Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1 of 3614




                  EXHIBIT D
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Beg Bates                                End Bates
Insys_Anthem_000063541                   Insys_Anthem_000063541
Insys_Anthem_000063549                   Insys_Anthem_000063549
Insys_Anthem_000063558                   Insys_Anthem_000063558
Insys_Anthem_000063564                   Insys_Anthem_000063564
Insys_Anthem_000063610                   Insys_Anthem_000063610
Insys_Anthem_000063622                   Insys_Anthem_000063622
Insys_Anthem_000063638                   Insys_Anthem_000063638
Insys_Anthem_000063648                   Insys_Anthem_000063648
Insys_Anthem_000063673                   Insys_Anthem_000063673
Insys_Anthem_000063678                   Insys_Anthem_000063678
Insys_Anthem_000063683                   Insys_Anthem_000063683
Insys_Anthem_000063705                   Insys_Anthem_000063705
Insys_Anthem_000063713                   Insys_Anthem_000063713
Insys_Anthem_000063716                   Insys_Anthem_000063716
Insys_Anthem_000063727                   Insys_Anthem_000063727
Insys_Anthem_000063767                   Insys_Anthem_000063767
Insys_Anthem_000063790                   Insys_Anthem_000063790
Insys_Anthem_000063791                   Insys_Anthem_000063791
Insys_Anthem_000064029                   Insys_Anthem_000064029
Insys_Anthem_000064051                   Insys_Anthem_000064051
Insys_Anthem_000064052                   Insys_Anthem_000064052
Insys_Anthem_000064087                   Insys_Anthem_000064087
Insys_Anthem_000064124                   Insys_Anthem_000064124
Insys_Anthem_000064357                   Insys_Anthem_000064357
Insys_Anthem_000064584                   Insys_Anthem_000064584
Insys_Anthem_000064628                   Insys_Anthem_000064628
Insys_Anthem_000064686                   Insys_Anthem_000064686
Insys_Anthem_000064716                   Insys_Anthem_000064716
Insys_Anthem_000064744                   Insys_Anthem_000064744
Insys_Anthem_000064867                   Insys_Anthem_000064867
Insys_Anthem_000065004                   Insys_Anthem_000065004
Insys_Anthem_000065008                   Insys_Anthem_000065008
Insys_Anthem_000065201                   Insys_Anthem_000065201
Insys_Anthem_000065203                   Insys_Anthem_000065203
Insys_Anthem_000065231                   Insys_Anthem_000065231
Insys_Anthem_000065234                   Insys_Anthem_000065234
Insys_Anthem_000065274                   Insys_Anthem_000065274
Insys_Anthem_000065284                   Insys_Anthem_000065284
Insys_Anthem_000065482                   Insys_Anthem_000065482
Insys_Anthem_000065805                   Insys_Anthem_000065805
Insys_Anthem_000065820                   Insys_Anthem_000065820
Insys_Anthem_000065823                   Insys_Anthem_000065823
Insys_Anthem_000065846                   Insys_Anthem_000065846
Insys_Anthem_000066015                   Insys_Anthem_000066015
Insys_Anthem_000066174                   Insys_Anthem_000066174
Insys_Anthem_000066180                   Insys_Anthem_000066180

                                                      1
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000066267                   Insys_Anthem_000066267
Insys_Anthem_000066279                   Insys_Anthem_000066279
Insys_Anthem_000066369                   Insys_Anthem_000066369
Insys_Anthem_000066421                   Insys_Anthem_000066421
Insys_Anthem_000066459                   Insys_Anthem_000066459
Insys_Anthem_000066502                   Insys_Anthem_000066502
Insys_Anthem_000066508                   Insys_Anthem_000066508
Insys_Anthem_000066509                   Insys_Anthem_000066509
Insys_Anthem_000066571                   Insys_Anthem_000066571
Insys_Anthem_000066628                   Insys_Anthem_000066628
Insys_Anthem_000066629                   Insys_Anthem_000066629
Insys_Anthem_000066632                   Insys_Anthem_000066632
Insys_Anthem_000066649                   Insys_Anthem_000066649
Insys_Anthem_000066659                   Insys_Anthem_000066659
Insys_Anthem_000066749                   Insys_Anthem_000066749
Insys_Anthem_000066783                   Insys_Anthem_000066783
Insys_Anthem_000066784                   Insys_Anthem_000066784
Insys_Anthem_000066803                   Insys_Anthem_000066803
Insys_Anthem_000066831                   Insys_Anthem_000066831
Insys_Anthem_000067009                   Insys_Anthem_000067009
Insys_Anthem_000067011                   Insys_Anthem_000067011
Insys_Anthem_000067098                   Insys_Anthem_000067098
Insys_Anthem_000067109                   Insys_Anthem_000067109
Insys_Anthem_000067116                   Insys_Anthem_000067116
Insys_Anthem_000067279                   Insys_Anthem_000067279
Insys_Anthem_000067485                   Insys_Anthem_000067485
Insys_Anthem_000067533                   Insys_Anthem_000067533
Insys_Anthem_000067559                   Insys_Anthem_000067559
Insys_Anthem_000067613                   Insys_Anthem_000067613
Insys_Anthem_000067658                   Insys_Anthem_000067658
Insys_Anthem_000067671                   Insys_Anthem_000067671
Insys_Anthem_000067743                   Insys_Anthem_000067743
Insys_Anthem_000067887                   Insys_Anthem_000067887
Insys_Anthem_000068067                   Insys_Anthem_000068067
Insys_Anthem_000068103                   Insys_Anthem_000068103
Insys_Anthem_000068108                   Insys_Anthem_000068108
Insys_Anthem_000068110                   Insys_Anthem_000068110
Insys_Anthem_000068134                   Insys_Anthem_000068134
Insys_Anthem_000068138                   Insys_Anthem_000068138
Insys_Anthem_000068178                   Insys_Anthem_000068178
Insys_Anthem_000068181                   Insys_Anthem_000068181
Insys_Anthem_000068182                   Insys_Anthem_000068182
Insys_Anthem_000068187                   Insys_Anthem_000068187
Insys_Anthem_000068193                   Insys_Anthem_000068193
Insys_Anthem_000068195                   Insys_Anthem_000068195
Insys_Anthem_000068255                   Insys_Anthem_000068255
Insys_Anthem_000068257                   Insys_Anthem_000068257

                                                      2
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 4 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000068277                   Insys_Anthem_000068277
Insys_Anthem_000068357                   Insys_Anthem_000068357
Insys_Anthem_000068370                   Insys_Anthem_000068370
Insys_Anthem_000068588                   Insys_Anthem_000068588
Insys_Anthem_000068607                   Insys_Anthem_000068607
Insys_Anthem_000068755                   Insys_Anthem_000068755
Insys_Anthem_000068858                   Insys_Anthem_000068858
Insys_Anthem_000068917                   Insys_Anthem_000068917
Insys_Anthem_000068920                   Insys_Anthem_000068920
Insys_Anthem_000069363                   Insys_Anthem_000069363
Insys_Anthem_000069399                   Insys_Anthem_000069399
Insys_Anthem_000069406                   Insys_Anthem_000069406
Insys_Anthem_000069415                   Insys_Anthem_000069415
Insys_Anthem_000069538                   Insys_Anthem_000069538
Insys_Anthem_000069580                   Insys_Anthem_000069580
Insys_Anthem_000069644                   Insys_Anthem_000069644
Insys_Anthem_000069747                   Insys_Anthem_000069747
Insys_Anthem_000069750                   Insys_Anthem_000069750
Insys_Anthem_000069855                   Insys_Anthem_000069855
Insys_Anthem_000069914                   Insys_Anthem_000069914
Insys_Anthem_000069926                   Insys_Anthem_000069926
Insys_Anthem_000069940                   Insys_Anthem_000069940
Insys_Anthem_000069951                   Insys_Anthem_000069951
Insys_Anthem_000070024                   Insys_Anthem_000070024
Insys_Anthem_000070025                   Insys_Anthem_000070025
Insys_Anthem_000070026                   Insys_Anthem_000070026
Insys_Anthem_000070072                   Insys_Anthem_000070072
Insys_Anthem_000070076                   Insys_Anthem_000070076
Insys_Anthem_000070078                   Insys_Anthem_000070078
Insys_Anthem_000070207                   Insys_Anthem_000070207
Insys_Anthem_000070448                   Insys_Anthem_000070448
Insys_Anthem_000070700                   Insys_Anthem_000070700
Insys_Anthem_000070721                   Insys_Anthem_000070721
Insys_Anthem_000070732                   Insys_Anthem_000070732
Insys_Anthem_000070734                   Insys_Anthem_000070734
Insys_Anthem_000070735                   Insys_Anthem_000070735
Insys_Anthem_000070736                   Insys_Anthem_000070736
Insys_Anthem_000070756                   Insys_Anthem_000070756
Insys_Anthem_000070782                   Insys_Anthem_000070782
Insys_Anthem_000071039                   Insys_Anthem_000071039
Insys_Anthem_000071095                   Insys_Anthem_000071095
Insys_Anthem_000071122                   Insys_Anthem_000071122
Insys_Anthem_000071123                   Insys_Anthem_000071123
Insys_Anthem_000071127                   Insys_Anthem_000071127
Insys_Anthem_000071136                   Insys_Anthem_000071136
Insys_Anthem_000071244                   Insys_Anthem_000071244
Insys_Anthem_000071256                   Insys_Anthem_000071256

                                                      3
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 5 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000071265                   Insys_Anthem_000071265
Insys_Anthem_000071336                   Insys_Anthem_000071336
Insys_Anthem_000071427                   Insys_Anthem_000071427
Insys_Anthem_000071429                   Insys_Anthem_000071429
Insys_Anthem_000071671                   Insys_Anthem_000071671
Insys_Anthem_000071674                   Insys_Anthem_000071674
Insys_Anthem_000071675                   Insys_Anthem_000071675
Insys_Anthem_000071700                   Insys_Anthem_000071700
Insys_Anthem_000071713                   Insys_Anthem_000071713
Insys_Anthem_000071739                   Insys_Anthem_000071739
Insys_Anthem_000071747                   Insys_Anthem_000071747
Insys_Anthem_000071748                   Insys_Anthem_000071748
Insys_Anthem_000071749                   Insys_Anthem_000071749
Insys_Anthem_000071750                   Insys_Anthem_000071750
Insys_Anthem_000071751                   Insys_Anthem_000071751
Insys_Anthem_000071752                   Insys_Anthem_000071752
Insys_Anthem_000071754                   Insys_Anthem_000071754
Insys_Anthem_000071755                   Insys_Anthem_000071755
Insys_Anthem_000071905                   Insys_Anthem_000071905
Insys_Anthem_000071907                   Insys_Anthem_000071907
Insys_Anthem_000071909                   Insys_Anthem_000071909
Insys_Anthem_000072172                   Insys_Anthem_000072172
Insys_Anthem_000072271                   Insys_Anthem_000072271
Insys_Anthem_000072278                   Insys_Anthem_000072278
Insys_Anthem_000072328                   Insys_Anthem_000072328
Insys_Anthem_000072341                   Insys_Anthem_000072341
Insys_Anthem_000072342                   Insys_Anthem_000072342
Insys_Anthem_000072349                   Insys_Anthem_000072349
Insys_Anthem_000072679                   Insys_Anthem_000072679
Insys_Anthem_000072728                   Insys_Anthem_000072728
Insys_Anthem_000072729                   Insys_Anthem_000072729
Insys_Anthem_000072730                   Insys_Anthem_000072730
Insys_Anthem_000072774                   Insys_Anthem_000072774
Insys_Anthem_000072779                   Insys_Anthem_000072779
Insys_Anthem_000072787                   Insys_Anthem_000072787
Insys_Anthem_000072816                   Insys_Anthem_000072816
Insys_Anthem_000072914                   Insys_Anthem_000072914
Insys_Anthem_000072917                   Insys_Anthem_000072917
Insys_Anthem_000072955                   Insys_Anthem_000072955
Insys_Anthem_000072956                   Insys_Anthem_000072956
Insys_Anthem_000073028                   Insys_Anthem_000073028
Insys_Anthem_000073156                   Insys_Anthem_000073156
Insys_Anthem_000073170                   Insys_Anthem_000073170
Insys_Anthem_000073185                   Insys_Anthem_000073185
Insys_Anthem_000073187                   Insys_Anthem_000073187
Insys_Anthem_000073188                   Insys_Anthem_000073188
Insys_Anthem_000073189                   Insys_Anthem_000073189

                                                      4
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 6 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000073209                   Insys_Anthem_000073209
Insys_Anthem_000073213                   Insys_Anthem_000073213
Insys_Anthem_000073230                   Insys_Anthem_000073230
Insys_Anthem_000073231                   Insys_Anthem_000073231
Insys_Anthem_000073232                   Insys_Anthem_000073232
Insys_Anthem_000073242                   Insys_Anthem_000073242
Insys_Anthem_000073243                   Insys_Anthem_000073243
Insys_Anthem_000073282                   Insys_Anthem_000073282
Insys_Anthem_000073320                   Insys_Anthem_000073320
Insys_Anthem_000073322                   Insys_Anthem_000073322
Insys_Anthem_000073366                   Insys_Anthem_000073366
Insys_Anthem_000073367                   Insys_Anthem_000073367
Insys_Anthem_000073368                   Insys_Anthem_000073368
Insys_Anthem_000073396                   Insys_Anthem_000073396
Insys_Anthem_000073473                   Insys_Anthem_000073473
Insys_Anthem_000073490                   Insys_Anthem_000073490
Insys_Anthem_000073577                   Insys_Anthem_000073577
Insys_Anthem_000073588                   Insys_Anthem_000073588
Insys_Anthem_000073590                   Insys_Anthem_000073590
Insys_Anthem_000073611                   Insys_Anthem_000073611
Insys_Anthem_000073613                   Insys_Anthem_000073613
Insys_Anthem_000073617                   Insys_Anthem_000073617
Insys_Anthem_000073652                   Insys_Anthem_000073652
Insys_Anthem_000073724                   Insys_Anthem_000073724
Insys_Anthem_000073849                   Insys_Anthem_000073849
Insys_Anthem_000073857                   Insys_Anthem_000073857
Insys_Anthem_000073866                   Insys_Anthem_000073866
Insys_Anthem_000073891                   Insys_Anthem_000073891
Insys_Anthem_000073903                   Insys_Anthem_000073903
Insys_Anthem_000073904                   Insys_Anthem_000073904
Insys_Anthem_000073927                   Insys_Anthem_000073927
Insys_Anthem_000073962                   Insys_Anthem_000073962
Insys_Anthem_000074000                   Insys_Anthem_000074000
Insys_Anthem_000074072                   Insys_Anthem_000074072
Insys_Anthem_000074121                   Insys_Anthem_000074121
Insys_Anthem_000074298                   Insys_Anthem_000074298
Insys_Anthem_000074301                   Insys_Anthem_000074301
Insys_Anthem_000074302                   Insys_Anthem_000074302
Insys_Anthem_000074304                   Insys_Anthem_000074304
Insys_Anthem_000074378                   Insys_Anthem_000074378
Insys_Anthem_000074383                   Insys_Anthem_000074383
Insys_Anthem_000074458                   Insys_Anthem_000074458
Insys_Anthem_000074478                   Insys_Anthem_000074478
Insys_Anthem_000074479                   Insys_Anthem_000074479
Insys_Anthem_000074480                   Insys_Anthem_000074480
Insys_Anthem_000074609                   Insys_Anthem_000074609
Insys_Anthem_000074610                   Insys_Anthem_000074610

                                                      5
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 7 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000074676                   Insys_Anthem_000074676
Insys_Anthem_000074677                   Insys_Anthem_000074677
Insys_Anthem_000075023                   Insys_Anthem_000075023
Insys_Anthem_000075249                   Insys_Anthem_000075249
Insys_Anthem_000075252                   Insys_Anthem_000075252
Insys_Anthem_000075278                   Insys_Anthem_000075278
Insys_Anthem_000075374                   Insys_Anthem_000075374
Insys_Anthem_000075654                   Insys_Anthem_000075654
Insys_Anthem_000075655                   Insys_Anthem_000075655
Insys_Anthem_000075695                   Insys_Anthem_000075695
Insys_Anthem_000075698                   Insys_Anthem_000075698
Insys_Anthem_000075713                   Insys_Anthem_000075713
Insys_Anthem_000075762                   Insys_Anthem_000075762
Insys_Anthem_000076029                   Insys_Anthem_000076029
Insys_Anthem_000076032                   Insys_Anthem_000076032
Insys_Anthem_000076069                   Insys_Anthem_000076069
Insys_Anthem_000076125                   Insys_Anthem_000076125
Insys_Anthem_000076126                   Insys_Anthem_000076126
Insys_Anthem_000076132                   Insys_Anthem_000076132
Insys_Anthem_000076138                   Insys_Anthem_000076138
Insys_Anthem_000076199                   Insys_Anthem_000076199
Insys_Anthem_000076319                   Insys_Anthem_000076319
Insys_Anthem_000076372                   Insys_Anthem_000076372
Insys_Anthem_000076431                   Insys_Anthem_000076431
Insys_Anthem_000076494                   Insys_Anthem_000076494
Insys_Anthem_000076651                   Insys_Anthem_000076651
Insys_Anthem_000076662                   Insys_Anthem_000076662
Insys_Anthem_000076804                   Insys_Anthem_000076804
Insys_Anthem_000076861                   Insys_Anthem_000076861
Insys_Anthem_000077057                   Insys_Anthem_000077057
Insys_Anthem_000077059                   Insys_Anthem_000077059
Insys_Anthem_000077061                   Insys_Anthem_000077061
Insys_Anthem_000077062                   Insys_Anthem_000077062
Insys_Anthem_000077063                   Insys_Anthem_000077063
Insys_Anthem_000077067                   Insys_Anthem_000077067
Insys_Anthem_000077226                   Insys_Anthem_000077226
Insys_Anthem_000077244                   Insys_Anthem_000077244
Insys_Anthem_000077352                   Insys_Anthem_000077352
Insys_Anthem_000077355                   Insys_Anthem_000077355
Insys_Anthem_000077358                   Insys_Anthem_000077358
Insys_Anthem_000077361                   Insys_Anthem_000077361
Insys_Anthem_000077738                   Insys_Anthem_000077738
Insys_Anthem_000077823                   Insys_Anthem_000077823
Insys_Anthem_000077826                   Insys_Anthem_000077826
Insys_Anthem_000077923                   Insys_Anthem_000077923
Insys_Anthem_000077924                   Insys_Anthem_000077924
Insys_Anthem_000077938                   Insys_Anthem_000077938

                                                      6
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 8 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000077985                   Insys_Anthem_000077985
Insys_Anthem_000078220                   Insys_Anthem_000078220
Insys_Anthem_000078329                   Insys_Anthem_000078329
Insys_Anthem_000078456                   Insys_Anthem_000078456
Insys_Anthem_000078463                   Insys_Anthem_000078463
Insys_Anthem_000078659                   Insys_Anthem_000078659
Insys_Anthem_000078678                   Insys_Anthem_000078678
Insys_Anthem_000078775                   Insys_Anthem_000078775
Insys_Anthem_000078776                   Insys_Anthem_000078776
Insys_Anthem_000078777                   Insys_Anthem_000078777
Insys_Anthem_000078795                   Insys_Anthem_000078795
Insys_Anthem_000078806                   Insys_Anthem_000078806
Insys_Anthem_000078807                   Insys_Anthem_000078807
Insys_Anthem_000078999                   Insys_Anthem_000078999
Insys_Anthem_000079177                   Insys_Anthem_000079177
Insys_Anthem_000079178                   Insys_Anthem_000079178
Insys_Anthem_000079215                   Insys_Anthem_000079215
Insys_Anthem_000079804                   Insys_Anthem_000079804
Insys_Anthem_000080101                   Insys_Anthem_000080101
Insys_Anthem_000080140                   Insys_Anthem_000080140
Insys_Anthem_000080143                   Insys_Anthem_000080143
Insys_Anthem_000080313                   Insys_Anthem_000080313
Insys_Anthem_000080316                   Insys_Anthem_000080316
Insys_Anthem_000080317                   Insys_Anthem_000080317
Insys_Anthem_000080661                   Insys_Anthem_000080661
Insys_Anthem_000080732                   Insys_Anthem_000080732
Insys_Anthem_000080815                   Insys_Anthem_000080815
Insys_Anthem_000080817                   Insys_Anthem_000080817
Insys_Anthem_000080885                   Insys_Anthem_000080885
Insys_Anthem_000080921                   Insys_Anthem_000080921
Insys_Anthem_000080928                   Insys_Anthem_000080928
Insys_Anthem_000081150                   Insys_Anthem_000081150
Insys_Anthem_000081151                   Insys_Anthem_000081151
Insys_Anthem_000081157                   Insys_Anthem_000081157
Insys_Anthem_000081158                   Insys_Anthem_000081158
Insys_Anthem_000081169                   Insys_Anthem_000081169
Insys_Anthem_000081272                   Insys_Anthem_000081272
Insys_Anthem_000081273                   Insys_Anthem_000081273
Insys_Anthem_000081649                   Insys_Anthem_000081649
Insys_Anthem_000081806                   Insys_Anthem_000081806
Insys_Anthem_000081834                   Insys_Anthem_000081834
Insys_Anthem_000081987                   Insys_Anthem_000081987
Insys_Anthem_000081991                   Insys_Anthem_000081991
Insys_Anthem_000082010                   Insys_Anthem_000082010
Insys_Anthem_000082018                   Insys_Anthem_000082018
Insys_Anthem_000082034                   Insys_Anthem_000082034
Insys_Anthem_000082204                   Insys_Anthem_000082204

                                                      7
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 9 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000082207                   Insys_Anthem_000082207
Insys_Anthem_000082241                   Insys_Anthem_000082241
Insys_Anthem_000082247                   Insys_Anthem_000082247
Insys_Anthem_000082266                   Insys_Anthem_000082266
Insys_Anthem_000082268                   Insys_Anthem_000082268
Insys_Anthem_000082280                   Insys_Anthem_000082280
Insys_Anthem_000082289                   Insys_Anthem_000082289
Insys_Anthem_000082291                   Insys_Anthem_000082291
Insys_Anthem_000082326                   Insys_Anthem_000082326
Insys_Anthem_000082328                   Insys_Anthem_000082328
Insys_Anthem_000082556                   Insys_Anthem_000082556
Insys_Anthem_000082559                   Insys_Anthem_000082559
Insys_Anthem_000082574                   Insys_Anthem_000082574
Insys_Anthem_000082576                   Insys_Anthem_000082576
Insys_Anthem_000082577                   Insys_Anthem_000082577
Insys_Anthem_000082580                   Insys_Anthem_000082580
Insys_Anthem_000082581                   Insys_Anthem_000082581
Insys_Anthem_000082648                   Insys_Anthem_000082648
Insys_Anthem_000082659                   Insys_Anthem_000082659
Insys_Anthem_000082670                   Insys_Anthem_000082670
Insys_Anthem_000082677                   Insys_Anthem_000082677
Insys_Anthem_000082684                   Insys_Anthem_000082684
Insys_Anthem_000082687                   Insys_Anthem_000082687
Insys_Anthem_000082689                   Insys_Anthem_000082689
Insys_Anthem_000082694                   Insys_Anthem_000082694
Insys_Anthem_000082731                   Insys_Anthem_000082731
Insys_Anthem_000082733                   Insys_Anthem_000082733
Insys_Anthem_000082736                   Insys_Anthem_000082736
Insys_Anthem_000082743                   Insys_Anthem_000082743
Insys_Anthem_000082744                   Insys_Anthem_000082744
Insys_Anthem_000082755                   Insys_Anthem_000082755
Insys_Anthem_000082794                   Insys_Anthem_000082794
Insys_Anthem_000082813                   Insys_Anthem_000082813
Insys_Anthem_000082819                   Insys_Anthem_000082819
Insys_Anthem_000082821                   Insys_Anthem_000082821
Insys_Anthem_000082825                   Insys_Anthem_000082825
Insys_Anthem_000083063                   Insys_Anthem_000083063
Insys_Anthem_000083077                   Insys_Anthem_000083077
Insys_Anthem_000083080                   Insys_Anthem_000083080
Insys_Anthem_000083178                   Insys_Anthem_000083178
Insys_Anthem_000083985                   Insys_Anthem_000083985
Insys_Anthem_000084305                   Insys_Anthem_000084305
Insys_Anthem_000084308                   Insys_Anthem_000084308
Insys_Anthem_000084332                   Insys_Anthem_000084332
Insys_Anthem_000084610                   Insys_Anthem_000084610
Insys_Anthem_000084621                   Insys_Anthem_000084621
Insys_Anthem_000084697                   Insys_Anthem_000084697

                                                      8
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 10 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000084698                   Insys_Anthem_000084698
Insys_Anthem_000084755                   Insys_Anthem_000084755
Insys_Anthem_000084818                   Insys_Anthem_000084818
Insys_Anthem_000084977                   Insys_Anthem_000084977
Insys_Anthem_000085062                   Insys_Anthem_000085062
Insys_Anthem_000085071                   Insys_Anthem_000085071
Insys_Anthem_000085458                   Insys_Anthem_000085458
Insys_Anthem_000085464                   Insys_Anthem_000085464
Insys_Anthem_000085521                   Insys_Anthem_000085521
Insys_Anthem_000085533                   Insys_Anthem_000085533
Insys_Anthem_000085562                   Insys_Anthem_000085562
Insys_Anthem_000085565                   Insys_Anthem_000085565
Insys_Anthem_000085722                   Insys_Anthem_000085722
Insys_Anthem_000085723                   Insys_Anthem_000085723
Insys_Anthem_000085793                   Insys_Anthem_000085793
Insys_Anthem_000085794                   Insys_Anthem_000085794
Insys_Anthem_000085799                   Insys_Anthem_000085799
Insys_Anthem_000085807                   Insys_Anthem_000085807
Insys_Anthem_000085863                   Insys_Anthem_000085863
Insys_Anthem_000086018                   Insys_Anthem_000086018
Insys_Anthem_000086256                   Insys_Anthem_000086256
Insys_Anthem_000086336                   Insys_Anthem_000086336
Insys_Anthem_000086337                   Insys_Anthem_000086337
Insys_Anthem_000086340                   Insys_Anthem_000086340
Insys_Anthem_000086386                   Insys_Anthem_000086386
Insys_Anthem_000086448                   Insys_Anthem_000086448
Insys_Anthem_000086499                   Insys_Anthem_000086499
Insys_Anthem_000086626                   Insys_Anthem_000086626
Insys_Anthem_000086681                   Insys_Anthem_000086681
Insys_Anthem_000086683                   Insys_Anthem_000086683
Insys_Anthem_000086688                   Insys_Anthem_000086688
Insys_Anthem_000086690                   Insys_Anthem_000086690
Insys_Anthem_000086703                   Insys_Anthem_000086703
Insys_Anthem_000086796                   Insys_Anthem_000086796
Insys_Anthem_000086801                   Insys_Anthem_000086801
Insys_Anthem_000086849                   Insys_Anthem_000086849
Insys_Anthem_000086914                   Insys_Anthem_000086914
Insys_Anthem_000087094                   Insys_Anthem_000087094
Insys_Anthem_000087157                   Insys_Anthem_000087157
Insys_Anthem_000087266                   Insys_Anthem_000087266
Insys_Anthem_000087267                   Insys_Anthem_000087267
Insys_Anthem_000087268                   Insys_Anthem_000087268
Insys_Anthem_000087308                   Insys_Anthem_000087308
Insys_Anthem_000087318                   Insys_Anthem_000087318
Insys_Anthem_000087376                   Insys_Anthem_000087376
Insys_Anthem_000087402                   Insys_Anthem_000087402
Insys_Anthem_000087403                   Insys_Anthem_000087403

                                                      9
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 11 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000087431                   Insys_Anthem_000087431
Insys_Anthem_000087452                   Insys_Anthem_000087452
Insys_Anthem_000087453                   Insys_Anthem_000087453
Insys_Anthem_000087497                   Insys_Anthem_000087497
Insys_Anthem_000087498                   Insys_Anthem_000087498
Insys_Anthem_000087551                   Insys_Anthem_000087551
Insys_Anthem_000087577                   Insys_Anthem_000087577
Insys_Anthem_000087636                   Insys_Anthem_000087636
Insys_Anthem_000087637                   Insys_Anthem_000087637
Insys_Anthem_000087760                   Insys_Anthem_000087760
Insys_Anthem_000087772                   Insys_Anthem_000087772
Insys_Anthem_000087906                   Insys_Anthem_000087906
Insys_Anthem_000087943                   Insys_Anthem_000087943
Insys_Anthem_000087971                   Insys_Anthem_000087971
Insys_Anthem_000088055                   Insys_Anthem_000088055
Insys_Anthem_000088064                   Insys_Anthem_000088064
Insys_Anthem_000088065                   Insys_Anthem_000088065
Insys_Anthem_000088074                   Insys_Anthem_000088074
Insys_Anthem_000088113                   Insys_Anthem_000088113
Insys_Anthem_000088114                   Insys_Anthem_000088114
Insys_Anthem_000088115                   Insys_Anthem_000088115
Insys_Anthem_000088133                   Insys_Anthem_000088133
Insys_Anthem_000088136                   Insys_Anthem_000088136
Insys_Anthem_000088237                   Insys_Anthem_000088237
Insys_Anthem_000088248                   Insys_Anthem_000088248
Insys_Anthem_000088251                   Insys_Anthem_000088251
Insys_Anthem_000088253                   Insys_Anthem_000088253
Insys_Anthem_000088256                   Insys_Anthem_000088256
Insys_Anthem_000088259                   Insys_Anthem_000088259
Insys_Anthem_000088260                   Insys_Anthem_000088260
Insys_Anthem_000088265                   Insys_Anthem_000088265
Insys_Anthem_000088293                   Insys_Anthem_000088293
Insys_Anthem_000088295                   Insys_Anthem_000088295
Insys_Anthem_000088296                   Insys_Anthem_000088296
Insys_Anthem_000088299                   Insys_Anthem_000088299
Insys_Anthem_000088300                   Insys_Anthem_000088300
Insys_Anthem_000088302                   Insys_Anthem_000088302
Insys_Anthem_000088303                   Insys_Anthem_000088303
Insys_Anthem_000088367                   Insys_Anthem_000088367
Insys_Anthem_000088416                   Insys_Anthem_000088416
Insys_Anthem_000088526                   Insys_Anthem_000088526
Insys_Anthem_000088533                   Insys_Anthem_000088533
Insys_Anthem_000088538                   Insys_Anthem_000088538
Insys_Anthem_000088554                   Insys_Anthem_000088554
Insys_Anthem_000088555                   Insys_Anthem_000088555
Insys_Anthem_000088556                   Insys_Anthem_000088556
Insys_Anthem_000088557                   Insys_Anthem_000088557

                                                     10
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 12 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000088558                   Insys_Anthem_000088558
Insys_Anthem_000088573                   Insys_Anthem_000088573
Insys_Anthem_000088574                   Insys_Anthem_000088574
Insys_Anthem_000088611                   Insys_Anthem_000088611
Insys_Anthem_000088661                   Insys_Anthem_000088661
Insys_Anthem_000088662                   Insys_Anthem_000088662
Insys_Anthem_000088665                   Insys_Anthem_000088665
Insys_Anthem_000088666                   Insys_Anthem_000088666
Insys_Anthem_000088669                   Insys_Anthem_000088669
Insys_Anthem_000088682                   Insys_Anthem_000088682
Insys_Anthem_000088705                   Insys_Anthem_000088705
Insys_Anthem_000088744                   Insys_Anthem_000088744
Insys_Anthem_000088750                   Insys_Anthem_000088750
Insys_Anthem_000088917                   Insys_Anthem_000088917
Insys_Anthem_000089123                   Insys_Anthem_000089123
Insys_Anthem_000089171                   Insys_Anthem_000089171
Insys_Anthem_000089197                   Insys_Anthem_000089197
Insys_Anthem_000089251                   Insys_Anthem_000089251
Insys_Anthem_000089296                   Insys_Anthem_000089296
Insys_Anthem_000089309                   Insys_Anthem_000089309
Insys_Anthem_000089393                   Insys_Anthem_000089393
Insys_Anthem_000089412                   Insys_Anthem_000089412
Insys_Anthem_000089497                   Insys_Anthem_000089497
Insys_Anthem_000089509                   Insys_Anthem_000089509
Insys_Anthem_000089543                   Insys_Anthem_000089543
Insys_Anthem_000089757                   Insys_Anthem_000089757
Insys_Anthem_000089758                   Insys_Anthem_000089758
Insys_Anthem_000089800                   Insys_Anthem_000089800
Insys_Anthem_000089870                   Insys_Anthem_000089870
Insys_Anthem_000089943                   Insys_Anthem_000089943
Insys_Anthem_000089962                   Insys_Anthem_000089962
Insys_Anthem_000090052                   Insys_Anthem_000090052
Insys_Anthem_000090113                   Insys_Anthem_000090113
Insys_Anthem_000090137                   Insys_Anthem_000090137
Insys_Anthem_000090179                   Insys_Anthem_000090179
Insys_Anthem_000090192                   Insys_Anthem_000090192
Insys_Anthem_000090248                   Insys_Anthem_000090248
Insys_Anthem_000090249                   Insys_Anthem_000090249
Insys_Anthem_000090280                   Insys_Anthem_000090280
Insys_Anthem_000090291                   Insys_Anthem_000090291
Insys_Anthem_000090372                   Insys_Anthem_000090372
Insys_Anthem_000090430                   Insys_Anthem_000090430
Insys_Anthem_000090444                   Insys_Anthem_000090444
Insys_Anthem_000090461                   Insys_Anthem_000090461
Insys_Anthem_000090462                   Insys_Anthem_000090462
Insys_Anthem_000090465                   Insys_Anthem_000090465
Insys_Anthem_000090489                   Insys_Anthem_000090489

                                                     11
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 13 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000090636                   Insys_Anthem_000090636
Insys_Anthem_000090637                   Insys_Anthem_000090637
Insys_Anthem_000090791                   Insys_Anthem_000090791
Insys_Anthem_000090807                   Insys_Anthem_000090807
Insys_Anthem_000090814                   Insys_Anthem_000090814
Insys_Anthem_000090851                   Insys_Anthem_000090851
Insys_Anthem_000090852                   Insys_Anthem_000090852
Insys_Anthem_000090939                   Insys_Anthem_000090939
Insys_Anthem_000090940                   Insys_Anthem_000090940
Insys_Anthem_000090998                   Insys_Anthem_000090998
Insys_Anthem_000091097                   Insys_Anthem_000091097
Insys_Anthem_000091131                   Insys_Anthem_000091131
Insys_Anthem_000091132                   Insys_Anthem_000091132
Insys_Anthem_000091170                   Insys_Anthem_000091170
Insys_Anthem_000091182                   Insys_Anthem_000091182
Insys_Anthem_000091194                   Insys_Anthem_000091194
Insys_Anthem_000091259                   Insys_Anthem_000091259
Insys_Anthem_000091260                   Insys_Anthem_000091260
Insys_Anthem_000091491                   Insys_Anthem_000091491
Insys_Anthem_000091503                   Insys_Anthem_000091503
Insys_Anthem_000091504                   Insys_Anthem_000091504
Insys_Anthem_000091577                   Insys_Anthem_000091577
Insys_Anthem_000091578                   Insys_Anthem_000091578
Insys_Anthem_000091601                   Insys_Anthem_000091601
Insys_Anthem_000091603                   Insys_Anthem_000091603
Insys_Anthem_000091607                   Insys_Anthem_000091607
Insys_Anthem_000091632                   Insys_Anthem_000091632
Insys_Anthem_000091634                   Insys_Anthem_000091634
Insys_Anthem_000091639                   Insys_Anthem_000091639
Insys_Anthem_000091644                   Insys_Anthem_000091644
Insys_Anthem_000091645                   Insys_Anthem_000091645
Insys_Anthem_000091661                   Insys_Anthem_000091661
Insys_Anthem_000091686                   Insys_Anthem_000091686
Insys_Anthem_000091704                   Insys_Anthem_000091704
Insys_Anthem_000091705                   Insys_Anthem_000091705
Insys_Anthem_000091706                   Insys_Anthem_000091706
Insys_Anthem_000091740                   Insys_Anthem_000091740
Insys_Anthem_000091869                   Insys_Anthem_000091869
Insys_Anthem_000091870                   Insys_Anthem_000091870
Insys_Anthem_000091871                   Insys_Anthem_000091871
Insys_Anthem_000091873                   Insys_Anthem_000091873
Insys_Anthem_000091886                   Insys_Anthem_000091886
Insys_Anthem_000091893                   Insys_Anthem_000091893
Insys_Anthem_000092091                   Insys_Anthem_000092091
Insys_Anthem_000092092                   Insys_Anthem_000092092
Insys_Anthem_000092169                   Insys_Anthem_000092169
Insys_Anthem_000092173                   Insys_Anthem_000092173

                                                     12
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 14 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000092228                   Insys_Anthem_000092228
Insys_Anthem_000092229                   Insys_Anthem_000092229
Insys_Anthem_000092231                   Insys_Anthem_000092231
Insys_Anthem_000092240                   Insys_Anthem_000092240
Insys_Anthem_000092244                   Insys_Anthem_000092244
Insys_Anthem_000092426                   Insys_Anthem_000092426
Insys_Anthem_000092440                   Insys_Anthem_000092440
Insys_Anthem_000092520                   Insys_Anthem_000092520
Insys_Anthem_000092521                   Insys_Anthem_000092521
Insys_Anthem_000092616                   Insys_Anthem_000092616
Insys_Anthem_000092698                   Insys_Anthem_000092698
Insys_Anthem_000092775                   Insys_Anthem_000092775
Insys_Anthem_000092779                   Insys_Anthem_000092779
Insys_Anthem_000092789                   Insys_Anthem_000092789
Insys_Anthem_000092790                   Insys_Anthem_000092790
Insys_Anthem_000092800                   Insys_Anthem_000092800
Insys_Anthem_000093067                   Insys_Anthem_000093067
Insys_Anthem_000093068                   Insys_Anthem_000093068
Insys_Anthem_000093069                   Insys_Anthem_000093069
Insys_Anthem_000093076                   Insys_Anthem_000093076
Insys_Anthem_000093084                   Insys_Anthem_000093084
Insys_Anthem_000093085                   Insys_Anthem_000093085
Insys_Anthem_000093088                   Insys_Anthem_000093088
Insys_Anthem_000093090                   Insys_Anthem_000093090
Insys_Anthem_000093282                   Insys_Anthem_000093282
Insys_Anthem_000093691                   Insys_Anthem_000093691
Insys_Anthem_000093932                   Insys_Anthem_000093932
Insys_Anthem_000093933                   Insys_Anthem_000093933
Insys_Anthem_000093936                   Insys_Anthem_000093936
Insys_Anthem_000093939                   Insys_Anthem_000093939
Insys_Anthem_000093976                   Insys_Anthem_000093976
Insys_Anthem_000093980                   Insys_Anthem_000093980
Insys_Anthem_000093998                   Insys_Anthem_000093998
Insys_Anthem_000093999                   Insys_Anthem_000093999
Insys_Anthem_000094032                   Insys_Anthem_000094032
Insys_Anthem_000094043                   Insys_Anthem_000094043
Insys_Anthem_000094045                   Insys_Anthem_000094045
Insys_Anthem_000094051                   Insys_Anthem_000094051
Insys_Anthem_000094108                   Insys_Anthem_000094108
Insys_Anthem_000094165                   Insys_Anthem_000094165
Insys_Anthem_000094221                   Insys_Anthem_000094221
Insys_Anthem_000094222                   Insys_Anthem_000094222
Insys_Anthem_000094224                   Insys_Anthem_000094224
Insys_Anthem_000094267                   Insys_Anthem_000094267
Insys_Anthem_000094310                   Insys_Anthem_000094310
Insys_Anthem_000094361                   Insys_Anthem_000094361
Insys_Anthem_000094364                   Insys_Anthem_000094364

                                                     13
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 15 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000094429                   Insys_Anthem_000094429
Insys_Anthem_000094450                   Insys_Anthem_000094450
Insys_Anthem_000094452                   Insys_Anthem_000094452
Insys_Anthem_000094551                   Insys_Anthem_000094551
Insys_Anthem_000094558                   Insys_Anthem_000094558
Insys_Anthem_000094567                   Insys_Anthem_000094567
Insys_Anthem_000094596                   Insys_Anthem_000094596
Insys_Anthem_000094605                   Insys_Anthem_000094605
Insys_Anthem_000094645                   Insys_Anthem_000094645
Insys_Anthem_000094646                   Insys_Anthem_000094646
Insys_Anthem_000094652                   Insys_Anthem_000094652
Insys_Anthem_000094662                   Insys_Anthem_000094662
Insys_Anthem_000094730                   Insys_Anthem_000094730
Insys_Anthem_000094731                   Insys_Anthem_000094731
Insys_Anthem_000094761                   Insys_Anthem_000094761
Insys_Anthem_000094763                   Insys_Anthem_000094763
Insys_Anthem_000094798                   Insys_Anthem_000094798
Insys_Anthem_000094799                   Insys_Anthem_000094799
Insys_Anthem_000094803                   Insys_Anthem_000094803
Insys_Anthem_000094804                   Insys_Anthem_000094804
Insys_Anthem_000094820                   Insys_Anthem_000094820
Insys_Anthem_000094821                   Insys_Anthem_000094821
Insys_Anthem_000094838                   Insys_Anthem_000094838
Insys_Anthem_000094891                   Insys_Anthem_000094891
Insys_Anthem_000094892                   Insys_Anthem_000094892
Insys_Anthem_000094910                   Insys_Anthem_000094910
Insys_Anthem_000094911                   Insys_Anthem_000094911
Insys_Anthem_000094919                   Insys_Anthem_000094919
Insys_Anthem_000094933                   Insys_Anthem_000094933
Insys_Anthem_000094934                   Insys_Anthem_000094934
Insys_Anthem_000094961                   Insys_Anthem_000094961
Insys_Anthem_000095042                   Insys_Anthem_000095042
Insys_Anthem_000095043                   Insys_Anthem_000095043
Insys_Anthem_000095123                   Insys_Anthem_000095123
Insys_Anthem_000095124                   Insys_Anthem_000095124
Insys_Anthem_000095149                   Insys_Anthem_000095149
Insys_Anthem_000095150                   Insys_Anthem_000095150
Insys_Anthem_000095162                   Insys_Anthem_000095162
Insys_Anthem_000095187                   Insys_Anthem_000095187
Insys_Anthem_000095188                   Insys_Anthem_000095188
Insys_Anthem_000095295                   Insys_Anthem_000095295
Insys_Anthem_000095296                   Insys_Anthem_000095296
Insys_Anthem_000095297                   Insys_Anthem_000095297
Insys_Anthem_000095298                   Insys_Anthem_000095298
Insys_Anthem_000095342                   Insys_Anthem_000095342
Insys_Anthem_000095344                   Insys_Anthem_000095344
Insys_Anthem_000095345                   Insys_Anthem_000095345

                                                     14
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 16 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000095354                   Insys_Anthem_000095354
Insys_Anthem_000095406                   Insys_Anthem_000095406
Insys_Anthem_000095409                   Insys_Anthem_000095409
Insys_Anthem_000095410                   Insys_Anthem_000095410
Insys_Anthem_000095467                   Insys_Anthem_000095467
Insys_Anthem_000095468                   Insys_Anthem_000095468
Insys_Anthem_000095571                   Insys_Anthem_000095571
Insys_Anthem_000095572                   Insys_Anthem_000095572
Insys_Anthem_000095577                   Insys_Anthem_000095577
Insys_Anthem_000095578                   Insys_Anthem_000095578
Insys_Anthem_000095579                   Insys_Anthem_000095579
Insys_Anthem_000095754                   Insys_Anthem_000095754
Insys_Anthem_000095755                   Insys_Anthem_000095755
Insys_Anthem_000095775                   Insys_Anthem_000095775
Insys_Anthem_000095837                   Insys_Anthem_000095837
Insys_Anthem_000095838                   Insys_Anthem_000095838
Insys_Anthem_000095851                   Insys_Anthem_000095851
Insys_Anthem_000095854                   Insys_Anthem_000095854
Insys_Anthem_000095861                   Insys_Anthem_000095861
Insys_Anthem_000095862                   Insys_Anthem_000095862
Insys_Anthem_000095872                   Insys_Anthem_000095872
Insys_Anthem_000095873                   Insys_Anthem_000095873
Insys_Anthem_000095879                   Insys_Anthem_000095879
Insys_Anthem_000095880                   Insys_Anthem_000095880
Insys_Anthem_000095919                   Insys_Anthem_000095919
Insys_Anthem_000095920                   Insys_Anthem_000095920
Insys_Anthem_000095948                   Insys_Anthem_000095948
Insys_Anthem_000095949                   Insys_Anthem_000095949
Insys_Anthem_000095967                   Insys_Anthem_000095967
Insys_Anthem_000095973                   Insys_Anthem_000095973
Insys_Anthem_000095974                   Insys_Anthem_000095974
Insys_Anthem_000095990                   Insys_Anthem_000095990
Insys_Anthem_000095991                   Insys_Anthem_000095991
Insys_Anthem_000096015                   Insys_Anthem_000096015
Insys_Anthem_000096016                   Insys_Anthem_000096016
Insys_Anthem_000096027                   Insys_Anthem_000096027
Insys_Anthem_000096028                   Insys_Anthem_000096028
Insys_Anthem_000096034                   Insys_Anthem_000096034
Insys_Anthem_000096035                   Insys_Anthem_000096035
Insys_Anthem_000096044                   Insys_Anthem_000096044
Insys_Anthem_000096045                   Insys_Anthem_000096045
Insys_Anthem_000096069                   Insys_Anthem_000096069
Insys_Anthem_000096070                   Insys_Anthem_000096070
Insys_Anthem_000096173                   Insys_Anthem_000096173
Insys_Anthem_000096177                   Insys_Anthem_000096177
Insys_Anthem_000096178                   Insys_Anthem_000096178
Insys_Anthem_000096179                   Insys_Anthem_000096179

                                                     15
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 17 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000096662                   Insys_Anthem_000096662
Insys_Anthem_000096852                   Insys_Anthem_000096852
Insys_Anthem_000096853                   Insys_Anthem_000096853
Insys_Anthem_000096855                   Insys_Anthem_000096855
Insys_Anthem_000096856                   Insys_Anthem_000096856
Insys_Anthem_000096859                   Insys_Anthem_000096859
Insys_Anthem_000096860                   Insys_Anthem_000096860
Insys_Anthem_000096861                   Insys_Anthem_000096861
Insys_Anthem_000096862                   Insys_Anthem_000096862
Insys_Anthem_000096940                   Insys_Anthem_000096940
Insys_Anthem_000096998                   Insys_Anthem_000096998
Insys_Anthem_000096999                   Insys_Anthem_000096999
Insys_Anthem_000097000                   Insys_Anthem_000097000
Insys_Anthem_000097081                   Insys_Anthem_000097081
Insys_Anthem_000097206                   Insys_Anthem_000097206
Insys_Anthem_000097278                   Insys_Anthem_000097278
Insys_Anthem_000097288                   Insys_Anthem_000097288
Insys_Anthem_000097376                   Insys_Anthem_000097376
Insys_Anthem_000097409                   Insys_Anthem_000097409
Insys_Anthem_000097533                   Insys_Anthem_000097533
Insys_Anthem_000097570                   Insys_Anthem_000097570
Insys_Anthem_000097571                   Insys_Anthem_000097571
Insys_Anthem_000097588                   Insys_Anthem_000097588
Insys_Anthem_000097605                   Insys_Anthem_000097605
Insys_Anthem_000097634                   Insys_Anthem_000097634
Insys_Anthem_000097751                   Insys_Anthem_000097751
Insys_Anthem_000097832                   Insys_Anthem_000097832
Insys_Anthem_000097864                   Insys_Anthem_000097864
Insys_Anthem_000097877                   Insys_Anthem_000097877
Insys_Anthem_000097878                   Insys_Anthem_000097878
Insys_Anthem_000098056                   Insys_Anthem_000098056
Insys_Anthem_000098057                   Insys_Anthem_000098057
Insys_Anthem_000098090                   Insys_Anthem_000098090
Insys_Anthem_000098148                   Insys_Anthem_000098148
Insys_Anthem_000098181                   Insys_Anthem_000098181
Insys_Anthem_000098530                   Insys_Anthem_000098530
Insys_Anthem_000098750                   Insys_Anthem_000098750
Insys_Anthem_000098751                   Insys_Anthem_000098751
Insys_Anthem_000098752                   Insys_Anthem_000098752
Insys_Anthem_000098753                   Insys_Anthem_000098753
Insys_Anthem_000098754                   Insys_Anthem_000098754
Insys_Anthem_000098755                   Insys_Anthem_000098755
Insys_Anthem_000098978                   Insys_Anthem_000098978
Insys_Anthem_000098980                   Insys_Anthem_000098980
Insys_Anthem_000098981                   Insys_Anthem_000098981
Insys_Anthem_000098983                   Insys_Anthem_000098983
Insys_Anthem_000099041                   Insys_Anthem_000099041

                                                     16
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 18 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000099203                   Insys_Anthem_000099203
Insys_Anthem_000099389                   Insys_Anthem_000099389
Insys_Anthem_000099410                   Insys_Anthem_000099410
Insys_Anthem_000099488                   Insys_Anthem_000099488
Insys_Anthem_000099505                   Insys_Anthem_000099505
Insys_Anthem_000099506                   Insys_Anthem_000099506
Insys_Anthem_000099530                   Insys_Anthem_000099530
Insys_Anthem_000099555                   Insys_Anthem_000099555
Insys_Anthem_000099678                   Insys_Anthem_000099678
Insys_Anthem_000099717                   Insys_Anthem_000099717
Insys_Anthem_000099719                   Insys_Anthem_000099719
Insys_Anthem_000099721                   Insys_Anthem_000099721
Insys_Anthem_000099723                   Insys_Anthem_000099723
Insys_Anthem_000099725                   Insys_Anthem_000099725
Insys_Anthem_000099746                   Insys_Anthem_000099746
Insys_Anthem_000099892                   Insys_Anthem_000099892
Insys_Anthem_000099926                   Insys_Anthem_000099926
Insys_Anthem_000100252                   Insys_Anthem_000100252
Insys_Anthem_000100317                   Insys_Anthem_000100317
Insys_Anthem_000100396                   Insys_Anthem_000100396
Insys_Anthem_000100814                   Insys_Anthem_000100814
Insys_Anthem_000100819                   Insys_Anthem_000100819
Insys_Anthem_000100832                   Insys_Anthem_000100832
Insys_Anthem_000100837                   Insys_Anthem_000100837
Insys_Anthem_000100845                   Insys_Anthem_000100845
Insys_Anthem_000100858                   Insys_Anthem_000100860
Insys_Anthem_000100863                   Insys_Anthem_000100866
Insys_Anthem_000100881                   Insys_Anthem_000100885
Insys_Anthem_000100892                   Insys_Anthem_000100900
Insys_Anthem_000100901                   Insys_Anthem_000100902
Insys_Anthem_000100903                   Insys_Anthem_000100905
Insys_Anthem_000100909                   Insys_Anthem_000100913
Insys_Anthem_000100914                   Insys_Anthem_000101053
Insys_Anthem_000101187                   Insys_Anthem_000101218
Insys_Anthem_000101319                   Insys_Anthem_000101431
Insys_Anthem_000101432                   Insys_Anthem_000101489
Insys_Anthem_000101491                   Insys_Anthem_000101492
Insys_Anthem_000101502                   Insys_Anthem_000101503
Insys_Anthem_000101891                   Insys_Anthem_000101891
Insys_Anthem_000101898                   Insys_Anthem_000101898
Insys_Anthem_000101907                   Insys_Anthem_000101907
Insys_Anthem_000101909                   Insys_Anthem_000101909
Insys_Anthem_000101910                   Insys_Anthem_000101910
Insys_Anthem_000101978                   Insys_Anthem_000101978
Insys_Anthem_000101985                   Insys_Anthem_000101985
Insys_Anthem_000102004                   Insys_Anthem_000102004
Insys_Anthem_000102005                   Insys_Anthem_000102005

                                                     17
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 19 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000102030                   Insys_Anthem_000102030
Insys_Anthem_000102059                   Insys_Anthem_000102059
Insys_Anthem_000102093                   Insys_Anthem_000102093
Insys_Anthem_000102095                   Insys_Anthem_000102095
Insys_Anthem_000102101                   Insys_Anthem_000102101
Insys_Anthem_000102107                   Insys_Anthem_000102107
Insys_Anthem_000102130                   Insys_Anthem_000102130
Insys_Anthem_000102131                   Insys_Anthem_000102131
Insys_Anthem_000102193                   Insys_Anthem_000102193
Insys_Anthem_000102205                   Insys_Anthem_000102205
Insys_Anthem_000102212                   Insys_Anthem_000102212
Insys_Anthem_000102276                   Insys_Anthem_000102276
Insys_Anthem_000102277                   Insys_Anthem_000102277
Insys_Anthem_000102278                   Insys_Anthem_000102278
Insys_Anthem_000102279                   Insys_Anthem_000102279
Insys_Anthem_000102347                   Insys_Anthem_000102347
Insys_Anthem_000102350                   Insys_Anthem_000102350
Insys_Anthem_000102351                   Insys_Anthem_000102351
Insys_Anthem_000102620                   Insys_Anthem_000102620
Insys_Anthem_000102621                   Insys_Anthem_000102621
Insys_Anthem_000102626                   Insys_Anthem_000102626
Insys_Anthem_000102627                   Insys_Anthem_000102627
Insys_Anthem_000102639                   Insys_Anthem_000102639
Insys_Anthem_000102641                   Insys_Anthem_000102641
Insys_Anthem_000102691                   Insys_Anthem_000102691
Insys_Anthem_000102736                   Insys_Anthem_000102736
Insys_Anthem_000102742                   Insys_Anthem_000102742
Insys_Anthem_000102828                   Insys_Anthem_000102828
Insys_Anthem_000102829                   Insys_Anthem_000102829
Insys_Anthem_000102843                   Insys_Anthem_000102843
Insys_Anthem_000102844                   Insys_Anthem_000102844
Insys_Anthem_000102846                   Insys_Anthem_000102846
Insys_Anthem_000102847                   Insys_Anthem_000102847
Insys_Anthem_000102849                   Insys_Anthem_000102849
Insys_Anthem_000102850                   Insys_Anthem_000102850
Insys_Anthem_000102852                   Insys_Anthem_000102852
Insys_Anthem_000102853                   Insys_Anthem_000102853
Insys_Anthem_000102858                   Insys_Anthem_000102858
Insys_Anthem_000102859                   Insys_Anthem_000102859
Insys_Anthem_000102867                   Insys_Anthem_000102867
Insys_Anthem_000102868                   Insys_Anthem_000102868
Insys_Anthem_000102944                   Insys_Anthem_000102944
Insys_Anthem_000102956                   Insys_Anthem_000102956
Insys_Anthem_000102964                   Insys_Anthem_000102964
Insys_Anthem_000102966                   Insys_Anthem_000102966
Insys_Anthem_000102976                   Insys_Anthem_000102976
Insys_Anthem_000103030                   Insys_Anthem_000103030

                                                     18
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 20 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000103032                   Insys_Anthem_000103032
Insys_Anthem_000103034                   Insys_Anthem_000103034
Insys_Anthem_000103150                   Insys_Anthem_000103150
Insys_Anthem_000103151                   Insys_Anthem_000103151
Insys_Anthem_000103203                   Insys_Anthem_000103203
Insys_Anthem_000103217                   Insys_Anthem_000103217
Insys_Anthem_000103343                   Insys_Anthem_000103343
Insys_Anthem_000103344                   Insys_Anthem_000103344
Insys_Anthem_000103386                   Insys_Anthem_000103386
Insys_Anthem_000103387                   Insys_Anthem_000103387
Insys_Anthem_000103401                   Insys_Anthem_000103401
Insys_Anthem_000103402                   Insys_Anthem_000103402
Insys_Anthem_000103409                   Insys_Anthem_000103409
Insys_Anthem_000103411                   Insys_Anthem_000103411
Insys_Anthem_000103412                   Insys_Anthem_000103412
Insys_Anthem_000103420                   Insys_Anthem_000103420
Insys_Anthem_000103421                   Insys_Anthem_000103421
Insys_Anthem_000103422                   Insys_Anthem_000103422
Insys_Anthem_000103423                   Insys_Anthem_000103423
Insys_Anthem_000103424                   Insys_Anthem_000103424
Insys_Anthem_000103425                   Insys_Anthem_000103425
Insys_Anthem_000103460                   Insys_Anthem_000103460
Insys_Anthem_000103461                   Insys_Anthem_000103461
Insys_Anthem_000103462                   Insys_Anthem_000103462
Insys_Anthem_000103463                   Insys_Anthem_000103463
Insys_Anthem_000103464                   Insys_Anthem_000103464
Insys_Anthem_000103465                   Insys_Anthem_000103465
Insys_Anthem_000103576                   Insys_Anthem_000103576
Insys_Anthem_000103598                   Insys_Anthem_000103598
Insys_Anthem_000103973                   Insys_Anthem_000103973
Insys_Anthem_000103974                   Insys_Anthem_000103974
Insys_Anthem_000104047                   Insys_Anthem_000104047
Insys_Anthem_000104048                   Insys_Anthem_000104048
Insys_Anthem_000104049                   Insys_Anthem_000104049
Insys_Anthem_000104166                   Insys_Anthem_000104166
Insys_Anthem_000104181                   Insys_Anthem_000104181
Insys_Anthem_000104182                   Insys_Anthem_000104182
Insys_Anthem_000104183                   Insys_Anthem_000104183
Insys_Anthem_000104344                   Insys_Anthem_000104344
Insys_Anthem_000104363                   Insys_Anthem_000104363
Insys_Anthem_000104440                   Insys_Anthem_000104440
Insys_Anthem_000104441                   Insys_Anthem_000104441
Insys_Anthem_000104635                   Insys_Anthem_000104635
Insys_Anthem_000104637                   Insys_Anthem_000104637
Insys_Anthem_000104696                   Insys_Anthem_000104696
Insys_Anthem_000104699                   Insys_Anthem_000104699
Insys_Anthem_000104700                   Insys_Anthem_000104700

                                                     19
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 21 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000104714                   Insys_Anthem_000104714
Insys_Anthem_000104716                   Insys_Anthem_000104716
Insys_Anthem_000104822                   Insys_Anthem_000104822
Insys_Anthem_000104878                   Insys_Anthem_000104878
Insys_Anthem_000104881                   Insys_Anthem_000104881
Insys_Anthem_000104883                   Insys_Anthem_000104883
Insys_Anthem_000105005                   Insys_Anthem_000105005
Insys_Anthem_000105090                   Insys_Anthem_000105090
Insys_Anthem_000105109                   Insys_Anthem_000105109
Insys_Anthem_000105183                   Insys_Anthem_000105183
Insys_Anthem_000105188                   Insys_Anthem_000105188
Insys_Anthem_000105260                   Insys_Anthem_000105260
Insys_Anthem_000105265                   Insys_Anthem_000105265
Insys_Anthem_000105266                   Insys_Anthem_000105266
Insys_Anthem_000105267                   Insys_Anthem_000105267
Insys_Anthem_000105269                   Insys_Anthem_000105269
Insys_Anthem_000105270                   Insys_Anthem_000105270
Insys_Anthem_000105271                   Insys_Anthem_000105271
Insys_Anthem_000105276                   Insys_Anthem_000105276
Insys_Anthem_000105277                   Insys_Anthem_000105277
Insys_Anthem_000105278                   Insys_Anthem_000105278
Insys_Anthem_000105325                   Insys_Anthem_000105325
Insys_Anthem_000105326                   Insys_Anthem_000105326
Insys_Anthem_000105327                   Insys_Anthem_000105327
Insys_Anthem_000105357                   Insys_Anthem_000105357
Insys_Anthem_000105383                   Insys_Anthem_000105383
Insys_Anthem_000105391                   Insys_Anthem_000105391
Insys_Anthem_000105533                   Insys_Anthem_000105533
Insys_Anthem_000105632                   Insys_Anthem_000105632
Insys_Anthem_000105635                   Insys_Anthem_000105635
Insys_Anthem_000105763                   Insys_Anthem_000105763
Insys_Anthem_000105793                   Insys_Anthem_000105793
Insys_Anthem_000105824                   Insys_Anthem_000105824
Insys_Anthem_000105855                   Insys_Anthem_000105855
Insys_Anthem_000105929                   Insys_Anthem_000105929
Insys_Anthem_000105931                   Insys_Anthem_000105931
Insys_Anthem_000106066                   Insys_Anthem_000106066
Insys_Anthem_000106145                   Insys_Anthem_000106145
Insys_Anthem_000106171                   Insys_Anthem_000106171
Insys_Anthem_000106172                   Insys_Anthem_000106172
Insys_Anthem_000106173                   Insys_Anthem_000106173
Insys_Anthem_000106210                   Insys_Anthem_000106210
Insys_Anthem_000106224                   Insys_Anthem_000106224
Insys_Anthem_000106231                   Insys_Anthem_000106231
Insys_Anthem_000106237                   Insys_Anthem_000106237
Insys_Anthem_000106265                   Insys_Anthem_000106265
Insys_Anthem_000106283                   Insys_Anthem_000106283

                                                     20
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 22 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000106302                   Insys_Anthem_000106302
Insys_Anthem_000106328                   Insys_Anthem_000106328
Insys_Anthem_000106411                   Insys_Anthem_000106411
Insys_Anthem_000106539                   Insys_Anthem_000106539
Insys_Anthem_000106580                   Insys_Anthem_000106580
Insys_Anthem_000106637                   Insys_Anthem_000106637
Insys_Anthem_000106638                   Insys_Anthem_000106638
Insys_Anthem_000106687                   Insys_Anthem_000106687
Insys_Anthem_000106691                   Insys_Anthem_000106691
Insys_Anthem_000106699                   Insys_Anthem_000106699
Insys_Anthem_000106724                   Insys_Anthem_000106724
Insys_Anthem_000106807                   Insys_Anthem_000106807
Insys_Anthem_000106819                   Insys_Anthem_000106819
Insys_Anthem_000106836                   Insys_Anthem_000106836
Insys_Anthem_000106837                   Insys_Anthem_000106837
Insys_Anthem_000106840                   Insys_Anthem_000106840
Insys_Anthem_000106883                   Insys_Anthem_000106883
Insys_Anthem_000106886                   Insys_Anthem_000106886
Insys_Anthem_000106974                   Insys_Anthem_000106974
Insys_Anthem_000107010                   Insys_Anthem_000107010
Insys_Anthem_000107030                   Insys_Anthem_000107030
Insys_Anthem_000107103                   Insys_Anthem_000107103
Insys_Anthem_000107108                   Insys_Anthem_000107108
Insys_Anthem_000107237                   Insys_Anthem_000107237
Insys_Anthem_000107265                   Insys_Anthem_000107265
Insys_Anthem_000107283                   Insys_Anthem_000107283
Insys_Anthem_000107386                   Insys_Anthem_000107386
Insys_Anthem_000107390                   Insys_Anthem_000107390
Insys_Anthem_000107391                   Insys_Anthem_000107391
Insys_Anthem_000107392                   Insys_Anthem_000107392
Insys_Anthem_000107395                   Insys_Anthem_000107395
Insys_Anthem_000107404                   Insys_Anthem_000107404
Insys_Anthem_000107408                   Insys_Anthem_000107408
Insys_Anthem_000107421                   Insys_Anthem_000107421
Insys_Anthem_000107428                   Insys_Anthem_000107428
Insys_Anthem_000107450                   Insys_Anthem_000107450
Insys_Anthem_000107452                   Insys_Anthem_000107452
Insys_Anthem_000107453                   Insys_Anthem_000107453
Insys_Anthem_000107455                   Insys_Anthem_000107455
Insys_Anthem_000107460                   Insys_Anthem_000107460
Insys_Anthem_000107469                   Insys_Anthem_000107469
Insys_Anthem_000107482                   Insys_Anthem_000107482
Insys_Anthem_000107523                   Insys_Anthem_000107523
Insys_Anthem_000107525                   Insys_Anthem_000107525
Insys_Anthem_000107527                   Insys_Anthem_000107527
Insys_Anthem_000107532                   Insys_Anthem_000107532
Insys_Anthem_000107535                   Insys_Anthem_000107535

                                                     21
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 23 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000107554                   Insys_Anthem_000107554
Insys_Anthem_000107561                   Insys_Anthem_000107561
Insys_Anthem_000107568                   Insys_Anthem_000107568
Insys_Anthem_000107570                   Insys_Anthem_000107570
Insys_Anthem_000107577                   Insys_Anthem_000107577
Insys_Anthem_000107578                   Insys_Anthem_000107578
Insys_Anthem_000107579                   Insys_Anthem_000107579
Insys_Anthem_000107584                   Insys_Anthem_000107584
Insys_Anthem_000107587                   Insys_Anthem_000107587
Insys_Anthem_000107594                   Insys_Anthem_000107594
Insys_Anthem_000107595                   Insys_Anthem_000107595
Insys_Anthem_000107600                   Insys_Anthem_000107600
Insys_Anthem_000107607                   Insys_Anthem_000107607
Insys_Anthem_000107614                   Insys_Anthem_000107614
Insys_Anthem_000107621                   Insys_Anthem_000107621
Insys_Anthem_000107627                   Insys_Anthem_000107627
Insys_Anthem_000107660                   Insys_Anthem_000107660
Insys_Anthem_000107670                   Insys_Anthem_000107670
Insys_Anthem_000107672                   Insys_Anthem_000107672
Insys_Anthem_000107673                   Insys_Anthem_000107673
Insys_Anthem_000107677                   Insys_Anthem_000107677
Insys_Anthem_000107686                   Insys_Anthem_000107686
Insys_Anthem_000107688                   Insys_Anthem_000107688
Insys_Anthem_000107691                   Insys_Anthem_000107691
Insys_Anthem_000107701                   Insys_Anthem_000107701
Insys_Anthem_000107790                   Insys_Anthem_000107790
Insys_Anthem_000107852                   Insys_Anthem_000107852
Insys_Anthem_000107860                   Insys_Anthem_000107860
Insys_Anthem_000107960                   Insys_Anthem_000107960
Insys_Anthem_000107966                   Insys_Anthem_000107966
Insys_Anthem_000107975                   Insys_Anthem_000107975
Insys_Anthem_000108019                   Insys_Anthem_000108019
Insys_Anthem_000108024                   Insys_Anthem_000108024
Insys_Anthem_000108045                   Insys_Anthem_000108045
Insys_Anthem_000108191                   Insys_Anthem_000108191
Insys_Anthem_000108304                   Insys_Anthem_000108304
Insys_Anthem_000108322                   Insys_Anthem_000108322
Insys_Anthem_000108330                   Insys_Anthem_000108330
Insys_Anthem_000108334                   Insys_Anthem_000108334
Insys_Anthem_000108367                   Insys_Anthem_000108367
Insys_Anthem_000108388                   Insys_Anthem_000108388
Insys_Anthem_000108427                   Insys_Anthem_000108427
Insys_Anthem_000108428                   Insys_Anthem_000108428
Insys_Anthem_000108429                   Insys_Anthem_000108429
Insys_Anthem_000108487                   Insys_Anthem_000108487
Insys_Anthem_000108699                   Insys_Anthem_000108699
Insys_Anthem_000108727                   Insys_Anthem_000108727

                                                     22
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 24 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000108824                   Insys_Anthem_000108824
Insys_Anthem_000108857                   Insys_Anthem_000108857
Insys_Anthem_000108863                   Insys_Anthem_000108863
Insys_Anthem_000108864                   Insys_Anthem_000108864
Insys_Anthem_000108882                   Insys_Anthem_000108882
Insys_Anthem_000108925                   Insys_Anthem_000108925
Insys_Anthem_000108929                   Insys_Anthem_000108929
Insys_Anthem_000108947                   Insys_Anthem_000108947
Insys_Anthem_000108955                   Insys_Anthem_000108955
Insys_Anthem_000108956                   Insys_Anthem_000108956
Insys_Anthem_000108958                   Insys_Anthem_000108958
Insys_Anthem_000108981                   Insys_Anthem_000108981
Insys_Anthem_000108994                   Insys_Anthem_000108994
Insys_Anthem_000109179                   Insys_Anthem_000109179
Insys_Anthem_000109388                   Insys_Anthem_000109388
Insys_Anthem_000109389                   Insys_Anthem_000109389
Insys_Anthem_000109475                   Insys_Anthem_000109475
Insys_Anthem_000109476                   Insys_Anthem_000109476
Insys_Anthem_000109515                   Insys_Anthem_000109515
Insys_Anthem_000109520                   Insys_Anthem_000109520
Insys_Anthem_000109524                   Insys_Anthem_000109524
Insys_Anthem_000109532                   Insys_Anthem_000109532
Insys_Anthem_000109543                   Insys_Anthem_000109543
Insys_Anthem_000109544                   Insys_Anthem_000109544
Insys_Anthem_000109546                   Insys_Anthem_000109546
Insys_Anthem_000109571                   Insys_Anthem_000109571
Insys_Anthem_000109599                   Insys_Anthem_000109599
Insys_Anthem_000109605                   Insys_Anthem_000109605
Insys_Anthem_000109606                   Insys_Anthem_000109606
Insys_Anthem_000109607                   Insys_Anthem_000109607
Insys_Anthem_000109608                   Insys_Anthem_000109608
Insys_Anthem_000109609                   Insys_Anthem_000109609
Insys_Anthem_000109676                   Insys_Anthem_000109676
Insys_Anthem_000109713                   Insys_Anthem_000109713
Insys_Anthem_000109847                   Insys_Anthem_000109847
Insys_Anthem_000109907                   Insys_Anthem_000109907
Insys_Anthem_000110141                   Insys_Anthem_000110141
Insys_Anthem_000110145                   Insys_Anthem_000110145
Insys_Anthem_000110162                   Insys_Anthem_000110162
Insys_Anthem_000110248                   Insys_Anthem_000110248
Insys_Anthem_000110348                   Insys_Anthem_000110348
Insys_Anthem_000110365                   Insys_Anthem_000110365
Insys_Anthem_000110366                   Insys_Anthem_000110366
Insys_Anthem_000110383                   Insys_Anthem_000110383
Insys_Anthem_000110388                   Insys_Anthem_000110388
Insys_Anthem_000110414                   Insys_Anthem_000110414
Insys_Anthem_000110429                   Insys_Anthem_000110429

                                                     23
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 25 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000110437                   Insys_Anthem_000110437
Insys_Anthem_000110443                   Insys_Anthem_000110443
Insys_Anthem_000110444                   Insys_Anthem_000110444
Insys_Anthem_000110445                   Insys_Anthem_000110445
Insys_Anthem_000110446                   Insys_Anthem_000110446
Insys_Anthem_000110447                   Insys_Anthem_000110447
Insys_Anthem_000110450                   Insys_Anthem_000110450
Insys_Anthem_000110460                   Insys_Anthem_000110460
Insys_Anthem_000110461                   Insys_Anthem_000110461
Insys_Anthem_000110553                   Insys_Anthem_000110553
Insys_Anthem_000110554                   Insys_Anthem_000110554
Insys_Anthem_000110588                   Insys_Anthem_000110588
Insys_Anthem_000110589                   Insys_Anthem_000110589
Insys_Anthem_000110601                   Insys_Anthem_000110601
Insys_Anthem_000110671                   Insys_Anthem_000110671
Insys_Anthem_000110674                   Insys_Anthem_000110674
Insys_Anthem_000110716                   Insys_Anthem_000110716
Insys_Anthem_000110800                   Insys_Anthem_000110800
Insys_Anthem_000110818                   Insys_Anthem_000110818
Insys_Anthem_000110822                   Insys_Anthem_000110822
Insys_Anthem_000110833                   Insys_Anthem_000110833
Insys_Anthem_000110858                   Insys_Anthem_000110858
Insys_Anthem_000110865                   Insys_Anthem_000110865
Insys_Anthem_000110878                   Insys_Anthem_000110878
Insys_Anthem_000110921                   Insys_Anthem_000110921
Insys_Anthem_000110978                   Insys_Anthem_000110978
Insys_Anthem_000110991                   Insys_Anthem_000110991
Insys_Anthem_000111059                   Insys_Anthem_000111059
Insys_Anthem_000111060                   Insys_Anthem_000111060
Insys_Anthem_000111061                   Insys_Anthem_000111061
Insys_Anthem_000111179                   Insys_Anthem_000111179
Insys_Anthem_000111214                   Insys_Anthem_000111214
Insys_Anthem_000111262                   Insys_Anthem_000111262
Insys_Anthem_000111344                   Insys_Anthem_000111344
Insys_Anthem_000111348                   Insys_Anthem_000111348
Insys_Anthem_000111380                   Insys_Anthem_000111380
Insys_Anthem_000111403                   Insys_Anthem_000111403
Insys_Anthem_000111475                   Insys_Anthem_000111475
Insys_Anthem_000111479                   Insys_Anthem_000111479
Insys_Anthem_000111483                   Insys_Anthem_000111483
Insys_Anthem_000111486                   Insys_Anthem_000111486
Insys_Anthem_000111487                   Insys_Anthem_000111487
Insys_Anthem_000111491                   Insys_Anthem_000111491
Insys_Anthem_000111492                   Insys_Anthem_000111492
Insys_Anthem_000111607                   Insys_Anthem_000111607
Insys_Anthem_000111656                   Insys_Anthem_000111656
Insys_Anthem_000111658                   Insys_Anthem_000111658

                                                     24
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 26 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000111659                   Insys_Anthem_000111659
Insys_Anthem_000111679                   Insys_Anthem_000111679
Insys_Anthem_000111749                   Insys_Anthem_000111749
Insys_Anthem_000111778                   Insys_Anthem_000111778
Insys_Anthem_000111968                   Insys_Anthem_000111968
Insys_Anthem_000111975                   Insys_Anthem_000111975
Insys_Anthem_000111976                   Insys_Anthem_000111976
Insys_Anthem_000112036                   Insys_Anthem_000112036
Insys_Anthem_000112042                   Insys_Anthem_000112042
Insys_Anthem_000112043                   Insys_Anthem_000112043
Insys_Anthem_000112044                   Insys_Anthem_000112044
Insys_Anthem_000112057                   Insys_Anthem_000112057
Insys_Anthem_000112096                   Insys_Anthem_000112096
Insys_Anthem_000112097                   Insys_Anthem_000112097
Insys_Anthem_000112101                   Insys_Anthem_000112101
Insys_Anthem_000112113                   Insys_Anthem_000112113
Insys_Anthem_000112115                   Insys_Anthem_000112115
Insys_Anthem_000112210                   Insys_Anthem_000112210
Insys_Anthem_000112211                   Insys_Anthem_000112211
Insys_Anthem_000112212                   Insys_Anthem_000112212
Insys_Anthem_000112360                   Insys_Anthem_000112360
Insys_Anthem_000112361                   Insys_Anthem_000112361
Insys_Anthem_000112362                   Insys_Anthem_000112362
Insys_Anthem_000112363                   Insys_Anthem_000112363
Insys_Anthem_000112393                   Insys_Anthem_000112393
Insys_Anthem_000112397                   Insys_Anthem_000112397
Insys_Anthem_000112400                   Insys_Anthem_000112400
Insys_Anthem_000112915                   Insys_Anthem_000112915
Insys_Anthem_000112943                   Insys_Anthem_000112943
Insys_Anthem_000112946                   Insys_Anthem_000112946
Insys_Anthem_000112955                   Insys_Anthem_000112955
Insys_Anthem_000112964                   Insys_Anthem_000112964
Insys_Anthem_000112969                   Insys_Anthem_000112969
Insys_Anthem_000112970                   Insys_Anthem_000112970
Insys_Anthem_000112971                   Insys_Anthem_000112971
Insys_Anthem_000112972                   Insys_Anthem_000112972
Insys_Anthem_000112973                   Insys_Anthem_000112973
Insys_Anthem_000112974                   Insys_Anthem_000112974
Insys_Anthem_000112975                   Insys_Anthem_000112975
Insys_Anthem_000112976                   Insys_Anthem_000112976
Insys_Anthem_000112977                   Insys_Anthem_000112977
Insys_Anthem_000112978                   Insys_Anthem_000112978
Insys_Anthem_000112979                   Insys_Anthem_000112979
Insys_Anthem_000113033                   Insys_Anthem_000113033
Insys_Anthem_000113062                   Insys_Anthem_000113062
Insys_Anthem_000113077                   Insys_Anthem_000113077
Insys_Anthem_000113078                   Insys_Anthem_000113078

                                                     25
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 27 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000113079                   Insys_Anthem_000113079
Insys_Anthem_000113094                   Insys_Anthem_000113094
Insys_Anthem_000113096                   Insys_Anthem_000113096
Insys_Anthem_000113104                   Insys_Anthem_000113104
Insys_Anthem_000113148                   Insys_Anthem_000113148
Insys_Anthem_000113150                   Insys_Anthem_000113150
Insys_Anthem_000113160                   Insys_Anthem_000113160
Insys_Anthem_000113525                   Insys_Anthem_000113525
Insys_Anthem_000113827                   Insys_Anthem_000113827
Insys_Anthem_000113873                   Insys_Anthem_000113873
Insys_Anthem_000113876                   Insys_Anthem_000113876
Insys_Anthem_000113939                   Insys_Anthem_000113939
Insys_Anthem_000114029                   Insys_Anthem_000114029
Insys_Anthem_000114157                   Insys_Anthem_000114157
Insys_Anthem_000114174                   Insys_Anthem_000114174
Insys_Anthem_000114211                   Insys_Anthem_000114211
Insys_Anthem_000114407                   Insys_Anthem_000114407
Insys_Anthem_000114433                   Insys_Anthem_000114433
Insys_Anthem_000114530                   Insys_Anthem_000114530
Insys_Anthem_000114550                   Insys_Anthem_000114550
Insys_Anthem_000114629                   Insys_Anthem_000114629
Insys_Anthem_000114707                   Insys_Anthem_000114707
Insys_Anthem_000114709                   Insys_Anthem_000114709
Insys_Anthem_000114764                   Insys_Anthem_000114764
Insys_Anthem_000114794                   Insys_Anthem_000114794
Insys_Anthem_000114836                   Insys_Anthem_000114836
Insys_Anthem_000114843                   Insys_Anthem_000114843
Insys_Anthem_000114844                   Insys_Anthem_000114844
Insys_Anthem_000114854                   Insys_Anthem_000114854
Insys_Anthem_000114902                   Insys_Anthem_000114902
Insys_Anthem_000114947                   Insys_Anthem_000114947
Insys_Anthem_000114986                   Insys_Anthem_000114986
Insys_Anthem_000115025                   Insys_Anthem_000115025
Insys_Anthem_000115124                   Insys_Anthem_000115124
Insys_Anthem_000115127                   Insys_Anthem_000115127
Insys_Anthem_000115232                   Insys_Anthem_000115232
Insys_Anthem_000115275                   Insys_Anthem_000115275
Insys_Anthem_000115351                   Insys_Anthem_000115351
Insys_Anthem_000115421                   Insys_Anthem_000115421
Insys_Anthem_000115497                   Insys_Anthem_000115497
Insys_Anthem_000115531                   Insys_Anthem_000115531
Insys_Anthem_000115569                   Insys_Anthem_000115569
Insys_Anthem_000115570                   Insys_Anthem_000115570
Insys_Anthem_000115571                   Insys_Anthem_000115571
Insys_Anthem_000115629                   Insys_Anthem_000115629
Insys_Anthem_000115732                   Insys_Anthem_000115732
Insys_Anthem_000115739                   Insys_Anthem_000115739

                                                     26
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 28 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000115743                   Insys_Anthem_000115743
Insys_Anthem_000115773                   Insys_Anthem_000115773
Insys_Anthem_000115842                   Insys_Anthem_000115842
Insys_Anthem_000115860                   Insys_Anthem_000115860
Insys_Anthem_000115903                   Insys_Anthem_000115903
Insys_Anthem_000115955                   Insys_Anthem_000115955
Insys_Anthem_000115993                   Insys_Anthem_000115993
Insys_Anthem_000116065                   Insys_Anthem_000116065
Insys_Anthem_000116119                   Insys_Anthem_000116119
Insys_Anthem_000116219                   Insys_Anthem_000116219
Insys_Anthem_000116371                   Insys_Anthem_000116371
Insys_Anthem_000116445                   Insys_Anthem_000116445
Insys_Anthem_000116475                   Insys_Anthem_000116475
Insys_Anthem_000116505                   Insys_Anthem_000116505
Insys_Anthem_000116542                   Insys_Anthem_000116542
Insys_Anthem_000116568                   Insys_Anthem_000116568
Insys_Anthem_000116610                   Insys_Anthem_000116610
Insys_Anthem_000116614                   Insys_Anthem_000116614
Insys_Anthem_000116647                   Insys_Anthem_000116647
Insys_Anthem_000116651                   Insys_Anthem_000116651
Insys_Anthem_000116657                   Insys_Anthem_000116657
Insys_Anthem_000116666                   Insys_Anthem_000116666
Insys_Anthem_000116677                   Insys_Anthem_000116677
Insys_Anthem_000116679                   Insys_Anthem_000116679
Insys_Anthem_000116695                   Insys_Anthem_000116695
Insys_Anthem_000116700                   Insys_Anthem_000116700
Insys_Anthem_000116702                   Insys_Anthem_000116702
Insys_Anthem_000116703                   Insys_Anthem_000116703
Insys_Anthem_000116704                   Insys_Anthem_000116704
Insys_Anthem_000116708                   Insys_Anthem_000116708
Insys_Anthem_000116709                   Insys_Anthem_000116709
Insys_Anthem_000116715                   Insys_Anthem_000116715
Insys_Anthem_000116716                   Insys_Anthem_000116716
Insys_Anthem_000116718                   Insys_Anthem_000116718
Insys_Anthem_000116720                   Insys_Anthem_000116720
Insys_Anthem_000116721                   Insys_Anthem_000116721
Insys_Anthem_000116722                   Insys_Anthem_000116722
Insys_Anthem_000116724                   Insys_Anthem_000116724
Insys_Anthem_000116742                   Insys_Anthem_000116742
Insys_Anthem_000116745                   Insys_Anthem_000116745
Insys_Anthem_000116748                   Insys_Anthem_000116748
Insys_Anthem_000116751                   Insys_Anthem_000116751
Insys_Anthem_000116759                   Insys_Anthem_000116759
Insys_Anthem_000116767                   Insys_Anthem_000116767
Insys_Anthem_000116769                   Insys_Anthem_000116769
Insys_Anthem_000116773                   Insys_Anthem_000116773
Insys_Anthem_000116776                   Insys_Anthem_000116776

                                                     27
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 29 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000116789                   Insys_Anthem_000116789
Insys_Anthem_000116795                   Insys_Anthem_000116795
Insys_Anthem_000116804                   Insys_Anthem_000116804
Insys_Anthem_000116807                   Insys_Anthem_000116807
Insys_Anthem_000116812                   Insys_Anthem_000116812
Insys_Anthem_000116823                   Insys_Anthem_000116823
Insys_Anthem_000116825                   Insys_Anthem_000116825
Insys_Anthem_000116826                   Insys_Anthem_000116826
Insys_Anthem_000116827                   Insys_Anthem_000116827
Insys_Anthem_000116831                   Insys_Anthem_000116831
Insys_Anthem_000116837                   Insys_Anthem_000116837
Insys_Anthem_000116841                   Insys_Anthem_000116841
Insys_Anthem_000116844                   Insys_Anthem_000116844
Insys_Anthem_000116847                   Insys_Anthem_000116847
Insys_Anthem_000116849                   Insys_Anthem_000116849
Insys_Anthem_000116850                   Insys_Anthem_000116850
Insys_Anthem_000116852                   Insys_Anthem_000116852
Insys_Anthem_000116864                   Insys_Anthem_000116864
Insys_Anthem_000116870                   Insys_Anthem_000116870
Insys_Anthem_000116878                   Insys_Anthem_000116878
Insys_Anthem_000116880                   Insys_Anthem_000116880
Insys_Anthem_000116881                   Insys_Anthem_000116881
Insys_Anthem_000116882                   Insys_Anthem_000116882
Insys_Anthem_000116883                   Insys_Anthem_000116883
Insys_Anthem_000117021                   Insys_Anthem_000117021
Insys_Anthem_000117032                   Insys_Anthem_000117032
Insys_Anthem_000117051                   Insys_Anthem_000117051
Insys_Anthem_000117069                   Insys_Anthem_000117069
Insys_Anthem_000117078                   Insys_Anthem_000117078
Insys_Anthem_000117178                   Insys_Anthem_000117178
Insys_Anthem_000117186                   Insys_Anthem_000117186
Insys_Anthem_000117190                   Insys_Anthem_000117190
Insys_Anthem_000117192                   Insys_Anthem_000117192
Insys_Anthem_000117199                   Insys_Anthem_000117199
Insys_Anthem_000117399                   Insys_Anthem_000117399
Insys_Anthem_000117415                   Insys_Anthem_000117415
Insys_Anthem_000117416                   Insys_Anthem_000117416
Insys_Anthem_000117494                   Insys_Anthem_000117494
Insys_Anthem_000117580                   Insys_Anthem_000117580
Insys_Anthem_000117602                   Insys_Anthem_000117602
Insys_Anthem_000117606                   Insys_Anthem_000117606
Insys_Anthem_000117608                   Insys_Anthem_000117608
Insys_Anthem_000117610                   Insys_Anthem_000117610
Insys_Anthem_000117611                   Insys_Anthem_000117611
Insys_Anthem_000117705                   Insys_Anthem_000117705
Insys_Anthem_000117708                   Insys_Anthem_000117708
Insys_Anthem_000117785                   Insys_Anthem_000117785

                                                     28
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 30 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000117976                   Insys_Anthem_000117976
Insys_Anthem_000117994                   Insys_Anthem_000117994
Insys_Anthem_000118039                   Insys_Anthem_000118039
Insys_Anthem_000118066                   Insys_Anthem_000118066
Insys_Anthem_000118084                   Insys_Anthem_000118084
Insys_Anthem_000118129                   Insys_Anthem_000118129
Insys_Anthem_000118144                   Insys_Anthem_000118144
Insys_Anthem_000118241                   Insys_Anthem_000118241
Insys_Anthem_000118246                   Insys_Anthem_000118246
Insys_Anthem_000118247                   Insys_Anthem_000118247
Insys_Anthem_000118248                   Insys_Anthem_000118248
Insys_Anthem_000118249                   Insys_Anthem_000118249
Insys_Anthem_000118269                   Insys_Anthem_000118269
Insys_Anthem_000118307                   Insys_Anthem_000118307
Insys_Anthem_000118308                   Insys_Anthem_000118308
Insys_Anthem_000118309                   Insys_Anthem_000118309
Insys_Anthem_000118391                   Insys_Anthem_000118391
Insys_Anthem_000118393                   Insys_Anthem_000118393
Insys_Anthem_000118421                   Insys_Anthem_000118421
Insys_Anthem_000118473                   Insys_Anthem_000118473
Insys_Anthem_000118482                   Insys_Anthem_000118482
Insys_Anthem_000118512                   Insys_Anthem_000118512
Insys_Anthem_000118520                   Insys_Anthem_000118520
Insys_Anthem_000118528                   Insys_Anthem_000118528
Insys_Anthem_000118892                   Insys_Anthem_000118892
Insys_Anthem_000118894                   Insys_Anthem_000118894
Insys_Anthem_000118951                   Insys_Anthem_000118951
Insys_Anthem_000118957                   Insys_Anthem_000118957
Insys_Anthem_000118960                   Insys_Anthem_000118960
Insys_Anthem_000118961                   Insys_Anthem_000118961
Insys_Anthem_000118962                   Insys_Anthem_000118962
Insys_Anthem_000119018                   Insys_Anthem_000119018
Insys_Anthem_000119026                   Insys_Anthem_000119026
Insys_Anthem_000119043                   Insys_Anthem_000119043
Insys_Anthem_000119046                   Insys_Anthem_000119046
Insys_Anthem_000119059                   Insys_Anthem_000119059
Insys_Anthem_000119060                   Insys_Anthem_000119060
Insys_Anthem_000119062                   Insys_Anthem_000119062
Insys_Anthem_000119064                   Insys_Anthem_000119064
Insys_Anthem_000119074                   Insys_Anthem_000119074
Insys_Anthem_000119082                   Insys_Anthem_000119082
Insys_Anthem_000119092                   Insys_Anthem_000119092
Insys_Anthem_000119105                   Insys_Anthem_000119105
Insys_Anthem_000119263                   Insys_Anthem_000119263
Insys_Anthem_000119351                   Insys_Anthem_000119351
Insys_Anthem_000119365                   Insys_Anthem_000119365
Insys_Anthem_000119374                   Insys_Anthem_000119374

                                                     29
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 31 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000119395                   Insys_Anthem_000119395
Insys_Anthem_000119410                   Insys_Anthem_000119410
Insys_Anthem_000119411                   Insys_Anthem_000119411
Insys_Anthem_000119462                   Insys_Anthem_000119462
Insys_Anthem_000119612                   Insys_Anthem_000119612
Insys_Anthem_000119614                   Insys_Anthem_000119614
Insys_Anthem_000119618                   Insys_Anthem_000119618
Insys_Anthem_000119632                   Insys_Anthem_000119632
Insys_Anthem_000119642                   Insys_Anthem_000119642
Insys_Anthem_000119751                   Insys_Anthem_000119751
Insys_Anthem_000119765                   Insys_Anthem_000119765
Insys_Anthem_000119766                   Insys_Anthem_000119766
Insys_Anthem_000119768                   Insys_Anthem_000119768
Insys_Anthem_000119772                   Insys_Anthem_000119772
Insys_Anthem_000119786                   Insys_Anthem_000119786
Insys_Anthem_000119794                   Insys_Anthem_000119794
Insys_Anthem_000119795                   Insys_Anthem_000119795
Insys_Anthem_000119796                   Insys_Anthem_000119796
Insys_Anthem_000119799                   Insys_Anthem_000119799
Insys_Anthem_000120074                   Insys_Anthem_000120074
Insys_Anthem_000120161                   Insys_Anthem_000120161
Insys_Anthem_000120178                   Insys_Anthem_000120178
Insys_Anthem_000120497                   Insys_Anthem_000120497
Insys_Anthem_000120498                   Insys_Anthem_000120498
Insys_Anthem_000120499                   Insys_Anthem_000120499
Insys_Anthem_000120500                   Insys_Anthem_000120500
Insys_Anthem_000120501                   Insys_Anthem_000120501
Insys_Anthem_000120511                   Insys_Anthem_000120511
Insys_Anthem_000120581                   Insys_Anthem_000120581
Insys_Anthem_000120585                   Insys_Anthem_000120585
Insys_Anthem_000120586                   Insys_Anthem_000120586
Insys_Anthem_000120606                   Insys_Anthem_000120606
Insys_Anthem_000120607                   Insys_Anthem_000120607
Insys_Anthem_000120608                   Insys_Anthem_000120608
Insys_Anthem_000120622                   Insys_Anthem_000120622
Insys_Anthem_000120623                   Insys_Anthem_000120623
Insys_Anthem_000120624                   Insys_Anthem_000120624
Insys_Anthem_000120648                   Insys_Anthem_000120648
Insys_Anthem_000120669                   Insys_Anthem_000120669
Insys_Anthem_000120672                   Insys_Anthem_000120672
Insys_Anthem_000120736                   Insys_Anthem_000120736
Insys_Anthem_000120769                   Insys_Anthem_000120769
Insys_Anthem_000120835                   Insys_Anthem_000120835
Insys_Anthem_000120888                   Insys_Anthem_000120888
Insys_Anthem_000120968                   Insys_Anthem_000120968
Insys_Anthem_000120969                   Insys_Anthem_000120969
Insys_Anthem_000120970                   Insys_Anthem_000120970

                                                     30
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 32 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000120978                   Insys_Anthem_000120978
Insys_Anthem_000120979                   Insys_Anthem_000120979
Insys_Anthem_000120980                   Insys_Anthem_000120980
Insys_Anthem_000121006                   Insys_Anthem_000121006
Insys_Anthem_000121049                   Insys_Anthem_000121049
Insys_Anthem_000121062                   Insys_Anthem_000121062
Insys_Anthem_000121065                   Insys_Anthem_000121065
Insys_Anthem_000121068                   Insys_Anthem_000121068
Insys_Anthem_000121071                   Insys_Anthem_000121071
Insys_Anthem_000121074                   Insys_Anthem_000121074
Insys_Anthem_000121115                   Insys_Anthem_000121115
Insys_Anthem_000121214                   Insys_Anthem_000121214
Insys_Anthem_000121237                   Insys_Anthem_000121237
Insys_Anthem_000121240                   Insys_Anthem_000121240
Insys_Anthem_000121277                   Insys_Anthem_000121277
Insys_Anthem_000121340                   Insys_Anthem_000121340
Insys_Anthem_000121341                   Insys_Anthem_000121341
Insys_Anthem_000121342                   Insys_Anthem_000121342
Insys_Anthem_000121344                   Insys_Anthem_000121344
Insys_Anthem_000121424                   Insys_Anthem_000121424
Insys_Anthem_000121435                   Insys_Anthem_000121435
Insys_Anthem_000121484                   Insys_Anthem_000121484
Insys_Anthem_000121551                   Insys_Anthem_000121551
Insys_Anthem_000121552                   Insys_Anthem_000121552
Insys_Anthem_000121561                   Insys_Anthem_000121561
Insys_Anthem_000121573                   Insys_Anthem_000121573
Insys_Anthem_000121603                   Insys_Anthem_000121603
Insys_Anthem_000121604                   Insys_Anthem_000121604
Insys_Anthem_000121624                   Insys_Anthem_000121624
Insys_Anthem_000121635                   Insys_Anthem_000121635
Insys_Anthem_000121641                   Insys_Anthem_000121641
Insys_Anthem_000121698                   Insys_Anthem_000121698
Insys_Anthem_000121699                   Insys_Anthem_000121699
Insys_Anthem_000121700                   Insys_Anthem_000121700
Insys_Anthem_000121708                   Insys_Anthem_000121708
Insys_Anthem_000121711                   Insys_Anthem_000121711
Insys_Anthem_000121712                   Insys_Anthem_000121712
Insys_Anthem_000121736                   Insys_Anthem_000121736
Insys_Anthem_000121773                   Insys_Anthem_000121773
Insys_Anthem_000121825                   Insys_Anthem_000121825
Insys_Anthem_000121833                   Insys_Anthem_000121833
Insys_Anthem_000121864                   Insys_Anthem_000121864
Insys_Anthem_000121871                   Insys_Anthem_000121871
Insys_Anthem_000121917                   Insys_Anthem_000121917
Insys_Anthem_000121924                   Insys_Anthem_000121924
Insys_Anthem_000122019                   Insys_Anthem_000122019
Insys_Anthem_000122065                   Insys_Anthem_000122065

                                                     31
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 33 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000122081                   Insys_Anthem_000122081
Insys_Anthem_000122119                   Insys_Anthem_000122119
Insys_Anthem_000122121                   Insys_Anthem_000122121
Insys_Anthem_000122165                   Insys_Anthem_000122165
Insys_Anthem_000122183                   Insys_Anthem_000122183
Insys_Anthem_000122189                   Insys_Anthem_000122189
Insys_Anthem_000122292                   Insys_Anthem_000122292
Insys_Anthem_000122360                   Insys_Anthem_000122360
Insys_Anthem_000122365                   Insys_Anthem_000122365
Insys_Anthem_000122508                   Insys_Anthem_000122508
Insys_Anthem_000122510                   Insys_Anthem_000122510
Insys_Anthem_000122551                   Insys_Anthem_000122551
Insys_Anthem_000122581                   Insys_Anthem_000122581
Insys_Anthem_000122609                   Insys_Anthem_000122609
Insys_Anthem_000122660                   Insys_Anthem_000122660
Insys_Anthem_000122683                   Insys_Anthem_000122683
Insys_Anthem_000122737                   Insys_Anthem_000122737
Insys_Anthem_000122766                   Insys_Anthem_000122766
Insys_Anthem_000122899                   Insys_Anthem_000122899
Insys_Anthem_000122998                   Insys_Anthem_000122998
Insys_Anthem_000123109                   Insys_Anthem_000123109
Insys_Anthem_000123135                   Insys_Anthem_000123135
Insys_Anthem_000123164                   Insys_Anthem_000123164
Insys_Anthem_000123270                   Insys_Anthem_000123270
Insys_Anthem_000123333                   Insys_Anthem_000123333
Insys_Anthem_000123334                   Insys_Anthem_000123334
Insys_Anthem_000123351                   Insys_Anthem_000123351
Insys_Anthem_000123365                   Insys_Anthem_000123365
Insys_Anthem_000123371                   Insys_Anthem_000123371
Insys_Anthem_000123395                   Insys_Anthem_000123395
Insys_Anthem_000123532                   Insys_Anthem_000123532
Insys_Anthem_000123720                   Insys_Anthem_000123720
Insys_Anthem_000123878                   Insys_Anthem_000123878
Insys_Anthem_000124056                   Insys_Anthem_000124056
Insys_Anthem_000124198                   Insys_Anthem_000124198
Insys_Anthem_000124203                   Insys_Anthem_000124203
Insys_Anthem_000124304                   Insys_Anthem_000124304
Insys_Anthem_000124380                   Insys_Anthem_000124380
Insys_Anthem_000124381                   Insys_Anthem_000124381
Insys_Anthem_000124382                   Insys_Anthem_000124382
Insys_Anthem_000124385                   Insys_Anthem_000124385
Insys_Anthem_000124386                   Insys_Anthem_000124386
Insys_Anthem_000124389                   Insys_Anthem_000124389
Insys_Anthem_000124390                   Insys_Anthem_000124390
Insys_Anthem_000124392                   Insys_Anthem_000124392
Insys_Anthem_000124393                   Insys_Anthem_000124393
Insys_Anthem_000124395                   Insys_Anthem_000124395

                                                     32
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 34 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000124396                   Insys_Anthem_000124396
Insys_Anthem_000124402                   Insys_Anthem_000124402
Insys_Anthem_000124432                   Insys_Anthem_000124432
Insys_Anthem_000124814                   Insys_Anthem_000124814
Insys_Anthem_000124816                   Insys_Anthem_000124816
Insys_Anthem_000124836                   Insys_Anthem_000124836
Insys_Anthem_000124945                   Insys_Anthem_000124945
Insys_Anthem_000124970                   Insys_Anthem_000124970
Insys_Anthem_000124980                   Insys_Anthem_000124980
Insys_Anthem_000124985                   Insys_Anthem_000124985
Insys_Anthem_000125018                   Insys_Anthem_000125018
Insys_Anthem_000125123                   Insys_Anthem_000125123
Insys_Anthem_000125124                   Insys_Anthem_000125124
Insys_Anthem_000125200                   Insys_Anthem_000125200
Insys_Anthem_000125248                   Insys_Anthem_000125248
Insys_Anthem_000125249                   Insys_Anthem_000125249
Insys_Anthem_000125316                   Insys_Anthem_000125316
Insys_Anthem_000125349                   Insys_Anthem_000125349
Insys_Anthem_000125350                   Insys_Anthem_000125350
Insys_Anthem_000125416                   Insys_Anthem_000125416
Insys_Anthem_000125417                   Insys_Anthem_000125417
Insys_Anthem_000125437                   Insys_Anthem_000125437
Insys_Anthem_000125438                   Insys_Anthem_000125438
Insys_Anthem_000125474                   Insys_Anthem_000125474
Insys_Anthem_000125480                   Insys_Anthem_000125480
Insys_Anthem_000125506                   Insys_Anthem_000125506
Insys_Anthem_000125507                   Insys_Anthem_000125507
Insys_Anthem_000125545                   Insys_Anthem_000125545
Insys_Anthem_000125621                   Insys_Anthem_000125621
Insys_Anthem_000125622                   Insys_Anthem_000125622
Insys_Anthem_000125637                   Insys_Anthem_000125637
Insys_Anthem_000125638                   Insys_Anthem_000125638
Insys_Anthem_000125665                   Insys_Anthem_000125665
Insys_Anthem_000125666                   Insys_Anthem_000125666
Insys_Anthem_000125709                   Insys_Anthem_000125709
Insys_Anthem_000125725                   Insys_Anthem_000125725
Insys_Anthem_000125732                   Insys_Anthem_000125732
Insys_Anthem_000125738                   Insys_Anthem_000125738
Insys_Anthem_000125755                   Insys_Anthem_000125755
Insys_Anthem_000125756                   Insys_Anthem_000125756
Insys_Anthem_000125808                   Insys_Anthem_000125808
Insys_Anthem_000125809                   Insys_Anthem_000125809
Insys_Anthem_000125829                   Insys_Anthem_000125829
Insys_Anthem_000125830                   Insys_Anthem_000125830
Insys_Anthem_000125944                   Insys_Anthem_000125944
Insys_Anthem_000125945                   Insys_Anthem_000125945
Insys_Anthem_000125963                   Insys_Anthem_000125963

                                                     33
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 35 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000125983                   Insys_Anthem_000125983
Insys_Anthem_000126021                   Insys_Anthem_000126021
Insys_Anthem_000126022                   Insys_Anthem_000126022
Insys_Anthem_000126141                   Insys_Anthem_000126141
Insys_Anthem_000126142                   Insys_Anthem_000126142
Insys_Anthem_000126147                   Insys_Anthem_000126147
Insys_Anthem_000126278                   Insys_Anthem_000126278
Insys_Anthem_000126294                   Insys_Anthem_000126294
Insys_Anthem_000126296                   Insys_Anthem_000126296
Insys_Anthem_000126297                   Insys_Anthem_000126297
Insys_Anthem_000126323                   Insys_Anthem_000126323
Insys_Anthem_000126421                   Insys_Anthem_000126421
Insys_Anthem_000126422                   Insys_Anthem_000126422
Insys_Anthem_000126529                   Insys_Anthem_000126529
Insys_Anthem_000126530                   Insys_Anthem_000126530
Insys_Anthem_000126604                   Insys_Anthem_000126604
Insys_Anthem_000126605                   Insys_Anthem_000126605
Insys_Anthem_000126610                   Insys_Anthem_000126610
Insys_Anthem_000126710                   Insys_Anthem_000126710
Insys_Anthem_000126745                   Insys_Anthem_000126745
Insys_Anthem_000126746                   Insys_Anthem_000126746
Insys_Anthem_000126800                   Insys_Anthem_000126800
Insys_Anthem_000126852                   Insys_Anthem_000126852
Insys_Anthem_000126853                   Insys_Anthem_000126853
Insys_Anthem_000126961                   Insys_Anthem_000126961
Insys_Anthem_000126978                   Insys_Anthem_000126978
Insys_Anthem_000126979                   Insys_Anthem_000126979
Insys_Anthem_000127027                   Insys_Anthem_000127027
Insys_Anthem_000127044                   Insys_Anthem_000127044
Insys_Anthem_000127046                   Insys_Anthem_000127046
Insys_Anthem_000127100                   Insys_Anthem_000127100
Insys_Anthem_000127101                   Insys_Anthem_000127101
Insys_Anthem_000127171                   Insys_Anthem_000127171
Insys_Anthem_000127172                   Insys_Anthem_000127172
Insys_Anthem_000127173                   Insys_Anthem_000127173
Insys_Anthem_000127174                   Insys_Anthem_000127174
Insys_Anthem_000127252                   Insys_Anthem_000127252
Insys_Anthem_000127253                   Insys_Anthem_000127253
Insys_Anthem_000127254                   Insys_Anthem_000127254
Insys_Anthem_000127255                   Insys_Anthem_000127255
Insys_Anthem_000127270                   Insys_Anthem_000127270
Insys_Anthem_000127271                   Insys_Anthem_000127271
Insys_Anthem_000127373                   Insys_Anthem_000127373
Insys_Anthem_000127374                   Insys_Anthem_000127374
Insys_Anthem_000127375                   Insys_Anthem_000127375
Insys_Anthem_000127376                   Insys_Anthem_000127376
Insys_Anthem_000127444                   Insys_Anthem_000127444

                                                     34
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 36 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000127445                   Insys_Anthem_000127445
Insys_Anthem_000127446                   Insys_Anthem_000127446
Insys_Anthem_000127447                   Insys_Anthem_000127447
Insys_Anthem_000127479                   Insys_Anthem_000127479
Insys_Anthem_000127490                   Insys_Anthem_000127490
Insys_Anthem_000127583                   Insys_Anthem_000127583
Insys_Anthem_000127584                   Insys_Anthem_000127584
Insys_Anthem_000127585                   Insys_Anthem_000127585
Insys_Anthem_000127586                   Insys_Anthem_000127586
Insys_Anthem_000127696                   Insys_Anthem_000127696
Insys_Anthem_000127697                   Insys_Anthem_000127697
Insys_Anthem_000127698                   Insys_Anthem_000127698
Insys_Anthem_000127699                   Insys_Anthem_000127699
Insys_Anthem_000127790                   Insys_Anthem_000127790
Insys_Anthem_000127791                   Insys_Anthem_000127791
Insys_Anthem_000127792                   Insys_Anthem_000127792
Insys_Anthem_000127793                   Insys_Anthem_000127793
Insys_Anthem_000127880                   Insys_Anthem_000127880
Insys_Anthem_000127881                   Insys_Anthem_000127881
Insys_Anthem_000127882                   Insys_Anthem_000127882
Insys_Anthem_000127883                   Insys_Anthem_000127883
Insys_Anthem_000128050                   Insys_Anthem_000128050
Insys_Anthem_000128051                   Insys_Anthem_000128051
Insys_Anthem_000128052                   Insys_Anthem_000128052
Insys_Anthem_000128053                   Insys_Anthem_000128053
Insys_Anthem_000128075                   Insys_Anthem_000128075
Insys_Anthem_000128179                   Insys_Anthem_000128179
Insys_Anthem_000128180                   Insys_Anthem_000128180
Insys_Anthem_000128182                   Insys_Anthem_000128182
Insys_Anthem_000128237                   Insys_Anthem_000128237
Insys_Anthem_000128238                   Insys_Anthem_000128238
Insys_Anthem_000128249                   Insys_Anthem_000128249
Insys_Anthem_000128302                   Insys_Anthem_000128302
Insys_Anthem_000128303                   Insys_Anthem_000128303
Insys_Anthem_000128308                   Insys_Anthem_000128308
Insys_Anthem_000128332                   Insys_Anthem_000128332
Insys_Anthem_000128351                   Insys_Anthem_000128351
Insys_Anthem_000128373                   Insys_Anthem_000128373
Insys_Anthem_000128664                   Insys_Anthem_000128664
Insys_Anthem_000128724                   Insys_Anthem_000128724
Insys_Anthem_000128860                   Insys_Anthem_000128860
Insys_Anthem_000128863                   Insys_Anthem_000128863
Insys_Anthem_000128864                   Insys_Anthem_000128864
Insys_Anthem_000128865                   Insys_Anthem_000128865
Insys_Anthem_000128866                   Insys_Anthem_000128866
Insys_Anthem_000128868                   Insys_Anthem_000128868
Insys_Anthem_000128870                   Insys_Anthem_000128870

                                                     35
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 37 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000128871                   Insys_Anthem_000128871
Insys_Anthem_000128872                   Insys_Anthem_000128872
Insys_Anthem_000128887                   Insys_Anthem_000128887
Insys_Anthem_000129572                   Insys_Anthem_000129572
Insys_Anthem_000129653                   Insys_Anthem_000129653
Insys_Anthem_000129654                   Insys_Anthem_000129654
Insys_Anthem_000129674                   Insys_Anthem_000129674
Insys_Anthem_000129731                   Insys_Anthem_000129731
Insys_Anthem_000129732                   Insys_Anthem_000129732
Insys_Anthem_000129736                   Insys_Anthem_000129736
Insys_Anthem_000129826                   Insys_Anthem_000129826
Insys_Anthem_000129827                   Insys_Anthem_000129827
Insys_Anthem_000129927                   Insys_Anthem_000129927
Insys_Anthem_000129928                   Insys_Anthem_000129928
Insys_Anthem_000129989                   Insys_Anthem_000129989
Insys_Anthem_000129992                   Insys_Anthem_000129992
Insys_Anthem_000130037                   Insys_Anthem_000130037
Insys_Anthem_000130038                   Insys_Anthem_000130038
Insys_Anthem_000130110                   Insys_Anthem_000130110
Insys_Anthem_000130111                   Insys_Anthem_000130111
Insys_Anthem_000130112                   Insys_Anthem_000130112
Insys_Anthem_000130213                   Insys_Anthem_000130213
Insys_Anthem_000130214                   Insys_Anthem_000130214
Insys_Anthem_000130253                   Insys_Anthem_000130253
Insys_Anthem_000130305                   Insys_Anthem_000130305
Insys_Anthem_000130306                   Insys_Anthem_000130306
Insys_Anthem_000130486                   Insys_Anthem_000130486
Insys_Anthem_000130487                   Insys_Anthem_000130487
Insys_Anthem_000130490                   Insys_Anthem_000130490
Insys_Anthem_000130494                   Insys_Anthem_000130494
Insys_Anthem_000130497                   Insys_Anthem_000130497
Insys_Anthem_000130573                   Insys_Anthem_000130573
Insys_Anthem_000130574                   Insys_Anthem_000130574
Insys_Anthem_000130619                   Insys_Anthem_000130619
Insys_Anthem_000130640                   Insys_Anthem_000130640
Insys_Anthem_000130645                   Insys_Anthem_000130645
Insys_Anthem_000130648                   Insys_Anthem_000130648
Insys_Anthem_000130652                   Insys_Anthem_000130652
Insys_Anthem_000130735                   Insys_Anthem_000130735
Insys_Anthem_000130736                   Insys_Anthem_000130736
Insys_Anthem_000130858                   Insys_Anthem_000130858
Insys_Anthem_000130859                   Insys_Anthem_000130859
Insys_Anthem_000130965                   Insys_Anthem_000130965
Insys_Anthem_000130966                   Insys_Anthem_000130966
Insys_Anthem_000131014                   Insys_Anthem_000131014
Insys_Anthem_000131132                   Insys_Anthem_000131132
Insys_Anthem_000131134                   Insys_Anthem_000131134

                                                     36
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 38 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000131200                   Insys_Anthem_000131200
Insys_Anthem_000131322                   Insys_Anthem_000131322
Insys_Anthem_000131323                   Insys_Anthem_000131323
Insys_Anthem_000131385                   Insys_Anthem_000131385
Insys_Anthem_000131386                   Insys_Anthem_000131386
Insys_Anthem_000131424                   Insys_Anthem_000131424
Insys_Anthem_000131502                   Insys_Anthem_000131502
Insys_Anthem_000131503                   Insys_Anthem_000131503
Insys_Anthem_000131504                   Insys_Anthem_000131504
Insys_Anthem_000131505                   Insys_Anthem_000131505
Insys_Anthem_000131595                   Insys_Anthem_000131595
Insys_Anthem_000131596                   Insys_Anthem_000131596
Insys_Anthem_000131597                   Insys_Anthem_000131597
Insys_Anthem_000131598                   Insys_Anthem_000131598
Insys_Anthem_000131665                   Insys_Anthem_000131665
Insys_Anthem_000131668                   Insys_Anthem_000131668
Insys_Anthem_000131688                   Insys_Anthem_000131688
Insys_Anthem_000131689                   Insys_Anthem_000131689
Insys_Anthem_000131690                   Insys_Anthem_000131690
Insys_Anthem_000131691                   Insys_Anthem_000131691
Insys_Anthem_000131740                   Insys_Anthem_000131740
Insys_Anthem_000131787                   Insys_Anthem_000131787
Insys_Anthem_000131794                   Insys_Anthem_000131794
Insys_Anthem_000131800                   Insys_Anthem_000131800
Insys_Anthem_000131802                   Insys_Anthem_000131802
Insys_Anthem_000131804                   Insys_Anthem_000131804
Insys_Anthem_000131805                   Insys_Anthem_000131805
Insys_Anthem_000131806                   Insys_Anthem_000131806
Insys_Anthem_000131810                   Insys_Anthem_000131810
Insys_Anthem_000131811                   Insys_Anthem_000131811
Insys_Anthem_000131833                   Insys_Anthem_000131833
Insys_Anthem_000131834                   Insys_Anthem_000131834
Insys_Anthem_000131835                   Insys_Anthem_000131835
Insys_Anthem_000131836                   Insys_Anthem_000131836
Insys_Anthem_000131869                   Insys_Anthem_000131869
Insys_Anthem_000132021                   Insys_Anthem_000132021
Insys_Anthem_000132022                   Insys_Anthem_000132022
Insys_Anthem_000132023                   Insys_Anthem_000132023
Insys_Anthem_000132024                   Insys_Anthem_000132024
Insys_Anthem_000132026                   Insys_Anthem_000132026
Insys_Anthem_000132085                   Insys_Anthem_000132085
Insys_Anthem_000132108                   Insys_Anthem_000132108
Insys_Anthem_000132109                   Insys_Anthem_000132109
Insys_Anthem_000132110                   Insys_Anthem_000132110
Insys_Anthem_000132111                   Insys_Anthem_000132111
Insys_Anthem_000132121                   Insys_Anthem_000132121
Insys_Anthem_000132130                   Insys_Anthem_000132130

                                                     37
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 39 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000132153                   Insys_Anthem_000132153
Insys_Anthem_000132170                   Insys_Anthem_000132170
Insys_Anthem_000132171                   Insys_Anthem_000132171
Insys_Anthem_000132172                   Insys_Anthem_000132172
Insys_Anthem_000132173                   Insys_Anthem_000132173
Insys_Anthem_000132259                   Insys_Anthem_000132259
Insys_Anthem_000132260                   Insys_Anthem_000132260
Insys_Anthem_000132261                   Insys_Anthem_000132261
Insys_Anthem_000132262                   Insys_Anthem_000132262
Insys_Anthem_000132340                   Insys_Anthem_000132340
Insys_Anthem_000132341                   Insys_Anthem_000132341
Insys_Anthem_000132342                   Insys_Anthem_000132342
Insys_Anthem_000132343                   Insys_Anthem_000132343
Insys_Anthem_000132438                   Insys_Anthem_000132438
Insys_Anthem_000132439                   Insys_Anthem_000132439
Insys_Anthem_000132440                   Insys_Anthem_000132440
Insys_Anthem_000132441                   Insys_Anthem_000132441
Insys_Anthem_000132534                   Insys_Anthem_000132534
Insys_Anthem_000132535                   Insys_Anthem_000132535
Insys_Anthem_000132536                   Insys_Anthem_000132536
Insys_Anthem_000132537                   Insys_Anthem_000132537
Insys_Anthem_000132618                   Insys_Anthem_000132618
Insys_Anthem_000132619                   Insys_Anthem_000132619
Insys_Anthem_000132620                   Insys_Anthem_000132620
Insys_Anthem_000132621                   Insys_Anthem_000132621
Insys_Anthem_000132667                   Insys_Anthem_000132667
Insys_Anthem_000132711                   Insys_Anthem_000132711
Insys_Anthem_000132712                   Insys_Anthem_000132712
Insys_Anthem_000132713                   Insys_Anthem_000132713
Insys_Anthem_000132714                   Insys_Anthem_000132714
Insys_Anthem_000132822                   Insys_Anthem_000132822
Insys_Anthem_000132823                   Insys_Anthem_000132823
Insys_Anthem_000132824                   Insys_Anthem_000132824
Insys_Anthem_000132825                   Insys_Anthem_000132825
Insys_Anthem_000132850                   Insys_Anthem_000132850
Insys_Anthem_000132901                   Insys_Anthem_000132901
Insys_Anthem_000132902                   Insys_Anthem_000132902
Insys_Anthem_000132903                   Insys_Anthem_000132903
Insys_Anthem_000132904                   Insys_Anthem_000132904
Insys_Anthem_000132927                   Insys_Anthem_000132927
Insys_Anthem_000132928                   Insys_Anthem_000132928
Insys_Anthem_000132930                   Insys_Anthem_000132930
Insys_Anthem_000132969                   Insys_Anthem_000132969
Insys_Anthem_000132970                   Insys_Anthem_000132970
Insys_Anthem_000132971                   Insys_Anthem_000132971
Insys_Anthem_000132972                   Insys_Anthem_000132972
Insys_Anthem_000132980                   Insys_Anthem_000132980

                                                     38
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 40 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000133079                   Insys_Anthem_000133079
Insys_Anthem_000133083                   Insys_Anthem_000133083
Insys_Anthem_000133096                   Insys_Anthem_000133096
Insys_Anthem_000133163                   Insys_Anthem_000133163
Insys_Anthem_000133179                   Insys_Anthem_000133179
Insys_Anthem_000133180                   Insys_Anthem_000133180
Insys_Anthem_000133182                   Insys_Anthem_000133182
Insys_Anthem_000133183                   Insys_Anthem_000133183
Insys_Anthem_000133220                   Insys_Anthem_000133220
Insys_Anthem_000133236                   Insys_Anthem_000133236
Insys_Anthem_000133242                   Insys_Anthem_000133242
Insys_Anthem_000133247                   Insys_Anthem_000133247
Insys_Anthem_000133248                   Insys_Anthem_000133248
Insys_Anthem_000133270                   Insys_Anthem_000133270
Insys_Anthem_000133271                   Insys_Anthem_000133271
Insys_Anthem_000133300                   Insys_Anthem_000133300
Insys_Anthem_000133301                   Insys_Anthem_000133301
Insys_Anthem_000133302                   Insys_Anthem_000133302
Insys_Anthem_000133303                   Insys_Anthem_000133303
Insys_Anthem_000133328                   Insys_Anthem_000133328
Insys_Anthem_000133350                   Insys_Anthem_000133350
Insys_Anthem_000133351                   Insys_Anthem_000133351
Insys_Anthem_000133352                   Insys_Anthem_000133352
Insys_Anthem_000133353                   Insys_Anthem_000133353
Insys_Anthem_000133375                   Insys_Anthem_000133375
Insys_Anthem_000133418                   Insys_Anthem_000133418
Insys_Anthem_000133443                   Insys_Anthem_000133443
Insys_Anthem_000133444                   Insys_Anthem_000133444
Insys_Anthem_000133445                   Insys_Anthem_000133445
Insys_Anthem_000133446                   Insys_Anthem_000133446
Insys_Anthem_000133470                   Insys_Anthem_000133470
Insys_Anthem_000133480                   Insys_Anthem_000133480
Insys_Anthem_000133491                   Insys_Anthem_000133491
Insys_Anthem_000133527                   Insys_Anthem_000133527
Insys_Anthem_000133528                   Insys_Anthem_000133528
Insys_Anthem_000133529                   Insys_Anthem_000133529
Insys_Anthem_000133530                   Insys_Anthem_000133530
Insys_Anthem_000133542                   Insys_Anthem_000133542
Insys_Anthem_000133557                   Insys_Anthem_000133557
Insys_Anthem_000133605                   Insys_Anthem_000133605
Insys_Anthem_000133606                   Insys_Anthem_000133606
Insys_Anthem_000133607                   Insys_Anthem_000133607
Insys_Anthem_000133608                   Insys_Anthem_000133608
Insys_Anthem_000133621                   Insys_Anthem_000133621
Insys_Anthem_000133668                   Insys_Anthem_000133668
Insys_Anthem_000133669                   Insys_Anthem_000133669
Insys_Anthem_000133670                   Insys_Anthem_000133670

                                                     39
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 41 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000133671                   Insys_Anthem_000133671
Insys_Anthem_000133679                   Insys_Anthem_000133679
Insys_Anthem_000133730                   Insys_Anthem_000133730
Insys_Anthem_000133731                   Insys_Anthem_000133731
Insys_Anthem_000133732                   Insys_Anthem_000133732
Insys_Anthem_000133733                   Insys_Anthem_000133733
Insys_Anthem_000133809                   Insys_Anthem_000133809
Insys_Anthem_000133834                   Insys_Anthem_000133834
Insys_Anthem_000133859                   Insys_Anthem_000133859
Insys_Anthem_000133860                   Insys_Anthem_000133860
Insys_Anthem_000133861                   Insys_Anthem_000133861
Insys_Anthem_000133862                   Insys_Anthem_000133862
Insys_Anthem_000133951                   Insys_Anthem_000133951
Insys_Anthem_000133952                   Insys_Anthem_000133952
Insys_Anthem_000133953                   Insys_Anthem_000133953
Insys_Anthem_000133954                   Insys_Anthem_000133954
Insys_Anthem_000134075                   Insys_Anthem_000134075
Insys_Anthem_000134076                   Insys_Anthem_000134076
Insys_Anthem_000134077                   Insys_Anthem_000134077
Insys_Anthem_000134078                   Insys_Anthem_000134078
Insys_Anthem_000134094                   Insys_Anthem_000134094
Insys_Anthem_000134096                   Insys_Anthem_000134096
Insys_Anthem_000134099                   Insys_Anthem_000134099
Insys_Anthem_000134102                   Insys_Anthem_000134102
Insys_Anthem_000134103                   Insys_Anthem_000134103
Insys_Anthem_000134151                   Insys_Anthem_000134151
Insys_Anthem_000134152                   Insys_Anthem_000134152
Insys_Anthem_000134153                   Insys_Anthem_000134153
Insys_Anthem_000134154                   Insys_Anthem_000134154
Insys_Anthem_000134173                   Insys_Anthem_000134173
Insys_Anthem_000134186                   Insys_Anthem_000134186
Insys_Anthem_000134211                   Insys_Anthem_000134211
Insys_Anthem_000134291                   Insys_Anthem_000134291
Insys_Anthem_000134292                   Insys_Anthem_000134292
Insys_Anthem_000134293                   Insys_Anthem_000134293
Insys_Anthem_000134294                   Insys_Anthem_000134294
Insys_Anthem_000134305                   Insys_Anthem_000134305
Insys_Anthem_000134307                   Insys_Anthem_000134307
Insys_Anthem_000134331                   Insys_Anthem_000134331
Insys_Anthem_000134365                   Insys_Anthem_000134365
Insys_Anthem_000134366                   Insys_Anthem_000134366
Insys_Anthem_000134367                   Insys_Anthem_000134367
Insys_Anthem_000134368                   Insys_Anthem_000134368
Insys_Anthem_000134376                   Insys_Anthem_000134376
Insys_Anthem_000134437                   Insys_Anthem_000134437
Insys_Anthem_000134438                   Insys_Anthem_000134438
Insys_Anthem_000134439                   Insys_Anthem_000134439

                                                     40
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 42 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000134440                   Insys_Anthem_000134440
Insys_Anthem_000134443                   Insys_Anthem_000134443
Insys_Anthem_000134492                   Insys_Anthem_000134492
Insys_Anthem_000134493                   Insys_Anthem_000134493
Insys_Anthem_000134494                   Insys_Anthem_000134494
Insys_Anthem_000134495                   Insys_Anthem_000134495
Insys_Anthem_000134504                   Insys_Anthem_000134504
Insys_Anthem_000134526                   Insys_Anthem_000134526
Insys_Anthem_000134567                   Insys_Anthem_000134567
Insys_Anthem_000134568                   Insys_Anthem_000134568
Insys_Anthem_000134569                   Insys_Anthem_000134569
Insys_Anthem_000134570                   Insys_Anthem_000134570
Insys_Anthem_000134636                   Insys_Anthem_000134636
Insys_Anthem_000134637                   Insys_Anthem_000134637
Insys_Anthem_000134638                   Insys_Anthem_000134638
Insys_Anthem_000134639                   Insys_Anthem_000134639
Insys_Anthem_000134752                   Insys_Anthem_000134752
Insys_Anthem_000134753                   Insys_Anthem_000134753
Insys_Anthem_000134754                   Insys_Anthem_000134754
Insys_Anthem_000134755                   Insys_Anthem_000134755
Insys_Anthem_000134858                   Insys_Anthem_000134858
Insys_Anthem_000134859                   Insys_Anthem_000134859
Insys_Anthem_000134860                   Insys_Anthem_000134860
Insys_Anthem_000134861                   Insys_Anthem_000134861
Insys_Anthem_000134885                   Insys_Anthem_000134885
Insys_Anthem_000134887                   Insys_Anthem_000134887
Insys_Anthem_000134923                   Insys_Anthem_000134923
Insys_Anthem_000134924                   Insys_Anthem_000134924
Insys_Anthem_000134925                   Insys_Anthem_000134925
Insys_Anthem_000134926                   Insys_Anthem_000134926
Insys_Anthem_000134940                   Insys_Anthem_000134940
Insys_Anthem_000134974                   Insys_Anthem_000134974
Insys_Anthem_000134975                   Insys_Anthem_000134975
Insys_Anthem_000134976                   Insys_Anthem_000134976
Insys_Anthem_000134977                   Insys_Anthem_000134977
Insys_Anthem_000135079                   Insys_Anthem_000135079
Insys_Anthem_000135080                   Insys_Anthem_000135080
Insys_Anthem_000135081                   Insys_Anthem_000135081
Insys_Anthem_000135082                   Insys_Anthem_000135082
Insys_Anthem_000135201                   Insys_Anthem_000135201
Insys_Anthem_000135202                   Insys_Anthem_000135202
Insys_Anthem_000135203                   Insys_Anthem_000135203
Insys_Anthem_000135204                   Insys_Anthem_000135204
Insys_Anthem_000135325                   Insys_Anthem_000135325
Insys_Anthem_000135357                   Insys_Anthem_000135357
Insys_Anthem_000135358                   Insys_Anthem_000135358
Insys_Anthem_000135360                   Insys_Anthem_000135360

                                                     41
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 43 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000135363                   Insys_Anthem_000135363
Insys_Anthem_000135364                   Insys_Anthem_000135364
Insys_Anthem_000135413                   Insys_Anthem_000135413
Insys_Anthem_000135422                   Insys_Anthem_000135422
Insys_Anthem_000135423                   Insys_Anthem_000135423
Insys_Anthem_000135480                   Insys_Anthem_000135480
Insys_Anthem_000135519                   Insys_Anthem_000135519
Insys_Anthem_000135520                   Insys_Anthem_000135520
Insys_Anthem_000135669                   Insys_Anthem_000135669
Insys_Anthem_000135670                   Insys_Anthem_000135670
Insys_Anthem_000135673                   Insys_Anthem_000135673
Insys_Anthem_000135674                   Insys_Anthem_000135674
Insys_Anthem_000135715                   Insys_Anthem_000135715
Insys_Anthem_000135717                   Insys_Anthem_000135717
Insys_Anthem_000135718                   Insys_Anthem_000135718
Insys_Anthem_000135729                   Insys_Anthem_000135729
Insys_Anthem_000135835                   Insys_Anthem_000135835
Insys_Anthem_000135870                   Insys_Anthem_000135870
Insys_Anthem_000135905                   Insys_Anthem_000135905
Insys_Anthem_000135911                   Insys_Anthem_000135911
Insys_Anthem_000135926                   Insys_Anthem_000135926
Insys_Anthem_000135957                   Insys_Anthem_000135957
Insys_Anthem_000135984                   Insys_Anthem_000135984
Insys_Anthem_000135987                   Insys_Anthem_000135987
Insys_Anthem_000135988                   Insys_Anthem_000135988
Insys_Anthem_000135991                   Insys_Anthem_000135991
Insys_Anthem_000135992                   Insys_Anthem_000135992
Insys_Anthem_000135993                   Insys_Anthem_000135993
Insys_Anthem_000135994                   Insys_Anthem_000135994
Insys_Anthem_000135995                   Insys_Anthem_000135995
Insys_Anthem_000136000                   Insys_Anthem_000136000
Insys_Anthem_000136001                   Insys_Anthem_000136001
Insys_Anthem_000136010                   Insys_Anthem_000136010
Insys_Anthem_000136012                   Insys_Anthem_000136012
Insys_Anthem_000136025                   Insys_Anthem_000136025
Insys_Anthem_000136026                   Insys_Anthem_000136026
Insys_Anthem_000136036                   Insys_Anthem_000136036
Insys_Anthem_000136044                   Insys_Anthem_000136044
Insys_Anthem_000136203                   Insys_Anthem_000136203
Insys_Anthem_000136211                   Insys_Anthem_000136211
Insys_Anthem_000136264                   Insys_Anthem_000136264
Insys_Anthem_000136296                   Insys_Anthem_000136296
Insys_Anthem_000136297                   Insys_Anthem_000136297
Insys_Anthem_000136381                   Insys_Anthem_000136381
Insys_Anthem_000136384                   Insys_Anthem_000136384
Insys_Anthem_000136439                   Insys_Anthem_000136439
Insys_Anthem_000136555                   Insys_Anthem_000136555

                                                     42
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 44 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000136586                   Insys_Anthem_000136586
Insys_Anthem_000136587                   Insys_Anthem_000136587
Insys_Anthem_000136588                   Insys_Anthem_000136588
Insys_Anthem_000136589                   Insys_Anthem_000136589
Insys_Anthem_000136653                   Insys_Anthem_000136653
Insys_Anthem_000136654                   Insys_Anthem_000136654
Insys_Anthem_000136655                   Insys_Anthem_000136655
Insys_Anthem_000136656                   Insys_Anthem_000136656
Insys_Anthem_000136661                   Insys_Anthem_000136661
Insys_Anthem_000136710                   Insys_Anthem_000136710
Insys_Anthem_000136711                   Insys_Anthem_000136711
Insys_Anthem_000136712                   Insys_Anthem_000136712
Insys_Anthem_000136713                   Insys_Anthem_000136713
Insys_Anthem_000136719                   Insys_Anthem_000136719
Insys_Anthem_000136725                   Insys_Anthem_000136725
Insys_Anthem_000136727                   Insys_Anthem_000136727
Insys_Anthem_000136731                   Insys_Anthem_000136731
Insys_Anthem_000136774                   Insys_Anthem_000136774
Insys_Anthem_000136778                   Insys_Anthem_000136778
Insys_Anthem_000136780                   Insys_Anthem_000136780
Insys_Anthem_000136785                   Insys_Anthem_000136785
Insys_Anthem_000136828                   Insys_Anthem_000136828
Insys_Anthem_000136829                   Insys_Anthem_000136829
Insys_Anthem_000136830                   Insys_Anthem_000136830
Insys_Anthem_000136831                   Insys_Anthem_000136831
Insys_Anthem_000136964                   Insys_Anthem_000136964
Insys_Anthem_000136965                   Insys_Anthem_000136965
Insys_Anthem_000136966                   Insys_Anthem_000136966
Insys_Anthem_000136967                   Insys_Anthem_000136967
Insys_Anthem_000136998                   Insys_Anthem_000136998
Insys_Anthem_000136999                   Insys_Anthem_000136999
Insys_Anthem_000137000                   Insys_Anthem_000137000
Insys_Anthem_000137001                   Insys_Anthem_000137001
Insys_Anthem_000137034                   Insys_Anthem_000137034
Insys_Anthem_000137059                   Insys_Anthem_000137059
Insys_Anthem_000137070                   Insys_Anthem_000137070
Insys_Anthem_000137090                   Insys_Anthem_000137090
Insys_Anthem_000137091                   Insys_Anthem_000137091
Insys_Anthem_000137092                   Insys_Anthem_000137092
Insys_Anthem_000137093                   Insys_Anthem_000137093
Insys_Anthem_000137108                   Insys_Anthem_000137108
Insys_Anthem_000137148                   Insys_Anthem_000137148
Insys_Anthem_000137149                   Insys_Anthem_000137149
Insys_Anthem_000137150                   Insys_Anthem_000137150
Insys_Anthem_000137151                   Insys_Anthem_000137151
Insys_Anthem_000137168                   Insys_Anthem_000137168
Insys_Anthem_000137214                   Insys_Anthem_000137214

                                                     43
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 45 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000137215                   Insys_Anthem_000137215
Insys_Anthem_000137216                   Insys_Anthem_000137216
Insys_Anthem_000137217                   Insys_Anthem_000137217
Insys_Anthem_000137246                   Insys_Anthem_000137246
Insys_Anthem_000137289                   Insys_Anthem_000137289
Insys_Anthem_000137290                   Insys_Anthem_000137290
Insys_Anthem_000137291                   Insys_Anthem_000137291
Insys_Anthem_000137292                   Insys_Anthem_000137292
Insys_Anthem_000137337                   Insys_Anthem_000137337
Insys_Anthem_000137365                   Insys_Anthem_000137365
Insys_Anthem_000137366                   Insys_Anthem_000137366
Insys_Anthem_000137367                   Insys_Anthem_000137367
Insys_Anthem_000137368                   Insys_Anthem_000137368
Insys_Anthem_000137399                   Insys_Anthem_000137399
Insys_Anthem_000137409                   Insys_Anthem_000137409
Insys_Anthem_000137446                   Insys_Anthem_000137446
Insys_Anthem_000137447                   Insys_Anthem_000137447
Insys_Anthem_000137448                   Insys_Anthem_000137448
Insys_Anthem_000137449                   Insys_Anthem_000137449
Insys_Anthem_000137478                   Insys_Anthem_000137478
Insys_Anthem_000137514                   Insys_Anthem_000137514
Insys_Anthem_000137515                   Insys_Anthem_000137515
Insys_Anthem_000137516                   Insys_Anthem_000137516
Insys_Anthem_000137517                   Insys_Anthem_000137517
Insys_Anthem_000137567                   Insys_Anthem_000137567
Insys_Anthem_000137577                   Insys_Anthem_000137577
Insys_Anthem_000137592                   Insys_Anthem_000137592
Insys_Anthem_000137661                   Insys_Anthem_000137661
Insys_Anthem_000137662                   Insys_Anthem_000137662
Insys_Anthem_000137663                   Insys_Anthem_000137663
Insys_Anthem_000137664                   Insys_Anthem_000137664
Insys_Anthem_000137698                   Insys_Anthem_000137698
Insys_Anthem_000137754                   Insys_Anthem_000137754
Insys_Anthem_000137755                   Insys_Anthem_000137755
Insys_Anthem_000137756                   Insys_Anthem_000137756
Insys_Anthem_000137757                   Insys_Anthem_000137757
Insys_Anthem_000137812                   Insys_Anthem_000137812
Insys_Anthem_000137822                   Insys_Anthem_000137822
Insys_Anthem_000137844                   Insys_Anthem_000137844
Insys_Anthem_000137845                   Insys_Anthem_000137845
Insys_Anthem_000137846                   Insys_Anthem_000137846
Insys_Anthem_000137847                   Insys_Anthem_000137847
Insys_Anthem_000137848                   Insys_Anthem_000137848
Insys_Anthem_000137849                   Insys_Anthem_000137849
Insys_Anthem_000137850                   Insys_Anthem_000137850
Insys_Anthem_000137851                   Insys_Anthem_000137851
Insys_Anthem_000137895                   Insys_Anthem_000137895

                                                     44
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 46 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000137920                   Insys_Anthem_000137920
Insys_Anthem_000137974                   Insys_Anthem_000137974
Insys_Anthem_000137975                   Insys_Anthem_000137975
Insys_Anthem_000137976                   Insys_Anthem_000137976
Insys_Anthem_000137977                   Insys_Anthem_000137977
Insys_Anthem_000138080                   Insys_Anthem_000138080
Insys_Anthem_000138081                   Insys_Anthem_000138081
Insys_Anthem_000138082                   Insys_Anthem_000138082
Insys_Anthem_000138083                   Insys_Anthem_000138083
Insys_Anthem_000138104                   Insys_Anthem_000138104
Insys_Anthem_000138198                   Insys_Anthem_000138198
Insys_Anthem_000138199                   Insys_Anthem_000138199
Insys_Anthem_000138200                   Insys_Anthem_000138200
Insys_Anthem_000138201                   Insys_Anthem_000138201
Insys_Anthem_000138242                   Insys_Anthem_000138242
Insys_Anthem_000138280                   Insys_Anthem_000138280
Insys_Anthem_000138281                   Insys_Anthem_000138281
Insys_Anthem_000138282                   Insys_Anthem_000138282
Insys_Anthem_000138283                   Insys_Anthem_000138283
Insys_Anthem_000138364                   Insys_Anthem_000138364
Insys_Anthem_000138365                   Insys_Anthem_000138365
Insys_Anthem_000138366                   Insys_Anthem_000138366
Insys_Anthem_000138367                   Insys_Anthem_000138367
Insys_Anthem_000138446                   Insys_Anthem_000138446
Insys_Anthem_000138447                   Insys_Anthem_000138447
Insys_Anthem_000138448                   Insys_Anthem_000138448
Insys_Anthem_000138449                   Insys_Anthem_000138449
Insys_Anthem_000138554                   Insys_Anthem_000138554
Insys_Anthem_000138578                   Insys_Anthem_000138578
Insys_Anthem_000138579                   Insys_Anthem_000138579
Insys_Anthem_000138580                   Insys_Anthem_000138580
Insys_Anthem_000138581                   Insys_Anthem_000138581
Insys_Anthem_000138605                   Insys_Anthem_000138605
Insys_Anthem_000138688                   Insys_Anthem_000138688
Insys_Anthem_000138719                   Insys_Anthem_000138719
Insys_Anthem_000138720                   Insys_Anthem_000138720
Insys_Anthem_000138722                   Insys_Anthem_000138722
Insys_Anthem_000138752                   Insys_Anthem_000138752
Insys_Anthem_000138753                   Insys_Anthem_000138753
Insys_Anthem_000138762                   Insys_Anthem_000138762
Insys_Anthem_000138763                   Insys_Anthem_000138763
Insys_Anthem_000138764                   Insys_Anthem_000138764
Insys_Anthem_000138765                   Insys_Anthem_000138765
Insys_Anthem_000138771                   Insys_Anthem_000138771
Insys_Anthem_000138792                   Insys_Anthem_000138792
Insys_Anthem_000138815                   Insys_Anthem_000138815
Insys_Anthem_000138816                   Insys_Anthem_000138816

                                                     45
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 47 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000138817                   Insys_Anthem_000138817
Insys_Anthem_000138818                   Insys_Anthem_000138818
Insys_Anthem_000138826                   Insys_Anthem_000138826
Insys_Anthem_000138867                   Insys_Anthem_000138867
Insys_Anthem_000138870                   Insys_Anthem_000138870
Insys_Anthem_000138873                   Insys_Anthem_000138873
Insys_Anthem_000138880                   Insys_Anthem_000138880
Insys_Anthem_000139007                   Insys_Anthem_000139007
Insys_Anthem_000139008                   Insys_Anthem_000139008
Insys_Anthem_000139027                   Insys_Anthem_000139027
Insys_Anthem_000139028                   Insys_Anthem_000139028
Insys_Anthem_000139029                   Insys_Anthem_000139029
Insys_Anthem_000139030                   Insys_Anthem_000139030
Insys_Anthem_000139125                   Insys_Anthem_000139125
Insys_Anthem_000139155                   Insys_Anthem_000139155
Insys_Anthem_000139156                   Insys_Anthem_000139156
Insys_Anthem_000139157                   Insys_Anthem_000139157
Insys_Anthem_000139158                   Insys_Anthem_000139158
Insys_Anthem_000139283                   Insys_Anthem_000139283
Insys_Anthem_000139303                   Insys_Anthem_000139303
Insys_Anthem_000139304                   Insys_Anthem_000139304
Insys_Anthem_000139305                   Insys_Anthem_000139305
Insys_Anthem_000139306                   Insys_Anthem_000139306
Insys_Anthem_000139314                   Insys_Anthem_000139314
Insys_Anthem_000139391                   Insys_Anthem_000139391
Insys_Anthem_000139392                   Insys_Anthem_000139392
Insys_Anthem_000139393                   Insys_Anthem_000139393
Insys_Anthem_000139394                   Insys_Anthem_000139394
Insys_Anthem_000139397                   Insys_Anthem_000139397
Insys_Anthem_000139401                   Insys_Anthem_000139401
Insys_Anthem_000139415                   Insys_Anthem_000139415
Insys_Anthem_000139494                   Insys_Anthem_000139494
Insys_Anthem_000139495                   Insys_Anthem_000139495
Insys_Anthem_000139496                   Insys_Anthem_000139496
Insys_Anthem_000139497                   Insys_Anthem_000139497
Insys_Anthem_000139581                   Insys_Anthem_000139581
Insys_Anthem_000139582                   Insys_Anthem_000139582
Insys_Anthem_000139583                   Insys_Anthem_000139583
Insys_Anthem_000139584                   Insys_Anthem_000139584
Insys_Anthem_000139651                   Insys_Anthem_000139651
Insys_Anthem_000139652                   Insys_Anthem_000139652
Insys_Anthem_000139653                   Insys_Anthem_000139653
Insys_Anthem_000139654                   Insys_Anthem_000139654
Insys_Anthem_000139726                   Insys_Anthem_000139726
Insys_Anthem_000139739                   Insys_Anthem_000139739
Insys_Anthem_000139863                   Insys_Anthem_000139863
Insys_Anthem_000139864                   Insys_Anthem_000139864

                                                     46
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 48 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000139979                   Insys_Anthem_000139979
Insys_Anthem_000139980                   Insys_Anthem_000139980
Insys_Anthem_000140059                   Insys_Anthem_000140059
Insys_Anthem_000140066                   Insys_Anthem_000140066
Insys_Anthem_000140105                   Insys_Anthem_000140105
Insys_Anthem_000140106                   Insys_Anthem_000140106
Insys_Anthem_000140145                   Insys_Anthem_000140145
Insys_Anthem_000140219                   Insys_Anthem_000140219
Insys_Anthem_000140229                   Insys_Anthem_000140229
Insys_Anthem_000140257                   Insys_Anthem_000140257
Insys_Anthem_000140258                   Insys_Anthem_000140258
Insys_Anthem_000140285                   Insys_Anthem_000140285
Insys_Anthem_000140361                   Insys_Anthem_000140361
Insys_Anthem_000140362                   Insys_Anthem_000140362
Insys_Anthem_000140514                   Insys_Anthem_000140514
Insys_Anthem_000140515                   Insys_Anthem_000140515
Insys_Anthem_000140625                   Insys_Anthem_000140625
Insys_Anthem_000140626                   Insys_Anthem_000140626
Insys_Anthem_000140754                   Insys_Anthem_000140754
Insys_Anthem_000140755                   Insys_Anthem_000140755
Insys_Anthem_000140869                   Insys_Anthem_000140869
Insys_Anthem_000140870                   Insys_Anthem_000140870
Insys_Anthem_000141024                   Insys_Anthem_000141024
Insys_Anthem_000141025                   Insys_Anthem_000141025
Insys_Anthem_000141104                   Insys_Anthem_000141104
Insys_Anthem_000141177                   Insys_Anthem_000141177
Insys_Anthem_000141178                   Insys_Anthem_000141178
Insys_Anthem_000141222                   Insys_Anthem_000141222
Insys_Anthem_000141235                   Insys_Anthem_000141235
Insys_Anthem_000141275                   Insys_Anthem_000141275
Insys_Anthem_000141276                   Insys_Anthem_000141276
Insys_Anthem_000141312                   Insys_Anthem_000141312
Insys_Anthem_000141322                   Insys_Anthem_000141322
Insys_Anthem_000141352                   Insys_Anthem_000141352
Insys_Anthem_000141353                   Insys_Anthem_000141353
Insys_Anthem_000141390                   Insys_Anthem_000141390
Insys_Anthem_000141404                   Insys_Anthem_000141404
Insys_Anthem_000141406                   Insys_Anthem_000141406
Insys_Anthem_000141407                   Insys_Anthem_000141407
Insys_Anthem_000141409                   Insys_Anthem_000141409
Insys_Anthem_000141410                   Insys_Anthem_000141410
Insys_Anthem_000141424                   Insys_Anthem_000141424
Insys_Anthem_000141430                   Insys_Anthem_000141430
Insys_Anthem_000141433                   Insys_Anthem_000141433
Insys_Anthem_000141458                   Insys_Anthem_000141458
Insys_Anthem_000141459                   Insys_Anthem_000141459
Insys_Anthem_000141465                   Insys_Anthem_000141465

                                                     47
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 49 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000141488                   Insys_Anthem_000141488
Insys_Anthem_000141534                   Insys_Anthem_000141534
Insys_Anthem_000141535                   Insys_Anthem_000141535
Insys_Anthem_000141589                   Insys_Anthem_000141589
Insys_Anthem_000141590                   Insys_Anthem_000141590
Insys_Anthem_000141681                   Insys_Anthem_000141681
Insys_Anthem_000141682                   Insys_Anthem_000141682
Insys_Anthem_000141835                   Insys_Anthem_000141835
Insys_Anthem_000141886                   Insys_Anthem_000141886
Insys_Anthem_000141887                   Insys_Anthem_000141887
Insys_Anthem_000141918                   Insys_Anthem_000141918
Insys_Anthem_000141967                   Insys_Anthem_000141967
Insys_Anthem_000141968                   Insys_Anthem_000141968
Insys_Anthem_000142026                   Insys_Anthem_000142026
Insys_Anthem_000142027                   Insys_Anthem_000142027
Insys_Anthem_000142040                   Insys_Anthem_000142040
Insys_Anthem_000142041                   Insys_Anthem_000142041
Insys_Anthem_000142056                   Insys_Anthem_000142056
Insys_Anthem_000142057                   Insys_Anthem_000142057
Insys_Anthem_000142138                   Insys_Anthem_000142138
Insys_Anthem_000142139                   Insys_Anthem_000142139
Insys_Anthem_000142153                   Insys_Anthem_000142153
Insys_Anthem_000142240                   Insys_Anthem_000142240
Insys_Anthem_000142241                   Insys_Anthem_000142241
Insys_Anthem_000142301                   Insys_Anthem_000142301
Insys_Anthem_000142302                   Insys_Anthem_000142302
Insys_Anthem_000142346                   Insys_Anthem_000142346
Insys_Anthem_000142371                   Insys_Anthem_000142371
Insys_Anthem_000142372                   Insys_Anthem_000142372
Insys_Anthem_000142377                   Insys_Anthem_000142377
Insys_Anthem_000142408                   Insys_Anthem_000142408
Insys_Anthem_000142463                   Insys_Anthem_000142463
Insys_Anthem_000142464                   Insys_Anthem_000142464
Insys_Anthem_000142467                   Insys_Anthem_000142467
Insys_Anthem_000142468                   Insys_Anthem_000142468
Insys_Anthem_000142494                   Insys_Anthem_000142494
Insys_Anthem_000142544                   Insys_Anthem_000142544
Insys_Anthem_000142545                   Insys_Anthem_000142545
Insys_Anthem_000142593                   Insys_Anthem_000142593
Insys_Anthem_000142594                   Insys_Anthem_000142594
Insys_Anthem_000142624                   Insys_Anthem_000142624
Insys_Anthem_000142647                   Insys_Anthem_000142647
Insys_Anthem_000142648                   Insys_Anthem_000142648
Insys_Anthem_000142679                   Insys_Anthem_000142679
Insys_Anthem_000142764                   Insys_Anthem_000142764
Insys_Anthem_000142765                   Insys_Anthem_000142765
Insys_Anthem_000142766                   Insys_Anthem_000142766

                                                     48
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 50 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000142767                   Insys_Anthem_000142767
Insys_Anthem_000142811                   Insys_Anthem_000142811
Insys_Anthem_000142812                   Insys_Anthem_000142812
Insys_Anthem_000142837                   Insys_Anthem_000142837
Insys_Anthem_000142898                   Insys_Anthem_000142898
Insys_Anthem_000142899                   Insys_Anthem_000142899
Insys_Anthem_000142964                   Insys_Anthem_000142964
Insys_Anthem_000142965                   Insys_Anthem_000142965
Insys_Anthem_000142971                   Insys_Anthem_000142971
Insys_Anthem_000142977                   Insys_Anthem_000142977
Insys_Anthem_000143033                   Insys_Anthem_000143033
Insys_Anthem_000143034                   Insys_Anthem_000143034
Insys_Anthem_000143094                   Insys_Anthem_000143094
Insys_Anthem_000143117                   Insys_Anthem_000143117
Insys_Anthem_000143143                   Insys_Anthem_000143143
Insys_Anthem_000143144                   Insys_Anthem_000143144
Insys_Anthem_000143222                   Insys_Anthem_000143222
Insys_Anthem_000143261                   Insys_Anthem_000143261
Insys_Anthem_000143262                   Insys_Anthem_000143262
Insys_Anthem_000143277                   Insys_Anthem_000143277
Insys_Anthem_000143278                   Insys_Anthem_000143278
Insys_Anthem_000143323                   Insys_Anthem_000143323
Insys_Anthem_000143324                   Insys_Anthem_000143324
Insys_Anthem_000143439                   Insys_Anthem_000143439
Insys_Anthem_000143440                   Insys_Anthem_000143440
Insys_Anthem_000143445                   Insys_Anthem_000143445
Insys_Anthem_000143446                   Insys_Anthem_000143446
Insys_Anthem_000143463                   Insys_Anthem_000143463
Insys_Anthem_000143527                   Insys_Anthem_000143527
Insys_Anthem_000143528                   Insys_Anthem_000143528
Insys_Anthem_000143608                   Insys_Anthem_000143608
Insys_Anthem_000143609                   Insys_Anthem_000143609
Insys_Anthem_000143620                   Insys_Anthem_000143620
Insys_Anthem_000143684                   Insys_Anthem_000143684
Insys_Anthem_000143704                   Insys_Anthem_000143704
Insys_Anthem_000143705                   Insys_Anthem_000143705
Insys_Anthem_000143765                   Insys_Anthem_000143765
Insys_Anthem_000143781                   Insys_Anthem_000143781
Insys_Anthem_000143782                   Insys_Anthem_000143782
Insys_Anthem_000143812                   Insys_Anthem_000143812
Insys_Anthem_000143861                   Insys_Anthem_000143861
Insys_Anthem_000143862                   Insys_Anthem_000143862
Insys_Anthem_000143875                   Insys_Anthem_000143875
Insys_Anthem_000143876                   Insys_Anthem_000143876
Insys_Anthem_000143946                   Insys_Anthem_000143946
Insys_Anthem_000143947                   Insys_Anthem_000143947
Insys_Anthem_000144031                   Insys_Anthem_000144031

                                                     49
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 51 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000144032                   Insys_Anthem_000144032
Insys_Anthem_000144077                   Insys_Anthem_000144077
Insys_Anthem_000144090                   Insys_Anthem_000144090
Insys_Anthem_000144127                   Insys_Anthem_000144127
Insys_Anthem_000144128                   Insys_Anthem_000144128
Insys_Anthem_000144179                   Insys_Anthem_000144179
Insys_Anthem_000144212                   Insys_Anthem_000144212
Insys_Anthem_000144228                   Insys_Anthem_000144228
Insys_Anthem_000144229                   Insys_Anthem_000144229
Insys_Anthem_000144231                   Insys_Anthem_000144231
Insys_Anthem_000144232                   Insys_Anthem_000144232
Insys_Anthem_000144244                   Insys_Anthem_000144244
Insys_Anthem_000144245                   Insys_Anthem_000144245
Insys_Anthem_000144250                   Insys_Anthem_000144250
Insys_Anthem_000144255                   Insys_Anthem_000144255
Insys_Anthem_000144261                   Insys_Anthem_000144261
Insys_Anthem_000144384                   Insys_Anthem_000144384
Insys_Anthem_000144385                   Insys_Anthem_000144385
Insys_Anthem_000144475                   Insys_Anthem_000144475
Insys_Anthem_000144479                   Insys_Anthem_000144479
Insys_Anthem_000144481                   Insys_Anthem_000144481
Insys_Anthem_000144507                   Insys_Anthem_000144507
Insys_Anthem_000144508                   Insys_Anthem_000144508
Insys_Anthem_000144628                   Insys_Anthem_000144628
Insys_Anthem_000144629                   Insys_Anthem_000144629
Insys_Anthem_000144641                   Insys_Anthem_000144641
Insys_Anthem_000144658                   Insys_Anthem_000144658
Insys_Anthem_000144716                   Insys_Anthem_000144716
Insys_Anthem_000144717                   Insys_Anthem_000144717
Insys_Anthem_000144741                   Insys_Anthem_000144741
Insys_Anthem_000144745                   Insys_Anthem_000144745
Insys_Anthem_000144803                   Insys_Anthem_000144803
Insys_Anthem_000144804                   Insys_Anthem_000144804
Insys_Anthem_000144809                   Insys_Anthem_000144809
Insys_Anthem_000144810                   Insys_Anthem_000144810
Insys_Anthem_000144976                   Insys_Anthem_000144976
Insys_Anthem_000144977                   Insys_Anthem_000144977
Insys_Anthem_000145065                   Insys_Anthem_000145065
Insys_Anthem_000145066                   Insys_Anthem_000145066
Insys_Anthem_000145132                   Insys_Anthem_000145132
Insys_Anthem_000145133                   Insys_Anthem_000145133
Insys_Anthem_000145199                   Insys_Anthem_000145199
Insys_Anthem_000145200                   Insys_Anthem_000145200
Insys_Anthem_000145231                   Insys_Anthem_000145231
Insys_Anthem_000145234                   Insys_Anthem_000145234
Insys_Anthem_000145320                   Insys_Anthem_000145320
Insys_Anthem_000145321                   Insys_Anthem_000145321

                                                     50
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 52 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000145334                   Insys_Anthem_000145334
Insys_Anthem_000145335                   Insys_Anthem_000145335
Insys_Anthem_000145436                   Insys_Anthem_000145436
Insys_Anthem_000145437                   Insys_Anthem_000145437
Insys_Anthem_000145455                   Insys_Anthem_000145455
Insys_Anthem_000145502                   Insys_Anthem_000145502
Insys_Anthem_000145507                   Insys_Anthem_000145507
Insys_Anthem_000145514                   Insys_Anthem_000145514
Insys_Anthem_000145530                   Insys_Anthem_000145530
Insys_Anthem_000145531                   Insys_Anthem_000145531
Insys_Anthem_000145534                   Insys_Anthem_000145534
Insys_Anthem_000145557                   Insys_Anthem_000145557
Insys_Anthem_000145613                   Insys_Anthem_000145613
Insys_Anthem_000145614                   Insys_Anthem_000145614
Insys_Anthem_000145649                   Insys_Anthem_000145649
Insys_Anthem_000145650                   Insys_Anthem_000145650
Insys_Anthem_000145751                   Insys_Anthem_000145751
Insys_Anthem_000145752                   Insys_Anthem_000145752
Insys_Anthem_000145823                   Insys_Anthem_000145823
Insys_Anthem_000145824                   Insys_Anthem_000145824
Insys_Anthem_000145901                   Insys_Anthem_000145901
Insys_Anthem_000145902                   Insys_Anthem_000145902
Insys_Anthem_000145914                   Insys_Anthem_000145914
Insys_Anthem_000145995                   Insys_Anthem_000145995
Insys_Anthem_000145996                   Insys_Anthem_000145996
Insys_Anthem_000146055                   Insys_Anthem_000146055
Insys_Anthem_000146061                   Insys_Anthem_000146061
Insys_Anthem_000146076                   Insys_Anthem_000146076
Insys_Anthem_000146078                   Insys_Anthem_000146078
Insys_Anthem_000146085                   Insys_Anthem_000146085
Insys_Anthem_000146086                   Insys_Anthem_000146086
Insys_Anthem_000146097                   Insys_Anthem_000146097
Insys_Anthem_000146099                   Insys_Anthem_000146099
Insys_Anthem_000146105                   Insys_Anthem_000146105
Insys_Anthem_000146106                   Insys_Anthem_000146106
Insys_Anthem_000146121                   Insys_Anthem_000146121
Insys_Anthem_000146122                   Insys_Anthem_000146122
Insys_Anthem_000146146                   Insys_Anthem_000146146
Insys_Anthem_000146253                   Insys_Anthem_000146253
Insys_Anthem_000146254                   Insys_Anthem_000146254
Insys_Anthem_000146327                   Insys_Anthem_000146327
Insys_Anthem_000146328                   Insys_Anthem_000146328
Insys_Anthem_000146381                   Insys_Anthem_000146381
Insys_Anthem_000146382                   Insys_Anthem_000146382
Insys_Anthem_000146451                   Insys_Anthem_000146451
Insys_Anthem_000146452                   Insys_Anthem_000146452
Insys_Anthem_000146459                   Insys_Anthem_000146459

                                                     51
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 53 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000146460                   Insys_Anthem_000146460
Insys_Anthem_000146525                   Insys_Anthem_000146525
Insys_Anthem_000146526                   Insys_Anthem_000146526
Insys_Anthem_000146589                   Insys_Anthem_000146589
Insys_Anthem_000146590                   Insys_Anthem_000146590
Insys_Anthem_000146662                   Insys_Anthem_000146662
Insys_Anthem_000146663                   Insys_Anthem_000146663
Insys_Anthem_000146669                   Insys_Anthem_000146669
Insys_Anthem_000146670                   Insys_Anthem_000146670
Insys_Anthem_000146671                   Insys_Anthem_000146671
Insys_Anthem_000146672                   Insys_Anthem_000146672
Insys_Anthem_000146674                   Insys_Anthem_000146674
Insys_Anthem_000146740                   Insys_Anthem_000146740
Insys_Anthem_000146757                   Insys_Anthem_000146757
Insys_Anthem_000146759                   Insys_Anthem_000146759
Insys_Anthem_000146762                   Insys_Anthem_000146762
Insys_Anthem_000146769                   Insys_Anthem_000146769
Insys_Anthem_000146820                   Insys_Anthem_000146820
Insys_Anthem_000146821                   Insys_Anthem_000146821
Insys_Anthem_000146837                   Insys_Anthem_000146837
Insys_Anthem_000146872                   Insys_Anthem_000146872
Insys_Anthem_000146897                   Insys_Anthem_000146897
Insys_Anthem_000146902                   Insys_Anthem_000146902
Insys_Anthem_000146903                   Insys_Anthem_000146903
Insys_Anthem_000146923                   Insys_Anthem_000146923
Insys_Anthem_000146924                   Insys_Anthem_000146924
Insys_Anthem_000146988                   Insys_Anthem_000146988
Insys_Anthem_000146989                   Insys_Anthem_000146989
Insys_Anthem_000147012                   Insys_Anthem_000147012
Insys_Anthem_000147017                   Insys_Anthem_000147017
Insys_Anthem_000147030                   Insys_Anthem_000147030
Insys_Anthem_000147051                   Insys_Anthem_000147051
Insys_Anthem_000147052                   Insys_Anthem_000147052
Insys_Anthem_000147066                   Insys_Anthem_000147066
Insys_Anthem_000147079                   Insys_Anthem_000147079
Insys_Anthem_000147135                   Insys_Anthem_000147135
Insys_Anthem_000147136                   Insys_Anthem_000147136
Insys_Anthem_000147154                   Insys_Anthem_000147154
Insys_Anthem_000147156                   Insys_Anthem_000147156
Insys_Anthem_000147158                   Insys_Anthem_000147158
Insys_Anthem_000147174                   Insys_Anthem_000147174
Insys_Anthem_000147177                   Insys_Anthem_000147177
Insys_Anthem_000147180                   Insys_Anthem_000147180
Insys_Anthem_000147196                   Insys_Anthem_000147196
Insys_Anthem_000147214                   Insys_Anthem_000147214
Insys_Anthem_000147215                   Insys_Anthem_000147215
Insys_Anthem_000147244                   Insys_Anthem_000147244

                                                     52
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 54 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000147307                   Insys_Anthem_000147307
Insys_Anthem_000147310                   Insys_Anthem_000147310
Insys_Anthem_000147327                   Insys_Anthem_000147327
Insys_Anthem_000147328                   Insys_Anthem_000147328
Insys_Anthem_000147333                   Insys_Anthem_000147333
Insys_Anthem_000147337                   Insys_Anthem_000147337
Insys_Anthem_000147338                   Insys_Anthem_000147338
Insys_Anthem_000147349                   Insys_Anthem_000147349
Insys_Anthem_000147388                   Insys_Anthem_000147388
Insys_Anthem_000147389                   Insys_Anthem_000147389
Insys_Anthem_000147525                   Insys_Anthem_000147525
Insys_Anthem_000147526                   Insys_Anthem_000147526
Insys_Anthem_000147548                   Insys_Anthem_000147548
Insys_Anthem_000147549                   Insys_Anthem_000147549
Insys_Anthem_000147623                   Insys_Anthem_000147623
Insys_Anthem_000147668                   Insys_Anthem_000147668
Insys_Anthem_000147669                   Insys_Anthem_000147669
Insys_Anthem_000147781                   Insys_Anthem_000147781
Insys_Anthem_000147782                   Insys_Anthem_000147782
Insys_Anthem_000147818                   Insys_Anthem_000147818
Insys_Anthem_000147824                   Insys_Anthem_000147824
Insys_Anthem_000147839                   Insys_Anthem_000147839
Insys_Anthem_000147890                   Insys_Anthem_000147890
Insys_Anthem_000147891                   Insys_Anthem_000147891
Insys_Anthem_000147966                   Insys_Anthem_000147966
Insys_Anthem_000147967                   Insys_Anthem_000147967
Insys_Anthem_000148011                   Insys_Anthem_000148011
Insys_Anthem_000148012                   Insys_Anthem_000148012
Insys_Anthem_000148040                   Insys_Anthem_000148040
Insys_Anthem_000148041                   Insys_Anthem_000148041
Insys_Anthem_000148054                   Insys_Anthem_000148054
Insys_Anthem_000148083                   Insys_Anthem_000148083
Insys_Anthem_000148122                   Insys_Anthem_000148122
Insys_Anthem_000148123                   Insys_Anthem_000148123
Insys_Anthem_000148182                   Insys_Anthem_000148182
Insys_Anthem_000148184                   Insys_Anthem_000148184
Insys_Anthem_000148185                   Insys_Anthem_000148185
Insys_Anthem_000148241                   Insys_Anthem_000148241
Insys_Anthem_000148242                   Insys_Anthem_000148242
Insys_Anthem_000148245                   Insys_Anthem_000148245
Insys_Anthem_000148304                   Insys_Anthem_000148304
Insys_Anthem_000148305                   Insys_Anthem_000148305
Insys_Anthem_000148325                   Insys_Anthem_000148325
Insys_Anthem_000148394                   Insys_Anthem_000148394
Insys_Anthem_000148414                   Insys_Anthem_000148414
Insys_Anthem_000148433                   Insys_Anthem_000148433
Insys_Anthem_000148434                   Insys_Anthem_000148434

                                                     53
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 55 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000148437                   Insys_Anthem_000148437
Insys_Anthem_000148505                   Insys_Anthem_000148505
Insys_Anthem_000148506                   Insys_Anthem_000148506
Insys_Anthem_000148542                   Insys_Anthem_000148542
Insys_Anthem_000148543                   Insys_Anthem_000148543
Insys_Anthem_000148611                   Insys_Anthem_000148611
Insys_Anthem_000148612                   Insys_Anthem_000148612
Insys_Anthem_000148666                   Insys_Anthem_000148666
Insys_Anthem_000148667                   Insys_Anthem_000148667
Insys_Anthem_000148684                   Insys_Anthem_000148684
Insys_Anthem_000148685                   Insys_Anthem_000148685
Insys_Anthem_000148749                   Insys_Anthem_000148749
Insys_Anthem_000148750                   Insys_Anthem_000148750
Insys_Anthem_000148766                   Insys_Anthem_000148766
Insys_Anthem_000148812                   Insys_Anthem_000148812
Insys_Anthem_000148847                   Insys_Anthem_000148847
Insys_Anthem_000148848                   Insys_Anthem_000148848
Insys_Anthem_000148888                   Insys_Anthem_000148888
Insys_Anthem_000148904                   Insys_Anthem_000148904
Insys_Anthem_000148905                   Insys_Anthem_000148905
Insys_Anthem_000148962                   Insys_Anthem_000148962
Insys_Anthem_000148963                   Insys_Anthem_000148963
Insys_Anthem_000148998                   Insys_Anthem_000148998
Insys_Anthem_000148999                   Insys_Anthem_000148999
Insys_Anthem_000149002                   Insys_Anthem_000149002
Insys_Anthem_000149035                   Insys_Anthem_000149035
Insys_Anthem_000149036                   Insys_Anthem_000149036
Insys_Anthem_000149046                   Insys_Anthem_000149046
Insys_Anthem_000149047                   Insys_Anthem_000149047
Insys_Anthem_000149064                   Insys_Anthem_000149064
Insys_Anthem_000149075                   Insys_Anthem_000149075
Insys_Anthem_000149086                   Insys_Anthem_000149086
Insys_Anthem_000149087                   Insys_Anthem_000149087
Insys_Anthem_000149089                   Insys_Anthem_000149089
Insys_Anthem_000149090                   Insys_Anthem_000149090
Insys_Anthem_000149094                   Insys_Anthem_000149094
Insys_Anthem_000149095                   Insys_Anthem_000149095
Insys_Anthem_000149098                   Insys_Anthem_000149098
Insys_Anthem_000149109                   Insys_Anthem_000149109
Insys_Anthem_000149110                   Insys_Anthem_000149110
Insys_Anthem_000149111                   Insys_Anthem_000149111
Insys_Anthem_000149188                   Insys_Anthem_000149188
Insys_Anthem_000149189                   Insys_Anthem_000149189
Insys_Anthem_000149192                   Insys_Anthem_000149192
Insys_Anthem_000149193                   Insys_Anthem_000149193
Insys_Anthem_000149210                   Insys_Anthem_000149210
Insys_Anthem_000149248                   Insys_Anthem_000149248

                                                     54
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 56 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000149249                   Insys_Anthem_000149249
Insys_Anthem_000149315                   Insys_Anthem_000149315
Insys_Anthem_000149317                   Insys_Anthem_000149317
Insys_Anthem_000149336                   Insys_Anthem_000149336
Insys_Anthem_000149337                   Insys_Anthem_000149337
Insys_Anthem_000149433                   Insys_Anthem_000149433
Insys_Anthem_000149434                   Insys_Anthem_000149434
Insys_Anthem_000149446                   Insys_Anthem_000149446
Insys_Anthem_000149447                   Insys_Anthem_000149447
Insys_Anthem_000149512                   Insys_Anthem_000149512
Insys_Anthem_000149513                   Insys_Anthem_000149513
Insys_Anthem_000149573                   Insys_Anthem_000149573
Insys_Anthem_000149594                   Insys_Anthem_000149594
Insys_Anthem_000149637                   Insys_Anthem_000149637
Insys_Anthem_000149638                   Insys_Anthem_000149638
Insys_Anthem_000149640                   Insys_Anthem_000149640
Insys_Anthem_000149641                   Insys_Anthem_000149641
Insys_Anthem_000149681                   Insys_Anthem_000149681
Insys_Anthem_000149682                   Insys_Anthem_000149682
Insys_Anthem_000149684                   Insys_Anthem_000149684
Insys_Anthem_000149708                   Insys_Anthem_000149708
Insys_Anthem_000149742                   Insys_Anthem_000149742
Insys_Anthem_000149743                   Insys_Anthem_000149743
Insys_Anthem_000149804                   Insys_Anthem_000149804
Insys_Anthem_000149805                   Insys_Anthem_000149805
Insys_Anthem_000149885                   Insys_Anthem_000149885
Insys_Anthem_000149886                   Insys_Anthem_000149886
Insys_Anthem_000149900                   Insys_Anthem_000149900
Insys_Anthem_000149901                   Insys_Anthem_000149901
Insys_Anthem_000149914                   Insys_Anthem_000149914
Insys_Anthem_000149916                   Insys_Anthem_000149916
Insys_Anthem_000149955                   Insys_Anthem_000149955
Insys_Anthem_000149956                   Insys_Anthem_000149956
Insys_Anthem_000149971                   Insys_Anthem_000149971
Insys_Anthem_000150011                   Insys_Anthem_000150011
Insys_Anthem_000150072                   Insys_Anthem_000150072
Insys_Anthem_000150073                   Insys_Anthem_000150073
Insys_Anthem_000150093                   Insys_Anthem_000150093
Insys_Anthem_000150094                   Insys_Anthem_000150094
Insys_Anthem_000150095                   Insys_Anthem_000150095
Insys_Anthem_000150097                   Insys_Anthem_000150097
Insys_Anthem_000150100                   Insys_Anthem_000150100
Insys_Anthem_000150109                   Insys_Anthem_000150109
Insys_Anthem_000150110                   Insys_Anthem_000150110
Insys_Anthem_000150141                   Insys_Anthem_000150141
Insys_Anthem_000150142                   Insys_Anthem_000150142
Insys_Anthem_000150206                   Insys_Anthem_000150206

                                                     55
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 57 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000150207                   Insys_Anthem_000150207
Insys_Anthem_000150279                   Insys_Anthem_000150279
Insys_Anthem_000150280                   Insys_Anthem_000150280
Insys_Anthem_000150360                   Insys_Anthem_000150360
Insys_Anthem_000150361                   Insys_Anthem_000150361
Insys_Anthem_000150430                   Insys_Anthem_000150430
Insys_Anthem_000150431                   Insys_Anthem_000150431
Insys_Anthem_000150488                   Insys_Anthem_000150488
Insys_Anthem_000150530                   Insys_Anthem_000150530
Insys_Anthem_000150531                   Insys_Anthem_000150531
Insys_Anthem_000150594                   Insys_Anthem_000150594
Insys_Anthem_000150624                   Insys_Anthem_000150624
Insys_Anthem_000150625                   Insys_Anthem_000150625
Insys_Anthem_000150643                   Insys_Anthem_000150643
Insys_Anthem_000150644                   Insys_Anthem_000150644
Insys_Anthem_000150650                   Insys_Anthem_000150650
Insys_Anthem_000150664                   Insys_Anthem_000150664
Insys_Anthem_000150726                   Insys_Anthem_000150726
Insys_Anthem_000150727                   Insys_Anthem_000150727
Insys_Anthem_000150743                   Insys_Anthem_000150743
Insys_Anthem_000150752                   Insys_Anthem_000150752
Insys_Anthem_000150782                   Insys_Anthem_000150782
Insys_Anthem_000150784                   Insys_Anthem_000150784
Insys_Anthem_000150879                   Insys_Anthem_000150879
Insys_Anthem_000150880                   Insys_Anthem_000150880
Insys_Anthem_000150992                   Insys_Anthem_000150992
Insys_Anthem_000150993                   Insys_Anthem_000150993
Insys_Anthem_000151076                   Insys_Anthem_000151076
Insys_Anthem_000151108                   Insys_Anthem_000151108
Insys_Anthem_000151109                   Insys_Anthem_000151109
Insys_Anthem_000151129                   Insys_Anthem_000151129
Insys_Anthem_000151162                   Insys_Anthem_000151162
Insys_Anthem_000151163                   Insys_Anthem_000151163
Insys_Anthem_000151164                   Insys_Anthem_000151164
Insys_Anthem_000151165                   Insys_Anthem_000151165
Insys_Anthem_000151197                   Insys_Anthem_000151197
Insys_Anthem_000151199                   Insys_Anthem_000151199
Insys_Anthem_000151203                   Insys_Anthem_000151203
Insys_Anthem_000151204                   Insys_Anthem_000151204
Insys_Anthem_000151230                   Insys_Anthem_000151230
Insys_Anthem_000151232                   Insys_Anthem_000151232
Insys_Anthem_000151234                   Insys_Anthem_000151234
Insys_Anthem_000151235                   Insys_Anthem_000151235
Insys_Anthem_000151253                   Insys_Anthem_000151253
Insys_Anthem_000151268                   Insys_Anthem_000151268
Insys_Anthem_000151269                   Insys_Anthem_000151269
Insys_Anthem_000151311                   Insys_Anthem_000151311

                                                     56
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 58 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000151312                   Insys_Anthem_000151312
Insys_Anthem_000151363                   Insys_Anthem_000151363
Insys_Anthem_000151371                   Insys_Anthem_000151371
Insys_Anthem_000151372                   Insys_Anthem_000151372
Insys_Anthem_000151377                   Insys_Anthem_000151377
Insys_Anthem_000151380                   Insys_Anthem_000151380
Insys_Anthem_000151416                   Insys_Anthem_000151416
Insys_Anthem_000151417                   Insys_Anthem_000151417
Insys_Anthem_000151420                   Insys_Anthem_000151420
Insys_Anthem_000151460                   Insys_Anthem_000151460
Insys_Anthem_000151461                   Insys_Anthem_000151461
Insys_Anthem_000151479                   Insys_Anthem_000151479
Insys_Anthem_000151569                   Insys_Anthem_000151569
Insys_Anthem_000151582                   Insys_Anthem_000151582
Insys_Anthem_000151632                   Insys_Anthem_000151632
Insys_Anthem_000151633                   Insys_Anthem_000151633
Insys_Anthem_000151634                   Insys_Anthem_000151634
Insys_Anthem_000151635                   Insys_Anthem_000151635
Insys_Anthem_000151641                   Insys_Anthem_000151641
Insys_Anthem_000151685                   Insys_Anthem_000151685
Insys_Anthem_000151687                   Insys_Anthem_000151687
Insys_Anthem_000151688                   Insys_Anthem_000151688
Insys_Anthem_000151689                   Insys_Anthem_000151689
Insys_Anthem_000151690                   Insys_Anthem_000151690
Insys_Anthem_000151691                   Insys_Anthem_000151691
Insys_Anthem_000151692                   Insys_Anthem_000151692
Insys_Anthem_000151700                   Insys_Anthem_000151700
Insys_Anthem_000151701                   Insys_Anthem_000151701
Insys_Anthem_000151702                   Insys_Anthem_000151702
Insys_Anthem_000151706                   Insys_Anthem_000151706
Insys_Anthem_000151708                   Insys_Anthem_000151708
Insys_Anthem_000151709                   Insys_Anthem_000151709
Insys_Anthem_000151710                   Insys_Anthem_000151710
Insys_Anthem_000151711                   Insys_Anthem_000151711
Insys_Anthem_000151712                   Insys_Anthem_000151712
Insys_Anthem_000151714                   Insys_Anthem_000151714
Insys_Anthem_000151741                   Insys_Anthem_000151741
Insys_Anthem_000151742                   Insys_Anthem_000151742
Insys_Anthem_000151800                   Insys_Anthem_000151800
Insys_Anthem_000151808                   Insys_Anthem_000151808
Insys_Anthem_000151809                   Insys_Anthem_000151809
Insys_Anthem_000151810                   Insys_Anthem_000151810
Insys_Anthem_000151811                   Insys_Anthem_000151811
Insys_Anthem_000151834                   Insys_Anthem_000151834
Insys_Anthem_000151837                   Insys_Anthem_000151837
Insys_Anthem_000151838                   Insys_Anthem_000151838
Insys_Anthem_000151843                   Insys_Anthem_000151843

                                                     57
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 59 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000151877                   Insys_Anthem_000151877
Insys_Anthem_000151878                   Insys_Anthem_000151878
Insys_Anthem_000151879                   Insys_Anthem_000151879
Insys_Anthem_000151880                   Insys_Anthem_000151880
Insys_Anthem_000151892                   Insys_Anthem_000151892
Insys_Anthem_000151893                   Insys_Anthem_000151893
Insys_Anthem_000151906                   Insys_Anthem_000151906
Insys_Anthem_000151907                   Insys_Anthem_000151907
Insys_Anthem_000151908                   Insys_Anthem_000151908
Insys_Anthem_000151912                   Insys_Anthem_000151912
Insys_Anthem_000152018                   Insys_Anthem_000152018
Insys_Anthem_000152027                   Insys_Anthem_000152027
Insys_Anthem_000152028                   Insys_Anthem_000152028
Insys_Anthem_000152056                   Insys_Anthem_000152056
Insys_Anthem_000152057                   Insys_Anthem_000152057
Insys_Anthem_000152068                   Insys_Anthem_000152068
Insys_Anthem_000152074                   Insys_Anthem_000152074
Insys_Anthem_000152088                   Insys_Anthem_000152088
Insys_Anthem_000152147                   Insys_Anthem_000152147
Insys_Anthem_000152148                   Insys_Anthem_000152148
Insys_Anthem_000152157                   Insys_Anthem_000152157
Insys_Anthem_000152221                   Insys_Anthem_000152221
Insys_Anthem_000152252                   Insys_Anthem_000152252
Insys_Anthem_000152253                   Insys_Anthem_000152253
Insys_Anthem_000152316                   Insys_Anthem_000152316
Insys_Anthem_000152317                   Insys_Anthem_000152317
Insys_Anthem_000152380                   Insys_Anthem_000152380
Insys_Anthem_000152410                   Insys_Anthem_000152410
Insys_Anthem_000152438                   Insys_Anthem_000152438
Insys_Anthem_000152439                   Insys_Anthem_000152439
Insys_Anthem_000152458                   Insys_Anthem_000152458
Insys_Anthem_000152459                   Insys_Anthem_000152459
Insys_Anthem_000152482                   Insys_Anthem_000152482
Insys_Anthem_000152516                   Insys_Anthem_000152516
Insys_Anthem_000152517                   Insys_Anthem_000152517
Insys_Anthem_000152518                   Insys_Anthem_000152518
Insys_Anthem_000152519                   Insys_Anthem_000152519
Insys_Anthem_000152538                   Insys_Anthem_000152538
Insys_Anthem_000152539                   Insys_Anthem_000152539
Insys_Anthem_000152631                   Insys_Anthem_000152631
Insys_Anthem_000152632                   Insys_Anthem_000152632
Insys_Anthem_000152742                   Insys_Anthem_000152742
Insys_Anthem_000152744                   Insys_Anthem_000152744
Insys_Anthem_000152745                   Insys_Anthem_000152745
Insys_Anthem_000152766                   Insys_Anthem_000152766
Insys_Anthem_000152867                   Insys_Anthem_000152867
Insys_Anthem_000152869                   Insys_Anthem_000152869

                                                     58
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 60 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000152870                   Insys_Anthem_000152870
Insys_Anthem_000152873                   Insys_Anthem_000152873
Insys_Anthem_000152896                   Insys_Anthem_000152896
Insys_Anthem_000152897                   Insys_Anthem_000152897
Insys_Anthem_000152898                   Insys_Anthem_000152898
Insys_Anthem_000152899                   Insys_Anthem_000152899
Insys_Anthem_000152994                   Insys_Anthem_000152994
Insys_Anthem_000153025                   Insys_Anthem_000153025
Insys_Anthem_000153027                   Insys_Anthem_000153027
Insys_Anthem_000153105                   Insys_Anthem_000153105
Insys_Anthem_000153132                   Insys_Anthem_000153132
Insys_Anthem_000153137                   Insys_Anthem_000153137
Insys_Anthem_000153166                   Insys_Anthem_000153166
Insys_Anthem_000153259                   Insys_Anthem_000153259
Insys_Anthem_000153290                   Insys_Anthem_000153290
Insys_Anthem_000153343                   Insys_Anthem_000153343
Insys_Anthem_000153367                   Insys_Anthem_000153367
Insys_Anthem_000153409                   Insys_Anthem_000153409
Insys_Anthem_000153414                   Insys_Anthem_000153414
Insys_Anthem_000153417                   Insys_Anthem_000153417
Insys_Anthem_000153482                   Insys_Anthem_000153482
Insys_Anthem_000153509                   Insys_Anthem_000153509
Insys_Anthem_000153583                   Insys_Anthem_000153583
Insys_Anthem_000153585                   Insys_Anthem_000153585
Insys_Anthem_000153588                   Insys_Anthem_000153588
Insys_Anthem_000153637                   Insys_Anthem_000153637
Insys_Anthem_000153671                   Insys_Anthem_000153671
Insys_Anthem_000153680                   Insys_Anthem_000153680
Insys_Anthem_000153746                   Insys_Anthem_000153746
Insys_Anthem_000153803                   Insys_Anthem_000153803
Insys_Anthem_000154263                   Insys_Anthem_000154263
Insys_Anthem_000154264                   Insys_Anthem_000154264
Insys_Anthem_000154265                   Insys_Anthem_000154265
Insys_Anthem_000154266                   Insys_Anthem_000154266
Insys_Anthem_000154296                   Insys_Anthem_000154296
Insys_Anthem_000154297                   Insys_Anthem_000154297
Insys_Anthem_000154298                   Insys_Anthem_000154298
Insys_Anthem_000154299                   Insys_Anthem_000154299
Insys_Anthem_000154336                   Insys_Anthem_000154336
Insys_Anthem_000154337                   Insys_Anthem_000154337
Insys_Anthem_000154383                   Insys_Anthem_000154383
Insys_Anthem_000154404                   Insys_Anthem_000154404
Insys_Anthem_000154497                   Insys_Anthem_000154497
Insys_Anthem_000154503                   Insys_Anthem_000154503
Insys_Anthem_000154695                   Insys_Anthem_000154695
Insys_Anthem_000154731                   Insys_Anthem_000154731
Insys_Anthem_000154767                   Insys_Anthem_000154767

                                                     59
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 61 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000154771                   Insys_Anthem_000154771
Insys_Anthem_000154772                   Insys_Anthem_000154772
Insys_Anthem_000154883                   Insys_Anthem_000154883
Insys_Anthem_000154981                   Insys_Anthem_000154981
Insys_Anthem_000154982                   Insys_Anthem_000154982
Insys_Anthem_000155063                   Insys_Anthem_000155063
Insys_Anthem_000155089                   Insys_Anthem_000155089
Insys_Anthem_000155092                   Insys_Anthem_000155092
Insys_Anthem_000155139                   Insys_Anthem_000155139
Insys_Anthem_000155292                   Insys_Anthem_000155292
Insys_Anthem_000155340                   Insys_Anthem_000155340
Insys_Anthem_000155544                   Insys_Anthem_000155544
Insys_Anthem_000155545                   Insys_Anthem_000155545
Insys_Anthem_000155573                   Insys_Anthem_000155573
Insys_Anthem_000155668                   Insys_Anthem_000155668
Insys_Anthem_000155685                   Insys_Anthem_000155685
Insys_Anthem_000155687                   Insys_Anthem_000155687
Insys_Anthem_000155720                   Insys_Anthem_000155720
Insys_Anthem_000155728                   Insys_Anthem_000155728
Insys_Anthem_000155730                   Insys_Anthem_000155730
Insys_Anthem_000155737                   Insys_Anthem_000155737
Insys_Anthem_000155758                   Insys_Anthem_000155758
Insys_Anthem_000155759                   Insys_Anthem_000155759
Insys_Anthem_000155780                   Insys_Anthem_000155780
Insys_Anthem_000155835                   Insys_Anthem_000155835
Insys_Anthem_000155894                   Insys_Anthem_000155894
Insys_Anthem_000155895                   Insys_Anthem_000155895
Insys_Anthem_000155897                   Insys_Anthem_000155897
Insys_Anthem_000155898                   Insys_Anthem_000155898
Insys_Anthem_000155953                   Insys_Anthem_000155953
Insys_Anthem_000156032                   Insys_Anthem_000156032
Insys_Anthem_000156043                   Insys_Anthem_000156043
Insys_Anthem_000156065                   Insys_Anthem_000156065
Insys_Anthem_000156078                   Insys_Anthem_000156078
Insys_Anthem_000156141                   Insys_Anthem_000156141
Insys_Anthem_000156160                   Insys_Anthem_000156160
Insys_Anthem_000156425                   Insys_Anthem_000156425
Insys_Anthem_000156452                   Insys_Anthem_000156452
Insys_Anthem_000156499                   Insys_Anthem_000156499
Insys_Anthem_000156744                   Insys_Anthem_000156744
Insys_Anthem_000156761                   Insys_Anthem_000156761
Insys_Anthem_000156837                   Insys_Anthem_000156837
Insys_Anthem_000156995                   Insys_Anthem_000156995
Insys_Anthem_000157058                   Insys_Anthem_000157058
Insys_Anthem_000157282                   Insys_Anthem_000157282
Insys_Anthem_000157285                   Insys_Anthem_000157285
Insys_Anthem_000157286                   Insys_Anthem_000157286

                                                     60
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 62 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000157454                   Insys_Anthem_000157454
Insys_Anthem_000157526                   Insys_Anthem_000157526
Insys_Anthem_000157528                   Insys_Anthem_000157528
Insys_Anthem_000157553                   Insys_Anthem_000157553
Insys_Anthem_000157569                   Insys_Anthem_000157569
Insys_Anthem_000157771                   Insys_Anthem_000157771
Insys_Anthem_000157938                   Insys_Anthem_000157938
Insys_Anthem_000158069                   Insys_Anthem_000158069
Insys_Anthem_000158074                   Insys_Anthem_000158074
Insys_Anthem_000158089                   Insys_Anthem_000158089
Insys_Anthem_000158191                   Insys_Anthem_000158191
Insys_Anthem_000158192                   Insys_Anthem_000158192
Insys_Anthem_000158194                   Insys_Anthem_000158194
Insys_Anthem_000158195                   Insys_Anthem_000158195
Insys_Anthem_000158196                   Insys_Anthem_000158196
Insys_Anthem_000158197                   Insys_Anthem_000158197
Insys_Anthem_000159067                   Insys_Anthem_000159067
Insys_Anthem_000159094                   Insys_Anthem_000159094
Insys_Anthem_000159284                   Insys_Anthem_000159284
Insys_Anthem_000159286                   Insys_Anthem_000159286
Insys_Anthem_000159287                   Insys_Anthem_000159287
Insys_Anthem_000159289                   Insys_Anthem_000159289
Insys_Anthem_000159290                   Insys_Anthem_000159290
Insys_Anthem_000159297                   Insys_Anthem_000159297
Insys_Anthem_000159347                   Insys_Anthem_000159347
Insys_Anthem_000159590                   Insys_Anthem_000159590
Insys_Anthem_000159766                   Insys_Anthem_000159766
Insys_Anthem_000159767                   Insys_Anthem_000159767
Insys_Anthem_000159796                   Insys_Anthem_000159796
Insys_Anthem_000159947                   Insys_Anthem_000159947
Insys_Anthem_000159951                   Insys_Anthem_000159951
Insys_Anthem_000159998                   Insys_Anthem_000159998
Insys_Anthem_000160001                   Insys_Anthem_000160001
Insys_Anthem_000160002                   Insys_Anthem_000160002
Insys_Anthem_000160004                   Insys_Anthem_000160004
Insys_Anthem_000160008                   Insys_Anthem_000160008
Insys_Anthem_000160009                   Insys_Anthem_000160009
Insys_Anthem_000160018                   Insys_Anthem_000160018
Insys_Anthem_000160040                   Insys_Anthem_000160040
Insys_Anthem_000160042                   Insys_Anthem_000160042
Insys_Anthem_000160047                   Insys_Anthem_000160047
Insys_Anthem_000160081                   Insys_Anthem_000160081
Insys_Anthem_000160243                   Insys_Anthem_000160243
Insys_Anthem_000160300                   Insys_Anthem_000160300
Insys_Anthem_000160305                   Insys_Anthem_000160305
Insys_Anthem_000160316                   Insys_Anthem_000160316
Insys_Anthem_000160367                   Insys_Anthem_000160367

                                                     61
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 63 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000160372                   Insys_Anthem_000160372
Insys_Anthem_000160446                   Insys_Anthem_000160446
Insys_Anthem_000160447                   Insys_Anthem_000160447
Insys_Anthem_000160448                   Insys_Anthem_000160448
Insys_Anthem_000160449                   Insys_Anthem_000160449
Insys_Anthem_000160451                   Insys_Anthem_000160451
Insys_Anthem_000160474                   Insys_Anthem_000160474
Insys_Anthem_000160547                   Insys_Anthem_000160547
Insys_Anthem_000160673                   Insys_Anthem_000160673
Insys_Anthem_000160678                   Insys_Anthem_000160678
Insys_Anthem_000160681                   Insys_Anthem_000160681
Insys_Anthem_000160875                   Insys_Anthem_000160875
Insys_Anthem_000161001                   Insys_Anthem_000161001
Insys_Anthem_000161002                   Insys_Anthem_000161002
Insys_Anthem_000161004                   Insys_Anthem_000161004
Insys_Anthem_000161006                   Insys_Anthem_000161006
Insys_Anthem_000161223                   Insys_Anthem_000161223
Insys_Anthem_000161499                   Insys_Anthem_000161499
Insys_Anthem_000161500                   Insys_Anthem_000161500
Insys_Anthem_000161501                   Insys_Anthem_000161501
Insys_Anthem_000161514                   Insys_Anthem_000161514
Insys_Anthem_000161516                   Insys_Anthem_000161516
Insys_Anthem_000161535                   Insys_Anthem_000161535
Insys_Anthem_000161601                   Insys_Anthem_000161601
Insys_Anthem_000161675                   Insys_Anthem_000161675
Insys_Anthem_000161676                   Insys_Anthem_000161676
Insys_Anthem_000161848                   Insys_Anthem_000161848
Insys_Anthem_000161857                   Insys_Anthem_000161857
Insys_Anthem_000161877                   Insys_Anthem_000161877
Insys_Anthem_000161884                   Insys_Anthem_000161884
Insys_Anthem_000161892                   Insys_Anthem_000161892
Insys_Anthem_000161902                   Insys_Anthem_000161902
Insys_Anthem_000161945                   Insys_Anthem_000161945
Insys_Anthem_000161975                   Insys_Anthem_000161975
Insys_Anthem_000161993                   Insys_Anthem_000161993
Insys_Anthem_000162023                   Insys_Anthem_000162023
Insys_Anthem_000162028                   Insys_Anthem_000162028
Insys_Anthem_000162077                   Insys_Anthem_000162077
Insys_Anthem_000162123                   Insys_Anthem_000162123
Insys_Anthem_000162215                   Insys_Anthem_000162215
Insys_Anthem_000162216                   Insys_Anthem_000162216
Insys_Anthem_000162339                   Insys_Anthem_000162339
Insys_Anthem_000162350                   Insys_Anthem_000162350
Insys_Anthem_000162402                   Insys_Anthem_000162402
Insys_Anthem_000162458                   Insys_Anthem_000162458
Insys_Anthem_000162459                   Insys_Anthem_000162459
Insys_Anthem_000162460                   Insys_Anthem_000162460

                                                     62
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 64 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000162461                   Insys_Anthem_000162461
Insys_Anthem_000162462                   Insys_Anthem_000162462
Insys_Anthem_000162463                   Insys_Anthem_000162463
Insys_Anthem_000162464                   Insys_Anthem_000162464
Insys_Anthem_000162465                   Insys_Anthem_000162465
Insys_Anthem_000162466                   Insys_Anthem_000162466
Insys_Anthem_000162481                   Insys_Anthem_000162481
Insys_Anthem_000162519                   Insys_Anthem_000162519
Insys_Anthem_000162525                   Insys_Anthem_000162525
Insys_Anthem_000162532                   Insys_Anthem_000162532
Insys_Anthem_000162546                   Insys_Anthem_000162546
Insys_Anthem_000162566                   Insys_Anthem_000162566
Insys_Anthem_000162637                   Insys_Anthem_000162637
Insys_Anthem_000162638                   Insys_Anthem_000162638
Insys_Anthem_000162639                   Insys_Anthem_000162639
Insys_Anthem_000162640                   Insys_Anthem_000162640
Insys_Anthem_000162641                   Insys_Anthem_000162641
Insys_Anthem_000162642                   Insys_Anthem_000162642
Insys_Anthem_000162643                   Insys_Anthem_000162643
Insys_Anthem_000162820                   Insys_Anthem_000162820
Insys_Anthem_000162850                   Insys_Anthem_000162850
Insys_Anthem_000162896                   Insys_Anthem_000162896
Insys_Anthem_000162998                   Insys_Anthem_000162998
Insys_Anthem_000163056                   Insys_Anthem_000163056
Insys_Anthem_000163164                   Insys_Anthem_000163164
Insys_Anthem_000163175                   Insys_Anthem_000163175
Insys_Anthem_000163185                   Insys_Anthem_000163185
Insys_Anthem_000163252                   Insys_Anthem_000163252
Insys_Anthem_000163312                   Insys_Anthem_000163312
Insys_Anthem_000163317                   Insys_Anthem_000163317
Insys_Anthem_000163318                   Insys_Anthem_000163318
Insys_Anthem_000163320                   Insys_Anthem_000163320
Insys_Anthem_000163514                   Insys_Anthem_000163514
Insys_Anthem_000163522                   Insys_Anthem_000163522
Insys_Anthem_000163524                   Insys_Anthem_000163524
Insys_Anthem_000163998                   Insys_Anthem_000163998
Insys_Anthem_000164001                   Insys_Anthem_000164001
Insys_Anthem_000164048                   Insys_Anthem_000164048
Insys_Anthem_000164050                   Insys_Anthem_000164050
Insys_Anthem_000164073                   Insys_Anthem_000164073
Insys_Anthem_000164131                   Insys_Anthem_000164131
Insys_Anthem_000164219                   Insys_Anthem_000164219
Insys_Anthem_000164238                   Insys_Anthem_000164238
Insys_Anthem_000164248                   Insys_Anthem_000164248
Insys_Anthem_000164259                   Insys_Anthem_000164259
Insys_Anthem_000164261                   Insys_Anthem_000164261
Insys_Anthem_000164262                   Insys_Anthem_000164262

                                                     63
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 65 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000164264                   Insys_Anthem_000164264
Insys_Anthem_000164265                   Insys_Anthem_000164265
Insys_Anthem_000164266                   Insys_Anthem_000164266
Insys_Anthem_000164267                   Insys_Anthem_000164267
Insys_Anthem_000164269                   Insys_Anthem_000164269
Insys_Anthem_000164390                   Insys_Anthem_000164390
Insys_Anthem_000164395                   Insys_Anthem_000164395
Insys_Anthem_000164462                   Insys_Anthem_000164462
Insys_Anthem_000164464                   Insys_Anthem_000164464
Insys_Anthem_000164562                   Insys_Anthem_000164562
Insys_Anthem_000164568                   Insys_Anthem_000164568
Insys_Anthem_000164585                   Insys_Anthem_000164585
Insys_Anthem_000164591                   Insys_Anthem_000164591
Insys_Anthem_000164597                   Insys_Anthem_000164597
Insys_Anthem_000164598                   Insys_Anthem_000164598
Insys_Anthem_000164615                   Insys_Anthem_000164615
Insys_Anthem_000164626                   Insys_Anthem_000164626
Insys_Anthem_000164660                   Insys_Anthem_000164660
Insys_Anthem_000164690                   Insys_Anthem_000164690
Insys_Anthem_000164691                   Insys_Anthem_000164691
Insys_Anthem_000164701                   Insys_Anthem_000164701
Insys_Anthem_000164707                   Insys_Anthem_000164707
Insys_Anthem_000164714                   Insys_Anthem_000164714
Insys_Anthem_000164726                   Insys_Anthem_000164726
Insys_Anthem_000164783                   Insys_Anthem_000164783
Insys_Anthem_000164799                   Insys_Anthem_000164799
Insys_Anthem_000164800                   Insys_Anthem_000164800
Insys_Anthem_000164805                   Insys_Anthem_000164805
Insys_Anthem_000164806                   Insys_Anthem_000164806
Insys_Anthem_000164820                   Insys_Anthem_000164820
Insys_Anthem_000164844                   Insys_Anthem_000164844
Insys_Anthem_000164845                   Insys_Anthem_000164845
Insys_Anthem_000164896                   Insys_Anthem_000164896
Insys_Anthem_000164939                   Insys_Anthem_000164939
Insys_Anthem_000164953                   Insys_Anthem_000164953
Insys_Anthem_000164957                   Insys_Anthem_000164957
Insys_Anthem_000165001                   Insys_Anthem_000165001
Insys_Anthem_000165008                   Insys_Anthem_000165008
Insys_Anthem_000165010                   Insys_Anthem_000165010
Insys_Anthem_000165011                   Insys_Anthem_000165011
Insys_Anthem_000165024                   Insys_Anthem_000165024
Insys_Anthem_000165037                   Insys_Anthem_000165037
Insys_Anthem_000165049                   Insys_Anthem_000165049
Insys_Anthem_000165063                   Insys_Anthem_000165063
Insys_Anthem_000165224                   Insys_Anthem_000165224
Insys_Anthem_000165346                   Insys_Anthem_000165346
Insys_Anthem_000165347                   Insys_Anthem_000165347

                                                     64
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 66 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000165348                   Insys_Anthem_000165348
Insys_Anthem_000165445                   Insys_Anthem_000165445
Insys_Anthem_000165463                   Insys_Anthem_000165463
Insys_Anthem_000165498                   Insys_Anthem_000165498
Insys_Anthem_000165499                   Insys_Anthem_000165499
Insys_Anthem_000165742                   Insys_Anthem_000165742
Insys_Anthem_000165749                   Insys_Anthem_000165749
Insys_Anthem_000165753                   Insys_Anthem_000165753
Insys_Anthem_000165997                   Insys_Anthem_000165997
Insys_Anthem_000166027                   Insys_Anthem_000166027
Insys_Anthem_000166046                   Insys_Anthem_000166046
Insys_Anthem_000166047                   Insys_Anthem_000166047
Insys_Anthem_000166048                   Insys_Anthem_000166048
Insys_Anthem_000166063                   Insys_Anthem_000166063
Insys_Anthem_000166092                   Insys_Anthem_000166092
Insys_Anthem_000166141                   Insys_Anthem_000166141
Insys_Anthem_000166150                   Insys_Anthem_000166150
Insys_Anthem_000166202                   Insys_Anthem_000166202
Insys_Anthem_000166338                   Insys_Anthem_000166338
Insys_Anthem_000166414                   Insys_Anthem_000166414
Insys_Anthem_000166416                   Insys_Anthem_000166416
Insys_Anthem_000166513                   Insys_Anthem_000166513
Insys_Anthem_000166564                   Insys_Anthem_000166564
Insys_Anthem_000166676                   Insys_Anthem_000166676
Insys_Anthem_000166848                   Insys_Anthem_000166848
Insys_Anthem_000166849                   Insys_Anthem_000166849
Insys_Anthem_000167043                   Insys_Anthem_000167043
Insys_Anthem_000167046                   Insys_Anthem_000167046
Insys_Anthem_000167081                   Insys_Anthem_000167081
Insys_Anthem_000167083                   Insys_Anthem_000167083
Insys_Anthem_000167085                   Insys_Anthem_000167085
Insys_Anthem_000167209                   Insys_Anthem_000167209
Insys_Anthem_000167242                   Insys_Anthem_000167242
Insys_Anthem_000167269                   Insys_Anthem_000167269
Insys_Anthem_000167452                   Insys_Anthem_000167452
Insys_Anthem_000167872                   Insys_Anthem_000167872
Insys_Anthem_000168077                   Insys_Anthem_000168077
Insys_Anthem_000168128                   Insys_Anthem_000168128
Insys_Anthem_000168140                   Insys_Anthem_000168140
Insys_Anthem_000168293                   Insys_Anthem_000168293
Insys_Anthem_000168403                   Insys_Anthem_000168403
Insys_Anthem_000168559                   Insys_Anthem_000168559
Insys_Anthem_000168565                   Insys_Anthem_000168565
Insys_Anthem_000168585                   Insys_Anthem_000168585
Insys_Anthem_000168593                   Insys_Anthem_000168593
Insys_Anthem_000168594                   Insys_Anthem_000168594
Insys_Anthem_000168621                   Insys_Anthem_000168621

                                                     65
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 67 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000168627                   Insys_Anthem_000168627
Insys_Anthem_000168679                   Insys_Anthem_000168679
Insys_Anthem_000168715                   Insys_Anthem_000168715
Insys_Anthem_000168887                   Insys_Anthem_000168887
Insys_Anthem_000168916                   Insys_Anthem_000168916
Insys_Anthem_000168940                   Insys_Anthem_000168940
Insys_Anthem_000169051                   Insys_Anthem_000169051
Insys_Anthem_000169200                   Insys_Anthem_000169200
Insys_Anthem_000169223                   Insys_Anthem_000169223
Insys_Anthem_000169237                   Insys_Anthem_000169237
Insys_Anthem_000169239                   Insys_Anthem_000169239
Insys_Anthem_000169586                   Insys_Anthem_000169586
Insys_Anthem_000169588                   Insys_Anthem_000169588
Insys_Anthem_000170009                   Insys_Anthem_000170009
Insys_Anthem_000170044                   Insys_Anthem_000170044
Insys_Anthem_000170057                   Insys_Anthem_000170057
Insys_Anthem_000170068                   Insys_Anthem_000170068
Insys_Anthem_000170240                   Insys_Anthem_000170240
Insys_Anthem_000170243                   Insys_Anthem_000170243
Insys_Anthem_000170274                   Insys_Anthem_000170274
Insys_Anthem_000170280                   Insys_Anthem_000170280
Insys_Anthem_000170285                   Insys_Anthem_000170285
Insys_Anthem_000170366                   Insys_Anthem_000170366
Insys_Anthem_000170375                   Insys_Anthem_000170375
Insys_Anthem_000170384                   Insys_Anthem_000170384
Insys_Anthem_000170555                   Insys_Anthem_000170555
Insys_Anthem_000170576                   Insys_Anthem_000170576
Insys_Anthem_000170601                   Insys_Anthem_000170601
Insys_Anthem_000170621                   Insys_Anthem_000170621
Insys_Anthem_000170637                   Insys_Anthem_000170637
Insys_Anthem_000170699                   Insys_Anthem_000170699
Insys_Anthem_000170778                   Insys_Anthem_000170778
Insys_Anthem_000170996                   Insys_Anthem_000170996
Insys_Anthem_000171228                   Insys_Anthem_000171228
Insys_Anthem_000171305                   Insys_Anthem_000171305
Insys_Anthem_000171311                   Insys_Anthem_000171311
Insys_Anthem_000171313                   Insys_Anthem_000171313
Insys_Anthem_000171316                   Insys_Anthem_000171316
Insys_Anthem_000171318                   Insys_Anthem_000171318
Insys_Anthem_000171319                   Insys_Anthem_000171319
Insys_Anthem_000171341                   Insys_Anthem_000171341
Insys_Anthem_000171342                   Insys_Anthem_000171342
Insys_Anthem_000171367                   Insys_Anthem_000171367
Insys_Anthem_000171386                   Insys_Anthem_000171386
Insys_Anthem_000171453                   Insys_Anthem_000171453
Insys_Anthem_000171466                   Insys_Anthem_000171466
Insys_Anthem_000171715                   Insys_Anthem_000171715

                                                     66
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 68 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000171896                   Insys_Anthem_000171896
Insys_Anthem_000171985                   Insys_Anthem_000171985
Insys_Anthem_000171987                   Insys_Anthem_000171987
Insys_Anthem_000172062                   Insys_Anthem_000172062
Insys_Anthem_000172303                   Insys_Anthem_000172303
Insys_Anthem_000172304                   Insys_Anthem_000172304
Insys_Anthem_000172374                   Insys_Anthem_000172374
Insys_Anthem_000172410                   Insys_Anthem_000172410
Insys_Anthem_000172412                   Insys_Anthem_000172412
Insys_Anthem_000172420                   Insys_Anthem_000172420
Insys_Anthem_000172422                   Insys_Anthem_000172422
Insys_Anthem_000172423                   Insys_Anthem_000172423
Insys_Anthem_000172424                   Insys_Anthem_000172424
Insys_Anthem_000172426                   Insys_Anthem_000172426
Insys_Anthem_000172428                   Insys_Anthem_000172428
Insys_Anthem_000172430                   Insys_Anthem_000172430
Insys_Anthem_000172432                   Insys_Anthem_000172432
Insys_Anthem_000172433                   Insys_Anthem_000172433
Insys_Anthem_000172434                   Insys_Anthem_000172434
Insys_Anthem_000172435                   Insys_Anthem_000172435
Insys_Anthem_000172436                   Insys_Anthem_000172436
Insys_Anthem_000172437                   Insys_Anthem_000172437
Insys_Anthem_000172439                   Insys_Anthem_000172439
Insys_Anthem_000172440                   Insys_Anthem_000172440
Insys_Anthem_000172441                   Insys_Anthem_000172441
Insys_Anthem_000172442                   Insys_Anthem_000172442
Insys_Anthem_000172443                   Insys_Anthem_000172443
Insys_Anthem_000172444                   Insys_Anthem_000172444
Insys_Anthem_000172445                   Insys_Anthem_000172445
Insys_Anthem_000172450                   Insys_Anthem_000172450
Insys_Anthem_000172451                   Insys_Anthem_000172451
Insys_Anthem_000172461                   Insys_Anthem_000172461
Insys_Anthem_000172464                   Insys_Anthem_000172464
Insys_Anthem_000172568                   Insys_Anthem_000172568
Insys_Anthem_000172570                   Insys_Anthem_000172570
Insys_Anthem_000172571                   Insys_Anthem_000172571
Insys_Anthem_000172959                   Insys_Anthem_000172959
Insys_Anthem_000173025                   Insys_Anthem_000173025
Insys_Anthem_000173221                   Insys_Anthem_000173221
Insys_Anthem_000173242                   Insys_Anthem_000173242
Insys_Anthem_000173302                   Insys_Anthem_000173302
Insys_Anthem_000173350                   Insys_Anthem_000173350
Insys_Anthem_000173445                   Insys_Anthem_000173445
Insys_Anthem_000173453                   Insys_Anthem_000173453
Insys_Anthem_000173491                   Insys_Anthem_000173491
Insys_Anthem_000173495                   Insys_Anthem_000173495
Insys_Anthem_000173508                   Insys_Anthem_000173508

                                                     67
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 69 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000173509                   Insys_Anthem_000173509
Insys_Anthem_000173888                   Insys_Anthem_000173888
Insys_Anthem_000173951                   Insys_Anthem_000173951
Insys_Anthem_000173952                   Insys_Anthem_000173952
Insys_Anthem_000173998                   Insys_Anthem_000173998
Insys_Anthem_000174725                   Insys_Anthem_000174725
Insys_Anthem_000174792                   Insys_Anthem_000174792
Insys_Anthem_000174794                   Insys_Anthem_000174794
Insys_Anthem_000174810                   Insys_Anthem_000174810
Insys_Anthem_000174972                   Insys_Anthem_000174972
Insys_Anthem_000174975                   Insys_Anthem_000174975
Insys_Anthem_000175137                   Insys_Anthem_000175137
Insys_Anthem_000175138                   Insys_Anthem_000175138
Insys_Anthem_000175141                   Insys_Anthem_000175141
Insys_Anthem_000175177                   Insys_Anthem_000175177
Insys_Anthem_000175201                   Insys_Anthem_000175201
Insys_Anthem_000175211                   Insys_Anthem_000175211
Insys_Anthem_000175385                   Insys_Anthem_000175385
Insys_Anthem_000175435                   Insys_Anthem_000175435
Insys_Anthem_000175447                   Insys_Anthem_000175447
Insys_Anthem_000175516                   Insys_Anthem_000175516
Insys_Anthem_000175518                   Insys_Anthem_000175518
Insys_Anthem_000175573                   Insys_Anthem_000175573
Insys_Anthem_000175579                   Insys_Anthem_000175579
Insys_Anthem_000175584                   Insys_Anthem_000175584
Insys_Anthem_000175635                   Insys_Anthem_000175635
Insys_Anthem_000175674                   Insys_Anthem_000175674
Insys_Anthem_000175688                   Insys_Anthem_000175688
Insys_Anthem_000175847                   Insys_Anthem_000175847
Insys_Anthem_000175856                   Insys_Anthem_000175856
Insys_Anthem_000175858                   Insys_Anthem_000175858
Insys_Anthem_000175922                   Insys_Anthem_000175922
Insys_Anthem_000175951                   Insys_Anthem_000175951
Insys_Anthem_000175980                   Insys_Anthem_000175980
Insys_Anthem_000175985                   Insys_Anthem_000175985
Insys_Anthem_000176091                   Insys_Anthem_000176091
Insys_Anthem_000176105                   Insys_Anthem_000176105
Insys_Anthem_000176168                   Insys_Anthem_000176168
Insys_Anthem_000176194                   Insys_Anthem_000176194
Insys_Anthem_000176195                   Insys_Anthem_000176195
Insys_Anthem_000176227                   Insys_Anthem_000176227
Insys_Anthem_000176228                   Insys_Anthem_000176228
Insys_Anthem_000176273                   Insys_Anthem_000176273
Insys_Anthem_000176279                   Insys_Anthem_000176279
Insys_Anthem_000176280                   Insys_Anthem_000176280
Insys_Anthem_000176314                   Insys_Anthem_000176314
Insys_Anthem_000176435                   Insys_Anthem_000176435

                                                     68
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 70 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000176512                   Insys_Anthem_000176512
Insys_Anthem_000176550                   Insys_Anthem_000176550
Insys_Anthem_000176586                   Insys_Anthem_000176586
Insys_Anthem_000176621                   Insys_Anthem_000176621
Insys_Anthem_000176680                   Insys_Anthem_000176680
Insys_Anthem_000176732                   Insys_Anthem_000176732
Insys_Anthem_000176903                   Insys_Anthem_000176903
Insys_Anthem_000176905                   Insys_Anthem_000176905
Insys_Anthem_000176907                   Insys_Anthem_000176907
Insys_Anthem_000176909                   Insys_Anthem_000176909
Insys_Anthem_000176964                   Insys_Anthem_000176964
Insys_Anthem_000176984                   Insys_Anthem_000176984
Insys_Anthem_000176986                   Insys_Anthem_000176986
Insys_Anthem_000176988                   Insys_Anthem_000176988
Insys_Anthem_000176990                   Insys_Anthem_000176990
Insys_Anthem_000177096                   Insys_Anthem_000177096
Insys_Anthem_000177101                   Insys_Anthem_000177101
Insys_Anthem_000177141                   Insys_Anthem_000177141
Insys_Anthem_000177278                   Insys_Anthem_000177278
Insys_Anthem_000177286                   Insys_Anthem_000177286
Insys_Anthem_000177297                   Insys_Anthem_000177297
Insys_Anthem_000177387                   Insys_Anthem_000177387
Insys_Anthem_000177388                   Insys_Anthem_000177388
Insys_Anthem_000177430                   Insys_Anthem_000177430
Insys_Anthem_000177483                   Insys_Anthem_000177483
Insys_Anthem_000177537                   Insys_Anthem_000177537
Insys_Anthem_000177800                   Insys_Anthem_000177800
Insys_Anthem_000177911                   Insys_Anthem_000177911
Insys_Anthem_000177952                   Insys_Anthem_000177952
Insys_Anthem_000178053                   Insys_Anthem_000178053
Insys_Anthem_000178161                   Insys_Anthem_000178161
Insys_Anthem_000178175                   Insys_Anthem_000178175
Insys_Anthem_000178200                   Insys_Anthem_000178200
Insys_Anthem_000178239                   Insys_Anthem_000178239
Insys_Anthem_000178704                   Insys_Anthem_000178704
Insys_Anthem_000178867                   Insys_Anthem_000178867
Insys_Anthem_000178944                   Insys_Anthem_000178944
Insys_Anthem_000179155                   Insys_Anthem_000179155
Insys_Anthem_000179173                   Insys_Anthem_000179173
Insys_Anthem_000179184                   Insys_Anthem_000179184
Insys_Anthem_000179189                   Insys_Anthem_000179189
Insys_Anthem_000179190                   Insys_Anthem_000179190
Insys_Anthem_000179213                   Insys_Anthem_000179213
Insys_Anthem_000179363                   Insys_Anthem_000179363
Insys_Anthem_000179366                   Insys_Anthem_000179366
Insys_Anthem_000179367                   Insys_Anthem_000179367
Insys_Anthem_000179369                   Insys_Anthem_000179369

                                                     69
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 71 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000179380                   Insys_Anthem_000179380
Insys_Anthem_000179390                   Insys_Anthem_000179390
Insys_Anthem_000179391                   Insys_Anthem_000179391
Insys_Anthem_000179399                   Insys_Anthem_000179399
Insys_Anthem_000179400                   Insys_Anthem_000179400
Insys_Anthem_000179402                   Insys_Anthem_000179402
Insys_Anthem_000179408                   Insys_Anthem_000179408
Insys_Anthem_000179413                   Insys_Anthem_000179413
Insys_Anthem_000179420                   Insys_Anthem_000179420
Insys_Anthem_000179424                   Insys_Anthem_000179424
Insys_Anthem_000179426                   Insys_Anthem_000179426
Insys_Anthem_000179427                   Insys_Anthem_000179427
Insys_Anthem_000179433                   Insys_Anthem_000179433
Insys_Anthem_000179442                   Insys_Anthem_000179442
Insys_Anthem_000179445                   Insys_Anthem_000179445
Insys_Anthem_000179451                   Insys_Anthem_000179451
Insys_Anthem_000179453                   Insys_Anthem_000179453
Insys_Anthem_000179472                   Insys_Anthem_000179472
Insys_Anthem_000179473                   Insys_Anthem_000179473
Insys_Anthem_000179475                   Insys_Anthem_000179475
Insys_Anthem_000179476                   Insys_Anthem_000179476
Insys_Anthem_000179480                   Insys_Anthem_000179480
Insys_Anthem_000179496                   Insys_Anthem_000179496
Insys_Anthem_000179497                   Insys_Anthem_000179497
Insys_Anthem_000179499                   Insys_Anthem_000179499
Insys_Anthem_000179503                   Insys_Anthem_000179503
Insys_Anthem_000179506                   Insys_Anthem_000179506
Insys_Anthem_000179508                   Insys_Anthem_000179508
Insys_Anthem_000179533                   Insys_Anthem_000179533
Insys_Anthem_000179550                   Insys_Anthem_000179550
Insys_Anthem_000179569                   Insys_Anthem_000179569
Insys_Anthem_000179571                   Insys_Anthem_000179571
Insys_Anthem_000179581                   Insys_Anthem_000179581
Insys_Anthem_000179590                   Insys_Anthem_000179590
Insys_Anthem_000179599                   Insys_Anthem_000179599
Insys_Anthem_000179606                   Insys_Anthem_000179606
Insys_Anthem_000179626                   Insys_Anthem_000179626
Insys_Anthem_000179628                   Insys_Anthem_000179628
Insys_Anthem_000179629                   Insys_Anthem_000179629
Insys_Anthem_000179637                   Insys_Anthem_000179637
Insys_Anthem_000179647                   Insys_Anthem_000179647
Insys_Anthem_000179648                   Insys_Anthem_000179648
Insys_Anthem_000179659                   Insys_Anthem_000179659
Insys_Anthem_000179663                   Insys_Anthem_000179663
Insys_Anthem_000179664                   Insys_Anthem_000179664
Insys_Anthem_000179666                   Insys_Anthem_000179666
Insys_Anthem_000179669                   Insys_Anthem_000179669

                                                     70
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 72 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000179673                   Insys_Anthem_000179673
Insys_Anthem_000179677                   Insys_Anthem_000179677
Insys_Anthem_000179687                   Insys_Anthem_000179687
Insys_Anthem_000179692                   Insys_Anthem_000179692
Insys_Anthem_000179696                   Insys_Anthem_000179696
Insys_Anthem_000179708                   Insys_Anthem_000179708
Insys_Anthem_000179713                   Insys_Anthem_000179713
Insys_Anthem_000179716                   Insys_Anthem_000179716
Insys_Anthem_000179722                   Insys_Anthem_000179722
Insys_Anthem_000179727                   Insys_Anthem_000179727
Insys_Anthem_000179735                   Insys_Anthem_000179735
Insys_Anthem_000179743                   Insys_Anthem_000179743
Insys_Anthem_000179750                   Insys_Anthem_000179750
Insys_Anthem_000179756                   Insys_Anthem_000179756
Insys_Anthem_000179767                   Insys_Anthem_000179767
Insys_Anthem_000179774                   Insys_Anthem_000179774
Insys_Anthem_000179775                   Insys_Anthem_000179775
Insys_Anthem_000179818                   Insys_Anthem_000179818
Insys_Anthem_000179830                   Insys_Anthem_000179830
Insys_Anthem_000179831                   Insys_Anthem_000179831
Insys_Anthem_000179889                   Insys_Anthem_000179889
Insys_Anthem_000179890                   Insys_Anthem_000179890
Insys_Anthem_000179924                   Insys_Anthem_000179924
Insys_Anthem_000179925                   Insys_Anthem_000179925
Insys_Anthem_000179946                   Insys_Anthem_000179946
Insys_Anthem_000180011                   Insys_Anthem_000180011
Insys_Anthem_000180013                   Insys_Anthem_000180013
Insys_Anthem_000180014                   Insys_Anthem_000180014
Insys_Anthem_000180286                   Insys_Anthem_000180286
Insys_Anthem_000180287                   Insys_Anthem_000180287
Insys_Anthem_000180344                   Insys_Anthem_000180344
Insys_Anthem_000180577                   Insys_Anthem_000180577
Insys_Anthem_000180630                   Insys_Anthem_000180630
Insys_Anthem_000180732                   Insys_Anthem_000180732
Insys_Anthem_000180733                   Insys_Anthem_000180733
Insys_Anthem_000180838                   Insys_Anthem_000180838
Insys_Anthem_000180930                   Insys_Anthem_000180930
Insys_Anthem_000180950                   Insys_Anthem_000180950
Insys_Anthem_000180982                   Insys_Anthem_000180982
Insys_Anthem_000180983                   Insys_Anthem_000180983
Insys_Anthem_000181296                   Insys_Anthem_000181296
Insys_Anthem_000181297                   Insys_Anthem_000181297
Insys_Anthem_000181343                   Insys_Anthem_000181343
Insys_Anthem_000181344                   Insys_Anthem_000181344
Insys_Anthem_000181405                   Insys_Anthem_000181405
Insys_Anthem_000181415                   Insys_Anthem_000181415
Insys_Anthem_000181635                   Insys_Anthem_000181635

                                                     71
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 73 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000181897                   Insys_Anthem_000181897
Insys_Anthem_000182109                   Insys_Anthem_000182109
Insys_Anthem_000182110                   Insys_Anthem_000182110
Insys_Anthem_000182170                   Insys_Anthem_000182170
Insys_Anthem_000182184                   Insys_Anthem_000182184
Insys_Anthem_000182185                   Insys_Anthem_000182185
Insys_Anthem_000182215                   Insys_Anthem_000182215
Insys_Anthem_000182245                   Insys_Anthem_000182245
Insys_Anthem_000182246                   Insys_Anthem_000182246
Insys_Anthem_000182247                   Insys_Anthem_000182247
Insys_Anthem_000182248                   Insys_Anthem_000182248
Insys_Anthem_000182249                   Insys_Anthem_000182249
Insys_Anthem_000182301                   Insys_Anthem_000182301
Insys_Anthem_000182387                   Insys_Anthem_000182387
Insys_Anthem_000182411                   Insys_Anthem_000182411
Insys_Anthem_000182564                   Insys_Anthem_000182564
Insys_Anthem_000182585                   Insys_Anthem_000182585
Insys_Anthem_000182627                   Insys_Anthem_000182627
Insys_Anthem_000182628                   Insys_Anthem_000182628
Insys_Anthem_000182685                   Insys_Anthem_000182685
Insys_Anthem_000182832                   Insys_Anthem_000182832
Insys_Anthem_000183382                   Insys_Anthem_000183382
Insys_Anthem_000183654                   Insys_Anthem_000183654
Insys_Anthem_000183763                   Insys_Anthem_000183763
Insys_Anthem_000183766                   Insys_Anthem_000183766
Insys_Anthem_000183788                   Insys_Anthem_000183788
Insys_Anthem_000183939                   Insys_Anthem_000183939
Insys_Anthem_000184552                   Insys_Anthem_000184552
Insys_Anthem_000184613                   Insys_Anthem_000184613
Insys_Anthem_000184720                   Insys_Anthem_000184720
Insys_Anthem_000184740                   Insys_Anthem_000184740
Insys_Anthem_000184931                   Insys_Anthem_000184931
Insys_Anthem_000185117                   Insys_Anthem_000185117
Insys_Anthem_000185121                   Insys_Anthem_000185121
Insys_Anthem_000185179                   Insys_Anthem_000185179
Insys_Anthem_000185709                   Insys_Anthem_000185709
Insys_Anthem_000185744                   Insys_Anthem_000185744
Insys_Anthem_000185794                   Insys_Anthem_000185794
Insys_Anthem_000185831                   Insys_Anthem_000185831
Insys_Anthem_000186243                   Insys_Anthem_000186243
Insys_Anthem_000186245                   Insys_Anthem_000186245
Insys_Anthem_000186246                   Insys_Anthem_000186246
Insys_Anthem_000186266                   Insys_Anthem_000186266
Insys_Anthem_000186651                   Insys_Anthem_000186651
Insys_Anthem_000186786                   Insys_Anthem_000186786
Insys_Anthem_000186803                   Insys_Anthem_000186803
Insys_Anthem_000186953                   Insys_Anthem_000186953

                                                     72
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 74 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000186956                   Insys_Anthem_000186956
Insys_Anthem_000187065                   Insys_Anthem_000187065
Insys_Anthem_000187219                   Insys_Anthem_000187219
Insys_Anthem_000187222                   Insys_Anthem_000187222
Insys_Anthem_000187223                   Insys_Anthem_000187223
Insys_Anthem_000187225                   Insys_Anthem_000187225
Insys_Anthem_000187311                   Insys_Anthem_000187311
Insys_Anthem_000187313                   Insys_Anthem_000187313
Insys_Anthem_000187327                   Insys_Anthem_000187327
Insys_Anthem_000187328                   Insys_Anthem_000187328
Insys_Anthem_000187337                   Insys_Anthem_000187337
Insys_Anthem_000187340                   Insys_Anthem_000187340
Insys_Anthem_000187341                   Insys_Anthem_000187341
Insys_Anthem_000187342                   Insys_Anthem_000187342
Insys_Anthem_000187343                   Insys_Anthem_000187343
Insys_Anthem_000187344                   Insys_Anthem_000187344
Insys_Anthem_000187347                   Insys_Anthem_000187347
Insys_Anthem_000187348                   Insys_Anthem_000187348
Insys_Anthem_000187349                   Insys_Anthem_000187349
Insys_Anthem_000187350                   Insys_Anthem_000187350
Insys_Anthem_000187353                   Insys_Anthem_000187353
Insys_Anthem_000187363                   Insys_Anthem_000187363
Insys_Anthem_000187393                   Insys_Anthem_000187393
Insys_Anthem_000187396                   Insys_Anthem_000187396
Insys_Anthem_000187530                   Insys_Anthem_000187530
Insys_Anthem_000187720                   Insys_Anthem_000187720
Insys_Anthem_000187848                   Insys_Anthem_000187848
Insys_Anthem_000187883                   Insys_Anthem_000187883
Insys_Anthem_000188027                   Insys_Anthem_000188027
Insys_Anthem_000188154                   Insys_Anthem_000188154
Insys_Anthem_000188318                   Insys_Anthem_000188318
Insys_Anthem_000188933                   Insys_Anthem_000188933
Insys_Anthem_000188934                   Insys_Anthem_000188934
Insys_Anthem_000188941                   Insys_Anthem_000188941
Insys_Anthem_000188944                   Insys_Anthem_000188944
Insys_Anthem_000188964                   Insys_Anthem_000188964
Insys_Anthem_000188965                   Insys_Anthem_000188965
Insys_Anthem_000189002                   Insys_Anthem_000189002
Insys_Anthem_000189013                   Insys_Anthem_000189013
Insys_Anthem_000189033                   Insys_Anthem_000189033
Insys_Anthem_000189043                   Insys_Anthem_000189043
Insys_Anthem_000189092                   Insys_Anthem_000189092
Insys_Anthem_000189121                   Insys_Anthem_000189121
Insys_Anthem_000189280                   Insys_Anthem_000189280
Insys_Anthem_000189297                   Insys_Anthem_000189297
Insys_Anthem_000189311                   Insys_Anthem_000189311
Insys_Anthem_000189349                   Insys_Anthem_000189349

                                                     73
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 75 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000189358                   Insys_Anthem_000189358
Insys_Anthem_000189360                   Insys_Anthem_000189360
Insys_Anthem_000189421                   Insys_Anthem_000189421
Insys_Anthem_000189430                   Insys_Anthem_000189430
Insys_Anthem_000189459                   Insys_Anthem_000189459
Insys_Anthem_000189558                   Insys_Anthem_000189558
Insys_Anthem_000189633                   Insys_Anthem_000189633
Insys_Anthem_000189820                   Insys_Anthem_000189820
Insys_Anthem_000189908                   Insys_Anthem_000189908
Insys_Anthem_000189909                   Insys_Anthem_000189909
Insys_Anthem_000189913                   Insys_Anthem_000189913
Insys_Anthem_000189916                   Insys_Anthem_000189916
Insys_Anthem_000189920                   Insys_Anthem_000189920
Insys_Anthem_000189927                   Insys_Anthem_000189927
Insys_Anthem_000189935                   Insys_Anthem_000189935
Insys_Anthem_000190007                   Insys_Anthem_000190007
Insys_Anthem_000190011                   Insys_Anthem_000190011
Insys_Anthem_000190012                   Insys_Anthem_000190012
Insys_Anthem_000190023                   Insys_Anthem_000190023
Insys_Anthem_000190024                   Insys_Anthem_000190024
Insys_Anthem_000190026                   Insys_Anthem_000190026
Insys_Anthem_000190027                   Insys_Anthem_000190027
Insys_Anthem_000190178                   Insys_Anthem_000190178
Insys_Anthem_000190183                   Insys_Anthem_000190183
Insys_Anthem_000190184                   Insys_Anthem_000190184
Insys_Anthem_000190187                   Insys_Anthem_000190187
Insys_Anthem_000190188                   Insys_Anthem_000190188
Insys_Anthem_000190208                   Insys_Anthem_000190208
Insys_Anthem_000190209                   Insys_Anthem_000190209
Insys_Anthem_000190275                   Insys_Anthem_000190275
Insys_Anthem_000190289                   Insys_Anthem_000190289
Insys_Anthem_000190291                   Insys_Anthem_000190291
Insys_Anthem_000190299                   Insys_Anthem_000190299
Insys_Anthem_000190307                   Insys_Anthem_000190307
Insys_Anthem_000190315                   Insys_Anthem_000190315
Insys_Anthem_000190340                   Insys_Anthem_000190340
Insys_Anthem_000190347                   Insys_Anthem_000190347
Insys_Anthem_000190394                   Insys_Anthem_000190394
Insys_Anthem_000190400                   Insys_Anthem_000190400
Insys_Anthem_000190434                   Insys_Anthem_000190434
Insys_Anthem_000190453                   Insys_Anthem_000190453
Insys_Anthem_000190470                   Insys_Anthem_000190470
Insys_Anthem_000190668                   Insys_Anthem_000190668
Insys_Anthem_000190739                   Insys_Anthem_000190739
Insys_Anthem_000190752                   Insys_Anthem_000190752
Insys_Anthem_000190758                   Insys_Anthem_000190758
Insys_Anthem_000190780                   Insys_Anthem_000190780

                                                     74
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 76 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000190883                   Insys_Anthem_000190883
Insys_Anthem_000190957                   Insys_Anthem_000190957
Insys_Anthem_000191002                   Insys_Anthem_000191002
Insys_Anthem_000191006                   Insys_Anthem_000191006
Insys_Anthem_000191320                   Insys_Anthem_000191320
Insys_Anthem_000191544                   Insys_Anthem_000191544
Insys_Anthem_000191595                   Insys_Anthem_000191595
Insys_Anthem_000191700                   Insys_Anthem_000191700
Insys_Anthem_000192039                   Insys_Anthem_000192039
Insys_Anthem_000192040                   Insys_Anthem_000192040
Insys_Anthem_000192299                   Insys_Anthem_000192299
Insys_Anthem_000192308                   Insys_Anthem_000192308
Insys_Anthem_000192317                   Insys_Anthem_000192317
Insys_Anthem_000192430                   Insys_Anthem_000192430
Insys_Anthem_000192672                   Insys_Anthem_000192672
Insys_Anthem_000192673                   Insys_Anthem_000192673
Insys_Anthem_000192702                   Insys_Anthem_000192702
Insys_Anthem_000192742                   Insys_Anthem_000192742
Insys_Anthem_000192743                   Insys_Anthem_000192743
Insys_Anthem_000192808                   Insys_Anthem_000192808
Insys_Anthem_000192819                   Insys_Anthem_000192819
Insys_Anthem_000192982                   Insys_Anthem_000192982
Insys_Anthem_000193151                   Insys_Anthem_000193151
Insys_Anthem_000193376                   Insys_Anthem_000193376
Insys_Anthem_000193459                   Insys_Anthem_000193459
Insys_Anthem_000193530                   Insys_Anthem_000193530
Insys_Anthem_000193656                   Insys_Anthem_000193656
Insys_Anthem_000193775                   Insys_Anthem_000193775
Insys_Anthem_000193851                   Insys_Anthem_000193851
Insys_Anthem_000193853                   Insys_Anthem_000193853
Insys_Anthem_000194294                   Insys_Anthem_000194294
Insys_Anthem_000194295                   Insys_Anthem_000194295
Insys_Anthem_000194296                   Insys_Anthem_000194296
Insys_Anthem_000194297                   Insys_Anthem_000194297
Insys_Anthem_000194298                   Insys_Anthem_000194298
Insys_Anthem_000194329                   Insys_Anthem_000194329
Insys_Anthem_000194334                   Insys_Anthem_000194334
Insys_Anthem_000194335                   Insys_Anthem_000194335
Insys_Anthem_000194339                   Insys_Anthem_000194339
Insys_Anthem_000194340                   Insys_Anthem_000194340
Insys_Anthem_000194352                   Insys_Anthem_000194352
Insys_Anthem_000194357                   Insys_Anthem_000194357
Insys_Anthem_000194360                   Insys_Anthem_000194360
Insys_Anthem_000194369                   Insys_Anthem_000194369
Insys_Anthem_000194377                   Insys_Anthem_000194377
Insys_Anthem_000194380                   Insys_Anthem_000194380
Insys_Anthem_000194394                   Insys_Anthem_000194394

                                                     75
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 77 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000194396                   Insys_Anthem_000194396
Insys_Anthem_000194401                   Insys_Anthem_000194401
Insys_Anthem_000194402                   Insys_Anthem_000194402
Insys_Anthem_000194403                   Insys_Anthem_000194403
Insys_Anthem_000194550                   Insys_Anthem_000194550
Insys_Anthem_000194557                   Insys_Anthem_000194557
Insys_Anthem_000194577                   Insys_Anthem_000194577
Insys_Anthem_000194587                   Insys_Anthem_000194587
Insys_Anthem_000194604                   Insys_Anthem_000194604
Insys_Anthem_000194615                   Insys_Anthem_000194615
Insys_Anthem_000194629                   Insys_Anthem_000194629
Insys_Anthem_000194922                   Insys_Anthem_000194922
Insys_Anthem_000194925                   Insys_Anthem_000194925
Insys_Anthem_000194994                   Insys_Anthem_000194994
Insys_Anthem_000194998                   Insys_Anthem_000194998
Insys_Anthem_000194999                   Insys_Anthem_000194999
Insys_Anthem_000195001                   Insys_Anthem_000195001
Insys_Anthem_000195003                   Insys_Anthem_000195003
Insys_Anthem_000195004                   Insys_Anthem_000195004
Insys_Anthem_000195005                   Insys_Anthem_000195005
Insys_Anthem_000195009                   Insys_Anthem_000195009
Insys_Anthem_000195011                   Insys_Anthem_000195011
Insys_Anthem_000195017                   Insys_Anthem_000195017
Insys_Anthem_000195029                   Insys_Anthem_000195029
Insys_Anthem_000195036                   Insys_Anthem_000195036
Insys_Anthem_000195042                   Insys_Anthem_000195042
Insys_Anthem_000195045                   Insys_Anthem_000195045
Insys_Anthem_000195049                   Insys_Anthem_000195049
Insys_Anthem_000195050                   Insys_Anthem_000195050
Insys_Anthem_000195054                   Insys_Anthem_000195054
Insys_Anthem_000195055                   Insys_Anthem_000195055
Insys_Anthem_000195057                   Insys_Anthem_000195057
Insys_Anthem_000195059                   Insys_Anthem_000195059
Insys_Anthem_000195061                   Insys_Anthem_000195061
Insys_Anthem_000195068                   Insys_Anthem_000195068
Insys_Anthem_000195080                   Insys_Anthem_000195080
Insys_Anthem_000195082                   Insys_Anthem_000195082
Insys_Anthem_000195093                   Insys_Anthem_000195093
Insys_Anthem_000195097                   Insys_Anthem_000195097
Insys_Anthem_000195100                   Insys_Anthem_000195100
Insys_Anthem_000195102                   Insys_Anthem_000195102
Insys_Anthem_000195105                   Insys_Anthem_000195105
Insys_Anthem_000195111                   Insys_Anthem_000195111
Insys_Anthem_000195113                   Insys_Anthem_000195113
Insys_Anthem_000195116                   Insys_Anthem_000195116
Insys_Anthem_000195123                   Insys_Anthem_000195123
Insys_Anthem_000195124                   Insys_Anthem_000195124

                                                     76
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 78 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000195126                   Insys_Anthem_000195126
Insys_Anthem_000195128                   Insys_Anthem_000195128
Insys_Anthem_000195130                   Insys_Anthem_000195130
Insys_Anthem_000195134                   Insys_Anthem_000195134
Insys_Anthem_000195137                   Insys_Anthem_000195137
Insys_Anthem_000195139                   Insys_Anthem_000195139
Insys_Anthem_000195140                   Insys_Anthem_000195140
Insys_Anthem_000195141                   Insys_Anthem_000195141
Insys_Anthem_000195144                   Insys_Anthem_000195144
Insys_Anthem_000195157                   Insys_Anthem_000195157
Insys_Anthem_000195162                   Insys_Anthem_000195162
Insys_Anthem_000195165                   Insys_Anthem_000195165
Insys_Anthem_000195171                   Insys_Anthem_000195171
Insys_Anthem_000195173                   Insys_Anthem_000195173
Insys_Anthem_000195179                   Insys_Anthem_000195179
Insys_Anthem_000195181                   Insys_Anthem_000195181
Insys_Anthem_000195188                   Insys_Anthem_000195188
Insys_Anthem_000195192                   Insys_Anthem_000195192
Insys_Anthem_000195195                   Insys_Anthem_000195195
Insys_Anthem_000195204                   Insys_Anthem_000195204
Insys_Anthem_000195218                   Insys_Anthem_000195218
Insys_Anthem_000195426                   Insys_Anthem_000195426
Insys_Anthem_000195477                   Insys_Anthem_000195477
Insys_Anthem_000195479                   Insys_Anthem_000195479
Insys_Anthem_000195486                   Insys_Anthem_000195486
Insys_Anthem_000195601                   Insys_Anthem_000195601
Insys_Anthem_000195725                   Insys_Anthem_000195725
Insys_Anthem_000195782                   Insys_Anthem_000195782
Insys_Anthem_000195826                   Insys_Anthem_000195826
Insys_Anthem_000195876                   Insys_Anthem_000195876
Insys_Anthem_000195913                   Insys_Anthem_000195913
Insys_Anthem_000195921                   Insys_Anthem_000195921
Insys_Anthem_000195974                   Insys_Anthem_000195974
Insys_Anthem_000196043                   Insys_Anthem_000196043
Insys_Anthem_000196091                   Insys_Anthem_000196091
Insys_Anthem_000196114                   Insys_Anthem_000196114
Insys_Anthem_000196241                   Insys_Anthem_000196241
Insys_Anthem_000196440                   Insys_Anthem_000196440
Insys_Anthem_000196466                   Insys_Anthem_000196466
Insys_Anthem_000196467                   Insys_Anthem_000196467
Insys_Anthem_000196470                   Insys_Anthem_000196470
Insys_Anthem_000196489                   Insys_Anthem_000196489
Insys_Anthem_000196647                   Insys_Anthem_000196647
Insys_Anthem_000196655                   Insys_Anthem_000196655
Insys_Anthem_000196693                   Insys_Anthem_000196693
Insys_Anthem_000196699                   Insys_Anthem_000196699
Insys_Anthem_000196714                   Insys_Anthem_000196714

                                                     77
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 79 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000196719                   Insys_Anthem_000196719
Insys_Anthem_000196785                   Insys_Anthem_000196785
Insys_Anthem_000196833                   Insys_Anthem_000196833
Insys_Anthem_000196853                   Insys_Anthem_000196853
Insys_Anthem_000196874                   Insys_Anthem_000196874
Insys_Anthem_000196887                   Insys_Anthem_000196887
Insys_Anthem_000196889                   Insys_Anthem_000196889
Insys_Anthem_000197018                   Insys_Anthem_000197018
Insys_Anthem_000197026                   Insys_Anthem_000197026
Insys_Anthem_000197210                   Insys_Anthem_000197210
Insys_Anthem_000197283                   Insys_Anthem_000197283
Insys_Anthem_000197286                   Insys_Anthem_000197286
Insys_Anthem_000197288                   Insys_Anthem_000197288
Insys_Anthem_000197383                   Insys_Anthem_000197383
Insys_Anthem_000197386                   Insys_Anthem_000197386
Insys_Anthem_000197394                   Insys_Anthem_000197394
Insys_Anthem_000197499                   Insys_Anthem_000197499
Insys_Anthem_000197535                   Insys_Anthem_000197535
Insys_Anthem_000197655                   Insys_Anthem_000197655
Insys_Anthem_000197667                   Insys_Anthem_000197667
Insys_Anthem_000197692                   Insys_Anthem_000197692
Insys_Anthem_000197730                   Insys_Anthem_000197730
Insys_Anthem_000197806                   Insys_Anthem_000197806
Insys_Anthem_000197843                   Insys_Anthem_000197843
Insys_Anthem_000197867                   Insys_Anthem_000197867
Insys_Anthem_000197871                   Insys_Anthem_000197871
Insys_Anthem_000197873                   Insys_Anthem_000197873
Insys_Anthem_000197875                   Insys_Anthem_000197875
Insys_Anthem_000197897                   Insys_Anthem_000197897
Insys_Anthem_000197987                   Insys_Anthem_000197987
Insys_Anthem_000198047                   Insys_Anthem_000198047
Insys_Anthem_000198051                   Insys_Anthem_000198051
Insys_Anthem_000198071                   Insys_Anthem_000198071
Insys_Anthem_000198124                   Insys_Anthem_000198124
Insys_Anthem_000198296                   Insys_Anthem_000198296
Insys_Anthem_000198348                   Insys_Anthem_000198348
Insys_Anthem_000198351                   Insys_Anthem_000198351
Insys_Anthem_000198433                   Insys_Anthem_000198433
Insys_Anthem_000198461                   Insys_Anthem_000198461
Insys_Anthem_000198518                   Insys_Anthem_000198518
Insys_Anthem_000198521                   Insys_Anthem_000198521
Insys_Anthem_000198591                   Insys_Anthem_000198591
Insys_Anthem_000198594                   Insys_Anthem_000198594
Insys_Anthem_000198640                   Insys_Anthem_000198640
Insys_Anthem_000198801                   Insys_Anthem_000198801
Insys_Anthem_000198825                   Insys_Anthem_000198825
Insys_Anthem_000198883                   Insys_Anthem_000198883

                                                     78
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 80 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000198886                   Insys_Anthem_000198886
Insys_Anthem_000199060                   Insys_Anthem_000199060
Insys_Anthem_000199230                   Insys_Anthem_000199230
Insys_Anthem_000199285                   Insys_Anthem_000199285
Insys_Anthem_000199304                   Insys_Anthem_000199304
Insys_Anthem_000199306                   Insys_Anthem_000199306
Insys_Anthem_000199308                   Insys_Anthem_000199308
Insys_Anthem_000199468                   Insys_Anthem_000199468
Insys_Anthem_000199492                   Insys_Anthem_000199492
Insys_Anthem_000199508                   Insys_Anthem_000199508
Insys_Anthem_000199510                   Insys_Anthem_000199510
Insys_Anthem_000199516                   Insys_Anthem_000199516
Insys_Anthem_000199991                   Insys_Anthem_000199991
Insys_Anthem_000200027                   Insys_Anthem_000200027
Insys_Anthem_000200077                   Insys_Anthem_000200077
Insys_Anthem_000200095                   Insys_Anthem_000200095
Insys_Anthem_000200142                   Insys_Anthem_000200142
Insys_Anthem_000200159                   Insys_Anthem_000200159
Insys_Anthem_000200168                   Insys_Anthem_000200168
Insys_Anthem_000200232                   Insys_Anthem_000200232
Insys_Anthem_000200235                   Insys_Anthem_000200235
Insys_Anthem_000200259                   Insys_Anthem_000200259
Insys_Anthem_000200262                   Insys_Anthem_000200262
Insys_Anthem_000200283                   Insys_Anthem_000200283
Insys_Anthem_000200333                   Insys_Anthem_000200333
Insys_Anthem_000200375                   Insys_Anthem_000200375
Insys_Anthem_000200657                   Insys_Anthem_000200657
Insys_Anthem_000200866                   Insys_Anthem_000200866
Insys_Anthem_000200902                   Insys_Anthem_000200902
Insys_Anthem_000201056                   Insys_Anthem_000201056
Insys_Anthem_000201057                   Insys_Anthem_000201057
Insys_Anthem_000201450                   Insys_Anthem_000201450
Insys_Anthem_000201565                   Insys_Anthem_000201565
Insys_Anthem_000201622                   Insys_Anthem_000201622
Insys_Anthem_000201675                   Insys_Anthem_000201675
Insys_Anthem_000201676                   Insys_Anthem_000201676
Insys_Anthem_000201677                   Insys_Anthem_000201677
Insys_Anthem_000201678                   Insys_Anthem_000201678
Insys_Anthem_000201735                   Insys_Anthem_000201735
Insys_Anthem_000201737                   Insys_Anthem_000201737
Insys_Anthem_000201748                   Insys_Anthem_000201748
Insys_Anthem_000201749                   Insys_Anthem_000201749
Insys_Anthem_000202009                   Insys_Anthem_000202009
Insys_Anthem_000202020                   Insys_Anthem_000202020
Insys_Anthem_000202174                   Insys_Anthem_000202174
Insys_Anthem_000202327                   Insys_Anthem_000202327
Insys_Anthem_000202368                   Insys_Anthem_000202368

                                                     79
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 81 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000202611                   Insys_Anthem_000202611
Insys_Anthem_000202616                   Insys_Anthem_000202616
Insys_Anthem_000202617                   Insys_Anthem_000202617
Insys_Anthem_000202682                   Insys_Anthem_000202682
Insys_Anthem_000202693                   Insys_Anthem_000202693
Insys_Anthem_000202734                   Insys_Anthem_000202734
Insys_Anthem_000202747                   Insys_Anthem_000202747
Insys_Anthem_000202769                   Insys_Anthem_000202769
Insys_Anthem_000202770                   Insys_Anthem_000202770
Insys_Anthem_000202771                   Insys_Anthem_000202771
Insys_Anthem_000202782                   Insys_Anthem_000202782
Insys_Anthem_000202787                   Insys_Anthem_000202787
Insys_Anthem_000202789                   Insys_Anthem_000202789
Insys_Anthem_000202791                   Insys_Anthem_000202791
Insys_Anthem_000202797                   Insys_Anthem_000202797
Insys_Anthem_000202801                   Insys_Anthem_000202801
Insys_Anthem_000202803                   Insys_Anthem_000202803
Insys_Anthem_000202805                   Insys_Anthem_000202805
Insys_Anthem_000202813                   Insys_Anthem_000202813
Insys_Anthem_000202816                   Insys_Anthem_000202816
Insys_Anthem_000202819                   Insys_Anthem_000202819
Insys_Anthem_000202821                   Insys_Anthem_000202821
Insys_Anthem_000202823                   Insys_Anthem_000202823
Insys_Anthem_000202837                   Insys_Anthem_000202837
Insys_Anthem_000202841                   Insys_Anthem_000202841
Insys_Anthem_000202847                   Insys_Anthem_000202847
Insys_Anthem_000202849                   Insys_Anthem_000202849
Insys_Anthem_000202851                   Insys_Anthem_000202851
Insys_Anthem_000202853                   Insys_Anthem_000202853
Insys_Anthem_000202857                   Insys_Anthem_000202857
Insys_Anthem_000202859                   Insys_Anthem_000202859
Insys_Anthem_000202861                   Insys_Anthem_000202861
Insys_Anthem_000202863                   Insys_Anthem_000202863
Insys_Anthem_000202885                   Insys_Anthem_000202885
Insys_Anthem_000202886                   Insys_Anthem_000202886
Insys_Anthem_000202952                   Insys_Anthem_000202952
Insys_Anthem_000202963                   Insys_Anthem_000202963
Insys_Anthem_000202964                   Insys_Anthem_000202964
Insys_Anthem_000202981                   Insys_Anthem_000202981
Insys_Anthem_000203004                   Insys_Anthem_000203004
Insys_Anthem_000203055                   Insys_Anthem_000203055
Insys_Anthem_000203056                   Insys_Anthem_000203056
Insys_Anthem_000203126                   Insys_Anthem_000203126
Insys_Anthem_000203161                   Insys_Anthem_000203161
Insys_Anthem_000203183                   Insys_Anthem_000203183
Insys_Anthem_000203184                   Insys_Anthem_000203184
Insys_Anthem_000203206                   Insys_Anthem_000203206

                                                     80
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 82 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000203207                   Insys_Anthem_000203207
Insys_Anthem_000203254                   Insys_Anthem_000203254
Insys_Anthem_000203310                   Insys_Anthem_000203310
Insys_Anthem_000203311                   Insys_Anthem_000203311
Insys_Anthem_000203334                   Insys_Anthem_000203334
Insys_Anthem_000203406                   Insys_Anthem_000203406
Insys_Anthem_000203407                   Insys_Anthem_000203407
Insys_Anthem_000203434                   Insys_Anthem_000203434
Insys_Anthem_000203435                   Insys_Anthem_000203435
Insys_Anthem_000203471                   Insys_Anthem_000203471
Insys_Anthem_000203472                   Insys_Anthem_000203472
Insys_Anthem_000203518                   Insys_Anthem_000203518
Insys_Anthem_000203519                   Insys_Anthem_000203519
Insys_Anthem_000203574                   Insys_Anthem_000203574
Insys_Anthem_000203575                   Insys_Anthem_000203575
Insys_Anthem_000203597                   Insys_Anthem_000203597
Insys_Anthem_000203598                   Insys_Anthem_000203598
Insys_Anthem_000203635                   Insys_Anthem_000203635
Insys_Anthem_000203641                   Insys_Anthem_000203641
Insys_Anthem_000203647                   Insys_Anthem_000203647
Insys_Anthem_000203648                   Insys_Anthem_000203648
Insys_Anthem_000203652                   Insys_Anthem_000203652
Insys_Anthem_000203702                   Insys_Anthem_000203702
Insys_Anthem_000203706                   Insys_Anthem_000203706
Insys_Anthem_000203709                   Insys_Anthem_000203709
Insys_Anthem_000203728                   Insys_Anthem_000203728
Insys_Anthem_000203731                   Insys_Anthem_000203731
Insys_Anthem_000203732                   Insys_Anthem_000203732
Insys_Anthem_000203830                   Insys_Anthem_000203830
Insys_Anthem_000203909                   Insys_Anthem_000203909
Insys_Anthem_000203910                   Insys_Anthem_000203910
Insys_Anthem_000204079                   Insys_Anthem_000204079
Insys_Anthem_000204080                   Insys_Anthem_000204080
Insys_Anthem_000204122                   Insys_Anthem_000204122
Insys_Anthem_000204123                   Insys_Anthem_000204123
Insys_Anthem_000204124                   Insys_Anthem_000204124
Insys_Anthem_000204125                   Insys_Anthem_000204125
Insys_Anthem_000204126                   Insys_Anthem_000204126
Insys_Anthem_000204127                   Insys_Anthem_000204127
Insys_Anthem_000204128                   Insys_Anthem_000204128
Insys_Anthem_000204129                   Insys_Anthem_000204129
Insys_Anthem_000204130                   Insys_Anthem_000204130
Insys_Anthem_000204131                   Insys_Anthem_000204131
Insys_Anthem_000204132                   Insys_Anthem_000204132
Insys_Anthem_000204133                   Insys_Anthem_000204133
Insys_Anthem_000204134                   Insys_Anthem_000204134
Insys_Anthem_000204135                   Insys_Anthem_000204135

                                                     81
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 83 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000204167                   Insys_Anthem_000204167
Insys_Anthem_000204285                   Insys_Anthem_000204285
Insys_Anthem_000204286                   Insys_Anthem_000204286
Insys_Anthem_000204335                   Insys_Anthem_000204335
Insys_Anthem_000204336                   Insys_Anthem_000204336
Insys_Anthem_000204337                   Insys_Anthem_000204337
Insys_Anthem_000204338                   Insys_Anthem_000204338
Insys_Anthem_000204339                   Insys_Anthem_000204339
Insys_Anthem_000204340                   Insys_Anthem_000204340
Insys_Anthem_000204341                   Insys_Anthem_000204341
Insys_Anthem_000204342                   Insys_Anthem_000204342
Insys_Anthem_000204343                   Insys_Anthem_000204343
Insys_Anthem_000204345                   Insys_Anthem_000204345
Insys_Anthem_000204346                   Insys_Anthem_000204346
Insys_Anthem_000204347                   Insys_Anthem_000204347
Insys_Anthem_000204348                   Insys_Anthem_000204348
Insys_Anthem_000204349                   Insys_Anthem_000204349
Insys_Anthem_000204440                   Insys_Anthem_000204440
Insys_Anthem_000204441                   Insys_Anthem_000204441
Insys_Anthem_000204553                   Insys_Anthem_000204553
Insys_Anthem_000204554                   Insys_Anthem_000204554
Insys_Anthem_000204675                   Insys_Anthem_000204675
Insys_Anthem_000204676                   Insys_Anthem_000204676
Insys_Anthem_000204766                   Insys_Anthem_000204766
Insys_Anthem_000204767                   Insys_Anthem_000204767
Insys_Anthem_000204780                   Insys_Anthem_000204780
Insys_Anthem_000204860                   Insys_Anthem_000204860
Insys_Anthem_000204861                   Insys_Anthem_000204861
Insys_Anthem_000204887                   Insys_Anthem_000204887
Insys_Anthem_000204890                   Insys_Anthem_000204890
Insys_Anthem_000205009                   Insys_Anthem_000205009
Insys_Anthem_000205037                   Insys_Anthem_000205037
Insys_Anthem_000205038                   Insys_Anthem_000205038
Insys_Anthem_000205080                   Insys_Anthem_000205080
Insys_Anthem_000205082                   Insys_Anthem_000205082
Insys_Anthem_000205084                   Insys_Anthem_000205084
Insys_Anthem_000205093                   Insys_Anthem_000205093
Insys_Anthem_000205170                   Insys_Anthem_000205170
Insys_Anthem_000205171                   Insys_Anthem_000205171
Insys_Anthem_000205308                   Insys_Anthem_000205308
Insys_Anthem_000205309                   Insys_Anthem_000205309
Insys_Anthem_000205310                   Insys_Anthem_000205310
Insys_Anthem_000205311                   Insys_Anthem_000205311
Insys_Anthem_000205348                   Insys_Anthem_000205348
Insys_Anthem_000205350                   Insys_Anthem_000205350
Insys_Anthem_000205372                   Insys_Anthem_000205372
Insys_Anthem_000205376                   Insys_Anthem_000205376

                                                     82
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 84 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000205377                   Insys_Anthem_000205377
Insys_Anthem_000205379                   Insys_Anthem_000205379
Insys_Anthem_000205393                   Insys_Anthem_000205393
Insys_Anthem_000205424                   Insys_Anthem_000205424
Insys_Anthem_000205529                   Insys_Anthem_000205529
Insys_Anthem_000205530                   Insys_Anthem_000205530
Insys_Anthem_000205531                   Insys_Anthem_000205531
Insys_Anthem_000205532                   Insys_Anthem_000205532
Insys_Anthem_000205580                   Insys_Anthem_000205580
Insys_Anthem_000205600                   Insys_Anthem_000205600
Insys_Anthem_000205709                   Insys_Anthem_000205709
Insys_Anthem_000205738                   Insys_Anthem_000205738
Insys_Anthem_000205777                   Insys_Anthem_000205777
Insys_Anthem_000205778                   Insys_Anthem_000205778
Insys_Anthem_000205779                   Insys_Anthem_000205779
Insys_Anthem_000205780                   Insys_Anthem_000205780
Insys_Anthem_000205788                   Insys_Anthem_000205788
Insys_Anthem_000205956                   Insys_Anthem_000205956
Insys_Anthem_000205957                   Insys_Anthem_000205957
Insys_Anthem_000205958                   Insys_Anthem_000205958
Insys_Anthem_000205959                   Insys_Anthem_000205959
Insys_Anthem_000205975                   Insys_Anthem_000205975
Insys_Anthem_000205982                   Insys_Anthem_000205982
Insys_Anthem_000206089                   Insys_Anthem_000206089
Insys_Anthem_000206091                   Insys_Anthem_000206091
Insys_Anthem_000206092                   Insys_Anthem_000206092
Insys_Anthem_000206093                   Insys_Anthem_000206093
Insys_Anthem_000206094                   Insys_Anthem_000206094
Insys_Anthem_000206131                   Insys_Anthem_000206131
Insys_Anthem_000206228                   Insys_Anthem_000206228
Insys_Anthem_000206229                   Insys_Anthem_000206229
Insys_Anthem_000206230                   Insys_Anthem_000206230
Insys_Anthem_000206231                   Insys_Anthem_000206231
Insys_Anthem_000206480                   Insys_Anthem_000206480
Insys_Anthem_000206481                   Insys_Anthem_000206481
Insys_Anthem_000206482                   Insys_Anthem_000206482
Insys_Anthem_000206483                   Insys_Anthem_000206483
Insys_Anthem_000206642                   Insys_Anthem_000206642
Insys_Anthem_000206689                   Insys_Anthem_000206689
Insys_Anthem_000206695                   Insys_Anthem_000206695
Insys_Anthem_000206696                   Insys_Anthem_000206696
Insys_Anthem_000206729                   Insys_Anthem_000206729
Insys_Anthem_000206731                   Insys_Anthem_000206731
Insys_Anthem_000206737                   Insys_Anthem_000206737
Insys_Anthem_000206738                   Insys_Anthem_000206738
Insys_Anthem_000206739                   Insys_Anthem_000206739
Insys_Anthem_000206740                   Insys_Anthem_000206740

                                                     83
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 85 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000206743                   Insys_Anthem_000206743
Insys_Anthem_000206749                   Insys_Anthem_000206749
Insys_Anthem_000206753                   Insys_Anthem_000206753
Insys_Anthem_000206814                   Insys_Anthem_000206814
Insys_Anthem_000206828                   Insys_Anthem_000206828
Insys_Anthem_000206834                   Insys_Anthem_000206834
Insys_Anthem_000206838                   Insys_Anthem_000206838
Insys_Anthem_000206850                   Insys_Anthem_000206850
Insys_Anthem_000206890                   Insys_Anthem_000206890
Insys_Anthem_000206928                   Insys_Anthem_000206928
Insys_Anthem_000206929                   Insys_Anthem_000206929
Insys_Anthem_000206930                   Insys_Anthem_000206930
Insys_Anthem_000206931                   Insys_Anthem_000206931
Insys_Anthem_000207030                   Insys_Anthem_000207030
Insys_Anthem_000207037                   Insys_Anthem_000207037
Insys_Anthem_000207039                   Insys_Anthem_000207039
Insys_Anthem_000207098                   Insys_Anthem_000207098
Insys_Anthem_000207099                   Insys_Anthem_000207099
Insys_Anthem_000207100                   Insys_Anthem_000207100
Insys_Anthem_000207101                   Insys_Anthem_000207101
Insys_Anthem_000207162                   Insys_Anthem_000207162
Insys_Anthem_000207228                   Insys_Anthem_000207228
Insys_Anthem_000207229                   Insys_Anthem_000207229
Insys_Anthem_000207230                   Insys_Anthem_000207230
Insys_Anthem_000207231                   Insys_Anthem_000207231
Insys_Anthem_000207392                   Insys_Anthem_000207392
Insys_Anthem_000207393                   Insys_Anthem_000207393
Insys_Anthem_000207394                   Insys_Anthem_000207394
Insys_Anthem_000207395                   Insys_Anthem_000207395
Insys_Anthem_000207573                   Insys_Anthem_000207573
Insys_Anthem_000207574                   Insys_Anthem_000207574
Insys_Anthem_000207575                   Insys_Anthem_000207575
Insys_Anthem_000207576                   Insys_Anthem_000207576
Insys_Anthem_000207583                   Insys_Anthem_000207583
Insys_Anthem_000207592                   Insys_Anthem_000207592
Insys_Anthem_000207594                   Insys_Anthem_000207594
Insys_Anthem_000207596                   Insys_Anthem_000207596
Insys_Anthem_000207609                   Insys_Anthem_000207609
Insys_Anthem_000207765                   Insys_Anthem_000207765
Insys_Anthem_000207766                   Insys_Anthem_000207766
Insys_Anthem_000207767                   Insys_Anthem_000207767
Insys_Anthem_000207768                   Insys_Anthem_000207768
Insys_Anthem_000207978                   Insys_Anthem_000207978
Insys_Anthem_000207979                   Insys_Anthem_000207979
Insys_Anthem_000207980                   Insys_Anthem_000207980
Insys_Anthem_000207981                   Insys_Anthem_000207981
Insys_Anthem_000208117                   Insys_Anthem_000208117

                                                     84
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 86 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000208198                   Insys_Anthem_000208198
Insys_Anthem_000208199                   Insys_Anthem_000208199
Insys_Anthem_000208200                   Insys_Anthem_000208200
Insys_Anthem_000208201                   Insys_Anthem_000208201
Insys_Anthem_000208353                   Insys_Anthem_000208353
Insys_Anthem_000208385                   Insys_Anthem_000208385
Insys_Anthem_000208386                   Insys_Anthem_000208386
Insys_Anthem_000208387                   Insys_Anthem_000208387
Insys_Anthem_000208388                   Insys_Anthem_000208388
Insys_Anthem_000208471                   Insys_Anthem_000208471
Insys_Anthem_000208496                   Insys_Anthem_000208496
Insys_Anthem_000208538                   Insys_Anthem_000208538
Insys_Anthem_000208539                   Insys_Anthem_000208539
Insys_Anthem_000208540                   Insys_Anthem_000208540
Insys_Anthem_000208541                   Insys_Anthem_000208541
Insys_Anthem_000208557                   Insys_Anthem_000208557
Insys_Anthem_000208592                   Insys_Anthem_000208592
Insys_Anthem_000208593                   Insys_Anthem_000208593
Insys_Anthem_000208614                   Insys_Anthem_000208614
Insys_Anthem_000208616                   Insys_Anthem_000208616
Insys_Anthem_000208664                   Insys_Anthem_000208664
Insys_Anthem_000208665                   Insys_Anthem_000208665
Insys_Anthem_000208666                   Insys_Anthem_000208666
Insys_Anthem_000208667                   Insys_Anthem_000208667
Insys_Anthem_000208722                   Insys_Anthem_000208722
Insys_Anthem_000208783                   Insys_Anthem_000208783
Insys_Anthem_000208784                   Insys_Anthem_000208784
Insys_Anthem_000208863                   Insys_Anthem_000208863
Insys_Anthem_000208864                   Insys_Anthem_000208864
Insys_Anthem_000208911                   Insys_Anthem_000208911
Insys_Anthem_000208947                   Insys_Anthem_000208947
Insys_Anthem_000208955                   Insys_Anthem_000208955
Insys_Anthem_000208961                   Insys_Anthem_000208961
Insys_Anthem_000208990                   Insys_Anthem_000208990
Insys_Anthem_000208991                   Insys_Anthem_000208991
Insys_Anthem_000208994                   Insys_Anthem_000208994
Insys_Anthem_000208995                   Insys_Anthem_000208995
Insys_Anthem_000209035                   Insys_Anthem_000209035
Insys_Anthem_000209046                   Insys_Anthem_000209046
Insys_Anthem_000209049                   Insys_Anthem_000209049
Insys_Anthem_000209059                   Insys_Anthem_000209059
Insys_Anthem_000209075                   Insys_Anthem_000209075
Insys_Anthem_000209117                   Insys_Anthem_000209117
Insys_Anthem_000209142                   Insys_Anthem_000209142
Insys_Anthem_000209168                   Insys_Anthem_000209168
Insys_Anthem_000209169                   Insys_Anthem_000209169
Insys_Anthem_000209310                   Insys_Anthem_000209310

                                                     85
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 87 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000209311                   Insys_Anthem_000209311
Insys_Anthem_000209367                   Insys_Anthem_000209367
Insys_Anthem_000209369                   Insys_Anthem_000209369
Insys_Anthem_000209439                   Insys_Anthem_000209439
Insys_Anthem_000209440                   Insys_Anthem_000209440
Insys_Anthem_000209536                   Insys_Anthem_000209536
Insys_Anthem_000209597                   Insys_Anthem_000209597
Insys_Anthem_000209617                   Insys_Anthem_000209617
Insys_Anthem_000209618                   Insys_Anthem_000209618
Insys_Anthem_000209680                   Insys_Anthem_000209680
Insys_Anthem_000209681                   Insys_Anthem_000209681
Insys_Anthem_000209707                   Insys_Anthem_000209707
Insys_Anthem_000209708                   Insys_Anthem_000209708
Insys_Anthem_000209716                   Insys_Anthem_000209716
Insys_Anthem_000209760                   Insys_Anthem_000209760
Insys_Anthem_000209854                   Insys_Anthem_000209854
Insys_Anthem_000209855                   Insys_Anthem_000209855
Insys_Anthem_000209860                   Insys_Anthem_000209860
Insys_Anthem_000209869                   Insys_Anthem_000209869
Insys_Anthem_000209877                   Insys_Anthem_000209877
Insys_Anthem_000209949                   Insys_Anthem_000209949
Insys_Anthem_000210009                   Insys_Anthem_000210009
Insys_Anthem_000210010                   Insys_Anthem_000210010
Insys_Anthem_000210044                   Insys_Anthem_000210044
Insys_Anthem_000210068                   Insys_Anthem_000210068
Insys_Anthem_000210085                   Insys_Anthem_000210085
Insys_Anthem_000210102                   Insys_Anthem_000210102
Insys_Anthem_000210104                   Insys_Anthem_000210104
Insys_Anthem_000210122                   Insys_Anthem_000210122
Insys_Anthem_000210123                   Insys_Anthem_000210123
Insys_Anthem_000210126                   Insys_Anthem_000210126
Insys_Anthem_000210127                   Insys_Anthem_000210127
Insys_Anthem_000210128                   Insys_Anthem_000210128
Insys_Anthem_000210141                   Insys_Anthem_000210141
Insys_Anthem_000210227                   Insys_Anthem_000210227
Insys_Anthem_000210251                   Insys_Anthem_000210251
Insys_Anthem_000210252                   Insys_Anthem_000210252
Insys_Anthem_000210318                   Insys_Anthem_000210318
Insys_Anthem_000210348                   Insys_Anthem_000210348
Insys_Anthem_000210349                   Insys_Anthem_000210349
Insys_Anthem_000210356                   Insys_Anthem_000210356
Insys_Anthem_000210430                   Insys_Anthem_000210430
Insys_Anthem_000210466                   Insys_Anthem_000210466
Insys_Anthem_000210496                   Insys_Anthem_000210496
Insys_Anthem_000210497                   Insys_Anthem_000210497
Insys_Anthem_000210543                   Insys_Anthem_000210543
Insys_Anthem_000210644                   Insys_Anthem_000210644

                                                     86
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 88 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000210645                   Insys_Anthem_000210645
Insys_Anthem_000210685                   Insys_Anthem_000210685
Insys_Anthem_000210691                   Insys_Anthem_000210691
Insys_Anthem_000210730                   Insys_Anthem_000210730
Insys_Anthem_000210742                   Insys_Anthem_000210742
Insys_Anthem_000210817                   Insys_Anthem_000210817
Insys_Anthem_000210818                   Insys_Anthem_000210818
Insys_Anthem_000210819                   Insys_Anthem_000210819
Insys_Anthem_000210820                   Insys_Anthem_000210820
Insys_Anthem_000210822                   Insys_Anthem_000210822
Insys_Anthem_000210833                   Insys_Anthem_000210833
Insys_Anthem_000210865                   Insys_Anthem_000210865
Insys_Anthem_000210867                   Insys_Anthem_000210867
Insys_Anthem_000210977                   Insys_Anthem_000210977
Insys_Anthem_000210978                   Insys_Anthem_000210978
Insys_Anthem_000211108                   Insys_Anthem_000211108
Insys_Anthem_000211109                   Insys_Anthem_000211109
Insys_Anthem_000211229                   Insys_Anthem_000211229
Insys_Anthem_000211249                   Insys_Anthem_000211249
Insys_Anthem_000211250                   Insys_Anthem_000211250
Insys_Anthem_000211294                   Insys_Anthem_000211294
Insys_Anthem_000211298                   Insys_Anthem_000211298
Insys_Anthem_000211337                   Insys_Anthem_000211337
Insys_Anthem_000211338                   Insys_Anthem_000211338
Insys_Anthem_000211385                   Insys_Anthem_000211385
Insys_Anthem_000211402                   Insys_Anthem_000211402
Insys_Anthem_000211428                   Insys_Anthem_000211428
Insys_Anthem_000211441                   Insys_Anthem_000211441
Insys_Anthem_000211444                   Insys_Anthem_000211444
Insys_Anthem_000211447                   Insys_Anthem_000211447
Insys_Anthem_000211459                   Insys_Anthem_000211459
Insys_Anthem_000211479                   Insys_Anthem_000211479
Insys_Anthem_000211480                   Insys_Anthem_000211480
Insys_Anthem_000211503                   Insys_Anthem_000211503
Insys_Anthem_000211581                   Insys_Anthem_000211581
Insys_Anthem_000211641                   Insys_Anthem_000211641
Insys_Anthem_000211642                   Insys_Anthem_000211642
Insys_Anthem_000211695                   Insys_Anthem_000211695
Insys_Anthem_000211767                   Insys_Anthem_000211767
Insys_Anthem_000211768                   Insys_Anthem_000211768
Insys_Anthem_000211789                   Insys_Anthem_000211789
Insys_Anthem_000211794                   Insys_Anthem_000211794
Insys_Anthem_000211796                   Insys_Anthem_000211796
Insys_Anthem_000211799                   Insys_Anthem_000211799
Insys_Anthem_000211871                   Insys_Anthem_000211871
Insys_Anthem_000211929                   Insys_Anthem_000211929
Insys_Anthem_000211930                   Insys_Anthem_000211930

                                                     87
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 89 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000212026                   Insys_Anthem_000212026
Insys_Anthem_000212027                   Insys_Anthem_000212027
Insys_Anthem_000212051                   Insys_Anthem_000212051
Insys_Anthem_000212154                   Insys_Anthem_000212154
Insys_Anthem_000212172                   Insys_Anthem_000212172
Insys_Anthem_000212173                   Insys_Anthem_000212173
Insys_Anthem_000212194                   Insys_Anthem_000212194
Insys_Anthem_000212325                   Insys_Anthem_000212325
Insys_Anthem_000212326                   Insys_Anthem_000212326
Insys_Anthem_000212468                   Insys_Anthem_000212468
Insys_Anthem_000212469                   Insys_Anthem_000212469
Insys_Anthem_000212479                   Insys_Anthem_000212479
Insys_Anthem_000212517                   Insys_Anthem_000212517
Insys_Anthem_000212518                   Insys_Anthem_000212518
Insys_Anthem_000212589                   Insys_Anthem_000212589
Insys_Anthem_000212610                   Insys_Anthem_000212610
Insys_Anthem_000212658                   Insys_Anthem_000212658
Insys_Anthem_000212751                   Insys_Anthem_000212751
Insys_Anthem_000212752                   Insys_Anthem_000212752
Insys_Anthem_000212865                   Insys_Anthem_000212865
Insys_Anthem_000212875                   Insys_Anthem_000212875
Insys_Anthem_000212930                   Insys_Anthem_000212930
Insys_Anthem_000212931                   Insys_Anthem_000212931
Insys_Anthem_000212938                   Insys_Anthem_000212938
Insys_Anthem_000212941                   Insys_Anthem_000212941
Insys_Anthem_000212962                   Insys_Anthem_000212962
Insys_Anthem_000212964                   Insys_Anthem_000212964
Insys_Anthem_000212965                   Insys_Anthem_000212965
Insys_Anthem_000212967                   Insys_Anthem_000212967
Insys_Anthem_000212968                   Insys_Anthem_000212968
Insys_Anthem_000213037                   Insys_Anthem_000213037
Insys_Anthem_000213060                   Insys_Anthem_000213060
Insys_Anthem_000213062                   Insys_Anthem_000213062
Insys_Anthem_000213063                   Insys_Anthem_000213063
Insys_Anthem_000213064                   Insys_Anthem_000213064
Insys_Anthem_000213065                   Insys_Anthem_000213065
Insys_Anthem_000213066                   Insys_Anthem_000213066
Insys_Anthem_000213067                   Insys_Anthem_000213067
Insys_Anthem_000213068                   Insys_Anthem_000213068
Insys_Anthem_000213069                   Insys_Anthem_000213069
Insys_Anthem_000213070                   Insys_Anthem_000213070
Insys_Anthem_000213071                   Insys_Anthem_000213071
Insys_Anthem_000213072                   Insys_Anthem_000213072
Insys_Anthem_000213073                   Insys_Anthem_000213073
Insys_Anthem_000213078                   Insys_Anthem_000213078
Insys_Anthem_000213099                   Insys_Anthem_000213099
Insys_Anthem_000213136                   Insys_Anthem_000213136

                                                     88
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 90 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000213137                   Insys_Anthem_000213137
Insys_Anthem_000213299                   Insys_Anthem_000213299
Insys_Anthem_000213300                   Insys_Anthem_000213300
Insys_Anthem_000213314                   Insys_Anthem_000213314
Insys_Anthem_000213348                   Insys_Anthem_000213348
Insys_Anthem_000213469                   Insys_Anthem_000213469
Insys_Anthem_000213470                   Insys_Anthem_000213470
Insys_Anthem_000213494                   Insys_Anthem_000213494
Insys_Anthem_000213505                   Insys_Anthem_000213505
Insys_Anthem_000213542                   Insys_Anthem_000213542
Insys_Anthem_000213576                   Insys_Anthem_000213576
Insys_Anthem_000213577                   Insys_Anthem_000213577
Insys_Anthem_000213614                   Insys_Anthem_000213614
Insys_Anthem_000213615                   Insys_Anthem_000213615
Insys_Anthem_000213637                   Insys_Anthem_000213637
Insys_Anthem_000213638                   Insys_Anthem_000213638
Insys_Anthem_000213639                   Insys_Anthem_000213639
Insys_Anthem_000213640                   Insys_Anthem_000213640
Insys_Anthem_000213641                   Insys_Anthem_000213641
Insys_Anthem_000213646                   Insys_Anthem_000213646
Insys_Anthem_000213671                   Insys_Anthem_000213671
Insys_Anthem_000213687                   Insys_Anthem_000213687
Insys_Anthem_000213705                   Insys_Anthem_000213705
Insys_Anthem_000213707                   Insys_Anthem_000213707
Insys_Anthem_000213725                   Insys_Anthem_000213725
Insys_Anthem_000213726                   Insys_Anthem_000213726
Insys_Anthem_000213758                   Insys_Anthem_000213758
Insys_Anthem_000213763                   Insys_Anthem_000213763
Insys_Anthem_000213769                   Insys_Anthem_000213769
Insys_Anthem_000213791                   Insys_Anthem_000213791
Insys_Anthem_000213905                   Insys_Anthem_000213905
Insys_Anthem_000214010                   Insys_Anthem_000214010
Insys_Anthem_000214013                   Insys_Anthem_000214013
Insys_Anthem_000214094                   Insys_Anthem_000214094
Insys_Anthem_000214095                   Insys_Anthem_000214095
Insys_Anthem_000214164                   Insys_Anthem_000214164
Insys_Anthem_000214185                   Insys_Anthem_000214185
Insys_Anthem_000214190                   Insys_Anthem_000214190
Insys_Anthem_000214236                   Insys_Anthem_000214236
Insys_Anthem_000214237                   Insys_Anthem_000214237
Insys_Anthem_000214272                   Insys_Anthem_000214272
Insys_Anthem_000214316                   Insys_Anthem_000214316
Insys_Anthem_000214327                   Insys_Anthem_000214327
Insys_Anthem_000214345                   Insys_Anthem_000214345
Insys_Anthem_000214356                   Insys_Anthem_000214356
Insys_Anthem_000214380                   Insys_Anthem_000214380
Insys_Anthem_000214381                   Insys_Anthem_000214381

                                                     89
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 91 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000214432                   Insys_Anthem_000214432
Insys_Anthem_000214438                   Insys_Anthem_000214438
Insys_Anthem_000214500                   Insys_Anthem_000214500
Insys_Anthem_000214501                   Insys_Anthem_000214501
Insys_Anthem_000214502                   Insys_Anthem_000214502
Insys_Anthem_000214503                   Insys_Anthem_000214503
Insys_Anthem_000214636                   Insys_Anthem_000214636
Insys_Anthem_000214637                   Insys_Anthem_000214637
Insys_Anthem_000214638                   Insys_Anthem_000214638
Insys_Anthem_000214639                   Insys_Anthem_000214639
Insys_Anthem_000214672                   Insys_Anthem_000214672
Insys_Anthem_000214676                   Insys_Anthem_000214676
Insys_Anthem_000214716                   Insys_Anthem_000214716
Insys_Anthem_000214748                   Insys_Anthem_000214748
Insys_Anthem_000214749                   Insys_Anthem_000214749
Insys_Anthem_000214750                   Insys_Anthem_000214750
Insys_Anthem_000214751                   Insys_Anthem_000214751
Insys_Anthem_000214755                   Insys_Anthem_000214755
Insys_Anthem_000214776                   Insys_Anthem_000214776
Insys_Anthem_000214785                   Insys_Anthem_000214785
Insys_Anthem_000214899                   Insys_Anthem_000214899
Insys_Anthem_000214905                   Insys_Anthem_000214905
Insys_Anthem_000214915                   Insys_Anthem_000214915
Insys_Anthem_000214917                   Insys_Anthem_000214917
Insys_Anthem_000214983                   Insys_Anthem_000214983
Insys_Anthem_000214984                   Insys_Anthem_000214984
Insys_Anthem_000215074                   Insys_Anthem_000215074
Insys_Anthem_000215075                   Insys_Anthem_000215075
Insys_Anthem_000215249                   Insys_Anthem_000215249
Insys_Anthem_000215332                   Insys_Anthem_000215332
Insys_Anthem_000215333                   Insys_Anthem_000215333
Insys_Anthem_000215349                   Insys_Anthem_000215349
Insys_Anthem_000215462                   Insys_Anthem_000215462
Insys_Anthem_000215463                   Insys_Anthem_000215463
Insys_Anthem_000215572                   Insys_Anthem_000215572
Insys_Anthem_000215573                   Insys_Anthem_000215573
Insys_Anthem_000215645                   Insys_Anthem_000215645
Insys_Anthem_000215687                   Insys_Anthem_000215687
Insys_Anthem_000215720                   Insys_Anthem_000215720
Insys_Anthem_000215721                   Insys_Anthem_000215721
Insys_Anthem_000215746                   Insys_Anthem_000215746
Insys_Anthem_000215876                   Insys_Anthem_000215876
Insys_Anthem_000215916                   Insys_Anthem_000215916
Insys_Anthem_000215917                   Insys_Anthem_000215917
Insys_Anthem_000216018                   Insys_Anthem_000216018
Insys_Anthem_000216054                   Insys_Anthem_000216054
Insys_Anthem_000216055                   Insys_Anthem_000216055

                                                     90
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 92 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000216069                   Insys_Anthem_000216069
Insys_Anthem_000216070                   Insys_Anthem_000216070
Insys_Anthem_000216078                   Insys_Anthem_000216078
Insys_Anthem_000216081                   Insys_Anthem_000216081
Insys_Anthem_000216088                   Insys_Anthem_000216088
Insys_Anthem_000216095                   Insys_Anthem_000216095
Insys_Anthem_000216188                   Insys_Anthem_000216188
Insys_Anthem_000216189                   Insys_Anthem_000216189
Insys_Anthem_000216329                   Insys_Anthem_000216329
Insys_Anthem_000216330                   Insys_Anthem_000216330
Insys_Anthem_000216440                   Insys_Anthem_000216440
Insys_Anthem_000216454                   Insys_Anthem_000216454
Insys_Anthem_000216522                   Insys_Anthem_000216522
Insys_Anthem_000216543                   Insys_Anthem_000216543
Insys_Anthem_000216544                   Insys_Anthem_000216544
Insys_Anthem_000216547                   Insys_Anthem_000216547
Insys_Anthem_000216684                   Insys_Anthem_000216684
Insys_Anthem_000216689                   Insys_Anthem_000216689
Insys_Anthem_000216700                   Insys_Anthem_000216700
Insys_Anthem_000216718                   Insys_Anthem_000216718
Insys_Anthem_000216719                   Insys_Anthem_000216719
Insys_Anthem_000216721                   Insys_Anthem_000216721
Insys_Anthem_000216896                   Insys_Anthem_000216896
Insys_Anthem_000216897                   Insys_Anthem_000216897
Insys_Anthem_000216934                   Insys_Anthem_000216934
Insys_Anthem_000217049                   Insys_Anthem_000217049
Insys_Anthem_000217050                   Insys_Anthem_000217050
Insys_Anthem_000217061                   Insys_Anthem_000217061
Insys_Anthem_000217158                   Insys_Anthem_000217158
Insys_Anthem_000217159                   Insys_Anthem_000217159
Insys_Anthem_000217718                   Insys_Anthem_000217718
Insys_Anthem_000217719                   Insys_Anthem_000217719
Insys_Anthem_000217824                   Insys_Anthem_000217824
Insys_Anthem_000217825                   Insys_Anthem_000217825
Insys_Anthem_000217906                   Insys_Anthem_000217906
Insys_Anthem_000217978                   Insys_Anthem_000217978
Insys_Anthem_000218021                   Insys_Anthem_000218021
Insys_Anthem_000218039                   Insys_Anthem_000218039
Insys_Anthem_000218045                   Insys_Anthem_000218045
Insys_Anthem_000218046                   Insys_Anthem_000218046
Insys_Anthem_000218144                   Insys_Anthem_000218144
Insys_Anthem_000218170                   Insys_Anthem_000218170
Insys_Anthem_000218178                   Insys_Anthem_000218178
Insys_Anthem_000218243                   Insys_Anthem_000218243
Insys_Anthem_000218324                   Insys_Anthem_000218324
Insys_Anthem_000218351                   Insys_Anthem_000218351
Insys_Anthem_000218399                   Insys_Anthem_000218399

                                                     91
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 93 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000218519                   Insys_Anthem_000218519
Insys_Anthem_000218522                   Insys_Anthem_000218522
Insys_Anthem_000218558                   Insys_Anthem_000218558
Insys_Anthem_000218645                   Insys_Anthem_000218645
Insys_Anthem_000218653                   Insys_Anthem_000218653
Insys_Anthem_000218657                   Insys_Anthem_000218657
Insys_Anthem_000218661                   Insys_Anthem_000218661
Insys_Anthem_000218678                   Insys_Anthem_000218678
Insys_Anthem_000218716                   Insys_Anthem_000218716
Insys_Anthem_000218897                   Insys_Anthem_000218897
Insys_Anthem_000218942                   Insys_Anthem_000218942
Insys_Anthem_000219248                   Insys_Anthem_000219248
Insys_Anthem_000219350                   Insys_Anthem_000219350
Insys_Anthem_000219630                   Insys_Anthem_000219630
Insys_Anthem_000219790                   Insys_Anthem_000219790
Insys_Anthem_000220150                   Insys_Anthem_000220150
Insys_Anthem_000220244                   Insys_Anthem_000220244
Insys_Anthem_000220676                   Insys_Anthem_000220676
Insys_Anthem_000220789                   Insys_Anthem_000220789
Insys_Anthem_000220791                   Insys_Anthem_000220791
Insys_Anthem_000220792                   Insys_Anthem_000220792
Insys_Anthem_000220795                   Insys_Anthem_000220795
Insys_Anthem_000220858                   Insys_Anthem_000220858
Insys_Anthem_000220870                   Insys_Anthem_000220870
Insys_Anthem_000220872                   Insys_Anthem_000220872
Insys_Anthem_000220874                   Insys_Anthem_000220874
Insys_Anthem_000220876                   Insys_Anthem_000220876
Insys_Anthem_000220923                   Insys_Anthem_000220923
Insys_Anthem_000221078                   Insys_Anthem_000221078
Insys_Anthem_000221081                   Insys_Anthem_000221081
Insys_Anthem_000221082                   Insys_Anthem_000221082
Insys_Anthem_000221083                   Insys_Anthem_000221083
Insys_Anthem_000221084                   Insys_Anthem_000221084
Insys_Anthem_000221085                   Insys_Anthem_000221085
Insys_Anthem_000221088                   Insys_Anthem_000221088
Insys_Anthem_000221117                   Insys_Anthem_000221117
Insys_Anthem_000221119                   Insys_Anthem_000221119
Insys_Anthem_000221135                   Insys_Anthem_000221135
Insys_Anthem_000221141                   Insys_Anthem_000221141
Insys_Anthem_000221142                   Insys_Anthem_000221142
Insys_Anthem_000221143                   Insys_Anthem_000221143
Insys_Anthem_000221144                   Insys_Anthem_000221144
Insys_Anthem_000221148                   Insys_Anthem_000221148
Insys_Anthem_000221149                   Insys_Anthem_000221149
Insys_Anthem_000221177                   Insys_Anthem_000221177
Insys_Anthem_000221355                   Insys_Anthem_000221355
Insys_Anthem_000221357                   Insys_Anthem_000221357

                                                     92
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 94 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000221361                   Insys_Anthem_000221361
Insys_Anthem_000221362                   Insys_Anthem_000221362
Insys_Anthem_000221367                   Insys_Anthem_000221367
Insys_Anthem_000221376                   Insys_Anthem_000221376
Insys_Anthem_000221382                   Insys_Anthem_000221382
Insys_Anthem_000221384                   Insys_Anthem_000221384
Insys_Anthem_000221387                   Insys_Anthem_000221387
Insys_Anthem_000221388                   Insys_Anthem_000221388
Insys_Anthem_000221389                   Insys_Anthem_000221389
Insys_Anthem_000221455                   Insys_Anthem_000221455
Insys_Anthem_000221506                   Insys_Anthem_000221506
Insys_Anthem_000221545                   Insys_Anthem_000221545
Insys_Anthem_000221559                   Insys_Anthem_000221559
Insys_Anthem_000221566                   Insys_Anthem_000221566
Insys_Anthem_000221586                   Insys_Anthem_000221586
Insys_Anthem_000221588                   Insys_Anthem_000221588
Insys_Anthem_000221625                   Insys_Anthem_000221625
Insys_Anthem_000221630                   Insys_Anthem_000221630
Insys_Anthem_000221642                   Insys_Anthem_000221642
Insys_Anthem_000221675                   Insys_Anthem_000221675
Insys_Anthem_000221676                   Insys_Anthem_000221676
Insys_Anthem_000221789                   Insys_Anthem_000221789
Insys_Anthem_000221894                   Insys_Anthem_000221894
Insys_Anthem_000222009                   Insys_Anthem_000222009
Insys_Anthem_000222062                   Insys_Anthem_000222062
Insys_Anthem_000222131                   Insys_Anthem_000222131
Insys_Anthem_000222249                   Insys_Anthem_000222249
Insys_Anthem_000222293                   Insys_Anthem_000222293
Insys_Anthem_000222294                   Insys_Anthem_000222294
Insys_Anthem_000222301                   Insys_Anthem_000222301
Insys_Anthem_000222316                   Insys_Anthem_000222316
Insys_Anthem_000222336                   Insys_Anthem_000222336
Insys_Anthem_000222395                   Insys_Anthem_000222395
Insys_Anthem_000222396                   Insys_Anthem_000222396
Insys_Anthem_000222449                   Insys_Anthem_000222449
Insys_Anthem_000222456                   Insys_Anthem_000222456
Insys_Anthem_000222491                   Insys_Anthem_000222491
Insys_Anthem_000222492                   Insys_Anthem_000222492
Insys_Anthem_000222493                   Insys_Anthem_000222493
Insys_Anthem_000222494                   Insys_Anthem_000222494
Insys_Anthem_000222495                   Insys_Anthem_000222495
Insys_Anthem_000222496                   Insys_Anthem_000222496
Insys_Anthem_000222581                   Insys_Anthem_000222581
Insys_Anthem_000222582                   Insys_Anthem_000222582
Insys_Anthem_000222679                   Insys_Anthem_000222679
Insys_Anthem_000222680                   Insys_Anthem_000222680
Insys_Anthem_000222697                   Insys_Anthem_000222697

                                                     93
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 95 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000222801                   Insys_Anthem_000222801
Insys_Anthem_000222873                   Insys_Anthem_000222873
Insys_Anthem_000222874                   Insys_Anthem_000222874
Insys_Anthem_000223013                   Insys_Anthem_000223013
Insys_Anthem_000223014                   Insys_Anthem_000223014
Insys_Anthem_000223133                   Insys_Anthem_000223133
Insys_Anthem_000223134                   Insys_Anthem_000223134
Insys_Anthem_000223152                   Insys_Anthem_000223152
Insys_Anthem_000223153                   Insys_Anthem_000223153
Insys_Anthem_000223313                   Insys_Anthem_000223313
Insys_Anthem_000223314                   Insys_Anthem_000223314
Insys_Anthem_000223471                   Insys_Anthem_000223471
Insys_Anthem_000223472                   Insys_Anthem_000223472
Insys_Anthem_000223512                   Insys_Anthem_000223512
Insys_Anthem_000223518                   Insys_Anthem_000223518
Insys_Anthem_000223542                   Insys_Anthem_000223542
Insys_Anthem_000223590                   Insys_Anthem_000223590
Insys_Anthem_000223591                   Insys_Anthem_000223591
Insys_Anthem_000223609                   Insys_Anthem_000223609
Insys_Anthem_000223627                   Insys_Anthem_000223627
Insys_Anthem_000223688                   Insys_Anthem_000223688
Insys_Anthem_000223689                   Insys_Anthem_000223689
Insys_Anthem_000223695                   Insys_Anthem_000223695
Insys_Anthem_000223696                   Insys_Anthem_000223696
Insys_Anthem_000223697                   Insys_Anthem_000223697
Insys_Anthem_000223737                   Insys_Anthem_000223737
Insys_Anthem_000223788                   Insys_Anthem_000223788
Insys_Anthem_000223789                   Insys_Anthem_000223789
Insys_Anthem_000223864                   Insys_Anthem_000223864
Insys_Anthem_000223887                   Insys_Anthem_000223887
Insys_Anthem_000223888                   Insys_Anthem_000223888
Insys_Anthem_000224043                   Insys_Anthem_000224043
Insys_Anthem_000224044                   Insys_Anthem_000224044
Insys_Anthem_000224072                   Insys_Anthem_000224072
Insys_Anthem_000224115                   Insys_Anthem_000224115
Insys_Anthem_000224164                   Insys_Anthem_000224164
Insys_Anthem_000224165                   Insys_Anthem_000224165
Insys_Anthem_000224300                   Insys_Anthem_000224300
Insys_Anthem_000224301                   Insys_Anthem_000224301
Insys_Anthem_000224310                   Insys_Anthem_000224310
Insys_Anthem_000224311                   Insys_Anthem_000224311
Insys_Anthem_000224410                   Insys_Anthem_000224410
Insys_Anthem_000224461                   Insys_Anthem_000224461
Insys_Anthem_000224462                   Insys_Anthem_000224462
Insys_Anthem_000224492                   Insys_Anthem_000224492
Insys_Anthem_000224535                   Insys_Anthem_000224535
Insys_Anthem_000224536                   Insys_Anthem_000224536

                                                     94
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 96 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000224645                   Insys_Anthem_000224645
Insys_Anthem_000224646                   Insys_Anthem_000224646
Insys_Anthem_000224746                   Insys_Anthem_000224746
Insys_Anthem_000224747                   Insys_Anthem_000224747
Insys_Anthem_000224823                   Insys_Anthem_000224823
Insys_Anthem_000224825                   Insys_Anthem_000224825
Insys_Anthem_000224827                   Insys_Anthem_000224827
Insys_Anthem_000224846                   Insys_Anthem_000224846
Insys_Anthem_000224903                   Insys_Anthem_000224903
Insys_Anthem_000224904                   Insys_Anthem_000224904
Insys_Anthem_000224905                   Insys_Anthem_000224905
Insys_Anthem_000224920                   Insys_Anthem_000224920
Insys_Anthem_000224921                   Insys_Anthem_000224921
Insys_Anthem_000224954                   Insys_Anthem_000224954
Insys_Anthem_000224978                   Insys_Anthem_000224978
Insys_Anthem_000224979                   Insys_Anthem_000224979
Insys_Anthem_000224989                   Insys_Anthem_000224989
Insys_Anthem_000225051                   Insys_Anthem_000225051
Insys_Anthem_000225052                   Insys_Anthem_000225052
Insys_Anthem_000225060                   Insys_Anthem_000225060
Insys_Anthem_000225075                   Insys_Anthem_000225075
Insys_Anthem_000225076                   Insys_Anthem_000225076
Insys_Anthem_000225114                   Insys_Anthem_000225114
Insys_Anthem_000225115                   Insys_Anthem_000225115
Insys_Anthem_000225227                   Insys_Anthem_000225227
Insys_Anthem_000225228                   Insys_Anthem_000225228
Insys_Anthem_000225230                   Insys_Anthem_000225230
Insys_Anthem_000225231                   Insys_Anthem_000225231
Insys_Anthem_000225251                   Insys_Anthem_000225251
Insys_Anthem_000225258                   Insys_Anthem_000225258
Insys_Anthem_000225261                   Insys_Anthem_000225261
Insys_Anthem_000225333                   Insys_Anthem_000225333
Insys_Anthem_000225334                   Insys_Anthem_000225334
Insys_Anthem_000225398                   Insys_Anthem_000225398
Insys_Anthem_000225399                   Insys_Anthem_000225399
Insys_Anthem_000225461                   Insys_Anthem_000225461
Insys_Anthem_000225462                   Insys_Anthem_000225462
Insys_Anthem_000225518                   Insys_Anthem_000225518
Insys_Anthem_000225546                   Insys_Anthem_000225546
Insys_Anthem_000225553                   Insys_Anthem_000225553
Insys_Anthem_000225629                   Insys_Anthem_000225629
Insys_Anthem_000225630                   Insys_Anthem_000225630
Insys_Anthem_000225639                   Insys_Anthem_000225639
Insys_Anthem_000225640                   Insys_Anthem_000225640
Insys_Anthem_000225733                   Insys_Anthem_000225733
Insys_Anthem_000225734                   Insys_Anthem_000225734
Insys_Anthem_000225832                   Insys_Anthem_000225832

                                                     95
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 97 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000225833                   Insys_Anthem_000225833
Insys_Anthem_000225936                   Insys_Anthem_000225936
Insys_Anthem_000225937                   Insys_Anthem_000225937
Insys_Anthem_000226016                   Insys_Anthem_000226016
Insys_Anthem_000226017                   Insys_Anthem_000226017
Insys_Anthem_000226038                   Insys_Anthem_000226038
Insys_Anthem_000226080                   Insys_Anthem_000226080
Insys_Anthem_000226081                   Insys_Anthem_000226081
Insys_Anthem_000226116                   Insys_Anthem_000226116
Insys_Anthem_000226117                   Insys_Anthem_000226117
Insys_Anthem_000226229                   Insys_Anthem_000226229
Insys_Anthem_000226230                   Insys_Anthem_000226230
Insys_Anthem_000226231                   Insys_Anthem_000226231
Insys_Anthem_000226263                   Insys_Anthem_000226263
Insys_Anthem_000226264                   Insys_Anthem_000226264
Insys_Anthem_000226347                   Insys_Anthem_000226347
Insys_Anthem_000226348                   Insys_Anthem_000226348
Insys_Anthem_000226384                   Insys_Anthem_000226384
Insys_Anthem_000226419                   Insys_Anthem_000226419
Insys_Anthem_000226420                   Insys_Anthem_000226420
Insys_Anthem_000226473                   Insys_Anthem_000226473
Insys_Anthem_000226491                   Insys_Anthem_000226491
Insys_Anthem_000226492                   Insys_Anthem_000226492
Insys_Anthem_000226578                   Insys_Anthem_000226578
Insys_Anthem_000226579                   Insys_Anthem_000226579
Insys_Anthem_000226597                   Insys_Anthem_000226597
Insys_Anthem_000226598                   Insys_Anthem_000226598
Insys_Anthem_000226603                   Insys_Anthem_000226603
Insys_Anthem_000226609                   Insys_Anthem_000226609
Insys_Anthem_000226713                   Insys_Anthem_000226713
Insys_Anthem_000226714                   Insys_Anthem_000226714
Insys_Anthem_000226726                   Insys_Anthem_000226726
Insys_Anthem_000226795                   Insys_Anthem_000226795
Insys_Anthem_000226796                   Insys_Anthem_000226796
Insys_Anthem_000226805                   Insys_Anthem_000226805
Insys_Anthem_000226874                   Insys_Anthem_000226874
Insys_Anthem_000226875                   Insys_Anthem_000226875
Insys_Anthem_000226900                   Insys_Anthem_000226900
Insys_Anthem_000226947                   Insys_Anthem_000226947
Insys_Anthem_000226948                   Insys_Anthem_000226948
Insys_Anthem_000226961                   Insys_Anthem_000226961
Insys_Anthem_000226962                   Insys_Anthem_000226962
Insys_Anthem_000227057                   Insys_Anthem_000227057
Insys_Anthem_000227058                   Insys_Anthem_000227058
Insys_Anthem_000227059                   Insys_Anthem_000227059
Insys_Anthem_000227137                   Insys_Anthem_000227137
Insys_Anthem_000227138                   Insys_Anthem_000227138

                                                     96
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 98 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000227215                   Insys_Anthem_000227215
Insys_Anthem_000227216                   Insys_Anthem_000227216
Insys_Anthem_000227296                   Insys_Anthem_000227296
Insys_Anthem_000227335                   Insys_Anthem_000227335
Insys_Anthem_000227336                   Insys_Anthem_000227336
Insys_Anthem_000227409                   Insys_Anthem_000227409
Insys_Anthem_000227430                   Insys_Anthem_000227430
Insys_Anthem_000227431                   Insys_Anthem_000227431
Insys_Anthem_000227453                   Insys_Anthem_000227453
Insys_Anthem_000227454                   Insys_Anthem_000227454
Insys_Anthem_000227536                   Insys_Anthem_000227536
Insys_Anthem_000227537                   Insys_Anthem_000227537
Insys_Anthem_000227562                   Insys_Anthem_000227562
Insys_Anthem_000227608                   Insys_Anthem_000227608
Insys_Anthem_000227609                   Insys_Anthem_000227609
Insys_Anthem_000227698                   Insys_Anthem_000227698
Insys_Anthem_000227699                   Insys_Anthem_000227699
Insys_Anthem_000227791                   Insys_Anthem_000227791
Insys_Anthem_000227792                   Insys_Anthem_000227792
Insys_Anthem_000227911                   Insys_Anthem_000227911
Insys_Anthem_000227912                   Insys_Anthem_000227912
Insys_Anthem_000227946                   Insys_Anthem_000227946
Insys_Anthem_000227947                   Insys_Anthem_000227947
Insys_Anthem_000228052                   Insys_Anthem_000228052
Insys_Anthem_000228053                   Insys_Anthem_000228053
Insys_Anthem_000228083                   Insys_Anthem_000228083
Insys_Anthem_000228089                   Insys_Anthem_000228089
Insys_Anthem_000228101                   Insys_Anthem_000228101
Insys_Anthem_000228136                   Insys_Anthem_000228136
Insys_Anthem_000228137                   Insys_Anthem_000228137
Insys_Anthem_000228270                   Insys_Anthem_000228270
Insys_Anthem_000228271                   Insys_Anthem_000228271
Insys_Anthem_000228272                   Insys_Anthem_000228272
Insys_Anthem_000228273                   Insys_Anthem_000228273
Insys_Anthem_000228342                   Insys_Anthem_000228342
Insys_Anthem_000228390                   Insys_Anthem_000228390
Insys_Anthem_000228391                   Insys_Anthem_000228391
Insys_Anthem_000228463                   Insys_Anthem_000228463
Insys_Anthem_000228464                   Insys_Anthem_000228464
Insys_Anthem_000228588                   Insys_Anthem_000228588
Insys_Anthem_000228589                   Insys_Anthem_000228589
Insys_Anthem_000228688                   Insys_Anthem_000228688
Insys_Anthem_000228689                   Insys_Anthem_000228689
Insys_Anthem_000228773                   Insys_Anthem_000228773
Insys_Anthem_000228774                   Insys_Anthem_000228774
Insys_Anthem_000228862                   Insys_Anthem_000228862
Insys_Anthem_000228863                   Insys_Anthem_000228863

                                                     97
        Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 99 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000228924                   Insys_Anthem_000228924
Insys_Anthem_000228927                   Insys_Anthem_000228927
Insys_Anthem_000228930                   Insys_Anthem_000228930
Insys_Anthem_000228934                   Insys_Anthem_000228934
Insys_Anthem_000228976                   Insys_Anthem_000228976
Insys_Anthem_000228977                   Insys_Anthem_000228977
Insys_Anthem_000228999                   Insys_Anthem_000228999
Insys_Anthem_000229000                   Insys_Anthem_000229000
Insys_Anthem_000229095                   Insys_Anthem_000229095
Insys_Anthem_000229117                   Insys_Anthem_000229117
Insys_Anthem_000229118                   Insys_Anthem_000229118
Insys_Anthem_000229235                   Insys_Anthem_000229235
Insys_Anthem_000229236                   Insys_Anthem_000229236
Insys_Anthem_000229286                   Insys_Anthem_000229286
Insys_Anthem_000229290                   Insys_Anthem_000229290
Insys_Anthem_000229339                   Insys_Anthem_000229339
Insys_Anthem_000229340                   Insys_Anthem_000229340
Insys_Anthem_000229350                   Insys_Anthem_000229350
Insys_Anthem_000229416                   Insys_Anthem_000229416
Insys_Anthem_000229417                   Insys_Anthem_000229417
Insys_Anthem_000229451                   Insys_Anthem_000229451
Insys_Anthem_000229452                   Insys_Anthem_000229452
Insys_Anthem_000229473                   Insys_Anthem_000229473
Insys_Anthem_000229474                   Insys_Anthem_000229474
Insys_Anthem_000229507                   Insys_Anthem_000229507
Insys_Anthem_000229508                   Insys_Anthem_000229508
Insys_Anthem_000229573                   Insys_Anthem_000229573
Insys_Anthem_000229621                   Insys_Anthem_000229621
Insys_Anthem_000229622                   Insys_Anthem_000229622
Insys_Anthem_000229717                   Insys_Anthem_000229717
Insys_Anthem_000229718                   Insys_Anthem_000229718
Insys_Anthem_000229727                   Insys_Anthem_000229727
Insys_Anthem_000229802                   Insys_Anthem_000229802
Insys_Anthem_000229803                   Insys_Anthem_000229803
Insys_Anthem_000229908                   Insys_Anthem_000229908
Insys_Anthem_000229909                   Insys_Anthem_000229909
Insys_Anthem_000230077                   Insys_Anthem_000230077
Insys_Anthem_000230078                   Insys_Anthem_000230078
Insys_Anthem_000230081                   Insys_Anthem_000230081
Insys_Anthem_000230082                   Insys_Anthem_000230082
Insys_Anthem_000230155                   Insys_Anthem_000230155
Insys_Anthem_000230156                   Insys_Anthem_000230156
Insys_Anthem_000230265                   Insys_Anthem_000230265
Insys_Anthem_000230266                   Insys_Anthem_000230266
Insys_Anthem_000230345                   Insys_Anthem_000230345
Insys_Anthem_000230346                   Insys_Anthem_000230346
Insys_Anthem_000230415                   Insys_Anthem_000230415

                                                     98
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 100 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000230448                   Insys_Anthem_000230448
Insys_Anthem_000230449                   Insys_Anthem_000230449
Insys_Anthem_000230466                   Insys_Anthem_000230466
Insys_Anthem_000230506                   Insys_Anthem_000230506
Insys_Anthem_000230507                   Insys_Anthem_000230507
Insys_Anthem_000230512                   Insys_Anthem_000230512
Insys_Anthem_000230513                   Insys_Anthem_000230513
Insys_Anthem_000230580                   Insys_Anthem_000230580
Insys_Anthem_000230603                   Insys_Anthem_000230603
Insys_Anthem_000230604                   Insys_Anthem_000230604
Insys_Anthem_000230685                   Insys_Anthem_000230685
Insys_Anthem_000230686                   Insys_Anthem_000230686
Insys_Anthem_000230789                   Insys_Anthem_000230789
Insys_Anthem_000230790                   Insys_Anthem_000230790
Insys_Anthem_000230916                   Insys_Anthem_000230916
Insys_Anthem_000230917                   Insys_Anthem_000230917
Insys_Anthem_000231005                   Insys_Anthem_000231005
Insys_Anthem_000231059                   Insys_Anthem_000231059
Insys_Anthem_000231060                   Insys_Anthem_000231060
Insys_Anthem_000231195                   Insys_Anthem_000231195
Insys_Anthem_000231196                   Insys_Anthem_000231196
Insys_Anthem_000231271                   Insys_Anthem_000231271
Insys_Anthem_000231272                   Insys_Anthem_000231272
Insys_Anthem_000231379                   Insys_Anthem_000231379
Insys_Anthem_000231380                   Insys_Anthem_000231380
Insys_Anthem_000231454                   Insys_Anthem_000231454
Insys_Anthem_000231455                   Insys_Anthem_000231455
Insys_Anthem_000231479                   Insys_Anthem_000231479
Insys_Anthem_000231480                   Insys_Anthem_000231480
Insys_Anthem_000231589                   Insys_Anthem_000231589
Insys_Anthem_000231590                   Insys_Anthem_000231590
Insys_Anthem_000231610                   Insys_Anthem_000231610
Insys_Anthem_000231680                   Insys_Anthem_000231680
Insys_Anthem_000231681                   Insys_Anthem_000231681
Insys_Anthem_000231743                   Insys_Anthem_000231743
Insys_Anthem_000231744                   Insys_Anthem_000231744
Insys_Anthem_000231809                   Insys_Anthem_000231809
Insys_Anthem_000231837                   Insys_Anthem_000231837
Insys_Anthem_000231838                   Insys_Anthem_000231838
Insys_Anthem_000231909                   Insys_Anthem_000231909
Insys_Anthem_000231910                   Insys_Anthem_000231910
Insys_Anthem_000231920                   Insys_Anthem_000231920
Insys_Anthem_000231921                   Insys_Anthem_000231921
Insys_Anthem_000232024                   Insys_Anthem_000232024
Insys_Anthem_000232025                   Insys_Anthem_000232025
Insys_Anthem_000232110                   Insys_Anthem_000232110
Insys_Anthem_000232111                   Insys_Anthem_000232111

                                                     99
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 101 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000232121                   Insys_Anthem_000232121
Insys_Anthem_000232160                   Insys_Anthem_000232160
Insys_Anthem_000232203                   Insys_Anthem_000232203
Insys_Anthem_000232204                   Insys_Anthem_000232204
Insys_Anthem_000232282                   Insys_Anthem_000232282
Insys_Anthem_000232322                   Insys_Anthem_000232322
Insys_Anthem_000232323                   Insys_Anthem_000232323
Insys_Anthem_000232402                   Insys_Anthem_000232402
Insys_Anthem_000232409                   Insys_Anthem_000232409
Insys_Anthem_000232466                   Insys_Anthem_000232466
Insys_Anthem_000232467                   Insys_Anthem_000232467
Insys_Anthem_000232468                   Insys_Anthem_000232468
Insys_Anthem_000232469                   Insys_Anthem_000232469
Insys_Anthem_000232580                   Insys_Anthem_000232580
Insys_Anthem_000232581                   Insys_Anthem_000232581
Insys_Anthem_000232582                   Insys_Anthem_000232582
Insys_Anthem_000232583                   Insys_Anthem_000232583
Insys_Anthem_000232710                   Insys_Anthem_000232710
Insys_Anthem_000232711                   Insys_Anthem_000232711
Insys_Anthem_000232712                   Insys_Anthem_000232712
Insys_Anthem_000232713                   Insys_Anthem_000232713
Insys_Anthem_000232720                   Insys_Anthem_000232720
Insys_Anthem_000232725                   Insys_Anthem_000232725
Insys_Anthem_000232741                   Insys_Anthem_000232741
Insys_Anthem_000232749                   Insys_Anthem_000232749
Insys_Anthem_000232801                   Insys_Anthem_000232801
Insys_Anthem_000232805                   Insys_Anthem_000232805
Insys_Anthem_000232807                   Insys_Anthem_000232807
Insys_Anthem_000232817                   Insys_Anthem_000232817
Insys_Anthem_000232909                   Insys_Anthem_000232909
Insys_Anthem_000232910                   Insys_Anthem_000232910
Insys_Anthem_000232911                   Insys_Anthem_000232911
Insys_Anthem_000232912                   Insys_Anthem_000232912
Insys_Anthem_000233017                   Insys_Anthem_000233017
Insys_Anthem_000233018                   Insys_Anthem_000233018
Insys_Anthem_000233062                   Insys_Anthem_000233062
Insys_Anthem_000233063                   Insys_Anthem_000233063
Insys_Anthem_000233064                   Insys_Anthem_000233064
Insys_Anthem_000233065                   Insys_Anthem_000233065
Insys_Anthem_000233149                   Insys_Anthem_000233149
Insys_Anthem_000233150                   Insys_Anthem_000233150
Insys_Anthem_000233151                   Insys_Anthem_000233151
Insys_Anthem_000233152                   Insys_Anthem_000233152
Insys_Anthem_000233166                   Insys_Anthem_000233166
Insys_Anthem_000233197                   Insys_Anthem_000233197
Insys_Anthem_000233204                   Insys_Anthem_000233204
Insys_Anthem_000233208                   Insys_Anthem_000233208

                                                    100
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 102 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000233220                   Insys_Anthem_000233220
Insys_Anthem_000233235                   Insys_Anthem_000233235
Insys_Anthem_000233252                   Insys_Anthem_000233252
Insys_Anthem_000233283                   Insys_Anthem_000233283
Insys_Anthem_000233312                   Insys_Anthem_000233312
Insys_Anthem_000233313                   Insys_Anthem_000233313
Insys_Anthem_000233314                   Insys_Anthem_000233314
Insys_Anthem_000233315                   Insys_Anthem_000233315
Insys_Anthem_000233338                   Insys_Anthem_000233338
Insys_Anthem_000233369                   Insys_Anthem_000233369
Insys_Anthem_000233371                   Insys_Anthem_000233371
Insys_Anthem_000233402                   Insys_Anthem_000233402
Insys_Anthem_000233403                   Insys_Anthem_000233403
Insys_Anthem_000233404                   Insys_Anthem_000233404
Insys_Anthem_000233405                   Insys_Anthem_000233405
Insys_Anthem_000233422                   Insys_Anthem_000233422
Insys_Anthem_000233582                   Insys_Anthem_000233582
Insys_Anthem_000233583                   Insys_Anthem_000233583
Insys_Anthem_000233584                   Insys_Anthem_000233584
Insys_Anthem_000233585                   Insys_Anthem_000233585
Insys_Anthem_000233697                   Insys_Anthem_000233697
Insys_Anthem_000233698                   Insys_Anthem_000233698
Insys_Anthem_000233699                   Insys_Anthem_000233699
Insys_Anthem_000233700                   Insys_Anthem_000233700
Insys_Anthem_000233713                   Insys_Anthem_000233713
Insys_Anthem_000233725                   Insys_Anthem_000233725
Insys_Anthem_000233809                   Insys_Anthem_000233809
Insys_Anthem_000233827                   Insys_Anthem_000233827
Insys_Anthem_000233828                   Insys_Anthem_000233828
Insys_Anthem_000233829                   Insys_Anthem_000233829
Insys_Anthem_000233830                   Insys_Anthem_000233830
Insys_Anthem_000233839                   Insys_Anthem_000233839
Insys_Anthem_000233855                   Insys_Anthem_000233855
Insys_Anthem_000233868                   Insys_Anthem_000233868
Insys_Anthem_000233961                   Insys_Anthem_000233961
Insys_Anthem_000233962                   Insys_Anthem_000233962
Insys_Anthem_000233963                   Insys_Anthem_000233963
Insys_Anthem_000233964                   Insys_Anthem_000233964
Insys_Anthem_000233975                   Insys_Anthem_000233975
Insys_Anthem_000233979                   Insys_Anthem_000233979
Insys_Anthem_000234023                   Insys_Anthem_000234023
Insys_Anthem_000234102                   Insys_Anthem_000234102
Insys_Anthem_000234103                   Insys_Anthem_000234103
Insys_Anthem_000234104                   Insys_Anthem_000234104
Insys_Anthem_000234105                   Insys_Anthem_000234105
Insys_Anthem_000234142                   Insys_Anthem_000234142
Insys_Anthem_000234145                   Insys_Anthem_000234145

                                                    101
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 103 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000234187                   Insys_Anthem_000234187
Insys_Anthem_000234188                   Insys_Anthem_000234188
Insys_Anthem_000234208                   Insys_Anthem_000234208
Insys_Anthem_000234223                   Insys_Anthem_000234223
Insys_Anthem_000234226                   Insys_Anthem_000234226
Insys_Anthem_000234244                   Insys_Anthem_000234244
Insys_Anthem_000234258                   Insys_Anthem_000234258
Insys_Anthem_000234305                   Insys_Anthem_000234305
Insys_Anthem_000234340                   Insys_Anthem_000234340
Insys_Anthem_000234341                   Insys_Anthem_000234341
Insys_Anthem_000234342                   Insys_Anthem_000234342
Insys_Anthem_000234343                   Insys_Anthem_000234343
Insys_Anthem_000234362                   Insys_Anthem_000234362
Insys_Anthem_000234462                   Insys_Anthem_000234462
Insys_Anthem_000234463                   Insys_Anthem_000234463
Insys_Anthem_000234464                   Insys_Anthem_000234464
Insys_Anthem_000234465                   Insys_Anthem_000234465
Insys_Anthem_000234493                   Insys_Anthem_000234493
Insys_Anthem_000234541                   Insys_Anthem_000234541
Insys_Anthem_000234593                   Insys_Anthem_000234593
Insys_Anthem_000234594                   Insys_Anthem_000234594
Insys_Anthem_000234595                   Insys_Anthem_000234595
Insys_Anthem_000234596                   Insys_Anthem_000234596
Insys_Anthem_000234597                   Insys_Anthem_000234597
Insys_Anthem_000234598                   Insys_Anthem_000234598
Insys_Anthem_000234599                   Insys_Anthem_000234599
Insys_Anthem_000234600                   Insys_Anthem_000234600
Insys_Anthem_000234620                   Insys_Anthem_000234620
Insys_Anthem_000234643                   Insys_Anthem_000234643
Insys_Anthem_000234658                   Insys_Anthem_000234658
Insys_Anthem_000234667                   Insys_Anthem_000234667
Insys_Anthem_000234747                   Insys_Anthem_000234747
Insys_Anthem_000234748                   Insys_Anthem_000234748
Insys_Anthem_000234749                   Insys_Anthem_000234749
Insys_Anthem_000234750                   Insys_Anthem_000234750
Insys_Anthem_000234905                   Insys_Anthem_000234905
Insys_Anthem_000234906                   Insys_Anthem_000234906
Insys_Anthem_000234907                   Insys_Anthem_000234907
Insys_Anthem_000234908                   Insys_Anthem_000234908
Insys_Anthem_000235043                   Insys_Anthem_000235043
Insys_Anthem_000235071                   Insys_Anthem_000235071
Insys_Anthem_000235072                   Insys_Anthem_000235072
Insys_Anthem_000235073                   Insys_Anthem_000235073
Insys_Anthem_000235074                   Insys_Anthem_000235074
Insys_Anthem_000235082                   Insys_Anthem_000235082
Insys_Anthem_000235097                   Insys_Anthem_000235097
Insys_Anthem_000235170                   Insys_Anthem_000235170

                                                    102
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 104 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000235203                   Insys_Anthem_000235203
Insys_Anthem_000235204                   Insys_Anthem_000235204
Insys_Anthem_000235205                   Insys_Anthem_000235205
Insys_Anthem_000235206                   Insys_Anthem_000235206
Insys_Anthem_000235210                   Insys_Anthem_000235210
Insys_Anthem_000235245                   Insys_Anthem_000235245
Insys_Anthem_000235368                   Insys_Anthem_000235368
Insys_Anthem_000235369                   Insys_Anthem_000235369
Insys_Anthem_000235370                   Insys_Anthem_000235370
Insys_Anthem_000235371                   Insys_Anthem_000235371
Insys_Anthem_000235433                   Insys_Anthem_000235433
Insys_Anthem_000235480                   Insys_Anthem_000235480
Insys_Anthem_000235500                   Insys_Anthem_000235500
Insys_Anthem_000235501                   Insys_Anthem_000235501
Insys_Anthem_000235502                   Insys_Anthem_000235502
Insys_Anthem_000235503                   Insys_Anthem_000235503
Insys_Anthem_000235582                   Insys_Anthem_000235582
Insys_Anthem_000235604                   Insys_Anthem_000235604
Insys_Anthem_000235625                   Insys_Anthem_000235625
Insys_Anthem_000235742                   Insys_Anthem_000235742
Insys_Anthem_000235762                   Insys_Anthem_000235762
Insys_Anthem_000235763                   Insys_Anthem_000235763
Insys_Anthem_000235764                   Insys_Anthem_000235764
Insys_Anthem_000235765                   Insys_Anthem_000235765
Insys_Anthem_000235964                   Insys_Anthem_000235964
Insys_Anthem_000235965                   Insys_Anthem_000235965
Insys_Anthem_000235966                   Insys_Anthem_000235966
Insys_Anthem_000235967                   Insys_Anthem_000235967
Insys_Anthem_000235973                   Insys_Anthem_000235973
Insys_Anthem_000236026                   Insys_Anthem_000236026
Insys_Anthem_000236061                   Insys_Anthem_000236061
Insys_Anthem_000236136                   Insys_Anthem_000236136
Insys_Anthem_000236137                   Insys_Anthem_000236137
Insys_Anthem_000236138                   Insys_Anthem_000236138
Insys_Anthem_000236139                   Insys_Anthem_000236139
Insys_Anthem_000236141                   Insys_Anthem_000236141
Insys_Anthem_000236145                   Insys_Anthem_000236145
Insys_Anthem_000236197                   Insys_Anthem_000236197
Insys_Anthem_000236201                   Insys_Anthem_000236201
Insys_Anthem_000236205                   Insys_Anthem_000236205
Insys_Anthem_000236226                   Insys_Anthem_000236226
Insys_Anthem_000236232                   Insys_Anthem_000236232
Insys_Anthem_000236257                   Insys_Anthem_000236257
Insys_Anthem_000236258                   Insys_Anthem_000236258
Insys_Anthem_000236259                   Insys_Anthem_000236259
Insys_Anthem_000236260                   Insys_Anthem_000236260
Insys_Anthem_000236273                   Insys_Anthem_000236273

                                                    103
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 105 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000236281                   Insys_Anthem_000236281
Insys_Anthem_000236284                   Insys_Anthem_000236284
Insys_Anthem_000236294                   Insys_Anthem_000236294
Insys_Anthem_000236312                   Insys_Anthem_000236312
Insys_Anthem_000236394                   Insys_Anthem_000236394
Insys_Anthem_000236422                   Insys_Anthem_000236422
Insys_Anthem_000236423                   Insys_Anthem_000236423
Insys_Anthem_000236424                   Insys_Anthem_000236424
Insys_Anthem_000236425                   Insys_Anthem_000236425
Insys_Anthem_000236514                   Insys_Anthem_000236514
Insys_Anthem_000236541                   Insys_Anthem_000236541
Insys_Anthem_000236566                   Insys_Anthem_000236566
Insys_Anthem_000236574                   Insys_Anthem_000236574
Insys_Anthem_000236608                   Insys_Anthem_000236608
Insys_Anthem_000236609                   Insys_Anthem_000236609
Insys_Anthem_000236610                   Insys_Anthem_000236610
Insys_Anthem_000236611                   Insys_Anthem_000236611
Insys_Anthem_000236631                   Insys_Anthem_000236631
Insys_Anthem_000236810                   Insys_Anthem_000236810
Insys_Anthem_000236811                   Insys_Anthem_000236811
Insys_Anthem_000236812                   Insys_Anthem_000236812
Insys_Anthem_000236813                   Insys_Anthem_000236813
Insys_Anthem_000236870                   Insys_Anthem_000236870
Insys_Anthem_000236887                   Insys_Anthem_000236887
Insys_Anthem_000236920                   Insys_Anthem_000236920
Insys_Anthem_000236921                   Insys_Anthem_000236921
Insys_Anthem_000236922                   Insys_Anthem_000236922
Insys_Anthem_000236923                   Insys_Anthem_000236923
Insys_Anthem_000236928                   Insys_Anthem_000236928
Insys_Anthem_000236933                   Insys_Anthem_000236933
Insys_Anthem_000237047                   Insys_Anthem_000237047
Insys_Anthem_000237048                   Insys_Anthem_000237048
Insys_Anthem_000237049                   Insys_Anthem_000237049
Insys_Anthem_000237050                   Insys_Anthem_000237050
Insys_Anthem_000237148                   Insys_Anthem_000237148
Insys_Anthem_000237195                   Insys_Anthem_000237195
Insys_Anthem_000237257                   Insys_Anthem_000237257
Insys_Anthem_000237258                   Insys_Anthem_000237258
Insys_Anthem_000237259                   Insys_Anthem_000237259
Insys_Anthem_000237260                   Insys_Anthem_000237260
Insys_Anthem_000237391                   Insys_Anthem_000237391
Insys_Anthem_000237392                   Insys_Anthem_000237392
Insys_Anthem_000237393                   Insys_Anthem_000237393
Insys_Anthem_000237394                   Insys_Anthem_000237394
Insys_Anthem_000237529                   Insys_Anthem_000237529
Insys_Anthem_000237530                   Insys_Anthem_000237530
Insys_Anthem_000237531                   Insys_Anthem_000237531

                                                    104
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 106 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000237532                   Insys_Anthem_000237532
Insys_Anthem_000237578                   Insys_Anthem_000237578
Insys_Anthem_000237610                   Insys_Anthem_000237610
Insys_Anthem_000237611                   Insys_Anthem_000237611
Insys_Anthem_000237619                   Insys_Anthem_000237619
Insys_Anthem_000237702                   Insys_Anthem_000237702
Insys_Anthem_000237703                   Insys_Anthem_000237703
Insys_Anthem_000237777                   Insys_Anthem_000237777
Insys_Anthem_000237778                   Insys_Anthem_000237778
Insys_Anthem_000237876                   Insys_Anthem_000237876
Insys_Anthem_000237877                   Insys_Anthem_000237877
Insys_Anthem_000237955                   Insys_Anthem_000237955
Insys_Anthem_000237956                   Insys_Anthem_000237956
Insys_Anthem_000237973                   Insys_Anthem_000237973
Insys_Anthem_000237974                   Insys_Anthem_000237974
Insys_Anthem_000238037                   Insys_Anthem_000238037
Insys_Anthem_000238038                   Insys_Anthem_000238038
Insys_Anthem_000238086                   Insys_Anthem_000238086
Insys_Anthem_000238087                   Insys_Anthem_000238087
Insys_Anthem_000238089                   Insys_Anthem_000238089
Insys_Anthem_000238090                   Insys_Anthem_000238090
Insys_Anthem_000238107                   Insys_Anthem_000238107
Insys_Anthem_000238108                   Insys_Anthem_000238108
Insys_Anthem_000238168                   Insys_Anthem_000238168
Insys_Anthem_000238169                   Insys_Anthem_000238169
Insys_Anthem_000238179                   Insys_Anthem_000238179
Insys_Anthem_000238223                   Insys_Anthem_000238223
Insys_Anthem_000238224                   Insys_Anthem_000238224
Insys_Anthem_000238293                   Insys_Anthem_000238293
Insys_Anthem_000238294                   Insys_Anthem_000238294
Insys_Anthem_000238374                   Insys_Anthem_000238374
Insys_Anthem_000238375                   Insys_Anthem_000238375
Insys_Anthem_000238471                   Insys_Anthem_000238471
Insys_Anthem_000238472                   Insys_Anthem_000238472
Insys_Anthem_000238542                   Insys_Anthem_000238542
Insys_Anthem_000238543                   Insys_Anthem_000238543
Insys_Anthem_000238600                   Insys_Anthem_000238600
Insys_Anthem_000238601                   Insys_Anthem_000238601
Insys_Anthem_000238622                   Insys_Anthem_000238622
Insys_Anthem_000238623                   Insys_Anthem_000238623
Insys_Anthem_000238762                   Insys_Anthem_000238762
Insys_Anthem_000238763                   Insys_Anthem_000238763
Insys_Anthem_000238828                   Insys_Anthem_000238828
Insys_Anthem_000238870                   Insys_Anthem_000238870
Insys_Anthem_000238871                   Insys_Anthem_000238871
Insys_Anthem_000238951                   Insys_Anthem_000238951
Insys_Anthem_000238952                   Insys_Anthem_000238952

                                                    105
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 107 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000239048                   Insys_Anthem_000239048
Insys_Anthem_000239049                   Insys_Anthem_000239049
Insys_Anthem_000239138                   Insys_Anthem_000239138
Insys_Anthem_000239139                   Insys_Anthem_000239139
Insys_Anthem_000239169                   Insys_Anthem_000239169
Insys_Anthem_000239170                   Insys_Anthem_000239170
Insys_Anthem_000239266                   Insys_Anthem_000239266
Insys_Anthem_000239273                   Insys_Anthem_000239273
Insys_Anthem_000239275                   Insys_Anthem_000239275
Insys_Anthem_000239296                   Insys_Anthem_000239296
Insys_Anthem_000239297                   Insys_Anthem_000239297
Insys_Anthem_000239379                   Insys_Anthem_000239379
Insys_Anthem_000239406                   Insys_Anthem_000239406
Insys_Anthem_000239407                   Insys_Anthem_000239407
Insys_Anthem_000239436                   Insys_Anthem_000239436
Insys_Anthem_000239439                   Insys_Anthem_000239439
Insys_Anthem_000239472                   Insys_Anthem_000239472
Insys_Anthem_000239473                   Insys_Anthem_000239473
Insys_Anthem_000239506                   Insys_Anthem_000239506
Insys_Anthem_000239563                   Insys_Anthem_000239563
Insys_Anthem_000239564                   Insys_Anthem_000239564
Insys_Anthem_000239702                   Insys_Anthem_000239702
Insys_Anthem_000239703                   Insys_Anthem_000239703
Insys_Anthem_000239730                   Insys_Anthem_000239730
Insys_Anthem_000239731                   Insys_Anthem_000239731
Insys_Anthem_000239788                   Insys_Anthem_000239788
Insys_Anthem_000239789                   Insys_Anthem_000239789
Insys_Anthem_000239872                   Insys_Anthem_000239872
Insys_Anthem_000239873                   Insys_Anthem_000239873
Insys_Anthem_000239881                   Insys_Anthem_000239881
Insys_Anthem_000239924                   Insys_Anthem_000239924
Insys_Anthem_000239958                   Insys_Anthem_000239958
Insys_Anthem_000239959                   Insys_Anthem_000239959
Insys_Anthem_000240039                   Insys_Anthem_000240039
Insys_Anthem_000240040                   Insys_Anthem_000240040
Insys_Anthem_000240146                   Insys_Anthem_000240146
Insys_Anthem_000240147                   Insys_Anthem_000240147
Insys_Anthem_000240167                   Insys_Anthem_000240167
Insys_Anthem_000240168                   Insys_Anthem_000240168
Insys_Anthem_000240272                   Insys_Anthem_000240272
Insys_Anthem_000240273                   Insys_Anthem_000240273
Insys_Anthem_000240274                   Insys_Anthem_000240274
Insys_Anthem_000240286                   Insys_Anthem_000240286
Insys_Anthem_000240290                   Insys_Anthem_000240290
Insys_Anthem_000240365                   Insys_Anthem_000240365
Insys_Anthem_000240366                   Insys_Anthem_000240366
Insys_Anthem_000240437                   Insys_Anthem_000240437

                                                    106
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 108 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000240438                   Insys_Anthem_000240438
Insys_Anthem_000240439                   Insys_Anthem_000240439
Insys_Anthem_000240440                   Insys_Anthem_000240440
Insys_Anthem_000240499                   Insys_Anthem_000240499
Insys_Anthem_000240503                   Insys_Anthem_000240503
Insys_Anthem_000240577                   Insys_Anthem_000240577
Insys_Anthem_000240603                   Insys_Anthem_000240603
Insys_Anthem_000240659                   Insys_Anthem_000240659
Insys_Anthem_000241132                   Insys_Anthem_000241132
Insys_Anthem_000241333                   Insys_Anthem_000241333
Insys_Anthem_000241376                   Insys_Anthem_000241376
Insys_Anthem_000241377                   Insys_Anthem_000241377
Insys_Anthem_000241382                   Insys_Anthem_000241382
Insys_Anthem_000241384                   Insys_Anthem_000241384
Insys_Anthem_000241385                   Insys_Anthem_000241385
Insys_Anthem_000241386                   Insys_Anthem_000241386
Insys_Anthem_000241410                   Insys_Anthem_000241410
Insys_Anthem_000241412                   Insys_Anthem_000241412
Insys_Anthem_000241425                   Insys_Anthem_000241425
Insys_Anthem_000241432                   Insys_Anthem_000241432
Insys_Anthem_000241434                   Insys_Anthem_000241434
Insys_Anthem_000241451                   Insys_Anthem_000241451
Insys_Anthem_000241461                   Insys_Anthem_000241461
Insys_Anthem_000241514                   Insys_Anthem_000241514
Insys_Anthem_000241557                   Insys_Anthem_000241557
Insys_Anthem_000241588                   Insys_Anthem_000241588
Insys_Anthem_000241592                   Insys_Anthem_000241592
Insys_Anthem_000241654                   Insys_Anthem_000241654
Insys_Anthem_000241664                   Insys_Anthem_000241664
Insys_Anthem_000241731                   Insys_Anthem_000241731
Insys_Anthem_000241827                   Insys_Anthem_000241827
Insys_Anthem_000241917                   Insys_Anthem_000241917
Insys_Anthem_000241930                   Insys_Anthem_000241930
Insys_Anthem_000241951                   Insys_Anthem_000241951
Insys_Anthem_000241967                   Insys_Anthem_000241967
Insys_Anthem_000242017                   Insys_Anthem_000242017
Insys_Anthem_000242051                   Insys_Anthem_000242051
Insys_Anthem_000242143                   Insys_Anthem_000242143
Insys_Anthem_000242154                   Insys_Anthem_000242154
Insys_Anthem_000242196                   Insys_Anthem_000242196
Insys_Anthem_000242348                   Insys_Anthem_000242348
Insys_Anthem_000242381                   Insys_Anthem_000242381
Insys_Anthem_000242398                   Insys_Anthem_000242398
Insys_Anthem_000242527                   Insys_Anthem_000242527
Insys_Anthem_000242559                   Insys_Anthem_000242559
Insys_Anthem_000242589                   Insys_Anthem_000242589
Insys_Anthem_000242590                   Insys_Anthem_000242590

                                                    107
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 109 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000242662                   Insys_Anthem_000242662
Insys_Anthem_000242738                   Insys_Anthem_000242738
Insys_Anthem_000242749                   Insys_Anthem_000242749
Insys_Anthem_000242906                   Insys_Anthem_000242906
Insys_Anthem_000242922                   Insys_Anthem_000242922
Insys_Anthem_000242979                   Insys_Anthem_000242979
Insys_Anthem_000243016                   Insys_Anthem_000243016
Insys_Anthem_000243453                   Insys_Anthem_000243453
Insys_Anthem_000243471                   Insys_Anthem_000243471
Insys_Anthem_000243611                   Insys_Anthem_000243611
Insys_Anthem_000243612                   Insys_Anthem_000243612
Insys_Anthem_000243745                   Insys_Anthem_000243745
Insys_Anthem_000243746                   Insys_Anthem_000243746
Insys_Anthem_000243747                   Insys_Anthem_000243747
Insys_Anthem_000243748                   Insys_Anthem_000243748
Insys_Anthem_000243854                   Insys_Anthem_000243854
Insys_Anthem_000243855                   Insys_Anthem_000243855
Insys_Anthem_000243856                   Insys_Anthem_000243856
Insys_Anthem_000243857                   Insys_Anthem_000243857
Insys_Anthem_000243956                   Insys_Anthem_000243956
Insys_Anthem_000243957                   Insys_Anthem_000243957
Insys_Anthem_000243958                   Insys_Anthem_000243958
Insys_Anthem_000243959                   Insys_Anthem_000243959
Insys_Anthem_000244097                   Insys_Anthem_000244097
Insys_Anthem_000244098                   Insys_Anthem_000244098
Insys_Anthem_000244099                   Insys_Anthem_000244099
Insys_Anthem_000244100                   Insys_Anthem_000244100
Insys_Anthem_000244185                   Insys_Anthem_000244185
Insys_Anthem_000244186                   Insys_Anthem_000244186
Insys_Anthem_000244187                   Insys_Anthem_000244187
Insys_Anthem_000244188                   Insys_Anthem_000244188
Insys_Anthem_000244295                   Insys_Anthem_000244295
Insys_Anthem_000244296                   Insys_Anthem_000244296
Insys_Anthem_000244297                   Insys_Anthem_000244297
Insys_Anthem_000244298                   Insys_Anthem_000244298
Insys_Anthem_000244390                   Insys_Anthem_000244390
Insys_Anthem_000244391                   Insys_Anthem_000244391
Insys_Anthem_000244614                   Insys_Anthem_000244614
Insys_Anthem_000244706                   Insys_Anthem_000244706
Insys_Anthem_000244768                   Insys_Anthem_000244768
Insys_Anthem_000244787                   Insys_Anthem_000244787
Insys_Anthem_000244802                   Insys_Anthem_000244802
Insys_Anthem_000244817                   Insys_Anthem_000244817
Insys_Anthem_000244874                   Insys_Anthem_000244874
Insys_Anthem_000244875                   Insys_Anthem_000244875
Insys_Anthem_000244876                   Insys_Anthem_000244876
Insys_Anthem_000244877                   Insys_Anthem_000244877

                                                    108
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 110 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000244935                   Insys_Anthem_000244935
Insys_Anthem_000244936                   Insys_Anthem_000244936
Insys_Anthem_000244937                   Insys_Anthem_000244937
Insys_Anthem_000244938                   Insys_Anthem_000244938
Insys_Anthem_000244968                   Insys_Anthem_000244968
Insys_Anthem_000244991                   Insys_Anthem_000244991
Insys_Anthem_000244992                   Insys_Anthem_000244992
Insys_Anthem_000245157                   Insys_Anthem_000245157
Insys_Anthem_000245158                   Insys_Anthem_000245158
Insys_Anthem_000245159                   Insys_Anthem_000245159
Insys_Anthem_000245160                   Insys_Anthem_000245160
Insys_Anthem_000245191                   Insys_Anthem_000245191
Insys_Anthem_000245236                   Insys_Anthem_000245236
Insys_Anthem_000245237                   Insys_Anthem_000245237
Insys_Anthem_000245238                   Insys_Anthem_000245238
Insys_Anthem_000245239                   Insys_Anthem_000245239
Insys_Anthem_000245413                   Insys_Anthem_000245413
Insys_Anthem_000245414                   Insys_Anthem_000245414
Insys_Anthem_000245415                   Insys_Anthem_000245415
Insys_Anthem_000245416                   Insys_Anthem_000245416
Insys_Anthem_000245425                   Insys_Anthem_000245425
Insys_Anthem_000245433                   Insys_Anthem_000245433
Insys_Anthem_000245560                   Insys_Anthem_000245560
Insys_Anthem_000245561                   Insys_Anthem_000245561
Insys_Anthem_000245562                   Insys_Anthem_000245562
Insys_Anthem_000245563                   Insys_Anthem_000245563
Insys_Anthem_000245618                   Insys_Anthem_000245618
Insys_Anthem_000245623                   Insys_Anthem_000245623
Insys_Anthem_000245660                   Insys_Anthem_000245660
Insys_Anthem_000245661                   Insys_Anthem_000245661
Insys_Anthem_000245662                   Insys_Anthem_000245662
Insys_Anthem_000245663                   Insys_Anthem_000245663
Insys_Anthem_000245748                   Insys_Anthem_000245748
Insys_Anthem_000245749                   Insys_Anthem_000245749
Insys_Anthem_000245753                   Insys_Anthem_000245753
Insys_Anthem_000245758                   Insys_Anthem_000245758
Insys_Anthem_000245779                   Insys_Anthem_000245779
Insys_Anthem_000245800                   Insys_Anthem_000245800
Insys_Anthem_000245803                   Insys_Anthem_000245803
Insys_Anthem_000245917                   Insys_Anthem_000245917
Insys_Anthem_000245918                   Insys_Anthem_000245918
Insys_Anthem_000245919                   Insys_Anthem_000245919
Insys_Anthem_000245920                   Insys_Anthem_000245920
Insys_Anthem_000246115                   Insys_Anthem_000246115
Insys_Anthem_000246116                   Insys_Anthem_000246116
Insys_Anthem_000246117                   Insys_Anthem_000246117
Insys_Anthem_000246118                   Insys_Anthem_000246118

                                                    109
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 111 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000246175                   Insys_Anthem_000246175
Insys_Anthem_000246256                   Insys_Anthem_000246256
Insys_Anthem_000246341                   Insys_Anthem_000246341
Insys_Anthem_000246342                   Insys_Anthem_000246342
Insys_Anthem_000246343                   Insys_Anthem_000246343
Insys_Anthem_000246344                   Insys_Anthem_000246344
Insys_Anthem_000246463                   Insys_Anthem_000246463
Insys_Anthem_000246477                   Insys_Anthem_000246477
Insys_Anthem_000246663                   Insys_Anthem_000246663
Insys_Anthem_000246679                   Insys_Anthem_000246679
Insys_Anthem_000246722                   Insys_Anthem_000246722
Insys_Anthem_000246725                   Insys_Anthem_000246725
Insys_Anthem_000246882                   Insys_Anthem_000246882
Insys_Anthem_000246997                   Insys_Anthem_000246997
Insys_Anthem_000246998                   Insys_Anthem_000246998
Insys_Anthem_000247129                   Insys_Anthem_000247129
Insys_Anthem_000247172                   Insys_Anthem_000247172
Insys_Anthem_000247175                   Insys_Anthem_000247175
Insys_Anthem_000247176                   Insys_Anthem_000247176
Insys_Anthem_000247186                   Insys_Anthem_000247186
Insys_Anthem_000247356                   Insys_Anthem_000247356
Insys_Anthem_000247357                   Insys_Anthem_000247357
Insys_Anthem_000247358                   Insys_Anthem_000247358
Insys_Anthem_000247362                   Insys_Anthem_000247362
Insys_Anthem_000247367                   Insys_Anthem_000247367
Insys_Anthem_000247368                   Insys_Anthem_000247368
Insys_Anthem_000247370                   Insys_Anthem_000247370
Insys_Anthem_000247373                   Insys_Anthem_000247373
Insys_Anthem_000247377                   Insys_Anthem_000247377
Insys_Anthem_000247443                   Insys_Anthem_000247443
Insys_Anthem_000247535                   Insys_Anthem_000247535
Insys_Anthem_000247586                   Insys_Anthem_000247586
Insys_Anthem_000247741                   Insys_Anthem_000247741
Insys_Anthem_000247742                   Insys_Anthem_000247742
Insys_Anthem_000248046                   Insys_Anthem_000248046
Insys_Anthem_000248288                   Insys_Anthem_000248288
Insys_Anthem_000248289                   Insys_Anthem_000248289
Insys_Anthem_000248397                   Insys_Anthem_000248397
Insys_Anthem_000248749                   Insys_Anthem_000248749
Insys_Anthem_000248750                   Insys_Anthem_000248750
Insys_Anthem_000248872                   Insys_Anthem_000248872
Insys_Anthem_000248873                   Insys_Anthem_000248873
Insys_Anthem_000248874                   Insys_Anthem_000248874
Insys_Anthem_000248875                   Insys_Anthem_000248875
Insys_Anthem_000248970                   Insys_Anthem_000248970
Insys_Anthem_000248971                   Insys_Anthem_000248971
Insys_Anthem_000249108                   Insys_Anthem_000249108

                                                    110
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 112 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000249109                   Insys_Anthem_000249109
Insys_Anthem_000249133                   Insys_Anthem_000249133
Insys_Anthem_000249134                   Insys_Anthem_000249134
Insys_Anthem_000249249                   Insys_Anthem_000249249
Insys_Anthem_000249250                   Insys_Anthem_000249250
Insys_Anthem_000249267                   Insys_Anthem_000249267
Insys_Anthem_000249268                   Insys_Anthem_000249268
Insys_Anthem_000249401                   Insys_Anthem_000249401
Insys_Anthem_000249402                   Insys_Anthem_000249402
Insys_Anthem_000249425                   Insys_Anthem_000249425
Insys_Anthem_000249426                   Insys_Anthem_000249426
Insys_Anthem_000249518                   Insys_Anthem_000249518
Insys_Anthem_000249519                   Insys_Anthem_000249519
Insys_Anthem_000249533                   Insys_Anthem_000249533
Insys_Anthem_000249536                   Insys_Anthem_000249536
Insys_Anthem_000249647                   Insys_Anthem_000249647
Insys_Anthem_000249648                   Insys_Anthem_000249648
Insys_Anthem_000249726                   Insys_Anthem_000249726
Insys_Anthem_000249729                   Insys_Anthem_000249729
Insys_Anthem_000249771                   Insys_Anthem_000249771
Insys_Anthem_000249772                   Insys_Anthem_000249772
Insys_Anthem_000249879                   Insys_Anthem_000249879
Insys_Anthem_000249880                   Insys_Anthem_000249880
Insys_Anthem_000250040                   Insys_Anthem_000250040
Insys_Anthem_000250041                   Insys_Anthem_000250041
Insys_Anthem_000250066                   Insys_Anthem_000250066
Insys_Anthem_000250067                   Insys_Anthem_000250067
Insys_Anthem_000250369                   Insys_Anthem_000250369
Insys_Anthem_000250515                   Insys_Anthem_000250515
Insys_Anthem_000250923                   Insys_Anthem_000250923
Insys_Anthem_000250929                   Insys_Anthem_000250929
Insys_Anthem_000250935                   Insys_Anthem_000250935
Insys_Anthem_000250936                   Insys_Anthem_000250936
Insys_Anthem_000251164                   Insys_Anthem_000251164
Insys_Anthem_000251575                   Insys_Anthem_000251575
Insys_Anthem_000251576                   Insys_Anthem_000251576
Insys_Anthem_000251647                   Insys_Anthem_000251647
Insys_Anthem_000251648                   Insys_Anthem_000251648
Insys_Anthem_000251740                   Insys_Anthem_000251740
Insys_Anthem_000251741                   Insys_Anthem_000251741
Insys_Anthem_000251857                   Insys_Anthem_000251857
Insys_Anthem_000251858                   Insys_Anthem_000251858
Insys_Anthem_000251868                   Insys_Anthem_000251868
Insys_Anthem_000251902                   Insys_Anthem_000251902
Insys_Anthem_000251913                   Insys_Anthem_000251913
Insys_Anthem_000251914                   Insys_Anthem_000251914
Insys_Anthem_000251919                   Insys_Anthem_000251919

                                                    111
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 113 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000251954                   Insys_Anthem_000251954
Insys_Anthem_000251955                   Insys_Anthem_000251955
Insys_Anthem_000251997                   Insys_Anthem_000251997
Insys_Anthem_000252057                   Insys_Anthem_000252057
Insys_Anthem_000252058                   Insys_Anthem_000252058
Insys_Anthem_000252177                   Insys_Anthem_000252177
Insys_Anthem_000252178                   Insys_Anthem_000252178
Insys_Anthem_000252182                   Insys_Anthem_000252182
Insys_Anthem_000252183                   Insys_Anthem_000252183
Insys_Anthem_000252265                   Insys_Anthem_000252265
Insys_Anthem_000252266                   Insys_Anthem_000252266
Insys_Anthem_000252388                   Insys_Anthem_000252388
Insys_Anthem_000252389                   Insys_Anthem_000252389
Insys_Anthem_000252396                   Insys_Anthem_000252396
Insys_Anthem_000252405                   Insys_Anthem_000252405
Insys_Anthem_000252437                   Insys_Anthem_000252437
Insys_Anthem_000252489                   Insys_Anthem_000252489
Insys_Anthem_000252490                   Insys_Anthem_000252490
Insys_Anthem_000252628                   Insys_Anthem_000252628
Insys_Anthem_000252629                   Insys_Anthem_000252629
Insys_Anthem_000252672                   Insys_Anthem_000252672
Insys_Anthem_000252748                   Insys_Anthem_000252748
Insys_Anthem_000252749                   Insys_Anthem_000252749
Insys_Anthem_000252763                   Insys_Anthem_000252763
Insys_Anthem_000252764                   Insys_Anthem_000252764
Insys_Anthem_000252768                   Insys_Anthem_000252768
Insys_Anthem_000252769                   Insys_Anthem_000252769
Insys_Anthem_000252770                   Insys_Anthem_000252770
Insys_Anthem_000252774                   Insys_Anthem_000252774
Insys_Anthem_000252815                   Insys_Anthem_000252815
Insys_Anthem_000252816                   Insys_Anthem_000252816
Insys_Anthem_000252844                   Insys_Anthem_000252844
Insys_Anthem_000252845                   Insys_Anthem_000252845
Insys_Anthem_000252853                   Insys_Anthem_000252853
Insys_Anthem_000252862                   Insys_Anthem_000252862
Insys_Anthem_000252958                   Insys_Anthem_000252958
Insys_Anthem_000252959                   Insys_Anthem_000252959
Insys_Anthem_000253000                   Insys_Anthem_000253000
Insys_Anthem_000253002                   Insys_Anthem_000253002
Insys_Anthem_000253060                   Insys_Anthem_000253060
Insys_Anthem_000253061                   Insys_Anthem_000253061
Insys_Anthem_000253180                   Insys_Anthem_000253180
Insys_Anthem_000253181                   Insys_Anthem_000253181
Insys_Anthem_000253192                   Insys_Anthem_000253192
Insys_Anthem_000253194                   Insys_Anthem_000253194
Insys_Anthem_000253252                   Insys_Anthem_000253252
Insys_Anthem_000253259                   Insys_Anthem_000253259

                                                    112
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 114 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000253276                   Insys_Anthem_000253276
Insys_Anthem_000253277                   Insys_Anthem_000253277
Insys_Anthem_000253281                   Insys_Anthem_000253281
Insys_Anthem_000253282                   Insys_Anthem_000253282
Insys_Anthem_000253290                   Insys_Anthem_000253290
Insys_Anthem_000253291                   Insys_Anthem_000253291
Insys_Anthem_000253385                   Insys_Anthem_000253385
Insys_Anthem_000253386                   Insys_Anthem_000253386
Insys_Anthem_000253466                   Insys_Anthem_000253466
Insys_Anthem_000253467                   Insys_Anthem_000253467
Insys_Anthem_000253557                   Insys_Anthem_000253557
Insys_Anthem_000253558                   Insys_Anthem_000253558
Insys_Anthem_000253607                   Insys_Anthem_000253607
Insys_Anthem_000253644                   Insys_Anthem_000253644
Insys_Anthem_000253645                   Insys_Anthem_000253645
Insys_Anthem_000253714                   Insys_Anthem_000253714
Insys_Anthem_000253725                   Insys_Anthem_000253725
Insys_Anthem_000253755                   Insys_Anthem_000253755
Insys_Anthem_000253756                   Insys_Anthem_000253756
Insys_Anthem_000253784                   Insys_Anthem_000253784
Insys_Anthem_000253785                   Insys_Anthem_000253785
Insys_Anthem_000253863                   Insys_Anthem_000253863
Insys_Anthem_000253905                   Insys_Anthem_000253905
Insys_Anthem_000253906                   Insys_Anthem_000253906
Insys_Anthem_000253918                   Insys_Anthem_000253918
Insys_Anthem_000253940                   Insys_Anthem_000253940
Insys_Anthem_000253941                   Insys_Anthem_000253941
Insys_Anthem_000253942                   Insys_Anthem_000253942
Insys_Anthem_000253964                   Insys_Anthem_000253964
Insys_Anthem_000253966                   Insys_Anthem_000253966
Insys_Anthem_000253969                   Insys_Anthem_000253969
Insys_Anthem_000253971                   Insys_Anthem_000253971
Insys_Anthem_000253973                   Insys_Anthem_000253973
Insys_Anthem_000253974                   Insys_Anthem_000253974
Insys_Anthem_000253976                   Insys_Anthem_000253976
Insys_Anthem_000253983                   Insys_Anthem_000253983
Insys_Anthem_000254051                   Insys_Anthem_000254051
Insys_Anthem_000254052                   Insys_Anthem_000254052
Insys_Anthem_000254157                   Insys_Anthem_000254157
Insys_Anthem_000254158                   Insys_Anthem_000254158
Insys_Anthem_000254252                   Insys_Anthem_000254252
Insys_Anthem_000254253                   Insys_Anthem_000254253
Insys_Anthem_000254334                   Insys_Anthem_000254334
Insys_Anthem_000254416                   Insys_Anthem_000254416
Insys_Anthem_000254417                   Insys_Anthem_000254417
Insys_Anthem_000254426                   Insys_Anthem_000254426
Insys_Anthem_000254427                   Insys_Anthem_000254427

                                                    113
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 115 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000254512                   Insys_Anthem_000254512
Insys_Anthem_000254513                   Insys_Anthem_000254513
Insys_Anthem_000254634                   Insys_Anthem_000254634
Insys_Anthem_000254635                   Insys_Anthem_000254635
Insys_Anthem_000254730                   Insys_Anthem_000254730
Insys_Anthem_000254731                   Insys_Anthem_000254731
Insys_Anthem_000254800                   Insys_Anthem_000254800
Insys_Anthem_000254801                   Insys_Anthem_000254801
Insys_Anthem_000254921                   Insys_Anthem_000254921
Insys_Anthem_000254922                   Insys_Anthem_000254922
Insys_Anthem_000254923                   Insys_Anthem_000254923
Insys_Anthem_000254924                   Insys_Anthem_000254924
Insys_Anthem_000254977                   Insys_Anthem_000254977
Insys_Anthem_000254978                   Insys_Anthem_000254978
Insys_Anthem_000255057                   Insys_Anthem_000255057
Insys_Anthem_000255058                   Insys_Anthem_000255058
Insys_Anthem_000255126                   Insys_Anthem_000255126
Insys_Anthem_000255127                   Insys_Anthem_000255127
Insys_Anthem_000255183                   Insys_Anthem_000255183
Insys_Anthem_000255184                   Insys_Anthem_000255184
Insys_Anthem_000255280                   Insys_Anthem_000255280
Insys_Anthem_000255281                   Insys_Anthem_000255281
Insys_Anthem_000255298                   Insys_Anthem_000255298
Insys_Anthem_000255299                   Insys_Anthem_000255299
Insys_Anthem_000255373                   Insys_Anthem_000255373
Insys_Anthem_000255374                   Insys_Anthem_000255374
Insys_Anthem_000255383                   Insys_Anthem_000255383
Insys_Anthem_000255390                   Insys_Anthem_000255390
Insys_Anthem_000255392                   Insys_Anthem_000255392
Insys_Anthem_000255455                   Insys_Anthem_000255455
Insys_Anthem_000255479                   Insys_Anthem_000255479
Insys_Anthem_000255480                   Insys_Anthem_000255480
Insys_Anthem_000255620                   Insys_Anthem_000255620
Insys_Anthem_000255621                   Insys_Anthem_000255621
Insys_Anthem_000255743                   Insys_Anthem_000255743
Insys_Anthem_000255744                   Insys_Anthem_000255744
Insys_Anthem_000255890                   Insys_Anthem_000255890
Insys_Anthem_000255891                   Insys_Anthem_000255891
Insys_Anthem_000255910                   Insys_Anthem_000255910
Insys_Anthem_000255911                   Insys_Anthem_000255911
Insys_Anthem_000255995                   Insys_Anthem_000255995
Insys_Anthem_000255996                   Insys_Anthem_000255996
Insys_Anthem_000256118                   Insys_Anthem_000256118
Insys_Anthem_000256119                   Insys_Anthem_000256119
Insys_Anthem_000256144                   Insys_Anthem_000256144
Insys_Anthem_000256268                   Insys_Anthem_000256268
Insys_Anthem_000256293                   Insys_Anthem_000256293

                                                    114
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 116 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000256294                   Insys_Anthem_000256294
Insys_Anthem_000256440                   Insys_Anthem_000256440
Insys_Anthem_000256441                   Insys_Anthem_000256441
Insys_Anthem_000256448                   Insys_Anthem_000256448
Insys_Anthem_000256449                   Insys_Anthem_000256449
Insys_Anthem_000256527                   Insys_Anthem_000256527
Insys_Anthem_000256528                   Insys_Anthem_000256528
Insys_Anthem_000256573                   Insys_Anthem_000256573
Insys_Anthem_000256608                   Insys_Anthem_000256608
Insys_Anthem_000256609                   Insys_Anthem_000256609
Insys_Anthem_000256726                   Insys_Anthem_000256726
Insys_Anthem_000256727                   Insys_Anthem_000256727
Insys_Anthem_000256813                   Insys_Anthem_000256813
Insys_Anthem_000256814                   Insys_Anthem_000256814
Insys_Anthem_000256928                   Insys_Anthem_000256928
Insys_Anthem_000256929                   Insys_Anthem_000256929
Insys_Anthem_000256961                   Insys_Anthem_000256961
Insys_Anthem_000256962                   Insys_Anthem_000256962
Insys_Anthem_000257011                   Insys_Anthem_000257011
Insys_Anthem_000257044                   Insys_Anthem_000257044
Insys_Anthem_000257045                   Insys_Anthem_000257045
Insys_Anthem_000257071                   Insys_Anthem_000257071
Insys_Anthem_000257083                   Insys_Anthem_000257083
Insys_Anthem_000257154                   Insys_Anthem_000257154
Insys_Anthem_000257155                   Insys_Anthem_000257155
Insys_Anthem_000257256                   Insys_Anthem_000257256
Insys_Anthem_000257257                   Insys_Anthem_000257257
Insys_Anthem_000257317                   Insys_Anthem_000257317
Insys_Anthem_000257318                   Insys_Anthem_000257318
Insys_Anthem_000257405                   Insys_Anthem_000257405
Insys_Anthem_000257406                   Insys_Anthem_000257406
Insys_Anthem_000257469                   Insys_Anthem_000257469
Insys_Anthem_000257470                   Insys_Anthem_000257470
Insys_Anthem_000257531                   Insys_Anthem_000257531
Insys_Anthem_000257532                   Insys_Anthem_000257532
Insys_Anthem_000257605                   Insys_Anthem_000257605
Insys_Anthem_000257606                   Insys_Anthem_000257606
Insys_Anthem_000257675                   Insys_Anthem_000257675
Insys_Anthem_000257676                   Insys_Anthem_000257676
Insys_Anthem_000257727                   Insys_Anthem_000257727
Insys_Anthem_000257728                   Insys_Anthem_000257728
Insys_Anthem_000257798                   Insys_Anthem_000257798
Insys_Anthem_000257799                   Insys_Anthem_000257799
Insys_Anthem_000257888                   Insys_Anthem_000257888
Insys_Anthem_000257889                   Insys_Anthem_000257889
Insys_Anthem_000257895                   Insys_Anthem_000257895
Insys_Anthem_000257898                   Insys_Anthem_000257898

                                                    115
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 117 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000257964                   Insys_Anthem_000257964
Insys_Anthem_000257965                   Insys_Anthem_000257965
Insys_Anthem_000258005                   Insys_Anthem_000258005
Insys_Anthem_000258006                   Insys_Anthem_000258006
Insys_Anthem_000258089                   Insys_Anthem_000258089
Insys_Anthem_000258090                   Insys_Anthem_000258090
Insys_Anthem_000258129                   Insys_Anthem_000258129
Insys_Anthem_000258130                   Insys_Anthem_000258130
Insys_Anthem_000258183                   Insys_Anthem_000258183
Insys_Anthem_000258193                   Insys_Anthem_000258193
Insys_Anthem_000258258                   Insys_Anthem_000258258
Insys_Anthem_000258279                   Insys_Anthem_000258279
Insys_Anthem_000258280                   Insys_Anthem_000258280
Insys_Anthem_000258334                   Insys_Anthem_000258334
Insys_Anthem_000258416                   Insys_Anthem_000258416
Insys_Anthem_000258417                   Insys_Anthem_000258417
Insys_Anthem_000258541                   Insys_Anthem_000258541
Insys_Anthem_000258561                   Insys_Anthem_000258561
Insys_Anthem_000258562                   Insys_Anthem_000258562
Insys_Anthem_000258612                   Insys_Anthem_000258612
Insys_Anthem_000258613                   Insys_Anthem_000258613
Insys_Anthem_000258624                   Insys_Anthem_000258624
Insys_Anthem_000258714                   Insys_Anthem_000258714
Insys_Anthem_000258715                   Insys_Anthem_000258715
Insys_Anthem_000258751                   Insys_Anthem_000258751
Insys_Anthem_000258819                   Insys_Anthem_000258819
Insys_Anthem_000258820                   Insys_Anthem_000258820
Insys_Anthem_000258897                   Insys_Anthem_000258897
Insys_Anthem_000258917                   Insys_Anthem_000258917
Insys_Anthem_000258918                   Insys_Anthem_000258918
Insys_Anthem_000258974                   Insys_Anthem_000258974
Insys_Anthem_000258975                   Insys_Anthem_000258975
Insys_Anthem_000259048                   Insys_Anthem_000259048
Insys_Anthem_000259051                   Insys_Anthem_000259051
Insys_Anthem_000259103                   Insys_Anthem_000259103
Insys_Anthem_000259104                   Insys_Anthem_000259104
Insys_Anthem_000259110                   Insys_Anthem_000259110
Insys_Anthem_000259111                   Insys_Anthem_000259111
Insys_Anthem_000259181                   Insys_Anthem_000259181
Insys_Anthem_000259184                   Insys_Anthem_000259184
Insys_Anthem_000259206                   Insys_Anthem_000259206
Insys_Anthem_000259207                   Insys_Anthem_000259207
Insys_Anthem_000259361                   Insys_Anthem_000259361
Insys_Anthem_000259362                   Insys_Anthem_000259362
Insys_Anthem_000259367                   Insys_Anthem_000259367
Insys_Anthem_000259440                   Insys_Anthem_000259440
Insys_Anthem_000259441                   Insys_Anthem_000259441

                                                    116
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 118 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000259486                   Insys_Anthem_000259486
Insys_Anthem_000259536                   Insys_Anthem_000259536
Insys_Anthem_000259540                   Insys_Anthem_000259540
Insys_Anthem_000259595                   Insys_Anthem_000259595
Insys_Anthem_000259596                   Insys_Anthem_000259596
Insys_Anthem_000259720                   Insys_Anthem_000259720
Insys_Anthem_000259747                   Insys_Anthem_000259747
Insys_Anthem_000259760                   Insys_Anthem_000259760
Insys_Anthem_000259778                   Insys_Anthem_000259778
Insys_Anthem_000259779                   Insys_Anthem_000259779
Insys_Anthem_000259830                   Insys_Anthem_000259830
Insys_Anthem_000259883                   Insys_Anthem_000259883
Insys_Anthem_000259892                   Insys_Anthem_000259892
Insys_Anthem_000259897                   Insys_Anthem_000259897
Insys_Anthem_000259899                   Insys_Anthem_000259899
Insys_Anthem_000259900                   Insys_Anthem_000259900
Insys_Anthem_000259901                   Insys_Anthem_000259901
Insys_Anthem_000259902                   Insys_Anthem_000259902
Insys_Anthem_000259924                   Insys_Anthem_000259924
Insys_Anthem_000259965                   Insys_Anthem_000259965
Insys_Anthem_000259992                   Insys_Anthem_000259992
Insys_Anthem_000260033                   Insys_Anthem_000260033
Insys_Anthem_000260073                   Insys_Anthem_000260073
Insys_Anthem_000260112                   Insys_Anthem_000260112
Insys_Anthem_000260124                   Insys_Anthem_000260124
Insys_Anthem_000260272                   Insys_Anthem_000260272
Insys_Anthem_000260299                   Insys_Anthem_000260299
Insys_Anthem_000260302                   Insys_Anthem_000260302
Insys_Anthem_000260326                   Insys_Anthem_000260326
Insys_Anthem_000260344                   Insys_Anthem_000260344
Insys_Anthem_000260376                   Insys_Anthem_000260376
Insys_Anthem_000260410                   Insys_Anthem_000260410
Insys_Anthem_000260411                   Insys_Anthem_000260411
Insys_Anthem_000260414                   Insys_Anthem_000260414
Insys_Anthem_000260508                   Insys_Anthem_000260508
Insys_Anthem_000260538                   Insys_Anthem_000260538
Insys_Anthem_000260539                   Insys_Anthem_000260539
Insys_Anthem_000260553                   Insys_Anthem_000260553
Insys_Anthem_000260590                   Insys_Anthem_000260590
Insys_Anthem_000260601                   Insys_Anthem_000260601
Insys_Anthem_000260612                   Insys_Anthem_000260612
Insys_Anthem_000260627                   Insys_Anthem_000260627
Insys_Anthem_000260702                   Insys_Anthem_000260702
Insys_Anthem_000260703                   Insys_Anthem_000260703
Insys_Anthem_000260751                   Insys_Anthem_000260751
Insys_Anthem_000260755                   Insys_Anthem_000260755
Insys_Anthem_000260769                   Insys_Anthem_000260769

                                                    117
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 119 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000260780                   Insys_Anthem_000260780
Insys_Anthem_000260786                   Insys_Anthem_000260786
Insys_Anthem_000260853                   Insys_Anthem_000260853
Insys_Anthem_000260854                   Insys_Anthem_000260854
Insys_Anthem_000260888                   Insys_Anthem_000260888
Insys_Anthem_000260896                   Insys_Anthem_000260896
Insys_Anthem_000260897                   Insys_Anthem_000260897
Insys_Anthem_000260902                   Insys_Anthem_000260902
Insys_Anthem_000260909                   Insys_Anthem_000260909
Insys_Anthem_000260921                   Insys_Anthem_000260921
Insys_Anthem_000260936                   Insys_Anthem_000260936
Insys_Anthem_000260997                   Insys_Anthem_000260997
Insys_Anthem_000260998                   Insys_Anthem_000260998
Insys_Anthem_000261118                   Insys_Anthem_000261118
Insys_Anthem_000261119                   Insys_Anthem_000261119
Insys_Anthem_000261126                   Insys_Anthem_000261126
Insys_Anthem_000261155                   Insys_Anthem_000261155
Insys_Anthem_000261264                   Insys_Anthem_000261264
Insys_Anthem_000261265                   Insys_Anthem_000261265
Insys_Anthem_000261421                   Insys_Anthem_000261421
Insys_Anthem_000261422                   Insys_Anthem_000261422
Insys_Anthem_000261463                   Insys_Anthem_000261463
Insys_Anthem_000261468                   Insys_Anthem_000261468
Insys_Anthem_000261482                   Insys_Anthem_000261482
Insys_Anthem_000261491                   Insys_Anthem_000261491
Insys_Anthem_000261500                   Insys_Anthem_000261500
Insys_Anthem_000261511                   Insys_Anthem_000261511
Insys_Anthem_000261513                   Insys_Anthem_000261513
Insys_Anthem_000261590                   Insys_Anthem_000261590
Insys_Anthem_000261591                   Insys_Anthem_000261591
Insys_Anthem_000261633                   Insys_Anthem_000261633
Insys_Anthem_000261643                   Insys_Anthem_000261643
Insys_Anthem_000261715                   Insys_Anthem_000261715
Insys_Anthem_000261763                   Insys_Anthem_000261763
Insys_Anthem_000261764                   Insys_Anthem_000261764
Insys_Anthem_000261804                   Insys_Anthem_000261804
Insys_Anthem_000261835                   Insys_Anthem_000261835
Insys_Anthem_000261899                   Insys_Anthem_000261899
Insys_Anthem_000261915                   Insys_Anthem_000261915
Insys_Anthem_000262017                   Insys_Anthem_000262017
Insys_Anthem_000262018                   Insys_Anthem_000262018
Insys_Anthem_000262116                   Insys_Anthem_000262116
Insys_Anthem_000262140                   Insys_Anthem_000262140
Insys_Anthem_000262203                   Insys_Anthem_000262203
Insys_Anthem_000262204                   Insys_Anthem_000262204
Insys_Anthem_000262222                   Insys_Anthem_000262222
Insys_Anthem_000262231                   Insys_Anthem_000262231

                                                    118
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 120 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000262251                   Insys_Anthem_000262251
Insys_Anthem_000262304                   Insys_Anthem_000262304
Insys_Anthem_000262315                   Insys_Anthem_000262315
Insys_Anthem_000262320                   Insys_Anthem_000262320
Insys_Anthem_000262369                   Insys_Anthem_000262369
Insys_Anthem_000262370                   Insys_Anthem_000262370
Insys_Anthem_000262487                   Insys_Anthem_000262487
Insys_Anthem_000262488                   Insys_Anthem_000262488
Insys_Anthem_000262560                   Insys_Anthem_000262560
Insys_Anthem_000262612                   Insys_Anthem_000262612
Insys_Anthem_000262613                   Insys_Anthem_000262613
Insys_Anthem_000262638                   Insys_Anthem_000262638
Insys_Anthem_000262663                   Insys_Anthem_000262663
Insys_Anthem_000262738                   Insys_Anthem_000262738
Insys_Anthem_000262840                   Insys_Anthem_000262840
Insys_Anthem_000262841                   Insys_Anthem_000262841
Insys_Anthem_000262914                   Insys_Anthem_000262914
Insys_Anthem_000262942                   Insys_Anthem_000262942
Insys_Anthem_000262944                   Insys_Anthem_000262944
Insys_Anthem_000262946                   Insys_Anthem_000262946
Insys_Anthem_000262948                   Insys_Anthem_000262948
Insys_Anthem_000262949                   Insys_Anthem_000262949
Insys_Anthem_000262976                   Insys_Anthem_000262976
Insys_Anthem_000262977                   Insys_Anthem_000262977
Insys_Anthem_000262980                   Insys_Anthem_000262980
Insys_Anthem_000262986                   Insys_Anthem_000262986
Insys_Anthem_000263004                   Insys_Anthem_000263004
Insys_Anthem_000263105                   Insys_Anthem_000263105
Insys_Anthem_000263106                   Insys_Anthem_000263106
Insys_Anthem_000263140                   Insys_Anthem_000263140
Insys_Anthem_000263157                   Insys_Anthem_000263157
Insys_Anthem_000263244                   Insys_Anthem_000263244
Insys_Anthem_000263245                   Insys_Anthem_000263245
Insys_Anthem_000263246                   Insys_Anthem_000263246
Insys_Anthem_000263247                   Insys_Anthem_000263247
Insys_Anthem_000263384                   Insys_Anthem_000263384
Insys_Anthem_000263385                   Insys_Anthem_000263385
Insys_Anthem_000263496                   Insys_Anthem_000263496
Insys_Anthem_000263506                   Insys_Anthem_000263506
Insys_Anthem_000263534                   Insys_Anthem_000263534
Insys_Anthem_000263535                   Insys_Anthem_000263535
Insys_Anthem_000263626                   Insys_Anthem_000263626
Insys_Anthem_000263685                   Insys_Anthem_000263685
Insys_Anthem_000263686                   Insys_Anthem_000263686
Insys_Anthem_000263813                   Insys_Anthem_000263813
Insys_Anthem_000263814                   Insys_Anthem_000263814
Insys_Anthem_000263827                   Insys_Anthem_000263827

                                                    119
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 121 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000263844                   Insys_Anthem_000263844
Insys_Anthem_000263861                   Insys_Anthem_000263861
Insys_Anthem_000263863                   Insys_Anthem_000263863
Insys_Anthem_000263865                   Insys_Anthem_000263865
Insys_Anthem_000263871                   Insys_Anthem_000263871
Insys_Anthem_000263873                   Insys_Anthem_000263873
Insys_Anthem_000263877                   Insys_Anthem_000263877
Insys_Anthem_000263879                   Insys_Anthem_000263879
Insys_Anthem_000263923                   Insys_Anthem_000263923
Insys_Anthem_000264053                   Insys_Anthem_000264053
Insys_Anthem_000264054                   Insys_Anthem_000264054
Insys_Anthem_000264056                   Insys_Anthem_000264056
Insys_Anthem_000264057                   Insys_Anthem_000264057
Insys_Anthem_000264081                   Insys_Anthem_000264081
Insys_Anthem_000264088                   Insys_Anthem_000264088
Insys_Anthem_000264143                   Insys_Anthem_000264143
Insys_Anthem_000264162                   Insys_Anthem_000264162
Insys_Anthem_000264163                   Insys_Anthem_000264163
Insys_Anthem_000264243                   Insys_Anthem_000264243
Insys_Anthem_000264244                   Insys_Anthem_000264244
Insys_Anthem_000264246                   Insys_Anthem_000264246
Insys_Anthem_000264247                   Insys_Anthem_000264247
Insys_Anthem_000264248                   Insys_Anthem_000264248
Insys_Anthem_000264249                   Insys_Anthem_000264249
Insys_Anthem_000264278                   Insys_Anthem_000264278
Insys_Anthem_000264287                   Insys_Anthem_000264287
Insys_Anthem_000264288                   Insys_Anthem_000264288
Insys_Anthem_000264306                   Insys_Anthem_000264306
Insys_Anthem_000264307                   Insys_Anthem_000264307
Insys_Anthem_000264383                   Insys_Anthem_000264383
Insys_Anthem_000264384                   Insys_Anthem_000264384
Insys_Anthem_000264427                   Insys_Anthem_000264427
Insys_Anthem_000264475                   Insys_Anthem_000264475
Insys_Anthem_000264476                   Insys_Anthem_000264476
Insys_Anthem_000264486                   Insys_Anthem_000264486
Insys_Anthem_000264521                   Insys_Anthem_000264521
Insys_Anthem_000264546                   Insys_Anthem_000264546
Insys_Anthem_000264569                   Insys_Anthem_000264569
Insys_Anthem_000264577                   Insys_Anthem_000264577
Insys_Anthem_000264580                   Insys_Anthem_000264580
Insys_Anthem_000264581                   Insys_Anthem_000264581
Insys_Anthem_000264626                   Insys_Anthem_000264626
Insys_Anthem_000264631                   Insys_Anthem_000264631
Insys_Anthem_000264632                   Insys_Anthem_000264632
Insys_Anthem_000264671                   Insys_Anthem_000264671
Insys_Anthem_000264702                   Insys_Anthem_000264702
Insys_Anthem_000264703                   Insys_Anthem_000264703

                                                    120
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 122 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000264796                   Insys_Anthem_000264796
Insys_Anthem_000264863                   Insys_Anthem_000264863
Insys_Anthem_000264864                   Insys_Anthem_000264864
Insys_Anthem_000264868                   Insys_Anthem_000264868
Insys_Anthem_000264870                   Insys_Anthem_000264870
Insys_Anthem_000264878                   Insys_Anthem_000264878
Insys_Anthem_000264917                   Insys_Anthem_000264917
Insys_Anthem_000265109                   Insys_Anthem_000265109
Insys_Anthem_000265113                   Insys_Anthem_000265113
Insys_Anthem_000265114                   Insys_Anthem_000265114
Insys_Anthem_000265116                   Insys_Anthem_000265116
Insys_Anthem_000265118                   Insys_Anthem_000265118
Insys_Anthem_000265306                   Insys_Anthem_000265306
Insys_Anthem_000265317                   Insys_Anthem_000265317
Insys_Anthem_000265376                   Insys_Anthem_000265376
Insys_Anthem_000265441                   Insys_Anthem_000265441
Insys_Anthem_000265526                   Insys_Anthem_000265526
Insys_Anthem_000265557                   Insys_Anthem_000265557
Insys_Anthem_000265558                   Insys_Anthem_000265558
Insys_Anthem_000265565                   Insys_Anthem_000265565
Insys_Anthem_000265566                   Insys_Anthem_000265566
Insys_Anthem_000265567                   Insys_Anthem_000265567
Insys_Anthem_000265575                   Insys_Anthem_000265575
Insys_Anthem_000265586                   Insys_Anthem_000265586
Insys_Anthem_000265627                   Insys_Anthem_000265627
Insys_Anthem_000265654                   Insys_Anthem_000265654
Insys_Anthem_000265665                   Insys_Anthem_000265665
Insys_Anthem_000265747                   Insys_Anthem_000265747
Insys_Anthem_000265755                   Insys_Anthem_000265755
Insys_Anthem_000265756                   Insys_Anthem_000265756
Insys_Anthem_000265757                   Insys_Anthem_000265757
Insys_Anthem_000265759                   Insys_Anthem_000265759
Insys_Anthem_000265764                   Insys_Anthem_000265764
Insys_Anthem_000265765                   Insys_Anthem_000265765
Insys_Anthem_000265787                   Insys_Anthem_000265787
Insys_Anthem_000265842                   Insys_Anthem_000265842
Insys_Anthem_000265846                   Insys_Anthem_000265846
Insys_Anthem_000265847                   Insys_Anthem_000265847
Insys_Anthem_000265848                   Insys_Anthem_000265848
Insys_Anthem_000265849                   Insys_Anthem_000265849
Insys_Anthem_000265852                   Insys_Anthem_000265852
Insys_Anthem_000265929                   Insys_Anthem_000265929
Insys_Anthem_000266049                   Insys_Anthem_000266049
Insys_Anthem_000266240                   Insys_Anthem_000266240
Insys_Anthem_000266282                   Insys_Anthem_000266282
Insys_Anthem_000266400                   Insys_Anthem_000266400
Insys_Anthem_000266403                   Insys_Anthem_000266403

                                                    121
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 123 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000266419                   Insys_Anthem_000266419
Insys_Anthem_000266521                   Insys_Anthem_000266521
Insys_Anthem_000266522                   Insys_Anthem_000266522
Insys_Anthem_000266551                   Insys_Anthem_000266551
Insys_Anthem_000266574                   Insys_Anthem_000266574
Insys_Anthem_000266582                   Insys_Anthem_000266582
Insys_Anthem_000266597                   Insys_Anthem_000266597
Insys_Anthem_000266599                   Insys_Anthem_000266599
Insys_Anthem_000266800                   Insys_Anthem_000266800
Insys_Anthem_000266877                   Insys_Anthem_000266877
Insys_Anthem_000266879                   Insys_Anthem_000266879
Insys_Anthem_000266920                   Insys_Anthem_000266920
Insys_Anthem_000266922                   Insys_Anthem_000266922
Insys_Anthem_000266926                   Insys_Anthem_000266926
Insys_Anthem_000266930                   Insys_Anthem_000266930
Insys_Anthem_000266934                   Insys_Anthem_000266934
Insys_Anthem_000267081                   Insys_Anthem_000267081
Insys_Anthem_000267082                   Insys_Anthem_000267082
Insys_Anthem_000267632                   Insys_Anthem_000267632
Insys_Anthem_000267633                   Insys_Anthem_000267633
Insys_Anthem_000268270                   Insys_Anthem_000268270
Insys_Anthem_000268271                   Insys_Anthem_000268271
Insys_Anthem_000268362                   Insys_Anthem_000268362
Insys_Anthem_000268364                   Insys_Anthem_000268364
Insys_Anthem_000268432                   Insys_Anthem_000268432
Insys_Anthem_000269016                   Insys_Anthem_000269016
Insys_Anthem_000269017                   Insys_Anthem_000269017
Insys_Anthem_000269032                   Insys_Anthem_000269032
Insys_Anthem_000269338                   Insys_Anthem_000269338
Insys_Anthem_000269815                   Insys_Anthem_000269815
Insys_Anthem_000269941                   Insys_Anthem_000269941
Insys_Anthem_000270047                   Insys_Anthem_000270047
Insys_Anthem_000270052                   Insys_Anthem_000270052
Insys_Anthem_000270055                   Insys_Anthem_000270055
Insys_Anthem_000270057                   Insys_Anthem_000270057
Insys_Anthem_000270058                   Insys_Anthem_000270058
Insys_Anthem_000270062                   Insys_Anthem_000270062
Insys_Anthem_000270064                   Insys_Anthem_000270064
Insys_Anthem_000270190                   Insys_Anthem_000270190
Insys_Anthem_000270246                   Insys_Anthem_000270246
Insys_Anthem_000270272                   Insys_Anthem_000270272
Insys_Anthem_000270273                   Insys_Anthem_000270273
Insys_Anthem_000270274                   Insys_Anthem_000270274
Insys_Anthem_000270275                   Insys_Anthem_000270275
Insys_Anthem_000270302                   Insys_Anthem_000270302
Insys_Anthem_000270453                   Insys_Anthem_000270453
Insys_Anthem_000270454                   Insys_Anthem_000270454

                                                    122
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 124 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000270455                   Insys_Anthem_000270455
Insys_Anthem_000270456                   Insys_Anthem_000270456
Insys_Anthem_000270466                   Insys_Anthem_000270466
Insys_Anthem_000270591                   Insys_Anthem_000270591
Insys_Anthem_000270592                   Insys_Anthem_000270592
Insys_Anthem_000270593                   Insys_Anthem_000270593
Insys_Anthem_000270594                   Insys_Anthem_000270594
Insys_Anthem_000270639                   Insys_Anthem_000270639
Insys_Anthem_000270795                   Insys_Anthem_000270795
Insys_Anthem_000270796                   Insys_Anthem_000270796
Insys_Anthem_000270797                   Insys_Anthem_000270797
Insys_Anthem_000270798                   Insys_Anthem_000270798
Insys_Anthem_000270854                   Insys_Anthem_000270854
Insys_Anthem_000270935                   Insys_Anthem_000270935
Insys_Anthem_000270936                   Insys_Anthem_000270936
Insys_Anthem_000270937                   Insys_Anthem_000270937
Insys_Anthem_000270938                   Insys_Anthem_000270938
Insys_Anthem_000270951                   Insys_Anthem_000270951
Insys_Anthem_000270954                   Insys_Anthem_000270954
Insys_Anthem_000270958                   Insys_Anthem_000270958
Insys_Anthem_000270987                   Insys_Anthem_000270987
Insys_Anthem_000271067                   Insys_Anthem_000271067
Insys_Anthem_000271068                   Insys_Anthem_000271068
Insys_Anthem_000271069                   Insys_Anthem_000271069
Insys_Anthem_000271070                   Insys_Anthem_000271070
Insys_Anthem_000271129                   Insys_Anthem_000271129
Insys_Anthem_000271185                   Insys_Anthem_000271185
Insys_Anthem_000271186                   Insys_Anthem_000271186
Insys_Anthem_000271187                   Insys_Anthem_000271187
Insys_Anthem_000271188                   Insys_Anthem_000271188
Insys_Anthem_000271260                   Insys_Anthem_000271260
Insys_Anthem_000271288                   Insys_Anthem_000271288
Insys_Anthem_000271289                   Insys_Anthem_000271289
Insys_Anthem_000271290                   Insys_Anthem_000271290
Insys_Anthem_000271291                   Insys_Anthem_000271291
Insys_Anthem_000271583                   Insys_Anthem_000271583
Insys_Anthem_000271584                   Insys_Anthem_000271584
Insys_Anthem_000271663                   Insys_Anthem_000271663
Insys_Anthem_000271723                   Insys_Anthem_000271723
Insys_Anthem_000271724                   Insys_Anthem_000271724
Insys_Anthem_000271741                   Insys_Anthem_000271741
Insys_Anthem_000271742                   Insys_Anthem_000271742
Insys_Anthem_000271765                   Insys_Anthem_000271765
Insys_Anthem_000271766                   Insys_Anthem_000271766
Insys_Anthem_000271806                   Insys_Anthem_000271806
Insys_Anthem_000271811                   Insys_Anthem_000271811
Insys_Anthem_000271847                   Insys_Anthem_000271847

                                                    123
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 125 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000271848                   Insys_Anthem_000271848
Insys_Anthem_000271869                   Insys_Anthem_000271869
Insys_Anthem_000271887                   Insys_Anthem_000271887
Insys_Anthem_000272051                   Insys_Anthem_000272051
Insys_Anthem_000272052                   Insys_Anthem_000272052
Insys_Anthem_000272068                   Insys_Anthem_000272068
Insys_Anthem_000272143                   Insys_Anthem_000272143
Insys_Anthem_000272220                   Insys_Anthem_000272220
Insys_Anthem_000272221                   Insys_Anthem_000272221
Insys_Anthem_000272241                   Insys_Anthem_000272241
Insys_Anthem_000272259                   Insys_Anthem_000272259
Insys_Anthem_000272261                   Insys_Anthem_000272261
Insys_Anthem_000272289                   Insys_Anthem_000272289
Insys_Anthem_000272295                   Insys_Anthem_000272295
Insys_Anthem_000272359                   Insys_Anthem_000272359
Insys_Anthem_000272384                   Insys_Anthem_000272384
Insys_Anthem_000272385                   Insys_Anthem_000272385
Insys_Anthem_000272541                   Insys_Anthem_000272541
Insys_Anthem_000272542                   Insys_Anthem_000272542
Insys_Anthem_000272562                   Insys_Anthem_000272562
Insys_Anthem_000272679                   Insys_Anthem_000272679
Insys_Anthem_000272680                   Insys_Anthem_000272680
Insys_Anthem_000272764                   Insys_Anthem_000272764
Insys_Anthem_000272845                   Insys_Anthem_000272845
Insys_Anthem_000272850                   Insys_Anthem_000272850
Insys_Anthem_000272856                   Insys_Anthem_000272856
Insys_Anthem_000272905                   Insys_Anthem_000272905
Insys_Anthem_000272906                   Insys_Anthem_000272906
Insys_Anthem_000273075                   Insys_Anthem_000273075
Insys_Anthem_000273076                   Insys_Anthem_000273076
Insys_Anthem_000273134                   Insys_Anthem_000273134
Insys_Anthem_000273214                   Insys_Anthem_000273214
Insys_Anthem_000273215                   Insys_Anthem_000273215
Insys_Anthem_000273316                   Insys_Anthem_000273316
Insys_Anthem_000273317                   Insys_Anthem_000273317
Insys_Anthem_000273372                   Insys_Anthem_000273372
Insys_Anthem_000273430                   Insys_Anthem_000273430
Insys_Anthem_000273431                   Insys_Anthem_000273431
Insys_Anthem_000273486                   Insys_Anthem_000273486
Insys_Anthem_000273487                   Insys_Anthem_000273487
Insys_Anthem_000273542                   Insys_Anthem_000273542
Insys_Anthem_000273543                   Insys_Anthem_000273543
Insys_Anthem_000273591                   Insys_Anthem_000273591
Insys_Anthem_000273594                   Insys_Anthem_000273594
Insys_Anthem_000273597                   Insys_Anthem_000273597
Insys_Anthem_000273647                   Insys_Anthem_000273647
Insys_Anthem_000273648                   Insys_Anthem_000273648

                                                    124
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 126 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000273705                   Insys_Anthem_000273705
Insys_Anthem_000273737                   Insys_Anthem_000273737
Insys_Anthem_000273738                   Insys_Anthem_000273738
Insys_Anthem_000273937                   Insys_Anthem_000273937
Insys_Anthem_000273954                   Insys_Anthem_000273954
Insys_Anthem_000273955                   Insys_Anthem_000273955
Insys_Anthem_000273975                   Insys_Anthem_000273975
Insys_Anthem_000273981                   Insys_Anthem_000273981
Insys_Anthem_000274033                   Insys_Anthem_000274033
Insys_Anthem_000274034                   Insys_Anthem_000274034
Insys_Anthem_000274066                   Insys_Anthem_000274066
Insys_Anthem_000274067                   Insys_Anthem_000274067
Insys_Anthem_000274132                   Insys_Anthem_000274132
Insys_Anthem_000274133                   Insys_Anthem_000274133
Insys_Anthem_000274150                   Insys_Anthem_000274150
Insys_Anthem_000274151                   Insys_Anthem_000274151
Insys_Anthem_000274161                   Insys_Anthem_000274161
Insys_Anthem_000274162                   Insys_Anthem_000274162
Insys_Anthem_000274203                   Insys_Anthem_000274203
Insys_Anthem_000274206                   Insys_Anthem_000274206
Insys_Anthem_000274214                   Insys_Anthem_000274214
Insys_Anthem_000274217                   Insys_Anthem_000274217
Insys_Anthem_000274220                   Insys_Anthem_000274220
Insys_Anthem_000274252                   Insys_Anthem_000274252
Insys_Anthem_000274253                   Insys_Anthem_000274253
Insys_Anthem_000274291                   Insys_Anthem_000274291
Insys_Anthem_000274364                   Insys_Anthem_000274364
Insys_Anthem_000274366                   Insys_Anthem_000274366
Insys_Anthem_000274368                   Insys_Anthem_000274368
Insys_Anthem_000274387                   Insys_Anthem_000274387
Insys_Anthem_000274393                   Insys_Anthem_000274393
Insys_Anthem_000274394                   Insys_Anthem_000274394
Insys_Anthem_000274425                   Insys_Anthem_000274425
Insys_Anthem_000274463                   Insys_Anthem_000274463
Insys_Anthem_000274464                   Insys_Anthem_000274464
Insys_Anthem_000274497                   Insys_Anthem_000274497
Insys_Anthem_000274510                   Insys_Anthem_000274510
Insys_Anthem_000274520                   Insys_Anthem_000274520
Insys_Anthem_000274550                   Insys_Anthem_000274550
Insys_Anthem_000274554                   Insys_Anthem_000274554
Insys_Anthem_000274557                   Insys_Anthem_000274557
Insys_Anthem_000274565                   Insys_Anthem_000274565
Insys_Anthem_000274600                   Insys_Anthem_000274600
Insys_Anthem_000274601                   Insys_Anthem_000274601
Insys_Anthem_000274611                   Insys_Anthem_000274611
Insys_Anthem_000274616                   Insys_Anthem_000274616
Insys_Anthem_000274620                   Insys_Anthem_000274620

                                                    125
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 127 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000274623                   Insys_Anthem_000274623
Insys_Anthem_000274726                   Insys_Anthem_000274726
Insys_Anthem_000274734                   Insys_Anthem_000274734
Insys_Anthem_000274815                   Insys_Anthem_000274815
Insys_Anthem_000274816                   Insys_Anthem_000274816
Insys_Anthem_000274913                   Insys_Anthem_000274913
Insys_Anthem_000274914                   Insys_Anthem_000274914
Insys_Anthem_000274931                   Insys_Anthem_000274931
Insys_Anthem_000274932                   Insys_Anthem_000274932
Insys_Anthem_000275043                   Insys_Anthem_000275043
Insys_Anthem_000275044                   Insys_Anthem_000275044
Insys_Anthem_000275128                   Insys_Anthem_000275128
Insys_Anthem_000275158                   Insys_Anthem_000275158
Insys_Anthem_000275299                   Insys_Anthem_000275299
Insys_Anthem_000275744                   Insys_Anthem_000275744
Insys_Anthem_000275746                   Insys_Anthem_000275746
Insys_Anthem_000275748                   Insys_Anthem_000275748
Insys_Anthem_000275749                   Insys_Anthem_000275749
Insys_Anthem_000275843                   Insys_Anthem_000275843
Insys_Anthem_000275845                   Insys_Anthem_000275845
Insys_Anthem_000275846                   Insys_Anthem_000275846
Insys_Anthem_000275848                   Insys_Anthem_000275848
Insys_Anthem_000275849                   Insys_Anthem_000275849
Insys_Anthem_000275866                   Insys_Anthem_000275866
Insys_Anthem_000275869                   Insys_Anthem_000275869
Insys_Anthem_000275872                   Insys_Anthem_000275872
Insys_Anthem_000275882                   Insys_Anthem_000275882
Insys_Anthem_000275884                   Insys_Anthem_000275884
Insys_Anthem_000275886                   Insys_Anthem_000275886
Insys_Anthem_000275887                   Insys_Anthem_000275887
Insys_Anthem_000275888                   Insys_Anthem_000275888
Insys_Anthem_000275889                   Insys_Anthem_000275889
Insys_Anthem_000275950                   Insys_Anthem_000275950
Insys_Anthem_000276330                   Insys_Anthem_000276330
Insys_Anthem_000276481                   Insys_Anthem_000276481
Insys_Anthem_000276586                   Insys_Anthem_000276586
Insys_Anthem_000276596                   Insys_Anthem_000276596
Insys_Anthem_000276597                   Insys_Anthem_000276597
Insys_Anthem_000276598                   Insys_Anthem_000276598
Insys_Anthem_000277008                   Insys_Anthem_000277008
Insys_Anthem_000277042                   Insys_Anthem_000277042
Insys_Anthem_000277541                   Insys_Anthem_000277541
Insys_Anthem_000277838                   Insys_Anthem_000277838
Insys_Anthem_000277904                   Insys_Anthem_000277904
Insys_Anthem_000277928                   Insys_Anthem_000277928
Insys_Anthem_000278169                   Insys_Anthem_000278169
Insys_Anthem_000278229                   Insys_Anthem_000278229

                                                    126
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 128 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000278234                   Insys_Anthem_000278234
Insys_Anthem_000278235                   Insys_Anthem_000278235
Insys_Anthem_000278238                   Insys_Anthem_000278238
Insys_Anthem_000278239                   Insys_Anthem_000278239
Insys_Anthem_000278248                   Insys_Anthem_000278248
Insys_Anthem_000278249                   Insys_Anthem_000278249
Insys_Anthem_000278287                   Insys_Anthem_000278287
Insys_Anthem_000278325                   Insys_Anthem_000278325
Insys_Anthem_000278327                   Insys_Anthem_000278327
Insys_Anthem_000278347                   Insys_Anthem_000278347
Insys_Anthem_000278348                   Insys_Anthem_000278348
Insys_Anthem_000278349                   Insys_Anthem_000278349
Insys_Anthem_000278351                   Insys_Anthem_000278351
Insys_Anthem_000278354                   Insys_Anthem_000278354
Insys_Anthem_000278356                   Insys_Anthem_000278356
Insys_Anthem_000278357                   Insys_Anthem_000278357
Insys_Anthem_000278712                   Insys_Anthem_000278712
Insys_Anthem_000278803                   Insys_Anthem_000278803
Insys_Anthem_000279096                   Insys_Anthem_000279096
Insys_Anthem_000279244                   Insys_Anthem_000279244
Insys_Anthem_000279328                   Insys_Anthem_000279328
Insys_Anthem_000280648                   Insys_Anthem_000280648
Insys_Anthem_000280661                   Insys_Anthem_000280661
Insys_Anthem_000280726                   Insys_Anthem_000280726
Insys_Anthem_000280752                   Insys_Anthem_000280752
Insys_Anthem_000280753                   Insys_Anthem_000280753
Insys_Anthem_000280755                   Insys_Anthem_000280755
Insys_Anthem_000280765                   Insys_Anthem_000280765
Insys_Anthem_000280766                   Insys_Anthem_000280766
Insys_Anthem_000280767                   Insys_Anthem_000280767
Insys_Anthem_000280768                   Insys_Anthem_000280768
Insys_Anthem_000280772                   Insys_Anthem_000280772
Insys_Anthem_000280780                   Insys_Anthem_000280780
Insys_Anthem_000280783                   Insys_Anthem_000280783
Insys_Anthem_000280785                   Insys_Anthem_000280785
Insys_Anthem_000280788                   Insys_Anthem_000280788
Insys_Anthem_000280791                   Insys_Anthem_000280791
Insys_Anthem_000280793                   Insys_Anthem_000280793
Insys_Anthem_000280794                   Insys_Anthem_000280794
Insys_Anthem_000280796                   Insys_Anthem_000280796
Insys_Anthem_000280798                   Insys_Anthem_000280798
Insys_Anthem_000280799                   Insys_Anthem_000280799
Insys_Anthem_000280801                   Insys_Anthem_000280801
Insys_Anthem_000280802                   Insys_Anthem_000280802
Insys_Anthem_000280806                   Insys_Anthem_000280806
Insys_Anthem_000280809                   Insys_Anthem_000280809
Insys_Anthem_000280811                   Insys_Anthem_000280811

                                                    127
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 129 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000280812                   Insys_Anthem_000280812
Insys_Anthem_000280818                   Insys_Anthem_000280818
Insys_Anthem_000280821                   Insys_Anthem_000280821
Insys_Anthem_000280822                   Insys_Anthem_000280822
Insys_Anthem_000280823                   Insys_Anthem_000280823
Insys_Anthem_000280824                   Insys_Anthem_000280824
Insys_Anthem_000280825                   Insys_Anthem_000280825
Insys_Anthem_000280827                   Insys_Anthem_000280827
Insys_Anthem_000280828                   Insys_Anthem_000280828
Insys_Anthem_000280830                   Insys_Anthem_000280830
Insys_Anthem_000280831                   Insys_Anthem_000280831
Insys_Anthem_000280832                   Insys_Anthem_000280832
Insys_Anthem_000280834                   Insys_Anthem_000280834
Insys_Anthem_000280841                   Insys_Anthem_000280841
Insys_Anthem_000280844                   Insys_Anthem_000280844
Insys_Anthem_000280848                   Insys_Anthem_000280848
Insys_Anthem_000280849                   Insys_Anthem_000280849
Insys_Anthem_000280852                   Insys_Anthem_000280852
Insys_Anthem_000280853                   Insys_Anthem_000280853
Insys_Anthem_000280854                   Insys_Anthem_000280854
Insys_Anthem_000280855                   Insys_Anthem_000280855
Insys_Anthem_000280856                   Insys_Anthem_000280856
Insys_Anthem_000280857                   Insys_Anthem_000280857
Insys_Anthem_000280860                   Insys_Anthem_000280860
Insys_Anthem_000280862                   Insys_Anthem_000280862
Insys_Anthem_000280863                   Insys_Anthem_000280863
Insys_Anthem_000280864                   Insys_Anthem_000280864
Insys_Anthem_000280865                   Insys_Anthem_000280865
Insys_Anthem_000280866                   Insys_Anthem_000280866
Insys_Anthem_000280867                   Insys_Anthem_000280867
Insys_Anthem_000280868                   Insys_Anthem_000280868
Insys_Anthem_000280869                   Insys_Anthem_000280869
Insys_Anthem_000280870                   Insys_Anthem_000280870
Insys_Anthem_000280872                   Insys_Anthem_000280872
Insys_Anthem_000280877                   Insys_Anthem_000280877
Insys_Anthem_000280893                   Insys_Anthem_000280893
Insys_Anthem_000280902                   Insys_Anthem_000280902
Insys_Anthem_000280904                   Insys_Anthem_000280904
Insys_Anthem_000280909                   Insys_Anthem_000280909
Insys_Anthem_000280914                   Insys_Anthem_000280914
Insys_Anthem_000280915                   Insys_Anthem_000280915
Insys_Anthem_000280927                   Insys_Anthem_000280927
Insys_Anthem_000280934                   Insys_Anthem_000280934
Insys_Anthem_000280943                   Insys_Anthem_000280943
Insys_Anthem_000280945                   Insys_Anthem_000280945
Insys_Anthem_000280946                   Insys_Anthem_000280946
Insys_Anthem_000280957                   Insys_Anthem_000280957

                                                    128
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 130 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000280969                   Insys_Anthem_000280969
Insys_Anthem_000280970                   Insys_Anthem_000280970
Insys_Anthem_000280977                   Insys_Anthem_000280977
Insys_Anthem_000280989                   Insys_Anthem_000280989
Insys_Anthem_000280994                   Insys_Anthem_000280994
Insys_Anthem_000281008                   Insys_Anthem_000281008
Insys_Anthem_000281015                   Insys_Anthem_000281015
Insys_Anthem_000281019                   Insys_Anthem_000281019
Insys_Anthem_000281020                   Insys_Anthem_000281020
Insys_Anthem_000281024                   Insys_Anthem_000281024
Insys_Anthem_000281032                   Insys_Anthem_000281032
Insys_Anthem_000281058                   Insys_Anthem_000281058
Insys_Anthem_000281059                   Insys_Anthem_000281059
Insys_Anthem_000281064                   Insys_Anthem_000281064
Insys_Anthem_000281068                   Insys_Anthem_000281068
Insys_Anthem_000281070                   Insys_Anthem_000281070
Insys_Anthem_000281072                   Insys_Anthem_000281072
Insys_Anthem_000281078                   Insys_Anthem_000281078
Insys_Anthem_000281083                   Insys_Anthem_000281083
Insys_Anthem_000281084                   Insys_Anthem_000281084
Insys_Anthem_000281089                   Insys_Anthem_000281089
Insys_Anthem_000281139                   Insys_Anthem_000281139
Insys_Anthem_000282124                   Insys_Anthem_000282124
Insys_Anthem_000282214                   Insys_Anthem_000282214
Insys_Anthem_000282463                   Insys_Anthem_000282463
Insys_Anthem_000282512                   Insys_Anthem_000282512
Insys_Anthem_000282521                   Insys_Anthem_000282521
Insys_Anthem_000282618                   Insys_Anthem_000282618
Insys_Anthem_000282620                   Insys_Anthem_000282620
Insys_Anthem_000282683                   Insys_Anthem_000282683
Insys_Anthem_000283102                   Insys_Anthem_000283102
Insys_Anthem_000283594                   Insys_Anthem_000283594
Insys_Anthem_000283672                   Insys_Anthem_000283672
Insys_Anthem_000283827                   Insys_Anthem_000283827
Insys_Anthem_000284066                   Insys_Anthem_000284066
Insys_Anthem_000284074                   Insys_Anthem_000284074
Insys_Anthem_000284112                   Insys_Anthem_000284112
Insys_Anthem_000284113                   Insys_Anthem_000284113
Insys_Anthem_000284186                   Insys_Anthem_000284186
Insys_Anthem_000284281                   Insys_Anthem_000284281
Insys_Anthem_000284400                   Insys_Anthem_000284400
Insys_Anthem_000284518                   Insys_Anthem_000284518
Insys_Anthem_000284540                   Insys_Anthem_000284540
Insys_Anthem_000284541                   Insys_Anthem_000284541
Insys_Anthem_000284559                   Insys_Anthem_000284559
Insys_Anthem_000284563                   Insys_Anthem_000284563
Insys_Anthem_000284645                   Insys_Anthem_000284645

                                                    129
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 131 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000284724                   Insys_Anthem_000284724
Insys_Anthem_000285178                   Insys_Anthem_000285178
Insys_Anthem_000285261                   Insys_Anthem_000285261
Insys_Anthem_000285264                   Insys_Anthem_000285264
Insys_Anthem_000285313                   Insys_Anthem_000285313
Insys_Anthem_000285359                   Insys_Anthem_000285359
Insys_Anthem_000285418                   Insys_Anthem_000285418
Insys_Anthem_000285472                   Insys_Anthem_000285472
Insys_Anthem_000285658                   Insys_Anthem_000285658
Insys_Anthem_000285827                   Insys_Anthem_000285827
Insys_Anthem_000285874                   Insys_Anthem_000285874
Insys_Anthem_000285988                   Insys_Anthem_000285988
Insys_Anthem_000286020                   Insys_Anthem_000286020
Insys_Anthem_000286044                   Insys_Anthem_000286044
Insys_Anthem_000286061                   Insys_Anthem_000286061
Insys_Anthem_000286149                   Insys_Anthem_000286149
Insys_Anthem_000286516                   Insys_Anthem_000286516
Insys_Anthem_000286740                   Insys_Anthem_000286740
Insys_Anthem_000286847                   Insys_Anthem_000286847
Insys_Anthem_000286859                   Insys_Anthem_000286859
Insys_Anthem_000287040                   Insys_Anthem_000287040
Insys_Anthem_000287048                   Insys_Anthem_000287048
Insys_Anthem_000287078                   Insys_Anthem_000287078
Insys_Anthem_000287147                   Insys_Anthem_000287147
Insys_Anthem_000287184                   Insys_Anthem_000287184
Insys_Anthem_000287189                   Insys_Anthem_000287189
Insys_Anthem_000287192                   Insys_Anthem_000287192
Insys_Anthem_000287193                   Insys_Anthem_000287193
Insys_Anthem_000287305                   Insys_Anthem_000287305
Insys_Anthem_000287388                   Insys_Anthem_000287388
Insys_Anthem_000287449                   Insys_Anthem_000287449
Insys_Anthem_000287587                   Insys_Anthem_000287587
Insys_Anthem_000287672                   Insys_Anthem_000287672
Insys_Anthem_000287880                   Insys_Anthem_000287880
Insys_Anthem_000287965                   Insys_Anthem_000287965
Insys_Anthem_000288052                   Insys_Anthem_000288052
Insys_Anthem_000288504                   Insys_Anthem_000288504
Insys_Anthem_000288922                   Insys_Anthem_000288922
Insys_Anthem_000289044                   Insys_Anthem_000289044
Insys_Anthem_000289127                   Insys_Anthem_000289127
Insys_Anthem_000289396                   Insys_Anthem_000289396
Insys_Anthem_000289411                   Insys_Anthem_000289411
Insys_Anthem_000289468                   Insys_Anthem_000289468
Insys_Anthem_000289497                   Insys_Anthem_000289497
Insys_Anthem_000289729                   Insys_Anthem_000289729
Insys_Anthem_000290050                   Insys_Anthem_000290050
Insys_Anthem_000290058                   Insys_Anthem_000290058

                                                    130
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 132 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000290082                   Insys_Anthem_000290082
Insys_Anthem_000290134                   Insys_Anthem_000290134
Insys_Anthem_000290366                   Insys_Anthem_000290366
Insys_Anthem_000290535                   Insys_Anthem_000290535
Insys_Anthem_000290571                   Insys_Anthem_000290571
Insys_Anthem_000290572                   Insys_Anthem_000290572
Insys_Anthem_000290769                   Insys_Anthem_000290769
Insys_Anthem_000290995                   Insys_Anthem_000290995
Insys_Anthem_000291054                   Insys_Anthem_000291054
Insys_Anthem_000291063                   Insys_Anthem_000291063
Insys_Anthem_000291082                   Insys_Anthem_000291082
Insys_Anthem_000291242                   Insys_Anthem_000291242
Insys_Anthem_000291268                   Insys_Anthem_000291268
Insys_Anthem_000291334                   Insys_Anthem_000291334
Insys_Anthem_000291460                   Insys_Anthem_000291460
Insys_Anthem_000291464                   Insys_Anthem_000291464
Insys_Anthem_000292024                   Insys_Anthem_000292024
Insys_Anthem_000292026                   Insys_Anthem_000292026
Insys_Anthem_000292028                   Insys_Anthem_000292028
Insys_Anthem_000292029                   Insys_Anthem_000292029
Insys_Anthem_000292033                   Insys_Anthem_000292033
Insys_Anthem_000292041                   Insys_Anthem_000292041
Insys_Anthem_000292043                   Insys_Anthem_000292043
Insys_Anthem_000292044                   Insys_Anthem_000292044
Insys_Anthem_000292046                   Insys_Anthem_000292046
Insys_Anthem_000292048                   Insys_Anthem_000292048
Insys_Anthem_000292732                   Insys_Anthem_000292732
Insys_Anthem_000292741                   Insys_Anthem_000292741
Insys_Anthem_000292822                   Insys_Anthem_000292822
Insys_Anthem_000292860                   Insys_Anthem_000292860
Insys_Anthem_000292906                   Insys_Anthem_000292906
Insys_Anthem_000292957                   Insys_Anthem_000292957
Insys_Anthem_000292975                   Insys_Anthem_000292975
Insys_Anthem_000293031                   Insys_Anthem_000293031
Insys_Anthem_000293035                   Insys_Anthem_000293035
Insys_Anthem_000293049                   Insys_Anthem_000293049
Insys_Anthem_000293114                   Insys_Anthem_000293114
Insys_Anthem_000293146                   Insys_Anthem_000293146
Insys_Anthem_000293215                   Insys_Anthem_000293215
Insys_Anthem_000293232                   Insys_Anthem_000293232
Insys_Anthem_000293246                   Insys_Anthem_000293246
Insys_Anthem_000293249                   Insys_Anthem_000293249
Insys_Anthem_000293257                   Insys_Anthem_000293257
Insys_Anthem_000293272                   Insys_Anthem_000293272
Insys_Anthem_000293275                   Insys_Anthem_000293275
Insys_Anthem_000293334                   Insys_Anthem_000293334
Insys_Anthem_000293340                   Insys_Anthem_000293340

                                                    131
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 133 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000293342                   Insys_Anthem_000293342
Insys_Anthem_000293390                   Insys_Anthem_000293390
Insys_Anthem_000293451                   Insys_Anthem_000293451
Insys_Anthem_000293454                   Insys_Anthem_000293454
Insys_Anthem_000293458                   Insys_Anthem_000293458
Insys_Anthem_000293488                   Insys_Anthem_000293488
Insys_Anthem_000293523                   Insys_Anthem_000293523
Insys_Anthem_000293530                   Insys_Anthem_000293530
Insys_Anthem_000293535                   Insys_Anthem_000293535
Insys_Anthem_000293551                   Insys_Anthem_000293551
Insys_Anthem_000293577                   Insys_Anthem_000293577
Insys_Anthem_000293583                   Insys_Anthem_000293583
Insys_Anthem_000293624                   Insys_Anthem_000293624
Insys_Anthem_000293637                   Insys_Anthem_000293637
Insys_Anthem_000293671                   Insys_Anthem_000293671
Insys_Anthem_000293683                   Insys_Anthem_000293683
Insys_Anthem_000293721                   Insys_Anthem_000293721
Insys_Anthem_000293759                   Insys_Anthem_000293759
Insys_Anthem_000293767                   Insys_Anthem_000293767
Insys_Anthem_000293768                   Insys_Anthem_000293768
Insys_Anthem_000293801                   Insys_Anthem_000293801
Insys_Anthem_000293881                   Insys_Anthem_000293881
Insys_Anthem_000293884                   Insys_Anthem_000293884
Insys_Anthem_000293907                   Insys_Anthem_000293907
Insys_Anthem_000293911                   Insys_Anthem_000293911
Insys_Anthem_000293927                   Insys_Anthem_000293927
Insys_Anthem_000293931                   Insys_Anthem_000293931
Insys_Anthem_000293938                   Insys_Anthem_000293938
Insys_Anthem_000293979                   Insys_Anthem_000293979
Insys_Anthem_000293980                   Insys_Anthem_000293980
Insys_Anthem_000294082                   Insys_Anthem_000294082
Insys_Anthem_000294090                   Insys_Anthem_000294090
Insys_Anthem_000294099                   Insys_Anthem_000294099
Insys_Anthem_000294120                   Insys_Anthem_000294120
Insys_Anthem_000294138                   Insys_Anthem_000294138
Insys_Anthem_000294291                   Insys_Anthem_000294291
Insys_Anthem_000294297                   Insys_Anthem_000294297
Insys_Anthem_000294299                   Insys_Anthem_000294299
Insys_Anthem_000294330                   Insys_Anthem_000294330
Insys_Anthem_000294348                   Insys_Anthem_000294348
Insys_Anthem_000294351                   Insys_Anthem_000294351
Insys_Anthem_000294357                   Insys_Anthem_000294357
Insys_Anthem_000294442                   Insys_Anthem_000294442
Insys_Anthem_000294574                   Insys_Anthem_000294574
Insys_Anthem_000294599                   Insys_Anthem_000294599
Insys_Anthem_000294641                   Insys_Anthem_000294641
Insys_Anthem_000294672                   Insys_Anthem_000294672

                                                    132
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 134 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000294710                   Insys_Anthem_000294710
Insys_Anthem_000294711                   Insys_Anthem_000294711
Insys_Anthem_000294719                   Insys_Anthem_000294719
Insys_Anthem_000294832                   Insys_Anthem_000294832
Insys_Anthem_000294841                   Insys_Anthem_000294841
Insys_Anthem_000294845                   Insys_Anthem_000294845
Insys_Anthem_000294868                   Insys_Anthem_000294868
Insys_Anthem_000294877                   Insys_Anthem_000294877
Insys_Anthem_000294884                   Insys_Anthem_000294884
Insys_Anthem_000294885                   Insys_Anthem_000294885
Insys_Anthem_000294932                   Insys_Anthem_000294932
Insys_Anthem_000294977                   Insys_Anthem_000294977
Insys_Anthem_000295014                   Insys_Anthem_000295014
Insys_Anthem_000295020                   Insys_Anthem_000295020
Insys_Anthem_000295024                   Insys_Anthem_000295024
Insys_Anthem_000295029                   Insys_Anthem_000295029
Insys_Anthem_000295035                   Insys_Anthem_000295035
Insys_Anthem_000295036                   Insys_Anthem_000295036
Insys_Anthem_000295048                   Insys_Anthem_000295048
Insys_Anthem_000295064                   Insys_Anthem_000295064
Insys_Anthem_000295067                   Insys_Anthem_000295067
Insys_Anthem_000295068                   Insys_Anthem_000295068
Insys_Anthem_000295071                   Insys_Anthem_000295071
Insys_Anthem_000295096                   Insys_Anthem_000295096
Insys_Anthem_000295098                   Insys_Anthem_000295098
Insys_Anthem_000295100                   Insys_Anthem_000295100
Insys_Anthem_000295103                   Insys_Anthem_000295103
Insys_Anthem_000295116                   Insys_Anthem_000295116
Insys_Anthem_000295118                   Insys_Anthem_000295118
Insys_Anthem_000295120                   Insys_Anthem_000295120
Insys_Anthem_000295128                   Insys_Anthem_000295128
Insys_Anthem_000295180                   Insys_Anthem_000295180
Insys_Anthem_000295211                   Insys_Anthem_000295211
Insys_Anthem_000295239                   Insys_Anthem_000295239
Insys_Anthem_000295245                   Insys_Anthem_000295245
Insys_Anthem_000295252                   Insys_Anthem_000295252
Insys_Anthem_000295317                   Insys_Anthem_000295317
Insys_Anthem_000295331                   Insys_Anthem_000295331
Insys_Anthem_000295332                   Insys_Anthem_000295332
Insys_Anthem_000295339                   Insys_Anthem_000295339
Insys_Anthem_000295349                   Insys_Anthem_000295349
Insys_Anthem_000295365                   Insys_Anthem_000295365
Insys_Anthem_000295368                   Insys_Anthem_000295368
Insys_Anthem_000295398                   Insys_Anthem_000295398
Insys_Anthem_000295403                   Insys_Anthem_000295403
Insys_Anthem_000295412                   Insys_Anthem_000295412
Insys_Anthem_000295431                   Insys_Anthem_000295431

                                                    133
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 135 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000295432                   Insys_Anthem_000295432
Insys_Anthem_000295452                   Insys_Anthem_000295452
Insys_Anthem_000295455                   Insys_Anthem_000295455
Insys_Anthem_000295466                   Insys_Anthem_000295466
Insys_Anthem_000295483                   Insys_Anthem_000295483
Insys_Anthem_000295488                   Insys_Anthem_000295488
Insys_Anthem_000295496                   Insys_Anthem_000295496
Insys_Anthem_000295500                   Insys_Anthem_000295500
Insys_Anthem_000295508                   Insys_Anthem_000295508
Insys_Anthem_000295521                   Insys_Anthem_000295521
Insys_Anthem_000295525                   Insys_Anthem_000295525
Insys_Anthem_000295527                   Insys_Anthem_000295527
Insys_Anthem_000295551                   Insys_Anthem_000295551
Insys_Anthem_000295561                   Insys_Anthem_000295561
Insys_Anthem_000295565                   Insys_Anthem_000295565
Insys_Anthem_000295566                   Insys_Anthem_000295566
Insys_Anthem_000295583                   Insys_Anthem_000295583
Insys_Anthem_000295587                   Insys_Anthem_000295587
Insys_Anthem_000295609                   Insys_Anthem_000295609
Insys_Anthem_000295619                   Insys_Anthem_000295619
Insys_Anthem_000295653                   Insys_Anthem_000295653
Insys_Anthem_000295672                   Insys_Anthem_000295672
Insys_Anthem_000295716                   Insys_Anthem_000295716
Insys_Anthem_000295720                   Insys_Anthem_000295720
Insys_Anthem_000295724                   Insys_Anthem_000295724
Insys_Anthem_000295732                   Insys_Anthem_000295732
Insys_Anthem_000295764                   Insys_Anthem_000295764
Insys_Anthem_000295768                   Insys_Anthem_000295768
Insys_Anthem_000295787                   Insys_Anthem_000295787
Insys_Anthem_000295795                   Insys_Anthem_000295795
Insys_Anthem_000295797                   Insys_Anthem_000295797
Insys_Anthem_000295821                   Insys_Anthem_000295821
Insys_Anthem_000295824                   Insys_Anthem_000295824
Insys_Anthem_000295830                   Insys_Anthem_000295830
Insys_Anthem_000295867                   Insys_Anthem_000295867
Insys_Anthem_000295872                   Insys_Anthem_000295872
Insys_Anthem_000295874                   Insys_Anthem_000295874
Insys_Anthem_000295879                   Insys_Anthem_000295879
Insys_Anthem_000295881                   Insys_Anthem_000295881
Insys_Anthem_000295888                   Insys_Anthem_000295888
Insys_Anthem_000295901                   Insys_Anthem_000295901
Insys_Anthem_000295904                   Insys_Anthem_000295904
Insys_Anthem_000295935                   Insys_Anthem_000295935
Insys_Anthem_000295964                   Insys_Anthem_000295964
Insys_Anthem_000295968                   Insys_Anthem_000295968
Insys_Anthem_000295972                   Insys_Anthem_000295972
Insys_Anthem_000295976                   Insys_Anthem_000295976

                                                    134
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 136 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000295984                   Insys_Anthem_000295984
Insys_Anthem_000295988                   Insys_Anthem_000295988
Insys_Anthem_000295996                   Insys_Anthem_000295996
Insys_Anthem_000296003                   Insys_Anthem_000296003
Insys_Anthem_000296019                   Insys_Anthem_000296019
Insys_Anthem_000296021                   Insys_Anthem_000296021
Insys_Anthem_000296023                   Insys_Anthem_000296023
Insys_Anthem_000296032                   Insys_Anthem_000296032
Insys_Anthem_000296052                   Insys_Anthem_000296052
Insys_Anthem_000296086                   Insys_Anthem_000296086
Insys_Anthem_000296089                   Insys_Anthem_000296089
Insys_Anthem_000296102                   Insys_Anthem_000296102
Insys_Anthem_000296105                   Insys_Anthem_000296105
Insys_Anthem_000296119                   Insys_Anthem_000296119
Insys_Anthem_000296124                   Insys_Anthem_000296124
Insys_Anthem_000296128                   Insys_Anthem_000296128
Insys_Anthem_000296137                   Insys_Anthem_000296137
Insys_Anthem_000296148                   Insys_Anthem_000296148
Insys_Anthem_000296186                   Insys_Anthem_000296186
Insys_Anthem_000296188                   Insys_Anthem_000296188
Insys_Anthem_000296197                   Insys_Anthem_000296197
Insys_Anthem_000296199                   Insys_Anthem_000296199
Insys_Anthem_000296225                   Insys_Anthem_000296225
Insys_Anthem_000296286                   Insys_Anthem_000296286
Insys_Anthem_000296296                   Insys_Anthem_000296296
Insys_Anthem_000296299                   Insys_Anthem_000296299
Insys_Anthem_000296422                   Insys_Anthem_000296422
Insys_Anthem_000296425                   Insys_Anthem_000296425
Insys_Anthem_000296436                   Insys_Anthem_000296436
Insys_Anthem_000296449                   Insys_Anthem_000296449
Insys_Anthem_000296469                   Insys_Anthem_000296469
Insys_Anthem_000296525                   Insys_Anthem_000296525
Insys_Anthem_000296536                   Insys_Anthem_000296536
Insys_Anthem_000296550                   Insys_Anthem_000296550
Insys_Anthem_000296560                   Insys_Anthem_000296560
Insys_Anthem_000296565                   Insys_Anthem_000296565
Insys_Anthem_000296568                   Insys_Anthem_000296568
Insys_Anthem_000296577                   Insys_Anthem_000296577
Insys_Anthem_000296578                   Insys_Anthem_000296578
Insys_Anthem_000296641                   Insys_Anthem_000296641
Insys_Anthem_000296651                   Insys_Anthem_000296651
Insys_Anthem_000296654                   Insys_Anthem_000296654
Insys_Anthem_000296665                   Insys_Anthem_000296665
Insys_Anthem_000296666                   Insys_Anthem_000296666
Insys_Anthem_000296675                   Insys_Anthem_000296675
Insys_Anthem_000296693                   Insys_Anthem_000296693
Insys_Anthem_000296703                   Insys_Anthem_000296703

                                                    135
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 137 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000296705                   Insys_Anthem_000296705
Insys_Anthem_000296706                   Insys_Anthem_000296706
Insys_Anthem_000296712                   Insys_Anthem_000296712
Insys_Anthem_000296715                   Insys_Anthem_000296715
Insys_Anthem_000296719                   Insys_Anthem_000296719
Insys_Anthem_000296743                   Insys_Anthem_000296743
Insys_Anthem_000296746                   Insys_Anthem_000296746
Insys_Anthem_000296747                   Insys_Anthem_000296747
Insys_Anthem_000296778                   Insys_Anthem_000296778
Insys_Anthem_000296790                   Insys_Anthem_000296790
Insys_Anthem_000296822                   Insys_Anthem_000296822
Insys_Anthem_000296833                   Insys_Anthem_000296833
Insys_Anthem_000296850                   Insys_Anthem_000296850
Insys_Anthem_000296872                   Insys_Anthem_000296872
Insys_Anthem_000296882                   Insys_Anthem_000296882
Insys_Anthem_000296903                   Insys_Anthem_000296903
Insys_Anthem_000296911                   Insys_Anthem_000296911
Insys_Anthem_000296947                   Insys_Anthem_000296947
Insys_Anthem_000296991                   Insys_Anthem_000296991
Insys_Anthem_000297002                   Insys_Anthem_000297002
Insys_Anthem_000297032                   Insys_Anthem_000297032
Insys_Anthem_000297037                   Insys_Anthem_000297037
Insys_Anthem_000297041                   Insys_Anthem_000297041
Insys_Anthem_000297076                   Insys_Anthem_000297076
Insys_Anthem_000297086                   Insys_Anthem_000297086
Insys_Anthem_000297119                   Insys_Anthem_000297119
Insys_Anthem_000297127                   Insys_Anthem_000297127
Insys_Anthem_000297129                   Insys_Anthem_000297129
Insys_Anthem_000297138                   Insys_Anthem_000297138
Insys_Anthem_000297140                   Insys_Anthem_000297140
Insys_Anthem_000297147                   Insys_Anthem_000297147
Insys_Anthem_000297194                   Insys_Anthem_000297194
Insys_Anthem_000297211                   Insys_Anthem_000297211
Insys_Anthem_000297220                   Insys_Anthem_000297220
Insys_Anthem_000297265                   Insys_Anthem_000297265
Insys_Anthem_000297360                   Insys_Anthem_000297360
Insys_Anthem_000297367                   Insys_Anthem_000297367
Insys_Anthem_000297380                   Insys_Anthem_000297380
Insys_Anthem_000297397                   Insys_Anthem_000297397
Insys_Anthem_000297398                   Insys_Anthem_000297398
Insys_Anthem_000297400                   Insys_Anthem_000297400
Insys_Anthem_000297420                   Insys_Anthem_000297420
Insys_Anthem_000297477                   Insys_Anthem_000297477
Insys_Anthem_000297491                   Insys_Anthem_000297491
Insys_Anthem_000297496                   Insys_Anthem_000297496
Insys_Anthem_000297523                   Insys_Anthem_000297523
Insys_Anthem_000297529                   Insys_Anthem_000297529

                                                    136
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 138 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000297545                   Insys_Anthem_000297545
Insys_Anthem_000297592                   Insys_Anthem_000297592
Insys_Anthem_000297606                   Insys_Anthem_000297606
Insys_Anthem_000297613                   Insys_Anthem_000297613
Insys_Anthem_000297621                   Insys_Anthem_000297621
Insys_Anthem_000297632                   Insys_Anthem_000297632
Insys_Anthem_000297679                   Insys_Anthem_000297679
Insys_Anthem_000297712                   Insys_Anthem_000297712
Insys_Anthem_000297745                   Insys_Anthem_000297745
Insys_Anthem_000297750                   Insys_Anthem_000297750
Insys_Anthem_000297751                   Insys_Anthem_000297751
Insys_Anthem_000297783                   Insys_Anthem_000297783
Insys_Anthem_000297905                   Insys_Anthem_000297905
Insys_Anthem_000297972                   Insys_Anthem_000297972
Insys_Anthem_000298011                   Insys_Anthem_000298011
Insys_Anthem_000298024                   Insys_Anthem_000298024
Insys_Anthem_000298056                   Insys_Anthem_000298056
Insys_Anthem_000298068                   Insys_Anthem_000298068
Insys_Anthem_000298072                   Insys_Anthem_000298072
Insys_Anthem_000298083                   Insys_Anthem_000298083
Insys_Anthem_000298089                   Insys_Anthem_000298089
Insys_Anthem_000298093                   Insys_Anthem_000298093
Insys_Anthem_000298116                   Insys_Anthem_000298116
Insys_Anthem_000298127                   Insys_Anthem_000298127
Insys_Anthem_000298166                   Insys_Anthem_000298166
Insys_Anthem_000298194                   Insys_Anthem_000298194
Insys_Anthem_000298228                   Insys_Anthem_000298228
Insys_Anthem_000298235                   Insys_Anthem_000298235
Insys_Anthem_000298238                   Insys_Anthem_000298238
Insys_Anthem_000298307                   Insys_Anthem_000298307
Insys_Anthem_000298335                   Insys_Anthem_000298335
Insys_Anthem_000298375                   Insys_Anthem_000298375
Insys_Anthem_000298393                   Insys_Anthem_000298393
Insys_Anthem_000298450                   Insys_Anthem_000298450
Insys_Anthem_000298468                   Insys_Anthem_000298468
Insys_Anthem_000298479                   Insys_Anthem_000298479
Insys_Anthem_000298505                   Insys_Anthem_000298505
Insys_Anthem_000298506                   Insys_Anthem_000298506
Insys_Anthem_000298512                   Insys_Anthem_000298512
Insys_Anthem_000298517                   Insys_Anthem_000298517
Insys_Anthem_000298518                   Insys_Anthem_000298518
Insys_Anthem_000298526                   Insys_Anthem_000298526
Insys_Anthem_000298533                   Insys_Anthem_000298533
Insys_Anthem_000298556                   Insys_Anthem_000298556
Insys_Anthem_000298573                   Insys_Anthem_000298573
Insys_Anthem_000298602                   Insys_Anthem_000298602
Insys_Anthem_000298603                   Insys_Anthem_000298603

                                                    137
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 139 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000298604                   Insys_Anthem_000298604
Insys_Anthem_000298609                   Insys_Anthem_000298609
Insys_Anthem_000298619                   Insys_Anthem_000298619
Insys_Anthem_000298627                   Insys_Anthem_000298627
Insys_Anthem_000298642                   Insys_Anthem_000298642
Insys_Anthem_000298654                   Insys_Anthem_000298654
Insys_Anthem_000298657                   Insys_Anthem_000298657
Insys_Anthem_000298771                   Insys_Anthem_000298771
Insys_Anthem_000298790                   Insys_Anthem_000298790
Insys_Anthem_000298809                   Insys_Anthem_000298809
Insys_Anthem_000298814                   Insys_Anthem_000298814
Insys_Anthem_000298824                   Insys_Anthem_000298824
Insys_Anthem_000298830                   Insys_Anthem_000298830
Insys_Anthem_000298836                   Insys_Anthem_000298836
Insys_Anthem_000298853                   Insys_Anthem_000298853
Insys_Anthem_000298902                   Insys_Anthem_000298902
Insys_Anthem_000298904                   Insys_Anthem_000298904
Insys_Anthem_000298908                   Insys_Anthem_000298908
Insys_Anthem_000298920                   Insys_Anthem_000298920
Insys_Anthem_000298935                   Insys_Anthem_000298935
Insys_Anthem_000298936                   Insys_Anthem_000298936
Insys_Anthem_000298937                   Insys_Anthem_000298937
Insys_Anthem_000298941                   Insys_Anthem_000298941
Insys_Anthem_000298960                   Insys_Anthem_000298960
Insys_Anthem_000298972                   Insys_Anthem_000298972
Insys_Anthem_000298977                   Insys_Anthem_000298977
Insys_Anthem_000298985                   Insys_Anthem_000298985
Insys_Anthem_000298988                   Insys_Anthem_000298988
Insys_Anthem_000298993                   Insys_Anthem_000298993
Insys_Anthem_000299014                   Insys_Anthem_000299014
Insys_Anthem_000299016                   Insys_Anthem_000299016
Insys_Anthem_000299027                   Insys_Anthem_000299027
Insys_Anthem_000299068                   Insys_Anthem_000299068
Insys_Anthem_000299076                   Insys_Anthem_000299076
Insys_Anthem_000299078                   Insys_Anthem_000299078
Insys_Anthem_000299087                   Insys_Anthem_000299087
Insys_Anthem_000299088                   Insys_Anthem_000299088
Insys_Anthem_000299095                   Insys_Anthem_000299095
Insys_Anthem_000299104                   Insys_Anthem_000299104
Insys_Anthem_000299106                   Insys_Anthem_000299106
Insys_Anthem_000299129                   Insys_Anthem_000299129
Insys_Anthem_000299142                   Insys_Anthem_000299142
Insys_Anthem_000299149                   Insys_Anthem_000299149
Insys_Anthem_000299182                   Insys_Anthem_000299182
Insys_Anthem_000299253                   Insys_Anthem_000299253
Insys_Anthem_000299260                   Insys_Anthem_000299260
Insys_Anthem_000299307                   Insys_Anthem_000299307

                                                    138
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 140 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000299311                   Insys_Anthem_000299311
Insys_Anthem_000299347                   Insys_Anthem_000299347
Insys_Anthem_000299348                   Insys_Anthem_000299348
Insys_Anthem_000299349                   Insys_Anthem_000299349
Insys_Anthem_000299352                   Insys_Anthem_000299352
Insys_Anthem_000299370                   Insys_Anthem_000299370
Insys_Anthem_000299371                   Insys_Anthem_000299371
Insys_Anthem_000299375                   Insys_Anthem_000299375
Insys_Anthem_000299391                   Insys_Anthem_000299391
Insys_Anthem_000299406                   Insys_Anthem_000299406
Insys_Anthem_000299408                   Insys_Anthem_000299408
Insys_Anthem_000299440                   Insys_Anthem_000299440
Insys_Anthem_000299450                   Insys_Anthem_000299450
Insys_Anthem_000299458                   Insys_Anthem_000299458
Insys_Anthem_000299466                   Insys_Anthem_000299466
Insys_Anthem_000299491                   Insys_Anthem_000299491
Insys_Anthem_000299505                   Insys_Anthem_000299505
Insys_Anthem_000299549                   Insys_Anthem_000299549
Insys_Anthem_000299560                   Insys_Anthem_000299560
Insys_Anthem_000299572                   Insys_Anthem_000299572
Insys_Anthem_000299585                   Insys_Anthem_000299585
Insys_Anthem_000299597                   Insys_Anthem_000299597
Insys_Anthem_000299604                   Insys_Anthem_000299604
Insys_Anthem_000299606                   Insys_Anthem_000299606
Insys_Anthem_000299652                   Insys_Anthem_000299652
Insys_Anthem_000299657                   Insys_Anthem_000299657
Insys_Anthem_000299680                   Insys_Anthem_000299680
Insys_Anthem_000299689                   Insys_Anthem_000299689
Insys_Anthem_000299693                   Insys_Anthem_000299693
Insys_Anthem_000299704                   Insys_Anthem_000299704
Insys_Anthem_000299706                   Insys_Anthem_000299706
Insys_Anthem_000299716                   Insys_Anthem_000299716
Insys_Anthem_000299791                   Insys_Anthem_000299791
Insys_Anthem_000299809                   Insys_Anthem_000299809
Insys_Anthem_000299811                   Insys_Anthem_000299811
Insys_Anthem_000299813                   Insys_Anthem_000299813
Insys_Anthem_000299844                   Insys_Anthem_000299844
Insys_Anthem_000299868                   Insys_Anthem_000299868
Insys_Anthem_000299890                   Insys_Anthem_000299890
Insys_Anthem_000299894                   Insys_Anthem_000299894
Insys_Anthem_000299906                   Insys_Anthem_000299906
Insys_Anthem_000299957                   Insys_Anthem_000299957
Insys_Anthem_000299982                   Insys_Anthem_000299982
Insys_Anthem_000299988                   Insys_Anthem_000299988
Insys_Anthem_000300005                   Insys_Anthem_000300005
Insys_Anthem_000300011                   Insys_Anthem_000300011
Insys_Anthem_000300012                   Insys_Anthem_000300012

                                                    139
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 141 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000300013                   Insys_Anthem_000300013
Insys_Anthem_000300016                   Insys_Anthem_000300016
Insys_Anthem_000300017                   Insys_Anthem_000300017
Insys_Anthem_000300018                   Insys_Anthem_000300018
Insys_Anthem_000300030                   Insys_Anthem_000300030
Insys_Anthem_000300046                   Insys_Anthem_000300046
Insys_Anthem_000300077                   Insys_Anthem_000300077
Insys_Anthem_000300086                   Insys_Anthem_000300086
Insys_Anthem_000300100                   Insys_Anthem_000300100
Insys_Anthem_000300116                   Insys_Anthem_000300116
Insys_Anthem_000300135                   Insys_Anthem_000300135
Insys_Anthem_000300137                   Insys_Anthem_000300137
Insys_Anthem_000300141                   Insys_Anthem_000300141
Insys_Anthem_000300143                   Insys_Anthem_000300143
Insys_Anthem_000300175                   Insys_Anthem_000300175
Insys_Anthem_000300192                   Insys_Anthem_000300192
Insys_Anthem_000300331                   Insys_Anthem_000300331
Insys_Anthem_000300348                   Insys_Anthem_000300348
Insys_Anthem_000300363                   Insys_Anthem_000300363
Insys_Anthem_000300364                   Insys_Anthem_000300364
Insys_Anthem_000300365                   Insys_Anthem_000300365
Insys_Anthem_000300371                   Insys_Anthem_000300371
Insys_Anthem_000300375                   Insys_Anthem_000300375
Insys_Anthem_000300412                   Insys_Anthem_000300412
Insys_Anthem_000300495                   Insys_Anthem_000300495
Insys_Anthem_000300496                   Insys_Anthem_000300496
Insys_Anthem_000300498                   Insys_Anthem_000300498
Insys_Anthem_000300500                   Insys_Anthem_000300500
Insys_Anthem_000300515                   Insys_Anthem_000300515
Insys_Anthem_000300544                   Insys_Anthem_000300544
Insys_Anthem_000300570                   Insys_Anthem_000300570
Insys_Anthem_000300601                   Insys_Anthem_000300601
Insys_Anthem_000300630                   Insys_Anthem_000300630
Insys_Anthem_000300637                   Insys_Anthem_000300637
Insys_Anthem_000300639                   Insys_Anthem_000300639
Insys_Anthem_000300652                   Insys_Anthem_000300652
Insys_Anthem_000300684                   Insys_Anthem_000300684
Insys_Anthem_000300708                   Insys_Anthem_000300708
Insys_Anthem_000300743                   Insys_Anthem_000300743
Insys_Anthem_000300787                   Insys_Anthem_000300787
Insys_Anthem_000300808                   Insys_Anthem_000300808
Insys_Anthem_000300819                   Insys_Anthem_000300819
Insys_Anthem_000300830                   Insys_Anthem_000300830
Insys_Anthem_000300831                   Insys_Anthem_000300831
Insys_Anthem_000300833                   Insys_Anthem_000300833
Insys_Anthem_000300855                   Insys_Anthem_000300855
Insys_Anthem_000300874                   Insys_Anthem_000300874

                                                    140
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 142 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000300890                   Insys_Anthem_000300890
Insys_Anthem_000300901                   Insys_Anthem_000300901
Insys_Anthem_000300916                   Insys_Anthem_000300916
Insys_Anthem_000300922                   Insys_Anthem_000300922
Insys_Anthem_000300955                   Insys_Anthem_000300955
Insys_Anthem_000300973                   Insys_Anthem_000300973
Insys_Anthem_000300985                   Insys_Anthem_000300985
Insys_Anthem_000300987                   Insys_Anthem_000300987
Insys_Anthem_000300989                   Insys_Anthem_000300989
Insys_Anthem_000301008                   Insys_Anthem_000301008
Insys_Anthem_000301013                   Insys_Anthem_000301013
Insys_Anthem_000301024                   Insys_Anthem_000301024
Insys_Anthem_000301049                   Insys_Anthem_000301049
Insys_Anthem_000301052                   Insys_Anthem_000301052
Insys_Anthem_000301060                   Insys_Anthem_000301060
Insys_Anthem_000301067                   Insys_Anthem_000301067
Insys_Anthem_000301074                   Insys_Anthem_000301074
Insys_Anthem_000301091                   Insys_Anthem_000301091
Insys_Anthem_000301103                   Insys_Anthem_000301103
Insys_Anthem_000301116                   Insys_Anthem_000301116
Insys_Anthem_000301129                   Insys_Anthem_000301129
Insys_Anthem_000301143                   Insys_Anthem_000301143
Insys_Anthem_000301146                   Insys_Anthem_000301146
Insys_Anthem_000301216                   Insys_Anthem_000301216
Insys_Anthem_000301245                   Insys_Anthem_000301245
Insys_Anthem_000301266                   Insys_Anthem_000301266
Insys_Anthem_000301371                   Insys_Anthem_000301371
Insys_Anthem_000301404                   Insys_Anthem_000301404
Insys_Anthem_000301424                   Insys_Anthem_000301424
Insys_Anthem_000301432                   Insys_Anthem_000301432
Insys_Anthem_000301502                   Insys_Anthem_000301502
Insys_Anthem_000301528                   Insys_Anthem_000301528
Insys_Anthem_000301646                   Insys_Anthem_000301646
Insys_Anthem_000301680                   Insys_Anthem_000301680
Insys_Anthem_000301681                   Insys_Anthem_000301681
Insys_Anthem_000301686                   Insys_Anthem_000301686
Insys_Anthem_000301695                   Insys_Anthem_000301695
Insys_Anthem_000301702                   Insys_Anthem_000301702
Insys_Anthem_000301715                   Insys_Anthem_000301715
Insys_Anthem_000301737                   Insys_Anthem_000301737
Insys_Anthem_000301751                   Insys_Anthem_000301751
Insys_Anthem_000301770                   Insys_Anthem_000301770
Insys_Anthem_000301773                   Insys_Anthem_000301773
Insys_Anthem_000301774                   Insys_Anthem_000301774
Insys_Anthem_000301781                   Insys_Anthem_000301781
Insys_Anthem_000301787                   Insys_Anthem_000301787
Insys_Anthem_000301814                   Insys_Anthem_000301814

                                                    141
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 143 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000301815                   Insys_Anthem_000301815
Insys_Anthem_000301818                   Insys_Anthem_000301818
Insys_Anthem_000301821                   Insys_Anthem_000301821
Insys_Anthem_000301822                   Insys_Anthem_000301822
Insys_Anthem_000301827                   Insys_Anthem_000301827
Insys_Anthem_000301856                   Insys_Anthem_000301856
Insys_Anthem_000301889                   Insys_Anthem_000301889
Insys_Anthem_000301904                   Insys_Anthem_000301904
Insys_Anthem_000301908                   Insys_Anthem_000301908
Insys_Anthem_000301913                   Insys_Anthem_000301913
Insys_Anthem_000301927                   Insys_Anthem_000301927
Insys_Anthem_000301996                   Insys_Anthem_000301996
Insys_Anthem_000301997                   Insys_Anthem_000301997
Insys_Anthem_000302002                   Insys_Anthem_000302002
Insys_Anthem_000302053                   Insys_Anthem_000302053
Insys_Anthem_000302082                   Insys_Anthem_000302082
Insys_Anthem_000302098                   Insys_Anthem_000302098
Insys_Anthem_000302116                   Insys_Anthem_000302116
Insys_Anthem_000302152                   Insys_Anthem_000302152
Insys_Anthem_000302159                   Insys_Anthem_000302159
Insys_Anthem_000302175                   Insys_Anthem_000302175
Insys_Anthem_000302214                   Insys_Anthem_000302214
Insys_Anthem_000302218                   Insys_Anthem_000302218
Insys_Anthem_000302257                   Insys_Anthem_000302257
Insys_Anthem_000302264                   Insys_Anthem_000302264
Insys_Anthem_000302277                   Insys_Anthem_000302277
Insys_Anthem_000302295                   Insys_Anthem_000302295
Insys_Anthem_000302297                   Insys_Anthem_000302297
Insys_Anthem_000302316                   Insys_Anthem_000302316
Insys_Anthem_000302317                   Insys_Anthem_000302317
Insys_Anthem_000302355                   Insys_Anthem_000302355
Insys_Anthem_000302381                   Insys_Anthem_000302381
Insys_Anthem_000302409                   Insys_Anthem_000302409
Insys_Anthem_000302410                   Insys_Anthem_000302410
Insys_Anthem_000302427                   Insys_Anthem_000302427
Insys_Anthem_000302462                   Insys_Anthem_000302462
Insys_Anthem_000302480                   Insys_Anthem_000302480
Insys_Anthem_000302545                   Insys_Anthem_000302545
Insys_Anthem_000302572                   Insys_Anthem_000302572
Insys_Anthem_000302582                   Insys_Anthem_000302582
Insys_Anthem_000302600                   Insys_Anthem_000302600
Insys_Anthem_000302605                   Insys_Anthem_000302605
Insys_Anthem_000302616                   Insys_Anthem_000302616
Insys_Anthem_000302660                   Insys_Anthem_000302660
Insys_Anthem_000302721                   Insys_Anthem_000302721
Insys_Anthem_000302723                   Insys_Anthem_000302723
Insys_Anthem_000302727                   Insys_Anthem_000302727

                                                    142
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 144 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000302766                   Insys_Anthem_000302766
Insys_Anthem_000302814                   Insys_Anthem_000302814
Insys_Anthem_000302835                   Insys_Anthem_000302835
Insys_Anthem_000302871                   Insys_Anthem_000302871
Insys_Anthem_000302875                   Insys_Anthem_000302875
Insys_Anthem_000302890                   Insys_Anthem_000302890
Insys_Anthem_000302932                   Insys_Anthem_000302932
Insys_Anthem_000302939                   Insys_Anthem_000302939
Insys_Anthem_000302940                   Insys_Anthem_000302940
Insys_Anthem_000303006                   Insys_Anthem_000303006
Insys_Anthem_000303017                   Insys_Anthem_000303017
Insys_Anthem_000303193                   Insys_Anthem_000303193
Insys_Anthem_000303210                   Insys_Anthem_000303210
Insys_Anthem_000303298                   Insys_Anthem_000303298
Insys_Anthem_000303341                   Insys_Anthem_000303341
Insys_Anthem_000303426                   Insys_Anthem_000303426
Insys_Anthem_000303460                   Insys_Anthem_000303460
Insys_Anthem_000303515                   Insys_Anthem_000303515
Insys_Anthem_000303592                   Insys_Anthem_000303592
Insys_Anthem_000303595                   Insys_Anthem_000303595
Insys_Anthem_000303644                   Insys_Anthem_000303644
Insys_Anthem_000303661                   Insys_Anthem_000303661
Insys_Anthem_000303695                   Insys_Anthem_000303695
Insys_Anthem_000303696                   Insys_Anthem_000303696
Insys_Anthem_000303699                   Insys_Anthem_000303699
Insys_Anthem_000303785                   Insys_Anthem_000303785
Insys_Anthem_000303796                   Insys_Anthem_000303796
Insys_Anthem_000303816                   Insys_Anthem_000303816
Insys_Anthem_000303824                   Insys_Anthem_000303824
Insys_Anthem_000303849                   Insys_Anthem_000303849
Insys_Anthem_000303852                   Insys_Anthem_000303852
Insys_Anthem_000303869                   Insys_Anthem_000303869
Insys_Anthem_000303882                   Insys_Anthem_000303882
Insys_Anthem_000303924                   Insys_Anthem_000303924
Insys_Anthem_000303989                   Insys_Anthem_000303989
Insys_Anthem_000303996                   Insys_Anthem_000303996
Insys_Anthem_000303997                   Insys_Anthem_000303997
Insys_Anthem_000304059                   Insys_Anthem_000304059
Insys_Anthem_000304061                   Insys_Anthem_000304061
Insys_Anthem_000304062                   Insys_Anthem_000304062
Insys_Anthem_000304097                   Insys_Anthem_000304097
Insys_Anthem_000304102                   Insys_Anthem_000304102
Insys_Anthem_000304111                   Insys_Anthem_000304111
Insys_Anthem_000304136                   Insys_Anthem_000304136
Insys_Anthem_000304180                   Insys_Anthem_000304180
Insys_Anthem_000304188                   Insys_Anthem_000304188
Insys_Anthem_000304233                   Insys_Anthem_000304233

                                                    143
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 145 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000304294                   Insys_Anthem_000304294
Insys_Anthem_000304312                   Insys_Anthem_000304312
Insys_Anthem_000304374                   Insys_Anthem_000304374
Insys_Anthem_000304390                   Insys_Anthem_000304390
Insys_Anthem_000304396                   Insys_Anthem_000304396
Insys_Anthem_000304402                   Insys_Anthem_000304402
Insys_Anthem_000304427                   Insys_Anthem_000304427
Insys_Anthem_000304432                   Insys_Anthem_000304432
Insys_Anthem_000304436                   Insys_Anthem_000304436
Insys_Anthem_000304472                   Insys_Anthem_000304472
Insys_Anthem_000304482                   Insys_Anthem_000304482
Insys_Anthem_000304518                   Insys_Anthem_000304518
Insys_Anthem_000304533                   Insys_Anthem_000304533
Insys_Anthem_000304570                   Insys_Anthem_000304570
Insys_Anthem_000304581                   Insys_Anthem_000304581
Insys_Anthem_000304599                   Insys_Anthem_000304599
Insys_Anthem_000304610                   Insys_Anthem_000304610
Insys_Anthem_000304712                   Insys_Anthem_000304712
Insys_Anthem_000304727                   Insys_Anthem_000304727
Insys_Anthem_000304746                   Insys_Anthem_000304746
Insys_Anthem_000304817                   Insys_Anthem_000304817
Insys_Anthem_000304851                   Insys_Anthem_000304851
Insys_Anthem_000304859                   Insys_Anthem_000304859
Insys_Anthem_000304871                   Insys_Anthem_000304871
Insys_Anthem_000304880                   Insys_Anthem_000304880
Insys_Anthem_000304882                   Insys_Anthem_000304882
Insys_Anthem_000304896                   Insys_Anthem_000304896
Insys_Anthem_000304911                   Insys_Anthem_000304911
Insys_Anthem_000304915                   Insys_Anthem_000304915
Insys_Anthem_000304929                   Insys_Anthem_000304929
Insys_Anthem_000304990                   Insys_Anthem_000304990
Insys_Anthem_000304991                   Insys_Anthem_000304991
Insys_Anthem_000305026                   Insys_Anthem_000305026
Insys_Anthem_000305038                   Insys_Anthem_000305038
Insys_Anthem_000305119                   Insys_Anthem_000305119
Insys_Anthem_000305156                   Insys_Anthem_000305156
Insys_Anthem_000305250                   Insys_Anthem_000305250
Insys_Anthem_000305251                   Insys_Anthem_000305251
Insys_Anthem_000305266                   Insys_Anthem_000305266
Insys_Anthem_000305336                   Insys_Anthem_000305336
Insys_Anthem_000305337                   Insys_Anthem_000305337
Insys_Anthem_000305355                   Insys_Anthem_000305355
Insys_Anthem_000305358                   Insys_Anthem_000305358
Insys_Anthem_000305389                   Insys_Anthem_000305389
Insys_Anthem_000305391                   Insys_Anthem_000305391
Insys_Anthem_000305407                   Insys_Anthem_000305407
Insys_Anthem_000305436                   Insys_Anthem_000305436

                                                    144
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 146 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000305539                   Insys_Anthem_000305539
Insys_Anthem_000305548                   Insys_Anthem_000305548
Insys_Anthem_000305569                   Insys_Anthem_000305569
Insys_Anthem_000305591                   Insys_Anthem_000305591
Insys_Anthem_000305608                   Insys_Anthem_000305608
Insys_Anthem_000305638                   Insys_Anthem_000305638
Insys_Anthem_000305743                   Insys_Anthem_000305743
Insys_Anthem_000305744                   Insys_Anthem_000305744
Insys_Anthem_000305751                   Insys_Anthem_000305751
Insys_Anthem_000305798                   Insys_Anthem_000305798
Insys_Anthem_000305861                   Insys_Anthem_000305861
Insys_Anthem_000306037                   Insys_Anthem_000306037
Insys_Anthem_000306289                   Insys_Anthem_000306289
Insys_Anthem_000306333                   Insys_Anthem_000306333
Insys_Anthem_000306334                   Insys_Anthem_000306334
Insys_Anthem_000306362                   Insys_Anthem_000306362
Insys_Anthem_000306404                   Insys_Anthem_000306404
Insys_Anthem_000306490                   Insys_Anthem_000306490
Insys_Anthem_000306492                   Insys_Anthem_000306492
Insys_Anthem_000306513                   Insys_Anthem_000306513
Insys_Anthem_000306514                   Insys_Anthem_000306514
Insys_Anthem_000306546                   Insys_Anthem_000306546
Insys_Anthem_000306607                   Insys_Anthem_000306607
Insys_Anthem_000306631                   Insys_Anthem_000306631
Insys_Anthem_000306633                   Insys_Anthem_000306633
Insys_Anthem_000306651                   Insys_Anthem_000306651
Insys_Anthem_000306676                   Insys_Anthem_000306676
Insys_Anthem_000306708                   Insys_Anthem_000306708
Insys_Anthem_000306717                   Insys_Anthem_000306717
Insys_Anthem_000306720                   Insys_Anthem_000306720
Insys_Anthem_000306989                   Insys_Anthem_000306989
Insys_Anthem_000307044                   Insys_Anthem_000307044
Insys_Anthem_000307104                   Insys_Anthem_000307104
Insys_Anthem_000307129                   Insys_Anthem_000307129
Insys_Anthem_000307141                   Insys_Anthem_000307141
Insys_Anthem_000307252                   Insys_Anthem_000307252
Insys_Anthem_000307279                   Insys_Anthem_000307279
Insys_Anthem_000307344                   Insys_Anthem_000307344
Insys_Anthem_000307368                   Insys_Anthem_000307368
Insys_Anthem_000307422                   Insys_Anthem_000307422
Insys_Anthem_000307515                   Insys_Anthem_000307515
Insys_Anthem_000307561                   Insys_Anthem_000307561
Insys_Anthem_000307590                   Insys_Anthem_000307590
Insys_Anthem_000307606                   Insys_Anthem_000307606
Insys_Anthem_000307702                   Insys_Anthem_000307702
Insys_Anthem_000307761                   Insys_Anthem_000307761
Insys_Anthem_000307781                   Insys_Anthem_000307781

                                                    145
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 147 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000307866                   Insys_Anthem_000307866
Insys_Anthem_000307868                   Insys_Anthem_000307868
Insys_Anthem_000307887                   Insys_Anthem_000307887
Insys_Anthem_000307968                   Insys_Anthem_000307968
Insys_Anthem_000308055                   Insys_Anthem_000308055
Insys_Anthem_000308059                   Insys_Anthem_000308059
Insys_Anthem_000308326                   Insys_Anthem_000308326
Insys_Anthem_000308328                   Insys_Anthem_000308328
Insys_Anthem_000308357                   Insys_Anthem_000308357
Insys_Anthem_000308378                   Insys_Anthem_000308378
Insys_Anthem_000308412                   Insys_Anthem_000308412
Insys_Anthem_000308501                   Insys_Anthem_000308501
Insys_Anthem_000308592                   Insys_Anthem_000308592
Insys_Anthem_000308621                   Insys_Anthem_000308621
Insys_Anthem_000308683                   Insys_Anthem_000308683
Insys_Anthem_000308777                   Insys_Anthem_000308777
Insys_Anthem_000308786                   Insys_Anthem_000308786
Insys_Anthem_000308788                   Insys_Anthem_000308788
Insys_Anthem_000308789                   Insys_Anthem_000308789
Insys_Anthem_000308790                   Insys_Anthem_000308790
Insys_Anthem_000308795                   Insys_Anthem_000308795
Insys_Anthem_000308796                   Insys_Anthem_000308796
Insys_Anthem_000308810                   Insys_Anthem_000308810
Insys_Anthem_000308812                   Insys_Anthem_000308812
Insys_Anthem_000308841                   Insys_Anthem_000308841
Insys_Anthem_000308866                   Insys_Anthem_000308866
Insys_Anthem_000309026                   Insys_Anthem_000309026
Insys_Anthem_000309043                   Insys_Anthem_000309043
Insys_Anthem_000309106                   Insys_Anthem_000309106
Insys_Anthem_000309116                   Insys_Anthem_000309116
Insys_Anthem_000309179                   Insys_Anthem_000309179
Insys_Anthem_000309187                   Insys_Anthem_000309187
Insys_Anthem_000309189                   Insys_Anthem_000309189
Insys_Anthem_000309261                   Insys_Anthem_000309261
Insys_Anthem_000309288                   Insys_Anthem_000309288
Insys_Anthem_000309304                   Insys_Anthem_000309304
Insys_Anthem_000309333                   Insys_Anthem_000309333
Insys_Anthem_000309348                   Insys_Anthem_000309348
Insys_Anthem_000309351                   Insys_Anthem_000309351
Insys_Anthem_000309396                   Insys_Anthem_000309396
Insys_Anthem_000309398                   Insys_Anthem_000309398
Insys_Anthem_000309542                   Insys_Anthem_000309542
Insys_Anthem_000309550                   Insys_Anthem_000309550
Insys_Anthem_000309585                   Insys_Anthem_000309585
Insys_Anthem_000309601                   Insys_Anthem_000309601
Insys_Anthem_000309635                   Insys_Anthem_000309635
Insys_Anthem_000309671                   Insys_Anthem_000309671

                                                    146
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 148 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000309766                   Insys_Anthem_000309766
Insys_Anthem_000309894                   Insys_Anthem_000309894
Insys_Anthem_000309940                   Insys_Anthem_000309940
Insys_Anthem_000309999                   Insys_Anthem_000309999
Insys_Anthem_000310005                   Insys_Anthem_000310005
Insys_Anthem_000310078                   Insys_Anthem_000310078
Insys_Anthem_000310348                   Insys_Anthem_000310348
Insys_Anthem_000310349                   Insys_Anthem_000310349
Insys_Anthem_000310420                   Insys_Anthem_000310420
Insys_Anthem_000310434                   Insys_Anthem_000310434
Insys_Anthem_000310463                   Insys_Anthem_000310463
Insys_Anthem_000310469                   Insys_Anthem_000310469
Insys_Anthem_000310519                   Insys_Anthem_000310519
Insys_Anthem_000310581                   Insys_Anthem_000310581
Insys_Anthem_000310585                   Insys_Anthem_000310585
Insys_Anthem_000310617                   Insys_Anthem_000310617
Insys_Anthem_000310627                   Insys_Anthem_000310627
Insys_Anthem_000310657                   Insys_Anthem_000310657
Insys_Anthem_000310734                   Insys_Anthem_000310734
Insys_Anthem_000310850                   Insys_Anthem_000310850
Insys_Anthem_000310901                   Insys_Anthem_000310901
Insys_Anthem_000310960                   Insys_Anthem_000310960
Insys_Anthem_000311007                   Insys_Anthem_000311007
Insys_Anthem_000311036                   Insys_Anthem_000311036
Insys_Anthem_000311041                   Insys_Anthem_000311041
Insys_Anthem_000311050                   Insys_Anthem_000311050
Insys_Anthem_000311060                   Insys_Anthem_000311060
Insys_Anthem_000311104                   Insys_Anthem_000311104
Insys_Anthem_000311161                   Insys_Anthem_000311161
Insys_Anthem_000311166                   Insys_Anthem_000311166
Insys_Anthem_000311235                   Insys_Anthem_000311235
Insys_Anthem_000311238                   Insys_Anthem_000311238
Insys_Anthem_000311250                   Insys_Anthem_000311250
Insys_Anthem_000311306                   Insys_Anthem_000311306
Insys_Anthem_000311456                   Insys_Anthem_000311456
Insys_Anthem_000311475                   Insys_Anthem_000311475
Insys_Anthem_000311490                   Insys_Anthem_000311490
Insys_Anthem_000311575                   Insys_Anthem_000311575
Insys_Anthem_000311576                   Insys_Anthem_000311576
Insys_Anthem_000311608                   Insys_Anthem_000311608
Insys_Anthem_000311650                   Insys_Anthem_000311650
Insys_Anthem_000311654                   Insys_Anthem_000311654
Insys_Anthem_000311692                   Insys_Anthem_000311692
Insys_Anthem_000311747                   Insys_Anthem_000311747
Insys_Anthem_000311748                   Insys_Anthem_000311748
Insys_Anthem_000311790                   Insys_Anthem_000311790
Insys_Anthem_000311824                   Insys_Anthem_000311824

                                                    147
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 149 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000311826                   Insys_Anthem_000311826
Insys_Anthem_000311827                   Insys_Anthem_000311827
Insys_Anthem_000311852                   Insys_Anthem_000311852
Insys_Anthem_000311899                   Insys_Anthem_000311899
Insys_Anthem_000311904                   Insys_Anthem_000311904
Insys_Anthem_000311996                   Insys_Anthem_000311996
Insys_Anthem_000311999                   Insys_Anthem_000311999
Insys_Anthem_000312005                   Insys_Anthem_000312005
Insys_Anthem_000312027                   Insys_Anthem_000312027
Insys_Anthem_000312051                   Insys_Anthem_000312051
Insys_Anthem_000312143                   Insys_Anthem_000312143
Insys_Anthem_000312153                   Insys_Anthem_000312153
Insys_Anthem_000312173                   Insys_Anthem_000312173
Insys_Anthem_000312209                   Insys_Anthem_000312209
Insys_Anthem_000312243                   Insys_Anthem_000312243
Insys_Anthem_000312278                   Insys_Anthem_000312278
Insys_Anthem_000312285                   Insys_Anthem_000312285
Insys_Anthem_000312310                   Insys_Anthem_000312310
Insys_Anthem_000312315                   Insys_Anthem_000312315
Insys_Anthem_000312320                   Insys_Anthem_000312320
Insys_Anthem_000312322                   Insys_Anthem_000312322
Insys_Anthem_000312350                   Insys_Anthem_000312350
Insys_Anthem_000312353                   Insys_Anthem_000312353
Insys_Anthem_000312425                   Insys_Anthem_000312425
Insys_Anthem_000312484                   Insys_Anthem_000312484
Insys_Anthem_000312540                   Insys_Anthem_000312540
Insys_Anthem_000312589                   Insys_Anthem_000312589
Insys_Anthem_000312607                   Insys_Anthem_000312607
Insys_Anthem_000312613                   Insys_Anthem_000312613
Insys_Anthem_000312627                   Insys_Anthem_000312627
Insys_Anthem_000312650                   Insys_Anthem_000312650
Insys_Anthem_000312655                   Insys_Anthem_000312655
Insys_Anthem_000312760                   Insys_Anthem_000312760
Insys_Anthem_000312763                   Insys_Anthem_000312763
Insys_Anthem_000312871                   Insys_Anthem_000312871
Insys_Anthem_000312878                   Insys_Anthem_000312878
Insys_Anthem_000312920                   Insys_Anthem_000312920
Insys_Anthem_000312991                   Insys_Anthem_000312991
Insys_Anthem_000313042                   Insys_Anthem_000313042
Insys_Anthem_000313098                   Insys_Anthem_000313098
Insys_Anthem_000313105                   Insys_Anthem_000313105
Insys_Anthem_000313119                   Insys_Anthem_000313119
Insys_Anthem_000313195                   Insys_Anthem_000313195
Insys_Anthem_000313207                   Insys_Anthem_000313207
Insys_Anthem_000313258                   Insys_Anthem_000313258
Insys_Anthem_000313262                   Insys_Anthem_000313262
Insys_Anthem_000313269                   Insys_Anthem_000313269

                                                    148
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 150 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000313284                   Insys_Anthem_000313284
Insys_Anthem_000313302                   Insys_Anthem_000313302
Insys_Anthem_000313307                   Insys_Anthem_000313307
Insys_Anthem_000313355                   Insys_Anthem_000313355
Insys_Anthem_000313434                   Insys_Anthem_000313434
Insys_Anthem_000313454                   Insys_Anthem_000313454
Insys_Anthem_000313463                   Insys_Anthem_000313463
Insys_Anthem_000313473                   Insys_Anthem_000313473
Insys_Anthem_000313568                   Insys_Anthem_000313568
Insys_Anthem_000313638                   Insys_Anthem_000313638
Insys_Anthem_000313681                   Insys_Anthem_000313681
Insys_Anthem_000313687                   Insys_Anthem_000313687
Insys_Anthem_000313691                   Insys_Anthem_000313691
Insys_Anthem_000313702                   Insys_Anthem_000313702
Insys_Anthem_000313738                   Insys_Anthem_000313738
Insys_Anthem_000313739                   Insys_Anthem_000313739
Insys_Anthem_000313748                   Insys_Anthem_000313748
Insys_Anthem_000313767                   Insys_Anthem_000313767
Insys_Anthem_000313780                   Insys_Anthem_000313780
Insys_Anthem_000313840                   Insys_Anthem_000313840
Insys_Anthem_000313848                   Insys_Anthem_000313848
Insys_Anthem_000313850                   Insys_Anthem_000313850
Insys_Anthem_000313866                   Insys_Anthem_000313866
Insys_Anthem_000313877                   Insys_Anthem_000313877
Insys_Anthem_000313878                   Insys_Anthem_000313878
Insys_Anthem_000313879                   Insys_Anthem_000313879
Insys_Anthem_000313886                   Insys_Anthem_000313886
Insys_Anthem_000313918                   Insys_Anthem_000313918
Insys_Anthem_000313928                   Insys_Anthem_000313928
Insys_Anthem_000313981                   Insys_Anthem_000313981
Insys_Anthem_000313982                   Insys_Anthem_000313982
Insys_Anthem_000314047                   Insys_Anthem_000314047
Insys_Anthem_000314080                   Insys_Anthem_000314080
Insys_Anthem_000314090                   Insys_Anthem_000314090
Insys_Anthem_000314110                   Insys_Anthem_000314110
Insys_Anthem_000314119                   Insys_Anthem_000314119
Insys_Anthem_000314147                   Insys_Anthem_000314147
Insys_Anthem_000314149                   Insys_Anthem_000314149
Insys_Anthem_000314152                   Insys_Anthem_000314152
Insys_Anthem_000314154                   Insys_Anthem_000314154
Insys_Anthem_000314179                   Insys_Anthem_000314179
Insys_Anthem_000314326                   Insys_Anthem_000314326
Insys_Anthem_000314350                   Insys_Anthem_000314350
Insys_Anthem_000314360                   Insys_Anthem_000314360
Insys_Anthem_000314379                   Insys_Anthem_000314379
Insys_Anthem_000314417                   Insys_Anthem_000314417
Insys_Anthem_000314434                   Insys_Anthem_000314434

                                                    149
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 151 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000314451                   Insys_Anthem_000314451
Insys_Anthem_000314503                   Insys_Anthem_000314503
Insys_Anthem_000314504                   Insys_Anthem_000314504
Insys_Anthem_000314527                   Insys_Anthem_000314527
Insys_Anthem_000314531                   Insys_Anthem_000314531
Insys_Anthem_000314554                   Insys_Anthem_000314554
Insys_Anthem_000314583                   Insys_Anthem_000314583
Insys_Anthem_000314585                   Insys_Anthem_000314585
Insys_Anthem_000314675                   Insys_Anthem_000314675
Insys_Anthem_000314694                   Insys_Anthem_000314694
Insys_Anthem_000314763                   Insys_Anthem_000314763
Insys_Anthem_000314797                   Insys_Anthem_000314797
Insys_Anthem_000314798                   Insys_Anthem_000314798
Insys_Anthem_000314819                   Insys_Anthem_000314819
Insys_Anthem_000314842                   Insys_Anthem_000314842
Insys_Anthem_000314856                   Insys_Anthem_000314856
Insys_Anthem_000314875                   Insys_Anthem_000314875
Insys_Anthem_000314919                   Insys_Anthem_000314919
Insys_Anthem_000314923                   Insys_Anthem_000314923
Insys_Anthem_000314932                   Insys_Anthem_000314932
Insys_Anthem_000314937                   Insys_Anthem_000314937
Insys_Anthem_000314982                   Insys_Anthem_000314982
Insys_Anthem_000315003                   Insys_Anthem_000315003
Insys_Anthem_000315020                   Insys_Anthem_000315020
Insys_Anthem_000315043                   Insys_Anthem_000315043
Insys_Anthem_000315078                   Insys_Anthem_000315078
Insys_Anthem_000315102                   Insys_Anthem_000315102
Insys_Anthem_000315144                   Insys_Anthem_000315144
Insys_Anthem_000315163                   Insys_Anthem_000315163
Insys_Anthem_000315220                   Insys_Anthem_000315220
Insys_Anthem_000315227                   Insys_Anthem_000315227
Insys_Anthem_000315235                   Insys_Anthem_000315235
Insys_Anthem_000315273                   Insys_Anthem_000315273
Insys_Anthem_000315286                   Insys_Anthem_000315286
Insys_Anthem_000315333                   Insys_Anthem_000315333
Insys_Anthem_000315347                   Insys_Anthem_000315347
Insys_Anthem_000315352                   Insys_Anthem_000315352
Insys_Anthem_000315409                   Insys_Anthem_000315409
Insys_Anthem_000315447                   Insys_Anthem_000315447
Insys_Anthem_000315481                   Insys_Anthem_000315481
Insys_Anthem_000315490                   Insys_Anthem_000315490
Insys_Anthem_000315514                   Insys_Anthem_000315514
Insys_Anthem_000315537                   Insys_Anthem_000315537
Insys_Anthem_000315552                   Insys_Anthem_000315552
Insys_Anthem_000315563                   Insys_Anthem_000315563
Insys_Anthem_000315585                   Insys_Anthem_000315585
Insys_Anthem_000315609                   Insys_Anthem_000315609

                                                    150
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 152 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000315620                   Insys_Anthem_000315620
Insys_Anthem_000315684                   Insys_Anthem_000315684
Insys_Anthem_000315709                   Insys_Anthem_000315709
Insys_Anthem_000315720                   Insys_Anthem_000315720
Insys_Anthem_000315733                   Insys_Anthem_000315733
Insys_Anthem_000315796                   Insys_Anthem_000315796
Insys_Anthem_000315886                   Insys_Anthem_000315886
Insys_Anthem_000315915                   Insys_Anthem_000315915
Insys_Anthem_000315966                   Insys_Anthem_000315966
Insys_Anthem_000315994                   Insys_Anthem_000315994
Insys_Anthem_000315997                   Insys_Anthem_000315997
Insys_Anthem_000316018                   Insys_Anthem_000316018
Insys_Anthem_000316063                   Insys_Anthem_000316063
Insys_Anthem_000316071                   Insys_Anthem_000316071
Insys_Anthem_000316094                   Insys_Anthem_000316094
Insys_Anthem_000316249                   Insys_Anthem_000316249
Insys_Anthem_000316281                   Insys_Anthem_000316281
Insys_Anthem_000316303                   Insys_Anthem_000316303
Insys_Anthem_000316318                   Insys_Anthem_000316318
Insys_Anthem_000316357                   Insys_Anthem_000316357
Insys_Anthem_000316358                   Insys_Anthem_000316358
Insys_Anthem_000316364                   Insys_Anthem_000316364
Insys_Anthem_000316405                   Insys_Anthem_000316405
Insys_Anthem_000316518                   Insys_Anthem_000316518
Insys_Anthem_000316554                   Insys_Anthem_000316554
Insys_Anthem_000316599                   Insys_Anthem_000316599
Insys_Anthem_000316639                   Insys_Anthem_000316639
Insys_Anthem_000316682                   Insys_Anthem_000316682
Insys_Anthem_000316683                   Insys_Anthem_000316683
Insys_Anthem_000316725                   Insys_Anthem_000316725
Insys_Anthem_000316742                   Insys_Anthem_000316742
Insys_Anthem_000316770                   Insys_Anthem_000316770
Insys_Anthem_000316786                   Insys_Anthem_000316786
Insys_Anthem_000316824                   Insys_Anthem_000316824
Insys_Anthem_000316829                   Insys_Anthem_000316829
Insys_Anthem_000316840                   Insys_Anthem_000316840
Insys_Anthem_000316857                   Insys_Anthem_000316857
Insys_Anthem_000316885                   Insys_Anthem_000316885
Insys_Anthem_000316896                   Insys_Anthem_000316896
Insys_Anthem_000316897                   Insys_Anthem_000316897
Insys_Anthem_000316928                   Insys_Anthem_000316928
Insys_Anthem_000316950                   Insys_Anthem_000316950
Insys_Anthem_000317003                   Insys_Anthem_000317003
Insys_Anthem_000317156                   Insys_Anthem_000317156
Insys_Anthem_000317178                   Insys_Anthem_000317178
Insys_Anthem_000317190                   Insys_Anthem_000317190
Insys_Anthem_000317226                   Insys_Anthem_000317226

                                                    151
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 153 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000317243                   Insys_Anthem_000317243
Insys_Anthem_000317326                   Insys_Anthem_000317326
Insys_Anthem_000317334                   Insys_Anthem_000317334
Insys_Anthem_000317385                   Insys_Anthem_000317385
Insys_Anthem_000317413                   Insys_Anthem_000317413
Insys_Anthem_000317472                   Insys_Anthem_000317472
Insys_Anthem_000317485                   Insys_Anthem_000317485
Insys_Anthem_000317501                   Insys_Anthem_000317501
Insys_Anthem_000317514                   Insys_Anthem_000317514
Insys_Anthem_000317577                   Insys_Anthem_000317577
Insys_Anthem_000317616                   Insys_Anthem_000317616
Insys_Anthem_000317665                   Insys_Anthem_000317665
Insys_Anthem_000317675                   Insys_Anthem_000317675
Insys_Anthem_000317676                   Insys_Anthem_000317676
Insys_Anthem_000317767                   Insys_Anthem_000317767
Insys_Anthem_000317770                   Insys_Anthem_000317770
Insys_Anthem_000317806                   Insys_Anthem_000317806
Insys_Anthem_000317810                   Insys_Anthem_000317810
Insys_Anthem_000317819                   Insys_Anthem_000317819
Insys_Anthem_000317901                   Insys_Anthem_000317901
Insys_Anthem_000317909                   Insys_Anthem_000317909
Insys_Anthem_000317983                   Insys_Anthem_000317983
Insys_Anthem_000317988                   Insys_Anthem_000317988
Insys_Anthem_000318043                   Insys_Anthem_000318043
Insys_Anthem_000318044                   Insys_Anthem_000318044
Insys_Anthem_000318158                   Insys_Anthem_000318158
Insys_Anthem_000318205                   Insys_Anthem_000318205
Insys_Anthem_000318206                   Insys_Anthem_000318206
Insys_Anthem_000318225                   Insys_Anthem_000318225
Insys_Anthem_000318230                   Insys_Anthem_000318230
Insys_Anthem_000318349                   Insys_Anthem_000318349
Insys_Anthem_000318410                   Insys_Anthem_000318410
Insys_Anthem_000318434                   Insys_Anthem_000318434
Insys_Anthem_000318541                   Insys_Anthem_000318541
Insys_Anthem_000318650                   Insys_Anthem_000318650
Insys_Anthem_000318659                   Insys_Anthem_000318659
Insys_Anthem_000318662                   Insys_Anthem_000318662
Insys_Anthem_000318703                   Insys_Anthem_000318703
Insys_Anthem_000318787                   Insys_Anthem_000318787
Insys_Anthem_000318799                   Insys_Anthem_000318799
Insys_Anthem_000318843                   Insys_Anthem_000318843
Insys_Anthem_000318898                   Insys_Anthem_000318898
Insys_Anthem_000319004                   Insys_Anthem_000319004
Insys_Anthem_000319084                   Insys_Anthem_000319084
Insys_Anthem_000319123                   Insys_Anthem_000319123
Insys_Anthem_000319229                   Insys_Anthem_000319229
Insys_Anthem_000319239                   Insys_Anthem_000319239

                                                    152
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 154 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000319284                   Insys_Anthem_000319284
Insys_Anthem_000319288                   Insys_Anthem_000319288
Insys_Anthem_000319292                   Insys_Anthem_000319292
Insys_Anthem_000319304                   Insys_Anthem_000319304
Insys_Anthem_000319315                   Insys_Anthem_000319315
Insys_Anthem_000319326                   Insys_Anthem_000319326
Insys_Anthem_000319329                   Insys_Anthem_000319329
Insys_Anthem_000319352                   Insys_Anthem_000319352
Insys_Anthem_000319396                   Insys_Anthem_000319396
Insys_Anthem_000319404                   Insys_Anthem_000319404
Insys_Anthem_000319432                   Insys_Anthem_000319432
Insys_Anthem_000319433                   Insys_Anthem_000319433
Insys_Anthem_000319454                   Insys_Anthem_000319454
Insys_Anthem_000319540                   Insys_Anthem_000319540
Insys_Anthem_000319611                   Insys_Anthem_000319611
Insys_Anthem_000319669                   Insys_Anthem_000319669
Insys_Anthem_000319742                   Insys_Anthem_000319742
Insys_Anthem_000319747                   Insys_Anthem_000319747
Insys_Anthem_000319848                   Insys_Anthem_000319848
Insys_Anthem_000319869                   Insys_Anthem_000319869
Insys_Anthem_000319898                   Insys_Anthem_000319898
Insys_Anthem_000319976                   Insys_Anthem_000319976
Insys_Anthem_000319981                   Insys_Anthem_000319981
Insys_Anthem_000319985                   Insys_Anthem_000319985
Insys_Anthem_000319997                   Insys_Anthem_000319997
Insys_Anthem_000320013                   Insys_Anthem_000320013
Insys_Anthem_000320061                   Insys_Anthem_000320061
Insys_Anthem_000320115                   Insys_Anthem_000320115
Insys_Anthem_000320122                   Insys_Anthem_000320122
Insys_Anthem_000320125                   Insys_Anthem_000320125
Insys_Anthem_000320178                   Insys_Anthem_000320178
Insys_Anthem_000320209                   Insys_Anthem_000320209
Insys_Anthem_000320213                   Insys_Anthem_000320213
Insys_Anthem_000320215                   Insys_Anthem_000320215
Insys_Anthem_000320272                   Insys_Anthem_000320272
Insys_Anthem_000320273                   Insys_Anthem_000320273
Insys_Anthem_000320279                   Insys_Anthem_000320279
Insys_Anthem_000320437                   Insys_Anthem_000320437
Insys_Anthem_000320490                   Insys_Anthem_000320490
Insys_Anthem_000320565                   Insys_Anthem_000320565
Insys_Anthem_000320661                   Insys_Anthem_000320661
Insys_Anthem_000320673                   Insys_Anthem_000320673
Insys_Anthem_000320681                   Insys_Anthem_000320681
Insys_Anthem_000320709                   Insys_Anthem_000320709
Insys_Anthem_000320739                   Insys_Anthem_000320739
Insys_Anthem_000320794                   Insys_Anthem_000320794
Insys_Anthem_000320844                   Insys_Anthem_000320844

                                                    153
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 155 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000320860                   Insys_Anthem_000320860
Insys_Anthem_000320861                   Insys_Anthem_000320861
Insys_Anthem_000320920                   Insys_Anthem_000320920
Insys_Anthem_000321009                   Insys_Anthem_000321009
Insys_Anthem_000321085                   Insys_Anthem_000321085
Insys_Anthem_000321105                   Insys_Anthem_000321105
Insys_Anthem_000321112                   Insys_Anthem_000321112
Insys_Anthem_000321145                   Insys_Anthem_000321145
Insys_Anthem_000321174                   Insys_Anthem_000321174
Insys_Anthem_000321235                   Insys_Anthem_000321235
Insys_Anthem_000321239                   Insys_Anthem_000321239
Insys_Anthem_000321261                   Insys_Anthem_000321261
Insys_Anthem_000321271                   Insys_Anthem_000321271
Insys_Anthem_000321358                   Insys_Anthem_000321358
Insys_Anthem_000321392                   Insys_Anthem_000321392
Insys_Anthem_000321417                   Insys_Anthem_000321417
Insys_Anthem_000321422                   Insys_Anthem_000321422
Insys_Anthem_000321520                   Insys_Anthem_000321520
Insys_Anthem_000321525                   Insys_Anthem_000321525
Insys_Anthem_000321565                   Insys_Anthem_000321565
Insys_Anthem_000321586                   Insys_Anthem_000321586
Insys_Anthem_000321638                   Insys_Anthem_000321638
Insys_Anthem_000321658                   Insys_Anthem_000321658
Insys_Anthem_000321704                   Insys_Anthem_000321704
Insys_Anthem_000321754                   Insys_Anthem_000321754
Insys_Anthem_000321774                   Insys_Anthem_000321774
Insys_Anthem_000322007                   Insys_Anthem_000322007
Insys_Anthem_000322011                   Insys_Anthem_000322011
Insys_Anthem_000322086                   Insys_Anthem_000322086
Insys_Anthem_000322093                   Insys_Anthem_000322093
Insys_Anthem_000322148                   Insys_Anthem_000322148
Insys_Anthem_000322238                   Insys_Anthem_000322238
Insys_Anthem_000322256                   Insys_Anthem_000322256
Insys_Anthem_000322262                   Insys_Anthem_000322262
Insys_Anthem_000322263                   Insys_Anthem_000322263
Insys_Anthem_000322286                   Insys_Anthem_000322286
Insys_Anthem_000322313                   Insys_Anthem_000322313
Insys_Anthem_000322347                   Insys_Anthem_000322347
Insys_Anthem_000322351                   Insys_Anthem_000322351
Insys_Anthem_000322409                   Insys_Anthem_000322409
Insys_Anthem_000322509                   Insys_Anthem_000322509
Insys_Anthem_000322515                   Insys_Anthem_000322515
Insys_Anthem_000322548                   Insys_Anthem_000322548
Insys_Anthem_000322639                   Insys_Anthem_000322639
Insys_Anthem_000322707                   Insys_Anthem_000322707
Insys_Anthem_000322754                   Insys_Anthem_000322754
Insys_Anthem_000322809                   Insys_Anthem_000322809

                                                    154
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 156 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000322996                   Insys_Anthem_000322996
Insys_Anthem_000323091                   Insys_Anthem_000323091
Insys_Anthem_000323181                   Insys_Anthem_000323181
Insys_Anthem_000323287                   Insys_Anthem_000323287
Insys_Anthem_000323325                   Insys_Anthem_000323325
Insys_Anthem_000323361                   Insys_Anthem_000323361
Insys_Anthem_000323390                   Insys_Anthem_000323390
Insys_Anthem_000323393                   Insys_Anthem_000323393
Insys_Anthem_000323416                   Insys_Anthem_000323416
Insys_Anthem_000323432                   Insys_Anthem_000323432
Insys_Anthem_000323460                   Insys_Anthem_000323460
Insys_Anthem_000323479                   Insys_Anthem_000323479
Insys_Anthem_000323527                   Insys_Anthem_000323527
Insys_Anthem_000323559                   Insys_Anthem_000323559
Insys_Anthem_000323670                   Insys_Anthem_000323670
Insys_Anthem_000323673                   Insys_Anthem_000323673
Insys_Anthem_000323809                   Insys_Anthem_000323809
Insys_Anthem_000323817                   Insys_Anthem_000323817
Insys_Anthem_000323833                   Insys_Anthem_000323833
Insys_Anthem_000323834                   Insys_Anthem_000323834
Insys_Anthem_000323904                   Insys_Anthem_000323904
Insys_Anthem_000323938                   Insys_Anthem_000323938
Insys_Anthem_000323968                   Insys_Anthem_000323968
Insys_Anthem_000323982                   Insys_Anthem_000323982
Insys_Anthem_000323995                   Insys_Anthem_000323995
Insys_Anthem_000324004                   Insys_Anthem_000324004
Insys_Anthem_000324016                   Insys_Anthem_000324016
Insys_Anthem_000324051                   Insys_Anthem_000324051
Insys_Anthem_000324097                   Insys_Anthem_000324097
Insys_Anthem_000324326                   Insys_Anthem_000324326
Insys_Anthem_000324342                   Insys_Anthem_000324342
Insys_Anthem_000324345                   Insys_Anthem_000324345
Insys_Anthem_000324406                   Insys_Anthem_000324406
Insys_Anthem_000324589                   Insys_Anthem_000324589
Insys_Anthem_000324861                   Insys_Anthem_000324861
Insys_Anthem_000324868                   Insys_Anthem_000324868
Insys_Anthem_000324886                   Insys_Anthem_000324886
Insys_Anthem_000324908                   Insys_Anthem_000324908
Insys_Anthem_000324918                   Insys_Anthem_000324918
Insys_Anthem_000324924                   Insys_Anthem_000324924
Insys_Anthem_000325032                   Insys_Anthem_000325032
Insys_Anthem_000325275                   Insys_Anthem_000325275
Insys_Anthem_000325331                   Insys_Anthem_000325331
Insys_Anthem_000325456                   Insys_Anthem_000325456
Insys_Anthem_000325550                   Insys_Anthem_000325550
Insys_Anthem_000325867                   Insys_Anthem_000325867
Insys_Anthem_000325986                   Insys_Anthem_000325986

                                                    155
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 157 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000326039                   Insys_Anthem_000326039
Insys_Anthem_000326060                   Insys_Anthem_000326060
Insys_Anthem_000326171                   Insys_Anthem_000326171
Insys_Anthem_000326375                   Insys_Anthem_000326375
Insys_Anthem_000326507                   Insys_Anthem_000326507
Insys_Anthem_000326600                   Insys_Anthem_000326600
Insys_Anthem_000326875                   Insys_Anthem_000326875
Insys_Anthem_000326883                   Insys_Anthem_000326883
Insys_Anthem_000326897                   Insys_Anthem_000326897
Insys_Anthem_000326902                   Insys_Anthem_000326902
Insys_Anthem_000326981                   Insys_Anthem_000326981
Insys_Anthem_000326986                   Insys_Anthem_000326986
Insys_Anthem_000327370                   Insys_Anthem_000327370
Insys_Anthem_000327387                   Insys_Anthem_000327387
Insys_Anthem_000327435                   Insys_Anthem_000327435
Insys_Anthem_000327538                   Insys_Anthem_000327538
Insys_Anthem_000327738                   Insys_Anthem_000327738
Insys_Anthem_000327739                   Insys_Anthem_000327739
Insys_Anthem_000327751                   Insys_Anthem_000327751
Insys_Anthem_000327753                   Insys_Anthem_000327753
Insys_Anthem_000328075                   Insys_Anthem_000328075
Insys_Anthem_000328176                   Insys_Anthem_000328176
Insys_Anthem_000328199                   Insys_Anthem_000328199
Insys_Anthem_000328311                   Insys_Anthem_000328311
Insys_Anthem_000328369                   Insys_Anthem_000328369
Insys_Anthem_000328558                   Insys_Anthem_000328558
Insys_Anthem_000328600                   Insys_Anthem_000328600
Insys_Anthem_000328606                   Insys_Anthem_000328606
Insys_Anthem_000328607                   Insys_Anthem_000328607
Insys_Anthem_000328678                   Insys_Anthem_000328678
Insys_Anthem_000328864                   Insys_Anthem_000328864
Insys_Anthem_000329074                   Insys_Anthem_000329074
Insys_Anthem_000329296                   Insys_Anthem_000329296
Insys_Anthem_000329413                   Insys_Anthem_000329413
Insys_Anthem_000329502                   Insys_Anthem_000329502
Insys_Anthem_000329980                   Insys_Anthem_000329980
Insys_Anthem_000329985                   Insys_Anthem_000329985
Insys_Anthem_000330120                   Insys_Anthem_000330120
Insys_Anthem_000330143                   Insys_Anthem_000330143
Insys_Anthem_000330206                   Insys_Anthem_000330206
Insys_Anthem_000330249                   Insys_Anthem_000330249
Insys_Anthem_000330305                   Insys_Anthem_000330305
Insys_Anthem_000330487                   Insys_Anthem_000330487
Insys_Anthem_000330504                   Insys_Anthem_000330504
Insys_Anthem_000330605                   Insys_Anthem_000330605
Insys_Anthem_000330736                   Insys_Anthem_000330736
Insys_Anthem_000330775                   Insys_Anthem_000330775

                                                    156
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 158 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000330776                   Insys_Anthem_000330776
Insys_Anthem_000330805                   Insys_Anthem_000330805
Insys_Anthem_000330889                   Insys_Anthem_000330889
Insys_Anthem_000330966                   Insys_Anthem_000330966
Insys_Anthem_000331034                   Insys_Anthem_000331034
Insys_Anthem_000331059                   Insys_Anthem_000331059
Insys_Anthem_000331073                   Insys_Anthem_000331073
Insys_Anthem_000331106                   Insys_Anthem_000331106
Insys_Anthem_000331188                   Insys_Anthem_000331188
Insys_Anthem_000331226                   Insys_Anthem_000331226
Insys_Anthem_000331318                   Insys_Anthem_000331318
Insys_Anthem_000331423                   Insys_Anthem_000331423
Insys_Anthem_000331546                   Insys_Anthem_000331546
Insys_Anthem_000331547                   Insys_Anthem_000331547
Insys_Anthem_000331635                   Insys_Anthem_000331635
Insys_Anthem_000331665                   Insys_Anthem_000331665
Insys_Anthem_000331760                   Insys_Anthem_000331760
Insys_Anthem_000332059                   Insys_Anthem_000332059
Insys_Anthem_000332201                   Insys_Anthem_000332201
Insys_Anthem_000332220                   Insys_Anthem_000332220
Insys_Anthem_000332245                   Insys_Anthem_000332245
Insys_Anthem_000332324                   Insys_Anthem_000332324
Insys_Anthem_000332513                   Insys_Anthem_000332513
Insys_Anthem_000332522                   Insys_Anthem_000332522
Insys_Anthem_000332775                   Insys_Anthem_000332775
Insys_Anthem_000332809                   Insys_Anthem_000332809
Insys_Anthem_000332810                   Insys_Anthem_000332810
Insys_Anthem_000332914                   Insys_Anthem_000332914
Insys_Anthem_000333228                   Insys_Anthem_000333228
Insys_Anthem_000333299                   Insys_Anthem_000333299
Insys_Anthem_000333427                   Insys_Anthem_000333427
Insys_Anthem_000333491                   Insys_Anthem_000333491
Insys_Anthem_000333524                   Insys_Anthem_000333524
Insys_Anthem_000333559                   Insys_Anthem_000333559
Insys_Anthem_000333587                   Insys_Anthem_000333587
Insys_Anthem_000333659                   Insys_Anthem_000333659
Insys_Anthem_000333940                   Insys_Anthem_000333940
Insys_Anthem_000333970                   Insys_Anthem_000333970
Insys_Anthem_000334038                   Insys_Anthem_000334038
Insys_Anthem_000334247                   Insys_Anthem_000334247
Insys_Anthem_000334255                   Insys_Anthem_000334255
Insys_Anthem_000334283                   Insys_Anthem_000334283
Insys_Anthem_000334326                   Insys_Anthem_000334326
Insys_Anthem_000334334                   Insys_Anthem_000334334
Insys_Anthem_000334381                   Insys_Anthem_000334381
Insys_Anthem_000334452                   Insys_Anthem_000334452
Insys_Anthem_000334588                   Insys_Anthem_000334588

                                                    157
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 159 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000334766                   Insys_Anthem_000334766
Insys_Anthem_000334799                   Insys_Anthem_000334799
Insys_Anthem_000334854                   Insys_Anthem_000334854
Insys_Anthem_000334892                   Insys_Anthem_000334892
Insys_Anthem_000334900                   Insys_Anthem_000334900
Insys_Anthem_000335239                   Insys_Anthem_000335239
Insys_Anthem_000335252                   Insys_Anthem_000335252
Insys_Anthem_000335263                   Insys_Anthem_000335263
Insys_Anthem_000335292                   Insys_Anthem_000335292
Insys_Anthem_000335308                   Insys_Anthem_000335308
Insys_Anthem_000335358                   Insys_Anthem_000335358
Insys_Anthem_000335366                   Insys_Anthem_000335366
Insys_Anthem_000335396                   Insys_Anthem_000335396
Insys_Anthem_000335407                   Insys_Anthem_000335407
Insys_Anthem_000335476                   Insys_Anthem_000335476
Insys_Anthem_000335502                   Insys_Anthem_000335502
Insys_Anthem_000335614                   Insys_Anthem_000335614
Insys_Anthem_000335661                   Insys_Anthem_000335661
Insys_Anthem_000335751                   Insys_Anthem_000335751
Insys_Anthem_000335761                   Insys_Anthem_000335761
Insys_Anthem_000335779                   Insys_Anthem_000335779
Insys_Anthem_000335786                   Insys_Anthem_000335786
Insys_Anthem_000335801                   Insys_Anthem_000335801
Insys_Anthem_000335918                   Insys_Anthem_000335918
Insys_Anthem_000335948                   Insys_Anthem_000335948
Insys_Anthem_000336092                   Insys_Anthem_000336092
Insys_Anthem_000336141                   Insys_Anthem_000336141
Insys_Anthem_000336211                   Insys_Anthem_000336211
Insys_Anthem_000336216                   Insys_Anthem_000336216
Insys_Anthem_000336247                   Insys_Anthem_000336247
Insys_Anthem_000336391                   Insys_Anthem_000336391
Insys_Anthem_000336394                   Insys_Anthem_000336394
Insys_Anthem_000336469                   Insys_Anthem_000336469
Insys_Anthem_000336505                   Insys_Anthem_000336505
Insys_Anthem_000336590                   Insys_Anthem_000336590
Insys_Anthem_000336630                   Insys_Anthem_000336630
Insys_Anthem_000336716                   Insys_Anthem_000336716
Insys_Anthem_000336998                   Insys_Anthem_000336998
Insys_Anthem_000337191                   Insys_Anthem_000337191
Insys_Anthem_000337220                   Insys_Anthem_000337220
Insys_Anthem_000337279                   Insys_Anthem_000337279
Insys_Anthem_000337333                   Insys_Anthem_000337333
Insys_Anthem_000337496                   Insys_Anthem_000337496
Insys_Anthem_000337556                   Insys_Anthem_000337556
Insys_Anthem_000337613                   Insys_Anthem_000337613
Insys_Anthem_000337684                   Insys_Anthem_000337684
Insys_Anthem_000337720                   Insys_Anthem_000337720

                                                    158
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 160 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000337727                   Insys_Anthem_000337727
Insys_Anthem_000337728                   Insys_Anthem_000337728
Insys_Anthem_000337823                   Insys_Anthem_000337823
Insys_Anthem_000337868                   Insys_Anthem_000337868
Insys_Anthem_000337888                   Insys_Anthem_000337888
Insys_Anthem_000337995                   Insys_Anthem_000337995
Insys_Anthem_000337998                   Insys_Anthem_000337998
Insys_Anthem_000337999                   Insys_Anthem_000337999
Insys_Anthem_000338045                   Insys_Anthem_000338045
Insys_Anthem_000338085                   Insys_Anthem_000338085
Insys_Anthem_000338086                   Insys_Anthem_000338086
Insys_Anthem_000338143                   Insys_Anthem_000338143
Insys_Anthem_000338150                   Insys_Anthem_000338150
Insys_Anthem_000338179                   Insys_Anthem_000338179
Insys_Anthem_000338213                   Insys_Anthem_000338213
Insys_Anthem_000338286                   Insys_Anthem_000338286
Insys_Anthem_000338297                   Insys_Anthem_000338297
Insys_Anthem_000338448                   Insys_Anthem_000338448
Insys_Anthem_000338490                   Insys_Anthem_000338490
Insys_Anthem_000338551                   Insys_Anthem_000338551
Insys_Anthem_000338609                   Insys_Anthem_000338609
Insys_Anthem_000338640                   Insys_Anthem_000338640
Insys_Anthem_000338715                   Insys_Anthem_000338715
Insys_Anthem_000338743                   Insys_Anthem_000338743
Insys_Anthem_000338762                   Insys_Anthem_000338762
Insys_Anthem_000338790                   Insys_Anthem_000338790
Insys_Anthem_000338854                   Insys_Anthem_000338854
Insys_Anthem_000338933                   Insys_Anthem_000338933
Insys_Anthem_000338934                   Insys_Anthem_000338934
Insys_Anthem_000338992                   Insys_Anthem_000338992
Insys_Anthem_000339047                   Insys_Anthem_000339047
Insys_Anthem_000339061                   Insys_Anthem_000339061
Insys_Anthem_000339112                   Insys_Anthem_000339112
Insys_Anthem_000339193                   Insys_Anthem_000339193
Insys_Anthem_000339320                   Insys_Anthem_000339320
Insys_Anthem_000339322                   Insys_Anthem_000339322
Insys_Anthem_000339327                   Insys_Anthem_000339327
Insys_Anthem_000339401                   Insys_Anthem_000339401
Insys_Anthem_000339550                   Insys_Anthem_000339550
Insys_Anthem_000339558                   Insys_Anthem_000339558
Insys_Anthem_000339575                   Insys_Anthem_000339575
Insys_Anthem_000339596                   Insys_Anthem_000339596
Insys_Anthem_000339628                   Insys_Anthem_000339628
Insys_Anthem_000339675                   Insys_Anthem_000339675
Insys_Anthem_000339698                   Insys_Anthem_000339698
Insys_Anthem_000339763                   Insys_Anthem_000339763
Insys_Anthem_000339789                   Insys_Anthem_000339789

                                                    159
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 161 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000339885                   Insys_Anthem_000339885
Insys_Anthem_000339969                   Insys_Anthem_000339969
Insys_Anthem_000340056                   Insys_Anthem_000340056
Insys_Anthem_000340125                   Insys_Anthem_000340125
Insys_Anthem_000340188                   Insys_Anthem_000340188
Insys_Anthem_000340190                   Insys_Anthem_000340190
Insys_Anthem_000340211                   Insys_Anthem_000340211
Insys_Anthem_000340226                   Insys_Anthem_000340226
Insys_Anthem_000340405                   Insys_Anthem_000340405
Insys_Anthem_000340428                   Insys_Anthem_000340428
Insys_Anthem_000340451                   Insys_Anthem_000340451
Insys_Anthem_000340487                   Insys_Anthem_000340487
Insys_Anthem_000340493                   Insys_Anthem_000340493
Insys_Anthem_000340558                   Insys_Anthem_000340558
Insys_Anthem_000340708                   Insys_Anthem_000340708
Insys_Anthem_000340709                   Insys_Anthem_000340709
Insys_Anthem_000340871                   Insys_Anthem_000340871
Insys_Anthem_000340953                   Insys_Anthem_000340953
Insys_Anthem_000340988                   Insys_Anthem_000340988
Insys_Anthem_000341105                   Insys_Anthem_000341105
Insys_Anthem_000341125                   Insys_Anthem_000341125
Insys_Anthem_000341176                   Insys_Anthem_000341176
Insys_Anthem_000341221                   Insys_Anthem_000341221
Insys_Anthem_000341249                   Insys_Anthem_000341249
Insys_Anthem_000341322                   Insys_Anthem_000341322
Insys_Anthem_000341428                   Insys_Anthem_000341428
Insys_Anthem_000341525                   Insys_Anthem_000341525
Insys_Anthem_000341536                   Insys_Anthem_000341536
Insys_Anthem_000341695                   Insys_Anthem_000341695
Insys_Anthem_000341699                   Insys_Anthem_000341699
Insys_Anthem_000341720                   Insys_Anthem_000341720
Insys_Anthem_000341724                   Insys_Anthem_000341724
Insys_Anthem_000341794                   Insys_Anthem_000341794
Insys_Anthem_000341797                   Insys_Anthem_000341797
Insys_Anthem_000341802                   Insys_Anthem_000341802
Insys_Anthem_000341891                   Insys_Anthem_000341891
Insys_Anthem_000342010                   Insys_Anthem_000342010
Insys_Anthem_000342088                   Insys_Anthem_000342088
Insys_Anthem_000342089                   Insys_Anthem_000342089
Insys_Anthem_000342102                   Insys_Anthem_000342102
Insys_Anthem_000342438                   Insys_Anthem_000342438
Insys_Anthem_000342478                   Insys_Anthem_000342478
Insys_Anthem_000342528                   Insys_Anthem_000342528
Insys_Anthem_000342661                   Insys_Anthem_000342661
Insys_Anthem_000342743                   Insys_Anthem_000342743
Insys_Anthem_000342753                   Insys_Anthem_000342753
Insys_Anthem_000342812                   Insys_Anthem_000342812

                                                    160
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 162 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000342961                   Insys_Anthem_000342961
Insys_Anthem_000343030                   Insys_Anthem_000343030
Insys_Anthem_000343065                   Insys_Anthem_000343065
Insys_Anthem_000343133                   Insys_Anthem_000343133
Insys_Anthem_000343163                   Insys_Anthem_000343163
Insys_Anthem_000343261                   Insys_Anthem_000343261
Insys_Anthem_000343404                   Insys_Anthem_000343404
Insys_Anthem_000343427                   Insys_Anthem_000343427
Insys_Anthem_000343508                   Insys_Anthem_000343508
Insys_Anthem_000343632                   Insys_Anthem_000343632
Insys_Anthem_000343647                   Insys_Anthem_000343647
Insys_Anthem_000343736                   Insys_Anthem_000343736
Insys_Anthem_000343869                   Insys_Anthem_000343869
Insys_Anthem_000343917                   Insys_Anthem_000343917
Insys_Anthem_000344000                   Insys_Anthem_000344000
Insys_Anthem_000344030                   Insys_Anthem_000344030
Insys_Anthem_000344070                   Insys_Anthem_000344070
Insys_Anthem_000344096                   Insys_Anthem_000344096
Insys_Anthem_000344098                   Insys_Anthem_000344098
Insys_Anthem_000344154                   Insys_Anthem_000344154
Insys_Anthem_000344206                   Insys_Anthem_000344206
Insys_Anthem_000344269                   Insys_Anthem_000344269
Insys_Anthem_000344402                   Insys_Anthem_000344402
Insys_Anthem_000344529                   Insys_Anthem_000344529
Insys_Anthem_000344592                   Insys_Anthem_000344592
Insys_Anthem_000344714                   Insys_Anthem_000344714
Insys_Anthem_000344721                   Insys_Anthem_000344721
Insys_Anthem_000344738                   Insys_Anthem_000344738
Insys_Anthem_000344780                   Insys_Anthem_000344780
Insys_Anthem_000344840                   Insys_Anthem_000344840
Insys_Anthem_000344841                   Insys_Anthem_000344841
Insys_Anthem_000344846                   Insys_Anthem_000344846
Insys_Anthem_000344857                   Insys_Anthem_000344857
Insys_Anthem_000344960                   Insys_Anthem_000344960
Insys_Anthem_000345042                   Insys_Anthem_000345042
Insys_Anthem_000345224                   Insys_Anthem_000345224
Insys_Anthem_000345245                   Insys_Anthem_000345245
Insys_Anthem_000345361                   Insys_Anthem_000345361
Insys_Anthem_000345414                   Insys_Anthem_000345414
Insys_Anthem_000345415                   Insys_Anthem_000345415
Insys_Anthem_000345437                   Insys_Anthem_000345437
Insys_Anthem_000345440                   Insys_Anthem_000345440
Insys_Anthem_000345467                   Insys_Anthem_000345467
Insys_Anthem_000345512                   Insys_Anthem_000345512
Insys_Anthem_000345546                   Insys_Anthem_000345546
Insys_Anthem_000345617                   Insys_Anthem_000345617
Insys_Anthem_000345671                   Insys_Anthem_000345671

                                                    161
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 163 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000345688                   Insys_Anthem_000345688
Insys_Anthem_000345751                   Insys_Anthem_000345751
Insys_Anthem_000345778                   Insys_Anthem_000345778
Insys_Anthem_000345815                   Insys_Anthem_000345815
Insys_Anthem_000345832                   Insys_Anthem_000345832
Insys_Anthem_000345856                   Insys_Anthem_000345856
Insys_Anthem_000345865                   Insys_Anthem_000345865
Insys_Anthem_000345869                   Insys_Anthem_000345869
Insys_Anthem_000345872                   Insys_Anthem_000345872
Insys_Anthem_000346083                   Insys_Anthem_000346083
Insys_Anthem_000346250                   Insys_Anthem_000346250
Insys_Anthem_000346391                   Insys_Anthem_000346391
Insys_Anthem_000346395                   Insys_Anthem_000346395
Insys_Anthem_000346456                   Insys_Anthem_000346456
Insys_Anthem_000346528                   Insys_Anthem_000346528
Insys_Anthem_000346562                   Insys_Anthem_000346562
Insys_Anthem_000346583                   Insys_Anthem_000346583
Insys_Anthem_000346610                   Insys_Anthem_000346610
Insys_Anthem_000346657                   Insys_Anthem_000346657
Insys_Anthem_000346684                   Insys_Anthem_000346684
Insys_Anthem_000346748                   Insys_Anthem_000346748
Insys_Anthem_000346860                   Insys_Anthem_000346860
Insys_Anthem_000346882                   Insys_Anthem_000346882
Insys_Anthem_000346994                   Insys_Anthem_000346994
Insys_Anthem_000347103                   Insys_Anthem_000347103
Insys_Anthem_000347122                   Insys_Anthem_000347122
Insys_Anthem_000347225                   Insys_Anthem_000347225
Insys_Anthem_000347249                   Insys_Anthem_000347249
Insys_Anthem_000347254                   Insys_Anthem_000347254
Insys_Anthem_000347262                   Insys_Anthem_000347262
Insys_Anthem_000347342                   Insys_Anthem_000347342
Insys_Anthem_000347358                   Insys_Anthem_000347358
Insys_Anthem_000347392                   Insys_Anthem_000347392
Insys_Anthem_000347434                   Insys_Anthem_000347434
Insys_Anthem_000347454                   Insys_Anthem_000347454
Insys_Anthem_000347677                   Insys_Anthem_000347677
Insys_Anthem_000347727                   Insys_Anthem_000347727
Insys_Anthem_000347936                   Insys_Anthem_000347936
Insys_Anthem_000347967                   Insys_Anthem_000347967
Insys_Anthem_000348086                   Insys_Anthem_000348086
Insys_Anthem_000348314                   Insys_Anthem_000348314
Insys_Anthem_000348319                   Insys_Anthem_000348319
Insys_Anthem_000348470                   Insys_Anthem_000348470
Insys_Anthem_000348593                   Insys_Anthem_000348593
Insys_Anthem_000348622                   Insys_Anthem_000348622
Insys_Anthem_000348625                   Insys_Anthem_000348625
Insys_Anthem_000348628                   Insys_Anthem_000348628

                                                    162
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 164 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000348713                   Insys_Anthem_000348713
Insys_Anthem_000348892                   Insys_Anthem_000348892
Insys_Anthem_000348905                   Insys_Anthem_000348905
Insys_Anthem_000348909                   Insys_Anthem_000348909
Insys_Anthem_000348927                   Insys_Anthem_000348927
Insys_Anthem_000348944                   Insys_Anthem_000348944
Insys_Anthem_000348948                   Insys_Anthem_000348948
Insys_Anthem_000349048                   Insys_Anthem_000349048
Insys_Anthem_000349075                   Insys_Anthem_000349075
Insys_Anthem_000349076                   Insys_Anthem_000349076
Insys_Anthem_000349231                   Insys_Anthem_000349231
Insys_Anthem_000349236                   Insys_Anthem_000349236
Insys_Anthem_000349238                   Insys_Anthem_000349238
Insys_Anthem_000349288                   Insys_Anthem_000349288
Insys_Anthem_000349422                   Insys_Anthem_000349422
Insys_Anthem_000349432                   Insys_Anthem_000349432
Insys_Anthem_000349437                   Insys_Anthem_000349437
Insys_Anthem_000349492                   Insys_Anthem_000349492
Insys_Anthem_000349530                   Insys_Anthem_000349530
Insys_Anthem_000349542                   Insys_Anthem_000349542
Insys_Anthem_000349543                   Insys_Anthem_000349543
Insys_Anthem_000349572                   Insys_Anthem_000349572
Insys_Anthem_000349660                   Insys_Anthem_000349660
Insys_Anthem_000349662                   Insys_Anthem_000349662
Insys_Anthem_000349698                   Insys_Anthem_000349698
Insys_Anthem_000349768                   Insys_Anthem_000349768
Insys_Anthem_000349784                   Insys_Anthem_000349784
Insys_Anthem_000349786                   Insys_Anthem_000349786
Insys_Anthem_000349787                   Insys_Anthem_000349787
Insys_Anthem_000349833                   Insys_Anthem_000349833
Insys_Anthem_000349928                   Insys_Anthem_000349928
Insys_Anthem_000349946                   Insys_Anthem_000349946
Insys_Anthem_000349949                   Insys_Anthem_000349949
Insys_Anthem_000349953                   Insys_Anthem_000349953
Insys_Anthem_000349954                   Insys_Anthem_000349954
Insys_Anthem_000349962                   Insys_Anthem_000349962
Insys_Anthem_000349992                   Insys_Anthem_000349992
Insys_Anthem_000349995                   Insys_Anthem_000349995
Insys_Anthem_000349999                   Insys_Anthem_000349999
Insys_Anthem_000350002                   Insys_Anthem_000350002
Insys_Anthem_000350014                   Insys_Anthem_000350014
Insys_Anthem_000350016                   Insys_Anthem_000350016
Insys_Anthem_000350020                   Insys_Anthem_000350020
Insys_Anthem_000350035                   Insys_Anthem_000350035
Insys_Anthem_000350047                   Insys_Anthem_000350047
Insys_Anthem_000350049                   Insys_Anthem_000350049
Insys_Anthem_000350082                   Insys_Anthem_000350082

                                                    163
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 165 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000350083                   Insys_Anthem_000350083
Insys_Anthem_000350087                   Insys_Anthem_000350087
Insys_Anthem_000350096                   Insys_Anthem_000350096
Insys_Anthem_000350098                   Insys_Anthem_000350098
Insys_Anthem_000350137                   Insys_Anthem_000350137
Insys_Anthem_000350150                   Insys_Anthem_000350150
Insys_Anthem_000350159                   Insys_Anthem_000350159
Insys_Anthem_000350197                   Insys_Anthem_000350197
Insys_Anthem_000350209                   Insys_Anthem_000350209
Insys_Anthem_000350242                   Insys_Anthem_000350242
Insys_Anthem_000350246                   Insys_Anthem_000350246
Insys_Anthem_000350251                   Insys_Anthem_000350251
Insys_Anthem_000350252                   Insys_Anthem_000350252
Insys_Anthem_000350285                   Insys_Anthem_000350285
Insys_Anthem_000350435                   Insys_Anthem_000350435
Insys_Anthem_000350437                   Insys_Anthem_000350437
Insys_Anthem_000350462                   Insys_Anthem_000350462
Insys_Anthem_000350607                   Insys_Anthem_000350607
Insys_Anthem_000350615                   Insys_Anthem_000350615
Insys_Anthem_000350661                   Insys_Anthem_000350661
Insys_Anthem_000350674                   Insys_Anthem_000350674
Insys_Anthem_000350766                   Insys_Anthem_000350766
Insys_Anthem_000350774                   Insys_Anthem_000350774
Insys_Anthem_000350837                   Insys_Anthem_000350837
Insys_Anthem_000350839                   Insys_Anthem_000350839
Insys_Anthem_000350847                   Insys_Anthem_000350847
Insys_Anthem_000350867                   Insys_Anthem_000350867
Insys_Anthem_000350905                   Insys_Anthem_000350905
Insys_Anthem_000350917                   Insys_Anthem_000350917
Insys_Anthem_000350965                   Insys_Anthem_000350965
Insys_Anthem_000350969                   Insys_Anthem_000350969
Insys_Anthem_000351003                   Insys_Anthem_000351003
Insys_Anthem_000351050                   Insys_Anthem_000351050
Insys_Anthem_000351065                   Insys_Anthem_000351065
Insys_Anthem_000351069                   Insys_Anthem_000351069
Insys_Anthem_000351103                   Insys_Anthem_000351103
Insys_Anthem_000351113                   Insys_Anthem_000351113
Insys_Anthem_000351122                   Insys_Anthem_000351122
Insys_Anthem_000351142                   Insys_Anthem_000351142
Insys_Anthem_000351147                   Insys_Anthem_000351147
Insys_Anthem_000351187                   Insys_Anthem_000351187
Insys_Anthem_000351235                   Insys_Anthem_000351235
Insys_Anthem_000351266                   Insys_Anthem_000351266
Insys_Anthem_000351339                   Insys_Anthem_000351339
Insys_Anthem_000351343                   Insys_Anthem_000351343
Insys_Anthem_000351363                   Insys_Anthem_000351363
Insys_Anthem_000351390                   Insys_Anthem_000351390

                                                    164
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 166 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000351395                   Insys_Anthem_000351395
Insys_Anthem_000351424                   Insys_Anthem_000351424
Insys_Anthem_000351462                   Insys_Anthem_000351462
Insys_Anthem_000351463                   Insys_Anthem_000351463
Insys_Anthem_000351475                   Insys_Anthem_000351475
Insys_Anthem_000351486                   Insys_Anthem_000351486
Insys_Anthem_000351584                   Insys_Anthem_000351584
Insys_Anthem_000351597                   Insys_Anthem_000351597
Insys_Anthem_000351640                   Insys_Anthem_000351640
Insys_Anthem_000351737                   Insys_Anthem_000351737
Insys_Anthem_000351760                   Insys_Anthem_000351760
Insys_Anthem_000351797                   Insys_Anthem_000351797
Insys_Anthem_000351805                   Insys_Anthem_000351805
Insys_Anthem_000351972                   Insys_Anthem_000351972
Insys_Anthem_000351976                   Insys_Anthem_000351976
Insys_Anthem_000351985                   Insys_Anthem_000351985
Insys_Anthem_000352011                   Insys_Anthem_000352011
Insys_Anthem_000352038                   Insys_Anthem_000352038
Insys_Anthem_000352044                   Insys_Anthem_000352044
Insys_Anthem_000352054                   Insys_Anthem_000352054
Insys_Anthem_000352099                   Insys_Anthem_000352099
Insys_Anthem_000352208                   Insys_Anthem_000352208
Insys_Anthem_000352211                   Insys_Anthem_000352211
Insys_Anthem_000352230                   Insys_Anthem_000352230
Insys_Anthem_000352264                   Insys_Anthem_000352264
Insys_Anthem_000352286                   Insys_Anthem_000352286
Insys_Anthem_000352326                   Insys_Anthem_000352326
Insys_Anthem_000352341                   Insys_Anthem_000352341
Insys_Anthem_000352346                   Insys_Anthem_000352346
Insys_Anthem_000352368                   Insys_Anthem_000352368
Insys_Anthem_000352418                   Insys_Anthem_000352418
Insys_Anthem_000352441                   Insys_Anthem_000352441
Insys_Anthem_000352496                   Insys_Anthem_000352496
Insys_Anthem_000352509                   Insys_Anthem_000352509
Insys_Anthem_000352537                   Insys_Anthem_000352537
Insys_Anthem_000352562                   Insys_Anthem_000352562
Insys_Anthem_000352612                   Insys_Anthem_000352612
Insys_Anthem_000352639                   Insys_Anthem_000352639
Insys_Anthem_000352646                   Insys_Anthem_000352646
Insys_Anthem_000352656                   Insys_Anthem_000352656
Insys_Anthem_000352657                   Insys_Anthem_000352657
Insys_Anthem_000352681                   Insys_Anthem_000352681
Insys_Anthem_000352718                   Insys_Anthem_000352718
Insys_Anthem_000352761                   Insys_Anthem_000352761
Insys_Anthem_000352779                   Insys_Anthem_000352779
Insys_Anthem_000352888                   Insys_Anthem_000352888
Insys_Anthem_000352902                   Insys_Anthem_000352902

                                                    165
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 167 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000352932                   Insys_Anthem_000352932
Insys_Anthem_000352992                   Insys_Anthem_000352992
Insys_Anthem_000353019                   Insys_Anthem_000353019
Insys_Anthem_000353051                   Insys_Anthem_000353051
Insys_Anthem_000353092                   Insys_Anthem_000353092
Insys_Anthem_000353184                   Insys_Anthem_000353184
Insys_Anthem_000353190                   Insys_Anthem_000353190
Insys_Anthem_000353200                   Insys_Anthem_000353200
Insys_Anthem_000353239                   Insys_Anthem_000353239
Insys_Anthem_000353244                   Insys_Anthem_000353244
Insys_Anthem_000353250                   Insys_Anthem_000353250
Insys_Anthem_000353267                   Insys_Anthem_000353267
Insys_Anthem_000353298                   Insys_Anthem_000353298
Insys_Anthem_000353357                   Insys_Anthem_000353357
Insys_Anthem_000353360                   Insys_Anthem_000353360
Insys_Anthem_000353381                   Insys_Anthem_000353381
Insys_Anthem_000353439                   Insys_Anthem_000353439
Insys_Anthem_000353441                   Insys_Anthem_000353441
Insys_Anthem_000353489                   Insys_Anthem_000353489
Insys_Anthem_000353541                   Insys_Anthem_000353541
Insys_Anthem_000353623                   Insys_Anthem_000353623
Insys_Anthem_000353627                   Insys_Anthem_000353627
Insys_Anthem_000353631                   Insys_Anthem_000353631
Insys_Anthem_000353635                   Insys_Anthem_000353635
Insys_Anthem_000353659                   Insys_Anthem_000353659
Insys_Anthem_000353668                   Insys_Anthem_000353668
Insys_Anthem_000353746                   Insys_Anthem_000353746
Insys_Anthem_000353750                   Insys_Anthem_000353750
Insys_Anthem_000353767                   Insys_Anthem_000353767
Insys_Anthem_000353863                   Insys_Anthem_000353863
Insys_Anthem_000353950                   Insys_Anthem_000353950
Insys_Anthem_000353951                   Insys_Anthem_000353951
Insys_Anthem_000353964                   Insys_Anthem_000353964
Insys_Anthem_000353991                   Insys_Anthem_000353991
Insys_Anthem_000353993                   Insys_Anthem_000353993
Insys_Anthem_000354023                   Insys_Anthem_000354023
Insys_Anthem_000354058                   Insys_Anthem_000354058
Insys_Anthem_000354061                   Insys_Anthem_000354061
Insys_Anthem_000354062                   Insys_Anthem_000354062
Insys_Anthem_000354082                   Insys_Anthem_000354082
Insys_Anthem_000354103                   Insys_Anthem_000354103
Insys_Anthem_000354128                   Insys_Anthem_000354128
Insys_Anthem_000354135                   Insys_Anthem_000354135
Insys_Anthem_000354141                   Insys_Anthem_000354141
Insys_Anthem_000354145                   Insys_Anthem_000354145
Insys_Anthem_000354176                   Insys_Anthem_000354176
Insys_Anthem_000354187                   Insys_Anthem_000354187

                                                    166
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 168 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000354197                   Insys_Anthem_000354197
Insys_Anthem_000354198                   Insys_Anthem_000354198
Insys_Anthem_000354214                   Insys_Anthem_000354214
Insys_Anthem_000354262                   Insys_Anthem_000354262
Insys_Anthem_000354269                   Insys_Anthem_000354269
Insys_Anthem_000354270                   Insys_Anthem_000354270
Insys_Anthem_000354271                   Insys_Anthem_000354271
Insys_Anthem_000354274                   Insys_Anthem_000354274
Insys_Anthem_000354282                   Insys_Anthem_000354282
Insys_Anthem_000354321                   Insys_Anthem_000354321
Insys_Anthem_000354371                   Insys_Anthem_000354371
Insys_Anthem_000354431                   Insys_Anthem_000354431
Insys_Anthem_000354435                   Insys_Anthem_000354435
Insys_Anthem_000354440                   Insys_Anthem_000354440
Insys_Anthem_000354443                   Insys_Anthem_000354443
Insys_Anthem_000354466                   Insys_Anthem_000354466
Insys_Anthem_000354467                   Insys_Anthem_000354467
Insys_Anthem_000354483                   Insys_Anthem_000354483
Insys_Anthem_000354489                   Insys_Anthem_000354489
Insys_Anthem_000354509                   Insys_Anthem_000354509
Insys_Anthem_000354525                   Insys_Anthem_000354525
Insys_Anthem_000354623                   Insys_Anthem_000354623
Insys_Anthem_000354633                   Insys_Anthem_000354633
Insys_Anthem_000354668                   Insys_Anthem_000354668
Insys_Anthem_000354674                   Insys_Anthem_000354674
Insys_Anthem_000354684                   Insys_Anthem_000354684
Insys_Anthem_000354713                   Insys_Anthem_000354713
Insys_Anthem_000354717                   Insys_Anthem_000354717
Insys_Anthem_000354778                   Insys_Anthem_000354778
Insys_Anthem_000354779                   Insys_Anthem_000354779
Insys_Anthem_000354891                   Insys_Anthem_000354891
Insys_Anthem_000354946                   Insys_Anthem_000354946
Insys_Anthem_000354974                   Insys_Anthem_000354974
Insys_Anthem_000355008                   Insys_Anthem_000355008
Insys_Anthem_000355061                   Insys_Anthem_000355061
Insys_Anthem_000355117                   Insys_Anthem_000355117
Insys_Anthem_000355120                   Insys_Anthem_000355120
Insys_Anthem_000355121                   Insys_Anthem_000355121
Insys_Anthem_000355126                   Insys_Anthem_000355126
Insys_Anthem_000355190                   Insys_Anthem_000355190
Insys_Anthem_000355198                   Insys_Anthem_000355198
Insys_Anthem_000355205                   Insys_Anthem_000355205
Insys_Anthem_000355290                   Insys_Anthem_000355290
Insys_Anthem_000355368                   Insys_Anthem_000355368
Insys_Anthem_000355458                   Insys_Anthem_000355458
Insys_Anthem_000355461                   Insys_Anthem_000355461
Insys_Anthem_000355517                   Insys_Anthem_000355517

                                                    167
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 169 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000355568                   Insys_Anthem_000355568
Insys_Anthem_000355577                   Insys_Anthem_000355577
Insys_Anthem_000355595                   Insys_Anthem_000355595
Insys_Anthem_000355725                   Insys_Anthem_000355725
Insys_Anthem_000355741                   Insys_Anthem_000355741
Insys_Anthem_000355817                   Insys_Anthem_000355817
Insys_Anthem_000355819                   Insys_Anthem_000355819
Insys_Anthem_000355878                   Insys_Anthem_000355878
Insys_Anthem_000355937                   Insys_Anthem_000355937
Insys_Anthem_000355947                   Insys_Anthem_000355947
Insys_Anthem_000355985                   Insys_Anthem_000355985
Insys_Anthem_000355994                   Insys_Anthem_000355994
Insys_Anthem_000356049                   Insys_Anthem_000356049
Insys_Anthem_000356055                   Insys_Anthem_000356055
Insys_Anthem_000356060                   Insys_Anthem_000356060
Insys_Anthem_000356094                   Insys_Anthem_000356094
Insys_Anthem_000356128                   Insys_Anthem_000356128
Insys_Anthem_000356132                   Insys_Anthem_000356132
Insys_Anthem_000356141                   Insys_Anthem_000356141
Insys_Anthem_000356159                   Insys_Anthem_000356159
Insys_Anthem_000356161                   Insys_Anthem_000356161
Insys_Anthem_000356200                   Insys_Anthem_000356200
Insys_Anthem_000356294                   Insys_Anthem_000356294
Insys_Anthem_000356305                   Insys_Anthem_000356305
Insys_Anthem_000356314                   Insys_Anthem_000356314
Insys_Anthem_000356319                   Insys_Anthem_000356319
Insys_Anthem_000356329                   Insys_Anthem_000356329
Insys_Anthem_000356330                   Insys_Anthem_000356330
Insys_Anthem_000356335                   Insys_Anthem_000356335
Insys_Anthem_000356363                   Insys_Anthem_000356363
Insys_Anthem_000356392                   Insys_Anthem_000356392
Insys_Anthem_000356408                   Insys_Anthem_000356408
Insys_Anthem_000356418                   Insys_Anthem_000356418
Insys_Anthem_000356422                   Insys_Anthem_000356422
Insys_Anthem_000356460                   Insys_Anthem_000356460
Insys_Anthem_000356464                   Insys_Anthem_000356464
Insys_Anthem_000356466                   Insys_Anthem_000356466
Insys_Anthem_000356506                   Insys_Anthem_000356506
Insys_Anthem_000356556                   Insys_Anthem_000356556
Insys_Anthem_000356587                   Insys_Anthem_000356587
Insys_Anthem_000356598                   Insys_Anthem_000356598
Insys_Anthem_000356636                   Insys_Anthem_000356636
Insys_Anthem_000356646                   Insys_Anthem_000356646
Insys_Anthem_000356647                   Insys_Anthem_000356647
Insys_Anthem_000356649                   Insys_Anthem_000356649
Insys_Anthem_000356681                   Insys_Anthem_000356681
Insys_Anthem_000356710                   Insys_Anthem_000356710

                                                    168
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 170 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000356726                   Insys_Anthem_000356726
Insys_Anthem_000356761                   Insys_Anthem_000356761
Insys_Anthem_000356763                   Insys_Anthem_000356763
Insys_Anthem_000356773                   Insys_Anthem_000356773
Insys_Anthem_000356806                   Insys_Anthem_000356806
Insys_Anthem_000356816                   Insys_Anthem_000356816
Insys_Anthem_000356821                   Insys_Anthem_000356821
Insys_Anthem_000356822                   Insys_Anthem_000356822
Insys_Anthem_000356839                   Insys_Anthem_000356839
Insys_Anthem_000356858                   Insys_Anthem_000356858
Insys_Anthem_000356927                   Insys_Anthem_000356927
Insys_Anthem_000356928                   Insys_Anthem_000356928
Insys_Anthem_000356984                   Insys_Anthem_000356984
Insys_Anthem_000357007                   Insys_Anthem_000357007
Insys_Anthem_000357104                   Insys_Anthem_000357104
Insys_Anthem_000357130                   Insys_Anthem_000357130
Insys_Anthem_000357258                   Insys_Anthem_000357258
Insys_Anthem_000357299                   Insys_Anthem_000357299
Insys_Anthem_000357337                   Insys_Anthem_000357337
Insys_Anthem_000357357                   Insys_Anthem_000357357
Insys_Anthem_000357423                   Insys_Anthem_000357423
Insys_Anthem_000357424                   Insys_Anthem_000357424
Insys_Anthem_000357440                   Insys_Anthem_000357440
Insys_Anthem_000357493                   Insys_Anthem_000357493
Insys_Anthem_000357505                   Insys_Anthem_000357505
Insys_Anthem_000357510                   Insys_Anthem_000357510
Insys_Anthem_000357562                   Insys_Anthem_000357562
Insys_Anthem_000357576                   Insys_Anthem_000357576
Insys_Anthem_000357594                   Insys_Anthem_000357594
Insys_Anthem_000357609                   Insys_Anthem_000357609
Insys_Anthem_000357610                   Insys_Anthem_000357610
Insys_Anthem_000357614                   Insys_Anthem_000357614
Insys_Anthem_000357641                   Insys_Anthem_000357641
Insys_Anthem_000357667                   Insys_Anthem_000357667
Insys_Anthem_000357673                   Insys_Anthem_000357673
Insys_Anthem_000357706                   Insys_Anthem_000357706
Insys_Anthem_000357734                   Insys_Anthem_000357734
Insys_Anthem_000357740                   Insys_Anthem_000357740
Insys_Anthem_000357800                   Insys_Anthem_000357800
Insys_Anthem_000357802                   Insys_Anthem_000357802
Insys_Anthem_000357811                   Insys_Anthem_000357811
Insys_Anthem_000357866                   Insys_Anthem_000357866
Insys_Anthem_000357892                   Insys_Anthem_000357892
Insys_Anthem_000358002                   Insys_Anthem_000358002
Insys_Anthem_000358026                   Insys_Anthem_000358026
Insys_Anthem_000358064                   Insys_Anthem_000358064
Insys_Anthem_000358065                   Insys_Anthem_000358065

                                                    169
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 171 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000358141                   Insys_Anthem_000358141
Insys_Anthem_000358219                   Insys_Anthem_000358219
Insys_Anthem_000358244                   Insys_Anthem_000358244
Insys_Anthem_000358248                   Insys_Anthem_000358248
Insys_Anthem_000358277                   Insys_Anthem_000358277
Insys_Anthem_000358290                   Insys_Anthem_000358290
Insys_Anthem_000358291                   Insys_Anthem_000358291
Insys_Anthem_000358318                   Insys_Anthem_000358318
Insys_Anthem_000358319                   Insys_Anthem_000358319
Insys_Anthem_000358320                   Insys_Anthem_000358320
Insys_Anthem_000358406                   Insys_Anthem_000358406
Insys_Anthem_000358413                   Insys_Anthem_000358413
Insys_Anthem_000358423                   Insys_Anthem_000358423
Insys_Anthem_000358461                   Insys_Anthem_000358461
Insys_Anthem_000358500                   Insys_Anthem_000358500
Insys_Anthem_000358501                   Insys_Anthem_000358501
Insys_Anthem_000358565                   Insys_Anthem_000358565
Insys_Anthem_000358645                   Insys_Anthem_000358645
Insys_Anthem_000358674                   Insys_Anthem_000358674
Insys_Anthem_000358685                   Insys_Anthem_000358685
Insys_Anthem_000358689                   Insys_Anthem_000358689
Insys_Anthem_000358690                   Insys_Anthem_000358690
Insys_Anthem_000358700                   Insys_Anthem_000358700
Insys_Anthem_000358760                   Insys_Anthem_000358760
Insys_Anthem_000358761                   Insys_Anthem_000358761
Insys_Anthem_000358767                   Insys_Anthem_000358767
Insys_Anthem_000358777                   Insys_Anthem_000358777
Insys_Anthem_000358802                   Insys_Anthem_000358802
Insys_Anthem_000358805                   Insys_Anthem_000358805
Insys_Anthem_000358847                   Insys_Anthem_000358847
Insys_Anthem_000358915                   Insys_Anthem_000358915
Insys_Anthem_000358922                   Insys_Anthem_000358922
Insys_Anthem_000358927                   Insys_Anthem_000358927
Insys_Anthem_000358929                   Insys_Anthem_000358929
Insys_Anthem_000358959                   Insys_Anthem_000358959
Insys_Anthem_000358968                   Insys_Anthem_000358968
Insys_Anthem_000358969                   Insys_Anthem_000358969
Insys_Anthem_000358990                   Insys_Anthem_000358990
Insys_Anthem_000359001                   Insys_Anthem_000359001
Insys_Anthem_000359003                   Insys_Anthem_000359003
Insys_Anthem_000359072                   Insys_Anthem_000359072
Insys_Anthem_000359076                   Insys_Anthem_000359076
Insys_Anthem_000359090                   Insys_Anthem_000359090
Insys_Anthem_000359102                   Insys_Anthem_000359102
Insys_Anthem_000359163                   Insys_Anthem_000359163
Insys_Anthem_000359199                   Insys_Anthem_000359199
Insys_Anthem_000359211                   Insys_Anthem_000359211

                                                    170
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 172 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000359225                   Insys_Anthem_000359225
Insys_Anthem_000359252                   Insys_Anthem_000359252
Insys_Anthem_000359253                   Insys_Anthem_000359253
Insys_Anthem_000359260                   Insys_Anthem_000359260
Insys_Anthem_000359284                   Insys_Anthem_000359284
Insys_Anthem_000359302                   Insys_Anthem_000359302
Insys_Anthem_000359319                   Insys_Anthem_000359319
Insys_Anthem_000359320                   Insys_Anthem_000359320
Insys_Anthem_000359327                   Insys_Anthem_000359327
Insys_Anthem_000359361                   Insys_Anthem_000359361
Insys_Anthem_000359370                   Insys_Anthem_000359370
Insys_Anthem_000359371                   Insys_Anthem_000359371
Insys_Anthem_000359376                   Insys_Anthem_000359376
Insys_Anthem_000359448                   Insys_Anthem_000359448
Insys_Anthem_000359463                   Insys_Anthem_000359463
Insys_Anthem_000359465                   Insys_Anthem_000359465
Insys_Anthem_000359558                   Insys_Anthem_000359558
Insys_Anthem_000359675                   Insys_Anthem_000359675
Insys_Anthem_000359752                   Insys_Anthem_000359752
Insys_Anthem_000359753                   Insys_Anthem_000359753
Insys_Anthem_000359755                   Insys_Anthem_000359755
Insys_Anthem_000359766                   Insys_Anthem_000359766
Insys_Anthem_000359810                   Insys_Anthem_000359810
Insys_Anthem_000359816                   Insys_Anthem_000359816
Insys_Anthem_000359827                   Insys_Anthem_000359827
Insys_Anthem_000359859                   Insys_Anthem_000359859
Insys_Anthem_000359866                   Insys_Anthem_000359866
Insys_Anthem_000359883                   Insys_Anthem_000359883
Insys_Anthem_000359884                   Insys_Anthem_000359884
Insys_Anthem_000359885                   Insys_Anthem_000359885
Insys_Anthem_000359936                   Insys_Anthem_000359936
Insys_Anthem_000359959                   Insys_Anthem_000359959
Insys_Anthem_000359970                   Insys_Anthem_000359970
Insys_Anthem_000359978                   Insys_Anthem_000359978
Insys_Anthem_000360013                   Insys_Anthem_000360013
Insys_Anthem_000360022                   Insys_Anthem_000360022
Insys_Anthem_000360024                   Insys_Anthem_000360024
Insys_Anthem_000360057                   Insys_Anthem_000360057
Insys_Anthem_000360076                   Insys_Anthem_000360076
Insys_Anthem_000360134                   Insys_Anthem_000360134
Insys_Anthem_000360136                   Insys_Anthem_000360136
Insys_Anthem_000360179                   Insys_Anthem_000360179
Insys_Anthem_000360184                   Insys_Anthem_000360184
Insys_Anthem_000360185                   Insys_Anthem_000360185
Insys_Anthem_000360190                   Insys_Anthem_000360190
Insys_Anthem_000360191                   Insys_Anthem_000360191
Insys_Anthem_000360194                   Insys_Anthem_000360194

                                                    171
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 173 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000360201                   Insys_Anthem_000360201
Insys_Anthem_000360202                   Insys_Anthem_000360202
Insys_Anthem_000360203                   Insys_Anthem_000360203
Insys_Anthem_000360204                   Insys_Anthem_000360204
Insys_Anthem_000360208                   Insys_Anthem_000360208
Insys_Anthem_000360227                   Insys_Anthem_000360227
Insys_Anthem_000360236                   Insys_Anthem_000360236
Insys_Anthem_000360292                   Insys_Anthem_000360292
Insys_Anthem_000360293                   Insys_Anthem_000360293
Insys_Anthem_000360300                   Insys_Anthem_000360300
Insys_Anthem_000360345                   Insys_Anthem_000360345
Insys_Anthem_000360347                   Insys_Anthem_000360347
Insys_Anthem_000360350                   Insys_Anthem_000360350
Insys_Anthem_000360394                   Insys_Anthem_000360394
Insys_Anthem_000360400                   Insys_Anthem_000360400
Insys_Anthem_000360425                   Insys_Anthem_000360425
Insys_Anthem_000360460                   Insys_Anthem_000360460
Insys_Anthem_000360461                   Insys_Anthem_000360461
Insys_Anthem_000360469                   Insys_Anthem_000360469
Insys_Anthem_000360470                   Insys_Anthem_000360470
Insys_Anthem_000360474                   Insys_Anthem_000360474
Insys_Anthem_000360513                   Insys_Anthem_000360513
Insys_Anthem_000360571                   Insys_Anthem_000360571
Insys_Anthem_000360601                   Insys_Anthem_000360601
Insys_Anthem_000360603                   Insys_Anthem_000360603
Insys_Anthem_000360605                   Insys_Anthem_000360605
Insys_Anthem_000360673                   Insys_Anthem_000360673
Insys_Anthem_000360683                   Insys_Anthem_000360683
Insys_Anthem_000360720                   Insys_Anthem_000360720
Insys_Anthem_000360728                   Insys_Anthem_000360728
Insys_Anthem_000360733                   Insys_Anthem_000360733
Insys_Anthem_000360743                   Insys_Anthem_000360743
Insys_Anthem_000360755                   Insys_Anthem_000360755
Insys_Anthem_000360784                   Insys_Anthem_000360784
Insys_Anthem_000360813                   Insys_Anthem_000360813
Insys_Anthem_000360819                   Insys_Anthem_000360819
Insys_Anthem_000360824                   Insys_Anthem_000360824
Insys_Anthem_000360825                   Insys_Anthem_000360825
Insys_Anthem_000360826                   Insys_Anthem_000360826
Insys_Anthem_000360831                   Insys_Anthem_000360831
Insys_Anthem_000360840                   Insys_Anthem_000360840
Insys_Anthem_000360842                   Insys_Anthem_000360842
Insys_Anthem_000360850                   Insys_Anthem_000360850
Insys_Anthem_000360852                   Insys_Anthem_000360852
Insys_Anthem_000360855                   Insys_Anthem_000360855
Insys_Anthem_000360860                   Insys_Anthem_000360860
Insys_Anthem_000360895                   Insys_Anthem_000360895

                                                    172
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 174 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000360896                   Insys_Anthem_000360896
Insys_Anthem_000360908                   Insys_Anthem_000360908
Insys_Anthem_000360912                   Insys_Anthem_000360912
Insys_Anthem_000360922                   Insys_Anthem_000360922
Insys_Anthem_000360923                   Insys_Anthem_000360923
Insys_Anthem_000360937                   Insys_Anthem_000360937
Insys_Anthem_000360946                   Insys_Anthem_000360946
Insys_Anthem_000360955                   Insys_Anthem_000360955
Insys_Anthem_000360956                   Insys_Anthem_000360956
Insys_Anthem_000361031                   Insys_Anthem_000361031
Insys_Anthem_000361033                   Insys_Anthem_000361033
Insys_Anthem_000361038                   Insys_Anthem_000361038
Insys_Anthem_000361045                   Insys_Anthem_000361045
Insys_Anthem_000361057                   Insys_Anthem_000361057
Insys_Anthem_000361064                   Insys_Anthem_000361064
Insys_Anthem_000361065                   Insys_Anthem_000361065
Insys_Anthem_000361073                   Insys_Anthem_000361073
Insys_Anthem_000361091                   Insys_Anthem_000361091
Insys_Anthem_000361092                   Insys_Anthem_000361092
Insys_Anthem_000361101                   Insys_Anthem_000361101
Insys_Anthem_000361111                   Insys_Anthem_000361111
Insys_Anthem_000361149                   Insys_Anthem_000361149
Insys_Anthem_000361150                   Insys_Anthem_000361150
Insys_Anthem_000361154                   Insys_Anthem_000361154
Insys_Anthem_000361163                   Insys_Anthem_000361163
Insys_Anthem_000361164                   Insys_Anthem_000361164
Insys_Anthem_000361202                   Insys_Anthem_000361202
Insys_Anthem_000361250                   Insys_Anthem_000361250
Insys_Anthem_000361256                   Insys_Anthem_000361256
Insys_Anthem_000361296                   Insys_Anthem_000361296
Insys_Anthem_000361298                   Insys_Anthem_000361298
Insys_Anthem_000361309                   Insys_Anthem_000361309
Insys_Anthem_000361317                   Insys_Anthem_000361317
Insys_Anthem_000361360                   Insys_Anthem_000361360
Insys_Anthem_000361371                   Insys_Anthem_000361371
Insys_Anthem_000361389                   Insys_Anthem_000361389
Insys_Anthem_000361416                   Insys_Anthem_000361416
Insys_Anthem_000361425                   Insys_Anthem_000361425
Insys_Anthem_000361441                   Insys_Anthem_000361441
Insys_Anthem_000361464                   Insys_Anthem_000361464
Insys_Anthem_000361465                   Insys_Anthem_000361465
Insys_Anthem_000361472                   Insys_Anthem_000361472
Insys_Anthem_000361580                   Insys_Anthem_000361580
Insys_Anthem_000361581                   Insys_Anthem_000361581
Insys_Anthem_000361593                   Insys_Anthem_000361593
Insys_Anthem_000361594                   Insys_Anthem_000361594
Insys_Anthem_000361595                   Insys_Anthem_000361595

                                                    173
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 175 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000361637                   Insys_Anthem_000361637
Insys_Anthem_000361651                   Insys_Anthem_000361651
Insys_Anthem_000361696                   Insys_Anthem_000361696
Insys_Anthem_000361771                   Insys_Anthem_000361771
Insys_Anthem_000361782                   Insys_Anthem_000361782
Insys_Anthem_000361799                   Insys_Anthem_000361799
Insys_Anthem_000361816                   Insys_Anthem_000361816
Insys_Anthem_000361821                   Insys_Anthem_000361821
Insys_Anthem_000361822                   Insys_Anthem_000361822
Insys_Anthem_000361886                   Insys_Anthem_000361886
Insys_Anthem_000361892                   Insys_Anthem_000361892
Insys_Anthem_000361910                   Insys_Anthem_000361910
Insys_Anthem_000361915                   Insys_Anthem_000361915
Insys_Anthem_000361919                   Insys_Anthem_000361919
Insys_Anthem_000361959                   Insys_Anthem_000361959
Insys_Anthem_000361961                   Insys_Anthem_000361961
Insys_Anthem_000361963                   Insys_Anthem_000361963
Insys_Anthem_000361969                   Insys_Anthem_000361969
Insys_Anthem_000361971                   Insys_Anthem_000361971
Insys_Anthem_000361972                   Insys_Anthem_000361972
Insys_Anthem_000361980                   Insys_Anthem_000361980
Insys_Anthem_000362028                   Insys_Anthem_000362028
Insys_Anthem_000362031                   Insys_Anthem_000362031
Insys_Anthem_000362035                   Insys_Anthem_000362035
Insys_Anthem_000362037                   Insys_Anthem_000362037
Insys_Anthem_000362041                   Insys_Anthem_000362041
Insys_Anthem_000362053                   Insys_Anthem_000362053
Insys_Anthem_000362077                   Insys_Anthem_000362077
Insys_Anthem_000362089                   Insys_Anthem_000362089
Insys_Anthem_000362091                   Insys_Anthem_000362091
Insys_Anthem_000362093                   Insys_Anthem_000362093
Insys_Anthem_000362106                   Insys_Anthem_000362106
Insys_Anthem_000362142                   Insys_Anthem_000362142
Insys_Anthem_000362181                   Insys_Anthem_000362181
Insys_Anthem_000362252                   Insys_Anthem_000362252
Insys_Anthem_000362278                   Insys_Anthem_000362278
Insys_Anthem_000362345                   Insys_Anthem_000362345
Insys_Anthem_000362349                   Insys_Anthem_000362349
Insys_Anthem_000362380                   Insys_Anthem_000362380
Insys_Anthem_000362396                   Insys_Anthem_000362396
Insys_Anthem_000362399                   Insys_Anthem_000362399
Insys_Anthem_000362408                   Insys_Anthem_000362408
Insys_Anthem_000362411                   Insys_Anthem_000362411
Insys_Anthem_000362491                   Insys_Anthem_000362491
Insys_Anthem_000362522                   Insys_Anthem_000362522
Insys_Anthem_000362628                   Insys_Anthem_000362628
Insys_Anthem_000362637                   Insys_Anthem_000362637

                                                    174
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 176 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000362651                   Insys_Anthem_000362651
Insys_Anthem_000362656                   Insys_Anthem_000362656
Insys_Anthem_000362698                   Insys_Anthem_000362698
Insys_Anthem_000362703                   Insys_Anthem_000362703
Insys_Anthem_000362721                   Insys_Anthem_000362721
Insys_Anthem_000362731                   Insys_Anthem_000362731
Insys_Anthem_000362775                   Insys_Anthem_000362775
Insys_Anthem_000362789                   Insys_Anthem_000362789
Insys_Anthem_000362818                   Insys_Anthem_000362818
Insys_Anthem_000362825                   Insys_Anthem_000362825
Insys_Anthem_000362840                   Insys_Anthem_000362840
Insys_Anthem_000362844                   Insys_Anthem_000362844
Insys_Anthem_000362846                   Insys_Anthem_000362846
Insys_Anthem_000362850                   Insys_Anthem_000362850
Insys_Anthem_000362852                   Insys_Anthem_000362852
Insys_Anthem_000362853                   Insys_Anthem_000362853
Insys_Anthem_000362893                   Insys_Anthem_000362893
Insys_Anthem_000362936                   Insys_Anthem_000362936
Insys_Anthem_000362954                   Insys_Anthem_000362954
Insys_Anthem_000362977                   Insys_Anthem_000362977
Insys_Anthem_000363012                   Insys_Anthem_000363012
Insys_Anthem_000363013                   Insys_Anthem_000363013
Insys_Anthem_000363016                   Insys_Anthem_000363016
Insys_Anthem_000363046                   Insys_Anthem_000363046
Insys_Anthem_000363047                   Insys_Anthem_000363047
Insys_Anthem_000363050                   Insys_Anthem_000363050
Insys_Anthem_000363073                   Insys_Anthem_000363073
Insys_Anthem_000363075                   Insys_Anthem_000363075
Insys_Anthem_000363077                   Insys_Anthem_000363077
Insys_Anthem_000363256                   Insys_Anthem_000363256
Insys_Anthem_000363261                   Insys_Anthem_000363261
Insys_Anthem_000363312                   Insys_Anthem_000363312
Insys_Anthem_000363330                   Insys_Anthem_000363330
Insys_Anthem_000363338                   Insys_Anthem_000363338
Insys_Anthem_000363464                   Insys_Anthem_000363464
Insys_Anthem_000363473                   Insys_Anthem_000363473
Insys_Anthem_000363558                   Insys_Anthem_000363558
Insys_Anthem_000363600                   Insys_Anthem_000363600
Insys_Anthem_000363603                   Insys_Anthem_000363603
Insys_Anthem_000363632                   Insys_Anthem_000363632
Insys_Anthem_000363650                   Insys_Anthem_000363650
Insys_Anthem_000363773                   Insys_Anthem_000363773
Insys_Anthem_000363816                   Insys_Anthem_000363816
Insys_Anthem_000363818                   Insys_Anthem_000363818
Insys_Anthem_000363820                   Insys_Anthem_000363820
Insys_Anthem_000363865                   Insys_Anthem_000363865
Insys_Anthem_000363982                   Insys_Anthem_000363982

                                                    175
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 177 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000363994                   Insys_Anthem_000363994
Insys_Anthem_000364015                   Insys_Anthem_000364015
Insys_Anthem_000364016                   Insys_Anthem_000364016
Insys_Anthem_000364085                   Insys_Anthem_000364085
Insys_Anthem_000364089                   Insys_Anthem_000364089
Insys_Anthem_000364195                   Insys_Anthem_000364195
Insys_Anthem_000364250                   Insys_Anthem_000364250
Insys_Anthem_000364309                   Insys_Anthem_000364309
Insys_Anthem_000364390                   Insys_Anthem_000364390
Insys_Anthem_000364405                   Insys_Anthem_000364405
Insys_Anthem_000364422                   Insys_Anthem_000364422
Insys_Anthem_000364442                   Insys_Anthem_000364442
Insys_Anthem_000364497                   Insys_Anthem_000364497
Insys_Anthem_000364507                   Insys_Anthem_000364507
Insys_Anthem_000364534                   Insys_Anthem_000364534
Insys_Anthem_000364580                   Insys_Anthem_000364580
Insys_Anthem_000364591                   Insys_Anthem_000364591
Insys_Anthem_000364606                   Insys_Anthem_000364606
Insys_Anthem_000364638                   Insys_Anthem_000364638
Insys_Anthem_000364677                   Insys_Anthem_000364677
Insys_Anthem_000364698                   Insys_Anthem_000364698
Insys_Anthem_000364757                   Insys_Anthem_000364757
Insys_Anthem_000364839                   Insys_Anthem_000364839
Insys_Anthem_000364846                   Insys_Anthem_000364846
Insys_Anthem_000364853                   Insys_Anthem_000364853
Insys_Anthem_000364870                   Insys_Anthem_000364870
Insys_Anthem_000364910                   Insys_Anthem_000364910
Insys_Anthem_000365005                   Insys_Anthem_000365005
Insys_Anthem_000365020                   Insys_Anthem_000365020
Insys_Anthem_000365023                   Insys_Anthem_000365023
Insys_Anthem_000365039                   Insys_Anthem_000365039
Insys_Anthem_000365046                   Insys_Anthem_000365046
Insys_Anthem_000365070                   Insys_Anthem_000365070
Insys_Anthem_000365075                   Insys_Anthem_000365075
Insys_Anthem_000365086                   Insys_Anthem_000365086
Insys_Anthem_000365111                   Insys_Anthem_000365111
Insys_Anthem_000365157                   Insys_Anthem_000365157
Insys_Anthem_000365195                   Insys_Anthem_000365195
Insys_Anthem_000365224                   Insys_Anthem_000365224
Insys_Anthem_000365229                   Insys_Anthem_000365229
Insys_Anthem_000365268                   Insys_Anthem_000365268
Insys_Anthem_000365377                   Insys_Anthem_000365377
Insys_Anthem_000365389                   Insys_Anthem_000365389
Insys_Anthem_000365394                   Insys_Anthem_000365394
Insys_Anthem_000365420                   Insys_Anthem_000365420
Insys_Anthem_000365589                   Insys_Anthem_000365589
Insys_Anthem_000365691                   Insys_Anthem_000365691

                                                    176
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 178 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000365725                   Insys_Anthem_000365725
Insys_Anthem_000365737                   Insys_Anthem_000365737
Insys_Anthem_000365807                   Insys_Anthem_000365807
Insys_Anthem_000365808                   Insys_Anthem_000365808
Insys_Anthem_000365851                   Insys_Anthem_000365851
Insys_Anthem_000365897                   Insys_Anthem_000365897
Insys_Anthem_000365964                   Insys_Anthem_000365964
Insys_Anthem_000366008                   Insys_Anthem_000366008
Insys_Anthem_000366122                   Insys_Anthem_000366122
Insys_Anthem_000366174                   Insys_Anthem_000366174
Insys_Anthem_000366245                   Insys_Anthem_000366245
Insys_Anthem_000366330                   Insys_Anthem_000366330
Insys_Anthem_000366338                   Insys_Anthem_000366338
Insys_Anthem_000366346                   Insys_Anthem_000366346
Insys_Anthem_000366371                   Insys_Anthem_000366371
Insys_Anthem_000366428                   Insys_Anthem_000366428
Insys_Anthem_000366468                   Insys_Anthem_000366468
Insys_Anthem_000366496                   Insys_Anthem_000366496
Insys_Anthem_000366528                   Insys_Anthem_000366528
Insys_Anthem_000366571                   Insys_Anthem_000366571
Insys_Anthem_000366652                   Insys_Anthem_000366652
Insys_Anthem_000366781                   Insys_Anthem_000366781
Insys_Anthem_000366790                   Insys_Anthem_000366790
Insys_Anthem_000366791                   Insys_Anthem_000366791
Insys_Anthem_000366808                   Insys_Anthem_000366808
Insys_Anthem_000366829                   Insys_Anthem_000366829
Insys_Anthem_000366851                   Insys_Anthem_000366851
Insys_Anthem_000366872                   Insys_Anthem_000366872
Insys_Anthem_000366874                   Insys_Anthem_000366874
Insys_Anthem_000366895                   Insys_Anthem_000366895
Insys_Anthem_000366905                   Insys_Anthem_000366905
Insys_Anthem_000366962                   Insys_Anthem_000366962
Insys_Anthem_000366969                   Insys_Anthem_000366969
Insys_Anthem_000366990                   Insys_Anthem_000366990
Insys_Anthem_000367007                   Insys_Anthem_000367007
Insys_Anthem_000367162                   Insys_Anthem_000367162
Insys_Anthem_000367234                   Insys_Anthem_000367234
Insys_Anthem_000367269                   Insys_Anthem_000367269
Insys_Anthem_000367282                   Insys_Anthem_000367282
Insys_Anthem_000367336                   Insys_Anthem_000367336
Insys_Anthem_000367337                   Insys_Anthem_000367337
Insys_Anthem_000367397                   Insys_Anthem_000367397
Insys_Anthem_000367417                   Insys_Anthem_000367417
Insys_Anthem_000367428                   Insys_Anthem_000367428
Insys_Anthem_000367438                   Insys_Anthem_000367438
Insys_Anthem_000367463                   Insys_Anthem_000367463
Insys_Anthem_000367503                   Insys_Anthem_000367503

                                                    177
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 179 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000367626                   Insys_Anthem_000367626
Insys_Anthem_000367632                   Insys_Anthem_000367632
Insys_Anthem_000367694                   Insys_Anthem_000367694
Insys_Anthem_000367769                   Insys_Anthem_000367769
Insys_Anthem_000367770                   Insys_Anthem_000367770
Insys_Anthem_000367897                   Insys_Anthem_000367897
Insys_Anthem_000367898                   Insys_Anthem_000367898
Insys_Anthem_000367905                   Insys_Anthem_000367905
Insys_Anthem_000367930                   Insys_Anthem_000367930
Insys_Anthem_000367960                   Insys_Anthem_000367960
Insys_Anthem_000368205                   Insys_Anthem_000368205
Insys_Anthem_000368222                   Insys_Anthem_000368222
Insys_Anthem_000368229                   Insys_Anthem_000368229
Insys_Anthem_000368281                   Insys_Anthem_000368281
Insys_Anthem_000368291                   Insys_Anthem_000368291
Insys_Anthem_000368324                   Insys_Anthem_000368324
Insys_Anthem_000368334                   Insys_Anthem_000368334
Insys_Anthem_000368376                   Insys_Anthem_000368376
Insys_Anthem_000368429                   Insys_Anthem_000368429
Insys_Anthem_000368458                   Insys_Anthem_000368458
Insys_Anthem_000371031                   Insys_Anthem_000371031
Insys_Anthem_000371032                   Insys_Anthem_000371032
Insys_Anthem_000371033                   Insys_Anthem_000371033
Insys_Anthem_000371034                   Insys_Anthem_000371034
Insys_Anthem_000371036                   Insys_Anthem_000371036
Insys_Anthem_000371040                   Insys_Anthem_000371040
Insys_Anthem_000371045                   Insys_Anthem_000371045
Insys_Anthem_000371048                   Insys_Anthem_000371048
Insys_Anthem_000371052                   Insys_Anthem_000371052
Insys_Anthem_000371053                   Insys_Anthem_000371053
Insys_Anthem_000371059                   Insys_Anthem_000371059
Insys_Anthem_000371064                   Insys_Anthem_000371064
Insys_Anthem_000371071                   Insys_Anthem_000371071
Insys_Anthem_000371073                   Insys_Anthem_000371073
Insys_Anthem_000371075                   Insys_Anthem_000371075
Insys_Anthem_000371077                   Insys_Anthem_000371077
Insys_Anthem_000371078                   Insys_Anthem_000371078
Insys_Anthem_000371088                   Insys_Anthem_000371088
Insys_Anthem_000371090                   Insys_Anthem_000371090
Insys_Anthem_000371093                   Insys_Anthem_000371093
Insys_Anthem_000371097                   Insys_Anthem_000371097
Insys_Anthem_000371101                   Insys_Anthem_000371101
Insys_Anthem_000371108                   Insys_Anthem_000371108
Insys_Anthem_000371109                   Insys_Anthem_000371109
Insys_Anthem_000371111                   Insys_Anthem_000371111
Insys_Anthem_000371112                   Insys_Anthem_000371112
Insys_Anthem_000371114                   Insys_Anthem_000371114

                                                    178
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 180 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000371115                   Insys_Anthem_000371115
Insys_Anthem_000371118                   Insys_Anthem_000371118
Insys_Anthem_000371119                   Insys_Anthem_000371119
Insys_Anthem_000371126                   Insys_Anthem_000371126
Insys_Anthem_000371131                   Insys_Anthem_000371131
Insys_Anthem_000371133                   Insys_Anthem_000371133
Insys_Anthem_000371136                   Insys_Anthem_000371136
Insys_Anthem_000371140                   Insys_Anthem_000371140
Insys_Anthem_000371141                   Insys_Anthem_000371141
Insys_Anthem_000371142                   Insys_Anthem_000371142
Insys_Anthem_000371143                   Insys_Anthem_000371143
Insys_Anthem_000371147                   Insys_Anthem_000371147
Insys_Anthem_000371149                   Insys_Anthem_000371149
Insys_Anthem_000371150                   Insys_Anthem_000371150
Insys_Anthem_000371151                   Insys_Anthem_000371151
Insys_Anthem_000371156                   Insys_Anthem_000371156
Insys_Anthem_000371157                   Insys_Anthem_000371157
Insys_Anthem_000371158                   Insys_Anthem_000371158
Insys_Anthem_000371159                   Insys_Anthem_000371159
Insys_Anthem_000371160                   Insys_Anthem_000371160
Insys_Anthem_000371161                   Insys_Anthem_000371161
Insys_Anthem_000371166                   Insys_Anthem_000371166
Insys_Anthem_000371691                   Insys_Anthem_000371691
Insys_Anthem_000373217                   Insys_Anthem_000373217
Insys_Anthem_000373502                   Insys_Anthem_000373502
Insys_Anthem_000373536                   Insys_Anthem_000373536
Insys_Anthem_000373928                   Insys_Anthem_000373928
Insys_Anthem_000374412                   Insys_Anthem_000374412
Insys_Anthem_000374631                   Insys_Anthem_000374631
Insys_Anthem_000375095                   Insys_Anthem_000375095
Insys_Anthem_000375114                   Insys_Anthem_000375114
Insys_Anthem_000375402                   Insys_Anthem_000375402
Insys_Anthem_000375535                   Insys_Anthem_000375535
Insys_Anthem_000376498                   Insys_Anthem_000376498
Insys_Anthem_000376500                   Insys_Anthem_000376500
Insys_Anthem_000376839                   Insys_Anthem_000376839
Insys_Anthem_000377069                   Insys_Anthem_000377069
Insys_Anthem_000377172                   Insys_Anthem_000377172
Insys_Anthem_000377389                   Insys_Anthem_000377389
Insys_Anthem_000377962                   Insys_Anthem_000377962
Insys_Anthem_000378142                   Insys_Anthem_000378142
Insys_Anthem_000378554                   Insys_Anthem_000378554
Insys_Anthem_000378612                   Insys_Anthem_000378612
Insys_Anthem_000378673                   Insys_Anthem_000378673
Insys_Anthem_000378878                   Insys_Anthem_000378878
Insys_Anthem_000379247                   Insys_Anthem_000379247
Insys_Anthem_000379249                   Insys_Anthem_000379249

                                                    179
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 181 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000379281                   Insys_Anthem_000379281
Insys_Anthem_000379296                   Insys_Anthem_000379296
Insys_Anthem_000379496                   Insys_Anthem_000379496
Insys_Anthem_000379590                   Insys_Anthem_000379590
Insys_Anthem_000379603                   Insys_Anthem_000379603
Insys_Anthem_000381117                   Insys_Anthem_000381117
Insys_Anthem_000381120                   Insys_Anthem_000381120
Insys_Anthem_000381122                   Insys_Anthem_000381122
Insys_Anthem_000381125                   Insys_Anthem_000381125
Insys_Anthem_000381131                   Insys_Anthem_000381131
Insys_Anthem_000381136                   Insys_Anthem_000381136
Insys_Anthem_000381139                   Insys_Anthem_000381139
Insys_Anthem_000381140                   Insys_Anthem_000381140
Insys_Anthem_000381141                   Insys_Anthem_000381141
Insys_Anthem_000381143                   Insys_Anthem_000381143
Insys_Anthem_000381144                   Insys_Anthem_000381144
Insys_Anthem_000381147                   Insys_Anthem_000381147
Insys_Anthem_000381148                   Insys_Anthem_000381148
Insys_Anthem_000381149                   Insys_Anthem_000381149
Insys_Anthem_000381151                   Insys_Anthem_000381151
Insys_Anthem_000381152                   Insys_Anthem_000381152
Insys_Anthem_000381153                   Insys_Anthem_000381153
Insys_Anthem_000381164                   Insys_Anthem_000381164
Insys_Anthem_000381170                   Insys_Anthem_000381170
Insys_Anthem_000381171                   Insys_Anthem_000381171
Insys_Anthem_000381173                   Insys_Anthem_000381173
Insys_Anthem_000381174                   Insys_Anthem_000381174
Insys_Anthem_000381541                   Insys_Anthem_000381541
Insys_Anthem_000381544                   Insys_Anthem_000381544
Insys_Anthem_000381547                   Insys_Anthem_000381547
Insys_Anthem_000381548                   Insys_Anthem_000381548
Insys_Anthem_000381549                   Insys_Anthem_000381549
Insys_Anthem_000381551                   Insys_Anthem_000381551
Insys_Anthem_000381552                   Insys_Anthem_000381552
Insys_Anthem_000381553                   Insys_Anthem_000381553
Insys_Anthem_000381555                   Insys_Anthem_000381555
Insys_Anthem_000381556                   Insys_Anthem_000381556
Insys_Anthem_000381557                   Insys_Anthem_000381557
Insys_Anthem_000381561                   Insys_Anthem_000381561
Insys_Anthem_000381563                   Insys_Anthem_000381563
Insys_Anthem_000381569                   Insys_Anthem_000381569
Insys_Anthem_000381576                   Insys_Anthem_000381576
Insys_Anthem_000381577                   Insys_Anthem_000381577
Insys_Anthem_000381583                   Insys_Anthem_000381583
Insys_Anthem_000381584                   Insys_Anthem_000381584
Insys_Anthem_000381585                   Insys_Anthem_000381585
Insys_Anthem_000381587                   Insys_Anthem_000381587

                                                    180
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 182 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000381588                   Insys_Anthem_000381588
Insys_Anthem_000381589                   Insys_Anthem_000381589
Insys_Anthem_000381590                   Insys_Anthem_000381590
Insys_Anthem_000381591                   Insys_Anthem_000381591
Insys_Anthem_000381592                   Insys_Anthem_000381592
Insys_Anthem_000381593                   Insys_Anthem_000381593
Insys_Anthem_000381594                   Insys_Anthem_000381594
Insys_Anthem_000381595                   Insys_Anthem_000381595
Insys_Anthem_000381596                   Insys_Anthem_000381596
Insys_Anthem_000381599                   Insys_Anthem_000381599
Insys_Anthem_000381600                   Insys_Anthem_000381600
Insys_Anthem_000381603                   Insys_Anthem_000381603
Insys_Anthem_000381605                   Insys_Anthem_000381605
Insys_Anthem_000381606                   Insys_Anthem_000381606
Insys_Anthem_000381607                   Insys_Anthem_000381607
Insys_Anthem_000381608                   Insys_Anthem_000381608
Insys_Anthem_000381609                   Insys_Anthem_000381609
Insys_Anthem_000381610                   Insys_Anthem_000381610
Insys_Anthem_000381611                   Insys_Anthem_000381611
Insys_Anthem_000381612                   Insys_Anthem_000381612
Insys_Anthem_000381613                   Insys_Anthem_000381613
Insys_Anthem_000381614                   Insys_Anthem_000381614
Insys_Anthem_000381615                   Insys_Anthem_000381615
Insys_Anthem_000381616                   Insys_Anthem_000381616
Insys_Anthem_000381617                   Insys_Anthem_000381617
Insys_Anthem_000381618                   Insys_Anthem_000381618
Insys_Anthem_000381619                   Insys_Anthem_000381619
Insys_Anthem_000381620                   Insys_Anthem_000381620
Insys_Anthem_000381622                   Insys_Anthem_000381622
Insys_Anthem_000381624                   Insys_Anthem_000381624
Insys_Anthem_000381625                   Insys_Anthem_000381625
Insys_Anthem_000381627                   Insys_Anthem_000381627
Insys_Anthem_000381628                   Insys_Anthem_000381628
Insys_Anthem_000381629                   Insys_Anthem_000381629
Insys_Anthem_000381630                   Insys_Anthem_000381630
Insys_Anthem_000381632                   Insys_Anthem_000381632
Insys_Anthem_000381633                   Insys_Anthem_000381633
Insys_Anthem_000381635                   Insys_Anthem_000381635
Insys_Anthem_000381636                   Insys_Anthem_000381636
Insys_Anthem_000381638                   Insys_Anthem_000381638
Insys_Anthem_000381641                   Insys_Anthem_000381641
Insys_Anthem_000381642                   Insys_Anthem_000381642
Insys_Anthem_000381644                   Insys_Anthem_000381644
Insys_Anthem_000381646                   Insys_Anthem_000381646
Insys_Anthem_000381648                   Insys_Anthem_000381648
Insys_Anthem_000381650                   Insys_Anthem_000381650
Insys_Anthem_000381657                   Insys_Anthem_000381657

                                                    181
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 183 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000381662                   Insys_Anthem_000381662
Insys_Anthem_000381674                   Insys_Anthem_000381674
Insys_Anthem_000381675                   Insys_Anthem_000381675
Insys_Anthem_000381677                   Insys_Anthem_000381677
Insys_Anthem_000381680                   Insys_Anthem_000381680
Insys_Anthem_000381681                   Insys_Anthem_000381681
Insys_Anthem_000381682                   Insys_Anthem_000381682
Insys_Anthem_000381683                   Insys_Anthem_000381683
Insys_Anthem_000381686                   Insys_Anthem_000381686
Insys_Anthem_000381687                   Insys_Anthem_000381687
Insys_Anthem_000381688                   Insys_Anthem_000381688
Insys_Anthem_000381689                   Insys_Anthem_000381689
Insys_Anthem_000381690                   Insys_Anthem_000381690
Insys_Anthem_000381691                   Insys_Anthem_000381691
Insys_Anthem_000381692                   Insys_Anthem_000381692
Insys_Anthem_000381693                   Insys_Anthem_000381693
Insys_Anthem_000381695                   Insys_Anthem_000381695
Insys_Anthem_000381697                   Insys_Anthem_000381697
Insys_Anthem_000381699                   Insys_Anthem_000381699
Insys_Anthem_000381700                   Insys_Anthem_000381700
Insys_Anthem_000381701                   Insys_Anthem_000381701
Insys_Anthem_000381704                   Insys_Anthem_000381704
Insys_Anthem_000381706                   Insys_Anthem_000381706
Insys_Anthem_000381709                   Insys_Anthem_000381709
Insys_Anthem_000381712                   Insys_Anthem_000381712
Insys_Anthem_000381718                   Insys_Anthem_000381718
Insys_Anthem_000381719                   Insys_Anthem_000381719
Insys_Anthem_000381728                   Insys_Anthem_000381728
Insys_Anthem_000381729                   Insys_Anthem_000381729
Insys_Anthem_000381732                   Insys_Anthem_000381732
Insys_Anthem_000381733                   Insys_Anthem_000381733
Insys_Anthem_000381734                   Insys_Anthem_000381734
Insys_Anthem_000381735                   Insys_Anthem_000381735
Insys_Anthem_000381736                   Insys_Anthem_000381736
Insys_Anthem_000381737                   Insys_Anthem_000381737
Insys_Anthem_000381738                   Insys_Anthem_000381738
Insys_Anthem_000381739                   Insys_Anthem_000381739
Insys_Anthem_000381740                   Insys_Anthem_000381740
Insys_Anthem_000381742                   Insys_Anthem_000381742
Insys_Anthem_000381743                   Insys_Anthem_000381743
Insys_Anthem_000381744                   Insys_Anthem_000381744
Insys_Anthem_000381745                   Insys_Anthem_000381745
Insys_Anthem_000381746                   Insys_Anthem_000381746
Insys_Anthem_000381747                   Insys_Anthem_000381747
Insys_Anthem_000381748                   Insys_Anthem_000381748
Insys_Anthem_000381749                   Insys_Anthem_000381749
Insys_Anthem_000381750                   Insys_Anthem_000381750

                                                    182
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 184 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000381751                   Insys_Anthem_000381751
Insys_Anthem_000381753                   Insys_Anthem_000381753
Insys_Anthem_000381754                   Insys_Anthem_000381754
Insys_Anthem_000381756                   Insys_Anthem_000381756
Insys_Anthem_000381905                   Insys_Anthem_000381905
Insys_Anthem_000381906                   Insys_Anthem_000381906
Insys_Anthem_000381907                   Insys_Anthem_000381907
Insys_Anthem_000381908                   Insys_Anthem_000381908
Insys_Anthem_000381909                   Insys_Anthem_000381909
Insys_Anthem_000381911                   Insys_Anthem_000381911
Insys_Anthem_000381912                   Insys_Anthem_000381912
Insys_Anthem_000381919                   Insys_Anthem_000381919
Insys_Anthem_000381920                   Insys_Anthem_000381920
Insys_Anthem_000381921                   Insys_Anthem_000381921
Insys_Anthem_000381922                   Insys_Anthem_000381922
Insys_Anthem_000381923                   Insys_Anthem_000381923
Insys_Anthem_000381924                   Insys_Anthem_000381924
Insys_Anthem_000381925                   Insys_Anthem_000381925
Insys_Anthem_000381926                   Insys_Anthem_000381926
Insys_Anthem_000381927                   Insys_Anthem_000381927
Insys_Anthem_000381928                   Insys_Anthem_000381928
Insys_Anthem_000381929                   Insys_Anthem_000381929
Insys_Anthem_000381930                   Insys_Anthem_000381930
Insys_Anthem_000381931                   Insys_Anthem_000381931
Insys_Anthem_000381932                   Insys_Anthem_000381932
Insys_Anthem_000381933                   Insys_Anthem_000381933
Insys_Anthem_000381935                   Insys_Anthem_000381935
Insys_Anthem_000381936                   Insys_Anthem_000381936
Insys_Anthem_000381938                   Insys_Anthem_000381938
Insys_Anthem_000381939                   Insys_Anthem_000381939
Insys_Anthem_000381940                   Insys_Anthem_000381940
Insys_Anthem_000381941                   Insys_Anthem_000381941
Insys_Anthem_000381942                   Insys_Anthem_000381942
Insys_Anthem_000381943                   Insys_Anthem_000381943
Insys_Anthem_000381944                   Insys_Anthem_000381944
Insys_Anthem_000381945                   Insys_Anthem_000381945
Insys_Anthem_000381950                   Insys_Anthem_000381950
Insys_Anthem_000381961                   Insys_Anthem_000381961
Insys_Anthem_000382037                   Insys_Anthem_000382037
Insys_Anthem_000382038                   Insys_Anthem_000382038
Insys_Anthem_000382040                   Insys_Anthem_000382040
Insys_Anthem_000382041                   Insys_Anthem_000382041
Insys_Anthem_000382063                   Insys_Anthem_000382063
Insys_Anthem_000382091                   Insys_Anthem_000382091
Insys_Anthem_000382092                   Insys_Anthem_000382092
Insys_Anthem_000382093                   Insys_Anthem_000382093
Insys_Anthem_000382094                   Insys_Anthem_000382094

                                                    183
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 185 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000382095                   Insys_Anthem_000382095
Insys_Anthem_000382096                   Insys_Anthem_000382096
Insys_Anthem_000382099                   Insys_Anthem_000382099
Insys_Anthem_000382103                   Insys_Anthem_000382103
Insys_Anthem_000382104                   Insys_Anthem_000382104
Insys_Anthem_000382106                   Insys_Anthem_000382106
Insys_Anthem_000382107                   Insys_Anthem_000382107
Insys_Anthem_000382108                   Insys_Anthem_000382108
Insys_Anthem_000382109                   Insys_Anthem_000382109
Insys_Anthem_000382110                   Insys_Anthem_000382110
Insys_Anthem_000382111                   Insys_Anthem_000382111
Insys_Anthem_000382112                   Insys_Anthem_000382112
Insys_Anthem_000382130                   Insys_Anthem_000382130
Insys_Anthem_000382133                   Insys_Anthem_000382133
Insys_Anthem_000382155                   Insys_Anthem_000382155
Insys_Anthem_000382181                   Insys_Anthem_000382181
Insys_Anthem_000382198                   Insys_Anthem_000382198
Insys_Anthem_000382227                   Insys_Anthem_000382227
Insys_Anthem_000382246                   Insys_Anthem_000382246
Insys_Anthem_000382257                   Insys_Anthem_000382257
Insys_Anthem_000382263                   Insys_Anthem_000382263
Insys_Anthem_000382273                   Insys_Anthem_000382273
Insys_Anthem_000382347                   Insys_Anthem_000382347
Insys_Anthem_000382379                   Insys_Anthem_000382379
Insys_Anthem_000382391                   Insys_Anthem_000382391
Insys_Anthem_000382392                   Insys_Anthem_000382392
Insys_Anthem_000382435                   Insys_Anthem_000382435
Insys_Anthem_000382457                   Insys_Anthem_000382457
Insys_Anthem_000382472                   Insys_Anthem_000382472
Insys_Anthem_000382479                   Insys_Anthem_000382479
Insys_Anthem_000382483                   Insys_Anthem_000382483
Insys_Anthem_000382495                   Insys_Anthem_000382495
Insys_Anthem_000382510                   Insys_Anthem_000382510
Insys_Anthem_000382517                   Insys_Anthem_000382517
Insys_Anthem_000382545                   Insys_Anthem_000382545
Insys_Anthem_000382578                   Insys_Anthem_000382578
Insys_Anthem_000382586                   Insys_Anthem_000382586
Insys_Anthem_000382688                   Insys_Anthem_000382688
Insys_Anthem_000382715                   Insys_Anthem_000382715
Insys_Anthem_000382782                   Insys_Anthem_000382782
Insys_Anthem_000382797                   Insys_Anthem_000382797
Insys_Anthem_000382816                   Insys_Anthem_000382816
Insys_Anthem_000383009                   Insys_Anthem_000383009
Insys_Anthem_000383070                   Insys_Anthem_000383070
Insys_Anthem_000383071                   Insys_Anthem_000383071
Insys_Anthem_000383072                   Insys_Anthem_000383072
Insys_Anthem_000383073                   Insys_Anthem_000383073

                                                    184
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 186 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000383075                   Insys_Anthem_000383075
Insys_Anthem_000383083                   Insys_Anthem_000383083
Insys_Anthem_000383100                   Insys_Anthem_000383100
Insys_Anthem_000383174                   Insys_Anthem_000383174
Insys_Anthem_000383234                   Insys_Anthem_000383234
Insys_Anthem_000383244                   Insys_Anthem_000383244
Insys_Anthem_000383252                   Insys_Anthem_000383252
Insys_Anthem_000383254                   Insys_Anthem_000383254
Insys_Anthem_000383265                   Insys_Anthem_000383265
Insys_Anthem_000383267                   Insys_Anthem_000383267
Insys_Anthem_000383286                   Insys_Anthem_000383286
Insys_Anthem_000383287                   Insys_Anthem_000383287
Insys_Anthem_000383309                   Insys_Anthem_000383309
Insys_Anthem_000383311                   Insys_Anthem_000383311
Insys_Anthem_000383334                   Insys_Anthem_000383334
Insys_Anthem_000383336                   Insys_Anthem_000383336
Insys_Anthem_000383358                   Insys_Anthem_000383358
Insys_Anthem_000383370                   Insys_Anthem_000383370
Insys_Anthem_000383372                   Insys_Anthem_000383372
Insys_Anthem_000383374                   Insys_Anthem_000383374
Insys_Anthem_000383385                   Insys_Anthem_000383385
Insys_Anthem_000383389                   Insys_Anthem_000383389
Insys_Anthem_000383393                   Insys_Anthem_000383393
Insys_Anthem_000383395                   Insys_Anthem_000383395
Insys_Anthem_000383415                   Insys_Anthem_000383415
Insys_Anthem_000383420                   Insys_Anthem_000383420
Insys_Anthem_000383421                   Insys_Anthem_000383421
Insys_Anthem_000383481                   Insys_Anthem_000383481
Insys_Anthem_000383483                   Insys_Anthem_000383483
Insys_Anthem_000383484                   Insys_Anthem_000383484
Insys_Anthem_000383485                   Insys_Anthem_000383485
Insys_Anthem_000383486                   Insys_Anthem_000383486
Insys_Anthem_000383487                   Insys_Anthem_000383487
Insys_Anthem_000383488                   Insys_Anthem_000383488
Insys_Anthem_000383489                   Insys_Anthem_000383489
Insys_Anthem_000383491                   Insys_Anthem_000383491
Insys_Anthem_000383492                   Insys_Anthem_000383492
Insys_Anthem_000383493                   Insys_Anthem_000383493
Insys_Anthem_000383494                   Insys_Anthem_000383494
Insys_Anthem_000383495                   Insys_Anthem_000383495
Insys_Anthem_000383496                   Insys_Anthem_000383496
Insys_Anthem_000383499                   Insys_Anthem_000383499
Insys_Anthem_000383500                   Insys_Anthem_000383500
Insys_Anthem_000383501                   Insys_Anthem_000383501
Insys_Anthem_000383502                   Insys_Anthem_000383502
Insys_Anthem_000383503                   Insys_Anthem_000383503
Insys_Anthem_000383504                   Insys_Anthem_000383504

                                                    185
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 187 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000383505                   Insys_Anthem_000383505
Insys_Anthem_000383506                   Insys_Anthem_000383506
Insys_Anthem_000383507                   Insys_Anthem_000383507
Insys_Anthem_000383508                   Insys_Anthem_000383508
Insys_Anthem_000383513                   Insys_Anthem_000383513
Insys_Anthem_000383518                   Insys_Anthem_000383518
Insys_Anthem_000383519                   Insys_Anthem_000383519
Insys_Anthem_000383520                   Insys_Anthem_000383520
Insys_Anthem_000383521                   Insys_Anthem_000383521
Insys_Anthem_000383522                   Insys_Anthem_000383522
Insys_Anthem_000383524                   Insys_Anthem_000383524
Insys_Anthem_000383525                   Insys_Anthem_000383525
Insys_Anthem_000383526                   Insys_Anthem_000383526
Insys_Anthem_000383528                   Insys_Anthem_000383528
Insys_Anthem_000383529                   Insys_Anthem_000383529
Insys_Anthem_000383530                   Insys_Anthem_000383530
Insys_Anthem_000383532                   Insys_Anthem_000383532
Insys_Anthem_000383615                   Insys_Anthem_000383615
Insys_Anthem_000383618                   Insys_Anthem_000383618
Insys_Anthem_000383619                   Insys_Anthem_000383619
Insys_Anthem_000383622                   Insys_Anthem_000383622
Insys_Anthem_000383628                   Insys_Anthem_000383628
Insys_Anthem_000383629                   Insys_Anthem_000383629
Insys_Anthem_000383631                   Insys_Anthem_000383631
Insys_Anthem_000383632                   Insys_Anthem_000383632
Insys_Anthem_000383633                   Insys_Anthem_000383633
Insys_Anthem_000383635                   Insys_Anthem_000383635
Insys_Anthem_000383636                   Insys_Anthem_000383636
Insys_Anthem_000383640                   Insys_Anthem_000383640
Insys_Anthem_000383644                   Insys_Anthem_000383644
Insys_Anthem_000383647                   Insys_Anthem_000383647
Insys_Anthem_000383648                   Insys_Anthem_000383648
Insys_Anthem_000383654                   Insys_Anthem_000383654
Insys_Anthem_000383655                   Insys_Anthem_000383655
Insys_Anthem_000383658                   Insys_Anthem_000383658
Insys_Anthem_000383659                   Insys_Anthem_000383659
Insys_Anthem_000383669                   Insys_Anthem_000383669
Insys_Anthem_000383670                   Insys_Anthem_000383670
Insys_Anthem_000383694                   Insys_Anthem_000383694
Insys_Anthem_000383718                   Insys_Anthem_000383718
Insys_Anthem_000383796                   Insys_Anthem_000383796
Insys_Anthem_000383969                   Insys_Anthem_000383969
Insys_Anthem_000384014                   Insys_Anthem_000384014
Insys_Anthem_000384015                   Insys_Anthem_000384015
Insys_Anthem_000384017                   Insys_Anthem_000384017
Insys_Anthem_000384020                   Insys_Anthem_000384020
Insys_Anthem_000384091                   Insys_Anthem_000384091

                                                    186
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 188 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000384093                   Insys_Anthem_000384093
Insys_Anthem_000384151                   Insys_Anthem_000384151
Insys_Anthem_000384159                   Insys_Anthem_000384159
Insys_Anthem_000384169                   Insys_Anthem_000384169
Insys_Anthem_000384187                   Insys_Anthem_000384187
Insys_Anthem_000384196                   Insys_Anthem_000384196
Insys_Anthem_000384197                   Insys_Anthem_000384197
Insys_Anthem_000384198                   Insys_Anthem_000384198
Insys_Anthem_000384199                   Insys_Anthem_000384199
Insys_Anthem_000384201                   Insys_Anthem_000384201
Insys_Anthem_000384202                   Insys_Anthem_000384202
Insys_Anthem_000384203                   Insys_Anthem_000384203
Insys_Anthem_000384204                   Insys_Anthem_000384204
Insys_Anthem_000384205                   Insys_Anthem_000384205
Insys_Anthem_000384206                   Insys_Anthem_000384206
Insys_Anthem_000384207                   Insys_Anthem_000384207
Insys_Anthem_000384208                   Insys_Anthem_000384208
Insys_Anthem_000384210                   Insys_Anthem_000384210
Insys_Anthem_000384211                   Insys_Anthem_000384211
Insys_Anthem_000384212                   Insys_Anthem_000384212
Insys_Anthem_000384213                   Insys_Anthem_000384213
Insys_Anthem_000384214                   Insys_Anthem_000384214
Insys_Anthem_000384215                   Insys_Anthem_000384215
Insys_Anthem_000384216                   Insys_Anthem_000384216
Insys_Anthem_000384217                   Insys_Anthem_000384217
Insys_Anthem_000384218                   Insys_Anthem_000384218
Insys_Anthem_000384219                   Insys_Anthem_000384219
Insys_Anthem_000384220                   Insys_Anthem_000384220
Insys_Anthem_000384221                   Insys_Anthem_000384221
Insys_Anthem_000384222                   Insys_Anthem_000384222
Insys_Anthem_000384223                   Insys_Anthem_000384223
Insys_Anthem_000384224                   Insys_Anthem_000384224
Insys_Anthem_000384225                   Insys_Anthem_000384225
Insys_Anthem_000384226                   Insys_Anthem_000384226
Insys_Anthem_000384227                   Insys_Anthem_000384227
Insys_Anthem_000384228                   Insys_Anthem_000384228
Insys_Anthem_000384229                   Insys_Anthem_000384229
Insys_Anthem_000384230                   Insys_Anthem_000384230
Insys_Anthem_000384231                   Insys_Anthem_000384231
Insys_Anthem_000384232                   Insys_Anthem_000384232
Insys_Anthem_000384233                   Insys_Anthem_000384233
Insys_Anthem_000384234                   Insys_Anthem_000384234
Insys_Anthem_000384235                   Insys_Anthem_000384235
Insys_Anthem_000384236                   Insys_Anthem_000384236
Insys_Anthem_000384238                   Insys_Anthem_000384238
Insys_Anthem_000384239                   Insys_Anthem_000384239
Insys_Anthem_000384240                   Insys_Anthem_000384240

                                                    187
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 189 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000384241                   Insys_Anthem_000384241
Insys_Anthem_000384242                   Insys_Anthem_000384242
Insys_Anthem_000384244                   Insys_Anthem_000384244
Insys_Anthem_000384245                   Insys_Anthem_000384245
Insys_Anthem_000384246                   Insys_Anthem_000384246
Insys_Anthem_000384247                   Insys_Anthem_000384247
Insys_Anthem_000384248                   Insys_Anthem_000384248
Insys_Anthem_000384249                   Insys_Anthem_000384249
Insys_Anthem_000384250                   Insys_Anthem_000384250
Insys_Anthem_000384251                   Insys_Anthem_000384251
Insys_Anthem_000384252                   Insys_Anthem_000384252
Insys_Anthem_000384253                   Insys_Anthem_000384253
Insys_Anthem_000384254                   Insys_Anthem_000384254
Insys_Anthem_000384255                   Insys_Anthem_000384255
Insys_Anthem_000384267                   Insys_Anthem_000384267
Insys_Anthem_000384274                   Insys_Anthem_000384274
Insys_Anthem_000384277                   Insys_Anthem_000384277
Insys_Anthem_000384298                   Insys_Anthem_000384298
Insys_Anthem_000384299                   Insys_Anthem_000384299
Insys_Anthem_000384313                   Insys_Anthem_000384313
Insys_Anthem_000384327                   Insys_Anthem_000384327
Insys_Anthem_000384350                   Insys_Anthem_000384350
Insys_Anthem_000384363                   Insys_Anthem_000384363
Insys_Anthem_000384366                   Insys_Anthem_000384366
Insys_Anthem_000384373                   Insys_Anthem_000384373
Insys_Anthem_000384412                   Insys_Anthem_000384412
Insys_Anthem_000384415                   Insys_Anthem_000384415
Insys_Anthem_000384416                   Insys_Anthem_000384416
Insys_Anthem_000384449                   Insys_Anthem_000384449
Insys_Anthem_000384450                   Insys_Anthem_000384450
Insys_Anthem_000384516                   Insys_Anthem_000384516
Insys_Anthem_000384517                   Insys_Anthem_000384517
Insys_Anthem_000384555                   Insys_Anthem_000384555
Insys_Anthem_000384556                   Insys_Anthem_000384556
Insys_Anthem_000384557                   Insys_Anthem_000384557
Insys_Anthem_000384563                   Insys_Anthem_000384563
Insys_Anthem_000384571                   Insys_Anthem_000384571
Insys_Anthem_000384605                   Insys_Anthem_000384605
Insys_Anthem_000384615                   Insys_Anthem_000384615
Insys_Anthem_000384636                   Insys_Anthem_000384636
Insys_Anthem_000384649                   Insys_Anthem_000384649
Insys_Anthem_000384657                   Insys_Anthem_000384657
Insys_Anthem_000384664                   Insys_Anthem_000384664
Insys_Anthem_000384671                   Insys_Anthem_000384671
Insys_Anthem_000384701                   Insys_Anthem_000384701
Insys_Anthem_000384707                   Insys_Anthem_000384707
Insys_Anthem_000384766                   Insys_Anthem_000384766

                                                    188
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 190 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000384767                   Insys_Anthem_000384767
Insys_Anthem_000384768                   Insys_Anthem_000384768
Insys_Anthem_000384769                   Insys_Anthem_000384769
Insys_Anthem_000384771                   Insys_Anthem_000384771
Insys_Anthem_000384772                   Insys_Anthem_000384772
Insys_Anthem_000384784                   Insys_Anthem_000384784
Insys_Anthem_000384789                   Insys_Anthem_000384789
Insys_Anthem_000384790                   Insys_Anthem_000384790
Insys_Anthem_000384792                   Insys_Anthem_000384792
Insys_Anthem_000384795                   Insys_Anthem_000384795
Insys_Anthem_000384802                   Insys_Anthem_000384802
Insys_Anthem_000384809                   Insys_Anthem_000384809
Insys_Anthem_000384811                   Insys_Anthem_000384811
Insys_Anthem_000384812                   Insys_Anthem_000384812
Insys_Anthem_000384815                   Insys_Anthem_000384815
Insys_Anthem_000384818                   Insys_Anthem_000384818
Insys_Anthem_000384824                   Insys_Anthem_000384824
Insys_Anthem_000384825                   Insys_Anthem_000384825
Insys_Anthem_000384834                   Insys_Anthem_000384834
Insys_Anthem_000384838                   Insys_Anthem_000384838
Insys_Anthem_000384839                   Insys_Anthem_000384839
Insys_Anthem_000384840                   Insys_Anthem_000384840
Insys_Anthem_000384842                   Insys_Anthem_000384842
Insys_Anthem_000384845                   Insys_Anthem_000384845
Insys_Anthem_000384847                   Insys_Anthem_000384847
Insys_Anthem_000384849                   Insys_Anthem_000384849
Insys_Anthem_000384850                   Insys_Anthem_000384850
Insys_Anthem_000384851                   Insys_Anthem_000384851
Insys_Anthem_000384852                   Insys_Anthem_000384852
Insys_Anthem_000384853                   Insys_Anthem_000384853
Insys_Anthem_000384854                   Insys_Anthem_000384854
Insys_Anthem_000384855                   Insys_Anthem_000384855
Insys_Anthem_000384856                   Insys_Anthem_000384856
Insys_Anthem_000384857                   Insys_Anthem_000384857
Insys_Anthem_000384858                   Insys_Anthem_000384858
Insys_Anthem_000384859                   Insys_Anthem_000384859
Insys_Anthem_000384860                   Insys_Anthem_000384860
Insys_Anthem_000384863                   Insys_Anthem_000384863
Insys_Anthem_000384865                   Insys_Anthem_000384865
Insys_Anthem_000384866                   Insys_Anthem_000384866
Insys_Anthem_000384867                   Insys_Anthem_000384867
Insys_Anthem_000384869                   Insys_Anthem_000384869
Insys_Anthem_000384870                   Insys_Anthem_000384870
Insys_Anthem_000384871                   Insys_Anthem_000384871
Insys_Anthem_000384872                   Insys_Anthem_000384872
Insys_Anthem_000384873                   Insys_Anthem_000384873
Insys_Anthem_000384874                   Insys_Anthem_000384874

                                                    189
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 191 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000384875                   Insys_Anthem_000384875
Insys_Anthem_000384876                   Insys_Anthem_000384876
Insys_Anthem_000384877                   Insys_Anthem_000384877
Insys_Anthem_000384878                   Insys_Anthem_000384878
Insys_Anthem_000384879                   Insys_Anthem_000384879
Insys_Anthem_000384880                   Insys_Anthem_000384880
Insys_Anthem_000384881                   Insys_Anthem_000384881
Insys_Anthem_000384884                   Insys_Anthem_000384884
Insys_Anthem_000384885                   Insys_Anthem_000384885
Insys_Anthem_000384888                   Insys_Anthem_000384888
Insys_Anthem_000384890                   Insys_Anthem_000384890
Insys_Anthem_000384891                   Insys_Anthem_000384891
Insys_Anthem_000384892                   Insys_Anthem_000384892
Insys_Anthem_000384893                   Insys_Anthem_000384893
Insys_Anthem_000384895                   Insys_Anthem_000384895
Insys_Anthem_000384896                   Insys_Anthem_000384896
Insys_Anthem_000384899                   Insys_Anthem_000384899
Insys_Anthem_000384902                   Insys_Anthem_000384902
Insys_Anthem_000384903                   Insys_Anthem_000384903
Insys_Anthem_000384904                   Insys_Anthem_000384904
Insys_Anthem_000384906                   Insys_Anthem_000384906
Insys_Anthem_000384907                   Insys_Anthem_000384907
Insys_Anthem_000384908                   Insys_Anthem_000384908
Insys_Anthem_000384911                   Insys_Anthem_000384911
Insys_Anthem_000384914                   Insys_Anthem_000384914
Insys_Anthem_000384916                   Insys_Anthem_000384916
Insys_Anthem_000384917                   Insys_Anthem_000384917
Insys_Anthem_000384918                   Insys_Anthem_000384918
Insys_Anthem_000384919                   Insys_Anthem_000384919
Insys_Anthem_000384920                   Insys_Anthem_000384920
Insys_Anthem_000384923                   Insys_Anthem_000384923
Insys_Anthem_000384926                   Insys_Anthem_000384926
Insys_Anthem_000384927                   Insys_Anthem_000384927
Insys_Anthem_000384928                   Insys_Anthem_000384928
Insys_Anthem_000384930                   Insys_Anthem_000384930
Insys_Anthem_000384931                   Insys_Anthem_000384931
Insys_Anthem_000384937                   Insys_Anthem_000384937
Insys_Anthem_000384939                   Insys_Anthem_000384939
Insys_Anthem_000384941                   Insys_Anthem_000384941
Insys_Anthem_000384944                   Insys_Anthem_000384944
Insys_Anthem_000384945                   Insys_Anthem_000384945
Insys_Anthem_000384946                   Insys_Anthem_000384946
Insys_Anthem_000384948                   Insys_Anthem_000384948
Insys_Anthem_000384949                   Insys_Anthem_000384949
Insys_Anthem_000384950                   Insys_Anthem_000384950
Insys_Anthem_000384951                   Insys_Anthem_000384951
Insys_Anthem_000384952                   Insys_Anthem_000384952

                                                    190
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 192 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000384953                   Insys_Anthem_000384953
Insys_Anthem_000384955                   Insys_Anthem_000384955
Insys_Anthem_000384957                   Insys_Anthem_000384957
Insys_Anthem_000384960                   Insys_Anthem_000384960
Insys_Anthem_000384961                   Insys_Anthem_000384961
Insys_Anthem_000384966                   Insys_Anthem_000384966
Insys_Anthem_000384967                   Insys_Anthem_000384967
Insys_Anthem_000384969                   Insys_Anthem_000384969
Insys_Anthem_000384970                   Insys_Anthem_000384970
Insys_Anthem_000384971                   Insys_Anthem_000384971
Insys_Anthem_000384975                   Insys_Anthem_000384975
Insys_Anthem_000384977                   Insys_Anthem_000384977
Insys_Anthem_000384978                   Insys_Anthem_000384978
Insys_Anthem_000384979                   Insys_Anthem_000384979
Insys_Anthem_000384980                   Insys_Anthem_000384980
Insys_Anthem_000384981                   Insys_Anthem_000384981
Insys_Anthem_000384982                   Insys_Anthem_000384982
Insys_Anthem_000384983                   Insys_Anthem_000384983
Insys_Anthem_000384984                   Insys_Anthem_000384984
Insys_Anthem_000384985                   Insys_Anthem_000384985
Insys_Anthem_000384987                   Insys_Anthem_000384987
Insys_Anthem_000384988                   Insys_Anthem_000384988
Insys_Anthem_000384989                   Insys_Anthem_000384989
Insys_Anthem_000384991                   Insys_Anthem_000384991
Insys_Anthem_000384992                   Insys_Anthem_000384992
Insys_Anthem_000384993                   Insys_Anthem_000384993
Insys_Anthem_000384994                   Insys_Anthem_000384994
Insys_Anthem_000384995                   Insys_Anthem_000384995
Insys_Anthem_000384996                   Insys_Anthem_000384996
Insys_Anthem_000384998                   Insys_Anthem_000384998
Insys_Anthem_000384999                   Insys_Anthem_000384999
Insys_Anthem_000385000                   Insys_Anthem_000385000
Insys_Anthem_000385003                   Insys_Anthem_000385003
Insys_Anthem_000385008                   Insys_Anthem_000385008
Insys_Anthem_000385009                   Insys_Anthem_000385009
Insys_Anthem_000385010                   Insys_Anthem_000385010
Insys_Anthem_000385012                   Insys_Anthem_000385012
Insys_Anthem_000385013                   Insys_Anthem_000385013
Insys_Anthem_000385015                   Insys_Anthem_000385015
Insys_Anthem_000385018                   Insys_Anthem_000385018
Insys_Anthem_000385020                   Insys_Anthem_000385020
Insys_Anthem_000385022                   Insys_Anthem_000385022
Insys_Anthem_000385023                   Insys_Anthem_000385023
Insys_Anthem_000385027                   Insys_Anthem_000385027
Insys_Anthem_000385037                   Insys_Anthem_000385037
Insys_Anthem_000385038                   Insys_Anthem_000385038
Insys_Anthem_000385039                   Insys_Anthem_000385039

                                                    191
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 193 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000385043                   Insys_Anthem_000385043
Insys_Anthem_000385046                   Insys_Anthem_000385046
Insys_Anthem_000385047                   Insys_Anthem_000385047
Insys_Anthem_000385054                   Insys_Anthem_000385054
Insys_Anthem_000385055                   Insys_Anthem_000385055
Insys_Anthem_000385056                   Insys_Anthem_000385056
Insys_Anthem_000385060                   Insys_Anthem_000385060
Insys_Anthem_000385061                   Insys_Anthem_000385061
Insys_Anthem_000385062                   Insys_Anthem_000385062
Insys_Anthem_000385063                   Insys_Anthem_000385063
Insys_Anthem_000385064                   Insys_Anthem_000385064
Insys_Anthem_000385065                   Insys_Anthem_000385065
Insys_Anthem_000385066                   Insys_Anthem_000385066
Insys_Anthem_000385071                   Insys_Anthem_000385071
Insys_Anthem_000385072                   Insys_Anthem_000385072
Insys_Anthem_000385073                   Insys_Anthem_000385073
Insys_Anthem_000385075                   Insys_Anthem_000385075
Insys_Anthem_000385092                   Insys_Anthem_000385092
Insys_Anthem_000385113                   Insys_Anthem_000385113
Insys_Anthem_000385114                   Insys_Anthem_000385114
Insys_Anthem_000385129                   Insys_Anthem_000385129
Insys_Anthem_000385142                   Insys_Anthem_000385142
Insys_Anthem_000385157                   Insys_Anthem_000385157
Insys_Anthem_000385166                   Insys_Anthem_000385166
Insys_Anthem_000385182                   Insys_Anthem_000385182
Insys_Anthem_000385189                   Insys_Anthem_000385189
Insys_Anthem_000385190                   Insys_Anthem_000385190
Insys_Anthem_000385253                   Insys_Anthem_000385253
Insys_Anthem_000385266                   Insys_Anthem_000385266
Insys_Anthem_000385267                   Insys_Anthem_000385267
Insys_Anthem_000385277                   Insys_Anthem_000385277
Insys_Anthem_000385278                   Insys_Anthem_000385278
Insys_Anthem_000385279                   Insys_Anthem_000385279
Insys_Anthem_000385297                   Insys_Anthem_000385297
Insys_Anthem_000385298                   Insys_Anthem_000385298
Insys_Anthem_000385300                   Insys_Anthem_000385300
Insys_Anthem_000385543                   Insys_Anthem_000385543
Insys_Anthem_000385558                   Insys_Anthem_000385558
Insys_Anthem_000385570                   Insys_Anthem_000385570
Insys_Anthem_000385580                   Insys_Anthem_000385580
Insys_Anthem_000385909                   Insys_Anthem_000385909
Insys_Anthem_000385910                   Insys_Anthem_000385910
Insys_Anthem_000385973                   Insys_Anthem_000385973
Insys_Anthem_000385985                   Insys_Anthem_000385985
Insys_Anthem_000385997                   Insys_Anthem_000385997
Insys_Anthem_000386000                   Insys_Anthem_000386000
Insys_Anthem_000386013                   Insys_Anthem_000386013

                                                    192
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 194 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000386014                   Insys_Anthem_000386014
Insys_Anthem_000386015                   Insys_Anthem_000386015
Insys_Anthem_000386025                   Insys_Anthem_000386025
Insys_Anthem_000386030                   Insys_Anthem_000386030
Insys_Anthem_000386035                   Insys_Anthem_000386035
Insys_Anthem_000386038                   Insys_Anthem_000386038
Insys_Anthem_000386042                   Insys_Anthem_000386042
Insys_Anthem_000386043                   Insys_Anthem_000386043
Insys_Anthem_000386046                   Insys_Anthem_000386046
Insys_Anthem_000386047                   Insys_Anthem_000386047
Insys_Anthem_000386086                   Insys_Anthem_000386086
Insys_Anthem_000386153                   Insys_Anthem_000386153
Insys_Anthem_000386154                   Insys_Anthem_000386154
Insys_Anthem_000386168                   Insys_Anthem_000386168
Insys_Anthem_000386170                   Insys_Anthem_000386170
Insys_Anthem_000386275                   Insys_Anthem_000386275
Insys_Anthem_000386379                   Insys_Anthem_000386379
Insys_Anthem_000386404                   Insys_Anthem_000386404
Insys_Anthem_000386427                   Insys_Anthem_000386427
Insys_Anthem_000386477                   Insys_Anthem_000386477
Insys_Anthem_000386578                   Insys_Anthem_000386578
Insys_Anthem_000386583                   Insys_Anthem_000386583
Insys_Anthem_000386666                   Insys_Anthem_000386666
Insys_Anthem_000386868                   Insys_Anthem_000386868
Insys_Anthem_000386876                   Insys_Anthem_000386876
Insys_Anthem_000386928                   Insys_Anthem_000386928
Insys_Anthem_000386929                   Insys_Anthem_000386929
Insys_Anthem_000386991                   Insys_Anthem_000386991
Insys_Anthem_000387088                   Insys_Anthem_000387088
Insys_Anthem_000387201                   Insys_Anthem_000387201
Insys_Anthem_000387307                   Insys_Anthem_000387307
Insys_Anthem_000387331                   Insys_Anthem_000387331
Insys_Anthem_000387445                   Insys_Anthem_000387445
Insys_Anthem_000387514                   Insys_Anthem_000387514
Insys_Anthem_000387547                   Insys_Anthem_000387547
Insys_Anthem_000387578                   Insys_Anthem_000387578
Insys_Anthem_000387609                   Insys_Anthem_000387609
Insys_Anthem_000387613                   Insys_Anthem_000387613
Insys_Anthem_000387696                   Insys_Anthem_000387696
Insys_Anthem_000387721                   Insys_Anthem_000387721
Insys_Anthem_000387736                   Insys_Anthem_000387736
Insys_Anthem_000387777                   Insys_Anthem_000387777
Insys_Anthem_000387867                   Insys_Anthem_000387867
Insys_Anthem_000388252                   Insys_Anthem_000388252
Insys_Anthem_000388300                   Insys_Anthem_000388300
Insys_Anthem_000388333                   Insys_Anthem_000388333
Insys_Anthem_000388382                   Insys_Anthem_000388382

                                                    193
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 195 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000388553                   Insys_Anthem_000388553
Insys_Anthem_000388556                   Insys_Anthem_000388556
Insys_Anthem_000388590                   Insys_Anthem_000388590
Insys_Anthem_000388759                   Insys_Anthem_000388759
Insys_Anthem_000388838                   Insys_Anthem_000388838
Insys_Anthem_000388876                   Insys_Anthem_000388876
Insys_Anthem_000389038                   Insys_Anthem_000389038
Insys_Anthem_000389341                   Insys_Anthem_000389341
Insys_Anthem_000389493                   Insys_Anthem_000389493
Insys_Anthem_000389524                   Insys_Anthem_000389524
Insys_Anthem_000389650                   Insys_Anthem_000389650
Insys_Anthem_000389667                   Insys_Anthem_000389667
Insys_Anthem_000389738                   Insys_Anthem_000389738
Insys_Anthem_000389768                   Insys_Anthem_000389768
Insys_Anthem_000389802                   Insys_Anthem_000389802
Insys_Anthem_000389812                   Insys_Anthem_000389812
Insys_Anthem_000389835                   Insys_Anthem_000389835
Insys_Anthem_000389841                   Insys_Anthem_000389841
Insys_Anthem_000389899                   Insys_Anthem_000389899
Insys_Anthem_000390000                   Insys_Anthem_000390000
Insys_Anthem_000390054                   Insys_Anthem_000390054
Insys_Anthem_000390309                   Insys_Anthem_000390309
Insys_Anthem_000390341                   Insys_Anthem_000390341
Insys_Anthem_000390473                   Insys_Anthem_000390473
Insys_Anthem_000390481                   Insys_Anthem_000390481
Insys_Anthem_000390582                   Insys_Anthem_000390582
Insys_Anthem_000390613                   Insys_Anthem_000390613
Insys_Anthem_000390656                   Insys_Anthem_000390656
Insys_Anthem_000390868                   Insys_Anthem_000390868
Insys_Anthem_000391029                   Insys_Anthem_000391029
Insys_Anthem_000391030                   Insys_Anthem_000391030
Insys_Anthem_000391031                   Insys_Anthem_000391031
Insys_Anthem_000391032                   Insys_Anthem_000391032
Insys_Anthem_000391034                   Insys_Anthem_000391034
Insys_Anthem_000391086                   Insys_Anthem_000391086
Insys_Anthem_000391093                   Insys_Anthem_000391093
Insys_Anthem_000391177                   Insys_Anthem_000391177
Insys_Anthem_000391418                   Insys_Anthem_000391418
Insys_Anthem_000391525                   Insys_Anthem_000391525
Insys_Anthem_000391564                   Insys_Anthem_000391564
Insys_Anthem_000392018                   Insys_Anthem_000392018
Insys_Anthem_000392082                   Insys_Anthem_000392082
Insys_Anthem_000392138                   Insys_Anthem_000392138
Insys_Anthem_000392155                   Insys_Anthem_000392155
Insys_Anthem_000392181                   Insys_Anthem_000392181
Insys_Anthem_000392237                   Insys_Anthem_000392237
Insys_Anthem_000392319                   Insys_Anthem_000392319

                                                    194
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 196 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000392339                   Insys_Anthem_000392339
Insys_Anthem_000392375                   Insys_Anthem_000392375
Insys_Anthem_000392508                   Insys_Anthem_000392508
Insys_Anthem_000392601                   Insys_Anthem_000392601
Insys_Anthem_000392767                   Insys_Anthem_000392767
Insys_Anthem_000392775                   Insys_Anthem_000392775
Insys_Anthem_000392780                   Insys_Anthem_000392780
Insys_Anthem_000393496                   Insys_Anthem_000393496
Insys_Anthem_000393705                   Insys_Anthem_000393705
Insys_Anthem_000393830                   Insys_Anthem_000393830
Insys_Anthem_000394020                   Insys_Anthem_000394020
Insys_Anthem_000394060                   Insys_Anthem_000394060
Insys_Anthem_000394072                   Insys_Anthem_000394072
Insys_Anthem_000394075                   Insys_Anthem_000394075
Insys_Anthem_000394083                   Insys_Anthem_000394083
Insys_Anthem_000394247                   Insys_Anthem_000394247
Insys_Anthem_000394297                   Insys_Anthem_000394297
Insys_Anthem_000394354                   Insys_Anthem_000394354
Insys_Anthem_000394360                   Insys_Anthem_000394360
Insys_Anthem_000394434                   Insys_Anthem_000394434
Insys_Anthem_000394484                   Insys_Anthem_000394484
Insys_Anthem_000394491                   Insys_Anthem_000394491
Insys_Anthem_000394899                   Insys_Anthem_000394899
Insys_Anthem_000394958                   Insys_Anthem_000394958
Insys_Anthem_000395020                   Insys_Anthem_000395020
Insys_Anthem_000395221                   Insys_Anthem_000395221
Insys_Anthem_000395225                   Insys_Anthem_000395225
Insys_Anthem_000395482                   Insys_Anthem_000395482
Insys_Anthem_000395719                   Insys_Anthem_000395719
Insys_Anthem_000395911                   Insys_Anthem_000395911
Insys_Anthem_000396292                   Insys_Anthem_000396292
Insys_Anthem_000396340                   Insys_Anthem_000396340
Insys_Anthem_000396372                   Insys_Anthem_000396372
Insys_Anthem_000396373                   Insys_Anthem_000396373
Insys_Anthem_000396405                   Insys_Anthem_000396405
Insys_Anthem_000396419                   Insys_Anthem_000396419
Insys_Anthem_000396490                   Insys_Anthem_000396490
Insys_Anthem_000396658                   Insys_Anthem_000396658
Insys_Anthem_000396665                   Insys_Anthem_000396665
Insys_Anthem_000396681                   Insys_Anthem_000396681
Insys_Anthem_000396707                   Insys_Anthem_000396707
Insys_Anthem_000396712                   Insys_Anthem_000396712
Insys_Anthem_000396826                   Insys_Anthem_000396826
Insys_Anthem_000396879                   Insys_Anthem_000396879
Insys_Anthem_000397038                   Insys_Anthem_000397038
Insys_Anthem_000397107                   Insys_Anthem_000397107
Insys_Anthem_000397157                   Insys_Anthem_000397157

                                                    195
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 197 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000397184                   Insys_Anthem_000397184
Insys_Anthem_000397302                   Insys_Anthem_000397302
Insys_Anthem_000397391                   Insys_Anthem_000397391
Insys_Anthem_000397432                   Insys_Anthem_000397432
Insys_Anthem_000397965                   Insys_Anthem_000397965
Insys_Anthem_000398114                   Insys_Anthem_000398114
Insys_Anthem_000398309                   Insys_Anthem_000398309
Insys_Anthem_000398417                   Insys_Anthem_000398417
Insys_Anthem_000398514                   Insys_Anthem_000398514
Insys_Anthem_000398524                   Insys_Anthem_000398524
Insys_Anthem_000398555                   Insys_Anthem_000398555
Insys_Anthem_000398600                   Insys_Anthem_000398600
Insys_Anthem_000398684                   Insys_Anthem_000398684
Insys_Anthem_000398727                   Insys_Anthem_000398727
Insys_Anthem_000398862                   Insys_Anthem_000398862
Insys_Anthem_000399029                   Insys_Anthem_000399029
Insys_Anthem_000399066                   Insys_Anthem_000399066
Insys_Anthem_000399188                   Insys_Anthem_000399188
Insys_Anthem_000399310                   Insys_Anthem_000399310
Insys_Anthem_000399495                   Insys_Anthem_000399495
Insys_Anthem_000399505                   Insys_Anthem_000399505
Insys_Anthem_000399521                   Insys_Anthem_000399521
Insys_Anthem_000399738                   Insys_Anthem_000399738
Insys_Anthem_000399802                   Insys_Anthem_000399802
Insys_Anthem_000399837                   Insys_Anthem_000399837
Insys_Anthem_000399902                   Insys_Anthem_000399902
Insys_Anthem_000400138                   Insys_Anthem_000400138
Insys_Anthem_000400509                   Insys_Anthem_000400509
Insys_Anthem_000400723                   Insys_Anthem_000400723
Insys_Anthem_000400741                   Insys_Anthem_000400741
Insys_Anthem_000400762                   Insys_Anthem_000400762
Insys_Anthem_000400787                   Insys_Anthem_000400787
Insys_Anthem_000400833                   Insys_Anthem_000400833
Insys_Anthem_000400882                   Insys_Anthem_000400882
Insys_Anthem_000401157                   Insys_Anthem_000401157
Insys_Anthem_000401232                   Insys_Anthem_000401232
Insys_Anthem_000401309                   Insys_Anthem_000401309
Insys_Anthem_000401398                   Insys_Anthem_000401398
Insys_Anthem_000401419                   Insys_Anthem_000401419
Insys_Anthem_000401421                   Insys_Anthem_000401421
Insys_Anthem_000401607                   Insys_Anthem_000401607
Insys_Anthem_000402244                   Insys_Anthem_000402244
Insys_Anthem_000402306                   Insys_Anthem_000402306
Insys_Anthem_000402337                   Insys_Anthem_000402337
Insys_Anthem_000402452                   Insys_Anthem_000402452
Insys_Anthem_000402549                   Insys_Anthem_000402549
Insys_Anthem_000402788                   Insys_Anthem_000402788

                                                    196
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 198 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000402794                   Insys_Anthem_000402794
Insys_Anthem_000402795                   Insys_Anthem_000402795
Insys_Anthem_000402811                   Insys_Anthem_000402811
Insys_Anthem_000402815                   Insys_Anthem_000402815
Insys_Anthem_000402817                   Insys_Anthem_000402817
Insys_Anthem_000402819                   Insys_Anthem_000402819
Insys_Anthem_000403250                   Insys_Anthem_000403250
Insys_Anthem_000403251                   Insys_Anthem_000403251
Insys_Anthem_000403279                   Insys_Anthem_000403279
Insys_Anthem_000403472                   Insys_Anthem_000403472
Insys_Anthem_000403475                   Insys_Anthem_000403475
Insys_Anthem_000403477                   Insys_Anthem_000403477
Insys_Anthem_000403478                   Insys_Anthem_000403478
Insys_Anthem_000403483                   Insys_Anthem_000403483
Insys_Anthem_000403539                   Insys_Anthem_000403539
Insys_Anthem_000403705                   Insys_Anthem_000403705
Insys_Anthem_000403753                   Insys_Anthem_000403753
Insys_Anthem_000403961                   Insys_Anthem_000403961
Insys_Anthem_000404070                   Insys_Anthem_000404070
Insys_Anthem_000404151                   Insys_Anthem_000404151
Insys_Anthem_000404274                   Insys_Anthem_000404274
Insys_Anthem_000404344                   Insys_Anthem_000404344
Insys_Anthem_000404634                   Insys_Anthem_000404634
Insys_Anthem_000404645                   Insys_Anthem_000404645
Insys_Anthem_000404667                   Insys_Anthem_000404667
Insys_Anthem_000404672                   Insys_Anthem_000404672
Insys_Anthem_000404683                   Insys_Anthem_000404683
Insys_Anthem_000404687                   Insys_Anthem_000404687
Insys_Anthem_000404690                   Insys_Anthem_000404690
Insys_Anthem_000404715                   Insys_Anthem_000404715
Insys_Anthem_000404726                   Insys_Anthem_000404726
Insys_Anthem_000404737                   Insys_Anthem_000404737
Insys_Anthem_000404948                   Insys_Anthem_000404948
Insys_Anthem_000405119                   Insys_Anthem_000405119
Insys_Anthem_000405263                   Insys_Anthem_000405263
Insys_Anthem_000405264                   Insys_Anthem_000405264
Insys_Anthem_000405474                   Insys_Anthem_000405474
Insys_Anthem_000405607                   Insys_Anthem_000405607
Insys_Anthem_000405621                   Insys_Anthem_000405621
Insys_Anthem_000405642                   Insys_Anthem_000405642
Insys_Anthem_000405650                   Insys_Anthem_000405650
Insys_Anthem_000405978                   Insys_Anthem_000405978
Insys_Anthem_000405992                   Insys_Anthem_000405992
Insys_Anthem_000406141                   Insys_Anthem_000406141
Insys_Anthem_000406191                   Insys_Anthem_000406191
Insys_Anthem_000406206                   Insys_Anthem_000406206
Insys_Anthem_000406354                   Insys_Anthem_000406354

                                                    197
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 199 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000406358                   Insys_Anthem_000406358
Insys_Anthem_000406450                   Insys_Anthem_000406450
Insys_Anthem_000406537                   Insys_Anthem_000406537
Insys_Anthem_000406565                   Insys_Anthem_000406565
Insys_Anthem_000406606                   Insys_Anthem_000406606
Insys_Anthem_000406689                   Insys_Anthem_000406689
Insys_Anthem_000406698                   Insys_Anthem_000406698
Insys_Anthem_000406719                   Insys_Anthem_000406719
Insys_Anthem_000406761                   Insys_Anthem_000406761
Insys_Anthem_000406769                   Insys_Anthem_000406769
Insys_Anthem_000406788                   Insys_Anthem_000406788
Insys_Anthem_000407062                   Insys_Anthem_000407062
Insys_Anthem_000407068                   Insys_Anthem_000407068
Insys_Anthem_000407095                   Insys_Anthem_000407095
Insys_Anthem_000407249                   Insys_Anthem_000407249
Insys_Anthem_000407267                   Insys_Anthem_000407267
Insys_Anthem_000407271                   Insys_Anthem_000407271
Insys_Anthem_000407301                   Insys_Anthem_000407301
Insys_Anthem_000407325                   Insys_Anthem_000407325
Insys_Anthem_000407349                   Insys_Anthem_000407349
Insys_Anthem_000407388                   Insys_Anthem_000407388
Insys_Anthem_000407443                   Insys_Anthem_000407443
Insys_Anthem_000407457                   Insys_Anthem_000407457
Insys_Anthem_000407613                   Insys_Anthem_000407613
Insys_Anthem_000407796                   Insys_Anthem_000407796
Insys_Anthem_000407952                   Insys_Anthem_000407952
Insys_Anthem_000407969                   Insys_Anthem_000407969
Insys_Anthem_000407975                   Insys_Anthem_000407975
Insys_Anthem_000407993                   Insys_Anthem_000407993
Insys_Anthem_000408015                   Insys_Anthem_000408015
Insys_Anthem_000408232                   Insys_Anthem_000408232
Insys_Anthem_000408240                   Insys_Anthem_000408240
Insys_Anthem_000408282                   Insys_Anthem_000408282
Insys_Anthem_000408303                   Insys_Anthem_000408303
Insys_Anthem_000408342                   Insys_Anthem_000408342
Insys_Anthem_000408357                   Insys_Anthem_000408357
Insys_Anthem_000408629                   Insys_Anthem_000408629
Insys_Anthem_000408652                   Insys_Anthem_000408652
Insys_Anthem_000408687                   Insys_Anthem_000408687
Insys_Anthem_000408720                   Insys_Anthem_000408720
Insys_Anthem_000408722                   Insys_Anthem_000408722
Insys_Anthem_000408797                   Insys_Anthem_000408797
Insys_Anthem_000408800                   Insys_Anthem_000408800
Insys_Anthem_000408818                   Insys_Anthem_000408818
Insys_Anthem_000408869                   Insys_Anthem_000408869
Insys_Anthem_000408871                   Insys_Anthem_000408871
Insys_Anthem_000408924                   Insys_Anthem_000408924

                                                    198
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 200 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000408929                   Insys_Anthem_000408929
Insys_Anthem_000408954                   Insys_Anthem_000408954
Insys_Anthem_000409001                   Insys_Anthem_000409001
Insys_Anthem_000409210                   Insys_Anthem_000409210
Insys_Anthem_000409335                   Insys_Anthem_000409335
Insys_Anthem_000409353                   Insys_Anthem_000409353
Insys_Anthem_000409385                   Insys_Anthem_000409385
Insys_Anthem_000409411                   Insys_Anthem_000409411
Insys_Anthem_000409495                   Insys_Anthem_000409495
Insys_Anthem_000409564                   Insys_Anthem_000409564
Insys_Anthem_000409609                   Insys_Anthem_000409609
Insys_Anthem_000409624                   Insys_Anthem_000409624
Insys_Anthem_000409630                   Insys_Anthem_000409630
Insys_Anthem_000409647                   Insys_Anthem_000409647
Insys_Anthem_000409690                   Insys_Anthem_000409690
Insys_Anthem_000409697                   Insys_Anthem_000409697
Insys_Anthem_000409749                   Insys_Anthem_000409749
Insys_Anthem_000409957                   Insys_Anthem_000409957
Insys_Anthem_000410080                   Insys_Anthem_000410080
Insys_Anthem_000410087                   Insys_Anthem_000410087
Insys_Anthem_000410098                   Insys_Anthem_000410098
Insys_Anthem_000410103                   Insys_Anthem_000410103
Insys_Anthem_000410118                   Insys_Anthem_000410118
Insys_Anthem_000410146                   Insys_Anthem_000410146
Insys_Anthem_000410150                   Insys_Anthem_000410150
Insys_Anthem_000410174                   Insys_Anthem_000410174
Insys_Anthem_000410417                   Insys_Anthem_000410417
Insys_Anthem_000410421                   Insys_Anthem_000410421
Insys_Anthem_000410445                   Insys_Anthem_000410445
Insys_Anthem_000410471                   Insys_Anthem_000410471
Insys_Anthem_000410526                   Insys_Anthem_000410526
Insys_Anthem_000410538                   Insys_Anthem_000410538
Insys_Anthem_000410587                   Insys_Anthem_000410587
Insys_Anthem_000410611                   Insys_Anthem_000410611
Insys_Anthem_000410637                   Insys_Anthem_000410637
Insys_Anthem_000410655                   Insys_Anthem_000410655
Insys_Anthem_000410662                   Insys_Anthem_000410662
Insys_Anthem_000410680                   Insys_Anthem_000410680
Insys_Anthem_000410898                   Insys_Anthem_000410898
Insys_Anthem_000410911                   Insys_Anthem_000410911
Insys_Anthem_000410917                   Insys_Anthem_000410917
Insys_Anthem_000410932                   Insys_Anthem_000410932
Insys_Anthem_000410933                   Insys_Anthem_000410933
Insys_Anthem_000410984                   Insys_Anthem_000410984
Insys_Anthem_000410986                   Insys_Anthem_000410986
Insys_Anthem_000410989                   Insys_Anthem_000410989
Insys_Anthem_000410990                   Insys_Anthem_000410990

                                                    199
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 201 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000411042                   Insys_Anthem_000411042
Insys_Anthem_000411440                   Insys_Anthem_000411440
Insys_Anthem_000411450                   Insys_Anthem_000411450
Insys_Anthem_000411487                   Insys_Anthem_000411487
Insys_Anthem_000411637                   Insys_Anthem_000411637
Insys_Anthem_000411836                   Insys_Anthem_000411836
Insys_Anthem_000411871                   Insys_Anthem_000411871
Insys_Anthem_000411898                   Insys_Anthem_000411898
Insys_Anthem_000411919                   Insys_Anthem_000411919
Insys_Anthem_000411955                   Insys_Anthem_000411955
Insys_Anthem_000411970                   Insys_Anthem_000411970
Insys_Anthem_000411990                   Insys_Anthem_000411990
Insys_Anthem_000412015                   Insys_Anthem_000412015
Insys_Anthem_000412034                   Insys_Anthem_000412034
Insys_Anthem_000412036                   Insys_Anthem_000412036
Insys_Anthem_000412044                   Insys_Anthem_000412044
Insys_Anthem_000412070                   Insys_Anthem_000412070
Insys_Anthem_000412092                   Insys_Anthem_000412092
Insys_Anthem_000412144                   Insys_Anthem_000412144
Insys_Anthem_000412165                   Insys_Anthem_000412165
Insys_Anthem_000412171                   Insys_Anthem_000412171
Insys_Anthem_000412224                   Insys_Anthem_000412224
Insys_Anthem_000412231                   Insys_Anthem_000412231
Insys_Anthem_000412237                   Insys_Anthem_000412237
Insys_Anthem_000412239                   Insys_Anthem_000412239
Insys_Anthem_000412245                   Insys_Anthem_000412245
Insys_Anthem_000412272                   Insys_Anthem_000412272
Insys_Anthem_000412323                   Insys_Anthem_000412323
Insys_Anthem_000412339                   Insys_Anthem_000412339
Insys_Anthem_000412372                   Insys_Anthem_000412372
Insys_Anthem_000412375                   Insys_Anthem_000412375
Insys_Anthem_000412404                   Insys_Anthem_000412404
Insys_Anthem_000412441                   Insys_Anthem_000412441
Insys_Anthem_000412471                   Insys_Anthem_000412471
Insys_Anthem_000412477                   Insys_Anthem_000412477
Insys_Anthem_000412480                   Insys_Anthem_000412480
Insys_Anthem_000412482                   Insys_Anthem_000412482
Insys_Anthem_000412489                   Insys_Anthem_000412489
Insys_Anthem_000412525                   Insys_Anthem_000412525
Insys_Anthem_000412528                   Insys_Anthem_000412528
Insys_Anthem_000412530                   Insys_Anthem_000412530
Insys_Anthem_000412532                   Insys_Anthem_000412532.0001
Insys_Anthem_000412559                   Insys_Anthem_000412559
Insys_Anthem_000412562                   Insys_Anthem_000412562
Insys_Anthem_000412580                   Insys_Anthem_000412580
Insys_Anthem_000412583                   Insys_Anthem_000412583
Insys_Anthem_000412592                   Insys_Anthem_000412592

                                                    200
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 202 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000412604                   Insys_Anthem_000412604
Insys_Anthem_000412606                   Insys_Anthem_000412606
Insys_Anthem_000412674                   Insys_Anthem_000412674
Insys_Anthem_000412682                   Insys_Anthem_000412682
Insys_Anthem_000412715                   Insys_Anthem_000412715
Insys_Anthem_000412738                   Insys_Anthem_000412738
Insys_Anthem_000412779                   Insys_Anthem_000412779
Insys_Anthem_000413005                   Insys_Anthem_000413005
Insys_Anthem_000413053                   Insys_Anthem_000413053
Insys_Anthem_000413099                   Insys_Anthem_000413099
Insys_Anthem_000413139                   Insys_Anthem_000413139
Insys_Anthem_000413192                   Insys_Anthem_000413192
Insys_Anthem_000413228                   Insys_Anthem_000413228
Insys_Anthem_000413233                   Insys_Anthem_000413233
Insys_Anthem_000413255                   Insys_Anthem_000413255
Insys_Anthem_000413258                   Insys_Anthem_000413258
Insys_Anthem_000413266                   Insys_Anthem_000413266
Insys_Anthem_000413584                   Insys_Anthem_000413584
Insys_Anthem_000413617                   Insys_Anthem_000413617
Insys_Anthem_000413678                   Insys_Anthem_000413678
Insys_Anthem_000413754                   Insys_Anthem_000413754
Insys_Anthem_000413927                   Insys_Anthem_000413927
Insys_Anthem_000413933                   Insys_Anthem_000413933
Insys_Anthem_000414052                   Insys_Anthem_000414052
Insys_Anthem_000414105                   Insys_Anthem_000414105
Insys_Anthem_000414126                   Insys_Anthem_000414126
Insys_Anthem_000414136                   Insys_Anthem_000414136
Insys_Anthem_000414141                   Insys_Anthem_000414141
Insys_Anthem_000414191                   Insys_Anthem_000414191
Insys_Anthem_000414272                   Insys_Anthem_000414272
Insys_Anthem_000414392                   Insys_Anthem_000414392
Insys_Anthem_000414472                   Insys_Anthem_000414472
Insys_Anthem_000414487                   Insys_Anthem_000414487
Insys_Anthem_000414514                   Insys_Anthem_000414514
Insys_Anthem_000414593                   Insys_Anthem_000414593
Insys_Anthem_000414625                   Insys_Anthem_000414625
Insys_Anthem_000415277                   Insys_Anthem_000415277
Insys_Anthem_000415477                   Insys_Anthem_000415477
Insys_Anthem_000415595                   Insys_Anthem_000415595
Insys_Anthem_000415720                   Insys_Anthem_000415720
Insys_Anthem_000415878                   Insys_Anthem_000415878
Insys_Anthem_000415879                   Insys_Anthem_000415879
Insys_Anthem_000415891                   Insys_Anthem_000415891
Insys_Anthem_000415901                   Insys_Anthem_000415901
Insys_Anthem_000416034                   Insys_Anthem_000416034
Insys_Anthem_000416053                   Insys_Anthem_000416053
Insys_Anthem_000416634                   Insys_Anthem_000416634

                                                    201
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 203 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000416727                   Insys_Anthem_000416727
Insys_Anthem_000416872                   Insys_Anthem_000416872
Insys_Anthem_000416892                   Insys_Anthem_000416892
Insys_Anthem_000416940                   Insys_Anthem_000416940
Insys_Anthem_000416978                   Insys_Anthem_000416978
Insys_Anthem_000416991                   Insys_Anthem_000416991
Insys_Anthem_000417040                   Insys_Anthem_000417040
Insys_Anthem_000417051                   Insys_Anthem_000417051
Insys_Anthem_000417074                   Insys_Anthem_000417074
Insys_Anthem_000417077                   Insys_Anthem_000417077
Insys_Anthem_000417131                   Insys_Anthem_000417131
Insys_Anthem_000417148                   Insys_Anthem_000417148
Insys_Anthem_000417304                   Insys_Anthem_000417304
Insys_Anthem_000417337                   Insys_Anthem_000417337
Insys_Anthem_000417394                   Insys_Anthem_000417394
Insys_Anthem_000417402                   Insys_Anthem_000417402
Insys_Anthem_000417418                   Insys_Anthem_000417418
Insys_Anthem_000417430                   Insys_Anthem_000417430
Insys_Anthem_000417465                   Insys_Anthem_000417465
Insys_Anthem_000417480                   Insys_Anthem_000417480
Insys_Anthem_000417534                   Insys_Anthem_000417534
Insys_Anthem_000417543                   Insys_Anthem_000417543
Insys_Anthem_000417568                   Insys_Anthem_000417568
Insys_Anthem_000417569                   Insys_Anthem_000417569
Insys_Anthem_000417593                   Insys_Anthem_000417593
Insys_Anthem_000417597                   Insys_Anthem_000417597
Insys_Anthem_000417655                   Insys_Anthem_000417655
Insys_Anthem_000417664                   Insys_Anthem_000417664
Insys_Anthem_000417676                   Insys_Anthem_000417676
Insys_Anthem_000417683                   Insys_Anthem_000417683
Insys_Anthem_000417707                   Insys_Anthem_000417707
Insys_Anthem_000417709                   Insys_Anthem_000417709
Insys_Anthem_000417738                   Insys_Anthem_000417738
Insys_Anthem_000417742                   Insys_Anthem_000417742
Insys_Anthem_000417763                   Insys_Anthem_000417763
Insys_Anthem_000417782                   Insys_Anthem_000417782
Insys_Anthem_000417863                   Insys_Anthem_000417863
Insys_Anthem_000417890                   Insys_Anthem_000417890
Insys_Anthem_000417999                   Insys_Anthem_000417999
Insys_Anthem_000418261                   Insys_Anthem_000418261
Insys_Anthem_000418267                   Insys_Anthem_000418267
Insys_Anthem_000418292                   Insys_Anthem_000418292
Insys_Anthem_000418383                   Insys_Anthem_000418383
Insys_Anthem_000418412                   Insys_Anthem_000418412
Insys_Anthem_000418418                   Insys_Anthem_000418418
Insys_Anthem_000418436                   Insys_Anthem_000418436
Insys_Anthem_000418457                   Insys_Anthem_000418457

                                                    202
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 204 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000418506                   Insys_Anthem_000418506
Insys_Anthem_000418521                   Insys_Anthem_000418521
Insys_Anthem_000418564                   Insys_Anthem_000418564
Insys_Anthem_000418569                   Insys_Anthem_000418569
Insys_Anthem_000418582                   Insys_Anthem_000418582
Insys_Anthem_000418595                   Insys_Anthem_000418595
Insys_Anthem_000418648                   Insys_Anthem_000418648
Insys_Anthem_000418664                   Insys_Anthem_000418664
Insys_Anthem_000418668                   Insys_Anthem_000418668
Insys_Anthem_000418674                   Insys_Anthem_000418674
Insys_Anthem_000418688                   Insys_Anthem_000418688
Insys_Anthem_000418692                   Insys_Anthem_000418692
Insys_Anthem_000418728                   Insys_Anthem_000418728
Insys_Anthem_000418729                   Insys_Anthem_000418729
Insys_Anthem_000418744                   Insys_Anthem_000418744
Insys_Anthem_000418750                   Insys_Anthem_000418750
Insys_Anthem_000418805                   Insys_Anthem_000418805
Insys_Anthem_000418815                   Insys_Anthem_000418815
Insys_Anthem_000418827                   Insys_Anthem_000418827
Insys_Anthem_000418832                   Insys_Anthem_000418832
Insys_Anthem_000418840                   Insys_Anthem_000418840
Insys_Anthem_000418861                   Insys_Anthem_000418861
Insys_Anthem_000418875                   Insys_Anthem_000418875
Insys_Anthem_000418882                   Insys_Anthem_000418882
Insys_Anthem_000418893                   Insys_Anthem_000418893
Insys_Anthem_000418904                   Insys_Anthem_000418904
Insys_Anthem_000418927                   Insys_Anthem_000418927
Insys_Anthem_000418931                   Insys_Anthem_000418931
Insys_Anthem_000418957                   Insys_Anthem_000418957
Insys_Anthem_000419008                   Insys_Anthem_000419008
Insys_Anthem_000419012                   Insys_Anthem_000419012
Insys_Anthem_000419014                   Insys_Anthem_000419014
Insys_Anthem_000419033                   Insys_Anthem_000419033
Insys_Anthem_000419050                   Insys_Anthem_000419050
Insys_Anthem_000419072                   Insys_Anthem_000419072
Insys_Anthem_000419088                   Insys_Anthem_000419088
Insys_Anthem_000419089                   Insys_Anthem_000419089
Insys_Anthem_000419108                   Insys_Anthem_000419108
Insys_Anthem_000419128                   Insys_Anthem_000419128
Insys_Anthem_000419140                   Insys_Anthem_000419140
Insys_Anthem_000419188                   Insys_Anthem_000419188
Insys_Anthem_000419222                   Insys_Anthem_000419222
Insys_Anthem_000419242                   Insys_Anthem_000419242
Insys_Anthem_000419342                   Insys_Anthem_000419342
Insys_Anthem_000419385                   Insys_Anthem_000419385
Insys_Anthem_000419461                   Insys_Anthem_000419461
Insys_Anthem_000419483                   Insys_Anthem_000419483

                                                    203
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 205 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000419783                   Insys_Anthem_000419783
Insys_Anthem_000419900                   Insys_Anthem_000419900
Insys_Anthem_000419903                   Insys_Anthem_000419903
Insys_Anthem_000419914                   Insys_Anthem_000419914
Insys_Anthem_000419927                   Insys_Anthem_000419927
Insys_Anthem_000419948                   Insys_Anthem_000419948
Insys_Anthem_000419978                   Insys_Anthem_000419978
Insys_Anthem_000419995                   Insys_Anthem_000419995
Insys_Anthem_000420004                   Insys_Anthem_000420004
Insys_Anthem_000420012                   Insys_Anthem_000420012
Insys_Anthem_000420034                   Insys_Anthem_000420034
Insys_Anthem_000420067                   Insys_Anthem_000420067
Insys_Anthem_000420102                   Insys_Anthem_000420102
Insys_Anthem_000420143                   Insys_Anthem_000420143
Insys_Anthem_000420157                   Insys_Anthem_000420157
Insys_Anthem_000420158                   Insys_Anthem_000420158
Insys_Anthem_000420172                   Insys_Anthem_000420172
Insys_Anthem_000420175                   Insys_Anthem_000420175
Insys_Anthem_000420201                   Insys_Anthem_000420201
Insys_Anthem_000420235                   Insys_Anthem_000420235
Insys_Anthem_000420242                   Insys_Anthem_000420242
Insys_Anthem_000420259                   Insys_Anthem_000420259
Insys_Anthem_000420265                   Insys_Anthem_000420265
Insys_Anthem_000420277                   Insys_Anthem_000420277
Insys_Anthem_000420282                   Insys_Anthem_000420282
Insys_Anthem_000420294                   Insys_Anthem_000420294
Insys_Anthem_000420311                   Insys_Anthem_000420311
Insys_Anthem_000420315                   Insys_Anthem_000420315
Insys_Anthem_000420318                   Insys_Anthem_000420318
Insys_Anthem_000420338                   Insys_Anthem_000420338
Insys_Anthem_000420359                   Insys_Anthem_000420359
Insys_Anthem_000420362                   Insys_Anthem_000420362
Insys_Anthem_000420374                   Insys_Anthem_000420374
Insys_Anthem_000420378                   Insys_Anthem_000420378
Insys_Anthem_000420387                   Insys_Anthem_000420387
Insys_Anthem_000420392                   Insys_Anthem_000420392
Insys_Anthem_000420400                   Insys_Anthem_000420400
Insys_Anthem_000420421                   Insys_Anthem_000420421
Insys_Anthem_000420447                   Insys_Anthem_000420447
Insys_Anthem_000420448                   Insys_Anthem_000420448
Insys_Anthem_000420449                   Insys_Anthem_000420449
Insys_Anthem_000420457                   Insys_Anthem_000420457
Insys_Anthem_000420460                   Insys_Anthem_000420460
Insys_Anthem_000420467                   Insys_Anthem_000420467
Insys_Anthem_000420475                   Insys_Anthem_000420475
Insys_Anthem_000420516                   Insys_Anthem_000420516
Insys_Anthem_000420519                   Insys_Anthem_000420519

                                                    204
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 206 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000420538                   Insys_Anthem_000420538
Insys_Anthem_000420784                   Insys_Anthem_000420784
Insys_Anthem_000420797                   Insys_Anthem_000420797
Insys_Anthem_000420840                   Insys_Anthem_000420840
Insys_Anthem_000420850                   Insys_Anthem_000420850
Insys_Anthem_000421002                   Insys_Anthem_000421002
Insys_Anthem_000421230                   Insys_Anthem_000421230
Insys_Anthem_000421374                   Insys_Anthem_000421374
Insys_Anthem_000421408                   Insys_Anthem_000421408
Insys_Anthem_000421475                   Insys_Anthem_000421475
Insys_Anthem_000421542                   Insys_Anthem_000421542
Insys_Anthem_000421563                   Insys_Anthem_000421563
Insys_Anthem_000421579                   Insys_Anthem_000421579
Insys_Anthem_000421582                   Insys_Anthem_000421582
Insys_Anthem_000421660                   Insys_Anthem_000421660
Insys_Anthem_000421680                   Insys_Anthem_000421680
Insys_Anthem_000421687                   Insys_Anthem_000421687
Insys_Anthem_000421696                   Insys_Anthem_000421696
Insys_Anthem_000421709                   Insys_Anthem_000421709
Insys_Anthem_000421716                   Insys_Anthem_000421716
Insys_Anthem_000421729                   Insys_Anthem_000421729
Insys_Anthem_000421749                   Insys_Anthem_000421749
Insys_Anthem_000421763                   Insys_Anthem_000421763
Insys_Anthem_000421815                   Insys_Anthem_000421815
Insys_Anthem_000421819                   Insys_Anthem_000421819
Insys_Anthem_000421832                   Insys_Anthem_000421832
Insys_Anthem_000421835                   Insys_Anthem_000421835
Insys_Anthem_000421871                   Insys_Anthem_000421871
Insys_Anthem_000421897                   Insys_Anthem_000421897
Insys_Anthem_000421929                   Insys_Anthem_000421929
Insys_Anthem_000421996                   Insys_Anthem_000421996
Insys_Anthem_000422251                   Insys_Anthem_000422251
Insys_Anthem_000422263                   Insys_Anthem_000422263
Insys_Anthem_000422272                   Insys_Anthem_000422272
Insys_Anthem_000422358                   Insys_Anthem_000422358
Insys_Anthem_000422421                   Insys_Anthem_000422421
Insys_Anthem_000422470                   Insys_Anthem_000422470
Insys_Anthem_000422554                   Insys_Anthem_000422554
Insys_Anthem_000422684                   Insys_Anthem_000422684
Insys_Anthem_000422859                   Insys_Anthem_000422859
Insys_Anthem_000422862                   Insys_Anthem_000422862
Insys_Anthem_000422909                   Insys_Anthem_000422909
Insys_Anthem_000422962                   Insys_Anthem_000422962
Insys_Anthem_000422991                   Insys_Anthem_000422991
Insys_Anthem_000423012                   Insys_Anthem_000423012
Insys_Anthem_000423078                   Insys_Anthem_000423078
Insys_Anthem_000423100                   Insys_Anthem_000423100

                                                    205
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 207 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000423127                   Insys_Anthem_000423127
Insys_Anthem_000423141                   Insys_Anthem_000423141
Insys_Anthem_000423144                   Insys_Anthem_000423144
Insys_Anthem_000423165                   Insys_Anthem_000423165
Insys_Anthem_000423170                   Insys_Anthem_000423170
Insys_Anthem_000423176                   Insys_Anthem_000423176
Insys_Anthem_000423197                   Insys_Anthem_000423197
Insys_Anthem_000423209                   Insys_Anthem_000423209
Insys_Anthem_000423213                   Insys_Anthem_000423213
Insys_Anthem_000423222                   Insys_Anthem_000423222
Insys_Anthem_000423233                   Insys_Anthem_000423233
Insys_Anthem_000423234                   Insys_Anthem_000423234
Insys_Anthem_000423293                   Insys_Anthem_000423293
Insys_Anthem_000423349                   Insys_Anthem_000423349
Insys_Anthem_000423361                   Insys_Anthem_000423361
Insys_Anthem_000423510                   Insys_Anthem_000423510
Insys_Anthem_000423541                   Insys_Anthem_000423541
Insys_Anthem_000423546                   Insys_Anthem_000423546
Insys_Anthem_000423572                   Insys_Anthem_000423572
Insys_Anthem_000423581                   Insys_Anthem_000423581
Insys_Anthem_000423660                   Insys_Anthem_000423660
Insys_Anthem_000423709                   Insys_Anthem_000423709
Insys_Anthem_000423748                   Insys_Anthem_000423748
Insys_Anthem_000423779                   Insys_Anthem_000423779
Insys_Anthem_000423827                   Insys_Anthem_000423827
Insys_Anthem_000423859                   Insys_Anthem_000423859
Insys_Anthem_000423878                   Insys_Anthem_000423878
Insys_Anthem_000423888                   Insys_Anthem_000423888
Insys_Anthem_000423893                   Insys_Anthem_000423893
Insys_Anthem_000423900                   Insys_Anthem_000423900
Insys_Anthem_000423919                   Insys_Anthem_000423919
Insys_Anthem_000423937                   Insys_Anthem_000423937
Insys_Anthem_000424082                   Insys_Anthem_000424082
Insys_Anthem_000424255                   Insys_Anthem_000424255
Insys_Anthem_000424265                   Insys_Anthem_000424265
Insys_Anthem_000424284                   Insys_Anthem_000424284
Insys_Anthem_000424291                   Insys_Anthem_000424291
Insys_Anthem_000424316                   Insys_Anthem_000424316
Insys_Anthem_000424318                   Insys_Anthem_000424318
Insys_Anthem_000424461                   Insys_Anthem_000424461
Insys_Anthem_000424532                   Insys_Anthem_000424532
Insys_Anthem_000424599                   Insys_Anthem_000424599
Insys_Anthem_000424653                   Insys_Anthem_000424653
Insys_Anthem_000424731                   Insys_Anthem_000424731
Insys_Anthem_000424860                   Insys_Anthem_000424860
Insys_Anthem_000424911                   Insys_Anthem_000424911
Insys_Anthem_000424946                   Insys_Anthem_000424946

                                                    206
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 208 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000424985                   Insys_Anthem_000424985
Insys_Anthem_000425026                   Insys_Anthem_000425026
Insys_Anthem_000425095                   Insys_Anthem_000425095
Insys_Anthem_000425100                   Insys_Anthem_000425100
Insys_Anthem_000425143                   Insys_Anthem_000425143
Insys_Anthem_000425175                   Insys_Anthem_000425175
Insys_Anthem_000425492                   Insys_Anthem_000425492
Insys_Anthem_000425517                   Insys_Anthem_000425517
Insys_Anthem_000425522                   Insys_Anthem_000425522
Insys_Anthem_000425598                   Insys_Anthem_000425598
Insys_Anthem_000425659                   Insys_Anthem_000425659
Insys_Anthem_000425669                   Insys_Anthem_000425669
Insys_Anthem_000425673                   Insys_Anthem_000425673
Insys_Anthem_000425683                   Insys_Anthem_000425683
Insys_Anthem_000425712                   Insys_Anthem_000425712
Insys_Anthem_000425715                   Insys_Anthem_000425715
Insys_Anthem_000425733                   Insys_Anthem_000425733
Insys_Anthem_000425740                   Insys_Anthem_000425740
Insys_Anthem_000425769                   Insys_Anthem_000425769
Insys_Anthem_000425776                   Insys_Anthem_000425776
Insys_Anthem_000425833                   Insys_Anthem_000425833
Insys_Anthem_000425845                   Insys_Anthem_000425845
Insys_Anthem_000425873                   Insys_Anthem_000425873
Insys_Anthem_000425908                   Insys_Anthem_000425908
Insys_Anthem_000425929                   Insys_Anthem_000425929
Insys_Anthem_000425937                   Insys_Anthem_000425937
Insys_Anthem_000425963                   Insys_Anthem_000425963
Insys_Anthem_000425970                   Insys_Anthem_000425970
Insys_Anthem_000426185                   Insys_Anthem_000426185
Insys_Anthem_000426190                   Insys_Anthem_000426190
Insys_Anthem_000426346                   Insys_Anthem_000426346
Insys_Anthem_000426352                   Insys_Anthem_000426352
Insys_Anthem_000426408                   Insys_Anthem_000426408
Insys_Anthem_000426455                   Insys_Anthem_000426455
Insys_Anthem_000426477                   Insys_Anthem_000426477
Insys_Anthem_000426485                   Insys_Anthem_000426485
Insys_Anthem_000426520                   Insys_Anthem_000426520
Insys_Anthem_000426605                   Insys_Anthem_000426605
Insys_Anthem_000426766                   Insys_Anthem_000426766
Insys_Anthem_000426868                   Insys_Anthem_000426868
Insys_Anthem_000426883                   Insys_Anthem_000426883
Insys_Anthem_000426885                   Insys_Anthem_000426885
Insys_Anthem_000426954                   Insys_Anthem_000426954
Insys_Anthem_000426989                   Insys_Anthem_000426989
Insys_Anthem_000427024                   Insys_Anthem_000427024
Insys_Anthem_000427053                   Insys_Anthem_000427053
Insys_Anthem_000427079                   Insys_Anthem_000427079

                                                    207
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 209 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000427092                   Insys_Anthem_000427092
Insys_Anthem_000427106                   Insys_Anthem_000427106
Insys_Anthem_000427122                   Insys_Anthem_000427122
Insys_Anthem_000427131                   Insys_Anthem_000427131
Insys_Anthem_000427196                   Insys_Anthem_000427196
Insys_Anthem_000427238                   Insys_Anthem_000427238
Insys_Anthem_000427243                   Insys_Anthem_000427243
Insys_Anthem_000427244                   Insys_Anthem_000427244
Insys_Anthem_000427249                   Insys_Anthem_000427249
Insys_Anthem_000427299                   Insys_Anthem_000427299
Insys_Anthem_000427301                   Insys_Anthem_000427301
Insys_Anthem_000427502                   Insys_Anthem_000427502
Insys_Anthem_000427588                   Insys_Anthem_000427588
Insys_Anthem_000427614                   Insys_Anthem_000427614
Insys_Anthem_000427635                   Insys_Anthem_000427635
Insys_Anthem_000427670                   Insys_Anthem_000427670
Insys_Anthem_000427713                   Insys_Anthem_000427713
Insys_Anthem_000427730                   Insys_Anthem_000427730
Insys_Anthem_000427782                   Insys_Anthem_000427782
Insys_Anthem_000427863                   Insys_Anthem_000427863
Insys_Anthem_000427865                   Insys_Anthem_000427865
Insys_Anthem_000427884                   Insys_Anthem_000427884
Insys_Anthem_000427887                   Insys_Anthem_000427887
Insys_Anthem_000427931                   Insys_Anthem_000427931
Insys_Anthem_000428025                   Insys_Anthem_000428025
Insys_Anthem_000428028                   Insys_Anthem_000428028
Insys_Anthem_000428039                   Insys_Anthem_000428039
Insys_Anthem_000428044                   Insys_Anthem_000428044
Insys_Anthem_000428045                   Insys_Anthem_000428045
Insys_Anthem_000428059                   Insys_Anthem_000428059
Insys_Anthem_000428069                   Insys_Anthem_000428069
Insys_Anthem_000428094                   Insys_Anthem_000428094
Insys_Anthem_000428099                   Insys_Anthem_000428099
Insys_Anthem_000428107                   Insys_Anthem_000428107
Insys_Anthem_000428110                   Insys_Anthem_000428110
Insys_Anthem_000428159                   Insys_Anthem_000428159
Insys_Anthem_000428178                   Insys_Anthem_000428178
Insys_Anthem_000428278                   Insys_Anthem_000428278
Insys_Anthem_000428308                   Insys_Anthem_000428308
Insys_Anthem_000428416                   Insys_Anthem_000428416
Insys_Anthem_000428630                   Insys_Anthem_000428630
Insys_Anthem_000428692                   Insys_Anthem_000428692
Insys_Anthem_000428775                   Insys_Anthem_000428775
Insys_Anthem_000428780                   Insys_Anthem_000428780
Insys_Anthem_000428886                   Insys_Anthem_000428886
Insys_Anthem_000428914                   Insys_Anthem_000428914
Insys_Anthem_000428931                   Insys_Anthem_000428931

                                                    208
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 210 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000428954                   Insys_Anthem_000428954
Insys_Anthem_000428980                   Insys_Anthem_000428980
Insys_Anthem_000428990                   Insys_Anthem_000428990
Insys_Anthem_000429015                   Insys_Anthem_000429015
Insys_Anthem_000429016                   Insys_Anthem_000429016
Insys_Anthem_000429017                   Insys_Anthem_000429017
Insys_Anthem_000429036                   Insys_Anthem_000429036
Insys_Anthem_000429039                   Insys_Anthem_000429039
Insys_Anthem_000429040                   Insys_Anthem_000429040
Insys_Anthem_000429047                   Insys_Anthem_000429047
Insys_Anthem_000429059                   Insys_Anthem_000429059
Insys_Anthem_000429109                   Insys_Anthem_000429109
Insys_Anthem_000429118                   Insys_Anthem_000429118
Insys_Anthem_000429145                   Insys_Anthem_000429145
Insys_Anthem_000429154                   Insys_Anthem_000429154
Insys_Anthem_000429223                   Insys_Anthem_000429223
Insys_Anthem_000429268                   Insys_Anthem_000429268
Insys_Anthem_000429276                   Insys_Anthem_000429276
Insys_Anthem_000429278                   Insys_Anthem_000429278
Insys_Anthem_000429292                   Insys_Anthem_000429292
Insys_Anthem_000429298                   Insys_Anthem_000429298
Insys_Anthem_000429311                   Insys_Anthem_000429311
Insys_Anthem_000429322                   Insys_Anthem_000429322
Insys_Anthem_000429340                   Insys_Anthem_000429340
Insys_Anthem_000429389                   Insys_Anthem_000429389
Insys_Anthem_000429416                   Insys_Anthem_000429416
Insys_Anthem_000429443                   Insys_Anthem_000429443
Insys_Anthem_000429471                   Insys_Anthem_000429471
Insys_Anthem_000429481                   Insys_Anthem_000429481
Insys_Anthem_000429486                   Insys_Anthem_000429486
Insys_Anthem_000429491                   Insys_Anthem_000429491
Insys_Anthem_000429494                   Insys_Anthem_000429494
Insys_Anthem_000429497                   Insys_Anthem_000429497
Insys_Anthem_000429525                   Insys_Anthem_000429525
Insys_Anthem_000429565                   Insys_Anthem_000429565
Insys_Anthem_000429575                   Insys_Anthem_000429575
Insys_Anthem_000429583                   Insys_Anthem_000429583
Insys_Anthem_000429607                   Insys_Anthem_000429607
Insys_Anthem_000429637                   Insys_Anthem_000429637
Insys_Anthem_000429656                   Insys_Anthem_000429656
Insys_Anthem_000429664                   Insys_Anthem_000429664
Insys_Anthem_000429688                   Insys_Anthem_000429688
Insys_Anthem_000429706                   Insys_Anthem_000429706
Insys_Anthem_000429713                   Insys_Anthem_000429713
Insys_Anthem_000429718                   Insys_Anthem_000429718
Insys_Anthem_000429740                   Insys_Anthem_000429740
Insys_Anthem_000429755                   Insys_Anthem_000429755

                                                    209
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 211 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000429773                   Insys_Anthem_000429773
Insys_Anthem_000429800                   Insys_Anthem_000429800
Insys_Anthem_000429831                   Insys_Anthem_000429831
Insys_Anthem_000429886                   Insys_Anthem_000429886
Insys_Anthem_000429917                   Insys_Anthem_000429917
Insys_Anthem_000429998                   Insys_Anthem_000429998
Insys_Anthem_000430008                   Insys_Anthem_000430008
Insys_Anthem_000430015                   Insys_Anthem_000430015
Insys_Anthem_000430022                   Insys_Anthem_000430022
Insys_Anthem_000430036                   Insys_Anthem_000430036
Insys_Anthem_000430050                   Insys_Anthem_000430050
Insys_Anthem_000430068                   Insys_Anthem_000430068
Insys_Anthem_000430079                   Insys_Anthem_000430079
Insys_Anthem_000430108                   Insys_Anthem_000430108
Insys_Anthem_000430113                   Insys_Anthem_000430113
Insys_Anthem_000430125                   Insys_Anthem_000430125
Insys_Anthem_000430127                   Insys_Anthem_000430127
Insys_Anthem_000430129                   Insys_Anthem_000430129
Insys_Anthem_000430135                   Insys_Anthem_000430135
Insys_Anthem_000430137                   Insys_Anthem_000430137
Insys_Anthem_000430186                   Insys_Anthem_000430186
Insys_Anthem_000430210                   Insys_Anthem_000430210
Insys_Anthem_000430211                   Insys_Anthem_000430211
Insys_Anthem_000430233                   Insys_Anthem_000430233
Insys_Anthem_000430252                   Insys_Anthem_000430252
Insys_Anthem_000430262                   Insys_Anthem_000430262
Insys_Anthem_000430272                   Insys_Anthem_000430272
Insys_Anthem_000430280                   Insys_Anthem_000430280
Insys_Anthem_000430286                   Insys_Anthem_000430286
Insys_Anthem_000430327                   Insys_Anthem_000430327
Insys_Anthem_000430445                   Insys_Anthem_000430445
Insys_Anthem_000430450                   Insys_Anthem_000430450
Insys_Anthem_000430480                   Insys_Anthem_000430480
Insys_Anthem_000430531                   Insys_Anthem_000430531
Insys_Anthem_000430555                   Insys_Anthem_000430555
Insys_Anthem_000430568                   Insys_Anthem_000430568
Insys_Anthem_000430638                   Insys_Anthem_000430638
Insys_Anthem_000430643                   Insys_Anthem_000430643
Insys_Anthem_000430645                   Insys_Anthem_000430645
Insys_Anthem_000430647                   Insys_Anthem_000430647
Insys_Anthem_000430668                   Insys_Anthem_000430668
Insys_Anthem_000430669                   Insys_Anthem_000430669
Insys_Anthem_000430670                   Insys_Anthem_000430670
Insys_Anthem_000430693                   Insys_Anthem_000430693
Insys_Anthem_000430695                   Insys_Anthem_000430695
Insys_Anthem_000430698                   Insys_Anthem_000430698
Insys_Anthem_000430731                   Insys_Anthem_000430731

                                                    210
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 212 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000430738                   Insys_Anthem_000430738
Insys_Anthem_000430758                   Insys_Anthem_000430758
Insys_Anthem_000430760                   Insys_Anthem_000430760
Insys_Anthem_000430770                   Insys_Anthem_000430770
Insys_Anthem_000430822                   Insys_Anthem_000430822
Insys_Anthem_000430860                   Insys_Anthem_000430860
Insys_Anthem_000430918                   Insys_Anthem_000430918
Insys_Anthem_000430922                   Insys_Anthem_000430922
Insys_Anthem_000430934                   Insys_Anthem_000430934
Insys_Anthem_000430962                   Insys_Anthem_000430962
Insys_Anthem_000430971                   Insys_Anthem_000430971
Insys_Anthem_000431013                   Insys_Anthem_000431013
Insys_Anthem_000431026                   Insys_Anthem_000431026
Insys_Anthem_000431040                   Insys_Anthem_000431040
Insys_Anthem_000431043                   Insys_Anthem_000431043
Insys_Anthem_000431044                   Insys_Anthem_000431044
Insys_Anthem_000431048                   Insys_Anthem_000431048
Insys_Anthem_000431068                   Insys_Anthem_000431068
Insys_Anthem_000431075                   Insys_Anthem_000431075
Insys_Anthem_000431078                   Insys_Anthem_000431078
Insys_Anthem_000431086                   Insys_Anthem_000431086
Insys_Anthem_000431105                   Insys_Anthem_000431105
Insys_Anthem_000431126                   Insys_Anthem_000431126
Insys_Anthem_000431130                   Insys_Anthem_000431130
Insys_Anthem_000431149                   Insys_Anthem_000431149
Insys_Anthem_000431210                   Insys_Anthem_000431210
Insys_Anthem_000431232                   Insys_Anthem_000431232
Insys_Anthem_000431234                   Insys_Anthem_000431234
Insys_Anthem_000431238                   Insys_Anthem_000431238
Insys_Anthem_000431280                   Insys_Anthem_000431280
Insys_Anthem_000431314                   Insys_Anthem_000431314
Insys_Anthem_000431396                   Insys_Anthem_000431396
Insys_Anthem_000431422                   Insys_Anthem_000431422
Insys_Anthem_000431431                   Insys_Anthem_000431431
Insys_Anthem_000431443                   Insys_Anthem_000431443
Insys_Anthem_000431453                   Insys_Anthem_000431453
Insys_Anthem_000431518                   Insys_Anthem_000431518
Insys_Anthem_000431546                   Insys_Anthem_000431546
Insys_Anthem_000431554                   Insys_Anthem_000431554
Insys_Anthem_000431579                   Insys_Anthem_000431579
Insys_Anthem_000431608                   Insys_Anthem_000431608
Insys_Anthem_000431771                   Insys_Anthem_000431771
Insys_Anthem_000431819                   Insys_Anthem_000431819
Insys_Anthem_000431887                   Insys_Anthem_000431887
Insys_Anthem_000432128                   Insys_Anthem_000432128
Insys_Anthem_000432135                   Insys_Anthem_000432135
Insys_Anthem_000432142                   Insys_Anthem_000432142

                                                    211
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 213 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000432145                   Insys_Anthem_000432145
Insys_Anthem_000432147                   Insys_Anthem_000432147
Insys_Anthem_000432153                   Insys_Anthem_000432153
Insys_Anthem_000432158                   Insys_Anthem_000432158
Insys_Anthem_000432167                   Insys_Anthem_000432167
Insys_Anthem_000432186                   Insys_Anthem_000432186
Insys_Anthem_000432192                   Insys_Anthem_000432192
Insys_Anthem_000432198                   Insys_Anthem_000432198
Insys_Anthem_000432199                   Insys_Anthem_000432199
Insys_Anthem_000432200                   Insys_Anthem_000432200
Insys_Anthem_000432213                   Insys_Anthem_000432213
Insys_Anthem_000432228                   Insys_Anthem_000432228
Insys_Anthem_000432232                   Insys_Anthem_000432232
Insys_Anthem_000432236                   Insys_Anthem_000432236
Insys_Anthem_000432311                   Insys_Anthem_000432311
Insys_Anthem_000432327                   Insys_Anthem_000432327
Insys_Anthem_000432366                   Insys_Anthem_000432366
Insys_Anthem_000432378                   Insys_Anthem_000432378
Insys_Anthem_000432493                   Insys_Anthem_000432493
Insys_Anthem_000432555                   Insys_Anthem_000432555
Insys_Anthem_000432669                   Insys_Anthem_000432669
Insys_Anthem_000432690                   Insys_Anthem_000432690
Insys_Anthem_000432721                   Insys_Anthem_000432721
Insys_Anthem_000432722                   Insys_Anthem_000432722
Insys_Anthem_000432729                   Insys_Anthem_000432729
Insys_Anthem_000432776                   Insys_Anthem_000432776
Insys_Anthem_000432784                   Insys_Anthem_000432784
Insys_Anthem_000432831                   Insys_Anthem_000432831
Insys_Anthem_000432878                   Insys_Anthem_000432878
Insys_Anthem_000432922                   Insys_Anthem_000432922
Insys_Anthem_000432923                   Insys_Anthem_000432923
Insys_Anthem_000432935                   Insys_Anthem_000432935
Insys_Anthem_000432987                   Insys_Anthem_000432987
Insys_Anthem_000433035                   Insys_Anthem_000433035
Insys_Anthem_000433085                   Insys_Anthem_000433085
Insys_Anthem_000433104                   Insys_Anthem_000433104
Insys_Anthem_000433120                   Insys_Anthem_000433120
Insys_Anthem_000433135                   Insys_Anthem_000433135
Insys_Anthem_000433137                   Insys_Anthem_000433137
Insys_Anthem_000433138                   Insys_Anthem_000433138
Insys_Anthem_000433144                   Insys_Anthem_000433144
Insys_Anthem_000433146                   Insys_Anthem_000433146
Insys_Anthem_000433161                   Insys_Anthem_000433161
Insys_Anthem_000433170                   Insys_Anthem_000433170
Insys_Anthem_000433178                   Insys_Anthem_000433178
Insys_Anthem_000433192                   Insys_Anthem_000433192
Insys_Anthem_000433194                   Insys_Anthem_000433194

                                                    212
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 214 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000433217                   Insys_Anthem_000433217
Insys_Anthem_000433242                   Insys_Anthem_000433242
Insys_Anthem_000433272                   Insys_Anthem_000433272
Insys_Anthem_000433280                   Insys_Anthem_000433280
Insys_Anthem_000433339                   Insys_Anthem_000433339
Insys_Anthem_000433340                   Insys_Anthem_000433340
Insys_Anthem_000433344                   Insys_Anthem_000433344
Insys_Anthem_000433358                   Insys_Anthem_000433358
Insys_Anthem_000433360                   Insys_Anthem_000433360
Insys_Anthem_000433362                   Insys_Anthem_000433362
Insys_Anthem_000433369                   Insys_Anthem_000433369
Insys_Anthem_000433381                   Insys_Anthem_000433381
Insys_Anthem_000433383                   Insys_Anthem_000433383
Insys_Anthem_000433389                   Insys_Anthem_000433389
Insys_Anthem_000433391                   Insys_Anthem_000433391
Insys_Anthem_000433400                   Insys_Anthem_000433400
Insys_Anthem_000433405                   Insys_Anthem_000433405
Insys_Anthem_000433406                   Insys_Anthem_000433406
Insys_Anthem_000433413                   Insys_Anthem_000433413
Insys_Anthem_000433414                   Insys_Anthem_000433414
Insys_Anthem_000433416                   Insys_Anthem_000433416
Insys_Anthem_000433425                   Insys_Anthem_000433425
Insys_Anthem_000433451                   Insys_Anthem_000433451
Insys_Anthem_000433453                   Insys_Anthem_000433453
Insys_Anthem_000433459                   Insys_Anthem_000433459
Insys_Anthem_000433464                   Insys_Anthem_000433464
Insys_Anthem_000433486                   Insys_Anthem_000433486
Insys_Anthem_000433501                   Insys_Anthem_000433501
Insys_Anthem_000433502                   Insys_Anthem_000433502
Insys_Anthem_000433509                   Insys_Anthem_000433509
Insys_Anthem_000433605                   Insys_Anthem_000433605
Insys_Anthem_000433607                   Insys_Anthem_000433607
Insys_Anthem_000433615                   Insys_Anthem_000433615
Insys_Anthem_000433621                   Insys_Anthem_000433621
Insys_Anthem_000433762                   Insys_Anthem_000433762
Insys_Anthem_000433828                   Insys_Anthem_000433828
Insys_Anthem_000433908                   Insys_Anthem_000433908
Insys_Anthem_000433909                   Insys_Anthem_000433909
Insys_Anthem_000433929                   Insys_Anthem_000433929
Insys_Anthem_000433982                   Insys_Anthem_000433982
Insys_Anthem_000434081                   Insys_Anthem_000434081
Insys_Anthem_000434085                   Insys_Anthem_000434085
Insys_Anthem_000434136                   Insys_Anthem_000434136
Insys_Anthem_000434210                   Insys_Anthem_000434210
Insys_Anthem_000434283                   Insys_Anthem_000434283
Insys_Anthem_000434533                   Insys_Anthem_000434533
Insys_Anthem_000434674                   Insys_Anthem_000434674

                                                    213
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 215 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000434705                   Insys_Anthem_000434705
Insys_Anthem_000434738                   Insys_Anthem_000434738
Insys_Anthem_000434775                   Insys_Anthem_000434775
Insys_Anthem_000434794                   Insys_Anthem_000434794
Insys_Anthem_000434811                   Insys_Anthem_000434811
Insys_Anthem_000434891                   Insys_Anthem_000434891
Insys_Anthem_000435036                   Insys_Anthem_000435036
Insys_Anthem_000435075                   Insys_Anthem_000435075
Insys_Anthem_000435076                   Insys_Anthem_000435076
Insys_Anthem_000435088                   Insys_Anthem_000435088
Insys_Anthem_000435123                   Insys_Anthem_000435123
Insys_Anthem_000435153                   Insys_Anthem_000435153
Insys_Anthem_000435344                   Insys_Anthem_000435344
Insys_Anthem_000435351                   Insys_Anthem_000435351
Insys_Anthem_000435358                   Insys_Anthem_000435358
Insys_Anthem_000435441                   Insys_Anthem_000435441
Insys_Anthem_000435482                   Insys_Anthem_000435482
Insys_Anthem_000435557                   Insys_Anthem_000435557
Insys_Anthem_000435630                   Insys_Anthem_000435630
Insys_Anthem_000435694                   Insys_Anthem_000435694
Insys_Anthem_000435944                   Insys_Anthem_000435944
Insys_Anthem_000435991                   Insys_Anthem_000435991
Insys_Anthem_000436051                   Insys_Anthem_000436051
Insys_Anthem_000436104                   Insys_Anthem_000436104
Insys_Anthem_000436166                   Insys_Anthem_000436166
Insys_Anthem_000436167                   Insys_Anthem_000436167
Insys_Anthem_000436339                   Insys_Anthem_000436339
Insys_Anthem_000436340                   Insys_Anthem_000436340
Insys_Anthem_000436375                   Insys_Anthem_000436375
Insys_Anthem_000436511                   Insys_Anthem_000436511
Insys_Anthem_000436699                   Insys_Anthem_000436699
Insys_Anthem_000436701                   Insys_Anthem_000436701
Insys_Anthem_000436720                   Insys_Anthem_000436720
Insys_Anthem_000436912                   Insys_Anthem_000436912
Insys_Anthem_000437088                   Insys_Anthem_000437088
Insys_Anthem_000437100                   Insys_Anthem_000437100
Insys_Anthem_000437179                   Insys_Anthem_000437179
Insys_Anthem_000437212                   Insys_Anthem_000437212
Insys_Anthem_000437241                   Insys_Anthem_000437241
Insys_Anthem_000437278                   Insys_Anthem_000437278
Insys_Anthem_000437313                   Insys_Anthem_000437313
Insys_Anthem_000437379                   Insys_Anthem_000437379
Insys_Anthem_000437381                   Insys_Anthem_000437381
Insys_Anthem_000437514                   Insys_Anthem_000437514
Insys_Anthem_000437519                   Insys_Anthem_000437519
Insys_Anthem_000437530                   Insys_Anthem_000437530
Insys_Anthem_000437562                   Insys_Anthem_000437562

                                                    214
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 216 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000437580                   Insys_Anthem_000437580
Insys_Anthem_000437615                   Insys_Anthem_000437615
Insys_Anthem_000437654                   Insys_Anthem_000437654
Insys_Anthem_000437696                   Insys_Anthem_000437696
Insys_Anthem_000437736                   Insys_Anthem_000437736
Insys_Anthem_000437756                   Insys_Anthem_000437756
Insys_Anthem_000437769                   Insys_Anthem_000437769
Insys_Anthem_000437772                   Insys_Anthem_000437772
Insys_Anthem_000437791                   Insys_Anthem_000437791
Insys_Anthem_000437807                   Insys_Anthem_000437807
Insys_Anthem_000437847                   Insys_Anthem_000437847
Insys_Anthem_000437849                   Insys_Anthem_000437849
Insys_Anthem_000437864                   Insys_Anthem_000437864
Insys_Anthem_000437868                   Insys_Anthem_000437868
Insys_Anthem_000437876                   Insys_Anthem_000437876
Insys_Anthem_000437877                   Insys_Anthem_000437877
Insys_Anthem_000437934                   Insys_Anthem_000437934
Insys_Anthem_000437940                   Insys_Anthem_000437940
Insys_Anthem_000437943                   Insys_Anthem_000437943
Insys_Anthem_000437996                   Insys_Anthem_000437996
Insys_Anthem_000438015                   Insys_Anthem_000438015
Insys_Anthem_000438042                   Insys_Anthem_000438042
Insys_Anthem_000438075                   Insys_Anthem_000438075
Insys_Anthem_000438131                   Insys_Anthem_000438131
Insys_Anthem_000438147                   Insys_Anthem_000438147
Insys_Anthem_000438163                   Insys_Anthem_000438163
Insys_Anthem_000438174                   Insys_Anthem_000438174
Insys_Anthem_000438240                   Insys_Anthem_000438240
Insys_Anthem_000438284                   Insys_Anthem_000438284
Insys_Anthem_000438293                   Insys_Anthem_000438293
Insys_Anthem_000438302                   Insys_Anthem_000438302
Insys_Anthem_000438304                   Insys_Anthem_000438304
Insys_Anthem_000438307                   Insys_Anthem_000438307
Insys_Anthem_000438314                   Insys_Anthem_000438314
Insys_Anthem_000438323                   Insys_Anthem_000438323
Insys_Anthem_000438334                   Insys_Anthem_000438334
Insys_Anthem_000438354                   Insys_Anthem_000438354
Insys_Anthem_000438406                   Insys_Anthem_000438406
Insys_Anthem_000438624                   Insys_Anthem_000438624
Insys_Anthem_000438646                   Insys_Anthem_000438646
Insys_Anthem_000438739                   Insys_Anthem_000438739
Insys_Anthem_000438762                   Insys_Anthem_000438762
Insys_Anthem_000438775                   Insys_Anthem_000438775
Insys_Anthem_000438906                   Insys_Anthem_000438906
Insys_Anthem_000438918                   Insys_Anthem_000438918
Insys_Anthem_000439073                   Insys_Anthem_000439073
Insys_Anthem_000439118                   Insys_Anthem_000439118

                                                    215
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 217 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000439198                   Insys_Anthem_000439198
Insys_Anthem_000439348                   Insys_Anthem_000439348
Insys_Anthem_000439349                   Insys_Anthem_000439349
Insys_Anthem_000439360                   Insys_Anthem_000439360
Insys_Anthem_000439365                   Insys_Anthem_000439365
Insys_Anthem_000439390                   Insys_Anthem_000439390
Insys_Anthem_000439404                   Insys_Anthem_000439404
Insys_Anthem_000439551                   Insys_Anthem_000439551
Insys_Anthem_000439590                   Insys_Anthem_000439590
Insys_Anthem_000439604                   Insys_Anthem_000439604
Insys_Anthem_000439622                   Insys_Anthem_000439622
Insys_Anthem_000439656                   Insys_Anthem_000439656
Insys_Anthem_000439695                   Insys_Anthem_000439695
Insys_Anthem_000439777                   Insys_Anthem_000439777
Insys_Anthem_000439837                   Insys_Anthem_000439837
Insys_Anthem_000439862                   Insys_Anthem_000439862
Insys_Anthem_000439874                   Insys_Anthem_000439874
Insys_Anthem_000439902                   Insys_Anthem_000439902
Insys_Anthem_000439977                   Insys_Anthem_000439977
Insys_Anthem_000440038                   Insys_Anthem_000440038
Insys_Anthem_000440066                   Insys_Anthem_000440066
Insys_Anthem_000440091                   Insys_Anthem_000440091
Insys_Anthem_000440108                   Insys_Anthem_000440108
Insys_Anthem_000440119                   Insys_Anthem_000440119
Insys_Anthem_000440180                   Insys_Anthem_000440180
Insys_Anthem_000440182                   Insys_Anthem_000440182
Insys_Anthem_000440230                   Insys_Anthem_000440230
Insys_Anthem_000440245                   Insys_Anthem_000440245
Insys_Anthem_000440292                   Insys_Anthem_000440292
Insys_Anthem_000440296                   Insys_Anthem_000440296
Insys_Anthem_000440310                   Insys_Anthem_000440310
Insys_Anthem_000440335                   Insys_Anthem_000440335
Insys_Anthem_000440339                   Insys_Anthem_000440339
Insys_Anthem_000440418                   Insys_Anthem_000440418
Insys_Anthem_000440428                   Insys_Anthem_000440428
Insys_Anthem_000440472                   Insys_Anthem_000440472
Insys_Anthem_000440487                   Insys_Anthem_000440487
Insys_Anthem_000440508                   Insys_Anthem_000440508
Insys_Anthem_000440569                   Insys_Anthem_000440569
Insys_Anthem_000440578                   Insys_Anthem_000440578
Insys_Anthem_000440631                   Insys_Anthem_000440631
Insys_Anthem_000440634                   Insys_Anthem_000440634
Insys_Anthem_000440664                   Insys_Anthem_000440664
Insys_Anthem_000440675                   Insys_Anthem_000440675
Insys_Anthem_000440678                   Insys_Anthem_000440678
Insys_Anthem_000440708                   Insys_Anthem_000440708
Insys_Anthem_000440709                   Insys_Anthem_000440709

                                                    216
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 218 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000440740                   Insys_Anthem_000440740
Insys_Anthem_000440749                   Insys_Anthem_000440749
Insys_Anthem_000440753                   Insys_Anthem_000440753
Insys_Anthem_000440904                   Insys_Anthem_000440904
Insys_Anthem_000440978                   Insys_Anthem_000440978
Insys_Anthem_000440984                   Insys_Anthem_000440984
Insys_Anthem_000441082                   Insys_Anthem_000441082
Insys_Anthem_000441109                   Insys_Anthem_000441109
Insys_Anthem_000441110                   Insys_Anthem_000441110
Insys_Anthem_000441123                   Insys_Anthem_000441123
Insys_Anthem_000441152                   Insys_Anthem_000441152
Insys_Anthem_000441180                   Insys_Anthem_000441180
Insys_Anthem_000441185                   Insys_Anthem_000441185
Insys_Anthem_000441189                   Insys_Anthem_000441189
Insys_Anthem_000441277                   Insys_Anthem_000441277
Insys_Anthem_000441292                   Insys_Anthem_000441292
Insys_Anthem_000441295                   Insys_Anthem_000441295
Insys_Anthem_000441343                   Insys_Anthem_000441343
Insys_Anthem_000441351                   Insys_Anthem_000441351
Insys_Anthem_000441353                   Insys_Anthem_000441353
Insys_Anthem_000441410                   Insys_Anthem_000441410
Insys_Anthem_000441417                   Insys_Anthem_000441417
Insys_Anthem_000441421                   Insys_Anthem_000441421
Insys_Anthem_000441452                   Insys_Anthem_000441452
Insys_Anthem_000441466                   Insys_Anthem_000441466
Insys_Anthem_000441468                   Insys_Anthem_000441468
Insys_Anthem_000441470                   Insys_Anthem_000441470
Insys_Anthem_000441477                   Insys_Anthem_000441477
Insys_Anthem_000441488                   Insys_Anthem_000441488
Insys_Anthem_000441507                   Insys_Anthem_000441507
Insys_Anthem_000441514                   Insys_Anthem_000441514
Insys_Anthem_000441537                   Insys_Anthem_000441537
Insys_Anthem_000441573                   Insys_Anthem_000441573
Insys_Anthem_000441585                   Insys_Anthem_000441585
Insys_Anthem_000441598                   Insys_Anthem_000441598
Insys_Anthem_000441605                   Insys_Anthem_000441605
Insys_Anthem_000441612                   Insys_Anthem_000441612
Insys_Anthem_000441623                   Insys_Anthem_000441623
Insys_Anthem_000441651                   Insys_Anthem_000441651
Insys_Anthem_000441692                   Insys_Anthem_000441692
Insys_Anthem_000441701                   Insys_Anthem_000441701
Insys_Anthem_000441705                   Insys_Anthem_000441705
Insys_Anthem_000441712                   Insys_Anthem_000441712
Insys_Anthem_000441722                   Insys_Anthem_000441722
Insys_Anthem_000441739                   Insys_Anthem_000441739
Insys_Anthem_000441750                   Insys_Anthem_000441750
Insys_Anthem_000441803                   Insys_Anthem_000441803

                                                    217
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 219 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000441823                   Insys_Anthem_000441823
Insys_Anthem_000441828                   Insys_Anthem_000441828
Insys_Anthem_000441845                   Insys_Anthem_000441845
Insys_Anthem_000441850                   Insys_Anthem_000441850
Insys_Anthem_000441856                   Insys_Anthem_000441856
Insys_Anthem_000441868                   Insys_Anthem_000441868
Insys_Anthem_000441874                   Insys_Anthem_000441874
Insys_Anthem_000441911                   Insys_Anthem_000441911
Insys_Anthem_000441912                   Insys_Anthem_000441912
Insys_Anthem_000441930                   Insys_Anthem_000441930
Insys_Anthem_000441953                   Insys_Anthem_000441953
Insys_Anthem_000441973                   Insys_Anthem_000441973
Insys_Anthem_000441979                   Insys_Anthem_000441979
Insys_Anthem_000441984                   Insys_Anthem_000441984
Insys_Anthem_000441989                   Insys_Anthem_000441989
Insys_Anthem_000442047                   Insys_Anthem_000442047
Insys_Anthem_000442056                   Insys_Anthem_000442056
Insys_Anthem_000442121                   Insys_Anthem_000442121
Insys_Anthem_000442139                   Insys_Anthem_000442139
Insys_Anthem_000442188                   Insys_Anthem_000442188
Insys_Anthem_000442231                   Insys_Anthem_000442231
Insys_Anthem_000442239                   Insys_Anthem_000442239
Insys_Anthem_000442253                   Insys_Anthem_000442253
Insys_Anthem_000442264                   Insys_Anthem_000442264
Insys_Anthem_000442288                   Insys_Anthem_000442288
Insys_Anthem_000442298                   Insys_Anthem_000442298
Insys_Anthem_000442306                   Insys_Anthem_000442306
Insys_Anthem_000442310                   Insys_Anthem_000442310
Insys_Anthem_000442334                   Insys_Anthem_000442334
Insys_Anthem_000442397                   Insys_Anthem_000442397
Insys_Anthem_000442409                   Insys_Anthem_000442409
Insys_Anthem_000442429                   Insys_Anthem_000442429
Insys_Anthem_000442515                   Insys_Anthem_000442515
Insys_Anthem_000442525                   Insys_Anthem_000442525
Insys_Anthem_000442636                   Insys_Anthem_000442636
Insys_Anthem_000442653                   Insys_Anthem_000442653
Insys_Anthem_000442656                   Insys_Anthem_000442656
Insys_Anthem_000442669                   Insys_Anthem_000442669
Insys_Anthem_000442699                   Insys_Anthem_000442699
Insys_Anthem_000442710                   Insys_Anthem_000442710
Insys_Anthem_000442756                   Insys_Anthem_000442756
Insys_Anthem_000442779                   Insys_Anthem_000442779
Insys_Anthem_000442844                   Insys_Anthem_000442844
Insys_Anthem_000442864                   Insys_Anthem_000442864
Insys_Anthem_000442885                   Insys_Anthem_000442885
Insys_Anthem_000442970                   Insys_Anthem_000442970
Insys_Anthem_000442985                   Insys_Anthem_000442985

                                                    218
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 220 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000442989                   Insys_Anthem_000442989
Insys_Anthem_000442994                   Insys_Anthem_000442994
Insys_Anthem_000443074                   Insys_Anthem_000443074
Insys_Anthem_000443088                   Insys_Anthem_000443088
Insys_Anthem_000443100                   Insys_Anthem_000443100
Insys_Anthem_000443101                   Insys_Anthem_000443101
Insys_Anthem_000443113                   Insys_Anthem_000443113
Insys_Anthem_000443208                   Insys_Anthem_000443208
Insys_Anthem_000443300                   Insys_Anthem_000443300
Insys_Anthem_000443326                   Insys_Anthem_000443326
Insys_Anthem_000443368                   Insys_Anthem_000443368
Insys_Anthem_000443380                   Insys_Anthem_000443380
Insys_Anthem_000443383                   Insys_Anthem_000443383
Insys_Anthem_000443393                   Insys_Anthem_000443393
Insys_Anthem_000443397                   Insys_Anthem_000443397
Insys_Anthem_000443405                   Insys_Anthem_000443405
Insys_Anthem_000443423                   Insys_Anthem_000443423
Insys_Anthem_000443428                   Insys_Anthem_000443428
Insys_Anthem_000443432                   Insys_Anthem_000443432
Insys_Anthem_000443442                   Insys_Anthem_000443442
Insys_Anthem_000443458                   Insys_Anthem_000443458
Insys_Anthem_000443475                   Insys_Anthem_000443475
Insys_Anthem_000443537                   Insys_Anthem_000443537
Insys_Anthem_000443556                   Insys_Anthem_000443556
Insys_Anthem_000443585                   Insys_Anthem_000443585
Insys_Anthem_000443693                   Insys_Anthem_000443693
Insys_Anthem_000443709                   Insys_Anthem_000443709
Insys_Anthem_000443712                   Insys_Anthem_000443712
Insys_Anthem_000443772                   Insys_Anthem_000443772
Insys_Anthem_000443782                   Insys_Anthem_000443782
Insys_Anthem_000443802                   Insys_Anthem_000443802
Insys_Anthem_000443831                   Insys_Anthem_000443831
Insys_Anthem_000443877                   Insys_Anthem_000443877
Insys_Anthem_000443887                   Insys_Anthem_000443887
Insys_Anthem_000443935                   Insys_Anthem_000443935
Insys_Anthem_000443937                   Insys_Anthem_000443937
Insys_Anthem_000443939                   Insys_Anthem_000443939
Insys_Anthem_000443945                   Insys_Anthem_000443945
Insys_Anthem_000443950                   Insys_Anthem_000443950
Insys_Anthem_000443955                   Insys_Anthem_000443955
Insys_Anthem_000443972                   Insys_Anthem_000443972
Insys_Anthem_000444112                   Insys_Anthem_000444112
Insys_Anthem_000444120                   Insys_Anthem_000444120
Insys_Anthem_000444152                   Insys_Anthem_000444152
Insys_Anthem_000444179                   Insys_Anthem_000444179
Insys_Anthem_000444186                   Insys_Anthem_000444186
Insys_Anthem_000444187                   Insys_Anthem_000444187

                                                    219
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 221 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000444203                   Insys_Anthem_000444203
Insys_Anthem_000444258                   Insys_Anthem_000444258
Insys_Anthem_000444297                   Insys_Anthem_000444297
Insys_Anthem_000444327                   Insys_Anthem_000444327
Insys_Anthem_000444358                   Insys_Anthem_000444358
Insys_Anthem_000444380                   Insys_Anthem_000444380
Insys_Anthem_000444441                   Insys_Anthem_000444441
Insys_Anthem_000444462                   Insys_Anthem_000444462
Insys_Anthem_000444564                   Insys_Anthem_000444564
Insys_Anthem_000444590                   Insys_Anthem_000444590
Insys_Anthem_000444602                   Insys_Anthem_000444602
Insys_Anthem_000444636                   Insys_Anthem_000444636
Insys_Anthem_000444651                   Insys_Anthem_000444651
Insys_Anthem_000444654                   Insys_Anthem_000444654
Insys_Anthem_000444717                   Insys_Anthem_000444717
Insys_Anthem_000444721                   Insys_Anthem_000444721
Insys_Anthem_000444727                   Insys_Anthem_000444727
Insys_Anthem_000444755                   Insys_Anthem_000444755
Insys_Anthem_000444765                   Insys_Anthem_000444765
Insys_Anthem_000444822                   Insys_Anthem_000444822
Insys_Anthem_000444856                   Insys_Anthem_000444856
Insys_Anthem_000444879                   Insys_Anthem_000444879
Insys_Anthem_000444900                   Insys_Anthem_000444900
Insys_Anthem_000444939                   Insys_Anthem_000444939
Insys_Anthem_000444948                   Insys_Anthem_000444948
Insys_Anthem_000444950                   Insys_Anthem_000444950
Insys_Anthem_000444997                   Insys_Anthem_000444997
Insys_Anthem_000445006                   Insys_Anthem_000445006
Insys_Anthem_000445011                   Insys_Anthem_000445011
Insys_Anthem_000445026                   Insys_Anthem_000445026
Insys_Anthem_000445165                   Insys_Anthem_000445165
Insys_Anthem_000445170                   Insys_Anthem_000445170
Insys_Anthem_000445205                   Insys_Anthem_000445205
Insys_Anthem_000445237                   Insys_Anthem_000445237
Insys_Anthem_000445255                   Insys_Anthem_000445255
Insys_Anthem_000445340                   Insys_Anthem_000445340
Insys_Anthem_000445370                   Insys_Anthem_000445370
Insys_Anthem_000445387                   Insys_Anthem_000445387
Insys_Anthem_000445396                   Insys_Anthem_000445396
Insys_Anthem_000445445                   Insys_Anthem_000445445
Insys_Anthem_000445483                   Insys_Anthem_000445483
Insys_Anthem_000445486                   Insys_Anthem_000445486
Insys_Anthem_000445496                   Insys_Anthem_000445496
Insys_Anthem_000445553                   Insys_Anthem_000445553
Insys_Anthem_000445588                   Insys_Anthem_000445588
Insys_Anthem_000445590                   Insys_Anthem_000445590
Insys_Anthem_000445759                   Insys_Anthem_000445759

                                                    220
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 222 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000445774                   Insys_Anthem_000445774
Insys_Anthem_000445789                   Insys_Anthem_000445789
Insys_Anthem_000445806                   Insys_Anthem_000445806
Insys_Anthem_000445854                   Insys_Anthem_000445854
Insys_Anthem_000445869                   Insys_Anthem_000445869
Insys_Anthem_000445887                   Insys_Anthem_000445887
Insys_Anthem_000445888                   Insys_Anthem_000445888
Insys_Anthem_000445904                   Insys_Anthem_000445904
Insys_Anthem_000445909                   Insys_Anthem_000445909
Insys_Anthem_000445911                   Insys_Anthem_000445911
Insys_Anthem_000445985                   Insys_Anthem_000445985
Insys_Anthem_000445993                   Insys_Anthem_000445993
Insys_Anthem_000446013                   Insys_Anthem_000446013
Insys_Anthem_000446034                   Insys_Anthem_000446034
Insys_Anthem_000446076                   Insys_Anthem_000446076
Insys_Anthem_000446168                   Insys_Anthem_000446168
Insys_Anthem_000446188                   Insys_Anthem_000446188
Insys_Anthem_000446198                   Insys_Anthem_000446198
Insys_Anthem_000446231                   Insys_Anthem_000446231
Insys_Anthem_000446258                   Insys_Anthem_000446258
Insys_Anthem_000446262                   Insys_Anthem_000446262
Insys_Anthem_000446263                   Insys_Anthem_000446263
Insys_Anthem_000446286                   Insys_Anthem_000446286
Insys_Anthem_000446287                   Insys_Anthem_000446287
Insys_Anthem_000446300                   Insys_Anthem_000446300
Insys_Anthem_000446310                   Insys_Anthem_000446310
Insys_Anthem_000446347                   Insys_Anthem_000446347
Insys_Anthem_000446358                   Insys_Anthem_000446358
Insys_Anthem_000446380                   Insys_Anthem_000446380
Insys_Anthem_000446395                   Insys_Anthem_000446395
Insys_Anthem_000446487                   Insys_Anthem_000446487
Insys_Anthem_000446495                   Insys_Anthem_000446495
Insys_Anthem_000446665                   Insys_Anthem_000446665
Insys_Anthem_000446713                   Insys_Anthem_000446713
Insys_Anthem_000446737                   Insys_Anthem_000446737
Insys_Anthem_000446740                   Insys_Anthem_000446740
Insys_Anthem_000446772                   Insys_Anthem_000446772
Insys_Anthem_000446903                   Insys_Anthem_000446903
Insys_Anthem_000446978                   Insys_Anthem_000446978
Insys_Anthem_000447008                   Insys_Anthem_000447008
Insys_Anthem_000447043                   Insys_Anthem_000447043
Insys_Anthem_000447091                   Insys_Anthem_000447091
Insys_Anthem_000447096                   Insys_Anthem_000447096
Insys_Anthem_000447099                   Insys_Anthem_000447099
Insys_Anthem_000447107                   Insys_Anthem_000447107
Insys_Anthem_000447155                   Insys_Anthem_000447155
Insys_Anthem_000447164                   Insys_Anthem_000447164

                                                    221
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 223 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000447293                   Insys_Anthem_000447293
Insys_Anthem_000447336                   Insys_Anthem_000447336
Insys_Anthem_000447345                   Insys_Anthem_000447345
Insys_Anthem_000447356                   Insys_Anthem_000447356
Insys_Anthem_000447364                   Insys_Anthem_000447364
Insys_Anthem_000447370                   Insys_Anthem_000447370
Insys_Anthem_000447464                   Insys_Anthem_000447464
Insys_Anthem_000447466                   Insys_Anthem_000447466
Insys_Anthem_000447476                   Insys_Anthem_000447476
Insys_Anthem_000447662                   Insys_Anthem_000447662
Insys_Anthem_000447723                   Insys_Anthem_000447723
Insys_Anthem_000447781                   Insys_Anthem_000447781
Insys_Anthem_000447789                   Insys_Anthem_000447789
Insys_Anthem_000447912                   Insys_Anthem_000447912
Insys_Anthem_000448001                   Insys_Anthem_000448001
Insys_Anthem_000448047                   Insys_Anthem_000448047
Insys_Anthem_000448048                   Insys_Anthem_000448048
Insys_Anthem_000448133                   Insys_Anthem_000448133
Insys_Anthem_000448280                   Insys_Anthem_000448280
Insys_Anthem_000448336                   Insys_Anthem_000448336
Insys_Anthem_000448414                   Insys_Anthem_000448414
Insys_Anthem_000448483                   Insys_Anthem_000448483
Insys_Anthem_000448486                   Insys_Anthem_000448486
Insys_Anthem_000448544                   Insys_Anthem_000448544
Insys_Anthem_000448549                   Insys_Anthem_000448549
Insys_Anthem_000448581                   Insys_Anthem_000448581
Insys_Anthem_000448587                   Insys_Anthem_000448587
Insys_Anthem_000448868                   Insys_Anthem_000448868
Insys_Anthem_000448877                   Insys_Anthem_000448877
Insys_Anthem_000448923                   Insys_Anthem_000448923
Insys_Anthem_000448977                   Insys_Anthem_000448977
Insys_Anthem_000449001                   Insys_Anthem_000449001
Insys_Anthem_000449002                   Insys_Anthem_000449002
Insys_Anthem_000449037                   Insys_Anthem_000449037
Insys_Anthem_000449090                   Insys_Anthem_000449090
Insys_Anthem_000449122                   Insys_Anthem_000449122
Insys_Anthem_000449161                   Insys_Anthem_000449161
Insys_Anthem_000449179                   Insys_Anthem_000449179
Insys_Anthem_000449200                   Insys_Anthem_000449200
Insys_Anthem_000449232                   Insys_Anthem_000449232
Insys_Anthem_000449295                   Insys_Anthem_000449295
Insys_Anthem_000449332                   Insys_Anthem_000449332
Insys_Anthem_000449409                   Insys_Anthem_000449409
Insys_Anthem_000449519                   Insys_Anthem_000449519
Insys_Anthem_000449578                   Insys_Anthem_000449578
Insys_Anthem_000449586                   Insys_Anthem_000449586
Insys_Anthem_000449608                   Insys_Anthem_000449608

                                                    222
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 224 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000449612                   Insys_Anthem_000449612
Insys_Anthem_000449641                   Insys_Anthem_000449641
Insys_Anthem_000449686                   Insys_Anthem_000449686
Insys_Anthem_000449875                   Insys_Anthem_000449875
Insys_Anthem_000449911                   Insys_Anthem_000449911
Insys_Anthem_000449952                   Insys_Anthem_000449952
Insys_Anthem_000449961                   Insys_Anthem_000449961
Insys_Anthem_000450002                   Insys_Anthem_000450002
Insys_Anthem_000450048                   Insys_Anthem_000450048
Insys_Anthem_000450073                   Insys_Anthem_000450073
Insys_Anthem_000450108                   Insys_Anthem_000450108
Insys_Anthem_000450185                   Insys_Anthem_000450185
Insys_Anthem_000450203                   Insys_Anthem_000450203
Insys_Anthem_000450264                   Insys_Anthem_000450264
Insys_Anthem_000450331                   Insys_Anthem_000450331
Insys_Anthem_000450408                   Insys_Anthem_000450408
Insys_Anthem_000450422                   Insys_Anthem_000450422
Insys_Anthem_000450445                   Insys_Anthem_000450445
Insys_Anthem_000450460                   Insys_Anthem_000450460
Insys_Anthem_000450605                   Insys_Anthem_000450605
Insys_Anthem_000450675                   Insys_Anthem_000450675
Insys_Anthem_000450677                   Insys_Anthem_000450677
Insys_Anthem_000450681                   Insys_Anthem_000450681
Insys_Anthem_000450683                   Insys_Anthem_000450683
Insys_Anthem_000450685                   Insys_Anthem_000450685
Insys_Anthem_000450687                   Insys_Anthem_000450687
Insys_Anthem_000450716                   Insys_Anthem_000450716
Insys_Anthem_000450722                   Insys_Anthem_000450722
Insys_Anthem_000450723                   Insys_Anthem_000450723
Insys_Anthem_000450733                   Insys_Anthem_000450733
Insys_Anthem_000450853                   Insys_Anthem_000450853
Insys_Anthem_000450861                   Insys_Anthem_000450861
Insys_Anthem_000450866                   Insys_Anthem_000450866
Insys_Anthem_000450879                   Insys_Anthem_000450879
Insys_Anthem_000450885                   Insys_Anthem_000450885
Insys_Anthem_000450913                   Insys_Anthem_000450913
Insys_Anthem_000450919                   Insys_Anthem_000450919
Insys_Anthem_000450946                   Insys_Anthem_000450946
Insys_Anthem_000450987                   Insys_Anthem_000450987
Insys_Anthem_000451109                   Insys_Anthem_000451109
Insys_Anthem_000451123                   Insys_Anthem_000451123
Insys_Anthem_000451140                   Insys_Anthem_000451140
Insys_Anthem_000451236                   Insys_Anthem_000451236
Insys_Anthem_000451288                   Insys_Anthem_000451288
Insys_Anthem_000451300                   Insys_Anthem_000451300
Insys_Anthem_000451342                   Insys_Anthem_000451342
Insys_Anthem_000451368                   Insys_Anthem_000451368

                                                    223
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 225 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000451429                   Insys_Anthem_000451429
Insys_Anthem_000451549                   Insys_Anthem_000451549
Insys_Anthem_000451558                   Insys_Anthem_000451558
Insys_Anthem_000451560                   Insys_Anthem_000451560
Insys_Anthem_000451582                   Insys_Anthem_000451582
Insys_Anthem_000451595                   Insys_Anthem_000451595
Insys_Anthem_000451596                   Insys_Anthem_000451596
Insys_Anthem_000451642                   Insys_Anthem_000451642
Insys_Anthem_000451649                   Insys_Anthem_000451649
Insys_Anthem_000451650                   Insys_Anthem_000451650
Insys_Anthem_000451714                   Insys_Anthem_000451714
Insys_Anthem_000452249                   Insys_Anthem_000452249
Insys_Anthem_000452388                   Insys_Anthem_000452388
Insys_Anthem_000452402                   Insys_Anthem_000452402
Insys_Anthem_000452414                   Insys_Anthem_000452414
Insys_Anthem_000452444                   Insys_Anthem_000452444
Insys_Anthem_000452447                   Insys_Anthem_000452447
Insys_Anthem_000452471                   Insys_Anthem_000452471
Insys_Anthem_000452512                   Insys_Anthem_000452512
Insys_Anthem_000452522                   Insys_Anthem_000452522
Insys_Anthem_000452550                   Insys_Anthem_000452550
Insys_Anthem_000452598                   Insys_Anthem_000452598
Insys_Anthem_000452611                   Insys_Anthem_000452611
Insys_Anthem_000452647                   Insys_Anthem_000452647
Insys_Anthem_000452657                   Insys_Anthem_000452657
Insys_Anthem_000452677                   Insys_Anthem_000452677
Insys_Anthem_000452688                   Insys_Anthem_000452688
Insys_Anthem_000452690                   Insys_Anthem_000452690
Insys_Anthem_000452716                   Insys_Anthem_000452716
Insys_Anthem_000452724                   Insys_Anthem_000452724
Insys_Anthem_000452795                   Insys_Anthem_000452795
Insys_Anthem_000452808                   Insys_Anthem_000452808
Insys_Anthem_000452831                   Insys_Anthem_000452831
Insys_Anthem_000452876                   Insys_Anthem_000452876
Insys_Anthem_000452909                   Insys_Anthem_000452909
Insys_Anthem_000452924                   Insys_Anthem_000452924
Insys_Anthem_000452930                   Insys_Anthem_000452930
Insys_Anthem_000452935                   Insys_Anthem_000452935
Insys_Anthem_000452992                   Insys_Anthem_000452992
Insys_Anthem_000453013                   Insys_Anthem_000453013
Insys_Anthem_000453036                   Insys_Anthem_000453036
Insys_Anthem_000453076                   Insys_Anthem_000453076
Insys_Anthem_000453085                   Insys_Anthem_000453085
Insys_Anthem_000453100                   Insys_Anthem_000453100
Insys_Anthem_000453144                   Insys_Anthem_000453144
Insys_Anthem_000453169                   Insys_Anthem_000453169
Insys_Anthem_000453200                   Insys_Anthem_000453200

                                                    224
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 226 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000453213                   Insys_Anthem_000453213
Insys_Anthem_000453242                   Insys_Anthem_000453242
Insys_Anthem_000453278                   Insys_Anthem_000453278
Insys_Anthem_000453303                   Insys_Anthem_000453303
Insys_Anthem_000453320                   Insys_Anthem_000453320
Insys_Anthem_000453322                   Insys_Anthem_000453322
Insys_Anthem_000453338                   Insys_Anthem_000453338
Insys_Anthem_000453352                   Insys_Anthem_000453352
Insys_Anthem_000453381                   Insys_Anthem_000453381
Insys_Anthem_000453475                   Insys_Anthem_000453475
Insys_Anthem_000453652                   Insys_Anthem_000453652
Insys_Anthem_000453691                   Insys_Anthem_000453691
Insys_Anthem_000453702                   Insys_Anthem_000453702
Insys_Anthem_000453712                   Insys_Anthem_000453712
Insys_Anthem_000453717                   Insys_Anthem_000453717
Insys_Anthem_000453736                   Insys_Anthem_000453736
Insys_Anthem_000453813                   Insys_Anthem_000453813
Insys_Anthem_000453833                   Insys_Anthem_000453833
Insys_Anthem_000453838                   Insys_Anthem_000453838
Insys_Anthem_000453842                   Insys_Anthem_000453842
Insys_Anthem_000453863                   Insys_Anthem_000453863
Insys_Anthem_000453865                   Insys_Anthem_000453865
Insys_Anthem_000453872                   Insys_Anthem_000453872
Insys_Anthem_000453886                   Insys_Anthem_000453886
Insys_Anthem_000453889                   Insys_Anthem_000453889
Insys_Anthem_000453891                   Insys_Anthem_000453891
Insys_Anthem_000453892                   Insys_Anthem_000453892
Insys_Anthem_000453895                   Insys_Anthem_000453895
Insys_Anthem_000453917                   Insys_Anthem_000453917
Insys_Anthem_000453959                   Insys_Anthem_000453959
Insys_Anthem_000453966                   Insys_Anthem_000453966
Insys_Anthem_000453985                   Insys_Anthem_000453985
Insys_Anthem_000453997                   Insys_Anthem_000453997
Insys_Anthem_000454008                   Insys_Anthem_000454008
Insys_Anthem_000454011                   Insys_Anthem_000454011
Insys_Anthem_000454017                   Insys_Anthem_000454017
Insys_Anthem_000454024                   Insys_Anthem_000454024
Insys_Anthem_000454033                   Insys_Anthem_000454033
Insys_Anthem_000454091                   Insys_Anthem_000454091
Insys_Anthem_000454098                   Insys_Anthem_000454098
Insys_Anthem_000454154                   Insys_Anthem_000454154
Insys_Anthem_000454170                   Insys_Anthem_000454170
Insys_Anthem_000454201                   Insys_Anthem_000454201
Insys_Anthem_000454241                   Insys_Anthem_000454241
Insys_Anthem_000454334                   Insys_Anthem_000454334
Insys_Anthem_000454378                   Insys_Anthem_000454378
Insys_Anthem_000454448                   Insys_Anthem_000454448

                                                    225
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 227 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000454521                   Insys_Anthem_000454521
Insys_Anthem_000454524                   Insys_Anthem_000454524
Insys_Anthem_000454533                   Insys_Anthem_000454533
Insys_Anthem_000454553                   Insys_Anthem_000454553
Insys_Anthem_000454597                   Insys_Anthem_000454597
Insys_Anthem_000454673                   Insys_Anthem_000454673
Insys_Anthem_000454687                   Insys_Anthem_000454687
Insys_Anthem_000454693                   Insys_Anthem_000454693
Insys_Anthem_000454732                   Insys_Anthem_000454732
Insys_Anthem_000454736                   Insys_Anthem_000454736
Insys_Anthem_000454746                   Insys_Anthem_000454746
Insys_Anthem_000454750                   Insys_Anthem_000454750
Insys_Anthem_000454777                   Insys_Anthem_000454777
Insys_Anthem_000454785                   Insys_Anthem_000454785
Insys_Anthem_000454799                   Insys_Anthem_000454799
Insys_Anthem_000454806                   Insys_Anthem_000454806
Insys_Anthem_000454814                   Insys_Anthem_000454814
Insys_Anthem_000454876                   Insys_Anthem_000454876
Insys_Anthem_000454890                   Insys_Anthem_000454890
Insys_Anthem_000454901                   Insys_Anthem_000454901
Insys_Anthem_000454945                   Insys_Anthem_000454945
Insys_Anthem_000455057                   Insys_Anthem_000455057
Insys_Anthem_000455101                   Insys_Anthem_000455101
Insys_Anthem_000455159                   Insys_Anthem_000455159
Insys_Anthem_000455165                   Insys_Anthem_000455165
Insys_Anthem_000455166                   Insys_Anthem_000455166
Insys_Anthem_000455182                   Insys_Anthem_000455182
Insys_Anthem_000455189                   Insys_Anthem_000455189
Insys_Anthem_000455190                   Insys_Anthem_000455190
Insys_Anthem_000455191                   Insys_Anthem_000455191
Insys_Anthem_000455199                   Insys_Anthem_000455199
Insys_Anthem_000455263                   Insys_Anthem_000455263
Insys_Anthem_000455298                   Insys_Anthem_000455298
Insys_Anthem_000455312                   Insys_Anthem_000455312
Insys_Anthem_000455337                   Insys_Anthem_000455337
Insys_Anthem_000455375                   Insys_Anthem_000455375
Insys_Anthem_000455741                   Insys_Anthem_000455741
Insys_Anthem_000455761                   Insys_Anthem_000455761
Insys_Anthem_000455777                   Insys_Anthem_000455777
Insys_Anthem_000455778                   Insys_Anthem_000455778
Insys_Anthem_000455779                   Insys_Anthem_000455779
Insys_Anthem_000455834                   Insys_Anthem_000455834
Insys_Anthem_000455843                   Insys_Anthem_000455843
Insys_Anthem_000456058                   Insys_Anthem_000456058
Insys_Anthem_000456088                   Insys_Anthem_000456088
Insys_Anthem_000456091                   Insys_Anthem_000456091
Insys_Anthem_000456093                   Insys_Anthem_000456093

                                                    226
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 228 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000456094                   Insys_Anthem_000456094
Insys_Anthem_000456099                   Insys_Anthem_000456099
Insys_Anthem_000456241                   Insys_Anthem_000456241
Insys_Anthem_000456256                   Insys_Anthem_000456256
Insys_Anthem_000456267                   Insys_Anthem_000456267
Insys_Anthem_000456272                   Insys_Anthem_000456272
Insys_Anthem_000456397                   Insys_Anthem_000456397
Insys_Anthem_000456470                   Insys_Anthem_000456470
Insys_Anthem_000456556                   Insys_Anthem_000456556
Insys_Anthem_000456573                   Insys_Anthem_000456573
Insys_Anthem_000456608                   Insys_Anthem_000456608
Insys_Anthem_000456615                   Insys_Anthem_000456615
Insys_Anthem_000456693                   Insys_Anthem_000456693
Insys_Anthem_000456705                   Insys_Anthem_000456705
Insys_Anthem_000456762                   Insys_Anthem_000456762
Insys_Anthem_000456763                   Insys_Anthem_000456763
Insys_Anthem_000456814                   Insys_Anthem_000456814
Insys_Anthem_000456820                   Insys_Anthem_000456820
Insys_Anthem_000456881                   Insys_Anthem_000456881
Insys_Anthem_000456931                   Insys_Anthem_000456931
Insys_Anthem_000456965                   Insys_Anthem_000456965
Insys_Anthem_000457027                   Insys_Anthem_000457027
Insys_Anthem_000457103                   Insys_Anthem_000457103
Insys_Anthem_000457127                   Insys_Anthem_000457127
Insys_Anthem_000457134                   Insys_Anthem_000457134
Insys_Anthem_000457143                   Insys_Anthem_000457143
Insys_Anthem_000457167                   Insys_Anthem_000457167
Insys_Anthem_000457205                   Insys_Anthem_000457205
Insys_Anthem_000457370                   Insys_Anthem_000457370
Insys_Anthem_000457459                   Insys_Anthem_000457459
Insys_Anthem_000457463                   Insys_Anthem_000457463
Insys_Anthem_000457508                   Insys_Anthem_000457508
Insys_Anthem_000457518                   Insys_Anthem_000457518
Insys_Anthem_000457542                   Insys_Anthem_000457542
Insys_Anthem_000457552                   Insys_Anthem_000457552
Insys_Anthem_000457570                   Insys_Anthem_000457570
Insys_Anthem_000457699                   Insys_Anthem_000457699
Insys_Anthem_000457743                   Insys_Anthem_000457743
Insys_Anthem_000457804                   Insys_Anthem_000457804
Insys_Anthem_000457805                   Insys_Anthem_000457805
Insys_Anthem_000457838                   Insys_Anthem_000457838
Insys_Anthem_000457863                   Insys_Anthem_000457863
Insys_Anthem_000457866                   Insys_Anthem_000457866
Insys_Anthem_000457885                   Insys_Anthem_000457885
Insys_Anthem_000457895                   Insys_Anthem_000457895
Insys_Anthem_000457902                   Insys_Anthem_000457902
Insys_Anthem_000457914                   Insys_Anthem_000457914

                                                    227
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 229 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000457977                   Insys_Anthem_000457977
Insys_Anthem_000457998                   Insys_Anthem_000457998
Insys_Anthem_000458019                   Insys_Anthem_000458019
Insys_Anthem_000458026                   Insys_Anthem_000458026
Insys_Anthem_000458045                   Insys_Anthem_000458045
Insys_Anthem_000458068                   Insys_Anthem_000458068
Insys_Anthem_000458093                   Insys_Anthem_000458093
Insys_Anthem_000458106                   Insys_Anthem_000458106
Insys_Anthem_000458133                   Insys_Anthem_000458133
Insys_Anthem_000458141                   Insys_Anthem_000458141
Insys_Anthem_000458147                   Insys_Anthem_000458147
Insys_Anthem_000458157                   Insys_Anthem_000458157
Insys_Anthem_000458172                   Insys_Anthem_000458172
Insys_Anthem_000458184                   Insys_Anthem_000458184
Insys_Anthem_000458197                   Insys_Anthem_000458197
Insys_Anthem_000458212                   Insys_Anthem_000458212
Insys_Anthem_000458221                   Insys_Anthem_000458221
Insys_Anthem_000458230                   Insys_Anthem_000458230
Insys_Anthem_000458238                   Insys_Anthem_000458238
Insys_Anthem_000458254                   Insys_Anthem_000458254
Insys_Anthem_000458264                   Insys_Anthem_000458264
Insys_Anthem_000458291                   Insys_Anthem_000458291
Insys_Anthem_000458298                   Insys_Anthem_000458298
Insys_Anthem_000458299                   Insys_Anthem_000458299
Insys_Anthem_000458301                   Insys_Anthem_000458301
Insys_Anthem_000458310                   Insys_Anthem_000458310
Insys_Anthem_000458311                   Insys_Anthem_000458311
Insys_Anthem_000458401                   Insys_Anthem_000458401
Insys_Anthem_000458433                   Insys_Anthem_000458433
Insys_Anthem_000458434                   Insys_Anthem_000458434
Insys_Anthem_000458455                   Insys_Anthem_000458455
Insys_Anthem_000458539                   Insys_Anthem_000458539
Insys_Anthem_000458563                   Insys_Anthem_000458563
Insys_Anthem_000458566                   Insys_Anthem_000458566
Insys_Anthem_000458567                   Insys_Anthem_000458567
Insys_Anthem_000458578                   Insys_Anthem_000458578
Insys_Anthem_000458599                   Insys_Anthem_000458599
Insys_Anthem_000458611                   Insys_Anthem_000458611
Insys_Anthem_000458615                   Insys_Anthem_000458615
Insys_Anthem_000458665                   Insys_Anthem_000458665
Insys_Anthem_000458682                   Insys_Anthem_000458682
Insys_Anthem_000458722                   Insys_Anthem_000458722
Insys_Anthem_000458781                   Insys_Anthem_000458781
Insys_Anthem_000458782                   Insys_Anthem_000458782
Insys_Anthem_000458818                   Insys_Anthem_000458818
Insys_Anthem_000458819                   Insys_Anthem_000458819
Insys_Anthem_000458844                   Insys_Anthem_000458844

                                                    228
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 230 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000458846                   Insys_Anthem_000458846
Insys_Anthem_000458887                   Insys_Anthem_000458887
Insys_Anthem_000458893                   Insys_Anthem_000458893
Insys_Anthem_000458894                   Insys_Anthem_000458894
Insys_Anthem_000459071                   Insys_Anthem_000459071
Insys_Anthem_000459122                   Insys_Anthem_000459122
Insys_Anthem_000459130                   Insys_Anthem_000459130
Insys_Anthem_000459146                   Insys_Anthem_000459146
Insys_Anthem_000459361                   Insys_Anthem_000459361
Insys_Anthem_000459453                   Insys_Anthem_000459453
Insys_Anthem_000459495                   Insys_Anthem_000459495
Insys_Anthem_000459520                   Insys_Anthem_000459520
Insys_Anthem_000459535                   Insys_Anthem_000459535
Insys_Anthem_000459540                   Insys_Anthem_000459540
Insys_Anthem_000459574                   Insys_Anthem_000459574
Insys_Anthem_000459588                   Insys_Anthem_000459588
Insys_Anthem_000459589                   Insys_Anthem_000459589
Insys_Anthem_000459601                   Insys_Anthem_000459601
Insys_Anthem_000459615                   Insys_Anthem_000459615
Insys_Anthem_000459627                   Insys_Anthem_000459627
Insys_Anthem_000459712                   Insys_Anthem_000459712
Insys_Anthem_000459737                   Insys_Anthem_000459737
Insys_Anthem_000460042                   Insys_Anthem_000460042
Insys_Anthem_000460044                   Insys_Anthem_000460044
Insys_Anthem_000460163                   Insys_Anthem_000460163
Insys_Anthem_000460205                   Insys_Anthem_000460205
Insys_Anthem_000460307                   Insys_Anthem_000460307
Insys_Anthem_000460309                   Insys_Anthem_000460309
Insys_Anthem_000460314                   Insys_Anthem_000460314
Insys_Anthem_000460321                   Insys_Anthem_000460321
Insys_Anthem_000460335                   Insys_Anthem_000460335
Insys_Anthem_000460336                   Insys_Anthem_000460336
Insys_Anthem_000460337                   Insys_Anthem_000460337
Insys_Anthem_000460502                   Insys_Anthem_000460502
Insys_Anthem_000460523                   Insys_Anthem_000460523
Insys_Anthem_000460527                   Insys_Anthem_000460527
Insys_Anthem_000460626                   Insys_Anthem_000460626
Insys_Anthem_000460663                   Insys_Anthem_000460663
Insys_Anthem_000460664                   Insys_Anthem_000460664
Insys_Anthem_000460692                   Insys_Anthem_000460692
Insys_Anthem_000460790                   Insys_Anthem_000460790
Insys_Anthem_000460849                   Insys_Anthem_000460849
Insys_Anthem_000460876                   Insys_Anthem_000460876
Insys_Anthem_000461026                   Insys_Anthem_000461026
Insys_Anthem_000461043                   Insys_Anthem_000461043
Insys_Anthem_000461056                   Insys_Anthem_000461056
Insys_Anthem_000461062                   Insys_Anthem_000461062

                                                    229
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 231 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000461063                   Insys_Anthem_000461063
Insys_Anthem_000461114                   Insys_Anthem_000461114
Insys_Anthem_000461120                   Insys_Anthem_000461120
Insys_Anthem_000461121                   Insys_Anthem_000461121
Insys_Anthem_000461130                   Insys_Anthem_000461130
Insys_Anthem_000461146                   Insys_Anthem_000461146
Insys_Anthem_000461149                   Insys_Anthem_000461149
Insys_Anthem_000461175                   Insys_Anthem_000461175
Insys_Anthem_000461185                   Insys_Anthem_000461185
Insys_Anthem_000461215                   Insys_Anthem_000461215
Insys_Anthem_000461220                   Insys_Anthem_000461220
Insys_Anthem_000461223                   Insys_Anthem_000461223
Insys_Anthem_000461235                   Insys_Anthem_000461235
Insys_Anthem_000461273                   Insys_Anthem_000461273
Insys_Anthem_000461277                   Insys_Anthem_000461277
Insys_Anthem_000461282                   Insys_Anthem_000461282
Insys_Anthem_000461292                   Insys_Anthem_000461292
Insys_Anthem_000461302                   Insys_Anthem_000461302
Insys_Anthem_000461307                   Insys_Anthem_000461307
Insys_Anthem_000461309                   Insys_Anthem_000461309
Insys_Anthem_000461398                   Insys_Anthem_000461398
Insys_Anthem_000461400                   Insys_Anthem_000461400
Insys_Anthem_000461442                   Insys_Anthem_000461442
Insys_Anthem_000461443                   Insys_Anthem_000461443
Insys_Anthem_000461466                   Insys_Anthem_000461466
Insys_Anthem_000461469                   Insys_Anthem_000461469
Insys_Anthem_000461480                   Insys_Anthem_000461480
Insys_Anthem_000461492                   Insys_Anthem_000461492
Insys_Anthem_000461522                   Insys_Anthem_000461522
Insys_Anthem_000461523                   Insys_Anthem_000461523
Insys_Anthem_000461649                   Insys_Anthem_000461649
Insys_Anthem_000461652                   Insys_Anthem_000461652
Insys_Anthem_000461657                   Insys_Anthem_000461657
Insys_Anthem_000461681                   Insys_Anthem_000461681
Insys_Anthem_000461711                   Insys_Anthem_000461711
Insys_Anthem_000461744                   Insys_Anthem_000461744
Insys_Anthem_000461852                   Insys_Anthem_000461852
Insys_Anthem_000461859                   Insys_Anthem_000461859
Insys_Anthem_000461901                   Insys_Anthem_000461901
Insys_Anthem_000461923                   Insys_Anthem_000461923
Insys_Anthem_000461933                   Insys_Anthem_000461933
Insys_Anthem_000461935                   Insys_Anthem_000461935
Insys_Anthem_000461946                   Insys_Anthem_000461946
Insys_Anthem_000462177                   Insys_Anthem_000462177
Insys_Anthem_000462207                   Insys_Anthem_000462207
Insys_Anthem_000462236                   Insys_Anthem_000462236
Insys_Anthem_000462243                   Insys_Anthem_000462243

                                                    230
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 232 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000462358                   Insys_Anthem_000462358
Insys_Anthem_000462383                   Insys_Anthem_000462383
Insys_Anthem_000462472                   Insys_Anthem_000462472
Insys_Anthem_000462537                   Insys_Anthem_000462537
Insys_Anthem_000462563                   Insys_Anthem_000462563
Insys_Anthem_000462619                   Insys_Anthem_000462619
Insys_Anthem_000462682                   Insys_Anthem_000462682
Insys_Anthem_000462687                   Insys_Anthem_000462687
Insys_Anthem_000462700                   Insys_Anthem_000462700
Insys_Anthem_000462761                   Insys_Anthem_000462761
Insys_Anthem_000462765                   Insys_Anthem_000462765
Insys_Anthem_000462837                   Insys_Anthem_000462837
Insys_Anthem_000462852                   Insys_Anthem_000462852
Insys_Anthem_000462879                   Insys_Anthem_000462879
Insys_Anthem_000462885                   Insys_Anthem_000462885
Insys_Anthem_000462899                   Insys_Anthem_000462899
Insys_Anthem_000462915                   Insys_Anthem_000462915
Insys_Anthem_000462936                   Insys_Anthem_000462936
Insys_Anthem_000463021                   Insys_Anthem_000463021
Insys_Anthem_000463154                   Insys_Anthem_000463154
Insys_Anthem_000463214                   Insys_Anthem_000463214
Insys_Anthem_000463215                   Insys_Anthem_000463215
Insys_Anthem_000463216                   Insys_Anthem_000463216
Insys_Anthem_000463217                   Insys_Anthem_000463217
Insys_Anthem_000463245                   Insys_Anthem_000463245
Insys_Anthem_000463257                   Insys_Anthem_000463257
Insys_Anthem_000463258                   Insys_Anthem_000463258
Insys_Anthem_000463260                   Insys_Anthem_000463260
Insys_Anthem_000463266                   Insys_Anthem_000463266
Insys_Anthem_000463363                   Insys_Anthem_000463363
Insys_Anthem_000463487                   Insys_Anthem_000463487
Insys_Anthem_000463488                   Insys_Anthem_000463488
Insys_Anthem_000463489                   Insys_Anthem_000463489
Insys_Anthem_000463490                   Insys_Anthem_000463490
Insys_Anthem_000463539                   Insys_Anthem_000463539
Insys_Anthem_000463710                   Insys_Anthem_000463710
Insys_Anthem_000463758                   Insys_Anthem_000463758
Insys_Anthem_000463838                   Insys_Anthem_000463838
Insys_Anthem_000463859                   Insys_Anthem_000463859
Insys_Anthem_000463928                   Insys_Anthem_000463928
Insys_Anthem_000463931                   Insys_Anthem_000463931
Insys_Anthem_000463995                   Insys_Anthem_000463995
Insys_Anthem_000464005                   Insys_Anthem_000464005
Insys_Anthem_000464006                   Insys_Anthem_000464006
Insys_Anthem_000464007                   Insys_Anthem_000464007
Insys_Anthem_000464008                   Insys_Anthem_000464008
Insys_Anthem_000464028                   Insys_Anthem_000464028

                                                    231
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 233 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000464067                   Insys_Anthem_000464067
Insys_Anthem_000464124                   Insys_Anthem_000464124
Insys_Anthem_000464172                   Insys_Anthem_000464172
Insys_Anthem_000464176                   Insys_Anthem_000464176
Insys_Anthem_000464253                   Insys_Anthem_000464253
Insys_Anthem_000464269                   Insys_Anthem_000464269
Insys_Anthem_000464312                   Insys_Anthem_000464312
Insys_Anthem_000464333                   Insys_Anthem_000464333
Insys_Anthem_000464364                   Insys_Anthem_000464364
Insys_Anthem_000464461                   Insys_Anthem_000464461
Insys_Anthem_000464491                   Insys_Anthem_000464491
Insys_Anthem_000464568                   Insys_Anthem_000464568
Insys_Anthem_000464616                   Insys_Anthem_000464616
Insys_Anthem_000464691                   Insys_Anthem_000464691
Insys_Anthem_000464696                   Insys_Anthem_000464696
Insys_Anthem_000464731                   Insys_Anthem_000464731
Insys_Anthem_000464774                   Insys_Anthem_000464774
Insys_Anthem_000464776                   Insys_Anthem_000464776
Insys_Anthem_000464780                   Insys_Anthem_000464780
Insys_Anthem_000464787                   Insys_Anthem_000464787
Insys_Anthem_000464789                   Insys_Anthem_000464789
Insys_Anthem_000464791                   Insys_Anthem_000464791
Insys_Anthem_000464797                   Insys_Anthem_000464797
Insys_Anthem_000464799                   Insys_Anthem_000464799
Insys_Anthem_000464859                   Insys_Anthem_000464859
Insys_Anthem_000464876                   Insys_Anthem_000464876
Insys_Anthem_000464957                   Insys_Anthem_000464957
Insys_Anthem_000465154                   Insys_Anthem_000465154
Insys_Anthem_000465161                   Insys_Anthem_000465161
Insys_Anthem_000465213                   Insys_Anthem_000465213
Insys_Anthem_000465238                   Insys_Anthem_000465238
Insys_Anthem_000465433                   Insys_Anthem_000465433
Insys_Anthem_000465452                   Insys_Anthem_000465452
Insys_Anthem_000465626                   Insys_Anthem_000465626
Insys_Anthem_000465660                   Insys_Anthem_000465660
Insys_Anthem_000465668                   Insys_Anthem_000465668
Insys_Anthem_000465671                   Insys_Anthem_000465671
Insys_Anthem_000465683                   Insys_Anthem_000465683
Insys_Anthem_000465696                   Insys_Anthem_000465696
Insys_Anthem_000465702                   Insys_Anthem_000465702
Insys_Anthem_000465708                   Insys_Anthem_000465708
Insys_Anthem_000465718                   Insys_Anthem_000465718
Insys_Anthem_000465858                   Insys_Anthem_000465858
Insys_Anthem_000465865                   Insys_Anthem_000465865
Insys_Anthem_000465884                   Insys_Anthem_000465884
Insys_Anthem_000465889                   Insys_Anthem_000465889
Insys_Anthem_000465894                   Insys_Anthem_000465894

                                                    232
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 234 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000465954                   Insys_Anthem_000465954
Insys_Anthem_000466117                   Insys_Anthem_000466117
Insys_Anthem_000466172                   Insys_Anthem_000466172
Insys_Anthem_000466251                   Insys_Anthem_000466251
Insys_Anthem_000466267                   Insys_Anthem_000466267
Insys_Anthem_000466314                   Insys_Anthem_000466314
Insys_Anthem_000466420                   Insys_Anthem_000466420
Insys_Anthem_000466472                   Insys_Anthem_000466472
Insys_Anthem_000466478                   Insys_Anthem_000466478
Insys_Anthem_000466485                   Insys_Anthem_000466485
Insys_Anthem_000466640                   Insys_Anthem_000466640
Insys_Anthem_000466644                   Insys_Anthem_000466644
Insys_Anthem_000466673                   Insys_Anthem_000466673
Insys_Anthem_000466679                   Insys_Anthem_000466679
Insys_Anthem_000466684                   Insys_Anthem_000466684
Insys_Anthem_000466792                   Insys_Anthem_000466792
Insys_Anthem_000466804                   Insys_Anthem_000466804
Insys_Anthem_000466810                   Insys_Anthem_000466810
Insys_Anthem_000466811                   Insys_Anthem_000466811
Insys_Anthem_000466817                   Insys_Anthem_000466817
Insys_Anthem_000466824                   Insys_Anthem_000466824
Insys_Anthem_000466867                   Insys_Anthem_000466867
Insys_Anthem_000466914                   Insys_Anthem_000466914
Insys_Anthem_000466954                   Insys_Anthem_000466954
Insys_Anthem_000467055                   Insys_Anthem_000467055
Insys_Anthem_000467083                   Insys_Anthem_000467083
Insys_Anthem_000467090                   Insys_Anthem_000467090
Insys_Anthem_000467100                   Insys_Anthem_000467100
Insys_Anthem_000467116                   Insys_Anthem_000467116
Insys_Anthem_000467117                   Insys_Anthem_000467117
Insys_Anthem_000467125                   Insys_Anthem_000467125
Insys_Anthem_000467212                   Insys_Anthem_000467212
Insys_Anthem_000467224                   Insys_Anthem_000467224
Insys_Anthem_000467257                   Insys_Anthem_000467257
Insys_Anthem_000467334                   Insys_Anthem_000467334
Insys_Anthem_000467370                   Insys_Anthem_000467370
Insys_Anthem_000467439                   Insys_Anthem_000467439
Insys_Anthem_000467522                   Insys_Anthem_000467522
Insys_Anthem_000467592                   Insys_Anthem_000467592
Insys_Anthem_000467593                   Insys_Anthem_000467593
Insys_Anthem_000467643                   Insys_Anthem_000467643
Insys_Anthem_000467644                   Insys_Anthem_000467644
Insys_Anthem_000467665                   Insys_Anthem_000467665
Insys_Anthem_000467666                   Insys_Anthem_000467666
Insys_Anthem_000467670                   Insys_Anthem_000467670
Insys_Anthem_000467675                   Insys_Anthem_000467675
Insys_Anthem_000467678                   Insys_Anthem_000467678

                                                    233
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 235 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000467726                   Insys_Anthem_000467726
Insys_Anthem_000467727                   Insys_Anthem_000467727
Insys_Anthem_000467805                   Insys_Anthem_000467805
Insys_Anthem_000467815                   Insys_Anthem_000467815
Insys_Anthem_000467923                   Insys_Anthem_000467923
Insys_Anthem_000467962                   Insys_Anthem_000467962
Insys_Anthem_000467995                   Insys_Anthem_000467995
Insys_Anthem_000467997                   Insys_Anthem_000467997
Insys_Anthem_000468004                   Insys_Anthem_000468004
Insys_Anthem_000468034                   Insys_Anthem_000468034
Insys_Anthem_000468078                   Insys_Anthem_000468078
Insys_Anthem_000468112                   Insys_Anthem_000468112
Insys_Anthem_000468113                   Insys_Anthem_000468113
Insys_Anthem_000468119                   Insys_Anthem_000468119
Insys_Anthem_000468150                   Insys_Anthem_000468150
Insys_Anthem_000468169                   Insys_Anthem_000468169
Insys_Anthem_000468191                   Insys_Anthem_000468191
Insys_Anthem_000468238                   Insys_Anthem_000468238
Insys_Anthem_000468284                   Insys_Anthem_000468284
Insys_Anthem_000468343                   Insys_Anthem_000468343
Insys_Anthem_000468491                   Insys_Anthem_000468491
Insys_Anthem_000468612                   Insys_Anthem_000468612
Insys_Anthem_000468644                   Insys_Anthem_000468644
Insys_Anthem_000468673                   Insys_Anthem_000468673
Insys_Anthem_000468702                   Insys_Anthem_000468702
Insys_Anthem_000468808                   Insys_Anthem_000468808
Insys_Anthem_000468840                   Insys_Anthem_000468840
Insys_Anthem_000468928                   Insys_Anthem_000468928
Insys_Anthem_000469082                   Insys_Anthem_000469082
Insys_Anthem_000469096                   Insys_Anthem_000469096
Insys_Anthem_000469171                   Insys_Anthem_000469171
Insys_Anthem_000469423                   Insys_Anthem_000469423
Insys_Anthem_000469558                   Insys_Anthem_000469558
Insys_Anthem_000469629                   Insys_Anthem_000469629
Insys_Anthem_000469709                   Insys_Anthem_000469709
Insys_Anthem_000469918                   Insys_Anthem_000469918
Insys_Anthem_000470145                   Insys_Anthem_000470145
Insys_Anthem_000470307                   Insys_Anthem_000470307
Insys_Anthem_000470311                   Insys_Anthem_000470311
Insys_Anthem_000470641                   Insys_Anthem_000470641
Insys_Anthem_000470647                   Insys_Anthem_000470647
Insys_Anthem_000470738                   Insys_Anthem_000470738
Insys_Anthem_000470847                   Insys_Anthem_000470847
Insys_Anthem_000470968                   Insys_Anthem_000470968
Insys_Anthem_000470970                   Insys_Anthem_000470970
Insys_Anthem_000471131                   Insys_Anthem_000471131
Insys_Anthem_000471176                   Insys_Anthem_000471176

                                                    234
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 236 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000471199                   Insys_Anthem_000471199
Insys_Anthem_000471305                   Insys_Anthem_000471305
Insys_Anthem_000471306                   Insys_Anthem_000471306
Insys_Anthem_000471320                   Insys_Anthem_000471320
Insys_Anthem_000471339                   Insys_Anthem_000471339
Insys_Anthem_000471342                   Insys_Anthem_000471342
Insys_Anthem_000471373                   Insys_Anthem_000471373
Insys_Anthem_000471374                   Insys_Anthem_000471374
Insys_Anthem_000471385                   Insys_Anthem_000471385
Insys_Anthem_000471386                   Insys_Anthem_000471386
Insys_Anthem_000471601                   Insys_Anthem_000471601
Insys_Anthem_000471604                   Insys_Anthem_000471604
Insys_Anthem_000471737                   Insys_Anthem_000471737
Insys_Anthem_000471759                   Insys_Anthem_000471759
Insys_Anthem_000471805                   Insys_Anthem_000471805
Insys_Anthem_000471920                   Insys_Anthem_000471920
Insys_Anthem_000472189                   Insys_Anthem_000472189
Insys_Anthem_000472282                   Insys_Anthem_000472282
Insys_Anthem_000472283                   Insys_Anthem_000472283
Insys_Anthem_000472379                   Insys_Anthem_000472379
Insys_Anthem_000472455                   Insys_Anthem_000472455
Insys_Anthem_000472505                   Insys_Anthem_000472505
Insys_Anthem_000472553                   Insys_Anthem_000472553
Insys_Anthem_000472652                   Insys_Anthem_000472652
Insys_Anthem_000472708                   Insys_Anthem_000472708
Insys_Anthem_000472713                   Insys_Anthem_000472713
Insys_Anthem_000472793                   Insys_Anthem_000472793
Insys_Anthem_000472824                   Insys_Anthem_000472824
Insys_Anthem_000472835                   Insys_Anthem_000472835
Insys_Anthem_000472894                   Insys_Anthem_000472894
Insys_Anthem_000472959                   Insys_Anthem_000472959
Insys_Anthem_000473053                   Insys_Anthem_000473053
Insys_Anthem_000473233                   Insys_Anthem_000473233
Insys_Anthem_000473409                   Insys_Anthem_000473409
Insys_Anthem_000473488                   Insys_Anthem_000473488
Insys_Anthem_000473494                   Insys_Anthem_000473494
Insys_Anthem_000473497                   Insys_Anthem_000473497
Insys_Anthem_000473508                   Insys_Anthem_000473508
Insys_Anthem_000473529                   Insys_Anthem_000473529
Insys_Anthem_000473532                   Insys_Anthem_000473532
Insys_Anthem_000473789                   Insys_Anthem_000473789
Insys_Anthem_000473804                   Insys_Anthem_000473804
Insys_Anthem_000473819                   Insys_Anthem_000473819
Insys_Anthem_000473825                   Insys_Anthem_000473825
Insys_Anthem_000473869                   Insys_Anthem_000473869
Insys_Anthem_000473970                   Insys_Anthem_000473970
Insys_Anthem_000473996                   Insys_Anthem_000473996

                                                    235
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 237 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000474188                   Insys_Anthem_000474188
Insys_Anthem_000474190                   Insys_Anthem_000474190
Insys_Anthem_000474191                   Insys_Anthem_000474191
Insys_Anthem_000474193                   Insys_Anthem_000474193
Insys_Anthem_000474195                   Insys_Anthem_000474195
Insys_Anthem_000474238                   Insys_Anthem_000474238
Insys_Anthem_000474425                   Insys_Anthem_000474425
Insys_Anthem_000474477                   Insys_Anthem_000474477
Insys_Anthem_000474487                   Insys_Anthem_000474487
Insys_Anthem_000474514                   Insys_Anthem_000474514
Insys_Anthem_000474720                   Insys_Anthem_000474720
Insys_Anthem_000474722                   Insys_Anthem_000474722
Insys_Anthem_000474911                   Insys_Anthem_000474911
Insys_Anthem_000474917                   Insys_Anthem_000474917
Insys_Anthem_000474919                   Insys_Anthem_000474919
Insys_Anthem_000474926                   Insys_Anthem_000474926
Insys_Anthem_000475513                   Insys_Anthem_000475513
Insys_Anthem_000475545                   Insys_Anthem_000475545
Insys_Anthem_000475546                   Insys_Anthem_000475546
Insys_Anthem_000475548                   Insys_Anthem_000475548
Insys_Anthem_000475560                   Insys_Anthem_000475560
Insys_Anthem_000475599                   Insys_Anthem_000475599
Insys_Anthem_000475616                   Insys_Anthem_000475616
Insys_Anthem_000475732                   Insys_Anthem_000475732
Insys_Anthem_000475780                   Insys_Anthem_000475780
Insys_Anthem_000475937                   Insys_Anthem_000475937
Insys_Anthem_000476011                   Insys_Anthem_000476011
Insys_Anthem_000476047                   Insys_Anthem_000476047
Insys_Anthem_000476145                   Insys_Anthem_000476145
Insys_Anthem_000476170                   Insys_Anthem_000476170
Insys_Anthem_000476253                   Insys_Anthem_000476253
Insys_Anthem_000476388                   Insys_Anthem_000476388
Insys_Anthem_000476413                   Insys_Anthem_000476413
Insys_Anthem_000476463                   Insys_Anthem_000476463
Insys_Anthem_000476536                   Insys_Anthem_000476536
Insys_Anthem_000476583                   Insys_Anthem_000476583
Insys_Anthem_000476622                   Insys_Anthem_000476622
Insys_Anthem_000476650                   Insys_Anthem_000476650
Insys_Anthem_000476726                   Insys_Anthem_000476726
Insys_Anthem_000476782                   Insys_Anthem_000476782
Insys_Anthem_000476932                   Insys_Anthem_000476932
Insys_Anthem_000476952                   Insys_Anthem_000476952
Insys_Anthem_000476959                   Insys_Anthem_000476959
Insys_Anthem_000476970                   Insys_Anthem_000476970
Insys_Anthem_000476997                   Insys_Anthem_000476997
Insys_Anthem_000477035                   Insys_Anthem_000477035
Insys_Anthem_000477064                   Insys_Anthem_000477064

                                                    236
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 238 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000477074                   Insys_Anthem_000477074
Insys_Anthem_000477109                   Insys_Anthem_000477109
Insys_Anthem_000477186                   Insys_Anthem_000477186
Insys_Anthem_000477190                   Insys_Anthem_000477190
Insys_Anthem_000477191                   Insys_Anthem_000477191
Insys_Anthem_000477194                   Insys_Anthem_000477194
Insys_Anthem_000477195                   Insys_Anthem_000477195
Insys_Anthem_000477202                   Insys_Anthem_000477202
Insys_Anthem_000477214                   Insys_Anthem_000477214
Insys_Anthem_000477326                   Insys_Anthem_000477326
Insys_Anthem_000477363                   Insys_Anthem_000477363
Insys_Anthem_000477364                   Insys_Anthem_000477364
Insys_Anthem_000477375                   Insys_Anthem_000477375
Insys_Anthem_000477401                   Insys_Anthem_000477401
Insys_Anthem_000477419                   Insys_Anthem_000477419
Insys_Anthem_000477435                   Insys_Anthem_000477435
Insys_Anthem_000477475                   Insys_Anthem_000477475
Insys_Anthem_000477499                   Insys_Anthem_000477499
Insys_Anthem_000477641                   Insys_Anthem_000477641
Insys_Anthem_000477724                   Insys_Anthem_000477724
Insys_Anthem_000477725                   Insys_Anthem_000477725
Insys_Anthem_000477727                   Insys_Anthem_000477727
Insys_Anthem_000477732                   Insys_Anthem_000477732
Insys_Anthem_000477748                   Insys_Anthem_000477748
Insys_Anthem_000477774                   Insys_Anthem_000477774
Insys_Anthem_000477913                   Insys_Anthem_000477913
Insys_Anthem_000477978                   Insys_Anthem_000477978
Insys_Anthem_000478004                   Insys_Anthem_000478004
Insys_Anthem_000478068                   Insys_Anthem_000478068
Insys_Anthem_000478070                   Insys_Anthem_000478070
Insys_Anthem_000478093                   Insys_Anthem_000478093
Insys_Anthem_000478129                   Insys_Anthem_000478129
Insys_Anthem_000478141                   Insys_Anthem_000478141
Insys_Anthem_000478157                   Insys_Anthem_000478157
Insys_Anthem_000478186                   Insys_Anthem_000478186
Insys_Anthem_000478213                   Insys_Anthem_000478213
Insys_Anthem_000478304                   Insys_Anthem_000478304
Insys_Anthem_000478348                   Insys_Anthem_000478348
Insys_Anthem_000478377                   Insys_Anthem_000478377
Insys_Anthem_000478378                   Insys_Anthem_000478378
Insys_Anthem_000478440                   Insys_Anthem_000478440
Insys_Anthem_000478554                   Insys_Anthem_000478554
Insys_Anthem_000478556                   Insys_Anthem_000478556
Insys_Anthem_000478559                   Insys_Anthem_000478559
Insys_Anthem_000478566                   Insys_Anthem_000478566
Insys_Anthem_000478588                   Insys_Anthem_000478588
Insys_Anthem_000478603                   Insys_Anthem_000478603

                                                    237
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 239 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000478655                   Insys_Anthem_000478655
Insys_Anthem_000478658                   Insys_Anthem_000478658
Insys_Anthem_000478675                   Insys_Anthem_000478675
Insys_Anthem_000478820                   Insys_Anthem_000478820
Insys_Anthem_000478838                   Insys_Anthem_000478838
Insys_Anthem_000478898                   Insys_Anthem_000478898
Insys_Anthem_000478946                   Insys_Anthem_000478946
Insys_Anthem_000479034                   Insys_Anthem_000479034
Insys_Anthem_000479041                   Insys_Anthem_000479041
Insys_Anthem_000479059                   Insys_Anthem_000479059
Insys_Anthem_000479156                   Insys_Anthem_000479156
Insys_Anthem_000479215                   Insys_Anthem_000479215
Insys_Anthem_000479219                   Insys_Anthem_000479219
Insys_Anthem_000479279                   Insys_Anthem_000479279
Insys_Anthem_000479302                   Insys_Anthem_000479302
Insys_Anthem_000479334                   Insys_Anthem_000479334
Insys_Anthem_000479341                   Insys_Anthem_000479341
Insys_Anthem_000479360                   Insys_Anthem_000479360
Insys_Anthem_000479387                   Insys_Anthem_000479387
Insys_Anthem_000479393                   Insys_Anthem_000479393
Insys_Anthem_000479422                   Insys_Anthem_000479422
Insys_Anthem_000479499                   Insys_Anthem_000479499
Insys_Anthem_000479516                   Insys_Anthem_000479516
Insys_Anthem_000479547                   Insys_Anthem_000479547
Insys_Anthem_000479769                   Insys_Anthem_000479769
Insys_Anthem_000479781                   Insys_Anthem_000479781
Insys_Anthem_000479785                   Insys_Anthem_000479785
Insys_Anthem_000479907                   Insys_Anthem_000479907
Insys_Anthem_000479963                   Insys_Anthem_000479963
Insys_Anthem_000480092                   Insys_Anthem_000480092
Insys_Anthem_000480217                   Insys_Anthem_000480217
Insys_Anthem_000480318                   Insys_Anthem_000480318
Insys_Anthem_000480347                   Insys_Anthem_000480347
Insys_Anthem_000480348                   Insys_Anthem_000480348
Insys_Anthem_000480440                   Insys_Anthem_000480440
Insys_Anthem_000480456                   Insys_Anthem_000480456
Insys_Anthem_000480471                   Insys_Anthem_000480471
Insys_Anthem_000480488                   Insys_Anthem_000480488
Insys_Anthem_000480492                   Insys_Anthem_000480492
Insys_Anthem_000480589                   Insys_Anthem_000480589
Insys_Anthem_000480603                   Insys_Anthem_000480603
Insys_Anthem_000480624                   Insys_Anthem_000480624
Insys_Anthem_000480638                   Insys_Anthem_000480638
Insys_Anthem_000480650                   Insys_Anthem_000480650
Insys_Anthem_000480678                   Insys_Anthem_000480678
Insys_Anthem_000480690                   Insys_Anthem_000480690
Insys_Anthem_000480692                   Insys_Anthem_000480692

                                                    238
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 240 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000480743                   Insys_Anthem_000480743
Insys_Anthem_000480750                   Insys_Anthem_000480750
Insys_Anthem_000480765                   Insys_Anthem_000480765
Insys_Anthem_000480783                   Insys_Anthem_000480783
Insys_Anthem_000480910                   Insys_Anthem_000480910
Insys_Anthem_000481038                   Insys_Anthem_000481038
Insys_Anthem_000481043                   Insys_Anthem_000481043
Insys_Anthem_000481127                   Insys_Anthem_000481127
Insys_Anthem_000481146                   Insys_Anthem_000481146
Insys_Anthem_000481233                   Insys_Anthem_000481233
Insys_Anthem_000481273                   Insys_Anthem_000481273
Insys_Anthem_000481306                   Insys_Anthem_000481306
Insys_Anthem_000481313                   Insys_Anthem_000481313
Insys_Anthem_000481318                   Insys_Anthem_000481318
Insys_Anthem_000481330                   Insys_Anthem_000481330
Insys_Anthem_000481332                   Insys_Anthem_000481332
Insys_Anthem_000481338                   Insys_Anthem_000481338
Insys_Anthem_000481352                   Insys_Anthem_000481352
Insys_Anthem_000481365                   Insys_Anthem_000481365
Insys_Anthem_000481386                   Insys_Anthem_000481386
Insys_Anthem_000481463                   Insys_Anthem_000481463
Insys_Anthem_000481476                   Insys_Anthem_000481476
Insys_Anthem_000481497                   Insys_Anthem_000481497
Insys_Anthem_000481508                   Insys_Anthem_000481508
Insys_Anthem_000481536                   Insys_Anthem_000481536
Insys_Anthem_000481623                   Insys_Anthem_000481623
Insys_Anthem_000481699                   Insys_Anthem_000481699
Insys_Anthem_000481737                   Insys_Anthem_000481737
Insys_Anthem_000481738                   Insys_Anthem_000481738
Insys_Anthem_000481745                   Insys_Anthem_000481745
Insys_Anthem_000481746                   Insys_Anthem_000481746
Insys_Anthem_000481791                   Insys_Anthem_000481791
Insys_Anthem_000481836                   Insys_Anthem_000481836
Insys_Anthem_000481888                   Insys_Anthem_000481888
Insys_Anthem_000481891                   Insys_Anthem_000481891
Insys_Anthem_000481901                   Insys_Anthem_000481901
Insys_Anthem_000481951                   Insys_Anthem_000481951
Insys_Anthem_000481958                   Insys_Anthem_000481958
Insys_Anthem_000482038                   Insys_Anthem_000482038
Insys_Anthem_000482048                   Insys_Anthem_000482048
Insys_Anthem_000482180                   Insys_Anthem_000482180
Insys_Anthem_000482191                   Insys_Anthem_000482191
Insys_Anthem_000482208                   Insys_Anthem_000482208
Insys_Anthem_000482210                   Insys_Anthem_000482210
Insys_Anthem_000482243                   Insys_Anthem_000482243
Insys_Anthem_000482254                   Insys_Anthem_000482254
Insys_Anthem_000482258                   Insys_Anthem_000482258

                                                    239
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 241 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000482272                   Insys_Anthem_000482272
Insys_Anthem_000482274                   Insys_Anthem_000482274
Insys_Anthem_000482278                   Insys_Anthem_000482278
Insys_Anthem_000482296                   Insys_Anthem_000482296
Insys_Anthem_000482300                   Insys_Anthem_000482300
Insys_Anthem_000482301                   Insys_Anthem_000482301
Insys_Anthem_000482302                   Insys_Anthem_000482302
Insys_Anthem_000482403                   Insys_Anthem_000482403
Insys_Anthem_000482463                   Insys_Anthem_000482463
Insys_Anthem_000482623                   Insys_Anthem_000482623
Insys_Anthem_000482664                   Insys_Anthem_000482664
Insys_Anthem_000482671                   Insys_Anthem_000482671
Insys_Anthem_000482673                   Insys_Anthem_000482673
Insys_Anthem_000482728                   Insys_Anthem_000482728
Insys_Anthem_000482746                   Insys_Anthem_000482746
Insys_Anthem_000482772                   Insys_Anthem_000482772
Insys_Anthem_000482774                   Insys_Anthem_000482774
Insys_Anthem_000482791                   Insys_Anthem_000482791
Insys_Anthem_000482826                   Insys_Anthem_000482826
Insys_Anthem_000482864                   Insys_Anthem_000482864
Insys_Anthem_000482879                   Insys_Anthem_000482879
Insys_Anthem_000482905                   Insys_Anthem_000482905
Insys_Anthem_000482927                   Insys_Anthem_000482927
Insys_Anthem_000483021                   Insys_Anthem_000483021
Insys_Anthem_000483024                   Insys_Anthem_000483024
Insys_Anthem_000483049                   Insys_Anthem_000483049
Insys_Anthem_000483118                   Insys_Anthem_000483118
Insys_Anthem_000483163                   Insys_Anthem_000483163
Insys_Anthem_000483242                   Insys_Anthem_000483242
Insys_Anthem_000483289                   Insys_Anthem_000483289
Insys_Anthem_000483334                   Insys_Anthem_000483334
Insys_Anthem_000483382                   Insys_Anthem_000483382
Insys_Anthem_000483391                   Insys_Anthem_000483391
Insys_Anthem_000483411                   Insys_Anthem_000483411
Insys_Anthem_000483425                   Insys_Anthem_000483425
Insys_Anthem_000483444                   Insys_Anthem_000483444
Insys_Anthem_000483473                   Insys_Anthem_000483473
Insys_Anthem_000483488                   Insys_Anthem_000483488
Insys_Anthem_000483517                   Insys_Anthem_000483517
Insys_Anthem_000483541                   Insys_Anthem_000483541
Insys_Anthem_000483566                   Insys_Anthem_000483566
Insys_Anthem_000483570                   Insys_Anthem_000483570
Insys_Anthem_000483775                   Insys_Anthem_000483775
Insys_Anthem_000483811                   Insys_Anthem_000483811
Insys_Anthem_000483899                   Insys_Anthem_000483899
Insys_Anthem_000483928                   Insys_Anthem_000483928
Insys_Anthem_000483935                   Insys_Anthem_000483935

                                                    240
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 242 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000483950                   Insys_Anthem_000483950
Insys_Anthem_000483990                   Insys_Anthem_000483990
Insys_Anthem_000484052                   Insys_Anthem_000484052
Insys_Anthem_000484073                   Insys_Anthem_000484073
Insys_Anthem_000484114                   Insys_Anthem_000484114
Insys_Anthem_000484116                   Insys_Anthem_000484116
Insys_Anthem_000484174                   Insys_Anthem_000484174
Insys_Anthem_000484211                   Insys_Anthem_000484211
Insys_Anthem_000484232                   Insys_Anthem_000484232
Insys_Anthem_000484317                   Insys_Anthem_000484317
Insys_Anthem_000484358                   Insys_Anthem_000484358
Insys_Anthem_000484370                   Insys_Anthem_000484370
Insys_Anthem_000484432                   Insys_Anthem_000484432
Insys_Anthem_000484442                   Insys_Anthem_000484442
Insys_Anthem_000484448                   Insys_Anthem_000484448
Insys_Anthem_000484456                   Insys_Anthem_000484456
Insys_Anthem_000484471                   Insys_Anthem_000484471
Insys_Anthem_000484520                   Insys_Anthem_000484520
Insys_Anthem_000484570                   Insys_Anthem_000484570
Insys_Anthem_000484613                   Insys_Anthem_000484613
Insys_Anthem_000484619                   Insys_Anthem_000484619
Insys_Anthem_000484626                   Insys_Anthem_000484626
Insys_Anthem_000484627                   Insys_Anthem_000484627
Insys_Anthem_000484758                   Insys_Anthem_000484758
Insys_Anthem_000484759                   Insys_Anthem_000484759
Insys_Anthem_000484762                   Insys_Anthem_000484762
Insys_Anthem_000484877                   Insys_Anthem_000484877
Insys_Anthem_000484969                   Insys_Anthem_000484969
Insys_Anthem_000484986                   Insys_Anthem_000484986
Insys_Anthem_000485024                   Insys_Anthem_000485024
Insys_Anthem_000485249                   Insys_Anthem_000485249
Insys_Anthem_000485391                   Insys_Anthem_000485391
Insys_Anthem_000485434                   Insys_Anthem_000485434
Insys_Anthem_000485517                   Insys_Anthem_000485517
Insys_Anthem_000485593                   Insys_Anthem_000485593
Insys_Anthem_000485602                   Insys_Anthem_000485602
Insys_Anthem_000485616                   Insys_Anthem_000485616
Insys_Anthem_000485626                   Insys_Anthem_000485626
Insys_Anthem_000485654                   Insys_Anthem_000485654
Insys_Anthem_000485663                   Insys_Anthem_000485663
Insys_Anthem_000485755                   Insys_Anthem_000485755
Insys_Anthem_000485767                   Insys_Anthem_000485767
Insys_Anthem_000485774                   Insys_Anthem_000485774
Insys_Anthem_000485784                   Insys_Anthem_000485784
Insys_Anthem_000485843                   Insys_Anthem_000485843
Insys_Anthem_000485856                   Insys_Anthem_000485856
Insys_Anthem_000485864                   Insys_Anthem_000485864

                                                    241
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 243 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000485882                   Insys_Anthem_000485882
Insys_Anthem_000485887                   Insys_Anthem_000485887
Insys_Anthem_000485888                   Insys_Anthem_000485888
Insys_Anthem_000485890                   Insys_Anthem_000485890
Insys_Anthem_000485892                   Insys_Anthem_000485892
Insys_Anthem_000485895                   Insys_Anthem_000485895
Insys_Anthem_000485903                   Insys_Anthem_000485903
Insys_Anthem_000485906                   Insys_Anthem_000485906
Insys_Anthem_000485932                   Insys_Anthem_000485932
Insys_Anthem_000485951                   Insys_Anthem_000485951
Insys_Anthem_000485957                   Insys_Anthem_000485957
Insys_Anthem_000485972                   Insys_Anthem_000485972
Insys_Anthem_000486065                   Insys_Anthem_000486065
Insys_Anthem_000486150                   Insys_Anthem_000486150
Insys_Anthem_000486172                   Insys_Anthem_000486172
Insys_Anthem_000486243                   Insys_Anthem_000486243
Insys_Anthem_000486257                   Insys_Anthem_000486257
Insys_Anthem_000486269                   Insys_Anthem_000486269
Insys_Anthem_000486329                   Insys_Anthem_000486329
Insys_Anthem_000486332                   Insys_Anthem_000486332
Insys_Anthem_000486350                   Insys_Anthem_000486350
Insys_Anthem_000486366                   Insys_Anthem_000486366
Insys_Anthem_000486370                   Insys_Anthem_000486370
Insys_Anthem_000486381                   Insys_Anthem_000486381
Insys_Anthem_000486417                   Insys_Anthem_000486417
Insys_Anthem_000486459                   Insys_Anthem_000486459
Insys_Anthem_000486486                   Insys_Anthem_000486486
Insys_Anthem_000486527                   Insys_Anthem_000486527
Insys_Anthem_000486530                   Insys_Anthem_000486530
Insys_Anthem_000486557                   Insys_Anthem_000486557
Insys_Anthem_000486569                   Insys_Anthem_000486569
Insys_Anthem_000486599                   Insys_Anthem_000486599
Insys_Anthem_000486622                   Insys_Anthem_000486622
Insys_Anthem_000486713                   Insys_Anthem_000486713
Insys_Anthem_000486729                   Insys_Anthem_000486729
Insys_Anthem_000486737                   Insys_Anthem_000486737
Insys_Anthem_000486740                   Insys_Anthem_000486740
Insys_Anthem_000486762                   Insys_Anthem_000486762
Insys_Anthem_000486804                   Insys_Anthem_000486804
Insys_Anthem_000486830                   Insys_Anthem_000486830
Insys_Anthem_000486862                   Insys_Anthem_000486862
Insys_Anthem_000486868                   Insys_Anthem_000486868
Insys_Anthem_000486903                   Insys_Anthem_000486903
Insys_Anthem_000486916                   Insys_Anthem_000486916
Insys_Anthem_000486931                   Insys_Anthem_000486931
Insys_Anthem_000486947                   Insys_Anthem_000486947
Insys_Anthem_000486953                   Insys_Anthem_000486953

                                                    242
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 244 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000487010                   Insys_Anthem_000487010
Insys_Anthem_000487029                   Insys_Anthem_000487029
Insys_Anthem_000487046                   Insys_Anthem_000487046
Insys_Anthem_000487089                   Insys_Anthem_000487089
Insys_Anthem_000487108                   Insys_Anthem_000487108
Insys_Anthem_000487190                   Insys_Anthem_000487190
Insys_Anthem_000487211                   Insys_Anthem_000487211
Insys_Anthem_000487227                   Insys_Anthem_000487227
Insys_Anthem_000487228                   Insys_Anthem_000487228
Insys_Anthem_000487242                   Insys_Anthem_000487242
Insys_Anthem_000487296                   Insys_Anthem_000487296
Insys_Anthem_000487402                   Insys_Anthem_000487402
Insys_Anthem_000487427                   Insys_Anthem_000487427
Insys_Anthem_000487437                   Insys_Anthem_000487437
Insys_Anthem_000487461                   Insys_Anthem_000487461
Insys_Anthem_000487464                   Insys_Anthem_000487464
Insys_Anthem_000487472                   Insys_Anthem_000487472
Insys_Anthem_000487574                   Insys_Anthem_000487574
Insys_Anthem_000487599                   Insys_Anthem_000487599
Insys_Anthem_000487631                   Insys_Anthem_000487631
Insys_Anthem_000487649                   Insys_Anthem_000487649
Insys_Anthem_000487652                   Insys_Anthem_000487652
Insys_Anthem_000487669                   Insys_Anthem_000487669
Insys_Anthem_000487688                   Insys_Anthem_000487688
Insys_Anthem_000487721                   Insys_Anthem_000487721
Insys_Anthem_000487733                   Insys_Anthem_000487733
Insys_Anthem_000487741                   Insys_Anthem_000487741
Insys_Anthem_000487840                   Insys_Anthem_000487840
Insys_Anthem_000487857                   Insys_Anthem_000487857
Insys_Anthem_000487858                   Insys_Anthem_000487858
Insys_Anthem_000487859                   Insys_Anthem_000487859
Insys_Anthem_000487871                   Insys_Anthem_000487871
Insys_Anthem_000487893                   Insys_Anthem_000487893
Insys_Anthem_000488064                   Insys_Anthem_000488064
Insys_Anthem_000488070                   Insys_Anthem_000488070
Insys_Anthem_000488076                   Insys_Anthem_000488076
Insys_Anthem_000488077                   Insys_Anthem_000488077
Insys_Anthem_000488125                   Insys_Anthem_000488125
Insys_Anthem_000488217                   Insys_Anthem_000488217
Insys_Anthem_000488227                   Insys_Anthem_000488227
Insys_Anthem_000488237                   Insys_Anthem_000488237
Insys_Anthem_000488248                   Insys_Anthem_000488248
Insys_Anthem_000488260                   Insys_Anthem_000488260
Insys_Anthem_000488286                   Insys_Anthem_000488286
Insys_Anthem_000488313                   Insys_Anthem_000488313
Insys_Anthem_000488336                   Insys_Anthem_000488336
Insys_Anthem_000488376                   Insys_Anthem_000488376

                                                    243
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 245 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000488569                   Insys_Anthem_000488569
Insys_Anthem_000488662                   Insys_Anthem_000488662
Insys_Anthem_000488753                   Insys_Anthem_000488753
Insys_Anthem_000488786                   Insys_Anthem_000488786
Insys_Anthem_000488787                   Insys_Anthem_000488787
Insys_Anthem_000488826                   Insys_Anthem_000488826
Insys_Anthem_000488839                   Insys_Anthem_000488839
Insys_Anthem_000488858                   Insys_Anthem_000488858
Insys_Anthem_000488862                   Insys_Anthem_000488862
Insys_Anthem_000488868                   Insys_Anthem_000488868
Insys_Anthem_000489028                   Insys_Anthem_000489028
Insys_Anthem_000489073                   Insys_Anthem_000489073
Insys_Anthem_000489152                   Insys_Anthem_000489152
Insys_Anthem_000489222                   Insys_Anthem_000489222
Insys_Anthem_000489243                   Insys_Anthem_000489243
Insys_Anthem_000489266                   Insys_Anthem_000489266
Insys_Anthem_000489289                   Insys_Anthem_000489289
Insys_Anthem_000489328                   Insys_Anthem_000489328
Insys_Anthem_000489346                   Insys_Anthem_000489346
Insys_Anthem_000489446                   Insys_Anthem_000489446
Insys_Anthem_000489447                   Insys_Anthem_000489447
Insys_Anthem_000489460                   Insys_Anthem_000489460
Insys_Anthem_000489466                   Insys_Anthem_000489466
Insys_Anthem_000489471                   Insys_Anthem_000489471
Insys_Anthem_000489533                   Insys_Anthem_000489533
Insys_Anthem_000489582                   Insys_Anthem_000489582
Insys_Anthem_000489610                   Insys_Anthem_000489610
Insys_Anthem_000489628                   Insys_Anthem_000489628
Insys_Anthem_000489643                   Insys_Anthem_000489643
Insys_Anthem_000489647                   Insys_Anthem_000489647
Insys_Anthem_000489654                   Insys_Anthem_000489654
Insys_Anthem_000489673                   Insys_Anthem_000489673
Insys_Anthem_000489678                   Insys_Anthem_000489678
Insys_Anthem_000489689                   Insys_Anthem_000489689
Insys_Anthem_000489713                   Insys_Anthem_000489713
Insys_Anthem_000489788                   Insys_Anthem_000489788
Insys_Anthem_000489851                   Insys_Anthem_000489851
Insys_Anthem_000489879                   Insys_Anthem_000489879
Insys_Anthem_000489918                   Insys_Anthem_000489918
Insys_Anthem_000489951                   Insys_Anthem_000489951
Insys_Anthem_000489966                   Insys_Anthem_000489966
Insys_Anthem_000490001                   Insys_Anthem_000490001
Insys_Anthem_000490052                   Insys_Anthem_000490052
Insys_Anthem_000490060                   Insys_Anthem_000490060
Insys_Anthem_000490080                   Insys_Anthem_000490080
Insys_Anthem_000490084                   Insys_Anthem_000490084
Insys_Anthem_000490090                   Insys_Anthem_000490090

                                                    244
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 246 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000490096                   Insys_Anthem_000490096
Insys_Anthem_000490123                   Insys_Anthem_000490123
Insys_Anthem_000490236                   Insys_Anthem_000490236
Insys_Anthem_000490330                   Insys_Anthem_000490330
Insys_Anthem_000490416                   Insys_Anthem_000490416
Insys_Anthem_000490430                   Insys_Anthem_000490430
Insys_Anthem_000490450                   Insys_Anthem_000490450
Insys_Anthem_000490459                   Insys_Anthem_000490459
Insys_Anthem_000490461                   Insys_Anthem_000490461
Insys_Anthem_000490523                   Insys_Anthem_000490523
Insys_Anthem_000490577                   Insys_Anthem_000490577
Insys_Anthem_000490669                   Insys_Anthem_000490669
Insys_Anthem_000490670                   Insys_Anthem_000490670
Insys_Anthem_000490672                   Insys_Anthem_000490672
Insys_Anthem_000490673                   Insys_Anthem_000490673
Insys_Anthem_000490674                   Insys_Anthem_000490674
Insys_Anthem_000490696                   Insys_Anthem_000490696
Insys_Anthem_000490774                   Insys_Anthem_000490774
Insys_Anthem_000490804                   Insys_Anthem_000490804
Insys_Anthem_000490823                   Insys_Anthem_000490823
Insys_Anthem_000490825                   Insys_Anthem_000490825
Insys_Anthem_000490829                   Insys_Anthem_000490829
Insys_Anthem_000490902                   Insys_Anthem_000490902
Insys_Anthem_000490997                   Insys_Anthem_000490997
Insys_Anthem_000491021                   Insys_Anthem_000491021
Insys_Anthem_000491051                   Insys_Anthem_000491051
Insys_Anthem_000491137                   Insys_Anthem_000491137
Insys_Anthem_000491190                   Insys_Anthem_000491190
Insys_Anthem_000491205                   Insys_Anthem_000491205
Insys_Anthem_000491222                   Insys_Anthem_000491222
Insys_Anthem_000491229                   Insys_Anthem_000491229
Insys_Anthem_000491239                   Insys_Anthem_000491239
Insys_Anthem_000491269                   Insys_Anthem_000491269
Insys_Anthem_000491271                   Insys_Anthem_000491271
Insys_Anthem_000491278                   Insys_Anthem_000491278
Insys_Anthem_000491315                   Insys_Anthem_000491315
Insys_Anthem_000491316                   Insys_Anthem_000491316
Insys_Anthem_000491323                   Insys_Anthem_000491323
Insys_Anthem_000491332                   Insys_Anthem_000491332
Insys_Anthem_000491340                   Insys_Anthem_000491340
Insys_Anthem_000491389                   Insys_Anthem_000491389
Insys_Anthem_000491450                   Insys_Anthem_000491450
Insys_Anthem_000491454                   Insys_Anthem_000491454
Insys_Anthem_000491456                   Insys_Anthem_000491456
Insys_Anthem_000491659                   Insys_Anthem_000491659
Insys_Anthem_000491745                   Insys_Anthem_000491745
Insys_Anthem_000491754                   Insys_Anthem_000491754

                                                    245
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 247 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000491857                   Insys_Anthem_000491857
Insys_Anthem_000492007                   Insys_Anthem_000492007
Insys_Anthem_000492021                   Insys_Anthem_000492021
Insys_Anthem_000492022                   Insys_Anthem_000492022
Insys_Anthem_000492067                   Insys_Anthem_000492067
Insys_Anthem_000492068                   Insys_Anthem_000492068
Insys_Anthem_000492071                   Insys_Anthem_000492071
Insys_Anthem_000492078                   Insys_Anthem_000492078
Insys_Anthem_000492100                   Insys_Anthem_000492100
Insys_Anthem_000492106                   Insys_Anthem_000492106
Insys_Anthem_000492108                   Insys_Anthem_000492108
Insys_Anthem_000492114                   Insys_Anthem_000492114
Insys_Anthem_000492162                   Insys_Anthem_000492162
Insys_Anthem_000492377                   Insys_Anthem_000492377
Insys_Anthem_000492674                   Insys_Anthem_000492674
Insys_Anthem_000492677                   Insys_Anthem_000492677
Insys_Anthem_000492684                   Insys_Anthem_000492684
Insys_Anthem_000492696                   Insys_Anthem_000492696
Insys_Anthem_000492704                   Insys_Anthem_000492704
Insys_Anthem_000492718                   Insys_Anthem_000492718
Insys_Anthem_000492720                   Insys_Anthem_000492720
Insys_Anthem_000492729                   Insys_Anthem_000492729
Insys_Anthem_000492734                   Insys_Anthem_000492734
Insys_Anthem_000492745                   Insys_Anthem_000492745
Insys_Anthem_000492777                   Insys_Anthem_000492777
Insys_Anthem_000492812                   Insys_Anthem_000492812
Insys_Anthem_000492823                   Insys_Anthem_000492823
Insys_Anthem_000492828                   Insys_Anthem_000492828
Insys_Anthem_000492838                   Insys_Anthem_000492838
Insys_Anthem_000492862                   Insys_Anthem_000492862
Insys_Anthem_000492878                   Insys_Anthem_000492878
Insys_Anthem_000492886                   Insys_Anthem_000492886
Insys_Anthem_000492901                   Insys_Anthem_000492901
Insys_Anthem_000492914                   Insys_Anthem_000492914
Insys_Anthem_000492923                   Insys_Anthem_000492923
Insys_Anthem_000492928                   Insys_Anthem_000492928
Insys_Anthem_000492957                   Insys_Anthem_000492957
Insys_Anthem_000492965                   Insys_Anthem_000492965
Insys_Anthem_000493135                   Insys_Anthem_000493135
Insys_Anthem_000493845                   Insys_Anthem_000493845
Insys_Anthem_000494184                   Insys_Anthem_000494184
Insys_Anthem_000494450                   Insys_Anthem_000494450
Insys_Anthem_000494688                   Insys_Anthem_000494688
Insys_Anthem_000496299                   Insys_Anthem_000496299
Insys_Anthem_000496301                   Insys_Anthem_000496301
Insys_Anthem_000496310                   Insys_Anthem_000496310
Insys_Anthem_000496314                   Insys_Anthem_000496314

                                                    246
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 248 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000496330                   Insys_Anthem_000496330
Insys_Anthem_000496342                   Insys_Anthem_000496342
Insys_Anthem_000496345                   Insys_Anthem_000496345
Insys_Anthem_000496350                   Insys_Anthem_000496350
Insys_Anthem_000496355                   Insys_Anthem_000496355
Insys_Anthem_000496377                   Insys_Anthem_000496377
Insys_Anthem_000496385                   Insys_Anthem_000496385
Insys_Anthem_000496390                   Insys_Anthem_000496390
Insys_Anthem_000496399                   Insys_Anthem_000496399
Insys_Anthem_000496409                   Insys_Anthem_000496409
Insys_Anthem_000496412                   Insys_Anthem_000496412
Insys_Anthem_000496416                   Insys_Anthem_000496416
Insys_Anthem_000496432                   Insys_Anthem_000496432
Insys_Anthem_000496444                   Insys_Anthem_000496444
Insys_Anthem_000496478                   Insys_Anthem_000496478
Insys_Anthem_000496482                   Insys_Anthem_000496482
Insys_Anthem_000496498                   Insys_Anthem_000496498
Insys_Anthem_000496511                   Insys_Anthem_000496511
Insys_Anthem_000496537                   Insys_Anthem_000496537
Insys_Anthem_000496541                   Insys_Anthem_000496541
Insys_Anthem_000496571                   Insys_Anthem_000496571
Insys_Anthem_000496601                   Insys_Anthem_000496601
Insys_Anthem_000496611                   Insys_Anthem_000496611
Insys_Anthem_000496634                   Insys_Anthem_000496634
Insys_Anthem_000496641                   Insys_Anthem_000496641
Insys_Anthem_000496667                   Insys_Anthem_000496667
Insys_Anthem_000496708                   Insys_Anthem_000496708
Insys_Anthem_000496722                   Insys_Anthem_000496722
Insys_Anthem_000496725                   Insys_Anthem_000496725
Insys_Anthem_000496742                   Insys_Anthem_000496742
Insys_Anthem_000496744                   Insys_Anthem_000496744
Insys_Anthem_000496757                   Insys_Anthem_000496757
Insys_Anthem_000496788                   Insys_Anthem_000496788
Insys_Anthem_000496830                   Insys_Anthem_000496830
Insys_Anthem_000496837                   Insys_Anthem_000496837
Insys_Anthem_000496845                   Insys_Anthem_000496845
Insys_Anthem_000496863                   Insys_Anthem_000496863
Insys_Anthem_000496881                   Insys_Anthem_000496881
Insys_Anthem_000496898                   Insys_Anthem_000496898
Insys_Anthem_000496916                   Insys_Anthem_000496916
Insys_Anthem_000496920                   Insys_Anthem_000496920
Insys_Anthem_000496953                   Insys_Anthem_000496953
Insys_Anthem_000496965                   Insys_Anthem_000496965
Insys_Anthem_000496992                   Insys_Anthem_000496992
Insys_Anthem_000496993                   Insys_Anthem_000496993
Insys_Anthem_000497014                   Insys_Anthem_000497014
Insys_Anthem_000497020                   Insys_Anthem_000497020

                                                    247
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 249 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000497033                   Insys_Anthem_000497033
Insys_Anthem_000497045                   Insys_Anthem_000497045
Insys_Anthem_000497080                   Insys_Anthem_000497080
Insys_Anthem_000497102                   Insys_Anthem_000497102
Insys_Anthem_000497127                   Insys_Anthem_000497127
Insys_Anthem_000497132                   Insys_Anthem_000497132
Insys_Anthem_000497196                   Insys_Anthem_000497196
Insys_Anthem_000497226                   Insys_Anthem_000497226
Insys_Anthem_000497251                   Insys_Anthem_000497251
Insys_Anthem_000497258                   Insys_Anthem_000497258
Insys_Anthem_000497320                   Insys_Anthem_000497320
Insys_Anthem_000497370                   Insys_Anthem_000497370
Insys_Anthem_000497372                   Insys_Anthem_000497372
Insys_Anthem_000497391                   Insys_Anthem_000497391
Insys_Anthem_000497394                   Insys_Anthem_000497394
Insys_Anthem_000497395                   Insys_Anthem_000497395
Insys_Anthem_000497412                   Insys_Anthem_000497412
Insys_Anthem_000497424                   Insys_Anthem_000497424
Insys_Anthem_000497472                   Insys_Anthem_000497472
Insys_Anthem_000497500                   Insys_Anthem_000497500
Insys_Anthem_000497536                   Insys_Anthem_000497536
Insys_Anthem_000497558                   Insys_Anthem_000497558
Insys_Anthem_000497577                   Insys_Anthem_000497577
Insys_Anthem_000497581                   Insys_Anthem_000497581
Insys_Anthem_000497622                   Insys_Anthem_000497622
Insys_Anthem_000497650                   Insys_Anthem_000497650
Insys_Anthem_000497693                   Insys_Anthem_000497693
Insys_Anthem_000497701                   Insys_Anthem_000497701
Insys_Anthem_000497706                   Insys_Anthem_000497706
Insys_Anthem_000497744                   Insys_Anthem_000497744
Insys_Anthem_000497749                   Insys_Anthem_000497749
Insys_Anthem_000497755                   Insys_Anthem_000497755
Insys_Anthem_000497763                   Insys_Anthem_000497763
Insys_Anthem_000497772                   Insys_Anthem_000497772
Insys_Anthem_000497801                   Insys_Anthem_000497801
Insys_Anthem_000497818                   Insys_Anthem_000497818
Insys_Anthem_000497835                   Insys_Anthem_000497835
Insys_Anthem_000497847                   Insys_Anthem_000497847
Insys_Anthem_000497865                   Insys_Anthem_000497865
Insys_Anthem_000497900                   Insys_Anthem_000497900
Insys_Anthem_000497968                   Insys_Anthem_000497968
Insys_Anthem_000498017                   Insys_Anthem_000498017
Insys_Anthem_000498091                   Insys_Anthem_000498091
Insys_Anthem_000498212                   Insys_Anthem_000498212
Insys_Anthem_000498232                   Insys_Anthem_000498232
Insys_Anthem_000498373                   Insys_Anthem_000498373
Insys_Anthem_000498475                   Insys_Anthem_000498475

                                                    248
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 250 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000498484                   Insys_Anthem_000498484
Insys_Anthem_000498497                   Insys_Anthem_000498497
Insys_Anthem_000498522                   Insys_Anthem_000498522
Insys_Anthem_000498598                   Insys_Anthem_000498598
Insys_Anthem_000498610                   Insys_Anthem_000498610
Insys_Anthem_000498635                   Insys_Anthem_000498635
Insys_Anthem_000498708                   Insys_Anthem_000498708
Insys_Anthem_000498728                   Insys_Anthem_000498728
Insys_Anthem_000498771                   Insys_Anthem_000498771
Insys_Anthem_000498780                   Insys_Anthem_000498780
Insys_Anthem_000498781                   Insys_Anthem_000498781
Insys_Anthem_000498800                   Insys_Anthem_000498800
Insys_Anthem_000498828                   Insys_Anthem_000498828
Insys_Anthem_000498836                   Insys_Anthem_000498836
Insys_Anthem_000498939                   Insys_Anthem_000498939
Insys_Anthem_000498968                   Insys_Anthem_000498968
Insys_Anthem_000498970                   Insys_Anthem_000498970
Insys_Anthem_000499066                   Insys_Anthem_000499066
Insys_Anthem_000499083                   Insys_Anthem_000499083
Insys_Anthem_000499102                   Insys_Anthem_000499102
Insys_Anthem_000499134                   Insys_Anthem_000499134
Insys_Anthem_000499227                   Insys_Anthem_000499227
Insys_Anthem_000499274                   Insys_Anthem_000499274
Insys_Anthem_000499320                   Insys_Anthem_000499320
Insys_Anthem_000499326                   Insys_Anthem_000499326
Insys_Anthem_000499465                   Insys_Anthem_000499465
Insys_Anthem_000499500                   Insys_Anthem_000499500
Insys_Anthem_000499514                   Insys_Anthem_000499514
Insys_Anthem_000499515                   Insys_Anthem_000499515
Insys_Anthem_000499613                   Insys_Anthem_000499613
Insys_Anthem_000499625                   Insys_Anthem_000499625
Insys_Anthem_000499657                   Insys_Anthem_000499657
Insys_Anthem_000499673                   Insys_Anthem_000499673
Insys_Anthem_000499777                   Insys_Anthem_000499777
Insys_Anthem_000499785                   Insys_Anthem_000499785
Insys_Anthem_000499893                   Insys_Anthem_000499893
Insys_Anthem_000499974                   Insys_Anthem_000499974
Insys_Anthem_000500006                   Insys_Anthem_000500006
Insys_Anthem_000500029                   Insys_Anthem_000500029
Insys_Anthem_000500202                   Insys_Anthem_000500202
Insys_Anthem_000500212                   Insys_Anthem_000500212
Insys_Anthem_000500288                   Insys_Anthem_000500288
Insys_Anthem_000500332                   Insys_Anthem_000500332
Insys_Anthem_000500339                   Insys_Anthem_000500339
Insys_Anthem_000500367                   Insys_Anthem_000500367
Insys_Anthem_000500401                   Insys_Anthem_000500401
Insys_Anthem_000500421                   Insys_Anthem_000500421

                                                    249
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 251 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000500422                   Insys_Anthem_000500422
Insys_Anthem_000500440                   Insys_Anthem_000500440
Insys_Anthem_000500458                   Insys_Anthem_000500458
Insys_Anthem_000500583                   Insys_Anthem_000500583
Insys_Anthem_000500613                   Insys_Anthem_000500613
Insys_Anthem_000500630                   Insys_Anthem_000500630
Insys_Anthem_000500640                   Insys_Anthem_000500640
Insys_Anthem_000500681                   Insys_Anthem_000500681
Insys_Anthem_000500686                   Insys_Anthem_000500686
Insys_Anthem_000500707                   Insys_Anthem_000500707
Insys_Anthem_000500722                   Insys_Anthem_000500722
Insys_Anthem_000500726                   Insys_Anthem_000500726
Insys_Anthem_000500742                   Insys_Anthem_000500742
Insys_Anthem_000500746                   Insys_Anthem_000500746
Insys_Anthem_000500747                   Insys_Anthem_000500747
Insys_Anthem_000500756                   Insys_Anthem_000500756
Insys_Anthem_000500790                   Insys_Anthem_000500790
Insys_Anthem_000500819                   Insys_Anthem_000500819
Insys_Anthem_000500841                   Insys_Anthem_000500841
Insys_Anthem_000500916                   Insys_Anthem_000500916
Insys_Anthem_000500967                   Insys_Anthem_000500967
Insys_Anthem_000500979                   Insys_Anthem_000500979
Insys_Anthem_000501054                   Insys_Anthem_000501054
Insys_Anthem_000501108                   Insys_Anthem_000501108
Insys_Anthem_000501140                   Insys_Anthem_000501140
Insys_Anthem_000501186                   Insys_Anthem_000501186
Insys_Anthem_000501194                   Insys_Anthem_000501194
Insys_Anthem_000501221                   Insys_Anthem_000501221
Insys_Anthem_000501264                   Insys_Anthem_000501264
Insys_Anthem_000501271                   Insys_Anthem_000501271
Insys_Anthem_000501282                   Insys_Anthem_000501282
Insys_Anthem_000501300                   Insys_Anthem_000501300
Insys_Anthem_000501309                   Insys_Anthem_000501309
Insys_Anthem_000501331                   Insys_Anthem_000501331
Insys_Anthem_000501339                   Insys_Anthem_000501339
Insys_Anthem_000501364                   Insys_Anthem_000501364
Insys_Anthem_000501387                   Insys_Anthem_000501387
Insys_Anthem_000501431                   Insys_Anthem_000501431
Insys_Anthem_000501444                   Insys_Anthem_000501444
Insys_Anthem_000501467                   Insys_Anthem_000501467
Insys_Anthem_000501489                   Insys_Anthem_000501489
Insys_Anthem_000501507                   Insys_Anthem_000501507
Insys_Anthem_000501518                   Insys_Anthem_000501518
Insys_Anthem_000501565                   Insys_Anthem_000501565
Insys_Anthem_000501571                   Insys_Anthem_000501571
Insys_Anthem_000501572                   Insys_Anthem_000501572
Insys_Anthem_000501583                   Insys_Anthem_000501583

                                                    250
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 252 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000501585                   Insys_Anthem_000501585
Insys_Anthem_000501597                   Insys_Anthem_000501597
Insys_Anthem_000501600                   Insys_Anthem_000501600
Insys_Anthem_000501630                   Insys_Anthem_000501630
Insys_Anthem_000501653                   Insys_Anthem_000501653
Insys_Anthem_000501663                   Insys_Anthem_000501663
Insys_Anthem_000501688                   Insys_Anthem_000501688
Insys_Anthem_000501738                   Insys_Anthem_000501738
Insys_Anthem_000501743                   Insys_Anthem_000501743
Insys_Anthem_000501754                   Insys_Anthem_000501754
Insys_Anthem_000501777                   Insys_Anthem_000501777
Insys_Anthem_000501798                   Insys_Anthem_000501798
Insys_Anthem_000501804                   Insys_Anthem_000501804
Insys_Anthem_000501818                   Insys_Anthem_000501818
Insys_Anthem_000501822                   Insys_Anthem_000501822
Insys_Anthem_000501823                   Insys_Anthem_000501823
Insys_Anthem_000501847                   Insys_Anthem_000501847
Insys_Anthem_000501867                   Insys_Anthem_000501867
Insys_Anthem_000501924                   Insys_Anthem_000501924
Insys_Anthem_000501925                   Insys_Anthem_000501925
Insys_Anthem_000501929                   Insys_Anthem_000501929
Insys_Anthem_000501931                   Insys_Anthem_000501931
Insys_Anthem_000501941                   Insys_Anthem_000501941
Insys_Anthem_000501946                   Insys_Anthem_000501946
Insys_Anthem_000501973                   Insys_Anthem_000501973
Insys_Anthem_000501983                   Insys_Anthem_000501983
Insys_Anthem_000501984                   Insys_Anthem_000501984
Insys_Anthem_000501994                   Insys_Anthem_000501994
Insys_Anthem_000502003                   Insys_Anthem_000502003
Insys_Anthem_000502009                   Insys_Anthem_000502009
Insys_Anthem_000502049                   Insys_Anthem_000502049
Insys_Anthem_000502050                   Insys_Anthem_000502050
Insys_Anthem_000502094                   Insys_Anthem_000502094
Insys_Anthem_000502169                   Insys_Anthem_000502169
Insys_Anthem_000502213                   Insys_Anthem_000502213
Insys_Anthem_000502226                   Insys_Anthem_000502226
Insys_Anthem_000502242                   Insys_Anthem_000502242
Insys_Anthem_000502260                   Insys_Anthem_000502260
Insys_Anthem_000502333                   Insys_Anthem_000502333
Insys_Anthem_000502334                   Insys_Anthem_000502334
Insys_Anthem_000502370                   Insys_Anthem_000502370
Insys_Anthem_000502384                   Insys_Anthem_000502384
Insys_Anthem_000502389                   Insys_Anthem_000502389
Insys_Anthem_000502397                   Insys_Anthem_000502397
Insys_Anthem_000502406                   Insys_Anthem_000502406
Insys_Anthem_000502417                   Insys_Anthem_000502417
Insys_Anthem_000502419                   Insys_Anthem_000502419

                                                    251
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 253 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000502465                   Insys_Anthem_000502465
Insys_Anthem_000502522                   Insys_Anthem_000502522
Insys_Anthem_000502540                   Insys_Anthem_000502540
Insys_Anthem_000502550                   Insys_Anthem_000502550
Insys_Anthem_000502571                   Insys_Anthem_000502571
Insys_Anthem_000502596                   Insys_Anthem_000502596
Insys_Anthem_000502609                   Insys_Anthem_000502609
Insys_Anthem_000502689                   Insys_Anthem_000502689
Insys_Anthem_000502708                   Insys_Anthem_000502708
Insys_Anthem_000502757                   Insys_Anthem_000502757
Insys_Anthem_000502779                   Insys_Anthem_000502779
Insys_Anthem_000502789                   Insys_Anthem_000502789
Insys_Anthem_000502803                   Insys_Anthem_000502803
Insys_Anthem_000502810                   Insys_Anthem_000502810
Insys_Anthem_000502849                   Insys_Anthem_000502849
Insys_Anthem_000502913                   Insys_Anthem_000502913
Insys_Anthem_000502936                   Insys_Anthem_000502936
Insys_Anthem_000502948                   Insys_Anthem_000502948
Insys_Anthem_000503079                   Insys_Anthem_000503079
Insys_Anthem_000503091                   Insys_Anthem_000503091
Insys_Anthem_000503102                   Insys_Anthem_000503102
Insys_Anthem_000503104                   Insys_Anthem_000503104
Insys_Anthem_000503107                   Insys_Anthem_000503107
Insys_Anthem_000503111                   Insys_Anthem_000503111
Insys_Anthem_000503112                   Insys_Anthem_000503112
Insys_Anthem_000503113                   Insys_Anthem_000503113
Insys_Anthem_000503130                   Insys_Anthem_000503130
Insys_Anthem_000503144                   Insys_Anthem_000503144
Insys_Anthem_000503145                   Insys_Anthem_000503145
Insys_Anthem_000503158                   Insys_Anthem_000503158
Insys_Anthem_000503161                   Insys_Anthem_000503161
Insys_Anthem_000503171                   Insys_Anthem_000503171
Insys_Anthem_000503174                   Insys_Anthem_000503174
Insys_Anthem_000503187                   Insys_Anthem_000503187
Insys_Anthem_000503197                   Insys_Anthem_000503197
Insys_Anthem_000503198                   Insys_Anthem_000503198
Insys_Anthem_000503207                   Insys_Anthem_000503207
Insys_Anthem_000503230                   Insys_Anthem_000503230
Insys_Anthem_000503238                   Insys_Anthem_000503238
Insys_Anthem_000503243                   Insys_Anthem_000503243
Insys_Anthem_000503247                   Insys_Anthem_000503247
Insys_Anthem_000503257                   Insys_Anthem_000503257
Insys_Anthem_000503285                   Insys_Anthem_000503285
Insys_Anthem_000503293                   Insys_Anthem_000503293
Insys_Anthem_000503297                   Insys_Anthem_000503297
Insys_Anthem_000503324                   Insys_Anthem_000503324
Insys_Anthem_000503359                   Insys_Anthem_000503359

                                                    252
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 254 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000503530                   Insys_Anthem_000503530
Insys_Anthem_000503578                   Insys_Anthem_000503578
Insys_Anthem_000503639                   Insys_Anthem_000503639
Insys_Anthem_000503655                   Insys_Anthem_000503655
Insys_Anthem_000503665                   Insys_Anthem_000503665
Insys_Anthem_000504319                   Insys_Anthem_000504319
Insys_Anthem_000504363                   Insys_Anthem_000504363
Insys_Anthem_000504693                   Insys_Anthem_000504693
Insys_Anthem_000504749                   Insys_Anthem_000504749
Insys_Anthem_000505036                   Insys_Anthem_000505036
Insys_Anthem_000505070                   Insys_Anthem_000505070
Insys_Anthem_000505079                   Insys_Anthem_000505079
Insys_Anthem_000505094                   Insys_Anthem_000505094
Insys_Anthem_000505098                   Insys_Anthem_000505098
Insys_Anthem_000505178                   Insys_Anthem_000505178
Insys_Anthem_000505225                   Insys_Anthem_000505225
Insys_Anthem_000505238                   Insys_Anthem_000505238
Insys_Anthem_000505307                   Insys_Anthem_000505307
Insys_Anthem_000505315                   Insys_Anthem_000505315
Insys_Anthem_000505324                   Insys_Anthem_000505324
Insys_Anthem_000505347                   Insys_Anthem_000505347
Insys_Anthem_000505360                   Insys_Anthem_000505360
Insys_Anthem_000505461                   Insys_Anthem_000505461
Insys_Anthem_000505466                   Insys_Anthem_000505466
Insys_Anthem_000505710                   Insys_Anthem_000505710
Insys_Anthem_000505838                   Insys_Anthem_000505838
Insys_Anthem_000505846                   Insys_Anthem_000505846
Insys_Anthem_000506110                   Insys_Anthem_000506110
Insys_Anthem_000506345                   Insys_Anthem_000506345
Insys_Anthem_000506434                   Insys_Anthem_000506434
Insys_Anthem_000506477                   Insys_Anthem_000506477
Insys_Anthem_000506513                   Insys_Anthem_000506513
Insys_Anthem_000506536                   Insys_Anthem_000506536
Insys_Anthem_000506623                   Insys_Anthem_000506623
Insys_Anthem_000506694                   Insys_Anthem_000506694
Insys_Anthem_000506718                   Insys_Anthem_000506718
Insys_Anthem_000506740                   Insys_Anthem_000506740
Insys_Anthem_000506817                   Insys_Anthem_000506817
Insys_Anthem_000506856                   Insys_Anthem_000506856
Insys_Anthem_000506936                   Insys_Anthem_000506936
Insys_Anthem_000506942                   Insys_Anthem_000506942
Insys_Anthem_000506971                   Insys_Anthem_000506971
Insys_Anthem_000506981                   Insys_Anthem_000506981
Insys_Anthem_000507008                   Insys_Anthem_000507008
Insys_Anthem_000507019                   Insys_Anthem_000507019
Insys_Anthem_000507057                   Insys_Anthem_000507057
Insys_Anthem_000507102                   Insys_Anthem_000507102

                                                    253
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 255 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000507172                   Insys_Anthem_000507172
Insys_Anthem_000507176                   Insys_Anthem_000507176
Insys_Anthem_000507200                   Insys_Anthem_000507200
Insys_Anthem_000507300                   Insys_Anthem_000507300
Insys_Anthem_000507394                   Insys_Anthem_000507394
Insys_Anthem_000507429                   Insys_Anthem_000507429
Insys_Anthem_000507599                   Insys_Anthem_000507599
Insys_Anthem_000507926                   Insys_Anthem_000507926
Insys_Anthem_000507991                   Insys_Anthem_000507991
Insys_Anthem_000508084                   Insys_Anthem_000508084
Insys_Anthem_000508089                   Insys_Anthem_000508089
Insys_Anthem_000508164                   Insys_Anthem_000508164
Insys_Anthem_000508178                   Insys_Anthem_000508178
Insys_Anthem_000508226                   Insys_Anthem_000508226
Insys_Anthem_000508227                   Insys_Anthem_000508227
Insys_Anthem_000508229                   Insys_Anthem_000508229
Insys_Anthem_000508232                   Insys_Anthem_000508232
Insys_Anthem_000508391                   Insys_Anthem_000508391
Insys_Anthem_000508459                   Insys_Anthem_000508459
Insys_Anthem_000508497                   Insys_Anthem_000508497
Insys_Anthem_000508530                   Insys_Anthem_000508530
Insys_Anthem_000508577                   Insys_Anthem_000508577
Insys_Anthem_000508586                   Insys_Anthem_000508586
Insys_Anthem_000508651                   Insys_Anthem_000508651
Insys_Anthem_000508679                   Insys_Anthem_000508679
Insys_Anthem_000508719                   Insys_Anthem_000508719
Insys_Anthem_000508738                   Insys_Anthem_000508738
Insys_Anthem_000508743                   Insys_Anthem_000508743
Insys_Anthem_000508770                   Insys_Anthem_000508770
Insys_Anthem_000508914                   Insys_Anthem_000508914
Insys_Anthem_000508932                   Insys_Anthem_000508932
Insys_Anthem_000508948                   Insys_Anthem_000508948
Insys_Anthem_000508950                   Insys_Anthem_000508950
Insys_Anthem_000508982                   Insys_Anthem_000508982
Insys_Anthem_000509047                   Insys_Anthem_000509047
Insys_Anthem_000509104                   Insys_Anthem_000509104
Insys_Anthem_000509176                   Insys_Anthem_000509176
Insys_Anthem_000509225                   Insys_Anthem_000509225
Insys_Anthem_000509250                   Insys_Anthem_000509250
Insys_Anthem_000509274                   Insys_Anthem_000509274
Insys_Anthem_000509301                   Insys_Anthem_000509301
Insys_Anthem_000509326                   Insys_Anthem_000509326
Insys_Anthem_000509361                   Insys_Anthem_000509361
Insys_Anthem_000509377                   Insys_Anthem_000509377
Insys_Anthem_000509424                   Insys_Anthem_000509424
Insys_Anthem_000509427                   Insys_Anthem_000509427
Insys_Anthem_000509429                   Insys_Anthem_000509429

                                                    254
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 256 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000509433                   Insys_Anthem_000509433
Insys_Anthem_000509435                   Insys_Anthem_000509435
Insys_Anthem_000509437                   Insys_Anthem_000509437
Insys_Anthem_000509439                   Insys_Anthem_000509439
Insys_Anthem_000509453                   Insys_Anthem_000509453
Insys_Anthem_000509468                   Insys_Anthem_000509468
Insys_Anthem_000509470                   Insys_Anthem_000509470
Insys_Anthem_000509482                   Insys_Anthem_000509482
Insys_Anthem_000509556                   Insys_Anthem_000509556
Insys_Anthem_000509562                   Insys_Anthem_000509562
Insys_Anthem_000509586                   Insys_Anthem_000509586
Insys_Anthem_000509588                   Insys_Anthem_000509588
Insys_Anthem_000509590                   Insys_Anthem_000509590
Insys_Anthem_000509620                   Insys_Anthem_000509620
Insys_Anthem_000509622                   Insys_Anthem_000509622
Insys_Anthem_000509624                   Insys_Anthem_000509624
Insys_Anthem_000509704                   Insys_Anthem_000509704
Insys_Anthem_000509734                   Insys_Anthem_000509734
Insys_Anthem_000509814                   Insys_Anthem_000509814
Insys_Anthem_000509842                   Insys_Anthem_000509842
Insys_Anthem_000509869                   Insys_Anthem_000509869
Insys_Anthem_000509889                   Insys_Anthem_000509889
Insys_Anthem_000509901                   Insys_Anthem_000509901
Insys_Anthem_000510426                   Insys_Anthem_000510426
Insys_Anthem_000510467                   Insys_Anthem_000510467
Insys_Anthem_000510495                   Insys_Anthem_000510495
Insys_Anthem_000510498                   Insys_Anthem_000510498
Insys_Anthem_000510561                   Insys_Anthem_000510561
Insys_Anthem_000510586                   Insys_Anthem_000510586
Insys_Anthem_000510658                   Insys_Anthem_000510658
Insys_Anthem_000510714                   Insys_Anthem_000510714
Insys_Anthem_000510725                   Insys_Anthem_000510725
Insys_Anthem_000510753                   Insys_Anthem_000510753
Insys_Anthem_000510855                   Insys_Anthem_000510855
Insys_Anthem_000510893                   Insys_Anthem_000510893
Insys_Anthem_000511032                   Insys_Anthem_000511032
Insys_Anthem_000511043                   Insys_Anthem_000511043
Insys_Anthem_000511070                   Insys_Anthem_000511070
Insys_Anthem_000511083                   Insys_Anthem_000511083
Insys_Anthem_000511330                   Insys_Anthem_000511330
Insys_Anthem_000511388                   Insys_Anthem_000511388
Insys_Anthem_000511505                   Insys_Anthem_000511505
Insys_Anthem_000511553                   Insys_Anthem_000511553
Insys_Anthem_000511779                   Insys_Anthem_000511779
Insys_Anthem_000511806                   Insys_Anthem_000511806
Insys_Anthem_000511845                   Insys_Anthem_000511845
Insys_Anthem_000511866                   Insys_Anthem_000511866

                                                    255
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 257 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000511915                   Insys_Anthem_000511915
Insys_Anthem_000512179                   Insys_Anthem_000512179
Insys_Anthem_000512315                   Insys_Anthem_000512315
Insys_Anthem_000512437                   Insys_Anthem_000512437
Insys_Anthem_000512481                   Insys_Anthem_000512481
Insys_Anthem_000512545                   Insys_Anthem_000512545
Insys_Anthem_000512570                   Insys_Anthem_000512570
Insys_Anthem_000512615                   Insys_Anthem_000512615
Insys_Anthem_000512687                   Insys_Anthem_000512687
Insys_Anthem_000512692                   Insys_Anthem_000512692
Insys_Anthem_000512771                   Insys_Anthem_000512771
Insys_Anthem_000512786                   Insys_Anthem_000512786
Insys_Anthem_000512811                   Insys_Anthem_000512811
Insys_Anthem_000512983                   Insys_Anthem_000512983
Insys_Anthem_000513060                   Insys_Anthem_000513060
Insys_Anthem_000513078                   Insys_Anthem_000513078
Insys_Anthem_000513106                   Insys_Anthem_000513106
Insys_Anthem_000513135                   Insys_Anthem_000513135
Insys_Anthem_000513137                   Insys_Anthem_000513137
Insys_Anthem_000513143                   Insys_Anthem_000513143
Insys_Anthem_000513166                   Insys_Anthem_000513166
Insys_Anthem_000513186                   Insys_Anthem_000513186
Insys_Anthem_000513206                   Insys_Anthem_000513206
Insys_Anthem_000513227                   Insys_Anthem_000513227
Insys_Anthem_000513254                   Insys_Anthem_000513254
Insys_Anthem_000513263                   Insys_Anthem_000513263
Insys_Anthem_000513273                   Insys_Anthem_000513273
Insys_Anthem_000513275                   Insys_Anthem_000513275
Insys_Anthem_000513282                   Insys_Anthem_000513282
Insys_Anthem_000513291                   Insys_Anthem_000513291
Insys_Anthem_000513309                   Insys_Anthem_000513309
Insys_Anthem_000513317                   Insys_Anthem_000513317
Insys_Anthem_000513328                   Insys_Anthem_000513328
Insys_Anthem_000513348                   Insys_Anthem_000513348
Insys_Anthem_000513363                   Insys_Anthem_000513363
Insys_Anthem_000513403                   Insys_Anthem_000513403
Insys_Anthem_000513425                   Insys_Anthem_000513425
Insys_Anthem_000513451                   Insys_Anthem_000513451
Insys_Anthem_000513579                   Insys_Anthem_000513579
Insys_Anthem_000513601                   Insys_Anthem_000513601
Insys_Anthem_000513619                   Insys_Anthem_000513619
Insys_Anthem_000513624                   Insys_Anthem_000513624
Insys_Anthem_000513630                   Insys_Anthem_000513630
Insys_Anthem_000513649                   Insys_Anthem_000513649
Insys_Anthem_000513655                   Insys_Anthem_000513655
Insys_Anthem_000513673                   Insys_Anthem_000513673
Insys_Anthem_000513729                   Insys_Anthem_000513729

                                                    256
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 258 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000513775                   Insys_Anthem_000513775
Insys_Anthem_000513802                   Insys_Anthem_000513802
Insys_Anthem_000513830                   Insys_Anthem_000513830
Insys_Anthem_000513838                   Insys_Anthem_000513838
Insys_Anthem_000513886                   Insys_Anthem_000513886
Insys_Anthem_000513912                   Insys_Anthem_000513912
Insys_Anthem_000513919                   Insys_Anthem_000513919
Insys_Anthem_000513940                   Insys_Anthem_000513940
Insys_Anthem_000514058                   Insys_Anthem_000514058
Insys_Anthem_000514081                   Insys_Anthem_000514081
Insys_Anthem_000514106                   Insys_Anthem_000514106
Insys_Anthem_000514126                   Insys_Anthem_000514126
Insys_Anthem_000514131                   Insys_Anthem_000514131
Insys_Anthem_000514145                   Insys_Anthem_000514145
Insys_Anthem_000514168                   Insys_Anthem_000514168
Insys_Anthem_000514187                   Insys_Anthem_000514187
Insys_Anthem_000514198                   Insys_Anthem_000514198
Insys_Anthem_000514229                   Insys_Anthem_000514229
Insys_Anthem_000514234                   Insys_Anthem_000514234
Insys_Anthem_000514242                   Insys_Anthem_000514242
Insys_Anthem_000514256                   Insys_Anthem_000514256
Insys_Anthem_000514265                   Insys_Anthem_000514265
Insys_Anthem_000514287                   Insys_Anthem_000514287
Insys_Anthem_000514302                   Insys_Anthem_000514302
Insys_Anthem_000514305                   Insys_Anthem_000514305
Insys_Anthem_000514320                   Insys_Anthem_000514320
Insys_Anthem_000514323                   Insys_Anthem_000514323
Insys_Anthem_000514329                   Insys_Anthem_000514329
Insys_Anthem_000514381                   Insys_Anthem_000514381
Insys_Anthem_000514411                   Insys_Anthem_000514411
Insys_Anthem_000514445                   Insys_Anthem_000514445
Insys_Anthem_000514468                   Insys_Anthem_000514468
Insys_Anthem_000514489                   Insys_Anthem_000514489
Insys_Anthem_000514498                   Insys_Anthem_000514498
Insys_Anthem_000514572                   Insys_Anthem_000514572
Insys_Anthem_000514646                   Insys_Anthem_000514646
Insys_Anthem_000514675                   Insys_Anthem_000514675
Insys_Anthem_000514707                   Insys_Anthem_000514707
Insys_Anthem_000514716                   Insys_Anthem_000514716
Insys_Anthem_000514721                   Insys_Anthem_000514721
Insys_Anthem_000514737                   Insys_Anthem_000514737
Insys_Anthem_000514774                   Insys_Anthem_000514774
Insys_Anthem_000514873                   Insys_Anthem_000514873
Insys_Anthem_000514906                   Insys_Anthem_000514906
Insys_Anthem_000514933                   Insys_Anthem_000514933
Insys_Anthem_000514941                   Insys_Anthem_000514941
Insys_Anthem_000514985                   Insys_Anthem_000514985

                                                    257
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 259 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000515034                   Insys_Anthem_000515034
Insys_Anthem_000515091                   Insys_Anthem_000515091
Insys_Anthem_000515145                   Insys_Anthem_000515145
Insys_Anthem_000515216                   Insys_Anthem_000515216
Insys_Anthem_000515222                   Insys_Anthem_000515222
Insys_Anthem_000515274                   Insys_Anthem_000515274
Insys_Anthem_000515353                   Insys_Anthem_000515353
Insys_Anthem_000515366                   Insys_Anthem_000515366
Insys_Anthem_000515382                   Insys_Anthem_000515382
Insys_Anthem_000515488                   Insys_Anthem_000515488
Insys_Anthem_000515638                   Insys_Anthem_000515638
Insys_Anthem_000515689                   Insys_Anthem_000515689
Insys_Anthem_000515694                   Insys_Anthem_000515694
Insys_Anthem_000515771                   Insys_Anthem_000515771
Insys_Anthem_000515781                   Insys_Anthem_000515781
Insys_Anthem_000515836                   Insys_Anthem_000515836
Insys_Anthem_000515943                   Insys_Anthem_000515943
Insys_Anthem_000515986                   Insys_Anthem_000515986
Insys_Anthem_000516010                   Insys_Anthem_000516010
Insys_Anthem_000516015                   Insys_Anthem_000516015
Insys_Anthem_000516019                   Insys_Anthem_000516019
Insys_Anthem_000516072                   Insys_Anthem_000516072
Insys_Anthem_000516118                   Insys_Anthem_000516118
Insys_Anthem_000516222                   Insys_Anthem_000516222
Insys_Anthem_000516234                   Insys_Anthem_000516234
Insys_Anthem_000516286                   Insys_Anthem_000516286
Insys_Anthem_000516358                   Insys_Anthem_000516358
Insys_Anthem_000516377                   Insys_Anthem_000516377
Insys_Anthem_000516397                   Insys_Anthem_000516397
Insys_Anthem_000516409                   Insys_Anthem_000516409
Insys_Anthem_000516655                   Insys_Anthem_000516655
Insys_Anthem_000516660                   Insys_Anthem_000516660
Insys_Anthem_000516673                   Insys_Anthem_000516673
Insys_Anthem_000516675                   Insys_Anthem_000516675
Insys_Anthem_000516686                   Insys_Anthem_000516686
Insys_Anthem_000516724                   Insys_Anthem_000516724
Insys_Anthem_000516728                   Insys_Anthem_000516728
Insys_Anthem_000516752                   Insys_Anthem_000516752
Insys_Anthem_000516758                   Insys_Anthem_000516758
Insys_Anthem_000516779                   Insys_Anthem_000516779
Insys_Anthem_000516790                   Insys_Anthem_000516790
Insys_Anthem_000516816                   Insys_Anthem_000516816
Insys_Anthem_000516828                   Insys_Anthem_000516828
Insys_Anthem_000516853                   Insys_Anthem_000516853
Insys_Anthem_000516919                   Insys_Anthem_000516919
Insys_Anthem_000516948                   Insys_Anthem_000516948
Insys_Anthem_000516981                   Insys_Anthem_000516981

                                                    258
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 260 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000516998                   Insys_Anthem_000516998
Insys_Anthem_000517098                   Insys_Anthem_000517098
Insys_Anthem_000517159                   Insys_Anthem_000517159
Insys_Anthem_000517162                   Insys_Anthem_000517162
Insys_Anthem_000517207                   Insys_Anthem_000517207
Insys_Anthem_000517225                   Insys_Anthem_000517225
Insys_Anthem_000517254                   Insys_Anthem_000517254
Insys_Anthem_000517259                   Insys_Anthem_000517259
Insys_Anthem_000517397                   Insys_Anthem_000517397
Insys_Anthem_000517398                   Insys_Anthem_000517398
Insys_Anthem_000517413                   Insys_Anthem_000517413
Insys_Anthem_000517460                   Insys_Anthem_000517460
Insys_Anthem_000517522                   Insys_Anthem_000517522
Insys_Anthem_000517530                   Insys_Anthem_000517530
Insys_Anthem_000517576                   Insys_Anthem_000517576
Insys_Anthem_000517605                   Insys_Anthem_000517605
Insys_Anthem_000517699                   Insys_Anthem_000517699
Insys_Anthem_000517716                   Insys_Anthem_000517716
Insys_Anthem_000518081                   Insys_Anthem_000518081
Insys_Anthem_000518291                   Insys_Anthem_000518291
Insys_Anthem_000518301                   Insys_Anthem_000518301
Insys_Anthem_000518314                   Insys_Anthem_000518314
Insys_Anthem_000518555                   Insys_Anthem_000518555
Insys_Anthem_000519302                   Insys_Anthem_000519302
Insys_Anthem_000519454                   Insys_Anthem_000519454
Insys_Anthem_000519689                   Insys_Anthem_000519689
Insys_Anthem_000519746                   Insys_Anthem_000519746
Insys_Anthem_000519771                   Insys_Anthem_000519771
Insys_Anthem_000519843                   Insys_Anthem_000519843
Insys_Anthem_000519904                   Insys_Anthem_000519904
Insys_Anthem_000519960                   Insys_Anthem_000519960
Insys_Anthem_000520022                   Insys_Anthem_000520022
Insys_Anthem_000520601                   Insys_Anthem_000520601
Insys_Anthem_000520614                   Insys_Anthem_000520614
Insys_Anthem_000520682                   Insys_Anthem_000520682
Insys_Anthem_000520727                   Insys_Anthem_000520727
Insys_Anthem_000520787                   Insys_Anthem_000520787
Insys_Anthem_000520812                   Insys_Anthem_000520812
Insys_Anthem_000521011                   Insys_Anthem_000521011
Insys_Anthem_000521040                   Insys_Anthem_000521040
Insys_Anthem_000521046                   Insys_Anthem_000521046
Insys_Anthem_000521094                   Insys_Anthem_000521094
Insys_Anthem_000521095                   Insys_Anthem_000521095
Insys_Anthem_000521116                   Insys_Anthem_000521116
Insys_Anthem_000521120                   Insys_Anthem_000521120
Insys_Anthem_000521181                   Insys_Anthem_000521181
Insys_Anthem_000521210                   Insys_Anthem_000521210

                                                    259
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 261 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000521262                   Insys_Anthem_000521262
Insys_Anthem_000521277                   Insys_Anthem_000521277
Insys_Anthem_000521301                   Insys_Anthem_000521301
Insys_Anthem_000521317                   Insys_Anthem_000521317
Insys_Anthem_000521322                   Insys_Anthem_000521322
Insys_Anthem_000521330                   Insys_Anthem_000521330
Insys_Anthem_000521377                   Insys_Anthem_000521377
Insys_Anthem_000521421                   Insys_Anthem_000521421
Insys_Anthem_000521479                   Insys_Anthem_000521479
Insys_Anthem_000521509                   Insys_Anthem_000521509
Insys_Anthem_000521563                   Insys_Anthem_000521563
Insys_Anthem_000521576                   Insys_Anthem_000521576
Insys_Anthem_000521616                   Insys_Anthem_000521616
Insys_Anthem_000521676                   Insys_Anthem_000521676
Insys_Anthem_000521725                   Insys_Anthem_000521725
Insys_Anthem_000521727                   Insys_Anthem_000521727
Insys_Anthem_000521818                   Insys_Anthem_000521818
Insys_Anthem_000521842                   Insys_Anthem_000521842
Insys_Anthem_000521955                   Insys_Anthem_000521955
Insys_Anthem_000522123                   Insys_Anthem_000522123
Insys_Anthem_000522157                   Insys_Anthem_000522157
Insys_Anthem_000522174                   Insys_Anthem_000522174
Insys_Anthem_000522225                   Insys_Anthem_000522225
Insys_Anthem_000522233                   Insys_Anthem_000522233
Insys_Anthem_000522254                   Insys_Anthem_000522254
Insys_Anthem_000522313                   Insys_Anthem_000522313
Insys_Anthem_000522396                   Insys_Anthem_000522396
Insys_Anthem_000522610                   Insys_Anthem_000522610
Insys_Anthem_000522672                   Insys_Anthem_000522672
Insys_Anthem_000522695                   Insys_Anthem_000522695
Insys_Anthem_000522728                   Insys_Anthem_000522728
Insys_Anthem_000522764                   Insys_Anthem_000522764
Insys_Anthem_000522765                   Insys_Anthem_000522765
Insys_Anthem_000522766                   Insys_Anthem_000522766
Insys_Anthem_000522838                   Insys_Anthem_000522838
Insys_Anthem_000523138                   Insys_Anthem_000523138
Insys_Anthem_000523235                   Insys_Anthem_000523235
Insys_Anthem_000523267                   Insys_Anthem_000523267
Insys_Anthem_000523353                   Insys_Anthem_000523353
Insys_Anthem_000523374                   Insys_Anthem_000523374
Insys_Anthem_000523379                   Insys_Anthem_000523379
Insys_Anthem_000523388                   Insys_Anthem_000523388
Insys_Anthem_000523413                   Insys_Anthem_000523413
Insys_Anthem_000523429                   Insys_Anthem_000523429
Insys_Anthem_000523436                   Insys_Anthem_000523436
Insys_Anthem_000523453                   Insys_Anthem_000523453
Insys_Anthem_000523459                   Insys_Anthem_000523459

                                                    260
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 262 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000523477                   Insys_Anthem_000523477
Insys_Anthem_000523480                   Insys_Anthem_000523480
Insys_Anthem_000523696                   Insys_Anthem_000523696
Insys_Anthem_000523744                   Insys_Anthem_000523744
Insys_Anthem_000523860                   Insys_Anthem_000523860
Insys_Anthem_000523883                   Insys_Anthem_000523883
Insys_Anthem_000523923                   Insys_Anthem_000523923
Insys_Anthem_000523924                   Insys_Anthem_000523924
Insys_Anthem_000523973                   Insys_Anthem_000523973
Insys_Anthem_000524200                   Insys_Anthem_000524200
Insys_Anthem_000524387                   Insys_Anthem_000524387
Insys_Anthem_000524468                   Insys_Anthem_000524468
Insys_Anthem_000524525                   Insys_Anthem_000524525
Insys_Anthem_000524661                   Insys_Anthem_000524661
Insys_Anthem_000524820                   Insys_Anthem_000524820
Insys_Anthem_000524995                   Insys_Anthem_000524995
Insys_Anthem_000525128                   Insys_Anthem_000525128
Insys_Anthem_000525218                   Insys_Anthem_000525218
Insys_Anthem_000525443                   Insys_Anthem_000525443
Insys_Anthem_000525470                   Insys_Anthem_000525470
Insys_Anthem_000525584                   Insys_Anthem_000525584
Insys_Anthem_000525651                   Insys_Anthem_000525651
Insys_Anthem_000525714                   Insys_Anthem_000525714
Insys_Anthem_000525724                   Insys_Anthem_000525724
Insys_Anthem_000525807                   Insys_Anthem_000525807
Insys_Anthem_000525945                   Insys_Anthem_000525945
Insys_Anthem_000526217                   Insys_Anthem_000526217
Insys_Anthem_000526479                   Insys_Anthem_000526479
Insys_Anthem_000526503                   Insys_Anthem_000526503
Insys_Anthem_000526529                   Insys_Anthem_000526529
Insys_Anthem_000526530                   Insys_Anthem_000526530
Insys_Anthem_000526627                   Insys_Anthem_000526627
Insys_Anthem_000526806                   Insys_Anthem_000526806
Insys_Anthem_000527110                   Insys_Anthem_000527110
Insys_Anthem_000527326                   Insys_Anthem_000527326
Insys_Anthem_000527371                   Insys_Anthem_000527371
Insys_Anthem_000527392                   Insys_Anthem_000527392
Insys_Anthem_000527414                   Insys_Anthem_000527414
Insys_Anthem_000527415                   Insys_Anthem_000527415
Insys_Anthem_000527433                   Insys_Anthem_000527433
Insys_Anthem_000527440                   Insys_Anthem_000527440
Insys_Anthem_000527469                   Insys_Anthem_000527469
Insys_Anthem_000527483                   Insys_Anthem_000527483
Insys_Anthem_000527534                   Insys_Anthem_000527534
Insys_Anthem_000527568                   Insys_Anthem_000527568
Insys_Anthem_000527589                   Insys_Anthem_000527589
Insys_Anthem_000527807                   Insys_Anthem_000527807

                                                    261
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 263 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000528013                   Insys_Anthem_000528013
Insys_Anthem_000528047                   Insys_Anthem_000528047
Insys_Anthem_000528095                   Insys_Anthem_000528095
Insys_Anthem_000528121                   Insys_Anthem_000528121
Insys_Anthem_000528206                   Insys_Anthem_000528206
Insys_Anthem_000528239                   Insys_Anthem_000528239
Insys_Anthem_000528267                   Insys_Anthem_000528267
Insys_Anthem_000528326                   Insys_Anthem_000528326
Insys_Anthem_000528426                   Insys_Anthem_000528426
Insys_Anthem_000528436                   Insys_Anthem_000528436
Insys_Anthem_000528500                   Insys_Anthem_000528500
Insys_Anthem_000528629                   Insys_Anthem_000528629
Insys_Anthem_000528689                   Insys_Anthem_000528689
Insys_Anthem_000528713                   Insys_Anthem_000528713
Insys_Anthem_000528750                   Insys_Anthem_000528750
Insys_Anthem_000528769                   Insys_Anthem_000528769
Insys_Anthem_000528782                   Insys_Anthem_000528782
Insys_Anthem_000528867                   Insys_Anthem_000528867
Insys_Anthem_000528983                   Insys_Anthem_000528983
Insys_Anthem_000529010                   Insys_Anthem_000529010
Insys_Anthem_000529028                   Insys_Anthem_000529028
Insys_Anthem_000529029                   Insys_Anthem_000529029
Insys_Anthem_000529166                   Insys_Anthem_000529166
Insys_Anthem_000529211                   Insys_Anthem_000529211
Insys_Anthem_000529453                   Insys_Anthem_000529453
Insys_Anthem_000529477                   Insys_Anthem_000529477
Insys_Anthem_000529499                   Insys_Anthem_000529499
Insys_Anthem_000529682                   Insys_Anthem_000529682
Insys_Anthem_000529684                   Insys_Anthem_000529684
Insys_Anthem_000529752                   Insys_Anthem_000529752
Insys_Anthem_000529848                   Insys_Anthem_000529848
Insys_Anthem_000529915                   Insys_Anthem_000529915
Insys_Anthem_000529963                   Insys_Anthem_000529963
Insys_Anthem_000530233                   Insys_Anthem_000530233
Insys_Anthem_000530291                   Insys_Anthem_000530291
Insys_Anthem_000530307                   Insys_Anthem_000530307
Insys_Anthem_000530466                   Insys_Anthem_000530466
Insys_Anthem_000530582                   Insys_Anthem_000530582
Insys_Anthem_000530741                   Insys_Anthem_000530741
Insys_Anthem_000530827                   Insys_Anthem_000530827
Insys_Anthem_000530908                   Insys_Anthem_000530908
Insys_Anthem_000531021                   Insys_Anthem_000531021
Insys_Anthem_000531404                   Insys_Anthem_000531404
Insys_Anthem_000531425                   Insys_Anthem_000531425
Insys_Anthem_000531458                   Insys_Anthem_000531458
Insys_Anthem_000531460                   Insys_Anthem_000531460
Insys_Anthem_000531634                   Insys_Anthem_000531634

                                                    262
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 264 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000531648                   Insys_Anthem_000531648
Insys_Anthem_000531656                   Insys_Anthem_000531656
Insys_Anthem_000531667                   Insys_Anthem_000531667
Insys_Anthem_000531677                   Insys_Anthem_000531677
Insys_Anthem_000531678                   Insys_Anthem_000531678
Insys_Anthem_000531701                   Insys_Anthem_000531701
Insys_Anthem_000532131                   Insys_Anthem_000532131
Insys_Anthem_000532153                   Insys_Anthem_000532153
Insys_Anthem_000532164                   Insys_Anthem_000532164
Insys_Anthem_000532201                   Insys_Anthem_000532201
Insys_Anthem_000532263                   Insys_Anthem_000532263
Insys_Anthem_000532683                   Insys_Anthem_000532683
Insys_Anthem_000532764                   Insys_Anthem_000532764
Insys_Anthem_000532770                   Insys_Anthem_000532770
Insys_Anthem_000532771                   Insys_Anthem_000532771
Insys_Anthem_000532787                   Insys_Anthem_000532787
Insys_Anthem_000532949                   Insys_Anthem_000532949
Insys_Anthem_000533120                   Insys_Anthem_000533120
Insys_Anthem_000533328                   Insys_Anthem_000533328
Insys_Anthem_000533364                   Insys_Anthem_000533364
Insys_Anthem_000533365                   Insys_Anthem_000533365
Insys_Anthem_000533366                   Insys_Anthem_000533366
Insys_Anthem_000533368                   Insys_Anthem_000533368
Insys_Anthem_000533369                   Insys_Anthem_000533369
Insys_Anthem_000533370                   Insys_Anthem_000533370
Insys_Anthem_000533371                   Insys_Anthem_000533371
Insys_Anthem_000533372                   Insys_Anthem_000533372
Insys_Anthem_000533384                   Insys_Anthem_000533384
Insys_Anthem_000533388                   Insys_Anthem_000533388
Insys_Anthem_000533403                   Insys_Anthem_000533403
Insys_Anthem_000533426                   Insys_Anthem_000533426
Insys_Anthem_000533441                   Insys_Anthem_000533441
Insys_Anthem_000533450                   Insys_Anthem_000533450
Insys_Anthem_000533491                   Insys_Anthem_000533491
Insys_Anthem_000533514                   Insys_Anthem_000533514
Insys_Anthem_000533546                   Insys_Anthem_000533546
Insys_Anthem_000533553                   Insys_Anthem_000533553
Insys_Anthem_000533610                   Insys_Anthem_000533610
Insys_Anthem_000533673                   Insys_Anthem_000533673
Insys_Anthem_000533737                   Insys_Anthem_000533737
Insys_Anthem_000533777                   Insys_Anthem_000533777
Insys_Anthem_000534001                   Insys_Anthem_000534001
Insys_Anthem_000534030                   Insys_Anthem_000534030
Insys_Anthem_000534075                   Insys_Anthem_000534075
Insys_Anthem_000534355                   Insys_Anthem_000534355
Insys_Anthem_000534417                   Insys_Anthem_000534417
Insys_Anthem_000534424                   Insys_Anthem_000534424

                                                    263
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 265 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000534476                   Insys_Anthem_000534476
Insys_Anthem_000534500                   Insys_Anthem_000534500
Insys_Anthem_000534615                   Insys_Anthem_000534615
Insys_Anthem_000534638                   Insys_Anthem_000534638
Insys_Anthem_000534657                   Insys_Anthem_000534657
Insys_Anthem_000534680                   Insys_Anthem_000534680
Insys_Anthem_000534706                   Insys_Anthem_000534706
Insys_Anthem_000534785                   Insys_Anthem_000534785
Insys_Anthem_000534831                   Insys_Anthem_000534831
Insys_Anthem_000534884                   Insys_Anthem_000534884
Insys_Anthem_000534889                   Insys_Anthem_000534889
Insys_Anthem_000534950                   Insys_Anthem_000534950
Insys_Anthem_000534992                   Insys_Anthem_000534992
Insys_Anthem_000535196                   Insys_Anthem_000535196
Insys_Anthem_000535228                   Insys_Anthem_000535228
Insys_Anthem_000535253                   Insys_Anthem_000535253
Insys_Anthem_000535272                   Insys_Anthem_000535272
Insys_Anthem_000535289                   Insys_Anthem_000535289
Insys_Anthem_000535860                   Insys_Anthem_000535860
Insys_Anthem_000535982                   Insys_Anthem_000535982
Insys_Anthem_000535990                   Insys_Anthem_000535990
Insys_Anthem_000536012                   Insys_Anthem_000536012
Insys_Anthem_000536062                   Insys_Anthem_000536062
Insys_Anthem_000536317                   Insys_Anthem_000536317
Insys_Anthem_000536362                   Insys_Anthem_000536362
Insys_Anthem_000536375                   Insys_Anthem_000536375
Insys_Anthem_000536402                   Insys_Anthem_000536402
Insys_Anthem_000536589                   Insys_Anthem_000536589
Insys_Anthem_000536622                   Insys_Anthem_000536622
Insys_Anthem_000536647                   Insys_Anthem_000536647
Insys_Anthem_000536679                   Insys_Anthem_000536679
Insys_Anthem_000536691                   Insys_Anthem_000536691
Insys_Anthem_000536754                   Insys_Anthem_000536754
Insys_Anthem_000536849                   Insys_Anthem_000536849
Insys_Anthem_000536888                   Insys_Anthem_000536888
Insys_Anthem_000536941                   Insys_Anthem_000536941
Insys_Anthem_000536943                   Insys_Anthem_000536943
Insys_Anthem_000536973                   Insys_Anthem_000536973
Insys_Anthem_000536987                   Insys_Anthem_000536987
Insys_Anthem_000537021                   Insys_Anthem_000537021
Insys_Anthem_000537037                   Insys_Anthem_000537037
Insys_Anthem_000537109                   Insys_Anthem_000537109
Insys_Anthem_000537140                   Insys_Anthem_000537140
Insys_Anthem_000537298                   Insys_Anthem_000537298
Insys_Anthem_000537329                   Insys_Anthem_000537329
Insys_Anthem_000537365                   Insys_Anthem_000537365
Insys_Anthem_000537366                   Insys_Anthem_000537366

                                                    264
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 266 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000537368                   Insys_Anthem_000537368
Insys_Anthem_000537370                   Insys_Anthem_000537370
Insys_Anthem_000537372                   Insys_Anthem_000537372
Insys_Anthem_000537392                   Insys_Anthem_000537392
Insys_Anthem_000537656                   Insys_Anthem_000537656
Insys_Anthem_000537787                   Insys_Anthem_000537787
Insys_Anthem_000537811                   Insys_Anthem_000537811
Insys_Anthem_000537812                   Insys_Anthem_000537812
Insys_Anthem_000537813                   Insys_Anthem_000537813
Insys_Anthem_000537819                   Insys_Anthem_000537819
Insys_Anthem_000537823                   Insys_Anthem_000537823
Insys_Anthem_000537827                   Insys_Anthem_000537827
Insys_Anthem_000537841                   Insys_Anthem_000537841
Insys_Anthem_000537893                   Insys_Anthem_000537893
Insys_Anthem_000537918                   Insys_Anthem_000537918
Insys_Anthem_000537936                   Insys_Anthem_000537936
Insys_Anthem_000537943                   Insys_Anthem_000537943
Insys_Anthem_000538189                   Insys_Anthem_000538189
Insys_Anthem_000538301                   Insys_Anthem_000538301
Insys_Anthem_000538375                   Insys_Anthem_000538375
Insys_Anthem_000538477                   Insys_Anthem_000538477
Insys_Anthem_000538638                   Insys_Anthem_000538638
Insys_Anthem_000538678                   Insys_Anthem_000538678
Insys_Anthem_000538728                   Insys_Anthem_000538728
Insys_Anthem_000538739                   Insys_Anthem_000538739
Insys_Anthem_000538821                   Insys_Anthem_000538821
Insys_Anthem_000538839                   Insys_Anthem_000538839
Insys_Anthem_000538984                   Insys_Anthem_000538984
Insys_Anthem_000539159                   Insys_Anthem_000539159
Insys_Anthem_000539311                   Insys_Anthem_000539311
Insys_Anthem_000539863                   Insys_Anthem_000539863
Insys_Anthem_000539887                   Insys_Anthem_000539887
Insys_Anthem_000539894                   Insys_Anthem_000539894
Insys_Anthem_000540063                   Insys_Anthem_000540063
Insys_Anthem_000540741                   Insys_Anthem_000540741
Insys_Anthem_000540773                   Insys_Anthem_000540773
Insys_Anthem_000540885                   Insys_Anthem_000540885
Insys_Anthem_000541023                   Insys_Anthem_000541023
Insys_Anthem_000541124                   Insys_Anthem_000541124
Insys_Anthem_000541172                   Insys_Anthem_000541172
Insys_Anthem_000541288                   Insys_Anthem_000541288
Insys_Anthem_000541321                   Insys_Anthem_000541321
Insys_Anthem_000541366                   Insys_Anthem_000541366
Insys_Anthem_000541388                   Insys_Anthem_000541388
Insys_Anthem_000541389                   Insys_Anthem_000541389
Insys_Anthem_000541390                   Insys_Anthem_000541390
Insys_Anthem_000541509                   Insys_Anthem_000541509

                                                    265
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 267 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000541536                   Insys_Anthem_000541536
Insys_Anthem_000541562                   Insys_Anthem_000541562
Insys_Anthem_000541610                   Insys_Anthem_000541610
Insys_Anthem_000541637                   Insys_Anthem_000541637
Insys_Anthem_000541704                   Insys_Anthem_000541704
Insys_Anthem_000541856                   Insys_Anthem_000541856
Insys_Anthem_000541862                   Insys_Anthem_000541862
Insys_Anthem_000541873                   Insys_Anthem_000541873
Insys_Anthem_000542119                   Insys_Anthem_000542119
Insys_Anthem_000542175                   Insys_Anthem_000542175
Insys_Anthem_000542535                   Insys_Anthem_000542535
Insys_Anthem_000542558                   Insys_Anthem_000542558
Insys_Anthem_000542651                   Insys_Anthem_000542651
Insys_Anthem_000542699                   Insys_Anthem_000542699
Insys_Anthem_000542812                   Insys_Anthem_000542812
Insys_Anthem_000543022                   Insys_Anthem_000543022
Insys_Anthem_000543072                   Insys_Anthem_000543072
Insys_Anthem_000543158                   Insys_Anthem_000543158
Insys_Anthem_000543334                   Insys_Anthem_000543334
Insys_Anthem_000543528                   Insys_Anthem_000543528
Insys_Anthem_000543562                   Insys_Anthem_000543562
Insys_Anthem_000543761                   Insys_Anthem_000543761
Insys_Anthem_000543782                   Insys_Anthem_000543782
Insys_Anthem_000543785                   Insys_Anthem_000543785
Insys_Anthem_000543882                   Insys_Anthem_000543882
Insys_Anthem_000543902                   Insys_Anthem_000543902
Insys_Anthem_000543961                   Insys_Anthem_000543961
Insys_Anthem_000543964                   Insys_Anthem_000543964
Insys_Anthem_000544016                   Insys_Anthem_000544016
Insys_Anthem_000544066                   Insys_Anthem_000544066
Insys_Anthem_000544389                   Insys_Anthem_000544389
Insys_Anthem_000544417                   Insys_Anthem_000544417
Insys_Anthem_000545267                   Insys_Anthem_000545267
Insys_Anthem_000545268                   Insys_Anthem_000545268
Insys_Anthem_000545308                   Insys_Anthem_000545308
Insys_Anthem_000545309                   Insys_Anthem_000545309
Insys_Anthem_000545448                   Insys_Anthem_000545448
Insys_Anthem_000545449                   Insys_Anthem_000545449
Insys_Anthem_000545459                   Insys_Anthem_000545459
Insys_Anthem_000545502                   Insys_Anthem_000545502
Insys_Anthem_000545671                   Insys_Anthem_000545671
Insys_Anthem_000545768                   Insys_Anthem_000545768
Insys_Anthem_000546068                   Insys_Anthem_000546068
Insys_Anthem_000546085                   Insys_Anthem_000546085
Insys_Anthem_000546250                   Insys_Anthem_000546250
Insys_Anthem_000546312                   Insys_Anthem_000546312
Insys_Anthem_000546420                   Insys_Anthem_000546420

                                                    266
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 268 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000546440                   Insys_Anthem_000546440
Insys_Anthem_000546454                   Insys_Anthem_000546454
Insys_Anthem_000546586                   Insys_Anthem_000546586
Insys_Anthem_000546637                   Insys_Anthem_000546637
Insys_Anthem_000546718                   Insys_Anthem_000546718
Insys_Anthem_000546719                   Insys_Anthem_000546719
Insys_Anthem_000546730                   Insys_Anthem_000546730
Insys_Anthem_000546731                   Insys_Anthem_000546731
Insys_Anthem_000547142                   Insys_Anthem_000547142
Insys_Anthem_000547143                   Insys_Anthem_000547143
Insys_Anthem_000547146                   Insys_Anthem_000547146
Insys_Anthem_000547177                   Insys_Anthem_000547177
Insys_Anthem_000547178                   Insys_Anthem_000547178
Insys_Anthem_000547179                   Insys_Anthem_000547179
Insys_Anthem_000547275                   Insys_Anthem_000547275
Insys_Anthem_000547291                   Insys_Anthem_000547291
Insys_Anthem_000547299                   Insys_Anthem_000547299
Insys_Anthem_000547347                   Insys_Anthem_000547347
Insys_Anthem_000547857                   Insys_Anthem_000547857
Insys_Anthem_000547937                   Insys_Anthem_000547937
Insys_Anthem_000548082                   Insys_Anthem_000548082
Insys_Anthem_000548086                   Insys_Anthem_000548086
Insys_Anthem_000548104                   Insys_Anthem_000548104
Insys_Anthem_000548114                   Insys_Anthem_000548114
Insys_Anthem_000548115                   Insys_Anthem_000548115
Insys_Anthem_000548116                   Insys_Anthem_000548116
Insys_Anthem_000548118                   Insys_Anthem_000548118
Insys_Anthem_000548124                   Insys_Anthem_000548124
Insys_Anthem_000548125                   Insys_Anthem_000548125
Insys_Anthem_000548127                   Insys_Anthem_000548127
Insys_Anthem_000548128                   Insys_Anthem_000548128
Insys_Anthem_000548156                   Insys_Anthem_000548156
Insys_Anthem_000548186                   Insys_Anthem_000548186
Insys_Anthem_000548187                   Insys_Anthem_000548187
Insys_Anthem_000548292                   Insys_Anthem_000548292
Insys_Anthem_000548383                   Insys_Anthem_000548383
Insys_Anthem_000548424                   Insys_Anthem_000548424
Insys_Anthem_000548623                   Insys_Anthem_000548623
Insys_Anthem_000548730                   Insys_Anthem_000548730
Insys_Anthem_000548731                   Insys_Anthem_000548731
Insys_Anthem_000548737                   Insys_Anthem_000548737
Insys_Anthem_000548746                   Insys_Anthem_000548746
Insys_Anthem_000548749                   Insys_Anthem_000548749
Insys_Anthem_000548762                   Insys_Anthem_000548762
Insys_Anthem_000548829                   Insys_Anthem_000548829
Insys_Anthem_000548847                   Insys_Anthem_000548847
Insys_Anthem_000548853                   Insys_Anthem_000548853

                                                    267
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 269 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000548886                   Insys_Anthem_000548886
Insys_Anthem_000548896                   Insys_Anthem_000548896
Insys_Anthem_000548907                   Insys_Anthem_000548907
Insys_Anthem_000548974                   Insys_Anthem_000548974
Insys_Anthem_000549015                   Insys_Anthem_000549015
Insys_Anthem_000549018                   Insys_Anthem_000549018
Insys_Anthem_000549244                   Insys_Anthem_000549244
Insys_Anthem_000549245                   Insys_Anthem_000549245
Insys_Anthem_000549266                   Insys_Anthem_000549266
Insys_Anthem_000549268                   Insys_Anthem_000549268
Insys_Anthem_000549271                   Insys_Anthem_000549271
Insys_Anthem_000549317                   Insys_Anthem_000549317
Insys_Anthem_000549389                   Insys_Anthem_000549389
Insys_Anthem_000549395                   Insys_Anthem_000549395
Insys_Anthem_000549418                   Insys_Anthem_000549418
Insys_Anthem_000549450                   Insys_Anthem_000549450
Insys_Anthem_000549487                   Insys_Anthem_000549487
Insys_Anthem_000549571                   Insys_Anthem_000549571
Insys_Anthem_000549576                   Insys_Anthem_000549576
Insys_Anthem_000549587                   Insys_Anthem_000549587
Insys_Anthem_000549687                   Insys_Anthem_000549687
Insys_Anthem_000549876                   Insys_Anthem_000549876
Insys_Anthem_000549881                   Insys_Anthem_000549881
Insys_Anthem_000549992                   Insys_Anthem_000549992
Insys_Anthem_000550060                   Insys_Anthem_000550060
Insys_Anthem_000550080                   Insys_Anthem_000550080
Insys_Anthem_000550468                   Insys_Anthem_000550468
Insys_Anthem_000550489                   Insys_Anthem_000550489
Insys_Anthem_000550497                   Insys_Anthem_000550497
Insys_Anthem_000550622                   Insys_Anthem_000550622
Insys_Anthem_000550749                   Insys_Anthem_000550749
Insys_Anthem_000550772                   Insys_Anthem_000550772
Insys_Anthem_000550882                   Insys_Anthem_000550882
Insys_Anthem_000550888                   Insys_Anthem_000550888
Insys_Anthem_000550969                   Insys_Anthem_000550969
Insys_Anthem_000551143                   Insys_Anthem_000551143
Insys_Anthem_000551303                   Insys_Anthem_000551303
Insys_Anthem_000551313                   Insys_Anthem_000551313
Insys_Anthem_000551320                   Insys_Anthem_000551320
Insys_Anthem_000551360                   Insys_Anthem_000551360
Insys_Anthem_000551406                   Insys_Anthem_000551406
Insys_Anthem_000551408                   Insys_Anthem_000551408
Insys_Anthem_000551414                   Insys_Anthem_000551414
Insys_Anthem_000551417                   Insys_Anthem_000551417
Insys_Anthem_000551418                   Insys_Anthem_000551418
Insys_Anthem_000551429                   Insys_Anthem_000551429
Insys_Anthem_000551444                   Insys_Anthem_000551444

                                                    268
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 270 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000551465                   Insys_Anthem_000551465
Insys_Anthem_000551480                   Insys_Anthem_000551480
Insys_Anthem_000551484                   Insys_Anthem_000551484
Insys_Anthem_000551495                   Insys_Anthem_000551495
Insys_Anthem_000551594                   Insys_Anthem_000551594
Insys_Anthem_000551600                   Insys_Anthem_000551600
Insys_Anthem_000551604                   Insys_Anthem_000551604
Insys_Anthem_000551610                   Insys_Anthem_000551610
Insys_Anthem_000551611                   Insys_Anthem_000551611
Insys_Anthem_000551612                   Insys_Anthem_000551612
Insys_Anthem_000551665                   Insys_Anthem_000551665
Insys_Anthem_000551723                   Insys_Anthem_000551723
Insys_Anthem_000551743                   Insys_Anthem_000551743
Insys_Anthem_000551789                   Insys_Anthem_000551789
Insys_Anthem_000551868                   Insys_Anthem_000551868
Insys_Anthem_000551870                   Insys_Anthem_000551870
Insys_Anthem_000551871                   Insys_Anthem_000551871
Insys_Anthem_000551918                   Insys_Anthem_000551918
Insys_Anthem_000552018                   Insys_Anthem_000552018
Insys_Anthem_000552103                   Insys_Anthem_000552103
Insys_Anthem_000552114                   Insys_Anthem_000552114
Insys_Anthem_000552116                   Insys_Anthem_000552116
Insys_Anthem_000552213                   Insys_Anthem_000552213
Insys_Anthem_000552260                   Insys_Anthem_000552260
Insys_Anthem_000552261                   Insys_Anthem_000552261
Insys_Anthem_000552267                   Insys_Anthem_000552267
Insys_Anthem_000552365                   Insys_Anthem_000552365
Insys_Anthem_000552368                   Insys_Anthem_000552368
Insys_Anthem_000552370                   Insys_Anthem_000552370
Insys_Anthem_000552371                   Insys_Anthem_000552371
Insys_Anthem_000552372                   Insys_Anthem_000552372
Insys_Anthem_000552493                   Insys_Anthem_000552493
Insys_Anthem_000552680                   Insys_Anthem_000552680
Insys_Anthem_000552827                   Insys_Anthem_000552827
Insys_Anthem_000552856                   Insys_Anthem_000552856
Insys_Anthem_000553146                   Insys_Anthem_000553146
Insys_Anthem_000553240                   Insys_Anthem_000553240
Insys_Anthem_000553513                   Insys_Anthem_000553513
Insys_Anthem_000553657                   Insys_Anthem_000553657
Insys_Anthem_000553948                   Insys_Anthem_000553948
Insys_Anthem_000554004                   Insys_Anthem_000554004
Insys_Anthem_000554039                   Insys_Anthem_000554039
Insys_Anthem_000554124                   Insys_Anthem_000554124
Insys_Anthem_000554136                   Insys_Anthem_000554136
Insys_Anthem_000554401                   Insys_Anthem_000554401
Insys_Anthem_000554406                   Insys_Anthem_000554406
Insys_Anthem_000554411                   Insys_Anthem_000554411

                                                    269
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 271 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000554566                   Insys_Anthem_000554566
Insys_Anthem_000554606                   Insys_Anthem_000554606
Insys_Anthem_000554652                   Insys_Anthem_000554652
Insys_Anthem_000554667                   Insys_Anthem_000554667
Insys_Anthem_000554683                   Insys_Anthem_000554683
Insys_Anthem_000554700                   Insys_Anthem_000554700
Insys_Anthem_000554779                   Insys_Anthem_000554779
Insys_Anthem_000554997                   Insys_Anthem_000554997
Insys_Anthem_000555065                   Insys_Anthem_000555065
Insys_Anthem_000555143                   Insys_Anthem_000555143
Insys_Anthem_000555264                   Insys_Anthem_000555264
Insys_Anthem_000555309                   Insys_Anthem_000555309
Insys_Anthem_000555346                   Insys_Anthem_000555346
Insys_Anthem_000555430                   Insys_Anthem_000555430
Insys_Anthem_000555439                   Insys_Anthem_000555439
Insys_Anthem_000555463                   Insys_Anthem_000555463
Insys_Anthem_000555508                   Insys_Anthem_000555508
Insys_Anthem_000555514                   Insys_Anthem_000555514
Insys_Anthem_000555521                   Insys_Anthem_000555521
Insys_Anthem_000555825                   Insys_Anthem_000555825
Insys_Anthem_000555829                   Insys_Anthem_000555829
Insys_Anthem_000555972                   Insys_Anthem_000555972
Insys_Anthem_000556036                   Insys_Anthem_000556036
Insys_Anthem_000556049                   Insys_Anthem_000556049
Insys_Anthem_000556189                   Insys_Anthem_000556189
Insys_Anthem_000556459                   Insys_Anthem_000556459
Insys_Anthem_000556617                   Insys_Anthem_000556617
Insys_Anthem_000557063                   Insys_Anthem_000557063
Insys_Anthem_000557901                   Insys_Anthem_000557901
Insys_Anthem_000561038                   Insys_Anthem_000561038
Insys_Anthem_000561997                   Insys_Anthem_000561997
Insys_Anthem_000561999                   Insys_Anthem_000561999
Insys_Anthem_000562701                   Insys_Anthem_000562701
Insys_Anthem_000562998                   Insys_Anthem_000562998
Insys_Anthem_000563071                   Insys_Anthem_000563071
Insys_Anthem_000563485                   Insys_Anthem_000563485
Insys_Anthem_000563587                   Insys_Anthem_000563587
Insys_Anthem_000563852                   Insys_Anthem_000563852
Insys_Anthem_000564079                   Insys_Anthem_000564079
Insys_Anthem_000564298                   Insys_Anthem_000564298
Insys_Anthem_000564400                   Insys_Anthem_000564400
Insys_Anthem_000564577                   Insys_Anthem_000564577
Insys_Anthem_000564596                   Insys_Anthem_000564596
Insys_Anthem_000564601                   Insys_Anthem_000564601
Insys_Anthem_000564607                   Insys_Anthem_000564607
Insys_Anthem_000564613                   Insys_Anthem_000564613
Insys_Anthem_000564614                   Insys_Anthem_000564614

                                                    270
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 272 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000564645                   Insys_Anthem_000564645
Insys_Anthem_000564646                   Insys_Anthem_000564646
Insys_Anthem_000564691                   Insys_Anthem_000564691
Insys_Anthem_000564777                   Insys_Anthem_000564777
Insys_Anthem_000565143                   Insys_Anthem_000565143
Insys_Anthem_000565221                   Insys_Anthem_000565221
Insys_Anthem_000565565                   Insys_Anthem_000565565
Insys_Anthem_000565592                   Insys_Anthem_000565592
Insys_Anthem_000565699                   Insys_Anthem_000565815
Insys_Anthem_000565872                   Insys_Anthem_000565872
Insys_Anthem_000565894                   Insys_Anthem_000565894
Insys_Anthem_000565921                   Insys_Anthem_000565921
Insys_Anthem_000566170                   Insys_Anthem_000566170
Insys_Anthem_000566275                   Insys_Anthem_000566275
Insys_Anthem_000566309                   Insys_Anthem_000566309
Insys_Anthem_000566442                   Insys_Anthem_000566442
Insys_Anthem_000566468                   Insys_Anthem_000566468
Insys_Anthem_000566472                   Insys_Anthem_000566472
Insys_Anthem_000566657                   Insys_Anthem_000566657
Insys_Anthem_000566659                   Insys_Anthem_000566659
Insys_Anthem_000567199                   Insys_Anthem_000567199
Insys_Anthem_000567664                   Insys_Anthem_000567664
Insys_Anthem_000567700                   Insys_Anthem_000567700
Insys_Anthem_000567703                   Insys_Anthem_000567703
Insys_Anthem_000568130                   Insys_Anthem_000568130
Insys_Anthem_000568137                   Insys_Anthem_000568137
Insys_Anthem_000568140                   Insys_Anthem_000568140
Insys_Anthem_000568142                   Insys_Anthem_000568142
Insys_Anthem_000568157                   Insys_Anthem_000568157
Insys_Anthem_000568170                   Insys_Anthem_000568170
Insys_Anthem_000568187                   Insys_Anthem_000568187
Insys_Anthem_000568189                   Insys_Anthem_000568189
Insys_Anthem_000568193                   Insys_Anthem_000568193
Insys_Anthem_000568233                   Insys_Anthem_000568233
Insys_Anthem_000568257                   Insys_Anthem_000568257
Insys_Anthem_000568260                   Insys_Anthem_000568260
Insys_Anthem_000568267                   Insys_Anthem_000568267
Insys_Anthem_000568290                   Insys_Anthem_000568290
Insys_Anthem_000568424                   Insys_Anthem_000568424
Insys_Anthem_000568426                   Insys_Anthem_000568426
Insys_Anthem_000568428                   Insys_Anthem_000568428
Insys_Anthem_000568439                   Insys_Anthem_000568439
Insys_Anthem_000568443                   Insys_Anthem_000568443
Insys_Anthem_000568471                   Insys_Anthem_000568471
Insys_Anthem_000568480                   Insys_Anthem_000568480
Insys_Anthem_000568610                   Insys_Anthem_000568610
Insys_Anthem_000568620                   Insys_Anthem_000568620

                                                    271
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 273 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000568623                   Insys_Anthem_000568623
Insys_Anthem_000568725                   Insys_Anthem_000568725
Insys_Anthem_000568865                   Insys_Anthem_000568865
Insys_Anthem_000568891                   Insys_Anthem_000568891
Insys_Anthem_000568892                   Insys_Anthem_000568892
Insys_Anthem_000568901                   Insys_Anthem_000568901
Insys_Anthem_000568904                   Insys_Anthem_000568904
Insys_Anthem_000568916                   Insys_Anthem_000568916
Insys_Anthem_000568978                   Insys_Anthem_000568978
Insys_Anthem_000569297                   Insys_Anthem_000569297
Insys_Anthem_000569304                   Insys_Anthem_000569304
Insys_Anthem_000569311                   Insys_Anthem_000569311
Insys_Anthem_000569329                   Insys_Anthem_000569329
Insys_Anthem_000569711                   Insys_Anthem_000569711
Insys_Anthem_000569860                   Insys_Anthem_000569860
Insys_Anthem_000569861                   Insys_Anthem_000569861
Insys_Anthem_000569932                   Insys_Anthem_000569932
Insys_Anthem_000570252                   Insys_Anthem_000570252
Insys_Anthem_000570325                   Insys_Anthem_000570325
Insys_Anthem_000570343                   Insys_Anthem_000570343
Insys_Anthem_000570369                   Insys_Anthem_000570369
Insys_Anthem_000570472                   Insys_Anthem_000570472
Insys_Anthem_000570554                   Insys_Anthem_000570554
Insys_Anthem_000570739                   Insys_Anthem_000570739
Insys_Anthem_000570800                   Insys_Anthem_000570800
Insys_Anthem_000570803                   Insys_Anthem_000570803
Insys_Anthem_000570804                   Insys_Anthem_000570804
Insys_Anthem_000570805                   Insys_Anthem_000570805
Insys_Anthem_000570826                   Insys_Anthem_000570826
Insys_Anthem_000570855                   Insys_Anthem_000570855
Insys_Anthem_000571032                   Insys_Anthem_000571032
Insys_Anthem_000571162                   Insys_Anthem_000571162
Insys_Anthem_000571242                   Insys_Anthem_000571242
Insys_Anthem_000571281                   Insys_Anthem_000571281
Insys_Anthem_000571312                   Insys_Anthem_000571312
Insys_Anthem_000571365                   Insys_Anthem_000571365
Insys_Anthem_000571366                   Insys_Anthem_000571366
Insys_Anthem_000571427                   Insys_Anthem_000571427
Insys_Anthem_000571745                   Insys_Anthem_000571745
Insys_Anthem_000571896                   Insys_Anthem_000571896
Insys_Anthem_000571973                   Insys_Anthem_000571973
Insys_Anthem_000572079                   Insys_Anthem_000572079
Insys_Anthem_000572418                   Insys_Anthem_000572418
Insys_Anthem_000572488                   Insys_Anthem_000572488
Insys_Anthem_000572506                   Insys_Anthem_000572506
Insys_Anthem_000572992                   Insys_Anthem_000572992
Insys_Anthem_000573019                   Insys_Anthem_000573019

                                                    272
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 274 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000573063                   Insys_Anthem_000573063
Insys_Anthem_000573254                   Insys_Anthem_000573254
Insys_Anthem_000573281                   Insys_Anthem_000573281
Insys_Anthem_000573306                   Insys_Anthem_000573306
Insys_Anthem_000573314                   Insys_Anthem_000573314
Insys_Anthem_000573410                   Insys_Anthem_000573410
Insys_Anthem_000573482                   Insys_Anthem_000573482
Insys_Anthem_000573503                   Insys_Anthem_000573503
Insys_Anthem_000573506                   Insys_Anthem_000573506
Insys_Anthem_000573519                   Insys_Anthem_000573519
Insys_Anthem_000573532                   Insys_Anthem_000573532
Insys_Anthem_000573546                   Insys_Anthem_000573546
Insys_Anthem_000573565                   Insys_Anthem_000573565
Insys_Anthem_000573589                   Insys_Anthem_000573589
Insys_Anthem_000573603                   Insys_Anthem_000573603
Insys_Anthem_000573638                   Insys_Anthem_000573638
Insys_Anthem_000573686                   Insys_Anthem_000573686
Insys_Anthem_000573709                   Insys_Anthem_000573709
Insys_Anthem_000573714                   Insys_Anthem_000573714
Insys_Anthem_000573720                   Insys_Anthem_000573720
Insys_Anthem_000573752                   Insys_Anthem_000573752
Insys_Anthem_000573792                   Insys_Anthem_000573792
Insys_Anthem_000573880                   Insys_Anthem_000573880
Insys_Anthem_000574138                   Insys_Anthem_000574138
Insys_Anthem_000574280                   Insys_Anthem_000574280
Insys_Anthem_000574717                   Insys_Anthem_000574717
Insys_Anthem_000574810                   Insys_Anthem_000574810
Insys_Anthem_000574838                   Insys_Anthem_000574838
Insys_Anthem_000574874                   Insys_Anthem_000574874
Insys_Anthem_000574875                   Insys_Anthem_000574875
Insys_Anthem_000575000                   Insys_Anthem_000575000
Insys_Anthem_000575012                   Insys_Anthem_000575012
Insys_Anthem_000575101                   Insys_Anthem_000575101
Insys_Anthem_000575107                   Insys_Anthem_000575107
Insys_Anthem_000575108                   Insys_Anthem_000575108
Insys_Anthem_000575123                   Insys_Anthem_000575123
Insys_Anthem_000575145                   Insys_Anthem_000575145
Insys_Anthem_000575151                   Insys_Anthem_000575151
Insys_Anthem_000575152                   Insys_Anthem_000575152
Insys_Anthem_000575167                   Insys_Anthem_000575167
Insys_Anthem_000575172                   Insys_Anthem_000575172
Insys_Anthem_000575254                   Insys_Anthem_000575254
Insys_Anthem_000575282                   Insys_Anthem_000575282
Insys_Anthem_000575301                   Insys_Anthem_000575301
Insys_Anthem_000575343                   Insys_Anthem_000575343
Insys_Anthem_000575384                   Insys_Anthem_000575384
Insys_Anthem_000575391                   Insys_Anthem_000575391

                                                    273
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 275 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000575397                   Insys_Anthem_000575397
Insys_Anthem_000575458                   Insys_Anthem_000575458
Insys_Anthem_000575536                   Insys_Anthem_000575536
Insys_Anthem_000575537                   Insys_Anthem_000575537
Insys_Anthem_000575538                   Insys_Anthem_000575538
Insys_Anthem_000575539                   Insys_Anthem_000575539
Insys_Anthem_000575540                   Insys_Anthem_000575540
Insys_Anthem_000575579                   Insys_Anthem_000575579
Insys_Anthem_000575668                   Insys_Anthem_000575668
Insys_Anthem_000575688                   Insys_Anthem_000575688
Insys_Anthem_000575903                   Insys_Anthem_000575903
Insys_Anthem_000575938                   Insys_Anthem_000575938
Insys_Anthem_000575947                   Insys_Anthem_000575947
Insys_Anthem_000576061                   Insys_Anthem_000576061
Insys_Anthem_000576078                   Insys_Anthem_000576078
Insys_Anthem_000576113                   Insys_Anthem_000576113
Insys_Anthem_000576141                   Insys_Anthem_000576141
Insys_Anthem_000576217                   Insys_Anthem_000576217
Insys_Anthem_000576252                   Insys_Anthem_000576252
Insys_Anthem_000576338                   Insys_Anthem_000576338
Insys_Anthem_000576353                   Insys_Anthem_000576353
Insys_Anthem_000576463                   Insys_Anthem_000576463
Insys_Anthem_000576495                   Insys_Anthem_000576495
Insys_Anthem_000576550                   Insys_Anthem_000576550
Insys_Anthem_000576654                   Insys_Anthem_000576654
Insys_Anthem_000576904                   Insys_Anthem_000576904
Insys_Anthem_000576920                   Insys_Anthem_000576920
Insys_Anthem_000576944                   Insys_Anthem_000576944
Insys_Anthem_000576954                   Insys_Anthem_000576954
Insys_Anthem_000577101                   Insys_Anthem_000577101
Insys_Anthem_000577102                   Insys_Anthem_000577102
Insys_Anthem_000577262                   Insys_Anthem_000577262
Insys_Anthem_000577366                   Insys_Anthem_000577366
Insys_Anthem_000577527                   Insys_Anthem_000577527
Insys_Anthem_000577798                   Insys_Anthem_000577798
Insys_Anthem_000577817                   Insys_Anthem_000577817
Insys_Anthem_000578145                   Insys_Anthem_000578145
Insys_Anthem_000578217                   Insys_Anthem_000578217
Insys_Anthem_000578231                   Insys_Anthem_000578231
Insys_Anthem_000578323                   Insys_Anthem_000578323
Insys_Anthem_000578470                   Insys_Anthem_000578470
Insys_Anthem_000578734                   Insys_Anthem_000578734
Insys_Anthem_000578766                   Insys_Anthem_000578766
Insys_Anthem_000578770                   Insys_Anthem_000578770
Insys_Anthem_000578880                   Insys_Anthem_000578880
Insys_Anthem_000578894                   Insys_Anthem_000578894
Insys_Anthem_000578901                   Insys_Anthem_000578901

                                                    274
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 276 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000579084                   Insys_Anthem_000579084
Insys_Anthem_000579159                   Insys_Anthem_000579159
Insys_Anthem_000579243                   Insys_Anthem_000579243
Insys_Anthem_000579469                   Insys_Anthem_000579469
Insys_Anthem_000579474                   Insys_Anthem_000579474
Insys_Anthem_000579508                   Insys_Anthem_000579508
Insys_Anthem_000579712                   Insys_Anthem_000579712
Insys_Anthem_000579864                   Insys_Anthem_000579864
Insys_Anthem_000579865                   Insys_Anthem_000579865
Insys_Anthem_000579868                   Insys_Anthem_000579868
Insys_Anthem_000579869                   Insys_Anthem_000579869
Insys_Anthem_000579870                   Insys_Anthem_000579870
Insys_Anthem_000580167                   Insys_Anthem_000580167
Insys_Anthem_000580168                   Insys_Anthem_000580168
Insys_Anthem_000580174                   Insys_Anthem_000580174
Insys_Anthem_000580244                   Insys_Anthem_000580244
Insys_Anthem_000580317                   Insys_Anthem_000580317
Insys_Anthem_000580322                   Insys_Anthem_000580322
Insys_Anthem_000580323                   Insys_Anthem_000580323
Insys_Anthem_000580338                   Insys_Anthem_000580338
Insys_Anthem_000580339                   Insys_Anthem_000580339
Insys_Anthem_000580343                   Insys_Anthem_000580343
Insys_Anthem_000580519                   Insys_Anthem_000580519
Insys_Anthem_000580614                   Insys_Anthem_000580614
Insys_Anthem_000580716                   Insys_Anthem_000580716
Insys_Anthem_000580729                   Insys_Anthem_000580729
Insys_Anthem_000580770                   Insys_Anthem_000580770
Insys_Anthem_000580908                   Insys_Anthem_000580908
Insys_Anthem_000580931                   Insys_Anthem_000580931
Insys_Anthem_000580999                   Insys_Anthem_000580999
Insys_Anthem_000581139                   Insys_Anthem_000581139
Insys_Anthem_000581417                   Insys_Anthem_000581417
Insys_Anthem_000581435                   Insys_Anthem_000581435
Insys_Anthem_000581436                   Insys_Anthem_000581436
Insys_Anthem_000581482                   Insys_Anthem_000581482
Insys_Anthem_000581490                   Insys_Anthem_000581490
Insys_Anthem_000581491                   Insys_Anthem_000581491
Insys_Anthem_000581552                   Insys_Anthem_000581552
Insys_Anthem_000581565                   Insys_Anthem_000581565
Insys_Anthem_000581574                   Insys_Anthem_000581574
Insys_Anthem_000581586                   Insys_Anthem_000581586
Insys_Anthem_000581698                   Insys_Anthem_000581698
Insys_Anthem_000581703                   Insys_Anthem_000581703
Insys_Anthem_000581898                   Insys_Anthem_000581898
Insys_Anthem_000581905                   Insys_Anthem_000581905
Insys_Anthem_000581970                   Insys_Anthem_000581970
Insys_Anthem_000582444                   Insys_Anthem_000582444

                                                    275
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 277 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000582556                   Insys_Anthem_000582556
Insys_Anthem_000582593                   Insys_Anthem_000582593
Insys_Anthem_000582614                   Insys_Anthem_000582614
Insys_Anthem_000582641                   Insys_Anthem_000582641
Insys_Anthem_000582833                   Insys_Anthem_000582833
Insys_Anthem_000582857                   Insys_Anthem_000582857
Insys_Anthem_000582895                   Insys_Anthem_000582895
Insys_Anthem_000582953                   Insys_Anthem_000582953
Insys_Anthem_000583097                   Insys_Anthem_000583097
Insys_Anthem_000583111                   Insys_Anthem_000583111
Insys_Anthem_000583130                   Insys_Anthem_000583130
Insys_Anthem_000583151                   Insys_Anthem_000583151
Insys_Anthem_000583221                   Insys_Anthem_000583221
Insys_Anthem_000583234                   Insys_Anthem_000583234
Insys_Anthem_000583259                   Insys_Anthem_000583259
Insys_Anthem_000583268                   Insys_Anthem_000583268
Insys_Anthem_000583338                   Insys_Anthem_000583338
Insys_Anthem_000583375                   Insys_Anthem_000583375
Insys_Anthem_000583423                   Insys_Anthem_000583423
Insys_Anthem_000583516                   Insys_Anthem_000583516
Insys_Anthem_000583529                   Insys_Anthem_000583529
Insys_Anthem_000583644                   Insys_Anthem_000583644
Insys_Anthem_000583674                   Insys_Anthem_000583674
Insys_Anthem_000583679                   Insys_Anthem_000583679
Insys_Anthem_000583683                   Insys_Anthem_000583683
Insys_Anthem_000583684                   Insys_Anthem_000583684
Insys_Anthem_000583731                   Insys_Anthem_000583731
Insys_Anthem_000583760                   Insys_Anthem_000583760
Insys_Anthem_000583818                   Insys_Anthem_000583818
Insys_Anthem_000583828                   Insys_Anthem_000583828
Insys_Anthem_000584078                   Insys_Anthem_000584078
Insys_Anthem_000584190                   Insys_Anthem_000584190
Insys_Anthem_000584280                   Insys_Anthem_000584280
Insys_Anthem_000584311                   Insys_Anthem_000584311
Insys_Anthem_000584475                   Insys_Anthem_000584475
Insys_Anthem_000584506                   Insys_Anthem_000584506
Insys_Anthem_000584507                   Insys_Anthem_000584507
Insys_Anthem_000584508                   Insys_Anthem_000584508
Insys_Anthem_000584537                   Insys_Anthem_000584537
Insys_Anthem_000584662                   Insys_Anthem_000584662
Insys_Anthem_000584749                   Insys_Anthem_000584749
Insys_Anthem_000584750                   Insys_Anthem_000584750
Insys_Anthem_000584773                   Insys_Anthem_000584773
Insys_Anthem_000585257                   Insys_Anthem_000585257
Insys_Anthem_000585259                   Insys_Anthem_000585259
Insys_Anthem_000585260                   Insys_Anthem_000585260
Insys_Anthem_000585285                   Insys_Anthem_000585285

                                                    276
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 278 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000585328                   Insys_Anthem_000585328
Insys_Anthem_000585384                   Insys_Anthem_000585384
Insys_Anthem_000585473                   Insys_Anthem_000585473
Insys_Anthem_000585476                   Insys_Anthem_000585476
Insys_Anthem_000585533                   Insys_Anthem_000585533
Insys_Anthem_000585610                   Insys_Anthem_000585610
Insys_Anthem_000585705                   Insys_Anthem_000585705
Insys_Anthem_000585711                   Insys_Anthem_000585711
Insys_Anthem_000585743                   Insys_Anthem_000585743
Insys_Anthem_000585762                   Insys_Anthem_000585762
Insys_Anthem_000585815                   Insys_Anthem_000585815
Insys_Anthem_000585910                   Insys_Anthem_000585910
Insys_Anthem_000585930                   Insys_Anthem_000585930
Insys_Anthem_000585950                   Insys_Anthem_000585950
Insys_Anthem_000585968                   Insys_Anthem_000585968
Insys_Anthem_000586054                   Insys_Anthem_000586054
Insys_Anthem_000586115                   Insys_Anthem_000586115
Insys_Anthem_000586187                   Insys_Anthem_000586187
Insys_Anthem_000586195                   Insys_Anthem_000586195
Insys_Anthem_000586214                   Insys_Anthem_000586214
Insys_Anthem_000586336                   Insys_Anthem_000586336
Insys_Anthem_000586356                   Insys_Anthem_000586356
Insys_Anthem_000586366                   Insys_Anthem_000586366
Insys_Anthem_000586368                   Insys_Anthem_000586368
Insys_Anthem_000586378                   Insys_Anthem_000586378
Insys_Anthem_000586521                   Insys_Anthem_000586521
Insys_Anthem_000586523                   Insys_Anthem_000586523
Insys_Anthem_000586587                   Insys_Anthem_000586587
Insys_Anthem_000586743                   Insys_Anthem_000586743
Insys_Anthem_000586906                   Insys_Anthem_000586906
Insys_Anthem_000587638                   Insys_Anthem_000587638
Insys_Anthem_000587854                   Insys_Anthem_000587854
Insys_Anthem_000588095                   Insys_Anthem_000588095
Insys_Anthem_000588501                   Insys_Anthem_000588501
Insys_Anthem_000588521                   Insys_Anthem_000588521
Insys_Anthem_000588700                   Insys_Anthem_000588700
Insys_Anthem_000589411                   Insys_Anthem_000589411
Insys_Anthem_000589444                   Insys_Anthem_000589444
Insys_Anthem_000589485                   Insys_Anthem_000589485
Insys_Anthem_000589999                   Insys_Anthem_000589999
Insys_Anthem_000590012                   Insys_Anthem_000590012
Insys_Anthem_000590047                   Insys_Anthem_000590047
Insys_Anthem_000590078                   Insys_Anthem_000590078
Insys_Anthem_000590089                   Insys_Anthem_000590089
Insys_Anthem_000590213                   Insys_Anthem_000590213
Insys_Anthem_000590377                   Insys_Anthem_000590377
Insys_Anthem_000590489                   Insys_Anthem_000590489

                                                    277
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 279 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000590492                   Insys_Anthem_000590492
Insys_Anthem_000590495                   Insys_Anthem_000590495
Insys_Anthem_000590498                   Insys_Anthem_000590498
Insys_Anthem_000590500                   Insys_Anthem_000590500
Insys_Anthem_000590534                   Insys_Anthem_000590534
Insys_Anthem_000590607                   Insys_Anthem_000590607
Insys_Anthem_000590610                   Insys_Anthem_000590610
Insys_Anthem_000590642                   Insys_Anthem_000590642
Insys_Anthem_000590846                   Insys_Anthem_000590846
Insys_Anthem_000590899                   Insys_Anthem_000590899
Insys_Anthem_000591120                   Insys_Anthem_000591120
Insys_Anthem_000591172                   Insys_Anthem_000591172
Insys_Anthem_000591210                   Insys_Anthem_000591210
Insys_Anthem_000591211                   Insys_Anthem_000591211
Insys_Anthem_000591246                   Insys_Anthem_000591246
Insys_Anthem_000591279                   Insys_Anthem_000591279
Insys_Anthem_000591327                   Insys_Anthem_000591327
Insys_Anthem_000591375                   Insys_Anthem_000591375
Insys_Anthem_000591423                   Insys_Anthem_000591423
Insys_Anthem_000591477                   Insys_Anthem_000591477
Insys_Anthem_000591580                   Insys_Anthem_000591580
Insys_Anthem_000591710                   Insys_Anthem_000591710
Insys_Anthem_000591763                   Insys_Anthem_000591763
Insys_Anthem_000591860                   Insys_Anthem_000591860
Insys_Anthem_000591893                   Insys_Anthem_000591893
Insys_Anthem_000591936                   Insys_Anthem_000591936
Insys_Anthem_000592077                   Insys_Anthem_000592077
Insys_Anthem_000592154                   Insys_Anthem_000592154
Insys_Anthem_000592401                   Insys_Anthem_000592401
Insys_Anthem_000592405                   Insys_Anthem_000592405
Insys_Anthem_000592508                   Insys_Anthem_000592508
Insys_Anthem_000592651                   Insys_Anthem_000592651
Insys_Anthem_000592680                   Insys_Anthem_000592680
Insys_Anthem_000592772                   Insys_Anthem_000592772
Insys_Anthem_000592803                   Insys_Anthem_000592803
Insys_Anthem_000592829                   Insys_Anthem_000592829
Insys_Anthem_000592842                   Insys_Anthem_000592842
Insys_Anthem_000592887                   Insys_Anthem_000592887
Insys_Anthem_000592904                   Insys_Anthem_000592904
Insys_Anthem_000592939                   Insys_Anthem_000592939
Insys_Anthem_000593117                   Insys_Anthem_000593117
Insys_Anthem_000593295                   Insys_Anthem_000593295
Insys_Anthem_000593325                   Insys_Anthem_000593325
Insys_Anthem_000593327                   Insys_Anthem_000593327
Insys_Anthem_000593409                   Insys_Anthem_000593409
Insys_Anthem_000593544                   Insys_Anthem_000593544
Insys_Anthem_000593545                   Insys_Anthem_000593545

                                                    278
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 280 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000593591                   Insys_Anthem_000593591
Insys_Anthem_000593620                   Insys_Anthem_000593620
Insys_Anthem_000593702                   Insys_Anthem_000593702
Insys_Anthem_000593728                   Insys_Anthem_000593728
Insys_Anthem_000593737                   Insys_Anthem_000593737
Insys_Anthem_000593750                   Insys_Anthem_000593750
Insys_Anthem_000593846                   Insys_Anthem_000593846
Insys_Anthem_000593878                   Insys_Anthem_000593878
Insys_Anthem_000593946                   Insys_Anthem_000593946
Insys_Anthem_000593949                   Insys_Anthem_000593949
Insys_Anthem_000593987                   Insys_Anthem_000593987
Insys_Anthem_000594088                   Insys_Anthem_000594088
Insys_Anthem_000594113                   Insys_Anthem_000594113
Insys_Anthem_000594120                   Insys_Anthem_000594120
Insys_Anthem_000594162                   Insys_Anthem_000594162
Insys_Anthem_000594182                   Insys_Anthem_000594182
Insys_Anthem_000594216                   Insys_Anthem_000594216
Insys_Anthem_000594220                   Insys_Anthem_000594220
Insys_Anthem_000594380                   Insys_Anthem_000594380
Insys_Anthem_000594463                   Insys_Anthem_000594463
Insys_Anthem_000594879                   Insys_Anthem_000594879
Insys_Anthem_000595295                   Insys_Anthem_000595295
Insys_Anthem_000595424                   Insys_Anthem_000595424
Insys_Anthem_000595734                   Insys_Anthem_000595734
Insys_Anthem_000595885                   Insys_Anthem_000595885
Insys_Anthem_000596079                   Insys_Anthem_000596079
Insys_Anthem_000596176                   Insys_Anthem_000596176
Insys_Anthem_000596208                   Insys_Anthem_000596208
Insys_Anthem_000596419                   Insys_Anthem_000596419
Insys_Anthem_000596441                   Insys_Anthem_000596441
Insys_Anthem_000596619                   Insys_Anthem_000596619
Insys_Anthem_000596620                   Insys_Anthem_000596620
Insys_Anthem_000596716                   Insys_Anthem_000596716
Insys_Anthem_000596756                   Insys_Anthem_000596756
Insys_Anthem_000596757                   Insys_Anthem_000596757
Insys_Anthem_000597009                   Insys_Anthem_000597009
Insys_Anthem_000597106                   Insys_Anthem_000597106
Insys_Anthem_000597320                   Insys_Anthem_000597320
Insys_Anthem_000597642                   Insys_Anthem_000597642
Insys_Anthem_000597865                   Insys_Anthem_000597865
Insys_Anthem_000597896                   Insys_Anthem_000597896
Insys_Anthem_000597912                   Insys_Anthem_000597912
Insys_Anthem_000598278                   Insys_Anthem_000598278
Insys_Anthem_000598594                   Insys_Anthem_000598594
Insys_Anthem_000598612                   Insys_Anthem_000598612
Insys_Anthem_000598622                   Insys_Anthem_000598622
Insys_Anthem_000598693                   Insys_Anthem_000598693

                                                    279
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 281 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000598812                   Insys_Anthem_000598812
Insys_Anthem_000598887                   Insys_Anthem_000598887
Insys_Anthem_000598928                   Insys_Anthem_000598928
Insys_Anthem_000599040                   Insys_Anthem_000599040
Insys_Anthem_000599042                   Insys_Anthem_000599042
Insys_Anthem_000599052                   Insys_Anthem_000599052
Insys_Anthem_000599152                   Insys_Anthem_000599152
Insys_Anthem_000599332                   Insys_Anthem_000599332
Insys_Anthem_000599440                   Insys_Anthem_000599440
Insys_Anthem_000599457                   Insys_Anthem_000599457
Insys_Anthem_000599460                   Insys_Anthem_000599460
Insys_Anthem_000599523                   Insys_Anthem_000599523
Insys_Anthem_000599527                   Insys_Anthem_000599527
Insys_Anthem_000599531                   Insys_Anthem_000599531
Insys_Anthem_000599534                   Insys_Anthem_000599534
Insys_Anthem_000599546                   Insys_Anthem_000599546
Insys_Anthem_000599614                   Insys_Anthem_000599614
Insys_Anthem_000599680                   Insys_Anthem_000599680
Insys_Anthem_000599704                   Insys_Anthem_000599704
Insys_Anthem_000599710                   Insys_Anthem_000599710
Insys_Anthem_000599722                   Insys_Anthem_000599722
Insys_Anthem_000599742                   Insys_Anthem_000599742
Insys_Anthem_000599985                   Insys_Anthem_000599985
Insys_Anthem_000600048                   Insys_Anthem_000600048
Insys_Anthem_000600049                   Insys_Anthem_000600049
Insys_Anthem_000600096                   Insys_Anthem_000600096
Insys_Anthem_000600134                   Insys_Anthem_000600134
Insys_Anthem_000600478                   Insys_Anthem_000600478
Insys_Anthem_000600479                   Insys_Anthem_000600479
Insys_Anthem_000600726                   Insys_Anthem_000600726
Insys_Anthem_000601131                   Insys_Anthem_000601131
Insys_Anthem_000601150                   Insys_Anthem_000601150
Insys_Anthem_000601205                   Insys_Anthem_000601205
Insys_Anthem_000601279                   Insys_Anthem_000601279
Insys_Anthem_000601495                   Insys_Anthem_000601495
Insys_Anthem_000602307                   Insys_Anthem_000602307
Insys_Anthem_000602341                   Insys_Anthem_000602341
Insys_Anthem_000602358                   Insys_Anthem_000602358
Insys_Anthem_000602391                   Insys_Anthem_000602391
Insys_Anthem_000602405                   Insys_Anthem_000602405
Insys_Anthem_000602479                   Insys_Anthem_000602479
Insys_Anthem_000602523                   Insys_Anthem_000602523
Insys_Anthem_000602529                   Insys_Anthem_000602529
Insys_Anthem_000602535                   Insys_Anthem_000602535
Insys_Anthem_000602773                   Insys_Anthem_000602773
Insys_Anthem_000602829                   Insys_Anthem_000602829
Insys_Anthem_000602870                   Insys_Anthem_000602870

                                                    280
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 282 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000602908                   Insys_Anthem_000602908
Insys_Anthem_000602969                   Insys_Anthem_000602969
Insys_Anthem_000603213                   Insys_Anthem_000603213
Insys_Anthem_000603304                   Insys_Anthem_000603304
Insys_Anthem_000603305                   Insys_Anthem_000603305
Insys_Anthem_000603414                   Insys_Anthem_000603414
Insys_Anthem_000603457                   Insys_Anthem_000603457
Insys_Anthem_000603467                   Insys_Anthem_000603467
Insys_Anthem_000603482                   Insys_Anthem_000603482
Insys_Anthem_000603588                   Insys_Anthem_000603588
Insys_Anthem_000603664                   Insys_Anthem_000603664
Insys_Anthem_000603979                   Insys_Anthem_000603979
Insys_Anthem_000604022                   Insys_Anthem_000604022
Insys_Anthem_000604046                   Insys_Anthem_000604046
Insys_Anthem_000604159                   Insys_Anthem_000604159
Insys_Anthem_000604309                   Insys_Anthem_000604309
Insys_Anthem_000604450                   Insys_Anthem_000604450
Insys_Anthem_000604454                   Insys_Anthem_000604454
Insys_Anthem_000604488                   Insys_Anthem_000604488
Insys_Anthem_000604686                   Insys_Anthem_000604686
Insys_Anthem_000604714                   Insys_Anthem_000604714
Insys_Anthem_000604944                   Insys_Anthem_000604944
Insys_Anthem_000604949                   Insys_Anthem_000604949
Insys_Anthem_000605000                   Insys_Anthem_000605000
Insys_Anthem_000605045                   Insys_Anthem_000605045
Insys_Anthem_000605197                   Insys_Anthem_000605197
Insys_Anthem_000605255                   Insys_Anthem_000605255
Insys_Anthem_000605323                   Insys_Anthem_000605323
Insys_Anthem_000605358                   Insys_Anthem_000605358
Insys_Anthem_000605371                   Insys_Anthem_000605371
Insys_Anthem_000605372                   Insys_Anthem_000605372
Insys_Anthem_000605388                   Insys_Anthem_000605388
Insys_Anthem_000605434                   Insys_Anthem_000605434
Insys_Anthem_000605454                   Insys_Anthem_000605454
Insys_Anthem_000605508                   Insys_Anthem_000605508
Insys_Anthem_000605514                   Insys_Anthem_000605514
Insys_Anthem_000605541                   Insys_Anthem_000605541
Insys_Anthem_000605641                   Insys_Anthem_000605641
Insys_Anthem_000605744                   Insys_Anthem_000605744
Insys_Anthem_000605827                   Insys_Anthem_000605827
Insys_Anthem_000605964                   Insys_Anthem_000605964
Insys_Anthem_000605988                   Insys_Anthem_000605988
Insys_Anthem_000606035                   Insys_Anthem_000606035
Insys_Anthem_000606042                   Insys_Anthem_000606042
Insys_Anthem_000606079                   Insys_Anthem_000606079
Insys_Anthem_000606126                   Insys_Anthem_000606126
Insys_Anthem_000606148                   Insys_Anthem_000606148

                                                    281
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 283 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000606173                   Insys_Anthem_000606173
Insys_Anthem_000606201                   Insys_Anthem_000606201
Insys_Anthem_000606209                   Insys_Anthem_000606209
Insys_Anthem_000606224                   Insys_Anthem_000606224
Insys_Anthem_000606249                   Insys_Anthem_000606249
Insys_Anthem_000606322                   Insys_Anthem_000606322
Insys_Anthem_000606433                   Insys_Anthem_000606433
Insys_Anthem_000606498                   Insys_Anthem_000606498
Insys_Anthem_000606623                   Insys_Anthem_000606623
Insys_Anthem_000606734                   Insys_Anthem_000606734
Insys_Anthem_000606874                   Insys_Anthem_000606874
Insys_Anthem_000606940                   Insys_Anthem_000606940
Insys_Anthem_000606962                   Insys_Anthem_000606962
Insys_Anthem_000607082                   Insys_Anthem_000607082
Insys_Anthem_000607186                   Insys_Anthem_000607186
Insys_Anthem_000607306                   Insys_Anthem_000607306
Insys_Anthem_000607308                   Insys_Anthem_000607308
Insys_Anthem_000607536                   Insys_Anthem_000607536
Insys_Anthem_000607572                   Insys_Anthem_000607572
Insys_Anthem_000607746                   Insys_Anthem_000607746
Insys_Anthem_000608023                   Insys_Anthem_000608023
Insys_Anthem_000608026                   Insys_Anthem_000608026
Insys_Anthem_000608421                   Insys_Anthem_000608421
Insys_Anthem_000608616                   Insys_Anthem_000608616
Insys_Anthem_000608868                   Insys_Anthem_000608868
Insys_Anthem_000608903                   Insys_Anthem_000608903
Insys_Anthem_000609195                   Insys_Anthem_000609195
Insys_Anthem_000609200                   Insys_Anthem_000609200
Insys_Anthem_000609202                   Insys_Anthem_000609202
Insys_Anthem_000609241                   Insys_Anthem_000609241
Insys_Anthem_000609393                   Insys_Anthem_000609393
Insys_Anthem_000609422                   Insys_Anthem_000609422
Insys_Anthem_000609440                   Insys_Anthem_000609440
Insys_Anthem_000609508                   Insys_Anthem_000609508
Insys_Anthem_000609521                   Insys_Anthem_000609521
Insys_Anthem_000609551                   Insys_Anthem_000609551
Insys_Anthem_000609627                   Insys_Anthem_000609627
Insys_Anthem_000609703                   Insys_Anthem_000609703
Insys_Anthem_000609822                   Insys_Anthem_000609822
Insys_Anthem_000609913                   Insys_Anthem_000609913
Insys_Anthem_000609962                   Insys_Anthem_000609962
Insys_Anthem_000610038                   Insys_Anthem_000610038
Insys_Anthem_000610214                   Insys_Anthem_000610214
Insys_Anthem_000610266                   Insys_Anthem_000610266
Insys_Anthem_000610449                   Insys_Anthem_000610449
Insys_Anthem_000610473                   Insys_Anthem_000610473
Insys_Anthem_000610520                   Insys_Anthem_000610520

                                                    282
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 284 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000610922                   Insys_Anthem_000610922
Insys_Anthem_000611240                   Insys_Anthem_000611240
Insys_Anthem_000611491                   Insys_Anthem_000611491
Insys_Anthem_000611517                   Insys_Anthem_000611517
Insys_Anthem_000611587                   Insys_Anthem_000611587
Insys_Anthem_000611682                   Insys_Anthem_000611682
Insys_Anthem_000611859                   Insys_Anthem_000611859
Insys_Anthem_000611902                   Insys_Anthem_000611902
Insys_Anthem_000612042                   Insys_Anthem_000612042
Insys_Anthem_000612120                   Insys_Anthem_000612120
Insys_Anthem_000612154                   Insys_Anthem_000612154
Insys_Anthem_000612159                   Insys_Anthem_000612159
Insys_Anthem_000612185                   Insys_Anthem_000612185
Insys_Anthem_000612233                   Insys_Anthem_000612233
Insys_Anthem_000612263                   Insys_Anthem_000612263
Insys_Anthem_000612298                   Insys_Anthem_000612298
Insys_Anthem_000612299                   Insys_Anthem_000612299
Insys_Anthem_000612335                   Insys_Anthem_000612335
Insys_Anthem_000612347                   Insys_Anthem_000612347
Insys_Anthem_000612404                   Insys_Anthem_000612404
Insys_Anthem_000612417                   Insys_Anthem_000612417
Insys_Anthem_000612520                   Insys_Anthem_000612520
Insys_Anthem_000612551                   Insys_Anthem_000612551
Insys_Anthem_000612552                   Insys_Anthem_000612552
Insys_Anthem_000612593                   Insys_Anthem_000612593
Insys_Anthem_000612594                   Insys_Anthem_000612594
Insys_Anthem_000612617                   Insys_Anthem_000612617
Insys_Anthem_000612618                   Insys_Anthem_000612618
Insys_Anthem_000612772                   Insys_Anthem_000612772
Insys_Anthem_000612773                   Insys_Anthem_000612773
Insys_Anthem_000612788                   Insys_Anthem_000612788
Insys_Anthem_000612789                   Insys_Anthem_000612789
Insys_Anthem_000612790                   Insys_Anthem_000612790
Insys_Anthem_000612795                   Insys_Anthem_000612795
Insys_Anthem_000612994                   Insys_Anthem_000612994
Insys_Anthem_000613094                   Insys_Anthem_000613094
Insys_Anthem_000613207                   Insys_Anthem_000613207
Insys_Anthem_000613208                   Insys_Anthem_000613208
Insys_Anthem_000613326                   Insys_Anthem_000613326
Insys_Anthem_000613327                   Insys_Anthem_000613327
Insys_Anthem_000613385                   Insys_Anthem_000613385
Insys_Anthem_000613386                   Insys_Anthem_000613386
Insys_Anthem_000613436                   Insys_Anthem_000613436
Insys_Anthem_000613437                   Insys_Anthem_000613437
Insys_Anthem_000613444                   Insys_Anthem_000613444
Insys_Anthem_000613449                   Insys_Anthem_000613449
Insys_Anthem_000613450                   Insys_Anthem_000613450

                                                    283
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 285 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000613456                   Insys_Anthem_000613456
Insys_Anthem_000613476                   Insys_Anthem_000613476
Insys_Anthem_000613483                   Insys_Anthem_000613483
Insys_Anthem_000613484                   Insys_Anthem_000613484
Insys_Anthem_000613553                   Insys_Anthem_000613553
Insys_Anthem_000613863                   Insys_Anthem_000613863
Insys_Anthem_000613968                   Insys_Anthem_000613968
Insys_Anthem_000613969                   Insys_Anthem_000613969
Insys_Anthem_000614239                   Insys_Anthem_000614239
Insys_Anthem_000614240                   Insys_Anthem_000614240
Insys_Anthem_000614269                   Insys_Anthem_000614269
Insys_Anthem_000614270                   Insys_Anthem_000614270
Insys_Anthem_000614273                   Insys_Anthem_000614273
Insys_Anthem_000614281                   Insys_Anthem_000614281
Insys_Anthem_000614282                   Insys_Anthem_000614282
Insys_Anthem_000614291                   Insys_Anthem_000614291
Insys_Anthem_000614345                   Insys_Anthem_000614345
Insys_Anthem_000614363                   Insys_Anthem_000614363
Insys_Anthem_000614364                   Insys_Anthem_000614364
Insys_Anthem_000614446                   Insys_Anthem_000614446
Insys_Anthem_000614447                   Insys_Anthem_000614447
Insys_Anthem_000614552                   Insys_Anthem_000614552
Insys_Anthem_000614573                   Insys_Anthem_000614573
Insys_Anthem_000614730                   Insys_Anthem_000614730
Insys_Anthem_000614731                   Insys_Anthem_000614731
Insys_Anthem_000615002                   Insys_Anthem_000615002
Insys_Anthem_000615059                   Insys_Anthem_000615059
Insys_Anthem_000615060                   Insys_Anthem_000615060
Insys_Anthem_000615063                   Insys_Anthem_000615063
Insys_Anthem_000615085                   Insys_Anthem_000615085
Insys_Anthem_000615118                   Insys_Anthem_000615118
Insys_Anthem_000615170                   Insys_Anthem_000615170
Insys_Anthem_000615175                   Insys_Anthem_000615175
Insys_Anthem_000615176                   Insys_Anthem_000615176
Insys_Anthem_000615197                   Insys_Anthem_000615197
Insys_Anthem_000615200                   Insys_Anthem_000615200
Insys_Anthem_000615201                   Insys_Anthem_000615201
Insys_Anthem_000615268                   Insys_Anthem_000615268
Insys_Anthem_000615269                   Insys_Anthem_000615269
Insys_Anthem_000615361                   Insys_Anthem_000615361
Insys_Anthem_000615571                   Insys_Anthem_000615571
Insys_Anthem_000615572                   Insys_Anthem_000615572
Insys_Anthem_000615621                   Insys_Anthem_000615621
Insys_Anthem_000615628                   Insys_Anthem_000615628
Insys_Anthem_000615629                   Insys_Anthem_000615629
Insys_Anthem_000615636                   Insys_Anthem_000615636
Insys_Anthem_000615711                   Insys_Anthem_000615711

                                                    284
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 286 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000615721                   Insys_Anthem_000615721
Insys_Anthem_000615744                   Insys_Anthem_000615744
Insys_Anthem_000615766                   Insys_Anthem_000615766
Insys_Anthem_000615804                   Insys_Anthem_000615804
Insys_Anthem_000615805                   Insys_Anthem_000615805
Insys_Anthem_000615812                   Insys_Anthem_000615812
Insys_Anthem_000615813                   Insys_Anthem_000615813
Insys_Anthem_000615872                   Insys_Anthem_000615872
Insys_Anthem_000615915                   Insys_Anthem_000615915
Insys_Anthem_000615918                   Insys_Anthem_000615918
Insys_Anthem_000615919                   Insys_Anthem_000615919
Insys_Anthem_000615920                   Insys_Anthem_000615920
Insys_Anthem_000616044                   Insys_Anthem_000616044
Insys_Anthem_000616059                   Insys_Anthem_000616059
Insys_Anthem_000616060                   Insys_Anthem_000616060
Insys_Anthem_000616178                   Insys_Anthem_000616178
Insys_Anthem_000616180                   Insys_Anthem_000616180
Insys_Anthem_000616222                   Insys_Anthem_000616222
Insys_Anthem_000616223                   Insys_Anthem_000616223
Insys_Anthem_000616316                   Insys_Anthem_000616316
Insys_Anthem_000616341                   Insys_Anthem_000616341
Insys_Anthem_000616362                   Insys_Anthem_000616362
Insys_Anthem_000616372                   Insys_Anthem_000616372
Insys_Anthem_000616385                   Insys_Anthem_000616385
Insys_Anthem_000616387                   Insys_Anthem_000616387
Insys_Anthem_000616421                   Insys_Anthem_000616421
Insys_Anthem_000616461                   Insys_Anthem_000616461
Insys_Anthem_000616501                   Insys_Anthem_000616501
Insys_Anthem_000616580                   Insys_Anthem_000616580
Insys_Anthem_000616614                   Insys_Anthem_000616614
Insys_Anthem_000616637                   Insys_Anthem_000616637
Insys_Anthem_000616663                   Insys_Anthem_000616663
Insys_Anthem_000616674                   Insys_Anthem_000616674
Insys_Anthem_000616675                   Insys_Anthem_000616675
Insys_Anthem_000616679                   Insys_Anthem_000616679
Insys_Anthem_000616686                   Insys_Anthem_000616686
Insys_Anthem_000616719                   Insys_Anthem_000616719
Insys_Anthem_000616734                   Insys_Anthem_000616734
Insys_Anthem_000616752                   Insys_Anthem_000616752
Insys_Anthem_000616989                   Insys_Anthem_000616989
Insys_Anthem_000617013                   Insys_Anthem_000617013
Insys_Anthem_000617045                   Insys_Anthem_000617045
Insys_Anthem_000617075                   Insys_Anthem_000617075
Insys_Anthem_000617103                   Insys_Anthem_000617103
Insys_Anthem_000617109                   Insys_Anthem_000617109
Insys_Anthem_000617147                   Insys_Anthem_000617147
Insys_Anthem_000617221                   Insys_Anthem_000617221

                                                    285
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 287 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000617258                   Insys_Anthem_000617258
Insys_Anthem_000617462                   Insys_Anthem_000617462
Insys_Anthem_000617663                   Insys_Anthem_000617663
Insys_Anthem_000617674                   Insys_Anthem_000617674
Insys_Anthem_000617677                   Insys_Anthem_000617677
Insys_Anthem_000617733                   Insys_Anthem_000617733
Insys_Anthem_000617741                   Insys_Anthem_000617741
Insys_Anthem_000617762                   Insys_Anthem_000617762
Insys_Anthem_000617888                   Insys_Anthem_000617888
Insys_Anthem_000618067                   Insys_Anthem_000618067
Insys_Anthem_000618203                   Insys_Anthem_000618203
Insys_Anthem_000618212                   Insys_Anthem_000618212
Insys_Anthem_000618248                   Insys_Anthem_000618248
Insys_Anthem_000618284                   Insys_Anthem_000618284
Insys_Anthem_000618350                   Insys_Anthem_000618350
Insys_Anthem_000618396                   Insys_Anthem_000618396
Insys_Anthem_000618442                   Insys_Anthem_000618442
Insys_Anthem_000618582                   Insys_Anthem_000618582
Insys_Anthem_000618617                   Insys_Anthem_000618617
Insys_Anthem_000618825                   Insys_Anthem_000618825
Insys_Anthem_000618959                   Insys_Anthem_000618959
Insys_Anthem_000618978                   Insys_Anthem_000618978
Insys_Anthem_000618999                   Insys_Anthem_000618999
Insys_Anthem_000619073                   Insys_Anthem_000619073
Insys_Anthem_000619153                   Insys_Anthem_000619153
Insys_Anthem_000619238                   Insys_Anthem_000619238
Insys_Anthem_000619304                   Insys_Anthem_000619304
Insys_Anthem_000619380                   Insys_Anthem_000619380
Insys_Anthem_000619410                   Insys_Anthem_000619410
Insys_Anthem_000619438                   Insys_Anthem_000619438
Insys_Anthem_000619497                   Insys_Anthem_000619497
Insys_Anthem_000619505                   Insys_Anthem_000619505
Insys_Anthem_000619656                   Insys_Anthem_000619656
Insys_Anthem_000619712                   Insys_Anthem_000619712
Insys_Anthem_000619727                   Insys_Anthem_000619727
Insys_Anthem_000620251                   Insys_Anthem_000620251
Insys_Anthem_000620332                   Insys_Anthem_000620332
Insys_Anthem_000620411                   Insys_Anthem_000620411
Insys_Anthem_000620470                   Insys_Anthem_000620470
Insys_Anthem_000620493                   Insys_Anthem_000620493
Insys_Anthem_000620570                   Insys_Anthem_000620570
Insys_Anthem_000620662                   Insys_Anthem_000620662
Insys_Anthem_000620747                   Insys_Anthem_000620747
Insys_Anthem_000620748                   Insys_Anthem_000620748
Insys_Anthem_000620830                   Insys_Anthem_000620830
Insys_Anthem_000620845                   Insys_Anthem_000620845
Insys_Anthem_000620855                   Insys_Anthem_000620855

                                                    286
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 288 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000620856                   Insys_Anthem_000620856
Insys_Anthem_000620918                   Insys_Anthem_000620918
Insys_Anthem_000620967                   Insys_Anthem_000620967
Insys_Anthem_000620982                   Insys_Anthem_000620982
Insys_Anthem_000621010                   Insys_Anthem_000621010
Insys_Anthem_000621017                   Insys_Anthem_000621017
Insys_Anthem_000621022                   Insys_Anthem_000621022
Insys_Anthem_000621048                   Insys_Anthem_000621048
Insys_Anthem_000621060                   Insys_Anthem_000621060
Insys_Anthem_000621074                   Insys_Anthem_000621074
Insys_Anthem_000621186                   Insys_Anthem_000621186
Insys_Anthem_000621207                   Insys_Anthem_000621207
Insys_Anthem_000621293                   Insys_Anthem_000621293
Insys_Anthem_000621389                   Insys_Anthem_000621389
Insys_Anthem_000621395                   Insys_Anthem_000621395
Insys_Anthem_000621463                   Insys_Anthem_000621463
Insys_Anthem_000621487                   Insys_Anthem_000621487
Insys_Anthem_000621568                   Insys_Anthem_000621568
Insys_Anthem_000621622                   Insys_Anthem_000621622
Insys_Anthem_000621723                   Insys_Anthem_000621723
Insys_Anthem_000621873                   Insys_Anthem_000621873
Insys_Anthem_000621901                   Insys_Anthem_000621901
Insys_Anthem_000621957                   Insys_Anthem_000621957
Insys_Anthem_000622070                   Insys_Anthem_000622070
Insys_Anthem_000622078                   Insys_Anthem_000622078
Insys_Anthem_000622081                   Insys_Anthem_000622081
Insys_Anthem_000622139                   Insys_Anthem_000622139
Insys_Anthem_000622163                   Insys_Anthem_000622163
Insys_Anthem_000622325                   Insys_Anthem_000622325
Insys_Anthem_000622349                   Insys_Anthem_000622349
Insys_Anthem_000622373                   Insys_Anthem_000622373
Insys_Anthem_000622379                   Insys_Anthem_000622379
Insys_Anthem_000622391                   Insys_Anthem_000622391
Insys_Anthem_000622450                   Insys_Anthem_000622450
Insys_Anthem_000622463                   Insys_Anthem_000622463
Insys_Anthem_000622529                   Insys_Anthem_000622529
Insys_Anthem_000622533                   Insys_Anthem_000622533
Insys_Anthem_000622547                   Insys_Anthem_000622547
Insys_Anthem_000622596                   Insys_Anthem_000622596
Insys_Anthem_000622667                   Insys_Anthem_000622667
Insys_Anthem_000622691                   Insys_Anthem_000622691
Insys_Anthem_000622752                   Insys_Anthem_000622752
Insys_Anthem_000622807                   Insys_Anthem_000622807
Insys_Anthem_000622830                   Insys_Anthem_000622830
Insys_Anthem_000622979                   Insys_Anthem_000622979
Insys_Anthem_000623021                   Insys_Anthem_000623021
Insys_Anthem_000623124                   Insys_Anthem_000623124

                                                    287
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 289 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000623171                   Insys_Anthem_000623171
Insys_Anthem_000623207                   Insys_Anthem_000623207
Insys_Anthem_000623230                   Insys_Anthem_000623230
Insys_Anthem_000623250                   Insys_Anthem_000623250
Insys_Anthem_000623253                   Insys_Anthem_000623253
Insys_Anthem_000623286                   Insys_Anthem_000623286
Insys_Anthem_000623327                   Insys_Anthem_000623327
Insys_Anthem_000623347                   Insys_Anthem_000623347
Insys_Anthem_000623384                   Insys_Anthem_000623384
Insys_Anthem_000623393                   Insys_Anthem_000623393
Insys_Anthem_000623464                   Insys_Anthem_000623464
Insys_Anthem_000623493                   Insys_Anthem_000623493
Insys_Anthem_000623549                   Insys_Anthem_000623549
Insys_Anthem_000623552                   Insys_Anthem_000623552
Insys_Anthem_000623595                   Insys_Anthem_000623595
Insys_Anthem_000623642                   Insys_Anthem_000623642
Insys_Anthem_000623739                   Insys_Anthem_000623739
Insys_Anthem_000623775                   Insys_Anthem_000623775
Insys_Anthem_000623790                   Insys_Anthem_000623790
Insys_Anthem_000623851                   Insys_Anthem_000623851
Insys_Anthem_000623980                   Insys_Anthem_000623980
Insys_Anthem_000623981                   Insys_Anthem_000623981
Insys_Anthem_000623991                   Insys_Anthem_000623991
Insys_Anthem_000624022                   Insys_Anthem_000624022
Insys_Anthem_000624024                   Insys_Anthem_000624024
Insys_Anthem_000624028                   Insys_Anthem_000624028
Insys_Anthem_000624151                   Insys_Anthem_000624151
Insys_Anthem_000624179                   Insys_Anthem_000624179
Insys_Anthem_000624293                   Insys_Anthem_000624293
Insys_Anthem_000624337                   Insys_Anthem_000624337
Insys_Anthem_000624374                   Insys_Anthem_000624374
Insys_Anthem_000624443                   Insys_Anthem_000624443
Insys_Anthem_000624446                   Insys_Anthem_000624446
Insys_Anthem_000624470                   Insys_Anthem_000624470
Insys_Anthem_000624487                   Insys_Anthem_000624487
Insys_Anthem_000624580                   Insys_Anthem_000624580
Insys_Anthem_000624753                   Insys_Anthem_000624753
Insys_Anthem_000624759                   Insys_Anthem_000624759
Insys_Anthem_000624794                   Insys_Anthem_000624794
Insys_Anthem_000624800                   Insys_Anthem_000624800
Insys_Anthem_000624827                   Insys_Anthem_000624827
Insys_Anthem_000624834                   Insys_Anthem_000624834
Insys_Anthem_000624852                   Insys_Anthem_000624852
Insys_Anthem_000624867                   Insys_Anthem_000624867
Insys_Anthem_000624940                   Insys_Anthem_000624940
Insys_Anthem_000624965                   Insys_Anthem_000624965
Insys_Anthem_000624976                   Insys_Anthem_000624976

                                                    288
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 290 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000624986                   Insys_Anthem_000624986
Insys_Anthem_000625030                   Insys_Anthem_000625030
Insys_Anthem_000625114                   Insys_Anthem_000625114
Insys_Anthem_000625129                   Insys_Anthem_000625129
Insys_Anthem_000625202                   Insys_Anthem_000625202
Insys_Anthem_000625246                   Insys_Anthem_000625246
Insys_Anthem_000625312                   Insys_Anthem_000625312
Insys_Anthem_000625329                   Insys_Anthem_000625329
Insys_Anthem_000625397                   Insys_Anthem_000625397
Insys_Anthem_000625420                   Insys_Anthem_000625420
Insys_Anthem_000625443                   Insys_Anthem_000625443
Insys_Anthem_000625486                   Insys_Anthem_000625486
Insys_Anthem_000625488                   Insys_Anthem_000625488
Insys_Anthem_000625495                   Insys_Anthem_000625495
Insys_Anthem_000625508                   Insys_Anthem_000625508
Insys_Anthem_000625574                   Insys_Anthem_000625574
Insys_Anthem_000625600                   Insys_Anthem_000625600
Insys_Anthem_000625607                   Insys_Anthem_000625607
Insys_Anthem_000625637                   Insys_Anthem_000625637
Insys_Anthem_000625638                   Insys_Anthem_000625638
Insys_Anthem_000625642                   Insys_Anthem_000625642
Insys_Anthem_000625672                   Insys_Anthem_000625672
Insys_Anthem_000625690                   Insys_Anthem_000625690
Insys_Anthem_000625813                   Insys_Anthem_000625813
Insys_Anthem_000625833                   Insys_Anthem_000625833
Insys_Anthem_000625899                   Insys_Anthem_000625899
Insys_Anthem_000625947                   Insys_Anthem_000625947
Insys_Anthem_000625966                   Insys_Anthem_000625966
Insys_Anthem_000626122                   Insys_Anthem_000626122
Insys_Anthem_000626240                   Insys_Anthem_000626240
Insys_Anthem_000626297                   Insys_Anthem_000626297
Insys_Anthem_000626305                   Insys_Anthem_000626305
Insys_Anthem_000626308                   Insys_Anthem_000626308
Insys_Anthem_000626312                   Insys_Anthem_000626312
Insys_Anthem_000626342                   Insys_Anthem_000626342
Insys_Anthem_000626384                   Insys_Anthem_000626384
Insys_Anthem_000626394                   Insys_Anthem_000626394
Insys_Anthem_000626425                   Insys_Anthem_000626425
Insys_Anthem_000626476                   Insys_Anthem_000626476
Insys_Anthem_000626518                   Insys_Anthem_000626518
Insys_Anthem_000626566                   Insys_Anthem_000626566
Insys_Anthem_000626857                   Insys_Anthem_000626857
Insys_Anthem_000626878                   Insys_Anthem_000626878
Insys_Anthem_000626932                   Insys_Anthem_000626932
Insys_Anthem_000626941                   Insys_Anthem_000626941
Insys_Anthem_000627005                   Insys_Anthem_000627005
Insys_Anthem_000627023                   Insys_Anthem_000627023

                                                    289
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 291 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000627117                   Insys_Anthem_000627117
Insys_Anthem_000627323                   Insys_Anthem_000627323
Insys_Anthem_000627352                   Insys_Anthem_000627352
Insys_Anthem_000627364                   Insys_Anthem_000627364
Insys_Anthem_000627463                   Insys_Anthem_000627463
Insys_Anthem_000627541                   Insys_Anthem_000627541
Insys_Anthem_000627583                   Insys_Anthem_000627583
Insys_Anthem_000627594                   Insys_Anthem_000627594
Insys_Anthem_000627693                   Insys_Anthem_000627693
Insys_Anthem_000627754                   Insys_Anthem_000627754
Insys_Anthem_000627757                   Insys_Anthem_000627757
Insys_Anthem_000627977                   Insys_Anthem_000627977
Insys_Anthem_000628008                   Insys_Anthem_000628008
Insys_Anthem_000628037                   Insys_Anthem_000628037
Insys_Anthem_000628059                   Insys_Anthem_000628059
Insys_Anthem_000628070                   Insys_Anthem_000628070
Insys_Anthem_000628119                   Insys_Anthem_000628119
Insys_Anthem_000628142                   Insys_Anthem_000628142
Insys_Anthem_000628212                   Insys_Anthem_000628212
Insys_Anthem_000628218                   Insys_Anthem_000628218
Insys_Anthem_000628337                   Insys_Anthem_000628337
Insys_Anthem_000628555                   Insys_Anthem_000628555
Insys_Anthem_000628602                   Insys_Anthem_000628602
Insys_Anthem_000628757                   Insys_Anthem_000628757
Insys_Anthem_000628758                   Insys_Anthem_000628758
Insys_Anthem_000628771                   Insys_Anthem_000628771
Insys_Anthem_000628837                   Insys_Anthem_000628837
Insys_Anthem_000628878                   Insys_Anthem_000628878
Insys_Anthem_000628930                   Insys_Anthem_000628930
Insys_Anthem_000628931                   Insys_Anthem_000628931
Insys_Anthem_000628985                   Insys_Anthem_000628985
Insys_Anthem_000629012                   Insys_Anthem_000629012
Insys_Anthem_000629017                   Insys_Anthem_000629017
Insys_Anthem_000629060                   Insys_Anthem_000629060
Insys_Anthem_000629170                   Insys_Anthem_000629170
Insys_Anthem_000629402                   Insys_Anthem_000629402
Insys_Anthem_000629458                   Insys_Anthem_000629458
Insys_Anthem_000629467                   Insys_Anthem_000629467
Insys_Anthem_000629468                   Insys_Anthem_000629468
Insys_Anthem_000629599                   Insys_Anthem_000629599
Insys_Anthem_000629621                   Insys_Anthem_000629621
Insys_Anthem_000629632                   Insys_Anthem_000629632
Insys_Anthem_000629707                   Insys_Anthem_000629707
Insys_Anthem_000629751                   Insys_Anthem_000629751
Insys_Anthem_000629752                   Insys_Anthem_000629752
Insys_Anthem_000629907                   Insys_Anthem_000629907
Insys_Anthem_000629932                   Insys_Anthem_000629932

                                                    290
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 292 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000629957                   Insys_Anthem_000629957
Insys_Anthem_000630075                   Insys_Anthem_000630075
Insys_Anthem_000630076                   Insys_Anthem_000630076
Insys_Anthem_000630117                   Insys_Anthem_000630117
Insys_Anthem_000630132                   Insys_Anthem_000630132
Insys_Anthem_000630211                   Insys_Anthem_000630211
Insys_Anthem_000630435                   Insys_Anthem_000630435
Insys_Anthem_000630448                   Insys_Anthem_000630448
Insys_Anthem_000630639                   Insys_Anthem_000630639
Insys_Anthem_000630813                   Insys_Anthem_000630813
Insys_Anthem_000630837                   Insys_Anthem_000630837
Insys_Anthem_000630864                   Insys_Anthem_000630864
Insys_Anthem_000630867                   Insys_Anthem_000630867
Insys_Anthem_000630871                   Insys_Anthem_000630871
Insys_Anthem_000630896                   Insys_Anthem_000630896
Insys_Anthem_000630918                   Insys_Anthem_000630918
Insys_Anthem_000630924                   Insys_Anthem_000630924
Insys_Anthem_000630982                   Insys_Anthem_000630982
Insys_Anthem_000630993                   Insys_Anthem_000630993
Insys_Anthem_000630996                   Insys_Anthem_000630996
Insys_Anthem_000631138                   Insys_Anthem_000631138
Insys_Anthem_000631159                   Insys_Anthem_000631159
Insys_Anthem_000631160                   Insys_Anthem_000631160
Insys_Anthem_000631179                   Insys_Anthem_000631179
Insys_Anthem_000631618                   Insys_Anthem_000631618
Insys_Anthem_000631718                   Insys_Anthem_000631718
Insys_Anthem_000631870                   Insys_Anthem_000631870
Insys_Anthem_000631937                   Insys_Anthem_000631937
Insys_Anthem_000631953                   Insys_Anthem_000631953
Insys_Anthem_000632058                   Insys_Anthem_000632058
Insys_Anthem_000632151                   Insys_Anthem_000632151
Insys_Anthem_000632193                   Insys_Anthem_000632193
Insys_Anthem_000632346                   Insys_Anthem_000632346
Insys_Anthem_000632350                   Insys_Anthem_000632350
Insys_Anthem_000632403                   Insys_Anthem_000632403
Insys_Anthem_000632430                   Insys_Anthem_000632430
Insys_Anthem_000632444                   Insys_Anthem_000632444
Insys_Anthem_000632543                   Insys_Anthem_000632543
Insys_Anthem_000632593                   Insys_Anthem_000632593
Insys_Anthem_000632620                   Insys_Anthem_000632620
Insys_Anthem_000632673                   Insys_Anthem_000632673
Insys_Anthem_000632869                   Insys_Anthem_000632869
Insys_Anthem_000632872                   Insys_Anthem_000632872
Insys_Anthem_000632900                   Insys_Anthem_000632900
Insys_Anthem_000632958                   Insys_Anthem_000632958
Insys_Anthem_000633030                   Insys_Anthem_000633030
Insys_Anthem_000633062                   Insys_Anthem_000633062

                                                    291
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 293 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000633072                   Insys_Anthem_000633072
Insys_Anthem_000633082                   Insys_Anthem_000633082
Insys_Anthem_000633109                   Insys_Anthem_000633109
Insys_Anthem_000633113                   Insys_Anthem_000633113
Insys_Anthem_000633175                   Insys_Anthem_000633175
Insys_Anthem_000633177                   Insys_Anthem_000633177
Insys_Anthem_000633227                   Insys_Anthem_000633227
Insys_Anthem_000633317                   Insys_Anthem_000633317
Insys_Anthem_000633349                   Insys_Anthem_000633349
Insys_Anthem_000633390                   Insys_Anthem_000633390
Insys_Anthem_000633434                   Insys_Anthem_000633434
Insys_Anthem_000633454                   Insys_Anthem_000633454
Insys_Anthem_000633472                   Insys_Anthem_000633472
Insys_Anthem_000633491                   Insys_Anthem_000633491
Insys_Anthem_000633530                   Insys_Anthem_000633530
Insys_Anthem_000633588                   Insys_Anthem_000633588
Insys_Anthem_000633682                   Insys_Anthem_000633682
Insys_Anthem_000633761                   Insys_Anthem_000633761
Insys_Anthem_000633783                   Insys_Anthem_000633783
Insys_Anthem_000633802                   Insys_Anthem_000633802
Insys_Anthem_000633822                   Insys_Anthem_000633822
Insys_Anthem_000633823                   Insys_Anthem_000633823
Insys_Anthem_000633947                   Insys_Anthem_000633947
Insys_Anthem_000634035                   Insys_Anthem_000634035
Insys_Anthem_000634038                   Insys_Anthem_000634038
Insys_Anthem_000634122                   Insys_Anthem_000634122
Insys_Anthem_000634280                   Insys_Anthem_000634280
Insys_Anthem_000634301                   Insys_Anthem_000634301
Insys_Anthem_000634318                   Insys_Anthem_000634318
Insys_Anthem_000634321                   Insys_Anthem_000634321
Insys_Anthem_000634379                   Insys_Anthem_000634379
Insys_Anthem_000634469                   Insys_Anthem_000634469
Insys_Anthem_000634519                   Insys_Anthem_000634519
Insys_Anthem_000634550                   Insys_Anthem_000634550
Insys_Anthem_000634561                   Insys_Anthem_000634561
Insys_Anthem_000634617                   Insys_Anthem_000634617
Insys_Anthem_000634625                   Insys_Anthem_000634625
Insys_Anthem_000634655                   Insys_Anthem_000634655
Insys_Anthem_000634862                   Insys_Anthem_000634862
Insys_Anthem_000634926                   Insys_Anthem_000634926
Insys_Anthem_000635039                   Insys_Anthem_000635039
Insys_Anthem_000635123                   Insys_Anthem_000635123
Insys_Anthem_000635138                   Insys_Anthem_000635138
Insys_Anthem_000635157                   Insys_Anthem_000635157
Insys_Anthem_000635161                   Insys_Anthem_000635161
Insys_Anthem_000635180                   Insys_Anthem_000635180
Insys_Anthem_000635207                   Insys_Anthem_000635207

                                                    292
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 294 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000635239                   Insys_Anthem_000635239
Insys_Anthem_000635244                   Insys_Anthem_000635244
Insys_Anthem_000635262                   Insys_Anthem_000635262
Insys_Anthem_000635311                   Insys_Anthem_000635311
Insys_Anthem_000635341                   Insys_Anthem_000635341
Insys_Anthem_000635357                   Insys_Anthem_000635357
Insys_Anthem_000635480                   Insys_Anthem_000635480
Insys_Anthem_000635513                   Insys_Anthem_000635513
Insys_Anthem_000635533                   Insys_Anthem_000635533
Insys_Anthem_000635535                   Insys_Anthem_000635535
Insys_Anthem_000635544                   Insys_Anthem_000635544
Insys_Anthem_000635572                   Insys_Anthem_000635572
Insys_Anthem_000635574                   Insys_Anthem_000635574
Insys_Anthem_000635647                   Insys_Anthem_000635647
Insys_Anthem_000635655                   Insys_Anthem_000635655
Insys_Anthem_000635711                   Insys_Anthem_000635711
Insys_Anthem_000635748                   Insys_Anthem_000635748
Insys_Anthem_000635759                   Insys_Anthem_000635759
Insys_Anthem_000635897                   Insys_Anthem_000635897
Insys_Anthem_000635988                   Insys_Anthem_000635988
Insys_Anthem_000635995                   Insys_Anthem_000635995
Insys_Anthem_000636033                   Insys_Anthem_000636033
Insys_Anthem_000636091                   Insys_Anthem_000636091
Insys_Anthem_000636128                   Insys_Anthem_000636128
Insys_Anthem_000636131                   Insys_Anthem_000636131
Insys_Anthem_000636166                   Insys_Anthem_000636166
Insys_Anthem_000636423                   Insys_Anthem_000636423
Insys_Anthem_000636623                   Insys_Anthem_000636623
Insys_Anthem_000636786                   Insys_Anthem_000636786
Insys_Anthem_000636901                   Insys_Anthem_000636901
Insys_Anthem_000636939                   Insys_Anthem_000636939
Insys_Anthem_000636981                   Insys_Anthem_000636981
Insys_Anthem_000637051                   Insys_Anthem_000637051
Insys_Anthem_000637123                   Insys_Anthem_000637123
Insys_Anthem_000637217                   Insys_Anthem_000637217
Insys_Anthem_000637273                   Insys_Anthem_000637273
Insys_Anthem_000637380                   Insys_Anthem_000637380
Insys_Anthem_000637497                   Insys_Anthem_000637497
Insys_Anthem_000637563                   Insys_Anthem_000637563
Insys_Anthem_000637569                   Insys_Anthem_000637569
Insys_Anthem_000637664                   Insys_Anthem_000637664
Insys_Anthem_000637783                   Insys_Anthem_000637783
Insys_Anthem_000637956                   Insys_Anthem_000637956
Insys_Anthem_000637966                   Insys_Anthem_000637966
Insys_Anthem_000638034                   Insys_Anthem_000638034
Insys_Anthem_000638039                   Insys_Anthem_000638039
Insys_Anthem_000638098                   Insys_Anthem_000638098

                                                    293
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 295 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000638145                   Insys_Anthem_000638145
Insys_Anthem_000638166                   Insys_Anthem_000638166
Insys_Anthem_000638180                   Insys_Anthem_000638180
Insys_Anthem_000638189                   Insys_Anthem_000638189
Insys_Anthem_000638232                   Insys_Anthem_000638232
Insys_Anthem_000638233                   Insys_Anthem_000638233
Insys_Anthem_000638260                   Insys_Anthem_000638260
Insys_Anthem_000638284                   Insys_Anthem_000638284
Insys_Anthem_000638404                   Insys_Anthem_000638404
Insys_Anthem_000638409                   Insys_Anthem_000638409
Insys_Anthem_000638417                   Insys_Anthem_000638417
Insys_Anthem_000638514                   Insys_Anthem_000638514
Insys_Anthem_000638606                   Insys_Anthem_000638606
Insys_Anthem_000638763                   Insys_Anthem_000638763
Insys_Anthem_000638765                   Insys_Anthem_000638765
Insys_Anthem_000638836                   Insys_Anthem_000638836
Insys_Anthem_000638851                   Insys_Anthem_000638851
Insys_Anthem_000638857                   Insys_Anthem_000638857
Insys_Anthem_000638929                   Insys_Anthem_000638929
Insys_Anthem_000639028                   Insys_Anthem_000639028
Insys_Anthem_000639064                   Insys_Anthem_000639064
Insys_Anthem_000639086                   Insys_Anthem_000639086
Insys_Anthem_000639341                   Insys_Anthem_000639341
Insys_Anthem_000639675                   Insys_Anthem_000639675
Insys_Anthem_000639724                   Insys_Anthem_000639724
Insys_Anthem_000639805                   Insys_Anthem_000639805
Insys_Anthem_000639961                   Insys_Anthem_000639961
Insys_Anthem_000640117                   Insys_Anthem_000640117
Insys_Anthem_000640239                   Insys_Anthem_000640239
Insys_Anthem_000640356                   Insys_Anthem_000640356
Insys_Anthem_000640516                   Insys_Anthem_000640516
Insys_Anthem_000640628                   Insys_Anthem_000640628
Insys_Anthem_000640652                   Insys_Anthem_000640652
Insys_Anthem_000640705                   Insys_Anthem_000640705
Insys_Anthem_000640975                   Insys_Anthem_000640975
Insys_Anthem_000641003                   Insys_Anthem_000641003
Insys_Anthem_000641053                   Insys_Anthem_000641053
Insys_Anthem_000641153                   Insys_Anthem_000641153
Insys_Anthem_000641204                   Insys_Anthem_000641204
Insys_Anthem_000641206                   Insys_Anthem_000641206
Insys_Anthem_000641291                   Insys_Anthem_000641291
Insys_Anthem_000641361                   Insys_Anthem_000641361
Insys_Anthem_000641396                   Insys_Anthem_000641396
Insys_Anthem_000641434                   Insys_Anthem_000641434
Insys_Anthem_000641651                   Insys_Anthem_000641651
Insys_Anthem_000641736                   Insys_Anthem_000641736
Insys_Anthem_000641737                   Insys_Anthem_000641737

                                                    294
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 296 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000641893                   Insys_Anthem_000641893
Insys_Anthem_000641962                   Insys_Anthem_000641962
Insys_Anthem_000641966                   Insys_Anthem_000641966
Insys_Anthem_000642038                   Insys_Anthem_000642038
Insys_Anthem_000642071                   Insys_Anthem_000642071
Insys_Anthem_000642260                   Insys_Anthem_000642260
Insys_Anthem_000642297                   Insys_Anthem_000642297
Insys_Anthem_000642382                   Insys_Anthem_000642382
Insys_Anthem_000642449                   Insys_Anthem_000642449
Insys_Anthem_000642544                   Insys_Anthem_000642544
Insys_Anthem_000642627                   Insys_Anthem_000642627
Insys_Anthem_000642638                   Insys_Anthem_000642638
Insys_Anthem_000642648                   Insys_Anthem_000642648
Insys_Anthem_000642699                   Insys_Anthem_000642699
Insys_Anthem_000642858                   Insys_Anthem_000642858
Insys_Anthem_000642877                   Insys_Anthem_000642877
Insys_Anthem_000642936                   Insys_Anthem_000642936
Insys_Anthem_000643104                   Insys_Anthem_000643104
Insys_Anthem_000643172                   Insys_Anthem_000643172
Insys_Anthem_000643225                   Insys_Anthem_000643225
Insys_Anthem_000643306                   Insys_Anthem_000643306
Insys_Anthem_000643315                   Insys_Anthem_000643315
Insys_Anthem_000643451                   Insys_Anthem_000643451
Insys_Anthem_000643731                   Insys_Anthem_000643731
Insys_Anthem_000643733                   Insys_Anthem_000643733
Insys_Anthem_000643757                   Insys_Anthem_000643757
Insys_Anthem_000643808                   Insys_Anthem_000643808
Insys_Anthem_000643844                   Insys_Anthem_000643844
Insys_Anthem_000643894                   Insys_Anthem_000643894
Insys_Anthem_000643912                   Insys_Anthem_000643912
Insys_Anthem_000644079                   Insys_Anthem_000644079
Insys_Anthem_000644125                   Insys_Anthem_000644125
Insys_Anthem_000644224                   Insys_Anthem_000644224
Insys_Anthem_000644229                   Insys_Anthem_000644229
Insys_Anthem_000644400                   Insys_Anthem_000644400
Insys_Anthem_000644966                   Insys_Anthem_000644966
Insys_Anthem_000645101                   Insys_Anthem_000645101
Insys_Anthem_000645153                   Insys_Anthem_000645153
Insys_Anthem_000645164                   Insys_Anthem_000645164
Insys_Anthem_000645680                   Insys_Anthem_000645680
Insys_Anthem_000645893                   Insys_Anthem_000645893
Insys_Anthem_000646105                   Insys_Anthem_000646105
Insys_Anthem_000646199                   Insys_Anthem_000646199
Insys_Anthem_000646202                   Insys_Anthem_000646202
Insys_Anthem_000646215                   Insys_Anthem_000646215
Insys_Anthem_000646222                   Insys_Anthem_000646222
Insys_Anthem_000646308                   Insys_Anthem_000646308

                                                    295
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 297 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000646347                   Insys_Anthem_000646347
Insys_Anthem_000646576                   Insys_Anthem_000646576
Insys_Anthem_000646597                   Insys_Anthem_000646597
Insys_Anthem_000646618                   Insys_Anthem_000646618
Insys_Anthem_000646759                   Insys_Anthem_000646759
Insys_Anthem_000646871                   Insys_Anthem_000646871
Insys_Anthem_000646877                   Insys_Anthem_000646877
Insys_Anthem_000646934                   Insys_Anthem_000646934
Insys_Anthem_000646944                   Insys_Anthem_000646944
Insys_Anthem_000646967                   Insys_Anthem_000646967
Insys_Anthem_000647008                   Insys_Anthem_000647008
Insys_Anthem_000647019                   Insys_Anthem_000647019
Insys_Anthem_000647027                   Insys_Anthem_000647027
Insys_Anthem_000647041                   Insys_Anthem_000647041
Insys_Anthem_000647162                   Insys_Anthem_000647162
Insys_Anthem_000647190                   Insys_Anthem_000647190
Insys_Anthem_000647267                   Insys_Anthem_000647267
Insys_Anthem_000647290                   Insys_Anthem_000647290
Insys_Anthem_000647300                   Insys_Anthem_000647300
Insys_Anthem_000647335                   Insys_Anthem_000647335
Insys_Anthem_000647374                   Insys_Anthem_000647374
Insys_Anthem_000647433                   Insys_Anthem_000647433
Insys_Anthem_000647435                   Insys_Anthem_000647435
Insys_Anthem_000647437                   Insys_Anthem_000647437
Insys_Anthem_000647455                   Insys_Anthem_000647455
Insys_Anthem_000647457                   Insys_Anthem_000647457
Insys_Anthem_000647699                   Insys_Anthem_000647699
Insys_Anthem_000647714                   Insys_Anthem_000647714
Insys_Anthem_000647715                   Insys_Anthem_000647715
Insys_Anthem_000647716                   Insys_Anthem_000647716
Insys_Anthem_000647770                   Insys_Anthem_000647770
Insys_Anthem_000647850                   Insys_Anthem_000647850
Insys_Anthem_000647851                   Insys_Anthem_000647851
Insys_Anthem_000647852                   Insys_Anthem_000647852
Insys_Anthem_000647869                   Insys_Anthem_000647869
Insys_Anthem_000647875                   Insys_Anthem_000647875
Insys_Anthem_000648109                   Insys_Anthem_000648109
Insys_Anthem_000648188                   Insys_Anthem_000648188
Insys_Anthem_000648358                   Insys_Anthem_000648358
Insys_Anthem_000648486                   Insys_Anthem_000648486
Insys_Anthem_000648650                   Insys_Anthem_000648650
Insys_Anthem_000648782                   Insys_Anthem_000648782
Insys_Anthem_000648829                   Insys_Anthem_000648829
Insys_Anthem_000648881                   Insys_Anthem_000648881
Insys_Anthem_000649008                   Insys_Anthem_000649008
Insys_Anthem_000649009                   Insys_Anthem_000649009
Insys_Anthem_000649013                   Insys_Anthem_000649013

                                                    296
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 298 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000649045                   Insys_Anthem_000649045
Insys_Anthem_000649116                   Insys_Anthem_000649116
Insys_Anthem_000649133                   Insys_Anthem_000649133
Insys_Anthem_000649134                   Insys_Anthem_000649134
Insys_Anthem_000649168                   Insys_Anthem_000649168
Insys_Anthem_000649182                   Insys_Anthem_000649182
Insys_Anthem_000649224                   Insys_Anthem_000649224
Insys_Anthem_000649359                   Insys_Anthem_000649359
Insys_Anthem_000649493                   Insys_Anthem_000649493
Insys_Anthem_000649502                   Insys_Anthem_000649502
Insys_Anthem_000649503                   Insys_Anthem_000649503
Insys_Anthem_000649533                   Insys_Anthem_000649533
Insys_Anthem_000649564                   Insys_Anthem_000649564
Insys_Anthem_000649574                   Insys_Anthem_000649574
Insys_Anthem_000649636                   Insys_Anthem_000649636
Insys_Anthem_000649648                   Insys_Anthem_000649648
Insys_Anthem_000649660                   Insys_Anthem_000649660
Insys_Anthem_000649671                   Insys_Anthem_000649671
Insys_Anthem_000649717                   Insys_Anthem_000649717
Insys_Anthem_000649718                   Insys_Anthem_000649718
Insys_Anthem_000649882                   Insys_Anthem_000649882
Insys_Anthem_000649884                   Insys_Anthem_000649884
Insys_Anthem_000649981                   Insys_Anthem_000649981
Insys_Anthem_000650023                   Insys_Anthem_000650023
Insys_Anthem_000650025                   Insys_Anthem_000650025
Insys_Anthem_000650061                   Insys_Anthem_000650061
Insys_Anthem_000650096                   Insys_Anthem_000650096
Insys_Anthem_000650122                   Insys_Anthem_000650122
Insys_Anthem_000650439                   Insys_Anthem_000650439
Insys_Anthem_000650502                   Insys_Anthem_000650502
Insys_Anthem_000650522                   Insys_Anthem_000650522
Insys_Anthem_000650574                   Insys_Anthem_000650574
Insys_Anthem_000650577                   Insys_Anthem_000650577
Insys_Anthem_000650581                   Insys_Anthem_000650581
Insys_Anthem_000650583                   Insys_Anthem_000650583
Insys_Anthem_000650584                   Insys_Anthem_000650584
Insys_Anthem_000650631                   Insys_Anthem_000650631
Insys_Anthem_000650828                   Insys_Anthem_000650828
Insys_Anthem_000651119                   Insys_Anthem_000651119
Insys_Anthem_000651181                   Insys_Anthem_000651181
Insys_Anthem_000651352                   Insys_Anthem_000651352
Insys_Anthem_000651492                   Insys_Anthem_000651492
Insys_Anthem_000651660                   Insys_Anthem_000651660
Insys_Anthem_000651755                   Insys_Anthem_000651755
Insys_Anthem_000652203                   Insys_Anthem_000652203
Insys_Anthem_000652204                   Insys_Anthem_000652204
Insys_Anthem_000652348                   Insys_Anthem_000652348

                                                    297
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 299 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000652449                   Insys_Anthem_000652449
Insys_Anthem_000652502                   Insys_Anthem_000652502
Insys_Anthem_000652525                   Insys_Anthem_000652525
Insys_Anthem_000652734                   Insys_Anthem_000652734
Insys_Anthem_000652735                   Insys_Anthem_000652735
Insys_Anthem_000652808                   Insys_Anthem_000652808
Insys_Anthem_000652915                   Insys_Anthem_000652915
Insys_Anthem_000653129                   Insys_Anthem_000653129
Insys_Anthem_000653131                   Insys_Anthem_000653131
Insys_Anthem_000653170                   Insys_Anthem_000653170
Insys_Anthem_000653333                   Insys_Anthem_000653333
Insys_Anthem_000653385                   Insys_Anthem_000653385
Insys_Anthem_000653407                   Insys_Anthem_000653407
Insys_Anthem_000653417                   Insys_Anthem_000653417
Insys_Anthem_000653465                   Insys_Anthem_000653465
Insys_Anthem_000653490                   Insys_Anthem_000653490
Insys_Anthem_000653640                   Insys_Anthem_000653640
Insys_Anthem_000653753                   Insys_Anthem_000653753
Insys_Anthem_000653803                   Insys_Anthem_000653803
Insys_Anthem_000653867                   Insys_Anthem_000653867
Insys_Anthem_000653910                   Insys_Anthem_000653910
Insys_Anthem_000653926                   Insys_Anthem_000653926
Insys_Anthem_000653959                   Insys_Anthem_000653959
Insys_Anthem_000654012                   Insys_Anthem_000654012
Insys_Anthem_000654032                   Insys_Anthem_000654032
Insys_Anthem_000654038                   Insys_Anthem_000654038
Insys_Anthem_000654076                   Insys_Anthem_000654076
Insys_Anthem_000654254                   Insys_Anthem_000654254
Insys_Anthem_000654291                   Insys_Anthem_000654291
Insys_Anthem_000654357                   Insys_Anthem_000654357
Insys_Anthem_000654369                   Insys_Anthem_000654369
Insys_Anthem_000654796                   Insys_Anthem_000654796
Insys_Anthem_000654813                   Insys_Anthem_000654813
Insys_Anthem_000654844                   Insys_Anthem_000654844
Insys_Anthem_000654893                   Insys_Anthem_000654893
Insys_Anthem_000654971                   Insys_Anthem_000654971
Insys_Anthem_000655012                   Insys_Anthem_000655012
Insys_Anthem_000655014                   Insys_Anthem_000655014
Insys_Anthem_000655042                   Insys_Anthem_000655042
Insys_Anthem_000655330                   Insys_Anthem_000655330
Insys_Anthem_000655618                   Insys_Anthem_000655618
Insys_Anthem_000655953                   Insys_Anthem_000655953
Insys_Anthem_000655970                   Insys_Anthem_000655970
Insys_Anthem_000655990                   Insys_Anthem_000655990
Insys_Anthem_000656008                   Insys_Anthem_000656008
Insys_Anthem_000656165                   Insys_Anthem_000656165
Insys_Anthem_000656185                   Insys_Anthem_000656185

                                                    298
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 300 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000656205                   Insys_Anthem_000656205
Insys_Anthem_000656227                   Insys_Anthem_000656227
Insys_Anthem_000658106                   Insys_Anthem_000658106
Insys_Anthem_000658115                   Insys_Anthem_000658115
Insys_Anthem_000658131                   Insys_Anthem_000658131
Insys_Anthem_000658154                   Insys_Anthem_000658154
Insys_Anthem_000658158                   Insys_Anthem_000658158
Insys_Anthem_000658229                   Insys_Anthem_000658229
Insys_Anthem_000658235                   Insys_Anthem_000658235
Insys_Anthem_000658247                   Insys_Anthem_000658247
Insys_Anthem_000658313                   Insys_Anthem_000658313
Insys_Anthem_000658447                   Insys_Anthem_000658447
Insys_Anthem_000658505                   Insys_Anthem_000658505
Insys_Anthem_000658555                   Insys_Anthem_000658555
Insys_Anthem_000658608                   Insys_Anthem_000658608
Insys_Anthem_000658645                   Insys_Anthem_000658645
Insys_Anthem_000658666                   Insys_Anthem_000658666
Insys_Anthem_000658689                   Insys_Anthem_000658689
Insys_Anthem_000658747                   Insys_Anthem_000658747
Insys_Anthem_000658775                   Insys_Anthem_000658775
Insys_Anthem_000658787                   Insys_Anthem_000658787
Insys_Anthem_000659017                   Insys_Anthem_000659017
Insys_Anthem_000659127                   Insys_Anthem_000659127
Insys_Anthem_000659199                   Insys_Anthem_000659199
Insys_Anthem_000659207                   Insys_Anthem_000659207
Insys_Anthem_000659253                   Insys_Anthem_000659253
Insys_Anthem_000659255                   Insys_Anthem_000659255
Insys_Anthem_000659307                   Insys_Anthem_000659307
Insys_Anthem_000659380                   Insys_Anthem_000659380
Insys_Anthem_000659446                   Insys_Anthem_000659446
Insys_Anthem_000659449                   Insys_Anthem_000659449
Insys_Anthem_000659604                   Insys_Anthem_000659604
Insys_Anthem_000659717                   Insys_Anthem_000659717
Insys_Anthem_000659747                   Insys_Anthem_000659747
Insys_Anthem_000659757                   Insys_Anthem_000659757
Insys_Anthem_000659774                   Insys_Anthem_000659774
Insys_Anthem_000659790                   Insys_Anthem_000659790
Insys_Anthem_000659816                   Insys_Anthem_000659816
Insys_Anthem_000659817                   Insys_Anthem_000659817
Insys_Anthem_000659845                   Insys_Anthem_000659845
Insys_Anthem_000659854                   Insys_Anthem_000659854
Insys_Anthem_000659895                   Insys_Anthem_000659895
Insys_Anthem_000659908                   Insys_Anthem_000659908
Insys_Anthem_000659926                   Insys_Anthem_000659926
Insys_Anthem_000660006                   Insys_Anthem_000660006
Insys_Anthem_000660040                   Insys_Anthem_000660040
Insys_Anthem_000660226                   Insys_Anthem_000660226

                                                    299
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 301 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000660293                   Insys_Anthem_000660293
Insys_Anthem_000660333                   Insys_Anthem_000660333
Insys_Anthem_000660369                   Insys_Anthem_000660369
Insys_Anthem_000660415                   Insys_Anthem_000660415
Insys_Anthem_000660448                   Insys_Anthem_000660448
Insys_Anthem_000660456                   Insys_Anthem_000660456
Insys_Anthem_000660463                   Insys_Anthem_000660463
Insys_Anthem_000660510                   Insys_Anthem_000660510
Insys_Anthem_000660569                   Insys_Anthem_000660569
Insys_Anthem_000660596                   Insys_Anthem_000660596
Insys_Anthem_000660605                   Insys_Anthem_000660605
Insys_Anthem_000660639                   Insys_Anthem_000660639
Insys_Anthem_000660646                   Insys_Anthem_000660646
Insys_Anthem_000660743                   Insys_Anthem_000660743
Insys_Anthem_000660881                   Insys_Anthem_000660881
Insys_Anthem_000660904                   Insys_Anthem_000660904
Insys_Anthem_000660924                   Insys_Anthem_000660924
Insys_Anthem_000660936                   Insys_Anthem_000660936
Insys_Anthem_000660962                   Insys_Anthem_000660962
Insys_Anthem_000660963                   Insys_Anthem_000660963
Insys_Anthem_000660972                   Insys_Anthem_000660972
Insys_Anthem_000660977                   Insys_Anthem_000660977
Insys_Anthem_000661041                   Insys_Anthem_000661041
Insys_Anthem_000661042                   Insys_Anthem_000661042
Insys_Anthem_000661095                   Insys_Anthem_000661095
Insys_Anthem_000661182                   Insys_Anthem_000661182
Insys_Anthem_000661192                   Insys_Anthem_000661192
Insys_Anthem_000661474                   Insys_Anthem_000661474
Insys_Anthem_000661515                   Insys_Anthem_000661515
Insys_Anthem_000661548                   Insys_Anthem_000661548
Insys_Anthem_000661549                   Insys_Anthem_000661549
Insys_Anthem_000661636                   Insys_Anthem_000661636
Insys_Anthem_000661665                   Insys_Anthem_000661665
Insys_Anthem_000661785                   Insys_Anthem_000661785
Insys_Anthem_000661812                   Insys_Anthem_000661812
Insys_Anthem_000661825                   Insys_Anthem_000661825
Insys_Anthem_000661833                   Insys_Anthem_000661833
Insys_Anthem_000661861                   Insys_Anthem_000661861
Insys_Anthem_000661936                   Insys_Anthem_000661936
Insys_Anthem_000662091                   Insys_Anthem_000662091
Insys_Anthem_000662126                   Insys_Anthem_000662126
Insys_Anthem_000662248                   Insys_Anthem_000662248
Insys_Anthem_000662315                   Insys_Anthem_000662315
Insys_Anthem_000662340                   Insys_Anthem_000662340
Insys_Anthem_000662371                   Insys_Anthem_000662371
Insys_Anthem_000662388                   Insys_Anthem_000662388
Insys_Anthem_000662391                   Insys_Anthem_000662391

                                                    300
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 302 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000662395                   Insys_Anthem_000662395
Insys_Anthem_000662573                   Insys_Anthem_000662573
Insys_Anthem_000662665                   Insys_Anthem_000662665
Insys_Anthem_000662671                   Insys_Anthem_000662671
Insys_Anthem_000662702                   Insys_Anthem_000662702
Insys_Anthem_000662753                   Insys_Anthem_000662753
Insys_Anthem_000662755                   Insys_Anthem_000662755
Insys_Anthem_000662860                   Insys_Anthem_000662860
Insys_Anthem_000662862                   Insys_Anthem_000662862
Insys_Anthem_000662883                   Insys_Anthem_000662883
Insys_Anthem_000662896                   Insys_Anthem_000662896
Insys_Anthem_000662897                   Insys_Anthem_000662897
Insys_Anthem_000662899                   Insys_Anthem_000662899
Insys_Anthem_000662901                   Insys_Anthem_000662901
Insys_Anthem_000663483                   Insys_Anthem_000663483
Insys_Anthem_000663485                   Insys_Anthem_000663485
Insys_Anthem_000663517                   Insys_Anthem_000663517
Insys_Anthem_000663532                   Insys_Anthem_000663532
Insys_Anthem_000663565                   Insys_Anthem_000663565
Insys_Anthem_000663570                   Insys_Anthem_000663570
Insys_Anthem_000663578                   Insys_Anthem_000663578
Insys_Anthem_000663650                   Insys_Anthem_000663650
Insys_Anthem_000663658                   Insys_Anthem_000663658
Insys_Anthem_000663660                   Insys_Anthem_000663660
Insys_Anthem_000663714                   Insys_Anthem_000663714
Insys_Anthem_000663715                   Insys_Anthem_000663715
Insys_Anthem_000663719                   Insys_Anthem_000663719
Insys_Anthem_000663721                   Insys_Anthem_000663721
Insys_Anthem_000663861                   Insys_Anthem_000663861
Insys_Anthem_000663862                   Insys_Anthem_000663862
Insys_Anthem_000663863                   Insys_Anthem_000663863
Insys_Anthem_000663864                   Insys_Anthem_000663864
Insys_Anthem_000664005                   Insys_Anthem_000664005
Insys_Anthem_000664006                   Insys_Anthem_000664006
Insys_Anthem_000664007                   Insys_Anthem_000664007
Insys_Anthem_000664008                   Insys_Anthem_000664008
Insys_Anthem_000664014                   Insys_Anthem_000664014
Insys_Anthem_000664016                   Insys_Anthem_000664016
Insys_Anthem_000664018                   Insys_Anthem_000664018
Insys_Anthem_000664021                   Insys_Anthem_000664021
Insys_Anthem_000664107                   Insys_Anthem_000664107
Insys_Anthem_000664214                   Insys_Anthem_000664214
Insys_Anthem_000664216                   Insys_Anthem_000664216
Insys_Anthem_000664218                   Insys_Anthem_000664218
Insys_Anthem_000664267                   Insys_Anthem_000664267
Insys_Anthem_000664346                   Insys_Anthem_000664346
Insys_Anthem_000664368                   Insys_Anthem_000664368

                                                    301
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 303 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000664370                   Insys_Anthem_000664370
Insys_Anthem_000664372                   Insys_Anthem_000664372
Insys_Anthem_000664421                   Insys_Anthem_000664421
Insys_Anthem_000664470                   Insys_Anthem_000664470
Insys_Anthem_000664473                   Insys_Anthem_000664473
Insys_Anthem_000664476                   Insys_Anthem_000664476
Insys_Anthem_000664483                   Insys_Anthem_000664483
Insys_Anthem_000664486                   Insys_Anthem_000664486
Insys_Anthem_000664490                   Insys_Anthem_000664490
Insys_Anthem_000664492                   Insys_Anthem_000664492
Insys_Anthem_000664505                   Insys_Anthem_000664505
Insys_Anthem_000664508                   Insys_Anthem_000664508
Insys_Anthem_000664510                   Insys_Anthem_000664510
Insys_Anthem_000664513                   Insys_Anthem_000664513
Insys_Anthem_000664514                   Insys_Anthem_000664514
Insys_Anthem_000664520                   Insys_Anthem_000664520
Insys_Anthem_000664552                   Insys_Anthem_000664552
Insys_Anthem_000664616                   Insys_Anthem_000664616
Insys_Anthem_000664729                   Insys_Anthem_000664729
Insys_Anthem_000664733                   Insys_Anthem_000664733
Insys_Anthem_000664738                   Insys_Anthem_000664738
Insys_Anthem_000664740                   Insys_Anthem_000664740
Insys_Anthem_000664746                   Insys_Anthem_000664746
Insys_Anthem_000664980                   Insys_Anthem_000664980
Insys_Anthem_000664981                   Insys_Anthem_000664981
Insys_Anthem_000665002                   Insys_Anthem_000665002
Insys_Anthem_000665004                   Insys_Anthem_000665004
Insys_Anthem_000665419                   Insys_Anthem_000665419
Insys_Anthem_000665422                   Insys_Anthem_000665422
Insys_Anthem_000665760                   Insys_Anthem_000665760
Insys_Anthem_000666059                   Insys_Anthem_000666059
Insys_Anthem_000666061                   Insys_Anthem_000666061
Insys_Anthem_000666294                   Insys_Anthem_000666294
Insys_Anthem_000666351                   Insys_Anthem_000666351
Insys_Anthem_000666555                   Insys_Anthem_000666555
Insys_Anthem_000666586                   Insys_Anthem_000666586
Insys_Anthem_000666616                   Insys_Anthem_000666616
Insys_Anthem_000666935                   Insys_Anthem_000666935
Insys_Anthem_000667004                   Insys_Anthem_000667004
Insys_Anthem_000667008                   Insys_Anthem_000667008
Insys_Anthem_000667018                   Insys_Anthem_000667018
Insys_Anthem_000667055                   Insys_Anthem_000667055
Insys_Anthem_000667099                   Insys_Anthem_000667099
Insys_Anthem_000667253                   Insys_Anthem_000667253
Insys_Anthem_000667401                   Insys_Anthem_000667401
Insys_Anthem_000667426                   Insys_Anthem_000667426
Insys_Anthem_000667437                   Insys_Anthem_000667437

                                                    302
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 304 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000667477                   Insys_Anthem_000667477
Insys_Anthem_000667518                   Insys_Anthem_000667518
Insys_Anthem_000667529                   Insys_Anthem_000667529
Insys_Anthem_000667533                   Insys_Anthem_000667533
Insys_Anthem_000667607                   Insys_Anthem_000667607
Insys_Anthem_000667747                   Insys_Anthem_000667747
Insys_Anthem_000667951                   Insys_Anthem_000667951
Insys_Anthem_000667982                   Insys_Anthem_000667982
Insys_Anthem_000668023                   Insys_Anthem_000668023
Insys_Anthem_000668024                   Insys_Anthem_000668024
Insys_Anthem_000668078                   Insys_Anthem_000668078
Insys_Anthem_000668289                   Insys_Anthem_000668289
Insys_Anthem_000668292                   Insys_Anthem_000668292
Insys_Anthem_000668293                   Insys_Anthem_000668293
Insys_Anthem_000668360                   Insys_Anthem_000668360
Insys_Anthem_000668429                   Insys_Anthem_000668429
Insys_Anthem_000668438                   Insys_Anthem_000668438
Insys_Anthem_000668695                   Insys_Anthem_000668695
Insys_Anthem_000668703                   Insys_Anthem_000668703
Insys_Anthem_000668932                   Insys_Anthem_000668932
Insys_Anthem_000669062                   Insys_Anthem_000669062
Insys_Anthem_000669085                   Insys_Anthem_000669085
Insys_Anthem_000669157                   Insys_Anthem_000669157
Insys_Anthem_000669213                   Insys_Anthem_000669213
Insys_Anthem_000669264                   Insys_Anthem_000669264
Insys_Anthem_000669307                   Insys_Anthem_000669307
Insys_Anthem_000669349                   Insys_Anthem_000669349
Insys_Anthem_000669412                   Insys_Anthem_000669412
Insys_Anthem_000669483                   Insys_Anthem_000669483
Insys_Anthem_000669490                   Insys_Anthem_000669490
Insys_Anthem_000669514                   Insys_Anthem_000669514
Insys_Anthem_000669520                   Insys_Anthem_000669520
Insys_Anthem_000669535                   Insys_Anthem_000669535
Insys_Anthem_000669563                   Insys_Anthem_000669563
Insys_Anthem_000669618                   Insys_Anthem_000669618
Insys_Anthem_000669632                   Insys_Anthem_000669632
Insys_Anthem_000669643                   Insys_Anthem_000669643
Insys_Anthem_000669653                   Insys_Anthem_000669653
Insys_Anthem_000669683                   Insys_Anthem_000669683.0001
Insys_Anthem_000669704                   Insys_Anthem_000669704
Insys_Anthem_000669729                   Insys_Anthem_000669729
Insys_Anthem_000669748                   Insys_Anthem_000669748
Insys_Anthem_000669767                   Insys_Anthem_000669767
Insys_Anthem_000669812                   Insys_Anthem_000669812
Insys_Anthem_000669889                   Insys_Anthem_000669889
Insys_Anthem_000669912                   Insys_Anthem_000669912
Insys_Anthem_000669987                   Insys_Anthem_000669987

                                                    303
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 305 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000670055                   Insys_Anthem_000670055
Insys_Anthem_000670115                   Insys_Anthem_000670115
Insys_Anthem_000670207                   Insys_Anthem_000670207
Insys_Anthem_000670317                   Insys_Anthem_000670317
Insys_Anthem_000670336                   Insys_Anthem_000670336
Insys_Anthem_000670363                   Insys_Anthem_000670363
Insys_Anthem_000670384                   Insys_Anthem_000670384
Insys_Anthem_000670430                   Insys_Anthem_000670430
Insys_Anthem_000670468                   Insys_Anthem_000670468
Insys_Anthem_000670488                   Insys_Anthem_000670488
Insys_Anthem_000670502                   Insys_Anthem_000670502
Insys_Anthem_000670528                   Insys_Anthem_000670528
Insys_Anthem_000670551                   Insys_Anthem_000670551
Insys_Anthem_000670572                   Insys_Anthem_000670572
Insys_Anthem_000670574                   Insys_Anthem_000670574
Insys_Anthem_000670701                   Insys_Anthem_000670701
Insys_Anthem_000670713                   Insys_Anthem_000670713
Insys_Anthem_000670717                   Insys_Anthem_000670717
Insys_Anthem_000670725                   Insys_Anthem_000670725
Insys_Anthem_000670752                   Insys_Anthem_000670752
Insys_Anthem_000670758                   Insys_Anthem_000670758
Insys_Anthem_000670809                   Insys_Anthem_000670809
Insys_Anthem_000670914                   Insys_Anthem_000670914
Insys_Anthem_000670953                   Insys_Anthem_000670953
Insys_Anthem_000670978                   Insys_Anthem_000670978
Insys_Anthem_000671039                   Insys_Anthem_000671039
Insys_Anthem_000671091                   Insys_Anthem_000671091
Insys_Anthem_000671092                   Insys_Anthem_000671092
Insys_Anthem_000671109                   Insys_Anthem_000671109
Insys_Anthem_000671214                   Insys_Anthem_000671214
Insys_Anthem_000671222                   Insys_Anthem_000671222
Insys_Anthem_000671233                   Insys_Anthem_000671233
Insys_Anthem_000671296                   Insys_Anthem_000671296
Insys_Anthem_000671297                   Insys_Anthem_000671297
Insys_Anthem_000671318                   Insys_Anthem_000671318
Insys_Anthem_000671388                   Insys_Anthem_000671388
Insys_Anthem_000671389                   Insys_Anthem_000671389
Insys_Anthem_000671401                   Insys_Anthem_000671401
Insys_Anthem_000671515                   Insys_Anthem_000671515
Insys_Anthem_000671654                   Insys_Anthem_000671654
Insys_Anthem_000671706                   Insys_Anthem_000671706
Insys_Anthem_000671719                   Insys_Anthem_000671719
Insys_Anthem_000671798                   Insys_Anthem_000671798
Insys_Anthem_000671834                   Insys_Anthem_000671834
Insys_Anthem_000671848                   Insys_Anthem_000671848
Insys_Anthem_000671852                   Insys_Anthem_000671852
Insys_Anthem_000671931                   Insys_Anthem_000671931

                                                    304
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 306 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000671934                   Insys_Anthem_000671934
Insys_Anthem_000671940                   Insys_Anthem_000671940
Insys_Anthem_000672286                   Insys_Anthem_000672286
Insys_Anthem_000672287                   Insys_Anthem_000672287
Insys_Anthem_000672300                   Insys_Anthem_000672300
Insys_Anthem_000672361                   Insys_Anthem_000672361
Insys_Anthem_000672370                   Insys_Anthem_000672370
Insys_Anthem_000672542                   Insys_Anthem_000672542
Insys_Anthem_000672695                   Insys_Anthem_000672695
Insys_Anthem_000672696                   Insys_Anthem_000672696
Insys_Anthem_000672697                   Insys_Anthem_000672697
Insys_Anthem_000672703                   Insys_Anthem_000672703
Insys_Anthem_000672705                   Insys_Anthem_000672705
Insys_Anthem_000672716                   Insys_Anthem_000672716
Insys_Anthem_000672732                   Insys_Anthem_000672732
Insys_Anthem_000672745                   Insys_Anthem_000672745
Insys_Anthem_000672794                   Insys_Anthem_000672794
Insys_Anthem_000672859                   Insys_Anthem_000672859
Insys_Anthem_000672997                   Insys_Anthem_000672997
Insys_Anthem_000673000                   Insys_Anthem_000673000
Insys_Anthem_000673002                   Insys_Anthem_000673002
Insys_Anthem_000673007                   Insys_Anthem_000673007
Insys_Anthem_000673024                   Insys_Anthem_000673024
Insys_Anthem_000673071                   Insys_Anthem_000673071
Insys_Anthem_000673082                   Insys_Anthem_000673082
Insys_Anthem_000673095                   Insys_Anthem_000673095
Insys_Anthem_000673097                   Insys_Anthem_000673097
Insys_Anthem_000673146                   Insys_Anthem_000673146
Insys_Anthem_000673362                   Insys_Anthem_000673362
Insys_Anthem_000673363                   Insys_Anthem_000673363
Insys_Anthem_000673512                   Insys_Anthem_000673512
Insys_Anthem_000673599                   Insys_Anthem_000673599
Insys_Anthem_000673600                   Insys_Anthem_000673600
Insys_Anthem_000673601                   Insys_Anthem_000673601
Insys_Anthem_000673602                   Insys_Anthem_000673602
Insys_Anthem_000673730                   Insys_Anthem_000673730
Insys_Anthem_000673731                   Insys_Anthem_000673731
Insys_Anthem_000673776                   Insys_Anthem_000673776
Insys_Anthem_000673777                   Insys_Anthem_000673777
Insys_Anthem_000673778                   Insys_Anthem_000673778
Insys_Anthem_000673779                   Insys_Anthem_000673779
Insys_Anthem_000673780                   Insys_Anthem_000673780
Insys_Anthem_000673781                   Insys_Anthem_000673781
Insys_Anthem_000673795                   Insys_Anthem_000673795
Insys_Anthem_000673840                   Insys_Anthem_000673840
Insys_Anthem_000673877                   Insys_Anthem_000673877
Insys_Anthem_000673879                   Insys_Anthem_000673879

                                                    305
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 307 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000673883                   Insys_Anthem_000673883
Insys_Anthem_000673948                   Insys_Anthem_000673948
Insys_Anthem_000673949                   Insys_Anthem_000673949
Insys_Anthem_000674166                   Insys_Anthem_000674166
Insys_Anthem_000674306                   Insys_Anthem_000674306
Insys_Anthem_000674307                   Insys_Anthem_000674307
Insys_Anthem_000674377                   Insys_Anthem_000674377
Insys_Anthem_000674378                   Insys_Anthem_000674378
Insys_Anthem_000674413                   Insys_Anthem_000674413
Insys_Anthem_000674414                   Insys_Anthem_000674414
Insys_Anthem_000674474                   Insys_Anthem_000674474
Insys_Anthem_000674476                   Insys_Anthem_000674476
Insys_Anthem_000674508                   Insys_Anthem_000674508
Insys_Anthem_000674551                   Insys_Anthem_000674551
Insys_Anthem_000674553                   Insys_Anthem_000674553
Insys_Anthem_000674633                   Insys_Anthem_000674633
Insys_Anthem_000674660                   Insys_Anthem_000674660
Insys_Anthem_000674662                   Insys_Anthem_000674662
Insys_Anthem_000674663                   Insys_Anthem_000674663
Insys_Anthem_000674664                   Insys_Anthem_000674664
Insys_Anthem_000674673                   Insys_Anthem_000674673
Insys_Anthem_000674674                   Insys_Anthem_000674674
Insys_Anthem_000674793                   Insys_Anthem_000674793
Insys_Anthem_000674800                   Insys_Anthem_000674800
Insys_Anthem_000674808                   Insys_Anthem_000674808
Insys_Anthem_000674812                   Insys_Anthem_000674812
Insys_Anthem_000674813                   Insys_Anthem_000674813
Insys_Anthem_000674823                   Insys_Anthem_000674823
Insys_Anthem_000674824                   Insys_Anthem_000674824
Insys_Anthem_000674829                   Insys_Anthem_000674829
Insys_Anthem_000674977                   Insys_Anthem_000674977
Insys_Anthem_000675004                   Insys_Anthem_000675004
Insys_Anthem_000675051                   Insys_Anthem_000675051
Insys_Anthem_000675062                   Insys_Anthem_000675062
Insys_Anthem_000675105                   Insys_Anthem_000675105
Insys_Anthem_000675108                   Insys_Anthem_000675108
Insys_Anthem_000675177                   Insys_Anthem_000675177
Insys_Anthem_000675181                   Insys_Anthem_000675181
Insys_Anthem_000675188                   Insys_Anthem_000675188
Insys_Anthem_000675193                   Insys_Anthem_000675193
Insys_Anthem_000675195                   Insys_Anthem_000675195
Insys_Anthem_000675262                   Insys_Anthem_000675262
Insys_Anthem_000675275                   Insys_Anthem_000675275
Insys_Anthem_000675376                   Insys_Anthem_000675376
Insys_Anthem_000675398                   Insys_Anthem_000675398
Insys_Anthem_000675430                   Insys_Anthem_000675430
Insys_Anthem_000675448                   Insys_Anthem_000675448

                                                    306
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 308 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000675453                   Insys_Anthem_000675453
Insys_Anthem_000675457                   Insys_Anthem_000675457
Insys_Anthem_000675523                   Insys_Anthem_000675523
Insys_Anthem_000675557                   Insys_Anthem_000675557
Insys_Anthem_000675568                   Insys_Anthem_000675568
Insys_Anthem_000675573                   Insys_Anthem_000675573
Insys_Anthem_000675582                   Insys_Anthem_000675582
Insys_Anthem_000675584                   Insys_Anthem_000675584
Insys_Anthem_000675586                   Insys_Anthem_000675586
Insys_Anthem_000675597                   Insys_Anthem_000675597
Insys_Anthem_000675599                   Insys_Anthem_000675599
Insys_Anthem_000675601                   Insys_Anthem_000675601
Insys_Anthem_000675603                   Insys_Anthem_000675603
Insys_Anthem_000675607                   Insys_Anthem_000675607
Insys_Anthem_000675610                   Insys_Anthem_000675610
Insys_Anthem_000675616                   Insys_Anthem_000675616
Insys_Anthem_000675618                   Insys_Anthem_000675618
Insys_Anthem_000675620                   Insys_Anthem_000675620
Insys_Anthem_000675632                   Insys_Anthem_000675632
Insys_Anthem_000675635                   Insys_Anthem_000675635
Insys_Anthem_000675637                   Insys_Anthem_000675637
Insys_Anthem_000675639                   Insys_Anthem_000675639
Insys_Anthem_000675641                   Insys_Anthem_000675641
Insys_Anthem_000675643                   Insys_Anthem_000675643
Insys_Anthem_000675656                   Insys_Anthem_000675656
Insys_Anthem_000675658                   Insys_Anthem_000675658
Insys_Anthem_000675660                   Insys_Anthem_000675660
Insys_Anthem_000675664                   Insys_Anthem_000675664
Insys_Anthem_000675684                   Insys_Anthem_000675684
Insys_Anthem_000675688                   Insys_Anthem_000675688
Insys_Anthem_000675697                   Insys_Anthem_000675697
Insys_Anthem_000675701                   Insys_Anthem_000675701
Insys_Anthem_000675718                   Insys_Anthem_000675718
Insys_Anthem_000675720                   Insys_Anthem_000675720
Insys_Anthem_000675722                   Insys_Anthem_000675722
Insys_Anthem_000675727                   Insys_Anthem_000675727
Insys_Anthem_000675739                   Insys_Anthem_000675739
Insys_Anthem_000675742                   Insys_Anthem_000675742
Insys_Anthem_000675797                   Insys_Anthem_000675797
Insys_Anthem_000675868                   Insys_Anthem_000675868
Insys_Anthem_000675876                   Insys_Anthem_000675876
Insys_Anthem_000675878                   Insys_Anthem_000675878
Insys_Anthem_000675881                   Insys_Anthem_000675881
Insys_Anthem_000675883                   Insys_Anthem_000675883
Insys_Anthem_000675892                   Insys_Anthem_000675892
Insys_Anthem_000675893                   Insys_Anthem_000675893
Insys_Anthem_000675895                   Insys_Anthem_000675895

                                                    307
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 309 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000675907                   Insys_Anthem_000675907
Insys_Anthem_000675917                   Insys_Anthem_000675917
Insys_Anthem_000675920                   Insys_Anthem_000675920
Insys_Anthem_000675932                   Insys_Anthem_000675932
Insys_Anthem_000675941                   Insys_Anthem_000675941
Insys_Anthem_000675945                   Insys_Anthem_000675945
Insys_Anthem_000675965                   Insys_Anthem_000675965
Insys_Anthem_000675979                   Insys_Anthem_000675979
Insys_Anthem_000675984                   Insys_Anthem_000675984
Insys_Anthem_000675989                   Insys_Anthem_000675989
Insys_Anthem_000675991                   Insys_Anthem_000675991
Insys_Anthem_000675997                   Insys_Anthem_000675997
Insys_Anthem_000675999                   Insys_Anthem_000675999
Insys_Anthem_000676001                   Insys_Anthem_000676001
Insys_Anthem_000676003                   Insys_Anthem_000676003
Insys_Anthem_000676005                   Insys_Anthem_000676005
Insys_Anthem_000676007                   Insys_Anthem_000676007
Insys_Anthem_000676011                   Insys_Anthem_000676011
Insys_Anthem_000676021                   Insys_Anthem_000676021
Insys_Anthem_000676042                   Insys_Anthem_000676042
Insys_Anthem_000676048                   Insys_Anthem_000676048
Insys_Anthem_000676061                   Insys_Anthem_000676061
Insys_Anthem_000676089                   Insys_Anthem_000676089
Insys_Anthem_000676104                   Insys_Anthem_000676104
Insys_Anthem_000676119                   Insys_Anthem_000676119
Insys_Anthem_000676122                   Insys_Anthem_000676122
Insys_Anthem_000676126                   Insys_Anthem_000676126
Insys_Anthem_000676127                   Insys_Anthem_000676127
Insys_Anthem_000676131                   Insys_Anthem_000676131
Insys_Anthem_000676135                   Insys_Anthem_000676135
Insys_Anthem_000676166                   Insys_Anthem_000676166
Insys_Anthem_000676172                   Insys_Anthem_000676172
Insys_Anthem_000676180                   Insys_Anthem_000676180
Insys_Anthem_000676197                   Insys_Anthem_000676197
Insys_Anthem_000676203                   Insys_Anthem_000676203
Insys_Anthem_000676204                   Insys_Anthem_000676204
Insys_Anthem_000676236                   Insys_Anthem_000676236
Insys_Anthem_000676237                   Insys_Anthem_000676237
Insys_Anthem_000676244                   Insys_Anthem_000676244
Insys_Anthem_000676251                   Insys_Anthem_000676251
Insys_Anthem_000676263                   Insys_Anthem_000676263
Insys_Anthem_000676266                   Insys_Anthem_000676266
Insys_Anthem_000676272                   Insys_Anthem_000676272
Insys_Anthem_000676280                   Insys_Anthem_000676280
Insys_Anthem_000676294                   Insys_Anthem_000676294
Insys_Anthem_000676297                   Insys_Anthem_000676297
Insys_Anthem_000676300                   Insys_Anthem_000676300

                                                    308
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 310 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000676302                   Insys_Anthem_000676302
Insys_Anthem_000676318                   Insys_Anthem_000676318
Insys_Anthem_000676322                   Insys_Anthem_000676322
Insys_Anthem_000676324                   Insys_Anthem_000676324
Insys_Anthem_000676337                   Insys_Anthem_000676337
Insys_Anthem_000676342                   Insys_Anthem_000676342
Insys_Anthem_000676349                   Insys_Anthem_000676349
Insys_Anthem_000676353                   Insys_Anthem_000676353
Insys_Anthem_000676358                   Insys_Anthem_000676358
Insys_Anthem_000676361                   Insys_Anthem_000676361
Insys_Anthem_000676375                   Insys_Anthem_000676375
Insys_Anthem_000676380                   Insys_Anthem_000676380
Insys_Anthem_000676382                   Insys_Anthem_000676382
Insys_Anthem_000676391                   Insys_Anthem_000676391
Insys_Anthem_000676429                   Insys_Anthem_000676429
Insys_Anthem_000676438                   Insys_Anthem_000676438
Insys_Anthem_000676440                   Insys_Anthem_000676440
Insys_Anthem_000676460                   Insys_Anthem_000676460
Insys_Anthem_000676461                   Insys_Anthem_000676461
Insys_Anthem_000676463                   Insys_Anthem_000676463
Insys_Anthem_000676465                   Insys_Anthem_000676465
Insys_Anthem_000676469                   Insys_Anthem_000676469
Insys_Anthem_000676470                   Insys_Anthem_000676470
Insys_Anthem_000676471                   Insys_Anthem_000676471
Insys_Anthem_000676472                   Insys_Anthem_000676472
Insys_Anthem_000676478                   Insys_Anthem_000676478
Insys_Anthem_000676479                   Insys_Anthem_000676479
Insys_Anthem_000676480                   Insys_Anthem_000676480
Insys_Anthem_000676485                   Insys_Anthem_000676485
Insys_Anthem_000676488                   Insys_Anthem_000676488
Insys_Anthem_000676494                   Insys_Anthem_000676494
Insys_Anthem_000676500                   Insys_Anthem_000676500
Insys_Anthem_000676501                   Insys_Anthem_000676501
Insys_Anthem_000676505                   Insys_Anthem_000676505
Insys_Anthem_000676527                   Insys_Anthem_000676527
Insys_Anthem_000676529                   Insys_Anthem_000676529
Insys_Anthem_000676531                   Insys_Anthem_000676531
Insys_Anthem_000676711                   Insys_Anthem_000676711
Insys_Anthem_000676726                   Insys_Anthem_000676726
Insys_Anthem_000676750                   Insys_Anthem_000676750
Insys_Anthem_000676756                   Insys_Anthem_000676756
Insys_Anthem_000676765                   Insys_Anthem_000676765
Insys_Anthem_000676771                   Insys_Anthem_000676771
Insys_Anthem_000676773                   Insys_Anthem_000676773
Insys_Anthem_000676775                   Insys_Anthem_000676775
Insys_Anthem_000676777                   Insys_Anthem_000676777
Insys_Anthem_000676779                   Insys_Anthem_000676779

                                                    309
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 311 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000676785                   Insys_Anthem_000676785
Insys_Anthem_000676791                   Insys_Anthem_000676791
Insys_Anthem_000676792                   Insys_Anthem_000676792
Insys_Anthem_000676803                   Insys_Anthem_000676803
Insys_Anthem_000676811                   Insys_Anthem_000676811
Insys_Anthem_000676813                   Insys_Anthem_000676813
Insys_Anthem_000676816                   Insys_Anthem_000676816
Insys_Anthem_000676818                   Insys_Anthem_000676818
Insys_Anthem_000676820                   Insys_Anthem_000676820
Insys_Anthem_000676823                   Insys_Anthem_000676823
Insys_Anthem_000676827                   Insys_Anthem_000676827
Insys_Anthem_000676829                   Insys_Anthem_000676829
Insys_Anthem_000676836                   Insys_Anthem_000676836
Insys_Anthem_000676845                   Insys_Anthem_000676845
Insys_Anthem_000676848                   Insys_Anthem_000676848
Insys_Anthem_000676850                   Insys_Anthem_000676850
Insys_Anthem_000676872                   Insys_Anthem_000676872
Insys_Anthem_000676873                   Insys_Anthem_000676873
Insys_Anthem_000676875                   Insys_Anthem_000676875
Insys_Anthem_000676879                   Insys_Anthem_000676879
Insys_Anthem_000676882                   Insys_Anthem_000676882
Insys_Anthem_000676884                   Insys_Anthem_000676884
Insys_Anthem_000676887                   Insys_Anthem_000676887
Insys_Anthem_000676889                   Insys_Anthem_000676889
Insys_Anthem_000676891                   Insys_Anthem_000676891
Insys_Anthem_000676895                   Insys_Anthem_000676895
Insys_Anthem_000676898                   Insys_Anthem_000676898
Insys_Anthem_000676903                   Insys_Anthem_000676903
Insys_Anthem_000676905                   Insys_Anthem_000676905
Insys_Anthem_000676907                   Insys_Anthem_000676907
Insys_Anthem_000676909                   Insys_Anthem_000676909
Insys_Anthem_000676912                   Insys_Anthem_000676912
Insys_Anthem_000676914                   Insys_Anthem_000676914
Insys_Anthem_000676922                   Insys_Anthem_000676922
Insys_Anthem_000676925                   Insys_Anthem_000676925
Insys_Anthem_000676929                   Insys_Anthem_000676929
Insys_Anthem_000676931                   Insys_Anthem_000676931
Insys_Anthem_000676934                   Insys_Anthem_000676934
Insys_Anthem_000676936                   Insys_Anthem_000676936
Insys_Anthem_000676942                   Insys_Anthem_000676942
Insys_Anthem_000676944                   Insys_Anthem_000676944
Insys_Anthem_000676945                   Insys_Anthem_000676945
Insys_Anthem_000676955                   Insys_Anthem_000676955
Insys_Anthem_000676959                   Insys_Anthem_000676959
Insys_Anthem_000676961                   Insys_Anthem_000676961
Insys_Anthem_000676963                   Insys_Anthem_000676963
Insys_Anthem_000676972                   Insys_Anthem_000676972

                                                    310
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 312 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000676975                   Insys_Anthem_000676975
Insys_Anthem_000676977                   Insys_Anthem_000676977
Insys_Anthem_000676979                   Insys_Anthem_000676979
Insys_Anthem_000676981                   Insys_Anthem_000676981
Insys_Anthem_000676983                   Insys_Anthem_000676983
Insys_Anthem_000676986                   Insys_Anthem_000676986
Insys_Anthem_000676997                   Insys_Anthem_000676997
Insys_Anthem_000677011                   Insys_Anthem_000677011
Insys_Anthem_000677013                   Insys_Anthem_000677013
Insys_Anthem_000677020                   Insys_Anthem_000677020
Insys_Anthem_000677022                   Insys_Anthem_000677022
Insys_Anthem_000677023                   Insys_Anthem_000677023
Insys_Anthem_000677026                   Insys_Anthem_000677026
Insys_Anthem_000677034                   Insys_Anthem_000677034
Insys_Anthem_000677037                   Insys_Anthem_000677037
Insys_Anthem_000677039                   Insys_Anthem_000677039
Insys_Anthem_000677041                   Insys_Anthem_000677041
Insys_Anthem_000677043                   Insys_Anthem_000677043
Insys_Anthem_000677046                   Insys_Anthem_000677046
Insys_Anthem_000677052                   Insys_Anthem_000677052
Insys_Anthem_000677059                   Insys_Anthem_000677059
Insys_Anthem_000677061                   Insys_Anthem_000677061
Insys_Anthem_000677230                   Insys_Anthem_000677230
Insys_Anthem_000677248                   Insys_Anthem_000677248
Insys_Anthem_000677252                   Insys_Anthem_000677252
Insys_Anthem_000677265                   Insys_Anthem_000677265
Insys_Anthem_000677270                   Insys_Anthem_000677270
Insys_Anthem_000677273                   Insys_Anthem_000677273
Insys_Anthem_000677275                   Insys_Anthem_000677275
Insys_Anthem_000677282                   Insys_Anthem_000677282
Insys_Anthem_000677289                   Insys_Anthem_000677289
Insys_Anthem_000677308                   Insys_Anthem_000677308
Insys_Anthem_000677317                   Insys_Anthem_000677317
Insys_Anthem_000677329                   Insys_Anthem_000677329
Insys_Anthem_000677338                   Insys_Anthem_000677338
Insys_Anthem_000677490                   Insys_Anthem_000677490
Insys_Anthem_000677491                   Insys_Anthem_000677491
Insys_Anthem_000677530                   Insys_Anthem_000677530
Insys_Anthem_000677600                   Insys_Anthem_000677600
Insys_Anthem_000677606                   Insys_Anthem_000677606
Insys_Anthem_000677703                   Insys_Anthem_000677703
Insys_Anthem_000677710                   Insys_Anthem_000677710
Insys_Anthem_000677740                   Insys_Anthem_000677740
Insys_Anthem_000677745                   Insys_Anthem_000677745
Insys_Anthem_000677757                   Insys_Anthem_000677757
Insys_Anthem_000677768                   Insys_Anthem_000677768
Insys_Anthem_000677778                   Insys_Anthem_000677778

                                                    311
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 313 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000677783                   Insys_Anthem_000677783
Insys_Anthem_000677792                   Insys_Anthem_000677792
Insys_Anthem_000677829                   Insys_Anthem_000677829
Insys_Anthem_000677885                   Insys_Anthem_000677885
Insys_Anthem_000678044                   Insys_Anthem_000678044
Insys_Anthem_000678078                   Insys_Anthem_000678078
Insys_Anthem_000678102                   Insys_Anthem_000678102
Insys_Anthem_000678126                   Insys_Anthem_000678126
Insys_Anthem_000678131                   Insys_Anthem_000678131
Insys_Anthem_000678140                   Insys_Anthem_000678140
Insys_Anthem_000678143                   Insys_Anthem_000678143
Insys_Anthem_000678149                   Insys_Anthem_000678149
Insys_Anthem_000678153                   Insys_Anthem_000678153
Insys_Anthem_000678155                   Insys_Anthem_000678155
Insys_Anthem_000678163                   Insys_Anthem_000678163
Insys_Anthem_000678178                   Insys_Anthem_000678178
Insys_Anthem_000678200                   Insys_Anthem_000678200
Insys_Anthem_000678244                   Insys_Anthem_000678244
Insys_Anthem_000678247                   Insys_Anthem_000678247
Insys_Anthem_000678273                   Insys_Anthem_000678273
Insys_Anthem_000678297                   Insys_Anthem_000678297
Insys_Anthem_000678308                   Insys_Anthem_000678308
Insys_Anthem_000678358                   Insys_Anthem_000678358
Insys_Anthem_000678361                   Insys_Anthem_000678361
Insys_Anthem_000678509                   Insys_Anthem_000678509
Insys_Anthem_000678524                   Insys_Anthem_000678524
Insys_Anthem_000678526                   Insys_Anthem_000678526
Insys_Anthem_000678532                   Insys_Anthem_000678532
Insys_Anthem_000678546                   Insys_Anthem_000678546
Insys_Anthem_000678581                   Insys_Anthem_000678581
Insys_Anthem_000678585                   Insys_Anthem_000678585
Insys_Anthem_000678591                   Insys_Anthem_000678591
Insys_Anthem_000678596                   Insys_Anthem_000678596
Insys_Anthem_000678609                   Insys_Anthem_000678609
Insys_Anthem_000678611                   Insys_Anthem_000678611
Insys_Anthem_000678621                   Insys_Anthem_000678621
Insys_Anthem_000678632                   Insys_Anthem_000678632
Insys_Anthem_000678638                   Insys_Anthem_000678638
Insys_Anthem_000678642                   Insys_Anthem_000678642
Insys_Anthem_000678648                   Insys_Anthem_000678648
Insys_Anthem_000678650                   Insys_Anthem_000678650
Insys_Anthem_000678652                   Insys_Anthem_000678652
Insys_Anthem_000678660                   Insys_Anthem_000678660
Insys_Anthem_000678662                   Insys_Anthem_000678662
Insys_Anthem_000678716                   Insys_Anthem_000678716
Insys_Anthem_000678727                   Insys_Anthem_000678727
Insys_Anthem_000678730                   Insys_Anthem_000678730

                                                    312
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 314 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000678823                   Insys_Anthem_000678823
Insys_Anthem_000678828                   Insys_Anthem_000678828
Insys_Anthem_000678842                   Insys_Anthem_000678842
Insys_Anthem_000678844                   Insys_Anthem_000678844
Insys_Anthem_000678863                   Insys_Anthem_000678863
Insys_Anthem_000678962                   Insys_Anthem_000678962
Insys_Anthem_000678968                   Insys_Anthem_000678968
Insys_Anthem_000678976                   Insys_Anthem_000678976
Insys_Anthem_000678978                   Insys_Anthem_000678978
Insys_Anthem_000678994                   Insys_Anthem_000678994
Insys_Anthem_000679014                   Insys_Anthem_000679014
Insys_Anthem_000679017                   Insys_Anthem_000679017
Insys_Anthem_000679019                   Insys_Anthem_000679019
Insys_Anthem_000679021                   Insys_Anthem_000679021
Insys_Anthem_000679027                   Insys_Anthem_000679027
Insys_Anthem_000679034                   Insys_Anthem_000679034
Insys_Anthem_000679037                   Insys_Anthem_000679037
Insys_Anthem_000679059                   Insys_Anthem_000679059
Insys_Anthem_000679105                   Insys_Anthem_000679105
Insys_Anthem_000679155                   Insys_Anthem_000679155
Insys_Anthem_000679156                   Insys_Anthem_000679156
Insys_Anthem_000679261                   Insys_Anthem_000679261
Insys_Anthem_000679291                   Insys_Anthem_000679291
Insys_Anthem_000679307                   Insys_Anthem_000679307
Insys_Anthem_000679308                   Insys_Anthem_000679308
Insys_Anthem_000679350                   Insys_Anthem_000679350
Insys_Anthem_000679356                   Insys_Anthem_000679356
Insys_Anthem_000679383                   Insys_Anthem_000679383
Insys_Anthem_000679397                   Insys_Anthem_000679397
Insys_Anthem_000679400                   Insys_Anthem_000679400
Insys_Anthem_000679419                   Insys_Anthem_000679419
Insys_Anthem_000679436                   Insys_Anthem_000679436
Insys_Anthem_000679437                   Insys_Anthem_000679437
Insys_Anthem_000679438                   Insys_Anthem_000679438
Insys_Anthem_000679458                   Insys_Anthem_000679458
Insys_Anthem_000679462                   Insys_Anthem_000679462
Insys_Anthem_000679469                   Insys_Anthem_000679469
Insys_Anthem_000679471                   Insys_Anthem_000679471
Insys_Anthem_000679482                   Insys_Anthem_000679482
Insys_Anthem_000679491                   Insys_Anthem_000679491
Insys_Anthem_000679493                   Insys_Anthem_000679493
Insys_Anthem_000679507                   Insys_Anthem_000679507
Insys_Anthem_000679508                   Insys_Anthem_000679508
Insys_Anthem_000679510                   Insys_Anthem_000679510
Insys_Anthem_000679511                   Insys_Anthem_000679511
Insys_Anthem_000679518                   Insys_Anthem_000679518
Insys_Anthem_000679521                   Insys_Anthem_000679521

                                                    313
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 315 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000679523                   Insys_Anthem_000679523
Insys_Anthem_000679525                   Insys_Anthem_000679525
Insys_Anthem_000679533                   Insys_Anthem_000679533
Insys_Anthem_000679541                   Insys_Anthem_000679541
Insys_Anthem_000679548                   Insys_Anthem_000679548
Insys_Anthem_000679560                   Insys_Anthem_000679560
Insys_Anthem_000679562                   Insys_Anthem_000679562
Insys_Anthem_000679565                   Insys_Anthem_000679565
Insys_Anthem_000679567                   Insys_Anthem_000679567
Insys_Anthem_000679589                   Insys_Anthem_000679589
Insys_Anthem_000679591                   Insys_Anthem_000679591
Insys_Anthem_000679662                   Insys_Anthem_000679662
Insys_Anthem_000679683                   Insys_Anthem_000679683
Insys_Anthem_000679718                   Insys_Anthem_000679718
Insys_Anthem_000679719                   Insys_Anthem_000679719
Insys_Anthem_000679735                   Insys_Anthem_000679735
Insys_Anthem_000679736                   Insys_Anthem_000679736
Insys_Anthem_000679742                   Insys_Anthem_000679742
Insys_Anthem_000679755                   Insys_Anthem_000679755
Insys_Anthem_000679763                   Insys_Anthem_000679763
Insys_Anthem_000679768                   Insys_Anthem_000679768
Insys_Anthem_000679773                   Insys_Anthem_000679773
Insys_Anthem_000679784                   Insys_Anthem_000679784
Insys_Anthem_000679785                   Insys_Anthem_000679785
Insys_Anthem_000679793                   Insys_Anthem_000679793
Insys_Anthem_000679794                   Insys_Anthem_000679794
Insys_Anthem_000679797                   Insys_Anthem_000679797
Insys_Anthem_000679807                   Insys_Anthem_000679807
Insys_Anthem_000679811                   Insys_Anthem_000679811
Insys_Anthem_000679814                   Insys_Anthem_000679814
Insys_Anthem_000679816                   Insys_Anthem_000679816
Insys_Anthem_000679819                   Insys_Anthem_000679819
Insys_Anthem_000679821                   Insys_Anthem_000679821
Insys_Anthem_000679826                   Insys_Anthem_000679826
Insys_Anthem_000679829                   Insys_Anthem_000679829
Insys_Anthem_000679832                   Insys_Anthem_000679832
Insys_Anthem_000679838                   Insys_Anthem_000679838
Insys_Anthem_000679845                   Insys_Anthem_000679845
Insys_Anthem_000679851                   Insys_Anthem_000679851
Insys_Anthem_000679859                   Insys_Anthem_000679859
Insys_Anthem_000679862                   Insys_Anthem_000679862
Insys_Anthem_000679863                   Insys_Anthem_000679863
Insys_Anthem_000679864                   Insys_Anthem_000679864
Insys_Anthem_000679865                   Insys_Anthem_000679865
Insys_Anthem_000679866                   Insys_Anthem_000679866
Insys_Anthem_000679868                   Insys_Anthem_000679868
Insys_Anthem_000679870                   Insys_Anthem_000679870

                                                    314
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 316 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000679871                   Insys_Anthem_000679871
Insys_Anthem_000679872                   Insys_Anthem_000679872
Insys_Anthem_000679873                   Insys_Anthem_000679873
Insys_Anthem_000679874                   Insys_Anthem_000679874
Insys_Anthem_000679877                   Insys_Anthem_000679877
Insys_Anthem_000679939                   Insys_Anthem_000679939
Insys_Anthem_000679940                   Insys_Anthem_000679940
Insys_Anthem_000679947                   Insys_Anthem_000679947
Insys_Anthem_000679952                   Insys_Anthem_000679952
Insys_Anthem_000679953                   Insys_Anthem_000679953
Insys_Anthem_000679954                   Insys_Anthem_000679954
Insys_Anthem_000679956                   Insys_Anthem_000679956
Insys_Anthem_000679963                   Insys_Anthem_000679963
Insys_Anthem_000679990                   Insys_Anthem_000679990
Insys_Anthem_000680005                   Insys_Anthem_000680005
Insys_Anthem_000680007                   Insys_Anthem_000680007
Insys_Anthem_000680009                   Insys_Anthem_000680009
Insys_Anthem_000680016                   Insys_Anthem_000680016
Insys_Anthem_000680018                   Insys_Anthem_000680018
Insys_Anthem_000680029                   Insys_Anthem_000680029
Insys_Anthem_000680032                   Insys_Anthem_000680032
Insys_Anthem_000680037                   Insys_Anthem_000680037
Insys_Anthem_000680039                   Insys_Anthem_000680039
Insys_Anthem_000680042                   Insys_Anthem_000680042
Insys_Anthem_000680045                   Insys_Anthem_000680045
Insys_Anthem_000680046                   Insys_Anthem_000680046
Insys_Anthem_000680049                   Insys_Anthem_000680049
Insys_Anthem_000680054                   Insys_Anthem_000680054
Insys_Anthem_000680057                   Insys_Anthem_000680057
Insys_Anthem_000680064                   Insys_Anthem_000680064
Insys_Anthem_000680068                   Insys_Anthem_000680068
Insys_Anthem_000680121                   Insys_Anthem_000680121
Insys_Anthem_000680287                   Insys_Anthem_000680287
Insys_Anthem_000680299                   Insys_Anthem_000680299
Insys_Anthem_000680313                   Insys_Anthem_000680313
Insys_Anthem_000680321                   Insys_Anthem_000680321
Insys_Anthem_000680323                   Insys_Anthem_000680323
Insys_Anthem_000680326                   Insys_Anthem_000680326
Insys_Anthem_000680328                   Insys_Anthem_000680328
Insys_Anthem_000680330                   Insys_Anthem_000680330
Insys_Anthem_000680332                   Insys_Anthem_000680332
Insys_Anthem_000680339                   Insys_Anthem_000680339
Insys_Anthem_000680341                   Insys_Anthem_000680341
Insys_Anthem_000680357                   Insys_Anthem_000680357
Insys_Anthem_000680369                   Insys_Anthem_000680369
Insys_Anthem_000680389                   Insys_Anthem_000680389
Insys_Anthem_000680394                   Insys_Anthem_000680394

                                                    315
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 317 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000680396                   Insys_Anthem_000680396
Insys_Anthem_000680402                   Insys_Anthem_000680402
Insys_Anthem_000680411                   Insys_Anthem_000680411
Insys_Anthem_000680413                   Insys_Anthem_000680413
Insys_Anthem_000680416                   Insys_Anthem_000680416
Insys_Anthem_000680423                   Insys_Anthem_000680423
Insys_Anthem_000680437                   Insys_Anthem_000680437
Insys_Anthem_000680439                   Insys_Anthem_000680439
Insys_Anthem_000680441                   Insys_Anthem_000680441
Insys_Anthem_000680443                   Insys_Anthem_000680443
Insys_Anthem_000680446                   Insys_Anthem_000680446
Insys_Anthem_000680449                   Insys_Anthem_000680449
Insys_Anthem_000680454                   Insys_Anthem_000680454
Insys_Anthem_000680456                   Insys_Anthem_000680456
Insys_Anthem_000680460                   Insys_Anthem_000680460
Insys_Anthem_000680462                   Insys_Anthem_000680462
Insys_Anthem_000680465                   Insys_Anthem_000680465
Insys_Anthem_000680475                   Insys_Anthem_000680475
Insys_Anthem_000680479                   Insys_Anthem_000680479
Insys_Anthem_000680481                   Insys_Anthem_000680481
Insys_Anthem_000680485                   Insys_Anthem_000680485
Insys_Anthem_000680498                   Insys_Anthem_000680498
Insys_Anthem_000680500                   Insys_Anthem_000680500
Insys_Anthem_000680506                   Insys_Anthem_000680506
Insys_Anthem_000680507                   Insys_Anthem_000680507
Insys_Anthem_000680550                   Insys_Anthem_000680550
Insys_Anthem_000680557                   Insys_Anthem_000680557
Insys_Anthem_000680574                   Insys_Anthem_000680574
Insys_Anthem_000680579                   Insys_Anthem_000680579
Insys_Anthem_000680583                   Insys_Anthem_000680583
Insys_Anthem_000680585                   Insys_Anthem_000680585
Insys_Anthem_000680593                   Insys_Anthem_000680593
Insys_Anthem_000680619                   Insys_Anthem_000680619
Insys_Anthem_000680631                   Insys_Anthem_000680631
Insys_Anthem_000680645                   Insys_Anthem_000680645
Insys_Anthem_000680649                   Insys_Anthem_000680649
Insys_Anthem_000680654                   Insys_Anthem_000680654
Insys_Anthem_000680674                   Insys_Anthem_000680674
Insys_Anthem_000680852                   Insys_Anthem_000680852
Insys_Anthem_000680863                   Insys_Anthem_000680863
Insys_Anthem_000680864                   Insys_Anthem_000680864
Insys_Anthem_000680866                   Insys_Anthem_000680866
Insys_Anthem_000680867                   Insys_Anthem_000680867
Insys_Anthem_000680868                   Insys_Anthem_000680868
Insys_Anthem_000680889                   Insys_Anthem_000680889
Insys_Anthem_000680890                   Insys_Anthem_000680890
Insys_Anthem_000680897                   Insys_Anthem_000680897

                                                    316
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 318 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000680917                   Insys_Anthem_000680917
Insys_Anthem_000680922                   Insys_Anthem_000680922
Insys_Anthem_000680935                   Insys_Anthem_000680935
Insys_Anthem_000680962                   Insys_Anthem_000680962
Insys_Anthem_000680965                   Insys_Anthem_000680965
Insys_Anthem_000680969                   Insys_Anthem_000680969
Insys_Anthem_000681000                   Insys_Anthem_000681000
Insys_Anthem_000681028                   Insys_Anthem_000681028
Insys_Anthem_000681059                   Insys_Anthem_000681059
Insys_Anthem_000681083                   Insys_Anthem_000681083
Insys_Anthem_000681087                   Insys_Anthem_000681087
Insys_Anthem_000681093                   Insys_Anthem_000681093
Insys_Anthem_000681101                   Insys_Anthem_000681101
Insys_Anthem_000681104                   Insys_Anthem_000681104
Insys_Anthem_000681109                   Insys_Anthem_000681109
Insys_Anthem_000681122                   Insys_Anthem_000681122
Insys_Anthem_000681125                   Insys_Anthem_000681125
Insys_Anthem_000681130                   Insys_Anthem_000681130
Insys_Anthem_000681136                   Insys_Anthem_000681136
Insys_Anthem_000681140                   Insys_Anthem_000681140
Insys_Anthem_000681187                   Insys_Anthem_000681187
Insys_Anthem_000681357                   Insys_Anthem_000681357
Insys_Anthem_000681362                   Insys_Anthem_000681362
Insys_Anthem_000681371                   Insys_Anthem_000681371
Insys_Anthem_000681373                   Insys_Anthem_000681373
Insys_Anthem_000681376                   Insys_Anthem_000681376
Insys_Anthem_000681384                   Insys_Anthem_000681384
Insys_Anthem_000681414                   Insys_Anthem_000681414
Insys_Anthem_000681423                   Insys_Anthem_000681423
Insys_Anthem_000681431                   Insys_Anthem_000681431
Insys_Anthem_000681433                   Insys_Anthem_000681433
Insys_Anthem_000681450                   Insys_Anthem_000681450
Insys_Anthem_000681452                   Insys_Anthem_000681452
Insys_Anthem_000681454                   Insys_Anthem_000681454
Insys_Anthem_000681464                   Insys_Anthem_000681464
Insys_Anthem_000681465                   Insys_Anthem_000681465
Insys_Anthem_000681481                   Insys_Anthem_000681481
Insys_Anthem_000681496                   Insys_Anthem_000681496
Insys_Anthem_000681499                   Insys_Anthem_000681499
Insys_Anthem_000681511                   Insys_Anthem_000681511
Insys_Anthem_000681519                   Insys_Anthem_000681519
Insys_Anthem_000681533                   Insys_Anthem_000681533
Insys_Anthem_000681551                   Insys_Anthem_000681551
Insys_Anthem_000681570                   Insys_Anthem_000681570
Insys_Anthem_000681587                   Insys_Anthem_000681587
Insys_Anthem_000681594                   Insys_Anthem_000681594
Insys_Anthem_000681602                   Insys_Anthem_000681602

                                                    317
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 319 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000681605                   Insys_Anthem_000681605
Insys_Anthem_000681607                   Insys_Anthem_000681607
Insys_Anthem_000681610                   Insys_Anthem_000681610
Insys_Anthem_000681613                   Insys_Anthem_000681613
Insys_Anthem_000681615                   Insys_Anthem_000681615
Insys_Anthem_000681761                   Insys_Anthem_000681761
Insys_Anthem_000681762                   Insys_Anthem_000681762
Insys_Anthem_000681763                   Insys_Anthem_000681763
Insys_Anthem_000681764                   Insys_Anthem_000681764
Insys_Anthem_000681765                   Insys_Anthem_000681765
Insys_Anthem_000681766                   Insys_Anthem_000681766
Insys_Anthem_000681767                   Insys_Anthem_000681767
Insys_Anthem_000681768                   Insys_Anthem_000681768
Insys_Anthem_000681769                   Insys_Anthem_000681769
Insys_Anthem_000681770                   Insys_Anthem_000681770
Insys_Anthem_000681771                   Insys_Anthem_000681771
Insys_Anthem_000681772                   Insys_Anthem_000681772
Insys_Anthem_000681773                   Insys_Anthem_000681773
Insys_Anthem_000681775                   Insys_Anthem_000681775
Insys_Anthem_000681776                   Insys_Anthem_000681776
Insys_Anthem_000681777                   Insys_Anthem_000681777
Insys_Anthem_000681778                   Insys_Anthem_000681778
Insys_Anthem_000681779                   Insys_Anthem_000681779
Insys_Anthem_000681780                   Insys_Anthem_000681780
Insys_Anthem_000681781                   Insys_Anthem_000681781
Insys_Anthem_000681782                   Insys_Anthem_000681782
Insys_Anthem_000681783                   Insys_Anthem_000681783
Insys_Anthem_000681784                   Insys_Anthem_000681784
Insys_Anthem_000681785                   Insys_Anthem_000681785
Insys_Anthem_000681786                   Insys_Anthem_000681786
Insys_Anthem_000681787                   Insys_Anthem_000681787
Insys_Anthem_000681822                   Insys_Anthem_000681822
Insys_Anthem_000681830                   Insys_Anthem_000681830
Insys_Anthem_000681845                   Insys_Anthem_000681845
Insys_Anthem_000681854                   Insys_Anthem_000681854
Insys_Anthem_000681856                   Insys_Anthem_000681856
Insys_Anthem_000681858                   Insys_Anthem_000681858
Insys_Anthem_000681860                   Insys_Anthem_000681860
Insys_Anthem_000681867                   Insys_Anthem_000681867
Insys_Anthem_000681869                   Insys_Anthem_000681869
Insys_Anthem_000681880                   Insys_Anthem_000681880
Insys_Anthem_000681890                   Insys_Anthem_000681890
Insys_Anthem_000681898                   Insys_Anthem_000681898
Insys_Anthem_000681934                   Insys_Anthem_000681934
Insys_Anthem_000681944                   Insys_Anthem_000681944
Insys_Anthem_000681945                   Insys_Anthem_000681945
Insys_Anthem_000681950                   Insys_Anthem_000681950

                                                    318
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 320 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000681953                   Insys_Anthem_000681953
Insys_Anthem_000681964                   Insys_Anthem_000681964
Insys_Anthem_000681968                   Insys_Anthem_000681968
Insys_Anthem_000681970                   Insys_Anthem_000681970
Insys_Anthem_000681974                   Insys_Anthem_000681974
Insys_Anthem_000681986                   Insys_Anthem_000681986
Insys_Anthem_000681995                   Insys_Anthem_000681995
Insys_Anthem_000682009                   Insys_Anthem_000682009
Insys_Anthem_000682062                   Insys_Anthem_000682062
Insys_Anthem_000682064                   Insys_Anthem_000682064
Insys_Anthem_000682285                   Insys_Anthem_000682285
Insys_Anthem_000682311                   Insys_Anthem_000682311
Insys_Anthem_000682313                   Insys_Anthem_000682313
Insys_Anthem_000682317                   Insys_Anthem_000682317
Insys_Anthem_000682337                   Insys_Anthem_000682337
Insys_Anthem_000682345                   Insys_Anthem_000682345
Insys_Anthem_000682351                   Insys_Anthem_000682351
Insys_Anthem_000682354                   Insys_Anthem_000682354
Insys_Anthem_000682356                   Insys_Anthem_000682356
Insys_Anthem_000682369                   Insys_Anthem_000682369
Insys_Anthem_000682373                   Insys_Anthem_000682373
Insys_Anthem_000682385                   Insys_Anthem_000682385
Insys_Anthem_000682387                   Insys_Anthem_000682387
Insys_Anthem_000682389                   Insys_Anthem_000682389
Insys_Anthem_000682395                   Insys_Anthem_000682395
Insys_Anthem_000682401                   Insys_Anthem_000682401
Insys_Anthem_000682417                   Insys_Anthem_000682417
Insys_Anthem_000682432                   Insys_Anthem_000682432
Insys_Anthem_000682436                   Insys_Anthem_000682436
Insys_Anthem_000682438                   Insys_Anthem_000682438
Insys_Anthem_000682452                   Insys_Anthem_000682452
Insys_Anthem_000682457                   Insys_Anthem_000682457
Insys_Anthem_000682462                   Insys_Anthem_000682462
Insys_Anthem_000682472                   Insys_Anthem_000682472
Insys_Anthem_000682479                   Insys_Anthem_000682479
Insys_Anthem_000682483                   Insys_Anthem_000682483
Insys_Anthem_000682487                   Insys_Anthem_000682487
Insys_Anthem_000682494                   Insys_Anthem_000682494
Insys_Anthem_000682498                   Insys_Anthem_000682498
Insys_Anthem_000682508                   Insys_Anthem_000682508
Insys_Anthem_000682512                   Insys_Anthem_000682512
Insys_Anthem_000682514                   Insys_Anthem_000682514
Insys_Anthem_000682519                   Insys_Anthem_000682519
Insys_Anthem_000682534                   Insys_Anthem_000682534
Insys_Anthem_000682545                   Insys_Anthem_000682545
Insys_Anthem_000682547                   Insys_Anthem_000682547
Insys_Anthem_000682602                   Insys_Anthem_000682602

                                                    319
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 321 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000682621                   Insys_Anthem_000682621
Insys_Anthem_000682655                   Insys_Anthem_000682655
Insys_Anthem_000682674                   Insys_Anthem_000682674
Insys_Anthem_000682692                   Insys_Anthem_000682692
Insys_Anthem_000682702                   Insys_Anthem_000682702
Insys_Anthem_000682706                   Insys_Anthem_000682706
Insys_Anthem_000682726                   Insys_Anthem_000682726
Insys_Anthem_000682739                   Insys_Anthem_000682739
Insys_Anthem_000682741                   Insys_Anthem_000682741
Insys_Anthem_000682742                   Insys_Anthem_000682742
Insys_Anthem_000682747                   Insys_Anthem_000682747
Insys_Anthem_000682758                   Insys_Anthem_000682758
Insys_Anthem_000682779                   Insys_Anthem_000682779
Insys_Anthem_000682781                   Insys_Anthem_000682781
Insys_Anthem_000682783                   Insys_Anthem_000682783
Insys_Anthem_000682785                   Insys_Anthem_000682785
Insys_Anthem_000682806                   Insys_Anthem_000682806
Insys_Anthem_000682809                   Insys_Anthem_000682809
Insys_Anthem_000682816                   Insys_Anthem_000682816
Insys_Anthem_000682845                   Insys_Anthem_000682845
Insys_Anthem_000682847                   Insys_Anthem_000682847
Insys_Anthem_000682849                   Insys_Anthem_000682849
Insys_Anthem_000682854                   Insys_Anthem_000682854
Insys_Anthem_000682856                   Insys_Anthem_000682856
Insys_Anthem_000682866                   Insys_Anthem_000682866
Insys_Anthem_000682874                   Insys_Anthem_000682874
Insys_Anthem_000682881                   Insys_Anthem_000682881
Insys_Anthem_000682883                   Insys_Anthem_000682883
Insys_Anthem_000682889                   Insys_Anthem_000682889
Insys_Anthem_000682892                   Insys_Anthem_000682892
Insys_Anthem_000682896                   Insys_Anthem_000682896
Insys_Anthem_000682902                   Insys_Anthem_000682902
Insys_Anthem_000682913                   Insys_Anthem_000682913
Insys_Anthem_000682917                   Insys_Anthem_000682917
Insys_Anthem_000682922                   Insys_Anthem_000682922
Insys_Anthem_000682927                   Insys_Anthem_000682927
Insys_Anthem_000682940                   Insys_Anthem_000682940
Insys_Anthem_000682942                   Insys_Anthem_000682942
Insys_Anthem_000682955                   Insys_Anthem_000682955
Insys_Anthem_000682992                   Insys_Anthem_000682992
Insys_Anthem_000682994                   Insys_Anthem_000682994
Insys_Anthem_000682996                   Insys_Anthem_000682996
Insys_Anthem_000682998                   Insys_Anthem_000682998
Insys_Anthem_000683005                   Insys_Anthem_000683005
Insys_Anthem_000683009                   Insys_Anthem_000683009
Insys_Anthem_000683024                   Insys_Anthem_000683024
Insys_Anthem_000683030                   Insys_Anthem_000683030

                                                    320
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 322 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000683039                   Insys_Anthem_000683039
Insys_Anthem_000683041                   Insys_Anthem_000683041
Insys_Anthem_000683045                   Insys_Anthem_000683045
Insys_Anthem_000683047                   Insys_Anthem_000683047
Insys_Anthem_000683051                   Insys_Anthem_000683051
Insys_Anthem_000683054                   Insys_Anthem_000683054
Insys_Anthem_000683059                   Insys_Anthem_000683059
Insys_Anthem_000683067                   Insys_Anthem_000683067
Insys_Anthem_000683069                   Insys_Anthem_000683069
Insys_Anthem_000683074                   Insys_Anthem_000683074
Insys_Anthem_000683087                   Insys_Anthem_000683087
Insys_Anthem_000683101                   Insys_Anthem_000683101
Insys_Anthem_000683102                   Insys_Anthem_000683102
Insys_Anthem_000683103                   Insys_Anthem_000683103
Insys_Anthem_000683112                   Insys_Anthem_000683112
Insys_Anthem_000683113                   Insys_Anthem_000683113
Insys_Anthem_000683114                   Insys_Anthem_000683114
Insys_Anthem_000683115                   Insys_Anthem_000683115
Insys_Anthem_000683257                   Insys_Anthem_000683257
Insys_Anthem_000683282                   Insys_Anthem_000683282
Insys_Anthem_000683283                   Insys_Anthem_000683283
Insys_Anthem_000683284                   Insys_Anthem_000683284
Insys_Anthem_000683292                   Insys_Anthem_000683292
Insys_Anthem_000683293                   Insys_Anthem_000683293
Insys_Anthem_000683294                   Insys_Anthem_000683294
Insys_Anthem_000683309                   Insys_Anthem_000683309
Insys_Anthem_000683315                   Insys_Anthem_000683315
Insys_Anthem_000683320                   Insys_Anthem_000683320
Insys_Anthem_000683324                   Insys_Anthem_000683324
Insys_Anthem_000683329                   Insys_Anthem_000683329
Insys_Anthem_000683336                   Insys_Anthem_000683336
Insys_Anthem_000683354                   Insys_Anthem_000683354
Insys_Anthem_000683356                   Insys_Anthem_000683356
Insys_Anthem_000683360                   Insys_Anthem_000683360
Insys_Anthem_000683364                   Insys_Anthem_000683364
Insys_Anthem_000683369                   Insys_Anthem_000683369
Insys_Anthem_000683388                   Insys_Anthem_000683388
Insys_Anthem_000683392                   Insys_Anthem_000683392
Insys_Anthem_000683394                   Insys_Anthem_000683394
Insys_Anthem_000683397                   Insys_Anthem_000683397
Insys_Anthem_000683418                   Insys_Anthem_000683418
Insys_Anthem_000683422                   Insys_Anthem_000683422
Insys_Anthem_000683487                   Insys_Anthem_000683487
Insys_Anthem_000683506                   Insys_Anthem_000683506
Insys_Anthem_000683524                   Insys_Anthem_000683524
Insys_Anthem_000683548                   Insys_Anthem_000683548
Insys_Anthem_000683555                   Insys_Anthem_000683555

                                                    321
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 323 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000683563                   Insys_Anthem_000683563
Insys_Anthem_000683574                   Insys_Anthem_000683574
Insys_Anthem_000683592                   Insys_Anthem_000683592
Insys_Anthem_000683594                   Insys_Anthem_000683594
Insys_Anthem_000683617                   Insys_Anthem_000683617
Insys_Anthem_000683618                   Insys_Anthem_000683618
Insys_Anthem_000683637                   Insys_Anthem_000683637
Insys_Anthem_000683664                   Insys_Anthem_000683664
Insys_Anthem_000683667                   Insys_Anthem_000683667
Insys_Anthem_000683669                   Insys_Anthem_000683669
Insys_Anthem_000683683                   Insys_Anthem_000683683
Insys_Anthem_000683686                   Insys_Anthem_000683686
Insys_Anthem_000683692                   Insys_Anthem_000683692
Insys_Anthem_000683694                   Insys_Anthem_000683694
Insys_Anthem_000683720                   Insys_Anthem_000683720
Insys_Anthem_000683722                   Insys_Anthem_000683722
Insys_Anthem_000683735                   Insys_Anthem_000683735
Insys_Anthem_000683771                   Insys_Anthem_000683771
Insys_Anthem_000683775                   Insys_Anthem_000683775
Insys_Anthem_000683780                   Insys_Anthem_000683780
Insys_Anthem_000683782                   Insys_Anthem_000683782
Insys_Anthem_000683798                   Insys_Anthem_000683798
Insys_Anthem_000683811                   Insys_Anthem_000683811
Insys_Anthem_000683825                   Insys_Anthem_000683825
Insys_Anthem_000683827                   Insys_Anthem_000683827
Insys_Anthem_000683839                   Insys_Anthem_000683839
Insys_Anthem_000683850                   Insys_Anthem_000683850
Insys_Anthem_000683852                   Insys_Anthem_000683852
Insys_Anthem_000683864                   Insys_Anthem_000683864
Insys_Anthem_000683870                   Insys_Anthem_000683870
Insys_Anthem_000683872                   Insys_Anthem_000683872
Insys_Anthem_000683877                   Insys_Anthem_000683877
Insys_Anthem_000683881                   Insys_Anthem_000683881
Insys_Anthem_000683883                   Insys_Anthem_000683883
Insys_Anthem_000683890                   Insys_Anthem_000683890
Insys_Anthem_000683914                   Insys_Anthem_000683914
Insys_Anthem_000683918                   Insys_Anthem_000683918
Insys_Anthem_000683932                   Insys_Anthem_000683932
Insys_Anthem_000683938                   Insys_Anthem_000683938
Insys_Anthem_000683949                   Insys_Anthem_000683949
Insys_Anthem_000683955                   Insys_Anthem_000683955
Insys_Anthem_000683966                   Insys_Anthem_000683966
Insys_Anthem_000683972                   Insys_Anthem_000683972
Insys_Anthem_000683976                   Insys_Anthem_000683976
Insys_Anthem_000684003                   Insys_Anthem_000684003
Insys_Anthem_000684078                   Insys_Anthem_000684078
Insys_Anthem_000684079                   Insys_Anthem_000684079

                                                    322
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 324 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000684080                   Insys_Anthem_000684080
Insys_Anthem_000684081                   Insys_Anthem_000684081
Insys_Anthem_000684082                   Insys_Anthem_000684082
Insys_Anthem_000684083                   Insys_Anthem_000684083
Insys_Anthem_000684084                   Insys_Anthem_000684084
Insys_Anthem_000684085                   Insys_Anthem_000684085
Insys_Anthem_000684086                   Insys_Anthem_000684086
Insys_Anthem_000684087                   Insys_Anthem_000684087
Insys_Anthem_000684088                   Insys_Anthem_000684088
Insys_Anthem_000684089                   Insys_Anthem_000684089
Insys_Anthem_000684090                   Insys_Anthem_000684090
Insys_Anthem_000684091                   Insys_Anthem_000684091
Insys_Anthem_000684092                   Insys_Anthem_000684092
Insys_Anthem_000684093                   Insys_Anthem_000684093
Insys_Anthem_000684094                   Insys_Anthem_000684094
Insys_Anthem_000684095                   Insys_Anthem_000684095
Insys_Anthem_000684096                   Insys_Anthem_000684096
Insys_Anthem_000684097                   Insys_Anthem_000684097
Insys_Anthem_000684098                   Insys_Anthem_000684098
Insys_Anthem_000684099                   Insys_Anthem_000684099
Insys_Anthem_000684100                   Insys_Anthem_000684100
Insys_Anthem_000684101                   Insys_Anthem_000684101
Insys_Anthem_000684102                   Insys_Anthem_000684102
Insys_Anthem_000684103                   Insys_Anthem_000684103
Insys_Anthem_000684104                   Insys_Anthem_000684104
Insys_Anthem_000684105                   Insys_Anthem_000684105
Insys_Anthem_000684106                   Insys_Anthem_000684106
Insys_Anthem_000684107                   Insys_Anthem_000684107
Insys_Anthem_000684108                   Insys_Anthem_000684108
Insys_Anthem_000684109                   Insys_Anthem_000684109
Insys_Anthem_000684110                   Insys_Anthem_000684110
Insys_Anthem_000684111                   Insys_Anthem_000684111
Insys_Anthem_000684112                   Insys_Anthem_000684112
Insys_Anthem_000684113                   Insys_Anthem_000684113
Insys_Anthem_000684114                   Insys_Anthem_000684114
Insys_Anthem_000684115                   Insys_Anthem_000684115
Insys_Anthem_000684116                   Insys_Anthem_000684116
Insys_Anthem_000684117                   Insys_Anthem_000684117
Insys_Anthem_000684118                   Insys_Anthem_000684118
Insys_Anthem_000684119                   Insys_Anthem_000684119
Insys_Anthem_000684120                   Insys_Anthem_000684120
Insys_Anthem_000684121                   Insys_Anthem_000684121
Insys_Anthem_000684122                   Insys_Anthem_000684122
Insys_Anthem_000684123                   Insys_Anthem_000684123
Insys_Anthem_000684124                   Insys_Anthem_000684124
Insys_Anthem_000684125                   Insys_Anthem_000684125
Insys_Anthem_000684126                   Insys_Anthem_000684126

                                                    323
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 325 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000684127                   Insys_Anthem_000684127
Insys_Anthem_000684128                   Insys_Anthem_000684128
Insys_Anthem_000684129                   Insys_Anthem_000684129
Insys_Anthem_000684130                   Insys_Anthem_000684130
Insys_Anthem_000684131                   Insys_Anthem_000684131
Insys_Anthem_000684132                   Insys_Anthem_000684132
Insys_Anthem_000684133                   Insys_Anthem_000684133
Insys_Anthem_000684134                   Insys_Anthem_000684134
Insys_Anthem_000684135                   Insys_Anthem_000684135
Insys_Anthem_000684136                   Insys_Anthem_000684136
Insys_Anthem_000684137                   Insys_Anthem_000684137
Insys_Anthem_000684138                   Insys_Anthem_000684138
Insys_Anthem_000684141                   Insys_Anthem_000684141
Insys_Anthem_000684161                   Insys_Anthem_000684161
Insys_Anthem_000684162                   Insys_Anthem_000684162
Insys_Anthem_000684164                   Insys_Anthem_000684164
Insys_Anthem_000684165                   Insys_Anthem_000684165
Insys_Anthem_000684166                   Insys_Anthem_000684166
Insys_Anthem_000684167                   Insys_Anthem_000684167
Insys_Anthem_000684168                   Insys_Anthem_000684168
Insys_Anthem_000684186                   Insys_Anthem_000684186
Insys_Anthem_000684192                   Insys_Anthem_000684192
Insys_Anthem_000684208                   Insys_Anthem_000684208
Insys_Anthem_000684213                   Insys_Anthem_000684213
Insys_Anthem_000684232                   Insys_Anthem_000684232
Insys_Anthem_000684242                   Insys_Anthem_000684242
Insys_Anthem_000684278                   Insys_Anthem_000684278
Insys_Anthem_000684280                   Insys_Anthem_000684280
Insys_Anthem_000684282                   Insys_Anthem_000684282
Insys_Anthem_000684287                   Insys_Anthem_000684287
Insys_Anthem_000684292                   Insys_Anthem_000684292
Insys_Anthem_000684298                   Insys_Anthem_000684298
Insys_Anthem_000684301                   Insys_Anthem_000684301
Insys_Anthem_000684304                   Insys_Anthem_000684304
Insys_Anthem_000684306                   Insys_Anthem_000684306
Insys_Anthem_000684310                   Insys_Anthem_000684310
Insys_Anthem_000684312                   Insys_Anthem_000684312
Insys_Anthem_000684317                   Insys_Anthem_000684317
Insys_Anthem_000684321                   Insys_Anthem_000684321
Insys_Anthem_000684323                   Insys_Anthem_000684323
Insys_Anthem_000684325                   Insys_Anthem_000684325
Insys_Anthem_000684327                   Insys_Anthem_000684327
Insys_Anthem_000684336                   Insys_Anthem_000684336
Insys_Anthem_000684344                   Insys_Anthem_000684344
Insys_Anthem_000684346                   Insys_Anthem_000684346
Insys_Anthem_000684358                   Insys_Anthem_000684358
Insys_Anthem_000684365                   Insys_Anthem_000684365

                                                    324
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 326 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000684367                   Insys_Anthem_000684367
Insys_Anthem_000684369                   Insys_Anthem_000684369
Insys_Anthem_000684371                   Insys_Anthem_000684371
Insys_Anthem_000684391                   Insys_Anthem_000684391
Insys_Anthem_000684396                   Insys_Anthem_000684396
Insys_Anthem_000684403                   Insys_Anthem_000684403
Insys_Anthem_000684430                   Insys_Anthem_000684430
Insys_Anthem_000684437                   Insys_Anthem_000684437
Insys_Anthem_000684440                   Insys_Anthem_000684440
Insys_Anthem_000684531                   Insys_Anthem_000684531
Insys_Anthem_000684539                   Insys_Anthem_000684539
Insys_Anthem_000684558                   Insys_Anthem_000684558
Insys_Anthem_000684560                   Insys_Anthem_000684560
Insys_Anthem_000684569                   Insys_Anthem_000684569
Insys_Anthem_000684576                   Insys_Anthem_000684576
Insys_Anthem_000684586                   Insys_Anthem_000684586
Insys_Anthem_000684588                   Insys_Anthem_000684588
Insys_Anthem_000684595                   Insys_Anthem_000684595
Insys_Anthem_000684606                   Insys_Anthem_000684606
Insys_Anthem_000684608                   Insys_Anthem_000684608
Insys_Anthem_000684610                   Insys_Anthem_000684610
Insys_Anthem_000684614                   Insys_Anthem_000684614
Insys_Anthem_000684618                   Insys_Anthem_000684618
Insys_Anthem_000684623                   Insys_Anthem_000684623
Insys_Anthem_000684625                   Insys_Anthem_000684625
Insys_Anthem_000684787                   Insys_Anthem_000684787
Insys_Anthem_000684788                   Insys_Anthem_000684788
Insys_Anthem_000684789                   Insys_Anthem_000684789
Insys_Anthem_000684812                   Insys_Anthem_000684812
Insys_Anthem_000684816                   Insys_Anthem_000684816
Insys_Anthem_000684818                   Insys_Anthem_000684818
Insys_Anthem_000684832                   Insys_Anthem_000684832
Insys_Anthem_000684834                   Insys_Anthem_000684834
Insys_Anthem_000684836                   Insys_Anthem_000684836
Insys_Anthem_000684850                   Insys_Anthem_000684850
Insys_Anthem_000684857                   Insys_Anthem_000684857
Insys_Anthem_000684861                   Insys_Anthem_000684861
Insys_Anthem_000684873                   Insys_Anthem_000684873
Insys_Anthem_000684886                   Insys_Anthem_000684886
Insys_Anthem_000684889                   Insys_Anthem_000684889
Insys_Anthem_000684896                   Insys_Anthem_000684896
Insys_Anthem_000684900                   Insys_Anthem_000684900
Insys_Anthem_000684903                   Insys_Anthem_000684903
Insys_Anthem_000684913                   Insys_Anthem_000684913
Insys_Anthem_000684919                   Insys_Anthem_000684919
Insys_Anthem_000684926                   Insys_Anthem_000684926
Insys_Anthem_000684954                   Insys_Anthem_000684954

                                                    325
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 327 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000684976                   Insys_Anthem_000684976
Insys_Anthem_000684996                   Insys_Anthem_000684996
Insys_Anthem_000685000                   Insys_Anthem_000685000
Insys_Anthem_000685014                   Insys_Anthem_000685014
Insys_Anthem_000685016                   Insys_Anthem_000685016
Insys_Anthem_000685022                   Insys_Anthem_000685022
Insys_Anthem_000685032                   Insys_Anthem_000685032
Insys_Anthem_000685205                   Insys_Anthem_000685205
Insys_Anthem_000685258                   Insys_Anthem_000685258
Insys_Anthem_000685266                   Insys_Anthem_000685266
Insys_Anthem_000685271                   Insys_Anthem_000685271
Insys_Anthem_000685273                   Insys_Anthem_000685273
Insys_Anthem_000685281                   Insys_Anthem_000685281
Insys_Anthem_000685283                   Insys_Anthem_000685283
Insys_Anthem_000685296                   Insys_Anthem_000685296
Insys_Anthem_000685302                   Insys_Anthem_000685302
Insys_Anthem_000685309                   Insys_Anthem_000685309
Insys_Anthem_000685317                   Insys_Anthem_000685317
Insys_Anthem_000685337                   Insys_Anthem_000685337
Insys_Anthem_000685340                   Insys_Anthem_000685340
Insys_Anthem_000685348                   Insys_Anthem_000685348
Insys_Anthem_000685350                   Insys_Anthem_000685350
Insys_Anthem_000685354                   Insys_Anthem_000685354
Insys_Anthem_000685365                   Insys_Anthem_000685365
Insys_Anthem_000685371                   Insys_Anthem_000685371
Insys_Anthem_000685373                   Insys_Anthem_000685373
Insys_Anthem_000685382                   Insys_Anthem_000685382
Insys_Anthem_000685384                   Insys_Anthem_000685384
Insys_Anthem_000685388                   Insys_Anthem_000685388
Insys_Anthem_000685395                   Insys_Anthem_000685395
Insys_Anthem_000685419                   Insys_Anthem_000685419
Insys_Anthem_000685421                   Insys_Anthem_000685421
Insys_Anthem_000685424                   Insys_Anthem_000685424
Insys_Anthem_000685446                   Insys_Anthem_000685446
Insys_Anthem_000685449                   Insys_Anthem_000685449
Insys_Anthem_000685451                   Insys_Anthem_000685451
Insys_Anthem_000685461                   Insys_Anthem_000685461
Insys_Anthem_000685467                   Insys_Anthem_000685467
Insys_Anthem_000685476                   Insys_Anthem_000685476
Insys_Anthem_000685492                   Insys_Anthem_000685492
Insys_Anthem_000685500                   Insys_Anthem_000685500
Insys_Anthem_000685504                   Insys_Anthem_000685504
Insys_Anthem_000685511                   Insys_Anthem_000685511
Insys_Anthem_000685534                   Insys_Anthem_000685534
Insys_Anthem_000685690                   Insys_Anthem_000685690
Insys_Anthem_000685692                   Insys_Anthem_000685692
Insys_Anthem_000685721                   Insys_Anthem_000685721

                                                    326
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 328 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000685746                   Insys_Anthem_000685746
Insys_Anthem_000685777                   Insys_Anthem_000685777
Insys_Anthem_000685779                   Insys_Anthem_000685779
Insys_Anthem_000685792                   Insys_Anthem_000685792
Insys_Anthem_000685800                   Insys_Anthem_000685800
Insys_Anthem_000685823                   Insys_Anthem_000685823
Insys_Anthem_000685949                   Insys_Anthem_000685949
Insys_Anthem_000685951                   Insys_Anthem_000685951
Insys_Anthem_000685955                   Insys_Anthem_000685955
Insys_Anthem_000685979                   Insys_Anthem_000685979
Insys_Anthem_000685987                   Insys_Anthem_000685987
Insys_Anthem_000685995                   Insys_Anthem_000685995
Insys_Anthem_000685997                   Insys_Anthem_000685997
Insys_Anthem_000686003                   Insys_Anthem_000686003
Insys_Anthem_000686016                   Insys_Anthem_000686016
Insys_Anthem_000686018                   Insys_Anthem_000686018
Insys_Anthem_000686024                   Insys_Anthem_000686024
Insys_Anthem_000686027                   Insys_Anthem_000686027
Insys_Anthem_000686046                   Insys_Anthem_000686046
Insys_Anthem_000686086                   Insys_Anthem_000686086
Insys_Anthem_000686089                   Insys_Anthem_000686089
Insys_Anthem_000686091                   Insys_Anthem_000686091
Insys_Anthem_000686109                   Insys_Anthem_000686109
Insys_Anthem_000686114                   Insys_Anthem_000686114
Insys_Anthem_000686116                   Insys_Anthem_000686116
Insys_Anthem_000686135                   Insys_Anthem_000686135
Insys_Anthem_000686140                   Insys_Anthem_000686140
Insys_Anthem_000686144                   Insys_Anthem_000686144
Insys_Anthem_000686161                   Insys_Anthem_000686161
Insys_Anthem_000686178                   Insys_Anthem_000686178
Insys_Anthem_000686185                   Insys_Anthem_000686185
Insys_Anthem_000686188                   Insys_Anthem_000686188
Insys_Anthem_000686190                   Insys_Anthem_000686190
Insys_Anthem_000686204                   Insys_Anthem_000686204
Insys_Anthem_000686253                   Insys_Anthem_000686253
Insys_Anthem_000686263                   Insys_Anthem_000686263
Insys_Anthem_000686294                   Insys_Anthem_000686294
Insys_Anthem_000686319                   Insys_Anthem_000686319
Insys_Anthem_000686330                   Insys_Anthem_000686330
Insys_Anthem_000686334                   Insys_Anthem_000686334
Insys_Anthem_000686336                   Insys_Anthem_000686336
Insys_Anthem_000686338                   Insys_Anthem_000686338
Insys_Anthem_000686377                   Insys_Anthem_000686377
Insys_Anthem_000686387                   Insys_Anthem_000686387
Insys_Anthem_000686391                   Insys_Anthem_000686391
Insys_Anthem_000686510                   Insys_Anthem_000686510
Insys_Anthem_000686578                   Insys_Anthem_000686578

                                                    327
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 329 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000686580                   Insys_Anthem_000686580
Insys_Anthem_000686588                   Insys_Anthem_000686588
Insys_Anthem_000686590                   Insys_Anthem_000686590
Insys_Anthem_000686592                   Insys_Anthem_000686592
Insys_Anthem_000686711                   Insys_Anthem_000686711
Insys_Anthem_000686715                   Insys_Anthem_000686715
Insys_Anthem_000686748                   Insys_Anthem_000686748
Insys_Anthem_000686756                   Insys_Anthem_000686756
Insys_Anthem_000686779                   Insys_Anthem_000686779
Insys_Anthem_000686792                   Insys_Anthem_000686792
Insys_Anthem_000686822                   Insys_Anthem_000686822
Insys_Anthem_000686833                   Insys_Anthem_000686833
Insys_Anthem_000686835                   Insys_Anthem_000686835
Insys_Anthem_000686860                   Insys_Anthem_000686860
Insys_Anthem_000686871                   Insys_Anthem_000686871
Insys_Anthem_000686880                   Insys_Anthem_000686880
Insys_Anthem_000686889                   Insys_Anthem_000686889
Insys_Anthem_000686893                   Insys_Anthem_000686893
Insys_Anthem_000686895                   Insys_Anthem_000686895
Insys_Anthem_000686897                   Insys_Anthem_000686897
Insys_Anthem_000686903                   Insys_Anthem_000686903
Insys_Anthem_000686925                   Insys_Anthem_000686925
Insys_Anthem_000686926                   Insys_Anthem_000686926
Insys_Anthem_000686971                   Insys_Anthem_000686971
Insys_Anthem_000687133                   Insys_Anthem_000687133
Insys_Anthem_000687201                   Insys_Anthem_000687201
Insys_Anthem_000687217                   Insys_Anthem_000687217
Insys_Anthem_000687234                   Insys_Anthem_000687234
Insys_Anthem_000687241                   Insys_Anthem_000687241
Insys_Anthem_000687252                   Insys_Anthem_000687252
Insys_Anthem_000687277                   Insys_Anthem_000687277
Insys_Anthem_000687305                   Insys_Anthem_000687305
Insys_Anthem_000687311                   Insys_Anthem_000687311
Insys_Anthem_000687317                   Insys_Anthem_000687317
Insys_Anthem_000687320                   Insys_Anthem_000687320
Insys_Anthem_000687325                   Insys_Anthem_000687325
Insys_Anthem_000687330                   Insys_Anthem_000687330
Insys_Anthem_000687338                   Insys_Anthem_000687338
Insys_Anthem_000687344                   Insys_Anthem_000687344
Insys_Anthem_000687346                   Insys_Anthem_000687346
Insys_Anthem_000687359                   Insys_Anthem_000687359
Insys_Anthem_000687364                   Insys_Anthem_000687364
Insys_Anthem_000687372                   Insys_Anthem_000687372
Insys_Anthem_000687378                   Insys_Anthem_000687378
Insys_Anthem_000687383                   Insys_Anthem_000687383
Insys_Anthem_000687390                   Insys_Anthem_000687390
Insys_Anthem_000687392                   Insys_Anthem_000687392

                                                    328
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 330 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000687394                   Insys_Anthem_000687394
Insys_Anthem_000687406                   Insys_Anthem_000687406
Insys_Anthem_000687412                   Insys_Anthem_000687412
Insys_Anthem_000687417                   Insys_Anthem_000687417
Insys_Anthem_000687425                   Insys_Anthem_000687425
Insys_Anthem_000687439                   Insys_Anthem_000687439
Insys_Anthem_000687441                   Insys_Anthem_000687441
Insys_Anthem_000687459                   Insys_Anthem_000687459
Insys_Anthem_000687463                   Insys_Anthem_000687463
Insys_Anthem_000687467                   Insys_Anthem_000687467
Insys_Anthem_000687471                   Insys_Anthem_000687471
Insys_Anthem_000687475                   Insys_Anthem_000687475
Insys_Anthem_000687477                   Insys_Anthem_000687477
Insys_Anthem_000687479                   Insys_Anthem_000687479
Insys_Anthem_000687482                   Insys_Anthem_000687482
Insys_Anthem_000687487                   Insys_Anthem_000687487
Insys_Anthem_000687490                   Insys_Anthem_000687490
Insys_Anthem_000687494                   Insys_Anthem_000687494
Insys_Anthem_000687498                   Insys_Anthem_000687498
Insys_Anthem_000687500                   Insys_Anthem_000687500
Insys_Anthem_000687502                   Insys_Anthem_000687502
Insys_Anthem_000687504                   Insys_Anthem_000687504
Insys_Anthem_000687526                   Insys_Anthem_000687526
Insys_Anthem_000687545                   Insys_Anthem_000687545
Insys_Anthem_000687550                   Insys_Anthem_000687550
Insys_Anthem_000687552                   Insys_Anthem_000687552
Insys_Anthem_000687566                   Insys_Anthem_000687566
Insys_Anthem_000687569                   Insys_Anthem_000687569
Insys_Anthem_000687579                   Insys_Anthem_000687579
Insys_Anthem_000687594                   Insys_Anthem_000687594
Insys_Anthem_000687600                   Insys_Anthem_000687600
Insys_Anthem_000687603                   Insys_Anthem_000687603
Insys_Anthem_000687607                   Insys_Anthem_000687607
Insys_Anthem_000687609                   Insys_Anthem_000687609
Insys_Anthem_000687611                   Insys_Anthem_000687611
Insys_Anthem_000687615                   Insys_Anthem_000687615
Insys_Anthem_000687630                   Insys_Anthem_000687630
Insys_Anthem_000687654                   Insys_Anthem_000687654
Insys_Anthem_000687663                   Insys_Anthem_000687663
Insys_Anthem_000687667                   Insys_Anthem_000687667
Insys_Anthem_000687680                   Insys_Anthem_000687680
Insys_Anthem_000687812                   Insys_Anthem_000687812
Insys_Anthem_000687829                   Insys_Anthem_000687829
Insys_Anthem_000687977                   Insys_Anthem_000687977
Insys_Anthem_000687988                   Insys_Anthem_000687988
Insys_Anthem_000687989                   Insys_Anthem_000687989
Insys_Anthem_000688122                   Insys_Anthem_000688122

                                                    329
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 331 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000688127                   Insys_Anthem_000688127
Insys_Anthem_000688129                   Insys_Anthem_000688129
Insys_Anthem_000688222                   Insys_Anthem_000688222
Insys_Anthem_000688267                   Insys_Anthem_000688267
Insys_Anthem_000688268                   Insys_Anthem_000688268
Insys_Anthem_000688296                   Insys_Anthem_000688296
Insys_Anthem_000688298                   Insys_Anthem_000688298
Insys_Anthem_000688372                   Insys_Anthem_000688372
Insys_Anthem_000688397                   Insys_Anthem_000688397
Insys_Anthem_000688400                   Insys_Anthem_000688400
Insys_Anthem_000688402                   Insys_Anthem_000688402
Insys_Anthem_000688409                   Insys_Anthem_000688409
Insys_Anthem_000688415                   Insys_Anthem_000688415
Insys_Anthem_000688421                   Insys_Anthem_000688421
Insys_Anthem_000688423                   Insys_Anthem_000688423
Insys_Anthem_000688426                   Insys_Anthem_000688426
Insys_Anthem_000688437                   Insys_Anthem_000688437
Insys_Anthem_000688442                   Insys_Anthem_000688442
Insys_Anthem_000688446                   Insys_Anthem_000688446
Insys_Anthem_000688464                   Insys_Anthem_000688464
Insys_Anthem_000688469                   Insys_Anthem_000688469
Insys_Anthem_000688473                   Insys_Anthem_000688473
Insys_Anthem_000688482                   Insys_Anthem_000688482
Insys_Anthem_000688504                   Insys_Anthem_000688504
Insys_Anthem_000688512                   Insys_Anthem_000688512
Insys_Anthem_000688514                   Insys_Anthem_000688514
Insys_Anthem_000688520                   Insys_Anthem_000688520
Insys_Anthem_000688527                   Insys_Anthem_000688527
Insys_Anthem_000688536                   Insys_Anthem_000688536
Insys_Anthem_000688547                   Insys_Anthem_000688547
Insys_Anthem_000688550                   Insys_Anthem_000688550
Insys_Anthem_000688566                   Insys_Anthem_000688566
Insys_Anthem_000688581                   Insys_Anthem_000688581
Insys_Anthem_000688587                   Insys_Anthem_000688587
Insys_Anthem_000688592                   Insys_Anthem_000688592
Insys_Anthem_000688604                   Insys_Anthem_000688604
Insys_Anthem_000688609                   Insys_Anthem_000688609
Insys_Anthem_000688614                   Insys_Anthem_000688614
Insys_Anthem_000688616                   Insys_Anthem_000688616
Insys_Anthem_000688629                   Insys_Anthem_000688629
Insys_Anthem_000688632                   Insys_Anthem_000688632
Insys_Anthem_000688686                   Insys_Anthem_000688686
Insys_Anthem_000688687                   Insys_Anthem_000688687
Insys_Anthem_000688749                   Insys_Anthem_000688749
Insys_Anthem_000688922                   Insys_Anthem_000688922
Insys_Anthem_000688923                   Insys_Anthem_000688923
Insys_Anthem_000689039                   Insys_Anthem_000689039

                                                    330
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 332 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000689041                   Insys_Anthem_000689041
Insys_Anthem_000689043                   Insys_Anthem_000689043
Insys_Anthem_000689045                   Insys_Anthem_000689045
Insys_Anthem_000689047                   Insys_Anthem_000689047
Insys_Anthem_000689049                   Insys_Anthem_000689049
Insys_Anthem_000689056                   Insys_Anthem_000689056
Insys_Anthem_000689074                   Insys_Anthem_000689074
Insys_Anthem_000689086                   Insys_Anthem_000689086
Insys_Anthem_000689089                   Insys_Anthem_000689089
Insys_Anthem_000689091                   Insys_Anthem_000689091
Insys_Anthem_000689093                   Insys_Anthem_000689093
Insys_Anthem_000689102                   Insys_Anthem_000689102
Insys_Anthem_000689109                   Insys_Anthem_000689109
Insys_Anthem_000689111                   Insys_Anthem_000689111
Insys_Anthem_000689123                   Insys_Anthem_000689123
Insys_Anthem_000689144                   Insys_Anthem_000689144
Insys_Anthem_000689146                   Insys_Anthem_000689146
Insys_Anthem_000689166                   Insys_Anthem_000689166
Insys_Anthem_000689170                   Insys_Anthem_000689170
Insys_Anthem_000689171                   Insys_Anthem_000689171
Insys_Anthem_000689183                   Insys_Anthem_000689183
Insys_Anthem_000689186                   Insys_Anthem_000689186
Insys_Anthem_000689188                   Insys_Anthem_000689188
Insys_Anthem_000689192                   Insys_Anthem_000689192
Insys_Anthem_000689193                   Insys_Anthem_000689193
Insys_Anthem_000689194                   Insys_Anthem_000689194
Insys_Anthem_000689197                   Insys_Anthem_000689197
Insys_Anthem_000689198                   Insys_Anthem_000689198
Insys_Anthem_000689396                   Insys_Anthem_000689396
Insys_Anthem_000689397                   Insys_Anthem_000689397
Insys_Anthem_000689483                   Insys_Anthem_000689483
Insys_Anthem_000689486                   Insys_Anthem_000689486
Insys_Anthem_000689493                   Insys_Anthem_000689493
Insys_Anthem_000689501                   Insys_Anthem_000689501
Insys_Anthem_000689504                   Insys_Anthem_000689504
Insys_Anthem_000689511                   Insys_Anthem_000689511
Insys_Anthem_000689517                   Insys_Anthem_000689517
Insys_Anthem_000689526                   Insys_Anthem_000689526
Insys_Anthem_000689528                   Insys_Anthem_000689528
Insys_Anthem_000689536                   Insys_Anthem_000689536
Insys_Anthem_000689550                   Insys_Anthem_000689550
Insys_Anthem_000689562                   Insys_Anthem_000689562
Insys_Anthem_000689571                   Insys_Anthem_000689571
Insys_Anthem_000689578                   Insys_Anthem_000689578
Insys_Anthem_000689585                   Insys_Anthem_000689585
Insys_Anthem_000689587                   Insys_Anthem_000689587
Insys_Anthem_000689599                   Insys_Anthem_000689599

                                                    331
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 333 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000689601                   Insys_Anthem_000689601
Insys_Anthem_000689613                   Insys_Anthem_000689613
Insys_Anthem_000689616                   Insys_Anthem_000689616
Insys_Anthem_000689619                   Insys_Anthem_000689619
Insys_Anthem_000689621                   Insys_Anthem_000689621
Insys_Anthem_000689629                   Insys_Anthem_000689629
Insys_Anthem_000689631                   Insys_Anthem_000689631
Insys_Anthem_000689636                   Insys_Anthem_000689636
Insys_Anthem_000689640                   Insys_Anthem_000689640
Insys_Anthem_000689648                   Insys_Anthem_000689648
Insys_Anthem_000689655                   Insys_Anthem_000689655
Insys_Anthem_000689667                   Insys_Anthem_000689667
Insys_Anthem_000689672                   Insys_Anthem_000689672
Insys_Anthem_000689675                   Insys_Anthem_000689675
Insys_Anthem_000689679                   Insys_Anthem_000689679
Insys_Anthem_000689683                   Insys_Anthem_000689683
Insys_Anthem_000689685                   Insys_Anthem_000689685
Insys_Anthem_000689687                   Insys_Anthem_000689687
Insys_Anthem_000689698                   Insys_Anthem_000689698
Insys_Anthem_000689705                   Insys_Anthem_000689705
Insys_Anthem_000689713                   Insys_Anthem_000689713
Insys_Anthem_000689715                   Insys_Anthem_000689715
Insys_Anthem_000689717                   Insys_Anthem_000689717
Insys_Anthem_000689719                   Insys_Anthem_000689719
Insys_Anthem_000689721                   Insys_Anthem_000689721
Insys_Anthem_000689749                   Insys_Anthem_000689749
Insys_Anthem_000689768                   Insys_Anthem_000689768
Insys_Anthem_000689780                   Insys_Anthem_000689780
Insys_Anthem_000689789                   Insys_Anthem_000689789
Insys_Anthem_000689800                   Insys_Anthem_000689800
Insys_Anthem_000689802                   Insys_Anthem_000689802
Insys_Anthem_000689808                   Insys_Anthem_000689808
Insys_Anthem_000689810                   Insys_Anthem_000689810
Insys_Anthem_000689817                   Insys_Anthem_000689817
Insys_Anthem_000689819                   Insys_Anthem_000689819
Insys_Anthem_000689840                   Insys_Anthem_000689840
Insys_Anthem_000689842                   Insys_Anthem_000689842
Insys_Anthem_000689853                   Insys_Anthem_000689853
Insys_Anthem_000689858                   Insys_Anthem_000689858
Insys_Anthem_000689862                   Insys_Anthem_000689862
Insys_Anthem_000689898                   Insys_Anthem_000689898
Insys_Anthem_000689909                   Insys_Anthem_000689909
Insys_Anthem_000689916                   Insys_Anthem_000689916
Insys_Anthem_000689947                   Insys_Anthem_000689947
Insys_Anthem_000689949                   Insys_Anthem_000689949
Insys_Anthem_000689954                   Insys_Anthem_000689954
Insys_Anthem_000689966                   Insys_Anthem_000689966

                                                    332
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 334 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000689968                   Insys_Anthem_000689968
Insys_Anthem_000689970                   Insys_Anthem_000689970
Insys_Anthem_000689972                   Insys_Anthem_000689972
Insys_Anthem_000690019                   Insys_Anthem_000690019
Insys_Anthem_000690039                   Insys_Anthem_000690039
Insys_Anthem_000690105                   Insys_Anthem_000690105
Insys_Anthem_000690107                   Insys_Anthem_000690107
Insys_Anthem_000690382                   Insys_Anthem_000690382
Insys_Anthem_000690384                   Insys_Anthem_000690384
Insys_Anthem_000690400                   Insys_Anthem_000690400
Insys_Anthem_000690410                   Insys_Anthem_000690410
Insys_Anthem_000690416                   Insys_Anthem_000690416
Insys_Anthem_000690418                   Insys_Anthem_000690418
Insys_Anthem_000690424                   Insys_Anthem_000690424
Insys_Anthem_000690426                   Insys_Anthem_000690426
Insys_Anthem_000690431                   Insys_Anthem_000690431
Insys_Anthem_000690452                   Insys_Anthem_000690452
Insys_Anthem_000690458                   Insys_Anthem_000690458
Insys_Anthem_000690500                   Insys_Anthem_000690500
Insys_Anthem_000690503                   Insys_Anthem_000690503
Insys_Anthem_000690512                   Insys_Anthem_000690512
Insys_Anthem_000690522                   Insys_Anthem_000690522
Insys_Anthem_000690525                   Insys_Anthem_000690525
Insys_Anthem_000690527                   Insys_Anthem_000690527
Insys_Anthem_000690539                   Insys_Anthem_000690539
Insys_Anthem_000690550                   Insys_Anthem_000690550
Insys_Anthem_000690572                   Insys_Anthem_000690572
Insys_Anthem_000690574                   Insys_Anthem_000690574
Insys_Anthem_000690588                   Insys_Anthem_000690588
Insys_Anthem_000690591                   Insys_Anthem_000690591
Insys_Anthem_000690600                   Insys_Anthem_000690600
Insys_Anthem_000690608                   Insys_Anthem_000690608
Insys_Anthem_000690615                   Insys_Anthem_000690615
Insys_Anthem_000690619                   Insys_Anthem_000690619
Insys_Anthem_000690630                   Insys_Anthem_000690630
Insys_Anthem_000690642                   Insys_Anthem_000690642
Insys_Anthem_000690645                   Insys_Anthem_000690645
Insys_Anthem_000690649                   Insys_Anthem_000690649
Insys_Anthem_000690654                   Insys_Anthem_000690654
Insys_Anthem_000690669                   Insys_Anthem_000690669
Insys_Anthem_000690678                   Insys_Anthem_000690678
Insys_Anthem_000690682                   Insys_Anthem_000690682
Insys_Anthem_000690713                   Insys_Anthem_000690713
Insys_Anthem_000690717                   Insys_Anthem_000690717
Insys_Anthem_000690719                   Insys_Anthem_000690719
Insys_Anthem_000690727                   Insys_Anthem_000690727
Insys_Anthem_000690731                   Insys_Anthem_000690731

                                                    333
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 335 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000690737                   Insys_Anthem_000690737
Insys_Anthem_000690747                   Insys_Anthem_000690747
Insys_Anthem_000690751                   Insys_Anthem_000690751
Insys_Anthem_000690761                   Insys_Anthem_000690761
Insys_Anthem_000690768                   Insys_Anthem_000690768
Insys_Anthem_000690771                   Insys_Anthem_000690771
Insys_Anthem_000690773                   Insys_Anthem_000690773
Insys_Anthem_000690785                   Insys_Anthem_000690785
Insys_Anthem_000690832                   Insys_Anthem_000690832
Insys_Anthem_000691085                   Insys_Anthem_000691085
Insys_Anthem_000691150                   Insys_Anthem_000691150
Insys_Anthem_000691173                   Insys_Anthem_000691173
Insys_Anthem_000691175                   Insys_Anthem_000691175
Insys_Anthem_000691177                   Insys_Anthem_000691177
Insys_Anthem_000691201                   Insys_Anthem_000691201
Insys_Anthem_000691288                   Insys_Anthem_000691288
Insys_Anthem_000691368                   Insys_Anthem_000691368
Insys_Anthem_000691375                   Insys_Anthem_000691375
Insys_Anthem_000691376                   Insys_Anthem_000691376
Insys_Anthem_000691410                   Insys_Anthem_000691410
Insys_Anthem_000691415                   Insys_Anthem_000691415
Insys_Anthem_000691425                   Insys_Anthem_000691425
Insys_Anthem_000691429                   Insys_Anthem_000691429
Insys_Anthem_000691441                   Insys_Anthem_000691441
Insys_Anthem_000691442                   Insys_Anthem_000691442
Insys_Anthem_000691446                   Insys_Anthem_000691446
Insys_Anthem_000691448                   Insys_Anthem_000691448
Insys_Anthem_000691463                   Insys_Anthem_000691463
Insys_Anthem_000691466                   Insys_Anthem_000691466
Insys_Anthem_000691470                   Insys_Anthem_000691470
Insys_Anthem_000691482                   Insys_Anthem_000691482
Insys_Anthem_000691490                   Insys_Anthem_000691490
Insys_Anthem_000691492                   Insys_Anthem_000691492
Insys_Anthem_000691496                   Insys_Anthem_000691496
Insys_Anthem_000691499                   Insys_Anthem_000691499
Insys_Anthem_000691501                   Insys_Anthem_000691501
Insys_Anthem_000691503                   Insys_Anthem_000691503
Insys_Anthem_000691506                   Insys_Anthem_000691506
Insys_Anthem_000691508                   Insys_Anthem_000691508
Insys_Anthem_000691516                   Insys_Anthem_000691516
Insys_Anthem_000691528                   Insys_Anthem_000691528
Insys_Anthem_000691530                   Insys_Anthem_000691530
Insys_Anthem_000691534                   Insys_Anthem_000691534
Insys_Anthem_000691541                   Insys_Anthem_000691541
Insys_Anthem_000691543                   Insys_Anthem_000691543
Insys_Anthem_000691551                   Insys_Anthem_000691551
Insys_Anthem_000691557                   Insys_Anthem_000691557

                                                    334
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 336 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000691567                   Insys_Anthem_000691567
Insys_Anthem_000691611                   Insys_Anthem_000691611
Insys_Anthem_000691616                   Insys_Anthem_000691616
Insys_Anthem_000691618                   Insys_Anthem_000691618
Insys_Anthem_000691752                   Insys_Anthem_000691752
Insys_Anthem_000691782                   Insys_Anthem_000691782
Insys_Anthem_000691951                   Insys_Anthem_000691951
Insys_Anthem_000691954                   Insys_Anthem_000691954
Insys_Anthem_000691958                   Insys_Anthem_000691958
Insys_Anthem_000691968                   Insys_Anthem_000691968
Insys_Anthem_000691976                   Insys_Anthem_000691976
Insys_Anthem_000691979                   Insys_Anthem_000691979
Insys_Anthem_000691981                   Insys_Anthem_000691981
Insys_Anthem_000691984                   Insys_Anthem_000691984
Insys_Anthem_000692042                   Insys_Anthem_000692042
Insys_Anthem_000692047                   Insys_Anthem_000692047
Insys_Anthem_000692053                   Insys_Anthem_000692053
Insys_Anthem_000692056                   Insys_Anthem_000692056
Insys_Anthem_000692073                   Insys_Anthem_000692073
Insys_Anthem_000692102                   Insys_Anthem_000692102
Insys_Anthem_000692113                   Insys_Anthem_000692113
Insys_Anthem_000692116                   Insys_Anthem_000692116
Insys_Anthem_000692120                   Insys_Anthem_000692120
Insys_Anthem_000692124                   Insys_Anthem_000692124
Insys_Anthem_000692134                   Insys_Anthem_000692134
Insys_Anthem_000692149                   Insys_Anthem_000692149
Insys_Anthem_000692156                   Insys_Anthem_000692156
Insys_Anthem_000692166                   Insys_Anthem_000692166
Insys_Anthem_000692168                   Insys_Anthem_000692168
Insys_Anthem_000692170                   Insys_Anthem_000692170
Insys_Anthem_000692174                   Insys_Anthem_000692174
Insys_Anthem_000692182                   Insys_Anthem_000692182
Insys_Anthem_000692196                   Insys_Anthem_000692196
Insys_Anthem_000692205                   Insys_Anthem_000692205
Insys_Anthem_000692403                   Insys_Anthem_000692403
Insys_Anthem_000692426                   Insys_Anthem_000692426
Insys_Anthem_000692486                   Insys_Anthem_000692486
Insys_Anthem_000692491                   Insys_Anthem_000692491
Insys_Anthem_000692497                   Insys_Anthem_000692497
Insys_Anthem_000692500                   Insys_Anthem_000692500
Insys_Anthem_000692505                   Insys_Anthem_000692505
Insys_Anthem_000692540                   Insys_Anthem_000692540
Insys_Anthem_000692546                   Insys_Anthem_000692546
Insys_Anthem_000692548                   Insys_Anthem_000692548
Insys_Anthem_000692559                   Insys_Anthem_000692559
Insys_Anthem_000692574                   Insys_Anthem_000692574
Insys_Anthem_000692576                   Insys_Anthem_000692576

                                                    335
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 337 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000692578                   Insys_Anthem_000692578
Insys_Anthem_000692580                   Insys_Anthem_000692580
Insys_Anthem_000692582                   Insys_Anthem_000692582
Insys_Anthem_000692586                   Insys_Anthem_000692586
Insys_Anthem_000692616                   Insys_Anthem_000692616
Insys_Anthem_000692671                   Insys_Anthem_000692671
Insys_Anthem_000692679                   Insys_Anthem_000692679
Insys_Anthem_000692714                   Insys_Anthem_000692714
Insys_Anthem_000692722                   Insys_Anthem_000692722
Insys_Anthem_000692729                   Insys_Anthem_000692729
Insys_Anthem_000692731                   Insys_Anthem_000692731
Insys_Anthem_000692738                   Insys_Anthem_000692738
Insys_Anthem_000692746                   Insys_Anthem_000692746
Insys_Anthem_000692748                   Insys_Anthem_000692748
Insys_Anthem_000692750                   Insys_Anthem_000692750
Insys_Anthem_000692752                   Insys_Anthem_000692752
Insys_Anthem_000692760                   Insys_Anthem_000692760
Insys_Anthem_000692766                   Insys_Anthem_000692766
Insys_Anthem_000692771                   Insys_Anthem_000692771
Insys_Anthem_000692789                   Insys_Anthem_000692789
Insys_Anthem_000692810                   Insys_Anthem_000692810
Insys_Anthem_000692817                   Insys_Anthem_000692817
Insys_Anthem_000692819                   Insys_Anthem_000692819
Insys_Anthem_000692823                   Insys_Anthem_000692823
Insys_Anthem_000692833                   Insys_Anthem_000692833
Insys_Anthem_000693107                   Insys_Anthem_000693107
Insys_Anthem_000693129                   Insys_Anthem_000693129
Insys_Anthem_000693133                   Insys_Anthem_000693133
Insys_Anthem_000693138                   Insys_Anthem_000693138
Insys_Anthem_000693149                   Insys_Anthem_000693149
Insys_Anthem_000693153                   Insys_Anthem_000693153
Insys_Anthem_000693161                   Insys_Anthem_000693161
Insys_Anthem_000693167                   Insys_Anthem_000693167
Insys_Anthem_000693169                   Insys_Anthem_000693169
Insys_Anthem_000693188                   Insys_Anthem_000693188
Insys_Anthem_000693192                   Insys_Anthem_000693192
Insys_Anthem_000693195                   Insys_Anthem_000693195
Insys_Anthem_000693205                   Insys_Anthem_000693205
Insys_Anthem_000693207                   Insys_Anthem_000693207
Insys_Anthem_000693214                   Insys_Anthem_000693214
Insys_Anthem_000693216                   Insys_Anthem_000693216
Insys_Anthem_000693220                   Insys_Anthem_000693220
Insys_Anthem_000693223                   Insys_Anthem_000693223
Insys_Anthem_000693227                   Insys_Anthem_000693227
Insys_Anthem_000693232                   Insys_Anthem_000693232
Insys_Anthem_000693236                   Insys_Anthem_000693236
Insys_Anthem_000693253                   Insys_Anthem_000693253

                                                    336
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 338 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000693258                   Insys_Anthem_000693258
Insys_Anthem_000693262                   Insys_Anthem_000693262
Insys_Anthem_000693268                   Insys_Anthem_000693268
Insys_Anthem_000693278                   Insys_Anthem_000693278
Insys_Anthem_000693283                   Insys_Anthem_000693283
Insys_Anthem_000693320                   Insys_Anthem_000693320
Insys_Anthem_000693322                   Insys_Anthem_000693322
Insys_Anthem_000693330                   Insys_Anthem_000693330
Insys_Anthem_000693333                   Insys_Anthem_000693333
Insys_Anthem_000693335                   Insys_Anthem_000693335
Insys_Anthem_000693338                   Insys_Anthem_000693338
Insys_Anthem_000693373                   Insys_Anthem_000693373
Insys_Anthem_000693374                   Insys_Anthem_000693374
Insys_Anthem_000693426                   Insys_Anthem_000693426
Insys_Anthem_000693524                   Insys_Anthem_000693524
Insys_Anthem_000693558                   Insys_Anthem_000693558
Insys_Anthem_000693602                   Insys_Anthem_000693602
Insys_Anthem_000693648                   Insys_Anthem_000693648
Insys_Anthem_000693713                   Insys_Anthem_000693713
Insys_Anthem_000693718                   Insys_Anthem_000693718
Insys_Anthem_000693724                   Insys_Anthem_000693724
Insys_Anthem_000693740                   Insys_Anthem_000693740
Insys_Anthem_000693744                   Insys_Anthem_000693744
Insys_Anthem_000693754                   Insys_Anthem_000693754
Insys_Anthem_000693758                   Insys_Anthem_000693758
Insys_Anthem_000693780                   Insys_Anthem_000693780
Insys_Anthem_000693786                   Insys_Anthem_000693786
Insys_Anthem_000693793                   Insys_Anthem_000693793
Insys_Anthem_000693798                   Insys_Anthem_000693798
Insys_Anthem_000693821                   Insys_Anthem_000693821
Insys_Anthem_000693833                   Insys_Anthem_000693833
Insys_Anthem_000693835                   Insys_Anthem_000693835
Insys_Anthem_000693883                   Insys_Anthem_000693883
Insys_Anthem_000693892                   Insys_Anthem_000693892
Insys_Anthem_000693894                   Insys_Anthem_000693894
Insys_Anthem_000693900                   Insys_Anthem_000693900
Insys_Anthem_000693920                   Insys_Anthem_000693920
Insys_Anthem_000693922                   Insys_Anthem_000693922
Insys_Anthem_000693924                   Insys_Anthem_000693924
Insys_Anthem_000693930                   Insys_Anthem_000693930
Insys_Anthem_000693937                   Insys_Anthem_000693937
Insys_Anthem_000693939                   Insys_Anthem_000693939
Insys_Anthem_000693942                   Insys_Anthem_000693942
Insys_Anthem_000693949                   Insys_Anthem_000693949
Insys_Anthem_000693954                   Insys_Anthem_000693954
Insys_Anthem_000693959                   Insys_Anthem_000693959
Insys_Anthem_000693962                   Insys_Anthem_000693962

                                                    337
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 339 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000693964                   Insys_Anthem_000693964
Insys_Anthem_000693968                   Insys_Anthem_000693968
Insys_Anthem_000693972                   Insys_Anthem_000693972
Insys_Anthem_000693974                   Insys_Anthem_000693974
Insys_Anthem_000693977                   Insys_Anthem_000693977
Insys_Anthem_000693980                   Insys_Anthem_000693980
Insys_Anthem_000693982                   Insys_Anthem_000693982
Insys_Anthem_000693992                   Insys_Anthem_000693992
Insys_Anthem_000693994                   Insys_Anthem_000693994
Insys_Anthem_000694000                   Insys_Anthem_000694000
Insys_Anthem_000694002                   Insys_Anthem_000694002
Insys_Anthem_000694004                   Insys_Anthem_000694004
Insys_Anthem_000694055                   Insys_Anthem_000694055
Insys_Anthem_000694078                   Insys_Anthem_000694078
Insys_Anthem_000694145                   Insys_Anthem_000694145
Insys_Anthem_000694157                   Insys_Anthem_000694157
Insys_Anthem_000694187                   Insys_Anthem_000694187
Insys_Anthem_000694190                   Insys_Anthem_000694190
Insys_Anthem_000694194                   Insys_Anthem_000694194
Insys_Anthem_000694204                   Insys_Anthem_000694204
Insys_Anthem_000694306                   Insys_Anthem_000694306
Insys_Anthem_000694358                   Insys_Anthem_000694358
Insys_Anthem_000694372                   Insys_Anthem_000694372
Insys_Anthem_000694383                   Insys_Anthem_000694383
Insys_Anthem_000694392                   Insys_Anthem_000694392
Insys_Anthem_000694416                   Insys_Anthem_000694416
Insys_Anthem_000694423                   Insys_Anthem_000694423
Insys_Anthem_000694430                   Insys_Anthem_000694430
Insys_Anthem_000694434                   Insys_Anthem_000694434
Insys_Anthem_000694444                   Insys_Anthem_000694444
Insys_Anthem_000694451                   Insys_Anthem_000694451
Insys_Anthem_000694457                   Insys_Anthem_000694457
Insys_Anthem_000694468                   Insys_Anthem_000694468
Insys_Anthem_000694471                   Insys_Anthem_000694471
Insys_Anthem_000694485                   Insys_Anthem_000694485
Insys_Anthem_000694487                   Insys_Anthem_000694487
Insys_Anthem_000694500                   Insys_Anthem_000694500
Insys_Anthem_000694521                   Insys_Anthem_000694521
Insys_Anthem_000694547                   Insys_Anthem_000694547
Insys_Anthem_000694549                   Insys_Anthem_000694549
Insys_Anthem_000694551                   Insys_Anthem_000694551
Insys_Anthem_000694553                   Insys_Anthem_000694553
Insys_Anthem_000694555                   Insys_Anthem_000694555
Insys_Anthem_000694561                   Insys_Anthem_000694561
Insys_Anthem_000694565                   Insys_Anthem_000694565
Insys_Anthem_000694567                   Insys_Anthem_000694567
Insys_Anthem_000694611                   Insys_Anthem_000694611

                                                    338
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 340 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000694667                   Insys_Anthem_000694667
Insys_Anthem_000694668                   Insys_Anthem_000694668
Insys_Anthem_000694669                   Insys_Anthem_000694669
Insys_Anthem_000694670                   Insys_Anthem_000694670
Insys_Anthem_000694671                   Insys_Anthem_000694671
Insys_Anthem_000694672                   Insys_Anthem_000694672
Insys_Anthem_000694846                   Insys_Anthem_000694846
Insys_Anthem_000694889                   Insys_Anthem_000694889
Insys_Anthem_000694991                   Insys_Anthem_000694991
Insys_Anthem_000694995                   Insys_Anthem_000694995
Insys_Anthem_000694997                   Insys_Anthem_000694997
Insys_Anthem_000695008                   Insys_Anthem_000695008
Insys_Anthem_000695018                   Insys_Anthem_000695018
Insys_Anthem_000695027                   Insys_Anthem_000695027
Insys_Anthem_000695036                   Insys_Anthem_000695036
Insys_Anthem_000695045                   Insys_Anthem_000695045
Insys_Anthem_000695047                   Insys_Anthem_000695047
Insys_Anthem_000695049                   Insys_Anthem_000695049
Insys_Anthem_000695051                   Insys_Anthem_000695051
Insys_Anthem_000695063                   Insys_Anthem_000695063
Insys_Anthem_000695086                   Insys_Anthem_000695086
Insys_Anthem_000695089                   Insys_Anthem_000695089
Insys_Anthem_000695101                   Insys_Anthem_000695101
Insys_Anthem_000695117                   Insys_Anthem_000695117
Insys_Anthem_000695130                   Insys_Anthem_000695130
Insys_Anthem_000695145                   Insys_Anthem_000695145
Insys_Anthem_000695161                   Insys_Anthem_000695161
Insys_Anthem_000695164                   Insys_Anthem_000695164
Insys_Anthem_000695172                   Insys_Anthem_000695172
Insys_Anthem_000695176                   Insys_Anthem_000695176
Insys_Anthem_000695227                   Insys_Anthem_000695227
Insys_Anthem_000695250                   Insys_Anthem_000695250
Insys_Anthem_000695257                   Insys_Anthem_000695257
Insys_Anthem_000695266                   Insys_Anthem_000695266
Insys_Anthem_000695268                   Insys_Anthem_000695268
Insys_Anthem_000695272                   Insys_Anthem_000695272
Insys_Anthem_000695283                   Insys_Anthem_000695283
Insys_Anthem_000695285                   Insys_Anthem_000695285
Insys_Anthem_000695288                   Insys_Anthem_000695288
Insys_Anthem_000695301                   Insys_Anthem_000695301
Insys_Anthem_000695303                   Insys_Anthem_000695303
Insys_Anthem_000695329                   Insys_Anthem_000695329
Insys_Anthem_000695351                   Insys_Anthem_000695351
Insys_Anthem_000695457                   Insys_Anthem_000695457
Insys_Anthem_000695481                   Insys_Anthem_000695481
Insys_Anthem_000695483                   Insys_Anthem_000695483
Insys_Anthem_000695485                   Insys_Anthem_000695485

                                                    339
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 341 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000695487                   Insys_Anthem_000695487
Insys_Anthem_000695489                   Insys_Anthem_000695489
Insys_Anthem_000695511                   Insys_Anthem_000695511
Insys_Anthem_000695515                   Insys_Anthem_000695515
Insys_Anthem_000695517                   Insys_Anthem_000695517
Insys_Anthem_000695529                   Insys_Anthem_000695529
Insys_Anthem_000695543                   Insys_Anthem_000695543
Insys_Anthem_000695546                   Insys_Anthem_000695546
Insys_Anthem_000695558                   Insys_Anthem_000695558
Insys_Anthem_000695560                   Insys_Anthem_000695560
Insys_Anthem_000695563                   Insys_Anthem_000695563
Insys_Anthem_000695569                   Insys_Anthem_000695569
Insys_Anthem_000695582                   Insys_Anthem_000695582
Insys_Anthem_000695585                   Insys_Anthem_000695585
Insys_Anthem_000695587                   Insys_Anthem_000695587
Insys_Anthem_000695589                   Insys_Anthem_000695589
Insys_Anthem_000695592                   Insys_Anthem_000695592
Insys_Anthem_000695598                   Insys_Anthem_000695598
Insys_Anthem_000695604                   Insys_Anthem_000695604
Insys_Anthem_000695606                   Insys_Anthem_000695606
Insys_Anthem_000695613                   Insys_Anthem_000695613
Insys_Anthem_000695621                   Insys_Anthem_000695621
Insys_Anthem_000695623                   Insys_Anthem_000695623
Insys_Anthem_000695627                   Insys_Anthem_000695627
Insys_Anthem_000695632                   Insys_Anthem_000695632
Insys_Anthem_000695639                   Insys_Anthem_000695639
Insys_Anthem_000695660                   Insys_Anthem_000695660
Insys_Anthem_000695674                   Insys_Anthem_000695674
Insys_Anthem_000695735                   Insys_Anthem_000695735
Insys_Anthem_000695737                   Insys_Anthem_000695737
Insys_Anthem_000695740                   Insys_Anthem_000695740
Insys_Anthem_000695748                   Insys_Anthem_000695748
Insys_Anthem_000695757                   Insys_Anthem_000695757
Insys_Anthem_000695823                   Insys_Anthem_000695823
Insys_Anthem_000695852                   Insys_Anthem_000695852
Insys_Anthem_000695853                   Insys_Anthem_000695853
Insys_Anthem_000695859                   Insys_Anthem_000695859
Insys_Anthem_000695864                   Insys_Anthem_000695864
Insys_Anthem_000695866                   Insys_Anthem_000695866
Insys_Anthem_000695869                   Insys_Anthem_000695869
Insys_Anthem_000695876                   Insys_Anthem_000695876
Insys_Anthem_000695897                   Insys_Anthem_000695897
Insys_Anthem_000695910                   Insys_Anthem_000695910
Insys_Anthem_000695923                   Insys_Anthem_000695923
Insys_Anthem_000695926                   Insys_Anthem_000695926
Insys_Anthem_000695931                   Insys_Anthem_000695931
Insys_Anthem_000695937                   Insys_Anthem_000695937

                                                    340
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 342 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000695939                   Insys_Anthem_000695939
Insys_Anthem_000695962                   Insys_Anthem_000695962
Insys_Anthem_000695964                   Insys_Anthem_000695964
Insys_Anthem_000696082                   Insys_Anthem_000696082
Insys_Anthem_000696090                   Insys_Anthem_000696090
Insys_Anthem_000696105                   Insys_Anthem_000696105
Insys_Anthem_000696110                   Insys_Anthem_000696110
Insys_Anthem_000696119                   Insys_Anthem_000696119
Insys_Anthem_000696122                   Insys_Anthem_000696122
Insys_Anthem_000696253                   Insys_Anthem_000696253
Insys_Anthem_000696260                   Insys_Anthem_000696260
Insys_Anthem_000696273                   Insys_Anthem_000696273
Insys_Anthem_000696277                   Insys_Anthem_000696277
Insys_Anthem_000696280                   Insys_Anthem_000696280
Insys_Anthem_000696302                   Insys_Anthem_000696302
Insys_Anthem_000696305                   Insys_Anthem_000696305
Insys_Anthem_000696308                   Insys_Anthem_000696308
Insys_Anthem_000696318                   Insys_Anthem_000696318
Insys_Anthem_000696322                   Insys_Anthem_000696322
Insys_Anthem_000696346                   Insys_Anthem_000696346
Insys_Anthem_000696350                   Insys_Anthem_000696350
Insys_Anthem_000696362                   Insys_Anthem_000696362
Insys_Anthem_000696365                   Insys_Anthem_000696365
Insys_Anthem_000696370                   Insys_Anthem_000696370
Insys_Anthem_000696377                   Insys_Anthem_000696377
Insys_Anthem_000696379                   Insys_Anthem_000696379
Insys_Anthem_000696382                   Insys_Anthem_000696382
Insys_Anthem_000696389                   Insys_Anthem_000696389
Insys_Anthem_000696413                   Insys_Anthem_000696413
Insys_Anthem_000696416                   Insys_Anthem_000696416
Insys_Anthem_000696420                   Insys_Anthem_000696420
Insys_Anthem_000696422                   Insys_Anthem_000696422
Insys_Anthem_000696426                   Insys_Anthem_000696426
Insys_Anthem_000696428                   Insys_Anthem_000696428
Insys_Anthem_000696430                   Insys_Anthem_000696430
Insys_Anthem_000696434                   Insys_Anthem_000696434
Insys_Anthem_000696436                   Insys_Anthem_000696436
Insys_Anthem_000696440                   Insys_Anthem_000696440
Insys_Anthem_000696442                   Insys_Anthem_000696442
Insys_Anthem_000696446                   Insys_Anthem_000696446
Insys_Anthem_000696448                   Insys_Anthem_000696448
Insys_Anthem_000696450                   Insys_Anthem_000696450
Insys_Anthem_000696451                   Insys_Anthem_000696451
Insys_Anthem_000696454                   Insys_Anthem_000696454
Insys_Anthem_000696463                   Insys_Anthem_000696463
Insys_Anthem_000696470                   Insys_Anthem_000696470
Insys_Anthem_000696479                   Insys_Anthem_000696479

                                                    341
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 343 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000696490                   Insys_Anthem_000696490
Insys_Anthem_000696504                   Insys_Anthem_000696504
Insys_Anthem_000696520                   Insys_Anthem_000696520
Insys_Anthem_000696523                   Insys_Anthem_000696523
Insys_Anthem_000696527                   Insys_Anthem_000696527
Insys_Anthem_000696534                   Insys_Anthem_000696534
Insys_Anthem_000696553                   Insys_Anthem_000696553
Insys_Anthem_000696570                   Insys_Anthem_000696570
Insys_Anthem_000696581                   Insys_Anthem_000696581
Insys_Anthem_000696590                   Insys_Anthem_000696590
Insys_Anthem_000696656                   Insys_Anthem_000696656
Insys_Anthem_000696925                   Insys_Anthem_000696925
Insys_Anthem_000696929                   Insys_Anthem_000696929
Insys_Anthem_000696931                   Insys_Anthem_000696931
Insys_Anthem_000696933                   Insys_Anthem_000696933
Insys_Anthem_000696935                   Insys_Anthem_000696935
Insys_Anthem_000696939                   Insys_Anthem_000696939
Insys_Anthem_000696944                   Insys_Anthem_000696944
Insys_Anthem_000696950                   Insys_Anthem_000696950
Insys_Anthem_000696952                   Insys_Anthem_000696952
Insys_Anthem_000696954                   Insys_Anthem_000696954
Insys_Anthem_000696956                   Insys_Anthem_000696956
Insys_Anthem_000696958                   Insys_Anthem_000696958
Insys_Anthem_000696960                   Insys_Anthem_000696960
Insys_Anthem_000696962                   Insys_Anthem_000696962
Insys_Anthem_000696966                   Insys_Anthem_000696966
Insys_Anthem_000696968                   Insys_Anthem_000696968
Insys_Anthem_000696970                   Insys_Anthem_000696970
Insys_Anthem_000696972                   Insys_Anthem_000696972
Insys_Anthem_000696976                   Insys_Anthem_000696976
Insys_Anthem_000696978                   Insys_Anthem_000696978
Insys_Anthem_000696980                   Insys_Anthem_000696980
Insys_Anthem_000696984                   Insys_Anthem_000696984
Insys_Anthem_000696987                   Insys_Anthem_000696987
Insys_Anthem_000696989                   Insys_Anthem_000696989
Insys_Anthem_000696994                   Insys_Anthem_000696994
Insys_Anthem_000697110                   Insys_Anthem_000697110
Insys_Anthem_000697170                   Insys_Anthem_000697170
Insys_Anthem_000697260                   Insys_Anthem_000697260
Insys_Anthem_000697272                   Insys_Anthem_000697272
Insys_Anthem_000697277                   Insys_Anthem_000697277
Insys_Anthem_000697281                   Insys_Anthem_000697281
Insys_Anthem_000697289                   Insys_Anthem_000697289
Insys_Anthem_000697291                   Insys_Anthem_000697291
Insys_Anthem_000697334                   Insys_Anthem_000697334
Insys_Anthem_000697336                   Insys_Anthem_000697336
Insys_Anthem_000697355                   Insys_Anthem_000697355

                                                    342
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 344 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000697365                   Insys_Anthem_000697365
Insys_Anthem_000697369                   Insys_Anthem_000697369
Insys_Anthem_000697416                   Insys_Anthem_000697416
Insys_Anthem_000697427                   Insys_Anthem_000697427
Insys_Anthem_000697431                   Insys_Anthem_000697431
Insys_Anthem_000697449                   Insys_Anthem_000697449
Insys_Anthem_000697461                   Insys_Anthem_000697461
Insys_Anthem_000697475                   Insys_Anthem_000697475
Insys_Anthem_000697498                   Insys_Anthem_000697498
Insys_Anthem_000697502                   Insys_Anthem_000697502
Insys_Anthem_000697506                   Insys_Anthem_000697506
Insys_Anthem_000697508                   Insys_Anthem_000697508
Insys_Anthem_000697510                   Insys_Anthem_000697510
Insys_Anthem_000697516                   Insys_Anthem_000697516
Insys_Anthem_000697518                   Insys_Anthem_000697518
Insys_Anthem_000697520                   Insys_Anthem_000697520
Insys_Anthem_000697522                   Insys_Anthem_000697522
Insys_Anthem_000697525                   Insys_Anthem_000697525
Insys_Anthem_000697527                   Insys_Anthem_000697527
Insys_Anthem_000697529                   Insys_Anthem_000697529
Insys_Anthem_000697534                   Insys_Anthem_000697534
Insys_Anthem_000697553                   Insys_Anthem_000697553
Insys_Anthem_000697555                   Insys_Anthem_000697555
Insys_Anthem_000697573                   Insys_Anthem_000697573
Insys_Anthem_000697626                   Insys_Anthem_000697626
Insys_Anthem_000697632                   Insys_Anthem_000697632
Insys_Anthem_000697665                   Insys_Anthem_000697665
Insys_Anthem_000697667                   Insys_Anthem_000697667
Insys_Anthem_000697672                   Insys_Anthem_000697672
Insys_Anthem_000697699                   Insys_Anthem_000697699
Insys_Anthem_000697701                   Insys_Anthem_000697701
Insys_Anthem_000697705                   Insys_Anthem_000697705
Insys_Anthem_000697712                   Insys_Anthem_000697712
Insys_Anthem_000697717                   Insys_Anthem_000697717
Insys_Anthem_000697722                   Insys_Anthem_000697722
Insys_Anthem_000697727                   Insys_Anthem_000697727
Insys_Anthem_000697754                   Insys_Anthem_000697754
Insys_Anthem_000697760                   Insys_Anthem_000697760
Insys_Anthem_000697816                   Insys_Anthem_000697816
Insys_Anthem_000697866                   Insys_Anthem_000697866
Insys_Anthem_000697892                   Insys_Anthem_000697892
Insys_Anthem_000697916                   Insys_Anthem_000697916
Insys_Anthem_000697918                   Insys_Anthem_000697918
Insys_Anthem_000697921                   Insys_Anthem_000697921
Insys_Anthem_000697922                   Insys_Anthem_000697922
Insys_Anthem_000698014                   Insys_Anthem_000698014
Insys_Anthem_000698018                   Insys_Anthem_000698018

                                                    343
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 345 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000698173                   Insys_Anthem_000698173
Insys_Anthem_000698175                   Insys_Anthem_000698175
Insys_Anthem_000698228                   Insys_Anthem_000698228
Insys_Anthem_000698254                   Insys_Anthem_000698254
Insys_Anthem_000698277                   Insys_Anthem_000698277
Insys_Anthem_000698279                   Insys_Anthem_000698279
Insys_Anthem_000698291                   Insys_Anthem_000698291
Insys_Anthem_000698299                   Insys_Anthem_000698299
Insys_Anthem_000698314                   Insys_Anthem_000698314
Insys_Anthem_000698326                   Insys_Anthem_000698326
Insys_Anthem_000698329                   Insys_Anthem_000698329
Insys_Anthem_000698331                   Insys_Anthem_000698331
Insys_Anthem_000698334                   Insys_Anthem_000698334
Insys_Anthem_000698338                   Insys_Anthem_000698338
Insys_Anthem_000698343                   Insys_Anthem_000698343
Insys_Anthem_000698347                   Insys_Anthem_000698347
Insys_Anthem_000698355                   Insys_Anthem_000698355
Insys_Anthem_000698376                   Insys_Anthem_000698376
Insys_Anthem_000698381                   Insys_Anthem_000698381
Insys_Anthem_000698387                   Insys_Anthem_000698387
Insys_Anthem_000698410                   Insys_Anthem_000698410
Insys_Anthem_000698412                   Insys_Anthem_000698412
Insys_Anthem_000698414                   Insys_Anthem_000698414
Insys_Anthem_000698416                   Insys_Anthem_000698416
Insys_Anthem_000698428                   Insys_Anthem_000698428
Insys_Anthem_000698440                   Insys_Anthem_000698440
Insys_Anthem_000698453                   Insys_Anthem_000698453
Insys_Anthem_000698457                   Insys_Anthem_000698457
Insys_Anthem_000698469                   Insys_Anthem_000698469
Insys_Anthem_000698500                   Insys_Anthem_000698500
Insys_Anthem_000698504                   Insys_Anthem_000698504
Insys_Anthem_000698514                   Insys_Anthem_000698514
Insys_Anthem_000698526                   Insys_Anthem_000698526
Insys_Anthem_000698540                   Insys_Anthem_000698540
Insys_Anthem_000698545                   Insys_Anthem_000698545
Insys_Anthem_000698549                   Insys_Anthem_000698549
Insys_Anthem_000698551                   Insys_Anthem_000698551
Insys_Anthem_000698553                   Insys_Anthem_000698553
Insys_Anthem_000698562                   Insys_Anthem_000698562
Insys_Anthem_000698569                   Insys_Anthem_000698569
Insys_Anthem_000698571                   Insys_Anthem_000698571
Insys_Anthem_000698573                   Insys_Anthem_000698573
Insys_Anthem_000698576                   Insys_Anthem_000698576
Insys_Anthem_000698578                   Insys_Anthem_000698578
Insys_Anthem_000698582                   Insys_Anthem_000698582
Insys_Anthem_000698607                   Insys_Anthem_000698607
Insys_Anthem_000698610                   Insys_Anthem_000698610

                                                    344
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 346 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000698616                   Insys_Anthem_000698616
Insys_Anthem_000698624                   Insys_Anthem_000698624
Insys_Anthem_000698669                   Insys_Anthem_000698669
Insys_Anthem_000698701                   Insys_Anthem_000698701
Insys_Anthem_000698714                   Insys_Anthem_000698714
Insys_Anthem_000698718                   Insys_Anthem_000698718
Insys_Anthem_000698723                   Insys_Anthem_000698723
Insys_Anthem_000698730                   Insys_Anthem_000698730
Insys_Anthem_000698754                   Insys_Anthem_000698754
Insys_Anthem_000698775                   Insys_Anthem_000698775
Insys_Anthem_000698783                   Insys_Anthem_000698783
Insys_Anthem_000698797                   Insys_Anthem_000698797
Insys_Anthem_000698802                   Insys_Anthem_000698802
Insys_Anthem_000698822                   Insys_Anthem_000698822
Insys_Anthem_000698830                   Insys_Anthem_000698830
Insys_Anthem_000698834                   Insys_Anthem_000698834
Insys_Anthem_000698840                   Insys_Anthem_000698840
Insys_Anthem_000698860                   Insys_Anthem_000698860
Insys_Anthem_000698875                   Insys_Anthem_000698875
Insys_Anthem_000698891                   Insys_Anthem_000698891
Insys_Anthem_000698894                   Insys_Anthem_000698894
Insys_Anthem_000698908                   Insys_Anthem_000698908
Insys_Anthem_000698921                   Insys_Anthem_000698921
Insys_Anthem_000699003                   Insys_Anthem_000699003
Insys_Anthem_000699040                   Insys_Anthem_000699040
Insys_Anthem_000699082                   Insys_Anthem_000699082
Insys_Anthem_000699084                   Insys_Anthem_000699084
Insys_Anthem_000699095                   Insys_Anthem_000699095
Insys_Anthem_000699097                   Insys_Anthem_000699097
Insys_Anthem_000699103                   Insys_Anthem_000699103
Insys_Anthem_000699108                   Insys_Anthem_000699108
Insys_Anthem_000699127                   Insys_Anthem_000699127
Insys_Anthem_000699131                   Insys_Anthem_000699131
Insys_Anthem_000699138                   Insys_Anthem_000699138
Insys_Anthem_000699146                   Insys_Anthem_000699146
Insys_Anthem_000699151                   Insys_Anthem_000699151
Insys_Anthem_000699159                   Insys_Anthem_000699159
Insys_Anthem_000699160                   Insys_Anthem_000699160
Insys_Anthem_000699200                   Insys_Anthem_000699200
Insys_Anthem_000699212                   Insys_Anthem_000699212
Insys_Anthem_000699215                   Insys_Anthem_000699215
Insys_Anthem_000699217                   Insys_Anthem_000699217
Insys_Anthem_000699236                   Insys_Anthem_000699236
Insys_Anthem_000699254                   Insys_Anthem_000699254
Insys_Anthem_000699257                   Insys_Anthem_000699257
Insys_Anthem_000699262                   Insys_Anthem_000699262
Insys_Anthem_000699264                   Insys_Anthem_000699264

                                                    345
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 347 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000699282                   Insys_Anthem_000699282
Insys_Anthem_000699290                   Insys_Anthem_000699290
Insys_Anthem_000699292                   Insys_Anthem_000699292
Insys_Anthem_000699294                   Insys_Anthem_000699294
Insys_Anthem_000699296                   Insys_Anthem_000699296
Insys_Anthem_000699303                   Insys_Anthem_000699303
Insys_Anthem_000699305                   Insys_Anthem_000699305
Insys_Anthem_000699307                   Insys_Anthem_000699307
Insys_Anthem_000699311                   Insys_Anthem_000699311
Insys_Anthem_000699313                   Insys_Anthem_000699313
Insys_Anthem_000699315                   Insys_Anthem_000699315
Insys_Anthem_000699325                   Insys_Anthem_000699325
Insys_Anthem_000699328                   Insys_Anthem_000699328
Insys_Anthem_000699334                   Insys_Anthem_000699334
Insys_Anthem_000699336                   Insys_Anthem_000699336
Insys_Anthem_000699342                   Insys_Anthem_000699342
Insys_Anthem_000699351                   Insys_Anthem_000699351
Insys_Anthem_000699355                   Insys_Anthem_000699355
Insys_Anthem_000699385                   Insys_Anthem_000699385
Insys_Anthem_000699394                   Insys_Anthem_000699394
Insys_Anthem_000699397                   Insys_Anthem_000699397
Insys_Anthem_000699401                   Insys_Anthem_000699401
Insys_Anthem_000699405                   Insys_Anthem_000699405
Insys_Anthem_000699407                   Insys_Anthem_000699407
Insys_Anthem_000699432                   Insys_Anthem_000699432
Insys_Anthem_000699436                   Insys_Anthem_000699436
Insys_Anthem_000699441                   Insys_Anthem_000699441
Insys_Anthem_000699451                   Insys_Anthem_000699451
Insys_Anthem_000699462                   Insys_Anthem_000699462
Insys_Anthem_000699464                   Insys_Anthem_000699464
Insys_Anthem_000699466                   Insys_Anthem_000699466
Insys_Anthem_000699477                   Insys_Anthem_000699477
Insys_Anthem_000699485                   Insys_Anthem_000699485
Insys_Anthem_000699487                   Insys_Anthem_000699487
Insys_Anthem_000699492                   Insys_Anthem_000699492
Insys_Anthem_000699507                   Insys_Anthem_000699507
Insys_Anthem_000699540                   Insys_Anthem_000699540
Insys_Anthem_000699571                   Insys_Anthem_000699571
Insys_Anthem_000699593                   Insys_Anthem_000699593
Insys_Anthem_000699624                   Insys_Anthem_000699624
Insys_Anthem_000699629                   Insys_Anthem_000699629
Insys_Anthem_000699644                   Insys_Anthem_000699644
Insys_Anthem_000699646                   Insys_Anthem_000699646
Insys_Anthem_000699655                   Insys_Anthem_000699655
Insys_Anthem_000699657                   Insys_Anthem_000699657
Insys_Anthem_000699660                   Insys_Anthem_000699660
Insys_Anthem_000699667                   Insys_Anthem_000699667

                                                    346
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 348 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000699671                   Insys_Anthem_000699671
Insys_Anthem_000699676                   Insys_Anthem_000699676
Insys_Anthem_000699693                   Insys_Anthem_000699693
Insys_Anthem_000699695                   Insys_Anthem_000699695
Insys_Anthem_000699703                   Insys_Anthem_000699703
Insys_Anthem_000699716                   Insys_Anthem_000699716
Insys_Anthem_000699718                   Insys_Anthem_000699718
Insys_Anthem_000699738                   Insys_Anthem_000699738
Insys_Anthem_000699746                   Insys_Anthem_000699746
Insys_Anthem_000699748                   Insys_Anthem_000699748
Insys_Anthem_000699752                   Insys_Anthem_000699752
Insys_Anthem_000699757                   Insys_Anthem_000699757
Insys_Anthem_000699770                   Insys_Anthem_000699770
Insys_Anthem_000699787                   Insys_Anthem_000699787
Insys_Anthem_000699798                   Insys_Anthem_000699798
Insys_Anthem_000699814                   Insys_Anthem_000699814
Insys_Anthem_000699819                   Insys_Anthem_000699819
Insys_Anthem_000699831                   Insys_Anthem_000699831
Insys_Anthem_000699840                   Insys_Anthem_000699840
Insys_Anthem_000699842                   Insys_Anthem_000699842
Insys_Anthem_000699845                   Insys_Anthem_000699845
Insys_Anthem_000699847                   Insys_Anthem_000699847
Insys_Anthem_000699849                   Insys_Anthem_000699849
Insys_Anthem_000699851                   Insys_Anthem_000699851
Insys_Anthem_000699856                   Insys_Anthem_000699856
Insys_Anthem_000699860                   Insys_Anthem_000699860
Insys_Anthem_000699862                   Insys_Anthem_000699862
Insys_Anthem_000699864                   Insys_Anthem_000699864
Insys_Anthem_000699868                   Insys_Anthem_000699868
Insys_Anthem_000699872                   Insys_Anthem_000699872
Insys_Anthem_000699875                   Insys_Anthem_000699875
Insys_Anthem_000699879                   Insys_Anthem_000699879
Insys_Anthem_000699883                   Insys_Anthem_000699883
Insys_Anthem_000699885                   Insys_Anthem_000699885
Insys_Anthem_000699893                   Insys_Anthem_000699893
Insys_Anthem_000699903                   Insys_Anthem_000699903
Insys_Anthem_000699916                   Insys_Anthem_000699916
Insys_Anthem_000699921                   Insys_Anthem_000699921
Insys_Anthem_000699935                   Insys_Anthem_000699935
Insys_Anthem_000699948                   Insys_Anthem_000699948
Insys_Anthem_000699964                   Insys_Anthem_000699964
Insys_Anthem_000699968                   Insys_Anthem_000699968
Insys_Anthem_000699970                   Insys_Anthem_000699970
Insys_Anthem_000699975                   Insys_Anthem_000699975
Insys_Anthem_000699986                   Insys_Anthem_000699986
Insys_Anthem_000699988                   Insys_Anthem_000699988
Insys_Anthem_000699999                   Insys_Anthem_000699999

                                                    347
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 349 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000700005                   Insys_Anthem_000700005
Insys_Anthem_000700007                   Insys_Anthem_000700007
Insys_Anthem_000700011                   Insys_Anthem_000700011
Insys_Anthem_000700013                   Insys_Anthem_000700013
Insys_Anthem_000700027                   Insys_Anthem_000700027
Insys_Anthem_000700032                   Insys_Anthem_000700032
Insys_Anthem_000700036                   Insys_Anthem_000700036
Insys_Anthem_000700043                   Insys_Anthem_000700043
Insys_Anthem_000700050                   Insys_Anthem_000700050
Insys_Anthem_000700052                   Insys_Anthem_000700052
Insys_Anthem_000700058                   Insys_Anthem_000700058
Insys_Anthem_000700077                   Insys_Anthem_000700077
Insys_Anthem_000700099                   Insys_Anthem_000700099
Insys_Anthem_000700101                   Insys_Anthem_000700101
Insys_Anthem_000700106                   Insys_Anthem_000700106
Insys_Anthem_000700108                   Insys_Anthem_000700108
Insys_Anthem_000700115                   Insys_Anthem_000700115
Insys_Anthem_000700128                   Insys_Anthem_000700128
Insys_Anthem_000700138                   Insys_Anthem_000700138
Insys_Anthem_000700145                   Insys_Anthem_000700145
Insys_Anthem_000700149                   Insys_Anthem_000700149
Insys_Anthem_000700151                   Insys_Anthem_000700151
Insys_Anthem_000700155                   Insys_Anthem_000700155
Insys_Anthem_000700159                   Insys_Anthem_000700159
Insys_Anthem_000700166                   Insys_Anthem_000700166
Insys_Anthem_000700168                   Insys_Anthem_000700168
Insys_Anthem_000700170                   Insys_Anthem_000700170
Insys_Anthem_000700180                   Insys_Anthem_000700180
Insys_Anthem_000700184                   Insys_Anthem_000700184
Insys_Anthem_000700191                   Insys_Anthem_000700191
Insys_Anthem_000700193                   Insys_Anthem_000700193
Insys_Anthem_000700195                   Insys_Anthem_000700195
Insys_Anthem_000700202                   Insys_Anthem_000700202
Insys_Anthem_000700212                   Insys_Anthem_000700212
Insys_Anthem_000700214                   Insys_Anthem_000700214
Insys_Anthem_000700216                   Insys_Anthem_000700216
Insys_Anthem_000700222                   Insys_Anthem_000700222
Insys_Anthem_000700224                   Insys_Anthem_000700224
Insys_Anthem_000700230                   Insys_Anthem_000700230
Insys_Anthem_000700232                   Insys_Anthem_000700232
Insys_Anthem_000700234                   Insys_Anthem_000700234
Insys_Anthem_000700238                   Insys_Anthem_000700238
Insys_Anthem_000700240                   Insys_Anthem_000700240
Insys_Anthem_000700242                   Insys_Anthem_000700242
Insys_Anthem_000700245                   Insys_Anthem_000700245
Insys_Anthem_000700251                   Insys_Anthem_000700251
Insys_Anthem_000700253                   Insys_Anthem_000700253

                                                    348
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 350 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000700266                   Insys_Anthem_000700266
Insys_Anthem_000700270                   Insys_Anthem_000700270
Insys_Anthem_000700273                   Insys_Anthem_000700273
Insys_Anthem_000700275                   Insys_Anthem_000700275
Insys_Anthem_000700277                   Insys_Anthem_000700277
Insys_Anthem_000700284                   Insys_Anthem_000700284
Insys_Anthem_000700290                   Insys_Anthem_000700290
Insys_Anthem_000700301                   Insys_Anthem_000700301
Insys_Anthem_000700311                   Insys_Anthem_000700311
Insys_Anthem_000700316                   Insys_Anthem_000700316
Insys_Anthem_000700333                   Insys_Anthem_000700333
Insys_Anthem_000700342                   Insys_Anthem_000700342
Insys_Anthem_000700344                   Insys_Anthem_000700344
Insys_Anthem_000700346                   Insys_Anthem_000700346
Insys_Anthem_000700348                   Insys_Anthem_000700348
Insys_Anthem_000700356                   Insys_Anthem_000700356
Insys_Anthem_000700366                   Insys_Anthem_000700366
Insys_Anthem_000700374                   Insys_Anthem_000700374
Insys_Anthem_000700379                   Insys_Anthem_000700379
Insys_Anthem_000700383                   Insys_Anthem_000700383
Insys_Anthem_000700391                   Insys_Anthem_000700391
Insys_Anthem_000700396                   Insys_Anthem_000700396
Insys_Anthem_000700406                   Insys_Anthem_000700406
Insys_Anthem_000700410                   Insys_Anthem_000700410
Insys_Anthem_000700413                   Insys_Anthem_000700413
Insys_Anthem_000700419                   Insys_Anthem_000700419
Insys_Anthem_000700428                   Insys_Anthem_000700428
Insys_Anthem_000700454                   Insys_Anthem_000700454
Insys_Anthem_000700474                   Insys_Anthem_000700474
Insys_Anthem_000700476                   Insys_Anthem_000700476
Insys_Anthem_000700489                   Insys_Anthem_000700489
Insys_Anthem_000700496                   Insys_Anthem_000700496
Insys_Anthem_000700511                   Insys_Anthem_000700511
Insys_Anthem_000700551                   Insys_Anthem_000700551
Insys_Anthem_000700558                   Insys_Anthem_000700558
Insys_Anthem_000700562                   Insys_Anthem_000700562
Insys_Anthem_000700581                   Insys_Anthem_000700581
Insys_Anthem_000700590                   Insys_Anthem_000700590
Insys_Anthem_000700591                   Insys_Anthem_000700591
Insys_Anthem_000700592                   Insys_Anthem_000700592
Insys_Anthem_000700593                   Insys_Anthem_000700593
Insys_Anthem_000700598                   Insys_Anthem_000700598
Insys_Anthem_000700602                   Insys_Anthem_000700602
Insys_Anthem_000700604                   Insys_Anthem_000700604
Insys_Anthem_000700617                   Insys_Anthem_000700617
Insys_Anthem_000700619                   Insys_Anthem_000700619
Insys_Anthem_000700625                   Insys_Anthem_000700625

                                                    349
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 351 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000700630                   Insys_Anthem_000700630
Insys_Anthem_000700647                   Insys_Anthem_000700647
Insys_Anthem_000700652                   Insys_Anthem_000700652
Insys_Anthem_000700659                   Insys_Anthem_000700659
Insys_Anthem_000700670                   Insys_Anthem_000700670
Insys_Anthem_000700672                   Insys_Anthem_000700672
Insys_Anthem_000700674                   Insys_Anthem_000700674
Insys_Anthem_000700681                   Insys_Anthem_000700681
Insys_Anthem_000700683                   Insys_Anthem_000700683
Insys_Anthem_000700687                   Insys_Anthem_000700687
Insys_Anthem_000700718                   Insys_Anthem_000700718
Insys_Anthem_000700745                   Insys_Anthem_000700745
Insys_Anthem_000700752                   Insys_Anthem_000700752
Insys_Anthem_000700757                   Insys_Anthem_000700757
Insys_Anthem_000700759                   Insys_Anthem_000700759
Insys_Anthem_000700780                   Insys_Anthem_000700780
Insys_Anthem_000700782                   Insys_Anthem_000700782
Insys_Anthem_000700784                   Insys_Anthem_000700784
Insys_Anthem_000700823                   Insys_Anthem_000700823
Insys_Anthem_000700825                   Insys_Anthem_000700825
Insys_Anthem_000700846                   Insys_Anthem_000700846
Insys_Anthem_000700860                   Insys_Anthem_000700860
Insys_Anthem_000700903                   Insys_Anthem_000700903
Insys_Anthem_000700911                   Insys_Anthem_000700911
Insys_Anthem_000700914                   Insys_Anthem_000700914
Insys_Anthem_000700916                   Insys_Anthem_000700916
Insys_Anthem_000700918                   Insys_Anthem_000700918
Insys_Anthem_000700922                   Insys_Anthem_000700922
Insys_Anthem_000700927                   Insys_Anthem_000700927
Insys_Anthem_000700935                   Insys_Anthem_000700935
Insys_Anthem_000700939                   Insys_Anthem_000700939
Insys_Anthem_000700943                   Insys_Anthem_000700943
Insys_Anthem_000700945                   Insys_Anthem_000700945
Insys_Anthem_000700947                   Insys_Anthem_000700947
Insys_Anthem_000700949                   Insys_Anthem_000700949
Insys_Anthem_000700951                   Insys_Anthem_000700951
Insys_Anthem_000700953                   Insys_Anthem_000700953
Insys_Anthem_000700961                   Insys_Anthem_000700961
Insys_Anthem_000700985                   Insys_Anthem_000700985
Insys_Anthem_000700990                   Insys_Anthem_000700990
Insys_Anthem_000700993                   Insys_Anthem_000700993
Insys_Anthem_000700995                   Insys_Anthem_000700995
Insys_Anthem_000701006                   Insys_Anthem_000701006
Insys_Anthem_000701008                   Insys_Anthem_000701008
Insys_Anthem_000701012                   Insys_Anthem_000701012
Insys_Anthem_000701016                   Insys_Anthem_000701016
Insys_Anthem_000701024                   Insys_Anthem_000701024

                                                    350
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 352 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000701027                   Insys_Anthem_000701027
Insys_Anthem_000701029                   Insys_Anthem_000701029
Insys_Anthem_000701031                   Insys_Anthem_000701031
Insys_Anthem_000701033                   Insys_Anthem_000701033
Insys_Anthem_000701035                   Insys_Anthem_000701035
Insys_Anthem_000701046                   Insys_Anthem_000701046
Insys_Anthem_000701051                   Insys_Anthem_000701051
Insys_Anthem_000701056                   Insys_Anthem_000701056
Insys_Anthem_000701059                   Insys_Anthem_000701059
Insys_Anthem_000701068                   Insys_Anthem_000701068
Insys_Anthem_000701078                   Insys_Anthem_000701078
Insys_Anthem_000701099                   Insys_Anthem_000701099
Insys_Anthem_000701103                   Insys_Anthem_000701103
Insys_Anthem_000701109                   Insys_Anthem_000701109
Insys_Anthem_000701114                   Insys_Anthem_000701114
Insys_Anthem_000701128                   Insys_Anthem_000701128
Insys_Anthem_000701133                   Insys_Anthem_000701133
Insys_Anthem_000701136                   Insys_Anthem_000701136
Insys_Anthem_000701164                   Insys_Anthem_000701164
Insys_Anthem_000701166                   Insys_Anthem_000701166
Insys_Anthem_000701171                   Insys_Anthem_000701171
Insys_Anthem_000701177                   Insys_Anthem_000701177
Insys_Anthem_000701195                   Insys_Anthem_000701195
Insys_Anthem_000701202                   Insys_Anthem_000701202
Insys_Anthem_000701229                   Insys_Anthem_000701229
Insys_Anthem_000701238                   Insys_Anthem_000701238
Insys_Anthem_000701239                   Insys_Anthem_000701239
Insys_Anthem_000701244                   Insys_Anthem_000701244
Insys_Anthem_000701248                   Insys_Anthem_000701248
Insys_Anthem_000701252                   Insys_Anthem_000701252
Insys_Anthem_000701254                   Insys_Anthem_000701254
Insys_Anthem_000701257                   Insys_Anthem_000701257
Insys_Anthem_000701262                   Insys_Anthem_000701262
Insys_Anthem_000701264                   Insys_Anthem_000701264
Insys_Anthem_000701266                   Insys_Anthem_000701266
Insys_Anthem_000701268                   Insys_Anthem_000701268
Insys_Anthem_000701270                   Insys_Anthem_000701270
Insys_Anthem_000701274                   Insys_Anthem_000701274
Insys_Anthem_000701278                   Insys_Anthem_000701278
Insys_Anthem_000701281                   Insys_Anthem_000701281
Insys_Anthem_000701283                   Insys_Anthem_000701283
Insys_Anthem_000701285                   Insys_Anthem_000701285
Insys_Anthem_000701289                   Insys_Anthem_000701289
Insys_Anthem_000701293                   Insys_Anthem_000701293
Insys_Anthem_000701297                   Insys_Anthem_000701297
Insys_Anthem_000701306                   Insys_Anthem_000701306
Insys_Anthem_000701308                   Insys_Anthem_000701308

                                                    351
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 353 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000701320                   Insys_Anthem_000701320
Insys_Anthem_000701324                   Insys_Anthem_000701324
Insys_Anthem_000701326                   Insys_Anthem_000701326
Insys_Anthem_000701328                   Insys_Anthem_000701328
Insys_Anthem_000701336                   Insys_Anthem_000701336
Insys_Anthem_000701339                   Insys_Anthem_000701339
Insys_Anthem_000701341                   Insys_Anthem_000701341
Insys_Anthem_000701346                   Insys_Anthem_000701346
Insys_Anthem_000701354                   Insys_Anthem_000701354
Insys_Anthem_000701360                   Insys_Anthem_000701360
Insys_Anthem_000701373                   Insys_Anthem_000701373
Insys_Anthem_000701389                   Insys_Anthem_000701389
Insys_Anthem_000701397                   Insys_Anthem_000701397
Insys_Anthem_000701418                   Insys_Anthem_000701418
Insys_Anthem_000701441                   Insys_Anthem_000701441
Insys_Anthem_000701443                   Insys_Anthem_000701443
Insys_Anthem_000701452                   Insys_Anthem_000701452
Insys_Anthem_000701456                   Insys_Anthem_000701456
Insys_Anthem_000701459                   Insys_Anthem_000701459
Insys_Anthem_000701461                   Insys_Anthem_000701461
Insys_Anthem_000701463                   Insys_Anthem_000701463
Insys_Anthem_000701474                   Insys_Anthem_000701474
Insys_Anthem_000701476                   Insys_Anthem_000701476
Insys_Anthem_000701478                   Insys_Anthem_000701478
Insys_Anthem_000701480                   Insys_Anthem_000701480
Insys_Anthem_000701484                   Insys_Anthem_000701484
Insys_Anthem_000701502                   Insys_Anthem_000701502
Insys_Anthem_000701508                   Insys_Anthem_000701508
Insys_Anthem_000701511                   Insys_Anthem_000701511
Insys_Anthem_000701520                   Insys_Anthem_000701520
Insys_Anthem_000701522                   Insys_Anthem_000701522
Insys_Anthem_000701525                   Insys_Anthem_000701525
Insys_Anthem_000701531                   Insys_Anthem_000701531
Insys_Anthem_000701534                   Insys_Anthem_000701534
Insys_Anthem_000701558                   Insys_Anthem_000701558
Insys_Anthem_000701570                   Insys_Anthem_000701570
Insys_Anthem_000701572                   Insys_Anthem_000701572
Insys_Anthem_000701583                   Insys_Anthem_000701583
Insys_Anthem_000701587                   Insys_Anthem_000701587
Insys_Anthem_000701589                   Insys_Anthem_000701589
Insys_Anthem_000701591                   Insys_Anthem_000701591
Insys_Anthem_000701595                   Insys_Anthem_000701595
Insys_Anthem_000701601                   Insys_Anthem_000701601
Insys_Anthem_000701603                   Insys_Anthem_000701603
Insys_Anthem_000701609                   Insys_Anthem_000701609
Insys_Anthem_000701611                   Insys_Anthem_000701611
Insys_Anthem_000701613                   Insys_Anthem_000701613

                                                    352
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 354 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000701615                   Insys_Anthem_000701615
Insys_Anthem_000701623                   Insys_Anthem_000701623
Insys_Anthem_000701626                   Insys_Anthem_000701626
Insys_Anthem_000701643                   Insys_Anthem_000701643
Insys_Anthem_000701655                   Insys_Anthem_000701655
Insys_Anthem_000701657                   Insys_Anthem_000701657
Insys_Anthem_000701659                   Insys_Anthem_000701659
Insys_Anthem_000701661                   Insys_Anthem_000701661
Insys_Anthem_000701663                   Insys_Anthem_000701663
Insys_Anthem_000701681                   Insys_Anthem_000701681
Insys_Anthem_000701688                   Insys_Anthem_000701688
Insys_Anthem_000701696                   Insys_Anthem_000701696
Insys_Anthem_000701739                   Insys_Anthem_000701739
Insys_Anthem_000701753                   Insys_Anthem_000701753
Insys_Anthem_000701755                   Insys_Anthem_000701755
Insys_Anthem_000701759                   Insys_Anthem_000701759
Insys_Anthem_000701772                   Insys_Anthem_000701772
Insys_Anthem_000701777                   Insys_Anthem_000701777
Insys_Anthem_000701787                   Insys_Anthem_000701787
Insys_Anthem_000701789                   Insys_Anthem_000701789
Insys_Anthem_000701798                   Insys_Anthem_000701798
Insys_Anthem_000701805                   Insys_Anthem_000701805
Insys_Anthem_000701816                   Insys_Anthem_000701816
Insys_Anthem_000701820                   Insys_Anthem_000701820
Insys_Anthem_000701822                   Insys_Anthem_000701822
Insys_Anthem_000701839                   Insys_Anthem_000701839
Insys_Anthem_000701845                   Insys_Anthem_000701845
Insys_Anthem_000701865                   Insys_Anthem_000701865
Insys_Anthem_000701876                   Insys_Anthem_000701876
Insys_Anthem_000701885                   Insys_Anthem_000701885
Insys_Anthem_000701909                   Insys_Anthem_000701909
Insys_Anthem_000701922                   Insys_Anthem_000701922
Insys_Anthem_000701935                   Insys_Anthem_000701935
Insys_Anthem_000701944                   Insys_Anthem_000701944
Insys_Anthem_000701946                   Insys_Anthem_000701946
Insys_Anthem_000701948                   Insys_Anthem_000701948
Insys_Anthem_000701952                   Insys_Anthem_000701952
Insys_Anthem_000701956                   Insys_Anthem_000701956
Insys_Anthem_000701958                   Insys_Anthem_000701958
Insys_Anthem_000701981                   Insys_Anthem_000701981
Insys_Anthem_000701989                   Insys_Anthem_000701989
Insys_Anthem_000701993                   Insys_Anthem_000701993
Insys_Anthem_000702012                   Insys_Anthem_000702012
Insys_Anthem_000702016                   Insys_Anthem_000702016
Insys_Anthem_000702018                   Insys_Anthem_000702018
Insys_Anthem_000702020                   Insys_Anthem_000702020
Insys_Anthem_000702025                   Insys_Anthem_000702025

                                                    353
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 355 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000702037                   Insys_Anthem_000702037
Insys_Anthem_000702040                   Insys_Anthem_000702040
Insys_Anthem_000702049                   Insys_Anthem_000702049
Insys_Anthem_000702051                   Insys_Anthem_000702051
Insys_Anthem_000702053                   Insys_Anthem_000702053
Insys_Anthem_000702063                   Insys_Anthem_000702063
Insys_Anthem_000702093                   Insys_Anthem_000702093
Insys_Anthem_000702110                   Insys_Anthem_000702110
Insys_Anthem_000702112                   Insys_Anthem_000702112
Insys_Anthem_000702119                   Insys_Anthem_000702119
Insys_Anthem_000702123                   Insys_Anthem_000702123
Insys_Anthem_000702127                   Insys_Anthem_000702127
Insys_Anthem_000702130                   Insys_Anthem_000702130
Insys_Anthem_000702132                   Insys_Anthem_000702132
Insys_Anthem_000702134                   Insys_Anthem_000702134
Insys_Anthem_000702138                   Insys_Anthem_000702138
Insys_Anthem_000702140                   Insys_Anthem_000702140
Insys_Anthem_000702143                   Insys_Anthem_000702143
Insys_Anthem_000702148                   Insys_Anthem_000702148
Insys_Anthem_000702150                   Insys_Anthem_000702150
Insys_Anthem_000702152                   Insys_Anthem_000702152
Insys_Anthem_000702154                   Insys_Anthem_000702154
Insys_Anthem_000702156                   Insys_Anthem_000702156
Insys_Anthem_000702158                   Insys_Anthem_000702158
Insys_Anthem_000702160                   Insys_Anthem_000702160
Insys_Anthem_000702162                   Insys_Anthem_000702162
Insys_Anthem_000702167                   Insys_Anthem_000702167
Insys_Anthem_000702179                   Insys_Anthem_000702179
Insys_Anthem_000702181                   Insys_Anthem_000702181
Insys_Anthem_000702183                   Insys_Anthem_000702183
Insys_Anthem_000702188                   Insys_Anthem_000702188
Insys_Anthem_000702196                   Insys_Anthem_000702196
Insys_Anthem_000702198                   Insys_Anthem_000702198
Insys_Anthem_000702200                   Insys_Anthem_000702200
Insys_Anthem_000702260                   Insys_Anthem_000702260
Insys_Anthem_000702272                   Insys_Anthem_000702272
Insys_Anthem_000702274                   Insys_Anthem_000702274
Insys_Anthem_000702289                   Insys_Anthem_000702289
Insys_Anthem_000702297                   Insys_Anthem_000702297
Insys_Anthem_000702299                   Insys_Anthem_000702299
Insys_Anthem_000702304                   Insys_Anthem_000702304
Insys_Anthem_000702306                   Insys_Anthem_000702306
Insys_Anthem_000702310                   Insys_Anthem_000702310
Insys_Anthem_000702312                   Insys_Anthem_000702312
Insys_Anthem_000702316                   Insys_Anthem_000702316
Insys_Anthem_000702318                   Insys_Anthem_000702318
Insys_Anthem_000702325                   Insys_Anthem_000702325

                                                    354
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 356 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000702332                   Insys_Anthem_000702332
Insys_Anthem_000702335                   Insys_Anthem_000702335
Insys_Anthem_000702338                   Insys_Anthem_000702338
Insys_Anthem_000702351                   Insys_Anthem_000702351
Insys_Anthem_000702379                   Insys_Anthem_000702379
Insys_Anthem_000702381                   Insys_Anthem_000702381
Insys_Anthem_000702389                   Insys_Anthem_000702389
Insys_Anthem_000702395                   Insys_Anthem_000702395
Insys_Anthem_000702398                   Insys_Anthem_000702398
Insys_Anthem_000702410                   Insys_Anthem_000702410
Insys_Anthem_000702412                   Insys_Anthem_000702412
Insys_Anthem_000702421                   Insys_Anthem_000702421
Insys_Anthem_000702424                   Insys_Anthem_000702424
Insys_Anthem_000702427                   Insys_Anthem_000702427
Insys_Anthem_000702436                   Insys_Anthem_000702436
Insys_Anthem_000702445                   Insys_Anthem_000702445
Insys_Anthem_000702447                   Insys_Anthem_000702447
Insys_Anthem_000702449                   Insys_Anthem_000702449
Insys_Anthem_000702451                   Insys_Anthem_000702451
Insys_Anthem_000702462                   Insys_Anthem_000702462
Insys_Anthem_000702507                   Insys_Anthem_000702507
Insys_Anthem_000702530                   Insys_Anthem_000702530
Insys_Anthem_000702541                   Insys_Anthem_000702541
Insys_Anthem_000702544                   Insys_Anthem_000702544
Insys_Anthem_000702588                   Insys_Anthem_000702588
Insys_Anthem_000702590                   Insys_Anthem_000702590
Insys_Anthem_000702633                   Insys_Anthem_000702633
Insys_Anthem_000702638                   Insys_Anthem_000702638
Insys_Anthem_000702646                   Insys_Anthem_000702646
Insys_Anthem_000702652                   Insys_Anthem_000702652
Insys_Anthem_000702654                   Insys_Anthem_000702654
Insys_Anthem_000702661                   Insys_Anthem_000702661
Insys_Anthem_000702676                   Insys_Anthem_000702676
Insys_Anthem_000702678                   Insys_Anthem_000702678
Insys_Anthem_000702684                   Insys_Anthem_000702684
Insys_Anthem_000702695                   Insys_Anthem_000702695
Insys_Anthem_000702700                   Insys_Anthem_000702700
Insys_Anthem_000702708                   Insys_Anthem_000702708
Insys_Anthem_000702718                   Insys_Anthem_000702718
Insys_Anthem_000702720                   Insys_Anthem_000702720
Insys_Anthem_000702722                   Insys_Anthem_000702722
Insys_Anthem_000702744                   Insys_Anthem_000702744
Insys_Anthem_000702746                   Insys_Anthem_000702746
Insys_Anthem_000702748                   Insys_Anthem_000702748
Insys_Anthem_000702767                   Insys_Anthem_000702767
Insys_Anthem_000702769                   Insys_Anthem_000702769
Insys_Anthem_000702779                   Insys_Anthem_000702779

                                                    355
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 357 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000702781                   Insys_Anthem_000702781
Insys_Anthem_000702789                   Insys_Anthem_000702789
Insys_Anthem_000702791                   Insys_Anthem_000702791
Insys_Anthem_000702801                   Insys_Anthem_000702801
Insys_Anthem_000702807                   Insys_Anthem_000702807
Insys_Anthem_000702816                   Insys_Anthem_000702816
Insys_Anthem_000702818                   Insys_Anthem_000702818
Insys_Anthem_000702820                   Insys_Anthem_000702820
Insys_Anthem_000702822                   Insys_Anthem_000702822
Insys_Anthem_000702827                   Insys_Anthem_000702827
Insys_Anthem_000702833                   Insys_Anthem_000702833
Insys_Anthem_000702836                   Insys_Anthem_000702836
Insys_Anthem_000702839                   Insys_Anthem_000702839
Insys_Anthem_000702848                   Insys_Anthem_000702848
Insys_Anthem_000702850                   Insys_Anthem_000702850
Insys_Anthem_000702852                   Insys_Anthem_000702852
Insys_Anthem_000702860                   Insys_Anthem_000702860
Insys_Anthem_000702865                   Insys_Anthem_000702865
Insys_Anthem_000702867                   Insys_Anthem_000702867
Insys_Anthem_000702869                   Insys_Anthem_000702869
Insys_Anthem_000702874                   Insys_Anthem_000702874
Insys_Anthem_000702883                   Insys_Anthem_000702883
Insys_Anthem_000702895                   Insys_Anthem_000702895
Insys_Anthem_000702901                   Insys_Anthem_000702901
Insys_Anthem_000702903                   Insys_Anthem_000702903
Insys_Anthem_000702906                   Insys_Anthem_000702906
Insys_Anthem_000702908                   Insys_Anthem_000702908
Insys_Anthem_000702913                   Insys_Anthem_000702913
Insys_Anthem_000702924                   Insys_Anthem_000702924
Insys_Anthem_000702926                   Insys_Anthem_000702926
Insys_Anthem_000702940                   Insys_Anthem_000702940
Insys_Anthem_000702953                   Insys_Anthem_000702953
Insys_Anthem_000702957                   Insys_Anthem_000702957
Insys_Anthem_000702962                   Insys_Anthem_000702962
Insys_Anthem_000702964                   Insys_Anthem_000702964
Insys_Anthem_000702968                   Insys_Anthem_000702968
Insys_Anthem_000702971                   Insys_Anthem_000702971
Insys_Anthem_000702977                   Insys_Anthem_000702977
Insys_Anthem_000702982                   Insys_Anthem_000702982
Insys_Anthem_000702988                   Insys_Anthem_000702988
Insys_Anthem_000702993                   Insys_Anthem_000702993
Insys_Anthem_000702996                   Insys_Anthem_000702996
Insys_Anthem_000702998                   Insys_Anthem_000702998
Insys_Anthem_000703007                   Insys_Anthem_000703007
Insys_Anthem_000703023                   Insys_Anthem_000703023
Insys_Anthem_000703025                   Insys_Anthem_000703025
Insys_Anthem_000703027                   Insys_Anthem_000703027

                                                    356
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 358 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000703034                   Insys_Anthem_000703034
Insys_Anthem_000703042                   Insys_Anthem_000703042
Insys_Anthem_000703045                   Insys_Anthem_000703045
Insys_Anthem_000703047                   Insys_Anthem_000703047
Insys_Anthem_000703051                   Insys_Anthem_000703051
Insys_Anthem_000703054                   Insys_Anthem_000703054
Insys_Anthem_000703058                   Insys_Anthem_000703058
Insys_Anthem_000703062                   Insys_Anthem_000703062
Insys_Anthem_000703068                   Insys_Anthem_000703068
Insys_Anthem_000703070                   Insys_Anthem_000703070
Insys_Anthem_000703072                   Insys_Anthem_000703072
Insys_Anthem_000703074                   Insys_Anthem_000703074
Insys_Anthem_000703076                   Insys_Anthem_000703076
Insys_Anthem_000703079                   Insys_Anthem_000703079
Insys_Anthem_000703083                   Insys_Anthem_000703083
Insys_Anthem_000703092                   Insys_Anthem_000703092
Insys_Anthem_000703094                   Insys_Anthem_000703094
Insys_Anthem_000703097                   Insys_Anthem_000703097
Insys_Anthem_000703101                   Insys_Anthem_000703101
Insys_Anthem_000703103                   Insys_Anthem_000703103
Insys_Anthem_000703107                   Insys_Anthem_000703107
Insys_Anthem_000703111                   Insys_Anthem_000703111
Insys_Anthem_000703119                   Insys_Anthem_000703119
Insys_Anthem_000703123                   Insys_Anthem_000703123
Insys_Anthem_000703129                   Insys_Anthem_000703129
Insys_Anthem_000703133                   Insys_Anthem_000703133
Insys_Anthem_000703151                   Insys_Anthem_000703151
Insys_Anthem_000703154                   Insys_Anthem_000703154
Insys_Anthem_000703156                   Insys_Anthem_000703156
Insys_Anthem_000703160                   Insys_Anthem_000703160
Insys_Anthem_000703174                   Insys_Anthem_000703174
Insys_Anthem_000703187                   Insys_Anthem_000703187
Insys_Anthem_000703192                   Insys_Anthem_000703192
Insys_Anthem_000703201                   Insys_Anthem_000703201
Insys_Anthem_000703209                   Insys_Anthem_000703209
Insys_Anthem_000703223                   Insys_Anthem_000703223
Insys_Anthem_000703227                   Insys_Anthem_000703227
Insys_Anthem_000703229                   Insys_Anthem_000703229
Insys_Anthem_000703240                   Insys_Anthem_000703240
Insys_Anthem_000703242                   Insys_Anthem_000703242
Insys_Anthem_000703248                   Insys_Anthem_000703248
Insys_Anthem_000703250                   Insys_Anthem_000703250
Insys_Anthem_000703255                   Insys_Anthem_000703255
Insys_Anthem_000703261                   Insys_Anthem_000703261
Insys_Anthem_000703266                   Insys_Anthem_000703266
Insys_Anthem_000703270                   Insys_Anthem_000703270
Insys_Anthem_000703274                   Insys_Anthem_000703274

                                                    357
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 359 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000703278                   Insys_Anthem_000703278
Insys_Anthem_000703281                   Insys_Anthem_000703281
Insys_Anthem_000703283                   Insys_Anthem_000703283
Insys_Anthem_000703287                   Insys_Anthem_000703287
Insys_Anthem_000703289                   Insys_Anthem_000703289
Insys_Anthem_000703293                   Insys_Anthem_000703293
Insys_Anthem_000703295                   Insys_Anthem_000703295
Insys_Anthem_000703297                   Insys_Anthem_000703297
Insys_Anthem_000703299                   Insys_Anthem_000703299
Insys_Anthem_000703302                   Insys_Anthem_000703302
Insys_Anthem_000703304                   Insys_Anthem_000703304
Insys_Anthem_000703309                   Insys_Anthem_000703309
Insys_Anthem_000703311                   Insys_Anthem_000703311
Insys_Anthem_000703314                   Insys_Anthem_000703314
Insys_Anthem_000703316                   Insys_Anthem_000703316
Insys_Anthem_000703318                   Insys_Anthem_000703318
Insys_Anthem_000703322                   Insys_Anthem_000703322
Insys_Anthem_000703325                   Insys_Anthem_000703325
Insys_Anthem_000703327                   Insys_Anthem_000703327
Insys_Anthem_000703329                   Insys_Anthem_000703329
Insys_Anthem_000703331                   Insys_Anthem_000703331
Insys_Anthem_000703334                   Insys_Anthem_000703334
Insys_Anthem_000703338                   Insys_Anthem_000703338
Insys_Anthem_000703340                   Insys_Anthem_000703340
Insys_Anthem_000703345                   Insys_Anthem_000703345
Insys_Anthem_000703347                   Insys_Anthem_000703347
Insys_Anthem_000703349                   Insys_Anthem_000703349
Insys_Anthem_000703353                   Insys_Anthem_000703353
Insys_Anthem_000703367                   Insys_Anthem_000703367
Insys_Anthem_000703369                   Insys_Anthem_000703369
Insys_Anthem_000703373                   Insys_Anthem_000703373
Insys_Anthem_000703375                   Insys_Anthem_000703375
Insys_Anthem_000703377                   Insys_Anthem_000703377
Insys_Anthem_000703379                   Insys_Anthem_000703379
Insys_Anthem_000703381                   Insys_Anthem_000703381
Insys_Anthem_000703402                   Insys_Anthem_000703402
Insys_Anthem_000703414                   Insys_Anthem_000703414
Insys_Anthem_000703416                   Insys_Anthem_000703416
Insys_Anthem_000703425                   Insys_Anthem_000703425
Insys_Anthem_000703428                   Insys_Anthem_000703428
Insys_Anthem_000703431                   Insys_Anthem_000703431
Insys_Anthem_000703437                   Insys_Anthem_000703437
Insys_Anthem_000703439                   Insys_Anthem_000703439
Insys_Anthem_000703441                   Insys_Anthem_000703441
Insys_Anthem_000703443                   Insys_Anthem_000703443
Insys_Anthem_000703446                   Insys_Anthem_000703446
Insys_Anthem_000703451                   Insys_Anthem_000703451

                                                    358
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 360 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000703458                   Insys_Anthem_000703458
Insys_Anthem_000703471                   Insys_Anthem_000703471
Insys_Anthem_000703473                   Insys_Anthem_000703473
Insys_Anthem_000703475                   Insys_Anthem_000703475
Insys_Anthem_000703481                   Insys_Anthem_000703481
Insys_Anthem_000703483                   Insys_Anthem_000703483
Insys_Anthem_000703497                   Insys_Anthem_000703497
Insys_Anthem_000703501                   Insys_Anthem_000703501
Insys_Anthem_000703511                   Insys_Anthem_000703511
Insys_Anthem_000703527                   Insys_Anthem_000703527
Insys_Anthem_000703550                   Insys_Anthem_000703550
Insys_Anthem_000703555                   Insys_Anthem_000703555
Insys_Anthem_000703565                   Insys_Anthem_000703565
Insys_Anthem_000703571                   Insys_Anthem_000703571
Insys_Anthem_000703579                   Insys_Anthem_000703579
Insys_Anthem_000703581                   Insys_Anthem_000703581
Insys_Anthem_000703585                   Insys_Anthem_000703585
Insys_Anthem_000703590                   Insys_Anthem_000703590
Insys_Anthem_000703596                   Insys_Anthem_000703596
Insys_Anthem_000703602                   Insys_Anthem_000703602
Insys_Anthem_000703606                   Insys_Anthem_000703606
Insys_Anthem_000703617                   Insys_Anthem_000703617
Insys_Anthem_000703618                   Insys_Anthem_000703618
Insys_Anthem_000703629                   Insys_Anthem_000703629
Insys_Anthem_000703631                   Insys_Anthem_000703631
Insys_Anthem_000703637                   Insys_Anthem_000703637
Insys_Anthem_000703639                   Insys_Anthem_000703639
Insys_Anthem_000703641                   Insys_Anthem_000703641
Insys_Anthem_000703644                   Insys_Anthem_000703644
Insys_Anthem_000703646                   Insys_Anthem_000703646
Insys_Anthem_000703648                   Insys_Anthem_000703648
Insys_Anthem_000703654                   Insys_Anthem_000703654
Insys_Anthem_000703656                   Insys_Anthem_000703656
Insys_Anthem_000703673                   Insys_Anthem_000703673
Insys_Anthem_000703677                   Insys_Anthem_000703677
Insys_Anthem_000703680                   Insys_Anthem_000703680
Insys_Anthem_000703682                   Insys_Anthem_000703682
Insys_Anthem_000703686                   Insys_Anthem_000703686
Insys_Anthem_000703689                   Insys_Anthem_000703689
Insys_Anthem_000703693                   Insys_Anthem_000703693
Insys_Anthem_000703701                   Insys_Anthem_000703701
Insys_Anthem_000703703                   Insys_Anthem_000703703
Insys_Anthem_000703707                   Insys_Anthem_000703707
Insys_Anthem_000703714                   Insys_Anthem_000703714
Insys_Anthem_000703716                   Insys_Anthem_000703716
Insys_Anthem_000703718                   Insys_Anthem_000703718
Insys_Anthem_000703720                   Insys_Anthem_000703720

                                                    359
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 361 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000703732                   Insys_Anthem_000703732
Insys_Anthem_000703745                   Insys_Anthem_000703745
Insys_Anthem_000703747                   Insys_Anthem_000703747
Insys_Anthem_000703753                   Insys_Anthem_000703753
Insys_Anthem_000703757                   Insys_Anthem_000703757
Insys_Anthem_000703762                   Insys_Anthem_000703762
Insys_Anthem_000703766                   Insys_Anthem_000703766
Insys_Anthem_000703769                   Insys_Anthem_000703769
Insys_Anthem_000703779                   Insys_Anthem_000703779
Insys_Anthem_000703781                   Insys_Anthem_000703781
Insys_Anthem_000703783                   Insys_Anthem_000703783
Insys_Anthem_000703785                   Insys_Anthem_000703785
Insys_Anthem_000703789                   Insys_Anthem_000703789
Insys_Anthem_000703791                   Insys_Anthem_000703791
Insys_Anthem_000703793                   Insys_Anthem_000703793
Insys_Anthem_000703795                   Insys_Anthem_000703795
Insys_Anthem_000703799                   Insys_Anthem_000703799
Insys_Anthem_000703811                   Insys_Anthem_000703811
Insys_Anthem_000703813                   Insys_Anthem_000703813
Insys_Anthem_000703815                   Insys_Anthem_000703815
Insys_Anthem_000703817                   Insys_Anthem_000703817
Insys_Anthem_000703819                   Insys_Anthem_000703819
Insys_Anthem_000703821                   Insys_Anthem_000703821
Insys_Anthem_000703823                   Insys_Anthem_000703823
Insys_Anthem_000703825                   Insys_Anthem_000703825
Insys_Anthem_000703827                   Insys_Anthem_000703827
Insys_Anthem_000703829                   Insys_Anthem_000703829
Insys_Anthem_000703833                   Insys_Anthem_000703833
Insys_Anthem_000703839                   Insys_Anthem_000703839
Insys_Anthem_000703841                   Insys_Anthem_000703841
Insys_Anthem_000703843                   Insys_Anthem_000703843
Insys_Anthem_000703846                   Insys_Anthem_000703846
Insys_Anthem_000703851                   Insys_Anthem_000703851
Insys_Anthem_000703859                   Insys_Anthem_000703859
Insys_Anthem_000703868                   Insys_Anthem_000703868
Insys_Anthem_000703892                   Insys_Anthem_000703892
Insys_Anthem_000703894                   Insys_Anthem_000703894
Insys_Anthem_000703909                   Insys_Anthem_000703909
Insys_Anthem_000703913                   Insys_Anthem_000703913
Insys_Anthem_000703915                   Insys_Anthem_000703915
Insys_Anthem_000703921                   Insys_Anthem_000703921
Insys_Anthem_000703925                   Insys_Anthem_000703925
Insys_Anthem_000703930                   Insys_Anthem_000703930
Insys_Anthem_000703932                   Insys_Anthem_000703932
Insys_Anthem_000703934                   Insys_Anthem_000703934
Insys_Anthem_000703973                   Insys_Anthem_000703973
Insys_Anthem_000703978                   Insys_Anthem_000703978

                                                    360
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 362 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000703982                   Insys_Anthem_000703982
Insys_Anthem_000703984                   Insys_Anthem_000703984
Insys_Anthem_000703986                   Insys_Anthem_000703986
Insys_Anthem_000703988                   Insys_Anthem_000703988
Insys_Anthem_000703991                   Insys_Anthem_000703991
Insys_Anthem_000703993                   Insys_Anthem_000703993
Insys_Anthem_000703999                   Insys_Anthem_000703999
Insys_Anthem_000704006                   Insys_Anthem_000704006
Insys_Anthem_000704011                   Insys_Anthem_000704011
Insys_Anthem_000704013                   Insys_Anthem_000704013
Insys_Anthem_000704017                   Insys_Anthem_000704017
Insys_Anthem_000704024                   Insys_Anthem_000704024
Insys_Anthem_000704027                   Insys_Anthem_000704027
Insys_Anthem_000704034                   Insys_Anthem_000704034
Insys_Anthem_000704038                   Insys_Anthem_000704038
Insys_Anthem_000704044                   Insys_Anthem_000704044
Insys_Anthem_000704046                   Insys_Anthem_000704046
Insys_Anthem_000704049                   Insys_Anthem_000704049
Insys_Anthem_000704051                   Insys_Anthem_000704051
Insys_Anthem_000704055                   Insys_Anthem_000704055
Insys_Anthem_000704060                   Insys_Anthem_000704060
Insys_Anthem_000704062                   Insys_Anthem_000704062
Insys_Anthem_000704066                   Insys_Anthem_000704066
Insys_Anthem_000704070                   Insys_Anthem_000704070
Insys_Anthem_000704079                   Insys_Anthem_000704079
Insys_Anthem_000704095                   Insys_Anthem_000704095
Insys_Anthem_000704102                   Insys_Anthem_000704102
Insys_Anthem_000704104                   Insys_Anthem_000704104
Insys_Anthem_000704108                   Insys_Anthem_000704108
Insys_Anthem_000704111                   Insys_Anthem_000704111
Insys_Anthem_000704114                   Insys_Anthem_000704114
Insys_Anthem_000704123                   Insys_Anthem_000704123
Insys_Anthem_000704148                   Insys_Anthem_000704148
Insys_Anthem_000704155                   Insys_Anthem_000704155
Insys_Anthem_000704159                   Insys_Anthem_000704159
Insys_Anthem_000704161                   Insys_Anthem_000704161
Insys_Anthem_000704168                   Insys_Anthem_000704168
Insys_Anthem_000704172                   Insys_Anthem_000704172
Insys_Anthem_000704174                   Insys_Anthem_000704174
Insys_Anthem_000704177                   Insys_Anthem_000704177
Insys_Anthem_000704180                   Insys_Anthem_000704180
Insys_Anthem_000704186                   Insys_Anthem_000704186
Insys_Anthem_000704188                   Insys_Anthem_000704188
Insys_Anthem_000704189                   Insys_Anthem_000704189
Insys_Anthem_000704191                   Insys_Anthem_000704191
Insys_Anthem_000704193                   Insys_Anthem_000704193
Insys_Anthem_000704201                   Insys_Anthem_000704201

                                                    361
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 363 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000704203                   Insys_Anthem_000704203
Insys_Anthem_000704205                   Insys_Anthem_000704205
Insys_Anthem_000704207                   Insys_Anthem_000704207
Insys_Anthem_000704213                   Insys_Anthem_000704213
Insys_Anthem_000704215                   Insys_Anthem_000704215
Insys_Anthem_000704217                   Insys_Anthem_000704217
Insys_Anthem_000704221                   Insys_Anthem_000704221
Insys_Anthem_000704223                   Insys_Anthem_000704223
Insys_Anthem_000704225                   Insys_Anthem_000704225
Insys_Anthem_000704227                   Insys_Anthem_000704227
Insys_Anthem_000704229                   Insys_Anthem_000704229
Insys_Anthem_000704236                   Insys_Anthem_000704236
Insys_Anthem_000704238                   Insys_Anthem_000704238
Insys_Anthem_000704243                   Insys_Anthem_000704243
Insys_Anthem_000704250                   Insys_Anthem_000704250
Insys_Anthem_000704254                   Insys_Anthem_000704254
Insys_Anthem_000704258                   Insys_Anthem_000704258
Insys_Anthem_000704262                   Insys_Anthem_000704262
Insys_Anthem_000704264                   Insys_Anthem_000704264
Insys_Anthem_000704274                   Insys_Anthem_000704274
Insys_Anthem_000704279                   Insys_Anthem_000704279
Insys_Anthem_000704282                   Insys_Anthem_000704282
Insys_Anthem_000704284                   Insys_Anthem_000704284
Insys_Anthem_000704286                   Insys_Anthem_000704286
Insys_Anthem_000704307                   Insys_Anthem_000704307
Insys_Anthem_000704318                   Insys_Anthem_000704318
Insys_Anthem_000704328                   Insys_Anthem_000704328
Insys_Anthem_000704346                   Insys_Anthem_000704346
Insys_Anthem_000704353                   Insys_Anthem_000704353
Insys_Anthem_000704357                   Insys_Anthem_000704357
Insys_Anthem_000704360                   Insys_Anthem_000704360
Insys_Anthem_000704362                   Insys_Anthem_000704362
Insys_Anthem_000704366                   Insys_Anthem_000704366
Insys_Anthem_000704369                   Insys_Anthem_000704369
Insys_Anthem_000704389                   Insys_Anthem_000704389
Insys_Anthem_000704397                   Insys_Anthem_000704397
Insys_Anthem_000704409                   Insys_Anthem_000704409
Insys_Anthem_000704426                   Insys_Anthem_000704426
Insys_Anthem_000704452                   Insys_Anthem_000704452
Insys_Anthem_000704470                   Insys_Anthem_000704470
Insys_Anthem_000704482                   Insys_Anthem_000704482
Insys_Anthem_000704502                   Insys_Anthem_000704502
Insys_Anthem_000704512                   Insys_Anthem_000704512
Insys_Anthem_000704514                   Insys_Anthem_000704514
Insys_Anthem_000704516                   Insys_Anthem_000704516
Insys_Anthem_000704519                   Insys_Anthem_000704519
Insys_Anthem_000704521                   Insys_Anthem_000704521

                                                    362
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 364 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000704523                   Insys_Anthem_000704523
Insys_Anthem_000704530                   Insys_Anthem_000704530
Insys_Anthem_000704537                   Insys_Anthem_000704537
Insys_Anthem_000704544                   Insys_Anthem_000704544
Insys_Anthem_000704563                   Insys_Anthem_000704563
Insys_Anthem_000704574                   Insys_Anthem_000704574
Insys_Anthem_000704576                   Insys_Anthem_000704576
Insys_Anthem_000704578                   Insys_Anthem_000704578
Insys_Anthem_000704580                   Insys_Anthem_000704580
Insys_Anthem_000704582                   Insys_Anthem_000704582
Insys_Anthem_000704584                   Insys_Anthem_000704584
Insys_Anthem_000704587                   Insys_Anthem_000704587
Insys_Anthem_000704589                   Insys_Anthem_000704589
Insys_Anthem_000704597                   Insys_Anthem_000704597
Insys_Anthem_000704599                   Insys_Anthem_000704599
Insys_Anthem_000704601                   Insys_Anthem_000704601
Insys_Anthem_000704609                   Insys_Anthem_000704609
Insys_Anthem_000704611                   Insys_Anthem_000704611
Insys_Anthem_000704615                   Insys_Anthem_000704615
Insys_Anthem_000704621                   Insys_Anthem_000704621
Insys_Anthem_000704624                   Insys_Anthem_000704624
Insys_Anthem_000704631                   Insys_Anthem_000704631
Insys_Anthem_000704636                   Insys_Anthem_000704636
Insys_Anthem_000704638                   Insys_Anthem_000704638
Insys_Anthem_000704641                   Insys_Anthem_000704641
Insys_Anthem_000704645                   Insys_Anthem_000704645
Insys_Anthem_000704648                   Insys_Anthem_000704648
Insys_Anthem_000704662                   Insys_Anthem_000704662
Insys_Anthem_000704667                   Insys_Anthem_000704667
Insys_Anthem_000704675                   Insys_Anthem_000704675
Insys_Anthem_000704681                   Insys_Anthem_000704681
Insys_Anthem_000704683                   Insys_Anthem_000704683
Insys_Anthem_000704685                   Insys_Anthem_000704685
Insys_Anthem_000704694                   Insys_Anthem_000704694
Insys_Anthem_000704698                   Insys_Anthem_000704698
Insys_Anthem_000704700                   Insys_Anthem_000704700
Insys_Anthem_000704702                   Insys_Anthem_000704702
Insys_Anthem_000704704                   Insys_Anthem_000704704
Insys_Anthem_000704710                   Insys_Anthem_000704710
Insys_Anthem_000704712                   Insys_Anthem_000704712
Insys_Anthem_000704717                   Insys_Anthem_000704717
Insys_Anthem_000704723                   Insys_Anthem_000704723
Insys_Anthem_000704726                   Insys_Anthem_000704726
Insys_Anthem_000704728                   Insys_Anthem_000704728
Insys_Anthem_000704732                   Insys_Anthem_000704732
Insys_Anthem_000704734                   Insys_Anthem_000704734
Insys_Anthem_000704736                   Insys_Anthem_000704736

                                                    363
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 365 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000704740                   Insys_Anthem_000704740
Insys_Anthem_000704761                   Insys_Anthem_000704761
Insys_Anthem_000704769                   Insys_Anthem_000704769
Insys_Anthem_000704772                   Insys_Anthem_000704772
Insys_Anthem_000704785                   Insys_Anthem_000704785
Insys_Anthem_000704787                   Insys_Anthem_000704787
Insys_Anthem_000704791                   Insys_Anthem_000704791
Insys_Anthem_000704793                   Insys_Anthem_000704793
Insys_Anthem_000704800                   Insys_Anthem_000704800
Insys_Anthem_000704810                   Insys_Anthem_000704810
Insys_Anthem_000704815                   Insys_Anthem_000704815
Insys_Anthem_000704820                   Insys_Anthem_000704820
Insys_Anthem_000704824                   Insys_Anthem_000704824
Insys_Anthem_000704828                   Insys_Anthem_000704828
Insys_Anthem_000704847                   Insys_Anthem_000704847
Insys_Anthem_000704896                   Insys_Anthem_000704896
Insys_Anthem_000704898                   Insys_Anthem_000704898
Insys_Anthem_000704900                   Insys_Anthem_000704900
Insys_Anthem_000704902                   Insys_Anthem_000704902
Insys_Anthem_000704910                   Insys_Anthem_000704910
Insys_Anthem_000704929                   Insys_Anthem_000704929
Insys_Anthem_000704934                   Insys_Anthem_000704934
Insys_Anthem_000704942                   Insys_Anthem_000704942
Insys_Anthem_000704944                   Insys_Anthem_000704944
Insys_Anthem_000704949                   Insys_Anthem_000704949
Insys_Anthem_000704954                   Insys_Anthem_000704954
Insys_Anthem_000704956                   Insys_Anthem_000704956
Insys_Anthem_000704961                   Insys_Anthem_000704961
Insys_Anthem_000704979                   Insys_Anthem_000704979
Insys_Anthem_000704981                   Insys_Anthem_000704981
Insys_Anthem_000704983                   Insys_Anthem_000704983
Insys_Anthem_000704989                   Insys_Anthem_000704989
Insys_Anthem_000704991                   Insys_Anthem_000704991
Insys_Anthem_000704993                   Insys_Anthem_000704993
Insys_Anthem_000704995                   Insys_Anthem_000704995
Insys_Anthem_000704998                   Insys_Anthem_000704998
Insys_Anthem_000705004                   Insys_Anthem_000705004
Insys_Anthem_000705006                   Insys_Anthem_000705006
Insys_Anthem_000705015                   Insys_Anthem_000705015
Insys_Anthem_000705017                   Insys_Anthem_000705017
Insys_Anthem_000705019                   Insys_Anthem_000705019
Insys_Anthem_000705023                   Insys_Anthem_000705023
Insys_Anthem_000705025                   Insys_Anthem_000705025
Insys_Anthem_000705027                   Insys_Anthem_000705027
Insys_Anthem_000705029                   Insys_Anthem_000705029
Insys_Anthem_000705033                   Insys_Anthem_000705033
Insys_Anthem_000705035                   Insys_Anthem_000705035

                                                    364
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 366 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000705051                   Insys_Anthem_000705051
Insys_Anthem_000705056                   Insys_Anthem_000705056
Insys_Anthem_000705058                   Insys_Anthem_000705058
Insys_Anthem_000705065                   Insys_Anthem_000705065
Insys_Anthem_000705069                   Insys_Anthem_000705069
Insys_Anthem_000705080                   Insys_Anthem_000705080
Insys_Anthem_000705108                   Insys_Anthem_000705108
Insys_Anthem_000705112                   Insys_Anthem_000705112
Insys_Anthem_000705114                   Insys_Anthem_000705114
Insys_Anthem_000705118                   Insys_Anthem_000705118
Insys_Anthem_000705122                   Insys_Anthem_000705122
Insys_Anthem_000705124                   Insys_Anthem_000705124
Insys_Anthem_000705126                   Insys_Anthem_000705126
Insys_Anthem_000705130                   Insys_Anthem_000705130
Insys_Anthem_000705132                   Insys_Anthem_000705132
Insys_Anthem_000705134                   Insys_Anthem_000705134
Insys_Anthem_000705136                   Insys_Anthem_000705136
Insys_Anthem_000705138                   Insys_Anthem_000705138
Insys_Anthem_000705144                   Insys_Anthem_000705144
Insys_Anthem_000705153                   Insys_Anthem_000705153
Insys_Anthem_000705158                   Insys_Anthem_000705158
Insys_Anthem_000705169                   Insys_Anthem_000705169
Insys_Anthem_000705175                   Insys_Anthem_000705175
Insys_Anthem_000705177                   Insys_Anthem_000705177
Insys_Anthem_000705181                   Insys_Anthem_000705181
Insys_Anthem_000705183                   Insys_Anthem_000705183
Insys_Anthem_000705187                   Insys_Anthem_000705187
Insys_Anthem_000705189                   Insys_Anthem_000705189
Insys_Anthem_000705193                   Insys_Anthem_000705193
Insys_Anthem_000705201                   Insys_Anthem_000705201
Insys_Anthem_000705262                   Insys_Anthem_000705262
Insys_Anthem_000705268                   Insys_Anthem_000705268
Insys_Anthem_000705280                   Insys_Anthem_000705280
Insys_Anthem_000705291                   Insys_Anthem_000705291
Insys_Anthem_000705298                   Insys_Anthem_000705298
Insys_Anthem_000705300                   Insys_Anthem_000705300
Insys_Anthem_000705304                   Insys_Anthem_000705304
Insys_Anthem_000705306                   Insys_Anthem_000705306
Insys_Anthem_000705309                   Insys_Anthem_000705309
Insys_Anthem_000705328                   Insys_Anthem_000705328
Insys_Anthem_000705343                   Insys_Anthem_000705343
Insys_Anthem_000705344                   Insys_Anthem_000705344
Insys_Anthem_000705346                   Insys_Anthem_000705346
Insys_Anthem_000705348                   Insys_Anthem_000705348
Insys_Anthem_000705349                   Insys_Anthem_000705349
Insys_Anthem_000705360                   Insys_Anthem_000705360
Insys_Anthem_000705365                   Insys_Anthem_000705365

                                                    365
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 367 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000705373                   Insys_Anthem_000705373
Insys_Anthem_000705385                   Insys_Anthem_000705385
Insys_Anthem_000705387                   Insys_Anthem_000705387
Insys_Anthem_000705389                   Insys_Anthem_000705389
Insys_Anthem_000705394                   Insys_Anthem_000705394
Insys_Anthem_000705399                   Insys_Anthem_000705399
Insys_Anthem_000705403                   Insys_Anthem_000705403
Insys_Anthem_000705409                   Insys_Anthem_000705409
Insys_Anthem_000705412                   Insys_Anthem_000705412
Insys_Anthem_000705417                   Insys_Anthem_000705417
Insys_Anthem_000705421                   Insys_Anthem_000705421
Insys_Anthem_000705430                   Insys_Anthem_000705430
Insys_Anthem_000705432                   Insys_Anthem_000705432
Insys_Anthem_000705433                   Insys_Anthem_000705433
Insys_Anthem_000705434                   Insys_Anthem_000705434
Insys_Anthem_000705435                   Insys_Anthem_000705435
Insys_Anthem_000705437                   Insys_Anthem_000705437
Insys_Anthem_000705441                   Insys_Anthem_000705441
Insys_Anthem_000705444                   Insys_Anthem_000705444
Insys_Anthem_000705447                   Insys_Anthem_000705447
Insys_Anthem_000705449                   Insys_Anthem_000705449
Insys_Anthem_000705452                   Insys_Anthem_000705452
Insys_Anthem_000705457                   Insys_Anthem_000705457
Insys_Anthem_000705459                   Insys_Anthem_000705459
Insys_Anthem_000705465                   Insys_Anthem_000705465
Insys_Anthem_000705471                   Insys_Anthem_000705471
Insys_Anthem_000705479                   Insys_Anthem_000705479
Insys_Anthem_000705483                   Insys_Anthem_000705483
Insys_Anthem_000705485                   Insys_Anthem_000705485
Insys_Anthem_000705487                   Insys_Anthem_000705487
Insys_Anthem_000705491                   Insys_Anthem_000705491
Insys_Anthem_000705495                   Insys_Anthem_000705495
Insys_Anthem_000705503                   Insys_Anthem_000705503
Insys_Anthem_000705505                   Insys_Anthem_000705505
Insys_Anthem_000705511                   Insys_Anthem_000705511
Insys_Anthem_000705513                   Insys_Anthem_000705513
Insys_Anthem_000705545                   Insys_Anthem_000705545
Insys_Anthem_000705552                   Insys_Anthem_000705552
Insys_Anthem_000705558                   Insys_Anthem_000705558
Insys_Anthem_000705560                   Insys_Anthem_000705560
Insys_Anthem_000705573                   Insys_Anthem_000705573
Insys_Anthem_000705584                   Insys_Anthem_000705584
Insys_Anthem_000705590                   Insys_Anthem_000705590
Insys_Anthem_000705623                   Insys_Anthem_000705623
Insys_Anthem_000705628                   Insys_Anthem_000705628
Insys_Anthem_000705632                   Insys_Anthem_000705632
Insys_Anthem_000705634                   Insys_Anthem_000705634

                                                    366
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 368 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000705639                   Insys_Anthem_000705639
Insys_Anthem_000705673                   Insys_Anthem_000705673
Insys_Anthem_000705677                   Insys_Anthem_000705677
Insys_Anthem_000705683                   Insys_Anthem_000705683
Insys_Anthem_000705685                   Insys_Anthem_000705685
Insys_Anthem_000705687                   Insys_Anthem_000705687
Insys_Anthem_000705708                   Insys_Anthem_000705708
Insys_Anthem_000705741                   Insys_Anthem_000705741
Insys_Anthem_000705747                   Insys_Anthem_000705747
Insys_Anthem_000705749                   Insys_Anthem_000705749
Insys_Anthem_000705768                   Insys_Anthem_000705768
Insys_Anthem_000705781                   Insys_Anthem_000705781
Insys_Anthem_000705787                   Insys_Anthem_000705787
Insys_Anthem_000705796                   Insys_Anthem_000705796
Insys_Anthem_000705804                   Insys_Anthem_000705804
Insys_Anthem_000705807                   Insys_Anthem_000705807
Insys_Anthem_000705832                   Insys_Anthem_000705832
Insys_Anthem_000705837                   Insys_Anthem_000705837
Insys_Anthem_000705839                   Insys_Anthem_000705839
Insys_Anthem_000705841                   Insys_Anthem_000705841
Insys_Anthem_000705856                   Insys_Anthem_000705856
Insys_Anthem_000705866                   Insys_Anthem_000705866
Insys_Anthem_000706049                   Insys_Anthem_000706049
Insys_Anthem_000706061                   Insys_Anthem_000706061
Insys_Anthem_000706096                   Insys_Anthem_000706096
Insys_Anthem_000706098                   Insys_Anthem_000706098
Insys_Anthem_000706100                   Insys_Anthem_000706100
Insys_Anthem_000706109                   Insys_Anthem_000706109
Insys_Anthem_000706111                   Insys_Anthem_000706111
Insys_Anthem_000706113                   Insys_Anthem_000706113
Insys_Anthem_000706115                   Insys_Anthem_000706115
Insys_Anthem_000706119                   Insys_Anthem_000706119
Insys_Anthem_000706121                   Insys_Anthem_000706121
Insys_Anthem_000706124                   Insys_Anthem_000706124
Insys_Anthem_000706129                   Insys_Anthem_000706129
Insys_Anthem_000706133                   Insys_Anthem_000706133
Insys_Anthem_000706136                   Insys_Anthem_000706136
Insys_Anthem_000706141                   Insys_Anthem_000706141
Insys_Anthem_000706145                   Insys_Anthem_000706145
Insys_Anthem_000706158                   Insys_Anthem_000706158
Insys_Anthem_000706170                   Insys_Anthem_000706170
Insys_Anthem_000706178                   Insys_Anthem_000706178
Insys_Anthem_000706180                   Insys_Anthem_000706180
Insys_Anthem_000706187                   Insys_Anthem_000706187
Insys_Anthem_000706189                   Insys_Anthem_000706189
Insys_Anthem_000706192                   Insys_Anthem_000706192
Insys_Anthem_000706194                   Insys_Anthem_000706194

                                                    367
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 369 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000706209                   Insys_Anthem_000706209
Insys_Anthem_000706213                   Insys_Anthem_000706213
Insys_Anthem_000706215                   Insys_Anthem_000706215
Insys_Anthem_000706223                   Insys_Anthem_000706223
Insys_Anthem_000706237                   Insys_Anthem_000706237
Insys_Anthem_000706239                   Insys_Anthem_000706239
Insys_Anthem_000706243                   Insys_Anthem_000706243
Insys_Anthem_000706247                   Insys_Anthem_000706247
Insys_Anthem_000706255                   Insys_Anthem_000706255
Insys_Anthem_000706265                   Insys_Anthem_000706265
Insys_Anthem_000706271                   Insys_Anthem_000706271
Insys_Anthem_000706283                   Insys_Anthem_000706283
Insys_Anthem_000706287                   Insys_Anthem_000706287
Insys_Anthem_000706290                   Insys_Anthem_000706290
Insys_Anthem_000706292                   Insys_Anthem_000706292
Insys_Anthem_000706294                   Insys_Anthem_000706294
Insys_Anthem_000706305                   Insys_Anthem_000706305
Insys_Anthem_000706311                   Insys_Anthem_000706311
Insys_Anthem_000706315                   Insys_Anthem_000706315
Insys_Anthem_000706317                   Insys_Anthem_000706317
Insys_Anthem_000706325                   Insys_Anthem_000706325
Insys_Anthem_000706335                   Insys_Anthem_000706335
Insys_Anthem_000706343                   Insys_Anthem_000706343
Insys_Anthem_000706345                   Insys_Anthem_000706345
Insys_Anthem_000706347                   Insys_Anthem_000706347
Insys_Anthem_000706352                   Insys_Anthem_000706352
Insys_Anthem_000706354                   Insys_Anthem_000706354
Insys_Anthem_000706362                   Insys_Anthem_000706362
Insys_Anthem_000706368                   Insys_Anthem_000706368
Insys_Anthem_000706371                   Insys_Anthem_000706371
Insys_Anthem_000706372                   Insys_Anthem_000706372
Insys_Anthem_000706377                   Insys_Anthem_000706377
Insys_Anthem_000706379                   Insys_Anthem_000706379
Insys_Anthem_000706385                   Insys_Anthem_000706385
Insys_Anthem_000706390                   Insys_Anthem_000706390
Insys_Anthem_000706392                   Insys_Anthem_000706392
Insys_Anthem_000706393                   Insys_Anthem_000706393
Insys_Anthem_000706398                   Insys_Anthem_000706398
Insys_Anthem_000706401                   Insys_Anthem_000706401
Insys_Anthem_000706406                   Insys_Anthem_000706406
Insys_Anthem_000706419                   Insys_Anthem_000706419
Insys_Anthem_000706422                   Insys_Anthem_000706422
Insys_Anthem_000706424                   Insys_Anthem_000706424
Insys_Anthem_000706426                   Insys_Anthem_000706426
Insys_Anthem_000706428                   Insys_Anthem_000706428
Insys_Anthem_000706432                   Insys_Anthem_000706432
Insys_Anthem_000706452                   Insys_Anthem_000706452

                                                    368
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 370 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000706454                   Insys_Anthem_000706454
Insys_Anthem_000706456                   Insys_Anthem_000706456
Insys_Anthem_000706464                   Insys_Anthem_000706464
Insys_Anthem_000706467                   Insys_Anthem_000706467
Insys_Anthem_000706471                   Insys_Anthem_000706471
Insys_Anthem_000706474                   Insys_Anthem_000706474
Insys_Anthem_000706476                   Insys_Anthem_000706476
Insys_Anthem_000706478                   Insys_Anthem_000706478
Insys_Anthem_000706482                   Insys_Anthem_000706482
Insys_Anthem_000706484                   Insys_Anthem_000706484
Insys_Anthem_000706487                   Insys_Anthem_000706487
Insys_Anthem_000706491                   Insys_Anthem_000706491
Insys_Anthem_000706503                   Insys_Anthem_000706503
Insys_Anthem_000706509                   Insys_Anthem_000706509
Insys_Anthem_000706520                   Insys_Anthem_000706520
Insys_Anthem_000706524                   Insys_Anthem_000706524
Insys_Anthem_000706531                   Insys_Anthem_000706531
Insys_Anthem_000706535                   Insys_Anthem_000706535
Insys_Anthem_000706537                   Insys_Anthem_000706537
Insys_Anthem_000706539                   Insys_Anthem_000706539
Insys_Anthem_000706541                   Insys_Anthem_000706541
Insys_Anthem_000706550                   Insys_Anthem_000706550
Insys_Anthem_000706552                   Insys_Anthem_000706552
Insys_Anthem_000706554                   Insys_Anthem_000706554
Insys_Anthem_000706556                   Insys_Anthem_000706556
Insys_Anthem_000706560                   Insys_Anthem_000706560
Insys_Anthem_000706564                   Insys_Anthem_000706564
Insys_Anthem_000706569                   Insys_Anthem_000706569
Insys_Anthem_000706573                   Insys_Anthem_000706573
Insys_Anthem_000706575                   Insys_Anthem_000706575
Insys_Anthem_000706579                   Insys_Anthem_000706579
Insys_Anthem_000706581                   Insys_Anthem_000706581
Insys_Anthem_000706583                   Insys_Anthem_000706583
Insys_Anthem_000706585                   Insys_Anthem_000706585
Insys_Anthem_000706587                   Insys_Anthem_000706587
Insys_Anthem_000706589                   Insys_Anthem_000706589
Insys_Anthem_000706594                   Insys_Anthem_000706594
Insys_Anthem_000706598                   Insys_Anthem_000706598
Insys_Anthem_000706604                   Insys_Anthem_000706604
Insys_Anthem_000706618                   Insys_Anthem_000706618
Insys_Anthem_000706621                   Insys_Anthem_000706621
Insys_Anthem_000706627                   Insys_Anthem_000706627
Insys_Anthem_000706631                   Insys_Anthem_000706631
Insys_Anthem_000706633                   Insys_Anthem_000706633
Insys_Anthem_000706653                   Insys_Anthem_000706653
Insys_Anthem_000706687                   Insys_Anthem_000706687
Insys_Anthem_000706688                   Insys_Anthem_000706688

                                                    369
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 371 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000706690                   Insys_Anthem_000706690
Insys_Anthem_000706699                   Insys_Anthem_000706699
Insys_Anthem_000706703                   Insys_Anthem_000706703
Insys_Anthem_000706714                   Insys_Anthem_000706714
Insys_Anthem_000706719                   Insys_Anthem_000706719
Insys_Anthem_000706729                   Insys_Anthem_000706729
Insys_Anthem_000706731                   Insys_Anthem_000706731
Insys_Anthem_000706740                   Insys_Anthem_000706740
Insys_Anthem_000706742                   Insys_Anthem_000706742
Insys_Anthem_000706753                   Insys_Anthem_000706753
Insys_Anthem_000706758                   Insys_Anthem_000706758
Insys_Anthem_000706760                   Insys_Anthem_000706760
Insys_Anthem_000706762                   Insys_Anthem_000706762
Insys_Anthem_000706774                   Insys_Anthem_000706774
Insys_Anthem_000706780                   Insys_Anthem_000706780
Insys_Anthem_000706784                   Insys_Anthem_000706784
Insys_Anthem_000706790                   Insys_Anthem_000706790
Insys_Anthem_000706792                   Insys_Anthem_000706792
Insys_Anthem_000706794                   Insys_Anthem_000706794
Insys_Anthem_000706803                   Insys_Anthem_000706803
Insys_Anthem_000706807                   Insys_Anthem_000706807
Insys_Anthem_000706813                   Insys_Anthem_000706813
Insys_Anthem_000706822                   Insys_Anthem_000706822
Insys_Anthem_000706825                   Insys_Anthem_000706825
Insys_Anthem_000706833                   Insys_Anthem_000706833
Insys_Anthem_000706844                   Insys_Anthem_000706844
Insys_Anthem_000706846                   Insys_Anthem_000706846
Insys_Anthem_000706852                   Insys_Anthem_000706852
Insys_Anthem_000706859                   Insys_Anthem_000706859
Insys_Anthem_000706861                   Insys_Anthem_000706861
Insys_Anthem_000706866                   Insys_Anthem_000706866
Insys_Anthem_000706872                   Insys_Anthem_000706872
Insys_Anthem_000706880                   Insys_Anthem_000706880
Insys_Anthem_000706892                   Insys_Anthem_000706892
Insys_Anthem_000706905                   Insys_Anthem_000706905
Insys_Anthem_000706911                   Insys_Anthem_000706911
Insys_Anthem_000706915                   Insys_Anthem_000706915
Insys_Anthem_000706917                   Insys_Anthem_000706917
Insys_Anthem_000706936                   Insys_Anthem_000706936
Insys_Anthem_000706940                   Insys_Anthem_000706940
Insys_Anthem_000706942                   Insys_Anthem_000706942
Insys_Anthem_000706944                   Insys_Anthem_000706944
Insys_Anthem_000706954                   Insys_Anthem_000706954
Insys_Anthem_000706956                   Insys_Anthem_000706956
Insys_Anthem_000706958                   Insys_Anthem_000706958
Insys_Anthem_000706968                   Insys_Anthem_000706968
Insys_Anthem_000706973                   Insys_Anthem_000706973

                                                    370
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 372 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000706975                   Insys_Anthem_000706975
Insys_Anthem_000706986                   Insys_Anthem_000706986
Insys_Anthem_000706995                   Insys_Anthem_000706995
Insys_Anthem_000707001                   Insys_Anthem_000707001
Insys_Anthem_000707003                   Insys_Anthem_000707003
Insys_Anthem_000707005                   Insys_Anthem_000707005
Insys_Anthem_000707007                   Insys_Anthem_000707007
Insys_Anthem_000707010                   Insys_Anthem_000707010
Insys_Anthem_000707014                   Insys_Anthem_000707014
Insys_Anthem_000707020                   Insys_Anthem_000707020
Insys_Anthem_000707024                   Insys_Anthem_000707024
Insys_Anthem_000707025                   Insys_Anthem_000707025
Insys_Anthem_000707032                   Insys_Anthem_000707032
Insys_Anthem_000707042                   Insys_Anthem_000707042
Insys_Anthem_000707047                   Insys_Anthem_000707047
Insys_Anthem_000707054                   Insys_Anthem_000707054
Insys_Anthem_000707057                   Insys_Anthem_000707057
Insys_Anthem_000707061                   Insys_Anthem_000707061
Insys_Anthem_000707063                   Insys_Anthem_000707063
Insys_Anthem_000707068                   Insys_Anthem_000707068
Insys_Anthem_000707074                   Insys_Anthem_000707074
Insys_Anthem_000707075                   Insys_Anthem_000707075
Insys_Anthem_000707076                   Insys_Anthem_000707076
Insys_Anthem_000707103                   Insys_Anthem_000707103
Insys_Anthem_000707112                   Insys_Anthem_000707112
Insys_Anthem_000707116                   Insys_Anthem_000707116
Insys_Anthem_000707118                   Insys_Anthem_000707118
Insys_Anthem_000707124                   Insys_Anthem_000707124
Insys_Anthem_000707126                   Insys_Anthem_000707126
Insys_Anthem_000707130                   Insys_Anthem_000707130
Insys_Anthem_000707132                   Insys_Anthem_000707132
Insys_Anthem_000707134                   Insys_Anthem_000707134
Insys_Anthem_000707147                   Insys_Anthem_000707147
Insys_Anthem_000707149                   Insys_Anthem_000707149
Insys_Anthem_000707155                   Insys_Anthem_000707155
Insys_Anthem_000707159                   Insys_Anthem_000707159
Insys_Anthem_000707169                   Insys_Anthem_000707169
Insys_Anthem_000707172                   Insys_Anthem_000707172
Insys_Anthem_000707174                   Insys_Anthem_000707174
Insys_Anthem_000707178                   Insys_Anthem_000707178
Insys_Anthem_000707181                   Insys_Anthem_000707181
Insys_Anthem_000707186                   Insys_Anthem_000707186
Insys_Anthem_000707187                   Insys_Anthem_000707187
Insys_Anthem_000707190                   Insys_Anthem_000707190
Insys_Anthem_000707191                   Insys_Anthem_000707191
Insys_Anthem_000707194                   Insys_Anthem_000707194
Insys_Anthem_000707199                   Insys_Anthem_000707199

                                                    371
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 373 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000707209                   Insys_Anthem_000707209
Insys_Anthem_000707212                   Insys_Anthem_000707212
Insys_Anthem_000707218                   Insys_Anthem_000707218
Insys_Anthem_000707220                   Insys_Anthem_000707220
Insys_Anthem_000707222                   Insys_Anthem_000707222
Insys_Anthem_000707224                   Insys_Anthem_000707224
Insys_Anthem_000707226                   Insys_Anthem_000707226
Insys_Anthem_000707228                   Insys_Anthem_000707228
Insys_Anthem_000707230                   Insys_Anthem_000707230
Insys_Anthem_000707234                   Insys_Anthem_000707234
Insys_Anthem_000707246                   Insys_Anthem_000707246
Insys_Anthem_000707254                   Insys_Anthem_000707254
Insys_Anthem_000707258                   Insys_Anthem_000707258
Insys_Anthem_000707260                   Insys_Anthem_000707260
Insys_Anthem_000707264                   Insys_Anthem_000707264
Insys_Anthem_000707269                   Insys_Anthem_000707269
Insys_Anthem_000707273                   Insys_Anthem_000707273
Insys_Anthem_000707280                   Insys_Anthem_000707280
Insys_Anthem_000707283                   Insys_Anthem_000707283
Insys_Anthem_000707285                   Insys_Anthem_000707285
Insys_Anthem_000707287                   Insys_Anthem_000707287
Insys_Anthem_000707289                   Insys_Anthem_000707289
Insys_Anthem_000707291                   Insys_Anthem_000707291
Insys_Anthem_000707297                   Insys_Anthem_000707297
Insys_Anthem_000707299                   Insys_Anthem_000707299
Insys_Anthem_000707301                   Insys_Anthem_000707301
Insys_Anthem_000707303                   Insys_Anthem_000707303
Insys_Anthem_000707305                   Insys_Anthem_000707305
Insys_Anthem_000707308                   Insys_Anthem_000707308
Insys_Anthem_000707310                   Insys_Anthem_000707310
Insys_Anthem_000707312                   Insys_Anthem_000707312
Insys_Anthem_000707319                   Insys_Anthem_000707319
Insys_Anthem_000707321                   Insys_Anthem_000707321
Insys_Anthem_000707328                   Insys_Anthem_000707328
Insys_Anthem_000707333                   Insys_Anthem_000707333
Insys_Anthem_000707337                   Insys_Anthem_000707337
Insys_Anthem_000707341                   Insys_Anthem_000707341
Insys_Anthem_000707344                   Insys_Anthem_000707344
Insys_Anthem_000707360                   Insys_Anthem_000707360
Insys_Anthem_000707364                   Insys_Anthem_000707364
Insys_Anthem_000707366                   Insys_Anthem_000707366
Insys_Anthem_000707369                   Insys_Anthem_000707369
Insys_Anthem_000707376                   Insys_Anthem_000707376
Insys_Anthem_000707378                   Insys_Anthem_000707378
Insys_Anthem_000707382                   Insys_Anthem_000707382
Insys_Anthem_000707393                   Insys_Anthem_000707393
Insys_Anthem_000707401                   Insys_Anthem_000707401

                                                    372
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 374 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000707404                   Insys_Anthem_000707404
Insys_Anthem_000707408                   Insys_Anthem_000707408
Insys_Anthem_000707410                   Insys_Anthem_000707410
Insys_Anthem_000707411                   Insys_Anthem_000707411
Insys_Anthem_000707430                   Insys_Anthem_000707430
Insys_Anthem_000707437                   Insys_Anthem_000707437
Insys_Anthem_000707446                   Insys_Anthem_000707446
Insys_Anthem_000707450                   Insys_Anthem_000707450
Insys_Anthem_000707452                   Insys_Anthem_000707452
Insys_Anthem_000707454                   Insys_Anthem_000707454
Insys_Anthem_000707477                   Insys_Anthem_000707477
Insys_Anthem_000707479                   Insys_Anthem_000707479
Insys_Anthem_000707481                   Insys_Anthem_000707481
Insys_Anthem_000707506                   Insys_Anthem_000707506
Insys_Anthem_000707517                   Insys_Anthem_000707517
Insys_Anthem_000707535                   Insys_Anthem_000707535
Insys_Anthem_000707541                   Insys_Anthem_000707541
Insys_Anthem_000707543                   Insys_Anthem_000707543
Insys_Anthem_000707545                   Insys_Anthem_000707545
Insys_Anthem_000707551                   Insys_Anthem_000707551
Insys_Anthem_000707553                   Insys_Anthem_000707553
Insys_Anthem_000707555                   Insys_Anthem_000707555
Insys_Anthem_000707557                   Insys_Anthem_000707557
Insys_Anthem_000707561                   Insys_Anthem_000707561
Insys_Anthem_000707563                   Insys_Anthem_000707563
Insys_Anthem_000707567                   Insys_Anthem_000707567
Insys_Anthem_000707569                   Insys_Anthem_000707569
Insys_Anthem_000707571                   Insys_Anthem_000707571
Insys_Anthem_000707579                   Insys_Anthem_000707579
Insys_Anthem_000707585                   Insys_Anthem_000707585
Insys_Anthem_000707587                   Insys_Anthem_000707587
Insys_Anthem_000707589                   Insys_Anthem_000707589
Insys_Anthem_000707594                   Insys_Anthem_000707594
Insys_Anthem_000707601                   Insys_Anthem_000707601
Insys_Anthem_000707609                   Insys_Anthem_000707609
Insys_Anthem_000707611                   Insys_Anthem_000707611
Insys_Anthem_000707613                   Insys_Anthem_000707613
Insys_Anthem_000707627                   Insys_Anthem_000707627
Insys_Anthem_000707631                   Insys_Anthem_000707631
Insys_Anthem_000707633                   Insys_Anthem_000707633
Insys_Anthem_000707635                   Insys_Anthem_000707635
Insys_Anthem_000707637                   Insys_Anthem_000707637
Insys_Anthem_000707648                   Insys_Anthem_000707648
Insys_Anthem_000707650                   Insys_Anthem_000707650
Insys_Anthem_000707652                   Insys_Anthem_000707652
Insys_Anthem_000707654                   Insys_Anthem_000707654
Insys_Anthem_000707661                   Insys_Anthem_000707661

                                                    373
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 375 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000707663                   Insys_Anthem_000707663
Insys_Anthem_000707665                   Insys_Anthem_000707665
Insys_Anthem_000707667                   Insys_Anthem_000707667
Insys_Anthem_000707679                   Insys_Anthem_000707679
Insys_Anthem_000707681                   Insys_Anthem_000707681
Insys_Anthem_000707690                   Insys_Anthem_000707690
Insys_Anthem_000707700                   Insys_Anthem_000707700
Insys_Anthem_000707702                   Insys_Anthem_000707702
Insys_Anthem_000707706                   Insys_Anthem_000707706
Insys_Anthem_000707714                   Insys_Anthem_000707714
Insys_Anthem_000707716                   Insys_Anthem_000707716
Insys_Anthem_000707720                   Insys_Anthem_000707720
Insys_Anthem_000707725                   Insys_Anthem_000707725
Insys_Anthem_000707733                   Insys_Anthem_000707733
Insys_Anthem_000707744                   Insys_Anthem_000707744
Insys_Anthem_000707750                   Insys_Anthem_000707750
Insys_Anthem_000707768                   Insys_Anthem_000707768
Insys_Anthem_000707778                   Insys_Anthem_000707778
Insys_Anthem_000707789                   Insys_Anthem_000707789
Insys_Anthem_000707802                   Insys_Anthem_000707802
Insys_Anthem_000707804                   Insys_Anthem_000707804
Insys_Anthem_000707807                   Insys_Anthem_000707807
Insys_Anthem_000707808                   Insys_Anthem_000707808
Insys_Anthem_000707820                   Insys_Anthem_000707820
Insys_Anthem_000707822                   Insys_Anthem_000707822
Insys_Anthem_000707828                   Insys_Anthem_000707828
Insys_Anthem_000707830                   Insys_Anthem_000707830
Insys_Anthem_000707837                   Insys_Anthem_000707837
Insys_Anthem_000707848                   Insys_Anthem_000707848
Insys_Anthem_000707850                   Insys_Anthem_000707850
Insys_Anthem_000707860                   Insys_Anthem_000707860
Insys_Anthem_000707862                   Insys_Anthem_000707862
Insys_Anthem_000707866                   Insys_Anthem_000707866
Insys_Anthem_000707877                   Insys_Anthem_000707877
Insys_Anthem_000707882                   Insys_Anthem_000707882
Insys_Anthem_000707887                   Insys_Anthem_000707887
Insys_Anthem_000707891                   Insys_Anthem_000707891
Insys_Anthem_000707895                   Insys_Anthem_000707895
Insys_Anthem_000707897                   Insys_Anthem_000707897
Insys_Anthem_000707904                   Insys_Anthem_000707904
Insys_Anthem_000707910                   Insys_Anthem_000707910
Insys_Anthem_000707915                   Insys_Anthem_000707915
Insys_Anthem_000707916                   Insys_Anthem_000707916
Insys_Anthem_000707917                   Insys_Anthem_000707917
Insys_Anthem_000707926                   Insys_Anthem_000707926
Insys_Anthem_000707927                   Insys_Anthem_000707927
Insys_Anthem_000707935                   Insys_Anthem_000707935

                                                    374
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 376 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000707936                   Insys_Anthem_000707936
Insys_Anthem_000707944                   Insys_Anthem_000707944
Insys_Anthem_000707949                   Insys_Anthem_000707949
Insys_Anthem_000707951                   Insys_Anthem_000707951
Insys_Anthem_000707958                   Insys_Anthem_000707958
Insys_Anthem_000707960                   Insys_Anthem_000707960
Insys_Anthem_000707966                   Insys_Anthem_000707966
Insys_Anthem_000707974                   Insys_Anthem_000707974
Insys_Anthem_000707999                   Insys_Anthem_000707999
Insys_Anthem_000708005                   Insys_Anthem_000708005
Insys_Anthem_000708010                   Insys_Anthem_000708010
Insys_Anthem_000708014                   Insys_Anthem_000708014
Insys_Anthem_000708016                   Insys_Anthem_000708016
Insys_Anthem_000708022                   Insys_Anthem_000708022
Insys_Anthem_000708025                   Insys_Anthem_000708025
Insys_Anthem_000708044                   Insys_Anthem_000708044
Insys_Anthem_000708045                   Insys_Anthem_000708045
Insys_Anthem_000708058                   Insys_Anthem_000708058
Insys_Anthem_000708060                   Insys_Anthem_000708060
Insys_Anthem_000708072                   Insys_Anthem_000708072
Insys_Anthem_000708078                   Insys_Anthem_000708078
Insys_Anthem_000708080                   Insys_Anthem_000708080
Insys_Anthem_000708081                   Insys_Anthem_000708081
Insys_Anthem_000708087                   Insys_Anthem_000708087
Insys_Anthem_000708109                   Insys_Anthem_000708109
Insys_Anthem_000708111                   Insys_Anthem_000708111
Insys_Anthem_000708116                   Insys_Anthem_000708116
Insys_Anthem_000708118                   Insys_Anthem_000708118
Insys_Anthem_000708128                   Insys_Anthem_000708128
Insys_Anthem_000708137                   Insys_Anthem_000708137
Insys_Anthem_000708158                   Insys_Anthem_000708158
Insys_Anthem_000708180                   Insys_Anthem_000708180
Insys_Anthem_000708189                   Insys_Anthem_000708189
Insys_Anthem_000708209                   Insys_Anthem_000708209
Insys_Anthem_000708211                   Insys_Anthem_000708211
Insys_Anthem_000708219                   Insys_Anthem_000708219
Insys_Anthem_000708221                   Insys_Anthem_000708221
Insys_Anthem_000708223                   Insys_Anthem_000708223
Insys_Anthem_000708225                   Insys_Anthem_000708225
Insys_Anthem_000708227                   Insys_Anthem_000708227
Insys_Anthem_000708241                   Insys_Anthem_000708241
Insys_Anthem_000708245                   Insys_Anthem_000708245
Insys_Anthem_000708249                   Insys_Anthem_000708249
Insys_Anthem_000708268                   Insys_Anthem_000708268
Insys_Anthem_000708270                   Insys_Anthem_000708270
Insys_Anthem_000708281                   Insys_Anthem_000708281
Insys_Anthem_000708289                   Insys_Anthem_000708289

                                                    375
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 377 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000708291                   Insys_Anthem_000708291
Insys_Anthem_000708293                   Insys_Anthem_000708293
Insys_Anthem_000708309                   Insys_Anthem_000708309
Insys_Anthem_000708317                   Insys_Anthem_000708317
Insys_Anthem_000708323                   Insys_Anthem_000708323
Insys_Anthem_000708342                   Insys_Anthem_000708342
Insys_Anthem_000708347                   Insys_Anthem_000708347
Insys_Anthem_000708349                   Insys_Anthem_000708349
Insys_Anthem_000708351                   Insys_Anthem_000708351
Insys_Anthem_000708353                   Insys_Anthem_000708353
Insys_Anthem_000708355                   Insys_Anthem_000708355
Insys_Anthem_000708357                   Insys_Anthem_000708357
Insys_Anthem_000708389                   Insys_Anthem_000708389
Insys_Anthem_000708422                   Insys_Anthem_000708422
Insys_Anthem_000708426                   Insys_Anthem_000708426
Insys_Anthem_000708429                   Insys_Anthem_000708429
Insys_Anthem_000708431                   Insys_Anthem_000708431
Insys_Anthem_000708434                   Insys_Anthem_000708434
Insys_Anthem_000708436                   Insys_Anthem_000708436
Insys_Anthem_000708446                   Insys_Anthem_000708446
Insys_Anthem_000708448                   Insys_Anthem_000708448
Insys_Anthem_000708456                   Insys_Anthem_000708456
Insys_Anthem_000708457                   Insys_Anthem_000708457
Insys_Anthem_000708458                   Insys_Anthem_000708458
Insys_Anthem_000708459                   Insys_Anthem_000708459
Insys_Anthem_000708460                   Insys_Anthem_000708460
Insys_Anthem_000708461                   Insys_Anthem_000708461
Insys_Anthem_000708467                   Insys_Anthem_000708467
Insys_Anthem_000708475                   Insys_Anthem_000708475
Insys_Anthem_000708478                   Insys_Anthem_000708478
Insys_Anthem_000708480                   Insys_Anthem_000708480
Insys_Anthem_000708493                   Insys_Anthem_000708493
Insys_Anthem_000708498                   Insys_Anthem_000708498
Insys_Anthem_000708500                   Insys_Anthem_000708500
Insys_Anthem_000708516                   Insys_Anthem_000708516
Insys_Anthem_000708518                   Insys_Anthem_000708518
Insys_Anthem_000708520                   Insys_Anthem_000708520
Insys_Anthem_000708526                   Insys_Anthem_000708526
Insys_Anthem_000708537                   Insys_Anthem_000708537
Insys_Anthem_000708539                   Insys_Anthem_000708539
Insys_Anthem_000708541                   Insys_Anthem_000708541
Insys_Anthem_000708545                   Insys_Anthem_000708545
Insys_Anthem_000708547                   Insys_Anthem_000708547
Insys_Anthem_000708550                   Insys_Anthem_000708550
Insys_Anthem_000708560                   Insys_Anthem_000708560
Insys_Anthem_000708564                   Insys_Anthem_000708564
Insys_Anthem_000708575                   Insys_Anthem_000708575

                                                    376
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 378 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000708579                   Insys_Anthem_000708579
Insys_Anthem_000708585                   Insys_Anthem_000708585
Insys_Anthem_000708587                   Insys_Anthem_000708587
Insys_Anthem_000708590                   Insys_Anthem_000708590
Insys_Anthem_000708603                   Insys_Anthem_000708603
Insys_Anthem_000708607                   Insys_Anthem_000708607
Insys_Anthem_000708609                   Insys_Anthem_000708609
Insys_Anthem_000708617                   Insys_Anthem_000708617
Insys_Anthem_000708622                   Insys_Anthem_000708622
Insys_Anthem_000708625                   Insys_Anthem_000708625
Insys_Anthem_000708645                   Insys_Anthem_000708645
Insys_Anthem_000708658                   Insys_Anthem_000708658
Insys_Anthem_000708661                   Insys_Anthem_000708661
Insys_Anthem_000708665                   Insys_Anthem_000708665
Insys_Anthem_000708671                   Insys_Anthem_000708671
Insys_Anthem_000708685                   Insys_Anthem_000708685
Insys_Anthem_000708687                   Insys_Anthem_000708687
Insys_Anthem_000708689                   Insys_Anthem_000708689
Insys_Anthem_000708691                   Insys_Anthem_000708691
Insys_Anthem_000708693                   Insys_Anthem_000708693
Insys_Anthem_000708698                   Insys_Anthem_000708698
Insys_Anthem_000708700                   Insys_Anthem_000708700
Insys_Anthem_000708702                   Insys_Anthem_000708702
Insys_Anthem_000708707                   Insys_Anthem_000708707
Insys_Anthem_000708709                   Insys_Anthem_000708709
Insys_Anthem_000708712                   Insys_Anthem_000708712
Insys_Anthem_000708717                   Insys_Anthem_000708717
Insys_Anthem_000708719                   Insys_Anthem_000708719
Insys_Anthem_000708721                   Insys_Anthem_000708721
Insys_Anthem_000708728                   Insys_Anthem_000708728
Insys_Anthem_000708738                   Insys_Anthem_000708738
Insys_Anthem_000708746                   Insys_Anthem_000708746
Insys_Anthem_000708751                   Insys_Anthem_000708751
Insys_Anthem_000708754                   Insys_Anthem_000708754
Insys_Anthem_000708758                   Insys_Anthem_000708758
Insys_Anthem_000708760                   Insys_Anthem_000708760
Insys_Anthem_000708762                   Insys_Anthem_000708762
Insys_Anthem_000708765                   Insys_Anthem_000708765
Insys_Anthem_000708767                   Insys_Anthem_000708767
Insys_Anthem_000708775                   Insys_Anthem_000708775
Insys_Anthem_000708785                   Insys_Anthem_000708785
Insys_Anthem_000708789                   Insys_Anthem_000708789
Insys_Anthem_000708797                   Insys_Anthem_000708797
Insys_Anthem_000708799                   Insys_Anthem_000708799
Insys_Anthem_000708803                   Insys_Anthem_000708803
Insys_Anthem_000708805                   Insys_Anthem_000708805
Insys_Anthem_000708807                   Insys_Anthem_000708807

                                                    377
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 379 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000708809                   Insys_Anthem_000708809
Insys_Anthem_000708813                   Insys_Anthem_000708813
Insys_Anthem_000708819                   Insys_Anthem_000708819
Insys_Anthem_000708823                   Insys_Anthem_000708823
Insys_Anthem_000708825                   Insys_Anthem_000708825
Insys_Anthem_000708829                   Insys_Anthem_000708829
Insys_Anthem_000708852                   Insys_Anthem_000708852
Insys_Anthem_000708888                   Insys_Anthem_000708888
Insys_Anthem_000708890                   Insys_Anthem_000708890
Insys_Anthem_000708906                   Insys_Anthem_000708906
Insys_Anthem_000708912                   Insys_Anthem_000708912
Insys_Anthem_000708938                   Insys_Anthem_000708938
Insys_Anthem_000708951                   Insys_Anthem_000708951
Insys_Anthem_000708962                   Insys_Anthem_000708962
Insys_Anthem_000708964                   Insys_Anthem_000708964
Insys_Anthem_000708966                   Insys_Anthem_000708966
Insys_Anthem_000708987                   Insys_Anthem_000708987
Insys_Anthem_000709030                   Insys_Anthem_000709030
Insys_Anthem_000709062                   Insys_Anthem_000709062
Insys_Anthem_000709069                   Insys_Anthem_000709069
Insys_Anthem_000709074                   Insys_Anthem_000709074
Insys_Anthem_000709077                   Insys_Anthem_000709077
Insys_Anthem_000709082                   Insys_Anthem_000709082
Insys_Anthem_000709084                   Insys_Anthem_000709084
Insys_Anthem_000709086                   Insys_Anthem_000709086
Insys_Anthem_000709089                   Insys_Anthem_000709089
Insys_Anthem_000709092                   Insys_Anthem_000709092
Insys_Anthem_000709094                   Insys_Anthem_000709094
Insys_Anthem_000709104                   Insys_Anthem_000709104
Insys_Anthem_000709106                   Insys_Anthem_000709106
Insys_Anthem_000709117                   Insys_Anthem_000709117
Insys_Anthem_000709119                   Insys_Anthem_000709119
Insys_Anthem_000709121                   Insys_Anthem_000709121
Insys_Anthem_000709129                   Insys_Anthem_000709129
Insys_Anthem_000709166                   Insys_Anthem_000709166
Insys_Anthem_000709174                   Insys_Anthem_000709174
Insys_Anthem_000709180                   Insys_Anthem_000709180
Insys_Anthem_000709188                   Insys_Anthem_000709188
Insys_Anthem_000709197                   Insys_Anthem_000709197
Insys_Anthem_000709199                   Insys_Anthem_000709199
Insys_Anthem_000709206                   Insys_Anthem_000709206
Insys_Anthem_000709215                   Insys_Anthem_000709215
Insys_Anthem_000709218                   Insys_Anthem_000709218
Insys_Anthem_000709223                   Insys_Anthem_000709223
Insys_Anthem_000709225                   Insys_Anthem_000709225
Insys_Anthem_000709232                   Insys_Anthem_000709232
Insys_Anthem_000709236                   Insys_Anthem_000709236

                                                    378
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 380 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000709238                   Insys_Anthem_000709238
Insys_Anthem_000709242                   Insys_Anthem_000709242
Insys_Anthem_000709246                   Insys_Anthem_000709246
Insys_Anthem_000709256                   Insys_Anthem_000709256
Insys_Anthem_000709258                   Insys_Anthem_000709258
Insys_Anthem_000709261                   Insys_Anthem_000709261
Insys_Anthem_000709263                   Insys_Anthem_000709263
Insys_Anthem_000709267                   Insys_Anthem_000709267
Insys_Anthem_000709272                   Insys_Anthem_000709272
Insys_Anthem_000709288                   Insys_Anthem_000709288
Insys_Anthem_000709303                   Insys_Anthem_000709303
Insys_Anthem_000709307                   Insys_Anthem_000709307
Insys_Anthem_000709327                   Insys_Anthem_000709327
Insys_Anthem_000709337                   Insys_Anthem_000709337
Insys_Anthem_000709341                   Insys_Anthem_000709341
Insys_Anthem_000709343                   Insys_Anthem_000709343
Insys_Anthem_000709347                   Insys_Anthem_000709347
Insys_Anthem_000709350                   Insys_Anthem_000709350
Insys_Anthem_000709352                   Insys_Anthem_000709352
Insys_Anthem_000709354                   Insys_Anthem_000709354
Insys_Anthem_000709357                   Insys_Anthem_000709357
Insys_Anthem_000709362                   Insys_Anthem_000709362
Insys_Anthem_000709367                   Insys_Anthem_000709367
Insys_Anthem_000709381                   Insys_Anthem_000709381
Insys_Anthem_000709390                   Insys_Anthem_000709390
Insys_Anthem_000709394                   Insys_Anthem_000709394
Insys_Anthem_000709412                   Insys_Anthem_000709412
Insys_Anthem_000709414                   Insys_Anthem_000709414
Insys_Anthem_000709422                   Insys_Anthem_000709422
Insys_Anthem_000709424                   Insys_Anthem_000709424
Insys_Anthem_000709430                   Insys_Anthem_000709430
Insys_Anthem_000709437                   Insys_Anthem_000709437
Insys_Anthem_000709439                   Insys_Anthem_000709439
Insys_Anthem_000709445                   Insys_Anthem_000709445
Insys_Anthem_000709453                   Insys_Anthem_000709453
Insys_Anthem_000709465                   Insys_Anthem_000709465
Insys_Anthem_000709480                   Insys_Anthem_000709480
Insys_Anthem_000709483                   Insys_Anthem_000709483
Insys_Anthem_000709485                   Insys_Anthem_000709485
Insys_Anthem_000709487                   Insys_Anthem_000709487
Insys_Anthem_000709490                   Insys_Anthem_000709490
Insys_Anthem_000709497                   Insys_Anthem_000709497
Insys_Anthem_000709501                   Insys_Anthem_000709501
Insys_Anthem_000709503                   Insys_Anthem_000709503
Insys_Anthem_000709515                   Insys_Anthem_000709515
Insys_Anthem_000709534                   Insys_Anthem_000709534
Insys_Anthem_000709536                   Insys_Anthem_000709536

                                                    379
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 381 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000709538                   Insys_Anthem_000709538
Insys_Anthem_000709552                   Insys_Anthem_000709552
Insys_Anthem_000709556                   Insys_Anthem_000709556
Insys_Anthem_000709558                   Insys_Anthem_000709558
Insys_Anthem_000709564                   Insys_Anthem_000709564
Insys_Anthem_000709566                   Insys_Anthem_000709566
Insys_Anthem_000709571                   Insys_Anthem_000709571
Insys_Anthem_000709576                   Insys_Anthem_000709576
Insys_Anthem_000709585                   Insys_Anthem_000709585
Insys_Anthem_000709593                   Insys_Anthem_000709593
Insys_Anthem_000709729                   Insys_Anthem_000709729
Insys_Anthem_000709731                   Insys_Anthem_000709731
Insys_Anthem_000709736                   Insys_Anthem_000709736
Insys_Anthem_000709741                   Insys_Anthem_000709741
Insys_Anthem_000709745                   Insys_Anthem_000709745
Insys_Anthem_000709747                   Insys_Anthem_000709747
Insys_Anthem_000709751                   Insys_Anthem_000709751
Insys_Anthem_000709755                   Insys_Anthem_000709755
Insys_Anthem_000709757                   Insys_Anthem_000709757
Insys_Anthem_000709760                   Insys_Anthem_000709760
Insys_Anthem_000709762                   Insys_Anthem_000709762
Insys_Anthem_000709764                   Insys_Anthem_000709764
Insys_Anthem_000709768                   Insys_Anthem_000709768
Insys_Anthem_000709770                   Insys_Anthem_000709770
Insys_Anthem_000709772                   Insys_Anthem_000709772
Insys_Anthem_000709775                   Insys_Anthem_000709775
Insys_Anthem_000709777                   Insys_Anthem_000709777
Insys_Anthem_000709779                   Insys_Anthem_000709779
Insys_Anthem_000709781                   Insys_Anthem_000709781
Insys_Anthem_000709783                   Insys_Anthem_000709783
Insys_Anthem_000709784                   Insys_Anthem_000709784
Insys_Anthem_000709793                   Insys_Anthem_000709793
Insys_Anthem_000709799                   Insys_Anthem_000709799
Insys_Anthem_000709806                   Insys_Anthem_000709806
Insys_Anthem_000709813                   Insys_Anthem_000709813
Insys_Anthem_000709815                   Insys_Anthem_000709815
Insys_Anthem_000709819                   Insys_Anthem_000709819
Insys_Anthem_000709829                   Insys_Anthem_000709829
Insys_Anthem_000709831                   Insys_Anthem_000709831
Insys_Anthem_000709833                   Insys_Anthem_000709833
Insys_Anthem_000709836                   Insys_Anthem_000709836
Insys_Anthem_000709838                   Insys_Anthem_000709838
Insys_Anthem_000709842                   Insys_Anthem_000709842
Insys_Anthem_000709847                   Insys_Anthem_000709847
Insys_Anthem_000709860                   Insys_Anthem_000709860
Insys_Anthem_000709865                   Insys_Anthem_000709865
Insys_Anthem_000709873                   Insys_Anthem_000709873

                                                    380
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 382 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000709878                   Insys_Anthem_000709878
Insys_Anthem_000709880                   Insys_Anthem_000709880
Insys_Anthem_000709885                   Insys_Anthem_000709885
Insys_Anthem_000709889                   Insys_Anthem_000709889
Insys_Anthem_000709898                   Insys_Anthem_000709898
Insys_Anthem_000709900                   Insys_Anthem_000709900
Insys_Anthem_000709902                   Insys_Anthem_000709902
Insys_Anthem_000709904                   Insys_Anthem_000709904
Insys_Anthem_000709906                   Insys_Anthem_000709906
Insys_Anthem_000709908                   Insys_Anthem_000709908
Insys_Anthem_000709910                   Insys_Anthem_000709910
Insys_Anthem_000709913                   Insys_Anthem_000709913
Insys_Anthem_000709917                   Insys_Anthem_000709917
Insys_Anthem_000709919                   Insys_Anthem_000709919
Insys_Anthem_000709929                   Insys_Anthem_000709929
Insys_Anthem_000709936                   Insys_Anthem_000709936
Insys_Anthem_000709939                   Insys_Anthem_000709939
Insys_Anthem_000709943                   Insys_Anthem_000709943
Insys_Anthem_000709946                   Insys_Anthem_000709946
Insys_Anthem_000709948                   Insys_Anthem_000709948
Insys_Anthem_000709950                   Insys_Anthem_000709950
Insys_Anthem_000709952                   Insys_Anthem_000709952
Insys_Anthem_000709954                   Insys_Anthem_000709954
Insys_Anthem_000709958                   Insys_Anthem_000709958
Insys_Anthem_000709960                   Insys_Anthem_000709960
Insys_Anthem_000709962                   Insys_Anthem_000709962
Insys_Anthem_000709966                   Insys_Anthem_000709966
Insys_Anthem_000709971                   Insys_Anthem_000709971
Insys_Anthem_000709973                   Insys_Anthem_000709973
Insys_Anthem_000709977                   Insys_Anthem_000709977
Insys_Anthem_000709979                   Insys_Anthem_000709979
Insys_Anthem_000709986                   Insys_Anthem_000709986
Insys_Anthem_000709990                   Insys_Anthem_000709990
Insys_Anthem_000709994                   Insys_Anthem_000709994
Insys_Anthem_000709998                   Insys_Anthem_000709998
Insys_Anthem_000710002                   Insys_Anthem_000710002
Insys_Anthem_000710004                   Insys_Anthem_000710004
Insys_Anthem_000710006                   Insys_Anthem_000710006
Insys_Anthem_000710008                   Insys_Anthem_000710008
Insys_Anthem_000710010                   Insys_Anthem_000710010
Insys_Anthem_000710019                   Insys_Anthem_000710019
Insys_Anthem_000710032                   Insys_Anthem_000710032
Insys_Anthem_000710034                   Insys_Anthem_000710034
Insys_Anthem_000710042                   Insys_Anthem_000710042
Insys_Anthem_000710046                   Insys_Anthem_000710046
Insys_Anthem_000710053                   Insys_Anthem_000710053
Insys_Anthem_000710055                   Insys_Anthem_000710055

                                                    381
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 383 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000710071                   Insys_Anthem_000710071
Insys_Anthem_000710074                   Insys_Anthem_000710074
Insys_Anthem_000710076                   Insys_Anthem_000710076
Insys_Anthem_000710096                   Insys_Anthem_000710096
Insys_Anthem_000710110                   Insys_Anthem_000710110
Insys_Anthem_000710119                   Insys_Anthem_000710119
Insys_Anthem_000710122                   Insys_Anthem_000710122
Insys_Anthem_000710130                   Insys_Anthem_000710130
Insys_Anthem_000710137                   Insys_Anthem_000710137
Insys_Anthem_000710148                   Insys_Anthem_000710148
Insys_Anthem_000710150                   Insys_Anthem_000710150
Insys_Anthem_000710156                   Insys_Anthem_000710156
Insys_Anthem_000710173                   Insys_Anthem_000710173
Insys_Anthem_000710192                   Insys_Anthem_000710192
Insys_Anthem_000710196                   Insys_Anthem_000710196
Insys_Anthem_000710198                   Insys_Anthem_000710198
Insys_Anthem_000710202                   Insys_Anthem_000710202
Insys_Anthem_000710204                   Insys_Anthem_000710204
Insys_Anthem_000710206                   Insys_Anthem_000710206
Insys_Anthem_000710210                   Insys_Anthem_000710210
Insys_Anthem_000710213                   Insys_Anthem_000710213
Insys_Anthem_000710215                   Insys_Anthem_000710215
Insys_Anthem_000710218                   Insys_Anthem_000710218
Insys_Anthem_000710220                   Insys_Anthem_000710220
Insys_Anthem_000710231                   Insys_Anthem_000710231
Insys_Anthem_000710236                   Insys_Anthem_000710236
Insys_Anthem_000710242                   Insys_Anthem_000710242
Insys_Anthem_000710247                   Insys_Anthem_000710247
Insys_Anthem_000710277                   Insys_Anthem_000710277
Insys_Anthem_000710302                   Insys_Anthem_000710302
Insys_Anthem_000710304                   Insys_Anthem_000710304
Insys_Anthem_000710309                   Insys_Anthem_000710309
Insys_Anthem_000710313                   Insys_Anthem_000710313
Insys_Anthem_000710316                   Insys_Anthem_000710316
Insys_Anthem_000710318                   Insys_Anthem_000710318
Insys_Anthem_000710320                   Insys_Anthem_000710320
Insys_Anthem_000710322                   Insys_Anthem_000710322
Insys_Anthem_000710324                   Insys_Anthem_000710324
Insys_Anthem_000710356                   Insys_Anthem_000710356
Insys_Anthem_000710377                   Insys_Anthem_000710377
Insys_Anthem_000710384                   Insys_Anthem_000710384
Insys_Anthem_000710386                   Insys_Anthem_000710386
Insys_Anthem_000710388                   Insys_Anthem_000710388
Insys_Anthem_000710390                   Insys_Anthem_000710390
Insys_Anthem_000710394                   Insys_Anthem_000710394
Insys_Anthem_000710396                   Insys_Anthem_000710396
Insys_Anthem_000710398                   Insys_Anthem_000710398

                                                    382
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 384 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000710403                   Insys_Anthem_000710403
Insys_Anthem_000710409                   Insys_Anthem_000710409
Insys_Anthem_000710415                   Insys_Anthem_000710415
Insys_Anthem_000710419                   Insys_Anthem_000710419
Insys_Anthem_000710421                   Insys_Anthem_000710421
Insys_Anthem_000710477                   Insys_Anthem_000710477
Insys_Anthem_000710485                   Insys_Anthem_000710485
Insys_Anthem_000710495                   Insys_Anthem_000710495
Insys_Anthem_000710676                   Insys_Anthem_000710676
Insys_Anthem_000710690                   Insys_Anthem_000710690
Insys_Anthem_000710698                   Insys_Anthem_000710698
Insys_Anthem_000710701                   Insys_Anthem_000710701
Insys_Anthem_000710705                   Insys_Anthem_000710705
Insys_Anthem_000710708                   Insys_Anthem_000710708
Insys_Anthem_000710713                   Insys_Anthem_000710713
Insys_Anthem_000710718                   Insys_Anthem_000710718
Insys_Anthem_000710724                   Insys_Anthem_000710724
Insys_Anthem_000710726                   Insys_Anthem_000710726
Insys_Anthem_000710728                   Insys_Anthem_000710728
Insys_Anthem_000710733                   Insys_Anthem_000710733
Insys_Anthem_000710735                   Insys_Anthem_000710735
Insys_Anthem_000710741                   Insys_Anthem_000710741
Insys_Anthem_000710746                   Insys_Anthem_000710746
Insys_Anthem_000710748                   Insys_Anthem_000710748
Insys_Anthem_000710751                   Insys_Anthem_000710751
Insys_Anthem_000710757                   Insys_Anthem_000710757
Insys_Anthem_000710761                   Insys_Anthem_000710761
Insys_Anthem_000710765                   Insys_Anthem_000710765
Insys_Anthem_000710772                   Insys_Anthem_000710772
Insys_Anthem_000710779                   Insys_Anthem_000710779
Insys_Anthem_000710782                   Insys_Anthem_000710782
Insys_Anthem_000710787                   Insys_Anthem_000710787
Insys_Anthem_000710791                   Insys_Anthem_000710791
Insys_Anthem_000710798                   Insys_Anthem_000710798
Insys_Anthem_000710799                   Insys_Anthem_000710799
Insys_Anthem_000710812                   Insys_Anthem_000710812
Insys_Anthem_000710815                   Insys_Anthem_000710815
Insys_Anthem_000710819                   Insys_Anthem_000710819
Insys_Anthem_000710821                   Insys_Anthem_000710821
Insys_Anthem_000710827                   Insys_Anthem_000710827
Insys_Anthem_000710830                   Insys_Anthem_000710830
Insys_Anthem_000710835                   Insys_Anthem_000710835
Insys_Anthem_000710838                   Insys_Anthem_000710838
Insys_Anthem_000710840                   Insys_Anthem_000710840
Insys_Anthem_000710851                   Insys_Anthem_000710851
Insys_Anthem_000710860                   Insys_Anthem_000710860
Insys_Anthem_000710866                   Insys_Anthem_000710866

                                                    383
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 385 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000710868                   Insys_Anthem_000710868
Insys_Anthem_000710869                   Insys_Anthem_000710869
Insys_Anthem_000710878                   Insys_Anthem_000710878
Insys_Anthem_000710881                   Insys_Anthem_000710881
Insys_Anthem_000710888                   Insys_Anthem_000710888
Insys_Anthem_000710890                   Insys_Anthem_000710890
Insys_Anthem_000710916                   Insys_Anthem_000710916
Insys_Anthem_000711059                   Insys_Anthem_000711059
Insys_Anthem_000711160                   Insys_Anthem_000711160
Insys_Anthem_000711163                   Insys_Anthem_000711163
Insys_Anthem_000711187                   Insys_Anthem_000711187
Insys_Anthem_000711189                   Insys_Anthem_000711189
Insys_Anthem_000711195                   Insys_Anthem_000711195
Insys_Anthem_000711226                   Insys_Anthem_000711226
Insys_Anthem_000711228                   Insys_Anthem_000711228
Insys_Anthem_000711230                   Insys_Anthem_000711230
Insys_Anthem_000711235                   Insys_Anthem_000711235
Insys_Anthem_000711238                   Insys_Anthem_000711238
Insys_Anthem_000711243                   Insys_Anthem_000711243
Insys_Anthem_000711245                   Insys_Anthem_000711245
Insys_Anthem_000711248                   Insys_Anthem_000711248
Insys_Anthem_000711250                   Insys_Anthem_000711250
Insys_Anthem_000711255                   Insys_Anthem_000711255
Insys_Anthem_000711275                   Insys_Anthem_000711275
Insys_Anthem_000711278                   Insys_Anthem_000711278
Insys_Anthem_000711282                   Insys_Anthem_000711282
Insys_Anthem_000711284                   Insys_Anthem_000711284
Insys_Anthem_000711286                   Insys_Anthem_000711286
Insys_Anthem_000711288                   Insys_Anthem_000711288
Insys_Anthem_000711291                   Insys_Anthem_000711291
Insys_Anthem_000711296                   Insys_Anthem_000711296
Insys_Anthem_000711299                   Insys_Anthem_000711299
Insys_Anthem_000711307                   Insys_Anthem_000711307
Insys_Anthem_000711311                   Insys_Anthem_000711311
Insys_Anthem_000711315                   Insys_Anthem_000711315
Insys_Anthem_000711320                   Insys_Anthem_000711320
Insys_Anthem_000711322                   Insys_Anthem_000711322
Insys_Anthem_000711328                   Insys_Anthem_000711328
Insys_Anthem_000711334                   Insys_Anthem_000711334
Insys_Anthem_000711338                   Insys_Anthem_000711338
Insys_Anthem_000711363                   Insys_Anthem_000711363
Insys_Anthem_000711365                   Insys_Anthem_000711365
Insys_Anthem_000711367                   Insys_Anthem_000711367
Insys_Anthem_000711373                   Insys_Anthem_000711373
Insys_Anthem_000711397                   Insys_Anthem_000711397
Insys_Anthem_000711440                   Insys_Anthem_000711440
Insys_Anthem_000711443                   Insys_Anthem_000711443

                                                    384
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 386 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000711455                   Insys_Anthem_000711455
Insys_Anthem_000711456                   Insys_Anthem_000711456
Insys_Anthem_000711458                   Insys_Anthem_000711458
Insys_Anthem_000711464                   Insys_Anthem_000711464
Insys_Anthem_000711465                   Insys_Anthem_000711465
Insys_Anthem_000711471                   Insys_Anthem_000711471
Insys_Anthem_000711634                   Insys_Anthem_000711634
Insys_Anthem_000711745                   Insys_Anthem_000711745
Insys_Anthem_000711794                   Insys_Anthem_000711794
Insys_Anthem_000711797                   Insys_Anthem_000711797
Insys_Anthem_000711809                   Insys_Anthem_000711809
Insys_Anthem_000711819                   Insys_Anthem_000711819
Insys_Anthem_000711833                   Insys_Anthem_000711833
Insys_Anthem_000711844                   Insys_Anthem_000711844
Insys_Anthem_000711847                   Insys_Anthem_000711847
Insys_Anthem_000711873                   Insys_Anthem_000711873
Insys_Anthem_000711890                   Insys_Anthem_000711890
Insys_Anthem_000711902                   Insys_Anthem_000711902
Insys_Anthem_000711907                   Insys_Anthem_000711907
Insys_Anthem_000711909                   Insys_Anthem_000711909
Insys_Anthem_000711912                   Insys_Anthem_000711912
Insys_Anthem_000711920                   Insys_Anthem_000711920
Insys_Anthem_000711923                   Insys_Anthem_000711923
Insys_Anthem_000711934                   Insys_Anthem_000711934
Insys_Anthem_000711942                   Insys_Anthem_000711942
Insys_Anthem_000711944                   Insys_Anthem_000711944
Insys_Anthem_000711958                   Insys_Anthem_000711958
Insys_Anthem_000711967                   Insys_Anthem_000711967
Insys_Anthem_000711973                   Insys_Anthem_000711973
Insys_Anthem_000711975                   Insys_Anthem_000711975
Insys_Anthem_000711978                   Insys_Anthem_000711978
Insys_Anthem_000711981                   Insys_Anthem_000711981
Insys_Anthem_000711983                   Insys_Anthem_000711983
Insys_Anthem_000711991                   Insys_Anthem_000711991
Insys_Anthem_000712001                   Insys_Anthem_000712001
Insys_Anthem_000712015                   Insys_Anthem_000712015
Insys_Anthem_000712091                   Insys_Anthem_000712091
Insys_Anthem_000712092                   Insys_Anthem_000712092
Insys_Anthem_000712093                   Insys_Anthem_000712093
Insys_Anthem_000712149                   Insys_Anthem_000712149
Insys_Anthem_000712160                   Insys_Anthem_000712160
Insys_Anthem_000712162                   Insys_Anthem_000712162
Insys_Anthem_000712186                   Insys_Anthem_000712186
Insys_Anthem_000712193                   Insys_Anthem_000712193
Insys_Anthem_000712229                   Insys_Anthem_000712229
Insys_Anthem_000712241                   Insys_Anthem_000712241
Insys_Anthem_000712247                   Insys_Anthem_000712247

                                                    385
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 387 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000712251                   Insys_Anthem_000712251
Insys_Anthem_000712275                   Insys_Anthem_000712275
Insys_Anthem_000712280                   Insys_Anthem_000712280
Insys_Anthem_000712282                   Insys_Anthem_000712282
Insys_Anthem_000712300                   Insys_Anthem_000712300
Insys_Anthem_000712310                   Insys_Anthem_000712310
Insys_Anthem_000712323                   Insys_Anthem_000712323
Insys_Anthem_000712349                   Insys_Anthem_000712349
Insys_Anthem_000712355                   Insys_Anthem_000712355
Insys_Anthem_000712384                   Insys_Anthem_000712384
Insys_Anthem_000712413                   Insys_Anthem_000712413
Insys_Anthem_000712419                   Insys_Anthem_000712419
Insys_Anthem_000712428                   Insys_Anthem_000712428
Insys_Anthem_000712456                   Insys_Anthem_000712456
Insys_Anthem_000712458                   Insys_Anthem_000712458
Insys_Anthem_000712489                   Insys_Anthem_000712489
Insys_Anthem_000712514                   Insys_Anthem_000712514
Insys_Anthem_000712566                   Insys_Anthem_000712566
Insys_Anthem_000712571                   Insys_Anthem_000712571
Insys_Anthem_000712651                   Insys_Anthem_000712651
Insys_Anthem_000712667                   Insys_Anthem_000712667
Insys_Anthem_000712674                   Insys_Anthem_000712674
Insys_Anthem_000712679                   Insys_Anthem_000712679
Insys_Anthem_000712697                   Insys_Anthem_000712697
Insys_Anthem_000712724                   Insys_Anthem_000712724
Insys_Anthem_000712766                   Insys_Anthem_000712766
Insys_Anthem_000712778                   Insys_Anthem_000712778
Insys_Anthem_000712781                   Insys_Anthem_000712781
Insys_Anthem_000712789                   Insys_Anthem_000712789
Insys_Anthem_000712792                   Insys_Anthem_000712792
Insys_Anthem_000712794                   Insys_Anthem_000712794
Insys_Anthem_000712803                   Insys_Anthem_000712803
Insys_Anthem_000712807                   Insys_Anthem_000712807
Insys_Anthem_000712814                   Insys_Anthem_000712814
Insys_Anthem_000712817                   Insys_Anthem_000712817
Insys_Anthem_000712831                   Insys_Anthem_000712831
Insys_Anthem_000712862                   Insys_Anthem_000712862
Insys_Anthem_000712984                   Insys_Anthem_000712984
Insys_Anthem_000712996                   Insys_Anthem_000712996
Insys_Anthem_000713010                   Insys_Anthem_000713010
Insys_Anthem_000713159                   Insys_Anthem_000713159
Insys_Anthem_000713163                   Insys_Anthem_000713163
Insys_Anthem_000713165                   Insys_Anthem_000713165
Insys_Anthem_000713187                   Insys_Anthem_000713187
Insys_Anthem_000713189                   Insys_Anthem_000713189
Insys_Anthem_000713191                   Insys_Anthem_000713191
Insys_Anthem_000713195                   Insys_Anthem_000713195

                                                    386
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 388 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000713197                   Insys_Anthem_000713197
Insys_Anthem_000713200                   Insys_Anthem_000713200
Insys_Anthem_000713209                   Insys_Anthem_000713209
Insys_Anthem_000713212                   Insys_Anthem_000713212
Insys_Anthem_000713219                   Insys_Anthem_000713219
Insys_Anthem_000713238                   Insys_Anthem_000713238
Insys_Anthem_000713409                   Insys_Anthem_000713409
Insys_Anthem_000713411                   Insys_Anthem_000713411
Insys_Anthem_000713414                   Insys_Anthem_000713414
Insys_Anthem_000713423                   Insys_Anthem_000713423
Insys_Anthem_000713445                   Insys_Anthem_000713445
Insys_Anthem_000713454                   Insys_Anthem_000713454
Insys_Anthem_000713457                   Insys_Anthem_000713457
Insys_Anthem_000713465                   Insys_Anthem_000713465
Insys_Anthem_000713467                   Insys_Anthem_000713467
Insys_Anthem_000713469                   Insys_Anthem_000713469
Insys_Anthem_000713472                   Insys_Anthem_000713472
Insys_Anthem_000713478                   Insys_Anthem_000713478
Insys_Anthem_000713484                   Insys_Anthem_000713484
Insys_Anthem_000713495                   Insys_Anthem_000713495
Insys_Anthem_000713502                   Insys_Anthem_000713502
Insys_Anthem_000713516                   Insys_Anthem_000713516
Insys_Anthem_000713521                   Insys_Anthem_000713521
Insys_Anthem_000713528                   Insys_Anthem_000713528
Insys_Anthem_000713537                   Insys_Anthem_000713537
Insys_Anthem_000713539                   Insys_Anthem_000713539
Insys_Anthem_000713542                   Insys_Anthem_000713542
Insys_Anthem_000713565                   Insys_Anthem_000713565
Insys_Anthem_000713572                   Insys_Anthem_000713572
Insys_Anthem_000713577                   Insys_Anthem_000713577
Insys_Anthem_000713579                   Insys_Anthem_000713579
Insys_Anthem_000713581                   Insys_Anthem_000713581
Insys_Anthem_000713583                   Insys_Anthem_000713583
Insys_Anthem_000713608                   Insys_Anthem_000713608
Insys_Anthem_000713758                   Insys_Anthem_000713758
Insys_Anthem_000713872                   Insys_Anthem_000713872
Insys_Anthem_000713892                   Insys_Anthem_000713892
Insys_Anthem_000713896                   Insys_Anthem_000713896
Insys_Anthem_000713898                   Insys_Anthem_000713898
Insys_Anthem_000713921                   Insys_Anthem_000713921
Insys_Anthem_000713928                   Insys_Anthem_000713928
Insys_Anthem_000713932                   Insys_Anthem_000713932
Insys_Anthem_000713938                   Insys_Anthem_000713938
Insys_Anthem_000713952                   Insys_Anthem_000713952
Insys_Anthem_000713982                   Insys_Anthem_000713982
Insys_Anthem_000713984                   Insys_Anthem_000713984
Insys_Anthem_000713991                   Insys_Anthem_000713991

                                                    387
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 389 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000713995                   Insys_Anthem_000713995
Insys_Anthem_000713997                   Insys_Anthem_000713997
Insys_Anthem_000713999                   Insys_Anthem_000713999
Insys_Anthem_000714009                   Insys_Anthem_000714009
Insys_Anthem_000714013                   Insys_Anthem_000714013
Insys_Anthem_000714079                   Insys_Anthem_000714079
Insys_Anthem_000714081                   Insys_Anthem_000714081
Insys_Anthem_000714084                   Insys_Anthem_000714084
Insys_Anthem_000714173                   Insys_Anthem_000714173
Insys_Anthem_000714196                   Insys_Anthem_000714196
Insys_Anthem_000714209                   Insys_Anthem_000714209
Insys_Anthem_000714216                   Insys_Anthem_000714216
Insys_Anthem_000714223                   Insys_Anthem_000714223
Insys_Anthem_000714234                   Insys_Anthem_000714234
Insys_Anthem_000714238                   Insys_Anthem_000714238
Insys_Anthem_000714244                   Insys_Anthem_000714244
Insys_Anthem_000714250                   Insys_Anthem_000714250
Insys_Anthem_000714252                   Insys_Anthem_000714252
Insys_Anthem_000714255                   Insys_Anthem_000714255
Insys_Anthem_000714264                   Insys_Anthem_000714264
Insys_Anthem_000714325                   Insys_Anthem_000714325
Insys_Anthem_000714346                   Insys_Anthem_000714346
Insys_Anthem_000714350                   Insys_Anthem_000714350
Insys_Anthem_000714352                   Insys_Anthem_000714352
Insys_Anthem_000714359                   Insys_Anthem_000714359
Insys_Anthem_000714361                   Insys_Anthem_000714361
Insys_Anthem_000714363                   Insys_Anthem_000714363
Insys_Anthem_000714366                   Insys_Anthem_000714366
Insys_Anthem_000714368                   Insys_Anthem_000714368
Insys_Anthem_000714373                   Insys_Anthem_000714373
Insys_Anthem_000714375                   Insys_Anthem_000714375
Insys_Anthem_000714377                   Insys_Anthem_000714377
Insys_Anthem_000714381                   Insys_Anthem_000714381
Insys_Anthem_000714383                   Insys_Anthem_000714383
Insys_Anthem_000714394                   Insys_Anthem_000714394
Insys_Anthem_000714397                   Insys_Anthem_000714397
Insys_Anthem_000714408                   Insys_Anthem_000714408
Insys_Anthem_000714414                   Insys_Anthem_000714414
Insys_Anthem_000714417                   Insys_Anthem_000714417
Insys_Anthem_000714420                   Insys_Anthem_000714420
Insys_Anthem_000714422                   Insys_Anthem_000714422
Insys_Anthem_000714424                   Insys_Anthem_000714424
Insys_Anthem_000714426                   Insys_Anthem_000714426
Insys_Anthem_000714428                   Insys_Anthem_000714428
Insys_Anthem_000714430                   Insys_Anthem_000714430
Insys_Anthem_000714437                   Insys_Anthem_000714437
Insys_Anthem_000714441                   Insys_Anthem_000714441

                                                    388
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 390 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000714452                   Insys_Anthem_000714452
Insys_Anthem_000714469                   Insys_Anthem_000714469
Insys_Anthem_000714522                   Insys_Anthem_000714522
Insys_Anthem_000714524                   Insys_Anthem_000714524
Insys_Anthem_000714555                   Insys_Anthem_000714555
Insys_Anthem_000714557                   Insys_Anthem_000714557
Insys_Anthem_000714559                   Insys_Anthem_000714559
Insys_Anthem_000714561                   Insys_Anthem_000714561
Insys_Anthem_000714655                   Insys_Anthem_000714655
Insys_Anthem_000714706                   Insys_Anthem_000714706
Insys_Anthem_000714748                   Insys_Anthem_000714748
Insys_Anthem_000714749                   Insys_Anthem_000714749
Insys_Anthem_000714803                   Insys_Anthem_000714803
Insys_Anthem_000714818                   Insys_Anthem_000714818
Insys_Anthem_000714825                   Insys_Anthem_000714825
Insys_Anthem_000714830                   Insys_Anthem_000714830
Insys_Anthem_000714836                   Insys_Anthem_000714836
Insys_Anthem_000714843                   Insys_Anthem_000714843
Insys_Anthem_000714845                   Insys_Anthem_000714845
Insys_Anthem_000714847                   Insys_Anthem_000714847
Insys_Anthem_000714852                   Insys_Anthem_000714852
Insys_Anthem_000714858                   Insys_Anthem_000714858
Insys_Anthem_000714861                   Insys_Anthem_000714861
Insys_Anthem_000714866                   Insys_Anthem_000714866
Insys_Anthem_000714868                   Insys_Anthem_000714868
Insys_Anthem_000714871                   Insys_Anthem_000714871
Insys_Anthem_000714878                   Insys_Anthem_000714878
Insys_Anthem_000714883                   Insys_Anthem_000714883
Insys_Anthem_000714888                   Insys_Anthem_000714888
Insys_Anthem_000714896                   Insys_Anthem_000714896
Insys_Anthem_000714915                   Insys_Anthem_000714915
Insys_Anthem_000714921                   Insys_Anthem_000714921
Insys_Anthem_000714925                   Insys_Anthem_000714925
Insys_Anthem_000714928                   Insys_Anthem_000714928
Insys_Anthem_000714932                   Insys_Anthem_000714932
Insys_Anthem_000714947                   Insys_Anthem_000714947
Insys_Anthem_000714956                   Insys_Anthem_000714956
Insys_Anthem_000714964                   Insys_Anthem_000714964
Insys_Anthem_000714972                   Insys_Anthem_000714972
Insys_Anthem_000715025                   Insys_Anthem_000715025
Insys_Anthem_000715027                   Insys_Anthem_000715027
Insys_Anthem_000715032                   Insys_Anthem_000715032
Insys_Anthem_000715043                   Insys_Anthem_000715043
Insys_Anthem_000715052                   Insys_Anthem_000715052
Insys_Anthem_000715074                   Insys_Anthem_000715074
Insys_Anthem_000715076                   Insys_Anthem_000715076
Insys_Anthem_000715080                   Insys_Anthem_000715080

                                                    389
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 391 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000715083                   Insys_Anthem_000715083
Insys_Anthem_000715090                   Insys_Anthem_000715090
Insys_Anthem_000715116                   Insys_Anthem_000715116
Insys_Anthem_000715122                   Insys_Anthem_000715122
Insys_Anthem_000715125                   Insys_Anthem_000715125
Insys_Anthem_000715128                   Insys_Anthem_000715128
Insys_Anthem_000715130                   Insys_Anthem_000715130
Insys_Anthem_000715132                   Insys_Anthem_000715132
Insys_Anthem_000715134                   Insys_Anthem_000715134
Insys_Anthem_000715143                   Insys_Anthem_000715143
Insys_Anthem_000715162                   Insys_Anthem_000715162
Insys_Anthem_000715215                   Insys_Anthem_000715215
Insys_Anthem_000715305                   Insys_Anthem_000715305
Insys_Anthem_000715307                   Insys_Anthem_000715307
Insys_Anthem_000715360                   Insys_Anthem_000715360
Insys_Anthem_000715383                   Insys_Anthem_000715383
Insys_Anthem_000715384                   Insys_Anthem_000715384
Insys_Anthem_000715470                   Insys_Anthem_000715470
Insys_Anthem_000715497                   Insys_Anthem_000715497
Insys_Anthem_000715538                   Insys_Anthem_000715538
Insys_Anthem_000715551                   Insys_Anthem_000715551
Insys_Anthem_000715573                   Insys_Anthem_000715573
Insys_Anthem_000715575                   Insys_Anthem_000715575
Insys_Anthem_000715579                   Insys_Anthem_000715579
Insys_Anthem_000715611                   Insys_Anthem_000715611
Insys_Anthem_000715623                   Insys_Anthem_000715623
Insys_Anthem_000715626                   Insys_Anthem_000715626
Insys_Anthem_000715630                   Insys_Anthem_000715630
Insys_Anthem_000715634                   Insys_Anthem_000715634
Insys_Anthem_000715640                   Insys_Anthem_000715640
Insys_Anthem_000715650                   Insys_Anthem_000715650
Insys_Anthem_000715659                   Insys_Anthem_000715659
Insys_Anthem_000715664                   Insys_Anthem_000715664
Insys_Anthem_000715666                   Insys_Anthem_000715666
Insys_Anthem_000715668                   Insys_Anthem_000715668
Insys_Anthem_000715676                   Insys_Anthem_000715676
Insys_Anthem_000715678                   Insys_Anthem_000715678
Insys_Anthem_000715684                   Insys_Anthem_000715684
Insys_Anthem_000715694                   Insys_Anthem_000715694
Insys_Anthem_000715696                   Insys_Anthem_000715696
Insys_Anthem_000715703                   Insys_Anthem_000715703
Insys_Anthem_000715739                   Insys_Anthem_000715739
Insys_Anthem_000715754                   Insys_Anthem_000715754
Insys_Anthem_000715762                   Insys_Anthem_000715762
Insys_Anthem_000715792                   Insys_Anthem_000715792
Insys_Anthem_000715805                   Insys_Anthem_000715805
Insys_Anthem_000715818                   Insys_Anthem_000715818

                                                    390
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 392 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000715828                   Insys_Anthem_000715828
Insys_Anthem_000715832                   Insys_Anthem_000715832
Insys_Anthem_000715840                   Insys_Anthem_000715840
Insys_Anthem_000715842                   Insys_Anthem_000715842
Insys_Anthem_000715844                   Insys_Anthem_000715844
Insys_Anthem_000715846                   Insys_Anthem_000715846
Insys_Anthem_000715852                   Insys_Anthem_000715852
Insys_Anthem_000715856                   Insys_Anthem_000715856
Insys_Anthem_000715859                   Insys_Anthem_000715859
Insys_Anthem_000715861                   Insys_Anthem_000715861
Insys_Anthem_000715869                   Insys_Anthem_000715869
Insys_Anthem_000715873                   Insys_Anthem_000715873
Insys_Anthem_000715912                   Insys_Anthem_000715912
Insys_Anthem_000715937                   Insys_Anthem_000715937
Insys_Anthem_000715949                   Insys_Anthem_000715949
Insys_Anthem_000715981                   Insys_Anthem_000715981
Insys_Anthem_000716019                   Insys_Anthem_000716019
Insys_Anthem_000716031                   Insys_Anthem_000716031
Insys_Anthem_000716033                   Insys_Anthem_000716033
Insys_Anthem_000716073                   Insys_Anthem_000716073
Insys_Anthem_000716157                   Insys_Anthem_000716157
Insys_Anthem_000716218                   Insys_Anthem_000716218
Insys_Anthem_000716225                   Insys_Anthem_000716225
Insys_Anthem_000716238                   Insys_Anthem_000716238
Insys_Anthem_000716247                   Insys_Anthem_000716247
Insys_Anthem_000716250                   Insys_Anthem_000716250
Insys_Anthem_000716255                   Insys_Anthem_000716255
Insys_Anthem_000716257                   Insys_Anthem_000716257
Insys_Anthem_000716270                   Insys_Anthem_000716270
Insys_Anthem_000716298                   Insys_Anthem_000716298
Insys_Anthem_000716307                   Insys_Anthem_000716307
Insys_Anthem_000716325                   Insys_Anthem_000716325
Insys_Anthem_000716332                   Insys_Anthem_000716332
Insys_Anthem_000716338                   Insys_Anthem_000716338
Insys_Anthem_000716344                   Insys_Anthem_000716344
Insys_Anthem_000716346                   Insys_Anthem_000716346
Insys_Anthem_000716355                   Insys_Anthem_000716355
Insys_Anthem_000716358                   Insys_Anthem_000716358
Insys_Anthem_000716371                   Insys_Anthem_000716371
Insys_Anthem_000716373                   Insys_Anthem_000716373
Insys_Anthem_000716377                   Insys_Anthem_000716377
Insys_Anthem_000716387                   Insys_Anthem_000716387
Insys_Anthem_000716389                   Insys_Anthem_000716389
Insys_Anthem_000716409                   Insys_Anthem_000716409
Insys_Anthem_000716411                   Insys_Anthem_000716411
Insys_Anthem_000716416                   Insys_Anthem_000716416
Insys_Anthem_000716437                   Insys_Anthem_000716437

                                                    391
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 393 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000716440                   Insys_Anthem_000716440
Insys_Anthem_000716443                   Insys_Anthem_000716443
Insys_Anthem_000716449                   Insys_Anthem_000716449
Insys_Anthem_000716458                   Insys_Anthem_000716458
Insys_Anthem_000716466                   Insys_Anthem_000716466
Insys_Anthem_000716480                   Insys_Anthem_000716480
Insys_Anthem_000716517                   Insys_Anthem_000716517
Insys_Anthem_000716518                   Insys_Anthem_000716518
Insys_Anthem_000716520                   Insys_Anthem_000716520
Insys_Anthem_000716528                   Insys_Anthem_000716528
Insys_Anthem_000716531                   Insys_Anthem_000716531
Insys_Anthem_000716543                   Insys_Anthem_000716543
Insys_Anthem_000716639                   Insys_Anthem_000716639
Insys_Anthem_000716680                   Insys_Anthem_000716680
Insys_Anthem_000716767                   Insys_Anthem_000716767
Insys_Anthem_000716784                   Insys_Anthem_000716784
Insys_Anthem_000716799                   Insys_Anthem_000716799
Insys_Anthem_000716812                   Insys_Anthem_000716812
Insys_Anthem_000716828                   Insys_Anthem_000716828
Insys_Anthem_000716835                   Insys_Anthem_000716835
Insys_Anthem_000716847                   Insys_Anthem_000716847
Insys_Anthem_000716858                   Insys_Anthem_000716858
Insys_Anthem_000716861                   Insys_Anthem_000716861
Insys_Anthem_000716862                   Insys_Anthem_000716862
Insys_Anthem_000716867                   Insys_Anthem_000716867
Insys_Anthem_000716873                   Insys_Anthem_000716873
Insys_Anthem_000716876                   Insys_Anthem_000716876
Insys_Anthem_000716881                   Insys_Anthem_000716881
Insys_Anthem_000716920                   Insys_Anthem_000716920
Insys_Anthem_000716925                   Insys_Anthem_000716925
Insys_Anthem_000716931                   Insys_Anthem_000716931
Insys_Anthem_000716940                   Insys_Anthem_000716940
Insys_Anthem_000716962                   Insys_Anthem_000716962
Insys_Anthem_000717007                   Insys_Anthem_000717007
Insys_Anthem_000717035                   Insys_Anthem_000717035
Insys_Anthem_000717051                   Insys_Anthem_000717051
Insys_Anthem_000717056                   Insys_Anthem_000717056
Insys_Anthem_000717082                   Insys_Anthem_000717082
Insys_Anthem_000717090                   Insys_Anthem_000717090
Insys_Anthem_000717114                   Insys_Anthem_000717114
Insys_Anthem_000717200                   Insys_Anthem_000717200
Insys_Anthem_000717339                   Insys_Anthem_000717339
Insys_Anthem_000717350                   Insys_Anthem_000717350
Insys_Anthem_000717362                   Insys_Anthem_000717362
Insys_Anthem_000717370                   Insys_Anthem_000717370
Insys_Anthem_000717373                   Insys_Anthem_000717373
Insys_Anthem_000717375                   Insys_Anthem_000717375

                                                    392
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 394 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000717387                   Insys_Anthem_000717387
Insys_Anthem_000717400                   Insys_Anthem_000717400
Insys_Anthem_000717409                   Insys_Anthem_000717409
Insys_Anthem_000717421                   Insys_Anthem_000717421
Insys_Anthem_000717424                   Insys_Anthem_000717424
Insys_Anthem_000717429                   Insys_Anthem_000717429
Insys_Anthem_000717439                   Insys_Anthem_000717439
Insys_Anthem_000717448                   Insys_Anthem_000717448
Insys_Anthem_000717450                   Insys_Anthem_000717450
Insys_Anthem_000717460                   Insys_Anthem_000717460
Insys_Anthem_000717466                   Insys_Anthem_000717466
Insys_Anthem_000717476                   Insys_Anthem_000717476
Insys_Anthem_000717485                   Insys_Anthem_000717485
Insys_Anthem_000717493                   Insys_Anthem_000717493
Insys_Anthem_000717497                   Insys_Anthem_000717497
Insys_Anthem_000717499                   Insys_Anthem_000717499
Insys_Anthem_000717516                   Insys_Anthem_000717516
Insys_Anthem_000717553                   Insys_Anthem_000717553
Insys_Anthem_000717587                   Insys_Anthem_000717587
Insys_Anthem_000717601                   Insys_Anthem_000717601
Insys_Anthem_000717615                   Insys_Anthem_000717615
Insys_Anthem_000717634                   Insys_Anthem_000717634
Insys_Anthem_000717638                   Insys_Anthem_000717638
Insys_Anthem_000717644                   Insys_Anthem_000717644
Insys_Anthem_000717645                   Insys_Anthem_000717645
Insys_Anthem_000717657                   Insys_Anthem_000717657
Insys_Anthem_000717661                   Insys_Anthem_000717661
Insys_Anthem_000717742                   Insys_Anthem_000717742
Insys_Anthem_000717784                   Insys_Anthem_000717784
Insys_Anthem_000717797                   Insys_Anthem_000717797
Insys_Anthem_000717799                   Insys_Anthem_000717799
Insys_Anthem_000717801                   Insys_Anthem_000717801
Insys_Anthem_000717804                   Insys_Anthem_000717804
Insys_Anthem_000717806                   Insys_Anthem_000717806
Insys_Anthem_000717829                   Insys_Anthem_000717829
Insys_Anthem_000717847                   Insys_Anthem_000717847
Insys_Anthem_000717849                   Insys_Anthem_000717849
Insys_Anthem_000717851                   Insys_Anthem_000717851
Insys_Anthem_000717853                   Insys_Anthem_000717853
Insys_Anthem_000717867                   Insys_Anthem_000717867
Insys_Anthem_000717873                   Insys_Anthem_000717873
Insys_Anthem_000717882                   Insys_Anthem_000717882
Insys_Anthem_000717885                   Insys_Anthem_000717885
Insys_Anthem_000717890                   Insys_Anthem_000717890
Insys_Anthem_000717892                   Insys_Anthem_000717892
Insys_Anthem_000717896                   Insys_Anthem_000717896
Insys_Anthem_000717901                   Insys_Anthem_000717901

                                                    393
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 395 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000717903                   Insys_Anthem_000717903
Insys_Anthem_000717919                   Insys_Anthem_000717919
Insys_Anthem_000717923                   Insys_Anthem_000717923
Insys_Anthem_000717929                   Insys_Anthem_000717929
Insys_Anthem_000717931                   Insys_Anthem_000717931
Insys_Anthem_000717934                   Insys_Anthem_000717934
Insys_Anthem_000717945                   Insys_Anthem_000717945
Insys_Anthem_000717947                   Insys_Anthem_000717947
Insys_Anthem_000717953                   Insys_Anthem_000717953
Insys_Anthem_000717957                   Insys_Anthem_000717957
Insys_Anthem_000717960                   Insys_Anthem_000717960
Insys_Anthem_000717962                   Insys_Anthem_000717962
Insys_Anthem_000717973                   Insys_Anthem_000717973
Insys_Anthem_000717975                   Insys_Anthem_000717975
Insys_Anthem_000717977                   Insys_Anthem_000717977
Insys_Anthem_000717979                   Insys_Anthem_000717979
Insys_Anthem_000717983                   Insys_Anthem_000717983
Insys_Anthem_000717987                   Insys_Anthem_000717987
Insys_Anthem_000717989                   Insys_Anthem_000717989
Insys_Anthem_000717998                   Insys_Anthem_000717998
Insys_Anthem_000718000                   Insys_Anthem_000718000
Insys_Anthem_000718002                   Insys_Anthem_000718002
Insys_Anthem_000718020                   Insys_Anthem_000718020
Insys_Anthem_000718025                   Insys_Anthem_000718025
Insys_Anthem_000718027                   Insys_Anthem_000718027
Insys_Anthem_000718046                   Insys_Anthem_000718046
Insys_Anthem_000718060                   Insys_Anthem_000718060
Insys_Anthem_000718064                   Insys_Anthem_000718064
Insys_Anthem_000718066                   Insys_Anthem_000718066
Insys_Anthem_000718068                   Insys_Anthem_000718068
Insys_Anthem_000718070                   Insys_Anthem_000718070
Insys_Anthem_000718076                   Insys_Anthem_000718076
Insys_Anthem_000718081                   Insys_Anthem_000718081
Insys_Anthem_000718092                   Insys_Anthem_000718092
Insys_Anthem_000718096                   Insys_Anthem_000718096
Insys_Anthem_000718100                   Insys_Anthem_000718100
Insys_Anthem_000718109                   Insys_Anthem_000718109
Insys_Anthem_000718118                   Insys_Anthem_000718118
Insys_Anthem_000718122                   Insys_Anthem_000718122
Insys_Anthem_000718126                   Insys_Anthem_000718126
Insys_Anthem_000718129                   Insys_Anthem_000718129
Insys_Anthem_000718133                   Insys_Anthem_000718133
Insys_Anthem_000718135                   Insys_Anthem_000718135
Insys_Anthem_000718143                   Insys_Anthem_000718143
Insys_Anthem_000718146                   Insys_Anthem_000718146
Insys_Anthem_000718150                   Insys_Anthem_000718150
Insys_Anthem_000718152                   Insys_Anthem_000718152

                                                    394
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 396 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000718158                   Insys_Anthem_000718158
Insys_Anthem_000718160                   Insys_Anthem_000718160
Insys_Anthem_000718162                   Insys_Anthem_000718162
Insys_Anthem_000718165                   Insys_Anthem_000718165
Insys_Anthem_000718170                   Insys_Anthem_000718170
Insys_Anthem_000718172                   Insys_Anthem_000718172
Insys_Anthem_000718174                   Insys_Anthem_000718174
Insys_Anthem_000718176                   Insys_Anthem_000718176
Insys_Anthem_000718178                   Insys_Anthem_000718178
Insys_Anthem_000718191                   Insys_Anthem_000718191
Insys_Anthem_000718196                   Insys_Anthem_000718196
Insys_Anthem_000718214                   Insys_Anthem_000718214
Insys_Anthem_000718233                   Insys_Anthem_000718233
Insys_Anthem_000718237                   Insys_Anthem_000718237
Insys_Anthem_000718242                   Insys_Anthem_000718242
Insys_Anthem_000718244                   Insys_Anthem_000718244
Insys_Anthem_000718248                   Insys_Anthem_000718248
Insys_Anthem_000718266                   Insys_Anthem_000718266
Insys_Anthem_000718270                   Insys_Anthem_000718270
Insys_Anthem_000718272                   Insys_Anthem_000718272
Insys_Anthem_000718278                   Insys_Anthem_000718278
Insys_Anthem_000718280                   Insys_Anthem_000718280
Insys_Anthem_000718282                   Insys_Anthem_000718282
Insys_Anthem_000718286                   Insys_Anthem_000718286
Insys_Anthem_000718291                   Insys_Anthem_000718291
Insys_Anthem_000718304                   Insys_Anthem_000718304
Insys_Anthem_000718313                   Insys_Anthem_000718313
Insys_Anthem_000718319                   Insys_Anthem_000718319
Insys_Anthem_000718321                   Insys_Anthem_000718321
Insys_Anthem_000718333                   Insys_Anthem_000718333
Insys_Anthem_000718342                   Insys_Anthem_000718342
Insys_Anthem_000718346                   Insys_Anthem_000718346
Insys_Anthem_000718348                   Insys_Anthem_000718348
Insys_Anthem_000718360                   Insys_Anthem_000718360
Insys_Anthem_000718363                   Insys_Anthem_000718363
Insys_Anthem_000718365                   Insys_Anthem_000718365
Insys_Anthem_000718367                   Insys_Anthem_000718367
Insys_Anthem_000718369                   Insys_Anthem_000718369
Insys_Anthem_000718373                   Insys_Anthem_000718373
Insys_Anthem_000718375                   Insys_Anthem_000718375
Insys_Anthem_000718379                   Insys_Anthem_000718379
Insys_Anthem_000718381                   Insys_Anthem_000718381
Insys_Anthem_000718387                   Insys_Anthem_000718387
Insys_Anthem_000718389                   Insys_Anthem_000718389
Insys_Anthem_000718391                   Insys_Anthem_000718391
Insys_Anthem_000718393                   Insys_Anthem_000718393
Insys_Anthem_000718395                   Insys_Anthem_000718395

                                                    395
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 397 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000718401                   Insys_Anthem_000718401
Insys_Anthem_000718403                   Insys_Anthem_000718403
Insys_Anthem_000718407                   Insys_Anthem_000718407
Insys_Anthem_000718409                   Insys_Anthem_000718409
Insys_Anthem_000718413                   Insys_Anthem_000718413
Insys_Anthem_000718418                   Insys_Anthem_000718418
Insys_Anthem_000718420                   Insys_Anthem_000718420
Insys_Anthem_000718422                   Insys_Anthem_000718422
Insys_Anthem_000718426                   Insys_Anthem_000718426
Insys_Anthem_000718428                   Insys_Anthem_000718428
Insys_Anthem_000718432                   Insys_Anthem_000718432
Insys_Anthem_000718434                   Insys_Anthem_000718434
Insys_Anthem_000718438                   Insys_Anthem_000718438
Insys_Anthem_000718447                   Insys_Anthem_000718447
Insys_Anthem_000718449                   Insys_Anthem_000718449
Insys_Anthem_000718451                   Insys_Anthem_000718451
Insys_Anthem_000718454                   Insys_Anthem_000718454
Insys_Anthem_000718456                   Insys_Anthem_000718456
Insys_Anthem_000718458                   Insys_Anthem_000718458
Insys_Anthem_000718463                   Insys_Anthem_000718463
Insys_Anthem_000718465                   Insys_Anthem_000718465
Insys_Anthem_000718467                   Insys_Anthem_000718467
Insys_Anthem_000718469                   Insys_Anthem_000718469
Insys_Anthem_000718471                   Insys_Anthem_000718471
Insys_Anthem_000718473                   Insys_Anthem_000718473
Insys_Anthem_000718475                   Insys_Anthem_000718475
Insys_Anthem_000718477                   Insys_Anthem_000718477
Insys_Anthem_000718479                   Insys_Anthem_000718479
Insys_Anthem_000718481                   Insys_Anthem_000718481
Insys_Anthem_000718483                   Insys_Anthem_000718483
Insys_Anthem_000718485                   Insys_Anthem_000718485
Insys_Anthem_000718487                   Insys_Anthem_000718487
Insys_Anthem_000718491                   Insys_Anthem_000718491
Insys_Anthem_000718501                   Insys_Anthem_000718501
Insys_Anthem_000718509                   Insys_Anthem_000718509
Insys_Anthem_000718514                   Insys_Anthem_000718514
Insys_Anthem_000718516                   Insys_Anthem_000718516
Insys_Anthem_000718518                   Insys_Anthem_000718518
Insys_Anthem_000718520                   Insys_Anthem_000718520
Insys_Anthem_000718527                   Insys_Anthem_000718527
Insys_Anthem_000718529                   Insys_Anthem_000718529
Insys_Anthem_000718532                   Insys_Anthem_000718532
Insys_Anthem_000718540                   Insys_Anthem_000718540
Insys_Anthem_000718548                   Insys_Anthem_000718548
Insys_Anthem_000718550                   Insys_Anthem_000718550
Insys_Anthem_000718557                   Insys_Anthem_000718557
Insys_Anthem_000718569                   Insys_Anthem_000718569

                                                    396
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 398 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000718572                   Insys_Anthem_000718572
Insys_Anthem_000718575                   Insys_Anthem_000718575
Insys_Anthem_000718581                   Insys_Anthem_000718581
Insys_Anthem_000718585                   Insys_Anthem_000718585
Insys_Anthem_000718596                   Insys_Anthem_000718596
Insys_Anthem_000718600                   Insys_Anthem_000718600
Insys_Anthem_000718604                   Insys_Anthem_000718604
Insys_Anthem_000718622                   Insys_Anthem_000718622
Insys_Anthem_000718624                   Insys_Anthem_000718624
Insys_Anthem_000718626                   Insys_Anthem_000718626
Insys_Anthem_000718636                   Insys_Anthem_000718636
Insys_Anthem_000718638                   Insys_Anthem_000718638
Insys_Anthem_000718640                   Insys_Anthem_000718640
Insys_Anthem_000718642                   Insys_Anthem_000718642
Insys_Anthem_000718646                   Insys_Anthem_000718646
Insys_Anthem_000718648                   Insys_Anthem_000718648
Insys_Anthem_000718650                   Insys_Anthem_000718650
Insys_Anthem_000718654                   Insys_Anthem_000718654
Insys_Anthem_000718656                   Insys_Anthem_000718656
Insys_Anthem_000718661                   Insys_Anthem_000718661
Insys_Anthem_000718663                   Insys_Anthem_000718663
Insys_Anthem_000718665                   Insys_Anthem_000718665
Insys_Anthem_000718667                   Insys_Anthem_000718667
Insys_Anthem_000718673                   Insys_Anthem_000718673
Insys_Anthem_000718675                   Insys_Anthem_000718675
Insys_Anthem_000718679                   Insys_Anthem_000718679
Insys_Anthem_000718693                   Insys_Anthem_000718693
Insys_Anthem_000718697                   Insys_Anthem_000718697
Insys_Anthem_000718699                   Insys_Anthem_000718699
Insys_Anthem_000718706                   Insys_Anthem_000718706
Insys_Anthem_000718709                   Insys_Anthem_000718709
Insys_Anthem_000718716                   Insys_Anthem_000718716
Insys_Anthem_000718718                   Insys_Anthem_000718718
Insys_Anthem_000718720                   Insys_Anthem_000718720
Insys_Anthem_000718724                   Insys_Anthem_000718724
Insys_Anthem_000718730                   Insys_Anthem_000718730
Insys_Anthem_000718735                   Insys_Anthem_000718735
Insys_Anthem_000718739                   Insys_Anthem_000718739
Insys_Anthem_000718747                   Insys_Anthem_000718747
Insys_Anthem_000718755                   Insys_Anthem_000718755
Insys_Anthem_000718778                   Insys_Anthem_000718778
Insys_Anthem_000718780                   Insys_Anthem_000718780
Insys_Anthem_000718786                   Insys_Anthem_000718786
Insys_Anthem_000718790                   Insys_Anthem_000718790
Insys_Anthem_000718795                   Insys_Anthem_000718795
Insys_Anthem_000718798                   Insys_Anthem_000718798
Insys_Anthem_000718812                   Insys_Anthem_000718812

                                                    397
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 399 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000718815                   Insys_Anthem_000718815
Insys_Anthem_000718828                   Insys_Anthem_000718828
Insys_Anthem_000718834                   Insys_Anthem_000718834
Insys_Anthem_000718840                   Insys_Anthem_000718840
Insys_Anthem_000718842                   Insys_Anthem_000718842
Insys_Anthem_000718853                   Insys_Anthem_000718853
Insys_Anthem_000718856                   Insys_Anthem_000718856
Insys_Anthem_000718866                   Insys_Anthem_000718866
Insys_Anthem_000718871                   Insys_Anthem_000718871
Insys_Anthem_000718885                   Insys_Anthem_000718885
Insys_Anthem_000718887                   Insys_Anthem_000718887
Insys_Anthem_000718889                   Insys_Anthem_000718889
Insys_Anthem_000718895                   Insys_Anthem_000718895
Insys_Anthem_000718899                   Insys_Anthem_000718899
Insys_Anthem_000718901                   Insys_Anthem_000718901
Insys_Anthem_000718905                   Insys_Anthem_000718905
Insys_Anthem_000718909                   Insys_Anthem_000718909
Insys_Anthem_000718912                   Insys_Anthem_000718912
Insys_Anthem_000718927                   Insys_Anthem_000718927
Insys_Anthem_000718929                   Insys_Anthem_000718929
Insys_Anthem_000718935                   Insys_Anthem_000718935
Insys_Anthem_000718938                   Insys_Anthem_000718938
Insys_Anthem_000718941                   Insys_Anthem_000718941
Insys_Anthem_000718946                   Insys_Anthem_000718946
Insys_Anthem_000718955                   Insys_Anthem_000718955
Insys_Anthem_000718962                   Insys_Anthem_000718962
Insys_Anthem_000718964                   Insys_Anthem_000718964
Insys_Anthem_000718972                   Insys_Anthem_000718972
Insys_Anthem_000718974                   Insys_Anthem_000718974
Insys_Anthem_000718980                   Insys_Anthem_000718980
Insys_Anthem_000718982                   Insys_Anthem_000718982
Insys_Anthem_000718984                   Insys_Anthem_000718984
Insys_Anthem_000718995                   Insys_Anthem_000718995
Insys_Anthem_000718998                   Insys_Anthem_000718998
Insys_Anthem_000719000                   Insys_Anthem_000719000
Insys_Anthem_000719002                   Insys_Anthem_000719002
Insys_Anthem_000719004                   Insys_Anthem_000719004
Insys_Anthem_000719012                   Insys_Anthem_000719012
Insys_Anthem_000719057                   Insys_Anthem_000719057
Insys_Anthem_000719066                   Insys_Anthem_000719066
Insys_Anthem_000719074                   Insys_Anthem_000719074
Insys_Anthem_000719137                   Insys_Anthem_000719137
Insys_Anthem_000719154                   Insys_Anthem_000719154
Insys_Anthem_000719167                   Insys_Anthem_000719167
Insys_Anthem_000719170                   Insys_Anthem_000719170
Insys_Anthem_000719174                   Insys_Anthem_000719174
Insys_Anthem_000719175                   Insys_Anthem_000719175

                                                    398
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 400 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000719183                   Insys_Anthem_000719183
Insys_Anthem_000719194                   Insys_Anthem_000719194
Insys_Anthem_000719235                   Insys_Anthem_000719235
Insys_Anthem_000719316                   Insys_Anthem_000719316
Insys_Anthem_000719350                   Insys_Anthem_000719350
Insys_Anthem_000719362                   Insys_Anthem_000719362
Insys_Anthem_000719369                   Insys_Anthem_000719369
Insys_Anthem_000719371                   Insys_Anthem_000719371
Insys_Anthem_000719398                   Insys_Anthem_000719398
Insys_Anthem_000719426                   Insys_Anthem_000719426
Insys_Anthem_000719446                   Insys_Anthem_000719446
Insys_Anthem_000719457                   Insys_Anthem_000719457
Insys_Anthem_000719460                   Insys_Anthem_000719460
Insys_Anthem_000719475                   Insys_Anthem_000719475
Insys_Anthem_000719481                   Insys_Anthem_000719481
Insys_Anthem_000719530                   Insys_Anthem_000719530
Insys_Anthem_000719540                   Insys_Anthem_000719540
Insys_Anthem_000719544                   Insys_Anthem_000719544
Insys_Anthem_000719557                   Insys_Anthem_000719557
Insys_Anthem_000719560                   Insys_Anthem_000719560
Insys_Anthem_000719564                   Insys_Anthem_000719564
Insys_Anthem_000719573                   Insys_Anthem_000719573
Insys_Anthem_000719575                   Insys_Anthem_000719575
Insys_Anthem_000719588                   Insys_Anthem_000719588
Insys_Anthem_000719597                   Insys_Anthem_000719597
Insys_Anthem_000719603                   Insys_Anthem_000719603
Insys_Anthem_000719621                   Insys_Anthem_000719621
Insys_Anthem_000719653                   Insys_Anthem_000719653
Insys_Anthem_000719664                   Insys_Anthem_000719664
Insys_Anthem_000719672                   Insys_Anthem_000719672
Insys_Anthem_000719674                   Insys_Anthem_000719674
Insys_Anthem_000719681                   Insys_Anthem_000719681
Insys_Anthem_000719683                   Insys_Anthem_000719683
Insys_Anthem_000719685                   Insys_Anthem_000719685
Insys_Anthem_000719698                   Insys_Anthem_000719698
Insys_Anthem_000719704                   Insys_Anthem_000719704
Insys_Anthem_000719728                   Insys_Anthem_000719728
Insys_Anthem_000719743                   Insys_Anthem_000719743
Insys_Anthem_000719753                   Insys_Anthem_000719753
Insys_Anthem_000719772                   Insys_Anthem_000719772
Insys_Anthem_000719777                   Insys_Anthem_000719777
Insys_Anthem_000719787                   Insys_Anthem_000719787
Insys_Anthem_000719788                   Insys_Anthem_000719788
Insys_Anthem_000719803                   Insys_Anthem_000719803
Insys_Anthem_000719813                   Insys_Anthem_000719813
Insys_Anthem_000719847                   Insys_Anthem_000719847
Insys_Anthem_000719863                   Insys_Anthem_000719863

                                                    399
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 401 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000719871                   Insys_Anthem_000719871
Insys_Anthem_000719878                   Insys_Anthem_000719878
Insys_Anthem_000719894                   Insys_Anthem_000719894
Insys_Anthem_000719900                   Insys_Anthem_000719900
Insys_Anthem_000719908                   Insys_Anthem_000719908
Insys_Anthem_000719916                   Insys_Anthem_000719916
Insys_Anthem_000719926                   Insys_Anthem_000719926
Insys_Anthem_000719928                   Insys_Anthem_000719928
Insys_Anthem_000719946                   Insys_Anthem_000719946
Insys_Anthem_000719979                   Insys_Anthem_000719979
Insys_Anthem_000719981                   Insys_Anthem_000719981
Insys_Anthem_000719989                   Insys_Anthem_000719989
Insys_Anthem_000719993                   Insys_Anthem_000719993
Insys_Anthem_000719995                   Insys_Anthem_000719995
Insys_Anthem_000720001                   Insys_Anthem_000720001
Insys_Anthem_000720005                   Insys_Anthem_000720005
Insys_Anthem_000720007                   Insys_Anthem_000720007
Insys_Anthem_000720012                   Insys_Anthem_000720012
Insys_Anthem_000720014                   Insys_Anthem_000720014
Insys_Anthem_000720018                   Insys_Anthem_000720018
Insys_Anthem_000720027                   Insys_Anthem_000720027
Insys_Anthem_000720033                   Insys_Anthem_000720033
Insys_Anthem_000720035                   Insys_Anthem_000720035
Insys_Anthem_000720040                   Insys_Anthem_000720040
Insys_Anthem_000720043                   Insys_Anthem_000720043
Insys_Anthem_000720048                   Insys_Anthem_000720048
Insys_Anthem_000720057                   Insys_Anthem_000720057
Insys_Anthem_000720065                   Insys_Anthem_000720065
Insys_Anthem_000720070                   Insys_Anthem_000720070
Insys_Anthem_000720077                   Insys_Anthem_000720077
Insys_Anthem_000720086                   Insys_Anthem_000720086
Insys_Anthem_000720087                   Insys_Anthem_000720087
Insys_Anthem_000720090                   Insys_Anthem_000720090
Insys_Anthem_000720092                   Insys_Anthem_000720092
Insys_Anthem_000720100                   Insys_Anthem_000720100
Insys_Anthem_000720104                   Insys_Anthem_000720104
Insys_Anthem_000720106                   Insys_Anthem_000720106
Insys_Anthem_000720112                   Insys_Anthem_000720112
Insys_Anthem_000720118                   Insys_Anthem_000720118
Insys_Anthem_000720125                   Insys_Anthem_000720125
Insys_Anthem_000720147                   Insys_Anthem_000720147
Insys_Anthem_000720156                   Insys_Anthem_000720156
Insys_Anthem_000720170                   Insys_Anthem_000720170
Insys_Anthem_000720177                   Insys_Anthem_000720177
Insys_Anthem_000720180                   Insys_Anthem_000720180
Insys_Anthem_000720181                   Insys_Anthem_000720181
Insys_Anthem_000720199                   Insys_Anthem_000720199

                                                    400
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 402 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000720201                   Insys_Anthem_000720201
Insys_Anthem_000720208                   Insys_Anthem_000720208
Insys_Anthem_000720213                   Insys_Anthem_000720213
Insys_Anthem_000720214                   Insys_Anthem_000720214
Insys_Anthem_000720221                   Insys_Anthem_000720221
Insys_Anthem_000720281                   Insys_Anthem_000720281
Insys_Anthem_000720288                   Insys_Anthem_000720288
Insys_Anthem_000720298                   Insys_Anthem_000720298
Insys_Anthem_000720301                   Insys_Anthem_000720301
Insys_Anthem_000720303                   Insys_Anthem_000720303
Insys_Anthem_000720305                   Insys_Anthem_000720305
Insys_Anthem_000720317                   Insys_Anthem_000720317
Insys_Anthem_000720321                   Insys_Anthem_000720321
Insys_Anthem_000720323                   Insys_Anthem_000720323
Insys_Anthem_000720334                   Insys_Anthem_000720334
Insys_Anthem_000720342                   Insys_Anthem_000720342
Insys_Anthem_000720344                   Insys_Anthem_000720344
Insys_Anthem_000720357                   Insys_Anthem_000720357
Insys_Anthem_000720359                   Insys_Anthem_000720359
Insys_Anthem_000720373                   Insys_Anthem_000720373
Insys_Anthem_000720376                   Insys_Anthem_000720376
Insys_Anthem_000720390                   Insys_Anthem_000720390
Insys_Anthem_000720404                   Insys_Anthem_000720404
Insys_Anthem_000720445                   Insys_Anthem_000720445
Insys_Anthem_000720449                   Insys_Anthem_000720449
Insys_Anthem_000720452                   Insys_Anthem_000720452
Insys_Anthem_000720471                   Insys_Anthem_000720471
Insys_Anthem_000720479                   Insys_Anthem_000720479
Insys_Anthem_000720481                   Insys_Anthem_000720481
Insys_Anthem_000720501                   Insys_Anthem_000720501
Insys_Anthem_000720506                   Insys_Anthem_000720506
Insys_Anthem_000720536                   Insys_Anthem_000720536
Insys_Anthem_000720540                   Insys_Anthem_000720540
Insys_Anthem_000720561                   Insys_Anthem_000720561
Insys_Anthem_000720574                   Insys_Anthem_000720574
Insys_Anthem_000720578                   Insys_Anthem_000720578
Insys_Anthem_000720587                   Insys_Anthem_000720587
Insys_Anthem_000720596                   Insys_Anthem_000720596
Insys_Anthem_000720613                   Insys_Anthem_000720613
Insys_Anthem_000720616                   Insys_Anthem_000720616
Insys_Anthem_000720621                   Insys_Anthem_000720621
Insys_Anthem_000720647                   Insys_Anthem_000720647
Insys_Anthem_000720651                   Insys_Anthem_000720651
Insys_Anthem_000720662                   Insys_Anthem_000720662
Insys_Anthem_000720666                   Insys_Anthem_000720666
Insys_Anthem_000720670                   Insys_Anthem_000720670
Insys_Anthem_000720676                   Insys_Anthem_000720676

                                                    401
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 403 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000720700                   Insys_Anthem_000720700
Insys_Anthem_000720714                   Insys_Anthem_000720714
Insys_Anthem_000720725                   Insys_Anthem_000720725
Insys_Anthem_000720736                   Insys_Anthem_000720736
Insys_Anthem_000720738                   Insys_Anthem_000720738
Insys_Anthem_000720745                   Insys_Anthem_000720745
Insys_Anthem_000720748                   Insys_Anthem_000720748
Insys_Anthem_000720753                   Insys_Anthem_000720753
Insys_Anthem_000720759                   Insys_Anthem_000720759
Insys_Anthem_000720761                   Insys_Anthem_000720761
Insys_Anthem_000720763                   Insys_Anthem_000720763
Insys_Anthem_000720765                   Insys_Anthem_000720765
Insys_Anthem_000720767                   Insys_Anthem_000720767
Insys_Anthem_000720772                   Insys_Anthem_000720772
Insys_Anthem_000720794                   Insys_Anthem_000720794
Insys_Anthem_000720798                   Insys_Anthem_000720798
Insys_Anthem_000720801                   Insys_Anthem_000720801
Insys_Anthem_000720803                   Insys_Anthem_000720803
Insys_Anthem_000720826                   Insys_Anthem_000720826
Insys_Anthem_000720828                   Insys_Anthem_000720828
Insys_Anthem_000720839                   Insys_Anthem_000720839
Insys_Anthem_000720841                   Insys_Anthem_000720841
Insys_Anthem_000720853                   Insys_Anthem_000720853
Insys_Anthem_000720882                   Insys_Anthem_000720882
Insys_Anthem_000720890                   Insys_Anthem_000720890
Insys_Anthem_000720892                   Insys_Anthem_000720892
Insys_Anthem_000720898                   Insys_Anthem_000720898
Insys_Anthem_000720932                   Insys_Anthem_000720932
Insys_Anthem_000720954                   Insys_Anthem_000720954
Insys_Anthem_000720956                   Insys_Anthem_000720956
Insys_Anthem_000720960                   Insys_Anthem_000720960
Insys_Anthem_000720981                   Insys_Anthem_000720981
Insys_Anthem_000720990                   Insys_Anthem_000720990
Insys_Anthem_000720996                   Insys_Anthem_000720996
Insys_Anthem_000721003                   Insys_Anthem_000721003
Insys_Anthem_000721020                   Insys_Anthem_000721020
Insys_Anthem_000721026                   Insys_Anthem_000721026
Insys_Anthem_000721044                   Insys_Anthem_000721044
Insys_Anthem_000721077                   Insys_Anthem_000721077
Insys_Anthem_000721082                   Insys_Anthem_000721082
Insys_Anthem_000721094                   Insys_Anthem_000721094
Insys_Anthem_000721133                   Insys_Anthem_000721133
Insys_Anthem_000721140                   Insys_Anthem_000721140
Insys_Anthem_000721142                   Insys_Anthem_000721142
Insys_Anthem_000721154                   Insys_Anthem_000721154
Insys_Anthem_000721176                   Insys_Anthem_000721176
Insys_Anthem_000721181                   Insys_Anthem_000721181

                                                    402
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 404 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000721183                   Insys_Anthem_000721183
Insys_Anthem_000721191                   Insys_Anthem_000721191
Insys_Anthem_000721203                   Insys_Anthem_000721203
Insys_Anthem_000721209                   Insys_Anthem_000721209
Insys_Anthem_000721241                   Insys_Anthem_000721241
Insys_Anthem_000721251                   Insys_Anthem_000721251
Insys_Anthem_000721253                   Insys_Anthem_000721253
Insys_Anthem_000721256                   Insys_Anthem_000721256
Insys_Anthem_000721285                   Insys_Anthem_000721285
Insys_Anthem_000721317                   Insys_Anthem_000721317
Insys_Anthem_000721333                   Insys_Anthem_000721333
Insys_Anthem_000721344                   Insys_Anthem_000721344
Insys_Anthem_000721346                   Insys_Anthem_000721346
Insys_Anthem_000721354                   Insys_Anthem_000721354
Insys_Anthem_000721382                   Insys_Anthem_000721382
Insys_Anthem_000721384                   Insys_Anthem_000721384
Insys_Anthem_000721401                   Insys_Anthem_000721401
Insys_Anthem_000721481                   Insys_Anthem_000721481
Insys_Anthem_000721491                   Insys_Anthem_000721491
Insys_Anthem_000721505                   Insys_Anthem_000721505
Insys_Anthem_000721529                   Insys_Anthem_000721529
Insys_Anthem_000721547                   Insys_Anthem_000721547
Insys_Anthem_000721549                   Insys_Anthem_000721549
Insys_Anthem_000721559                   Insys_Anthem_000721559
Insys_Anthem_000721565                   Insys_Anthem_000721565
Insys_Anthem_000721568                   Insys_Anthem_000721568
Insys_Anthem_000721570                   Insys_Anthem_000721570
Insys_Anthem_000721591                   Insys_Anthem_000721591
Insys_Anthem_000721597                   Insys_Anthem_000721597
Insys_Anthem_000721610                   Insys_Anthem_000721610
Insys_Anthem_000721626                   Insys_Anthem_000721626
Insys_Anthem_000721629                   Insys_Anthem_000721629
Insys_Anthem_000721631                   Insys_Anthem_000721631
Insys_Anthem_000721639                   Insys_Anthem_000721639
Insys_Anthem_000721658                   Insys_Anthem_000721658
Insys_Anthem_000721660                   Insys_Anthem_000721660
Insys_Anthem_000721662                   Insys_Anthem_000721662
Insys_Anthem_000721668                   Insys_Anthem_000721668
Insys_Anthem_000721670                   Insys_Anthem_000721670
Insys_Anthem_000721704                   Insys_Anthem_000721704
Insys_Anthem_000721711                   Insys_Anthem_000721711
Insys_Anthem_000721713                   Insys_Anthem_000721713
Insys_Anthem_000721715                   Insys_Anthem_000721715
Insys_Anthem_000721718                   Insys_Anthem_000721718
Insys_Anthem_000721723                   Insys_Anthem_000721723
Insys_Anthem_000721743                   Insys_Anthem_000721743
Insys_Anthem_000721746                   Insys_Anthem_000721746

                                                    403
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 405 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000721752                   Insys_Anthem_000721752
Insys_Anthem_000721767                   Insys_Anthem_000721767
Insys_Anthem_000721779                   Insys_Anthem_000721779
Insys_Anthem_000721788                   Insys_Anthem_000721788
Insys_Anthem_000721792                   Insys_Anthem_000721792
Insys_Anthem_000721794                   Insys_Anthem_000721794
Insys_Anthem_000721797                   Insys_Anthem_000721797
Insys_Anthem_000721802                   Insys_Anthem_000721802
Insys_Anthem_000721804                   Insys_Anthem_000721804
Insys_Anthem_000721816                   Insys_Anthem_000721816
Insys_Anthem_000721818                   Insys_Anthem_000721818
Insys_Anthem_000721820                   Insys_Anthem_000721820
Insys_Anthem_000721828                   Insys_Anthem_000721828
Insys_Anthem_000721830                   Insys_Anthem_000721830
Insys_Anthem_000721833                   Insys_Anthem_000721833
Insys_Anthem_000721837                   Insys_Anthem_000721837
Insys_Anthem_000721840                   Insys_Anthem_000721840
Insys_Anthem_000721844                   Insys_Anthem_000721844
Insys_Anthem_000721847                   Insys_Anthem_000721847
Insys_Anthem_000721851                   Insys_Anthem_000721851
Insys_Anthem_000721854                   Insys_Anthem_000721854
Insys_Anthem_000721856                   Insys_Anthem_000721856
Insys_Anthem_000721858                   Insys_Anthem_000721858
Insys_Anthem_000721865                   Insys_Anthem_000721865
Insys_Anthem_000721868                   Insys_Anthem_000721868
Insys_Anthem_000721871                   Insys_Anthem_000721871
Insys_Anthem_000721878                   Insys_Anthem_000721878
Insys_Anthem_000721882                   Insys_Anthem_000721882
Insys_Anthem_000721895                   Insys_Anthem_000721895
Insys_Anthem_000721897                   Insys_Anthem_000721897
Insys_Anthem_000721898                   Insys_Anthem_000721898
Insys_Anthem_000721913                   Insys_Anthem_000721913
Insys_Anthem_000721921                   Insys_Anthem_000721921
Insys_Anthem_000721924                   Insys_Anthem_000721924
Insys_Anthem_000721926                   Insys_Anthem_000721926
Insys_Anthem_000721928                   Insys_Anthem_000721928
Insys_Anthem_000721936                   Insys_Anthem_000721936
Insys_Anthem_000721943                   Insys_Anthem_000721943
Insys_Anthem_000721959                   Insys_Anthem_000721959
Insys_Anthem_000721964                   Insys_Anthem_000721964
Insys_Anthem_000721967                   Insys_Anthem_000721967
Insys_Anthem_000721971                   Insys_Anthem_000721971
Insys_Anthem_000721981                   Insys_Anthem_000721981
Insys_Anthem_000721998                   Insys_Anthem_000721998
Insys_Anthem_000722013                   Insys_Anthem_000722013
Insys_Anthem_000722018                   Insys_Anthem_000722018
Insys_Anthem_000722022                   Insys_Anthem_000722022

                                                    404
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 406 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000722051                   Insys_Anthem_000722051
Insys_Anthem_000722061                   Insys_Anthem_000722061
Insys_Anthem_000722067                   Insys_Anthem_000722067
Insys_Anthem_000722073                   Insys_Anthem_000722073
Insys_Anthem_000722081                   Insys_Anthem_000722081
Insys_Anthem_000722106                   Insys_Anthem_000722106
Insys_Anthem_000722117                   Insys_Anthem_000722117
Insys_Anthem_000722119                   Insys_Anthem_000722119
Insys_Anthem_000722126                   Insys_Anthem_000722126
Insys_Anthem_000722131                   Insys_Anthem_000722131
Insys_Anthem_000722133                   Insys_Anthem_000722133
Insys_Anthem_000722135                   Insys_Anthem_000722135
Insys_Anthem_000722143                   Insys_Anthem_000722143
Insys_Anthem_000722145                   Insys_Anthem_000722145
Insys_Anthem_000722149                   Insys_Anthem_000722149
Insys_Anthem_000722156                   Insys_Anthem_000722156
Insys_Anthem_000722158                   Insys_Anthem_000722158
Insys_Anthem_000722186                   Insys_Anthem_000722186
Insys_Anthem_000722201                   Insys_Anthem_000722201
Insys_Anthem_000722222                   Insys_Anthem_000722222
Insys_Anthem_000722228                   Insys_Anthem_000722228
Insys_Anthem_000722232                   Insys_Anthem_000722232
Insys_Anthem_000722237                   Insys_Anthem_000722237
Insys_Anthem_000722245                   Insys_Anthem_000722245
Insys_Anthem_000722255                   Insys_Anthem_000722255
Insys_Anthem_000722257                   Insys_Anthem_000722257
Insys_Anthem_000722259                   Insys_Anthem_000722259
Insys_Anthem_000722268                   Insys_Anthem_000722268
Insys_Anthem_000722277                   Insys_Anthem_000722277
Insys_Anthem_000722284                   Insys_Anthem_000722284
Insys_Anthem_000722293                   Insys_Anthem_000722293
Insys_Anthem_000722309                   Insys_Anthem_000722309
Insys_Anthem_000722315                   Insys_Anthem_000722315
Insys_Anthem_000722321                   Insys_Anthem_000722321
Insys_Anthem_000722329                   Insys_Anthem_000722329
Insys_Anthem_000722359                   Insys_Anthem_000722359
Insys_Anthem_000722373                   Insys_Anthem_000722373
Insys_Anthem_000722379                   Insys_Anthem_000722379
Insys_Anthem_000722383                   Insys_Anthem_000722383
Insys_Anthem_000722391                   Insys_Anthem_000722391
Insys_Anthem_000722395                   Insys_Anthem_000722395
Insys_Anthem_000722409                   Insys_Anthem_000722409
Insys_Anthem_000722416                   Insys_Anthem_000722416
Insys_Anthem_000722419                   Insys_Anthem_000722419
Insys_Anthem_000722420                   Insys_Anthem_000722420
Insys_Anthem_000722429                   Insys_Anthem_000722429
Insys_Anthem_000722432                   Insys_Anthem_000722432

                                                    405
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 407 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000722434                   Insys_Anthem_000722434
Insys_Anthem_000722444                   Insys_Anthem_000722444
Insys_Anthem_000722457                   Insys_Anthem_000722457
Insys_Anthem_000722458                   Insys_Anthem_000722458
Insys_Anthem_000722459                   Insys_Anthem_000722459
Insys_Anthem_000722465                   Insys_Anthem_000722465
Insys_Anthem_000722472                   Insys_Anthem_000722472
Insys_Anthem_000722492                   Insys_Anthem_000722492
Insys_Anthem_000722496                   Insys_Anthem_000722496
Insys_Anthem_000722499                   Insys_Anthem_000722499
Insys_Anthem_000722525                   Insys_Anthem_000722525
Insys_Anthem_000722546                   Insys_Anthem_000722546
Insys_Anthem_000722553                   Insys_Anthem_000722553
Insys_Anthem_000722574                   Insys_Anthem_000722574
Insys_Anthem_000722591                   Insys_Anthem_000722591
Insys_Anthem_000722645                   Insys_Anthem_000722645
Insys_Anthem_000722647                   Insys_Anthem_000722647
Insys_Anthem_000722649                   Insys_Anthem_000722649
Insys_Anthem_000722654                   Insys_Anthem_000722654
Insys_Anthem_000722660                   Insys_Anthem_000722660
Insys_Anthem_000722667                   Insys_Anthem_000722667
Insys_Anthem_000722670                   Insys_Anthem_000722670
Insys_Anthem_000722676                   Insys_Anthem_000722676
Insys_Anthem_000722686                   Insys_Anthem_000722686
Insys_Anthem_000722704                   Insys_Anthem_000722704
Insys_Anthem_000722707                   Insys_Anthem_000722707
Insys_Anthem_000722740                   Insys_Anthem_000722740
Insys_Anthem_000722793                   Insys_Anthem_000722793
Insys_Anthem_000722955                   Insys_Anthem_000722955
Insys_Anthem_000722960                   Insys_Anthem_000722960
Insys_Anthem_000722977                   Insys_Anthem_000722977
Insys_Anthem_000722991                   Insys_Anthem_000722991
Insys_Anthem_000722999                   Insys_Anthem_000722999
Insys_Anthem_000723002                   Insys_Anthem_000723002
Insys_Anthem_000723025                   Insys_Anthem_000723025
Insys_Anthem_000723026                   Insys_Anthem_000723026
Insys_Anthem_000723039                   Insys_Anthem_000723039
Insys_Anthem_000723045                   Insys_Anthem_000723045
Insys_Anthem_000723050                   Insys_Anthem_000723050
Insys_Anthem_000723052                   Insys_Anthem_000723052
Insys_Anthem_000723065                   Insys_Anthem_000723065
Insys_Anthem_000723073                   Insys_Anthem_000723073
Insys_Anthem_000723075                   Insys_Anthem_000723075
Insys_Anthem_000723082                   Insys_Anthem_000723082
Insys_Anthem_000723084                   Insys_Anthem_000723084
Insys_Anthem_000723092                   Insys_Anthem_000723092
Insys_Anthem_000723095                   Insys_Anthem_000723095

                                                    406
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 408 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000723099                   Insys_Anthem_000723099
Insys_Anthem_000723105                   Insys_Anthem_000723105
Insys_Anthem_000723112                   Insys_Anthem_000723112
Insys_Anthem_000723117                   Insys_Anthem_000723117
Insys_Anthem_000723128                   Insys_Anthem_000723128
Insys_Anthem_000723131                   Insys_Anthem_000723131
Insys_Anthem_000723146                   Insys_Anthem_000723146
Insys_Anthem_000723157                   Insys_Anthem_000723157
Insys_Anthem_000723163                   Insys_Anthem_000723163
Insys_Anthem_000723166                   Insys_Anthem_000723166
Insys_Anthem_000723175                   Insys_Anthem_000723175
Insys_Anthem_000723186                   Insys_Anthem_000723186
Insys_Anthem_000723196                   Insys_Anthem_000723196
Insys_Anthem_000723202                   Insys_Anthem_000723202
Insys_Anthem_000723213                   Insys_Anthem_000723213
Insys_Anthem_000723221                   Insys_Anthem_000723221
Insys_Anthem_000723228                   Insys_Anthem_000723228
Insys_Anthem_000723231                   Insys_Anthem_000723231
Insys_Anthem_000723251                   Insys_Anthem_000723251
Insys_Anthem_000723255                   Insys_Anthem_000723255
Insys_Anthem_000723267                   Insys_Anthem_000723267
Insys_Anthem_000723271                   Insys_Anthem_000723271
Insys_Anthem_000723274                   Insys_Anthem_000723274
Insys_Anthem_000723325                   Insys_Anthem_000723325
Insys_Anthem_000723337                   Insys_Anthem_000723337
Insys_Anthem_000723349                   Insys_Anthem_000723349
Insys_Anthem_000723351                   Insys_Anthem_000723351
Insys_Anthem_000723354                   Insys_Anthem_000723354
Insys_Anthem_000723360                   Insys_Anthem_000723360
Insys_Anthem_000723364                   Insys_Anthem_000723364
Insys_Anthem_000723368                   Insys_Anthem_000723368
Insys_Anthem_000723370                   Insys_Anthem_000723370
Insys_Anthem_000723374                   Insys_Anthem_000723374
Insys_Anthem_000723376                   Insys_Anthem_000723376
Insys_Anthem_000723378                   Insys_Anthem_000723378
Insys_Anthem_000723384                   Insys_Anthem_000723384
Insys_Anthem_000723386                   Insys_Anthem_000723386
Insys_Anthem_000723390                   Insys_Anthem_000723390
Insys_Anthem_000723392                   Insys_Anthem_000723392
Insys_Anthem_000723394                   Insys_Anthem_000723394
Insys_Anthem_000723396                   Insys_Anthem_000723396
Insys_Anthem_000723398                   Insys_Anthem_000723398
Insys_Anthem_000723400                   Insys_Anthem_000723400
Insys_Anthem_000723404                   Insys_Anthem_000723404
Insys_Anthem_000723406                   Insys_Anthem_000723406
Insys_Anthem_000723409                   Insys_Anthem_000723409
Insys_Anthem_000723413                   Insys_Anthem_000723413

                                                    407
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 409 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000723416                   Insys_Anthem_000723416
Insys_Anthem_000723424                   Insys_Anthem_000723424
Insys_Anthem_000723426                   Insys_Anthem_000723426
Insys_Anthem_000723428                   Insys_Anthem_000723428
Insys_Anthem_000723430                   Insys_Anthem_000723430
Insys_Anthem_000723432                   Insys_Anthem_000723432
Insys_Anthem_000723434                   Insys_Anthem_000723434
Insys_Anthem_000723450                   Insys_Anthem_000723450
Insys_Anthem_000723463                   Insys_Anthem_000723463
Insys_Anthem_000723467                   Insys_Anthem_000723467
Insys_Anthem_000723473                   Insys_Anthem_000723473
Insys_Anthem_000723475                   Insys_Anthem_000723475
Insys_Anthem_000723481                   Insys_Anthem_000723481
Insys_Anthem_000723488                   Insys_Anthem_000723488
Insys_Anthem_000723490                   Insys_Anthem_000723490
Insys_Anthem_000723497                   Insys_Anthem_000723497
Insys_Anthem_000723501                   Insys_Anthem_000723501
Insys_Anthem_000723511                   Insys_Anthem_000723511
Insys_Anthem_000723517                   Insys_Anthem_000723517
Insys_Anthem_000723521                   Insys_Anthem_000723521
Insys_Anthem_000723525                   Insys_Anthem_000723525
Insys_Anthem_000723527                   Insys_Anthem_000723527
Insys_Anthem_000723529                   Insys_Anthem_000723529
Insys_Anthem_000723531                   Insys_Anthem_000723531
Insys_Anthem_000723533                   Insys_Anthem_000723533
Insys_Anthem_000723535                   Insys_Anthem_000723535
Insys_Anthem_000723541                   Insys_Anthem_000723541
Insys_Anthem_000723546                   Insys_Anthem_000723546
Insys_Anthem_000723548                   Insys_Anthem_000723548
Insys_Anthem_000723552                   Insys_Anthem_000723552
Insys_Anthem_000723554                   Insys_Anthem_000723554
Insys_Anthem_000723556                   Insys_Anthem_000723556
Insys_Anthem_000723558                   Insys_Anthem_000723558
Insys_Anthem_000723560                   Insys_Anthem_000723560
Insys_Anthem_000723568                   Insys_Anthem_000723568
Insys_Anthem_000723570                   Insys_Anthem_000723570
Insys_Anthem_000723572                   Insys_Anthem_000723572
Insys_Anthem_000723592                   Insys_Anthem_000723592
Insys_Anthem_000723596                   Insys_Anthem_000723596
Insys_Anthem_000723598                   Insys_Anthem_000723598
Insys_Anthem_000723606                   Insys_Anthem_000723606
Insys_Anthem_000723611                   Insys_Anthem_000723611
Insys_Anthem_000723665                   Insys_Anthem_000723665
Insys_Anthem_000723782                   Insys_Anthem_000723782
Insys_Anthem_000723855                   Insys_Anthem_000723855
Insys_Anthem_000723864                   Insys_Anthem_000723864
Insys_Anthem_000723865                   Insys_Anthem_000723865

                                                    408
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 410 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000723866                   Insys_Anthem_000723866
Insys_Anthem_000723871                   Insys_Anthem_000723871
Insys_Anthem_000723874                   Insys_Anthem_000723874
Insys_Anthem_000723911                   Insys_Anthem_000723911
Insys_Anthem_000724046                   Insys_Anthem_000724046
Insys_Anthem_000724048                   Insys_Anthem_000724048
Insys_Anthem_000724050                   Insys_Anthem_000724050
Insys_Anthem_000724055                   Insys_Anthem_000724055
Insys_Anthem_000724061                   Insys_Anthem_000724061
Insys_Anthem_000724063                   Insys_Anthem_000724063
Insys_Anthem_000724074                   Insys_Anthem_000724074
Insys_Anthem_000724076                   Insys_Anthem_000724076
Insys_Anthem_000724078                   Insys_Anthem_000724078
Insys_Anthem_000724080                   Insys_Anthem_000724080
Insys_Anthem_000724085                   Insys_Anthem_000724085
Insys_Anthem_000724087                   Insys_Anthem_000724087
Insys_Anthem_000724093                   Insys_Anthem_000724093
Insys_Anthem_000724096                   Insys_Anthem_000724096
Insys_Anthem_000724103                   Insys_Anthem_000724103
Insys_Anthem_000724107                   Insys_Anthem_000724107
Insys_Anthem_000724109                   Insys_Anthem_000724109
Insys_Anthem_000724114                   Insys_Anthem_000724114
Insys_Anthem_000724116                   Insys_Anthem_000724116
Insys_Anthem_000724118                   Insys_Anthem_000724118
Insys_Anthem_000724134                   Insys_Anthem_000724134
Insys_Anthem_000724139                   Insys_Anthem_000724139
Insys_Anthem_000724144                   Insys_Anthem_000724144
Insys_Anthem_000724154                   Insys_Anthem_000724154
Insys_Anthem_000724160                   Insys_Anthem_000724160
Insys_Anthem_000724162                   Insys_Anthem_000724162
Insys_Anthem_000724164                   Insys_Anthem_000724164
Insys_Anthem_000724166                   Insys_Anthem_000724166
Insys_Anthem_000724168                   Insys_Anthem_000724168
Insys_Anthem_000724171                   Insys_Anthem_000724171
Insys_Anthem_000724177                   Insys_Anthem_000724177
Insys_Anthem_000724182                   Insys_Anthem_000724182
Insys_Anthem_000724188                   Insys_Anthem_000724188
Insys_Anthem_000724190                   Insys_Anthem_000724190
Insys_Anthem_000724192                   Insys_Anthem_000724192
Insys_Anthem_000724198                   Insys_Anthem_000724198
Insys_Anthem_000724200                   Insys_Anthem_000724200
Insys_Anthem_000724203                   Insys_Anthem_000724203
Insys_Anthem_000724205                   Insys_Anthem_000724205
Insys_Anthem_000724209                   Insys_Anthem_000724209
Insys_Anthem_000724221                   Insys_Anthem_000724221
Insys_Anthem_000724225                   Insys_Anthem_000724225
Insys_Anthem_000724228                   Insys_Anthem_000724228

                                                    409
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 411 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000724236                   Insys_Anthem_000724236
Insys_Anthem_000724238                   Insys_Anthem_000724238
Insys_Anthem_000724240                   Insys_Anthem_000724240
Insys_Anthem_000724242                   Insys_Anthem_000724242
Insys_Anthem_000724250                   Insys_Anthem_000724250
Insys_Anthem_000724260                   Insys_Anthem_000724260
Insys_Anthem_000724264                   Insys_Anthem_000724264
Insys_Anthem_000724273                   Insys_Anthem_000724273
Insys_Anthem_000724275                   Insys_Anthem_000724275
Insys_Anthem_000724277                   Insys_Anthem_000724277
Insys_Anthem_000724278                   Insys_Anthem_000724278
Insys_Anthem_000724283                   Insys_Anthem_000724283
Insys_Anthem_000724285                   Insys_Anthem_000724285
Insys_Anthem_000724295                   Insys_Anthem_000724295
Insys_Anthem_000724308                   Insys_Anthem_000724308
Insys_Anthem_000724311                   Insys_Anthem_000724311
Insys_Anthem_000724323                   Insys_Anthem_000724323
Insys_Anthem_000724574                   Insys_Anthem_000724574
Insys_Anthem_000724588                   Insys_Anthem_000724588
Insys_Anthem_000724593                   Insys_Anthem_000724593
Insys_Anthem_000724595                   Insys_Anthem_000724595
Insys_Anthem_000724597                   Insys_Anthem_000724597
Insys_Anthem_000724617                   Insys_Anthem_000724617
Insys_Anthem_000724619                   Insys_Anthem_000724619
Insys_Anthem_000724621                   Insys_Anthem_000724621
Insys_Anthem_000724640                   Insys_Anthem_000724640
Insys_Anthem_000724642                   Insys_Anthem_000724642
Insys_Anthem_000724645                   Insys_Anthem_000724645
Insys_Anthem_000724652                   Insys_Anthem_000724652
Insys_Anthem_000724659                   Insys_Anthem_000724659
Insys_Anthem_000724661                   Insys_Anthem_000724661
Insys_Anthem_000724666                   Insys_Anthem_000724666
Insys_Anthem_000724669                   Insys_Anthem_000724669
Insys_Anthem_000724671                   Insys_Anthem_000724671
Insys_Anthem_000724677                   Insys_Anthem_000724677
Insys_Anthem_000724679                   Insys_Anthem_000724679
Insys_Anthem_000724689                   Insys_Anthem_000724689
Insys_Anthem_000724693                   Insys_Anthem_000724693
Insys_Anthem_000724701                   Insys_Anthem_000724701
Insys_Anthem_000724715                   Insys_Anthem_000724715
Insys_Anthem_000724719                   Insys_Anthem_000724719
Insys_Anthem_000724721                   Insys_Anthem_000724721
Insys_Anthem_000724723                   Insys_Anthem_000724723
Insys_Anthem_000724725                   Insys_Anthem_000724725
Insys_Anthem_000724731                   Insys_Anthem_000724731
Insys_Anthem_000724733                   Insys_Anthem_000724733
Insys_Anthem_000724735                   Insys_Anthem_000724735

                                                    410
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 412 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000724739                   Insys_Anthem_000724739
Insys_Anthem_000724743                   Insys_Anthem_000724743
Insys_Anthem_000724747                   Insys_Anthem_000724747
Insys_Anthem_000724755                   Insys_Anthem_000724755
Insys_Anthem_000724759                   Insys_Anthem_000724759
Insys_Anthem_000724761                   Insys_Anthem_000724761
Insys_Anthem_000724764                   Insys_Anthem_000724764
Insys_Anthem_000724769                   Insys_Anthem_000724769
Insys_Anthem_000724775                   Insys_Anthem_000724775
Insys_Anthem_000724779                   Insys_Anthem_000724779
Insys_Anthem_000724788                   Insys_Anthem_000724788
Insys_Anthem_000724790                   Insys_Anthem_000724790
Insys_Anthem_000724792                   Insys_Anthem_000724792
Insys_Anthem_000724798                   Insys_Anthem_000724798
Insys_Anthem_000724800                   Insys_Anthem_000724800
Insys_Anthem_000724806                   Insys_Anthem_000724806
Insys_Anthem_000724824                   Insys_Anthem_000724824
Insys_Anthem_000724828                   Insys_Anthem_000724828
Insys_Anthem_000724830                   Insys_Anthem_000724830
Insys_Anthem_000724837                   Insys_Anthem_000724837
Insys_Anthem_000724841                   Insys_Anthem_000724841
Insys_Anthem_000724843                   Insys_Anthem_000724843
Insys_Anthem_000724845                   Insys_Anthem_000724845
Insys_Anthem_000724848                   Insys_Anthem_000724848
Insys_Anthem_000724850                   Insys_Anthem_000724850
Insys_Anthem_000724852                   Insys_Anthem_000724852
Insys_Anthem_000724864                   Insys_Anthem_000724864
Insys_Anthem_000724874                   Insys_Anthem_000724874
Insys_Anthem_000724876                   Insys_Anthem_000724876
Insys_Anthem_000724880                   Insys_Anthem_000724880
Insys_Anthem_000724882                   Insys_Anthem_000724882
Insys_Anthem_000724887                   Insys_Anthem_000724887
Insys_Anthem_000724889                   Insys_Anthem_000724889
Insys_Anthem_000724891                   Insys_Anthem_000724891
Insys_Anthem_000724929                   Insys_Anthem_000724929
Insys_Anthem_000724984                   Insys_Anthem_000724984
Insys_Anthem_000724998                   Insys_Anthem_000724998
Insys_Anthem_000725079                   Insys_Anthem_000725079
Insys_Anthem_000725085                   Insys_Anthem_000725085
Insys_Anthem_000725160                   Insys_Anthem_000725160
Insys_Anthem_000725165                   Insys_Anthem_000725165
Insys_Anthem_000725173                   Insys_Anthem_000725173
Insys_Anthem_000725175                   Insys_Anthem_000725175
Insys_Anthem_000725181                   Insys_Anthem_000725181
Insys_Anthem_000725184                   Insys_Anthem_000725184
Insys_Anthem_000725189                   Insys_Anthem_000725189
Insys_Anthem_000725192                   Insys_Anthem_000725192

                                                    411
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 413 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000725198                   Insys_Anthem_000725198
Insys_Anthem_000725207                   Insys_Anthem_000725207
Insys_Anthem_000725209                   Insys_Anthem_000725209
Insys_Anthem_000725211                   Insys_Anthem_000725211
Insys_Anthem_000725216                   Insys_Anthem_000725216
Insys_Anthem_000725218                   Insys_Anthem_000725218
Insys_Anthem_000725235                   Insys_Anthem_000725235
Insys_Anthem_000725237                   Insys_Anthem_000725237
Insys_Anthem_000725239                   Insys_Anthem_000725239
Insys_Anthem_000725245                   Insys_Anthem_000725245
Insys_Anthem_000725249                   Insys_Anthem_000725249
Insys_Anthem_000725251                   Insys_Anthem_000725251
Insys_Anthem_000725253                   Insys_Anthem_000725253
Insys_Anthem_000725258                   Insys_Anthem_000725258
Insys_Anthem_000725264                   Insys_Anthem_000725264
Insys_Anthem_000725270                   Insys_Anthem_000725270
Insys_Anthem_000725276                   Insys_Anthem_000725276
Insys_Anthem_000725280                   Insys_Anthem_000725280
Insys_Anthem_000725298                   Insys_Anthem_000725298
Insys_Anthem_000725307                   Insys_Anthem_000725307
Insys_Anthem_000725310                   Insys_Anthem_000725310
Insys_Anthem_000725317                   Insys_Anthem_000725317
Insys_Anthem_000725319                   Insys_Anthem_000725319
Insys_Anthem_000725321                   Insys_Anthem_000725321
Insys_Anthem_000725341                   Insys_Anthem_000725341
Insys_Anthem_000725349                   Insys_Anthem_000725349
Insys_Anthem_000725352                   Insys_Anthem_000725352
Insys_Anthem_000725354                   Insys_Anthem_000725354
Insys_Anthem_000725363                   Insys_Anthem_000725363
Insys_Anthem_000725369                   Insys_Anthem_000725369
Insys_Anthem_000725388                   Insys_Anthem_000725388
Insys_Anthem_000725405                   Insys_Anthem_000725405
Insys_Anthem_000725418                   Insys_Anthem_000725418
Insys_Anthem_000725420                   Insys_Anthem_000725420
Insys_Anthem_000725436                   Insys_Anthem_000725436
Insys_Anthem_000725438                   Insys_Anthem_000725438
Insys_Anthem_000725440                   Insys_Anthem_000725440
Insys_Anthem_000725446                   Insys_Anthem_000725446
Insys_Anthem_000725454                   Insys_Anthem_000725454
Insys_Anthem_000725463                   Insys_Anthem_000725463
Insys_Anthem_000725465                   Insys_Anthem_000725465
Insys_Anthem_000725470                   Insys_Anthem_000725470
Insys_Anthem_000725472                   Insys_Anthem_000725472
Insys_Anthem_000725474                   Insys_Anthem_000725474
Insys_Anthem_000725496                   Insys_Anthem_000725496
Insys_Anthem_000725498                   Insys_Anthem_000725498
Insys_Anthem_000725501                   Insys_Anthem_000725501

                                                    412
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 414 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000725504                   Insys_Anthem_000725504
Insys_Anthem_000725511                   Insys_Anthem_000725511
Insys_Anthem_000725516                   Insys_Anthem_000725516
Insys_Anthem_000725518                   Insys_Anthem_000725518
Insys_Anthem_000725534                   Insys_Anthem_000725534
Insys_Anthem_000725536                   Insys_Anthem_000725536
Insys_Anthem_000725569                   Insys_Anthem_000725569
Insys_Anthem_000725689                   Insys_Anthem_000725689
Insys_Anthem_000725761                   Insys_Anthem_000725761
Insys_Anthem_000725916                   Insys_Anthem_000725916
Insys_Anthem_000725917                   Insys_Anthem_000725917
Insys_Anthem_000725918                   Insys_Anthem_000725918
Insys_Anthem_000726025                   Insys_Anthem_000726025
Insys_Anthem_000726034                   Insys_Anthem_000726034
Insys_Anthem_000726102                   Insys_Anthem_000726102
Insys_Anthem_000726119                   Insys_Anthem_000726119
Insys_Anthem_000726169                   Insys_Anthem_000726169
Insys_Anthem_000726181                   Insys_Anthem_000726181
Insys_Anthem_000726199                   Insys_Anthem_000726199
Insys_Anthem_000726224                   Insys_Anthem_000726224
Insys_Anthem_000726235                   Insys_Anthem_000726235
Insys_Anthem_000726237                   Insys_Anthem_000726237
Insys_Anthem_000726241                   Insys_Anthem_000726241
Insys_Anthem_000726245                   Insys_Anthem_000726245
Insys_Anthem_000726247                   Insys_Anthem_000726247
Insys_Anthem_000726257                   Insys_Anthem_000726257
Insys_Anthem_000726259                   Insys_Anthem_000726259
Insys_Anthem_000726261                   Insys_Anthem_000726261
Insys_Anthem_000726267                   Insys_Anthem_000726267
Insys_Anthem_000726276                   Insys_Anthem_000726276
Insys_Anthem_000726296                   Insys_Anthem_000726296
Insys_Anthem_000726302                   Insys_Anthem_000726302
Insys_Anthem_000726304                   Insys_Anthem_000726304
Insys_Anthem_000726312                   Insys_Anthem_000726312
Insys_Anthem_000726320                   Insys_Anthem_000726320
Insys_Anthem_000726337                   Insys_Anthem_000726337
Insys_Anthem_000726345                   Insys_Anthem_000726345
Insys_Anthem_000726355                   Insys_Anthem_000726355
Insys_Anthem_000726357                   Insys_Anthem_000726357
Insys_Anthem_000726361                   Insys_Anthem_000726361
Insys_Anthem_000726367                   Insys_Anthem_000726367
Insys_Anthem_000726380                   Insys_Anthem_000726380
Insys_Anthem_000726396                   Insys_Anthem_000726396
Insys_Anthem_000726399                   Insys_Anthem_000726399
Insys_Anthem_000726407                   Insys_Anthem_000726407
Insys_Anthem_000726413                   Insys_Anthem_000726413
Insys_Anthem_000726439                   Insys_Anthem_000726439

                                                    413
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 415 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000726441                   Insys_Anthem_000726441
Insys_Anthem_000726446                   Insys_Anthem_000726446
Insys_Anthem_000726448                   Insys_Anthem_000726448
Insys_Anthem_000726452                   Insys_Anthem_000726452
Insys_Anthem_000726454                   Insys_Anthem_000726454
Insys_Anthem_000726456                   Insys_Anthem_000726456
Insys_Anthem_000726460                   Insys_Anthem_000726460
Insys_Anthem_000726463                   Insys_Anthem_000726463
Insys_Anthem_000726466                   Insys_Anthem_000726466
Insys_Anthem_000726471                   Insys_Anthem_000726471
Insys_Anthem_000726475                   Insys_Anthem_000726475
Insys_Anthem_000726477                   Insys_Anthem_000726477
Insys_Anthem_000726481                   Insys_Anthem_000726481
Insys_Anthem_000726483                   Insys_Anthem_000726483
Insys_Anthem_000726487                   Insys_Anthem_000726487
Insys_Anthem_000726492                   Insys_Anthem_000726492
Insys_Anthem_000726494                   Insys_Anthem_000726494
Insys_Anthem_000726497                   Insys_Anthem_000726497
Insys_Anthem_000726499                   Insys_Anthem_000726499
Insys_Anthem_000726508                   Insys_Anthem_000726508
Insys_Anthem_000726515                   Insys_Anthem_000726515
Insys_Anthem_000726517                   Insys_Anthem_000726517
Insys_Anthem_000726530                   Insys_Anthem_000726530
Insys_Anthem_000726532                   Insys_Anthem_000726532
Insys_Anthem_000726535                   Insys_Anthem_000726535
Insys_Anthem_000726537                   Insys_Anthem_000726537
Insys_Anthem_000726541                   Insys_Anthem_000726541
Insys_Anthem_000726543                   Insys_Anthem_000726543
Insys_Anthem_000726545                   Insys_Anthem_000726545
Insys_Anthem_000726549                   Insys_Anthem_000726549
Insys_Anthem_000726551                   Insys_Anthem_000726551
Insys_Anthem_000726555                   Insys_Anthem_000726555
Insys_Anthem_000726559                   Insys_Anthem_000726559
Insys_Anthem_000726564                   Insys_Anthem_000726564
Insys_Anthem_000726655                   Insys_Anthem_000726655
Insys_Anthem_000726680                   Insys_Anthem_000726680
Insys_Anthem_000726686                   Insys_Anthem_000726686
Insys_Anthem_000726708                   Insys_Anthem_000726708
Insys_Anthem_000726710                   Insys_Anthem_000726710
Insys_Anthem_000726718                   Insys_Anthem_000726718
Insys_Anthem_000726722                   Insys_Anthem_000726722
Insys_Anthem_000726732                   Insys_Anthem_000726732
Insys_Anthem_000726734                   Insys_Anthem_000726734
Insys_Anthem_000726738                   Insys_Anthem_000726738
Insys_Anthem_000726740                   Insys_Anthem_000726740
Insys_Anthem_000726755                   Insys_Anthem_000726755
Insys_Anthem_000726757                   Insys_Anthem_000726757

                                                    414
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 416 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000726759                   Insys_Anthem_000726759
Insys_Anthem_000726765                   Insys_Anthem_000726765
Insys_Anthem_000726772                   Insys_Anthem_000726772
Insys_Anthem_000726799                   Insys_Anthem_000726799
Insys_Anthem_000726801                   Insys_Anthem_000726801
Insys_Anthem_000726803                   Insys_Anthem_000726803
Insys_Anthem_000726812                   Insys_Anthem_000726812
Insys_Anthem_000726816                   Insys_Anthem_000726816
Insys_Anthem_000726818                   Insys_Anthem_000726818
Insys_Anthem_000726830                   Insys_Anthem_000726830
Insys_Anthem_000726832                   Insys_Anthem_000726832
Insys_Anthem_000726856                   Insys_Anthem_000726856
Insys_Anthem_000726861                   Insys_Anthem_000726861
Insys_Anthem_000726866                   Insys_Anthem_000726866
Insys_Anthem_000726868                   Insys_Anthem_000726868
Insys_Anthem_000726871                   Insys_Anthem_000726871
Insys_Anthem_000726874                   Insys_Anthem_000726874
Insys_Anthem_000726876                   Insys_Anthem_000726876
Insys_Anthem_000726880                   Insys_Anthem_000726880
Insys_Anthem_000726882                   Insys_Anthem_000726882
Insys_Anthem_000726884                   Insys_Anthem_000726884
Insys_Anthem_000726889                   Insys_Anthem_000726889
Insys_Anthem_000726891                   Insys_Anthem_000726891
Insys_Anthem_000726899                   Insys_Anthem_000726899
Insys_Anthem_000726901                   Insys_Anthem_000726901
Insys_Anthem_000726903                   Insys_Anthem_000726903
Insys_Anthem_000726905                   Insys_Anthem_000726905
Insys_Anthem_000726918                   Insys_Anthem_000726918
Insys_Anthem_000726922                   Insys_Anthem_000726922
Insys_Anthem_000726927                   Insys_Anthem_000726927
Insys_Anthem_000726940                   Insys_Anthem_000726940
Insys_Anthem_000726942                   Insys_Anthem_000726942
Insys_Anthem_000726944                   Insys_Anthem_000726944
Insys_Anthem_000726948                   Insys_Anthem_000726948
Insys_Anthem_000726957                   Insys_Anthem_000726957
Insys_Anthem_000726974                   Insys_Anthem_000726974
Insys_Anthem_000726978                   Insys_Anthem_000726978
Insys_Anthem_000726991                   Insys_Anthem_000726991
Insys_Anthem_000726995                   Insys_Anthem_000726995
Insys_Anthem_000726997                   Insys_Anthem_000726997
Insys_Anthem_000727000                   Insys_Anthem_000727000
Insys_Anthem_000727009                   Insys_Anthem_000727009
Insys_Anthem_000727021                   Insys_Anthem_000727021
Insys_Anthem_000727028                   Insys_Anthem_000727028
Insys_Anthem_000727030                   Insys_Anthem_000727030
Insys_Anthem_000727036                   Insys_Anthem_000727036
Insys_Anthem_000727041                   Insys_Anthem_000727041

                                                    415
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 417 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000727045                   Insys_Anthem_000727045
Insys_Anthem_000727049                   Insys_Anthem_000727049
Insys_Anthem_000727057                   Insys_Anthem_000727057
Insys_Anthem_000727064                   Insys_Anthem_000727064
Insys_Anthem_000727066                   Insys_Anthem_000727066
Insys_Anthem_000727072                   Insys_Anthem_000727072
Insys_Anthem_000727074                   Insys_Anthem_000727074
Insys_Anthem_000727088                   Insys_Anthem_000727088
Insys_Anthem_000727090                   Insys_Anthem_000727090
Insys_Anthem_000727098                   Insys_Anthem_000727098
Insys_Anthem_000727100                   Insys_Anthem_000727100
Insys_Anthem_000727110                   Insys_Anthem_000727110
Insys_Anthem_000727113                   Insys_Anthem_000727113
Insys_Anthem_000727121                   Insys_Anthem_000727121
Insys_Anthem_000727125                   Insys_Anthem_000727125
Insys_Anthem_000727127                   Insys_Anthem_000727127
Insys_Anthem_000727132                   Insys_Anthem_000727132
Insys_Anthem_000727134                   Insys_Anthem_000727134
Insys_Anthem_000727149                   Insys_Anthem_000727149
Insys_Anthem_000727153                   Insys_Anthem_000727153
Insys_Anthem_000727157                   Insys_Anthem_000727157
Insys_Anthem_000727161                   Insys_Anthem_000727161
Insys_Anthem_000727168                   Insys_Anthem_000727168
Insys_Anthem_000727172                   Insys_Anthem_000727172
Insys_Anthem_000727174                   Insys_Anthem_000727174
Insys_Anthem_000727177                   Insys_Anthem_000727177
Insys_Anthem_000727184                   Insys_Anthem_000727184
Insys_Anthem_000727186                   Insys_Anthem_000727186
Insys_Anthem_000727190                   Insys_Anthem_000727190
Insys_Anthem_000727192                   Insys_Anthem_000727192
Insys_Anthem_000727194                   Insys_Anthem_000727194
Insys_Anthem_000727196                   Insys_Anthem_000727196
Insys_Anthem_000727198                   Insys_Anthem_000727198
Insys_Anthem_000727200                   Insys_Anthem_000727200
Insys_Anthem_000727202                   Insys_Anthem_000727202
Insys_Anthem_000727204                   Insys_Anthem_000727204
Insys_Anthem_000727208                   Insys_Anthem_000727208
Insys_Anthem_000727210                   Insys_Anthem_000727210
Insys_Anthem_000727212                   Insys_Anthem_000727212
Insys_Anthem_000727214                   Insys_Anthem_000727214
Insys_Anthem_000727216                   Insys_Anthem_000727216
Insys_Anthem_000727324                   Insys_Anthem_000727324
Insys_Anthem_000727440                   Insys_Anthem_000727440
Insys_Anthem_000727603                   Insys_Anthem_000727603
Insys_Anthem_000727604                   Insys_Anthem_000727604
Insys_Anthem_000727643                   Insys_Anthem_000727643
Insys_Anthem_000727655                   Insys_Anthem_000727655

                                                    416
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 418 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000727676                   Insys_Anthem_000727676
Insys_Anthem_000727677                   Insys_Anthem_000727677
Insys_Anthem_000727759                   Insys_Anthem_000727759
Insys_Anthem_000727808                   Insys_Anthem_000727808
Insys_Anthem_000727816                   Insys_Anthem_000727816
Insys_Anthem_000727820                   Insys_Anthem_000727820
Insys_Anthem_000727821                   Insys_Anthem_000727821
Insys_Anthem_000727857                   Insys_Anthem_000727857
Insys_Anthem_000727875                   Insys_Anthem_000727875
Insys_Anthem_000727881                   Insys_Anthem_000727881
Insys_Anthem_000727906                   Insys_Anthem_000727906
Insys_Anthem_000727921                   Insys_Anthem_000727921
Insys_Anthem_000727933                   Insys_Anthem_000727933
Insys_Anthem_000727939                   Insys_Anthem_000727939
Insys_Anthem_000727941                   Insys_Anthem_000727941
Insys_Anthem_000727946                   Insys_Anthem_000727946
Insys_Anthem_000727952                   Insys_Anthem_000727952
Insys_Anthem_000727954                   Insys_Anthem_000727954
Insys_Anthem_000727956                   Insys_Anthem_000727956
Insys_Anthem_000727959                   Insys_Anthem_000727959
Insys_Anthem_000727970                   Insys_Anthem_000727970
Insys_Anthem_000727975                   Insys_Anthem_000727975
Insys_Anthem_000727981                   Insys_Anthem_000727981
Insys_Anthem_000727989                   Insys_Anthem_000727989
Insys_Anthem_000727993                   Insys_Anthem_000727993
Insys_Anthem_000727995                   Insys_Anthem_000727995
Insys_Anthem_000728000                   Insys_Anthem_000728000
Insys_Anthem_000728002                   Insys_Anthem_000728002
Insys_Anthem_000728006                   Insys_Anthem_000728006
Insys_Anthem_000728011                   Insys_Anthem_000728011
Insys_Anthem_000728017                   Insys_Anthem_000728017
Insys_Anthem_000728022                   Insys_Anthem_000728022
Insys_Anthem_000728025                   Insys_Anthem_000728025
Insys_Anthem_000728027                   Insys_Anthem_000728027
Insys_Anthem_000728030                   Insys_Anthem_000728030
Insys_Anthem_000728032                   Insys_Anthem_000728032
Insys_Anthem_000728034                   Insys_Anthem_000728034
Insys_Anthem_000728036                   Insys_Anthem_000728036
Insys_Anthem_000728047                   Insys_Anthem_000728047
Insys_Anthem_000728051                   Insys_Anthem_000728051
Insys_Anthem_000728057                   Insys_Anthem_000728057
Insys_Anthem_000728059                   Insys_Anthem_000728059
Insys_Anthem_000728063                   Insys_Anthem_000728063
Insys_Anthem_000728065                   Insys_Anthem_000728065
Insys_Anthem_000728067                   Insys_Anthem_000728067
Insys_Anthem_000728069                   Insys_Anthem_000728069
Insys_Anthem_000728071                   Insys_Anthem_000728071

                                                    417
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 419 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000728075                   Insys_Anthem_000728075
Insys_Anthem_000728090                   Insys_Anthem_000728090
Insys_Anthem_000728092                   Insys_Anthem_000728092
Insys_Anthem_000728098                   Insys_Anthem_000728098
Insys_Anthem_000728106                   Insys_Anthem_000728106
Insys_Anthem_000728121                   Insys_Anthem_000728121
Insys_Anthem_000728136                   Insys_Anthem_000728136
Insys_Anthem_000728138                   Insys_Anthem_000728138
Insys_Anthem_000728142                   Insys_Anthem_000728142
Insys_Anthem_000728144                   Insys_Anthem_000728144
Insys_Anthem_000728146                   Insys_Anthem_000728146
Insys_Anthem_000728148                   Insys_Anthem_000728148
Insys_Anthem_000728150                   Insys_Anthem_000728150
Insys_Anthem_000728152                   Insys_Anthem_000728152
Insys_Anthem_000728154                   Insys_Anthem_000728154
Insys_Anthem_000728156                   Insys_Anthem_000728156
Insys_Anthem_000728158                   Insys_Anthem_000728158
Insys_Anthem_000728160                   Insys_Anthem_000728160
Insys_Anthem_000728162                   Insys_Anthem_000728162
Insys_Anthem_000728164                   Insys_Anthem_000728164
Insys_Anthem_000728166                   Insys_Anthem_000728166
Insys_Anthem_000728168                   Insys_Anthem_000728168
Insys_Anthem_000728170                   Insys_Anthem_000728170
Insys_Anthem_000728172                   Insys_Anthem_000728172
Insys_Anthem_000728174                   Insys_Anthem_000728174
Insys_Anthem_000728176                   Insys_Anthem_000728176
Insys_Anthem_000728178                   Insys_Anthem_000728178
Insys_Anthem_000728180                   Insys_Anthem_000728180
Insys_Anthem_000728182                   Insys_Anthem_000728182
Insys_Anthem_000728184                   Insys_Anthem_000728184
Insys_Anthem_000728188                   Insys_Anthem_000728188
Insys_Anthem_000728190                   Insys_Anthem_000728190
Insys_Anthem_000728192                   Insys_Anthem_000728192
Insys_Anthem_000728194                   Insys_Anthem_000728194
Insys_Anthem_000728196                   Insys_Anthem_000728196
Insys_Anthem_000728198                   Insys_Anthem_000728198
Insys_Anthem_000728200                   Insys_Anthem_000728200
Insys_Anthem_000728206                   Insys_Anthem_000728206
Insys_Anthem_000728209                   Insys_Anthem_000728209
Insys_Anthem_000728219                   Insys_Anthem_000728219
Insys_Anthem_000728224                   Insys_Anthem_000728224
Insys_Anthem_000728237                   Insys_Anthem_000728237
Insys_Anthem_000728241                   Insys_Anthem_000728241
Insys_Anthem_000728243                   Insys_Anthem_000728243
Insys_Anthem_000728249                   Insys_Anthem_000728249
Insys_Anthem_000728259                   Insys_Anthem_000728259
Insys_Anthem_000728262                   Insys_Anthem_000728262

                                                    418
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 420 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000728268                   Insys_Anthem_000728268
Insys_Anthem_000728272                   Insys_Anthem_000728272
Insys_Anthem_000728393                   Insys_Anthem_000728393
Insys_Anthem_000728453                   Insys_Anthem_000728453
Insys_Anthem_000728727                   Insys_Anthem_000728727
Insys_Anthem_000728763                   Insys_Anthem_000728763
Insys_Anthem_000728767                   Insys_Anthem_000728767
Insys_Anthem_000728769                   Insys_Anthem_000728769
Insys_Anthem_000728771                   Insys_Anthem_000728771
Insys_Anthem_000728773                   Insys_Anthem_000728773
Insys_Anthem_000728775                   Insys_Anthem_000728775
Insys_Anthem_000728778                   Insys_Anthem_000728778
Insys_Anthem_000728785                   Insys_Anthem_000728785
Insys_Anthem_000728789                   Insys_Anthem_000728789
Insys_Anthem_000728791                   Insys_Anthem_000728791
Insys_Anthem_000728796                   Insys_Anthem_000728796
Insys_Anthem_000728806                   Insys_Anthem_000728806
Insys_Anthem_000728808                   Insys_Anthem_000728808
Insys_Anthem_000728812                   Insys_Anthem_000728812
Insys_Anthem_000728821                   Insys_Anthem_000728821
Insys_Anthem_000728823                   Insys_Anthem_000728823
Insys_Anthem_000728825                   Insys_Anthem_000728825
Insys_Anthem_000728827                   Insys_Anthem_000728827
Insys_Anthem_000728832                   Insys_Anthem_000728832
Insys_Anthem_000728835                   Insys_Anthem_000728835
Insys_Anthem_000728841                   Insys_Anthem_000728841
Insys_Anthem_000728845                   Insys_Anthem_000728845
Insys_Anthem_000728850                   Insys_Anthem_000728850
Insys_Anthem_000728852                   Insys_Anthem_000728852
Insys_Anthem_000728854                   Insys_Anthem_000728854
Insys_Anthem_000728867                   Insys_Anthem_000728867
Insys_Anthem_000728872                   Insys_Anthem_000728872
Insys_Anthem_000728874                   Insys_Anthem_000728874
Insys_Anthem_000728878                   Insys_Anthem_000728878
Insys_Anthem_000728880                   Insys_Anthem_000728880
Insys_Anthem_000728888                   Insys_Anthem_000728888
Insys_Anthem_000728897                   Insys_Anthem_000728897
Insys_Anthem_000728899                   Insys_Anthem_000728899
Insys_Anthem_000728901                   Insys_Anthem_000728901
Insys_Anthem_000728903                   Insys_Anthem_000728903
Insys_Anthem_000728905                   Insys_Anthem_000728905
Insys_Anthem_000728907                   Insys_Anthem_000728907
Insys_Anthem_000728911                   Insys_Anthem_000728911
Insys_Anthem_000728913                   Insys_Anthem_000728913
Insys_Anthem_000728915                   Insys_Anthem_000728915
Insys_Anthem_000728917                   Insys_Anthem_000728917
Insys_Anthem_000728919                   Insys_Anthem_000728919

                                                    419
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 421 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000728923                   Insys_Anthem_000728923
Insys_Anthem_000728925                   Insys_Anthem_000728925
Insys_Anthem_000728933                   Insys_Anthem_000728933
Insys_Anthem_000728935                   Insys_Anthem_000728935
Insys_Anthem_000728937                   Insys_Anthem_000728937
Insys_Anthem_000728940                   Insys_Anthem_000728940
Insys_Anthem_000728951                   Insys_Anthem_000728951
Insys_Anthem_000728957                   Insys_Anthem_000728957
Insys_Anthem_000728965                   Insys_Anthem_000728965
Insys_Anthem_000728967                   Insys_Anthem_000728967
Insys_Anthem_000728978                   Insys_Anthem_000728978
Insys_Anthem_000728980                   Insys_Anthem_000728980
Insys_Anthem_000728987                   Insys_Anthem_000728987
Insys_Anthem_000728991                   Insys_Anthem_000728991
Insys_Anthem_000729013                   Insys_Anthem_000729013
Insys_Anthem_000729017                   Insys_Anthem_000729017
Insys_Anthem_000729022                   Insys_Anthem_000729022
Insys_Anthem_000729024                   Insys_Anthem_000729024
Insys_Anthem_000729026                   Insys_Anthem_000729026
Insys_Anthem_000729038                   Insys_Anthem_000729038
Insys_Anthem_000729041                   Insys_Anthem_000729041
Insys_Anthem_000729045                   Insys_Anthem_000729045
Insys_Anthem_000729049                   Insys_Anthem_000729049
Insys_Anthem_000729051                   Insys_Anthem_000729051
Insys_Anthem_000729066                   Insys_Anthem_000729066
Insys_Anthem_000729082                   Insys_Anthem_000729082
Insys_Anthem_000729090                   Insys_Anthem_000729090
Insys_Anthem_000729099                   Insys_Anthem_000729099
Insys_Anthem_000729103                   Insys_Anthem_000729103
Insys_Anthem_000729115                   Insys_Anthem_000729115
Insys_Anthem_000729121                   Insys_Anthem_000729121
Insys_Anthem_000729125                   Insys_Anthem_000729125
Insys_Anthem_000729134                   Insys_Anthem_000729134
Insys_Anthem_000729141                   Insys_Anthem_000729141
Insys_Anthem_000729144                   Insys_Anthem_000729144
Insys_Anthem_000729155                   Insys_Anthem_000729155
Insys_Anthem_000729170                   Insys_Anthem_000729170
Insys_Anthem_000729181                   Insys_Anthem_000729181
Insys_Anthem_000729345                   Insys_Anthem_000729345
Insys_Anthem_000729420                   Insys_Anthem_000729420
Insys_Anthem_000729440                   Insys_Anthem_000729440
Insys_Anthem_000729444                   Insys_Anthem_000729444
Insys_Anthem_000729550                   Insys_Anthem_000729550
Insys_Anthem_000729565                   Insys_Anthem_000729565
Insys_Anthem_000729570                   Insys_Anthem_000729570
Insys_Anthem_000729572                   Insys_Anthem_000729572
Insys_Anthem_000729576                   Insys_Anthem_000729576

                                                    420
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 422 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000729580                   Insys_Anthem_000729580
Insys_Anthem_000729582                   Insys_Anthem_000729582
Insys_Anthem_000729599                   Insys_Anthem_000729599
Insys_Anthem_000729611                   Insys_Anthem_000729611
Insys_Anthem_000729613                   Insys_Anthem_000729613
Insys_Anthem_000729615                   Insys_Anthem_000729615
Insys_Anthem_000729619                   Insys_Anthem_000729619
Insys_Anthem_000729622                   Insys_Anthem_000729622
Insys_Anthem_000729624                   Insys_Anthem_000729624
Insys_Anthem_000729627                   Insys_Anthem_000729627
Insys_Anthem_000729635                   Insys_Anthem_000729635
Insys_Anthem_000729639                   Insys_Anthem_000729639
Insys_Anthem_000729647                   Insys_Anthem_000729647
Insys_Anthem_000729651                   Insys_Anthem_000729651
Insys_Anthem_000729657                   Insys_Anthem_000729657
Insys_Anthem_000729667                   Insys_Anthem_000729667
Insys_Anthem_000729669                   Insys_Anthem_000729669
Insys_Anthem_000729673                   Insys_Anthem_000729673
Insys_Anthem_000729678                   Insys_Anthem_000729678
Insys_Anthem_000729680                   Insys_Anthem_000729680
Insys_Anthem_000729683                   Insys_Anthem_000729683
Insys_Anthem_000729686                   Insys_Anthem_000729686
Insys_Anthem_000729691                   Insys_Anthem_000729691
Insys_Anthem_000729696                   Insys_Anthem_000729696
Insys_Anthem_000729699                   Insys_Anthem_000729699
Insys_Anthem_000729701                   Insys_Anthem_000729701
Insys_Anthem_000729710                   Insys_Anthem_000729710
Insys_Anthem_000729712                   Insys_Anthem_000729712
Insys_Anthem_000729714                   Insys_Anthem_000729714
Insys_Anthem_000729716                   Insys_Anthem_000729716
Insys_Anthem_000729718                   Insys_Anthem_000729718
Insys_Anthem_000729724                   Insys_Anthem_000729724
Insys_Anthem_000729726                   Insys_Anthem_000729726
Insys_Anthem_000729728                   Insys_Anthem_000729728
Insys_Anthem_000729732                   Insys_Anthem_000729732
Insys_Anthem_000729736                   Insys_Anthem_000729736
Insys_Anthem_000729751                   Insys_Anthem_000729751
Insys_Anthem_000729753                   Insys_Anthem_000729753
Insys_Anthem_000729760                   Insys_Anthem_000729760
Insys_Anthem_000729784                   Insys_Anthem_000729784
Insys_Anthem_000729786                   Insys_Anthem_000729786
Insys_Anthem_000729796                   Insys_Anthem_000729796
Insys_Anthem_000729798                   Insys_Anthem_000729798
Insys_Anthem_000729800                   Insys_Anthem_000729800
Insys_Anthem_000729809                   Insys_Anthem_000729809
Insys_Anthem_000729811                   Insys_Anthem_000729811
Insys_Anthem_000729818                   Insys_Anthem_000729818

                                                    421
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 423 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000729820                   Insys_Anthem_000729820
Insys_Anthem_000729822                   Insys_Anthem_000729822
Insys_Anthem_000729824                   Insys_Anthem_000729824
Insys_Anthem_000729829                   Insys_Anthem_000729829
Insys_Anthem_000729831                   Insys_Anthem_000729831
Insys_Anthem_000729833                   Insys_Anthem_000729833
Insys_Anthem_000729835                   Insys_Anthem_000729835
Insys_Anthem_000729838                   Insys_Anthem_000729838
Insys_Anthem_000729840                   Insys_Anthem_000729840
Insys_Anthem_000729842                   Insys_Anthem_000729842
Insys_Anthem_000729847                   Insys_Anthem_000729847
Insys_Anthem_000729849                   Insys_Anthem_000729849
Insys_Anthem_000729852                   Insys_Anthem_000729852
Insys_Anthem_000729854                   Insys_Anthem_000729854
Insys_Anthem_000729860                   Insys_Anthem_000729860
Insys_Anthem_000729867                   Insys_Anthem_000729867
Insys_Anthem_000729869                   Insys_Anthem_000729869
Insys_Anthem_000729871                   Insys_Anthem_000729871
Insys_Anthem_000729873                   Insys_Anthem_000729873
Insys_Anthem_000729875                   Insys_Anthem_000729875
Insys_Anthem_000729877                   Insys_Anthem_000729877
Insys_Anthem_000729884                   Insys_Anthem_000729884
Insys_Anthem_000729888                   Insys_Anthem_000729888
Insys_Anthem_000729890                   Insys_Anthem_000729890
Insys_Anthem_000729892                   Insys_Anthem_000729892
Insys_Anthem_000729894                   Insys_Anthem_000729894
Insys_Anthem_000729904                   Insys_Anthem_000729904
Insys_Anthem_000729906                   Insys_Anthem_000729906
Insys_Anthem_000729908                   Insys_Anthem_000729908
Insys_Anthem_000729913                   Insys_Anthem_000729913
Insys_Anthem_000729917                   Insys_Anthem_000729917
Insys_Anthem_000729926                   Insys_Anthem_000729926
Insys_Anthem_000729931                   Insys_Anthem_000729931
Insys_Anthem_000729939                   Insys_Anthem_000729939
Insys_Anthem_000729948                   Insys_Anthem_000729948
Insys_Anthem_000729950                   Insys_Anthem_000729950
Insys_Anthem_000729952                   Insys_Anthem_000729952
Insys_Anthem_000729956                   Insys_Anthem_000729956
Insys_Anthem_000729968                   Insys_Anthem_000729968
Insys_Anthem_000729974                   Insys_Anthem_000729974
Insys_Anthem_000729983                   Insys_Anthem_000729983
Insys_Anthem_000729985                   Insys_Anthem_000729985
Insys_Anthem_000729990                   Insys_Anthem_000729990
Insys_Anthem_000729992                   Insys_Anthem_000729992
Insys_Anthem_000730009                   Insys_Anthem_000730009
Insys_Anthem_000730019                   Insys_Anthem_000730019
Insys_Anthem_000730021                   Insys_Anthem_000730021

                                                    422
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 424 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000730032                   Insys_Anthem_000730032
Insys_Anthem_000730036                   Insys_Anthem_000730036
Insys_Anthem_000730044                   Insys_Anthem_000730044
Insys_Anthem_000730060                   Insys_Anthem_000730060
Insys_Anthem_000730066                   Insys_Anthem_000730066
Insys_Anthem_000730073                   Insys_Anthem_000730073
Insys_Anthem_000730080                   Insys_Anthem_000730080
Insys_Anthem_000730089                   Insys_Anthem_000730089
Insys_Anthem_000730091                   Insys_Anthem_000730091
Insys_Anthem_000730137                   Insys_Anthem_000730137
Insys_Anthem_000730153                   Insys_Anthem_000730153
Insys_Anthem_000730254                   Insys_Anthem_000730254
Insys_Anthem_000730268                   Insys_Anthem_000730268
Insys_Anthem_000730269                   Insys_Anthem_000730269
Insys_Anthem_000730281                   Insys_Anthem_000730281
Insys_Anthem_000730284                   Insys_Anthem_000730284
Insys_Anthem_000730287                   Insys_Anthem_000730287
Insys_Anthem_000730289                   Insys_Anthem_000730289
Insys_Anthem_000730299                   Insys_Anthem_000730299
Insys_Anthem_000730302                   Insys_Anthem_000730302
Insys_Anthem_000730304                   Insys_Anthem_000730304
Insys_Anthem_000730308                   Insys_Anthem_000730308
Insys_Anthem_000730311                   Insys_Anthem_000730311
Insys_Anthem_000730331                   Insys_Anthem_000730331
Insys_Anthem_000730336                   Insys_Anthem_000730336
Insys_Anthem_000730352                   Insys_Anthem_000730352
Insys_Anthem_000730354                   Insys_Anthem_000730354
Insys_Anthem_000730373                   Insys_Anthem_000730373
Insys_Anthem_000730376                   Insys_Anthem_000730376
Insys_Anthem_000730378                   Insys_Anthem_000730378
Insys_Anthem_000730381                   Insys_Anthem_000730381
Insys_Anthem_000730387                   Insys_Anthem_000730387
Insys_Anthem_000730389                   Insys_Anthem_000730389
Insys_Anthem_000730402                   Insys_Anthem_000730402
Insys_Anthem_000730406                   Insys_Anthem_000730406
Insys_Anthem_000730410                   Insys_Anthem_000730410
Insys_Anthem_000730421                   Insys_Anthem_000730421
Insys_Anthem_000730423                   Insys_Anthem_000730423
Insys_Anthem_000730427                   Insys_Anthem_000730427
Insys_Anthem_000730430                   Insys_Anthem_000730430
Insys_Anthem_000730438                   Insys_Anthem_000730438
Insys_Anthem_000730473                   Insys_Anthem_000730473
Insys_Anthem_000730475                   Insys_Anthem_000730475
Insys_Anthem_000730479                   Insys_Anthem_000730479
Insys_Anthem_000730481                   Insys_Anthem_000730481
Insys_Anthem_000730535                   Insys_Anthem_000730535
Insys_Anthem_000730536                   Insys_Anthem_000730536

                                                    423
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 425 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000730538                   Insys_Anthem_000730538
Insys_Anthem_000730566                   Insys_Anthem_000730566
Insys_Anthem_000730653                   Insys_Anthem_000730653
Insys_Anthem_000730659                   Insys_Anthem_000730659
Insys_Anthem_000730687                   Insys_Anthem_000730687
Insys_Anthem_000730768                   Insys_Anthem_000730768
Insys_Anthem_000730806                   Insys_Anthem_000730806
Insys_Anthem_000730809                   Insys_Anthem_000730809
Insys_Anthem_000730811                   Insys_Anthem_000730811
Insys_Anthem_000730815                   Insys_Anthem_000730815
Insys_Anthem_000730895                   Insys_Anthem_000730895
Insys_Anthem_000730938                   Insys_Anthem_000730938
Insys_Anthem_000730949                   Insys_Anthem_000730949
Insys_Anthem_000730953                   Insys_Anthem_000730953
Insys_Anthem_000730958                   Insys_Anthem_000730958
Insys_Anthem_000730961                   Insys_Anthem_000730961
Insys_Anthem_000730968                   Insys_Anthem_000730968
Insys_Anthem_000730970                   Insys_Anthem_000730970
Insys_Anthem_000730972                   Insys_Anthem_000730972
Insys_Anthem_000730974                   Insys_Anthem_000730974
Insys_Anthem_000730977                   Insys_Anthem_000730977
Insys_Anthem_000730987                   Insys_Anthem_000730987
Insys_Anthem_000730993                   Insys_Anthem_000730993
Insys_Anthem_000731002                   Insys_Anthem_000731002
Insys_Anthem_000731006                   Insys_Anthem_000731006
Insys_Anthem_000731011                   Insys_Anthem_000731011
Insys_Anthem_000731018                   Insys_Anthem_000731018
Insys_Anthem_000731020                   Insys_Anthem_000731020
Insys_Anthem_000731022                   Insys_Anthem_000731022
Insys_Anthem_000731024                   Insys_Anthem_000731024
Insys_Anthem_000731026                   Insys_Anthem_000731026
Insys_Anthem_000731031                   Insys_Anthem_000731031
Insys_Anthem_000731033                   Insys_Anthem_000731033
Insys_Anthem_000731035                   Insys_Anthem_000731035
Insys_Anthem_000731037                   Insys_Anthem_000731037
Insys_Anthem_000731039                   Insys_Anthem_000731039
Insys_Anthem_000731043                   Insys_Anthem_000731043
Insys_Anthem_000731045                   Insys_Anthem_000731045
Insys_Anthem_000731052                   Insys_Anthem_000731052
Insys_Anthem_000731057                   Insys_Anthem_000731057
Insys_Anthem_000731061                   Insys_Anthem_000731061
Insys_Anthem_000731065                   Insys_Anthem_000731065
Insys_Anthem_000731067                   Insys_Anthem_000731067
Insys_Anthem_000731076                   Insys_Anthem_000731076
Insys_Anthem_000731102                   Insys_Anthem_000731102
Insys_Anthem_000731105                   Insys_Anthem_000731105
Insys_Anthem_000731107                   Insys_Anthem_000731107

                                                    424
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 426 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000731109                   Insys_Anthem_000731109
Insys_Anthem_000731118                   Insys_Anthem_000731118
Insys_Anthem_000731132                   Insys_Anthem_000731132
Insys_Anthem_000731134                   Insys_Anthem_000731134
Insys_Anthem_000731137                   Insys_Anthem_000731137
Insys_Anthem_000731141                   Insys_Anthem_000731141
Insys_Anthem_000731165                   Insys_Anthem_000731165
Insys_Anthem_000731173                   Insys_Anthem_000731173
Insys_Anthem_000731178                   Insys_Anthem_000731178
Insys_Anthem_000731180                   Insys_Anthem_000731180
Insys_Anthem_000731182                   Insys_Anthem_000731182
Insys_Anthem_000731188                   Insys_Anthem_000731188
Insys_Anthem_000731201                   Insys_Anthem_000731201
Insys_Anthem_000731203                   Insys_Anthem_000731203
Insys_Anthem_000731205                   Insys_Anthem_000731205
Insys_Anthem_000731216                   Insys_Anthem_000731216
Insys_Anthem_000731218                   Insys_Anthem_000731218
Insys_Anthem_000731224                   Insys_Anthem_000731224
Insys_Anthem_000731242                   Insys_Anthem_000731242
Insys_Anthem_000731244                   Insys_Anthem_000731244
Insys_Anthem_000731247                   Insys_Anthem_000731247
Insys_Anthem_000731256                   Insys_Anthem_000731256
Insys_Anthem_000731270                   Insys_Anthem_000731270
Insys_Anthem_000731279                   Insys_Anthem_000731279
Insys_Anthem_000731290                   Insys_Anthem_000731290
Insys_Anthem_000731292                   Insys_Anthem_000731292
Insys_Anthem_000731298                   Insys_Anthem_000731298
Insys_Anthem_000731300                   Insys_Anthem_000731300
Insys_Anthem_000731302                   Insys_Anthem_000731302
Insys_Anthem_000731304                   Insys_Anthem_000731304
Insys_Anthem_000731306                   Insys_Anthem_000731306
Insys_Anthem_000731326                   Insys_Anthem_000731326
Insys_Anthem_000731329                   Insys_Anthem_000731329
Insys_Anthem_000731336                   Insys_Anthem_000731336
Insys_Anthem_000731350                   Insys_Anthem_000731350
Insys_Anthem_000731352                   Insys_Anthem_000731352
Insys_Anthem_000731363                   Insys_Anthem_000731363
Insys_Anthem_000731379                   Insys_Anthem_000731379
Insys_Anthem_000731382                   Insys_Anthem_000731382
Insys_Anthem_000731384                   Insys_Anthem_000731384
Insys_Anthem_000731396                   Insys_Anthem_000731396
Insys_Anthem_000731400                   Insys_Anthem_000731400
Insys_Anthem_000731402                   Insys_Anthem_000731402
Insys_Anthem_000731406                   Insys_Anthem_000731406
Insys_Anthem_000731408                   Insys_Anthem_000731408
Insys_Anthem_000731410                   Insys_Anthem_000731410
Insys_Anthem_000731412                   Insys_Anthem_000731412

                                                    425
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 427 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000731442                   Insys_Anthem_000731442
Insys_Anthem_000731447                   Insys_Anthem_000731447
Insys_Anthem_000731448                   Insys_Anthem_000731448
Insys_Anthem_000731577                   Insys_Anthem_000731577
Insys_Anthem_000731622                   Insys_Anthem_000731622
Insys_Anthem_000731641                   Insys_Anthem_000731641
Insys_Anthem_000731665                   Insys_Anthem_000731665
Insys_Anthem_000731694                   Insys_Anthem_000731694
Insys_Anthem_000731703                   Insys_Anthem_000731703
Insys_Anthem_000731732                   Insys_Anthem_000731732
Insys_Anthem_000731733                   Insys_Anthem_000731733
Insys_Anthem_000731734                   Insys_Anthem_000731734
Insys_Anthem_000731770                   Insys_Anthem_000731770
Insys_Anthem_000731771                   Insys_Anthem_000731771
Insys_Anthem_000731851                   Insys_Anthem_000731851
Insys_Anthem_000731908                   Insys_Anthem_000731908
Insys_Anthem_000731911                   Insys_Anthem_000731911
Insys_Anthem_000731920                   Insys_Anthem_000731920
Insys_Anthem_000731932                   Insys_Anthem_000731932
Insys_Anthem_000732064                   Insys_Anthem_000732064
Insys_Anthem_000732068                   Insys_Anthem_000732068
Insys_Anthem_000732070                   Insys_Anthem_000732070
Insys_Anthem_000732071                   Insys_Anthem_000732071
Insys_Anthem_000732072                   Insys_Anthem_000732072
Insys_Anthem_000732089                   Insys_Anthem_000732089
Insys_Anthem_000732102                   Insys_Anthem_000732102
Insys_Anthem_000732170                   Insys_Anthem_000732170
Insys_Anthem_000732174                   Insys_Anthem_000732174
Insys_Anthem_000732179                   Insys_Anthem_000732179
Insys_Anthem_000732184                   Insys_Anthem_000732184
Insys_Anthem_000732189                   Insys_Anthem_000732189
Insys_Anthem_000732191                   Insys_Anthem_000732191
Insys_Anthem_000732193                   Insys_Anthem_000732193
Insys_Anthem_000732201                   Insys_Anthem_000732201
Insys_Anthem_000732207                   Insys_Anthem_000732207
Insys_Anthem_000732209                   Insys_Anthem_000732209
Insys_Anthem_000732213                   Insys_Anthem_000732213
Insys_Anthem_000732215                   Insys_Anthem_000732215
Insys_Anthem_000732219                   Insys_Anthem_000732219
Insys_Anthem_000732228                   Insys_Anthem_000732228
Insys_Anthem_000732234                   Insys_Anthem_000732234
Insys_Anthem_000732237                   Insys_Anthem_000732237
Insys_Anthem_000732243                   Insys_Anthem_000732243
Insys_Anthem_000732245                   Insys_Anthem_000732245
Insys_Anthem_000732247                   Insys_Anthem_000732247
Insys_Anthem_000732249                   Insys_Anthem_000732249
Insys_Anthem_000732253                   Insys_Anthem_000732253

                                                    426
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 428 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000732255                   Insys_Anthem_000732255
Insys_Anthem_000732264                   Insys_Anthem_000732264
Insys_Anthem_000732268                   Insys_Anthem_000732268
Insys_Anthem_000732274                   Insys_Anthem_000732274
Insys_Anthem_000732278                   Insys_Anthem_000732278
Insys_Anthem_000732280                   Insys_Anthem_000732280
Insys_Anthem_000732282                   Insys_Anthem_000732282
Insys_Anthem_000732288                   Insys_Anthem_000732288
Insys_Anthem_000732290                   Insys_Anthem_000732290
Insys_Anthem_000732292                   Insys_Anthem_000732292
Insys_Anthem_000732303                   Insys_Anthem_000732303
Insys_Anthem_000732310                   Insys_Anthem_000732310
Insys_Anthem_000732312                   Insys_Anthem_000732312
Insys_Anthem_000732314                   Insys_Anthem_000732314
Insys_Anthem_000732321                   Insys_Anthem_000732321
Insys_Anthem_000732323                   Insys_Anthem_000732323
Insys_Anthem_000732325                   Insys_Anthem_000732325
Insys_Anthem_000732327                   Insys_Anthem_000732327
Insys_Anthem_000732331                   Insys_Anthem_000732331
Insys_Anthem_000732333                   Insys_Anthem_000732333
Insys_Anthem_000732347                   Insys_Anthem_000732347
Insys_Anthem_000732351                   Insys_Anthem_000732351
Insys_Anthem_000732358                   Insys_Anthem_000732358
Insys_Anthem_000732361                   Insys_Anthem_000732361
Insys_Anthem_000732371                   Insys_Anthem_000732371
Insys_Anthem_000732375                   Insys_Anthem_000732375
Insys_Anthem_000732389                   Insys_Anthem_000732389
Insys_Anthem_000732398                   Insys_Anthem_000732398
Insys_Anthem_000732400                   Insys_Anthem_000732400
Insys_Anthem_000732402                   Insys_Anthem_000732402
Insys_Anthem_000732410                   Insys_Anthem_000732410
Insys_Anthem_000732414                   Insys_Anthem_000732414
Insys_Anthem_000732416                   Insys_Anthem_000732416
Insys_Anthem_000732418                   Insys_Anthem_000732418
Insys_Anthem_000732420                   Insys_Anthem_000732420
Insys_Anthem_000732426                   Insys_Anthem_000732426
Insys_Anthem_000732429                   Insys_Anthem_000732429
Insys_Anthem_000732439                   Insys_Anthem_000732439
Insys_Anthem_000732443                   Insys_Anthem_000732443
Insys_Anthem_000732451                   Insys_Anthem_000732451
Insys_Anthem_000732453                   Insys_Anthem_000732453
Insys_Anthem_000732457                   Insys_Anthem_000732457
Insys_Anthem_000732459                   Insys_Anthem_000732459
Insys_Anthem_000732461                   Insys_Anthem_000732461
Insys_Anthem_000732464                   Insys_Anthem_000732464
Insys_Anthem_000732471                   Insys_Anthem_000732471
Insys_Anthem_000732487                   Insys_Anthem_000732487

                                                    427
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 429 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000732500                   Insys_Anthem_000732500
Insys_Anthem_000732507                   Insys_Anthem_000732507
Insys_Anthem_000732511                   Insys_Anthem_000732511
Insys_Anthem_000732513                   Insys_Anthem_000732513
Insys_Anthem_000732519                   Insys_Anthem_000732519
Insys_Anthem_000732521                   Insys_Anthem_000732521
Insys_Anthem_000732523                   Insys_Anthem_000732523
Insys_Anthem_000732528                   Insys_Anthem_000732528
Insys_Anthem_000732534                   Insys_Anthem_000732534
Insys_Anthem_000732555                   Insys_Anthem_000732555
Insys_Anthem_000732557                   Insys_Anthem_000732557
Insys_Anthem_000732568                   Insys_Anthem_000732568
Insys_Anthem_000732572                   Insys_Anthem_000732572
Insys_Anthem_000732577                   Insys_Anthem_000732577
Insys_Anthem_000732579                   Insys_Anthem_000732579
Insys_Anthem_000732591                   Insys_Anthem_000732591
Insys_Anthem_000732593                   Insys_Anthem_000732593
Insys_Anthem_000732595                   Insys_Anthem_000732595
Insys_Anthem_000732604                   Insys_Anthem_000732604
Insys_Anthem_000732606                   Insys_Anthem_000732606
Insys_Anthem_000732608                   Insys_Anthem_000732608
Insys_Anthem_000732616                   Insys_Anthem_000732616
Insys_Anthem_000732649                   Insys_Anthem_000732649
Insys_Anthem_000732742                   Insys_Anthem_000732742
Insys_Anthem_000732965                   Insys_Anthem_000732965
Insys_Anthem_000733084                   Insys_Anthem_000733084
Insys_Anthem_000733104                   Insys_Anthem_000733104
Insys_Anthem_000733105                   Insys_Anthem_000733105
Insys_Anthem_000733147                   Insys_Anthem_000733147
Insys_Anthem_000733148                   Insys_Anthem_000733148
Insys_Anthem_000733164                   Insys_Anthem_000733164
Insys_Anthem_000733165                   Insys_Anthem_000733165
Insys_Anthem_000733203                   Insys_Anthem_000733203
Insys_Anthem_000733228                   Insys_Anthem_000733228
Insys_Anthem_000733333                   Insys_Anthem_000733333
Insys_Anthem_000733338                   Insys_Anthem_000733338
Insys_Anthem_000733342                   Insys_Anthem_000733342
Insys_Anthem_000733351                   Insys_Anthem_000733351
Insys_Anthem_000733356                   Insys_Anthem_000733356
Insys_Anthem_000733361                   Insys_Anthem_000733361
Insys_Anthem_000733365                   Insys_Anthem_000733365
Insys_Anthem_000733374                   Insys_Anthem_000733374
Insys_Anthem_000733377                   Insys_Anthem_000733377
Insys_Anthem_000733379                   Insys_Anthem_000733379
Insys_Anthem_000733385                   Insys_Anthem_000733385
Insys_Anthem_000733394                   Insys_Anthem_000733394
Insys_Anthem_000733396                   Insys_Anthem_000733396

                                                    428
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 430 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000733398                   Insys_Anthem_000733398
Insys_Anthem_000733400                   Insys_Anthem_000733400
Insys_Anthem_000733403                   Insys_Anthem_000733403
Insys_Anthem_000733405                   Insys_Anthem_000733405
Insys_Anthem_000733407                   Insys_Anthem_000733407
Insys_Anthem_000733414                   Insys_Anthem_000733414
Insys_Anthem_000733416                   Insys_Anthem_000733416
Insys_Anthem_000733418                   Insys_Anthem_000733418
Insys_Anthem_000733423                   Insys_Anthem_000733423
Insys_Anthem_000733426                   Insys_Anthem_000733426
Insys_Anthem_000733433                   Insys_Anthem_000733433
Insys_Anthem_000733440                   Insys_Anthem_000733440
Insys_Anthem_000733442                   Insys_Anthem_000733442
Insys_Anthem_000733449                   Insys_Anthem_000733449
Insys_Anthem_000733451                   Insys_Anthem_000733451
Insys_Anthem_000733453                   Insys_Anthem_000733453
Insys_Anthem_000733462                   Insys_Anthem_000733462
Insys_Anthem_000733464                   Insys_Anthem_000733464
Insys_Anthem_000733466                   Insys_Anthem_000733466
Insys_Anthem_000733471                   Insys_Anthem_000733471
Insys_Anthem_000733475                   Insys_Anthem_000733475
Insys_Anthem_000733477                   Insys_Anthem_000733477
Insys_Anthem_000733488                   Insys_Anthem_000733488
Insys_Anthem_000733490                   Insys_Anthem_000733490
Insys_Anthem_000733499                   Insys_Anthem_000733499
Insys_Anthem_000733510                   Insys_Anthem_000733510
Insys_Anthem_000733520                   Insys_Anthem_000733520
Insys_Anthem_000733522                   Insys_Anthem_000733522
Insys_Anthem_000733528                   Insys_Anthem_000733528
Insys_Anthem_000733532                   Insys_Anthem_000733532
Insys_Anthem_000733536                   Insys_Anthem_000733536
Insys_Anthem_000733538                   Insys_Anthem_000733538
Insys_Anthem_000733540                   Insys_Anthem_000733540
Insys_Anthem_000733542                   Insys_Anthem_000733542
Insys_Anthem_000733544                   Insys_Anthem_000733544
Insys_Anthem_000733546                   Insys_Anthem_000733546
Insys_Anthem_000733552                   Insys_Anthem_000733552
Insys_Anthem_000733560                   Insys_Anthem_000733560
Insys_Anthem_000733565                   Insys_Anthem_000733565
Insys_Anthem_000733573                   Insys_Anthem_000733573
Insys_Anthem_000733575                   Insys_Anthem_000733575
Insys_Anthem_000733599                   Insys_Anthem_000733599
Insys_Anthem_000733605                   Insys_Anthem_000733605
Insys_Anthem_000733609                   Insys_Anthem_000733609
Insys_Anthem_000733618                   Insys_Anthem_000733618
Insys_Anthem_000733624                   Insys_Anthem_000733624
Insys_Anthem_000733625                   Insys_Anthem_000733625

                                                    429
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 431 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000733631                   Insys_Anthem_000733631
Insys_Anthem_000733633                   Insys_Anthem_000733633
Insys_Anthem_000733635                   Insys_Anthem_000733635
Insys_Anthem_000733640                   Insys_Anthem_000733640
Insys_Anthem_000733643                   Insys_Anthem_000733643
Insys_Anthem_000733645                   Insys_Anthem_000733645
Insys_Anthem_000733649                   Insys_Anthem_000733649
Insys_Anthem_000733655                   Insys_Anthem_000733655
Insys_Anthem_000733657                   Insys_Anthem_000733657
Insys_Anthem_000733666                   Insys_Anthem_000733666
Insys_Anthem_000733671                   Insys_Anthem_000733671
Insys_Anthem_000733677                   Insys_Anthem_000733677
Insys_Anthem_000733681                   Insys_Anthem_000733681
Insys_Anthem_000733690                   Insys_Anthem_000733690
Insys_Anthem_000733699                   Insys_Anthem_000733699
Insys_Anthem_000733708                   Insys_Anthem_000733708
Insys_Anthem_000733710                   Insys_Anthem_000733710
Insys_Anthem_000733748                   Insys_Anthem_000733748
Insys_Anthem_000733750                   Insys_Anthem_000733750
Insys_Anthem_000733758                   Insys_Anthem_000733758
Insys_Anthem_000733764                   Insys_Anthem_000733764
Insys_Anthem_000733768                   Insys_Anthem_000733768
Insys_Anthem_000733770                   Insys_Anthem_000733770
Insys_Anthem_000733778                   Insys_Anthem_000733778
Insys_Anthem_000733790                   Insys_Anthem_000733790
Insys_Anthem_000733792                   Insys_Anthem_000733792
Insys_Anthem_000733798                   Insys_Anthem_000733798
Insys_Anthem_000733800                   Insys_Anthem_000733800
Insys_Anthem_000733807                   Insys_Anthem_000733807
Insys_Anthem_000733812                   Insys_Anthem_000733812
Insys_Anthem_000733814                   Insys_Anthem_000733814
Insys_Anthem_000733826                   Insys_Anthem_000733826
Insys_Anthem_000733831                   Insys_Anthem_000733831
Insys_Anthem_000733835                   Insys_Anthem_000733835
Insys_Anthem_000733852                   Insys_Anthem_000733852
Insys_Anthem_000733857                   Insys_Anthem_000733857
Insys_Anthem_000733859                   Insys_Anthem_000733859
Insys_Anthem_000733885                   Insys_Anthem_000733885
Insys_Anthem_000733889                   Insys_Anthem_000733889
Insys_Anthem_000733894                   Insys_Anthem_000733894
Insys_Anthem_000734120                   Insys_Anthem_000734120
Insys_Anthem_000734126                   Insys_Anthem_000734126
Insys_Anthem_000734132                   Insys_Anthem_000734132
Insys_Anthem_000734280                   Insys_Anthem_000734280
Insys_Anthem_000734281                   Insys_Anthem_000734281
Insys_Anthem_000734288                   Insys_Anthem_000734288
Insys_Anthem_000734356                   Insys_Anthem_000734356

                                                    430
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 432 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000734370                   Insys_Anthem_000734370
Insys_Anthem_000734391                   Insys_Anthem_000734391
Insys_Anthem_000734446                   Insys_Anthem_000734446
Insys_Anthem_000734447                   Insys_Anthem_000734447
Insys_Anthem_000734448                   Insys_Anthem_000734448
Insys_Anthem_000734449                   Insys_Anthem_000734449
Insys_Anthem_000734452                   Insys_Anthem_000734452
Insys_Anthem_000734453                   Insys_Anthem_000734453
Insys_Anthem_000734456                   Insys_Anthem_000734456
Insys_Anthem_000734457                   Insys_Anthem_000734457
Insys_Anthem_000734556                   Insys_Anthem_000734556
Insys_Anthem_000734557                   Insys_Anthem_000734557
Insys_Anthem_000734558                   Insys_Anthem_000734558
Insys_Anthem_000734565                   Insys_Anthem_000734565
Insys_Anthem_000734566                   Insys_Anthem_000734566
Insys_Anthem_000734591                   Insys_Anthem_000734591
Insys_Anthem_000734618                   Insys_Anthem_000734618
Insys_Anthem_000734628                   Insys_Anthem_000734628
Insys_Anthem_000734630                   Insys_Anthem_000734630
Insys_Anthem_000734636                   Insys_Anthem_000734636
Insys_Anthem_000734638                   Insys_Anthem_000734638
Insys_Anthem_000734642                   Insys_Anthem_000734642
Insys_Anthem_000734659                   Insys_Anthem_000734659
Insys_Anthem_000734662                   Insys_Anthem_000734662
Insys_Anthem_000734665                   Insys_Anthem_000734665
Insys_Anthem_000734669                   Insys_Anthem_000734669
Insys_Anthem_000734671                   Insys_Anthem_000734671
Insys_Anthem_000734677                   Insys_Anthem_000734677
Insys_Anthem_000734686                   Insys_Anthem_000734686
Insys_Anthem_000734689                   Insys_Anthem_000734689
Insys_Anthem_000734692                   Insys_Anthem_000734692
Insys_Anthem_000734698                   Insys_Anthem_000734698
Insys_Anthem_000734701                   Insys_Anthem_000734701
Insys_Anthem_000734704                   Insys_Anthem_000734704
Insys_Anthem_000734706                   Insys_Anthem_000734706
Insys_Anthem_000734709                   Insys_Anthem_000734709
Insys_Anthem_000734711                   Insys_Anthem_000734711
Insys_Anthem_000734715                   Insys_Anthem_000734715
Insys_Anthem_000734719                   Insys_Anthem_000734719
Insys_Anthem_000734730                   Insys_Anthem_000734730
Insys_Anthem_000734738                   Insys_Anthem_000734738
Insys_Anthem_000734746                   Insys_Anthem_000734746
Insys_Anthem_000734747                   Insys_Anthem_000734747
Insys_Anthem_000734756                   Insys_Anthem_000734756
Insys_Anthem_000734758                   Insys_Anthem_000734758
Insys_Anthem_000734760                   Insys_Anthem_000734760
Insys_Anthem_000734766                   Insys_Anthem_000734766

                                                    431
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 433 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000734771                   Insys_Anthem_000734771
Insys_Anthem_000734776                   Insys_Anthem_000734776
Insys_Anthem_000734787                   Insys_Anthem_000734787
Insys_Anthem_000734791                   Insys_Anthem_000734791
Insys_Anthem_000734795                   Insys_Anthem_000734795
Insys_Anthem_000734800                   Insys_Anthem_000734800
Insys_Anthem_000734832                   Insys_Anthem_000734832
Insys_Anthem_000734842                   Insys_Anthem_000734842
Insys_Anthem_000734844                   Insys_Anthem_000734844
Insys_Anthem_000734864                   Insys_Anthem_000734864
Insys_Anthem_000734868                   Insys_Anthem_000734868
Insys_Anthem_000734886                   Insys_Anthem_000734886
Insys_Anthem_000734891                   Insys_Anthem_000734891
Insys_Anthem_000734893                   Insys_Anthem_000734893
Insys_Anthem_000734895                   Insys_Anthem_000734895
Insys_Anthem_000734910                   Insys_Anthem_000734910
Insys_Anthem_000734916                   Insys_Anthem_000734916
Insys_Anthem_000734923                   Insys_Anthem_000734923
Insys_Anthem_000734932                   Insys_Anthem_000734932
Insys_Anthem_000734944                   Insys_Anthem_000734944
Insys_Anthem_000734964                   Insys_Anthem_000734964
Insys_Anthem_000734972                   Insys_Anthem_000734972
Insys_Anthem_000734974                   Insys_Anthem_000734974
Insys_Anthem_000734976                   Insys_Anthem_000734976
Insys_Anthem_000734979                   Insys_Anthem_000734979
Insys_Anthem_000734990                   Insys_Anthem_000734990
Insys_Anthem_000734992                   Insys_Anthem_000734992
Insys_Anthem_000734998                   Insys_Anthem_000734998
Insys_Anthem_000735003                   Insys_Anthem_000735003
Insys_Anthem_000735012                   Insys_Anthem_000735012
Insys_Anthem_000735024                   Insys_Anthem_000735024
Insys_Anthem_000735028                   Insys_Anthem_000735028
Insys_Anthem_000735030                   Insys_Anthem_000735030
Insys_Anthem_000735032                   Insys_Anthem_000735032
Insys_Anthem_000735040                   Insys_Anthem_000735040
Insys_Anthem_000735042                   Insys_Anthem_000735042
Insys_Anthem_000735046                   Insys_Anthem_000735046
Insys_Anthem_000735066                   Insys_Anthem_000735066
Insys_Anthem_000735071                   Insys_Anthem_000735071
Insys_Anthem_000735073                   Insys_Anthem_000735073
Insys_Anthem_000735083                   Insys_Anthem_000735083
Insys_Anthem_000735086                   Insys_Anthem_000735086
Insys_Anthem_000735140                   Insys_Anthem_000735140
Insys_Anthem_000735141                   Insys_Anthem_000735141
Insys_Anthem_000735341                   Insys_Anthem_000735341
Insys_Anthem_000735342                   Insys_Anthem_000735342
Insys_Anthem_000735344                   Insys_Anthem_000735344

                                                    432
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 434 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000735377                   Insys_Anthem_000735377
Insys_Anthem_000735397                   Insys_Anthem_000735397
Insys_Anthem_000735400                   Insys_Anthem_000735400
Insys_Anthem_000735418                   Insys_Anthem_000735418
Insys_Anthem_000735419                   Insys_Anthem_000735419
Insys_Anthem_000735429                   Insys_Anthem_000735429
Insys_Anthem_000735510                   Insys_Anthem_000735510
Insys_Anthem_000735516                   Insys_Anthem_000735516
Insys_Anthem_000735586                   Insys_Anthem_000735586
Insys_Anthem_000735694                   Insys_Anthem_000735694
Insys_Anthem_000735695                   Insys_Anthem_000735695
Insys_Anthem_000735735                   Insys_Anthem_000735735
Insys_Anthem_000735792                   Insys_Anthem_000735792
Insys_Anthem_000735802                   Insys_Anthem_000735802
Insys_Anthem_000735811                   Insys_Anthem_000735811
Insys_Anthem_000735812                   Insys_Anthem_000735812
Insys_Anthem_000735819                   Insys_Anthem_000735819
Insys_Anthem_000735820                   Insys_Anthem_000735820
Insys_Anthem_000735835                   Insys_Anthem_000735835
Insys_Anthem_000735837                   Insys_Anthem_000735837
Insys_Anthem_000735839                   Insys_Anthem_000735839
Insys_Anthem_000735847                   Insys_Anthem_000735847
Insys_Anthem_000735850                   Insys_Anthem_000735850
Insys_Anthem_000735954                   Insys_Anthem_000735954
Insys_Anthem_000735955                   Insys_Anthem_000735955
Insys_Anthem_000735957                   Insys_Anthem_000735957
Insys_Anthem_000735958                   Insys_Anthem_000735958
Insys_Anthem_000735987                   Insys_Anthem_000735987
Insys_Anthem_000736001                   Insys_Anthem_000736001
Insys_Anthem_000736024                   Insys_Anthem_000736024
Insys_Anthem_000736137                   Insys_Anthem_000736137
Insys_Anthem_000736179                   Insys_Anthem_000736179
Insys_Anthem_000736186                   Insys_Anthem_000736186
Insys_Anthem_000736188                   Insys_Anthem_000736188
Insys_Anthem_000736248                   Insys_Anthem_000736248
Insys_Anthem_000736259                   Insys_Anthem_000736259
Insys_Anthem_000736260                   Insys_Anthem_000736260
Insys_Anthem_000736261                   Insys_Anthem_000736261
Insys_Anthem_000736449                   Insys_Anthem_000736449
Insys_Anthem_000736451                   Insys_Anthem_000736451
Insys_Anthem_000736462                   Insys_Anthem_000736462
Insys_Anthem_000736484                   Insys_Anthem_000736484
Insys_Anthem_000736485                   Insys_Anthem_000736485
Insys_Anthem_000736498                   Insys_Anthem_000736498
Insys_Anthem_000736500                   Insys_Anthem_000736500
Insys_Anthem_000736506                   Insys_Anthem_000736506
Insys_Anthem_000736510                   Insys_Anthem_000736510

                                                    433
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 435 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000736518                   Insys_Anthem_000736518
Insys_Anthem_000736521                   Insys_Anthem_000736521
Insys_Anthem_000736530                   Insys_Anthem_000736530
Insys_Anthem_000736534                   Insys_Anthem_000736534
Insys_Anthem_000736541                   Insys_Anthem_000736541
Insys_Anthem_000736556                   Insys_Anthem_000736556
Insys_Anthem_000736567                   Insys_Anthem_000736567
Insys_Anthem_000736573                   Insys_Anthem_000736573
Insys_Anthem_000736578                   Insys_Anthem_000736578
Insys_Anthem_000736583                   Insys_Anthem_000736583
Insys_Anthem_000736585                   Insys_Anthem_000736585
Insys_Anthem_000736592                   Insys_Anthem_000736592
Insys_Anthem_000736600                   Insys_Anthem_000736600
Insys_Anthem_000736604                   Insys_Anthem_000736604
Insys_Anthem_000736606                   Insys_Anthem_000736606
Insys_Anthem_000736618                   Insys_Anthem_000736618
Insys_Anthem_000736625                   Insys_Anthem_000736625
Insys_Anthem_000736636                   Insys_Anthem_000736636
Insys_Anthem_000736638                   Insys_Anthem_000736638
Insys_Anthem_000736640                   Insys_Anthem_000736640
Insys_Anthem_000736642                   Insys_Anthem_000736642
Insys_Anthem_000736644                   Insys_Anthem_000736644
Insys_Anthem_000736652                   Insys_Anthem_000736652
Insys_Anthem_000736656                   Insys_Anthem_000736656
Insys_Anthem_000736668                   Insys_Anthem_000736668
Insys_Anthem_000736679                   Insys_Anthem_000736679
Insys_Anthem_000736681                   Insys_Anthem_000736681
Insys_Anthem_000736710                   Insys_Anthem_000736710
Insys_Anthem_000736713                   Insys_Anthem_000736713
Insys_Anthem_000736715                   Insys_Anthem_000736715
Insys_Anthem_000736721                   Insys_Anthem_000736721
Insys_Anthem_000736729                   Insys_Anthem_000736729
Insys_Anthem_000736734                   Insys_Anthem_000736734
Insys_Anthem_000736738                   Insys_Anthem_000736738
Insys_Anthem_000736751                   Insys_Anthem_000736751
Insys_Anthem_000736775                   Insys_Anthem_000736775
Insys_Anthem_000736790                   Insys_Anthem_000736790
Insys_Anthem_000736797                   Insys_Anthem_000736797
Insys_Anthem_000736806                   Insys_Anthem_000736806
Insys_Anthem_000736809                   Insys_Anthem_000736809
Insys_Anthem_000736821                   Insys_Anthem_000736821
Insys_Anthem_000736828                   Insys_Anthem_000736828
Insys_Anthem_000736830                   Insys_Anthem_000736830
Insys_Anthem_000736832                   Insys_Anthem_000736832
Insys_Anthem_000736866                   Insys_Anthem_000736866
Insys_Anthem_000736868                   Insys_Anthem_000736868
Insys_Anthem_000736872                   Insys_Anthem_000736872

                                                    434
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 436 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000736876                   Insys_Anthem_000736876
Insys_Anthem_000736884                   Insys_Anthem_000736884
Insys_Anthem_000736889                   Insys_Anthem_000736889
Insys_Anthem_000736898                   Insys_Anthem_000736898
Insys_Anthem_000736900                   Insys_Anthem_000736900
Insys_Anthem_000736909                   Insys_Anthem_000736909
Insys_Anthem_000736911                   Insys_Anthem_000736911
Insys_Anthem_000736916                   Insys_Anthem_000736916
Insys_Anthem_000736918                   Insys_Anthem_000736918
Insys_Anthem_000736920                   Insys_Anthem_000736920
Insys_Anthem_000736922                   Insys_Anthem_000736922
Insys_Anthem_000736924                   Insys_Anthem_000736924
Insys_Anthem_000736931                   Insys_Anthem_000736931
Insys_Anthem_000736939                   Insys_Anthem_000736939
Insys_Anthem_000736943                   Insys_Anthem_000736943
Insys_Anthem_000736945                   Insys_Anthem_000736945
Insys_Anthem_000736949                   Insys_Anthem_000736949
Insys_Anthem_000736951                   Insys_Anthem_000736951
Insys_Anthem_000736953                   Insys_Anthem_000736953
Insys_Anthem_000736955                   Insys_Anthem_000736955
Insys_Anthem_000736975                   Insys_Anthem_000736975
Insys_Anthem_000736978                   Insys_Anthem_000736978
Insys_Anthem_000736980                   Insys_Anthem_000736980
Insys_Anthem_000736982                   Insys_Anthem_000736982
Insys_Anthem_000736986                   Insys_Anthem_000736986
Insys_Anthem_000736989                   Insys_Anthem_000736989
Insys_Anthem_000736992                   Insys_Anthem_000736992
Insys_Anthem_000736994                   Insys_Anthem_000736994
Insys_Anthem_000736996                   Insys_Anthem_000736996
Insys_Anthem_000736998                   Insys_Anthem_000736998
Insys_Anthem_000737004                   Insys_Anthem_000737004
Insys_Anthem_000737006                   Insys_Anthem_000737006
Insys_Anthem_000737008                   Insys_Anthem_000737008
Insys_Anthem_000737013                   Insys_Anthem_000737013
Insys_Anthem_000737019                   Insys_Anthem_000737019
Insys_Anthem_000737023                   Insys_Anthem_000737023
Insys_Anthem_000737032                   Insys_Anthem_000737032
Insys_Anthem_000737034                   Insys_Anthem_000737034
Insys_Anthem_000737036                   Insys_Anthem_000737036
Insys_Anthem_000737049                   Insys_Anthem_000737049
Insys_Anthem_000737063                   Insys_Anthem_000737063
Insys_Anthem_000737064                   Insys_Anthem_000737064
Insys_Anthem_000737065                   Insys_Anthem_000737065
Insys_Anthem_000737076                   Insys_Anthem_000737076
Insys_Anthem_000737082                   Insys_Anthem_000737082
Insys_Anthem_000737087                   Insys_Anthem_000737087
Insys_Anthem_000737091                   Insys_Anthem_000737091

                                                    435
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 437 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000737126                   Insys_Anthem_000737126
Insys_Anthem_000737129                   Insys_Anthem_000737129
Insys_Anthem_000737135                   Insys_Anthem_000737135
Insys_Anthem_000737146                   Insys_Anthem_000737146
Insys_Anthem_000737148                   Insys_Anthem_000737148
Insys_Anthem_000737152                   Insys_Anthem_000737152
Insys_Anthem_000737160                   Insys_Anthem_000737160
Insys_Anthem_000737189                   Insys_Anthem_000737189
Insys_Anthem_000737212                   Insys_Anthem_000737212
Insys_Anthem_000737214                   Insys_Anthem_000737214
Insys_Anthem_000737351                   Insys_Anthem_000737351
Insys_Anthem_000737352                   Insys_Anthem_000737352
Insys_Anthem_000737376                   Insys_Anthem_000737376
Insys_Anthem_000737448                   Insys_Anthem_000737448
Insys_Anthem_000737453                   Insys_Anthem_000737453
Insys_Anthem_000737454                   Insys_Anthem_000737454
Insys_Anthem_000737456                   Insys_Anthem_000737456
Insys_Anthem_000737462                   Insys_Anthem_000737462
Insys_Anthem_000737519                   Insys_Anthem_000737519
Insys_Anthem_000737547                   Insys_Anthem_000737547
Insys_Anthem_000737550                   Insys_Anthem_000737550
Insys_Anthem_000737551                   Insys_Anthem_000737551
Insys_Anthem_000737590                   Insys_Anthem_000737590
Insys_Anthem_000737603                   Insys_Anthem_000737603
Insys_Anthem_000737619                   Insys_Anthem_000737619
Insys_Anthem_000737674                   Insys_Anthem_000737674
Insys_Anthem_000737787                   Insys_Anthem_000737787
Insys_Anthem_000737804                   Insys_Anthem_000737804
Insys_Anthem_000737897                   Insys_Anthem_000737897
Insys_Anthem_000737903                   Insys_Anthem_000737903
Insys_Anthem_000737914                   Insys_Anthem_000737914
Insys_Anthem_000737971                   Insys_Anthem_000737971
Insys_Anthem_000737973                   Insys_Anthem_000737973
Insys_Anthem_000737977                   Insys_Anthem_000737977
Insys_Anthem_000737979                   Insys_Anthem_000737979
Insys_Anthem_000737991                   Insys_Anthem_000737991
Insys_Anthem_000737995                   Insys_Anthem_000737995
Insys_Anthem_000738001                   Insys_Anthem_000738001
Insys_Anthem_000738007                   Insys_Anthem_000738007
Insys_Anthem_000738008                   Insys_Anthem_000738008
Insys_Anthem_000738014                   Insys_Anthem_000738014
Insys_Anthem_000738015                   Insys_Anthem_000738015
Insys_Anthem_000738024                   Insys_Anthem_000738024
Insys_Anthem_000738027                   Insys_Anthem_000738027
Insys_Anthem_000738052                   Insys_Anthem_000738052
Insys_Anthem_000738059                   Insys_Anthem_000738059
Insys_Anthem_000738064                   Insys_Anthem_000738064

                                                    436
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 438 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000738072                   Insys_Anthem_000738072
Insys_Anthem_000738074                   Insys_Anthem_000738074
Insys_Anthem_000738076                   Insys_Anthem_000738076
Insys_Anthem_000738078                   Insys_Anthem_000738078
Insys_Anthem_000738079                   Insys_Anthem_000738079
Insys_Anthem_000738080                   Insys_Anthem_000738080
Insys_Anthem_000738082                   Insys_Anthem_000738082
Insys_Anthem_000738084                   Insys_Anthem_000738084
Insys_Anthem_000738088                   Insys_Anthem_000738088
Insys_Anthem_000738090                   Insys_Anthem_000738090
Insys_Anthem_000738093                   Insys_Anthem_000738093
Insys_Anthem_000738094                   Insys_Anthem_000738094
Insys_Anthem_000738095                   Insys_Anthem_000738095
Insys_Anthem_000738097                   Insys_Anthem_000738097
Insys_Anthem_000738098                   Insys_Anthem_000738098
Insys_Anthem_000738101                   Insys_Anthem_000738101
Insys_Anthem_000738110                   Insys_Anthem_000738110
Insys_Anthem_000738120                   Insys_Anthem_000738120
Insys_Anthem_000738122                   Insys_Anthem_000738122
Insys_Anthem_000738134                   Insys_Anthem_000738134
Insys_Anthem_000738137                   Insys_Anthem_000738137
Insys_Anthem_000738141                   Insys_Anthem_000738141
Insys_Anthem_000738143                   Insys_Anthem_000738143
Insys_Anthem_000738148                   Insys_Anthem_000738148
Insys_Anthem_000738150                   Insys_Anthem_000738150
Insys_Anthem_000738159                   Insys_Anthem_000738159
Insys_Anthem_000738163                   Insys_Anthem_000738163
Insys_Anthem_000738167                   Insys_Anthem_000738167
Insys_Anthem_000738170                   Insys_Anthem_000738170
Insys_Anthem_000738172                   Insys_Anthem_000738172
Insys_Anthem_000738174                   Insys_Anthem_000738174
Insys_Anthem_000738177                   Insys_Anthem_000738177
Insys_Anthem_000738179                   Insys_Anthem_000738179
Insys_Anthem_000738185                   Insys_Anthem_000738185
Insys_Anthem_000738190                   Insys_Anthem_000738190
Insys_Anthem_000738192                   Insys_Anthem_000738192
Insys_Anthem_000738206                   Insys_Anthem_000738206
Insys_Anthem_000738208                   Insys_Anthem_000738208
Insys_Anthem_000738214                   Insys_Anthem_000738214
Insys_Anthem_000738216                   Insys_Anthem_000738216
Insys_Anthem_000738218                   Insys_Anthem_000738218
Insys_Anthem_000738220                   Insys_Anthem_000738220
Insys_Anthem_000738222                   Insys_Anthem_000738222
Insys_Anthem_000738224                   Insys_Anthem_000738224
Insys_Anthem_000738233                   Insys_Anthem_000738233
Insys_Anthem_000738246                   Insys_Anthem_000738246
Insys_Anthem_000738248                   Insys_Anthem_000738248

                                                    437
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 439 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000738254                   Insys_Anthem_000738254
Insys_Anthem_000738258                   Insys_Anthem_000738258
Insys_Anthem_000738264                   Insys_Anthem_000738264
Insys_Anthem_000738275                   Insys_Anthem_000738275
Insys_Anthem_000738277                   Insys_Anthem_000738277
Insys_Anthem_000738279                   Insys_Anthem_000738279
Insys_Anthem_000738281                   Insys_Anthem_000738281
Insys_Anthem_000738285                   Insys_Anthem_000738285
Insys_Anthem_000738289                   Insys_Anthem_000738289
Insys_Anthem_000738301                   Insys_Anthem_000738301
Insys_Anthem_000738303                   Insys_Anthem_000738303
Insys_Anthem_000738308                   Insys_Anthem_000738308
Insys_Anthem_000738312                   Insys_Anthem_000738312
Insys_Anthem_000738314                   Insys_Anthem_000738314
Insys_Anthem_000738319                   Insys_Anthem_000738319
Insys_Anthem_000738322                   Insys_Anthem_000738322
Insys_Anthem_000738330                   Insys_Anthem_000738330
Insys_Anthem_000738332                   Insys_Anthem_000738332
Insys_Anthem_000738334                   Insys_Anthem_000738334
Insys_Anthem_000738336                   Insys_Anthem_000738336
Insys_Anthem_000738339                   Insys_Anthem_000738339
Insys_Anthem_000738342                   Insys_Anthem_000738342
Insys_Anthem_000738346                   Insys_Anthem_000738346
Insys_Anthem_000738353                   Insys_Anthem_000738353
Insys_Anthem_000738361                   Insys_Anthem_000738361
Insys_Anthem_000738363                   Insys_Anthem_000738363
Insys_Anthem_000738366                   Insys_Anthem_000738366
Insys_Anthem_000738368                   Insys_Anthem_000738368
Insys_Anthem_000738370                   Insys_Anthem_000738370
Insys_Anthem_000738378                   Insys_Anthem_000738378
Insys_Anthem_000738380                   Insys_Anthem_000738380
Insys_Anthem_000738382                   Insys_Anthem_000738382
Insys_Anthem_000738387                   Insys_Anthem_000738387
Insys_Anthem_000738392                   Insys_Anthem_000738392
Insys_Anthem_000738396                   Insys_Anthem_000738396
Insys_Anthem_000738398                   Insys_Anthem_000738398
Insys_Anthem_000738400                   Insys_Anthem_000738400
Insys_Anthem_000738402                   Insys_Anthem_000738402
Insys_Anthem_000738408                   Insys_Anthem_000738408
Insys_Anthem_000738410                   Insys_Anthem_000738410
Insys_Anthem_000738413                   Insys_Anthem_000738413
Insys_Anthem_000738435                   Insys_Anthem_000738435
Insys_Anthem_000738453                   Insys_Anthem_000738453
Insys_Anthem_000738464                   Insys_Anthem_000738464
Insys_Anthem_000738467                   Insys_Anthem_000738467
Insys_Anthem_000738469                   Insys_Anthem_000738469
Insys_Anthem_000738473                   Insys_Anthem_000738473

                                                    438
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 440 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000738475                   Insys_Anthem_000738475
Insys_Anthem_000738477                   Insys_Anthem_000738477
Insys_Anthem_000738479                   Insys_Anthem_000738479
Insys_Anthem_000738481                   Insys_Anthem_000738481
Insys_Anthem_000738483                   Insys_Anthem_000738483
Insys_Anthem_000738485                   Insys_Anthem_000738485
Insys_Anthem_000738487                   Insys_Anthem_000738487
Insys_Anthem_000738489                   Insys_Anthem_000738489
Insys_Anthem_000738497                   Insys_Anthem_000738497
Insys_Anthem_000738501                   Insys_Anthem_000738501
Insys_Anthem_000738504                   Insys_Anthem_000738504
Insys_Anthem_000738513                   Insys_Anthem_000738513
Insys_Anthem_000738517                   Insys_Anthem_000738517
Insys_Anthem_000738522                   Insys_Anthem_000738522
Insys_Anthem_000738524                   Insys_Anthem_000738524
Insys_Anthem_000738526                   Insys_Anthem_000738526
Insys_Anthem_000738535                   Insys_Anthem_000738535
Insys_Anthem_000738550                   Insys_Anthem_000738550
Insys_Anthem_000738552                   Insys_Anthem_000738552
Insys_Anthem_000738559                   Insys_Anthem_000738559
Insys_Anthem_000738565                   Insys_Anthem_000738565
Insys_Anthem_000738567                   Insys_Anthem_000738567
Insys_Anthem_000738573                   Insys_Anthem_000738573
Insys_Anthem_000738586                   Insys_Anthem_000738586
Insys_Anthem_000738588                   Insys_Anthem_000738588
Insys_Anthem_000738590                   Insys_Anthem_000738590
Insys_Anthem_000738592                   Insys_Anthem_000738592
Insys_Anthem_000738594                   Insys_Anthem_000738594
Insys_Anthem_000738603                   Insys_Anthem_000738603
Insys_Anthem_000738605                   Insys_Anthem_000738605
Insys_Anthem_000738607                   Insys_Anthem_000738607
Insys_Anthem_000738613                   Insys_Anthem_000738613
Insys_Anthem_000738628                   Insys_Anthem_000738628
Insys_Anthem_000738631                   Insys_Anthem_000738631
Insys_Anthem_000738633                   Insys_Anthem_000738633
Insys_Anthem_000738640                   Insys_Anthem_000738640
Insys_Anthem_000738642                   Insys_Anthem_000738642
Insys_Anthem_000738651                   Insys_Anthem_000738651
Insys_Anthem_000738655                   Insys_Anthem_000738655
Insys_Anthem_000738657                   Insys_Anthem_000738657
Insys_Anthem_000738659                   Insys_Anthem_000738659
Insys_Anthem_000738663                   Insys_Anthem_000738663
Insys_Anthem_000738666                   Insys_Anthem_000738666
Insys_Anthem_000738678                   Insys_Anthem_000738678
Insys_Anthem_000738681                   Insys_Anthem_000738681
Insys_Anthem_000738685                   Insys_Anthem_000738685
Insys_Anthem_000738687                   Insys_Anthem_000738687

                                                    439
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 441 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000738697                   Insys_Anthem_000738697
Insys_Anthem_000738703                   Insys_Anthem_000738703
Insys_Anthem_000738705                   Insys_Anthem_000738705
Insys_Anthem_000738709                   Insys_Anthem_000738709
Insys_Anthem_000738713                   Insys_Anthem_000738713
Insys_Anthem_000738725                   Insys_Anthem_000738725
Insys_Anthem_000738727                   Insys_Anthem_000738727
Insys_Anthem_000738735                   Insys_Anthem_000738735
Insys_Anthem_000738737                   Insys_Anthem_000738737
Insys_Anthem_000738740                   Insys_Anthem_000738740
Insys_Anthem_000738759                   Insys_Anthem_000738759
Insys_Anthem_000738767                   Insys_Anthem_000738767
Insys_Anthem_000738772                   Insys_Anthem_000738772
Insys_Anthem_000738776                   Insys_Anthem_000738776
Insys_Anthem_000738777                   Insys_Anthem_000738777
Insys_Anthem_000738778                   Insys_Anthem_000738778
Insys_Anthem_000738783                   Insys_Anthem_000738783
Insys_Anthem_000738835                   Insys_Anthem_000738835
Insys_Anthem_000738848                   Insys_Anthem_000738848
Insys_Anthem_000738880                   Insys_Anthem_000738880
Insys_Anthem_000738881                   Insys_Anthem_000738881
Insys_Anthem_000738909                   Insys_Anthem_000738909
Insys_Anthem_000738911                   Insys_Anthem_000738911
Insys_Anthem_000738951                   Insys_Anthem_000738951
Insys_Anthem_000738971                   Insys_Anthem_000738971
Insys_Anthem_000738975                   Insys_Anthem_000738975
Insys_Anthem_000738980                   Insys_Anthem_000738980
Insys_Anthem_000739106                   Insys_Anthem_000739106
Insys_Anthem_000739109                   Insys_Anthem_000739109
Insys_Anthem_000739174                   Insys_Anthem_000739174
Insys_Anthem_000739212                   Insys_Anthem_000739212
Insys_Anthem_000739213                   Insys_Anthem_000739213
Insys_Anthem_000739263                   Insys_Anthem_000739263
Insys_Anthem_000739290                   Insys_Anthem_000739290
Insys_Anthem_000739325                   Insys_Anthem_000739325
Insys_Anthem_000739413                   Insys_Anthem_000739413
Insys_Anthem_000739451                   Insys_Anthem_000739451
Insys_Anthem_000739476                   Insys_Anthem_000739476
Insys_Anthem_000739482                   Insys_Anthem_000739482
Insys_Anthem_000739489                   Insys_Anthem_000739489
Insys_Anthem_000739491                   Insys_Anthem_000739491
Insys_Anthem_000739494                   Insys_Anthem_000739494
Insys_Anthem_000739496                   Insys_Anthem_000739496
Insys_Anthem_000739500                   Insys_Anthem_000739500
Insys_Anthem_000739502                   Insys_Anthem_000739502
Insys_Anthem_000739512                   Insys_Anthem_000739512
Insys_Anthem_000739514                   Insys_Anthem_000739514

                                                    440
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 442 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000739519                   Insys_Anthem_000739519
Insys_Anthem_000739524                   Insys_Anthem_000739524
Insys_Anthem_000739537                   Insys_Anthem_000739537
Insys_Anthem_000739540                   Insys_Anthem_000739540
Insys_Anthem_000739552                   Insys_Anthem_000739552
Insys_Anthem_000739563                   Insys_Anthem_000739563
Insys_Anthem_000739570                   Insys_Anthem_000739570
Insys_Anthem_000739584                   Insys_Anthem_000739584
Insys_Anthem_000739591                   Insys_Anthem_000739591
Insys_Anthem_000739598                   Insys_Anthem_000739598
Insys_Anthem_000739600                   Insys_Anthem_000739600
Insys_Anthem_000739606                   Insys_Anthem_000739606
Insys_Anthem_000739614                   Insys_Anthem_000739614
Insys_Anthem_000739617                   Insys_Anthem_000739617
Insys_Anthem_000739623                   Insys_Anthem_000739623
Insys_Anthem_000739625                   Insys_Anthem_000739625
Insys_Anthem_000739629                   Insys_Anthem_000739629
Insys_Anthem_000739637                   Insys_Anthem_000739637
Insys_Anthem_000739641                   Insys_Anthem_000739641
Insys_Anthem_000739645                   Insys_Anthem_000739645
Insys_Anthem_000739647                   Insys_Anthem_000739647
Insys_Anthem_000739653                   Insys_Anthem_000739653
Insys_Anthem_000739660                   Insys_Anthem_000739660
Insys_Anthem_000739663                   Insys_Anthem_000739663
Insys_Anthem_000739665                   Insys_Anthem_000739665
Insys_Anthem_000739667                   Insys_Anthem_000739667
Insys_Anthem_000739670                   Insys_Anthem_000739670
Insys_Anthem_000739685                   Insys_Anthem_000739685
Insys_Anthem_000739689                   Insys_Anthem_000739689
Insys_Anthem_000739691                   Insys_Anthem_000739691
Insys_Anthem_000739693                   Insys_Anthem_000739693
Insys_Anthem_000739695                   Insys_Anthem_000739695
Insys_Anthem_000739697                   Insys_Anthem_000739697
Insys_Anthem_000739699                   Insys_Anthem_000739699
Insys_Anthem_000739707                   Insys_Anthem_000739707
Insys_Anthem_000739717                   Insys_Anthem_000739717
Insys_Anthem_000739728                   Insys_Anthem_000739728
Insys_Anthem_000739748                   Insys_Anthem_000739748
Insys_Anthem_000739750                   Insys_Anthem_000739750
Insys_Anthem_000739752                   Insys_Anthem_000739752
Insys_Anthem_000739763                   Insys_Anthem_000739763
Insys_Anthem_000739769                   Insys_Anthem_000739769
Insys_Anthem_000739775                   Insys_Anthem_000739775
Insys_Anthem_000739833                   Insys_Anthem_000739833
Insys_Anthem_000739894                   Insys_Anthem_000739894
Insys_Anthem_000739950                   Insys_Anthem_000739950
Insys_Anthem_000740026                   Insys_Anthem_000740026

                                                    441
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 443 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000740205                   Insys_Anthem_000740205
Insys_Anthem_000740253                   Insys_Anthem_000740253
Insys_Anthem_000740254                   Insys_Anthem_000740254
Insys_Anthem_000740274                   Insys_Anthem_000740274
Insys_Anthem_000740275                   Insys_Anthem_000740275
Insys_Anthem_000740303                   Insys_Anthem_000740303
Insys_Anthem_000740304                   Insys_Anthem_000740304
Insys_Anthem_000740380                   Insys_Anthem_000740380
Insys_Anthem_000740435                   Insys_Anthem_000740435
Insys_Anthem_000740456                   Insys_Anthem_000740456
Insys_Anthem_000740458                   Insys_Anthem_000740458
Insys_Anthem_000740460                   Insys_Anthem_000740460
Insys_Anthem_000740469                   Insys_Anthem_000740469
Insys_Anthem_000740475                   Insys_Anthem_000740475
Insys_Anthem_000740479                   Insys_Anthem_000740479
Insys_Anthem_000740497                   Insys_Anthem_000740497
Insys_Anthem_000740502                   Insys_Anthem_000740502
Insys_Anthem_000740504                   Insys_Anthem_000740504
Insys_Anthem_000740506                   Insys_Anthem_000740506
Insys_Anthem_000740511                   Insys_Anthem_000740511
Insys_Anthem_000740523                   Insys_Anthem_000740523
Insys_Anthem_000740547                   Insys_Anthem_000740547
Insys_Anthem_000740548                   Insys_Anthem_000740548
Insys_Anthem_000740559                   Insys_Anthem_000740559
Insys_Anthem_000740565                   Insys_Anthem_000740565
Insys_Anthem_000740567                   Insys_Anthem_000740567
Insys_Anthem_000740574                   Insys_Anthem_000740574
Insys_Anthem_000740584                   Insys_Anthem_000740584
Insys_Anthem_000740586                   Insys_Anthem_000740586
Insys_Anthem_000740588                   Insys_Anthem_000740588
Insys_Anthem_000740591                   Insys_Anthem_000740591
Insys_Anthem_000740608                   Insys_Anthem_000740608
Insys_Anthem_000740610                   Insys_Anthem_000740610
Insys_Anthem_000740623                   Insys_Anthem_000740623
Insys_Anthem_000740635                   Insys_Anthem_000740635
Insys_Anthem_000740641                   Insys_Anthem_000740641
Insys_Anthem_000740643                   Insys_Anthem_000740643
Insys_Anthem_000740649                   Insys_Anthem_000740649
Insys_Anthem_000740657                   Insys_Anthem_000740657
Insys_Anthem_000740663                   Insys_Anthem_000740663
Insys_Anthem_000740665                   Insys_Anthem_000740665
Insys_Anthem_000740671                   Insys_Anthem_000740671
Insys_Anthem_000740674                   Insys_Anthem_000740674
Insys_Anthem_000740676                   Insys_Anthem_000740676
Insys_Anthem_000740678                   Insys_Anthem_000740678
Insys_Anthem_000740681                   Insys_Anthem_000740681
Insys_Anthem_000740684                   Insys_Anthem_000740684

                                                    442
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 444 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000740686                   Insys_Anthem_000740686
Insys_Anthem_000740688                   Insys_Anthem_000740688
Insys_Anthem_000740690                   Insys_Anthem_000740690
Insys_Anthem_000740692                   Insys_Anthem_000740692
Insys_Anthem_000740697                   Insys_Anthem_000740697
Insys_Anthem_000740699                   Insys_Anthem_000740699
Insys_Anthem_000740703                   Insys_Anthem_000740703
Insys_Anthem_000740705                   Insys_Anthem_000740705
Insys_Anthem_000740707                   Insys_Anthem_000740707
Insys_Anthem_000740713                   Insys_Anthem_000740713
Insys_Anthem_000740716                   Insys_Anthem_000740716
Insys_Anthem_000740718                   Insys_Anthem_000740718
Insys_Anthem_000740729                   Insys_Anthem_000740729
Insys_Anthem_000740731                   Insys_Anthem_000740731
Insys_Anthem_000740733                   Insys_Anthem_000740733
Insys_Anthem_000740742                   Insys_Anthem_000740742
Insys_Anthem_000740745                   Insys_Anthem_000740745
Insys_Anthem_000740758                   Insys_Anthem_000740758
Insys_Anthem_000740765                   Insys_Anthem_000740765
Insys_Anthem_000740771                   Insys_Anthem_000740771
Insys_Anthem_000740776                   Insys_Anthem_000740776
Insys_Anthem_000740780                   Insys_Anthem_000740780
Insys_Anthem_000740791                   Insys_Anthem_000740791
Insys_Anthem_000740794                   Insys_Anthem_000740794
Insys_Anthem_000740797                   Insys_Anthem_000740797
Insys_Anthem_000740799                   Insys_Anthem_000740799
Insys_Anthem_000740802                   Insys_Anthem_000740802
Insys_Anthem_000740806                   Insys_Anthem_000740806
Insys_Anthem_000740813                   Insys_Anthem_000740813
Insys_Anthem_000740827                   Insys_Anthem_000740827
Insys_Anthem_000740843                   Insys_Anthem_000740843
Insys_Anthem_000740845                   Insys_Anthem_000740845
Insys_Anthem_000740847                   Insys_Anthem_000740847
Insys_Anthem_000740852                   Insys_Anthem_000740852
Insys_Anthem_000740854                   Insys_Anthem_000740854
Insys_Anthem_000740858                   Insys_Anthem_000740858
Insys_Anthem_000740862                   Insys_Anthem_000740862
Insys_Anthem_000740871                   Insys_Anthem_000740871
Insys_Anthem_000740883                   Insys_Anthem_000740883
Insys_Anthem_000740885                   Insys_Anthem_000740885
Insys_Anthem_000740898                   Insys_Anthem_000740898
Insys_Anthem_000740911                   Insys_Anthem_000740911
Insys_Anthem_000740914                   Insys_Anthem_000740914
Insys_Anthem_000740916                   Insys_Anthem_000740916
Insys_Anthem_000740918                   Insys_Anthem_000740918
Insys_Anthem_000740920                   Insys_Anthem_000740920
Insys_Anthem_000740922                   Insys_Anthem_000740922

                                                    443
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 445 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000740928                   Insys_Anthem_000740928
Insys_Anthem_000740931                   Insys_Anthem_000740931
Insys_Anthem_000740933                   Insys_Anthem_000740933
Insys_Anthem_000740937                   Insys_Anthem_000740937
Insys_Anthem_000740939                   Insys_Anthem_000740939
Insys_Anthem_000740942                   Insys_Anthem_000740942
Insys_Anthem_000740946                   Insys_Anthem_000740946
Insys_Anthem_000740948                   Insys_Anthem_000740948
Insys_Anthem_000740959                   Insys_Anthem_000740959
Insys_Anthem_000740964                   Insys_Anthem_000740964
Insys_Anthem_000740967                   Insys_Anthem_000740967
Insys_Anthem_000740975                   Insys_Anthem_000740975
Insys_Anthem_000740978                   Insys_Anthem_000740978
Insys_Anthem_000740981                   Insys_Anthem_000740981
Insys_Anthem_000740983                   Insys_Anthem_000740983
Insys_Anthem_000740994                   Insys_Anthem_000740994
Insys_Anthem_000741007                   Insys_Anthem_000741007
Insys_Anthem_000741034                   Insys_Anthem_000741034
Insys_Anthem_000741036                   Insys_Anthem_000741036
Insys_Anthem_000741111                   Insys_Anthem_000741111
Insys_Anthem_000741298                   Insys_Anthem_000741298
Insys_Anthem_000741301                   Insys_Anthem_000741301
Insys_Anthem_000741316                   Insys_Anthem_000741316
Insys_Anthem_000741317                   Insys_Anthem_000741317
Insys_Anthem_000741428                   Insys_Anthem_000741428
Insys_Anthem_000741430                   Insys_Anthem_000741430
Insys_Anthem_000741463                   Insys_Anthem_000741463
Insys_Anthem_000741577                   Insys_Anthem_000741577
Insys_Anthem_000741616                   Insys_Anthem_000741616
Insys_Anthem_000741657                   Insys_Anthem_000741657
Insys_Anthem_000741723                   Insys_Anthem_000741723
Insys_Anthem_000741724                   Insys_Anthem_000741724
Insys_Anthem_000741726                   Insys_Anthem_000741726
Insys_Anthem_000741741                   Insys_Anthem_000741741
Insys_Anthem_000741744                   Insys_Anthem_000741744
Insys_Anthem_000741755                   Insys_Anthem_000741755
Insys_Anthem_000741800                   Insys_Anthem_000741800
Insys_Anthem_000741806                   Insys_Anthem_000741806
Insys_Anthem_000741808                   Insys_Anthem_000741808
Insys_Anthem_000741848                   Insys_Anthem_000741848
Insys_Anthem_000741854                   Insys_Anthem_000741854
Insys_Anthem_000741872                   Insys_Anthem_000741872
Insys_Anthem_000741874                   Insys_Anthem_000741874
Insys_Anthem_000741876                   Insys_Anthem_000741876
Insys_Anthem_000741882                   Insys_Anthem_000741882
Insys_Anthem_000741886                   Insys_Anthem_000741886
Insys_Anthem_000741888                   Insys_Anthem_000741888

                                                    444
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 446 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000741892                   Insys_Anthem_000741892
Insys_Anthem_000741895                   Insys_Anthem_000741895
Insys_Anthem_000741899                   Insys_Anthem_000741899
Insys_Anthem_000741901                   Insys_Anthem_000741901
Insys_Anthem_000741903                   Insys_Anthem_000741903
Insys_Anthem_000741906                   Insys_Anthem_000741906
Insys_Anthem_000741910                   Insys_Anthem_000741910
Insys_Anthem_000741912                   Insys_Anthem_000741912
Insys_Anthem_000741914                   Insys_Anthem_000741914
Insys_Anthem_000741920                   Insys_Anthem_000741920
Insys_Anthem_000741936                   Insys_Anthem_000741936
Insys_Anthem_000741945                   Insys_Anthem_000741945
Insys_Anthem_000741950                   Insys_Anthem_000741950
Insys_Anthem_000741952                   Insys_Anthem_000741952
Insys_Anthem_000741953                   Insys_Anthem_000741953
Insys_Anthem_000741954                   Insys_Anthem_000741954
Insys_Anthem_000741955                   Insys_Anthem_000741955
Insys_Anthem_000741956                   Insys_Anthem_000741956
Insys_Anthem_000741957                   Insys_Anthem_000741957
Insys_Anthem_000741964                   Insys_Anthem_000741964
Insys_Anthem_000741966                   Insys_Anthem_000741966
Insys_Anthem_000741968                   Insys_Anthem_000741968
Insys_Anthem_000741972                   Insys_Anthem_000741972
Insys_Anthem_000741974                   Insys_Anthem_000741974
Insys_Anthem_000741976                   Insys_Anthem_000741976
Insys_Anthem_000741981                   Insys_Anthem_000741981
Insys_Anthem_000741993                   Insys_Anthem_000741993
Insys_Anthem_000741995                   Insys_Anthem_000741995
Insys_Anthem_000741997                   Insys_Anthem_000741997
Insys_Anthem_000742006                   Insys_Anthem_000742006
Insys_Anthem_000742012                   Insys_Anthem_000742012
Insys_Anthem_000742014                   Insys_Anthem_000742014
Insys_Anthem_000742030                   Insys_Anthem_000742030
Insys_Anthem_000742036                   Insys_Anthem_000742036
Insys_Anthem_000742038                   Insys_Anthem_000742038
Insys_Anthem_000742044                   Insys_Anthem_000742044
Insys_Anthem_000742046                   Insys_Anthem_000742046
Insys_Anthem_000742048                   Insys_Anthem_000742048
Insys_Anthem_000742050                   Insys_Anthem_000742050
Insys_Anthem_000742052                   Insys_Anthem_000742052
Insys_Anthem_000742057                   Insys_Anthem_000742057
Insys_Anthem_000742060                   Insys_Anthem_000742060
Insys_Anthem_000742062                   Insys_Anthem_000742062
Insys_Anthem_000742073                   Insys_Anthem_000742073
Insys_Anthem_000742075                   Insys_Anthem_000742075
Insys_Anthem_000742079                   Insys_Anthem_000742079
Insys_Anthem_000742082                   Insys_Anthem_000742082

                                                    445
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 447 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000742084                   Insys_Anthem_000742084
Insys_Anthem_000742087                   Insys_Anthem_000742087
Insys_Anthem_000742096                   Insys_Anthem_000742096
Insys_Anthem_000742098                   Insys_Anthem_000742098
Insys_Anthem_000742100                   Insys_Anthem_000742100
Insys_Anthem_000742106                   Insys_Anthem_000742106
Insys_Anthem_000742111                   Insys_Anthem_000742111
Insys_Anthem_000742113                   Insys_Anthem_000742113
Insys_Anthem_000742115                   Insys_Anthem_000742115
Insys_Anthem_000742123                   Insys_Anthem_000742123
Insys_Anthem_000742127                   Insys_Anthem_000742127
Insys_Anthem_000742129                   Insys_Anthem_000742129
Insys_Anthem_000742135                   Insys_Anthem_000742135
Insys_Anthem_000742138                   Insys_Anthem_000742138
Insys_Anthem_000742140                   Insys_Anthem_000742140
Insys_Anthem_000742147                   Insys_Anthem_000742147
Insys_Anthem_000742149                   Insys_Anthem_000742149
Insys_Anthem_000742151                   Insys_Anthem_000742151
Insys_Anthem_000742156                   Insys_Anthem_000742156
Insys_Anthem_000742165                   Insys_Anthem_000742165
Insys_Anthem_000742167                   Insys_Anthem_000742167
Insys_Anthem_000742171                   Insys_Anthem_000742171
Insys_Anthem_000742173                   Insys_Anthem_000742173
Insys_Anthem_000742175                   Insys_Anthem_000742175
Insys_Anthem_000742177                   Insys_Anthem_000742177
Insys_Anthem_000742179                   Insys_Anthem_000742179
Insys_Anthem_000742181                   Insys_Anthem_000742181
Insys_Anthem_000742183                   Insys_Anthem_000742183
Insys_Anthem_000742185                   Insys_Anthem_000742185
Insys_Anthem_000742187                   Insys_Anthem_000742187
Insys_Anthem_000742189                   Insys_Anthem_000742189
Insys_Anthem_000742193                   Insys_Anthem_000742193
Insys_Anthem_000742209                   Insys_Anthem_000742209
Insys_Anthem_000742210                   Insys_Anthem_000742210
Insys_Anthem_000742217                   Insys_Anthem_000742217
Insys_Anthem_000742223                   Insys_Anthem_000742223
Insys_Anthem_000742237                   Insys_Anthem_000742237
Insys_Anthem_000742239                   Insys_Anthem_000742239
Insys_Anthem_000742244                   Insys_Anthem_000742244
Insys_Anthem_000742246                   Insys_Anthem_000742246
Insys_Anthem_000742248                   Insys_Anthem_000742248
Insys_Anthem_000742256                   Insys_Anthem_000742256
Insys_Anthem_000742258                   Insys_Anthem_000742258
Insys_Anthem_000742260                   Insys_Anthem_000742260
Insys_Anthem_000742262                   Insys_Anthem_000742262
Insys_Anthem_000742265                   Insys_Anthem_000742265
Insys_Anthem_000742268                   Insys_Anthem_000742268

                                                    446
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 448 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000742278                   Insys_Anthem_000742278
Insys_Anthem_000742281                   Insys_Anthem_000742281
Insys_Anthem_000742298                   Insys_Anthem_000742298
Insys_Anthem_000742300                   Insys_Anthem_000742300
Insys_Anthem_000742304                   Insys_Anthem_000742304
Insys_Anthem_000742306                   Insys_Anthem_000742306
Insys_Anthem_000742308                   Insys_Anthem_000742308
Insys_Anthem_000742367                   Insys_Anthem_000742367
Insys_Anthem_000742417                   Insys_Anthem_000742417
Insys_Anthem_000742425                   Insys_Anthem_000742425
Insys_Anthem_000742459                   Insys_Anthem_000742459
Insys_Anthem_000742460                   Insys_Anthem_000742460
Insys_Anthem_000742461                   Insys_Anthem_000742461
Insys_Anthem_000742462                   Insys_Anthem_000742462
Insys_Anthem_000742525                   Insys_Anthem_000742525
Insys_Anthem_000742526                   Insys_Anthem_000742526
Insys_Anthem_000742605                   Insys_Anthem_000742605
Insys_Anthem_000742606                   Insys_Anthem_000742606
Insys_Anthem_000742645                   Insys_Anthem_000742645
Insys_Anthem_000742657                   Insys_Anthem_000742657
Insys_Anthem_000742697                   Insys_Anthem_000742697
Insys_Anthem_000742743                   Insys_Anthem_000742743
Insys_Anthem_000742753                   Insys_Anthem_000742753
Insys_Anthem_000743056                   Insys_Anthem_000743056
Insys_Anthem_000743136                   Insys_Anthem_000743136
Insys_Anthem_000743141                   Insys_Anthem_000743141
Insys_Anthem_000743142                   Insys_Anthem_000743142
Insys_Anthem_000743212                   Insys_Anthem_000743212
Insys_Anthem_000743213                   Insys_Anthem_000743213
Insys_Anthem_000743242                   Insys_Anthem_000743242
Insys_Anthem_000743251                   Insys_Anthem_000743251
Insys_Anthem_000743252                   Insys_Anthem_000743252
Insys_Anthem_000743293                   Insys_Anthem_000743293
Insys_Anthem_000743305                   Insys_Anthem_000743305
Insys_Anthem_000743307                   Insys_Anthem_000743307
Insys_Anthem_000743326                   Insys_Anthem_000743326
Insys_Anthem_000743358                   Insys_Anthem_000743358
Insys_Anthem_000743410                   Insys_Anthem_000743410
Insys_Anthem_000743457                   Insys_Anthem_000743457
Insys_Anthem_000743473                   Insys_Anthem_000743473
Insys_Anthem_000743710                   Insys_Anthem_000743710
Insys_Anthem_000743716                   Insys_Anthem_000743716
Insys_Anthem_000743735                   Insys_Anthem_000743735
Insys_Anthem_000743741                   Insys_Anthem_000743741
Insys_Anthem_000743742                   Insys_Anthem_000743742
Insys_Anthem_000743743                   Insys_Anthem_000743743
Insys_Anthem_000743744                   Insys_Anthem_000743744

                                                    447
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 449 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000743774                   Insys_Anthem_000743774
Insys_Anthem_000743801                   Insys_Anthem_000743801
Insys_Anthem_000743821                   Insys_Anthem_000743821
Insys_Anthem_000743822                   Insys_Anthem_000743822
Insys_Anthem_000743916                   Insys_Anthem_000743916
Insys_Anthem_000744043                   Insys_Anthem_000744043
Insys_Anthem_000744046                   Insys_Anthem_000744046
Insys_Anthem_000744049                   Insys_Anthem_000744049
Insys_Anthem_000744052                   Insys_Anthem_000744052
Insys_Anthem_000744129                   Insys_Anthem_000744129
Insys_Anthem_000744145                   Insys_Anthem_000744145
Insys_Anthem_000744160                   Insys_Anthem_000744160
Insys_Anthem_000744168                   Insys_Anthem_000744168
Insys_Anthem_000744196                   Insys_Anthem_000744196
Insys_Anthem_000744226                   Insys_Anthem_000744226
Insys_Anthem_000744302                   Insys_Anthem_000744302
Insys_Anthem_000744305                   Insys_Anthem_000744305
Insys_Anthem_000744308                   Insys_Anthem_000744308
Insys_Anthem_000744703                   Insys_Anthem_000744703
Insys_Anthem_000744732                   Insys_Anthem_000744732
Insys_Anthem_000744740                   Insys_Anthem_000744740
Insys_Anthem_000744742                   Insys_Anthem_000744742
Insys_Anthem_000744747                   Insys_Anthem_000744747
Insys_Anthem_000744749                   Insys_Anthem_000744749
Insys_Anthem_000744755                   Insys_Anthem_000744755
Insys_Anthem_000744822                   Insys_Anthem_000744822
Insys_Anthem_000744845                   Insys_Anthem_000744845
Insys_Anthem_000744846                   Insys_Anthem_000744846
Insys_Anthem_000744853                   Insys_Anthem_000744853
Insys_Anthem_000744955                   Insys_Anthem_000744955
Insys_Anthem_000745025                   Insys_Anthem_000745025
Insys_Anthem_000745032                   Insys_Anthem_000745032
Insys_Anthem_000745072                   Insys_Anthem_000745072
Insys_Anthem_000745149                   Insys_Anthem_000745149
Insys_Anthem_000745152                   Insys_Anthem_000745152
Insys_Anthem_000745156                   Insys_Anthem_000745156
Insys_Anthem_000745367                   Insys_Anthem_000745367
Insys_Anthem_000745429                   Insys_Anthem_000745429
Insys_Anthem_000745448                   Insys_Anthem_000745448
Insys_Anthem_000745451                   Insys_Anthem_000745451
Insys_Anthem_000745474                   Insys_Anthem_000745474
Insys_Anthem_000745482                   Insys_Anthem_000745482
Insys_Anthem_000745527                   Insys_Anthem_000745527
Insys_Anthem_000745622                   Insys_Anthem_000745622
Insys_Anthem_000745677                   Insys_Anthem_000745677
Insys_Anthem_000745679                   Insys_Anthem_000745679
Insys_Anthem_000745681                   Insys_Anthem_000745681

                                                    448
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 450 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000745683                   Insys_Anthem_000745683
Insys_Anthem_000745706                   Insys_Anthem_000745706
Insys_Anthem_000745707                   Insys_Anthem_000745707
Insys_Anthem_000745713                   Insys_Anthem_000745713
Insys_Anthem_000745715                   Insys_Anthem_000745715
Insys_Anthem_000745717                   Insys_Anthem_000745717
Insys_Anthem_000745719                   Insys_Anthem_000745719
Insys_Anthem_000745750                   Insys_Anthem_000745750
Insys_Anthem_000745751                   Insys_Anthem_000745751
Insys_Anthem_000745815                   Insys_Anthem_000745815
Insys_Anthem_000745816                   Insys_Anthem_000745816
Insys_Anthem_000745885                   Insys_Anthem_000745885
Insys_Anthem_000745886                   Insys_Anthem_000745886
Insys_Anthem_000745888                   Insys_Anthem_000745888
Insys_Anthem_000745889                   Insys_Anthem_000745889
Insys_Anthem_000745891                   Insys_Anthem_000745891
Insys_Anthem_000745892                   Insys_Anthem_000745892
Insys_Anthem_000745894                   Insys_Anthem_000745894
Insys_Anthem_000745895                   Insys_Anthem_000745895
Insys_Anthem_000745900                   Insys_Anthem_000745900
Insys_Anthem_000745901                   Insys_Anthem_000745901
Insys_Anthem_000745958                   Insys_Anthem_000745958
Insys_Anthem_000745966                   Insys_Anthem_000745966
Insys_Anthem_000745968                   Insys_Anthem_000745968
Insys_Anthem_000746038                   Insys_Anthem_000746038
Insys_Anthem_000746114                   Insys_Anthem_000746114
Insys_Anthem_000746149                   Insys_Anthem_000746149
Insys_Anthem_000746150                   Insys_Anthem_000746150
Insys_Anthem_000746163                   Insys_Anthem_000746163
Insys_Anthem_000746168                   Insys_Anthem_000746168
Insys_Anthem_000746191                   Insys_Anthem_000746191
Insys_Anthem_000746309                   Insys_Anthem_000746309
Insys_Anthem_000746330                   Insys_Anthem_000746330
Insys_Anthem_000746443                   Insys_Anthem_000746443
Insys_Anthem_000746453                   Insys_Anthem_000746453
Insys_Anthem_000746459                   Insys_Anthem_000746459
Insys_Anthem_000746508                   Insys_Anthem_000746508
Insys_Anthem_000746510                   Insys_Anthem_000746510
Insys_Anthem_000746512                   Insys_Anthem_000746512
Insys_Anthem_000746552                   Insys_Anthem_000746552
Insys_Anthem_000746554                   Insys_Anthem_000746554
Insys_Anthem_000746606                   Insys_Anthem_000746606
Insys_Anthem_000746637                   Insys_Anthem_000746637
Insys_Anthem_000746638                   Insys_Anthem_000746638
Insys_Anthem_000746639                   Insys_Anthem_000746639
Insys_Anthem_000746720                   Insys_Anthem_000746720
Insys_Anthem_000746728                   Insys_Anthem_000746728

                                                    449
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 451 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000746795                   Insys_Anthem_000746795
Insys_Anthem_000746796                   Insys_Anthem_000746796
Insys_Anthem_000746820                   Insys_Anthem_000746820
Insys_Anthem_000746821                   Insys_Anthem_000746821
Insys_Anthem_000746827                   Insys_Anthem_000746827
Insys_Anthem_000746828                   Insys_Anthem_000746828
Insys_Anthem_000746829                   Insys_Anthem_000746829
Insys_Anthem_000746830                   Insys_Anthem_000746830
Insys_Anthem_000746831                   Insys_Anthem_000746831
Insys_Anthem_000746832                   Insys_Anthem_000746832
Insys_Anthem_000746833                   Insys_Anthem_000746833
Insys_Anthem_000746834                   Insys_Anthem_000746834
Insys_Anthem_000746838                   Insys_Anthem_000746838
Insys_Anthem_000746839                   Insys_Anthem_000746839
Insys_Anthem_000746840                   Insys_Anthem_000746840
Insys_Anthem_000746841                   Insys_Anthem_000746841
Insys_Anthem_000746842                   Insys_Anthem_000746842
Insys_Anthem_000746843                   Insys_Anthem_000746843
Insys_Anthem_000746844                   Insys_Anthem_000746844
Insys_Anthem_000746845                   Insys_Anthem_000746845
Insys_Anthem_000746846                   Insys_Anthem_000746846
Insys_Anthem_000746847                   Insys_Anthem_000746847
Insys_Anthem_000746848                   Insys_Anthem_000746848
Insys_Anthem_000746849                   Insys_Anthem_000746849
Insys_Anthem_000746850                   Insys_Anthem_000746850
Insys_Anthem_000746851                   Insys_Anthem_000746851
Insys_Anthem_000746865                   Insys_Anthem_000746865
Insys_Anthem_000746911                   Insys_Anthem_000746911
Insys_Anthem_000746920                   Insys_Anthem_000746920
Insys_Anthem_000746939                   Insys_Anthem_000746939
Insys_Anthem_000746941                   Insys_Anthem_000746941
Insys_Anthem_000746946                   Insys_Anthem_000746946
Insys_Anthem_000746947                   Insys_Anthem_000746947
Insys_Anthem_000746953                   Insys_Anthem_000746953
Insys_Anthem_000746957                   Insys_Anthem_000746957
Insys_Anthem_000746958                   Insys_Anthem_000746958
Insys_Anthem_000746970                   Insys_Anthem_000746970
Insys_Anthem_000746971                   Insys_Anthem_000746971
Insys_Anthem_000746986                   Insys_Anthem_000746986
Insys_Anthem_000746987                   Insys_Anthem_000746987
Insys_Anthem_000747106                   Insys_Anthem_000747106
Insys_Anthem_000747107                   Insys_Anthem_000747107
Insys_Anthem_000747113                   Insys_Anthem_000747113
Insys_Anthem_000747114                   Insys_Anthem_000747114
Insys_Anthem_000747144                   Insys_Anthem_000747144
Insys_Anthem_000747155                   Insys_Anthem_000747155
Insys_Anthem_000747162                   Insys_Anthem_000747162

                                                    450
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 452 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000747166                   Insys_Anthem_000747166
Insys_Anthem_000747168                   Insys_Anthem_000747168
Insys_Anthem_000747170                   Insys_Anthem_000747170
Insys_Anthem_000747270                   Insys_Anthem_000747270
Insys_Anthem_000747288                   Insys_Anthem_000747288
Insys_Anthem_000747289                   Insys_Anthem_000747289
Insys_Anthem_000747322                   Insys_Anthem_000747322
Insys_Anthem_000747374                   Insys_Anthem_000747374
Insys_Anthem_000747383                   Insys_Anthem_000747383
Insys_Anthem_000747387                   Insys_Anthem_000747387
Insys_Anthem_000747413                   Insys_Anthem_000747413
Insys_Anthem_000747414                   Insys_Anthem_000747414
Insys_Anthem_000747427                   Insys_Anthem_000747427
Insys_Anthem_000747448                   Insys_Anthem_000747448
Insys_Anthem_000747451                   Insys_Anthem_000747451
Insys_Anthem_000747497                   Insys_Anthem_000747497
Insys_Anthem_000747575                   Insys_Anthem_000747575
Insys_Anthem_000747601                   Insys_Anthem_000747601
Insys_Anthem_000747611                   Insys_Anthem_000747611
Insys_Anthem_000747616                   Insys_Anthem_000747616
Insys_Anthem_000747619                   Insys_Anthem_000747619
Insys_Anthem_000747693                   Insys_Anthem_000747693
Insys_Anthem_000747802                   Insys_Anthem_000747802
Insys_Anthem_000747814                   Insys_Anthem_000747814
Insys_Anthem_000747823                   Insys_Anthem_000747823
Insys_Anthem_000747839                   Insys_Anthem_000747839
Insys_Anthem_000747844                   Insys_Anthem_000747844
Insys_Anthem_000747861                   Insys_Anthem_000747861
Insys_Anthem_000747879                   Insys_Anthem_000747879
Insys_Anthem_000747897                   Insys_Anthem_000747897
Insys_Anthem_000747898                   Insys_Anthem_000747898
Insys_Anthem_000747907                   Insys_Anthem_000747907
Insys_Anthem_000747931                   Insys_Anthem_000747931
Insys_Anthem_000747945                   Insys_Anthem_000747945
Insys_Anthem_000747948                   Insys_Anthem_000747948
Insys_Anthem_000748013                   Insys_Anthem_000748013
Insys_Anthem_000748046                   Insys_Anthem_000748046
Insys_Anthem_000748055                   Insys_Anthem_000748055
Insys_Anthem_000748065                   Insys_Anthem_000748065
Insys_Anthem_000748068                   Insys_Anthem_000748068
Insys_Anthem_000748069                   Insys_Anthem_000748069
Insys_Anthem_000748072                   Insys_Anthem_000748072
Insys_Anthem_000748074                   Insys_Anthem_000748074
Insys_Anthem_000748096                   Insys_Anthem_000748096
Insys_Anthem_000748143                   Insys_Anthem_000748143
Insys_Anthem_000748147                   Insys_Anthem_000748147
Insys_Anthem_000748153                   Insys_Anthem_000748153

                                                    451
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 453 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000748162                   Insys_Anthem_000748162
Insys_Anthem_000748164                   Insys_Anthem_000748164
Insys_Anthem_000748237                   Insys_Anthem_000748237
Insys_Anthem_000748244                   Insys_Anthem_000748244
Insys_Anthem_000748248                   Insys_Anthem_000748248
Insys_Anthem_000748251                   Insys_Anthem_000748251
Insys_Anthem_000748279                   Insys_Anthem_000748279
Insys_Anthem_000748281                   Insys_Anthem_000748281
Insys_Anthem_000748283                   Insys_Anthem_000748283
Insys_Anthem_000748285                   Insys_Anthem_000748285
Insys_Anthem_000748293                   Insys_Anthem_000748293
Insys_Anthem_000748295                   Insys_Anthem_000748295
Insys_Anthem_000748315                   Insys_Anthem_000748315
Insys_Anthem_000748319                   Insys_Anthem_000748319
Insys_Anthem_000748328                   Insys_Anthem_000748328
Insys_Anthem_000748411                   Insys_Anthem_000748411
Insys_Anthem_000748422                   Insys_Anthem_000748422
Insys_Anthem_000748467                   Insys_Anthem_000748467
Insys_Anthem_000748482                   Insys_Anthem_000748482
Insys_Anthem_000748515                   Insys_Anthem_000748515
Insys_Anthem_000748581                   Insys_Anthem_000748581
Insys_Anthem_000748583                   Insys_Anthem_000748583
Insys_Anthem_000748584                   Insys_Anthem_000748584
Insys_Anthem_000748665                   Insys_Anthem_000748665
Insys_Anthem_000748706                   Insys_Anthem_000748706
Insys_Anthem_000748716                   Insys_Anthem_000748716
Insys_Anthem_000748797                   Insys_Anthem_000748797
Insys_Anthem_000748879                   Insys_Anthem_000748879
Insys_Anthem_000748909                   Insys_Anthem_000748909
Insys_Anthem_000748911                   Insys_Anthem_000748911
Insys_Anthem_000748913                   Insys_Anthem_000748913
Insys_Anthem_000748915                   Insys_Anthem_000748915
Insys_Anthem_000749014                   Insys_Anthem_000749014
Insys_Anthem_000749026                   Insys_Anthem_000749026
Insys_Anthem_000749042                   Insys_Anthem_000749042
Insys_Anthem_000749064                   Insys_Anthem_000749064
Insys_Anthem_000749081                   Insys_Anthem_000749081
Insys_Anthem_000749082                   Insys_Anthem_000749082
Insys_Anthem_000749107                   Insys_Anthem_000749107
Insys_Anthem_000749122                   Insys_Anthem_000749122
Insys_Anthem_000749148                   Insys_Anthem_000749148
Insys_Anthem_000749149                   Insys_Anthem_000749149
Insys_Anthem_000749157                   Insys_Anthem_000749157
Insys_Anthem_000749158                   Insys_Anthem_000749158
Insys_Anthem_000749258                   Insys_Anthem_000749258
Insys_Anthem_000749321                   Insys_Anthem_000749321
Insys_Anthem_000749345                   Insys_Anthem_000749345

                                                    452
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 454 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000749359                   Insys_Anthem_000749359
Insys_Anthem_000749362                   Insys_Anthem_000749362
Insys_Anthem_000749409                   Insys_Anthem_000749409
Insys_Anthem_000749410                   Insys_Anthem_000749410
Insys_Anthem_000749411                   Insys_Anthem_000749411
Insys_Anthem_000749474                   Insys_Anthem_000749474
Insys_Anthem_000749514                   Insys_Anthem_000749514
Insys_Anthem_000749515                   Insys_Anthem_000749515
Insys_Anthem_000749518                   Insys_Anthem_000749518
Insys_Anthem_000749543                   Insys_Anthem_000749543
Insys_Anthem_000749545                   Insys_Anthem_000749545
Insys_Anthem_000749546                   Insys_Anthem_000749546
Insys_Anthem_000749557                   Insys_Anthem_000749557
Insys_Anthem_000749558                   Insys_Anthem_000749558
Insys_Anthem_000749560                   Insys_Anthem_000749560
Insys_Anthem_000749561                   Insys_Anthem_000749561
Insys_Anthem_000749563                   Insys_Anthem_000749563
Insys_Anthem_000749564                   Insys_Anthem_000749564
Insys_Anthem_000749566                   Insys_Anthem_000749566
Insys_Anthem_000749567                   Insys_Anthem_000749567
Insys_Anthem_000749694                   Insys_Anthem_000749694
Insys_Anthem_000749695                   Insys_Anthem_000749695
Insys_Anthem_000749696                   Insys_Anthem_000749696
Insys_Anthem_000749697                   Insys_Anthem_000749697
Insys_Anthem_000749698                   Insys_Anthem_000749698
Insys_Anthem_000749699                   Insys_Anthem_000749699
Insys_Anthem_000749702                   Insys_Anthem_000749702
Insys_Anthem_000749703                   Insys_Anthem_000749703
Insys_Anthem_000749704                   Insys_Anthem_000749704
Insys_Anthem_000749705                   Insys_Anthem_000749705
Insys_Anthem_000749706                   Insys_Anthem_000749706
Insys_Anthem_000749707                   Insys_Anthem_000749707
Insys_Anthem_000749708                   Insys_Anthem_000749708
Insys_Anthem_000749709                   Insys_Anthem_000749709
Insys_Anthem_000749710                   Insys_Anthem_000749710
Insys_Anthem_000749711                   Insys_Anthem_000749711
Insys_Anthem_000749712                   Insys_Anthem_000749712
Insys_Anthem_000749713                   Insys_Anthem_000749713
Insys_Anthem_000749714                   Insys_Anthem_000749714
Insys_Anthem_000749715                   Insys_Anthem_000749715
Insys_Anthem_000749716                   Insys_Anthem_000749716
Insys_Anthem_000749717                   Insys_Anthem_000749717
Insys_Anthem_000749718                   Insys_Anthem_000749718
Insys_Anthem_000749719                   Insys_Anthem_000749719
Insys_Anthem_000749722                   Insys_Anthem_000749722
Insys_Anthem_000749723                   Insys_Anthem_000749723
Insys_Anthem_000749724                   Insys_Anthem_000749724

                                                    453
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 455 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000749725                   Insys_Anthem_000749725
Insys_Anthem_000749726                   Insys_Anthem_000749726
Insys_Anthem_000749727                   Insys_Anthem_000749727
Insys_Anthem_000749728                   Insys_Anthem_000749728
Insys_Anthem_000749729                   Insys_Anthem_000749729
Insys_Anthem_000749730                   Insys_Anthem_000749730
Insys_Anthem_000749731                   Insys_Anthem_000749731
Insys_Anthem_000749732                   Insys_Anthem_000749732
Insys_Anthem_000749733                   Insys_Anthem_000749733
Insys_Anthem_000749734                   Insys_Anthem_000749734
Insys_Anthem_000749735                   Insys_Anthem_000749735
Insys_Anthem_000749736                   Insys_Anthem_000749736
Insys_Anthem_000749737                   Insys_Anthem_000749737
Insys_Anthem_000749738                   Insys_Anthem_000749738
Insys_Anthem_000749739                   Insys_Anthem_000749739
Insys_Anthem_000749740                   Insys_Anthem_000749740
Insys_Anthem_000749741                   Insys_Anthem_000749741
Insys_Anthem_000749742                   Insys_Anthem_000749742
Insys_Anthem_000749743                   Insys_Anthem_000749743
Insys_Anthem_000749744                   Insys_Anthem_000749744
Insys_Anthem_000749745                   Insys_Anthem_000749745
Insys_Anthem_000749746                   Insys_Anthem_000749746
Insys_Anthem_000749747                   Insys_Anthem_000749747
Insys_Anthem_000749750                   Insys_Anthem_000749750
Insys_Anthem_000749751                   Insys_Anthem_000749751
Insys_Anthem_000749752                   Insys_Anthem_000749752
Insys_Anthem_000749753                   Insys_Anthem_000749753
Insys_Anthem_000749754                   Insys_Anthem_000749754
Insys_Anthem_000749755                   Insys_Anthem_000749755
Insys_Anthem_000749756                   Insys_Anthem_000749756
Insys_Anthem_000749757                   Insys_Anthem_000749757
Insys_Anthem_000749758                   Insys_Anthem_000749758
Insys_Anthem_000749759                   Insys_Anthem_000749759
Insys_Anthem_000749760                   Insys_Anthem_000749760
Insys_Anthem_000749761                   Insys_Anthem_000749761
Insys_Anthem_000749762                   Insys_Anthem_000749762
Insys_Anthem_000749763                   Insys_Anthem_000749763
Insys_Anthem_000749786                   Insys_Anthem_000749786
Insys_Anthem_000749854                   Insys_Anthem_000749854
Insys_Anthem_000749875                   Insys_Anthem_000749875
Insys_Anthem_000749876                   Insys_Anthem_000749876
Insys_Anthem_000749894                   Insys_Anthem_000749894
Insys_Anthem_000749898                   Insys_Anthem_000749898
Insys_Anthem_000749903                   Insys_Anthem_000749903
Insys_Anthem_000749905                   Insys_Anthem_000749905
Insys_Anthem_000749906                   Insys_Anthem_000749906
Insys_Anthem_000749921                   Insys_Anthem_000749921

                                                    454
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 456 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000750000                   Insys_Anthem_000750000
Insys_Anthem_000750037                   Insys_Anthem_000750037
Insys_Anthem_000750074                   Insys_Anthem_000750074
Insys_Anthem_000750076                   Insys_Anthem_000750076
Insys_Anthem_000750083                   Insys_Anthem_000750083
Insys_Anthem_000750122                   Insys_Anthem_000750122
Insys_Anthem_000750124                   Insys_Anthem_000750124
Insys_Anthem_000750127                   Insys_Anthem_000750127
Insys_Anthem_000750130                   Insys_Anthem_000750130
Insys_Anthem_000750131                   Insys_Anthem_000750131
Insys_Anthem_000750140                   Insys_Anthem_000750140
Insys_Anthem_000750173                   Insys_Anthem_000750173
Insys_Anthem_000750184                   Insys_Anthem_000750184
Insys_Anthem_000750188                   Insys_Anthem_000750188
Insys_Anthem_000750198                   Insys_Anthem_000750198
Insys_Anthem_000750199                   Insys_Anthem_000750199
Insys_Anthem_000750213                   Insys_Anthem_000750213
Insys_Anthem_000750217                   Insys_Anthem_000750217
Insys_Anthem_000750227                   Insys_Anthem_000750227
Insys_Anthem_000750261                   Insys_Anthem_000750261
Insys_Anthem_000750280                   Insys_Anthem_000750280
Insys_Anthem_000750282                   Insys_Anthem_000750282
Insys_Anthem_000750284                   Insys_Anthem_000750284
Insys_Anthem_000750286                   Insys_Anthem_000750286
Insys_Anthem_000750288                   Insys_Anthem_000750288
Insys_Anthem_000750322                   Insys_Anthem_000750322
Insys_Anthem_000750400                   Insys_Anthem_000750400
Insys_Anthem_000750469                   Insys_Anthem_000750469
Insys_Anthem_000750517                   Insys_Anthem_000750517
Insys_Anthem_000750637                   Insys_Anthem_000750637
Insys_Anthem_000750652                   Insys_Anthem_000750652
Insys_Anthem_000750707                   Insys_Anthem_000750707
Insys_Anthem_000750712                   Insys_Anthem_000750712
Insys_Anthem_000750716                   Insys_Anthem_000750716
Insys_Anthem_000750755                   Insys_Anthem_000750755
Insys_Anthem_000750760                   Insys_Anthem_000750760
Insys_Anthem_000750776                   Insys_Anthem_000750776
Insys_Anthem_000750846                   Insys_Anthem_000750846
Insys_Anthem_000750900                   Insys_Anthem_000750900
Insys_Anthem_000750901                   Insys_Anthem_000750901
Insys_Anthem_000750905                   Insys_Anthem_000750905
Insys_Anthem_000750906                   Insys_Anthem_000750906
Insys_Anthem_000750924                   Insys_Anthem_000750924
Insys_Anthem_000751128                   Insys_Anthem_000751128
Insys_Anthem_000751162                   Insys_Anthem_000751162
Insys_Anthem_000751173                   Insys_Anthem_000751173
Insys_Anthem_000751178                   Insys_Anthem_000751178

                                                    455
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 457 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000751182                   Insys_Anthem_000751182
Insys_Anthem_000751227                   Insys_Anthem_000751227
Insys_Anthem_000751289                   Insys_Anthem_000751289
Insys_Anthem_000751470                   Insys_Anthem_000751470
Insys_Anthem_000751471                   Insys_Anthem_000751471
Insys_Anthem_000751530                   Insys_Anthem_000751530
Insys_Anthem_000751536                   Insys_Anthem_000751536
Insys_Anthem_000751538                   Insys_Anthem_000751538
Insys_Anthem_000751573                   Insys_Anthem_000751573
Insys_Anthem_000751585                   Insys_Anthem_000751585
Insys_Anthem_000751587                   Insys_Anthem_000751587
Insys_Anthem_000751940                   Insys_Anthem_000751940
Insys_Anthem_000752014                   Insys_Anthem_000752014
Insys_Anthem_000752021                   Insys_Anthem_000752021
Insys_Anthem_000752089                   Insys_Anthem_000752089
Insys_Anthem_000752122                   Insys_Anthem_000752122
Insys_Anthem_000752240                   Insys_Anthem_000752240
Insys_Anthem_000752273                   Insys_Anthem_000752273
Insys_Anthem_000752280                   Insys_Anthem_000752280
Insys_Anthem_000752282                   Insys_Anthem_000752282
Insys_Anthem_000752288                   Insys_Anthem_000752288
Insys_Anthem_000752352                   Insys_Anthem_000752352
Insys_Anthem_000752353                   Insys_Anthem_000752353
Insys_Anthem_000752418                   Insys_Anthem_000752418
Insys_Anthem_000752442                   Insys_Anthem_000752442
Insys_Anthem_000752451                   Insys_Anthem_000752451
Insys_Anthem_000752460                   Insys_Anthem_000752460
Insys_Anthem_000752480                   Insys_Anthem_000752480
Insys_Anthem_000752484                   Insys_Anthem_000752484
Insys_Anthem_000752619                   Insys_Anthem_000752619
Insys_Anthem_000752650                   Insys_Anthem_000752650
Insys_Anthem_000752714                   Insys_Anthem_000752714
Insys_Anthem_000752723                   Insys_Anthem_000752723
Insys_Anthem_000752737                   Insys_Anthem_000752737
Insys_Anthem_000752804                   Insys_Anthem_000752804
Insys_Anthem_000752850                   Insys_Anthem_000752850
Insys_Anthem_000752851                   Insys_Anthem_000752851
Insys_Anthem_000752945                   Insys_Anthem_000752945
Insys_Anthem_000753027                   Insys_Anthem_000753027
Insys_Anthem_000753028                   Insys_Anthem_000753028
Insys_Anthem_000753033                   Insys_Anthem_000753033
Insys_Anthem_000753240                   Insys_Anthem_000753240
Insys_Anthem_000753327                   Insys_Anthem_000753327
Insys_Anthem_000753339                   Insys_Anthem_000753339
Insys_Anthem_000753346                   Insys_Anthem_000753346
Insys_Anthem_000753349                   Insys_Anthem_000753349
Insys_Anthem_000753400                   Insys_Anthem_000753400

                                                    456
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 458 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000753510                   Insys_Anthem_000753510
Insys_Anthem_000753687                   Insys_Anthem_000753687
Insys_Anthem_000753782                   Insys_Anthem_000753782
Insys_Anthem_000753784                   Insys_Anthem_000753784
Insys_Anthem_000753785                   Insys_Anthem_000753785
Insys_Anthem_000753844                   Insys_Anthem_000753844
Insys_Anthem_000754262                   Insys_Anthem_000754262
Insys_Anthem_000754264                   Insys_Anthem_000754264
Insys_Anthem_000754269                   Insys_Anthem_000754269
Insys_Anthem_000754313                   Insys_Anthem_000754313
Insys_Anthem_000754394                   Insys_Anthem_000754394
Insys_Anthem_000754417                   Insys_Anthem_000754417
Insys_Anthem_000754514                   Insys_Anthem_000754514
Insys_Anthem_000754517                   Insys_Anthem_000754517
Insys_Anthem_000754640                   Insys_Anthem_000754640
Insys_Anthem_000754675                   Insys_Anthem_000754675
Insys_Anthem_000754683                   Insys_Anthem_000754683
Insys_Anthem_000754702                   Insys_Anthem_000754702
Insys_Anthem_000754710                   Insys_Anthem_000754710
Insys_Anthem_000754724                   Insys_Anthem_000754724
Insys_Anthem_000754732                   Insys_Anthem_000754732
Insys_Anthem_000754846                   Insys_Anthem_000754846
Insys_Anthem_000754851                   Insys_Anthem_000754851
Insys_Anthem_000754871                   Insys_Anthem_000754871
Insys_Anthem_000754889                   Insys_Anthem_000754889
Insys_Anthem_000754914                   Insys_Anthem_000754914
Insys_Anthem_000754942                   Insys_Anthem_000754942
Insys_Anthem_000754943                   Insys_Anthem_000754943
Insys_Anthem_000754945                   Insys_Anthem_000754945
Insys_Anthem_000754986                   Insys_Anthem_000754986
Insys_Anthem_000754989                   Insys_Anthem_000754989
Insys_Anthem_000754991                   Insys_Anthem_000754991
Insys_Anthem_000754992                   Insys_Anthem_000754992
Insys_Anthem_000755058                   Insys_Anthem_000755058
Insys_Anthem_000755089                   Insys_Anthem_000755089
Insys_Anthem_000755094                   Insys_Anthem_000755094
Insys_Anthem_000755184                   Insys_Anthem_000755184
Insys_Anthem_000755187                   Insys_Anthem_000755187
Insys_Anthem_000755188                   Insys_Anthem_000755188
Insys_Anthem_000755189                   Insys_Anthem_000755189
Insys_Anthem_000755194                   Insys_Anthem_000755194
Insys_Anthem_000755195                   Insys_Anthem_000755195
Insys_Anthem_000755200                   Insys_Anthem_000755200
Insys_Anthem_000755205                   Insys_Anthem_000755205
Insys_Anthem_000755236                   Insys_Anthem_000755236
Insys_Anthem_000755243                   Insys_Anthem_000755243
Insys_Anthem_000755248                   Insys_Anthem_000755248

                                                    457
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 459 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000755288                   Insys_Anthem_000755288
Insys_Anthem_000755387                   Insys_Anthem_000755387
Insys_Anthem_000755408                   Insys_Anthem_000755408
Insys_Anthem_000755427                   Insys_Anthem_000755427
Insys_Anthem_000755472                   Insys_Anthem_000755472
Insys_Anthem_000755501                   Insys_Anthem_000755501
Insys_Anthem_000755503                   Insys_Anthem_000755503
Insys_Anthem_000755520                   Insys_Anthem_000755520
Insys_Anthem_000755726                   Insys_Anthem_000755726
Insys_Anthem_000755762                   Insys_Anthem_000755762
Insys_Anthem_000756007                   Insys_Anthem_000756007
Insys_Anthem_000756031                   Insys_Anthem_000756031
Insys_Anthem_000756313                   Insys_Anthem_000756313
Insys_Anthem_000756315                   Insys_Anthem_000756315
Insys_Anthem_000756320                   Insys_Anthem_000756320
Insys_Anthem_000756321                   Insys_Anthem_000756321
Insys_Anthem_000756341                   Insys_Anthem_000756341
Insys_Anthem_000756343                   Insys_Anthem_000756343
Insys_Anthem_000756345                   Insys_Anthem_000756345
Insys_Anthem_000756347                   Insys_Anthem_000756347
Insys_Anthem_000756352                   Insys_Anthem_000756352
Insys_Anthem_000756363                   Insys_Anthem_000756363
Insys_Anthem_000756375                   Insys_Anthem_000756375
Insys_Anthem_000756396                   Insys_Anthem_000756396
Insys_Anthem_000756403                   Insys_Anthem_000756403
Insys_Anthem_000756446                   Insys_Anthem_000756446
Insys_Anthem_000756710                   Insys_Anthem_000756710
Insys_Anthem_000756711                   Insys_Anthem_000756711
Insys_Anthem_000756712                   Insys_Anthem_000756712
Insys_Anthem_000756713                   Insys_Anthem_000756713
Insys_Anthem_000756714                   Insys_Anthem_000756714
Insys_Anthem_000756715                   Insys_Anthem_000756715
Insys_Anthem_000756716                   Insys_Anthem_000756716
Insys_Anthem_000756717                   Insys_Anthem_000756717
Insys_Anthem_000756718                   Insys_Anthem_000756718
Insys_Anthem_000756719                   Insys_Anthem_000756719
Insys_Anthem_000756720                   Insys_Anthem_000756720
Insys_Anthem_000756721                   Insys_Anthem_000756721
Insys_Anthem_000756722                   Insys_Anthem_000756722
Insys_Anthem_000756723                   Insys_Anthem_000756723
Insys_Anthem_000756724                   Insys_Anthem_000756724
Insys_Anthem_000756725                   Insys_Anthem_000756725
Insys_Anthem_000756727                   Insys_Anthem_000756727
Insys_Anthem_000756728                   Insys_Anthem_000756728
Insys_Anthem_000756729                   Insys_Anthem_000756729
Insys_Anthem_000756730                   Insys_Anthem_000756730
Insys_Anthem_000756731                   Insys_Anthem_000756731

                                                    458
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 460 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000756732                   Insys_Anthem_000756732
Insys_Anthem_000756733                   Insys_Anthem_000756733
Insys_Anthem_000756734                   Insys_Anthem_000756734
Insys_Anthem_000756735                   Insys_Anthem_000756735
Insys_Anthem_000756736                   Insys_Anthem_000756736
Insys_Anthem_000756737                   Insys_Anthem_000756737
Insys_Anthem_000756738                   Insys_Anthem_000756738
Insys_Anthem_000756739                   Insys_Anthem_000756739
Insys_Anthem_000756770                   Insys_Anthem_000756770
Insys_Anthem_000756784                   Insys_Anthem_000756784
Insys_Anthem_000756918                   Insys_Anthem_000756918
Insys_Anthem_000756959                   Insys_Anthem_000756959
Insys_Anthem_000756979                   Insys_Anthem_000756979
Insys_Anthem_000757091                   Insys_Anthem_000757091
Insys_Anthem_000757120                   Insys_Anthem_000757120
Insys_Anthem_000757124                   Insys_Anthem_000757124
Insys_Anthem_000757125                   Insys_Anthem_000757125
Insys_Anthem_000757126                   Insys_Anthem_000757126
Insys_Anthem_000757128                   Insys_Anthem_000757128
Insys_Anthem_000757129                   Insys_Anthem_000757129
Insys_Anthem_000757133                   Insys_Anthem_000757133
Insys_Anthem_000757135                   Insys_Anthem_000757135
Insys_Anthem_000757136                   Insys_Anthem_000757136
Insys_Anthem_000757139                   Insys_Anthem_000757139
Insys_Anthem_000757145                   Insys_Anthem_000757145
Insys_Anthem_000757146                   Insys_Anthem_000757146
Insys_Anthem_000757147                   Insys_Anthem_000757147
Insys_Anthem_000757154                   Insys_Anthem_000757154
Insys_Anthem_000757155                   Insys_Anthem_000757155
Insys_Anthem_000757159                   Insys_Anthem_000757159
Insys_Anthem_000757160                   Insys_Anthem_000757160
Insys_Anthem_000757167                   Insys_Anthem_000757167
Insys_Anthem_000757169                   Insys_Anthem_000757169
Insys_Anthem_000757174                   Insys_Anthem_000757174
Insys_Anthem_000757178                   Insys_Anthem_000757178
Insys_Anthem_000757180                   Insys_Anthem_000757180
Insys_Anthem_000757199                   Insys_Anthem_000757199
Insys_Anthem_000757215                   Insys_Anthem_000757215
Insys_Anthem_000757219                   Insys_Anthem_000757219
Insys_Anthem_000757241                   Insys_Anthem_000757241
Insys_Anthem_000757254                   Insys_Anthem_000757254
Insys_Anthem_000757259                   Insys_Anthem_000757259
Insys_Anthem_000757262                   Insys_Anthem_000757262
Insys_Anthem_000757267                   Insys_Anthem_000757267
Insys_Anthem_000757300                   Insys_Anthem_000757300
Insys_Anthem_000757305                   Insys_Anthem_000757305
Insys_Anthem_000757329                   Insys_Anthem_000757329

                                                    459
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 461 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000757331                   Insys_Anthem_000757331
Insys_Anthem_000757333                   Insys_Anthem_000757333
Insys_Anthem_000757335                   Insys_Anthem_000757335
Insys_Anthem_000757337                   Insys_Anthem_000757337
Insys_Anthem_000757341                   Insys_Anthem_000757341
Insys_Anthem_000757351                   Insys_Anthem_000757351
Insys_Anthem_000757353                   Insys_Anthem_000757353
Insys_Anthem_000757365                   Insys_Anthem_000757365
Insys_Anthem_000757459                   Insys_Anthem_000757459
Insys_Anthem_000757486                   Insys_Anthem_000757486
Insys_Anthem_000757491                   Insys_Anthem_000757491
Insys_Anthem_000757503                   Insys_Anthem_000757503
Insys_Anthem_000757504                   Insys_Anthem_000757504
Insys_Anthem_000757584                   Insys_Anthem_000757584
Insys_Anthem_000757593                   Insys_Anthem_000757593
Insys_Anthem_000757601                   Insys_Anthem_000757601
Insys_Anthem_000757604                   Insys_Anthem_000757604
Insys_Anthem_000757615                   Insys_Anthem_000757615
Insys_Anthem_000757617                   Insys_Anthem_000757617
Insys_Anthem_000757625                   Insys_Anthem_000757625
Insys_Anthem_000757628                   Insys_Anthem_000757628
Insys_Anthem_000757636                   Insys_Anthem_000757636
Insys_Anthem_000757785                   Insys_Anthem_000757785
Insys_Anthem_000757800                   Insys_Anthem_000757800
Insys_Anthem_000757808                   Insys_Anthem_000757808
Insys_Anthem_000757811                   Insys_Anthem_000757811
Insys_Anthem_000757872                   Insys_Anthem_000757872
Insys_Anthem_000757925                   Insys_Anthem_000757925
Insys_Anthem_000757931                   Insys_Anthem_000757931
Insys_Anthem_000757991                   Insys_Anthem_000757991
Insys_Anthem_000758015                   Insys_Anthem_000758015
Insys_Anthem_000758020                   Insys_Anthem_000758020
Insys_Anthem_000758092                   Insys_Anthem_000758092
Insys_Anthem_000758231                   Insys_Anthem_000758231
Insys_Anthem_000758264                   Insys_Anthem_000758264
Insys_Anthem_000758269                   Insys_Anthem_000758269
Insys_Anthem_000758274                   Insys_Anthem_000758274
Insys_Anthem_000758325                   Insys_Anthem_000758325
Insys_Anthem_000758401                   Insys_Anthem_000758401
Insys_Anthem_000758445                   Insys_Anthem_000758445
Insys_Anthem_000758453                   Insys_Anthem_000758453
Insys_Anthem_000758456                   Insys_Anthem_000758456
Insys_Anthem_000758478                   Insys_Anthem_000758478
Insys_Anthem_000758486                   Insys_Anthem_000758486
Insys_Anthem_000758489                   Insys_Anthem_000758489
Insys_Anthem_000758560                   Insys_Anthem_000758560
Insys_Anthem_000758561                   Insys_Anthem_000758561

                                                    460
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 462 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000758562                   Insys_Anthem_000758562
Insys_Anthem_000758564                   Insys_Anthem_000758564
Insys_Anthem_000758569                   Insys_Anthem_000758569
Insys_Anthem_000758570                   Insys_Anthem_000758570
Insys_Anthem_000758571                   Insys_Anthem_000758571
Insys_Anthem_000758573                   Insys_Anthem_000758573
Insys_Anthem_000758674                   Insys_Anthem_000758674
Insys_Anthem_000758679                   Insys_Anthem_000758679
Insys_Anthem_000758684                   Insys_Anthem_000758684
Insys_Anthem_000758740                   Insys_Anthem_000758740
Insys_Anthem_000758748                   Insys_Anthem_000758748
Insys_Anthem_000758772                   Insys_Anthem_000758772
Insys_Anthem_000758788                   Insys_Anthem_000758788
Insys_Anthem_000758801                   Insys_Anthem_000758801
Insys_Anthem_000758873                   Insys_Anthem_000758873
Insys_Anthem_000758885                   Insys_Anthem_000758885
Insys_Anthem_000758891                   Insys_Anthem_000758891
Insys_Anthem_000758919                   Insys_Anthem_000758919
Insys_Anthem_000758924                   Insys_Anthem_000758924
Insys_Anthem_000759051                   Insys_Anthem_000759051
Insys_Anthem_000759167                   Insys_Anthem_000759167
Insys_Anthem_000759184                   Insys_Anthem_000759184
Insys_Anthem_000759205                   Insys_Anthem_000759205
Insys_Anthem_000759219                   Insys_Anthem_000759219
Insys_Anthem_000759240                   Insys_Anthem_000759240
Insys_Anthem_000759391                   Insys_Anthem_000759391
Insys_Anthem_000759598                   Insys_Anthem_000759598
Insys_Anthem_000759600                   Insys_Anthem_000759600
Insys_Anthem_000759602                   Insys_Anthem_000759602
Insys_Anthem_000759636                   Insys_Anthem_000759636
Insys_Anthem_000759751                   Insys_Anthem_000759751
Insys_Anthem_000759913                   Insys_Anthem_000759913
Insys_Anthem_000760062                   Insys_Anthem_000760062
Insys_Anthem_000760150                   Insys_Anthem_000760150
Insys_Anthem_000760158                   Insys_Anthem_000760158
Insys_Anthem_000760206                   Insys_Anthem_000760206
Insys_Anthem_000760217                   Insys_Anthem_000760217
Insys_Anthem_000760220                   Insys_Anthem_000760220
Insys_Anthem_000760221                   Insys_Anthem_000760221
Insys_Anthem_000760222                   Insys_Anthem_000760222
Insys_Anthem_000760228                   Insys_Anthem_000760228
Insys_Anthem_000760244                   Insys_Anthem_000760244
Insys_Anthem_000760247                   Insys_Anthem_000760247
Insys_Anthem_000760251                   Insys_Anthem_000760251
Insys_Anthem_000760255                   Insys_Anthem_000760255
Insys_Anthem_000760266                   Insys_Anthem_000760266
Insys_Anthem_000760270                   Insys_Anthem_000760270

                                                    461
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 463 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000760273                   Insys_Anthem_000760273
Insys_Anthem_000760275                   Insys_Anthem_000760275
Insys_Anthem_000760372                   Insys_Anthem_000760372
Insys_Anthem_000760405                   Insys_Anthem_000760405
Insys_Anthem_000760407                   Insys_Anthem_000760407
Insys_Anthem_000760415                   Insys_Anthem_000760415
Insys_Anthem_000760418                   Insys_Anthem_000760418
Insys_Anthem_000760481                   Insys_Anthem_000760481
Insys_Anthem_000760482                   Insys_Anthem_000760482
Insys_Anthem_000760510                   Insys_Anthem_000760510
Insys_Anthem_000760511                   Insys_Anthem_000760511
Insys_Anthem_000760512                   Insys_Anthem_000760512
Insys_Anthem_000760531                   Insys_Anthem_000760531
Insys_Anthem_000760543                   Insys_Anthem_000760543
Insys_Anthem_000760557                   Insys_Anthem_000760557
Insys_Anthem_000760584                   Insys_Anthem_000760584
Insys_Anthem_000760601                   Insys_Anthem_000760601
Insys_Anthem_000761045                   Insys_Anthem_000761045
Insys_Anthem_000761063                   Insys_Anthem_000761063
Insys_Anthem_000761100                   Insys_Anthem_000761100
Insys_Anthem_000761121                   Insys_Anthem_000761121
Insys_Anthem_000761150                   Insys_Anthem_000761150
Insys_Anthem_000761180                   Insys_Anthem_000761180
Insys_Anthem_000761181                   Insys_Anthem_000761181
Insys_Anthem_000761182                   Insys_Anthem_000761182
Insys_Anthem_000761187                   Insys_Anthem_000761187
Insys_Anthem_000761188                   Insys_Anthem_000761188
Insys_Anthem_000761197                   Insys_Anthem_000761197
Insys_Anthem_000761201                   Insys_Anthem_000761201
Insys_Anthem_000761202                   Insys_Anthem_000761202
Insys_Anthem_000761224                   Insys_Anthem_000761224
Insys_Anthem_000761225                   Insys_Anthem_000761225
Insys_Anthem_000761231                   Insys_Anthem_000761231
Insys_Anthem_000761232                   Insys_Anthem_000761232
Insys_Anthem_000761241                   Insys_Anthem_000761241
Insys_Anthem_000761259                   Insys_Anthem_000761259
Insys_Anthem_000761260                   Insys_Anthem_000761260
Insys_Anthem_000761387                   Insys_Anthem_000761387
Insys_Anthem_000761408                   Insys_Anthem_000761408
Insys_Anthem_000761409                   Insys_Anthem_000761409
Insys_Anthem_000761436                   Insys_Anthem_000761436
Insys_Anthem_000761471                   Insys_Anthem_000761471
Insys_Anthem_000761499                   Insys_Anthem_000761499
Insys_Anthem_000761528                   Insys_Anthem_000761528
Insys_Anthem_000761538                   Insys_Anthem_000761538
Insys_Anthem_000761598                   Insys_Anthem_000761598
Insys_Anthem_000761640                   Insys_Anthem_000761640

                                                    462
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 464 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000761646                   Insys_Anthem_000761646
Insys_Anthem_000761658                   Insys_Anthem_000761658
Insys_Anthem_000761661                   Insys_Anthem_000761661
Insys_Anthem_000761667                   Insys_Anthem_000761667
Insys_Anthem_000761713                   Insys_Anthem_000761713
Insys_Anthem_000761873                   Insys_Anthem_000761873
Insys_Anthem_000761897                   Insys_Anthem_000761897
Insys_Anthem_000761908                   Insys_Anthem_000761908
Insys_Anthem_000762143                   Insys_Anthem_000762143
Insys_Anthem_000762187                   Insys_Anthem_000762187
Insys_Anthem_000762199                   Insys_Anthem_000762199
Insys_Anthem_000762261                   Insys_Anthem_000762261
Insys_Anthem_000762364                   Insys_Anthem_000762364
Insys_Anthem_000762368                   Insys_Anthem_000762368
Insys_Anthem_000762421                   Insys_Anthem_000762421
Insys_Anthem_000762445                   Insys_Anthem_000762445
Insys_Anthem_000762465                   Insys_Anthem_000762465
Insys_Anthem_000762466                   Insys_Anthem_000762466
Insys_Anthem_000762592                   Insys_Anthem_000762592
Insys_Anthem_000762612                   Insys_Anthem_000762612
Insys_Anthem_000762613                   Insys_Anthem_000762613
Insys_Anthem_000762619                   Insys_Anthem_000762619
Insys_Anthem_000762620                   Insys_Anthem_000762620
Insys_Anthem_000762622                   Insys_Anthem_000762622
Insys_Anthem_000762623                   Insys_Anthem_000762623
Insys_Anthem_000762625                   Insys_Anthem_000762625
Insys_Anthem_000762629                   Insys_Anthem_000762629
Insys_Anthem_000762649                   Insys_Anthem_000762649
Insys_Anthem_000762675                   Insys_Anthem_000762675
Insys_Anthem_000762676                   Insys_Anthem_000762676
Insys_Anthem_000762816                   Insys_Anthem_000762816
Insys_Anthem_000762869                   Insys_Anthem_000762869
Insys_Anthem_000763007                   Insys_Anthem_000763007
Insys_Anthem_000763008                   Insys_Anthem_000763008
Insys_Anthem_000763026                   Insys_Anthem_000763026
Insys_Anthem_000763027                   Insys_Anthem_000763027
Insys_Anthem_000763056                   Insys_Anthem_000763056
Insys_Anthem_000763065                   Insys_Anthem_000763065
Insys_Anthem_000763066                   Insys_Anthem_000763066
Insys_Anthem_000763077                   Insys_Anthem_000763077
Insys_Anthem_000763090                   Insys_Anthem_000763090
Insys_Anthem_000763095                   Insys_Anthem_000763095
Insys_Anthem_000763107                   Insys_Anthem_000763107
Insys_Anthem_000763108                   Insys_Anthem_000763108
Insys_Anthem_000763110                   Insys_Anthem_000763110
Insys_Anthem_000763111                   Insys_Anthem_000763111
Insys_Anthem_000763112                   Insys_Anthem_000763112

                                                    463
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 465 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000763125                   Insys_Anthem_000763125
Insys_Anthem_000763215                   Insys_Anthem_000763215
Insys_Anthem_000763248                   Insys_Anthem_000763248
Insys_Anthem_000763268                   Insys_Anthem_000763268
Insys_Anthem_000763269                   Insys_Anthem_000763269
Insys_Anthem_000763270                   Insys_Anthem_000763270
Insys_Anthem_000763271                   Insys_Anthem_000763271
Insys_Anthem_000763278                   Insys_Anthem_000763278
Insys_Anthem_000763304                   Insys_Anthem_000763304
Insys_Anthem_000763335                   Insys_Anthem_000763335
Insys_Anthem_000763377                   Insys_Anthem_000763377
Insys_Anthem_000763421                   Insys_Anthem_000763421
Insys_Anthem_000763427                   Insys_Anthem_000763427
Insys_Anthem_000763481                   Insys_Anthem_000763481
Insys_Anthem_000763494                   Insys_Anthem_000763494
Insys_Anthem_000763562                   Insys_Anthem_000763562
Insys_Anthem_000763563                   Insys_Anthem_000763563
Insys_Anthem_000763604                   Insys_Anthem_000763604
Insys_Anthem_000763642                   Insys_Anthem_000763642
Insys_Anthem_000763643                   Insys_Anthem_000763643
Insys_Anthem_000763656                   Insys_Anthem_000763656
Insys_Anthem_000763675                   Insys_Anthem_000763675
Insys_Anthem_000763680                   Insys_Anthem_000763680
Insys_Anthem_000763719                   Insys_Anthem_000763719
Insys_Anthem_000763720                   Insys_Anthem_000763720
Insys_Anthem_000763721                   Insys_Anthem_000763721
Insys_Anthem_000763722                   Insys_Anthem_000763722
Insys_Anthem_000763723                   Insys_Anthem_000763723
Insys_Anthem_000763724                   Insys_Anthem_000763724
Insys_Anthem_000763726                   Insys_Anthem_000763726
Insys_Anthem_000763727                   Insys_Anthem_000763727
Insys_Anthem_000763804                   Insys_Anthem_000763804
Insys_Anthem_000763806                   Insys_Anthem_000763806
Insys_Anthem_000764081                   Insys_Anthem_000764081
Insys_Anthem_000764082                   Insys_Anthem_000764082
Insys_Anthem_000764083                   Insys_Anthem_000764083
Insys_Anthem_000764084                   Insys_Anthem_000764084
Insys_Anthem_000764170                   Insys_Anthem_000764170
Insys_Anthem_000764172                   Insys_Anthem_000764172
Insys_Anthem_000764222                   Insys_Anthem_000764222
Insys_Anthem_000764236                   Insys_Anthem_000764236
Insys_Anthem_000764397                   Insys_Anthem_000764397
Insys_Anthem_000764403                   Insys_Anthem_000764403
Insys_Anthem_000764404                   Insys_Anthem_000764404
Insys_Anthem_000764406                   Insys_Anthem_000764406
Insys_Anthem_000764538                   Insys_Anthem_000764538
Insys_Anthem_000764634                   Insys_Anthem_000764634

                                                    464
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 466 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000764728                   Insys_Anthem_000764728
Insys_Anthem_000764757                   Insys_Anthem_000764757
Insys_Anthem_000764761                   Insys_Anthem_000764761
Insys_Anthem_000764798                   Insys_Anthem_000764798
Insys_Anthem_000764813                   Insys_Anthem_000764813
Insys_Anthem_000764830                   Insys_Anthem_000764830
Insys_Anthem_000765007                   Insys_Anthem_000765007
Insys_Anthem_000765156                   Insys_Anthem_000765156
Insys_Anthem_000765200                   Insys_Anthem_000765200
Insys_Anthem_000765204                   Insys_Anthem_000765204
Insys_Anthem_000765206                   Insys_Anthem_000765206
Insys_Anthem_000765207                   Insys_Anthem_000765207
Insys_Anthem_000765426                   Insys_Anthem_000765426
Insys_Anthem_000765427                   Insys_Anthem_000765427
Insys_Anthem_000765430                   Insys_Anthem_000765430
Insys_Anthem_000765466                   Insys_Anthem_000765466
Insys_Anthem_000765469                   Insys_Anthem_000765469
Insys_Anthem_000765471                   Insys_Anthem_000765471
Insys_Anthem_000765513                   Insys_Anthem_000765513
Insys_Anthem_000765514                   Insys_Anthem_000765514
Insys_Anthem_000765515                   Insys_Anthem_000765515
Insys_Anthem_000765520                   Insys_Anthem_000765520
Insys_Anthem_000765847                   Insys_Anthem_000765847
Insys_Anthem_000765860                   Insys_Anthem_000765860
Insys_Anthem_000765935                   Insys_Anthem_000765935
Insys_Anthem_000765977                   Insys_Anthem_000765977
Insys_Anthem_000765978                   Insys_Anthem_000765978
Insys_Anthem_000766106                   Insys_Anthem_000766106
Insys_Anthem_000766156                   Insys_Anthem_000766156
Insys_Anthem_000766158                   Insys_Anthem_000766158
Insys_Anthem_000766232                   Insys_Anthem_000766232
Insys_Anthem_000766237                   Insys_Anthem_000766237
Insys_Anthem_000766240                   Insys_Anthem_000766240
Insys_Anthem_000766322                   Insys_Anthem_000766322
Insys_Anthem_000766345                   Insys_Anthem_000766345
Insys_Anthem_000766355                   Insys_Anthem_000766355
Insys_Anthem_000766365                   Insys_Anthem_000766365
Insys_Anthem_000766401                   Insys_Anthem_000766401
Insys_Anthem_000766407                   Insys_Anthem_000766407
Insys_Anthem_000766430                   Insys_Anthem_000766430
Insys_Anthem_000766440                   Insys_Anthem_000766440
Insys_Anthem_000766442                   Insys_Anthem_000766442
Insys_Anthem_000766453                   Insys_Anthem_000766453
Insys_Anthem_000766552                   Insys_Anthem_000766552
Insys_Anthem_000766626                   Insys_Anthem_000766626
Insys_Anthem_000766635                   Insys_Anthem_000766635
Insys_Anthem_000766645                   Insys_Anthem_000766645

                                                    465
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 467 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000766679                   Insys_Anthem_000766679
Insys_Anthem_000766724                   Insys_Anthem_000766724
Insys_Anthem_000766744                   Insys_Anthem_000766744
Insys_Anthem_000766745                   Insys_Anthem_000766745
Insys_Anthem_000766748                   Insys_Anthem_000766748
Insys_Anthem_000766774                   Insys_Anthem_000766774
Insys_Anthem_000766791                   Insys_Anthem_000766791
Insys_Anthem_000766798                   Insys_Anthem_000766798
Insys_Anthem_000766820                   Insys_Anthem_000766820
Insys_Anthem_000766826                   Insys_Anthem_000766826
Insys_Anthem_000766841                   Insys_Anthem_000766841
Insys_Anthem_000766845                   Insys_Anthem_000766845
Insys_Anthem_000766852                   Insys_Anthem_000766852
Insys_Anthem_000767134                   Insys_Anthem_000767134
Insys_Anthem_000767152                   Insys_Anthem_000767152
Insys_Anthem_000767415                   Insys_Anthem_000767415
Insys_Anthem_000767427                   Insys_Anthem_000767427
Insys_Anthem_000767470                   Insys_Anthem_000767470
Insys_Anthem_000767478                   Insys_Anthem_000767478
Insys_Anthem_000767567                   Insys_Anthem_000767567
Insys_Anthem_000767623                   Insys_Anthem_000767623
Insys_Anthem_000767693                   Insys_Anthem_000767693
Insys_Anthem_000767784                   Insys_Anthem_000767784
Insys_Anthem_000767812                   Insys_Anthem_000767812
Insys_Anthem_000767826                   Insys_Anthem_000767826
Insys_Anthem_000767849                   Insys_Anthem_000767849
Insys_Anthem_000768013                   Insys_Anthem_000768013
Insys_Anthem_000768042                   Insys_Anthem_000768042
Insys_Anthem_000768056                   Insys_Anthem_000768056
Insys_Anthem_000768068                   Insys_Anthem_000768068
Insys_Anthem_000768105                   Insys_Anthem_000768105
Insys_Anthem_000768253                   Insys_Anthem_000768253
Insys_Anthem_000768268                   Insys_Anthem_000768268
Insys_Anthem_000768269                   Insys_Anthem_000768269
Insys_Anthem_000768270                   Insys_Anthem_000768270
Insys_Anthem_000768271                   Insys_Anthem_000768271
Insys_Anthem_000768272                   Insys_Anthem_000768272
Insys_Anthem_000768273                   Insys_Anthem_000768273
Insys_Anthem_000768283                   Insys_Anthem_000768283
Insys_Anthem_000768383                   Insys_Anthem_000768383
Insys_Anthem_000768465                   Insys_Anthem_000768465
Insys_Anthem_000768480                   Insys_Anthem_000768480
Insys_Anthem_000768511                   Insys_Anthem_000768511
Insys_Anthem_000768554                   Insys_Anthem_000768554
Insys_Anthem_000768630                   Insys_Anthem_000768630
Insys_Anthem_000768631                   Insys_Anthem_000768631
Insys_Anthem_000768636                   Insys_Anthem_000768636

                                                    466
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 468 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000768790                   Insys_Anthem_000768790
Insys_Anthem_000768804                   Insys_Anthem_000768804
Insys_Anthem_000768882                   Insys_Anthem_000768882
Insys_Anthem_000768940                   Insys_Anthem_000768940
Insys_Anthem_000769122                   Insys_Anthem_000769122
Insys_Anthem_000769242                   Insys_Anthem_000769242
Insys_Anthem_000769277                   Insys_Anthem_000769277
Insys_Anthem_000769331                   Insys_Anthem_000769331
Insys_Anthem_000769431                   Insys_Anthem_000769431
Insys_Anthem_000769441                   Insys_Anthem_000769441
Insys_Anthem_000769468                   Insys_Anthem_000769468
Insys_Anthem_000769695                   Insys_Anthem_000769695
Insys_Anthem_000769962                   Insys_Anthem_000769962
Insys_Anthem_000769965                   Insys_Anthem_000769965
Insys_Anthem_000769975                   Insys_Anthem_000769975
Insys_Anthem_000769977                   Insys_Anthem_000769977
Insys_Anthem_000769978                   Insys_Anthem_000769978
Insys_Anthem_000769979                   Insys_Anthem_000769979
Insys_Anthem_000769981                   Insys_Anthem_000769981
Insys_Anthem_000769997                   Insys_Anthem_000769997
Insys_Anthem_000770016                   Insys_Anthem_000770016
Insys_Anthem_000770032                   Insys_Anthem_000770032
Insys_Anthem_000770035                   Insys_Anthem_000770035
Insys_Anthem_000770038                   Insys_Anthem_000770038
Insys_Anthem_000770041                   Insys_Anthem_000770041
Insys_Anthem_000770042                   Insys_Anthem_000770042
Insys_Anthem_000770048                   Insys_Anthem_000770048
Insys_Anthem_000770049                   Insys_Anthem_000770049
Insys_Anthem_000770050                   Insys_Anthem_000770050
Insys_Anthem_000770058                   Insys_Anthem_000770058
Insys_Anthem_000770071                   Insys_Anthem_000770071
Insys_Anthem_000770074                   Insys_Anthem_000770074
Insys_Anthem_000770086                   Insys_Anthem_000770086
Insys_Anthem_000770107                   Insys_Anthem_000770107
Insys_Anthem_000770112                   Insys_Anthem_000770112
Insys_Anthem_000770116                   Insys_Anthem_000770116
Insys_Anthem_000770117                   Insys_Anthem_000770117
Insys_Anthem_000770118                   Insys_Anthem_000770118
Insys_Anthem_000770122                   Insys_Anthem_000770122
Insys_Anthem_000770129                   Insys_Anthem_000770129
Insys_Anthem_000770130                   Insys_Anthem_000770130
Insys_Anthem_000770140                   Insys_Anthem_000770140
Insys_Anthem_000770146                   Insys_Anthem_000770146
Insys_Anthem_000770153                   Insys_Anthem_000770153
Insys_Anthem_000770154                   Insys_Anthem_000770154
Insys_Anthem_000770159                   Insys_Anthem_000770159
Insys_Anthem_000770160                   Insys_Anthem_000770160

                                                    467
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 469 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000770211                   Insys_Anthem_000770211
Insys_Anthem_000770365                   Insys_Anthem_000770365
Insys_Anthem_000770367                   Insys_Anthem_000770367
Insys_Anthem_000770388                   Insys_Anthem_000770388
Insys_Anthem_000770410                   Insys_Anthem_000770410
Insys_Anthem_000770411                   Insys_Anthem_000770411
Insys_Anthem_000770438                   Insys_Anthem_000770438
Insys_Anthem_000770524                   Insys_Anthem_000770524
Insys_Anthem_000770526                   Insys_Anthem_000770526
Insys_Anthem_000770553                   Insys_Anthem_000770553
Insys_Anthem_000770555                   Insys_Anthem_000770555
Insys_Anthem_000770591                   Insys_Anthem_000770591
Insys_Anthem_000770594                   Insys_Anthem_000770594
Insys_Anthem_000770725                   Insys_Anthem_000770725
Insys_Anthem_000770772                   Insys_Anthem_000770772
Insys_Anthem_000770773                   Insys_Anthem_000770773
Insys_Anthem_000770780                   Insys_Anthem_000770780
Insys_Anthem_000770798                   Insys_Anthem_000770798
Insys_Anthem_000770839                   Insys_Anthem_000770839
Insys_Anthem_000770855                   Insys_Anthem_000770855
Insys_Anthem_000770918                   Insys_Anthem_000770918
Insys_Anthem_000770919                   Insys_Anthem_000770919
Insys_Anthem_000770978                   Insys_Anthem_000770978
Insys_Anthem_000771029                   Insys_Anthem_000771029
Insys_Anthem_000771056                   Insys_Anthem_000771056
Insys_Anthem_000771070                   Insys_Anthem_000771070
Insys_Anthem_000771078                   Insys_Anthem_000771078
Insys_Anthem_000771160                   Insys_Anthem_000771160
Insys_Anthem_000771166                   Insys_Anthem_000771166
Insys_Anthem_000771167                   Insys_Anthem_000771167
Insys_Anthem_000771171                   Insys_Anthem_000771171
Insys_Anthem_000771173                   Insys_Anthem_000771173
Insys_Anthem_000771174                   Insys_Anthem_000771174
Insys_Anthem_000771188                   Insys_Anthem_000771188
Insys_Anthem_000771228                   Insys_Anthem_000771228
Insys_Anthem_000771230                   Insys_Anthem_000771230
Insys_Anthem_000771249                   Insys_Anthem_000771249
Insys_Anthem_000771255                   Insys_Anthem_000771255
Insys_Anthem_000771271                   Insys_Anthem_000771271
Insys_Anthem_000771382                   Insys_Anthem_000771382
Insys_Anthem_000771383                   Insys_Anthem_000771383
Insys_Anthem_000771385                   Insys_Anthem_000771385
Insys_Anthem_000771389                   Insys_Anthem_000771389
Insys_Anthem_000771390                   Insys_Anthem_000771390
Insys_Anthem_000771392                   Insys_Anthem_000771392
Insys_Anthem_000771402                   Insys_Anthem_000771402
Insys_Anthem_000771467                   Insys_Anthem_000771467

                                                    468
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 470 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000771618                   Insys_Anthem_000771618
Insys_Anthem_000771625                   Insys_Anthem_000771625
Insys_Anthem_000771627                   Insys_Anthem_000771627
Insys_Anthem_000771644                   Insys_Anthem_000771644
Insys_Anthem_000771671                   Insys_Anthem_000771671
Insys_Anthem_000771672                   Insys_Anthem_000771672
Insys_Anthem_000771730                   Insys_Anthem_000771730
Insys_Anthem_000771760                   Insys_Anthem_000771760
Insys_Anthem_000771761                   Insys_Anthem_000771761
Insys_Anthem_000771784                   Insys_Anthem_000771784
Insys_Anthem_000771789                   Insys_Anthem_000771789
Insys_Anthem_000772002                   Insys_Anthem_000772002
Insys_Anthem_000772004                   Insys_Anthem_000772004
Insys_Anthem_000772008                   Insys_Anthem_000772008
Insys_Anthem_000772010                   Insys_Anthem_000772010
Insys_Anthem_000772045                   Insys_Anthem_000772045
Insys_Anthem_000772083                   Insys_Anthem_000772083
Insys_Anthem_000772085                   Insys_Anthem_000772085
Insys_Anthem_000772101                   Insys_Anthem_000772101
Insys_Anthem_000772139                   Insys_Anthem_000772139
Insys_Anthem_000772174                   Insys_Anthem_000772174
Insys_Anthem_000772175                   Insys_Anthem_000772175
Insys_Anthem_000772178                   Insys_Anthem_000772178
Insys_Anthem_000772181                   Insys_Anthem_000772181
Insys_Anthem_000772189                   Insys_Anthem_000772189
Insys_Anthem_000772193                   Insys_Anthem_000772193
Insys_Anthem_000772198                   Insys_Anthem_000772198
Insys_Anthem_000772211                   Insys_Anthem_000772211
Insys_Anthem_000772231                   Insys_Anthem_000772231
Insys_Anthem_000772239                   Insys_Anthem_000772239
Insys_Anthem_000772240                   Insys_Anthem_000772240
Insys_Anthem_000772252                   Insys_Anthem_000772252
Insys_Anthem_000772286                   Insys_Anthem_000772286
Insys_Anthem_000772328                   Insys_Anthem_000772328
Insys_Anthem_000772442                   Insys_Anthem_000772442
Insys_Anthem_000772445                   Insys_Anthem_000772445
Insys_Anthem_000772538                   Insys_Anthem_000772538
Insys_Anthem_000772571                   Insys_Anthem_000772571
Insys_Anthem_000772579                   Insys_Anthem_000772579
Insys_Anthem_000772627                   Insys_Anthem_000772627
Insys_Anthem_000772631                   Insys_Anthem_000772631
Insys_Anthem_000772635                   Insys_Anthem_000772635
Insys_Anthem_000772646                   Insys_Anthem_000772646
Insys_Anthem_000772653                   Insys_Anthem_000772653
Insys_Anthem_000772667                   Insys_Anthem_000772667
Insys_Anthem_000772670                   Insys_Anthem_000772670
Insys_Anthem_000772714                   Insys_Anthem_000772714

                                                    469
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 471 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000772734                   Insys_Anthem_000772734
Insys_Anthem_000772758                   Insys_Anthem_000772758
Insys_Anthem_000772766                   Insys_Anthem_000772766
Insys_Anthem_000772782                   Insys_Anthem_000772782
Insys_Anthem_000772854                   Insys_Anthem_000772854
Insys_Anthem_000772860                   Insys_Anthem_000772860
Insys_Anthem_000772865                   Insys_Anthem_000772865
Insys_Anthem_000772890                   Insys_Anthem_000772890
Insys_Anthem_000772891                   Insys_Anthem_000772891
Insys_Anthem_000772892                   Insys_Anthem_000772892
Insys_Anthem_000772893                   Insys_Anthem_000772893
Insys_Anthem_000772937                   Insys_Anthem_000772937
Insys_Anthem_000772939                   Insys_Anthem_000772939
Insys_Anthem_000772941                   Insys_Anthem_000772941
Insys_Anthem_000772977                   Insys_Anthem_000772977
Insys_Anthem_000773051                   Insys_Anthem_000773051
Insys_Anthem_000773060                   Insys_Anthem_000773060
Insys_Anthem_000773067                   Insys_Anthem_000773067
Insys_Anthem_000773076                   Insys_Anthem_000773076
Insys_Anthem_000773140                   Insys_Anthem_000773140
Insys_Anthem_000773143                   Insys_Anthem_000773143
Insys_Anthem_000773182                   Insys_Anthem_000773182
Insys_Anthem_000773265                   Insys_Anthem_000773265
Insys_Anthem_000773278                   Insys_Anthem_000773278
Insys_Anthem_000773318                   Insys_Anthem_000773318
Insys_Anthem_000773341                   Insys_Anthem_000773341
Insys_Anthem_000773357                   Insys_Anthem_000773357
Insys_Anthem_000773359                   Insys_Anthem_000773359
Insys_Anthem_000773426                   Insys_Anthem_000773426
Insys_Anthem_000773514                   Insys_Anthem_000773514
Insys_Anthem_000773516                   Insys_Anthem_000773516
Insys_Anthem_000773518                   Insys_Anthem_000773518
Insys_Anthem_000773520                   Insys_Anthem_000773520
Insys_Anthem_000773524                   Insys_Anthem_000773524
Insys_Anthem_000773551                   Insys_Anthem_000773551
Insys_Anthem_000773593                   Insys_Anthem_000773593
Insys_Anthem_000773660                   Insys_Anthem_000773660
Insys_Anthem_000773695                   Insys_Anthem_000773695
Insys_Anthem_000773698                   Insys_Anthem_000773698
Insys_Anthem_000773699                   Insys_Anthem_000773699
Insys_Anthem_000773700                   Insys_Anthem_000773700
Insys_Anthem_000773701                   Insys_Anthem_000773701
Insys_Anthem_000773703                   Insys_Anthem_000773703
Insys_Anthem_000773704                   Insys_Anthem_000773704
Insys_Anthem_000773738                   Insys_Anthem_000773738
Insys_Anthem_000773739                   Insys_Anthem_000773739
Insys_Anthem_000773740                   Insys_Anthem_000773740

                                                    470
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 472 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000773830                   Insys_Anthem_000773830
Insys_Anthem_000773859                   Insys_Anthem_000773859
Insys_Anthem_000773860                   Insys_Anthem_000773860
Insys_Anthem_000773861                   Insys_Anthem_000773861
Insys_Anthem_000773862                   Insys_Anthem_000773862
Insys_Anthem_000773863                   Insys_Anthem_000773863
Insys_Anthem_000773870                   Insys_Anthem_000773870
Insys_Anthem_000773900                   Insys_Anthem_000773900
Insys_Anthem_000773961                   Insys_Anthem_000773961
Insys_Anthem_000773988                   Insys_Anthem_000773988
Insys_Anthem_000774101                   Insys_Anthem_000774101
Insys_Anthem_000774115                   Insys_Anthem_000774115
Insys_Anthem_000774119                   Insys_Anthem_000774119
Insys_Anthem_000774201                   Insys_Anthem_000774201
Insys_Anthem_000774214                   Insys_Anthem_000774214
Insys_Anthem_000774227                   Insys_Anthem_000774227
Insys_Anthem_000774229                   Insys_Anthem_000774229
Insys_Anthem_000774231                   Insys_Anthem_000774231
Insys_Anthem_000774263                   Insys_Anthem_000774263
Insys_Anthem_000774367                   Insys_Anthem_000774367
Insys_Anthem_000774368                   Insys_Anthem_000774368
Insys_Anthem_000774377                   Insys_Anthem_000774377
Insys_Anthem_000774380                   Insys_Anthem_000774380
Insys_Anthem_000774411                   Insys_Anthem_000774411
Insys_Anthem_000774412                   Insys_Anthem_000774412
Insys_Anthem_000774413                   Insys_Anthem_000774413
Insys_Anthem_000774415                   Insys_Anthem_000774415
Insys_Anthem_000774416                   Insys_Anthem_000774416
Insys_Anthem_000774419                   Insys_Anthem_000774419
Insys_Anthem_000774428                   Insys_Anthem_000774428
Insys_Anthem_000774436                   Insys_Anthem_000774436
Insys_Anthem_000774453                   Insys_Anthem_000774453
Insys_Anthem_000774557                   Insys_Anthem_000774557
Insys_Anthem_000774981                   Insys_Anthem_000774981
Insys_Anthem_000775418                   Insys_Anthem_000775418
Insys_Anthem_000775420                   Insys_Anthem_000775420
Insys_Anthem_000775509                   Insys_Anthem_000775509
Insys_Anthem_000775592                   Insys_Anthem_000775592
Insys_Anthem_000775718                   Insys_Anthem_000775718
Insys_Anthem_000775726                   Insys_Anthem_000775726
Insys_Anthem_000775756                   Insys_Anthem_000775756
Insys_Anthem_000775769                   Insys_Anthem_000775769
Insys_Anthem_000775819                   Insys_Anthem_000775819
Insys_Anthem_000775870                   Insys_Anthem_000775870
Insys_Anthem_000775900                   Insys_Anthem_000775900
Insys_Anthem_000776214                   Insys_Anthem_000776214
Insys_Anthem_000776232                   Insys_Anthem_000776232

                                                    471
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 473 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000776246                   Insys_Anthem_000776246
Insys_Anthem_000776382                   Insys_Anthem_000776382
Insys_Anthem_000776473                   Insys_Anthem_000776473
Insys_Anthem_000776485                   Insys_Anthem_000776485
Insys_Anthem_000776494                   Insys_Anthem_000776494
Insys_Anthem_000776531                   Insys_Anthem_000776531
Insys_Anthem_000776556                   Insys_Anthem_000776556
Insys_Anthem_000776622                   Insys_Anthem_000776622
Insys_Anthem_000776624                   Insys_Anthem_000776624
Insys_Anthem_000776625                   Insys_Anthem_000776625
Insys_Anthem_000776747                   Insys_Anthem_000776747
Insys_Anthem_000776748                   Insys_Anthem_000776748
Insys_Anthem_000776756                   Insys_Anthem_000776756
Insys_Anthem_000776761                   Insys_Anthem_000776761
Insys_Anthem_000776768                   Insys_Anthem_000776768
Insys_Anthem_000776791                   Insys_Anthem_000776791
Insys_Anthem_000776882                   Insys_Anthem_000776882
Insys_Anthem_000776883                   Insys_Anthem_000776883
Insys_Anthem_000776888                   Insys_Anthem_000776888
Insys_Anthem_000776889                   Insys_Anthem_000776889
Insys_Anthem_000776901                   Insys_Anthem_000776901
Insys_Anthem_000776915                   Insys_Anthem_000776915
Insys_Anthem_000777043                   Insys_Anthem_000777043
Insys_Anthem_000777044                   Insys_Anthem_000777044
Insys_Anthem_000777050                   Insys_Anthem_000777050
Insys_Anthem_000777051                   Insys_Anthem_000777051
Insys_Anthem_000777118                   Insys_Anthem_000777118
Insys_Anthem_000777120                   Insys_Anthem_000777120
Insys_Anthem_000777196                   Insys_Anthem_000777196
Insys_Anthem_000777267                   Insys_Anthem_000777267
Insys_Anthem_000777432                   Insys_Anthem_000777432
Insys_Anthem_000777513                   Insys_Anthem_000777513
Insys_Anthem_000777515                   Insys_Anthem_000777515
Insys_Anthem_000777588                   Insys_Anthem_000777588
Insys_Anthem_000777594                   Insys_Anthem_000777594
Insys_Anthem_000777596                   Insys_Anthem_000777596
Insys_Anthem_000777600                   Insys_Anthem_000777600
Insys_Anthem_000777632                   Insys_Anthem_000777632
Insys_Anthem_000777729                   Insys_Anthem_000777729
Insys_Anthem_000777783                   Insys_Anthem_000777783
Insys_Anthem_000777925                   Insys_Anthem_000777925
Insys_Anthem_000777936                   Insys_Anthem_000777936
Insys_Anthem_000777937                   Insys_Anthem_000777937
Insys_Anthem_000778000                   Insys_Anthem_000778000
Insys_Anthem_000778001                   Insys_Anthem_000778001
Insys_Anthem_000778100                   Insys_Anthem_000778100
Insys_Anthem_000778103                   Insys_Anthem_000778103

                                                    472
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 474 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000778104                   Insys_Anthem_000778104
Insys_Anthem_000778110                   Insys_Anthem_000778110
Insys_Anthem_000778124                   Insys_Anthem_000778124
Insys_Anthem_000778131                   Insys_Anthem_000778131
Insys_Anthem_000778138                   Insys_Anthem_000778138
Insys_Anthem_000778156                   Insys_Anthem_000778156
Insys_Anthem_000778157                   Insys_Anthem_000778157
Insys_Anthem_000778158                   Insys_Anthem_000778158
Insys_Anthem_000778275                   Insys_Anthem_000778275
Insys_Anthem_000778328                   Insys_Anthem_000778328
Insys_Anthem_000778400                   Insys_Anthem_000778400
Insys_Anthem_000778447                   Insys_Anthem_000778447
Insys_Anthem_000778546                   Insys_Anthem_000778546
Insys_Anthem_000778551                   Insys_Anthem_000778551
Insys_Anthem_000778607                   Insys_Anthem_000778607
Insys_Anthem_000778631                   Insys_Anthem_000778631
Insys_Anthem_000778659                   Insys_Anthem_000778659
Insys_Anthem_000778664                   Insys_Anthem_000778664
Insys_Anthem_000778725                   Insys_Anthem_000778725
Insys_Anthem_000778726                   Insys_Anthem_000778726
Insys_Anthem_000778727                   Insys_Anthem_000778727
Insys_Anthem_000778753                   Insys_Anthem_000778753
Insys_Anthem_000778838                   Insys_Anthem_000778838
Insys_Anthem_000778846                   Insys_Anthem_000778846
Insys_Anthem_000778930                   Insys_Anthem_000778930
Insys_Anthem_000778956                   Insys_Anthem_000778956
Insys_Anthem_000778966                   Insys_Anthem_000778966
Insys_Anthem_000778967                   Insys_Anthem_000778967
Insys_Anthem_000779048                   Insys_Anthem_000779048
Insys_Anthem_000779087                   Insys_Anthem_000779087
Insys_Anthem_000779089                   Insys_Anthem_000779089
Insys_Anthem_000779093                   Insys_Anthem_000779093
Insys_Anthem_000779105                   Insys_Anthem_000779105
Insys_Anthem_000779118                   Insys_Anthem_000779118
Insys_Anthem_000779197                   Insys_Anthem_000779197
Insys_Anthem_000779234                   Insys_Anthem_000779234
Insys_Anthem_000779255                   Insys_Anthem_000779255
Insys_Anthem_000779316                   Insys_Anthem_000779316
Insys_Anthem_000779318                   Insys_Anthem_000779318
Insys_Anthem_000779323                   Insys_Anthem_000779323
Insys_Anthem_000779324                   Insys_Anthem_000779324
Insys_Anthem_000779347                   Insys_Anthem_000779347
Insys_Anthem_000779348                   Insys_Anthem_000779348
Insys_Anthem_000779369                   Insys_Anthem_000779369
Insys_Anthem_000779495                   Insys_Anthem_000779495
Insys_Anthem_000779497                   Insys_Anthem_000779497
Insys_Anthem_000779510                   Insys_Anthem_000779510

                                                    473
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 475 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000779511                   Insys_Anthem_000779511
Insys_Anthem_000779527                   Insys_Anthem_000779527
Insys_Anthem_000779528                   Insys_Anthem_000779528
Insys_Anthem_000779542                   Insys_Anthem_000779542
Insys_Anthem_000779563                   Insys_Anthem_000779563
Insys_Anthem_000779586                   Insys_Anthem_000779586
Insys_Anthem_000779622                   Insys_Anthem_000779622
Insys_Anthem_000779726                   Insys_Anthem_000779726
Insys_Anthem_000779727                   Insys_Anthem_000779727
Insys_Anthem_000779769                   Insys_Anthem_000779769
Insys_Anthem_000779844                   Insys_Anthem_000779844
Insys_Anthem_000779849                   Insys_Anthem_000779849
Insys_Anthem_000779852                   Insys_Anthem_000779852
Insys_Anthem_000779853                   Insys_Anthem_000779853
Insys_Anthem_000779871                   Insys_Anthem_000779871
Insys_Anthem_000779898                   Insys_Anthem_000779898
Insys_Anthem_000779967                   Insys_Anthem_000779967
Insys_Anthem_000780017                   Insys_Anthem_000780017
Insys_Anthem_000780018                   Insys_Anthem_000780018
Insys_Anthem_000780036                   Insys_Anthem_000780036
Insys_Anthem_000780096                   Insys_Anthem_000780096
Insys_Anthem_000780106                   Insys_Anthem_000780106
Insys_Anthem_000780184                   Insys_Anthem_000780184
Insys_Anthem_000780211                   Insys_Anthem_000780211
Insys_Anthem_000780213                   Insys_Anthem_000780213
Insys_Anthem_000780228                   Insys_Anthem_000780228
Insys_Anthem_000780268                   Insys_Anthem_000780268
Insys_Anthem_000780271                   Insys_Anthem_000780271
Insys_Anthem_000780272                   Insys_Anthem_000780272
Insys_Anthem_000780319                   Insys_Anthem_000780319
Insys_Anthem_000780366                   Insys_Anthem_000780366
Insys_Anthem_000780445                   Insys_Anthem_000780445
Insys_Anthem_000780451                   Insys_Anthem_000780451
Insys_Anthem_000780457                   Insys_Anthem_000780457
Insys_Anthem_000780475                   Insys_Anthem_000780475
Insys_Anthem_000780476                   Insys_Anthem_000780476
Insys_Anthem_000780520                   Insys_Anthem_000780520
Insys_Anthem_000780527                   Insys_Anthem_000780527
Insys_Anthem_000780528                   Insys_Anthem_000780528
Insys_Anthem_000780531                   Insys_Anthem_000780531
Insys_Anthem_000780533                   Insys_Anthem_000780533
Insys_Anthem_000780536                   Insys_Anthem_000780536
Insys_Anthem_000780556                   Insys_Anthem_000780556
Insys_Anthem_000780565                   Insys_Anthem_000780565
Insys_Anthem_000780572                   Insys_Anthem_000780572
Insys_Anthem_000780578                   Insys_Anthem_000780578
Insys_Anthem_000780582                   Insys_Anthem_000780582

                                                    474
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 476 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000780637                   Insys_Anthem_000780637
Insys_Anthem_000780824                   Insys_Anthem_000780824
Insys_Anthem_000780826                   Insys_Anthem_000780826
Insys_Anthem_000781118                   Insys_Anthem_000781118
Insys_Anthem_000781124                   Insys_Anthem_000781124
Insys_Anthem_000781210                   Insys_Anthem_000781210
Insys_Anthem_000781239                   Insys_Anthem_000781239
Insys_Anthem_000781243                   Insys_Anthem_000781243
Insys_Anthem_000781244                   Insys_Anthem_000781244
Insys_Anthem_000781302                   Insys_Anthem_000781302
Insys_Anthem_000781372                   Insys_Anthem_000781372
Insys_Anthem_000781391                   Insys_Anthem_000781391
Insys_Anthem_000781446                   Insys_Anthem_000781446
Insys_Anthem_000781580                   Insys_Anthem_000781580
Insys_Anthem_000781754                   Insys_Anthem_000781754
Insys_Anthem_000781755                   Insys_Anthem_000781755
Insys_Anthem_000781772                   Insys_Anthem_000781772
Insys_Anthem_000781775                   Insys_Anthem_000781775
Insys_Anthem_000781776                   Insys_Anthem_000781776
Insys_Anthem_000781777                   Insys_Anthem_000781777
Insys_Anthem_000781778                   Insys_Anthem_000781778
Insys_Anthem_000781827                   Insys_Anthem_000781827
Insys_Anthem_000781829                   Insys_Anthem_000781829
Insys_Anthem_000781835                   Insys_Anthem_000781835
Insys_Anthem_000781840                   Insys_Anthem_000781840
Insys_Anthem_000781852                   Insys_Anthem_000781852
Insys_Anthem_000781906                   Insys_Anthem_000781906
Insys_Anthem_000782006                   Insys_Anthem_000782006
Insys_Anthem_000782009                   Insys_Anthem_000782009
Insys_Anthem_000782114                   Insys_Anthem_000782114
Insys_Anthem_000782118                   Insys_Anthem_000782118
Insys_Anthem_000782212                   Insys_Anthem_000782212
Insys_Anthem_000782214                   Insys_Anthem_000782214
Insys_Anthem_000782230                   Insys_Anthem_000782230
Insys_Anthem_000782334                   Insys_Anthem_000782334
Insys_Anthem_000782420                   Insys_Anthem_000782420
Insys_Anthem_000782433                   Insys_Anthem_000782433
Insys_Anthem_000782451                   Insys_Anthem_000782451
Insys_Anthem_000782470                   Insys_Anthem_000782470
Insys_Anthem_000782534                   Insys_Anthem_000782534
Insys_Anthem_000782540                   Insys_Anthem_000782540
Insys_Anthem_000782646                   Insys_Anthem_000782646
Insys_Anthem_000782655                   Insys_Anthem_000782655
Insys_Anthem_000782656                   Insys_Anthem_000782656
Insys_Anthem_000782657                   Insys_Anthem_000782657
Insys_Anthem_000782658                   Insys_Anthem_000782658
Insys_Anthem_000782659                   Insys_Anthem_000782659

                                                    475
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 477 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000782660                   Insys_Anthem_000782660
Insys_Anthem_000782661                   Insys_Anthem_000782661
Insys_Anthem_000782663                   Insys_Anthem_000782663
Insys_Anthem_000782664                   Insys_Anthem_000782664
Insys_Anthem_000782665                   Insys_Anthem_000782665
Insys_Anthem_000782666                   Insys_Anthem_000782666
Insys_Anthem_000782667                   Insys_Anthem_000782667
Insys_Anthem_000782669                   Insys_Anthem_000782669
Insys_Anthem_000782671                   Insys_Anthem_000782671
Insys_Anthem_000782672                   Insys_Anthem_000782672
Insys_Anthem_000782673                   Insys_Anthem_000782673
Insys_Anthem_000782674                   Insys_Anthem_000782674
Insys_Anthem_000782675                   Insys_Anthem_000782675
Insys_Anthem_000782676                   Insys_Anthem_000782676
Insys_Anthem_000782677                   Insys_Anthem_000782677
Insys_Anthem_000782678                   Insys_Anthem_000782678
Insys_Anthem_000782679                   Insys_Anthem_000782679
Insys_Anthem_000782680                   Insys_Anthem_000782680
Insys_Anthem_000782681                   Insys_Anthem_000782681
Insys_Anthem_000782682                   Insys_Anthem_000782682
Insys_Anthem_000782683                   Insys_Anthem_000782683
Insys_Anthem_000782684                   Insys_Anthem_000782684
Insys_Anthem_000782700                   Insys_Anthem_000782700
Insys_Anthem_000782706                   Insys_Anthem_000782706
Insys_Anthem_000782712                   Insys_Anthem_000782712
Insys_Anthem_000782713                   Insys_Anthem_000782713
Insys_Anthem_000782714                   Insys_Anthem_000782714
Insys_Anthem_000782715                   Insys_Anthem_000782715
Insys_Anthem_000782734                   Insys_Anthem_000782734
Insys_Anthem_000782758                   Insys_Anthem_000782758
Insys_Anthem_000782816                   Insys_Anthem_000782816
Insys_Anthem_000782817                   Insys_Anthem_000782817
Insys_Anthem_000782862                   Insys_Anthem_000782862
Insys_Anthem_000782863                   Insys_Anthem_000782863
Insys_Anthem_000783041                   Insys_Anthem_000783041
Insys_Anthem_000783084                   Insys_Anthem_000783084
Insys_Anthem_000783085                   Insys_Anthem_000783085
Insys_Anthem_000783090                   Insys_Anthem_000783090
Insys_Anthem_000783091                   Insys_Anthem_000783091
Insys_Anthem_000783154                   Insys_Anthem_000783154
Insys_Anthem_000783156                   Insys_Anthem_000783156
Insys_Anthem_000783164                   Insys_Anthem_000783164
Insys_Anthem_000783166                   Insys_Anthem_000783166
Insys_Anthem_000783177                   Insys_Anthem_000783177
Insys_Anthem_000783220                   Insys_Anthem_000783220
Insys_Anthem_000783272                   Insys_Anthem_000783272
Insys_Anthem_000783364                   Insys_Anthem_000783364

                                                    476
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 478 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000783395                   Insys_Anthem_000783395
Insys_Anthem_000783568                   Insys_Anthem_000783568
Insys_Anthem_000783572                   Insys_Anthem_000783572
Insys_Anthem_000783621                   Insys_Anthem_000783621
Insys_Anthem_000784009                   Insys_Anthem_000784009
Insys_Anthem_000784083                   Insys_Anthem_000784083
Insys_Anthem_000784084                   Insys_Anthem_000784084
Insys_Anthem_000784187                   Insys_Anthem_000784187
Insys_Anthem_000784356                   Insys_Anthem_000784356
Insys_Anthem_000784437                   Insys_Anthem_000784437
Insys_Anthem_000784558                   Insys_Anthem_000784558
Insys_Anthem_000784602                   Insys_Anthem_000784602
Insys_Anthem_000784603                   Insys_Anthem_000784603
Insys_Anthem_000784719                   Insys_Anthem_000784719
Insys_Anthem_000784741                   Insys_Anthem_000784741
Insys_Anthem_000784838                   Insys_Anthem_000784838
Insys_Anthem_000784935                   Insys_Anthem_000784935
Insys_Anthem_000784936                   Insys_Anthem_000784936
Insys_Anthem_000785015                   Insys_Anthem_000785015
Insys_Anthem_000785016                   Insys_Anthem_000785016
Insys_Anthem_000785022                   Insys_Anthem_000785022
Insys_Anthem_000785025                   Insys_Anthem_000785025
Insys_Anthem_000785028                   Insys_Anthem_000785028
Insys_Anthem_000785031                   Insys_Anthem_000785031
Insys_Anthem_000785187                   Insys_Anthem_000785187
Insys_Anthem_000785293                   Insys_Anthem_000785293
Insys_Anthem_000785338                   Insys_Anthem_000785338
Insys_Anthem_000785377                   Insys_Anthem_000785377
Insys_Anthem_000785413                   Insys_Anthem_000785413
Insys_Anthem_000785420                   Insys_Anthem_000785420
Insys_Anthem_000785421                   Insys_Anthem_000785421
Insys_Anthem_000785430                   Insys_Anthem_000785430
Insys_Anthem_000785431                   Insys_Anthem_000785431
Insys_Anthem_000785469                   Insys_Anthem_000785469
Insys_Anthem_000785558                   Insys_Anthem_000785558
Insys_Anthem_000785628                   Insys_Anthem_000785628
Insys_Anthem_000785629                   Insys_Anthem_000785629
Insys_Anthem_000785630                   Insys_Anthem_000785630
Insys_Anthem_000785653                   Insys_Anthem_000785653
Insys_Anthem_000785659                   Insys_Anthem_000785659
Insys_Anthem_000785660                   Insys_Anthem_000785660
Insys_Anthem_000785661                   Insys_Anthem_000785661
Insys_Anthem_000785668                   Insys_Anthem_000785668
Insys_Anthem_000785669                   Insys_Anthem_000785669
Insys_Anthem_000785717                   Insys_Anthem_000785717
Insys_Anthem_000785721                   Insys_Anthem_000785721
Insys_Anthem_000785765                   Insys_Anthem_000785765

                                                    477
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 479 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000785858                   Insys_Anthem_000785858
Insys_Anthem_000785859                   Insys_Anthem_000785859
Insys_Anthem_000785887                   Insys_Anthem_000785887
Insys_Anthem_000786000                   Insys_Anthem_000786000
Insys_Anthem_000786146                   Insys_Anthem_000786146
Insys_Anthem_000786150                   Insys_Anthem_000786150
Insys_Anthem_000786161                   Insys_Anthem_000786161
Insys_Anthem_000786188                   Insys_Anthem_000786188
Insys_Anthem_000786210                   Insys_Anthem_000786210
Insys_Anthem_000786239                   Insys_Anthem_000786239
Insys_Anthem_000786269                   Insys_Anthem_000786269
Insys_Anthem_000786299                   Insys_Anthem_000786299
Insys_Anthem_000786376                   Insys_Anthem_000786376
Insys_Anthem_000786566                   Insys_Anthem_000786566
Insys_Anthem_000786568                   Insys_Anthem_000786568
Insys_Anthem_000786599                   Insys_Anthem_000786599
Insys_Anthem_000786622                   Insys_Anthem_000786622
Insys_Anthem_000786624                   Insys_Anthem_000786624
Insys_Anthem_000786626                   Insys_Anthem_000786626
Insys_Anthem_000786707                   Insys_Anthem_000786707
Insys_Anthem_000786747                   Insys_Anthem_000786747
Insys_Anthem_000786749                   Insys_Anthem_000786749
Insys_Anthem_000786758                   Insys_Anthem_000786758
Insys_Anthem_000786767                   Insys_Anthem_000786767
Insys_Anthem_000786785                   Insys_Anthem_000786785
Insys_Anthem_000786789                   Insys_Anthem_000786789
Insys_Anthem_000786791                   Insys_Anthem_000786791
Insys_Anthem_000786810                   Insys_Anthem_000786810
Insys_Anthem_000786814                   Insys_Anthem_000786814
Insys_Anthem_000786855                   Insys_Anthem_000786855
Insys_Anthem_000786881                   Insys_Anthem_000786881
Insys_Anthem_000786912                   Insys_Anthem_000786912
Insys_Anthem_000786915                   Insys_Anthem_000786915
Insys_Anthem_000787013                   Insys_Anthem_000787013
Insys_Anthem_000787040                   Insys_Anthem_000787040
Insys_Anthem_000787050                   Insys_Anthem_000787050
Insys_Anthem_000787084                   Insys_Anthem_000787084
Insys_Anthem_000787139                   Insys_Anthem_000787139
Insys_Anthem_000787289                   Insys_Anthem_000787289
Insys_Anthem_000787349                   Insys_Anthem_000787349
Insys_Anthem_000787350                   Insys_Anthem_000787350
Insys_Anthem_000787354                   Insys_Anthem_000787354
Insys_Anthem_000787399                   Insys_Anthem_000787399
Insys_Anthem_000787526                   Insys_Anthem_000787526
Insys_Anthem_000787527                   Insys_Anthem_000787527
Insys_Anthem_000787567                   Insys_Anthem_000787567
Insys_Anthem_000787598                   Insys_Anthem_000787598

                                                    478
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 480 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000787658                   Insys_Anthem_000787658
Insys_Anthem_000787669                   Insys_Anthem_000787669
Insys_Anthem_000787707                   Insys_Anthem_000787707
Insys_Anthem_000787725                   Insys_Anthem_000787725
Insys_Anthem_000787762                   Insys_Anthem_000787762
Insys_Anthem_000787806                   Insys_Anthem_000787806
Insys_Anthem_000787807                   Insys_Anthem_000787807
Insys_Anthem_000787865                   Insys_Anthem_000787865
Insys_Anthem_000788079                   Insys_Anthem_000788079
Insys_Anthem_000788082                   Insys_Anthem_000788082
Insys_Anthem_000788097                   Insys_Anthem_000788097
Insys_Anthem_000788102                   Insys_Anthem_000788102
Insys_Anthem_000788132                   Insys_Anthem_000788132
Insys_Anthem_000788149                   Insys_Anthem_000788149
Insys_Anthem_000788165                   Insys_Anthem_000788165
Insys_Anthem_000788250                   Insys_Anthem_000788250
Insys_Anthem_000788262                   Insys_Anthem_000788262
Insys_Anthem_000788268                   Insys_Anthem_000788268
Insys_Anthem_000788302                   Insys_Anthem_000788302
Insys_Anthem_000788316                   Insys_Anthem_000788316
Insys_Anthem_000788372                   Insys_Anthem_000788372
Insys_Anthem_000788388                   Insys_Anthem_000788388
Insys_Anthem_000788430                   Insys_Anthem_000788430
Insys_Anthem_000788483                   Insys_Anthem_000788483
Insys_Anthem_000788512                   Insys_Anthem_000788512
Insys_Anthem_000788515                   Insys_Anthem_000788515
Insys_Anthem_000788523                   Insys_Anthem_000788523
Insys_Anthem_000788524                   Insys_Anthem_000788524
Insys_Anthem_000788525                   Insys_Anthem_000788525
Insys_Anthem_000788526                   Insys_Anthem_000788526
Insys_Anthem_000788544                   Insys_Anthem_000788544
Insys_Anthem_000788744                   Insys_Anthem_000788744
Insys_Anthem_000788754                   Insys_Anthem_000788754
Insys_Anthem_000788952                   Insys_Anthem_000788952
Insys_Anthem_000789002                   Insys_Anthem_000789002
Insys_Anthem_000789079                   Insys_Anthem_000789079
Insys_Anthem_000789081                   Insys_Anthem_000789081
Insys_Anthem_000789142                   Insys_Anthem_000789142
Insys_Anthem_000789231                   Insys_Anthem_000789231
Insys_Anthem_000789233                   Insys_Anthem_000789233
Insys_Anthem_000789234                   Insys_Anthem_000789234
Insys_Anthem_000789235                   Insys_Anthem_000789235
Insys_Anthem_000789490                   Insys_Anthem_000789490
Insys_Anthem_000789528                   Insys_Anthem_000789528
Insys_Anthem_000789562                   Insys_Anthem_000789562
Insys_Anthem_000789565                   Insys_Anthem_000789565
Insys_Anthem_000789566                   Insys_Anthem_000789566

                                                    479
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 481 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000789571                   Insys_Anthem_000789571
Insys_Anthem_000789583                   Insys_Anthem_000789583
Insys_Anthem_000789728                   Insys_Anthem_000789728
Insys_Anthem_000789729                   Insys_Anthem_000789729
Insys_Anthem_000789733                   Insys_Anthem_000789733
Insys_Anthem_000789899                   Insys_Anthem_000789899
Insys_Anthem_000789905                   Insys_Anthem_000789905
Insys_Anthem_000789923                   Insys_Anthem_000789923
Insys_Anthem_000789943                   Insys_Anthem_000789943
Insys_Anthem_000790032                   Insys_Anthem_000790032
Insys_Anthem_000790227                   Insys_Anthem_000790227
Insys_Anthem_000790230                   Insys_Anthem_000790230
Insys_Anthem_000790234                   Insys_Anthem_000790234
Insys_Anthem_000790337                   Insys_Anthem_000790337
Insys_Anthem_000790338                   Insys_Anthem_000790338
Insys_Anthem_000790339                   Insys_Anthem_000790339
Insys_Anthem_000790567                   Insys_Anthem_000790567
Insys_Anthem_000790568                   Insys_Anthem_000790568
Insys_Anthem_000790630                   Insys_Anthem_000790630
Insys_Anthem_000790665                   Insys_Anthem_000790665
Insys_Anthem_000790865                   Insys_Anthem_000790865
Insys_Anthem_000790892                   Insys_Anthem_000790892
Insys_Anthem_000790895                   Insys_Anthem_000790895
Insys_Anthem_000790896                   Insys_Anthem_000790896
Insys_Anthem_000790898                   Insys_Anthem_000790898
Insys_Anthem_000790922                   Insys_Anthem_000790922
Insys_Anthem_000791053                   Insys_Anthem_000791053
Insys_Anthem_000791104                   Insys_Anthem_000791104
Insys_Anthem_000791242                   Insys_Anthem_000791242
Insys_Anthem_000791250                   Insys_Anthem_000791250
Insys_Anthem_000791254                   Insys_Anthem_000791254
Insys_Anthem_000791334                   Insys_Anthem_000791334
Insys_Anthem_000791360                   Insys_Anthem_000791360
Insys_Anthem_000791364                   Insys_Anthem_000791364
Insys_Anthem_000791391                   Insys_Anthem_000791391
Insys_Anthem_000791393                   Insys_Anthem_000791393
Insys_Anthem_000791401                   Insys_Anthem_000791401
Insys_Anthem_000791414                   Insys_Anthem_000791414
Insys_Anthem_000791489                   Insys_Anthem_000791489
Insys_Anthem_000791608                   Insys_Anthem_000791608
Insys_Anthem_000791609                   Insys_Anthem_000791609
Insys_Anthem_000791612                   Insys_Anthem_000791612
Insys_Anthem_000791613                   Insys_Anthem_000791613
Insys_Anthem_000791616                   Insys_Anthem_000791616
Insys_Anthem_000791617                   Insys_Anthem_000791617
Insys_Anthem_000791643                   Insys_Anthem_000791643
Insys_Anthem_000791670                   Insys_Anthem_000791670

                                                    480
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 482 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000791672                   Insys_Anthem_000791672
Insys_Anthem_000791714                   Insys_Anthem_000791714
Insys_Anthem_000791738                   Insys_Anthem_000791738
Insys_Anthem_000791751                   Insys_Anthem_000791751
Insys_Anthem_000791790                   Insys_Anthem_000791790
Insys_Anthem_000791793                   Insys_Anthem_000791793
Insys_Anthem_000791865                   Insys_Anthem_000791865
Insys_Anthem_000792043                   Insys_Anthem_000792043
Insys_Anthem_000792199                   Insys_Anthem_000792199
Insys_Anthem_000792266                   Insys_Anthem_000792266
Insys_Anthem_000792318                   Insys_Anthem_000792318
Insys_Anthem_000792337                   Insys_Anthem_000792337
Insys_Anthem_000792371                   Insys_Anthem_000792371
Insys_Anthem_000792374                   Insys_Anthem_000792374
Insys_Anthem_000792388                   Insys_Anthem_000792388
Insys_Anthem_000792396                   Insys_Anthem_000792396
Insys_Anthem_000792397                   Insys_Anthem_000792397
Insys_Anthem_000792398                   Insys_Anthem_000792398
Insys_Anthem_000792400                   Insys_Anthem_000792400
Insys_Anthem_000792444                   Insys_Anthem_000792444
Insys_Anthem_000792461                   Insys_Anthem_000792461
Insys_Anthem_000792466                   Insys_Anthem_000792466
Insys_Anthem_000792505                   Insys_Anthem_000792505
Insys_Anthem_000792507                   Insys_Anthem_000792507
Insys_Anthem_000792714                   Insys_Anthem_000792714
Insys_Anthem_000792736                   Insys_Anthem_000792736
Insys_Anthem_000792744                   Insys_Anthem_000792744
Insys_Anthem_000792865                   Insys_Anthem_000792865
Insys_Anthem_000792879                   Insys_Anthem_000792879
Insys_Anthem_000792900                   Insys_Anthem_000792900
Insys_Anthem_000792901                   Insys_Anthem_000792901
Insys_Anthem_000792974                   Insys_Anthem_000792974
Insys_Anthem_000792978                   Insys_Anthem_000792978
Insys_Anthem_000792987                   Insys_Anthem_000792987
Insys_Anthem_000793051                   Insys_Anthem_000793051
Insys_Anthem_000793062                   Insys_Anthem_000793062
Insys_Anthem_000793063                   Insys_Anthem_000793063
Insys_Anthem_000793066                   Insys_Anthem_000793066
Insys_Anthem_000793067                   Insys_Anthem_000793067
Insys_Anthem_000793118                   Insys_Anthem_000793118
Insys_Anthem_000793360                   Insys_Anthem_000793360
Insys_Anthem_000793412                   Insys_Anthem_000793412
Insys_Anthem_000793423                   Insys_Anthem_000793423
Insys_Anthem_000793425                   Insys_Anthem_000793425
Insys_Anthem_000793428                   Insys_Anthem_000793428
Insys_Anthem_000793429                   Insys_Anthem_000793429
Insys_Anthem_000793437                   Insys_Anthem_000793437

                                                    481
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 483 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000793438                   Insys_Anthem_000793438
Insys_Anthem_000793485                   Insys_Anthem_000793485
Insys_Anthem_000793510                   Insys_Anthem_000793510
Insys_Anthem_000793512                   Insys_Anthem_000793512
Insys_Anthem_000793522                   Insys_Anthem_000793522
Insys_Anthem_000793595                   Insys_Anthem_000793595
Insys_Anthem_000793597                   Insys_Anthem_000793597
Insys_Anthem_000793613                   Insys_Anthem_000793613
Insys_Anthem_000793614                   Insys_Anthem_000793614
Insys_Anthem_000793630                   Insys_Anthem_000793630
Insys_Anthem_000793687                   Insys_Anthem_000793687
Insys_Anthem_000793748                   Insys_Anthem_000793748
Insys_Anthem_000793749                   Insys_Anthem_000793749
Insys_Anthem_000793750                   Insys_Anthem_000793750
Insys_Anthem_000793751                   Insys_Anthem_000793751
Insys_Anthem_000793757                   Insys_Anthem_000793757
Insys_Anthem_000793758                   Insys_Anthem_000793758
Insys_Anthem_000793759                   Insys_Anthem_000793759
Insys_Anthem_000793760                   Insys_Anthem_000793760
Insys_Anthem_000793768                   Insys_Anthem_000793768
Insys_Anthem_000793769                   Insys_Anthem_000793769
Insys_Anthem_000793789                   Insys_Anthem_000793789
Insys_Anthem_000793796                   Insys_Anthem_000793796
Insys_Anthem_000793885                   Insys_Anthem_000793885
Insys_Anthem_000793889                   Insys_Anthem_000793889
Insys_Anthem_000793939                   Insys_Anthem_000793939
Insys_Anthem_000794001                   Insys_Anthem_000794001
Insys_Anthem_000794023                   Insys_Anthem_000794023
Insys_Anthem_000794102                   Insys_Anthem_000794102
Insys_Anthem_000794107                   Insys_Anthem_000794107
Insys_Anthem_000794115                   Insys_Anthem_000794115
Insys_Anthem_000794252                   Insys_Anthem_000794252
Insys_Anthem_000794263                   Insys_Anthem_000794263
Insys_Anthem_000794292                   Insys_Anthem_000794292
Insys_Anthem_000794358                   Insys_Anthem_000794358
Insys_Anthem_000794404                   Insys_Anthem_000794404
Insys_Anthem_000794405                   Insys_Anthem_000794405
Insys_Anthem_000794406                   Insys_Anthem_000794406
Insys_Anthem_000794408                   Insys_Anthem_000794408
Insys_Anthem_000794439                   Insys_Anthem_000794439
Insys_Anthem_000794440                   Insys_Anthem_000794440
Insys_Anthem_000794441                   Insys_Anthem_000794441
Insys_Anthem_000794444                   Insys_Anthem_000794444
Insys_Anthem_000794445                   Insys_Anthem_000794445
Insys_Anthem_000794602                   Insys_Anthem_000794602
Insys_Anthem_000794678                   Insys_Anthem_000794678
Insys_Anthem_000794723                   Insys_Anthem_000794723

                                                    482
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 484 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000794791                   Insys_Anthem_000794791
Insys_Anthem_000794795                   Insys_Anthem_000794795
Insys_Anthem_000794799                   Insys_Anthem_000794799
Insys_Anthem_000794806                   Insys_Anthem_000794806
Insys_Anthem_000794817                   Insys_Anthem_000794817
Insys_Anthem_000794818                   Insys_Anthem_000794818
Insys_Anthem_000794921                   Insys_Anthem_000794921
Insys_Anthem_000794999                   Insys_Anthem_000794999
Insys_Anthem_000795022                   Insys_Anthem_000795022
Insys_Anthem_000795023                   Insys_Anthem_000795023
Insys_Anthem_000795140                   Insys_Anthem_000795140
Insys_Anthem_000795174                   Insys_Anthem_000795174
Insys_Anthem_000795178                   Insys_Anthem_000795178
Insys_Anthem_000795191                   Insys_Anthem_000795191
Insys_Anthem_000795209                   Insys_Anthem_000795209
Insys_Anthem_000795251                   Insys_Anthem_000795251
Insys_Anthem_000795259                   Insys_Anthem_000795259
Insys_Anthem_000795525                   Insys_Anthem_000795525
Insys_Anthem_000795669                   Insys_Anthem_000795669
Insys_Anthem_000795795                   Insys_Anthem_000795795
Insys_Anthem_000795820                   Insys_Anthem_000795820
Insys_Anthem_000796032                   Insys_Anthem_000796032
Insys_Anthem_000796035                   Insys_Anthem_000796035
Insys_Anthem_000796190                   Insys_Anthem_000796190
Insys_Anthem_000796192                   Insys_Anthem_000796192
Insys_Anthem_000796451                   Insys_Anthem_000796451
Insys_Anthem_000796556                   Insys_Anthem_000796556
Insys_Anthem_000796589                   Insys_Anthem_000796589
Insys_Anthem_000796592                   Insys_Anthem_000796592
Insys_Anthem_000796683                   Insys_Anthem_000796683
Insys_Anthem_000796757                   Insys_Anthem_000796757
Insys_Anthem_000796758                   Insys_Anthem_000796758
Insys_Anthem_000796761                   Insys_Anthem_000796761
Insys_Anthem_000796764                   Insys_Anthem_000796764
Insys_Anthem_000796765                   Insys_Anthem_000796765
Insys_Anthem_000796766                   Insys_Anthem_000796766
Insys_Anthem_000796769                   Insys_Anthem_000796769
Insys_Anthem_000796775                   Insys_Anthem_000796775
Insys_Anthem_000796803                   Insys_Anthem_000796803
Insys_Anthem_000796804                   Insys_Anthem_000796804
Insys_Anthem_000796812                   Insys_Anthem_000796812
Insys_Anthem_000796827                   Insys_Anthem_000796827
Insys_Anthem_000796828                   Insys_Anthem_000796828
Insys_Anthem_000796852                   Insys_Anthem_000796852
Insys_Anthem_000796886                   Insys_Anthem_000796886
Insys_Anthem_000796887                   Insys_Anthem_000796887
Insys_Anthem_000796920                   Insys_Anthem_000796920

                                                    483
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 485 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000796928                   Insys_Anthem_000796928
Insys_Anthem_000797010                   Insys_Anthem_000797010
Insys_Anthem_000797052                   Insys_Anthem_000797052
Insys_Anthem_000797132                   Insys_Anthem_000797132
Insys_Anthem_000797223                   Insys_Anthem_000797223
Insys_Anthem_000797296                   Insys_Anthem_000797296
Insys_Anthem_000797300                   Insys_Anthem_000797300
Insys_Anthem_000797356                   Insys_Anthem_000797356
Insys_Anthem_000797440                   Insys_Anthem_000797440
Insys_Anthem_000797446                   Insys_Anthem_000797446
Insys_Anthem_000797476                   Insys_Anthem_000797476
Insys_Anthem_000797481                   Insys_Anthem_000797481
Insys_Anthem_000797511                   Insys_Anthem_000797511
Insys_Anthem_000797512                   Insys_Anthem_000797512
Insys_Anthem_000797537                   Insys_Anthem_000797537
Insys_Anthem_000797651                   Insys_Anthem_000797651
Insys_Anthem_000797657                   Insys_Anthem_000797657
Insys_Anthem_000797905                   Insys_Anthem_000797905
Insys_Anthem_000797913                   Insys_Anthem_000797913
Insys_Anthem_000797967                   Insys_Anthem_000797967
Insys_Anthem_000797995                   Insys_Anthem_000797995
Insys_Anthem_000798019                   Insys_Anthem_000798019
Insys_Anthem_000798021                   Insys_Anthem_000798021
Insys_Anthem_000798027                   Insys_Anthem_000798027
Insys_Anthem_000798029                   Insys_Anthem_000798029
Insys_Anthem_000798030                   Insys_Anthem_000798030
Insys_Anthem_000798031                   Insys_Anthem_000798031
Insys_Anthem_000798032                   Insys_Anthem_000798032
Insys_Anthem_000798033                   Insys_Anthem_000798033
Insys_Anthem_000798034                   Insys_Anthem_000798034
Insys_Anthem_000798037                   Insys_Anthem_000798037
Insys_Anthem_000798038                   Insys_Anthem_000798038
Insys_Anthem_000798047                   Insys_Anthem_000798047
Insys_Anthem_000798050                   Insys_Anthem_000798050
Insys_Anthem_000798051                   Insys_Anthem_000798051
Insys_Anthem_000798102                   Insys_Anthem_000798102
Insys_Anthem_000798151                   Insys_Anthem_000798151
Insys_Anthem_000798154                   Insys_Anthem_000798154
Insys_Anthem_000798155                   Insys_Anthem_000798155
Insys_Anthem_000798160                   Insys_Anthem_000798160
Insys_Anthem_000798274                   Insys_Anthem_000798274
Insys_Anthem_000798326                   Insys_Anthem_000798326
Insys_Anthem_000798367                   Insys_Anthem_000798367
Insys_Anthem_000798392                   Insys_Anthem_000798392
Insys_Anthem_000798395                   Insys_Anthem_000798395
Insys_Anthem_000798409                   Insys_Anthem_000798409
Insys_Anthem_000798411                   Insys_Anthem_000798411

                                                    484
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 486 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000798415                   Insys_Anthem_000798415
Insys_Anthem_000798417                   Insys_Anthem_000798417
Insys_Anthem_000798474                   Insys_Anthem_000798474
Insys_Anthem_000798511                   Insys_Anthem_000798511
Insys_Anthem_000798521                   Insys_Anthem_000798521
Insys_Anthem_000798522                   Insys_Anthem_000798522
Insys_Anthem_000798630                   Insys_Anthem_000798630
Insys_Anthem_000798633                   Insys_Anthem_000798633
Insys_Anthem_000798667                   Insys_Anthem_000798667
Insys_Anthem_000798668                   Insys_Anthem_000798668
Insys_Anthem_000798673                   Insys_Anthem_000798673
Insys_Anthem_000798674                   Insys_Anthem_000798674
Insys_Anthem_000798680                   Insys_Anthem_000798680
Insys_Anthem_000798681                   Insys_Anthem_000798681
Insys_Anthem_000798715                   Insys_Anthem_000798715
Insys_Anthem_000798779                   Insys_Anthem_000798779
Insys_Anthem_000798781                   Insys_Anthem_000798781
Insys_Anthem_000798801                   Insys_Anthem_000798801
Insys_Anthem_000798861                   Insys_Anthem_000798861
Insys_Anthem_000798867                   Insys_Anthem_000798867
Insys_Anthem_000798922                   Insys_Anthem_000798922
Insys_Anthem_000798964                   Insys_Anthem_000798964
Insys_Anthem_000798970                   Insys_Anthem_000798970
Insys_Anthem_000798971                   Insys_Anthem_000798971
Insys_Anthem_000799000                   Insys_Anthem_000799000
Insys_Anthem_000799005                   Insys_Anthem_000799005
Insys_Anthem_000799053                   Insys_Anthem_000799053
Insys_Anthem_000799054                   Insys_Anthem_000799054
Insys_Anthem_000799087                   Insys_Anthem_000799087
Insys_Anthem_000799093                   Insys_Anthem_000799093
Insys_Anthem_000799094                   Insys_Anthem_000799094
Insys_Anthem_000799110                   Insys_Anthem_000799110
Insys_Anthem_000799184                   Insys_Anthem_000799184
Insys_Anthem_000799197                   Insys_Anthem_000799197
Insys_Anthem_000799198                   Insys_Anthem_000799198
Insys_Anthem_000799212                   Insys_Anthem_000799212
Insys_Anthem_000799235                   Insys_Anthem_000799235
Insys_Anthem_000799331                   Insys_Anthem_000799331
Insys_Anthem_000799337                   Insys_Anthem_000799337
Insys_Anthem_000799338                   Insys_Anthem_000799338
Insys_Anthem_000799347                   Insys_Anthem_000799347
Insys_Anthem_000799403                   Insys_Anthem_000799403
Insys_Anthem_000799413                   Insys_Anthem_000799413
Insys_Anthem_000799497                   Insys_Anthem_000799497
Insys_Anthem_000799547                   Insys_Anthem_000799547
Insys_Anthem_000799616                   Insys_Anthem_000799616
Insys_Anthem_000799668                   Insys_Anthem_000799668

                                                    485
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 487 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000799675                   Insys_Anthem_000799675
Insys_Anthem_000799677                   Insys_Anthem_000799677
Insys_Anthem_000799705                   Insys_Anthem_000799705
Insys_Anthem_000799708                   Insys_Anthem_000799708
Insys_Anthem_000799709                   Insys_Anthem_000799709
Insys_Anthem_000799731                   Insys_Anthem_000799731
Insys_Anthem_000799732                   Insys_Anthem_000799732
Insys_Anthem_000799749                   Insys_Anthem_000799749
Insys_Anthem_000799766                   Insys_Anthem_000799766
Insys_Anthem_000799832                   Insys_Anthem_000799832
Insys_Anthem_000799930                   Insys_Anthem_000799930
Insys_Anthem_000800122                   Insys_Anthem_000800122
Insys_Anthem_000800136                   Insys_Anthem_000800136
Insys_Anthem_000800175                   Insys_Anthem_000800175
Insys_Anthem_000800190                   Insys_Anthem_000800190
Insys_Anthem_000800233                   Insys_Anthem_000800233
Insys_Anthem_000800234                   Insys_Anthem_000800234
Insys_Anthem_000800249                   Insys_Anthem_000800249
Insys_Anthem_000800274                   Insys_Anthem_000800274
Insys_Anthem_000800283                   Insys_Anthem_000800283
Insys_Anthem_000800451                   Insys_Anthem_000800451
Insys_Anthem_000800457                   Insys_Anthem_000800457
Insys_Anthem_000800485                   Insys_Anthem_000800485
Insys_Anthem_000800568                   Insys_Anthem_000800568
Insys_Anthem_000800579                   Insys_Anthem_000800579
Insys_Anthem_000800593                   Insys_Anthem_000800593
Insys_Anthem_000800607                   Insys_Anthem_000800607
Insys_Anthem_000800634                   Insys_Anthem_000800634
Insys_Anthem_000800635                   Insys_Anthem_000800635
Insys_Anthem_000800637                   Insys_Anthem_000800637
Insys_Anthem_000800638                   Insys_Anthem_000800638
Insys_Anthem_000800639                   Insys_Anthem_000800639
Insys_Anthem_000800672                   Insys_Anthem_000800672
Insys_Anthem_000800674                   Insys_Anthem_000800674
Insys_Anthem_000800689                   Insys_Anthem_000800689
Insys_Anthem_000800690                   Insys_Anthem_000800690
Insys_Anthem_000800733                   Insys_Anthem_000800733
Insys_Anthem_000800772                   Insys_Anthem_000800772
Insys_Anthem_000800798                   Insys_Anthem_000800798
Insys_Anthem_000800805                   Insys_Anthem_000800805
Insys_Anthem_000800831                   Insys_Anthem_000800831
Insys_Anthem_000800832                   Insys_Anthem_000800832
Insys_Anthem_000800905                   Insys_Anthem_000800905
Insys_Anthem_000800906                   Insys_Anthem_000800906
Insys_Anthem_000800953                   Insys_Anthem_000800953
Insys_Anthem_000800999                   Insys_Anthem_000800999
Insys_Anthem_000801000                   Insys_Anthem_000801000

                                                    486
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 488 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000801036                   Insys_Anthem_000801036
Insys_Anthem_000801085                   Insys_Anthem_000801085
Insys_Anthem_000801148                   Insys_Anthem_000801148
Insys_Anthem_000801150                   Insys_Anthem_000801150
Insys_Anthem_000801183                   Insys_Anthem_000801183
Insys_Anthem_000801184                   Insys_Anthem_000801184
Insys_Anthem_000801185                   Insys_Anthem_000801185
Insys_Anthem_000801193                   Insys_Anthem_000801193
Insys_Anthem_000801220                   Insys_Anthem_000801220
Insys_Anthem_000801255                   Insys_Anthem_000801255
Insys_Anthem_000801292                   Insys_Anthem_000801292
Insys_Anthem_000801354                   Insys_Anthem_000801354
Insys_Anthem_000801370                   Insys_Anthem_000801370
Insys_Anthem_000801372                   Insys_Anthem_000801372
Insys_Anthem_000801373                   Insys_Anthem_000801373
Insys_Anthem_000801374                   Insys_Anthem_000801374
Insys_Anthem_000801375                   Insys_Anthem_000801375
Insys_Anthem_000801376                   Insys_Anthem_000801376
Insys_Anthem_000801478                   Insys_Anthem_000801478
Insys_Anthem_000801490                   Insys_Anthem_000801490
Insys_Anthem_000801550                   Insys_Anthem_000801550
Insys_Anthem_000801552                   Insys_Anthem_000801552
Insys_Anthem_000801564                   Insys_Anthem_000801564
Insys_Anthem_000801576                   Insys_Anthem_000801576
Insys_Anthem_000801577                   Insys_Anthem_000801577
Insys_Anthem_000801578                   Insys_Anthem_000801578
Insys_Anthem_000801593                   Insys_Anthem_000801593
Insys_Anthem_000801643                   Insys_Anthem_000801643
Insys_Anthem_000801664                   Insys_Anthem_000801664
Insys_Anthem_000801673                   Insys_Anthem_000801673
Insys_Anthem_000801680                   Insys_Anthem_000801680
Insys_Anthem_000801681                   Insys_Anthem_000801681
Insys_Anthem_000801688                   Insys_Anthem_000801688
Insys_Anthem_000801702                   Insys_Anthem_000801702
Insys_Anthem_000801718                   Insys_Anthem_000801718
Insys_Anthem_000801748                   Insys_Anthem_000801748
Insys_Anthem_000801770                   Insys_Anthem_000801770
Insys_Anthem_000801786                   Insys_Anthem_000801786
Insys_Anthem_000801787                   Insys_Anthem_000801787
Insys_Anthem_000801788                   Insys_Anthem_000801788
Insys_Anthem_000801789                   Insys_Anthem_000801789
Insys_Anthem_000801792                   Insys_Anthem_000801792
Insys_Anthem_000801793                   Insys_Anthem_000801793
Insys_Anthem_000801794                   Insys_Anthem_000801794
Insys_Anthem_000801795                   Insys_Anthem_000801795
Insys_Anthem_000801796                   Insys_Anthem_000801796
Insys_Anthem_000801797                   Insys_Anthem_000801797

                                                    487
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 489 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000801798                   Insys_Anthem_000801798
Insys_Anthem_000801799                   Insys_Anthem_000801799
Insys_Anthem_000801800                   Insys_Anthem_000801800
Insys_Anthem_000801801                   Insys_Anthem_000801801
Insys_Anthem_000801802                   Insys_Anthem_000801802
Insys_Anthem_000801803                   Insys_Anthem_000801803
Insys_Anthem_000801806                   Insys_Anthem_000801806
Insys_Anthem_000801807                   Insys_Anthem_000801807
Insys_Anthem_000801808                   Insys_Anthem_000801808
Insys_Anthem_000801809                   Insys_Anthem_000801809
Insys_Anthem_000801810                   Insys_Anthem_000801810
Insys_Anthem_000801811                   Insys_Anthem_000801811
Insys_Anthem_000801812                   Insys_Anthem_000801812
Insys_Anthem_000801813                   Insys_Anthem_000801813
Insys_Anthem_000801814                   Insys_Anthem_000801814
Insys_Anthem_000801815                   Insys_Anthem_000801815
Insys_Anthem_000801816                   Insys_Anthem_000801816
Insys_Anthem_000801817                   Insys_Anthem_000801817
Insys_Anthem_000801818                   Insys_Anthem_000801818
Insys_Anthem_000801819                   Insys_Anthem_000801819
Insys_Anthem_000801871                   Insys_Anthem_000801871
Insys_Anthem_000801942                   Insys_Anthem_000801942
Insys_Anthem_000801991                   Insys_Anthem_000801991
Insys_Anthem_000802084                   Insys_Anthem_000802084
Insys_Anthem_000802171                   Insys_Anthem_000802171
Insys_Anthem_000802179                   Insys_Anthem_000802179
Insys_Anthem_000802180                   Insys_Anthem_000802180
Insys_Anthem_000802229                   Insys_Anthem_000802229
Insys_Anthem_000802328                   Insys_Anthem_000802328
Insys_Anthem_000802329                   Insys_Anthem_000802329
Insys_Anthem_000802347                   Insys_Anthem_000802347
Insys_Anthem_000802348                   Insys_Anthem_000802348
Insys_Anthem_000802352                   Insys_Anthem_000802352
Insys_Anthem_000802434                   Insys_Anthem_000802434
Insys_Anthem_000802437                   Insys_Anthem_000802437
Insys_Anthem_000802526                   Insys_Anthem_000802526
Insys_Anthem_000802545                   Insys_Anthem_000802545
Insys_Anthem_000802546                   Insys_Anthem_000802546
Insys_Anthem_000802547                   Insys_Anthem_000802547
Insys_Anthem_000802551                   Insys_Anthem_000802551
Insys_Anthem_000802562                   Insys_Anthem_000802562
Insys_Anthem_000802671                   Insys_Anthem_000802671
Insys_Anthem_000802688                   Insys_Anthem_000802688
Insys_Anthem_000802711                   Insys_Anthem_000802711
Insys_Anthem_000802721                   Insys_Anthem_000802721
Insys_Anthem_000802722                   Insys_Anthem_000802722
Insys_Anthem_000802723                   Insys_Anthem_000802723

                                                    488
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 490 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000802724                   Insys_Anthem_000802724
Insys_Anthem_000802725                   Insys_Anthem_000802725
Insys_Anthem_000802726                   Insys_Anthem_000802726
Insys_Anthem_000802727                   Insys_Anthem_000802727
Insys_Anthem_000802728                   Insys_Anthem_000802728
Insys_Anthem_000802729                   Insys_Anthem_000802729
Insys_Anthem_000802730                   Insys_Anthem_000802730
Insys_Anthem_000802731                   Insys_Anthem_000802731
Insys_Anthem_000802732                   Insys_Anthem_000802732
Insys_Anthem_000802733                   Insys_Anthem_000802733
Insys_Anthem_000802734                   Insys_Anthem_000802734
Insys_Anthem_000802754                   Insys_Anthem_000802754
Insys_Anthem_000802762                   Insys_Anthem_000802762
Insys_Anthem_000802768                   Insys_Anthem_000802768
Insys_Anthem_000802792                   Insys_Anthem_000802792
Insys_Anthem_000802793                   Insys_Anthem_000802793
Insys_Anthem_000802802                   Insys_Anthem_000802802
Insys_Anthem_000802809                   Insys_Anthem_000802809
Insys_Anthem_000802814                   Insys_Anthem_000802814
Insys_Anthem_000802895                   Insys_Anthem_000802895
Insys_Anthem_000803016                   Insys_Anthem_000803016
Insys_Anthem_000803022                   Insys_Anthem_000803022
Insys_Anthem_000803059                   Insys_Anthem_000803059
Insys_Anthem_000803085                   Insys_Anthem_000803085
Insys_Anthem_000803255                   Insys_Anthem_000803255
Insys_Anthem_000803273                   Insys_Anthem_000803273
Insys_Anthem_000803274                   Insys_Anthem_000803274
Insys_Anthem_000803293                   Insys_Anthem_000803293
Insys_Anthem_000803416                   Insys_Anthem_000803416
Insys_Anthem_000803432                   Insys_Anthem_000803432
Insys_Anthem_000803509                   Insys_Anthem_000803509
Insys_Anthem_000803566                   Insys_Anthem_000803566
Insys_Anthem_000803696                   Insys_Anthem_000803696
Insys_Anthem_000803723                   Insys_Anthem_000803723
Insys_Anthem_000803762                   Insys_Anthem_000803762
Insys_Anthem_000803831                   Insys_Anthem_000803831
Insys_Anthem_000803835                   Insys_Anthem_000803835
Insys_Anthem_000803858                   Insys_Anthem_000803858
Insys_Anthem_000803864                   Insys_Anthem_000803864
Insys_Anthem_000804042                   Insys_Anthem_000804042
Insys_Anthem_000804148                   Insys_Anthem_000804148
Insys_Anthem_000804155                   Insys_Anthem_000804155
Insys_Anthem_000804156                   Insys_Anthem_000804156
Insys_Anthem_000804157                   Insys_Anthem_000804157
Insys_Anthem_000804158                   Insys_Anthem_000804158
Insys_Anthem_000804159                   Insys_Anthem_000804159
Insys_Anthem_000804160                   Insys_Anthem_000804160

                                                    489
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 491 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000804163                   Insys_Anthem_000804163
Insys_Anthem_000804164                   Insys_Anthem_000804164
Insys_Anthem_000804165                   Insys_Anthem_000804165
Insys_Anthem_000804166                   Insys_Anthem_000804166
Insys_Anthem_000804167                   Insys_Anthem_000804167
Insys_Anthem_000804168                   Insys_Anthem_000804168
Insys_Anthem_000804169                   Insys_Anthem_000804169
Insys_Anthem_000804170                   Insys_Anthem_000804170
Insys_Anthem_000804171                   Insys_Anthem_000804171
Insys_Anthem_000804172                   Insys_Anthem_000804172
Insys_Anthem_000804193                   Insys_Anthem_000804193
Insys_Anthem_000804200                   Insys_Anthem_000804200
Insys_Anthem_000804204                   Insys_Anthem_000804204
Insys_Anthem_000804238                   Insys_Anthem_000804238
Insys_Anthem_000804244                   Insys_Anthem_000804244
Insys_Anthem_000804328                   Insys_Anthem_000804328
Insys_Anthem_000804329                   Insys_Anthem_000804329
Insys_Anthem_000804346                   Insys_Anthem_000804346
Insys_Anthem_000804347                   Insys_Anthem_000804347
Insys_Anthem_000804378                   Insys_Anthem_000804378
Insys_Anthem_000804403                   Insys_Anthem_000804403
Insys_Anthem_000804420                   Insys_Anthem_000804420
Insys_Anthem_000804520                   Insys_Anthem_000804520
Insys_Anthem_000804521                   Insys_Anthem_000804521
Insys_Anthem_000804661                   Insys_Anthem_000804661
Insys_Anthem_000804704                   Insys_Anthem_000804704
Insys_Anthem_000804731                   Insys_Anthem_000804731
Insys_Anthem_000804771                   Insys_Anthem_000804771
Insys_Anthem_000804848                   Insys_Anthem_000804848
Insys_Anthem_000804849                   Insys_Anthem_000804849
Insys_Anthem_000804851                   Insys_Anthem_000804851
Insys_Anthem_000804852                   Insys_Anthem_000804852
Insys_Anthem_000804863                   Insys_Anthem_000804863
Insys_Anthem_000804864                   Insys_Anthem_000804864
Insys_Anthem_000804866                   Insys_Anthem_000804866
Insys_Anthem_000804887                   Insys_Anthem_000804887
Insys_Anthem_000804888                   Insys_Anthem_000804888
Insys_Anthem_000804894                   Insys_Anthem_000804894
Insys_Anthem_000804895                   Insys_Anthem_000804895
Insys_Anthem_000804989                   Insys_Anthem_000804989
Insys_Anthem_000805037                   Insys_Anthem_000805037
Insys_Anthem_000805038                   Insys_Anthem_000805038
Insys_Anthem_000805115                   Insys_Anthem_000805115
Insys_Anthem_000805116                   Insys_Anthem_000805116
Insys_Anthem_000805145                   Insys_Anthem_000805145
Insys_Anthem_000805161                   Insys_Anthem_000805161
Insys_Anthem_000805187                   Insys_Anthem_000805187

                                                    490
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 492 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000805216                   Insys_Anthem_000805216
Insys_Anthem_000805222                   Insys_Anthem_000805222
Insys_Anthem_000805251                   Insys_Anthem_000805251
Insys_Anthem_000805266                   Insys_Anthem_000805266
Insys_Anthem_000805377                   Insys_Anthem_000805377
Insys_Anthem_000805380                   Insys_Anthem_000805380
Insys_Anthem_000805511                   Insys_Anthem_000805511
Insys_Anthem_000805548                   Insys_Anthem_000805548
Insys_Anthem_000805549                   Insys_Anthem_000805549
Insys_Anthem_000805572                   Insys_Anthem_000805572
Insys_Anthem_000805573                   Insys_Anthem_000805573
Insys_Anthem_000805574                   Insys_Anthem_000805574
Insys_Anthem_000805575                   Insys_Anthem_000805575
Insys_Anthem_000805576                   Insys_Anthem_000805576
Insys_Anthem_000805577                   Insys_Anthem_000805577
Insys_Anthem_000805580                   Insys_Anthem_000805580
Insys_Anthem_000805640                   Insys_Anthem_000805640
Insys_Anthem_000805641                   Insys_Anthem_000805641
Insys_Anthem_000805680                   Insys_Anthem_000805680
Insys_Anthem_000805681                   Insys_Anthem_000805681
Insys_Anthem_000805691                   Insys_Anthem_000805691
Insys_Anthem_000805692                   Insys_Anthem_000805692
Insys_Anthem_000805702                   Insys_Anthem_000805702
Insys_Anthem_000805703                   Insys_Anthem_000805703
Insys_Anthem_000805708                   Insys_Anthem_000805708
Insys_Anthem_000805709                   Insys_Anthem_000805709
Insys_Anthem_000805710                   Insys_Anthem_000805710
Insys_Anthem_000805711                   Insys_Anthem_000805711
Insys_Anthem_000805746                   Insys_Anthem_000805746
Insys_Anthem_000805753                   Insys_Anthem_000805753
Insys_Anthem_000805757                   Insys_Anthem_000805757
Insys_Anthem_000805829                   Insys_Anthem_000805829
Insys_Anthem_000805830                   Insys_Anthem_000805830
Insys_Anthem_000805882                   Insys_Anthem_000805882
Insys_Anthem_000805912                   Insys_Anthem_000805912
Insys_Anthem_000805913                   Insys_Anthem_000805913
Insys_Anthem_000805924                   Insys_Anthem_000805924
Insys_Anthem_000805925                   Insys_Anthem_000805925
Insys_Anthem_000805928                   Insys_Anthem_000805928
Insys_Anthem_000805940                   Insys_Anthem_000805940
Insys_Anthem_000806003                   Insys_Anthem_000806003
Insys_Anthem_000806004                   Insys_Anthem_000806004
Insys_Anthem_000806006                   Insys_Anthem_000806006
Insys_Anthem_000806007                   Insys_Anthem_000806007
Insys_Anthem_000806125                   Insys_Anthem_000806125
Insys_Anthem_000806216                   Insys_Anthem_000806216
Insys_Anthem_000806227                   Insys_Anthem_000806227

                                                    491
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 493 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000806249                   Insys_Anthem_000806249
Insys_Anthem_000806250                   Insys_Anthem_000806250
Insys_Anthem_000806254                   Insys_Anthem_000806254
Insys_Anthem_000806255                   Insys_Anthem_000806255
Insys_Anthem_000806268                   Insys_Anthem_000806268
Insys_Anthem_000806269                   Insys_Anthem_000806269
Insys_Anthem_000806276                   Insys_Anthem_000806276
Insys_Anthem_000806277                   Insys_Anthem_000806277
Insys_Anthem_000806283                   Insys_Anthem_000806283
Insys_Anthem_000806304                   Insys_Anthem_000806304
Insys_Anthem_000806343                   Insys_Anthem_000806343
Insys_Anthem_000806344                   Insys_Anthem_000806344
Insys_Anthem_000806359                   Insys_Anthem_000806359
Insys_Anthem_000806360                   Insys_Anthem_000806360
Insys_Anthem_000806405                   Insys_Anthem_000806405
Insys_Anthem_000806441                   Insys_Anthem_000806441
Insys_Anthem_000806442                   Insys_Anthem_000806442
Insys_Anthem_000806443                   Insys_Anthem_000806443
Insys_Anthem_000806444                   Insys_Anthem_000806444
Insys_Anthem_000806445                   Insys_Anthem_000806445
Insys_Anthem_000806446                   Insys_Anthem_000806446
Insys_Anthem_000806447                   Insys_Anthem_000806447
Insys_Anthem_000806448                   Insys_Anthem_000806448
Insys_Anthem_000806449                   Insys_Anthem_000806449
Insys_Anthem_000806450                   Insys_Anthem_000806450
Insys_Anthem_000806451                   Insys_Anthem_000806451
Insys_Anthem_000806452                   Insys_Anthem_000806452
Insys_Anthem_000806453                   Insys_Anthem_000806453
Insys_Anthem_000806454                   Insys_Anthem_000806454
Insys_Anthem_000806455                   Insys_Anthem_000806455
Insys_Anthem_000806460                   Insys_Anthem_000806460
Insys_Anthem_000806461                   Insys_Anthem_000806461
Insys_Anthem_000806462                   Insys_Anthem_000806462
Insys_Anthem_000806463                   Insys_Anthem_000806463
Insys_Anthem_000806464                   Insys_Anthem_000806464
Insys_Anthem_000806465                   Insys_Anthem_000806465
Insys_Anthem_000806466                   Insys_Anthem_000806466
Insys_Anthem_000806467                   Insys_Anthem_000806467
Insys_Anthem_000806468                   Insys_Anthem_000806468
Insys_Anthem_000806469                   Insys_Anthem_000806469
Insys_Anthem_000806472                   Insys_Anthem_000806472
Insys_Anthem_000806473                   Insys_Anthem_000806473
Insys_Anthem_000806474                   Insys_Anthem_000806474
Insys_Anthem_000806475                   Insys_Anthem_000806475
Insys_Anthem_000806476                   Insys_Anthem_000806476
Insys_Anthem_000806477                   Insys_Anthem_000806477
Insys_Anthem_000806480                   Insys_Anthem_000806480

                                                    492
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 494 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000806481                   Insys_Anthem_000806481
Insys_Anthem_000806482                   Insys_Anthem_000806482
Insys_Anthem_000806483                   Insys_Anthem_000806483
Insys_Anthem_000806484                   Insys_Anthem_000806484
Insys_Anthem_000806485                   Insys_Anthem_000806485
Insys_Anthem_000806486                   Insys_Anthem_000806486
Insys_Anthem_000806487                   Insys_Anthem_000806487
Insys_Anthem_000806489                   Insys_Anthem_000806489
Insys_Anthem_000806490                   Insys_Anthem_000806490
Insys_Anthem_000806673                   Insys_Anthem_000806673
Insys_Anthem_000806752                   Insys_Anthem_000806752
Insys_Anthem_000806765                   Insys_Anthem_000806765
Insys_Anthem_000806774                   Insys_Anthem_000806774
Insys_Anthem_000806775                   Insys_Anthem_000806775
Insys_Anthem_000806850                   Insys_Anthem_000806850
Insys_Anthem_000806863                   Insys_Anthem_000806863
Insys_Anthem_000806892                   Insys_Anthem_000806892
Insys_Anthem_000806907                   Insys_Anthem_000806907
Insys_Anthem_000806947                   Insys_Anthem_000806947
Insys_Anthem_000806971                   Insys_Anthem_000806971
Insys_Anthem_000806986                   Insys_Anthem_000806986
Insys_Anthem_000807059                   Insys_Anthem_000807059
Insys_Anthem_000807094                   Insys_Anthem_000807094
Insys_Anthem_000807308                   Insys_Anthem_000807308
Insys_Anthem_000807428                   Insys_Anthem_000807428
Insys_Anthem_000807431                   Insys_Anthem_000807431
Insys_Anthem_000807444                   Insys_Anthem_000807444
Insys_Anthem_000807451                   Insys_Anthem_000807451
Insys_Anthem_000807529                   Insys_Anthem_000807529
Insys_Anthem_000807549                   Insys_Anthem_000807549
Insys_Anthem_000807550                   Insys_Anthem_000807550
Insys_Anthem_000807553                   Insys_Anthem_000807553
Insys_Anthem_000807630                   Insys_Anthem_000807630
Insys_Anthem_000807646                   Insys_Anthem_000807646
Insys_Anthem_000807650                   Insys_Anthem_000807650
Insys_Anthem_000807806                   Insys_Anthem_000807806
Insys_Anthem_000807844                   Insys_Anthem_000807844
Insys_Anthem_000807865                   Insys_Anthem_000807865
Insys_Anthem_000807890                   Insys_Anthem_000807890
Insys_Anthem_000807952                   Insys_Anthem_000807952
Insys_Anthem_000807968                   Insys_Anthem_000807968
Insys_Anthem_000808133                   Insys_Anthem_000808133
Insys_Anthem_000808214                   Insys_Anthem_000808214
Insys_Anthem_000808224                   Insys_Anthem_000808224
Insys_Anthem_000808227                   Insys_Anthem_000808227
Insys_Anthem_000808284                   Insys_Anthem_000808284
Insys_Anthem_000808291                   Insys_Anthem_000808291

                                                    493
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 495 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000808362                   Insys_Anthem_000808362
Insys_Anthem_000808364                   Insys_Anthem_000808364
Insys_Anthem_000808416                   Insys_Anthem_000808416
Insys_Anthem_000808794                   Insys_Anthem_000808794
Insys_Anthem_000808883                   Insys_Anthem_000808883
Insys_Anthem_000808885                   Insys_Anthem_000808885
Insys_Anthem_000809080                   Insys_Anthem_000809080
Insys_Anthem_000809085                   Insys_Anthem_000809085
Insys_Anthem_000809106                   Insys_Anthem_000809106
Insys_Anthem_000809108                   Insys_Anthem_000809108
Insys_Anthem_000809153                   Insys_Anthem_000809153
Insys_Anthem_000809184                   Insys_Anthem_000809184
Insys_Anthem_000809187                   Insys_Anthem_000809187
Insys_Anthem_000809200                   Insys_Anthem_000809200
Insys_Anthem_000809216                   Insys_Anthem_000809216
Insys_Anthem_000809229                   Insys_Anthem_000809229
Insys_Anthem_000809368                   Insys_Anthem_000809368
Insys_Anthem_000809391                   Insys_Anthem_000809391
Insys_Anthem_000809393                   Insys_Anthem_000809393
Insys_Anthem_000809409                   Insys_Anthem_000809409
Insys_Anthem_000809420                   Insys_Anthem_000809420
Insys_Anthem_000809475                   Insys_Anthem_000809475
Insys_Anthem_000809492                   Insys_Anthem_000809492
Insys_Anthem_000809578                   Insys_Anthem_000809578
Insys_Anthem_000809579                   Insys_Anthem_000809579
Insys_Anthem_000809702                   Insys_Anthem_000809702
Insys_Anthem_000809727                   Insys_Anthem_000809727
Insys_Anthem_000809733                   Insys_Anthem_000809733
Insys_Anthem_000809734                   Insys_Anthem_000809734
Insys_Anthem_000809753                   Insys_Anthem_000809753
Insys_Anthem_000809766                   Insys_Anthem_000809766
Insys_Anthem_000809776                   Insys_Anthem_000809776
Insys_Anthem_000809794                   Insys_Anthem_000809794
Insys_Anthem_000809959                   Insys_Anthem_000809959
Insys_Anthem_000810025                   Insys_Anthem_000810025
Insys_Anthem_000810220                   Insys_Anthem_000810220
Insys_Anthem_000810474                   Insys_Anthem_000810474
Insys_Anthem_000810655                   Insys_Anthem_000810655
Insys_Anthem_000810671                   Insys_Anthem_000810671
Insys_Anthem_000810696                   Insys_Anthem_000810696
Insys_Anthem_000810708                   Insys_Anthem_000810708
Insys_Anthem_000810709                   Insys_Anthem_000810709
Insys_Anthem_000810780                   Insys_Anthem_000810780
Insys_Anthem_000810782                   Insys_Anthem_000810782
Insys_Anthem_000810789                   Insys_Anthem_000810789
Insys_Anthem_000810793                   Insys_Anthem_000810793
Insys_Anthem_000810922                   Insys_Anthem_000810922

                                                    494
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 496 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000811182                   Insys_Anthem_000811182
Insys_Anthem_000811183                   Insys_Anthem_000811183
Insys_Anthem_000811207                   Insys_Anthem_000811207
Insys_Anthem_000811313                   Insys_Anthem_000811313
Insys_Anthem_000811314                   Insys_Anthem_000811314
Insys_Anthem_000811342                   Insys_Anthem_000811342
Insys_Anthem_000811343                   Insys_Anthem_000811343
Insys_Anthem_000811658                   Insys_Anthem_000811658
Insys_Anthem_000811696                   Insys_Anthem_000811696
Insys_Anthem_000811699                   Insys_Anthem_000811699
Insys_Anthem_000811805                   Insys_Anthem_000811805
Insys_Anthem_000811816                   Insys_Anthem_000811816
Insys_Anthem_000811845                   Insys_Anthem_000811845
Insys_Anthem_000811846                   Insys_Anthem_000811846
Insys_Anthem_000811847                   Insys_Anthem_000811847
Insys_Anthem_000811848                   Insys_Anthem_000811848
Insys_Anthem_000811849                   Insys_Anthem_000811849
Insys_Anthem_000811850                   Insys_Anthem_000811850
Insys_Anthem_000811880                   Insys_Anthem_000811880
Insys_Anthem_000811896                   Insys_Anthem_000811896
Insys_Anthem_000811897                   Insys_Anthem_000811897
Insys_Anthem_000811900                   Insys_Anthem_000811900
Insys_Anthem_000811925                   Insys_Anthem_000811925
Insys_Anthem_000812007                   Insys_Anthem_000812007
Insys_Anthem_000812014                   Insys_Anthem_000812014
Insys_Anthem_000812016                   Insys_Anthem_000812016
Insys_Anthem_000812054                   Insys_Anthem_000812054
Insys_Anthem_000812072                   Insys_Anthem_000812072
Insys_Anthem_000812101                   Insys_Anthem_000812101
Insys_Anthem_000812102                   Insys_Anthem_000812102
Insys_Anthem_000812230                   Insys_Anthem_000812230
Insys_Anthem_000812316                   Insys_Anthem_000812316
Insys_Anthem_000812323                   Insys_Anthem_000812323
Insys_Anthem_000812325                   Insys_Anthem_000812325
Insys_Anthem_000812327                   Insys_Anthem_000812327
Insys_Anthem_000812345                   Insys_Anthem_000812345
Insys_Anthem_000812358                   Insys_Anthem_000812358
Insys_Anthem_000812457                   Insys_Anthem_000812457
Insys_Anthem_000812477                   Insys_Anthem_000812477
Insys_Anthem_000812527                   Insys_Anthem_000812527
Insys_Anthem_000812541                   Insys_Anthem_000812541
Insys_Anthem_000812582                   Insys_Anthem_000812582
Insys_Anthem_000812609                   Insys_Anthem_000812609
Insys_Anthem_000812791                   Insys_Anthem_000812791
Insys_Anthem_000812841                   Insys_Anthem_000812841
Insys_Anthem_000812960                   Insys_Anthem_000812960
Insys_Anthem_000812980                   Insys_Anthem_000812980

                                                    495
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 497 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000812990                   Insys_Anthem_000812990
Insys_Anthem_000812995                   Insys_Anthem_000812995
Insys_Anthem_000813064                   Insys_Anthem_000813064
Insys_Anthem_000813095                   Insys_Anthem_000813095
Insys_Anthem_000813112                   Insys_Anthem_000813112
Insys_Anthem_000813118                   Insys_Anthem_000813118
Insys_Anthem_000813121                   Insys_Anthem_000813121
Insys_Anthem_000813136                   Insys_Anthem_000813136
Insys_Anthem_000813165                   Insys_Anthem_000813165
Insys_Anthem_000813229                   Insys_Anthem_000813229
Insys_Anthem_000813268                   Insys_Anthem_000813268
Insys_Anthem_000813280                   Insys_Anthem_000813280
Insys_Anthem_000813286                   Insys_Anthem_000813286
Insys_Anthem_000813308                   Insys_Anthem_000813308
Insys_Anthem_000813325                   Insys_Anthem_000813325
Insys_Anthem_000813347                   Insys_Anthem_000813347
Insys_Anthem_000813348                   Insys_Anthem_000813348
Insys_Anthem_000813349                   Insys_Anthem_000813349
Insys_Anthem_000813350                   Insys_Anthem_000813350
Insys_Anthem_000813367                   Insys_Anthem_000813367
Insys_Anthem_000813401                   Insys_Anthem_000813401
Insys_Anthem_000813413                   Insys_Anthem_000813413
Insys_Anthem_000813414                   Insys_Anthem_000813414
Insys_Anthem_000813416                   Insys_Anthem_000813416
Insys_Anthem_000813423                   Insys_Anthem_000813423
Insys_Anthem_000813438                   Insys_Anthem_000813438
Insys_Anthem_000813480                   Insys_Anthem_000813480
Insys_Anthem_000813481                   Insys_Anthem_000813481
Insys_Anthem_000813484                   Insys_Anthem_000813484
Insys_Anthem_000813494                   Insys_Anthem_000813494
Insys_Anthem_000813505                   Insys_Anthem_000813505
Insys_Anthem_000813608                   Insys_Anthem_000813608
Insys_Anthem_000813642                   Insys_Anthem_000813642
Insys_Anthem_000813664                   Insys_Anthem_000813664
Insys_Anthem_000813692                   Insys_Anthem_000813692
Insys_Anthem_000813753                   Insys_Anthem_000813753
Insys_Anthem_000813758                   Insys_Anthem_000813758
Insys_Anthem_000813762                   Insys_Anthem_000813762
Insys_Anthem_000813822                   Insys_Anthem_000813822
Insys_Anthem_000813845                   Insys_Anthem_000813845
Insys_Anthem_000813857                   Insys_Anthem_000813857
Insys_Anthem_000813858                   Insys_Anthem_000813858
Insys_Anthem_000813859                   Insys_Anthem_000813859
Insys_Anthem_000813888                   Insys_Anthem_000813888
Insys_Anthem_000813889                   Insys_Anthem_000813889
Insys_Anthem_000813963                   Insys_Anthem_000813963
Insys_Anthem_000814021                   Insys_Anthem_000814021

                                                    496
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 498 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000814056                   Insys_Anthem_000814056
Insys_Anthem_000814057                   Insys_Anthem_000814057
Insys_Anthem_000814142                   Insys_Anthem_000814142
Insys_Anthem_000814179                   Insys_Anthem_000814179
Insys_Anthem_000814297                   Insys_Anthem_000814297
Insys_Anthem_000814386                   Insys_Anthem_000814386
Insys_Anthem_000814388                   Insys_Anthem_000814388
Insys_Anthem_000814454                   Insys_Anthem_000814454
Insys_Anthem_000814469                   Insys_Anthem_000814469
Insys_Anthem_000814489                   Insys_Anthem_000814489
Insys_Anthem_000814501                   Insys_Anthem_000814501
Insys_Anthem_000814534                   Insys_Anthem_000814534
Insys_Anthem_000814561                   Insys_Anthem_000814561
Insys_Anthem_000814592                   Insys_Anthem_000814592
Insys_Anthem_000814600                   Insys_Anthem_000814600
Insys_Anthem_000814605                   Insys_Anthem_000814605
Insys_Anthem_000814607                   Insys_Anthem_000814607
Insys_Anthem_000814656                   Insys_Anthem_000814656
Insys_Anthem_000814688                   Insys_Anthem_000814688
Insys_Anthem_000814752                   Insys_Anthem_000814752
Insys_Anthem_000814775                   Insys_Anthem_000814775
Insys_Anthem_000814916                   Insys_Anthem_000814916
Insys_Anthem_000814917                   Insys_Anthem_000814917
Insys_Anthem_000814920                   Insys_Anthem_000814920
Insys_Anthem_000814921                   Insys_Anthem_000814921
Insys_Anthem_000815000                   Insys_Anthem_000815000
Insys_Anthem_000815045                   Insys_Anthem_000815045
Insys_Anthem_000815185                   Insys_Anthem_000815185
Insys_Anthem_000815260                   Insys_Anthem_000815260
Insys_Anthem_000815274                   Insys_Anthem_000815274
Insys_Anthem_000815402                   Insys_Anthem_000815402
Insys_Anthem_000815413                   Insys_Anthem_000815413
Insys_Anthem_000815533                   Insys_Anthem_000815533
Insys_Anthem_000815551                   Insys_Anthem_000815551
Insys_Anthem_000815629                   Insys_Anthem_000815629
Insys_Anthem_000815731                   Insys_Anthem_000815731
Insys_Anthem_000815809                   Insys_Anthem_000815809
Insys_Anthem_000815827                   Insys_Anthem_000815827
Insys_Anthem_000815869                   Insys_Anthem_000815869
Insys_Anthem_000815878                   Insys_Anthem_000815878
Insys_Anthem_000815894                   Insys_Anthem_000815894
Insys_Anthem_000815895                   Insys_Anthem_000815895
Insys_Anthem_000815896                   Insys_Anthem_000815896
Insys_Anthem_000815897                   Insys_Anthem_000815897
Insys_Anthem_000815898                   Insys_Anthem_000815898
Insys_Anthem_000815899                   Insys_Anthem_000815899
Insys_Anthem_000815900                   Insys_Anthem_000815900

                                                    497
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 499 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000815901                   Insys_Anthem_000815901
Insys_Anthem_000815927                   Insys_Anthem_000815927
Insys_Anthem_000815948                   Insys_Anthem_000815948
Insys_Anthem_000816032                   Insys_Anthem_000816032
Insys_Anthem_000816080                   Insys_Anthem_000816080
Insys_Anthem_000816083                   Insys_Anthem_000816083
Insys_Anthem_000816105                   Insys_Anthem_000816105
Insys_Anthem_000816113                   Insys_Anthem_000816113
Insys_Anthem_000816147                   Insys_Anthem_000816147
Insys_Anthem_000816186                   Insys_Anthem_000816186
Insys_Anthem_000816290                   Insys_Anthem_000816290
Insys_Anthem_000816510                   Insys_Anthem_000816510
Insys_Anthem_000816511                   Insys_Anthem_000816511
Insys_Anthem_000816519                   Insys_Anthem_000816519
Insys_Anthem_000816608                   Insys_Anthem_000816608
Insys_Anthem_000816658                   Insys_Anthem_000816658
Insys_Anthem_000816659                   Insys_Anthem_000816659
Insys_Anthem_000816660                   Insys_Anthem_000816660
Insys_Anthem_000816661                   Insys_Anthem_000816661
Insys_Anthem_000816662                   Insys_Anthem_000816662
Insys_Anthem_000816663                   Insys_Anthem_000816663
Insys_Anthem_000816686                   Insys_Anthem_000816686
Insys_Anthem_000816814                   Insys_Anthem_000816814
Insys_Anthem_000816819                   Insys_Anthem_000816819
Insys_Anthem_000816822                   Insys_Anthem_000816822
Insys_Anthem_000816823                   Insys_Anthem_000816823
Insys_Anthem_000816838                   Insys_Anthem_000816838
Insys_Anthem_000816965                   Insys_Anthem_000816965
Insys_Anthem_000817020                   Insys_Anthem_000817020
Insys_Anthem_000817147                   Insys_Anthem_000817147
Insys_Anthem_000817171                   Insys_Anthem_000817171
Insys_Anthem_000817211                   Insys_Anthem_000817211
Insys_Anthem_000817263                   Insys_Anthem_000817263
Insys_Anthem_000817513                   Insys_Anthem_000817513
Insys_Anthem_000817540                   Insys_Anthem_000817540
Insys_Anthem_000817541                   Insys_Anthem_000817541
Insys_Anthem_000817647                   Insys_Anthem_000817647
Insys_Anthem_000817648                   Insys_Anthem_000817648
Insys_Anthem_000817688                   Insys_Anthem_000817688
Insys_Anthem_000817689                   Insys_Anthem_000817689
Insys_Anthem_000817690                   Insys_Anthem_000817690
Insys_Anthem_000817699                   Insys_Anthem_000817699
Insys_Anthem_000817701                   Insys_Anthem_000817701
Insys_Anthem_000817703                   Insys_Anthem_000817703
Insys_Anthem_000817721                   Insys_Anthem_000817721
Insys_Anthem_000817737                   Insys_Anthem_000817737
Insys_Anthem_000817760                   Insys_Anthem_000817760

                                                    498
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 500 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000817763                   Insys_Anthem_000817763
Insys_Anthem_000817764                   Insys_Anthem_000817764
Insys_Anthem_000817778                   Insys_Anthem_000817778
Insys_Anthem_000817832                   Insys_Anthem_000817832
Insys_Anthem_000817833                   Insys_Anthem_000817833
Insys_Anthem_000817834                   Insys_Anthem_000817834
Insys_Anthem_000817835                   Insys_Anthem_000817835
Insys_Anthem_000817838                   Insys_Anthem_000817838
Insys_Anthem_000817840                   Insys_Anthem_000817840
Insys_Anthem_000817842                   Insys_Anthem_000817842
Insys_Anthem_000817844                   Insys_Anthem_000817844
Insys_Anthem_000817846                   Insys_Anthem_000817846
Insys_Anthem_000817848                   Insys_Anthem_000817848
Insys_Anthem_000817906                   Insys_Anthem_000817906
Insys_Anthem_000817907                   Insys_Anthem_000817907
Insys_Anthem_000817908                   Insys_Anthem_000817908
Insys_Anthem_000818043                   Insys_Anthem_000818043
Insys_Anthem_000818044                   Insys_Anthem_000818044
Insys_Anthem_000818045                   Insys_Anthem_000818045
Insys_Anthem_000818191                   Insys_Anthem_000818191
Insys_Anthem_000818227                   Insys_Anthem_000818227
Insys_Anthem_000818242                   Insys_Anthem_000818242
Insys_Anthem_000818254                   Insys_Anthem_000818254
Insys_Anthem_000818256                   Insys_Anthem_000818256
Insys_Anthem_000818263                   Insys_Anthem_000818263
Insys_Anthem_000818289                   Insys_Anthem_000818289
Insys_Anthem_000818298                   Insys_Anthem_000818298
Insys_Anthem_000818299                   Insys_Anthem_000818299
Insys_Anthem_000818335                   Insys_Anthem_000818335
Insys_Anthem_000818336                   Insys_Anthem_000818336
Insys_Anthem_000818352                   Insys_Anthem_000818352
Insys_Anthem_000818355                   Insys_Anthem_000818355
Insys_Anthem_000818385                   Insys_Anthem_000818385
Insys_Anthem_000818440                   Insys_Anthem_000818440
Insys_Anthem_000818441                   Insys_Anthem_000818441
Insys_Anthem_000818463                   Insys_Anthem_000818463
Insys_Anthem_000818480                   Insys_Anthem_000818480
Insys_Anthem_000818494                   Insys_Anthem_000818494
Insys_Anthem_000818513                   Insys_Anthem_000818513
Insys_Anthem_000818622                   Insys_Anthem_000818622
Insys_Anthem_000818691                   Insys_Anthem_000818691
Insys_Anthem_000818704                   Insys_Anthem_000818704
Insys_Anthem_000818765                   Insys_Anthem_000818765
Insys_Anthem_000818766                   Insys_Anthem_000818766
Insys_Anthem_000818767                   Insys_Anthem_000818767
Insys_Anthem_000818768                   Insys_Anthem_000818768
Insys_Anthem_000818769                   Insys_Anthem_000818769

                                                    499
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 501 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000818770                   Insys_Anthem_000818770
Insys_Anthem_000818778                   Insys_Anthem_000818778
Insys_Anthem_000818779                   Insys_Anthem_000818779
Insys_Anthem_000818781                   Insys_Anthem_000818781
Insys_Anthem_000818786                   Insys_Anthem_000818786
Insys_Anthem_000818788                   Insys_Anthem_000818788
Insys_Anthem_000818790                   Insys_Anthem_000818790
Insys_Anthem_000818793                   Insys_Anthem_000818793
Insys_Anthem_000818804                   Insys_Anthem_000818804
Insys_Anthem_000818814                   Insys_Anthem_000818814
Insys_Anthem_000818825                   Insys_Anthem_000818825
Insys_Anthem_000818826                   Insys_Anthem_000818826
Insys_Anthem_000818827                   Insys_Anthem_000818827
Insys_Anthem_000818828                   Insys_Anthem_000818828
Insys_Anthem_000818829                   Insys_Anthem_000818829
Insys_Anthem_000818830                   Insys_Anthem_000818830
Insys_Anthem_000818864                   Insys_Anthem_000818864
Insys_Anthem_000818920                   Insys_Anthem_000818920
Insys_Anthem_000818943                   Insys_Anthem_000818943
Insys_Anthem_000818992                   Insys_Anthem_000818992
Insys_Anthem_000818993                   Insys_Anthem_000818993
Insys_Anthem_000819024                   Insys_Anthem_000819024
Insys_Anthem_000819118                   Insys_Anthem_000819118
Insys_Anthem_000819141                   Insys_Anthem_000819141
Insys_Anthem_000819151                   Insys_Anthem_000819151
Insys_Anthem_000819220                   Insys_Anthem_000819220
Insys_Anthem_000819428                   Insys_Anthem_000819428
Insys_Anthem_000819499                   Insys_Anthem_000819499
Insys_Anthem_000819552                   Insys_Anthem_000819552
Insys_Anthem_000819553                   Insys_Anthem_000819553
Insys_Anthem_000819554                   Insys_Anthem_000819554
Insys_Anthem_000819555                   Insys_Anthem_000819555
Insys_Anthem_000819625                   Insys_Anthem_000819625
Insys_Anthem_000819626                   Insys_Anthem_000819626
Insys_Anthem_000819668                   Insys_Anthem_000819668
Insys_Anthem_000819898                   Insys_Anthem_000819898
Insys_Anthem_000820041                   Insys_Anthem_000820041
Insys_Anthem_000820085                   Insys_Anthem_000820085
Insys_Anthem_000820134                   Insys_Anthem_000820134
Insys_Anthem_000820155                   Insys_Anthem_000820155
Insys_Anthem_000820277                   Insys_Anthem_000820277
Insys_Anthem_000820285                   Insys_Anthem_000820285
Insys_Anthem_000820377                   Insys_Anthem_000820377
Insys_Anthem_000820492                   Insys_Anthem_000820492
Insys_Anthem_000820728                   Insys_Anthem_000820728
Insys_Anthem_000820800                   Insys_Anthem_000820800
Insys_Anthem_000820870                   Insys_Anthem_000820870

                                                    500
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 502 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000820977                   Insys_Anthem_000820977
Insys_Anthem_000820993                   Insys_Anthem_000820993
Insys_Anthem_000821020                   Insys_Anthem_000821020
Insys_Anthem_000821093                   Insys_Anthem_000821093
Insys_Anthem_000821117                   Insys_Anthem_000821117
Insys_Anthem_000821199                   Insys_Anthem_000821199
Insys_Anthem_000821201                   Insys_Anthem_000821201
Insys_Anthem_000821237                   Insys_Anthem_000821237
Insys_Anthem_000821244                   Insys_Anthem_000821244
Insys_Anthem_000821246                   Insys_Anthem_000821246
Insys_Anthem_000821248                   Insys_Anthem_000821248
Insys_Anthem_000821250                   Insys_Anthem_000821250
Insys_Anthem_000821252                   Insys_Anthem_000821252
Insys_Anthem_000821256                   Insys_Anthem_000821256
Insys_Anthem_000821265                   Insys_Anthem_000821265
Insys_Anthem_000821269                   Insys_Anthem_000821269
Insys_Anthem_000821286                   Insys_Anthem_000821286
Insys_Anthem_000821324                   Insys_Anthem_000821324
Insys_Anthem_000821334                   Insys_Anthem_000821334
Insys_Anthem_000821340                   Insys_Anthem_000821340
Insys_Anthem_000821344                   Insys_Anthem_000821344
Insys_Anthem_000821386                   Insys_Anthem_000821386
Insys_Anthem_000821393                   Insys_Anthem_000821393
Insys_Anthem_000821395                   Insys_Anthem_000821395
Insys_Anthem_000821397                   Insys_Anthem_000821397
Insys_Anthem_000821399                   Insys_Anthem_000821399
Insys_Anthem_000821414                   Insys_Anthem_000821414
Insys_Anthem_000821423                   Insys_Anthem_000821423
Insys_Anthem_000821440                   Insys_Anthem_000821440
Insys_Anthem_000821443                   Insys_Anthem_000821443
Insys_Anthem_000821450                   Insys_Anthem_000821450
Insys_Anthem_000821463                   Insys_Anthem_000821463
Insys_Anthem_000821482                   Insys_Anthem_000821482
Insys_Anthem_000821487                   Insys_Anthem_000821487
Insys_Anthem_000821492                   Insys_Anthem_000821492
Insys_Anthem_000821494                   Insys_Anthem_000821494
Insys_Anthem_000821500                   Insys_Anthem_000821500
Insys_Anthem_000821523                   Insys_Anthem_000821523
Insys_Anthem_000821530                   Insys_Anthem_000821530
Insys_Anthem_000821534                   Insys_Anthem_000821534
Insys_Anthem_000821538                   Insys_Anthem_000821538
Insys_Anthem_000821541                   Insys_Anthem_000821541
Insys_Anthem_000821550                   Insys_Anthem_000821550
Insys_Anthem_000821560                   Insys_Anthem_000821560
Insys_Anthem_000821569                   Insys_Anthem_000821569
Insys_Anthem_000821588                   Insys_Anthem_000821588
Insys_Anthem_000821593                   Insys_Anthem_000821593

                                                    501
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 503 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000821597                   Insys_Anthem_000821597
Insys_Anthem_000821602                   Insys_Anthem_000821602
Insys_Anthem_000821619                   Insys_Anthem_000821619
Insys_Anthem_000821632                   Insys_Anthem_000821632
Insys_Anthem_000821637                   Insys_Anthem_000821637
Insys_Anthem_000821650                   Insys_Anthem_000821650
Insys_Anthem_000821655                   Insys_Anthem_000821655
Insys_Anthem_000821657                   Insys_Anthem_000821657
Insys_Anthem_000821660                   Insys_Anthem_000821660
Insys_Anthem_000821662                   Insys_Anthem_000821662
Insys_Anthem_000821673                   Insys_Anthem_000821673
Insys_Anthem_000821679                   Insys_Anthem_000821679
Insys_Anthem_000821681                   Insys_Anthem_000821681
Insys_Anthem_000821684                   Insys_Anthem_000821684
Insys_Anthem_000821687                   Insys_Anthem_000821687
Insys_Anthem_000821692                   Insys_Anthem_000821692
Insys_Anthem_000821701                   Insys_Anthem_000821701
Insys_Anthem_000821703                   Insys_Anthem_000821703
Insys_Anthem_000821707                   Insys_Anthem_000821707
Insys_Anthem_000821714                   Insys_Anthem_000821714
Insys_Anthem_000821716                   Insys_Anthem_000821716
Insys_Anthem_000821720                   Insys_Anthem_000821720
Insys_Anthem_000821767                   Insys_Anthem_000821767
Insys_Anthem_000821769                   Insys_Anthem_000821769
Insys_Anthem_000821771                   Insys_Anthem_000821771
Insys_Anthem_000821775                   Insys_Anthem_000821775
Insys_Anthem_000821778                   Insys_Anthem_000821778
Insys_Anthem_000821790                   Insys_Anthem_000821790
Insys_Anthem_000821793                   Insys_Anthem_000821793
Insys_Anthem_000821795                   Insys_Anthem_000821795
Insys_Anthem_000821800                   Insys_Anthem_000821800
Insys_Anthem_000821802                   Insys_Anthem_000821802
Insys_Anthem_000821805                   Insys_Anthem_000821805
Insys_Anthem_000821807                   Insys_Anthem_000821807
Insys_Anthem_000821809                   Insys_Anthem_000821809
Insys_Anthem_000821811                   Insys_Anthem_000821811
Insys_Anthem_000821813                   Insys_Anthem_000821813
Insys_Anthem_000821819                   Insys_Anthem_000821819
Insys_Anthem_000821821                   Insys_Anthem_000821821
Insys_Anthem_000821827                   Insys_Anthem_000821827
Insys_Anthem_000821839                   Insys_Anthem_000821839
Insys_Anthem_000821845                   Insys_Anthem_000821845
Insys_Anthem_000821846                   Insys_Anthem_000821846
Insys_Anthem_000821852                   Insys_Anthem_000821852
Insys_Anthem_000821861                   Insys_Anthem_000821861
Insys_Anthem_000821863                   Insys_Anthem_000821863
Insys_Anthem_000821865                   Insys_Anthem_000821865

                                                    502
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 504 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000821871                   Insys_Anthem_000821871
Insys_Anthem_000821873                   Insys_Anthem_000821873
Insys_Anthem_000821881                   Insys_Anthem_000821881
Insys_Anthem_000821885                   Insys_Anthem_000821885
Insys_Anthem_000821890                   Insys_Anthem_000821890
Insys_Anthem_000821898                   Insys_Anthem_000821898
Insys_Anthem_000821901                   Insys_Anthem_000821901
Insys_Anthem_000821903                   Insys_Anthem_000821903
Insys_Anthem_000821909                   Insys_Anthem_000821909
Insys_Anthem_000821915                   Insys_Anthem_000821915
Insys_Anthem_000821922                   Insys_Anthem_000821922
Insys_Anthem_000821926                   Insys_Anthem_000821926
Insys_Anthem_000821937                   Insys_Anthem_000821937
Insys_Anthem_000821939                   Insys_Anthem_000821939
Insys_Anthem_000821943                   Insys_Anthem_000821943
Insys_Anthem_000821947                   Insys_Anthem_000821947
Insys_Anthem_000821970                   Insys_Anthem_000821970
Insys_Anthem_000821982                   Insys_Anthem_000821982
Insys_Anthem_000821983                   Insys_Anthem_000821983
Insys_Anthem_000821988                   Insys_Anthem_000821988
Insys_Anthem_000821990                   Insys_Anthem_000821990
Insys_Anthem_000821998                   Insys_Anthem_000821998
Insys_Anthem_000822019                   Insys_Anthem_000822019
Insys_Anthem_000822032                   Insys_Anthem_000822032
Insys_Anthem_000822034                   Insys_Anthem_000822034
Insys_Anthem_000822036                   Insys_Anthem_000822036
Insys_Anthem_000822038                   Insys_Anthem_000822038
Insys_Anthem_000822051                   Insys_Anthem_000822051
Insys_Anthem_000822053                   Insys_Anthem_000822053
Insys_Anthem_000822057                   Insys_Anthem_000822057
Insys_Anthem_000822064                   Insys_Anthem_000822064
Insys_Anthem_000822069                   Insys_Anthem_000822069
Insys_Anthem_000822077                   Insys_Anthem_000822077
Insys_Anthem_000822079                   Insys_Anthem_000822079
Insys_Anthem_000822094                   Insys_Anthem_000822094
Insys_Anthem_000822096                   Insys_Anthem_000822096
Insys_Anthem_000822107                   Insys_Anthem_000822107
Insys_Anthem_000822120                   Insys_Anthem_000822120
Insys_Anthem_000822122                   Insys_Anthem_000822122
Insys_Anthem_000822135                   Insys_Anthem_000822135
Insys_Anthem_000822146                   Insys_Anthem_000822146
Insys_Anthem_000822151                   Insys_Anthem_000822151
Insys_Anthem_000822155                   Insys_Anthem_000822155
Insys_Anthem_000822159                   Insys_Anthem_000822159
Insys_Anthem_000822172                   Insys_Anthem_000822172
Insys_Anthem_000822178                   Insys_Anthem_000822178
Insys_Anthem_000822205                   Insys_Anthem_000822205

                                                    503
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 505 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000822216                   Insys_Anthem_000822216
Insys_Anthem_000822218                   Insys_Anthem_000822218
Insys_Anthem_000822230                   Insys_Anthem_000822230
Insys_Anthem_000822232                   Insys_Anthem_000822232
Insys_Anthem_000822235                   Insys_Anthem_000822235
Insys_Anthem_000822237                   Insys_Anthem_000822237
Insys_Anthem_000822248                   Insys_Anthem_000822248
Insys_Anthem_000822255                   Insys_Anthem_000822255
Insys_Anthem_000822261                   Insys_Anthem_000822261
Insys_Anthem_000822268                   Insys_Anthem_000822268
Insys_Anthem_000822272                   Insys_Anthem_000822272
Insys_Anthem_000822303                   Insys_Anthem_000822303
Insys_Anthem_000822307                   Insys_Anthem_000822307
Insys_Anthem_000822320                   Insys_Anthem_000822320
Insys_Anthem_000822323                   Insys_Anthem_000822323
Insys_Anthem_000822325                   Insys_Anthem_000822325
Insys_Anthem_000822329                   Insys_Anthem_000822329
Insys_Anthem_000822346                   Insys_Anthem_000822346
Insys_Anthem_000822348                   Insys_Anthem_000822348
Insys_Anthem_000822358                   Insys_Anthem_000822358
Insys_Anthem_000822359                   Insys_Anthem_000822359
Insys_Anthem_000822364                   Insys_Anthem_000822364
Insys_Anthem_000822367                   Insys_Anthem_000822367
Insys_Anthem_000822372                   Insys_Anthem_000822372
Insys_Anthem_000822380                   Insys_Anthem_000822380
Insys_Anthem_000822383                   Insys_Anthem_000822383
Insys_Anthem_000822397                   Insys_Anthem_000822397
Insys_Anthem_000822399                   Insys_Anthem_000822399
Insys_Anthem_000822403                   Insys_Anthem_000822403
Insys_Anthem_000822426                   Insys_Anthem_000822426
Insys_Anthem_000822428                   Insys_Anthem_000822428
Insys_Anthem_000822430                   Insys_Anthem_000822430
Insys_Anthem_000822451                   Insys_Anthem_000822451
Insys_Anthem_000822457                   Insys_Anthem_000822457
Insys_Anthem_000822483                   Insys_Anthem_000822483
Insys_Anthem_000822485                   Insys_Anthem_000822485
Insys_Anthem_000822490                   Insys_Anthem_000822490
Insys_Anthem_000822511                   Insys_Anthem_000822511
Insys_Anthem_000822513                   Insys_Anthem_000822513
Insys_Anthem_000822515                   Insys_Anthem_000822515
Insys_Anthem_000822530                   Insys_Anthem_000822530
Insys_Anthem_000822532                   Insys_Anthem_000822532
Insys_Anthem_000822540                   Insys_Anthem_000822540
Insys_Anthem_000822552                   Insys_Anthem_000822552
Insys_Anthem_000822555                   Insys_Anthem_000822555
Insys_Anthem_000822561                   Insys_Anthem_000822561
Insys_Anthem_000822574                   Insys_Anthem_000822574

                                                    504
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 506 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000822581                   Insys_Anthem_000822581
Insys_Anthem_000822585                   Insys_Anthem_000822585
Insys_Anthem_000822589                   Insys_Anthem_000822589
Insys_Anthem_000822593                   Insys_Anthem_000822593
Insys_Anthem_000822601                   Insys_Anthem_000822601
Insys_Anthem_000822614                   Insys_Anthem_000822614
Insys_Anthem_000822618                   Insys_Anthem_000822618
Insys_Anthem_000822630                   Insys_Anthem_000822630
Insys_Anthem_000822641                   Insys_Anthem_000822641
Insys_Anthem_000822655                   Insys_Anthem_000822655
Insys_Anthem_000822657                   Insys_Anthem_000822657
Insys_Anthem_000822683                   Insys_Anthem_000822683
Insys_Anthem_000822688                   Insys_Anthem_000822688
Insys_Anthem_000822693                   Insys_Anthem_000822693
Insys_Anthem_000822712                   Insys_Anthem_000822712
Insys_Anthem_000822726                   Insys_Anthem_000822726
Insys_Anthem_000822728                   Insys_Anthem_000822728
Insys_Anthem_000822730                   Insys_Anthem_000822730
Insys_Anthem_000822732                   Insys_Anthem_000822732
Insys_Anthem_000822743                   Insys_Anthem_000822743
Insys_Anthem_000822745                   Insys_Anthem_000822745
Insys_Anthem_000822774                   Insys_Anthem_000822774
Insys_Anthem_000822780                   Insys_Anthem_000822780
Insys_Anthem_000822787                   Insys_Anthem_000822787
Insys_Anthem_000822797                   Insys_Anthem_000822797
Insys_Anthem_000822806                   Insys_Anthem_000822806
Insys_Anthem_000822813                   Insys_Anthem_000822813
Insys_Anthem_000822817                   Insys_Anthem_000822817
Insys_Anthem_000822822                   Insys_Anthem_000822822
Insys_Anthem_000822824                   Insys_Anthem_000822824
Insys_Anthem_000822835                   Insys_Anthem_000822835
Insys_Anthem_000822844                   Insys_Anthem_000822844
Insys_Anthem_000822849                   Insys_Anthem_000822849
Insys_Anthem_000822851                   Insys_Anthem_000822851
Insys_Anthem_000822859                   Insys_Anthem_000822859
Insys_Anthem_000822863                   Insys_Anthem_000822863
Insys_Anthem_000822879                   Insys_Anthem_000822879
Insys_Anthem_000822896                   Insys_Anthem_000822896
Insys_Anthem_000822906                   Insys_Anthem_000822906
Insys_Anthem_000822914                   Insys_Anthem_000822914
Insys_Anthem_000822920                   Insys_Anthem_000822920
Insys_Anthem_000822922                   Insys_Anthem_000822922
Insys_Anthem_000822929                   Insys_Anthem_000822929
Insys_Anthem_000822932                   Insys_Anthem_000822932
Insys_Anthem_000822934                   Insys_Anthem_000822934
Insys_Anthem_000822943                   Insys_Anthem_000822943
Insys_Anthem_000822947                   Insys_Anthem_000822947

                                                    505
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 507 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000822953                   Insys_Anthem_000822953
Insys_Anthem_000822960                   Insys_Anthem_000822960
Insys_Anthem_000823002                   Insys_Anthem_000823002
Insys_Anthem_000823005                   Insys_Anthem_000823005
Insys_Anthem_000823008                   Insys_Anthem_000823008
Insys_Anthem_000823010                   Insys_Anthem_000823010
Insys_Anthem_000823026                   Insys_Anthem_000823026
Insys_Anthem_000823028                   Insys_Anthem_000823028
Insys_Anthem_000823035                   Insys_Anthem_000823035
Insys_Anthem_000823039                   Insys_Anthem_000823039
Insys_Anthem_000823044                   Insys_Anthem_000823044
Insys_Anthem_000823050                   Insys_Anthem_000823050
Insys_Anthem_000823053                   Insys_Anthem_000823053
Insys_Anthem_000823055                   Insys_Anthem_000823055
Insys_Anthem_000823065                   Insys_Anthem_000823065
Insys_Anthem_000823069                   Insys_Anthem_000823069
Insys_Anthem_000823071                   Insys_Anthem_000823071
Insys_Anthem_000823077                   Insys_Anthem_000823077
Insys_Anthem_000823083                   Insys_Anthem_000823083
Insys_Anthem_000823085                   Insys_Anthem_000823085
Insys_Anthem_000823092                   Insys_Anthem_000823092
Insys_Anthem_000823096                   Insys_Anthem_000823096
Insys_Anthem_000823100                   Insys_Anthem_000823100
Insys_Anthem_000823106                   Insys_Anthem_000823106
Insys_Anthem_000823108                   Insys_Anthem_000823108
Insys_Anthem_000823127                   Insys_Anthem_000823127
Insys_Anthem_000823129                   Insys_Anthem_000823129
Insys_Anthem_000823149                   Insys_Anthem_000823149
Insys_Anthem_000823155                   Insys_Anthem_000823155
Insys_Anthem_000823174                   Insys_Anthem_000823174
Insys_Anthem_000823176                   Insys_Anthem_000823176
Insys_Anthem_000823185                   Insys_Anthem_000823185
Insys_Anthem_000823188                   Insys_Anthem_000823188
Insys_Anthem_000823193                   Insys_Anthem_000823193
Insys_Anthem_000823198                   Insys_Anthem_000823198
Insys_Anthem_000823200                   Insys_Anthem_000823200
Insys_Anthem_000823207                   Insys_Anthem_000823207
Insys_Anthem_000823221                   Insys_Anthem_000823221
Insys_Anthem_000823230                   Insys_Anthem_000823230
Insys_Anthem_000823235                   Insys_Anthem_000823235
Insys_Anthem_000823258                   Insys_Anthem_000823258
Insys_Anthem_000823262                   Insys_Anthem_000823262
Insys_Anthem_000823278                   Insys_Anthem_000823278
Insys_Anthem_000823284                   Insys_Anthem_000823284
Insys_Anthem_000823299                   Insys_Anthem_000823299
Insys_Anthem_000823308                   Insys_Anthem_000823308
Insys_Anthem_000823311                   Insys_Anthem_000823311

                                                    506
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 508 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000823341                   Insys_Anthem_000823341
Insys_Anthem_000823351                   Insys_Anthem_000823351
Insys_Anthem_000823354                   Insys_Anthem_000823354
Insys_Anthem_000823358                   Insys_Anthem_000823358
Insys_Anthem_000823362                   Insys_Anthem_000823362
Insys_Anthem_000823376                   Insys_Anthem_000823376
Insys_Anthem_000823378                   Insys_Anthem_000823378
Insys_Anthem_000823381                   Insys_Anthem_000823381
Insys_Anthem_000823383                   Insys_Anthem_000823383
Insys_Anthem_000823385                   Insys_Anthem_000823385
Insys_Anthem_000823388                   Insys_Anthem_000823388
Insys_Anthem_000823389                   Insys_Anthem_000823389
Insys_Anthem_000823401                   Insys_Anthem_000823401
Insys_Anthem_000823405                   Insys_Anthem_000823405
Insys_Anthem_000823407                   Insys_Anthem_000823407
Insys_Anthem_000823409                   Insys_Anthem_000823409
Insys_Anthem_000823411                   Insys_Anthem_000823411
Insys_Anthem_000823414                   Insys_Anthem_000823414
Insys_Anthem_000823416                   Insys_Anthem_000823416
Insys_Anthem_000823431                   Insys_Anthem_000823431
Insys_Anthem_000823432                   Insys_Anthem_000823432
Insys_Anthem_000823456                   Insys_Anthem_000823456
Insys_Anthem_000823472                   Insys_Anthem_000823472
Insys_Anthem_000823507                   Insys_Anthem_000823507
Insys_Anthem_000823509                   Insys_Anthem_000823509
Insys_Anthem_000823511                   Insys_Anthem_000823511
Insys_Anthem_000823520                   Insys_Anthem_000823520
Insys_Anthem_000823524                   Insys_Anthem_000823524
Insys_Anthem_000823529                   Insys_Anthem_000823529
Insys_Anthem_000823535                   Insys_Anthem_000823535
Insys_Anthem_000823554                   Insys_Anthem_000823554
Insys_Anthem_000823575                   Insys_Anthem_000823575
Insys_Anthem_000823577                   Insys_Anthem_000823577
Insys_Anthem_000823583                   Insys_Anthem_000823583
Insys_Anthem_000823588                   Insys_Anthem_000823588
Insys_Anthem_000823602                   Insys_Anthem_000823602
Insys_Anthem_000823614                   Insys_Anthem_000823614
Insys_Anthem_000823616                   Insys_Anthem_000823616
Insys_Anthem_000823618                   Insys_Anthem_000823618
Insys_Anthem_000823620                   Insys_Anthem_000823620
Insys_Anthem_000823622                   Insys_Anthem_000823622
Insys_Anthem_000823624                   Insys_Anthem_000823624
Insys_Anthem_000823626                   Insys_Anthem_000823626
Insys_Anthem_000823629                   Insys_Anthem_000823629
Insys_Anthem_000823631                   Insys_Anthem_000823631
Insys_Anthem_000823641                   Insys_Anthem_000823641
Insys_Anthem_000823649                   Insys_Anthem_000823649

                                                    507
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 509 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000823651                   Insys_Anthem_000823651
Insys_Anthem_000823666                   Insys_Anthem_000823666
Insys_Anthem_000823675                   Insys_Anthem_000823675
Insys_Anthem_000823677                   Insys_Anthem_000823677
Insys_Anthem_000823679                   Insys_Anthem_000823679
Insys_Anthem_000823681                   Insys_Anthem_000823681
Insys_Anthem_000823684                   Insys_Anthem_000823684
Insys_Anthem_000823697                   Insys_Anthem_000823697
Insys_Anthem_000823699                   Insys_Anthem_000823699
Insys_Anthem_000823717                   Insys_Anthem_000823717
Insys_Anthem_000823727                   Insys_Anthem_000823727
Insys_Anthem_000823729                   Insys_Anthem_000823729
Insys_Anthem_000823742                   Insys_Anthem_000823742
Insys_Anthem_000823746                   Insys_Anthem_000823746
Insys_Anthem_000823748                   Insys_Anthem_000823748
Insys_Anthem_000823755                   Insys_Anthem_000823755
Insys_Anthem_000823762                   Insys_Anthem_000823762
Insys_Anthem_000823766                   Insys_Anthem_000823766
Insys_Anthem_000823768                   Insys_Anthem_000823768
Insys_Anthem_000823786                   Insys_Anthem_000823786
Insys_Anthem_000823789                   Insys_Anthem_000823789
Insys_Anthem_000823791                   Insys_Anthem_000823791
Insys_Anthem_000823793                   Insys_Anthem_000823793
Insys_Anthem_000823799                   Insys_Anthem_000823799
Insys_Anthem_000823805                   Insys_Anthem_000823805
Insys_Anthem_000823812                   Insys_Anthem_000823812
Insys_Anthem_000823816                   Insys_Anthem_000823816
Insys_Anthem_000823826                   Insys_Anthem_000823826
Insys_Anthem_000823832                   Insys_Anthem_000823832
Insys_Anthem_000823834                   Insys_Anthem_000823834
Insys_Anthem_000823851                   Insys_Anthem_000823851
Insys_Anthem_000823865                   Insys_Anthem_000823865
Insys_Anthem_000823867                   Insys_Anthem_000823867
Insys_Anthem_000823869                   Insys_Anthem_000823869
Insys_Anthem_000823870                   Insys_Anthem_000823870
Insys_Anthem_000823877                   Insys_Anthem_000823877
Insys_Anthem_000823894                   Insys_Anthem_000823894
Insys_Anthem_000823896                   Insys_Anthem_000823896
Insys_Anthem_000823903                   Insys_Anthem_000823903
Insys_Anthem_000823911                   Insys_Anthem_000823911
Insys_Anthem_000823914                   Insys_Anthem_000823914
Insys_Anthem_000823918                   Insys_Anthem_000823918
Insys_Anthem_000823921                   Insys_Anthem_000823921
Insys_Anthem_000823927                   Insys_Anthem_000823927
Insys_Anthem_000823946                   Insys_Anthem_000823946
Insys_Anthem_000823952                   Insys_Anthem_000823952
Insys_Anthem_000823956                   Insys_Anthem_000823956

                                                    508
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 510 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000823958                   Insys_Anthem_000823958
Insys_Anthem_000823963                   Insys_Anthem_000823963
Insys_Anthem_000823966                   Insys_Anthem_000823966
Insys_Anthem_000823977                   Insys_Anthem_000823977
Insys_Anthem_000823983                   Insys_Anthem_000823983
Insys_Anthem_000823998                   Insys_Anthem_000823998
Insys_Anthem_000824027                   Insys_Anthem_000824027
Insys_Anthem_000824048                   Insys_Anthem_000824048
Insys_Anthem_000824055                   Insys_Anthem_000824055
Insys_Anthem_000824078                   Insys_Anthem_000824078
Insys_Anthem_000824081                   Insys_Anthem_000824081
Insys_Anthem_000824084                   Insys_Anthem_000824084
Insys_Anthem_000824086                   Insys_Anthem_000824086
Insys_Anthem_000824106                   Insys_Anthem_000824106
Insys_Anthem_000824108                   Insys_Anthem_000824108
Insys_Anthem_000824111                   Insys_Anthem_000824111
Insys_Anthem_000824124                   Insys_Anthem_000824124
Insys_Anthem_000824127                   Insys_Anthem_000824127
Insys_Anthem_000824129                   Insys_Anthem_000824129
Insys_Anthem_000824140                   Insys_Anthem_000824140
Insys_Anthem_000824155                   Insys_Anthem_000824155
Insys_Anthem_000824195                   Insys_Anthem_000824195
Insys_Anthem_000824197                   Insys_Anthem_000824197
Insys_Anthem_000824199                   Insys_Anthem_000824199
Insys_Anthem_000824201                   Insys_Anthem_000824201
Insys_Anthem_000824203                   Insys_Anthem_000824203
Insys_Anthem_000824205                   Insys_Anthem_000824205
Insys_Anthem_000824214                   Insys_Anthem_000824214
Insys_Anthem_000824219                   Insys_Anthem_000824219
Insys_Anthem_000824232                   Insys_Anthem_000824232
Insys_Anthem_000824270                   Insys_Anthem_000824270
Insys_Anthem_000824285                   Insys_Anthem_000824285
Insys_Anthem_000824295                   Insys_Anthem_000824295
Insys_Anthem_000824298                   Insys_Anthem_000824298
Insys_Anthem_000824302                   Insys_Anthem_000824302
Insys_Anthem_000824304                   Insys_Anthem_000824304
Insys_Anthem_000824306                   Insys_Anthem_000824306
Insys_Anthem_000824309                   Insys_Anthem_000824309
Insys_Anthem_000824311                   Insys_Anthem_000824311
Insys_Anthem_000824313                   Insys_Anthem_000824313
Insys_Anthem_000824322                   Insys_Anthem_000824322
Insys_Anthem_000824327                   Insys_Anthem_000824327
Insys_Anthem_000824329                   Insys_Anthem_000824329
Insys_Anthem_000824334                   Insys_Anthem_000824334
Insys_Anthem_000824336                   Insys_Anthem_000824336
Insys_Anthem_000824375                   Insys_Anthem_000824375
Insys_Anthem_000824434                   Insys_Anthem_000824434

                                                    509
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 511 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000824452                   Insys_Anthem_000824452
Insys_Anthem_000824458                   Insys_Anthem_000824458
Insys_Anthem_000824484                   Insys_Anthem_000824484
Insys_Anthem_000824486                   Insys_Anthem_000824486
Insys_Anthem_000824514                   Insys_Anthem_000824514
Insys_Anthem_000824516                   Insys_Anthem_000824516
Insys_Anthem_000824525                   Insys_Anthem_000824525
Insys_Anthem_000824540                   Insys_Anthem_000824540
Insys_Anthem_000824543                   Insys_Anthem_000824543
Insys_Anthem_000824554                   Insys_Anthem_000824554
Insys_Anthem_000824576                   Insys_Anthem_000824576
Insys_Anthem_000824587                   Insys_Anthem_000824587
Insys_Anthem_000824595                   Insys_Anthem_000824595
Insys_Anthem_000824599                   Insys_Anthem_000824599
Insys_Anthem_000824607                   Insys_Anthem_000824607
Insys_Anthem_000824609                   Insys_Anthem_000824609
Insys_Anthem_000824611                   Insys_Anthem_000824611
Insys_Anthem_000824629                   Insys_Anthem_000824629
Insys_Anthem_000824645                   Insys_Anthem_000824645
Insys_Anthem_000824687                   Insys_Anthem_000824687
Insys_Anthem_000824704                   Insys_Anthem_000824704
Insys_Anthem_000824719                   Insys_Anthem_000824719
Insys_Anthem_000824726                   Insys_Anthem_000824726
Insys_Anthem_000824732                   Insys_Anthem_000824732
Insys_Anthem_000824734                   Insys_Anthem_000824734
Insys_Anthem_000824743                   Insys_Anthem_000824743
Insys_Anthem_000824748                   Insys_Anthem_000824748
Insys_Anthem_000824752                   Insys_Anthem_000824752
Insys_Anthem_000824758                   Insys_Anthem_000824758
Insys_Anthem_000824762                   Insys_Anthem_000824762
Insys_Anthem_000824764                   Insys_Anthem_000824764
Insys_Anthem_000824766                   Insys_Anthem_000824766
Insys_Anthem_000824768                   Insys_Anthem_000824768
Insys_Anthem_000824770                   Insys_Anthem_000824770
Insys_Anthem_000824772                   Insys_Anthem_000824772
Insys_Anthem_000824777                   Insys_Anthem_000824777
Insys_Anthem_000824809                   Insys_Anthem_000824809
Insys_Anthem_000824811                   Insys_Anthem_000824811
Insys_Anthem_000824813                   Insys_Anthem_000824813
Insys_Anthem_000824816                   Insys_Anthem_000824816
Insys_Anthem_000824822                   Insys_Anthem_000824822
Insys_Anthem_000824826                   Insys_Anthem_000824826
Insys_Anthem_000824849                   Insys_Anthem_000824849
Insys_Anthem_000824855                   Insys_Anthem_000824855
Insys_Anthem_000824860                   Insys_Anthem_000824860
Insys_Anthem_000824864                   Insys_Anthem_000824864
Insys_Anthem_000824866                   Insys_Anthem_000824866

                                                    510
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 512 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000824880                   Insys_Anthem_000824880
Insys_Anthem_000824883                   Insys_Anthem_000824883
Insys_Anthem_000824889                   Insys_Anthem_000824889
Insys_Anthem_000824894                   Insys_Anthem_000824894
Insys_Anthem_000824906                   Insys_Anthem_000824906
Insys_Anthem_000824910                   Insys_Anthem_000824910
Insys_Anthem_000824917                   Insys_Anthem_000824917
Insys_Anthem_000824922                   Insys_Anthem_000824922
Insys_Anthem_000824927                   Insys_Anthem_000824927
Insys_Anthem_000824951                   Insys_Anthem_000824951
Insys_Anthem_000824954                   Insys_Anthem_000824954
Insys_Anthem_000824961                   Insys_Anthem_000824961
Insys_Anthem_000824988                   Insys_Anthem_000824988
Insys_Anthem_000824996                   Insys_Anthem_000824996
Insys_Anthem_000824998                   Insys_Anthem_000824998
Insys_Anthem_000825002                   Insys_Anthem_000825002
Insys_Anthem_000825013                   Insys_Anthem_000825013
Insys_Anthem_000825040                   Insys_Anthem_000825040
Insys_Anthem_000825049                   Insys_Anthem_000825049
Insys_Anthem_000825055                   Insys_Anthem_000825055
Insys_Anthem_000825071                   Insys_Anthem_000825071
Insys_Anthem_000825079                   Insys_Anthem_000825079
Insys_Anthem_000825108                   Insys_Anthem_000825108
Insys_Anthem_000825116                   Insys_Anthem_000825116
Insys_Anthem_000825143                   Insys_Anthem_000825143
Insys_Anthem_000825174                   Insys_Anthem_000825174
Insys_Anthem_000825179                   Insys_Anthem_000825179
Insys_Anthem_000825183                   Insys_Anthem_000825183
Insys_Anthem_000825190                   Insys_Anthem_000825190
Insys_Anthem_000825199                   Insys_Anthem_000825199
Insys_Anthem_000825209                   Insys_Anthem_000825209
Insys_Anthem_000825212                   Insys_Anthem_000825212
Insys_Anthem_000825215                   Insys_Anthem_000825215
Insys_Anthem_000825219                   Insys_Anthem_000825219
Insys_Anthem_000825239                   Insys_Anthem_000825239
Insys_Anthem_000825244                   Insys_Anthem_000825244
Insys_Anthem_000825250                   Insys_Anthem_000825250
Insys_Anthem_000825261                   Insys_Anthem_000825261
Insys_Anthem_000825267                   Insys_Anthem_000825267
Insys_Anthem_000825271                   Insys_Anthem_000825271
Insys_Anthem_000825285                   Insys_Anthem_000825285
Insys_Anthem_000825293                   Insys_Anthem_000825293
Insys_Anthem_000825312                   Insys_Anthem_000825312
Insys_Anthem_000825315                   Insys_Anthem_000825315
Insys_Anthem_000825317                   Insys_Anthem_000825317
Insys_Anthem_000825346                   Insys_Anthem_000825346
Insys_Anthem_000825360                   Insys_Anthem_000825360

                                                    511
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 513 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000825365                   Insys_Anthem_000825365
Insys_Anthem_000825416                   Insys_Anthem_000825416
Insys_Anthem_000825429                   Insys_Anthem_000825429
Insys_Anthem_000825431                   Insys_Anthem_000825431
Insys_Anthem_000825437                   Insys_Anthem_000825437
Insys_Anthem_000825440                   Insys_Anthem_000825440
Insys_Anthem_000825443                   Insys_Anthem_000825443
Insys_Anthem_000825451                   Insys_Anthem_000825451
Insys_Anthem_000825484                   Insys_Anthem_000825484
Insys_Anthem_000825486                   Insys_Anthem_000825486
Insys_Anthem_000825488                   Insys_Anthem_000825488
Insys_Anthem_000825492                   Insys_Anthem_000825492
Insys_Anthem_000825514                   Insys_Anthem_000825514
Insys_Anthem_000825524                   Insys_Anthem_000825524
Insys_Anthem_000825544                   Insys_Anthem_000825544
Insys_Anthem_000825553                   Insys_Anthem_000825553
Insys_Anthem_000825560                   Insys_Anthem_000825560
Insys_Anthem_000825604                   Insys_Anthem_000825604
Insys_Anthem_000825612                   Insys_Anthem_000825612
Insys_Anthem_000825628                   Insys_Anthem_000825628
Insys_Anthem_000825650                   Insys_Anthem_000825650
Insys_Anthem_000825689                   Insys_Anthem_000825689
Insys_Anthem_000825698                   Insys_Anthem_000825698
Insys_Anthem_000825700                   Insys_Anthem_000825700
Insys_Anthem_000825702                   Insys_Anthem_000825702
Insys_Anthem_000825704                   Insys_Anthem_000825704
Insys_Anthem_000825709                   Insys_Anthem_000825709
Insys_Anthem_000825711                   Insys_Anthem_000825711
Insys_Anthem_000825732                   Insys_Anthem_000825732
Insys_Anthem_000825737                   Insys_Anthem_000825737
Insys_Anthem_000825741                   Insys_Anthem_000825741
Insys_Anthem_000825754                   Insys_Anthem_000825754
Insys_Anthem_000825797                   Insys_Anthem_000825797
Insys_Anthem_000825803                   Insys_Anthem_000825803
Insys_Anthem_000825817                   Insys_Anthem_000825817
Insys_Anthem_000825821                   Insys_Anthem_000825821
Insys_Anthem_000825823                   Insys_Anthem_000825823
Insys_Anthem_000825841                   Insys_Anthem_000825841
Insys_Anthem_000825869                   Insys_Anthem_000825869
Insys_Anthem_000825880                   Insys_Anthem_000825880
Insys_Anthem_000825905                   Insys_Anthem_000825905
Insys_Anthem_000825907                   Insys_Anthem_000825907
Insys_Anthem_000825909                   Insys_Anthem_000825909
Insys_Anthem_000825911                   Insys_Anthem_000825911
Insys_Anthem_000825913                   Insys_Anthem_000825913
Insys_Anthem_000825917                   Insys_Anthem_000825917
Insys_Anthem_000825920                   Insys_Anthem_000825920

                                                    512
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 514 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000825938                   Insys_Anthem_000825938
Insys_Anthem_000825957                   Insys_Anthem_000825957
Insys_Anthem_000825961                   Insys_Anthem_000825961
Insys_Anthem_000825963                   Insys_Anthem_000825963
Insys_Anthem_000825968                   Insys_Anthem_000825968
Insys_Anthem_000825980                   Insys_Anthem_000825980
Insys_Anthem_000825983                   Insys_Anthem_000825983
Insys_Anthem_000825989                   Insys_Anthem_000825989
Insys_Anthem_000825992                   Insys_Anthem_000825992
Insys_Anthem_000826000                   Insys_Anthem_000826000
Insys_Anthem_000826002                   Insys_Anthem_000826002
Insys_Anthem_000826008                   Insys_Anthem_000826008
Insys_Anthem_000826010                   Insys_Anthem_000826010
Insys_Anthem_000826013                   Insys_Anthem_000826013
Insys_Anthem_000826015                   Insys_Anthem_000826015
Insys_Anthem_000826034                   Insys_Anthem_000826034
Insys_Anthem_000826078                   Insys_Anthem_000826078
Insys_Anthem_000826098                   Insys_Anthem_000826098
Insys_Anthem_000826102                   Insys_Anthem_000826102
Insys_Anthem_000826104                   Insys_Anthem_000826104
Insys_Anthem_000826106                   Insys_Anthem_000826106
Insys_Anthem_000826108                   Insys_Anthem_000826108
Insys_Anthem_000826110                   Insys_Anthem_000826110
Insys_Anthem_000826112                   Insys_Anthem_000826112
Insys_Anthem_000826120                   Insys_Anthem_000826120
Insys_Anthem_000826125                   Insys_Anthem_000826125
Insys_Anthem_000826132                   Insys_Anthem_000826132
Insys_Anthem_000826134                   Insys_Anthem_000826134
Insys_Anthem_000826145                   Insys_Anthem_000826145
Insys_Anthem_000826148                   Insys_Anthem_000826148
Insys_Anthem_000826150                   Insys_Anthem_000826150
Insys_Anthem_000826154                   Insys_Anthem_000826154
Insys_Anthem_000826156                   Insys_Anthem_000826156
Insys_Anthem_000826165                   Insys_Anthem_000826165
Insys_Anthem_000826167                   Insys_Anthem_000826167
Insys_Anthem_000826174                   Insys_Anthem_000826174
Insys_Anthem_000826180                   Insys_Anthem_000826180
Insys_Anthem_000826225                   Insys_Anthem_000826225
Insys_Anthem_000826227                   Insys_Anthem_000826227
Insys_Anthem_000826234                   Insys_Anthem_000826234
Insys_Anthem_000826236                   Insys_Anthem_000826236
Insys_Anthem_000826238                   Insys_Anthem_000826238
Insys_Anthem_000826240                   Insys_Anthem_000826240
Insys_Anthem_000826244                   Insys_Anthem_000826244
Insys_Anthem_000826249                   Insys_Anthem_000826249
Insys_Anthem_000826253                   Insys_Anthem_000826253
Insys_Anthem_000826256                   Insys_Anthem_000826256

                                                    513
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 515 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000826264                   Insys_Anthem_000826264
Insys_Anthem_000826266                   Insys_Anthem_000826266
Insys_Anthem_000826275                   Insys_Anthem_000826275
Insys_Anthem_000826306                   Insys_Anthem_000826306
Insys_Anthem_000826308                   Insys_Anthem_000826308
Insys_Anthem_000826311                   Insys_Anthem_000826311
Insys_Anthem_000826338                   Insys_Anthem_000826338
Insys_Anthem_000826359                   Insys_Anthem_000826359
Insys_Anthem_000826363                   Insys_Anthem_000826363
Insys_Anthem_000826367                   Insys_Anthem_000826367
Insys_Anthem_000826386                   Insys_Anthem_000826386
Insys_Anthem_000826388                   Insys_Anthem_000826388
Insys_Anthem_000826401                   Insys_Anthem_000826401
Insys_Anthem_000826405                   Insys_Anthem_000826405
Insys_Anthem_000826416                   Insys_Anthem_000826416
Insys_Anthem_000826418                   Insys_Anthem_000826418
Insys_Anthem_000826421                   Insys_Anthem_000826421
Insys_Anthem_000826425                   Insys_Anthem_000826425
Insys_Anthem_000826427                   Insys_Anthem_000826427
Insys_Anthem_000826443                   Insys_Anthem_000826443
Insys_Anthem_000826447                   Insys_Anthem_000826447
Insys_Anthem_000826449                   Insys_Anthem_000826449
Insys_Anthem_000826451                   Insys_Anthem_000826451
Insys_Anthem_000826455                   Insys_Anthem_000826455
Insys_Anthem_000826457                   Insys_Anthem_000826457
Insys_Anthem_000826459                   Insys_Anthem_000826459
Insys_Anthem_000826461                   Insys_Anthem_000826461
Insys_Anthem_000826468                   Insys_Anthem_000826468
Insys_Anthem_000826474                   Insys_Anthem_000826474
Insys_Anthem_000826477                   Insys_Anthem_000826477
Insys_Anthem_000826479                   Insys_Anthem_000826479
Insys_Anthem_000826487                   Insys_Anthem_000826487
Insys_Anthem_000826489                   Insys_Anthem_000826489
Insys_Anthem_000826493                   Insys_Anthem_000826493
Insys_Anthem_000826511                   Insys_Anthem_000826511
Insys_Anthem_000826514                   Insys_Anthem_000826514
Insys_Anthem_000826516                   Insys_Anthem_000826516
Insys_Anthem_000826519                   Insys_Anthem_000826519
Insys_Anthem_000826545                   Insys_Anthem_000826545
Insys_Anthem_000826553                   Insys_Anthem_000826553
Insys_Anthem_000826560                   Insys_Anthem_000826560
Insys_Anthem_000826575                   Insys_Anthem_000826575
Insys_Anthem_000826593                   Insys_Anthem_000826593
Insys_Anthem_000826597                   Insys_Anthem_000826597
Insys_Anthem_000826601                   Insys_Anthem_000826601
Insys_Anthem_000826607                   Insys_Anthem_000826607
Insys_Anthem_000826612                   Insys_Anthem_000826612

                                                    514
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 516 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000826617                   Insys_Anthem_000826617
Insys_Anthem_000826622                   Insys_Anthem_000826622
Insys_Anthem_000826626                   Insys_Anthem_000826626
Insys_Anthem_000826630                   Insys_Anthem_000826630
Insys_Anthem_000826639                   Insys_Anthem_000826639
Insys_Anthem_000826649                   Insys_Anthem_000826649
Insys_Anthem_000826651                   Insys_Anthem_000826651
Insys_Anthem_000826653                   Insys_Anthem_000826653
Insys_Anthem_000826655                   Insys_Anthem_000826655
Insys_Anthem_000826674                   Insys_Anthem_000826674
Insys_Anthem_000826676                   Insys_Anthem_000826676
Insys_Anthem_000826690                   Insys_Anthem_000826690
Insys_Anthem_000826694                   Insys_Anthem_000826694
Insys_Anthem_000826710                   Insys_Anthem_000826710
Insys_Anthem_000826712                   Insys_Anthem_000826712
Insys_Anthem_000826716                   Insys_Anthem_000826716
Insys_Anthem_000826718                   Insys_Anthem_000826718
Insys_Anthem_000826722                   Insys_Anthem_000826722
Insys_Anthem_000826732                   Insys_Anthem_000826732
Insys_Anthem_000826734                   Insys_Anthem_000826734
Insys_Anthem_000826736                   Insys_Anthem_000826736
Insys_Anthem_000826739                   Insys_Anthem_000826739
Insys_Anthem_000826742                   Insys_Anthem_000826742
Insys_Anthem_000826744                   Insys_Anthem_000826744
Insys_Anthem_000826746                   Insys_Anthem_000826746
Insys_Anthem_000826751                   Insys_Anthem_000826751
Insys_Anthem_000826757                   Insys_Anthem_000826757
Insys_Anthem_000826759                   Insys_Anthem_000826759
Insys_Anthem_000826764                   Insys_Anthem_000826764
Insys_Anthem_000826789                   Insys_Anthem_000826789
Insys_Anthem_000826792                   Insys_Anthem_000826792
Insys_Anthem_000826806                   Insys_Anthem_000826806
Insys_Anthem_000826810                   Insys_Anthem_000826810
Insys_Anthem_000826814                   Insys_Anthem_000826814
Insys_Anthem_000826823                   Insys_Anthem_000826823
Insys_Anthem_000826833                   Insys_Anthem_000826833
Insys_Anthem_000826838                   Insys_Anthem_000826838
Insys_Anthem_000826845                   Insys_Anthem_000826845
Insys_Anthem_000826852                   Insys_Anthem_000826852
Insys_Anthem_000826856                   Insys_Anthem_000826856
Insys_Anthem_000826863                   Insys_Anthem_000826863
Insys_Anthem_000826872                   Insys_Anthem_000826872
Insys_Anthem_000826874                   Insys_Anthem_000826874
Insys_Anthem_000826879                   Insys_Anthem_000826879
Insys_Anthem_000826882                   Insys_Anthem_000826882
Insys_Anthem_000826886                   Insys_Anthem_000826886
Insys_Anthem_000826888                   Insys_Anthem_000826888

                                                    515
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 517 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000826890                   Insys_Anthem_000826890
Insys_Anthem_000826895                   Insys_Anthem_000826895
Insys_Anthem_000826901                   Insys_Anthem_000826901
Insys_Anthem_000826903                   Insys_Anthem_000826903
Insys_Anthem_000826906                   Insys_Anthem_000826906
Insys_Anthem_000826909                   Insys_Anthem_000826909
Insys_Anthem_000826911                   Insys_Anthem_000826911
Insys_Anthem_000826913                   Insys_Anthem_000826913
Insys_Anthem_000826917                   Insys_Anthem_000826917
Insys_Anthem_000826919                   Insys_Anthem_000826919
Insys_Anthem_000826923                   Insys_Anthem_000826923
Insys_Anthem_000826928                   Insys_Anthem_000826928
Insys_Anthem_000826932                   Insys_Anthem_000826932
Insys_Anthem_000826938                   Insys_Anthem_000826938
Insys_Anthem_000826942                   Insys_Anthem_000826942
Insys_Anthem_000826946                   Insys_Anthem_000826946
Insys_Anthem_000826948                   Insys_Anthem_000826948
Insys_Anthem_000826950                   Insys_Anthem_000826950
Insys_Anthem_000826954                   Insys_Anthem_000826954
Insys_Anthem_000826959                   Insys_Anthem_000826959
Insys_Anthem_000826961                   Insys_Anthem_000826961
Insys_Anthem_000826963                   Insys_Anthem_000826963
Insys_Anthem_000826965                   Insys_Anthem_000826965
Insys_Anthem_000826968                   Insys_Anthem_000826968
Insys_Anthem_000826970                   Insys_Anthem_000826970
Insys_Anthem_000826972                   Insys_Anthem_000826972
Insys_Anthem_000826975                   Insys_Anthem_000826975
Insys_Anthem_000826980                   Insys_Anthem_000826980
Insys_Anthem_000826987                   Insys_Anthem_000826987
Insys_Anthem_000827008                   Insys_Anthem_000827008
Insys_Anthem_000827010                   Insys_Anthem_000827010
Insys_Anthem_000827028                   Insys_Anthem_000827028
Insys_Anthem_000827042                   Insys_Anthem_000827042
Insys_Anthem_000827052                   Insys_Anthem_000827052
Insys_Anthem_000827054                   Insys_Anthem_000827054
Insys_Anthem_000827061                   Insys_Anthem_000827061
Insys_Anthem_000827065                   Insys_Anthem_000827065
Insys_Anthem_000827072                   Insys_Anthem_000827072
Insys_Anthem_000827083                   Insys_Anthem_000827083
Insys_Anthem_000827101                   Insys_Anthem_000827101
Insys_Anthem_000827103                   Insys_Anthem_000827103
Insys_Anthem_000827118                   Insys_Anthem_000827118
Insys_Anthem_000827120                   Insys_Anthem_000827120
Insys_Anthem_000827122                   Insys_Anthem_000827122
Insys_Anthem_000827129                   Insys_Anthem_000827129
Insys_Anthem_000827139                   Insys_Anthem_000827139
Insys_Anthem_000827141                   Insys_Anthem_000827141

                                                    516
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 518 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000827144                   Insys_Anthem_000827144
Insys_Anthem_000827153                   Insys_Anthem_000827153
Insys_Anthem_000827157                   Insys_Anthem_000827157
Insys_Anthem_000827163                   Insys_Anthem_000827163
Insys_Anthem_000827166                   Insys_Anthem_000827166
Insys_Anthem_000827174                   Insys_Anthem_000827174
Insys_Anthem_000827176                   Insys_Anthem_000827176
Insys_Anthem_000827179                   Insys_Anthem_000827179
Insys_Anthem_000827186                   Insys_Anthem_000827186
Insys_Anthem_000827189                   Insys_Anthem_000827189
Insys_Anthem_000827191                   Insys_Anthem_000827191
Insys_Anthem_000827193                   Insys_Anthem_000827193
Insys_Anthem_000827195                   Insys_Anthem_000827195
Insys_Anthem_000827198                   Insys_Anthem_000827198
Insys_Anthem_000827207                   Insys_Anthem_000827207
Insys_Anthem_000827210                   Insys_Anthem_000827210
Insys_Anthem_000827212                   Insys_Anthem_000827212
Insys_Anthem_000827214                   Insys_Anthem_000827214
Insys_Anthem_000827220                   Insys_Anthem_000827220
Insys_Anthem_000827226                   Insys_Anthem_000827226
Insys_Anthem_000827229                   Insys_Anthem_000827229
Insys_Anthem_000827231                   Insys_Anthem_000827231
Insys_Anthem_000827238                   Insys_Anthem_000827238
Insys_Anthem_000827263                   Insys_Anthem_000827263
Insys_Anthem_000827319                   Insys_Anthem_000827319
Insys_Anthem_000827323                   Insys_Anthem_000827323
Insys_Anthem_000827329                   Insys_Anthem_000827329
Insys_Anthem_000827349                   Insys_Anthem_000827349
Insys_Anthem_000827367                   Insys_Anthem_000827367
Insys_Anthem_000827382                   Insys_Anthem_000827382
Insys_Anthem_000827389                   Insys_Anthem_000827389
Insys_Anthem_000827394                   Insys_Anthem_000827394
Insys_Anthem_000827397                   Insys_Anthem_000827397
Insys_Anthem_000827404                   Insys_Anthem_000827404
Insys_Anthem_000827407                   Insys_Anthem_000827407
Insys_Anthem_000827415                   Insys_Anthem_000827415
Insys_Anthem_000827417                   Insys_Anthem_000827417
Insys_Anthem_000827422                   Insys_Anthem_000827422
Insys_Anthem_000827426                   Insys_Anthem_000827426
Insys_Anthem_000827431                   Insys_Anthem_000827431
Insys_Anthem_000827437                   Insys_Anthem_000827437
Insys_Anthem_000827443                   Insys_Anthem_000827443
Insys_Anthem_000827445                   Insys_Anthem_000827445
Insys_Anthem_000827449                   Insys_Anthem_000827449
Insys_Anthem_000827451                   Insys_Anthem_000827451
Insys_Anthem_000827455                   Insys_Anthem_000827455
Insys_Anthem_000827463                   Insys_Anthem_000827463

                                                    517
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 519 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000827474                   Insys_Anthem_000827474
Insys_Anthem_000827483                   Insys_Anthem_000827483
Insys_Anthem_000827489                   Insys_Anthem_000827489
Insys_Anthem_000827493                   Insys_Anthem_000827493
Insys_Anthem_000827495                   Insys_Anthem_000827495
Insys_Anthem_000827497                   Insys_Anthem_000827497
Insys_Anthem_000827503                   Insys_Anthem_000827503
Insys_Anthem_000827506                   Insys_Anthem_000827506
Insys_Anthem_000827509                   Insys_Anthem_000827509
Insys_Anthem_000827511                   Insys_Anthem_000827511
Insys_Anthem_000827514                   Insys_Anthem_000827514
Insys_Anthem_000827517                   Insys_Anthem_000827517
Insys_Anthem_000827522                   Insys_Anthem_000827522
Insys_Anthem_000827524                   Insys_Anthem_000827524
Insys_Anthem_000827527                   Insys_Anthem_000827527
Insys_Anthem_000827533                   Insys_Anthem_000827533
Insys_Anthem_000827537                   Insys_Anthem_000827537
Insys_Anthem_000827540                   Insys_Anthem_000827540
Insys_Anthem_000827541                   Insys_Anthem_000827541
Insys_Anthem_000827561                   Insys_Anthem_000827561
Insys_Anthem_000827564                   Insys_Anthem_000827564
Insys_Anthem_000827576                   Insys_Anthem_000827576
Insys_Anthem_000827589                   Insys_Anthem_000827589
Insys_Anthem_000827593                   Insys_Anthem_000827593
Insys_Anthem_000827595                   Insys_Anthem_000827595
Insys_Anthem_000827596                   Insys_Anthem_000827596
Insys_Anthem_000827600                   Insys_Anthem_000827600
Insys_Anthem_000827602                   Insys_Anthem_000827602
Insys_Anthem_000827608                   Insys_Anthem_000827608
Insys_Anthem_000827612                   Insys_Anthem_000827612
Insys_Anthem_000827614                   Insys_Anthem_000827614
Insys_Anthem_000827629                   Insys_Anthem_000827629
Insys_Anthem_000827631                   Insys_Anthem_000827631
Insys_Anthem_000827633                   Insys_Anthem_000827633
Insys_Anthem_000827634                   Insys_Anthem_000827634
Insys_Anthem_000827652                   Insys_Anthem_000827652
Insys_Anthem_000827657                   Insys_Anthem_000827657
Insys_Anthem_000827660                   Insys_Anthem_000827660
Insys_Anthem_000827662                   Insys_Anthem_000827662
Insys_Anthem_000827670                   Insys_Anthem_000827670
Insys_Anthem_000827672                   Insys_Anthem_000827672
Insys_Anthem_000827674                   Insys_Anthem_000827674
Insys_Anthem_000827706                   Insys_Anthem_000827706
Insys_Anthem_000827713                   Insys_Anthem_000827713
Insys_Anthem_000827730                   Insys_Anthem_000827730
Insys_Anthem_000827750                   Insys_Anthem_000827750
Insys_Anthem_000827754                   Insys_Anthem_000827754

                                                    518
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 520 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000827755                   Insys_Anthem_000827755
Insys_Anthem_000827768                   Insys_Anthem_000827768
Insys_Anthem_000827773                   Insys_Anthem_000827773
Insys_Anthem_000827817                   Insys_Anthem_000827817
Insys_Anthem_000827841                   Insys_Anthem_000827841
Insys_Anthem_000827843                   Insys_Anthem_000827843
Insys_Anthem_000827845                   Insys_Anthem_000827845
Insys_Anthem_000827847                   Insys_Anthem_000827847
Insys_Anthem_000827859                   Insys_Anthem_000827859
Insys_Anthem_000827861                   Insys_Anthem_000827861
Insys_Anthem_000827863                   Insys_Anthem_000827863
Insys_Anthem_000827878                   Insys_Anthem_000827878
Insys_Anthem_000827885                   Insys_Anthem_000827885
Insys_Anthem_000827887                   Insys_Anthem_000827887
Insys_Anthem_000827894                   Insys_Anthem_000827894
Insys_Anthem_000827899                   Insys_Anthem_000827899
Insys_Anthem_000827901                   Insys_Anthem_000827901
Insys_Anthem_000827903                   Insys_Anthem_000827903
Insys_Anthem_000827907                   Insys_Anthem_000827907
Insys_Anthem_000827914                   Insys_Anthem_000827914
Insys_Anthem_000827919                   Insys_Anthem_000827919
Insys_Anthem_000827925                   Insys_Anthem_000827925
Insys_Anthem_000827928                   Insys_Anthem_000827928
Insys_Anthem_000827949                   Insys_Anthem_000827949
Insys_Anthem_000827959                   Insys_Anthem_000827959
Insys_Anthem_000827972                   Insys_Anthem_000827972
Insys_Anthem_000827974                   Insys_Anthem_000827974
Insys_Anthem_000827979                   Insys_Anthem_000827979
Insys_Anthem_000827983                   Insys_Anthem_000827983
Insys_Anthem_000827990                   Insys_Anthem_000827990
Insys_Anthem_000827992                   Insys_Anthem_000827992
Insys_Anthem_000828001                   Insys_Anthem_000828001
Insys_Anthem_000828003                   Insys_Anthem_000828003
Insys_Anthem_000828008                   Insys_Anthem_000828008
Insys_Anthem_000828021                   Insys_Anthem_000828021
Insys_Anthem_000828030                   Insys_Anthem_000828030
Insys_Anthem_000828032                   Insys_Anthem_000828032
Insys_Anthem_000828051                   Insys_Anthem_000828051
Insys_Anthem_000828053                   Insys_Anthem_000828053
Insys_Anthem_000828055                   Insys_Anthem_000828055
Insys_Anthem_000828069                   Insys_Anthem_000828069
Insys_Anthem_000828078                   Insys_Anthem_000828078
Insys_Anthem_000828083                   Insys_Anthem_000828083
Insys_Anthem_000828106                   Insys_Anthem_000828106
Insys_Anthem_000828126                   Insys_Anthem_000828126
Insys_Anthem_000828132                   Insys_Anthem_000828132
Insys_Anthem_000828139                   Insys_Anthem_000828139

                                                    519
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 521 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828141                   Insys_Anthem_000828141
Insys_Anthem_000828147                   Insys_Anthem_000828147
Insys_Anthem_000828166                   Insys_Anthem_000828166
Insys_Anthem_000828171                   Insys_Anthem_000828171
Insys_Anthem_000828176                   Insys_Anthem_000828176
Insys_Anthem_000828185                   Insys_Anthem_000828185
Insys_Anthem_000828198                   Insys_Anthem_000828198
Insys_Anthem_000828202                   Insys_Anthem_000828202
Insys_Anthem_000828206                   Insys_Anthem_000828206
Insys_Anthem_000828208                   Insys_Anthem_000828208
Insys_Anthem_000828222                   Insys_Anthem_000828222
Insys_Anthem_000828224                   Insys_Anthem_000828224
Insys_Anthem_000828228                   Insys_Anthem_000828228
Insys_Anthem_000828236                   Insys_Anthem_000828236
Insys_Anthem_000828237                   Insys_Anthem_000828237
Insys_Anthem_000828254                   Insys_Anthem_000828254
Insys_Anthem_000828258                   Insys_Anthem_000828258
Insys_Anthem_000828259                   Insys_Anthem_000828259
Insys_Anthem_000828269                   Insys_Anthem_000828269
Insys_Anthem_000828271                   Insys_Anthem_000828271
Insys_Anthem_000828279                   Insys_Anthem_000828279
Insys_Anthem_000828288                   Insys_Anthem_000828288
Insys_Anthem_000828298                   Insys_Anthem_000828298
Insys_Anthem_000828303                   Insys_Anthem_000828303
Insys_Anthem_000828312                   Insys_Anthem_000828312
Insys_Anthem_000828320                   Insys_Anthem_000828320
Insys_Anthem_000828322                   Insys_Anthem_000828322
Insys_Anthem_000828339                   Insys_Anthem_000828339
Insys_Anthem_000828344                   Insys_Anthem_000828344
Insys_Anthem_000828361                   Insys_Anthem_000828361
Insys_Anthem_000828369                   Insys_Anthem_000828369
Insys_Anthem_000828377                   Insys_Anthem_000828377
Insys_Anthem_000828380                   Insys_Anthem_000828380
Insys_Anthem_000828389                   Insys_Anthem_000828389
Insys_Anthem_000828394                   Insys_Anthem_000828394
Insys_Anthem_000828397                   Insys_Anthem_000828397
Insys_Anthem_000828398                   Insys_Anthem_000828398
Insys_Anthem_000828399                   Insys_Anthem_000828399
Insys_Anthem_000828400                   Insys_Anthem_000828400
Insys_Anthem_000828401                   Insys_Anthem_000828401
Insys_Anthem_000828402                   Insys_Anthem_000828402
Insys_Anthem_000828403                   Insys_Anthem_000828403
Insys_Anthem_000828404                   Insys_Anthem_000828404
Insys_Anthem_000828405                   Insys_Anthem_000828405
Insys_Anthem_000828406                   Insys_Anthem_000828406
Insys_Anthem_000828407                   Insys_Anthem_000828407
Insys_Anthem_000828408                   Insys_Anthem_000828408

                                                    520
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 522 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828409                   Insys_Anthem_000828409
Insys_Anthem_000828410                   Insys_Anthem_000828410
Insys_Anthem_000828411                   Insys_Anthem_000828411
Insys_Anthem_000828412                   Insys_Anthem_000828412
Insys_Anthem_000828413                   Insys_Anthem_000828413
Insys_Anthem_000828415                   Insys_Anthem_000828415
Insys_Anthem_000828416                   Insys_Anthem_000828416
Insys_Anthem_000828417                   Insys_Anthem_000828417
Insys_Anthem_000828418                   Insys_Anthem_000828418
Insys_Anthem_000828419                   Insys_Anthem_000828419
Insys_Anthem_000828420                   Insys_Anthem_000828420
Insys_Anthem_000828421                   Insys_Anthem_000828421
Insys_Anthem_000828422                   Insys_Anthem_000828422
Insys_Anthem_000828423                   Insys_Anthem_000828423
Insys_Anthem_000828424                   Insys_Anthem_000828424
Insys_Anthem_000828425                   Insys_Anthem_000828425
Insys_Anthem_000828426                   Insys_Anthem_000828426
Insys_Anthem_000828427                   Insys_Anthem_000828427
Insys_Anthem_000828428                   Insys_Anthem_000828428
Insys_Anthem_000828429                   Insys_Anthem_000828429
Insys_Anthem_000828430                   Insys_Anthem_000828430
Insys_Anthem_000828431                   Insys_Anthem_000828431
Insys_Anthem_000828432                   Insys_Anthem_000828432
Insys_Anthem_000828433                   Insys_Anthem_000828433
Insys_Anthem_000828434                   Insys_Anthem_000828434
Insys_Anthem_000828435                   Insys_Anthem_000828435
Insys_Anthem_000828436                   Insys_Anthem_000828436
Insys_Anthem_000828437                   Insys_Anthem_000828437
Insys_Anthem_000828438                   Insys_Anthem_000828438
Insys_Anthem_000828441                   Insys_Anthem_000828441
Insys_Anthem_000828442                   Insys_Anthem_000828442
Insys_Anthem_000828443                   Insys_Anthem_000828443
Insys_Anthem_000828444                   Insys_Anthem_000828444
Insys_Anthem_000828445                   Insys_Anthem_000828445
Insys_Anthem_000828446                   Insys_Anthem_000828446
Insys_Anthem_000828447                   Insys_Anthem_000828447
Insys_Anthem_000828448                   Insys_Anthem_000828448
Insys_Anthem_000828449                   Insys_Anthem_000828449
Insys_Anthem_000828450                   Insys_Anthem_000828450
Insys_Anthem_000828451                   Insys_Anthem_000828451
Insys_Anthem_000828452                   Insys_Anthem_000828452
Insys_Anthem_000828453                   Insys_Anthem_000828453
Insys_Anthem_000828454                   Insys_Anthem_000828454
Insys_Anthem_000828455                   Insys_Anthem_000828455
Insys_Anthem_000828457                   Insys_Anthem_000828457
Insys_Anthem_000828458                   Insys_Anthem_000828458
Insys_Anthem_000828459                   Insys_Anthem_000828459

                                                    521
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 523 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828460                   Insys_Anthem_000828460
Insys_Anthem_000828461                   Insys_Anthem_000828461
Insys_Anthem_000828462                   Insys_Anthem_000828462
Insys_Anthem_000828463                   Insys_Anthem_000828463
Insys_Anthem_000828464                   Insys_Anthem_000828464
Insys_Anthem_000828465                   Insys_Anthem_000828465
Insys_Anthem_000828466                   Insys_Anthem_000828466
Insys_Anthem_000828467                   Insys_Anthem_000828467
Insys_Anthem_000828468                   Insys_Anthem_000828468
Insys_Anthem_000828469                   Insys_Anthem_000828469
Insys_Anthem_000828470                   Insys_Anthem_000828470
Insys_Anthem_000828471                   Insys_Anthem_000828471
Insys_Anthem_000828472                   Insys_Anthem_000828472
Insys_Anthem_000828473                   Insys_Anthem_000828473
Insys_Anthem_000828474                   Insys_Anthem_000828474
Insys_Anthem_000828475                   Insys_Anthem_000828475
Insys_Anthem_000828476                   Insys_Anthem_000828476
Insys_Anthem_000828477                   Insys_Anthem_000828477
Insys_Anthem_000828478                   Insys_Anthem_000828478
Insys_Anthem_000828479                   Insys_Anthem_000828479
Insys_Anthem_000828480                   Insys_Anthem_000828480
Insys_Anthem_000828481                   Insys_Anthem_000828481
Insys_Anthem_000828482                   Insys_Anthem_000828482
Insys_Anthem_000828483                   Insys_Anthem_000828483
Insys_Anthem_000828484                   Insys_Anthem_000828484
Insys_Anthem_000828485                   Insys_Anthem_000828485
Insys_Anthem_000828486                   Insys_Anthem_000828486
Insys_Anthem_000828487                   Insys_Anthem_000828487
Insys_Anthem_000828488                   Insys_Anthem_000828488
Insys_Anthem_000828489                   Insys_Anthem_000828489
Insys_Anthem_000828490                   Insys_Anthem_000828490
Insys_Anthem_000828491                   Insys_Anthem_000828491
Insys_Anthem_000828493                   Insys_Anthem_000828493
Insys_Anthem_000828494                   Insys_Anthem_000828494
Insys_Anthem_000828495                   Insys_Anthem_000828495
Insys_Anthem_000828496                   Insys_Anthem_000828496
Insys_Anthem_000828497                   Insys_Anthem_000828497
Insys_Anthem_000828498                   Insys_Anthem_000828498
Insys_Anthem_000828499                   Insys_Anthem_000828499
Insys_Anthem_000828500                   Insys_Anthem_000828500
Insys_Anthem_000828501                   Insys_Anthem_000828501
Insys_Anthem_000828502                   Insys_Anthem_000828502
Insys_Anthem_000828503                   Insys_Anthem_000828503
Insys_Anthem_000828504                   Insys_Anthem_000828504
Insys_Anthem_000828505                   Insys_Anthem_000828505
Insys_Anthem_000828506                   Insys_Anthem_000828506
Insys_Anthem_000828507                   Insys_Anthem_000828507

                                                    522
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 524 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828508                   Insys_Anthem_000828508
Insys_Anthem_000828509                   Insys_Anthem_000828509
Insys_Anthem_000828510                   Insys_Anthem_000828510
Insys_Anthem_000828511                   Insys_Anthem_000828511
Insys_Anthem_000828512                   Insys_Anthem_000828512
Insys_Anthem_000828513                   Insys_Anthem_000828513
Insys_Anthem_000828514                   Insys_Anthem_000828514
Insys_Anthem_000828515                   Insys_Anthem_000828515
Insys_Anthem_000828516                   Insys_Anthem_000828516
Insys_Anthem_000828517                   Insys_Anthem_000828517
Insys_Anthem_000828518                   Insys_Anthem_000828518
Insys_Anthem_000828519                   Insys_Anthem_000828519
Insys_Anthem_000828520                   Insys_Anthem_000828520
Insys_Anthem_000828521                   Insys_Anthem_000828521
Insys_Anthem_000828522                   Insys_Anthem_000828522
Insys_Anthem_000828523                   Insys_Anthem_000828523
Insys_Anthem_000828524                   Insys_Anthem_000828524
Insys_Anthem_000828525                   Insys_Anthem_000828525
Insys_Anthem_000828526                   Insys_Anthem_000828526
Insys_Anthem_000828527                   Insys_Anthem_000828527
Insys_Anthem_000828528                   Insys_Anthem_000828528
Insys_Anthem_000828529                   Insys_Anthem_000828529
Insys_Anthem_000828530                   Insys_Anthem_000828530
Insys_Anthem_000828532                   Insys_Anthem_000828532
Insys_Anthem_000828533                   Insys_Anthem_000828533
Insys_Anthem_000828534                   Insys_Anthem_000828534
Insys_Anthem_000828535                   Insys_Anthem_000828535
Insys_Anthem_000828536                   Insys_Anthem_000828536
Insys_Anthem_000828537                   Insys_Anthem_000828537
Insys_Anthem_000828538                   Insys_Anthem_000828538
Insys_Anthem_000828539                   Insys_Anthem_000828539
Insys_Anthem_000828541                   Insys_Anthem_000828541
Insys_Anthem_000828542                   Insys_Anthem_000828542
Insys_Anthem_000828543                   Insys_Anthem_000828543
Insys_Anthem_000828544                   Insys_Anthem_000828544
Insys_Anthem_000828545                   Insys_Anthem_000828545
Insys_Anthem_000828546                   Insys_Anthem_000828546
Insys_Anthem_000828547                   Insys_Anthem_000828547
Insys_Anthem_000828548                   Insys_Anthem_000828548
Insys_Anthem_000828549                   Insys_Anthem_000828549
Insys_Anthem_000828550                   Insys_Anthem_000828550
Insys_Anthem_000828551                   Insys_Anthem_000828551
Insys_Anthem_000828553                   Insys_Anthem_000828553
Insys_Anthem_000828554                   Insys_Anthem_000828554
Insys_Anthem_000828555                   Insys_Anthem_000828555
Insys_Anthem_000828556                   Insys_Anthem_000828556
Insys_Anthem_000828557                   Insys_Anthem_000828557

                                                    523
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 525 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828558                   Insys_Anthem_000828558
Insys_Anthem_000828559                   Insys_Anthem_000828559
Insys_Anthem_000828560                   Insys_Anthem_000828560
Insys_Anthem_000828561                   Insys_Anthem_000828561
Insys_Anthem_000828563                   Insys_Anthem_000828563
Insys_Anthem_000828564                   Insys_Anthem_000828564
Insys_Anthem_000828565                   Insys_Anthem_000828565
Insys_Anthem_000828566                   Insys_Anthem_000828566
Insys_Anthem_000828567                   Insys_Anthem_000828567
Insys_Anthem_000828568                   Insys_Anthem_000828568
Insys_Anthem_000828569                   Insys_Anthem_000828569
Insys_Anthem_000828571                   Insys_Anthem_000828571
Insys_Anthem_000828572                   Insys_Anthem_000828572
Insys_Anthem_000828573                   Insys_Anthem_000828573
Insys_Anthem_000828574                   Insys_Anthem_000828574
Insys_Anthem_000828575                   Insys_Anthem_000828575
Insys_Anthem_000828576                   Insys_Anthem_000828576
Insys_Anthem_000828577                   Insys_Anthem_000828577
Insys_Anthem_000828579                   Insys_Anthem_000828579
Insys_Anthem_000828580                   Insys_Anthem_000828580
Insys_Anthem_000828581                   Insys_Anthem_000828581
Insys_Anthem_000828582                   Insys_Anthem_000828582
Insys_Anthem_000828583                   Insys_Anthem_000828583
Insys_Anthem_000828584                   Insys_Anthem_000828584
Insys_Anthem_000828585                   Insys_Anthem_000828585
Insys_Anthem_000828586                   Insys_Anthem_000828586
Insys_Anthem_000828587                   Insys_Anthem_000828587
Insys_Anthem_000828588                   Insys_Anthem_000828588
Insys_Anthem_000828589                   Insys_Anthem_000828589
Insys_Anthem_000828590                   Insys_Anthem_000828590
Insys_Anthem_000828591                   Insys_Anthem_000828591
Insys_Anthem_000828592                   Insys_Anthem_000828592
Insys_Anthem_000828593                   Insys_Anthem_000828593
Insys_Anthem_000828594                   Insys_Anthem_000828594
Insys_Anthem_000828595                   Insys_Anthem_000828595
Insys_Anthem_000828596                   Insys_Anthem_000828596
Insys_Anthem_000828597                   Insys_Anthem_000828597
Insys_Anthem_000828598                   Insys_Anthem_000828598
Insys_Anthem_000828599                   Insys_Anthem_000828599
Insys_Anthem_000828600                   Insys_Anthem_000828600
Insys_Anthem_000828601                   Insys_Anthem_000828601
Insys_Anthem_000828602                   Insys_Anthem_000828602
Insys_Anthem_000828603                   Insys_Anthem_000828603
Insys_Anthem_000828604                   Insys_Anthem_000828604
Insys_Anthem_000828605                   Insys_Anthem_000828605
Insys_Anthem_000828606                   Insys_Anthem_000828606
Insys_Anthem_000828607                   Insys_Anthem_000828607

                                                    524
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 526 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828608                   Insys_Anthem_000828608
Insys_Anthem_000828609                   Insys_Anthem_000828609
Insys_Anthem_000828610                   Insys_Anthem_000828610
Insys_Anthem_000828611                   Insys_Anthem_000828611
Insys_Anthem_000828612                   Insys_Anthem_000828612
Insys_Anthem_000828613                   Insys_Anthem_000828613
Insys_Anthem_000828614                   Insys_Anthem_000828614
Insys_Anthem_000828615                   Insys_Anthem_000828615
Insys_Anthem_000828616                   Insys_Anthem_000828616
Insys_Anthem_000828617                   Insys_Anthem_000828617
Insys_Anthem_000828618                   Insys_Anthem_000828618
Insys_Anthem_000828619                   Insys_Anthem_000828619
Insys_Anthem_000828620                   Insys_Anthem_000828620
Insys_Anthem_000828621                   Insys_Anthem_000828621
Insys_Anthem_000828622                   Insys_Anthem_000828622
Insys_Anthem_000828623                   Insys_Anthem_000828623
Insys_Anthem_000828625                   Insys_Anthem_000828625
Insys_Anthem_000828626                   Insys_Anthem_000828626
Insys_Anthem_000828627                   Insys_Anthem_000828627
Insys_Anthem_000828628                   Insys_Anthem_000828628
Insys_Anthem_000828629                   Insys_Anthem_000828629
Insys_Anthem_000828630                   Insys_Anthem_000828630
Insys_Anthem_000828631                   Insys_Anthem_000828631
Insys_Anthem_000828632                   Insys_Anthem_000828632
Insys_Anthem_000828633                   Insys_Anthem_000828633
Insys_Anthem_000828634                   Insys_Anthem_000828634
Insys_Anthem_000828635                   Insys_Anthem_000828635
Insys_Anthem_000828636                   Insys_Anthem_000828636
Insys_Anthem_000828637                   Insys_Anthem_000828637
Insys_Anthem_000828638                   Insys_Anthem_000828638
Insys_Anthem_000828639                   Insys_Anthem_000828639
Insys_Anthem_000828649                   Insys_Anthem_000828649
Insys_Anthem_000828661                   Insys_Anthem_000828661
Insys_Anthem_000828668                   Insys_Anthem_000828668
Insys_Anthem_000828674                   Insys_Anthem_000828674
Insys_Anthem_000828676                   Insys_Anthem_000828676
Insys_Anthem_000828687                   Insys_Anthem_000828687
Insys_Anthem_000828697                   Insys_Anthem_000828697
Insys_Anthem_000828709                   Insys_Anthem_000828709
Insys_Anthem_000828726                   Insys_Anthem_000828726
Insys_Anthem_000828731                   Insys_Anthem_000828731
Insys_Anthem_000828743                   Insys_Anthem_000828743
Insys_Anthem_000828745                   Insys_Anthem_000828745
Insys_Anthem_000828747                   Insys_Anthem_000828747
Insys_Anthem_000828752                   Insys_Anthem_000828752
Insys_Anthem_000828754                   Insys_Anthem_000828754
Insys_Anthem_000828793                   Insys_Anthem_000828793

                                                    525
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 527 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000828795                   Insys_Anthem_000828795
Insys_Anthem_000828800                   Insys_Anthem_000828800
Insys_Anthem_000828806                   Insys_Anthem_000828806
Insys_Anthem_000828809                   Insys_Anthem_000828809
Insys_Anthem_000828819                   Insys_Anthem_000828819
Insys_Anthem_000828829                   Insys_Anthem_000828829
Insys_Anthem_000828833                   Insys_Anthem_000828833
Insys_Anthem_000828843                   Insys_Anthem_000828843
Insys_Anthem_000828845                   Insys_Anthem_000828845
Insys_Anthem_000828848                   Insys_Anthem_000828848
Insys_Anthem_000828877                   Insys_Anthem_000828877
Insys_Anthem_000828881                   Insys_Anthem_000828881
Insys_Anthem_000828896                   Insys_Anthem_000828896
Insys_Anthem_000828903                   Insys_Anthem_000828903
Insys_Anthem_000828907                   Insys_Anthem_000828907
Insys_Anthem_000828916                   Insys_Anthem_000828916
Insys_Anthem_000828918                   Insys_Anthem_000828918
Insys_Anthem_000828926                   Insys_Anthem_000828926
Insys_Anthem_000828928                   Insys_Anthem_000828928
Insys_Anthem_000828934                   Insys_Anthem_000828934
Insys_Anthem_000828936                   Insys_Anthem_000828936
Insys_Anthem_000828939                   Insys_Anthem_000828939
Insys_Anthem_000828943                   Insys_Anthem_000828943
Insys_Anthem_000828948                   Insys_Anthem_000828948
Insys_Anthem_000828951                   Insys_Anthem_000828951
Insys_Anthem_000828957                   Insys_Anthem_000828957
Insys_Anthem_000828991                   Insys_Anthem_000828991
Insys_Anthem_000828993                   Insys_Anthem_000828993
Insys_Anthem_000829001                   Insys_Anthem_000829001
Insys_Anthem_000829021                   Insys_Anthem_000829021
Insys_Anthem_000829023                   Insys_Anthem_000829023
Insys_Anthem_000829036                   Insys_Anthem_000829036
Insys_Anthem_000829053                   Insys_Anthem_000829053
Insys_Anthem_000829063                   Insys_Anthem_000829063
Insys_Anthem_000829065                   Insys_Anthem_000829065
Insys_Anthem_000829067                   Insys_Anthem_000829067
Insys_Anthem_000829088                   Insys_Anthem_000829088
Insys_Anthem_000829117                   Insys_Anthem_000829117
Insys_Anthem_000829126                   Insys_Anthem_000829126
Insys_Anthem_000829138                   Insys_Anthem_000829138
Insys_Anthem_000829140                   Insys_Anthem_000829140
Insys_Anthem_000829146                   Insys_Anthem_000829146
Insys_Anthem_000829161                   Insys_Anthem_000829161
Insys_Anthem_000829163                   Insys_Anthem_000829163
Insys_Anthem_000829167                   Insys_Anthem_000829167
Insys_Anthem_000829171                   Insys_Anthem_000829171
Insys_Anthem_000829174                   Insys_Anthem_000829174

                                                    526
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 528 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000829176                   Insys_Anthem_000829176
Insys_Anthem_000829178                   Insys_Anthem_000829178
Insys_Anthem_000829183                   Insys_Anthem_000829183
Insys_Anthem_000829188                   Insys_Anthem_000829188
Insys_Anthem_000829191                   Insys_Anthem_000829191
Insys_Anthem_000829195                   Insys_Anthem_000829195
Insys_Anthem_000829199                   Insys_Anthem_000829199
Insys_Anthem_000829202                   Insys_Anthem_000829202
Insys_Anthem_000829229                   Insys_Anthem_000829229
Insys_Anthem_000829235                   Insys_Anthem_000829235
Insys_Anthem_000829237                   Insys_Anthem_000829237
Insys_Anthem_000829247                   Insys_Anthem_000829247
Insys_Anthem_000829252                   Insys_Anthem_000829252
Insys_Anthem_000829255                   Insys_Anthem_000829255
Insys_Anthem_000829257                   Insys_Anthem_000829257
Insys_Anthem_000829274                   Insys_Anthem_000829274
Insys_Anthem_000829280                   Insys_Anthem_000829280
Insys_Anthem_000829290                   Insys_Anthem_000829290
Insys_Anthem_000829307                   Insys_Anthem_000829307
Insys_Anthem_000829311                   Insys_Anthem_000829311
Insys_Anthem_000829323                   Insys_Anthem_000829323
Insys_Anthem_000829327                   Insys_Anthem_000829327
Insys_Anthem_000829335                   Insys_Anthem_000829335
Insys_Anthem_000829338                   Insys_Anthem_000829338
Insys_Anthem_000829343                   Insys_Anthem_000829343
Insys_Anthem_000829347                   Insys_Anthem_000829347
Insys_Anthem_000829349                   Insys_Anthem_000829349
Insys_Anthem_000829353                   Insys_Anthem_000829353
Insys_Anthem_000829357                   Insys_Anthem_000829357
Insys_Anthem_000829359                   Insys_Anthem_000829359
Insys_Anthem_000829366                   Insys_Anthem_000829366
Insys_Anthem_000829368                   Insys_Anthem_000829368
Insys_Anthem_000829372                   Insys_Anthem_000829372
Insys_Anthem_000829378                   Insys_Anthem_000829378
Insys_Anthem_000829384                   Insys_Anthem_000829384
Insys_Anthem_000829386                   Insys_Anthem_000829386
Insys_Anthem_000829402                   Insys_Anthem_000829402
Insys_Anthem_000829416                   Insys_Anthem_000829416
Insys_Anthem_000829422                   Insys_Anthem_000829422
Insys_Anthem_000829460                   Insys_Anthem_000829460
Insys_Anthem_000829464                   Insys_Anthem_000829464
Insys_Anthem_000829474                   Insys_Anthem_000829474
Insys_Anthem_000829477                   Insys_Anthem_000829477
Insys_Anthem_000829480                   Insys_Anthem_000829480
Insys_Anthem_000829483                   Insys_Anthem_000829483
Insys_Anthem_000829490                   Insys_Anthem_000829490
Insys_Anthem_000829491                   Insys_Anthem_000829491

                                                    527
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 529 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000829494                   Insys_Anthem_000829494
Insys_Anthem_000829497                   Insys_Anthem_000829497
Insys_Anthem_000829532                   Insys_Anthem_000829532
Insys_Anthem_000829557                   Insys_Anthem_000829557
Insys_Anthem_000829610                   Insys_Anthem_000829610
Insys_Anthem_000829612                   Insys_Anthem_000829612
Insys_Anthem_000829617                   Insys_Anthem_000829617
Insys_Anthem_000829619                   Insys_Anthem_000829619
Insys_Anthem_000829696                   Insys_Anthem_000829696
Insys_Anthem_000829707                   Insys_Anthem_000829707
Insys_Anthem_000829718                   Insys_Anthem_000829718
Insys_Anthem_000829722                   Insys_Anthem_000829722
Insys_Anthem_000829724                   Insys_Anthem_000829724
Insys_Anthem_000829726                   Insys_Anthem_000829726
Insys_Anthem_000829728                   Insys_Anthem_000829728
Insys_Anthem_000829733                   Insys_Anthem_000829733
Insys_Anthem_000829738                   Insys_Anthem_000829738
Insys_Anthem_000829742                   Insys_Anthem_000829742
Insys_Anthem_000829744                   Insys_Anthem_000829744
Insys_Anthem_000829746                   Insys_Anthem_000829746
Insys_Anthem_000829748                   Insys_Anthem_000829748
Insys_Anthem_000829753                   Insys_Anthem_000829753
Insys_Anthem_000829757                   Insys_Anthem_000829757
Insys_Anthem_000829759                   Insys_Anthem_000829759
Insys_Anthem_000829765                   Insys_Anthem_000829765
Insys_Anthem_000829769                   Insys_Anthem_000829769
Insys_Anthem_000829781                   Insys_Anthem_000829781
Insys_Anthem_000829784                   Insys_Anthem_000829784
Insys_Anthem_000829786                   Insys_Anthem_000829786
Insys_Anthem_000829792                   Insys_Anthem_000829792
Insys_Anthem_000829794                   Insys_Anthem_000829794
Insys_Anthem_000829797                   Insys_Anthem_000829797
Insys_Anthem_000829799                   Insys_Anthem_000829799
Insys_Anthem_000829801                   Insys_Anthem_000829801
Insys_Anthem_000829822                   Insys_Anthem_000829822
Insys_Anthem_000829826                   Insys_Anthem_000829826
Insys_Anthem_000829828                   Insys_Anthem_000829828
Insys_Anthem_000829834                   Insys_Anthem_000829834
Insys_Anthem_000829840                   Insys_Anthem_000829840
Insys_Anthem_000829842                   Insys_Anthem_000829842
Insys_Anthem_000829847                   Insys_Anthem_000829847
Insys_Anthem_000829852                   Insys_Anthem_000829852
Insys_Anthem_000829854                   Insys_Anthem_000829854
Insys_Anthem_000829863                   Insys_Anthem_000829863
Insys_Anthem_000829869                   Insys_Anthem_000829869
Insys_Anthem_000829896                   Insys_Anthem_000829896
Insys_Anthem_000829899                   Insys_Anthem_000829899

                                                    528
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 530 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000829900                   Insys_Anthem_000829900
Insys_Anthem_000829902                   Insys_Anthem_000829902
Insys_Anthem_000829904                   Insys_Anthem_000829904
Insys_Anthem_000829906                   Insys_Anthem_000829906
Insys_Anthem_000829913                   Insys_Anthem_000829913
Insys_Anthem_000829917                   Insys_Anthem_000829917
Insys_Anthem_000829942                   Insys_Anthem_000829942
Insys_Anthem_000829944                   Insys_Anthem_000829944
Insys_Anthem_000829946                   Insys_Anthem_000829946
Insys_Anthem_000829959                   Insys_Anthem_000829959
Insys_Anthem_000829964                   Insys_Anthem_000829964
Insys_Anthem_000829966                   Insys_Anthem_000829966
Insys_Anthem_000829971                   Insys_Anthem_000829971
Insys_Anthem_000829977                   Insys_Anthem_000829977
Insys_Anthem_000829979                   Insys_Anthem_000829979
Insys_Anthem_000829999                   Insys_Anthem_000829999
Insys_Anthem_000830004                   Insys_Anthem_000830004
Insys_Anthem_000830009                   Insys_Anthem_000830009
Insys_Anthem_000830013                   Insys_Anthem_000830013
Insys_Anthem_000830024                   Insys_Anthem_000830024
Insys_Anthem_000830028                   Insys_Anthem_000830028
Insys_Anthem_000830034                   Insys_Anthem_000830034
Insys_Anthem_000830041                   Insys_Anthem_000830041
Insys_Anthem_000830055                   Insys_Anthem_000830055
Insys_Anthem_000830057                   Insys_Anthem_000830057
Insys_Anthem_000830062                   Insys_Anthem_000830062
Insys_Anthem_000830064                   Insys_Anthem_000830064
Insys_Anthem_000830066                   Insys_Anthem_000830066
Insys_Anthem_000830076                   Insys_Anthem_000830076
Insys_Anthem_000830078                   Insys_Anthem_000830078
Insys_Anthem_000830083                   Insys_Anthem_000830083
Insys_Anthem_000830085                   Insys_Anthem_000830085
Insys_Anthem_000830093                   Insys_Anthem_000830093
Insys_Anthem_000830096                   Insys_Anthem_000830096
Insys_Anthem_000830098                   Insys_Anthem_000830098
Insys_Anthem_000830100                   Insys_Anthem_000830100
Insys_Anthem_000830105                   Insys_Anthem_000830105
Insys_Anthem_000830107                   Insys_Anthem_000830107
Insys_Anthem_000830109                   Insys_Anthem_000830109
Insys_Anthem_000830111                   Insys_Anthem_000830111
Insys_Anthem_000830114                   Insys_Anthem_000830114
Insys_Anthem_000830116                   Insys_Anthem_000830116
Insys_Anthem_000830120                   Insys_Anthem_000830120
Insys_Anthem_000830122                   Insys_Anthem_000830122
Insys_Anthem_000830125                   Insys_Anthem_000830125
Insys_Anthem_000830127                   Insys_Anthem_000830127
Insys_Anthem_000830131                   Insys_Anthem_000830131

                                                    529
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 531 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000830134                   Insys_Anthem_000830134
Insys_Anthem_000830136                   Insys_Anthem_000830136
Insys_Anthem_000830142                   Insys_Anthem_000830142
Insys_Anthem_000830146                   Insys_Anthem_000830146
Insys_Anthem_000830149                   Insys_Anthem_000830149
Insys_Anthem_000830153                   Insys_Anthem_000830153
Insys_Anthem_000830155                   Insys_Anthem_000830155
Insys_Anthem_000830159                   Insys_Anthem_000830159
Insys_Anthem_000830161                   Insys_Anthem_000830161
Insys_Anthem_000830165                   Insys_Anthem_000830165
Insys_Anthem_000830169                   Insys_Anthem_000830169
Insys_Anthem_000830174                   Insys_Anthem_000830174
Insys_Anthem_000830177                   Insys_Anthem_000830177
Insys_Anthem_000830186                   Insys_Anthem_000830186
Insys_Anthem_000830191                   Insys_Anthem_000830191
Insys_Anthem_000830193                   Insys_Anthem_000830193
Insys_Anthem_000830195                   Insys_Anthem_000830195
Insys_Anthem_000830199                   Insys_Anthem_000830199
Insys_Anthem_000830203                   Insys_Anthem_000830203
Insys_Anthem_000830208                   Insys_Anthem_000830208
Insys_Anthem_000830210                   Insys_Anthem_000830210
Insys_Anthem_000830216                   Insys_Anthem_000830216
Insys_Anthem_000830240                   Insys_Anthem_000830240
Insys_Anthem_000830242                   Insys_Anthem_000830242
Insys_Anthem_000830244                   Insys_Anthem_000830244
Insys_Anthem_000830246                   Insys_Anthem_000830246
Insys_Anthem_000830325                   Insys_Anthem_000830325
Insys_Anthem_000830337                   Insys_Anthem_000830337
Insys_Anthem_000830339                   Insys_Anthem_000830339
Insys_Anthem_000830356                   Insys_Anthem_000830356
Insys_Anthem_000830360                   Insys_Anthem_000830360
Insys_Anthem_000830369                   Insys_Anthem_000830369
Insys_Anthem_000830383                   Insys_Anthem_000830383
Insys_Anthem_000830387                   Insys_Anthem_000830387
Insys_Anthem_000830390                   Insys_Anthem_000830390
Insys_Anthem_000830396                   Insys_Anthem_000830396
Insys_Anthem_000830401                   Insys_Anthem_000830401
Insys_Anthem_000830403                   Insys_Anthem_000830403
Insys_Anthem_000830405                   Insys_Anthem_000830405
Insys_Anthem_000830411                   Insys_Anthem_000830411
Insys_Anthem_000830413                   Insys_Anthem_000830413
Insys_Anthem_000830415                   Insys_Anthem_000830415
Insys_Anthem_000830417                   Insys_Anthem_000830417
Insys_Anthem_000830423                   Insys_Anthem_000830423
Insys_Anthem_000830425                   Insys_Anthem_000830425
Insys_Anthem_000830431                   Insys_Anthem_000830431
Insys_Anthem_000830433                   Insys_Anthem_000830433

                                                    530
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 532 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000830439                   Insys_Anthem_000830439
Insys_Anthem_000830441                   Insys_Anthem_000830441
Insys_Anthem_000830445                   Insys_Anthem_000830445
Insys_Anthem_000830455                   Insys_Anthem_000830455
Insys_Anthem_000830465                   Insys_Anthem_000830465
Insys_Anthem_000830489                   Insys_Anthem_000830489
Insys_Anthem_000830501                   Insys_Anthem_000830501
Insys_Anthem_000830531                   Insys_Anthem_000830531
Insys_Anthem_000830554                   Insys_Anthem_000830554
Insys_Anthem_000830571                   Insys_Anthem_000830571
Insys_Anthem_000830584                   Insys_Anthem_000830584
Insys_Anthem_000830616                   Insys_Anthem_000830616
Insys_Anthem_000830628                   Insys_Anthem_000830628
Insys_Anthem_000830651                   Insys_Anthem_000830651
Insys_Anthem_000830657                   Insys_Anthem_000830657
Insys_Anthem_000830666                   Insys_Anthem_000830666
Insys_Anthem_000830670                   Insys_Anthem_000830670
Insys_Anthem_000830685                   Insys_Anthem_000830685
Insys_Anthem_000830701                   Insys_Anthem_000830701
Insys_Anthem_000830718                   Insys_Anthem_000830718
Insys_Anthem_000830725                   Insys_Anthem_000830725
Insys_Anthem_000830732                   Insys_Anthem_000830732
Insys_Anthem_000830754                   Insys_Anthem_000830754
Insys_Anthem_000830769                   Insys_Anthem_000830769
Insys_Anthem_000830777                   Insys_Anthem_000830777
Insys_Anthem_000830790                   Insys_Anthem_000830790
Insys_Anthem_000830807                   Insys_Anthem_000830807
Insys_Anthem_000830809                   Insys_Anthem_000830809
Insys_Anthem_000830822                   Insys_Anthem_000830822
Insys_Anthem_000830839                   Insys_Anthem_000830839
Insys_Anthem_000830841                   Insys_Anthem_000830841
Insys_Anthem_000830844                   Insys_Anthem_000830844
Insys_Anthem_000830848                   Insys_Anthem_000830848
Insys_Anthem_000830850                   Insys_Anthem_000830850
Insys_Anthem_000830853                   Insys_Anthem_000830853
Insys_Anthem_000830855                   Insys_Anthem_000830855
Insys_Anthem_000830857                   Insys_Anthem_000830857
Insys_Anthem_000830862                   Insys_Anthem_000830862
Insys_Anthem_000830864                   Insys_Anthem_000830864
Insys_Anthem_000830866                   Insys_Anthem_000830866
Insys_Anthem_000830873                   Insys_Anthem_000830873
Insys_Anthem_000830881                   Insys_Anthem_000830881
Insys_Anthem_000830907                   Insys_Anthem_000830907
Insys_Anthem_000830909                   Insys_Anthem_000830909
Insys_Anthem_000830915                   Insys_Anthem_000830915
Insys_Anthem_000830917                   Insys_Anthem_000830917
Insys_Anthem_000830918                   Insys_Anthem_000830918

                                                    531
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 533 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000830932                   Insys_Anthem_000830932
Insys_Anthem_000830950                   Insys_Anthem_000830950
Insys_Anthem_000830952                   Insys_Anthem_000830952
Insys_Anthem_000830963                   Insys_Anthem_000830963
Insys_Anthem_000830978                   Insys_Anthem_000830978
Insys_Anthem_000830982                   Insys_Anthem_000830982
Insys_Anthem_000830987                   Insys_Anthem_000830987
Insys_Anthem_000830995                   Insys_Anthem_000830995
Insys_Anthem_000830997                   Insys_Anthem_000830997
Insys_Anthem_000831000                   Insys_Anthem_000831000
Insys_Anthem_000831013                   Insys_Anthem_000831013
Insys_Anthem_000831035                   Insys_Anthem_000831035
Insys_Anthem_000831038                   Insys_Anthem_000831038
Insys_Anthem_000831052                   Insys_Anthem_000831052
Insys_Anthem_000831054                   Insys_Anthem_000831054
Insys_Anthem_000831071                   Insys_Anthem_000831071
Insys_Anthem_000831073                   Insys_Anthem_000831073
Insys_Anthem_000831084                   Insys_Anthem_000831084
Insys_Anthem_000831089                   Insys_Anthem_000831089
Insys_Anthem_000831093                   Insys_Anthem_000831093
Insys_Anthem_000831100                   Insys_Anthem_000831100
Insys_Anthem_000831105                   Insys_Anthem_000831105
Insys_Anthem_000831108                   Insys_Anthem_000831108
Insys_Anthem_000831114                   Insys_Anthem_000831114
Insys_Anthem_000831128                   Insys_Anthem_000831128
Insys_Anthem_000831131                   Insys_Anthem_000831131
Insys_Anthem_000831134                   Insys_Anthem_000831134
Insys_Anthem_000831136                   Insys_Anthem_000831136
Insys_Anthem_000831138                   Insys_Anthem_000831138
Insys_Anthem_000831140                   Insys_Anthem_000831140
Insys_Anthem_000831142                   Insys_Anthem_000831142
Insys_Anthem_000831144                   Insys_Anthem_000831144
Insys_Anthem_000831146                   Insys_Anthem_000831146
Insys_Anthem_000831148                   Insys_Anthem_000831148
Insys_Anthem_000831158                   Insys_Anthem_000831158
Insys_Anthem_000831165                   Insys_Anthem_000831165
Insys_Anthem_000831170                   Insys_Anthem_000831170
Insys_Anthem_000831173                   Insys_Anthem_000831173
Insys_Anthem_000831175                   Insys_Anthem_000831175
Insys_Anthem_000831182                   Insys_Anthem_000831182
Insys_Anthem_000831184                   Insys_Anthem_000831184
Insys_Anthem_000831186                   Insys_Anthem_000831186
Insys_Anthem_000831189                   Insys_Anthem_000831189
Insys_Anthem_000831192                   Insys_Anthem_000831192
Insys_Anthem_000831194                   Insys_Anthem_000831194
Insys_Anthem_000831197                   Insys_Anthem_000831197
Insys_Anthem_000831201                   Insys_Anthem_000831201

                                                    532
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 534 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000831213                   Insys_Anthem_000831213
Insys_Anthem_000831216                   Insys_Anthem_000831216
Insys_Anthem_000831219                   Insys_Anthem_000831219
Insys_Anthem_000831224                   Insys_Anthem_000831224
Insys_Anthem_000831234                   Insys_Anthem_000831234
Insys_Anthem_000831237                   Insys_Anthem_000831237
Insys_Anthem_000831245                   Insys_Anthem_000831245
Insys_Anthem_000831255                   Insys_Anthem_000831255
Insys_Anthem_000831260                   Insys_Anthem_000831260
Insys_Anthem_000831265                   Insys_Anthem_000831265
Insys_Anthem_000831268                   Insys_Anthem_000831268
Insys_Anthem_000831273                   Insys_Anthem_000831273
Insys_Anthem_000831279                   Insys_Anthem_000831279
Insys_Anthem_000831299                   Insys_Anthem_000831299
Insys_Anthem_000831303                   Insys_Anthem_000831303
Insys_Anthem_000831305                   Insys_Anthem_000831305
Insys_Anthem_000831314                   Insys_Anthem_000831314
Insys_Anthem_000831322                   Insys_Anthem_000831322
Insys_Anthem_000831324                   Insys_Anthem_000831324
Insys_Anthem_000831326                   Insys_Anthem_000831326
Insys_Anthem_000831330                   Insys_Anthem_000831330
Insys_Anthem_000831344                   Insys_Anthem_000831344
Insys_Anthem_000831351                   Insys_Anthem_000831351
Insys_Anthem_000831360                   Insys_Anthem_000831360
Insys_Anthem_000831393                   Insys_Anthem_000831393
Insys_Anthem_000831395                   Insys_Anthem_000831395
Insys_Anthem_000831397                   Insys_Anthem_000831397
Insys_Anthem_000831400                   Insys_Anthem_000831400
Insys_Anthem_000831412                   Insys_Anthem_000831412
Insys_Anthem_000831426                   Insys_Anthem_000831426
Insys_Anthem_000831428                   Insys_Anthem_000831428
Insys_Anthem_000831445                   Insys_Anthem_000831445
Insys_Anthem_000831450                   Insys_Anthem_000831450
Insys_Anthem_000831452                   Insys_Anthem_000831452
Insys_Anthem_000831455                   Insys_Anthem_000831455
Insys_Anthem_000831461                   Insys_Anthem_000831461
Insys_Anthem_000831468                   Insys_Anthem_000831468
Insys_Anthem_000831473                   Insys_Anthem_000831473
Insys_Anthem_000831475                   Insys_Anthem_000831475
Insys_Anthem_000831478                   Insys_Anthem_000831478
Insys_Anthem_000831480                   Insys_Anthem_000831480
Insys_Anthem_000831484                   Insys_Anthem_000831484
Insys_Anthem_000831488                   Insys_Anthem_000831488
Insys_Anthem_000831490                   Insys_Anthem_000831490
Insys_Anthem_000831494                   Insys_Anthem_000831494
Insys_Anthem_000831505                   Insys_Anthem_000831505
Insys_Anthem_000831509                   Insys_Anthem_000831509

                                                    533
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 535 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000831528                   Insys_Anthem_000831528
Insys_Anthem_000831549                   Insys_Anthem_000831549
Insys_Anthem_000831553                   Insys_Anthem_000831553
Insys_Anthem_000831556                   Insys_Anthem_000831556
Insys_Anthem_000831567                   Insys_Anthem_000831567
Insys_Anthem_000831572                   Insys_Anthem_000831572
Insys_Anthem_000831579                   Insys_Anthem_000831579
Insys_Anthem_000831587                   Insys_Anthem_000831587
Insys_Anthem_000831591                   Insys_Anthem_000831591
Insys_Anthem_000831598                   Insys_Anthem_000831598
Insys_Anthem_000831606                   Insys_Anthem_000831606
Insys_Anthem_000831610                   Insys_Anthem_000831610
Insys_Anthem_000831618                   Insys_Anthem_000831618
Insys_Anthem_000831635                   Insys_Anthem_000831635
Insys_Anthem_000831640                   Insys_Anthem_000831640
Insys_Anthem_000831647                   Insys_Anthem_000831647
Insys_Anthem_000831649                   Insys_Anthem_000831649
Insys_Anthem_000831651                   Insys_Anthem_000831651
Insys_Anthem_000831657                   Insys_Anthem_000831657
Insys_Anthem_000831665                   Insys_Anthem_000831665
Insys_Anthem_000831672                   Insys_Anthem_000831672
Insys_Anthem_000831676                   Insys_Anthem_000831676
Insys_Anthem_000831684                   Insys_Anthem_000831684
Insys_Anthem_000831695                   Insys_Anthem_000831695
Insys_Anthem_000831698                   Insys_Anthem_000831698
Insys_Anthem_000831709                   Insys_Anthem_000831709
Insys_Anthem_000831715                   Insys_Anthem_000831715
Insys_Anthem_000831723                   Insys_Anthem_000831723
Insys_Anthem_000831725                   Insys_Anthem_000831725
Insys_Anthem_000831733                   Insys_Anthem_000831733
Insys_Anthem_000831735                   Insys_Anthem_000831735
Insys_Anthem_000831755                   Insys_Anthem_000831755
Insys_Anthem_000831758                   Insys_Anthem_000831758
Insys_Anthem_000831761                   Insys_Anthem_000831761
Insys_Anthem_000831784                   Insys_Anthem_000831784
Insys_Anthem_000831787                   Insys_Anthem_000831787
Insys_Anthem_000831794                   Insys_Anthem_000831794
Insys_Anthem_000831805                   Insys_Anthem_000831805
Insys_Anthem_000831824                   Insys_Anthem_000831824
Insys_Anthem_000831837                   Insys_Anthem_000831837
Insys_Anthem_000831839                   Insys_Anthem_000831839
Insys_Anthem_000831853                   Insys_Anthem_000831853
Insys_Anthem_000831861                   Insys_Anthem_000831861
Insys_Anthem_000831879                   Insys_Anthem_000831879
Insys_Anthem_000831901                   Insys_Anthem_000831901
Insys_Anthem_000831911                   Insys_Anthem_000831911
Insys_Anthem_000831914                   Insys_Anthem_000831914

                                                    534
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 536 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000831922                   Insys_Anthem_000831922
Insys_Anthem_000831932                   Insys_Anthem_000831932
Insys_Anthem_000831942                   Insys_Anthem_000831942
Insys_Anthem_000831949                   Insys_Anthem_000831949
Insys_Anthem_000831952                   Insys_Anthem_000831952
Insys_Anthem_000831966                   Insys_Anthem_000831966
Insys_Anthem_000831968                   Insys_Anthem_000831968
Insys_Anthem_000831972                   Insys_Anthem_000831972
Insys_Anthem_000831974                   Insys_Anthem_000831974
Insys_Anthem_000831986                   Insys_Anthem_000831986
Insys_Anthem_000831994                   Insys_Anthem_000831994
Insys_Anthem_000832001                   Insys_Anthem_000832001
Insys_Anthem_000832003                   Insys_Anthem_000832003
Insys_Anthem_000832015                   Insys_Anthem_000832015
Insys_Anthem_000832017                   Insys_Anthem_000832017
Insys_Anthem_000832019                   Insys_Anthem_000832019
Insys_Anthem_000832021                   Insys_Anthem_000832021
Insys_Anthem_000832023                   Insys_Anthem_000832023
Insys_Anthem_000832025                   Insys_Anthem_000832025
Insys_Anthem_000832029                   Insys_Anthem_000832029
Insys_Anthem_000832035                   Insys_Anthem_000832035
Insys_Anthem_000832038                   Insys_Anthem_000832038
Insys_Anthem_000832046                   Insys_Anthem_000832046
Insys_Anthem_000832057                   Insys_Anthem_000832057
Insys_Anthem_000832064                   Insys_Anthem_000832064
Insys_Anthem_000832074                   Insys_Anthem_000832074
Insys_Anthem_000832076                   Insys_Anthem_000832076
Insys_Anthem_000832086                   Insys_Anthem_000832086
Insys_Anthem_000832108                   Insys_Anthem_000832108
Insys_Anthem_000832118                   Insys_Anthem_000832118
Insys_Anthem_000832125                   Insys_Anthem_000832125
Insys_Anthem_000832130                   Insys_Anthem_000832130
Insys_Anthem_000832132                   Insys_Anthem_000832132
Insys_Anthem_000832134                   Insys_Anthem_000832134
Insys_Anthem_000832150                   Insys_Anthem_000832150
Insys_Anthem_000832154                   Insys_Anthem_000832154
Insys_Anthem_000832158                   Insys_Anthem_000832158
Insys_Anthem_000832160                   Insys_Anthem_000832160
Insys_Anthem_000832162                   Insys_Anthem_000832162
Insys_Anthem_000832166                   Insys_Anthem_000832166
Insys_Anthem_000832170                   Insys_Anthem_000832170
Insys_Anthem_000832172                   Insys_Anthem_000832172
Insys_Anthem_000832174                   Insys_Anthem_000832174
Insys_Anthem_000832181                   Insys_Anthem_000832181
Insys_Anthem_000832183                   Insys_Anthem_000832183
Insys_Anthem_000832197                   Insys_Anthem_000832197
Insys_Anthem_000832200                   Insys_Anthem_000832200

                                                    535
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 537 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000832213                   Insys_Anthem_000832213
Insys_Anthem_000832215                   Insys_Anthem_000832215
Insys_Anthem_000832217                   Insys_Anthem_000832217
Insys_Anthem_000832221                   Insys_Anthem_000832221
Insys_Anthem_000832227                   Insys_Anthem_000832227
Insys_Anthem_000832229                   Insys_Anthem_000832229
Insys_Anthem_000832231                   Insys_Anthem_000832231
Insys_Anthem_000832240                   Insys_Anthem_000832240
Insys_Anthem_000832244                   Insys_Anthem_000832244
Insys_Anthem_000832253                   Insys_Anthem_000832253
Insys_Anthem_000832256                   Insys_Anthem_000832256
Insys_Anthem_000832261                   Insys_Anthem_000832261
Insys_Anthem_000832263                   Insys_Anthem_000832263
Insys_Anthem_000832265                   Insys_Anthem_000832265
Insys_Anthem_000832267                   Insys_Anthem_000832267
Insys_Anthem_000832277                   Insys_Anthem_000832277
Insys_Anthem_000832282                   Insys_Anthem_000832282
Insys_Anthem_000832284                   Insys_Anthem_000832284
Insys_Anthem_000832289                   Insys_Anthem_000832289
Insys_Anthem_000832291                   Insys_Anthem_000832291
Insys_Anthem_000832295                   Insys_Anthem_000832295
Insys_Anthem_000832302                   Insys_Anthem_000832302
Insys_Anthem_000832310                   Insys_Anthem_000832310
Insys_Anthem_000832321                   Insys_Anthem_000832321
Insys_Anthem_000832325                   Insys_Anthem_000832325
Insys_Anthem_000832327                   Insys_Anthem_000832327
Insys_Anthem_000832332                   Insys_Anthem_000832332
Insys_Anthem_000832336                   Insys_Anthem_000832336
Insys_Anthem_000832339                   Insys_Anthem_000832339
Insys_Anthem_000832342                   Insys_Anthem_000832342
Insys_Anthem_000832344                   Insys_Anthem_000832344
Insys_Anthem_000832346                   Insys_Anthem_000832346
Insys_Anthem_000832359                   Insys_Anthem_000832359
Insys_Anthem_000832392                   Insys_Anthem_000832392
Insys_Anthem_000832424                   Insys_Anthem_000832424
Insys_Anthem_000832426                   Insys_Anthem_000832426
Insys_Anthem_000832433                   Insys_Anthem_000832433
Insys_Anthem_000832435                   Insys_Anthem_000832435
Insys_Anthem_000832440                   Insys_Anthem_000832440
Insys_Anthem_000832445                   Insys_Anthem_000832445
Insys_Anthem_000832449                   Insys_Anthem_000832449
Insys_Anthem_000832461                   Insys_Anthem_000832461
Insys_Anthem_000832463                   Insys_Anthem_000832463
Insys_Anthem_000832465                   Insys_Anthem_000832465
Insys_Anthem_000832475                   Insys_Anthem_000832475
Insys_Anthem_000832477                   Insys_Anthem_000832477
Insys_Anthem_000832485                   Insys_Anthem_000832485

                                                    536
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 538 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000832487                   Insys_Anthem_000832487
Insys_Anthem_000832495                   Insys_Anthem_000832495
Insys_Anthem_000832501                   Insys_Anthem_000832501
Insys_Anthem_000832510                   Insys_Anthem_000832510
Insys_Anthem_000832520                   Insys_Anthem_000832520
Insys_Anthem_000832543                   Insys_Anthem_000832543
Insys_Anthem_000832557                   Insys_Anthem_000832557
Insys_Anthem_000832619                   Insys_Anthem_000832619
Insys_Anthem_000832648                   Insys_Anthem_000832648
Insys_Anthem_000832650                   Insys_Anthem_000832650
Insys_Anthem_000832652                   Insys_Anthem_000832652
Insys_Anthem_000832654                   Insys_Anthem_000832654
Insys_Anthem_000832656                   Insys_Anthem_000832656
Insys_Anthem_000832662                   Insys_Anthem_000832662
Insys_Anthem_000832667                   Insys_Anthem_000832667
Insys_Anthem_000832681                   Insys_Anthem_000832681
Insys_Anthem_000832686                   Insys_Anthem_000832686
Insys_Anthem_000832691                   Insys_Anthem_000832691
Insys_Anthem_000832695                   Insys_Anthem_000832695
Insys_Anthem_000832711                   Insys_Anthem_000832711
Insys_Anthem_000832713                   Insys_Anthem_000832713
Insys_Anthem_000832717                   Insys_Anthem_000832717
Insys_Anthem_000832720                   Insys_Anthem_000832720
Insys_Anthem_000832722                   Insys_Anthem_000832722
Insys_Anthem_000832726                   Insys_Anthem_000832726
Insys_Anthem_000832733                   Insys_Anthem_000832733
Insys_Anthem_000832734                   Insys_Anthem_000832734
Insys_Anthem_000832736                   Insys_Anthem_000832736
Insys_Anthem_000832744                   Insys_Anthem_000832744
Insys_Anthem_000832749                   Insys_Anthem_000832749
Insys_Anthem_000832753                   Insys_Anthem_000832753
Insys_Anthem_000832755                   Insys_Anthem_000832755
Insys_Anthem_000832763                   Insys_Anthem_000832763
Insys_Anthem_000832766                   Insys_Anthem_000832766
Insys_Anthem_000832768                   Insys_Anthem_000832768
Insys_Anthem_000832774                   Insys_Anthem_000832774
Insys_Anthem_000832777                   Insys_Anthem_000832777
Insys_Anthem_000832782                   Insys_Anthem_000832782
Insys_Anthem_000832786                   Insys_Anthem_000832786
Insys_Anthem_000832789                   Insys_Anthem_000832789
Insys_Anthem_000832793                   Insys_Anthem_000832793
Insys_Anthem_000832805                   Insys_Anthem_000832805
Insys_Anthem_000832807                   Insys_Anthem_000832807
Insys_Anthem_000832809                   Insys_Anthem_000832809
Insys_Anthem_000832812                   Insys_Anthem_000832812
Insys_Anthem_000832814                   Insys_Anthem_000832814
Insys_Anthem_000832819                   Insys_Anthem_000832819

                                                    537
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 539 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000832825                   Insys_Anthem_000832825
Insys_Anthem_000832827                   Insys_Anthem_000832827
Insys_Anthem_000832830                   Insys_Anthem_000832830
Insys_Anthem_000832832                   Insys_Anthem_000832832
Insys_Anthem_000832843                   Insys_Anthem_000832843
Insys_Anthem_000832855                   Insys_Anthem_000832855
Insys_Anthem_000832863                   Insys_Anthem_000832863
Insys_Anthem_000832865                   Insys_Anthem_000832865
Insys_Anthem_000832867                   Insys_Anthem_000832867
Insys_Anthem_000832874                   Insys_Anthem_000832874
Insys_Anthem_000832876                   Insys_Anthem_000832876
Insys_Anthem_000832892                   Insys_Anthem_000832892
Insys_Anthem_000832893                   Insys_Anthem_000832893
Insys_Anthem_000832900                   Insys_Anthem_000832900
Insys_Anthem_000832905                   Insys_Anthem_000832905
Insys_Anthem_000832908                   Insys_Anthem_000832908
Insys_Anthem_000832910                   Insys_Anthem_000832910
Insys_Anthem_000832912                   Insys_Anthem_000832912
Insys_Anthem_000832917                   Insys_Anthem_000832917
Insys_Anthem_000832919                   Insys_Anthem_000832919
Insys_Anthem_000832921                   Insys_Anthem_000832921
Insys_Anthem_000832924                   Insys_Anthem_000832924
Insys_Anthem_000832926                   Insys_Anthem_000832926
Insys_Anthem_000832930                   Insys_Anthem_000832930
Insys_Anthem_000832932                   Insys_Anthem_000832932
Insys_Anthem_000832934                   Insys_Anthem_000832934
Insys_Anthem_000832936                   Insys_Anthem_000832936
Insys_Anthem_000832938                   Insys_Anthem_000832938
Insys_Anthem_000832940                   Insys_Anthem_000832940
Insys_Anthem_000832942                   Insys_Anthem_000832942
Insys_Anthem_000832944                   Insys_Anthem_000832944
Insys_Anthem_000832946                   Insys_Anthem_000832946
Insys_Anthem_000832952                   Insys_Anthem_000832952
Insys_Anthem_000832953                   Insys_Anthem_000832953
Insys_Anthem_000832954                   Insys_Anthem_000832954
Insys_Anthem_000832955                   Insys_Anthem_000832955
Insys_Anthem_000832956                   Insys_Anthem_000832956
Insys_Anthem_000832957                   Insys_Anthem_000832957
Insys_Anthem_000832958                   Insys_Anthem_000832958
Insys_Anthem_000832959                   Insys_Anthem_000832959
Insys_Anthem_000832963                   Insys_Anthem_000832963
Insys_Anthem_000832964                   Insys_Anthem_000832964
Insys_Anthem_000832965                   Insys_Anthem_000832965
Insys_Anthem_000832966                   Insys_Anthem_000832966
Insys_Anthem_000832969                   Insys_Anthem_000832969
Insys_Anthem_000832970                   Insys_Anthem_000832970
Insys_Anthem_000832971                   Insys_Anthem_000832971

                                                    538
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 540 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000832972                   Insys_Anthem_000832972
Insys_Anthem_000832973                   Insys_Anthem_000832973
Insys_Anthem_000832975                   Insys_Anthem_000832975
Insys_Anthem_000832976                   Insys_Anthem_000832976
Insys_Anthem_000832977                   Insys_Anthem_000832977
Insys_Anthem_000832978                   Insys_Anthem_000832978
Insys_Anthem_000832979                   Insys_Anthem_000832979
Insys_Anthem_000832988                   Insys_Anthem_000832988
Insys_Anthem_000832990                   Insys_Anthem_000832990
Insys_Anthem_000832993                   Insys_Anthem_000832993
Insys_Anthem_000832996                   Insys_Anthem_000832996
Insys_Anthem_000832998                   Insys_Anthem_000832998
Insys_Anthem_000833002                   Insys_Anthem_000833002
Insys_Anthem_000833010                   Insys_Anthem_000833010
Insys_Anthem_000833012                   Insys_Anthem_000833012
Insys_Anthem_000833019                   Insys_Anthem_000833019
Insys_Anthem_000833021                   Insys_Anthem_000833021
Insys_Anthem_000833023                   Insys_Anthem_000833023
Insys_Anthem_000833025                   Insys_Anthem_000833025
Insys_Anthem_000833034                   Insys_Anthem_000833034
Insys_Anthem_000833046                   Insys_Anthem_000833046
Insys_Anthem_000833060                   Insys_Anthem_000833060
Insys_Anthem_000833064                   Insys_Anthem_000833064
Insys_Anthem_000833068                   Insys_Anthem_000833068
Insys_Anthem_000833071                   Insys_Anthem_000833071
Insys_Anthem_000833076                   Insys_Anthem_000833076
Insys_Anthem_000833079                   Insys_Anthem_000833079
Insys_Anthem_000833086                   Insys_Anthem_000833086
Insys_Anthem_000833088                   Insys_Anthem_000833088
Insys_Anthem_000833090                   Insys_Anthem_000833090
Insys_Anthem_000833098                   Insys_Anthem_000833098
Insys_Anthem_000833100                   Insys_Anthem_000833100
Insys_Anthem_000833102                   Insys_Anthem_000833102
Insys_Anthem_000833108                   Insys_Anthem_000833108
Insys_Anthem_000833111                   Insys_Anthem_000833111
Insys_Anthem_000833115                   Insys_Anthem_000833115
Insys_Anthem_000833123                   Insys_Anthem_000833123
Insys_Anthem_000833130                   Insys_Anthem_000833130
Insys_Anthem_000833176                   Insys_Anthem_000833176
Insys_Anthem_000833195                   Insys_Anthem_000833195
Insys_Anthem_000833197                   Insys_Anthem_000833197
Insys_Anthem_000833208                   Insys_Anthem_000833208
Insys_Anthem_000833213                   Insys_Anthem_000833213
Insys_Anthem_000833214                   Insys_Anthem_000833214
Insys_Anthem_000833220                   Insys_Anthem_000833220
Insys_Anthem_000833233                   Insys_Anthem_000833233
Insys_Anthem_000833236                   Insys_Anthem_000833236

                                                    539
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 541 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000833238                   Insys_Anthem_000833238
Insys_Anthem_000833240                   Insys_Anthem_000833240
Insys_Anthem_000833247                   Insys_Anthem_000833247
Insys_Anthem_000833249                   Insys_Anthem_000833249
Insys_Anthem_000833251                   Insys_Anthem_000833251
Insys_Anthem_000833255                   Insys_Anthem_000833255
Insys_Anthem_000833266                   Insys_Anthem_000833266
Insys_Anthem_000833268                   Insys_Anthem_000833268
Insys_Anthem_000833271                   Insys_Anthem_000833271
Insys_Anthem_000833279                   Insys_Anthem_000833279
Insys_Anthem_000833284                   Insys_Anthem_000833284
Insys_Anthem_000833296                   Insys_Anthem_000833296
Insys_Anthem_000833298                   Insys_Anthem_000833298
Insys_Anthem_000833311                   Insys_Anthem_000833311
Insys_Anthem_000833315                   Insys_Anthem_000833315
Insys_Anthem_000833317                   Insys_Anthem_000833317
Insys_Anthem_000833319                   Insys_Anthem_000833319
Insys_Anthem_000833321                   Insys_Anthem_000833321
Insys_Anthem_000833323                   Insys_Anthem_000833323
Insys_Anthem_000833325                   Insys_Anthem_000833325
Insys_Anthem_000833329                   Insys_Anthem_000833329
Insys_Anthem_000833331                   Insys_Anthem_000833331
Insys_Anthem_000833336                   Insys_Anthem_000833336
Insys_Anthem_000833339                   Insys_Anthem_000833339
Insys_Anthem_000833341                   Insys_Anthem_000833341
Insys_Anthem_000833348                   Insys_Anthem_000833348
Insys_Anthem_000833350                   Insys_Anthem_000833350
Insys_Anthem_000833362                   Insys_Anthem_000833362
Insys_Anthem_000833365                   Insys_Anthem_000833365
Insys_Anthem_000833373                   Insys_Anthem_000833373
Insys_Anthem_000833379                   Insys_Anthem_000833379
Insys_Anthem_000833381                   Insys_Anthem_000833381
Insys_Anthem_000833387                   Insys_Anthem_000833387
Insys_Anthem_000833395                   Insys_Anthem_000833395
Insys_Anthem_000833398                   Insys_Anthem_000833398
Insys_Anthem_000833402                   Insys_Anthem_000833402
Insys_Anthem_000833404                   Insys_Anthem_000833404
Insys_Anthem_000833406                   Insys_Anthem_000833406
Insys_Anthem_000833410                   Insys_Anthem_000833410
Insys_Anthem_000833415                   Insys_Anthem_000833415
Insys_Anthem_000833418                   Insys_Anthem_000833418
Insys_Anthem_000833423                   Insys_Anthem_000833423
Insys_Anthem_000833427                   Insys_Anthem_000833427
Insys_Anthem_000833433                   Insys_Anthem_000833433
Insys_Anthem_000833435                   Insys_Anthem_000833435
Insys_Anthem_000833439                   Insys_Anthem_000833439
Insys_Anthem_000833447                   Insys_Anthem_000833447

                                                    540
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 542 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000833451                   Insys_Anthem_000833451
Insys_Anthem_000833466                   Insys_Anthem_000833466
Insys_Anthem_000833470                   Insys_Anthem_000833470
Insys_Anthem_000833472                   Insys_Anthem_000833472
Insys_Anthem_000833486                   Insys_Anthem_000833486
Insys_Anthem_000833488                   Insys_Anthem_000833488
Insys_Anthem_000833502                   Insys_Anthem_000833502
Insys_Anthem_000833504                   Insys_Anthem_000833504
Insys_Anthem_000833513                   Insys_Anthem_000833513
Insys_Anthem_000833549                   Insys_Anthem_000833549
Insys_Anthem_000833551                   Insys_Anthem_000833551
Insys_Anthem_000833554                   Insys_Anthem_000833554
Insys_Anthem_000833557                   Insys_Anthem_000833557
Insys_Anthem_000833560                   Insys_Anthem_000833560
Insys_Anthem_000833575                   Insys_Anthem_000833575
Insys_Anthem_000833578                   Insys_Anthem_000833578
Insys_Anthem_000833581                   Insys_Anthem_000833581
Insys_Anthem_000833593                   Insys_Anthem_000833593
Insys_Anthem_000833597                   Insys_Anthem_000833597
Insys_Anthem_000833603                   Insys_Anthem_000833603
Insys_Anthem_000833607                   Insys_Anthem_000833607
Insys_Anthem_000833609                   Insys_Anthem_000833609
Insys_Anthem_000833623                   Insys_Anthem_000833623
Insys_Anthem_000833626                   Insys_Anthem_000833626
Insys_Anthem_000833645                   Insys_Anthem_000833645
Insys_Anthem_000833648                   Insys_Anthem_000833648
Insys_Anthem_000833660                   Insys_Anthem_000833660
Insys_Anthem_000833667                   Insys_Anthem_000833667
Insys_Anthem_000833669                   Insys_Anthem_000833669
Insys_Anthem_000833675                   Insys_Anthem_000833675
Insys_Anthem_000833677                   Insys_Anthem_000833677
Insys_Anthem_000833680                   Insys_Anthem_000833680
Insys_Anthem_000833685                   Insys_Anthem_000833685
Insys_Anthem_000833687                   Insys_Anthem_000833687
Insys_Anthem_000833738                   Insys_Anthem_000833738
Insys_Anthem_000833744                   Insys_Anthem_000833744
Insys_Anthem_000833748                   Insys_Anthem_000833748
Insys_Anthem_000833750                   Insys_Anthem_000833750
Insys_Anthem_000833755                   Insys_Anthem_000833755
Insys_Anthem_000833759                   Insys_Anthem_000833759
Insys_Anthem_000833761                   Insys_Anthem_000833761
Insys_Anthem_000833763                   Insys_Anthem_000833763
Insys_Anthem_000833765                   Insys_Anthem_000833765
Insys_Anthem_000833767                   Insys_Anthem_000833767
Insys_Anthem_000833769                   Insys_Anthem_000833769
Insys_Anthem_000833771                   Insys_Anthem_000833771
Insys_Anthem_000833772                   Insys_Anthem_000833772

                                                    541
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 543 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000833776                   Insys_Anthem_000833776
Insys_Anthem_000833778                   Insys_Anthem_000833778
Insys_Anthem_000833786                   Insys_Anthem_000833786
Insys_Anthem_000833792                   Insys_Anthem_000833792
Insys_Anthem_000833809                   Insys_Anthem_000833809
Insys_Anthem_000833815                   Insys_Anthem_000833815
Insys_Anthem_000833822                   Insys_Anthem_000833822
Insys_Anthem_000833826                   Insys_Anthem_000833826
Insys_Anthem_000833842                   Insys_Anthem_000833842
Insys_Anthem_000833849                   Insys_Anthem_000833849
Insys_Anthem_000833855                   Insys_Anthem_000833855
Insys_Anthem_000833858                   Insys_Anthem_000833858
Insys_Anthem_000833860                   Insys_Anthem_000833860
Insys_Anthem_000833862                   Insys_Anthem_000833862
Insys_Anthem_000833865                   Insys_Anthem_000833865
Insys_Anthem_000833868                   Insys_Anthem_000833868
Insys_Anthem_000833879                   Insys_Anthem_000833879
Insys_Anthem_000833881                   Insys_Anthem_000833881
Insys_Anthem_000833884                   Insys_Anthem_000833884
Insys_Anthem_000833886                   Insys_Anthem_000833886
Insys_Anthem_000833890                   Insys_Anthem_000833890
Insys_Anthem_000833901                   Insys_Anthem_000833901
Insys_Anthem_000833904                   Insys_Anthem_000833904
Insys_Anthem_000833910                   Insys_Anthem_000833910
Insys_Anthem_000833923                   Insys_Anthem_000833923
Insys_Anthem_000833932                   Insys_Anthem_000833932
Insys_Anthem_000833934                   Insys_Anthem_000833934
Insys_Anthem_000833939                   Insys_Anthem_000833939
Insys_Anthem_000833949                   Insys_Anthem_000833949
Insys_Anthem_000833977                   Insys_Anthem_000833977
Insys_Anthem_000833991                   Insys_Anthem_000833991
Insys_Anthem_000833995                   Insys_Anthem_000833995
Insys_Anthem_000833998                   Insys_Anthem_000833998
Insys_Anthem_000834000                   Insys_Anthem_000834000
Insys_Anthem_000834015                   Insys_Anthem_000834015
Insys_Anthem_000834019                   Insys_Anthem_000834019
Insys_Anthem_000834038                   Insys_Anthem_000834038
Insys_Anthem_000834047                   Insys_Anthem_000834047
Insys_Anthem_000834048                   Insys_Anthem_000834048
Insys_Anthem_000834057                   Insys_Anthem_000834057
Insys_Anthem_000834060                   Insys_Anthem_000834060
Insys_Anthem_000834062                   Insys_Anthem_000834062
Insys_Anthem_000834075                   Insys_Anthem_000834075
Insys_Anthem_000834077                   Insys_Anthem_000834077
Insys_Anthem_000834084                   Insys_Anthem_000834084
Insys_Anthem_000834090                   Insys_Anthem_000834090
Insys_Anthem_000834121                   Insys_Anthem_000834121

                                                    542
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 544 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000834124                   Insys_Anthem_000834124
Insys_Anthem_000834128                   Insys_Anthem_000834128
Insys_Anthem_000834130                   Insys_Anthem_000834130
Insys_Anthem_000834135                   Insys_Anthem_000834135
Insys_Anthem_000834138                   Insys_Anthem_000834138
Insys_Anthem_000834154                   Insys_Anthem_000834154
Insys_Anthem_000834159                   Insys_Anthem_000834159
Insys_Anthem_000834161                   Insys_Anthem_000834161
Insys_Anthem_000834163                   Insys_Anthem_000834163
Insys_Anthem_000834171                   Insys_Anthem_000834171
Insys_Anthem_000834184                   Insys_Anthem_000834184
Insys_Anthem_000834191                   Insys_Anthem_000834191
Insys_Anthem_000834193                   Insys_Anthem_000834193
Insys_Anthem_000834214                   Insys_Anthem_000834214
Insys_Anthem_000834215                   Insys_Anthem_000834215
Insys_Anthem_000834216                   Insys_Anthem_000834216
Insys_Anthem_000834217                   Insys_Anthem_000834217
Insys_Anthem_000834218                   Insys_Anthem_000834218
Insys_Anthem_000834219                   Insys_Anthem_000834219
Insys_Anthem_000834220                   Insys_Anthem_000834220
Insys_Anthem_000834221                   Insys_Anthem_000834221
Insys_Anthem_000834222                   Insys_Anthem_000834222
Insys_Anthem_000834223                   Insys_Anthem_000834223
Insys_Anthem_000834224                   Insys_Anthem_000834224
Insys_Anthem_000834225                   Insys_Anthem_000834225
Insys_Anthem_000834226                   Insys_Anthem_000834226
Insys_Anthem_000834227                   Insys_Anthem_000834227
Insys_Anthem_000834228                   Insys_Anthem_000834228
Insys_Anthem_000834229                   Insys_Anthem_000834229
Insys_Anthem_000834230                   Insys_Anthem_000834230
Insys_Anthem_000834232                   Insys_Anthem_000834232
Insys_Anthem_000834237                   Insys_Anthem_000834237
Insys_Anthem_000834239                   Insys_Anthem_000834239
Insys_Anthem_000834242                   Insys_Anthem_000834242
Insys_Anthem_000834256                   Insys_Anthem_000834256
Insys_Anthem_000834259                   Insys_Anthem_000834259
Insys_Anthem_000834264                   Insys_Anthem_000834264
Insys_Anthem_000834267                   Insys_Anthem_000834267
Insys_Anthem_000834271                   Insys_Anthem_000834271
Insys_Anthem_000834273                   Insys_Anthem_000834273
Insys_Anthem_000834275                   Insys_Anthem_000834275
Insys_Anthem_000834278                   Insys_Anthem_000834278
Insys_Anthem_000834288                   Insys_Anthem_000834288
Insys_Anthem_000834290                   Insys_Anthem_000834290
Insys_Anthem_000834296                   Insys_Anthem_000834296
Insys_Anthem_000834316                   Insys_Anthem_000834316
Insys_Anthem_000834324                   Insys_Anthem_000834324

                                                    543
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 545 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000834328                   Insys_Anthem_000834328
Insys_Anthem_000834329                   Insys_Anthem_000834329
Insys_Anthem_000834340                   Insys_Anthem_000834340
Insys_Anthem_000834347                   Insys_Anthem_000834347
Insys_Anthem_000834351                   Insys_Anthem_000834351
Insys_Anthem_000834353                   Insys_Anthem_000834353
Insys_Anthem_000834357                   Insys_Anthem_000834357
Insys_Anthem_000834359                   Insys_Anthem_000834359
Insys_Anthem_000834364                   Insys_Anthem_000834364
Insys_Anthem_000834366                   Insys_Anthem_000834366
Insys_Anthem_000834368                   Insys_Anthem_000834368
Insys_Anthem_000834371                   Insys_Anthem_000834371
Insys_Anthem_000834373                   Insys_Anthem_000834373
Insys_Anthem_000834375                   Insys_Anthem_000834375
Insys_Anthem_000834382                   Insys_Anthem_000834382
Insys_Anthem_000834398                   Insys_Anthem_000834398
Insys_Anthem_000834411                   Insys_Anthem_000834411
Insys_Anthem_000834413                   Insys_Anthem_000834413
Insys_Anthem_000834419                   Insys_Anthem_000834419
Insys_Anthem_000834422                   Insys_Anthem_000834422
Insys_Anthem_000834427                   Insys_Anthem_000834427
Insys_Anthem_000834429                   Insys_Anthem_000834429
Insys_Anthem_000834432                   Insys_Anthem_000834432
Insys_Anthem_000834434                   Insys_Anthem_000834434
Insys_Anthem_000834439                   Insys_Anthem_000834439
Insys_Anthem_000834449                   Insys_Anthem_000834449
Insys_Anthem_000834451                   Insys_Anthem_000834451
Insys_Anthem_000834453                   Insys_Anthem_000834453
Insys_Anthem_000834456                   Insys_Anthem_000834456
Insys_Anthem_000834465                   Insys_Anthem_000834465
Insys_Anthem_000834469                   Insys_Anthem_000834469
Insys_Anthem_000834479                   Insys_Anthem_000834479
Insys_Anthem_000834482                   Insys_Anthem_000834482
Insys_Anthem_000834485                   Insys_Anthem_000834485
Insys_Anthem_000834487                   Insys_Anthem_000834487
Insys_Anthem_000834491                   Insys_Anthem_000834491
Insys_Anthem_000834493                   Insys_Anthem_000834493
Insys_Anthem_000834495                   Insys_Anthem_000834495
Insys_Anthem_000834497                   Insys_Anthem_000834497
Insys_Anthem_000834501                   Insys_Anthem_000834501
Insys_Anthem_000834505                   Insys_Anthem_000834505
Insys_Anthem_000834519                   Insys_Anthem_000834519
Insys_Anthem_000834525                   Insys_Anthem_000834525
Insys_Anthem_000834529                   Insys_Anthem_000834529
Insys_Anthem_000834535                   Insys_Anthem_000834535
Insys_Anthem_000834540                   Insys_Anthem_000834540
Insys_Anthem_000834550                   Insys_Anthem_000834550

                                                    544
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 546 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000834556                   Insys_Anthem_000834556
Insys_Anthem_000834571                   Insys_Anthem_000834571
Insys_Anthem_000834579                   Insys_Anthem_000834579
Insys_Anthem_000834594                   Insys_Anthem_000834594
Insys_Anthem_000834602                   Insys_Anthem_000834602
Insys_Anthem_000834605                   Insys_Anthem_000834605
Insys_Anthem_000834642                   Insys_Anthem_000834642
Insys_Anthem_000834647                   Insys_Anthem_000834647
Insys_Anthem_000834649                   Insys_Anthem_000834649
Insys_Anthem_000834653                   Insys_Anthem_000834653
Insys_Anthem_000834656                   Insys_Anthem_000834656
Insys_Anthem_000834659                   Insys_Anthem_000834659
Insys_Anthem_000834685                   Insys_Anthem_000834685
Insys_Anthem_000834702                   Insys_Anthem_000834702
Insys_Anthem_000834706                   Insys_Anthem_000834706
Insys_Anthem_000834708                   Insys_Anthem_000834708
Insys_Anthem_000834710                   Insys_Anthem_000834710
Insys_Anthem_000834716                   Insys_Anthem_000834716
Insys_Anthem_000834721                   Insys_Anthem_000834721
Insys_Anthem_000834726                   Insys_Anthem_000834726
Insys_Anthem_000834734                   Insys_Anthem_000834734
Insys_Anthem_000834736                   Insys_Anthem_000834736
Insys_Anthem_000834738                   Insys_Anthem_000834738
Insys_Anthem_000834749                   Insys_Anthem_000834749
Insys_Anthem_000834753                   Insys_Anthem_000834753
Insys_Anthem_000834755                   Insys_Anthem_000834755
Insys_Anthem_000834757                   Insys_Anthem_000834757
Insys_Anthem_000834759                   Insys_Anthem_000834759
Insys_Anthem_000834763                   Insys_Anthem_000834763
Insys_Anthem_000834766                   Insys_Anthem_000834766
Insys_Anthem_000834770                   Insys_Anthem_000834770
Insys_Anthem_000834773                   Insys_Anthem_000834773
Insys_Anthem_000834780                   Insys_Anthem_000834780
Insys_Anthem_000834782                   Insys_Anthem_000834782
Insys_Anthem_000834786                   Insys_Anthem_000834786
Insys_Anthem_000834793                   Insys_Anthem_000834793
Insys_Anthem_000834804                   Insys_Anthem_000834804
Insys_Anthem_000834806                   Insys_Anthem_000834806
Insys_Anthem_000834810                   Insys_Anthem_000834810
Insys_Anthem_000834812                   Insys_Anthem_000834812
Insys_Anthem_000834814                   Insys_Anthem_000834814
Insys_Anthem_000834816                   Insys_Anthem_000834816
Insys_Anthem_000834818                   Insys_Anthem_000834818
Insys_Anthem_000834822                   Insys_Anthem_000834822
Insys_Anthem_000834824                   Insys_Anthem_000834824
Insys_Anthem_000834826                   Insys_Anthem_000834826
Insys_Anthem_000834831                   Insys_Anthem_000834831

                                                    545
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 547 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000834835                   Insys_Anthem_000834835
Insys_Anthem_000834843                   Insys_Anthem_000834843
Insys_Anthem_000834845                   Insys_Anthem_000834845
Insys_Anthem_000834847                   Insys_Anthem_000834847
Insys_Anthem_000834850                   Insys_Anthem_000834850
Insys_Anthem_000834859                   Insys_Anthem_000834859
Insys_Anthem_000834869                   Insys_Anthem_000834869
Insys_Anthem_000834874                   Insys_Anthem_000834874
Insys_Anthem_000834880                   Insys_Anthem_000834880
Insys_Anthem_000834886                   Insys_Anthem_000834886
Insys_Anthem_000834889                   Insys_Anthem_000834889
Insys_Anthem_000834897                   Insys_Anthem_000834897
Insys_Anthem_000834926                   Insys_Anthem_000834926
Insys_Anthem_000834928                   Insys_Anthem_000834928
Insys_Anthem_000834932                   Insys_Anthem_000834932
Insys_Anthem_000834936                   Insys_Anthem_000834936
Insys_Anthem_000834938                   Insys_Anthem_000834938
Insys_Anthem_000834946                   Insys_Anthem_000834946
Insys_Anthem_000834950                   Insys_Anthem_000834950
Insys_Anthem_000834964                   Insys_Anthem_000834964
Insys_Anthem_000834966                   Insys_Anthem_000834966
Insys_Anthem_000834970                   Insys_Anthem_000834970
Insys_Anthem_000834975                   Insys_Anthem_000834975
Insys_Anthem_000834982                   Insys_Anthem_000834982
Insys_Anthem_000834984                   Insys_Anthem_000834984
Insys_Anthem_000834989                   Insys_Anthem_000834989
Insys_Anthem_000834993                   Insys_Anthem_000834993
Insys_Anthem_000835005                   Insys_Anthem_000835005
Insys_Anthem_000835007                   Insys_Anthem_000835007
Insys_Anthem_000835011                   Insys_Anthem_000835011
Insys_Anthem_000835014                   Insys_Anthem_000835014
Insys_Anthem_000835023                   Insys_Anthem_000835023
Insys_Anthem_000835032                   Insys_Anthem_000835032
Insys_Anthem_000835036                   Insys_Anthem_000835036
Insys_Anthem_000835043                   Insys_Anthem_000835043
Insys_Anthem_000835045                   Insys_Anthem_000835045
Insys_Anthem_000835047                   Insys_Anthem_000835047
Insys_Anthem_000835049                   Insys_Anthem_000835049
Insys_Anthem_000835056                   Insys_Anthem_000835056
Insys_Anthem_000835059                   Insys_Anthem_000835059
Insys_Anthem_000835064                   Insys_Anthem_000835064
Insys_Anthem_000835067                   Insys_Anthem_000835067
Insys_Anthem_000835069                   Insys_Anthem_000835069
Insys_Anthem_000835071                   Insys_Anthem_000835071
Insys_Anthem_000835079                   Insys_Anthem_000835079
Insys_Anthem_000835081                   Insys_Anthem_000835081
Insys_Anthem_000835085                   Insys_Anthem_000835085

                                                    546
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 548 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000835097                   Insys_Anthem_000835097
Insys_Anthem_000835100                   Insys_Anthem_000835100
Insys_Anthem_000835104                   Insys_Anthem_000835104
Insys_Anthem_000835106                   Insys_Anthem_000835106
Insys_Anthem_000835112                   Insys_Anthem_000835112
Insys_Anthem_000835114                   Insys_Anthem_000835114
Insys_Anthem_000835140                   Insys_Anthem_000835140
Insys_Anthem_000835148                   Insys_Anthem_000835148
Insys_Anthem_000835154                   Insys_Anthem_000835154
Insys_Anthem_000835158                   Insys_Anthem_000835158
Insys_Anthem_000835162                   Insys_Anthem_000835162
Insys_Anthem_000835167                   Insys_Anthem_000835167
Insys_Anthem_000835172                   Insys_Anthem_000835172
Insys_Anthem_000835178                   Insys_Anthem_000835178
Insys_Anthem_000835185                   Insys_Anthem_000835185
Insys_Anthem_000835187                   Insys_Anthem_000835187
Insys_Anthem_000835192                   Insys_Anthem_000835192
Insys_Anthem_000835197                   Insys_Anthem_000835197
Insys_Anthem_000835203                   Insys_Anthem_000835203
Insys_Anthem_000835207                   Insys_Anthem_000835207
Insys_Anthem_000835212                   Insys_Anthem_000835212
Insys_Anthem_000835214                   Insys_Anthem_000835214
Insys_Anthem_000835222                   Insys_Anthem_000835222
Insys_Anthem_000835224                   Insys_Anthem_000835224
Insys_Anthem_000835226                   Insys_Anthem_000835226
Insys_Anthem_000835228                   Insys_Anthem_000835228
Insys_Anthem_000835232                   Insys_Anthem_000835232
Insys_Anthem_000835237                   Insys_Anthem_000835237
Insys_Anthem_000835239                   Insys_Anthem_000835239
Insys_Anthem_000835241                   Insys_Anthem_000835241
Insys_Anthem_000835243                   Insys_Anthem_000835243
Insys_Anthem_000835245                   Insys_Anthem_000835245
Insys_Anthem_000835247                   Insys_Anthem_000835247
Insys_Anthem_000835249                   Insys_Anthem_000835249
Insys_Anthem_000835257                   Insys_Anthem_000835257
Insys_Anthem_000835261                   Insys_Anthem_000835261
Insys_Anthem_000835267                   Insys_Anthem_000835267
Insys_Anthem_000835270                   Insys_Anthem_000835270
Insys_Anthem_000835278                   Insys_Anthem_000835278
Insys_Anthem_000835281                   Insys_Anthem_000835281
Insys_Anthem_000835282                   Insys_Anthem_000835282
Insys_Anthem_000835285                   Insys_Anthem_000835285
Insys_Anthem_000835289                   Insys_Anthem_000835289
Insys_Anthem_000835295                   Insys_Anthem_000835295
Insys_Anthem_000835297                   Insys_Anthem_000835297
Insys_Anthem_000835311                   Insys_Anthem_000835311
Insys_Anthem_000835315                   Insys_Anthem_000835315

                                                    547
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 549 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000835317                   Insys_Anthem_000835317
Insys_Anthem_000835325                   Insys_Anthem_000835325
Insys_Anthem_000835327                   Insys_Anthem_000835327
Insys_Anthem_000835334                   Insys_Anthem_000835334
Insys_Anthem_000835339                   Insys_Anthem_000835339
Insys_Anthem_000835356                   Insys_Anthem_000835356
Insys_Anthem_000835361                   Insys_Anthem_000835361
Insys_Anthem_000835368                   Insys_Anthem_000835368
Insys_Anthem_000835370                   Insys_Anthem_000835370
Insys_Anthem_000835372                   Insys_Anthem_000835372
Insys_Anthem_000835375                   Insys_Anthem_000835375
Insys_Anthem_000835378                   Insys_Anthem_000835378
Insys_Anthem_000835380                   Insys_Anthem_000835380
Insys_Anthem_000835382                   Insys_Anthem_000835382
Insys_Anthem_000835384                   Insys_Anthem_000835384
Insys_Anthem_000835389                   Insys_Anthem_000835389
Insys_Anthem_000835391                   Insys_Anthem_000835391
Insys_Anthem_000835393                   Insys_Anthem_000835393
Insys_Anthem_000835395                   Insys_Anthem_000835395
Insys_Anthem_000835397                   Insys_Anthem_000835397
Insys_Anthem_000835399                   Insys_Anthem_000835399
Insys_Anthem_000835405                   Insys_Anthem_000835405
Insys_Anthem_000835407                   Insys_Anthem_000835407
Insys_Anthem_000835417                   Insys_Anthem_000835417
Insys_Anthem_000835419                   Insys_Anthem_000835419
Insys_Anthem_000835423                   Insys_Anthem_000835423
Insys_Anthem_000835430                   Insys_Anthem_000835430
Insys_Anthem_000835440                   Insys_Anthem_000835440
Insys_Anthem_000835442                   Insys_Anthem_000835442
Insys_Anthem_000835444                   Insys_Anthem_000835444
Insys_Anthem_000835450                   Insys_Anthem_000835450
Insys_Anthem_000835453                   Insys_Anthem_000835453
Insys_Anthem_000835455                   Insys_Anthem_000835455
Insys_Anthem_000835457                   Insys_Anthem_000835457
Insys_Anthem_000835459                   Insys_Anthem_000835459
Insys_Anthem_000835461                   Insys_Anthem_000835461
Insys_Anthem_000835467                   Insys_Anthem_000835467
Insys_Anthem_000835469                   Insys_Anthem_000835469
Insys_Anthem_000835476                   Insys_Anthem_000835476
Insys_Anthem_000835482                   Insys_Anthem_000835482
Insys_Anthem_000835486                   Insys_Anthem_000835486
Insys_Anthem_000835495                   Insys_Anthem_000835495
Insys_Anthem_000835497                   Insys_Anthem_000835497
Insys_Anthem_000835499                   Insys_Anthem_000835499
Insys_Anthem_000835501                   Insys_Anthem_000835501
Insys_Anthem_000835503                   Insys_Anthem_000835503
Insys_Anthem_000835505                   Insys_Anthem_000835505

                                                    548
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 550 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000835507                   Insys_Anthem_000835507
Insys_Anthem_000835509                   Insys_Anthem_000835509
Insys_Anthem_000835514                   Insys_Anthem_000835514
Insys_Anthem_000835518                   Insys_Anthem_000835518
Insys_Anthem_000835520                   Insys_Anthem_000835520
Insys_Anthem_000835527                   Insys_Anthem_000835527
Insys_Anthem_000835531                   Insys_Anthem_000835531
Insys_Anthem_000835537                   Insys_Anthem_000835537
Insys_Anthem_000835540                   Insys_Anthem_000835540
Insys_Anthem_000835542                   Insys_Anthem_000835542
Insys_Anthem_000835544                   Insys_Anthem_000835544
Insys_Anthem_000835550                   Insys_Anthem_000835550
Insys_Anthem_000835554                   Insys_Anthem_000835554
Insys_Anthem_000835556                   Insys_Anthem_000835556
Insys_Anthem_000835565                   Insys_Anthem_000835565
Insys_Anthem_000835569                   Insys_Anthem_000835569
Insys_Anthem_000835576                   Insys_Anthem_000835576
Insys_Anthem_000835578                   Insys_Anthem_000835578
Insys_Anthem_000835581                   Insys_Anthem_000835581
Insys_Anthem_000835586                   Insys_Anthem_000835586
Insys_Anthem_000835589                   Insys_Anthem_000835589
Insys_Anthem_000835596                   Insys_Anthem_000835596
Insys_Anthem_000835639                   Insys_Anthem_000835639
Insys_Anthem_000835641                   Insys_Anthem_000835641
Insys_Anthem_000835643                   Insys_Anthem_000835643
Insys_Anthem_000835652                   Insys_Anthem_000835652
Insys_Anthem_000835659                   Insys_Anthem_000835659
Insys_Anthem_000835667                   Insys_Anthem_000835667
Insys_Anthem_000835680                   Insys_Anthem_000835680
Insys_Anthem_000835684                   Insys_Anthem_000835684
Insys_Anthem_000835686                   Insys_Anthem_000835686
Insys_Anthem_000835688                   Insys_Anthem_000835688
Insys_Anthem_000835691                   Insys_Anthem_000835691
Insys_Anthem_000835697                   Insys_Anthem_000835697
Insys_Anthem_000835701                   Insys_Anthem_000835701
Insys_Anthem_000835709                   Insys_Anthem_000835709
Insys_Anthem_000835711                   Insys_Anthem_000835711
Insys_Anthem_000835715                   Insys_Anthem_000835715
Insys_Anthem_000835717                   Insys_Anthem_000835717
Insys_Anthem_000835726                   Insys_Anthem_000835726
Insys_Anthem_000835730                   Insys_Anthem_000835730
Insys_Anthem_000835734                   Insys_Anthem_000835734
Insys_Anthem_000835740                   Insys_Anthem_000835740
Insys_Anthem_000835746                   Insys_Anthem_000835746
Insys_Anthem_000835758                   Insys_Anthem_000835758
Insys_Anthem_000835763                   Insys_Anthem_000835763
Insys_Anthem_000835769                   Insys_Anthem_000835769

                                                    549
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 551 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000835771                   Insys_Anthem_000835771
Insys_Anthem_000835776                   Insys_Anthem_000835776
Insys_Anthem_000835778                   Insys_Anthem_000835778
Insys_Anthem_000835786                   Insys_Anthem_000835786
Insys_Anthem_000835847                   Insys_Anthem_000835847
Insys_Anthem_000835849                   Insys_Anthem_000835849
Insys_Anthem_000835851                   Insys_Anthem_000835851
Insys_Anthem_000835855                   Insys_Anthem_000835855
Insys_Anthem_000835857                   Insys_Anthem_000835857
Insys_Anthem_000835860                   Insys_Anthem_000835860
Insys_Anthem_000835862                   Insys_Anthem_000835862
Insys_Anthem_000835864                   Insys_Anthem_000835864
Insys_Anthem_000835866                   Insys_Anthem_000835866
Insys_Anthem_000835868                   Insys_Anthem_000835868
Insys_Anthem_000835870                   Insys_Anthem_000835870
Insys_Anthem_000835872                   Insys_Anthem_000835872
Insys_Anthem_000835874                   Insys_Anthem_000835874
Insys_Anthem_000835876                   Insys_Anthem_000835876
Insys_Anthem_000835878                   Insys_Anthem_000835878
Insys_Anthem_000835880                   Insys_Anthem_000835880
Insys_Anthem_000835891                   Insys_Anthem_000835891
Insys_Anthem_000835893                   Insys_Anthem_000835893
Insys_Anthem_000835908                   Insys_Anthem_000835908
Insys_Anthem_000835915                   Insys_Anthem_000835915
Insys_Anthem_000835919                   Insys_Anthem_000835919
Insys_Anthem_000835927                   Insys_Anthem_000835927
Insys_Anthem_000835931                   Insys_Anthem_000835931
Insys_Anthem_000835937                   Insys_Anthem_000835937
Insys_Anthem_000835952                   Insys_Anthem_000835952
Insys_Anthem_000835954                   Insys_Anthem_000835954
Insys_Anthem_000835956                   Insys_Anthem_000835956
Insys_Anthem_000835958                   Insys_Anthem_000835958
Insys_Anthem_000835962                   Insys_Anthem_000835962
Insys_Anthem_000835964                   Insys_Anthem_000835964
Insys_Anthem_000835966                   Insys_Anthem_000835966
Insys_Anthem_000835968                   Insys_Anthem_000835968
Insys_Anthem_000835972                   Insys_Anthem_000835972
Insys_Anthem_000835974                   Insys_Anthem_000835974
Insys_Anthem_000835976                   Insys_Anthem_000835976
Insys_Anthem_000835982                   Insys_Anthem_000835982
Insys_Anthem_000835985                   Insys_Anthem_000835985
Insys_Anthem_000836000                   Insys_Anthem_000836000
Insys_Anthem_000836002                   Insys_Anthem_000836002
Insys_Anthem_000836004                   Insys_Anthem_000836004
Insys_Anthem_000836010                   Insys_Anthem_000836010
Insys_Anthem_000836015                   Insys_Anthem_000836015
Insys_Anthem_000836023                   Insys_Anthem_000836023

                                                    550
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 552 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000836032                   Insys_Anthem_000836032
Insys_Anthem_000836040                   Insys_Anthem_000836040
Insys_Anthem_000836046                   Insys_Anthem_000836046
Insys_Anthem_000836048                   Insys_Anthem_000836048
Insys_Anthem_000836050                   Insys_Anthem_000836050
Insys_Anthem_000836052                   Insys_Anthem_000836052
Insys_Anthem_000836054                   Insys_Anthem_000836054
Insys_Anthem_000836056                   Insys_Anthem_000836056
Insys_Anthem_000836060                   Insys_Anthem_000836060
Insys_Anthem_000836063                   Insys_Anthem_000836063
Insys_Anthem_000836065                   Insys_Anthem_000836065
Insys_Anthem_000836067                   Insys_Anthem_000836067
Insys_Anthem_000836069                   Insys_Anthem_000836069
Insys_Anthem_000836071                   Insys_Anthem_000836071
Insys_Anthem_000836103                   Insys_Anthem_000836103
Insys_Anthem_000836113                   Insys_Anthem_000836113
Insys_Anthem_000836115                   Insys_Anthem_000836115
Insys_Anthem_000836125                   Insys_Anthem_000836125
Insys_Anthem_000836128                   Insys_Anthem_000836128
Insys_Anthem_000836131                   Insys_Anthem_000836131
Insys_Anthem_000836135                   Insys_Anthem_000836135
Insys_Anthem_000836137                   Insys_Anthem_000836137
Insys_Anthem_000836139                   Insys_Anthem_000836139
Insys_Anthem_000836141                   Insys_Anthem_000836141
Insys_Anthem_000836145                   Insys_Anthem_000836145
Insys_Anthem_000836153                   Insys_Anthem_000836153
Insys_Anthem_000836156                   Insys_Anthem_000836156
Insys_Anthem_000836169                   Insys_Anthem_000836169
Insys_Anthem_000836171                   Insys_Anthem_000836171
Insys_Anthem_000836174                   Insys_Anthem_000836174
Insys_Anthem_000836176                   Insys_Anthem_000836176
Insys_Anthem_000836181                   Insys_Anthem_000836181
Insys_Anthem_000836186                   Insys_Anthem_000836186
Insys_Anthem_000836188                   Insys_Anthem_000836188
Insys_Anthem_000836194                   Insys_Anthem_000836194
Insys_Anthem_000836196                   Insys_Anthem_000836196
Insys_Anthem_000836204                   Insys_Anthem_000836204
Insys_Anthem_000836206                   Insys_Anthem_000836206
Insys_Anthem_000836210                   Insys_Anthem_000836210
Insys_Anthem_000836212                   Insys_Anthem_000836212
Insys_Anthem_000836215                   Insys_Anthem_000836215
Insys_Anthem_000836223                   Insys_Anthem_000836223
Insys_Anthem_000836233                   Insys_Anthem_000836233
Insys_Anthem_000836235                   Insys_Anthem_000836235
Insys_Anthem_000836261                   Insys_Anthem_000836261
Insys_Anthem_000836263                   Insys_Anthem_000836263
Insys_Anthem_000836265                   Insys_Anthem_000836265

                                                    551
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 553 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000836269                   Insys_Anthem_000836269
Insys_Anthem_000836313                   Insys_Anthem_000836313
Insys_Anthem_000836318                   Insys_Anthem_000836318
Insys_Anthem_000836325                   Insys_Anthem_000836325
Insys_Anthem_000836339                   Insys_Anthem_000836339
Insys_Anthem_000836343                   Insys_Anthem_000836343
Insys_Anthem_000836345                   Insys_Anthem_000836345
Insys_Anthem_000836351                   Insys_Anthem_000836351
Insys_Anthem_000836357                   Insys_Anthem_000836357
Insys_Anthem_000836359                   Insys_Anthem_000836359
Insys_Anthem_000836361                   Insys_Anthem_000836361
Insys_Anthem_000836372                   Insys_Anthem_000836372
Insys_Anthem_000836374                   Insys_Anthem_000836374
Insys_Anthem_000836385                   Insys_Anthem_000836385
Insys_Anthem_000836391                   Insys_Anthem_000836391
Insys_Anthem_000836393                   Insys_Anthem_000836393
Insys_Anthem_000836397                   Insys_Anthem_000836397
Insys_Anthem_000836399                   Insys_Anthem_000836399
Insys_Anthem_000836401                   Insys_Anthem_000836401
Insys_Anthem_000836403                   Insys_Anthem_000836403
Insys_Anthem_000836405                   Insys_Anthem_000836405
Insys_Anthem_000836415                   Insys_Anthem_000836415
Insys_Anthem_000836417                   Insys_Anthem_000836417
Insys_Anthem_000836423                   Insys_Anthem_000836423
Insys_Anthem_000836432                   Insys_Anthem_000836432
Insys_Anthem_000836437                   Insys_Anthem_000836437
Insys_Anthem_000836439                   Insys_Anthem_000836439
Insys_Anthem_000836447                   Insys_Anthem_000836447
Insys_Anthem_000836450                   Insys_Anthem_000836450
Insys_Anthem_000836459                   Insys_Anthem_000836459
Insys_Anthem_000836470                   Insys_Anthem_000836470
Insys_Anthem_000836484                   Insys_Anthem_000836484
Insys_Anthem_000836486                   Insys_Anthem_000836486
Insys_Anthem_000836508                   Insys_Anthem_000836508
Insys_Anthem_000836512                   Insys_Anthem_000836512
Insys_Anthem_000836514                   Insys_Anthem_000836514
Insys_Anthem_000836521                   Insys_Anthem_000836521
Insys_Anthem_000836525                   Insys_Anthem_000836525
Insys_Anthem_000836528                   Insys_Anthem_000836528
Insys_Anthem_000836550                   Insys_Anthem_000836550
Insys_Anthem_000836565                   Insys_Anthem_000836565
Insys_Anthem_000836567                   Insys_Anthem_000836567
Insys_Anthem_000836569                   Insys_Anthem_000836569
Insys_Anthem_000836573                   Insys_Anthem_000836573
Insys_Anthem_000836575                   Insys_Anthem_000836575
Insys_Anthem_000836577                   Insys_Anthem_000836577
Insys_Anthem_000836586                   Insys_Anthem_000836586

                                                    552
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 554 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000836589                   Insys_Anthem_000836589
Insys_Anthem_000836593                   Insys_Anthem_000836593
Insys_Anthem_000836600                   Insys_Anthem_000836600
Insys_Anthem_000836602                   Insys_Anthem_000836602
Insys_Anthem_000836604                   Insys_Anthem_000836604
Insys_Anthem_000836606                   Insys_Anthem_000836606
Insys_Anthem_000836616                   Insys_Anthem_000836616
Insys_Anthem_000836622                   Insys_Anthem_000836622
Insys_Anthem_000836624                   Insys_Anthem_000836624
Insys_Anthem_000836633                   Insys_Anthem_000836633
Insys_Anthem_000836635                   Insys_Anthem_000836635
Insys_Anthem_000836637                   Insys_Anthem_000836637
Insys_Anthem_000836639                   Insys_Anthem_000836639
Insys_Anthem_000836641                   Insys_Anthem_000836641
Insys_Anthem_000836645                   Insys_Anthem_000836645
Insys_Anthem_000836652                   Insys_Anthem_000836652
Insys_Anthem_000836659                   Insys_Anthem_000836659
Insys_Anthem_000836661                   Insys_Anthem_000836661
Insys_Anthem_000836663                   Insys_Anthem_000836663
Insys_Anthem_000836666                   Insys_Anthem_000836666
Insys_Anthem_000836781                   Insys_Anthem_000836781
Insys_Anthem_000836872                   Insys_Anthem_000836872
Insys_Anthem_000836943                   Insys_Anthem_000836943
Insys_Anthem_000836951                   Insys_Anthem_000836951
Insys_Anthem_000836999                   Insys_Anthem_000836999
Insys_Anthem_000837054                   Insys_Anthem_000837054
Insys_Anthem_000837114                   Insys_Anthem_000837114
Insys_Anthem_000837180                   Insys_Anthem_000837180
Insys_Anthem_000837349                   Insys_Anthem_000837349
Insys_Anthem_000837369                   Insys_Anthem_000837369
Insys_Anthem_000837372                   Insys_Anthem_000837372
Insys_Anthem_000837382                   Insys_Anthem_000837382
Insys_Anthem_000837383                   Insys_Anthem_000837383
Insys_Anthem_000837387                   Insys_Anthem_000837387
Insys_Anthem_000837529                   Insys_Anthem_000837529
Insys_Anthem_000837615                   Insys_Anthem_000837615
Insys_Anthem_000837788                   Insys_Anthem_000837788
Insys_Anthem_000837973                   Insys_Anthem_000837973
Insys_Anthem_000838069                   Insys_Anthem_000838069
Insys_Anthem_000838123                   Insys_Anthem_000838123
Insys_Anthem_000838124                   Insys_Anthem_000838124
Insys_Anthem_000838126                   Insys_Anthem_000838126
Insys_Anthem_000838127                   Insys_Anthem_000838127
Insys_Anthem_000838128                   Insys_Anthem_000838128
Insys_Anthem_000838130                   Insys_Anthem_000838130
Insys_Anthem_000838131                   Insys_Anthem_000838131
Insys_Anthem_000838132                   Insys_Anthem_000838132

                                                    553
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 555 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000838133                   Insys_Anthem_000838133
Insys_Anthem_000838134                   Insys_Anthem_000838134
Insys_Anthem_000838135                   Insys_Anthem_000838135
Insys_Anthem_000838136                   Insys_Anthem_000838136
Insys_Anthem_000838137                   Insys_Anthem_000838137
Insys_Anthem_000838138                   Insys_Anthem_000838138
Insys_Anthem_000838142                   Insys_Anthem_000838142
Insys_Anthem_000838143                   Insys_Anthem_000838143
Insys_Anthem_000838145                   Insys_Anthem_000838145
Insys_Anthem_000838146                   Insys_Anthem_000838146
Insys_Anthem_000838147                   Insys_Anthem_000838147
Insys_Anthem_000838149                   Insys_Anthem_000838149
Insys_Anthem_000838150                   Insys_Anthem_000838150
Insys_Anthem_000838151                   Insys_Anthem_000838151
Insys_Anthem_000838152                   Insys_Anthem_000838152
Insys_Anthem_000838153                   Insys_Anthem_000838153
Insys_Anthem_000838154                   Insys_Anthem_000838154
Insys_Anthem_000838155                   Insys_Anthem_000838155
Insys_Anthem_000838156                   Insys_Anthem_000838156
Insys_Anthem_000838157                   Insys_Anthem_000838157
Insys_Anthem_000838164                   Insys_Anthem_000838164
Insys_Anthem_000838300                   Insys_Anthem_000838300
Insys_Anthem_000838564                   Insys_Anthem_000838564
Insys_Anthem_000838569                   Insys_Anthem_000838569
Insys_Anthem_000838582                   Insys_Anthem_000838582
Insys_Anthem_000838626                   Insys_Anthem_000838626
Insys_Anthem_000838638                   Insys_Anthem_000838638
Insys_Anthem_000838655                   Insys_Anthem_000838655
Insys_Anthem_000838732                   Insys_Anthem_000838732
Insys_Anthem_000838815                   Insys_Anthem_000838815
Insys_Anthem_000839068                   Insys_Anthem_000839068
Insys_Anthem_000839074                   Insys_Anthem_000839074
Insys_Anthem_000839097                   Insys_Anthem_000839097
Insys_Anthem_000839177                   Insys_Anthem_000839177
Insys_Anthem_000839178                   Insys_Anthem_000839178
Insys_Anthem_000839417                   Insys_Anthem_000839417
Insys_Anthem_000839540                   Insys_Anthem_000839540
Insys_Anthem_000839545                   Insys_Anthem_000839545
Insys_Anthem_000839573                   Insys_Anthem_000839573
Insys_Anthem_000840115                   Insys_Anthem_000840115
Insys_Anthem_000840310                   Insys_Anthem_000840310
Insys_Anthem_000840318                   Insys_Anthem_000840318
Insys_Anthem_000840320                   Insys_Anthem_000840320
Insys_Anthem_000840321                   Insys_Anthem_000840321
Insys_Anthem_000840322                   Insys_Anthem_000840322
Insys_Anthem_000840355                   Insys_Anthem_000840355
Insys_Anthem_000840362                   Insys_Anthem_000840362

                                                    554
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 556 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000840394                   Insys_Anthem_000840394
Insys_Anthem_000840547                   Insys_Anthem_000840547
Insys_Anthem_000840548                   Insys_Anthem_000840548
Insys_Anthem_000840549                   Insys_Anthem_000840549
Insys_Anthem_000840550                   Insys_Anthem_000840550
Insys_Anthem_000840637                   Insys_Anthem_000840637
Insys_Anthem_000840639                   Insys_Anthem_000840639
Insys_Anthem_000840641                   Insys_Anthem_000840641
Insys_Anthem_000840642                   Insys_Anthem_000840642
Insys_Anthem_000840648                   Insys_Anthem_000840648
Insys_Anthem_000840649                   Insys_Anthem_000840649
Insys_Anthem_000840651                   Insys_Anthem_000840651
Insys_Anthem_000840652                   Insys_Anthem_000840652
Insys_Anthem_000840653                   Insys_Anthem_000840653
Insys_Anthem_000840654                   Insys_Anthem_000840654
Insys_Anthem_000840655                   Insys_Anthem_000840655
Insys_Anthem_000840681                   Insys_Anthem_000840681
Insys_Anthem_000840911                   Insys_Anthem_000840911
Insys_Anthem_000840995                   Insys_Anthem_000840995
Insys_Anthem_000840996                   Insys_Anthem_000840996
Insys_Anthem_000840998                   Insys_Anthem_000840998
Insys_Anthem_000840999                   Insys_Anthem_000840999
Insys_Anthem_000841000                   Insys_Anthem_000841000
Insys_Anthem_000841001                   Insys_Anthem_000841001
Insys_Anthem_000841066                   Insys_Anthem_000841066
Insys_Anthem_000841077                   Insys_Anthem_000841077
Insys_Anthem_000841078                   Insys_Anthem_000841078
Insys_Anthem_000841129                   Insys_Anthem_000841129
Insys_Anthem_000841148                   Insys_Anthem_000841148
Insys_Anthem_000841189                   Insys_Anthem_000841189
Insys_Anthem_000841192                   Insys_Anthem_000841192
Insys_Anthem_000841193                   Insys_Anthem_000841193
Insys_Anthem_000841203                   Insys_Anthem_000841203
Insys_Anthem_000841211                   Insys_Anthem_000841211
Insys_Anthem_000841254                   Insys_Anthem_000841254
Insys_Anthem_000841256                   Insys_Anthem_000841256
Insys_Anthem_000841262                   Insys_Anthem_000841262
Insys_Anthem_000841268                   Insys_Anthem_000841268
Insys_Anthem_000841269                   Insys_Anthem_000841269
Insys_Anthem_000841270                   Insys_Anthem_000841270
Insys_Anthem_000841312                   Insys_Anthem_000841312
Insys_Anthem_000841315                   Insys_Anthem_000841315
Insys_Anthem_000841333                   Insys_Anthem_000841333
Insys_Anthem_000841346                   Insys_Anthem_000841346
Insys_Anthem_000841347                   Insys_Anthem_000841347
Insys_Anthem_000841433                   Insys_Anthem_000841433
Insys_Anthem_000841715                   Insys_Anthem_000841715

                                                    555
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 557 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000841737                   Insys_Anthem_000841737
Insys_Anthem_000841781                   Insys_Anthem_000841781
Insys_Anthem_000841822                   Insys_Anthem_000841822
Insys_Anthem_000841823                   Insys_Anthem_000841823
Insys_Anthem_000841824                   Insys_Anthem_000841824
Insys_Anthem_000841827                   Insys_Anthem_000841827
Insys_Anthem_000841887                   Insys_Anthem_000841887
Insys_Anthem_000841888                   Insys_Anthem_000841888
Insys_Anthem_000841889                   Insys_Anthem_000841889
Insys_Anthem_000841891                   Insys_Anthem_000841891
Insys_Anthem_000841892                   Insys_Anthem_000841892
Insys_Anthem_000841893                   Insys_Anthem_000841893
Insys_Anthem_000842002                   Insys_Anthem_000842002
Insys_Anthem_000842054                   Insys_Anthem_000842054
Insys_Anthem_000842171                   Insys_Anthem_000842171
Insys_Anthem_000842172                   Insys_Anthem_000842172
Insys_Anthem_000842173                   Insys_Anthem_000842173
Insys_Anthem_000842175                   Insys_Anthem_000842175
Insys_Anthem_000842176                   Insys_Anthem_000842176
Insys_Anthem_000842177                   Insys_Anthem_000842177
Insys_Anthem_000842306                   Insys_Anthem_000842306
Insys_Anthem_000842488                   Insys_Anthem_000842488
Insys_Anthem_000842704                   Insys_Anthem_000842704
Insys_Anthem_000842813                   Insys_Anthem_000842813
Insys_Anthem_000842814                   Insys_Anthem_000842814
Insys_Anthem_000842815                   Insys_Anthem_000842815
Insys_Anthem_000842816                   Insys_Anthem_000842816
Insys_Anthem_000842817                   Insys_Anthem_000842817
Insys_Anthem_000842818                   Insys_Anthem_000842818
Insys_Anthem_000842819                   Insys_Anthem_000842819
Insys_Anthem_000842820                   Insys_Anthem_000842820
Insys_Anthem_000842821                   Insys_Anthem_000842821
Insys_Anthem_000842822                   Insys_Anthem_000842822
Insys_Anthem_000842832                   Insys_Anthem_000842832
Insys_Anthem_000842833                   Insys_Anthem_000842833
Insys_Anthem_000842834                   Insys_Anthem_000842834
Insys_Anthem_000842835                   Insys_Anthem_000842835
Insys_Anthem_000842836                   Insys_Anthem_000842836
Insys_Anthem_000842837                   Insys_Anthem_000842837
Insys_Anthem_000842838                   Insys_Anthem_000842838
Insys_Anthem_000842839                   Insys_Anthem_000842839
Insys_Anthem_000842840                   Insys_Anthem_000842840
Insys_Anthem_000842841                   Insys_Anthem_000842841
Insys_Anthem_000842851                   Insys_Anthem_000842851
Insys_Anthem_000842915                   Insys_Anthem_000842915
Insys_Anthem_000842916                   Insys_Anthem_000842916
Insys_Anthem_000842917                   Insys_Anthem_000842917

                                                    556
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 558 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000842918                   Insys_Anthem_000842918
Insys_Anthem_000842919                   Insys_Anthem_000842919
Insys_Anthem_000842920                   Insys_Anthem_000842920
Insys_Anthem_000842921                   Insys_Anthem_000842921
Insys_Anthem_000842922                   Insys_Anthem_000842922
Insys_Anthem_000842923                   Insys_Anthem_000842923
Insys_Anthem_000842924                   Insys_Anthem_000842924
Insys_Anthem_000842925                   Insys_Anthem_000842925
Insys_Anthem_000842926                   Insys_Anthem_000842926
Insys_Anthem_000842927                   Insys_Anthem_000842927
Insys_Anthem_000842928                   Insys_Anthem_000842928
Insys_Anthem_000842929                   Insys_Anthem_000842929
Insys_Anthem_000842930                   Insys_Anthem_000842930
Insys_Anthem_000842931                   Insys_Anthem_000842931
Insys_Anthem_000842932                   Insys_Anthem_000842932
Insys_Anthem_000842933                   Insys_Anthem_000842933
Insys_Anthem_000842934                   Insys_Anthem_000842934
Insys_Anthem_000842935                   Insys_Anthem_000842935
Insys_Anthem_000842936                   Insys_Anthem_000842936
Insys_Anthem_000842937                   Insys_Anthem_000842937
Insys_Anthem_000842938                   Insys_Anthem_000842938
Insys_Anthem_000842939                   Insys_Anthem_000842939
Insys_Anthem_000842940                   Insys_Anthem_000842940
Insys_Anthem_000842941                   Insys_Anthem_000842941
Insys_Anthem_000842942                   Insys_Anthem_000842942
Insys_Anthem_000842943                   Insys_Anthem_000842943
Insys_Anthem_000842944                   Insys_Anthem_000842944
Insys_Anthem_000842945                   Insys_Anthem_000842945
Insys_Anthem_000842946                   Insys_Anthem_000842946
Insys_Anthem_000842947                   Insys_Anthem_000842947
Insys_Anthem_000842948                   Insys_Anthem_000842948
Insys_Anthem_000842949                   Insys_Anthem_000842949
Insys_Anthem_000843030                   Insys_Anthem_000843030
Insys_Anthem_000843113                   Insys_Anthem_000843113
Insys_Anthem_000843151                   Insys_Anthem_000843151
Insys_Anthem_000843180                   Insys_Anthem_000843180
Insys_Anthem_000843271                   Insys_Anthem_000843271
Insys_Anthem_000843280                   Insys_Anthem_000843280
Insys_Anthem_000843313                   Insys_Anthem_000843313
Insys_Anthem_000843331                   Insys_Anthem_000843331
Insys_Anthem_000843351                   Insys_Anthem_000843351
Insys_Anthem_000843354                   Insys_Anthem_000843354
Insys_Anthem_000843396                   Insys_Anthem_000843396
Insys_Anthem_000843409                   Insys_Anthem_000843409
Insys_Anthem_000843413                   Insys_Anthem_000843413
Insys_Anthem_000843414                   Insys_Anthem_000843414
Insys_Anthem_000843419                   Insys_Anthem_000843419

                                                    557
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 559 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000843615                   Insys_Anthem_000843615
Insys_Anthem_000843629                   Insys_Anthem_000843629
Insys_Anthem_000843691                   Insys_Anthem_000843691
Insys_Anthem_000843693                   Insys_Anthem_000843693
Insys_Anthem_000843724                   Insys_Anthem_000843724
Insys_Anthem_000843725                   Insys_Anthem_000843725
Insys_Anthem_000843726                   Insys_Anthem_000843726
Insys_Anthem_000843770                   Insys_Anthem_000843770
Insys_Anthem_000843820                   Insys_Anthem_000843820
Insys_Anthem_000843821                   Insys_Anthem_000843821
Insys_Anthem_000843825                   Insys_Anthem_000843825
Insys_Anthem_000843826                   Insys_Anthem_000843826
Insys_Anthem_000843827                   Insys_Anthem_000843827
Insys_Anthem_000843830                   Insys_Anthem_000843830
Insys_Anthem_000844025                   Insys_Anthem_000844025
Insys_Anthem_000844030                   Insys_Anthem_000844030
Insys_Anthem_000844197                   Insys_Anthem_000844197
Insys_Anthem_000844255                   Insys_Anthem_000844255
Insys_Anthem_000844256                   Insys_Anthem_000844256
Insys_Anthem_000844257                   Insys_Anthem_000844257
Insys_Anthem_000844331                   Insys_Anthem_000844331
Insys_Anthem_000844337                   Insys_Anthem_000844337
Insys_Anthem_000844403                   Insys_Anthem_000844403
Insys_Anthem_000844461                   Insys_Anthem_000844461
Insys_Anthem_000844465                   Insys_Anthem_000844465
Insys_Anthem_000844582                   Insys_Anthem_000844582
Insys_Anthem_000844601                   Insys_Anthem_000844601
Insys_Anthem_000844645                   Insys_Anthem_000844645
Insys_Anthem_000844647                   Insys_Anthem_000844647
Insys_Anthem_000844648                   Insys_Anthem_000844648
Insys_Anthem_000844650                   Insys_Anthem_000844650
Insys_Anthem_000844651                   Insys_Anthem_000844651
Insys_Anthem_000844652                   Insys_Anthem_000844652
Insys_Anthem_000844653                   Insys_Anthem_000844653
Insys_Anthem_000844654                   Insys_Anthem_000844654
Insys_Anthem_000844657                   Insys_Anthem_000844657
Insys_Anthem_000844717                   Insys_Anthem_000844717
Insys_Anthem_000844837                   Insys_Anthem_000844837
Insys_Anthem_000844878                   Insys_Anthem_000844878
Insys_Anthem_000844884                   Insys_Anthem_000844884
Insys_Anthem_000845110                   Insys_Anthem_000845110
Insys_Anthem_000845116                   Insys_Anthem_000845116
Insys_Anthem_000845120                   Insys_Anthem_000845120
Insys_Anthem_000845121                   Insys_Anthem_000845121
Insys_Anthem_000845122                   Insys_Anthem_000845122
Insys_Anthem_000845123                   Insys_Anthem_000845123
Insys_Anthem_000845124                   Insys_Anthem_000845124

                                                    558
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 560 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000845159                   Insys_Anthem_000845159
Insys_Anthem_000845163                   Insys_Anthem_000845163
Insys_Anthem_000845205                   Insys_Anthem_000845205
Insys_Anthem_000845256                   Insys_Anthem_000845256
Insys_Anthem_000845259                   Insys_Anthem_000845259
Insys_Anthem_000845438                   Insys_Anthem_000845438
Insys_Anthem_000845722                   Insys_Anthem_000845722
Insys_Anthem_000845742                   Insys_Anthem_000845742
Insys_Anthem_000845785                   Insys_Anthem_000845785
Insys_Anthem_000845786                   Insys_Anthem_000845786
Insys_Anthem_000845787                   Insys_Anthem_000845787
Insys_Anthem_000845788                   Insys_Anthem_000845788
Insys_Anthem_000845789                   Insys_Anthem_000845789
Insys_Anthem_000845838                   Insys_Anthem_000845838
Insys_Anthem_000845851                   Insys_Anthem_000845851
Insys_Anthem_000846059                   Insys_Anthem_000846059
Insys_Anthem_000846063                   Insys_Anthem_000846063
Insys_Anthem_000846109                   Insys_Anthem_000846109
Insys_Anthem_000846117                   Insys_Anthem_000846117
Insys_Anthem_000846144                   Insys_Anthem_000846144
Insys_Anthem_000846188                   Insys_Anthem_000846188
Insys_Anthem_000846189                   Insys_Anthem_000846189
Insys_Anthem_000846323                   Insys_Anthem_000846323
Insys_Anthem_000846324                   Insys_Anthem_000846324
Insys_Anthem_000846707                   Insys_Anthem_000846707
Insys_Anthem_000846729                   Insys_Anthem_000846729
Insys_Anthem_000846865                   Insys_Anthem_000846865
Insys_Anthem_000846886                   Insys_Anthem_000846886
Insys_Anthem_000846887                   Insys_Anthem_000846887
Insys_Anthem_000846888                   Insys_Anthem_000846888
Insys_Anthem_000846889                   Insys_Anthem_000846889
Insys_Anthem_000846995                   Insys_Anthem_000846995
Insys_Anthem_000847041                   Insys_Anthem_000847041
Insys_Anthem_000847093                   Insys_Anthem_000847093
Insys_Anthem_000847216                   Insys_Anthem_000847216
Insys_Anthem_000847221                   Insys_Anthem_000847221
Insys_Anthem_000847291                   Insys_Anthem_000847291
Insys_Anthem_000847334                   Insys_Anthem_000847334
Insys_Anthem_000847372                   Insys_Anthem_000847372
Insys_Anthem_000847426                   Insys_Anthem_000847426
Insys_Anthem_000847444                   Insys_Anthem_000847444
Insys_Anthem_000847451                   Insys_Anthem_000847451
Insys_Anthem_000847613                   Insys_Anthem_000847613
Insys_Anthem_000847652                   Insys_Anthem_000847652
Insys_Anthem_000847653                   Insys_Anthem_000847653
Insys_Anthem_000847657                   Insys_Anthem_000847657
Insys_Anthem_000847658                   Insys_Anthem_000847658

                                                    559
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 561 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000847661                   Insys_Anthem_000847661
Insys_Anthem_000847662                   Insys_Anthem_000847662
Insys_Anthem_000847664                   Insys_Anthem_000847664
Insys_Anthem_000847665                   Insys_Anthem_000847665
Insys_Anthem_000847667                   Insys_Anthem_000847667
Insys_Anthem_000847668                   Insys_Anthem_000847668
Insys_Anthem_000847671                   Insys_Anthem_000847671
Insys_Anthem_000847672                   Insys_Anthem_000847672
Insys_Anthem_000847674                   Insys_Anthem_000847674
Insys_Anthem_000847675                   Insys_Anthem_000847675
Insys_Anthem_000847679                   Insys_Anthem_000847679
Insys_Anthem_000847680                   Insys_Anthem_000847680
Insys_Anthem_000847682                   Insys_Anthem_000847682
Insys_Anthem_000847683                   Insys_Anthem_000847683
Insys_Anthem_000847685                   Insys_Anthem_000847685
Insys_Anthem_000847686                   Insys_Anthem_000847686
Insys_Anthem_000847688                   Insys_Anthem_000847688
Insys_Anthem_000847689                   Insys_Anthem_000847689
Insys_Anthem_000847692                   Insys_Anthem_000847692
Insys_Anthem_000847693                   Insys_Anthem_000847693
Insys_Anthem_000847697                   Insys_Anthem_000847697
Insys_Anthem_000847698                   Insys_Anthem_000847698
Insys_Anthem_000847759                   Insys_Anthem_000847759
Insys_Anthem_000847760                   Insys_Anthem_000847760
Insys_Anthem_000848109                   Insys_Anthem_000848109
Insys_Anthem_000848112                   Insys_Anthem_000848112
Insys_Anthem_000848156                   Insys_Anthem_000848156
Insys_Anthem_000848159                   Insys_Anthem_000848159
Insys_Anthem_000848167                   Insys_Anthem_000848167
Insys_Anthem_000848278                   Insys_Anthem_000848278
Insys_Anthem_000848779                   Insys_Anthem_000848779
Insys_Anthem_000848802                   Insys_Anthem_000848802
Insys_Anthem_000848806                   Insys_Anthem_000848806
Insys_Anthem_000848818                   Insys_Anthem_000848818
Insys_Anthem_000848819                   Insys_Anthem_000848819
Insys_Anthem_000848820                   Insys_Anthem_000848820
Insys_Anthem_000848821                   Insys_Anthem_000848821
Insys_Anthem_000848885                   Insys_Anthem_000848885
Insys_Anthem_000848942                   Insys_Anthem_000848942
Insys_Anthem_000848953                   Insys_Anthem_000848953
Insys_Anthem_000849032                   Insys_Anthem_000849032
Insys_Anthem_000849051                   Insys_Anthem_000849051
Insys_Anthem_000849100                   Insys_Anthem_000849100
Insys_Anthem_000849122                   Insys_Anthem_000849122
Insys_Anthem_000849147                   Insys_Anthem_000849147
Insys_Anthem_000849178                   Insys_Anthem_000849178
Insys_Anthem_000849179                   Insys_Anthem_000849179

                                                    560
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 562 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000849253                   Insys_Anthem_000849253
Insys_Anthem_000849450                   Insys_Anthem_000849450
Insys_Anthem_000849467                   Insys_Anthem_000849467
Insys_Anthem_000849909                   Insys_Anthem_000849909
Insys_Anthem_000850136                   Insys_Anthem_000850136
Insys_Anthem_000850137                   Insys_Anthem_000850137
Insys_Anthem_000850138                   Insys_Anthem_000850138
Insys_Anthem_000850142                   Insys_Anthem_000850142
Insys_Anthem_000850143                   Insys_Anthem_000850143
Insys_Anthem_000850144                   Insys_Anthem_000850144
Insys_Anthem_000850145                   Insys_Anthem_000850145
Insys_Anthem_000850146                   Insys_Anthem_000850146
Insys_Anthem_000850190                   Insys_Anthem_000850190
Insys_Anthem_000850201                   Insys_Anthem_000850201
Insys_Anthem_000850202                   Insys_Anthem_000850202
Insys_Anthem_000850213                   Insys_Anthem_000850213
Insys_Anthem_000850324                   Insys_Anthem_000850324
Insys_Anthem_000850325                   Insys_Anthem_000850325
Insys_Anthem_000850326                   Insys_Anthem_000850326
Insys_Anthem_000850715                   Insys_Anthem_000850715
Insys_Anthem_000850716                   Insys_Anthem_000850716
Insys_Anthem_000850727                   Insys_Anthem_000850727
Insys_Anthem_000850763                   Insys_Anthem_000850763
Insys_Anthem_000850770                   Insys_Anthem_000850770
Insys_Anthem_000850773                   Insys_Anthem_000850773
Insys_Anthem_000850821                   Insys_Anthem_000850821
Insys_Anthem_000851005                   Insys_Anthem_000851005
Insys_Anthem_000851006                   Insys_Anthem_000851006
Insys_Anthem_000851007                   Insys_Anthem_000851007
Insys_Anthem_000851008                   Insys_Anthem_000851008
Insys_Anthem_000851009                   Insys_Anthem_000851009
Insys_Anthem_000851010                   Insys_Anthem_000851010
Insys_Anthem_000851011                   Insys_Anthem_000851011
Insys_Anthem_000851012                   Insys_Anthem_000851012
Insys_Anthem_000851013                   Insys_Anthem_000851013
Insys_Anthem_000851014                   Insys_Anthem_000851014
Insys_Anthem_000851015                   Insys_Anthem_000851015
Insys_Anthem_000851016                   Insys_Anthem_000851016
Insys_Anthem_000851017                   Insys_Anthem_000851017
Insys_Anthem_000851018                   Insys_Anthem_000851018
Insys_Anthem_000851020                   Insys_Anthem_000851020
Insys_Anthem_000851021                   Insys_Anthem_000851021
Insys_Anthem_000851022                   Insys_Anthem_000851022
Insys_Anthem_000851023                   Insys_Anthem_000851023
Insys_Anthem_000851024                   Insys_Anthem_000851024
Insys_Anthem_000851025                   Insys_Anthem_000851025
Insys_Anthem_000851027                   Insys_Anthem_000851027

                                                    561
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 563 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000851028                   Insys_Anthem_000851028
Insys_Anthem_000851029                   Insys_Anthem_000851029
Insys_Anthem_000851032                   Insys_Anthem_000851032
Insys_Anthem_000851033                   Insys_Anthem_000851033
Insys_Anthem_000851034                   Insys_Anthem_000851034
Insys_Anthem_000851035                   Insys_Anthem_000851035
Insys_Anthem_000851036                   Insys_Anthem_000851036
Insys_Anthem_000851037                   Insys_Anthem_000851037
Insys_Anthem_000851038                   Insys_Anthem_000851038
Insys_Anthem_000851039                   Insys_Anthem_000851039
Insys_Anthem_000851040                   Insys_Anthem_000851040
Insys_Anthem_000851041                   Insys_Anthem_000851041
Insys_Anthem_000851042                   Insys_Anthem_000851042
Insys_Anthem_000851043                   Insys_Anthem_000851043
Insys_Anthem_000851044                   Insys_Anthem_000851044
Insys_Anthem_000851045                   Insys_Anthem_000851045
Insys_Anthem_000851046                   Insys_Anthem_000851046
Insys_Anthem_000851047                   Insys_Anthem_000851047
Insys_Anthem_000851048                   Insys_Anthem_000851048
Insys_Anthem_000851049                   Insys_Anthem_000851049
Insys_Anthem_000851050                   Insys_Anthem_000851050
Insys_Anthem_000851051                   Insys_Anthem_000851051
Insys_Anthem_000851052                   Insys_Anthem_000851052
Insys_Anthem_000851053                   Insys_Anthem_000851053
Insys_Anthem_000851055                   Insys_Anthem_000851055
Insys_Anthem_000851056                   Insys_Anthem_000851056
Insys_Anthem_000851057                   Insys_Anthem_000851057
Insys_Anthem_000851058                   Insys_Anthem_000851058
Insys_Anthem_000851059                   Insys_Anthem_000851059
Insys_Anthem_000851060                   Insys_Anthem_000851060
Insys_Anthem_000851061                   Insys_Anthem_000851061
Insys_Anthem_000851062                   Insys_Anthem_000851062
Insys_Anthem_000851063                   Insys_Anthem_000851063
Insys_Anthem_000851064                   Insys_Anthem_000851064
Insys_Anthem_000851065                   Insys_Anthem_000851065
Insys_Anthem_000851227                   Insys_Anthem_000851227
Insys_Anthem_000851253                   Insys_Anthem_000851253
Insys_Anthem_000851636                   Insys_Anthem_000851636
Insys_Anthem_000851668                   Insys_Anthem_000851668
Insys_Anthem_000851674                   Insys_Anthem_000851674
Insys_Anthem_000851678                   Insys_Anthem_000851678
Insys_Anthem_000851685                   Insys_Anthem_000851685
Insys_Anthem_000851686                   Insys_Anthem_000851686
Insys_Anthem_000851708                   Insys_Anthem_000851708
Insys_Anthem_000851710                   Insys_Anthem_000851710
Insys_Anthem_000851722                   Insys_Anthem_000851722
Insys_Anthem_000851723                   Insys_Anthem_000851723

                                                    562
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 564 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000851763                   Insys_Anthem_000851763
Insys_Anthem_000851765                   Insys_Anthem_000851765
Insys_Anthem_000851897                   Insys_Anthem_000851897
Insys_Anthem_000851971                   Insys_Anthem_000851971
Insys_Anthem_000851972                   Insys_Anthem_000851972
Insys_Anthem_000851986                   Insys_Anthem_000851986
Insys_Anthem_000851988                   Insys_Anthem_000851988
Insys_Anthem_000852092                   Insys_Anthem_000852092
Insys_Anthem_000852100                   Insys_Anthem_000852100
Insys_Anthem_000852106                   Insys_Anthem_000852106
Insys_Anthem_000852189                   Insys_Anthem_000852189
Insys_Anthem_000852191                   Insys_Anthem_000852191
Insys_Anthem_000852231                   Insys_Anthem_000852231
Insys_Anthem_000852237                   Insys_Anthem_000852237
Insys_Anthem_000852366                   Insys_Anthem_000852366
Insys_Anthem_000852376                   Insys_Anthem_000852376
Insys_Anthem_000852412                   Insys_Anthem_000852412
Insys_Anthem_000852420                   Insys_Anthem_000852420
Insys_Anthem_000852421                   Insys_Anthem_000852421
Insys_Anthem_000852428                   Insys_Anthem_000852428
Insys_Anthem_000852451                   Insys_Anthem_000852451
Insys_Anthem_000852457                   Insys_Anthem_000852457
Insys_Anthem_000852458                   Insys_Anthem_000852458
Insys_Anthem_000852460                   Insys_Anthem_000852460
Insys_Anthem_000852593                   Insys_Anthem_000852593
Insys_Anthem_000852602                   Insys_Anthem_000852602
Insys_Anthem_000852627                   Insys_Anthem_000852627
Insys_Anthem_000852728                   Insys_Anthem_000852728
Insys_Anthem_000852816                   Insys_Anthem_000852816
Insys_Anthem_000852817                   Insys_Anthem_000852817
Insys_Anthem_000852821                   Insys_Anthem_000852821
Insys_Anthem_000852822                   Insys_Anthem_000852822
Insys_Anthem_000853039                   Insys_Anthem_000853039
Insys_Anthem_000853247                   Insys_Anthem_000853247
Insys_Anthem_000853279                   Insys_Anthem_000853279
Insys_Anthem_000853282                   Insys_Anthem_000853282
Insys_Anthem_000853288                   Insys_Anthem_000853288
Insys_Anthem_000853292                   Insys_Anthem_000853292
Insys_Anthem_000853333                   Insys_Anthem_000853333
Insys_Anthem_000853334                   Insys_Anthem_000853334
Insys_Anthem_000853404                   Insys_Anthem_000853404
Insys_Anthem_000853466                   Insys_Anthem_000853466
Insys_Anthem_000853501                   Insys_Anthem_000853501
Insys_Anthem_000853526                   Insys_Anthem_000853526
Insys_Anthem_000853698                   Insys_Anthem_000853698
Insys_Anthem_000853801                   Insys_Anthem_000853801
Insys_Anthem_000853941                   Insys_Anthem_000853941

                                                    563
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 565 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000854066                   Insys_Anthem_000854066
Insys_Anthem_000854071                   Insys_Anthem_000854071
Insys_Anthem_000854083                   Insys_Anthem_000854083
Insys_Anthem_000854157                   Insys_Anthem_000854157
Insys_Anthem_000854158                   Insys_Anthem_000854158
Insys_Anthem_000854485                   Insys_Anthem_000854485
Insys_Anthem_000854495                   Insys_Anthem_000854495
Insys_Anthem_000854510                   Insys_Anthem_000854510
Insys_Anthem_000854512                   Insys_Anthem_000854512
Insys_Anthem_000854513                   Insys_Anthem_000854513
Insys_Anthem_000854514                   Insys_Anthem_000854514
Insys_Anthem_000854574                   Insys_Anthem_000854574
Insys_Anthem_000854591                   Insys_Anthem_000854591
Insys_Anthem_000854595                   Insys_Anthem_000854595
Insys_Anthem_000854596                   Insys_Anthem_000854596
Insys_Anthem_000854626                   Insys_Anthem_000854626
Insys_Anthem_000854687                   Insys_Anthem_000854687
Insys_Anthem_000854688                   Insys_Anthem_000854688
Insys_Anthem_000854698                   Insys_Anthem_000854698
Insys_Anthem_000854713                   Insys_Anthem_000854713
Insys_Anthem_000854801                   Insys_Anthem_000854801
Insys_Anthem_000854812                   Insys_Anthem_000854812
Insys_Anthem_000854813                   Insys_Anthem_000854813
Insys_Anthem_000854824                   Insys_Anthem_000854824
Insys_Anthem_000855096                   Insys_Anthem_000855096
Insys_Anthem_000855192                   Insys_Anthem_000855192
Insys_Anthem_000855204                   Insys_Anthem_000855204
Insys_Anthem_000855222                   Insys_Anthem_000855222
Insys_Anthem_000855224                   Insys_Anthem_000855224
Insys_Anthem_000855225                   Insys_Anthem_000855225
Insys_Anthem_000855268                   Insys_Anthem_000855268
Insys_Anthem_000855463                   Insys_Anthem_000855463
Insys_Anthem_000855497                   Insys_Anthem_000855497
Insys_Anthem_000855514                   Insys_Anthem_000855514
Insys_Anthem_000855554                   Insys_Anthem_000855554
Insys_Anthem_000855658                   Insys_Anthem_000855658
Insys_Anthem_000855659                   Insys_Anthem_000855659
Insys_Anthem_000855660                   Insys_Anthem_000855660
Insys_Anthem_000855685                   Insys_Anthem_000855685
Insys_Anthem_000855704                   Insys_Anthem_000855704
Insys_Anthem_000855830                   Insys_Anthem_000855830
Insys_Anthem_000855834                   Insys_Anthem_000855834
Insys_Anthem_000855839                   Insys_Anthem_000855839
Insys_Anthem_000855841                   Insys_Anthem_000855841
Insys_Anthem_000855846                   Insys_Anthem_000855846
Insys_Anthem_000855865                   Insys_Anthem_000855865
Insys_Anthem_000855974                   Insys_Anthem_000855974

                                                    564
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 566 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000855982                   Insys_Anthem_000855982
Insys_Anthem_000855984                   Insys_Anthem_000855984
Insys_Anthem_000855990                   Insys_Anthem_000855990
Insys_Anthem_000856002                   Insys_Anthem_000856002
Insys_Anthem_000856048                   Insys_Anthem_000856048
Insys_Anthem_000856101                   Insys_Anthem_000856101
Insys_Anthem_000856103                   Insys_Anthem_000856103
Insys_Anthem_000856105                   Insys_Anthem_000856105
Insys_Anthem_000856107                   Insys_Anthem_000856107
Insys_Anthem_000856113                   Insys_Anthem_000856113
Insys_Anthem_000856118                   Insys_Anthem_000856118
Insys_Anthem_000856145                   Insys_Anthem_000856145
Insys_Anthem_000856149                   Insys_Anthem_000856149
Insys_Anthem_000856158                   Insys_Anthem_000856158
Insys_Anthem_000856160                   Insys_Anthem_000856160
Insys_Anthem_000856197                   Insys_Anthem_000856197
Insys_Anthem_000856210                   Insys_Anthem_000856210
Insys_Anthem_000856286                   Insys_Anthem_000856286
Insys_Anthem_000856288                   Insys_Anthem_000856288
Insys_Anthem_000856290                   Insys_Anthem_000856290
Insys_Anthem_000856328                   Insys_Anthem_000856328
Insys_Anthem_000856378                   Insys_Anthem_000856378
Insys_Anthem_000856387                   Insys_Anthem_000856387
Insys_Anthem_000856404                   Insys_Anthem_000856404
Insys_Anthem_000856450                   Insys_Anthem_000856450
Insys_Anthem_000856759                   Insys_Anthem_000856759
Insys_Anthem_000856791                   Insys_Anthem_000856791
Insys_Anthem_000856815                   Insys_Anthem_000856815
Insys_Anthem_000857166                   Insys_Anthem_000857166
Insys_Anthem_000857170                   Insys_Anthem_000857170
Insys_Anthem_000857172                   Insys_Anthem_000857172
Insys_Anthem_000857231                   Insys_Anthem_000857231
Insys_Anthem_000857232                   Insys_Anthem_000857232
Insys_Anthem_000857246                   Insys_Anthem_000857246
Insys_Anthem_000857248                   Insys_Anthem_000857248
Insys_Anthem_000857338                   Insys_Anthem_000857338
Insys_Anthem_000857340                   Insys_Anthem_000857340
Insys_Anthem_000857342                   Insys_Anthem_000857342
Insys_Anthem_000857370                   Insys_Anthem_000857370
Insys_Anthem_000857380                   Insys_Anthem_000857380
Insys_Anthem_000857852                   Insys_Anthem_000857852
Insys_Anthem_000857891                   Insys_Anthem_000857891
Insys_Anthem_000857931                   Insys_Anthem_000857931
Insys_Anthem_000857933                   Insys_Anthem_000857933
Insys_Anthem_000857988                   Insys_Anthem_000857988
Insys_Anthem_000857989                   Insys_Anthem_000857989
Insys_Anthem_000857994                   Insys_Anthem_000857994

                                                    565
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 567 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000858000                   Insys_Anthem_000858000
Insys_Anthem_000858002                   Insys_Anthem_000858002
Insys_Anthem_000858044                   Insys_Anthem_000858044
Insys_Anthem_000858092                   Insys_Anthem_000858092
Insys_Anthem_000858094                   Insys_Anthem_000858094
Insys_Anthem_000858164                   Insys_Anthem_000858164
Insys_Anthem_000858195                   Insys_Anthem_000858195
Insys_Anthem_000858208                   Insys_Anthem_000858208
Insys_Anthem_000858221                   Insys_Anthem_000858221
Insys_Anthem_000858247                   Insys_Anthem_000858247
Insys_Anthem_000858289                   Insys_Anthem_000858289
Insys_Anthem_000858308                   Insys_Anthem_000858308
Insys_Anthem_000858313                   Insys_Anthem_000858313
Insys_Anthem_000858379                   Insys_Anthem_000858379
Insys_Anthem_000858385                   Insys_Anthem_000858385
Insys_Anthem_000858510                   Insys_Anthem_000858510
Insys_Anthem_000858555                   Insys_Anthem_000858555
Insys_Anthem_000858583                   Insys_Anthem_000858583
Insys_Anthem_000858585                   Insys_Anthem_000858585
Insys_Anthem_000858590                   Insys_Anthem_000858590
Insys_Anthem_000858592                   Insys_Anthem_000858592
Insys_Anthem_000858637                   Insys_Anthem_000858637
Insys_Anthem_000858648                   Insys_Anthem_000858648
Insys_Anthem_000858664                   Insys_Anthem_000858664
Insys_Anthem_000858672                   Insys_Anthem_000858672
Insys_Anthem_000858679                   Insys_Anthem_000858679
Insys_Anthem_000858681                   Insys_Anthem_000858681
Insys_Anthem_000858684                   Insys_Anthem_000858684
Insys_Anthem_000858687                   Insys_Anthem_000858687
Insys_Anthem_000858689                   Insys_Anthem_000858689
Insys_Anthem_000858691                   Insys_Anthem_000858691
Insys_Anthem_000858757                   Insys_Anthem_000858757
Insys_Anthem_000859015                   Insys_Anthem_000859015
Insys_Anthem_000859184                   Insys_Anthem_000859184
Insys_Anthem_000859213                   Insys_Anthem_000859213
Insys_Anthem_000859269                   Insys_Anthem_000859269
Insys_Anthem_000859324                   Insys_Anthem_000859324
Insys_Anthem_000859325                   Insys_Anthem_000859325
Insys_Anthem_000859471                   Insys_Anthem_000859471
Insys_Anthem_000859758                   Insys_Anthem_000859758
Insys_Anthem_000859764                   Insys_Anthem_000859764
Insys_Anthem_000859887                   Insys_Anthem_000859887
Insys_Anthem_000859888                   Insys_Anthem_000859888
Insys_Anthem_000859943                   Insys_Anthem_000859943
Insys_Anthem_000859944                   Insys_Anthem_000859944
Insys_Anthem_000859952                   Insys_Anthem_000859952
Insys_Anthem_000859953                   Insys_Anthem_000859953

                                                    566
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 568 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000859961                   Insys_Anthem_000859961
Insys_Anthem_000859970                   Insys_Anthem_000859970
Insys_Anthem_000859971                   Insys_Anthem_000859971
Insys_Anthem_000859973                   Insys_Anthem_000859973
Insys_Anthem_000859974                   Insys_Anthem_000859974
Insys_Anthem_000859995                   Insys_Anthem_000859995
Insys_Anthem_000860044                   Insys_Anthem_000860044
Insys_Anthem_000860045                   Insys_Anthem_000860045
Insys_Anthem_000860046                   Insys_Anthem_000860046
Insys_Anthem_000860047                   Insys_Anthem_000860047
Insys_Anthem_000860100                   Insys_Anthem_000860100
Insys_Anthem_000860101                   Insys_Anthem_000860101
Insys_Anthem_000860102                   Insys_Anthem_000860102
Insys_Anthem_000860163                   Insys_Anthem_000860163
Insys_Anthem_000860164                   Insys_Anthem_000860164
Insys_Anthem_000860165                   Insys_Anthem_000860165
Insys_Anthem_000860166                   Insys_Anthem_000860166
Insys_Anthem_000860304                   Insys_Anthem_000860304
Insys_Anthem_000860305                   Insys_Anthem_000860305
Insys_Anthem_000860312                   Insys_Anthem_000860312
Insys_Anthem_000860313                   Insys_Anthem_000860313
Insys_Anthem_000860361                   Insys_Anthem_000860361
Insys_Anthem_000860501                   Insys_Anthem_000860501
Insys_Anthem_000860665                   Insys_Anthem_000860665
Insys_Anthem_000860667                   Insys_Anthem_000860667
Insys_Anthem_000860669                   Insys_Anthem_000860669
Insys_Anthem_000860787                   Insys_Anthem_000860787
Insys_Anthem_000861119                   Insys_Anthem_000861119
Insys_Anthem_000861123                   Insys_Anthem_000861123
Insys_Anthem_000861170                   Insys_Anthem_000861170
Insys_Anthem_000861226                   Insys_Anthem_000861226
Insys_Anthem_000861228                   Insys_Anthem_000861228
Insys_Anthem_000861230                   Insys_Anthem_000861230
Insys_Anthem_000861242                   Insys_Anthem_000861242
Insys_Anthem_000861295                   Insys_Anthem_000861295
Insys_Anthem_000861304                   Insys_Anthem_000861304
Insys_Anthem_000861342                   Insys_Anthem_000861342
Insys_Anthem_000861372                   Insys_Anthem_000861372
Insys_Anthem_000861509                   Insys_Anthem_000861509
Insys_Anthem_000861598                   Insys_Anthem_000861598
Insys_Anthem_000861766                   Insys_Anthem_000861766
Insys_Anthem_000861767                   Insys_Anthem_000861767
Insys_Anthem_000861792                   Insys_Anthem_000861792
Insys_Anthem_000861793                   Insys_Anthem_000861793
Insys_Anthem_000861831                   Insys_Anthem_000861831
Insys_Anthem_000861846                   Insys_Anthem_000861846
Insys_Anthem_000861847                   Insys_Anthem_000861847

                                                    567
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 569 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000861864                   Insys_Anthem_000861864
Insys_Anthem_000862008                   Insys_Anthem_000862008
Insys_Anthem_000862011                   Insys_Anthem_000862011
Insys_Anthem_000862012                   Insys_Anthem_000862012
Insys_Anthem_000862170                   Insys_Anthem_000862170
Insys_Anthem_000862368                   Insys_Anthem_000862368
Insys_Anthem_000862393                   Insys_Anthem_000862393
Insys_Anthem_000862394                   Insys_Anthem_000862394
Insys_Anthem_000862395                   Insys_Anthem_000862395
Insys_Anthem_000862396                   Insys_Anthem_000862396
Insys_Anthem_000862404                   Insys_Anthem_000862404
Insys_Anthem_000862445                   Insys_Anthem_000862445
Insys_Anthem_000862475                   Insys_Anthem_000862475
Insys_Anthem_000862510                   Insys_Anthem_000862510
Insys_Anthem_000862579                   Insys_Anthem_000862579
Insys_Anthem_000862593                   Insys_Anthem_000862593
Insys_Anthem_000862596                   Insys_Anthem_000862596
Insys_Anthem_000862640                   Insys_Anthem_000862640
Insys_Anthem_000862641                   Insys_Anthem_000862641
Insys_Anthem_000862643                   Insys_Anthem_000862643
Insys_Anthem_000862684                   Insys_Anthem_000862684
Insys_Anthem_000862685                   Insys_Anthem_000862685
Insys_Anthem_000862686                   Insys_Anthem_000862686
Insys_Anthem_000862687                   Insys_Anthem_000862687
Insys_Anthem_000862698                   Insys_Anthem_000862698
Insys_Anthem_000862699                   Insys_Anthem_000862699
Insys_Anthem_000862700                   Insys_Anthem_000862700
Insys_Anthem_000862703                   Insys_Anthem_000862703
Insys_Anthem_000862705                   Insys_Anthem_000862705
Insys_Anthem_000862718                   Insys_Anthem_000862718
Insys_Anthem_000862789                   Insys_Anthem_000862789
Insys_Anthem_000862791                   Insys_Anthem_000862791
Insys_Anthem_000862835                   Insys_Anthem_000862835
Insys_Anthem_000862902                   Insys_Anthem_000862902
Insys_Anthem_000862913                   Insys_Anthem_000862913
Insys_Anthem_000862925                   Insys_Anthem_000862925
Insys_Anthem_000862940                   Insys_Anthem_000862940
Insys_Anthem_000862941                   Insys_Anthem_000862941
Insys_Anthem_000862942                   Insys_Anthem_000862942
Insys_Anthem_000863033                   Insys_Anthem_000863033
Insys_Anthem_000863047                   Insys_Anthem_000863047
Insys_Anthem_000863048                   Insys_Anthem_000863048
Insys_Anthem_000863049                   Insys_Anthem_000863049
Insys_Anthem_000863052                   Insys_Anthem_000863052
Insys_Anthem_000863053                   Insys_Anthem_000863053
Insys_Anthem_000863123                   Insys_Anthem_000863123
Insys_Anthem_000863148                   Insys_Anthem_000863148

                                                    568
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 570 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000863150                   Insys_Anthem_000863150
Insys_Anthem_000863151                   Insys_Anthem_000863151
Insys_Anthem_000863152                   Insys_Anthem_000863152
Insys_Anthem_000863348                   Insys_Anthem_000863348
Insys_Anthem_000863349                   Insys_Anthem_000863349
Insys_Anthem_000863350                   Insys_Anthem_000863350
Insys_Anthem_000863351                   Insys_Anthem_000863351
Insys_Anthem_000863434                   Insys_Anthem_000863434
Insys_Anthem_000863435                   Insys_Anthem_000863435
Insys_Anthem_000863436                   Insys_Anthem_000863436
Insys_Anthem_000863437                   Insys_Anthem_000863437
Insys_Anthem_000863466                   Insys_Anthem_000863466
Insys_Anthem_000863608                   Insys_Anthem_000863608
Insys_Anthem_000863609                   Insys_Anthem_000863609
Insys_Anthem_000863610                   Insys_Anthem_000863610
Insys_Anthem_000863611                   Insys_Anthem_000863611
Insys_Anthem_000863795                   Insys_Anthem_000863795
Insys_Anthem_000863796                   Insys_Anthem_000863796
Insys_Anthem_000863797                   Insys_Anthem_000863797
Insys_Anthem_000863798                   Insys_Anthem_000863798
Insys_Anthem_000863859                   Insys_Anthem_000863859
Insys_Anthem_000863860                   Insys_Anthem_000863860
Insys_Anthem_000863946                   Insys_Anthem_000863946
Insys_Anthem_000863947                   Insys_Anthem_000863947
Insys_Anthem_000863976                   Insys_Anthem_000863976
Insys_Anthem_000863992                   Insys_Anthem_000863992
Insys_Anthem_000863996                   Insys_Anthem_000863996
Insys_Anthem_000863997                   Insys_Anthem_000863997
Insys_Anthem_000864149                   Insys_Anthem_000864149
Insys_Anthem_000864343                   Insys_Anthem_000864343
Insys_Anthem_000864354                   Insys_Anthem_000864354
Insys_Anthem_000864392                   Insys_Anthem_000864392
Insys_Anthem_000864403                   Insys_Anthem_000864403
Insys_Anthem_000864404                   Insys_Anthem_000864404
Insys_Anthem_000864466                   Insys_Anthem_000864466
Insys_Anthem_000864467                   Insys_Anthem_000864467
Insys_Anthem_000864476                   Insys_Anthem_000864476
Insys_Anthem_000864477                   Insys_Anthem_000864477
Insys_Anthem_000864495                   Insys_Anthem_000864495
Insys_Anthem_000864630                   Insys_Anthem_000864630
Insys_Anthem_000864639                   Insys_Anthem_000864639
Insys_Anthem_000864640                   Insys_Anthem_000864640
Insys_Anthem_000864674                   Insys_Anthem_000864674
Insys_Anthem_000864768                   Insys_Anthem_000864768
Insys_Anthem_000864775                   Insys_Anthem_000864775
Insys_Anthem_000864776                   Insys_Anthem_000864776
Insys_Anthem_000864779                   Insys_Anthem_000864779

                                                    569
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 571 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000864789                   Insys_Anthem_000864789
Insys_Anthem_000864804                   Insys_Anthem_000864804
Insys_Anthem_000864805                   Insys_Anthem_000864805
Insys_Anthem_000864820                   Insys_Anthem_000864820
Insys_Anthem_000864860                   Insys_Anthem_000864860
Insys_Anthem_000864895                   Insys_Anthem_000864895
Insys_Anthem_000864896                   Insys_Anthem_000864896
Insys_Anthem_000864928                   Insys_Anthem_000864928
Insys_Anthem_000864929                   Insys_Anthem_000864929
Insys_Anthem_000864981                   Insys_Anthem_000864981
Insys_Anthem_000864982                   Insys_Anthem_000864982
Insys_Anthem_000864983                   Insys_Anthem_000864983
Insys_Anthem_000865013                   Insys_Anthem_000865013
Insys_Anthem_000865029                   Insys_Anthem_000865029
Insys_Anthem_000865030                   Insys_Anthem_000865030
Insys_Anthem_000865150                   Insys_Anthem_000865150
Insys_Anthem_000865304                   Insys_Anthem_000865304
Insys_Anthem_000865398                   Insys_Anthem_000865398
Insys_Anthem_000865399                   Insys_Anthem_000865399
Insys_Anthem_000865424                   Insys_Anthem_000865424
Insys_Anthem_000865496                   Insys_Anthem_000865496
Insys_Anthem_000865511                   Insys_Anthem_000865511
Insys_Anthem_000865515                   Insys_Anthem_000865515
Insys_Anthem_000865540                   Insys_Anthem_000865540
Insys_Anthem_000865541                   Insys_Anthem_000865541
Insys_Anthem_000865694                   Insys_Anthem_000865694
Insys_Anthem_000865727                   Insys_Anthem_000865727
Insys_Anthem_000865796                   Insys_Anthem_000865796
Insys_Anthem_000865800                   Insys_Anthem_000865800
Insys_Anthem_000865946                   Insys_Anthem_000865946
Insys_Anthem_000865960                   Insys_Anthem_000865960
Insys_Anthem_000865961                   Insys_Anthem_000865961
Insys_Anthem_000865969                   Insys_Anthem_000865969
Insys_Anthem_000866193                   Insys_Anthem_000866193
Insys_Anthem_000866369                   Insys_Anthem_000866369
Insys_Anthem_000866486                   Insys_Anthem_000866486
Insys_Anthem_000866553                   Insys_Anthem_000866553
Insys_Anthem_000866563                   Insys_Anthem_000866563
Insys_Anthem_000866642                   Insys_Anthem_000866642
Insys_Anthem_000866643                   Insys_Anthem_000866643
Insys_Anthem_000866644                   Insys_Anthem_000866644
Insys_Anthem_000866645                   Insys_Anthem_000866645
Insys_Anthem_000866873                   Insys_Anthem_000866873
Insys_Anthem_000866874                   Insys_Anthem_000866874
Insys_Anthem_000866875                   Insys_Anthem_000866875
Insys_Anthem_000866876                   Insys_Anthem_000866876
Insys_Anthem_000867002                   Insys_Anthem_000867002

                                                    570
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 572 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000867038                   Insys_Anthem_000867038
Insys_Anthem_000867040                   Insys_Anthem_000867040
Insys_Anthem_000867050                   Insys_Anthem_000867050
Insys_Anthem_000867055                   Insys_Anthem_000867055
Insys_Anthem_000867091                   Insys_Anthem_000867091
Insys_Anthem_000867092                   Insys_Anthem_000867092
Insys_Anthem_000867177                   Insys_Anthem_000867177
Insys_Anthem_000867220                   Insys_Anthem_000867220
Insys_Anthem_000867221                   Insys_Anthem_000867221
Insys_Anthem_000867222                   Insys_Anthem_000867222
Insys_Anthem_000867254                   Insys_Anthem_000867254
Insys_Anthem_000867260                   Insys_Anthem_000867260
Insys_Anthem_000867264                   Insys_Anthem_000867264
Insys_Anthem_000867265                   Insys_Anthem_000867265
Insys_Anthem_000867291                   Insys_Anthem_000867291
Insys_Anthem_000867296                   Insys_Anthem_000867296
Insys_Anthem_000867316                   Insys_Anthem_000867316
Insys_Anthem_000867321                   Insys_Anthem_000867321
Insys_Anthem_000867413                   Insys_Anthem_000867413
Insys_Anthem_000867415                   Insys_Anthem_000867415
Insys_Anthem_000867416                   Insys_Anthem_000867416
Insys_Anthem_000867417                   Insys_Anthem_000867417
Insys_Anthem_000867419                   Insys_Anthem_000867419
Insys_Anthem_000867500                   Insys_Anthem_000867500
Insys_Anthem_000867529                   Insys_Anthem_000867529
Insys_Anthem_000867622                   Insys_Anthem_000867622
Insys_Anthem_000867669                   Insys_Anthem_000867669
Insys_Anthem_000867681                   Insys_Anthem_000867681
Insys_Anthem_000867819                   Insys_Anthem_000867819
Insys_Anthem_000867830                   Insys_Anthem_000867830
Insys_Anthem_000868259                   Insys_Anthem_000868259
Insys_Anthem_000868293                   Insys_Anthem_000868293
Insys_Anthem_000868355                   Insys_Anthem_000868355
Insys_Anthem_000868525                   Insys_Anthem_000868525
Insys_Anthem_000868533                   Insys_Anthem_000868533
Insys_Anthem_000868539                   Insys_Anthem_000868539
Insys_Anthem_000868547                   Insys_Anthem_000868547
Insys_Anthem_000868877                   Insys_Anthem_000868877
Insys_Anthem_000869010                   Insys_Anthem_000869010
Insys_Anthem_000869146                   Insys_Anthem_000869146
Insys_Anthem_000869171                   Insys_Anthem_000869171
Insys_Anthem_000869173                   Insys_Anthem_000869173
Insys_Anthem_000869232                   Insys_Anthem_000869232
Insys_Anthem_000869254                   Insys_Anthem_000869254
Insys_Anthem_000869277                   Insys_Anthem_000869277
Insys_Anthem_000869294                   Insys_Anthem_000869294
Insys_Anthem_000869295                   Insys_Anthem_000869295

                                                    571
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 573 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000869297                   Insys_Anthem_000869297
Insys_Anthem_000869310                   Insys_Anthem_000869310
Insys_Anthem_000869323                   Insys_Anthem_000869323
Insys_Anthem_000869367                   Insys_Anthem_000869367
Insys_Anthem_000869368                   Insys_Anthem_000869368
Insys_Anthem_000869379                   Insys_Anthem_000869379
Insys_Anthem_000869380                   Insys_Anthem_000869380
Insys_Anthem_000869381                   Insys_Anthem_000869381
Insys_Anthem_000869382                   Insys_Anthem_000869382
Insys_Anthem_000869383                   Insys_Anthem_000869383
Insys_Anthem_000869384                   Insys_Anthem_000869384
Insys_Anthem_000869386                   Insys_Anthem_000869386
Insys_Anthem_000869387                   Insys_Anthem_000869387
Insys_Anthem_000869388                   Insys_Anthem_000869388
Insys_Anthem_000869390                   Insys_Anthem_000869390
Insys_Anthem_000869392                   Insys_Anthem_000869392
Insys_Anthem_000869394                   Insys_Anthem_000869394
Insys_Anthem_000869520                   Insys_Anthem_000869520
Insys_Anthem_000869715                   Insys_Anthem_000869715
Insys_Anthem_000869743                   Insys_Anthem_000869743
Insys_Anthem_000869788                   Insys_Anthem_000869788
Insys_Anthem_000869840                   Insys_Anthem_000869840
Insys_Anthem_000869841                   Insys_Anthem_000869841
Insys_Anthem_000869850                   Insys_Anthem_000869850
Insys_Anthem_000869851                   Insys_Anthem_000869851
Insys_Anthem_000869860                   Insys_Anthem_000869860
Insys_Anthem_000869905                   Insys_Anthem_000869905
Insys_Anthem_000870124                   Insys_Anthem_000870124
Insys_Anthem_000870185                   Insys_Anthem_000870185
Insys_Anthem_000870563                   Insys_Anthem_000870563
Insys_Anthem_000870573                   Insys_Anthem_000870573
Insys_Anthem_000870624                   Insys_Anthem_000870624
Insys_Anthem_000870764                   Insys_Anthem_000870764
Insys_Anthem_000870931                   Insys_Anthem_000870931
Insys_Anthem_000870936                   Insys_Anthem_000870936
Insys_Anthem_000870942                   Insys_Anthem_000870942
Insys_Anthem_000870943                   Insys_Anthem_000870943
Insys_Anthem_000870966                   Insys_Anthem_000870966
Insys_Anthem_000871027                   Insys_Anthem_000871027
Insys_Anthem_000871092                   Insys_Anthem_000871092
Insys_Anthem_000871119                   Insys_Anthem_000871119
Insys_Anthem_000871578                   Insys_Anthem_000871578
Insys_Anthem_000871635                   Insys_Anthem_000871635
Insys_Anthem_000871636                   Insys_Anthem_000871636
Insys_Anthem_000871637                   Insys_Anthem_000871637
Insys_Anthem_000871678                   Insys_Anthem_000871678
Insys_Anthem_000871741                   Insys_Anthem_000871741

                                                    572
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 574 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000871765                   Insys_Anthem_000871765
Insys_Anthem_000871766                   Insys_Anthem_000871766
Insys_Anthem_000871767                   Insys_Anthem_000871767
Insys_Anthem_000871793                   Insys_Anthem_000871793
Insys_Anthem_000871794                   Insys_Anthem_000871794
Insys_Anthem_000871795                   Insys_Anthem_000871795
Insys_Anthem_000871796                   Insys_Anthem_000871796
Insys_Anthem_000871797                   Insys_Anthem_000871797
Insys_Anthem_000871835                   Insys_Anthem_000871835
Insys_Anthem_000871851                   Insys_Anthem_000871851
Insys_Anthem_000871852                   Insys_Anthem_000871852
Insys_Anthem_000871856                   Insys_Anthem_000871856
Insys_Anthem_000871857                   Insys_Anthem_000871857
Insys_Anthem_000871915                   Insys_Anthem_000871915
Insys_Anthem_000871916                   Insys_Anthem_000871916
Insys_Anthem_000871919                   Insys_Anthem_000871919
Insys_Anthem_000871971                   Insys_Anthem_000871971
Insys_Anthem_000871998                   Insys_Anthem_000871998
Insys_Anthem_000872092                   Insys_Anthem_000872092
Insys_Anthem_000872101                   Insys_Anthem_000872101
Insys_Anthem_000872166                   Insys_Anthem_000872166
Insys_Anthem_000872223                   Insys_Anthem_000872223
Insys_Anthem_000872318                   Insys_Anthem_000872318
Insys_Anthem_000872321                   Insys_Anthem_000872321
Insys_Anthem_000872386                   Insys_Anthem_000872386
Insys_Anthem_000872389                   Insys_Anthem_000872389
Insys_Anthem_000872424                   Insys_Anthem_000872424
Insys_Anthem_000872511                   Insys_Anthem_000872511
Insys_Anthem_000872512                   Insys_Anthem_000872512
Insys_Anthem_000872597                   Insys_Anthem_000872597
Insys_Anthem_000872643                   Insys_Anthem_000872643
Insys_Anthem_000872653                   Insys_Anthem_000872653
Insys_Anthem_000872664                   Insys_Anthem_000872664
Insys_Anthem_000872665                   Insys_Anthem_000872665
Insys_Anthem_000872671                   Insys_Anthem_000872671
Insys_Anthem_000872682                   Insys_Anthem_000872682
Insys_Anthem_000872687                   Insys_Anthem_000872687
Insys_Anthem_000872801                   Insys_Anthem_000872801
Insys_Anthem_000872973                   Insys_Anthem_000872973
Insys_Anthem_000873047                   Insys_Anthem_000873047
Insys_Anthem_000873048                   Insys_Anthem_000873048
Insys_Anthem_000873049                   Insys_Anthem_000873049
Insys_Anthem_000873167                   Insys_Anthem_000873167
Insys_Anthem_000873168                   Insys_Anthem_000873168
Insys_Anthem_000873200                   Insys_Anthem_000873200
Insys_Anthem_000873214                   Insys_Anthem_000873214
Insys_Anthem_000873261                   Insys_Anthem_000873261

                                                    573
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 575 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000873399                   Insys_Anthem_000873399
Insys_Anthem_000873492                   Insys_Anthem_000873492
Insys_Anthem_000873513                   Insys_Anthem_000873513
Insys_Anthem_000873514                   Insys_Anthem_000873514
Insys_Anthem_000873515                   Insys_Anthem_000873515
Insys_Anthem_000873575                   Insys_Anthem_000873575
Insys_Anthem_000873605                   Insys_Anthem_000873605
Insys_Anthem_000873673                   Insys_Anthem_000873673
Insys_Anthem_000873706                   Insys_Anthem_000873706
Insys_Anthem_000873717                   Insys_Anthem_000873717
Insys_Anthem_000873751                   Insys_Anthem_000873751
Insys_Anthem_000873798                   Insys_Anthem_000873798
Insys_Anthem_000873868                   Insys_Anthem_000873868
Insys_Anthem_000873872                   Insys_Anthem_000873872
Insys_Anthem_000873875                   Insys_Anthem_000873875
Insys_Anthem_000873877                   Insys_Anthem_000873877
Insys_Anthem_000873930                   Insys_Anthem_000873930
Insys_Anthem_000873967                   Insys_Anthem_000873967
Insys_Anthem_000874088                   Insys_Anthem_000874088
Insys_Anthem_000874094                   Insys_Anthem_000874094
Insys_Anthem_000874111                   Insys_Anthem_000874111
Insys_Anthem_000874131                   Insys_Anthem_000874131
Insys_Anthem_000874143                   Insys_Anthem_000874143
Insys_Anthem_000874147                   Insys_Anthem_000874147
Insys_Anthem_000874381                   Insys_Anthem_000874381
Insys_Anthem_000874383                   Insys_Anthem_000874383
Insys_Anthem_000874458                   Insys_Anthem_000874458
Insys_Anthem_000874493                   Insys_Anthem_000874493
Insys_Anthem_000874501                   Insys_Anthem_000874501
Insys_Anthem_000874522                   Insys_Anthem_000874522
Insys_Anthem_000874564                   Insys_Anthem_000874564
Insys_Anthem_000874594                   Insys_Anthem_000874594
Insys_Anthem_000874612                   Insys_Anthem_000874612
Insys_Anthem_000874675                   Insys_Anthem_000874675
Insys_Anthem_000874728                   Insys_Anthem_000874728
Insys_Anthem_000874742                   Insys_Anthem_000874742
Insys_Anthem_000874747                   Insys_Anthem_000874747
Insys_Anthem_000874750                   Insys_Anthem_000874750
Insys_Anthem_000874752                   Insys_Anthem_000874752
Insys_Anthem_000874768                   Insys_Anthem_000874768
Insys_Anthem_000874786                   Insys_Anthem_000874786
Insys_Anthem_000874794                   Insys_Anthem_000874794
Insys_Anthem_000874842                   Insys_Anthem_000874842
Insys_Anthem_000874934                   Insys_Anthem_000874934
Insys_Anthem_000875053                   Insys_Anthem_000875053
Insys_Anthem_000875055                   Insys_Anthem_000875055
Insys_Anthem_000875078                   Insys_Anthem_000875078

                                                    574
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 576 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000875149                   Insys_Anthem_000875149
Insys_Anthem_000875239                   Insys_Anthem_000875239
Insys_Anthem_000875240                   Insys_Anthem_000875240
Insys_Anthem_000875241                   Insys_Anthem_000875241
Insys_Anthem_000875245                   Insys_Anthem_000875245
Insys_Anthem_000875246                   Insys_Anthem_000875246
Insys_Anthem_000875247                   Insys_Anthem_000875247
Insys_Anthem_000875324                   Insys_Anthem_000875324
Insys_Anthem_000875346                   Insys_Anthem_000875346
Insys_Anthem_000875353                   Insys_Anthem_000875353
Insys_Anthem_000875356                   Insys_Anthem_000875356
Insys_Anthem_000875357                   Insys_Anthem_000875357
Insys_Anthem_000875358                   Insys_Anthem_000875358
Insys_Anthem_000875360                   Insys_Anthem_000875360
Insys_Anthem_000875531                   Insys_Anthem_000875531
Insys_Anthem_000875533                   Insys_Anthem_000875533
Insys_Anthem_000875544                   Insys_Anthem_000875544
Insys_Anthem_000875571                   Insys_Anthem_000875571
Insys_Anthem_000875651                   Insys_Anthem_000875651
Insys_Anthem_000875680                   Insys_Anthem_000875680
Insys_Anthem_000875681                   Insys_Anthem_000875681
Insys_Anthem_000875682                   Insys_Anthem_000875682
Insys_Anthem_000875683                   Insys_Anthem_000875683
Insys_Anthem_000875684                   Insys_Anthem_000875684
Insys_Anthem_000875835                   Insys_Anthem_000875835
Insys_Anthem_000875878                   Insys_Anthem_000875878
Insys_Anthem_000875879                   Insys_Anthem_000875879
Insys_Anthem_000875881                   Insys_Anthem_000875881
Insys_Anthem_000875882                   Insys_Anthem_000875882
Insys_Anthem_000875967                   Insys_Anthem_000875967
Insys_Anthem_000876024                   Insys_Anthem_000876024
Insys_Anthem_000876177                   Insys_Anthem_000876177
Insys_Anthem_000876184                   Insys_Anthem_000876184
Insys_Anthem_000876489                   Insys_Anthem_000876489
Insys_Anthem_000876523                   Insys_Anthem_000876523
Insys_Anthem_000876660                   Insys_Anthem_000876660
Insys_Anthem_000876688                   Insys_Anthem_000876688
Insys_Anthem_000876772                   Insys_Anthem_000876772
Insys_Anthem_000876810                   Insys_Anthem_000876810
Insys_Anthem_000876811                   Insys_Anthem_000876811
Insys_Anthem_000876898                   Insys_Anthem_000876898
Insys_Anthem_000876943                   Insys_Anthem_000876943
Insys_Anthem_000876944                   Insys_Anthem_000876944
Insys_Anthem_000876979                   Insys_Anthem_000876979
Insys_Anthem_000876993                   Insys_Anthem_000876993
Insys_Anthem_000877027                   Insys_Anthem_000877027
Insys_Anthem_000877061                   Insys_Anthem_000877061

                                                    575
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 577 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000877166                   Insys_Anthem_000877166
Insys_Anthem_000877283                   Insys_Anthem_000877283
Insys_Anthem_000877560                   Insys_Anthem_000877560
Insys_Anthem_000877561                   Insys_Anthem_000877561
Insys_Anthem_000877723                   Insys_Anthem_000877723
Insys_Anthem_000877742                   Insys_Anthem_000877742
Insys_Anthem_000877743                   Insys_Anthem_000877743
Insys_Anthem_000877744                   Insys_Anthem_000877744
Insys_Anthem_000877747                   Insys_Anthem_000877747
Insys_Anthem_000877758                   Insys_Anthem_000877758
Insys_Anthem_000877844                   Insys_Anthem_000877844
Insys_Anthem_000878261                   Insys_Anthem_000878261
Insys_Anthem_000878295                   Insys_Anthem_000878295
Insys_Anthem_000878337                   Insys_Anthem_000878337
Insys_Anthem_000878349                   Insys_Anthem_000878349
Insys_Anthem_000878510                   Insys_Anthem_000878510
Insys_Anthem_000878532                   Insys_Anthem_000878532
Insys_Anthem_000878540                   Insys_Anthem_000878540
Insys_Anthem_000878601                   Insys_Anthem_000878601
Insys_Anthem_000878606                   Insys_Anthem_000878606
Insys_Anthem_000878808                   Insys_Anthem_000878808
Insys_Anthem_000878817                   Insys_Anthem_000878817
Insys_Anthem_000878853                   Insys_Anthem_000878853
Insys_Anthem_000878985                   Insys_Anthem_000878985
Insys_Anthem_000878986                   Insys_Anthem_000878986
Insys_Anthem_000878987                   Insys_Anthem_000878987
Insys_Anthem_000878988                   Insys_Anthem_000878988
Insys_Anthem_000878990                   Insys_Anthem_000878990
Insys_Anthem_000878991                   Insys_Anthem_000878991
Insys_Anthem_000878993                   Insys_Anthem_000878993
Insys_Anthem_000878994                   Insys_Anthem_000878994
Insys_Anthem_000878995                   Insys_Anthem_000878995
Insys_Anthem_000879033                   Insys_Anthem_000879033
Insys_Anthem_000879063                   Insys_Anthem_000879063
Insys_Anthem_000879064                   Insys_Anthem_000879064
Insys_Anthem_000879065                   Insys_Anthem_000879065
Insys_Anthem_000879066                   Insys_Anthem_000879066
Insys_Anthem_000879067                   Insys_Anthem_000879067
Insys_Anthem_000879069                   Insys_Anthem_000879069
Insys_Anthem_000879070                   Insys_Anthem_000879070
Insys_Anthem_000879071                   Insys_Anthem_000879071
Insys_Anthem_000879072                   Insys_Anthem_000879072
Insys_Anthem_000879073                   Insys_Anthem_000879073
Insys_Anthem_000879088                   Insys_Anthem_000879088
Insys_Anthem_000879093                   Insys_Anthem_000879093
Insys_Anthem_000879114                   Insys_Anthem_000879114
Insys_Anthem_000879184                   Insys_Anthem_000879184

                                                    576
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 578 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000879185                   Insys_Anthem_000879185
Insys_Anthem_000879186                   Insys_Anthem_000879186
Insys_Anthem_000879187                   Insys_Anthem_000879187
Insys_Anthem_000879188                   Insys_Anthem_000879188
Insys_Anthem_000879398                   Insys_Anthem_000879398
Insys_Anthem_000879400                   Insys_Anthem_000879400
Insys_Anthem_000879526                   Insys_Anthem_000879526
Insys_Anthem_000879532                   Insys_Anthem_000879532
Insys_Anthem_000879643                   Insys_Anthem_000879643
Insys_Anthem_000879690                   Insys_Anthem_000879690
Insys_Anthem_000879889                   Insys_Anthem_000879889
Insys_Anthem_000880019                   Insys_Anthem_000880019
Insys_Anthem_000880172                   Insys_Anthem_000880172
Insys_Anthem_000880180                   Insys_Anthem_000880180
Insys_Anthem_000880236                   Insys_Anthem_000880236
Insys_Anthem_000880333                   Insys_Anthem_000880333
Insys_Anthem_000880459                   Insys_Anthem_000880459
Insys_Anthem_000880556                   Insys_Anthem_000880556
Insys_Anthem_000880678                   Insys_Anthem_000880678
Insys_Anthem_000880679                   Insys_Anthem_000880679
Insys_Anthem_000880680                   Insys_Anthem_000880680
Insys_Anthem_000880681                   Insys_Anthem_000880681
Insys_Anthem_000880739                   Insys_Anthem_000880739
Insys_Anthem_000880809                   Insys_Anthem_000880809
Insys_Anthem_000880811                   Insys_Anthem_000880811
Insys_Anthem_000880812                   Insys_Anthem_000880812
Insys_Anthem_000880818                   Insys_Anthem_000880818
Insys_Anthem_000880819                   Insys_Anthem_000880819
Insys_Anthem_000880820                   Insys_Anthem_000880820
Insys_Anthem_000880959                   Insys_Anthem_000880959
Insys_Anthem_000880963                   Insys_Anthem_000880963
Insys_Anthem_000881126                   Insys_Anthem_000881126
Insys_Anthem_000881149                   Insys_Anthem_000881149
Insys_Anthem_000881150                   Insys_Anthem_000881150
Insys_Anthem_000881162                   Insys_Anthem_000881162
Insys_Anthem_000881163                   Insys_Anthem_000881163
Insys_Anthem_000881269                   Insys_Anthem_000881269
Insys_Anthem_000881270                   Insys_Anthem_000881270
Insys_Anthem_000881548                   Insys_Anthem_000881548
Insys_Anthem_000881549                   Insys_Anthem_000881549
Insys_Anthem_000881689                   Insys_Anthem_000881689
Insys_Anthem_000881690                   Insys_Anthem_000881690
Insys_Anthem_000881808                   Insys_Anthem_000881808
Insys_Anthem_000881809                   Insys_Anthem_000881809
Insys_Anthem_000881817                   Insys_Anthem_000881817
Insys_Anthem_000881824                   Insys_Anthem_000881824
Insys_Anthem_000881827                   Insys_Anthem_000881827

                                                    577
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 579 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000881834                   Insys_Anthem_000881834
Insys_Anthem_000881835                   Insys_Anthem_000881835
Insys_Anthem_000881945                   Insys_Anthem_000881945
Insys_Anthem_000881974                   Insys_Anthem_000881974
Insys_Anthem_000881975                   Insys_Anthem_000881975
Insys_Anthem_000881979                   Insys_Anthem_000881979
Insys_Anthem_000881980                   Insys_Anthem_000881980
Insys_Anthem_000881981                   Insys_Anthem_000881981
Insys_Anthem_000881982                   Insys_Anthem_000881982
Insys_Anthem_000881985                   Insys_Anthem_000881985
Insys_Anthem_000881986                   Insys_Anthem_000881986
Insys_Anthem_000881987                   Insys_Anthem_000881987
Insys_Anthem_000882054                   Insys_Anthem_000882054
Insys_Anthem_000882082                   Insys_Anthem_000882082
Insys_Anthem_000882084                   Insys_Anthem_000882084
Insys_Anthem_000882111                   Insys_Anthem_000882111
Insys_Anthem_000882113                   Insys_Anthem_000882113
Insys_Anthem_000882130                   Insys_Anthem_000882130
Insys_Anthem_000882141                   Insys_Anthem_000882141
Insys_Anthem_000882181                   Insys_Anthem_000882181
Insys_Anthem_000882182                   Insys_Anthem_000882182
Insys_Anthem_000882183                   Insys_Anthem_000882183
Insys_Anthem_000882184                   Insys_Anthem_000882184
Insys_Anthem_000882194                   Insys_Anthem_000882194
Insys_Anthem_000882195                   Insys_Anthem_000882195
Insys_Anthem_000882203                   Insys_Anthem_000882203
Insys_Anthem_000882204                   Insys_Anthem_000882204
Insys_Anthem_000882209                   Insys_Anthem_000882209
Insys_Anthem_000882258                   Insys_Anthem_000882258
Insys_Anthem_000882259                   Insys_Anthem_000882259
Insys_Anthem_000882260                   Insys_Anthem_000882260
Insys_Anthem_000882269                   Insys_Anthem_000882269
Insys_Anthem_000882437                   Insys_Anthem_000882437
Insys_Anthem_000882554                   Insys_Anthem_000882554
Insys_Anthem_000882617                   Insys_Anthem_000882617
Insys_Anthem_000882630                   Insys_Anthem_000882630
Insys_Anthem_000882631                   Insys_Anthem_000882631
Insys_Anthem_000882632                   Insys_Anthem_000882632
Insys_Anthem_000882651                   Insys_Anthem_000882651
Insys_Anthem_000882691                   Insys_Anthem_000882691
Insys_Anthem_000882692                   Insys_Anthem_000882692
Insys_Anthem_000882694                   Insys_Anthem_000882694
Insys_Anthem_000882698                   Insys_Anthem_000882698
Insys_Anthem_000882701                   Insys_Anthem_000882701
Insys_Anthem_000882707                   Insys_Anthem_000882707
Insys_Anthem_000882730                   Insys_Anthem_000882730
Insys_Anthem_000882804                   Insys_Anthem_000882804

                                                    578
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 580 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000882839                   Insys_Anthem_000882839
Insys_Anthem_000882876                   Insys_Anthem_000882876
Insys_Anthem_000882898                   Insys_Anthem_000882898
Insys_Anthem_000882906                   Insys_Anthem_000882906
Insys_Anthem_000882907                   Insys_Anthem_000882907
Insys_Anthem_000882935                   Insys_Anthem_000882935
Insys_Anthem_000882941                   Insys_Anthem_000882941
Insys_Anthem_000882943                   Insys_Anthem_000882943
Insys_Anthem_000882988                   Insys_Anthem_000882988
Insys_Anthem_000882990                   Insys_Anthem_000882990
Insys_Anthem_000882992                   Insys_Anthem_000882992
Insys_Anthem_000882996                   Insys_Anthem_000882996
Insys_Anthem_000882997                   Insys_Anthem_000882997
Insys_Anthem_000883001                   Insys_Anthem_000883001
Insys_Anthem_000883021                   Insys_Anthem_000883021
Insys_Anthem_000883044                   Insys_Anthem_000883044
Insys_Anthem_000883161                   Insys_Anthem_000883161
Insys_Anthem_000883162                   Insys_Anthem_000883162
Insys_Anthem_000883164                   Insys_Anthem_000883164
Insys_Anthem_000883165                   Insys_Anthem_000883165
Insys_Anthem_000883169                   Insys_Anthem_000883169
Insys_Anthem_000883171                   Insys_Anthem_000883171
Insys_Anthem_000883174                   Insys_Anthem_000883174
Insys_Anthem_000883221                   Insys_Anthem_000883221
Insys_Anthem_000883229                   Insys_Anthem_000883229
Insys_Anthem_000883248                   Insys_Anthem_000883248
Insys_Anthem_000883338                   Insys_Anthem_000883338
Insys_Anthem_000883356                   Insys_Anthem_000883356
Insys_Anthem_000883365                   Insys_Anthem_000883365
Insys_Anthem_000883376                   Insys_Anthem_000883376
Insys_Anthem_000883514                   Insys_Anthem_000883514
Insys_Anthem_000883551                   Insys_Anthem_000883551
Insys_Anthem_000883605                   Insys_Anthem_000883605
Insys_Anthem_000883695                   Insys_Anthem_000883695
Insys_Anthem_000883696                   Insys_Anthem_000883696
Insys_Anthem_000883761                   Insys_Anthem_000883761
Insys_Anthem_000883762                   Insys_Anthem_000883762
Insys_Anthem_000883763                   Insys_Anthem_000883763
Insys_Anthem_000883817                   Insys_Anthem_000883817
Insys_Anthem_000883828                   Insys_Anthem_000883828
Insys_Anthem_000883928                   Insys_Anthem_000883928
Insys_Anthem_000884340                   Insys_Anthem_000884340
Insys_Anthem_000884405                   Insys_Anthem_000884405
Insys_Anthem_000884412                   Insys_Anthem_000884412
Insys_Anthem_000884475                   Insys_Anthem_000884475
Insys_Anthem_000884476                   Insys_Anthem_000884476
Insys_Anthem_000884484                   Insys_Anthem_000884484

                                                    579
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 581 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000884512                   Insys_Anthem_000884512
Insys_Anthem_000884627                   Insys_Anthem_000884627
Insys_Anthem_000884629                   Insys_Anthem_000884629
Insys_Anthem_000884692                   Insys_Anthem_000884692
Insys_Anthem_000884950                   Insys_Anthem_000884950
Insys_Anthem_000884951                   Insys_Anthem_000884951
Insys_Anthem_000885110                   Insys_Anthem_000885110
Insys_Anthem_000885319                   Insys_Anthem_000885319
Insys_Anthem_000885320                   Insys_Anthem_000885320
Insys_Anthem_000885322                   Insys_Anthem_000885322
Insys_Anthem_000885337                   Insys_Anthem_000885337
Insys_Anthem_000885340                   Insys_Anthem_000885340
Insys_Anthem_000885345                   Insys_Anthem_000885345
Insys_Anthem_000885365                   Insys_Anthem_000885365
Insys_Anthem_000885466                   Insys_Anthem_000885466
Insys_Anthem_000885478                   Insys_Anthem_000885478
Insys_Anthem_000885507                   Insys_Anthem_000885507
Insys_Anthem_000885520                   Insys_Anthem_000885520
Insys_Anthem_000885746                   Insys_Anthem_000885746
Insys_Anthem_000885763                   Insys_Anthem_000885763
Insys_Anthem_000885806                   Insys_Anthem_000885806
Insys_Anthem_000885949                   Insys_Anthem_000885949
Insys_Anthem_000885950                   Insys_Anthem_000885950
Insys_Anthem_000885977                   Insys_Anthem_000885977
Insys_Anthem_000885984                   Insys_Anthem_000885984
Insys_Anthem_000886140                   Insys_Anthem_000886140
Insys_Anthem_000886143                   Insys_Anthem_000886143
Insys_Anthem_000886144                   Insys_Anthem_000886144
Insys_Anthem_000886157                   Insys_Anthem_000886157
Insys_Anthem_000886158                   Insys_Anthem_000886158
Insys_Anthem_000886159                   Insys_Anthem_000886159
Insys_Anthem_000886160                   Insys_Anthem_000886160
Insys_Anthem_000886161                   Insys_Anthem_000886161
Insys_Anthem_000886162                   Insys_Anthem_000886162
Insys_Anthem_000886181                   Insys_Anthem_000886181
Insys_Anthem_000886188                   Insys_Anthem_000886188
Insys_Anthem_000886189                   Insys_Anthem_000886189
Insys_Anthem_000886191                   Insys_Anthem_000886191
Insys_Anthem_000886192                   Insys_Anthem_000886192
Insys_Anthem_000886199                   Insys_Anthem_000886199
Insys_Anthem_000886200                   Insys_Anthem_000886200
Insys_Anthem_000886341                   Insys_Anthem_000886341
Insys_Anthem_000886343                   Insys_Anthem_000886343
Insys_Anthem_000886366                   Insys_Anthem_000886366
Insys_Anthem_000886425                   Insys_Anthem_000886425
Insys_Anthem_000886470                   Insys_Anthem_000886470
Insys_Anthem_000886474                   Insys_Anthem_000886474

                                                    580
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 582 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000886486                   Insys_Anthem_000886486
Insys_Anthem_000886497                   Insys_Anthem_000886497
Insys_Anthem_000886537                   Insys_Anthem_000886537
Insys_Anthem_000886616                   Insys_Anthem_000886616
Insys_Anthem_000886714                   Insys_Anthem_000886714
Insys_Anthem_000886715                   Insys_Anthem_000886715
Insys_Anthem_000887089                   Insys_Anthem_000887089
Insys_Anthem_000887090                   Insys_Anthem_000887090
Insys_Anthem_000887690                   Insys_Anthem_000887690
Insys_Anthem_000887878                   Insys_Anthem_000887878
Insys_Anthem_000887889                   Insys_Anthem_000887889
Insys_Anthem_000887919                   Insys_Anthem_000887919
Insys_Anthem_000887922                   Insys_Anthem_000887922
Insys_Anthem_000887962                   Insys_Anthem_000887962
Insys_Anthem_000888025                   Insys_Anthem_000888025
Insys_Anthem_000888054                   Insys_Anthem_000888054
Insys_Anthem_000888055                   Insys_Anthem_000888055
Insys_Anthem_000888060                   Insys_Anthem_000888060
Insys_Anthem_000888223                   Insys_Anthem_000888223
Insys_Anthem_000888224                   Insys_Anthem_000888224
Insys_Anthem_000888391                   Insys_Anthem_000888391
Insys_Anthem_000888482                   Insys_Anthem_000888482
Insys_Anthem_000888621                   Insys_Anthem_000888621
Insys_Anthem_000888628                   Insys_Anthem_000888628
Insys_Anthem_000888796                   Insys_Anthem_000888796
Insys_Anthem_000888800                   Insys_Anthem_000888800
Insys_Anthem_000888801                   Insys_Anthem_000888801
Insys_Anthem_000888802                   Insys_Anthem_000888802
Insys_Anthem_000888966                   Insys_Anthem_000888966
Insys_Anthem_000889001                   Insys_Anthem_000889001
Insys_Anthem_000889120                   Insys_Anthem_000889120
Insys_Anthem_000889155                   Insys_Anthem_000889155
Insys_Anthem_000889156                   Insys_Anthem_000889156
Insys_Anthem_000889171                   Insys_Anthem_000889171
Insys_Anthem_000889172                   Insys_Anthem_000889172
Insys_Anthem_000889323                   Insys_Anthem_000889323
Insys_Anthem_000889381                   Insys_Anthem_000889381
Insys_Anthem_000889416                   Insys_Anthem_000889416
Insys_Anthem_000889417                   Insys_Anthem_000889417
Insys_Anthem_000889442                   Insys_Anthem_000889442
Insys_Anthem_000889444                   Insys_Anthem_000889444
Insys_Anthem_000889456                   Insys_Anthem_000889456
Insys_Anthem_000889457                   Insys_Anthem_000889457
Insys_Anthem_000889541                   Insys_Anthem_000889541
Insys_Anthem_000889542                   Insys_Anthem_000889542
Insys_Anthem_000889564                   Insys_Anthem_000889564
Insys_Anthem_000889578                   Insys_Anthem_000889578

                                                    581
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 583 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000889580                   Insys_Anthem_000889580
Insys_Anthem_000889597                   Insys_Anthem_000889597
Insys_Anthem_000889609                   Insys_Anthem_000889609
Insys_Anthem_000889610                   Insys_Anthem_000889610
Insys_Anthem_000889612                   Insys_Anthem_000889612
Insys_Anthem_000889617                   Insys_Anthem_000889617
Insys_Anthem_000889642                   Insys_Anthem_000889642
Insys_Anthem_000889666                   Insys_Anthem_000889666
Insys_Anthem_000889667                   Insys_Anthem_000889667
Insys_Anthem_000889675                   Insys_Anthem_000889675
Insys_Anthem_000889680                   Insys_Anthem_000889680
Insys_Anthem_000889703                   Insys_Anthem_000889703
Insys_Anthem_000889747                   Insys_Anthem_000889747
Insys_Anthem_000889756                   Insys_Anthem_000889756
Insys_Anthem_000889762                   Insys_Anthem_000889762
Insys_Anthem_000889823                   Insys_Anthem_000889823
Insys_Anthem_000889840                   Insys_Anthem_000889840
Insys_Anthem_000889841                   Insys_Anthem_000889841
Insys_Anthem_000889852                   Insys_Anthem_000889852
Insys_Anthem_000889854                   Insys_Anthem_000889854
Insys_Anthem_000889867                   Insys_Anthem_000889867
Insys_Anthem_000889895                   Insys_Anthem_000889895
Insys_Anthem_000890065                   Insys_Anthem_000890065
Insys_Anthem_000890228                   Insys_Anthem_000890228
Insys_Anthem_000890247                   Insys_Anthem_000890247
Insys_Anthem_000890298                   Insys_Anthem_000890298
Insys_Anthem_000890346                   Insys_Anthem_000890346
Insys_Anthem_000890347                   Insys_Anthem_000890347
Insys_Anthem_000890370                   Insys_Anthem_000890370
Insys_Anthem_000890372                   Insys_Anthem_000890372
Insys_Anthem_000890374                   Insys_Anthem_000890374
Insys_Anthem_000890376                   Insys_Anthem_000890376
Insys_Anthem_000890436                   Insys_Anthem_000890436
Insys_Anthem_000890445                   Insys_Anthem_000890445
Insys_Anthem_000890485                   Insys_Anthem_000890485
Insys_Anthem_000890498                   Insys_Anthem_000890498
Insys_Anthem_000890519                   Insys_Anthem_000890519
Insys_Anthem_000890522                   Insys_Anthem_000890522
Insys_Anthem_000890523                   Insys_Anthem_000890523
Insys_Anthem_000890526                   Insys_Anthem_000890526
Insys_Anthem_000890545                   Insys_Anthem_000890545
Insys_Anthem_000890556                   Insys_Anthem_000890556
Insys_Anthem_000890559                   Insys_Anthem_000890559
Insys_Anthem_000890599                   Insys_Anthem_000890599
Insys_Anthem_000890600                   Insys_Anthem_000890600
Insys_Anthem_000890608                   Insys_Anthem_000890608
Insys_Anthem_000890634                   Insys_Anthem_000890634

                                                    582
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 584 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000890635                   Insys_Anthem_000890635
Insys_Anthem_000890667                   Insys_Anthem_000890667
Insys_Anthem_000890683                   Insys_Anthem_000890683
Insys_Anthem_000890688                   Insys_Anthem_000890688
Insys_Anthem_000890694                   Insys_Anthem_000890694
Insys_Anthem_000890734                   Insys_Anthem_000890734
Insys_Anthem_000890783                   Insys_Anthem_000890783
Insys_Anthem_000890800                   Insys_Anthem_000890800
Insys_Anthem_000890806                   Insys_Anthem_000890806
Insys_Anthem_000890816                   Insys_Anthem_000890816
Insys_Anthem_000890822                   Insys_Anthem_000890822
Insys_Anthem_000890886                   Insys_Anthem_000890886
Insys_Anthem_000890902                   Insys_Anthem_000890902
Insys_Anthem_000890903                   Insys_Anthem_000890903
Insys_Anthem_000890943                   Insys_Anthem_000890943
Insys_Anthem_000890949                   Insys_Anthem_000890949
Insys_Anthem_000891031                   Insys_Anthem_000891031
Insys_Anthem_000891045                   Insys_Anthem_000891045
Insys_Anthem_000891137                   Insys_Anthem_000891137
Insys_Anthem_000891169                   Insys_Anthem_000891169
Insys_Anthem_000891195                   Insys_Anthem_000891195
Insys_Anthem_000891238                   Insys_Anthem_000891238
Insys_Anthem_000891299                   Insys_Anthem_000891299
Insys_Anthem_000891301                   Insys_Anthem_000891301
Insys_Anthem_000891303                   Insys_Anthem_000891303
Insys_Anthem_000891305                   Insys_Anthem_000891305
Insys_Anthem_000891352                   Insys_Anthem_000891352
Insys_Anthem_000891386                   Insys_Anthem_000891386
Insys_Anthem_000891387                   Insys_Anthem_000891387
Insys_Anthem_000891396                   Insys_Anthem_000891396
Insys_Anthem_000891440                   Insys_Anthem_000891440
Insys_Anthem_000891613                   Insys_Anthem_000891613
Insys_Anthem_000891615                   Insys_Anthem_000891615
Insys_Anthem_000891617                   Insys_Anthem_000891617
Insys_Anthem_000891619                   Insys_Anthem_000891619
Insys_Anthem_000891622                   Insys_Anthem_000891622
Insys_Anthem_000891624                   Insys_Anthem_000891624
Insys_Anthem_000891626                   Insys_Anthem_000891626
Insys_Anthem_000891628                   Insys_Anthem_000891628
Insys_Anthem_000891684                   Insys_Anthem_000891684
Insys_Anthem_000891691                   Insys_Anthem_000891691
Insys_Anthem_000891695                   Insys_Anthem_000891695
Insys_Anthem_000891696                   Insys_Anthem_000891696
Insys_Anthem_000891698                   Insys_Anthem_000891698
Insys_Anthem_000891751                   Insys_Anthem_000891751
Insys_Anthem_000891757                   Insys_Anthem_000891757
Insys_Anthem_000891783                   Insys_Anthem_000891783

                                                    583
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 585 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000891784                   Insys_Anthem_000891784
Insys_Anthem_000891801                   Insys_Anthem_000891801
Insys_Anthem_000891807                   Insys_Anthem_000891807
Insys_Anthem_000891810                   Insys_Anthem_000891810
Insys_Anthem_000891867                   Insys_Anthem_000891867
Insys_Anthem_000891883                   Insys_Anthem_000891883
Insys_Anthem_000891908                   Insys_Anthem_000891908
Insys_Anthem_000891926                   Insys_Anthem_000891926
Insys_Anthem_000892132                   Insys_Anthem_000892132
Insys_Anthem_000892155                   Insys_Anthem_000892155
Insys_Anthem_000892156                   Insys_Anthem_000892156
Insys_Anthem_000892157                   Insys_Anthem_000892157
Insys_Anthem_000892158                   Insys_Anthem_000892158
Insys_Anthem_000892161                   Insys_Anthem_000892161
Insys_Anthem_000892163                   Insys_Anthem_000892163
Insys_Anthem_000892165                   Insys_Anthem_000892165
Insys_Anthem_000892167                   Insys_Anthem_000892167
Insys_Anthem_000892175                   Insys_Anthem_000892175
Insys_Anthem_000892177                   Insys_Anthem_000892177
Insys_Anthem_000892179                   Insys_Anthem_000892179
Insys_Anthem_000892181                   Insys_Anthem_000892181
Insys_Anthem_000892238                   Insys_Anthem_000892238
Insys_Anthem_000892373                   Insys_Anthem_000892373
Insys_Anthem_000892398                   Insys_Anthem_000892398
Insys_Anthem_000892399                   Insys_Anthem_000892399
Insys_Anthem_000892537                   Insys_Anthem_000892537
Insys_Anthem_000892566                   Insys_Anthem_000892566
Insys_Anthem_000892568                   Insys_Anthem_000892568
Insys_Anthem_000892743                   Insys_Anthem_000892743
Insys_Anthem_000892744                   Insys_Anthem_000892744
Insys_Anthem_000892807                   Insys_Anthem_000892807
Insys_Anthem_000892811                   Insys_Anthem_000892811
Insys_Anthem_000892935                   Insys_Anthem_000892935
Insys_Anthem_000892961                   Insys_Anthem_000892961
Insys_Anthem_000893062                   Insys_Anthem_000893062
Insys_Anthem_000893064                   Insys_Anthem_000893064
Insys_Anthem_000893066                   Insys_Anthem_000893066
Insys_Anthem_000893068                   Insys_Anthem_000893068
Insys_Anthem_000893111                   Insys_Anthem_000893111
Insys_Anthem_000893113                   Insys_Anthem_000893113
Insys_Anthem_000893115                   Insys_Anthem_000893115
Insys_Anthem_000893146                   Insys_Anthem_000893146
Insys_Anthem_000893147                   Insys_Anthem_000893147
Insys_Anthem_000893148                   Insys_Anthem_000893148
Insys_Anthem_000893149                   Insys_Anthem_000893149
Insys_Anthem_000893150                   Insys_Anthem_000893150
Insys_Anthem_000893151                   Insys_Anthem_000893151

                                                    584
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 586 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000893153                   Insys_Anthem_000893153
Insys_Anthem_000893154                   Insys_Anthem_000893154
Insys_Anthem_000893155                   Insys_Anthem_000893155
Insys_Anthem_000893156                   Insys_Anthem_000893156
Insys_Anthem_000893157                   Insys_Anthem_000893157
Insys_Anthem_000893158                   Insys_Anthem_000893158
Insys_Anthem_000893159                   Insys_Anthem_000893159
Insys_Anthem_000893160                   Insys_Anthem_000893160
Insys_Anthem_000893161                   Insys_Anthem_000893161
Insys_Anthem_000893162                   Insys_Anthem_000893162
Insys_Anthem_000893163                   Insys_Anthem_000893163
Insys_Anthem_000893164                   Insys_Anthem_000893164
Insys_Anthem_000893202                   Insys_Anthem_000893202
Insys_Anthem_000893359                   Insys_Anthem_000893359
Insys_Anthem_000893360                   Insys_Anthem_000893360
Insys_Anthem_000893362                   Insys_Anthem_000893362
Insys_Anthem_000893363                   Insys_Anthem_000893363
Insys_Anthem_000893413                   Insys_Anthem_000893413
Insys_Anthem_000893457                   Insys_Anthem_000893457
Insys_Anthem_000893460                   Insys_Anthem_000893460
Insys_Anthem_000893520                   Insys_Anthem_000893520
Insys_Anthem_000893529                   Insys_Anthem_000893529
Insys_Anthem_000893563                   Insys_Anthem_000893563
Insys_Anthem_000893597                   Insys_Anthem_000893597
Insys_Anthem_000893614                   Insys_Anthem_000893614
Insys_Anthem_000893616                   Insys_Anthem_000893616
Insys_Anthem_000893618                   Insys_Anthem_000893618
Insys_Anthem_000893620                   Insys_Anthem_000893620
Insys_Anthem_000893670                   Insys_Anthem_000893670
Insys_Anthem_000893709                   Insys_Anthem_000893709
Insys_Anthem_000893713                   Insys_Anthem_000893713
Insys_Anthem_000893714                   Insys_Anthem_000893714
Insys_Anthem_000893829                   Insys_Anthem_000893829
Insys_Anthem_000893834                   Insys_Anthem_000893834
Insys_Anthem_000893839                   Insys_Anthem_000893839
Insys_Anthem_000893873                   Insys_Anthem_000893873
Insys_Anthem_000893877                   Insys_Anthem_000893877
Insys_Anthem_000894126                   Insys_Anthem_000894126
Insys_Anthem_000894128                   Insys_Anthem_000894128
Insys_Anthem_000894130                   Insys_Anthem_000894130
Insys_Anthem_000894132                   Insys_Anthem_000894132
Insys_Anthem_000894171                   Insys_Anthem_000894171
Insys_Anthem_000894181                   Insys_Anthem_000894181
Insys_Anthem_000894323                   Insys_Anthem_000894323
Insys_Anthem_000894325                   Insys_Anthem_000894325
Insys_Anthem_000894335                   Insys_Anthem_000894335
Insys_Anthem_000894336                   Insys_Anthem_000894336

                                                    585
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 587 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000894355                   Insys_Anthem_000894355
Insys_Anthem_000894356                   Insys_Anthem_000894356
Insys_Anthem_000894416                   Insys_Anthem_000894416
Insys_Anthem_000894420                   Insys_Anthem_000894420
Insys_Anthem_000894582                   Insys_Anthem_000894582
Insys_Anthem_000894612                   Insys_Anthem_000894612
Insys_Anthem_000894683                   Insys_Anthem_000894683
Insys_Anthem_000894685                   Insys_Anthem_000894685
Insys_Anthem_000894774                   Insys_Anthem_000894774
Insys_Anthem_000894850                   Insys_Anthem_000894850
Insys_Anthem_000894867                   Insys_Anthem_000894867
Insys_Anthem_000894962                   Insys_Anthem_000894962
Insys_Anthem_000895094                   Insys_Anthem_000895094
Insys_Anthem_000895137                   Insys_Anthem_000895137
Insys_Anthem_000895210                   Insys_Anthem_000895210
Insys_Anthem_000895212                   Insys_Anthem_000895212
Insys_Anthem_000895217                   Insys_Anthem_000895217
Insys_Anthem_000895259                   Insys_Anthem_000895259
Insys_Anthem_000895260                   Insys_Anthem_000895260
Insys_Anthem_000895261                   Insys_Anthem_000895261
Insys_Anthem_000895262                   Insys_Anthem_000895262
Insys_Anthem_000895314                   Insys_Anthem_000895314
Insys_Anthem_000895315                   Insys_Anthem_000895315
Insys_Anthem_000895335                   Insys_Anthem_000895335
Insys_Anthem_000895342                   Insys_Anthem_000895342
Insys_Anthem_000895378                   Insys_Anthem_000895378
Insys_Anthem_000895523                   Insys_Anthem_000895523
Insys_Anthem_000895632                   Insys_Anthem_000895632
Insys_Anthem_000895758                   Insys_Anthem_000895758
Insys_Anthem_000896009                   Insys_Anthem_000896009
Insys_Anthem_000896095                   Insys_Anthem_000896095
Insys_Anthem_000896096                   Insys_Anthem_000896096
Insys_Anthem_000896097                   Insys_Anthem_000896097
Insys_Anthem_000896098                   Insys_Anthem_000896098
Insys_Anthem_000896100                   Insys_Anthem_000896100
Insys_Anthem_000896242                   Insys_Anthem_000896242
Insys_Anthem_000896302                   Insys_Anthem_000896302
Insys_Anthem_000896448                   Insys_Anthem_000896448
Insys_Anthem_000896450                   Insys_Anthem_000896450
Insys_Anthem_000896518                   Insys_Anthem_000896518
Insys_Anthem_000896553                   Insys_Anthem_000896553
Insys_Anthem_000896608                   Insys_Anthem_000896608
Insys_Anthem_000896609                   Insys_Anthem_000896609
Insys_Anthem_000896673                   Insys_Anthem_000896673
Insys_Anthem_000896860                   Insys_Anthem_000896860
Insys_Anthem_000896941                   Insys_Anthem_000896941
Insys_Anthem_000896947                   Insys_Anthem_000896947

                                                    586
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 588 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000896967                   Insys_Anthem_000896967
Insys_Anthem_000896969                   Insys_Anthem_000896969
Insys_Anthem_000896972                   Insys_Anthem_000896972
Insys_Anthem_000897108                   Insys_Anthem_000897108
Insys_Anthem_000897110                   Insys_Anthem_000897110
Insys_Anthem_000897464                   Insys_Anthem_000897464
Insys_Anthem_000897723                   Insys_Anthem_000897723
Insys_Anthem_000897908                   Insys_Anthem_000897908
Insys_Anthem_000897910                   Insys_Anthem_000897910
Insys_Anthem_000897990                   Insys_Anthem_000897990
Insys_Anthem_000898339                   Insys_Anthem_000898339
Insys_Anthem_000898363                   Insys_Anthem_000898363
Insys_Anthem_000898503                   Insys_Anthem_000898503
Insys_Anthem_000898532                   Insys_Anthem_000898532
Insys_Anthem_000898555                   Insys_Anthem_000898555
Insys_Anthem_000898578                   Insys_Anthem_000898578
Insys_Anthem_000898674                   Insys_Anthem_000898674
Insys_Anthem_000898675                   Insys_Anthem_000898675
Insys_Anthem_000898684                   Insys_Anthem_000898684
Insys_Anthem_000898685                   Insys_Anthem_000898685
Insys_Anthem_000898760                   Insys_Anthem_000898760
Insys_Anthem_000898762                   Insys_Anthem_000898762
Insys_Anthem_000898824                   Insys_Anthem_000898824
Insys_Anthem_000898826                   Insys_Anthem_000898826
Insys_Anthem_000898848                   Insys_Anthem_000898848
Insys_Anthem_000898856                   Insys_Anthem_000898856
Insys_Anthem_000898883                   Insys_Anthem_000898883
Insys_Anthem_000898939                   Insys_Anthem_000898939
Insys_Anthem_000898940                   Insys_Anthem_000898940
Insys_Anthem_000898980                   Insys_Anthem_000898980
Insys_Anthem_000898982                   Insys_Anthem_000898982
Insys_Anthem_000898994                   Insys_Anthem_000898994
Insys_Anthem_000899026                   Insys_Anthem_000899026
Insys_Anthem_000899028                   Insys_Anthem_000899028
Insys_Anthem_000899029                   Insys_Anthem_000899029
Insys_Anthem_000899030                   Insys_Anthem_000899030
Insys_Anthem_000899032                   Insys_Anthem_000899032
Insys_Anthem_000899033                   Insys_Anthem_000899033
Insys_Anthem_000899036                   Insys_Anthem_000899036
Insys_Anthem_000899037                   Insys_Anthem_000899037
Insys_Anthem_000899105                   Insys_Anthem_000899105
Insys_Anthem_000899119                   Insys_Anthem_000899119
Insys_Anthem_000899120                   Insys_Anthem_000899120
Insys_Anthem_000899129                   Insys_Anthem_000899129
Insys_Anthem_000899136                   Insys_Anthem_000899136
Insys_Anthem_000899138                   Insys_Anthem_000899138
Insys_Anthem_000899140                   Insys_Anthem_000899140

                                                    587
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 589 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000899141                   Insys_Anthem_000899141
Insys_Anthem_000899142                   Insys_Anthem_000899142
Insys_Anthem_000899143                   Insys_Anthem_000899143
Insys_Anthem_000899145                   Insys_Anthem_000899145
Insys_Anthem_000899146                   Insys_Anthem_000899146
Insys_Anthem_000899148                   Insys_Anthem_000899148
Insys_Anthem_000899149                   Insys_Anthem_000899149
Insys_Anthem_000899150                   Insys_Anthem_000899150
Insys_Anthem_000899194                   Insys_Anthem_000899194
Insys_Anthem_000899512                   Insys_Anthem_000899512
Insys_Anthem_000899520                   Insys_Anthem_000899520
Insys_Anthem_000899571                   Insys_Anthem_000899571
Insys_Anthem_000900190                   Insys_Anthem_000900190
Insys_Anthem_000900193                   Insys_Anthem_000900193
Insys_Anthem_000900196                   Insys_Anthem_000900196
Insys_Anthem_000900200                   Insys_Anthem_000900200
Insys_Anthem_000900212                   Insys_Anthem_000900212
Insys_Anthem_000900216                   Insys_Anthem_000900216
Insys_Anthem_000900220                   Insys_Anthem_000900220
Insys_Anthem_000900233                   Insys_Anthem_000900233
Insys_Anthem_000900235                   Insys_Anthem_000900235
Insys_Anthem_000900237                   Insys_Anthem_000900237
Insys_Anthem_000900243                   Insys_Anthem_000900243
Insys_Anthem_000900249                   Insys_Anthem_000900249
Insys_Anthem_000900269                   Insys_Anthem_000900269
Insys_Anthem_000900361                   Insys_Anthem_000900361
Insys_Anthem_000900637                   Insys_Anthem_000900637
Insys_Anthem_000900744                   Insys_Anthem_000900744
Insys_Anthem_000900779                   Insys_Anthem_000900779
Insys_Anthem_000900798                   Insys_Anthem_000900798
Insys_Anthem_000900922                   Insys_Anthem_000900922
Insys_Anthem_000901208                   Insys_Anthem_000901208
Insys_Anthem_000901210                   Insys_Anthem_000901210
Insys_Anthem_000901321                   Insys_Anthem_000901321
Insys_Anthem_000901322                   Insys_Anthem_000901322
Insys_Anthem_000901496                   Insys_Anthem_000901496
Insys_Anthem_000901611                   Insys_Anthem_000901611
Insys_Anthem_000901650                   Insys_Anthem_000901650
Insys_Anthem_000901758                   Insys_Anthem_000901758
Insys_Anthem_000901814                   Insys_Anthem_000901814
Insys_Anthem_000901816                   Insys_Anthem_000901816
Insys_Anthem_000901833                   Insys_Anthem_000901833
Insys_Anthem_000901836                   Insys_Anthem_000901836
Insys_Anthem_000901949                   Insys_Anthem_000901949
Insys_Anthem_000902318                   Insys_Anthem_000902318
Insys_Anthem_000902456                   Insys_Anthem_000902456
Insys_Anthem_000902545                   Insys_Anthem_000902545

                                                    588
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 590 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000902609                   Insys_Anthem_000902609
Insys_Anthem_000902610                   Insys_Anthem_000902610
Insys_Anthem_000902700                   Insys_Anthem_000902700
Insys_Anthem_000902701                   Insys_Anthem_000902701
Insys_Anthem_000902702                   Insys_Anthem_000902702
Insys_Anthem_000902707                   Insys_Anthem_000902707
Insys_Anthem_000902708                   Insys_Anthem_000902708
Insys_Anthem_000902709                   Insys_Anthem_000902709
Insys_Anthem_000903147                   Insys_Anthem_000903147
Insys_Anthem_000903263                   Insys_Anthem_000903263
Insys_Anthem_000903371                   Insys_Anthem_000903371
Insys_Anthem_000903375                   Insys_Anthem_000903375
Insys_Anthem_000903414                   Insys_Anthem_000903414
Insys_Anthem_000903415                   Insys_Anthem_000903415
Insys_Anthem_000903605                   Insys_Anthem_000903605
Insys_Anthem_000903703                   Insys_Anthem_000903703
Insys_Anthem_000903707                   Insys_Anthem_000903707
Insys_Anthem_000903711                   Insys_Anthem_000903711
Insys_Anthem_000903847                   Insys_Anthem_000903847
Insys_Anthem_000903905                   Insys_Anthem_000903905
Insys_Anthem_000904005                   Insys_Anthem_000904005
Insys_Anthem_000904010                   Insys_Anthem_000904010
Insys_Anthem_000904011                   Insys_Anthem_000904011
Insys_Anthem_000904075                   Insys_Anthem_000904075
Insys_Anthem_000904076                   Insys_Anthem_000904076
Insys_Anthem_000904116                   Insys_Anthem_000904116
Insys_Anthem_000904117                   Insys_Anthem_000904117
Insys_Anthem_000904119                   Insys_Anthem_000904119
Insys_Anthem_000904136                   Insys_Anthem_000904136
Insys_Anthem_000904137                   Insys_Anthem_000904137
Insys_Anthem_000904143                   Insys_Anthem_000904143
Insys_Anthem_000904145                   Insys_Anthem_000904145
Insys_Anthem_000904149                   Insys_Anthem_000904149
Insys_Anthem_000904150                   Insys_Anthem_000904150
Insys_Anthem_000904167                   Insys_Anthem_000904167
Insys_Anthem_000904244                   Insys_Anthem_000904244
Insys_Anthem_000904248                   Insys_Anthem_000904248
Insys_Anthem_000904278                   Insys_Anthem_000904278
Insys_Anthem_000904352                   Insys_Anthem_000904352
Insys_Anthem_000904378                   Insys_Anthem_000904378
Insys_Anthem_000904392                   Insys_Anthem_000904392
Insys_Anthem_000904393                   Insys_Anthem_000904393
Insys_Anthem_000904404                   Insys_Anthem_000904404
Insys_Anthem_000904408                   Insys_Anthem_000904408
Insys_Anthem_000904500                   Insys_Anthem_000904500
Insys_Anthem_000904503                   Insys_Anthem_000904503
Insys_Anthem_000904535                   Insys_Anthem_000904535

                                                    589
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 591 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000904659                   Insys_Anthem_000904659
Insys_Anthem_000904660                   Insys_Anthem_000904660
Insys_Anthem_000904664                   Insys_Anthem_000904664
Insys_Anthem_000904934                   Insys_Anthem_000904934
Insys_Anthem_000904994                   Insys_Anthem_000904994
Insys_Anthem_000905158                   Insys_Anthem_000905158
Insys_Anthem_000905168                   Insys_Anthem_000905168
Insys_Anthem_000905172                   Insys_Anthem_000905172
Insys_Anthem_000905232                   Insys_Anthem_000905232
Insys_Anthem_000905234                   Insys_Anthem_000905234
Insys_Anthem_000905247                   Insys_Anthem_000905247
Insys_Anthem_000905253                   Insys_Anthem_000905253
Insys_Anthem_000905343                   Insys_Anthem_000905343
Insys_Anthem_000905563                   Insys_Anthem_000905563
Insys_Anthem_000905656                   Insys_Anthem_000905656
Insys_Anthem_000905688                   Insys_Anthem_000905688
Insys_Anthem_000905689                   Insys_Anthem_000905689
Insys_Anthem_000905781                   Insys_Anthem_000905781
Insys_Anthem_000905831                   Insys_Anthem_000905831
Insys_Anthem_000905853                   Insys_Anthem_000905853
Insys_Anthem_000905859                   Insys_Anthem_000905859
Insys_Anthem_000906055                   Insys_Anthem_000906055
Insys_Anthem_000906094                   Insys_Anthem_000906094
Insys_Anthem_000906100                   Insys_Anthem_000906100
Insys_Anthem_000906101                   Insys_Anthem_000906101
Insys_Anthem_000906139                   Insys_Anthem_000906139
Insys_Anthem_000906140                   Insys_Anthem_000906140
Insys_Anthem_000906141                   Insys_Anthem_000906141
Insys_Anthem_000906142                   Insys_Anthem_000906142
Insys_Anthem_000906213                   Insys_Anthem_000906213
Insys_Anthem_000906300                   Insys_Anthem_000906300
Insys_Anthem_000906302                   Insys_Anthem_000906302
Insys_Anthem_000906379                   Insys_Anthem_000906379
Insys_Anthem_000906494                   Insys_Anthem_000906494
Insys_Anthem_000906585                   Insys_Anthem_000906585
Insys_Anthem_000906595                   Insys_Anthem_000906595
Insys_Anthem_000906922                   Insys_Anthem_000906922
Insys_Anthem_000906927                   Insys_Anthem_000906927
Insys_Anthem_000906979                   Insys_Anthem_000906979
Insys_Anthem_000906980                   Insys_Anthem_000906980
Insys_Anthem_000906985                   Insys_Anthem_000906985
Insys_Anthem_000907012                   Insys_Anthem_000907012
Insys_Anthem_000907014                   Insys_Anthem_000907014
Insys_Anthem_000907023                   Insys_Anthem_000907023
Insys_Anthem_000907052                   Insys_Anthem_000907052
Insys_Anthem_000907070                   Insys_Anthem_000907070
Insys_Anthem_000907072                   Insys_Anthem_000907072

                                                    590
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 592 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000907074                   Insys_Anthem_000907074
Insys_Anthem_000907076                   Insys_Anthem_000907076
Insys_Anthem_000907149                   Insys_Anthem_000907149
Insys_Anthem_000907151                   Insys_Anthem_000907151
Insys_Anthem_000907160                   Insys_Anthem_000907160
Insys_Anthem_000907193                   Insys_Anthem_000907193
Insys_Anthem_000907421                   Insys_Anthem_000907421
Insys_Anthem_000907423                   Insys_Anthem_000907423
Insys_Anthem_000907425                   Insys_Anthem_000907425
Insys_Anthem_000907432                   Insys_Anthem_000907432
Insys_Anthem_000907545                   Insys_Anthem_000907545
Insys_Anthem_000907546                   Insys_Anthem_000907546
Insys_Anthem_000907550                   Insys_Anthem_000907550
Insys_Anthem_000907556                   Insys_Anthem_000907556
Insys_Anthem_000907560                   Insys_Anthem_000907560
Insys_Anthem_000907723                   Insys_Anthem_000907723
Insys_Anthem_000907728                   Insys_Anthem_000907728
Insys_Anthem_000907745                   Insys_Anthem_000907745
Insys_Anthem_000907804                   Insys_Anthem_000907804
Insys_Anthem_000907807                   Insys_Anthem_000907807
Insys_Anthem_000908045                   Insys_Anthem_000908045
Insys_Anthem_000908272                   Insys_Anthem_000908272
Insys_Anthem_000908273                   Insys_Anthem_000908273
Insys_Anthem_000908336                   Insys_Anthem_000908336
Insys_Anthem_000908337                   Insys_Anthem_000908337
Insys_Anthem_000908340                   Insys_Anthem_000908340
Insys_Anthem_000908386                   Insys_Anthem_000908386
Insys_Anthem_000908387                   Insys_Anthem_000908387
Insys_Anthem_000908465                   Insys_Anthem_000908465
Insys_Anthem_000908466                   Insys_Anthem_000908466
Insys_Anthem_000908547                   Insys_Anthem_000908547
Insys_Anthem_000908548                   Insys_Anthem_000908548
Insys_Anthem_000908671                   Insys_Anthem_000908671
Insys_Anthem_000908672                   Insys_Anthem_000908672
Insys_Anthem_000908723                   Insys_Anthem_000908723
Insys_Anthem_000908724                   Insys_Anthem_000908724
Insys_Anthem_000908726                   Insys_Anthem_000908726
Insys_Anthem_000908798                   Insys_Anthem_000908798
Insys_Anthem_000908947                   Insys_Anthem_000908947
Insys_Anthem_000908982                   Insys_Anthem_000908982
Insys_Anthem_000908983                   Insys_Anthem_000908983
Insys_Anthem_000909081                   Insys_Anthem_000909081
Insys_Anthem_000909082                   Insys_Anthem_000909082
Insys_Anthem_000909170                   Insys_Anthem_000909170
Insys_Anthem_000909171                   Insys_Anthem_000909171
Insys_Anthem_000909242                   Insys_Anthem_000909242
Insys_Anthem_000909243                   Insys_Anthem_000909243

                                                    591
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 593 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000909266                   Insys_Anthem_000909266
Insys_Anthem_000909302                   Insys_Anthem_000909302
Insys_Anthem_000909303                   Insys_Anthem_000909303
Insys_Anthem_000909312                   Insys_Anthem_000909312
Insys_Anthem_000909324                   Insys_Anthem_000909324
Insys_Anthem_000909328                   Insys_Anthem_000909328
Insys_Anthem_000909355                   Insys_Anthem_000909355
Insys_Anthem_000909370                   Insys_Anthem_000909370
Insys_Anthem_000909371                   Insys_Anthem_000909371
Insys_Anthem_000909389                   Insys_Anthem_000909389
Insys_Anthem_000909392                   Insys_Anthem_000909392
Insys_Anthem_000909393                   Insys_Anthem_000909393
Insys_Anthem_000909395                   Insys_Anthem_000909395
Insys_Anthem_000909399                   Insys_Anthem_000909399
Insys_Anthem_000909400                   Insys_Anthem_000909400
Insys_Anthem_000909419                   Insys_Anthem_000909419
Insys_Anthem_000909420                   Insys_Anthem_000909420
Insys_Anthem_000909450                   Insys_Anthem_000909450
Insys_Anthem_000909480                   Insys_Anthem_000909480
Insys_Anthem_000909481                   Insys_Anthem_000909481
Insys_Anthem_000909566                   Insys_Anthem_000909566
Insys_Anthem_000909567                   Insys_Anthem_000909567
Insys_Anthem_000909641                   Insys_Anthem_000909641
Insys_Anthem_000909642                   Insys_Anthem_000909642
Insys_Anthem_000909697                   Insys_Anthem_000909697
Insys_Anthem_000909755                   Insys_Anthem_000909755
Insys_Anthem_000909775                   Insys_Anthem_000909775
Insys_Anthem_000909776                   Insys_Anthem_000909776
Insys_Anthem_000909779                   Insys_Anthem_000909779
Insys_Anthem_000909780                   Insys_Anthem_000909780
Insys_Anthem_000909781                   Insys_Anthem_000909781
Insys_Anthem_000909832                   Insys_Anthem_000909832
Insys_Anthem_000909861                   Insys_Anthem_000909861
Insys_Anthem_000909863                   Insys_Anthem_000909863
Insys_Anthem_000909910                   Insys_Anthem_000909910
Insys_Anthem_000909963                   Insys_Anthem_000909963
Insys_Anthem_000909964                   Insys_Anthem_000909964
Insys_Anthem_000909972                   Insys_Anthem_000909972
Insys_Anthem_000910045                   Insys_Anthem_000910045
Insys_Anthem_000910046                   Insys_Anthem_000910046
Insys_Anthem_000910098                   Insys_Anthem_000910098
Insys_Anthem_000910099                   Insys_Anthem_000910099
Insys_Anthem_000910178                   Insys_Anthem_000910178
Insys_Anthem_000910179                   Insys_Anthem_000910179
Insys_Anthem_000910237                   Insys_Anthem_000910237
Insys_Anthem_000910238                   Insys_Anthem_000910238
Insys_Anthem_000910300                   Insys_Anthem_000910300

                                                    592
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 594 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000910301                   Insys_Anthem_000910301
Insys_Anthem_000910345                   Insys_Anthem_000910345
Insys_Anthem_000910346                   Insys_Anthem_000910346
Insys_Anthem_000910418                   Insys_Anthem_000910418
Insys_Anthem_000910419                   Insys_Anthem_000910419
Insys_Anthem_000910430                   Insys_Anthem_000910430
Insys_Anthem_000910471                   Insys_Anthem_000910471
Insys_Anthem_000910472                   Insys_Anthem_000910472
Insys_Anthem_000910540                   Insys_Anthem_000910540
Insys_Anthem_000910541                   Insys_Anthem_000910541
Insys_Anthem_000910621                   Insys_Anthem_000910621
Insys_Anthem_000910622                   Insys_Anthem_000910622
Insys_Anthem_000910646                   Insys_Anthem_000910646
Insys_Anthem_000910659                   Insys_Anthem_000910659
Insys_Anthem_000910693                   Insys_Anthem_000910693
Insys_Anthem_000910697                   Insys_Anthem_000910697
Insys_Anthem_000910714                   Insys_Anthem_000910714
Insys_Anthem_000910720                   Insys_Anthem_000910720
Insys_Anthem_000910793                   Insys_Anthem_000910793
Insys_Anthem_000910794                   Insys_Anthem_000910794
Insys_Anthem_000910795                   Insys_Anthem_000910795
Insys_Anthem_000910796                   Insys_Anthem_000910796
Insys_Anthem_000910797                   Insys_Anthem_000910797
Insys_Anthem_000910798                   Insys_Anthem_000910798
Insys_Anthem_000910799                   Insys_Anthem_000910799
Insys_Anthem_000910800                   Insys_Anthem_000910800
Insys_Anthem_000910801                   Insys_Anthem_000910801
Insys_Anthem_000910802                   Insys_Anthem_000910802
Insys_Anthem_000910803                   Insys_Anthem_000910803
Insys_Anthem_000910804                   Insys_Anthem_000910804
Insys_Anthem_000910805                   Insys_Anthem_000910805
Insys_Anthem_000910806                   Insys_Anthem_000910806
Insys_Anthem_000910816                   Insys_Anthem_000910816
Insys_Anthem_000910969                   Insys_Anthem_000910969
Insys_Anthem_000910970                   Insys_Anthem_000910970
Insys_Anthem_000910975                   Insys_Anthem_000910975
Insys_Anthem_000910976                   Insys_Anthem_000910976
Insys_Anthem_000910977                   Insys_Anthem_000910977
Insys_Anthem_000910978                   Insys_Anthem_000910978
Insys_Anthem_000910979                   Insys_Anthem_000910979
Insys_Anthem_000910980                   Insys_Anthem_000910980
Insys_Anthem_000910981                   Insys_Anthem_000910981
Insys_Anthem_000910982                   Insys_Anthem_000910982
Insys_Anthem_000910985                   Insys_Anthem_000910985
Insys_Anthem_000910986                   Insys_Anthem_000910986
Insys_Anthem_000910987                   Insys_Anthem_000910987
Insys_Anthem_000910988                   Insys_Anthem_000910988

                                                    593
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 595 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000911143                   Insys_Anthem_000911143
Insys_Anthem_000911144                   Insys_Anthem_000911144
Insys_Anthem_000911145                   Insys_Anthem_000911145
Insys_Anthem_000911146                   Insys_Anthem_000911146
Insys_Anthem_000911147                   Insys_Anthem_000911147
Insys_Anthem_000911148                   Insys_Anthem_000911148
Insys_Anthem_000911151                   Insys_Anthem_000911151
Insys_Anthem_000911152                   Insys_Anthem_000911152
Insys_Anthem_000911153                   Insys_Anthem_000911153
Insys_Anthem_000911154                   Insys_Anthem_000911154
Insys_Anthem_000911155                   Insys_Anthem_000911155
Insys_Anthem_000911156                   Insys_Anthem_000911156
Insys_Anthem_000911157                   Insys_Anthem_000911157
Insys_Anthem_000911158                   Insys_Anthem_000911158
Insys_Anthem_000911316                   Insys_Anthem_000911316
Insys_Anthem_000911317                   Insys_Anthem_000911317
Insys_Anthem_000911318                   Insys_Anthem_000911318
Insys_Anthem_000911319                   Insys_Anthem_000911319
Insys_Anthem_000911320                   Insys_Anthem_000911320
Insys_Anthem_000911321                   Insys_Anthem_000911321
Insys_Anthem_000911322                   Insys_Anthem_000911322
Insys_Anthem_000911323                   Insys_Anthem_000911323
Insys_Anthem_000911324                   Insys_Anthem_000911324
Insys_Anthem_000911325                   Insys_Anthem_000911325
Insys_Anthem_000911326                   Insys_Anthem_000911326
Insys_Anthem_000911327                   Insys_Anthem_000911327
Insys_Anthem_000911328                   Insys_Anthem_000911328
Insys_Anthem_000911329                   Insys_Anthem_000911329
Insys_Anthem_000911345                   Insys_Anthem_000911345
Insys_Anthem_000911367                   Insys_Anthem_000911367
Insys_Anthem_000911369                   Insys_Anthem_000911369
Insys_Anthem_000911521                   Insys_Anthem_000911521
Insys_Anthem_000911522                   Insys_Anthem_000911522
Insys_Anthem_000911523                   Insys_Anthem_000911523
Insys_Anthem_000911524                   Insys_Anthem_000911524
Insys_Anthem_000911525                   Insys_Anthem_000911525
Insys_Anthem_000911526                   Insys_Anthem_000911526
Insys_Anthem_000911527                   Insys_Anthem_000911527
Insys_Anthem_000911528                   Insys_Anthem_000911528
Insys_Anthem_000911529                   Insys_Anthem_000911529
Insys_Anthem_000911530                   Insys_Anthem_000911530
Insys_Anthem_000911531                   Insys_Anthem_000911531
Insys_Anthem_000911532                   Insys_Anthem_000911532
Insys_Anthem_000911578                   Insys_Anthem_000911578
Insys_Anthem_000911699                   Insys_Anthem_000911699
Insys_Anthem_000911700                   Insys_Anthem_000911700
Insys_Anthem_000911703                   Insys_Anthem_000911703

                                                    594
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 596 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000911704                   Insys_Anthem_000911704
Insys_Anthem_000911705                   Insys_Anthem_000911705
Insys_Anthem_000911706                   Insys_Anthem_000911706
Insys_Anthem_000911707                   Insys_Anthem_000911707
Insys_Anthem_000911708                   Insys_Anthem_000911708
Insys_Anthem_000911709                   Insys_Anthem_000911709
Insys_Anthem_000911710                   Insys_Anthem_000911710
Insys_Anthem_000911711                   Insys_Anthem_000911711
Insys_Anthem_000911712                   Insys_Anthem_000911712
Insys_Anthem_000911717                   Insys_Anthem_000911717
Insys_Anthem_000911718                   Insys_Anthem_000911718
Insys_Anthem_000911731                   Insys_Anthem_000911731
Insys_Anthem_000911747                   Insys_Anthem_000911747
Insys_Anthem_000911770                   Insys_Anthem_000911770
Insys_Anthem_000911880                   Insys_Anthem_000911880
Insys_Anthem_000911881                   Insys_Anthem_000911881
Insys_Anthem_000911884                   Insys_Anthem_000911884
Insys_Anthem_000911885                   Insys_Anthem_000911885
Insys_Anthem_000911886                   Insys_Anthem_000911886
Insys_Anthem_000911887                   Insys_Anthem_000911887
Insys_Anthem_000911888                   Insys_Anthem_000911888
Insys_Anthem_000911889                   Insys_Anthem_000911889
Insys_Anthem_000911890                   Insys_Anthem_000911890
Insys_Anthem_000911891                   Insys_Anthem_000911891
Insys_Anthem_000911892                   Insys_Anthem_000911892
Insys_Anthem_000911893                   Insys_Anthem_000911893
Insys_Anthem_000912065                   Insys_Anthem_000912065
Insys_Anthem_000912066                   Insys_Anthem_000912066
Insys_Anthem_000912067                   Insys_Anthem_000912067
Insys_Anthem_000912068                   Insys_Anthem_000912068
Insys_Anthem_000912069                   Insys_Anthem_000912069
Insys_Anthem_000912070                   Insys_Anthem_000912070
Insys_Anthem_000912071                   Insys_Anthem_000912071
Insys_Anthem_000912072                   Insys_Anthem_000912072
Insys_Anthem_000912073                   Insys_Anthem_000912073
Insys_Anthem_000912074                   Insys_Anthem_000912074
Insys_Anthem_000912075                   Insys_Anthem_000912075
Insys_Anthem_000912076                   Insys_Anthem_000912076
Insys_Anthem_000912116                   Insys_Anthem_000912116
Insys_Anthem_000912221                   Insys_Anthem_000912221
Insys_Anthem_000912222                   Insys_Anthem_000912222
Insys_Anthem_000912233                   Insys_Anthem_000912233
Insys_Anthem_000912234                   Insys_Anthem_000912234
Insys_Anthem_000912235                   Insys_Anthem_000912235
Insys_Anthem_000912236                   Insys_Anthem_000912236
Insys_Anthem_000912237                   Insys_Anthem_000912237
Insys_Anthem_000912238                   Insys_Anthem_000912238

                                                    595
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 597 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000912239                   Insys_Anthem_000912239
Insys_Anthem_000912240                   Insys_Anthem_000912240
Insys_Anthem_000912241                   Insys_Anthem_000912241
Insys_Anthem_000912242                   Insys_Anthem_000912242
Insys_Anthem_000912380                   Insys_Anthem_000912380
Insys_Anthem_000912381                   Insys_Anthem_000912381
Insys_Anthem_000912384                   Insys_Anthem_000912384
Insys_Anthem_000912385                   Insys_Anthem_000912385
Insys_Anthem_000912386                   Insys_Anthem_000912386
Insys_Anthem_000912387                   Insys_Anthem_000912387
Insys_Anthem_000912388                   Insys_Anthem_000912388
Insys_Anthem_000912389                   Insys_Anthem_000912389
Insys_Anthem_000912390                   Insys_Anthem_000912390
Insys_Anthem_000912391                   Insys_Anthem_000912391
Insys_Anthem_000912392                   Insys_Anthem_000912392
Insys_Anthem_000912393                   Insys_Anthem_000912393
Insys_Anthem_000912394                   Insys_Anthem_000912394
Insys_Anthem_000912395                   Insys_Anthem_000912395
Insys_Anthem_000912406                   Insys_Anthem_000912406
Insys_Anthem_000912407                   Insys_Anthem_000912407
Insys_Anthem_000912434                   Insys_Anthem_000912434
Insys_Anthem_000912439                   Insys_Anthem_000912439
Insys_Anthem_000912544                   Insys_Anthem_000912544
Insys_Anthem_000912545                   Insys_Anthem_000912545
Insys_Anthem_000912548                   Insys_Anthem_000912548
Insys_Anthem_000912549                   Insys_Anthem_000912549
Insys_Anthem_000912550                   Insys_Anthem_000912550
Insys_Anthem_000912551                   Insys_Anthem_000912551
Insys_Anthem_000912552                   Insys_Anthem_000912552
Insys_Anthem_000912553                   Insys_Anthem_000912553
Insys_Anthem_000912554                   Insys_Anthem_000912554
Insys_Anthem_000912555                   Insys_Anthem_000912555
Insys_Anthem_000912556                   Insys_Anthem_000912556
Insys_Anthem_000912557                   Insys_Anthem_000912557
Insys_Anthem_000912684                   Insys_Anthem_000912684
Insys_Anthem_000912685                   Insys_Anthem_000912685
Insys_Anthem_000912686                   Insys_Anthem_000912686
Insys_Anthem_000912687                   Insys_Anthem_000912687
Insys_Anthem_000912688                   Insys_Anthem_000912688
Insys_Anthem_000912689                   Insys_Anthem_000912689
Insys_Anthem_000912690                   Insys_Anthem_000912690
Insys_Anthem_000912691                   Insys_Anthem_000912691
Insys_Anthem_000912692                   Insys_Anthem_000912692
Insys_Anthem_000912693                   Insys_Anthem_000912693
Insys_Anthem_000912694                   Insys_Anthem_000912694
Insys_Anthem_000912695                   Insys_Anthem_000912695
Insys_Anthem_000912896                   Insys_Anthem_000912896

                                                    596
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 598 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000912897                   Insys_Anthem_000912897
Insys_Anthem_000912898                   Insys_Anthem_000912898
Insys_Anthem_000912899                   Insys_Anthem_000912899
Insys_Anthem_000912900                   Insys_Anthem_000912900
Insys_Anthem_000912901                   Insys_Anthem_000912901
Insys_Anthem_000912902                   Insys_Anthem_000912902
Insys_Anthem_000912903                   Insys_Anthem_000912903
Insys_Anthem_000912904                   Insys_Anthem_000912904
Insys_Anthem_000912905                   Insys_Anthem_000912905
Insys_Anthem_000912906                   Insys_Anthem_000912906
Insys_Anthem_000912907                   Insys_Anthem_000912907
Insys_Anthem_000912908                   Insys_Anthem_000912908
Insys_Anthem_000912909                   Insys_Anthem_000912909
Insys_Anthem_000912910                   Insys_Anthem_000912910
Insys_Anthem_000912911                   Insys_Anthem_000912911
Insys_Anthem_000912912                   Insys_Anthem_000912912
Insys_Anthem_000912913                   Insys_Anthem_000912913
Insys_Anthem_000912914                   Insys_Anthem_000912914
Insys_Anthem_000912915                   Insys_Anthem_000912915
Insys_Anthem_000912916                   Insys_Anthem_000912916
Insys_Anthem_000912917                   Insys_Anthem_000912917
Insys_Anthem_000912918                   Insys_Anthem_000912918
Insys_Anthem_000912919                   Insys_Anthem_000912919
Insys_Anthem_000912920                   Insys_Anthem_000912920
Insys_Anthem_000912921                   Insys_Anthem_000912921
Insys_Anthem_000912922                   Insys_Anthem_000912922
Insys_Anthem_000912923                   Insys_Anthem_000912923
Insys_Anthem_000912995                   Insys_Anthem_000912995
Insys_Anthem_000913093                   Insys_Anthem_000913093
Insys_Anthem_000913094                   Insys_Anthem_000913094
Insys_Anthem_000913097                   Insys_Anthem_000913097
Insys_Anthem_000913098                   Insys_Anthem_000913098
Insys_Anthem_000913099                   Insys_Anthem_000913099
Insys_Anthem_000913100                   Insys_Anthem_000913100
Insys_Anthem_000913101                   Insys_Anthem_000913101
Insys_Anthem_000913102                   Insys_Anthem_000913102
Insys_Anthem_000913103                   Insys_Anthem_000913103
Insys_Anthem_000913104                   Insys_Anthem_000913104
Insys_Anthem_000913105                   Insys_Anthem_000913105
Insys_Anthem_000913106                   Insys_Anthem_000913106
Insys_Anthem_000913107                   Insys_Anthem_000913107
Insys_Anthem_000913108                   Insys_Anthem_000913108
Insys_Anthem_000913307                   Insys_Anthem_000913307
Insys_Anthem_000913308                   Insys_Anthem_000913308
Insys_Anthem_000913309                   Insys_Anthem_000913309
Insys_Anthem_000913310                   Insys_Anthem_000913310
Insys_Anthem_000913311                   Insys_Anthem_000913311

                                                    597
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 599 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000913312                   Insys_Anthem_000913312
Insys_Anthem_000913313                   Insys_Anthem_000913313
Insys_Anthem_000913314                   Insys_Anthem_000913314
Insys_Anthem_000913315                   Insys_Anthem_000913315
Insys_Anthem_000913316                   Insys_Anthem_000913316
Insys_Anthem_000913317                   Insys_Anthem_000913317
Insys_Anthem_000913318                   Insys_Anthem_000913318
Insys_Anthem_000913343                   Insys_Anthem_000913343
Insys_Anthem_000913538                   Insys_Anthem_000913538
Insys_Anthem_000913539                   Insys_Anthem_000913539
Insys_Anthem_000913540                   Insys_Anthem_000913540
Insys_Anthem_000913541                   Insys_Anthem_000913541
Insys_Anthem_000913542                   Insys_Anthem_000913542
Insys_Anthem_000913543                   Insys_Anthem_000913543
Insys_Anthem_000913544                   Insys_Anthem_000913544
Insys_Anthem_000913545                   Insys_Anthem_000913545
Insys_Anthem_000913546                   Insys_Anthem_000913546
Insys_Anthem_000913547                   Insys_Anthem_000913547
Insys_Anthem_000913548                   Insys_Anthem_000913548
Insys_Anthem_000913549                   Insys_Anthem_000913549
Insys_Anthem_000913740                   Insys_Anthem_000913740
Insys_Anthem_000913741                   Insys_Anthem_000913741
Insys_Anthem_000913742                   Insys_Anthem_000913742
Insys_Anthem_000913743                   Insys_Anthem_000913743
Insys_Anthem_000913748                   Insys_Anthem_000913748
Insys_Anthem_000913749                   Insys_Anthem_000913749
Insys_Anthem_000913750                   Insys_Anthem_000913750
Insys_Anthem_000913751                   Insys_Anthem_000913751
Insys_Anthem_000913752                   Insys_Anthem_000913752
Insys_Anthem_000913753                   Insys_Anthem_000913753
Insys_Anthem_000913754                   Insys_Anthem_000913754
Insys_Anthem_000913755                   Insys_Anthem_000913755
Insys_Anthem_000914039                   Insys_Anthem_000914039
Insys_Anthem_000914040                   Insys_Anthem_000914040
Insys_Anthem_000914041                   Insys_Anthem_000914041
Insys_Anthem_000914042                   Insys_Anthem_000914042
Insys_Anthem_000914043                   Insys_Anthem_000914043
Insys_Anthem_000914044                   Insys_Anthem_000914044
Insys_Anthem_000914045                   Insys_Anthem_000914045
Insys_Anthem_000914046                   Insys_Anthem_000914046
Insys_Anthem_000914047                   Insys_Anthem_000914047
Insys_Anthem_000914048                   Insys_Anthem_000914048
Insys_Anthem_000914049                   Insys_Anthem_000914049
Insys_Anthem_000914050                   Insys_Anthem_000914050
Insys_Anthem_000914051                   Insys_Anthem_000914051
Insys_Anthem_000914052                   Insys_Anthem_000914052
Insys_Anthem_000914053                   Insys_Anthem_000914053

                                                    598
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 600 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000914054                   Insys_Anthem_000914054
Insys_Anthem_000914055                   Insys_Anthem_000914055
Insys_Anthem_000914056                   Insys_Anthem_000914056
Insys_Anthem_000914405                   Insys_Anthem_000914405
Insys_Anthem_000914406                   Insys_Anthem_000914406
Insys_Anthem_000914411                   Insys_Anthem_000914411
Insys_Anthem_000914412                   Insys_Anthem_000914412
Insys_Anthem_000914413                   Insys_Anthem_000914413
Insys_Anthem_000914414                   Insys_Anthem_000914414
Insys_Anthem_000914415                   Insys_Anthem_000914415
Insys_Anthem_000914416                   Insys_Anthem_000914416
Insys_Anthem_000914417                   Insys_Anthem_000914417
Insys_Anthem_000914418                   Insys_Anthem_000914418
Insys_Anthem_000914419                   Insys_Anthem_000914419
Insys_Anthem_000914420                   Insys_Anthem_000914420
Insys_Anthem_000914421                   Insys_Anthem_000914421
Insys_Anthem_000914422                   Insys_Anthem_000914422
Insys_Anthem_000914423                   Insys_Anthem_000914423
Insys_Anthem_000914424                   Insys_Anthem_000914424
Insys_Anthem_000914425                   Insys_Anthem_000914425
Insys_Anthem_000914426                   Insys_Anthem_000914426
Insys_Anthem_000914747                   Insys_Anthem_000914747
Insys_Anthem_000914748                   Insys_Anthem_000914748
Insys_Anthem_000914749                   Insys_Anthem_000914749
Insys_Anthem_000914750                   Insys_Anthem_000914750
Insys_Anthem_000914751                   Insys_Anthem_000914751
Insys_Anthem_000914752                   Insys_Anthem_000914752
Insys_Anthem_000914753                   Insys_Anthem_000914753
Insys_Anthem_000914754                   Insys_Anthem_000914754
Insys_Anthem_000914755                   Insys_Anthem_000914755
Insys_Anthem_000914756                   Insys_Anthem_000914756
Insys_Anthem_000914757                   Insys_Anthem_000914757
Insys_Anthem_000914758                   Insys_Anthem_000914758
Insys_Anthem_000914759                   Insys_Anthem_000914759
Insys_Anthem_000914760                   Insys_Anthem_000914760
Insys_Anthem_000914761                   Insys_Anthem_000914761
Insys_Anthem_000914762                   Insys_Anthem_000914762
Insys_Anthem_000914763                   Insys_Anthem_000914763
Insys_Anthem_000914764                   Insys_Anthem_000914764
Insys_Anthem_000914792                   Insys_Anthem_000914792
Insys_Anthem_000914805                   Insys_Anthem_000914805
Insys_Anthem_000914808                   Insys_Anthem_000914808
Insys_Anthem_000914809                   Insys_Anthem_000914809
Insys_Anthem_000914810                   Insys_Anthem_000914810
Insys_Anthem_000914843                   Insys_Anthem_000914843
Insys_Anthem_000914894                   Insys_Anthem_000914894
Insys_Anthem_000914908                   Insys_Anthem_000914908

                                                    599
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 601 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000915097                   Insys_Anthem_000915097
Insys_Anthem_000915098                   Insys_Anthem_000915098
Insys_Anthem_000915099                   Insys_Anthem_000915099
Insys_Anthem_000915100                   Insys_Anthem_000915100
Insys_Anthem_000915101                   Insys_Anthem_000915101
Insys_Anthem_000915102                   Insys_Anthem_000915102
Insys_Anthem_000915103                   Insys_Anthem_000915103
Insys_Anthem_000915104                   Insys_Anthem_000915104
Insys_Anthem_000915105                   Insys_Anthem_000915105
Insys_Anthem_000915106                   Insys_Anthem_000915106
Insys_Anthem_000915107                   Insys_Anthem_000915107
Insys_Anthem_000915108                   Insys_Anthem_000915108
Insys_Anthem_000915109                   Insys_Anthem_000915109
Insys_Anthem_000915110                   Insys_Anthem_000915110
Insys_Anthem_000915111                   Insys_Anthem_000915111
Insys_Anthem_000915112                   Insys_Anthem_000915112
Insys_Anthem_000915113                   Insys_Anthem_000915113
Insys_Anthem_000915114                   Insys_Anthem_000915114
Insys_Anthem_000915115                   Insys_Anthem_000915115
Insys_Anthem_000915116                   Insys_Anthem_000915116
Insys_Anthem_000915117                   Insys_Anthem_000915117
Insys_Anthem_000915118                   Insys_Anthem_000915118
Insys_Anthem_000915119                   Insys_Anthem_000915119
Insys_Anthem_000915120                   Insys_Anthem_000915120
Insys_Anthem_000915121                   Insys_Anthem_000915121
Insys_Anthem_000915122                   Insys_Anthem_000915122
Insys_Anthem_000915123                   Insys_Anthem_000915123
Insys_Anthem_000915124                   Insys_Anthem_000915124
Insys_Anthem_000915125                   Insys_Anthem_000915125
Insys_Anthem_000915126                   Insys_Anthem_000915126
Insys_Anthem_000915127                   Insys_Anthem_000915127
Insys_Anthem_000915128                   Insys_Anthem_000915128
Insys_Anthem_000915129                   Insys_Anthem_000915129
Insys_Anthem_000915130                   Insys_Anthem_000915130
Insys_Anthem_000915131                   Insys_Anthem_000915131
Insys_Anthem_000915132                   Insys_Anthem_000915132
Insys_Anthem_000915133                   Insys_Anthem_000915133
Insys_Anthem_000915134                   Insys_Anthem_000915134
Insys_Anthem_000915135                   Insys_Anthem_000915135
Insys_Anthem_000915136                   Insys_Anthem_000915136
Insys_Anthem_000915155                   Insys_Anthem_000915155
Insys_Anthem_000915550                   Insys_Anthem_000915550
Insys_Anthem_000915551                   Insys_Anthem_000915551
Insys_Anthem_000915552                   Insys_Anthem_000915552
Insys_Anthem_000915553                   Insys_Anthem_000915553
Insys_Anthem_000915554                   Insys_Anthem_000915554
Insys_Anthem_000915555                   Insys_Anthem_000915555

                                                    600
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 602 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000915556                   Insys_Anthem_000915556
Insys_Anthem_000915557                   Insys_Anthem_000915557
Insys_Anthem_000915558                   Insys_Anthem_000915558
Insys_Anthem_000915559                   Insys_Anthem_000915559
Insys_Anthem_000915560                   Insys_Anthem_000915560
Insys_Anthem_000915561                   Insys_Anthem_000915561
Insys_Anthem_000915562                   Insys_Anthem_000915562
Insys_Anthem_000915563                   Insys_Anthem_000915563
Insys_Anthem_000915564                   Insys_Anthem_000915564
Insys_Anthem_000915565                   Insys_Anthem_000915565
Insys_Anthem_000915566                   Insys_Anthem_000915566
Insys_Anthem_000915567                   Insys_Anthem_000915567
Insys_Anthem_000915568                   Insys_Anthem_000915568
Insys_Anthem_000915569                   Insys_Anthem_000915569
Insys_Anthem_000915867                   Insys_Anthem_000915867
Insys_Anthem_000915868                   Insys_Anthem_000915868
Insys_Anthem_000915869                   Insys_Anthem_000915869
Insys_Anthem_000915870                   Insys_Anthem_000915870
Insys_Anthem_000915871                   Insys_Anthem_000915871
Insys_Anthem_000915872                   Insys_Anthem_000915872
Insys_Anthem_000915873                   Insys_Anthem_000915873
Insys_Anthem_000915874                   Insys_Anthem_000915874
Insys_Anthem_000915875                   Insys_Anthem_000915875
Insys_Anthem_000915876                   Insys_Anthem_000915876
Insys_Anthem_000915877                   Insys_Anthem_000915877
Insys_Anthem_000915878                   Insys_Anthem_000915878
Insys_Anthem_000915879                   Insys_Anthem_000915879
Insys_Anthem_000915880                   Insys_Anthem_000915880
Insys_Anthem_000915881                   Insys_Anthem_000915881
Insys_Anthem_000915882                   Insys_Anthem_000915882
Insys_Anthem_000915883                   Insys_Anthem_000915883
Insys_Anthem_000915884                   Insys_Anthem_000915884
Insys_Anthem_000915885                   Insys_Anthem_000915885
Insys_Anthem_000915886                   Insys_Anthem_000915886
Insys_Anthem_000915924                   Insys_Anthem_000915924
Insys_Anthem_000916193                   Insys_Anthem_000916193
Insys_Anthem_000916194                   Insys_Anthem_000916194
Insys_Anthem_000916195                   Insys_Anthem_000916195
Insys_Anthem_000916196                   Insys_Anthem_000916196
Insys_Anthem_000916197                   Insys_Anthem_000916197
Insys_Anthem_000916198                   Insys_Anthem_000916198
Insys_Anthem_000916199                   Insys_Anthem_000916199
Insys_Anthem_000916200                   Insys_Anthem_000916200
Insys_Anthem_000916201                   Insys_Anthem_000916201
Insys_Anthem_000916202                   Insys_Anthem_000916202
Insys_Anthem_000916203                   Insys_Anthem_000916203
Insys_Anthem_000916204                   Insys_Anthem_000916204

                                                    601
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 603 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000916205                   Insys_Anthem_000916205
Insys_Anthem_000916206                   Insys_Anthem_000916206
Insys_Anthem_000916207                   Insys_Anthem_000916207
Insys_Anthem_000916208                   Insys_Anthem_000916208
Insys_Anthem_000916209                   Insys_Anthem_000916209
Insys_Anthem_000916210                   Insys_Anthem_000916210
Insys_Anthem_000916211                   Insys_Anthem_000916211
Insys_Anthem_000916212                   Insys_Anthem_000916212
Insys_Anthem_000916228                   Insys_Anthem_000916228
Insys_Anthem_000916500                   Insys_Anthem_000916500
Insys_Anthem_000916501                   Insys_Anthem_000916501
Insys_Anthem_000916502                   Insys_Anthem_000916502
Insys_Anthem_000916503                   Insys_Anthem_000916503
Insys_Anthem_000916504                   Insys_Anthem_000916504
Insys_Anthem_000916505                   Insys_Anthem_000916505
Insys_Anthem_000916506                   Insys_Anthem_000916506
Insys_Anthem_000916507                   Insys_Anthem_000916507
Insys_Anthem_000916508                   Insys_Anthem_000916508
Insys_Anthem_000916509                   Insys_Anthem_000916509
Insys_Anthem_000916510                   Insys_Anthem_000916510
Insys_Anthem_000916511                   Insys_Anthem_000916511
Insys_Anthem_000916512                   Insys_Anthem_000916512
Insys_Anthem_000916513                   Insys_Anthem_000916513
Insys_Anthem_000916514                   Insys_Anthem_000916514
Insys_Anthem_000916515                   Insys_Anthem_000916515
Insys_Anthem_000916516                   Insys_Anthem_000916516
Insys_Anthem_000916517                   Insys_Anthem_000916517
Insys_Anthem_000916518                   Insys_Anthem_000916518
Insys_Anthem_000916519                   Insys_Anthem_000916519
Insys_Anthem_000916551                   Insys_Anthem_000916551
Insys_Anthem_000916554                   Insys_Anthem_000916554
Insys_Anthem_000916782                   Insys_Anthem_000916782
Insys_Anthem_000916783                   Insys_Anthem_000916783
Insys_Anthem_000916784                   Insys_Anthem_000916784
Insys_Anthem_000916785                   Insys_Anthem_000916785
Insys_Anthem_000916786                   Insys_Anthem_000916786
Insys_Anthem_000916787                   Insys_Anthem_000916787
Insys_Anthem_000916788                   Insys_Anthem_000916788
Insys_Anthem_000916789                   Insys_Anthem_000916789
Insys_Anthem_000916790                   Insys_Anthem_000916790
Insys_Anthem_000916791                   Insys_Anthem_000916791
Insys_Anthem_000916792                   Insys_Anthem_000916792
Insys_Anthem_000916793                   Insys_Anthem_000916793
Insys_Anthem_000916794                   Insys_Anthem_000916794
Insys_Anthem_000916795                   Insys_Anthem_000916795
Insys_Anthem_000916796                   Insys_Anthem_000916796
Insys_Anthem_000916797                   Insys_Anthem_000916797

                                                    602
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 604 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000916798                   Insys_Anthem_000916798
Insys_Anthem_000916799                   Insys_Anthem_000916799
Insys_Anthem_000916800                   Insys_Anthem_000916800
Insys_Anthem_000916801                   Insys_Anthem_000916801
Insys_Anthem_000916889                   Insys_Anthem_000916889
Insys_Anthem_000916978                   Insys_Anthem_000916978
Insys_Anthem_000916980                   Insys_Anthem_000916980
Insys_Anthem_000916981                   Insys_Anthem_000916981
Insys_Anthem_000916987                   Insys_Anthem_000916987
Insys_Anthem_000916992                   Insys_Anthem_000916992
Insys_Anthem_000917119                   Insys_Anthem_000917119
Insys_Anthem_000917120                   Insys_Anthem_000917120
Insys_Anthem_000917121                   Insys_Anthem_000917121
Insys_Anthem_000917122                   Insys_Anthem_000917122
Insys_Anthem_000917129                   Insys_Anthem_000917129
Insys_Anthem_000917130                   Insys_Anthem_000917130
Insys_Anthem_000917131                   Insys_Anthem_000917131
Insys_Anthem_000917132                   Insys_Anthem_000917132
Insys_Anthem_000917133                   Insys_Anthem_000917133
Insys_Anthem_000917134                   Insys_Anthem_000917134
Insys_Anthem_000917135                   Insys_Anthem_000917135
Insys_Anthem_000917136                   Insys_Anthem_000917136
Insys_Anthem_000917137                   Insys_Anthem_000917137
Insys_Anthem_000917138                   Insys_Anthem_000917138
Insys_Anthem_000917191                   Insys_Anthem_000917191
Insys_Anthem_000917347                   Insys_Anthem_000917347
Insys_Anthem_000917348                   Insys_Anthem_000917348
Insys_Anthem_000917349                   Insys_Anthem_000917349
Insys_Anthem_000917350                   Insys_Anthem_000917350
Insys_Anthem_000917351                   Insys_Anthem_000917351
Insys_Anthem_000917352                   Insys_Anthem_000917352
Insys_Anthem_000917353                   Insys_Anthem_000917353
Insys_Anthem_000917354                   Insys_Anthem_000917354
Insys_Anthem_000917355                   Insys_Anthem_000917355
Insys_Anthem_000917356                   Insys_Anthem_000917356
Insys_Anthem_000917357                   Insys_Anthem_000917357
Insys_Anthem_000917358                   Insys_Anthem_000917358
Insys_Anthem_000917359                   Insys_Anthem_000917359
Insys_Anthem_000917360                   Insys_Anthem_000917360
Insys_Anthem_000917369                   Insys_Anthem_000917369
Insys_Anthem_000917377                   Insys_Anthem_000917377
Insys_Anthem_000917538                   Insys_Anthem_000917538
Insys_Anthem_000917539                   Insys_Anthem_000917539
Insys_Anthem_000917540                   Insys_Anthem_000917540
Insys_Anthem_000917541                   Insys_Anthem_000917541
Insys_Anthem_000917542                   Insys_Anthem_000917542
Insys_Anthem_000917543                   Insys_Anthem_000917543

                                                    603
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 605 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000917544                   Insys_Anthem_000917544
Insys_Anthem_000917545                   Insys_Anthem_000917545
Insys_Anthem_000917546                   Insys_Anthem_000917546
Insys_Anthem_000917547                   Insys_Anthem_000917547
Insys_Anthem_000917550                   Insys_Anthem_000917550
Insys_Anthem_000917551                   Insys_Anthem_000917551
Insys_Anthem_000917552                   Insys_Anthem_000917552
Insys_Anthem_000917553                   Insys_Anthem_000917553
Insys_Anthem_000917704                   Insys_Anthem_000917704
Insys_Anthem_000917705                   Insys_Anthem_000917705
Insys_Anthem_000917706                   Insys_Anthem_000917706
Insys_Anthem_000917707                   Insys_Anthem_000917707
Insys_Anthem_000917708                   Insys_Anthem_000917708
Insys_Anthem_000917709                   Insys_Anthem_000917709
Insys_Anthem_000917710                   Insys_Anthem_000917710
Insys_Anthem_000917711                   Insys_Anthem_000917711
Insys_Anthem_000917712                   Insys_Anthem_000917712
Insys_Anthem_000917713                   Insys_Anthem_000917713
Insys_Anthem_000917714                   Insys_Anthem_000917714
Insys_Anthem_000917715                   Insys_Anthem_000917715
Insys_Anthem_000917716                   Insys_Anthem_000917716
Insys_Anthem_000917717                   Insys_Anthem_000917717
Insys_Anthem_000917728                   Insys_Anthem_000917728
Insys_Anthem_000917918                   Insys_Anthem_000917918
Insys_Anthem_000917919                   Insys_Anthem_000917919
Insys_Anthem_000917920                   Insys_Anthem_000917920
Insys_Anthem_000917921                   Insys_Anthem_000917921
Insys_Anthem_000917922                   Insys_Anthem_000917922
Insys_Anthem_000917923                   Insys_Anthem_000917923
Insys_Anthem_000917924                   Insys_Anthem_000917924
Insys_Anthem_000917925                   Insys_Anthem_000917925
Insys_Anthem_000917926                   Insys_Anthem_000917926
Insys_Anthem_000917927                   Insys_Anthem_000917927
Insys_Anthem_000917928                   Insys_Anthem_000917928
Insys_Anthem_000917929                   Insys_Anthem_000917929
Insys_Anthem_000917930                   Insys_Anthem_000917930
Insys_Anthem_000917931                   Insys_Anthem_000917931
Insys_Anthem_000918084                   Insys_Anthem_000918084
Insys_Anthem_000918085                   Insys_Anthem_000918085
Insys_Anthem_000918086                   Insys_Anthem_000918086
Insys_Anthem_000918087                   Insys_Anthem_000918087
Insys_Anthem_000918088                   Insys_Anthem_000918088
Insys_Anthem_000918089                   Insys_Anthem_000918089
Insys_Anthem_000918090                   Insys_Anthem_000918090
Insys_Anthem_000918091                   Insys_Anthem_000918091
Insys_Anthem_000918092                   Insys_Anthem_000918092
Insys_Anthem_000918093                   Insys_Anthem_000918093

                                                    604
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 606 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000918094                   Insys_Anthem_000918094
Insys_Anthem_000918095                   Insys_Anthem_000918095
Insys_Anthem_000918096                   Insys_Anthem_000918096
Insys_Anthem_000918097                   Insys_Anthem_000918097
Insys_Anthem_000918123                   Insys_Anthem_000918123
Insys_Anthem_000918283                   Insys_Anthem_000918283
Insys_Anthem_000918284                   Insys_Anthem_000918284
Insys_Anthem_000918285                   Insys_Anthem_000918285
Insys_Anthem_000918286                   Insys_Anthem_000918286
Insys_Anthem_000918287                   Insys_Anthem_000918287
Insys_Anthem_000918288                   Insys_Anthem_000918288
Insys_Anthem_000918289                   Insys_Anthem_000918289
Insys_Anthem_000918290                   Insys_Anthem_000918290
Insys_Anthem_000918291                   Insys_Anthem_000918291
Insys_Anthem_000918292                   Insys_Anthem_000918292
Insys_Anthem_000918293                   Insys_Anthem_000918293
Insys_Anthem_000918294                   Insys_Anthem_000918294
Insys_Anthem_000918295                   Insys_Anthem_000918295
Insys_Anthem_000918296                   Insys_Anthem_000918296
Insys_Anthem_000918501                   Insys_Anthem_000918501
Insys_Anthem_000918502                   Insys_Anthem_000918502
Insys_Anthem_000918505                   Insys_Anthem_000918505
Insys_Anthem_000918506                   Insys_Anthem_000918506
Insys_Anthem_000918507                   Insys_Anthem_000918507
Insys_Anthem_000918508                   Insys_Anthem_000918508
Insys_Anthem_000918509                   Insys_Anthem_000918509
Insys_Anthem_000918510                   Insys_Anthem_000918510
Insys_Anthem_000918511                   Insys_Anthem_000918511
Insys_Anthem_000918512                   Insys_Anthem_000918512
Insys_Anthem_000918513                   Insys_Anthem_000918513
Insys_Anthem_000918514                   Insys_Anthem_000918514
Insys_Anthem_000918515                   Insys_Anthem_000918515
Insys_Anthem_000918516                   Insys_Anthem_000918516
Insys_Anthem_000918532                   Insys_Anthem_000918532
Insys_Anthem_000918735                   Insys_Anthem_000918735
Insys_Anthem_000918736                   Insys_Anthem_000918736
Insys_Anthem_000918741                   Insys_Anthem_000918741
Insys_Anthem_000918742                   Insys_Anthem_000918742
Insys_Anthem_000918743                   Insys_Anthem_000918743
Insys_Anthem_000918744                   Insys_Anthem_000918744
Insys_Anthem_000918745                   Insys_Anthem_000918745
Insys_Anthem_000918746                   Insys_Anthem_000918746
Insys_Anthem_000918747                   Insys_Anthem_000918747
Insys_Anthem_000918748                   Insys_Anthem_000918748
Insys_Anthem_000918749                   Insys_Anthem_000918749
Insys_Anthem_000918750                   Insys_Anthem_000918750
Insys_Anthem_000918751                   Insys_Anthem_000918751

                                                    605
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 607 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000918752                   Insys_Anthem_000918752
Insys_Anthem_000918770                   Insys_Anthem_000918770
Insys_Anthem_000918771                   Insys_Anthem_000918771
Insys_Anthem_000918911                   Insys_Anthem_000918911
Insys_Anthem_000918912                   Insys_Anthem_000918912
Insys_Anthem_000918913                   Insys_Anthem_000918913
Insys_Anthem_000918914                   Insys_Anthem_000918914
Insys_Anthem_000918915                   Insys_Anthem_000918915
Insys_Anthem_000918916                   Insys_Anthem_000918916
Insys_Anthem_000918917                   Insys_Anthem_000918917
Insys_Anthem_000918918                   Insys_Anthem_000918918
Insys_Anthem_000918919                   Insys_Anthem_000918919
Insys_Anthem_000918920                   Insys_Anthem_000918920
Insys_Anthem_000918921                   Insys_Anthem_000918921
Insys_Anthem_000918922                   Insys_Anthem_000918922
Insys_Anthem_000918923                   Insys_Anthem_000918923
Insys_Anthem_000918924                   Insys_Anthem_000918924
Insys_Anthem_000918973                   Insys_Anthem_000918973
Insys_Anthem_000918978                   Insys_Anthem_000918978
Insys_Anthem_000919002                   Insys_Anthem_000919002
Insys_Anthem_000919008                   Insys_Anthem_000919008
Insys_Anthem_000919009                   Insys_Anthem_000919009
Insys_Anthem_000919010                   Insys_Anthem_000919010
Insys_Anthem_000919014                   Insys_Anthem_000919014
Insys_Anthem_000919138                   Insys_Anthem_000919138
Insys_Anthem_000919139                   Insys_Anthem_000919139
Insys_Anthem_000919142                   Insys_Anthem_000919142
Insys_Anthem_000919143                   Insys_Anthem_000919143
Insys_Anthem_000919144                   Insys_Anthem_000919144
Insys_Anthem_000919145                   Insys_Anthem_000919145
Insys_Anthem_000919146                   Insys_Anthem_000919146
Insys_Anthem_000919147                   Insys_Anthem_000919147
Insys_Anthem_000919148                   Insys_Anthem_000919148
Insys_Anthem_000919149                   Insys_Anthem_000919149
Insys_Anthem_000919150                   Insys_Anthem_000919150
Insys_Anthem_000919151                   Insys_Anthem_000919151
Insys_Anthem_000919152                   Insys_Anthem_000919152
Insys_Anthem_000919153                   Insys_Anthem_000919153
Insys_Anthem_000919243                   Insys_Anthem_000919243
Insys_Anthem_000919245                   Insys_Anthem_000919245
Insys_Anthem_000919248                   Insys_Anthem_000919248
Insys_Anthem_000919249                   Insys_Anthem_000919249
Insys_Anthem_000919250                   Insys_Anthem_000919250
Insys_Anthem_000919253                   Insys_Anthem_000919253
Insys_Anthem_000919256                   Insys_Anthem_000919256
Insys_Anthem_000919368                   Insys_Anthem_000919368
Insys_Anthem_000919369                   Insys_Anthem_000919369

                                                    606
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 608 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000919370                   Insys_Anthem_000919370
Insys_Anthem_000919371                   Insys_Anthem_000919371
Insys_Anthem_000919372                   Insys_Anthem_000919372
Insys_Anthem_000919373                   Insys_Anthem_000919373
Insys_Anthem_000919374                   Insys_Anthem_000919374
Insys_Anthem_000919375                   Insys_Anthem_000919375
Insys_Anthem_000919386                   Insys_Anthem_000919386
Insys_Anthem_000919387                   Insys_Anthem_000919387
Insys_Anthem_000919388                   Insys_Anthem_000919388
Insys_Anthem_000919389                   Insys_Anthem_000919389
Insys_Anthem_000919390                   Insys_Anthem_000919390
Insys_Anthem_000919391                   Insys_Anthem_000919391
Insys_Anthem_000919392                   Insys_Anthem_000919392
Insys_Anthem_000919394                   Insys_Anthem_000919394
Insys_Anthem_000919423                   Insys_Anthem_000919423
Insys_Anthem_000919425                   Insys_Anthem_000919425
Insys_Anthem_000919436                   Insys_Anthem_000919436
Insys_Anthem_000919442                   Insys_Anthem_000919442
Insys_Anthem_000919444                   Insys_Anthem_000919444
Insys_Anthem_000919456                   Insys_Anthem_000919456
Insys_Anthem_000919458                   Insys_Anthem_000919458
Insys_Anthem_000919459                   Insys_Anthem_000919459
Insys_Anthem_000919475                   Insys_Anthem_000919475
Insys_Anthem_000919492                   Insys_Anthem_000919492
Insys_Anthem_000919493                   Insys_Anthem_000919493
Insys_Anthem_000919494                   Insys_Anthem_000919494
Insys_Anthem_000919495                   Insys_Anthem_000919495
Insys_Anthem_000919496                   Insys_Anthem_000919496
Insys_Anthem_000919497                   Insys_Anthem_000919497
Insys_Anthem_000919498                   Insys_Anthem_000919498
Insys_Anthem_000919500                   Insys_Anthem_000919500
Insys_Anthem_000919502                   Insys_Anthem_000919502
Insys_Anthem_000919623                   Insys_Anthem_000919623
Insys_Anthem_000919624                   Insys_Anthem_000919624
Insys_Anthem_000919625                   Insys_Anthem_000919625
Insys_Anthem_000919626                   Insys_Anthem_000919626
Insys_Anthem_000919627                   Insys_Anthem_000919627
Insys_Anthem_000919628                   Insys_Anthem_000919628
Insys_Anthem_000919633                   Insys_Anthem_000919633
Insys_Anthem_000919634                   Insys_Anthem_000919634
Insys_Anthem_000919635                   Insys_Anthem_000919635
Insys_Anthem_000919636                   Insys_Anthem_000919636
Insys_Anthem_000919637                   Insys_Anthem_000919637
Insys_Anthem_000919638                   Insys_Anthem_000919638
Insys_Anthem_000919639                   Insys_Anthem_000919639
Insys_Anthem_000919640                   Insys_Anthem_000919640
Insys_Anthem_000919715                   Insys_Anthem_000919715

                                                    607
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 609 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000919835                   Insys_Anthem_000919835
Insys_Anthem_000919836                   Insys_Anthem_000919836
Insys_Anthem_000919837                   Insys_Anthem_000919837
Insys_Anthem_000919838                   Insys_Anthem_000919838
Insys_Anthem_000919839                   Insys_Anthem_000919839
Insys_Anthem_000919840                   Insys_Anthem_000919840
Insys_Anthem_000919841                   Insys_Anthem_000919841
Insys_Anthem_000919842                   Insys_Anthem_000919842
Insys_Anthem_000919843                   Insys_Anthem_000919843
Insys_Anthem_000919844                   Insys_Anthem_000919844
Insys_Anthem_000919845                   Insys_Anthem_000919845
Insys_Anthem_000919846                   Insys_Anthem_000919846
Insys_Anthem_000919847                   Insys_Anthem_000919847
Insys_Anthem_000919848                   Insys_Anthem_000919848
Insys_Anthem_000919942                   Insys_Anthem_000919942
Insys_Anthem_000919947                   Insys_Anthem_000919947
Insys_Anthem_000920071                   Insys_Anthem_000920071
Insys_Anthem_000920072                   Insys_Anthem_000920072
Insys_Anthem_000920073                   Insys_Anthem_000920073
Insys_Anthem_000920074                   Insys_Anthem_000920074
Insys_Anthem_000920075                   Insys_Anthem_000920075
Insys_Anthem_000920076                   Insys_Anthem_000920076
Insys_Anthem_000920077                   Insys_Anthem_000920077
Insys_Anthem_000920078                   Insys_Anthem_000920078
Insys_Anthem_000920079                   Insys_Anthem_000920079
Insys_Anthem_000920080                   Insys_Anthem_000920080
Insys_Anthem_000920081                   Insys_Anthem_000920081
Insys_Anthem_000920082                   Insys_Anthem_000920082
Insys_Anthem_000920083                   Insys_Anthem_000920083
Insys_Anthem_000920084                   Insys_Anthem_000920084
Insys_Anthem_000920094                   Insys_Anthem_000920094
Insys_Anthem_000920097                   Insys_Anthem_000920097
Insys_Anthem_000920099                   Insys_Anthem_000920099
Insys_Anthem_000920101                   Insys_Anthem_000920101
Insys_Anthem_000920146                   Insys_Anthem_000920146
Insys_Anthem_000920272                   Insys_Anthem_000920272
Insys_Anthem_000920273                   Insys_Anthem_000920273
Insys_Anthem_000920274                   Insys_Anthem_000920274
Insys_Anthem_000920275                   Insys_Anthem_000920275
Insys_Anthem_000920276                   Insys_Anthem_000920276
Insys_Anthem_000920277                   Insys_Anthem_000920277
Insys_Anthem_000920278                   Insys_Anthem_000920278
Insys_Anthem_000920279                   Insys_Anthem_000920279
Insys_Anthem_000920280                   Insys_Anthem_000920280
Insys_Anthem_000920281                   Insys_Anthem_000920281
Insys_Anthem_000920282                   Insys_Anthem_000920282
Insys_Anthem_000920283                   Insys_Anthem_000920283

                                                    608
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 610 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000920285                   Insys_Anthem_000920285
Insys_Anthem_000920286                   Insys_Anthem_000920286
Insys_Anthem_000920336                   Insys_Anthem_000920336
Insys_Anthem_000920458                   Insys_Anthem_000920458
Insys_Anthem_000920459                   Insys_Anthem_000920459
Insys_Anthem_000920460                   Insys_Anthem_000920460
Insys_Anthem_000920461                   Insys_Anthem_000920461
Insys_Anthem_000920462                   Insys_Anthem_000920462
Insys_Anthem_000920463                   Insys_Anthem_000920463
Insys_Anthem_000920464                   Insys_Anthem_000920464
Insys_Anthem_000920465                   Insys_Anthem_000920465
Insys_Anthem_000920466                   Insys_Anthem_000920466
Insys_Anthem_000920467                   Insys_Anthem_000920467
Insys_Anthem_000920468                   Insys_Anthem_000920468
Insys_Anthem_000920469                   Insys_Anthem_000920469
Insys_Anthem_000920470                   Insys_Anthem_000920470
Insys_Anthem_000920471                   Insys_Anthem_000920471
Insys_Anthem_000920517                   Insys_Anthem_000920517
Insys_Anthem_000920519                   Insys_Anthem_000920519
Insys_Anthem_000920868                   Insys_Anthem_000920868
Insys_Anthem_000920869                   Insys_Anthem_000920869
Insys_Anthem_000920870                   Insys_Anthem_000920870
Insys_Anthem_000920871                   Insys_Anthem_000920871
Insys_Anthem_000920872                   Insys_Anthem_000920872
Insys_Anthem_000920873                   Insys_Anthem_000920873
Insys_Anthem_000920874                   Insys_Anthem_000920874
Insys_Anthem_000920875                   Insys_Anthem_000920875
Insys_Anthem_000920876                   Insys_Anthem_000920876
Insys_Anthem_000920877                   Insys_Anthem_000920877
Insys_Anthem_000920878                   Insys_Anthem_000920878
Insys_Anthem_000920879                   Insys_Anthem_000920879
Insys_Anthem_000920880                   Insys_Anthem_000920880
Insys_Anthem_000920881                   Insys_Anthem_000920881
Insys_Anthem_000920882                   Insys_Anthem_000920882
Insys_Anthem_000920883                   Insys_Anthem_000920883
Insys_Anthem_000920884                   Insys_Anthem_000920884
Insys_Anthem_000920885                   Insys_Anthem_000920885
Insys_Anthem_000920886                   Insys_Anthem_000920886
Insys_Anthem_000920887                   Insys_Anthem_000920887
Insys_Anthem_000920888                   Insys_Anthem_000920888
Insys_Anthem_000920889                   Insys_Anthem_000920889
Insys_Anthem_000920965                   Insys_Anthem_000920965
Insys_Anthem_000921007                   Insys_Anthem_000921007
Insys_Anthem_000921013                   Insys_Anthem_000921013
Insys_Anthem_000921149                   Insys_Anthem_000921149
Insys_Anthem_000921195                   Insys_Anthem_000921195
Insys_Anthem_000921200                   Insys_Anthem_000921200

                                                    609
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 611 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000921201                   Insys_Anthem_000921201
Insys_Anthem_000921256                   Insys_Anthem_000921256
Insys_Anthem_000921521                   Insys_Anthem_000921521
Insys_Anthem_000921522                   Insys_Anthem_000921522
Insys_Anthem_000921523                   Insys_Anthem_000921523
Insys_Anthem_000921524                   Insys_Anthem_000921524
Insys_Anthem_000921525                   Insys_Anthem_000921525
Insys_Anthem_000921526                   Insys_Anthem_000921526
Insys_Anthem_000921527                   Insys_Anthem_000921527
Insys_Anthem_000921528                   Insys_Anthem_000921528
Insys_Anthem_000921529                   Insys_Anthem_000921529
Insys_Anthem_000921530                   Insys_Anthem_000921530
Insys_Anthem_000921531                   Insys_Anthem_000921531
Insys_Anthem_000921532                   Insys_Anthem_000921532
Insys_Anthem_000921533                   Insys_Anthem_000921533
Insys_Anthem_000921534                   Insys_Anthem_000921534
Insys_Anthem_000921535                   Insys_Anthem_000921535
Insys_Anthem_000921536                   Insys_Anthem_000921536
Insys_Anthem_000921537                   Insys_Anthem_000921537
Insys_Anthem_000921538                   Insys_Anthem_000921538
Insys_Anthem_000921539                   Insys_Anthem_000921539
Insys_Anthem_000921540                   Insys_Anthem_000921540
Insys_Anthem_000921541                   Insys_Anthem_000921541
Insys_Anthem_000921542                   Insys_Anthem_000921542
Insys_Anthem_000921816                   Insys_Anthem_000921816
Insys_Anthem_000921817                   Insys_Anthem_000921817
Insys_Anthem_000921818                   Insys_Anthem_000921818
Insys_Anthem_000921819                   Insys_Anthem_000921819
Insys_Anthem_000921820                   Insys_Anthem_000921820
Insys_Anthem_000921821                   Insys_Anthem_000921821
Insys_Anthem_000921822                   Insys_Anthem_000921822
Insys_Anthem_000921823                   Insys_Anthem_000921823
Insys_Anthem_000921824                   Insys_Anthem_000921824
Insys_Anthem_000921825                   Insys_Anthem_000921825
Insys_Anthem_000921826                   Insys_Anthem_000921826
Insys_Anthem_000921827                   Insys_Anthem_000921827
Insys_Anthem_000921828                   Insys_Anthem_000921828
Insys_Anthem_000921829                   Insys_Anthem_000921829
Insys_Anthem_000921830                   Insys_Anthem_000921830
Insys_Anthem_000921831                   Insys_Anthem_000921831
Insys_Anthem_000921832                   Insys_Anthem_000921832
Insys_Anthem_000921833                   Insys_Anthem_000921833
Insys_Anthem_000921834                   Insys_Anthem_000921834
Insys_Anthem_000921835                   Insys_Anthem_000921835
Insys_Anthem_000921836                   Insys_Anthem_000921836
Insys_Anthem_000921837                   Insys_Anthem_000921837
Insys_Anthem_000921926                   Insys_Anthem_000921926

                                                    610
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 612 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000922254                   Insys_Anthem_000922254
Insys_Anthem_000922255                   Insys_Anthem_000922255
Insys_Anthem_000922256                   Insys_Anthem_000922256
Insys_Anthem_000922257                   Insys_Anthem_000922257
Insys_Anthem_000922258                   Insys_Anthem_000922258
Insys_Anthem_000922259                   Insys_Anthem_000922259
Insys_Anthem_000922260                   Insys_Anthem_000922260
Insys_Anthem_000922261                   Insys_Anthem_000922261
Insys_Anthem_000922262                   Insys_Anthem_000922262
Insys_Anthem_000922263                   Insys_Anthem_000922263
Insys_Anthem_000922264                   Insys_Anthem_000922264
Insys_Anthem_000922265                   Insys_Anthem_000922265
Insys_Anthem_000922266                   Insys_Anthem_000922266
Insys_Anthem_000922267                   Insys_Anthem_000922267
Insys_Anthem_000922268                   Insys_Anthem_000922268
Insys_Anthem_000922269                   Insys_Anthem_000922269
Insys_Anthem_000922270                   Insys_Anthem_000922270
Insys_Anthem_000922271                   Insys_Anthem_000922271
Insys_Anthem_000922272                   Insys_Anthem_000922272
Insys_Anthem_000922273                   Insys_Anthem_000922273
Insys_Anthem_000922274                   Insys_Anthem_000922274
Insys_Anthem_000922275                   Insys_Anthem_000922275
Insys_Anthem_000922341                   Insys_Anthem_000922341
Insys_Anthem_000922630                   Insys_Anthem_000922630
Insys_Anthem_000922631                   Insys_Anthem_000922631
Insys_Anthem_000922632                   Insys_Anthem_000922632
Insys_Anthem_000922633                   Insys_Anthem_000922633
Insys_Anthem_000922634                   Insys_Anthem_000922634
Insys_Anthem_000922635                   Insys_Anthem_000922635
Insys_Anthem_000922636                   Insys_Anthem_000922636
Insys_Anthem_000922637                   Insys_Anthem_000922637
Insys_Anthem_000922638                   Insys_Anthem_000922638
Insys_Anthem_000922639                   Insys_Anthem_000922639
Insys_Anthem_000922640                   Insys_Anthem_000922640
Insys_Anthem_000922641                   Insys_Anthem_000922641
Insys_Anthem_000922642                   Insys_Anthem_000922642
Insys_Anthem_000922643                   Insys_Anthem_000922643
Insys_Anthem_000922644                   Insys_Anthem_000922644
Insys_Anthem_000922645                   Insys_Anthem_000922645
Insys_Anthem_000922646                   Insys_Anthem_000922646
Insys_Anthem_000922647                   Insys_Anthem_000922647
Insys_Anthem_000922648                   Insys_Anthem_000922648
Insys_Anthem_000922649                   Insys_Anthem_000922649
Insys_Anthem_000922650                   Insys_Anthem_000922650
Insys_Anthem_000922651                   Insys_Anthem_000922651
Insys_Anthem_000922691                   Insys_Anthem_000922691
Insys_Anthem_000923026                   Insys_Anthem_000923026

                                                    611
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 613 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000923027                   Insys_Anthem_000923027
Insys_Anthem_000923028                   Insys_Anthem_000923028
Insys_Anthem_000923029                   Insys_Anthem_000923029
Insys_Anthem_000923030                   Insys_Anthem_000923030
Insys_Anthem_000923031                   Insys_Anthem_000923031
Insys_Anthem_000923032                   Insys_Anthem_000923032
Insys_Anthem_000923033                   Insys_Anthem_000923033
Insys_Anthem_000923034                   Insys_Anthem_000923034
Insys_Anthem_000923035                   Insys_Anthem_000923035
Insys_Anthem_000923036                   Insys_Anthem_000923036
Insys_Anthem_000923037                   Insys_Anthem_000923037
Insys_Anthem_000923038                   Insys_Anthem_000923038
Insys_Anthem_000923039                   Insys_Anthem_000923039
Insys_Anthem_000923040                   Insys_Anthem_000923040
Insys_Anthem_000923041                   Insys_Anthem_000923041
Insys_Anthem_000923042                   Insys_Anthem_000923042
Insys_Anthem_000923043                   Insys_Anthem_000923043
Insys_Anthem_000923044                   Insys_Anthem_000923044
Insys_Anthem_000923045                   Insys_Anthem_000923045
Insys_Anthem_000923046                   Insys_Anthem_000923046
Insys_Anthem_000923047                   Insys_Anthem_000923047
Insys_Anthem_000923121                   Insys_Anthem_000923121
Insys_Anthem_000923182                   Insys_Anthem_000923182
Insys_Anthem_000923186                   Insys_Anthem_000923186
Insys_Anthem_000923187                   Insys_Anthem_000923187
Insys_Anthem_000923192                   Insys_Anthem_000923192
Insys_Anthem_000923425                   Insys_Anthem_000923425
Insys_Anthem_000923426                   Insys_Anthem_000923426
Insys_Anthem_000923427                   Insys_Anthem_000923427
Insys_Anthem_000923428                   Insys_Anthem_000923428
Insys_Anthem_000923429                   Insys_Anthem_000923429
Insys_Anthem_000923430                   Insys_Anthem_000923430
Insys_Anthem_000923431                   Insys_Anthem_000923431
Insys_Anthem_000923432                   Insys_Anthem_000923432
Insys_Anthem_000923433                   Insys_Anthem_000923433
Insys_Anthem_000923434                   Insys_Anthem_000923434
Insys_Anthem_000923435                   Insys_Anthem_000923435
Insys_Anthem_000923436                   Insys_Anthem_000923436
Insys_Anthem_000923437                   Insys_Anthem_000923437
Insys_Anthem_000923438                   Insys_Anthem_000923438
Insys_Anthem_000923439                   Insys_Anthem_000923439
Insys_Anthem_000923440                   Insys_Anthem_000923440
Insys_Anthem_000923441                   Insys_Anthem_000923441
Insys_Anthem_000923442                   Insys_Anthem_000923442
Insys_Anthem_000923443                   Insys_Anthem_000923443
Insys_Anthem_000923444                   Insys_Anthem_000923444
Insys_Anthem_000923445                   Insys_Anthem_000923445

                                                    612
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 614 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000923446                   Insys_Anthem_000923446
Insys_Anthem_000923806                   Insys_Anthem_000923806
Insys_Anthem_000923807                   Insys_Anthem_000923807
Insys_Anthem_000923808                   Insys_Anthem_000923808
Insys_Anthem_000923809                   Insys_Anthem_000923809
Insys_Anthem_000923810                   Insys_Anthem_000923810
Insys_Anthem_000923811                   Insys_Anthem_000923811
Insys_Anthem_000923812                   Insys_Anthem_000923812
Insys_Anthem_000923813                   Insys_Anthem_000923813
Insys_Anthem_000923814                   Insys_Anthem_000923814
Insys_Anthem_000923815                   Insys_Anthem_000923815
Insys_Anthem_000923816                   Insys_Anthem_000923816
Insys_Anthem_000923817                   Insys_Anthem_000923817
Insys_Anthem_000923818                   Insys_Anthem_000923818
Insys_Anthem_000923819                   Insys_Anthem_000923819
Insys_Anthem_000923820                   Insys_Anthem_000923820
Insys_Anthem_000923821                   Insys_Anthem_000923821
Insys_Anthem_000923822                   Insys_Anthem_000923822
Insys_Anthem_000923823                   Insys_Anthem_000923823
Insys_Anthem_000923824                   Insys_Anthem_000923824
Insys_Anthem_000923825                   Insys_Anthem_000923825
Insys_Anthem_000923826                   Insys_Anthem_000923826
Insys_Anthem_000923827                   Insys_Anthem_000923827
Insys_Anthem_000923848                   Insys_Anthem_000923848
Insys_Anthem_000923849                   Insys_Anthem_000923849
Insys_Anthem_000923850                   Insys_Anthem_000923850
Insys_Anthem_000923891                   Insys_Anthem_000923891
Insys_Anthem_000924291                   Insys_Anthem_000924291
Insys_Anthem_000924292                   Insys_Anthem_000924292
Insys_Anthem_000924293                   Insys_Anthem_000924293
Insys_Anthem_000924294                   Insys_Anthem_000924294
Insys_Anthem_000924295                   Insys_Anthem_000924295
Insys_Anthem_000924296                   Insys_Anthem_000924296
Insys_Anthem_000924297                   Insys_Anthem_000924297
Insys_Anthem_000924298                   Insys_Anthem_000924298
Insys_Anthem_000924299                   Insys_Anthem_000924299
Insys_Anthem_000924300                   Insys_Anthem_000924300
Insys_Anthem_000924301                   Insys_Anthem_000924301
Insys_Anthem_000924302                   Insys_Anthem_000924302
Insys_Anthem_000924303                   Insys_Anthem_000924303
Insys_Anthem_000924304                   Insys_Anthem_000924304
Insys_Anthem_000924305                   Insys_Anthem_000924305
Insys_Anthem_000924306                   Insys_Anthem_000924306
Insys_Anthem_000924307                   Insys_Anthem_000924307
Insys_Anthem_000924308                   Insys_Anthem_000924308
Insys_Anthem_000924309                   Insys_Anthem_000924309
Insys_Anthem_000924310                   Insys_Anthem_000924310

                                                    613
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 615 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000924311                   Insys_Anthem_000924311
Insys_Anthem_000924312                   Insys_Anthem_000924312
Insys_Anthem_000924396                   Insys_Anthem_000924396
Insys_Anthem_000924426                   Insys_Anthem_000924426
Insys_Anthem_000924427                   Insys_Anthem_000924427
Insys_Anthem_000924428                   Insys_Anthem_000924428
Insys_Anthem_000924429                   Insys_Anthem_000924429
Insys_Anthem_000924671                   Insys_Anthem_000924671
Insys_Anthem_000924672                   Insys_Anthem_000924672
Insys_Anthem_000924673                   Insys_Anthem_000924673
Insys_Anthem_000924674                   Insys_Anthem_000924674
Insys_Anthem_000924675                   Insys_Anthem_000924675
Insys_Anthem_000924676                   Insys_Anthem_000924676
Insys_Anthem_000924677                   Insys_Anthem_000924677
Insys_Anthem_000924678                   Insys_Anthem_000924678
Insys_Anthem_000924679                   Insys_Anthem_000924679
Insys_Anthem_000924680                   Insys_Anthem_000924680
Insys_Anthem_000924681                   Insys_Anthem_000924681
Insys_Anthem_000924682                   Insys_Anthem_000924682
Insys_Anthem_000924683                   Insys_Anthem_000924683
Insys_Anthem_000924684                   Insys_Anthem_000924684
Insys_Anthem_000924685                   Insys_Anthem_000924685
Insys_Anthem_000924686                   Insys_Anthem_000924686
Insys_Anthem_000924687                   Insys_Anthem_000924687
Insys_Anthem_000924688                   Insys_Anthem_000924688
Insys_Anthem_000924689                   Insys_Anthem_000924689
Insys_Anthem_000924690                   Insys_Anthem_000924690
Insys_Anthem_000924691                   Insys_Anthem_000924691
Insys_Anthem_000924692                   Insys_Anthem_000924692
Insys_Anthem_000924839                   Insys_Anthem_000924839
Insys_Anthem_000924841                   Insys_Anthem_000924841
Insys_Anthem_000925103                   Insys_Anthem_000925103
Insys_Anthem_000925104                   Insys_Anthem_000925104
Insys_Anthem_000925105                   Insys_Anthem_000925105
Insys_Anthem_000925106                   Insys_Anthem_000925106
Insys_Anthem_000925107                   Insys_Anthem_000925107
Insys_Anthem_000925108                   Insys_Anthem_000925108
Insys_Anthem_000925109                   Insys_Anthem_000925109
Insys_Anthem_000925110                   Insys_Anthem_000925110
Insys_Anthem_000925111                   Insys_Anthem_000925111
Insys_Anthem_000925112                   Insys_Anthem_000925112
Insys_Anthem_000925113                   Insys_Anthem_000925113
Insys_Anthem_000925114                   Insys_Anthem_000925114
Insys_Anthem_000925115                   Insys_Anthem_000925115
Insys_Anthem_000925116                   Insys_Anthem_000925116
Insys_Anthem_000925117                   Insys_Anthem_000925117
Insys_Anthem_000925118                   Insys_Anthem_000925118

                                                    614
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 616 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000925119                   Insys_Anthem_000925119
Insys_Anthem_000925120                   Insys_Anthem_000925120
Insys_Anthem_000925121                   Insys_Anthem_000925121
Insys_Anthem_000925122                   Insys_Anthem_000925122
Insys_Anthem_000925123                   Insys_Anthem_000925123
Insys_Anthem_000925124                   Insys_Anthem_000925124
Insys_Anthem_000925427                   Insys_Anthem_000925427
Insys_Anthem_000925428                   Insys_Anthem_000925428
Insys_Anthem_000925429                   Insys_Anthem_000925429
Insys_Anthem_000925430                   Insys_Anthem_000925430
Insys_Anthem_000925431                   Insys_Anthem_000925431
Insys_Anthem_000925432                   Insys_Anthem_000925432
Insys_Anthem_000925433                   Insys_Anthem_000925433
Insys_Anthem_000925434                   Insys_Anthem_000925434
Insys_Anthem_000925435                   Insys_Anthem_000925435
Insys_Anthem_000925436                   Insys_Anthem_000925436
Insys_Anthem_000925437                   Insys_Anthem_000925437
Insys_Anthem_000925438                   Insys_Anthem_000925438
Insys_Anthem_000925439                   Insys_Anthem_000925439
Insys_Anthem_000925440                   Insys_Anthem_000925440
Insys_Anthem_000925441                   Insys_Anthem_000925441
Insys_Anthem_000925442                   Insys_Anthem_000925442
Insys_Anthem_000925443                   Insys_Anthem_000925443
Insys_Anthem_000925444                   Insys_Anthem_000925444
Insys_Anthem_000925445                   Insys_Anthem_000925445
Insys_Anthem_000925446                   Insys_Anthem_000925446
Insys_Anthem_000925447                   Insys_Anthem_000925447
Insys_Anthem_000925448                   Insys_Anthem_000925448
Insys_Anthem_000925466                   Insys_Anthem_000925466
Insys_Anthem_000925467                   Insys_Anthem_000925467
Insys_Anthem_000925468                   Insys_Anthem_000925468
Insys_Anthem_000925503                   Insys_Anthem_000925503
Insys_Anthem_000925507                   Insys_Anthem_000925507
Insys_Anthem_000925508                   Insys_Anthem_000925508
Insys_Anthem_000925521                   Insys_Anthem_000925521
Insys_Anthem_000925522                   Insys_Anthem_000925522
Insys_Anthem_000925548                   Insys_Anthem_000925548
Insys_Anthem_000925550                   Insys_Anthem_000925550
Insys_Anthem_000925564                   Insys_Anthem_000925564
Insys_Anthem_000925641                   Insys_Anthem_000925641
Insys_Anthem_000925901                   Insys_Anthem_000925901
Insys_Anthem_000925902                   Insys_Anthem_000925902
Insys_Anthem_000925903                   Insys_Anthem_000925903
Insys_Anthem_000925904                   Insys_Anthem_000925904
Insys_Anthem_000925905                   Insys_Anthem_000925905
Insys_Anthem_000925906                   Insys_Anthem_000925906
Insys_Anthem_000925907                   Insys_Anthem_000925907

                                                    615
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 617 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000925908                   Insys_Anthem_000925908
Insys_Anthem_000925909                   Insys_Anthem_000925909
Insys_Anthem_000925910                   Insys_Anthem_000925910
Insys_Anthem_000925911                   Insys_Anthem_000925911
Insys_Anthem_000925912                   Insys_Anthem_000925912
Insys_Anthem_000925913                   Insys_Anthem_000925913
Insys_Anthem_000925914                   Insys_Anthem_000925914
Insys_Anthem_000925915                   Insys_Anthem_000925915
Insys_Anthem_000925916                   Insys_Anthem_000925916
Insys_Anthem_000925917                   Insys_Anthem_000925917
Insys_Anthem_000925918                   Insys_Anthem_000925918
Insys_Anthem_000925919                   Insys_Anthem_000925919
Insys_Anthem_000925920                   Insys_Anthem_000925920
Insys_Anthem_000925921                   Insys_Anthem_000925921
Insys_Anthem_000925922                   Insys_Anthem_000925922
Insys_Anthem_000925963                   Insys_Anthem_000925963
Insys_Anthem_000925966                   Insys_Anthem_000925966
Insys_Anthem_000926001                   Insys_Anthem_000926001
Insys_Anthem_000926002                   Insys_Anthem_000926002
Insys_Anthem_000926047                   Insys_Anthem_000926047
Insys_Anthem_000926296                   Insys_Anthem_000926296
Insys_Anthem_000926297                   Insys_Anthem_000926297
Insys_Anthem_000926298                   Insys_Anthem_000926298
Insys_Anthem_000926299                   Insys_Anthem_000926299
Insys_Anthem_000926300                   Insys_Anthem_000926300
Insys_Anthem_000926301                   Insys_Anthem_000926301
Insys_Anthem_000926302                   Insys_Anthem_000926302
Insys_Anthem_000926303                   Insys_Anthem_000926303
Insys_Anthem_000926304                   Insys_Anthem_000926304
Insys_Anthem_000926305                   Insys_Anthem_000926305
Insys_Anthem_000926306                   Insys_Anthem_000926306
Insys_Anthem_000926307                   Insys_Anthem_000926307
Insys_Anthem_000926308                   Insys_Anthem_000926308
Insys_Anthem_000926309                   Insys_Anthem_000926309
Insys_Anthem_000926310                   Insys_Anthem_000926310
Insys_Anthem_000926311                   Insys_Anthem_000926311
Insys_Anthem_000926312                   Insys_Anthem_000926312
Insys_Anthem_000926313                   Insys_Anthem_000926313
Insys_Anthem_000926314                   Insys_Anthem_000926314
Insys_Anthem_000926315                   Insys_Anthem_000926315
Insys_Anthem_000926316                   Insys_Anthem_000926316
Insys_Anthem_000926317                   Insys_Anthem_000926317
Insys_Anthem_000926339                   Insys_Anthem_000926339
Insys_Anthem_000926352                   Insys_Anthem_000926352
Insys_Anthem_000926355                   Insys_Anthem_000926355
Insys_Anthem_000926398                   Insys_Anthem_000926398
Insys_Anthem_000926411                   Insys_Anthem_000926411

                                                    616
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 618 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000926454                   Insys_Anthem_000926454
Insys_Anthem_000926455                   Insys_Anthem_000926455
Insys_Anthem_000926696                   Insys_Anthem_000926696
Insys_Anthem_000926697                   Insys_Anthem_000926697
Insys_Anthem_000926698                   Insys_Anthem_000926698
Insys_Anthem_000926699                   Insys_Anthem_000926699
Insys_Anthem_000926700                   Insys_Anthem_000926700
Insys_Anthem_000926701                   Insys_Anthem_000926701
Insys_Anthem_000926702                   Insys_Anthem_000926702
Insys_Anthem_000926703                   Insys_Anthem_000926703
Insys_Anthem_000926704                   Insys_Anthem_000926704
Insys_Anthem_000926705                   Insys_Anthem_000926705
Insys_Anthem_000926706                   Insys_Anthem_000926706
Insys_Anthem_000926707                   Insys_Anthem_000926707
Insys_Anthem_000926708                   Insys_Anthem_000926708
Insys_Anthem_000926709                   Insys_Anthem_000926709
Insys_Anthem_000926710                   Insys_Anthem_000926710
Insys_Anthem_000926711                   Insys_Anthem_000926711
Insys_Anthem_000926712                   Insys_Anthem_000926712
Insys_Anthem_000926713                   Insys_Anthem_000926713
Insys_Anthem_000926714                   Insys_Anthem_000926714
Insys_Anthem_000926715                   Insys_Anthem_000926715
Insys_Anthem_000926716                   Insys_Anthem_000926716
Insys_Anthem_000926717                   Insys_Anthem_000926717
Insys_Anthem_000926732                   Insys_Anthem_000926732
Insys_Anthem_000926735                   Insys_Anthem_000926735
Insys_Anthem_000926766                   Insys_Anthem_000926766
Insys_Anthem_000926773                   Insys_Anthem_000926773
Insys_Anthem_000926798                   Insys_Anthem_000926798
Insys_Anthem_000926820                   Insys_Anthem_000926820
Insys_Anthem_000927051                   Insys_Anthem_000927051
Insys_Anthem_000927052                   Insys_Anthem_000927052
Insys_Anthem_000927053                   Insys_Anthem_000927053
Insys_Anthem_000927054                   Insys_Anthem_000927054
Insys_Anthem_000927055                   Insys_Anthem_000927055
Insys_Anthem_000927056                   Insys_Anthem_000927056
Insys_Anthem_000927057                   Insys_Anthem_000927057
Insys_Anthem_000927058                   Insys_Anthem_000927058
Insys_Anthem_000927059                   Insys_Anthem_000927059
Insys_Anthem_000927060                   Insys_Anthem_000927060
Insys_Anthem_000927061                   Insys_Anthem_000927061
Insys_Anthem_000927062                   Insys_Anthem_000927062
Insys_Anthem_000927063                   Insys_Anthem_000927063
Insys_Anthem_000927064                   Insys_Anthem_000927064
Insys_Anthem_000927065                   Insys_Anthem_000927065
Insys_Anthem_000927066                   Insys_Anthem_000927066
Insys_Anthem_000927067                   Insys_Anthem_000927067

                                                    617
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 619 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000927068                   Insys_Anthem_000927068
Insys_Anthem_000927069                   Insys_Anthem_000927069
Insys_Anthem_000927070                   Insys_Anthem_000927070
Insys_Anthem_000927071                   Insys_Anthem_000927071
Insys_Anthem_000927072                   Insys_Anthem_000927072
Insys_Anthem_000927113                   Insys_Anthem_000927113
Insys_Anthem_000927116                   Insys_Anthem_000927116
Insys_Anthem_000927140                   Insys_Anthem_000927140
Insys_Anthem_000927196                   Insys_Anthem_000927196
Insys_Anthem_000927197                   Insys_Anthem_000927197
Insys_Anthem_000927198                   Insys_Anthem_000927198
Insys_Anthem_000927199                   Insys_Anthem_000927199
Insys_Anthem_000927200                   Insys_Anthem_000927200
Insys_Anthem_000927483                   Insys_Anthem_000927483
Insys_Anthem_000927484                   Insys_Anthem_000927484
Insys_Anthem_000927485                   Insys_Anthem_000927485
Insys_Anthem_000927486                   Insys_Anthem_000927486
Insys_Anthem_000927487                   Insys_Anthem_000927487
Insys_Anthem_000927488                   Insys_Anthem_000927488
Insys_Anthem_000927489                   Insys_Anthem_000927489
Insys_Anthem_000927490                   Insys_Anthem_000927490
Insys_Anthem_000927491                   Insys_Anthem_000927491
Insys_Anthem_000927492                   Insys_Anthem_000927492
Insys_Anthem_000927493                   Insys_Anthem_000927493
Insys_Anthem_000927494                   Insys_Anthem_000927494
Insys_Anthem_000927495                   Insys_Anthem_000927495
Insys_Anthem_000927496                   Insys_Anthem_000927496
Insys_Anthem_000927497                   Insys_Anthem_000927497
Insys_Anthem_000927498                   Insys_Anthem_000927498
Insys_Anthem_000927499                   Insys_Anthem_000927499
Insys_Anthem_000927500                   Insys_Anthem_000927500
Insys_Anthem_000927501                   Insys_Anthem_000927501
Insys_Anthem_000927502                   Insys_Anthem_000927502
Insys_Anthem_000927503                   Insys_Anthem_000927503
Insys_Anthem_000927504                   Insys_Anthem_000927504
Insys_Anthem_000929563                   Insys_Anthem_000929563
Insys_Anthem_000929566                   Insys_Anthem_000929566
Insys_Anthem_000929875                   Insys_Anthem_000929875
Insys_Anthem_000929876                   Insys_Anthem_000929876
Insys_Anthem_000929877                   Insys_Anthem_000929877
Insys_Anthem_000929878                   Insys_Anthem_000929878
Insys_Anthem_000929879                   Insys_Anthem_000929879
Insys_Anthem_000929880                   Insys_Anthem_000929880
Insys_Anthem_000929881                   Insys_Anthem_000929881
Insys_Anthem_000929882                   Insys_Anthem_000929882
Insys_Anthem_000929883                   Insys_Anthem_000929883
Insys_Anthem_000929884                   Insys_Anthem_000929884

                                                    618
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 620 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000929885                   Insys_Anthem_000929885
Insys_Anthem_000929886                   Insys_Anthem_000929886
Insys_Anthem_000929887                   Insys_Anthem_000929887
Insys_Anthem_000929888                   Insys_Anthem_000929888
Insys_Anthem_000929889                   Insys_Anthem_000929889
Insys_Anthem_000929890                   Insys_Anthem_000929890
Insys_Anthem_000929891                   Insys_Anthem_000929891
Insys_Anthem_000929892                   Insys_Anthem_000929892
Insys_Anthem_000929893                   Insys_Anthem_000929893
Insys_Anthem_000929894                   Insys_Anthem_000929894
Insys_Anthem_000929895                   Insys_Anthem_000929895
Insys_Anthem_000929896                   Insys_Anthem_000929896
Insys_Anthem_000929897                   Insys_Anthem_000929897
Insys_Anthem_000929898                   Insys_Anthem_000929898
Insys_Anthem_000929899                   Insys_Anthem_000929899
Insys_Anthem_000929900                   Insys_Anthem_000929900
Insys_Anthem_000929901                   Insys_Anthem_000929901
Insys_Anthem_000929902                   Insys_Anthem_000929902
Insys_Anthem_000929903                   Insys_Anthem_000929903
Insys_Anthem_000929904                   Insys_Anthem_000929904
Insys_Anthem_000929911                   Insys_Anthem_000929911
Insys_Anthem_000929913                   Insys_Anthem_000929913
Insys_Anthem_000929917                   Insys_Anthem_000929917
Insys_Anthem_000930255                   Insys_Anthem_000930255
Insys_Anthem_000930256                   Insys_Anthem_000930256
Insys_Anthem_000930257                   Insys_Anthem_000930257
Insys_Anthem_000930258                   Insys_Anthem_000930258
Insys_Anthem_000930259                   Insys_Anthem_000930259
Insys_Anthem_000930260                   Insys_Anthem_000930260
Insys_Anthem_000930261                   Insys_Anthem_000930261
Insys_Anthem_000930262                   Insys_Anthem_000930262
Insys_Anthem_000930263                   Insys_Anthem_000930263
Insys_Anthem_000930264                   Insys_Anthem_000930264
Insys_Anthem_000930265                   Insys_Anthem_000930265
Insys_Anthem_000930266                   Insys_Anthem_000930266
Insys_Anthem_000930267                   Insys_Anthem_000930267
Insys_Anthem_000930268                   Insys_Anthem_000930268
Insys_Anthem_000930269                   Insys_Anthem_000930269
Insys_Anthem_000930270                   Insys_Anthem_000930270
Insys_Anthem_000930271                   Insys_Anthem_000930271
Insys_Anthem_000930272                   Insys_Anthem_000930272
Insys_Anthem_000930273                   Insys_Anthem_000930273
Insys_Anthem_000930274                   Insys_Anthem_000930274
Insys_Anthem_000930275                   Insys_Anthem_000930275
Insys_Anthem_000930276                   Insys_Anthem_000930276
Insys_Anthem_000930277                   Insys_Anthem_000930277
Insys_Anthem_000930278                   Insys_Anthem_000930278

                                                    619
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 621 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000930279                   Insys_Anthem_000930279
Insys_Anthem_000930280                   Insys_Anthem_000930280
Insys_Anthem_000930281                   Insys_Anthem_000930281
Insys_Anthem_000930282                   Insys_Anthem_000930282
Insys_Anthem_000930283                   Insys_Anthem_000930283
Insys_Anthem_000930284                   Insys_Anthem_000930284
Insys_Anthem_000930291                   Insys_Anthem_000930291
Insys_Anthem_000930293                   Insys_Anthem_000930293
Insys_Anthem_000930363                   Insys_Anthem_000930363
Insys_Anthem_000930652                   Insys_Anthem_000930652
Insys_Anthem_000930655                   Insys_Anthem_000930655
Insys_Anthem_000930657                   Insys_Anthem_000930657
Insys_Anthem_000930664                   Insys_Anthem_000930664
Insys_Anthem_000930665                   Insys_Anthem_000930665
Insys_Anthem_000930846                   Insys_Anthem_000930846
Insys_Anthem_000930848                   Insys_Anthem_000930848
Insys_Anthem_000931320                   Insys_Anthem_000931320
Insys_Anthem_000931662                   Insys_Anthem_000931662
Insys_Anthem_000931749                   Insys_Anthem_000931749
Insys_Anthem_000931750                   Insys_Anthem_000931750
Insys_Anthem_000931917                   Insys_Anthem_000931917
Insys_Anthem_000931919                   Insys_Anthem_000931919
Insys_Anthem_000931941                   Insys_Anthem_000931941
Insys_Anthem_000931943                   Insys_Anthem_000931943
Insys_Anthem_000932375                   Insys_Anthem_000932375
Insys_Anthem_000932409                   Insys_Anthem_000932409
Insys_Anthem_000932411                   Insys_Anthem_000932411
Insys_Anthem_000932414                   Insys_Anthem_000932414
Insys_Anthem_000932748                   Insys_Anthem_000932748
Insys_Anthem_000932749                   Insys_Anthem_000932749
Insys_Anthem_000932750                   Insys_Anthem_000932750
Insys_Anthem_000932751                   Insys_Anthem_000932751
Insys_Anthem_000932752                   Insys_Anthem_000932752
Insys_Anthem_000932753                   Insys_Anthem_000932753
Insys_Anthem_000932754                   Insys_Anthem_000932754
Insys_Anthem_000932755                   Insys_Anthem_000932755
Insys_Anthem_000932756                   Insys_Anthem_000932756
Insys_Anthem_000932757                   Insys_Anthem_000932757
Insys_Anthem_000932758                   Insys_Anthem_000932758
Insys_Anthem_000932759                   Insys_Anthem_000932759
Insys_Anthem_000932760                   Insys_Anthem_000932760
Insys_Anthem_000932761                   Insys_Anthem_000932761
Insys_Anthem_000932762                   Insys_Anthem_000932762
Insys_Anthem_000932763                   Insys_Anthem_000932763
Insys_Anthem_000932764                   Insys_Anthem_000932764
Insys_Anthem_000932765                   Insys_Anthem_000932765
Insys_Anthem_000932766                   Insys_Anthem_000932766

                                                    620
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 622 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000932767                   Insys_Anthem_000932767
Insys_Anthem_000932768                   Insys_Anthem_000932768
Insys_Anthem_000932769                   Insys_Anthem_000932769
Insys_Anthem_000932770                   Insys_Anthem_000932770
Insys_Anthem_000932771                   Insys_Anthem_000932771
Insys_Anthem_000932772                   Insys_Anthem_000932772
Insys_Anthem_000932773                   Insys_Anthem_000932773
Insys_Anthem_000932774                   Insys_Anthem_000932774
Insys_Anthem_000932775                   Insys_Anthem_000932775
Insys_Anthem_000932776                   Insys_Anthem_000932776
Insys_Anthem_000932777                   Insys_Anthem_000932777
Insys_Anthem_000933127                   Insys_Anthem_000933127
Insys_Anthem_000933128                   Insys_Anthem_000933128
Insys_Anthem_000933129                   Insys_Anthem_000933129
Insys_Anthem_000933130                   Insys_Anthem_000933130
Insys_Anthem_000933131                   Insys_Anthem_000933131
Insys_Anthem_000933132                   Insys_Anthem_000933132
Insys_Anthem_000933133                   Insys_Anthem_000933133
Insys_Anthem_000933134                   Insys_Anthem_000933134
Insys_Anthem_000933135                   Insys_Anthem_000933135
Insys_Anthem_000933136                   Insys_Anthem_000933136
Insys_Anthem_000933137                   Insys_Anthem_000933137
Insys_Anthem_000933138                   Insys_Anthem_000933138
Insys_Anthem_000933139                   Insys_Anthem_000933139
Insys_Anthem_000933140                   Insys_Anthem_000933140
Insys_Anthem_000933141                   Insys_Anthem_000933141
Insys_Anthem_000933142                   Insys_Anthem_000933142
Insys_Anthem_000933143                   Insys_Anthem_000933143
Insys_Anthem_000933144                   Insys_Anthem_000933144
Insys_Anthem_000933145                   Insys_Anthem_000933145
Insys_Anthem_000933146                   Insys_Anthem_000933146
Insys_Anthem_000933147                   Insys_Anthem_000933147
Insys_Anthem_000933148                   Insys_Anthem_000933148
Insys_Anthem_000933149                   Insys_Anthem_000933149
Insys_Anthem_000933150                   Insys_Anthem_000933150
Insys_Anthem_000933151                   Insys_Anthem_000933151
Insys_Anthem_000933152                   Insys_Anthem_000933152
Insys_Anthem_000933153                   Insys_Anthem_000933153
Insys_Anthem_000933154                   Insys_Anthem_000933154
Insys_Anthem_000933155                   Insys_Anthem_000933155
Insys_Anthem_000933156                   Insys_Anthem_000933156
Insys_Anthem_000933182                   Insys_Anthem_000933182
Insys_Anthem_000933221                   Insys_Anthem_000933221
Insys_Anthem_000933222                   Insys_Anthem_000933222
Insys_Anthem_000933318                   Insys_Anthem_000933318
Insys_Anthem_000933320                   Insys_Anthem_000933320
Insys_Anthem_000933323                   Insys_Anthem_000933323

                                                    621
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 623 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000933328                   Insys_Anthem_000933328
Insys_Anthem_000933334                   Insys_Anthem_000933334
Insys_Anthem_000933335                   Insys_Anthem_000933335
Insys_Anthem_000933336                   Insys_Anthem_000933336
Insys_Anthem_000933337                   Insys_Anthem_000933337
Insys_Anthem_000933338                   Insys_Anthem_000933338
Insys_Anthem_000933339                   Insys_Anthem_000933339
Insys_Anthem_000933340                   Insys_Anthem_000933340
Insys_Anthem_000933341                   Insys_Anthem_000933341
Insys_Anthem_000933342                   Insys_Anthem_000933342
Insys_Anthem_000933343                   Insys_Anthem_000933343
Insys_Anthem_000933344                   Insys_Anthem_000933344
Insys_Anthem_000933345                   Insys_Anthem_000933345
Insys_Anthem_000933346                   Insys_Anthem_000933346
Insys_Anthem_000933347                   Insys_Anthem_000933347
Insys_Anthem_000933348                   Insys_Anthem_000933348
Insys_Anthem_000933349                   Insys_Anthem_000933349
Insys_Anthem_000933350                   Insys_Anthem_000933350
Insys_Anthem_000933351                   Insys_Anthem_000933351
Insys_Anthem_000933353                   Insys_Anthem_000933353
Insys_Anthem_000933355                   Insys_Anthem_000933355
Insys_Anthem_000933366                   Insys_Anthem_000933366
Insys_Anthem_000933367                   Insys_Anthem_000933367
Insys_Anthem_000933368                   Insys_Anthem_000933368
Insys_Anthem_000933369                   Insys_Anthem_000933369
Insys_Anthem_000933370                   Insys_Anthem_000933370
Insys_Anthem_000933371                   Insys_Anthem_000933371
Insys_Anthem_000933372                   Insys_Anthem_000933372
Insys_Anthem_000933373                   Insys_Anthem_000933373
Insys_Anthem_000933374                   Insys_Anthem_000933374
Insys_Anthem_000933375                   Insys_Anthem_000933375
Insys_Anthem_000933376                   Insys_Anthem_000933376
Insys_Anthem_000933377                   Insys_Anthem_000933377
Insys_Anthem_000933405                   Insys_Anthem_000933405
Insys_Anthem_000933497                   Insys_Anthem_000933497
Insys_Anthem_000933503                   Insys_Anthem_000933503
Insys_Anthem_000933508                   Insys_Anthem_000933508
Insys_Anthem_000933509                   Insys_Anthem_000933509
Insys_Anthem_000933510                   Insys_Anthem_000933510
Insys_Anthem_000933511                   Insys_Anthem_000933511
Insys_Anthem_000933512                   Insys_Anthem_000933512
Insys_Anthem_000933513                   Insys_Anthem_000933513
Insys_Anthem_000933514                   Insys_Anthem_000933514
Insys_Anthem_000933515                   Insys_Anthem_000933515
Insys_Anthem_000933516                   Insys_Anthem_000933516
Insys_Anthem_000933517                   Insys_Anthem_000933517
Insys_Anthem_000933518                   Insys_Anthem_000933518

                                                    622
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 624 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000933519                   Insys_Anthem_000933519
Insys_Anthem_000933520                   Insys_Anthem_000933520
Insys_Anthem_000933521                   Insys_Anthem_000933521
Insys_Anthem_000933522                   Insys_Anthem_000933522
Insys_Anthem_000933523                   Insys_Anthem_000933523
Insys_Anthem_000933524                   Insys_Anthem_000933524
Insys_Anthem_000933525                   Insys_Anthem_000933525
Insys_Anthem_000933526                   Insys_Anthem_000933526
Insys_Anthem_000933527                   Insys_Anthem_000933527
Insys_Anthem_000933528                   Insys_Anthem_000933528
Insys_Anthem_000933529                   Insys_Anthem_000933529
Insys_Anthem_000933530                   Insys_Anthem_000933530
Insys_Anthem_000933531                   Insys_Anthem_000933531
Insys_Anthem_000933532                   Insys_Anthem_000933532
Insys_Anthem_000933533                   Insys_Anthem_000933533
Insys_Anthem_000933534                   Insys_Anthem_000933534
Insys_Anthem_000933535                   Insys_Anthem_000933535
Insys_Anthem_000933536                   Insys_Anthem_000933536
Insys_Anthem_000933537                   Insys_Anthem_000933537
Insys_Anthem_000933538                   Insys_Anthem_000933538
Insys_Anthem_000933539                   Insys_Anthem_000933539
Insys_Anthem_000933540                   Insys_Anthem_000933540
Insys_Anthem_000933541                   Insys_Anthem_000933541
Insys_Anthem_000933542                   Insys_Anthem_000933542
Insys_Anthem_000933543                   Insys_Anthem_000933543
Insys_Anthem_000933544                   Insys_Anthem_000933544
Insys_Anthem_000933545                   Insys_Anthem_000933545
Insys_Anthem_000933546                   Insys_Anthem_000933546
Insys_Anthem_000933547                   Insys_Anthem_000933547
Insys_Anthem_000933548                   Insys_Anthem_000933548
Insys_Anthem_000933549                   Insys_Anthem_000933549
Insys_Anthem_000933920                   Insys_Anthem_000933920
Insys_Anthem_000934060                   Insys_Anthem_000934060
Insys_Anthem_000934199                   Insys_Anthem_000934199
Insys_Anthem_000934275                   Insys_Anthem_000934275
Insys_Anthem_000934276                   Insys_Anthem_000934276
Insys_Anthem_000934539                   Insys_Anthem_000934539
Insys_Anthem_000934541                   Insys_Anthem_000934541
Insys_Anthem_000934542                   Insys_Anthem_000934542
Insys_Anthem_000934543                   Insys_Anthem_000934543
Insys_Anthem_000934544                   Insys_Anthem_000934544
Insys_Anthem_000934545                   Insys_Anthem_000934545
Insys_Anthem_000934546                   Insys_Anthem_000934546
Insys_Anthem_000934547                   Insys_Anthem_000934547
Insys_Anthem_000934548                   Insys_Anthem_000934548
Insys_Anthem_000934549                   Insys_Anthem_000934549
Insys_Anthem_000934550                   Insys_Anthem_000934550

                                                    623
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 625 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000934551                   Insys_Anthem_000934551
Insys_Anthem_000934552                   Insys_Anthem_000934552
Insys_Anthem_000934553                   Insys_Anthem_000934553
Insys_Anthem_000934554                   Insys_Anthem_000934554
Insys_Anthem_000934555                   Insys_Anthem_000934555
Insys_Anthem_000934556                   Insys_Anthem_000934556
Insys_Anthem_000934557                   Insys_Anthem_000934557
Insys_Anthem_000934558                   Insys_Anthem_000934558
Insys_Anthem_000934559                   Insys_Anthem_000934559
Insys_Anthem_000934560                   Insys_Anthem_000934560
Insys_Anthem_000934561                   Insys_Anthem_000934561
Insys_Anthem_000934562                   Insys_Anthem_000934562
Insys_Anthem_000934564                   Insys_Anthem_000934564
Insys_Anthem_000934565                   Insys_Anthem_000934565
Insys_Anthem_000934566                   Insys_Anthem_000934566
Insys_Anthem_000934567                   Insys_Anthem_000934567
Insys_Anthem_000934568                   Insys_Anthem_000934568
Insys_Anthem_000934569                   Insys_Anthem_000934569
Insys_Anthem_000934570                   Insys_Anthem_000934570
Insys_Anthem_000934571                   Insys_Anthem_000934571
Insys_Anthem_000934572                   Insys_Anthem_000934572
Insys_Anthem_000934573                   Insys_Anthem_000934573
Insys_Anthem_000934574                   Insys_Anthem_000934574
Insys_Anthem_000934575                   Insys_Anthem_000934575
Insys_Anthem_000934576                   Insys_Anthem_000934576
Insys_Anthem_000934577                   Insys_Anthem_000934577
Insys_Anthem_000934578                   Insys_Anthem_000934578
Insys_Anthem_000934579                   Insys_Anthem_000934579
Insys_Anthem_000934580                   Insys_Anthem_000934580
Insys_Anthem_000934581                   Insys_Anthem_000934581
Insys_Anthem_000934582                   Insys_Anthem_000934582
Insys_Anthem_000934583                   Insys_Anthem_000934583
Insys_Anthem_000935001                   Insys_Anthem_000935001
Insys_Anthem_000935002                   Insys_Anthem_000935002
Insys_Anthem_000935195                   Insys_Anthem_000935195
Insys_Anthem_000935313                   Insys_Anthem_000935313
Insys_Anthem_000935368                   Insys_Anthem_000935368
Insys_Anthem_000935372                   Insys_Anthem_000935372
Insys_Anthem_000935374                   Insys_Anthem_000935374
Insys_Anthem_000935504                   Insys_Anthem_000935504
Insys_Anthem_000935505                   Insys_Anthem_000935505
Insys_Anthem_000935506                   Insys_Anthem_000935506
Insys_Anthem_000935507                   Insys_Anthem_000935507
Insys_Anthem_000935508                   Insys_Anthem_000935508
Insys_Anthem_000935509                   Insys_Anthem_000935509
Insys_Anthem_000935510                   Insys_Anthem_000935510
Insys_Anthem_000935511                   Insys_Anthem_000935511

                                                    624
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 626 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000935512                   Insys_Anthem_000935512
Insys_Anthem_000935513                   Insys_Anthem_000935513
Insys_Anthem_000935514                   Insys_Anthem_000935514
Insys_Anthem_000935515                   Insys_Anthem_000935515
Insys_Anthem_000935516                   Insys_Anthem_000935516
Insys_Anthem_000935517                   Insys_Anthem_000935517
Insys_Anthem_000935518                   Insys_Anthem_000935518
Insys_Anthem_000935519                   Insys_Anthem_000935519
Insys_Anthem_000935520                   Insys_Anthem_000935520
Insys_Anthem_000935521                   Insys_Anthem_000935521
Insys_Anthem_000935522                   Insys_Anthem_000935522
Insys_Anthem_000935523                   Insys_Anthem_000935523
Insys_Anthem_000935524                   Insys_Anthem_000935524
Insys_Anthem_000935525                   Insys_Anthem_000935525
Insys_Anthem_000935526                   Insys_Anthem_000935526
Insys_Anthem_000935527                   Insys_Anthem_000935527
Insys_Anthem_000935528                   Insys_Anthem_000935528
Insys_Anthem_000935529                   Insys_Anthem_000935529
Insys_Anthem_000935530                   Insys_Anthem_000935530
Insys_Anthem_000935531                   Insys_Anthem_000935531
Insys_Anthem_000935532                   Insys_Anthem_000935532
Insys_Anthem_000935533                   Insys_Anthem_000935533
Insys_Anthem_000935534                   Insys_Anthem_000935534
Insys_Anthem_000935535                   Insys_Anthem_000935535
Insys_Anthem_000935536                   Insys_Anthem_000935536
Insys_Anthem_000935537                   Insys_Anthem_000935537
Insys_Anthem_000935538                   Insys_Anthem_000935538
Insys_Anthem_000935539                   Insys_Anthem_000935539
Insys_Anthem_000935540                   Insys_Anthem_000935540
Insys_Anthem_000935541                   Insys_Anthem_000935541
Insys_Anthem_000935542                   Insys_Anthem_000935542
Insys_Anthem_000935543                   Insys_Anthem_000935543
Insys_Anthem_000935544                   Insys_Anthem_000935544
Insys_Anthem_000935545                   Insys_Anthem_000935545
Insys_Anthem_000935546                   Insys_Anthem_000935546
Insys_Anthem_000935843                   Insys_Anthem_000935843
Insys_Anthem_000936384                   Insys_Anthem_000936384
Insys_Anthem_000936486                   Insys_Anthem_000936486
Insys_Anthem_000936491                   Insys_Anthem_000936491
Insys_Anthem_000936516                   Insys_Anthem_000936516
Insys_Anthem_000936522                   Insys_Anthem_000936522
Insys_Anthem_000936601                   Insys_Anthem_000936601
Insys_Anthem_000936616                   Insys_Anthem_000936616
Insys_Anthem_000938551                   Insys_Anthem_000938551
Insys_Anthem_000938552                   Insys_Anthem_000938552
Insys_Anthem_000938553                   Insys_Anthem_000938553
Insys_Anthem_000938558                   Insys_Anthem_000938558

                                                    625
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 627 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000938561                   Insys_Anthem_000938561
Insys_Anthem_000938664                   Insys_Anthem_000938664
Insys_Anthem_000938822                   Insys_Anthem_000938822
Insys_Anthem_000938925                   Insys_Anthem_000938925
Insys_Anthem_000939281                   Insys_Anthem_000939281
Insys_Anthem_000939293                   Insys_Anthem_000939293
Insys_Anthem_000939307                   Insys_Anthem_000939307
Insys_Anthem_000939308                   Insys_Anthem_000939308
Insys_Anthem_000939309                   Insys_Anthem_000939309
Insys_Anthem_000939310                   Insys_Anthem_000939310
Insys_Anthem_000939311                   Insys_Anthem_000939311
Insys_Anthem_000939312                   Insys_Anthem_000939312
Insys_Anthem_000939313                   Insys_Anthem_000939313
Insys_Anthem_000939314                   Insys_Anthem_000939314
Insys_Anthem_000939315                   Insys_Anthem_000939315
Insys_Anthem_000939316                   Insys_Anthem_000939316
Insys_Anthem_000939317                   Insys_Anthem_000939317
Insys_Anthem_000939318                   Insys_Anthem_000939318
Insys_Anthem_000939319                   Insys_Anthem_000939319
Insys_Anthem_000939320                   Insys_Anthem_000939320
Insys_Anthem_000939321                   Insys_Anthem_000939321
Insys_Anthem_000939322                   Insys_Anthem_000939322
Insys_Anthem_000939323                   Insys_Anthem_000939323
Insys_Anthem_000939324                   Insys_Anthem_000939324
Insys_Anthem_000939325                   Insys_Anthem_000939325
Insys_Anthem_000939326                   Insys_Anthem_000939326
Insys_Anthem_000939327                   Insys_Anthem_000939327
Insys_Anthem_000939328                   Insys_Anthem_000939328
Insys_Anthem_000939329                   Insys_Anthem_000939329
Insys_Anthem_000939330                   Insys_Anthem_000939330
Insys_Anthem_000939331                   Insys_Anthem_000939331
Insys_Anthem_000939332                   Insys_Anthem_000939332
Insys_Anthem_000939333                   Insys_Anthem_000939333
Insys_Anthem_000939334                   Insys_Anthem_000939334
Insys_Anthem_000939335                   Insys_Anthem_000939335
Insys_Anthem_000939336                   Insys_Anthem_000939336
Insys_Anthem_000939337                   Insys_Anthem_000939337
Insys_Anthem_000939338                   Insys_Anthem_000939338
Insys_Anthem_000939339                   Insys_Anthem_000939339
Insys_Anthem_000939340                   Insys_Anthem_000939340
Insys_Anthem_000939341                   Insys_Anthem_000939341
Insys_Anthem_000939342                   Insys_Anthem_000939342
Insys_Anthem_000939343                   Insys_Anthem_000939343
Insys_Anthem_000939344                   Insys_Anthem_000939344
Insys_Anthem_000939345                   Insys_Anthem_000939345
Insys_Anthem_000939346                   Insys_Anthem_000939346
Insys_Anthem_000939347                   Insys_Anthem_000939347

                                                    626
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 628 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000939348                   Insys_Anthem_000939348
Insys_Anthem_000939650                   Insys_Anthem_000939650
Insys_Anthem_000939727                   Insys_Anthem_000939727
Insys_Anthem_000939736                   Insys_Anthem_000939736
Insys_Anthem_000939751                   Insys_Anthem_000939751
Insys_Anthem_000939773                   Insys_Anthem_000939773
Insys_Anthem_000939802                   Insys_Anthem_000939802
Insys_Anthem_000939810                   Insys_Anthem_000939810
Insys_Anthem_000939818                   Insys_Anthem_000939818
Insys_Anthem_000939857                   Insys_Anthem_000939857
Insys_Anthem_000939859                   Insys_Anthem_000939859
Insys_Anthem_000939860                   Insys_Anthem_000939860
Insys_Anthem_000940018                   Insys_Anthem_000940018
Insys_Anthem_000940047                   Insys_Anthem_000940047
Insys_Anthem_000940159                   Insys_Anthem_000940159
Insys_Anthem_000940261                   Insys_Anthem_000940261
Insys_Anthem_000940269                   Insys_Anthem_000940269
Insys_Anthem_000940282                   Insys_Anthem_000940282
Insys_Anthem_000940313                   Insys_Anthem_000940313
Insys_Anthem_000940325                   Insys_Anthem_000940325
Insys_Anthem_000940326                   Insys_Anthem_000940326
Insys_Anthem_000940327                   Insys_Anthem_000940327
Insys_Anthem_000940328                   Insys_Anthem_000940328
Insys_Anthem_000940329                   Insys_Anthem_000940329
Insys_Anthem_000940330                   Insys_Anthem_000940330
Insys_Anthem_000940331                   Insys_Anthem_000940331
Insys_Anthem_000940332                   Insys_Anthem_000940332
Insys_Anthem_000940333                   Insys_Anthem_000940333
Insys_Anthem_000940334                   Insys_Anthem_000940334
Insys_Anthem_000940335                   Insys_Anthem_000940335
Insys_Anthem_000940336                   Insys_Anthem_000940336
Insys_Anthem_000940337                   Insys_Anthem_000940337
Insys_Anthem_000940338                   Insys_Anthem_000940338
Insys_Anthem_000940339                   Insys_Anthem_000940339
Insys_Anthem_000940340                   Insys_Anthem_000940340
Insys_Anthem_000940341                   Insys_Anthem_000940341
Insys_Anthem_000940342                   Insys_Anthem_000940342
Insys_Anthem_000940343                   Insys_Anthem_000940343
Insys_Anthem_000940344                   Insys_Anthem_000940344
Insys_Anthem_000940345                   Insys_Anthem_000940345
Insys_Anthem_000940346                   Insys_Anthem_000940346
Insys_Anthem_000940347                   Insys_Anthem_000940347
Insys_Anthem_000940348                   Insys_Anthem_000940348
Insys_Anthem_000940349                   Insys_Anthem_000940349
Insys_Anthem_000940350                   Insys_Anthem_000940350
Insys_Anthem_000940351                   Insys_Anthem_000940351
Insys_Anthem_000940352                   Insys_Anthem_000940352

                                                    627
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 629 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000940353                   Insys_Anthem_000940353
Insys_Anthem_000940354                   Insys_Anthem_000940354
Insys_Anthem_000940355                   Insys_Anthem_000940355
Insys_Anthem_000940356                   Insys_Anthem_000940356
Insys_Anthem_000940357                   Insys_Anthem_000940357
Insys_Anthem_000940358                   Insys_Anthem_000940358
Insys_Anthem_000940359                   Insys_Anthem_000940359
Insys_Anthem_000940360                   Insys_Anthem_000940360
Insys_Anthem_000940361                   Insys_Anthem_000940361
Insys_Anthem_000940362                   Insys_Anthem_000940362
Insys_Anthem_000940363                   Insys_Anthem_000940363
Insys_Anthem_000940364                   Insys_Anthem_000940364
Insys_Anthem_000940365                   Insys_Anthem_000940365
Insys_Anthem_000940366                   Insys_Anthem_000940366
Insys_Anthem_000940672                   Insys_Anthem_000940672
Insys_Anthem_000941111                   Insys_Anthem_000941111
Insys_Anthem_000941113                   Insys_Anthem_000941113
Insys_Anthem_000941225                   Insys_Anthem_000941225
Insys_Anthem_000941237                   Insys_Anthem_000941237
Insys_Anthem_000941285                   Insys_Anthem_000941285
Insys_Anthem_000941325                   Insys_Anthem_000941325
Insys_Anthem_000941480                   Insys_Anthem_000941480
Insys_Anthem_000941482                   Insys_Anthem_000941482
Insys_Anthem_000941487                   Insys_Anthem_000941487
Insys_Anthem_000941490                   Insys_Anthem_000941490
Insys_Anthem_000942284                   Insys_Anthem_000942284
Insys_Anthem_000942426                   Insys_Anthem_000942426
Insys_Anthem_000942447                   Insys_Anthem_000942447
Insys_Anthem_000942448                   Insys_Anthem_000942448
Insys_Anthem_000942449                   Insys_Anthem_000942449
Insys_Anthem_000942450                   Insys_Anthem_000942450
Insys_Anthem_000942451                   Insys_Anthem_000942451
Insys_Anthem_000942452                   Insys_Anthem_000942452
Insys_Anthem_000942453                   Insys_Anthem_000942453
Insys_Anthem_000942454                   Insys_Anthem_000942454
Insys_Anthem_000942455                   Insys_Anthem_000942455
Insys_Anthem_000942456                   Insys_Anthem_000942456
Insys_Anthem_000942457                   Insys_Anthem_000942457
Insys_Anthem_000942458                   Insys_Anthem_000942458
Insys_Anthem_000942459                   Insys_Anthem_000942459
Insys_Anthem_000942460                   Insys_Anthem_000942460
Insys_Anthem_000942461                   Insys_Anthem_000942461
Insys_Anthem_000942462                   Insys_Anthem_000942462
Insys_Anthem_000942463                   Insys_Anthem_000942463
Insys_Anthem_000942464                   Insys_Anthem_000942464
Insys_Anthem_000942465                   Insys_Anthem_000942465
Insys_Anthem_000942466                   Insys_Anthem_000942466

                                                    628
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 630 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000942467                   Insys_Anthem_000942467
Insys_Anthem_000942468                   Insys_Anthem_000942468
Insys_Anthem_000942469                   Insys_Anthem_000942469
Insys_Anthem_000942470                   Insys_Anthem_000942470
Insys_Anthem_000942471                   Insys_Anthem_000942471
Insys_Anthem_000942472                   Insys_Anthem_000942472
Insys_Anthem_000942473                   Insys_Anthem_000942473
Insys_Anthem_000942474                   Insys_Anthem_000942474
Insys_Anthem_000942475                   Insys_Anthem_000942475
Insys_Anthem_000942476                   Insys_Anthem_000942476
Insys_Anthem_000942477                   Insys_Anthem_000942477
Insys_Anthem_000942478                   Insys_Anthem_000942478
Insys_Anthem_000942479                   Insys_Anthem_000942479
Insys_Anthem_000942480                   Insys_Anthem_000942480
Insys_Anthem_000942481                   Insys_Anthem_000942481
Insys_Anthem_000942482                   Insys_Anthem_000942482
Insys_Anthem_000942483                   Insys_Anthem_000942483
Insys_Anthem_000942484                   Insys_Anthem_000942484
Insys_Anthem_000942485                   Insys_Anthem_000942485
Insys_Anthem_000942486                   Insys_Anthem_000942486
Insys_Anthem_000942487                   Insys_Anthem_000942487
Insys_Anthem_000942488                   Insys_Anthem_000942488
Insys_Anthem_000942860                   Insys_Anthem_000942860
Insys_Anthem_000943142                   Insys_Anthem_000943142
Insys_Anthem_000943225                   Insys_Anthem_000943225
Insys_Anthem_000943246                   Insys_Anthem_000943246
Insys_Anthem_000943393                   Insys_Anthem_000943393
Insys_Anthem_000949690                   Insys_Anthem_000949690
Insys_Anthem_000949694                   Insys_Anthem_000949694
Insys_Anthem_000949749                   Insys_Anthem_000949749
Insys_Anthem_000949757                   Insys_Anthem_000949757
Insys_Anthem_000949758                   Insys_Anthem_000949758
Insys_Anthem_000949759                   Insys_Anthem_000949759
Insys_Anthem_000949760                   Insys_Anthem_000949760
Insys_Anthem_000949761                   Insys_Anthem_000949761
Insys_Anthem_000949762                   Insys_Anthem_000949762
Insys_Anthem_000949763                   Insys_Anthem_000949763
Insys_Anthem_000949764                   Insys_Anthem_000949764
Insys_Anthem_000949765                   Insys_Anthem_000949765
Insys_Anthem_000949766                   Insys_Anthem_000949766
Insys_Anthem_000949767                   Insys_Anthem_000949767
Insys_Anthem_000949768                   Insys_Anthem_000949768
Insys_Anthem_000949769                   Insys_Anthem_000949769
Insys_Anthem_000949770                   Insys_Anthem_000949770
Insys_Anthem_000949771                   Insys_Anthem_000949771
Insys_Anthem_000949772                   Insys_Anthem_000949772
Insys_Anthem_000949773                   Insys_Anthem_000949773

                                                    629
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 631 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000949774                   Insys_Anthem_000949774
Insys_Anthem_000949775                   Insys_Anthem_000949775
Insys_Anthem_000949776                   Insys_Anthem_000949776
Insys_Anthem_000949777                   Insys_Anthem_000949777
Insys_Anthem_000949778                   Insys_Anthem_000949778
Insys_Anthem_000949779                   Insys_Anthem_000949779
Insys_Anthem_000949780                   Insys_Anthem_000949780
Insys_Anthem_000949781                   Insys_Anthem_000949781
Insys_Anthem_000949782                   Insys_Anthem_000949782
Insys_Anthem_000949783                   Insys_Anthem_000949783
Insys_Anthem_000949784                   Insys_Anthem_000949784
Insys_Anthem_000949785                   Insys_Anthem_000949785
Insys_Anthem_000949786                   Insys_Anthem_000949786
Insys_Anthem_000949787                   Insys_Anthem_000949787
Insys_Anthem_000949788                   Insys_Anthem_000949788
Insys_Anthem_000949789                   Insys_Anthem_000949789
Insys_Anthem_000949790                   Insys_Anthem_000949790
Insys_Anthem_000949791                   Insys_Anthem_000949791
Insys_Anthem_000949792                   Insys_Anthem_000949792
Insys_Anthem_000949793                   Insys_Anthem_000949793
Insys_Anthem_000949794                   Insys_Anthem_000949794
Insys_Anthem_000949795                   Insys_Anthem_000949795
Insys_Anthem_000949796                   Insys_Anthem_000949796
Insys_Anthem_000949797                   Insys_Anthem_000949797
Insys_Anthem_000949798                   Insys_Anthem_000949798
Insys_Anthem_000949799                   Insys_Anthem_000949799
Insys_Anthem_000949800                   Insys_Anthem_000949800
Insys_Anthem_000950146                   Insys_Anthem_000950146
Insys_Anthem_000950150                   Insys_Anthem_000950150
Insys_Anthem_000950151                   Insys_Anthem_000950151
Insys_Anthem_000950152                   Insys_Anthem_000950152
Insys_Anthem_000950267                   Insys_Anthem_000950267
Insys_Anthem_000950342                   Insys_Anthem_000950342
Insys_Anthem_000950349                   Insys_Anthem_000950349
Insys_Anthem_000950400                   Insys_Anthem_000950400
Insys_Anthem_000950826                   Insys_Anthem_000950826
Insys_Anthem_000951042                   Insys_Anthem_000951042
Insys_Anthem_000951175                   Insys_Anthem_000951175
Insys_Anthem_000951185                   Insys_Anthem_000951185
Insys_Anthem_000951236                   Insys_Anthem_000951236
Insys_Anthem_000951247                   Insys_Anthem_000951247
Insys_Anthem_000951272                   Insys_Anthem_000951272
Insys_Anthem_000951274                   Insys_Anthem_000951274
Insys_Anthem_000951325                   Insys_Anthem_000951325
Insys_Anthem_000951378                   Insys_Anthem_000951378
Insys_Anthem_000951434                   Insys_Anthem_000951434
Insys_Anthem_000951448                   Insys_Anthem_000951448

                                                    630
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 632 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000951451                   Insys_Anthem_000951451
Insys_Anthem_000951455                   Insys_Anthem_000951455
Insys_Anthem_000951482                   Insys_Anthem_000951482
Insys_Anthem_000951529                   Insys_Anthem_000951529
Insys_Anthem_000951530                   Insys_Anthem_000951530
Insys_Anthem_000951544                   Insys_Anthem_000951544
Insys_Anthem_000951549                   Insys_Anthem_000951549
Insys_Anthem_000951550                   Insys_Anthem_000951550
Insys_Anthem_000951551                   Insys_Anthem_000951551
Insys_Anthem_000951552                   Insys_Anthem_000951552
Insys_Anthem_000951553                   Insys_Anthem_000951553
Insys_Anthem_000951554                   Insys_Anthem_000951554
Insys_Anthem_000951555                   Insys_Anthem_000951555
Insys_Anthem_000951556                   Insys_Anthem_000951556
Insys_Anthem_000951557                   Insys_Anthem_000951557
Insys_Anthem_000951558                   Insys_Anthem_000951558
Insys_Anthem_000951559                   Insys_Anthem_000951559
Insys_Anthem_000951560                   Insys_Anthem_000951560
Insys_Anthem_000951561                   Insys_Anthem_000951561
Insys_Anthem_000951562                   Insys_Anthem_000951562
Insys_Anthem_000951563                   Insys_Anthem_000951563
Insys_Anthem_000951564                   Insys_Anthem_000951564
Insys_Anthem_000951565                   Insys_Anthem_000951565
Insys_Anthem_000951566                   Insys_Anthem_000951566
Insys_Anthem_000951567                   Insys_Anthem_000951567
Insys_Anthem_000951568                   Insys_Anthem_000951568
Insys_Anthem_000951569                   Insys_Anthem_000951569
Insys_Anthem_000951570                   Insys_Anthem_000951570
Insys_Anthem_000951571                   Insys_Anthem_000951571
Insys_Anthem_000951572                   Insys_Anthem_000951572
Insys_Anthem_000951573                   Insys_Anthem_000951573
Insys_Anthem_000951574                   Insys_Anthem_000951574
Insys_Anthem_000951575                   Insys_Anthem_000951575
Insys_Anthem_000951576                   Insys_Anthem_000951576
Insys_Anthem_000951577                   Insys_Anthem_000951577
Insys_Anthem_000951578                   Insys_Anthem_000951578
Insys_Anthem_000951579                   Insys_Anthem_000951579
Insys_Anthem_000951580                   Insys_Anthem_000951580
Insys_Anthem_000951581                   Insys_Anthem_000951581
Insys_Anthem_000951582                   Insys_Anthem_000951582
Insys_Anthem_000951583                   Insys_Anthem_000951583
Insys_Anthem_000951584                   Insys_Anthem_000951584
Insys_Anthem_000951585                   Insys_Anthem_000951585
Insys_Anthem_000951586                   Insys_Anthem_000951586
Insys_Anthem_000951587                   Insys_Anthem_000951587
Insys_Anthem_000951588                   Insys_Anthem_000951588
Insys_Anthem_000951589                   Insys_Anthem_000951589

                                                    631
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 633 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000951590                   Insys_Anthem_000951590
Insys_Anthem_000951591                   Insys_Anthem_000951591
Insys_Anthem_000951592                   Insys_Anthem_000951592
Insys_Anthem_000951594                   Insys_Anthem_000951594
Insys_Anthem_000951949                   Insys_Anthem_000951949
Insys_Anthem_000951952                   Insys_Anthem_000951952
Insys_Anthem_000951954                   Insys_Anthem_000951954
Insys_Anthem_000951962                   Insys_Anthem_000951962
Insys_Anthem_000951964                   Insys_Anthem_000951964
Insys_Anthem_000951976                   Insys_Anthem_000951976
Insys_Anthem_000951995                   Insys_Anthem_000951995
Insys_Anthem_000951999                   Insys_Anthem_000951999
Insys_Anthem_000952035                   Insys_Anthem_000952035
Insys_Anthem_000952036                   Insys_Anthem_000952036
Insys_Anthem_000952056                   Insys_Anthem_000952056
Insys_Anthem_000952059                   Insys_Anthem_000952059
Insys_Anthem_000952076                   Insys_Anthem_000952076
Insys_Anthem_000952081                   Insys_Anthem_000952081
Insys_Anthem_000952083                   Insys_Anthem_000952083
Insys_Anthem_000952084                   Insys_Anthem_000952084
Insys_Anthem_000952110                   Insys_Anthem_000952110
Insys_Anthem_000952208                   Insys_Anthem_000952208
Insys_Anthem_000952332                   Insys_Anthem_000952332
Insys_Anthem_000952334                   Insys_Anthem_000952334
Insys_Anthem_000952489                   Insys_Anthem_000952489
Insys_Anthem_000952494                   Insys_Anthem_000952494
Insys_Anthem_000952525                   Insys_Anthem_000952525
Insys_Anthem_000952994                   Insys_Anthem_000952994
Insys_Anthem_000953020                   Insys_Anthem_000953020
Insys_Anthem_000953021                   Insys_Anthem_000953021
Insys_Anthem_000953024                   Insys_Anthem_000953024
Insys_Anthem_000953044                   Insys_Anthem_000953044
Insys_Anthem_000953046                   Insys_Anthem_000953046
Insys_Anthem_000953047                   Insys_Anthem_000953047
Insys_Anthem_000953048                   Insys_Anthem_000953048
Insys_Anthem_000953049                   Insys_Anthem_000953049
Insys_Anthem_000953050                   Insys_Anthem_000953050
Insys_Anthem_000953051                   Insys_Anthem_000953051
Insys_Anthem_000953052                   Insys_Anthem_000953052
Insys_Anthem_000953053                   Insys_Anthem_000953053
Insys_Anthem_000953054                   Insys_Anthem_000953054
Insys_Anthem_000953055                   Insys_Anthem_000953055
Insys_Anthem_000953056                   Insys_Anthem_000953056
Insys_Anthem_000953057                   Insys_Anthem_000953057
Insys_Anthem_000953058                   Insys_Anthem_000953058
Insys_Anthem_000953059                   Insys_Anthem_000953059
Insys_Anthem_000953060                   Insys_Anthem_000953060

                                                    632
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 634 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000953061                   Insys_Anthem_000953061
Insys_Anthem_000953062                   Insys_Anthem_000953062
Insys_Anthem_000953063                   Insys_Anthem_000953063
Insys_Anthem_000953064                   Insys_Anthem_000953064
Insys_Anthem_000953065                   Insys_Anthem_000953065
Insys_Anthem_000953066                   Insys_Anthem_000953066
Insys_Anthem_000953067                   Insys_Anthem_000953067
Insys_Anthem_000953068                   Insys_Anthem_000953068
Insys_Anthem_000953069                   Insys_Anthem_000953069
Insys_Anthem_000953070                   Insys_Anthem_000953070
Insys_Anthem_000953071                   Insys_Anthem_000953071
Insys_Anthem_000953072                   Insys_Anthem_000953072
Insys_Anthem_000953073                   Insys_Anthem_000953073
Insys_Anthem_000953074                   Insys_Anthem_000953074
Insys_Anthem_000953075                   Insys_Anthem_000953075
Insys_Anthem_000953076                   Insys_Anthem_000953076
Insys_Anthem_000953180                   Insys_Anthem_000953180
Insys_Anthem_000953181                   Insys_Anthem_000953181
Insys_Anthem_000953203                   Insys_Anthem_000953203
Insys_Anthem_000953204                   Insys_Anthem_000953204
Insys_Anthem_000953212                   Insys_Anthem_000953212
Insys_Anthem_000953238                   Insys_Anthem_000953238
Insys_Anthem_000953272                   Insys_Anthem_000953272
Insys_Anthem_000953276                   Insys_Anthem_000953276
Insys_Anthem_000953310                   Insys_Anthem_000953310
Insys_Anthem_000953311                   Insys_Anthem_000953311
Insys_Anthem_000953312                   Insys_Anthem_000953312
Insys_Anthem_000953474                   Insys_Anthem_000953474
Insys_Anthem_000953594                   Insys_Anthem_000953594
Insys_Anthem_000953602                   Insys_Anthem_000953602
Insys_Anthem_000953694                   Insys_Anthem_000953694
Insys_Anthem_000953724                   Insys_Anthem_000953724
Insys_Anthem_000953856                   Insys_Anthem_000953856
Insys_Anthem_000953960                   Insys_Anthem_000953960
Insys_Anthem_000954224                   Insys_Anthem_000954224
Insys_Anthem_000954460                   Insys_Anthem_000954460
Insys_Anthem_000954461                   Insys_Anthem_000954461
Insys_Anthem_000954462                   Insys_Anthem_000954462
Insys_Anthem_000954463                   Insys_Anthem_000954463
Insys_Anthem_000954608                   Insys_Anthem_000954608
Insys_Anthem_000954748                   Insys_Anthem_000954748
Insys_Anthem_000954776                   Insys_Anthem_000954776
Insys_Anthem_000954781                   Insys_Anthem_000954781
Insys_Anthem_000954783                   Insys_Anthem_000954783
Insys_Anthem_000954860                   Insys_Anthem_000954860
Insys_Anthem_000954923                   Insys_Anthem_000954923
Insys_Anthem_000954936                   Insys_Anthem_000954936

                                                    633
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 635 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000954951                   Insys_Anthem_000954951
Insys_Anthem_000954995                   Insys_Anthem_000954995
Insys_Anthem_000955027                   Insys_Anthem_000955027
Insys_Anthem_000955037                   Insys_Anthem_000955037
Insys_Anthem_000955065                   Insys_Anthem_000955065
Insys_Anthem_000955173                   Insys_Anthem_000955173
Insys_Anthem_000955432                   Insys_Anthem_000955432
Insys_Anthem_000955497                   Insys_Anthem_000955497
Insys_Anthem_000955513                   Insys_Anthem_000955513
Insys_Anthem_000955535                   Insys_Anthem_000955535
Insys_Anthem_000955565                   Insys_Anthem_000955565
Insys_Anthem_000955570                   Insys_Anthem_000955570
Insys_Anthem_000955602                   Insys_Anthem_000955602
Insys_Anthem_000955807                   Insys_Anthem_000955807
Insys_Anthem_000955835                   Insys_Anthem_000955835
Insys_Anthem_000955855                   Insys_Anthem_000955855
Insys_Anthem_000955904                   Insys_Anthem_000955904
Insys_Anthem_000955905                   Insys_Anthem_000955905
Insys_Anthem_000955931                   Insys_Anthem_000955931
Insys_Anthem_000955932                   Insys_Anthem_000955932
Insys_Anthem_000955938                   Insys_Anthem_000955938
Insys_Anthem_000955965                   Insys_Anthem_000955965
Insys_Anthem_000955979                   Insys_Anthem_000955979
Insys_Anthem_000955984                   Insys_Anthem_000955984
Insys_Anthem_000955985                   Insys_Anthem_000955985
Insys_Anthem_000955994                   Insys_Anthem_000955994
Insys_Anthem_000956011                   Insys_Anthem_000956011
Insys_Anthem_000956089                   Insys_Anthem_000956089
Insys_Anthem_000956090                   Insys_Anthem_000956090
Insys_Anthem_000956097                   Insys_Anthem_000956097
Insys_Anthem_000956130                   Insys_Anthem_000956130
Insys_Anthem_000956131                   Insys_Anthem_000956131
Insys_Anthem_000956132                   Insys_Anthem_000956132
Insys_Anthem_000956134                   Insys_Anthem_000956134
Insys_Anthem_000956156                   Insys_Anthem_000956156
Insys_Anthem_000956499                   Insys_Anthem_000956499
Insys_Anthem_000956603                   Insys_Anthem_000956603
Insys_Anthem_000956604                   Insys_Anthem_000956604
Insys_Anthem_000956605                   Insys_Anthem_000956605
Insys_Anthem_000956606                   Insys_Anthem_000956606
Insys_Anthem_000956839                   Insys_Anthem_000956839
Insys_Anthem_000956840                   Insys_Anthem_000956840
Insys_Anthem_000956857                   Insys_Anthem_000956857
Insys_Anthem_000956859                   Insys_Anthem_000956859
Insys_Anthem_000956881                   Insys_Anthem_000956881
Insys_Anthem_000956882                   Insys_Anthem_000956882
Insys_Anthem_000956886                   Insys_Anthem_000956886

                                                    634
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 636 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000956887                   Insys_Anthem_000956887
Insys_Anthem_000956893                   Insys_Anthem_000956893
Insys_Anthem_000956921                   Insys_Anthem_000956921
Insys_Anthem_000956922                   Insys_Anthem_000956922
Insys_Anthem_000956994                   Insys_Anthem_000956994
Insys_Anthem_000957016                   Insys_Anthem_000957016
Insys_Anthem_000957020                   Insys_Anthem_000957020
Insys_Anthem_000957112                   Insys_Anthem_000957112
Insys_Anthem_000957279                   Insys_Anthem_000957279
Insys_Anthem_000957339                   Insys_Anthem_000957339
Insys_Anthem_000957340                   Insys_Anthem_000957340
Insys_Anthem_000957390                   Insys_Anthem_000957390
Insys_Anthem_000957392                   Insys_Anthem_000957392
Insys_Anthem_000957548                   Insys_Anthem_000957548
Insys_Anthem_000957567                   Insys_Anthem_000957567
Insys_Anthem_000957572                   Insys_Anthem_000957572
Insys_Anthem_000957573                   Insys_Anthem_000957573
Insys_Anthem_000957578                   Insys_Anthem_000957578
Insys_Anthem_000957625                   Insys_Anthem_000957625
Insys_Anthem_000957742                   Insys_Anthem_000957742
Insys_Anthem_000957743                   Insys_Anthem_000957743
Insys_Anthem_000957746                   Insys_Anthem_000957746
Insys_Anthem_000957747                   Insys_Anthem_000957747
Insys_Anthem_000957837                   Insys_Anthem_000957837
Insys_Anthem_000957838                   Insys_Anthem_000957838
Insys_Anthem_000957839                   Insys_Anthem_000957839
Insys_Anthem_000957864                   Insys_Anthem_000957864
Insys_Anthem_000957865                   Insys_Anthem_000957865
Insys_Anthem_000957991                   Insys_Anthem_000957991
Insys_Anthem_000957992                   Insys_Anthem_000957992
Insys_Anthem_000958091                   Insys_Anthem_000958091
Insys_Anthem_000958092                   Insys_Anthem_000958092
Insys_Anthem_000958115                   Insys_Anthem_000958115
Insys_Anthem_000958272                   Insys_Anthem_000958272
Insys_Anthem_000958273                   Insys_Anthem_000958273
Insys_Anthem_000958317                   Insys_Anthem_000958317
Insys_Anthem_000958739                   Insys_Anthem_000958739
Insys_Anthem_000958826                   Insys_Anthem_000958826
Insys_Anthem_000959047                   Insys_Anthem_000959047
Insys_Anthem_000959048                   Insys_Anthem_000959048
Insys_Anthem_000959122                   Insys_Anthem_000959122
Insys_Anthem_000959143                   Insys_Anthem_000959143
Insys_Anthem_000959173                   Insys_Anthem_000959173
Insys_Anthem_000959302                   Insys_Anthem_000959302
Insys_Anthem_000959322                   Insys_Anthem_000959322
Insys_Anthem_000959349                   Insys_Anthem_000959349
Insys_Anthem_000959429                   Insys_Anthem_000959429

                                                    635
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 637 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000959430                   Insys_Anthem_000959430
Insys_Anthem_000959451                   Insys_Anthem_000959451
Insys_Anthem_000959564                   Insys_Anthem_000959564
Insys_Anthem_000959565                   Insys_Anthem_000959565
Insys_Anthem_000959642                   Insys_Anthem_000959642
Insys_Anthem_000959644                   Insys_Anthem_000959644
Insys_Anthem_000959668                   Insys_Anthem_000959668
Insys_Anthem_000959708                   Insys_Anthem_000959708
Insys_Anthem_000959822                   Insys_Anthem_000959822
Insys_Anthem_000959823                   Insys_Anthem_000959823
Insys_Anthem_000960066                   Insys_Anthem_000960066
Insys_Anthem_000960067                   Insys_Anthem_000960067
Insys_Anthem_000960169                   Insys_Anthem_000960169
Insys_Anthem_000960208                   Insys_Anthem_000960208
Insys_Anthem_000960209                   Insys_Anthem_000960209
Insys_Anthem_000960281                   Insys_Anthem_000960281
Insys_Anthem_000960282                   Insys_Anthem_000960282
Insys_Anthem_000960310                   Insys_Anthem_000960310
Insys_Anthem_000960405                   Insys_Anthem_000960405
Insys_Anthem_000960406                   Insys_Anthem_000960406
Insys_Anthem_000960456                   Insys_Anthem_000960456
Insys_Anthem_000960457                   Insys_Anthem_000960457
Insys_Anthem_000960546                   Insys_Anthem_000960546
Insys_Anthem_000960550                   Insys_Anthem_000960550
Insys_Anthem_000960551                   Insys_Anthem_000960551
Insys_Anthem_000960702                   Insys_Anthem_000960702
Insys_Anthem_000960703                   Insys_Anthem_000960703
Insys_Anthem_000960788                   Insys_Anthem_000960788
Insys_Anthem_000960790                   Insys_Anthem_000960790
Insys_Anthem_000960891                   Insys_Anthem_000960891
Insys_Anthem_000960974                   Insys_Anthem_000960974
Insys_Anthem_000960980                   Insys_Anthem_000960980
Insys_Anthem_000961131                   Insys_Anthem_000961131
Insys_Anthem_000961519                   Insys_Anthem_000961519
Insys_Anthem_000961612                   Insys_Anthem_000961612
Insys_Anthem_000961918                   Insys_Anthem_000961918
Insys_Anthem_000961984                   Insys_Anthem_000961984
Insys_Anthem_000961985                   Insys_Anthem_000961985
Insys_Anthem_000962167                   Insys_Anthem_000962167
Insys_Anthem_000962168                   Insys_Anthem_000962168
Insys_Anthem_000962238                   Insys_Anthem_000962238
Insys_Anthem_000962313                   Insys_Anthem_000962313
Insys_Anthem_000962314                   Insys_Anthem_000962314
Insys_Anthem_000962521                   Insys_Anthem_000962521
Insys_Anthem_000962522                   Insys_Anthem_000962522
Insys_Anthem_000962625                   Insys_Anthem_000962625
Insys_Anthem_000962637                   Insys_Anthem_000962637

                                                    636
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 638 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000962659                   Insys_Anthem_000962659
Insys_Anthem_000962672                   Insys_Anthem_000962672
Insys_Anthem_000962786                   Insys_Anthem_000962786
Insys_Anthem_000962799                   Insys_Anthem_000962799
Insys_Anthem_000962816                   Insys_Anthem_000962816
Insys_Anthem_000962822                   Insys_Anthem_000962822
Insys_Anthem_000962913                   Insys_Anthem_000962913
Insys_Anthem_000962925                   Insys_Anthem_000962925
Insys_Anthem_000962950                   Insys_Anthem_000962950
Insys_Anthem_000962951                   Insys_Anthem_000962951
Insys_Anthem_000962958                   Insys_Anthem_000962958
Insys_Anthem_000962959                   Insys_Anthem_000962959
Insys_Anthem_000962966                   Insys_Anthem_000962966
Insys_Anthem_000962997                   Insys_Anthem_000962997
Insys_Anthem_000962999                   Insys_Anthem_000962999
Insys_Anthem_000963015                   Insys_Anthem_000963015
Insys_Anthem_000963022                   Insys_Anthem_000963022
Insys_Anthem_000963025                   Insys_Anthem_000963025
Insys_Anthem_000963031                   Insys_Anthem_000963031
Insys_Anthem_000963039                   Insys_Anthem_000963039
Insys_Anthem_000963256                   Insys_Anthem_000963256
Insys_Anthem_000963271                   Insys_Anthem_000963271
Insys_Anthem_000963273                   Insys_Anthem_000963273
Insys_Anthem_000963307                   Insys_Anthem_000963307
Insys_Anthem_000963325                   Insys_Anthem_000963325
Insys_Anthem_000963513                   Insys_Anthem_000963513
Insys_Anthem_000963545                   Insys_Anthem_000963545
Insys_Anthem_000963546                   Insys_Anthem_000963546
Insys_Anthem_000963558                   Insys_Anthem_000963558
Insys_Anthem_000963584                   Insys_Anthem_000963584
Insys_Anthem_000963617                   Insys_Anthem_000963617
Insys_Anthem_000963794                   Insys_Anthem_000963794
Insys_Anthem_000963797                   Insys_Anthem_000963797
Insys_Anthem_000963799                   Insys_Anthem_000963799
Insys_Anthem_000963807                   Insys_Anthem_000963807
Insys_Anthem_000963833                   Insys_Anthem_000963833
Insys_Anthem_000963848                   Insys_Anthem_000963848
Insys_Anthem_000963879                   Insys_Anthem_000963879
Insys_Anthem_000963977                   Insys_Anthem_000963977
Insys_Anthem_000963992                   Insys_Anthem_000963992
Insys_Anthem_000964021                   Insys_Anthem_000964021
Insys_Anthem_000964030                   Insys_Anthem_000964030
Insys_Anthem_000964038                   Insys_Anthem_000964038
Insys_Anthem_000964045                   Insys_Anthem_000964045
Insys_Anthem_000964051                   Insys_Anthem_000964051
Insys_Anthem_000964052                   Insys_Anthem_000964052
Insys_Anthem_000964053                   Insys_Anthem_000964053

                                                    637
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 639 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000964055                   Insys_Anthem_000964055
Insys_Anthem_000964056                   Insys_Anthem_000964056
Insys_Anthem_000964080                   Insys_Anthem_000964080
Insys_Anthem_000964088                   Insys_Anthem_000964088
Insys_Anthem_000964134                   Insys_Anthem_000964134
Insys_Anthem_000964138                   Insys_Anthem_000964138
Insys_Anthem_000964171                   Insys_Anthem_000964171
Insys_Anthem_000964231                   Insys_Anthem_000964231
Insys_Anthem_000964264                   Insys_Anthem_000964264
Insys_Anthem_000964266                   Insys_Anthem_000964266
Insys_Anthem_000964448                   Insys_Anthem_000964448
Insys_Anthem_000964464                   Insys_Anthem_000964464
Insys_Anthem_000964477                   Insys_Anthem_000964477
Insys_Anthem_000964581                   Insys_Anthem_000964581
Insys_Anthem_000964585                   Insys_Anthem_000964585
Insys_Anthem_000964648                   Insys_Anthem_000964648
Insys_Anthem_000964708                   Insys_Anthem_000964708
Insys_Anthem_000964730                   Insys_Anthem_000964730
Insys_Anthem_000964739                   Insys_Anthem_000964739
Insys_Anthem_000964753                   Insys_Anthem_000964753
Insys_Anthem_000964788                   Insys_Anthem_000964788
Insys_Anthem_000964838                   Insys_Anthem_000964838
Insys_Anthem_000964842                   Insys_Anthem_000964842
Insys_Anthem_000964850                   Insys_Anthem_000964850
Insys_Anthem_000964860                   Insys_Anthem_000964860
Insys_Anthem_000964865                   Insys_Anthem_000964865
Insys_Anthem_000964931                   Insys_Anthem_000964931
Insys_Anthem_000964970                   Insys_Anthem_000964970
Insys_Anthem_000965027                   Insys_Anthem_000965027
Insys_Anthem_000965028                   Insys_Anthem_000965028
Insys_Anthem_000965031                   Insys_Anthem_000965031
Insys_Anthem_000965032                   Insys_Anthem_000965032
Insys_Anthem_000965125                   Insys_Anthem_000965125
Insys_Anthem_000965218                   Insys_Anthem_000965218
Insys_Anthem_000965249                   Insys_Anthem_000965249
Insys_Anthem_000965592                   Insys_Anthem_000965592
Insys_Anthem_000965599                   Insys_Anthem_000965599
Insys_Anthem_000965687                   Insys_Anthem_000965687
Insys_Anthem_000965689                   Insys_Anthem_000965689
Insys_Anthem_000965706                   Insys_Anthem_000965706
Insys_Anthem_000965717                   Insys_Anthem_000965717
Insys_Anthem_000965755                   Insys_Anthem_000965755
Insys_Anthem_000965841                   Insys_Anthem_000965841
Insys_Anthem_000965862                   Insys_Anthem_000965862
Insys_Anthem_000965893                   Insys_Anthem_000965893
Insys_Anthem_000965902                   Insys_Anthem_000965902
Insys_Anthem_000966087                   Insys_Anthem_000966087

                                                    638
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 640 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000966088                   Insys_Anthem_000966088
Insys_Anthem_000966136                   Insys_Anthem_000966136
Insys_Anthem_000966241                   Insys_Anthem_000966241
Insys_Anthem_000966279                   Insys_Anthem_000966279
Insys_Anthem_000966433                   Insys_Anthem_000966433
Insys_Anthem_000966524                   Insys_Anthem_000966524
Insys_Anthem_000966713                   Insys_Anthem_000966713
Insys_Anthem_000966757                   Insys_Anthem_000966757
Insys_Anthem_000966758                   Insys_Anthem_000966758
Insys_Anthem_000966915                   Insys_Anthem_000966915
Insys_Anthem_000966917                   Insys_Anthem_000966917
Insys_Anthem_000966918                   Insys_Anthem_000966918
Insys_Anthem_000967010                   Insys_Anthem_000967010
Insys_Anthem_000967011                   Insys_Anthem_000967011
Insys_Anthem_000967028                   Insys_Anthem_000967028
Insys_Anthem_000967079                   Insys_Anthem_000967079
Insys_Anthem_000967165                   Insys_Anthem_000967165
Insys_Anthem_000967206                   Insys_Anthem_000967206
Insys_Anthem_000967207                   Insys_Anthem_000967207
Insys_Anthem_000967319                   Insys_Anthem_000967319
Insys_Anthem_000967325                   Insys_Anthem_000967325
Insys_Anthem_000967328                   Insys_Anthem_000967328
Insys_Anthem_000967394                   Insys_Anthem_000967394
Insys_Anthem_000967413                   Insys_Anthem_000967413
Insys_Anthem_000967445                   Insys_Anthem_000967445
Insys_Anthem_000967566                   Insys_Anthem_000967566
Insys_Anthem_000967567                   Insys_Anthem_000967567
Insys_Anthem_000967719                   Insys_Anthem_000967719
Insys_Anthem_000967860                   Insys_Anthem_000967860
Insys_Anthem_000967904                   Insys_Anthem_000967904
Insys_Anthem_000967934                   Insys_Anthem_000967934
Insys_Anthem_000968008                   Insys_Anthem_000968008
Insys_Anthem_000968009                   Insys_Anthem_000968009
Insys_Anthem_000968059                   Insys_Anthem_000968059
Insys_Anthem_000968060                   Insys_Anthem_000968060
Insys_Anthem_000968177                   Insys_Anthem_000968177
Insys_Anthem_000968186                   Insys_Anthem_000968186
Insys_Anthem_000968205                   Insys_Anthem_000968205
Insys_Anthem_000968249                   Insys_Anthem_000968249
Insys_Anthem_000968503                   Insys_Anthem_000968503
Insys_Anthem_000968504                   Insys_Anthem_000968504
Insys_Anthem_000968511                   Insys_Anthem_000968511
Insys_Anthem_000968513                   Insys_Anthem_000968513
Insys_Anthem_000968514                   Insys_Anthem_000968514
Insys_Anthem_000968520                   Insys_Anthem_000968520
Insys_Anthem_000968609                   Insys_Anthem_000968609
Insys_Anthem_000968630                   Insys_Anthem_000968630

                                                    639
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 641 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000969025                   Insys_Anthem_000969025
Insys_Anthem_000969224                   Insys_Anthem_000969224
Insys_Anthem_000969464                   Insys_Anthem_000969464
Insys_Anthem_000969470                   Insys_Anthem_000969470
Insys_Anthem_000969539                   Insys_Anthem_000969539
Insys_Anthem_000969837                   Insys_Anthem_000969837
Insys_Anthem_000969874                   Insys_Anthem_000969874
Insys_Anthem_000970144                   Insys_Anthem_000970144
Insys_Anthem_000970314                   Insys_Anthem_000970314
Insys_Anthem_000970566                   Insys_Anthem_000970566
Insys_Anthem_000970822                   Insys_Anthem_000970822
Insys_Anthem_000970992                   Insys_Anthem_000970992
Insys_Anthem_000971004                   Insys_Anthem_000971004
Insys_Anthem_000971028                   Insys_Anthem_000971028
Insys_Anthem_000971034                   Insys_Anthem_000971034
Insys_Anthem_000971058                   Insys_Anthem_000971058
Insys_Anthem_000971059                   Insys_Anthem_000971059
Insys_Anthem_000971060                   Insys_Anthem_000971060
Insys_Anthem_000971061                   Insys_Anthem_000971061
Insys_Anthem_000971073                   Insys_Anthem_000971073
Insys_Anthem_000971086                   Insys_Anthem_000971086
Insys_Anthem_000971167                   Insys_Anthem_000971167
Insys_Anthem_000971168                   Insys_Anthem_000971168
Insys_Anthem_000971289                   Insys_Anthem_000971289
Insys_Anthem_000971396                   Insys_Anthem_000971396
Insys_Anthem_000971399                   Insys_Anthem_000971399
Insys_Anthem_000971585                   Insys_Anthem_000971585
Insys_Anthem_000971643                   Insys_Anthem_000971643
Insys_Anthem_000971652                   Insys_Anthem_000971652
Insys_Anthem_000971700                   Insys_Anthem_000971700
Insys_Anthem_000971826                   Insys_Anthem_000971826
Insys_Anthem_000971840                   Insys_Anthem_000971840
Insys_Anthem_000971941                   Insys_Anthem_000971941
Insys_Anthem_000972004                   Insys_Anthem_000972004
Insys_Anthem_000972041                   Insys_Anthem_000972041
Insys_Anthem_000972044                   Insys_Anthem_000972044
Insys_Anthem_000972116                   Insys_Anthem_000972116
Insys_Anthem_000972117                   Insys_Anthem_000972117
Insys_Anthem_000972121                   Insys_Anthem_000972121
Insys_Anthem_000972133                   Insys_Anthem_000972133
Insys_Anthem_000972136                   Insys_Anthem_000972136
Insys_Anthem_000972161                   Insys_Anthem_000972161
Insys_Anthem_000972179                   Insys_Anthem_000972179
Insys_Anthem_000972330                   Insys_Anthem_000972330
Insys_Anthem_000972359                   Insys_Anthem_000972359
Insys_Anthem_000972377                   Insys_Anthem_000972377
Insys_Anthem_000972395                   Insys_Anthem_000972395

                                                    640
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 642 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000972401                   Insys_Anthem_000972401
Insys_Anthem_000972736                   Insys_Anthem_000972736
Insys_Anthem_000972845                   Insys_Anthem_000972845
Insys_Anthem_000972868                   Insys_Anthem_000972868
Insys_Anthem_000972897                   Insys_Anthem_000972897
Insys_Anthem_000972938                   Insys_Anthem_000972938
Insys_Anthem_000973021                   Insys_Anthem_000973021
Insys_Anthem_000973063                   Insys_Anthem_000973063
Insys_Anthem_000973149                   Insys_Anthem_000973149
Insys_Anthem_000973271                   Insys_Anthem_000973271
Insys_Anthem_000973299                   Insys_Anthem_000973299
Insys_Anthem_000973308                   Insys_Anthem_000973308
Insys_Anthem_000973320                   Insys_Anthem_000973320
Insys_Anthem_000973359                   Insys_Anthem_000973359
Insys_Anthem_000973545                   Insys_Anthem_000973545
Insys_Anthem_000973558                   Insys_Anthem_000973558
Insys_Anthem_000973624                   Insys_Anthem_000973624
Insys_Anthem_000973653                   Insys_Anthem_000973653
Insys_Anthem_000973663                   Insys_Anthem_000973663
Insys_Anthem_000973674                   Insys_Anthem_000973674
Insys_Anthem_000973764                   Insys_Anthem_000973764
Insys_Anthem_000973769                   Insys_Anthem_000973769
Insys_Anthem_000973928                   Insys_Anthem_000973928
Insys_Anthem_000974033                   Insys_Anthem_000974033
Insys_Anthem_000974077                   Insys_Anthem_000974077
Insys_Anthem_000974154                   Insys_Anthem_000974154
Insys_Anthem_000974193                   Insys_Anthem_000974193
Insys_Anthem_000974336                   Insys_Anthem_000974336
Insys_Anthem_000974525                   Insys_Anthem_000974525
Insys_Anthem_000974656                   Insys_Anthem_000974656
Insys_Anthem_000974657                   Insys_Anthem_000974657
Insys_Anthem_000974658                   Insys_Anthem_000974658
Insys_Anthem_000974803                   Insys_Anthem_000974803
Insys_Anthem_000974804                   Insys_Anthem_000974804
Insys_Anthem_000974817                   Insys_Anthem_000974817
Insys_Anthem_000974844                   Insys_Anthem_000974844
Insys_Anthem_000974934                   Insys_Anthem_000974934
Insys_Anthem_000974976                   Insys_Anthem_000974976
Insys_Anthem_000975018                   Insys_Anthem_000975018
Insys_Anthem_000975071                   Insys_Anthem_000975071
Insys_Anthem_000975222                   Insys_Anthem_000975222
Insys_Anthem_000975333                   Insys_Anthem_000975333
Insys_Anthem_000975415                   Insys_Anthem_000975415
Insys_Anthem_000975451                   Insys_Anthem_000975451
Insys_Anthem_000975473                   Insys_Anthem_000975473
Insys_Anthem_000975481                   Insys_Anthem_000975481
Insys_Anthem_000975498                   Insys_Anthem_000975498

                                                    641
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 643 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000975550                   Insys_Anthem_000975550
Insys_Anthem_000975565                   Insys_Anthem_000975565
Insys_Anthem_000975634                   Insys_Anthem_000975634
Insys_Anthem_000975711                   Insys_Anthem_000975711
Insys_Anthem_000975930                   Insys_Anthem_000975930
Insys_Anthem_000975953                   Insys_Anthem_000975953
Insys_Anthem_000976149                   Insys_Anthem_000976149
Insys_Anthem_000976384                   Insys_Anthem_000976384
Insys_Anthem_000976471                   Insys_Anthem_000976471
Insys_Anthem_000976473                   Insys_Anthem_000976473
Insys_Anthem_000976497                   Insys_Anthem_000976497
Insys_Anthem_000976574                   Insys_Anthem_000976574
Insys_Anthem_000976617                   Insys_Anthem_000976617
Insys_Anthem_000976629                   Insys_Anthem_000976629
Insys_Anthem_000976646                   Insys_Anthem_000976646
Insys_Anthem_000976681                   Insys_Anthem_000976681
Insys_Anthem_000976715                   Insys_Anthem_000976715
Insys_Anthem_000976863                   Insys_Anthem_000976863
Insys_Anthem_000976938                   Insys_Anthem_000976938
Insys_Anthem_000976944                   Insys_Anthem_000976944
Insys_Anthem_000977121                   Insys_Anthem_000977121
Insys_Anthem_000977153                   Insys_Anthem_000977153
Insys_Anthem_000977164                   Insys_Anthem_000977164
Insys_Anthem_000977165                   Insys_Anthem_000977165
Insys_Anthem_000977235                   Insys_Anthem_000977235
Insys_Anthem_000977308                   Insys_Anthem_000977308
Insys_Anthem_000977354                   Insys_Anthem_000977354
Insys_Anthem_000977369                   Insys_Anthem_000977369
Insys_Anthem_000977397                   Insys_Anthem_000977397
Insys_Anthem_000977450                   Insys_Anthem_000977450
Insys_Anthem_000977540                   Insys_Anthem_000977540
Insys_Anthem_000977583                   Insys_Anthem_000977583
Insys_Anthem_000977596                   Insys_Anthem_000977596
Insys_Anthem_000977648                   Insys_Anthem_000977648
Insys_Anthem_000977697                   Insys_Anthem_000977697
Insys_Anthem_000977759                   Insys_Anthem_000977759
Insys_Anthem_000977822                   Insys_Anthem_000977822
Insys_Anthem_000977889                   Insys_Anthem_000977889
Insys_Anthem_000978102                   Insys_Anthem_000978102
Insys_Anthem_000978103                   Insys_Anthem_000978103
Insys_Anthem_000978120                   Insys_Anthem_000978120
Insys_Anthem_000978121                   Insys_Anthem_000978121
Insys_Anthem_000978128                   Insys_Anthem_000978128
Insys_Anthem_000978302                   Insys_Anthem_000978302
Insys_Anthem_000978330                   Insys_Anthem_000978330
Insys_Anthem_000978342                   Insys_Anthem_000978342
Insys_Anthem_000978748                   Insys_Anthem_000978748

                                                    642
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 644 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000978972                   Insys_Anthem_000978972
Insys_Anthem_000979280                   Insys_Anthem_000979280
Insys_Anthem_000979559                   Insys_Anthem_000979559
Insys_Anthem_000979632                   Insys_Anthem_000979632
Insys_Anthem_000979643                   Insys_Anthem_000979643
Insys_Anthem_000979666                   Insys_Anthem_000979666
Insys_Anthem_000979709                   Insys_Anthem_000979709
Insys_Anthem_000979710                   Insys_Anthem_000979710
Insys_Anthem_000979739                   Insys_Anthem_000979739
Insys_Anthem_000979980                   Insys_Anthem_000979980
Insys_Anthem_000980008                   Insys_Anthem_000980008
Insys_Anthem_000980136                   Insys_Anthem_000980136
Insys_Anthem_000980173                   Insys_Anthem_000980173
Insys_Anthem_000980195                   Insys_Anthem_000980195
Insys_Anthem_000980607                   Insys_Anthem_000980607
Insys_Anthem_000980875                   Insys_Anthem_000980875
Insys_Anthem_000981019                   Insys_Anthem_000981019
Insys_Anthem_000981052                   Insys_Anthem_000981052
Insys_Anthem_000981180                   Insys_Anthem_000981180
Insys_Anthem_000981234                   Insys_Anthem_000981234
Insys_Anthem_000981243                   Insys_Anthem_000981243
Insys_Anthem_000981491                   Insys_Anthem_000981491
Insys_Anthem_000981693                   Insys_Anthem_000981693
Insys_Anthem_000981695                   Insys_Anthem_000981695
Insys_Anthem_000981778                   Insys_Anthem_000981778
Insys_Anthem_000981812                   Insys_Anthem_000981812
Insys_Anthem_000981813                   Insys_Anthem_000981813
Insys_Anthem_000982082                   Insys_Anthem_000982082
Insys_Anthem_000982164                   Insys_Anthem_000982164
Insys_Anthem_000982165                   Insys_Anthem_000982165
Insys_Anthem_000982195                   Insys_Anthem_000982195
Insys_Anthem_000982306                   Insys_Anthem_000982306
Insys_Anthem_000982342                   Insys_Anthem_000982342
Insys_Anthem_000982363                   Insys_Anthem_000982363
Insys_Anthem_000982365                   Insys_Anthem_000982365
Insys_Anthem_000982379                   Insys_Anthem_000982379
Insys_Anthem_000982405                   Insys_Anthem_000982405
Insys_Anthem_000982439                   Insys_Anthem_000982439
Insys_Anthem_000982453                   Insys_Anthem_000982453
Insys_Anthem_000982571                   Insys_Anthem_000982571
Insys_Anthem_000982595                   Insys_Anthem_000982595
Insys_Anthem_000982652                   Insys_Anthem_000982652
Insys_Anthem_000982718                   Insys_Anthem_000982718
Insys_Anthem_000982743                   Insys_Anthem_000982743
Insys_Anthem_000982817                   Insys_Anthem_000982817
Insys_Anthem_000982829                   Insys_Anthem_000982829
Insys_Anthem_000982973                   Insys_Anthem_000982973

                                                    643
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 645 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000983007                   Insys_Anthem_000983007
Insys_Anthem_000983026                   Insys_Anthem_000983026
Insys_Anthem_000983030                   Insys_Anthem_000983030
Insys_Anthem_000983038                   Insys_Anthem_000983038
Insys_Anthem_000983242                   Insys_Anthem_000983242
Insys_Anthem_000983561                   Insys_Anthem_000983561
Insys_Anthem_000983608                   Insys_Anthem_000983608
Insys_Anthem_000983630                   Insys_Anthem_000983630
Insys_Anthem_000983638                   Insys_Anthem_000983638
Insys_Anthem_000983697                   Insys_Anthem_000983697
Insys_Anthem_000984521                   Insys_Anthem_000984521
Insys_Anthem_000984605                   Insys_Anthem_000984605
Insys_Anthem_000984672                   Insys_Anthem_000984672
Insys_Anthem_000984766                   Insys_Anthem_000984766
Insys_Anthem_000984890                   Insys_Anthem_000984890
Insys_Anthem_000984989                   Insys_Anthem_000984989
Insys_Anthem_000985148                   Insys_Anthem_000985148
Insys_Anthem_000985182                   Insys_Anthem_000985182
Insys_Anthem_000985185                   Insys_Anthem_000985185
Insys_Anthem_000985239                   Insys_Anthem_000985239
Insys_Anthem_000985368                   Insys_Anthem_000985368
Insys_Anthem_000985377                   Insys_Anthem_000985377
Insys_Anthem_000985415                   Insys_Anthem_000985415
Insys_Anthem_000985428                   Insys_Anthem_000985428
Insys_Anthem_000985456                   Insys_Anthem_000985456
Insys_Anthem_000985487                   Insys_Anthem_000985487
Insys_Anthem_000985632                   Insys_Anthem_000985632
Insys_Anthem_000985637                   Insys_Anthem_000985637
Insys_Anthem_000985649                   Insys_Anthem_000985649
Insys_Anthem_000985652                   Insys_Anthem_000985652
Insys_Anthem_000985677                   Insys_Anthem_000985677
Insys_Anthem_000985733                   Insys_Anthem_000985733
Insys_Anthem_000985748                   Insys_Anthem_000985748
Insys_Anthem_000985767                   Insys_Anthem_000985767
Insys_Anthem_000985786                   Insys_Anthem_000985786
Insys_Anthem_000985880                   Insys_Anthem_000985880
Insys_Anthem_000985982                   Insys_Anthem_000985982
Insys_Anthem_000986026                   Insys_Anthem_000986026
Insys_Anthem_000986087                   Insys_Anthem_000986087
Insys_Anthem_000986110                   Insys_Anthem_000986110
Insys_Anthem_000986116                   Insys_Anthem_000986116
Insys_Anthem_000986184                   Insys_Anthem_000986184
Insys_Anthem_000986199                   Insys_Anthem_000986199
Insys_Anthem_000986280                   Insys_Anthem_000986280
Insys_Anthem_000986358                   Insys_Anthem_000986358
Insys_Anthem_000986417                   Insys_Anthem_000986417
Insys_Anthem_000986468                   Insys_Anthem_000986468

                                                    644
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 646 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000986504                   Insys_Anthem_000986504
Insys_Anthem_000986597                   Insys_Anthem_000986597
Insys_Anthem_000987057                   Insys_Anthem_000987057
Insys_Anthem_000987088                   Insys_Anthem_000987088
Insys_Anthem_000987110                   Insys_Anthem_000987110
Insys_Anthem_000987129                   Insys_Anthem_000987129
Insys_Anthem_000987143                   Insys_Anthem_000987143
Insys_Anthem_000987303                   Insys_Anthem_000987303
Insys_Anthem_000987341                   Insys_Anthem_000987341
Insys_Anthem_000987424                   Insys_Anthem_000987424
Insys_Anthem_000987483                   Insys_Anthem_000987483
Insys_Anthem_000987524                   Insys_Anthem_000987524
Insys_Anthem_000987555                   Insys_Anthem_000987555
Insys_Anthem_000987556                   Insys_Anthem_000987556
Insys_Anthem_000987565                   Insys_Anthem_000987565
Insys_Anthem_000987585                   Insys_Anthem_000987585
Insys_Anthem_000987587                   Insys_Anthem_000987587
Insys_Anthem_000987592                   Insys_Anthem_000987592
Insys_Anthem_000987611                   Insys_Anthem_000987611
Insys_Anthem_000987626                   Insys_Anthem_000987626
Insys_Anthem_000987680                   Insys_Anthem_000987680
Insys_Anthem_000987742                   Insys_Anthem_000987742
Insys_Anthem_000987945                   Insys_Anthem_000987945
Insys_Anthem_000988004                   Insys_Anthem_000988004
Insys_Anthem_000988129                   Insys_Anthem_000988129
Insys_Anthem_000988196                   Insys_Anthem_000988196
Insys_Anthem_000988211                   Insys_Anthem_000988211
Insys_Anthem_000988248                   Insys_Anthem_000988248
Insys_Anthem_000988298                   Insys_Anthem_000988298
Insys_Anthem_000988370                   Insys_Anthem_000988370
Insys_Anthem_000988460                   Insys_Anthem_000988460
Insys_Anthem_000988549                   Insys_Anthem_000988549
Insys_Anthem_000988869                   Insys_Anthem_000988869
Insys_Anthem_000988905                   Insys_Anthem_000988905
Insys_Anthem_000988924                   Insys_Anthem_000988924
Insys_Anthem_000988942                   Insys_Anthem_000988942
Insys_Anthem_000988983                   Insys_Anthem_000988983
Insys_Anthem_000989018                   Insys_Anthem_000989018
Insys_Anthem_000989068                   Insys_Anthem_000989068
Insys_Anthem_000989080                   Insys_Anthem_000989080
Insys_Anthem_000989084                   Insys_Anthem_000989084
Insys_Anthem_000989207                   Insys_Anthem_000989207
Insys_Anthem_000989385                   Insys_Anthem_000989385
Insys_Anthem_000989501                   Insys_Anthem_000989501
Insys_Anthem_000989503                   Insys_Anthem_000989503
Insys_Anthem_000989634                   Insys_Anthem_000989634
Insys_Anthem_000989710                   Insys_Anthem_000989710

                                                    645
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 647 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000989728                   Insys_Anthem_000989728
Insys_Anthem_000989788                   Insys_Anthem_000989788
Insys_Anthem_000989803                   Insys_Anthem_000989803
Insys_Anthem_000989806                   Insys_Anthem_000989806
Insys_Anthem_000989808                   Insys_Anthem_000989808
Insys_Anthem_000989862                   Insys_Anthem_000989862
Insys_Anthem_000989864                   Insys_Anthem_000989864
Insys_Anthem_000989869                   Insys_Anthem_000989869
Insys_Anthem_000989922                   Insys_Anthem_000989922
Insys_Anthem_000989952                   Insys_Anthem_000989952
Insys_Anthem_000990116                   Insys_Anthem_000990116
Insys_Anthem_000990126                   Insys_Anthem_000990126
Insys_Anthem_000990145                   Insys_Anthem_000990145
Insys_Anthem_000990195                   Insys_Anthem_000990195
Insys_Anthem_000990201                   Insys_Anthem_000990201
Insys_Anthem_000990216                   Insys_Anthem_000990216
Insys_Anthem_000990217                   Insys_Anthem_000990217
Insys_Anthem_000990265                   Insys_Anthem_000990265
Insys_Anthem_000990340                   Insys_Anthem_000990340
Insys_Anthem_000990357                   Insys_Anthem_000990357
Insys_Anthem_000990422                   Insys_Anthem_000990422
Insys_Anthem_000990423                   Insys_Anthem_000990423
Insys_Anthem_000990424                   Insys_Anthem_000990424
Insys_Anthem_000990425                   Insys_Anthem_000990425
Insys_Anthem_000990426                   Insys_Anthem_000990426
Insys_Anthem_000990452                   Insys_Anthem_000990452
Insys_Anthem_000990453                   Insys_Anthem_000990453
Insys_Anthem_000990454                   Insys_Anthem_000990454
Insys_Anthem_000990455                   Insys_Anthem_000990455
Insys_Anthem_000990456                   Insys_Anthem_000990456
Insys_Anthem_000990483                   Insys_Anthem_000990483
Insys_Anthem_000990541                   Insys_Anthem_000990541
Insys_Anthem_000990555                   Insys_Anthem_000990555
Insys_Anthem_000990640                   Insys_Anthem_000990640
Insys_Anthem_000990800                   Insys_Anthem_000990800
Insys_Anthem_000990862                   Insys_Anthem_000990862
Insys_Anthem_000990875                   Insys_Anthem_000990875
Insys_Anthem_000990914                   Insys_Anthem_000990914
Insys_Anthem_000990949                   Insys_Anthem_000990949
Insys_Anthem_000991043                   Insys_Anthem_000991043
Insys_Anthem_000991076                   Insys_Anthem_000991076
Insys_Anthem_000991081                   Insys_Anthem_000991081
Insys_Anthem_000991103                   Insys_Anthem_000991103
Insys_Anthem_000991150                   Insys_Anthem_000991150
Insys_Anthem_000991166                   Insys_Anthem_000991166
Insys_Anthem_000991167                   Insys_Anthem_000991167
Insys_Anthem_000991245                   Insys_Anthem_000991245

                                                    646
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 648 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000991338                   Insys_Anthem_000991338
Insys_Anthem_000991371                   Insys_Anthem_000991371
Insys_Anthem_000991381                   Insys_Anthem_000991381
Insys_Anthem_000991413                   Insys_Anthem_000991413
Insys_Anthem_000991465                   Insys_Anthem_000991465
Insys_Anthem_000991506                   Insys_Anthem_000991506
Insys_Anthem_000991527                   Insys_Anthem_000991527
Insys_Anthem_000991554                   Insys_Anthem_000991554
Insys_Anthem_000991575                   Insys_Anthem_000991575
Insys_Anthem_000991652                   Insys_Anthem_000991652
Insys_Anthem_000991775                   Insys_Anthem_000991775
Insys_Anthem_000991831                   Insys_Anthem_000991831
Insys_Anthem_000991884                   Insys_Anthem_000991884
Insys_Anthem_000991891                   Insys_Anthem_000991891
Insys_Anthem_000991892                   Insys_Anthem_000991892
Insys_Anthem_000991938                   Insys_Anthem_000991938
Insys_Anthem_000991948                   Insys_Anthem_000991948
Insys_Anthem_000991972                   Insys_Anthem_000991972
Insys_Anthem_000991978                   Insys_Anthem_000991978
Insys_Anthem_000993661                   Insys_Anthem_000993661
Insys_Anthem_000993974                   Insys_Anthem_000993974
Insys_Anthem_000994242                   Insys_Anthem_000994242
Insys_Anthem_000994379                   Insys_Anthem_000994379
Insys_Anthem_000994414                   Insys_Anthem_000994414
Insys_Anthem_000994492                   Insys_Anthem_000994492
Insys_Anthem_000994515                   Insys_Anthem_000994515
Insys_Anthem_000994524                   Insys_Anthem_000994524
Insys_Anthem_000994600                   Insys_Anthem_000994600
Insys_Anthem_000994611                   Insys_Anthem_000994611
Insys_Anthem_000994927                   Insys_Anthem_000994927
Insys_Anthem_000994932                   Insys_Anthem_000994932
Insys_Anthem_000994945                   Insys_Anthem_000994945
Insys_Anthem_000994954                   Insys_Anthem_000994954
Insys_Anthem_000995067                   Insys_Anthem_000995067
Insys_Anthem_000995126                   Insys_Anthem_000995126
Insys_Anthem_000995140                   Insys_Anthem_000995140
Insys_Anthem_000995475                   Insys_Anthem_000995475
Insys_Anthem_000995502                   Insys_Anthem_000995502
Insys_Anthem_000995597                   Insys_Anthem_000995597
Insys_Anthem_000995627                   Insys_Anthem_000995627
Insys_Anthem_000995660                   Insys_Anthem_000995660
Insys_Anthem_000995676                   Insys_Anthem_000995676
Insys_Anthem_000996015                   Insys_Anthem_000996015
Insys_Anthem_000996196                   Insys_Anthem_000996196
Insys_Anthem_000996220                   Insys_Anthem_000996220
Insys_Anthem_000996289                   Insys_Anthem_000996289
Insys_Anthem_000996418                   Insys_Anthem_000996418

                                                    647
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 649 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_000996795                   Insys_Anthem_000996795
Insys_Anthem_000996824                   Insys_Anthem_000996824
Insys_Anthem_000996883                   Insys_Anthem_000996883
Insys_Anthem_000996928                   Insys_Anthem_000996928
Insys_Anthem_000996931                   Insys_Anthem_000996931
Insys_Anthem_000996952                   Insys_Anthem_000996952
Insys_Anthem_000997045                   Insys_Anthem_000997045
Insys_Anthem_000997452                   Insys_Anthem_000997452
Insys_Anthem_000997620                   Insys_Anthem_000997620
Insys_Anthem_000997716                   Insys_Anthem_000997716
Insys_Anthem_000997765                   Insys_Anthem_000997765
Insys_Anthem_000997878                   Insys_Anthem_000997878
Insys_Anthem_000998785                   Insys_Anthem_000998785
Insys_Anthem_000998789                   Insys_Anthem_000998789
Insys_Anthem_000998953                   Insys_Anthem_000998953
Insys_Anthem_000998981                   Insys_Anthem_000998981
Insys_Anthem_000999042                   Insys_Anthem_000999042
Insys_Anthem_000999804                   Insys_Anthem_000999804
Insys_Anthem_000999912                   Insys_Anthem_000999912
Insys_Anthem_000999982                   Insys_Anthem_000999982
Insys_Anthem_001000186                   Insys_Anthem_001000186
Insys_Anthem_001000223                   Insys_Anthem_001000223
Insys_Anthem_001000246                   Insys_Anthem_001000246
Insys_Anthem_001001463                   Insys_Anthem_001001463
Insys_Anthem_001001479                   Insys_Anthem_001001479
Insys_Anthem_001001527                   Insys_Anthem_001001527
Insys_Anthem_001001561                   Insys_Anthem_001001561
Insys_Anthem_001001593                   Insys_Anthem_001001593
Insys_Anthem_001001663                   Insys_Anthem_001001663
Insys_Anthem_001001708                   Insys_Anthem_001001708
Insys_Anthem_001001711                   Insys_Anthem_001001711
Insys_Anthem_001001765                   Insys_Anthem_001001765
Insys_Anthem_001002872                   Insys_Anthem_001002872
Insys_Anthem_001002945                   Insys_Anthem_001002945
Insys_Anthem_001002946                   Insys_Anthem_001002946
Insys_Anthem_001002995                   Insys_Anthem_001002995
Insys_Anthem_001003024                   Insys_Anthem_001003024
Insys_Anthem_001003034                   Insys_Anthem_001003034
Insys_Anthem_001003194                   Insys_Anthem_001003194
Insys_Anthem_001003214                   Insys_Anthem_001003214
Insys_Anthem_001003234                   Insys_Anthem_001003234
Insys_Anthem_001003257                   Insys_Anthem_001003257
Insys_Anthem_001003281                   Insys_Anthem_001003281
Insys_Anthem_001003296                   Insys_Anthem_001003296
Insys_Anthem_001003330                   Insys_Anthem_001003330
Insys_Anthem_001003438                   Insys_Anthem_001003438
Insys_Anthem_001003452                   Insys_Anthem_001003452

                                                    648
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 650 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001003480                   Insys_Anthem_001003480
Insys_Anthem_001004624                   Insys_Anthem_001004624
Insys_Anthem_001004800                   Insys_Anthem_001004800
Insys_Anthem_001004825                   Insys_Anthem_001004825
Insys_Anthem_001004838                   Insys_Anthem_001004838
Insys_Anthem_001004937                   Insys_Anthem_001004937
Insys_Anthem_001004973                   Insys_Anthem_001004973
Insys_Anthem_001005003                   Insys_Anthem_001005003
Insys_Anthem_001006145                   Insys_Anthem_001006145
Insys_Anthem_001006245                   Insys_Anthem_001006245
Insys_Anthem_001006326                   Insys_Anthem_001006326
Insys_Anthem_001006392                   Insys_Anthem_001006392
Insys_Anthem_001006406                   Insys_Anthem_001006406
Insys_Anthem_001006419                   Insys_Anthem_001006419
Insys_Anthem_001006443                   Insys_Anthem_001006443
Insys_Anthem_001006514                   Insys_Anthem_001006514
Insys_Anthem_001006646                   Insys_Anthem_001006646
Insys_Anthem_001007522                   Insys_Anthem_001007522
Insys_Anthem_001007643                   Insys_Anthem_001007643
Insys_Anthem_001007742                   Insys_Anthem_001007742
Insys_Anthem_001007743                   Insys_Anthem_001007743
Insys_Anthem_001007890                   Insys_Anthem_001007890
Insys_Anthem_001007907                   Insys_Anthem_001007907
Insys_Anthem_001007914                   Insys_Anthem_001007914
Insys_Anthem_001007924                   Insys_Anthem_001007924
Insys_Anthem_001008027                   Insys_Anthem_001008027
Insys_Anthem_001008083                   Insys_Anthem_001008083
Insys_Anthem_001008143                   Insys_Anthem_001008143
Insys_Anthem_001008200                   Insys_Anthem_001008200
Insys_Anthem_001008421                   Insys_Anthem_001008421
Insys_Anthem_001009422                   Insys_Anthem_001009422
Insys_Anthem_001009477                   Insys_Anthem_001009477
Insys_Anthem_001009480                   Insys_Anthem_001009480
Insys_Anthem_001009621                   Insys_Anthem_001009621
Insys_Anthem_001009635                   Insys_Anthem_001009635
Insys_Anthem_001009636                   Insys_Anthem_001009636
Insys_Anthem_001009910                   Insys_Anthem_001009910
Insys_Anthem_001009912                   Insys_Anthem_001009912
Insys_Anthem_001010204                   Insys_Anthem_001010204
Insys_Anthem_001010239                   Insys_Anthem_001010239
Insys_Anthem_001010243                   Insys_Anthem_001010243
Insys_Anthem_001010526                   Insys_Anthem_001010526
Insys_Anthem_001010560                   Insys_Anthem_001010560
Insys_Anthem_001010635                   Insys_Anthem_001010635
Insys_Anthem_001010636                   Insys_Anthem_001010636
Insys_Anthem_001010646                   Insys_Anthem_001010646
Insys_Anthem_001010682                   Insys_Anthem_001010682.0001

                                                    649
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 651 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001010743                   Insys_Anthem_001010743
Insys_Anthem_001010753                   Insys_Anthem_001010753
Insys_Anthem_001010824                   Insys_Anthem_001010824
Insys_Anthem_001010871                   Insys_Anthem_001010871
Insys_Anthem_001010968                   Insys_Anthem_001010968
Insys_Anthem_001010990                   Insys_Anthem_001010990
Insys_Anthem_001010996                   Insys_Anthem_001010996
Insys_Anthem_001011119                   Insys_Anthem_001011119
Insys_Anthem_001011145                   Insys_Anthem_001011145
Insys_Anthem_001011146                   Insys_Anthem_001011146
Insys_Anthem_001011188                   Insys_Anthem_001011188
Insys_Anthem_001011230                   Insys_Anthem_001011230
Insys_Anthem_001011253                   Insys_Anthem_001011253
Insys_Anthem_001011275                   Insys_Anthem_001011275
Insys_Anthem_001011872                   Insys_Anthem_001011872
Insys_Anthem_001012004                   Insys_Anthem_001012004
Insys_Anthem_001012151                   Insys_Anthem_001012151
Insys_Anthem_001012350                   Insys_Anthem_001012350
Insys_Anthem_001012445                   Insys_Anthem_001012445
Insys_Anthem_001012492                   Insys_Anthem_001012492
Insys_Anthem_001012597                   Insys_Anthem_001012597
Insys_Anthem_001012622                   Insys_Anthem_001012622
Insys_Anthem_001012625                   Insys_Anthem_001012625
Insys_Anthem_001012713                   Insys_Anthem_001012713
Insys_Anthem_001012756                   Insys_Anthem_001012756
Insys_Anthem_001012792                   Insys_Anthem_001012792
Insys_Anthem_001012843                   Insys_Anthem_001012843
Insys_Anthem_001012844                   Insys_Anthem_001012844
Insys_Anthem_001013002                   Insys_Anthem_001013002
Insys_Anthem_001013003                   Insys_Anthem_001013003
Insys_Anthem_001013224                   Insys_Anthem_001013224
Insys_Anthem_001013256                   Insys_Anthem_001013256
Insys_Anthem_001013314                   Insys_Anthem_001013314
Insys_Anthem_001013318                   Insys_Anthem_001013318
Insys_Anthem_001013364                   Insys_Anthem_001013364
Insys_Anthem_001013381                   Insys_Anthem_001013381
Insys_Anthem_001013452                   Insys_Anthem_001013452
Insys_Anthem_001013461                   Insys_Anthem_001013461
Insys_Anthem_001013475                   Insys_Anthem_001013475
Insys_Anthem_001013490                   Insys_Anthem_001013490
Insys_Anthem_001013525                   Insys_Anthem_001013525
Insys_Anthem_001013586                   Insys_Anthem_001013586
Insys_Anthem_001013610                   Insys_Anthem_001013610
Insys_Anthem_001013646                   Insys_Anthem_001013646
Insys_Anthem_001013652                   Insys_Anthem_001013652
Insys_Anthem_001013905                   Insys_Anthem_001013905
Insys_Anthem_001014178                   Insys_Anthem_001014178

                                                    650
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 652 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001014293                   Insys_Anthem_001014293
Insys_Anthem_001014314                   Insys_Anthem_001014314
Insys_Anthem_001014359                   Insys_Anthem_001014359
Insys_Anthem_001014432                   Insys_Anthem_001014432
Insys_Anthem_001014492                   Insys_Anthem_001014492
Insys_Anthem_001014552                   Insys_Anthem_001014552
Insys_Anthem_001014705                   Insys_Anthem_001014705
Insys_Anthem_001014755                   Insys_Anthem_001014755
Insys_Anthem_001014832                   Insys_Anthem_001014832
Insys_Anthem_001014910                   Insys_Anthem_001014910
Insys_Anthem_001014912                   Insys_Anthem_001014912
Insys_Anthem_001014913                   Insys_Anthem_001014913
Insys_Anthem_001014915                   Insys_Anthem_001014915
Insys_Anthem_001015110                   Insys_Anthem_001015110
Insys_Anthem_001015134                   Insys_Anthem_001015134
Insys_Anthem_001015135                   Insys_Anthem_001015135
Insys_Anthem_001015188                   Insys_Anthem_001015188
Insys_Anthem_001015287                   Insys_Anthem_001015287
Insys_Anthem_001015291                   Insys_Anthem_001015291
Insys_Anthem_001015367                   Insys_Anthem_001015367
Insys_Anthem_001015368                   Insys_Anthem_001015368
Insys_Anthem_001015369                   Insys_Anthem_001015369
Insys_Anthem_001015531                   Insys_Anthem_001015531
Insys_Anthem_001015538                   Insys_Anthem_001015538
Insys_Anthem_001015542                   Insys_Anthem_001015542
Insys_Anthem_001015545                   Insys_Anthem_001015545
Insys_Anthem_001015546                   Insys_Anthem_001015546
Insys_Anthem_001015561                   Insys_Anthem_001015561
Insys_Anthem_001015563                   Insys_Anthem_001015563
Insys_Anthem_001015567                   Insys_Anthem_001015567
Insys_Anthem_001015570                   Insys_Anthem_001015570
Insys_Anthem_001015571                   Insys_Anthem_001015571
Insys_Anthem_001015584                   Insys_Anthem_001015584
Insys_Anthem_001015585                   Insys_Anthem_001015585
Insys_Anthem_001015592                   Insys_Anthem_001015592
Insys_Anthem_001015604                   Insys_Anthem_001015604
Insys_Anthem_001015606                   Insys_Anthem_001015606
Insys_Anthem_001015610                   Insys_Anthem_001015610
Insys_Anthem_001015651                   Insys_Anthem_001015651
Insys_Anthem_001015658                   Insys_Anthem_001015658
Insys_Anthem_001015659                   Insys_Anthem_001015659
Insys_Anthem_001015707                   Insys_Anthem_001015707
Insys_Anthem_001015723                   Insys_Anthem_001015723
Insys_Anthem_001015775                   Insys_Anthem_001015775
Insys_Anthem_001015784                   Insys_Anthem_001015784
Insys_Anthem_001015785                   Insys_Anthem_001015785
Insys_Anthem_001015846                   Insys_Anthem_001015846

                                                    651
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 653 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001015953                   Insys_Anthem_001015953
Insys_Anthem_001015954                   Insys_Anthem_001015954
Insys_Anthem_001016021                   Insys_Anthem_001016021
Insys_Anthem_001016022                   Insys_Anthem_001016022
Insys_Anthem_001016160                   Insys_Anthem_001016160
Insys_Anthem_001016303                   Insys_Anthem_001016303
Insys_Anthem_001016368                   Insys_Anthem_001016368
Insys_Anthem_001016421                   Insys_Anthem_001016421
Insys_Anthem_001016430                   Insys_Anthem_001016430
Insys_Anthem_001016432                   Insys_Anthem_001016432
Insys_Anthem_001016710                   Insys_Anthem_001016710
Insys_Anthem_001016825                   Insys_Anthem_001016825
Insys_Anthem_001016898                   Insys_Anthem_001016898
Insys_Anthem_001017018                   Insys_Anthem_001017018
Insys_Anthem_001017400                   Insys_Anthem_001017400
Insys_Anthem_001017678                   Insys_Anthem_001017678
Insys_Anthem_001017953                   Insys_Anthem_001017953
Insys_Anthem_001017973                   Insys_Anthem_001017973
Insys_Anthem_001018041                   Insys_Anthem_001018041
Insys_Anthem_001018075                   Insys_Anthem_001018075
Insys_Anthem_001018118                   Insys_Anthem_001018118
Insys_Anthem_001018212                   Insys_Anthem_001018212
Insys_Anthem_001018305                   Insys_Anthem_001018305
Insys_Anthem_001018317                   Insys_Anthem_001018317
Insys_Anthem_001018501                   Insys_Anthem_001018501
Insys_Anthem_001018510                   Insys_Anthem_001018510
Insys_Anthem_001018532                   Insys_Anthem_001018532
Insys_Anthem_001018575                   Insys_Anthem_001018575
Insys_Anthem_001018591                   Insys_Anthem_001018591
Insys_Anthem_001018593                   Insys_Anthem_001018593
Insys_Anthem_001018601                   Insys_Anthem_001018601
Insys_Anthem_001018610                   Insys_Anthem_001018610
Insys_Anthem_001018657                   Insys_Anthem_001018657
Insys_Anthem_001018658                   Insys_Anthem_001018658
Insys_Anthem_001018713                   Insys_Anthem_001018713
Insys_Anthem_001018854                   Insys_Anthem_001018854
Insys_Anthem_001018882                   Insys_Anthem_001018882
Insys_Anthem_001018883                   Insys_Anthem_001018883
Insys_Anthem_001018988                   Insys_Anthem_001018988
Insys_Anthem_001018989                   Insys_Anthem_001018989
Insys_Anthem_001019052                   Insys_Anthem_001019052
Insys_Anthem_001019053                   Insys_Anthem_001019053
Insys_Anthem_001019319                   Insys_Anthem_001019319
Insys_Anthem_001019496                   Insys_Anthem_001019496
Insys_Anthem_001019511                   Insys_Anthem_001019511
Insys_Anthem_001019529                   Insys_Anthem_001019529
Insys_Anthem_001019557                   Insys_Anthem_001019557

                                                    652
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 654 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001019558                   Insys_Anthem_001019558
Insys_Anthem_001019674                   Insys_Anthem_001019674
Insys_Anthem_001019696                   Insys_Anthem_001019696
Insys_Anthem_001019891                   Insys_Anthem_001019891
Insys_Anthem_001019994                   Insys_Anthem_001019994
Insys_Anthem_001020030                   Insys_Anthem_001020030
Insys_Anthem_001020110                   Insys_Anthem_001020110
Insys_Anthem_001020211                   Insys_Anthem_001020211
Insys_Anthem_001020240                   Insys_Anthem_001020240
Insys_Anthem_001020438                   Insys_Anthem_001020438
Insys_Anthem_001020515                   Insys_Anthem_001020515
Insys_Anthem_001020516                   Insys_Anthem_001020516
Insys_Anthem_001020587                   Insys_Anthem_001020587
Insys_Anthem_001020636                   Insys_Anthem_001020636
Insys_Anthem_001020784                   Insys_Anthem_001020784
Insys_Anthem_001020908                   Insys_Anthem_001020908
Insys_Anthem_001020943                   Insys_Anthem_001020943
Insys_Anthem_001021182                   Insys_Anthem_001021182
Insys_Anthem_001021264                   Insys_Anthem_001021264
Insys_Anthem_001021269                   Insys_Anthem_001021269
Insys_Anthem_001021271                   Insys_Anthem_001021271
Insys_Anthem_001021427                   Insys_Anthem_001021427
Insys_Anthem_001021505                   Insys_Anthem_001021505
Insys_Anthem_001021778                   Insys_Anthem_001021778
Insys_Anthem_001021851                   Insys_Anthem_001021851
Insys_Anthem_001021962                   Insys_Anthem_001021962
Insys_Anthem_001022084                   Insys_Anthem_001022084
Insys_Anthem_001022316                   Insys_Anthem_001022316
Insys_Anthem_001022318                   Insys_Anthem_001022318
Insys_Anthem_001022445                   Insys_Anthem_001022445
Insys_Anthem_001022446                   Insys_Anthem_001022446
Insys_Anthem_001022447                   Insys_Anthem_001022447
Insys_Anthem_001022448                   Insys_Anthem_001022448
Insys_Anthem_001022839                   Insys_Anthem_001022839
Insys_Anthem_001022886                   Insys_Anthem_001022886
Insys_Anthem_001022887                   Insys_Anthem_001022887
Insys_Anthem_001022888                   Insys_Anthem_001022888
Insys_Anthem_001022889                   Insys_Anthem_001022889
Insys_Anthem_001022890                   Insys_Anthem_001022890
Insys_Anthem_001022891                   Insys_Anthem_001022891
Insys_Anthem_001022892                   Insys_Anthem_001022892
Insys_Anthem_001022893                   Insys_Anthem_001022893
Insys_Anthem_001022894                   Insys_Anthem_001022894
Insys_Anthem_001022895                   Insys_Anthem_001022895
Insys_Anthem_001022896                   Insys_Anthem_001022896
Insys_Anthem_001022897                   Insys_Anthem_001022897
Insys_Anthem_001022898                   Insys_Anthem_001022898

                                                    653
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 655 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001022899                   Insys_Anthem_001022899
Insys_Anthem_001022900                   Insys_Anthem_001022900
Insys_Anthem_001022901                   Insys_Anthem_001022901
Insys_Anthem_001022902                   Insys_Anthem_001022902
Insys_Anthem_001022903                   Insys_Anthem_001022903
Insys_Anthem_001022904                   Insys_Anthem_001022904
Insys_Anthem_001022905                   Insys_Anthem_001022905
Insys_Anthem_001022906                   Insys_Anthem_001022906
Insys_Anthem_001022907                   Insys_Anthem_001022907
Insys_Anthem_001022908                   Insys_Anthem_001022908
Insys_Anthem_001022909                   Insys_Anthem_001022909
Insys_Anthem_001022910                   Insys_Anthem_001022910
Insys_Anthem_001022911                   Insys_Anthem_001022911
Insys_Anthem_001022925                   Insys_Anthem_001022925
Insys_Anthem_001023284                   Insys_Anthem_001023284
Insys_Anthem_001023286                   Insys_Anthem_001023286
Insys_Anthem_001023322                   Insys_Anthem_001023322
Insys_Anthem_001023323                   Insys_Anthem_001023323
Insys_Anthem_001023329                   Insys_Anthem_001023329
Insys_Anthem_001023359                   Insys_Anthem_001023359
Insys_Anthem_001023497                   Insys_Anthem_001023497
Insys_Anthem_001023521                   Insys_Anthem_001023521
Insys_Anthem_001023594                   Insys_Anthem_001023594
Insys_Anthem_001023619                   Insys_Anthem_001023619
Insys_Anthem_001023728                   Insys_Anthem_001023728
Insys_Anthem_001023749                   Insys_Anthem_001023749
Insys_Anthem_001023778                   Insys_Anthem_001023778
Insys_Anthem_001023817                   Insys_Anthem_001023817
Insys_Anthem_001023876                   Insys_Anthem_001023876
Insys_Anthem_001024261                   Insys_Anthem_001024261
Insys_Anthem_001024262                   Insys_Anthem_001024262
Insys_Anthem_001024263                   Insys_Anthem_001024263
Insys_Anthem_001024264                   Insys_Anthem_001024264
Insys_Anthem_001024265                   Insys_Anthem_001024265
Insys_Anthem_001024266                   Insys_Anthem_001024266
Insys_Anthem_001024267                   Insys_Anthem_001024267
Insys_Anthem_001024271                   Insys_Anthem_001024271
Insys_Anthem_001024447                   Insys_Anthem_001024447
Insys_Anthem_001024561                   Insys_Anthem_001024561
Insys_Anthem_001024680                   Insys_Anthem_001024680
Insys_Anthem_001024681                   Insys_Anthem_001024681
Insys_Anthem_001024682                   Insys_Anthem_001024682
Insys_Anthem_001024683                   Insys_Anthem_001024683
Insys_Anthem_001024685                   Insys_Anthem_001024685
Insys_Anthem_001024686                   Insys_Anthem_001024686
Insys_Anthem_001024687                   Insys_Anthem_001024687
Insys_Anthem_001024688                   Insys_Anthem_001024688

                                                    654
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 656 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001024689                   Insys_Anthem_001024689
Insys_Anthem_001024690                   Insys_Anthem_001024690
Insys_Anthem_001024691                   Insys_Anthem_001024691
Insys_Anthem_001024692                   Insys_Anthem_001024692
Insys_Anthem_001024693                   Insys_Anthem_001024693
Insys_Anthem_001024694                   Insys_Anthem_001024694
Insys_Anthem_001024695                   Insys_Anthem_001024695
Insys_Anthem_001024696                   Insys_Anthem_001024696
Insys_Anthem_001024698                   Insys_Anthem_001024698
Insys_Anthem_001024699                   Insys_Anthem_001024699
Insys_Anthem_001024700                   Insys_Anthem_001024700
Insys_Anthem_001024701                   Insys_Anthem_001024701
Insys_Anthem_001024702                   Insys_Anthem_001024702
Insys_Anthem_001024703                   Insys_Anthem_001024703
Insys_Anthem_001024704                   Insys_Anthem_001024704
Insys_Anthem_001024705                   Insys_Anthem_001024705
Insys_Anthem_001024706                   Insys_Anthem_001024706
Insys_Anthem_001024707                   Insys_Anthem_001024707
Insys_Anthem_001024708                   Insys_Anthem_001024708
Insys_Anthem_001024709                   Insys_Anthem_001024709
Insys_Anthem_001024710                   Insys_Anthem_001024710
Insys_Anthem_001024711                   Insys_Anthem_001024711
Insys_Anthem_001024713                   Insys_Anthem_001024713
Insys_Anthem_001024714                   Insys_Anthem_001024714
Insys_Anthem_001024715                   Insys_Anthem_001024715
Insys_Anthem_001024716                   Insys_Anthem_001024716
Insys_Anthem_001024717                   Insys_Anthem_001024717
Insys_Anthem_001024718                   Insys_Anthem_001024718
Insys_Anthem_001024719                   Insys_Anthem_001024719
Insys_Anthem_001024720                   Insys_Anthem_001024720
Insys_Anthem_001024721                   Insys_Anthem_001024721
Insys_Anthem_001024722                   Insys_Anthem_001024722
Insys_Anthem_001024723                   Insys_Anthem_001024723
Insys_Anthem_001024724                   Insys_Anthem_001024724
Insys_Anthem_001024725                   Insys_Anthem_001024725
Insys_Anthem_001024726                   Insys_Anthem_001024726
Insys_Anthem_001024728                   Insys_Anthem_001024728
Insys_Anthem_001024729                   Insys_Anthem_001024729
Insys_Anthem_001024730                   Insys_Anthem_001024730
Insys_Anthem_001024731                   Insys_Anthem_001024731
Insys_Anthem_001024732                   Insys_Anthem_001024732
Insys_Anthem_001024733                   Insys_Anthem_001024733
Insys_Anthem_001024734                   Insys_Anthem_001024734
Insys_Anthem_001024735                   Insys_Anthem_001024735
Insys_Anthem_001024736                   Insys_Anthem_001024736
Insys_Anthem_001024737                   Insys_Anthem_001024737
Insys_Anthem_001024741                   Insys_Anthem_001024741

                                                    655
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 657 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001024742                   Insys_Anthem_001024742
Insys_Anthem_001024752                   Insys_Anthem_001024752
Insys_Anthem_001025171                   Insys_Anthem_001025171
Insys_Anthem_001025173                   Insys_Anthem_001025173
Insys_Anthem_001025192                   Insys_Anthem_001025192
Insys_Anthem_001025193                   Insys_Anthem_001025193
Insys_Anthem_001025312                   Insys_Anthem_001025312
Insys_Anthem_001025320                   Insys_Anthem_001025320
Insys_Anthem_001025445                   Insys_Anthem_001025445
Insys_Anthem_001025476                   Insys_Anthem_001025476
Insys_Anthem_001025477                   Insys_Anthem_001025477
Insys_Anthem_001025478                   Insys_Anthem_001025478
Insys_Anthem_001025479                   Insys_Anthem_001025479
Insys_Anthem_001025480                   Insys_Anthem_001025480
Insys_Anthem_001025481                   Insys_Anthem_001025481
Insys_Anthem_001025482                   Insys_Anthem_001025482
Insys_Anthem_001025483                   Insys_Anthem_001025483
Insys_Anthem_001025484                   Insys_Anthem_001025484
Insys_Anthem_001025485                   Insys_Anthem_001025485
Insys_Anthem_001025486                   Insys_Anthem_001025486
Insys_Anthem_001025487                   Insys_Anthem_001025487
Insys_Anthem_001025488                   Insys_Anthem_001025488
Insys_Anthem_001025489                   Insys_Anthem_001025489
Insys_Anthem_001025490                   Insys_Anthem_001025490
Insys_Anthem_001025505                   Insys_Anthem_001025505
Insys_Anthem_001025521                   Insys_Anthem_001025521
Insys_Anthem_001025522                   Insys_Anthem_001025522
Insys_Anthem_001025523                   Insys_Anthem_001025523
Insys_Anthem_001025524                   Insys_Anthem_001025524
Insys_Anthem_001025525                   Insys_Anthem_001025525
Insys_Anthem_001025587                   Insys_Anthem_001025587
Insys_Anthem_001025588                   Insys_Anthem_001025588
Insys_Anthem_001025589                   Insys_Anthem_001025589
Insys_Anthem_001025590                   Insys_Anthem_001025590
Insys_Anthem_001025647                   Insys_Anthem_001025647
Insys_Anthem_001025656                   Insys_Anthem_001025656
Insys_Anthem_001025825                   Insys_Anthem_001025825
Insys_Anthem_001025826                   Insys_Anthem_001025826
Insys_Anthem_001025827                   Insys_Anthem_001025827
Insys_Anthem_001025828                   Insys_Anthem_001025828
Insys_Anthem_001025829                   Insys_Anthem_001025829
Insys_Anthem_001025830                   Insys_Anthem_001025830
Insys_Anthem_001025831                   Insys_Anthem_001025831
Insys_Anthem_001025832                   Insys_Anthem_001025832
Insys_Anthem_001025833                   Insys_Anthem_001025833
Insys_Anthem_001025834                   Insys_Anthem_001025834
Insys_Anthem_001025835                   Insys_Anthem_001025835

                                                    656
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 658 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001025836                   Insys_Anthem_001025836
Insys_Anthem_001025837                   Insys_Anthem_001025837
Insys_Anthem_001025838                   Insys_Anthem_001025838
Insys_Anthem_001025839                   Insys_Anthem_001025839
Insys_Anthem_001025965                   Insys_Anthem_001025965
Insys_Anthem_001026173                   Insys_Anthem_001026173
Insys_Anthem_001026208                   Insys_Anthem_001026208
Insys_Anthem_001026209                   Insys_Anthem_001026209
Insys_Anthem_001026440                   Insys_Anthem_001026440
Insys_Anthem_001026441                   Insys_Anthem_001026441
Insys_Anthem_001026442                   Insys_Anthem_001026442
Insys_Anthem_001026443                   Insys_Anthem_001026443
Insys_Anthem_001026444                   Insys_Anthem_001026444
Insys_Anthem_001026445                   Insys_Anthem_001026445
Insys_Anthem_001026446                   Insys_Anthem_001026446
Insys_Anthem_001026461                   Insys_Anthem_001026461
Insys_Anthem_001026462                   Insys_Anthem_001026462
Insys_Anthem_001026488                   Insys_Anthem_001026488
Insys_Anthem_001026489                   Insys_Anthem_001026489
Insys_Anthem_001026490                   Insys_Anthem_001026490
Insys_Anthem_001026491                   Insys_Anthem_001026491
Insys_Anthem_001026492                   Insys_Anthem_001026492
Insys_Anthem_001026493                   Insys_Anthem_001026493
Insys_Anthem_001026494                   Insys_Anthem_001026494
Insys_Anthem_001026495                   Insys_Anthem_001026495
Insys_Anthem_001026496                   Insys_Anthem_001026496
Insys_Anthem_001026497                   Insys_Anthem_001026497
Insys_Anthem_001026498                   Insys_Anthem_001026498
Insys_Anthem_001026499                   Insys_Anthem_001026499
Insys_Anthem_001026500                   Insys_Anthem_001026500
Insys_Anthem_001026501                   Insys_Anthem_001026501
Insys_Anthem_001026502                   Insys_Anthem_001026502
Insys_Anthem_001026503                   Insys_Anthem_001026503
Insys_Anthem_001026637                   Insys_Anthem_001026637
Insys_Anthem_001026796                   Insys_Anthem_001026796
Insys_Anthem_001026840                   Insys_Anthem_001026840
Insys_Anthem_001026841                   Insys_Anthem_001026841
Insys_Anthem_001026847                   Insys_Anthem_001026847
Insys_Anthem_001026848                   Insys_Anthem_001026848
Insys_Anthem_001026867                   Insys_Anthem_001026867
Insys_Anthem_001026868                   Insys_Anthem_001026868
Insys_Anthem_001026888                   Insys_Anthem_001026888
Insys_Anthem_001026889                   Insys_Anthem_001026889
Insys_Anthem_001026890                   Insys_Anthem_001026890
Insys_Anthem_001026891                   Insys_Anthem_001026891
Insys_Anthem_001026971                   Insys_Anthem_001026971
Insys_Anthem_001026972                   Insys_Anthem_001026972

                                                    657
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 659 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001027031                   Insys_Anthem_001027031
Insys_Anthem_001027032                   Insys_Anthem_001027032
Insys_Anthem_001027033                   Insys_Anthem_001027033
Insys_Anthem_001027034                   Insys_Anthem_001027034
Insys_Anthem_001027036                   Insys_Anthem_001027036
Insys_Anthem_001027158                   Insys_Anthem_001027158
Insys_Anthem_001027159                   Insys_Anthem_001027159
Insys_Anthem_001027359                   Insys_Anthem_001027359
Insys_Anthem_001027485                   Insys_Anthem_001027485
Insys_Anthem_001027486                   Insys_Anthem_001027486
Insys_Anthem_001027504                   Insys_Anthem_001027504
Insys_Anthem_001027528                   Insys_Anthem_001027528
Insys_Anthem_001027548                   Insys_Anthem_001027548
Insys_Anthem_001027561                   Insys_Anthem_001027561
Insys_Anthem_001027733                   Insys_Anthem_001027733
Insys_Anthem_001027773                   Insys_Anthem_001027773
Insys_Anthem_001027774                   Insys_Anthem_001027774
Insys_Anthem_001027775                   Insys_Anthem_001027775
Insys_Anthem_001028037                   Insys_Anthem_001028037
Insys_Anthem_001028038                   Insys_Anthem_001028038
Insys_Anthem_001028126                   Insys_Anthem_001028126
Insys_Anthem_001028127                   Insys_Anthem_001028127
Insys_Anthem_001028133                   Insys_Anthem_001028133
Insys_Anthem_001028281                   Insys_Anthem_001028281
Insys_Anthem_001028282                   Insys_Anthem_001028282
Insys_Anthem_001028363                   Insys_Anthem_001028363
Insys_Anthem_001028446                   Insys_Anthem_001028446
Insys_Anthem_001028447                   Insys_Anthem_001028447
Insys_Anthem_001028453                   Insys_Anthem_001028453
Insys_Anthem_001028489                   Insys_Anthem_001028489
Insys_Anthem_001028580                   Insys_Anthem_001028580
Insys_Anthem_001028581                   Insys_Anthem_001028581
Insys_Anthem_001028590                   Insys_Anthem_001028590
Insys_Anthem_001028591                   Insys_Anthem_001028591
Insys_Anthem_001028616                   Insys_Anthem_001028616
Insys_Anthem_001028775                   Insys_Anthem_001028775
Insys_Anthem_001028856                   Insys_Anthem_001028856
Insys_Anthem_001028857                   Insys_Anthem_001028857
Insys_Anthem_001028896                   Insys_Anthem_001028896
Insys_Anthem_001028897                   Insys_Anthem_001028897
Insys_Anthem_001028898                   Insys_Anthem_001028898
Insys_Anthem_001028995                   Insys_Anthem_001028995
Insys_Anthem_001029126                   Insys_Anthem_001029126
Insys_Anthem_001029291                   Insys_Anthem_001029291
Insys_Anthem_001029292                   Insys_Anthem_001029292
Insys_Anthem_001029293                   Insys_Anthem_001029293
Insys_Anthem_001029633                   Insys_Anthem_001029633

                                                    658
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 660 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001029638                   Insys_Anthem_001029638
Insys_Anthem_001029866                   Insys_Anthem_001029866
Insys_Anthem_001029894                   Insys_Anthem_001029894
Insys_Anthem_001029898                   Insys_Anthem_001029898
Insys_Anthem_001029904                   Insys_Anthem_001029904
Insys_Anthem_001029955                   Insys_Anthem_001029955
Insys_Anthem_001029973                   Insys_Anthem_001029973
Insys_Anthem_001030383                   Insys_Anthem_001030383
Insys_Anthem_001030386                   Insys_Anthem_001030386
Insys_Anthem_001030538                   Insys_Anthem_001030538
Insys_Anthem_001030539                   Insys_Anthem_001030539
Insys_Anthem_001030540                   Insys_Anthem_001030540
Insys_Anthem_001030630                   Insys_Anthem_001030630
Insys_Anthem_001030862                   Insys_Anthem_001030862
Insys_Anthem_001031000                   Insys_Anthem_001031000
Insys_Anthem_001031018                   Insys_Anthem_001031018
Insys_Anthem_001031075                   Insys_Anthem_001031075
Insys_Anthem_001031149                   Insys_Anthem_001031149
Insys_Anthem_001031207                   Insys_Anthem_001031207
Insys_Anthem_001031238                   Insys_Anthem_001031238
Insys_Anthem_001031239                   Insys_Anthem_001031239
Insys_Anthem_001031240                   Insys_Anthem_001031240
Insys_Anthem_001031241                   Insys_Anthem_001031241
Insys_Anthem_001031269                   Insys_Anthem_001031269
Insys_Anthem_001031290                   Insys_Anthem_001031290
Insys_Anthem_001031321                   Insys_Anthem_001031321
Insys_Anthem_001031330                   Insys_Anthem_001031330
Insys_Anthem_001031331                   Insys_Anthem_001031331
Insys_Anthem_001031332                   Insys_Anthem_001031332
Insys_Anthem_001031632                   Insys_Anthem_001031632
Insys_Anthem_001031875                   Insys_Anthem_001031875
Insys_Anthem_001031876                   Insys_Anthem_001031876
Insys_Anthem_001032101                   Insys_Anthem_001032101
Insys_Anthem_001032238                   Insys_Anthem_001032238
Insys_Anthem_001032367                   Insys_Anthem_001032367
Insys_Anthem_001032536                   Insys_Anthem_001032536
Insys_Anthem_001032639                   Insys_Anthem_001032639
Insys_Anthem_001032664                   Insys_Anthem_001032664
Insys_Anthem_001032665                   Insys_Anthem_001032665
Insys_Anthem_001032822                   Insys_Anthem_001032822
Insys_Anthem_001033050                   Insys_Anthem_001033050
Insys_Anthem_001033308                   Insys_Anthem_001033308
Insys_Anthem_001033438                   Insys_Anthem_001033438
Insys_Anthem_001033607                   Insys_Anthem_001033607
Insys_Anthem_001033783                   Insys_Anthem_001033783
Insys_Anthem_001033881                   Insys_Anthem_001033881
Insys_Anthem_001033936                   Insys_Anthem_001033936

                                                    659
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 661 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001033953                   Insys_Anthem_001033953
Insys_Anthem_001034010                   Insys_Anthem_001034010
Insys_Anthem_001034194                   Insys_Anthem_001034194
Insys_Anthem_001034272                   Insys_Anthem_001034272
Insys_Anthem_001034283                   Insys_Anthem_001034283
Insys_Anthem_001034314                   Insys_Anthem_001034314
Insys_Anthem_001034467                   Insys_Anthem_001034467
Insys_Anthem_001034509                   Insys_Anthem_001034509
Insys_Anthem_001034510                   Insys_Anthem_001034510
Insys_Anthem_001034511                   Insys_Anthem_001034511
Insys_Anthem_001034757                   Insys_Anthem_001034757
Insys_Anthem_001034942                   Insys_Anthem_001034942
Insys_Anthem_001034943                   Insys_Anthem_001034943
Insys_Anthem_001034944                   Insys_Anthem_001034944
Insys_Anthem_001034955                   Insys_Anthem_001034955
Insys_Anthem_001035219                   Insys_Anthem_001035219
Insys_Anthem_001035235                   Insys_Anthem_001035235
Insys_Anthem_001035327                   Insys_Anthem_001035327
Insys_Anthem_001035377                   Insys_Anthem_001035377
Insys_Anthem_001035379                   Insys_Anthem_001035379
Insys_Anthem_001035380                   Insys_Anthem_001035380
Insys_Anthem_001035448                   Insys_Anthem_001035448
Insys_Anthem_001035534                   Insys_Anthem_001035534
Insys_Anthem_001035595                   Insys_Anthem_001035595
Insys_Anthem_001035596                   Insys_Anthem_001035596
Insys_Anthem_001035658                   Insys_Anthem_001035658
Insys_Anthem_001035679                   Insys_Anthem_001035679
Insys_Anthem_001035700                   Insys_Anthem_001035700
Insys_Anthem_001035721                   Insys_Anthem_001035721
Insys_Anthem_001035817                   Insys_Anthem_001035817
Insys_Anthem_001035967                   Insys_Anthem_001035967
Insys_Anthem_001035972                   Insys_Anthem_001035972
Insys_Anthem_001036393                   Insys_Anthem_001036393
Insys_Anthem_001036489                   Insys_Anthem_001036489
Insys_Anthem_001036547                   Insys_Anthem_001036547
Insys_Anthem_001036637                   Insys_Anthem_001036637
Insys_Anthem_001036668                   Insys_Anthem_001036668
Insys_Anthem_001036676                   Insys_Anthem_001036676
Insys_Anthem_001036883                   Insys_Anthem_001036883
Insys_Anthem_001036884                   Insys_Anthem_001036884
Insys_Anthem_001036886                   Insys_Anthem_001036886
Insys_Anthem_001036989                   Insys_Anthem_001036989
Insys_Anthem_001036991                   Insys_Anthem_001036991
Insys_Anthem_001037064                   Insys_Anthem_001037064
Insys_Anthem_001037070                   Insys_Anthem_001037070
Insys_Anthem_001037092                   Insys_Anthem_001037092
Insys_Anthem_001037100                   Insys_Anthem_001037100

                                                    660
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 662 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001037144                   Insys_Anthem_001037144
Insys_Anthem_001037151                   Insys_Anthem_001037151
Insys_Anthem_001037169                   Insys_Anthem_001037169
Insys_Anthem_001037195                   Insys_Anthem_001037195
Insys_Anthem_001037208                   Insys_Anthem_001037208
Insys_Anthem_001037221                   Insys_Anthem_001037221
Insys_Anthem_001037236                   Insys_Anthem_001037236
Insys_Anthem_001037249                   Insys_Anthem_001037249
Insys_Anthem_001037530                   Insys_Anthem_001037530
Insys_Anthem_001037741                   Insys_Anthem_001037741
Insys_Anthem_001037862                   Insys_Anthem_001037862
Insys_Anthem_001038122                   Insys_Anthem_001038122
Insys_Anthem_001038136                   Insys_Anthem_001038136
Insys_Anthem_001038335                   Insys_Anthem_001038335
Insys_Anthem_001038393                   Insys_Anthem_001038393
Insys_Anthem_001038464                   Insys_Anthem_001038464
Insys_Anthem_001038532                   Insys_Anthem_001038532
Insys_Anthem_001038623                   Insys_Anthem_001038623
Insys_Anthem_001038664                   Insys_Anthem_001038664
Insys_Anthem_001038705                   Insys_Anthem_001038705
Insys_Anthem_001038858                   Insys_Anthem_001038858
Insys_Anthem_001038861                   Insys_Anthem_001038861
Insys_Anthem_001038947                   Insys_Anthem_001038947
Insys_Anthem_001038994                   Insys_Anthem_001038994
Insys_Anthem_001039023                   Insys_Anthem_001039023
Insys_Anthem_001039047                   Insys_Anthem_001039047
Insys_Anthem_001039050                   Insys_Anthem_001039050
Insys_Anthem_001039081                   Insys_Anthem_001039081
Insys_Anthem_001039155                   Insys_Anthem_001039155
Insys_Anthem_001039254                   Insys_Anthem_001039254
Insys_Anthem_001039335                   Insys_Anthem_001039335
Insys_Anthem_001039455                   Insys_Anthem_001039455
Insys_Anthem_001039515                   Insys_Anthem_001039515
Insys_Anthem_001039553                   Insys_Anthem_001039553
Insys_Anthem_001039574                   Insys_Anthem_001039574
Insys_Anthem_001039673                   Insys_Anthem_001039673
Insys_Anthem_001039777                   Insys_Anthem_001039777
Insys_Anthem_001039819                   Insys_Anthem_001039819
Insys_Anthem_001039981                   Insys_Anthem_001039981
Insys_Anthem_001040043                   Insys_Anthem_001040043
Insys_Anthem_001040108                   Insys_Anthem_001040108
Insys_Anthem_001040170                   Insys_Anthem_001040170
Insys_Anthem_001040301                   Insys_Anthem_001040301
Insys_Anthem_001040353                   Insys_Anthem_001040353
Insys_Anthem_001040378                   Insys_Anthem_001040378
Insys_Anthem_001040450                   Insys_Anthem_001040450
Insys_Anthem_001040453                   Insys_Anthem_001040453

                                                    661
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 663 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001040455                   Insys_Anthem_001040455
Insys_Anthem_001040457                   Insys_Anthem_001040457
Insys_Anthem_001040584                   Insys_Anthem_001040584
Insys_Anthem_001040727                   Insys_Anthem_001040727
Insys_Anthem_001040728                   Insys_Anthem_001040728
Insys_Anthem_001040731                   Insys_Anthem_001040731
Insys_Anthem_001040732                   Insys_Anthem_001040732
Insys_Anthem_001040740                   Insys_Anthem_001040740
Insys_Anthem_001040793                   Insys_Anthem_001040793
Insys_Anthem_001040830                   Insys_Anthem_001040830
Insys_Anthem_001040831                   Insys_Anthem_001040831
Insys_Anthem_001041471                   Insys_Anthem_001041471
Insys_Anthem_001041489                   Insys_Anthem_001041489
Insys_Anthem_001041490                   Insys_Anthem_001041490
Insys_Anthem_001041491                   Insys_Anthem_001041491
Insys_Anthem_001041613                   Insys_Anthem_001041613
Insys_Anthem_001041614                   Insys_Anthem_001041614
Insys_Anthem_001041627                   Insys_Anthem_001041627
Insys_Anthem_001041873                   Insys_Anthem_001041873
Insys_Anthem_001041882                   Insys_Anthem_001041882
Insys_Anthem_001041883                   Insys_Anthem_001041883
Insys_Anthem_001041884                   Insys_Anthem_001041884
Insys_Anthem_001042001                   Insys_Anthem_001042001
Insys_Anthem_001042014                   Insys_Anthem_001042014
Insys_Anthem_001042092                   Insys_Anthem_001042092
Insys_Anthem_001042096                   Insys_Anthem_001042096
Insys_Anthem_001042131                   Insys_Anthem_001042131
Insys_Anthem_001042132                   Insys_Anthem_001042132
Insys_Anthem_001042150                   Insys_Anthem_001042150
Insys_Anthem_001042161                   Insys_Anthem_001042161
Insys_Anthem_001042232                   Insys_Anthem_001042232
Insys_Anthem_001042342                   Insys_Anthem_001042342
Insys_Anthem_001042357                   Insys_Anthem_001042357
Insys_Anthem_001042573                   Insys_Anthem_001042573
Insys_Anthem_001042617                   Insys_Anthem_001042617
Insys_Anthem_001042716                   Insys_Anthem_001042716
Insys_Anthem_001042719                   Insys_Anthem_001042719
Insys_Anthem_001042720                   Insys_Anthem_001042720
Insys_Anthem_001042888                   Insys_Anthem_001042888
Insys_Anthem_001043210                   Insys_Anthem_001043210
Insys_Anthem_001043859                   Insys_Anthem_001043859
Insys_Anthem_001043876                   Insys_Anthem_001043876
Insys_Anthem_001044027                   Insys_Anthem_001044027
Insys_Anthem_001044028                   Insys_Anthem_001044028
Insys_Anthem_001044105                   Insys_Anthem_001044105
Insys_Anthem_001044109                   Insys_Anthem_001044109
Insys_Anthem_001044128                   Insys_Anthem_001044128

                                                    662
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 664 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001044214                   Insys_Anthem_001044214
Insys_Anthem_001044275                   Insys_Anthem_001044275
Insys_Anthem_001044309                   Insys_Anthem_001044309
Insys_Anthem_001044316                   Insys_Anthem_001044316
Insys_Anthem_001044448                   Insys_Anthem_001044448
Insys_Anthem_001044544                   Insys_Anthem_001044544
Insys_Anthem_001044545                   Insys_Anthem_001044545
Insys_Anthem_001044546                   Insys_Anthem_001044546
Insys_Anthem_001044547                   Insys_Anthem_001044547
Insys_Anthem_001044548                   Insys_Anthem_001044548
Insys_Anthem_001044549                   Insys_Anthem_001044549
Insys_Anthem_001044668                   Insys_Anthem_001044668
Insys_Anthem_001044670                   Insys_Anthem_001044670
Insys_Anthem_001044691                   Insys_Anthem_001044691
Insys_Anthem_001044696                   Insys_Anthem_001044696
Insys_Anthem_001044720                   Insys_Anthem_001044720
Insys_Anthem_001044721                   Insys_Anthem_001044721
Insys_Anthem_001044723                   Insys_Anthem_001044723
Insys_Anthem_001044774                   Insys_Anthem_001044774
Insys_Anthem_001044776                   Insys_Anthem_001044776
Insys_Anthem_001044779                   Insys_Anthem_001044779
Insys_Anthem_001044780                   Insys_Anthem_001044780
Insys_Anthem_001044782                   Insys_Anthem_001044782
Insys_Anthem_001044788                   Insys_Anthem_001044788
Insys_Anthem_001044789                   Insys_Anthem_001044789
Insys_Anthem_001044849                   Insys_Anthem_001044849
Insys_Anthem_001044907                   Insys_Anthem_001044907
Insys_Anthem_001044958                   Insys_Anthem_001044958
Insys_Anthem_001044959                   Insys_Anthem_001044959
Insys_Anthem_001045045                   Insys_Anthem_001045045
Insys_Anthem_001045046                   Insys_Anthem_001045046
Insys_Anthem_001045047                   Insys_Anthem_001045047
Insys_Anthem_001045065                   Insys_Anthem_001045065
Insys_Anthem_001045066                   Insys_Anthem_001045066
Insys_Anthem_001045080                   Insys_Anthem_001045080
Insys_Anthem_001045169                   Insys_Anthem_001045169
Insys_Anthem_001045267                   Insys_Anthem_001045267
Insys_Anthem_001045268                   Insys_Anthem_001045268
Insys_Anthem_001045347                   Insys_Anthem_001045347
Insys_Anthem_001045348                   Insys_Anthem_001045348
Insys_Anthem_001045368                   Insys_Anthem_001045368
Insys_Anthem_001045406                   Insys_Anthem_001045406
Insys_Anthem_001045407                   Insys_Anthem_001045407
Insys_Anthem_001045408                   Insys_Anthem_001045408
Insys_Anthem_001045409                   Insys_Anthem_001045409
Insys_Anthem_001045414                   Insys_Anthem_001045414
Insys_Anthem_001045415                   Insys_Anthem_001045415

                                                    663
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 665 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001045439                   Insys_Anthem_001045439
Insys_Anthem_001045440                   Insys_Anthem_001045440
Insys_Anthem_001045441                   Insys_Anthem_001045441
Insys_Anthem_001045442                   Insys_Anthem_001045442
Insys_Anthem_001045443                   Insys_Anthem_001045443
Insys_Anthem_001045444                   Insys_Anthem_001045444
Insys_Anthem_001045445                   Insys_Anthem_001045445
Insys_Anthem_001045449                   Insys_Anthem_001045449
Insys_Anthem_001045450                   Insys_Anthem_001045450
Insys_Anthem_001045461                   Insys_Anthem_001045461
Insys_Anthem_001045462                   Insys_Anthem_001045462
Insys_Anthem_001045466                   Insys_Anthem_001045466
Insys_Anthem_001045467                   Insys_Anthem_001045467
Insys_Anthem_001045476                   Insys_Anthem_001045476
Insys_Anthem_001045477                   Insys_Anthem_001045477
Insys_Anthem_001045480                   Insys_Anthem_001045480
Insys_Anthem_001045481                   Insys_Anthem_001045481
Insys_Anthem_001045483                   Insys_Anthem_001045483
Insys_Anthem_001045484                   Insys_Anthem_001045484
Insys_Anthem_001045485                   Insys_Anthem_001045485
Insys_Anthem_001045486                   Insys_Anthem_001045486
Insys_Anthem_001045489                   Insys_Anthem_001045489
Insys_Anthem_001045490                   Insys_Anthem_001045490
Insys_Anthem_001045491                   Insys_Anthem_001045491
Insys_Anthem_001045492                   Insys_Anthem_001045492
Insys_Anthem_001045500                   Insys_Anthem_001045500
Insys_Anthem_001045501                   Insys_Anthem_001045501
Insys_Anthem_001045504                   Insys_Anthem_001045504
Insys_Anthem_001045505                   Insys_Anthem_001045505
Insys_Anthem_001045508                   Insys_Anthem_001045508
Insys_Anthem_001045509                   Insys_Anthem_001045509
Insys_Anthem_001045513                   Insys_Anthem_001045513
Insys_Anthem_001045514                   Insys_Anthem_001045514
Insys_Anthem_001045530                   Insys_Anthem_001045530
Insys_Anthem_001045531                   Insys_Anthem_001045531
Insys_Anthem_001045865                   Insys_Anthem_001045865
Insys_Anthem_001045940                   Insys_Anthem_001045940
Insys_Anthem_001045947                   Insys_Anthem_001045947
Insys_Anthem_001046016                   Insys_Anthem_001046016
Insys_Anthem_001046017                   Insys_Anthem_001046017
Insys_Anthem_001046065                   Insys_Anthem_001046065
Insys_Anthem_001046214                   Insys_Anthem_001046214
Insys_Anthem_001046246                   Insys_Anthem_001046246
Insys_Anthem_001046247                   Insys_Anthem_001046247
Insys_Anthem_001046248                   Insys_Anthem_001046248
Insys_Anthem_001046442                   Insys_Anthem_001046442
Insys_Anthem_001046443                   Insys_Anthem_001046443

                                                    664
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 666 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001046564                   Insys_Anthem_001046564
Insys_Anthem_001046627                   Insys_Anthem_001046627
Insys_Anthem_001046628                   Insys_Anthem_001046628
Insys_Anthem_001046643                   Insys_Anthem_001046643
Insys_Anthem_001046829                   Insys_Anthem_001046829
Insys_Anthem_001046834                   Insys_Anthem_001046834
Insys_Anthem_001046959                   Insys_Anthem_001046959
Insys_Anthem_001046960                   Insys_Anthem_001046960
Insys_Anthem_001046964                   Insys_Anthem_001046964
Insys_Anthem_001046965                   Insys_Anthem_001046965
Insys_Anthem_001046972                   Insys_Anthem_001046972
Insys_Anthem_001046973                   Insys_Anthem_001046973
Insys_Anthem_001046992                   Insys_Anthem_001046992
Insys_Anthem_001046993                   Insys_Anthem_001046993
Insys_Anthem_001046994                   Insys_Anthem_001046994
Insys_Anthem_001046996                   Insys_Anthem_001046996
Insys_Anthem_001046997                   Insys_Anthem_001046997
Insys_Anthem_001047035                   Insys_Anthem_001047035
Insys_Anthem_001047037                   Insys_Anthem_001047037
Insys_Anthem_001047038                   Insys_Anthem_001047038
Insys_Anthem_001047039                   Insys_Anthem_001047039
Insys_Anthem_001047041                   Insys_Anthem_001047041
Insys_Anthem_001047258                   Insys_Anthem_001047258
Insys_Anthem_001047742                   Insys_Anthem_001047742
Insys_Anthem_001047978                   Insys_Anthem_001047978
Insys_Anthem_001048203                   Insys_Anthem_001048203
Insys_Anthem_001048204                   Insys_Anthem_001048204
Insys_Anthem_001048269                   Insys_Anthem_001048269
Insys_Anthem_001048345                   Insys_Anthem_001048345
Insys_Anthem_001048377                   Insys_Anthem_001048377
Insys_Anthem_001048472                   Insys_Anthem_001048472
Insys_Anthem_001048529                   Insys_Anthem_001048529
Insys_Anthem_001048800                   Insys_Anthem_001048800
Insys_Anthem_001048881                   Insys_Anthem_001048881
Insys_Anthem_001049030                   Insys_Anthem_001049030
Insys_Anthem_001049071                   Insys_Anthem_001049071
Insys_Anthem_001049086                   Insys_Anthem_001049086
Insys_Anthem_001049127                   Insys_Anthem_001049127
Insys_Anthem_001049417                   Insys_Anthem_001049417
Insys_Anthem_001049419                   Insys_Anthem_001049419
Insys_Anthem_001049563                   Insys_Anthem_001049563
Insys_Anthem_001050041                   Insys_Anthem_001050041
Insys_Anthem_001050172                   Insys_Anthem_001050172
Insys_Anthem_001050173                   Insys_Anthem_001050173
Insys_Anthem_001050175                   Insys_Anthem_001050175
Insys_Anthem_001050176                   Insys_Anthem_001050176
Insys_Anthem_001050397                   Insys_Anthem_001050397

                                                    665
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 667 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001050480                   Insys_Anthem_001050480
Insys_Anthem_001050598                   Insys_Anthem_001050598
Insys_Anthem_001050599                   Insys_Anthem_001050599
Insys_Anthem_001050600                   Insys_Anthem_001050600
Insys_Anthem_001050627                   Insys_Anthem_001050627
Insys_Anthem_001050628                   Insys_Anthem_001050628
Insys_Anthem_001050702                   Insys_Anthem_001050702
Insys_Anthem_001050714                   Insys_Anthem_001050714
Insys_Anthem_001050715                   Insys_Anthem_001050715
Insys_Anthem_001050793                   Insys_Anthem_001050793
Insys_Anthem_001050794                   Insys_Anthem_001050794
Insys_Anthem_001050863                   Insys_Anthem_001050863
Insys_Anthem_001050864                   Insys_Anthem_001050864
Insys_Anthem_001050931                   Insys_Anthem_001050931
Insys_Anthem_001050933                   Insys_Anthem_001050933
Insys_Anthem_001050934                   Insys_Anthem_001050934
Insys_Anthem_001050936                   Insys_Anthem_001050936
Insys_Anthem_001051034                   Insys_Anthem_001051034
Insys_Anthem_001051040                   Insys_Anthem_001051040
Insys_Anthem_001051133                   Insys_Anthem_001051133
Insys_Anthem_001051136                   Insys_Anthem_001051136
Insys_Anthem_001051350                   Insys_Anthem_001051350
Insys_Anthem_001051354                   Insys_Anthem_001051354
Insys_Anthem_001051355                   Insys_Anthem_001051355
Insys_Anthem_001051390                   Insys_Anthem_001051390
Insys_Anthem_001051434                   Insys_Anthem_001051434
Insys_Anthem_001051458                   Insys_Anthem_001051458
Insys_Anthem_001051468                   Insys_Anthem_001051468
Insys_Anthem_001051525                   Insys_Anthem_001051525
Insys_Anthem_001051526                   Insys_Anthem_001051526
Insys_Anthem_001051530                   Insys_Anthem_001051530
Insys_Anthem_001051531                   Insys_Anthem_001051531
Insys_Anthem_001051562                   Insys_Anthem_001051562
Insys_Anthem_001051568                   Insys_Anthem_001051568
Insys_Anthem_001051609                   Insys_Anthem_001051609
Insys_Anthem_001051617                   Insys_Anthem_001051617
Insys_Anthem_001051629                   Insys_Anthem_001051629
Insys_Anthem_001051631                   Insys_Anthem_001051631
Insys_Anthem_001051634                   Insys_Anthem_001051634
Insys_Anthem_001051665                   Insys_Anthem_001051665
Insys_Anthem_001051667                   Insys_Anthem_001051667
Insys_Anthem_001052082                   Insys_Anthem_001052082
Insys_Anthem_001052094                   Insys_Anthem_001052094
Insys_Anthem_001052271                   Insys_Anthem_001052271
Insys_Anthem_001052278                   Insys_Anthem_001052278
Insys_Anthem_001052279                   Insys_Anthem_001052279
Insys_Anthem_001052284                   Insys_Anthem_001052284

                                                    666
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 668 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001052307                   Insys_Anthem_001052307
Insys_Anthem_001052315                   Insys_Anthem_001052315
Insys_Anthem_001052317                   Insys_Anthem_001052317
Insys_Anthem_001052797                   Insys_Anthem_001052797
Insys_Anthem_001052839                   Insys_Anthem_001052839
Insys_Anthem_001052845                   Insys_Anthem_001052845
Insys_Anthem_001052865                   Insys_Anthem_001052865
Insys_Anthem_001052871                   Insys_Anthem_001052871
Insys_Anthem_001052951                   Insys_Anthem_001052951
Insys_Anthem_001052990                   Insys_Anthem_001052990
Insys_Anthem_001052996                   Insys_Anthem_001052996
Insys_Anthem_001053032                   Insys_Anthem_001053032
Insys_Anthem_001053043                   Insys_Anthem_001053043
Insys_Anthem_001053049                   Insys_Anthem_001053049
Insys_Anthem_001053053                   Insys_Anthem_001053053
Insys_Anthem_001053063                   Insys_Anthem_001053063
Insys_Anthem_001053069                   Insys_Anthem_001053069
Insys_Anthem_001053291                   Insys_Anthem_001053291
Insys_Anthem_001053293                   Insys_Anthem_001053293
Insys_Anthem_001053345                   Insys_Anthem_001053345
Insys_Anthem_001053355                   Insys_Anthem_001053355
Insys_Anthem_001053358                   Insys_Anthem_001053358
Insys_Anthem_001053371                   Insys_Anthem_001053371
Insys_Anthem_001053372                   Insys_Anthem_001053372
Insys_Anthem_001053392                   Insys_Anthem_001053392
Insys_Anthem_001053483                   Insys_Anthem_001053483
Insys_Anthem_001053504                   Insys_Anthem_001053504
Insys_Anthem_001053510                   Insys_Anthem_001053510
Insys_Anthem_001053518                   Insys_Anthem_001053518
Insys_Anthem_001053523                   Insys_Anthem_001053523
Insys_Anthem_001053661                   Insys_Anthem_001053661
Insys_Anthem_001053732                   Insys_Anthem_001053732
Insys_Anthem_001053781                   Insys_Anthem_001053781
Insys_Anthem_001054405                   Insys_Anthem_001054405
Insys_Anthem_001054414                   Insys_Anthem_001054414
Insys_Anthem_001054417                   Insys_Anthem_001054417
Insys_Anthem_001054537                   Insys_Anthem_001054537
Insys_Anthem_001054589                   Insys_Anthem_001054589
Insys_Anthem_001054604                   Insys_Anthem_001054604
Insys_Anthem_001054606                   Insys_Anthem_001054606
Insys_Anthem_001054746                   Insys_Anthem_001054746
Insys_Anthem_001054831                   Insys_Anthem_001054831
Insys_Anthem_001054905                   Insys_Anthem_001054905
Insys_Anthem_001054975                   Insys_Anthem_001054975
Insys_Anthem_001054997                   Insys_Anthem_001054997
Insys_Anthem_001055081                   Insys_Anthem_001055081
Insys_Anthem_001055495                   Insys_Anthem_001055495

                                                    667
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 669 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001055496                   Insys_Anthem_001055496
Insys_Anthem_001055497                   Insys_Anthem_001055497
Insys_Anthem_001055498                   Insys_Anthem_001055498
Insys_Anthem_001055499                   Insys_Anthem_001055499
Insys_Anthem_001055500                   Insys_Anthem_001055500
Insys_Anthem_001055501                   Insys_Anthem_001055501
Insys_Anthem_001055502                   Insys_Anthem_001055502
Insys_Anthem_001055503                   Insys_Anthem_001055503
Insys_Anthem_001055504                   Insys_Anthem_001055504
Insys_Anthem_001055505                   Insys_Anthem_001055505
Insys_Anthem_001055506                   Insys_Anthem_001055506
Insys_Anthem_001055543                   Insys_Anthem_001055543
Insys_Anthem_001055648                   Insys_Anthem_001055648
Insys_Anthem_001055649                   Insys_Anthem_001055649
Insys_Anthem_001055654                   Insys_Anthem_001055654
Insys_Anthem_001055655                   Insys_Anthem_001055655
Insys_Anthem_001055656                   Insys_Anthem_001055656
Insys_Anthem_001055657                   Insys_Anthem_001055657
Insys_Anthem_001055658                   Insys_Anthem_001055658
Insys_Anthem_001055659                   Insys_Anthem_001055659
Insys_Anthem_001055660                   Insys_Anthem_001055660
Insys_Anthem_001055661                   Insys_Anthem_001055661
Insys_Anthem_001055662                   Insys_Anthem_001055662
Insys_Anthem_001055663                   Insys_Anthem_001055663
Insys_Anthem_001055695                   Insys_Anthem_001055695
Insys_Anthem_001055696                   Insys_Anthem_001055696
Insys_Anthem_001055699                   Insys_Anthem_001055699
Insys_Anthem_001055700                   Insys_Anthem_001055700
Insys_Anthem_001055702                   Insys_Anthem_001055702
Insys_Anthem_001055747                   Insys_Anthem_001055747
Insys_Anthem_001055757                   Insys_Anthem_001055757
Insys_Anthem_001055758                   Insys_Anthem_001055758
Insys_Anthem_001055760                   Insys_Anthem_001055760
Insys_Anthem_001055761                   Insys_Anthem_001055761
Insys_Anthem_001055763                   Insys_Anthem_001055763
Insys_Anthem_001055765                   Insys_Anthem_001055765
Insys_Anthem_001055868                   Insys_Anthem_001055868
Insys_Anthem_001055869                   Insys_Anthem_001055869
Insys_Anthem_001055870                   Insys_Anthem_001055870
Insys_Anthem_001055871                   Insys_Anthem_001055871
Insys_Anthem_001055872                   Insys_Anthem_001055872
Insys_Anthem_001055873                   Insys_Anthem_001055873
Insys_Anthem_001055874                   Insys_Anthem_001055874
Insys_Anthem_001055875                   Insys_Anthem_001055875
Insys_Anthem_001055876                   Insys_Anthem_001055876
Insys_Anthem_001055877                   Insys_Anthem_001055877
Insys_Anthem_001055878                   Insys_Anthem_001055878

                                                    668
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 670 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001055879                   Insys_Anthem_001055879
Insys_Anthem_001055880                   Insys_Anthem_001055880
Insys_Anthem_001055909                   Insys_Anthem_001055909
Insys_Anthem_001055917                   Insys_Anthem_001055917
Insys_Anthem_001055935                   Insys_Anthem_001055935
Insys_Anthem_001056039                   Insys_Anthem_001056039
Insys_Anthem_001056040                   Insys_Anthem_001056040
Insys_Anthem_001056043                   Insys_Anthem_001056043
Insys_Anthem_001056044                   Insys_Anthem_001056044
Insys_Anthem_001056045                   Insys_Anthem_001056045
Insys_Anthem_001056046                   Insys_Anthem_001056046
Insys_Anthem_001056047                   Insys_Anthem_001056047
Insys_Anthem_001056048                   Insys_Anthem_001056048
Insys_Anthem_001056049                   Insys_Anthem_001056049
Insys_Anthem_001056050                   Insys_Anthem_001056050
Insys_Anthem_001056051                   Insys_Anthem_001056051
Insys_Anthem_001056052                   Insys_Anthem_001056052
Insys_Anthem_001056054                   Insys_Anthem_001056054
Insys_Anthem_001056086                   Insys_Anthem_001056086
Insys_Anthem_001056110                   Insys_Anthem_001056110
Insys_Anthem_001056250                   Insys_Anthem_001056250
Insys_Anthem_001056251                   Insys_Anthem_001056251
Insys_Anthem_001056252                   Insys_Anthem_001056252
Insys_Anthem_001056253                   Insys_Anthem_001056253
Insys_Anthem_001056254                   Insys_Anthem_001056254
Insys_Anthem_001056255                   Insys_Anthem_001056255
Insys_Anthem_001056256                   Insys_Anthem_001056256
Insys_Anthem_001056257                   Insys_Anthem_001056257
Insys_Anthem_001056258                   Insys_Anthem_001056258
Insys_Anthem_001056259                   Insys_Anthem_001056259
Insys_Anthem_001056260                   Insys_Anthem_001056260
Insys_Anthem_001056261                   Insys_Anthem_001056261
Insys_Anthem_001056410                   Insys_Anthem_001056410
Insys_Anthem_001056411                   Insys_Anthem_001056411
Insys_Anthem_001056416                   Insys_Anthem_001056416
Insys_Anthem_001056417                   Insys_Anthem_001056417
Insys_Anthem_001056418                   Insys_Anthem_001056418
Insys_Anthem_001056419                   Insys_Anthem_001056419
Insys_Anthem_001056420                   Insys_Anthem_001056420
Insys_Anthem_001056421                   Insys_Anthem_001056421
Insys_Anthem_001056422                   Insys_Anthem_001056422
Insys_Anthem_001056423                   Insys_Anthem_001056423
Insys_Anthem_001056424                   Insys_Anthem_001056424
Insys_Anthem_001056425                   Insys_Anthem_001056425
Insys_Anthem_001056463                   Insys_Anthem_001056463
Insys_Anthem_001056588                   Insys_Anthem_001056588
Insys_Anthem_001056589                   Insys_Anthem_001056589

                                                    669
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 671 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001056590                   Insys_Anthem_001056590
Insys_Anthem_001056591                   Insys_Anthem_001056591
Insys_Anthem_001056596                   Insys_Anthem_001056596
Insys_Anthem_001056597                   Insys_Anthem_001056597
Insys_Anthem_001056598                   Insys_Anthem_001056598
Insys_Anthem_001056599                   Insys_Anthem_001056599
Insys_Anthem_001056600                   Insys_Anthem_001056600
Insys_Anthem_001056601                   Insys_Anthem_001056601
Insys_Anthem_001056602                   Insys_Anthem_001056602
Insys_Anthem_001056603                   Insys_Anthem_001056603
Insys_Anthem_001056604                   Insys_Anthem_001056604
Insys_Anthem_001056754                   Insys_Anthem_001056754
Insys_Anthem_001056755                   Insys_Anthem_001056755
Insys_Anthem_001056756                   Insys_Anthem_001056756
Insys_Anthem_001056757                   Insys_Anthem_001056757
Insys_Anthem_001056760                   Insys_Anthem_001056760
Insys_Anthem_001056761                   Insys_Anthem_001056761
Insys_Anthem_001056762                   Insys_Anthem_001056762
Insys_Anthem_001056763                   Insys_Anthem_001056763
Insys_Anthem_001056764                   Insys_Anthem_001056764
Insys_Anthem_001056765                   Insys_Anthem_001056765
Insys_Anthem_001056766                   Insys_Anthem_001056766
Insys_Anthem_001056767                   Insys_Anthem_001056767
Insys_Anthem_001056768                   Insys_Anthem_001056768
Insys_Anthem_001056769                   Insys_Anthem_001056769
Insys_Anthem_001056810                   Insys_Anthem_001056810
Insys_Anthem_001056811                   Insys_Anthem_001056811
Insys_Anthem_001056932                   Insys_Anthem_001056932
Insys_Anthem_001056933                   Insys_Anthem_001056933
Insys_Anthem_001056938                   Insys_Anthem_001056938
Insys_Anthem_001056939                   Insys_Anthem_001056939
Insys_Anthem_001056940                   Insys_Anthem_001056940
Insys_Anthem_001056941                   Insys_Anthem_001056941
Insys_Anthem_001056942                   Insys_Anthem_001056942
Insys_Anthem_001056943                   Insys_Anthem_001056943
Insys_Anthem_001056944                   Insys_Anthem_001056944
Insys_Anthem_001056945                   Insys_Anthem_001056945
Insys_Anthem_001056946                   Insys_Anthem_001056946
Insys_Anthem_001056947                   Insys_Anthem_001056947
Insys_Anthem_001056951                   Insys_Anthem_001056951
Insys_Anthem_001056952                   Insys_Anthem_001056952
Insys_Anthem_001057092                   Insys_Anthem_001057092
Insys_Anthem_001057093                   Insys_Anthem_001057093
Insys_Anthem_001057094                   Insys_Anthem_001057094
Insys_Anthem_001057095                   Insys_Anthem_001057095
Insys_Anthem_001057096                   Insys_Anthem_001057096
Insys_Anthem_001057097                   Insys_Anthem_001057097

                                                    670
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 672 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001057098                   Insys_Anthem_001057098
Insys_Anthem_001057099                   Insys_Anthem_001057099
Insys_Anthem_001057100                   Insys_Anthem_001057100
Insys_Anthem_001057101                   Insys_Anthem_001057101
Insys_Anthem_001057102                   Insys_Anthem_001057102
Insys_Anthem_001057103                   Insys_Anthem_001057103
Insys_Anthem_001057246                   Insys_Anthem_001057246
Insys_Anthem_001057247                   Insys_Anthem_001057247
Insys_Anthem_001057248                   Insys_Anthem_001057248
Insys_Anthem_001057249                   Insys_Anthem_001057249
Insys_Anthem_001057250                   Insys_Anthem_001057250
Insys_Anthem_001057251                   Insys_Anthem_001057251
Insys_Anthem_001057252                   Insys_Anthem_001057252
Insys_Anthem_001057253                   Insys_Anthem_001057253
Insys_Anthem_001057254                   Insys_Anthem_001057254
Insys_Anthem_001057255                   Insys_Anthem_001057255
Insys_Anthem_001057256                   Insys_Anthem_001057256
Insys_Anthem_001057257                   Insys_Anthem_001057257
Insys_Anthem_001057419                   Insys_Anthem_001057419
Insys_Anthem_001057420                   Insys_Anthem_001057420
Insys_Anthem_001057421                   Insys_Anthem_001057421
Insys_Anthem_001057422                   Insys_Anthem_001057422
Insys_Anthem_001057425                   Insys_Anthem_001057425
Insys_Anthem_001057426                   Insys_Anthem_001057426
Insys_Anthem_001057427                   Insys_Anthem_001057427
Insys_Anthem_001057428                   Insys_Anthem_001057428
Insys_Anthem_001057429                   Insys_Anthem_001057429
Insys_Anthem_001057430                   Insys_Anthem_001057430
Insys_Anthem_001057431                   Insys_Anthem_001057431
Insys_Anthem_001057432                   Insys_Anthem_001057432
Insys_Anthem_001057584                   Insys_Anthem_001057584
Insys_Anthem_001057585                   Insys_Anthem_001057585
Insys_Anthem_001057588                   Insys_Anthem_001057588
Insys_Anthem_001057589                   Insys_Anthem_001057589
Insys_Anthem_001057590                   Insys_Anthem_001057590
Insys_Anthem_001057591                   Insys_Anthem_001057591
Insys_Anthem_001057592                   Insys_Anthem_001057592
Insys_Anthem_001057593                   Insys_Anthem_001057593
Insys_Anthem_001057594                   Insys_Anthem_001057594
Insys_Anthem_001057595                   Insys_Anthem_001057595
Insys_Anthem_001057596                   Insys_Anthem_001057596
Insys_Anthem_001057597                   Insys_Anthem_001057597
Insys_Anthem_001057766                   Insys_Anthem_001057766
Insys_Anthem_001057767                   Insys_Anthem_001057767
Insys_Anthem_001057770                   Insys_Anthem_001057770
Insys_Anthem_001057771                   Insys_Anthem_001057771
Insys_Anthem_001057772                   Insys_Anthem_001057772

                                                    671
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 673 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001057773                   Insys_Anthem_001057773
Insys_Anthem_001057774                   Insys_Anthem_001057774
Insys_Anthem_001057775                   Insys_Anthem_001057775
Insys_Anthem_001057776                   Insys_Anthem_001057776
Insys_Anthem_001057777                   Insys_Anthem_001057777
Insys_Anthem_001057778                   Insys_Anthem_001057778
Insys_Anthem_001057779                   Insys_Anthem_001057779
Insys_Anthem_001057914                   Insys_Anthem_001057914
Insys_Anthem_001057915                   Insys_Anthem_001057915
Insys_Anthem_001057916                   Insys_Anthem_001057916
Insys_Anthem_001057917                   Insys_Anthem_001057917
Insys_Anthem_001057918                   Insys_Anthem_001057918
Insys_Anthem_001057919                   Insys_Anthem_001057919
Insys_Anthem_001057920                   Insys_Anthem_001057920
Insys_Anthem_001057921                   Insys_Anthem_001057921
Insys_Anthem_001057922                   Insys_Anthem_001057922
Insys_Anthem_001057923                   Insys_Anthem_001057923
Insys_Anthem_001057924                   Insys_Anthem_001057924
Insys_Anthem_001057925                   Insys_Anthem_001057925
Insys_Anthem_001058063                   Insys_Anthem_001058063
Insys_Anthem_001058064                   Insys_Anthem_001058064
Insys_Anthem_001058067                   Insys_Anthem_001058067
Insys_Anthem_001058068                   Insys_Anthem_001058068
Insys_Anthem_001058069                   Insys_Anthem_001058069
Insys_Anthem_001058070                   Insys_Anthem_001058070
Insys_Anthem_001058071                   Insys_Anthem_001058071
Insys_Anthem_001058072                   Insys_Anthem_001058072
Insys_Anthem_001058073                   Insys_Anthem_001058073
Insys_Anthem_001058074                   Insys_Anthem_001058074
Insys_Anthem_001058075                   Insys_Anthem_001058075
Insys_Anthem_001058076                   Insys_Anthem_001058076
Insys_Anthem_001058202                   Insys_Anthem_001058202
Insys_Anthem_001058203                   Insys_Anthem_001058203
Insys_Anthem_001058204                   Insys_Anthem_001058204
Insys_Anthem_001058205                   Insys_Anthem_001058205
Insys_Anthem_001058206                   Insys_Anthem_001058206
Insys_Anthem_001058207                   Insys_Anthem_001058207
Insys_Anthem_001058208                   Insys_Anthem_001058208
Insys_Anthem_001058209                   Insys_Anthem_001058209
Insys_Anthem_001058210                   Insys_Anthem_001058210
Insys_Anthem_001058211                   Insys_Anthem_001058211
Insys_Anthem_001058212                   Insys_Anthem_001058212
Insys_Anthem_001058213                   Insys_Anthem_001058213
Insys_Anthem_001058361                   Insys_Anthem_001058361
Insys_Anthem_001058362                   Insys_Anthem_001058362
Insys_Anthem_001058363                   Insys_Anthem_001058363
Insys_Anthem_001058364                   Insys_Anthem_001058364

                                                    672
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 674 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001058365                   Insys_Anthem_001058365
Insys_Anthem_001058366                   Insys_Anthem_001058366
Insys_Anthem_001058367                   Insys_Anthem_001058367
Insys_Anthem_001058368                   Insys_Anthem_001058368
Insys_Anthem_001058369                   Insys_Anthem_001058369
Insys_Anthem_001058370                   Insys_Anthem_001058370
Insys_Anthem_001058371                   Insys_Anthem_001058371
Insys_Anthem_001058372                   Insys_Anthem_001058372
Insys_Anthem_001058551                   Insys_Anthem_001058551
Insys_Anthem_001058552                   Insys_Anthem_001058552
Insys_Anthem_001058553                   Insys_Anthem_001058553
Insys_Anthem_001058554                   Insys_Anthem_001058554
Insys_Anthem_001058555                   Insys_Anthem_001058555
Insys_Anthem_001058556                   Insys_Anthem_001058556
Insys_Anthem_001058557                   Insys_Anthem_001058557
Insys_Anthem_001058558                   Insys_Anthem_001058558
Insys_Anthem_001058559                   Insys_Anthem_001058559
Insys_Anthem_001058560                   Insys_Anthem_001058560
Insys_Anthem_001058561                   Insys_Anthem_001058561
Insys_Anthem_001058562                   Insys_Anthem_001058562
Insys_Anthem_001058587                   Insys_Anthem_001058587
Insys_Anthem_001058600                   Insys_Anthem_001058600
Insys_Anthem_001058615                   Insys_Anthem_001058615
Insys_Anthem_001058618                   Insys_Anthem_001058618
Insys_Anthem_001058752                   Insys_Anthem_001058752
Insys_Anthem_001058753                   Insys_Anthem_001058753
Insys_Anthem_001058754                   Insys_Anthem_001058754
Insys_Anthem_001058755                   Insys_Anthem_001058755
Insys_Anthem_001058756                   Insys_Anthem_001058756
Insys_Anthem_001058757                   Insys_Anthem_001058757
Insys_Anthem_001058758                   Insys_Anthem_001058758
Insys_Anthem_001058759                   Insys_Anthem_001058759
Insys_Anthem_001058760                   Insys_Anthem_001058760
Insys_Anthem_001058761                   Insys_Anthem_001058761
Insys_Anthem_001058762                   Insys_Anthem_001058762
Insys_Anthem_001058763                   Insys_Anthem_001058763
Insys_Anthem_001058764                   Insys_Anthem_001058764
Insys_Anthem_001058765                   Insys_Anthem_001058765
Insys_Anthem_001058768                   Insys_Anthem_001058768
Insys_Anthem_001058788                   Insys_Anthem_001058788
Insys_Anthem_001058799                   Insys_Anthem_001058799
Insys_Anthem_001058800                   Insys_Anthem_001058800
Insys_Anthem_001058801                   Insys_Anthem_001058801
Insys_Anthem_001058944                   Insys_Anthem_001058944
Insys_Anthem_001058945                   Insys_Anthem_001058945
Insys_Anthem_001058946                   Insys_Anthem_001058946
Insys_Anthem_001058947                   Insys_Anthem_001058947

                                                    673
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 675 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001058948                   Insys_Anthem_001058948
Insys_Anthem_001058949                   Insys_Anthem_001058949
Insys_Anthem_001058950                   Insys_Anthem_001058950
Insys_Anthem_001058951                   Insys_Anthem_001058951
Insys_Anthem_001058952                   Insys_Anthem_001058952
Insys_Anthem_001058953                   Insys_Anthem_001058953
Insys_Anthem_001058954                   Insys_Anthem_001058954
Insys_Anthem_001058955                   Insys_Anthem_001058955
Insys_Anthem_001058956                   Insys_Anthem_001058956
Insys_Anthem_001058957                   Insys_Anthem_001058957
Insys_Anthem_001058964                   Insys_Anthem_001058964
Insys_Anthem_001058974                   Insys_Anthem_001058974
Insys_Anthem_001058983                   Insys_Anthem_001058983
Insys_Anthem_001058984                   Insys_Anthem_001058984
Insys_Anthem_001059124                   Insys_Anthem_001059124
Insys_Anthem_001059125                   Insys_Anthem_001059125
Insys_Anthem_001059126                   Insys_Anthem_001059126
Insys_Anthem_001059127                   Insys_Anthem_001059127
Insys_Anthem_001059130                   Insys_Anthem_001059130
Insys_Anthem_001059131                   Insys_Anthem_001059131
Insys_Anthem_001059132                   Insys_Anthem_001059132
Insys_Anthem_001059133                   Insys_Anthem_001059133
Insys_Anthem_001059134                   Insys_Anthem_001059134
Insys_Anthem_001059135                   Insys_Anthem_001059135
Insys_Anthem_001059136                   Insys_Anthem_001059136
Insys_Anthem_001059137                   Insys_Anthem_001059137
Insys_Anthem_001059138                   Insys_Anthem_001059138
Insys_Anthem_001059139                   Insys_Anthem_001059139
Insys_Anthem_001059183                   Insys_Anthem_001059183
Insys_Anthem_001059314                   Insys_Anthem_001059314
Insys_Anthem_001059315                   Insys_Anthem_001059315
Insys_Anthem_001059318                   Insys_Anthem_001059318
Insys_Anthem_001059319                   Insys_Anthem_001059319
Insys_Anthem_001059320                   Insys_Anthem_001059320
Insys_Anthem_001059321                   Insys_Anthem_001059321
Insys_Anthem_001059322                   Insys_Anthem_001059322
Insys_Anthem_001059323                   Insys_Anthem_001059323
Insys_Anthem_001059324                   Insys_Anthem_001059324
Insys_Anthem_001059325                   Insys_Anthem_001059325
Insys_Anthem_001059326                   Insys_Anthem_001059326
Insys_Anthem_001059327                   Insys_Anthem_001059327
Insys_Anthem_001059328                   Insys_Anthem_001059328
Insys_Anthem_001059329                   Insys_Anthem_001059329
Insys_Anthem_001059365                   Insys_Anthem_001059365
Insys_Anthem_001059371                   Insys_Anthem_001059371
Insys_Anthem_001059378                   Insys_Anthem_001059378
Insys_Anthem_001059535                   Insys_Anthem_001059535

                                                    674
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 676 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001059536                   Insys_Anthem_001059536
Insys_Anthem_001059541                   Insys_Anthem_001059541
Insys_Anthem_001059542                   Insys_Anthem_001059542
Insys_Anthem_001059543                   Insys_Anthem_001059543
Insys_Anthem_001059544                   Insys_Anthem_001059544
Insys_Anthem_001059545                   Insys_Anthem_001059545
Insys_Anthem_001059546                   Insys_Anthem_001059546
Insys_Anthem_001059547                   Insys_Anthem_001059547
Insys_Anthem_001059548                   Insys_Anthem_001059548
Insys_Anthem_001059549                   Insys_Anthem_001059549
Insys_Anthem_001059550                   Insys_Anthem_001059550
Insys_Anthem_001059551                   Insys_Anthem_001059551
Insys_Anthem_001059552                   Insys_Anthem_001059552
Insys_Anthem_001059566                   Insys_Anthem_001059566
Insys_Anthem_001059572                   Insys_Anthem_001059572
Insys_Anthem_001059574                   Insys_Anthem_001059574
Insys_Anthem_001059649                   Insys_Anthem_001059649
Insys_Anthem_001059650                   Insys_Anthem_001059650
Insys_Anthem_001059720                   Insys_Anthem_001059720
Insys_Anthem_001059721                   Insys_Anthem_001059721
Insys_Anthem_001059809                   Insys_Anthem_001059809
Insys_Anthem_001059810                   Insys_Anthem_001059810
Insys_Anthem_001059815                   Insys_Anthem_001059815
Insys_Anthem_001059816                   Insys_Anthem_001059816
Insys_Anthem_001059930                   Insys_Anthem_001059930
Insys_Anthem_001059931                   Insys_Anthem_001059931
Insys_Anthem_001059940                   Insys_Anthem_001059940
Insys_Anthem_001060020                   Insys_Anthem_001060020
Insys_Anthem_001060021                   Insys_Anthem_001060021
Insys_Anthem_001060096                   Insys_Anthem_001060096
Insys_Anthem_001060097                   Insys_Anthem_001060097
Insys_Anthem_001060157                   Insys_Anthem_001060157
Insys_Anthem_001060158                   Insys_Anthem_001060158
Insys_Anthem_001060207                   Insys_Anthem_001060207
Insys_Anthem_001060208                   Insys_Anthem_001060208
Insys_Anthem_001060299                   Insys_Anthem_001060299
Insys_Anthem_001060300                   Insys_Anthem_001060300
Insys_Anthem_001060301                   Insys_Anthem_001060301
Insys_Anthem_001060302                   Insys_Anthem_001060302
Insys_Anthem_001060313                   Insys_Anthem_001060313
Insys_Anthem_001060314                   Insys_Anthem_001060314
Insys_Anthem_001060364                   Insys_Anthem_001060364
Insys_Anthem_001060365                   Insys_Anthem_001060365
Insys_Anthem_001060379                   Insys_Anthem_001060379
Insys_Anthem_001060380                   Insys_Anthem_001060380
Insys_Anthem_001060381                   Insys_Anthem_001060381
Insys_Anthem_001060443                   Insys_Anthem_001060443

                                                    675
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 677 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001060444                   Insys_Anthem_001060444
Insys_Anthem_001060535                   Insys_Anthem_001060535
Insys_Anthem_001060536                   Insys_Anthem_001060536
Insys_Anthem_001060585                   Insys_Anthem_001060585
Insys_Anthem_001060586                   Insys_Anthem_001060586
Insys_Anthem_001060764                   Insys_Anthem_001060764
Insys_Anthem_001060769                   Insys_Anthem_001060769
Insys_Anthem_001060978                   Insys_Anthem_001060978
Insys_Anthem_001060979                   Insys_Anthem_001060979
Insys_Anthem_001060986                   Insys_Anthem_001060986
Insys_Anthem_001061045                   Insys_Anthem_001061045
Insys_Anthem_001061052                   Insys_Anthem_001061052
Insys_Anthem_001061082                   Insys_Anthem_001061082
Insys_Anthem_001061319                   Insys_Anthem_001061319
Insys_Anthem_001061392                   Insys_Anthem_001061392
Insys_Anthem_001061479                   Insys_Anthem_001061479
Insys_Anthem_001061480                   Insys_Anthem_001061480
Insys_Anthem_001061609                   Insys_Anthem_001061609
Insys_Anthem_001061631                   Insys_Anthem_001061631
Insys_Anthem_001061691                   Insys_Anthem_001061691
Insys_Anthem_001061720                   Insys_Anthem_001061720
Insys_Anthem_001061830                   Insys_Anthem_001061830
Insys_Anthem_001061940                   Insys_Anthem_001061940
Insys_Anthem_001062710                   Insys_Anthem_001062710
Insys_Anthem_001062711                   Insys_Anthem_001062711
Insys_Anthem_001062712                   Insys_Anthem_001062712
Insys_Anthem_001062713                   Insys_Anthem_001062713
Insys_Anthem_001062714                   Insys_Anthem_001062714
Insys_Anthem_001062715                   Insys_Anthem_001062715
Insys_Anthem_001062716                   Insys_Anthem_001062716
Insys_Anthem_001062717                   Insys_Anthem_001062717
Insys_Anthem_001062718                   Insys_Anthem_001062718
Insys_Anthem_001062719                   Insys_Anthem_001062719
Insys_Anthem_001062720                   Insys_Anthem_001062720
Insys_Anthem_001062721                   Insys_Anthem_001062721
Insys_Anthem_001062722                   Insys_Anthem_001062722
Insys_Anthem_001062723                   Insys_Anthem_001062723
Insys_Anthem_001062724                   Insys_Anthem_001062724
Insys_Anthem_001062725                   Insys_Anthem_001062725
Insys_Anthem_001062726                   Insys_Anthem_001062726
Insys_Anthem_001062727                   Insys_Anthem_001062727
Insys_Anthem_001062728                   Insys_Anthem_001062728
Insys_Anthem_001062729                   Insys_Anthem_001062729
Insys_Anthem_001062745                   Insys_Anthem_001062745
Insys_Anthem_001062761                   Insys_Anthem_001062761
Insys_Anthem_001063053                   Insys_Anthem_001063053
Insys_Anthem_001063054                   Insys_Anthem_001063054

                                                    676
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 678 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001063055                   Insys_Anthem_001063055
Insys_Anthem_001063056                   Insys_Anthem_001063056
Insys_Anthem_001063057                   Insys_Anthem_001063057
Insys_Anthem_001063058                   Insys_Anthem_001063058
Insys_Anthem_001063059                   Insys_Anthem_001063059
Insys_Anthem_001063060                   Insys_Anthem_001063060
Insys_Anthem_001063061                   Insys_Anthem_001063061
Insys_Anthem_001063062                   Insys_Anthem_001063062
Insys_Anthem_001063063                   Insys_Anthem_001063063
Insys_Anthem_001063064                   Insys_Anthem_001063064
Insys_Anthem_001063065                   Insys_Anthem_001063065
Insys_Anthem_001063066                   Insys_Anthem_001063066
Insys_Anthem_001063067                   Insys_Anthem_001063067
Insys_Anthem_001063068                   Insys_Anthem_001063068
Insys_Anthem_001063069                   Insys_Anthem_001063069
Insys_Anthem_001063070                   Insys_Anthem_001063070
Insys_Anthem_001063071                   Insys_Anthem_001063071
Insys_Anthem_001063072                   Insys_Anthem_001063072
Insys_Anthem_001063142                   Insys_Anthem_001063142
Insys_Anthem_001063418                   Insys_Anthem_001063418
Insys_Anthem_001063419                   Insys_Anthem_001063419
Insys_Anthem_001063420                   Insys_Anthem_001063420
Insys_Anthem_001063421                   Insys_Anthem_001063421
Insys_Anthem_001063422                   Insys_Anthem_001063422
Insys_Anthem_001063423                   Insys_Anthem_001063423
Insys_Anthem_001063424                   Insys_Anthem_001063424
Insys_Anthem_001063425                   Insys_Anthem_001063425
Insys_Anthem_001063426                   Insys_Anthem_001063426
Insys_Anthem_001063427                   Insys_Anthem_001063427
Insys_Anthem_001063428                   Insys_Anthem_001063428
Insys_Anthem_001063429                   Insys_Anthem_001063429
Insys_Anthem_001063430                   Insys_Anthem_001063430
Insys_Anthem_001063431                   Insys_Anthem_001063431
Insys_Anthem_001063432                   Insys_Anthem_001063432
Insys_Anthem_001063433                   Insys_Anthem_001063433
Insys_Anthem_001063434                   Insys_Anthem_001063434
Insys_Anthem_001063435                   Insys_Anthem_001063435
Insys_Anthem_001063436                   Insys_Anthem_001063436
Insys_Anthem_001063437                   Insys_Anthem_001063437
Insys_Anthem_001063666                   Insys_Anthem_001063666
Insys_Anthem_001063667                   Insys_Anthem_001063667
Insys_Anthem_001063668                   Insys_Anthem_001063668
Insys_Anthem_001063669                   Insys_Anthem_001063669
Insys_Anthem_001063670                   Insys_Anthem_001063670
Insys_Anthem_001063671                   Insys_Anthem_001063671
Insys_Anthem_001063672                   Insys_Anthem_001063672
Insys_Anthem_001063673                   Insys_Anthem_001063673

                                                    677
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 679 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001063674                   Insys_Anthem_001063674
Insys_Anthem_001063675                   Insys_Anthem_001063675
Insys_Anthem_001063676                   Insys_Anthem_001063676
Insys_Anthem_001063677                   Insys_Anthem_001063677
Insys_Anthem_001063678                   Insys_Anthem_001063678
Insys_Anthem_001063679                   Insys_Anthem_001063679
Insys_Anthem_001063680                   Insys_Anthem_001063680
Insys_Anthem_001063681                   Insys_Anthem_001063681
Insys_Anthem_001063682                   Insys_Anthem_001063682
Insys_Anthem_001063683                   Insys_Anthem_001063683
Insys_Anthem_001063684                   Insys_Anthem_001063684
Insys_Anthem_001063685                   Insys_Anthem_001063685
Insys_Anthem_001063895                   Insys_Anthem_001063895
Insys_Anthem_001063896                   Insys_Anthem_001063896
Insys_Anthem_001063897                   Insys_Anthem_001063897
Insys_Anthem_001063898                   Insys_Anthem_001063898
Insys_Anthem_001063899                   Insys_Anthem_001063899
Insys_Anthem_001063900                   Insys_Anthem_001063900
Insys_Anthem_001063901                   Insys_Anthem_001063901
Insys_Anthem_001063902                   Insys_Anthem_001063902
Insys_Anthem_001063903                   Insys_Anthem_001063903
Insys_Anthem_001063904                   Insys_Anthem_001063904
Insys_Anthem_001063905                   Insys_Anthem_001063905
Insys_Anthem_001063906                   Insys_Anthem_001063906
Insys_Anthem_001063907                   Insys_Anthem_001063907
Insys_Anthem_001063908                   Insys_Anthem_001063908
Insys_Anthem_001063909                   Insys_Anthem_001063909
Insys_Anthem_001063910                   Insys_Anthem_001063910
Insys_Anthem_001063911                   Insys_Anthem_001063911
Insys_Anthem_001063912                   Insys_Anthem_001063912
Insys_Anthem_001063913                   Insys_Anthem_001063913
Insys_Anthem_001063914                   Insys_Anthem_001063914
Insys_Anthem_001063929                   Insys_Anthem_001063929
Insys_Anthem_001064151                   Insys_Anthem_001064151
Insys_Anthem_001064152                   Insys_Anthem_001064152
Insys_Anthem_001064153                   Insys_Anthem_001064153
Insys_Anthem_001064154                   Insys_Anthem_001064154
Insys_Anthem_001064155                   Insys_Anthem_001064155
Insys_Anthem_001064156                   Insys_Anthem_001064156
Insys_Anthem_001064157                   Insys_Anthem_001064157
Insys_Anthem_001064158                   Insys_Anthem_001064158
Insys_Anthem_001064159                   Insys_Anthem_001064159
Insys_Anthem_001064160                   Insys_Anthem_001064160
Insys_Anthem_001064161                   Insys_Anthem_001064161
Insys_Anthem_001064162                   Insys_Anthem_001064162
Insys_Anthem_001064163                   Insys_Anthem_001064163
Insys_Anthem_001064164                   Insys_Anthem_001064164

                                                    678
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 680 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001064165                   Insys_Anthem_001064165
Insys_Anthem_001064166                   Insys_Anthem_001064166
Insys_Anthem_001064167                   Insys_Anthem_001064167
Insys_Anthem_001064168                   Insys_Anthem_001064168
Insys_Anthem_001064169                   Insys_Anthem_001064169
Insys_Anthem_001064170                   Insys_Anthem_001064170
Insys_Anthem_001064289                   Insys_Anthem_001064289
Insys_Anthem_001064481                   Insys_Anthem_001064481
Insys_Anthem_001064642                   Insys_Anthem_001064642
Insys_Anthem_001064643                   Insys_Anthem_001064643
Insys_Anthem_001064644                   Insys_Anthem_001064644
Insys_Anthem_001064645                   Insys_Anthem_001064645
Insys_Anthem_001064646                   Insys_Anthem_001064646
Insys_Anthem_001064647                   Insys_Anthem_001064647
Insys_Anthem_001064648                   Insys_Anthem_001064648
Insys_Anthem_001064649                   Insys_Anthem_001064649
Insys_Anthem_001064650                   Insys_Anthem_001064650
Insys_Anthem_001064651                   Insys_Anthem_001064651
Insys_Anthem_001064652                   Insys_Anthem_001064652
Insys_Anthem_001064653                   Insys_Anthem_001064653
Insys_Anthem_001064654                   Insys_Anthem_001064654
Insys_Anthem_001064655                   Insys_Anthem_001064655
Insys_Anthem_001064656                   Insys_Anthem_001064656
Insys_Anthem_001064657                   Insys_Anthem_001064657
Insys_Anthem_001064658                   Insys_Anthem_001064658
Insys_Anthem_001064659                   Insys_Anthem_001064659
Insys_Anthem_001064660                   Insys_Anthem_001064660
Insys_Anthem_001064661                   Insys_Anthem_001064661
Insys_Anthem_001064705                   Insys_Anthem_001064705
Insys_Anthem_001064889                   Insys_Anthem_001064889
Insys_Anthem_001064890                   Insys_Anthem_001064890
Insys_Anthem_001064891                   Insys_Anthem_001064891
Insys_Anthem_001064892                   Insys_Anthem_001064892
Insys_Anthem_001064893                   Insys_Anthem_001064893
Insys_Anthem_001064894                   Insys_Anthem_001064894
Insys_Anthem_001064895                   Insys_Anthem_001064895
Insys_Anthem_001064896                   Insys_Anthem_001064896
Insys_Anthem_001064897                   Insys_Anthem_001064897
Insys_Anthem_001064898                   Insys_Anthem_001064898
Insys_Anthem_001064899                   Insys_Anthem_001064899
Insys_Anthem_001064900                   Insys_Anthem_001064900
Insys_Anthem_001064901                   Insys_Anthem_001064901
Insys_Anthem_001064902                   Insys_Anthem_001064902
Insys_Anthem_001064903                   Insys_Anthem_001064903
Insys_Anthem_001064904                   Insys_Anthem_001064904
Insys_Anthem_001064905                   Insys_Anthem_001064905
Insys_Anthem_001064906                   Insys_Anthem_001064906

                                                    679
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 681 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001064907                   Insys_Anthem_001064907
Insys_Anthem_001064908                   Insys_Anthem_001064908
Insys_Anthem_001064920                   Insys_Anthem_001064920
Insys_Anthem_001065179                   Insys_Anthem_001065179
Insys_Anthem_001065180                   Insys_Anthem_001065180
Insys_Anthem_001065181                   Insys_Anthem_001065181
Insys_Anthem_001065182                   Insys_Anthem_001065182
Insys_Anthem_001065183                   Insys_Anthem_001065183
Insys_Anthem_001065184                   Insys_Anthem_001065184
Insys_Anthem_001065185                   Insys_Anthem_001065185
Insys_Anthem_001065186                   Insys_Anthem_001065186
Insys_Anthem_001065187                   Insys_Anthem_001065187
Insys_Anthem_001065188                   Insys_Anthem_001065188
Insys_Anthem_001065189                   Insys_Anthem_001065189
Insys_Anthem_001065190                   Insys_Anthem_001065190
Insys_Anthem_001065191                   Insys_Anthem_001065191
Insys_Anthem_001065192                   Insys_Anthem_001065192
Insys_Anthem_001065193                   Insys_Anthem_001065193
Insys_Anthem_001065194                   Insys_Anthem_001065194
Insys_Anthem_001065195                   Insys_Anthem_001065195
Insys_Anthem_001065196                   Insys_Anthem_001065196
Insys_Anthem_001065197                   Insys_Anthem_001065197
Insys_Anthem_001065198                   Insys_Anthem_001065198
Insys_Anthem_001065305                   Insys_Anthem_001065305
Insys_Anthem_001065572                   Insys_Anthem_001065572
Insys_Anthem_001065573                   Insys_Anthem_001065573
Insys_Anthem_001065574                   Insys_Anthem_001065574
Insys_Anthem_001065575                   Insys_Anthem_001065575
Insys_Anthem_001065576                   Insys_Anthem_001065576
Insys_Anthem_001065577                   Insys_Anthem_001065577
Insys_Anthem_001065578                   Insys_Anthem_001065578
Insys_Anthem_001065579                   Insys_Anthem_001065579
Insys_Anthem_001065580                   Insys_Anthem_001065580
Insys_Anthem_001065581                   Insys_Anthem_001065581
Insys_Anthem_001065582                   Insys_Anthem_001065582
Insys_Anthem_001065583                   Insys_Anthem_001065583
Insys_Anthem_001065584                   Insys_Anthem_001065584
Insys_Anthem_001065585                   Insys_Anthem_001065585
Insys_Anthem_001065586                   Insys_Anthem_001065586
Insys_Anthem_001065587                   Insys_Anthem_001065587
Insys_Anthem_001065588                   Insys_Anthem_001065588
Insys_Anthem_001065589                   Insys_Anthem_001065589
Insys_Anthem_001065590                   Insys_Anthem_001065590
Insys_Anthem_001065591                   Insys_Anthem_001065591
Insys_Anthem_001065913                   Insys_Anthem_001065913
Insys_Anthem_001065914                   Insys_Anthem_001065914
Insys_Anthem_001065915                   Insys_Anthem_001065915

                                                    680
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 682 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001065916                   Insys_Anthem_001065916
Insys_Anthem_001065917                   Insys_Anthem_001065917
Insys_Anthem_001065918                   Insys_Anthem_001065918
Insys_Anthem_001065919                   Insys_Anthem_001065919
Insys_Anthem_001065920                   Insys_Anthem_001065920
Insys_Anthem_001065921                   Insys_Anthem_001065921
Insys_Anthem_001065922                   Insys_Anthem_001065922
Insys_Anthem_001065923                   Insys_Anthem_001065923
Insys_Anthem_001065924                   Insys_Anthem_001065924
Insys_Anthem_001065925                   Insys_Anthem_001065925
Insys_Anthem_001065926                   Insys_Anthem_001065926
Insys_Anthem_001065927                   Insys_Anthem_001065927
Insys_Anthem_001065928                   Insys_Anthem_001065928
Insys_Anthem_001065929                   Insys_Anthem_001065929
Insys_Anthem_001065930                   Insys_Anthem_001065930
Insys_Anthem_001065931                   Insys_Anthem_001065931
Insys_Anthem_001065932                   Insys_Anthem_001065932
Insys_Anthem_001065933                   Insys_Anthem_001065933
Insys_Anthem_001065934                   Insys_Anthem_001065934
Insys_Anthem_001066261                   Insys_Anthem_001066261
Insys_Anthem_001066262                   Insys_Anthem_001066262
Insys_Anthem_001066263                   Insys_Anthem_001066263
Insys_Anthem_001066264                   Insys_Anthem_001066264
Insys_Anthem_001066265                   Insys_Anthem_001066265
Insys_Anthem_001066266                   Insys_Anthem_001066266
Insys_Anthem_001066267                   Insys_Anthem_001066267
Insys_Anthem_001066268                   Insys_Anthem_001066268
Insys_Anthem_001066269                   Insys_Anthem_001066269
Insys_Anthem_001066270                   Insys_Anthem_001066270
Insys_Anthem_001066271                   Insys_Anthem_001066271
Insys_Anthem_001066272                   Insys_Anthem_001066272
Insys_Anthem_001066273                   Insys_Anthem_001066273
Insys_Anthem_001066274                   Insys_Anthem_001066274
Insys_Anthem_001066275                   Insys_Anthem_001066275
Insys_Anthem_001066276                   Insys_Anthem_001066276
Insys_Anthem_001066277                   Insys_Anthem_001066277
Insys_Anthem_001066278                   Insys_Anthem_001066278
Insys_Anthem_001066279                   Insys_Anthem_001066279
Insys_Anthem_001066280                   Insys_Anthem_001066280
Insys_Anthem_001066281                   Insys_Anthem_001066281
Insys_Anthem_001066282                   Insys_Anthem_001066282
Insys_Anthem_001066586                   Insys_Anthem_001066586
Insys_Anthem_001066587                   Insys_Anthem_001066587
Insys_Anthem_001066588                   Insys_Anthem_001066588
Insys_Anthem_001066589                   Insys_Anthem_001066589
Insys_Anthem_001066590                   Insys_Anthem_001066590
Insys_Anthem_001066591                   Insys_Anthem_001066591

                                                    681
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 683 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001066592                   Insys_Anthem_001066592
Insys_Anthem_001066593                   Insys_Anthem_001066593
Insys_Anthem_001066594                   Insys_Anthem_001066594
Insys_Anthem_001066595                   Insys_Anthem_001066595
Insys_Anthem_001066596                   Insys_Anthem_001066596
Insys_Anthem_001066597                   Insys_Anthem_001066597
Insys_Anthem_001066598                   Insys_Anthem_001066598
Insys_Anthem_001066599                   Insys_Anthem_001066599
Insys_Anthem_001066600                   Insys_Anthem_001066600
Insys_Anthem_001066601                   Insys_Anthem_001066601
Insys_Anthem_001066602                   Insys_Anthem_001066602
Insys_Anthem_001066603                   Insys_Anthem_001066603
Insys_Anthem_001066604                   Insys_Anthem_001066604
Insys_Anthem_001066605                   Insys_Anthem_001066605
Insys_Anthem_001066606                   Insys_Anthem_001066606
Insys_Anthem_001066607                   Insys_Anthem_001066607
Insys_Anthem_001066617                   Insys_Anthem_001066617
Insys_Anthem_001066619                   Insys_Anthem_001066619
Insys_Anthem_001066776                   Insys_Anthem_001066776
Insys_Anthem_001066993                   Insys_Anthem_001066993
Insys_Anthem_001066994                   Insys_Anthem_001066994
Insys_Anthem_001066995                   Insys_Anthem_001066995
Insys_Anthem_001066996                   Insys_Anthem_001066996
Insys_Anthem_001066997                   Insys_Anthem_001066997
Insys_Anthem_001066998                   Insys_Anthem_001066998
Insys_Anthem_001066999                   Insys_Anthem_001066999
Insys_Anthem_001067000                   Insys_Anthem_001067000
Insys_Anthem_001067001                   Insys_Anthem_001067001
Insys_Anthem_001067002                   Insys_Anthem_001067002
Insys_Anthem_001067003                   Insys_Anthem_001067003
Insys_Anthem_001067004                   Insys_Anthem_001067004
Insys_Anthem_001067005                   Insys_Anthem_001067005
Insys_Anthem_001067006                   Insys_Anthem_001067006
Insys_Anthem_001067008                   Insys_Anthem_001067008
Insys_Anthem_001067009                   Insys_Anthem_001067009
Insys_Anthem_001067010                   Insys_Anthem_001067010
Insys_Anthem_001067011                   Insys_Anthem_001067011
Insys_Anthem_001067012                   Insys_Anthem_001067012
Insys_Anthem_001067013                   Insys_Anthem_001067013
Insys_Anthem_001067014                   Insys_Anthem_001067014
Insys_Anthem_001067015                   Insys_Anthem_001067015
Insys_Anthem_001067049                   Insys_Anthem_001067049
Insys_Anthem_001067063                   Insys_Anthem_001067063
Insys_Anthem_001067064                   Insys_Anthem_001067064
Insys_Anthem_001067333                   Insys_Anthem_001067333
Insys_Anthem_001067334                   Insys_Anthem_001067334
Insys_Anthem_001067335                   Insys_Anthem_001067335

                                                    682
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 684 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001067336                   Insys_Anthem_001067336
Insys_Anthem_001067337                   Insys_Anthem_001067337
Insys_Anthem_001067338                   Insys_Anthem_001067338
Insys_Anthem_001067339                   Insys_Anthem_001067339
Insys_Anthem_001067340                   Insys_Anthem_001067340
Insys_Anthem_001067341                   Insys_Anthem_001067341
Insys_Anthem_001067342                   Insys_Anthem_001067342
Insys_Anthem_001067343                   Insys_Anthem_001067343
Insys_Anthem_001067344                   Insys_Anthem_001067344
Insys_Anthem_001067345                   Insys_Anthem_001067345
Insys_Anthem_001067346                   Insys_Anthem_001067346
Insys_Anthem_001067347                   Insys_Anthem_001067347
Insys_Anthem_001067348                   Insys_Anthem_001067348
Insys_Anthem_001067349                   Insys_Anthem_001067349
Insys_Anthem_001067350                   Insys_Anthem_001067350
Insys_Anthem_001067351                   Insys_Anthem_001067351
Insys_Anthem_001067352                   Insys_Anthem_001067352
Insys_Anthem_001067353                   Insys_Anthem_001067353
Insys_Anthem_001067354                   Insys_Anthem_001067354
Insys_Anthem_001067381                   Insys_Anthem_001067381
Insys_Anthem_001067397                   Insys_Anthem_001067397
Insys_Anthem_001067465                   Insys_Anthem_001067465
Insys_Anthem_001067717                   Insys_Anthem_001067717
Insys_Anthem_001067718                   Insys_Anthem_001067718
Insys_Anthem_001067719                   Insys_Anthem_001067719
Insys_Anthem_001067720                   Insys_Anthem_001067720
Insys_Anthem_001067721                   Insys_Anthem_001067721
Insys_Anthem_001067722                   Insys_Anthem_001067722
Insys_Anthem_001067723                   Insys_Anthem_001067723
Insys_Anthem_001067724                   Insys_Anthem_001067724
Insys_Anthem_001067725                   Insys_Anthem_001067725
Insys_Anthem_001067726                   Insys_Anthem_001067726
Insys_Anthem_001067727                   Insys_Anthem_001067727
Insys_Anthem_001067728                   Insys_Anthem_001067728
Insys_Anthem_001067729                   Insys_Anthem_001067729
Insys_Anthem_001067730                   Insys_Anthem_001067730
Insys_Anthem_001067731                   Insys_Anthem_001067731
Insys_Anthem_001067732                   Insys_Anthem_001067732
Insys_Anthem_001067733                   Insys_Anthem_001067733
Insys_Anthem_001067734                   Insys_Anthem_001067734
Insys_Anthem_001067777                   Insys_Anthem_001067777
Insys_Anthem_001067778                   Insys_Anthem_001067778
Insys_Anthem_001067779                   Insys_Anthem_001067779
Insys_Anthem_001067780                   Insys_Anthem_001067780
Insys_Anthem_001067847                   Insys_Anthem_001067847
Insys_Anthem_001067850                   Insys_Anthem_001067850
Insys_Anthem_001067858                   Insys_Anthem_001067858

                                                    683
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 685 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001068072                   Insys_Anthem_001068072
Insys_Anthem_001068073                   Insys_Anthem_001068073
Insys_Anthem_001068074                   Insys_Anthem_001068074
Insys_Anthem_001068075                   Insys_Anthem_001068075
Insys_Anthem_001068076                   Insys_Anthem_001068076
Insys_Anthem_001068077                   Insys_Anthem_001068077
Insys_Anthem_001068078                   Insys_Anthem_001068078
Insys_Anthem_001068079                   Insys_Anthem_001068079
Insys_Anthem_001068080                   Insys_Anthem_001068080
Insys_Anthem_001068081                   Insys_Anthem_001068081
Insys_Anthem_001068082                   Insys_Anthem_001068082
Insys_Anthem_001068083                   Insys_Anthem_001068083
Insys_Anthem_001068084                   Insys_Anthem_001068084
Insys_Anthem_001068085                   Insys_Anthem_001068085
Insys_Anthem_001068086                   Insys_Anthem_001068086
Insys_Anthem_001068087                   Insys_Anthem_001068087
Insys_Anthem_001068088                   Insys_Anthem_001068088
Insys_Anthem_001068089                   Insys_Anthem_001068089
Insys_Anthem_001068090                   Insys_Anthem_001068090
Insys_Anthem_001068091                   Insys_Anthem_001068091
Insys_Anthem_001068092                   Insys_Anthem_001068092
Insys_Anthem_001068093                   Insys_Anthem_001068093
Insys_Anthem_001068116                   Insys_Anthem_001068116
Insys_Anthem_001068285                   Insys_Anthem_001068285
Insys_Anthem_001068307                   Insys_Anthem_001068307
Insys_Anthem_001068327                   Insys_Anthem_001068327
Insys_Anthem_001068328                   Insys_Anthem_001068328
Insys_Anthem_001068329                   Insys_Anthem_001068329
Insys_Anthem_001068330                   Insys_Anthem_001068330
Insys_Anthem_001068331                   Insys_Anthem_001068331
Insys_Anthem_001068332                   Insys_Anthem_001068332
Insys_Anthem_001068333                   Insys_Anthem_001068333
Insys_Anthem_001068334                   Insys_Anthem_001068334
Insys_Anthem_001068335                   Insys_Anthem_001068335
Insys_Anthem_001068336                   Insys_Anthem_001068336
Insys_Anthem_001068337                   Insys_Anthem_001068337
Insys_Anthem_001068338                   Insys_Anthem_001068338
Insys_Anthem_001068339                   Insys_Anthem_001068339
Insys_Anthem_001068340                   Insys_Anthem_001068340
Insys_Anthem_001068341                   Insys_Anthem_001068341
Insys_Anthem_001068342                   Insys_Anthem_001068342
Insys_Anthem_001068343                   Insys_Anthem_001068343
Insys_Anthem_001068344                   Insys_Anthem_001068344
Insys_Anthem_001068345                   Insys_Anthem_001068345
Insys_Anthem_001068346                   Insys_Anthem_001068346
Insys_Anthem_001068347                   Insys_Anthem_001068347
Insys_Anthem_001068348                   Insys_Anthem_001068348

                                                    684
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 686 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001068349                   Insys_Anthem_001068349
Insys_Anthem_001068350                   Insys_Anthem_001068350
Insys_Anthem_001068351                   Insys_Anthem_001068351
Insys_Anthem_001068352                   Insys_Anthem_001068352
Insys_Anthem_001068353                   Insys_Anthem_001068353
Insys_Anthem_001068354                   Insys_Anthem_001068354
Insys_Anthem_001068355                   Insys_Anthem_001068355
Insys_Anthem_001068356                   Insys_Anthem_001068356
Insys_Anthem_001068357                   Insys_Anthem_001068357
Insys_Anthem_001068358                   Insys_Anthem_001068358
Insys_Anthem_001068359                   Insys_Anthem_001068359
Insys_Anthem_001068360                   Insys_Anthem_001068360
Insys_Anthem_001068361                   Insys_Anthem_001068361
Insys_Anthem_001068362                   Insys_Anthem_001068362
Insys_Anthem_001068363                   Insys_Anthem_001068363
Insys_Anthem_001068364                   Insys_Anthem_001068364
Insys_Anthem_001068365                   Insys_Anthem_001068365
Insys_Anthem_001068366                   Insys_Anthem_001068366
Insys_Anthem_001068367                   Insys_Anthem_001068367
Insys_Anthem_001068368                   Insys_Anthem_001068368
Insys_Anthem_001068369                   Insys_Anthem_001068369
Insys_Anthem_001068370                   Insys_Anthem_001068370
Insys_Anthem_001068969                   Insys_Anthem_001068969
Insys_Anthem_001068970                   Insys_Anthem_001068970
Insys_Anthem_001068971                   Insys_Anthem_001068971
Insys_Anthem_001068972                   Insys_Anthem_001068972
Insys_Anthem_001068973                   Insys_Anthem_001068973
Insys_Anthem_001068974                   Insys_Anthem_001068974
Insys_Anthem_001068975                   Insys_Anthem_001068975
Insys_Anthem_001068976                   Insys_Anthem_001068976
Insys_Anthem_001068977                   Insys_Anthem_001068977
Insys_Anthem_001068978                   Insys_Anthem_001068978
Insys_Anthem_001068979                   Insys_Anthem_001068979
Insys_Anthem_001068980                   Insys_Anthem_001068980
Insys_Anthem_001068981                   Insys_Anthem_001068981
Insys_Anthem_001068982                   Insys_Anthem_001068982
Insys_Anthem_001068983                   Insys_Anthem_001068983
Insys_Anthem_001068984                   Insys_Anthem_001068984
Insys_Anthem_001068985                   Insys_Anthem_001068985
Insys_Anthem_001068986                   Insys_Anthem_001068986
Insys_Anthem_001068987                   Insys_Anthem_001068987
Insys_Anthem_001068988                   Insys_Anthem_001068988
Insys_Anthem_001068989                   Insys_Anthem_001068989
Insys_Anthem_001068990                   Insys_Anthem_001068990
Insys_Anthem_001069032                   Insys_Anthem_001069032
Insys_Anthem_001069036                   Insys_Anthem_001069036
Insys_Anthem_001069316                   Insys_Anthem_001069316

                                                    685
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 687 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001069317                   Insys_Anthem_001069317
Insys_Anthem_001069318                   Insys_Anthem_001069318
Insys_Anthem_001069319                   Insys_Anthem_001069319
Insys_Anthem_001069320                   Insys_Anthem_001069320
Insys_Anthem_001069321                   Insys_Anthem_001069321
Insys_Anthem_001069322                   Insys_Anthem_001069322
Insys_Anthem_001069323                   Insys_Anthem_001069323
Insys_Anthem_001069528                   Insys_Anthem_001069528
Insys_Anthem_001069701                   Insys_Anthem_001069701
Insys_Anthem_001069704                   Insys_Anthem_001069704
Insys_Anthem_001069782                   Insys_Anthem_001069782
Insys_Anthem_001069896                   Insys_Anthem_001069896
Insys_Anthem_001069897                   Insys_Anthem_001069897
Insys_Anthem_001069898                   Insys_Anthem_001069898
Insys_Anthem_001069899                   Insys_Anthem_001069899
Insys_Anthem_001069900                   Insys_Anthem_001069900
Insys_Anthem_001069901                   Insys_Anthem_001069901
Insys_Anthem_001069902                   Insys_Anthem_001069902
Insys_Anthem_001069903                   Insys_Anthem_001069903
Insys_Anthem_001069904                   Insys_Anthem_001069904
Insys_Anthem_001069905                   Insys_Anthem_001069905
Insys_Anthem_001069906                   Insys_Anthem_001069906
Insys_Anthem_001069907                   Insys_Anthem_001069907
Insys_Anthem_001069908                   Insys_Anthem_001069908
Insys_Anthem_001069909                   Insys_Anthem_001069909
Insys_Anthem_001069967                   Insys_Anthem_001069967
Insys_Anthem_001070270                   Insys_Anthem_001070270
Insys_Anthem_001070271                   Insys_Anthem_001070271
Insys_Anthem_001070323                   Insys_Anthem_001070323
Insys_Anthem_001070482                   Insys_Anthem_001070482
Insys_Anthem_001070510                   Insys_Anthem_001070510
Insys_Anthem_001070511                   Insys_Anthem_001070511
Insys_Anthem_001070512                   Insys_Anthem_001070512
Insys_Anthem_001070513                   Insys_Anthem_001070513
Insys_Anthem_001070514                   Insys_Anthem_001070514
Insys_Anthem_001070515                   Insys_Anthem_001070515
Insys_Anthem_001070516                   Insys_Anthem_001070516
Insys_Anthem_001070517                   Insys_Anthem_001070517
Insys_Anthem_001070518                   Insys_Anthem_001070518
Insys_Anthem_001070519                   Insys_Anthem_001070519
Insys_Anthem_001070520                   Insys_Anthem_001070520
Insys_Anthem_001070521                   Insys_Anthem_001070521
Insys_Anthem_001070522                   Insys_Anthem_001070522
Insys_Anthem_001070523                   Insys_Anthem_001070523
Insys_Anthem_001070524                   Insys_Anthem_001070524
Insys_Anthem_001070525                   Insys_Anthem_001070525
Insys_Anthem_001070526                   Insys_Anthem_001070526

                                                    686
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 688 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001070527                   Insys_Anthem_001070527
Insys_Anthem_001070528                   Insys_Anthem_001070528
Insys_Anthem_001070529                   Insys_Anthem_001070529
Insys_Anthem_001070530                   Insys_Anthem_001070530
Insys_Anthem_001070531                   Insys_Anthem_001070531
Insys_Anthem_001070532                   Insys_Anthem_001070532
Insys_Anthem_001070533                   Insys_Anthem_001070533
Insys_Anthem_001070534                   Insys_Anthem_001070534
Insys_Anthem_001070535                   Insys_Anthem_001070535
Insys_Anthem_001070536                   Insys_Anthem_001070536
Insys_Anthem_001070537                   Insys_Anthem_001070537
Insys_Anthem_001070538                   Insys_Anthem_001070538
Insys_Anthem_001070539                   Insys_Anthem_001070539
Insys_Anthem_001070540                   Insys_Anthem_001070540
Insys_Anthem_001070541                   Insys_Anthem_001070541
Insys_Anthem_001070542                   Insys_Anthem_001070542
Insys_Anthem_001070543                   Insys_Anthem_001070543
Insys_Anthem_001070544                   Insys_Anthem_001070544
Insys_Anthem_001070545                   Insys_Anthem_001070545
Insys_Anthem_001070546                   Insys_Anthem_001070546
Insys_Anthem_001070547                   Insys_Anthem_001070547
Insys_Anthem_001070548                   Insys_Anthem_001070548
Insys_Anthem_001070549                   Insys_Anthem_001070549
Insys_Anthem_001070550                   Insys_Anthem_001070550
Insys_Anthem_001070551                   Insys_Anthem_001070551
Insys_Anthem_001070552                   Insys_Anthem_001070552
Insys_Anthem_001070553                   Insys_Anthem_001070553
Insys_Anthem_001070554                   Insys_Anthem_001070554
Insys_Anthem_001070555                   Insys_Anthem_001070555
Insys_Anthem_001070556                   Insys_Anthem_001070556
Insys_Anthem_001070557                   Insys_Anthem_001070557
Insys_Anthem_001070558                   Insys_Anthem_001070558
Insys_Anthem_001070559                   Insys_Anthem_001070559
Insys_Anthem_001070560                   Insys_Anthem_001070560
Insys_Anthem_001070561                   Insys_Anthem_001070561
Insys_Anthem_001071099                   Insys_Anthem_001071099
Insys_Anthem_001071103                   Insys_Anthem_001071103
Insys_Anthem_001071107                   Insys_Anthem_001071107
Insys_Anthem_001071120                   Insys_Anthem_001071120
Insys_Anthem_001071123                   Insys_Anthem_001071123
Insys_Anthem_001071127                   Insys_Anthem_001071127
Insys_Anthem_001071146                   Insys_Anthem_001071146
Insys_Anthem_001071196                   Insys_Anthem_001071196
Insys_Anthem_001071460                   Insys_Anthem_001071460
Insys_Anthem_001071461                   Insys_Anthem_001071461
Insys_Anthem_001071462                   Insys_Anthem_001071462
Insys_Anthem_001071463                   Insys_Anthem_001071463

                                                    687
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 689 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001071464                   Insys_Anthem_001071464
Insys_Anthem_001071465                   Insys_Anthem_001071465
Insys_Anthem_001071466                   Insys_Anthem_001071466
Insys_Anthem_001071467                   Insys_Anthem_001071467
Insys_Anthem_001071468                   Insys_Anthem_001071468
Insys_Anthem_001071469                   Insys_Anthem_001071469
Insys_Anthem_001071470                   Insys_Anthem_001071470
Insys_Anthem_001071471                   Insys_Anthem_001071471
Insys_Anthem_001071472                   Insys_Anthem_001071472
Insys_Anthem_001071473                   Insys_Anthem_001071473
Insys_Anthem_001071474                   Insys_Anthem_001071474
Insys_Anthem_001071475                   Insys_Anthem_001071475
Insys_Anthem_001071476                   Insys_Anthem_001071476
Insys_Anthem_001071477                   Insys_Anthem_001071477
Insys_Anthem_001071478                   Insys_Anthem_001071478
Insys_Anthem_001071479                   Insys_Anthem_001071479
Insys_Anthem_001071480                   Insys_Anthem_001071480
Insys_Anthem_001071481                   Insys_Anthem_001071481
Insys_Anthem_001071623                   Insys_Anthem_001071623
Insys_Anthem_001071645                   Insys_Anthem_001071645
Insys_Anthem_001071654                   Insys_Anthem_001071654
Insys_Anthem_001071729                   Insys_Anthem_001071729
Insys_Anthem_001071730                   Insys_Anthem_001071730
Insys_Anthem_001071907                   Insys_Anthem_001071907
Insys_Anthem_001071909                   Insys_Anthem_001071909
Insys_Anthem_001071911                   Insys_Anthem_001071911
Insys_Anthem_001071912                   Insys_Anthem_001071912
Insys_Anthem_001071922                   Insys_Anthem_001071922
Insys_Anthem_001072215                   Insys_Anthem_001072215
Insys_Anthem_001072216                   Insys_Anthem_001072216
Insys_Anthem_001072217                   Insys_Anthem_001072217
Insys_Anthem_001072218                   Insys_Anthem_001072218
Insys_Anthem_001072219                   Insys_Anthem_001072219
Insys_Anthem_001072220                   Insys_Anthem_001072220
Insys_Anthem_001072221                   Insys_Anthem_001072221
Insys_Anthem_001072222                   Insys_Anthem_001072222
Insys_Anthem_001072223                   Insys_Anthem_001072223
Insys_Anthem_001072224                   Insys_Anthem_001072224
Insys_Anthem_001072225                   Insys_Anthem_001072225
Insys_Anthem_001072226                   Insys_Anthem_001072226
Insys_Anthem_001072227                   Insys_Anthem_001072227
Insys_Anthem_001072228                   Insys_Anthem_001072228
Insys_Anthem_001072229                   Insys_Anthem_001072229
Insys_Anthem_001072230                   Insys_Anthem_001072230
Insys_Anthem_001072231                   Insys_Anthem_001072231
Insys_Anthem_001072232                   Insys_Anthem_001072232
Insys_Anthem_001072233                   Insys_Anthem_001072233

                                                    688
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 690 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001072234                   Insys_Anthem_001072234
Insys_Anthem_001072235                   Insys_Anthem_001072235
Insys_Anthem_001072236                   Insys_Anthem_001072236
Insys_Anthem_001072247                   Insys_Anthem_001072247
Insys_Anthem_001072248                   Insys_Anthem_001072248
Insys_Anthem_001072251                   Insys_Anthem_001072251
Insys_Anthem_001072263                   Insys_Anthem_001072263
Insys_Anthem_001072265                   Insys_Anthem_001072265
Insys_Anthem_001072327                   Insys_Anthem_001072327
Insys_Anthem_001072341                   Insys_Anthem_001072341
Insys_Anthem_001072342                   Insys_Anthem_001072342
Insys_Anthem_001072359                   Insys_Anthem_001072359
Insys_Anthem_001072365                   Insys_Anthem_001072365
Insys_Anthem_001072448                   Insys_Anthem_001072448
Insys_Anthem_001072459                   Insys_Anthem_001072459
Insys_Anthem_001072585                   Insys_Anthem_001072585
Insys_Anthem_001072586                   Insys_Anthem_001072586
Insys_Anthem_001072587                   Insys_Anthem_001072587
Insys_Anthem_001072588                   Insys_Anthem_001072588
Insys_Anthem_001072589                   Insys_Anthem_001072589
Insys_Anthem_001072590                   Insys_Anthem_001072590
Insys_Anthem_001072591                   Insys_Anthem_001072591
Insys_Anthem_001072592                   Insys_Anthem_001072592
Insys_Anthem_001072593                   Insys_Anthem_001072593
Insys_Anthem_001072594                   Insys_Anthem_001072594
Insys_Anthem_001072595                   Insys_Anthem_001072595
Insys_Anthem_001072596                   Insys_Anthem_001072596
Insys_Anthem_001072597                   Insys_Anthem_001072597
Insys_Anthem_001072598                   Insys_Anthem_001072598
Insys_Anthem_001072599                   Insys_Anthem_001072599
Insys_Anthem_001072600                   Insys_Anthem_001072600
Insys_Anthem_001072601                   Insys_Anthem_001072601
Insys_Anthem_001072602                   Insys_Anthem_001072602
Insys_Anthem_001072603                   Insys_Anthem_001072603
Insys_Anthem_001072604                   Insys_Anthem_001072604
Insys_Anthem_001072605                   Insys_Anthem_001072605
Insys_Anthem_001072606                   Insys_Anthem_001072606
Insys_Anthem_001072607                   Insys_Anthem_001072607
Insys_Anthem_001072608                   Insys_Anthem_001072608
Insys_Anthem_001072609                   Insys_Anthem_001072609
Insys_Anthem_001072610                   Insys_Anthem_001072610
Insys_Anthem_001072611                   Insys_Anthem_001072611
Insys_Anthem_001072612                   Insys_Anthem_001072612
Insys_Anthem_001072613                   Insys_Anthem_001072613
Insys_Anthem_001072614                   Insys_Anthem_001072614
Insys_Anthem_001072615                   Insys_Anthem_001072615
Insys_Anthem_001072616                   Insys_Anthem_001072616

                                                    689
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 691 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001072617                   Insys_Anthem_001072617
Insys_Anthem_001072618                   Insys_Anthem_001072618
Insys_Anthem_001072619                   Insys_Anthem_001072619
Insys_Anthem_001072620                   Insys_Anthem_001072620
Insys_Anthem_001072621                   Insys_Anthem_001072621
Insys_Anthem_001072622                   Insys_Anthem_001072622
Insys_Anthem_001072623                   Insys_Anthem_001072623
Insys_Anthem_001072624                   Insys_Anthem_001072624
Insys_Anthem_001072625                   Insys_Anthem_001072625
Insys_Anthem_001072626                   Insys_Anthem_001072626
Insys_Anthem_001072627                   Insys_Anthem_001072627
Insys_Anthem_001072628                   Insys_Anthem_001072628
Insys_Anthem_001072629                   Insys_Anthem_001072629
Insys_Anthem_001072630                   Insys_Anthem_001072630
Insys_Anthem_001072631                   Insys_Anthem_001072631
Insys_Anthem_001072632                   Insys_Anthem_001072632
Insys_Anthem_001072633                   Insys_Anthem_001072633
Insys_Anthem_001072634                   Insys_Anthem_001072634
Insys_Anthem_001072635                   Insys_Anthem_001072635
Insys_Anthem_001072636                   Insys_Anthem_001072636
Insys_Anthem_001073383                   Insys_Anthem_001073383
Insys_Anthem_001073404                   Insys_Anthem_001073404
Insys_Anthem_001073405                   Insys_Anthem_001073405
Insys_Anthem_001073490                   Insys_Anthem_001073490
Insys_Anthem_001073501                   Insys_Anthem_001073501
Insys_Anthem_001073602                   Insys_Anthem_001073602
Insys_Anthem_001073712                   Insys_Anthem_001073712
Insys_Anthem_001073722                   Insys_Anthem_001073722
Insys_Anthem_001073818                   Insys_Anthem_001073818
Insys_Anthem_001073873                   Insys_Anthem_001073873
Insys_Anthem_001073874                   Insys_Anthem_001073874
Insys_Anthem_001073875                   Insys_Anthem_001073875
Insys_Anthem_001073876                   Insys_Anthem_001073876
Insys_Anthem_001073877                   Insys_Anthem_001073877
Insys_Anthem_001073878                   Insys_Anthem_001073878
Insys_Anthem_001073879                   Insys_Anthem_001073879
Insys_Anthem_001073880                   Insys_Anthem_001073880
Insys_Anthem_001073881                   Insys_Anthem_001073881
Insys_Anthem_001073882                   Insys_Anthem_001073882
Insys_Anthem_001073883                   Insys_Anthem_001073883
Insys_Anthem_001073884                   Insys_Anthem_001073884
Insys_Anthem_001073885                   Insys_Anthem_001073885
Insys_Anthem_001073886                   Insys_Anthem_001073886
Insys_Anthem_001073887                   Insys_Anthem_001073887
Insys_Anthem_001073888                   Insys_Anthem_001073888
Insys_Anthem_001073889                   Insys_Anthem_001073889
Insys_Anthem_001073890                   Insys_Anthem_001073890

                                                    690
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 692 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001073891                   Insys_Anthem_001073891
Insys_Anthem_001073892                   Insys_Anthem_001073892
Insys_Anthem_001073893                   Insys_Anthem_001073893
Insys_Anthem_001073894                   Insys_Anthem_001073894
Insys_Anthem_001073898                   Insys_Anthem_001073898
Insys_Anthem_001073905                   Insys_Anthem_001073905
Insys_Anthem_001073907                   Insys_Anthem_001073907
Insys_Anthem_001073965                   Insys_Anthem_001073965
Insys_Anthem_001073967                   Insys_Anthem_001073967
Insys_Anthem_001074228                   Insys_Anthem_001074228
Insys_Anthem_001074229                   Insys_Anthem_001074229
Insys_Anthem_001074230                   Insys_Anthem_001074230
Insys_Anthem_001074231                   Insys_Anthem_001074231
Insys_Anthem_001074232                   Insys_Anthem_001074232
Insys_Anthem_001074233                   Insys_Anthem_001074233
Insys_Anthem_001074234                   Insys_Anthem_001074234
Insys_Anthem_001074235                   Insys_Anthem_001074235
Insys_Anthem_001074236                   Insys_Anthem_001074236
Insys_Anthem_001074237                   Insys_Anthem_001074237
Insys_Anthem_001074238                   Insys_Anthem_001074238
Insys_Anthem_001074239                   Insys_Anthem_001074239
Insys_Anthem_001074240                   Insys_Anthem_001074240
Insys_Anthem_001074241                   Insys_Anthem_001074241
Insys_Anthem_001074242                   Insys_Anthem_001074242
Insys_Anthem_001074243                   Insys_Anthem_001074243
Insys_Anthem_001074244                   Insys_Anthem_001074244
Insys_Anthem_001074245                   Insys_Anthem_001074245
Insys_Anthem_001074252                   Insys_Anthem_001074252
Insys_Anthem_001074253                   Insys_Anthem_001074253
Insys_Anthem_001074254                   Insys_Anthem_001074254
Insys_Anthem_001074255                   Insys_Anthem_001074255
Insys_Anthem_001074291                   Insys_Anthem_001074291
Insys_Anthem_001074328                   Insys_Anthem_001074328
Insys_Anthem_001074332                   Insys_Anthem_001074332
Insys_Anthem_001074336                   Insys_Anthem_001074336
Insys_Anthem_001074339                   Insys_Anthem_001074339
Insys_Anthem_001074391                   Insys_Anthem_001074391
Insys_Anthem_001074424                   Insys_Anthem_001074424
Insys_Anthem_001074463                   Insys_Anthem_001074463
Insys_Anthem_001074464                   Insys_Anthem_001074464
Insys_Anthem_001074465                   Insys_Anthem_001074465
Insys_Anthem_001074466                   Insys_Anthem_001074466
Insys_Anthem_001074467                   Insys_Anthem_001074467
Insys_Anthem_001074468                   Insys_Anthem_001074468
Insys_Anthem_001074469                   Insys_Anthem_001074469
Insys_Anthem_001074470                   Insys_Anthem_001074470
Insys_Anthem_001074471                   Insys_Anthem_001074471

                                                    691
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 693 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001074472                   Insys_Anthem_001074472
Insys_Anthem_001074473                   Insys_Anthem_001074473
Insys_Anthem_001074474                   Insys_Anthem_001074474
Insys_Anthem_001074475                   Insys_Anthem_001074475
Insys_Anthem_001074476                   Insys_Anthem_001074476
Insys_Anthem_001074477                   Insys_Anthem_001074477
Insys_Anthem_001074478                   Insys_Anthem_001074478
Insys_Anthem_001074479                   Insys_Anthem_001074479
Insys_Anthem_001074480                   Insys_Anthem_001074480
Insys_Anthem_001074481                   Insys_Anthem_001074481
Insys_Anthem_001074482                   Insys_Anthem_001074482
Insys_Anthem_001074483                   Insys_Anthem_001074483
Insys_Anthem_001074484                   Insys_Anthem_001074484
Insys_Anthem_001074485                   Insys_Anthem_001074485
Insys_Anthem_001074486                   Insys_Anthem_001074486
Insys_Anthem_001074487                   Insys_Anthem_001074487
Insys_Anthem_001074488                   Insys_Anthem_001074488
Insys_Anthem_001074489                   Insys_Anthem_001074489
Insys_Anthem_001074490                   Insys_Anthem_001074490
Insys_Anthem_001074491                   Insys_Anthem_001074491
Insys_Anthem_001074492                   Insys_Anthem_001074492
Insys_Anthem_001074493                   Insys_Anthem_001074493
Insys_Anthem_001074494                   Insys_Anthem_001074494
Insys_Anthem_001074495                   Insys_Anthem_001074495
Insys_Anthem_001074496                   Insys_Anthem_001074496
Insys_Anthem_001074497                   Insys_Anthem_001074497
Insys_Anthem_001074498                   Insys_Anthem_001074498
Insys_Anthem_001074499                   Insys_Anthem_001074499
Insys_Anthem_001074500                   Insys_Anthem_001074500
Insys_Anthem_001074501                   Insys_Anthem_001074501
Insys_Anthem_001074502                   Insys_Anthem_001074502
Insys_Anthem_001074503                   Insys_Anthem_001074503
Insys_Anthem_001074504                   Insys_Anthem_001074504
Insys_Anthem_001074505                   Insys_Anthem_001074505
Insys_Anthem_001074506                   Insys_Anthem_001074506
Insys_Anthem_001074507                   Insys_Anthem_001074507
Insys_Anthem_001074508                   Insys_Anthem_001074508
Insys_Anthem_001074509                   Insys_Anthem_001074509
Insys_Anthem_001074510                   Insys_Anthem_001074510
Insys_Anthem_001074511                   Insys_Anthem_001074511
Insys_Anthem_001074512                   Insys_Anthem_001074512
Insys_Anthem_001074513                   Insys_Anthem_001074513
Insys_Anthem_001074514                   Insys_Anthem_001074514
Insys_Anthem_001075097                   Insys_Anthem_001075097
Insys_Anthem_001075100                   Insys_Anthem_001075100
Insys_Anthem_001075142                   Insys_Anthem_001075142
Insys_Anthem_001075152                   Insys_Anthem_001075152

                                                    692
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 694 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001075154                   Insys_Anthem_001075154
Insys_Anthem_001075156                   Insys_Anthem_001075156
Insys_Anthem_001075167                   Insys_Anthem_001075167
Insys_Anthem_001075168                   Insys_Anthem_001075168
Insys_Anthem_001075170                   Insys_Anthem_001075170
Insys_Anthem_001075172                   Insys_Anthem_001075172
Insys_Anthem_001075480                   Insys_Anthem_001075480
Insys_Anthem_001075481                   Insys_Anthem_001075481
Insys_Anthem_001075504                   Insys_Anthem_001075504
Insys_Anthem_001075505                   Insys_Anthem_001075505
Insys_Anthem_001075506                   Insys_Anthem_001075506
Insys_Anthem_001075507                   Insys_Anthem_001075507
Insys_Anthem_001075508                   Insys_Anthem_001075508
Insys_Anthem_001075509                   Insys_Anthem_001075509
Insys_Anthem_001075510                   Insys_Anthem_001075510
Insys_Anthem_001075511                   Insys_Anthem_001075511
Insys_Anthem_001075512                   Insys_Anthem_001075512
Insys_Anthem_001075513                   Insys_Anthem_001075513
Insys_Anthem_001075514                   Insys_Anthem_001075514
Insys_Anthem_001075515                   Insys_Anthem_001075515
Insys_Anthem_001075516                   Insys_Anthem_001075516
Insys_Anthem_001075517                   Insys_Anthem_001075517
Insys_Anthem_001075518                   Insys_Anthem_001075518
Insys_Anthem_001075519                   Insys_Anthem_001075519
Insys_Anthem_001075520                   Insys_Anthem_001075520
Insys_Anthem_001075521                   Insys_Anthem_001075521
Insys_Anthem_001075522                   Insys_Anthem_001075522
Insys_Anthem_001075523                   Insys_Anthem_001075523
Insys_Anthem_001075557                   Insys_Anthem_001075557
Insys_Anthem_001075559                   Insys_Anthem_001075559
Insys_Anthem_001075636                   Insys_Anthem_001075636
Insys_Anthem_001075961                   Insys_Anthem_001075961
Insys_Anthem_001075963                   Insys_Anthem_001075963
Insys_Anthem_001076205                   Insys_Anthem_001076205
Insys_Anthem_001076206                   Insys_Anthem_001076206
Insys_Anthem_001076207                   Insys_Anthem_001076207
Insys_Anthem_001076208                   Insys_Anthem_001076208
Insys_Anthem_001076209                   Insys_Anthem_001076209
Insys_Anthem_001076210                   Insys_Anthem_001076210
Insys_Anthem_001076211                   Insys_Anthem_001076211
Insys_Anthem_001076212                   Insys_Anthem_001076212
Insys_Anthem_001076213                   Insys_Anthem_001076213
Insys_Anthem_001076214                   Insys_Anthem_001076214
Insys_Anthem_001076215                   Insys_Anthem_001076215
Insys_Anthem_001076216                   Insys_Anthem_001076216
Insys_Anthem_001076217                   Insys_Anthem_001076217
Insys_Anthem_001076218                   Insys_Anthem_001076218

                                                    693
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 695 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001076219                   Insys_Anthem_001076219
Insys_Anthem_001076220                   Insys_Anthem_001076220
Insys_Anthem_001076221                   Insys_Anthem_001076221
Insys_Anthem_001076222                   Insys_Anthem_001076222
Insys_Anthem_001076223                   Insys_Anthem_001076223
Insys_Anthem_001076224                   Insys_Anthem_001076224
Insys_Anthem_001076225                   Insys_Anthem_001076225
Insys_Anthem_001076226                   Insys_Anthem_001076226
Insys_Anthem_001076290                   Insys_Anthem_001076290
Insys_Anthem_001076291                   Insys_Anthem_001076291
Insys_Anthem_001076292                   Insys_Anthem_001076292
Insys_Anthem_001076293                   Insys_Anthem_001076293
Insys_Anthem_001076294                   Insys_Anthem_001076294
Insys_Anthem_001076295                   Insys_Anthem_001076295
Insys_Anthem_001076296                   Insys_Anthem_001076296
Insys_Anthem_001076297                   Insys_Anthem_001076297
Insys_Anthem_001076298                   Insys_Anthem_001076298
Insys_Anthem_001076299                   Insys_Anthem_001076299
Insys_Anthem_001076300                   Insys_Anthem_001076300
Insys_Anthem_001076301                   Insys_Anthem_001076301
Insys_Anthem_001076302                   Insys_Anthem_001076302
Insys_Anthem_001076303                   Insys_Anthem_001076303
Insys_Anthem_001076304                   Insys_Anthem_001076304
Insys_Anthem_001076305                   Insys_Anthem_001076305
Insys_Anthem_001076306                   Insys_Anthem_001076306
Insys_Anthem_001076307                   Insys_Anthem_001076307
Insys_Anthem_001076308                   Insys_Anthem_001076308
Insys_Anthem_001076309                   Insys_Anthem_001076309
Insys_Anthem_001076310                   Insys_Anthem_001076310
Insys_Anthem_001076311                   Insys_Anthem_001076311
Insys_Anthem_001076312                   Insys_Anthem_001076312
Insys_Anthem_001076313                   Insys_Anthem_001076313
Insys_Anthem_001076314                   Insys_Anthem_001076314
Insys_Anthem_001076315                   Insys_Anthem_001076315
Insys_Anthem_001076316                   Insys_Anthem_001076316
Insys_Anthem_001076317                   Insys_Anthem_001076317
Insys_Anthem_001076318                   Insys_Anthem_001076318
Insys_Anthem_001076319                   Insys_Anthem_001076319
Insys_Anthem_001076320                   Insys_Anthem_001076320
Insys_Anthem_001076321                   Insys_Anthem_001076321
Insys_Anthem_001076322                   Insys_Anthem_001076322
Insys_Anthem_001076323                   Insys_Anthem_001076323
Insys_Anthem_001076324                   Insys_Anthem_001076324
Insys_Anthem_001076325                   Insys_Anthem_001076325
Insys_Anthem_001076326                   Insys_Anthem_001076326
Insys_Anthem_001076327                   Insys_Anthem_001076327
Insys_Anthem_001076328                   Insys_Anthem_001076328

                                                    694
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 696 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001076329                   Insys_Anthem_001076329
Insys_Anthem_001076330                   Insys_Anthem_001076330
Insys_Anthem_001076331                   Insys_Anthem_001076331
Insys_Anthem_001076332                   Insys_Anthem_001076332
Insys_Anthem_001076333                   Insys_Anthem_001076333
Insys_Anthem_001076334                   Insys_Anthem_001076334
Insys_Anthem_001076335                   Insys_Anthem_001076335
Insys_Anthem_001076336                   Insys_Anthem_001076336
Insys_Anthem_001076337                   Insys_Anthem_001076337
Insys_Anthem_001076338                   Insys_Anthem_001076338
Insys_Anthem_001076339                   Insys_Anthem_001076339
Insys_Anthem_001076340                   Insys_Anthem_001076340
Insys_Anthem_001076341                   Insys_Anthem_001076341
Insys_Anthem_001076893                   Insys_Anthem_001076893
Insys_Anthem_001076952                   Insys_Anthem_001076952
Insys_Anthem_001076953                   Insys_Anthem_001076953
Insys_Anthem_001076954                   Insys_Anthem_001076954
Insys_Anthem_001076956                   Insys_Anthem_001076956
Insys_Anthem_001076957                   Insys_Anthem_001076957
Insys_Anthem_001076958                   Insys_Anthem_001076958
Insys_Anthem_001077100                   Insys_Anthem_001077100
Insys_Anthem_001077121                   Insys_Anthem_001077121
Insys_Anthem_001077403                   Insys_Anthem_001077403
Insys_Anthem_001077404                   Insys_Anthem_001077404
Insys_Anthem_001077444                   Insys_Anthem_001077444
Insys_Anthem_001077453                   Insys_Anthem_001077453
Insys_Anthem_001077454                   Insys_Anthem_001077454
Insys_Anthem_001077467                   Insys_Anthem_001077467
Insys_Anthem_001077468                   Insys_Anthem_001077468
Insys_Anthem_001077483                   Insys_Anthem_001077483
Insys_Anthem_001077502                   Insys_Anthem_001077502
Insys_Anthem_001077503                   Insys_Anthem_001077503
Insys_Anthem_001077565                   Insys_Anthem_001077565
Insys_Anthem_001077634                   Insys_Anthem_001077634
Insys_Anthem_001077635                   Insys_Anthem_001077635
Insys_Anthem_001077706                   Insys_Anthem_001077706
Insys_Anthem_001077718                   Insys_Anthem_001077718
Insys_Anthem_001077719                   Insys_Anthem_001077719
Insys_Anthem_001077727                   Insys_Anthem_001077727
Insys_Anthem_001077739                   Insys_Anthem_001077739
Insys_Anthem_001077788                   Insys_Anthem_001077788
Insys_Anthem_001077801                   Insys_Anthem_001077801
Insys_Anthem_001077802                   Insys_Anthem_001077802
Insys_Anthem_001077853                   Insys_Anthem_001077853
Insys_Anthem_001077854                   Insys_Anthem_001077854
Insys_Anthem_001077855                   Insys_Anthem_001077855
Insys_Anthem_001077856                   Insys_Anthem_001077856

                                                    695
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 697 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001077857                   Insys_Anthem_001077857
Insys_Anthem_001077858                   Insys_Anthem_001077858
Insys_Anthem_001077859                   Insys_Anthem_001077859
Insys_Anthem_001077860                   Insys_Anthem_001077860
Insys_Anthem_001077861                   Insys_Anthem_001077861
Insys_Anthem_001077862                   Insys_Anthem_001077862
Insys_Anthem_001077863                   Insys_Anthem_001077863
Insys_Anthem_001077864                   Insys_Anthem_001077864
Insys_Anthem_001077865                   Insys_Anthem_001077865
Insys_Anthem_001077866                   Insys_Anthem_001077866
Insys_Anthem_001077867                   Insys_Anthem_001077867
Insys_Anthem_001077868                   Insys_Anthem_001077868
Insys_Anthem_001077869                   Insys_Anthem_001077869
Insys_Anthem_001077870                   Insys_Anthem_001077870
Insys_Anthem_001077871                   Insys_Anthem_001077871
Insys_Anthem_001077872                   Insys_Anthem_001077872
Insys_Anthem_001078165                   Insys_Anthem_001078165
Insys_Anthem_001078336                   Insys_Anthem_001078336
Insys_Anthem_001078397                   Insys_Anthem_001078397
Insys_Anthem_001078479                   Insys_Anthem_001078479
Insys_Anthem_001078525                   Insys_Anthem_001078525
Insys_Anthem_001078657                   Insys_Anthem_001078657
Insys_Anthem_001078911                   Insys_Anthem_001078911
Insys_Anthem_001078912                   Insys_Anthem_001078912
Insys_Anthem_001078913                   Insys_Anthem_001078913
Insys_Anthem_001078914                   Insys_Anthem_001078914
Insys_Anthem_001078915                   Insys_Anthem_001078915
Insys_Anthem_001078916                   Insys_Anthem_001078916
Insys_Anthem_001078917                   Insys_Anthem_001078917
Insys_Anthem_001078918                   Insys_Anthem_001078918
Insys_Anthem_001078919                   Insys_Anthem_001078919
Insys_Anthem_001078920                   Insys_Anthem_001078920
Insys_Anthem_001078921                   Insys_Anthem_001078921
Insys_Anthem_001078922                   Insys_Anthem_001078922
Insys_Anthem_001078923                   Insys_Anthem_001078923
Insys_Anthem_001078924                   Insys_Anthem_001078924
Insys_Anthem_001078925                   Insys_Anthem_001078925
Insys_Anthem_001078926                   Insys_Anthem_001078926
Insys_Anthem_001078927                   Insys_Anthem_001078927
Insys_Anthem_001078928                   Insys_Anthem_001078928
Insys_Anthem_001078929                   Insys_Anthem_001078929
Insys_Anthem_001078930                   Insys_Anthem_001078930
Insys_Anthem_001078931                   Insys_Anthem_001078931
Insys_Anthem_001078932                   Insys_Anthem_001078932
Insys_Anthem_001079096                   Insys_Anthem_001079096
Insys_Anthem_001079102                   Insys_Anthem_001079102
Insys_Anthem_001079105                   Insys_Anthem_001079105

                                                    696
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 698 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001079108                   Insys_Anthem_001079108
Insys_Anthem_001079142                   Insys_Anthem_001079142
Insys_Anthem_001079144                   Insys_Anthem_001079144
Insys_Anthem_001079187                   Insys_Anthem_001079187
Insys_Anthem_001079313                   Insys_Anthem_001079313
Insys_Anthem_001079372                   Insys_Anthem_001079372
Insys_Anthem_001079373                   Insys_Anthem_001079373
Insys_Anthem_001079374                   Insys_Anthem_001079374
Insys_Anthem_001079375                   Insys_Anthem_001079375
Insys_Anthem_001079376                   Insys_Anthem_001079376
Insys_Anthem_001079377                   Insys_Anthem_001079377
Insys_Anthem_001079378                   Insys_Anthem_001079378
Insys_Anthem_001079379                   Insys_Anthem_001079379
Insys_Anthem_001079380                   Insys_Anthem_001079380
Insys_Anthem_001079381                   Insys_Anthem_001079381
Insys_Anthem_001079382                   Insys_Anthem_001079382
Insys_Anthem_001079383                   Insys_Anthem_001079383
Insys_Anthem_001079384                   Insys_Anthem_001079384
Insys_Anthem_001079385                   Insys_Anthem_001079385
Insys_Anthem_001079386                   Insys_Anthem_001079386
Insys_Anthem_001079387                   Insys_Anthem_001079387
Insys_Anthem_001079388                   Insys_Anthem_001079388
Insys_Anthem_001079389                   Insys_Anthem_001079389
Insys_Anthem_001079390                   Insys_Anthem_001079390
Insys_Anthem_001079391                   Insys_Anthem_001079391
Insys_Anthem_001079392                   Insys_Anthem_001079392
Insys_Anthem_001079393                   Insys_Anthem_001079393
Insys_Anthem_001079394                   Insys_Anthem_001079394
Insys_Anthem_001079395                   Insys_Anthem_001079395
Insys_Anthem_001079396                   Insys_Anthem_001079396
Insys_Anthem_001079397                   Insys_Anthem_001079397
Insys_Anthem_001079398                   Insys_Anthem_001079398
Insys_Anthem_001079399                   Insys_Anthem_001079399
Insys_Anthem_001079400                   Insys_Anthem_001079400
Insys_Anthem_001079401                   Insys_Anthem_001079401
Insys_Anthem_001079402                   Insys_Anthem_001079402
Insys_Anthem_001079403                   Insys_Anthem_001079403
Insys_Anthem_001079404                   Insys_Anthem_001079404
Insys_Anthem_001079405                   Insys_Anthem_001079405
Insys_Anthem_001079406                   Insys_Anthem_001079406
Insys_Anthem_001079407                   Insys_Anthem_001079407
Insys_Anthem_001079408                   Insys_Anthem_001079408
Insys_Anthem_001079409                   Insys_Anthem_001079409
Insys_Anthem_001079410                   Insys_Anthem_001079410
Insys_Anthem_001079411                   Insys_Anthem_001079411
Insys_Anthem_001079412                   Insys_Anthem_001079412
Insys_Anthem_001079413                   Insys_Anthem_001079413

                                                    697
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 699 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001079414                   Insys_Anthem_001079414
Insys_Anthem_001079415                   Insys_Anthem_001079415
Insys_Anthem_001079416                   Insys_Anthem_001079416
Insys_Anthem_001079417                   Insys_Anthem_001079417
Insys_Anthem_001079418                   Insys_Anthem_001079418
Insys_Anthem_001079419                   Insys_Anthem_001079419
Insys_Anthem_001079420                   Insys_Anthem_001079420
Insys_Anthem_001079421                   Insys_Anthem_001079421
Insys_Anthem_001079422                   Insys_Anthem_001079422
Insys_Anthem_001079423                   Insys_Anthem_001079423
Insys_Anthem_001079897                   Insys_Anthem_001079897
Insys_Anthem_001079903                   Insys_Anthem_001079903
Insys_Anthem_001079913                   Insys_Anthem_001079913
Insys_Anthem_001079924                   Insys_Anthem_001079924
Insys_Anthem_001079954                   Insys_Anthem_001079954
Insys_Anthem_001080204                   Insys_Anthem_001080204
Insys_Anthem_001080205                   Insys_Anthem_001080205
Insys_Anthem_001080206                   Insys_Anthem_001080206
Insys_Anthem_001080207                   Insys_Anthem_001080207
Insys_Anthem_001080208                   Insys_Anthem_001080208
Insys_Anthem_001080209                   Insys_Anthem_001080209
Insys_Anthem_001080210                   Insys_Anthem_001080210
Insys_Anthem_001080211                   Insys_Anthem_001080211
Insys_Anthem_001080212                   Insys_Anthem_001080212
Insys_Anthem_001080213                   Insys_Anthem_001080213
Insys_Anthem_001080214                   Insys_Anthem_001080214
Insys_Anthem_001080215                   Insys_Anthem_001080215
Insys_Anthem_001080216                   Insys_Anthem_001080216
Insys_Anthem_001080217                   Insys_Anthem_001080217
Insys_Anthem_001080218                   Insys_Anthem_001080218
Insys_Anthem_001080219                   Insys_Anthem_001080219
Insys_Anthem_001080220                   Insys_Anthem_001080220
Insys_Anthem_001080221                   Insys_Anthem_001080221
Insys_Anthem_001080222                   Insys_Anthem_001080222
Insys_Anthem_001080223                   Insys_Anthem_001080223
Insys_Anthem_001080224                   Insys_Anthem_001080224
Insys_Anthem_001080225                   Insys_Anthem_001080225
Insys_Anthem_001080232                   Insys_Anthem_001080232
Insys_Anthem_001080247                   Insys_Anthem_001080247
Insys_Anthem_001080248                   Insys_Anthem_001080248
Insys_Anthem_001080252                   Insys_Anthem_001080252
Insys_Anthem_001080255                   Insys_Anthem_001080255
Insys_Anthem_001080256                   Insys_Anthem_001080256
Insys_Anthem_001080257                   Insys_Anthem_001080257
Insys_Anthem_001080259                   Insys_Anthem_001080259
Insys_Anthem_001080260                   Insys_Anthem_001080260
Insys_Anthem_001080295                   Insys_Anthem_001080295

                                                    698
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 700 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001080297                   Insys_Anthem_001080297
Insys_Anthem_001080403                   Insys_Anthem_001080403
Insys_Anthem_001080661                   Insys_Anthem_001080661
Insys_Anthem_001080662                   Insys_Anthem_001080662
Insys_Anthem_001080691                   Insys_Anthem_001080691
Insys_Anthem_001080700                   Insys_Anthem_001080700
Insys_Anthem_001080702                   Insys_Anthem_001080702
Insys_Anthem_001080703                   Insys_Anthem_001080703
Insys_Anthem_001080704                   Insys_Anthem_001080704
Insys_Anthem_001081015                   Insys_Anthem_001081015
Insys_Anthem_001081016                   Insys_Anthem_001081016
Insys_Anthem_001081017                   Insys_Anthem_001081017
Insys_Anthem_001081018                   Insys_Anthem_001081018
Insys_Anthem_001081019                   Insys_Anthem_001081019
Insys_Anthem_001081020                   Insys_Anthem_001081020
Insys_Anthem_001081021                   Insys_Anthem_001081021
Insys_Anthem_001081022                   Insys_Anthem_001081022
Insys_Anthem_001081023                   Insys_Anthem_001081023
Insys_Anthem_001081024                   Insys_Anthem_001081024
Insys_Anthem_001081025                   Insys_Anthem_001081025
Insys_Anthem_001081026                   Insys_Anthem_001081026
Insys_Anthem_001081027                   Insys_Anthem_001081027
Insys_Anthem_001081028                   Insys_Anthem_001081028
Insys_Anthem_001081029                   Insys_Anthem_001081029
Insys_Anthem_001081030                   Insys_Anthem_001081030
Insys_Anthem_001081031                   Insys_Anthem_001081031
Insys_Anthem_001081032                   Insys_Anthem_001081032
Insys_Anthem_001081033                   Insys_Anthem_001081033
Insys_Anthem_001081034                   Insys_Anthem_001081034
Insys_Anthem_001081066                   Insys_Anthem_001081066
Insys_Anthem_001081120                   Insys_Anthem_001081120
Insys_Anthem_001081121                   Insys_Anthem_001081121
Insys_Anthem_001081225                   Insys_Anthem_001081225
Insys_Anthem_001081226                   Insys_Anthem_001081226
Insys_Anthem_001081227                   Insys_Anthem_001081227
Insys_Anthem_001081228                   Insys_Anthem_001081228
Insys_Anthem_001081233                   Insys_Anthem_001081233
Insys_Anthem_001081234                   Insys_Anthem_001081234
Insys_Anthem_001081235                   Insys_Anthem_001081235
Insys_Anthem_001081236                   Insys_Anthem_001081236
Insys_Anthem_001081484                   Insys_Anthem_001081484
Insys_Anthem_001081485                   Insys_Anthem_001081485
Insys_Anthem_001081486                   Insys_Anthem_001081486
Insys_Anthem_001081487                   Insys_Anthem_001081487
Insys_Anthem_001081488                   Insys_Anthem_001081488
Insys_Anthem_001081489                   Insys_Anthem_001081489
Insys_Anthem_001081490                   Insys_Anthem_001081490

                                                    699
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 701 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001081491                   Insys_Anthem_001081491
Insys_Anthem_001081492                   Insys_Anthem_001081492
Insys_Anthem_001081493                   Insys_Anthem_001081493
Insys_Anthem_001081494                   Insys_Anthem_001081494
Insys_Anthem_001081495                   Insys_Anthem_001081495
Insys_Anthem_001081496                   Insys_Anthem_001081496
Insys_Anthem_001081497                   Insys_Anthem_001081497
Insys_Anthem_001081498                   Insys_Anthem_001081498
Insys_Anthem_001081499                   Insys_Anthem_001081499
Insys_Anthem_001081500                   Insys_Anthem_001081500
Insys_Anthem_001081501                   Insys_Anthem_001081501
Insys_Anthem_001081502                   Insys_Anthem_001081502
Insys_Anthem_001081503                   Insys_Anthem_001081503
Insys_Anthem_001081504                   Insys_Anthem_001081504
Insys_Anthem_001081505                   Insys_Anthem_001081505
Insys_Anthem_001081734                   Insys_Anthem_001081734
Insys_Anthem_001081735                   Insys_Anthem_001081735
Insys_Anthem_001081736                   Insys_Anthem_001081736
Insys_Anthem_001081737                   Insys_Anthem_001081737
Insys_Anthem_001081738                   Insys_Anthem_001081738
Insys_Anthem_001081739                   Insys_Anthem_001081739
Insys_Anthem_001081740                   Insys_Anthem_001081740
Insys_Anthem_001081741                   Insys_Anthem_001081741
Insys_Anthem_001081742                   Insys_Anthem_001081742
Insys_Anthem_001081743                   Insys_Anthem_001081743
Insys_Anthem_001081744                   Insys_Anthem_001081744
Insys_Anthem_001081745                   Insys_Anthem_001081745
Insys_Anthem_001081746                   Insys_Anthem_001081746
Insys_Anthem_001081747                   Insys_Anthem_001081747
Insys_Anthem_001081748                   Insys_Anthem_001081748
Insys_Anthem_001081982                   Insys_Anthem_001081982
Insys_Anthem_001081983                   Insys_Anthem_001081983
Insys_Anthem_001081984                   Insys_Anthem_001081984
Insys_Anthem_001081985                   Insys_Anthem_001081985
Insys_Anthem_001081986                   Insys_Anthem_001081986
Insys_Anthem_001081987                   Insys_Anthem_001081987
Insys_Anthem_001081988                   Insys_Anthem_001081988
Insys_Anthem_001081989                   Insys_Anthem_001081989
Insys_Anthem_001081990                   Insys_Anthem_001081990
Insys_Anthem_001081991                   Insys_Anthem_001081991
Insys_Anthem_001081992                   Insys_Anthem_001081992
Insys_Anthem_001081993                   Insys_Anthem_001081993
Insys_Anthem_001081994                   Insys_Anthem_001081994
Insys_Anthem_001081995                   Insys_Anthem_001081995
Insys_Anthem_001081996                   Insys_Anthem_001081996
Insys_Anthem_001081997                   Insys_Anthem_001081997
Insys_Anthem_001081998                   Insys_Anthem_001081998

                                                    700
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 702 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001081999                   Insys_Anthem_001081999
Insys_Anthem_001082000                   Insys_Anthem_001082000
Insys_Anthem_001082001                   Insys_Anthem_001082001
Insys_Anthem_001082002                   Insys_Anthem_001082002
Insys_Anthem_001082003                   Insys_Anthem_001082003
Insys_Anthem_001082018                   Insys_Anthem_001082018
Insys_Anthem_001082019                   Insys_Anthem_001082019
Insys_Anthem_001082020                   Insys_Anthem_001082020
Insys_Anthem_001082021                   Insys_Anthem_001082021
Insys_Anthem_001082022                   Insys_Anthem_001082022
Insys_Anthem_001082023                   Insys_Anthem_001082023
Insys_Anthem_001082024                   Insys_Anthem_001082024
Insys_Anthem_001082025                   Insys_Anthem_001082025
Insys_Anthem_001082026                   Insys_Anthem_001082026
Insys_Anthem_001082027                   Insys_Anthem_001082027
Insys_Anthem_001082028                   Insys_Anthem_001082028
Insys_Anthem_001082029                   Insys_Anthem_001082029
Insys_Anthem_001082030                   Insys_Anthem_001082030
Insys_Anthem_001082031                   Insys_Anthem_001082031
Insys_Anthem_001082032                   Insys_Anthem_001082032
Insys_Anthem_001082033                   Insys_Anthem_001082033
Insys_Anthem_001082034                   Insys_Anthem_001082034
Insys_Anthem_001082035                   Insys_Anthem_001082035
Insys_Anthem_001082036                   Insys_Anthem_001082036
Insys_Anthem_001082037                   Insys_Anthem_001082037
Insys_Anthem_001082038                   Insys_Anthem_001082038
Insys_Anthem_001082039                   Insys_Anthem_001082039
Insys_Anthem_001082040                   Insys_Anthem_001082040
Insys_Anthem_001082041                   Insys_Anthem_001082041
Insys_Anthem_001082042                   Insys_Anthem_001082042
Insys_Anthem_001082043                   Insys_Anthem_001082043
Insys_Anthem_001082044                   Insys_Anthem_001082044
Insys_Anthem_001082045                   Insys_Anthem_001082045
Insys_Anthem_001082046                   Insys_Anthem_001082046
Insys_Anthem_001082047                   Insys_Anthem_001082047
Insys_Anthem_001082048                   Insys_Anthem_001082048
Insys_Anthem_001082049                   Insys_Anthem_001082049
Insys_Anthem_001082050                   Insys_Anthem_001082050
Insys_Anthem_001082051                   Insys_Anthem_001082051
Insys_Anthem_001082052                   Insys_Anthem_001082052
Insys_Anthem_001082053                   Insys_Anthem_001082053
Insys_Anthem_001082054                   Insys_Anthem_001082054
Insys_Anthem_001082623                   Insys_Anthem_001082623
Insys_Anthem_001082941                   Insys_Anthem_001082941
Insys_Anthem_001082942                   Insys_Anthem_001082942
Insys_Anthem_001082943                   Insys_Anthem_001082943
Insys_Anthem_001082944                   Insys_Anthem_001082944

                                                    701
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 703 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001082945                   Insys_Anthem_001082945
Insys_Anthem_001082946                   Insys_Anthem_001082946
Insys_Anthem_001082947                   Insys_Anthem_001082947
Insys_Anthem_001082948                   Insys_Anthem_001082948
Insys_Anthem_001082949                   Insys_Anthem_001082949
Insys_Anthem_001082950                   Insys_Anthem_001082950
Insys_Anthem_001082951                   Insys_Anthem_001082951
Insys_Anthem_001082952                   Insys_Anthem_001082952
Insys_Anthem_001082953                   Insys_Anthem_001082953
Insys_Anthem_001082954                   Insys_Anthem_001082954
Insys_Anthem_001082955                   Insys_Anthem_001082955
Insys_Anthem_001082956                   Insys_Anthem_001082956
Insys_Anthem_001082957                   Insys_Anthem_001082957
Insys_Anthem_001082958                   Insys_Anthem_001082958
Insys_Anthem_001082959                   Insys_Anthem_001082959
Insys_Anthem_001082960                   Insys_Anthem_001082960
Insys_Anthem_001082961                   Insys_Anthem_001082961
Insys_Anthem_001082962                   Insys_Anthem_001082962
Insys_Anthem_001083034                   Insys_Anthem_001083034
Insys_Anthem_001083035                   Insys_Anthem_001083035
Insys_Anthem_001083047                   Insys_Anthem_001083047
Insys_Anthem_001083400                   Insys_Anthem_001083400
Insys_Anthem_001083401                   Insys_Anthem_001083401
Insys_Anthem_001083402                   Insys_Anthem_001083402
Insys_Anthem_001083403                   Insys_Anthem_001083403
Insys_Anthem_001083404                   Insys_Anthem_001083404
Insys_Anthem_001083405                   Insys_Anthem_001083405
Insys_Anthem_001083406                   Insys_Anthem_001083406
Insys_Anthem_001083407                   Insys_Anthem_001083407
Insys_Anthem_001083408                   Insys_Anthem_001083408
Insys_Anthem_001083409                   Insys_Anthem_001083409
Insys_Anthem_001083410                   Insys_Anthem_001083410
Insys_Anthem_001083411                   Insys_Anthem_001083411
Insys_Anthem_001083412                   Insys_Anthem_001083412
Insys_Anthem_001083413                   Insys_Anthem_001083413
Insys_Anthem_001083414                   Insys_Anthem_001083414
Insys_Anthem_001083415                   Insys_Anthem_001083415
Insys_Anthem_001083416                   Insys_Anthem_001083416
Insys_Anthem_001083417                   Insys_Anthem_001083417
Insys_Anthem_001083418                   Insys_Anthem_001083418
Insys_Anthem_001083419                   Insys_Anthem_001083419
Insys_Anthem_001083420                   Insys_Anthem_001083420
Insys_Anthem_001083421                   Insys_Anthem_001083421
Insys_Anthem_001083791                   Insys_Anthem_001083791
Insys_Anthem_001083792                   Insys_Anthem_001083792
Insys_Anthem_001083793                   Insys_Anthem_001083793
Insys_Anthem_001083794                   Insys_Anthem_001083794

                                                    702
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 704 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001083795                   Insys_Anthem_001083795
Insys_Anthem_001083796                   Insys_Anthem_001083796
Insys_Anthem_001083797                   Insys_Anthem_001083797
Insys_Anthem_001083798                   Insys_Anthem_001083798
Insys_Anthem_001083799                   Insys_Anthem_001083799
Insys_Anthem_001083800                   Insys_Anthem_001083800
Insys_Anthem_001083801                   Insys_Anthem_001083801
Insys_Anthem_001083802                   Insys_Anthem_001083802
Insys_Anthem_001083803                   Insys_Anthem_001083803
Insys_Anthem_001083804                   Insys_Anthem_001083804
Insys_Anthem_001083805                   Insys_Anthem_001083805
Insys_Anthem_001083806                   Insys_Anthem_001083806
Insys_Anthem_001083807                   Insys_Anthem_001083807
Insys_Anthem_001083808                   Insys_Anthem_001083808
Insys_Anthem_001083809                   Insys_Anthem_001083809
Insys_Anthem_001083810                   Insys_Anthem_001083810
Insys_Anthem_001083811                   Insys_Anthem_001083811
Insys_Anthem_001083812                   Insys_Anthem_001083812
Insys_Anthem_001084442                   Insys_Anthem_001084442
Insys_Anthem_001084443                   Insys_Anthem_001084443
Insys_Anthem_001084681                   Insys_Anthem_001084681
Insys_Anthem_001084682                   Insys_Anthem_001084682
Insys_Anthem_001084683                   Insys_Anthem_001084683
Insys_Anthem_001084684                   Insys_Anthem_001084684
Insys_Anthem_001084711                   Insys_Anthem_001084711
Insys_Anthem_001084812                   Insys_Anthem_001084812
Insys_Anthem_001084813                   Insys_Anthem_001084813
Insys_Anthem_001084814                   Insys_Anthem_001084814
Insys_Anthem_001084815                   Insys_Anthem_001084815
Insys_Anthem_001084816                   Insys_Anthem_001084816
Insys_Anthem_001084817                   Insys_Anthem_001084817
Insys_Anthem_001084818                   Insys_Anthem_001084818
Insys_Anthem_001084819                   Insys_Anthem_001084819
Insys_Anthem_001084820                   Insys_Anthem_001084820
Insys_Anthem_001084821                   Insys_Anthem_001084821
Insys_Anthem_001084822                   Insys_Anthem_001084822
Insys_Anthem_001084823                   Insys_Anthem_001084823
Insys_Anthem_001084824                   Insys_Anthem_001084824
Insys_Anthem_001084825                   Insys_Anthem_001084825
Insys_Anthem_001084826                   Insys_Anthem_001084826
Insys_Anthem_001084827                   Insys_Anthem_001084827
Insys_Anthem_001084828                   Insys_Anthem_001084828
Insys_Anthem_001084829                   Insys_Anthem_001084829
Insys_Anthem_001084858                   Insys_Anthem_001084858
Insys_Anthem_001084921                   Insys_Anthem_001084921
Insys_Anthem_001084922                   Insys_Anthem_001084922
Insys_Anthem_001085141                   Insys_Anthem_001085141

                                                    703
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 705 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001085142                   Insys_Anthem_001085142
Insys_Anthem_001085143                   Insys_Anthem_001085143
Insys_Anthem_001085203                   Insys_Anthem_001085203
Insys_Anthem_001085208                   Insys_Anthem_001085208
Insys_Anthem_001085209                   Insys_Anthem_001085209
Insys_Anthem_001085214                   Insys_Anthem_001085214
Insys_Anthem_001085215                   Insys_Anthem_001085215
Insys_Anthem_001085216                   Insys_Anthem_001085216
Insys_Anthem_001085278                   Insys_Anthem_001085278
Insys_Anthem_001085279                   Insys_Anthem_001085279
Insys_Anthem_001085280                   Insys_Anthem_001085280
Insys_Anthem_001085389                   Insys_Anthem_001085389
Insys_Anthem_001085655                   Insys_Anthem_001085655
Insys_Anthem_001085656                   Insys_Anthem_001085656
Insys_Anthem_001085657                   Insys_Anthem_001085657
Insys_Anthem_001085658                   Insys_Anthem_001085658
Insys_Anthem_001085659                   Insys_Anthem_001085659
Insys_Anthem_001085660                   Insys_Anthem_001085660
Insys_Anthem_001085661                   Insys_Anthem_001085661
Insys_Anthem_001085662                   Insys_Anthem_001085662
Insys_Anthem_001085859                   Insys_Anthem_001085859
Insys_Anthem_001085860                   Insys_Anthem_001085860
Insys_Anthem_001085861                   Insys_Anthem_001085861
Insys_Anthem_001085862                   Insys_Anthem_001085862
Insys_Anthem_001085863                   Insys_Anthem_001085863
Insys_Anthem_001085864                   Insys_Anthem_001085864
Insys_Anthem_001085865                   Insys_Anthem_001085865
Insys_Anthem_001085866                   Insys_Anthem_001085866
Insys_Anthem_001085867                   Insys_Anthem_001085867
Insys_Anthem_001085868                   Insys_Anthem_001085868
Insys_Anthem_001085869                   Insys_Anthem_001085869
Insys_Anthem_001085870                   Insys_Anthem_001085870
Insys_Anthem_001085871                   Insys_Anthem_001085871
Insys_Anthem_001085872                   Insys_Anthem_001085872
Insys_Anthem_001085894                   Insys_Anthem_001085894
Insys_Anthem_001085895                   Insys_Anthem_001085895
Insys_Anthem_001086409                   Insys_Anthem_001086409
Insys_Anthem_001086410                   Insys_Anthem_001086410
Insys_Anthem_001086411                   Insys_Anthem_001086411
Insys_Anthem_001086412                   Insys_Anthem_001086412
Insys_Anthem_001086413                   Insys_Anthem_001086413
Insys_Anthem_001086414                   Insys_Anthem_001086414
Insys_Anthem_001086415                   Insys_Anthem_001086415
Insys_Anthem_001086416                   Insys_Anthem_001086416
Insys_Anthem_001086417                   Insys_Anthem_001086417
Insys_Anthem_001086418                   Insys_Anthem_001086418
Insys_Anthem_001086419                   Insys_Anthem_001086419

                                                    704
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 706 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001086420                   Insys_Anthem_001086420
Insys_Anthem_001086421                   Insys_Anthem_001086421
Insys_Anthem_001086422                   Insys_Anthem_001086422
Insys_Anthem_001086423                   Insys_Anthem_001086423
Insys_Anthem_001086424                   Insys_Anthem_001086424
Insys_Anthem_001086425                   Insys_Anthem_001086425
Insys_Anthem_001086426                   Insys_Anthem_001086426
Insys_Anthem_001086427                   Insys_Anthem_001086427
Insys_Anthem_001086428                   Insys_Anthem_001086428
Insys_Anthem_001086429                   Insys_Anthem_001086429
Insys_Anthem_001086430                   Insys_Anthem_001086430
Insys_Anthem_001086976                   Insys_Anthem_001086976
Insys_Anthem_001086977                   Insys_Anthem_001086977
Insys_Anthem_001087312                   Insys_Anthem_001087312
Insys_Anthem_001087317                   Insys_Anthem_001087317
Insys_Anthem_001087449                   Insys_Anthem_001087449
Insys_Anthem_001087450                   Insys_Anthem_001087450
Insys_Anthem_001087508                   Insys_Anthem_001087508
Insys_Anthem_001087509                   Insys_Anthem_001087509
Insys_Anthem_001087834                   Insys_Anthem_001087834
Insys_Anthem_001087838                   Insys_Anthem_001087838
Insys_Anthem_001087965                   Insys_Anthem_001087965
Insys_Anthem_001087966                   Insys_Anthem_001087966
Insys_Anthem_001087982                   Insys_Anthem_001087982
Insys_Anthem_001087986                   Insys_Anthem_001087986
Insys_Anthem_001087987                   Insys_Anthem_001087987
Insys_Anthem_001088036                   Insys_Anthem_001088036
Insys_Anthem_001088070                   Insys_Anthem_001088070
Insys_Anthem_001088071                   Insys_Anthem_001088071
Insys_Anthem_001088072                   Insys_Anthem_001088072
Insys_Anthem_001088076                   Insys_Anthem_001088076
Insys_Anthem_001088077                   Insys_Anthem_001088077
Insys_Anthem_001088119                   Insys_Anthem_001088119
Insys_Anthem_001088130                   Insys_Anthem_001088130
Insys_Anthem_001088131                   Insys_Anthem_001088131
Insys_Anthem_001088232                   Insys_Anthem_001088232
Insys_Anthem_001088233                   Insys_Anthem_001088233
Insys_Anthem_001088385                   Insys_Anthem_001088385
Insys_Anthem_001088387                   Insys_Anthem_001088387
Insys_Anthem_001088398                   Insys_Anthem_001088398
Insys_Anthem_001088427                   Insys_Anthem_001088427
Insys_Anthem_001088471                   Insys_Anthem_001088471
Insys_Anthem_001088507                   Insys_Anthem_001088507
Insys_Anthem_001088513                   Insys_Anthem_001088513
Insys_Anthem_001088524                   Insys_Anthem_001088524
Insys_Anthem_001088525                   Insys_Anthem_001088525
Insys_Anthem_001088587                   Insys_Anthem_001088587

                                                    705
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 707 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001088590                   Insys_Anthem_001088590
Insys_Anthem_001088703                   Insys_Anthem_001088703
Insys_Anthem_001088725                   Insys_Anthem_001088725
Insys_Anthem_001088726                   Insys_Anthem_001088726
Insys_Anthem_001088730                   Insys_Anthem_001088730
Insys_Anthem_001088731                   Insys_Anthem_001088731
Insys_Anthem_001088733                   Insys_Anthem_001088733
Insys_Anthem_001088734                   Insys_Anthem_001088734
Insys_Anthem_001088735                   Insys_Anthem_001088735
Insys_Anthem_001088736                   Insys_Anthem_001088736
Insys_Anthem_001088737                   Insys_Anthem_001088737
Insys_Anthem_001088738                   Insys_Anthem_001088738
Insys_Anthem_001088739                   Insys_Anthem_001088739
Insys_Anthem_001088740                   Insys_Anthem_001088740
Insys_Anthem_001088741                   Insys_Anthem_001088741
Insys_Anthem_001088742                   Insys_Anthem_001088742
Insys_Anthem_001088743                   Insys_Anthem_001088743
Insys_Anthem_001088744                   Insys_Anthem_001088744
Insys_Anthem_001088745                   Insys_Anthem_001088745
Insys_Anthem_001088746                   Insys_Anthem_001088746
Insys_Anthem_001088747                   Insys_Anthem_001088747
Insys_Anthem_001088748                   Insys_Anthem_001088748
Insys_Anthem_001088749                   Insys_Anthem_001088749
Insys_Anthem_001088750                   Insys_Anthem_001088750
Insys_Anthem_001088751                   Insys_Anthem_001088751
Insys_Anthem_001088752                   Insys_Anthem_001088752
Insys_Anthem_001088753                   Insys_Anthem_001088753
Insys_Anthem_001088754                   Insys_Anthem_001088754
Insys_Anthem_001088755                   Insys_Anthem_001088755
Insys_Anthem_001088756                   Insys_Anthem_001088756
Insys_Anthem_001088757                   Insys_Anthem_001088757
Insys_Anthem_001088758                   Insys_Anthem_001088758
Insys_Anthem_001088759                   Insys_Anthem_001088759
Insys_Anthem_001088760                   Insys_Anthem_001088760
Insys_Anthem_001088761                   Insys_Anthem_001088761
Insys_Anthem_001088762                   Insys_Anthem_001088762
Insys_Anthem_001088763                   Insys_Anthem_001088763
Insys_Anthem_001088764                   Insys_Anthem_001088764
Insys_Anthem_001088765                   Insys_Anthem_001088765
Insys_Anthem_001088766                   Insys_Anthem_001088766
Insys_Anthem_001088767                   Insys_Anthem_001088767
Insys_Anthem_001088768                   Insys_Anthem_001088768
Insys_Anthem_001088769                   Insys_Anthem_001088769
Insys_Anthem_001088770                   Insys_Anthem_001088770
Insys_Anthem_001088771                   Insys_Anthem_001088771
Insys_Anthem_001088772                   Insys_Anthem_001088772
Insys_Anthem_001088773                   Insys_Anthem_001088773

                                                    706
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 708 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001088774                   Insys_Anthem_001088774
Insys_Anthem_001088795                   Insys_Anthem_001088795
Insys_Anthem_001088796                   Insys_Anthem_001088796
Insys_Anthem_001088797                   Insys_Anthem_001088797
Insys_Anthem_001088798                   Insys_Anthem_001088798
Insys_Anthem_001088810                   Insys_Anthem_001088810
Insys_Anthem_001088814                   Insys_Anthem_001088814
Insys_Anthem_001088819                   Insys_Anthem_001088819
Insys_Anthem_001088824                   Insys_Anthem_001088824
Insys_Anthem_001088957                   Insys_Anthem_001088957
Insys_Anthem_001089138                   Insys_Anthem_001089138
Insys_Anthem_001089139                   Insys_Anthem_001089139
Insys_Anthem_001089143                   Insys_Anthem_001089143
Insys_Anthem_001089251                   Insys_Anthem_001089251
Insys_Anthem_001089252                   Insys_Anthem_001089252
Insys_Anthem_001089382                   Insys_Anthem_001089382
Insys_Anthem_001089383                   Insys_Anthem_001089383
Insys_Anthem_001089391                   Insys_Anthem_001089391
Insys_Anthem_001089601                   Insys_Anthem_001089601
Insys_Anthem_001089670                   Insys_Anthem_001089670
Insys_Anthem_001089703                   Insys_Anthem_001089703
Insys_Anthem_001089704                   Insys_Anthem_001089704
Insys_Anthem_001089786                   Insys_Anthem_001089786
Insys_Anthem_001089787                   Insys_Anthem_001089787
Insys_Anthem_001089789                   Insys_Anthem_001089789
Insys_Anthem_001089796                   Insys_Anthem_001089796
Insys_Anthem_001090009                   Insys_Anthem_001090009
Insys_Anthem_001090132                   Insys_Anthem_001090132
Insys_Anthem_001090143                   Insys_Anthem_001090143
Insys_Anthem_001090144                   Insys_Anthem_001090144
Insys_Anthem_001090145                   Insys_Anthem_001090145
Insys_Anthem_001090224                   Insys_Anthem_001090224
Insys_Anthem_001090225                   Insys_Anthem_001090225
Insys_Anthem_001090257                   Insys_Anthem_001090257
Insys_Anthem_001090258                   Insys_Anthem_001090258
Insys_Anthem_001090261                   Insys_Anthem_001090261
Insys_Anthem_001090262                   Insys_Anthem_001090262
Insys_Anthem_001090310                   Insys_Anthem_001090310
Insys_Anthem_001090311                   Insys_Anthem_001090311
Insys_Anthem_001090337                   Insys_Anthem_001090337
Insys_Anthem_001090444                   Insys_Anthem_001090444
Insys_Anthem_001090445                   Insys_Anthem_001090445
Insys_Anthem_001090446                   Insys_Anthem_001090446
Insys_Anthem_001090447                   Insys_Anthem_001090447
Insys_Anthem_001090448                   Insys_Anthem_001090448
Insys_Anthem_001090449                   Insys_Anthem_001090449
Insys_Anthem_001090450                   Insys_Anthem_001090450

                                                    707
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 709 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001090451                   Insys_Anthem_001090451
Insys_Anthem_001090452                   Insys_Anthem_001090452
Insys_Anthem_001090453                   Insys_Anthem_001090453
Insys_Anthem_001090454                   Insys_Anthem_001090454
Insys_Anthem_001090455                   Insys_Anthem_001090455
Insys_Anthem_001090456                   Insys_Anthem_001090456
Insys_Anthem_001090457                   Insys_Anthem_001090457
Insys_Anthem_001090458                   Insys_Anthem_001090458
Insys_Anthem_001090459                   Insys_Anthem_001090459
Insys_Anthem_001090460                   Insys_Anthem_001090460
Insys_Anthem_001090461                   Insys_Anthem_001090461
Insys_Anthem_001090462                   Insys_Anthem_001090462
Insys_Anthem_001090463                   Insys_Anthem_001090463
Insys_Anthem_001090464                   Insys_Anthem_001090464
Insys_Anthem_001090465                   Insys_Anthem_001090465
Insys_Anthem_001090466                   Insys_Anthem_001090466
Insys_Anthem_001090467                   Insys_Anthem_001090467
Insys_Anthem_001090468                   Insys_Anthem_001090468
Insys_Anthem_001090469                   Insys_Anthem_001090469
Insys_Anthem_001090470                   Insys_Anthem_001090470
Insys_Anthem_001090471                   Insys_Anthem_001090471
Insys_Anthem_001090472                   Insys_Anthem_001090472
Insys_Anthem_001090473                   Insys_Anthem_001090473
Insys_Anthem_001090474                   Insys_Anthem_001090474
Insys_Anthem_001090475                   Insys_Anthem_001090475
Insys_Anthem_001090476                   Insys_Anthem_001090476
Insys_Anthem_001090477                   Insys_Anthem_001090477
Insys_Anthem_001090478                   Insys_Anthem_001090478
Insys_Anthem_001090479                   Insys_Anthem_001090479
Insys_Anthem_001090480                   Insys_Anthem_001090480
Insys_Anthem_001090481                   Insys_Anthem_001090481
Insys_Anthem_001090482                   Insys_Anthem_001090482
Insys_Anthem_001090483                   Insys_Anthem_001090483
Insys_Anthem_001090484                   Insys_Anthem_001090484
Insys_Anthem_001090485                   Insys_Anthem_001090485
Insys_Anthem_001090877                   Insys_Anthem_001090877
Insys_Anthem_001091115                   Insys_Anthem_001091115
Insys_Anthem_001091123                   Insys_Anthem_001091123
Insys_Anthem_001091209                   Insys_Anthem_001091209
Insys_Anthem_001091213                   Insys_Anthem_001091213
Insys_Anthem_001091242                   Insys_Anthem_001091242
Insys_Anthem_001091243                   Insys_Anthem_001091243
Insys_Anthem_001091327                   Insys_Anthem_001091327
Insys_Anthem_001091328                   Insys_Anthem_001091328
Insys_Anthem_001091445                   Insys_Anthem_001091445
Insys_Anthem_001091446                   Insys_Anthem_001091446
Insys_Anthem_001091450                   Insys_Anthem_001091450

                                                    708
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 710 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001091544                   Insys_Anthem_001091544
Insys_Anthem_001091545                   Insys_Anthem_001091545
Insys_Anthem_001091763                   Insys_Anthem_001091763
Insys_Anthem_001091764                   Insys_Anthem_001091764
Insys_Anthem_001091772                   Insys_Anthem_001091772
Insys_Anthem_001091775                   Insys_Anthem_001091775
Insys_Anthem_001091778                   Insys_Anthem_001091778
Insys_Anthem_001091890                   Insys_Anthem_001091890
Insys_Anthem_001091988                   Insys_Anthem_001091988
Insys_Anthem_001092007                   Insys_Anthem_001092007
Insys_Anthem_001092008                   Insys_Anthem_001092008
Insys_Anthem_001092009                   Insys_Anthem_001092009
Insys_Anthem_001092010                   Insys_Anthem_001092010
Insys_Anthem_001092011                   Insys_Anthem_001092011
Insys_Anthem_001092012                   Insys_Anthem_001092012
Insys_Anthem_001092013                   Insys_Anthem_001092013
Insys_Anthem_001092014                   Insys_Anthem_001092014
Insys_Anthem_001092015                   Insys_Anthem_001092015
Insys_Anthem_001092016                   Insys_Anthem_001092016
Insys_Anthem_001092017                   Insys_Anthem_001092017
Insys_Anthem_001092018                   Insys_Anthem_001092018
Insys_Anthem_001092019                   Insys_Anthem_001092019
Insys_Anthem_001092020                   Insys_Anthem_001092020
Insys_Anthem_001092021                   Insys_Anthem_001092021
Insys_Anthem_001092022                   Insys_Anthem_001092022
Insys_Anthem_001092023                   Insys_Anthem_001092023
Insys_Anthem_001092024                   Insys_Anthem_001092024
Insys_Anthem_001092025                   Insys_Anthem_001092025
Insys_Anthem_001092026                   Insys_Anthem_001092026
Insys_Anthem_001092027                   Insys_Anthem_001092027
Insys_Anthem_001092028                   Insys_Anthem_001092028
Insys_Anthem_001092029                   Insys_Anthem_001092029
Insys_Anthem_001092030                   Insys_Anthem_001092030
Insys_Anthem_001092031                   Insys_Anthem_001092031
Insys_Anthem_001092032                   Insys_Anthem_001092032
Insys_Anthem_001092033                   Insys_Anthem_001092033
Insys_Anthem_001092034                   Insys_Anthem_001092034
Insys_Anthem_001092035                   Insys_Anthem_001092035
Insys_Anthem_001092036                   Insys_Anthem_001092036
Insys_Anthem_001092037                   Insys_Anthem_001092037
Insys_Anthem_001092038                   Insys_Anthem_001092038
Insys_Anthem_001092039                   Insys_Anthem_001092039
Insys_Anthem_001092040                   Insys_Anthem_001092040
Insys_Anthem_001092041                   Insys_Anthem_001092041
Insys_Anthem_001092042                   Insys_Anthem_001092042
Insys_Anthem_001092043                   Insys_Anthem_001092043
Insys_Anthem_001092044                   Insys_Anthem_001092044

                                                    709
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 711 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001092045                   Insys_Anthem_001092045
Insys_Anthem_001092046                   Insys_Anthem_001092046
Insys_Anthem_001092047                   Insys_Anthem_001092047
Insys_Anthem_001092048                   Insys_Anthem_001092048
Insys_Anthem_001092336                   Insys_Anthem_001092336
Insys_Anthem_001092341                   Insys_Anthem_001092341
Insys_Anthem_001092342                   Insys_Anthem_001092342
Insys_Anthem_001092586                   Insys_Anthem_001092586
Insys_Anthem_001092587                   Insys_Anthem_001092587
Insys_Anthem_001092789                   Insys_Anthem_001092789
Insys_Anthem_001092844                   Insys_Anthem_001092844
Insys_Anthem_001092846                   Insys_Anthem_001092846
Insys_Anthem_001092854                   Insys_Anthem_001092854
Insys_Anthem_001092856                   Insys_Anthem_001092856
Insys_Anthem_001092857                   Insys_Anthem_001092857
Insys_Anthem_001092877                   Insys_Anthem_001092877
Insys_Anthem_001092880                   Insys_Anthem_001092880
Insys_Anthem_001092899                   Insys_Anthem_001092899
Insys_Anthem_001092900                   Insys_Anthem_001092900
Insys_Anthem_001092933                   Insys_Anthem_001092933
Insys_Anthem_001092934                   Insys_Anthem_001092934
Insys_Anthem_001092935                   Insys_Anthem_001092935
Insys_Anthem_001092937                   Insys_Anthem_001092937
Insys_Anthem_001092971                   Insys_Anthem_001092971
Insys_Anthem_001092972                   Insys_Anthem_001092972
Insys_Anthem_001093065                   Insys_Anthem_001093065
Insys_Anthem_001093117                   Insys_Anthem_001093117
Insys_Anthem_001093208                   Insys_Anthem_001093208
Insys_Anthem_001093209                   Insys_Anthem_001093209
Insys_Anthem_001093212                   Insys_Anthem_001093212
Insys_Anthem_001093286                   Insys_Anthem_001093286
Insys_Anthem_001093287                   Insys_Anthem_001093287
Insys_Anthem_001093295                   Insys_Anthem_001093295
Insys_Anthem_001093308                   Insys_Anthem_001093308
Insys_Anthem_001093339                   Insys_Anthem_001093339
Insys_Anthem_001093344                   Insys_Anthem_001093344
Insys_Anthem_001093346                   Insys_Anthem_001093346
Insys_Anthem_001093355                   Insys_Anthem_001093355
Insys_Anthem_001093404                   Insys_Anthem_001093404
Insys_Anthem_001093450                   Insys_Anthem_001093450
Insys_Anthem_001093493                   Insys_Anthem_001093493
Insys_Anthem_001093503                   Insys_Anthem_001093503
Insys_Anthem_001093563                   Insys_Anthem_001093563
Insys_Anthem_001093583                   Insys_Anthem_001093583
Insys_Anthem_001093590                   Insys_Anthem_001093590
Insys_Anthem_001093638                   Insys_Anthem_001093638
Insys_Anthem_001093756                   Insys_Anthem_001093756

                                                    710
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 712 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001093930                   Insys_Anthem_001093930
Insys_Anthem_001093935                   Insys_Anthem_001093935
Insys_Anthem_001093955                   Insys_Anthem_001093955
Insys_Anthem_001093961                   Insys_Anthem_001093961
Insys_Anthem_001093968                   Insys_Anthem_001093968
Insys_Anthem_001094087                   Insys_Anthem_001094087
Insys_Anthem_001094094                   Insys_Anthem_001094094
Insys_Anthem_001094097                   Insys_Anthem_001094097
Insys_Anthem_001094122                   Insys_Anthem_001094122
Insys_Anthem_001094124                   Insys_Anthem_001094124
Insys_Anthem_001094125                   Insys_Anthem_001094125
Insys_Anthem_001094143                   Insys_Anthem_001094143
Insys_Anthem_001094255                   Insys_Anthem_001094255
Insys_Anthem_001094256                   Insys_Anthem_001094256
Insys_Anthem_001094265                   Insys_Anthem_001094265
Insys_Anthem_001094266                   Insys_Anthem_001094266
Insys_Anthem_001094267                   Insys_Anthem_001094267
Insys_Anthem_001094268                   Insys_Anthem_001094268
Insys_Anthem_001094269                   Insys_Anthem_001094269
Insys_Anthem_001094270                   Insys_Anthem_001094270
Insys_Anthem_001094271                   Insys_Anthem_001094271
Insys_Anthem_001094272                   Insys_Anthem_001094272
Insys_Anthem_001094273                   Insys_Anthem_001094273
Insys_Anthem_001094274                   Insys_Anthem_001094274
Insys_Anthem_001094275                   Insys_Anthem_001094275
Insys_Anthem_001094276                   Insys_Anthem_001094276
Insys_Anthem_001094688                   Insys_Anthem_001094688
Insys_Anthem_001094689                   Insys_Anthem_001094689
Insys_Anthem_001094692                   Insys_Anthem_001094692
Insys_Anthem_001094693                   Insys_Anthem_001094693
Insys_Anthem_001094694                   Insys_Anthem_001094694
Insys_Anthem_001094695                   Insys_Anthem_001094695
Insys_Anthem_001094698                   Insys_Anthem_001094698
Insys_Anthem_001094699                   Insys_Anthem_001094699
Insys_Anthem_001094700                   Insys_Anthem_001094700
Insys_Anthem_001094701                   Insys_Anthem_001094701
Insys_Anthem_001094702                   Insys_Anthem_001094702
Insys_Anthem_001094703                   Insys_Anthem_001094703
Insys_Anthem_001094704                   Insys_Anthem_001094704
Insys_Anthem_001094705                   Insys_Anthem_001094705
Insys_Anthem_001094716                   Insys_Anthem_001094716
Insys_Anthem_001094747                   Insys_Anthem_001094747
Insys_Anthem_001094813                   Insys_Anthem_001094813
Insys_Anthem_001094815                   Insys_Anthem_001094815
Insys_Anthem_001094839                   Insys_Anthem_001094839
Insys_Anthem_001094840                   Insys_Anthem_001094840
Insys_Anthem_001094938                   Insys_Anthem_001094938

                                                    711
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 713 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001094939                   Insys_Anthem_001094939
Insys_Anthem_001094940                   Insys_Anthem_001094940
Insys_Anthem_001095099                   Insys_Anthem_001095099
Insys_Anthem_001095152                   Insys_Anthem_001095152
Insys_Anthem_001095153                   Insys_Anthem_001095153
Insys_Anthem_001095154                   Insys_Anthem_001095154
Insys_Anthem_001095155                   Insys_Anthem_001095155
Insys_Anthem_001095170                   Insys_Anthem_001095170
Insys_Anthem_001095171                   Insys_Anthem_001095171
Insys_Anthem_001095172                   Insys_Anthem_001095172
Insys_Anthem_001095173                   Insys_Anthem_001095173
Insys_Anthem_001095174                   Insys_Anthem_001095174
Insys_Anthem_001095175                   Insys_Anthem_001095175
Insys_Anthem_001095176                   Insys_Anthem_001095176
Insys_Anthem_001095177                   Insys_Anthem_001095177
Insys_Anthem_001095178                   Insys_Anthem_001095178
Insys_Anthem_001095179                   Insys_Anthem_001095179
Insys_Anthem_001095201                   Insys_Anthem_001095201
Insys_Anthem_001095234                   Insys_Anthem_001095234
Insys_Anthem_001095370                   Insys_Anthem_001095370
Insys_Anthem_001095371                   Insys_Anthem_001095371
Insys_Anthem_001095372                   Insys_Anthem_001095372
Insys_Anthem_001095373                   Insys_Anthem_001095373
Insys_Anthem_001095374                   Insys_Anthem_001095374
Insys_Anthem_001095375                   Insys_Anthem_001095375
Insys_Anthem_001095376                   Insys_Anthem_001095376
Insys_Anthem_001095377                   Insys_Anthem_001095377
Insys_Anthem_001095378                   Insys_Anthem_001095378
Insys_Anthem_001095379                   Insys_Anthem_001095379
Insys_Anthem_001095380                   Insys_Anthem_001095380
Insys_Anthem_001095381                   Insys_Anthem_001095381
Insys_Anthem_001095382                   Insys_Anthem_001095382
Insys_Anthem_001095383                   Insys_Anthem_001095383
Insys_Anthem_001095400                   Insys_Anthem_001095400
Insys_Anthem_001095406                   Insys_Anthem_001095406
Insys_Anthem_001095600                   Insys_Anthem_001095600
Insys_Anthem_001095601                   Insys_Anthem_001095601
Insys_Anthem_001095602                   Insys_Anthem_001095602
Insys_Anthem_001095603                   Insys_Anthem_001095603
Insys_Anthem_001095604                   Insys_Anthem_001095604
Insys_Anthem_001095605                   Insys_Anthem_001095605
Insys_Anthem_001095606                   Insys_Anthem_001095606
Insys_Anthem_001095607                   Insys_Anthem_001095607
Insys_Anthem_001095608                   Insys_Anthem_001095608
Insys_Anthem_001095609                   Insys_Anthem_001095609
Insys_Anthem_001095610                   Insys_Anthem_001095610
Insys_Anthem_001095611                   Insys_Anthem_001095611

                                                    712
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 714 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001095612                   Insys_Anthem_001095612
Insys_Anthem_001095613                   Insys_Anthem_001095613
Insys_Anthem_001095779                   Insys_Anthem_001095779
Insys_Anthem_001095780                   Insys_Anthem_001095780
Insys_Anthem_001095901                   Insys_Anthem_001095901
Insys_Anthem_001095911                   Insys_Anthem_001095911
Insys_Anthem_001095912                   Insys_Anthem_001095912
Insys_Anthem_001095913                   Insys_Anthem_001095913
Insys_Anthem_001095914                   Insys_Anthem_001095914
Insys_Anthem_001095915                   Insys_Anthem_001095915
Insys_Anthem_001095916                   Insys_Anthem_001095916
Insys_Anthem_001095917                   Insys_Anthem_001095917
Insys_Anthem_001095918                   Insys_Anthem_001095918
Insys_Anthem_001095919                   Insys_Anthem_001095919
Insys_Anthem_001095920                   Insys_Anthem_001095920
Insys_Anthem_001095921                   Insys_Anthem_001095921
Insys_Anthem_001095922                   Insys_Anthem_001095922
Insys_Anthem_001095923                   Insys_Anthem_001095923
Insys_Anthem_001095924                   Insys_Anthem_001095924
Insys_Anthem_001095925                   Insys_Anthem_001095925
Insys_Anthem_001095926                   Insys_Anthem_001095926
Insys_Anthem_001095927                   Insys_Anthem_001095927
Insys_Anthem_001095928                   Insys_Anthem_001095928
Insys_Anthem_001095929                   Insys_Anthem_001095929
Insys_Anthem_001095930                   Insys_Anthem_001095930
Insys_Anthem_001095931                   Insys_Anthem_001095931
Insys_Anthem_001095932                   Insys_Anthem_001095932
Insys_Anthem_001095933                   Insys_Anthem_001095933
Insys_Anthem_001095934                   Insys_Anthem_001095934
Insys_Anthem_001095935                   Insys_Anthem_001095935
Insys_Anthem_001095936                   Insys_Anthem_001095936
Insys_Anthem_001095937                   Insys_Anthem_001095937
Insys_Anthem_001095938                   Insys_Anthem_001095938
Insys_Anthem_001095939                   Insys_Anthem_001095939
Insys_Anthem_001095940                   Insys_Anthem_001095940
Insys_Anthem_001095941                   Insys_Anthem_001095941
Insys_Anthem_001095942                   Insys_Anthem_001095942
Insys_Anthem_001095943                   Insys_Anthem_001095943
Insys_Anthem_001095944                   Insys_Anthem_001095944
Insys_Anthem_001095945                   Insys_Anthem_001095945
Insys_Anthem_001095946                   Insys_Anthem_001095946
Insys_Anthem_001095947                   Insys_Anthem_001095947
Insys_Anthem_001095948                   Insys_Anthem_001095948
Insys_Anthem_001095949                   Insys_Anthem_001095949
Insys_Anthem_001095950                   Insys_Anthem_001095950
Insys_Anthem_001095951                   Insys_Anthem_001095951
Insys_Anthem_001095952                   Insys_Anthem_001095952

                                                    713
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 715 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001096270                   Insys_Anthem_001096270
Insys_Anthem_001096497                   Insys_Anthem_001096497
Insys_Anthem_001096503                   Insys_Anthem_001096503
Insys_Anthem_001096505                   Insys_Anthem_001096505
Insys_Anthem_001096749                   Insys_Anthem_001096749
Insys_Anthem_001096900                   Insys_Anthem_001096900
Insys_Anthem_001096921                   Insys_Anthem_001096921
Insys_Anthem_001097062                   Insys_Anthem_001097062
Insys_Anthem_001097128                   Insys_Anthem_001097128
Insys_Anthem_001097130                   Insys_Anthem_001097130
Insys_Anthem_001097270                   Insys_Anthem_001097270
Insys_Anthem_001097313                   Insys_Anthem_001097313
Insys_Anthem_001097412                   Insys_Anthem_001097412
Insys_Anthem_001097495                   Insys_Anthem_001097495
Insys_Anthem_001098030                   Insys_Anthem_001098030
Insys_Anthem_001098069                   Insys_Anthem_001098069
Insys_Anthem_001098094                   Insys_Anthem_001098094
Insys_Anthem_001098781                   Insys_Anthem_001098781
Insys_Anthem_001098990                   Insys_Anthem_001098990
Insys_Anthem_001098992                   Insys_Anthem_001098992
Insys_Anthem_001098995                   Insys_Anthem_001098995
Insys_Anthem_001099000                   Insys_Anthem_001099000
Insys_Anthem_001099008                   Insys_Anthem_001099008
Insys_Anthem_001099098                   Insys_Anthem_001099098
Insys_Anthem_001099101                   Insys_Anthem_001099101
Insys_Anthem_001099144                   Insys_Anthem_001099144
Insys_Anthem_001099146                   Insys_Anthem_001099146
Insys_Anthem_001099226                   Insys_Anthem_001099226
Insys_Anthem_001099248                   Insys_Anthem_001099248
Insys_Anthem_001099258                   Insys_Anthem_001099258
Insys_Anthem_001099259                   Insys_Anthem_001099259
Insys_Anthem_001099260                   Insys_Anthem_001099260
Insys_Anthem_001099261                   Insys_Anthem_001099261
Insys_Anthem_001099262                   Insys_Anthem_001099262
Insys_Anthem_001099263                   Insys_Anthem_001099263
Insys_Anthem_001099264                   Insys_Anthem_001099264
Insys_Anthem_001099265                   Insys_Anthem_001099265
Insys_Anthem_001099266                   Insys_Anthem_001099266
Insys_Anthem_001099267                   Insys_Anthem_001099267
Insys_Anthem_001099268                   Insys_Anthem_001099268
Insys_Anthem_001099269                   Insys_Anthem_001099269
Insys_Anthem_001099270                   Insys_Anthem_001099270
Insys_Anthem_001099271                   Insys_Anthem_001099271
Insys_Anthem_001099272                   Insys_Anthem_001099272
Insys_Anthem_001099273                   Insys_Anthem_001099273
Insys_Anthem_001099274                   Insys_Anthem_001099274
Insys_Anthem_001099275                   Insys_Anthem_001099275

                                                    714
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 716 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001099276                   Insys_Anthem_001099276
Insys_Anthem_001099277                   Insys_Anthem_001099277
Insys_Anthem_001099278                   Insys_Anthem_001099278
Insys_Anthem_001099279                   Insys_Anthem_001099279
Insys_Anthem_001099280                   Insys_Anthem_001099280
Insys_Anthem_001099281                   Insys_Anthem_001099281
Insys_Anthem_001099282                   Insys_Anthem_001099282
Insys_Anthem_001099283                   Insys_Anthem_001099283
Insys_Anthem_001099284                   Insys_Anthem_001099284
Insys_Anthem_001099285                   Insys_Anthem_001099285
Insys_Anthem_001099286                   Insys_Anthem_001099286
Insys_Anthem_001099287                   Insys_Anthem_001099287
Insys_Anthem_001099288                   Insys_Anthem_001099288
Insys_Anthem_001099289                   Insys_Anthem_001099289
Insys_Anthem_001099290                   Insys_Anthem_001099290
Insys_Anthem_001099291                   Insys_Anthem_001099291
Insys_Anthem_001099292                   Insys_Anthem_001099292
Insys_Anthem_001099293                   Insys_Anthem_001099293
Insys_Anthem_001099294                   Insys_Anthem_001099294
Insys_Anthem_001099295                   Insys_Anthem_001099295
Insys_Anthem_001099296                   Insys_Anthem_001099296
Insys_Anthem_001099297                   Insys_Anthem_001099297
Insys_Anthem_001099298                   Insys_Anthem_001099298
Insys_Anthem_001099299                   Insys_Anthem_001099299
Insys_Anthem_001099784                   Insys_Anthem_001099784
Insys_Anthem_001099786                   Insys_Anthem_001099786
Insys_Anthem_001099787                   Insys_Anthem_001099787
Insys_Anthem_001099790                   Insys_Anthem_001099790
Insys_Anthem_001099791                   Insys_Anthem_001099791
Insys_Anthem_001099792                   Insys_Anthem_001099792
Insys_Anthem_001099794                   Insys_Anthem_001099794
Insys_Anthem_001099796                   Insys_Anthem_001099796
Insys_Anthem_001099797                   Insys_Anthem_001099797
Insys_Anthem_001099800                   Insys_Anthem_001099800
Insys_Anthem_001099801                   Insys_Anthem_001099801
Insys_Anthem_001099803                   Insys_Anthem_001099803
Insys_Anthem_001099804                   Insys_Anthem_001099804
Insys_Anthem_001099805                   Insys_Anthem_001099805
Insys_Anthem_001099808                   Insys_Anthem_001099808
Insys_Anthem_001099809                   Insys_Anthem_001099809
Insys_Anthem_001099812                   Insys_Anthem_001099812
Insys_Anthem_001099814                   Insys_Anthem_001099814
Insys_Anthem_001100007                   Insys_Anthem_001100007
Insys_Anthem_001100059                   Insys_Anthem_001100059
Insys_Anthem_001100088                   Insys_Anthem_001100088
Insys_Anthem_001100097                   Insys_Anthem_001100097
Insys_Anthem_001100158                   Insys_Anthem_001100158

                                                    715
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 717 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001100211                   Insys_Anthem_001100211
Insys_Anthem_001100215                   Insys_Anthem_001100215
Insys_Anthem_001100267                   Insys_Anthem_001100267
Insys_Anthem_001100351                   Insys_Anthem_001100351
Insys_Anthem_001100355                   Insys_Anthem_001100355
Insys_Anthem_001100463                   Insys_Anthem_001100463
Insys_Anthem_001100650                   Insys_Anthem_001100650
Insys_Anthem_001100775                   Insys_Anthem_001100775
Insys_Anthem_001100791                   Insys_Anthem_001100791
Insys_Anthem_001100792                   Insys_Anthem_001100792
Insys_Anthem_001100793                   Insys_Anthem_001100793
Insys_Anthem_001100794                   Insys_Anthem_001100794
Insys_Anthem_001100795                   Insys_Anthem_001100795
Insys_Anthem_001100796                   Insys_Anthem_001100796
Insys_Anthem_001100797                   Insys_Anthem_001100797
Insys_Anthem_001100798                   Insys_Anthem_001100798
Insys_Anthem_001100799                   Insys_Anthem_001100799
Insys_Anthem_001100800                   Insys_Anthem_001100800
Insys_Anthem_001100801                   Insys_Anthem_001100801
Insys_Anthem_001100802                   Insys_Anthem_001100802
Insys_Anthem_001100803                   Insys_Anthem_001100803
Insys_Anthem_001100804                   Insys_Anthem_001100804
Insys_Anthem_001100805                   Insys_Anthem_001100805
Insys_Anthem_001100806                   Insys_Anthem_001100806
Insys_Anthem_001100807                   Insys_Anthem_001100807
Insys_Anthem_001100808                   Insys_Anthem_001100808
Insys_Anthem_001100809                   Insys_Anthem_001100809
Insys_Anthem_001100810                   Insys_Anthem_001100810
Insys_Anthem_001100811                   Insys_Anthem_001100811
Insys_Anthem_001100812                   Insys_Anthem_001100812
Insys_Anthem_001100813                   Insys_Anthem_001100813
Insys_Anthem_001100814                   Insys_Anthem_001100814
Insys_Anthem_001100815                   Insys_Anthem_001100815
Insys_Anthem_001100816                   Insys_Anthem_001100816
Insys_Anthem_001100817                   Insys_Anthem_001100817
Insys_Anthem_001100818                   Insys_Anthem_001100818
Insys_Anthem_001100819                   Insys_Anthem_001100819
Insys_Anthem_001100820                   Insys_Anthem_001100820
Insys_Anthem_001100821                   Insys_Anthem_001100821
Insys_Anthem_001100822                   Insys_Anthem_001100822
Insys_Anthem_001100823                   Insys_Anthem_001100823
Insys_Anthem_001100824                   Insys_Anthem_001100824
Insys_Anthem_001100825                   Insys_Anthem_001100825
Insys_Anthem_001100826                   Insys_Anthem_001100826
Insys_Anthem_001100827                   Insys_Anthem_001100827
Insys_Anthem_001100828                   Insys_Anthem_001100828
Insys_Anthem_001100829                   Insys_Anthem_001100829

                                                    716
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 718 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001100830                   Insys_Anthem_001100830
Insys_Anthem_001100831                   Insys_Anthem_001100831
Insys_Anthem_001100832                   Insys_Anthem_001100832
Insys_Anthem_001101127                   Insys_Anthem_001101127
Insys_Anthem_001101141                   Insys_Anthem_001101141
Insys_Anthem_001101763                   Insys_Anthem_001101763
Insys_Anthem_001101775                   Insys_Anthem_001101775
Insys_Anthem_001101776                   Insys_Anthem_001101776
Insys_Anthem_001101777                   Insys_Anthem_001101777
Insys_Anthem_001101778                   Insys_Anthem_001101778
Insys_Anthem_001101779                   Insys_Anthem_001101779
Insys_Anthem_001101780                   Insys_Anthem_001101780
Insys_Anthem_001101781                   Insys_Anthem_001101781
Insys_Anthem_001101782                   Insys_Anthem_001101782
Insys_Anthem_001101783                   Insys_Anthem_001101783
Insys_Anthem_001101784                   Insys_Anthem_001101784
Insys_Anthem_001101785                   Insys_Anthem_001101785
Insys_Anthem_001101786                   Insys_Anthem_001101786
Insys_Anthem_001101787                   Insys_Anthem_001101787
Insys_Anthem_001101788                   Insys_Anthem_001101788
Insys_Anthem_001101789                   Insys_Anthem_001101789
Insys_Anthem_001101790                   Insys_Anthem_001101790
Insys_Anthem_001101791                   Insys_Anthem_001101791
Insys_Anthem_001101792                   Insys_Anthem_001101792
Insys_Anthem_001101793                   Insys_Anthem_001101793
Insys_Anthem_001101794                   Insys_Anthem_001101794
Insys_Anthem_001101795                   Insys_Anthem_001101795
Insys_Anthem_001101796                   Insys_Anthem_001101796
Insys_Anthem_001101797                   Insys_Anthem_001101797
Insys_Anthem_001101798                   Insys_Anthem_001101798
Insys_Anthem_001101799                   Insys_Anthem_001101799
Insys_Anthem_001101800                   Insys_Anthem_001101800
Insys_Anthem_001101801                   Insys_Anthem_001101801
Insys_Anthem_001101802                   Insys_Anthem_001101802
Insys_Anthem_001101803                   Insys_Anthem_001101803
Insys_Anthem_001101804                   Insys_Anthem_001101804
Insys_Anthem_001101805                   Insys_Anthem_001101805
Insys_Anthem_001101806                   Insys_Anthem_001101806
Insys_Anthem_001101807                   Insys_Anthem_001101807
Insys_Anthem_001101808                   Insys_Anthem_001101808
Insys_Anthem_001101809                   Insys_Anthem_001101809
Insys_Anthem_001101810                   Insys_Anthem_001101810
Insys_Anthem_001101811                   Insys_Anthem_001101811
Insys_Anthem_001101812                   Insys_Anthem_001101812
Insys_Anthem_001101813                   Insys_Anthem_001101813
Insys_Anthem_001101814                   Insys_Anthem_001101814
Insys_Anthem_001101815                   Insys_Anthem_001101815

                                                    717
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 719 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001101816                   Insys_Anthem_001101816
Insys_Anthem_001101817                   Insys_Anthem_001101817
Insys_Anthem_001101818                   Insys_Anthem_001101818
Insys_Anthem_001102141                   Insys_Anthem_001102141
Insys_Anthem_001102482                   Insys_Anthem_001102482
Insys_Anthem_001102483                   Insys_Anthem_001102483
Insys_Anthem_001102484                   Insys_Anthem_001102484
Insys_Anthem_001102485                   Insys_Anthem_001102485
Insys_Anthem_001102879                   Insys_Anthem_001102879
Insys_Anthem_001103071                   Insys_Anthem_001103071
Insys_Anthem_001103097                   Insys_Anthem_001103097
Insys_Anthem_001103098                   Insys_Anthem_001103098
Insys_Anthem_001103106                   Insys_Anthem_001103106
Insys_Anthem_001103207                   Insys_Anthem_001103207
Insys_Anthem_001103220                   Insys_Anthem_001103220
Insys_Anthem_001103221                   Insys_Anthem_001103221
Insys_Anthem_001103222                   Insys_Anthem_001103222
Insys_Anthem_001103223                   Insys_Anthem_001103223
Insys_Anthem_001103224                   Insys_Anthem_001103224
Insys_Anthem_001103225                   Insys_Anthem_001103225
Insys_Anthem_001103226                   Insys_Anthem_001103226
Insys_Anthem_001103227                   Insys_Anthem_001103227
Insys_Anthem_001103228                   Insys_Anthem_001103228
Insys_Anthem_001103229                   Insys_Anthem_001103229
Insys_Anthem_001103230                   Insys_Anthem_001103230
Insys_Anthem_001103231                   Insys_Anthem_001103231
Insys_Anthem_001103232                   Insys_Anthem_001103232
Insys_Anthem_001103233                   Insys_Anthem_001103233
Insys_Anthem_001103234                   Insys_Anthem_001103234
Insys_Anthem_001103235                   Insys_Anthem_001103235
Insys_Anthem_001103236                   Insys_Anthem_001103236
Insys_Anthem_001103237                   Insys_Anthem_001103237
Insys_Anthem_001103238                   Insys_Anthem_001103238
Insys_Anthem_001103239                   Insys_Anthem_001103239
Insys_Anthem_001103240                   Insys_Anthem_001103240
Insys_Anthem_001103241                   Insys_Anthem_001103241
Insys_Anthem_001103242                   Insys_Anthem_001103242
Insys_Anthem_001103243                   Insys_Anthem_001103243
Insys_Anthem_001103244                   Insys_Anthem_001103244
Insys_Anthem_001103245                   Insys_Anthem_001103245
Insys_Anthem_001103246                   Insys_Anthem_001103246
Insys_Anthem_001103247                   Insys_Anthem_001103247
Insys_Anthem_001103248                   Insys_Anthem_001103248
Insys_Anthem_001103249                   Insys_Anthem_001103249
Insys_Anthem_001103250                   Insys_Anthem_001103250
Insys_Anthem_001103251                   Insys_Anthem_001103251
Insys_Anthem_001103252                   Insys_Anthem_001103252

                                                    718
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 720 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001103253                   Insys_Anthem_001103253
Insys_Anthem_001103254                   Insys_Anthem_001103254
Insys_Anthem_001103255                   Insys_Anthem_001103255
Insys_Anthem_001103256                   Insys_Anthem_001103256
Insys_Anthem_001103257                   Insys_Anthem_001103257
Insys_Anthem_001103258                   Insys_Anthem_001103258
Insys_Anthem_001103259                   Insys_Anthem_001103259
Insys_Anthem_001103260                   Insys_Anthem_001103260
Insys_Anthem_001103261                   Insys_Anthem_001103261
Insys_Anthem_001103262                   Insys_Anthem_001103262
Insys_Anthem_001103263                   Insys_Anthem_001103263
Insys_Anthem_001103634                   Insys_Anthem_001103634
Insys_Anthem_001103635                   Insys_Anthem_001103635
Insys_Anthem_001104011                   Insys_Anthem_001104011
Insys_Anthem_001104098                   Insys_Anthem_001104098
Insys_Anthem_001104102                   Insys_Anthem_001104102
Insys_Anthem_001104103                   Insys_Anthem_001104103
Insys_Anthem_001104104                   Insys_Anthem_001104104
Insys_Anthem_001104105                   Insys_Anthem_001104105
Insys_Anthem_001104106                   Insys_Anthem_001104106
Insys_Anthem_001104107                   Insys_Anthem_001104107
Insys_Anthem_001104108                   Insys_Anthem_001104108
Insys_Anthem_001104109                   Insys_Anthem_001104109
Insys_Anthem_001104110                   Insys_Anthem_001104110
Insys_Anthem_001104111                   Insys_Anthem_001104111
Insys_Anthem_001104112                   Insys_Anthem_001104112
Insys_Anthem_001104113                   Insys_Anthem_001104113
Insys_Anthem_001104114                   Insys_Anthem_001104114
Insys_Anthem_001104115                   Insys_Anthem_001104115
Insys_Anthem_001104116                   Insys_Anthem_001104116
Insys_Anthem_001104117                   Insys_Anthem_001104117
Insys_Anthem_001104118                   Insys_Anthem_001104118
Insys_Anthem_001104119                   Insys_Anthem_001104119
Insys_Anthem_001104120                   Insys_Anthem_001104120
Insys_Anthem_001104121                   Insys_Anthem_001104121
Insys_Anthem_001104122                   Insys_Anthem_001104122
Insys_Anthem_001104123                   Insys_Anthem_001104123
Insys_Anthem_001104124                   Insys_Anthem_001104124
Insys_Anthem_001104125                   Insys_Anthem_001104125
Insys_Anthem_001104126                   Insys_Anthem_001104126
Insys_Anthem_001104127                   Insys_Anthem_001104127
Insys_Anthem_001104128                   Insys_Anthem_001104128
Insys_Anthem_001104129                   Insys_Anthem_001104129
Insys_Anthem_001104130                   Insys_Anthem_001104130
Insys_Anthem_001104131                   Insys_Anthem_001104131
Insys_Anthem_001104132                   Insys_Anthem_001104132
Insys_Anthem_001104133                   Insys_Anthem_001104133

                                                    719
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 721 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001104134                   Insys_Anthem_001104134
Insys_Anthem_001104135                   Insys_Anthem_001104135
Insys_Anthem_001104136                   Insys_Anthem_001104136
Insys_Anthem_001104137                   Insys_Anthem_001104137
Insys_Anthem_001104138                   Insys_Anthem_001104138
Insys_Anthem_001104139                   Insys_Anthem_001104139
Insys_Anthem_001104140                   Insys_Anthem_001104140
Insys_Anthem_001104141                   Insys_Anthem_001104141
Insys_Anthem_001104142                   Insys_Anthem_001104142
Insys_Anthem_001104143                   Insys_Anthem_001104143
Insys_Anthem_001104144                   Insys_Anthem_001104144
Insys_Anthem_001104145                   Insys_Anthem_001104145
Insys_Anthem_001105288                   Insys_Anthem_001105288
Insys_Anthem_001105289                   Insys_Anthem_001105289
Insys_Anthem_001105290                   Insys_Anthem_001105290
Insys_Anthem_001105367                   Insys_Anthem_001105367
Insys_Anthem_001105368                   Insys_Anthem_001105368
Insys_Anthem_001105369                   Insys_Anthem_001105369
Insys_Anthem_001105370                   Insys_Anthem_001105370
Insys_Anthem_001105371                   Insys_Anthem_001105371
Insys_Anthem_001105372                   Insys_Anthem_001105372
Insys_Anthem_001105373                   Insys_Anthem_001105373
Insys_Anthem_001105374                   Insys_Anthem_001105374
Insys_Anthem_001105375                   Insys_Anthem_001105375
Insys_Anthem_001105376                   Insys_Anthem_001105376
Insys_Anthem_001105377                   Insys_Anthem_001105377
Insys_Anthem_001105378                   Insys_Anthem_001105378
Insys_Anthem_001105379                   Insys_Anthem_001105379
Insys_Anthem_001105380                   Insys_Anthem_001105380
Insys_Anthem_001105381                   Insys_Anthem_001105381
Insys_Anthem_001105382                   Insys_Anthem_001105382
Insys_Anthem_001105383                   Insys_Anthem_001105383
Insys_Anthem_001105384                   Insys_Anthem_001105384
Insys_Anthem_001105385                   Insys_Anthem_001105385
Insys_Anthem_001105386                   Insys_Anthem_001105386
Insys_Anthem_001105387                   Insys_Anthem_001105387
Insys_Anthem_001105388                   Insys_Anthem_001105388
Insys_Anthem_001105389                   Insys_Anthem_001105389
Insys_Anthem_001105390                   Insys_Anthem_001105390
Insys_Anthem_001105391                   Insys_Anthem_001105391
Insys_Anthem_001105392                   Insys_Anthem_001105392
Insys_Anthem_001105393                   Insys_Anthem_001105393
Insys_Anthem_001105394                   Insys_Anthem_001105394
Insys_Anthem_001105395                   Insys_Anthem_001105395
Insys_Anthem_001105396                   Insys_Anthem_001105396
Insys_Anthem_001105397                   Insys_Anthem_001105397
Insys_Anthem_001105398                   Insys_Anthem_001105398

                                                    720
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 722 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001105399                   Insys_Anthem_001105399
Insys_Anthem_001105400                   Insys_Anthem_001105400
Insys_Anthem_001105401                   Insys_Anthem_001105401
Insys_Anthem_001105402                   Insys_Anthem_001105402
Insys_Anthem_001105403                   Insys_Anthem_001105403
Insys_Anthem_001105404                   Insys_Anthem_001105404
Insys_Anthem_001105405                   Insys_Anthem_001105405
Insys_Anthem_001105406                   Insys_Anthem_001105406
Insys_Anthem_001105407                   Insys_Anthem_001105407
Insys_Anthem_001105408                   Insys_Anthem_001105408
Insys_Anthem_001105409                   Insys_Anthem_001105409
Insys_Anthem_001105410                   Insys_Anthem_001105410
Insys_Anthem_001105411                   Insys_Anthem_001105411
Insys_Anthem_001105412                   Insys_Anthem_001105412
Insys_Anthem_001105413                   Insys_Anthem_001105413
Insys_Anthem_001105414                   Insys_Anthem_001105414
Insys_Anthem_001105415                   Insys_Anthem_001105415
Insys_Anthem_001105416                   Insys_Anthem_001105416
Insys_Anthem_001105417                   Insys_Anthem_001105417
Insys_Anthem_001105418                   Insys_Anthem_001105418
Insys_Anthem_001105419                   Insys_Anthem_001105419
Insys_Anthem_001105420                   Insys_Anthem_001105420
Insys_Anthem_001105421                   Insys_Anthem_001105421
Insys_Anthem_001105422                   Insys_Anthem_001105422
Insys_Anthem_001105956                   Insys_Anthem_001105956
Insys_Anthem_001105957                   Insys_Anthem_001105957
Insys_Anthem_001105958                   Insys_Anthem_001105958
Insys_Anthem_001105959                   Insys_Anthem_001105959
Insys_Anthem_001105960                   Insys_Anthem_001105960
Insys_Anthem_001105961                   Insys_Anthem_001105961
Insys_Anthem_001105962                   Insys_Anthem_001105962
Insys_Anthem_001105963                   Insys_Anthem_001105963
Insys_Anthem_001105964                   Insys_Anthem_001105964
Insys_Anthem_001105965                   Insys_Anthem_001105965
Insys_Anthem_001105966                   Insys_Anthem_001105966
Insys_Anthem_001105967                   Insys_Anthem_001105967
Insys_Anthem_001105968                   Insys_Anthem_001105968
Insys_Anthem_001105969                   Insys_Anthem_001105969
Insys_Anthem_001105970                   Insys_Anthem_001105970
Insys_Anthem_001105971                   Insys_Anthem_001105971
Insys_Anthem_001105972                   Insys_Anthem_001105972
Insys_Anthem_001105973                   Insys_Anthem_001105973
Insys_Anthem_001105974                   Insys_Anthem_001105974
Insys_Anthem_001105975                   Insys_Anthem_001105975
Insys_Anthem_001105976                   Insys_Anthem_001105976
Insys_Anthem_001105977                   Insys_Anthem_001105977
Insys_Anthem_001105984                   Insys_Anthem_001105984

                                                    721
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 723 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001106014                   Insys_Anthem_001106014
Insys_Anthem_001106016                   Insys_Anthem_001106016
Insys_Anthem_001106045                   Insys_Anthem_001106045
Insys_Anthem_001106046                   Insys_Anthem_001106046
Insys_Anthem_001106047                   Insys_Anthem_001106047
Insys_Anthem_001106048                   Insys_Anthem_001106048
Insys_Anthem_001106049                   Insys_Anthem_001106049
Insys_Anthem_001106050                   Insys_Anthem_001106050
Insys_Anthem_001106051                   Insys_Anthem_001106051
Insys_Anthem_001106052                   Insys_Anthem_001106052
Insys_Anthem_001106053                   Insys_Anthem_001106053
Insys_Anthem_001106109                   Insys_Anthem_001106109
Insys_Anthem_001106110                   Insys_Anthem_001106110
Insys_Anthem_001106111                   Insys_Anthem_001106111
Insys_Anthem_001106112                   Insys_Anthem_001106112
Insys_Anthem_001106113                   Insys_Anthem_001106113
Insys_Anthem_001106114                   Insys_Anthem_001106114
Insys_Anthem_001106145                   Insys_Anthem_001106145
Insys_Anthem_001106146                   Insys_Anthem_001106146
Insys_Anthem_001106147                   Insys_Anthem_001106147
Insys_Anthem_001106148                   Insys_Anthem_001106148
Insys_Anthem_001106149                   Insys_Anthem_001106149
Insys_Anthem_001106439                   Insys_Anthem_001106439
Insys_Anthem_001106523                   Insys_Anthem_001106523
Insys_Anthem_001106643                   Insys_Anthem_001106643
Insys_Anthem_001106733                   Insys_Anthem_001106733
Insys_Anthem_001106734                   Insys_Anthem_001106734
Insys_Anthem_001106735                   Insys_Anthem_001106735
Insys_Anthem_001106736                   Insys_Anthem_001106736
Insys_Anthem_001106737                   Insys_Anthem_001106737
Insys_Anthem_001106738                   Insys_Anthem_001106738
Insys_Anthem_001106739                   Insys_Anthem_001106739
Insys_Anthem_001106740                   Insys_Anthem_001106740
Insys_Anthem_001106741                   Insys_Anthem_001106741
Insys_Anthem_001106742                   Insys_Anthem_001106742
Insys_Anthem_001106743                   Insys_Anthem_001106743
Insys_Anthem_001106744                   Insys_Anthem_001106744
Insys_Anthem_001106745                   Insys_Anthem_001106745
Insys_Anthem_001106746                   Insys_Anthem_001106746
Insys_Anthem_001106747                   Insys_Anthem_001106747
Insys_Anthem_001106748                   Insys_Anthem_001106748
Insys_Anthem_001106749                   Insys_Anthem_001106749
Insys_Anthem_001106750                   Insys_Anthem_001106750
Insys_Anthem_001106751                   Insys_Anthem_001106751
Insys_Anthem_001106752                   Insys_Anthem_001106752
Insys_Anthem_001106753                   Insys_Anthem_001106753
Insys_Anthem_001106754                   Insys_Anthem_001106754

                                                    722
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 724 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001106755                   Insys_Anthem_001106755
Insys_Anthem_001106756                   Insys_Anthem_001106756
Insys_Anthem_001106757                   Insys_Anthem_001106757
Insys_Anthem_001106758                   Insys_Anthem_001106758
Insys_Anthem_001106759                   Insys_Anthem_001106759
Insys_Anthem_001106760                   Insys_Anthem_001106760
Insys_Anthem_001106761                   Insys_Anthem_001106761
Insys_Anthem_001106762                   Insys_Anthem_001106762
Insys_Anthem_001106763                   Insys_Anthem_001106763
Insys_Anthem_001106764                   Insys_Anthem_001106764
Insys_Anthem_001106765                   Insys_Anthem_001106765
Insys_Anthem_001106766                   Insys_Anthem_001106766
Insys_Anthem_001106767                   Insys_Anthem_001106767
Insys_Anthem_001106768                   Insys_Anthem_001106768
Insys_Anthem_001106769                   Insys_Anthem_001106769
Insys_Anthem_001106770                   Insys_Anthem_001106770
Insys_Anthem_001106771                   Insys_Anthem_001106771
Insys_Anthem_001106772                   Insys_Anthem_001106772
Insys_Anthem_001106773                   Insys_Anthem_001106773
Insys_Anthem_001106774                   Insys_Anthem_001106774
Insys_Anthem_001106775                   Insys_Anthem_001106775
Insys_Anthem_001106776                   Insys_Anthem_001106776
Insys_Anthem_001106777                   Insys_Anthem_001106777
Insys_Anthem_001106778                   Insys_Anthem_001106778
Insys_Anthem_001106779                   Insys_Anthem_001106779
Insys_Anthem_001106780                   Insys_Anthem_001106780
Insys_Anthem_001106781                   Insys_Anthem_001106781
Insys_Anthem_001106782                   Insys_Anthem_001106782
Insys_Anthem_001106783                   Insys_Anthem_001106783
Insys_Anthem_001106784                   Insys_Anthem_001106784
Insys_Anthem_001106785                   Insys_Anthem_001106785
Insys_Anthem_001106786                   Insys_Anthem_001106786
Insys_Anthem_001106787                   Insys_Anthem_001106787
Insys_Anthem_001106788                   Insys_Anthem_001106788
Insys_Anthem_001107377                   Insys_Anthem_001107377
Insys_Anthem_001107521                   Insys_Anthem_001107521
Insys_Anthem_001107522                   Insys_Anthem_001107522
Insys_Anthem_001107523                   Insys_Anthem_001107523
Insys_Anthem_001107524                   Insys_Anthem_001107524
Insys_Anthem_001107525                   Insys_Anthem_001107525
Insys_Anthem_001107526                   Insys_Anthem_001107526
Insys_Anthem_001107527                   Insys_Anthem_001107527
Insys_Anthem_001107528                   Insys_Anthem_001107528
Insys_Anthem_001107529                   Insys_Anthem_001107529
Insys_Anthem_001107640                   Insys_Anthem_001107640
Insys_Anthem_001107641                   Insys_Anthem_001107641
Insys_Anthem_001107645                   Insys_Anthem_001107645

                                                    723
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 725 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001107646                   Insys_Anthem_001107646
Insys_Anthem_001107665                   Insys_Anthem_001107665
Insys_Anthem_001107666                   Insys_Anthem_001107666
Insys_Anthem_001107667                   Insys_Anthem_001107667
Insys_Anthem_001107668                   Insys_Anthem_001107668
Insys_Anthem_001107669                   Insys_Anthem_001107669
Insys_Anthem_001107670                   Insys_Anthem_001107670
Insys_Anthem_001107905                   Insys_Anthem_001107905
Insys_Anthem_001107907                   Insys_Anthem_001107907
Insys_Anthem_001107908                   Insys_Anthem_001107908
Insys_Anthem_001107909                   Insys_Anthem_001107909
Insys_Anthem_001107910                   Insys_Anthem_001107910
Insys_Anthem_001107911                   Insys_Anthem_001107911
Insys_Anthem_001107912                   Insys_Anthem_001107912
Insys_Anthem_001107913                   Insys_Anthem_001107913
Insys_Anthem_001107914                   Insys_Anthem_001107914
Insys_Anthem_001107915                   Insys_Anthem_001107915
Insys_Anthem_001107916                   Insys_Anthem_001107916
Insys_Anthem_001107917                   Insys_Anthem_001107917
Insys_Anthem_001107918                   Insys_Anthem_001107918
Insys_Anthem_001107919                   Insys_Anthem_001107919
Insys_Anthem_001107920                   Insys_Anthem_001107920
Insys_Anthem_001107921                   Insys_Anthem_001107921
Insys_Anthem_001107922                   Insys_Anthem_001107922
Insys_Anthem_001107923                   Insys_Anthem_001107923
Insys_Anthem_001107924                   Insys_Anthem_001107924
Insys_Anthem_001107925                   Insys_Anthem_001107925
Insys_Anthem_001107926                   Insys_Anthem_001107926
Insys_Anthem_001108054                   Insys_Anthem_001108054
Insys_Anthem_001108090                   Insys_Anthem_001108090
Insys_Anthem_001108111                   Insys_Anthem_001108111
Insys_Anthem_001108112                   Insys_Anthem_001108112
Insys_Anthem_001108113                   Insys_Anthem_001108113
Insys_Anthem_001108114                   Insys_Anthem_001108114
Insys_Anthem_001108115                   Insys_Anthem_001108115
Insys_Anthem_001108116                   Insys_Anthem_001108116
Insys_Anthem_001108117                   Insys_Anthem_001108117
Insys_Anthem_001108118                   Insys_Anthem_001108118
Insys_Anthem_001108119                   Insys_Anthem_001108119
Insys_Anthem_001108120                   Insys_Anthem_001108120
Insys_Anthem_001108121                   Insys_Anthem_001108121
Insys_Anthem_001108122                   Insys_Anthem_001108122
Insys_Anthem_001108123                   Insys_Anthem_001108123
Insys_Anthem_001108124                   Insys_Anthem_001108124
Insys_Anthem_001108125                   Insys_Anthem_001108125
Insys_Anthem_001108126                   Insys_Anthem_001108126
Insys_Anthem_001108127                   Insys_Anthem_001108127

                                                    724
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 726 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001108128                   Insys_Anthem_001108128
Insys_Anthem_001108129                   Insys_Anthem_001108129
Insys_Anthem_001108130                   Insys_Anthem_001108130
Insys_Anthem_001108131                   Insys_Anthem_001108131
Insys_Anthem_001108132                   Insys_Anthem_001108132
Insys_Anthem_001108133                   Insys_Anthem_001108133
Insys_Anthem_001108134                   Insys_Anthem_001108134
Insys_Anthem_001108135                   Insys_Anthem_001108135
Insys_Anthem_001108136                   Insys_Anthem_001108136
Insys_Anthem_001108137                   Insys_Anthem_001108137
Insys_Anthem_001108138                   Insys_Anthem_001108138
Insys_Anthem_001108139                   Insys_Anthem_001108139
Insys_Anthem_001108140                   Insys_Anthem_001108140
Insys_Anthem_001108141                   Insys_Anthem_001108141
Insys_Anthem_001108142                   Insys_Anthem_001108142
Insys_Anthem_001108143                   Insys_Anthem_001108143
Insys_Anthem_001108144                   Insys_Anthem_001108144
Insys_Anthem_001108145                   Insys_Anthem_001108145
Insys_Anthem_001108146                   Insys_Anthem_001108146
Insys_Anthem_001108147                   Insys_Anthem_001108147
Insys_Anthem_001108148                   Insys_Anthem_001108148
Insys_Anthem_001108149                   Insys_Anthem_001108149
Insys_Anthem_001108150                   Insys_Anthem_001108150
Insys_Anthem_001108151                   Insys_Anthem_001108151
Insys_Anthem_001108152                   Insys_Anthem_001108152
Insys_Anthem_001108153                   Insys_Anthem_001108153
Insys_Anthem_001108154                   Insys_Anthem_001108154
Insys_Anthem_001108155                   Insys_Anthem_001108155
Insys_Anthem_001108156                   Insys_Anthem_001108156
Insys_Anthem_001108157                   Insys_Anthem_001108157
Insys_Anthem_001108158                   Insys_Anthem_001108158
Insys_Anthem_001108159                   Insys_Anthem_001108159
Insys_Anthem_001108160                   Insys_Anthem_001108160
Insys_Anthem_001108161                   Insys_Anthem_001108161
Insys_Anthem_001108162                   Insys_Anthem_001108162
Insys_Anthem_001108164                   Insys_Anthem_001108164
Insys_Anthem_001108165                   Insys_Anthem_001108165
Insys_Anthem_001108166                   Insys_Anthem_001108166
Insys_Anthem_001108167                   Insys_Anthem_001108167
Insys_Anthem_001108648                   Insys_Anthem_001108648
Insys_Anthem_001108902                   Insys_Anthem_001108902
Insys_Anthem_001108925                   Insys_Anthem_001108925
Insys_Anthem_001108926                   Insys_Anthem_001108926
Insys_Anthem_001108927                   Insys_Anthem_001108927
Insys_Anthem_001108956                   Insys_Anthem_001108956
Insys_Anthem_001108957                   Insys_Anthem_001108957
Insys_Anthem_001108961                   Insys_Anthem_001108961

                                                    725
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 727 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001108971                   Insys_Anthem_001108971
Insys_Anthem_001108972                   Insys_Anthem_001108972
Insys_Anthem_001108973                   Insys_Anthem_001108973
Insys_Anthem_001108974                   Insys_Anthem_001108974
Insys_Anthem_001108975                   Insys_Anthem_001108975
Insys_Anthem_001108976                   Insys_Anthem_001108976
Insys_Anthem_001108977                   Insys_Anthem_001108977
Insys_Anthem_001108978                   Insys_Anthem_001108978
Insys_Anthem_001108979                   Insys_Anthem_001108979
Insys_Anthem_001108980                   Insys_Anthem_001108980
Insys_Anthem_001108981                   Insys_Anthem_001108981
Insys_Anthem_001108982                   Insys_Anthem_001108982
Insys_Anthem_001108983                   Insys_Anthem_001108983
Insys_Anthem_001108984                   Insys_Anthem_001108984
Insys_Anthem_001108985                   Insys_Anthem_001108985
Insys_Anthem_001108986                   Insys_Anthem_001108986
Insys_Anthem_001108987                   Insys_Anthem_001108987
Insys_Anthem_001108988                   Insys_Anthem_001108988
Insys_Anthem_001108989                   Insys_Anthem_001108989
Insys_Anthem_001108990                   Insys_Anthem_001108990
Insys_Anthem_001108991                   Insys_Anthem_001108991
Insys_Anthem_001108992                   Insys_Anthem_001108992
Insys_Anthem_001108993                   Insys_Anthem_001108993
Insys_Anthem_001108994                   Insys_Anthem_001108994
Insys_Anthem_001108995                   Insys_Anthem_001108995
Insys_Anthem_001108996                   Insys_Anthem_001108996
Insys_Anthem_001108997                   Insys_Anthem_001108997
Insys_Anthem_001108998                   Insys_Anthem_001108998
Insys_Anthem_001108999                   Insys_Anthem_001108999
Insys_Anthem_001109000                   Insys_Anthem_001109000
Insys_Anthem_001109001                   Insys_Anthem_001109001
Insys_Anthem_001109002                   Insys_Anthem_001109002
Insys_Anthem_001109003                   Insys_Anthem_001109003
Insys_Anthem_001109004                   Insys_Anthem_001109004
Insys_Anthem_001109005                   Insys_Anthem_001109005
Insys_Anthem_001109006                   Insys_Anthem_001109006
Insys_Anthem_001109007                   Insys_Anthem_001109007
Insys_Anthem_001109008                   Insys_Anthem_001109008
Insys_Anthem_001109009                   Insys_Anthem_001109009
Insys_Anthem_001109010                   Insys_Anthem_001109010
Insys_Anthem_001109011                   Insys_Anthem_001109011
Insys_Anthem_001109012                   Insys_Anthem_001109012
Insys_Anthem_001109013                   Insys_Anthem_001109013
Insys_Anthem_001109014                   Insys_Anthem_001109014
Insys_Anthem_001109838                   Insys_Anthem_001109838
Insys_Anthem_001109878                   Insys_Anthem_001109878
Insys_Anthem_001110105                   Insys_Anthem_001110105

                                                    726
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 728 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001110106                   Insys_Anthem_001110106
Insys_Anthem_001110219                   Insys_Anthem_001110219
Insys_Anthem_001110251                   Insys_Anthem_001110251
Insys_Anthem_001110252                   Insys_Anthem_001110252
Insys_Anthem_001110263                   Insys_Anthem_001110263
Insys_Anthem_001110322                   Insys_Anthem_001110322
Insys_Anthem_001110323                   Insys_Anthem_001110323
Insys_Anthem_001110331                   Insys_Anthem_001110331
Insys_Anthem_001110332                   Insys_Anthem_001110332
Insys_Anthem_001110392                   Insys_Anthem_001110392
Insys_Anthem_001110393                   Insys_Anthem_001110393
Insys_Anthem_001110461                   Insys_Anthem_001110461
Insys_Anthem_001110462                   Insys_Anthem_001110462
Insys_Anthem_001110539                   Insys_Anthem_001110539
Insys_Anthem_001110542                   Insys_Anthem_001110542
Insys_Anthem_001110561                   Insys_Anthem_001110561
Insys_Anthem_001110562                   Insys_Anthem_001110562
Insys_Anthem_001110587                   Insys_Anthem_001110587
Insys_Anthem_001110588                   Insys_Anthem_001110588
Insys_Anthem_001110589                   Insys_Anthem_001110589
Insys_Anthem_001110591                   Insys_Anthem_001110591
Insys_Anthem_001110619                   Insys_Anthem_001110619
Insys_Anthem_001110620                   Insys_Anthem_001110620
Insys_Anthem_001110687                   Insys_Anthem_001110687
Insys_Anthem_001110688                   Insys_Anthem_001110688
Insys_Anthem_001110697                   Insys_Anthem_001110697
Insys_Anthem_001110712                   Insys_Anthem_001110712
Insys_Anthem_001110718                   Insys_Anthem_001110718
Insys_Anthem_001110764                   Insys_Anthem_001110764
Insys_Anthem_001110765                   Insys_Anthem_001110765
Insys_Anthem_001110836                   Insys_Anthem_001110836
Insys_Anthem_001110837                   Insys_Anthem_001110837
Insys_Anthem_001110841                   Insys_Anthem_001110841
Insys_Anthem_001110908                   Insys_Anthem_001110908
Insys_Anthem_001110909                   Insys_Anthem_001110909
Insys_Anthem_001111065                   Insys_Anthem_001111065
Insys_Anthem_001111066                   Insys_Anthem_001111066
Insys_Anthem_001111068                   Insys_Anthem_001111068
Insys_Anthem_001111072                   Insys_Anthem_001111072
Insys_Anthem_001111074                   Insys_Anthem_001111074
Insys_Anthem_001111140                   Insys_Anthem_001111140
Insys_Anthem_001111141                   Insys_Anthem_001111141
Insys_Anthem_001111206                   Insys_Anthem_001111206
Insys_Anthem_001111207                   Insys_Anthem_001111207
Insys_Anthem_001111385                   Insys_Anthem_001111385
Insys_Anthem_001111425                   Insys_Anthem_001111425
Insys_Anthem_001111576                   Insys_Anthem_001111576

                                                    727
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 729 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001111577                   Insys_Anthem_001111577
Insys_Anthem_001111643                   Insys_Anthem_001111643
Insys_Anthem_001111652                   Insys_Anthem_001111652
Insys_Anthem_001111653                   Insys_Anthem_001111653
Insys_Anthem_001111659                   Insys_Anthem_001111659
Insys_Anthem_001111676                   Insys_Anthem_001111676
Insys_Anthem_001111764                   Insys_Anthem_001111764
Insys_Anthem_001111785                   Insys_Anthem_001111785
Insys_Anthem_001111851                   Insys_Anthem_001111851
Insys_Anthem_001112027                   Insys_Anthem_001112027
Insys_Anthem_001112034                   Insys_Anthem_001112034
Insys_Anthem_001112037                   Insys_Anthem_001112037
Insys_Anthem_001112109                   Insys_Anthem_001112109
Insys_Anthem_001112116                   Insys_Anthem_001112116
Insys_Anthem_001112117                   Insys_Anthem_001112117
Insys_Anthem_001112173                   Insys_Anthem_001112173
Insys_Anthem_001112178                   Insys_Anthem_001112178
Insys_Anthem_001112182                   Insys_Anthem_001112182
Insys_Anthem_001112208                   Insys_Anthem_001112208
Insys_Anthem_001112220                   Insys_Anthem_001112220
Insys_Anthem_001112230                   Insys_Anthem_001112230
Insys_Anthem_001112239                   Insys_Anthem_001112239
Insys_Anthem_001112264                   Insys_Anthem_001112264
Insys_Anthem_001112320                   Insys_Anthem_001112320
Insys_Anthem_001112333                   Insys_Anthem_001112333
Insys_Anthem_001112339                   Insys_Anthem_001112339
Insys_Anthem_001112370                   Insys_Anthem_001112370
Insys_Anthem_001112416                   Insys_Anthem_001112416
Insys_Anthem_001112466                   Insys_Anthem_001112466
Insys_Anthem_001112467                   Insys_Anthem_001112467
Insys_Anthem_001112468                   Insys_Anthem_001112468
Insys_Anthem_001112469                   Insys_Anthem_001112469
Insys_Anthem_001112574                   Insys_Anthem_001112574
Insys_Anthem_001112575                   Insys_Anthem_001112575
Insys_Anthem_001112576                   Insys_Anthem_001112576
Insys_Anthem_001112577                   Insys_Anthem_001112577
Insys_Anthem_001112578                   Insys_Anthem_001112578
Insys_Anthem_001112579                   Insys_Anthem_001112579
Insys_Anthem_001112580                   Insys_Anthem_001112580
Insys_Anthem_001112581                   Insys_Anthem_001112581
Insys_Anthem_001112649                   Insys_Anthem_001112649
Insys_Anthem_001112668                   Insys_Anthem_001112668
Insys_Anthem_001112669                   Insys_Anthem_001112669
Insys_Anthem_001112686                   Insys_Anthem_001112686
Insys_Anthem_001112689                   Insys_Anthem_001112689
Insys_Anthem_001112690                   Insys_Anthem_001112690
Insys_Anthem_001112768                   Insys_Anthem_001112768

                                                    728
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 730 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001112769                   Insys_Anthem_001112769
Insys_Anthem_001112795                   Insys_Anthem_001112795
Insys_Anthem_001112796                   Insys_Anthem_001112796
Insys_Anthem_001112834                   Insys_Anthem_001112834
Insys_Anthem_001112835                   Insys_Anthem_001112835
Insys_Anthem_001112958                   Insys_Anthem_001112958
Insys_Anthem_001112980                   Insys_Anthem_001112980
Insys_Anthem_001112985                   Insys_Anthem_001112985
Insys_Anthem_001113004                   Insys_Anthem_001113004
Insys_Anthem_001113030                   Insys_Anthem_001113030
Insys_Anthem_001113044                   Insys_Anthem_001113044
Insys_Anthem_001113045                   Insys_Anthem_001113045
Insys_Anthem_001113050                   Insys_Anthem_001113050
Insys_Anthem_001113051                   Insys_Anthem_001113051
Insys_Anthem_001113052                   Insys_Anthem_001113052
Insys_Anthem_001113055                   Insys_Anthem_001113055
Insys_Anthem_001113056                   Insys_Anthem_001113056
Insys_Anthem_001113057                   Insys_Anthem_001113057
Insys_Anthem_001113076                   Insys_Anthem_001113076
Insys_Anthem_001113077                   Insys_Anthem_001113077
Insys_Anthem_001113184                   Insys_Anthem_001113184
Insys_Anthem_001113249                   Insys_Anthem_001113249
Insys_Anthem_001113283                   Insys_Anthem_001113283
Insys_Anthem_001113287                   Insys_Anthem_001113287
Insys_Anthem_001113497                   Insys_Anthem_001113497
Insys_Anthem_001113502                   Insys_Anthem_001113502
Insys_Anthem_001113521                   Insys_Anthem_001113521
Insys_Anthem_001113631                   Insys_Anthem_001113631
Insys_Anthem_001113633                   Insys_Anthem_001113633
Insys_Anthem_001113776                   Insys_Anthem_001113776
Insys_Anthem_001113777                   Insys_Anthem_001113777
Insys_Anthem_001113806                   Insys_Anthem_001113806
Insys_Anthem_001114086                   Insys_Anthem_001114086
Insys_Anthem_001114087                   Insys_Anthem_001114087
Insys_Anthem_001114096                   Insys_Anthem_001114096
Insys_Anthem_001114097                   Insys_Anthem_001114097
Insys_Anthem_001114098                   Insys_Anthem_001114098
Insys_Anthem_001114099                   Insys_Anthem_001114099
Insys_Anthem_001114100                   Insys_Anthem_001114100
Insys_Anthem_001114101                   Insys_Anthem_001114101
Insys_Anthem_001114102                   Insys_Anthem_001114102
Insys_Anthem_001114103                   Insys_Anthem_001114103
Insys_Anthem_001114104                   Insys_Anthem_001114104
Insys_Anthem_001114105                   Insys_Anthem_001114105
Insys_Anthem_001114160                   Insys_Anthem_001114160
Insys_Anthem_001114164                   Insys_Anthem_001114164
Insys_Anthem_001114176                   Insys_Anthem_001114176

                                                    729
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 731 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001114337                   Insys_Anthem_001114337
Insys_Anthem_001114338                   Insys_Anthem_001114338
Insys_Anthem_001114339                   Insys_Anthem_001114339
Insys_Anthem_001114340                   Insys_Anthem_001114340
Insys_Anthem_001114341                   Insys_Anthem_001114341
Insys_Anthem_001114342                   Insys_Anthem_001114342
Insys_Anthem_001114343                   Insys_Anthem_001114343
Insys_Anthem_001114344                   Insys_Anthem_001114344
Insys_Anthem_001114345                   Insys_Anthem_001114345
Insys_Anthem_001114346                   Insys_Anthem_001114346
Insys_Anthem_001114347                   Insys_Anthem_001114347
Insys_Anthem_001114348                   Insys_Anthem_001114348
Insys_Anthem_001114349                   Insys_Anthem_001114349
Insys_Anthem_001114350                   Insys_Anthem_001114350
Insys_Anthem_001114351                   Insys_Anthem_001114351
Insys_Anthem_001114352                   Insys_Anthem_001114352
Insys_Anthem_001114353                   Insys_Anthem_001114353
Insys_Anthem_001114354                   Insys_Anthem_001114354
Insys_Anthem_001114355                   Insys_Anthem_001114355
Insys_Anthem_001114356                   Insys_Anthem_001114356
Insys_Anthem_001114385                   Insys_Anthem_001114385
Insys_Anthem_001114399                   Insys_Anthem_001114399
Insys_Anthem_001114400                   Insys_Anthem_001114400
Insys_Anthem_001114552                   Insys_Anthem_001114552
Insys_Anthem_001114553                   Insys_Anthem_001114553
Insys_Anthem_001114556                   Insys_Anthem_001114556
Insys_Anthem_001114557                   Insys_Anthem_001114557
Insys_Anthem_001114558                   Insys_Anthem_001114558
Insys_Anthem_001114559                   Insys_Anthem_001114559
Insys_Anthem_001114560                   Insys_Anthem_001114560
Insys_Anthem_001114561                   Insys_Anthem_001114561
Insys_Anthem_001114562                   Insys_Anthem_001114562
Insys_Anthem_001114563                   Insys_Anthem_001114563
Insys_Anthem_001114564                   Insys_Anthem_001114564
Insys_Anthem_001114565                   Insys_Anthem_001114565
Insys_Anthem_001114566                   Insys_Anthem_001114566
Insys_Anthem_001114567                   Insys_Anthem_001114567
Insys_Anthem_001114569                   Insys_Anthem_001114569
Insys_Anthem_001114570                   Insys_Anthem_001114570
Insys_Anthem_001114571                   Insys_Anthem_001114571
Insys_Anthem_001114572                   Insys_Anthem_001114572
Insys_Anthem_001114591                   Insys_Anthem_001114591
Insys_Anthem_001114630                   Insys_Anthem_001114630
Insys_Anthem_001114789                   Insys_Anthem_001114789
Insys_Anthem_001114790                   Insys_Anthem_001114790
Insys_Anthem_001114791                   Insys_Anthem_001114791
Insys_Anthem_001114792                   Insys_Anthem_001114792

                                                    730
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 732 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001114793                   Insys_Anthem_001114793
Insys_Anthem_001114794                   Insys_Anthem_001114794
Insys_Anthem_001114795                   Insys_Anthem_001114795
Insys_Anthem_001114796                   Insys_Anthem_001114796
Insys_Anthem_001114797                   Insys_Anthem_001114797
Insys_Anthem_001114798                   Insys_Anthem_001114798
Insys_Anthem_001114799                   Insys_Anthem_001114799
Insys_Anthem_001114800                   Insys_Anthem_001114800
Insys_Anthem_001114801                   Insys_Anthem_001114801
Insys_Anthem_001114802                   Insys_Anthem_001114802
Insys_Anthem_001114803                   Insys_Anthem_001114803
Insys_Anthem_001114804                   Insys_Anthem_001114804
Insys_Anthem_001114805                   Insys_Anthem_001114805
Insys_Anthem_001114806                   Insys_Anthem_001114806
Insys_Anthem_001114818                   Insys_Anthem_001114818
Insys_Anthem_001114825                   Insys_Anthem_001114825
Insys_Anthem_001114845                   Insys_Anthem_001114845
Insys_Anthem_001114850                   Insys_Anthem_001114850
Insys_Anthem_001115002                   Insys_Anthem_001115002
Insys_Anthem_001115003                   Insys_Anthem_001115003
Insys_Anthem_001115012                   Insys_Anthem_001115012
Insys_Anthem_001115013                   Insys_Anthem_001115013
Insys_Anthem_001115014                   Insys_Anthem_001115014
Insys_Anthem_001115015                   Insys_Anthem_001115015
Insys_Anthem_001115016                   Insys_Anthem_001115016
Insys_Anthem_001115017                   Insys_Anthem_001115017
Insys_Anthem_001115018                   Insys_Anthem_001115018
Insys_Anthem_001115019                   Insys_Anthem_001115019
Insys_Anthem_001115020                   Insys_Anthem_001115020
Insys_Anthem_001115021                   Insys_Anthem_001115021
Insys_Anthem_001115022                   Insys_Anthem_001115022
Insys_Anthem_001115023                   Insys_Anthem_001115023
Insys_Anthem_001115024                   Insys_Anthem_001115024
Insys_Anthem_001115025                   Insys_Anthem_001115025
Insys_Anthem_001115026                   Insys_Anthem_001115026
Insys_Anthem_001115027                   Insys_Anthem_001115027
Insys_Anthem_001115036                   Insys_Anthem_001115036
Insys_Anthem_001115037                   Insys_Anthem_001115037
Insys_Anthem_001115046                   Insys_Anthem_001115046
Insys_Anthem_001115047                   Insys_Anthem_001115047
Insys_Anthem_001115048                   Insys_Anthem_001115048
Insys_Anthem_001115091                   Insys_Anthem_001115091
Insys_Anthem_001115103                   Insys_Anthem_001115103
Insys_Anthem_001115124                   Insys_Anthem_001115124
Insys_Anthem_001115125                   Insys_Anthem_001115125
Insys_Anthem_001115282                   Insys_Anthem_001115282
Insys_Anthem_001115283                   Insys_Anthem_001115283

                                                    731
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 733 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001115284                   Insys_Anthem_001115284
Insys_Anthem_001115285                   Insys_Anthem_001115285
Insys_Anthem_001115286                   Insys_Anthem_001115286
Insys_Anthem_001115287                   Insys_Anthem_001115287
Insys_Anthem_001115288                   Insys_Anthem_001115288
Insys_Anthem_001115289                   Insys_Anthem_001115289
Insys_Anthem_001115290                   Insys_Anthem_001115290
Insys_Anthem_001115291                   Insys_Anthem_001115291
Insys_Anthem_001115292                   Insys_Anthem_001115292
Insys_Anthem_001115293                   Insys_Anthem_001115293
Insys_Anthem_001115294                   Insys_Anthem_001115294
Insys_Anthem_001115295                   Insys_Anthem_001115295
Insys_Anthem_001115296                   Insys_Anthem_001115296
Insys_Anthem_001115297                   Insys_Anthem_001115297
Insys_Anthem_001115298                   Insys_Anthem_001115298
Insys_Anthem_001115299                   Insys_Anthem_001115299
Insys_Anthem_001115319                   Insys_Anthem_001115319
Insys_Anthem_001115329                   Insys_Anthem_001115329
Insys_Anthem_001115476                   Insys_Anthem_001115476
Insys_Anthem_001115477                   Insys_Anthem_001115477
Insys_Anthem_001115484                   Insys_Anthem_001115484
Insys_Anthem_001115485                   Insys_Anthem_001115485
Insys_Anthem_001115486                   Insys_Anthem_001115486
Insys_Anthem_001115487                   Insys_Anthem_001115487
Insys_Anthem_001115488                   Insys_Anthem_001115488
Insys_Anthem_001115489                   Insys_Anthem_001115489
Insys_Anthem_001115490                   Insys_Anthem_001115490
Insys_Anthem_001115491                   Insys_Anthem_001115491
Insys_Anthem_001115492                   Insys_Anthem_001115492
Insys_Anthem_001115493                   Insys_Anthem_001115493
Insys_Anthem_001115494                   Insys_Anthem_001115494
Insys_Anthem_001115495                   Insys_Anthem_001115495
Insys_Anthem_001115496                   Insys_Anthem_001115496
Insys_Anthem_001115497                   Insys_Anthem_001115497
Insys_Anthem_001115498                   Insys_Anthem_001115498
Insys_Anthem_001115499                   Insys_Anthem_001115499
Insys_Anthem_001115505                   Insys_Anthem_001115505
Insys_Anthem_001115519                   Insys_Anthem_001115519
Insys_Anthem_001115535                   Insys_Anthem_001115535
Insys_Anthem_001115536                   Insys_Anthem_001115536
Insys_Anthem_001115542                   Insys_Anthem_001115542
Insys_Anthem_001115543                   Insys_Anthem_001115543
Insys_Anthem_001115545                   Insys_Anthem_001115545
Insys_Anthem_001115556                   Insys_Anthem_001115556
Insys_Anthem_001115713                   Insys_Anthem_001115713
Insys_Anthem_001115714                   Insys_Anthem_001115714
Insys_Anthem_001115715                   Insys_Anthem_001115715

                                                    732
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 734 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001115716                   Insys_Anthem_001115716
Insys_Anthem_001115717                   Insys_Anthem_001115717
Insys_Anthem_001115718                   Insys_Anthem_001115718
Insys_Anthem_001115719                   Insys_Anthem_001115719
Insys_Anthem_001115720                   Insys_Anthem_001115720
Insys_Anthem_001115721                   Insys_Anthem_001115721
Insys_Anthem_001115722                   Insys_Anthem_001115722
Insys_Anthem_001115723                   Insys_Anthem_001115723
Insys_Anthem_001115724                   Insys_Anthem_001115724
Insys_Anthem_001115725                   Insys_Anthem_001115725
Insys_Anthem_001115726                   Insys_Anthem_001115726
Insys_Anthem_001115727                   Insys_Anthem_001115727
Insys_Anthem_001115728                   Insys_Anthem_001115728
Insys_Anthem_001115729                   Insys_Anthem_001115729
Insys_Anthem_001115730                   Insys_Anthem_001115730
Insys_Anthem_001115738                   Insys_Anthem_001115738
Insys_Anthem_001115915                   Insys_Anthem_001115915
Insys_Anthem_001115916                   Insys_Anthem_001115916
Insys_Anthem_001115917                   Insys_Anthem_001115917
Insys_Anthem_001115918                   Insys_Anthem_001115918
Insys_Anthem_001115919                   Insys_Anthem_001115919
Insys_Anthem_001115920                   Insys_Anthem_001115920
Insys_Anthem_001115921                   Insys_Anthem_001115921
Insys_Anthem_001115922                   Insys_Anthem_001115922
Insys_Anthem_001115923                   Insys_Anthem_001115923
Insys_Anthem_001115924                   Insys_Anthem_001115924
Insys_Anthem_001115925                   Insys_Anthem_001115925
Insys_Anthem_001115926                   Insys_Anthem_001115926
Insys_Anthem_001115927                   Insys_Anthem_001115927
Insys_Anthem_001115928                   Insys_Anthem_001115928
Insys_Anthem_001115929                   Insys_Anthem_001115929
Insys_Anthem_001115930                   Insys_Anthem_001115930
Insys_Anthem_001115931                   Insys_Anthem_001115931
Insys_Anthem_001115932                   Insys_Anthem_001115932
Insys_Anthem_001116164                   Insys_Anthem_001116164
Insys_Anthem_001116165                   Insys_Anthem_001116165
Insys_Anthem_001116166                   Insys_Anthem_001116166
Insys_Anthem_001116167                   Insys_Anthem_001116167
Insys_Anthem_001116168                   Insys_Anthem_001116168
Insys_Anthem_001116169                   Insys_Anthem_001116169
Insys_Anthem_001116170                   Insys_Anthem_001116170
Insys_Anthem_001116171                   Insys_Anthem_001116171
Insys_Anthem_001116172                   Insys_Anthem_001116172
Insys_Anthem_001116173                   Insys_Anthem_001116173
Insys_Anthem_001116174                   Insys_Anthem_001116174
Insys_Anthem_001116175                   Insys_Anthem_001116175
Insys_Anthem_001116176                   Insys_Anthem_001116176

                                                    733
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 735 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001116177                   Insys_Anthem_001116177
Insys_Anthem_001116178                   Insys_Anthem_001116178
Insys_Anthem_001116179                   Insys_Anthem_001116179
Insys_Anthem_001116180                   Insys_Anthem_001116180
Insys_Anthem_001116181                   Insys_Anthem_001116181
Insys_Anthem_001116477                   Insys_Anthem_001116477
Insys_Anthem_001116478                   Insys_Anthem_001116478
Insys_Anthem_001116479                   Insys_Anthem_001116479
Insys_Anthem_001116480                   Insys_Anthem_001116480
Insys_Anthem_001116481                   Insys_Anthem_001116481
Insys_Anthem_001116482                   Insys_Anthem_001116482
Insys_Anthem_001116483                   Insys_Anthem_001116483
Insys_Anthem_001116484                   Insys_Anthem_001116484
Insys_Anthem_001116485                   Insys_Anthem_001116485
Insys_Anthem_001116486                   Insys_Anthem_001116486
Insys_Anthem_001116487                   Insys_Anthem_001116487
Insys_Anthem_001116488                   Insys_Anthem_001116488
Insys_Anthem_001116489                   Insys_Anthem_001116489
Insys_Anthem_001116490                   Insys_Anthem_001116490
Insys_Anthem_001116491                   Insys_Anthem_001116491
Insys_Anthem_001116492                   Insys_Anthem_001116492
Insys_Anthem_001116495                   Insys_Anthem_001116495
Insys_Anthem_001116496                   Insys_Anthem_001116496
Insys_Anthem_001116553                   Insys_Anthem_001116553
Insys_Anthem_001116570                   Insys_Anthem_001116570
Insys_Anthem_001116573                   Insys_Anthem_001116573
Insys_Anthem_001116746                   Insys_Anthem_001116746
Insys_Anthem_001116747                   Insys_Anthem_001116747
Insys_Anthem_001116754                   Insys_Anthem_001116754
Insys_Anthem_001116755                   Insys_Anthem_001116755
Insys_Anthem_001116756                   Insys_Anthem_001116756
Insys_Anthem_001116757                   Insys_Anthem_001116757
Insys_Anthem_001116758                   Insys_Anthem_001116758
Insys_Anthem_001116759                   Insys_Anthem_001116759
Insys_Anthem_001116760                   Insys_Anthem_001116760
Insys_Anthem_001116761                   Insys_Anthem_001116761
Insys_Anthem_001116762                   Insys_Anthem_001116762
Insys_Anthem_001116763                   Insys_Anthem_001116763
Insys_Anthem_001116764                   Insys_Anthem_001116764
Insys_Anthem_001116765                   Insys_Anthem_001116765
Insys_Anthem_001116766                   Insys_Anthem_001116766
Insys_Anthem_001116767                   Insys_Anthem_001116767
Insys_Anthem_001116768                   Insys_Anthem_001116768
Insys_Anthem_001116769                   Insys_Anthem_001116769
Insys_Anthem_001116846                   Insys_Anthem_001116846
Insys_Anthem_001116878                   Insys_Anthem_001116878
Insys_Anthem_001116881                   Insys_Anthem_001116881

                                                    734
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 736 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001117070                   Insys_Anthem_001117070
Insys_Anthem_001117071                   Insys_Anthem_001117071
Insys_Anthem_001117072                   Insys_Anthem_001117072
Insys_Anthem_001117073                   Insys_Anthem_001117073
Insys_Anthem_001117074                   Insys_Anthem_001117074
Insys_Anthem_001117075                   Insys_Anthem_001117075
Insys_Anthem_001117076                   Insys_Anthem_001117076
Insys_Anthem_001117077                   Insys_Anthem_001117077
Insys_Anthem_001117078                   Insys_Anthem_001117078
Insys_Anthem_001117079                   Insys_Anthem_001117079
Insys_Anthem_001117080                   Insys_Anthem_001117080
Insys_Anthem_001117081                   Insys_Anthem_001117081
Insys_Anthem_001117082                   Insys_Anthem_001117082
Insys_Anthem_001117083                   Insys_Anthem_001117083
Insys_Anthem_001117084                   Insys_Anthem_001117084
Insys_Anthem_001117085                   Insys_Anthem_001117085
Insys_Anthem_001117086                   Insys_Anthem_001117086
Insys_Anthem_001117087                   Insys_Anthem_001117087
Insys_Anthem_001117121                   Insys_Anthem_001117121
Insys_Anthem_001117168                   Insys_Anthem_001117168
Insys_Anthem_001117208                   Insys_Anthem_001117208
Insys_Anthem_001117209                   Insys_Anthem_001117209
Insys_Anthem_001117210                   Insys_Anthem_001117210
Insys_Anthem_001117445                   Insys_Anthem_001117445
Insys_Anthem_001117446                   Insys_Anthem_001117446
Insys_Anthem_001117447                   Insys_Anthem_001117447
Insys_Anthem_001117448                   Insys_Anthem_001117448
Insys_Anthem_001117449                   Insys_Anthem_001117449
Insys_Anthem_001117450                   Insys_Anthem_001117450
Insys_Anthem_001117451                   Insys_Anthem_001117451
Insys_Anthem_001117452                   Insys_Anthem_001117452
Insys_Anthem_001117453                   Insys_Anthem_001117453
Insys_Anthem_001117454                   Insys_Anthem_001117454
Insys_Anthem_001117455                   Insys_Anthem_001117455
Insys_Anthem_001117456                   Insys_Anthem_001117456
Insys_Anthem_001117457                   Insys_Anthem_001117457
Insys_Anthem_001117458                   Insys_Anthem_001117458
Insys_Anthem_001117459                   Insys_Anthem_001117459
Insys_Anthem_001117460                   Insys_Anthem_001117460
Insys_Anthem_001117461                   Insys_Anthem_001117461
Insys_Anthem_001117462                   Insys_Anthem_001117462
Insys_Anthem_001117463                   Insys_Anthem_001117463
Insys_Anthem_001117464                   Insys_Anthem_001117464
Insys_Anthem_001117465                   Insys_Anthem_001117465
Insys_Anthem_001117466                   Insys_Anthem_001117466
Insys_Anthem_001117505                   Insys_Anthem_001117505
Insys_Anthem_001117513                   Insys_Anthem_001117513

                                                    735
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 737 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001117517                   Insys_Anthem_001117517
Insys_Anthem_001117518                   Insys_Anthem_001117518
Insys_Anthem_001117519                   Insys_Anthem_001117519
Insys_Anthem_001117520                   Insys_Anthem_001117520
Insys_Anthem_001117521                   Insys_Anthem_001117521
Insys_Anthem_001117522                   Insys_Anthem_001117522
Insys_Anthem_001117523                   Insys_Anthem_001117523
Insys_Anthem_001117524                   Insys_Anthem_001117524
Insys_Anthem_001117525                   Insys_Anthem_001117525
Insys_Anthem_001117526                   Insys_Anthem_001117526
Insys_Anthem_001117527                   Insys_Anthem_001117527
Insys_Anthem_001117528                   Insys_Anthem_001117528
Insys_Anthem_001117529                   Insys_Anthem_001117529
Insys_Anthem_001117530                   Insys_Anthem_001117530
Insys_Anthem_001117531                   Insys_Anthem_001117531
Insys_Anthem_001117532                   Insys_Anthem_001117532
Insys_Anthem_001117533                   Insys_Anthem_001117533
Insys_Anthem_001117534                   Insys_Anthem_001117534
Insys_Anthem_001117535                   Insys_Anthem_001117535
Insys_Anthem_001117536                   Insys_Anthem_001117536
Insys_Anthem_001117537                   Insys_Anthem_001117537
Insys_Anthem_001117538                   Insys_Anthem_001117538
Insys_Anthem_001117539                   Insys_Anthem_001117539
Insys_Anthem_001117540                   Insys_Anthem_001117540
Insys_Anthem_001117541                   Insys_Anthem_001117541
Insys_Anthem_001117542                   Insys_Anthem_001117542
Insys_Anthem_001117543                   Insys_Anthem_001117543
Insys_Anthem_001117544                   Insys_Anthem_001117544
Insys_Anthem_001117545                   Insys_Anthem_001117545
Insys_Anthem_001117546                   Insys_Anthem_001117546
Insys_Anthem_001117547                   Insys_Anthem_001117547
Insys_Anthem_001117548                   Insys_Anthem_001117548
Insys_Anthem_001117549                   Insys_Anthem_001117549
Insys_Anthem_001117550                   Insys_Anthem_001117550
Insys_Anthem_001117551                   Insys_Anthem_001117551
Insys_Anthem_001117552                   Insys_Anthem_001117552
Insys_Anthem_001117553                   Insys_Anthem_001117553
Insys_Anthem_001117554                   Insys_Anthem_001117554
Insys_Anthem_001117555                   Insys_Anthem_001117555
Insys_Anthem_001117556                   Insys_Anthem_001117556
Insys_Anthem_001117557                   Insys_Anthem_001117557
Insys_Anthem_001117558                   Insys_Anthem_001117558
Insys_Anthem_001117856                   Insys_Anthem_001117856
Insys_Anthem_001117857                   Insys_Anthem_001117857
Insys_Anthem_001117933                   Insys_Anthem_001117933
Insys_Anthem_001117980                   Insys_Anthem_001117980
Insys_Anthem_001117983                   Insys_Anthem_001117983

                                                    736
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 738 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001117990                   Insys_Anthem_001117990
Insys_Anthem_001117992                   Insys_Anthem_001117992
Insys_Anthem_001117996                   Insys_Anthem_001117996
Insys_Anthem_001118003                   Insys_Anthem_001118003
Insys_Anthem_001118242                   Insys_Anthem_001118242
Insys_Anthem_001118510                   Insys_Anthem_001118510
Insys_Anthem_001118511                   Insys_Anthem_001118511
Insys_Anthem_001118512                   Insys_Anthem_001118512
Insys_Anthem_001118513                   Insys_Anthem_001118513
Insys_Anthem_001118514                   Insys_Anthem_001118514
Insys_Anthem_001118515                   Insys_Anthem_001118515
Insys_Anthem_001118516                   Insys_Anthem_001118516
Insys_Anthem_001118517                   Insys_Anthem_001118517
Insys_Anthem_001118518                   Insys_Anthem_001118518
Insys_Anthem_001118519                   Insys_Anthem_001118519
Insys_Anthem_001118520                   Insys_Anthem_001118520
Insys_Anthem_001118521                   Insys_Anthem_001118521
Insys_Anthem_001118522                   Insys_Anthem_001118522
Insys_Anthem_001118523                   Insys_Anthem_001118523
Insys_Anthem_001118524                   Insys_Anthem_001118524
Insys_Anthem_001118525                   Insys_Anthem_001118525
Insys_Anthem_001118526                   Insys_Anthem_001118526
Insys_Anthem_001118527                   Insys_Anthem_001118527
Insys_Anthem_001118528                   Insys_Anthem_001118528
Insys_Anthem_001118529                   Insys_Anthem_001118529
Insys_Anthem_001118530                   Insys_Anthem_001118530
Insys_Anthem_001118531                   Insys_Anthem_001118531
Insys_Anthem_001118681                   Insys_Anthem_001118681
Insys_Anthem_001118698                   Insys_Anthem_001118698
Insys_Anthem_001118712                   Insys_Anthem_001118712
Insys_Anthem_001118734                   Insys_Anthem_001118734
Insys_Anthem_001119106                   Insys_Anthem_001119106
Insys_Anthem_001119107                   Insys_Anthem_001119107
Insys_Anthem_001119108                   Insys_Anthem_001119108
Insys_Anthem_001119109                   Insys_Anthem_001119109
Insys_Anthem_001119110                   Insys_Anthem_001119110
Insys_Anthem_001119111                   Insys_Anthem_001119111
Insys_Anthem_001119112                   Insys_Anthem_001119112
Insys_Anthem_001119113                   Insys_Anthem_001119113
Insys_Anthem_001119114                   Insys_Anthem_001119114
Insys_Anthem_001119115                   Insys_Anthem_001119115
Insys_Anthem_001119116                   Insys_Anthem_001119116
Insys_Anthem_001119117                   Insys_Anthem_001119117
Insys_Anthem_001119118                   Insys_Anthem_001119118
Insys_Anthem_001119119                   Insys_Anthem_001119119
Insys_Anthem_001119120                   Insys_Anthem_001119120
Insys_Anthem_001119121                   Insys_Anthem_001119121

                                                    737
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 739 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001119122                   Insys_Anthem_001119122
Insys_Anthem_001119123                   Insys_Anthem_001119123
Insys_Anthem_001119124                   Insys_Anthem_001119124
Insys_Anthem_001119125                   Insys_Anthem_001119125
Insys_Anthem_001119126                   Insys_Anthem_001119126
Insys_Anthem_001119127                   Insys_Anthem_001119127
Insys_Anthem_001119145                   Insys_Anthem_001119145
Insys_Anthem_001119213                   Insys_Anthem_001119213
Insys_Anthem_001119261                   Insys_Anthem_001119261
Insys_Anthem_001119269                   Insys_Anthem_001119269
Insys_Anthem_001119270                   Insys_Anthem_001119270
Insys_Anthem_001119271                   Insys_Anthem_001119271
Insys_Anthem_001119272                   Insys_Anthem_001119272
Insys_Anthem_001119273                   Insys_Anthem_001119273
Insys_Anthem_001119274                   Insys_Anthem_001119274
Insys_Anthem_001119275                   Insys_Anthem_001119275
Insys_Anthem_001119276                   Insys_Anthem_001119276
Insys_Anthem_001119277                   Insys_Anthem_001119277
Insys_Anthem_001119278                   Insys_Anthem_001119278
Insys_Anthem_001119279                   Insys_Anthem_001119279
Insys_Anthem_001119280                   Insys_Anthem_001119280
Insys_Anthem_001119281                   Insys_Anthem_001119281
Insys_Anthem_001119282                   Insys_Anthem_001119282
Insys_Anthem_001119283                   Insys_Anthem_001119283
Insys_Anthem_001119284                   Insys_Anthem_001119284
Insys_Anthem_001119285                   Insys_Anthem_001119285
Insys_Anthem_001119286                   Insys_Anthem_001119286
Insys_Anthem_001119287                   Insys_Anthem_001119287
Insys_Anthem_001119288                   Insys_Anthem_001119288
Insys_Anthem_001119289                   Insys_Anthem_001119289
Insys_Anthem_001119290                   Insys_Anthem_001119290
Insys_Anthem_001119291                   Insys_Anthem_001119291
Insys_Anthem_001119292                   Insys_Anthem_001119292
Insys_Anthem_001119293                   Insys_Anthem_001119293
Insys_Anthem_001119294                   Insys_Anthem_001119294
Insys_Anthem_001119295                   Insys_Anthem_001119295
Insys_Anthem_001119296                   Insys_Anthem_001119296
Insys_Anthem_001119297                   Insys_Anthem_001119297
Insys_Anthem_001119298                   Insys_Anthem_001119298
Insys_Anthem_001119299                   Insys_Anthem_001119299
Insys_Anthem_001119300                   Insys_Anthem_001119300
Insys_Anthem_001119301                   Insys_Anthem_001119301
Insys_Anthem_001119302                   Insys_Anthem_001119302
Insys_Anthem_001119303                   Insys_Anthem_001119303
Insys_Anthem_001119304                   Insys_Anthem_001119304
Insys_Anthem_001119305                   Insys_Anthem_001119305
Insys_Anthem_001119306                   Insys_Anthem_001119306

                                                    738
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 740 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001119307                   Insys_Anthem_001119307
Insys_Anthem_001119308                   Insys_Anthem_001119308
Insys_Anthem_001119309                   Insys_Anthem_001119309
Insys_Anthem_001119310                   Insys_Anthem_001119310
Insys_Anthem_001119635                   Insys_Anthem_001119635
Insys_Anthem_001120000                   Insys_Anthem_001120000
Insys_Anthem_001120001                   Insys_Anthem_001120001
Insys_Anthem_001120002                   Insys_Anthem_001120002
Insys_Anthem_001120003                   Insys_Anthem_001120003
Insys_Anthem_001120004                   Insys_Anthem_001120004
Insys_Anthem_001120005                   Insys_Anthem_001120005
Insys_Anthem_001120006                   Insys_Anthem_001120006
Insys_Anthem_001120007                   Insys_Anthem_001120007
Insys_Anthem_001120008                   Insys_Anthem_001120008
Insys_Anthem_001120009                   Insys_Anthem_001120009
Insys_Anthem_001120010                   Insys_Anthem_001120010
Insys_Anthem_001120011                   Insys_Anthem_001120011
Insys_Anthem_001120012                   Insys_Anthem_001120012
Insys_Anthem_001120013                   Insys_Anthem_001120013
Insys_Anthem_001120014                   Insys_Anthem_001120014
Insys_Anthem_001120015                   Insys_Anthem_001120015
Insys_Anthem_001120016                   Insys_Anthem_001120016
Insys_Anthem_001120017                   Insys_Anthem_001120017
Insys_Anthem_001120018                   Insys_Anthem_001120018
Insys_Anthem_001120019                   Insys_Anthem_001120019
Insys_Anthem_001120020                   Insys_Anthem_001120020
Insys_Anthem_001120021                   Insys_Anthem_001120021
Insys_Anthem_001120043                   Insys_Anthem_001120043
Insys_Anthem_001120132                   Insys_Anthem_001120132
Insys_Anthem_001120145                   Insys_Anthem_001120145
Insys_Anthem_001120310                   Insys_Anthem_001120310
Insys_Anthem_001120312                   Insys_Anthem_001120312
Insys_Anthem_001120402                   Insys_Anthem_001120402
Insys_Anthem_001120517                   Insys_Anthem_001120517
Insys_Anthem_001120524                   Insys_Anthem_001120524
Insys_Anthem_001120530                   Insys_Anthem_001120530
Insys_Anthem_001120736                   Insys_Anthem_001120736
Insys_Anthem_001120737                   Insys_Anthem_001120737
Insys_Anthem_001120738                   Insys_Anthem_001120738
Insys_Anthem_001120739                   Insys_Anthem_001120739
Insys_Anthem_001120740                   Insys_Anthem_001120740
Insys_Anthem_001120741                   Insys_Anthem_001120741
Insys_Anthem_001120742                   Insys_Anthem_001120742
Insys_Anthem_001120743                   Insys_Anthem_001120743
Insys_Anthem_001120744                   Insys_Anthem_001120744
Insys_Anthem_001120745                   Insys_Anthem_001120745
Insys_Anthem_001120746                   Insys_Anthem_001120746

                                                    739
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 741 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001120747                   Insys_Anthem_001120747
Insys_Anthem_001120748                   Insys_Anthem_001120748
Insys_Anthem_001120749                   Insys_Anthem_001120749
Insys_Anthem_001120750                   Insys_Anthem_001120750
Insys_Anthem_001120751                   Insys_Anthem_001120751
Insys_Anthem_001120752                   Insys_Anthem_001120752
Insys_Anthem_001120753                   Insys_Anthem_001120753
Insys_Anthem_001120754                   Insys_Anthem_001120754
Insys_Anthem_001120755                   Insys_Anthem_001120755
Insys_Anthem_001120756                   Insys_Anthem_001120756
Insys_Anthem_001120757                   Insys_Anthem_001120757
Insys_Anthem_001120825                   Insys_Anthem_001120825
Insys_Anthem_001120854                   Insys_Anthem_001120854
Insys_Anthem_001120913                   Insys_Anthem_001120913
Insys_Anthem_001121158                   Insys_Anthem_001121158
Insys_Anthem_001121159                   Insys_Anthem_001121159
Insys_Anthem_001121160                   Insys_Anthem_001121160
Insys_Anthem_001121161                   Insys_Anthem_001121161
Insys_Anthem_001121162                   Insys_Anthem_001121162
Insys_Anthem_001121163                   Insys_Anthem_001121163
Insys_Anthem_001121164                   Insys_Anthem_001121164
Insys_Anthem_001121165                   Insys_Anthem_001121165
Insys_Anthem_001121166                   Insys_Anthem_001121166
Insys_Anthem_001121167                   Insys_Anthem_001121167
Insys_Anthem_001121168                   Insys_Anthem_001121168
Insys_Anthem_001121169                   Insys_Anthem_001121169
Insys_Anthem_001121170                   Insys_Anthem_001121170
Insys_Anthem_001121171                   Insys_Anthem_001121171
Insys_Anthem_001121172                   Insys_Anthem_001121172
Insys_Anthem_001121173                   Insys_Anthem_001121173
Insys_Anthem_001121174                   Insys_Anthem_001121174
Insys_Anthem_001121175                   Insys_Anthem_001121175
Insys_Anthem_001121176                   Insys_Anthem_001121176
Insys_Anthem_001121177                   Insys_Anthem_001121177
Insys_Anthem_001121178                   Insys_Anthem_001121178
Insys_Anthem_001121179                   Insys_Anthem_001121179
Insys_Anthem_001121184                   Insys_Anthem_001121184
Insys_Anthem_001121199                   Insys_Anthem_001121199
Insys_Anthem_001121200                   Insys_Anthem_001121200
Insys_Anthem_001121201                   Insys_Anthem_001121201
Insys_Anthem_001121202                   Insys_Anthem_001121202
Insys_Anthem_001121203                   Insys_Anthem_001121203
Insys_Anthem_001121204                   Insys_Anthem_001121204
Insys_Anthem_001121205                   Insys_Anthem_001121205
Insys_Anthem_001121206                   Insys_Anthem_001121206
Insys_Anthem_001121207                   Insys_Anthem_001121207
Insys_Anthem_001121208                   Insys_Anthem_001121208

                                                    740
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 742 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001121209                   Insys_Anthem_001121209
Insys_Anthem_001121210                   Insys_Anthem_001121210
Insys_Anthem_001121211                   Insys_Anthem_001121211
Insys_Anthem_001121212                   Insys_Anthem_001121212
Insys_Anthem_001121213                   Insys_Anthem_001121213
Insys_Anthem_001121214                   Insys_Anthem_001121214
Insys_Anthem_001121215                   Insys_Anthem_001121215
Insys_Anthem_001121216                   Insys_Anthem_001121216
Insys_Anthem_001121217                   Insys_Anthem_001121217
Insys_Anthem_001121218                   Insys_Anthem_001121218
Insys_Anthem_001121219                   Insys_Anthem_001121219
Insys_Anthem_001121220                   Insys_Anthem_001121220
Insys_Anthem_001121221                   Insys_Anthem_001121221
Insys_Anthem_001121222                   Insys_Anthem_001121222
Insys_Anthem_001121223                   Insys_Anthem_001121223
Insys_Anthem_001121224                   Insys_Anthem_001121224
Insys_Anthem_001121225                   Insys_Anthem_001121225
Insys_Anthem_001121226                   Insys_Anthem_001121226
Insys_Anthem_001121227                   Insys_Anthem_001121227
Insys_Anthem_001121228                   Insys_Anthem_001121228
Insys_Anthem_001121229                   Insys_Anthem_001121229
Insys_Anthem_001121230                   Insys_Anthem_001121230
Insys_Anthem_001121231                   Insys_Anthem_001121231
Insys_Anthem_001121232                   Insys_Anthem_001121232
Insys_Anthem_001121233                   Insys_Anthem_001121233
Insys_Anthem_001121234                   Insys_Anthem_001121234
Insys_Anthem_001121235                   Insys_Anthem_001121235
Insys_Anthem_001121236                   Insys_Anthem_001121236
Insys_Anthem_001121237                   Insys_Anthem_001121237
Insys_Anthem_001121238                   Insys_Anthem_001121238
Insys_Anthem_001121239                   Insys_Anthem_001121239
Insys_Anthem_001121240                   Insys_Anthem_001121240
Insys_Anthem_001121241                   Insys_Anthem_001121241
Insys_Anthem_001121242                   Insys_Anthem_001121242
Insys_Anthem_001121246                   Insys_Anthem_001121246
Insys_Anthem_001121249                   Insys_Anthem_001121249
Insys_Anthem_001121723                   Insys_Anthem_001121723
Insys_Anthem_001121849                   Insys_Anthem_001121849
Insys_Anthem_001122068                   Insys_Anthem_001122068
Insys_Anthem_001122071                   Insys_Anthem_001122071
Insys_Anthem_001122627                   Insys_Anthem_001122627
Insys_Anthem_001122628                   Insys_Anthem_001122628
Insys_Anthem_001122638                   Insys_Anthem_001122638
Insys_Anthem_001122639                   Insys_Anthem_001122639
Insys_Anthem_001122640                   Insys_Anthem_001122640
Insys_Anthem_001122641                   Insys_Anthem_001122641
Insys_Anthem_001122642                   Insys_Anthem_001122642

                                                    741
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 743 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001122643                   Insys_Anthem_001122643
Insys_Anthem_001122644                   Insys_Anthem_001122644
Insys_Anthem_001122645                   Insys_Anthem_001122645
Insys_Anthem_001122646                   Insys_Anthem_001122646
Insys_Anthem_001122647                   Insys_Anthem_001122647
Insys_Anthem_001122648                   Insys_Anthem_001122648
Insys_Anthem_001122649                   Insys_Anthem_001122649
Insys_Anthem_001122650                   Insys_Anthem_001122650
Insys_Anthem_001122651                   Insys_Anthem_001122651
Insys_Anthem_001122652                   Insys_Anthem_001122652
Insys_Anthem_001122653                   Insys_Anthem_001122653
Insys_Anthem_001122654                   Insys_Anthem_001122654
Insys_Anthem_001122655                   Insys_Anthem_001122655
Insys_Anthem_001122656                   Insys_Anthem_001122656
Insys_Anthem_001122657                   Insys_Anthem_001122657
Insys_Anthem_001122674                   Insys_Anthem_001122674
Insys_Anthem_001122675                   Insys_Anthem_001122675
Insys_Anthem_001122782                   Insys_Anthem_001122782
Insys_Anthem_001122789                   Insys_Anthem_001122789
Insys_Anthem_001122790                   Insys_Anthem_001122790
Insys_Anthem_001122791                   Insys_Anthem_001122791
Insys_Anthem_001122792                   Insys_Anthem_001122792
Insys_Anthem_001122793                   Insys_Anthem_001122793
Insys_Anthem_001122794                   Insys_Anthem_001122794
Insys_Anthem_001122795                   Insys_Anthem_001122795
Insys_Anthem_001122796                   Insys_Anthem_001122796
Insys_Anthem_001122797                   Insys_Anthem_001122797
Insys_Anthem_001122798                   Insys_Anthem_001122798
Insys_Anthem_001122799                   Insys_Anthem_001122799
Insys_Anthem_001122800                   Insys_Anthem_001122800
Insys_Anthem_001122801                   Insys_Anthem_001122801
Insys_Anthem_001122802                   Insys_Anthem_001122802
Insys_Anthem_001122803                   Insys_Anthem_001122803
Insys_Anthem_001122804                   Insys_Anthem_001122804
Insys_Anthem_001122805                   Insys_Anthem_001122805
Insys_Anthem_001122806                   Insys_Anthem_001122806
Insys_Anthem_001122807                   Insys_Anthem_001122807
Insys_Anthem_001122808                   Insys_Anthem_001122808
Insys_Anthem_001122809                   Insys_Anthem_001122809
Insys_Anthem_001122810                   Insys_Anthem_001122810
Insys_Anthem_001122811                   Insys_Anthem_001122811
Insys_Anthem_001122812                   Insys_Anthem_001122812
Insys_Anthem_001122813                   Insys_Anthem_001122813
Insys_Anthem_001122814                   Insys_Anthem_001122814
Insys_Anthem_001122815                   Insys_Anthem_001122815
Insys_Anthem_001122816                   Insys_Anthem_001122816
Insys_Anthem_001122817                   Insys_Anthem_001122817

                                                    742
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 744 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001122818                   Insys_Anthem_001122818
Insys_Anthem_001122819                   Insys_Anthem_001122819
Insys_Anthem_001122820                   Insys_Anthem_001122820
Insys_Anthem_001122821                   Insys_Anthem_001122821
Insys_Anthem_001122822                   Insys_Anthem_001122822
Insys_Anthem_001122823                   Insys_Anthem_001122823
Insys_Anthem_001122824                   Insys_Anthem_001122824
Insys_Anthem_001122825                   Insys_Anthem_001122825
Insys_Anthem_001122826                   Insys_Anthem_001122826
Insys_Anthem_001122827                   Insys_Anthem_001122827
Insys_Anthem_001122828                   Insys_Anthem_001122828
Insys_Anthem_001122829                   Insys_Anthem_001122829
Insys_Anthem_001122830                   Insys_Anthem_001122830
Insys_Anthem_001122831                   Insys_Anthem_001122831
Insys_Anthem_001122832                   Insys_Anthem_001122832
Insys_Anthem_001123750                   Insys_Anthem_001123750
Insys_Anthem_001123751                   Insys_Anthem_001123751
Insys_Anthem_001123752                   Insys_Anthem_001123752
Insys_Anthem_001123753                   Insys_Anthem_001123753
Insys_Anthem_001123754                   Insys_Anthem_001123754
Insys_Anthem_001123755                   Insys_Anthem_001123755
Insys_Anthem_001123756                   Insys_Anthem_001123756
Insys_Anthem_001123757                   Insys_Anthem_001123757
Insys_Anthem_001123758                   Insys_Anthem_001123758
Insys_Anthem_001123759                   Insys_Anthem_001123759
Insys_Anthem_001123760                   Insys_Anthem_001123760
Insys_Anthem_001123761                   Insys_Anthem_001123761
Insys_Anthem_001123762                   Insys_Anthem_001123762
Insys_Anthem_001123763                   Insys_Anthem_001123763
Insys_Anthem_001123764                   Insys_Anthem_001123764
Insys_Anthem_001123765                   Insys_Anthem_001123765
Insys_Anthem_001123766                   Insys_Anthem_001123766
Insys_Anthem_001123767                   Insys_Anthem_001123767
Insys_Anthem_001123768                   Insys_Anthem_001123768
Insys_Anthem_001123769                   Insys_Anthem_001123769
Insys_Anthem_001123770                   Insys_Anthem_001123770
Insys_Anthem_001123771                   Insys_Anthem_001123771
Insys_Anthem_001123952                   Insys_Anthem_001123952
Insys_Anthem_001123995                   Insys_Anthem_001123995
Insys_Anthem_001124006                   Insys_Anthem_001124006
Insys_Anthem_001125367                   Insys_Anthem_001125367
Insys_Anthem_001125368                   Insys_Anthem_001125368
Insys_Anthem_001125369                   Insys_Anthem_001125369
Insys_Anthem_001125370                   Insys_Anthem_001125370
Insys_Anthem_001125371                   Insys_Anthem_001125371
Insys_Anthem_001125372                   Insys_Anthem_001125372
Insys_Anthem_001125373                   Insys_Anthem_001125373

                                                    743
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 745 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001125374                   Insys_Anthem_001125374
Insys_Anthem_001125375                   Insys_Anthem_001125375
Insys_Anthem_001125376                   Insys_Anthem_001125376
Insys_Anthem_001125377                   Insys_Anthem_001125377
Insys_Anthem_001125378                   Insys_Anthem_001125378
Insys_Anthem_001125379                   Insys_Anthem_001125379
Insys_Anthem_001125380                   Insys_Anthem_001125380
Insys_Anthem_001125381                   Insys_Anthem_001125381
Insys_Anthem_001125382                   Insys_Anthem_001125382
Insys_Anthem_001125383                   Insys_Anthem_001125383
Insys_Anthem_001125384                   Insys_Anthem_001125384
Insys_Anthem_001125385                   Insys_Anthem_001125385
Insys_Anthem_001125386                   Insys_Anthem_001125386
Insys_Anthem_001125387                   Insys_Anthem_001125387
Insys_Anthem_001125388                   Insys_Anthem_001125388
Insys_Anthem_001126004                   Insys_Anthem_001126004
Insys_Anthem_001126198                   Insys_Anthem_001126198
Insys_Anthem_001126199                   Insys_Anthem_001126199
Insys_Anthem_001126200                   Insys_Anthem_001126200
Insys_Anthem_001126201                   Insys_Anthem_001126201
Insys_Anthem_001126202                   Insys_Anthem_001126202
Insys_Anthem_001126203                   Insys_Anthem_001126203
Insys_Anthem_001126204                   Insys_Anthem_001126204
Insys_Anthem_001126205                   Insys_Anthem_001126205
Insys_Anthem_001126206                   Insys_Anthem_001126206
Insys_Anthem_001126207                   Insys_Anthem_001126207
Insys_Anthem_001126208                   Insys_Anthem_001126208
Insys_Anthem_001126209                   Insys_Anthem_001126209
Insys_Anthem_001126210                   Insys_Anthem_001126210
Insys_Anthem_001126211                   Insys_Anthem_001126211
Insys_Anthem_001126212                   Insys_Anthem_001126212
Insys_Anthem_001126213                   Insys_Anthem_001126213
Insys_Anthem_001126214                   Insys_Anthem_001126214
Insys_Anthem_001126215                   Insys_Anthem_001126215
Insys_Anthem_001126216                   Insys_Anthem_001126216
Insys_Anthem_001126217                   Insys_Anthem_001126217
Insys_Anthem_001126218                   Insys_Anthem_001126218
Insys_Anthem_001126219                   Insys_Anthem_001126219
Insys_Anthem_001126264                   Insys_Anthem_001126264
Insys_Anthem_001126277                   Insys_Anthem_001126277
Insys_Anthem_001126283                   Insys_Anthem_001126283
Insys_Anthem_001126523                   Insys_Anthem_001126523
Insys_Anthem_001126524                   Insys_Anthem_001126524
Insys_Anthem_001126525                   Insys_Anthem_001126525
Insys_Anthem_001126526                   Insys_Anthem_001126526
Insys_Anthem_001126527                   Insys_Anthem_001126527
Insys_Anthem_001126528                   Insys_Anthem_001126528

                                                    744
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 746 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001126529                   Insys_Anthem_001126529
Insys_Anthem_001126530                   Insys_Anthem_001126530
Insys_Anthem_001126531                   Insys_Anthem_001126531
Insys_Anthem_001126532                   Insys_Anthem_001126532
Insys_Anthem_001126533                   Insys_Anthem_001126533
Insys_Anthem_001126534                   Insys_Anthem_001126534
Insys_Anthem_001126535                   Insys_Anthem_001126535
Insys_Anthem_001126536                   Insys_Anthem_001126536
Insys_Anthem_001126537                   Insys_Anthem_001126537
Insys_Anthem_001126538                   Insys_Anthem_001126538
Insys_Anthem_001126539                   Insys_Anthem_001126539
Insys_Anthem_001126540                   Insys_Anthem_001126540
Insys_Anthem_001126541                   Insys_Anthem_001126541
Insys_Anthem_001126542                   Insys_Anthem_001126542
Insys_Anthem_001126543                   Insys_Anthem_001126543
Insys_Anthem_001126544                   Insys_Anthem_001126544
Insys_Anthem_001126545                   Insys_Anthem_001126545
Insys_Anthem_001126546                   Insys_Anthem_001126546
Insys_Anthem_001126547                   Insys_Anthem_001126547
Insys_Anthem_001126548                   Insys_Anthem_001126548
Insys_Anthem_001126549                   Insys_Anthem_001126549
Insys_Anthem_001126550                   Insys_Anthem_001126550
Insys_Anthem_001126551                   Insys_Anthem_001126551
Insys_Anthem_001126552                   Insys_Anthem_001126552
Insys_Anthem_001126553                   Insys_Anthem_001126553
Insys_Anthem_001126554                   Insys_Anthem_001126554
Insys_Anthem_001126555                   Insys_Anthem_001126555
Insys_Anthem_001126556                   Insys_Anthem_001126556
Insys_Anthem_001126557                   Insys_Anthem_001126557
Insys_Anthem_001126558                   Insys_Anthem_001126558
Insys_Anthem_001126559                   Insys_Anthem_001126559
Insys_Anthem_001126560                   Insys_Anthem_001126560
Insys_Anthem_001126561                   Insys_Anthem_001126561
Insys_Anthem_001126562                   Insys_Anthem_001126562
Insys_Anthem_001126563                   Insys_Anthem_001126563
Insys_Anthem_001126564                   Insys_Anthem_001126564
Insys_Anthem_001126565                   Insys_Anthem_001126565
Insys_Anthem_001126566                   Insys_Anthem_001126566
Insys_Anthem_001127068                   Insys_Anthem_001127068
Insys_Anthem_001127114                   Insys_Anthem_001127114
Insys_Anthem_001127161                   Insys_Anthem_001127161
Insys_Anthem_001127175                   Insys_Anthem_001127175
Insys_Anthem_001127378                   Insys_Anthem_001127378
Insys_Anthem_001127379                   Insys_Anthem_001127379
Insys_Anthem_001127380                   Insys_Anthem_001127380
Insys_Anthem_001127381                   Insys_Anthem_001127381
Insys_Anthem_001127382                   Insys_Anthem_001127382

                                                    745
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 747 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001127383                   Insys_Anthem_001127383
Insys_Anthem_001127384                   Insys_Anthem_001127384
Insys_Anthem_001127385                   Insys_Anthem_001127385
Insys_Anthem_001127386                   Insys_Anthem_001127386
Insys_Anthem_001127387                   Insys_Anthem_001127387
Insys_Anthem_001127388                   Insys_Anthem_001127388
Insys_Anthem_001127389                   Insys_Anthem_001127389
Insys_Anthem_001127390                   Insys_Anthem_001127390
Insys_Anthem_001127391                   Insys_Anthem_001127391
Insys_Anthem_001127392                   Insys_Anthem_001127392
Insys_Anthem_001127393                   Insys_Anthem_001127393
Insys_Anthem_001127394                   Insys_Anthem_001127394
Insys_Anthem_001127395                   Insys_Anthem_001127395
Insys_Anthem_001127396                   Insys_Anthem_001127396
Insys_Anthem_001127397                   Insys_Anthem_001127397
Insys_Anthem_001127398                   Insys_Anthem_001127398
Insys_Anthem_001127399                   Insys_Anthem_001127399
Insys_Anthem_001127420                   Insys_Anthem_001127420
Insys_Anthem_001127723                   Insys_Anthem_001127723
Insys_Anthem_001127746                   Insys_Anthem_001127746
Insys_Anthem_001127768                   Insys_Anthem_001127768
Insys_Anthem_001127781                   Insys_Anthem_001127781
Insys_Anthem_001127835                   Insys_Anthem_001127835
Insys_Anthem_001127842                   Insys_Anthem_001127842
Insys_Anthem_001127881                   Insys_Anthem_001127881
Insys_Anthem_001127883                   Insys_Anthem_001127883
Insys_Anthem_001127932                   Insys_Anthem_001127932
Insys_Anthem_001128189                   Insys_Anthem_001128189
Insys_Anthem_001128190                   Insys_Anthem_001128190
Insys_Anthem_001128191                   Insys_Anthem_001128191
Insys_Anthem_001128192                   Insys_Anthem_001128192
Insys_Anthem_001128193                   Insys_Anthem_001128193
Insys_Anthem_001128194                   Insys_Anthem_001128194
Insys_Anthem_001128195                   Insys_Anthem_001128195
Insys_Anthem_001128196                   Insys_Anthem_001128196
Insys_Anthem_001128224                   Insys_Anthem_001128224
Insys_Anthem_001128225                   Insys_Anthem_001128225
Insys_Anthem_001128226                   Insys_Anthem_001128226
Insys_Anthem_001128227                   Insys_Anthem_001128227
Insys_Anthem_001128228                   Insys_Anthem_001128228
Insys_Anthem_001128229                   Insys_Anthem_001128229
Insys_Anthem_001128230                   Insys_Anthem_001128230
Insys_Anthem_001128231                   Insys_Anthem_001128231
Insys_Anthem_001128232                   Insys_Anthem_001128232
Insys_Anthem_001128233                   Insys_Anthem_001128233
Insys_Anthem_001128234                   Insys_Anthem_001128234
Insys_Anthem_001128235                   Insys_Anthem_001128235

                                                    746
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 748 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001128236                   Insys_Anthem_001128236
Insys_Anthem_001128237                   Insys_Anthem_001128237
Insys_Anthem_001128558                   Insys_Anthem_001128558
Insys_Anthem_001128599                   Insys_Anthem_001128599
Insys_Anthem_001128600                   Insys_Anthem_001128600
Insys_Anthem_001128601                   Insys_Anthem_001128601
Insys_Anthem_001128602                   Insys_Anthem_001128602
Insys_Anthem_001128603                   Insys_Anthem_001128603
Insys_Anthem_001128604                   Insys_Anthem_001128604
Insys_Anthem_001128605                   Insys_Anthem_001128605
Insys_Anthem_001128606                   Insys_Anthem_001128606
Insys_Anthem_001128607                   Insys_Anthem_001128607
Insys_Anthem_001128608                   Insys_Anthem_001128608
Insys_Anthem_001128609                   Insys_Anthem_001128609
Insys_Anthem_001128610                   Insys_Anthem_001128610
Insys_Anthem_001128611                   Insys_Anthem_001128611
Insys_Anthem_001128612                   Insys_Anthem_001128612
Insys_Anthem_001128613                   Insys_Anthem_001128613
Insys_Anthem_001128614                   Insys_Anthem_001128614
Insys_Anthem_001128615                   Insys_Anthem_001128615
Insys_Anthem_001128616                   Insys_Anthem_001128616
Insys_Anthem_001128617                   Insys_Anthem_001128617
Insys_Anthem_001128618                   Insys_Anthem_001128618
Insys_Anthem_001128619                   Insys_Anthem_001128619
Insys_Anthem_001128620                   Insys_Anthem_001128620
Insys_Anthem_001128621                   Insys_Anthem_001128621
Insys_Anthem_001128622                   Insys_Anthem_001128622
Insys_Anthem_001128623                   Insys_Anthem_001128623
Insys_Anthem_001128624                   Insys_Anthem_001128624
Insys_Anthem_001128625                   Insys_Anthem_001128625
Insys_Anthem_001128626                   Insys_Anthem_001128626
Insys_Anthem_001128627                   Insys_Anthem_001128627
Insys_Anthem_001128628                   Insys_Anthem_001128628
Insys_Anthem_001128629                   Insys_Anthem_001128629
Insys_Anthem_001128630                   Insys_Anthem_001128630
Insys_Anthem_001128631                   Insys_Anthem_001128631
Insys_Anthem_001128632                   Insys_Anthem_001128632
Insys_Anthem_001128633                   Insys_Anthem_001128633
Insys_Anthem_001128634                   Insys_Anthem_001128634
Insys_Anthem_001128635                   Insys_Anthem_001128635
Insys_Anthem_001128636                   Insys_Anthem_001128636
Insys_Anthem_001128637                   Insys_Anthem_001128637
Insys_Anthem_001128638                   Insys_Anthem_001128638
Insys_Anthem_001128639                   Insys_Anthem_001128639
Insys_Anthem_001128640                   Insys_Anthem_001128640
Insys_Anthem_001128641                   Insys_Anthem_001128641
Insys_Anthem_001128642                   Insys_Anthem_001128642

                                                    747
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 749 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001129101                   Insys_Anthem_001129101
Insys_Anthem_001129102                   Insys_Anthem_001129102
Insys_Anthem_001129103                   Insys_Anthem_001129103
Insys_Anthem_001129104                   Insys_Anthem_001129104
Insys_Anthem_001129105                   Insys_Anthem_001129105
Insys_Anthem_001129106                   Insys_Anthem_001129106
Insys_Anthem_001129107                   Insys_Anthem_001129107
Insys_Anthem_001129108                   Insys_Anthem_001129108
Insys_Anthem_001129109                   Insys_Anthem_001129109
Insys_Anthem_001129110                   Insys_Anthem_001129110
Insys_Anthem_001129111                   Insys_Anthem_001129111
Insys_Anthem_001129112                   Insys_Anthem_001129112
Insys_Anthem_001129113                   Insys_Anthem_001129113
Insys_Anthem_001129114                   Insys_Anthem_001129114
Insys_Anthem_001129115                   Insys_Anthem_001129115
Insys_Anthem_001129116                   Insys_Anthem_001129116
Insys_Anthem_001129117                   Insys_Anthem_001129117
Insys_Anthem_001129118                   Insys_Anthem_001129118
Insys_Anthem_001129119                   Insys_Anthem_001129119
Insys_Anthem_001129120                   Insys_Anthem_001129120
Insys_Anthem_001129121                   Insys_Anthem_001129121
Insys_Anthem_001129122                   Insys_Anthem_001129122
Insys_Anthem_001129242                   Insys_Anthem_001129242
Insys_Anthem_001129243                   Insys_Anthem_001129243
Insys_Anthem_001129257                   Insys_Anthem_001129257
Insys_Anthem_001129283                   Insys_Anthem_001129283
Insys_Anthem_001129285                   Insys_Anthem_001129285
Insys_Anthem_001129500                   Insys_Anthem_001129500
Insys_Anthem_001129521                   Insys_Anthem_001129521
Insys_Anthem_001129551                   Insys_Anthem_001129551
Insys_Anthem_001129561                   Insys_Anthem_001129561
Insys_Anthem_001129586                   Insys_Anthem_001129586
Insys_Anthem_001129594                   Insys_Anthem_001129594
Insys_Anthem_001129621                   Insys_Anthem_001129621
Insys_Anthem_001129627                   Insys_Anthem_001129627
Insys_Anthem_001129688                   Insys_Anthem_001129688
Insys_Anthem_001129689                   Insys_Anthem_001129689
Insys_Anthem_001129720                   Insys_Anthem_001129720
Insys_Anthem_001130254                   Insys_Anthem_001130254
Insys_Anthem_001130265                   Insys_Anthem_001130265
Insys_Anthem_001130276                   Insys_Anthem_001130276
Insys_Anthem_001130299                   Insys_Anthem_001130299
Insys_Anthem_001130380                   Insys_Anthem_001130380
Insys_Anthem_001130381                   Insys_Anthem_001130381
Insys_Anthem_001130382                   Insys_Anthem_001130382
Insys_Anthem_001130383                   Insys_Anthem_001130383
Insys_Anthem_001130384                   Insys_Anthem_001130384

                                                    748
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 750 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001130385                   Insys_Anthem_001130385
Insys_Anthem_001130386                   Insys_Anthem_001130386
Insys_Anthem_001130387                   Insys_Anthem_001130387
Insys_Anthem_001130388                   Insys_Anthem_001130388
Insys_Anthem_001130389                   Insys_Anthem_001130389
Insys_Anthem_001130390                   Insys_Anthem_001130390
Insys_Anthem_001130391                   Insys_Anthem_001130391
Insys_Anthem_001130392                   Insys_Anthem_001130392
Insys_Anthem_001130393                   Insys_Anthem_001130393
Insys_Anthem_001130394                   Insys_Anthem_001130394
Insys_Anthem_001130395                   Insys_Anthem_001130395
Insys_Anthem_001130396                   Insys_Anthem_001130396
Insys_Anthem_001130397                   Insys_Anthem_001130397
Insys_Anthem_001130398                   Insys_Anthem_001130398
Insys_Anthem_001130399                   Insys_Anthem_001130399
Insys_Anthem_001130400                   Insys_Anthem_001130400
Insys_Anthem_001130401                   Insys_Anthem_001130401
Insys_Anthem_001130492                   Insys_Anthem_001130492
Insys_Anthem_001130514                   Insys_Anthem_001130514
Insys_Anthem_001130664                   Insys_Anthem_001130664
Insys_Anthem_001130909                   Insys_Anthem_001130909
Insys_Anthem_001130984                   Insys_Anthem_001130984
Insys_Anthem_001131216                   Insys_Anthem_001131216
Insys_Anthem_001131217                   Insys_Anthem_001131217
Insys_Anthem_001131218                   Insys_Anthem_001131218
Insys_Anthem_001131219                   Insys_Anthem_001131219
Insys_Anthem_001131220                   Insys_Anthem_001131220
Insys_Anthem_001131221                   Insys_Anthem_001131221
Insys_Anthem_001131222                   Insys_Anthem_001131222
Insys_Anthem_001131223                   Insys_Anthem_001131223
Insys_Anthem_001131226                   Insys_Anthem_001131226
Insys_Anthem_001131227                   Insys_Anthem_001131227
Insys_Anthem_001131228                   Insys_Anthem_001131228
Insys_Anthem_001131229                   Insys_Anthem_001131229
Insys_Anthem_001131230                   Insys_Anthem_001131230
Insys_Anthem_001131231                   Insys_Anthem_001131231
Insys_Anthem_001131232                   Insys_Anthem_001131232
Insys_Anthem_001131233                   Insys_Anthem_001131233
Insys_Anthem_001131234                   Insys_Anthem_001131234
Insys_Anthem_001131235                   Insys_Anthem_001131235
Insys_Anthem_001131236                   Insys_Anthem_001131236
Insys_Anthem_001131237                   Insys_Anthem_001131237
Insys_Anthem_001131238                   Insys_Anthem_001131238
Insys_Anthem_001131239                   Insys_Anthem_001131239
Insys_Anthem_001131248                   Insys_Anthem_001131248
Insys_Anthem_001131249                   Insys_Anthem_001131249
Insys_Anthem_001131414                   Insys_Anthem_001131414

                                                    749
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 751 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001131649                   Insys_Anthem_001131649
Insys_Anthem_001131746                   Insys_Anthem_001131746
Insys_Anthem_001131751                   Insys_Anthem_001131751
Insys_Anthem_001131758                   Insys_Anthem_001131758
Insys_Anthem_001131896                   Insys_Anthem_001131896
Insys_Anthem_001131897                   Insys_Anthem_001131897
Insys_Anthem_001131898                   Insys_Anthem_001131898
Insys_Anthem_001131899                   Insys_Anthem_001131899
Insys_Anthem_001131900                   Insys_Anthem_001131900
Insys_Anthem_001131901                   Insys_Anthem_001131901
Insys_Anthem_001131902                   Insys_Anthem_001131902
Insys_Anthem_001131903                   Insys_Anthem_001131903
Insys_Anthem_001131904                   Insys_Anthem_001131904
Insys_Anthem_001131905                   Insys_Anthem_001131905
Insys_Anthem_001131906                   Insys_Anthem_001131906
Insys_Anthem_001131907                   Insys_Anthem_001131907
Insys_Anthem_001131908                   Insys_Anthem_001131908
Insys_Anthem_001131909                   Insys_Anthem_001131909
Insys_Anthem_001131910                   Insys_Anthem_001131910
Insys_Anthem_001131911                   Insys_Anthem_001131911
Insys_Anthem_001131912                   Insys_Anthem_001131912
Insys_Anthem_001131913                   Insys_Anthem_001131913
Insys_Anthem_001131914                   Insys_Anthem_001131914
Insys_Anthem_001131915                   Insys_Anthem_001131915
Insys_Anthem_001131916                   Insys_Anthem_001131916
Insys_Anthem_001131917                   Insys_Anthem_001131917
Insys_Anthem_001131950                   Insys_Anthem_001131950
Insys_Anthem_001132025                   Insys_Anthem_001132025
Insys_Anthem_001132035                   Insys_Anthem_001132035
Insys_Anthem_001132036                   Insys_Anthem_001132036
Insys_Anthem_001132037                   Insys_Anthem_001132037
Insys_Anthem_001132038                   Insys_Anthem_001132038
Insys_Anthem_001132039                   Insys_Anthem_001132039
Insys_Anthem_001132040                   Insys_Anthem_001132040
Insys_Anthem_001132041                   Insys_Anthem_001132041
Insys_Anthem_001132042                   Insys_Anthem_001132042
Insys_Anthem_001132043                   Insys_Anthem_001132043
Insys_Anthem_001132044                   Insys_Anthem_001132044
Insys_Anthem_001132045                   Insys_Anthem_001132045
Insys_Anthem_001132046                   Insys_Anthem_001132046
Insys_Anthem_001132047                   Insys_Anthem_001132047
Insys_Anthem_001132048                   Insys_Anthem_001132048
Insys_Anthem_001132049                   Insys_Anthem_001132049
Insys_Anthem_001132050                   Insys_Anthem_001132050
Insys_Anthem_001132051                   Insys_Anthem_001132051
Insys_Anthem_001132052                   Insys_Anthem_001132052
Insys_Anthem_001132053                   Insys_Anthem_001132053

                                                    750
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 752 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001132054                   Insys_Anthem_001132054
Insys_Anthem_001132055                   Insys_Anthem_001132055
Insys_Anthem_001132056                   Insys_Anthem_001132056
Insys_Anthem_001132057                   Insys_Anthem_001132057
Insys_Anthem_001132058                   Insys_Anthem_001132058
Insys_Anthem_001132059                   Insys_Anthem_001132059
Insys_Anthem_001132060                   Insys_Anthem_001132060
Insys_Anthem_001132061                   Insys_Anthem_001132061
Insys_Anthem_001132062                   Insys_Anthem_001132062
Insys_Anthem_001132063                   Insys_Anthem_001132063
Insys_Anthem_001132064                   Insys_Anthem_001132064
Insys_Anthem_001132065                   Insys_Anthem_001132065
Insys_Anthem_001132066                   Insys_Anthem_001132066
Insys_Anthem_001132067                   Insys_Anthem_001132067
Insys_Anthem_001132068                   Insys_Anthem_001132068
Insys_Anthem_001132069                   Insys_Anthem_001132069
Insys_Anthem_001132070                   Insys_Anthem_001132070
Insys_Anthem_001132071                   Insys_Anthem_001132071
Insys_Anthem_001132072                   Insys_Anthem_001132072
Insys_Anthem_001132073                   Insys_Anthem_001132073
Insys_Anthem_001132074                   Insys_Anthem_001132074
Insys_Anthem_001132075                   Insys_Anthem_001132075
Insys_Anthem_001132076                   Insys_Anthem_001132076
Insys_Anthem_001132618                   Insys_Anthem_001132618
Insys_Anthem_001132619                   Insys_Anthem_001132619
Insys_Anthem_001132978                   Insys_Anthem_001132978
Insys_Anthem_001132979                   Insys_Anthem_001132979
Insys_Anthem_001132980                   Insys_Anthem_001132980
Insys_Anthem_001132981                   Insys_Anthem_001132981
Insys_Anthem_001132982                   Insys_Anthem_001132982
Insys_Anthem_001132983                   Insys_Anthem_001132983
Insys_Anthem_001132984                   Insys_Anthem_001132984
Insys_Anthem_001132985                   Insys_Anthem_001132985
Insys_Anthem_001132986                   Insys_Anthem_001132986
Insys_Anthem_001132987                   Insys_Anthem_001132987
Insys_Anthem_001132988                   Insys_Anthem_001132988
Insys_Anthem_001132989                   Insys_Anthem_001132989
Insys_Anthem_001132990                   Insys_Anthem_001132990
Insys_Anthem_001132991                   Insys_Anthem_001132991
Insys_Anthem_001132992                   Insys_Anthem_001132992
Insys_Anthem_001132993                   Insys_Anthem_001132993
Insys_Anthem_001132994                   Insys_Anthem_001132994
Insys_Anthem_001132995                   Insys_Anthem_001132995
Insys_Anthem_001132996                   Insys_Anthem_001132996
Insys_Anthem_001132997                   Insys_Anthem_001132997
Insys_Anthem_001132998                   Insys_Anthem_001132998
Insys_Anthem_001132999                   Insys_Anthem_001132999

                                                    751
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 753 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001133334                   Insys_Anthem_001133334
Insys_Anthem_001133347                   Insys_Anthem_001133347
Insys_Anthem_001133348                   Insys_Anthem_001133348
Insys_Anthem_001133401                   Insys_Anthem_001133401
Insys_Anthem_001133535                   Insys_Anthem_001133535
Insys_Anthem_001133546                   Insys_Anthem_001133546
Insys_Anthem_001133604                   Insys_Anthem_001133604
Insys_Anthem_001133856                   Insys_Anthem_001133856
Insys_Anthem_001133857                   Insys_Anthem_001133857
Insys_Anthem_001133858                   Insys_Anthem_001133858
Insys_Anthem_001133859                   Insys_Anthem_001133859
Insys_Anthem_001133860                   Insys_Anthem_001133860
Insys_Anthem_001133861                   Insys_Anthem_001133861
Insys_Anthem_001133862                   Insys_Anthem_001133862
Insys_Anthem_001133863                   Insys_Anthem_001133863
Insys_Anthem_001133864                   Insys_Anthem_001133864
Insys_Anthem_001133865                   Insys_Anthem_001133865
Insys_Anthem_001133866                   Insys_Anthem_001133866
Insys_Anthem_001133867                   Insys_Anthem_001133867
Insys_Anthem_001133868                   Insys_Anthem_001133868
Insys_Anthem_001133869                   Insys_Anthem_001133869
Insys_Anthem_001133870                   Insys_Anthem_001133870
Insys_Anthem_001133871                   Insys_Anthem_001133871
Insys_Anthem_001133872                   Insys_Anthem_001133872
Insys_Anthem_001133873                   Insys_Anthem_001133873
Insys_Anthem_001133874                   Insys_Anthem_001133874
Insys_Anthem_001133875                   Insys_Anthem_001133875
Insys_Anthem_001133876                   Insys_Anthem_001133876
Insys_Anthem_001133877                   Insys_Anthem_001133877
Insys_Anthem_001133900                   Insys_Anthem_001133900
Insys_Anthem_001133968                   Insys_Anthem_001133968
Insys_Anthem_001133969                   Insys_Anthem_001133969
Insys_Anthem_001133970                   Insys_Anthem_001133970
Insys_Anthem_001133971                   Insys_Anthem_001133971
Insys_Anthem_001133972                   Insys_Anthem_001133972
Insys_Anthem_001133973                   Insys_Anthem_001133973
Insys_Anthem_001133974                   Insys_Anthem_001133974
Insys_Anthem_001133975                   Insys_Anthem_001133975
Insys_Anthem_001133976                   Insys_Anthem_001133976
Insys_Anthem_001133977                   Insys_Anthem_001133977
Insys_Anthem_001133978                   Insys_Anthem_001133978
Insys_Anthem_001133979                   Insys_Anthem_001133979
Insys_Anthem_001133980                   Insys_Anthem_001133980
Insys_Anthem_001133981                   Insys_Anthem_001133981
Insys_Anthem_001133982                   Insys_Anthem_001133982
Insys_Anthem_001133983                   Insys_Anthem_001133983
Insys_Anthem_001133984                   Insys_Anthem_001133984

                                                    752
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 754 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001133985                   Insys_Anthem_001133985
Insys_Anthem_001133986                   Insys_Anthem_001133986
Insys_Anthem_001133987                   Insys_Anthem_001133987
Insys_Anthem_001133988                   Insys_Anthem_001133988
Insys_Anthem_001133989                   Insys_Anthem_001133989
Insys_Anthem_001133990                   Insys_Anthem_001133990
Insys_Anthem_001133991                   Insys_Anthem_001133991
Insys_Anthem_001133992                   Insys_Anthem_001133992
Insys_Anthem_001133993                   Insys_Anthem_001133993
Insys_Anthem_001133994                   Insys_Anthem_001133994
Insys_Anthem_001133995                   Insys_Anthem_001133995
Insys_Anthem_001133996                   Insys_Anthem_001133996
Insys_Anthem_001133997                   Insys_Anthem_001133997
Insys_Anthem_001133999                   Insys_Anthem_001133999
Insys_Anthem_001134000                   Insys_Anthem_001134000
Insys_Anthem_001134001                   Insys_Anthem_001134001
Insys_Anthem_001134002                   Insys_Anthem_001134002
Insys_Anthem_001134003                   Insys_Anthem_001134003
Insys_Anthem_001134004                   Insys_Anthem_001134004
Insys_Anthem_001134005                   Insys_Anthem_001134005
Insys_Anthem_001134006                   Insys_Anthem_001134006
Insys_Anthem_001134007                   Insys_Anthem_001134007
Insys_Anthem_001134008                   Insys_Anthem_001134008
Insys_Anthem_001134009                   Insys_Anthem_001134009
Insys_Anthem_001134010                   Insys_Anthem_001134010
Insys_Anthem_001134011                   Insys_Anthem_001134011
Insys_Anthem_001134012                   Insys_Anthem_001134012
Insys_Anthem_001134013                   Insys_Anthem_001134013
Insys_Anthem_001134014                   Insys_Anthem_001134014
Insys_Anthem_001134015                   Insys_Anthem_001134015
Insys_Anthem_001134016                   Insys_Anthem_001134016
Insys_Anthem_001134017                   Insys_Anthem_001134017
Insys_Anthem_001134018                   Insys_Anthem_001134018
Insys_Anthem_001134019                   Insys_Anthem_001134019
Insys_Anthem_001134020                   Insys_Anthem_001134020
Insys_Anthem_001134021                   Insys_Anthem_001134021
Insys_Anthem_001134022                   Insys_Anthem_001134022
Insys_Anthem_001134516                   Insys_Anthem_001134516
Insys_Anthem_001134546                   Insys_Anthem_001134546
Insys_Anthem_001134551                   Insys_Anthem_001134551
Insys_Anthem_001134594                   Insys_Anthem_001134594
Insys_Anthem_001134618                   Insys_Anthem_001134618
Insys_Anthem_001134631                   Insys_Anthem_001134631
Insys_Anthem_001134632                   Insys_Anthem_001134632
Insys_Anthem_001134633                   Insys_Anthem_001134633
Insys_Anthem_001134634                   Insys_Anthem_001134634
Insys_Anthem_001134846                   Insys_Anthem_001134846

                                                    753
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 755 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001134861                   Insys_Anthem_001134861
Insys_Anthem_001134903                   Insys_Anthem_001134903
Insys_Anthem_001134915                   Insys_Anthem_001134915
Insys_Anthem_001135133                   Insys_Anthem_001135133
Insys_Anthem_001135163                   Insys_Anthem_001135163
Insys_Anthem_001135165                   Insys_Anthem_001135165
Insys_Anthem_001135552                   Insys_Anthem_001135552
Insys_Anthem_001135735                   Insys_Anthem_001135735
Insys_Anthem_001135747                   Insys_Anthem_001135747
Insys_Anthem_001135748                   Insys_Anthem_001135748
Insys_Anthem_001135750                   Insys_Anthem_001135750
Insys_Anthem_001135757                   Insys_Anthem_001135757
Insys_Anthem_001135761                   Insys_Anthem_001135761
Insys_Anthem_001135773                   Insys_Anthem_001135773
Insys_Anthem_001135970                   Insys_Anthem_001135970
Insys_Anthem_001135971                   Insys_Anthem_001135971
Insys_Anthem_001135972                   Insys_Anthem_001135972
Insys_Anthem_001135973                   Insys_Anthem_001135973
Insys_Anthem_001135974                   Insys_Anthem_001135974
Insys_Anthem_001135975                   Insys_Anthem_001135975
Insys_Anthem_001135976                   Insys_Anthem_001135976
Insys_Anthem_001135977                   Insys_Anthem_001135977
Insys_Anthem_001135978                   Insys_Anthem_001135978
Insys_Anthem_001135979                   Insys_Anthem_001135979
Insys_Anthem_001135980                   Insys_Anthem_001135980
Insys_Anthem_001135981                   Insys_Anthem_001135981
Insys_Anthem_001135982                   Insys_Anthem_001135982
Insys_Anthem_001135983                   Insys_Anthem_001135983
Insys_Anthem_001135984                   Insys_Anthem_001135984
Insys_Anthem_001135985                   Insys_Anthem_001135985
Insys_Anthem_001135986                   Insys_Anthem_001135986
Insys_Anthem_001135987                   Insys_Anthem_001135987
Insys_Anthem_001135988                   Insys_Anthem_001135988
Insys_Anthem_001135989                   Insys_Anthem_001135989
Insys_Anthem_001135990                   Insys_Anthem_001135990
Insys_Anthem_001135991                   Insys_Anthem_001135991
Insys_Anthem_001135992                   Insys_Anthem_001135992
Insys_Anthem_001135993                   Insys_Anthem_001135993
Insys_Anthem_001135994                   Insys_Anthem_001135994
Insys_Anthem_001135995                   Insys_Anthem_001135995
Insys_Anthem_001135996                   Insys_Anthem_001135996
Insys_Anthem_001135997                   Insys_Anthem_001135997
Insys_Anthem_001135998                   Insys_Anthem_001135998
Insys_Anthem_001135999                   Insys_Anthem_001135999
Insys_Anthem_001136000                   Insys_Anthem_001136000
Insys_Anthem_001136001                   Insys_Anthem_001136001
Insys_Anthem_001136002                   Insys_Anthem_001136002

                                                    754
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 756 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001136003                   Insys_Anthem_001136003
Insys_Anthem_001136093                   Insys_Anthem_001136093
Insys_Anthem_001136098                   Insys_Anthem_001136098
Insys_Anthem_001136099                   Insys_Anthem_001136099
Insys_Anthem_001136100                   Insys_Anthem_001136100
Insys_Anthem_001136101                   Insys_Anthem_001136101
Insys_Anthem_001136102                   Insys_Anthem_001136102
Insys_Anthem_001136103                   Insys_Anthem_001136103
Insys_Anthem_001136104                   Insys_Anthem_001136104
Insys_Anthem_001136105                   Insys_Anthem_001136105
Insys_Anthem_001136106                   Insys_Anthem_001136106
Insys_Anthem_001136107                   Insys_Anthem_001136107
Insys_Anthem_001136108                   Insys_Anthem_001136108
Insys_Anthem_001136109                   Insys_Anthem_001136109
Insys_Anthem_001136110                   Insys_Anthem_001136110
Insys_Anthem_001136111                   Insys_Anthem_001136111
Insys_Anthem_001136112                   Insys_Anthem_001136112
Insys_Anthem_001136113                   Insys_Anthem_001136113
Insys_Anthem_001136114                   Insys_Anthem_001136114
Insys_Anthem_001136115                   Insys_Anthem_001136115
Insys_Anthem_001136116                   Insys_Anthem_001136116
Insys_Anthem_001136117                   Insys_Anthem_001136117
Insys_Anthem_001136118                   Insys_Anthem_001136118
Insys_Anthem_001136119                   Insys_Anthem_001136119
Insys_Anthem_001136120                   Insys_Anthem_001136120
Insys_Anthem_001136197                   Insys_Anthem_001136197
Insys_Anthem_001136199                   Insys_Anthem_001136199
Insys_Anthem_001136210                   Insys_Anthem_001136210
Insys_Anthem_001136214                   Insys_Anthem_001136214
Insys_Anthem_001136223                   Insys_Anthem_001136223
Insys_Anthem_001136423                   Insys_Anthem_001136423
Insys_Anthem_001136430                   Insys_Anthem_001136430
Insys_Anthem_001136507                   Insys_Anthem_001136507
Insys_Anthem_001136566                   Insys_Anthem_001136566
Insys_Anthem_001136567                   Insys_Anthem_001136567
Insys_Anthem_001136568                   Insys_Anthem_001136568
Insys_Anthem_001136569                   Insys_Anthem_001136569
Insys_Anthem_001136570                   Insys_Anthem_001136570
Insys_Anthem_001136571                   Insys_Anthem_001136571
Insys_Anthem_001136572                   Insys_Anthem_001136572
Insys_Anthem_001136573                   Insys_Anthem_001136573
Insys_Anthem_001136574                   Insys_Anthem_001136574
Insys_Anthem_001136575                   Insys_Anthem_001136575
Insys_Anthem_001136576                   Insys_Anthem_001136576
Insys_Anthem_001136577                   Insys_Anthem_001136577
Insys_Anthem_001136578                   Insys_Anthem_001136578
Insys_Anthem_001136579                   Insys_Anthem_001136579

                                                    755
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 757 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001136580                   Insys_Anthem_001136580
Insys_Anthem_001136581                   Insys_Anthem_001136581
Insys_Anthem_001136582                   Insys_Anthem_001136582
Insys_Anthem_001136583                   Insys_Anthem_001136583
Insys_Anthem_001136584                   Insys_Anthem_001136584
Insys_Anthem_001136585                   Insys_Anthem_001136585
Insys_Anthem_001136586                   Insys_Anthem_001136586
Insys_Anthem_001136587                   Insys_Anthem_001136587
Insys_Anthem_001136588                   Insys_Anthem_001136588
Insys_Anthem_001136589                   Insys_Anthem_001136589
Insys_Anthem_001136590                   Insys_Anthem_001136590
Insys_Anthem_001136591                   Insys_Anthem_001136591
Insys_Anthem_001136592                   Insys_Anthem_001136592
Insys_Anthem_001136593                   Insys_Anthem_001136593
Insys_Anthem_001136594                   Insys_Anthem_001136594
Insys_Anthem_001136595                   Insys_Anthem_001136595
Insys_Anthem_001136596                   Insys_Anthem_001136596
Insys_Anthem_001136597                   Insys_Anthem_001136597
Insys_Anthem_001136598                   Insys_Anthem_001136598
Insys_Anthem_001136599                   Insys_Anthem_001136599
Insys_Anthem_001136600                   Insys_Anthem_001136600
Insys_Anthem_001136641                   Insys_Anthem_001136641
Insys_Anthem_001136790                   Insys_Anthem_001136790
Insys_Anthem_001136791                   Insys_Anthem_001136791
Insys_Anthem_001136792                   Insys_Anthem_001136792
Insys_Anthem_001136793                   Insys_Anthem_001136793
Insys_Anthem_001136794                   Insys_Anthem_001136794
Insys_Anthem_001136795                   Insys_Anthem_001136795
Insys_Anthem_001136796                   Insys_Anthem_001136796
Insys_Anthem_001136797                   Insys_Anthem_001136797
Insys_Anthem_001136798                   Insys_Anthem_001136798
Insys_Anthem_001136799                   Insys_Anthem_001136799
Insys_Anthem_001136800                   Insys_Anthem_001136800
Insys_Anthem_001136801                   Insys_Anthem_001136801
Insys_Anthem_001136802                   Insys_Anthem_001136802
Insys_Anthem_001136803                   Insys_Anthem_001136803
Insys_Anthem_001136804                   Insys_Anthem_001136804
Insys_Anthem_001136805                   Insys_Anthem_001136805
Insys_Anthem_001136806                   Insys_Anthem_001136806
Insys_Anthem_001136807                   Insys_Anthem_001136807
Insys_Anthem_001136808                   Insys_Anthem_001136808
Insys_Anthem_001136809                   Insys_Anthem_001136809
Insys_Anthem_001136810                   Insys_Anthem_001136810
Insys_Anthem_001136811                   Insys_Anthem_001136811
Insys_Anthem_001136838                   Insys_Anthem_001136838
Insys_Anthem_001136997                   Insys_Anthem_001136997
Insys_Anthem_001136998                   Insys_Anthem_001136998

                                                    756
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 758 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001136999                   Insys_Anthem_001136999
Insys_Anthem_001137000                   Insys_Anthem_001137000
Insys_Anthem_001137001                   Insys_Anthem_001137001
Insys_Anthem_001137025                   Insys_Anthem_001137025
Insys_Anthem_001137076                   Insys_Anthem_001137076
Insys_Anthem_001137149                   Insys_Anthem_001137149
Insys_Anthem_001137153                   Insys_Anthem_001137153
Insys_Anthem_001137175                   Insys_Anthem_001137175
Insys_Anthem_001137283                   Insys_Anthem_001137283
Insys_Anthem_001137289                   Insys_Anthem_001137289
Insys_Anthem_001137316                   Insys_Anthem_001137316
Insys_Anthem_001137317                   Insys_Anthem_001137317
Insys_Anthem_001137318                   Insys_Anthem_001137318
Insys_Anthem_001137319                   Insys_Anthem_001137319
Insys_Anthem_001137320                   Insys_Anthem_001137320
Insys_Anthem_001137321                   Insys_Anthem_001137321
Insys_Anthem_001137322                   Insys_Anthem_001137322
Insys_Anthem_001137415                   Insys_Anthem_001137415
Insys_Anthem_001137434                   Insys_Anthem_001137434
Insys_Anthem_001137435                   Insys_Anthem_001137435
Insys_Anthem_001137436                   Insys_Anthem_001137436
Insys_Anthem_001137437                   Insys_Anthem_001137437
Insys_Anthem_001137438                   Insys_Anthem_001137438
Insys_Anthem_001137439                   Insys_Anthem_001137439
Insys_Anthem_001137440                   Insys_Anthem_001137440
Insys_Anthem_001137441                   Insys_Anthem_001137441
Insys_Anthem_001137442                   Insys_Anthem_001137442
Insys_Anthem_001137443                   Insys_Anthem_001137443
Insys_Anthem_001137444                   Insys_Anthem_001137444
Insys_Anthem_001137445                   Insys_Anthem_001137445
Insys_Anthem_001137446                   Insys_Anthem_001137446
Insys_Anthem_001137447                   Insys_Anthem_001137447
Insys_Anthem_001137448                   Insys_Anthem_001137448
Insys_Anthem_001137449                   Insys_Anthem_001137449
Insys_Anthem_001137450                   Insys_Anthem_001137450
Insys_Anthem_001137451                   Insys_Anthem_001137451
Insys_Anthem_001137452                   Insys_Anthem_001137452
Insys_Anthem_001137453                   Insys_Anthem_001137453
Insys_Anthem_001137454                   Insys_Anthem_001137454
Insys_Anthem_001137455                   Insys_Anthem_001137455
Insys_Anthem_001137456                   Insys_Anthem_001137456
Insys_Anthem_001137457                   Insys_Anthem_001137457
Insys_Anthem_001137458                   Insys_Anthem_001137458
Insys_Anthem_001137459                   Insys_Anthem_001137459
Insys_Anthem_001137460                   Insys_Anthem_001137460
Insys_Anthem_001137683                   Insys_Anthem_001137683
Insys_Anthem_001137684                   Insys_Anthem_001137684

                                                    757
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 759 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001137685                   Insys_Anthem_001137685
Insys_Anthem_001137686                   Insys_Anthem_001137686
Insys_Anthem_001137687                   Insys_Anthem_001137687
Insys_Anthem_001137688                   Insys_Anthem_001137688
Insys_Anthem_001137689                   Insys_Anthem_001137689
Insys_Anthem_001137690                   Insys_Anthem_001137690
Insys_Anthem_001137691                   Insys_Anthem_001137691
Insys_Anthem_001137692                   Insys_Anthem_001137692
Insys_Anthem_001137693                   Insys_Anthem_001137693
Insys_Anthem_001137694                   Insys_Anthem_001137694
Insys_Anthem_001137695                   Insys_Anthem_001137695
Insys_Anthem_001137696                   Insys_Anthem_001137696
Insys_Anthem_001137697                   Insys_Anthem_001137697
Insys_Anthem_001137698                   Insys_Anthem_001137698
Insys_Anthem_001137699                   Insys_Anthem_001137699
Insys_Anthem_001137700                   Insys_Anthem_001137700
Insys_Anthem_001137701                   Insys_Anthem_001137701
Insys_Anthem_001137702                   Insys_Anthem_001137702
Insys_Anthem_001137703                   Insys_Anthem_001137703
Insys_Anthem_001137704                   Insys_Anthem_001137704
Insys_Anthem_001137836                   Insys_Anthem_001137836
Insys_Anthem_001137840                   Insys_Anthem_001137840
Insys_Anthem_001137842                   Insys_Anthem_001137842
Insys_Anthem_001137849                   Insys_Anthem_001137849
Insys_Anthem_001138095                   Insys_Anthem_001138095
Insys_Anthem_001138096                   Insys_Anthem_001138096
Insys_Anthem_001138097                   Insys_Anthem_001138097
Insys_Anthem_001138098                   Insys_Anthem_001138098
Insys_Anthem_001138099                   Insys_Anthem_001138099
Insys_Anthem_001138100                   Insys_Anthem_001138100
Insys_Anthem_001138101                   Insys_Anthem_001138101
Insys_Anthem_001138102                   Insys_Anthem_001138102
Insys_Anthem_001138103                   Insys_Anthem_001138103
Insys_Anthem_001138104                   Insys_Anthem_001138104
Insys_Anthem_001138105                   Insys_Anthem_001138105
Insys_Anthem_001138106                   Insys_Anthem_001138106
Insys_Anthem_001138107                   Insys_Anthem_001138107
Insys_Anthem_001138108                   Insys_Anthem_001138108
Insys_Anthem_001138109                   Insys_Anthem_001138109
Insys_Anthem_001138110                   Insys_Anthem_001138110
Insys_Anthem_001138111                   Insys_Anthem_001138111
Insys_Anthem_001138112                   Insys_Anthem_001138112
Insys_Anthem_001138113                   Insys_Anthem_001138113
Insys_Anthem_001138114                   Insys_Anthem_001138114
Insys_Anthem_001138115                   Insys_Anthem_001138115
Insys_Anthem_001138128                   Insys_Anthem_001138128
Insys_Anthem_001138129                   Insys_Anthem_001138129

                                                    758
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 760 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001138130                   Insys_Anthem_001138130
Insys_Anthem_001138131                   Insys_Anthem_001138131
Insys_Anthem_001138132                   Insys_Anthem_001138132
Insys_Anthem_001138133                   Insys_Anthem_001138133
Insys_Anthem_001138134                   Insys_Anthem_001138134
Insys_Anthem_001138135                   Insys_Anthem_001138135
Insys_Anthem_001138136                   Insys_Anthem_001138136
Insys_Anthem_001138137                   Insys_Anthem_001138137
Insys_Anthem_001138138                   Insys_Anthem_001138138
Insys_Anthem_001138139                   Insys_Anthem_001138139
Insys_Anthem_001138140                   Insys_Anthem_001138140
Insys_Anthem_001138141                   Insys_Anthem_001138141
Insys_Anthem_001138142                   Insys_Anthem_001138142
Insys_Anthem_001138143                   Insys_Anthem_001138143
Insys_Anthem_001138144                   Insys_Anthem_001138144
Insys_Anthem_001138145                   Insys_Anthem_001138145
Insys_Anthem_001138146                   Insys_Anthem_001138146
Insys_Anthem_001138147                   Insys_Anthem_001138147
Insys_Anthem_001138148                   Insys_Anthem_001138148
Insys_Anthem_001138149                   Insys_Anthem_001138149
Insys_Anthem_001138150                   Insys_Anthem_001138150
Insys_Anthem_001138151                   Insys_Anthem_001138151
Insys_Anthem_001138152                   Insys_Anthem_001138152
Insys_Anthem_001138153                   Insys_Anthem_001138153
Insys_Anthem_001138154                   Insys_Anthem_001138154
Insys_Anthem_001138155                   Insys_Anthem_001138155
Insys_Anthem_001138156                   Insys_Anthem_001138156
Insys_Anthem_001138157                   Insys_Anthem_001138157
Insys_Anthem_001138158                   Insys_Anthem_001138158
Insys_Anthem_001138159                   Insys_Anthem_001138159
Insys_Anthem_001138160                   Insys_Anthem_001138160
Insys_Anthem_001138161                   Insys_Anthem_001138161
Insys_Anthem_001138162                   Insys_Anthem_001138162
Insys_Anthem_001138163                   Insys_Anthem_001138163
Insys_Anthem_001138164                   Insys_Anthem_001138164
Insys_Anthem_001138165                   Insys_Anthem_001138165
Insys_Anthem_001138166                   Insys_Anthem_001138166
Insys_Anthem_001138167                   Insys_Anthem_001138167
Insys_Anthem_001138168                   Insys_Anthem_001138168
Insys_Anthem_001138169                   Insys_Anthem_001138169
Insys_Anthem_001138170                   Insys_Anthem_001138170
Insys_Anthem_001138171                   Insys_Anthem_001138171
Insys_Anthem_001138172                   Insys_Anthem_001138172
Insys_Anthem_001138173                   Insys_Anthem_001138173
Insys_Anthem_001138174                   Insys_Anthem_001138174
Insys_Anthem_001138175                   Insys_Anthem_001138175
Insys_Anthem_001138176                   Insys_Anthem_001138176

                                                    759
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 761 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001138177                   Insys_Anthem_001138177
Insys_Anthem_001138178                   Insys_Anthem_001138178
Insys_Anthem_001138179                   Insys_Anthem_001138179
Insys_Anthem_001138180                   Insys_Anthem_001138180
Insys_Anthem_001138181                   Insys_Anthem_001138181
Insys_Anthem_001138182                   Insys_Anthem_001138182
Insys_Anthem_001138183                   Insys_Anthem_001138183
Insys_Anthem_001138185                   Insys_Anthem_001138185
Insys_Anthem_001138644                   Insys_Anthem_001138644
Insys_Anthem_001138675                   Insys_Anthem_001138675
Insys_Anthem_001138676                   Insys_Anthem_001138676
Insys_Anthem_001138677                   Insys_Anthem_001138677
Insys_Anthem_001138678                   Insys_Anthem_001138678
Insys_Anthem_001138679                   Insys_Anthem_001138679
Insys_Anthem_001138680                   Insys_Anthem_001138680
Insys_Anthem_001138681                   Insys_Anthem_001138681
Insys_Anthem_001138682                   Insys_Anthem_001138682
Insys_Anthem_001138683                   Insys_Anthem_001138683
Insys_Anthem_001138684                   Insys_Anthem_001138684
Insys_Anthem_001138685                   Insys_Anthem_001138685
Insys_Anthem_001138686                   Insys_Anthem_001138686
Insys_Anthem_001138687                   Insys_Anthem_001138687
Insys_Anthem_001138688                   Insys_Anthem_001138688
Insys_Anthem_001138689                   Insys_Anthem_001138689
Insys_Anthem_001138690                   Insys_Anthem_001138690
Insys_Anthem_001138691                   Insys_Anthem_001138691
Insys_Anthem_001138692                   Insys_Anthem_001138692
Insys_Anthem_001138693                   Insys_Anthem_001138693
Insys_Anthem_001138783                   Insys_Anthem_001138783
Insys_Anthem_001138842                   Insys_Anthem_001138842
Insys_Anthem_001138843                   Insys_Anthem_001138843
Insys_Anthem_001138844                   Insys_Anthem_001138844
Insys_Anthem_001138845                   Insys_Anthem_001138845
Insys_Anthem_001138846                   Insys_Anthem_001138846
Insys_Anthem_001138847                   Insys_Anthem_001138847
Insys_Anthem_001138848                   Insys_Anthem_001138848
Insys_Anthem_001138849                   Insys_Anthem_001138849
Insys_Anthem_001138850                   Insys_Anthem_001138850
Insys_Anthem_001138851                   Insys_Anthem_001138851
Insys_Anthem_001138852                   Insys_Anthem_001138852
Insys_Anthem_001138853                   Insys_Anthem_001138853
Insys_Anthem_001138854                   Insys_Anthem_001138854
Insys_Anthem_001138855                   Insys_Anthem_001138855
Insys_Anthem_001138856                   Insys_Anthem_001138856
Insys_Anthem_001138878                   Insys_Anthem_001138878
Insys_Anthem_001138914                   Insys_Anthem_001138914
Insys_Anthem_001138993                   Insys_Anthem_001138993

                                                    760
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 762 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001138994                   Insys_Anthem_001138994
Insys_Anthem_001138995                   Insys_Anthem_001138995
Insys_Anthem_001138996                   Insys_Anthem_001138996
Insys_Anthem_001139020                   Insys_Anthem_001139020
Insys_Anthem_001139021                   Insys_Anthem_001139021
Insys_Anthem_001139045                   Insys_Anthem_001139045
Insys_Anthem_001139359                   Insys_Anthem_001139359
Insys_Anthem_001139360                   Insys_Anthem_001139360
Insys_Anthem_001139361                   Insys_Anthem_001139361
Insys_Anthem_001139362                   Insys_Anthem_001139362
Insys_Anthem_001139363                   Insys_Anthem_001139363
Insys_Anthem_001139364                   Insys_Anthem_001139364
Insys_Anthem_001139365                   Insys_Anthem_001139365
Insys_Anthem_001139366                   Insys_Anthem_001139366
Insys_Anthem_001139449                   Insys_Anthem_001139449
Insys_Anthem_001139578                   Insys_Anthem_001139578
Insys_Anthem_001139585                   Insys_Anthem_001139585
Insys_Anthem_001139706                   Insys_Anthem_001139706
Insys_Anthem_001139707                   Insys_Anthem_001139707
Insys_Anthem_001139708                   Insys_Anthem_001139708
Insys_Anthem_001139709                   Insys_Anthem_001139709
Insys_Anthem_001139710                   Insys_Anthem_001139710
Insys_Anthem_001139711                   Insys_Anthem_001139711
Insys_Anthem_001139712                   Insys_Anthem_001139712
Insys_Anthem_001139713                   Insys_Anthem_001139713
Insys_Anthem_001139714                   Insys_Anthem_001139714
Insys_Anthem_001139715                   Insys_Anthem_001139715
Insys_Anthem_001139716                   Insys_Anthem_001139716
Insys_Anthem_001139717                   Insys_Anthem_001139717
Insys_Anthem_001139718                   Insys_Anthem_001139718
Insys_Anthem_001139719                   Insys_Anthem_001139719
Insys_Anthem_001139742                   Insys_Anthem_001139742
Insys_Anthem_001139744                   Insys_Anthem_001139744
Insys_Anthem_001139745                   Insys_Anthem_001139745
Insys_Anthem_001139770                   Insys_Anthem_001139770
Insys_Anthem_001139839                   Insys_Anthem_001139839
Insys_Anthem_001140122                   Insys_Anthem_001140122
Insys_Anthem_001140123                   Insys_Anthem_001140123
Insys_Anthem_001140124                   Insys_Anthem_001140124
Insys_Anthem_001140125                   Insys_Anthem_001140125
Insys_Anthem_001140126                   Insys_Anthem_001140126
Insys_Anthem_001140127                   Insys_Anthem_001140127
Insys_Anthem_001140128                   Insys_Anthem_001140128
Insys_Anthem_001140129                   Insys_Anthem_001140129
Insys_Anthem_001140186                   Insys_Anthem_001140186
Insys_Anthem_001140187                   Insys_Anthem_001140187
Insys_Anthem_001140188                   Insys_Anthem_001140188

                                                    761
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 763 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001140189                   Insys_Anthem_001140189
Insys_Anthem_001140190                   Insys_Anthem_001140190
Insys_Anthem_001140191                   Insys_Anthem_001140191
Insys_Anthem_001140192                   Insys_Anthem_001140192
Insys_Anthem_001140193                   Insys_Anthem_001140193
Insys_Anthem_001140194                   Insys_Anthem_001140194
Insys_Anthem_001140195                   Insys_Anthem_001140195
Insys_Anthem_001140196                   Insys_Anthem_001140196
Insys_Anthem_001140197                   Insys_Anthem_001140197
Insys_Anthem_001140198                   Insys_Anthem_001140198
Insys_Anthem_001140199                   Insys_Anthem_001140199
Insys_Anthem_001140200                   Insys_Anthem_001140200
Insys_Anthem_001140201                   Insys_Anthem_001140201
Insys_Anthem_001140202                   Insys_Anthem_001140202
Insys_Anthem_001140203                   Insys_Anthem_001140203
Insys_Anthem_001140204                   Insys_Anthem_001140204
Insys_Anthem_001140205                   Insys_Anthem_001140205
Insys_Anthem_001140206                   Insys_Anthem_001140206
Insys_Anthem_001140207                   Insys_Anthem_001140207
Insys_Anthem_001140208                   Insys_Anthem_001140208
Insys_Anthem_001140209                   Insys_Anthem_001140209
Insys_Anthem_001140210                   Insys_Anthem_001140210
Insys_Anthem_001140211                   Insys_Anthem_001140211
Insys_Anthem_001140212                   Insys_Anthem_001140212
Insys_Anthem_001140213                   Insys_Anthem_001140213
Insys_Anthem_001140214                   Insys_Anthem_001140214
Insys_Anthem_001140215                   Insys_Anthem_001140215
Insys_Anthem_001140216                   Insys_Anthem_001140216
Insys_Anthem_001140217                   Insys_Anthem_001140217
Insys_Anthem_001140218                   Insys_Anthem_001140218
Insys_Anthem_001140219                   Insys_Anthem_001140219
Insys_Anthem_001140220                   Insys_Anthem_001140220
Insys_Anthem_001140221                   Insys_Anthem_001140221
Insys_Anthem_001140222                   Insys_Anthem_001140222
Insys_Anthem_001140223                   Insys_Anthem_001140223
Insys_Anthem_001140224                   Insys_Anthem_001140224
Insys_Anthem_001140225                   Insys_Anthem_001140225
Insys_Anthem_001140226                   Insys_Anthem_001140226
Insys_Anthem_001140227                   Insys_Anthem_001140227
Insys_Anthem_001140228                   Insys_Anthem_001140228
Insys_Anthem_001140229                   Insys_Anthem_001140229
Insys_Anthem_001140230                   Insys_Anthem_001140230
Insys_Anthem_001140231                   Insys_Anthem_001140231
Insys_Anthem_001140232                   Insys_Anthem_001140232
Insys_Anthem_001140233                   Insys_Anthem_001140233
Insys_Anthem_001140234                   Insys_Anthem_001140234
Insys_Anthem_001140235                   Insys_Anthem_001140235

                                                    762
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 764 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001140236                   Insys_Anthem_001140236
Insys_Anthem_001140237                   Insys_Anthem_001140237
Insys_Anthem_001140238                   Insys_Anthem_001140238
Insys_Anthem_001140239                   Insys_Anthem_001140239
Insys_Anthem_001140240                   Insys_Anthem_001140240
Insys_Anthem_001140241                   Insys_Anthem_001140241
Insys_Anthem_001140694                   Insys_Anthem_001140694
Insys_Anthem_001140695                   Insys_Anthem_001140695
Insys_Anthem_001140699                   Insys_Anthem_001140699
Insys_Anthem_001140754                   Insys_Anthem_001140754
Insys_Anthem_001140904                   Insys_Anthem_001140904
Insys_Anthem_001141038                   Insys_Anthem_001141038
Insys_Anthem_001141060                   Insys_Anthem_001141060
Insys_Anthem_001141061                   Insys_Anthem_001141061
Insys_Anthem_001141062                   Insys_Anthem_001141062
Insys_Anthem_001141063                   Insys_Anthem_001141063
Insys_Anthem_001141064                   Insys_Anthem_001141064
Insys_Anthem_001141065                   Insys_Anthem_001141065
Insys_Anthem_001141066                   Insys_Anthem_001141066
Insys_Anthem_001141067                   Insys_Anthem_001141067
Insys_Anthem_001141068                   Insys_Anthem_001141068
Insys_Anthem_001141069                   Insys_Anthem_001141069
Insys_Anthem_001141070                   Insys_Anthem_001141070
Insys_Anthem_001141071                   Insys_Anthem_001141071
Insys_Anthem_001141072                   Insys_Anthem_001141072
Insys_Anthem_001141073                   Insys_Anthem_001141073
Insys_Anthem_001141125                   Insys_Anthem_001141125
Insys_Anthem_001141127                   Insys_Anthem_001141127
Insys_Anthem_001141403                   Insys_Anthem_001141403
Insys_Anthem_001141404                   Insys_Anthem_001141404
Insys_Anthem_001141405                   Insys_Anthem_001141405
Insys_Anthem_001141406                   Insys_Anthem_001141406
Insys_Anthem_001141407                   Insys_Anthem_001141407
Insys_Anthem_001141408                   Insys_Anthem_001141408
Insys_Anthem_001141412                   Insys_Anthem_001141412
Insys_Anthem_001141413                   Insys_Anthem_001141413
Insys_Anthem_001141414                   Insys_Anthem_001141414
Insys_Anthem_001141415                   Insys_Anthem_001141415
Insys_Anthem_001141416                   Insys_Anthem_001141416
Insys_Anthem_001141429                   Insys_Anthem_001141429
Insys_Anthem_001141435                   Insys_Anthem_001141435
Insys_Anthem_001141440                   Insys_Anthem_001141440
Insys_Anthem_001141453                   Insys_Anthem_001141453
Insys_Anthem_001141464                   Insys_Anthem_001141464
Insys_Anthem_001141466                   Insys_Anthem_001141466
Insys_Anthem_001141473                   Insys_Anthem_001141473
Insys_Anthem_001141479                   Insys_Anthem_001141479

                                                    763
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 765 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001141834                   Insys_Anthem_001141834
Insys_Anthem_001141835                   Insys_Anthem_001141835
Insys_Anthem_001141836                   Insys_Anthem_001141836
Insys_Anthem_001141837                   Insys_Anthem_001141837
Insys_Anthem_001141838                   Insys_Anthem_001141838
Insys_Anthem_001141839                   Insys_Anthem_001141839
Insys_Anthem_001141840                   Insys_Anthem_001141840
Insys_Anthem_001141841                   Insys_Anthem_001141841
Insys_Anthem_001141842                   Insys_Anthem_001141842
Insys_Anthem_001141843                   Insys_Anthem_001141843
Insys_Anthem_001141844                   Insys_Anthem_001141844
Insys_Anthem_001141845                   Insys_Anthem_001141845
Insys_Anthem_001141934                   Insys_Anthem_001141934
Insys_Anthem_001141958                   Insys_Anthem_001141958
Insys_Anthem_001141963                   Insys_Anthem_001141963
Insys_Anthem_001141972                   Insys_Anthem_001141972
Insys_Anthem_001141977                   Insys_Anthem_001141977
Insys_Anthem_001141980                   Insys_Anthem_001141980
Insys_Anthem_001141983                   Insys_Anthem_001141983
Insys_Anthem_001142238                   Insys_Anthem_001142238
Insys_Anthem_001142239                   Insys_Anthem_001142239
Insys_Anthem_001142240                   Insys_Anthem_001142240
Insys_Anthem_001142241                   Insys_Anthem_001142241
Insys_Anthem_001142242                   Insys_Anthem_001142242
Insys_Anthem_001142243                   Insys_Anthem_001142243
Insys_Anthem_001142244                   Insys_Anthem_001142244
Insys_Anthem_001142245                   Insys_Anthem_001142245
Insys_Anthem_001142246                   Insys_Anthem_001142246
Insys_Anthem_001142247                   Insys_Anthem_001142247
Insys_Anthem_001142248                   Insys_Anthem_001142248
Insys_Anthem_001142249                   Insys_Anthem_001142249
Insys_Anthem_001142250                   Insys_Anthem_001142250
Insys_Anthem_001142251                   Insys_Anthem_001142251
Insys_Anthem_001142252                   Insys_Anthem_001142252
Insys_Anthem_001142253                   Insys_Anthem_001142253
Insys_Anthem_001142254                   Insys_Anthem_001142254
Insys_Anthem_001142255                   Insys_Anthem_001142255
Insys_Anthem_001142324                   Insys_Anthem_001142324
Insys_Anthem_001142328                   Insys_Anthem_001142328
Insys_Anthem_001142341                   Insys_Anthem_001142341
Insys_Anthem_001142342                   Insys_Anthem_001142342
Insys_Anthem_001142751                   Insys_Anthem_001142751
Insys_Anthem_001142754                   Insys_Anthem_001142754
Insys_Anthem_001142912                   Insys_Anthem_001142912
Insys_Anthem_001142913                   Insys_Anthem_001142913
Insys_Anthem_001142914                   Insys_Anthem_001142914
Insys_Anthem_001142915                   Insys_Anthem_001142915

                                                    764
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 766 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001142916                   Insys_Anthem_001142916
Insys_Anthem_001142917                   Insys_Anthem_001142917
Insys_Anthem_001142918                   Insys_Anthem_001142918
Insys_Anthem_001142919                   Insys_Anthem_001142919
Insys_Anthem_001142920                   Insys_Anthem_001142920
Insys_Anthem_001142921                   Insys_Anthem_001142921
Insys_Anthem_001142922                   Insys_Anthem_001142922
Insys_Anthem_001142923                   Insys_Anthem_001142923
Insys_Anthem_001142924                   Insys_Anthem_001142924
Insys_Anthem_001142925                   Insys_Anthem_001142925
Insys_Anthem_001142926                   Insys_Anthem_001142926
Insys_Anthem_001142927                   Insys_Anthem_001142927
Insys_Anthem_001142928                   Insys_Anthem_001142928
Insys_Anthem_001142929                   Insys_Anthem_001142929
Insys_Anthem_001142930                   Insys_Anthem_001142930
Insys_Anthem_001142932                   Insys_Anthem_001142932
Insys_Anthem_001142933                   Insys_Anthem_001142933
Insys_Anthem_001142934                   Insys_Anthem_001142934
Insys_Anthem_001142935                   Insys_Anthem_001142935
Insys_Anthem_001142936                   Insys_Anthem_001142936
Insys_Anthem_001142937                   Insys_Anthem_001142937
Insys_Anthem_001142938                   Insys_Anthem_001142938
Insys_Anthem_001142939                   Insys_Anthem_001142939
Insys_Anthem_001142992                   Insys_Anthem_001142992
Insys_Anthem_001143027                   Insys_Anthem_001143027
Insys_Anthem_001143036                   Insys_Anthem_001143036
Insys_Anthem_001143037                   Insys_Anthem_001143037
Insys_Anthem_001143072                   Insys_Anthem_001143072
Insys_Anthem_001143079                   Insys_Anthem_001143079
Insys_Anthem_001143081                   Insys_Anthem_001143081
Insys_Anthem_001143084                   Insys_Anthem_001143084
Insys_Anthem_001143379                   Insys_Anthem_001143379
Insys_Anthem_001143380                   Insys_Anthem_001143380
Insys_Anthem_001143381                   Insys_Anthem_001143381
Insys_Anthem_001143382                   Insys_Anthem_001143382
Insys_Anthem_001143383                   Insys_Anthem_001143383
Insys_Anthem_001143384                   Insys_Anthem_001143384
Insys_Anthem_001143385                   Insys_Anthem_001143385
Insys_Anthem_001143386                   Insys_Anthem_001143386
Insys_Anthem_001143387                   Insys_Anthem_001143387
Insys_Anthem_001143388                   Insys_Anthem_001143388
Insys_Anthem_001143389                   Insys_Anthem_001143389
Insys_Anthem_001143390                   Insys_Anthem_001143390
Insys_Anthem_001143391                   Insys_Anthem_001143391
Insys_Anthem_001143392                   Insys_Anthem_001143392
Insys_Anthem_001143393                   Insys_Anthem_001143393
Insys_Anthem_001143394                   Insys_Anthem_001143394

                                                    765
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 767 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001143395                   Insys_Anthem_001143395
Insys_Anthem_001143396                   Insys_Anthem_001143396
Insys_Anthem_001143397                   Insys_Anthem_001143397
Insys_Anthem_001143398                   Insys_Anthem_001143398
Insys_Anthem_001143399                   Insys_Anthem_001143399
Insys_Anthem_001143400                   Insys_Anthem_001143400
Insys_Anthem_001143401                   Insys_Anthem_001143401
Insys_Anthem_001143402                   Insys_Anthem_001143402
Insys_Anthem_001143403                   Insys_Anthem_001143403
Insys_Anthem_001143404                   Insys_Anthem_001143404
Insys_Anthem_001143405                   Insys_Anthem_001143405
Insys_Anthem_001143406                   Insys_Anthem_001143406
Insys_Anthem_001143407                   Insys_Anthem_001143407
Insys_Anthem_001143408                   Insys_Anthem_001143408
Insys_Anthem_001143462                   Insys_Anthem_001143462
Insys_Anthem_001143463                   Insys_Anthem_001143463
Insys_Anthem_001143464                   Insys_Anthem_001143464
Insys_Anthem_001143465                   Insys_Anthem_001143465
Insys_Anthem_001143466                   Insys_Anthem_001143466
Insys_Anthem_001143467                   Insys_Anthem_001143467
Insys_Anthem_001143468                   Insys_Anthem_001143468
Insys_Anthem_001143469                   Insys_Anthem_001143469
Insys_Anthem_001143470                   Insys_Anthem_001143470
Insys_Anthem_001143471                   Insys_Anthem_001143471
Insys_Anthem_001143472                   Insys_Anthem_001143472
Insys_Anthem_001143473                   Insys_Anthem_001143473
Insys_Anthem_001143474                   Insys_Anthem_001143474
Insys_Anthem_001143475                   Insys_Anthem_001143475
Insys_Anthem_001143476                   Insys_Anthem_001143476
Insys_Anthem_001143477                   Insys_Anthem_001143477
Insys_Anthem_001143478                   Insys_Anthem_001143478
Insys_Anthem_001143479                   Insys_Anthem_001143479
Insys_Anthem_001143480                   Insys_Anthem_001143480
Insys_Anthem_001143481                   Insys_Anthem_001143481
Insys_Anthem_001143482                   Insys_Anthem_001143482
Insys_Anthem_001143483                   Insys_Anthem_001143483
Insys_Anthem_001143484                   Insys_Anthem_001143484
Insys_Anthem_001143485                   Insys_Anthem_001143485
Insys_Anthem_001143486                   Insys_Anthem_001143486
Insys_Anthem_001143487                   Insys_Anthem_001143487
Insys_Anthem_001143488                   Insys_Anthem_001143488
Insys_Anthem_001143489                   Insys_Anthem_001143489
Insys_Anthem_001143490                   Insys_Anthem_001143490
Insys_Anthem_001143491                   Insys_Anthem_001143491
Insys_Anthem_001143492                   Insys_Anthem_001143492
Insys_Anthem_001143493                   Insys_Anthem_001143493
Insys_Anthem_001143494                   Insys_Anthem_001143494

                                                    766
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 768 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001143495                   Insys_Anthem_001143495
Insys_Anthem_001143496                   Insys_Anthem_001143496
Insys_Anthem_001143497                   Insys_Anthem_001143497
Insys_Anthem_001143498                   Insys_Anthem_001143498
Insys_Anthem_001143499                   Insys_Anthem_001143499
Insys_Anthem_001143500                   Insys_Anthem_001143500
Insys_Anthem_001143501                   Insys_Anthem_001143501
Insys_Anthem_001143502                   Insys_Anthem_001143502
Insys_Anthem_001144230                   Insys_Anthem_001144230
Insys_Anthem_001144255                   Insys_Anthem_001144255
Insys_Anthem_001144299                   Insys_Anthem_001144299
Insys_Anthem_001144720                   Insys_Anthem_001144720
Insys_Anthem_001144721                   Insys_Anthem_001144721
Insys_Anthem_001144722                   Insys_Anthem_001144722
Insys_Anthem_001144723                   Insys_Anthem_001144723
Insys_Anthem_001144724                   Insys_Anthem_001144724
Insys_Anthem_001144725                   Insys_Anthem_001144725
Insys_Anthem_001144726                   Insys_Anthem_001144726
Insys_Anthem_001144727                   Insys_Anthem_001144727
Insys_Anthem_001144728                   Insys_Anthem_001144728
Insys_Anthem_001144729                   Insys_Anthem_001144729
Insys_Anthem_001144730                   Insys_Anthem_001144730
Insys_Anthem_001144731                   Insys_Anthem_001144731
Insys_Anthem_001144732                   Insys_Anthem_001144732
Insys_Anthem_001144733                   Insys_Anthem_001144733
Insys_Anthem_001144734                   Insys_Anthem_001144734
Insys_Anthem_001144735                   Insys_Anthem_001144735
Insys_Anthem_001144736                   Insys_Anthem_001144736
Insys_Anthem_001144737                   Insys_Anthem_001144737
Insys_Anthem_001144738                   Insys_Anthem_001144738
Insys_Anthem_001144739                   Insys_Anthem_001144739
Insys_Anthem_001144740                   Insys_Anthem_001144740
Insys_Anthem_001144741                   Insys_Anthem_001144741
Insys_Anthem_001144742                   Insys_Anthem_001144742
Insys_Anthem_001144743                   Insys_Anthem_001144743
Insys_Anthem_001144744                   Insys_Anthem_001144744
Insys_Anthem_001144745                   Insys_Anthem_001144745
Insys_Anthem_001144746                   Insys_Anthem_001144746
Insys_Anthem_001144747                   Insys_Anthem_001144747
Insys_Anthem_001144748                   Insys_Anthem_001144748
Insys_Anthem_001144749                   Insys_Anthem_001144749
Insys_Anthem_001145069                   Insys_Anthem_001145069
Insys_Anthem_001145101                   Insys_Anthem_001145101
Insys_Anthem_001145388                   Insys_Anthem_001145388
Insys_Anthem_001145389                   Insys_Anthem_001145389
Insys_Anthem_001145390                   Insys_Anthem_001145390
Insys_Anthem_001145391                   Insys_Anthem_001145391

                                                    767
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 769 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001145392                   Insys_Anthem_001145392
Insys_Anthem_001145393                   Insys_Anthem_001145393
Insys_Anthem_001145394                   Insys_Anthem_001145394
Insys_Anthem_001145395                   Insys_Anthem_001145395
Insys_Anthem_001145396                   Insys_Anthem_001145396
Insys_Anthem_001145397                   Insys_Anthem_001145397
Insys_Anthem_001145398                   Insys_Anthem_001145398
Insys_Anthem_001145399                   Insys_Anthem_001145399
Insys_Anthem_001145400                   Insys_Anthem_001145400
Insys_Anthem_001145401                   Insys_Anthem_001145401
Insys_Anthem_001145402                   Insys_Anthem_001145402
Insys_Anthem_001145403                   Insys_Anthem_001145403
Insys_Anthem_001145404                   Insys_Anthem_001145404
Insys_Anthem_001145405                   Insys_Anthem_001145405
Insys_Anthem_001145576                   Insys_Anthem_001145576
Insys_Anthem_001145577                   Insys_Anthem_001145577
Insys_Anthem_001145578                   Insys_Anthem_001145578
Insys_Anthem_001145579                   Insys_Anthem_001145579
Insys_Anthem_001145580                   Insys_Anthem_001145580
Insys_Anthem_001145581                   Insys_Anthem_001145581
Insys_Anthem_001145582                   Insys_Anthem_001145582
Insys_Anthem_001145583                   Insys_Anthem_001145583
Insys_Anthem_001145584                   Insys_Anthem_001145584
Insys_Anthem_001145585                   Insys_Anthem_001145585
Insys_Anthem_001145586                   Insys_Anthem_001145586
Insys_Anthem_001145587                   Insys_Anthem_001145587
Insys_Anthem_001145655                   Insys_Anthem_001145655
Insys_Anthem_001145676                   Insys_Anthem_001145676
Insys_Anthem_001145952                   Insys_Anthem_001145952
Insys_Anthem_001145953                   Insys_Anthem_001145953
Insys_Anthem_001145954                   Insys_Anthem_001145954
Insys_Anthem_001145955                   Insys_Anthem_001145955
Insys_Anthem_001145956                   Insys_Anthem_001145956
Insys_Anthem_001145957                   Insys_Anthem_001145957
Insys_Anthem_001145958                   Insys_Anthem_001145958
Insys_Anthem_001145959                   Insys_Anthem_001145959
Insys_Anthem_001145960                   Insys_Anthem_001145960
Insys_Anthem_001145961                   Insys_Anthem_001145961
Insys_Anthem_001145962                   Insys_Anthem_001145962
Insys_Anthem_001145963                   Insys_Anthem_001145963
Insys_Anthem_001145964                   Insys_Anthem_001145964
Insys_Anthem_001145965                   Insys_Anthem_001145965
Insys_Anthem_001145966                   Insys_Anthem_001145966
Insys_Anthem_001145967                   Insys_Anthem_001145967
Insys_Anthem_001145969                   Insys_Anthem_001145969
Insys_Anthem_001145970                   Insys_Anthem_001145970
Insys_Anthem_001145971                   Insys_Anthem_001145971

                                                    768
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 770 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001145972                   Insys_Anthem_001145972
Insys_Anthem_001145973                   Insys_Anthem_001145973
Insys_Anthem_001145974                   Insys_Anthem_001145974
Insys_Anthem_001145975                   Insys_Anthem_001145975
Insys_Anthem_001145976                   Insys_Anthem_001145976
Insys_Anthem_001145977                   Insys_Anthem_001145977
Insys_Anthem_001145978                   Insys_Anthem_001145978
Insys_Anthem_001145979                   Insys_Anthem_001145979
Insys_Anthem_001145980                   Insys_Anthem_001145980
Insys_Anthem_001145981                   Insys_Anthem_001145981
Insys_Anthem_001145982                   Insys_Anthem_001145982
Insys_Anthem_001145986                   Insys_Anthem_001145986
Insys_Anthem_001145987                   Insys_Anthem_001145987
Insys_Anthem_001145988                   Insys_Anthem_001145988
Insys_Anthem_001145989                   Insys_Anthem_001145989
Insys_Anthem_001145990                   Insys_Anthem_001145990
Insys_Anthem_001145991                   Insys_Anthem_001145991
Insys_Anthem_001145992                   Insys_Anthem_001145992
Insys_Anthem_001145993                   Insys_Anthem_001145993
Insys_Anthem_001145994                   Insys_Anthem_001145994
Insys_Anthem_001145995                   Insys_Anthem_001145995
Insys_Anthem_001145996                   Insys_Anthem_001145996
Insys_Anthem_001145997                   Insys_Anthem_001145997
Insys_Anthem_001145998                   Insys_Anthem_001145998
Insys_Anthem_001145999                   Insys_Anthem_001145999
Insys_Anthem_001146000                   Insys_Anthem_001146000
Insys_Anthem_001146001                   Insys_Anthem_001146001
Insys_Anthem_001146002                   Insys_Anthem_001146002
Insys_Anthem_001146003                   Insys_Anthem_001146003
Insys_Anthem_001146004                   Insys_Anthem_001146004
Insys_Anthem_001146005                   Insys_Anthem_001146005
Insys_Anthem_001146006                   Insys_Anthem_001146006
Insys_Anthem_001146007                   Insys_Anthem_001146007
Insys_Anthem_001146008                   Insys_Anthem_001146008
Insys_Anthem_001146009                   Insys_Anthem_001146009
Insys_Anthem_001146010                   Insys_Anthem_001146010
Insys_Anthem_001146011                   Insys_Anthem_001146011
Insys_Anthem_001146012                   Insys_Anthem_001146012
Insys_Anthem_001146013                   Insys_Anthem_001146013
Insys_Anthem_001146014                   Insys_Anthem_001146014
Insys_Anthem_001146015                   Insys_Anthem_001146015
Insys_Anthem_001146016                   Insys_Anthem_001146016
Insys_Anthem_001146017                   Insys_Anthem_001146017
Insys_Anthem_001146018                   Insys_Anthem_001146018
Insys_Anthem_001146019                   Insys_Anthem_001146019
Insys_Anthem_001146020                   Insys_Anthem_001146020
Insys_Anthem_001146021                   Insys_Anthem_001146021

                                                    769
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 771 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001146022                   Insys_Anthem_001146022
Insys_Anthem_001146023                   Insys_Anthem_001146023
Insys_Anthem_001146024                   Insys_Anthem_001146024
Insys_Anthem_001146025                   Insys_Anthem_001146025
Insys_Anthem_001146026                   Insys_Anthem_001146026
Insys_Anthem_001146027                   Insys_Anthem_001146027
Insys_Anthem_001146028                   Insys_Anthem_001146028
Insys_Anthem_001146029                   Insys_Anthem_001146029
Insys_Anthem_001146030                   Insys_Anthem_001146030
Insys_Anthem_001146031                   Insys_Anthem_001146031
Insys_Anthem_001146032                   Insys_Anthem_001146032
Insys_Anthem_001146033                   Insys_Anthem_001146033
Insys_Anthem_001146034                   Insys_Anthem_001146034
Insys_Anthem_001146035                   Insys_Anthem_001146035
Insys_Anthem_001146036                   Insys_Anthem_001146036
Insys_Anthem_001146037                   Insys_Anthem_001146037
Insys_Anthem_001146038                   Insys_Anthem_001146038
Insys_Anthem_001146039                   Insys_Anthem_001146039
Insys_Anthem_001146043                   Insys_Anthem_001146043
Insys_Anthem_001146046                   Insys_Anthem_001146046
Insys_Anthem_001146680                   Insys_Anthem_001146680
Insys_Anthem_001147086                   Insys_Anthem_001147086
Insys_Anthem_001147087                   Insys_Anthem_001147087
Insys_Anthem_001147088                   Insys_Anthem_001147088
Insys_Anthem_001147089                   Insys_Anthem_001147089
Insys_Anthem_001147090                   Insys_Anthem_001147090
Insys_Anthem_001147091                   Insys_Anthem_001147091
Insys_Anthem_001147092                   Insys_Anthem_001147092
Insys_Anthem_001147093                   Insys_Anthem_001147093
Insys_Anthem_001147094                   Insys_Anthem_001147094
Insys_Anthem_001147095                   Insys_Anthem_001147095
Insys_Anthem_001147096                   Insys_Anthem_001147096
Insys_Anthem_001147097                   Insys_Anthem_001147097
Insys_Anthem_001147098                   Insys_Anthem_001147098
Insys_Anthem_001147099                   Insys_Anthem_001147099
Insys_Anthem_001147274                   Insys_Anthem_001147274
Insys_Anthem_001147275                   Insys_Anthem_001147275
Insys_Anthem_001147276                   Insys_Anthem_001147276
Insys_Anthem_001147277                   Insys_Anthem_001147277
Insys_Anthem_001147278                   Insys_Anthem_001147278
Insys_Anthem_001147279                   Insys_Anthem_001147279
Insys_Anthem_001147280                   Insys_Anthem_001147280
Insys_Anthem_001147281                   Insys_Anthem_001147281
Insys_Anthem_001147282                   Insys_Anthem_001147282
Insys_Anthem_001147283                   Insys_Anthem_001147283
Insys_Anthem_001147284                   Insys_Anthem_001147284
Insys_Anthem_001147285                   Insys_Anthem_001147285

                                                    770
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 772 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001147286                   Insys_Anthem_001147286
Insys_Anthem_001147287                   Insys_Anthem_001147287
Insys_Anthem_001147288                   Insys_Anthem_001147288
Insys_Anthem_001147289                   Insys_Anthem_001147289
Insys_Anthem_001147328                   Insys_Anthem_001147328
Insys_Anthem_001147630                   Insys_Anthem_001147630
Insys_Anthem_001147631                   Insys_Anthem_001147631
Insys_Anthem_001147632                   Insys_Anthem_001147632
Insys_Anthem_001147633                   Insys_Anthem_001147633
Insys_Anthem_001147634                   Insys_Anthem_001147634
Insys_Anthem_001147635                   Insys_Anthem_001147635
Insys_Anthem_001147636                   Insys_Anthem_001147636
Insys_Anthem_001147637                   Insys_Anthem_001147637
Insys_Anthem_001147638                   Insys_Anthem_001147638
Insys_Anthem_001147639                   Insys_Anthem_001147639
Insys_Anthem_001147640                   Insys_Anthem_001147640
Insys_Anthem_001147641                   Insys_Anthem_001147641
Insys_Anthem_001147642                   Insys_Anthem_001147642
Insys_Anthem_001147643                   Insys_Anthem_001147643
Insys_Anthem_001147644                   Insys_Anthem_001147644
Insys_Anthem_001147645                   Insys_Anthem_001147645
Insys_Anthem_001147646                   Insys_Anthem_001147646
Insys_Anthem_001147647                   Insys_Anthem_001147647
Insys_Anthem_001147648                   Insys_Anthem_001147648
Insys_Anthem_001147649                   Insys_Anthem_001147649
Insys_Anthem_001147650                   Insys_Anthem_001147650
Insys_Anthem_001147651                   Insys_Anthem_001147651
Insys_Anthem_001147652                   Insys_Anthem_001147652
Insys_Anthem_001147653                   Insys_Anthem_001147653
Insys_Anthem_001147654                   Insys_Anthem_001147654
Insys_Anthem_001147655                   Insys_Anthem_001147655
Insys_Anthem_001147656                   Insys_Anthem_001147656
Insys_Anthem_001147657                   Insys_Anthem_001147657
Insys_Anthem_001147658                   Insys_Anthem_001147658
Insys_Anthem_001147659                   Insys_Anthem_001147659
Insys_Anthem_001147971                   Insys_Anthem_001147971
Insys_Anthem_001148033                   Insys_Anthem_001148033
Insys_Anthem_001148034                   Insys_Anthem_001148034
Insys_Anthem_001148035                   Insys_Anthem_001148035
Insys_Anthem_001148036                   Insys_Anthem_001148036
Insys_Anthem_001148037                   Insys_Anthem_001148037
Insys_Anthem_001148038                   Insys_Anthem_001148038
Insys_Anthem_001148039                   Insys_Anthem_001148039
Insys_Anthem_001148040                   Insys_Anthem_001148040
Insys_Anthem_001148041                   Insys_Anthem_001148041
Insys_Anthem_001148042                   Insys_Anthem_001148042
Insys_Anthem_001148043                   Insys_Anthem_001148043

                                                    771
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 773 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001148044                   Insys_Anthem_001148044
Insys_Anthem_001148045                   Insys_Anthem_001148045
Insys_Anthem_001148046                   Insys_Anthem_001148046
Insys_Anthem_001148047                   Insys_Anthem_001148047
Insys_Anthem_001148048                   Insys_Anthem_001148048
Insys_Anthem_001148049                   Insys_Anthem_001148049
Insys_Anthem_001148050                   Insys_Anthem_001148050
Insys_Anthem_001148051                   Insys_Anthem_001148051
Insys_Anthem_001148052                   Insys_Anthem_001148052
Insys_Anthem_001148053                   Insys_Anthem_001148053
Insys_Anthem_001148054                   Insys_Anthem_001148054
Insys_Anthem_001148055                   Insys_Anthem_001148055
Insys_Anthem_001148056                   Insys_Anthem_001148056
Insys_Anthem_001148057                   Insys_Anthem_001148057
Insys_Anthem_001148058                   Insys_Anthem_001148058
Insys_Anthem_001148059                   Insys_Anthem_001148059
Insys_Anthem_001148060                   Insys_Anthem_001148060
Insys_Anthem_001148061                   Insys_Anthem_001148061
Insys_Anthem_001148062                   Insys_Anthem_001148062
Insys_Anthem_001148063                   Insys_Anthem_001148063
Insys_Anthem_001148064                   Insys_Anthem_001148064
Insys_Anthem_001148065                   Insys_Anthem_001148065
Insys_Anthem_001148066                   Insys_Anthem_001148066
Insys_Anthem_001148067                   Insys_Anthem_001148067
Insys_Anthem_001148068                   Insys_Anthem_001148068
Insys_Anthem_001148069                   Insys_Anthem_001148069
Insys_Anthem_001148070                   Insys_Anthem_001148070
Insys_Anthem_001148071                   Insys_Anthem_001148071
Insys_Anthem_001148072                   Insys_Anthem_001148072
Insys_Anthem_001148073                   Insys_Anthem_001148073
Insys_Anthem_001148074                   Insys_Anthem_001148074
Insys_Anthem_001148075                   Insys_Anthem_001148075
Insys_Anthem_001148076                   Insys_Anthem_001148076
Insys_Anthem_001148077                   Insys_Anthem_001148077
Insys_Anthem_001148078                   Insys_Anthem_001148078
Insys_Anthem_001148079                   Insys_Anthem_001148079
Insys_Anthem_001148080                   Insys_Anthem_001148080
Insys_Anthem_001148081                   Insys_Anthem_001148081
Insys_Anthem_001148082                   Insys_Anthem_001148082
Insys_Anthem_001148083                   Insys_Anthem_001148083
Insys_Anthem_001148084                   Insys_Anthem_001148084
Insys_Anthem_001148085                   Insys_Anthem_001148085
Insys_Anthem_001148086                   Insys_Anthem_001148086
Insys_Anthem_001148561                   Insys_Anthem_001148561
Insys_Anthem_001148563                   Insys_Anthem_001148563
Insys_Anthem_001148564                   Insys_Anthem_001148564
Insys_Anthem_001148573                   Insys_Anthem_001148573

                                                    772
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 774 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001148579                   Insys_Anthem_001148579
Insys_Anthem_001148593                   Insys_Anthem_001148593
Insys_Anthem_001148600                   Insys_Anthem_001148600
Insys_Anthem_001148601                   Insys_Anthem_001148601
Insys_Anthem_001148603                   Insys_Anthem_001148603
Insys_Anthem_001148727                   Insys_Anthem_001148727
Insys_Anthem_001148923                   Insys_Anthem_001148923
Insys_Anthem_001148953                   Insys_Anthem_001148953
Insys_Anthem_001149250                   Insys_Anthem_001149250
Insys_Anthem_001149306                   Insys_Anthem_001149306
Insys_Anthem_001149431                   Insys_Anthem_001149431
Insys_Anthem_001149752                   Insys_Anthem_001149752
Insys_Anthem_001149753                   Insys_Anthem_001149753
Insys_Anthem_001149754                   Insys_Anthem_001149754
Insys_Anthem_001150020                   Insys_Anthem_001150020
Insys_Anthem_001150068                   Insys_Anthem_001150068
Insys_Anthem_001150120                   Insys_Anthem_001150120
Insys_Anthem_001150121                   Insys_Anthem_001150121
Insys_Anthem_001150122                   Insys_Anthem_001150122
Insys_Anthem_001150123                   Insys_Anthem_001150123
Insys_Anthem_001150124                   Insys_Anthem_001150124
Insys_Anthem_001150125                   Insys_Anthem_001150125
Insys_Anthem_001150126                   Insys_Anthem_001150126
Insys_Anthem_001150127                   Insys_Anthem_001150127
Insys_Anthem_001150128                   Insys_Anthem_001150128
Insys_Anthem_001150129                   Insys_Anthem_001150129
Insys_Anthem_001150130                   Insys_Anthem_001150130
Insys_Anthem_001150131                   Insys_Anthem_001150131
Insys_Anthem_001150132                   Insys_Anthem_001150132
Insys_Anthem_001150133                   Insys_Anthem_001150133
Insys_Anthem_001150134                   Insys_Anthem_001150134
Insys_Anthem_001150135                   Insys_Anthem_001150135
Insys_Anthem_001150136                   Insys_Anthem_001150136
Insys_Anthem_001150137                   Insys_Anthem_001150137
Insys_Anthem_001150138                   Insys_Anthem_001150138
Insys_Anthem_001150139                   Insys_Anthem_001150139
Insys_Anthem_001150140                   Insys_Anthem_001150140
Insys_Anthem_001150141                   Insys_Anthem_001150141
Insys_Anthem_001150142                   Insys_Anthem_001150142
Insys_Anthem_001150143                   Insys_Anthem_001150143
Insys_Anthem_001150144                   Insys_Anthem_001150144
Insys_Anthem_001150145                   Insys_Anthem_001150145
Insys_Anthem_001150146                   Insys_Anthem_001150146
Insys_Anthem_001150147                   Insys_Anthem_001150147
Insys_Anthem_001150148                   Insys_Anthem_001150148
Insys_Anthem_001150149                   Insys_Anthem_001150149
Insys_Anthem_001150150                   Insys_Anthem_001150150

                                                    773
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 775 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001150151                   Insys_Anthem_001150151
Insys_Anthem_001150152                   Insys_Anthem_001150152
Insys_Anthem_001150153                   Insys_Anthem_001150153
Insys_Anthem_001150154                   Insys_Anthem_001150154
Insys_Anthem_001150155                   Insys_Anthem_001150155
Insys_Anthem_001150156                   Insys_Anthem_001150156
Insys_Anthem_001150157                   Insys_Anthem_001150157
Insys_Anthem_001150158                   Insys_Anthem_001150158
Insys_Anthem_001150159                   Insys_Anthem_001150159
Insys_Anthem_001150160                   Insys_Anthem_001150160
Insys_Anthem_001150161                   Insys_Anthem_001150161
Insys_Anthem_001150162                   Insys_Anthem_001150162
Insys_Anthem_001150478                   Insys_Anthem_001150478
Insys_Anthem_001150482                   Insys_Anthem_001150482
Insys_Anthem_001150490                   Insys_Anthem_001150490
Insys_Anthem_001150491                   Insys_Anthem_001150491
Insys_Anthem_001150492                   Insys_Anthem_001150492
Insys_Anthem_001150497                   Insys_Anthem_001150497
Insys_Anthem_001150659                   Insys_Anthem_001150659
Insys_Anthem_001150761                   Insys_Anthem_001150761
Insys_Anthem_001150847                   Insys_Anthem_001150847
Insys_Anthem_001150848                   Insys_Anthem_001150848
Insys_Anthem_001150849                   Insys_Anthem_001150849
Insys_Anthem_001150850                   Insys_Anthem_001150850
Insys_Anthem_001150851                   Insys_Anthem_001150851
Insys_Anthem_001150852                   Insys_Anthem_001150852
Insys_Anthem_001150853                   Insys_Anthem_001150853
Insys_Anthem_001150854                   Insys_Anthem_001150854
Insys_Anthem_001150855                   Insys_Anthem_001150855
Insys_Anthem_001150856                   Insys_Anthem_001150856
Insys_Anthem_001150857                   Insys_Anthem_001150857
Insys_Anthem_001150858                   Insys_Anthem_001150858
Insys_Anthem_001150859                   Insys_Anthem_001150859
Insys_Anthem_001150860                   Insys_Anthem_001150860
Insys_Anthem_001150861                   Insys_Anthem_001150861
Insys_Anthem_001150862                   Insys_Anthem_001150862
Insys_Anthem_001150863                   Insys_Anthem_001150863
Insys_Anthem_001150864                   Insys_Anthem_001150864
Insys_Anthem_001150865                   Insys_Anthem_001150865
Insys_Anthem_001150866                   Insys_Anthem_001150866
Insys_Anthem_001150867                   Insys_Anthem_001150867
Insys_Anthem_001150868                   Insys_Anthem_001150868
Insys_Anthem_001150869                   Insys_Anthem_001150869
Insys_Anthem_001150870                   Insys_Anthem_001150870
Insys_Anthem_001150871                   Insys_Anthem_001150871
Insys_Anthem_001150872                   Insys_Anthem_001150872
Insys_Anthem_001150873                   Insys_Anthem_001150873

                                                    774
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 776 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001150874                   Insys_Anthem_001150874
Insys_Anthem_001150875                   Insys_Anthem_001150875
Insys_Anthem_001150876                   Insys_Anthem_001150876
Insys_Anthem_001150877                   Insys_Anthem_001150877
Insys_Anthem_001150878                   Insys_Anthem_001150878
Insys_Anthem_001150879                   Insys_Anthem_001150879
Insys_Anthem_001150880                   Insys_Anthem_001150880
Insys_Anthem_001150881                   Insys_Anthem_001150881
Insys_Anthem_001150882                   Insys_Anthem_001150882
Insys_Anthem_001150883                   Insys_Anthem_001150883
Insys_Anthem_001150884                   Insys_Anthem_001150884
Insys_Anthem_001150885                   Insys_Anthem_001150885
Insys_Anthem_001150886                   Insys_Anthem_001150886
Insys_Anthem_001150887                   Insys_Anthem_001150887
Insys_Anthem_001150888                   Insys_Anthem_001150888
Insys_Anthem_001150889                   Insys_Anthem_001150889
Insys_Anthem_001150890                   Insys_Anthem_001150890
Insys_Anthem_001150891                   Insys_Anthem_001150891
Insys_Anthem_001150892                   Insys_Anthem_001150892
Insys_Anthem_001150893                   Insys_Anthem_001150893
Insys_Anthem_001150894                   Insys_Anthem_001150894
Insys_Anthem_001150895                   Insys_Anthem_001150895
Insys_Anthem_001150896                   Insys_Anthem_001150896
Insys_Anthem_001150897                   Insys_Anthem_001150897
Insys_Anthem_001150898                   Insys_Anthem_001150898
Insys_Anthem_001150899                   Insys_Anthem_001150899
Insys_Anthem_001150900                   Insys_Anthem_001150900
Insys_Anthem_001150901                   Insys_Anthem_001150901
Insys_Anthem_001151398                   Insys_Anthem_001151398
Insys_Anthem_001151404                   Insys_Anthem_001151404
Insys_Anthem_001151409                   Insys_Anthem_001151409
Insys_Anthem_001151454                   Insys_Anthem_001151454
Insys_Anthem_001151511                   Insys_Anthem_001151511
Insys_Anthem_001151512                   Insys_Anthem_001151512
Insys_Anthem_001151514                   Insys_Anthem_001151514
Insys_Anthem_001151519                   Insys_Anthem_001151519
Insys_Anthem_001151564                   Insys_Anthem_001151564
Insys_Anthem_001151640                   Insys_Anthem_001151640
Insys_Anthem_001151758                   Insys_Anthem_001151758
Insys_Anthem_001152091                   Insys_Anthem_001152091
Insys_Anthem_001152143                   Insys_Anthem_001152143
Insys_Anthem_001152256                   Insys_Anthem_001152256
Insys_Anthem_001152550                   Insys_Anthem_001152550
Insys_Anthem_001152681                   Insys_Anthem_001152681
Insys_Anthem_001152769                   Insys_Anthem_001152769
Insys_Anthem_001152933                   Insys_Anthem_001152933
Insys_Anthem_001152979                   Insys_Anthem_001152979

                                                    775
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 777 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001153003                   Insys_Anthem_001153003
Insys_Anthem_001153058                   Insys_Anthem_001153058
Insys_Anthem_001153059                   Insys_Anthem_001153059
Insys_Anthem_001153060                   Insys_Anthem_001153060
Insys_Anthem_001153061                   Insys_Anthem_001153061
Insys_Anthem_001153062                   Insys_Anthem_001153062
Insys_Anthem_001153063                   Insys_Anthem_001153063
Insys_Anthem_001153064                   Insys_Anthem_001153064
Insys_Anthem_001153065                   Insys_Anthem_001153065
Insys_Anthem_001153066                   Insys_Anthem_001153066
Insys_Anthem_001153067                   Insys_Anthem_001153067
Insys_Anthem_001153068                   Insys_Anthem_001153068
Insys_Anthem_001153069                   Insys_Anthem_001153069
Insys_Anthem_001153070                   Insys_Anthem_001153070
Insys_Anthem_001153071                   Insys_Anthem_001153071
Insys_Anthem_001153072                   Insys_Anthem_001153072
Insys_Anthem_001153073                   Insys_Anthem_001153073
Insys_Anthem_001153074                   Insys_Anthem_001153074
Insys_Anthem_001153075                   Insys_Anthem_001153075
Insys_Anthem_001153076                   Insys_Anthem_001153076
Insys_Anthem_001153077                   Insys_Anthem_001153077
Insys_Anthem_001153078                   Insys_Anthem_001153078
Insys_Anthem_001153079                   Insys_Anthem_001153079
Insys_Anthem_001153080                   Insys_Anthem_001153080
Insys_Anthem_001153081                   Insys_Anthem_001153081
Insys_Anthem_001153082                   Insys_Anthem_001153082
Insys_Anthem_001153083                   Insys_Anthem_001153083
Insys_Anthem_001153084                   Insys_Anthem_001153084
Insys_Anthem_001153085                   Insys_Anthem_001153085
Insys_Anthem_001153086                   Insys_Anthem_001153086
Insys_Anthem_001153087                   Insys_Anthem_001153087
Insys_Anthem_001153088                   Insys_Anthem_001153088
Insys_Anthem_001153089                   Insys_Anthem_001153089
Insys_Anthem_001153090                   Insys_Anthem_001153090
Insys_Anthem_001153091                   Insys_Anthem_001153091
Insys_Anthem_001153092                   Insys_Anthem_001153092
Insys_Anthem_001153093                   Insys_Anthem_001153093
Insys_Anthem_001153094                   Insys_Anthem_001153094
Insys_Anthem_001153095                   Insys_Anthem_001153095
Insys_Anthem_001153096                   Insys_Anthem_001153096
Insys_Anthem_001153097                   Insys_Anthem_001153097
Insys_Anthem_001153098                   Insys_Anthem_001153098
Insys_Anthem_001153099                   Insys_Anthem_001153099
Insys_Anthem_001153382                   Insys_Anthem_001153382
Insys_Anthem_001153472                   Insys_Anthem_001153472
Insys_Anthem_001153474                   Insys_Anthem_001153474
Insys_Anthem_001153554                   Insys_Anthem_001153554

                                                    776
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 778 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001153560                   Insys_Anthem_001153560
Insys_Anthem_001153565                   Insys_Anthem_001153565
Insys_Anthem_001153572                   Insys_Anthem_001153572
Insys_Anthem_001153573                   Insys_Anthem_001153573
Insys_Anthem_001153661                   Insys_Anthem_001153661
Insys_Anthem_001153665                   Insys_Anthem_001153665
Insys_Anthem_001153718                   Insys_Anthem_001153718
Insys_Anthem_001153719                   Insys_Anthem_001153719
Insys_Anthem_001153721                   Insys_Anthem_001153721
Insys_Anthem_001153772                   Insys_Anthem_001153772
Insys_Anthem_001153853                   Insys_Anthem_001153853
Insys_Anthem_001153866                   Insys_Anthem_001153866
Insys_Anthem_001153867                   Insys_Anthem_001153867
Insys_Anthem_001153870                   Insys_Anthem_001153870
Insys_Anthem_001153871                   Insys_Anthem_001153871
Insys_Anthem_001153872                   Insys_Anthem_001153872
Insys_Anthem_001153873                   Insys_Anthem_001153873
Insys_Anthem_001153874                   Insys_Anthem_001153874
Insys_Anthem_001153919                   Insys_Anthem_001153919
Insys_Anthem_001153924                   Insys_Anthem_001153924
Insys_Anthem_001154412                   Insys_Anthem_001154412
Insys_Anthem_001154413                   Insys_Anthem_001154413
Insys_Anthem_001154414                   Insys_Anthem_001154414
Insys_Anthem_001154444                   Insys_Anthem_001154444
Insys_Anthem_001154503                   Insys_Anthem_001154503
Insys_Anthem_001154523                   Insys_Anthem_001154523
Insys_Anthem_001154647                   Insys_Anthem_001154647
Insys_Anthem_001154648                   Insys_Anthem_001154648
Insys_Anthem_001154649                   Insys_Anthem_001154649
Insys_Anthem_001154650                   Insys_Anthem_001154650
Insys_Anthem_001154784                   Insys_Anthem_001154784
Insys_Anthem_001154846                   Insys_Anthem_001154846
Insys_Anthem_001154892                   Insys_Anthem_001154892
Insys_Anthem_001154929                   Insys_Anthem_001154929
Insys_Anthem_001154968                   Insys_Anthem_001154968
Insys_Anthem_001154970                   Insys_Anthem_001154970
Insys_Anthem_001155007                   Insys_Anthem_001155007
Insys_Anthem_001155025                   Insys_Anthem_001155025
Insys_Anthem_001155026                   Insys_Anthem_001155026
Insys_Anthem_001155027                   Insys_Anthem_001155027
Insys_Anthem_001155028                   Insys_Anthem_001155028
Insys_Anthem_001155029                   Insys_Anthem_001155029
Insys_Anthem_001155030                   Insys_Anthem_001155030
Insys_Anthem_001155031                   Insys_Anthem_001155031
Insys_Anthem_001155032                   Insys_Anthem_001155032
Insys_Anthem_001155034                   Insys_Anthem_001155034
Insys_Anthem_001155035                   Insys_Anthem_001155035

                                                    777
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 779 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001155036                   Insys_Anthem_001155036
Insys_Anthem_001155037                   Insys_Anthem_001155037
Insys_Anthem_001155038                   Insys_Anthem_001155038
Insys_Anthem_001155039                   Insys_Anthem_001155039
Insys_Anthem_001155040                   Insys_Anthem_001155040
Insys_Anthem_001155041                   Insys_Anthem_001155041
Insys_Anthem_001155042                   Insys_Anthem_001155042
Insys_Anthem_001155043                   Insys_Anthem_001155043
Insys_Anthem_001155044                   Insys_Anthem_001155044
Insys_Anthem_001155045                   Insys_Anthem_001155045
Insys_Anthem_001155046                   Insys_Anthem_001155046
Insys_Anthem_001155047                   Insys_Anthem_001155047
Insys_Anthem_001155048                   Insys_Anthem_001155048
Insys_Anthem_001155049                   Insys_Anthem_001155049
Insys_Anthem_001155050                   Insys_Anthem_001155050
Insys_Anthem_001155051                   Insys_Anthem_001155051
Insys_Anthem_001155052                   Insys_Anthem_001155052
Insys_Anthem_001155053                   Insys_Anthem_001155053
Insys_Anthem_001155054                   Insys_Anthem_001155054
Insys_Anthem_001155055                   Insys_Anthem_001155055
Insys_Anthem_001155056                   Insys_Anthem_001155056
Insys_Anthem_001155057                   Insys_Anthem_001155057
Insys_Anthem_001155058                   Insys_Anthem_001155058
Insys_Anthem_001155059                   Insys_Anthem_001155059
Insys_Anthem_001155060                   Insys_Anthem_001155060
Insys_Anthem_001155061                   Insys_Anthem_001155061
Insys_Anthem_001155062                   Insys_Anthem_001155062
Insys_Anthem_001155063                   Insys_Anthem_001155063
Insys_Anthem_001155064                   Insys_Anthem_001155064
Insys_Anthem_001155065                   Insys_Anthem_001155065
Insys_Anthem_001155066                   Insys_Anthem_001155066
Insys_Anthem_001155067                   Insys_Anthem_001155067
Insys_Anthem_001155440                   Insys_Anthem_001155440
Insys_Anthem_001155442                   Insys_Anthem_001155442
Insys_Anthem_001155478                   Insys_Anthem_001155478
Insys_Anthem_001155495                   Insys_Anthem_001155495
Insys_Anthem_001155517                   Insys_Anthem_001155517
Insys_Anthem_001155520                   Insys_Anthem_001155520
Insys_Anthem_001155606                   Insys_Anthem_001155606
Insys_Anthem_001156224                   Insys_Anthem_001156224
Insys_Anthem_001156287                   Insys_Anthem_001156287
Insys_Anthem_001156337                   Insys_Anthem_001156337
Insys_Anthem_001156367                   Insys_Anthem_001156367
Insys_Anthem_001156384                   Insys_Anthem_001156384
Insys_Anthem_001156414                   Insys_Anthem_001156414
Insys_Anthem_001156420                   Insys_Anthem_001156420
Insys_Anthem_001156425                   Insys_Anthem_001156425

                                                    778
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 780 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001156426                   Insys_Anthem_001156426
Insys_Anthem_001156514                   Insys_Anthem_001156514
Insys_Anthem_001156665                   Insys_Anthem_001156665
Insys_Anthem_001156672                   Insys_Anthem_001156672
Insys_Anthem_001156673                   Insys_Anthem_001156673
Insys_Anthem_001156701                   Insys_Anthem_001156701
Insys_Anthem_001156702                   Insys_Anthem_001156702
Insys_Anthem_001156703                   Insys_Anthem_001156703
Insys_Anthem_001157035                   Insys_Anthem_001157035
Insys_Anthem_001157122                   Insys_Anthem_001157122
Insys_Anthem_001157123                   Insys_Anthem_001157123
Insys_Anthem_001157231                   Insys_Anthem_001157231
Insys_Anthem_001157350                   Insys_Anthem_001157350
Insys_Anthem_001157643                   Insys_Anthem_001157643
Insys_Anthem_001157752                   Insys_Anthem_001157752
Insys_Anthem_001157756                   Insys_Anthem_001157756
Insys_Anthem_001157810                   Insys_Anthem_001157810
Insys_Anthem_001157820                   Insys_Anthem_001157820
Insys_Anthem_001157843                   Insys_Anthem_001157843
Insys_Anthem_001157854                   Insys_Anthem_001157854
Insys_Anthem_001157858                   Insys_Anthem_001157858
Insys_Anthem_001157859                   Insys_Anthem_001157859
Insys_Anthem_001157865                   Insys_Anthem_001157865
Insys_Anthem_001157866                   Insys_Anthem_001157866
Insys_Anthem_001157891                   Insys_Anthem_001157891
Insys_Anthem_001157903                   Insys_Anthem_001157903
Insys_Anthem_001157905                   Insys_Anthem_001157905
Insys_Anthem_001157921                   Insys_Anthem_001157921
Insys_Anthem_001157950                   Insys_Anthem_001157950
Insys_Anthem_001157965                   Insys_Anthem_001157965
Insys_Anthem_001158120                   Insys_Anthem_001158120
Insys_Anthem_001158121                   Insys_Anthem_001158121
Insys_Anthem_001158139                   Insys_Anthem_001158139
Insys_Anthem_001158144                   Insys_Anthem_001158144
Insys_Anthem_001158181                   Insys_Anthem_001158181
Insys_Anthem_001158248                   Insys_Anthem_001158248
Insys_Anthem_001158255                   Insys_Anthem_001158255
Insys_Anthem_001158272                   Insys_Anthem_001158272
Insys_Anthem_001158368                   Insys_Anthem_001158368
Insys_Anthem_001158394                   Insys_Anthem_001158394
Insys_Anthem_001158509                   Insys_Anthem_001158509
Insys_Anthem_001158572                   Insys_Anthem_001158572
Insys_Anthem_001158810                   Insys_Anthem_001158810
Insys_Anthem_001158826                   Insys_Anthem_001158826
Insys_Anthem_001158829                   Insys_Anthem_001158829
Insys_Anthem_001158834                   Insys_Anthem_001158834
Insys_Anthem_001158889                   Insys_Anthem_001158889

                                                    779
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 781 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001159000                   Insys_Anthem_001159000
Insys_Anthem_001159017                   Insys_Anthem_001159017
Insys_Anthem_001159116                   Insys_Anthem_001159116
Insys_Anthem_001159117                   Insys_Anthem_001159117
Insys_Anthem_001159122                   Insys_Anthem_001159122
Insys_Anthem_001159206                   Insys_Anthem_001159206
Insys_Anthem_001159348                   Insys_Anthem_001159348
Insys_Anthem_001159350                   Insys_Anthem_001159350
Insys_Anthem_001159377                   Insys_Anthem_001159377
Insys_Anthem_001159401                   Insys_Anthem_001159401
Insys_Anthem_001159412                   Insys_Anthem_001159412
Insys_Anthem_001159445                   Insys_Anthem_001159445
Insys_Anthem_001159450                   Insys_Anthem_001159450
Insys_Anthem_001159466                   Insys_Anthem_001159466
Insys_Anthem_001159538                   Insys_Anthem_001159538
Insys_Anthem_001159545                   Insys_Anthem_001159545
Insys_Anthem_001159549                   Insys_Anthem_001159549
Insys_Anthem_001159561                   Insys_Anthem_001159561
Insys_Anthem_001159799                   Insys_Anthem_001159799
Insys_Anthem_001159895                   Insys_Anthem_001159895
Insys_Anthem_001159897                   Insys_Anthem_001159897
Insys_Anthem_001159898                   Insys_Anthem_001159898
Insys_Anthem_001159901                   Insys_Anthem_001159901
Insys_Anthem_001159902                   Insys_Anthem_001159902
Insys_Anthem_001159903                   Insys_Anthem_001159903
Insys_Anthem_001159904                   Insys_Anthem_001159904
Insys_Anthem_001159905                   Insys_Anthem_001159905
Insys_Anthem_001159906                   Insys_Anthem_001159906
Insys_Anthem_001159907                   Insys_Anthem_001159907
Insys_Anthem_001159908                   Insys_Anthem_001159908
Insys_Anthem_001159911                   Insys_Anthem_001159911
Insys_Anthem_001159912                   Insys_Anthem_001159912
Insys_Anthem_001159913                   Insys_Anthem_001159913
Insys_Anthem_001159914                   Insys_Anthem_001159914
Insys_Anthem_001159917                   Insys_Anthem_001159917
Insys_Anthem_001159919                   Insys_Anthem_001159919
Insys_Anthem_001159920                   Insys_Anthem_001159920
Insys_Anthem_001159941                   Insys_Anthem_001159941
Insys_Anthem_001159944                   Insys_Anthem_001159944
Insys_Anthem_001159975                   Insys_Anthem_001159975
Insys_Anthem_001159995                   Insys_Anthem_001159995
Insys_Anthem_001160004                   Insys_Anthem_001160004
Insys_Anthem_001160021                   Insys_Anthem_001160021
Insys_Anthem_001160091                   Insys_Anthem_001160091
Insys_Anthem_001160149                   Insys_Anthem_001160149
Insys_Anthem_001160162                   Insys_Anthem_001160162
Insys_Anthem_001160214                   Insys_Anthem_001160214

                                                    780
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 782 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001160220                   Insys_Anthem_001160220
Insys_Anthem_001160227                   Insys_Anthem_001160227
Insys_Anthem_001160229                   Insys_Anthem_001160229
Insys_Anthem_001160230                   Insys_Anthem_001160230
Insys_Anthem_001160235                   Insys_Anthem_001160235
Insys_Anthem_001160236                   Insys_Anthem_001160236
Insys_Anthem_001160237                   Insys_Anthem_001160237
Insys_Anthem_001160238                   Insys_Anthem_001160238
Insys_Anthem_001160253                   Insys_Anthem_001160253
Insys_Anthem_001160261                   Insys_Anthem_001160261
Insys_Anthem_001160264                   Insys_Anthem_001160264
Insys_Anthem_001160313                   Insys_Anthem_001160313
Insys_Anthem_001160316                   Insys_Anthem_001160316
Insys_Anthem_001160444                   Insys_Anthem_001160444
Insys_Anthem_001160456                   Insys_Anthem_001160456
Insys_Anthem_001160464                   Insys_Anthem_001160464
Insys_Anthem_001160474                   Insys_Anthem_001160474
Insys_Anthem_001160487                   Insys_Anthem_001160487
Insys_Anthem_001160488                   Insys_Anthem_001160488
Insys_Anthem_001160490                   Insys_Anthem_001160490
Insys_Anthem_001160491                   Insys_Anthem_001160491
Insys_Anthem_001160493                   Insys_Anthem_001160493
Insys_Anthem_001160689                   Insys_Anthem_001160689
Insys_Anthem_001160715                   Insys_Anthem_001160715
Insys_Anthem_001161010                   Insys_Anthem_001161010
Insys_Anthem_001161012                   Insys_Anthem_001161012
Insys_Anthem_001161013                   Insys_Anthem_001161013
Insys_Anthem_001161020                   Insys_Anthem_001161020
Insys_Anthem_001161021                   Insys_Anthem_001161021
Insys_Anthem_001161022                   Insys_Anthem_001161022
Insys_Anthem_001161024                   Insys_Anthem_001161024
Insys_Anthem_001161026                   Insys_Anthem_001161026
Insys_Anthem_001161028                   Insys_Anthem_001161028
Insys_Anthem_001161030                   Insys_Anthem_001161030
Insys_Anthem_001161033                   Insys_Anthem_001161033
Insys_Anthem_001161042                   Insys_Anthem_001161042
Insys_Anthem_001161049                   Insys_Anthem_001161049
Insys_Anthem_001161050                   Insys_Anthem_001161050
Insys_Anthem_001161056                   Insys_Anthem_001161056
Insys_Anthem_001161066                   Insys_Anthem_001161066
Insys_Anthem_001161077                   Insys_Anthem_001161077
Insys_Anthem_001161089                   Insys_Anthem_001161089
Insys_Anthem_001161090                   Insys_Anthem_001161090
Insys_Anthem_001161098                   Insys_Anthem_001161098
Insys_Anthem_001161100                   Insys_Anthem_001161100
Insys_Anthem_001161101                   Insys_Anthem_001161101
Insys_Anthem_001161117                   Insys_Anthem_001161117

                                                    781
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 783 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001161124                   Insys_Anthem_001161124
Insys_Anthem_001161130                   Insys_Anthem_001161130
Insys_Anthem_001161131                   Insys_Anthem_001161131
Insys_Anthem_001161132                   Insys_Anthem_001161132
Insys_Anthem_001161134                   Insys_Anthem_001161134
Insys_Anthem_001161139                   Insys_Anthem_001161139
Insys_Anthem_001161146                   Insys_Anthem_001161146
Insys_Anthem_001161150                   Insys_Anthem_001161150
Insys_Anthem_001161152                   Insys_Anthem_001161152
Insys_Anthem_001161153                   Insys_Anthem_001161153
Insys_Anthem_001161159                   Insys_Anthem_001161159
Insys_Anthem_001161160                   Insys_Anthem_001161160
Insys_Anthem_001161176                   Insys_Anthem_001161176
Insys_Anthem_001161180                   Insys_Anthem_001161180
Insys_Anthem_001161185                   Insys_Anthem_001161185
Insys_Anthem_001161186                   Insys_Anthem_001161186
Insys_Anthem_001161188                   Insys_Anthem_001161188
Insys_Anthem_001161189                   Insys_Anthem_001161189
Insys_Anthem_001161190                   Insys_Anthem_001161190
Insys_Anthem_001161195                   Insys_Anthem_001161195
Insys_Anthem_001161199                   Insys_Anthem_001161199
Insys_Anthem_001161201                   Insys_Anthem_001161201
Insys_Anthem_001161203                   Insys_Anthem_001161203
Insys_Anthem_001161211                   Insys_Anthem_001161211
Insys_Anthem_001161216                   Insys_Anthem_001161216
Insys_Anthem_001161217                   Insys_Anthem_001161217
Insys_Anthem_001161220                   Insys_Anthem_001161220
Insys_Anthem_001161222                   Insys_Anthem_001161222
Insys_Anthem_001161224                   Insys_Anthem_001161224
Insys_Anthem_001161226                   Insys_Anthem_001161226
Insys_Anthem_001161227                   Insys_Anthem_001161227
Insys_Anthem_001161228                   Insys_Anthem_001161228
Insys_Anthem_001161230                   Insys_Anthem_001161230
Insys_Anthem_001161231                   Insys_Anthem_001161231
Insys_Anthem_001161236                   Insys_Anthem_001161236
Insys_Anthem_001161237                   Insys_Anthem_001161237
Insys_Anthem_001161245                   Insys_Anthem_001161245
Insys_Anthem_001161248                   Insys_Anthem_001161248
Insys_Anthem_001161260                   Insys_Anthem_001161260
Insys_Anthem_001161261                   Insys_Anthem_001161261
Insys_Anthem_001161270                   Insys_Anthem_001161270
Insys_Anthem_001161275                   Insys_Anthem_001161275
Insys_Anthem_001161277                   Insys_Anthem_001161277
Insys_Anthem_001161312                   Insys_Anthem_001161312
Insys_Anthem_001161467                   Insys_Anthem_001161467
Insys_Anthem_001161518                   Insys_Anthem_001161518
Insys_Anthem_001161544                   Insys_Anthem_001161544

                                                    782
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 784 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001161753                   Insys_Anthem_001161753
Insys_Anthem_001161814                   Insys_Anthem_001161814
Insys_Anthem_001161818                   Insys_Anthem_001161818
Insys_Anthem_001161828                   Insys_Anthem_001161828
Insys_Anthem_001161850                   Insys_Anthem_001161850
Insys_Anthem_001161861                   Insys_Anthem_001161861
Insys_Anthem_001161897                   Insys_Anthem_001161897
Insys_Anthem_001162193                   Insys_Anthem_001162193
Insys_Anthem_001162211                   Insys_Anthem_001162211
Insys_Anthem_001162510                   Insys_Anthem_001162510
Insys_Anthem_001162660                   Insys_Anthem_001162660
Insys_Anthem_001162661                   Insys_Anthem_001162661
Insys_Anthem_001162662                   Insys_Anthem_001162662
Insys_Anthem_001162663                   Insys_Anthem_001162663
Insys_Anthem_001162664                   Insys_Anthem_001162664
Insys_Anthem_001162665                   Insys_Anthem_001162665
Insys_Anthem_001162666                   Insys_Anthem_001162666
Insys_Anthem_001162667                   Insys_Anthem_001162667
Insys_Anthem_001162668                   Insys_Anthem_001162668
Insys_Anthem_001162669                   Insys_Anthem_001162669
Insys_Anthem_001162670                   Insys_Anthem_001162670
Insys_Anthem_001162671                   Insys_Anthem_001162671
Insys_Anthem_001162672                   Insys_Anthem_001162672
Insys_Anthem_001162673                   Insys_Anthem_001162673
Insys_Anthem_001162674                   Insys_Anthem_001162674
Insys_Anthem_001162675                   Insys_Anthem_001162675
Insys_Anthem_001162676                   Insys_Anthem_001162676
Insys_Anthem_001162677                   Insys_Anthem_001162677
Insys_Anthem_001162678                   Insys_Anthem_001162678
Insys_Anthem_001162679                   Insys_Anthem_001162679
Insys_Anthem_001162680                   Insys_Anthem_001162680
Insys_Anthem_001162681                   Insys_Anthem_001162681
Insys_Anthem_001162991                   Insys_Anthem_001162991
Insys_Anthem_001162992                   Insys_Anthem_001162992
Insys_Anthem_001162993                   Insys_Anthem_001162993
Insys_Anthem_001162994                   Insys_Anthem_001162994
Insys_Anthem_001162995                   Insys_Anthem_001162995
Insys_Anthem_001162996                   Insys_Anthem_001162996
Insys_Anthem_001162997                   Insys_Anthem_001162997
Insys_Anthem_001162998                   Insys_Anthem_001162998
Insys_Anthem_001162999                   Insys_Anthem_001162999
Insys_Anthem_001163000                   Insys_Anthem_001163000
Insys_Anthem_001163001                   Insys_Anthem_001163001
Insys_Anthem_001163002                   Insys_Anthem_001163002
Insys_Anthem_001163003                   Insys_Anthem_001163003
Insys_Anthem_001163004                   Insys_Anthem_001163004
Insys_Anthem_001163005                   Insys_Anthem_001163005

                                                    783
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 785 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001163006                   Insys_Anthem_001163006
Insys_Anthem_001163007                   Insys_Anthem_001163007
Insys_Anthem_001163008                   Insys_Anthem_001163008
Insys_Anthem_001163009                   Insys_Anthem_001163009
Insys_Anthem_001163010                   Insys_Anthem_001163010
Insys_Anthem_001163011                   Insys_Anthem_001163011
Insys_Anthem_001163012                   Insys_Anthem_001163012
Insys_Anthem_001163058                   Insys_Anthem_001163058
Insys_Anthem_001163308                   Insys_Anthem_001163308
Insys_Anthem_001163309                   Insys_Anthem_001163309
Insys_Anthem_001163310                   Insys_Anthem_001163310
Insys_Anthem_001163311                   Insys_Anthem_001163311
Insys_Anthem_001163312                   Insys_Anthem_001163312
Insys_Anthem_001163313                   Insys_Anthem_001163313
Insys_Anthem_001163314                   Insys_Anthem_001163314
Insys_Anthem_001163315                   Insys_Anthem_001163315
Insys_Anthem_001163316                   Insys_Anthem_001163316
Insys_Anthem_001163317                   Insys_Anthem_001163317
Insys_Anthem_001163318                   Insys_Anthem_001163318
Insys_Anthem_001163319                   Insys_Anthem_001163319
Insys_Anthem_001163320                   Insys_Anthem_001163320
Insys_Anthem_001163321                   Insys_Anthem_001163321
Insys_Anthem_001163322                   Insys_Anthem_001163322
Insys_Anthem_001163323                   Insys_Anthem_001163323
Insys_Anthem_001163324                   Insys_Anthem_001163324
Insys_Anthem_001163325                   Insys_Anthem_001163325
Insys_Anthem_001163326                   Insys_Anthem_001163326
Insys_Anthem_001163327                   Insys_Anthem_001163327
Insys_Anthem_001163328                   Insys_Anthem_001163328
Insys_Anthem_001163329                   Insys_Anthem_001163329
Insys_Anthem_001163363                   Insys_Anthem_001163363
Insys_Anthem_001163614                   Insys_Anthem_001163614
Insys_Anthem_001163615                   Insys_Anthem_001163615
Insys_Anthem_001163616                   Insys_Anthem_001163616
Insys_Anthem_001163617                   Insys_Anthem_001163617
Insys_Anthem_001163618                   Insys_Anthem_001163618
Insys_Anthem_001163619                   Insys_Anthem_001163619
Insys_Anthem_001163620                   Insys_Anthem_001163620
Insys_Anthem_001163621                   Insys_Anthem_001163621
Insys_Anthem_001163622                   Insys_Anthem_001163622
Insys_Anthem_001163623                   Insys_Anthem_001163623
Insys_Anthem_001163624                   Insys_Anthem_001163624
Insys_Anthem_001163625                   Insys_Anthem_001163625
Insys_Anthem_001163626                   Insys_Anthem_001163626
Insys_Anthem_001163627                   Insys_Anthem_001163627
Insys_Anthem_001163628                   Insys_Anthem_001163628
Insys_Anthem_001163629                   Insys_Anthem_001163629

                                                    784
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 786 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001163630                   Insys_Anthem_001163630
Insys_Anthem_001163631                   Insys_Anthem_001163631
Insys_Anthem_001163632                   Insys_Anthem_001163632
Insys_Anthem_001163633                   Insys_Anthem_001163633
Insys_Anthem_001163634                   Insys_Anthem_001163634
Insys_Anthem_001163635                   Insys_Anthem_001163635
Insys_Anthem_001163971                   Insys_Anthem_001163971
Insys_Anthem_001163972                   Insys_Anthem_001163972
Insys_Anthem_001163973                   Insys_Anthem_001163973
Insys_Anthem_001163974                   Insys_Anthem_001163974
Insys_Anthem_001163975                   Insys_Anthem_001163975
Insys_Anthem_001163976                   Insys_Anthem_001163976
Insys_Anthem_001163977                   Insys_Anthem_001163977
Insys_Anthem_001163978                   Insys_Anthem_001163978
Insys_Anthem_001163979                   Insys_Anthem_001163979
Insys_Anthem_001163980                   Insys_Anthem_001163980
Insys_Anthem_001163981                   Insys_Anthem_001163981
Insys_Anthem_001163982                   Insys_Anthem_001163982
Insys_Anthem_001163983                   Insys_Anthem_001163983
Insys_Anthem_001163984                   Insys_Anthem_001163984
Insys_Anthem_001163985                   Insys_Anthem_001163985
Insys_Anthem_001163986                   Insys_Anthem_001163986
Insys_Anthem_001163987                   Insys_Anthem_001163987
Insys_Anthem_001163988                   Insys_Anthem_001163988
Insys_Anthem_001163989                   Insys_Anthem_001163989
Insys_Anthem_001163990                   Insys_Anthem_001163990
Insys_Anthem_001163991                   Insys_Anthem_001163991
Insys_Anthem_001163992                   Insys_Anthem_001163992
Insys_Anthem_001164284                   Insys_Anthem_001164284
Insys_Anthem_001164285                   Insys_Anthem_001164285
Insys_Anthem_001164286                   Insys_Anthem_001164286
Insys_Anthem_001164287                   Insys_Anthem_001164287
Insys_Anthem_001164288                   Insys_Anthem_001164288
Insys_Anthem_001164289                   Insys_Anthem_001164289
Insys_Anthem_001164290                   Insys_Anthem_001164290
Insys_Anthem_001164291                   Insys_Anthem_001164291
Insys_Anthem_001164292                   Insys_Anthem_001164292
Insys_Anthem_001164293                   Insys_Anthem_001164293
Insys_Anthem_001164294                   Insys_Anthem_001164294
Insys_Anthem_001164295                   Insys_Anthem_001164295
Insys_Anthem_001164296                   Insys_Anthem_001164296
Insys_Anthem_001164297                   Insys_Anthem_001164297
Insys_Anthem_001164298                   Insys_Anthem_001164298
Insys_Anthem_001164299                   Insys_Anthem_001164299
Insys_Anthem_001164300                   Insys_Anthem_001164300
Insys_Anthem_001164301                   Insys_Anthem_001164301
Insys_Anthem_001164302                   Insys_Anthem_001164302

                                                    785
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 787 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001164303                   Insys_Anthem_001164303
Insys_Anthem_001164304                   Insys_Anthem_001164304
Insys_Anthem_001164305                   Insys_Anthem_001164305
Insys_Anthem_001164445                   Insys_Anthem_001164445
Insys_Anthem_001165553                   Insys_Anthem_001165553
Insys_Anthem_001165651                   Insys_Anthem_001165651
Insys_Anthem_001165710                   Insys_Anthem_001165710
Insys_Anthem_001165801                   Insys_Anthem_001165801
Insys_Anthem_001166195                   Insys_Anthem_001166195
Insys_Anthem_001166200                   Insys_Anthem_001166200
Insys_Anthem_001166201                   Insys_Anthem_001166201
Insys_Anthem_001166202                   Insys_Anthem_001166202
Insys_Anthem_001166203                   Insys_Anthem_001166203
Insys_Anthem_001166204                   Insys_Anthem_001166204
Insys_Anthem_001166205                   Insys_Anthem_001166205
Insys_Anthem_001166206                   Insys_Anthem_001166206
Insys_Anthem_001166207                   Insys_Anthem_001166207
Insys_Anthem_001166208                   Insys_Anthem_001166208
Insys_Anthem_001166209                   Insys_Anthem_001166209
Insys_Anthem_001166210                   Insys_Anthem_001166210
Insys_Anthem_001166211                   Insys_Anthem_001166211
Insys_Anthem_001166212                   Insys_Anthem_001166212
Insys_Anthem_001166213                   Insys_Anthem_001166213
Insys_Anthem_001166214                   Insys_Anthem_001166214
Insys_Anthem_001166215                   Insys_Anthem_001166215
Insys_Anthem_001166216                   Insys_Anthem_001166216
Insys_Anthem_001166394                   Insys_Anthem_001166394
Insys_Anthem_001166404                   Insys_Anthem_001166404
Insys_Anthem_001166415                   Insys_Anthem_001166415
Insys_Anthem_001166429                   Insys_Anthem_001166429
Insys_Anthem_001166521                   Insys_Anthem_001166521
Insys_Anthem_001166660                   Insys_Anthem_001166660
Insys_Anthem_001166747                   Insys_Anthem_001166747
Insys_Anthem_001167123                   Insys_Anthem_001167123
Insys_Anthem_001167190                   Insys_Anthem_001167190
Insys_Anthem_001167209                   Insys_Anthem_001167209
Insys_Anthem_001167314                   Insys_Anthem_001167314
Insys_Anthem_001167400                   Insys_Anthem_001167400
Insys_Anthem_001167518                   Insys_Anthem_001167518
Insys_Anthem_001169077                   Insys_Anthem_001169077
Insys_Anthem_001169137                   Insys_Anthem_001169137
Insys_Anthem_001169161                   Insys_Anthem_001169161
Insys_Anthem_001169175                   Insys_Anthem_001169175
Insys_Anthem_001169180                   Insys_Anthem_001169180
Insys_Anthem_001169187                   Insys_Anthem_001169187
Insys_Anthem_001169189                   Insys_Anthem_001169189
Insys_Anthem_001169191                   Insys_Anthem_001169191

                                                    786
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 788 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001169194                   Insys_Anthem_001169194
Insys_Anthem_001169203                   Insys_Anthem_001169203
Insys_Anthem_001169204                   Insys_Anthem_001169204
Insys_Anthem_001169206                   Insys_Anthem_001169206
Insys_Anthem_001169207                   Insys_Anthem_001169207
Insys_Anthem_001169210                   Insys_Anthem_001169210
Insys_Anthem_001169212                   Insys_Anthem_001169212
Insys_Anthem_001169232                   Insys_Anthem_001169232
Insys_Anthem_001169236                   Insys_Anthem_001169236
Insys_Anthem_001169241                   Insys_Anthem_001169241
Insys_Anthem_001169248                   Insys_Anthem_001169248
Insys_Anthem_001169253                   Insys_Anthem_001169253
Insys_Anthem_001169255                   Insys_Anthem_001169255
Insys_Anthem_001169256                   Insys_Anthem_001169256
Insys_Anthem_001169257                   Insys_Anthem_001169257
Insys_Anthem_001169268                   Insys_Anthem_001169268
Insys_Anthem_001169270                   Insys_Anthem_001169270
Insys_Anthem_001169276                   Insys_Anthem_001169276
Insys_Anthem_001169277                   Insys_Anthem_001169277
Insys_Anthem_001169278                   Insys_Anthem_001169278
Insys_Anthem_001169281                   Insys_Anthem_001169281
Insys_Anthem_001169282                   Insys_Anthem_001169282
Insys_Anthem_001169283                   Insys_Anthem_001169283
Insys_Anthem_001169284                   Insys_Anthem_001169284
Insys_Anthem_001169288                   Insys_Anthem_001169288
Insys_Anthem_001169290                   Insys_Anthem_001169290
Insys_Anthem_001169295                   Insys_Anthem_001169295
Insys_Anthem_001169303                   Insys_Anthem_001169303
Insys_Anthem_001169306                   Insys_Anthem_001169306
Insys_Anthem_001169308                   Insys_Anthem_001169308
Insys_Anthem_001169310                   Insys_Anthem_001169310
Insys_Anthem_001169312                   Insys_Anthem_001169312
Insys_Anthem_001169313                   Insys_Anthem_001169313
Insys_Anthem_001169314                   Insys_Anthem_001169314
Insys_Anthem_001169316                   Insys_Anthem_001169316
Insys_Anthem_001169319                   Insys_Anthem_001169319
Insys_Anthem_001169323                   Insys_Anthem_001169323
Insys_Anthem_001169330                   Insys_Anthem_001169330
Insys_Anthem_001169331                   Insys_Anthem_001169331
Insys_Anthem_001169336                   Insys_Anthem_001169336
Insys_Anthem_001169338                   Insys_Anthem_001169338
Insys_Anthem_001169339                   Insys_Anthem_001169339
Insys_Anthem_001169340                   Insys_Anthem_001169340
Insys_Anthem_001169342                   Insys_Anthem_001169342
Insys_Anthem_001169354                   Insys_Anthem_001169354
Insys_Anthem_001169356                   Insys_Anthem_001169356
Insys_Anthem_001169358                   Insys_Anthem_001169358

                                                    787
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 789 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001169361                   Insys_Anthem_001169361
Insys_Anthem_001169364                   Insys_Anthem_001169364
Insys_Anthem_001169373                   Insys_Anthem_001169373
Insys_Anthem_001169376                   Insys_Anthem_001169376
Insys_Anthem_001169378                   Insys_Anthem_001169378
Insys_Anthem_001169379                   Insys_Anthem_001169379
Insys_Anthem_001169385                   Insys_Anthem_001169385
Insys_Anthem_001169387                   Insys_Anthem_001169387
Insys_Anthem_001169388                   Insys_Anthem_001169388
Insys_Anthem_001169392                   Insys_Anthem_001169392
Insys_Anthem_001169393                   Insys_Anthem_001169393
Insys_Anthem_001169396                   Insys_Anthem_001169396
Insys_Anthem_001169398                   Insys_Anthem_001169398
Insys_Anthem_001169405                   Insys_Anthem_001169405
Insys_Anthem_001169408                   Insys_Anthem_001169408
Insys_Anthem_001169410                   Insys_Anthem_001169410
Insys_Anthem_001169416                   Insys_Anthem_001169416
Insys_Anthem_001169417                   Insys_Anthem_001169417
Insys_Anthem_001169420                   Insys_Anthem_001169420
Insys_Anthem_001169422                   Insys_Anthem_001169422
Insys_Anthem_001169424                   Insys_Anthem_001169424
Insys_Anthem_001169427                   Insys_Anthem_001169427
Insys_Anthem_001169440                   Insys_Anthem_001169440
Insys_Anthem_001169441                   Insys_Anthem_001169441
Insys_Anthem_001169451                   Insys_Anthem_001169451
Insys_Anthem_001169452                   Insys_Anthem_001169452
Insys_Anthem_001169458                   Insys_Anthem_001169458
Insys_Anthem_001169476                   Insys_Anthem_001169476
Insys_Anthem_001169483                   Insys_Anthem_001169483
Insys_Anthem_001169486                   Insys_Anthem_001169486
Insys_Anthem_001169491                   Insys_Anthem_001169491
Insys_Anthem_001169494                   Insys_Anthem_001169494
Insys_Anthem_001169511                   Insys_Anthem_001169511
Insys_Anthem_001169515                   Insys_Anthem_001169515
Insys_Anthem_001169521                   Insys_Anthem_001169521
Insys_Anthem_001169525                   Insys_Anthem_001169525
Insys_Anthem_001169533                   Insys_Anthem_001169533
Insys_Anthem_001169539                   Insys_Anthem_001169539
Insys_Anthem_001169548                   Insys_Anthem_001169548
Insys_Anthem_001169554                   Insys_Anthem_001169554
Insys_Anthem_001169555                   Insys_Anthem_001169555
Insys_Anthem_001169567                   Insys_Anthem_001169567
Insys_Anthem_001169573                   Insys_Anthem_001169573
Insys_Anthem_001169578                   Insys_Anthem_001169578
Insys_Anthem_001169598                   Insys_Anthem_001169598
Insys_Anthem_001169607                   Insys_Anthem_001169607
Insys_Anthem_001169610                   Insys_Anthem_001169610

                                                    788
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 790 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001169618                   Insys_Anthem_001169618
Insys_Anthem_001169638                   Insys_Anthem_001169638
Insys_Anthem_001169678                   Insys_Anthem_001169678
Insys_Anthem_001169683                   Insys_Anthem_001169683
Insys_Anthem_001169689                   Insys_Anthem_001169689
Insys_Anthem_001169699                   Insys_Anthem_001169699
Insys_Anthem_001169702                   Insys_Anthem_001169702
Insys_Anthem_001169705                   Insys_Anthem_001169705
Insys_Anthem_001169739                   Insys_Anthem_001169739
Insys_Anthem_001169746                   Insys_Anthem_001169746
Insys_Anthem_001169761                   Insys_Anthem_001169761
Insys_Anthem_001169774                   Insys_Anthem_001169774
Insys_Anthem_001169778                   Insys_Anthem_001169778
Insys_Anthem_001169784                   Insys_Anthem_001169784
Insys_Anthem_001169786                   Insys_Anthem_001169786
Insys_Anthem_001169788                   Insys_Anthem_001169788
Insys_Anthem_001169789                   Insys_Anthem_001169789
Insys_Anthem_001169790                   Insys_Anthem_001169790
Insys_Anthem_001169791                   Insys_Anthem_001169791
Insys_Anthem_001169800                   Insys_Anthem_001169800
Insys_Anthem_001169806                   Insys_Anthem_001169806
Insys_Anthem_001169815                   Insys_Anthem_001169815
Insys_Anthem_001169824                   Insys_Anthem_001169824
Insys_Anthem_001169866                   Insys_Anthem_001169866
Insys_Anthem_001169884                   Insys_Anthem_001169884
Insys_Anthem_001169895                   Insys_Anthem_001169895
Insys_Anthem_001169933                   Insys_Anthem_001169933
Insys_Anthem_001169934                   Insys_Anthem_001169934
Insys_Anthem_001169937                   Insys_Anthem_001169937
Insys_Anthem_001169939                   Insys_Anthem_001169939
Insys_Anthem_001169941                   Insys_Anthem_001169941
Insys_Anthem_001169942                   Insys_Anthem_001169942
Insys_Anthem_001169945                   Insys_Anthem_001169945
Insys_Anthem_001169948                   Insys_Anthem_001169948
Insys_Anthem_001169954                   Insys_Anthem_001169954
Insys_Anthem_001169956                   Insys_Anthem_001169956
Insys_Anthem_001169957                   Insys_Anthem_001169957
Insys_Anthem_001169961                   Insys_Anthem_001169961
Insys_Anthem_001169964                   Insys_Anthem_001169964
Insys_Anthem_001169966                   Insys_Anthem_001169966
Insys_Anthem_001169968                   Insys_Anthem_001169968
Insys_Anthem_001169970                   Insys_Anthem_001169970
Insys_Anthem_001169975                   Insys_Anthem_001169975
Insys_Anthem_001169978                   Insys_Anthem_001169978
Insys_Anthem_001169979                   Insys_Anthem_001169979
Insys_Anthem_001169985                   Insys_Anthem_001169985
Insys_Anthem_001169988                   Insys_Anthem_001169988

                                                    789
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 791 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001169990                   Insys_Anthem_001169990
Insys_Anthem_001169991                   Insys_Anthem_001169991
Insys_Anthem_001169992                   Insys_Anthem_001169992
Insys_Anthem_001169994                   Insys_Anthem_001169994
Insys_Anthem_001169997                   Insys_Anthem_001169997
Insys_Anthem_001170002                   Insys_Anthem_001170002
Insys_Anthem_001170005                   Insys_Anthem_001170005
Insys_Anthem_001170007                   Insys_Anthem_001170007
Insys_Anthem_001170008                   Insys_Anthem_001170008
Insys_Anthem_001170010                   Insys_Anthem_001170010
Insys_Anthem_001170016                   Insys_Anthem_001170016
Insys_Anthem_001170018                   Insys_Anthem_001170018
Insys_Anthem_001170020                   Insys_Anthem_001170020
Insys_Anthem_001170021                   Insys_Anthem_001170021
Insys_Anthem_001170025                   Insys_Anthem_001170025
Insys_Anthem_001170026                   Insys_Anthem_001170026
Insys_Anthem_001170033                   Insys_Anthem_001170033
Insys_Anthem_001170036                   Insys_Anthem_001170036
Insys_Anthem_001170038                   Insys_Anthem_001170038
Insys_Anthem_001170039                   Insys_Anthem_001170039
Insys_Anthem_001170041                   Insys_Anthem_001170041
Insys_Anthem_001170046                   Insys_Anthem_001170046
Insys_Anthem_001170047                   Insys_Anthem_001170047
Insys_Anthem_001170053                   Insys_Anthem_001170053
Insys_Anthem_001170054                   Insys_Anthem_001170054
Insys_Anthem_001170068                   Insys_Anthem_001170068
Insys_Anthem_001170073                   Insys_Anthem_001170073
Insys_Anthem_001170074                   Insys_Anthem_001170074
Insys_Anthem_001170079                   Insys_Anthem_001170079
Insys_Anthem_001170080                   Insys_Anthem_001170080
Insys_Anthem_001170083                   Insys_Anthem_001170083
Insys_Anthem_001170085                   Insys_Anthem_001170085
Insys_Anthem_001170091                   Insys_Anthem_001170091
Insys_Anthem_001170093                   Insys_Anthem_001170093
Insys_Anthem_001170096                   Insys_Anthem_001170096
Insys_Anthem_001170103                   Insys_Anthem_001170103
Insys_Anthem_001170104                   Insys_Anthem_001170104
Insys_Anthem_001170105                   Insys_Anthem_001170105
Insys_Anthem_001170108                   Insys_Anthem_001170108
Insys_Anthem_001170111                   Insys_Anthem_001170111
Insys_Anthem_001170113                   Insys_Anthem_001170113
Insys_Anthem_001170117                   Insys_Anthem_001170117
Insys_Anthem_001170118                   Insys_Anthem_001170118
Insys_Anthem_001170124                   Insys_Anthem_001170124
Insys_Anthem_001170132                   Insys_Anthem_001170132
Insys_Anthem_001170136                   Insys_Anthem_001170136
Insys_Anthem_001170139                   Insys_Anthem_001170139

                                                    790
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 792 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170140                   Insys_Anthem_001170140
Insys_Anthem_001170142                   Insys_Anthem_001170142
Insys_Anthem_001170143                   Insys_Anthem_001170143
Insys_Anthem_001170147                   Insys_Anthem_001170147
Insys_Anthem_001170150                   Insys_Anthem_001170150
Insys_Anthem_001170153                   Insys_Anthem_001170153
Insys_Anthem_001170156                   Insys_Anthem_001170156
Insys_Anthem_001170157                   Insys_Anthem_001170157
Insys_Anthem_001170159                   Insys_Anthem_001170159
Insys_Anthem_001170161                   Insys_Anthem_001170161
Insys_Anthem_001170170                   Insys_Anthem_001170170
Insys_Anthem_001170174                   Insys_Anthem_001170174
Insys_Anthem_001170175                   Insys_Anthem_001170175
Insys_Anthem_001170176                   Insys_Anthem_001170176
Insys_Anthem_001170177                   Insys_Anthem_001170177
Insys_Anthem_001170178                   Insys_Anthem_001170178
Insys_Anthem_001170179                   Insys_Anthem_001170179
Insys_Anthem_001170182                   Insys_Anthem_001170182
Insys_Anthem_001170185                   Insys_Anthem_001170185
Insys_Anthem_001170191                   Insys_Anthem_001170191
Insys_Anthem_001170197                   Insys_Anthem_001170197
Insys_Anthem_001170203                   Insys_Anthem_001170203
Insys_Anthem_001170206                   Insys_Anthem_001170206
Insys_Anthem_001170210                   Insys_Anthem_001170210
Insys_Anthem_001170214                   Insys_Anthem_001170214
Insys_Anthem_001170218                   Insys_Anthem_001170218
Insys_Anthem_001170223                   Insys_Anthem_001170223
Insys_Anthem_001170224                   Insys_Anthem_001170224
Insys_Anthem_001170231                   Insys_Anthem_001170231
Insys_Anthem_001170233                   Insys_Anthem_001170233
Insys_Anthem_001170235                   Insys_Anthem_001170235
Insys_Anthem_001170239                   Insys_Anthem_001170239
Insys_Anthem_001170240                   Insys_Anthem_001170240
Insys_Anthem_001170241                   Insys_Anthem_001170241
Insys_Anthem_001170248                   Insys_Anthem_001170248
Insys_Anthem_001170249                   Insys_Anthem_001170249
Insys_Anthem_001170253                   Insys_Anthem_001170253
Insys_Anthem_001170258                   Insys_Anthem_001170258
Insys_Anthem_001170263                   Insys_Anthem_001170263
Insys_Anthem_001170267                   Insys_Anthem_001170267
Insys_Anthem_001170276                   Insys_Anthem_001170276
Insys_Anthem_001170278                   Insys_Anthem_001170278
Insys_Anthem_001170285                   Insys_Anthem_001170285
Insys_Anthem_001170286                   Insys_Anthem_001170286
Insys_Anthem_001170287                   Insys_Anthem_001170287
Insys_Anthem_001170288                   Insys_Anthem_001170288
Insys_Anthem_001170289                   Insys_Anthem_001170289

                                                    791
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 793 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170290                   Insys_Anthem_001170290
Insys_Anthem_001170291                   Insys_Anthem_001170291
Insys_Anthem_001170294                   Insys_Anthem_001170294
Insys_Anthem_001170301                   Insys_Anthem_001170301
Insys_Anthem_001170310                   Insys_Anthem_001170310
Insys_Anthem_001170311                   Insys_Anthem_001170311
Insys_Anthem_001170314                   Insys_Anthem_001170314
Insys_Anthem_001170315                   Insys_Anthem_001170315
Insys_Anthem_001170325                   Insys_Anthem_001170325
Insys_Anthem_001170327                   Insys_Anthem_001170327
Insys_Anthem_001170328                   Insys_Anthem_001170328
Insys_Anthem_001170329                   Insys_Anthem_001170329
Insys_Anthem_001170337                   Insys_Anthem_001170337
Insys_Anthem_001170339                   Insys_Anthem_001170339
Insys_Anthem_001170342                   Insys_Anthem_001170342
Insys_Anthem_001170350                   Insys_Anthem_001170350
Insys_Anthem_001170351                   Insys_Anthem_001170351
Insys_Anthem_001170352                   Insys_Anthem_001170352
Insys_Anthem_001170353                   Insys_Anthem_001170353
Insys_Anthem_001170361                   Insys_Anthem_001170361
Insys_Anthem_001170362                   Insys_Anthem_001170362
Insys_Anthem_001170367                   Insys_Anthem_001170367
Insys_Anthem_001170372                   Insys_Anthem_001170372
Insys_Anthem_001170373                   Insys_Anthem_001170373
Insys_Anthem_001170374                   Insys_Anthem_001170374
Insys_Anthem_001170377                   Insys_Anthem_001170377
Insys_Anthem_001170379                   Insys_Anthem_001170379
Insys_Anthem_001170381                   Insys_Anthem_001170381
Insys_Anthem_001170383                   Insys_Anthem_001170383
Insys_Anthem_001170384                   Insys_Anthem_001170384
Insys_Anthem_001170388                   Insys_Anthem_001170388
Insys_Anthem_001170389                   Insys_Anthem_001170389
Insys_Anthem_001170397                   Insys_Anthem_001170397
Insys_Anthem_001170404                   Insys_Anthem_001170404
Insys_Anthem_001170416                   Insys_Anthem_001170416
Insys_Anthem_001170431                   Insys_Anthem_001170431
Insys_Anthem_001170433                   Insys_Anthem_001170433
Insys_Anthem_001170434                   Insys_Anthem_001170434
Insys_Anthem_001170436                   Insys_Anthem_001170436
Insys_Anthem_001170437                   Insys_Anthem_001170437
Insys_Anthem_001170439                   Insys_Anthem_001170439
Insys_Anthem_001170444                   Insys_Anthem_001170444
Insys_Anthem_001170446                   Insys_Anthem_001170446
Insys_Anthem_001170450                   Insys_Anthem_001170450
Insys_Anthem_001170454                   Insys_Anthem_001170454
Insys_Anthem_001170455                   Insys_Anthem_001170455
Insys_Anthem_001170456                   Insys_Anthem_001170456

                                                    792
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 794 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170459                   Insys_Anthem_001170459
Insys_Anthem_001170460                   Insys_Anthem_001170460
Insys_Anthem_001170461                   Insys_Anthem_001170461
Insys_Anthem_001170464                   Insys_Anthem_001170464
Insys_Anthem_001170467                   Insys_Anthem_001170467
Insys_Anthem_001170469                   Insys_Anthem_001170469
Insys_Anthem_001170473                   Insys_Anthem_001170473
Insys_Anthem_001170474                   Insys_Anthem_001170474
Insys_Anthem_001170483                   Insys_Anthem_001170483
Insys_Anthem_001170485                   Insys_Anthem_001170485
Insys_Anthem_001170487                   Insys_Anthem_001170487
Insys_Anthem_001170495                   Insys_Anthem_001170495
Insys_Anthem_001170497                   Insys_Anthem_001170497
Insys_Anthem_001170510                   Insys_Anthem_001170510
Insys_Anthem_001170514                   Insys_Anthem_001170514
Insys_Anthem_001170526                   Insys_Anthem_001170526
Insys_Anthem_001170531                   Insys_Anthem_001170531
Insys_Anthem_001170533                   Insys_Anthem_001170533
Insys_Anthem_001170534                   Insys_Anthem_001170534
Insys_Anthem_001170535                   Insys_Anthem_001170535
Insys_Anthem_001170539                   Insys_Anthem_001170539
Insys_Anthem_001170545                   Insys_Anthem_001170545
Insys_Anthem_001170546                   Insys_Anthem_001170546
Insys_Anthem_001170548                   Insys_Anthem_001170548
Insys_Anthem_001170557                   Insys_Anthem_001170557
Insys_Anthem_001170558                   Insys_Anthem_001170558
Insys_Anthem_001170559                   Insys_Anthem_001170559
Insys_Anthem_001170560                   Insys_Anthem_001170560
Insys_Anthem_001170561                   Insys_Anthem_001170561
Insys_Anthem_001170568                   Insys_Anthem_001170568
Insys_Anthem_001170569                   Insys_Anthem_001170569
Insys_Anthem_001170570                   Insys_Anthem_001170570
Insys_Anthem_001170572                   Insys_Anthem_001170572
Insys_Anthem_001170573                   Insys_Anthem_001170573
Insys_Anthem_001170574                   Insys_Anthem_001170574
Insys_Anthem_001170576                   Insys_Anthem_001170576
Insys_Anthem_001170577                   Insys_Anthem_001170577
Insys_Anthem_001170582                   Insys_Anthem_001170582
Insys_Anthem_001170584                   Insys_Anthem_001170584
Insys_Anthem_001170587                   Insys_Anthem_001170587
Insys_Anthem_001170588                   Insys_Anthem_001170588
Insys_Anthem_001170589                   Insys_Anthem_001170589
Insys_Anthem_001170590                   Insys_Anthem_001170590
Insys_Anthem_001170592                   Insys_Anthem_001170592
Insys_Anthem_001170593                   Insys_Anthem_001170593
Insys_Anthem_001170597                   Insys_Anthem_001170597
Insys_Anthem_001170599                   Insys_Anthem_001170599

                                                    793
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 795 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170602                   Insys_Anthem_001170602
Insys_Anthem_001170603                   Insys_Anthem_001170603
Insys_Anthem_001170604                   Insys_Anthem_001170604
Insys_Anthem_001170608                   Insys_Anthem_001170608
Insys_Anthem_001170612                   Insys_Anthem_001170612
Insys_Anthem_001170616                   Insys_Anthem_001170616
Insys_Anthem_001170620                   Insys_Anthem_001170620
Insys_Anthem_001170624                   Insys_Anthem_001170624
Insys_Anthem_001170627                   Insys_Anthem_001170627
Insys_Anthem_001170629                   Insys_Anthem_001170629
Insys_Anthem_001170633                   Insys_Anthem_001170633
Insys_Anthem_001170635                   Insys_Anthem_001170635
Insys_Anthem_001170636                   Insys_Anthem_001170636
Insys_Anthem_001170643                   Insys_Anthem_001170643
Insys_Anthem_001170646                   Insys_Anthem_001170646
Insys_Anthem_001170651                   Insys_Anthem_001170651
Insys_Anthem_001170658                   Insys_Anthem_001170658
Insys_Anthem_001170659                   Insys_Anthem_001170659
Insys_Anthem_001170660                   Insys_Anthem_001170660
Insys_Anthem_001170671                   Insys_Anthem_001170671
Insys_Anthem_001170672                   Insys_Anthem_001170672
Insys_Anthem_001170676                   Insys_Anthem_001170676
Insys_Anthem_001170678                   Insys_Anthem_001170678
Insys_Anthem_001170694                   Insys_Anthem_001170694
Insys_Anthem_001170697                   Insys_Anthem_001170697
Insys_Anthem_001170701                   Insys_Anthem_001170701
Insys_Anthem_001170704                   Insys_Anthem_001170704
Insys_Anthem_001170705                   Insys_Anthem_001170705
Insys_Anthem_001170709                   Insys_Anthem_001170709
Insys_Anthem_001170714                   Insys_Anthem_001170714
Insys_Anthem_001170715                   Insys_Anthem_001170715
Insys_Anthem_001170723                   Insys_Anthem_001170723
Insys_Anthem_001170730                   Insys_Anthem_001170730
Insys_Anthem_001170739                   Insys_Anthem_001170739
Insys_Anthem_001170741                   Insys_Anthem_001170741
Insys_Anthem_001170742                   Insys_Anthem_001170742
Insys_Anthem_001170743                   Insys_Anthem_001170743
Insys_Anthem_001170745                   Insys_Anthem_001170745
Insys_Anthem_001170747                   Insys_Anthem_001170747
Insys_Anthem_001170748                   Insys_Anthem_001170748
Insys_Anthem_001170751                   Insys_Anthem_001170751
Insys_Anthem_001170752                   Insys_Anthem_001170752
Insys_Anthem_001170753                   Insys_Anthem_001170753
Insys_Anthem_001170754                   Insys_Anthem_001170754
Insys_Anthem_001170757                   Insys_Anthem_001170757
Insys_Anthem_001170760                   Insys_Anthem_001170760
Insys_Anthem_001170761                   Insys_Anthem_001170761

                                                    794
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 796 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170765                   Insys_Anthem_001170765
Insys_Anthem_001170770                   Insys_Anthem_001170770
Insys_Anthem_001170774                   Insys_Anthem_001170774
Insys_Anthem_001170776                   Insys_Anthem_001170776
Insys_Anthem_001170778                   Insys_Anthem_001170778
Insys_Anthem_001170779                   Insys_Anthem_001170779
Insys_Anthem_001170781                   Insys_Anthem_001170781
Insys_Anthem_001170782                   Insys_Anthem_001170782
Insys_Anthem_001170788                   Insys_Anthem_001170788
Insys_Anthem_001170790                   Insys_Anthem_001170790
Insys_Anthem_001170797                   Insys_Anthem_001170797
Insys_Anthem_001170800                   Insys_Anthem_001170800
Insys_Anthem_001170802                   Insys_Anthem_001170802
Insys_Anthem_001170813                   Insys_Anthem_001170813
Insys_Anthem_001170814                   Insys_Anthem_001170814
Insys_Anthem_001170815                   Insys_Anthem_001170815
Insys_Anthem_001170820                   Insys_Anthem_001170820
Insys_Anthem_001170821                   Insys_Anthem_001170821
Insys_Anthem_001170822                   Insys_Anthem_001170822
Insys_Anthem_001170823                   Insys_Anthem_001170823
Insys_Anthem_001170827                   Insys_Anthem_001170827
Insys_Anthem_001170829                   Insys_Anthem_001170829
Insys_Anthem_001170831                   Insys_Anthem_001170831
Insys_Anthem_001170835                   Insys_Anthem_001170835
Insys_Anthem_001170841                   Insys_Anthem_001170841
Insys_Anthem_001170844                   Insys_Anthem_001170844
Insys_Anthem_001170846                   Insys_Anthem_001170846
Insys_Anthem_001170852                   Insys_Anthem_001170852
Insys_Anthem_001170853                   Insys_Anthem_001170853
Insys_Anthem_001170857                   Insys_Anthem_001170857
Insys_Anthem_001170862                   Insys_Anthem_001170862
Insys_Anthem_001170868                   Insys_Anthem_001170868
Insys_Anthem_001170878                   Insys_Anthem_001170878
Insys_Anthem_001170879                   Insys_Anthem_001170879
Insys_Anthem_001170888                   Insys_Anthem_001170888
Insys_Anthem_001170889                   Insys_Anthem_001170889
Insys_Anthem_001170901                   Insys_Anthem_001170901
Insys_Anthem_001170910                   Insys_Anthem_001170910
Insys_Anthem_001170911                   Insys_Anthem_001170911
Insys_Anthem_001170913                   Insys_Anthem_001170913
Insys_Anthem_001170916                   Insys_Anthem_001170916
Insys_Anthem_001170917                   Insys_Anthem_001170917
Insys_Anthem_001170918                   Insys_Anthem_001170918
Insys_Anthem_001170919                   Insys_Anthem_001170919
Insys_Anthem_001170922                   Insys_Anthem_001170922
Insys_Anthem_001170926                   Insys_Anthem_001170926
Insys_Anthem_001170927                   Insys_Anthem_001170927

                                                    795
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 797 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001170943                   Insys_Anthem_001170943
Insys_Anthem_001170945                   Insys_Anthem_001170945
Insys_Anthem_001170946                   Insys_Anthem_001170946
Insys_Anthem_001170948                   Insys_Anthem_001170948
Insys_Anthem_001170950                   Insys_Anthem_001170950
Insys_Anthem_001170958                   Insys_Anthem_001170958
Insys_Anthem_001170962                   Insys_Anthem_001170962
Insys_Anthem_001170965                   Insys_Anthem_001170965
Insys_Anthem_001170970                   Insys_Anthem_001170970
Insys_Anthem_001170973                   Insys_Anthem_001170973
Insys_Anthem_001170976                   Insys_Anthem_001170976
Insys_Anthem_001170981                   Insys_Anthem_001170981
Insys_Anthem_001170986                   Insys_Anthem_001170986
Insys_Anthem_001170994                   Insys_Anthem_001170994
Insys_Anthem_001171004                   Insys_Anthem_001171004
Insys_Anthem_001171005                   Insys_Anthem_001171005
Insys_Anthem_001171006                   Insys_Anthem_001171006
Insys_Anthem_001171008                   Insys_Anthem_001171008
Insys_Anthem_001171010                   Insys_Anthem_001171010
Insys_Anthem_001171018                   Insys_Anthem_001171018
Insys_Anthem_001171020                   Insys_Anthem_001171020
Insys_Anthem_001171022                   Insys_Anthem_001171022
Insys_Anthem_001171029                   Insys_Anthem_001171029
Insys_Anthem_001171033                   Insys_Anthem_001171033
Insys_Anthem_001171034                   Insys_Anthem_001171034
Insys_Anthem_001171040                   Insys_Anthem_001171040
Insys_Anthem_001171043                   Insys_Anthem_001171043
Insys_Anthem_001171045                   Insys_Anthem_001171045
Insys_Anthem_001171047                   Insys_Anthem_001171047
Insys_Anthem_001171049                   Insys_Anthem_001171049
Insys_Anthem_001171050                   Insys_Anthem_001171050
Insys_Anthem_001171054                   Insys_Anthem_001171054
Insys_Anthem_001171056                   Insys_Anthem_001171056
Insys_Anthem_001171060                   Insys_Anthem_001171060
Insys_Anthem_001171064                   Insys_Anthem_001171064
Insys_Anthem_001171065                   Insys_Anthem_001171065
Insys_Anthem_001171066                   Insys_Anthem_001171066
Insys_Anthem_001171067                   Insys_Anthem_001171067
Insys_Anthem_001171069                   Insys_Anthem_001171069
Insys_Anthem_001171075                   Insys_Anthem_001171075
Insys_Anthem_001171076                   Insys_Anthem_001171076
Insys_Anthem_001171083                   Insys_Anthem_001171083
Insys_Anthem_001171091                   Insys_Anthem_001171091
Insys_Anthem_001171094                   Insys_Anthem_001171094
Insys_Anthem_001171113                   Insys_Anthem_001171113
Insys_Anthem_001171117                   Insys_Anthem_001171117
Insys_Anthem_001171118                   Insys_Anthem_001171118

                                                    796
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 798 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171123                   Insys_Anthem_001171123
Insys_Anthem_001171124                   Insys_Anthem_001171124
Insys_Anthem_001171126                   Insys_Anthem_001171126
Insys_Anthem_001171128                   Insys_Anthem_001171128
Insys_Anthem_001171129                   Insys_Anthem_001171129
Insys_Anthem_001171130                   Insys_Anthem_001171130
Insys_Anthem_001171133                   Insys_Anthem_001171133
Insys_Anthem_001171134                   Insys_Anthem_001171134
Insys_Anthem_001171137                   Insys_Anthem_001171137
Insys_Anthem_001171142                   Insys_Anthem_001171142
Insys_Anthem_001171143                   Insys_Anthem_001171143
Insys_Anthem_001171147                   Insys_Anthem_001171147
Insys_Anthem_001171149                   Insys_Anthem_001171149
Insys_Anthem_001171151                   Insys_Anthem_001171151
Insys_Anthem_001171157                   Insys_Anthem_001171157
Insys_Anthem_001171158                   Insys_Anthem_001171158
Insys_Anthem_001171159                   Insys_Anthem_001171159
Insys_Anthem_001171164                   Insys_Anthem_001171164
Insys_Anthem_001171165                   Insys_Anthem_001171165
Insys_Anthem_001171166                   Insys_Anthem_001171166
Insys_Anthem_001171167                   Insys_Anthem_001171167
Insys_Anthem_001171168                   Insys_Anthem_001171168
Insys_Anthem_001171170                   Insys_Anthem_001171170
Insys_Anthem_001171175                   Insys_Anthem_001171175
Insys_Anthem_001171177                   Insys_Anthem_001171177
Insys_Anthem_001171184                   Insys_Anthem_001171184
Insys_Anthem_001171193                   Insys_Anthem_001171193
Insys_Anthem_001171205                   Insys_Anthem_001171205
Insys_Anthem_001171208                   Insys_Anthem_001171208
Insys_Anthem_001171211                   Insys_Anthem_001171211
Insys_Anthem_001171215                   Insys_Anthem_001171215
Insys_Anthem_001171218                   Insys_Anthem_001171218
Insys_Anthem_001171219                   Insys_Anthem_001171219
Insys_Anthem_001171222                   Insys_Anthem_001171222
Insys_Anthem_001171225                   Insys_Anthem_001171225
Insys_Anthem_001171227                   Insys_Anthem_001171227
Insys_Anthem_001171228                   Insys_Anthem_001171228
Insys_Anthem_001171229                   Insys_Anthem_001171229
Insys_Anthem_001171231                   Insys_Anthem_001171231
Insys_Anthem_001171232                   Insys_Anthem_001171232
Insys_Anthem_001171236                   Insys_Anthem_001171236
Insys_Anthem_001171241                   Insys_Anthem_001171241
Insys_Anthem_001171242                   Insys_Anthem_001171242
Insys_Anthem_001171248                   Insys_Anthem_001171248
Insys_Anthem_001171249                   Insys_Anthem_001171249
Insys_Anthem_001171251                   Insys_Anthem_001171251
Insys_Anthem_001171252                   Insys_Anthem_001171252

                                                    797
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 799 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171253                   Insys_Anthem_001171253
Insys_Anthem_001171254                   Insys_Anthem_001171254
Insys_Anthem_001171260                   Insys_Anthem_001171260
Insys_Anthem_001171264                   Insys_Anthem_001171264
Insys_Anthem_001171265                   Insys_Anthem_001171265
Insys_Anthem_001171267                   Insys_Anthem_001171267
Insys_Anthem_001171273                   Insys_Anthem_001171273
Insys_Anthem_001171275                   Insys_Anthem_001171275
Insys_Anthem_001171279                   Insys_Anthem_001171279
Insys_Anthem_001171287                   Insys_Anthem_001171287
Insys_Anthem_001171291                   Insys_Anthem_001171291
Insys_Anthem_001171293                   Insys_Anthem_001171293
Insys_Anthem_001171294                   Insys_Anthem_001171294
Insys_Anthem_001171296                   Insys_Anthem_001171296
Insys_Anthem_001171301                   Insys_Anthem_001171301
Insys_Anthem_001171302                   Insys_Anthem_001171302
Insys_Anthem_001171304                   Insys_Anthem_001171304
Insys_Anthem_001171313                   Insys_Anthem_001171313
Insys_Anthem_001171314                   Insys_Anthem_001171314
Insys_Anthem_001171316                   Insys_Anthem_001171316
Insys_Anthem_001171324                   Insys_Anthem_001171324
Insys_Anthem_001171334                   Insys_Anthem_001171334
Insys_Anthem_001171346                   Insys_Anthem_001171346
Insys_Anthem_001171347                   Insys_Anthem_001171347
Insys_Anthem_001171359                   Insys_Anthem_001171359
Insys_Anthem_001171361                   Insys_Anthem_001171361
Insys_Anthem_001171362                   Insys_Anthem_001171362
Insys_Anthem_001171363                   Insys_Anthem_001171363
Insys_Anthem_001171364                   Insys_Anthem_001171364
Insys_Anthem_001171371                   Insys_Anthem_001171371
Insys_Anthem_001171374                   Insys_Anthem_001171374
Insys_Anthem_001171375                   Insys_Anthem_001171375
Insys_Anthem_001171380                   Insys_Anthem_001171380
Insys_Anthem_001171381                   Insys_Anthem_001171381
Insys_Anthem_001171383                   Insys_Anthem_001171383
Insys_Anthem_001171384                   Insys_Anthem_001171384
Insys_Anthem_001171391                   Insys_Anthem_001171391
Insys_Anthem_001171393                   Insys_Anthem_001171393
Insys_Anthem_001171395                   Insys_Anthem_001171395
Insys_Anthem_001171396                   Insys_Anthem_001171396
Insys_Anthem_001171399                   Insys_Anthem_001171399
Insys_Anthem_001171410                   Insys_Anthem_001171410
Insys_Anthem_001171412                   Insys_Anthem_001171412
Insys_Anthem_001171414                   Insys_Anthem_001171414
Insys_Anthem_001171416                   Insys_Anthem_001171416
Insys_Anthem_001171417                   Insys_Anthem_001171417
Insys_Anthem_001171434                   Insys_Anthem_001171434

                                                    798
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 800 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171438                   Insys_Anthem_001171438
Insys_Anthem_001171441                   Insys_Anthem_001171441
Insys_Anthem_001171442                   Insys_Anthem_001171442
Insys_Anthem_001171446                   Insys_Anthem_001171446
Insys_Anthem_001171451                   Insys_Anthem_001171451
Insys_Anthem_001171458                   Insys_Anthem_001171458
Insys_Anthem_001171463                   Insys_Anthem_001171463
Insys_Anthem_001171465                   Insys_Anthem_001171465
Insys_Anthem_001171471                   Insys_Anthem_001171471
Insys_Anthem_001171474                   Insys_Anthem_001171474
Insys_Anthem_001171475                   Insys_Anthem_001171475
Insys_Anthem_001171479                   Insys_Anthem_001171479
Insys_Anthem_001171497                   Insys_Anthem_001171497
Insys_Anthem_001171500                   Insys_Anthem_001171500
Insys_Anthem_001171501                   Insys_Anthem_001171501
Insys_Anthem_001171502                   Insys_Anthem_001171502
Insys_Anthem_001171511                   Insys_Anthem_001171511
Insys_Anthem_001171522                   Insys_Anthem_001171522
Insys_Anthem_001171525                   Insys_Anthem_001171525
Insys_Anthem_001171530                   Insys_Anthem_001171530
Insys_Anthem_001171531                   Insys_Anthem_001171531
Insys_Anthem_001171533                   Insys_Anthem_001171533
Insys_Anthem_001171534                   Insys_Anthem_001171534
Insys_Anthem_001171539                   Insys_Anthem_001171539
Insys_Anthem_001171546                   Insys_Anthem_001171546
Insys_Anthem_001171547                   Insys_Anthem_001171547
Insys_Anthem_001171551                   Insys_Anthem_001171551
Insys_Anthem_001171552                   Insys_Anthem_001171552
Insys_Anthem_001171553                   Insys_Anthem_001171553
Insys_Anthem_001171554                   Insys_Anthem_001171554
Insys_Anthem_001171560                   Insys_Anthem_001171560
Insys_Anthem_001171561                   Insys_Anthem_001171561
Insys_Anthem_001171562                   Insys_Anthem_001171562
Insys_Anthem_001171565                   Insys_Anthem_001171565
Insys_Anthem_001171569                   Insys_Anthem_001171569
Insys_Anthem_001171571                   Insys_Anthem_001171571
Insys_Anthem_001171572                   Insys_Anthem_001171572
Insys_Anthem_001171574                   Insys_Anthem_001171574
Insys_Anthem_001171575                   Insys_Anthem_001171575
Insys_Anthem_001171582                   Insys_Anthem_001171582
Insys_Anthem_001171583                   Insys_Anthem_001171583
Insys_Anthem_001171584                   Insys_Anthem_001171584
Insys_Anthem_001171585                   Insys_Anthem_001171585
Insys_Anthem_001171589                   Insys_Anthem_001171589
Insys_Anthem_001171590                   Insys_Anthem_001171590
Insys_Anthem_001171591                   Insys_Anthem_001171591
Insys_Anthem_001171593                   Insys_Anthem_001171593

                                                    799
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 801 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171594                   Insys_Anthem_001171594
Insys_Anthem_001171595                   Insys_Anthem_001171595
Insys_Anthem_001171597                   Insys_Anthem_001171597
Insys_Anthem_001171599                   Insys_Anthem_001171599
Insys_Anthem_001171604                   Insys_Anthem_001171604
Insys_Anthem_001171605                   Insys_Anthem_001171605
Insys_Anthem_001171607                   Insys_Anthem_001171607
Insys_Anthem_001171609                   Insys_Anthem_001171609
Insys_Anthem_001171611                   Insys_Anthem_001171611
Insys_Anthem_001171612                   Insys_Anthem_001171612
Insys_Anthem_001171614                   Insys_Anthem_001171614
Insys_Anthem_001171624                   Insys_Anthem_001171624
Insys_Anthem_001171625                   Insys_Anthem_001171625
Insys_Anthem_001171629                   Insys_Anthem_001171629
Insys_Anthem_001171635                   Insys_Anthem_001171635
Insys_Anthem_001171639                   Insys_Anthem_001171639
Insys_Anthem_001171641                   Insys_Anthem_001171641
Insys_Anthem_001171645                   Insys_Anthem_001171645
Insys_Anthem_001171649                   Insys_Anthem_001171649
Insys_Anthem_001171653                   Insys_Anthem_001171653
Insys_Anthem_001171658                   Insys_Anthem_001171658
Insys_Anthem_001171659                   Insys_Anthem_001171659
Insys_Anthem_001171663                   Insys_Anthem_001171663
Insys_Anthem_001171669                   Insys_Anthem_001171669
Insys_Anthem_001171678                   Insys_Anthem_001171678
Insys_Anthem_001171685                   Insys_Anthem_001171685
Insys_Anthem_001171687                   Insys_Anthem_001171687
Insys_Anthem_001171691                   Insys_Anthem_001171691
Insys_Anthem_001171695                   Insys_Anthem_001171695
Insys_Anthem_001171702                   Insys_Anthem_001171702
Insys_Anthem_001171703                   Insys_Anthem_001171703
Insys_Anthem_001171705                   Insys_Anthem_001171705
Insys_Anthem_001171707                   Insys_Anthem_001171707
Insys_Anthem_001171708                   Insys_Anthem_001171708
Insys_Anthem_001171710                   Insys_Anthem_001171710
Insys_Anthem_001171713                   Insys_Anthem_001171713
Insys_Anthem_001171726                   Insys_Anthem_001171726
Insys_Anthem_001171727                   Insys_Anthem_001171727
Insys_Anthem_001171732                   Insys_Anthem_001171732
Insys_Anthem_001171734                   Insys_Anthem_001171734
Insys_Anthem_001171747                   Insys_Anthem_001171747
Insys_Anthem_001171748                   Insys_Anthem_001171748
Insys_Anthem_001171750                   Insys_Anthem_001171750
Insys_Anthem_001171762                   Insys_Anthem_001171762
Insys_Anthem_001171774                   Insys_Anthem_001171774
Insys_Anthem_001171779                   Insys_Anthem_001171779
Insys_Anthem_001171781                   Insys_Anthem_001171781

                                                    800
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 802 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171785                   Insys_Anthem_001171785
Insys_Anthem_001171787                   Insys_Anthem_001171787
Insys_Anthem_001171789                   Insys_Anthem_001171789
Insys_Anthem_001171790                   Insys_Anthem_001171790
Insys_Anthem_001171798                   Insys_Anthem_001171798
Insys_Anthem_001171801                   Insys_Anthem_001171801
Insys_Anthem_001171803                   Insys_Anthem_001171803
Insys_Anthem_001171810                   Insys_Anthem_001171810
Insys_Anthem_001171812                   Insys_Anthem_001171812
Insys_Anthem_001171817                   Insys_Anthem_001171817
Insys_Anthem_001171818                   Insys_Anthem_001171818
Insys_Anthem_001171823                   Insys_Anthem_001171823
Insys_Anthem_001171824                   Insys_Anthem_001171824
Insys_Anthem_001171826                   Insys_Anthem_001171826
Insys_Anthem_001171827                   Insys_Anthem_001171827
Insys_Anthem_001171829                   Insys_Anthem_001171829
Insys_Anthem_001171832                   Insys_Anthem_001171832
Insys_Anthem_001171834                   Insys_Anthem_001171834
Insys_Anthem_001171836                   Insys_Anthem_001171836
Insys_Anthem_001171839                   Insys_Anthem_001171839
Insys_Anthem_001171841                   Insys_Anthem_001171841
Insys_Anthem_001171850                   Insys_Anthem_001171850
Insys_Anthem_001171852                   Insys_Anthem_001171852
Insys_Anthem_001171853                   Insys_Anthem_001171853
Insys_Anthem_001171859                   Insys_Anthem_001171859
Insys_Anthem_001171864                   Insys_Anthem_001171864
Insys_Anthem_001171872                   Insys_Anthem_001171872
Insys_Anthem_001171875                   Insys_Anthem_001171875
Insys_Anthem_001171878                   Insys_Anthem_001171878
Insys_Anthem_001171881                   Insys_Anthem_001171881
Insys_Anthem_001171892                   Insys_Anthem_001171892
Insys_Anthem_001171894                   Insys_Anthem_001171894
Insys_Anthem_001171898                   Insys_Anthem_001171898
Insys_Anthem_001171899                   Insys_Anthem_001171899
Insys_Anthem_001171900                   Insys_Anthem_001171900
Insys_Anthem_001171902                   Insys_Anthem_001171902
Insys_Anthem_001171907                   Insys_Anthem_001171907
Insys_Anthem_001171925                   Insys_Anthem_001171925
Insys_Anthem_001171927                   Insys_Anthem_001171927
Insys_Anthem_001171930                   Insys_Anthem_001171930
Insys_Anthem_001171936                   Insys_Anthem_001171936
Insys_Anthem_001171938                   Insys_Anthem_001171938
Insys_Anthem_001171939                   Insys_Anthem_001171939
Insys_Anthem_001171940                   Insys_Anthem_001171940
Insys_Anthem_001171941                   Insys_Anthem_001171941
Insys_Anthem_001171945                   Insys_Anthem_001171945
Insys_Anthem_001171949                   Insys_Anthem_001171949

                                                    801
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 803 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001171952                   Insys_Anthem_001171952
Insys_Anthem_001171954                   Insys_Anthem_001171954
Insys_Anthem_001171957                   Insys_Anthem_001171957
Insys_Anthem_001171959                   Insys_Anthem_001171959
Insys_Anthem_001171968                   Insys_Anthem_001171968
Insys_Anthem_001171972                   Insys_Anthem_001171972
Insys_Anthem_001171975                   Insys_Anthem_001171975
Insys_Anthem_001171978                   Insys_Anthem_001171978
Insys_Anthem_001171980                   Insys_Anthem_001171980
Insys_Anthem_001171983                   Insys_Anthem_001171983
Insys_Anthem_001171990                   Insys_Anthem_001171990
Insys_Anthem_001171991                   Insys_Anthem_001171991
Insys_Anthem_001171994                   Insys_Anthem_001171994
Insys_Anthem_001171996                   Insys_Anthem_001171996
Insys_Anthem_001171997                   Insys_Anthem_001171997
Insys_Anthem_001172001                   Insys_Anthem_001172001
Insys_Anthem_001172008                   Insys_Anthem_001172008
Insys_Anthem_001172009                   Insys_Anthem_001172009
Insys_Anthem_001172013                   Insys_Anthem_001172013
Insys_Anthem_001172014                   Insys_Anthem_001172014
Insys_Anthem_001172015                   Insys_Anthem_001172015
Insys_Anthem_001172016                   Insys_Anthem_001172016
Insys_Anthem_001172017                   Insys_Anthem_001172017
Insys_Anthem_001172020                   Insys_Anthem_001172020
Insys_Anthem_001172021                   Insys_Anthem_001172021
Insys_Anthem_001172024                   Insys_Anthem_001172024
Insys_Anthem_001172025                   Insys_Anthem_001172025
Insys_Anthem_001172026                   Insys_Anthem_001172026
Insys_Anthem_001172029                   Insys_Anthem_001172029
Insys_Anthem_001172033                   Insys_Anthem_001172033
Insys_Anthem_001172036                   Insys_Anthem_001172036
Insys_Anthem_001172037                   Insys_Anthem_001172037
Insys_Anthem_001172038                   Insys_Anthem_001172038
Insys_Anthem_001172039                   Insys_Anthem_001172039
Insys_Anthem_001172040                   Insys_Anthem_001172040
Insys_Anthem_001172041                   Insys_Anthem_001172041
Insys_Anthem_001172044                   Insys_Anthem_001172044
Insys_Anthem_001172045                   Insys_Anthem_001172045
Insys_Anthem_001172046                   Insys_Anthem_001172046
Insys_Anthem_001172048                   Insys_Anthem_001172048
Insys_Anthem_001172056                   Insys_Anthem_001172056
Insys_Anthem_001172057                   Insys_Anthem_001172057
Insys_Anthem_001172058                   Insys_Anthem_001172058
Insys_Anthem_001172060                   Insys_Anthem_001172060
Insys_Anthem_001172068                   Insys_Anthem_001172068
Insys_Anthem_001172119                   Insys_Anthem_001172119
Insys_Anthem_001172295                   Insys_Anthem_001172295

                                                    802
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 804 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001172296                   Insys_Anthem_001172296
Insys_Anthem_001172297                   Insys_Anthem_001172297
Insys_Anthem_001172298                   Insys_Anthem_001172298
Insys_Anthem_001172299                   Insys_Anthem_001172299
Insys_Anthem_001172300                   Insys_Anthem_001172300
Insys_Anthem_001172301                   Insys_Anthem_001172301
Insys_Anthem_001172302                   Insys_Anthem_001172302
Insys_Anthem_001172303                   Insys_Anthem_001172303
Insys_Anthem_001172304                   Insys_Anthem_001172304
Insys_Anthem_001172305                   Insys_Anthem_001172305
Insys_Anthem_001172306                   Insys_Anthem_001172306
Insys_Anthem_001172307                   Insys_Anthem_001172307
Insys_Anthem_001172308                   Insys_Anthem_001172308
Insys_Anthem_001172715                   Insys_Anthem_001172715
Insys_Anthem_001172911                   Insys_Anthem_001172911
Insys_Anthem_001172912                   Insys_Anthem_001172912
Insys_Anthem_001172913                   Insys_Anthem_001172913
Insys_Anthem_001172914                   Insys_Anthem_001172914
Insys_Anthem_001172915                   Insys_Anthem_001172915
Insys_Anthem_001172916                   Insys_Anthem_001172916
Insys_Anthem_001172917                   Insys_Anthem_001172917
Insys_Anthem_001172918                   Insys_Anthem_001172918
Insys_Anthem_001172919                   Insys_Anthem_001172919
Insys_Anthem_001172920                   Insys_Anthem_001172920
Insys_Anthem_001172921                   Insys_Anthem_001172921
Insys_Anthem_001172922                   Insys_Anthem_001172922
Insys_Anthem_001172923                   Insys_Anthem_001172923
Insys_Anthem_001172924                   Insys_Anthem_001172924
Insys_Anthem_001172925                   Insys_Anthem_001172925
Insys_Anthem_001172926                   Insys_Anthem_001172926
Insys_Anthem_001172927                   Insys_Anthem_001172927
Insys_Anthem_001172928                   Insys_Anthem_001172928
Insys_Anthem_001172929                   Insys_Anthem_001172929
Insys_Anthem_001172930                   Insys_Anthem_001172930
Insys_Anthem_001172931                   Insys_Anthem_001172931
Insys_Anthem_001172932                   Insys_Anthem_001172932
Insys_Anthem_001172934                   Insys_Anthem_001172934
Insys_Anthem_001172935                   Insys_Anthem_001172935
Insys_Anthem_001172936                   Insys_Anthem_001172936
Insys_Anthem_001172937                   Insys_Anthem_001172937
Insys_Anthem_001172938                   Insys_Anthem_001172938
Insys_Anthem_001172939                   Insys_Anthem_001172939
Insys_Anthem_001172940                   Insys_Anthem_001172940
Insys_Anthem_001172941                   Insys_Anthem_001172941
Insys_Anthem_001172942                   Insys_Anthem_001172942
Insys_Anthem_001172943                   Insys_Anthem_001172943
Insys_Anthem_001172944                   Insys_Anthem_001172944

                                                    803
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 805 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001172945                   Insys_Anthem_001172945
Insys_Anthem_001172946                   Insys_Anthem_001172946
Insys_Anthem_001172947                   Insys_Anthem_001172947
Insys_Anthem_001172948                   Insys_Anthem_001172948
Insys_Anthem_001172949                   Insys_Anthem_001172949
Insys_Anthem_001172951                   Insys_Anthem_001172951
Insys_Anthem_001172952                   Insys_Anthem_001172952
Insys_Anthem_001172953                   Insys_Anthem_001172953
Insys_Anthem_001172954                   Insys_Anthem_001172954
Insys_Anthem_001172955                   Insys_Anthem_001172955
Insys_Anthem_001172956                   Insys_Anthem_001172956
Insys_Anthem_001172957                   Insys_Anthem_001172957
Insys_Anthem_001172958                   Insys_Anthem_001172958
Insys_Anthem_001172959                   Insys_Anthem_001172959
Insys_Anthem_001173069                   Insys_Anthem_001173069
Insys_Anthem_001173070                   Insys_Anthem_001173070
Insys_Anthem_001173071                   Insys_Anthem_001173071
Insys_Anthem_001173072                   Insys_Anthem_001173072
Insys_Anthem_001173073                   Insys_Anthem_001173073
Insys_Anthem_001173074                   Insys_Anthem_001173074
Insys_Anthem_001173075                   Insys_Anthem_001173075
Insys_Anthem_001173076                   Insys_Anthem_001173076
Insys_Anthem_001173077                   Insys_Anthem_001173077
Insys_Anthem_001173078                   Insys_Anthem_001173078
Insys_Anthem_001173079                   Insys_Anthem_001173079
Insys_Anthem_001173080                   Insys_Anthem_001173080
Insys_Anthem_001173081                   Insys_Anthem_001173081
Insys_Anthem_001173082                   Insys_Anthem_001173082
Insys_Anthem_001173083                   Insys_Anthem_001173083
Insys_Anthem_001173084                   Insys_Anthem_001173084
Insys_Anthem_001173085                   Insys_Anthem_001173085
Insys_Anthem_001173086                   Insys_Anthem_001173086
Insys_Anthem_001173087                   Insys_Anthem_001173087
Insys_Anthem_001173088                   Insys_Anthem_001173088
Insys_Anthem_001173089                   Insys_Anthem_001173089
Insys_Anthem_001173090                   Insys_Anthem_001173090
Insys_Anthem_001173091                   Insys_Anthem_001173091
Insys_Anthem_001173092                   Insys_Anthem_001173092
Insys_Anthem_001173093                   Insys_Anthem_001173093
Insys_Anthem_001173094                   Insys_Anthem_001173094
Insys_Anthem_001173095                   Insys_Anthem_001173095
Insys_Anthem_001173096                   Insys_Anthem_001173096
Insys_Anthem_001173097                   Insys_Anthem_001173097
Insys_Anthem_001173098                   Insys_Anthem_001173098
Insys_Anthem_001173099                   Insys_Anthem_001173099
Insys_Anthem_001173100                   Insys_Anthem_001173100
Insys_Anthem_001173101                   Insys_Anthem_001173101

                                                    804
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 806 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173102                   Insys_Anthem_001173102
Insys_Anthem_001173103                   Insys_Anthem_001173103
Insys_Anthem_001173104                   Insys_Anthem_001173104
Insys_Anthem_001173105                   Insys_Anthem_001173105
Insys_Anthem_001173106                   Insys_Anthem_001173106
Insys_Anthem_001173107                   Insys_Anthem_001173107
Insys_Anthem_001173108                   Insys_Anthem_001173108
Insys_Anthem_001173109                   Insys_Anthem_001173109
Insys_Anthem_001173110                   Insys_Anthem_001173110
Insys_Anthem_001173111                   Insys_Anthem_001173111
Insys_Anthem_001173113                   Insys_Anthem_001173113
Insys_Anthem_001173114                   Insys_Anthem_001173114
Insys_Anthem_001173117                   Insys_Anthem_001173117
Insys_Anthem_001173118                   Insys_Anthem_001173118
Insys_Anthem_001173119                   Insys_Anthem_001173119
Insys_Anthem_001173120                   Insys_Anthem_001173120
Insys_Anthem_001173121                   Insys_Anthem_001173121
Insys_Anthem_001173122                   Insys_Anthem_001173122
Insys_Anthem_001173123                   Insys_Anthem_001173123
Insys_Anthem_001173124                   Insys_Anthem_001173124
Insys_Anthem_001173125                   Insys_Anthem_001173125
Insys_Anthem_001173126                   Insys_Anthem_001173126
Insys_Anthem_001173127                   Insys_Anthem_001173127
Insys_Anthem_001173128                   Insys_Anthem_001173128
Insys_Anthem_001173129                   Insys_Anthem_001173129
Insys_Anthem_001173130                   Insys_Anthem_001173130
Insys_Anthem_001173131                   Insys_Anthem_001173131
Insys_Anthem_001173132                   Insys_Anthem_001173132
Insys_Anthem_001173133                   Insys_Anthem_001173133
Insys_Anthem_001173134                   Insys_Anthem_001173134
Insys_Anthem_001173135                   Insys_Anthem_001173135
Insys_Anthem_001173136                   Insys_Anthem_001173136
Insys_Anthem_001173137                   Insys_Anthem_001173137
Insys_Anthem_001173138                   Insys_Anthem_001173138
Insys_Anthem_001173139                   Insys_Anthem_001173139
Insys_Anthem_001173140                   Insys_Anthem_001173140
Insys_Anthem_001173141                   Insys_Anthem_001173141
Insys_Anthem_001173142                   Insys_Anthem_001173142
Insys_Anthem_001173143                   Insys_Anthem_001173143
Insys_Anthem_001173144                   Insys_Anthem_001173144
Insys_Anthem_001173145                   Insys_Anthem_001173145
Insys_Anthem_001173146                   Insys_Anthem_001173146
Insys_Anthem_001173147                   Insys_Anthem_001173147
Insys_Anthem_001173148                   Insys_Anthem_001173148
Insys_Anthem_001173149                   Insys_Anthem_001173149
Insys_Anthem_001173150                   Insys_Anthem_001173150
Insys_Anthem_001173151                   Insys_Anthem_001173151

                                                    805
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 807 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173152                   Insys_Anthem_001173152
Insys_Anthem_001173153                   Insys_Anthem_001173153
Insys_Anthem_001173154                   Insys_Anthem_001173154
Insys_Anthem_001173155                   Insys_Anthem_001173155
Insys_Anthem_001173156                   Insys_Anthem_001173156
Insys_Anthem_001173157                   Insys_Anthem_001173157
Insys_Anthem_001173158                   Insys_Anthem_001173158
Insys_Anthem_001173159                   Insys_Anthem_001173159
Insys_Anthem_001173160                   Insys_Anthem_001173160
Insys_Anthem_001173161                   Insys_Anthem_001173161
Insys_Anthem_001173162                   Insys_Anthem_001173162
Insys_Anthem_001173163                   Insys_Anthem_001173163
Insys_Anthem_001173164                   Insys_Anthem_001173164
Insys_Anthem_001173165                   Insys_Anthem_001173165
Insys_Anthem_001173166                   Insys_Anthem_001173166
Insys_Anthem_001173167                   Insys_Anthem_001173167
Insys_Anthem_001173168                   Insys_Anthem_001173168
Insys_Anthem_001173169                   Insys_Anthem_001173169
Insys_Anthem_001173170                   Insys_Anthem_001173170
Insys_Anthem_001173171                   Insys_Anthem_001173171
Insys_Anthem_001173172                   Insys_Anthem_001173172
Insys_Anthem_001173173                   Insys_Anthem_001173173
Insys_Anthem_001173174                   Insys_Anthem_001173174
Insys_Anthem_001173175                   Insys_Anthem_001173175
Insys_Anthem_001173176                   Insys_Anthem_001173176
Insys_Anthem_001173177                   Insys_Anthem_001173177
Insys_Anthem_001173178                   Insys_Anthem_001173178
Insys_Anthem_001173179                   Insys_Anthem_001173179
Insys_Anthem_001173180                   Insys_Anthem_001173180
Insys_Anthem_001173181                   Insys_Anthem_001173181
Insys_Anthem_001173182                   Insys_Anthem_001173182
Insys_Anthem_001173183                   Insys_Anthem_001173183
Insys_Anthem_001173184                   Insys_Anthem_001173184
Insys_Anthem_001173185                   Insys_Anthem_001173185
Insys_Anthem_001173186                   Insys_Anthem_001173186
Insys_Anthem_001173187                   Insys_Anthem_001173187
Insys_Anthem_001173188                   Insys_Anthem_001173188
Insys_Anthem_001173189                   Insys_Anthem_001173189
Insys_Anthem_001173190                   Insys_Anthem_001173190
Insys_Anthem_001173191                   Insys_Anthem_001173191
Insys_Anthem_001173192                   Insys_Anthem_001173192
Insys_Anthem_001173193                   Insys_Anthem_001173193
Insys_Anthem_001173194                   Insys_Anthem_001173194
Insys_Anthem_001173195                   Insys_Anthem_001173195
Insys_Anthem_001173196                   Insys_Anthem_001173196
Insys_Anthem_001173197                   Insys_Anthem_001173197
Insys_Anthem_001173198                   Insys_Anthem_001173198

                                                    806
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 808 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173199                   Insys_Anthem_001173199
Insys_Anthem_001173200                   Insys_Anthem_001173200
Insys_Anthem_001173201                   Insys_Anthem_001173201
Insys_Anthem_001173202                   Insys_Anthem_001173202
Insys_Anthem_001173203                   Insys_Anthem_001173203
Insys_Anthem_001173204                   Insys_Anthem_001173204
Insys_Anthem_001173205                   Insys_Anthem_001173205
Insys_Anthem_001173206                   Insys_Anthem_001173206
Insys_Anthem_001173207                   Insys_Anthem_001173207
Insys_Anthem_001173208                   Insys_Anthem_001173208
Insys_Anthem_001173209                   Insys_Anthem_001173209
Insys_Anthem_001173210                   Insys_Anthem_001173210
Insys_Anthem_001173211                   Insys_Anthem_001173211
Insys_Anthem_001173212                   Insys_Anthem_001173212
Insys_Anthem_001173213                   Insys_Anthem_001173213
Insys_Anthem_001173214                   Insys_Anthem_001173214
Insys_Anthem_001173215                   Insys_Anthem_001173215
Insys_Anthem_001173216                   Insys_Anthem_001173216
Insys_Anthem_001173217                   Insys_Anthem_001173217
Insys_Anthem_001173218                   Insys_Anthem_001173218
Insys_Anthem_001173219                   Insys_Anthem_001173219
Insys_Anthem_001173220                   Insys_Anthem_001173220
Insys_Anthem_001173221                   Insys_Anthem_001173221
Insys_Anthem_001173222                   Insys_Anthem_001173222
Insys_Anthem_001173223                   Insys_Anthem_001173223
Insys_Anthem_001173224                   Insys_Anthem_001173224
Insys_Anthem_001173225                   Insys_Anthem_001173225
Insys_Anthem_001173226                   Insys_Anthem_001173226
Insys_Anthem_001173227                   Insys_Anthem_001173227
Insys_Anthem_001173228                   Insys_Anthem_001173228
Insys_Anthem_001173229                   Insys_Anthem_001173229
Insys_Anthem_001173230                   Insys_Anthem_001173230
Insys_Anthem_001173231                   Insys_Anthem_001173231
Insys_Anthem_001173232                   Insys_Anthem_001173232
Insys_Anthem_001173233                   Insys_Anthem_001173233
Insys_Anthem_001173234                   Insys_Anthem_001173234
Insys_Anthem_001173235                   Insys_Anthem_001173235
Insys_Anthem_001173236                   Insys_Anthem_001173236
Insys_Anthem_001173237                   Insys_Anthem_001173237
Insys_Anthem_001173238                   Insys_Anthem_001173238
Insys_Anthem_001173239                   Insys_Anthem_001173239
Insys_Anthem_001173240                   Insys_Anthem_001173240
Insys_Anthem_001173241                   Insys_Anthem_001173241
Insys_Anthem_001173242                   Insys_Anthem_001173242
Insys_Anthem_001173243                   Insys_Anthem_001173243
Insys_Anthem_001173244                   Insys_Anthem_001173244
Insys_Anthem_001173245                   Insys_Anthem_001173245

                                                    807
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 809 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173246                   Insys_Anthem_001173246
Insys_Anthem_001173247                   Insys_Anthem_001173247
Insys_Anthem_001173248                   Insys_Anthem_001173248
Insys_Anthem_001173249                   Insys_Anthem_001173249
Insys_Anthem_001173250                   Insys_Anthem_001173250
Insys_Anthem_001173251                   Insys_Anthem_001173251
Insys_Anthem_001173252                   Insys_Anthem_001173252
Insys_Anthem_001173253                   Insys_Anthem_001173253
Insys_Anthem_001173254                   Insys_Anthem_001173254
Insys_Anthem_001173255                   Insys_Anthem_001173255
Insys_Anthem_001173256                   Insys_Anthem_001173256
Insys_Anthem_001173257                   Insys_Anthem_001173257
Insys_Anthem_001173258                   Insys_Anthem_001173258
Insys_Anthem_001173259                   Insys_Anthem_001173259
Insys_Anthem_001173260                   Insys_Anthem_001173260
Insys_Anthem_001173261                   Insys_Anthem_001173261
Insys_Anthem_001173262                   Insys_Anthem_001173262
Insys_Anthem_001173263                   Insys_Anthem_001173263
Insys_Anthem_001173264                   Insys_Anthem_001173264
Insys_Anthem_001173265                   Insys_Anthem_001173265
Insys_Anthem_001173266                   Insys_Anthem_001173266
Insys_Anthem_001173267                   Insys_Anthem_001173267
Insys_Anthem_001173268                   Insys_Anthem_001173268
Insys_Anthem_001173269                   Insys_Anthem_001173269
Insys_Anthem_001173270                   Insys_Anthem_001173270
Insys_Anthem_001173271                   Insys_Anthem_001173271
Insys_Anthem_001173272                   Insys_Anthem_001173272
Insys_Anthem_001173273                   Insys_Anthem_001173273
Insys_Anthem_001173274                   Insys_Anthem_001173274
Insys_Anthem_001173275                   Insys_Anthem_001173275
Insys_Anthem_001173276                   Insys_Anthem_001173276
Insys_Anthem_001173277                   Insys_Anthem_001173277
Insys_Anthem_001173278                   Insys_Anthem_001173278
Insys_Anthem_001173279                   Insys_Anthem_001173279
Insys_Anthem_001173280                   Insys_Anthem_001173280
Insys_Anthem_001173290                   Insys_Anthem_001173290
Insys_Anthem_001173355                   Insys_Anthem_001173355
Insys_Anthem_001173356                   Insys_Anthem_001173356
Insys_Anthem_001173358                   Insys_Anthem_001173358
Insys_Anthem_001173359                   Insys_Anthem_001173359
Insys_Anthem_001173362                   Insys_Anthem_001173362
Insys_Anthem_001173366                   Insys_Anthem_001173366
Insys_Anthem_001173372                   Insys_Anthem_001173372
Insys_Anthem_001173375                   Insys_Anthem_001173375
Insys_Anthem_001173377                   Insys_Anthem_001173377
Insys_Anthem_001173380                   Insys_Anthem_001173380
Insys_Anthem_001173381                   Insys_Anthem_001173381

                                                    808
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 810 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173386                   Insys_Anthem_001173386
Insys_Anthem_001173387                   Insys_Anthem_001173387
Insys_Anthem_001173390                   Insys_Anthem_001173390
Insys_Anthem_001173392                   Insys_Anthem_001173392
Insys_Anthem_001173399                   Insys_Anthem_001173399
Insys_Anthem_001173401                   Insys_Anthem_001173401
Insys_Anthem_001173403                   Insys_Anthem_001173403
Insys_Anthem_001173404                   Insys_Anthem_001173404
Insys_Anthem_001173406                   Insys_Anthem_001173406
Insys_Anthem_001173409                   Insys_Anthem_001173409
Insys_Anthem_001173412                   Insys_Anthem_001173412
Insys_Anthem_001173416                   Insys_Anthem_001173416
Insys_Anthem_001173418                   Insys_Anthem_001173418
Insys_Anthem_001173421                   Insys_Anthem_001173421
Insys_Anthem_001173423                   Insys_Anthem_001173423
Insys_Anthem_001173426                   Insys_Anthem_001173426
Insys_Anthem_001173437                   Insys_Anthem_001173437
Insys_Anthem_001173438                   Insys_Anthem_001173438
Insys_Anthem_001173440                   Insys_Anthem_001173440
Insys_Anthem_001173447                   Insys_Anthem_001173447
Insys_Anthem_001173448                   Insys_Anthem_001173448
Insys_Anthem_001173449                   Insys_Anthem_001173449
Insys_Anthem_001173450                   Insys_Anthem_001173450
Insys_Anthem_001173451                   Insys_Anthem_001173451
Insys_Anthem_001173452                   Insys_Anthem_001173452
Insys_Anthem_001173453                   Insys_Anthem_001173453
Insys_Anthem_001173455                   Insys_Anthem_001173455
Insys_Anthem_001173457                   Insys_Anthem_001173457
Insys_Anthem_001173460                   Insys_Anthem_001173460
Insys_Anthem_001173461                   Insys_Anthem_001173461
Insys_Anthem_001173466                   Insys_Anthem_001173466
Insys_Anthem_001173469                   Insys_Anthem_001173469
Insys_Anthem_001173471                   Insys_Anthem_001173471
Insys_Anthem_001173474                   Insys_Anthem_001173474
Insys_Anthem_001173477                   Insys_Anthem_001173477
Insys_Anthem_001173478                   Insys_Anthem_001173478
Insys_Anthem_001173482                   Insys_Anthem_001173482
Insys_Anthem_001173484                   Insys_Anthem_001173484
Insys_Anthem_001173485                   Insys_Anthem_001173485
Insys_Anthem_001173487                   Insys_Anthem_001173487
Insys_Anthem_001173489                   Insys_Anthem_001173489
Insys_Anthem_001173491                   Insys_Anthem_001173491
Insys_Anthem_001173497                   Insys_Anthem_001173497
Insys_Anthem_001173498                   Insys_Anthem_001173498
Insys_Anthem_001173502                   Insys_Anthem_001173502
Insys_Anthem_001173509                   Insys_Anthem_001173509
Insys_Anthem_001173512                   Insys_Anthem_001173512

                                                    809
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 811 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173514                   Insys_Anthem_001173514
Insys_Anthem_001173515                   Insys_Anthem_001173515
Insys_Anthem_001173524                   Insys_Anthem_001173524
Insys_Anthem_001173525                   Insys_Anthem_001173525
Insys_Anthem_001173531                   Insys_Anthem_001173531
Insys_Anthem_001173532                   Insys_Anthem_001173532
Insys_Anthem_001173534                   Insys_Anthem_001173534
Insys_Anthem_001173535                   Insys_Anthem_001173535
Insys_Anthem_001173536                   Insys_Anthem_001173536
Insys_Anthem_001173539                   Insys_Anthem_001173539
Insys_Anthem_001173540                   Insys_Anthem_001173540
Insys_Anthem_001173542                   Insys_Anthem_001173542
Insys_Anthem_001173543                   Insys_Anthem_001173543
Insys_Anthem_001173546                   Insys_Anthem_001173546
Insys_Anthem_001173549                   Insys_Anthem_001173549
Insys_Anthem_001173550                   Insys_Anthem_001173550
Insys_Anthem_001173553                   Insys_Anthem_001173553
Insys_Anthem_001173555                   Insys_Anthem_001173555
Insys_Anthem_001173556                   Insys_Anthem_001173556
Insys_Anthem_001173557                   Insys_Anthem_001173557
Insys_Anthem_001173559                   Insys_Anthem_001173559
Insys_Anthem_001173562                   Insys_Anthem_001173562
Insys_Anthem_001173565                   Insys_Anthem_001173565
Insys_Anthem_001173569                   Insys_Anthem_001173569
Insys_Anthem_001173570                   Insys_Anthem_001173570
Insys_Anthem_001173574                   Insys_Anthem_001173574
Insys_Anthem_001173576                   Insys_Anthem_001173576
Insys_Anthem_001173581                   Insys_Anthem_001173581
Insys_Anthem_001173582                   Insys_Anthem_001173582
Insys_Anthem_001173584                   Insys_Anthem_001173584
Insys_Anthem_001173601                   Insys_Anthem_001173601
Insys_Anthem_001173606                   Insys_Anthem_001173606
Insys_Anthem_001173611                   Insys_Anthem_001173611
Insys_Anthem_001173620                   Insys_Anthem_001173620
Insys_Anthem_001173622                   Insys_Anthem_001173622
Insys_Anthem_001173623                   Insys_Anthem_001173623
Insys_Anthem_001173624                   Insys_Anthem_001173624
Insys_Anthem_001173628                   Insys_Anthem_001173628
Insys_Anthem_001173629                   Insys_Anthem_001173629
Insys_Anthem_001173630                   Insys_Anthem_001173630
Insys_Anthem_001173631                   Insys_Anthem_001173631
Insys_Anthem_001173633                   Insys_Anthem_001173633
Insys_Anthem_001173636                   Insys_Anthem_001173636
Insys_Anthem_001173641                   Insys_Anthem_001173641
Insys_Anthem_001173644                   Insys_Anthem_001173644
Insys_Anthem_001173649                   Insys_Anthem_001173649
Insys_Anthem_001173651                   Insys_Anthem_001173651

                                                    810
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 812 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173652                   Insys_Anthem_001173652
Insys_Anthem_001173657                   Insys_Anthem_001173657
Insys_Anthem_001173658                   Insys_Anthem_001173658
Insys_Anthem_001173660                   Insys_Anthem_001173660
Insys_Anthem_001173664                   Insys_Anthem_001173664
Insys_Anthem_001173666                   Insys_Anthem_001173666
Insys_Anthem_001173671                   Insys_Anthem_001173671
Insys_Anthem_001173680                   Insys_Anthem_001173680
Insys_Anthem_001173687                   Insys_Anthem_001173687
Insys_Anthem_001173689                   Insys_Anthem_001173689
Insys_Anthem_001173694                   Insys_Anthem_001173694
Insys_Anthem_001173696                   Insys_Anthem_001173696
Insys_Anthem_001173697                   Insys_Anthem_001173697
Insys_Anthem_001173703                   Insys_Anthem_001173703
Insys_Anthem_001173704                   Insys_Anthem_001173704
Insys_Anthem_001173705                   Insys_Anthem_001173705
Insys_Anthem_001173707                   Insys_Anthem_001173707
Insys_Anthem_001173711                   Insys_Anthem_001173711
Insys_Anthem_001173713                   Insys_Anthem_001173713
Insys_Anthem_001173716                   Insys_Anthem_001173716
Insys_Anthem_001173717                   Insys_Anthem_001173717
Insys_Anthem_001173721                   Insys_Anthem_001173721
Insys_Anthem_001173722                   Insys_Anthem_001173722
Insys_Anthem_001173724                   Insys_Anthem_001173724
Insys_Anthem_001173725                   Insys_Anthem_001173725
Insys_Anthem_001173730                   Insys_Anthem_001173730
Insys_Anthem_001173732                   Insys_Anthem_001173732
Insys_Anthem_001173737                   Insys_Anthem_001173737
Insys_Anthem_001173742                   Insys_Anthem_001173742
Insys_Anthem_001173744                   Insys_Anthem_001173744
Insys_Anthem_001173745                   Insys_Anthem_001173745
Insys_Anthem_001173753                   Insys_Anthem_001173753
Insys_Anthem_001173754                   Insys_Anthem_001173754
Insys_Anthem_001173756                   Insys_Anthem_001173756
Insys_Anthem_001173758                   Insys_Anthem_001173758
Insys_Anthem_001173761                   Insys_Anthem_001173761
Insys_Anthem_001173773                   Insys_Anthem_001173773
Insys_Anthem_001173774                   Insys_Anthem_001173774
Insys_Anthem_001173775                   Insys_Anthem_001173775
Insys_Anthem_001173777                   Insys_Anthem_001173777
Insys_Anthem_001173778                   Insys_Anthem_001173778
Insys_Anthem_001173779                   Insys_Anthem_001173779
Insys_Anthem_001173787                   Insys_Anthem_001173787
Insys_Anthem_001173788                   Insys_Anthem_001173788
Insys_Anthem_001173789                   Insys_Anthem_001173789
Insys_Anthem_001173790                   Insys_Anthem_001173790
Insys_Anthem_001173799                   Insys_Anthem_001173799

                                                    811
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 813 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173801                   Insys_Anthem_001173801
Insys_Anthem_001173805                   Insys_Anthem_001173805
Insys_Anthem_001173806                   Insys_Anthem_001173806
Insys_Anthem_001173807                   Insys_Anthem_001173807
Insys_Anthem_001173810                   Insys_Anthem_001173810
Insys_Anthem_001173812                   Insys_Anthem_001173812
Insys_Anthem_001173813                   Insys_Anthem_001173813
Insys_Anthem_001173816                   Insys_Anthem_001173816
Insys_Anthem_001173819                   Insys_Anthem_001173819
Insys_Anthem_001173820                   Insys_Anthem_001173820
Insys_Anthem_001173824                   Insys_Anthem_001173824
Insys_Anthem_001173825                   Insys_Anthem_001173825
Insys_Anthem_001173828                   Insys_Anthem_001173828
Insys_Anthem_001173832                   Insys_Anthem_001173832
Insys_Anthem_001173835                   Insys_Anthem_001173835
Insys_Anthem_001173837                   Insys_Anthem_001173837
Insys_Anthem_001173839                   Insys_Anthem_001173839
Insys_Anthem_001173841                   Insys_Anthem_001173841
Insys_Anthem_001173845                   Insys_Anthem_001173845
Insys_Anthem_001173851                   Insys_Anthem_001173851
Insys_Anthem_001173852                   Insys_Anthem_001173852
Insys_Anthem_001173853                   Insys_Anthem_001173853
Insys_Anthem_001173854                   Insys_Anthem_001173854
Insys_Anthem_001173858                   Insys_Anthem_001173858
Insys_Anthem_001173859                   Insys_Anthem_001173859
Insys_Anthem_001173860                   Insys_Anthem_001173860
Insys_Anthem_001173861                   Insys_Anthem_001173861
Insys_Anthem_001173863                   Insys_Anthem_001173863
Insys_Anthem_001173866                   Insys_Anthem_001173866
Insys_Anthem_001173868                   Insys_Anthem_001173868
Insys_Anthem_001173869                   Insys_Anthem_001173869
Insys_Anthem_001173870                   Insys_Anthem_001173870
Insys_Anthem_001173871                   Insys_Anthem_001173871
Insys_Anthem_001173872                   Insys_Anthem_001173872
Insys_Anthem_001173873                   Insys_Anthem_001173873
Insys_Anthem_001173878                   Insys_Anthem_001173878
Insys_Anthem_001173880                   Insys_Anthem_001173880
Insys_Anthem_001173881                   Insys_Anthem_001173881
Insys_Anthem_001173882                   Insys_Anthem_001173882
Insys_Anthem_001173891                   Insys_Anthem_001173891
Insys_Anthem_001173894                   Insys_Anthem_001173894
Insys_Anthem_001173895                   Insys_Anthem_001173895
Insys_Anthem_001173897                   Insys_Anthem_001173897
Insys_Anthem_001173898                   Insys_Anthem_001173898
Insys_Anthem_001173901                   Insys_Anthem_001173901
Insys_Anthem_001173910                   Insys_Anthem_001173910
Insys_Anthem_001173913                   Insys_Anthem_001173913

                                                    812
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 814 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001173914                   Insys_Anthem_001173914
Insys_Anthem_001173916                   Insys_Anthem_001173916
Insys_Anthem_001173918                   Insys_Anthem_001173918
Insys_Anthem_001173920                   Insys_Anthem_001173920
Insys_Anthem_001173925                   Insys_Anthem_001173925
Insys_Anthem_001173927                   Insys_Anthem_001173927
Insys_Anthem_001173928                   Insys_Anthem_001173928
Insys_Anthem_001173929                   Insys_Anthem_001173929
Insys_Anthem_001173930                   Insys_Anthem_001173930
Insys_Anthem_001173931                   Insys_Anthem_001173931
Insys_Anthem_001173932                   Insys_Anthem_001173932
Insys_Anthem_001173933                   Insys_Anthem_001173933
Insys_Anthem_001173934                   Insys_Anthem_001173934
Insys_Anthem_001173936                   Insys_Anthem_001173936
Insys_Anthem_001173937                   Insys_Anthem_001173937
Insys_Anthem_001173939                   Insys_Anthem_001173939
Insys_Anthem_001173940                   Insys_Anthem_001173940
Insys_Anthem_001173942                   Insys_Anthem_001173942
Insys_Anthem_001173945                   Insys_Anthem_001173945
Insys_Anthem_001173946                   Insys_Anthem_001173946
Insys_Anthem_001173952                   Insys_Anthem_001173952
Insys_Anthem_001173955                   Insys_Anthem_001173955
Insys_Anthem_001173956                   Insys_Anthem_001173956
Insys_Anthem_001173958                   Insys_Anthem_001173958
Insys_Anthem_001173960                   Insys_Anthem_001173960
Insys_Anthem_001173961                   Insys_Anthem_001173961
Insys_Anthem_001173963                   Insys_Anthem_001173963
Insys_Anthem_001173964                   Insys_Anthem_001173964
Insys_Anthem_001173965                   Insys_Anthem_001173965
Insys_Anthem_001173968                   Insys_Anthem_001173968
Insys_Anthem_001173971                   Insys_Anthem_001173971
Insys_Anthem_001173972                   Insys_Anthem_001173972
Insys_Anthem_001173975                   Insys_Anthem_001173975
Insys_Anthem_001173976                   Insys_Anthem_001173976
Insys_Anthem_001173982                   Insys_Anthem_001173982
Insys_Anthem_001173989                   Insys_Anthem_001173989
Insys_Anthem_001173994                   Insys_Anthem_001173994
Insys_Anthem_001174002                   Insys_Anthem_001174002
Insys_Anthem_001174009                   Insys_Anthem_001174009
Insys_Anthem_001174010                   Insys_Anthem_001174010
Insys_Anthem_001174015                   Insys_Anthem_001174015
Insys_Anthem_001174018                   Insys_Anthem_001174018
Insys_Anthem_001174021                   Insys_Anthem_001174021
Insys_Anthem_001174028                   Insys_Anthem_001174028
Insys_Anthem_001174030                   Insys_Anthem_001174030
Insys_Anthem_001174033                   Insys_Anthem_001174033
Insys_Anthem_001174036                   Insys_Anthem_001174036

                                                    813
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 815 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174037                   Insys_Anthem_001174037
Insys_Anthem_001174045                   Insys_Anthem_001174045
Insys_Anthem_001174047                   Insys_Anthem_001174047
Insys_Anthem_001174048                   Insys_Anthem_001174048
Insys_Anthem_001174051                   Insys_Anthem_001174051
Insys_Anthem_001174056                   Insys_Anthem_001174056
Insys_Anthem_001174058                   Insys_Anthem_001174058
Insys_Anthem_001174060                   Insys_Anthem_001174060
Insys_Anthem_001174062                   Insys_Anthem_001174062
Insys_Anthem_001174065                   Insys_Anthem_001174065
Insys_Anthem_001174082                   Insys_Anthem_001174082
Insys_Anthem_001174083                   Insys_Anthem_001174083
Insys_Anthem_001174087                   Insys_Anthem_001174087
Insys_Anthem_001174088                   Insys_Anthem_001174088
Insys_Anthem_001174094                   Insys_Anthem_001174094
Insys_Anthem_001174095                   Insys_Anthem_001174095
Insys_Anthem_001174097                   Insys_Anthem_001174097
Insys_Anthem_001174099                   Insys_Anthem_001174099
Insys_Anthem_001174103                   Insys_Anthem_001174103
Insys_Anthem_001174104                   Insys_Anthem_001174104
Insys_Anthem_001174107                   Insys_Anthem_001174107
Insys_Anthem_001174111                   Insys_Anthem_001174111
Insys_Anthem_001174112                   Insys_Anthem_001174112
Insys_Anthem_001174113                   Insys_Anthem_001174113
Insys_Anthem_001174114                   Insys_Anthem_001174114
Insys_Anthem_001174117                   Insys_Anthem_001174117
Insys_Anthem_001174118                   Insys_Anthem_001174118
Insys_Anthem_001174119                   Insys_Anthem_001174119
Insys_Anthem_001174127                   Insys_Anthem_001174127
Insys_Anthem_001174128                   Insys_Anthem_001174128
Insys_Anthem_001174130                   Insys_Anthem_001174130
Insys_Anthem_001174133                   Insys_Anthem_001174133
Insys_Anthem_001174141                   Insys_Anthem_001174141
Insys_Anthem_001174143                   Insys_Anthem_001174143
Insys_Anthem_001174144                   Insys_Anthem_001174144
Insys_Anthem_001174145                   Insys_Anthem_001174145
Insys_Anthem_001174146                   Insys_Anthem_001174146
Insys_Anthem_001174155                   Insys_Anthem_001174155
Insys_Anthem_001174156                   Insys_Anthem_001174156
Insys_Anthem_001174159                   Insys_Anthem_001174159
Insys_Anthem_001174160                   Insys_Anthem_001174160
Insys_Anthem_001174163                   Insys_Anthem_001174163
Insys_Anthem_001174167                   Insys_Anthem_001174167
Insys_Anthem_001174171                   Insys_Anthem_001174171
Insys_Anthem_001174173                   Insys_Anthem_001174173
Insys_Anthem_001174175                   Insys_Anthem_001174175
Insys_Anthem_001174176                   Insys_Anthem_001174176

                                                    814
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 816 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174179                   Insys_Anthem_001174179
Insys_Anthem_001174180                   Insys_Anthem_001174180
Insys_Anthem_001174181                   Insys_Anthem_001174181
Insys_Anthem_001174191                   Insys_Anthem_001174191
Insys_Anthem_001174194                   Insys_Anthem_001174194
Insys_Anthem_001174197                   Insys_Anthem_001174197
Insys_Anthem_001174200                   Insys_Anthem_001174200
Insys_Anthem_001174201                   Insys_Anthem_001174201
Insys_Anthem_001174211                   Insys_Anthem_001174211
Insys_Anthem_001174212                   Insys_Anthem_001174212
Insys_Anthem_001174213                   Insys_Anthem_001174213
Insys_Anthem_001174215                   Insys_Anthem_001174215
Insys_Anthem_001174226                   Insys_Anthem_001174226
Insys_Anthem_001174230                   Insys_Anthem_001174230
Insys_Anthem_001174231                   Insys_Anthem_001174231
Insys_Anthem_001174232                   Insys_Anthem_001174232
Insys_Anthem_001174240                   Insys_Anthem_001174240
Insys_Anthem_001174241                   Insys_Anthem_001174241
Insys_Anthem_001174243                   Insys_Anthem_001174243
Insys_Anthem_001174245                   Insys_Anthem_001174245
Insys_Anthem_001174246                   Insys_Anthem_001174246
Insys_Anthem_001174249                   Insys_Anthem_001174249
Insys_Anthem_001174254                   Insys_Anthem_001174254
Insys_Anthem_001174255                   Insys_Anthem_001174255
Insys_Anthem_001174260                   Insys_Anthem_001174260
Insys_Anthem_001174262                   Insys_Anthem_001174262
Insys_Anthem_001174263                   Insys_Anthem_001174263
Insys_Anthem_001174265                   Insys_Anthem_001174265
Insys_Anthem_001174266                   Insys_Anthem_001174266
Insys_Anthem_001174267                   Insys_Anthem_001174267
Insys_Anthem_001174268                   Insys_Anthem_001174268
Insys_Anthem_001174270                   Insys_Anthem_001174270
Insys_Anthem_001174272                   Insys_Anthem_001174272
Insys_Anthem_001174275                   Insys_Anthem_001174275
Insys_Anthem_001174278                   Insys_Anthem_001174278
Insys_Anthem_001174279                   Insys_Anthem_001174279
Insys_Anthem_001174282                   Insys_Anthem_001174282
Insys_Anthem_001174284                   Insys_Anthem_001174284
Insys_Anthem_001174285                   Insys_Anthem_001174285
Insys_Anthem_001174286                   Insys_Anthem_001174286
Insys_Anthem_001174293                   Insys_Anthem_001174293
Insys_Anthem_001174294                   Insys_Anthem_001174294
Insys_Anthem_001174297                   Insys_Anthem_001174297
Insys_Anthem_001174300                   Insys_Anthem_001174300
Insys_Anthem_001174302                   Insys_Anthem_001174302
Insys_Anthem_001174303                   Insys_Anthem_001174303
Insys_Anthem_001174304                   Insys_Anthem_001174304

                                                    815
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 817 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174308                   Insys_Anthem_001174308
Insys_Anthem_001174309                   Insys_Anthem_001174309
Insys_Anthem_001174310                   Insys_Anthem_001174310
Insys_Anthem_001174311                   Insys_Anthem_001174311
Insys_Anthem_001174312                   Insys_Anthem_001174312
Insys_Anthem_001174314                   Insys_Anthem_001174314
Insys_Anthem_001174316                   Insys_Anthem_001174316
Insys_Anthem_001174319                   Insys_Anthem_001174319
Insys_Anthem_001174320                   Insys_Anthem_001174320
Insys_Anthem_001174322                   Insys_Anthem_001174322
Insys_Anthem_001174323                   Insys_Anthem_001174323
Insys_Anthem_001174324                   Insys_Anthem_001174324
Insys_Anthem_001174327                   Insys_Anthem_001174327
Insys_Anthem_001174328                   Insys_Anthem_001174328
Insys_Anthem_001174329                   Insys_Anthem_001174329
Insys_Anthem_001174330                   Insys_Anthem_001174330
Insys_Anthem_001174333                   Insys_Anthem_001174333
Insys_Anthem_001174335                   Insys_Anthem_001174335
Insys_Anthem_001174336                   Insys_Anthem_001174336
Insys_Anthem_001174340                   Insys_Anthem_001174340
Insys_Anthem_001174342                   Insys_Anthem_001174342
Insys_Anthem_001174349                   Insys_Anthem_001174349
Insys_Anthem_001174350                   Insys_Anthem_001174350
Insys_Anthem_001174352                   Insys_Anthem_001174352
Insys_Anthem_001174353                   Insys_Anthem_001174353
Insys_Anthem_001174354                   Insys_Anthem_001174354
Insys_Anthem_001174355                   Insys_Anthem_001174355
Insys_Anthem_001174359                   Insys_Anthem_001174359
Insys_Anthem_001174360                   Insys_Anthem_001174360
Insys_Anthem_001174361                   Insys_Anthem_001174361
Insys_Anthem_001174364                   Insys_Anthem_001174364
Insys_Anthem_001174365                   Insys_Anthem_001174365
Insys_Anthem_001174368                   Insys_Anthem_001174368
Insys_Anthem_001174371                   Insys_Anthem_001174371
Insys_Anthem_001174376                   Insys_Anthem_001174376
Insys_Anthem_001174381                   Insys_Anthem_001174381
Insys_Anthem_001174385                   Insys_Anthem_001174385
Insys_Anthem_001174386                   Insys_Anthem_001174386
Insys_Anthem_001174389                   Insys_Anthem_001174389
Insys_Anthem_001174394                   Insys_Anthem_001174394
Insys_Anthem_001174397                   Insys_Anthem_001174397
Insys_Anthem_001174405                   Insys_Anthem_001174405
Insys_Anthem_001174408                   Insys_Anthem_001174408
Insys_Anthem_001174409                   Insys_Anthem_001174409
Insys_Anthem_001174412                   Insys_Anthem_001174412
Insys_Anthem_001174418                   Insys_Anthem_001174418
Insys_Anthem_001174420                   Insys_Anthem_001174420

                                                    816
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 818 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174423                   Insys_Anthem_001174423
Insys_Anthem_001174424                   Insys_Anthem_001174424
Insys_Anthem_001174429                   Insys_Anthem_001174429
Insys_Anthem_001174431                   Insys_Anthem_001174431
Insys_Anthem_001174438                   Insys_Anthem_001174438
Insys_Anthem_001174440                   Insys_Anthem_001174440
Insys_Anthem_001174443                   Insys_Anthem_001174443
Insys_Anthem_001174445                   Insys_Anthem_001174445
Insys_Anthem_001174448                   Insys_Anthem_001174448
Insys_Anthem_001174459                   Insys_Anthem_001174459
Insys_Anthem_001174460                   Insys_Anthem_001174460
Insys_Anthem_001174479                   Insys_Anthem_001174479
Insys_Anthem_001174484                   Insys_Anthem_001174484
Insys_Anthem_001174489                   Insys_Anthem_001174489
Insys_Anthem_001174496                   Insys_Anthem_001174496
Insys_Anthem_001174499                   Insys_Anthem_001174499
Insys_Anthem_001174501                   Insys_Anthem_001174501
Insys_Anthem_001174502                   Insys_Anthem_001174502
Insys_Anthem_001174507                   Insys_Anthem_001174507
Insys_Anthem_001174511                   Insys_Anthem_001174511
Insys_Anthem_001174512                   Insys_Anthem_001174512
Insys_Anthem_001174515                   Insys_Anthem_001174515
Insys_Anthem_001174520                   Insys_Anthem_001174520
Insys_Anthem_001174521                   Insys_Anthem_001174521
Insys_Anthem_001174526                   Insys_Anthem_001174526
Insys_Anthem_001174528                   Insys_Anthem_001174528
Insys_Anthem_001174530                   Insys_Anthem_001174530
Insys_Anthem_001174532                   Insys_Anthem_001174532
Insys_Anthem_001174542                   Insys_Anthem_001174542
Insys_Anthem_001174549                   Insys_Anthem_001174549
Insys_Anthem_001174555                   Insys_Anthem_001174555
Insys_Anthem_001174556                   Insys_Anthem_001174556
Insys_Anthem_001174563                   Insys_Anthem_001174563
Insys_Anthem_001174564                   Insys_Anthem_001174564
Insys_Anthem_001174566                   Insys_Anthem_001174566
Insys_Anthem_001174571                   Insys_Anthem_001174571
Insys_Anthem_001174572                   Insys_Anthem_001174572
Insys_Anthem_001174573                   Insys_Anthem_001174573
Insys_Anthem_001174578                   Insys_Anthem_001174578
Insys_Anthem_001174579                   Insys_Anthem_001174579
Insys_Anthem_001174583                   Insys_Anthem_001174583
Insys_Anthem_001174585                   Insys_Anthem_001174585
Insys_Anthem_001174587                   Insys_Anthem_001174587
Insys_Anthem_001174589                   Insys_Anthem_001174589
Insys_Anthem_001174590                   Insys_Anthem_001174590
Insys_Anthem_001174592                   Insys_Anthem_001174592
Insys_Anthem_001174596                   Insys_Anthem_001174596

                                                    817
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 819 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174598                   Insys_Anthem_001174598
Insys_Anthem_001174600                   Insys_Anthem_001174600
Insys_Anthem_001174602                   Insys_Anthem_001174602
Insys_Anthem_001174603                   Insys_Anthem_001174603
Insys_Anthem_001174606                   Insys_Anthem_001174606
Insys_Anthem_001174608                   Insys_Anthem_001174608
Insys_Anthem_001174609                   Insys_Anthem_001174609
Insys_Anthem_001174615                   Insys_Anthem_001174615
Insys_Anthem_001174616                   Insys_Anthem_001174616
Insys_Anthem_001174617                   Insys_Anthem_001174617
Insys_Anthem_001174618                   Insys_Anthem_001174618
Insys_Anthem_001174620                   Insys_Anthem_001174620
Insys_Anthem_001174621                   Insys_Anthem_001174621
Insys_Anthem_001174622                   Insys_Anthem_001174622
Insys_Anthem_001174624                   Insys_Anthem_001174624
Insys_Anthem_001174628                   Insys_Anthem_001174628
Insys_Anthem_001174631                   Insys_Anthem_001174631
Insys_Anthem_001174632                   Insys_Anthem_001174632
Insys_Anthem_001174634                   Insys_Anthem_001174634
Insys_Anthem_001174635                   Insys_Anthem_001174635
Insys_Anthem_001174636                   Insys_Anthem_001174636
Insys_Anthem_001174637                   Insys_Anthem_001174637
Insys_Anthem_001174639                   Insys_Anthem_001174639
Insys_Anthem_001174640                   Insys_Anthem_001174640
Insys_Anthem_001174642                   Insys_Anthem_001174642
Insys_Anthem_001174645                   Insys_Anthem_001174645
Insys_Anthem_001174647                   Insys_Anthem_001174647
Insys_Anthem_001174651                   Insys_Anthem_001174651
Insys_Anthem_001174652                   Insys_Anthem_001174652
Insys_Anthem_001174653                   Insys_Anthem_001174653
Insys_Anthem_001174660                   Insys_Anthem_001174660
Insys_Anthem_001174662                   Insys_Anthem_001174662
Insys_Anthem_001174663                   Insys_Anthem_001174663
Insys_Anthem_001174664                   Insys_Anthem_001174664
Insys_Anthem_001174665                   Insys_Anthem_001174665
Insys_Anthem_001174668                   Insys_Anthem_001174668
Insys_Anthem_001174677                   Insys_Anthem_001174677
Insys_Anthem_001174678                   Insys_Anthem_001174678
Insys_Anthem_001174679                   Insys_Anthem_001174679
Insys_Anthem_001174680                   Insys_Anthem_001174680
Insys_Anthem_001174686                   Insys_Anthem_001174686
Insys_Anthem_001174692                   Insys_Anthem_001174692
Insys_Anthem_001174694                   Insys_Anthem_001174694
Insys_Anthem_001174695                   Insys_Anthem_001174695
Insys_Anthem_001174696                   Insys_Anthem_001174696
Insys_Anthem_001174704                   Insys_Anthem_001174704
Insys_Anthem_001174706                   Insys_Anthem_001174706

                                                    818
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 820 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174707                   Insys_Anthem_001174707
Insys_Anthem_001174710                   Insys_Anthem_001174710
Insys_Anthem_001174715                   Insys_Anthem_001174715
Insys_Anthem_001174718                   Insys_Anthem_001174718
Insys_Anthem_001174720                   Insys_Anthem_001174720
Insys_Anthem_001174721                   Insys_Anthem_001174721
Insys_Anthem_001174727                   Insys_Anthem_001174727
Insys_Anthem_001174731                   Insys_Anthem_001174731
Insys_Anthem_001174732                   Insys_Anthem_001174732
Insys_Anthem_001174736                   Insys_Anthem_001174736
Insys_Anthem_001174737                   Insys_Anthem_001174737
Insys_Anthem_001174739                   Insys_Anthem_001174739
Insys_Anthem_001174740                   Insys_Anthem_001174740
Insys_Anthem_001174742                   Insys_Anthem_001174742
Insys_Anthem_001174745                   Insys_Anthem_001174745
Insys_Anthem_001174747                   Insys_Anthem_001174747
Insys_Anthem_001174748                   Insys_Anthem_001174748
Insys_Anthem_001174754                   Insys_Anthem_001174754
Insys_Anthem_001174757                   Insys_Anthem_001174757
Insys_Anthem_001174761                   Insys_Anthem_001174761
Insys_Anthem_001174764                   Insys_Anthem_001174764
Insys_Anthem_001174767                   Insys_Anthem_001174767
Insys_Anthem_001174769                   Insys_Anthem_001174769
Insys_Anthem_001174770                   Insys_Anthem_001174770
Insys_Anthem_001174771                   Insys_Anthem_001174771
Insys_Anthem_001174773                   Insys_Anthem_001174773
Insys_Anthem_001174774                   Insys_Anthem_001174774
Insys_Anthem_001174778                   Insys_Anthem_001174778
Insys_Anthem_001174783                   Insys_Anthem_001174783
Insys_Anthem_001174785                   Insys_Anthem_001174785
Insys_Anthem_001174786                   Insys_Anthem_001174786
Insys_Anthem_001174789                   Insys_Anthem_001174789
Insys_Anthem_001174792                   Insys_Anthem_001174792
Insys_Anthem_001174793                   Insys_Anthem_001174793
Insys_Anthem_001174796                   Insys_Anthem_001174796
Insys_Anthem_001174797                   Insys_Anthem_001174797
Insys_Anthem_001174800                   Insys_Anthem_001174800
Insys_Anthem_001174801                   Insys_Anthem_001174801
Insys_Anthem_001174802                   Insys_Anthem_001174802
Insys_Anthem_001174803                   Insys_Anthem_001174803
Insys_Anthem_001174808                   Insys_Anthem_001174808
Insys_Anthem_001174816                   Insys_Anthem_001174816
Insys_Anthem_001174817                   Insys_Anthem_001174817
Insys_Anthem_001174820                   Insys_Anthem_001174820
Insys_Anthem_001174825                   Insys_Anthem_001174825
Insys_Anthem_001174830                   Insys_Anthem_001174830
Insys_Anthem_001174831                   Insys_Anthem_001174831

                                                    819
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 821 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174832                   Insys_Anthem_001174832
Insys_Anthem_001174833                   Insys_Anthem_001174833
Insys_Anthem_001174836                   Insys_Anthem_001174836
Insys_Anthem_001174841                   Insys_Anthem_001174841
Insys_Anthem_001174844                   Insys_Anthem_001174844
Insys_Anthem_001174851                   Insys_Anthem_001174851
Insys_Anthem_001174853                   Insys_Anthem_001174853
Insys_Anthem_001174854                   Insys_Anthem_001174854
Insys_Anthem_001174855                   Insys_Anthem_001174855
Insys_Anthem_001174858                   Insys_Anthem_001174858
Insys_Anthem_001174861                   Insys_Anthem_001174861
Insys_Anthem_001174865                   Insys_Anthem_001174865
Insys_Anthem_001174867                   Insys_Anthem_001174867
Insys_Anthem_001174868                   Insys_Anthem_001174868
Insys_Anthem_001174869                   Insys_Anthem_001174869
Insys_Anthem_001174871                   Insys_Anthem_001174871
Insys_Anthem_001174874                   Insys_Anthem_001174874
Insys_Anthem_001174881                   Insys_Anthem_001174881
Insys_Anthem_001174882                   Insys_Anthem_001174882
Insys_Anthem_001174884                   Insys_Anthem_001174884
Insys_Anthem_001174885                   Insys_Anthem_001174885
Insys_Anthem_001174889                   Insys_Anthem_001174889
Insys_Anthem_001174890                   Insys_Anthem_001174890
Insys_Anthem_001174898                   Insys_Anthem_001174898
Insys_Anthem_001174900                   Insys_Anthem_001174900
Insys_Anthem_001174901                   Insys_Anthem_001174901
Insys_Anthem_001174903                   Insys_Anthem_001174903
Insys_Anthem_001174904                   Insys_Anthem_001174904
Insys_Anthem_001174907                   Insys_Anthem_001174907
Insys_Anthem_001174908                   Insys_Anthem_001174908
Insys_Anthem_001174911                   Insys_Anthem_001174911
Insys_Anthem_001174913                   Insys_Anthem_001174913
Insys_Anthem_001174920                   Insys_Anthem_001174920
Insys_Anthem_001174922                   Insys_Anthem_001174922
Insys_Anthem_001174923                   Insys_Anthem_001174923
Insys_Anthem_001174924                   Insys_Anthem_001174924
Insys_Anthem_001174930                   Insys_Anthem_001174930
Insys_Anthem_001174933                   Insys_Anthem_001174933
Insys_Anthem_001174934                   Insys_Anthem_001174934
Insys_Anthem_001174938                   Insys_Anthem_001174938
Insys_Anthem_001174939                   Insys_Anthem_001174939
Insys_Anthem_001174943                   Insys_Anthem_001174943
Insys_Anthem_001174945                   Insys_Anthem_001174945
Insys_Anthem_001174946                   Insys_Anthem_001174946
Insys_Anthem_001174947                   Insys_Anthem_001174947
Insys_Anthem_001174949                   Insys_Anthem_001174949
Insys_Anthem_001174951                   Insys_Anthem_001174951

                                                    820
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 822 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001174953                   Insys_Anthem_001174953
Insys_Anthem_001174954                   Insys_Anthem_001174954
Insys_Anthem_001174955                   Insys_Anthem_001174955
Insys_Anthem_001174957                   Insys_Anthem_001174957
Insys_Anthem_001174963                   Insys_Anthem_001174963
Insys_Anthem_001174965                   Insys_Anthem_001174965
Insys_Anthem_001174968                   Insys_Anthem_001174968
Insys_Anthem_001174969                   Insys_Anthem_001174969
Insys_Anthem_001174974                   Insys_Anthem_001174974
Insys_Anthem_001174978                   Insys_Anthem_001174978
Insys_Anthem_001174980                   Insys_Anthem_001174980
Insys_Anthem_001174981                   Insys_Anthem_001174981
Insys_Anthem_001174985                   Insys_Anthem_001174985
Insys_Anthem_001174987                   Insys_Anthem_001174987
Insys_Anthem_001174988                   Insys_Anthem_001174988
Insys_Anthem_001174991                   Insys_Anthem_001174991
Insys_Anthem_001174992                   Insys_Anthem_001174992
Insys_Anthem_001174994                   Insys_Anthem_001174994
Insys_Anthem_001174995                   Insys_Anthem_001174995
Insys_Anthem_001175003                   Insys_Anthem_001175003
Insys_Anthem_001175006                   Insys_Anthem_001175006
Insys_Anthem_001175009                   Insys_Anthem_001175009
Insys_Anthem_001175010                   Insys_Anthem_001175010
Insys_Anthem_001175011                   Insys_Anthem_001175011
Insys_Anthem_001175017                   Insys_Anthem_001175017
Insys_Anthem_001175019                   Insys_Anthem_001175019
Insys_Anthem_001175028                   Insys_Anthem_001175028
Insys_Anthem_001175035                   Insys_Anthem_001175035
Insys_Anthem_001175036                   Insys_Anthem_001175036
Insys_Anthem_001175037                   Insys_Anthem_001175037
Insys_Anthem_001175039                   Insys_Anthem_001175039
Insys_Anthem_001175040                   Insys_Anthem_001175040
Insys_Anthem_001175042                   Insys_Anthem_001175042
Insys_Anthem_001175045                   Insys_Anthem_001175045
Insys_Anthem_001175047                   Insys_Anthem_001175047
Insys_Anthem_001175048                   Insys_Anthem_001175048
Insys_Anthem_001175050                   Insys_Anthem_001175050
Insys_Anthem_001175051                   Insys_Anthem_001175051
Insys_Anthem_001175053                   Insys_Anthem_001175053
Insys_Anthem_001175064                   Insys_Anthem_001175064
Insys_Anthem_001175066                   Insys_Anthem_001175066
Insys_Anthem_001175069                   Insys_Anthem_001175069
Insys_Anthem_001175071                   Insys_Anthem_001175071
Insys_Anthem_001175074                   Insys_Anthem_001175074
Insys_Anthem_001175076                   Insys_Anthem_001175076
Insys_Anthem_001175079                   Insys_Anthem_001175079
Insys_Anthem_001175084                   Insys_Anthem_001175084

                                                    821
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 823 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175085                   Insys_Anthem_001175085
Insys_Anthem_001175091                   Insys_Anthem_001175091
Insys_Anthem_001175094                   Insys_Anthem_001175094
Insys_Anthem_001175097                   Insys_Anthem_001175097
Insys_Anthem_001175101                   Insys_Anthem_001175101
Insys_Anthem_001175102                   Insys_Anthem_001175102
Insys_Anthem_001175103                   Insys_Anthem_001175103
Insys_Anthem_001175105                   Insys_Anthem_001175105
Insys_Anthem_001175107                   Insys_Anthem_001175107
Insys_Anthem_001175111                   Insys_Anthem_001175111
Insys_Anthem_001175112                   Insys_Anthem_001175112
Insys_Anthem_001175115                   Insys_Anthem_001175115
Insys_Anthem_001175116                   Insys_Anthem_001175116
Insys_Anthem_001175126                   Insys_Anthem_001175126
Insys_Anthem_001175127                   Insys_Anthem_001175127
Insys_Anthem_001175132                   Insys_Anthem_001175132
Insys_Anthem_001175133                   Insys_Anthem_001175133
Insys_Anthem_001175136                   Insys_Anthem_001175136
Insys_Anthem_001175139                   Insys_Anthem_001175139
Insys_Anthem_001175146                   Insys_Anthem_001175146
Insys_Anthem_001175150                   Insys_Anthem_001175150
Insys_Anthem_001175152                   Insys_Anthem_001175152
Insys_Anthem_001175158                   Insys_Anthem_001175158
Insys_Anthem_001175166                   Insys_Anthem_001175166
Insys_Anthem_001175167                   Insys_Anthem_001175167
Insys_Anthem_001175169                   Insys_Anthem_001175169
Insys_Anthem_001175172                   Insys_Anthem_001175172
Insys_Anthem_001175173                   Insys_Anthem_001175173
Insys_Anthem_001175174                   Insys_Anthem_001175174
Insys_Anthem_001175176                   Insys_Anthem_001175176
Insys_Anthem_001175178                   Insys_Anthem_001175178
Insys_Anthem_001175179                   Insys_Anthem_001175179
Insys_Anthem_001175180                   Insys_Anthem_001175180
Insys_Anthem_001175181                   Insys_Anthem_001175181
Insys_Anthem_001175195                   Insys_Anthem_001175195
Insys_Anthem_001175201                   Insys_Anthem_001175201
Insys_Anthem_001175203                   Insys_Anthem_001175203
Insys_Anthem_001175205                   Insys_Anthem_001175205
Insys_Anthem_001175206                   Insys_Anthem_001175206
Insys_Anthem_001175207                   Insys_Anthem_001175207
Insys_Anthem_001175209                   Insys_Anthem_001175209
Insys_Anthem_001175222                   Insys_Anthem_001175222
Insys_Anthem_001175223                   Insys_Anthem_001175223
Insys_Anthem_001175225                   Insys_Anthem_001175225
Insys_Anthem_001175230                   Insys_Anthem_001175230
Insys_Anthem_001175234                   Insys_Anthem_001175234
Insys_Anthem_001175237                   Insys_Anthem_001175237

                                                    822
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 824 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175238                   Insys_Anthem_001175238
Insys_Anthem_001175239                   Insys_Anthem_001175239
Insys_Anthem_001175243                   Insys_Anthem_001175243
Insys_Anthem_001175244                   Insys_Anthem_001175244
Insys_Anthem_001175245                   Insys_Anthem_001175245
Insys_Anthem_001175250                   Insys_Anthem_001175250
Insys_Anthem_001175252                   Insys_Anthem_001175252
Insys_Anthem_001175258                   Insys_Anthem_001175258
Insys_Anthem_001175259                   Insys_Anthem_001175259
Insys_Anthem_001175262                   Insys_Anthem_001175262
Insys_Anthem_001175265                   Insys_Anthem_001175265
Insys_Anthem_001175266                   Insys_Anthem_001175266
Insys_Anthem_001175267                   Insys_Anthem_001175267
Insys_Anthem_001175269                   Insys_Anthem_001175269
Insys_Anthem_001175271                   Insys_Anthem_001175271
Insys_Anthem_001175277                   Insys_Anthem_001175277
Insys_Anthem_001175278                   Insys_Anthem_001175278
Insys_Anthem_001175279                   Insys_Anthem_001175279
Insys_Anthem_001175281                   Insys_Anthem_001175281
Insys_Anthem_001175282                   Insys_Anthem_001175282
Insys_Anthem_001175287                   Insys_Anthem_001175287
Insys_Anthem_001175288                   Insys_Anthem_001175288
Insys_Anthem_001175290                   Insys_Anthem_001175290
Insys_Anthem_001175291                   Insys_Anthem_001175291
Insys_Anthem_001175294                   Insys_Anthem_001175294
Insys_Anthem_001175296                   Insys_Anthem_001175296
Insys_Anthem_001175297                   Insys_Anthem_001175297
Insys_Anthem_001175299                   Insys_Anthem_001175299
Insys_Anthem_001175303                   Insys_Anthem_001175303
Insys_Anthem_001175304                   Insys_Anthem_001175304
Insys_Anthem_001175306                   Insys_Anthem_001175306
Insys_Anthem_001175315                   Insys_Anthem_001175315
Insys_Anthem_001175316                   Insys_Anthem_001175316
Insys_Anthem_001175317                   Insys_Anthem_001175317
Insys_Anthem_001175318                   Insys_Anthem_001175318
Insys_Anthem_001175320                   Insys_Anthem_001175320
Insys_Anthem_001175325                   Insys_Anthem_001175325
Insys_Anthem_001175327                   Insys_Anthem_001175327
Insys_Anthem_001175332                   Insys_Anthem_001175332
Insys_Anthem_001175335                   Insys_Anthem_001175335
Insys_Anthem_001175336                   Insys_Anthem_001175336
Insys_Anthem_001175339                   Insys_Anthem_001175339
Insys_Anthem_001175340                   Insys_Anthem_001175340
Insys_Anthem_001175344                   Insys_Anthem_001175344
Insys_Anthem_001175346                   Insys_Anthem_001175346
Insys_Anthem_001175348                   Insys_Anthem_001175348
Insys_Anthem_001175349                   Insys_Anthem_001175349

                                                    823
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 825 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175350                   Insys_Anthem_001175350
Insys_Anthem_001175351                   Insys_Anthem_001175351
Insys_Anthem_001175352                   Insys_Anthem_001175352
Insys_Anthem_001175353                   Insys_Anthem_001175353
Insys_Anthem_001175354                   Insys_Anthem_001175354
Insys_Anthem_001175355                   Insys_Anthem_001175355
Insys_Anthem_001175357                   Insys_Anthem_001175357
Insys_Anthem_001175358                   Insys_Anthem_001175358
Insys_Anthem_001175359                   Insys_Anthem_001175359
Insys_Anthem_001175360                   Insys_Anthem_001175360
Insys_Anthem_001175361                   Insys_Anthem_001175361
Insys_Anthem_001175362                   Insys_Anthem_001175362
Insys_Anthem_001175363                   Insys_Anthem_001175363
Insys_Anthem_001175364                   Insys_Anthem_001175364
Insys_Anthem_001175365                   Insys_Anthem_001175365
Insys_Anthem_001175367                   Insys_Anthem_001175367
Insys_Anthem_001175375                   Insys_Anthem_001175375
Insys_Anthem_001175379                   Insys_Anthem_001175379
Insys_Anthem_001175380                   Insys_Anthem_001175380
Insys_Anthem_001175381                   Insys_Anthem_001175381
Insys_Anthem_001175384                   Insys_Anthem_001175384
Insys_Anthem_001175385                   Insys_Anthem_001175385
Insys_Anthem_001175388                   Insys_Anthem_001175388
Insys_Anthem_001175395                   Insys_Anthem_001175395
Insys_Anthem_001175406                   Insys_Anthem_001175406
Insys_Anthem_001175407                   Insys_Anthem_001175407
Insys_Anthem_001175411                   Insys_Anthem_001175411
Insys_Anthem_001175412                   Insys_Anthem_001175412
Insys_Anthem_001175414                   Insys_Anthem_001175414
Insys_Anthem_001175417                   Insys_Anthem_001175417
Insys_Anthem_001175418                   Insys_Anthem_001175418
Insys_Anthem_001175425                   Insys_Anthem_001175425
Insys_Anthem_001175440                   Insys_Anthem_001175440
Insys_Anthem_001175443                   Insys_Anthem_001175443
Insys_Anthem_001175448                   Insys_Anthem_001175448
Insys_Anthem_001175449                   Insys_Anthem_001175449
Insys_Anthem_001175451                   Insys_Anthem_001175451
Insys_Anthem_001175453                   Insys_Anthem_001175453
Insys_Anthem_001175455                   Insys_Anthem_001175455
Insys_Anthem_001175456                   Insys_Anthem_001175456
Insys_Anthem_001175457                   Insys_Anthem_001175457
Insys_Anthem_001175460                   Insys_Anthem_001175460
Insys_Anthem_001175463                   Insys_Anthem_001175463
Insys_Anthem_001175469                   Insys_Anthem_001175469
Insys_Anthem_001175471                   Insys_Anthem_001175471
Insys_Anthem_001175481                   Insys_Anthem_001175481
Insys_Anthem_001175482                   Insys_Anthem_001175482

                                                    824
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 826 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175488                   Insys_Anthem_001175488
Insys_Anthem_001175489                   Insys_Anthem_001175489
Insys_Anthem_001175490                   Insys_Anthem_001175490
Insys_Anthem_001175492                   Insys_Anthem_001175492
Insys_Anthem_001175493                   Insys_Anthem_001175493
Insys_Anthem_001175496                   Insys_Anthem_001175496
Insys_Anthem_001175497                   Insys_Anthem_001175497
Insys_Anthem_001175499                   Insys_Anthem_001175499
Insys_Anthem_001175500                   Insys_Anthem_001175500
Insys_Anthem_001175502                   Insys_Anthem_001175502
Insys_Anthem_001175504                   Insys_Anthem_001175504
Insys_Anthem_001175506                   Insys_Anthem_001175506
Insys_Anthem_001175507                   Insys_Anthem_001175507
Insys_Anthem_001175510                   Insys_Anthem_001175510
Insys_Anthem_001175511                   Insys_Anthem_001175511
Insys_Anthem_001175514                   Insys_Anthem_001175514
Insys_Anthem_001175516                   Insys_Anthem_001175516
Insys_Anthem_001175518                   Insys_Anthem_001175518
Insys_Anthem_001175520                   Insys_Anthem_001175520
Insys_Anthem_001175522                   Insys_Anthem_001175522
Insys_Anthem_001175524                   Insys_Anthem_001175524
Insys_Anthem_001175527                   Insys_Anthem_001175527
Insys_Anthem_001175529                   Insys_Anthem_001175529
Insys_Anthem_001175531                   Insys_Anthem_001175531
Insys_Anthem_001175533                   Insys_Anthem_001175533
Insys_Anthem_001175537                   Insys_Anthem_001175537
Insys_Anthem_001175543                   Insys_Anthem_001175543
Insys_Anthem_001175544                   Insys_Anthem_001175544
Insys_Anthem_001175546                   Insys_Anthem_001175546
Insys_Anthem_001175549                   Insys_Anthem_001175549
Insys_Anthem_001175551                   Insys_Anthem_001175551
Insys_Anthem_001175554                   Insys_Anthem_001175554
Insys_Anthem_001175556                   Insys_Anthem_001175556
Insys_Anthem_001175557                   Insys_Anthem_001175557
Insys_Anthem_001175562                   Insys_Anthem_001175562
Insys_Anthem_001175566                   Insys_Anthem_001175566
Insys_Anthem_001175569                   Insys_Anthem_001175569
Insys_Anthem_001175571                   Insys_Anthem_001175571
Insys_Anthem_001175573                   Insys_Anthem_001175573
Insys_Anthem_001175574                   Insys_Anthem_001175574
Insys_Anthem_001175575                   Insys_Anthem_001175575
Insys_Anthem_001175576                   Insys_Anthem_001175576
Insys_Anthem_001175578                   Insys_Anthem_001175578
Insys_Anthem_001175584                   Insys_Anthem_001175584
Insys_Anthem_001175586                   Insys_Anthem_001175586
Insys_Anthem_001175589                   Insys_Anthem_001175589
Insys_Anthem_001175592                   Insys_Anthem_001175592

                                                    825
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 827 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175594                   Insys_Anthem_001175594
Insys_Anthem_001175595                   Insys_Anthem_001175595
Insys_Anthem_001175596                   Insys_Anthem_001175596
Insys_Anthem_001175598                   Insys_Anthem_001175598
Insys_Anthem_001175600                   Insys_Anthem_001175600
Insys_Anthem_001175601                   Insys_Anthem_001175601
Insys_Anthem_001175602                   Insys_Anthem_001175602
Insys_Anthem_001175605                   Insys_Anthem_001175605
Insys_Anthem_001175609                   Insys_Anthem_001175609
Insys_Anthem_001175610                   Insys_Anthem_001175610
Insys_Anthem_001175613                   Insys_Anthem_001175613
Insys_Anthem_001175618                   Insys_Anthem_001175618
Insys_Anthem_001175619                   Insys_Anthem_001175619
Insys_Anthem_001175620                   Insys_Anthem_001175620
Insys_Anthem_001175622                   Insys_Anthem_001175622
Insys_Anthem_001175625                   Insys_Anthem_001175625
Insys_Anthem_001175629                   Insys_Anthem_001175629
Insys_Anthem_001175630                   Insys_Anthem_001175630
Insys_Anthem_001175635                   Insys_Anthem_001175635
Insys_Anthem_001175638                   Insys_Anthem_001175638
Insys_Anthem_001175639                   Insys_Anthem_001175639
Insys_Anthem_001175641                   Insys_Anthem_001175641
Insys_Anthem_001175642                   Insys_Anthem_001175642
Insys_Anthem_001175643                   Insys_Anthem_001175643
Insys_Anthem_001175644                   Insys_Anthem_001175644
Insys_Anthem_001175646                   Insys_Anthem_001175646
Insys_Anthem_001175648                   Insys_Anthem_001175648
Insys_Anthem_001175649                   Insys_Anthem_001175649
Insys_Anthem_001175651                   Insys_Anthem_001175651
Insys_Anthem_001175654                   Insys_Anthem_001175654
Insys_Anthem_001175656                   Insys_Anthem_001175656
Insys_Anthem_001175660                   Insys_Anthem_001175660
Insys_Anthem_001175662                   Insys_Anthem_001175662
Insys_Anthem_001175664                   Insys_Anthem_001175664
Insys_Anthem_001175665                   Insys_Anthem_001175665
Insys_Anthem_001175667                   Insys_Anthem_001175667
Insys_Anthem_001175668                   Insys_Anthem_001175668
Insys_Anthem_001175669                   Insys_Anthem_001175669
Insys_Anthem_001175670                   Insys_Anthem_001175670
Insys_Anthem_001175672                   Insys_Anthem_001175672
Insys_Anthem_001175674                   Insys_Anthem_001175674
Insys_Anthem_001175675                   Insys_Anthem_001175675
Insys_Anthem_001175676                   Insys_Anthem_001175676
Insys_Anthem_001175677                   Insys_Anthem_001175677
Insys_Anthem_001175681                   Insys_Anthem_001175681
Insys_Anthem_001175688                   Insys_Anthem_001175688
Insys_Anthem_001175690                   Insys_Anthem_001175690

                                                    826
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 828 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175693                   Insys_Anthem_001175693
Insys_Anthem_001175697                   Insys_Anthem_001175697
Insys_Anthem_001175702                   Insys_Anthem_001175702
Insys_Anthem_001175704                   Insys_Anthem_001175704
Insys_Anthem_001175709                   Insys_Anthem_001175709
Insys_Anthem_001175710                   Insys_Anthem_001175710
Insys_Anthem_001175711                   Insys_Anthem_001175711
Insys_Anthem_001175712                   Insys_Anthem_001175712
Insys_Anthem_001175718                   Insys_Anthem_001175718
Insys_Anthem_001175719                   Insys_Anthem_001175719
Insys_Anthem_001175720                   Insys_Anthem_001175720
Insys_Anthem_001175722                   Insys_Anthem_001175722
Insys_Anthem_001175724                   Insys_Anthem_001175724
Insys_Anthem_001175725                   Insys_Anthem_001175725
Insys_Anthem_001175726                   Insys_Anthem_001175726
Insys_Anthem_001175727                   Insys_Anthem_001175727
Insys_Anthem_001175728                   Insys_Anthem_001175728
Insys_Anthem_001175729                   Insys_Anthem_001175729
Insys_Anthem_001175731                   Insys_Anthem_001175731
Insys_Anthem_001175734                   Insys_Anthem_001175734
Insys_Anthem_001175741                   Insys_Anthem_001175741
Insys_Anthem_001175743                   Insys_Anthem_001175743
Insys_Anthem_001175744                   Insys_Anthem_001175744
Insys_Anthem_001175745                   Insys_Anthem_001175745
Insys_Anthem_001175749                   Insys_Anthem_001175749
Insys_Anthem_001175762                   Insys_Anthem_001175762
Insys_Anthem_001175766                   Insys_Anthem_001175766
Insys_Anthem_001175770                   Insys_Anthem_001175770
Insys_Anthem_001175779                   Insys_Anthem_001175779
Insys_Anthem_001175780                   Insys_Anthem_001175780
Insys_Anthem_001175782                   Insys_Anthem_001175782
Insys_Anthem_001175784                   Insys_Anthem_001175784
Insys_Anthem_001175790                   Insys_Anthem_001175790
Insys_Anthem_001175791                   Insys_Anthem_001175791
Insys_Anthem_001175797                   Insys_Anthem_001175797
Insys_Anthem_001175803                   Insys_Anthem_001175803
Insys_Anthem_001175812                   Insys_Anthem_001175812
Insys_Anthem_001175814                   Insys_Anthem_001175814
Insys_Anthem_001175815                   Insys_Anthem_001175815
Insys_Anthem_001175816                   Insys_Anthem_001175816
Insys_Anthem_001175820                   Insys_Anthem_001175820
Insys_Anthem_001175822                   Insys_Anthem_001175822
Insys_Anthem_001175824                   Insys_Anthem_001175824
Insys_Anthem_001175826                   Insys_Anthem_001175826
Insys_Anthem_001175828                   Insys_Anthem_001175828
Insys_Anthem_001175830                   Insys_Anthem_001175830
Insys_Anthem_001175831                   Insys_Anthem_001175831

                                                    827
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 829 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175833                   Insys_Anthem_001175833
Insys_Anthem_001175835                   Insys_Anthem_001175835
Insys_Anthem_001175836                   Insys_Anthem_001175836
Insys_Anthem_001175840                   Insys_Anthem_001175840
Insys_Anthem_001175841                   Insys_Anthem_001175841
Insys_Anthem_001175842                   Insys_Anthem_001175842
Insys_Anthem_001175846                   Insys_Anthem_001175846
Insys_Anthem_001175847                   Insys_Anthem_001175847
Insys_Anthem_001175851                   Insys_Anthem_001175851
Insys_Anthem_001175860                   Insys_Anthem_001175860
Insys_Anthem_001175864                   Insys_Anthem_001175864
Insys_Anthem_001175869                   Insys_Anthem_001175869
Insys_Anthem_001175871                   Insys_Anthem_001175871
Insys_Anthem_001175872                   Insys_Anthem_001175872
Insys_Anthem_001175877                   Insys_Anthem_001175877
Insys_Anthem_001175879                   Insys_Anthem_001175879
Insys_Anthem_001175880                   Insys_Anthem_001175880
Insys_Anthem_001175883                   Insys_Anthem_001175883
Insys_Anthem_001175884                   Insys_Anthem_001175884
Insys_Anthem_001175887                   Insys_Anthem_001175887
Insys_Anthem_001175890                   Insys_Anthem_001175890
Insys_Anthem_001175891                   Insys_Anthem_001175891
Insys_Anthem_001175894                   Insys_Anthem_001175894
Insys_Anthem_001175906                   Insys_Anthem_001175906
Insys_Anthem_001175907                   Insys_Anthem_001175907
Insys_Anthem_001175911                   Insys_Anthem_001175911
Insys_Anthem_001175913                   Insys_Anthem_001175913
Insys_Anthem_001175914                   Insys_Anthem_001175914
Insys_Anthem_001175918                   Insys_Anthem_001175918
Insys_Anthem_001175919                   Insys_Anthem_001175919
Insys_Anthem_001175923                   Insys_Anthem_001175923
Insys_Anthem_001175924                   Insys_Anthem_001175924
Insys_Anthem_001175925                   Insys_Anthem_001175925
Insys_Anthem_001175926                   Insys_Anthem_001175926
Insys_Anthem_001175927                   Insys_Anthem_001175927
Insys_Anthem_001175929                   Insys_Anthem_001175929
Insys_Anthem_001175931                   Insys_Anthem_001175931
Insys_Anthem_001175934                   Insys_Anthem_001175934
Insys_Anthem_001175936                   Insys_Anthem_001175936
Insys_Anthem_001175937                   Insys_Anthem_001175937
Insys_Anthem_001175938                   Insys_Anthem_001175938
Insys_Anthem_001175940                   Insys_Anthem_001175940
Insys_Anthem_001175941                   Insys_Anthem_001175941
Insys_Anthem_001175943                   Insys_Anthem_001175943
Insys_Anthem_001175944                   Insys_Anthem_001175944
Insys_Anthem_001175945                   Insys_Anthem_001175945
Insys_Anthem_001175946                   Insys_Anthem_001175946

                                                    828
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 830 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001175948                   Insys_Anthem_001175948
Insys_Anthem_001175950                   Insys_Anthem_001175950
Insys_Anthem_001175951                   Insys_Anthem_001175951
Insys_Anthem_001175955                   Insys_Anthem_001175955
Insys_Anthem_001175957                   Insys_Anthem_001175957
Insys_Anthem_001175959                   Insys_Anthem_001175959
Insys_Anthem_001175963                   Insys_Anthem_001175963
Insys_Anthem_001175977                   Insys_Anthem_001175977
Insys_Anthem_001175981                   Insys_Anthem_001175981
Insys_Anthem_001175983                   Insys_Anthem_001175983
Insys_Anthem_001176003                   Insys_Anthem_001176003
Insys_Anthem_001176004                   Insys_Anthem_001176004
Insys_Anthem_001176005                   Insys_Anthem_001176005
Insys_Anthem_001176007                   Insys_Anthem_001176007
Insys_Anthem_001176008                   Insys_Anthem_001176008
Insys_Anthem_001176009                   Insys_Anthem_001176009
Insys_Anthem_001176019                   Insys_Anthem_001176019
Insys_Anthem_001176021                   Insys_Anthem_001176021
Insys_Anthem_001176027                   Insys_Anthem_001176027
Insys_Anthem_001176029                   Insys_Anthem_001176029
Insys_Anthem_001176030                   Insys_Anthem_001176030
Insys_Anthem_001176031                   Insys_Anthem_001176031
Insys_Anthem_001176032                   Insys_Anthem_001176032
Insys_Anthem_001176039                   Insys_Anthem_001176039
Insys_Anthem_001176040                   Insys_Anthem_001176040
Insys_Anthem_001176051                   Insys_Anthem_001176051
Insys_Anthem_001176053                   Insys_Anthem_001176053
Insys_Anthem_001176054                   Insys_Anthem_001176054
Insys_Anthem_001176055                   Insys_Anthem_001176055
Insys_Anthem_001176057                   Insys_Anthem_001176057
Insys_Anthem_001176059                   Insys_Anthem_001176059
Insys_Anthem_001176061                   Insys_Anthem_001176061
Insys_Anthem_001176062                   Insys_Anthem_001176062
Insys_Anthem_001176063                   Insys_Anthem_001176063
Insys_Anthem_001176068                   Insys_Anthem_001176068
Insys_Anthem_001176070                   Insys_Anthem_001176070
Insys_Anthem_001176071                   Insys_Anthem_001176071
Insys_Anthem_001176072                   Insys_Anthem_001176072
Insys_Anthem_001176073                   Insys_Anthem_001176073
Insys_Anthem_001176074                   Insys_Anthem_001176074
Insys_Anthem_001176075                   Insys_Anthem_001176075
Insys_Anthem_001176076                   Insys_Anthem_001176076
Insys_Anthem_001176080                   Insys_Anthem_001176080
Insys_Anthem_001176081                   Insys_Anthem_001176081
Insys_Anthem_001176084                   Insys_Anthem_001176084
Insys_Anthem_001176087                   Insys_Anthem_001176087
Insys_Anthem_001176088                   Insys_Anthem_001176088

                                                    829
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 831 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176090                   Insys_Anthem_001176090
Insys_Anthem_001176093                   Insys_Anthem_001176093
Insys_Anthem_001176098                   Insys_Anthem_001176098
Insys_Anthem_001176110                   Insys_Anthem_001176110
Insys_Anthem_001176113                   Insys_Anthem_001176113
Insys_Anthem_001176114                   Insys_Anthem_001176114
Insys_Anthem_001176115                   Insys_Anthem_001176115
Insys_Anthem_001176116                   Insys_Anthem_001176116
Insys_Anthem_001176120                   Insys_Anthem_001176120
Insys_Anthem_001176121                   Insys_Anthem_001176121
Insys_Anthem_001176122                   Insys_Anthem_001176122
Insys_Anthem_001176126                   Insys_Anthem_001176126
Insys_Anthem_001176128                   Insys_Anthem_001176128
Insys_Anthem_001176131                   Insys_Anthem_001176131
Insys_Anthem_001176132                   Insys_Anthem_001176132
Insys_Anthem_001176133                   Insys_Anthem_001176133
Insys_Anthem_001176136                   Insys_Anthem_001176136
Insys_Anthem_001176141                   Insys_Anthem_001176141
Insys_Anthem_001176142                   Insys_Anthem_001176142
Insys_Anthem_001176156                   Insys_Anthem_001176156
Insys_Anthem_001176157                   Insys_Anthem_001176157
Insys_Anthem_001176170                   Insys_Anthem_001176170
Insys_Anthem_001176179                   Insys_Anthem_001176179
Insys_Anthem_001176181                   Insys_Anthem_001176181
Insys_Anthem_001176182                   Insys_Anthem_001176182
Insys_Anthem_001176184                   Insys_Anthem_001176184
Insys_Anthem_001176185                   Insys_Anthem_001176185
Insys_Anthem_001176187                   Insys_Anthem_001176187
Insys_Anthem_001176193                   Insys_Anthem_001176193
Insys_Anthem_001176196                   Insys_Anthem_001176196
Insys_Anthem_001176202                   Insys_Anthem_001176202
Insys_Anthem_001176203                   Insys_Anthem_001176203
Insys_Anthem_001176205                   Insys_Anthem_001176205
Insys_Anthem_001176206                   Insys_Anthem_001176206
Insys_Anthem_001176209                   Insys_Anthem_001176209
Insys_Anthem_001176212                   Insys_Anthem_001176212
Insys_Anthem_001176213                   Insys_Anthem_001176213
Insys_Anthem_001176214                   Insys_Anthem_001176214
Insys_Anthem_001176217                   Insys_Anthem_001176217
Insys_Anthem_001176219                   Insys_Anthem_001176219
Insys_Anthem_001176223                   Insys_Anthem_001176223
Insys_Anthem_001176225                   Insys_Anthem_001176225
Insys_Anthem_001176226                   Insys_Anthem_001176226
Insys_Anthem_001176230                   Insys_Anthem_001176230
Insys_Anthem_001176231                   Insys_Anthem_001176231
Insys_Anthem_001176233                   Insys_Anthem_001176233
Insys_Anthem_001176234                   Insys_Anthem_001176234

                                                    830
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 832 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176236                   Insys_Anthem_001176236
Insys_Anthem_001176238                   Insys_Anthem_001176238
Insys_Anthem_001176251                   Insys_Anthem_001176251
Insys_Anthem_001176252                   Insys_Anthem_001176252
Insys_Anthem_001176253                   Insys_Anthem_001176253
Insys_Anthem_001176255                   Insys_Anthem_001176255
Insys_Anthem_001176257                   Insys_Anthem_001176257
Insys_Anthem_001176258                   Insys_Anthem_001176258
Insys_Anthem_001176259                   Insys_Anthem_001176259
Insys_Anthem_001176261                   Insys_Anthem_001176261
Insys_Anthem_001176267                   Insys_Anthem_001176267
Insys_Anthem_001176273                   Insys_Anthem_001176273
Insys_Anthem_001176275                   Insys_Anthem_001176275
Insys_Anthem_001176276                   Insys_Anthem_001176276
Insys_Anthem_001176280                   Insys_Anthem_001176280
Insys_Anthem_001176281                   Insys_Anthem_001176281
Insys_Anthem_001176282                   Insys_Anthem_001176282
Insys_Anthem_001176283                   Insys_Anthem_001176283
Insys_Anthem_001176285                   Insys_Anthem_001176285
Insys_Anthem_001176289                   Insys_Anthem_001176289
Insys_Anthem_001176290                   Insys_Anthem_001176290
Insys_Anthem_001176295                   Insys_Anthem_001176295
Insys_Anthem_001176296                   Insys_Anthem_001176296
Insys_Anthem_001176297                   Insys_Anthem_001176297
Insys_Anthem_001176298                   Insys_Anthem_001176298
Insys_Anthem_001176300                   Insys_Anthem_001176300
Insys_Anthem_001176302                   Insys_Anthem_001176302
Insys_Anthem_001176305                   Insys_Anthem_001176305
Insys_Anthem_001176308                   Insys_Anthem_001176308
Insys_Anthem_001176309                   Insys_Anthem_001176309
Insys_Anthem_001176310                   Insys_Anthem_001176310
Insys_Anthem_001176316                   Insys_Anthem_001176316
Insys_Anthem_001176317                   Insys_Anthem_001176317
Insys_Anthem_001176321                   Insys_Anthem_001176321
Insys_Anthem_001176330                   Insys_Anthem_001176330
Insys_Anthem_001176331                   Insys_Anthem_001176331
Insys_Anthem_001176334                   Insys_Anthem_001176334
Insys_Anthem_001176336                   Insys_Anthem_001176336
Insys_Anthem_001176338                   Insys_Anthem_001176338
Insys_Anthem_001176341                   Insys_Anthem_001176341
Insys_Anthem_001176342                   Insys_Anthem_001176342
Insys_Anthem_001176346                   Insys_Anthem_001176346
Insys_Anthem_001176348                   Insys_Anthem_001176348
Insys_Anthem_001176351                   Insys_Anthem_001176351
Insys_Anthem_001176357                   Insys_Anthem_001176357
Insys_Anthem_001176360                   Insys_Anthem_001176360
Insys_Anthem_001176361                   Insys_Anthem_001176361

                                                    831
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 833 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176366                   Insys_Anthem_001176366
Insys_Anthem_001176367                   Insys_Anthem_001176367
Insys_Anthem_001176369                   Insys_Anthem_001176369
Insys_Anthem_001176374                   Insys_Anthem_001176374
Insys_Anthem_001176375                   Insys_Anthem_001176375
Insys_Anthem_001176376                   Insys_Anthem_001176376
Insys_Anthem_001176378                   Insys_Anthem_001176378
Insys_Anthem_001176381                   Insys_Anthem_001176381
Insys_Anthem_001176383                   Insys_Anthem_001176383
Insys_Anthem_001176384                   Insys_Anthem_001176384
Insys_Anthem_001176388                   Insys_Anthem_001176388
Insys_Anthem_001176389                   Insys_Anthem_001176389
Insys_Anthem_001176393                   Insys_Anthem_001176393
Insys_Anthem_001176398                   Insys_Anthem_001176398
Insys_Anthem_001176399                   Insys_Anthem_001176399
Insys_Anthem_001176407                   Insys_Anthem_001176407
Insys_Anthem_001176409                   Insys_Anthem_001176409
Insys_Anthem_001176411                   Insys_Anthem_001176411
Insys_Anthem_001176413                   Insys_Anthem_001176413
Insys_Anthem_001176414                   Insys_Anthem_001176414
Insys_Anthem_001176416                   Insys_Anthem_001176416
Insys_Anthem_001176418                   Insys_Anthem_001176418
Insys_Anthem_001176429                   Insys_Anthem_001176429
Insys_Anthem_001176432                   Insys_Anthem_001176432
Insys_Anthem_001176433                   Insys_Anthem_001176433
Insys_Anthem_001176434                   Insys_Anthem_001176434
Insys_Anthem_001176435                   Insys_Anthem_001176435
Insys_Anthem_001176437                   Insys_Anthem_001176437
Insys_Anthem_001176439                   Insys_Anthem_001176439
Insys_Anthem_001176449                   Insys_Anthem_001176449
Insys_Anthem_001176457                   Insys_Anthem_001176457
Insys_Anthem_001176461                   Insys_Anthem_001176461
Insys_Anthem_001176462                   Insys_Anthem_001176462
Insys_Anthem_001176470                   Insys_Anthem_001176470
Insys_Anthem_001176472                   Insys_Anthem_001176472
Insys_Anthem_001176477                   Insys_Anthem_001176477
Insys_Anthem_001176479                   Insys_Anthem_001176479
Insys_Anthem_001176480                   Insys_Anthem_001176480
Insys_Anthem_001176481                   Insys_Anthem_001176481
Insys_Anthem_001176482                   Insys_Anthem_001176482
Insys_Anthem_001176486                   Insys_Anthem_001176486
Insys_Anthem_001176487                   Insys_Anthem_001176487
Insys_Anthem_001176488                   Insys_Anthem_001176488
Insys_Anthem_001176493                   Insys_Anthem_001176493
Insys_Anthem_001176497                   Insys_Anthem_001176497
Insys_Anthem_001176498                   Insys_Anthem_001176498
Insys_Anthem_001176499                   Insys_Anthem_001176499

                                                    832
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 834 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176501                   Insys_Anthem_001176501
Insys_Anthem_001176502                   Insys_Anthem_001176502
Insys_Anthem_001176504                   Insys_Anthem_001176504
Insys_Anthem_001176505                   Insys_Anthem_001176505
Insys_Anthem_001176507                   Insys_Anthem_001176507
Insys_Anthem_001176509                   Insys_Anthem_001176509
Insys_Anthem_001176512                   Insys_Anthem_001176512
Insys_Anthem_001176513                   Insys_Anthem_001176513
Insys_Anthem_001176522                   Insys_Anthem_001176522
Insys_Anthem_001176524                   Insys_Anthem_001176524
Insys_Anthem_001176527                   Insys_Anthem_001176527
Insys_Anthem_001176528                   Insys_Anthem_001176528
Insys_Anthem_001176530                   Insys_Anthem_001176530
Insys_Anthem_001176531                   Insys_Anthem_001176531
Insys_Anthem_001176534                   Insys_Anthem_001176534
Insys_Anthem_001176537                   Insys_Anthem_001176537
Insys_Anthem_001176539                   Insys_Anthem_001176539
Insys_Anthem_001176542                   Insys_Anthem_001176542
Insys_Anthem_001176543                   Insys_Anthem_001176543
Insys_Anthem_001176544                   Insys_Anthem_001176544
Insys_Anthem_001176548                   Insys_Anthem_001176548
Insys_Anthem_001176553                   Insys_Anthem_001176553
Insys_Anthem_001176560                   Insys_Anthem_001176560
Insys_Anthem_001176568                   Insys_Anthem_001176568
Insys_Anthem_001176570                   Insys_Anthem_001176570
Insys_Anthem_001176572                   Insys_Anthem_001176572
Insys_Anthem_001176574                   Insys_Anthem_001176574
Insys_Anthem_001176577                   Insys_Anthem_001176577
Insys_Anthem_001176578                   Insys_Anthem_001176578
Insys_Anthem_001176580                   Insys_Anthem_001176580
Insys_Anthem_001176582                   Insys_Anthem_001176582
Insys_Anthem_001176585                   Insys_Anthem_001176585
Insys_Anthem_001176586                   Insys_Anthem_001176586
Insys_Anthem_001176588                   Insys_Anthem_001176588
Insys_Anthem_001176589                   Insys_Anthem_001176589
Insys_Anthem_001176594                   Insys_Anthem_001176594
Insys_Anthem_001176596                   Insys_Anthem_001176596
Insys_Anthem_001176598                   Insys_Anthem_001176598
Insys_Anthem_001176601                   Insys_Anthem_001176601
Insys_Anthem_001176604                   Insys_Anthem_001176604
Insys_Anthem_001176605                   Insys_Anthem_001176605
Insys_Anthem_001176606                   Insys_Anthem_001176606
Insys_Anthem_001176609                   Insys_Anthem_001176609
Insys_Anthem_001176610                   Insys_Anthem_001176610
Insys_Anthem_001176616                   Insys_Anthem_001176616
Insys_Anthem_001176621                   Insys_Anthem_001176621
Insys_Anthem_001176625                   Insys_Anthem_001176625

                                                    833
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 835 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176628                   Insys_Anthem_001176628
Insys_Anthem_001176630                   Insys_Anthem_001176630
Insys_Anthem_001176631                   Insys_Anthem_001176631
Insys_Anthem_001176635                   Insys_Anthem_001176635
Insys_Anthem_001176636                   Insys_Anthem_001176636
Insys_Anthem_001176638                   Insys_Anthem_001176638
Insys_Anthem_001176640                   Insys_Anthem_001176640
Insys_Anthem_001176644                   Insys_Anthem_001176644
Insys_Anthem_001176649                   Insys_Anthem_001176649
Insys_Anthem_001176651                   Insys_Anthem_001176651
Insys_Anthem_001176654                   Insys_Anthem_001176654
Insys_Anthem_001176655                   Insys_Anthem_001176655
Insys_Anthem_001176657                   Insys_Anthem_001176657
Insys_Anthem_001176665                   Insys_Anthem_001176665
Insys_Anthem_001176671                   Insys_Anthem_001176671
Insys_Anthem_001176672                   Insys_Anthem_001176672
Insys_Anthem_001176674                   Insys_Anthem_001176674
Insys_Anthem_001176675                   Insys_Anthem_001176675
Insys_Anthem_001176678                   Insys_Anthem_001176678
Insys_Anthem_001176686                   Insys_Anthem_001176686
Insys_Anthem_001176687                   Insys_Anthem_001176687
Insys_Anthem_001176688                   Insys_Anthem_001176688
Insys_Anthem_001176689                   Insys_Anthem_001176689
Insys_Anthem_001176690                   Insys_Anthem_001176690
Insys_Anthem_001176692                   Insys_Anthem_001176692
Insys_Anthem_001176695                   Insys_Anthem_001176695
Insys_Anthem_001176696                   Insys_Anthem_001176696
Insys_Anthem_001176699                   Insys_Anthem_001176699
Insys_Anthem_001176701                   Insys_Anthem_001176701
Insys_Anthem_001176702                   Insys_Anthem_001176702
Insys_Anthem_001176704                   Insys_Anthem_001176704
Insys_Anthem_001176706                   Insys_Anthem_001176706
Insys_Anthem_001176708                   Insys_Anthem_001176708
Insys_Anthem_001176711                   Insys_Anthem_001176711
Insys_Anthem_001176713                   Insys_Anthem_001176713
Insys_Anthem_001176714                   Insys_Anthem_001176714
Insys_Anthem_001176717                   Insys_Anthem_001176717
Insys_Anthem_001176718                   Insys_Anthem_001176718
Insys_Anthem_001176719                   Insys_Anthem_001176719
Insys_Anthem_001176723                   Insys_Anthem_001176723
Insys_Anthem_001176725                   Insys_Anthem_001176725
Insys_Anthem_001176728                   Insys_Anthem_001176728
Insys_Anthem_001176730                   Insys_Anthem_001176730
Insys_Anthem_001176736                   Insys_Anthem_001176736
Insys_Anthem_001176737                   Insys_Anthem_001176737
Insys_Anthem_001176738                   Insys_Anthem_001176738
Insys_Anthem_001176739                   Insys_Anthem_001176739

                                                    834
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 836 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176740                   Insys_Anthem_001176740
Insys_Anthem_001176741                   Insys_Anthem_001176741
Insys_Anthem_001176748                   Insys_Anthem_001176748
Insys_Anthem_001176750                   Insys_Anthem_001176750
Insys_Anthem_001176754                   Insys_Anthem_001176754
Insys_Anthem_001176758                   Insys_Anthem_001176758
Insys_Anthem_001176762                   Insys_Anthem_001176762
Insys_Anthem_001176763                   Insys_Anthem_001176763
Insys_Anthem_001176764                   Insys_Anthem_001176764
Insys_Anthem_001176765                   Insys_Anthem_001176765
Insys_Anthem_001176769                   Insys_Anthem_001176769
Insys_Anthem_001176770                   Insys_Anthem_001176770
Insys_Anthem_001176774                   Insys_Anthem_001176774
Insys_Anthem_001176775                   Insys_Anthem_001176775
Insys_Anthem_001176779                   Insys_Anthem_001176779
Insys_Anthem_001176789                   Insys_Anthem_001176789
Insys_Anthem_001176796                   Insys_Anthem_001176796
Insys_Anthem_001176798                   Insys_Anthem_001176798
Insys_Anthem_001176801                   Insys_Anthem_001176801
Insys_Anthem_001176802                   Insys_Anthem_001176802
Insys_Anthem_001176803                   Insys_Anthem_001176803
Insys_Anthem_001176805                   Insys_Anthem_001176805
Insys_Anthem_001176806                   Insys_Anthem_001176806
Insys_Anthem_001176809                   Insys_Anthem_001176809
Insys_Anthem_001176815                   Insys_Anthem_001176815
Insys_Anthem_001176817                   Insys_Anthem_001176817
Insys_Anthem_001176818                   Insys_Anthem_001176818
Insys_Anthem_001176820                   Insys_Anthem_001176820
Insys_Anthem_001176821                   Insys_Anthem_001176821
Insys_Anthem_001176824                   Insys_Anthem_001176824
Insys_Anthem_001176825                   Insys_Anthem_001176825
Insys_Anthem_001176826                   Insys_Anthem_001176826
Insys_Anthem_001176827                   Insys_Anthem_001176827
Insys_Anthem_001176830                   Insys_Anthem_001176830
Insys_Anthem_001176831                   Insys_Anthem_001176831
Insys_Anthem_001176835                   Insys_Anthem_001176835
Insys_Anthem_001176836                   Insys_Anthem_001176836
Insys_Anthem_001176839                   Insys_Anthem_001176839
Insys_Anthem_001176840                   Insys_Anthem_001176840
Insys_Anthem_001176841                   Insys_Anthem_001176841
Insys_Anthem_001176844                   Insys_Anthem_001176844
Insys_Anthem_001176845                   Insys_Anthem_001176845
Insys_Anthem_001176850                   Insys_Anthem_001176850
Insys_Anthem_001176851                   Insys_Anthem_001176851
Insys_Anthem_001176855                   Insys_Anthem_001176855
Insys_Anthem_001176856                   Insys_Anthem_001176856
Insys_Anthem_001176858                   Insys_Anthem_001176858

                                                    835
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 837 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001176860                   Insys_Anthem_001176860
Insys_Anthem_001176864                   Insys_Anthem_001176864
Insys_Anthem_001176865                   Insys_Anthem_001176865
Insys_Anthem_001176868                   Insys_Anthem_001176868
Insys_Anthem_001176872                   Insys_Anthem_001176872
Insys_Anthem_001176875                   Insys_Anthem_001176875
Insys_Anthem_001176876                   Insys_Anthem_001176876
Insys_Anthem_001176877                   Insys_Anthem_001176877
Insys_Anthem_001176878                   Insys_Anthem_001176878
Insys_Anthem_001176880                   Insys_Anthem_001176880
Insys_Anthem_001176881                   Insys_Anthem_001176881
Insys_Anthem_001176882                   Insys_Anthem_001176882
Insys_Anthem_001176883                   Insys_Anthem_001176883
Insys_Anthem_001176884                   Insys_Anthem_001176884
Insys_Anthem_001176885                   Insys_Anthem_001176885
Insys_Anthem_001176888                   Insys_Anthem_001176888
Insys_Anthem_001176892                   Insys_Anthem_001176892
Insys_Anthem_001176903                   Insys_Anthem_001176903
Insys_Anthem_001176909                   Insys_Anthem_001176909
Insys_Anthem_001176910                   Insys_Anthem_001176910
Insys_Anthem_001176914                   Insys_Anthem_001176914
Insys_Anthem_001176917                   Insys_Anthem_001176917
Insys_Anthem_001176923                   Insys_Anthem_001176923
Insys_Anthem_001176927                   Insys_Anthem_001176927
Insys_Anthem_001176932                   Insys_Anthem_001176932
Insys_Anthem_001176938                   Insys_Anthem_001176938
Insys_Anthem_001176939                   Insys_Anthem_001176939
Insys_Anthem_001176944                   Insys_Anthem_001176944
Insys_Anthem_001176945                   Insys_Anthem_001176945
Insys_Anthem_001176946                   Insys_Anthem_001176946
Insys_Anthem_001176949                   Insys_Anthem_001176949
Insys_Anthem_001176950                   Insys_Anthem_001176950
Insys_Anthem_001176953                   Insys_Anthem_001176953
Insys_Anthem_001176957                   Insys_Anthem_001176957
Insys_Anthem_001176959                   Insys_Anthem_001176959
Insys_Anthem_001176960                   Insys_Anthem_001176960
Insys_Anthem_001176970                   Insys_Anthem_001176970
Insys_Anthem_001176978                   Insys_Anthem_001176978
Insys_Anthem_001176981                   Insys_Anthem_001176981
Insys_Anthem_001176983                   Insys_Anthem_001176983
Insys_Anthem_001176985                   Insys_Anthem_001176985
Insys_Anthem_001176986                   Insys_Anthem_001176986
Insys_Anthem_001176987                   Insys_Anthem_001176987
Insys_Anthem_001176988                   Insys_Anthem_001176988
Insys_Anthem_001176994                   Insys_Anthem_001176994
Insys_Anthem_001177001                   Insys_Anthem_001177001
Insys_Anthem_001177002                   Insys_Anthem_001177002

                                                    836
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 838 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177005                   Insys_Anthem_001177005
Insys_Anthem_001177008                   Insys_Anthem_001177008
Insys_Anthem_001177013                   Insys_Anthem_001177013
Insys_Anthem_001177015                   Insys_Anthem_001177015
Insys_Anthem_001177016                   Insys_Anthem_001177016
Insys_Anthem_001177017                   Insys_Anthem_001177017
Insys_Anthem_001177019                   Insys_Anthem_001177019
Insys_Anthem_001177021                   Insys_Anthem_001177021
Insys_Anthem_001177022                   Insys_Anthem_001177022
Insys_Anthem_001177023                   Insys_Anthem_001177023
Insys_Anthem_001177024                   Insys_Anthem_001177024
Insys_Anthem_001177026                   Insys_Anthem_001177026
Insys_Anthem_001177029                   Insys_Anthem_001177029
Insys_Anthem_001177033                   Insys_Anthem_001177033
Insys_Anthem_001177040                   Insys_Anthem_001177040
Insys_Anthem_001177041                   Insys_Anthem_001177041
Insys_Anthem_001177046                   Insys_Anthem_001177046
Insys_Anthem_001177047                   Insys_Anthem_001177047
Insys_Anthem_001177048                   Insys_Anthem_001177048
Insys_Anthem_001177050                   Insys_Anthem_001177050
Insys_Anthem_001177051                   Insys_Anthem_001177051
Insys_Anthem_001177053                   Insys_Anthem_001177053
Insys_Anthem_001177057                   Insys_Anthem_001177057
Insys_Anthem_001177059                   Insys_Anthem_001177059
Insys_Anthem_001177065                   Insys_Anthem_001177065
Insys_Anthem_001177067                   Insys_Anthem_001177067
Insys_Anthem_001177072                   Insys_Anthem_001177072
Insys_Anthem_001177078                   Insys_Anthem_001177078
Insys_Anthem_001177081                   Insys_Anthem_001177081
Insys_Anthem_001177084                   Insys_Anthem_001177084
Insys_Anthem_001177087                   Insys_Anthem_001177087
Insys_Anthem_001177092                   Insys_Anthem_001177092
Insys_Anthem_001177095                   Insys_Anthem_001177095
Insys_Anthem_001177096                   Insys_Anthem_001177096
Insys_Anthem_001177098                   Insys_Anthem_001177098
Insys_Anthem_001177101                   Insys_Anthem_001177101
Insys_Anthem_001177107                   Insys_Anthem_001177107
Insys_Anthem_001177115                   Insys_Anthem_001177115
Insys_Anthem_001177120                   Insys_Anthem_001177120
Insys_Anthem_001177121                   Insys_Anthem_001177121
Insys_Anthem_001177123                   Insys_Anthem_001177123
Insys_Anthem_001177126                   Insys_Anthem_001177126
Insys_Anthem_001177127                   Insys_Anthem_001177127
Insys_Anthem_001177130                   Insys_Anthem_001177130
Insys_Anthem_001177132                   Insys_Anthem_001177132
Insys_Anthem_001177133                   Insys_Anthem_001177133
Insys_Anthem_001177134                   Insys_Anthem_001177134

                                                    837
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 839 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177135                   Insys_Anthem_001177135
Insys_Anthem_001177136                   Insys_Anthem_001177136
Insys_Anthem_001177141                   Insys_Anthem_001177141
Insys_Anthem_001177145                   Insys_Anthem_001177145
Insys_Anthem_001177147                   Insys_Anthem_001177147
Insys_Anthem_001177150                   Insys_Anthem_001177150
Insys_Anthem_001177153                   Insys_Anthem_001177153
Insys_Anthem_001177158                   Insys_Anthem_001177158
Insys_Anthem_001177169                   Insys_Anthem_001177169
Insys_Anthem_001177171                   Insys_Anthem_001177171
Insys_Anthem_001177173                   Insys_Anthem_001177173
Insys_Anthem_001177174                   Insys_Anthem_001177174
Insys_Anthem_001177178                   Insys_Anthem_001177178
Insys_Anthem_001177183                   Insys_Anthem_001177183
Insys_Anthem_001177184                   Insys_Anthem_001177184
Insys_Anthem_001177186                   Insys_Anthem_001177186
Insys_Anthem_001177187                   Insys_Anthem_001177187
Insys_Anthem_001177191                   Insys_Anthem_001177191
Insys_Anthem_001177193                   Insys_Anthem_001177193
Insys_Anthem_001177194                   Insys_Anthem_001177194
Insys_Anthem_001177195                   Insys_Anthem_001177195
Insys_Anthem_001177198                   Insys_Anthem_001177198
Insys_Anthem_001177202                   Insys_Anthem_001177202
Insys_Anthem_001177211                   Insys_Anthem_001177211
Insys_Anthem_001177214                   Insys_Anthem_001177214
Insys_Anthem_001177217                   Insys_Anthem_001177217
Insys_Anthem_001177220                   Insys_Anthem_001177220
Insys_Anthem_001177221                   Insys_Anthem_001177221
Insys_Anthem_001177226                   Insys_Anthem_001177226
Insys_Anthem_001177228                   Insys_Anthem_001177228
Insys_Anthem_001177230                   Insys_Anthem_001177230
Insys_Anthem_001177234                   Insys_Anthem_001177234
Insys_Anthem_001177237                   Insys_Anthem_001177237
Insys_Anthem_001177240                   Insys_Anthem_001177240
Insys_Anthem_001177244                   Insys_Anthem_001177244
Insys_Anthem_001177248                   Insys_Anthem_001177248
Insys_Anthem_001177252                   Insys_Anthem_001177252
Insys_Anthem_001177254                   Insys_Anthem_001177254
Insys_Anthem_001177255                   Insys_Anthem_001177255
Insys_Anthem_001177265                   Insys_Anthem_001177265
Insys_Anthem_001177266                   Insys_Anthem_001177266
Insys_Anthem_001177267                   Insys_Anthem_001177267
Insys_Anthem_001177271                   Insys_Anthem_001177271
Insys_Anthem_001177272                   Insys_Anthem_001177272
Insys_Anthem_001177277                   Insys_Anthem_001177277
Insys_Anthem_001177282                   Insys_Anthem_001177282
Insys_Anthem_001177283                   Insys_Anthem_001177283

                                                    838
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 840 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177288                   Insys_Anthem_001177288
Insys_Anthem_001177292                   Insys_Anthem_001177292
Insys_Anthem_001177294                   Insys_Anthem_001177294
Insys_Anthem_001177295                   Insys_Anthem_001177295
Insys_Anthem_001177296                   Insys_Anthem_001177296
Insys_Anthem_001177299                   Insys_Anthem_001177299
Insys_Anthem_001177301                   Insys_Anthem_001177301
Insys_Anthem_001177303                   Insys_Anthem_001177303
Insys_Anthem_001177315                   Insys_Anthem_001177315
Insys_Anthem_001177316                   Insys_Anthem_001177316
Insys_Anthem_001177318                   Insys_Anthem_001177318
Insys_Anthem_001177322                   Insys_Anthem_001177322
Insys_Anthem_001177323                   Insys_Anthem_001177323
Insys_Anthem_001177332                   Insys_Anthem_001177332
Insys_Anthem_001177333                   Insys_Anthem_001177333
Insys_Anthem_001177334                   Insys_Anthem_001177334
Insys_Anthem_001177336                   Insys_Anthem_001177336
Insys_Anthem_001177345                   Insys_Anthem_001177345
Insys_Anthem_001177352                   Insys_Anthem_001177352
Insys_Anthem_001177354                   Insys_Anthem_001177354
Insys_Anthem_001177355                   Insys_Anthem_001177355
Insys_Anthem_001177357                   Insys_Anthem_001177357
Insys_Anthem_001177360                   Insys_Anthem_001177360
Insys_Anthem_001177365                   Insys_Anthem_001177365
Insys_Anthem_001177368                   Insys_Anthem_001177368
Insys_Anthem_001177370                   Insys_Anthem_001177370
Insys_Anthem_001177375                   Insys_Anthem_001177375
Insys_Anthem_001177377                   Insys_Anthem_001177377
Insys_Anthem_001177386                   Insys_Anthem_001177386
Insys_Anthem_001177389                   Insys_Anthem_001177389
Insys_Anthem_001177392                   Insys_Anthem_001177392
Insys_Anthem_001177397                   Insys_Anthem_001177397
Insys_Anthem_001177398                   Insys_Anthem_001177398
Insys_Anthem_001177410                   Insys_Anthem_001177410
Insys_Anthem_001177415                   Insys_Anthem_001177415
Insys_Anthem_001177416                   Insys_Anthem_001177416
Insys_Anthem_001177418                   Insys_Anthem_001177418
Insys_Anthem_001177420                   Insys_Anthem_001177420
Insys_Anthem_001177423                   Insys_Anthem_001177423
Insys_Anthem_001177426                   Insys_Anthem_001177426
Insys_Anthem_001177427                   Insys_Anthem_001177427
Insys_Anthem_001177434                   Insys_Anthem_001177434
Insys_Anthem_001177442                   Insys_Anthem_001177442
Insys_Anthem_001177448                   Insys_Anthem_001177448
Insys_Anthem_001177449                   Insys_Anthem_001177449
Insys_Anthem_001177450                   Insys_Anthem_001177450
Insys_Anthem_001177454                   Insys_Anthem_001177454

                                                    839
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 841 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177455                   Insys_Anthem_001177455
Insys_Anthem_001177456                   Insys_Anthem_001177456
Insys_Anthem_001177459                   Insys_Anthem_001177459
Insys_Anthem_001177463                   Insys_Anthem_001177463
Insys_Anthem_001177465                   Insys_Anthem_001177465
Insys_Anthem_001177466                   Insys_Anthem_001177466
Insys_Anthem_001177468                   Insys_Anthem_001177468
Insys_Anthem_001177476                   Insys_Anthem_001177476
Insys_Anthem_001177477                   Insys_Anthem_001177477
Insys_Anthem_001177481                   Insys_Anthem_001177481
Insys_Anthem_001177488                   Insys_Anthem_001177488
Insys_Anthem_001177489                   Insys_Anthem_001177489
Insys_Anthem_001177491                   Insys_Anthem_001177491
Insys_Anthem_001177494                   Insys_Anthem_001177494
Insys_Anthem_001177497                   Insys_Anthem_001177497
Insys_Anthem_001177503                   Insys_Anthem_001177503
Insys_Anthem_001177504                   Insys_Anthem_001177504
Insys_Anthem_001177505                   Insys_Anthem_001177505
Insys_Anthem_001177510                   Insys_Anthem_001177510
Insys_Anthem_001177516                   Insys_Anthem_001177516
Insys_Anthem_001177518                   Insys_Anthem_001177518
Insys_Anthem_001177520                   Insys_Anthem_001177520
Insys_Anthem_001177524                   Insys_Anthem_001177524
Insys_Anthem_001177525                   Insys_Anthem_001177525
Insys_Anthem_001177528                   Insys_Anthem_001177528
Insys_Anthem_001177532                   Insys_Anthem_001177532
Insys_Anthem_001177535                   Insys_Anthem_001177535
Insys_Anthem_001177536                   Insys_Anthem_001177536
Insys_Anthem_001177537                   Insys_Anthem_001177537
Insys_Anthem_001177539                   Insys_Anthem_001177539
Insys_Anthem_001177540                   Insys_Anthem_001177540
Insys_Anthem_001177544                   Insys_Anthem_001177544
Insys_Anthem_001177550                   Insys_Anthem_001177550
Insys_Anthem_001177553                   Insys_Anthem_001177553
Insys_Anthem_001177554                   Insys_Anthem_001177554
Insys_Anthem_001177555                   Insys_Anthem_001177555
Insys_Anthem_001177556                   Insys_Anthem_001177556
Insys_Anthem_001177558                   Insys_Anthem_001177558
Insys_Anthem_001177559                   Insys_Anthem_001177559
Insys_Anthem_001177576                   Insys_Anthem_001177576
Insys_Anthem_001177582                   Insys_Anthem_001177582
Insys_Anthem_001177587                   Insys_Anthem_001177587
Insys_Anthem_001177592                   Insys_Anthem_001177592
Insys_Anthem_001177605                   Insys_Anthem_001177605
Insys_Anthem_001177606                   Insys_Anthem_001177606
Insys_Anthem_001177607                   Insys_Anthem_001177607
Insys_Anthem_001177609                   Insys_Anthem_001177609

                                                    840
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 842 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177613                   Insys_Anthem_001177613
Insys_Anthem_001177615                   Insys_Anthem_001177615
Insys_Anthem_001177617                   Insys_Anthem_001177617
Insys_Anthem_001177622                   Insys_Anthem_001177622
Insys_Anthem_001177624                   Insys_Anthem_001177624
Insys_Anthem_001177626                   Insys_Anthem_001177626
Insys_Anthem_001177627                   Insys_Anthem_001177627
Insys_Anthem_001177628                   Insys_Anthem_001177628
Insys_Anthem_001177629                   Insys_Anthem_001177629
Insys_Anthem_001177630                   Insys_Anthem_001177630
Insys_Anthem_001177631                   Insys_Anthem_001177631
Insys_Anthem_001177632                   Insys_Anthem_001177632
Insys_Anthem_001177633                   Insys_Anthem_001177633
Insys_Anthem_001177635                   Insys_Anthem_001177635
Insys_Anthem_001177642                   Insys_Anthem_001177642
Insys_Anthem_001177643                   Insys_Anthem_001177643
Insys_Anthem_001177644                   Insys_Anthem_001177644
Insys_Anthem_001177646                   Insys_Anthem_001177646
Insys_Anthem_001177647                   Insys_Anthem_001177647
Insys_Anthem_001177651                   Insys_Anthem_001177651
Insys_Anthem_001177654                   Insys_Anthem_001177654
Insys_Anthem_001177655                   Insys_Anthem_001177655
Insys_Anthem_001177660                   Insys_Anthem_001177660
Insys_Anthem_001177661                   Insys_Anthem_001177661
Insys_Anthem_001177663                   Insys_Anthem_001177663
Insys_Anthem_001177666                   Insys_Anthem_001177666
Insys_Anthem_001177668                   Insys_Anthem_001177668
Insys_Anthem_001177669                   Insys_Anthem_001177669
Insys_Anthem_001177670                   Insys_Anthem_001177670
Insys_Anthem_001177671                   Insys_Anthem_001177671
Insys_Anthem_001177677                   Insys_Anthem_001177677
Insys_Anthem_001177681                   Insys_Anthem_001177681
Insys_Anthem_001177682                   Insys_Anthem_001177682
Insys_Anthem_001177683                   Insys_Anthem_001177683
Insys_Anthem_001177684                   Insys_Anthem_001177684
Insys_Anthem_001177686                   Insys_Anthem_001177686
Insys_Anthem_001177693                   Insys_Anthem_001177693
Insys_Anthem_001177694                   Insys_Anthem_001177694
Insys_Anthem_001177695                   Insys_Anthem_001177695
Insys_Anthem_001177699                   Insys_Anthem_001177699
Insys_Anthem_001177700                   Insys_Anthem_001177700
Insys_Anthem_001177702                   Insys_Anthem_001177702
Insys_Anthem_001177706                   Insys_Anthem_001177706
Insys_Anthem_001177709                   Insys_Anthem_001177709
Insys_Anthem_001177710                   Insys_Anthem_001177710
Insys_Anthem_001177717                   Insys_Anthem_001177717
Insys_Anthem_001177718                   Insys_Anthem_001177718

                                                    841
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 843 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177719                   Insys_Anthem_001177719
Insys_Anthem_001177720                   Insys_Anthem_001177720
Insys_Anthem_001177724                   Insys_Anthem_001177724
Insys_Anthem_001177727                   Insys_Anthem_001177727
Insys_Anthem_001177729                   Insys_Anthem_001177729
Insys_Anthem_001177731                   Insys_Anthem_001177731
Insys_Anthem_001177737                   Insys_Anthem_001177737
Insys_Anthem_001177740                   Insys_Anthem_001177740
Insys_Anthem_001177741                   Insys_Anthem_001177741
Insys_Anthem_001177742                   Insys_Anthem_001177742
Insys_Anthem_001177743                   Insys_Anthem_001177743
Insys_Anthem_001177745                   Insys_Anthem_001177745
Insys_Anthem_001177746                   Insys_Anthem_001177746
Insys_Anthem_001177749                   Insys_Anthem_001177749
Insys_Anthem_001177751                   Insys_Anthem_001177751
Insys_Anthem_001177753                   Insys_Anthem_001177753
Insys_Anthem_001177755                   Insys_Anthem_001177755
Insys_Anthem_001177756                   Insys_Anthem_001177756
Insys_Anthem_001177757                   Insys_Anthem_001177757
Insys_Anthem_001177760                   Insys_Anthem_001177760
Insys_Anthem_001177766                   Insys_Anthem_001177766
Insys_Anthem_001177767                   Insys_Anthem_001177767
Insys_Anthem_001177768                   Insys_Anthem_001177768
Insys_Anthem_001177772                   Insys_Anthem_001177772
Insys_Anthem_001177775                   Insys_Anthem_001177775
Insys_Anthem_001177779                   Insys_Anthem_001177779
Insys_Anthem_001177780                   Insys_Anthem_001177780
Insys_Anthem_001177781                   Insys_Anthem_001177781
Insys_Anthem_001177783                   Insys_Anthem_001177783
Insys_Anthem_001177790                   Insys_Anthem_001177790
Insys_Anthem_001177792                   Insys_Anthem_001177792
Insys_Anthem_001177793                   Insys_Anthem_001177793
Insys_Anthem_001177794                   Insys_Anthem_001177794
Insys_Anthem_001177798                   Insys_Anthem_001177798
Insys_Anthem_001177799                   Insys_Anthem_001177799
Insys_Anthem_001177800                   Insys_Anthem_001177800
Insys_Anthem_001177807                   Insys_Anthem_001177807
Insys_Anthem_001177811                   Insys_Anthem_001177811
Insys_Anthem_001177812                   Insys_Anthem_001177812
Insys_Anthem_001177813                   Insys_Anthem_001177813
Insys_Anthem_001177815                   Insys_Anthem_001177815
Insys_Anthem_001177817                   Insys_Anthem_001177817
Insys_Anthem_001177818                   Insys_Anthem_001177818
Insys_Anthem_001177820                   Insys_Anthem_001177820
Insys_Anthem_001177821                   Insys_Anthem_001177821
Insys_Anthem_001177823                   Insys_Anthem_001177823
Insys_Anthem_001177824                   Insys_Anthem_001177824

                                                    842
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 844 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177825                   Insys_Anthem_001177825
Insys_Anthem_001177829                   Insys_Anthem_001177829
Insys_Anthem_001177830                   Insys_Anthem_001177830
Insys_Anthem_001177834                   Insys_Anthem_001177834
Insys_Anthem_001177837                   Insys_Anthem_001177837
Insys_Anthem_001177838                   Insys_Anthem_001177838
Insys_Anthem_001177841                   Insys_Anthem_001177841
Insys_Anthem_001177844                   Insys_Anthem_001177844
Insys_Anthem_001177845                   Insys_Anthem_001177845
Insys_Anthem_001177849                   Insys_Anthem_001177849
Insys_Anthem_001177859                   Insys_Anthem_001177859
Insys_Anthem_001177860                   Insys_Anthem_001177860
Insys_Anthem_001177864                   Insys_Anthem_001177864
Insys_Anthem_001177865                   Insys_Anthem_001177865
Insys_Anthem_001177867                   Insys_Anthem_001177867
Insys_Anthem_001177877                   Insys_Anthem_001177877
Insys_Anthem_001177878                   Insys_Anthem_001177878
Insys_Anthem_001177881                   Insys_Anthem_001177881
Insys_Anthem_001177883                   Insys_Anthem_001177883
Insys_Anthem_001177885                   Insys_Anthem_001177885
Insys_Anthem_001177886                   Insys_Anthem_001177886
Insys_Anthem_001177887                   Insys_Anthem_001177887
Insys_Anthem_001177891                   Insys_Anthem_001177891
Insys_Anthem_001177905                   Insys_Anthem_001177905
Insys_Anthem_001177907                   Insys_Anthem_001177907
Insys_Anthem_001177909                   Insys_Anthem_001177909
Insys_Anthem_001177915                   Insys_Anthem_001177915
Insys_Anthem_001177918                   Insys_Anthem_001177918
Insys_Anthem_001177928                   Insys_Anthem_001177928
Insys_Anthem_001177930                   Insys_Anthem_001177930
Insys_Anthem_001177935                   Insys_Anthem_001177935
Insys_Anthem_001177936                   Insys_Anthem_001177936
Insys_Anthem_001177937                   Insys_Anthem_001177937
Insys_Anthem_001177938                   Insys_Anthem_001177938
Insys_Anthem_001177939                   Insys_Anthem_001177939
Insys_Anthem_001177943                   Insys_Anthem_001177943
Insys_Anthem_001177950                   Insys_Anthem_001177950
Insys_Anthem_001177958                   Insys_Anthem_001177958
Insys_Anthem_001177960                   Insys_Anthem_001177960
Insys_Anthem_001177962                   Insys_Anthem_001177962
Insys_Anthem_001177966                   Insys_Anthem_001177966
Insys_Anthem_001177967                   Insys_Anthem_001177967
Insys_Anthem_001177969                   Insys_Anthem_001177969
Insys_Anthem_001177970                   Insys_Anthem_001177970
Insys_Anthem_001177972                   Insys_Anthem_001177972
Insys_Anthem_001177973                   Insys_Anthem_001177973
Insys_Anthem_001177975                   Insys_Anthem_001177975

                                                    843
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 845 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001177982                   Insys_Anthem_001177982
Insys_Anthem_001177983                   Insys_Anthem_001177983
Insys_Anthem_001177984                   Insys_Anthem_001177984
Insys_Anthem_001177987                   Insys_Anthem_001177987
Insys_Anthem_001177992                   Insys_Anthem_001177992
Insys_Anthem_001177994                   Insys_Anthem_001177994
Insys_Anthem_001177998                   Insys_Anthem_001177998
Insys_Anthem_001177999                   Insys_Anthem_001177999
Insys_Anthem_001178001                   Insys_Anthem_001178001
Insys_Anthem_001178002                   Insys_Anthem_001178002
Insys_Anthem_001178004                   Insys_Anthem_001178004
Insys_Anthem_001178006                   Insys_Anthem_001178006
Insys_Anthem_001178007                   Insys_Anthem_001178007
Insys_Anthem_001178008                   Insys_Anthem_001178008
Insys_Anthem_001178009                   Insys_Anthem_001178009
Insys_Anthem_001178010                   Insys_Anthem_001178010
Insys_Anthem_001178012                   Insys_Anthem_001178012
Insys_Anthem_001178014                   Insys_Anthem_001178014
Insys_Anthem_001178021                   Insys_Anthem_001178021
Insys_Anthem_001178024                   Insys_Anthem_001178024
Insys_Anthem_001178034                   Insys_Anthem_001178034
Insys_Anthem_001178037                   Insys_Anthem_001178037
Insys_Anthem_001178040                   Insys_Anthem_001178040
Insys_Anthem_001178044                   Insys_Anthem_001178044
Insys_Anthem_001178052                   Insys_Anthem_001178052
Insys_Anthem_001178056                   Insys_Anthem_001178056
Insys_Anthem_001178060                   Insys_Anthem_001178060
Insys_Anthem_001178064                   Insys_Anthem_001178064
Insys_Anthem_001178071                   Insys_Anthem_001178071
Insys_Anthem_001178074                   Insys_Anthem_001178074
Insys_Anthem_001178080                   Insys_Anthem_001178080
Insys_Anthem_001178081                   Insys_Anthem_001178081
Insys_Anthem_001178082                   Insys_Anthem_001178082
Insys_Anthem_001178083                   Insys_Anthem_001178083
Insys_Anthem_001178085                   Insys_Anthem_001178085
Insys_Anthem_001178089                   Insys_Anthem_001178089
Insys_Anthem_001178090                   Insys_Anthem_001178090
Insys_Anthem_001178091                   Insys_Anthem_001178091
Insys_Anthem_001178100                   Insys_Anthem_001178100
Insys_Anthem_001178103                   Insys_Anthem_001178103
Insys_Anthem_001178109                   Insys_Anthem_001178109
Insys_Anthem_001178111                   Insys_Anthem_001178111
Insys_Anthem_001178112                   Insys_Anthem_001178112
Insys_Anthem_001178115                   Insys_Anthem_001178115
Insys_Anthem_001178118                   Insys_Anthem_001178118
Insys_Anthem_001178121                   Insys_Anthem_001178121
Insys_Anthem_001178126                   Insys_Anthem_001178126

                                                    844
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 846 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178127                   Insys_Anthem_001178127
Insys_Anthem_001178134                   Insys_Anthem_001178134
Insys_Anthem_001178137                   Insys_Anthem_001178137
Insys_Anthem_001178138                   Insys_Anthem_001178138
Insys_Anthem_001178139                   Insys_Anthem_001178139
Insys_Anthem_001178146                   Insys_Anthem_001178146
Insys_Anthem_001178156                   Insys_Anthem_001178156
Insys_Anthem_001178157                   Insys_Anthem_001178157
Insys_Anthem_001178167                   Insys_Anthem_001178167
Insys_Anthem_001178171                   Insys_Anthem_001178171
Insys_Anthem_001178173                   Insys_Anthem_001178173
Insys_Anthem_001178174                   Insys_Anthem_001178174
Insys_Anthem_001178177                   Insys_Anthem_001178177
Insys_Anthem_001178180                   Insys_Anthem_001178180
Insys_Anthem_001178184                   Insys_Anthem_001178184
Insys_Anthem_001178187                   Insys_Anthem_001178187
Insys_Anthem_001178188                   Insys_Anthem_001178188
Insys_Anthem_001178189                   Insys_Anthem_001178189
Insys_Anthem_001178196                   Insys_Anthem_001178196
Insys_Anthem_001178201                   Insys_Anthem_001178201
Insys_Anthem_001178202                   Insys_Anthem_001178202
Insys_Anthem_001178203                   Insys_Anthem_001178203
Insys_Anthem_001178204                   Insys_Anthem_001178204
Insys_Anthem_001178207                   Insys_Anthem_001178207
Insys_Anthem_001178210                   Insys_Anthem_001178210
Insys_Anthem_001178212                   Insys_Anthem_001178212
Insys_Anthem_001178214                   Insys_Anthem_001178214
Insys_Anthem_001178215                   Insys_Anthem_001178215
Insys_Anthem_001178218                   Insys_Anthem_001178218
Insys_Anthem_001178219                   Insys_Anthem_001178219
Insys_Anthem_001178220                   Insys_Anthem_001178220
Insys_Anthem_001178222                   Insys_Anthem_001178222
Insys_Anthem_001178224                   Insys_Anthem_001178224
Insys_Anthem_001178230                   Insys_Anthem_001178230
Insys_Anthem_001178234                   Insys_Anthem_001178234
Insys_Anthem_001178239                   Insys_Anthem_001178239
Insys_Anthem_001178241                   Insys_Anthem_001178241
Insys_Anthem_001178247                   Insys_Anthem_001178247
Insys_Anthem_001178249                   Insys_Anthem_001178249
Insys_Anthem_001178250                   Insys_Anthem_001178250
Insys_Anthem_001178251                   Insys_Anthem_001178251
Insys_Anthem_001178253                   Insys_Anthem_001178253
Insys_Anthem_001178258                   Insys_Anthem_001178258
Insys_Anthem_001178259                   Insys_Anthem_001178259
Insys_Anthem_001178262                   Insys_Anthem_001178262
Insys_Anthem_001178266                   Insys_Anthem_001178266
Insys_Anthem_001178268                   Insys_Anthem_001178268

                                                    845
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 847 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178271                   Insys_Anthem_001178271
Insys_Anthem_001178272                   Insys_Anthem_001178272
Insys_Anthem_001178273                   Insys_Anthem_001178273
Insys_Anthem_001178279                   Insys_Anthem_001178279
Insys_Anthem_001178280                   Insys_Anthem_001178280
Insys_Anthem_001178282                   Insys_Anthem_001178282
Insys_Anthem_001178283                   Insys_Anthem_001178283
Insys_Anthem_001178286                   Insys_Anthem_001178286
Insys_Anthem_001178290                   Insys_Anthem_001178290
Insys_Anthem_001178292                   Insys_Anthem_001178292
Insys_Anthem_001178294                   Insys_Anthem_001178294
Insys_Anthem_001178297                   Insys_Anthem_001178297
Insys_Anthem_001178298                   Insys_Anthem_001178298
Insys_Anthem_001178301                   Insys_Anthem_001178301
Insys_Anthem_001178304                   Insys_Anthem_001178304
Insys_Anthem_001178310                   Insys_Anthem_001178310
Insys_Anthem_001178311                   Insys_Anthem_001178311
Insys_Anthem_001178315                   Insys_Anthem_001178315
Insys_Anthem_001178316                   Insys_Anthem_001178316
Insys_Anthem_001178319                   Insys_Anthem_001178319
Insys_Anthem_001178321                   Insys_Anthem_001178321
Insys_Anthem_001178322                   Insys_Anthem_001178322
Insys_Anthem_001178325                   Insys_Anthem_001178325
Insys_Anthem_001178326                   Insys_Anthem_001178326
Insys_Anthem_001178336                   Insys_Anthem_001178336
Insys_Anthem_001178338                   Insys_Anthem_001178338
Insys_Anthem_001178339                   Insys_Anthem_001178339
Insys_Anthem_001178342                   Insys_Anthem_001178342
Insys_Anthem_001178343                   Insys_Anthem_001178343
Insys_Anthem_001178344                   Insys_Anthem_001178344
Insys_Anthem_001178346                   Insys_Anthem_001178346
Insys_Anthem_001178364                   Insys_Anthem_001178364
Insys_Anthem_001178365                   Insys_Anthem_001178365
Insys_Anthem_001178366                   Insys_Anthem_001178366
Insys_Anthem_001178369                   Insys_Anthem_001178369
Insys_Anthem_001178374                   Insys_Anthem_001178374
Insys_Anthem_001178376                   Insys_Anthem_001178376
Insys_Anthem_001178390                   Insys_Anthem_001178390
Insys_Anthem_001178392                   Insys_Anthem_001178392
Insys_Anthem_001178395                   Insys_Anthem_001178395
Insys_Anthem_001178398                   Insys_Anthem_001178398
Insys_Anthem_001178403                   Insys_Anthem_001178403
Insys_Anthem_001178414                   Insys_Anthem_001178414
Insys_Anthem_001178417                   Insys_Anthem_001178417
Insys_Anthem_001178418                   Insys_Anthem_001178418
Insys_Anthem_001178420                   Insys_Anthem_001178420
Insys_Anthem_001178426                   Insys_Anthem_001178426

                                                    846
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 848 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178433                   Insys_Anthem_001178433
Insys_Anthem_001178437                   Insys_Anthem_001178437
Insys_Anthem_001178439                   Insys_Anthem_001178439
Insys_Anthem_001178440                   Insys_Anthem_001178440
Insys_Anthem_001178441                   Insys_Anthem_001178441
Insys_Anthem_001178442                   Insys_Anthem_001178442
Insys_Anthem_001178443                   Insys_Anthem_001178443
Insys_Anthem_001178445                   Insys_Anthem_001178445
Insys_Anthem_001178447                   Insys_Anthem_001178447
Insys_Anthem_001178451                   Insys_Anthem_001178451
Insys_Anthem_001178453                   Insys_Anthem_001178453
Insys_Anthem_001178455                   Insys_Anthem_001178455
Insys_Anthem_001178464                   Insys_Anthem_001178464
Insys_Anthem_001178475                   Insys_Anthem_001178475
Insys_Anthem_001178477                   Insys_Anthem_001178477
Insys_Anthem_001178487                   Insys_Anthem_001178487
Insys_Anthem_001178488                   Insys_Anthem_001178488
Insys_Anthem_001178490                   Insys_Anthem_001178490
Insys_Anthem_001178493                   Insys_Anthem_001178493
Insys_Anthem_001178496                   Insys_Anthem_001178496
Insys_Anthem_001178498                   Insys_Anthem_001178498
Insys_Anthem_001178508                   Insys_Anthem_001178508
Insys_Anthem_001178513                   Insys_Anthem_001178513
Insys_Anthem_001178516                   Insys_Anthem_001178516
Insys_Anthem_001178517                   Insys_Anthem_001178517
Insys_Anthem_001178518                   Insys_Anthem_001178518
Insys_Anthem_001178519                   Insys_Anthem_001178519
Insys_Anthem_001178520                   Insys_Anthem_001178520
Insys_Anthem_001178527                   Insys_Anthem_001178527
Insys_Anthem_001178530                   Insys_Anthem_001178530
Insys_Anthem_001178532                   Insys_Anthem_001178532
Insys_Anthem_001178533                   Insys_Anthem_001178533
Insys_Anthem_001178538                   Insys_Anthem_001178538
Insys_Anthem_001178539                   Insys_Anthem_001178539
Insys_Anthem_001178541                   Insys_Anthem_001178541
Insys_Anthem_001178543                   Insys_Anthem_001178543
Insys_Anthem_001178544                   Insys_Anthem_001178544
Insys_Anthem_001178548                   Insys_Anthem_001178548
Insys_Anthem_001178551                   Insys_Anthem_001178551
Insys_Anthem_001178554                   Insys_Anthem_001178554
Insys_Anthem_001178557                   Insys_Anthem_001178557
Insys_Anthem_001178559                   Insys_Anthem_001178559
Insys_Anthem_001178560                   Insys_Anthem_001178560
Insys_Anthem_001178563                   Insys_Anthem_001178563
Insys_Anthem_001178569                   Insys_Anthem_001178569
Insys_Anthem_001178574                   Insys_Anthem_001178574
Insys_Anthem_001178575                   Insys_Anthem_001178575

                                                    847
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 849 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178576                   Insys_Anthem_001178576
Insys_Anthem_001178582                   Insys_Anthem_001178582
Insys_Anthem_001178584                   Insys_Anthem_001178584
Insys_Anthem_001178586                   Insys_Anthem_001178586
Insys_Anthem_001178587                   Insys_Anthem_001178587
Insys_Anthem_001178589                   Insys_Anthem_001178589
Insys_Anthem_001178593                   Insys_Anthem_001178593
Insys_Anthem_001178595                   Insys_Anthem_001178595
Insys_Anthem_001178598                   Insys_Anthem_001178598
Insys_Anthem_001178599                   Insys_Anthem_001178599
Insys_Anthem_001178602                   Insys_Anthem_001178602
Insys_Anthem_001178606                   Insys_Anthem_001178606
Insys_Anthem_001178608                   Insys_Anthem_001178608
Insys_Anthem_001178610                   Insys_Anthem_001178610
Insys_Anthem_001178612                   Insys_Anthem_001178612
Insys_Anthem_001178617                   Insys_Anthem_001178617
Insys_Anthem_001178622                   Insys_Anthem_001178622
Insys_Anthem_001178630                   Insys_Anthem_001178630
Insys_Anthem_001178634                   Insys_Anthem_001178634
Insys_Anthem_001178635                   Insys_Anthem_001178635
Insys_Anthem_001178643                   Insys_Anthem_001178643
Insys_Anthem_001178650                   Insys_Anthem_001178650
Insys_Anthem_001178651                   Insys_Anthem_001178651
Insys_Anthem_001178654                   Insys_Anthem_001178654
Insys_Anthem_001178658                   Insys_Anthem_001178658
Insys_Anthem_001178664                   Insys_Anthem_001178664
Insys_Anthem_001178666                   Insys_Anthem_001178666
Insys_Anthem_001178668                   Insys_Anthem_001178668
Insys_Anthem_001178672                   Insys_Anthem_001178672
Insys_Anthem_001178673                   Insys_Anthem_001178673
Insys_Anthem_001178679                   Insys_Anthem_001178679
Insys_Anthem_001178680                   Insys_Anthem_001178680
Insys_Anthem_001178681                   Insys_Anthem_001178681
Insys_Anthem_001178686                   Insys_Anthem_001178686
Insys_Anthem_001178687                   Insys_Anthem_001178687
Insys_Anthem_001178691                   Insys_Anthem_001178691
Insys_Anthem_001178694                   Insys_Anthem_001178694
Insys_Anthem_001178696                   Insys_Anthem_001178696
Insys_Anthem_001178700                   Insys_Anthem_001178700
Insys_Anthem_001178706                   Insys_Anthem_001178706
Insys_Anthem_001178715                   Insys_Anthem_001178715
Insys_Anthem_001178718                   Insys_Anthem_001178718
Insys_Anthem_001178719                   Insys_Anthem_001178719
Insys_Anthem_001178726                   Insys_Anthem_001178726
Insys_Anthem_001178728                   Insys_Anthem_001178728
Insys_Anthem_001178736                   Insys_Anthem_001178736
Insys_Anthem_001178737                   Insys_Anthem_001178737

                                                    848
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 850 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178742                   Insys_Anthem_001178742
Insys_Anthem_001178745                   Insys_Anthem_001178745
Insys_Anthem_001178746                   Insys_Anthem_001178746
Insys_Anthem_001178750                   Insys_Anthem_001178750
Insys_Anthem_001178756                   Insys_Anthem_001178756
Insys_Anthem_001178758                   Insys_Anthem_001178758
Insys_Anthem_001178761                   Insys_Anthem_001178761
Insys_Anthem_001178763                   Insys_Anthem_001178763
Insys_Anthem_001178772                   Insys_Anthem_001178772
Insys_Anthem_001178773                   Insys_Anthem_001178773
Insys_Anthem_001178775                   Insys_Anthem_001178775
Insys_Anthem_001178776                   Insys_Anthem_001178776
Insys_Anthem_001178778                   Insys_Anthem_001178778
Insys_Anthem_001178779                   Insys_Anthem_001178779
Insys_Anthem_001178781                   Insys_Anthem_001178781
Insys_Anthem_001178782                   Insys_Anthem_001178782
Insys_Anthem_001178783                   Insys_Anthem_001178783
Insys_Anthem_001178784                   Insys_Anthem_001178784
Insys_Anthem_001178785                   Insys_Anthem_001178785
Insys_Anthem_001178786                   Insys_Anthem_001178786
Insys_Anthem_001178788                   Insys_Anthem_001178788
Insys_Anthem_001178789                   Insys_Anthem_001178789
Insys_Anthem_001178790                   Insys_Anthem_001178790
Insys_Anthem_001178791                   Insys_Anthem_001178791
Insys_Anthem_001178792                   Insys_Anthem_001178792
Insys_Anthem_001178798                   Insys_Anthem_001178798
Insys_Anthem_001178800                   Insys_Anthem_001178800
Insys_Anthem_001178801                   Insys_Anthem_001178801
Insys_Anthem_001178802                   Insys_Anthem_001178802
Insys_Anthem_001178803                   Insys_Anthem_001178803
Insys_Anthem_001178805                   Insys_Anthem_001178805
Insys_Anthem_001178806                   Insys_Anthem_001178806
Insys_Anthem_001178810                   Insys_Anthem_001178810
Insys_Anthem_001178811                   Insys_Anthem_001178811
Insys_Anthem_001178813                   Insys_Anthem_001178813
Insys_Anthem_001178820                   Insys_Anthem_001178820
Insys_Anthem_001178821                   Insys_Anthem_001178821
Insys_Anthem_001178824                   Insys_Anthem_001178824
Insys_Anthem_001178825                   Insys_Anthem_001178825
Insys_Anthem_001178826                   Insys_Anthem_001178826
Insys_Anthem_001178829                   Insys_Anthem_001178829
Insys_Anthem_001178834                   Insys_Anthem_001178834
Insys_Anthem_001178836                   Insys_Anthem_001178836
Insys_Anthem_001178837                   Insys_Anthem_001178837
Insys_Anthem_001178839                   Insys_Anthem_001178839
Insys_Anthem_001178840                   Insys_Anthem_001178840
Insys_Anthem_001178842                   Insys_Anthem_001178842

                                                    849
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 851 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178843                   Insys_Anthem_001178843
Insys_Anthem_001178844                   Insys_Anthem_001178844
Insys_Anthem_001178846                   Insys_Anthem_001178846
Insys_Anthem_001178847                   Insys_Anthem_001178847
Insys_Anthem_001178848                   Insys_Anthem_001178848
Insys_Anthem_001178849                   Insys_Anthem_001178849
Insys_Anthem_001178852                   Insys_Anthem_001178852
Insys_Anthem_001178853                   Insys_Anthem_001178853
Insys_Anthem_001178854                   Insys_Anthem_001178854
Insys_Anthem_001178855                   Insys_Anthem_001178855
Insys_Anthem_001178858                   Insys_Anthem_001178858
Insys_Anthem_001178859                   Insys_Anthem_001178859
Insys_Anthem_001178860                   Insys_Anthem_001178860
Insys_Anthem_001178861                   Insys_Anthem_001178861
Insys_Anthem_001178862                   Insys_Anthem_001178862
Insys_Anthem_001178863                   Insys_Anthem_001178863
Insys_Anthem_001178864                   Insys_Anthem_001178864
Insys_Anthem_001178868                   Insys_Anthem_001178868
Insys_Anthem_001178873                   Insys_Anthem_001178873
Insys_Anthem_001178875                   Insys_Anthem_001178875
Insys_Anthem_001178876                   Insys_Anthem_001178876
Insys_Anthem_001178881                   Insys_Anthem_001178881
Insys_Anthem_001178884                   Insys_Anthem_001178884
Insys_Anthem_001178885                   Insys_Anthem_001178885
Insys_Anthem_001178886                   Insys_Anthem_001178886
Insys_Anthem_001178894                   Insys_Anthem_001178894
Insys_Anthem_001178901                   Insys_Anthem_001178901
Insys_Anthem_001178903                   Insys_Anthem_001178903
Insys_Anthem_001178909                   Insys_Anthem_001178909
Insys_Anthem_001178910                   Insys_Anthem_001178910
Insys_Anthem_001178912                   Insys_Anthem_001178912
Insys_Anthem_001178913                   Insys_Anthem_001178913
Insys_Anthem_001178914                   Insys_Anthem_001178914
Insys_Anthem_001178915                   Insys_Anthem_001178915
Insys_Anthem_001178917                   Insys_Anthem_001178917
Insys_Anthem_001178918                   Insys_Anthem_001178918
Insys_Anthem_001178919                   Insys_Anthem_001178919
Insys_Anthem_001178921                   Insys_Anthem_001178921
Insys_Anthem_001178922                   Insys_Anthem_001178922
Insys_Anthem_001178923                   Insys_Anthem_001178923
Insys_Anthem_001178925                   Insys_Anthem_001178925
Insys_Anthem_001178926                   Insys_Anthem_001178926
Insys_Anthem_001178929                   Insys_Anthem_001178929
Insys_Anthem_001178930                   Insys_Anthem_001178930
Insys_Anthem_001178932                   Insys_Anthem_001178932
Insys_Anthem_001178933                   Insys_Anthem_001178933
Insys_Anthem_001178935                   Insys_Anthem_001178935

                                                    850
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 852 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001178936                   Insys_Anthem_001178936
Insys_Anthem_001178940                   Insys_Anthem_001178940
Insys_Anthem_001178942                   Insys_Anthem_001178942
Insys_Anthem_001178943                   Insys_Anthem_001178943
Insys_Anthem_001178944                   Insys_Anthem_001178944
Insys_Anthem_001178948                   Insys_Anthem_001178948
Insys_Anthem_001178950                   Insys_Anthem_001178950
Insys_Anthem_001178952                   Insys_Anthem_001178952
Insys_Anthem_001178953                   Insys_Anthem_001178953
Insys_Anthem_001178954                   Insys_Anthem_001178954
Insys_Anthem_001178955                   Insys_Anthem_001178955
Insys_Anthem_001178956                   Insys_Anthem_001178956
Insys_Anthem_001178958                   Insys_Anthem_001178958
Insys_Anthem_001178959                   Insys_Anthem_001178959
Insys_Anthem_001178960                   Insys_Anthem_001178960
Insys_Anthem_001178961                   Insys_Anthem_001178961
Insys_Anthem_001178967                   Insys_Anthem_001178967
Insys_Anthem_001178970                   Insys_Anthem_001178970
Insys_Anthem_001178971                   Insys_Anthem_001178971
Insys_Anthem_001178972                   Insys_Anthem_001178972
Insys_Anthem_001178975                   Insys_Anthem_001178975
Insys_Anthem_001178976                   Insys_Anthem_001178976
Insys_Anthem_001178977                   Insys_Anthem_001178977
Insys_Anthem_001178978                   Insys_Anthem_001178978
Insys_Anthem_001178980                   Insys_Anthem_001178980
Insys_Anthem_001178985                   Insys_Anthem_001178985
Insys_Anthem_001178989                   Insys_Anthem_001178989
Insys_Anthem_001178993                   Insys_Anthem_001178993
Insys_Anthem_001178994                   Insys_Anthem_001178994
Insys_Anthem_001178996                   Insys_Anthem_001178996
Insys_Anthem_001178997                   Insys_Anthem_001178997
Insys_Anthem_001178998                   Insys_Anthem_001178998
Insys_Anthem_001179000                   Insys_Anthem_001179000
Insys_Anthem_001179001                   Insys_Anthem_001179001
Insys_Anthem_001179005                   Insys_Anthem_001179005
Insys_Anthem_001179009                   Insys_Anthem_001179009
Insys_Anthem_001179012                   Insys_Anthem_001179012
Insys_Anthem_001179020                   Insys_Anthem_001179020
Insys_Anthem_001179021                   Insys_Anthem_001179021
Insys_Anthem_001179024                   Insys_Anthem_001179024
Insys_Anthem_001179025                   Insys_Anthem_001179025
Insys_Anthem_001179026                   Insys_Anthem_001179026
Insys_Anthem_001179027                   Insys_Anthem_001179027
Insys_Anthem_001179028                   Insys_Anthem_001179028
Insys_Anthem_001179030                   Insys_Anthem_001179030
Insys_Anthem_001179031                   Insys_Anthem_001179031
Insys_Anthem_001179033                   Insys_Anthem_001179033

                                                    851
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 853 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179034                   Insys_Anthem_001179034
Insys_Anthem_001179035                   Insys_Anthem_001179035
Insys_Anthem_001179037                   Insys_Anthem_001179037
Insys_Anthem_001179046                   Insys_Anthem_001179046
Insys_Anthem_001179047                   Insys_Anthem_001179047
Insys_Anthem_001179052                   Insys_Anthem_001179052
Insys_Anthem_001179054                   Insys_Anthem_001179054
Insys_Anthem_001179055                   Insys_Anthem_001179055
Insys_Anthem_001179058                   Insys_Anthem_001179058
Insys_Anthem_001179059                   Insys_Anthem_001179059
Insys_Anthem_001179061                   Insys_Anthem_001179061
Insys_Anthem_001179065                   Insys_Anthem_001179065
Insys_Anthem_001179069                   Insys_Anthem_001179069
Insys_Anthem_001179071                   Insys_Anthem_001179071
Insys_Anthem_001179074                   Insys_Anthem_001179074
Insys_Anthem_001179076                   Insys_Anthem_001179076
Insys_Anthem_001179079                   Insys_Anthem_001179079
Insys_Anthem_001179081                   Insys_Anthem_001179081
Insys_Anthem_001179085                   Insys_Anthem_001179085
Insys_Anthem_001179088                   Insys_Anthem_001179088
Insys_Anthem_001179089                   Insys_Anthem_001179089
Insys_Anthem_001179090                   Insys_Anthem_001179090
Insys_Anthem_001179091                   Insys_Anthem_001179091
Insys_Anthem_001179095                   Insys_Anthem_001179095
Insys_Anthem_001179099                   Insys_Anthem_001179099
Insys_Anthem_001179100                   Insys_Anthem_001179100
Insys_Anthem_001179102                   Insys_Anthem_001179102
Insys_Anthem_001179106                   Insys_Anthem_001179106
Insys_Anthem_001179108                   Insys_Anthem_001179108
Insys_Anthem_001179109                   Insys_Anthem_001179109
Insys_Anthem_001179110                   Insys_Anthem_001179110
Insys_Anthem_001179112                   Insys_Anthem_001179112
Insys_Anthem_001179114                   Insys_Anthem_001179114
Insys_Anthem_001179115                   Insys_Anthem_001179115
Insys_Anthem_001179118                   Insys_Anthem_001179118
Insys_Anthem_001179119                   Insys_Anthem_001179119
Insys_Anthem_001179120                   Insys_Anthem_001179120
Insys_Anthem_001179121                   Insys_Anthem_001179121
Insys_Anthem_001179123                   Insys_Anthem_001179123
Insys_Anthem_001179131                   Insys_Anthem_001179131
Insys_Anthem_001179136                   Insys_Anthem_001179136
Insys_Anthem_001179139                   Insys_Anthem_001179139
Insys_Anthem_001179140                   Insys_Anthem_001179140
Insys_Anthem_001179142                   Insys_Anthem_001179142
Insys_Anthem_001179143                   Insys_Anthem_001179143
Insys_Anthem_001179144                   Insys_Anthem_001179144
Insys_Anthem_001179145                   Insys_Anthem_001179145

                                                    852
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 854 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179146                   Insys_Anthem_001179146
Insys_Anthem_001179147                   Insys_Anthem_001179147
Insys_Anthem_001179149                   Insys_Anthem_001179149
Insys_Anthem_001179154                   Insys_Anthem_001179154
Insys_Anthem_001179155                   Insys_Anthem_001179155
Insys_Anthem_001179157                   Insys_Anthem_001179157
Insys_Anthem_001179158                   Insys_Anthem_001179158
Insys_Anthem_001179159                   Insys_Anthem_001179159
Insys_Anthem_001179160                   Insys_Anthem_001179160
Insys_Anthem_001179161                   Insys_Anthem_001179161
Insys_Anthem_001179162                   Insys_Anthem_001179162
Insys_Anthem_001179166                   Insys_Anthem_001179166
Insys_Anthem_001179168                   Insys_Anthem_001179168
Insys_Anthem_001179172                   Insys_Anthem_001179172
Insys_Anthem_001179177                   Insys_Anthem_001179177
Insys_Anthem_001179181                   Insys_Anthem_001179181
Insys_Anthem_001179182                   Insys_Anthem_001179182
Insys_Anthem_001179184                   Insys_Anthem_001179184
Insys_Anthem_001179185                   Insys_Anthem_001179185
Insys_Anthem_001179187                   Insys_Anthem_001179187
Insys_Anthem_001179192                   Insys_Anthem_001179192
Insys_Anthem_001179195                   Insys_Anthem_001179195
Insys_Anthem_001179196                   Insys_Anthem_001179196
Insys_Anthem_001179197                   Insys_Anthem_001179197
Insys_Anthem_001179201                   Insys_Anthem_001179201
Insys_Anthem_001179202                   Insys_Anthem_001179202
Insys_Anthem_001179203                   Insys_Anthem_001179203
Insys_Anthem_001179205                   Insys_Anthem_001179205
Insys_Anthem_001179206                   Insys_Anthem_001179206
Insys_Anthem_001179210                   Insys_Anthem_001179210
Insys_Anthem_001179211                   Insys_Anthem_001179211
Insys_Anthem_001179213                   Insys_Anthem_001179213
Insys_Anthem_001179214                   Insys_Anthem_001179214
Insys_Anthem_001179215                   Insys_Anthem_001179215
Insys_Anthem_001179216                   Insys_Anthem_001179216
Insys_Anthem_001179217                   Insys_Anthem_001179217
Insys_Anthem_001179219                   Insys_Anthem_001179219
Insys_Anthem_001179221                   Insys_Anthem_001179221
Insys_Anthem_001179224                   Insys_Anthem_001179224
Insys_Anthem_001179226                   Insys_Anthem_001179226
Insys_Anthem_001179232                   Insys_Anthem_001179232
Insys_Anthem_001179233                   Insys_Anthem_001179233
Insys_Anthem_001179237                   Insys_Anthem_001179237
Insys_Anthem_001179239                   Insys_Anthem_001179239
Insys_Anthem_001179242                   Insys_Anthem_001179242
Insys_Anthem_001179244                   Insys_Anthem_001179244
Insys_Anthem_001179246                   Insys_Anthem_001179246

                                                    853
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 855 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179252                   Insys_Anthem_001179252
Insys_Anthem_001179253                   Insys_Anthem_001179253
Insys_Anthem_001179257                   Insys_Anthem_001179257
Insys_Anthem_001179260                   Insys_Anthem_001179260
Insys_Anthem_001179261                   Insys_Anthem_001179261
Insys_Anthem_001179264                   Insys_Anthem_001179264
Insys_Anthem_001179265                   Insys_Anthem_001179265
Insys_Anthem_001179266                   Insys_Anthem_001179266
Insys_Anthem_001179267                   Insys_Anthem_001179267
Insys_Anthem_001179268                   Insys_Anthem_001179268
Insys_Anthem_001179269                   Insys_Anthem_001179269
Insys_Anthem_001179270                   Insys_Anthem_001179270
Insys_Anthem_001179273                   Insys_Anthem_001179273
Insys_Anthem_001179274                   Insys_Anthem_001179274
Insys_Anthem_001179276                   Insys_Anthem_001179276
Insys_Anthem_001179277                   Insys_Anthem_001179277
Insys_Anthem_001179280                   Insys_Anthem_001179280
Insys_Anthem_001179283                   Insys_Anthem_001179283
Insys_Anthem_001179286                   Insys_Anthem_001179286
Insys_Anthem_001179287                   Insys_Anthem_001179287
Insys_Anthem_001179289                   Insys_Anthem_001179289
Insys_Anthem_001179290                   Insys_Anthem_001179290
Insys_Anthem_001179291                   Insys_Anthem_001179291
Insys_Anthem_001179293                   Insys_Anthem_001179293
Insys_Anthem_001179294                   Insys_Anthem_001179294
Insys_Anthem_001179295                   Insys_Anthem_001179295
Insys_Anthem_001179296                   Insys_Anthem_001179296
Insys_Anthem_001179300                   Insys_Anthem_001179300
Insys_Anthem_001179303                   Insys_Anthem_001179303
Insys_Anthem_001179304                   Insys_Anthem_001179304
Insys_Anthem_001179306                   Insys_Anthem_001179306
Insys_Anthem_001179307                   Insys_Anthem_001179307
Insys_Anthem_001179308                   Insys_Anthem_001179308
Insys_Anthem_001179312                   Insys_Anthem_001179312
Insys_Anthem_001179313                   Insys_Anthem_001179313
Insys_Anthem_001179317                   Insys_Anthem_001179317
Insys_Anthem_001179318                   Insys_Anthem_001179318
Insys_Anthem_001179319                   Insys_Anthem_001179319
Insys_Anthem_001179321                   Insys_Anthem_001179321
Insys_Anthem_001179322                   Insys_Anthem_001179322
Insys_Anthem_001179328                   Insys_Anthem_001179328
Insys_Anthem_001179330                   Insys_Anthem_001179330
Insys_Anthem_001179331                   Insys_Anthem_001179331
Insys_Anthem_001179333                   Insys_Anthem_001179333
Insys_Anthem_001179335                   Insys_Anthem_001179335
Insys_Anthem_001179336                   Insys_Anthem_001179336
Insys_Anthem_001179337                   Insys_Anthem_001179337

                                                    854
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 856 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179339                   Insys_Anthem_001179339
Insys_Anthem_001179342                   Insys_Anthem_001179342
Insys_Anthem_001179343                   Insys_Anthem_001179343
Insys_Anthem_001179348                   Insys_Anthem_001179348
Insys_Anthem_001179351                   Insys_Anthem_001179351
Insys_Anthem_001179355                   Insys_Anthem_001179355
Insys_Anthem_001179356                   Insys_Anthem_001179356
Insys_Anthem_001179358                   Insys_Anthem_001179358
Insys_Anthem_001179362                   Insys_Anthem_001179362
Insys_Anthem_001179363                   Insys_Anthem_001179363
Insys_Anthem_001179364                   Insys_Anthem_001179364
Insys_Anthem_001179365                   Insys_Anthem_001179365
Insys_Anthem_001179370                   Insys_Anthem_001179370
Insys_Anthem_001179372                   Insys_Anthem_001179372
Insys_Anthem_001179373                   Insys_Anthem_001179373
Insys_Anthem_001179377                   Insys_Anthem_001179377
Insys_Anthem_001179378                   Insys_Anthem_001179378
Insys_Anthem_001179381                   Insys_Anthem_001179381
Insys_Anthem_001179382                   Insys_Anthem_001179382
Insys_Anthem_001179383                   Insys_Anthem_001179383
Insys_Anthem_001179385                   Insys_Anthem_001179385
Insys_Anthem_001179386                   Insys_Anthem_001179386
Insys_Anthem_001179389                   Insys_Anthem_001179389
Insys_Anthem_001179393                   Insys_Anthem_001179393
Insys_Anthem_001179395                   Insys_Anthem_001179395
Insys_Anthem_001179396                   Insys_Anthem_001179396
Insys_Anthem_001179397                   Insys_Anthem_001179397
Insys_Anthem_001179398                   Insys_Anthem_001179398
Insys_Anthem_001179399                   Insys_Anthem_001179399
Insys_Anthem_001179400                   Insys_Anthem_001179400
Insys_Anthem_001179403                   Insys_Anthem_001179403
Insys_Anthem_001179404                   Insys_Anthem_001179404
Insys_Anthem_001179406                   Insys_Anthem_001179406
Insys_Anthem_001179407                   Insys_Anthem_001179407
Insys_Anthem_001179408                   Insys_Anthem_001179408
Insys_Anthem_001179411                   Insys_Anthem_001179411
Insys_Anthem_001179421                   Insys_Anthem_001179421
Insys_Anthem_001179422                   Insys_Anthem_001179422
Insys_Anthem_001179424                   Insys_Anthem_001179424
Insys_Anthem_001179425                   Insys_Anthem_001179425
Insys_Anthem_001179426                   Insys_Anthem_001179426
Insys_Anthem_001179427                   Insys_Anthem_001179427
Insys_Anthem_001179428                   Insys_Anthem_001179428
Insys_Anthem_001179429                   Insys_Anthem_001179429
Insys_Anthem_001179430                   Insys_Anthem_001179430
Insys_Anthem_001179431                   Insys_Anthem_001179431
Insys_Anthem_001179432                   Insys_Anthem_001179432

                                                    855
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 857 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179435                   Insys_Anthem_001179435
Insys_Anthem_001179436                   Insys_Anthem_001179436
Insys_Anthem_001179437                   Insys_Anthem_001179437
Insys_Anthem_001179439                   Insys_Anthem_001179439
Insys_Anthem_001179440                   Insys_Anthem_001179440
Insys_Anthem_001179443                   Insys_Anthem_001179443
Insys_Anthem_001179449                   Insys_Anthem_001179449
Insys_Anthem_001179452                   Insys_Anthem_001179452
Insys_Anthem_001179453                   Insys_Anthem_001179453
Insys_Anthem_001179455                   Insys_Anthem_001179455
Insys_Anthem_001179456                   Insys_Anthem_001179456
Insys_Anthem_001179459                   Insys_Anthem_001179459
Insys_Anthem_001179461                   Insys_Anthem_001179461
Insys_Anthem_001179462                   Insys_Anthem_001179462
Insys_Anthem_001179463                   Insys_Anthem_001179463
Insys_Anthem_001179471                   Insys_Anthem_001179471
Insys_Anthem_001179472                   Insys_Anthem_001179472
Insys_Anthem_001179473                   Insys_Anthem_001179473
Insys_Anthem_001179474                   Insys_Anthem_001179474
Insys_Anthem_001179477                   Insys_Anthem_001179477
Insys_Anthem_001179478                   Insys_Anthem_001179478
Insys_Anthem_001179479                   Insys_Anthem_001179479
Insys_Anthem_001179481                   Insys_Anthem_001179481
Insys_Anthem_001179483                   Insys_Anthem_001179483
Insys_Anthem_001179489                   Insys_Anthem_001179489
Insys_Anthem_001179490                   Insys_Anthem_001179490
Insys_Anthem_001179493                   Insys_Anthem_001179493
Insys_Anthem_001179497                   Insys_Anthem_001179497
Insys_Anthem_001179502                   Insys_Anthem_001179502
Insys_Anthem_001179503                   Insys_Anthem_001179503
Insys_Anthem_001179505                   Insys_Anthem_001179505
Insys_Anthem_001179506                   Insys_Anthem_001179506
Insys_Anthem_001179507                   Insys_Anthem_001179507
Insys_Anthem_001179509                   Insys_Anthem_001179509
Insys_Anthem_001179510                   Insys_Anthem_001179510
Insys_Anthem_001179511                   Insys_Anthem_001179511
Insys_Anthem_001179512                   Insys_Anthem_001179512
Insys_Anthem_001179513                   Insys_Anthem_001179513
Insys_Anthem_001179517                   Insys_Anthem_001179517
Insys_Anthem_001179519                   Insys_Anthem_001179519
Insys_Anthem_001179521                   Insys_Anthem_001179521
Insys_Anthem_001179523                   Insys_Anthem_001179523
Insys_Anthem_001179524                   Insys_Anthem_001179524
Insys_Anthem_001179527                   Insys_Anthem_001179527
Insys_Anthem_001179530                   Insys_Anthem_001179530
Insys_Anthem_001179532                   Insys_Anthem_001179532
Insys_Anthem_001179533                   Insys_Anthem_001179533

                                                    856
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 858 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179534                   Insys_Anthem_001179534
Insys_Anthem_001179536                   Insys_Anthem_001179536
Insys_Anthem_001179537                   Insys_Anthem_001179537
Insys_Anthem_001179538                   Insys_Anthem_001179538
Insys_Anthem_001179539                   Insys_Anthem_001179539
Insys_Anthem_001179540                   Insys_Anthem_001179540
Insys_Anthem_001179541                   Insys_Anthem_001179541
Insys_Anthem_001179543                   Insys_Anthem_001179543
Insys_Anthem_001179548                   Insys_Anthem_001179548
Insys_Anthem_001179551                   Insys_Anthem_001179551
Insys_Anthem_001179555                   Insys_Anthem_001179555
Insys_Anthem_001179558                   Insys_Anthem_001179558
Insys_Anthem_001179559                   Insys_Anthem_001179559
Insys_Anthem_001179560                   Insys_Anthem_001179560
Insys_Anthem_001179562                   Insys_Anthem_001179562
Insys_Anthem_001179566                   Insys_Anthem_001179566
Insys_Anthem_001179573                   Insys_Anthem_001179573
Insys_Anthem_001179575                   Insys_Anthem_001179575
Insys_Anthem_001179576                   Insys_Anthem_001179576
Insys_Anthem_001179578                   Insys_Anthem_001179578
Insys_Anthem_001179579                   Insys_Anthem_001179579
Insys_Anthem_001179580                   Insys_Anthem_001179580
Insys_Anthem_001179583                   Insys_Anthem_001179583
Insys_Anthem_001179589                   Insys_Anthem_001179589
Insys_Anthem_001179594                   Insys_Anthem_001179594
Insys_Anthem_001179595                   Insys_Anthem_001179595
Insys_Anthem_001179596                   Insys_Anthem_001179596
Insys_Anthem_001179600                   Insys_Anthem_001179600
Insys_Anthem_001179601                   Insys_Anthem_001179601
Insys_Anthem_001179602                   Insys_Anthem_001179602
Insys_Anthem_001179603                   Insys_Anthem_001179603
Insys_Anthem_001179604                   Insys_Anthem_001179604
Insys_Anthem_001179605                   Insys_Anthem_001179605
Insys_Anthem_001179606                   Insys_Anthem_001179606
Insys_Anthem_001179609                   Insys_Anthem_001179609
Insys_Anthem_001179613                   Insys_Anthem_001179613
Insys_Anthem_001179614                   Insys_Anthem_001179614
Insys_Anthem_001179617                   Insys_Anthem_001179617
Insys_Anthem_001179618                   Insys_Anthem_001179618
Insys_Anthem_001179619                   Insys_Anthem_001179619
Insys_Anthem_001179620                   Insys_Anthem_001179620
Insys_Anthem_001179621                   Insys_Anthem_001179621
Insys_Anthem_001179626                   Insys_Anthem_001179626
Insys_Anthem_001179627                   Insys_Anthem_001179627
Insys_Anthem_001179630                   Insys_Anthem_001179630
Insys_Anthem_001179631                   Insys_Anthem_001179631
Insys_Anthem_001179639                   Insys_Anthem_001179639

                                                    857
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 859 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179640                   Insys_Anthem_001179640
Insys_Anthem_001179641                   Insys_Anthem_001179641
Insys_Anthem_001179643                   Insys_Anthem_001179643
Insys_Anthem_001179644                   Insys_Anthem_001179644
Insys_Anthem_001179646                   Insys_Anthem_001179646
Insys_Anthem_001179649                   Insys_Anthem_001179649
Insys_Anthem_001179650                   Insys_Anthem_001179650
Insys_Anthem_001179651                   Insys_Anthem_001179651
Insys_Anthem_001179652                   Insys_Anthem_001179652
Insys_Anthem_001179655                   Insys_Anthem_001179655
Insys_Anthem_001179659                   Insys_Anthem_001179659
Insys_Anthem_001179660                   Insys_Anthem_001179660
Insys_Anthem_001179662                   Insys_Anthem_001179662
Insys_Anthem_001179664                   Insys_Anthem_001179664
Insys_Anthem_001179665                   Insys_Anthem_001179665
Insys_Anthem_001179669                   Insys_Anthem_001179669
Insys_Anthem_001179670                   Insys_Anthem_001179670
Insys_Anthem_001179672                   Insys_Anthem_001179672
Insys_Anthem_001179673                   Insys_Anthem_001179673
Insys_Anthem_001179674                   Insys_Anthem_001179674
Insys_Anthem_001179678                   Insys_Anthem_001179678
Insys_Anthem_001179679                   Insys_Anthem_001179679
Insys_Anthem_001179680                   Insys_Anthem_001179680
Insys_Anthem_001179681                   Insys_Anthem_001179681
Insys_Anthem_001179687                   Insys_Anthem_001179687
Insys_Anthem_001179688                   Insys_Anthem_001179688
Insys_Anthem_001179691                   Insys_Anthem_001179691
Insys_Anthem_001179695                   Insys_Anthem_001179695
Insys_Anthem_001179696                   Insys_Anthem_001179696
Insys_Anthem_001179697                   Insys_Anthem_001179697
Insys_Anthem_001179699                   Insys_Anthem_001179699
Insys_Anthem_001179706                   Insys_Anthem_001179706
Insys_Anthem_001179715                   Insys_Anthem_001179715
Insys_Anthem_001179716                   Insys_Anthem_001179716
Insys_Anthem_001179717                   Insys_Anthem_001179717
Insys_Anthem_001179719                   Insys_Anthem_001179719
Insys_Anthem_001179720                   Insys_Anthem_001179720
Insys_Anthem_001179721                   Insys_Anthem_001179721
Insys_Anthem_001179722                   Insys_Anthem_001179722
Insys_Anthem_001179723                   Insys_Anthem_001179723
Insys_Anthem_001179729                   Insys_Anthem_001179729
Insys_Anthem_001179732                   Insys_Anthem_001179732
Insys_Anthem_001179733                   Insys_Anthem_001179733
Insys_Anthem_001179734                   Insys_Anthem_001179734
Insys_Anthem_001179735                   Insys_Anthem_001179735
Insys_Anthem_001179736                   Insys_Anthem_001179736
Insys_Anthem_001179740                   Insys_Anthem_001179740

                                                    858
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 860 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179741                   Insys_Anthem_001179741
Insys_Anthem_001179746                   Insys_Anthem_001179746
Insys_Anthem_001179750                   Insys_Anthem_001179750
Insys_Anthem_001179752                   Insys_Anthem_001179752
Insys_Anthem_001179753                   Insys_Anthem_001179753
Insys_Anthem_001179755                   Insys_Anthem_001179755
Insys_Anthem_001179756                   Insys_Anthem_001179756
Insys_Anthem_001179759                   Insys_Anthem_001179759
Insys_Anthem_001179761                   Insys_Anthem_001179761
Insys_Anthem_001179763                   Insys_Anthem_001179763
Insys_Anthem_001179764                   Insys_Anthem_001179764
Insys_Anthem_001179766                   Insys_Anthem_001179766
Insys_Anthem_001179767                   Insys_Anthem_001179767
Insys_Anthem_001179768                   Insys_Anthem_001179768
Insys_Anthem_001179769                   Insys_Anthem_001179769
Insys_Anthem_001179778                   Insys_Anthem_001179778
Insys_Anthem_001179783                   Insys_Anthem_001179783
Insys_Anthem_001179786                   Insys_Anthem_001179786
Insys_Anthem_001179788                   Insys_Anthem_001179788
Insys_Anthem_001179789                   Insys_Anthem_001179789
Insys_Anthem_001179790                   Insys_Anthem_001179790
Insys_Anthem_001179792                   Insys_Anthem_001179792
Insys_Anthem_001179795                   Insys_Anthem_001179795
Insys_Anthem_001179798                   Insys_Anthem_001179798
Insys_Anthem_001179800                   Insys_Anthem_001179800
Insys_Anthem_001179801                   Insys_Anthem_001179801
Insys_Anthem_001179804                   Insys_Anthem_001179804
Insys_Anthem_001179808                   Insys_Anthem_001179808
Insys_Anthem_001179809                   Insys_Anthem_001179809
Insys_Anthem_001179811                   Insys_Anthem_001179811
Insys_Anthem_001179813                   Insys_Anthem_001179813
Insys_Anthem_001179815                   Insys_Anthem_001179815
Insys_Anthem_001179816                   Insys_Anthem_001179816
Insys_Anthem_001179818                   Insys_Anthem_001179818
Insys_Anthem_001179821                   Insys_Anthem_001179821
Insys_Anthem_001179822                   Insys_Anthem_001179822
Insys_Anthem_001179824                   Insys_Anthem_001179824
Insys_Anthem_001179826                   Insys_Anthem_001179826
Insys_Anthem_001179827                   Insys_Anthem_001179827
Insys_Anthem_001179828                   Insys_Anthem_001179828
Insys_Anthem_001179829                   Insys_Anthem_001179829
Insys_Anthem_001179832                   Insys_Anthem_001179832
Insys_Anthem_001179833                   Insys_Anthem_001179833
Insys_Anthem_001179835                   Insys_Anthem_001179835
Insys_Anthem_001179837                   Insys_Anthem_001179837
Insys_Anthem_001179838                   Insys_Anthem_001179838
Insys_Anthem_001179843                   Insys_Anthem_001179843

                                                    859
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 861 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179844                   Insys_Anthem_001179844
Insys_Anthem_001179845                   Insys_Anthem_001179845
Insys_Anthem_001179847                   Insys_Anthem_001179847
Insys_Anthem_001179848                   Insys_Anthem_001179848
Insys_Anthem_001179849                   Insys_Anthem_001179849
Insys_Anthem_001179850                   Insys_Anthem_001179850
Insys_Anthem_001179851                   Insys_Anthem_001179851
Insys_Anthem_001179853                   Insys_Anthem_001179853
Insys_Anthem_001179854                   Insys_Anthem_001179854
Insys_Anthem_001179856                   Insys_Anthem_001179856
Insys_Anthem_001179867                   Insys_Anthem_001179867
Insys_Anthem_001179870                   Insys_Anthem_001179870
Insys_Anthem_001179871                   Insys_Anthem_001179871
Insys_Anthem_001179872                   Insys_Anthem_001179872
Insys_Anthem_001179874                   Insys_Anthem_001179874
Insys_Anthem_001179876                   Insys_Anthem_001179876
Insys_Anthem_001179877                   Insys_Anthem_001179877
Insys_Anthem_001179879                   Insys_Anthem_001179879
Insys_Anthem_001179880                   Insys_Anthem_001179880
Insys_Anthem_001179881                   Insys_Anthem_001179881
Insys_Anthem_001179883                   Insys_Anthem_001179883
Insys_Anthem_001179885                   Insys_Anthem_001179885
Insys_Anthem_001179886                   Insys_Anthem_001179886
Insys_Anthem_001179895                   Insys_Anthem_001179895
Insys_Anthem_001179897                   Insys_Anthem_001179897
Insys_Anthem_001179901                   Insys_Anthem_001179901
Insys_Anthem_001179903                   Insys_Anthem_001179903
Insys_Anthem_001179906                   Insys_Anthem_001179906
Insys_Anthem_001179907                   Insys_Anthem_001179907
Insys_Anthem_001179908                   Insys_Anthem_001179908
Insys_Anthem_001179910                   Insys_Anthem_001179910
Insys_Anthem_001179912                   Insys_Anthem_001179912
Insys_Anthem_001179914                   Insys_Anthem_001179914
Insys_Anthem_001179917                   Insys_Anthem_001179917
Insys_Anthem_001179919                   Insys_Anthem_001179919
Insys_Anthem_001179922                   Insys_Anthem_001179922
Insys_Anthem_001179926                   Insys_Anthem_001179926
Insys_Anthem_001179928                   Insys_Anthem_001179928
Insys_Anthem_001179932                   Insys_Anthem_001179932
Insys_Anthem_001179934                   Insys_Anthem_001179934
Insys_Anthem_001179936                   Insys_Anthem_001179936
Insys_Anthem_001179939                   Insys_Anthem_001179939
Insys_Anthem_001179944                   Insys_Anthem_001179944
Insys_Anthem_001179946                   Insys_Anthem_001179946
Insys_Anthem_001179952                   Insys_Anthem_001179952
Insys_Anthem_001179957                   Insys_Anthem_001179957
Insys_Anthem_001179959                   Insys_Anthem_001179959

                                                    860
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 862 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001179961                   Insys_Anthem_001179961
Insys_Anthem_001179962                   Insys_Anthem_001179962
Insys_Anthem_001179968                   Insys_Anthem_001179968
Insys_Anthem_001179972                   Insys_Anthem_001179972
Insys_Anthem_001179973                   Insys_Anthem_001179973
Insys_Anthem_001179976                   Insys_Anthem_001179976
Insys_Anthem_001179977                   Insys_Anthem_001179977
Insys_Anthem_001179982                   Insys_Anthem_001179982
Insys_Anthem_001179984                   Insys_Anthem_001179984
Insys_Anthem_001179985                   Insys_Anthem_001179985
Insys_Anthem_001179988                   Insys_Anthem_001179988
Insys_Anthem_001179990                   Insys_Anthem_001179990
Insys_Anthem_001179991                   Insys_Anthem_001179991
Insys_Anthem_001179994                   Insys_Anthem_001179994
Insys_Anthem_001179995                   Insys_Anthem_001179995
Insys_Anthem_001179996                   Insys_Anthem_001179996
Insys_Anthem_001179998                   Insys_Anthem_001179998
Insys_Anthem_001180001                   Insys_Anthem_001180001
Insys_Anthem_001180004                   Insys_Anthem_001180004
Insys_Anthem_001180008                   Insys_Anthem_001180008
Insys_Anthem_001180010                   Insys_Anthem_001180010
Insys_Anthem_001180013                   Insys_Anthem_001180013
Insys_Anthem_001180014                   Insys_Anthem_001180014
Insys_Anthem_001180020                   Insys_Anthem_001180020
Insys_Anthem_001180021                   Insys_Anthem_001180021
Insys_Anthem_001180023                   Insys_Anthem_001180023
Insys_Anthem_001180024                   Insys_Anthem_001180024
Insys_Anthem_001180025                   Insys_Anthem_001180025
Insys_Anthem_001180026                   Insys_Anthem_001180026
Insys_Anthem_001180027                   Insys_Anthem_001180027
Insys_Anthem_001180029                   Insys_Anthem_001180029
Insys_Anthem_001180030                   Insys_Anthem_001180030
Insys_Anthem_001180031                   Insys_Anthem_001180031
Insys_Anthem_001180037                   Insys_Anthem_001180037
Insys_Anthem_001180039                   Insys_Anthem_001180039
Insys_Anthem_001180040                   Insys_Anthem_001180040
Insys_Anthem_001180045                   Insys_Anthem_001180045
Insys_Anthem_001180048                   Insys_Anthem_001180048
Insys_Anthem_001180049                   Insys_Anthem_001180049
Insys_Anthem_001180051                   Insys_Anthem_001180051
Insys_Anthem_001180053                   Insys_Anthem_001180053
Insys_Anthem_001180056                   Insys_Anthem_001180056
Insys_Anthem_001180057                   Insys_Anthem_001180057
Insys_Anthem_001180060                   Insys_Anthem_001180060
Insys_Anthem_001180064                   Insys_Anthem_001180064
Insys_Anthem_001180065                   Insys_Anthem_001180065
Insys_Anthem_001180066                   Insys_Anthem_001180066

                                                    861
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 863 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180067                   Insys_Anthem_001180067
Insys_Anthem_001180068                   Insys_Anthem_001180068
Insys_Anthem_001180069                   Insys_Anthem_001180069
Insys_Anthem_001180070                   Insys_Anthem_001180070
Insys_Anthem_001180071                   Insys_Anthem_001180071
Insys_Anthem_001180073                   Insys_Anthem_001180073
Insys_Anthem_001180076                   Insys_Anthem_001180076
Insys_Anthem_001180077                   Insys_Anthem_001180077
Insys_Anthem_001180078                   Insys_Anthem_001180078
Insys_Anthem_001180081                   Insys_Anthem_001180081
Insys_Anthem_001180088                   Insys_Anthem_001180088
Insys_Anthem_001180093                   Insys_Anthem_001180093
Insys_Anthem_001180094                   Insys_Anthem_001180094
Insys_Anthem_001180098                   Insys_Anthem_001180098
Insys_Anthem_001180099                   Insys_Anthem_001180099
Insys_Anthem_001180103                   Insys_Anthem_001180103
Insys_Anthem_001180105                   Insys_Anthem_001180105
Insys_Anthem_001180106                   Insys_Anthem_001180106
Insys_Anthem_001180108                   Insys_Anthem_001180108
Insys_Anthem_001180109                   Insys_Anthem_001180109
Insys_Anthem_001180110                   Insys_Anthem_001180110
Insys_Anthem_001180112                   Insys_Anthem_001180112
Insys_Anthem_001180114                   Insys_Anthem_001180114
Insys_Anthem_001180115                   Insys_Anthem_001180115
Insys_Anthem_001180116                   Insys_Anthem_001180116
Insys_Anthem_001180117                   Insys_Anthem_001180117
Insys_Anthem_001180118                   Insys_Anthem_001180118
Insys_Anthem_001180124                   Insys_Anthem_001180124
Insys_Anthem_001180125                   Insys_Anthem_001180125
Insys_Anthem_001180126                   Insys_Anthem_001180126
Insys_Anthem_001180127                   Insys_Anthem_001180127
Insys_Anthem_001180128                   Insys_Anthem_001180128
Insys_Anthem_001180134                   Insys_Anthem_001180134
Insys_Anthem_001180135                   Insys_Anthem_001180135
Insys_Anthem_001180136                   Insys_Anthem_001180136
Insys_Anthem_001180137                   Insys_Anthem_001180137
Insys_Anthem_001180140                   Insys_Anthem_001180140
Insys_Anthem_001180141                   Insys_Anthem_001180141
Insys_Anthem_001180142                   Insys_Anthem_001180142
Insys_Anthem_001180144                   Insys_Anthem_001180144
Insys_Anthem_001180145                   Insys_Anthem_001180145
Insys_Anthem_001180146                   Insys_Anthem_001180146
Insys_Anthem_001180147                   Insys_Anthem_001180147
Insys_Anthem_001180149                   Insys_Anthem_001180149
Insys_Anthem_001180150                   Insys_Anthem_001180150
Insys_Anthem_001180151                   Insys_Anthem_001180151
Insys_Anthem_001180152                   Insys_Anthem_001180152

                                                    862
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 864 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180153                   Insys_Anthem_001180153
Insys_Anthem_001180156                   Insys_Anthem_001180156
Insys_Anthem_001180157                   Insys_Anthem_001180157
Insys_Anthem_001180161                   Insys_Anthem_001180161
Insys_Anthem_001180164                   Insys_Anthem_001180164
Insys_Anthem_001180168                   Insys_Anthem_001180168
Insys_Anthem_001180173                   Insys_Anthem_001180173
Insys_Anthem_001180174                   Insys_Anthem_001180174
Insys_Anthem_001180175                   Insys_Anthem_001180175
Insys_Anthem_001180176                   Insys_Anthem_001180176
Insys_Anthem_001180177                   Insys_Anthem_001180177
Insys_Anthem_001180178                   Insys_Anthem_001180178
Insys_Anthem_001180179                   Insys_Anthem_001180179
Insys_Anthem_001180181                   Insys_Anthem_001180181
Insys_Anthem_001180182                   Insys_Anthem_001180182
Insys_Anthem_001180188                   Insys_Anthem_001180188
Insys_Anthem_001180189                   Insys_Anthem_001180189
Insys_Anthem_001180190                   Insys_Anthem_001180190
Insys_Anthem_001180191                   Insys_Anthem_001180191
Insys_Anthem_001180192                   Insys_Anthem_001180192
Insys_Anthem_001180193                   Insys_Anthem_001180193
Insys_Anthem_001180194                   Insys_Anthem_001180194
Insys_Anthem_001180195                   Insys_Anthem_001180195
Insys_Anthem_001180198                   Insys_Anthem_001180198
Insys_Anthem_001180200                   Insys_Anthem_001180200
Insys_Anthem_001180201                   Insys_Anthem_001180201
Insys_Anthem_001180202                   Insys_Anthem_001180202
Insys_Anthem_001180204                   Insys_Anthem_001180204
Insys_Anthem_001180208                   Insys_Anthem_001180208
Insys_Anthem_001180210                   Insys_Anthem_001180210
Insys_Anthem_001180214                   Insys_Anthem_001180214
Insys_Anthem_001180215                   Insys_Anthem_001180215
Insys_Anthem_001180216                   Insys_Anthem_001180216
Insys_Anthem_001180217                   Insys_Anthem_001180217
Insys_Anthem_001180218                   Insys_Anthem_001180218
Insys_Anthem_001180219                   Insys_Anthem_001180219
Insys_Anthem_001180221                   Insys_Anthem_001180221
Insys_Anthem_001180223                   Insys_Anthem_001180223
Insys_Anthem_001180225                   Insys_Anthem_001180225
Insys_Anthem_001180227                   Insys_Anthem_001180227
Insys_Anthem_001180228                   Insys_Anthem_001180228
Insys_Anthem_001180233                   Insys_Anthem_001180233
Insys_Anthem_001180243                   Insys_Anthem_001180243
Insys_Anthem_001180244                   Insys_Anthem_001180244
Insys_Anthem_001180245                   Insys_Anthem_001180245
Insys_Anthem_001180246                   Insys_Anthem_001180246
Insys_Anthem_001180248                   Insys_Anthem_001180248

                                                    863
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 865 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180251                   Insys_Anthem_001180251
Insys_Anthem_001180253                   Insys_Anthem_001180253
Insys_Anthem_001180256                   Insys_Anthem_001180256
Insys_Anthem_001180258                   Insys_Anthem_001180258
Insys_Anthem_001180261                   Insys_Anthem_001180261
Insys_Anthem_001180262                   Insys_Anthem_001180262
Insys_Anthem_001180264                   Insys_Anthem_001180264
Insys_Anthem_001180266                   Insys_Anthem_001180266
Insys_Anthem_001180269                   Insys_Anthem_001180269
Insys_Anthem_001180270                   Insys_Anthem_001180270
Insys_Anthem_001180271                   Insys_Anthem_001180271
Insys_Anthem_001180272                   Insys_Anthem_001180272
Insys_Anthem_001180274                   Insys_Anthem_001180274
Insys_Anthem_001180276                   Insys_Anthem_001180276
Insys_Anthem_001180277                   Insys_Anthem_001180277
Insys_Anthem_001180278                   Insys_Anthem_001180278
Insys_Anthem_001180282                   Insys_Anthem_001180282
Insys_Anthem_001180284                   Insys_Anthem_001180284
Insys_Anthem_001180285                   Insys_Anthem_001180285
Insys_Anthem_001180286                   Insys_Anthem_001180286
Insys_Anthem_001180288                   Insys_Anthem_001180288
Insys_Anthem_001180296                   Insys_Anthem_001180296
Insys_Anthem_001180297                   Insys_Anthem_001180297
Insys_Anthem_001180299                   Insys_Anthem_001180299
Insys_Anthem_001180301                   Insys_Anthem_001180301
Insys_Anthem_001180303                   Insys_Anthem_001180303
Insys_Anthem_001180304                   Insys_Anthem_001180304
Insys_Anthem_001180307                   Insys_Anthem_001180307
Insys_Anthem_001180308                   Insys_Anthem_001180308
Insys_Anthem_001180309                   Insys_Anthem_001180309
Insys_Anthem_001180317                   Insys_Anthem_001180317
Insys_Anthem_001180323                   Insys_Anthem_001180323
Insys_Anthem_001180326                   Insys_Anthem_001180326
Insys_Anthem_001180327                   Insys_Anthem_001180327
Insys_Anthem_001180328                   Insys_Anthem_001180328
Insys_Anthem_001180329                   Insys_Anthem_001180329
Insys_Anthem_001180330                   Insys_Anthem_001180330
Insys_Anthem_001180332                   Insys_Anthem_001180332
Insys_Anthem_001180337                   Insys_Anthem_001180337
Insys_Anthem_001180340                   Insys_Anthem_001180340
Insys_Anthem_001180345                   Insys_Anthem_001180345
Insys_Anthem_001180348                   Insys_Anthem_001180348
Insys_Anthem_001180353                   Insys_Anthem_001180353
Insys_Anthem_001180356                   Insys_Anthem_001180356
Insys_Anthem_001180358                   Insys_Anthem_001180358
Insys_Anthem_001180359                   Insys_Anthem_001180359
Insys_Anthem_001180360                   Insys_Anthem_001180360

                                                    864
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 866 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180368                   Insys_Anthem_001180368
Insys_Anthem_001180369                   Insys_Anthem_001180369
Insys_Anthem_001180372                   Insys_Anthem_001180372
Insys_Anthem_001180373                   Insys_Anthem_001180373
Insys_Anthem_001180376                   Insys_Anthem_001180376
Insys_Anthem_001180377                   Insys_Anthem_001180377
Insys_Anthem_001180380                   Insys_Anthem_001180380
Insys_Anthem_001180383                   Insys_Anthem_001180383
Insys_Anthem_001180384                   Insys_Anthem_001180384
Insys_Anthem_001180388                   Insys_Anthem_001180388
Insys_Anthem_001180389                   Insys_Anthem_001180389
Insys_Anthem_001180390                   Insys_Anthem_001180390
Insys_Anthem_001180392                   Insys_Anthem_001180392
Insys_Anthem_001180399                   Insys_Anthem_001180399
Insys_Anthem_001180402                   Insys_Anthem_001180402
Insys_Anthem_001180403                   Insys_Anthem_001180403
Insys_Anthem_001180408                   Insys_Anthem_001180408
Insys_Anthem_001180411                   Insys_Anthem_001180411
Insys_Anthem_001180419                   Insys_Anthem_001180419
Insys_Anthem_001180425                   Insys_Anthem_001180425
Insys_Anthem_001180428                   Insys_Anthem_001180428
Insys_Anthem_001180429                   Insys_Anthem_001180429
Insys_Anthem_001180430                   Insys_Anthem_001180430
Insys_Anthem_001180432                   Insys_Anthem_001180432
Insys_Anthem_001180433                   Insys_Anthem_001180433
Insys_Anthem_001180434                   Insys_Anthem_001180434
Insys_Anthem_001180435                   Insys_Anthem_001180435
Insys_Anthem_001180439                   Insys_Anthem_001180439
Insys_Anthem_001180445                   Insys_Anthem_001180445
Insys_Anthem_001180446                   Insys_Anthem_001180446
Insys_Anthem_001180447                   Insys_Anthem_001180447
Insys_Anthem_001180448                   Insys_Anthem_001180448
Insys_Anthem_001180449                   Insys_Anthem_001180449
Insys_Anthem_001180451                   Insys_Anthem_001180451
Insys_Anthem_001180452                   Insys_Anthem_001180452
Insys_Anthem_001180453                   Insys_Anthem_001180453
Insys_Anthem_001180454                   Insys_Anthem_001180454
Insys_Anthem_001180456                   Insys_Anthem_001180456
Insys_Anthem_001180459                   Insys_Anthem_001180459
Insys_Anthem_001180461                   Insys_Anthem_001180461
Insys_Anthem_001180471                   Insys_Anthem_001180471
Insys_Anthem_001180473                   Insys_Anthem_001180473
Insys_Anthem_001180477                   Insys_Anthem_001180477
Insys_Anthem_001180479                   Insys_Anthem_001180479
Insys_Anthem_001180482                   Insys_Anthem_001180482
Insys_Anthem_001180483                   Insys_Anthem_001180483
Insys_Anthem_001180492                   Insys_Anthem_001180492

                                                    865
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 867 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180501                   Insys_Anthem_001180501
Insys_Anthem_001180502                   Insys_Anthem_001180502
Insys_Anthem_001180503                   Insys_Anthem_001180503
Insys_Anthem_001180504                   Insys_Anthem_001180504
Insys_Anthem_001180506                   Insys_Anthem_001180506
Insys_Anthem_001180507                   Insys_Anthem_001180507
Insys_Anthem_001180508                   Insys_Anthem_001180508
Insys_Anthem_001180509                   Insys_Anthem_001180509
Insys_Anthem_001180510                   Insys_Anthem_001180510
Insys_Anthem_001180513                   Insys_Anthem_001180513
Insys_Anthem_001180515                   Insys_Anthem_001180515
Insys_Anthem_001180517                   Insys_Anthem_001180517
Insys_Anthem_001180521                   Insys_Anthem_001180521
Insys_Anthem_001180526                   Insys_Anthem_001180526
Insys_Anthem_001180527                   Insys_Anthem_001180527
Insys_Anthem_001180529                   Insys_Anthem_001180529
Insys_Anthem_001180532                   Insys_Anthem_001180532
Insys_Anthem_001180537                   Insys_Anthem_001180537
Insys_Anthem_001180538                   Insys_Anthem_001180538
Insys_Anthem_001180542                   Insys_Anthem_001180542
Insys_Anthem_001180544                   Insys_Anthem_001180544
Insys_Anthem_001180547                   Insys_Anthem_001180547
Insys_Anthem_001180548                   Insys_Anthem_001180548
Insys_Anthem_001180552                   Insys_Anthem_001180552
Insys_Anthem_001180555                   Insys_Anthem_001180555
Insys_Anthem_001180557                   Insys_Anthem_001180557
Insys_Anthem_001180560                   Insys_Anthem_001180560
Insys_Anthem_001180561                   Insys_Anthem_001180561
Insys_Anthem_001180572                   Insys_Anthem_001180572
Insys_Anthem_001180573                   Insys_Anthem_001180573
Insys_Anthem_001180574                   Insys_Anthem_001180574
Insys_Anthem_001180575                   Insys_Anthem_001180575
Insys_Anthem_001180576                   Insys_Anthem_001180576
Insys_Anthem_001180580                   Insys_Anthem_001180580
Insys_Anthem_001180581                   Insys_Anthem_001180581
Insys_Anthem_001180583                   Insys_Anthem_001180583
Insys_Anthem_001180584                   Insys_Anthem_001180584
Insys_Anthem_001180585                   Insys_Anthem_001180585
Insys_Anthem_001180586                   Insys_Anthem_001180586
Insys_Anthem_001180587                   Insys_Anthem_001180587
Insys_Anthem_001180588                   Insys_Anthem_001180588
Insys_Anthem_001180590                   Insys_Anthem_001180590
Insys_Anthem_001180592                   Insys_Anthem_001180592
Insys_Anthem_001180595                   Insys_Anthem_001180595
Insys_Anthem_001180597                   Insys_Anthem_001180597
Insys_Anthem_001180599                   Insys_Anthem_001180599
Insys_Anthem_001180604                   Insys_Anthem_001180604

                                                    866
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 868 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180605                   Insys_Anthem_001180605
Insys_Anthem_001180606                   Insys_Anthem_001180606
Insys_Anthem_001180612                   Insys_Anthem_001180612
Insys_Anthem_001180616                   Insys_Anthem_001180616
Insys_Anthem_001180617                   Insys_Anthem_001180617
Insys_Anthem_001180618                   Insys_Anthem_001180618
Insys_Anthem_001180620                   Insys_Anthem_001180620
Insys_Anthem_001180621                   Insys_Anthem_001180621
Insys_Anthem_001180622                   Insys_Anthem_001180622
Insys_Anthem_001180623                   Insys_Anthem_001180623
Insys_Anthem_001180628                   Insys_Anthem_001180628
Insys_Anthem_001180635                   Insys_Anthem_001180635
Insys_Anthem_001180636                   Insys_Anthem_001180636
Insys_Anthem_001180637                   Insys_Anthem_001180637
Insys_Anthem_001180642                   Insys_Anthem_001180642
Insys_Anthem_001180643                   Insys_Anthem_001180643
Insys_Anthem_001180646                   Insys_Anthem_001180646
Insys_Anthem_001180648                   Insys_Anthem_001180648
Insys_Anthem_001180649                   Insys_Anthem_001180649
Insys_Anthem_001180651                   Insys_Anthem_001180651
Insys_Anthem_001180654                   Insys_Anthem_001180654
Insys_Anthem_001180655                   Insys_Anthem_001180655
Insys_Anthem_001180656                   Insys_Anthem_001180656
Insys_Anthem_001180657                   Insys_Anthem_001180657
Insys_Anthem_001180658                   Insys_Anthem_001180658
Insys_Anthem_001180659                   Insys_Anthem_001180659
Insys_Anthem_001180661                   Insys_Anthem_001180661
Insys_Anthem_001180662                   Insys_Anthem_001180662
Insys_Anthem_001180663                   Insys_Anthem_001180663
Insys_Anthem_001180664                   Insys_Anthem_001180664
Insys_Anthem_001180665                   Insys_Anthem_001180665
Insys_Anthem_001180666                   Insys_Anthem_001180666
Insys_Anthem_001180669                   Insys_Anthem_001180669
Insys_Anthem_001180670                   Insys_Anthem_001180670
Insys_Anthem_001180672                   Insys_Anthem_001180672
Insys_Anthem_001180675                   Insys_Anthem_001180675
Insys_Anthem_001180679                   Insys_Anthem_001180679
Insys_Anthem_001180680                   Insys_Anthem_001180680
Insys_Anthem_001180681                   Insys_Anthem_001180681
Insys_Anthem_001180682                   Insys_Anthem_001180682
Insys_Anthem_001180686                   Insys_Anthem_001180686
Insys_Anthem_001180687                   Insys_Anthem_001180687
Insys_Anthem_001180690                   Insys_Anthem_001180690
Insys_Anthem_001180692                   Insys_Anthem_001180692
Insys_Anthem_001180694                   Insys_Anthem_001180694
Insys_Anthem_001180697                   Insys_Anthem_001180697
Insys_Anthem_001180702                   Insys_Anthem_001180702

                                                    867
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 869 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180703                   Insys_Anthem_001180703
Insys_Anthem_001180706                   Insys_Anthem_001180706
Insys_Anthem_001180709                   Insys_Anthem_001180709
Insys_Anthem_001180710                   Insys_Anthem_001180710
Insys_Anthem_001180713                   Insys_Anthem_001180713
Insys_Anthem_001180715                   Insys_Anthem_001180715
Insys_Anthem_001180716                   Insys_Anthem_001180716
Insys_Anthem_001180718                   Insys_Anthem_001180718
Insys_Anthem_001180719                   Insys_Anthem_001180719
Insys_Anthem_001180721                   Insys_Anthem_001180721
Insys_Anthem_001180722                   Insys_Anthem_001180722
Insys_Anthem_001180723                   Insys_Anthem_001180723
Insys_Anthem_001180729                   Insys_Anthem_001180729
Insys_Anthem_001180730                   Insys_Anthem_001180730
Insys_Anthem_001180733                   Insys_Anthem_001180733
Insys_Anthem_001180735                   Insys_Anthem_001180735
Insys_Anthem_001180736                   Insys_Anthem_001180736
Insys_Anthem_001180737                   Insys_Anthem_001180737
Insys_Anthem_001180740                   Insys_Anthem_001180740
Insys_Anthem_001180742                   Insys_Anthem_001180742
Insys_Anthem_001180754                   Insys_Anthem_001180754
Insys_Anthem_001180755                   Insys_Anthem_001180755
Insys_Anthem_001180759                   Insys_Anthem_001180759
Insys_Anthem_001180760                   Insys_Anthem_001180760
Insys_Anthem_001180762                   Insys_Anthem_001180762
Insys_Anthem_001180763                   Insys_Anthem_001180763
Insys_Anthem_001180764                   Insys_Anthem_001180764
Insys_Anthem_001180766                   Insys_Anthem_001180766
Insys_Anthem_001180773                   Insys_Anthem_001180773
Insys_Anthem_001180774                   Insys_Anthem_001180774
Insys_Anthem_001180777                   Insys_Anthem_001180777
Insys_Anthem_001180779                   Insys_Anthem_001180779
Insys_Anthem_001180782                   Insys_Anthem_001180782
Insys_Anthem_001180783                   Insys_Anthem_001180783
Insys_Anthem_001180787                   Insys_Anthem_001180787
Insys_Anthem_001180788                   Insys_Anthem_001180788
Insys_Anthem_001180789                   Insys_Anthem_001180789
Insys_Anthem_001180791                   Insys_Anthem_001180791
Insys_Anthem_001180794                   Insys_Anthem_001180794
Insys_Anthem_001180795                   Insys_Anthem_001180795
Insys_Anthem_001180796                   Insys_Anthem_001180796
Insys_Anthem_001180800                   Insys_Anthem_001180800
Insys_Anthem_001180802                   Insys_Anthem_001180802
Insys_Anthem_001180803                   Insys_Anthem_001180803
Insys_Anthem_001180805                   Insys_Anthem_001180805
Insys_Anthem_001180806                   Insys_Anthem_001180806
Insys_Anthem_001180807                   Insys_Anthem_001180807

                                                    868
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 870 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180809                   Insys_Anthem_001180809
Insys_Anthem_001180810                   Insys_Anthem_001180810
Insys_Anthem_001180816                   Insys_Anthem_001180816
Insys_Anthem_001180817                   Insys_Anthem_001180817
Insys_Anthem_001180821                   Insys_Anthem_001180821
Insys_Anthem_001180823                   Insys_Anthem_001180823
Insys_Anthem_001180824                   Insys_Anthem_001180824
Insys_Anthem_001180827                   Insys_Anthem_001180827
Insys_Anthem_001180833                   Insys_Anthem_001180833
Insys_Anthem_001180835                   Insys_Anthem_001180835
Insys_Anthem_001180837                   Insys_Anthem_001180837
Insys_Anthem_001180838                   Insys_Anthem_001180838
Insys_Anthem_001180839                   Insys_Anthem_001180839
Insys_Anthem_001180843                   Insys_Anthem_001180843
Insys_Anthem_001180844                   Insys_Anthem_001180844
Insys_Anthem_001180848                   Insys_Anthem_001180848
Insys_Anthem_001180849                   Insys_Anthem_001180849
Insys_Anthem_001180850                   Insys_Anthem_001180850
Insys_Anthem_001180853                   Insys_Anthem_001180853
Insys_Anthem_001180855                   Insys_Anthem_001180855
Insys_Anthem_001180856                   Insys_Anthem_001180856
Insys_Anthem_001180858                   Insys_Anthem_001180858
Insys_Anthem_001180860                   Insys_Anthem_001180860
Insys_Anthem_001180862                   Insys_Anthem_001180862
Insys_Anthem_001180865                   Insys_Anthem_001180865
Insys_Anthem_001180866                   Insys_Anthem_001180866
Insys_Anthem_001180873                   Insys_Anthem_001180873
Insys_Anthem_001180874                   Insys_Anthem_001180874
Insys_Anthem_001180876                   Insys_Anthem_001180876
Insys_Anthem_001180878                   Insys_Anthem_001180878
Insys_Anthem_001180883                   Insys_Anthem_001180883
Insys_Anthem_001180884                   Insys_Anthem_001180884
Insys_Anthem_001180886                   Insys_Anthem_001180886
Insys_Anthem_001180888                   Insys_Anthem_001180888
Insys_Anthem_001180889                   Insys_Anthem_001180889
Insys_Anthem_001180890                   Insys_Anthem_001180890
Insys_Anthem_001180899                   Insys_Anthem_001180899
Insys_Anthem_001180900                   Insys_Anthem_001180900
Insys_Anthem_001180901                   Insys_Anthem_001180901
Insys_Anthem_001180902                   Insys_Anthem_001180902
Insys_Anthem_001180903                   Insys_Anthem_001180903
Insys_Anthem_001180904                   Insys_Anthem_001180904
Insys_Anthem_001180906                   Insys_Anthem_001180906
Insys_Anthem_001180909                   Insys_Anthem_001180909
Insys_Anthem_001180913                   Insys_Anthem_001180913
Insys_Anthem_001180914                   Insys_Anthem_001180914
Insys_Anthem_001180916                   Insys_Anthem_001180916

                                                    869
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 871 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001180917                   Insys_Anthem_001180917
Insys_Anthem_001180918                   Insys_Anthem_001180918
Insys_Anthem_001180922                   Insys_Anthem_001180922
Insys_Anthem_001180924                   Insys_Anthem_001180924
Insys_Anthem_001180925                   Insys_Anthem_001180925
Insys_Anthem_001180927                   Insys_Anthem_001180927
Insys_Anthem_001180928                   Insys_Anthem_001180928
Insys_Anthem_001180931                   Insys_Anthem_001180931
Insys_Anthem_001180932                   Insys_Anthem_001180932
Insys_Anthem_001180935                   Insys_Anthem_001180935
Insys_Anthem_001180936                   Insys_Anthem_001180936
Insys_Anthem_001180939                   Insys_Anthem_001180939
Insys_Anthem_001180940                   Insys_Anthem_001180940
Insys_Anthem_001180942                   Insys_Anthem_001180942
Insys_Anthem_001180944                   Insys_Anthem_001180944
Insys_Anthem_001180945                   Insys_Anthem_001180945
Insys_Anthem_001180949                   Insys_Anthem_001180949
Insys_Anthem_001180950                   Insys_Anthem_001180950
Insys_Anthem_001180951                   Insys_Anthem_001180951
Insys_Anthem_001180952                   Insys_Anthem_001180952
Insys_Anthem_001180959                   Insys_Anthem_001180959
Insys_Anthem_001180960                   Insys_Anthem_001180960
Insys_Anthem_001180961                   Insys_Anthem_001180961
Insys_Anthem_001180966                   Insys_Anthem_001180966
Insys_Anthem_001180967                   Insys_Anthem_001180967
Insys_Anthem_001180970                   Insys_Anthem_001180970
Insys_Anthem_001180971                   Insys_Anthem_001180971
Insys_Anthem_001180978                   Insys_Anthem_001180978
Insys_Anthem_001180979                   Insys_Anthem_001180979
Insys_Anthem_001180980                   Insys_Anthem_001180980
Insys_Anthem_001180981                   Insys_Anthem_001180981
Insys_Anthem_001180982                   Insys_Anthem_001180982
Insys_Anthem_001180984                   Insys_Anthem_001180984
Insys_Anthem_001180985                   Insys_Anthem_001180985
Insys_Anthem_001180986                   Insys_Anthem_001180986
Insys_Anthem_001180991                   Insys_Anthem_001180991
Insys_Anthem_001180992                   Insys_Anthem_001180992
Insys_Anthem_001180993                   Insys_Anthem_001180993
Insys_Anthem_001180997                   Insys_Anthem_001180997
Insys_Anthem_001180998                   Insys_Anthem_001180998
Insys_Anthem_001181001                   Insys_Anthem_001181001
Insys_Anthem_001181005                   Insys_Anthem_001181005
Insys_Anthem_001181007                   Insys_Anthem_001181007
Insys_Anthem_001181010                   Insys_Anthem_001181010
Insys_Anthem_001181012                   Insys_Anthem_001181012
Insys_Anthem_001181013                   Insys_Anthem_001181013
Insys_Anthem_001181014                   Insys_Anthem_001181014

                                                    870
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 872 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181015                   Insys_Anthem_001181015
Insys_Anthem_001181016                   Insys_Anthem_001181016
Insys_Anthem_001181018                   Insys_Anthem_001181018
Insys_Anthem_001181020                   Insys_Anthem_001181020
Insys_Anthem_001181021                   Insys_Anthem_001181021
Insys_Anthem_001181024                   Insys_Anthem_001181024
Insys_Anthem_001181025                   Insys_Anthem_001181025
Insys_Anthem_001181030                   Insys_Anthem_001181030
Insys_Anthem_001181033                   Insys_Anthem_001181033
Insys_Anthem_001181034                   Insys_Anthem_001181034
Insys_Anthem_001181035                   Insys_Anthem_001181035
Insys_Anthem_001181038                   Insys_Anthem_001181038
Insys_Anthem_001181039                   Insys_Anthem_001181039
Insys_Anthem_001181043                   Insys_Anthem_001181043
Insys_Anthem_001181044                   Insys_Anthem_001181044
Insys_Anthem_001181045                   Insys_Anthem_001181045
Insys_Anthem_001181047                   Insys_Anthem_001181047
Insys_Anthem_001181049                   Insys_Anthem_001181049
Insys_Anthem_001181050                   Insys_Anthem_001181050
Insys_Anthem_001181051                   Insys_Anthem_001181051
Insys_Anthem_001181054                   Insys_Anthem_001181054
Insys_Anthem_001181055                   Insys_Anthem_001181055
Insys_Anthem_001181057                   Insys_Anthem_001181057
Insys_Anthem_001181058                   Insys_Anthem_001181058
Insys_Anthem_001181060                   Insys_Anthem_001181060
Insys_Anthem_001181061                   Insys_Anthem_001181061
Insys_Anthem_001181065                   Insys_Anthem_001181065
Insys_Anthem_001181066                   Insys_Anthem_001181066
Insys_Anthem_001181068                   Insys_Anthem_001181068
Insys_Anthem_001181072                   Insys_Anthem_001181072
Insys_Anthem_001181073                   Insys_Anthem_001181073
Insys_Anthem_001181074                   Insys_Anthem_001181074
Insys_Anthem_001181078                   Insys_Anthem_001181078
Insys_Anthem_001181079                   Insys_Anthem_001181079
Insys_Anthem_001181088                   Insys_Anthem_001181088
Insys_Anthem_001181089                   Insys_Anthem_001181089
Insys_Anthem_001181092                   Insys_Anthem_001181092
Insys_Anthem_001181093                   Insys_Anthem_001181093
Insys_Anthem_001181099                   Insys_Anthem_001181099
Insys_Anthem_001181102                   Insys_Anthem_001181102
Insys_Anthem_001181104                   Insys_Anthem_001181104
Insys_Anthem_001181105                   Insys_Anthem_001181105
Insys_Anthem_001181108                   Insys_Anthem_001181108
Insys_Anthem_001181110                   Insys_Anthem_001181110
Insys_Anthem_001181115                   Insys_Anthem_001181115
Insys_Anthem_001181116                   Insys_Anthem_001181116
Insys_Anthem_001181121                   Insys_Anthem_001181121

                                                    871
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 873 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181123                   Insys_Anthem_001181123
Insys_Anthem_001181124                   Insys_Anthem_001181124
Insys_Anthem_001181125                   Insys_Anthem_001181125
Insys_Anthem_001181131                   Insys_Anthem_001181131
Insys_Anthem_001181132                   Insys_Anthem_001181132
Insys_Anthem_001181135                   Insys_Anthem_001181135
Insys_Anthem_001181136                   Insys_Anthem_001181136
Insys_Anthem_001181138                   Insys_Anthem_001181138
Insys_Anthem_001181141                   Insys_Anthem_001181141
Insys_Anthem_001181144                   Insys_Anthem_001181144
Insys_Anthem_001181145                   Insys_Anthem_001181145
Insys_Anthem_001181146                   Insys_Anthem_001181146
Insys_Anthem_001181148                   Insys_Anthem_001181148
Insys_Anthem_001181149                   Insys_Anthem_001181149
Insys_Anthem_001181152                   Insys_Anthem_001181152
Insys_Anthem_001181153                   Insys_Anthem_001181153
Insys_Anthem_001181157                   Insys_Anthem_001181157
Insys_Anthem_001181158                   Insys_Anthem_001181158
Insys_Anthem_001181159                   Insys_Anthem_001181159
Insys_Anthem_001181162                   Insys_Anthem_001181162
Insys_Anthem_001181164                   Insys_Anthem_001181164
Insys_Anthem_001181166                   Insys_Anthem_001181166
Insys_Anthem_001181169                   Insys_Anthem_001181169
Insys_Anthem_001181170                   Insys_Anthem_001181170
Insys_Anthem_001181171                   Insys_Anthem_001181171
Insys_Anthem_001181174                   Insys_Anthem_001181174
Insys_Anthem_001181177                   Insys_Anthem_001181177
Insys_Anthem_001181179                   Insys_Anthem_001181179
Insys_Anthem_001181183                   Insys_Anthem_001181183
Insys_Anthem_001181184                   Insys_Anthem_001181184
Insys_Anthem_001181185                   Insys_Anthem_001181185
Insys_Anthem_001181187                   Insys_Anthem_001181187
Insys_Anthem_001181188                   Insys_Anthem_001181188
Insys_Anthem_001181190                   Insys_Anthem_001181190
Insys_Anthem_001181191                   Insys_Anthem_001181191
Insys_Anthem_001181195                   Insys_Anthem_001181195
Insys_Anthem_001181198                   Insys_Anthem_001181198
Insys_Anthem_001181201                   Insys_Anthem_001181201
Insys_Anthem_001181203                   Insys_Anthem_001181203
Insys_Anthem_001181204                   Insys_Anthem_001181204
Insys_Anthem_001181206                   Insys_Anthem_001181206
Insys_Anthem_001181207                   Insys_Anthem_001181207
Insys_Anthem_001181209                   Insys_Anthem_001181209
Insys_Anthem_001181211                   Insys_Anthem_001181211
Insys_Anthem_001181213                   Insys_Anthem_001181213
Insys_Anthem_001181214                   Insys_Anthem_001181214
Insys_Anthem_001181215                   Insys_Anthem_001181215

                                                    872
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 874 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181217                   Insys_Anthem_001181217
Insys_Anthem_001181218                   Insys_Anthem_001181218
Insys_Anthem_001181219                   Insys_Anthem_001181219
Insys_Anthem_001181224                   Insys_Anthem_001181224
Insys_Anthem_001181227                   Insys_Anthem_001181227
Insys_Anthem_001181229                   Insys_Anthem_001181229
Insys_Anthem_001181233                   Insys_Anthem_001181233
Insys_Anthem_001181234                   Insys_Anthem_001181234
Insys_Anthem_001181235                   Insys_Anthem_001181235
Insys_Anthem_001181236                   Insys_Anthem_001181236
Insys_Anthem_001181237                   Insys_Anthem_001181237
Insys_Anthem_001181239                   Insys_Anthem_001181239
Insys_Anthem_001181242                   Insys_Anthem_001181242
Insys_Anthem_001181243                   Insys_Anthem_001181243
Insys_Anthem_001181245                   Insys_Anthem_001181245
Insys_Anthem_001181246                   Insys_Anthem_001181246
Insys_Anthem_001181249                   Insys_Anthem_001181249
Insys_Anthem_001181250                   Insys_Anthem_001181250
Insys_Anthem_001181251                   Insys_Anthem_001181251
Insys_Anthem_001181252                   Insys_Anthem_001181252
Insys_Anthem_001181254                   Insys_Anthem_001181254
Insys_Anthem_001181259                   Insys_Anthem_001181259
Insys_Anthem_001181261                   Insys_Anthem_001181261
Insys_Anthem_001181262                   Insys_Anthem_001181262
Insys_Anthem_001181264                   Insys_Anthem_001181264
Insys_Anthem_001181267                   Insys_Anthem_001181267
Insys_Anthem_001181268                   Insys_Anthem_001181268
Insys_Anthem_001181269                   Insys_Anthem_001181269
Insys_Anthem_001181270                   Insys_Anthem_001181270
Insys_Anthem_001181271                   Insys_Anthem_001181271
Insys_Anthem_001181272                   Insys_Anthem_001181272
Insys_Anthem_001181273                   Insys_Anthem_001181273
Insys_Anthem_001181274                   Insys_Anthem_001181274
Insys_Anthem_001181275                   Insys_Anthem_001181275
Insys_Anthem_001181277                   Insys_Anthem_001181277
Insys_Anthem_001181280                   Insys_Anthem_001181280
Insys_Anthem_001181282                   Insys_Anthem_001181282
Insys_Anthem_001181283                   Insys_Anthem_001181283
Insys_Anthem_001181284                   Insys_Anthem_001181284
Insys_Anthem_001181286                   Insys_Anthem_001181286
Insys_Anthem_001181288                   Insys_Anthem_001181288
Insys_Anthem_001181289                   Insys_Anthem_001181289
Insys_Anthem_001181290                   Insys_Anthem_001181290
Insys_Anthem_001181291                   Insys_Anthem_001181291
Insys_Anthem_001181292                   Insys_Anthem_001181292
Insys_Anthem_001181293                   Insys_Anthem_001181293
Insys_Anthem_001181294                   Insys_Anthem_001181294

                                                    873
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 875 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181295                   Insys_Anthem_001181295
Insys_Anthem_001181297                   Insys_Anthem_001181297
Insys_Anthem_001181298                   Insys_Anthem_001181298
Insys_Anthem_001181301                   Insys_Anthem_001181301
Insys_Anthem_001181307                   Insys_Anthem_001181307
Insys_Anthem_001181308                   Insys_Anthem_001181308
Insys_Anthem_001181312                   Insys_Anthem_001181312
Insys_Anthem_001181315                   Insys_Anthem_001181315
Insys_Anthem_001181324                   Insys_Anthem_001181324
Insys_Anthem_001181325                   Insys_Anthem_001181325
Insys_Anthem_001181330                   Insys_Anthem_001181330
Insys_Anthem_001181334                   Insys_Anthem_001181334
Insys_Anthem_001181337                   Insys_Anthem_001181337
Insys_Anthem_001181339                   Insys_Anthem_001181339
Insys_Anthem_001181340                   Insys_Anthem_001181340
Insys_Anthem_001181341                   Insys_Anthem_001181341
Insys_Anthem_001181342                   Insys_Anthem_001181342
Insys_Anthem_001181344                   Insys_Anthem_001181344
Insys_Anthem_001181345                   Insys_Anthem_001181345
Insys_Anthem_001181347                   Insys_Anthem_001181347
Insys_Anthem_001181349                   Insys_Anthem_001181349
Insys_Anthem_001181351                   Insys_Anthem_001181351
Insys_Anthem_001181352                   Insys_Anthem_001181352
Insys_Anthem_001181353                   Insys_Anthem_001181353
Insys_Anthem_001181359                   Insys_Anthem_001181359
Insys_Anthem_001181362                   Insys_Anthem_001181362
Insys_Anthem_001181363                   Insys_Anthem_001181363
Insys_Anthem_001181367                   Insys_Anthem_001181367
Insys_Anthem_001181368                   Insys_Anthem_001181368
Insys_Anthem_001181370                   Insys_Anthem_001181370
Insys_Anthem_001181375                   Insys_Anthem_001181375
Insys_Anthem_001181377                   Insys_Anthem_001181377
Insys_Anthem_001181379                   Insys_Anthem_001181379
Insys_Anthem_001181380                   Insys_Anthem_001181380
Insys_Anthem_001181382                   Insys_Anthem_001181382
Insys_Anthem_001181383                   Insys_Anthem_001181383
Insys_Anthem_001181384                   Insys_Anthem_001181384
Insys_Anthem_001181386                   Insys_Anthem_001181386
Insys_Anthem_001181387                   Insys_Anthem_001181387
Insys_Anthem_001181388                   Insys_Anthem_001181388
Insys_Anthem_001181389                   Insys_Anthem_001181389
Insys_Anthem_001181392                   Insys_Anthem_001181392
Insys_Anthem_001181393                   Insys_Anthem_001181393
Insys_Anthem_001181407                   Insys_Anthem_001181407
Insys_Anthem_001181409                   Insys_Anthem_001181409
Insys_Anthem_001181411                   Insys_Anthem_001181411
Insys_Anthem_001181412                   Insys_Anthem_001181412

                                                    874
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 876 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181413                   Insys_Anthem_001181413
Insys_Anthem_001181414                   Insys_Anthem_001181414
Insys_Anthem_001181415                   Insys_Anthem_001181415
Insys_Anthem_001181417                   Insys_Anthem_001181417
Insys_Anthem_001181418                   Insys_Anthem_001181418
Insys_Anthem_001181419                   Insys_Anthem_001181419
Insys_Anthem_001181421                   Insys_Anthem_001181421
Insys_Anthem_001181423                   Insys_Anthem_001181423
Insys_Anthem_001181424                   Insys_Anthem_001181424
Insys_Anthem_001181426                   Insys_Anthem_001181426
Insys_Anthem_001181427                   Insys_Anthem_001181427
Insys_Anthem_001181428                   Insys_Anthem_001181428
Insys_Anthem_001181430                   Insys_Anthem_001181430
Insys_Anthem_001181432                   Insys_Anthem_001181432
Insys_Anthem_001181433                   Insys_Anthem_001181433
Insys_Anthem_001181438                   Insys_Anthem_001181438
Insys_Anthem_001181439                   Insys_Anthem_001181439
Insys_Anthem_001181440                   Insys_Anthem_001181440
Insys_Anthem_001181445                   Insys_Anthem_001181445
Insys_Anthem_001181446                   Insys_Anthem_001181446
Insys_Anthem_001181449                   Insys_Anthem_001181449
Insys_Anthem_001181452                   Insys_Anthem_001181452
Insys_Anthem_001181454                   Insys_Anthem_001181454
Insys_Anthem_001181460                   Insys_Anthem_001181460
Insys_Anthem_001181463                   Insys_Anthem_001181463
Insys_Anthem_001181466                   Insys_Anthem_001181466
Insys_Anthem_001181467                   Insys_Anthem_001181467
Insys_Anthem_001181469                   Insys_Anthem_001181469
Insys_Anthem_001181471                   Insys_Anthem_001181471
Insys_Anthem_001181474                   Insys_Anthem_001181474
Insys_Anthem_001181475                   Insys_Anthem_001181475
Insys_Anthem_001181481                   Insys_Anthem_001181481
Insys_Anthem_001181485                   Insys_Anthem_001181485
Insys_Anthem_001181486                   Insys_Anthem_001181486
Insys_Anthem_001181487                   Insys_Anthem_001181487
Insys_Anthem_001181488                   Insys_Anthem_001181488
Insys_Anthem_001181491                   Insys_Anthem_001181491
Insys_Anthem_001181492                   Insys_Anthem_001181492
Insys_Anthem_001181498                   Insys_Anthem_001181498
Insys_Anthem_001181499                   Insys_Anthem_001181499
Insys_Anthem_001181515                   Insys_Anthem_001181515
Insys_Anthem_001181519                   Insys_Anthem_001181519
Insys_Anthem_001181528                   Insys_Anthem_001181528
Insys_Anthem_001181529                   Insys_Anthem_001181529
Insys_Anthem_001181532                   Insys_Anthem_001181532
Insys_Anthem_001181537                   Insys_Anthem_001181537
Insys_Anthem_001181544                   Insys_Anthem_001181544

                                                    875
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 877 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181545                   Insys_Anthem_001181545
Insys_Anthem_001181549                   Insys_Anthem_001181549
Insys_Anthem_001181561                   Insys_Anthem_001181561
Insys_Anthem_001181562                   Insys_Anthem_001181562
Insys_Anthem_001181564                   Insys_Anthem_001181564
Insys_Anthem_001181565                   Insys_Anthem_001181565
Insys_Anthem_001181566                   Insys_Anthem_001181566
Insys_Anthem_001181568                   Insys_Anthem_001181568
Insys_Anthem_001181569                   Insys_Anthem_001181569
Insys_Anthem_001181576                   Insys_Anthem_001181576
Insys_Anthem_001181582                   Insys_Anthem_001181582
Insys_Anthem_001181591                   Insys_Anthem_001181591
Insys_Anthem_001181592                   Insys_Anthem_001181592
Insys_Anthem_001181593                   Insys_Anthem_001181593
Insys_Anthem_001181594                   Insys_Anthem_001181594
Insys_Anthem_001181596                   Insys_Anthem_001181596
Insys_Anthem_001181598                   Insys_Anthem_001181598
Insys_Anthem_001181599                   Insys_Anthem_001181599
Insys_Anthem_001181602                   Insys_Anthem_001181602
Insys_Anthem_001181604                   Insys_Anthem_001181604
Insys_Anthem_001181605                   Insys_Anthem_001181605
Insys_Anthem_001181606                   Insys_Anthem_001181606
Insys_Anthem_001181609                   Insys_Anthem_001181609
Insys_Anthem_001181615                   Insys_Anthem_001181615
Insys_Anthem_001181617                   Insys_Anthem_001181617
Insys_Anthem_001181623                   Insys_Anthem_001181623
Insys_Anthem_001181626                   Insys_Anthem_001181626
Insys_Anthem_001181627                   Insys_Anthem_001181627
Insys_Anthem_001181635                   Insys_Anthem_001181635
Insys_Anthem_001181638                   Insys_Anthem_001181638
Insys_Anthem_001181640                   Insys_Anthem_001181640
Insys_Anthem_001181645                   Insys_Anthem_001181645
Insys_Anthem_001181647                   Insys_Anthem_001181647
Insys_Anthem_001181648                   Insys_Anthem_001181648
Insys_Anthem_001181655                   Insys_Anthem_001181655
Insys_Anthem_001181657                   Insys_Anthem_001181657
Insys_Anthem_001181660                   Insys_Anthem_001181660
Insys_Anthem_001181663                   Insys_Anthem_001181663
Insys_Anthem_001181666                   Insys_Anthem_001181666
Insys_Anthem_001181667                   Insys_Anthem_001181667
Insys_Anthem_001181668                   Insys_Anthem_001181668
Insys_Anthem_001181674                   Insys_Anthem_001181674
Insys_Anthem_001181682                   Insys_Anthem_001181682
Insys_Anthem_001181685                   Insys_Anthem_001181685
Insys_Anthem_001181687                   Insys_Anthem_001181687
Insys_Anthem_001181688                   Insys_Anthem_001181688
Insys_Anthem_001181690                   Insys_Anthem_001181690

                                                    876
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 878 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181693                   Insys_Anthem_001181693
Insys_Anthem_001181694                   Insys_Anthem_001181694
Insys_Anthem_001181696                   Insys_Anthem_001181696
Insys_Anthem_001181700                   Insys_Anthem_001181700
Insys_Anthem_001181703                   Insys_Anthem_001181703
Insys_Anthem_001181707                   Insys_Anthem_001181707
Insys_Anthem_001181708                   Insys_Anthem_001181708
Insys_Anthem_001181710                   Insys_Anthem_001181710
Insys_Anthem_001181714                   Insys_Anthem_001181714
Insys_Anthem_001181715                   Insys_Anthem_001181715
Insys_Anthem_001181720                   Insys_Anthem_001181720
Insys_Anthem_001181721                   Insys_Anthem_001181721
Insys_Anthem_001181722                   Insys_Anthem_001181722
Insys_Anthem_001181724                   Insys_Anthem_001181724
Insys_Anthem_001181725                   Insys_Anthem_001181725
Insys_Anthem_001181726                   Insys_Anthem_001181726
Insys_Anthem_001181729                   Insys_Anthem_001181729
Insys_Anthem_001181732                   Insys_Anthem_001181732
Insys_Anthem_001181733                   Insys_Anthem_001181733
Insys_Anthem_001181734                   Insys_Anthem_001181734
Insys_Anthem_001181738                   Insys_Anthem_001181738
Insys_Anthem_001181740                   Insys_Anthem_001181740
Insys_Anthem_001181741                   Insys_Anthem_001181741
Insys_Anthem_001181742                   Insys_Anthem_001181742
Insys_Anthem_001181744                   Insys_Anthem_001181744
Insys_Anthem_001181745                   Insys_Anthem_001181745
Insys_Anthem_001181751                   Insys_Anthem_001181751
Insys_Anthem_001181757                   Insys_Anthem_001181757
Insys_Anthem_001181758                   Insys_Anthem_001181758
Insys_Anthem_001181759                   Insys_Anthem_001181759
Insys_Anthem_001181762                   Insys_Anthem_001181762
Insys_Anthem_001181764                   Insys_Anthem_001181764
Insys_Anthem_001181765                   Insys_Anthem_001181765
Insys_Anthem_001181775                   Insys_Anthem_001181775
Insys_Anthem_001181776                   Insys_Anthem_001181776
Insys_Anthem_001181778                   Insys_Anthem_001181778
Insys_Anthem_001181779                   Insys_Anthem_001181779
Insys_Anthem_001181780                   Insys_Anthem_001181780
Insys_Anthem_001181781                   Insys_Anthem_001181781
Insys_Anthem_001181790                   Insys_Anthem_001181790
Insys_Anthem_001181800                   Insys_Anthem_001181800
Insys_Anthem_001181806                   Insys_Anthem_001181806
Insys_Anthem_001181821                   Insys_Anthem_001181821
Insys_Anthem_001181823                   Insys_Anthem_001181823
Insys_Anthem_001181826                   Insys_Anthem_001181826
Insys_Anthem_001181828                   Insys_Anthem_001181828
Insys_Anthem_001181831                   Insys_Anthem_001181831

                                                    877
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 879 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181837                   Insys_Anthem_001181837
Insys_Anthem_001181838                   Insys_Anthem_001181838
Insys_Anthem_001181840                   Insys_Anthem_001181840
Insys_Anthem_001181841                   Insys_Anthem_001181841
Insys_Anthem_001181847                   Insys_Anthem_001181847
Insys_Anthem_001181849                   Insys_Anthem_001181849
Insys_Anthem_001181854                   Insys_Anthem_001181854
Insys_Anthem_001181855                   Insys_Anthem_001181855
Insys_Anthem_001181857                   Insys_Anthem_001181857
Insys_Anthem_001181862                   Insys_Anthem_001181862
Insys_Anthem_001181864                   Insys_Anthem_001181864
Insys_Anthem_001181869                   Insys_Anthem_001181869
Insys_Anthem_001181872                   Insys_Anthem_001181872
Insys_Anthem_001181875                   Insys_Anthem_001181875
Insys_Anthem_001181878                   Insys_Anthem_001181878
Insys_Anthem_001181880                   Insys_Anthem_001181880
Insys_Anthem_001181884                   Insys_Anthem_001181884
Insys_Anthem_001181887                   Insys_Anthem_001181887
Insys_Anthem_001181888                   Insys_Anthem_001181888
Insys_Anthem_001181890                   Insys_Anthem_001181890
Insys_Anthem_001181891                   Insys_Anthem_001181891
Insys_Anthem_001181901                   Insys_Anthem_001181901
Insys_Anthem_001181903                   Insys_Anthem_001181903
Insys_Anthem_001181907                   Insys_Anthem_001181907
Insys_Anthem_001181908                   Insys_Anthem_001181908
Insys_Anthem_001181914                   Insys_Anthem_001181914
Insys_Anthem_001181916                   Insys_Anthem_001181916
Insys_Anthem_001181918                   Insys_Anthem_001181918
Insys_Anthem_001181919                   Insys_Anthem_001181919
Insys_Anthem_001181923                   Insys_Anthem_001181923
Insys_Anthem_001181925                   Insys_Anthem_001181925
Insys_Anthem_001181930                   Insys_Anthem_001181930
Insys_Anthem_001181932                   Insys_Anthem_001181932
Insys_Anthem_001181933                   Insys_Anthem_001181933
Insys_Anthem_001181951                   Insys_Anthem_001181951
Insys_Anthem_001181954                   Insys_Anthem_001181954
Insys_Anthem_001181957                   Insys_Anthem_001181957
Insys_Anthem_001181960                   Insys_Anthem_001181960
Insys_Anthem_001181964                   Insys_Anthem_001181964
Insys_Anthem_001181969                   Insys_Anthem_001181969
Insys_Anthem_001181970                   Insys_Anthem_001181970
Insys_Anthem_001181971                   Insys_Anthem_001181971
Insys_Anthem_001181975                   Insys_Anthem_001181975
Insys_Anthem_001181976                   Insys_Anthem_001181976
Insys_Anthem_001181977                   Insys_Anthem_001181977
Insys_Anthem_001181979                   Insys_Anthem_001181979
Insys_Anthem_001181982                   Insys_Anthem_001181982

                                                    878
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 880 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001181985                   Insys_Anthem_001181985
Insys_Anthem_001181987                   Insys_Anthem_001181987
Insys_Anthem_001181990                   Insys_Anthem_001181990
Insys_Anthem_001181992                   Insys_Anthem_001181992
Insys_Anthem_001181993                   Insys_Anthem_001181993
Insys_Anthem_001181996                   Insys_Anthem_001181996
Insys_Anthem_001181997                   Insys_Anthem_001181997
Insys_Anthem_001182000                   Insys_Anthem_001182000
Insys_Anthem_001182001                   Insys_Anthem_001182001
Insys_Anthem_001182002                   Insys_Anthem_001182002
Insys_Anthem_001182003                   Insys_Anthem_001182003
Insys_Anthem_001182009                   Insys_Anthem_001182009
Insys_Anthem_001182012                   Insys_Anthem_001182012
Insys_Anthem_001182014                   Insys_Anthem_001182014
Insys_Anthem_001182015                   Insys_Anthem_001182015
Insys_Anthem_001182017                   Insys_Anthem_001182017
Insys_Anthem_001182020                   Insys_Anthem_001182020
Insys_Anthem_001182024                   Insys_Anthem_001182024
Insys_Anthem_001182027                   Insys_Anthem_001182027
Insys_Anthem_001182029                   Insys_Anthem_001182029
Insys_Anthem_001182030                   Insys_Anthem_001182030
Insys_Anthem_001182035                   Insys_Anthem_001182035
Insys_Anthem_001182036                   Insys_Anthem_001182036
Insys_Anthem_001182037                   Insys_Anthem_001182037
Insys_Anthem_001182038                   Insys_Anthem_001182038
Insys_Anthem_001182039                   Insys_Anthem_001182039
Insys_Anthem_001182044                   Insys_Anthem_001182044
Insys_Anthem_001182045                   Insys_Anthem_001182045
Insys_Anthem_001182050                   Insys_Anthem_001182050
Insys_Anthem_001182053                   Insys_Anthem_001182053
Insys_Anthem_001182060                   Insys_Anthem_001182060
Insys_Anthem_001182066                   Insys_Anthem_001182066
Insys_Anthem_001182067                   Insys_Anthem_001182067
Insys_Anthem_001182078                   Insys_Anthem_001182078
Insys_Anthem_001182080                   Insys_Anthem_001182080
Insys_Anthem_001182083                   Insys_Anthem_001182083
Insys_Anthem_001182087                   Insys_Anthem_001182087
Insys_Anthem_001182097                   Insys_Anthem_001182097
Insys_Anthem_001182099                   Insys_Anthem_001182099
Insys_Anthem_001182106                   Insys_Anthem_001182106
Insys_Anthem_001182108                   Insys_Anthem_001182108
Insys_Anthem_001182111                   Insys_Anthem_001182111
Insys_Anthem_001182112                   Insys_Anthem_001182112
Insys_Anthem_001182125                   Insys_Anthem_001182125
Insys_Anthem_001182130                   Insys_Anthem_001182130
Insys_Anthem_001182132                   Insys_Anthem_001182132
Insys_Anthem_001182135                   Insys_Anthem_001182135

                                                    879
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 881 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182138                   Insys_Anthem_001182138
Insys_Anthem_001182139                   Insys_Anthem_001182139
Insys_Anthem_001182141                   Insys_Anthem_001182141
Insys_Anthem_001182142                   Insys_Anthem_001182142
Insys_Anthem_001182144                   Insys_Anthem_001182144
Insys_Anthem_001182145                   Insys_Anthem_001182145
Insys_Anthem_001182146                   Insys_Anthem_001182146
Insys_Anthem_001182148                   Insys_Anthem_001182148
Insys_Anthem_001182150                   Insys_Anthem_001182150
Insys_Anthem_001182153                   Insys_Anthem_001182153
Insys_Anthem_001182154                   Insys_Anthem_001182154
Insys_Anthem_001182160                   Insys_Anthem_001182160
Insys_Anthem_001182165                   Insys_Anthem_001182165
Insys_Anthem_001182166                   Insys_Anthem_001182166
Insys_Anthem_001182167                   Insys_Anthem_001182167
Insys_Anthem_001182168                   Insys_Anthem_001182168
Insys_Anthem_001182169                   Insys_Anthem_001182169
Insys_Anthem_001182170                   Insys_Anthem_001182170
Insys_Anthem_001182171                   Insys_Anthem_001182171
Insys_Anthem_001182174                   Insys_Anthem_001182174
Insys_Anthem_001182176                   Insys_Anthem_001182176
Insys_Anthem_001182181                   Insys_Anthem_001182181
Insys_Anthem_001182184                   Insys_Anthem_001182184
Insys_Anthem_001182185                   Insys_Anthem_001182185
Insys_Anthem_001182200                   Insys_Anthem_001182200
Insys_Anthem_001182204                   Insys_Anthem_001182204
Insys_Anthem_001182213                   Insys_Anthem_001182213
Insys_Anthem_001182221                   Insys_Anthem_001182221
Insys_Anthem_001182223                   Insys_Anthem_001182223
Insys_Anthem_001182224                   Insys_Anthem_001182224
Insys_Anthem_001182226                   Insys_Anthem_001182226
Insys_Anthem_001182227                   Insys_Anthem_001182227
Insys_Anthem_001182228                   Insys_Anthem_001182228
Insys_Anthem_001182229                   Insys_Anthem_001182229
Insys_Anthem_001182231                   Insys_Anthem_001182231
Insys_Anthem_001182232                   Insys_Anthem_001182232
Insys_Anthem_001182233                   Insys_Anthem_001182233
Insys_Anthem_001182235                   Insys_Anthem_001182235
Insys_Anthem_001182236                   Insys_Anthem_001182236
Insys_Anthem_001182237                   Insys_Anthem_001182237
Insys_Anthem_001182249                   Insys_Anthem_001182249
Insys_Anthem_001182250                   Insys_Anthem_001182250
Insys_Anthem_001182252                   Insys_Anthem_001182252
Insys_Anthem_001182255                   Insys_Anthem_001182255
Insys_Anthem_001182256                   Insys_Anthem_001182256
Insys_Anthem_001182258                   Insys_Anthem_001182258
Insys_Anthem_001182259                   Insys_Anthem_001182259

                                                    880
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 882 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182263                   Insys_Anthem_001182263
Insys_Anthem_001182264                   Insys_Anthem_001182264
Insys_Anthem_001182265                   Insys_Anthem_001182265
Insys_Anthem_001182270                   Insys_Anthem_001182270
Insys_Anthem_001182271                   Insys_Anthem_001182271
Insys_Anthem_001182275                   Insys_Anthem_001182275
Insys_Anthem_001182277                   Insys_Anthem_001182277
Insys_Anthem_001182279                   Insys_Anthem_001182279
Insys_Anthem_001182282                   Insys_Anthem_001182282
Insys_Anthem_001182283                   Insys_Anthem_001182283
Insys_Anthem_001182285                   Insys_Anthem_001182285
Insys_Anthem_001182286                   Insys_Anthem_001182286
Insys_Anthem_001182290                   Insys_Anthem_001182290
Insys_Anthem_001182295                   Insys_Anthem_001182295
Insys_Anthem_001182301                   Insys_Anthem_001182301
Insys_Anthem_001182304                   Insys_Anthem_001182304
Insys_Anthem_001182308                   Insys_Anthem_001182308
Insys_Anthem_001182309                   Insys_Anthem_001182309
Insys_Anthem_001182311                   Insys_Anthem_001182311
Insys_Anthem_001182318                   Insys_Anthem_001182318
Insys_Anthem_001182319                   Insys_Anthem_001182319
Insys_Anthem_001182328                   Insys_Anthem_001182328
Insys_Anthem_001182330                   Insys_Anthem_001182330
Insys_Anthem_001182332                   Insys_Anthem_001182332
Insys_Anthem_001182337                   Insys_Anthem_001182337
Insys_Anthem_001182339                   Insys_Anthem_001182339
Insys_Anthem_001182340                   Insys_Anthem_001182340
Insys_Anthem_001182341                   Insys_Anthem_001182341
Insys_Anthem_001182342                   Insys_Anthem_001182342
Insys_Anthem_001182345                   Insys_Anthem_001182345
Insys_Anthem_001182350                   Insys_Anthem_001182350
Insys_Anthem_001182352                   Insys_Anthem_001182352
Insys_Anthem_001182353                   Insys_Anthem_001182353
Insys_Anthem_001182357                   Insys_Anthem_001182357
Insys_Anthem_001182361                   Insys_Anthem_001182361
Insys_Anthem_001182366                   Insys_Anthem_001182366
Insys_Anthem_001182367                   Insys_Anthem_001182367
Insys_Anthem_001182368                   Insys_Anthem_001182368
Insys_Anthem_001182370                   Insys_Anthem_001182370
Insys_Anthem_001182372                   Insys_Anthem_001182372
Insys_Anthem_001182377                   Insys_Anthem_001182377
Insys_Anthem_001182378                   Insys_Anthem_001182378
Insys_Anthem_001182383                   Insys_Anthem_001182383
Insys_Anthem_001182385                   Insys_Anthem_001182385
Insys_Anthem_001182388                   Insys_Anthem_001182388
Insys_Anthem_001182389                   Insys_Anthem_001182389
Insys_Anthem_001182393                   Insys_Anthem_001182393

                                                    881
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 883 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182395                   Insys_Anthem_001182395
Insys_Anthem_001182396                   Insys_Anthem_001182396
Insys_Anthem_001182404                   Insys_Anthem_001182404
Insys_Anthem_001182409                   Insys_Anthem_001182409
Insys_Anthem_001182410                   Insys_Anthem_001182410
Insys_Anthem_001182412                   Insys_Anthem_001182412
Insys_Anthem_001182418                   Insys_Anthem_001182418
Insys_Anthem_001182419                   Insys_Anthem_001182419
Insys_Anthem_001182423                   Insys_Anthem_001182423
Insys_Anthem_001182424                   Insys_Anthem_001182424
Insys_Anthem_001182430                   Insys_Anthem_001182430
Insys_Anthem_001182431                   Insys_Anthem_001182431
Insys_Anthem_001182432                   Insys_Anthem_001182432
Insys_Anthem_001182433                   Insys_Anthem_001182433
Insys_Anthem_001182434                   Insys_Anthem_001182434
Insys_Anthem_001182438                   Insys_Anthem_001182438
Insys_Anthem_001182439                   Insys_Anthem_001182439
Insys_Anthem_001182441                   Insys_Anthem_001182441
Insys_Anthem_001182442                   Insys_Anthem_001182442
Insys_Anthem_001182443                   Insys_Anthem_001182443
Insys_Anthem_001182446                   Insys_Anthem_001182446
Insys_Anthem_001182449                   Insys_Anthem_001182449
Insys_Anthem_001182450                   Insys_Anthem_001182450
Insys_Anthem_001182451                   Insys_Anthem_001182451
Insys_Anthem_001182452                   Insys_Anthem_001182452
Insys_Anthem_001182454                   Insys_Anthem_001182454
Insys_Anthem_001182458                   Insys_Anthem_001182458
Insys_Anthem_001182459                   Insys_Anthem_001182459
Insys_Anthem_001182462                   Insys_Anthem_001182462
Insys_Anthem_001182463                   Insys_Anthem_001182463
Insys_Anthem_001182464                   Insys_Anthem_001182464
Insys_Anthem_001182465                   Insys_Anthem_001182465
Insys_Anthem_001182467                   Insys_Anthem_001182467
Insys_Anthem_001182478                   Insys_Anthem_001182478
Insys_Anthem_001182479                   Insys_Anthem_001182479
Insys_Anthem_001182480                   Insys_Anthem_001182480
Insys_Anthem_001182481                   Insys_Anthem_001182481
Insys_Anthem_001182482                   Insys_Anthem_001182482
Insys_Anthem_001182483                   Insys_Anthem_001182483
Insys_Anthem_001182484                   Insys_Anthem_001182484
Insys_Anthem_001182485                   Insys_Anthem_001182485
Insys_Anthem_001182491                   Insys_Anthem_001182491
Insys_Anthem_001182508                   Insys_Anthem_001182508
Insys_Anthem_001182509                   Insys_Anthem_001182509
Insys_Anthem_001182515                   Insys_Anthem_001182515
Insys_Anthem_001182517                   Insys_Anthem_001182517
Insys_Anthem_001182520                   Insys_Anthem_001182520

                                                    882
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 884 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182523                   Insys_Anthem_001182523
Insys_Anthem_001182524                   Insys_Anthem_001182524
Insys_Anthem_001182525                   Insys_Anthem_001182525
Insys_Anthem_001182533                   Insys_Anthem_001182533
Insys_Anthem_001182535                   Insys_Anthem_001182535
Insys_Anthem_001182538                   Insys_Anthem_001182538
Insys_Anthem_001182540                   Insys_Anthem_001182540
Insys_Anthem_001182542                   Insys_Anthem_001182542
Insys_Anthem_001182550                   Insys_Anthem_001182550
Insys_Anthem_001182555                   Insys_Anthem_001182555
Insys_Anthem_001182559                   Insys_Anthem_001182559
Insys_Anthem_001182560                   Insys_Anthem_001182560
Insys_Anthem_001182566                   Insys_Anthem_001182566
Insys_Anthem_001182578                   Insys_Anthem_001182578
Insys_Anthem_001182586                   Insys_Anthem_001182586
Insys_Anthem_001182589                   Insys_Anthem_001182589
Insys_Anthem_001182595                   Insys_Anthem_001182595
Insys_Anthem_001182598                   Insys_Anthem_001182598
Insys_Anthem_001182601                   Insys_Anthem_001182601
Insys_Anthem_001182603                   Insys_Anthem_001182603
Insys_Anthem_001182604                   Insys_Anthem_001182604
Insys_Anthem_001182605                   Insys_Anthem_001182605
Insys_Anthem_001182607                   Insys_Anthem_001182607
Insys_Anthem_001182611                   Insys_Anthem_001182611
Insys_Anthem_001182619                   Insys_Anthem_001182619
Insys_Anthem_001182620                   Insys_Anthem_001182620
Insys_Anthem_001182622                   Insys_Anthem_001182622
Insys_Anthem_001182624                   Insys_Anthem_001182624
Insys_Anthem_001182625                   Insys_Anthem_001182625
Insys_Anthem_001182630                   Insys_Anthem_001182630
Insys_Anthem_001182631                   Insys_Anthem_001182631
Insys_Anthem_001182635                   Insys_Anthem_001182635
Insys_Anthem_001182638                   Insys_Anthem_001182638
Insys_Anthem_001182643                   Insys_Anthem_001182643
Insys_Anthem_001182645                   Insys_Anthem_001182645
Insys_Anthem_001182648                   Insys_Anthem_001182648
Insys_Anthem_001182649                   Insys_Anthem_001182649
Insys_Anthem_001182650                   Insys_Anthem_001182650
Insys_Anthem_001182651                   Insys_Anthem_001182651
Insys_Anthem_001182652                   Insys_Anthem_001182652
Insys_Anthem_001182654                   Insys_Anthem_001182654
Insys_Anthem_001182657                   Insys_Anthem_001182657
Insys_Anthem_001182659                   Insys_Anthem_001182659
Insys_Anthem_001182660                   Insys_Anthem_001182660
Insys_Anthem_001182663                   Insys_Anthem_001182663
Insys_Anthem_001182667                   Insys_Anthem_001182667
Insys_Anthem_001182668                   Insys_Anthem_001182668

                                                    883
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 885 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182669                   Insys_Anthem_001182669
Insys_Anthem_001182671                   Insys_Anthem_001182671
Insys_Anthem_001182676                   Insys_Anthem_001182676
Insys_Anthem_001182677                   Insys_Anthem_001182677
Insys_Anthem_001182680                   Insys_Anthem_001182680
Insys_Anthem_001182682                   Insys_Anthem_001182682
Insys_Anthem_001182687                   Insys_Anthem_001182687
Insys_Anthem_001182688                   Insys_Anthem_001182688
Insys_Anthem_001182693                   Insys_Anthem_001182693
Insys_Anthem_001182701                   Insys_Anthem_001182701
Insys_Anthem_001182704                   Insys_Anthem_001182704
Insys_Anthem_001182712                   Insys_Anthem_001182712
Insys_Anthem_001182713                   Insys_Anthem_001182713
Insys_Anthem_001182715                   Insys_Anthem_001182715
Insys_Anthem_001182717                   Insys_Anthem_001182717
Insys_Anthem_001182721                   Insys_Anthem_001182721
Insys_Anthem_001182728                   Insys_Anthem_001182728
Insys_Anthem_001182730                   Insys_Anthem_001182730
Insys_Anthem_001182733                   Insys_Anthem_001182733
Insys_Anthem_001182750                   Insys_Anthem_001182750
Insys_Anthem_001182757                   Insys_Anthem_001182757
Insys_Anthem_001182759                   Insys_Anthem_001182759
Insys_Anthem_001182763                   Insys_Anthem_001182763
Insys_Anthem_001182768                   Insys_Anthem_001182768
Insys_Anthem_001182770                   Insys_Anthem_001182770
Insys_Anthem_001182771                   Insys_Anthem_001182771
Insys_Anthem_001182775                   Insys_Anthem_001182775
Insys_Anthem_001182783                   Insys_Anthem_001182783
Insys_Anthem_001182784                   Insys_Anthem_001182784
Insys_Anthem_001182786                   Insys_Anthem_001182786
Insys_Anthem_001182787                   Insys_Anthem_001182787
Insys_Anthem_001182788                   Insys_Anthem_001182788
Insys_Anthem_001182789                   Insys_Anthem_001182789
Insys_Anthem_001182790                   Insys_Anthem_001182790
Insys_Anthem_001182791                   Insys_Anthem_001182791
Insys_Anthem_001182792                   Insys_Anthem_001182792
Insys_Anthem_001182793                   Insys_Anthem_001182793
Insys_Anthem_001182796                   Insys_Anthem_001182796
Insys_Anthem_001182798                   Insys_Anthem_001182798
Insys_Anthem_001182799                   Insys_Anthem_001182799
Insys_Anthem_001182802                   Insys_Anthem_001182802
Insys_Anthem_001182805                   Insys_Anthem_001182805
Insys_Anthem_001182810                   Insys_Anthem_001182810
Insys_Anthem_001182811                   Insys_Anthem_001182811
Insys_Anthem_001182812                   Insys_Anthem_001182812
Insys_Anthem_001182814                   Insys_Anthem_001182814
Insys_Anthem_001182817                   Insys_Anthem_001182817

                                                    884
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 886 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182820                   Insys_Anthem_001182820
Insys_Anthem_001182821                   Insys_Anthem_001182821
Insys_Anthem_001182825                   Insys_Anthem_001182825
Insys_Anthem_001182828                   Insys_Anthem_001182828
Insys_Anthem_001182829                   Insys_Anthem_001182829
Insys_Anthem_001182832                   Insys_Anthem_001182832
Insys_Anthem_001182833                   Insys_Anthem_001182833
Insys_Anthem_001182839                   Insys_Anthem_001182839
Insys_Anthem_001182843                   Insys_Anthem_001182843
Insys_Anthem_001182844                   Insys_Anthem_001182844
Insys_Anthem_001182845                   Insys_Anthem_001182845
Insys_Anthem_001182853                   Insys_Anthem_001182853
Insys_Anthem_001182855                   Insys_Anthem_001182855
Insys_Anthem_001182859                   Insys_Anthem_001182859
Insys_Anthem_001182860                   Insys_Anthem_001182860
Insys_Anthem_001182861                   Insys_Anthem_001182861
Insys_Anthem_001182862                   Insys_Anthem_001182862
Insys_Anthem_001182863                   Insys_Anthem_001182863
Insys_Anthem_001182870                   Insys_Anthem_001182870
Insys_Anthem_001182873                   Insys_Anthem_001182873
Insys_Anthem_001182877                   Insys_Anthem_001182877
Insys_Anthem_001182879                   Insys_Anthem_001182879
Insys_Anthem_001182880                   Insys_Anthem_001182880
Insys_Anthem_001182881                   Insys_Anthem_001182881
Insys_Anthem_001182882                   Insys_Anthem_001182882
Insys_Anthem_001182890                   Insys_Anthem_001182890
Insys_Anthem_001182891                   Insys_Anthem_001182891
Insys_Anthem_001182897                   Insys_Anthem_001182897
Insys_Anthem_001182901                   Insys_Anthem_001182901
Insys_Anthem_001182902                   Insys_Anthem_001182902
Insys_Anthem_001182904                   Insys_Anthem_001182904
Insys_Anthem_001182913                   Insys_Anthem_001182913
Insys_Anthem_001182916                   Insys_Anthem_001182916
Insys_Anthem_001182918                   Insys_Anthem_001182918
Insys_Anthem_001182920                   Insys_Anthem_001182920
Insys_Anthem_001182922                   Insys_Anthem_001182922
Insys_Anthem_001182924                   Insys_Anthem_001182924
Insys_Anthem_001182929                   Insys_Anthem_001182929
Insys_Anthem_001182930                   Insys_Anthem_001182930
Insys_Anthem_001182931                   Insys_Anthem_001182931
Insys_Anthem_001182940                   Insys_Anthem_001182940
Insys_Anthem_001182944                   Insys_Anthem_001182944
Insys_Anthem_001182945                   Insys_Anthem_001182945
Insys_Anthem_001182955                   Insys_Anthem_001182955
Insys_Anthem_001182957                   Insys_Anthem_001182957
Insys_Anthem_001182958                   Insys_Anthem_001182958
Insys_Anthem_001182960                   Insys_Anthem_001182960

                                                    885
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 887 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001182961                   Insys_Anthem_001182961
Insys_Anthem_001182962                   Insys_Anthem_001182962
Insys_Anthem_001182963                   Insys_Anthem_001182963
Insys_Anthem_001182964                   Insys_Anthem_001182964
Insys_Anthem_001182965                   Insys_Anthem_001182965
Insys_Anthem_001182967                   Insys_Anthem_001182967
Insys_Anthem_001182972                   Insys_Anthem_001182972
Insys_Anthem_001182973                   Insys_Anthem_001182973
Insys_Anthem_001182975                   Insys_Anthem_001182975
Insys_Anthem_001182978                   Insys_Anthem_001182978
Insys_Anthem_001182979                   Insys_Anthem_001182979
Insys_Anthem_001182981                   Insys_Anthem_001182981
Insys_Anthem_001182982                   Insys_Anthem_001182982
Insys_Anthem_001182983                   Insys_Anthem_001182983
Insys_Anthem_001182987                   Insys_Anthem_001182987
Insys_Anthem_001182989                   Insys_Anthem_001182989
Insys_Anthem_001182990                   Insys_Anthem_001182990
Insys_Anthem_001182991                   Insys_Anthem_001182991
Insys_Anthem_001182992                   Insys_Anthem_001182992
Insys_Anthem_001182993                   Insys_Anthem_001182993
Insys_Anthem_001182994                   Insys_Anthem_001182994
Insys_Anthem_001182995                   Insys_Anthem_001182995
Insys_Anthem_001182997                   Insys_Anthem_001182997
Insys_Anthem_001182998                   Insys_Anthem_001182998
Insys_Anthem_001183006                   Insys_Anthem_001183006
Insys_Anthem_001183012                   Insys_Anthem_001183012
Insys_Anthem_001183018                   Insys_Anthem_001183018
Insys_Anthem_001183021                   Insys_Anthem_001183021
Insys_Anthem_001183022                   Insys_Anthem_001183022
Insys_Anthem_001183023                   Insys_Anthem_001183023
Insys_Anthem_001183026                   Insys_Anthem_001183026
Insys_Anthem_001183035                   Insys_Anthem_001183035
Insys_Anthem_001183042                   Insys_Anthem_001183042
Insys_Anthem_001183050                   Insys_Anthem_001183050
Insys_Anthem_001183055                   Insys_Anthem_001183055
Insys_Anthem_001183056                   Insys_Anthem_001183056
Insys_Anthem_001183058                   Insys_Anthem_001183058
Insys_Anthem_001183059                   Insys_Anthem_001183059
Insys_Anthem_001183061                   Insys_Anthem_001183061
Insys_Anthem_001183065                   Insys_Anthem_001183065
Insys_Anthem_001183066                   Insys_Anthem_001183066
Insys_Anthem_001183070                   Insys_Anthem_001183070
Insys_Anthem_001183072                   Insys_Anthem_001183072
Insys_Anthem_001183073                   Insys_Anthem_001183073
Insys_Anthem_001183079                   Insys_Anthem_001183079
Insys_Anthem_001183082                   Insys_Anthem_001183082
Insys_Anthem_001183089                   Insys_Anthem_001183089

                                                    886
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 888 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183090                   Insys_Anthem_001183090
Insys_Anthem_001183091                   Insys_Anthem_001183091
Insys_Anthem_001183096                   Insys_Anthem_001183096
Insys_Anthem_001183101                   Insys_Anthem_001183101
Insys_Anthem_001183103                   Insys_Anthem_001183103
Insys_Anthem_001183104                   Insys_Anthem_001183104
Insys_Anthem_001183106                   Insys_Anthem_001183106
Insys_Anthem_001183110                   Insys_Anthem_001183110
Insys_Anthem_001183112                   Insys_Anthem_001183112
Insys_Anthem_001183117                   Insys_Anthem_001183117
Insys_Anthem_001183122                   Insys_Anthem_001183122
Insys_Anthem_001183123                   Insys_Anthem_001183123
Insys_Anthem_001183125                   Insys_Anthem_001183125
Insys_Anthem_001183129                   Insys_Anthem_001183129
Insys_Anthem_001183134                   Insys_Anthem_001183134
Insys_Anthem_001183136                   Insys_Anthem_001183136
Insys_Anthem_001183140                   Insys_Anthem_001183140
Insys_Anthem_001183141                   Insys_Anthem_001183141
Insys_Anthem_001183145                   Insys_Anthem_001183145
Insys_Anthem_001183152                   Insys_Anthem_001183152
Insys_Anthem_001183154                   Insys_Anthem_001183154
Insys_Anthem_001183162                   Insys_Anthem_001183162
Insys_Anthem_001183164                   Insys_Anthem_001183164
Insys_Anthem_001183165                   Insys_Anthem_001183165
Insys_Anthem_001183166                   Insys_Anthem_001183166
Insys_Anthem_001183171                   Insys_Anthem_001183171
Insys_Anthem_001183174                   Insys_Anthem_001183174
Insys_Anthem_001183175                   Insys_Anthem_001183175
Insys_Anthem_001183184                   Insys_Anthem_001183184
Insys_Anthem_001183186                   Insys_Anthem_001183186
Insys_Anthem_001183187                   Insys_Anthem_001183187
Insys_Anthem_001183189                   Insys_Anthem_001183189
Insys_Anthem_001183195                   Insys_Anthem_001183195
Insys_Anthem_001183196                   Insys_Anthem_001183196
Insys_Anthem_001183204                   Insys_Anthem_001183204
Insys_Anthem_001183205                   Insys_Anthem_001183205
Insys_Anthem_001183206                   Insys_Anthem_001183206
Insys_Anthem_001183207                   Insys_Anthem_001183207
Insys_Anthem_001183210                   Insys_Anthem_001183210
Insys_Anthem_001183213                   Insys_Anthem_001183213
Insys_Anthem_001183216                   Insys_Anthem_001183216
Insys_Anthem_001183220                   Insys_Anthem_001183220
Insys_Anthem_001183221                   Insys_Anthem_001183221
Insys_Anthem_001183224                   Insys_Anthem_001183224
Insys_Anthem_001183225                   Insys_Anthem_001183225
Insys_Anthem_001183228                   Insys_Anthem_001183228
Insys_Anthem_001183229                   Insys_Anthem_001183229

                                                    887
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 889 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183230                   Insys_Anthem_001183230
Insys_Anthem_001183231                   Insys_Anthem_001183231
Insys_Anthem_001183232                   Insys_Anthem_001183232
Insys_Anthem_001183234                   Insys_Anthem_001183234
Insys_Anthem_001183235                   Insys_Anthem_001183235
Insys_Anthem_001183236                   Insys_Anthem_001183236
Insys_Anthem_001183238                   Insys_Anthem_001183238
Insys_Anthem_001183240                   Insys_Anthem_001183240
Insys_Anthem_001183241                   Insys_Anthem_001183241
Insys_Anthem_001183243                   Insys_Anthem_001183243
Insys_Anthem_001183244                   Insys_Anthem_001183244
Insys_Anthem_001183251                   Insys_Anthem_001183251
Insys_Anthem_001183252                   Insys_Anthem_001183252
Insys_Anthem_001183254                   Insys_Anthem_001183254
Insys_Anthem_001183255                   Insys_Anthem_001183255
Insys_Anthem_001183259                   Insys_Anthem_001183259
Insys_Anthem_001183260                   Insys_Anthem_001183260
Insys_Anthem_001183269                   Insys_Anthem_001183269
Insys_Anthem_001183270                   Insys_Anthem_001183270
Insys_Anthem_001183274                   Insys_Anthem_001183274
Insys_Anthem_001183275                   Insys_Anthem_001183275
Insys_Anthem_001183277                   Insys_Anthem_001183277
Insys_Anthem_001183278                   Insys_Anthem_001183278
Insys_Anthem_001183280                   Insys_Anthem_001183280
Insys_Anthem_001183284                   Insys_Anthem_001183284
Insys_Anthem_001183295                   Insys_Anthem_001183295
Insys_Anthem_001183298                   Insys_Anthem_001183298
Insys_Anthem_001183309                   Insys_Anthem_001183309
Insys_Anthem_001183310                   Insys_Anthem_001183310
Insys_Anthem_001183316                   Insys_Anthem_001183316
Insys_Anthem_001183317                   Insys_Anthem_001183317
Insys_Anthem_001183324                   Insys_Anthem_001183324
Insys_Anthem_001183325                   Insys_Anthem_001183325
Insys_Anthem_001183326                   Insys_Anthem_001183326
Insys_Anthem_001183328                   Insys_Anthem_001183328
Insys_Anthem_001183330                   Insys_Anthem_001183330
Insys_Anthem_001183337                   Insys_Anthem_001183337
Insys_Anthem_001183339                   Insys_Anthem_001183339
Insys_Anthem_001183348                   Insys_Anthem_001183348
Insys_Anthem_001183349                   Insys_Anthem_001183349
Insys_Anthem_001183350                   Insys_Anthem_001183350
Insys_Anthem_001183351                   Insys_Anthem_001183351
Insys_Anthem_001183352                   Insys_Anthem_001183352
Insys_Anthem_001183354                   Insys_Anthem_001183354
Insys_Anthem_001183356                   Insys_Anthem_001183356
Insys_Anthem_001183358                   Insys_Anthem_001183358
Insys_Anthem_001183360                   Insys_Anthem_001183360

                                                    888
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 890 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183361                   Insys_Anthem_001183361
Insys_Anthem_001183363                   Insys_Anthem_001183363
Insys_Anthem_001183364                   Insys_Anthem_001183364
Insys_Anthem_001183367                   Insys_Anthem_001183367
Insys_Anthem_001183368                   Insys_Anthem_001183368
Insys_Anthem_001183371                   Insys_Anthem_001183371
Insys_Anthem_001183372                   Insys_Anthem_001183372
Insys_Anthem_001183373                   Insys_Anthem_001183373
Insys_Anthem_001183374                   Insys_Anthem_001183374
Insys_Anthem_001183377                   Insys_Anthem_001183377
Insys_Anthem_001183378                   Insys_Anthem_001183378
Insys_Anthem_001183379                   Insys_Anthem_001183379
Insys_Anthem_001183380                   Insys_Anthem_001183380
Insys_Anthem_001183381                   Insys_Anthem_001183381
Insys_Anthem_001183382                   Insys_Anthem_001183382
Insys_Anthem_001183388                   Insys_Anthem_001183388
Insys_Anthem_001183390                   Insys_Anthem_001183390
Insys_Anthem_001183393                   Insys_Anthem_001183393
Insys_Anthem_001183401                   Insys_Anthem_001183401
Insys_Anthem_001183403                   Insys_Anthem_001183403
Insys_Anthem_001183409                   Insys_Anthem_001183409
Insys_Anthem_001183415                   Insys_Anthem_001183415
Insys_Anthem_001183420                   Insys_Anthem_001183420
Insys_Anthem_001183423                   Insys_Anthem_001183423
Insys_Anthem_001183424                   Insys_Anthem_001183424
Insys_Anthem_001183426                   Insys_Anthem_001183426
Insys_Anthem_001183434                   Insys_Anthem_001183434
Insys_Anthem_001183436                   Insys_Anthem_001183436
Insys_Anthem_001183437                   Insys_Anthem_001183437
Insys_Anthem_001183438                   Insys_Anthem_001183438
Insys_Anthem_001183440                   Insys_Anthem_001183440
Insys_Anthem_001183446                   Insys_Anthem_001183446
Insys_Anthem_001183450                   Insys_Anthem_001183450
Insys_Anthem_001183455                   Insys_Anthem_001183455
Insys_Anthem_001183460                   Insys_Anthem_001183460
Insys_Anthem_001183463                   Insys_Anthem_001183463
Insys_Anthem_001183467                   Insys_Anthem_001183467
Insys_Anthem_001183468                   Insys_Anthem_001183468
Insys_Anthem_001183470                   Insys_Anthem_001183470
Insys_Anthem_001183472                   Insys_Anthem_001183472
Insys_Anthem_001183475                   Insys_Anthem_001183475
Insys_Anthem_001183478                   Insys_Anthem_001183478
Insys_Anthem_001183481                   Insys_Anthem_001183481
Insys_Anthem_001183482                   Insys_Anthem_001183482
Insys_Anthem_001183483                   Insys_Anthem_001183483
Insys_Anthem_001183484                   Insys_Anthem_001183484
Insys_Anthem_001183485                   Insys_Anthem_001183485

                                                    889
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 891 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183486                   Insys_Anthem_001183486
Insys_Anthem_001183488                   Insys_Anthem_001183488
Insys_Anthem_001183489                   Insys_Anthem_001183489
Insys_Anthem_001183493                   Insys_Anthem_001183493
Insys_Anthem_001183494                   Insys_Anthem_001183494
Insys_Anthem_001183496                   Insys_Anthem_001183496
Insys_Anthem_001183499                   Insys_Anthem_001183499
Insys_Anthem_001183501                   Insys_Anthem_001183501
Insys_Anthem_001183503                   Insys_Anthem_001183503
Insys_Anthem_001183507                   Insys_Anthem_001183507
Insys_Anthem_001183508                   Insys_Anthem_001183508
Insys_Anthem_001183509                   Insys_Anthem_001183509
Insys_Anthem_001183510                   Insys_Anthem_001183510
Insys_Anthem_001183511                   Insys_Anthem_001183511
Insys_Anthem_001183512                   Insys_Anthem_001183512
Insys_Anthem_001183516                   Insys_Anthem_001183516
Insys_Anthem_001183522                   Insys_Anthem_001183522
Insys_Anthem_001183525                   Insys_Anthem_001183525
Insys_Anthem_001183526                   Insys_Anthem_001183526
Insys_Anthem_001183528                   Insys_Anthem_001183528
Insys_Anthem_001183530                   Insys_Anthem_001183530
Insys_Anthem_001183532                   Insys_Anthem_001183532
Insys_Anthem_001183534                   Insys_Anthem_001183534
Insys_Anthem_001183535                   Insys_Anthem_001183535
Insys_Anthem_001183537                   Insys_Anthem_001183537
Insys_Anthem_001183540                   Insys_Anthem_001183540
Insys_Anthem_001183550                   Insys_Anthem_001183550
Insys_Anthem_001183551                   Insys_Anthem_001183551
Insys_Anthem_001183552                   Insys_Anthem_001183552
Insys_Anthem_001183559                   Insys_Anthem_001183559
Insys_Anthem_001183562                   Insys_Anthem_001183562
Insys_Anthem_001183563                   Insys_Anthem_001183563
Insys_Anthem_001183567                   Insys_Anthem_001183567
Insys_Anthem_001183573                   Insys_Anthem_001183573
Insys_Anthem_001183574                   Insys_Anthem_001183574
Insys_Anthem_001183575                   Insys_Anthem_001183575
Insys_Anthem_001183576                   Insys_Anthem_001183576
Insys_Anthem_001183582                   Insys_Anthem_001183582
Insys_Anthem_001183585                   Insys_Anthem_001183585
Insys_Anthem_001183590                   Insys_Anthem_001183590
Insys_Anthem_001183604                   Insys_Anthem_001183604
Insys_Anthem_001183606                   Insys_Anthem_001183606
Insys_Anthem_001183607                   Insys_Anthem_001183607
Insys_Anthem_001183608                   Insys_Anthem_001183608
Insys_Anthem_001183611                   Insys_Anthem_001183611
Insys_Anthem_001183613                   Insys_Anthem_001183613
Insys_Anthem_001183615                   Insys_Anthem_001183615

                                                    890
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 892 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183617                   Insys_Anthem_001183617
Insys_Anthem_001183622                   Insys_Anthem_001183622
Insys_Anthem_001183625                   Insys_Anthem_001183625
Insys_Anthem_001183626                   Insys_Anthem_001183626
Insys_Anthem_001183627                   Insys_Anthem_001183627
Insys_Anthem_001183631                   Insys_Anthem_001183631
Insys_Anthem_001183645                   Insys_Anthem_001183645
Insys_Anthem_001183647                   Insys_Anthem_001183647
Insys_Anthem_001183650                   Insys_Anthem_001183650
Insys_Anthem_001183652                   Insys_Anthem_001183652
Insys_Anthem_001183653                   Insys_Anthem_001183653
Insys_Anthem_001183659                   Insys_Anthem_001183659
Insys_Anthem_001183661                   Insys_Anthem_001183661
Insys_Anthem_001183664                   Insys_Anthem_001183664
Insys_Anthem_001183665                   Insys_Anthem_001183665
Insys_Anthem_001183668                   Insys_Anthem_001183668
Insys_Anthem_001183669                   Insys_Anthem_001183669
Insys_Anthem_001183670                   Insys_Anthem_001183670
Insys_Anthem_001183671                   Insys_Anthem_001183671
Insys_Anthem_001183672                   Insys_Anthem_001183672
Insys_Anthem_001183676                   Insys_Anthem_001183676
Insys_Anthem_001183677                   Insys_Anthem_001183677
Insys_Anthem_001183679                   Insys_Anthem_001183679
Insys_Anthem_001183683                   Insys_Anthem_001183683
Insys_Anthem_001183684                   Insys_Anthem_001183684
Insys_Anthem_001183686                   Insys_Anthem_001183686
Insys_Anthem_001183687                   Insys_Anthem_001183687
Insys_Anthem_001183689                   Insys_Anthem_001183689
Insys_Anthem_001183690                   Insys_Anthem_001183690
Insys_Anthem_001183691                   Insys_Anthem_001183691
Insys_Anthem_001183692                   Insys_Anthem_001183692
Insys_Anthem_001183694                   Insys_Anthem_001183694
Insys_Anthem_001183700                   Insys_Anthem_001183700
Insys_Anthem_001183702                   Insys_Anthem_001183702
Insys_Anthem_001183706                   Insys_Anthem_001183706
Insys_Anthem_001183708                   Insys_Anthem_001183708
Insys_Anthem_001183710                   Insys_Anthem_001183710
Insys_Anthem_001183711                   Insys_Anthem_001183711
Insys_Anthem_001183712                   Insys_Anthem_001183712
Insys_Anthem_001183713                   Insys_Anthem_001183713
Insys_Anthem_001183715                   Insys_Anthem_001183715
Insys_Anthem_001183716                   Insys_Anthem_001183716
Insys_Anthem_001183718                   Insys_Anthem_001183718
Insys_Anthem_001183719                   Insys_Anthem_001183719
Insys_Anthem_001183720                   Insys_Anthem_001183720
Insys_Anthem_001183721                   Insys_Anthem_001183721
Insys_Anthem_001183724                   Insys_Anthem_001183724

                                                    891
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 893 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183725                   Insys_Anthem_001183725
Insys_Anthem_001183728                   Insys_Anthem_001183728
Insys_Anthem_001183729                   Insys_Anthem_001183729
Insys_Anthem_001183730                   Insys_Anthem_001183730
Insys_Anthem_001183731                   Insys_Anthem_001183731
Insys_Anthem_001183732                   Insys_Anthem_001183732
Insys_Anthem_001183736                   Insys_Anthem_001183736
Insys_Anthem_001183738                   Insys_Anthem_001183738
Insys_Anthem_001183746                   Insys_Anthem_001183746
Insys_Anthem_001183749                   Insys_Anthem_001183749
Insys_Anthem_001183750                   Insys_Anthem_001183750
Insys_Anthem_001183751                   Insys_Anthem_001183751
Insys_Anthem_001183752                   Insys_Anthem_001183752
Insys_Anthem_001183753                   Insys_Anthem_001183753
Insys_Anthem_001183756                   Insys_Anthem_001183756
Insys_Anthem_001183758                   Insys_Anthem_001183758
Insys_Anthem_001183760                   Insys_Anthem_001183760
Insys_Anthem_001183769                   Insys_Anthem_001183769
Insys_Anthem_001183774                   Insys_Anthem_001183774
Insys_Anthem_001183776                   Insys_Anthem_001183776
Insys_Anthem_001183777                   Insys_Anthem_001183777
Insys_Anthem_001183786                   Insys_Anthem_001183786
Insys_Anthem_001183792                   Insys_Anthem_001183792
Insys_Anthem_001183796                   Insys_Anthem_001183796
Insys_Anthem_001183801                   Insys_Anthem_001183801
Insys_Anthem_001183802                   Insys_Anthem_001183802
Insys_Anthem_001183803                   Insys_Anthem_001183803
Insys_Anthem_001183804                   Insys_Anthem_001183804
Insys_Anthem_001183810                   Insys_Anthem_001183810
Insys_Anthem_001183815                   Insys_Anthem_001183815
Insys_Anthem_001183816                   Insys_Anthem_001183816
Insys_Anthem_001183817                   Insys_Anthem_001183817
Insys_Anthem_001183819                   Insys_Anthem_001183819
Insys_Anthem_001183823                   Insys_Anthem_001183823
Insys_Anthem_001183827                   Insys_Anthem_001183827
Insys_Anthem_001183829                   Insys_Anthem_001183829
Insys_Anthem_001183832                   Insys_Anthem_001183832
Insys_Anthem_001183833                   Insys_Anthem_001183833
Insys_Anthem_001183835                   Insys_Anthem_001183835
Insys_Anthem_001183841                   Insys_Anthem_001183841
Insys_Anthem_001183843                   Insys_Anthem_001183843
Insys_Anthem_001183845                   Insys_Anthem_001183845
Insys_Anthem_001183847                   Insys_Anthem_001183847
Insys_Anthem_001183849                   Insys_Anthem_001183849
Insys_Anthem_001183853                   Insys_Anthem_001183853
Insys_Anthem_001183855                   Insys_Anthem_001183855
Insys_Anthem_001183859                   Insys_Anthem_001183859

                                                    892
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 894 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183862                   Insys_Anthem_001183862
Insys_Anthem_001183863                   Insys_Anthem_001183863
Insys_Anthem_001183870                   Insys_Anthem_001183870
Insys_Anthem_001183872                   Insys_Anthem_001183872
Insys_Anthem_001183875                   Insys_Anthem_001183875
Insys_Anthem_001183876                   Insys_Anthem_001183876
Insys_Anthem_001183877                   Insys_Anthem_001183877
Insys_Anthem_001183878                   Insys_Anthem_001183878
Insys_Anthem_001183879                   Insys_Anthem_001183879
Insys_Anthem_001183880                   Insys_Anthem_001183880
Insys_Anthem_001183881                   Insys_Anthem_001183881
Insys_Anthem_001183882                   Insys_Anthem_001183882
Insys_Anthem_001183883                   Insys_Anthem_001183883
Insys_Anthem_001183890                   Insys_Anthem_001183890
Insys_Anthem_001183891                   Insys_Anthem_001183891
Insys_Anthem_001183892                   Insys_Anthem_001183892
Insys_Anthem_001183893                   Insys_Anthem_001183893
Insys_Anthem_001183896                   Insys_Anthem_001183896
Insys_Anthem_001183897                   Insys_Anthem_001183897
Insys_Anthem_001183898                   Insys_Anthem_001183898
Insys_Anthem_001183901                   Insys_Anthem_001183901
Insys_Anthem_001183905                   Insys_Anthem_001183905
Insys_Anthem_001183908                   Insys_Anthem_001183908
Insys_Anthem_001183914                   Insys_Anthem_001183914
Insys_Anthem_001183915                   Insys_Anthem_001183915
Insys_Anthem_001183916                   Insys_Anthem_001183916
Insys_Anthem_001183917                   Insys_Anthem_001183917
Insys_Anthem_001183921                   Insys_Anthem_001183921
Insys_Anthem_001183922                   Insys_Anthem_001183922
Insys_Anthem_001183923                   Insys_Anthem_001183923
Insys_Anthem_001183925                   Insys_Anthem_001183925
Insys_Anthem_001183932                   Insys_Anthem_001183932
Insys_Anthem_001183934                   Insys_Anthem_001183934
Insys_Anthem_001183938                   Insys_Anthem_001183938
Insys_Anthem_001183940                   Insys_Anthem_001183940
Insys_Anthem_001183942                   Insys_Anthem_001183942
Insys_Anthem_001183947                   Insys_Anthem_001183947
Insys_Anthem_001183949                   Insys_Anthem_001183949
Insys_Anthem_001183951                   Insys_Anthem_001183951
Insys_Anthem_001183952                   Insys_Anthem_001183952
Insys_Anthem_001183954                   Insys_Anthem_001183954
Insys_Anthem_001183955                   Insys_Anthem_001183955
Insys_Anthem_001183956                   Insys_Anthem_001183956
Insys_Anthem_001183957                   Insys_Anthem_001183957
Insys_Anthem_001183963                   Insys_Anthem_001183963
Insys_Anthem_001183966                   Insys_Anthem_001183966
Insys_Anthem_001183967                   Insys_Anthem_001183967

                                                    893
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 895 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001183969                   Insys_Anthem_001183969
Insys_Anthem_001183975                   Insys_Anthem_001183975
Insys_Anthem_001183977                   Insys_Anthem_001183977
Insys_Anthem_001183979                   Insys_Anthem_001183979
Insys_Anthem_001183980                   Insys_Anthem_001183980
Insys_Anthem_001183988                   Insys_Anthem_001183988
Insys_Anthem_001183994                   Insys_Anthem_001183994
Insys_Anthem_001183995                   Insys_Anthem_001183995
Insys_Anthem_001183999                   Insys_Anthem_001183999
Insys_Anthem_001184000                   Insys_Anthem_001184000
Insys_Anthem_001184001                   Insys_Anthem_001184001
Insys_Anthem_001184002                   Insys_Anthem_001184002
Insys_Anthem_001184003                   Insys_Anthem_001184003
Insys_Anthem_001184004                   Insys_Anthem_001184004
Insys_Anthem_001184007                   Insys_Anthem_001184007
Insys_Anthem_001184009                   Insys_Anthem_001184009
Insys_Anthem_001184011                   Insys_Anthem_001184011
Insys_Anthem_001184012                   Insys_Anthem_001184012
Insys_Anthem_001184015                   Insys_Anthem_001184015
Insys_Anthem_001184020                   Insys_Anthem_001184020
Insys_Anthem_001184021                   Insys_Anthem_001184021
Insys_Anthem_001184022                   Insys_Anthem_001184022
Insys_Anthem_001184024                   Insys_Anthem_001184024
Insys_Anthem_001184027                   Insys_Anthem_001184027
Insys_Anthem_001184030                   Insys_Anthem_001184030
Insys_Anthem_001184032                   Insys_Anthem_001184032
Insys_Anthem_001184033                   Insys_Anthem_001184033
Insys_Anthem_001184036                   Insys_Anthem_001184036
Insys_Anthem_001184037                   Insys_Anthem_001184037
Insys_Anthem_001184039                   Insys_Anthem_001184039
Insys_Anthem_001184041                   Insys_Anthem_001184041
Insys_Anthem_001184043                   Insys_Anthem_001184043
Insys_Anthem_001184048                   Insys_Anthem_001184048
Insys_Anthem_001184052                   Insys_Anthem_001184052
Insys_Anthem_001184055                   Insys_Anthem_001184055
Insys_Anthem_001184057                   Insys_Anthem_001184057
Insys_Anthem_001184058                   Insys_Anthem_001184058
Insys_Anthem_001184060                   Insys_Anthem_001184060
Insys_Anthem_001184064                   Insys_Anthem_001184064
Insys_Anthem_001184067                   Insys_Anthem_001184067
Insys_Anthem_001184068                   Insys_Anthem_001184068
Insys_Anthem_001184071                   Insys_Anthem_001184071
Insys_Anthem_001184072                   Insys_Anthem_001184072
Insys_Anthem_001184073                   Insys_Anthem_001184073
Insys_Anthem_001184074                   Insys_Anthem_001184074
Insys_Anthem_001184081                   Insys_Anthem_001184081
Insys_Anthem_001184082                   Insys_Anthem_001184082

                                                    894
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 896 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184083                   Insys_Anthem_001184083
Insys_Anthem_001184085                   Insys_Anthem_001184085
Insys_Anthem_001184088                   Insys_Anthem_001184088
Insys_Anthem_001184089                   Insys_Anthem_001184089
Insys_Anthem_001184091                   Insys_Anthem_001184091
Insys_Anthem_001184092                   Insys_Anthem_001184092
Insys_Anthem_001184093                   Insys_Anthem_001184093
Insys_Anthem_001184095                   Insys_Anthem_001184095
Insys_Anthem_001184099                   Insys_Anthem_001184099
Insys_Anthem_001184101                   Insys_Anthem_001184101
Insys_Anthem_001184103                   Insys_Anthem_001184103
Insys_Anthem_001184104                   Insys_Anthem_001184104
Insys_Anthem_001184106                   Insys_Anthem_001184106
Insys_Anthem_001184110                   Insys_Anthem_001184110
Insys_Anthem_001184111                   Insys_Anthem_001184111
Insys_Anthem_001184115                   Insys_Anthem_001184115
Insys_Anthem_001184116                   Insys_Anthem_001184116
Insys_Anthem_001184121                   Insys_Anthem_001184121
Insys_Anthem_001184127                   Insys_Anthem_001184127
Insys_Anthem_001184128                   Insys_Anthem_001184128
Insys_Anthem_001184132                   Insys_Anthem_001184132
Insys_Anthem_001184133                   Insys_Anthem_001184133
Insys_Anthem_001184135                   Insys_Anthem_001184135
Insys_Anthem_001184142                   Insys_Anthem_001184142
Insys_Anthem_001184144                   Insys_Anthem_001184144
Insys_Anthem_001184145                   Insys_Anthem_001184145
Insys_Anthem_001184146                   Insys_Anthem_001184146
Insys_Anthem_001184147                   Insys_Anthem_001184147
Insys_Anthem_001184151                   Insys_Anthem_001184151
Insys_Anthem_001184155                   Insys_Anthem_001184155
Insys_Anthem_001184156                   Insys_Anthem_001184156
Insys_Anthem_001184157                   Insys_Anthem_001184157
Insys_Anthem_001184163                   Insys_Anthem_001184163
Insys_Anthem_001184169                   Insys_Anthem_001184169
Insys_Anthem_001184173                   Insys_Anthem_001184173
Insys_Anthem_001184174                   Insys_Anthem_001184174
Insys_Anthem_001184179                   Insys_Anthem_001184179
Insys_Anthem_001184180                   Insys_Anthem_001184180
Insys_Anthem_001184181                   Insys_Anthem_001184181
Insys_Anthem_001184184                   Insys_Anthem_001184184
Insys_Anthem_001184185                   Insys_Anthem_001184185
Insys_Anthem_001184186                   Insys_Anthem_001184186
Insys_Anthem_001184187                   Insys_Anthem_001184187
Insys_Anthem_001184190                   Insys_Anthem_001184190
Insys_Anthem_001184191                   Insys_Anthem_001184191
Insys_Anthem_001184195                   Insys_Anthem_001184195
Insys_Anthem_001184196                   Insys_Anthem_001184196

                                                    895
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 897 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184203                   Insys_Anthem_001184203
Insys_Anthem_001184208                   Insys_Anthem_001184208
Insys_Anthem_001184209                   Insys_Anthem_001184209
Insys_Anthem_001184210                   Insys_Anthem_001184210
Insys_Anthem_001184211                   Insys_Anthem_001184211
Insys_Anthem_001184212                   Insys_Anthem_001184212
Insys_Anthem_001184213                   Insys_Anthem_001184213
Insys_Anthem_001184216                   Insys_Anthem_001184216
Insys_Anthem_001184218                   Insys_Anthem_001184218
Insys_Anthem_001184220                   Insys_Anthem_001184220
Insys_Anthem_001184223                   Insys_Anthem_001184223
Insys_Anthem_001184227                   Insys_Anthem_001184227
Insys_Anthem_001184229                   Insys_Anthem_001184229
Insys_Anthem_001184232                   Insys_Anthem_001184232
Insys_Anthem_001184235                   Insys_Anthem_001184235
Insys_Anthem_001184239                   Insys_Anthem_001184239
Insys_Anthem_001184240                   Insys_Anthem_001184240
Insys_Anthem_001184242                   Insys_Anthem_001184242
Insys_Anthem_001184244                   Insys_Anthem_001184244
Insys_Anthem_001184245                   Insys_Anthem_001184245
Insys_Anthem_001184246                   Insys_Anthem_001184246
Insys_Anthem_001184250                   Insys_Anthem_001184250
Insys_Anthem_001184254                   Insys_Anthem_001184254
Insys_Anthem_001184257                   Insys_Anthem_001184257
Insys_Anthem_001184259                   Insys_Anthem_001184259
Insys_Anthem_001184260                   Insys_Anthem_001184260
Insys_Anthem_001184263                   Insys_Anthem_001184263
Insys_Anthem_001184266                   Insys_Anthem_001184266
Insys_Anthem_001184269                   Insys_Anthem_001184269
Insys_Anthem_001184270                   Insys_Anthem_001184270
Insys_Anthem_001184271                   Insys_Anthem_001184271
Insys_Anthem_001184272                   Insys_Anthem_001184272
Insys_Anthem_001184273                   Insys_Anthem_001184273
Insys_Anthem_001184274                   Insys_Anthem_001184274
Insys_Anthem_001184275                   Insys_Anthem_001184275
Insys_Anthem_001184277                   Insys_Anthem_001184277
Insys_Anthem_001184279                   Insys_Anthem_001184279
Insys_Anthem_001184283                   Insys_Anthem_001184283
Insys_Anthem_001184285                   Insys_Anthem_001184285
Insys_Anthem_001184287                   Insys_Anthem_001184287
Insys_Anthem_001184293                   Insys_Anthem_001184293
Insys_Anthem_001184296                   Insys_Anthem_001184296
Insys_Anthem_001184297                   Insys_Anthem_001184297
Insys_Anthem_001184299                   Insys_Anthem_001184299
Insys_Anthem_001184302                   Insys_Anthem_001184302
Insys_Anthem_001184303                   Insys_Anthem_001184303
Insys_Anthem_001184305                   Insys_Anthem_001184305

                                                    896
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 898 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184306                   Insys_Anthem_001184306
Insys_Anthem_001184307                   Insys_Anthem_001184307
Insys_Anthem_001184308                   Insys_Anthem_001184308
Insys_Anthem_001184309                   Insys_Anthem_001184309
Insys_Anthem_001184312                   Insys_Anthem_001184312
Insys_Anthem_001184314                   Insys_Anthem_001184314
Insys_Anthem_001184315                   Insys_Anthem_001184315
Insys_Anthem_001184318                   Insys_Anthem_001184318
Insys_Anthem_001184319                   Insys_Anthem_001184319
Insys_Anthem_001184320                   Insys_Anthem_001184320
Insys_Anthem_001184322                   Insys_Anthem_001184322
Insys_Anthem_001184324                   Insys_Anthem_001184324
Insys_Anthem_001184326                   Insys_Anthem_001184326
Insys_Anthem_001184331                   Insys_Anthem_001184331
Insys_Anthem_001184333                   Insys_Anthem_001184333
Insys_Anthem_001184334                   Insys_Anthem_001184334
Insys_Anthem_001184336                   Insys_Anthem_001184336
Insys_Anthem_001184337                   Insys_Anthem_001184337
Insys_Anthem_001184346                   Insys_Anthem_001184346
Insys_Anthem_001184348                   Insys_Anthem_001184348
Insys_Anthem_001184355                   Insys_Anthem_001184355
Insys_Anthem_001184359                   Insys_Anthem_001184359
Insys_Anthem_001184361                   Insys_Anthem_001184361
Insys_Anthem_001184365                   Insys_Anthem_001184365
Insys_Anthem_001184366                   Insys_Anthem_001184366
Insys_Anthem_001184367                   Insys_Anthem_001184367
Insys_Anthem_001184369                   Insys_Anthem_001184369
Insys_Anthem_001184370                   Insys_Anthem_001184370
Insys_Anthem_001184375                   Insys_Anthem_001184375
Insys_Anthem_001184381                   Insys_Anthem_001184381
Insys_Anthem_001184382                   Insys_Anthem_001184382
Insys_Anthem_001184385                   Insys_Anthem_001184385
Insys_Anthem_001184387                   Insys_Anthem_001184387
Insys_Anthem_001184388                   Insys_Anthem_001184388
Insys_Anthem_001184389                   Insys_Anthem_001184389
Insys_Anthem_001184390                   Insys_Anthem_001184390
Insys_Anthem_001184391                   Insys_Anthem_001184391
Insys_Anthem_001184395                   Insys_Anthem_001184395
Insys_Anthem_001184398                   Insys_Anthem_001184398
Insys_Anthem_001184401                   Insys_Anthem_001184401
Insys_Anthem_001184403                   Insys_Anthem_001184403
Insys_Anthem_001184404                   Insys_Anthem_001184404
Insys_Anthem_001184405                   Insys_Anthem_001184405
Insys_Anthem_001184409                   Insys_Anthem_001184409
Insys_Anthem_001184410                   Insys_Anthem_001184410
Insys_Anthem_001184417                   Insys_Anthem_001184417
Insys_Anthem_001184423                   Insys_Anthem_001184423

                                                    897
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 899 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184425                   Insys_Anthem_001184425
Insys_Anthem_001184426                   Insys_Anthem_001184426
Insys_Anthem_001184427                   Insys_Anthem_001184427
Insys_Anthem_001184429                   Insys_Anthem_001184429
Insys_Anthem_001184432                   Insys_Anthem_001184432
Insys_Anthem_001184433                   Insys_Anthem_001184433
Insys_Anthem_001184434                   Insys_Anthem_001184434
Insys_Anthem_001184435                   Insys_Anthem_001184435
Insys_Anthem_001184438                   Insys_Anthem_001184438
Insys_Anthem_001184442                   Insys_Anthem_001184442
Insys_Anthem_001184443                   Insys_Anthem_001184443
Insys_Anthem_001184450                   Insys_Anthem_001184450
Insys_Anthem_001184454                   Insys_Anthem_001184454
Insys_Anthem_001184456                   Insys_Anthem_001184456
Insys_Anthem_001184457                   Insys_Anthem_001184457
Insys_Anthem_001184468                   Insys_Anthem_001184468
Insys_Anthem_001184475                   Insys_Anthem_001184475
Insys_Anthem_001184478                   Insys_Anthem_001184478
Insys_Anthem_001184484                   Insys_Anthem_001184484
Insys_Anthem_001184486                   Insys_Anthem_001184486
Insys_Anthem_001184489                   Insys_Anthem_001184489
Insys_Anthem_001184490                   Insys_Anthem_001184490
Insys_Anthem_001184491                   Insys_Anthem_001184491
Insys_Anthem_001184504                   Insys_Anthem_001184504
Insys_Anthem_001184505                   Insys_Anthem_001184505
Insys_Anthem_001184507                   Insys_Anthem_001184507
Insys_Anthem_001184510                   Insys_Anthem_001184510
Insys_Anthem_001184512                   Insys_Anthem_001184512
Insys_Anthem_001184518                   Insys_Anthem_001184518
Insys_Anthem_001184520                   Insys_Anthem_001184520
Insys_Anthem_001184523                   Insys_Anthem_001184523
Insys_Anthem_001184525                   Insys_Anthem_001184525
Insys_Anthem_001184527                   Insys_Anthem_001184527
Insys_Anthem_001184531                   Insys_Anthem_001184531
Insys_Anthem_001184533                   Insys_Anthem_001184533
Insys_Anthem_001184535                   Insys_Anthem_001184535
Insys_Anthem_001184536                   Insys_Anthem_001184536
Insys_Anthem_001184537                   Insys_Anthem_001184537
Insys_Anthem_001184540                   Insys_Anthem_001184540
Insys_Anthem_001184544                   Insys_Anthem_001184544
Insys_Anthem_001184545                   Insys_Anthem_001184545
Insys_Anthem_001184546                   Insys_Anthem_001184546
Insys_Anthem_001184552                   Insys_Anthem_001184552
Insys_Anthem_001184558                   Insys_Anthem_001184558
Insys_Anthem_001184559                   Insys_Anthem_001184559
Insys_Anthem_001184562                   Insys_Anthem_001184562
Insys_Anthem_001184567                   Insys_Anthem_001184567

                                                    898
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 900 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184569                   Insys_Anthem_001184569
Insys_Anthem_001184573                   Insys_Anthem_001184573
Insys_Anthem_001184574                   Insys_Anthem_001184574
Insys_Anthem_001184576                   Insys_Anthem_001184576
Insys_Anthem_001184577                   Insys_Anthem_001184577
Insys_Anthem_001184589                   Insys_Anthem_001184589
Insys_Anthem_001184594                   Insys_Anthem_001184594
Insys_Anthem_001184598                   Insys_Anthem_001184598
Insys_Anthem_001184599                   Insys_Anthem_001184599
Insys_Anthem_001184608                   Insys_Anthem_001184608
Insys_Anthem_001184611                   Insys_Anthem_001184611
Insys_Anthem_001184615                   Insys_Anthem_001184615
Insys_Anthem_001184618                   Insys_Anthem_001184618
Insys_Anthem_001184626                   Insys_Anthem_001184626
Insys_Anthem_001184629                   Insys_Anthem_001184629
Insys_Anthem_001184633                   Insys_Anthem_001184633
Insys_Anthem_001184638                   Insys_Anthem_001184638
Insys_Anthem_001184640                   Insys_Anthem_001184640
Insys_Anthem_001184641                   Insys_Anthem_001184641
Insys_Anthem_001184646                   Insys_Anthem_001184646
Insys_Anthem_001184649                   Insys_Anthem_001184649
Insys_Anthem_001184652                   Insys_Anthem_001184652
Insys_Anthem_001184654                   Insys_Anthem_001184654
Insys_Anthem_001184655                   Insys_Anthem_001184655
Insys_Anthem_001184656                   Insys_Anthem_001184656
Insys_Anthem_001184657                   Insys_Anthem_001184657
Insys_Anthem_001184659                   Insys_Anthem_001184659
Insys_Anthem_001184662                   Insys_Anthem_001184662
Insys_Anthem_001184665                   Insys_Anthem_001184665
Insys_Anthem_001184666                   Insys_Anthem_001184666
Insys_Anthem_001184667                   Insys_Anthem_001184667
Insys_Anthem_001184671                   Insys_Anthem_001184671
Insys_Anthem_001184673                   Insys_Anthem_001184673
Insys_Anthem_001184674                   Insys_Anthem_001184674
Insys_Anthem_001184675                   Insys_Anthem_001184675
Insys_Anthem_001184683                   Insys_Anthem_001184683
Insys_Anthem_001184684                   Insys_Anthem_001184684
Insys_Anthem_001184685                   Insys_Anthem_001184685
Insys_Anthem_001184686                   Insys_Anthem_001184686
Insys_Anthem_001184687                   Insys_Anthem_001184687
Insys_Anthem_001184688                   Insys_Anthem_001184688
Insys_Anthem_001184690                   Insys_Anthem_001184690
Insys_Anthem_001184691                   Insys_Anthem_001184691
Insys_Anthem_001184693                   Insys_Anthem_001184693
Insys_Anthem_001184695                   Insys_Anthem_001184695
Insys_Anthem_001184698                   Insys_Anthem_001184698
Insys_Anthem_001184704                   Insys_Anthem_001184704

                                                    899
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 901 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184705                   Insys_Anthem_001184705
Insys_Anthem_001184708                   Insys_Anthem_001184708
Insys_Anthem_001184710                   Insys_Anthem_001184710
Insys_Anthem_001184713                   Insys_Anthem_001184713
Insys_Anthem_001184719                   Insys_Anthem_001184719
Insys_Anthem_001184726                   Insys_Anthem_001184726
Insys_Anthem_001184727                   Insys_Anthem_001184727
Insys_Anthem_001184728                   Insys_Anthem_001184728
Insys_Anthem_001184731                   Insys_Anthem_001184731
Insys_Anthem_001184743                   Insys_Anthem_001184743
Insys_Anthem_001184744                   Insys_Anthem_001184744
Insys_Anthem_001184748                   Insys_Anthem_001184748
Insys_Anthem_001184750                   Insys_Anthem_001184750
Insys_Anthem_001184751                   Insys_Anthem_001184751
Insys_Anthem_001184754                   Insys_Anthem_001184754
Insys_Anthem_001184756                   Insys_Anthem_001184756
Insys_Anthem_001184761                   Insys_Anthem_001184761
Insys_Anthem_001184762                   Insys_Anthem_001184762
Insys_Anthem_001184767                   Insys_Anthem_001184767
Insys_Anthem_001184769                   Insys_Anthem_001184769
Insys_Anthem_001184770                   Insys_Anthem_001184770
Insys_Anthem_001184780                   Insys_Anthem_001184780
Insys_Anthem_001184781                   Insys_Anthem_001184781
Insys_Anthem_001184782                   Insys_Anthem_001184782
Insys_Anthem_001184783                   Insys_Anthem_001184783
Insys_Anthem_001184784                   Insys_Anthem_001184784
Insys_Anthem_001184785                   Insys_Anthem_001184785
Insys_Anthem_001184787                   Insys_Anthem_001184787
Insys_Anthem_001184803                   Insys_Anthem_001184803
Insys_Anthem_001184804                   Insys_Anthem_001184804
Insys_Anthem_001184807                   Insys_Anthem_001184807
Insys_Anthem_001184808                   Insys_Anthem_001184808
Insys_Anthem_001184810                   Insys_Anthem_001184810
Insys_Anthem_001184814                   Insys_Anthem_001184814
Insys_Anthem_001184822                   Insys_Anthem_001184822
Insys_Anthem_001184824                   Insys_Anthem_001184824
Insys_Anthem_001184825                   Insys_Anthem_001184825
Insys_Anthem_001184829                   Insys_Anthem_001184829
Insys_Anthem_001184832                   Insys_Anthem_001184832
Insys_Anthem_001184834                   Insys_Anthem_001184834
Insys_Anthem_001184836                   Insys_Anthem_001184836
Insys_Anthem_001184837                   Insys_Anthem_001184837
Insys_Anthem_001184839                   Insys_Anthem_001184839
Insys_Anthem_001184840                   Insys_Anthem_001184840
Insys_Anthem_001184841                   Insys_Anthem_001184841
Insys_Anthem_001184844                   Insys_Anthem_001184844
Insys_Anthem_001184845                   Insys_Anthem_001184845

                                                    900
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 902 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184847                   Insys_Anthem_001184847
Insys_Anthem_001184849                   Insys_Anthem_001184849
Insys_Anthem_001184852                   Insys_Anthem_001184852
Insys_Anthem_001184853                   Insys_Anthem_001184853
Insys_Anthem_001184854                   Insys_Anthem_001184854
Insys_Anthem_001184857                   Insys_Anthem_001184857
Insys_Anthem_001184859                   Insys_Anthem_001184859
Insys_Anthem_001184865                   Insys_Anthem_001184865
Insys_Anthem_001184866                   Insys_Anthem_001184866
Insys_Anthem_001184870                   Insys_Anthem_001184870
Insys_Anthem_001184871                   Insys_Anthem_001184871
Insys_Anthem_001184872                   Insys_Anthem_001184872
Insys_Anthem_001184873                   Insys_Anthem_001184873
Insys_Anthem_001184877                   Insys_Anthem_001184877
Insys_Anthem_001184881                   Insys_Anthem_001184881
Insys_Anthem_001184887                   Insys_Anthem_001184887
Insys_Anthem_001184889                   Insys_Anthem_001184889
Insys_Anthem_001184891                   Insys_Anthem_001184891
Insys_Anthem_001184893                   Insys_Anthem_001184893
Insys_Anthem_001184894                   Insys_Anthem_001184894
Insys_Anthem_001184895                   Insys_Anthem_001184895
Insys_Anthem_001184902                   Insys_Anthem_001184902
Insys_Anthem_001184903                   Insys_Anthem_001184903
Insys_Anthem_001184907                   Insys_Anthem_001184907
Insys_Anthem_001184916                   Insys_Anthem_001184916
Insys_Anthem_001184917                   Insys_Anthem_001184917
Insys_Anthem_001184920                   Insys_Anthem_001184920
Insys_Anthem_001184923                   Insys_Anthem_001184923
Insys_Anthem_001184926                   Insys_Anthem_001184926
Insys_Anthem_001184930                   Insys_Anthem_001184930
Insys_Anthem_001184931                   Insys_Anthem_001184931
Insys_Anthem_001184933                   Insys_Anthem_001184933
Insys_Anthem_001184934                   Insys_Anthem_001184934
Insys_Anthem_001184936                   Insys_Anthem_001184936
Insys_Anthem_001184937                   Insys_Anthem_001184937
Insys_Anthem_001184941                   Insys_Anthem_001184941
Insys_Anthem_001184942                   Insys_Anthem_001184942
Insys_Anthem_001184944                   Insys_Anthem_001184944
Insys_Anthem_001184950                   Insys_Anthem_001184950
Insys_Anthem_001184955                   Insys_Anthem_001184955
Insys_Anthem_001184958                   Insys_Anthem_001184958
Insys_Anthem_001184960                   Insys_Anthem_001184960
Insys_Anthem_001184963                   Insys_Anthem_001184963
Insys_Anthem_001184975                   Insys_Anthem_001184975
Insys_Anthem_001184978                   Insys_Anthem_001184978
Insys_Anthem_001184979                   Insys_Anthem_001184979
Insys_Anthem_001184980                   Insys_Anthem_001184980

                                                    901
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 903 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001184982                   Insys_Anthem_001184982
Insys_Anthem_001184988                   Insys_Anthem_001184988
Insys_Anthem_001184991                   Insys_Anthem_001184991
Insys_Anthem_001184992                   Insys_Anthem_001184992
Insys_Anthem_001184993                   Insys_Anthem_001184993
Insys_Anthem_001184995                   Insys_Anthem_001184995
Insys_Anthem_001184996                   Insys_Anthem_001184996
Insys_Anthem_001184997                   Insys_Anthem_001184997
Insys_Anthem_001184999                   Insys_Anthem_001184999
Insys_Anthem_001185006                   Insys_Anthem_001185006
Insys_Anthem_001185007                   Insys_Anthem_001185007
Insys_Anthem_001185009                   Insys_Anthem_001185009
Insys_Anthem_001185010                   Insys_Anthem_001185010
Insys_Anthem_001185013                   Insys_Anthem_001185013
Insys_Anthem_001185018                   Insys_Anthem_001185018
Insys_Anthem_001185023                   Insys_Anthem_001185023
Insys_Anthem_001185029                   Insys_Anthem_001185029
Insys_Anthem_001185033                   Insys_Anthem_001185033
Insys_Anthem_001185037                   Insys_Anthem_001185037
Insys_Anthem_001185038                   Insys_Anthem_001185038
Insys_Anthem_001185041                   Insys_Anthem_001185041
Insys_Anthem_001185043                   Insys_Anthem_001185043
Insys_Anthem_001185045                   Insys_Anthem_001185045
Insys_Anthem_001185047                   Insys_Anthem_001185047
Insys_Anthem_001185054                   Insys_Anthem_001185054
Insys_Anthem_001185055                   Insys_Anthem_001185055
Insys_Anthem_001185056                   Insys_Anthem_001185056
Insys_Anthem_001185061                   Insys_Anthem_001185061
Insys_Anthem_001185065                   Insys_Anthem_001185065
Insys_Anthem_001185067                   Insys_Anthem_001185067
Insys_Anthem_001185075                   Insys_Anthem_001185075
Insys_Anthem_001185079                   Insys_Anthem_001185079
Insys_Anthem_001185080                   Insys_Anthem_001185080
Insys_Anthem_001185085                   Insys_Anthem_001185085
Insys_Anthem_001185086                   Insys_Anthem_001185086
Insys_Anthem_001185089                   Insys_Anthem_001185089
Insys_Anthem_001185090                   Insys_Anthem_001185090
Insys_Anthem_001185091                   Insys_Anthem_001185091
Insys_Anthem_001185092                   Insys_Anthem_001185092
Insys_Anthem_001185094                   Insys_Anthem_001185094
Insys_Anthem_001185095                   Insys_Anthem_001185095
Insys_Anthem_001185096                   Insys_Anthem_001185096
Insys_Anthem_001185104                   Insys_Anthem_001185104
Insys_Anthem_001185105                   Insys_Anthem_001185105
Insys_Anthem_001185107                   Insys_Anthem_001185107
Insys_Anthem_001185108                   Insys_Anthem_001185108
Insys_Anthem_001185109                   Insys_Anthem_001185109

                                                    902
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 904 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185110                   Insys_Anthem_001185110
Insys_Anthem_001185111                   Insys_Anthem_001185111
Insys_Anthem_001185116                   Insys_Anthem_001185116
Insys_Anthem_001185117                   Insys_Anthem_001185117
Insys_Anthem_001185119                   Insys_Anthem_001185119
Insys_Anthem_001185120                   Insys_Anthem_001185120
Insys_Anthem_001185124                   Insys_Anthem_001185124
Insys_Anthem_001185127                   Insys_Anthem_001185127
Insys_Anthem_001185130                   Insys_Anthem_001185130
Insys_Anthem_001185133                   Insys_Anthem_001185133
Insys_Anthem_001185136                   Insys_Anthem_001185136
Insys_Anthem_001185139                   Insys_Anthem_001185139
Insys_Anthem_001185144                   Insys_Anthem_001185144
Insys_Anthem_001185147                   Insys_Anthem_001185147
Insys_Anthem_001185148                   Insys_Anthem_001185148
Insys_Anthem_001185153                   Insys_Anthem_001185153
Insys_Anthem_001185157                   Insys_Anthem_001185157
Insys_Anthem_001185168                   Insys_Anthem_001185168
Insys_Anthem_001185171                   Insys_Anthem_001185171
Insys_Anthem_001185175                   Insys_Anthem_001185175
Insys_Anthem_001185182                   Insys_Anthem_001185182
Insys_Anthem_001185185                   Insys_Anthem_001185185
Insys_Anthem_001185187                   Insys_Anthem_001185187
Insys_Anthem_001185188                   Insys_Anthem_001185188
Insys_Anthem_001185192                   Insys_Anthem_001185192
Insys_Anthem_001185195                   Insys_Anthem_001185195
Insys_Anthem_001185196                   Insys_Anthem_001185196
Insys_Anthem_001185198                   Insys_Anthem_001185198
Insys_Anthem_001185200                   Insys_Anthem_001185200
Insys_Anthem_001185202                   Insys_Anthem_001185202
Insys_Anthem_001185203                   Insys_Anthem_001185203
Insys_Anthem_001185207                   Insys_Anthem_001185207
Insys_Anthem_001185210                   Insys_Anthem_001185210
Insys_Anthem_001185211                   Insys_Anthem_001185211
Insys_Anthem_001185214                   Insys_Anthem_001185214
Insys_Anthem_001185215                   Insys_Anthem_001185215
Insys_Anthem_001185220                   Insys_Anthem_001185220
Insys_Anthem_001185222                   Insys_Anthem_001185222
Insys_Anthem_001185223                   Insys_Anthem_001185223
Insys_Anthem_001185227                   Insys_Anthem_001185227
Insys_Anthem_001185230                   Insys_Anthem_001185230
Insys_Anthem_001185232                   Insys_Anthem_001185232
Insys_Anthem_001185236                   Insys_Anthem_001185236
Insys_Anthem_001185238                   Insys_Anthem_001185238
Insys_Anthem_001185247                   Insys_Anthem_001185247
Insys_Anthem_001185249                   Insys_Anthem_001185249
Insys_Anthem_001185250                   Insys_Anthem_001185250

                                                    903
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 905 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185252                   Insys_Anthem_001185252
Insys_Anthem_001185253                   Insys_Anthem_001185253
Insys_Anthem_001185255                   Insys_Anthem_001185255
Insys_Anthem_001185256                   Insys_Anthem_001185256
Insys_Anthem_001185258                   Insys_Anthem_001185258
Insys_Anthem_001185260                   Insys_Anthem_001185260
Insys_Anthem_001185261                   Insys_Anthem_001185261
Insys_Anthem_001185262                   Insys_Anthem_001185262
Insys_Anthem_001185269                   Insys_Anthem_001185269
Insys_Anthem_001185273                   Insys_Anthem_001185273
Insys_Anthem_001185274                   Insys_Anthem_001185274
Insys_Anthem_001185278                   Insys_Anthem_001185278
Insys_Anthem_001185279                   Insys_Anthem_001185279
Insys_Anthem_001185281                   Insys_Anthem_001185281
Insys_Anthem_001185282                   Insys_Anthem_001185282
Insys_Anthem_001185283                   Insys_Anthem_001185283
Insys_Anthem_001185284                   Insys_Anthem_001185284
Insys_Anthem_001185285                   Insys_Anthem_001185285
Insys_Anthem_001185288                   Insys_Anthem_001185288
Insys_Anthem_001185290                   Insys_Anthem_001185290
Insys_Anthem_001185295                   Insys_Anthem_001185295
Insys_Anthem_001185298                   Insys_Anthem_001185298
Insys_Anthem_001185300                   Insys_Anthem_001185300
Insys_Anthem_001185301                   Insys_Anthem_001185301
Insys_Anthem_001185305                   Insys_Anthem_001185305
Insys_Anthem_001185308                   Insys_Anthem_001185308
Insys_Anthem_001185311                   Insys_Anthem_001185311
Insys_Anthem_001185317                   Insys_Anthem_001185317
Insys_Anthem_001185321                   Insys_Anthem_001185321
Insys_Anthem_001185323                   Insys_Anthem_001185323
Insys_Anthem_001185325                   Insys_Anthem_001185325
Insys_Anthem_001185328                   Insys_Anthem_001185328
Insys_Anthem_001185331                   Insys_Anthem_001185331
Insys_Anthem_001185332                   Insys_Anthem_001185332
Insys_Anthem_001185334                   Insys_Anthem_001185334
Insys_Anthem_001185343                   Insys_Anthem_001185343
Insys_Anthem_001185344                   Insys_Anthem_001185344
Insys_Anthem_001185347                   Insys_Anthem_001185347
Insys_Anthem_001185348                   Insys_Anthem_001185348
Insys_Anthem_001185350                   Insys_Anthem_001185350
Insys_Anthem_001185352                   Insys_Anthem_001185352
Insys_Anthem_001185354                   Insys_Anthem_001185354
Insys_Anthem_001185355                   Insys_Anthem_001185355
Insys_Anthem_001185359                   Insys_Anthem_001185359
Insys_Anthem_001185368                   Insys_Anthem_001185368
Insys_Anthem_001185369                   Insys_Anthem_001185369
Insys_Anthem_001185372                   Insys_Anthem_001185372

                                                    904
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 906 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185373                   Insys_Anthem_001185373
Insys_Anthem_001185376                   Insys_Anthem_001185376
Insys_Anthem_001185377                   Insys_Anthem_001185377
Insys_Anthem_001185379                   Insys_Anthem_001185379
Insys_Anthem_001185380                   Insys_Anthem_001185380
Insys_Anthem_001185383                   Insys_Anthem_001185383
Insys_Anthem_001185384                   Insys_Anthem_001185384
Insys_Anthem_001185385                   Insys_Anthem_001185385
Insys_Anthem_001185386                   Insys_Anthem_001185386
Insys_Anthem_001185395                   Insys_Anthem_001185395
Insys_Anthem_001185404                   Insys_Anthem_001185404
Insys_Anthem_001185405                   Insys_Anthem_001185405
Insys_Anthem_001185409                   Insys_Anthem_001185409
Insys_Anthem_001185415                   Insys_Anthem_001185415
Insys_Anthem_001185424                   Insys_Anthem_001185424
Insys_Anthem_001185425                   Insys_Anthem_001185425
Insys_Anthem_001185429                   Insys_Anthem_001185429
Insys_Anthem_001185432                   Insys_Anthem_001185432
Insys_Anthem_001185434                   Insys_Anthem_001185434
Insys_Anthem_001185437                   Insys_Anthem_001185437
Insys_Anthem_001185445                   Insys_Anthem_001185445
Insys_Anthem_001185447                   Insys_Anthem_001185447
Insys_Anthem_001185449                   Insys_Anthem_001185449
Insys_Anthem_001185452                   Insys_Anthem_001185452
Insys_Anthem_001185453                   Insys_Anthem_001185453
Insys_Anthem_001185454                   Insys_Anthem_001185454
Insys_Anthem_001185455                   Insys_Anthem_001185455
Insys_Anthem_001185456                   Insys_Anthem_001185456
Insys_Anthem_001185461                   Insys_Anthem_001185461
Insys_Anthem_001185462                   Insys_Anthem_001185462
Insys_Anthem_001185463                   Insys_Anthem_001185463
Insys_Anthem_001185467                   Insys_Anthem_001185467
Insys_Anthem_001185468                   Insys_Anthem_001185468
Insys_Anthem_001185470                   Insys_Anthem_001185470
Insys_Anthem_001185473                   Insys_Anthem_001185473
Insys_Anthem_001185477                   Insys_Anthem_001185477
Insys_Anthem_001185483                   Insys_Anthem_001185483
Insys_Anthem_001185489                   Insys_Anthem_001185489
Insys_Anthem_001185495                   Insys_Anthem_001185495
Insys_Anthem_001185497                   Insys_Anthem_001185497
Insys_Anthem_001185498                   Insys_Anthem_001185498
Insys_Anthem_001185499                   Insys_Anthem_001185499
Insys_Anthem_001185502                   Insys_Anthem_001185502
Insys_Anthem_001185505                   Insys_Anthem_001185505
Insys_Anthem_001185513                   Insys_Anthem_001185513
Insys_Anthem_001185514                   Insys_Anthem_001185514
Insys_Anthem_001185517                   Insys_Anthem_001185517

                                                    905
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 907 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185518                   Insys_Anthem_001185518
Insys_Anthem_001185521                   Insys_Anthem_001185521
Insys_Anthem_001185524                   Insys_Anthem_001185524
Insys_Anthem_001185525                   Insys_Anthem_001185525
Insys_Anthem_001185527                   Insys_Anthem_001185527
Insys_Anthem_001185536                   Insys_Anthem_001185536
Insys_Anthem_001185540                   Insys_Anthem_001185540
Insys_Anthem_001185542                   Insys_Anthem_001185542
Insys_Anthem_001185544                   Insys_Anthem_001185544
Insys_Anthem_001185545                   Insys_Anthem_001185545
Insys_Anthem_001185546                   Insys_Anthem_001185546
Insys_Anthem_001185559                   Insys_Anthem_001185559
Insys_Anthem_001185561                   Insys_Anthem_001185561
Insys_Anthem_001185564                   Insys_Anthem_001185564
Insys_Anthem_001185565                   Insys_Anthem_001185565
Insys_Anthem_001185567                   Insys_Anthem_001185567
Insys_Anthem_001185568                   Insys_Anthem_001185568
Insys_Anthem_001185569                   Insys_Anthem_001185569
Insys_Anthem_001185580                   Insys_Anthem_001185580
Insys_Anthem_001185581                   Insys_Anthem_001185581
Insys_Anthem_001185583                   Insys_Anthem_001185583
Insys_Anthem_001185584                   Insys_Anthem_001185584
Insys_Anthem_001185588                   Insys_Anthem_001185588
Insys_Anthem_001185591                   Insys_Anthem_001185591
Insys_Anthem_001185599                   Insys_Anthem_001185599
Insys_Anthem_001185601                   Insys_Anthem_001185601
Insys_Anthem_001185602                   Insys_Anthem_001185602
Insys_Anthem_001185603                   Insys_Anthem_001185603
Insys_Anthem_001185605                   Insys_Anthem_001185605
Insys_Anthem_001185607                   Insys_Anthem_001185607
Insys_Anthem_001185612                   Insys_Anthem_001185612
Insys_Anthem_001185613                   Insys_Anthem_001185613
Insys_Anthem_001185614                   Insys_Anthem_001185614
Insys_Anthem_001185622                   Insys_Anthem_001185622
Insys_Anthem_001185623                   Insys_Anthem_001185623
Insys_Anthem_001185627                   Insys_Anthem_001185627
Insys_Anthem_001185629                   Insys_Anthem_001185629
Insys_Anthem_001185630                   Insys_Anthem_001185630
Insys_Anthem_001185633                   Insys_Anthem_001185633
Insys_Anthem_001185635                   Insys_Anthem_001185635
Insys_Anthem_001185638                   Insys_Anthem_001185638
Insys_Anthem_001185641                   Insys_Anthem_001185641
Insys_Anthem_001185645                   Insys_Anthem_001185645
Insys_Anthem_001185646                   Insys_Anthem_001185646
Insys_Anthem_001185647                   Insys_Anthem_001185647
Insys_Anthem_001185651                   Insys_Anthem_001185651
Insys_Anthem_001185654                   Insys_Anthem_001185654

                                                    906
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 908 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185655                   Insys_Anthem_001185655
Insys_Anthem_001185657                   Insys_Anthem_001185657
Insys_Anthem_001185661                   Insys_Anthem_001185661
Insys_Anthem_001185667                   Insys_Anthem_001185667
Insys_Anthem_001185668                   Insys_Anthem_001185668
Insys_Anthem_001185674                   Insys_Anthem_001185674
Insys_Anthem_001185676                   Insys_Anthem_001185676
Insys_Anthem_001185678                   Insys_Anthem_001185678
Insys_Anthem_001185679                   Insys_Anthem_001185679
Insys_Anthem_001185682                   Insys_Anthem_001185682
Insys_Anthem_001185686                   Insys_Anthem_001185686
Insys_Anthem_001185690                   Insys_Anthem_001185690
Insys_Anthem_001185700                   Insys_Anthem_001185700
Insys_Anthem_001185705                   Insys_Anthem_001185705
Insys_Anthem_001185706                   Insys_Anthem_001185706
Insys_Anthem_001185709                   Insys_Anthem_001185709
Insys_Anthem_001185712                   Insys_Anthem_001185712
Insys_Anthem_001185715                   Insys_Anthem_001185715
Insys_Anthem_001185716                   Insys_Anthem_001185716
Insys_Anthem_001185717                   Insys_Anthem_001185717
Insys_Anthem_001185721                   Insys_Anthem_001185721
Insys_Anthem_001185723                   Insys_Anthem_001185723
Insys_Anthem_001185724                   Insys_Anthem_001185724
Insys_Anthem_001185726                   Insys_Anthem_001185726
Insys_Anthem_001185733                   Insys_Anthem_001185733
Insys_Anthem_001185735                   Insys_Anthem_001185735
Insys_Anthem_001185736                   Insys_Anthem_001185736
Insys_Anthem_001185738                   Insys_Anthem_001185738
Insys_Anthem_001185744                   Insys_Anthem_001185744
Insys_Anthem_001185747                   Insys_Anthem_001185747
Insys_Anthem_001185752                   Insys_Anthem_001185752
Insys_Anthem_001185754                   Insys_Anthem_001185754
Insys_Anthem_001185756                   Insys_Anthem_001185756
Insys_Anthem_001185757                   Insys_Anthem_001185757
Insys_Anthem_001185758                   Insys_Anthem_001185758
Insys_Anthem_001185762                   Insys_Anthem_001185762
Insys_Anthem_001185763                   Insys_Anthem_001185763
Insys_Anthem_001185764                   Insys_Anthem_001185764
Insys_Anthem_001185769                   Insys_Anthem_001185769
Insys_Anthem_001185771                   Insys_Anthem_001185771
Insys_Anthem_001185772                   Insys_Anthem_001185772
Insys_Anthem_001185773                   Insys_Anthem_001185773
Insys_Anthem_001185774                   Insys_Anthem_001185774
Insys_Anthem_001185778                   Insys_Anthem_001185778
Insys_Anthem_001185780                   Insys_Anthem_001185780
Insys_Anthem_001185785                   Insys_Anthem_001185785
Insys_Anthem_001185787                   Insys_Anthem_001185787

                                                    907
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 909 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185788                   Insys_Anthem_001185788
Insys_Anthem_001185791                   Insys_Anthem_001185791
Insys_Anthem_001185803                   Insys_Anthem_001185803
Insys_Anthem_001185805                   Insys_Anthem_001185805
Insys_Anthem_001185806                   Insys_Anthem_001185806
Insys_Anthem_001185808                   Insys_Anthem_001185808
Insys_Anthem_001185809                   Insys_Anthem_001185809
Insys_Anthem_001185811                   Insys_Anthem_001185811
Insys_Anthem_001185812                   Insys_Anthem_001185812
Insys_Anthem_001185816                   Insys_Anthem_001185816
Insys_Anthem_001185817                   Insys_Anthem_001185817
Insys_Anthem_001185818                   Insys_Anthem_001185818
Insys_Anthem_001185819                   Insys_Anthem_001185819
Insys_Anthem_001185820                   Insys_Anthem_001185820
Insys_Anthem_001185829                   Insys_Anthem_001185829
Insys_Anthem_001185831                   Insys_Anthem_001185831
Insys_Anthem_001185833                   Insys_Anthem_001185833
Insys_Anthem_001185838                   Insys_Anthem_001185838
Insys_Anthem_001185843                   Insys_Anthem_001185843
Insys_Anthem_001185844                   Insys_Anthem_001185844
Insys_Anthem_001185846                   Insys_Anthem_001185846
Insys_Anthem_001185847                   Insys_Anthem_001185847
Insys_Anthem_001185857                   Insys_Anthem_001185857
Insys_Anthem_001185858                   Insys_Anthem_001185858
Insys_Anthem_001185859                   Insys_Anthem_001185859
Insys_Anthem_001185860                   Insys_Anthem_001185860
Insys_Anthem_001185863                   Insys_Anthem_001185863
Insys_Anthem_001185866                   Insys_Anthem_001185866
Insys_Anthem_001185870                   Insys_Anthem_001185870
Insys_Anthem_001185871                   Insys_Anthem_001185871
Insys_Anthem_001185877                   Insys_Anthem_001185877
Insys_Anthem_001185878                   Insys_Anthem_001185878
Insys_Anthem_001185879                   Insys_Anthem_001185879
Insys_Anthem_001185882                   Insys_Anthem_001185882
Insys_Anthem_001185886                   Insys_Anthem_001185886
Insys_Anthem_001185888                   Insys_Anthem_001185888
Insys_Anthem_001185890                   Insys_Anthem_001185890
Insys_Anthem_001185891                   Insys_Anthem_001185891
Insys_Anthem_001185893                   Insys_Anthem_001185893
Insys_Anthem_001185896                   Insys_Anthem_001185896
Insys_Anthem_001185902                   Insys_Anthem_001185902
Insys_Anthem_001185906                   Insys_Anthem_001185906
Insys_Anthem_001185911                   Insys_Anthem_001185911
Insys_Anthem_001185913                   Insys_Anthem_001185913
Insys_Anthem_001185914                   Insys_Anthem_001185914
Insys_Anthem_001185917                   Insys_Anthem_001185917
Insys_Anthem_001185918                   Insys_Anthem_001185918

                                                    908
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 910 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001185920                   Insys_Anthem_001185920
Insys_Anthem_001185921                   Insys_Anthem_001185921
Insys_Anthem_001185922                   Insys_Anthem_001185922
Insys_Anthem_001185923                   Insys_Anthem_001185923
Insys_Anthem_001185924                   Insys_Anthem_001185924
Insys_Anthem_001185927                   Insys_Anthem_001185927
Insys_Anthem_001185929                   Insys_Anthem_001185929
Insys_Anthem_001185932                   Insys_Anthem_001185932
Insys_Anthem_001185935                   Insys_Anthem_001185935
Insys_Anthem_001185936                   Insys_Anthem_001185936
Insys_Anthem_001185937                   Insys_Anthem_001185937
Insys_Anthem_001185939                   Insys_Anthem_001185939
Insys_Anthem_001185943                   Insys_Anthem_001185943
Insys_Anthem_001185944                   Insys_Anthem_001185944
Insys_Anthem_001185945                   Insys_Anthem_001185945
Insys_Anthem_001185946                   Insys_Anthem_001185946
Insys_Anthem_001185960                   Insys_Anthem_001185960
Insys_Anthem_001185961                   Insys_Anthem_001185961
Insys_Anthem_001185966                   Insys_Anthem_001185966
Insys_Anthem_001185967                   Insys_Anthem_001185967
Insys_Anthem_001185968                   Insys_Anthem_001185968
Insys_Anthem_001185969                   Insys_Anthem_001185969
Insys_Anthem_001185971                   Insys_Anthem_001185971
Insys_Anthem_001185972                   Insys_Anthem_001185972
Insys_Anthem_001185973                   Insys_Anthem_001185973
Insys_Anthem_001185977                   Insys_Anthem_001185977
Insys_Anthem_001185978                   Insys_Anthem_001185978
Insys_Anthem_001185979                   Insys_Anthem_001185979
Insys_Anthem_001185981                   Insys_Anthem_001185981
Insys_Anthem_001185983                   Insys_Anthem_001185983
Insys_Anthem_001185988                   Insys_Anthem_001185988
Insys_Anthem_001186000                   Insys_Anthem_001186000
Insys_Anthem_001186005                   Insys_Anthem_001186005
Insys_Anthem_001186006                   Insys_Anthem_001186006
Insys_Anthem_001186009                   Insys_Anthem_001186009
Insys_Anthem_001186021                   Insys_Anthem_001186021
Insys_Anthem_001186022                   Insys_Anthem_001186022
Insys_Anthem_001186025                   Insys_Anthem_001186025
Insys_Anthem_001186029                   Insys_Anthem_001186029
Insys_Anthem_001186030                   Insys_Anthem_001186030
Insys_Anthem_001186035                   Insys_Anthem_001186035
Insys_Anthem_001186040                   Insys_Anthem_001186040
Insys_Anthem_001186041                   Insys_Anthem_001186041
Insys_Anthem_001186044                   Insys_Anthem_001186044
Insys_Anthem_001186045                   Insys_Anthem_001186045
Insys_Anthem_001186046                   Insys_Anthem_001186046
Insys_Anthem_001186054                   Insys_Anthem_001186054

                                                    909
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 911 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186056                   Insys_Anthem_001186056
Insys_Anthem_001186057                   Insys_Anthem_001186057
Insys_Anthem_001186058                   Insys_Anthem_001186058
Insys_Anthem_001186059                   Insys_Anthem_001186059
Insys_Anthem_001186061                   Insys_Anthem_001186061
Insys_Anthem_001186063                   Insys_Anthem_001186063
Insys_Anthem_001186064                   Insys_Anthem_001186064
Insys_Anthem_001186066                   Insys_Anthem_001186066
Insys_Anthem_001186068                   Insys_Anthem_001186068
Insys_Anthem_001186073                   Insys_Anthem_001186073
Insys_Anthem_001186079                   Insys_Anthem_001186079
Insys_Anthem_001186083                   Insys_Anthem_001186083
Insys_Anthem_001186085                   Insys_Anthem_001186085
Insys_Anthem_001186089                   Insys_Anthem_001186089
Insys_Anthem_001186096                   Insys_Anthem_001186096
Insys_Anthem_001186097                   Insys_Anthem_001186097
Insys_Anthem_001186099                   Insys_Anthem_001186099
Insys_Anthem_001186100                   Insys_Anthem_001186100
Insys_Anthem_001186109                   Insys_Anthem_001186109
Insys_Anthem_001186110                   Insys_Anthem_001186110
Insys_Anthem_001186116                   Insys_Anthem_001186116
Insys_Anthem_001186118                   Insys_Anthem_001186118
Insys_Anthem_001186120                   Insys_Anthem_001186120
Insys_Anthem_001186123                   Insys_Anthem_001186123
Insys_Anthem_001186124                   Insys_Anthem_001186124
Insys_Anthem_001186130                   Insys_Anthem_001186130
Insys_Anthem_001186135                   Insys_Anthem_001186135
Insys_Anthem_001186136                   Insys_Anthem_001186136
Insys_Anthem_001186138                   Insys_Anthem_001186138
Insys_Anthem_001186140                   Insys_Anthem_001186140
Insys_Anthem_001186141                   Insys_Anthem_001186141
Insys_Anthem_001186145                   Insys_Anthem_001186145
Insys_Anthem_001186146                   Insys_Anthem_001186146
Insys_Anthem_001186149                   Insys_Anthem_001186149
Insys_Anthem_001186153                   Insys_Anthem_001186153
Insys_Anthem_001186155                   Insys_Anthem_001186155
Insys_Anthem_001186156                   Insys_Anthem_001186156
Insys_Anthem_001186159                   Insys_Anthem_001186159
Insys_Anthem_001186174                   Insys_Anthem_001186174
Insys_Anthem_001186180                   Insys_Anthem_001186180
Insys_Anthem_001186183                   Insys_Anthem_001186183
Insys_Anthem_001186184                   Insys_Anthem_001186184
Insys_Anthem_001186187                   Insys_Anthem_001186187
Insys_Anthem_001186188                   Insys_Anthem_001186188
Insys_Anthem_001186189                   Insys_Anthem_001186189
Insys_Anthem_001186191                   Insys_Anthem_001186191
Insys_Anthem_001186192                   Insys_Anthem_001186192

                                                    910
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 912 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186193                   Insys_Anthem_001186193
Insys_Anthem_001186194                   Insys_Anthem_001186194
Insys_Anthem_001186197                   Insys_Anthem_001186197
Insys_Anthem_001186200                   Insys_Anthem_001186200
Insys_Anthem_001186201                   Insys_Anthem_001186201
Insys_Anthem_001186208                   Insys_Anthem_001186208
Insys_Anthem_001186209                   Insys_Anthem_001186209
Insys_Anthem_001186210                   Insys_Anthem_001186210
Insys_Anthem_001186220                   Insys_Anthem_001186220
Insys_Anthem_001186222                   Insys_Anthem_001186222
Insys_Anthem_001186223                   Insys_Anthem_001186223
Insys_Anthem_001186224                   Insys_Anthem_001186224
Insys_Anthem_001186230                   Insys_Anthem_001186230
Insys_Anthem_001186235                   Insys_Anthem_001186235
Insys_Anthem_001186238                   Insys_Anthem_001186238
Insys_Anthem_001186240                   Insys_Anthem_001186240
Insys_Anthem_001186243                   Insys_Anthem_001186243
Insys_Anthem_001186245                   Insys_Anthem_001186245
Insys_Anthem_001186251                   Insys_Anthem_001186251
Insys_Anthem_001186259                   Insys_Anthem_001186259
Insys_Anthem_001186262                   Insys_Anthem_001186262
Insys_Anthem_001186263                   Insys_Anthem_001186263
Insys_Anthem_001186266                   Insys_Anthem_001186266
Insys_Anthem_001186269                   Insys_Anthem_001186269
Insys_Anthem_001186270                   Insys_Anthem_001186270
Insys_Anthem_001186271                   Insys_Anthem_001186271
Insys_Anthem_001186277                   Insys_Anthem_001186277
Insys_Anthem_001186278                   Insys_Anthem_001186278
Insys_Anthem_001186280                   Insys_Anthem_001186280
Insys_Anthem_001186282                   Insys_Anthem_001186282
Insys_Anthem_001186284                   Insys_Anthem_001186284
Insys_Anthem_001186285                   Insys_Anthem_001186285
Insys_Anthem_001186286                   Insys_Anthem_001186286
Insys_Anthem_001186287                   Insys_Anthem_001186287
Insys_Anthem_001186288                   Insys_Anthem_001186288
Insys_Anthem_001186292                   Insys_Anthem_001186292
Insys_Anthem_001186293                   Insys_Anthem_001186293
Insys_Anthem_001186294                   Insys_Anthem_001186294
Insys_Anthem_001186295                   Insys_Anthem_001186295
Insys_Anthem_001186298                   Insys_Anthem_001186298
Insys_Anthem_001186300                   Insys_Anthem_001186300
Insys_Anthem_001186301                   Insys_Anthem_001186301
Insys_Anthem_001186303                   Insys_Anthem_001186303
Insys_Anthem_001186305                   Insys_Anthem_001186305
Insys_Anthem_001186306                   Insys_Anthem_001186306
Insys_Anthem_001186307                   Insys_Anthem_001186307
Insys_Anthem_001186308                   Insys_Anthem_001186308

                                                    911
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 913 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186319                   Insys_Anthem_001186319
Insys_Anthem_001186322                   Insys_Anthem_001186322
Insys_Anthem_001186327                   Insys_Anthem_001186327
Insys_Anthem_001186328                   Insys_Anthem_001186328
Insys_Anthem_001186329                   Insys_Anthem_001186329
Insys_Anthem_001186334                   Insys_Anthem_001186334
Insys_Anthem_001186335                   Insys_Anthem_001186335
Insys_Anthem_001186337                   Insys_Anthem_001186337
Insys_Anthem_001186338                   Insys_Anthem_001186338
Insys_Anthem_001186347                   Insys_Anthem_001186347
Insys_Anthem_001186350                   Insys_Anthem_001186350
Insys_Anthem_001186352                   Insys_Anthem_001186352
Insys_Anthem_001186365                   Insys_Anthem_001186365
Insys_Anthem_001186369                   Insys_Anthem_001186369
Insys_Anthem_001186370                   Insys_Anthem_001186370
Insys_Anthem_001186371                   Insys_Anthem_001186371
Insys_Anthem_001186372                   Insys_Anthem_001186372
Insys_Anthem_001186374                   Insys_Anthem_001186374
Insys_Anthem_001186376                   Insys_Anthem_001186376
Insys_Anthem_001186377                   Insys_Anthem_001186377
Insys_Anthem_001186378                   Insys_Anthem_001186378
Insys_Anthem_001186379                   Insys_Anthem_001186379
Insys_Anthem_001186381                   Insys_Anthem_001186381
Insys_Anthem_001186382                   Insys_Anthem_001186382
Insys_Anthem_001186386                   Insys_Anthem_001186386
Insys_Anthem_001186394                   Insys_Anthem_001186394
Insys_Anthem_001186395                   Insys_Anthem_001186395
Insys_Anthem_001186398                   Insys_Anthem_001186398
Insys_Anthem_001186399                   Insys_Anthem_001186399
Insys_Anthem_001186401                   Insys_Anthem_001186401
Insys_Anthem_001186404                   Insys_Anthem_001186404
Insys_Anthem_001186405                   Insys_Anthem_001186405
Insys_Anthem_001186406                   Insys_Anthem_001186406
Insys_Anthem_001186408                   Insys_Anthem_001186408
Insys_Anthem_001186415                   Insys_Anthem_001186415
Insys_Anthem_001186426                   Insys_Anthem_001186426
Insys_Anthem_001186428                   Insys_Anthem_001186428
Insys_Anthem_001186430                   Insys_Anthem_001186430
Insys_Anthem_001186431                   Insys_Anthem_001186431
Insys_Anthem_001186434                   Insys_Anthem_001186434
Insys_Anthem_001186435                   Insys_Anthem_001186435
Insys_Anthem_001186436                   Insys_Anthem_001186436
Insys_Anthem_001186439                   Insys_Anthem_001186439
Insys_Anthem_001186442                   Insys_Anthem_001186442
Insys_Anthem_001186449                   Insys_Anthem_001186449
Insys_Anthem_001186451                   Insys_Anthem_001186451
Insys_Anthem_001186454                   Insys_Anthem_001186454

                                                    912
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 914 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186455                   Insys_Anthem_001186455
Insys_Anthem_001186456                   Insys_Anthem_001186456
Insys_Anthem_001186460                   Insys_Anthem_001186460
Insys_Anthem_001186464                   Insys_Anthem_001186464
Insys_Anthem_001186467                   Insys_Anthem_001186467
Insys_Anthem_001186470                   Insys_Anthem_001186470
Insys_Anthem_001186472                   Insys_Anthem_001186472
Insys_Anthem_001186473                   Insys_Anthem_001186473
Insys_Anthem_001186476                   Insys_Anthem_001186476
Insys_Anthem_001186479                   Insys_Anthem_001186479
Insys_Anthem_001186481                   Insys_Anthem_001186481
Insys_Anthem_001186483                   Insys_Anthem_001186483
Insys_Anthem_001186490                   Insys_Anthem_001186490
Insys_Anthem_001186492                   Insys_Anthem_001186492
Insys_Anthem_001186500                   Insys_Anthem_001186500
Insys_Anthem_001186502                   Insys_Anthem_001186502
Insys_Anthem_001186503                   Insys_Anthem_001186503
Insys_Anthem_001186504                   Insys_Anthem_001186504
Insys_Anthem_001186507                   Insys_Anthem_001186507
Insys_Anthem_001186509                   Insys_Anthem_001186509
Insys_Anthem_001186514                   Insys_Anthem_001186514
Insys_Anthem_001186515                   Insys_Anthem_001186515
Insys_Anthem_001186516                   Insys_Anthem_001186516
Insys_Anthem_001186517                   Insys_Anthem_001186517
Insys_Anthem_001186527                   Insys_Anthem_001186527
Insys_Anthem_001186530                   Insys_Anthem_001186530
Insys_Anthem_001186536                   Insys_Anthem_001186536
Insys_Anthem_001186538                   Insys_Anthem_001186538
Insys_Anthem_001186539                   Insys_Anthem_001186539
Insys_Anthem_001186543                   Insys_Anthem_001186543
Insys_Anthem_001186545                   Insys_Anthem_001186545
Insys_Anthem_001186546                   Insys_Anthem_001186546
Insys_Anthem_001186553                   Insys_Anthem_001186553
Insys_Anthem_001186555                   Insys_Anthem_001186555
Insys_Anthem_001186558                   Insys_Anthem_001186558
Insys_Anthem_001186559                   Insys_Anthem_001186559
Insys_Anthem_001186565                   Insys_Anthem_001186565
Insys_Anthem_001186566                   Insys_Anthem_001186566
Insys_Anthem_001186567                   Insys_Anthem_001186567
Insys_Anthem_001186568                   Insys_Anthem_001186568
Insys_Anthem_001186570                   Insys_Anthem_001186570
Insys_Anthem_001186574                   Insys_Anthem_001186574
Insys_Anthem_001186575                   Insys_Anthem_001186575
Insys_Anthem_001186577                   Insys_Anthem_001186577
Insys_Anthem_001186578                   Insys_Anthem_001186578
Insys_Anthem_001186579                   Insys_Anthem_001186579
Insys_Anthem_001186583                   Insys_Anthem_001186583

                                                    913
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 915 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186584                   Insys_Anthem_001186584
Insys_Anthem_001186587                   Insys_Anthem_001186587
Insys_Anthem_001186589                   Insys_Anthem_001186589
Insys_Anthem_001186591                   Insys_Anthem_001186591
Insys_Anthem_001186594                   Insys_Anthem_001186594
Insys_Anthem_001186599                   Insys_Anthem_001186599
Insys_Anthem_001186604                   Insys_Anthem_001186604
Insys_Anthem_001186606                   Insys_Anthem_001186606
Insys_Anthem_001186613                   Insys_Anthem_001186613
Insys_Anthem_001186614                   Insys_Anthem_001186614
Insys_Anthem_001186617                   Insys_Anthem_001186617
Insys_Anthem_001186619                   Insys_Anthem_001186619
Insys_Anthem_001186620                   Insys_Anthem_001186620
Insys_Anthem_001186623                   Insys_Anthem_001186623
Insys_Anthem_001186628                   Insys_Anthem_001186628
Insys_Anthem_001186640                   Insys_Anthem_001186640
Insys_Anthem_001186641                   Insys_Anthem_001186641
Insys_Anthem_001186644                   Insys_Anthem_001186644
Insys_Anthem_001186645                   Insys_Anthem_001186645
Insys_Anthem_001186648                   Insys_Anthem_001186648
Insys_Anthem_001186651                   Insys_Anthem_001186651
Insys_Anthem_001186653                   Insys_Anthem_001186653
Insys_Anthem_001186654                   Insys_Anthem_001186654
Insys_Anthem_001186656                   Insys_Anthem_001186656
Insys_Anthem_001186657                   Insys_Anthem_001186657
Insys_Anthem_001186661                   Insys_Anthem_001186661
Insys_Anthem_001186662                   Insys_Anthem_001186662
Insys_Anthem_001186665                   Insys_Anthem_001186665
Insys_Anthem_001186668                   Insys_Anthem_001186668
Insys_Anthem_001186669                   Insys_Anthem_001186669
Insys_Anthem_001186674                   Insys_Anthem_001186674
Insys_Anthem_001186675                   Insys_Anthem_001186675
Insys_Anthem_001186681                   Insys_Anthem_001186681
Insys_Anthem_001186683                   Insys_Anthem_001186683
Insys_Anthem_001186684                   Insys_Anthem_001186684
Insys_Anthem_001186688                   Insys_Anthem_001186688
Insys_Anthem_001186691                   Insys_Anthem_001186691
Insys_Anthem_001186694                   Insys_Anthem_001186694
Insys_Anthem_001186696                   Insys_Anthem_001186696
Insys_Anthem_001186703                   Insys_Anthem_001186703
Insys_Anthem_001186705                   Insys_Anthem_001186705
Insys_Anthem_001186711                   Insys_Anthem_001186711
Insys_Anthem_001186714                   Insys_Anthem_001186714
Insys_Anthem_001186717                   Insys_Anthem_001186717
Insys_Anthem_001186718                   Insys_Anthem_001186718
Insys_Anthem_001186724                   Insys_Anthem_001186724
Insys_Anthem_001186726                   Insys_Anthem_001186726

                                                    914
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 916 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186731                   Insys_Anthem_001186731
Insys_Anthem_001186732                   Insys_Anthem_001186732
Insys_Anthem_001186733                   Insys_Anthem_001186733
Insys_Anthem_001186736                   Insys_Anthem_001186736
Insys_Anthem_001186738                   Insys_Anthem_001186738
Insys_Anthem_001186739                   Insys_Anthem_001186739
Insys_Anthem_001186742                   Insys_Anthem_001186742
Insys_Anthem_001186743                   Insys_Anthem_001186743
Insys_Anthem_001186745                   Insys_Anthem_001186745
Insys_Anthem_001186746                   Insys_Anthem_001186746
Insys_Anthem_001186749                   Insys_Anthem_001186749
Insys_Anthem_001186754                   Insys_Anthem_001186754
Insys_Anthem_001186757                   Insys_Anthem_001186757
Insys_Anthem_001186758                   Insys_Anthem_001186758
Insys_Anthem_001186761                   Insys_Anthem_001186761
Insys_Anthem_001186765                   Insys_Anthem_001186765
Insys_Anthem_001186766                   Insys_Anthem_001186766
Insys_Anthem_001186767                   Insys_Anthem_001186767
Insys_Anthem_001186769                   Insys_Anthem_001186769
Insys_Anthem_001186774                   Insys_Anthem_001186774
Insys_Anthem_001186775                   Insys_Anthem_001186775
Insys_Anthem_001186776                   Insys_Anthem_001186776
Insys_Anthem_001186777                   Insys_Anthem_001186777
Insys_Anthem_001186778                   Insys_Anthem_001186778
Insys_Anthem_001186781                   Insys_Anthem_001186781
Insys_Anthem_001186782                   Insys_Anthem_001186782
Insys_Anthem_001186785                   Insys_Anthem_001186785
Insys_Anthem_001186800                   Insys_Anthem_001186800
Insys_Anthem_001186803                   Insys_Anthem_001186803
Insys_Anthem_001186805                   Insys_Anthem_001186805
Insys_Anthem_001186818                   Insys_Anthem_001186818
Insys_Anthem_001186822                   Insys_Anthem_001186822
Insys_Anthem_001186828                   Insys_Anthem_001186828
Insys_Anthem_001186837                   Insys_Anthem_001186837
Insys_Anthem_001186838                   Insys_Anthem_001186838
Insys_Anthem_001186840                   Insys_Anthem_001186840
Insys_Anthem_001186842                   Insys_Anthem_001186842
Insys_Anthem_001186844                   Insys_Anthem_001186844
Insys_Anthem_001186845                   Insys_Anthem_001186845
Insys_Anthem_001186848                   Insys_Anthem_001186848
Insys_Anthem_001186850                   Insys_Anthem_001186850
Insys_Anthem_001186856                   Insys_Anthem_001186856
Insys_Anthem_001186858                   Insys_Anthem_001186858
Insys_Anthem_001186859                   Insys_Anthem_001186859
Insys_Anthem_001186861                   Insys_Anthem_001186861
Insys_Anthem_001186865                   Insys_Anthem_001186865
Insys_Anthem_001186872                   Insys_Anthem_001186872

                                                    915
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 917 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001186874                   Insys_Anthem_001186874
Insys_Anthem_001186879                   Insys_Anthem_001186879
Insys_Anthem_001186880                   Insys_Anthem_001186880
Insys_Anthem_001186884                   Insys_Anthem_001186884
Insys_Anthem_001186885                   Insys_Anthem_001186885
Insys_Anthem_001186886                   Insys_Anthem_001186886
Insys_Anthem_001186887                   Insys_Anthem_001186887
Insys_Anthem_001186888                   Insys_Anthem_001186888
Insys_Anthem_001186894                   Insys_Anthem_001186894
Insys_Anthem_001186896                   Insys_Anthem_001186896
Insys_Anthem_001186901                   Insys_Anthem_001186901
Insys_Anthem_001186904                   Insys_Anthem_001186904
Insys_Anthem_001186906                   Insys_Anthem_001186906
Insys_Anthem_001186909                   Insys_Anthem_001186909
Insys_Anthem_001186910                   Insys_Anthem_001186910
Insys_Anthem_001186912                   Insys_Anthem_001186912
Insys_Anthem_001186914                   Insys_Anthem_001186914
Insys_Anthem_001186920                   Insys_Anthem_001186920
Insys_Anthem_001186922                   Insys_Anthem_001186922
Insys_Anthem_001186927                   Insys_Anthem_001186927
Insys_Anthem_001186928                   Insys_Anthem_001186928
Insys_Anthem_001186929                   Insys_Anthem_001186929
Insys_Anthem_001186932                   Insys_Anthem_001186932
Insys_Anthem_001186933                   Insys_Anthem_001186933
Insys_Anthem_001186937                   Insys_Anthem_001186937
Insys_Anthem_001186938                   Insys_Anthem_001186938
Insys_Anthem_001186950                   Insys_Anthem_001186950
Insys_Anthem_001186952                   Insys_Anthem_001186952
Insys_Anthem_001186954                   Insys_Anthem_001186954
Insys_Anthem_001186959                   Insys_Anthem_001186959
Insys_Anthem_001186960                   Insys_Anthem_001186960
Insys_Anthem_001186962                   Insys_Anthem_001186962
Insys_Anthem_001186967                   Insys_Anthem_001186967
Insys_Anthem_001186968                   Insys_Anthem_001186968
Insys_Anthem_001186969                   Insys_Anthem_001186969
Insys_Anthem_001186971                   Insys_Anthem_001186971
Insys_Anthem_001186974                   Insys_Anthem_001186974
Insys_Anthem_001186984                   Insys_Anthem_001186984
Insys_Anthem_001186985                   Insys_Anthem_001186985
Insys_Anthem_001186987                   Insys_Anthem_001186987
Insys_Anthem_001186995                   Insys_Anthem_001186995
Insys_Anthem_001186996                   Insys_Anthem_001186996
Insys_Anthem_001187002                   Insys_Anthem_001187002
Insys_Anthem_001187011                   Insys_Anthem_001187011
Insys_Anthem_001187013                   Insys_Anthem_001187013
Insys_Anthem_001187017                   Insys_Anthem_001187017
Insys_Anthem_001187020                   Insys_Anthem_001187020

                                                    916
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 918 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187022                   Insys_Anthem_001187022
Insys_Anthem_001187025                   Insys_Anthem_001187025
Insys_Anthem_001187027                   Insys_Anthem_001187027
Insys_Anthem_001187034                   Insys_Anthem_001187034
Insys_Anthem_001187037                   Insys_Anthem_001187037
Insys_Anthem_001187039                   Insys_Anthem_001187039
Insys_Anthem_001187042                   Insys_Anthem_001187042
Insys_Anthem_001187043                   Insys_Anthem_001187043
Insys_Anthem_001187045                   Insys_Anthem_001187045
Insys_Anthem_001187046                   Insys_Anthem_001187046
Insys_Anthem_001187048                   Insys_Anthem_001187048
Insys_Anthem_001187049                   Insys_Anthem_001187049
Insys_Anthem_001187050                   Insys_Anthem_001187050
Insys_Anthem_001187051                   Insys_Anthem_001187051
Insys_Anthem_001187052                   Insys_Anthem_001187052
Insys_Anthem_001187054                   Insys_Anthem_001187054
Insys_Anthem_001187055                   Insys_Anthem_001187055
Insys_Anthem_001187056                   Insys_Anthem_001187056
Insys_Anthem_001187058                   Insys_Anthem_001187058
Insys_Anthem_001187059                   Insys_Anthem_001187059
Insys_Anthem_001187061                   Insys_Anthem_001187061
Insys_Anthem_001187062                   Insys_Anthem_001187062
Insys_Anthem_001187063                   Insys_Anthem_001187063
Insys_Anthem_001187064                   Insys_Anthem_001187064
Insys_Anthem_001187067                   Insys_Anthem_001187067
Insys_Anthem_001187071                   Insys_Anthem_001187071
Insys_Anthem_001187076                   Insys_Anthem_001187076
Insys_Anthem_001187079                   Insys_Anthem_001187079
Insys_Anthem_001187082                   Insys_Anthem_001187082
Insys_Anthem_001187083                   Insys_Anthem_001187083
Insys_Anthem_001187084                   Insys_Anthem_001187084
Insys_Anthem_001187087                   Insys_Anthem_001187087
Insys_Anthem_001187090                   Insys_Anthem_001187090
Insys_Anthem_001187096                   Insys_Anthem_001187096
Insys_Anthem_001187098                   Insys_Anthem_001187098
Insys_Anthem_001187106                   Insys_Anthem_001187106
Insys_Anthem_001187107                   Insys_Anthem_001187107
Insys_Anthem_001187108                   Insys_Anthem_001187108
Insys_Anthem_001187110                   Insys_Anthem_001187110
Insys_Anthem_001187114                   Insys_Anthem_001187114
Insys_Anthem_001187121                   Insys_Anthem_001187121
Insys_Anthem_001187127                   Insys_Anthem_001187127
Insys_Anthem_001187130                   Insys_Anthem_001187130
Insys_Anthem_001187132                   Insys_Anthem_001187132
Insys_Anthem_001187134                   Insys_Anthem_001187134
Insys_Anthem_001187141                   Insys_Anthem_001187141
Insys_Anthem_001187143                   Insys_Anthem_001187143

                                                    917
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 919 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187149                   Insys_Anthem_001187149
Insys_Anthem_001187152                   Insys_Anthem_001187152
Insys_Anthem_001187154                   Insys_Anthem_001187154
Insys_Anthem_001187155                   Insys_Anthem_001187155
Insys_Anthem_001187156                   Insys_Anthem_001187156
Insys_Anthem_001187157                   Insys_Anthem_001187157
Insys_Anthem_001187158                   Insys_Anthem_001187158
Insys_Anthem_001187159                   Insys_Anthem_001187159
Insys_Anthem_001187160                   Insys_Anthem_001187160
Insys_Anthem_001187161                   Insys_Anthem_001187161
Insys_Anthem_001187162                   Insys_Anthem_001187162
Insys_Anthem_001187163                   Insys_Anthem_001187163
Insys_Anthem_001187172                   Insys_Anthem_001187172
Insys_Anthem_001187174                   Insys_Anthem_001187174
Insys_Anthem_001187175                   Insys_Anthem_001187175
Insys_Anthem_001187179                   Insys_Anthem_001187179
Insys_Anthem_001187183                   Insys_Anthem_001187183
Insys_Anthem_001187184                   Insys_Anthem_001187184
Insys_Anthem_001187186                   Insys_Anthem_001187186
Insys_Anthem_001187188                   Insys_Anthem_001187188
Insys_Anthem_001187191                   Insys_Anthem_001187191
Insys_Anthem_001187192                   Insys_Anthem_001187192
Insys_Anthem_001187193                   Insys_Anthem_001187193
Insys_Anthem_001187196                   Insys_Anthem_001187196
Insys_Anthem_001187198                   Insys_Anthem_001187198
Insys_Anthem_001187202                   Insys_Anthem_001187202
Insys_Anthem_001187211                   Insys_Anthem_001187211
Insys_Anthem_001187213                   Insys_Anthem_001187213
Insys_Anthem_001187215                   Insys_Anthem_001187215
Insys_Anthem_001187216                   Insys_Anthem_001187216
Insys_Anthem_001187217                   Insys_Anthem_001187217
Insys_Anthem_001187218                   Insys_Anthem_001187218
Insys_Anthem_001187220                   Insys_Anthem_001187220
Insys_Anthem_001187221                   Insys_Anthem_001187221
Insys_Anthem_001187224                   Insys_Anthem_001187224
Insys_Anthem_001187225                   Insys_Anthem_001187225
Insys_Anthem_001187226                   Insys_Anthem_001187226
Insys_Anthem_001187228                   Insys_Anthem_001187228
Insys_Anthem_001187231                   Insys_Anthem_001187231
Insys_Anthem_001187232                   Insys_Anthem_001187232
Insys_Anthem_001187235                   Insys_Anthem_001187235
Insys_Anthem_001187242                   Insys_Anthem_001187242
Insys_Anthem_001187243                   Insys_Anthem_001187243
Insys_Anthem_001187244                   Insys_Anthem_001187244
Insys_Anthem_001187247                   Insys_Anthem_001187247
Insys_Anthem_001187249                   Insys_Anthem_001187249
Insys_Anthem_001187250                   Insys_Anthem_001187250

                                                    918
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 920 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187251                   Insys_Anthem_001187251
Insys_Anthem_001187253                   Insys_Anthem_001187253
Insys_Anthem_001187254                   Insys_Anthem_001187254
Insys_Anthem_001187263                   Insys_Anthem_001187263
Insys_Anthem_001187266                   Insys_Anthem_001187266
Insys_Anthem_001187267                   Insys_Anthem_001187267
Insys_Anthem_001187268                   Insys_Anthem_001187268
Insys_Anthem_001187269                   Insys_Anthem_001187269
Insys_Anthem_001187272                   Insys_Anthem_001187272
Insys_Anthem_001187276                   Insys_Anthem_001187276
Insys_Anthem_001187277                   Insys_Anthem_001187277
Insys_Anthem_001187278                   Insys_Anthem_001187278
Insys_Anthem_001187280                   Insys_Anthem_001187280
Insys_Anthem_001187288                   Insys_Anthem_001187288
Insys_Anthem_001187289                   Insys_Anthem_001187289
Insys_Anthem_001187290                   Insys_Anthem_001187290
Insys_Anthem_001187291                   Insys_Anthem_001187291
Insys_Anthem_001187292                   Insys_Anthem_001187292
Insys_Anthem_001187298                   Insys_Anthem_001187298
Insys_Anthem_001187300                   Insys_Anthem_001187300
Insys_Anthem_001187302                   Insys_Anthem_001187302
Insys_Anthem_001187304                   Insys_Anthem_001187304
Insys_Anthem_001187305                   Insys_Anthem_001187305
Insys_Anthem_001187306                   Insys_Anthem_001187306
Insys_Anthem_001187316                   Insys_Anthem_001187316
Insys_Anthem_001187321                   Insys_Anthem_001187321
Insys_Anthem_001187322                   Insys_Anthem_001187322
Insys_Anthem_001187323                   Insys_Anthem_001187323
Insys_Anthem_001187324                   Insys_Anthem_001187324
Insys_Anthem_001187328                   Insys_Anthem_001187328
Insys_Anthem_001187332                   Insys_Anthem_001187332
Insys_Anthem_001187335                   Insys_Anthem_001187335
Insys_Anthem_001187337                   Insys_Anthem_001187337
Insys_Anthem_001187338                   Insys_Anthem_001187338
Insys_Anthem_001187342                   Insys_Anthem_001187342
Insys_Anthem_001187347                   Insys_Anthem_001187347
Insys_Anthem_001187350                   Insys_Anthem_001187350
Insys_Anthem_001187355                   Insys_Anthem_001187355
Insys_Anthem_001187357                   Insys_Anthem_001187357
Insys_Anthem_001187358                   Insys_Anthem_001187358
Insys_Anthem_001187359                   Insys_Anthem_001187359
Insys_Anthem_001187360                   Insys_Anthem_001187360
Insys_Anthem_001187362                   Insys_Anthem_001187362
Insys_Anthem_001187363                   Insys_Anthem_001187363
Insys_Anthem_001187367                   Insys_Anthem_001187367
Insys_Anthem_001187368                   Insys_Anthem_001187368
Insys_Anthem_001187369                   Insys_Anthem_001187369

                                                    919
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 921 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187371                   Insys_Anthem_001187371
Insys_Anthem_001187372                   Insys_Anthem_001187372
Insys_Anthem_001187374                   Insys_Anthem_001187374
Insys_Anthem_001187376                   Insys_Anthem_001187376
Insys_Anthem_001187377                   Insys_Anthem_001187377
Insys_Anthem_001187380                   Insys_Anthem_001187380
Insys_Anthem_001187383                   Insys_Anthem_001187383
Insys_Anthem_001187386                   Insys_Anthem_001187386
Insys_Anthem_001187387                   Insys_Anthem_001187387
Insys_Anthem_001187390                   Insys_Anthem_001187390
Insys_Anthem_001187392                   Insys_Anthem_001187392
Insys_Anthem_001187398                   Insys_Anthem_001187398
Insys_Anthem_001187399                   Insys_Anthem_001187399
Insys_Anthem_001187400                   Insys_Anthem_001187400
Insys_Anthem_001187401                   Insys_Anthem_001187401
Insys_Anthem_001187403                   Insys_Anthem_001187403
Insys_Anthem_001187405                   Insys_Anthem_001187405
Insys_Anthem_001187406                   Insys_Anthem_001187406
Insys_Anthem_001187408                   Insys_Anthem_001187408
Insys_Anthem_001187409                   Insys_Anthem_001187409
Insys_Anthem_001187413                   Insys_Anthem_001187413
Insys_Anthem_001187414                   Insys_Anthem_001187414
Insys_Anthem_001187418                   Insys_Anthem_001187418
Insys_Anthem_001187423                   Insys_Anthem_001187423
Insys_Anthem_001187426                   Insys_Anthem_001187426
Insys_Anthem_001187427                   Insys_Anthem_001187427
Insys_Anthem_001187433                   Insys_Anthem_001187433
Insys_Anthem_001187434                   Insys_Anthem_001187434
Insys_Anthem_001187444                   Insys_Anthem_001187444
Insys_Anthem_001187445                   Insys_Anthem_001187445
Insys_Anthem_001187449                   Insys_Anthem_001187449
Insys_Anthem_001187450                   Insys_Anthem_001187450
Insys_Anthem_001187451                   Insys_Anthem_001187451
Insys_Anthem_001187452                   Insys_Anthem_001187452
Insys_Anthem_001187453                   Insys_Anthem_001187453
Insys_Anthem_001187454                   Insys_Anthem_001187454
Insys_Anthem_001187457                   Insys_Anthem_001187457
Insys_Anthem_001187458                   Insys_Anthem_001187458
Insys_Anthem_001187459                   Insys_Anthem_001187459
Insys_Anthem_001187468                   Insys_Anthem_001187468
Insys_Anthem_001187478                   Insys_Anthem_001187478
Insys_Anthem_001187480                   Insys_Anthem_001187480
Insys_Anthem_001187481                   Insys_Anthem_001187481
Insys_Anthem_001187482                   Insys_Anthem_001187482
Insys_Anthem_001187483                   Insys_Anthem_001187483
Insys_Anthem_001187486                   Insys_Anthem_001187486
Insys_Anthem_001187490                   Insys_Anthem_001187490

                                                    920
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 922 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187492                   Insys_Anthem_001187492
Insys_Anthem_001187494                   Insys_Anthem_001187494
Insys_Anthem_001187496                   Insys_Anthem_001187496
Insys_Anthem_001187497                   Insys_Anthem_001187497
Insys_Anthem_001187503                   Insys_Anthem_001187503
Insys_Anthem_001187504                   Insys_Anthem_001187504
Insys_Anthem_001187505                   Insys_Anthem_001187505
Insys_Anthem_001187508                   Insys_Anthem_001187508
Insys_Anthem_001187510                   Insys_Anthem_001187510
Insys_Anthem_001187511                   Insys_Anthem_001187511
Insys_Anthem_001187517                   Insys_Anthem_001187517
Insys_Anthem_001187520                   Insys_Anthem_001187520
Insys_Anthem_001187522                   Insys_Anthem_001187522
Insys_Anthem_001187523                   Insys_Anthem_001187523
Insys_Anthem_001187526                   Insys_Anthem_001187526
Insys_Anthem_001187532                   Insys_Anthem_001187532
Insys_Anthem_001187538                   Insys_Anthem_001187538
Insys_Anthem_001187545                   Insys_Anthem_001187545
Insys_Anthem_001187546                   Insys_Anthem_001187546
Insys_Anthem_001187552                   Insys_Anthem_001187552
Insys_Anthem_001187553                   Insys_Anthem_001187553
Insys_Anthem_001187556                   Insys_Anthem_001187556
Insys_Anthem_001187557                   Insys_Anthem_001187557
Insys_Anthem_001187558                   Insys_Anthem_001187558
Insys_Anthem_001187560                   Insys_Anthem_001187560
Insys_Anthem_001187562                   Insys_Anthem_001187562
Insys_Anthem_001187572                   Insys_Anthem_001187572
Insys_Anthem_001187580                   Insys_Anthem_001187580
Insys_Anthem_001187581                   Insys_Anthem_001187581
Insys_Anthem_001187583                   Insys_Anthem_001187583
Insys_Anthem_001187587                   Insys_Anthem_001187587
Insys_Anthem_001187598                   Insys_Anthem_001187598
Insys_Anthem_001187601                   Insys_Anthem_001187601
Insys_Anthem_001187603                   Insys_Anthem_001187603
Insys_Anthem_001187606                   Insys_Anthem_001187606
Insys_Anthem_001187607                   Insys_Anthem_001187607
Insys_Anthem_001187609                   Insys_Anthem_001187609
Insys_Anthem_001187610                   Insys_Anthem_001187610
Insys_Anthem_001187611                   Insys_Anthem_001187611
Insys_Anthem_001187613                   Insys_Anthem_001187613
Insys_Anthem_001187614                   Insys_Anthem_001187614
Insys_Anthem_001187616                   Insys_Anthem_001187616
Insys_Anthem_001187617                   Insys_Anthem_001187617
Insys_Anthem_001187620                   Insys_Anthem_001187620
Insys_Anthem_001187622                   Insys_Anthem_001187622
Insys_Anthem_001187624                   Insys_Anthem_001187624
Insys_Anthem_001187625                   Insys_Anthem_001187625

                                                    921
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 923 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187628                   Insys_Anthem_001187628
Insys_Anthem_001187632                   Insys_Anthem_001187632
Insys_Anthem_001187633                   Insys_Anthem_001187633
Insys_Anthem_001187637                   Insys_Anthem_001187637
Insys_Anthem_001187641                   Insys_Anthem_001187641
Insys_Anthem_001187643                   Insys_Anthem_001187643
Insys_Anthem_001187644                   Insys_Anthem_001187644
Insys_Anthem_001187647                   Insys_Anthem_001187647
Insys_Anthem_001187652                   Insys_Anthem_001187652
Insys_Anthem_001187657                   Insys_Anthem_001187657
Insys_Anthem_001187658                   Insys_Anthem_001187658
Insys_Anthem_001187660                   Insys_Anthem_001187660
Insys_Anthem_001187662                   Insys_Anthem_001187662
Insys_Anthem_001187668                   Insys_Anthem_001187668
Insys_Anthem_001187669                   Insys_Anthem_001187669
Insys_Anthem_001187672                   Insys_Anthem_001187672
Insys_Anthem_001187674                   Insys_Anthem_001187674
Insys_Anthem_001187678                   Insys_Anthem_001187678
Insys_Anthem_001187680                   Insys_Anthem_001187680
Insys_Anthem_001187681                   Insys_Anthem_001187681
Insys_Anthem_001187683                   Insys_Anthem_001187683
Insys_Anthem_001187685                   Insys_Anthem_001187685
Insys_Anthem_001187689                   Insys_Anthem_001187689
Insys_Anthem_001187693                   Insys_Anthem_001187693
Insys_Anthem_001187696                   Insys_Anthem_001187696
Insys_Anthem_001187704                   Insys_Anthem_001187704
Insys_Anthem_001187706                   Insys_Anthem_001187706
Insys_Anthem_001187719                   Insys_Anthem_001187719
Insys_Anthem_001187724                   Insys_Anthem_001187724
Insys_Anthem_001187728                   Insys_Anthem_001187728
Insys_Anthem_001187729                   Insys_Anthem_001187729
Insys_Anthem_001187734                   Insys_Anthem_001187734
Insys_Anthem_001187737                   Insys_Anthem_001187737
Insys_Anthem_001187742                   Insys_Anthem_001187742
Insys_Anthem_001187747                   Insys_Anthem_001187747
Insys_Anthem_001187748                   Insys_Anthem_001187748
Insys_Anthem_001187754                   Insys_Anthem_001187754
Insys_Anthem_001187756                   Insys_Anthem_001187756
Insys_Anthem_001187757                   Insys_Anthem_001187757
Insys_Anthem_001187758                   Insys_Anthem_001187758
Insys_Anthem_001187759                   Insys_Anthem_001187759
Insys_Anthem_001187760                   Insys_Anthem_001187760
Insys_Anthem_001187763                   Insys_Anthem_001187763
Insys_Anthem_001187768                   Insys_Anthem_001187768
Insys_Anthem_001187769                   Insys_Anthem_001187769
Insys_Anthem_001187777                   Insys_Anthem_001187777
Insys_Anthem_001187778                   Insys_Anthem_001187778

                                                    922
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 924 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187782                   Insys_Anthem_001187782
Insys_Anthem_001187783                   Insys_Anthem_001187783
Insys_Anthem_001187784                   Insys_Anthem_001187784
Insys_Anthem_001187787                   Insys_Anthem_001187787
Insys_Anthem_001187789                   Insys_Anthem_001187789
Insys_Anthem_001187791                   Insys_Anthem_001187791
Insys_Anthem_001187794                   Insys_Anthem_001187794
Insys_Anthem_001187798                   Insys_Anthem_001187798
Insys_Anthem_001187801                   Insys_Anthem_001187801
Insys_Anthem_001187803                   Insys_Anthem_001187803
Insys_Anthem_001187807                   Insys_Anthem_001187807
Insys_Anthem_001187813                   Insys_Anthem_001187813
Insys_Anthem_001187818                   Insys_Anthem_001187818
Insys_Anthem_001187822                   Insys_Anthem_001187822
Insys_Anthem_001187825                   Insys_Anthem_001187825
Insys_Anthem_001187828                   Insys_Anthem_001187828
Insys_Anthem_001187834                   Insys_Anthem_001187834
Insys_Anthem_001187838                   Insys_Anthem_001187838
Insys_Anthem_001187841                   Insys_Anthem_001187841
Insys_Anthem_001187844                   Insys_Anthem_001187844
Insys_Anthem_001187848                   Insys_Anthem_001187848
Insys_Anthem_001187851                   Insys_Anthem_001187851
Insys_Anthem_001187854                   Insys_Anthem_001187854
Insys_Anthem_001187858                   Insys_Anthem_001187858
Insys_Anthem_001187860                   Insys_Anthem_001187860
Insys_Anthem_001187864                   Insys_Anthem_001187864
Insys_Anthem_001187870                   Insys_Anthem_001187870
Insys_Anthem_001187874                   Insys_Anthem_001187874
Insys_Anthem_001187877                   Insys_Anthem_001187877
Insys_Anthem_001187882                   Insys_Anthem_001187882
Insys_Anthem_001187885                   Insys_Anthem_001187885
Insys_Anthem_001187886                   Insys_Anthem_001187886
Insys_Anthem_001187889                   Insys_Anthem_001187889
Insys_Anthem_001187891                   Insys_Anthem_001187891
Insys_Anthem_001187892                   Insys_Anthem_001187892
Insys_Anthem_001187895                   Insys_Anthem_001187895
Insys_Anthem_001187897                   Insys_Anthem_001187897
Insys_Anthem_001187898                   Insys_Anthem_001187898
Insys_Anthem_001187901                   Insys_Anthem_001187901
Insys_Anthem_001187907                   Insys_Anthem_001187907
Insys_Anthem_001187908                   Insys_Anthem_001187908
Insys_Anthem_001187921                   Insys_Anthem_001187921
Insys_Anthem_001187928                   Insys_Anthem_001187928
Insys_Anthem_001187930                   Insys_Anthem_001187930
Insys_Anthem_001187934                   Insys_Anthem_001187934
Insys_Anthem_001187935                   Insys_Anthem_001187935
Insys_Anthem_001187937                   Insys_Anthem_001187937

                                                    923
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 925 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001187940                   Insys_Anthem_001187940
Insys_Anthem_001187944                   Insys_Anthem_001187944
Insys_Anthem_001187945                   Insys_Anthem_001187945
Insys_Anthem_001187946                   Insys_Anthem_001187946
Insys_Anthem_001187947                   Insys_Anthem_001187947
Insys_Anthem_001187952                   Insys_Anthem_001187952
Insys_Anthem_001187954                   Insys_Anthem_001187954
Insys_Anthem_001187962                   Insys_Anthem_001187962
Insys_Anthem_001187963                   Insys_Anthem_001187963
Insys_Anthem_001187967                   Insys_Anthem_001187967
Insys_Anthem_001187968                   Insys_Anthem_001187968
Insys_Anthem_001187969                   Insys_Anthem_001187969
Insys_Anthem_001187970                   Insys_Anthem_001187970
Insys_Anthem_001187982                   Insys_Anthem_001187982
Insys_Anthem_001187983                   Insys_Anthem_001187983
Insys_Anthem_001187986                   Insys_Anthem_001187986
Insys_Anthem_001187993                   Insys_Anthem_001187993
Insys_Anthem_001187997                   Insys_Anthem_001187997
Insys_Anthem_001187998                   Insys_Anthem_001187998
Insys_Anthem_001188000                   Insys_Anthem_001188000
Insys_Anthem_001188001                   Insys_Anthem_001188001
Insys_Anthem_001188004                   Insys_Anthem_001188004
Insys_Anthem_001188006                   Insys_Anthem_001188006
Insys_Anthem_001188012                   Insys_Anthem_001188012
Insys_Anthem_001188014                   Insys_Anthem_001188014
Insys_Anthem_001188019                   Insys_Anthem_001188019
Insys_Anthem_001188020                   Insys_Anthem_001188020
Insys_Anthem_001188022                   Insys_Anthem_001188022
Insys_Anthem_001188024                   Insys_Anthem_001188024
Insys_Anthem_001188030                   Insys_Anthem_001188030
Insys_Anthem_001188032                   Insys_Anthem_001188032
Insys_Anthem_001188033                   Insys_Anthem_001188033
Insys_Anthem_001188036                   Insys_Anthem_001188036
Insys_Anthem_001188037                   Insys_Anthem_001188037
Insys_Anthem_001188038                   Insys_Anthem_001188038
Insys_Anthem_001188040                   Insys_Anthem_001188040
Insys_Anthem_001188041                   Insys_Anthem_001188041
Insys_Anthem_001188042                   Insys_Anthem_001188042
Insys_Anthem_001188044                   Insys_Anthem_001188044
Insys_Anthem_001188046                   Insys_Anthem_001188046
Insys_Anthem_001188048                   Insys_Anthem_001188048
Insys_Anthem_001188052                   Insys_Anthem_001188052
Insys_Anthem_001188055                   Insys_Anthem_001188055
Insys_Anthem_001188057                   Insys_Anthem_001188057
Insys_Anthem_001188062                   Insys_Anthem_001188062
Insys_Anthem_001188070                   Insys_Anthem_001188070
Insys_Anthem_001188075                   Insys_Anthem_001188075

                                                    924
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 926 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188080                   Insys_Anthem_001188080
Insys_Anthem_001188084                   Insys_Anthem_001188084
Insys_Anthem_001188085                   Insys_Anthem_001188085
Insys_Anthem_001188087                   Insys_Anthem_001188087
Insys_Anthem_001188088                   Insys_Anthem_001188088
Insys_Anthem_001188089                   Insys_Anthem_001188089
Insys_Anthem_001188093                   Insys_Anthem_001188093
Insys_Anthem_001188094                   Insys_Anthem_001188094
Insys_Anthem_001188097                   Insys_Anthem_001188097
Insys_Anthem_001188098                   Insys_Anthem_001188098
Insys_Anthem_001188104                   Insys_Anthem_001188104
Insys_Anthem_001188105                   Insys_Anthem_001188105
Insys_Anthem_001188107                   Insys_Anthem_001188107
Insys_Anthem_001188111                   Insys_Anthem_001188111
Insys_Anthem_001188115                   Insys_Anthem_001188115
Insys_Anthem_001188118                   Insys_Anthem_001188118
Insys_Anthem_001188124                   Insys_Anthem_001188124
Insys_Anthem_001188128                   Insys_Anthem_001188128
Insys_Anthem_001188129                   Insys_Anthem_001188129
Insys_Anthem_001188130                   Insys_Anthem_001188130
Insys_Anthem_001188131                   Insys_Anthem_001188131
Insys_Anthem_001188132                   Insys_Anthem_001188132
Insys_Anthem_001188133                   Insys_Anthem_001188133
Insys_Anthem_001188134                   Insys_Anthem_001188134
Insys_Anthem_001188139                   Insys_Anthem_001188139
Insys_Anthem_001188142                   Insys_Anthem_001188142
Insys_Anthem_001188143                   Insys_Anthem_001188143
Insys_Anthem_001188145                   Insys_Anthem_001188145
Insys_Anthem_001188146                   Insys_Anthem_001188146
Insys_Anthem_001188147                   Insys_Anthem_001188147
Insys_Anthem_001188149                   Insys_Anthem_001188149
Insys_Anthem_001188150                   Insys_Anthem_001188150
Insys_Anthem_001188152                   Insys_Anthem_001188152
Insys_Anthem_001188156                   Insys_Anthem_001188156
Insys_Anthem_001188157                   Insys_Anthem_001188157
Insys_Anthem_001188158                   Insys_Anthem_001188158
Insys_Anthem_001188161                   Insys_Anthem_001188161
Insys_Anthem_001188169                   Insys_Anthem_001188169
Insys_Anthem_001188171                   Insys_Anthem_001188171
Insys_Anthem_001188177                   Insys_Anthem_001188177
Insys_Anthem_001188181                   Insys_Anthem_001188181
Insys_Anthem_001188182                   Insys_Anthem_001188182
Insys_Anthem_001188183                   Insys_Anthem_001188183
Insys_Anthem_001188186                   Insys_Anthem_001188186
Insys_Anthem_001188187                   Insys_Anthem_001188187
Insys_Anthem_001188191                   Insys_Anthem_001188191
Insys_Anthem_001188195                   Insys_Anthem_001188195

                                                    925
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 927 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188197                   Insys_Anthem_001188197
Insys_Anthem_001188200                   Insys_Anthem_001188200
Insys_Anthem_001188201                   Insys_Anthem_001188201
Insys_Anthem_001188202                   Insys_Anthem_001188202
Insys_Anthem_001188205                   Insys_Anthem_001188205
Insys_Anthem_001188206                   Insys_Anthem_001188206
Insys_Anthem_001188209                   Insys_Anthem_001188209
Insys_Anthem_001188212                   Insys_Anthem_001188212
Insys_Anthem_001188216                   Insys_Anthem_001188216
Insys_Anthem_001188217                   Insys_Anthem_001188217
Insys_Anthem_001188219                   Insys_Anthem_001188219
Insys_Anthem_001188220                   Insys_Anthem_001188220
Insys_Anthem_001188223                   Insys_Anthem_001188223
Insys_Anthem_001188229                   Insys_Anthem_001188229
Insys_Anthem_001188233                   Insys_Anthem_001188233
Insys_Anthem_001188237                   Insys_Anthem_001188237
Insys_Anthem_001188238                   Insys_Anthem_001188238
Insys_Anthem_001188240                   Insys_Anthem_001188240
Insys_Anthem_001188244                   Insys_Anthem_001188244
Insys_Anthem_001188247                   Insys_Anthem_001188247
Insys_Anthem_001188248                   Insys_Anthem_001188248
Insys_Anthem_001188252                   Insys_Anthem_001188252
Insys_Anthem_001188253                   Insys_Anthem_001188253
Insys_Anthem_001188254                   Insys_Anthem_001188254
Insys_Anthem_001188260                   Insys_Anthem_001188260
Insys_Anthem_001188261                   Insys_Anthem_001188261
Insys_Anthem_001188263                   Insys_Anthem_001188263
Insys_Anthem_001188265                   Insys_Anthem_001188265
Insys_Anthem_001188266                   Insys_Anthem_001188266
Insys_Anthem_001188267                   Insys_Anthem_001188267
Insys_Anthem_001188269                   Insys_Anthem_001188269
Insys_Anthem_001188270                   Insys_Anthem_001188270
Insys_Anthem_001188273                   Insys_Anthem_001188273
Insys_Anthem_001188274                   Insys_Anthem_001188274
Insys_Anthem_001188275                   Insys_Anthem_001188275
Insys_Anthem_001188277                   Insys_Anthem_001188277
Insys_Anthem_001188279                   Insys_Anthem_001188279
Insys_Anthem_001188281                   Insys_Anthem_001188281
Insys_Anthem_001188282                   Insys_Anthem_001188282
Insys_Anthem_001188283                   Insys_Anthem_001188283
Insys_Anthem_001188285                   Insys_Anthem_001188285
Insys_Anthem_001188286                   Insys_Anthem_001188286
Insys_Anthem_001188287                   Insys_Anthem_001188287
Insys_Anthem_001188289                   Insys_Anthem_001188289
Insys_Anthem_001188290                   Insys_Anthem_001188290
Insys_Anthem_001188291                   Insys_Anthem_001188291
Insys_Anthem_001188294                   Insys_Anthem_001188294

                                                    926
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 928 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188301                   Insys_Anthem_001188301
Insys_Anthem_001188312                   Insys_Anthem_001188312
Insys_Anthem_001188316                   Insys_Anthem_001188316
Insys_Anthem_001188317                   Insys_Anthem_001188317
Insys_Anthem_001188325                   Insys_Anthem_001188325
Insys_Anthem_001188326                   Insys_Anthem_001188326
Insys_Anthem_001188332                   Insys_Anthem_001188332
Insys_Anthem_001188334                   Insys_Anthem_001188334
Insys_Anthem_001188335                   Insys_Anthem_001188335
Insys_Anthem_001188339                   Insys_Anthem_001188339
Insys_Anthem_001188342                   Insys_Anthem_001188342
Insys_Anthem_001188345                   Insys_Anthem_001188345
Insys_Anthem_001188348                   Insys_Anthem_001188348
Insys_Anthem_001188353                   Insys_Anthem_001188353
Insys_Anthem_001188354                   Insys_Anthem_001188354
Insys_Anthem_001188359                   Insys_Anthem_001188359
Insys_Anthem_001188360                   Insys_Anthem_001188360
Insys_Anthem_001188365                   Insys_Anthem_001188365
Insys_Anthem_001188366                   Insys_Anthem_001188366
Insys_Anthem_001188367                   Insys_Anthem_001188367
Insys_Anthem_001188371                   Insys_Anthem_001188371
Insys_Anthem_001188374                   Insys_Anthem_001188374
Insys_Anthem_001188376                   Insys_Anthem_001188376
Insys_Anthem_001188381                   Insys_Anthem_001188381
Insys_Anthem_001188382                   Insys_Anthem_001188382
Insys_Anthem_001188387                   Insys_Anthem_001188387
Insys_Anthem_001188392                   Insys_Anthem_001188392
Insys_Anthem_001188397                   Insys_Anthem_001188397
Insys_Anthem_001188404                   Insys_Anthem_001188404
Insys_Anthem_001188407                   Insys_Anthem_001188407
Insys_Anthem_001188414                   Insys_Anthem_001188414
Insys_Anthem_001188415                   Insys_Anthem_001188415
Insys_Anthem_001188419                   Insys_Anthem_001188419
Insys_Anthem_001188422                   Insys_Anthem_001188422
Insys_Anthem_001188423                   Insys_Anthem_001188423
Insys_Anthem_001188432                   Insys_Anthem_001188432
Insys_Anthem_001188433                   Insys_Anthem_001188433
Insys_Anthem_001188438                   Insys_Anthem_001188438
Insys_Anthem_001188439                   Insys_Anthem_001188439
Insys_Anthem_001188440                   Insys_Anthem_001188440
Insys_Anthem_001188441                   Insys_Anthem_001188441
Insys_Anthem_001188447                   Insys_Anthem_001188447
Insys_Anthem_001188453                   Insys_Anthem_001188453
Insys_Anthem_001188456                   Insys_Anthem_001188456
Insys_Anthem_001188458                   Insys_Anthem_001188458
Insys_Anthem_001188466                   Insys_Anthem_001188466
Insys_Anthem_001188470                   Insys_Anthem_001188470

                                                    927
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 929 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188472                   Insys_Anthem_001188472
Insys_Anthem_001188474                   Insys_Anthem_001188474
Insys_Anthem_001188476                   Insys_Anthem_001188476
Insys_Anthem_001188481                   Insys_Anthem_001188481
Insys_Anthem_001188482                   Insys_Anthem_001188482
Insys_Anthem_001188483                   Insys_Anthem_001188483
Insys_Anthem_001188485                   Insys_Anthem_001188485
Insys_Anthem_001188487                   Insys_Anthem_001188487
Insys_Anthem_001188495                   Insys_Anthem_001188495
Insys_Anthem_001188497                   Insys_Anthem_001188497
Insys_Anthem_001188498                   Insys_Anthem_001188498
Insys_Anthem_001188504                   Insys_Anthem_001188504
Insys_Anthem_001188506                   Insys_Anthem_001188506
Insys_Anthem_001188510                   Insys_Anthem_001188510
Insys_Anthem_001188514                   Insys_Anthem_001188514
Insys_Anthem_001188517                   Insys_Anthem_001188517
Insys_Anthem_001188522                   Insys_Anthem_001188522
Insys_Anthem_001188524                   Insys_Anthem_001188524
Insys_Anthem_001188525                   Insys_Anthem_001188525
Insys_Anthem_001188528                   Insys_Anthem_001188528
Insys_Anthem_001188531                   Insys_Anthem_001188531
Insys_Anthem_001188538                   Insys_Anthem_001188538
Insys_Anthem_001188539                   Insys_Anthem_001188539
Insys_Anthem_001188543                   Insys_Anthem_001188543
Insys_Anthem_001188544                   Insys_Anthem_001188544
Insys_Anthem_001188546                   Insys_Anthem_001188546
Insys_Anthem_001188548                   Insys_Anthem_001188548
Insys_Anthem_001188549                   Insys_Anthem_001188549
Insys_Anthem_001188555                   Insys_Anthem_001188555
Insys_Anthem_001188556                   Insys_Anthem_001188556
Insys_Anthem_001188560                   Insys_Anthem_001188560
Insys_Anthem_001188566                   Insys_Anthem_001188566
Insys_Anthem_001188578                   Insys_Anthem_001188578
Insys_Anthem_001188579                   Insys_Anthem_001188579
Insys_Anthem_001188583                   Insys_Anthem_001188583
Insys_Anthem_001188585                   Insys_Anthem_001188585
Insys_Anthem_001188586                   Insys_Anthem_001188586
Insys_Anthem_001188587                   Insys_Anthem_001188587
Insys_Anthem_001188591                   Insys_Anthem_001188591
Insys_Anthem_001188593                   Insys_Anthem_001188593
Insys_Anthem_001188596                   Insys_Anthem_001188596
Insys_Anthem_001188602                   Insys_Anthem_001188602
Insys_Anthem_001188603                   Insys_Anthem_001188603
Insys_Anthem_001188604                   Insys_Anthem_001188604
Insys_Anthem_001188605                   Insys_Anthem_001188605
Insys_Anthem_001188607                   Insys_Anthem_001188607
Insys_Anthem_001188609                   Insys_Anthem_001188609

                                                    928
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 930 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188613                   Insys_Anthem_001188613
Insys_Anthem_001188620                   Insys_Anthem_001188620
Insys_Anthem_001188624                   Insys_Anthem_001188624
Insys_Anthem_001188625                   Insys_Anthem_001188625
Insys_Anthem_001188626                   Insys_Anthem_001188626
Insys_Anthem_001188631                   Insys_Anthem_001188631
Insys_Anthem_001188637                   Insys_Anthem_001188637
Insys_Anthem_001188639                   Insys_Anthem_001188639
Insys_Anthem_001188643                   Insys_Anthem_001188643
Insys_Anthem_001188647                   Insys_Anthem_001188647
Insys_Anthem_001188651                   Insys_Anthem_001188651
Insys_Anthem_001188655                   Insys_Anthem_001188655
Insys_Anthem_001188656                   Insys_Anthem_001188656
Insys_Anthem_001188658                   Insys_Anthem_001188658
Insys_Anthem_001188661                   Insys_Anthem_001188661
Insys_Anthem_001188663                   Insys_Anthem_001188663
Insys_Anthem_001188666                   Insys_Anthem_001188666
Insys_Anthem_001188667                   Insys_Anthem_001188667
Insys_Anthem_001188668                   Insys_Anthem_001188668
Insys_Anthem_001188670                   Insys_Anthem_001188670
Insys_Anthem_001188676                   Insys_Anthem_001188676
Insys_Anthem_001188677                   Insys_Anthem_001188677
Insys_Anthem_001188678                   Insys_Anthem_001188678
Insys_Anthem_001188683                   Insys_Anthem_001188683
Insys_Anthem_001188684                   Insys_Anthem_001188684
Insys_Anthem_001188692                   Insys_Anthem_001188692
Insys_Anthem_001188699                   Insys_Anthem_001188699
Insys_Anthem_001188706                   Insys_Anthem_001188706
Insys_Anthem_001188707                   Insys_Anthem_001188707
Insys_Anthem_001188710                   Insys_Anthem_001188710
Insys_Anthem_001188711                   Insys_Anthem_001188711
Insys_Anthem_001188712                   Insys_Anthem_001188712
Insys_Anthem_001188713                   Insys_Anthem_001188713
Insys_Anthem_001188716                   Insys_Anthem_001188716
Insys_Anthem_001188717                   Insys_Anthem_001188717
Insys_Anthem_001188718                   Insys_Anthem_001188718
Insys_Anthem_001188724                   Insys_Anthem_001188724
Insys_Anthem_001188729                   Insys_Anthem_001188729
Insys_Anthem_001188740                   Insys_Anthem_001188740
Insys_Anthem_001188742                   Insys_Anthem_001188742
Insys_Anthem_001188746                   Insys_Anthem_001188746
Insys_Anthem_001188748                   Insys_Anthem_001188748
Insys_Anthem_001188750                   Insys_Anthem_001188750
Insys_Anthem_001188752                   Insys_Anthem_001188752
Insys_Anthem_001188754                   Insys_Anthem_001188754
Insys_Anthem_001188757                   Insys_Anthem_001188757
Insys_Anthem_001188762                   Insys_Anthem_001188762

                                                    929
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 931 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188764                   Insys_Anthem_001188764
Insys_Anthem_001188768                   Insys_Anthem_001188768
Insys_Anthem_001188770                   Insys_Anthem_001188770
Insys_Anthem_001188773                   Insys_Anthem_001188773
Insys_Anthem_001188774                   Insys_Anthem_001188774
Insys_Anthem_001188775                   Insys_Anthem_001188775
Insys_Anthem_001188776                   Insys_Anthem_001188776
Insys_Anthem_001188783                   Insys_Anthem_001188783
Insys_Anthem_001188784                   Insys_Anthem_001188784
Insys_Anthem_001188786                   Insys_Anthem_001188786
Insys_Anthem_001188790                   Insys_Anthem_001188790
Insys_Anthem_001188791                   Insys_Anthem_001188791
Insys_Anthem_001188792                   Insys_Anthem_001188792
Insys_Anthem_001188794                   Insys_Anthem_001188794
Insys_Anthem_001188796                   Insys_Anthem_001188796
Insys_Anthem_001188799                   Insys_Anthem_001188799
Insys_Anthem_001188801                   Insys_Anthem_001188801
Insys_Anthem_001188802                   Insys_Anthem_001188802
Insys_Anthem_001188808                   Insys_Anthem_001188808
Insys_Anthem_001188811                   Insys_Anthem_001188811
Insys_Anthem_001188815                   Insys_Anthem_001188815
Insys_Anthem_001188816                   Insys_Anthem_001188816
Insys_Anthem_001188820                   Insys_Anthem_001188820
Insys_Anthem_001188825                   Insys_Anthem_001188825
Insys_Anthem_001188826                   Insys_Anthem_001188826
Insys_Anthem_001188827                   Insys_Anthem_001188827
Insys_Anthem_001188828                   Insys_Anthem_001188828
Insys_Anthem_001188837                   Insys_Anthem_001188837
Insys_Anthem_001188838                   Insys_Anthem_001188838
Insys_Anthem_001188842                   Insys_Anthem_001188842
Insys_Anthem_001188848                   Insys_Anthem_001188848
Insys_Anthem_001188850                   Insys_Anthem_001188850
Insys_Anthem_001188851                   Insys_Anthem_001188851
Insys_Anthem_001188855                   Insys_Anthem_001188855
Insys_Anthem_001188860                   Insys_Anthem_001188860
Insys_Anthem_001188861                   Insys_Anthem_001188861
Insys_Anthem_001188863                   Insys_Anthem_001188863
Insys_Anthem_001188865                   Insys_Anthem_001188865
Insys_Anthem_001188869                   Insys_Anthem_001188869
Insys_Anthem_001188872                   Insys_Anthem_001188872
Insys_Anthem_001188875                   Insys_Anthem_001188875
Insys_Anthem_001188878                   Insys_Anthem_001188878
Insys_Anthem_001188882                   Insys_Anthem_001188882
Insys_Anthem_001188884                   Insys_Anthem_001188884
Insys_Anthem_001188885                   Insys_Anthem_001188885
Insys_Anthem_001188892                   Insys_Anthem_001188892
Insys_Anthem_001188893                   Insys_Anthem_001188893

                                                    930
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 932 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001188896                   Insys_Anthem_001188896
Insys_Anthem_001188899                   Insys_Anthem_001188899
Insys_Anthem_001188902                   Insys_Anthem_001188902
Insys_Anthem_001188903                   Insys_Anthem_001188903
Insys_Anthem_001188904                   Insys_Anthem_001188904
Insys_Anthem_001188909                   Insys_Anthem_001188909
Insys_Anthem_001188910                   Insys_Anthem_001188910
Insys_Anthem_001188913                   Insys_Anthem_001188913
Insys_Anthem_001188917                   Insys_Anthem_001188917
Insys_Anthem_001188918                   Insys_Anthem_001188918
Insys_Anthem_001188919                   Insys_Anthem_001188919
Insys_Anthem_001188920                   Insys_Anthem_001188920
Insys_Anthem_001188923                   Insys_Anthem_001188923
Insys_Anthem_001188928                   Insys_Anthem_001188928
Insys_Anthem_001188930                   Insys_Anthem_001188930
Insys_Anthem_001188931                   Insys_Anthem_001188931
Insys_Anthem_001188933                   Insys_Anthem_001188933
Insys_Anthem_001188936                   Insys_Anthem_001188936
Insys_Anthem_001188938                   Insys_Anthem_001188938
Insys_Anthem_001188939                   Insys_Anthem_001188939
Insys_Anthem_001188941                   Insys_Anthem_001188941
Insys_Anthem_001188942                   Insys_Anthem_001188942
Insys_Anthem_001188944                   Insys_Anthem_001188944
Insys_Anthem_001188945                   Insys_Anthem_001188945
Insys_Anthem_001188946                   Insys_Anthem_001188946
Insys_Anthem_001188948                   Insys_Anthem_001188948
Insys_Anthem_001188951                   Insys_Anthem_001188951
Insys_Anthem_001188958                   Insys_Anthem_001188958
Insys_Anthem_001188959                   Insys_Anthem_001188959
Insys_Anthem_001188960                   Insys_Anthem_001188960
Insys_Anthem_001188963                   Insys_Anthem_001188963
Insys_Anthem_001188964                   Insys_Anthem_001188964
Insys_Anthem_001188965                   Insys_Anthem_001188965
Insys_Anthem_001188968                   Insys_Anthem_001188968
Insys_Anthem_001188971                   Insys_Anthem_001188971
Insys_Anthem_001188972                   Insys_Anthem_001188972
Insys_Anthem_001188973                   Insys_Anthem_001188973
Insys_Anthem_001188977                   Insys_Anthem_001188977
Insys_Anthem_001188978                   Insys_Anthem_001188978
Insys_Anthem_001188983                   Insys_Anthem_001188983
Insys_Anthem_001188985                   Insys_Anthem_001188985
Insys_Anthem_001188987                   Insys_Anthem_001188987
Insys_Anthem_001188990                   Insys_Anthem_001188990
Insys_Anthem_001188994                   Insys_Anthem_001188994
Insys_Anthem_001188996                   Insys_Anthem_001188996
Insys_Anthem_001189000                   Insys_Anthem_001189000
Insys_Anthem_001189003                   Insys_Anthem_001189003

                                                    931
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 933 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189005                   Insys_Anthem_001189005
Insys_Anthem_001189006                   Insys_Anthem_001189006
Insys_Anthem_001189009                   Insys_Anthem_001189009
Insys_Anthem_001189012                   Insys_Anthem_001189012
Insys_Anthem_001189013                   Insys_Anthem_001189013
Insys_Anthem_001189014                   Insys_Anthem_001189014
Insys_Anthem_001189015                   Insys_Anthem_001189015
Insys_Anthem_001189023                   Insys_Anthem_001189023
Insys_Anthem_001189024                   Insys_Anthem_001189024
Insys_Anthem_001189027                   Insys_Anthem_001189027
Insys_Anthem_001189028                   Insys_Anthem_001189028
Insys_Anthem_001189032                   Insys_Anthem_001189032
Insys_Anthem_001189034                   Insys_Anthem_001189034
Insys_Anthem_001189035                   Insys_Anthem_001189035
Insys_Anthem_001189040                   Insys_Anthem_001189040
Insys_Anthem_001189049                   Insys_Anthem_001189049
Insys_Anthem_001189050                   Insys_Anthem_001189050
Insys_Anthem_001189053                   Insys_Anthem_001189053
Insys_Anthem_001189054                   Insys_Anthem_001189054
Insys_Anthem_001189057                   Insys_Anthem_001189057
Insys_Anthem_001189058                   Insys_Anthem_001189058
Insys_Anthem_001189059                   Insys_Anthem_001189059
Insys_Anthem_001189063                   Insys_Anthem_001189063
Insys_Anthem_001189064                   Insys_Anthem_001189064
Insys_Anthem_001189065                   Insys_Anthem_001189065
Insys_Anthem_001189067                   Insys_Anthem_001189067
Insys_Anthem_001189070                   Insys_Anthem_001189070
Insys_Anthem_001189074                   Insys_Anthem_001189074
Insys_Anthem_001189075                   Insys_Anthem_001189075
Insys_Anthem_001189076                   Insys_Anthem_001189076
Insys_Anthem_001189078                   Insys_Anthem_001189078
Insys_Anthem_001189079                   Insys_Anthem_001189079
Insys_Anthem_001189080                   Insys_Anthem_001189080
Insys_Anthem_001189081                   Insys_Anthem_001189081
Insys_Anthem_001189082                   Insys_Anthem_001189082
Insys_Anthem_001189087                   Insys_Anthem_001189087
Insys_Anthem_001189088                   Insys_Anthem_001189088
Insys_Anthem_001189089                   Insys_Anthem_001189089
Insys_Anthem_001189092                   Insys_Anthem_001189092
Insys_Anthem_001189093                   Insys_Anthem_001189093
Insys_Anthem_001189094                   Insys_Anthem_001189094
Insys_Anthem_001189099                   Insys_Anthem_001189099
Insys_Anthem_001189104                   Insys_Anthem_001189104
Insys_Anthem_001189107                   Insys_Anthem_001189107
Insys_Anthem_001189112                   Insys_Anthem_001189112
Insys_Anthem_001189115                   Insys_Anthem_001189115
Insys_Anthem_001189116                   Insys_Anthem_001189116

                                                    932
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 934 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189117                   Insys_Anthem_001189117
Insys_Anthem_001189118                   Insys_Anthem_001189118
Insys_Anthem_001189120                   Insys_Anthem_001189120
Insys_Anthem_001189121                   Insys_Anthem_001189121
Insys_Anthem_001189123                   Insys_Anthem_001189123
Insys_Anthem_001189125                   Insys_Anthem_001189125
Insys_Anthem_001189127                   Insys_Anthem_001189127
Insys_Anthem_001189129                   Insys_Anthem_001189129
Insys_Anthem_001189130                   Insys_Anthem_001189130
Insys_Anthem_001189133                   Insys_Anthem_001189133
Insys_Anthem_001189134                   Insys_Anthem_001189134
Insys_Anthem_001189135                   Insys_Anthem_001189135
Insys_Anthem_001189138                   Insys_Anthem_001189138
Insys_Anthem_001189140                   Insys_Anthem_001189140
Insys_Anthem_001189146                   Insys_Anthem_001189146
Insys_Anthem_001189150                   Insys_Anthem_001189150
Insys_Anthem_001189151                   Insys_Anthem_001189151
Insys_Anthem_001189162                   Insys_Anthem_001189162
Insys_Anthem_001189163                   Insys_Anthem_001189163
Insys_Anthem_001189164                   Insys_Anthem_001189164
Insys_Anthem_001189165                   Insys_Anthem_001189165
Insys_Anthem_001189170                   Insys_Anthem_001189170
Insys_Anthem_001189176                   Insys_Anthem_001189176
Insys_Anthem_001189177                   Insys_Anthem_001189177
Insys_Anthem_001189182                   Insys_Anthem_001189182
Insys_Anthem_001189186                   Insys_Anthem_001189186
Insys_Anthem_001189188                   Insys_Anthem_001189188
Insys_Anthem_001189191                   Insys_Anthem_001189191
Insys_Anthem_001189192                   Insys_Anthem_001189192
Insys_Anthem_001189196                   Insys_Anthem_001189196
Insys_Anthem_001189198                   Insys_Anthem_001189198
Insys_Anthem_001189201                   Insys_Anthem_001189201
Insys_Anthem_001189203                   Insys_Anthem_001189203
Insys_Anthem_001189212                   Insys_Anthem_001189212
Insys_Anthem_001189215                   Insys_Anthem_001189215
Insys_Anthem_001189217                   Insys_Anthem_001189217
Insys_Anthem_001189218                   Insys_Anthem_001189218
Insys_Anthem_001189222                   Insys_Anthem_001189222
Insys_Anthem_001189229                   Insys_Anthem_001189229
Insys_Anthem_001189234                   Insys_Anthem_001189234
Insys_Anthem_001189240                   Insys_Anthem_001189240
Insys_Anthem_001189241                   Insys_Anthem_001189241
Insys_Anthem_001189243                   Insys_Anthem_001189243
Insys_Anthem_001189246                   Insys_Anthem_001189246
Insys_Anthem_001189250                   Insys_Anthem_001189250
Insys_Anthem_001189252                   Insys_Anthem_001189252
Insys_Anthem_001189254                   Insys_Anthem_001189254

                                                    933
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 935 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189255                   Insys_Anthem_001189255
Insys_Anthem_001189256                   Insys_Anthem_001189256
Insys_Anthem_001189259                   Insys_Anthem_001189259
Insys_Anthem_001189261                   Insys_Anthem_001189261
Insys_Anthem_001189262                   Insys_Anthem_001189262
Insys_Anthem_001189263                   Insys_Anthem_001189263
Insys_Anthem_001189264                   Insys_Anthem_001189264
Insys_Anthem_001189269                   Insys_Anthem_001189269
Insys_Anthem_001189272                   Insys_Anthem_001189272
Insys_Anthem_001189277                   Insys_Anthem_001189277
Insys_Anthem_001189278                   Insys_Anthem_001189278
Insys_Anthem_001189280                   Insys_Anthem_001189280
Insys_Anthem_001189283                   Insys_Anthem_001189283
Insys_Anthem_001189285                   Insys_Anthem_001189285
Insys_Anthem_001189288                   Insys_Anthem_001189288
Insys_Anthem_001189290                   Insys_Anthem_001189290
Insys_Anthem_001189293                   Insys_Anthem_001189293
Insys_Anthem_001189297                   Insys_Anthem_001189297
Insys_Anthem_001189298                   Insys_Anthem_001189298
Insys_Anthem_001189304                   Insys_Anthem_001189304
Insys_Anthem_001189305                   Insys_Anthem_001189305
Insys_Anthem_001189307                   Insys_Anthem_001189307
Insys_Anthem_001189313                   Insys_Anthem_001189313
Insys_Anthem_001189321                   Insys_Anthem_001189321
Insys_Anthem_001189332                   Insys_Anthem_001189332
Insys_Anthem_001189334                   Insys_Anthem_001189334
Insys_Anthem_001189337                   Insys_Anthem_001189337
Insys_Anthem_001189339                   Insys_Anthem_001189339
Insys_Anthem_001189340                   Insys_Anthem_001189340
Insys_Anthem_001189343                   Insys_Anthem_001189343
Insys_Anthem_001189344                   Insys_Anthem_001189344
Insys_Anthem_001189345                   Insys_Anthem_001189345
Insys_Anthem_001189346                   Insys_Anthem_001189346
Insys_Anthem_001189347                   Insys_Anthem_001189347
Insys_Anthem_001189348                   Insys_Anthem_001189348
Insys_Anthem_001189353                   Insys_Anthem_001189353
Insys_Anthem_001189354                   Insys_Anthem_001189354
Insys_Anthem_001189356                   Insys_Anthem_001189356
Insys_Anthem_001189357                   Insys_Anthem_001189357
Insys_Anthem_001189362                   Insys_Anthem_001189362
Insys_Anthem_001189364                   Insys_Anthem_001189364
Insys_Anthem_001189365                   Insys_Anthem_001189365
Insys_Anthem_001189366                   Insys_Anthem_001189366
Insys_Anthem_001189368                   Insys_Anthem_001189368
Insys_Anthem_001189369                   Insys_Anthem_001189369
Insys_Anthem_001189370                   Insys_Anthem_001189370
Insys_Anthem_001189371                   Insys_Anthem_001189371

                                                    934
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 936 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189372                   Insys_Anthem_001189372
Insys_Anthem_001189379                   Insys_Anthem_001189379
Insys_Anthem_001189386                   Insys_Anthem_001189386
Insys_Anthem_001189387                   Insys_Anthem_001189387
Insys_Anthem_001189391                   Insys_Anthem_001189391
Insys_Anthem_001189394                   Insys_Anthem_001189394
Insys_Anthem_001189396                   Insys_Anthem_001189396
Insys_Anthem_001189402                   Insys_Anthem_001189402
Insys_Anthem_001189403                   Insys_Anthem_001189403
Insys_Anthem_001189406                   Insys_Anthem_001189406
Insys_Anthem_001189407                   Insys_Anthem_001189407
Insys_Anthem_001189408                   Insys_Anthem_001189408
Insys_Anthem_001189414                   Insys_Anthem_001189414
Insys_Anthem_001189429                   Insys_Anthem_001189429
Insys_Anthem_001189434                   Insys_Anthem_001189434
Insys_Anthem_001189436                   Insys_Anthem_001189436
Insys_Anthem_001189437                   Insys_Anthem_001189437
Insys_Anthem_001189438                   Insys_Anthem_001189438
Insys_Anthem_001189439                   Insys_Anthem_001189439
Insys_Anthem_001189441                   Insys_Anthem_001189441
Insys_Anthem_001189442                   Insys_Anthem_001189442
Insys_Anthem_001189445                   Insys_Anthem_001189445
Insys_Anthem_001189446                   Insys_Anthem_001189446
Insys_Anthem_001189447                   Insys_Anthem_001189447
Insys_Anthem_001189449                   Insys_Anthem_001189449
Insys_Anthem_001189451                   Insys_Anthem_001189451
Insys_Anthem_001189452                   Insys_Anthem_001189452
Insys_Anthem_001189455                   Insys_Anthem_001189455
Insys_Anthem_001189456                   Insys_Anthem_001189456
Insys_Anthem_001189464                   Insys_Anthem_001189464
Insys_Anthem_001189468                   Insys_Anthem_001189468
Insys_Anthem_001189470                   Insys_Anthem_001189470
Insys_Anthem_001189471                   Insys_Anthem_001189471
Insys_Anthem_001189473                   Insys_Anthem_001189473
Insys_Anthem_001189480                   Insys_Anthem_001189480
Insys_Anthem_001189482                   Insys_Anthem_001189482
Insys_Anthem_001189484                   Insys_Anthem_001189484
Insys_Anthem_001189485                   Insys_Anthem_001189485
Insys_Anthem_001189486                   Insys_Anthem_001189486
Insys_Anthem_001189490                   Insys_Anthem_001189490
Insys_Anthem_001189491                   Insys_Anthem_001189491
Insys_Anthem_001189496                   Insys_Anthem_001189496
Insys_Anthem_001189503                   Insys_Anthem_001189503
Insys_Anthem_001189504                   Insys_Anthem_001189504
Insys_Anthem_001189506                   Insys_Anthem_001189506
Insys_Anthem_001189507                   Insys_Anthem_001189507
Insys_Anthem_001189508                   Insys_Anthem_001189508

                                                    935
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 937 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189509                   Insys_Anthem_001189509
Insys_Anthem_001189511                   Insys_Anthem_001189511
Insys_Anthem_001189514                   Insys_Anthem_001189514
Insys_Anthem_001189526                   Insys_Anthem_001189526
Insys_Anthem_001189531                   Insys_Anthem_001189531
Insys_Anthem_001189534                   Insys_Anthem_001189534
Insys_Anthem_001189535                   Insys_Anthem_001189535
Insys_Anthem_001189538                   Insys_Anthem_001189538
Insys_Anthem_001189542                   Insys_Anthem_001189542
Insys_Anthem_001189543                   Insys_Anthem_001189543
Insys_Anthem_001189544                   Insys_Anthem_001189544
Insys_Anthem_001189552                   Insys_Anthem_001189552
Insys_Anthem_001189553                   Insys_Anthem_001189553
Insys_Anthem_001189554                   Insys_Anthem_001189554
Insys_Anthem_001189555                   Insys_Anthem_001189555
Insys_Anthem_001189557                   Insys_Anthem_001189557
Insys_Anthem_001189558                   Insys_Anthem_001189558
Insys_Anthem_001189563                   Insys_Anthem_001189563
Insys_Anthem_001189564                   Insys_Anthem_001189564
Insys_Anthem_001189571                   Insys_Anthem_001189571
Insys_Anthem_001189572                   Insys_Anthem_001189572
Insys_Anthem_001189578                   Insys_Anthem_001189578
Insys_Anthem_001189585                   Insys_Anthem_001189585
Insys_Anthem_001189587                   Insys_Anthem_001189587
Insys_Anthem_001189589                   Insys_Anthem_001189589
Insys_Anthem_001189592                   Insys_Anthem_001189592
Insys_Anthem_001189593                   Insys_Anthem_001189593
Insys_Anthem_001189594                   Insys_Anthem_001189594
Insys_Anthem_001189595                   Insys_Anthem_001189595
Insys_Anthem_001189597                   Insys_Anthem_001189597
Insys_Anthem_001189599                   Insys_Anthem_001189599
Insys_Anthem_001189607                   Insys_Anthem_001189607
Insys_Anthem_001189609                   Insys_Anthem_001189609
Insys_Anthem_001189612                   Insys_Anthem_001189612
Insys_Anthem_001189613                   Insys_Anthem_001189613
Insys_Anthem_001189616                   Insys_Anthem_001189616
Insys_Anthem_001189617                   Insys_Anthem_001189617
Insys_Anthem_001189619                   Insys_Anthem_001189619
Insys_Anthem_001189620                   Insys_Anthem_001189620
Insys_Anthem_001189621                   Insys_Anthem_001189621
Insys_Anthem_001189622                   Insys_Anthem_001189622
Insys_Anthem_001189623                   Insys_Anthem_001189623
Insys_Anthem_001189625                   Insys_Anthem_001189625
Insys_Anthem_001189628                   Insys_Anthem_001189628
Insys_Anthem_001189629                   Insys_Anthem_001189629
Insys_Anthem_001189630                   Insys_Anthem_001189630
Insys_Anthem_001189638                   Insys_Anthem_001189638

                                                    936
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 938 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189640                   Insys_Anthem_001189640
Insys_Anthem_001189642                   Insys_Anthem_001189642
Insys_Anthem_001189643                   Insys_Anthem_001189643
Insys_Anthem_001189646                   Insys_Anthem_001189646
Insys_Anthem_001189647                   Insys_Anthem_001189647
Insys_Anthem_001189648                   Insys_Anthem_001189648
Insys_Anthem_001189650                   Insys_Anthem_001189650
Insys_Anthem_001189655                   Insys_Anthem_001189655
Insys_Anthem_001189656                   Insys_Anthem_001189656
Insys_Anthem_001189657                   Insys_Anthem_001189657
Insys_Anthem_001189659                   Insys_Anthem_001189659
Insys_Anthem_001189661                   Insys_Anthem_001189661
Insys_Anthem_001189662                   Insys_Anthem_001189662
Insys_Anthem_001189666                   Insys_Anthem_001189666
Insys_Anthem_001189672                   Insys_Anthem_001189672
Insys_Anthem_001189675                   Insys_Anthem_001189675
Insys_Anthem_001189676                   Insys_Anthem_001189676
Insys_Anthem_001189684                   Insys_Anthem_001189684
Insys_Anthem_001189685                   Insys_Anthem_001189685
Insys_Anthem_001189688                   Insys_Anthem_001189688
Insys_Anthem_001189691                   Insys_Anthem_001189691
Insys_Anthem_001189692                   Insys_Anthem_001189692
Insys_Anthem_001189694                   Insys_Anthem_001189694
Insys_Anthem_001189699                   Insys_Anthem_001189699
Insys_Anthem_001189701                   Insys_Anthem_001189701
Insys_Anthem_001189704                   Insys_Anthem_001189704
Insys_Anthem_001189705                   Insys_Anthem_001189705
Insys_Anthem_001189711                   Insys_Anthem_001189711
Insys_Anthem_001189713                   Insys_Anthem_001189713
Insys_Anthem_001189716                   Insys_Anthem_001189716
Insys_Anthem_001189722                   Insys_Anthem_001189722
Insys_Anthem_001189726                   Insys_Anthem_001189726
Insys_Anthem_001189736                   Insys_Anthem_001189736
Insys_Anthem_001189745                   Insys_Anthem_001189745
Insys_Anthem_001189747                   Insys_Anthem_001189747
Insys_Anthem_001189749                   Insys_Anthem_001189749
Insys_Anthem_001189750                   Insys_Anthem_001189750
Insys_Anthem_001189752                   Insys_Anthem_001189752
Insys_Anthem_001189753                   Insys_Anthem_001189753
Insys_Anthem_001189754                   Insys_Anthem_001189754
Insys_Anthem_001189757                   Insys_Anthem_001189757
Insys_Anthem_001189767                   Insys_Anthem_001189767
Insys_Anthem_001189769                   Insys_Anthem_001189769
Insys_Anthem_001189773                   Insys_Anthem_001189773
Insys_Anthem_001189774                   Insys_Anthem_001189774
Insys_Anthem_001189775                   Insys_Anthem_001189775
Insys_Anthem_001189776                   Insys_Anthem_001189776

                                                    937
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 939 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189781                   Insys_Anthem_001189781
Insys_Anthem_001189782                   Insys_Anthem_001189782
Insys_Anthem_001189783                   Insys_Anthem_001189783
Insys_Anthem_001189789                   Insys_Anthem_001189789
Insys_Anthem_001189790                   Insys_Anthem_001189790
Insys_Anthem_001189792                   Insys_Anthem_001189792
Insys_Anthem_001189794                   Insys_Anthem_001189794
Insys_Anthem_001189795                   Insys_Anthem_001189795
Insys_Anthem_001189796                   Insys_Anthem_001189796
Insys_Anthem_001189798                   Insys_Anthem_001189798
Insys_Anthem_001189799                   Insys_Anthem_001189799
Insys_Anthem_001189803                   Insys_Anthem_001189803
Insys_Anthem_001189806                   Insys_Anthem_001189806
Insys_Anthem_001189807                   Insys_Anthem_001189807
Insys_Anthem_001189816                   Insys_Anthem_001189816
Insys_Anthem_001189817                   Insys_Anthem_001189817
Insys_Anthem_001189821                   Insys_Anthem_001189821
Insys_Anthem_001189827                   Insys_Anthem_001189827
Insys_Anthem_001189830                   Insys_Anthem_001189830
Insys_Anthem_001189835                   Insys_Anthem_001189835
Insys_Anthem_001189840                   Insys_Anthem_001189840
Insys_Anthem_001189841                   Insys_Anthem_001189841
Insys_Anthem_001189842                   Insys_Anthem_001189842
Insys_Anthem_001189845                   Insys_Anthem_001189845
Insys_Anthem_001189849                   Insys_Anthem_001189849
Insys_Anthem_001189851                   Insys_Anthem_001189851
Insys_Anthem_001189853                   Insys_Anthem_001189853
Insys_Anthem_001189856                   Insys_Anthem_001189856
Insys_Anthem_001189857                   Insys_Anthem_001189857
Insys_Anthem_001189859                   Insys_Anthem_001189859
Insys_Anthem_001189862                   Insys_Anthem_001189862
Insys_Anthem_001189866                   Insys_Anthem_001189866
Insys_Anthem_001189871                   Insys_Anthem_001189871
Insys_Anthem_001189878                   Insys_Anthem_001189878
Insys_Anthem_001189880                   Insys_Anthem_001189880
Insys_Anthem_001189882                   Insys_Anthem_001189882
Insys_Anthem_001189883                   Insys_Anthem_001189883
Insys_Anthem_001189889                   Insys_Anthem_001189889
Insys_Anthem_001189895                   Insys_Anthem_001189895
Insys_Anthem_001189896                   Insys_Anthem_001189896
Insys_Anthem_001189898                   Insys_Anthem_001189898
Insys_Anthem_001189903                   Insys_Anthem_001189903
Insys_Anthem_001189905                   Insys_Anthem_001189905
Insys_Anthem_001189906                   Insys_Anthem_001189906
Insys_Anthem_001189908                   Insys_Anthem_001189908
Insys_Anthem_001189909                   Insys_Anthem_001189909
Insys_Anthem_001189910                   Insys_Anthem_001189910

                                                    938
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 940 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001189911                   Insys_Anthem_001189911
Insys_Anthem_001189914                   Insys_Anthem_001189914
Insys_Anthem_001189915                   Insys_Anthem_001189915
Insys_Anthem_001189916                   Insys_Anthem_001189916
Insys_Anthem_001189917                   Insys_Anthem_001189917
Insys_Anthem_001189920                   Insys_Anthem_001189920
Insys_Anthem_001189921                   Insys_Anthem_001189921
Insys_Anthem_001189922                   Insys_Anthem_001189922
Insys_Anthem_001189924                   Insys_Anthem_001189924
Insys_Anthem_001189928                   Insys_Anthem_001189928
Insys_Anthem_001189930                   Insys_Anthem_001189930
Insys_Anthem_001189932                   Insys_Anthem_001189932
Insys_Anthem_001189935                   Insys_Anthem_001189935
Insys_Anthem_001189936                   Insys_Anthem_001189936
Insys_Anthem_001189937                   Insys_Anthem_001189937
Insys_Anthem_001189943                   Insys_Anthem_001189943
Insys_Anthem_001189944                   Insys_Anthem_001189944
Insys_Anthem_001189945                   Insys_Anthem_001189945
Insys_Anthem_001189946                   Insys_Anthem_001189946
Insys_Anthem_001189947                   Insys_Anthem_001189947
Insys_Anthem_001189949                   Insys_Anthem_001189949
Insys_Anthem_001189951                   Insys_Anthem_001189951
Insys_Anthem_001189952                   Insys_Anthem_001189952
Insys_Anthem_001189956                   Insys_Anthem_001189956
Insys_Anthem_001189967                   Insys_Anthem_001189967
Insys_Anthem_001189969                   Insys_Anthem_001189969
Insys_Anthem_001189972                   Insys_Anthem_001189972
Insys_Anthem_001189973                   Insys_Anthem_001189973
Insys_Anthem_001189976                   Insys_Anthem_001189976
Insys_Anthem_001189982                   Insys_Anthem_001189982
Insys_Anthem_001189993                   Insys_Anthem_001189993
Insys_Anthem_001189994                   Insys_Anthem_001189994
Insys_Anthem_001189995                   Insys_Anthem_001189995
Insys_Anthem_001189997                   Insys_Anthem_001189997
Insys_Anthem_001189999                   Insys_Anthem_001189999
Insys_Anthem_001190000                   Insys_Anthem_001190000
Insys_Anthem_001190001                   Insys_Anthem_001190001
Insys_Anthem_001190002                   Insys_Anthem_001190002
Insys_Anthem_001190003                   Insys_Anthem_001190003
Insys_Anthem_001190004                   Insys_Anthem_001190004
Insys_Anthem_001190006                   Insys_Anthem_001190006
Insys_Anthem_001190008                   Insys_Anthem_001190008
Insys_Anthem_001190011                   Insys_Anthem_001190011
Insys_Anthem_001190013                   Insys_Anthem_001190013
Insys_Anthem_001190014                   Insys_Anthem_001190014
Insys_Anthem_001190015                   Insys_Anthem_001190015
Insys_Anthem_001190016                   Insys_Anthem_001190016

                                                    939
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 941 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190017                   Insys_Anthem_001190017
Insys_Anthem_001190024                   Insys_Anthem_001190024
Insys_Anthem_001190025                   Insys_Anthem_001190025
Insys_Anthem_001190026                   Insys_Anthem_001190026
Insys_Anthem_001190027                   Insys_Anthem_001190027
Insys_Anthem_001190031                   Insys_Anthem_001190031
Insys_Anthem_001190032                   Insys_Anthem_001190032
Insys_Anthem_001190034                   Insys_Anthem_001190034
Insys_Anthem_001190035                   Insys_Anthem_001190035
Insys_Anthem_001190040                   Insys_Anthem_001190040
Insys_Anthem_001190042                   Insys_Anthem_001190042
Insys_Anthem_001190044                   Insys_Anthem_001190044
Insys_Anthem_001190047                   Insys_Anthem_001190047
Insys_Anthem_001190048                   Insys_Anthem_001190048
Insys_Anthem_001190052                   Insys_Anthem_001190052
Insys_Anthem_001190057                   Insys_Anthem_001190057
Insys_Anthem_001190062                   Insys_Anthem_001190062
Insys_Anthem_001190064                   Insys_Anthem_001190064
Insys_Anthem_001190065                   Insys_Anthem_001190065
Insys_Anthem_001190067                   Insys_Anthem_001190067
Insys_Anthem_001190070                   Insys_Anthem_001190070
Insys_Anthem_001190071                   Insys_Anthem_001190071
Insys_Anthem_001190074                   Insys_Anthem_001190074
Insys_Anthem_001190076                   Insys_Anthem_001190076
Insys_Anthem_001190077                   Insys_Anthem_001190077
Insys_Anthem_001190080                   Insys_Anthem_001190080
Insys_Anthem_001190081                   Insys_Anthem_001190081
Insys_Anthem_001190084                   Insys_Anthem_001190084
Insys_Anthem_001190087                   Insys_Anthem_001190087
Insys_Anthem_001190089                   Insys_Anthem_001190089
Insys_Anthem_001190090                   Insys_Anthem_001190090
Insys_Anthem_001190092                   Insys_Anthem_001190092
Insys_Anthem_001190097                   Insys_Anthem_001190097
Insys_Anthem_001190098                   Insys_Anthem_001190098
Insys_Anthem_001190099                   Insys_Anthem_001190099
Insys_Anthem_001190101                   Insys_Anthem_001190101
Insys_Anthem_001190102                   Insys_Anthem_001190102
Insys_Anthem_001190103                   Insys_Anthem_001190103
Insys_Anthem_001190108                   Insys_Anthem_001190108
Insys_Anthem_001190110                   Insys_Anthem_001190110
Insys_Anthem_001190113                   Insys_Anthem_001190113
Insys_Anthem_001190115                   Insys_Anthem_001190115
Insys_Anthem_001190117                   Insys_Anthem_001190117
Insys_Anthem_001190118                   Insys_Anthem_001190118
Insys_Anthem_001190120                   Insys_Anthem_001190120
Insys_Anthem_001190125                   Insys_Anthem_001190125
Insys_Anthem_001190127                   Insys_Anthem_001190127

                                                    940
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 942 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190132                   Insys_Anthem_001190132
Insys_Anthem_001190139                   Insys_Anthem_001190139
Insys_Anthem_001190140                   Insys_Anthem_001190140
Insys_Anthem_001190141                   Insys_Anthem_001190141
Insys_Anthem_001190143                   Insys_Anthem_001190143
Insys_Anthem_001190144                   Insys_Anthem_001190144
Insys_Anthem_001190148                   Insys_Anthem_001190148
Insys_Anthem_001190150                   Insys_Anthem_001190150
Insys_Anthem_001190153                   Insys_Anthem_001190153
Insys_Anthem_001190154                   Insys_Anthem_001190154
Insys_Anthem_001190156                   Insys_Anthem_001190156
Insys_Anthem_001190158                   Insys_Anthem_001190158
Insys_Anthem_001190165                   Insys_Anthem_001190165
Insys_Anthem_001190170                   Insys_Anthem_001190170
Insys_Anthem_001190172                   Insys_Anthem_001190172
Insys_Anthem_001190174                   Insys_Anthem_001190174
Insys_Anthem_001190176                   Insys_Anthem_001190176
Insys_Anthem_001190180                   Insys_Anthem_001190180
Insys_Anthem_001190191                   Insys_Anthem_001190191
Insys_Anthem_001190192                   Insys_Anthem_001190192
Insys_Anthem_001190199                   Insys_Anthem_001190199
Insys_Anthem_001190201                   Insys_Anthem_001190201
Insys_Anthem_001190202                   Insys_Anthem_001190202
Insys_Anthem_001190208                   Insys_Anthem_001190208
Insys_Anthem_001190210                   Insys_Anthem_001190210
Insys_Anthem_001190213                   Insys_Anthem_001190213
Insys_Anthem_001190216                   Insys_Anthem_001190216
Insys_Anthem_001190217                   Insys_Anthem_001190217
Insys_Anthem_001190218                   Insys_Anthem_001190218
Insys_Anthem_001190219                   Insys_Anthem_001190219
Insys_Anthem_001190223                   Insys_Anthem_001190223
Insys_Anthem_001190240                   Insys_Anthem_001190240
Insys_Anthem_001190246                   Insys_Anthem_001190246
Insys_Anthem_001190249                   Insys_Anthem_001190249
Insys_Anthem_001190250                   Insys_Anthem_001190250
Insys_Anthem_001190253                   Insys_Anthem_001190253
Insys_Anthem_001190257                   Insys_Anthem_001190257
Insys_Anthem_001190258                   Insys_Anthem_001190258
Insys_Anthem_001190259                   Insys_Anthem_001190259
Insys_Anthem_001190261                   Insys_Anthem_001190261
Insys_Anthem_001190262                   Insys_Anthem_001190262
Insys_Anthem_001190263                   Insys_Anthem_001190263
Insys_Anthem_001190268                   Insys_Anthem_001190268
Insys_Anthem_001190269                   Insys_Anthem_001190269
Insys_Anthem_001190270                   Insys_Anthem_001190270
Insys_Anthem_001190271                   Insys_Anthem_001190271
Insys_Anthem_001190274                   Insys_Anthem_001190274

                                                    941
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 943 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190275                   Insys_Anthem_001190275
Insys_Anthem_001190278                   Insys_Anthem_001190278
Insys_Anthem_001190281                   Insys_Anthem_001190281
Insys_Anthem_001190282                   Insys_Anthem_001190282
Insys_Anthem_001190285                   Insys_Anthem_001190285
Insys_Anthem_001190287                   Insys_Anthem_001190287
Insys_Anthem_001190292                   Insys_Anthem_001190292
Insys_Anthem_001190300                   Insys_Anthem_001190300
Insys_Anthem_001190302                   Insys_Anthem_001190302
Insys_Anthem_001190304                   Insys_Anthem_001190304
Insys_Anthem_001190305                   Insys_Anthem_001190305
Insys_Anthem_001190311                   Insys_Anthem_001190311
Insys_Anthem_001190314                   Insys_Anthem_001190314
Insys_Anthem_001190317                   Insys_Anthem_001190317
Insys_Anthem_001190322                   Insys_Anthem_001190322
Insys_Anthem_001190323                   Insys_Anthem_001190323
Insys_Anthem_001190333                   Insys_Anthem_001190333
Insys_Anthem_001190334                   Insys_Anthem_001190334
Insys_Anthem_001190339                   Insys_Anthem_001190339
Insys_Anthem_001190342                   Insys_Anthem_001190342
Insys_Anthem_001190343                   Insys_Anthem_001190343
Insys_Anthem_001190345                   Insys_Anthem_001190345
Insys_Anthem_001190347                   Insys_Anthem_001190347
Insys_Anthem_001190352                   Insys_Anthem_001190352
Insys_Anthem_001190355                   Insys_Anthem_001190355
Insys_Anthem_001190356                   Insys_Anthem_001190356
Insys_Anthem_001190361                   Insys_Anthem_001190361
Insys_Anthem_001190362                   Insys_Anthem_001190362
Insys_Anthem_001190369                   Insys_Anthem_001190369
Insys_Anthem_001190373                   Insys_Anthem_001190373
Insys_Anthem_001190374                   Insys_Anthem_001190374
Insys_Anthem_001190375                   Insys_Anthem_001190375
Insys_Anthem_001190376                   Insys_Anthem_001190376
Insys_Anthem_001190377                   Insys_Anthem_001190377
Insys_Anthem_001190378                   Insys_Anthem_001190378
Insys_Anthem_001190380                   Insys_Anthem_001190380
Insys_Anthem_001190384                   Insys_Anthem_001190384
Insys_Anthem_001190388                   Insys_Anthem_001190388
Insys_Anthem_001190389                   Insys_Anthem_001190389
Insys_Anthem_001190391                   Insys_Anthem_001190391
Insys_Anthem_001190392                   Insys_Anthem_001190392
Insys_Anthem_001190393                   Insys_Anthem_001190393
Insys_Anthem_001190398                   Insys_Anthem_001190398
Insys_Anthem_001190401                   Insys_Anthem_001190401
Insys_Anthem_001190402                   Insys_Anthem_001190402
Insys_Anthem_001190403                   Insys_Anthem_001190403
Insys_Anthem_001190407                   Insys_Anthem_001190407

                                                    942
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 944 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190408                   Insys_Anthem_001190408
Insys_Anthem_001190409                   Insys_Anthem_001190409
Insys_Anthem_001190411                   Insys_Anthem_001190411
Insys_Anthem_001190412                   Insys_Anthem_001190412
Insys_Anthem_001190413                   Insys_Anthem_001190413
Insys_Anthem_001190415                   Insys_Anthem_001190415
Insys_Anthem_001190417                   Insys_Anthem_001190417
Insys_Anthem_001190420                   Insys_Anthem_001190420
Insys_Anthem_001190421                   Insys_Anthem_001190421
Insys_Anthem_001190422                   Insys_Anthem_001190422
Insys_Anthem_001190423                   Insys_Anthem_001190423
Insys_Anthem_001190424                   Insys_Anthem_001190424
Insys_Anthem_001190425                   Insys_Anthem_001190425
Insys_Anthem_001190426                   Insys_Anthem_001190426
Insys_Anthem_001190427                   Insys_Anthem_001190427
Insys_Anthem_001190428                   Insys_Anthem_001190428
Insys_Anthem_001190431                   Insys_Anthem_001190431
Insys_Anthem_001190433                   Insys_Anthem_001190433
Insys_Anthem_001190438                   Insys_Anthem_001190438
Insys_Anthem_001190439                   Insys_Anthem_001190439
Insys_Anthem_001190447                   Insys_Anthem_001190447
Insys_Anthem_001190448                   Insys_Anthem_001190448
Insys_Anthem_001190449                   Insys_Anthem_001190449
Insys_Anthem_001190450                   Insys_Anthem_001190450
Insys_Anthem_001190452                   Insys_Anthem_001190452
Insys_Anthem_001190455                   Insys_Anthem_001190455
Insys_Anthem_001190459                   Insys_Anthem_001190459
Insys_Anthem_001190462                   Insys_Anthem_001190462
Insys_Anthem_001190463                   Insys_Anthem_001190463
Insys_Anthem_001190466                   Insys_Anthem_001190466
Insys_Anthem_001190468                   Insys_Anthem_001190468
Insys_Anthem_001190470                   Insys_Anthem_001190470
Insys_Anthem_001190471                   Insys_Anthem_001190471
Insys_Anthem_001190472                   Insys_Anthem_001190472
Insys_Anthem_001190473                   Insys_Anthem_001190473
Insys_Anthem_001190475                   Insys_Anthem_001190475
Insys_Anthem_001190476                   Insys_Anthem_001190476
Insys_Anthem_001190483                   Insys_Anthem_001190483
Insys_Anthem_001190484                   Insys_Anthem_001190484
Insys_Anthem_001190485                   Insys_Anthem_001190485
Insys_Anthem_001190487                   Insys_Anthem_001190487
Insys_Anthem_001190488                   Insys_Anthem_001190488
Insys_Anthem_001190492                   Insys_Anthem_001190492
Insys_Anthem_001190495                   Insys_Anthem_001190495
Insys_Anthem_001190503                   Insys_Anthem_001190503
Insys_Anthem_001190507                   Insys_Anthem_001190507
Insys_Anthem_001190508                   Insys_Anthem_001190508

                                                    943
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 945 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190512                   Insys_Anthem_001190512
Insys_Anthem_001190515                   Insys_Anthem_001190515
Insys_Anthem_001190516                   Insys_Anthem_001190516
Insys_Anthem_001190517                   Insys_Anthem_001190517
Insys_Anthem_001190520                   Insys_Anthem_001190520
Insys_Anthem_001190521                   Insys_Anthem_001190521
Insys_Anthem_001190524                   Insys_Anthem_001190524
Insys_Anthem_001190528                   Insys_Anthem_001190528
Insys_Anthem_001190529                   Insys_Anthem_001190529
Insys_Anthem_001190530                   Insys_Anthem_001190530
Insys_Anthem_001190531                   Insys_Anthem_001190531
Insys_Anthem_001190532                   Insys_Anthem_001190532
Insys_Anthem_001190533                   Insys_Anthem_001190533
Insys_Anthem_001190535                   Insys_Anthem_001190535
Insys_Anthem_001190536                   Insys_Anthem_001190536
Insys_Anthem_001190539                   Insys_Anthem_001190539
Insys_Anthem_001190542                   Insys_Anthem_001190542
Insys_Anthem_001190544                   Insys_Anthem_001190544
Insys_Anthem_001190546                   Insys_Anthem_001190546
Insys_Anthem_001190548                   Insys_Anthem_001190548
Insys_Anthem_001190549                   Insys_Anthem_001190549
Insys_Anthem_001190564                   Insys_Anthem_001190564
Insys_Anthem_001190567                   Insys_Anthem_001190567
Insys_Anthem_001190568                   Insys_Anthem_001190568
Insys_Anthem_001190572                   Insys_Anthem_001190572
Insys_Anthem_001190574                   Insys_Anthem_001190574
Insys_Anthem_001190578                   Insys_Anthem_001190578
Insys_Anthem_001190583                   Insys_Anthem_001190583
Insys_Anthem_001190584                   Insys_Anthem_001190584
Insys_Anthem_001190588                   Insys_Anthem_001190588
Insys_Anthem_001190591                   Insys_Anthem_001190591
Insys_Anthem_001190593                   Insys_Anthem_001190593
Insys_Anthem_001190594                   Insys_Anthem_001190594
Insys_Anthem_001190595                   Insys_Anthem_001190595
Insys_Anthem_001190598                   Insys_Anthem_001190598
Insys_Anthem_001190600                   Insys_Anthem_001190600
Insys_Anthem_001190602                   Insys_Anthem_001190602
Insys_Anthem_001190604                   Insys_Anthem_001190604
Insys_Anthem_001190605                   Insys_Anthem_001190605
Insys_Anthem_001190606                   Insys_Anthem_001190606
Insys_Anthem_001190607                   Insys_Anthem_001190607
Insys_Anthem_001190608                   Insys_Anthem_001190608
Insys_Anthem_001190609                   Insys_Anthem_001190609
Insys_Anthem_001190612                   Insys_Anthem_001190612
Insys_Anthem_001190613                   Insys_Anthem_001190613
Insys_Anthem_001190615                   Insys_Anthem_001190615
Insys_Anthem_001190618                   Insys_Anthem_001190618

                                                    944
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 946 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190620                   Insys_Anthem_001190620
Insys_Anthem_001190621                   Insys_Anthem_001190621
Insys_Anthem_001190623                   Insys_Anthem_001190623
Insys_Anthem_001190624                   Insys_Anthem_001190624
Insys_Anthem_001190626                   Insys_Anthem_001190626
Insys_Anthem_001190628                   Insys_Anthem_001190628
Insys_Anthem_001190630                   Insys_Anthem_001190630
Insys_Anthem_001190631                   Insys_Anthem_001190631
Insys_Anthem_001190632                   Insys_Anthem_001190632
Insys_Anthem_001190633                   Insys_Anthem_001190633
Insys_Anthem_001190634                   Insys_Anthem_001190634
Insys_Anthem_001190635                   Insys_Anthem_001190635
Insys_Anthem_001190636                   Insys_Anthem_001190636
Insys_Anthem_001190637                   Insys_Anthem_001190637
Insys_Anthem_001190638                   Insys_Anthem_001190638
Insys_Anthem_001190639                   Insys_Anthem_001190639
Insys_Anthem_001190640                   Insys_Anthem_001190640
Insys_Anthem_001190641                   Insys_Anthem_001190641
Insys_Anthem_001190642                   Insys_Anthem_001190642
Insys_Anthem_001190643                   Insys_Anthem_001190643
Insys_Anthem_001190644                   Insys_Anthem_001190644
Insys_Anthem_001190646                   Insys_Anthem_001190646
Insys_Anthem_001190653                   Insys_Anthem_001190653
Insys_Anthem_001190656                   Insys_Anthem_001190656
Insys_Anthem_001190665                   Insys_Anthem_001190665
Insys_Anthem_001190668                   Insys_Anthem_001190668
Insys_Anthem_001190671                   Insys_Anthem_001190671
Insys_Anthem_001190674                   Insys_Anthem_001190674
Insys_Anthem_001190675                   Insys_Anthem_001190675
Insys_Anthem_001190677                   Insys_Anthem_001190677
Insys_Anthem_001190684                   Insys_Anthem_001190684
Insys_Anthem_001190685                   Insys_Anthem_001190685
Insys_Anthem_001190691                   Insys_Anthem_001190691
Insys_Anthem_001190692                   Insys_Anthem_001190692
Insys_Anthem_001190694                   Insys_Anthem_001190694
Insys_Anthem_001190695                   Insys_Anthem_001190695
Insys_Anthem_001190696                   Insys_Anthem_001190696
Insys_Anthem_001190698                   Insys_Anthem_001190698
Insys_Anthem_001190701                   Insys_Anthem_001190701
Insys_Anthem_001190702                   Insys_Anthem_001190702
Insys_Anthem_001190703                   Insys_Anthem_001190703
Insys_Anthem_001190704                   Insys_Anthem_001190704
Insys_Anthem_001190707                   Insys_Anthem_001190707
Insys_Anthem_001190708                   Insys_Anthem_001190708
Insys_Anthem_001190710                   Insys_Anthem_001190710
Insys_Anthem_001190711                   Insys_Anthem_001190711
Insys_Anthem_001190712                   Insys_Anthem_001190712

                                                    945
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 947 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190714                   Insys_Anthem_001190714
Insys_Anthem_001190715                   Insys_Anthem_001190715
Insys_Anthem_001190718                   Insys_Anthem_001190718
Insys_Anthem_001190720                   Insys_Anthem_001190720
Insys_Anthem_001190724                   Insys_Anthem_001190724
Insys_Anthem_001190726                   Insys_Anthem_001190726
Insys_Anthem_001190728                   Insys_Anthem_001190728
Insys_Anthem_001190731                   Insys_Anthem_001190731
Insys_Anthem_001190732                   Insys_Anthem_001190732
Insys_Anthem_001190735                   Insys_Anthem_001190735
Insys_Anthem_001190736                   Insys_Anthem_001190736
Insys_Anthem_001190738                   Insys_Anthem_001190738
Insys_Anthem_001190739                   Insys_Anthem_001190739
Insys_Anthem_001190740                   Insys_Anthem_001190740
Insys_Anthem_001190742                   Insys_Anthem_001190742
Insys_Anthem_001190758                   Insys_Anthem_001190758
Insys_Anthem_001190761                   Insys_Anthem_001190761
Insys_Anthem_001190763                   Insys_Anthem_001190763
Insys_Anthem_001190766                   Insys_Anthem_001190766
Insys_Anthem_001190770                   Insys_Anthem_001190770
Insys_Anthem_001190773                   Insys_Anthem_001190773
Insys_Anthem_001190774                   Insys_Anthem_001190774
Insys_Anthem_001190776                   Insys_Anthem_001190776
Insys_Anthem_001190778                   Insys_Anthem_001190778
Insys_Anthem_001190779                   Insys_Anthem_001190779
Insys_Anthem_001190785                   Insys_Anthem_001190785
Insys_Anthem_001190788                   Insys_Anthem_001190788
Insys_Anthem_001190793                   Insys_Anthem_001190793
Insys_Anthem_001190795                   Insys_Anthem_001190795
Insys_Anthem_001190798                   Insys_Anthem_001190798
Insys_Anthem_001190800                   Insys_Anthem_001190800
Insys_Anthem_001190801                   Insys_Anthem_001190801
Insys_Anthem_001190803                   Insys_Anthem_001190803
Insys_Anthem_001190804                   Insys_Anthem_001190804
Insys_Anthem_001190806                   Insys_Anthem_001190806
Insys_Anthem_001190807                   Insys_Anthem_001190807
Insys_Anthem_001190815                   Insys_Anthem_001190815
Insys_Anthem_001190818                   Insys_Anthem_001190818
Insys_Anthem_001190819                   Insys_Anthem_001190819
Insys_Anthem_001190828                   Insys_Anthem_001190828
Insys_Anthem_001190833                   Insys_Anthem_001190833
Insys_Anthem_001190837                   Insys_Anthem_001190837
Insys_Anthem_001190845                   Insys_Anthem_001190845
Insys_Anthem_001190850                   Insys_Anthem_001190850
Insys_Anthem_001190851                   Insys_Anthem_001190851
Insys_Anthem_001190852                   Insys_Anthem_001190852
Insys_Anthem_001190853                   Insys_Anthem_001190853

                                                    946
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 948 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190854                   Insys_Anthem_001190854
Insys_Anthem_001190858                   Insys_Anthem_001190858
Insys_Anthem_001190859                   Insys_Anthem_001190859
Insys_Anthem_001190860                   Insys_Anthem_001190860
Insys_Anthem_001190866                   Insys_Anthem_001190866
Insys_Anthem_001190867                   Insys_Anthem_001190867
Insys_Anthem_001190873                   Insys_Anthem_001190873
Insys_Anthem_001190877                   Insys_Anthem_001190877
Insys_Anthem_001190882                   Insys_Anthem_001190882
Insys_Anthem_001190883                   Insys_Anthem_001190883
Insys_Anthem_001190884                   Insys_Anthem_001190884
Insys_Anthem_001190885                   Insys_Anthem_001190885
Insys_Anthem_001190886                   Insys_Anthem_001190886
Insys_Anthem_001190887                   Insys_Anthem_001190887
Insys_Anthem_001190888                   Insys_Anthem_001190888
Insys_Anthem_001190891                   Insys_Anthem_001190891
Insys_Anthem_001190898                   Insys_Anthem_001190898
Insys_Anthem_001190900                   Insys_Anthem_001190900
Insys_Anthem_001190901                   Insys_Anthem_001190901
Insys_Anthem_001190905                   Insys_Anthem_001190905
Insys_Anthem_001190908                   Insys_Anthem_001190908
Insys_Anthem_001190911                   Insys_Anthem_001190911
Insys_Anthem_001190913                   Insys_Anthem_001190913
Insys_Anthem_001190916                   Insys_Anthem_001190916
Insys_Anthem_001190919                   Insys_Anthem_001190919
Insys_Anthem_001190920                   Insys_Anthem_001190920
Insys_Anthem_001190924                   Insys_Anthem_001190924
Insys_Anthem_001190931                   Insys_Anthem_001190931
Insys_Anthem_001190932                   Insys_Anthem_001190932
Insys_Anthem_001190933                   Insys_Anthem_001190933
Insys_Anthem_001190935                   Insys_Anthem_001190935
Insys_Anthem_001190940                   Insys_Anthem_001190940
Insys_Anthem_001190943                   Insys_Anthem_001190943
Insys_Anthem_001190947                   Insys_Anthem_001190947
Insys_Anthem_001190952                   Insys_Anthem_001190952
Insys_Anthem_001190955                   Insys_Anthem_001190955
Insys_Anthem_001190956                   Insys_Anthem_001190956
Insys_Anthem_001190957                   Insys_Anthem_001190957
Insys_Anthem_001190958                   Insys_Anthem_001190958
Insys_Anthem_001190962                   Insys_Anthem_001190962
Insys_Anthem_001190965                   Insys_Anthem_001190965
Insys_Anthem_001190967                   Insys_Anthem_001190967
Insys_Anthem_001190969                   Insys_Anthem_001190969
Insys_Anthem_001190970                   Insys_Anthem_001190970
Insys_Anthem_001190978                   Insys_Anthem_001190978
Insys_Anthem_001190981                   Insys_Anthem_001190981
Insys_Anthem_001190982                   Insys_Anthem_001190982

                                                    947
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 949 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001190984                   Insys_Anthem_001190984
Insys_Anthem_001190988                   Insys_Anthem_001190988
Insys_Anthem_001190991                   Insys_Anthem_001190991
Insys_Anthem_001190993                   Insys_Anthem_001190993
Insys_Anthem_001190994                   Insys_Anthem_001190994
Insys_Anthem_001190999                   Insys_Anthem_001190999
Insys_Anthem_001191000                   Insys_Anthem_001191000
Insys_Anthem_001191001                   Insys_Anthem_001191001
Insys_Anthem_001191002                   Insys_Anthem_001191002
Insys_Anthem_001191003                   Insys_Anthem_001191003
Insys_Anthem_001191004                   Insys_Anthem_001191004
Insys_Anthem_001191015                   Insys_Anthem_001191015
Insys_Anthem_001191019                   Insys_Anthem_001191019
Insys_Anthem_001191022                   Insys_Anthem_001191022
Insys_Anthem_001191023                   Insys_Anthem_001191023
Insys_Anthem_001191026                   Insys_Anthem_001191026
Insys_Anthem_001191030                   Insys_Anthem_001191030
Insys_Anthem_001191031                   Insys_Anthem_001191031
Insys_Anthem_001191032                   Insys_Anthem_001191032
Insys_Anthem_001191033                   Insys_Anthem_001191033
Insys_Anthem_001191036                   Insys_Anthem_001191036
Insys_Anthem_001191040                   Insys_Anthem_001191040
Insys_Anthem_001191041                   Insys_Anthem_001191041
Insys_Anthem_001191042                   Insys_Anthem_001191042
Insys_Anthem_001191047                   Insys_Anthem_001191047
Insys_Anthem_001191049                   Insys_Anthem_001191049
Insys_Anthem_001191050                   Insys_Anthem_001191050
Insys_Anthem_001191052                   Insys_Anthem_001191052
Insys_Anthem_001191059                   Insys_Anthem_001191059
Insys_Anthem_001191062                   Insys_Anthem_001191062
Insys_Anthem_001191065                   Insys_Anthem_001191065
Insys_Anthem_001191069                   Insys_Anthem_001191069
Insys_Anthem_001191072                   Insys_Anthem_001191072
Insys_Anthem_001191073                   Insys_Anthem_001191073
Insys_Anthem_001191078                   Insys_Anthem_001191078
Insys_Anthem_001191080                   Insys_Anthem_001191080
Insys_Anthem_001191085                   Insys_Anthem_001191085
Insys_Anthem_001191088                   Insys_Anthem_001191088
Insys_Anthem_001191102                   Insys_Anthem_001191102
Insys_Anthem_001191103                   Insys_Anthem_001191103
Insys_Anthem_001191104                   Insys_Anthem_001191104
Insys_Anthem_001191109                   Insys_Anthem_001191109
Insys_Anthem_001191113                   Insys_Anthem_001191113
Insys_Anthem_001191114                   Insys_Anthem_001191114
Insys_Anthem_001191118                   Insys_Anthem_001191118
Insys_Anthem_001191119                   Insys_Anthem_001191119
Insys_Anthem_001191120                   Insys_Anthem_001191120

                                                    948
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 950 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191123                   Insys_Anthem_001191123
Insys_Anthem_001191124                   Insys_Anthem_001191124
Insys_Anthem_001191132                   Insys_Anthem_001191132
Insys_Anthem_001191133                   Insys_Anthem_001191133
Insys_Anthem_001191144                   Insys_Anthem_001191144
Insys_Anthem_001191149                   Insys_Anthem_001191149
Insys_Anthem_001191153                   Insys_Anthem_001191153
Insys_Anthem_001191154                   Insys_Anthem_001191154
Insys_Anthem_001191156                   Insys_Anthem_001191156
Insys_Anthem_001191157                   Insys_Anthem_001191157
Insys_Anthem_001191161                   Insys_Anthem_001191161
Insys_Anthem_001191163                   Insys_Anthem_001191163
Insys_Anthem_001191167                   Insys_Anthem_001191167
Insys_Anthem_001191168                   Insys_Anthem_001191168
Insys_Anthem_001191170                   Insys_Anthem_001191170
Insys_Anthem_001191176                   Insys_Anthem_001191176
Insys_Anthem_001191180                   Insys_Anthem_001191180
Insys_Anthem_001191182                   Insys_Anthem_001191182
Insys_Anthem_001191184                   Insys_Anthem_001191184
Insys_Anthem_001191187                   Insys_Anthem_001191187
Insys_Anthem_001191197                   Insys_Anthem_001191197
Insys_Anthem_001191199                   Insys_Anthem_001191199
Insys_Anthem_001191201                   Insys_Anthem_001191201
Insys_Anthem_001191207                   Insys_Anthem_001191207
Insys_Anthem_001191209                   Insys_Anthem_001191209
Insys_Anthem_001191211                   Insys_Anthem_001191211
Insys_Anthem_001191213                   Insys_Anthem_001191213
Insys_Anthem_001191215                   Insys_Anthem_001191215
Insys_Anthem_001191231                   Insys_Anthem_001191231
Insys_Anthem_001191237                   Insys_Anthem_001191237
Insys_Anthem_001191240                   Insys_Anthem_001191240
Insys_Anthem_001191242                   Insys_Anthem_001191242
Insys_Anthem_001191250                   Insys_Anthem_001191250
Insys_Anthem_001191253                   Insys_Anthem_001191253
Insys_Anthem_001191258                   Insys_Anthem_001191258
Insys_Anthem_001191259                   Insys_Anthem_001191259
Insys_Anthem_001191260                   Insys_Anthem_001191260
Insys_Anthem_001191263                   Insys_Anthem_001191263
Insys_Anthem_001191267                   Insys_Anthem_001191267
Insys_Anthem_001191277                   Insys_Anthem_001191277
Insys_Anthem_001191278                   Insys_Anthem_001191278
Insys_Anthem_001191279                   Insys_Anthem_001191279
Insys_Anthem_001191282                   Insys_Anthem_001191282
Insys_Anthem_001191285                   Insys_Anthem_001191285
Insys_Anthem_001191289                   Insys_Anthem_001191289
Insys_Anthem_001191293                   Insys_Anthem_001191293
Insys_Anthem_001191294                   Insys_Anthem_001191294

                                                    949
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 951 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191295                   Insys_Anthem_001191295
Insys_Anthem_001191296                   Insys_Anthem_001191296
Insys_Anthem_001191298                   Insys_Anthem_001191298
Insys_Anthem_001191300                   Insys_Anthem_001191300
Insys_Anthem_001191307                   Insys_Anthem_001191307
Insys_Anthem_001191309                   Insys_Anthem_001191309
Insys_Anthem_001191311                   Insys_Anthem_001191311
Insys_Anthem_001191314                   Insys_Anthem_001191314
Insys_Anthem_001191319                   Insys_Anthem_001191319
Insys_Anthem_001191323                   Insys_Anthem_001191323
Insys_Anthem_001191324                   Insys_Anthem_001191324
Insys_Anthem_001191326                   Insys_Anthem_001191326
Insys_Anthem_001191328                   Insys_Anthem_001191328
Insys_Anthem_001191332                   Insys_Anthem_001191332
Insys_Anthem_001191333                   Insys_Anthem_001191333
Insys_Anthem_001191337                   Insys_Anthem_001191337
Insys_Anthem_001191346                   Insys_Anthem_001191346
Insys_Anthem_001191350                   Insys_Anthem_001191350
Insys_Anthem_001191361                   Insys_Anthem_001191361
Insys_Anthem_001191365                   Insys_Anthem_001191365
Insys_Anthem_001191367                   Insys_Anthem_001191367
Insys_Anthem_001191369                   Insys_Anthem_001191369
Insys_Anthem_001191372                   Insys_Anthem_001191372
Insys_Anthem_001191373                   Insys_Anthem_001191373
Insys_Anthem_001191379                   Insys_Anthem_001191379
Insys_Anthem_001191388                   Insys_Anthem_001191388
Insys_Anthem_001191390                   Insys_Anthem_001191390
Insys_Anthem_001191393                   Insys_Anthem_001191393
Insys_Anthem_001191396                   Insys_Anthem_001191396
Insys_Anthem_001191397                   Insys_Anthem_001191397
Insys_Anthem_001191409                   Insys_Anthem_001191409
Insys_Anthem_001191412                   Insys_Anthem_001191412
Insys_Anthem_001191415                   Insys_Anthem_001191415
Insys_Anthem_001191418                   Insys_Anthem_001191418
Insys_Anthem_001191419                   Insys_Anthem_001191419
Insys_Anthem_001191421                   Insys_Anthem_001191421
Insys_Anthem_001191423                   Insys_Anthem_001191423
Insys_Anthem_001191424                   Insys_Anthem_001191424
Insys_Anthem_001191425                   Insys_Anthem_001191425
Insys_Anthem_001191426                   Insys_Anthem_001191426
Insys_Anthem_001191427                   Insys_Anthem_001191427
Insys_Anthem_001191428                   Insys_Anthem_001191428
Insys_Anthem_001191429                   Insys_Anthem_001191429
Insys_Anthem_001191431                   Insys_Anthem_001191431
Insys_Anthem_001191436                   Insys_Anthem_001191436
Insys_Anthem_001191443                   Insys_Anthem_001191443
Insys_Anthem_001191451                   Insys_Anthem_001191451

                                                    950
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 952 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191456                   Insys_Anthem_001191456
Insys_Anthem_001191459                   Insys_Anthem_001191459
Insys_Anthem_001191462                   Insys_Anthem_001191462
Insys_Anthem_001191464                   Insys_Anthem_001191464
Insys_Anthem_001191471                   Insys_Anthem_001191471
Insys_Anthem_001191472                   Insys_Anthem_001191472
Insys_Anthem_001191478                   Insys_Anthem_001191478
Insys_Anthem_001191480                   Insys_Anthem_001191480
Insys_Anthem_001191482                   Insys_Anthem_001191482
Insys_Anthem_001191488                   Insys_Anthem_001191488
Insys_Anthem_001191489                   Insys_Anthem_001191489
Insys_Anthem_001191491                   Insys_Anthem_001191491
Insys_Anthem_001191493                   Insys_Anthem_001191493
Insys_Anthem_001191497                   Insys_Anthem_001191497
Insys_Anthem_001191498                   Insys_Anthem_001191498
Insys_Anthem_001191500                   Insys_Anthem_001191500
Insys_Anthem_001191506                   Insys_Anthem_001191506
Insys_Anthem_001191508                   Insys_Anthem_001191508
Insys_Anthem_001191509                   Insys_Anthem_001191509
Insys_Anthem_001191513                   Insys_Anthem_001191513
Insys_Anthem_001191515                   Insys_Anthem_001191515
Insys_Anthem_001191516                   Insys_Anthem_001191516
Insys_Anthem_001191517                   Insys_Anthem_001191517
Insys_Anthem_001191518                   Insys_Anthem_001191518
Insys_Anthem_001191519                   Insys_Anthem_001191519
Insys_Anthem_001191520                   Insys_Anthem_001191520
Insys_Anthem_001191522                   Insys_Anthem_001191522
Insys_Anthem_001191523                   Insys_Anthem_001191523
Insys_Anthem_001191524                   Insys_Anthem_001191524
Insys_Anthem_001191526                   Insys_Anthem_001191526
Insys_Anthem_001191527                   Insys_Anthem_001191527
Insys_Anthem_001191535                   Insys_Anthem_001191535
Insys_Anthem_001191536                   Insys_Anthem_001191536
Insys_Anthem_001191539                   Insys_Anthem_001191539
Insys_Anthem_001191541                   Insys_Anthem_001191541
Insys_Anthem_001191545                   Insys_Anthem_001191545
Insys_Anthem_001191549                   Insys_Anthem_001191549
Insys_Anthem_001191551                   Insys_Anthem_001191551
Insys_Anthem_001191559                   Insys_Anthem_001191559
Insys_Anthem_001191560                   Insys_Anthem_001191560
Insys_Anthem_001191561                   Insys_Anthem_001191561
Insys_Anthem_001191563                   Insys_Anthem_001191563
Insys_Anthem_001191569                   Insys_Anthem_001191569
Insys_Anthem_001191572                   Insys_Anthem_001191572
Insys_Anthem_001191573                   Insys_Anthem_001191573
Insys_Anthem_001191574                   Insys_Anthem_001191574
Insys_Anthem_001191580                   Insys_Anthem_001191580

                                                    951
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 953 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191587                   Insys_Anthem_001191587
Insys_Anthem_001191588                   Insys_Anthem_001191588
Insys_Anthem_001191592                   Insys_Anthem_001191592
Insys_Anthem_001191596                   Insys_Anthem_001191596
Insys_Anthem_001191599                   Insys_Anthem_001191599
Insys_Anthem_001191600                   Insys_Anthem_001191600
Insys_Anthem_001191604                   Insys_Anthem_001191604
Insys_Anthem_001191607                   Insys_Anthem_001191607
Insys_Anthem_001191608                   Insys_Anthem_001191608
Insys_Anthem_001191612                   Insys_Anthem_001191612
Insys_Anthem_001191618                   Insys_Anthem_001191618
Insys_Anthem_001191621                   Insys_Anthem_001191621
Insys_Anthem_001191622                   Insys_Anthem_001191622
Insys_Anthem_001191626                   Insys_Anthem_001191626
Insys_Anthem_001191628                   Insys_Anthem_001191628
Insys_Anthem_001191629                   Insys_Anthem_001191629
Insys_Anthem_001191634                   Insys_Anthem_001191634
Insys_Anthem_001191650                   Insys_Anthem_001191650
Insys_Anthem_001191651                   Insys_Anthem_001191651
Insys_Anthem_001191658                   Insys_Anthem_001191658
Insys_Anthem_001191660                   Insys_Anthem_001191660
Insys_Anthem_001191662                   Insys_Anthem_001191662
Insys_Anthem_001191665                   Insys_Anthem_001191665
Insys_Anthem_001191669                   Insys_Anthem_001191669
Insys_Anthem_001191681                   Insys_Anthem_001191681
Insys_Anthem_001191688                   Insys_Anthem_001191688
Insys_Anthem_001191689                   Insys_Anthem_001191689
Insys_Anthem_001191690                   Insys_Anthem_001191690
Insys_Anthem_001191698                   Insys_Anthem_001191698
Insys_Anthem_001191709                   Insys_Anthem_001191709
Insys_Anthem_001191710                   Insys_Anthem_001191710
Insys_Anthem_001191717                   Insys_Anthem_001191717
Insys_Anthem_001191719                   Insys_Anthem_001191719
Insys_Anthem_001191720                   Insys_Anthem_001191720
Insys_Anthem_001191721                   Insys_Anthem_001191721
Insys_Anthem_001191722                   Insys_Anthem_001191722
Insys_Anthem_001191723                   Insys_Anthem_001191723
Insys_Anthem_001191731                   Insys_Anthem_001191731
Insys_Anthem_001191732                   Insys_Anthem_001191732
Insys_Anthem_001191733                   Insys_Anthem_001191733
Insys_Anthem_001191734                   Insys_Anthem_001191734
Insys_Anthem_001191735                   Insys_Anthem_001191735
Insys_Anthem_001191736                   Insys_Anthem_001191736
Insys_Anthem_001191737                   Insys_Anthem_001191737
Insys_Anthem_001191738                   Insys_Anthem_001191738
Insys_Anthem_001191739                   Insys_Anthem_001191739
Insys_Anthem_001191745                   Insys_Anthem_001191745

                                                    952
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 954 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191746                   Insys_Anthem_001191746
Insys_Anthem_001191748                   Insys_Anthem_001191748
Insys_Anthem_001191750                   Insys_Anthem_001191750
Insys_Anthem_001191751                   Insys_Anthem_001191751
Insys_Anthem_001191759                   Insys_Anthem_001191759
Insys_Anthem_001191769                   Insys_Anthem_001191769
Insys_Anthem_001191770                   Insys_Anthem_001191770
Insys_Anthem_001191775                   Insys_Anthem_001191775
Insys_Anthem_001191776                   Insys_Anthem_001191776
Insys_Anthem_001191777                   Insys_Anthem_001191777
Insys_Anthem_001191778                   Insys_Anthem_001191778
Insys_Anthem_001191786                   Insys_Anthem_001191786
Insys_Anthem_001191788                   Insys_Anthem_001191788
Insys_Anthem_001191793                   Insys_Anthem_001191793
Insys_Anthem_001191794                   Insys_Anthem_001191794
Insys_Anthem_001191804                   Insys_Anthem_001191804
Insys_Anthem_001191811                   Insys_Anthem_001191811
Insys_Anthem_001191813                   Insys_Anthem_001191813
Insys_Anthem_001191815                   Insys_Anthem_001191815
Insys_Anthem_001191816                   Insys_Anthem_001191816
Insys_Anthem_001191817                   Insys_Anthem_001191817
Insys_Anthem_001191819                   Insys_Anthem_001191819
Insys_Anthem_001191821                   Insys_Anthem_001191821
Insys_Anthem_001191822                   Insys_Anthem_001191822
Insys_Anthem_001191823                   Insys_Anthem_001191823
Insys_Anthem_001191824                   Insys_Anthem_001191824
Insys_Anthem_001191825                   Insys_Anthem_001191825
Insys_Anthem_001191833                   Insys_Anthem_001191833
Insys_Anthem_001191835                   Insys_Anthem_001191835
Insys_Anthem_001191836                   Insys_Anthem_001191836
Insys_Anthem_001191840                   Insys_Anthem_001191840
Insys_Anthem_001191842                   Insys_Anthem_001191842
Insys_Anthem_001191844                   Insys_Anthem_001191844
Insys_Anthem_001191845                   Insys_Anthem_001191845
Insys_Anthem_001191846                   Insys_Anthem_001191846
Insys_Anthem_001191847                   Insys_Anthem_001191847
Insys_Anthem_001191848                   Insys_Anthem_001191848
Insys_Anthem_001191849                   Insys_Anthem_001191849
Insys_Anthem_001191857                   Insys_Anthem_001191857
Insys_Anthem_001191863                   Insys_Anthem_001191863
Insys_Anthem_001191864                   Insys_Anthem_001191864
Insys_Anthem_001191866                   Insys_Anthem_001191866
Insys_Anthem_001191875                   Insys_Anthem_001191875
Insys_Anthem_001191879                   Insys_Anthem_001191879
Insys_Anthem_001191883                   Insys_Anthem_001191883
Insys_Anthem_001191888                   Insys_Anthem_001191888
Insys_Anthem_001191894                   Insys_Anthem_001191894

                                                    953
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 955 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001191895                   Insys_Anthem_001191895
Insys_Anthem_001191897                   Insys_Anthem_001191897
Insys_Anthem_001191898                   Insys_Anthem_001191898
Insys_Anthem_001191899                   Insys_Anthem_001191899
Insys_Anthem_001191908                   Insys_Anthem_001191908
Insys_Anthem_001191910                   Insys_Anthem_001191910
Insys_Anthem_001191916                   Insys_Anthem_001191916
Insys_Anthem_001191917                   Insys_Anthem_001191917
Insys_Anthem_001191918                   Insys_Anthem_001191918
Insys_Anthem_001191922                   Insys_Anthem_001191922
Insys_Anthem_001191924                   Insys_Anthem_001191924
Insys_Anthem_001191928                   Insys_Anthem_001191928
Insys_Anthem_001191932                   Insys_Anthem_001191932
Insys_Anthem_001191934                   Insys_Anthem_001191934
Insys_Anthem_001191935                   Insys_Anthem_001191935
Insys_Anthem_001191939                   Insys_Anthem_001191939
Insys_Anthem_001191941                   Insys_Anthem_001191941
Insys_Anthem_001191944                   Insys_Anthem_001191944
Insys_Anthem_001191948                   Insys_Anthem_001191948
Insys_Anthem_001191949                   Insys_Anthem_001191949
Insys_Anthem_001191952                   Insys_Anthem_001191952
Insys_Anthem_001191957                   Insys_Anthem_001191957
Insys_Anthem_001191958                   Insys_Anthem_001191958
Insys_Anthem_001191966                   Insys_Anthem_001191966
Insys_Anthem_001191967                   Insys_Anthem_001191967
Insys_Anthem_001191968                   Insys_Anthem_001191968
Insys_Anthem_001191969                   Insys_Anthem_001191969
Insys_Anthem_001191970                   Insys_Anthem_001191970
Insys_Anthem_001191974                   Insys_Anthem_001191974
Insys_Anthem_001191979                   Insys_Anthem_001191979
Insys_Anthem_001191986                   Insys_Anthem_001191986
Insys_Anthem_001191989                   Insys_Anthem_001191989
Insys_Anthem_001191990                   Insys_Anthem_001191990
Insys_Anthem_001191993                   Insys_Anthem_001191993
Insys_Anthem_001191994                   Insys_Anthem_001191994
Insys_Anthem_001191995                   Insys_Anthem_001191995
Insys_Anthem_001191996                   Insys_Anthem_001191996
Insys_Anthem_001192002                   Insys_Anthem_001192002
Insys_Anthem_001192006                   Insys_Anthem_001192006
Insys_Anthem_001192010                   Insys_Anthem_001192010
Insys_Anthem_001192012                   Insys_Anthem_001192012
Insys_Anthem_001192016                   Insys_Anthem_001192016
Insys_Anthem_001192020                   Insys_Anthem_001192020
Insys_Anthem_001192021                   Insys_Anthem_001192021
Insys_Anthem_001192027                   Insys_Anthem_001192027
Insys_Anthem_001192028                   Insys_Anthem_001192028
Insys_Anthem_001192033                   Insys_Anthem_001192033

                                                    954
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 956 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192034                   Insys_Anthem_001192034
Insys_Anthem_001192036                   Insys_Anthem_001192036
Insys_Anthem_001192037                   Insys_Anthem_001192037
Insys_Anthem_001192040                   Insys_Anthem_001192040
Insys_Anthem_001192041                   Insys_Anthem_001192041
Insys_Anthem_001192044                   Insys_Anthem_001192044
Insys_Anthem_001192046                   Insys_Anthem_001192046
Insys_Anthem_001192052                   Insys_Anthem_001192052
Insys_Anthem_001192058                   Insys_Anthem_001192058
Insys_Anthem_001192060                   Insys_Anthem_001192060
Insys_Anthem_001192062                   Insys_Anthem_001192062
Insys_Anthem_001192064                   Insys_Anthem_001192064
Insys_Anthem_001192068                   Insys_Anthem_001192068
Insys_Anthem_001192069                   Insys_Anthem_001192069
Insys_Anthem_001192070                   Insys_Anthem_001192070
Insys_Anthem_001192071                   Insys_Anthem_001192071
Insys_Anthem_001192072                   Insys_Anthem_001192072
Insys_Anthem_001192076                   Insys_Anthem_001192076
Insys_Anthem_001192078                   Insys_Anthem_001192078
Insys_Anthem_001192080                   Insys_Anthem_001192080
Insys_Anthem_001192081                   Insys_Anthem_001192081
Insys_Anthem_001192082                   Insys_Anthem_001192082
Insys_Anthem_001192083                   Insys_Anthem_001192083
Insys_Anthem_001192084                   Insys_Anthem_001192084
Insys_Anthem_001192090                   Insys_Anthem_001192090
Insys_Anthem_001192093                   Insys_Anthem_001192093
Insys_Anthem_001192098                   Insys_Anthem_001192098
Insys_Anthem_001192099                   Insys_Anthem_001192099
Insys_Anthem_001192101                   Insys_Anthem_001192101
Insys_Anthem_001192105                   Insys_Anthem_001192105
Insys_Anthem_001192107                   Insys_Anthem_001192107
Insys_Anthem_001192109                   Insys_Anthem_001192109
Insys_Anthem_001192110                   Insys_Anthem_001192110
Insys_Anthem_001192112                   Insys_Anthem_001192112
Insys_Anthem_001192121                   Insys_Anthem_001192121
Insys_Anthem_001192131                   Insys_Anthem_001192131
Insys_Anthem_001192136                   Insys_Anthem_001192136
Insys_Anthem_001192139                   Insys_Anthem_001192139
Insys_Anthem_001192143                   Insys_Anthem_001192143
Insys_Anthem_001192146                   Insys_Anthem_001192146
Insys_Anthem_001192149                   Insys_Anthem_001192149
Insys_Anthem_001192150                   Insys_Anthem_001192150
Insys_Anthem_001192151                   Insys_Anthem_001192151
Insys_Anthem_001192152                   Insys_Anthem_001192152
Insys_Anthem_001192154                   Insys_Anthem_001192154
Insys_Anthem_001192156                   Insys_Anthem_001192156
Insys_Anthem_001192158                   Insys_Anthem_001192158

                                                    955
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 957 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192164                   Insys_Anthem_001192164
Insys_Anthem_001192165                   Insys_Anthem_001192165
Insys_Anthem_001192167                   Insys_Anthem_001192167
Insys_Anthem_001192168                   Insys_Anthem_001192168
Insys_Anthem_001192169                   Insys_Anthem_001192169
Insys_Anthem_001192171                   Insys_Anthem_001192171
Insys_Anthem_001192174                   Insys_Anthem_001192174
Insys_Anthem_001192176                   Insys_Anthem_001192176
Insys_Anthem_001192179                   Insys_Anthem_001192179
Insys_Anthem_001192181                   Insys_Anthem_001192181
Insys_Anthem_001192184                   Insys_Anthem_001192184
Insys_Anthem_001192187                   Insys_Anthem_001192187
Insys_Anthem_001192192                   Insys_Anthem_001192192
Insys_Anthem_001192194                   Insys_Anthem_001192194
Insys_Anthem_001192197                   Insys_Anthem_001192197
Insys_Anthem_001192200                   Insys_Anthem_001192200
Insys_Anthem_001192201                   Insys_Anthem_001192201
Insys_Anthem_001192202                   Insys_Anthem_001192202
Insys_Anthem_001192203                   Insys_Anthem_001192203
Insys_Anthem_001192204                   Insys_Anthem_001192204
Insys_Anthem_001192208                   Insys_Anthem_001192208
Insys_Anthem_001192209                   Insys_Anthem_001192209
Insys_Anthem_001192210                   Insys_Anthem_001192210
Insys_Anthem_001192211                   Insys_Anthem_001192211
Insys_Anthem_001192213                   Insys_Anthem_001192213
Insys_Anthem_001192214                   Insys_Anthem_001192214
Insys_Anthem_001192216                   Insys_Anthem_001192216
Insys_Anthem_001192217                   Insys_Anthem_001192217
Insys_Anthem_001192219                   Insys_Anthem_001192219
Insys_Anthem_001192223                   Insys_Anthem_001192223
Insys_Anthem_001192224                   Insys_Anthem_001192224
Insys_Anthem_001192228                   Insys_Anthem_001192228
Insys_Anthem_001192232                   Insys_Anthem_001192232
Insys_Anthem_001192236                   Insys_Anthem_001192236
Insys_Anthem_001192237                   Insys_Anthem_001192237
Insys_Anthem_001192238                   Insys_Anthem_001192238
Insys_Anthem_001192240                   Insys_Anthem_001192240
Insys_Anthem_001192241                   Insys_Anthem_001192241
Insys_Anthem_001192242                   Insys_Anthem_001192242
Insys_Anthem_001192244                   Insys_Anthem_001192244
Insys_Anthem_001192245                   Insys_Anthem_001192245
Insys_Anthem_001192254                   Insys_Anthem_001192254
Insys_Anthem_001192257                   Insys_Anthem_001192257
Insys_Anthem_001192259                   Insys_Anthem_001192259
Insys_Anthem_001192264                   Insys_Anthem_001192264
Insys_Anthem_001192271                   Insys_Anthem_001192271
Insys_Anthem_001192273                   Insys_Anthem_001192273

                                                    956
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 958 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192275                   Insys_Anthem_001192275
Insys_Anthem_001192279                   Insys_Anthem_001192279
Insys_Anthem_001192280                   Insys_Anthem_001192280
Insys_Anthem_001192284                   Insys_Anthem_001192284
Insys_Anthem_001192288                   Insys_Anthem_001192288
Insys_Anthem_001192289                   Insys_Anthem_001192289
Insys_Anthem_001192290                   Insys_Anthem_001192290
Insys_Anthem_001192293                   Insys_Anthem_001192293
Insys_Anthem_001192295                   Insys_Anthem_001192295
Insys_Anthem_001192299                   Insys_Anthem_001192299
Insys_Anthem_001192304                   Insys_Anthem_001192304
Insys_Anthem_001192309                   Insys_Anthem_001192309
Insys_Anthem_001192310                   Insys_Anthem_001192310
Insys_Anthem_001192311                   Insys_Anthem_001192311
Insys_Anthem_001192312                   Insys_Anthem_001192312
Insys_Anthem_001192314                   Insys_Anthem_001192314
Insys_Anthem_001192315                   Insys_Anthem_001192315
Insys_Anthem_001192322                   Insys_Anthem_001192322
Insys_Anthem_001192323                   Insys_Anthem_001192323
Insys_Anthem_001192326                   Insys_Anthem_001192326
Insys_Anthem_001192332                   Insys_Anthem_001192332
Insys_Anthem_001192333                   Insys_Anthem_001192333
Insys_Anthem_001192334                   Insys_Anthem_001192334
Insys_Anthem_001192337                   Insys_Anthem_001192337
Insys_Anthem_001192338                   Insys_Anthem_001192338
Insys_Anthem_001192339                   Insys_Anthem_001192339
Insys_Anthem_001192341                   Insys_Anthem_001192341
Insys_Anthem_001192344                   Insys_Anthem_001192344
Insys_Anthem_001192345                   Insys_Anthem_001192345
Insys_Anthem_001192346                   Insys_Anthem_001192346
Insys_Anthem_001192350                   Insys_Anthem_001192350
Insys_Anthem_001192355                   Insys_Anthem_001192355
Insys_Anthem_001192357                   Insys_Anthem_001192357
Insys_Anthem_001192358                   Insys_Anthem_001192358
Insys_Anthem_001192359                   Insys_Anthem_001192359
Insys_Anthem_001192360                   Insys_Anthem_001192360
Insys_Anthem_001192361                   Insys_Anthem_001192361
Insys_Anthem_001192365                   Insys_Anthem_001192365
Insys_Anthem_001192367                   Insys_Anthem_001192367
Insys_Anthem_001192368                   Insys_Anthem_001192368
Insys_Anthem_001192372                   Insys_Anthem_001192372
Insys_Anthem_001192378                   Insys_Anthem_001192378
Insys_Anthem_001192380                   Insys_Anthem_001192380
Insys_Anthem_001192383                   Insys_Anthem_001192383
Insys_Anthem_001192385                   Insys_Anthem_001192385
Insys_Anthem_001192387                   Insys_Anthem_001192387
Insys_Anthem_001192388                   Insys_Anthem_001192388

                                                    957
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 959 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192403                   Insys_Anthem_001192403
Insys_Anthem_001192405                   Insys_Anthem_001192405
Insys_Anthem_001192406                   Insys_Anthem_001192406
Insys_Anthem_001192407                   Insys_Anthem_001192407
Insys_Anthem_001192408                   Insys_Anthem_001192408
Insys_Anthem_001192416                   Insys_Anthem_001192416
Insys_Anthem_001192417                   Insys_Anthem_001192417
Insys_Anthem_001192418                   Insys_Anthem_001192418
Insys_Anthem_001192422                   Insys_Anthem_001192422
Insys_Anthem_001192425                   Insys_Anthem_001192425
Insys_Anthem_001192427                   Insys_Anthem_001192427
Insys_Anthem_001192431                   Insys_Anthem_001192431
Insys_Anthem_001192435                   Insys_Anthem_001192435
Insys_Anthem_001192438                   Insys_Anthem_001192438
Insys_Anthem_001192448                   Insys_Anthem_001192448
Insys_Anthem_001192451                   Insys_Anthem_001192451
Insys_Anthem_001192455                   Insys_Anthem_001192455
Insys_Anthem_001192456                   Insys_Anthem_001192456
Insys_Anthem_001192458                   Insys_Anthem_001192458
Insys_Anthem_001192461                   Insys_Anthem_001192461
Insys_Anthem_001192464                   Insys_Anthem_001192464
Insys_Anthem_001192467                   Insys_Anthem_001192467
Insys_Anthem_001192471                   Insys_Anthem_001192471
Insys_Anthem_001192472                   Insys_Anthem_001192472
Insys_Anthem_001192474                   Insys_Anthem_001192474
Insys_Anthem_001192476                   Insys_Anthem_001192476
Insys_Anthem_001192479                   Insys_Anthem_001192479
Insys_Anthem_001192480                   Insys_Anthem_001192480
Insys_Anthem_001192485                   Insys_Anthem_001192485
Insys_Anthem_001192487                   Insys_Anthem_001192487
Insys_Anthem_001192491                   Insys_Anthem_001192491
Insys_Anthem_001192494                   Insys_Anthem_001192494
Insys_Anthem_001192498                   Insys_Anthem_001192498
Insys_Anthem_001192499                   Insys_Anthem_001192499
Insys_Anthem_001192501                   Insys_Anthem_001192501
Insys_Anthem_001192505                   Insys_Anthem_001192505
Insys_Anthem_001192506                   Insys_Anthem_001192506
Insys_Anthem_001192515                   Insys_Anthem_001192515
Insys_Anthem_001192521                   Insys_Anthem_001192521
Insys_Anthem_001192526                   Insys_Anthem_001192526
Insys_Anthem_001192527                   Insys_Anthem_001192527
Insys_Anthem_001192529                   Insys_Anthem_001192529
Insys_Anthem_001192534                   Insys_Anthem_001192534
Insys_Anthem_001192535                   Insys_Anthem_001192535
Insys_Anthem_001192536                   Insys_Anthem_001192536
Insys_Anthem_001192537                   Insys_Anthem_001192537
Insys_Anthem_001192538                   Insys_Anthem_001192538

                                                    958
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 960 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192539                   Insys_Anthem_001192539
Insys_Anthem_001192548                   Insys_Anthem_001192548
Insys_Anthem_001192549                   Insys_Anthem_001192549
Insys_Anthem_001192550                   Insys_Anthem_001192550
Insys_Anthem_001192552                   Insys_Anthem_001192552
Insys_Anthem_001192554                   Insys_Anthem_001192554
Insys_Anthem_001192556                   Insys_Anthem_001192556
Insys_Anthem_001192559                   Insys_Anthem_001192559
Insys_Anthem_001192567                   Insys_Anthem_001192567
Insys_Anthem_001192570                   Insys_Anthem_001192570
Insys_Anthem_001192571                   Insys_Anthem_001192571
Insys_Anthem_001192572                   Insys_Anthem_001192572
Insys_Anthem_001192574                   Insys_Anthem_001192574
Insys_Anthem_001192576                   Insys_Anthem_001192576
Insys_Anthem_001192577                   Insys_Anthem_001192577
Insys_Anthem_001192578                   Insys_Anthem_001192578
Insys_Anthem_001192587                   Insys_Anthem_001192587
Insys_Anthem_001192594                   Insys_Anthem_001192594
Insys_Anthem_001192597                   Insys_Anthem_001192597
Insys_Anthem_001192598                   Insys_Anthem_001192598
Insys_Anthem_001192600                   Insys_Anthem_001192600
Insys_Anthem_001192604                   Insys_Anthem_001192604
Insys_Anthem_001192606                   Insys_Anthem_001192606
Insys_Anthem_001192607                   Insys_Anthem_001192607
Insys_Anthem_001192608                   Insys_Anthem_001192608
Insys_Anthem_001192612                   Insys_Anthem_001192612
Insys_Anthem_001192613                   Insys_Anthem_001192613
Insys_Anthem_001192614                   Insys_Anthem_001192614
Insys_Anthem_001192616                   Insys_Anthem_001192616
Insys_Anthem_001192619                   Insys_Anthem_001192619
Insys_Anthem_001192621                   Insys_Anthem_001192621
Insys_Anthem_001192623                   Insys_Anthem_001192623
Insys_Anthem_001192624                   Insys_Anthem_001192624
Insys_Anthem_001192626                   Insys_Anthem_001192626
Insys_Anthem_001192628                   Insys_Anthem_001192628
Insys_Anthem_001192631                   Insys_Anthem_001192631
Insys_Anthem_001192638                   Insys_Anthem_001192638
Insys_Anthem_001192640                   Insys_Anthem_001192640
Insys_Anthem_001192642                   Insys_Anthem_001192642
Insys_Anthem_001192643                   Insys_Anthem_001192643
Insys_Anthem_001192648                   Insys_Anthem_001192648
Insys_Anthem_001192649                   Insys_Anthem_001192649
Insys_Anthem_001192651                   Insys_Anthem_001192651
Insys_Anthem_001192654                   Insys_Anthem_001192654
Insys_Anthem_001192660                   Insys_Anthem_001192660
Insys_Anthem_001192663                   Insys_Anthem_001192663
Insys_Anthem_001192666                   Insys_Anthem_001192666

                                                    959
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 961 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192668                   Insys_Anthem_001192668
Insys_Anthem_001192669                   Insys_Anthem_001192669
Insys_Anthem_001192671                   Insys_Anthem_001192671
Insys_Anthem_001192677                   Insys_Anthem_001192677
Insys_Anthem_001192678                   Insys_Anthem_001192678
Insys_Anthem_001192686                   Insys_Anthem_001192686
Insys_Anthem_001192691                   Insys_Anthem_001192691
Insys_Anthem_001192692                   Insys_Anthem_001192692
Insys_Anthem_001192694                   Insys_Anthem_001192694
Insys_Anthem_001192696                   Insys_Anthem_001192696
Insys_Anthem_001192700                   Insys_Anthem_001192700
Insys_Anthem_001192704                   Insys_Anthem_001192704
Insys_Anthem_001192706                   Insys_Anthem_001192706
Insys_Anthem_001192711                   Insys_Anthem_001192711
Insys_Anthem_001192714                   Insys_Anthem_001192714
Insys_Anthem_001192715                   Insys_Anthem_001192715
Insys_Anthem_001192718                   Insys_Anthem_001192718
Insys_Anthem_001192719                   Insys_Anthem_001192719
Insys_Anthem_001192723                   Insys_Anthem_001192723
Insys_Anthem_001192727                   Insys_Anthem_001192727
Insys_Anthem_001192731                   Insys_Anthem_001192731
Insys_Anthem_001192733                   Insys_Anthem_001192733
Insys_Anthem_001192739                   Insys_Anthem_001192739
Insys_Anthem_001192740                   Insys_Anthem_001192740
Insys_Anthem_001192741                   Insys_Anthem_001192741
Insys_Anthem_001192749                   Insys_Anthem_001192749
Insys_Anthem_001192752                   Insys_Anthem_001192752
Insys_Anthem_001192753                   Insys_Anthem_001192753
Insys_Anthem_001192754                   Insys_Anthem_001192754
Insys_Anthem_001192756                   Insys_Anthem_001192756
Insys_Anthem_001192757                   Insys_Anthem_001192757
Insys_Anthem_001192761                   Insys_Anthem_001192761
Insys_Anthem_001192765                   Insys_Anthem_001192765
Insys_Anthem_001192767                   Insys_Anthem_001192767
Insys_Anthem_001192769                   Insys_Anthem_001192769
Insys_Anthem_001192774                   Insys_Anthem_001192774
Insys_Anthem_001192776                   Insys_Anthem_001192776
Insys_Anthem_001192780                   Insys_Anthem_001192780
Insys_Anthem_001192786                   Insys_Anthem_001192786
Insys_Anthem_001192792                   Insys_Anthem_001192792
Insys_Anthem_001192796                   Insys_Anthem_001192796
Insys_Anthem_001192798                   Insys_Anthem_001192798
Insys_Anthem_001192802                   Insys_Anthem_001192802
Insys_Anthem_001192805                   Insys_Anthem_001192805
Insys_Anthem_001192806                   Insys_Anthem_001192806
Insys_Anthem_001192808                   Insys_Anthem_001192808
Insys_Anthem_001192815                   Insys_Anthem_001192815

                                                    960
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 962 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192818                   Insys_Anthem_001192818
Insys_Anthem_001192819                   Insys_Anthem_001192819
Insys_Anthem_001192824                   Insys_Anthem_001192824
Insys_Anthem_001192826                   Insys_Anthem_001192826
Insys_Anthem_001192827                   Insys_Anthem_001192827
Insys_Anthem_001192828                   Insys_Anthem_001192828
Insys_Anthem_001192832                   Insys_Anthem_001192832
Insys_Anthem_001192833                   Insys_Anthem_001192833
Insys_Anthem_001192835                   Insys_Anthem_001192835
Insys_Anthem_001192840                   Insys_Anthem_001192840
Insys_Anthem_001192845                   Insys_Anthem_001192845
Insys_Anthem_001192860                   Insys_Anthem_001192860
Insys_Anthem_001192862                   Insys_Anthem_001192862
Insys_Anthem_001192866                   Insys_Anthem_001192866
Insys_Anthem_001192868                   Insys_Anthem_001192868
Insys_Anthem_001192875                   Insys_Anthem_001192875
Insys_Anthem_001192878                   Insys_Anthem_001192878
Insys_Anthem_001192879                   Insys_Anthem_001192879
Insys_Anthem_001192881                   Insys_Anthem_001192881
Insys_Anthem_001192887                   Insys_Anthem_001192887
Insys_Anthem_001192888                   Insys_Anthem_001192888
Insys_Anthem_001192889                   Insys_Anthem_001192889
Insys_Anthem_001192890                   Insys_Anthem_001192890
Insys_Anthem_001192898                   Insys_Anthem_001192898
Insys_Anthem_001192900                   Insys_Anthem_001192900
Insys_Anthem_001192901                   Insys_Anthem_001192901
Insys_Anthem_001192902                   Insys_Anthem_001192902
Insys_Anthem_001192903                   Insys_Anthem_001192903
Insys_Anthem_001192905                   Insys_Anthem_001192905
Insys_Anthem_001192906                   Insys_Anthem_001192906
Insys_Anthem_001192907                   Insys_Anthem_001192907
Insys_Anthem_001192909                   Insys_Anthem_001192909
Insys_Anthem_001192914                   Insys_Anthem_001192914
Insys_Anthem_001192915                   Insys_Anthem_001192915
Insys_Anthem_001192918                   Insys_Anthem_001192918
Insys_Anthem_001192919                   Insys_Anthem_001192919
Insys_Anthem_001192920                   Insys_Anthem_001192920
Insys_Anthem_001192921                   Insys_Anthem_001192921
Insys_Anthem_001192922                   Insys_Anthem_001192922
Insys_Anthem_001192932                   Insys_Anthem_001192932
Insys_Anthem_001192948                   Insys_Anthem_001192948
Insys_Anthem_001192949                   Insys_Anthem_001192949
Insys_Anthem_001192951                   Insys_Anthem_001192951
Insys_Anthem_001192954                   Insys_Anthem_001192954
Insys_Anthem_001192955                   Insys_Anthem_001192955
Insys_Anthem_001192956                   Insys_Anthem_001192956
Insys_Anthem_001192958                   Insys_Anthem_001192958

                                                    961
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 963 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001192962                   Insys_Anthem_001192962
Insys_Anthem_001192964                   Insys_Anthem_001192964
Insys_Anthem_001192965                   Insys_Anthem_001192965
Insys_Anthem_001192966                   Insys_Anthem_001192966
Insys_Anthem_001192970                   Insys_Anthem_001192970
Insys_Anthem_001192971                   Insys_Anthem_001192971
Insys_Anthem_001192972                   Insys_Anthem_001192972
Insys_Anthem_001192973                   Insys_Anthem_001192973
Insys_Anthem_001192978                   Insys_Anthem_001192978
Insys_Anthem_001192979                   Insys_Anthem_001192979
Insys_Anthem_001192980                   Insys_Anthem_001192980
Insys_Anthem_001192981                   Insys_Anthem_001192981
Insys_Anthem_001192985                   Insys_Anthem_001192985
Insys_Anthem_001192986                   Insys_Anthem_001192986
Insys_Anthem_001192988                   Insys_Anthem_001192988
Insys_Anthem_001192999                   Insys_Anthem_001192999
Insys_Anthem_001193000                   Insys_Anthem_001193000
Insys_Anthem_001193001                   Insys_Anthem_001193001
Insys_Anthem_001193003                   Insys_Anthem_001193003
Insys_Anthem_001193009                   Insys_Anthem_001193009
Insys_Anthem_001193016                   Insys_Anthem_001193016
Insys_Anthem_001193022                   Insys_Anthem_001193022
Insys_Anthem_001193026                   Insys_Anthem_001193026
Insys_Anthem_001193027                   Insys_Anthem_001193027
Insys_Anthem_001193028                   Insys_Anthem_001193028
Insys_Anthem_001193031                   Insys_Anthem_001193031
Insys_Anthem_001193034                   Insys_Anthem_001193034
Insys_Anthem_001193040                   Insys_Anthem_001193040
Insys_Anthem_001193042                   Insys_Anthem_001193042
Insys_Anthem_001193043                   Insys_Anthem_001193043
Insys_Anthem_001193046                   Insys_Anthem_001193046
Insys_Anthem_001193049                   Insys_Anthem_001193049
Insys_Anthem_001193050                   Insys_Anthem_001193050
Insys_Anthem_001193053                   Insys_Anthem_001193053
Insys_Anthem_001193055                   Insys_Anthem_001193055
Insys_Anthem_001193058                   Insys_Anthem_001193058
Insys_Anthem_001193071                   Insys_Anthem_001193071
Insys_Anthem_001193074                   Insys_Anthem_001193074
Insys_Anthem_001193077                   Insys_Anthem_001193077
Insys_Anthem_001193079                   Insys_Anthem_001193079
Insys_Anthem_001193084                   Insys_Anthem_001193084
Insys_Anthem_001193089                   Insys_Anthem_001193089
Insys_Anthem_001193091                   Insys_Anthem_001193091
Insys_Anthem_001193094                   Insys_Anthem_001193094
Insys_Anthem_001193096                   Insys_Anthem_001193096
Insys_Anthem_001193099                   Insys_Anthem_001193099
Insys_Anthem_001193100                   Insys_Anthem_001193100

                                                    962
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 964 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193101                   Insys_Anthem_001193101
Insys_Anthem_001193103                   Insys_Anthem_001193103
Insys_Anthem_001193105                   Insys_Anthem_001193105
Insys_Anthem_001193107                   Insys_Anthem_001193107
Insys_Anthem_001193112                   Insys_Anthem_001193112
Insys_Anthem_001193113                   Insys_Anthem_001193113
Insys_Anthem_001193114                   Insys_Anthem_001193114
Insys_Anthem_001193119                   Insys_Anthem_001193119
Insys_Anthem_001193122                   Insys_Anthem_001193122
Insys_Anthem_001193123                   Insys_Anthem_001193123
Insys_Anthem_001193127                   Insys_Anthem_001193127
Insys_Anthem_001193130                   Insys_Anthem_001193130
Insys_Anthem_001193132                   Insys_Anthem_001193132
Insys_Anthem_001193136                   Insys_Anthem_001193136
Insys_Anthem_001193140                   Insys_Anthem_001193140
Insys_Anthem_001193143                   Insys_Anthem_001193143
Insys_Anthem_001193146                   Insys_Anthem_001193146
Insys_Anthem_001193147                   Insys_Anthem_001193147
Insys_Anthem_001193148                   Insys_Anthem_001193148
Insys_Anthem_001193149                   Insys_Anthem_001193149
Insys_Anthem_001193151                   Insys_Anthem_001193151
Insys_Anthem_001193153                   Insys_Anthem_001193153
Insys_Anthem_001193157                   Insys_Anthem_001193157
Insys_Anthem_001193160                   Insys_Anthem_001193160
Insys_Anthem_001193165                   Insys_Anthem_001193165
Insys_Anthem_001193167                   Insys_Anthem_001193167
Insys_Anthem_001193172                   Insys_Anthem_001193172
Insys_Anthem_001193173                   Insys_Anthem_001193173
Insys_Anthem_001193178                   Insys_Anthem_001193178
Insys_Anthem_001193181                   Insys_Anthem_001193181
Insys_Anthem_001193183                   Insys_Anthem_001193183
Insys_Anthem_001193188                   Insys_Anthem_001193188
Insys_Anthem_001193189                   Insys_Anthem_001193189
Insys_Anthem_001193193                   Insys_Anthem_001193193
Insys_Anthem_001193194                   Insys_Anthem_001193194
Insys_Anthem_001193196                   Insys_Anthem_001193196
Insys_Anthem_001193198                   Insys_Anthem_001193198
Insys_Anthem_001193200                   Insys_Anthem_001193200
Insys_Anthem_001193203                   Insys_Anthem_001193203
Insys_Anthem_001193207                   Insys_Anthem_001193207
Insys_Anthem_001193209                   Insys_Anthem_001193209
Insys_Anthem_001193210                   Insys_Anthem_001193210
Insys_Anthem_001193215                   Insys_Anthem_001193215
Insys_Anthem_001193216                   Insys_Anthem_001193216
Insys_Anthem_001193218                   Insys_Anthem_001193218
Insys_Anthem_001193223                   Insys_Anthem_001193223
Insys_Anthem_001193226                   Insys_Anthem_001193226

                                                    963
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 965 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193228                   Insys_Anthem_001193228
Insys_Anthem_001193230                   Insys_Anthem_001193230
Insys_Anthem_001193232                   Insys_Anthem_001193232
Insys_Anthem_001193234                   Insys_Anthem_001193234
Insys_Anthem_001193239                   Insys_Anthem_001193239
Insys_Anthem_001193240                   Insys_Anthem_001193240
Insys_Anthem_001193244                   Insys_Anthem_001193244
Insys_Anthem_001193245                   Insys_Anthem_001193245
Insys_Anthem_001193247                   Insys_Anthem_001193247
Insys_Anthem_001193249                   Insys_Anthem_001193249
Insys_Anthem_001193253                   Insys_Anthem_001193253
Insys_Anthem_001193254                   Insys_Anthem_001193254
Insys_Anthem_001193258                   Insys_Anthem_001193258
Insys_Anthem_001193259                   Insys_Anthem_001193259
Insys_Anthem_001193263                   Insys_Anthem_001193263
Insys_Anthem_001193265                   Insys_Anthem_001193265
Insys_Anthem_001193266                   Insys_Anthem_001193266
Insys_Anthem_001193267                   Insys_Anthem_001193267
Insys_Anthem_001193269                   Insys_Anthem_001193269
Insys_Anthem_001193271                   Insys_Anthem_001193271
Insys_Anthem_001193273                   Insys_Anthem_001193273
Insys_Anthem_001193275                   Insys_Anthem_001193275
Insys_Anthem_001193277                   Insys_Anthem_001193277
Insys_Anthem_001193279                   Insys_Anthem_001193279
Insys_Anthem_001193282                   Insys_Anthem_001193282
Insys_Anthem_001193283                   Insys_Anthem_001193283
Insys_Anthem_001193285                   Insys_Anthem_001193285
Insys_Anthem_001193292                   Insys_Anthem_001193292
Insys_Anthem_001193293                   Insys_Anthem_001193293
Insys_Anthem_001193294                   Insys_Anthem_001193294
Insys_Anthem_001193299                   Insys_Anthem_001193299
Insys_Anthem_001193300                   Insys_Anthem_001193300
Insys_Anthem_001193301                   Insys_Anthem_001193301
Insys_Anthem_001193302                   Insys_Anthem_001193302
Insys_Anthem_001193304                   Insys_Anthem_001193304
Insys_Anthem_001193305                   Insys_Anthem_001193305
Insys_Anthem_001193306                   Insys_Anthem_001193306
Insys_Anthem_001193307                   Insys_Anthem_001193307
Insys_Anthem_001193308                   Insys_Anthem_001193308
Insys_Anthem_001193309                   Insys_Anthem_001193309
Insys_Anthem_001193311                   Insys_Anthem_001193311
Insys_Anthem_001193312                   Insys_Anthem_001193312
Insys_Anthem_001193313                   Insys_Anthem_001193313
Insys_Anthem_001193315                   Insys_Anthem_001193315
Insys_Anthem_001193316                   Insys_Anthem_001193316
Insys_Anthem_001193317                   Insys_Anthem_001193317
Insys_Anthem_001193318                   Insys_Anthem_001193318

                                                    964
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 966 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193327                   Insys_Anthem_001193327
Insys_Anthem_001193331                   Insys_Anthem_001193331
Insys_Anthem_001193332                   Insys_Anthem_001193332
Insys_Anthem_001193333                   Insys_Anthem_001193333
Insys_Anthem_001193339                   Insys_Anthem_001193339
Insys_Anthem_001193344                   Insys_Anthem_001193344
Insys_Anthem_001193345                   Insys_Anthem_001193345
Insys_Anthem_001193346                   Insys_Anthem_001193346
Insys_Anthem_001193350                   Insys_Anthem_001193350
Insys_Anthem_001193351                   Insys_Anthem_001193351
Insys_Anthem_001193355                   Insys_Anthem_001193355
Insys_Anthem_001193368                   Insys_Anthem_001193368
Insys_Anthem_001193369                   Insys_Anthem_001193369
Insys_Anthem_001193370                   Insys_Anthem_001193370
Insys_Anthem_001193371                   Insys_Anthem_001193371
Insys_Anthem_001193374                   Insys_Anthem_001193374
Insys_Anthem_001193375                   Insys_Anthem_001193375
Insys_Anthem_001193377                   Insys_Anthem_001193377
Insys_Anthem_001193378                   Insys_Anthem_001193378
Insys_Anthem_001193387                   Insys_Anthem_001193387
Insys_Anthem_001193389                   Insys_Anthem_001193389
Insys_Anthem_001193402                   Insys_Anthem_001193402
Insys_Anthem_001193403                   Insys_Anthem_001193403
Insys_Anthem_001193407                   Insys_Anthem_001193407
Insys_Anthem_001193410                   Insys_Anthem_001193410
Insys_Anthem_001193411                   Insys_Anthem_001193411
Insys_Anthem_001193412                   Insys_Anthem_001193412
Insys_Anthem_001193413                   Insys_Anthem_001193413
Insys_Anthem_001193414                   Insys_Anthem_001193414
Insys_Anthem_001193415                   Insys_Anthem_001193415
Insys_Anthem_001193416                   Insys_Anthem_001193416
Insys_Anthem_001193424                   Insys_Anthem_001193424
Insys_Anthem_001193426                   Insys_Anthem_001193426
Insys_Anthem_001193431                   Insys_Anthem_001193431
Insys_Anthem_001193434                   Insys_Anthem_001193434
Insys_Anthem_001193436                   Insys_Anthem_001193436
Insys_Anthem_001193442                   Insys_Anthem_001193442
Insys_Anthem_001193444                   Insys_Anthem_001193444
Insys_Anthem_001193445                   Insys_Anthem_001193445
Insys_Anthem_001193448                   Insys_Anthem_001193448
Insys_Anthem_001193453                   Insys_Anthem_001193453
Insys_Anthem_001193456                   Insys_Anthem_001193456
Insys_Anthem_001193457                   Insys_Anthem_001193457
Insys_Anthem_001193463                   Insys_Anthem_001193463
Insys_Anthem_001193464                   Insys_Anthem_001193464
Insys_Anthem_001193468                   Insys_Anthem_001193468
Insys_Anthem_001193470                   Insys_Anthem_001193470

                                                    965
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 967 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193471                   Insys_Anthem_001193471
Insys_Anthem_001193472                   Insys_Anthem_001193472
Insys_Anthem_001193473                   Insys_Anthem_001193473
Insys_Anthem_001193474                   Insys_Anthem_001193474
Insys_Anthem_001193475                   Insys_Anthem_001193475
Insys_Anthem_001193479                   Insys_Anthem_001193479
Insys_Anthem_001193486                   Insys_Anthem_001193486
Insys_Anthem_001193491                   Insys_Anthem_001193491
Insys_Anthem_001193492                   Insys_Anthem_001193492
Insys_Anthem_001193493                   Insys_Anthem_001193493
Insys_Anthem_001193494                   Insys_Anthem_001193494
Insys_Anthem_001193496                   Insys_Anthem_001193496
Insys_Anthem_001193498                   Insys_Anthem_001193498
Insys_Anthem_001193499                   Insys_Anthem_001193499
Insys_Anthem_001193505                   Insys_Anthem_001193505
Insys_Anthem_001193509                   Insys_Anthem_001193509
Insys_Anthem_001193515                   Insys_Anthem_001193515
Insys_Anthem_001193518                   Insys_Anthem_001193518
Insys_Anthem_001193521                   Insys_Anthem_001193521
Insys_Anthem_001193522                   Insys_Anthem_001193522
Insys_Anthem_001193523                   Insys_Anthem_001193523
Insys_Anthem_001193524                   Insys_Anthem_001193524
Insys_Anthem_001193527                   Insys_Anthem_001193527
Insys_Anthem_001193528                   Insys_Anthem_001193528
Insys_Anthem_001193532                   Insys_Anthem_001193532
Insys_Anthem_001193534                   Insys_Anthem_001193534
Insys_Anthem_001193536                   Insys_Anthem_001193536
Insys_Anthem_001193538                   Insys_Anthem_001193538
Insys_Anthem_001193540                   Insys_Anthem_001193540
Insys_Anthem_001193544                   Insys_Anthem_001193544
Insys_Anthem_001193546                   Insys_Anthem_001193546
Insys_Anthem_001193551                   Insys_Anthem_001193551
Insys_Anthem_001193552                   Insys_Anthem_001193552
Insys_Anthem_001193554                   Insys_Anthem_001193554
Insys_Anthem_001193555                   Insys_Anthem_001193555
Insys_Anthem_001193556                   Insys_Anthem_001193556
Insys_Anthem_001193557                   Insys_Anthem_001193557
Insys_Anthem_001193559                   Insys_Anthem_001193559
Insys_Anthem_001193561                   Insys_Anthem_001193561
Insys_Anthem_001193564                   Insys_Anthem_001193564
Insys_Anthem_001193569                   Insys_Anthem_001193569
Insys_Anthem_001193570                   Insys_Anthem_001193570
Insys_Anthem_001193573                   Insys_Anthem_001193573
Insys_Anthem_001193574                   Insys_Anthem_001193574
Insys_Anthem_001193576                   Insys_Anthem_001193576
Insys_Anthem_001193579                   Insys_Anthem_001193579
Insys_Anthem_001193580                   Insys_Anthem_001193580

                                                    966
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 968 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193583                   Insys_Anthem_001193583
Insys_Anthem_001193586                   Insys_Anthem_001193586
Insys_Anthem_001193588                   Insys_Anthem_001193588
Insys_Anthem_001193590                   Insys_Anthem_001193590
Insys_Anthem_001193595                   Insys_Anthem_001193595
Insys_Anthem_001193601                   Insys_Anthem_001193601
Insys_Anthem_001193603                   Insys_Anthem_001193603
Insys_Anthem_001193607                   Insys_Anthem_001193607
Insys_Anthem_001193608                   Insys_Anthem_001193608
Insys_Anthem_001193609                   Insys_Anthem_001193609
Insys_Anthem_001193612                   Insys_Anthem_001193612
Insys_Anthem_001193613                   Insys_Anthem_001193613
Insys_Anthem_001193614                   Insys_Anthem_001193614
Insys_Anthem_001193618                   Insys_Anthem_001193618
Insys_Anthem_001193620                   Insys_Anthem_001193620
Insys_Anthem_001193621                   Insys_Anthem_001193621
Insys_Anthem_001193626                   Insys_Anthem_001193626
Insys_Anthem_001193632                   Insys_Anthem_001193632
Insys_Anthem_001193636                   Insys_Anthem_001193636
Insys_Anthem_001193639                   Insys_Anthem_001193639
Insys_Anthem_001193648                   Insys_Anthem_001193648
Insys_Anthem_001193650                   Insys_Anthem_001193650
Insys_Anthem_001193652                   Insys_Anthem_001193652
Insys_Anthem_001193653                   Insys_Anthem_001193653
Insys_Anthem_001193654                   Insys_Anthem_001193654
Insys_Anthem_001193659                   Insys_Anthem_001193659
Insys_Anthem_001193661                   Insys_Anthem_001193661
Insys_Anthem_001193670                   Insys_Anthem_001193670
Insys_Anthem_001193673                   Insys_Anthem_001193673
Insys_Anthem_001193675                   Insys_Anthem_001193675
Insys_Anthem_001193676                   Insys_Anthem_001193676
Insys_Anthem_001193679                   Insys_Anthem_001193679
Insys_Anthem_001193681                   Insys_Anthem_001193681
Insys_Anthem_001193683                   Insys_Anthem_001193683
Insys_Anthem_001193685                   Insys_Anthem_001193685
Insys_Anthem_001193689                   Insys_Anthem_001193689
Insys_Anthem_001193694                   Insys_Anthem_001193694
Insys_Anthem_001193697                   Insys_Anthem_001193697
Insys_Anthem_001193698                   Insys_Anthem_001193698
Insys_Anthem_001193701                   Insys_Anthem_001193701
Insys_Anthem_001193702                   Insys_Anthem_001193702
Insys_Anthem_001193703                   Insys_Anthem_001193703
Insys_Anthem_001193705                   Insys_Anthem_001193705
Insys_Anthem_001193706                   Insys_Anthem_001193706
Insys_Anthem_001193711                   Insys_Anthem_001193711
Insys_Anthem_001193713                   Insys_Anthem_001193713
Insys_Anthem_001193716                   Insys_Anthem_001193716

                                                    967
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 969 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193717                   Insys_Anthem_001193717
Insys_Anthem_001193718                   Insys_Anthem_001193718
Insys_Anthem_001193720                   Insys_Anthem_001193720
Insys_Anthem_001193722                   Insys_Anthem_001193722
Insys_Anthem_001193728                   Insys_Anthem_001193728
Insys_Anthem_001193731                   Insys_Anthem_001193731
Insys_Anthem_001193733                   Insys_Anthem_001193733
Insys_Anthem_001193737                   Insys_Anthem_001193737
Insys_Anthem_001193739                   Insys_Anthem_001193739
Insys_Anthem_001193740                   Insys_Anthem_001193740
Insys_Anthem_001193744                   Insys_Anthem_001193744
Insys_Anthem_001193749                   Insys_Anthem_001193749
Insys_Anthem_001193751                   Insys_Anthem_001193751
Insys_Anthem_001193754                   Insys_Anthem_001193754
Insys_Anthem_001193755                   Insys_Anthem_001193755
Insys_Anthem_001193757                   Insys_Anthem_001193757
Insys_Anthem_001193765                   Insys_Anthem_001193765
Insys_Anthem_001193766                   Insys_Anthem_001193766
Insys_Anthem_001193779                   Insys_Anthem_001193779
Insys_Anthem_001193781                   Insys_Anthem_001193781
Insys_Anthem_001193789                   Insys_Anthem_001193789
Insys_Anthem_001193799                   Insys_Anthem_001193799
Insys_Anthem_001193801                   Insys_Anthem_001193801
Insys_Anthem_001193804                   Insys_Anthem_001193804
Insys_Anthem_001193806                   Insys_Anthem_001193806
Insys_Anthem_001193808                   Insys_Anthem_001193808
Insys_Anthem_001193811                   Insys_Anthem_001193811
Insys_Anthem_001193812                   Insys_Anthem_001193812
Insys_Anthem_001193815                   Insys_Anthem_001193815
Insys_Anthem_001193816                   Insys_Anthem_001193816
Insys_Anthem_001193822                   Insys_Anthem_001193822
Insys_Anthem_001193823                   Insys_Anthem_001193823
Insys_Anthem_001193830                   Insys_Anthem_001193830
Insys_Anthem_001193839                   Insys_Anthem_001193839
Insys_Anthem_001193841                   Insys_Anthem_001193841
Insys_Anthem_001193843                   Insys_Anthem_001193843
Insys_Anthem_001193844                   Insys_Anthem_001193844
Insys_Anthem_001193847                   Insys_Anthem_001193847
Insys_Anthem_001193848                   Insys_Anthem_001193848
Insys_Anthem_001193849                   Insys_Anthem_001193849
Insys_Anthem_001193852                   Insys_Anthem_001193852
Insys_Anthem_001193855                   Insys_Anthem_001193855
Insys_Anthem_001193856                   Insys_Anthem_001193856
Insys_Anthem_001193859                   Insys_Anthem_001193859
Insys_Anthem_001193861                   Insys_Anthem_001193861
Insys_Anthem_001193864                   Insys_Anthem_001193864
Insys_Anthem_001193869                   Insys_Anthem_001193869

                                                    968
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 970 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001193871                   Insys_Anthem_001193871
Insys_Anthem_001193872                   Insys_Anthem_001193872
Insys_Anthem_001193873                   Insys_Anthem_001193873
Insys_Anthem_001193878                   Insys_Anthem_001193878
Insys_Anthem_001193889                   Insys_Anthem_001193889
Insys_Anthem_001193899                   Insys_Anthem_001193899
Insys_Anthem_001193907                   Insys_Anthem_001193907
Insys_Anthem_001193908                   Insys_Anthem_001193908
Insys_Anthem_001193909                   Insys_Anthem_001193909
Insys_Anthem_001193915                   Insys_Anthem_001193915
Insys_Anthem_001193916                   Insys_Anthem_001193916
Insys_Anthem_001193920                   Insys_Anthem_001193920
Insys_Anthem_001193924                   Insys_Anthem_001193924
Insys_Anthem_001193929                   Insys_Anthem_001193929
Insys_Anthem_001193931                   Insys_Anthem_001193931
Insys_Anthem_001193933                   Insys_Anthem_001193933
Insys_Anthem_001193935                   Insys_Anthem_001193935
Insys_Anthem_001193945                   Insys_Anthem_001193945
Insys_Anthem_001193947                   Insys_Anthem_001193947
Insys_Anthem_001193948                   Insys_Anthem_001193948
Insys_Anthem_001193951                   Insys_Anthem_001193951
Insys_Anthem_001193953                   Insys_Anthem_001193953
Insys_Anthem_001193957                   Insys_Anthem_001193957
Insys_Anthem_001193960                   Insys_Anthem_001193960
Insys_Anthem_001193966                   Insys_Anthem_001193966
Insys_Anthem_001193975                   Insys_Anthem_001193975
Insys_Anthem_001193977                   Insys_Anthem_001193977
Insys_Anthem_001193978                   Insys_Anthem_001193978
Insys_Anthem_001193986                   Insys_Anthem_001193986
Insys_Anthem_001193987                   Insys_Anthem_001193987
Insys_Anthem_001193988                   Insys_Anthem_001193988
Insys_Anthem_001193989                   Insys_Anthem_001193989
Insys_Anthem_001193991                   Insys_Anthem_001193991
Insys_Anthem_001193992                   Insys_Anthem_001193992
Insys_Anthem_001193996                   Insys_Anthem_001193996
Insys_Anthem_001193998                   Insys_Anthem_001193998
Insys_Anthem_001193999                   Insys_Anthem_001193999
Insys_Anthem_001194000                   Insys_Anthem_001194000
Insys_Anthem_001194001                   Insys_Anthem_001194001
Insys_Anthem_001194003                   Insys_Anthem_001194003
Insys_Anthem_001194007                   Insys_Anthem_001194007
Insys_Anthem_001194011                   Insys_Anthem_001194011
Insys_Anthem_001194015                   Insys_Anthem_001194015
Insys_Anthem_001194024                   Insys_Anthem_001194024
Insys_Anthem_001194031                   Insys_Anthem_001194031
Insys_Anthem_001194039                   Insys_Anthem_001194039
Insys_Anthem_001194047                   Insys_Anthem_001194047

                                                    969
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 971 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194053                   Insys_Anthem_001194053
Insys_Anthem_001194058                   Insys_Anthem_001194058
Insys_Anthem_001194059                   Insys_Anthem_001194059
Insys_Anthem_001194062                   Insys_Anthem_001194062
Insys_Anthem_001194064                   Insys_Anthem_001194064
Insys_Anthem_001194071                   Insys_Anthem_001194071
Insys_Anthem_001194076                   Insys_Anthem_001194076
Insys_Anthem_001194081                   Insys_Anthem_001194081
Insys_Anthem_001194082                   Insys_Anthem_001194082
Insys_Anthem_001194084                   Insys_Anthem_001194084
Insys_Anthem_001194086                   Insys_Anthem_001194086
Insys_Anthem_001194087                   Insys_Anthem_001194087
Insys_Anthem_001194091                   Insys_Anthem_001194091
Insys_Anthem_001194093                   Insys_Anthem_001194093
Insys_Anthem_001194095                   Insys_Anthem_001194095
Insys_Anthem_001194096                   Insys_Anthem_001194096
Insys_Anthem_001194097                   Insys_Anthem_001194097
Insys_Anthem_001194098                   Insys_Anthem_001194098
Insys_Anthem_001194102                   Insys_Anthem_001194102
Insys_Anthem_001194107                   Insys_Anthem_001194107
Insys_Anthem_001194112                   Insys_Anthem_001194112
Insys_Anthem_001194114                   Insys_Anthem_001194114
Insys_Anthem_001194115                   Insys_Anthem_001194115
Insys_Anthem_001194116                   Insys_Anthem_001194116
Insys_Anthem_001194120                   Insys_Anthem_001194120
Insys_Anthem_001194121                   Insys_Anthem_001194121
Insys_Anthem_001194124                   Insys_Anthem_001194124
Insys_Anthem_001194125                   Insys_Anthem_001194125
Insys_Anthem_001194127                   Insys_Anthem_001194127
Insys_Anthem_001194128                   Insys_Anthem_001194128
Insys_Anthem_001194133                   Insys_Anthem_001194133
Insys_Anthem_001194134                   Insys_Anthem_001194134
Insys_Anthem_001194140                   Insys_Anthem_001194140
Insys_Anthem_001194141                   Insys_Anthem_001194141
Insys_Anthem_001194142                   Insys_Anthem_001194142
Insys_Anthem_001194145                   Insys_Anthem_001194145
Insys_Anthem_001194146                   Insys_Anthem_001194146
Insys_Anthem_001194152                   Insys_Anthem_001194152
Insys_Anthem_001194153                   Insys_Anthem_001194153
Insys_Anthem_001194156                   Insys_Anthem_001194156
Insys_Anthem_001194157                   Insys_Anthem_001194157
Insys_Anthem_001194162                   Insys_Anthem_001194162
Insys_Anthem_001194164                   Insys_Anthem_001194164
Insys_Anthem_001194170                   Insys_Anthem_001194170
Insys_Anthem_001194175                   Insys_Anthem_001194175
Insys_Anthem_001194179                   Insys_Anthem_001194179
Insys_Anthem_001194182                   Insys_Anthem_001194182

                                                    970
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 972 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194187                   Insys_Anthem_001194187
Insys_Anthem_001194192                   Insys_Anthem_001194192
Insys_Anthem_001194193                   Insys_Anthem_001194193
Insys_Anthem_001194194                   Insys_Anthem_001194194
Insys_Anthem_001194195                   Insys_Anthem_001194195
Insys_Anthem_001194196                   Insys_Anthem_001194196
Insys_Anthem_001194198                   Insys_Anthem_001194198
Insys_Anthem_001194201                   Insys_Anthem_001194201
Insys_Anthem_001194202                   Insys_Anthem_001194202
Insys_Anthem_001194208                   Insys_Anthem_001194208
Insys_Anthem_001194209                   Insys_Anthem_001194209
Insys_Anthem_001194211                   Insys_Anthem_001194211
Insys_Anthem_001194212                   Insys_Anthem_001194212
Insys_Anthem_001194219                   Insys_Anthem_001194219
Insys_Anthem_001194221                   Insys_Anthem_001194221
Insys_Anthem_001194222                   Insys_Anthem_001194222
Insys_Anthem_001194226                   Insys_Anthem_001194226
Insys_Anthem_001194228                   Insys_Anthem_001194228
Insys_Anthem_001194230                   Insys_Anthem_001194230
Insys_Anthem_001194232                   Insys_Anthem_001194232
Insys_Anthem_001194235                   Insys_Anthem_001194235
Insys_Anthem_001194237                   Insys_Anthem_001194237
Insys_Anthem_001194240                   Insys_Anthem_001194240
Insys_Anthem_001194249                   Insys_Anthem_001194249
Insys_Anthem_001194259                   Insys_Anthem_001194259
Insys_Anthem_001194261                   Insys_Anthem_001194261
Insys_Anthem_001194262                   Insys_Anthem_001194262
Insys_Anthem_001194263                   Insys_Anthem_001194263
Insys_Anthem_001194269                   Insys_Anthem_001194269
Insys_Anthem_001194270                   Insys_Anthem_001194270
Insys_Anthem_001194272                   Insys_Anthem_001194272
Insys_Anthem_001194275                   Insys_Anthem_001194275
Insys_Anthem_001194277                   Insys_Anthem_001194277
Insys_Anthem_001194278                   Insys_Anthem_001194278
Insys_Anthem_001194279                   Insys_Anthem_001194279
Insys_Anthem_001194285                   Insys_Anthem_001194285
Insys_Anthem_001194288                   Insys_Anthem_001194288
Insys_Anthem_001194290                   Insys_Anthem_001194290
Insys_Anthem_001194292                   Insys_Anthem_001194292
Insys_Anthem_001194293                   Insys_Anthem_001194293
Insys_Anthem_001194294                   Insys_Anthem_001194294
Insys_Anthem_001194301                   Insys_Anthem_001194301
Insys_Anthem_001194304                   Insys_Anthem_001194304
Insys_Anthem_001194309                   Insys_Anthem_001194309
Insys_Anthem_001194311                   Insys_Anthem_001194311
Insys_Anthem_001194314                   Insys_Anthem_001194314
Insys_Anthem_001194316                   Insys_Anthem_001194316

                                                    971
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 973 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194330                   Insys_Anthem_001194330
Insys_Anthem_001194333                   Insys_Anthem_001194333
Insys_Anthem_001194340                   Insys_Anthem_001194340
Insys_Anthem_001194342                   Insys_Anthem_001194342
Insys_Anthem_001194348                   Insys_Anthem_001194348
Insys_Anthem_001194350                   Insys_Anthem_001194350
Insys_Anthem_001194354                   Insys_Anthem_001194354
Insys_Anthem_001194356                   Insys_Anthem_001194356
Insys_Anthem_001194357                   Insys_Anthem_001194357
Insys_Anthem_001194358                   Insys_Anthem_001194358
Insys_Anthem_001194360                   Insys_Anthem_001194360
Insys_Anthem_001194363                   Insys_Anthem_001194363
Insys_Anthem_001194367                   Insys_Anthem_001194367
Insys_Anthem_001194373                   Insys_Anthem_001194373
Insys_Anthem_001194374                   Insys_Anthem_001194374
Insys_Anthem_001194376                   Insys_Anthem_001194376
Insys_Anthem_001194385                   Insys_Anthem_001194385
Insys_Anthem_001194386                   Insys_Anthem_001194386
Insys_Anthem_001194387                   Insys_Anthem_001194387
Insys_Anthem_001194389                   Insys_Anthem_001194389
Insys_Anthem_001194390                   Insys_Anthem_001194390
Insys_Anthem_001194391                   Insys_Anthem_001194391
Insys_Anthem_001194392                   Insys_Anthem_001194392
Insys_Anthem_001194405                   Insys_Anthem_001194405
Insys_Anthem_001194406                   Insys_Anthem_001194406
Insys_Anthem_001194409                   Insys_Anthem_001194409
Insys_Anthem_001194411                   Insys_Anthem_001194411
Insys_Anthem_001194413                   Insys_Anthem_001194413
Insys_Anthem_001194414                   Insys_Anthem_001194414
Insys_Anthem_001194416                   Insys_Anthem_001194416
Insys_Anthem_001194419                   Insys_Anthem_001194419
Insys_Anthem_001194420                   Insys_Anthem_001194420
Insys_Anthem_001194422                   Insys_Anthem_001194422
Insys_Anthem_001194425                   Insys_Anthem_001194425
Insys_Anthem_001194430                   Insys_Anthem_001194430
Insys_Anthem_001194431                   Insys_Anthem_001194431
Insys_Anthem_001194443                   Insys_Anthem_001194443
Insys_Anthem_001194445                   Insys_Anthem_001194445
Insys_Anthem_001194447                   Insys_Anthem_001194447
Insys_Anthem_001194448                   Insys_Anthem_001194448
Insys_Anthem_001194461                   Insys_Anthem_001194461
Insys_Anthem_001194464                   Insys_Anthem_001194464
Insys_Anthem_001194465                   Insys_Anthem_001194465
Insys_Anthem_001194468                   Insys_Anthem_001194468
Insys_Anthem_001194470                   Insys_Anthem_001194470
Insys_Anthem_001194474                   Insys_Anthem_001194474
Insys_Anthem_001194475                   Insys_Anthem_001194475

                                                    972
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 974 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194479                   Insys_Anthem_001194479
Insys_Anthem_001194480                   Insys_Anthem_001194480
Insys_Anthem_001194486                   Insys_Anthem_001194486
Insys_Anthem_001194488                   Insys_Anthem_001194488
Insys_Anthem_001194489                   Insys_Anthem_001194489
Insys_Anthem_001194491                   Insys_Anthem_001194491
Insys_Anthem_001194494                   Insys_Anthem_001194494
Insys_Anthem_001194497                   Insys_Anthem_001194497
Insys_Anthem_001194499                   Insys_Anthem_001194499
Insys_Anthem_001194500                   Insys_Anthem_001194500
Insys_Anthem_001194502                   Insys_Anthem_001194502
Insys_Anthem_001194504                   Insys_Anthem_001194504
Insys_Anthem_001194510                   Insys_Anthem_001194510
Insys_Anthem_001194511                   Insys_Anthem_001194511
Insys_Anthem_001194512                   Insys_Anthem_001194512
Insys_Anthem_001194513                   Insys_Anthem_001194513
Insys_Anthem_001194515                   Insys_Anthem_001194515
Insys_Anthem_001194517                   Insys_Anthem_001194517
Insys_Anthem_001194520                   Insys_Anthem_001194520
Insys_Anthem_001194521                   Insys_Anthem_001194521
Insys_Anthem_001194522                   Insys_Anthem_001194522
Insys_Anthem_001194523                   Insys_Anthem_001194523
Insys_Anthem_001194524                   Insys_Anthem_001194524
Insys_Anthem_001194525                   Insys_Anthem_001194525
Insys_Anthem_001194526                   Insys_Anthem_001194526
Insys_Anthem_001194527                   Insys_Anthem_001194527
Insys_Anthem_001194532                   Insys_Anthem_001194532
Insys_Anthem_001194534                   Insys_Anthem_001194534
Insys_Anthem_001194538                   Insys_Anthem_001194538
Insys_Anthem_001194540                   Insys_Anthem_001194540
Insys_Anthem_001194544                   Insys_Anthem_001194544
Insys_Anthem_001194548                   Insys_Anthem_001194548
Insys_Anthem_001194557                   Insys_Anthem_001194557
Insys_Anthem_001194564                   Insys_Anthem_001194564
Insys_Anthem_001194574                   Insys_Anthem_001194574
Insys_Anthem_001194575                   Insys_Anthem_001194575
Insys_Anthem_001194577                   Insys_Anthem_001194577
Insys_Anthem_001194579                   Insys_Anthem_001194579
Insys_Anthem_001194581                   Insys_Anthem_001194581
Insys_Anthem_001194585                   Insys_Anthem_001194585
Insys_Anthem_001194587                   Insys_Anthem_001194587
Insys_Anthem_001194594                   Insys_Anthem_001194594
Insys_Anthem_001194596                   Insys_Anthem_001194596
Insys_Anthem_001194608                   Insys_Anthem_001194608
Insys_Anthem_001194610                   Insys_Anthem_001194610
Insys_Anthem_001194614                   Insys_Anthem_001194614
Insys_Anthem_001194618                   Insys_Anthem_001194618

                                                    973
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 975 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194620                   Insys_Anthem_001194620
Insys_Anthem_001194621                   Insys_Anthem_001194621
Insys_Anthem_001194622                   Insys_Anthem_001194622
Insys_Anthem_001194629                   Insys_Anthem_001194629
Insys_Anthem_001194636                   Insys_Anthem_001194636
Insys_Anthem_001194639                   Insys_Anthem_001194639
Insys_Anthem_001194640                   Insys_Anthem_001194640
Insys_Anthem_001194649                   Insys_Anthem_001194649
Insys_Anthem_001194657                   Insys_Anthem_001194657
Insys_Anthem_001194659                   Insys_Anthem_001194659
Insys_Anthem_001194661                   Insys_Anthem_001194661
Insys_Anthem_001194662                   Insys_Anthem_001194662
Insys_Anthem_001194670                   Insys_Anthem_001194670
Insys_Anthem_001194671                   Insys_Anthem_001194671
Insys_Anthem_001194675                   Insys_Anthem_001194675
Insys_Anthem_001194676                   Insys_Anthem_001194676
Insys_Anthem_001194677                   Insys_Anthem_001194677
Insys_Anthem_001194684                   Insys_Anthem_001194684
Insys_Anthem_001194686                   Insys_Anthem_001194686
Insys_Anthem_001194690                   Insys_Anthem_001194690
Insys_Anthem_001194693                   Insys_Anthem_001194693
Insys_Anthem_001194694                   Insys_Anthem_001194694
Insys_Anthem_001194695                   Insys_Anthem_001194695
Insys_Anthem_001194699                   Insys_Anthem_001194699
Insys_Anthem_001194700                   Insys_Anthem_001194700
Insys_Anthem_001194702                   Insys_Anthem_001194702
Insys_Anthem_001194703                   Insys_Anthem_001194703
Insys_Anthem_001194710                   Insys_Anthem_001194710
Insys_Anthem_001194716                   Insys_Anthem_001194716
Insys_Anthem_001194718                   Insys_Anthem_001194718
Insys_Anthem_001194720                   Insys_Anthem_001194720
Insys_Anthem_001194723                   Insys_Anthem_001194723
Insys_Anthem_001194724                   Insys_Anthem_001194724
Insys_Anthem_001194728                   Insys_Anthem_001194728
Insys_Anthem_001194729                   Insys_Anthem_001194729
Insys_Anthem_001194735                   Insys_Anthem_001194735
Insys_Anthem_001194736                   Insys_Anthem_001194736
Insys_Anthem_001194739                   Insys_Anthem_001194739
Insys_Anthem_001194741                   Insys_Anthem_001194741
Insys_Anthem_001194744                   Insys_Anthem_001194744
Insys_Anthem_001194746                   Insys_Anthem_001194746
Insys_Anthem_001194747                   Insys_Anthem_001194747
Insys_Anthem_001194749                   Insys_Anthem_001194749
Insys_Anthem_001194756                   Insys_Anthem_001194756
Insys_Anthem_001194757                   Insys_Anthem_001194757
Insys_Anthem_001194758                   Insys_Anthem_001194758
Insys_Anthem_001194766                   Insys_Anthem_001194766

                                                    974
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 976 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194768                   Insys_Anthem_001194768
Insys_Anthem_001194769                   Insys_Anthem_001194769
Insys_Anthem_001194773                   Insys_Anthem_001194773
Insys_Anthem_001194775                   Insys_Anthem_001194775
Insys_Anthem_001194776                   Insys_Anthem_001194776
Insys_Anthem_001194777                   Insys_Anthem_001194777
Insys_Anthem_001194780                   Insys_Anthem_001194780
Insys_Anthem_001194785                   Insys_Anthem_001194785
Insys_Anthem_001194788                   Insys_Anthem_001194788
Insys_Anthem_001194789                   Insys_Anthem_001194789
Insys_Anthem_001194791                   Insys_Anthem_001194791
Insys_Anthem_001194794                   Insys_Anthem_001194794
Insys_Anthem_001194795                   Insys_Anthem_001194795
Insys_Anthem_001194796                   Insys_Anthem_001194796
Insys_Anthem_001194800                   Insys_Anthem_001194800
Insys_Anthem_001194808                   Insys_Anthem_001194808
Insys_Anthem_001194809                   Insys_Anthem_001194809
Insys_Anthem_001194811                   Insys_Anthem_001194811
Insys_Anthem_001194814                   Insys_Anthem_001194814
Insys_Anthem_001194816                   Insys_Anthem_001194816
Insys_Anthem_001194823                   Insys_Anthem_001194823
Insys_Anthem_001194826                   Insys_Anthem_001194826
Insys_Anthem_001194827                   Insys_Anthem_001194827
Insys_Anthem_001194828                   Insys_Anthem_001194828
Insys_Anthem_001194829                   Insys_Anthem_001194829
Insys_Anthem_001194833                   Insys_Anthem_001194833
Insys_Anthem_001194834                   Insys_Anthem_001194834
Insys_Anthem_001194837                   Insys_Anthem_001194837
Insys_Anthem_001194841                   Insys_Anthem_001194841
Insys_Anthem_001194844                   Insys_Anthem_001194844
Insys_Anthem_001194845                   Insys_Anthem_001194845
Insys_Anthem_001194853                   Insys_Anthem_001194853
Insys_Anthem_001194857                   Insys_Anthem_001194857
Insys_Anthem_001194862                   Insys_Anthem_001194862
Insys_Anthem_001194867                   Insys_Anthem_001194867
Insys_Anthem_001194873                   Insys_Anthem_001194873
Insys_Anthem_001194874                   Insys_Anthem_001194874
Insys_Anthem_001194879                   Insys_Anthem_001194879
Insys_Anthem_001194882                   Insys_Anthem_001194882
Insys_Anthem_001194888                   Insys_Anthem_001194888
Insys_Anthem_001194889                   Insys_Anthem_001194889
Insys_Anthem_001194890                   Insys_Anthem_001194890
Insys_Anthem_001194892                   Insys_Anthem_001194892
Insys_Anthem_001194900                   Insys_Anthem_001194900
Insys_Anthem_001194903                   Insys_Anthem_001194903
Insys_Anthem_001194909                   Insys_Anthem_001194909
Insys_Anthem_001194913                   Insys_Anthem_001194913

                                                    975
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 977 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001194915                   Insys_Anthem_001194915
Insys_Anthem_001194917                   Insys_Anthem_001194917
Insys_Anthem_001194918                   Insys_Anthem_001194918
Insys_Anthem_001194919                   Insys_Anthem_001194919
Insys_Anthem_001194921                   Insys_Anthem_001194921
Insys_Anthem_001194923                   Insys_Anthem_001194923
Insys_Anthem_001194925                   Insys_Anthem_001194925
Insys_Anthem_001194929                   Insys_Anthem_001194929
Insys_Anthem_001194936                   Insys_Anthem_001194936
Insys_Anthem_001194940                   Insys_Anthem_001194940
Insys_Anthem_001194944                   Insys_Anthem_001194944
Insys_Anthem_001194946                   Insys_Anthem_001194946
Insys_Anthem_001194951                   Insys_Anthem_001194951
Insys_Anthem_001194954                   Insys_Anthem_001194954
Insys_Anthem_001194958                   Insys_Anthem_001194958
Insys_Anthem_001194967                   Insys_Anthem_001194967
Insys_Anthem_001194969                   Insys_Anthem_001194969
Insys_Anthem_001194970                   Insys_Anthem_001194970
Insys_Anthem_001194978                   Insys_Anthem_001194978
Insys_Anthem_001194982                   Insys_Anthem_001194982
Insys_Anthem_001194985                   Insys_Anthem_001194985
Insys_Anthem_001194991                   Insys_Anthem_001194991
Insys_Anthem_001194993                   Insys_Anthem_001194993
Insys_Anthem_001194994                   Insys_Anthem_001194994
Insys_Anthem_001194995                   Insys_Anthem_001194995
Insys_Anthem_001195002                   Insys_Anthem_001195002
Insys_Anthem_001195003                   Insys_Anthem_001195003
Insys_Anthem_001195005                   Insys_Anthem_001195005
Insys_Anthem_001195009                   Insys_Anthem_001195009
Insys_Anthem_001195010                   Insys_Anthem_001195010
Insys_Anthem_001195011                   Insys_Anthem_001195011
Insys_Anthem_001195014                   Insys_Anthem_001195014
Insys_Anthem_001195017                   Insys_Anthem_001195017
Insys_Anthem_001195018                   Insys_Anthem_001195018
Insys_Anthem_001195019                   Insys_Anthem_001195019
Insys_Anthem_001195020                   Insys_Anthem_001195020
Insys_Anthem_001195022                   Insys_Anthem_001195022
Insys_Anthem_001195023                   Insys_Anthem_001195023
Insys_Anthem_001195025                   Insys_Anthem_001195025
Insys_Anthem_001195027                   Insys_Anthem_001195027
Insys_Anthem_001195029                   Insys_Anthem_001195029
Insys_Anthem_001195030                   Insys_Anthem_001195030
Insys_Anthem_001195031                   Insys_Anthem_001195031
Insys_Anthem_001195034                   Insys_Anthem_001195034
Insys_Anthem_001195039                   Insys_Anthem_001195039
Insys_Anthem_001195048                   Insys_Anthem_001195048
Insys_Anthem_001195049                   Insys_Anthem_001195049

                                                    976
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 978 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195050                   Insys_Anthem_001195050
Insys_Anthem_001195061                   Insys_Anthem_001195061
Insys_Anthem_001195067                   Insys_Anthem_001195067
Insys_Anthem_001195070                   Insys_Anthem_001195070
Insys_Anthem_001195072                   Insys_Anthem_001195072
Insys_Anthem_001195073                   Insys_Anthem_001195073
Insys_Anthem_001195074                   Insys_Anthem_001195074
Insys_Anthem_001195077                   Insys_Anthem_001195077
Insys_Anthem_001195082                   Insys_Anthem_001195082
Insys_Anthem_001195084                   Insys_Anthem_001195084
Insys_Anthem_001195089                   Insys_Anthem_001195089
Insys_Anthem_001195090                   Insys_Anthem_001195090
Insys_Anthem_001195092                   Insys_Anthem_001195092
Insys_Anthem_001195093                   Insys_Anthem_001195093
Insys_Anthem_001195096                   Insys_Anthem_001195096
Insys_Anthem_001195097                   Insys_Anthem_001195097
Insys_Anthem_001195102                   Insys_Anthem_001195102
Insys_Anthem_001195107                   Insys_Anthem_001195107
Insys_Anthem_001195110                   Insys_Anthem_001195110
Insys_Anthem_001195112                   Insys_Anthem_001195112
Insys_Anthem_001195113                   Insys_Anthem_001195113
Insys_Anthem_001195115                   Insys_Anthem_001195115
Insys_Anthem_001195117                   Insys_Anthem_001195117
Insys_Anthem_001195121                   Insys_Anthem_001195121
Insys_Anthem_001195124                   Insys_Anthem_001195124
Insys_Anthem_001195125                   Insys_Anthem_001195125
Insys_Anthem_001195130                   Insys_Anthem_001195130
Insys_Anthem_001195135                   Insys_Anthem_001195135
Insys_Anthem_001195136                   Insys_Anthem_001195136
Insys_Anthem_001195139                   Insys_Anthem_001195139
Insys_Anthem_001195140                   Insys_Anthem_001195140
Insys_Anthem_001195145                   Insys_Anthem_001195145
Insys_Anthem_001195148                   Insys_Anthem_001195148
Insys_Anthem_001195150                   Insys_Anthem_001195150
Insys_Anthem_001195152                   Insys_Anthem_001195152
Insys_Anthem_001195160                   Insys_Anthem_001195160
Insys_Anthem_001195162                   Insys_Anthem_001195162
Insys_Anthem_001195164                   Insys_Anthem_001195164
Insys_Anthem_001195167                   Insys_Anthem_001195167
Insys_Anthem_001195168                   Insys_Anthem_001195168
Insys_Anthem_001195171                   Insys_Anthem_001195171
Insys_Anthem_001195172                   Insys_Anthem_001195172
Insys_Anthem_001195174                   Insys_Anthem_001195174
Insys_Anthem_001195181                   Insys_Anthem_001195181
Insys_Anthem_001195182                   Insys_Anthem_001195182
Insys_Anthem_001195183                   Insys_Anthem_001195183
Insys_Anthem_001195185                   Insys_Anthem_001195185

                                                    977
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 979 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195186                   Insys_Anthem_001195186
Insys_Anthem_001195190                   Insys_Anthem_001195190
Insys_Anthem_001195191                   Insys_Anthem_001195191
Insys_Anthem_001195195                   Insys_Anthem_001195195
Insys_Anthem_001195196                   Insys_Anthem_001195196
Insys_Anthem_001195200                   Insys_Anthem_001195200
Insys_Anthem_001195202                   Insys_Anthem_001195202
Insys_Anthem_001195206                   Insys_Anthem_001195206
Insys_Anthem_001195208                   Insys_Anthem_001195208
Insys_Anthem_001195209                   Insys_Anthem_001195209
Insys_Anthem_001195212                   Insys_Anthem_001195212
Insys_Anthem_001195213                   Insys_Anthem_001195213
Insys_Anthem_001195214                   Insys_Anthem_001195214
Insys_Anthem_001195216                   Insys_Anthem_001195216
Insys_Anthem_001195218                   Insys_Anthem_001195218
Insys_Anthem_001195219                   Insys_Anthem_001195219
Insys_Anthem_001195220                   Insys_Anthem_001195220
Insys_Anthem_001195221                   Insys_Anthem_001195221
Insys_Anthem_001195222                   Insys_Anthem_001195222
Insys_Anthem_001195223                   Insys_Anthem_001195223
Insys_Anthem_001195226                   Insys_Anthem_001195226
Insys_Anthem_001195228                   Insys_Anthem_001195228
Insys_Anthem_001195232                   Insys_Anthem_001195232
Insys_Anthem_001195234                   Insys_Anthem_001195234
Insys_Anthem_001195235                   Insys_Anthem_001195235
Insys_Anthem_001195237                   Insys_Anthem_001195237
Insys_Anthem_001195239                   Insys_Anthem_001195239
Insys_Anthem_001195240                   Insys_Anthem_001195240
Insys_Anthem_001195243                   Insys_Anthem_001195243
Insys_Anthem_001195244                   Insys_Anthem_001195244
Insys_Anthem_001195247                   Insys_Anthem_001195247
Insys_Anthem_001195248                   Insys_Anthem_001195248
Insys_Anthem_001195254                   Insys_Anthem_001195254
Insys_Anthem_001195255                   Insys_Anthem_001195255
Insys_Anthem_001195256                   Insys_Anthem_001195256
Insys_Anthem_001195260                   Insys_Anthem_001195260
Insys_Anthem_001195263                   Insys_Anthem_001195263
Insys_Anthem_001195264                   Insys_Anthem_001195264
Insys_Anthem_001195266                   Insys_Anthem_001195266
Insys_Anthem_001195267                   Insys_Anthem_001195267
Insys_Anthem_001195268                   Insys_Anthem_001195268
Insys_Anthem_001195269                   Insys_Anthem_001195269
Insys_Anthem_001195275                   Insys_Anthem_001195275
Insys_Anthem_001195280                   Insys_Anthem_001195280
Insys_Anthem_001195281                   Insys_Anthem_001195281
Insys_Anthem_001195284                   Insys_Anthem_001195284
Insys_Anthem_001195285                   Insys_Anthem_001195285

                                                    978
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 980 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195288                   Insys_Anthem_001195288
Insys_Anthem_001195295                   Insys_Anthem_001195295
Insys_Anthem_001195302                   Insys_Anthem_001195302
Insys_Anthem_001195304                   Insys_Anthem_001195304
Insys_Anthem_001195305                   Insys_Anthem_001195305
Insys_Anthem_001195307                   Insys_Anthem_001195307
Insys_Anthem_001195311                   Insys_Anthem_001195311
Insys_Anthem_001195314                   Insys_Anthem_001195314
Insys_Anthem_001195318                   Insys_Anthem_001195318
Insys_Anthem_001195319                   Insys_Anthem_001195319
Insys_Anthem_001195320                   Insys_Anthem_001195320
Insys_Anthem_001195328                   Insys_Anthem_001195328
Insys_Anthem_001195330                   Insys_Anthem_001195330
Insys_Anthem_001195332                   Insys_Anthem_001195332
Insys_Anthem_001195336                   Insys_Anthem_001195336
Insys_Anthem_001195338                   Insys_Anthem_001195338
Insys_Anthem_001195340                   Insys_Anthem_001195340
Insys_Anthem_001195342                   Insys_Anthem_001195342
Insys_Anthem_001195343                   Insys_Anthem_001195343
Insys_Anthem_001195345                   Insys_Anthem_001195345
Insys_Anthem_001195347                   Insys_Anthem_001195347
Insys_Anthem_001195356                   Insys_Anthem_001195356
Insys_Anthem_001195357                   Insys_Anthem_001195357
Insys_Anthem_001195360                   Insys_Anthem_001195360
Insys_Anthem_001195361                   Insys_Anthem_001195361
Insys_Anthem_001195365                   Insys_Anthem_001195365
Insys_Anthem_001195367                   Insys_Anthem_001195367
Insys_Anthem_001195370                   Insys_Anthem_001195370
Insys_Anthem_001195377                   Insys_Anthem_001195377
Insys_Anthem_001195378                   Insys_Anthem_001195378
Insys_Anthem_001195382                   Insys_Anthem_001195382
Insys_Anthem_001195384                   Insys_Anthem_001195384
Insys_Anthem_001195386                   Insys_Anthem_001195386
Insys_Anthem_001195388                   Insys_Anthem_001195388
Insys_Anthem_001195389                   Insys_Anthem_001195389
Insys_Anthem_001195391                   Insys_Anthem_001195391
Insys_Anthem_001195394                   Insys_Anthem_001195394
Insys_Anthem_001195398                   Insys_Anthem_001195398
Insys_Anthem_001195400                   Insys_Anthem_001195400
Insys_Anthem_001195402                   Insys_Anthem_001195402
Insys_Anthem_001195403                   Insys_Anthem_001195403
Insys_Anthem_001195404                   Insys_Anthem_001195404
Insys_Anthem_001195406                   Insys_Anthem_001195406
Insys_Anthem_001195413                   Insys_Anthem_001195413
Insys_Anthem_001195414                   Insys_Anthem_001195414
Insys_Anthem_001195417                   Insys_Anthem_001195417
Insys_Anthem_001195418                   Insys_Anthem_001195418

                                                    979
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 981 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195419                   Insys_Anthem_001195419
Insys_Anthem_001195420                   Insys_Anthem_001195420
Insys_Anthem_001195421                   Insys_Anthem_001195421
Insys_Anthem_001195432                   Insys_Anthem_001195432
Insys_Anthem_001195433                   Insys_Anthem_001195433
Insys_Anthem_001195434                   Insys_Anthem_001195434
Insys_Anthem_001195435                   Insys_Anthem_001195435
Insys_Anthem_001195438                   Insys_Anthem_001195438
Insys_Anthem_001195445                   Insys_Anthem_001195445
Insys_Anthem_001195455                   Insys_Anthem_001195455
Insys_Anthem_001195464                   Insys_Anthem_001195464
Insys_Anthem_001195465                   Insys_Anthem_001195465
Insys_Anthem_001195467                   Insys_Anthem_001195467
Insys_Anthem_001195468                   Insys_Anthem_001195468
Insys_Anthem_001195469                   Insys_Anthem_001195469
Insys_Anthem_001195470                   Insys_Anthem_001195470
Insys_Anthem_001195474                   Insys_Anthem_001195474
Insys_Anthem_001195476                   Insys_Anthem_001195476
Insys_Anthem_001195483                   Insys_Anthem_001195483
Insys_Anthem_001195486                   Insys_Anthem_001195486
Insys_Anthem_001195489                   Insys_Anthem_001195489
Insys_Anthem_001195492                   Insys_Anthem_001195492
Insys_Anthem_001195493                   Insys_Anthem_001195493
Insys_Anthem_001195501                   Insys_Anthem_001195501
Insys_Anthem_001195503                   Insys_Anthem_001195503
Insys_Anthem_001195507                   Insys_Anthem_001195507
Insys_Anthem_001195508                   Insys_Anthem_001195508
Insys_Anthem_001195513                   Insys_Anthem_001195513
Insys_Anthem_001195517                   Insys_Anthem_001195517
Insys_Anthem_001195519                   Insys_Anthem_001195519
Insys_Anthem_001195525                   Insys_Anthem_001195525
Insys_Anthem_001195526                   Insys_Anthem_001195526
Insys_Anthem_001195530                   Insys_Anthem_001195530
Insys_Anthem_001195532                   Insys_Anthem_001195532
Insys_Anthem_001195537                   Insys_Anthem_001195537
Insys_Anthem_001195538                   Insys_Anthem_001195538
Insys_Anthem_001195543                   Insys_Anthem_001195543
Insys_Anthem_001195548                   Insys_Anthem_001195548
Insys_Anthem_001195553                   Insys_Anthem_001195553
Insys_Anthem_001195555                   Insys_Anthem_001195555
Insys_Anthem_001195558                   Insys_Anthem_001195558
Insys_Anthem_001195559                   Insys_Anthem_001195559
Insys_Anthem_001195561                   Insys_Anthem_001195561
Insys_Anthem_001195563                   Insys_Anthem_001195563
Insys_Anthem_001195567                   Insys_Anthem_001195567
Insys_Anthem_001195568                   Insys_Anthem_001195568
Insys_Anthem_001195569                   Insys_Anthem_001195569

                                                    980
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 982 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195570                   Insys_Anthem_001195570
Insys_Anthem_001195572                   Insys_Anthem_001195572
Insys_Anthem_001195575                   Insys_Anthem_001195575
Insys_Anthem_001195579                   Insys_Anthem_001195579
Insys_Anthem_001195583                   Insys_Anthem_001195583
Insys_Anthem_001195584                   Insys_Anthem_001195584
Insys_Anthem_001195587                   Insys_Anthem_001195587
Insys_Anthem_001195589                   Insys_Anthem_001195589
Insys_Anthem_001195594                   Insys_Anthem_001195594
Insys_Anthem_001195595                   Insys_Anthem_001195595
Insys_Anthem_001195597                   Insys_Anthem_001195597
Insys_Anthem_001195608                   Insys_Anthem_001195608
Insys_Anthem_001195613                   Insys_Anthem_001195613
Insys_Anthem_001195614                   Insys_Anthem_001195614
Insys_Anthem_001195615                   Insys_Anthem_001195615
Insys_Anthem_001195617                   Insys_Anthem_001195617
Insys_Anthem_001195618                   Insys_Anthem_001195618
Insys_Anthem_001195620                   Insys_Anthem_001195620
Insys_Anthem_001195621                   Insys_Anthem_001195621
Insys_Anthem_001195623                   Insys_Anthem_001195623
Insys_Anthem_001195625                   Insys_Anthem_001195625
Insys_Anthem_001195628                   Insys_Anthem_001195628
Insys_Anthem_001195629                   Insys_Anthem_001195629
Insys_Anthem_001195637                   Insys_Anthem_001195637
Insys_Anthem_001195638                   Insys_Anthem_001195638
Insys_Anthem_001195642                   Insys_Anthem_001195642
Insys_Anthem_001195643                   Insys_Anthem_001195643
Insys_Anthem_001195651                   Insys_Anthem_001195651
Insys_Anthem_001195658                   Insys_Anthem_001195658
Insys_Anthem_001195659                   Insys_Anthem_001195659
Insys_Anthem_001195660                   Insys_Anthem_001195660
Insys_Anthem_001195661                   Insys_Anthem_001195661
Insys_Anthem_001195670                   Insys_Anthem_001195670
Insys_Anthem_001195672                   Insys_Anthem_001195672
Insys_Anthem_001195674                   Insys_Anthem_001195674
Insys_Anthem_001195677                   Insys_Anthem_001195677
Insys_Anthem_001195679                   Insys_Anthem_001195679
Insys_Anthem_001195680                   Insys_Anthem_001195680
Insys_Anthem_001195682                   Insys_Anthem_001195682
Insys_Anthem_001195684                   Insys_Anthem_001195684
Insys_Anthem_001195690                   Insys_Anthem_001195690
Insys_Anthem_001195691                   Insys_Anthem_001195691
Insys_Anthem_001195692                   Insys_Anthem_001195692
Insys_Anthem_001195693                   Insys_Anthem_001195693
Insys_Anthem_001195694                   Insys_Anthem_001195694
Insys_Anthem_001195698                   Insys_Anthem_001195698
Insys_Anthem_001195704                   Insys_Anthem_001195704

                                                    981
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 983 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195706                   Insys_Anthem_001195706
Insys_Anthem_001195718                   Insys_Anthem_001195718
Insys_Anthem_001195719                   Insys_Anthem_001195719
Insys_Anthem_001195722                   Insys_Anthem_001195722
Insys_Anthem_001195723                   Insys_Anthem_001195723
Insys_Anthem_001195724                   Insys_Anthem_001195724
Insys_Anthem_001195726                   Insys_Anthem_001195726
Insys_Anthem_001195727                   Insys_Anthem_001195727
Insys_Anthem_001195731                   Insys_Anthem_001195731
Insys_Anthem_001195733                   Insys_Anthem_001195733
Insys_Anthem_001195734                   Insys_Anthem_001195734
Insys_Anthem_001195735                   Insys_Anthem_001195735
Insys_Anthem_001195736                   Insys_Anthem_001195736
Insys_Anthem_001195741                   Insys_Anthem_001195741
Insys_Anthem_001195742                   Insys_Anthem_001195742
Insys_Anthem_001195743                   Insys_Anthem_001195743
Insys_Anthem_001195745                   Insys_Anthem_001195745
Insys_Anthem_001195746                   Insys_Anthem_001195746
Insys_Anthem_001195747                   Insys_Anthem_001195747
Insys_Anthem_001195751                   Insys_Anthem_001195751
Insys_Anthem_001195752                   Insys_Anthem_001195752
Insys_Anthem_001195757                   Insys_Anthem_001195757
Insys_Anthem_001195758                   Insys_Anthem_001195758
Insys_Anthem_001195762                   Insys_Anthem_001195762
Insys_Anthem_001195764                   Insys_Anthem_001195764
Insys_Anthem_001195766                   Insys_Anthem_001195766
Insys_Anthem_001195768                   Insys_Anthem_001195768
Insys_Anthem_001195769                   Insys_Anthem_001195769
Insys_Anthem_001195770                   Insys_Anthem_001195770
Insys_Anthem_001195771                   Insys_Anthem_001195771
Insys_Anthem_001195774                   Insys_Anthem_001195774
Insys_Anthem_001195778                   Insys_Anthem_001195778
Insys_Anthem_001195779                   Insys_Anthem_001195779
Insys_Anthem_001195785                   Insys_Anthem_001195785
Insys_Anthem_001195792                   Insys_Anthem_001195792
Insys_Anthem_001195794                   Insys_Anthem_001195794
Insys_Anthem_001195795                   Insys_Anthem_001195795
Insys_Anthem_001195796                   Insys_Anthem_001195796
Insys_Anthem_001195798                   Insys_Anthem_001195798
Insys_Anthem_001195799                   Insys_Anthem_001195799
Insys_Anthem_001195800                   Insys_Anthem_001195800
Insys_Anthem_001195808                   Insys_Anthem_001195808
Insys_Anthem_001195810                   Insys_Anthem_001195810
Insys_Anthem_001195812                   Insys_Anthem_001195812
Insys_Anthem_001195818                   Insys_Anthem_001195818
Insys_Anthem_001195820                   Insys_Anthem_001195820
Insys_Anthem_001195823                   Insys_Anthem_001195823

                                                    982
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 984 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195827                   Insys_Anthem_001195827
Insys_Anthem_001195832                   Insys_Anthem_001195832
Insys_Anthem_001195834                   Insys_Anthem_001195834
Insys_Anthem_001195837                   Insys_Anthem_001195837
Insys_Anthem_001195838                   Insys_Anthem_001195838
Insys_Anthem_001195839                   Insys_Anthem_001195839
Insys_Anthem_001195840                   Insys_Anthem_001195840
Insys_Anthem_001195847                   Insys_Anthem_001195847
Insys_Anthem_001195850                   Insys_Anthem_001195850
Insys_Anthem_001195853                   Insys_Anthem_001195853
Insys_Anthem_001195854                   Insys_Anthem_001195854
Insys_Anthem_001195856                   Insys_Anthem_001195856
Insys_Anthem_001195859                   Insys_Anthem_001195859
Insys_Anthem_001195865                   Insys_Anthem_001195865
Insys_Anthem_001195870                   Insys_Anthem_001195870
Insys_Anthem_001195872                   Insys_Anthem_001195872
Insys_Anthem_001195878                   Insys_Anthem_001195878
Insys_Anthem_001195881                   Insys_Anthem_001195881
Insys_Anthem_001195890                   Insys_Anthem_001195890
Insys_Anthem_001195894                   Insys_Anthem_001195894
Insys_Anthem_001195896                   Insys_Anthem_001195896
Insys_Anthem_001195899                   Insys_Anthem_001195899
Insys_Anthem_001195900                   Insys_Anthem_001195900
Insys_Anthem_001195905                   Insys_Anthem_001195905
Insys_Anthem_001195912                   Insys_Anthem_001195912
Insys_Anthem_001195915                   Insys_Anthem_001195915
Insys_Anthem_001195918                   Insys_Anthem_001195918
Insys_Anthem_001195920                   Insys_Anthem_001195920
Insys_Anthem_001195922                   Insys_Anthem_001195922
Insys_Anthem_001195930                   Insys_Anthem_001195930
Insys_Anthem_001195932                   Insys_Anthem_001195932
Insys_Anthem_001195936                   Insys_Anthem_001195936
Insys_Anthem_001195937                   Insys_Anthem_001195937
Insys_Anthem_001195939                   Insys_Anthem_001195939
Insys_Anthem_001195942                   Insys_Anthem_001195942
Insys_Anthem_001195946                   Insys_Anthem_001195946
Insys_Anthem_001195947                   Insys_Anthem_001195947
Insys_Anthem_001195950                   Insys_Anthem_001195950
Insys_Anthem_001195951                   Insys_Anthem_001195951
Insys_Anthem_001195958                   Insys_Anthem_001195958
Insys_Anthem_001195959                   Insys_Anthem_001195959
Insys_Anthem_001195960                   Insys_Anthem_001195960
Insys_Anthem_001195964                   Insys_Anthem_001195964
Insys_Anthem_001195967                   Insys_Anthem_001195967
Insys_Anthem_001195971                   Insys_Anthem_001195971
Insys_Anthem_001195972                   Insys_Anthem_001195972
Insys_Anthem_001195975                   Insys_Anthem_001195975

                                                    983
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 985 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001195978                   Insys_Anthem_001195978
Insys_Anthem_001195979                   Insys_Anthem_001195979
Insys_Anthem_001195980                   Insys_Anthem_001195980
Insys_Anthem_001195982                   Insys_Anthem_001195982
Insys_Anthem_001195984                   Insys_Anthem_001195984
Insys_Anthem_001195993                   Insys_Anthem_001195993
Insys_Anthem_001195994                   Insys_Anthem_001195994
Insys_Anthem_001195998                   Insys_Anthem_001195998
Insys_Anthem_001196004                   Insys_Anthem_001196004
Insys_Anthem_001196005                   Insys_Anthem_001196005
Insys_Anthem_001196006                   Insys_Anthem_001196006
Insys_Anthem_001196007                   Insys_Anthem_001196007
Insys_Anthem_001196011                   Insys_Anthem_001196011
Insys_Anthem_001196014                   Insys_Anthem_001196014
Insys_Anthem_001196016                   Insys_Anthem_001196016
Insys_Anthem_001196018                   Insys_Anthem_001196018
Insys_Anthem_001196019                   Insys_Anthem_001196019
Insys_Anthem_001196021                   Insys_Anthem_001196021
Insys_Anthem_001196023                   Insys_Anthem_001196023
Insys_Anthem_001196026                   Insys_Anthem_001196026
Insys_Anthem_001196028                   Insys_Anthem_001196028
Insys_Anthem_001196030                   Insys_Anthem_001196030
Insys_Anthem_001196034                   Insys_Anthem_001196034
Insys_Anthem_001196037                   Insys_Anthem_001196037
Insys_Anthem_001196039                   Insys_Anthem_001196039
Insys_Anthem_001196043                   Insys_Anthem_001196043
Insys_Anthem_001196044                   Insys_Anthem_001196044
Insys_Anthem_001196046                   Insys_Anthem_001196046
Insys_Anthem_001196049                   Insys_Anthem_001196049
Insys_Anthem_001196051                   Insys_Anthem_001196051
Insys_Anthem_001196054                   Insys_Anthem_001196054
Insys_Anthem_001196058                   Insys_Anthem_001196058
Insys_Anthem_001196062                   Insys_Anthem_001196062
Insys_Anthem_001196064                   Insys_Anthem_001196064
Insys_Anthem_001196066                   Insys_Anthem_001196066
Insys_Anthem_001196067                   Insys_Anthem_001196067
Insys_Anthem_001196068                   Insys_Anthem_001196068
Insys_Anthem_001196074                   Insys_Anthem_001196074
Insys_Anthem_001196078                   Insys_Anthem_001196078
Insys_Anthem_001196080                   Insys_Anthem_001196080
Insys_Anthem_001196086                   Insys_Anthem_001196086
Insys_Anthem_001196098                   Insys_Anthem_001196098
Insys_Anthem_001196099                   Insys_Anthem_001196099
Insys_Anthem_001196101                   Insys_Anthem_001196101
Insys_Anthem_001196102                   Insys_Anthem_001196102
Insys_Anthem_001196104                   Insys_Anthem_001196104
Insys_Anthem_001196107                   Insys_Anthem_001196107

                                                    984
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 986 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196109                   Insys_Anthem_001196109
Insys_Anthem_001196112                   Insys_Anthem_001196112
Insys_Anthem_001196116                   Insys_Anthem_001196116
Insys_Anthem_001196117                   Insys_Anthem_001196117
Insys_Anthem_001196118                   Insys_Anthem_001196118
Insys_Anthem_001196119                   Insys_Anthem_001196119
Insys_Anthem_001196125                   Insys_Anthem_001196125
Insys_Anthem_001196127                   Insys_Anthem_001196127
Insys_Anthem_001196128                   Insys_Anthem_001196128
Insys_Anthem_001196137                   Insys_Anthem_001196137
Insys_Anthem_001196138                   Insys_Anthem_001196138
Insys_Anthem_001196140                   Insys_Anthem_001196140
Insys_Anthem_001196145                   Insys_Anthem_001196145
Insys_Anthem_001196156                   Insys_Anthem_001196156
Insys_Anthem_001196157                   Insys_Anthem_001196157
Insys_Anthem_001196161                   Insys_Anthem_001196161
Insys_Anthem_001196162                   Insys_Anthem_001196162
Insys_Anthem_001196164                   Insys_Anthem_001196164
Insys_Anthem_001196168                   Insys_Anthem_001196168
Insys_Anthem_001196171                   Insys_Anthem_001196171
Insys_Anthem_001196173                   Insys_Anthem_001196173
Insys_Anthem_001196176                   Insys_Anthem_001196176
Insys_Anthem_001196184                   Insys_Anthem_001196184
Insys_Anthem_001196185                   Insys_Anthem_001196185
Insys_Anthem_001196188                   Insys_Anthem_001196188
Insys_Anthem_001196189                   Insys_Anthem_001196189
Insys_Anthem_001196190                   Insys_Anthem_001196190
Insys_Anthem_001196191                   Insys_Anthem_001196191
Insys_Anthem_001196192                   Insys_Anthem_001196192
Insys_Anthem_001196194                   Insys_Anthem_001196194
Insys_Anthem_001196197                   Insys_Anthem_001196197
Insys_Anthem_001196198                   Insys_Anthem_001196198
Insys_Anthem_001196205                   Insys_Anthem_001196205
Insys_Anthem_001196211                   Insys_Anthem_001196211
Insys_Anthem_001196212                   Insys_Anthem_001196212
Insys_Anthem_001196214                   Insys_Anthem_001196214
Insys_Anthem_001196217                   Insys_Anthem_001196217
Insys_Anthem_001196219                   Insys_Anthem_001196219
Insys_Anthem_001196220                   Insys_Anthem_001196220
Insys_Anthem_001196226                   Insys_Anthem_001196226
Insys_Anthem_001196227                   Insys_Anthem_001196227
Insys_Anthem_001196229                   Insys_Anthem_001196229
Insys_Anthem_001196231                   Insys_Anthem_001196231
Insys_Anthem_001196232                   Insys_Anthem_001196232
Insys_Anthem_001196236                   Insys_Anthem_001196236
Insys_Anthem_001196239                   Insys_Anthem_001196239
Insys_Anthem_001196240                   Insys_Anthem_001196240

                                                    985
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 987 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196241                   Insys_Anthem_001196241
Insys_Anthem_001196243                   Insys_Anthem_001196243
Insys_Anthem_001196254                   Insys_Anthem_001196254
Insys_Anthem_001196259                   Insys_Anthem_001196259
Insys_Anthem_001196264                   Insys_Anthem_001196264
Insys_Anthem_001196265                   Insys_Anthem_001196265
Insys_Anthem_001196266                   Insys_Anthem_001196266
Insys_Anthem_001196267                   Insys_Anthem_001196267
Insys_Anthem_001196268                   Insys_Anthem_001196268
Insys_Anthem_001196272                   Insys_Anthem_001196272
Insys_Anthem_001196281                   Insys_Anthem_001196281
Insys_Anthem_001196282                   Insys_Anthem_001196282
Insys_Anthem_001196284                   Insys_Anthem_001196284
Insys_Anthem_001196286                   Insys_Anthem_001196286
Insys_Anthem_001196288                   Insys_Anthem_001196288
Insys_Anthem_001196289                   Insys_Anthem_001196289
Insys_Anthem_001196292                   Insys_Anthem_001196292
Insys_Anthem_001196293                   Insys_Anthem_001196293
Insys_Anthem_001196294                   Insys_Anthem_001196294
Insys_Anthem_001196301                   Insys_Anthem_001196301
Insys_Anthem_001196305                   Insys_Anthem_001196305
Insys_Anthem_001196306                   Insys_Anthem_001196306
Insys_Anthem_001196309                   Insys_Anthem_001196309
Insys_Anthem_001196311                   Insys_Anthem_001196311
Insys_Anthem_001196312                   Insys_Anthem_001196312
Insys_Anthem_001196316                   Insys_Anthem_001196316
Insys_Anthem_001196318                   Insys_Anthem_001196318
Insys_Anthem_001196324                   Insys_Anthem_001196324
Insys_Anthem_001196329                   Insys_Anthem_001196329
Insys_Anthem_001196330                   Insys_Anthem_001196330
Insys_Anthem_001196331                   Insys_Anthem_001196331
Insys_Anthem_001196334                   Insys_Anthem_001196334
Insys_Anthem_001196338                   Insys_Anthem_001196338
Insys_Anthem_001196341                   Insys_Anthem_001196341
Insys_Anthem_001196342                   Insys_Anthem_001196342
Insys_Anthem_001196345                   Insys_Anthem_001196345
Insys_Anthem_001196347                   Insys_Anthem_001196347
Insys_Anthem_001196348                   Insys_Anthem_001196348
Insys_Anthem_001196353                   Insys_Anthem_001196353
Insys_Anthem_001196355                   Insys_Anthem_001196355
Insys_Anthem_001196357                   Insys_Anthem_001196357
Insys_Anthem_001196360                   Insys_Anthem_001196360
Insys_Anthem_001196361                   Insys_Anthem_001196361
Insys_Anthem_001196362                   Insys_Anthem_001196362
Insys_Anthem_001196363                   Insys_Anthem_001196363
Insys_Anthem_001196366                   Insys_Anthem_001196366
Insys_Anthem_001196368                   Insys_Anthem_001196368

                                                    986
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 988 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196370                   Insys_Anthem_001196370
Insys_Anthem_001196374                   Insys_Anthem_001196374
Insys_Anthem_001196376                   Insys_Anthem_001196376
Insys_Anthem_001196380                   Insys_Anthem_001196380
Insys_Anthem_001196381                   Insys_Anthem_001196381
Insys_Anthem_001196385                   Insys_Anthem_001196385
Insys_Anthem_001196387                   Insys_Anthem_001196387
Insys_Anthem_001196388                   Insys_Anthem_001196388
Insys_Anthem_001196391                   Insys_Anthem_001196391
Insys_Anthem_001196392                   Insys_Anthem_001196392
Insys_Anthem_001196394                   Insys_Anthem_001196394
Insys_Anthem_001196396                   Insys_Anthem_001196396
Insys_Anthem_001196397                   Insys_Anthem_001196397
Insys_Anthem_001196399                   Insys_Anthem_001196399
Insys_Anthem_001196400                   Insys_Anthem_001196400
Insys_Anthem_001196401                   Insys_Anthem_001196401
Insys_Anthem_001196402                   Insys_Anthem_001196402
Insys_Anthem_001196406                   Insys_Anthem_001196406
Insys_Anthem_001196407                   Insys_Anthem_001196407
Insys_Anthem_001196408                   Insys_Anthem_001196408
Insys_Anthem_001196409                   Insys_Anthem_001196409
Insys_Anthem_001196413                   Insys_Anthem_001196413
Insys_Anthem_001196418                   Insys_Anthem_001196418
Insys_Anthem_001196420                   Insys_Anthem_001196420
Insys_Anthem_001196422                   Insys_Anthem_001196422
Insys_Anthem_001196435                   Insys_Anthem_001196435
Insys_Anthem_001196440                   Insys_Anthem_001196440
Insys_Anthem_001196441                   Insys_Anthem_001196441
Insys_Anthem_001196444                   Insys_Anthem_001196444
Insys_Anthem_001196447                   Insys_Anthem_001196447
Insys_Anthem_001196453                   Insys_Anthem_001196453
Insys_Anthem_001196457                   Insys_Anthem_001196457
Insys_Anthem_001196458                   Insys_Anthem_001196458
Insys_Anthem_001196465                   Insys_Anthem_001196465
Insys_Anthem_001196467                   Insys_Anthem_001196467
Insys_Anthem_001196472                   Insys_Anthem_001196472
Insys_Anthem_001196483                   Insys_Anthem_001196483
Insys_Anthem_001196486                   Insys_Anthem_001196486
Insys_Anthem_001196487                   Insys_Anthem_001196487
Insys_Anthem_001196488                   Insys_Anthem_001196488
Insys_Anthem_001196491                   Insys_Anthem_001196491
Insys_Anthem_001196493                   Insys_Anthem_001196493
Insys_Anthem_001196494                   Insys_Anthem_001196494
Insys_Anthem_001196507                   Insys_Anthem_001196507
Insys_Anthem_001196512                   Insys_Anthem_001196512
Insys_Anthem_001196517                   Insys_Anthem_001196517
Insys_Anthem_001196518                   Insys_Anthem_001196518

                                                    987
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 989 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196522                   Insys_Anthem_001196522
Insys_Anthem_001196523                   Insys_Anthem_001196523
Insys_Anthem_001196524                   Insys_Anthem_001196524
Insys_Anthem_001196526                   Insys_Anthem_001196526
Insys_Anthem_001196527                   Insys_Anthem_001196527
Insys_Anthem_001196528                   Insys_Anthem_001196528
Insys_Anthem_001196529                   Insys_Anthem_001196529
Insys_Anthem_001196530                   Insys_Anthem_001196530
Insys_Anthem_001196534                   Insys_Anthem_001196534
Insys_Anthem_001196536                   Insys_Anthem_001196536
Insys_Anthem_001196540                   Insys_Anthem_001196540
Insys_Anthem_001196544                   Insys_Anthem_001196544
Insys_Anthem_001196550                   Insys_Anthem_001196550
Insys_Anthem_001196551                   Insys_Anthem_001196551
Insys_Anthem_001196563                   Insys_Anthem_001196563
Insys_Anthem_001196564                   Insys_Anthem_001196564
Insys_Anthem_001196565                   Insys_Anthem_001196565
Insys_Anthem_001196566                   Insys_Anthem_001196566
Insys_Anthem_001196575                   Insys_Anthem_001196575
Insys_Anthem_001196578                   Insys_Anthem_001196578
Insys_Anthem_001196580                   Insys_Anthem_001196580
Insys_Anthem_001196582                   Insys_Anthem_001196582
Insys_Anthem_001196587                   Insys_Anthem_001196587
Insys_Anthem_001196593                   Insys_Anthem_001196593
Insys_Anthem_001196594                   Insys_Anthem_001196594
Insys_Anthem_001196600                   Insys_Anthem_001196600
Insys_Anthem_001196601                   Insys_Anthem_001196601
Insys_Anthem_001196602                   Insys_Anthem_001196602
Insys_Anthem_001196604                   Insys_Anthem_001196604
Insys_Anthem_001196607                   Insys_Anthem_001196607
Insys_Anthem_001196608                   Insys_Anthem_001196608
Insys_Anthem_001196611                   Insys_Anthem_001196611
Insys_Anthem_001196617                   Insys_Anthem_001196617
Insys_Anthem_001196618                   Insys_Anthem_001196618
Insys_Anthem_001196628                   Insys_Anthem_001196628
Insys_Anthem_001196635                   Insys_Anthem_001196635
Insys_Anthem_001196643                   Insys_Anthem_001196643
Insys_Anthem_001196648                   Insys_Anthem_001196648
Insys_Anthem_001196649                   Insys_Anthem_001196649
Insys_Anthem_001196652                   Insys_Anthem_001196652
Insys_Anthem_001196660                   Insys_Anthem_001196660
Insys_Anthem_001196661                   Insys_Anthem_001196661
Insys_Anthem_001196663                   Insys_Anthem_001196663
Insys_Anthem_001196670                   Insys_Anthem_001196670
Insys_Anthem_001196671                   Insys_Anthem_001196671
Insys_Anthem_001196673                   Insys_Anthem_001196673
Insys_Anthem_001196677                   Insys_Anthem_001196677

                                                    988
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 990 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196679                   Insys_Anthem_001196679
Insys_Anthem_001196680                   Insys_Anthem_001196680
Insys_Anthem_001196681                   Insys_Anthem_001196681
Insys_Anthem_001196688                   Insys_Anthem_001196688
Insys_Anthem_001196689                   Insys_Anthem_001196689
Insys_Anthem_001196690                   Insys_Anthem_001196690
Insys_Anthem_001196696                   Insys_Anthem_001196696
Insys_Anthem_001196698                   Insys_Anthem_001196698
Insys_Anthem_001196699                   Insys_Anthem_001196699
Insys_Anthem_001196700                   Insys_Anthem_001196700
Insys_Anthem_001196701                   Insys_Anthem_001196701
Insys_Anthem_001196702                   Insys_Anthem_001196702
Insys_Anthem_001196709                   Insys_Anthem_001196709
Insys_Anthem_001196714                   Insys_Anthem_001196714
Insys_Anthem_001196718                   Insys_Anthem_001196718
Insys_Anthem_001196722                   Insys_Anthem_001196722
Insys_Anthem_001196723                   Insys_Anthem_001196723
Insys_Anthem_001196728                   Insys_Anthem_001196728
Insys_Anthem_001196731                   Insys_Anthem_001196731
Insys_Anthem_001196736                   Insys_Anthem_001196736
Insys_Anthem_001196738                   Insys_Anthem_001196738
Insys_Anthem_001196741                   Insys_Anthem_001196741
Insys_Anthem_001196748                   Insys_Anthem_001196748
Insys_Anthem_001196749                   Insys_Anthem_001196749
Insys_Anthem_001196752                   Insys_Anthem_001196752
Insys_Anthem_001196755                   Insys_Anthem_001196755
Insys_Anthem_001196759                   Insys_Anthem_001196759
Insys_Anthem_001196762                   Insys_Anthem_001196762
Insys_Anthem_001196763                   Insys_Anthem_001196763
Insys_Anthem_001196766                   Insys_Anthem_001196766
Insys_Anthem_001196767                   Insys_Anthem_001196767
Insys_Anthem_001196768                   Insys_Anthem_001196768
Insys_Anthem_001196770                   Insys_Anthem_001196770
Insys_Anthem_001196773                   Insys_Anthem_001196773
Insys_Anthem_001196775                   Insys_Anthem_001196775
Insys_Anthem_001196777                   Insys_Anthem_001196777
Insys_Anthem_001196778                   Insys_Anthem_001196778
Insys_Anthem_001196797                   Insys_Anthem_001196797
Insys_Anthem_001196799                   Insys_Anthem_001196799
Insys_Anthem_001196800                   Insys_Anthem_001196800
Insys_Anthem_001196801                   Insys_Anthem_001196801
Insys_Anthem_001196806                   Insys_Anthem_001196806
Insys_Anthem_001196808                   Insys_Anthem_001196808
Insys_Anthem_001196810                   Insys_Anthem_001196810
Insys_Anthem_001196812                   Insys_Anthem_001196812
Insys_Anthem_001196815                   Insys_Anthem_001196815
Insys_Anthem_001196816                   Insys_Anthem_001196816

                                                    989
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 991 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196820                   Insys_Anthem_001196820
Insys_Anthem_001196822                   Insys_Anthem_001196822
Insys_Anthem_001196827                   Insys_Anthem_001196827
Insys_Anthem_001196829                   Insys_Anthem_001196829
Insys_Anthem_001196830                   Insys_Anthem_001196830
Insys_Anthem_001196831                   Insys_Anthem_001196831
Insys_Anthem_001196837                   Insys_Anthem_001196837
Insys_Anthem_001196841                   Insys_Anthem_001196841
Insys_Anthem_001196844                   Insys_Anthem_001196844
Insys_Anthem_001196846                   Insys_Anthem_001196846
Insys_Anthem_001196847                   Insys_Anthem_001196847
Insys_Anthem_001196850                   Insys_Anthem_001196850
Insys_Anthem_001196851                   Insys_Anthem_001196851
Insys_Anthem_001196854                   Insys_Anthem_001196854
Insys_Anthem_001196856                   Insys_Anthem_001196856
Insys_Anthem_001196857                   Insys_Anthem_001196857
Insys_Anthem_001196861                   Insys_Anthem_001196861
Insys_Anthem_001196865                   Insys_Anthem_001196865
Insys_Anthem_001196868                   Insys_Anthem_001196868
Insys_Anthem_001196873                   Insys_Anthem_001196873
Insys_Anthem_001196876                   Insys_Anthem_001196876
Insys_Anthem_001196877                   Insys_Anthem_001196877
Insys_Anthem_001196881                   Insys_Anthem_001196881
Insys_Anthem_001196884                   Insys_Anthem_001196884
Insys_Anthem_001196889                   Insys_Anthem_001196889
Insys_Anthem_001196892                   Insys_Anthem_001196892
Insys_Anthem_001196893                   Insys_Anthem_001196893
Insys_Anthem_001196894                   Insys_Anthem_001196894
Insys_Anthem_001196897                   Insys_Anthem_001196897
Insys_Anthem_001196899                   Insys_Anthem_001196899
Insys_Anthem_001196902                   Insys_Anthem_001196902
Insys_Anthem_001196904                   Insys_Anthem_001196904
Insys_Anthem_001196905                   Insys_Anthem_001196905
Insys_Anthem_001196906                   Insys_Anthem_001196906
Insys_Anthem_001196908                   Insys_Anthem_001196908
Insys_Anthem_001196910                   Insys_Anthem_001196910
Insys_Anthem_001196911                   Insys_Anthem_001196911
Insys_Anthem_001196915                   Insys_Anthem_001196915
Insys_Anthem_001196918                   Insys_Anthem_001196918
Insys_Anthem_001196919                   Insys_Anthem_001196919
Insys_Anthem_001196921                   Insys_Anthem_001196921
Insys_Anthem_001196925                   Insys_Anthem_001196925
Insys_Anthem_001196926                   Insys_Anthem_001196926
Insys_Anthem_001196930                   Insys_Anthem_001196930
Insys_Anthem_001196931                   Insys_Anthem_001196931
Insys_Anthem_001196936                   Insys_Anthem_001196936
Insys_Anthem_001196937                   Insys_Anthem_001196937

                                                    990
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 992 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001196944                   Insys_Anthem_001196944
Insys_Anthem_001196946                   Insys_Anthem_001196946
Insys_Anthem_001196947                   Insys_Anthem_001196947
Insys_Anthem_001196948                   Insys_Anthem_001196948
Insys_Anthem_001196951                   Insys_Anthem_001196951
Insys_Anthem_001196962                   Insys_Anthem_001196962
Insys_Anthem_001196969                   Insys_Anthem_001196969
Insys_Anthem_001196971                   Insys_Anthem_001196971
Insys_Anthem_001196976                   Insys_Anthem_001196976
Insys_Anthem_001196983                   Insys_Anthem_001196983
Insys_Anthem_001196990                   Insys_Anthem_001196990
Insys_Anthem_001196991                   Insys_Anthem_001196991
Insys_Anthem_001196999                   Insys_Anthem_001196999
Insys_Anthem_001197000                   Insys_Anthem_001197000
Insys_Anthem_001197002                   Insys_Anthem_001197002
Insys_Anthem_001197007                   Insys_Anthem_001197007
Insys_Anthem_001197008                   Insys_Anthem_001197008
Insys_Anthem_001197010                   Insys_Anthem_001197010
Insys_Anthem_001197011                   Insys_Anthem_001197011
Insys_Anthem_001197014                   Insys_Anthem_001197014
Insys_Anthem_001197016                   Insys_Anthem_001197016
Insys_Anthem_001197021                   Insys_Anthem_001197021
Insys_Anthem_001197025                   Insys_Anthem_001197025
Insys_Anthem_001197027                   Insys_Anthem_001197027
Insys_Anthem_001197029                   Insys_Anthem_001197029
Insys_Anthem_001197032                   Insys_Anthem_001197032
Insys_Anthem_001197033                   Insys_Anthem_001197033
Insys_Anthem_001197035                   Insys_Anthem_001197035
Insys_Anthem_001197036                   Insys_Anthem_001197036
Insys_Anthem_001197041                   Insys_Anthem_001197041
Insys_Anthem_001197042                   Insys_Anthem_001197042
Insys_Anthem_001197045                   Insys_Anthem_001197045
Insys_Anthem_001197046                   Insys_Anthem_001197046
Insys_Anthem_001197051                   Insys_Anthem_001197051
Insys_Anthem_001197052                   Insys_Anthem_001197052
Insys_Anthem_001197055                   Insys_Anthem_001197055
Insys_Anthem_001197056                   Insys_Anthem_001197056
Insys_Anthem_001197057                   Insys_Anthem_001197057
Insys_Anthem_001197058                   Insys_Anthem_001197058
Insys_Anthem_001197059                   Insys_Anthem_001197059
Insys_Anthem_001197061                   Insys_Anthem_001197061
Insys_Anthem_001197064                   Insys_Anthem_001197064
Insys_Anthem_001197065                   Insys_Anthem_001197065
Insys_Anthem_001197066                   Insys_Anthem_001197066
Insys_Anthem_001197075                   Insys_Anthem_001197075
Insys_Anthem_001197078                   Insys_Anthem_001197078
Insys_Anthem_001197090                   Insys_Anthem_001197090

                                                    991
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 993 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197091                   Insys_Anthem_001197091
Insys_Anthem_001197095                   Insys_Anthem_001197095
Insys_Anthem_001197098                   Insys_Anthem_001197098
Insys_Anthem_001197100                   Insys_Anthem_001197100
Insys_Anthem_001197103                   Insys_Anthem_001197103
Insys_Anthem_001197105                   Insys_Anthem_001197105
Insys_Anthem_001197106                   Insys_Anthem_001197106
Insys_Anthem_001197107                   Insys_Anthem_001197107
Insys_Anthem_001197108                   Insys_Anthem_001197108
Insys_Anthem_001197112                   Insys_Anthem_001197112
Insys_Anthem_001197113                   Insys_Anthem_001197113
Insys_Anthem_001197124                   Insys_Anthem_001197124
Insys_Anthem_001197127                   Insys_Anthem_001197127
Insys_Anthem_001197133                   Insys_Anthem_001197133
Insys_Anthem_001197136                   Insys_Anthem_001197136
Insys_Anthem_001197142                   Insys_Anthem_001197142
Insys_Anthem_001197143                   Insys_Anthem_001197143
Insys_Anthem_001197151                   Insys_Anthem_001197151
Insys_Anthem_001197153                   Insys_Anthem_001197153
Insys_Anthem_001197155                   Insys_Anthem_001197155
Insys_Anthem_001197161                   Insys_Anthem_001197161
Insys_Anthem_001197163                   Insys_Anthem_001197163
Insys_Anthem_001197164                   Insys_Anthem_001197164
Insys_Anthem_001197169                   Insys_Anthem_001197169
Insys_Anthem_001197170                   Insys_Anthem_001197170
Insys_Anthem_001197172                   Insys_Anthem_001197172
Insys_Anthem_001197176                   Insys_Anthem_001197176
Insys_Anthem_001197177                   Insys_Anthem_001197177
Insys_Anthem_001197181                   Insys_Anthem_001197181
Insys_Anthem_001197182                   Insys_Anthem_001197182
Insys_Anthem_001197183                   Insys_Anthem_001197183
Insys_Anthem_001197184                   Insys_Anthem_001197184
Insys_Anthem_001197185                   Insys_Anthem_001197185
Insys_Anthem_001197187                   Insys_Anthem_001197187
Insys_Anthem_001197189                   Insys_Anthem_001197189
Insys_Anthem_001197194                   Insys_Anthem_001197194
Insys_Anthem_001197196                   Insys_Anthem_001197196
Insys_Anthem_001197199                   Insys_Anthem_001197199
Insys_Anthem_001197203                   Insys_Anthem_001197203
Insys_Anthem_001197205                   Insys_Anthem_001197205
Insys_Anthem_001197210                   Insys_Anthem_001197210
Insys_Anthem_001197214                   Insys_Anthem_001197214
Insys_Anthem_001197216                   Insys_Anthem_001197216
Insys_Anthem_001197219                   Insys_Anthem_001197219
Insys_Anthem_001197227                   Insys_Anthem_001197227
Insys_Anthem_001197233                   Insys_Anthem_001197233
Insys_Anthem_001197234                   Insys_Anthem_001197234

                                                    992
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 994 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197235                   Insys_Anthem_001197235
Insys_Anthem_001197237                   Insys_Anthem_001197237
Insys_Anthem_001197241                   Insys_Anthem_001197241
Insys_Anthem_001197246                   Insys_Anthem_001197246
Insys_Anthem_001197249                   Insys_Anthem_001197249
Insys_Anthem_001197254                   Insys_Anthem_001197254
Insys_Anthem_001197257                   Insys_Anthem_001197257
Insys_Anthem_001197260                   Insys_Anthem_001197260
Insys_Anthem_001197266                   Insys_Anthem_001197266
Insys_Anthem_001197268                   Insys_Anthem_001197268
Insys_Anthem_001197272                   Insys_Anthem_001197272
Insys_Anthem_001197273                   Insys_Anthem_001197273
Insys_Anthem_001197274                   Insys_Anthem_001197274
Insys_Anthem_001197275                   Insys_Anthem_001197275
Insys_Anthem_001197286                   Insys_Anthem_001197286
Insys_Anthem_001197292                   Insys_Anthem_001197292
Insys_Anthem_001197293                   Insys_Anthem_001197293
Insys_Anthem_001197298                   Insys_Anthem_001197298
Insys_Anthem_001197300                   Insys_Anthem_001197300
Insys_Anthem_001197302                   Insys_Anthem_001197302
Insys_Anthem_001197308                   Insys_Anthem_001197308
Insys_Anthem_001197312                   Insys_Anthem_001197312
Insys_Anthem_001197315                   Insys_Anthem_001197315
Insys_Anthem_001197316                   Insys_Anthem_001197316
Insys_Anthem_001197319                   Insys_Anthem_001197319
Insys_Anthem_001197320                   Insys_Anthem_001197320
Insys_Anthem_001197321                   Insys_Anthem_001197321
Insys_Anthem_001197324                   Insys_Anthem_001197324
Insys_Anthem_001197325                   Insys_Anthem_001197325
Insys_Anthem_001197327                   Insys_Anthem_001197327
Insys_Anthem_001197330                   Insys_Anthem_001197330
Insys_Anthem_001197332                   Insys_Anthem_001197332
Insys_Anthem_001197337                   Insys_Anthem_001197337
Insys_Anthem_001197343                   Insys_Anthem_001197343
Insys_Anthem_001197344                   Insys_Anthem_001197344
Insys_Anthem_001197346                   Insys_Anthem_001197346
Insys_Anthem_001197348                   Insys_Anthem_001197348
Insys_Anthem_001197349                   Insys_Anthem_001197349
Insys_Anthem_001197358                   Insys_Anthem_001197358
Insys_Anthem_001197362                   Insys_Anthem_001197362
Insys_Anthem_001197363                   Insys_Anthem_001197363
Insys_Anthem_001197364                   Insys_Anthem_001197364
Insys_Anthem_001197365                   Insys_Anthem_001197365
Insys_Anthem_001197366                   Insys_Anthem_001197366
Insys_Anthem_001197368                   Insys_Anthem_001197368
Insys_Anthem_001197374                   Insys_Anthem_001197374
Insys_Anthem_001197375                   Insys_Anthem_001197375

                                                    993
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 995 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197376                   Insys_Anthem_001197376
Insys_Anthem_001197377                   Insys_Anthem_001197377
Insys_Anthem_001197381                   Insys_Anthem_001197381
Insys_Anthem_001197384                   Insys_Anthem_001197384
Insys_Anthem_001197385                   Insys_Anthem_001197385
Insys_Anthem_001197388                   Insys_Anthem_001197388
Insys_Anthem_001197391                   Insys_Anthem_001197391
Insys_Anthem_001197392                   Insys_Anthem_001197392
Insys_Anthem_001197393                   Insys_Anthem_001197393
Insys_Anthem_001197396                   Insys_Anthem_001197396
Insys_Anthem_001197400                   Insys_Anthem_001197400
Insys_Anthem_001197403                   Insys_Anthem_001197403
Insys_Anthem_001197405                   Insys_Anthem_001197405
Insys_Anthem_001197408                   Insys_Anthem_001197408
Insys_Anthem_001197410                   Insys_Anthem_001197410
Insys_Anthem_001197413                   Insys_Anthem_001197413
Insys_Anthem_001197414                   Insys_Anthem_001197414
Insys_Anthem_001197415                   Insys_Anthem_001197415
Insys_Anthem_001197427                   Insys_Anthem_001197427
Insys_Anthem_001197429                   Insys_Anthem_001197429
Insys_Anthem_001197431                   Insys_Anthem_001197431
Insys_Anthem_001197433                   Insys_Anthem_001197433
Insys_Anthem_001197434                   Insys_Anthem_001197434
Insys_Anthem_001197435                   Insys_Anthem_001197435
Insys_Anthem_001197444                   Insys_Anthem_001197444
Insys_Anthem_001197445                   Insys_Anthem_001197445
Insys_Anthem_001197447                   Insys_Anthem_001197447
Insys_Anthem_001197451                   Insys_Anthem_001197451
Insys_Anthem_001197452                   Insys_Anthem_001197452
Insys_Anthem_001197455                   Insys_Anthem_001197455
Insys_Anthem_001197457                   Insys_Anthem_001197457
Insys_Anthem_001197459                   Insys_Anthem_001197459
Insys_Anthem_001197462                   Insys_Anthem_001197462
Insys_Anthem_001197465                   Insys_Anthem_001197465
Insys_Anthem_001197467                   Insys_Anthem_001197467
Insys_Anthem_001197471                   Insys_Anthem_001197471
Insys_Anthem_001197472                   Insys_Anthem_001197472
Insys_Anthem_001197475                   Insys_Anthem_001197475
Insys_Anthem_001197478                   Insys_Anthem_001197478
Insys_Anthem_001197482                   Insys_Anthem_001197482
Insys_Anthem_001197483                   Insys_Anthem_001197483
Insys_Anthem_001197485                   Insys_Anthem_001197485
Insys_Anthem_001197488                   Insys_Anthem_001197488
Insys_Anthem_001197489                   Insys_Anthem_001197489
Insys_Anthem_001197492                   Insys_Anthem_001197492
Insys_Anthem_001197493                   Insys_Anthem_001197493
Insys_Anthem_001197495                   Insys_Anthem_001197495

                                                    994
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 996 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197500                   Insys_Anthem_001197500
Insys_Anthem_001197505                   Insys_Anthem_001197505
Insys_Anthem_001197506                   Insys_Anthem_001197506
Insys_Anthem_001197512                   Insys_Anthem_001197512
Insys_Anthem_001197514                   Insys_Anthem_001197514
Insys_Anthem_001197516                   Insys_Anthem_001197516
Insys_Anthem_001197520                   Insys_Anthem_001197520
Insys_Anthem_001197525                   Insys_Anthem_001197525
Insys_Anthem_001197542                   Insys_Anthem_001197542
Insys_Anthem_001197548                   Insys_Anthem_001197548
Insys_Anthem_001197552                   Insys_Anthem_001197552
Insys_Anthem_001197555                   Insys_Anthem_001197555
Insys_Anthem_001197556                   Insys_Anthem_001197556
Insys_Anthem_001197557                   Insys_Anthem_001197557
Insys_Anthem_001197559                   Insys_Anthem_001197559
Insys_Anthem_001197560                   Insys_Anthem_001197560
Insys_Anthem_001197562                   Insys_Anthem_001197562
Insys_Anthem_001197565                   Insys_Anthem_001197565
Insys_Anthem_001197572                   Insys_Anthem_001197572
Insys_Anthem_001197576                   Insys_Anthem_001197576
Insys_Anthem_001197577                   Insys_Anthem_001197577
Insys_Anthem_001197579                   Insys_Anthem_001197579
Insys_Anthem_001197581                   Insys_Anthem_001197581
Insys_Anthem_001197583                   Insys_Anthem_001197583
Insys_Anthem_001197584                   Insys_Anthem_001197584
Insys_Anthem_001197587                   Insys_Anthem_001197587
Insys_Anthem_001197590                   Insys_Anthem_001197590
Insys_Anthem_001197597                   Insys_Anthem_001197597
Insys_Anthem_001197600                   Insys_Anthem_001197600
Insys_Anthem_001197603                   Insys_Anthem_001197603
Insys_Anthem_001197609                   Insys_Anthem_001197609
Insys_Anthem_001197610                   Insys_Anthem_001197610
Insys_Anthem_001197616                   Insys_Anthem_001197616
Insys_Anthem_001197618                   Insys_Anthem_001197618
Insys_Anthem_001197620                   Insys_Anthem_001197620
Insys_Anthem_001197622                   Insys_Anthem_001197622
Insys_Anthem_001197626                   Insys_Anthem_001197626
Insys_Anthem_001197628                   Insys_Anthem_001197628
Insys_Anthem_001197631                   Insys_Anthem_001197631
Insys_Anthem_001197637                   Insys_Anthem_001197637
Insys_Anthem_001197639                   Insys_Anthem_001197639
Insys_Anthem_001197643                   Insys_Anthem_001197643
Insys_Anthem_001197647                   Insys_Anthem_001197647
Insys_Anthem_001197648                   Insys_Anthem_001197648
Insys_Anthem_001197650                   Insys_Anthem_001197650
Insys_Anthem_001197656                   Insys_Anthem_001197656
Insys_Anthem_001197657                   Insys_Anthem_001197657

                                                    995
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 997 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197662                   Insys_Anthem_001197662
Insys_Anthem_001197664                   Insys_Anthem_001197664
Insys_Anthem_001197666                   Insys_Anthem_001197666
Insys_Anthem_001197668                   Insys_Anthem_001197668
Insys_Anthem_001197670                   Insys_Anthem_001197670
Insys_Anthem_001197674                   Insys_Anthem_001197674
Insys_Anthem_001197675                   Insys_Anthem_001197675
Insys_Anthem_001197676                   Insys_Anthem_001197676
Insys_Anthem_001197678                   Insys_Anthem_001197678
Insys_Anthem_001197680                   Insys_Anthem_001197680
Insys_Anthem_001197683                   Insys_Anthem_001197683
Insys_Anthem_001197685                   Insys_Anthem_001197685
Insys_Anthem_001197686                   Insys_Anthem_001197686
Insys_Anthem_001197688                   Insys_Anthem_001197688
Insys_Anthem_001197689                   Insys_Anthem_001197689
Insys_Anthem_001197690                   Insys_Anthem_001197690
Insys_Anthem_001197692                   Insys_Anthem_001197692
Insys_Anthem_001197693                   Insys_Anthem_001197693
Insys_Anthem_001197694                   Insys_Anthem_001197694
Insys_Anthem_001197699                   Insys_Anthem_001197699
Insys_Anthem_001197700                   Insys_Anthem_001197700
Insys_Anthem_001197701                   Insys_Anthem_001197701
Insys_Anthem_001197711                   Insys_Anthem_001197711
Insys_Anthem_001197714                   Insys_Anthem_001197714
Insys_Anthem_001197717                   Insys_Anthem_001197717
Insys_Anthem_001197719                   Insys_Anthem_001197719
Insys_Anthem_001197725                   Insys_Anthem_001197725
Insys_Anthem_001197726                   Insys_Anthem_001197726
Insys_Anthem_001197727                   Insys_Anthem_001197727
Insys_Anthem_001197728                   Insys_Anthem_001197728
Insys_Anthem_001197732                   Insys_Anthem_001197732
Insys_Anthem_001197734                   Insys_Anthem_001197734
Insys_Anthem_001197735                   Insys_Anthem_001197735
Insys_Anthem_001197736                   Insys_Anthem_001197736
Insys_Anthem_001197738                   Insys_Anthem_001197738
Insys_Anthem_001197741                   Insys_Anthem_001197741
Insys_Anthem_001197742                   Insys_Anthem_001197742
Insys_Anthem_001197744                   Insys_Anthem_001197744
Insys_Anthem_001197746                   Insys_Anthem_001197746
Insys_Anthem_001197749                   Insys_Anthem_001197749
Insys_Anthem_001197752                   Insys_Anthem_001197752
Insys_Anthem_001197753                   Insys_Anthem_001197753
Insys_Anthem_001197754                   Insys_Anthem_001197754
Insys_Anthem_001197763                   Insys_Anthem_001197763
Insys_Anthem_001197764                   Insys_Anthem_001197764
Insys_Anthem_001197766                   Insys_Anthem_001197766
Insys_Anthem_001197772                   Insys_Anthem_001197772

                                                    996
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 998 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197773                   Insys_Anthem_001197773
Insys_Anthem_001197774                   Insys_Anthem_001197774
Insys_Anthem_001197779                   Insys_Anthem_001197779
Insys_Anthem_001197780                   Insys_Anthem_001197780
Insys_Anthem_001197785                   Insys_Anthem_001197785
Insys_Anthem_001197786                   Insys_Anthem_001197786
Insys_Anthem_001197790                   Insys_Anthem_001197790
Insys_Anthem_001197793                   Insys_Anthem_001197793
Insys_Anthem_001197800                   Insys_Anthem_001197800
Insys_Anthem_001197801                   Insys_Anthem_001197801
Insys_Anthem_001197804                   Insys_Anthem_001197804
Insys_Anthem_001197807                   Insys_Anthem_001197807
Insys_Anthem_001197808                   Insys_Anthem_001197808
Insys_Anthem_001197810                   Insys_Anthem_001197810
Insys_Anthem_001197814                   Insys_Anthem_001197814
Insys_Anthem_001197817                   Insys_Anthem_001197817
Insys_Anthem_001197818                   Insys_Anthem_001197818
Insys_Anthem_001197822                   Insys_Anthem_001197822
Insys_Anthem_001197824                   Insys_Anthem_001197824
Insys_Anthem_001197825                   Insys_Anthem_001197825
Insys_Anthem_001197828                   Insys_Anthem_001197828
Insys_Anthem_001197829                   Insys_Anthem_001197829
Insys_Anthem_001197832                   Insys_Anthem_001197832
Insys_Anthem_001197833                   Insys_Anthem_001197833
Insys_Anthem_001197834                   Insys_Anthem_001197834
Insys_Anthem_001197850                   Insys_Anthem_001197850
Insys_Anthem_001197851                   Insys_Anthem_001197851
Insys_Anthem_001197852                   Insys_Anthem_001197852
Insys_Anthem_001197853                   Insys_Anthem_001197853
Insys_Anthem_001197855                   Insys_Anthem_001197855
Insys_Anthem_001197866                   Insys_Anthem_001197866
Insys_Anthem_001197869                   Insys_Anthem_001197869
Insys_Anthem_001197870                   Insys_Anthem_001197870
Insys_Anthem_001197872                   Insys_Anthem_001197872
Insys_Anthem_001197874                   Insys_Anthem_001197874
Insys_Anthem_001197878                   Insys_Anthem_001197878
Insys_Anthem_001197880                   Insys_Anthem_001197880
Insys_Anthem_001197886                   Insys_Anthem_001197886
Insys_Anthem_001197888                   Insys_Anthem_001197888
Insys_Anthem_001197891                   Insys_Anthem_001197891
Insys_Anthem_001197893                   Insys_Anthem_001197893
Insys_Anthem_001197894                   Insys_Anthem_001197894
Insys_Anthem_001197898                   Insys_Anthem_001197898
Insys_Anthem_001197901                   Insys_Anthem_001197901
Insys_Anthem_001197902                   Insys_Anthem_001197902
Insys_Anthem_001197903                   Insys_Anthem_001197903
Insys_Anthem_001197908                   Insys_Anthem_001197908

                                                    997
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 999 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001197910                   Insys_Anthem_001197910
Insys_Anthem_001197926                   Insys_Anthem_001197926
Insys_Anthem_001197929                   Insys_Anthem_001197929
Insys_Anthem_001197931                   Insys_Anthem_001197931
Insys_Anthem_001197933                   Insys_Anthem_001197933
Insys_Anthem_001197938                   Insys_Anthem_001197938
Insys_Anthem_001197940                   Insys_Anthem_001197940
Insys_Anthem_001197945                   Insys_Anthem_001197945
Insys_Anthem_001197946                   Insys_Anthem_001197946
Insys_Anthem_001197948                   Insys_Anthem_001197948
Insys_Anthem_001197951                   Insys_Anthem_001197951
Insys_Anthem_001197954                   Insys_Anthem_001197954
Insys_Anthem_001197955                   Insys_Anthem_001197955
Insys_Anthem_001197956                   Insys_Anthem_001197956
Insys_Anthem_001197959                   Insys_Anthem_001197959
Insys_Anthem_001197960                   Insys_Anthem_001197960
Insys_Anthem_001197961                   Insys_Anthem_001197961
Insys_Anthem_001197962                   Insys_Anthem_001197962
Insys_Anthem_001197963                   Insys_Anthem_001197963
Insys_Anthem_001197965                   Insys_Anthem_001197965
Insys_Anthem_001197969                   Insys_Anthem_001197969
Insys_Anthem_001197970                   Insys_Anthem_001197970
Insys_Anthem_001197972                   Insys_Anthem_001197972
Insys_Anthem_001197974                   Insys_Anthem_001197974
Insys_Anthem_001197975                   Insys_Anthem_001197975
Insys_Anthem_001197981                   Insys_Anthem_001197981
Insys_Anthem_001197982                   Insys_Anthem_001197982
Insys_Anthem_001197984                   Insys_Anthem_001197984
Insys_Anthem_001197985                   Insys_Anthem_001197985
Insys_Anthem_001197987                   Insys_Anthem_001197987
Insys_Anthem_001197989                   Insys_Anthem_001197989
Insys_Anthem_001197992                   Insys_Anthem_001197992
Insys_Anthem_001197994                   Insys_Anthem_001197994
Insys_Anthem_001197999                   Insys_Anthem_001197999
Insys_Anthem_001198000                   Insys_Anthem_001198000
Insys_Anthem_001198002                   Insys_Anthem_001198002
Insys_Anthem_001198009                   Insys_Anthem_001198009
Insys_Anthem_001198012                   Insys_Anthem_001198012
Insys_Anthem_001198013                   Insys_Anthem_001198013
Insys_Anthem_001198015                   Insys_Anthem_001198015
Insys_Anthem_001198017                   Insys_Anthem_001198017
Insys_Anthem_001198018                   Insys_Anthem_001198018
Insys_Anthem_001198020                   Insys_Anthem_001198020
Insys_Anthem_001198025                   Insys_Anthem_001198025
Insys_Anthem_001198026                   Insys_Anthem_001198026
Insys_Anthem_001198028                   Insys_Anthem_001198028
Insys_Anthem_001198034                   Insys_Anthem_001198034

                                                    998
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1000 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198041                   Insys_Anthem_001198041
Insys_Anthem_001198047                   Insys_Anthem_001198047
Insys_Anthem_001198049                   Insys_Anthem_001198049
Insys_Anthem_001198050                   Insys_Anthem_001198050
Insys_Anthem_001198054                   Insys_Anthem_001198054
Insys_Anthem_001198055                   Insys_Anthem_001198055
Insys_Anthem_001198059                   Insys_Anthem_001198059
Insys_Anthem_001198065                   Insys_Anthem_001198065
Insys_Anthem_001198073                   Insys_Anthem_001198073
Insys_Anthem_001198074                   Insys_Anthem_001198074
Insys_Anthem_001198075                   Insys_Anthem_001198075
Insys_Anthem_001198079                   Insys_Anthem_001198079
Insys_Anthem_001198080                   Insys_Anthem_001198080
Insys_Anthem_001198081                   Insys_Anthem_001198081
Insys_Anthem_001198083                   Insys_Anthem_001198083
Insys_Anthem_001198084                   Insys_Anthem_001198084
Insys_Anthem_001198085                   Insys_Anthem_001198085
Insys_Anthem_001198090                   Insys_Anthem_001198090
Insys_Anthem_001198091                   Insys_Anthem_001198091
Insys_Anthem_001198093                   Insys_Anthem_001198093
Insys_Anthem_001198096                   Insys_Anthem_001198096
Insys_Anthem_001198097                   Insys_Anthem_001198097
Insys_Anthem_001198098                   Insys_Anthem_001198098
Insys_Anthem_001198100                   Insys_Anthem_001198100
Insys_Anthem_001198101                   Insys_Anthem_001198101
Insys_Anthem_001198104                   Insys_Anthem_001198104
Insys_Anthem_001198105                   Insys_Anthem_001198105
Insys_Anthem_001198106                   Insys_Anthem_001198106
Insys_Anthem_001198107                   Insys_Anthem_001198107
Insys_Anthem_001198108                   Insys_Anthem_001198108
Insys_Anthem_001198110                   Insys_Anthem_001198110
Insys_Anthem_001198115                   Insys_Anthem_001198115
Insys_Anthem_001198119                   Insys_Anthem_001198119
Insys_Anthem_001198120                   Insys_Anthem_001198120
Insys_Anthem_001198121                   Insys_Anthem_001198121
Insys_Anthem_001198124                   Insys_Anthem_001198124
Insys_Anthem_001198125                   Insys_Anthem_001198125
Insys_Anthem_001198128                   Insys_Anthem_001198128
Insys_Anthem_001198131                   Insys_Anthem_001198131
Insys_Anthem_001198137                   Insys_Anthem_001198137
Insys_Anthem_001198139                   Insys_Anthem_001198139
Insys_Anthem_001198140                   Insys_Anthem_001198140
Insys_Anthem_001198143                   Insys_Anthem_001198143
Insys_Anthem_001198145                   Insys_Anthem_001198145
Insys_Anthem_001198147                   Insys_Anthem_001198147
Insys_Anthem_001198149                   Insys_Anthem_001198149
Insys_Anthem_001198150                   Insys_Anthem_001198150

                                                    999
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1001 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198154                   Insys_Anthem_001198154
Insys_Anthem_001198156                   Insys_Anthem_001198156
Insys_Anthem_001198161                   Insys_Anthem_001198161
Insys_Anthem_001198163                   Insys_Anthem_001198163
Insys_Anthem_001198168                   Insys_Anthem_001198168
Insys_Anthem_001198175                   Insys_Anthem_001198175
Insys_Anthem_001198178                   Insys_Anthem_001198178
Insys_Anthem_001198180                   Insys_Anthem_001198180
Insys_Anthem_001198188                   Insys_Anthem_001198188
Insys_Anthem_001198193                   Insys_Anthem_001198193
Insys_Anthem_001198195                   Insys_Anthem_001198195
Insys_Anthem_001198198                   Insys_Anthem_001198198
Insys_Anthem_001198201                   Insys_Anthem_001198201
Insys_Anthem_001198203                   Insys_Anthem_001198203
Insys_Anthem_001198206                   Insys_Anthem_001198206
Insys_Anthem_001198207                   Insys_Anthem_001198207
Insys_Anthem_001198209                   Insys_Anthem_001198209
Insys_Anthem_001198210                   Insys_Anthem_001198210
Insys_Anthem_001198211                   Insys_Anthem_001198211
Insys_Anthem_001198212                   Insys_Anthem_001198212
Insys_Anthem_001198213                   Insys_Anthem_001198213
Insys_Anthem_001198216                   Insys_Anthem_001198216
Insys_Anthem_001198217                   Insys_Anthem_001198217
Insys_Anthem_001198220                   Insys_Anthem_001198220
Insys_Anthem_001198223                   Insys_Anthem_001198223
Insys_Anthem_001198226                   Insys_Anthem_001198226
Insys_Anthem_001198227                   Insys_Anthem_001198227
Insys_Anthem_001198229                   Insys_Anthem_001198229
Insys_Anthem_001198230                   Insys_Anthem_001198230
Insys_Anthem_001198233                   Insys_Anthem_001198233
Insys_Anthem_001198236                   Insys_Anthem_001198236
Insys_Anthem_001198243                   Insys_Anthem_001198243
Insys_Anthem_001198244                   Insys_Anthem_001198244
Insys_Anthem_001198245                   Insys_Anthem_001198245
Insys_Anthem_001198250                   Insys_Anthem_001198250
Insys_Anthem_001198252                   Insys_Anthem_001198252
Insys_Anthem_001198253                   Insys_Anthem_001198253
Insys_Anthem_001198254                   Insys_Anthem_001198254
Insys_Anthem_001198258                   Insys_Anthem_001198258
Insys_Anthem_001198260                   Insys_Anthem_001198260
Insys_Anthem_001198261                   Insys_Anthem_001198261
Insys_Anthem_001198262                   Insys_Anthem_001198262
Insys_Anthem_001198263                   Insys_Anthem_001198263
Insys_Anthem_001198264                   Insys_Anthem_001198264
Insys_Anthem_001198265                   Insys_Anthem_001198265
Insys_Anthem_001198266                   Insys_Anthem_001198266
Insys_Anthem_001198269                   Insys_Anthem_001198269

                                                    1000
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1002 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198272                   Insys_Anthem_001198272
Insys_Anthem_001198273                   Insys_Anthem_001198273
Insys_Anthem_001198274                   Insys_Anthem_001198274
Insys_Anthem_001198276                   Insys_Anthem_001198276
Insys_Anthem_001198277                   Insys_Anthem_001198277
Insys_Anthem_001198280                   Insys_Anthem_001198280
Insys_Anthem_001198289                   Insys_Anthem_001198289
Insys_Anthem_001198290                   Insys_Anthem_001198290
Insys_Anthem_001198291                   Insys_Anthem_001198291
Insys_Anthem_001198293                   Insys_Anthem_001198293
Insys_Anthem_001198298                   Insys_Anthem_001198298
Insys_Anthem_001198300                   Insys_Anthem_001198300
Insys_Anthem_001198301                   Insys_Anthem_001198301
Insys_Anthem_001198303                   Insys_Anthem_001198303
Insys_Anthem_001198304                   Insys_Anthem_001198304
Insys_Anthem_001198306                   Insys_Anthem_001198306
Insys_Anthem_001198309                   Insys_Anthem_001198309
Insys_Anthem_001198311                   Insys_Anthem_001198311
Insys_Anthem_001198314                   Insys_Anthem_001198314
Insys_Anthem_001198315                   Insys_Anthem_001198315
Insys_Anthem_001198316                   Insys_Anthem_001198316
Insys_Anthem_001198318                   Insys_Anthem_001198318
Insys_Anthem_001198319                   Insys_Anthem_001198319
Insys_Anthem_001198332                   Insys_Anthem_001198332
Insys_Anthem_001198334                   Insys_Anthem_001198334
Insys_Anthem_001198336                   Insys_Anthem_001198336
Insys_Anthem_001198339                   Insys_Anthem_001198339
Insys_Anthem_001198341                   Insys_Anthem_001198341
Insys_Anthem_001198343                   Insys_Anthem_001198343
Insys_Anthem_001198349                   Insys_Anthem_001198349
Insys_Anthem_001198350                   Insys_Anthem_001198350
Insys_Anthem_001198352                   Insys_Anthem_001198352
Insys_Anthem_001198355                   Insys_Anthem_001198355
Insys_Anthem_001198356                   Insys_Anthem_001198356
Insys_Anthem_001198357                   Insys_Anthem_001198357
Insys_Anthem_001198361                   Insys_Anthem_001198361
Insys_Anthem_001198364                   Insys_Anthem_001198364
Insys_Anthem_001198367                   Insys_Anthem_001198367
Insys_Anthem_001198373                   Insys_Anthem_001198373
Insys_Anthem_001198380                   Insys_Anthem_001198380
Insys_Anthem_001198389                   Insys_Anthem_001198389
Insys_Anthem_001198391                   Insys_Anthem_001198391
Insys_Anthem_001198394                   Insys_Anthem_001198394
Insys_Anthem_001198399                   Insys_Anthem_001198399
Insys_Anthem_001198407                   Insys_Anthem_001198407
Insys_Anthem_001198409                   Insys_Anthem_001198409
Insys_Anthem_001198413                   Insys_Anthem_001198413

                                                    1001
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1003 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198415                   Insys_Anthem_001198415
Insys_Anthem_001198417                   Insys_Anthem_001198417
Insys_Anthem_001198429                   Insys_Anthem_001198429
Insys_Anthem_001198435                   Insys_Anthem_001198435
Insys_Anthem_001198436                   Insys_Anthem_001198436
Insys_Anthem_001198441                   Insys_Anthem_001198441
Insys_Anthem_001198443                   Insys_Anthem_001198443
Insys_Anthem_001198446                   Insys_Anthem_001198446
Insys_Anthem_001198449                   Insys_Anthem_001198449
Insys_Anthem_001198452                   Insys_Anthem_001198452
Insys_Anthem_001198453                   Insys_Anthem_001198453
Insys_Anthem_001198458                   Insys_Anthem_001198458
Insys_Anthem_001198462                   Insys_Anthem_001198462
Insys_Anthem_001198463                   Insys_Anthem_001198463
Insys_Anthem_001198467                   Insys_Anthem_001198467
Insys_Anthem_001198473                   Insys_Anthem_001198473
Insys_Anthem_001198476                   Insys_Anthem_001198476
Insys_Anthem_001198480                   Insys_Anthem_001198480
Insys_Anthem_001198482                   Insys_Anthem_001198482
Insys_Anthem_001198485                   Insys_Anthem_001198485
Insys_Anthem_001198487                   Insys_Anthem_001198487
Insys_Anthem_001198491                   Insys_Anthem_001198491
Insys_Anthem_001198492                   Insys_Anthem_001198492
Insys_Anthem_001198498                   Insys_Anthem_001198498
Insys_Anthem_001198499                   Insys_Anthem_001198499
Insys_Anthem_001198510                   Insys_Anthem_001198510
Insys_Anthem_001198511                   Insys_Anthem_001198511
Insys_Anthem_001198514                   Insys_Anthem_001198514
Insys_Anthem_001198515                   Insys_Anthem_001198515
Insys_Anthem_001198518                   Insys_Anthem_001198518
Insys_Anthem_001198523                   Insys_Anthem_001198523
Insys_Anthem_001198530                   Insys_Anthem_001198530
Insys_Anthem_001198531                   Insys_Anthem_001198531
Insys_Anthem_001198533                   Insys_Anthem_001198533
Insys_Anthem_001198537                   Insys_Anthem_001198537
Insys_Anthem_001198538                   Insys_Anthem_001198538
Insys_Anthem_001198543                   Insys_Anthem_001198543
Insys_Anthem_001198547                   Insys_Anthem_001198547
Insys_Anthem_001198549                   Insys_Anthem_001198549
Insys_Anthem_001198552                   Insys_Anthem_001198552
Insys_Anthem_001198553                   Insys_Anthem_001198553
Insys_Anthem_001198555                   Insys_Anthem_001198555
Insys_Anthem_001198556                   Insys_Anthem_001198556
Insys_Anthem_001198559                   Insys_Anthem_001198559
Insys_Anthem_001198560                   Insys_Anthem_001198560
Insys_Anthem_001198561                   Insys_Anthem_001198561
Insys_Anthem_001198566                   Insys_Anthem_001198566

                                                    1002
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1004 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198569                   Insys_Anthem_001198569
Insys_Anthem_001198573                   Insys_Anthem_001198573
Insys_Anthem_001198578                   Insys_Anthem_001198578
Insys_Anthem_001198579                   Insys_Anthem_001198579
Insys_Anthem_001198581                   Insys_Anthem_001198581
Insys_Anthem_001198585                   Insys_Anthem_001198585
Insys_Anthem_001198590                   Insys_Anthem_001198590
Insys_Anthem_001198591                   Insys_Anthem_001198591
Insys_Anthem_001198592                   Insys_Anthem_001198592
Insys_Anthem_001198593                   Insys_Anthem_001198593
Insys_Anthem_001198594                   Insys_Anthem_001198594
Insys_Anthem_001198595                   Insys_Anthem_001198595
Insys_Anthem_001198598                   Insys_Anthem_001198598
Insys_Anthem_001198599                   Insys_Anthem_001198599
Insys_Anthem_001198604                   Insys_Anthem_001198604
Insys_Anthem_001198607                   Insys_Anthem_001198607
Insys_Anthem_001198608                   Insys_Anthem_001198608
Insys_Anthem_001198610                   Insys_Anthem_001198610
Insys_Anthem_001198611                   Insys_Anthem_001198611
Insys_Anthem_001198618                   Insys_Anthem_001198618
Insys_Anthem_001198620                   Insys_Anthem_001198620
Insys_Anthem_001198621                   Insys_Anthem_001198621
Insys_Anthem_001198624                   Insys_Anthem_001198624
Insys_Anthem_001198633                   Insys_Anthem_001198633
Insys_Anthem_001198636                   Insys_Anthem_001198636
Insys_Anthem_001198637                   Insys_Anthem_001198637
Insys_Anthem_001198639                   Insys_Anthem_001198639
Insys_Anthem_001198645                   Insys_Anthem_001198645
Insys_Anthem_001198654                   Insys_Anthem_001198654
Insys_Anthem_001198661                   Insys_Anthem_001198661
Insys_Anthem_001198662                   Insys_Anthem_001198662
Insys_Anthem_001198663                   Insys_Anthem_001198663
Insys_Anthem_001198667                   Insys_Anthem_001198667
Insys_Anthem_001198676                   Insys_Anthem_001198676
Insys_Anthem_001198683                   Insys_Anthem_001198683
Insys_Anthem_001198685                   Insys_Anthem_001198685
Insys_Anthem_001198686                   Insys_Anthem_001198686
Insys_Anthem_001198690                   Insys_Anthem_001198690
Insys_Anthem_001198691                   Insys_Anthem_001198691
Insys_Anthem_001198705                   Insys_Anthem_001198705
Insys_Anthem_001198706                   Insys_Anthem_001198706
Insys_Anthem_001198708                   Insys_Anthem_001198708
Insys_Anthem_001198712                   Insys_Anthem_001198712
Insys_Anthem_001198713                   Insys_Anthem_001198713
Insys_Anthem_001198722                   Insys_Anthem_001198722
Insys_Anthem_001198724                   Insys_Anthem_001198724
Insys_Anthem_001198727                   Insys_Anthem_001198727

                                                    1003
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1005 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198729                   Insys_Anthem_001198729
Insys_Anthem_001198732                   Insys_Anthem_001198732
Insys_Anthem_001198733                   Insys_Anthem_001198733
Insys_Anthem_001198736                   Insys_Anthem_001198736
Insys_Anthem_001198737                   Insys_Anthem_001198737
Insys_Anthem_001198739                   Insys_Anthem_001198739
Insys_Anthem_001198742                   Insys_Anthem_001198742
Insys_Anthem_001198744                   Insys_Anthem_001198744
Insys_Anthem_001198745                   Insys_Anthem_001198745
Insys_Anthem_001198753                   Insys_Anthem_001198753
Insys_Anthem_001198756                   Insys_Anthem_001198756
Insys_Anthem_001198763                   Insys_Anthem_001198763
Insys_Anthem_001198764                   Insys_Anthem_001198764
Insys_Anthem_001198766                   Insys_Anthem_001198766
Insys_Anthem_001198767                   Insys_Anthem_001198767
Insys_Anthem_001198771                   Insys_Anthem_001198771
Insys_Anthem_001198773                   Insys_Anthem_001198773
Insys_Anthem_001198774                   Insys_Anthem_001198774
Insys_Anthem_001198775                   Insys_Anthem_001198775
Insys_Anthem_001198777                   Insys_Anthem_001198777
Insys_Anthem_001198778                   Insys_Anthem_001198778
Insys_Anthem_001198782                   Insys_Anthem_001198782
Insys_Anthem_001198785                   Insys_Anthem_001198785
Insys_Anthem_001198788                   Insys_Anthem_001198788
Insys_Anthem_001198789                   Insys_Anthem_001198789
Insys_Anthem_001198790                   Insys_Anthem_001198790
Insys_Anthem_001198796                   Insys_Anthem_001198796
Insys_Anthem_001198799                   Insys_Anthem_001198799
Insys_Anthem_001198800                   Insys_Anthem_001198800
Insys_Anthem_001198801                   Insys_Anthem_001198801
Insys_Anthem_001198802                   Insys_Anthem_001198802
Insys_Anthem_001198803                   Insys_Anthem_001198803
Insys_Anthem_001198806                   Insys_Anthem_001198806
Insys_Anthem_001198810                   Insys_Anthem_001198810
Insys_Anthem_001198812                   Insys_Anthem_001198812
Insys_Anthem_001198813                   Insys_Anthem_001198813
Insys_Anthem_001198816                   Insys_Anthem_001198816
Insys_Anthem_001198818                   Insys_Anthem_001198818
Insys_Anthem_001198819                   Insys_Anthem_001198819
Insys_Anthem_001198820                   Insys_Anthem_001198820
Insys_Anthem_001198824                   Insys_Anthem_001198824
Insys_Anthem_001198827                   Insys_Anthem_001198827
Insys_Anthem_001198828                   Insys_Anthem_001198828
Insys_Anthem_001198829                   Insys_Anthem_001198829
Insys_Anthem_001198831                   Insys_Anthem_001198831
Insys_Anthem_001198836                   Insys_Anthem_001198836
Insys_Anthem_001198840                   Insys_Anthem_001198840

                                                    1004
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1006 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198843                   Insys_Anthem_001198843
Insys_Anthem_001198845                   Insys_Anthem_001198845
Insys_Anthem_001198846                   Insys_Anthem_001198846
Insys_Anthem_001198847                   Insys_Anthem_001198847
Insys_Anthem_001198848                   Insys_Anthem_001198848
Insys_Anthem_001198851                   Insys_Anthem_001198851
Insys_Anthem_001198858                   Insys_Anthem_001198858
Insys_Anthem_001198859                   Insys_Anthem_001198859
Insys_Anthem_001198860                   Insys_Anthem_001198860
Insys_Anthem_001198861                   Insys_Anthem_001198861
Insys_Anthem_001198863                   Insys_Anthem_001198863
Insys_Anthem_001198864                   Insys_Anthem_001198864
Insys_Anthem_001198865                   Insys_Anthem_001198865
Insys_Anthem_001198869                   Insys_Anthem_001198869
Insys_Anthem_001198877                   Insys_Anthem_001198877
Insys_Anthem_001198881                   Insys_Anthem_001198881
Insys_Anthem_001198882                   Insys_Anthem_001198882
Insys_Anthem_001198883                   Insys_Anthem_001198883
Insys_Anthem_001198888                   Insys_Anthem_001198888
Insys_Anthem_001198890                   Insys_Anthem_001198890
Insys_Anthem_001198893                   Insys_Anthem_001198893
Insys_Anthem_001198897                   Insys_Anthem_001198897
Insys_Anthem_001198898                   Insys_Anthem_001198898
Insys_Anthem_001198903                   Insys_Anthem_001198903
Insys_Anthem_001198910                   Insys_Anthem_001198910
Insys_Anthem_001198912                   Insys_Anthem_001198912
Insys_Anthem_001198914                   Insys_Anthem_001198914
Insys_Anthem_001198915                   Insys_Anthem_001198915
Insys_Anthem_001198918                   Insys_Anthem_001198918
Insys_Anthem_001198920                   Insys_Anthem_001198920
Insys_Anthem_001198925                   Insys_Anthem_001198925
Insys_Anthem_001198935                   Insys_Anthem_001198935
Insys_Anthem_001198936                   Insys_Anthem_001198936
Insys_Anthem_001198937                   Insys_Anthem_001198937
Insys_Anthem_001198939                   Insys_Anthem_001198939
Insys_Anthem_001198944                   Insys_Anthem_001198944
Insys_Anthem_001198946                   Insys_Anthem_001198946
Insys_Anthem_001198948                   Insys_Anthem_001198948
Insys_Anthem_001198951                   Insys_Anthem_001198951
Insys_Anthem_001198953                   Insys_Anthem_001198953
Insys_Anthem_001198955                   Insys_Anthem_001198955
Insys_Anthem_001198958                   Insys_Anthem_001198958
Insys_Anthem_001198960                   Insys_Anthem_001198960
Insys_Anthem_001198965                   Insys_Anthem_001198965
Insys_Anthem_001198970                   Insys_Anthem_001198970
Insys_Anthem_001198973                   Insys_Anthem_001198973
Insys_Anthem_001198985                   Insys_Anthem_001198985

                                                    1005
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1007 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001198987                   Insys_Anthem_001198987
Insys_Anthem_001198989                   Insys_Anthem_001198989
Insys_Anthem_001198994                   Insys_Anthem_001198994
Insys_Anthem_001198999                   Insys_Anthem_001198999
Insys_Anthem_001199000                   Insys_Anthem_001199000
Insys_Anthem_001199001                   Insys_Anthem_001199001
Insys_Anthem_001199005                   Insys_Anthem_001199005
Insys_Anthem_001199006                   Insys_Anthem_001199006
Insys_Anthem_001199007                   Insys_Anthem_001199007
Insys_Anthem_001199013                   Insys_Anthem_001199013
Insys_Anthem_001199019                   Insys_Anthem_001199019
Insys_Anthem_001199020                   Insys_Anthem_001199020
Insys_Anthem_001199025                   Insys_Anthem_001199025
Insys_Anthem_001199026                   Insys_Anthem_001199026
Insys_Anthem_001199027                   Insys_Anthem_001199027
Insys_Anthem_001199028                   Insys_Anthem_001199028
Insys_Anthem_001199030                   Insys_Anthem_001199030
Insys_Anthem_001199034                   Insys_Anthem_001199034
Insys_Anthem_001199035                   Insys_Anthem_001199035
Insys_Anthem_001199037                   Insys_Anthem_001199037
Insys_Anthem_001199038                   Insys_Anthem_001199038
Insys_Anthem_001199040                   Insys_Anthem_001199040
Insys_Anthem_001199042                   Insys_Anthem_001199042
Insys_Anthem_001199044                   Insys_Anthem_001199044
Insys_Anthem_001199047                   Insys_Anthem_001199047
Insys_Anthem_001199048                   Insys_Anthem_001199048
Insys_Anthem_001199055                   Insys_Anthem_001199055
Insys_Anthem_001199059                   Insys_Anthem_001199059
Insys_Anthem_001199061                   Insys_Anthem_001199061
Insys_Anthem_001199062                   Insys_Anthem_001199062
Insys_Anthem_001199066                   Insys_Anthem_001199066
Insys_Anthem_001199069                   Insys_Anthem_001199069
Insys_Anthem_001199070                   Insys_Anthem_001199070
Insys_Anthem_001199074                   Insys_Anthem_001199074
Insys_Anthem_001199075                   Insys_Anthem_001199075
Insys_Anthem_001199076                   Insys_Anthem_001199076
Insys_Anthem_001199080                   Insys_Anthem_001199080
Insys_Anthem_001199082                   Insys_Anthem_001199082
Insys_Anthem_001199085                   Insys_Anthem_001199085
Insys_Anthem_001199087                   Insys_Anthem_001199087
Insys_Anthem_001199093                   Insys_Anthem_001199093
Insys_Anthem_001199094                   Insys_Anthem_001199094
Insys_Anthem_001199096                   Insys_Anthem_001199096
Insys_Anthem_001199098                   Insys_Anthem_001199098
Insys_Anthem_001199099                   Insys_Anthem_001199099
Insys_Anthem_001199106                   Insys_Anthem_001199106
Insys_Anthem_001199107                   Insys_Anthem_001199107

                                                    1006
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1008 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199109                   Insys_Anthem_001199109
Insys_Anthem_001199110                   Insys_Anthem_001199110
Insys_Anthem_001199112                   Insys_Anthem_001199112
Insys_Anthem_001199114                   Insys_Anthem_001199114
Insys_Anthem_001199115                   Insys_Anthem_001199115
Insys_Anthem_001199116                   Insys_Anthem_001199116
Insys_Anthem_001199118                   Insys_Anthem_001199118
Insys_Anthem_001199119                   Insys_Anthem_001199119
Insys_Anthem_001199132                   Insys_Anthem_001199132
Insys_Anthem_001199133                   Insys_Anthem_001199133
Insys_Anthem_001199139                   Insys_Anthem_001199139
Insys_Anthem_001199143                   Insys_Anthem_001199143
Insys_Anthem_001199151                   Insys_Anthem_001199151
Insys_Anthem_001199156                   Insys_Anthem_001199156
Insys_Anthem_001199160                   Insys_Anthem_001199160
Insys_Anthem_001199163                   Insys_Anthem_001199163
Insys_Anthem_001199164                   Insys_Anthem_001199164
Insys_Anthem_001199168                   Insys_Anthem_001199168
Insys_Anthem_001199173                   Insys_Anthem_001199173
Insys_Anthem_001199176                   Insys_Anthem_001199176
Insys_Anthem_001199177                   Insys_Anthem_001199177
Insys_Anthem_001199183                   Insys_Anthem_001199183
Insys_Anthem_001199187                   Insys_Anthem_001199187
Insys_Anthem_001199189                   Insys_Anthem_001199189
Insys_Anthem_001199193                   Insys_Anthem_001199193
Insys_Anthem_001199197                   Insys_Anthem_001199197
Insys_Anthem_001199201                   Insys_Anthem_001199201
Insys_Anthem_001199202                   Insys_Anthem_001199202
Insys_Anthem_001199203                   Insys_Anthem_001199203
Insys_Anthem_001199206                   Insys_Anthem_001199206
Insys_Anthem_001199212                   Insys_Anthem_001199212
Insys_Anthem_001199221                   Insys_Anthem_001199221
Insys_Anthem_001199222                   Insys_Anthem_001199222
Insys_Anthem_001199223                   Insys_Anthem_001199223
Insys_Anthem_001199228                   Insys_Anthem_001199228
Insys_Anthem_001199229                   Insys_Anthem_001199229
Insys_Anthem_001199234                   Insys_Anthem_001199234
Insys_Anthem_001199235                   Insys_Anthem_001199235
Insys_Anthem_001199236                   Insys_Anthem_001199236
Insys_Anthem_001199237                   Insys_Anthem_001199237
Insys_Anthem_001199241                   Insys_Anthem_001199241
Insys_Anthem_001199242                   Insys_Anthem_001199242
Insys_Anthem_001199243                   Insys_Anthem_001199243
Insys_Anthem_001199245                   Insys_Anthem_001199245
Insys_Anthem_001199246                   Insys_Anthem_001199246
Insys_Anthem_001199248                   Insys_Anthem_001199248
Insys_Anthem_001199251                   Insys_Anthem_001199251

                                                    1007
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1009 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199252                   Insys_Anthem_001199252
Insys_Anthem_001199253                   Insys_Anthem_001199253
Insys_Anthem_001199254                   Insys_Anthem_001199254
Insys_Anthem_001199255                   Insys_Anthem_001199255
Insys_Anthem_001199258                   Insys_Anthem_001199258
Insys_Anthem_001199259                   Insys_Anthem_001199259
Insys_Anthem_001199264                   Insys_Anthem_001199264
Insys_Anthem_001199266                   Insys_Anthem_001199266
Insys_Anthem_001199268                   Insys_Anthem_001199268
Insys_Anthem_001199269                   Insys_Anthem_001199269
Insys_Anthem_001199271                   Insys_Anthem_001199271
Insys_Anthem_001199273                   Insys_Anthem_001199273
Insys_Anthem_001199275                   Insys_Anthem_001199275
Insys_Anthem_001199277                   Insys_Anthem_001199277
Insys_Anthem_001199278                   Insys_Anthem_001199278
Insys_Anthem_001199279                   Insys_Anthem_001199279
Insys_Anthem_001199280                   Insys_Anthem_001199280
Insys_Anthem_001199285                   Insys_Anthem_001199285
Insys_Anthem_001199286                   Insys_Anthem_001199286
Insys_Anthem_001199287                   Insys_Anthem_001199287
Insys_Anthem_001199290                   Insys_Anthem_001199290
Insys_Anthem_001199291                   Insys_Anthem_001199291
Insys_Anthem_001199294                   Insys_Anthem_001199294
Insys_Anthem_001199295                   Insys_Anthem_001199295
Insys_Anthem_001199296                   Insys_Anthem_001199296
Insys_Anthem_001199298                   Insys_Anthem_001199298
Insys_Anthem_001199300                   Insys_Anthem_001199300
Insys_Anthem_001199306                   Insys_Anthem_001199306
Insys_Anthem_001199307                   Insys_Anthem_001199307
Insys_Anthem_001199308                   Insys_Anthem_001199308
Insys_Anthem_001199310                   Insys_Anthem_001199310
Insys_Anthem_001199314                   Insys_Anthem_001199314
Insys_Anthem_001199316                   Insys_Anthem_001199316
Insys_Anthem_001199319                   Insys_Anthem_001199319
Insys_Anthem_001199325                   Insys_Anthem_001199325
Insys_Anthem_001199331                   Insys_Anthem_001199331
Insys_Anthem_001199332                   Insys_Anthem_001199332
Insys_Anthem_001199333                   Insys_Anthem_001199333
Insys_Anthem_001199335                   Insys_Anthem_001199335
Insys_Anthem_001199341                   Insys_Anthem_001199341
Insys_Anthem_001199342                   Insys_Anthem_001199342
Insys_Anthem_001199343                   Insys_Anthem_001199343
Insys_Anthem_001199347                   Insys_Anthem_001199347
Insys_Anthem_001199352                   Insys_Anthem_001199352
Insys_Anthem_001199353                   Insys_Anthem_001199353
Insys_Anthem_001199354                   Insys_Anthem_001199354
Insys_Anthem_001199358                   Insys_Anthem_001199358

                                                    1008
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1010 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199359                   Insys_Anthem_001199359
Insys_Anthem_001199361                   Insys_Anthem_001199361
Insys_Anthem_001199366                   Insys_Anthem_001199366
Insys_Anthem_001199367                   Insys_Anthem_001199367
Insys_Anthem_001199368                   Insys_Anthem_001199368
Insys_Anthem_001199370                   Insys_Anthem_001199370
Insys_Anthem_001199377                   Insys_Anthem_001199377
Insys_Anthem_001199378                   Insys_Anthem_001199378
Insys_Anthem_001199379                   Insys_Anthem_001199379
Insys_Anthem_001199383                   Insys_Anthem_001199383
Insys_Anthem_001199384                   Insys_Anthem_001199384
Insys_Anthem_001199385                   Insys_Anthem_001199385
Insys_Anthem_001199387                   Insys_Anthem_001199387
Insys_Anthem_001199388                   Insys_Anthem_001199388
Insys_Anthem_001199389                   Insys_Anthem_001199389
Insys_Anthem_001199397                   Insys_Anthem_001199397
Insys_Anthem_001199401                   Insys_Anthem_001199401
Insys_Anthem_001199402                   Insys_Anthem_001199402
Insys_Anthem_001199408                   Insys_Anthem_001199408
Insys_Anthem_001199410                   Insys_Anthem_001199410
Insys_Anthem_001199411                   Insys_Anthem_001199411
Insys_Anthem_001199413                   Insys_Anthem_001199413
Insys_Anthem_001199414                   Insys_Anthem_001199414
Insys_Anthem_001199420                   Insys_Anthem_001199420
Insys_Anthem_001199421                   Insys_Anthem_001199421
Insys_Anthem_001199425                   Insys_Anthem_001199425
Insys_Anthem_001199435                   Insys_Anthem_001199435
Insys_Anthem_001199440                   Insys_Anthem_001199440
Insys_Anthem_001199441                   Insys_Anthem_001199441
Insys_Anthem_001199443                   Insys_Anthem_001199443
Insys_Anthem_001199444                   Insys_Anthem_001199444
Insys_Anthem_001199448                   Insys_Anthem_001199448
Insys_Anthem_001199450                   Insys_Anthem_001199450
Insys_Anthem_001199453                   Insys_Anthem_001199453
Insys_Anthem_001199459                   Insys_Anthem_001199459
Insys_Anthem_001199461                   Insys_Anthem_001199461
Insys_Anthem_001199463                   Insys_Anthem_001199463
Insys_Anthem_001199466                   Insys_Anthem_001199466
Insys_Anthem_001199468                   Insys_Anthem_001199468
Insys_Anthem_001199472                   Insys_Anthem_001199472
Insys_Anthem_001199473                   Insys_Anthem_001199473
Insys_Anthem_001199474                   Insys_Anthem_001199474
Insys_Anthem_001199475                   Insys_Anthem_001199475
Insys_Anthem_001199476                   Insys_Anthem_001199476
Insys_Anthem_001199478                   Insys_Anthem_001199478
Insys_Anthem_001199479                   Insys_Anthem_001199479
Insys_Anthem_001199484                   Insys_Anthem_001199484

                                                    1009
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1011 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199489                   Insys_Anthem_001199489
Insys_Anthem_001199493                   Insys_Anthem_001199493
Insys_Anthem_001199502                   Insys_Anthem_001199502
Insys_Anthem_001199503                   Insys_Anthem_001199503
Insys_Anthem_001199506                   Insys_Anthem_001199506
Insys_Anthem_001199508                   Insys_Anthem_001199508
Insys_Anthem_001199509                   Insys_Anthem_001199509
Insys_Anthem_001199510                   Insys_Anthem_001199510
Insys_Anthem_001199512                   Insys_Anthem_001199512
Insys_Anthem_001199515                   Insys_Anthem_001199515
Insys_Anthem_001199519                   Insys_Anthem_001199519
Insys_Anthem_001199520                   Insys_Anthem_001199520
Insys_Anthem_001199523                   Insys_Anthem_001199523
Insys_Anthem_001199529                   Insys_Anthem_001199529
Insys_Anthem_001199532                   Insys_Anthem_001199532
Insys_Anthem_001199533                   Insys_Anthem_001199533
Insys_Anthem_001199536                   Insys_Anthem_001199536
Insys_Anthem_001199538                   Insys_Anthem_001199538
Insys_Anthem_001199545                   Insys_Anthem_001199545
Insys_Anthem_001199547                   Insys_Anthem_001199547
Insys_Anthem_001199554                   Insys_Anthem_001199554
Insys_Anthem_001199555                   Insys_Anthem_001199555
Insys_Anthem_001199560                   Insys_Anthem_001199560
Insys_Anthem_001199563                   Insys_Anthem_001199563
Insys_Anthem_001199572                   Insys_Anthem_001199572
Insys_Anthem_001199575                   Insys_Anthem_001199575
Insys_Anthem_001199576                   Insys_Anthem_001199576
Insys_Anthem_001199577                   Insys_Anthem_001199577
Insys_Anthem_001199578                   Insys_Anthem_001199578
Insys_Anthem_001199583                   Insys_Anthem_001199583
Insys_Anthem_001199584                   Insys_Anthem_001199584
Insys_Anthem_001199585                   Insys_Anthem_001199585
Insys_Anthem_001199587                   Insys_Anthem_001199587
Insys_Anthem_001199588                   Insys_Anthem_001199588
Insys_Anthem_001199595                   Insys_Anthem_001199595
Insys_Anthem_001199597                   Insys_Anthem_001199597
Insys_Anthem_001199598                   Insys_Anthem_001199598
Insys_Anthem_001199603                   Insys_Anthem_001199603
Insys_Anthem_001199604                   Insys_Anthem_001199604
Insys_Anthem_001199606                   Insys_Anthem_001199606
Insys_Anthem_001199607                   Insys_Anthem_001199607
Insys_Anthem_001199610                   Insys_Anthem_001199610
Insys_Anthem_001199613                   Insys_Anthem_001199613
Insys_Anthem_001199616                   Insys_Anthem_001199616
Insys_Anthem_001199619                   Insys_Anthem_001199619
Insys_Anthem_001199620                   Insys_Anthem_001199620
Insys_Anthem_001199625                   Insys_Anthem_001199625

                                                    1010
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1012 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199626                   Insys_Anthem_001199626
Insys_Anthem_001199627                   Insys_Anthem_001199627
Insys_Anthem_001199631                   Insys_Anthem_001199631
Insys_Anthem_001199636                   Insys_Anthem_001199636
Insys_Anthem_001199638                   Insys_Anthem_001199638
Insys_Anthem_001199642                   Insys_Anthem_001199642
Insys_Anthem_001199644                   Insys_Anthem_001199644
Insys_Anthem_001199645                   Insys_Anthem_001199645
Insys_Anthem_001199648                   Insys_Anthem_001199648
Insys_Anthem_001199651                   Insys_Anthem_001199651
Insys_Anthem_001199653                   Insys_Anthem_001199653
Insys_Anthem_001199656                   Insys_Anthem_001199656
Insys_Anthem_001199657                   Insys_Anthem_001199657
Insys_Anthem_001199658                   Insys_Anthem_001199658
Insys_Anthem_001199659                   Insys_Anthem_001199659
Insys_Anthem_001199660                   Insys_Anthem_001199660
Insys_Anthem_001199663                   Insys_Anthem_001199663
Insys_Anthem_001199664                   Insys_Anthem_001199664
Insys_Anthem_001199665                   Insys_Anthem_001199665
Insys_Anthem_001199675                   Insys_Anthem_001199675
Insys_Anthem_001199677                   Insys_Anthem_001199677
Insys_Anthem_001199681                   Insys_Anthem_001199681
Insys_Anthem_001199688                   Insys_Anthem_001199688
Insys_Anthem_001199690                   Insys_Anthem_001199690
Insys_Anthem_001199692                   Insys_Anthem_001199692
Insys_Anthem_001199694                   Insys_Anthem_001199694
Insys_Anthem_001199696                   Insys_Anthem_001199696
Insys_Anthem_001199699                   Insys_Anthem_001199699
Insys_Anthem_001199701                   Insys_Anthem_001199701
Insys_Anthem_001199704                   Insys_Anthem_001199704
Insys_Anthem_001199707                   Insys_Anthem_001199707
Insys_Anthem_001199710                   Insys_Anthem_001199710
Insys_Anthem_001199711                   Insys_Anthem_001199711
Insys_Anthem_001199712                   Insys_Anthem_001199712
Insys_Anthem_001199714                   Insys_Anthem_001199714
Insys_Anthem_001199715                   Insys_Anthem_001199715
Insys_Anthem_001199716                   Insys_Anthem_001199716
Insys_Anthem_001199719                   Insys_Anthem_001199719
Insys_Anthem_001199723                   Insys_Anthem_001199723
Insys_Anthem_001199724                   Insys_Anthem_001199724
Insys_Anthem_001199725                   Insys_Anthem_001199725
Insys_Anthem_001199726                   Insys_Anthem_001199726
Insys_Anthem_001199727                   Insys_Anthem_001199727
Insys_Anthem_001199728                   Insys_Anthem_001199728
Insys_Anthem_001199730                   Insys_Anthem_001199730
Insys_Anthem_001199732                   Insys_Anthem_001199732
Insys_Anthem_001199737                   Insys_Anthem_001199737

                                                    1011
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1013 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199738                   Insys_Anthem_001199738
Insys_Anthem_001199740                   Insys_Anthem_001199740
Insys_Anthem_001199741                   Insys_Anthem_001199741
Insys_Anthem_001199744                   Insys_Anthem_001199744
Insys_Anthem_001199746                   Insys_Anthem_001199746
Insys_Anthem_001199748                   Insys_Anthem_001199748
Insys_Anthem_001199750                   Insys_Anthem_001199750
Insys_Anthem_001199752                   Insys_Anthem_001199752
Insys_Anthem_001199753                   Insys_Anthem_001199753
Insys_Anthem_001199758                   Insys_Anthem_001199758
Insys_Anthem_001199760                   Insys_Anthem_001199760
Insys_Anthem_001199761                   Insys_Anthem_001199761
Insys_Anthem_001199762                   Insys_Anthem_001199762
Insys_Anthem_001199765                   Insys_Anthem_001199765
Insys_Anthem_001199767                   Insys_Anthem_001199767
Insys_Anthem_001199769                   Insys_Anthem_001199769
Insys_Anthem_001199770                   Insys_Anthem_001199770
Insys_Anthem_001199777                   Insys_Anthem_001199777
Insys_Anthem_001199779                   Insys_Anthem_001199779
Insys_Anthem_001199784                   Insys_Anthem_001199784
Insys_Anthem_001199786                   Insys_Anthem_001199786
Insys_Anthem_001199787                   Insys_Anthem_001199787
Insys_Anthem_001199789                   Insys_Anthem_001199789
Insys_Anthem_001199792                   Insys_Anthem_001199792
Insys_Anthem_001199795                   Insys_Anthem_001199795
Insys_Anthem_001199797                   Insys_Anthem_001199797
Insys_Anthem_001199799                   Insys_Anthem_001199799
Insys_Anthem_001199803                   Insys_Anthem_001199803
Insys_Anthem_001199804                   Insys_Anthem_001199804
Insys_Anthem_001199805                   Insys_Anthem_001199805
Insys_Anthem_001199808                   Insys_Anthem_001199808
Insys_Anthem_001199809                   Insys_Anthem_001199809
Insys_Anthem_001199812                   Insys_Anthem_001199812
Insys_Anthem_001199816                   Insys_Anthem_001199816
Insys_Anthem_001199820                   Insys_Anthem_001199820
Insys_Anthem_001199821                   Insys_Anthem_001199821
Insys_Anthem_001199831                   Insys_Anthem_001199831
Insys_Anthem_001199841                   Insys_Anthem_001199841
Insys_Anthem_001199847                   Insys_Anthem_001199847
Insys_Anthem_001199848                   Insys_Anthem_001199848
Insys_Anthem_001199854                   Insys_Anthem_001199854
Insys_Anthem_001199860                   Insys_Anthem_001199860
Insys_Anthem_001199861                   Insys_Anthem_001199861
Insys_Anthem_001199862                   Insys_Anthem_001199862
Insys_Anthem_001199868                   Insys_Anthem_001199868
Insys_Anthem_001199869                   Insys_Anthem_001199869
Insys_Anthem_001199875                   Insys_Anthem_001199875

                                                    1012
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1014 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001199881                   Insys_Anthem_001199881
Insys_Anthem_001199883                   Insys_Anthem_001199883
Insys_Anthem_001199887                   Insys_Anthem_001199887
Insys_Anthem_001199891                   Insys_Anthem_001199891
Insys_Anthem_001199893                   Insys_Anthem_001199893
Insys_Anthem_001199894                   Insys_Anthem_001199894
Insys_Anthem_001199898                   Insys_Anthem_001199898
Insys_Anthem_001199899                   Insys_Anthem_001199899
Insys_Anthem_001199905                   Insys_Anthem_001199905
Insys_Anthem_001199907                   Insys_Anthem_001199907
Insys_Anthem_001199909                   Insys_Anthem_001199909
Insys_Anthem_001199910                   Insys_Anthem_001199910
Insys_Anthem_001199911                   Insys_Anthem_001199911
Insys_Anthem_001199912                   Insys_Anthem_001199912
Insys_Anthem_001199917                   Insys_Anthem_001199917
Insys_Anthem_001199925                   Insys_Anthem_001199925
Insys_Anthem_001199929                   Insys_Anthem_001199929
Insys_Anthem_001199934                   Insys_Anthem_001199934
Insys_Anthem_001199935                   Insys_Anthem_001199935
Insys_Anthem_001199936                   Insys_Anthem_001199936
Insys_Anthem_001199937                   Insys_Anthem_001199937
Insys_Anthem_001199938                   Insys_Anthem_001199938
Insys_Anthem_001199939                   Insys_Anthem_001199939
Insys_Anthem_001199940                   Insys_Anthem_001199940
Insys_Anthem_001199942                   Insys_Anthem_001199942
Insys_Anthem_001199943                   Insys_Anthem_001199943
Insys_Anthem_001199944                   Insys_Anthem_001199944
Insys_Anthem_001199952                   Insys_Anthem_001199952
Insys_Anthem_001199953                   Insys_Anthem_001199953
Insys_Anthem_001199959                   Insys_Anthem_001199959
Insys_Anthem_001199968                   Insys_Anthem_001199968
Insys_Anthem_001199969                   Insys_Anthem_001199969
Insys_Anthem_001199971                   Insys_Anthem_001199971
Insys_Anthem_001199975                   Insys_Anthem_001199975
Insys_Anthem_001199977                   Insys_Anthem_001199977
Insys_Anthem_001199981                   Insys_Anthem_001199981
Insys_Anthem_001199982                   Insys_Anthem_001199982
Insys_Anthem_001199983                   Insys_Anthem_001199983
Insys_Anthem_001199985                   Insys_Anthem_001199985
Insys_Anthem_001199987                   Insys_Anthem_001199987
Insys_Anthem_001199996                   Insys_Anthem_001199996
Insys_Anthem_001199998                   Insys_Anthem_001199998
Insys_Anthem_001200000                   Insys_Anthem_001200000
Insys_Anthem_001200002                   Insys_Anthem_001200002
Insys_Anthem_001200003                   Insys_Anthem_001200003
Insys_Anthem_001200008                   Insys_Anthem_001200008
Insys_Anthem_001200023                   Insys_Anthem_001200023

                                                    1013
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1015 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200030                   Insys_Anthem_001200030
Insys_Anthem_001200031                   Insys_Anthem_001200031
Insys_Anthem_001200034                   Insys_Anthem_001200034
Insys_Anthem_001200043                   Insys_Anthem_001200043
Insys_Anthem_001200048                   Insys_Anthem_001200048
Insys_Anthem_001200055                   Insys_Anthem_001200055
Insys_Anthem_001200056                   Insys_Anthem_001200056
Insys_Anthem_001200059                   Insys_Anthem_001200059
Insys_Anthem_001200060                   Insys_Anthem_001200060
Insys_Anthem_001200063                   Insys_Anthem_001200063
Insys_Anthem_001200064                   Insys_Anthem_001200064
Insys_Anthem_001200066                   Insys_Anthem_001200066
Insys_Anthem_001200067                   Insys_Anthem_001200067
Insys_Anthem_001200068                   Insys_Anthem_001200068
Insys_Anthem_001200073                   Insys_Anthem_001200073
Insys_Anthem_001200082                   Insys_Anthem_001200082
Insys_Anthem_001200086                   Insys_Anthem_001200086
Insys_Anthem_001200088                   Insys_Anthem_001200088
Insys_Anthem_001200092                   Insys_Anthem_001200092
Insys_Anthem_001200093                   Insys_Anthem_001200093
Insys_Anthem_001200097                   Insys_Anthem_001200097
Insys_Anthem_001200099                   Insys_Anthem_001200099
Insys_Anthem_001200101                   Insys_Anthem_001200101
Insys_Anthem_001200102                   Insys_Anthem_001200102
Insys_Anthem_001200104                   Insys_Anthem_001200104
Insys_Anthem_001200105                   Insys_Anthem_001200105
Insys_Anthem_001200107                   Insys_Anthem_001200107
Insys_Anthem_001200110                   Insys_Anthem_001200110
Insys_Anthem_001200112                   Insys_Anthem_001200112
Insys_Anthem_001200113                   Insys_Anthem_001200113
Insys_Anthem_001200117                   Insys_Anthem_001200117
Insys_Anthem_001200122                   Insys_Anthem_001200122
Insys_Anthem_001200124                   Insys_Anthem_001200124
Insys_Anthem_001200131                   Insys_Anthem_001200131
Insys_Anthem_001200132                   Insys_Anthem_001200132
Insys_Anthem_001200133                   Insys_Anthem_001200133
Insys_Anthem_001200134                   Insys_Anthem_001200134
Insys_Anthem_001200140                   Insys_Anthem_001200140
Insys_Anthem_001200141                   Insys_Anthem_001200141
Insys_Anthem_001200144                   Insys_Anthem_001200144
Insys_Anthem_001200152                   Insys_Anthem_001200152
Insys_Anthem_001200153                   Insys_Anthem_001200153
Insys_Anthem_001200154                   Insys_Anthem_001200154
Insys_Anthem_001200157                   Insys_Anthem_001200157
Insys_Anthem_001200160                   Insys_Anthem_001200160
Insys_Anthem_001200164                   Insys_Anthem_001200164
Insys_Anthem_001200173                   Insys_Anthem_001200173

                                                    1014
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1016 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200176                   Insys_Anthem_001200176
Insys_Anthem_001200194                   Insys_Anthem_001200194
Insys_Anthem_001200197                   Insys_Anthem_001200197
Insys_Anthem_001200200                   Insys_Anthem_001200200
Insys_Anthem_001200201                   Insys_Anthem_001200201
Insys_Anthem_001200205                   Insys_Anthem_001200205
Insys_Anthem_001200210                   Insys_Anthem_001200210
Insys_Anthem_001200211                   Insys_Anthem_001200211
Insys_Anthem_001200218                   Insys_Anthem_001200218
Insys_Anthem_001200220                   Insys_Anthem_001200220
Insys_Anthem_001200221                   Insys_Anthem_001200221
Insys_Anthem_001200222                   Insys_Anthem_001200222
Insys_Anthem_001200227                   Insys_Anthem_001200227
Insys_Anthem_001200231                   Insys_Anthem_001200231
Insys_Anthem_001200233                   Insys_Anthem_001200233
Insys_Anthem_001200237                   Insys_Anthem_001200237
Insys_Anthem_001200238                   Insys_Anthem_001200238
Insys_Anthem_001200243                   Insys_Anthem_001200243
Insys_Anthem_001200245                   Insys_Anthem_001200245
Insys_Anthem_001200246                   Insys_Anthem_001200246
Insys_Anthem_001200247                   Insys_Anthem_001200247
Insys_Anthem_001200248                   Insys_Anthem_001200248
Insys_Anthem_001200249                   Insys_Anthem_001200249
Insys_Anthem_001200255                   Insys_Anthem_001200255
Insys_Anthem_001200261                   Insys_Anthem_001200261
Insys_Anthem_001200263                   Insys_Anthem_001200263
Insys_Anthem_001200266                   Insys_Anthem_001200266
Insys_Anthem_001200269                   Insys_Anthem_001200269
Insys_Anthem_001200271                   Insys_Anthem_001200271
Insys_Anthem_001200274                   Insys_Anthem_001200274
Insys_Anthem_001200275                   Insys_Anthem_001200275
Insys_Anthem_001200277                   Insys_Anthem_001200277
Insys_Anthem_001200278                   Insys_Anthem_001200278
Insys_Anthem_001200283                   Insys_Anthem_001200283
Insys_Anthem_001200284                   Insys_Anthem_001200284
Insys_Anthem_001200289                   Insys_Anthem_001200289
Insys_Anthem_001200292                   Insys_Anthem_001200292
Insys_Anthem_001200294                   Insys_Anthem_001200294
Insys_Anthem_001200298                   Insys_Anthem_001200298
Insys_Anthem_001200300                   Insys_Anthem_001200300
Insys_Anthem_001200303                   Insys_Anthem_001200303
Insys_Anthem_001200305                   Insys_Anthem_001200305
Insys_Anthem_001200309                   Insys_Anthem_001200309
Insys_Anthem_001200310                   Insys_Anthem_001200310
Insys_Anthem_001200312                   Insys_Anthem_001200312
Insys_Anthem_001200313                   Insys_Anthem_001200313
Insys_Anthem_001200315                   Insys_Anthem_001200315

                                                    1015
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1017 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200316                   Insys_Anthem_001200316
Insys_Anthem_001200317                   Insys_Anthem_001200317
Insys_Anthem_001200319                   Insys_Anthem_001200319
Insys_Anthem_001200321                   Insys_Anthem_001200321
Insys_Anthem_001200322                   Insys_Anthem_001200322
Insys_Anthem_001200327                   Insys_Anthem_001200327
Insys_Anthem_001200330                   Insys_Anthem_001200330
Insys_Anthem_001200333                   Insys_Anthem_001200333
Insys_Anthem_001200340                   Insys_Anthem_001200340
Insys_Anthem_001200343                   Insys_Anthem_001200343
Insys_Anthem_001200345                   Insys_Anthem_001200345
Insys_Anthem_001200348                   Insys_Anthem_001200348
Insys_Anthem_001200349                   Insys_Anthem_001200349
Insys_Anthem_001200356                   Insys_Anthem_001200356
Insys_Anthem_001200357                   Insys_Anthem_001200357
Insys_Anthem_001200360                   Insys_Anthem_001200360
Insys_Anthem_001200362                   Insys_Anthem_001200362
Insys_Anthem_001200367                   Insys_Anthem_001200367
Insys_Anthem_001200372                   Insys_Anthem_001200372
Insys_Anthem_001200375                   Insys_Anthem_001200375
Insys_Anthem_001200380                   Insys_Anthem_001200380
Insys_Anthem_001200381                   Insys_Anthem_001200381
Insys_Anthem_001200384                   Insys_Anthem_001200384
Insys_Anthem_001200386                   Insys_Anthem_001200386
Insys_Anthem_001200388                   Insys_Anthem_001200388
Insys_Anthem_001200392                   Insys_Anthem_001200392
Insys_Anthem_001200393                   Insys_Anthem_001200393
Insys_Anthem_001200401                   Insys_Anthem_001200401
Insys_Anthem_001200403                   Insys_Anthem_001200403
Insys_Anthem_001200407                   Insys_Anthem_001200407
Insys_Anthem_001200408                   Insys_Anthem_001200408
Insys_Anthem_001200409                   Insys_Anthem_001200409
Insys_Anthem_001200410                   Insys_Anthem_001200410
Insys_Anthem_001200412                   Insys_Anthem_001200412
Insys_Anthem_001200413                   Insys_Anthem_001200413
Insys_Anthem_001200414                   Insys_Anthem_001200414
Insys_Anthem_001200417                   Insys_Anthem_001200417
Insys_Anthem_001200430                   Insys_Anthem_001200430
Insys_Anthem_001200435                   Insys_Anthem_001200435
Insys_Anthem_001200440                   Insys_Anthem_001200440
Insys_Anthem_001200446                   Insys_Anthem_001200446
Insys_Anthem_001200449                   Insys_Anthem_001200449
Insys_Anthem_001200461                   Insys_Anthem_001200461
Insys_Anthem_001200462                   Insys_Anthem_001200462
Insys_Anthem_001200463                   Insys_Anthem_001200463
Insys_Anthem_001200466                   Insys_Anthem_001200466
Insys_Anthem_001200467                   Insys_Anthem_001200467

                                                    1016
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1018 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200469                   Insys_Anthem_001200469
Insys_Anthem_001200471                   Insys_Anthem_001200471
Insys_Anthem_001200474                   Insys_Anthem_001200474
Insys_Anthem_001200475                   Insys_Anthem_001200475
Insys_Anthem_001200477                   Insys_Anthem_001200477
Insys_Anthem_001200479                   Insys_Anthem_001200479
Insys_Anthem_001200482                   Insys_Anthem_001200482
Insys_Anthem_001200483                   Insys_Anthem_001200483
Insys_Anthem_001200484                   Insys_Anthem_001200484
Insys_Anthem_001200485                   Insys_Anthem_001200485
Insys_Anthem_001200488                   Insys_Anthem_001200488
Insys_Anthem_001200493                   Insys_Anthem_001200493
Insys_Anthem_001200494                   Insys_Anthem_001200494
Insys_Anthem_001200495                   Insys_Anthem_001200495
Insys_Anthem_001200496                   Insys_Anthem_001200496
Insys_Anthem_001200499                   Insys_Anthem_001200499
Insys_Anthem_001200502                   Insys_Anthem_001200502
Insys_Anthem_001200503                   Insys_Anthem_001200503
Insys_Anthem_001200504                   Insys_Anthem_001200504
Insys_Anthem_001200511                   Insys_Anthem_001200511
Insys_Anthem_001200512                   Insys_Anthem_001200512
Insys_Anthem_001200513                   Insys_Anthem_001200513
Insys_Anthem_001200514                   Insys_Anthem_001200514
Insys_Anthem_001200515                   Insys_Anthem_001200515
Insys_Anthem_001200522                   Insys_Anthem_001200522
Insys_Anthem_001200528                   Insys_Anthem_001200528
Insys_Anthem_001200529                   Insys_Anthem_001200529
Insys_Anthem_001200530                   Insys_Anthem_001200530
Insys_Anthem_001200532                   Insys_Anthem_001200532
Insys_Anthem_001200533                   Insys_Anthem_001200533
Insys_Anthem_001200538                   Insys_Anthem_001200538
Insys_Anthem_001200539                   Insys_Anthem_001200539
Insys_Anthem_001200545                   Insys_Anthem_001200545
Insys_Anthem_001200546                   Insys_Anthem_001200546
Insys_Anthem_001200547                   Insys_Anthem_001200547
Insys_Anthem_001200550                   Insys_Anthem_001200550
Insys_Anthem_001200552                   Insys_Anthem_001200552
Insys_Anthem_001200553                   Insys_Anthem_001200553
Insys_Anthem_001200555                   Insys_Anthem_001200555
Insys_Anthem_001200557                   Insys_Anthem_001200557
Insys_Anthem_001200559                   Insys_Anthem_001200559
Insys_Anthem_001200560                   Insys_Anthem_001200560
Insys_Anthem_001200561                   Insys_Anthem_001200561
Insys_Anthem_001200571                   Insys_Anthem_001200571
Insys_Anthem_001200574                   Insys_Anthem_001200574
Insys_Anthem_001200575                   Insys_Anthem_001200575
Insys_Anthem_001200577                   Insys_Anthem_001200577

                                                    1017
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1019 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200582                   Insys_Anthem_001200582
Insys_Anthem_001200583                   Insys_Anthem_001200583
Insys_Anthem_001200586                   Insys_Anthem_001200586
Insys_Anthem_001200589                   Insys_Anthem_001200589
Insys_Anthem_001200590                   Insys_Anthem_001200590
Insys_Anthem_001200595                   Insys_Anthem_001200595
Insys_Anthem_001200597                   Insys_Anthem_001200597
Insys_Anthem_001200598                   Insys_Anthem_001200598
Insys_Anthem_001200599                   Insys_Anthem_001200599
Insys_Anthem_001200600                   Insys_Anthem_001200600
Insys_Anthem_001200611                   Insys_Anthem_001200611
Insys_Anthem_001200613                   Insys_Anthem_001200613
Insys_Anthem_001200616                   Insys_Anthem_001200616
Insys_Anthem_001200617                   Insys_Anthem_001200617
Insys_Anthem_001200619                   Insys_Anthem_001200619
Insys_Anthem_001200623                   Insys_Anthem_001200623
Insys_Anthem_001200627                   Insys_Anthem_001200627
Insys_Anthem_001200632                   Insys_Anthem_001200632
Insys_Anthem_001200638                   Insys_Anthem_001200638
Insys_Anthem_001200639                   Insys_Anthem_001200639
Insys_Anthem_001200644                   Insys_Anthem_001200644
Insys_Anthem_001200647                   Insys_Anthem_001200647
Insys_Anthem_001200650                   Insys_Anthem_001200650
Insys_Anthem_001200652                   Insys_Anthem_001200652
Insys_Anthem_001200655                   Insys_Anthem_001200655
Insys_Anthem_001200658                   Insys_Anthem_001200658
Insys_Anthem_001200659                   Insys_Anthem_001200659
Insys_Anthem_001200660                   Insys_Anthem_001200660
Insys_Anthem_001200661                   Insys_Anthem_001200661
Insys_Anthem_001200663                   Insys_Anthem_001200663
Insys_Anthem_001200667                   Insys_Anthem_001200667
Insys_Anthem_001200672                   Insys_Anthem_001200672
Insys_Anthem_001200674                   Insys_Anthem_001200674
Insys_Anthem_001200677                   Insys_Anthem_001200677
Insys_Anthem_001200680                   Insys_Anthem_001200680
Insys_Anthem_001200690                   Insys_Anthem_001200690
Insys_Anthem_001200691                   Insys_Anthem_001200691
Insys_Anthem_001200692                   Insys_Anthem_001200692
Insys_Anthem_001200696                   Insys_Anthem_001200696
Insys_Anthem_001200697                   Insys_Anthem_001200697
Insys_Anthem_001200706                   Insys_Anthem_001200706
Insys_Anthem_001200708                   Insys_Anthem_001200708
Insys_Anthem_001200711                   Insys_Anthem_001200711
Insys_Anthem_001200712                   Insys_Anthem_001200712
Insys_Anthem_001200714                   Insys_Anthem_001200714
Insys_Anthem_001200716                   Insys_Anthem_001200716
Insys_Anthem_001200723                   Insys_Anthem_001200723

                                                    1018
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1020 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200727                   Insys_Anthem_001200727
Insys_Anthem_001200731                   Insys_Anthem_001200731
Insys_Anthem_001200732                   Insys_Anthem_001200732
Insys_Anthem_001200740                   Insys_Anthem_001200740
Insys_Anthem_001200741                   Insys_Anthem_001200741
Insys_Anthem_001200743                   Insys_Anthem_001200743
Insys_Anthem_001200744                   Insys_Anthem_001200744
Insys_Anthem_001200745                   Insys_Anthem_001200745
Insys_Anthem_001200747                   Insys_Anthem_001200747
Insys_Anthem_001200748                   Insys_Anthem_001200748
Insys_Anthem_001200749                   Insys_Anthem_001200749
Insys_Anthem_001200754                   Insys_Anthem_001200754
Insys_Anthem_001200764                   Insys_Anthem_001200764
Insys_Anthem_001200766                   Insys_Anthem_001200766
Insys_Anthem_001200768                   Insys_Anthem_001200768
Insys_Anthem_001200770                   Insys_Anthem_001200770
Insys_Anthem_001200772                   Insys_Anthem_001200772
Insys_Anthem_001200775                   Insys_Anthem_001200775
Insys_Anthem_001200777                   Insys_Anthem_001200777
Insys_Anthem_001200778                   Insys_Anthem_001200778
Insys_Anthem_001200780                   Insys_Anthem_001200780
Insys_Anthem_001200784                   Insys_Anthem_001200784
Insys_Anthem_001200785                   Insys_Anthem_001200785
Insys_Anthem_001200787                   Insys_Anthem_001200787
Insys_Anthem_001200789                   Insys_Anthem_001200789
Insys_Anthem_001200792                   Insys_Anthem_001200792
Insys_Anthem_001200796                   Insys_Anthem_001200796
Insys_Anthem_001200798                   Insys_Anthem_001200798
Insys_Anthem_001200800                   Insys_Anthem_001200800
Insys_Anthem_001200802                   Insys_Anthem_001200802
Insys_Anthem_001200811                   Insys_Anthem_001200811
Insys_Anthem_001200812                   Insys_Anthem_001200812
Insys_Anthem_001200820                   Insys_Anthem_001200820
Insys_Anthem_001200824                   Insys_Anthem_001200824
Insys_Anthem_001200825                   Insys_Anthem_001200825
Insys_Anthem_001200835                   Insys_Anthem_001200835
Insys_Anthem_001200836                   Insys_Anthem_001200836
Insys_Anthem_001200837                   Insys_Anthem_001200837
Insys_Anthem_001200840                   Insys_Anthem_001200840
Insys_Anthem_001200841                   Insys_Anthem_001200841
Insys_Anthem_001200843                   Insys_Anthem_001200843
Insys_Anthem_001200846                   Insys_Anthem_001200846
Insys_Anthem_001200850                   Insys_Anthem_001200850
Insys_Anthem_001200854                   Insys_Anthem_001200854
Insys_Anthem_001200855                   Insys_Anthem_001200855
Insys_Anthem_001200858                   Insys_Anthem_001200858
Insys_Anthem_001200859                   Insys_Anthem_001200859

                                                    1019
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1021 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200860                   Insys_Anthem_001200860
Insys_Anthem_001200863                   Insys_Anthem_001200863
Insys_Anthem_001200868                   Insys_Anthem_001200868
Insys_Anthem_001200869                   Insys_Anthem_001200869
Insys_Anthem_001200870                   Insys_Anthem_001200870
Insys_Anthem_001200871                   Insys_Anthem_001200871
Insys_Anthem_001200873                   Insys_Anthem_001200873
Insys_Anthem_001200875                   Insys_Anthem_001200875
Insys_Anthem_001200876                   Insys_Anthem_001200876
Insys_Anthem_001200884                   Insys_Anthem_001200884
Insys_Anthem_001200885                   Insys_Anthem_001200885
Insys_Anthem_001200888                   Insys_Anthem_001200888
Insys_Anthem_001200889                   Insys_Anthem_001200889
Insys_Anthem_001200890                   Insys_Anthem_001200890
Insys_Anthem_001200891                   Insys_Anthem_001200891
Insys_Anthem_001200894                   Insys_Anthem_001200894
Insys_Anthem_001200896                   Insys_Anthem_001200896
Insys_Anthem_001200897                   Insys_Anthem_001200897
Insys_Anthem_001200898                   Insys_Anthem_001200898
Insys_Anthem_001200901                   Insys_Anthem_001200901
Insys_Anthem_001200902                   Insys_Anthem_001200902
Insys_Anthem_001200907                   Insys_Anthem_001200907
Insys_Anthem_001200908                   Insys_Anthem_001200908
Insys_Anthem_001200914                   Insys_Anthem_001200914
Insys_Anthem_001200915                   Insys_Anthem_001200915
Insys_Anthem_001200916                   Insys_Anthem_001200916
Insys_Anthem_001200918                   Insys_Anthem_001200918
Insys_Anthem_001200919                   Insys_Anthem_001200919
Insys_Anthem_001200920                   Insys_Anthem_001200920
Insys_Anthem_001200922                   Insys_Anthem_001200922
Insys_Anthem_001200923                   Insys_Anthem_001200923
Insys_Anthem_001200926                   Insys_Anthem_001200926
Insys_Anthem_001200927                   Insys_Anthem_001200927
Insys_Anthem_001200931                   Insys_Anthem_001200931
Insys_Anthem_001200932                   Insys_Anthem_001200932
Insys_Anthem_001200935                   Insys_Anthem_001200935
Insys_Anthem_001200936                   Insys_Anthem_001200936
Insys_Anthem_001200939                   Insys_Anthem_001200939
Insys_Anthem_001200940                   Insys_Anthem_001200940
Insys_Anthem_001200941                   Insys_Anthem_001200941
Insys_Anthem_001200942                   Insys_Anthem_001200942
Insys_Anthem_001200945                   Insys_Anthem_001200945
Insys_Anthem_001200947                   Insys_Anthem_001200947
Insys_Anthem_001200950                   Insys_Anthem_001200950
Insys_Anthem_001200953                   Insys_Anthem_001200953
Insys_Anthem_001200966                   Insys_Anthem_001200966
Insys_Anthem_001200969                   Insys_Anthem_001200969

                                                    1020
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1022 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001200970                   Insys_Anthem_001200970
Insys_Anthem_001200971                   Insys_Anthem_001200971
Insys_Anthem_001200972                   Insys_Anthem_001200972
Insys_Anthem_001200975                   Insys_Anthem_001200975
Insys_Anthem_001200977                   Insys_Anthem_001200977
Insys_Anthem_001200978                   Insys_Anthem_001200978
Insys_Anthem_001200979                   Insys_Anthem_001200979
Insys_Anthem_001200981                   Insys_Anthem_001200981
Insys_Anthem_001200986                   Insys_Anthem_001200986
Insys_Anthem_001200988                   Insys_Anthem_001200988
Insys_Anthem_001200994                   Insys_Anthem_001200994
Insys_Anthem_001200996                   Insys_Anthem_001200996
Insys_Anthem_001200997                   Insys_Anthem_001200997
Insys_Anthem_001201000                   Insys_Anthem_001201000
Insys_Anthem_001201002                   Insys_Anthem_001201002
Insys_Anthem_001201003                   Insys_Anthem_001201003
Insys_Anthem_001201005                   Insys_Anthem_001201005
Insys_Anthem_001201006                   Insys_Anthem_001201006
Insys_Anthem_001201007                   Insys_Anthem_001201007
Insys_Anthem_001201009                   Insys_Anthem_001201009
Insys_Anthem_001201011                   Insys_Anthem_001201011
Insys_Anthem_001201012                   Insys_Anthem_001201012
Insys_Anthem_001201013                   Insys_Anthem_001201013
Insys_Anthem_001201015                   Insys_Anthem_001201015
Insys_Anthem_001201019                   Insys_Anthem_001201019
Insys_Anthem_001201021                   Insys_Anthem_001201021
Insys_Anthem_001201023                   Insys_Anthem_001201023
Insys_Anthem_001201025                   Insys_Anthem_001201025
Insys_Anthem_001201032                   Insys_Anthem_001201032
Insys_Anthem_001201035                   Insys_Anthem_001201035
Insys_Anthem_001201039                   Insys_Anthem_001201039
Insys_Anthem_001201040                   Insys_Anthem_001201040
Insys_Anthem_001201042                   Insys_Anthem_001201042
Insys_Anthem_001201044                   Insys_Anthem_001201044
Insys_Anthem_001201047                   Insys_Anthem_001201047
Insys_Anthem_001201049                   Insys_Anthem_001201049
Insys_Anthem_001201053                   Insys_Anthem_001201053
Insys_Anthem_001201058                   Insys_Anthem_001201058
Insys_Anthem_001201060                   Insys_Anthem_001201060
Insys_Anthem_001201069                   Insys_Anthem_001201069
Insys_Anthem_001201070                   Insys_Anthem_001201070
Insys_Anthem_001201072                   Insys_Anthem_001201072
Insys_Anthem_001201073                   Insys_Anthem_001201073
Insys_Anthem_001201075                   Insys_Anthem_001201075
Insys_Anthem_001201076                   Insys_Anthem_001201076
Insys_Anthem_001201078                   Insys_Anthem_001201078
Insys_Anthem_001201079                   Insys_Anthem_001201079

                                                    1021
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1023 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201080                   Insys_Anthem_001201080
Insys_Anthem_001201081                   Insys_Anthem_001201081
Insys_Anthem_001201083                   Insys_Anthem_001201083
Insys_Anthem_001201084                   Insys_Anthem_001201084
Insys_Anthem_001201085                   Insys_Anthem_001201085
Insys_Anthem_001201087                   Insys_Anthem_001201087
Insys_Anthem_001201090                   Insys_Anthem_001201090
Insys_Anthem_001201092                   Insys_Anthem_001201092
Insys_Anthem_001201099                   Insys_Anthem_001201099
Insys_Anthem_001201100                   Insys_Anthem_001201100
Insys_Anthem_001201101                   Insys_Anthem_001201101
Insys_Anthem_001201102                   Insys_Anthem_001201102
Insys_Anthem_001201108                   Insys_Anthem_001201108
Insys_Anthem_001201111                   Insys_Anthem_001201111
Insys_Anthem_001201113                   Insys_Anthem_001201113
Insys_Anthem_001201119                   Insys_Anthem_001201119
Insys_Anthem_001201122                   Insys_Anthem_001201122
Insys_Anthem_001201126                   Insys_Anthem_001201126
Insys_Anthem_001201128                   Insys_Anthem_001201128
Insys_Anthem_001201129                   Insys_Anthem_001201129
Insys_Anthem_001201130                   Insys_Anthem_001201130
Insys_Anthem_001201131                   Insys_Anthem_001201131
Insys_Anthem_001201132                   Insys_Anthem_001201132
Insys_Anthem_001201144                   Insys_Anthem_001201144
Insys_Anthem_001201155                   Insys_Anthem_001201155
Insys_Anthem_001201157                   Insys_Anthem_001201157
Insys_Anthem_001201158                   Insys_Anthem_001201158
Insys_Anthem_001201163                   Insys_Anthem_001201163
Insys_Anthem_001201166                   Insys_Anthem_001201166
Insys_Anthem_001201168                   Insys_Anthem_001201168
Insys_Anthem_001201169                   Insys_Anthem_001201169
Insys_Anthem_001201171                   Insys_Anthem_001201171
Insys_Anthem_001201173                   Insys_Anthem_001201173
Insys_Anthem_001201178                   Insys_Anthem_001201178
Insys_Anthem_001201180                   Insys_Anthem_001201180
Insys_Anthem_001201182                   Insys_Anthem_001201182
Insys_Anthem_001201186                   Insys_Anthem_001201186
Insys_Anthem_001201189                   Insys_Anthem_001201189
Insys_Anthem_001201193                   Insys_Anthem_001201193
Insys_Anthem_001201196                   Insys_Anthem_001201196
Insys_Anthem_001201197                   Insys_Anthem_001201197
Insys_Anthem_001201198                   Insys_Anthem_001201198
Insys_Anthem_001201202                   Insys_Anthem_001201202
Insys_Anthem_001201216                   Insys_Anthem_001201216
Insys_Anthem_001201218                   Insys_Anthem_001201218
Insys_Anthem_001201219                   Insys_Anthem_001201219
Insys_Anthem_001201224                   Insys_Anthem_001201224

                                                    1022
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1024 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201225                   Insys_Anthem_001201225
Insys_Anthem_001201227                   Insys_Anthem_001201227
Insys_Anthem_001201228                   Insys_Anthem_001201228
Insys_Anthem_001201229                   Insys_Anthem_001201229
Insys_Anthem_001201230                   Insys_Anthem_001201230
Insys_Anthem_001201232                   Insys_Anthem_001201232
Insys_Anthem_001201233                   Insys_Anthem_001201233
Insys_Anthem_001201237                   Insys_Anthem_001201237
Insys_Anthem_001201241                   Insys_Anthem_001201241
Insys_Anthem_001201244                   Insys_Anthem_001201244
Insys_Anthem_001201250                   Insys_Anthem_001201250
Insys_Anthem_001201252                   Insys_Anthem_001201252
Insys_Anthem_001201254                   Insys_Anthem_001201254
Insys_Anthem_001201255                   Insys_Anthem_001201255
Insys_Anthem_001201256                   Insys_Anthem_001201256
Insys_Anthem_001201260                   Insys_Anthem_001201260
Insys_Anthem_001201263                   Insys_Anthem_001201263
Insys_Anthem_001201264                   Insys_Anthem_001201264
Insys_Anthem_001201267                   Insys_Anthem_001201267
Insys_Anthem_001201268                   Insys_Anthem_001201268
Insys_Anthem_001201272                   Insys_Anthem_001201272
Insys_Anthem_001201276                   Insys_Anthem_001201276
Insys_Anthem_001201279                   Insys_Anthem_001201279
Insys_Anthem_001201281                   Insys_Anthem_001201281
Insys_Anthem_001201292                   Insys_Anthem_001201292
Insys_Anthem_001201294                   Insys_Anthem_001201294
Insys_Anthem_001201300                   Insys_Anthem_001201300
Insys_Anthem_001201301                   Insys_Anthem_001201301
Insys_Anthem_001201305                   Insys_Anthem_001201305
Insys_Anthem_001201307                   Insys_Anthem_001201307
Insys_Anthem_001201317                   Insys_Anthem_001201317
Insys_Anthem_001201322                   Insys_Anthem_001201322
Insys_Anthem_001201323                   Insys_Anthem_001201323
Insys_Anthem_001201328                   Insys_Anthem_001201328
Insys_Anthem_001201330                   Insys_Anthem_001201330
Insys_Anthem_001201338                   Insys_Anthem_001201338
Insys_Anthem_001201339                   Insys_Anthem_001201339
Insys_Anthem_001201340                   Insys_Anthem_001201340
Insys_Anthem_001201341                   Insys_Anthem_001201341
Insys_Anthem_001201342                   Insys_Anthem_001201342
Insys_Anthem_001201343                   Insys_Anthem_001201343
Insys_Anthem_001201344                   Insys_Anthem_001201344
Insys_Anthem_001201348                   Insys_Anthem_001201348
Insys_Anthem_001201351                   Insys_Anthem_001201351
Insys_Anthem_001201353                   Insys_Anthem_001201353
Insys_Anthem_001201356                   Insys_Anthem_001201356
Insys_Anthem_001201360                   Insys_Anthem_001201360

                                                    1023
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1025 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201364                   Insys_Anthem_001201364
Insys_Anthem_001201366                   Insys_Anthem_001201366
Insys_Anthem_001201367                   Insys_Anthem_001201367
Insys_Anthem_001201370                   Insys_Anthem_001201370
Insys_Anthem_001201377                   Insys_Anthem_001201377
Insys_Anthem_001201378                   Insys_Anthem_001201378
Insys_Anthem_001201379                   Insys_Anthem_001201379
Insys_Anthem_001201380                   Insys_Anthem_001201380
Insys_Anthem_001201382                   Insys_Anthem_001201382
Insys_Anthem_001201384                   Insys_Anthem_001201384
Insys_Anthem_001201386                   Insys_Anthem_001201386
Insys_Anthem_001201387                   Insys_Anthem_001201387
Insys_Anthem_001201389                   Insys_Anthem_001201389
Insys_Anthem_001201398                   Insys_Anthem_001201398
Insys_Anthem_001201399                   Insys_Anthem_001201399
Insys_Anthem_001201406                   Insys_Anthem_001201406
Insys_Anthem_001201407                   Insys_Anthem_001201407
Insys_Anthem_001201412                   Insys_Anthem_001201412
Insys_Anthem_001201415                   Insys_Anthem_001201415
Insys_Anthem_001201417                   Insys_Anthem_001201417
Insys_Anthem_001201418                   Insys_Anthem_001201418
Insys_Anthem_001201419                   Insys_Anthem_001201419
Insys_Anthem_001201420                   Insys_Anthem_001201420
Insys_Anthem_001201423                   Insys_Anthem_001201423
Insys_Anthem_001201424                   Insys_Anthem_001201424
Insys_Anthem_001201425                   Insys_Anthem_001201425
Insys_Anthem_001201426                   Insys_Anthem_001201426
Insys_Anthem_001201428                   Insys_Anthem_001201428
Insys_Anthem_001201429                   Insys_Anthem_001201429
Insys_Anthem_001201432                   Insys_Anthem_001201432
Insys_Anthem_001201437                   Insys_Anthem_001201437
Insys_Anthem_001201441                   Insys_Anthem_001201441
Insys_Anthem_001201442                   Insys_Anthem_001201442
Insys_Anthem_001201446                   Insys_Anthem_001201446
Insys_Anthem_001201450                   Insys_Anthem_001201450
Insys_Anthem_001201460                   Insys_Anthem_001201460
Insys_Anthem_001201464                   Insys_Anthem_001201464
Insys_Anthem_001201471                   Insys_Anthem_001201471
Insys_Anthem_001201474                   Insys_Anthem_001201474
Insys_Anthem_001201475                   Insys_Anthem_001201475
Insys_Anthem_001201476                   Insys_Anthem_001201476
Insys_Anthem_001201477                   Insys_Anthem_001201477
Insys_Anthem_001201478                   Insys_Anthem_001201478
Insys_Anthem_001201479                   Insys_Anthem_001201479
Insys_Anthem_001201482                   Insys_Anthem_001201482
Insys_Anthem_001201483                   Insys_Anthem_001201483
Insys_Anthem_001201485                   Insys_Anthem_001201485

                                                    1024
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1026 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201486                   Insys_Anthem_001201486
Insys_Anthem_001201488                   Insys_Anthem_001201488
Insys_Anthem_001201494                   Insys_Anthem_001201494
Insys_Anthem_001201497                   Insys_Anthem_001201497
Insys_Anthem_001201502                   Insys_Anthem_001201502
Insys_Anthem_001201504                   Insys_Anthem_001201504
Insys_Anthem_001201505                   Insys_Anthem_001201505
Insys_Anthem_001201508                   Insys_Anthem_001201508
Insys_Anthem_001201509                   Insys_Anthem_001201509
Insys_Anthem_001201511                   Insys_Anthem_001201511
Insys_Anthem_001201512                   Insys_Anthem_001201512
Insys_Anthem_001201513                   Insys_Anthem_001201513
Insys_Anthem_001201514                   Insys_Anthem_001201514
Insys_Anthem_001201525                   Insys_Anthem_001201525
Insys_Anthem_001201527                   Insys_Anthem_001201527
Insys_Anthem_001201528                   Insys_Anthem_001201528
Insys_Anthem_001201529                   Insys_Anthem_001201529
Insys_Anthem_001201530                   Insys_Anthem_001201530
Insys_Anthem_001201537                   Insys_Anthem_001201537
Insys_Anthem_001201540                   Insys_Anthem_001201540
Insys_Anthem_001201543                   Insys_Anthem_001201543
Insys_Anthem_001201545                   Insys_Anthem_001201545
Insys_Anthem_001201550                   Insys_Anthem_001201550
Insys_Anthem_001201551                   Insys_Anthem_001201551
Insys_Anthem_001201554                   Insys_Anthem_001201554
Insys_Anthem_001201555                   Insys_Anthem_001201555
Insys_Anthem_001201556                   Insys_Anthem_001201556
Insys_Anthem_001201557                   Insys_Anthem_001201557
Insys_Anthem_001201568                   Insys_Anthem_001201568
Insys_Anthem_001201571                   Insys_Anthem_001201571
Insys_Anthem_001201572                   Insys_Anthem_001201572
Insys_Anthem_001201573                   Insys_Anthem_001201573
Insys_Anthem_001201575                   Insys_Anthem_001201575
Insys_Anthem_001201580                   Insys_Anthem_001201580
Insys_Anthem_001201583                   Insys_Anthem_001201583
Insys_Anthem_001201586                   Insys_Anthem_001201586
Insys_Anthem_001201588                   Insys_Anthem_001201588
Insys_Anthem_001201594                   Insys_Anthem_001201594
Insys_Anthem_001201595                   Insys_Anthem_001201595
Insys_Anthem_001201596                   Insys_Anthem_001201596
Insys_Anthem_001201598                   Insys_Anthem_001201598
Insys_Anthem_001201602                   Insys_Anthem_001201602
Insys_Anthem_001201603                   Insys_Anthem_001201603
Insys_Anthem_001201604                   Insys_Anthem_001201604
Insys_Anthem_001201608                   Insys_Anthem_001201608
Insys_Anthem_001201610                   Insys_Anthem_001201610
Insys_Anthem_001201612                   Insys_Anthem_001201612

                                                    1025
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1027 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201620                   Insys_Anthem_001201620
Insys_Anthem_001201622                   Insys_Anthem_001201622
Insys_Anthem_001201623                   Insys_Anthem_001201623
Insys_Anthem_001201626                   Insys_Anthem_001201626
Insys_Anthem_001201627                   Insys_Anthem_001201627
Insys_Anthem_001201633                   Insys_Anthem_001201633
Insys_Anthem_001201637                   Insys_Anthem_001201637
Insys_Anthem_001201638                   Insys_Anthem_001201638
Insys_Anthem_001201639                   Insys_Anthem_001201639
Insys_Anthem_001201641                   Insys_Anthem_001201641
Insys_Anthem_001201642                   Insys_Anthem_001201642
Insys_Anthem_001201648                   Insys_Anthem_001201648
Insys_Anthem_001201650                   Insys_Anthem_001201650
Insys_Anthem_001201651                   Insys_Anthem_001201651
Insys_Anthem_001201652                   Insys_Anthem_001201652
Insys_Anthem_001201653                   Insys_Anthem_001201653
Insys_Anthem_001201657                   Insys_Anthem_001201657
Insys_Anthem_001201660                   Insys_Anthem_001201660
Insys_Anthem_001201666                   Insys_Anthem_001201666
Insys_Anthem_001201668                   Insys_Anthem_001201668
Insys_Anthem_001201669                   Insys_Anthem_001201669
Insys_Anthem_001201670                   Insys_Anthem_001201670
Insys_Anthem_001201672                   Insys_Anthem_001201672
Insys_Anthem_001201677                   Insys_Anthem_001201677
Insys_Anthem_001201683                   Insys_Anthem_001201683
Insys_Anthem_001201685                   Insys_Anthem_001201685
Insys_Anthem_001201689                   Insys_Anthem_001201689
Insys_Anthem_001201690                   Insys_Anthem_001201690
Insys_Anthem_001201693                   Insys_Anthem_001201693
Insys_Anthem_001201694                   Insys_Anthem_001201694
Insys_Anthem_001201699                   Insys_Anthem_001201699
Insys_Anthem_001201700                   Insys_Anthem_001201700
Insys_Anthem_001201702                   Insys_Anthem_001201702
Insys_Anthem_001201703                   Insys_Anthem_001201703
Insys_Anthem_001201704                   Insys_Anthem_001201704
Insys_Anthem_001201708                   Insys_Anthem_001201708
Insys_Anthem_001201709                   Insys_Anthem_001201709
Insys_Anthem_001201713                   Insys_Anthem_001201713
Insys_Anthem_001201716                   Insys_Anthem_001201716
Insys_Anthem_001201717                   Insys_Anthem_001201717
Insys_Anthem_001201719                   Insys_Anthem_001201719
Insys_Anthem_001201720                   Insys_Anthem_001201720
Insys_Anthem_001201722                   Insys_Anthem_001201722
Insys_Anthem_001201726                   Insys_Anthem_001201726
Insys_Anthem_001201727                   Insys_Anthem_001201727
Insys_Anthem_001201729                   Insys_Anthem_001201729
Insys_Anthem_001201730                   Insys_Anthem_001201730

                                                    1026
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1028 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201731                   Insys_Anthem_001201731
Insys_Anthem_001201735                   Insys_Anthem_001201735
Insys_Anthem_001201739                   Insys_Anthem_001201739
Insys_Anthem_001201752                   Insys_Anthem_001201752
Insys_Anthem_001201754                   Insys_Anthem_001201754
Insys_Anthem_001201759                   Insys_Anthem_001201759
Insys_Anthem_001201760                   Insys_Anthem_001201760
Insys_Anthem_001201761                   Insys_Anthem_001201761
Insys_Anthem_001201763                   Insys_Anthem_001201763
Insys_Anthem_001201770                   Insys_Anthem_001201770
Insys_Anthem_001201777                   Insys_Anthem_001201777
Insys_Anthem_001201778                   Insys_Anthem_001201778
Insys_Anthem_001201780                   Insys_Anthem_001201780
Insys_Anthem_001201787                   Insys_Anthem_001201787
Insys_Anthem_001201788                   Insys_Anthem_001201788
Insys_Anthem_001201789                   Insys_Anthem_001201789
Insys_Anthem_001201790                   Insys_Anthem_001201790
Insys_Anthem_001201795                   Insys_Anthem_001201795
Insys_Anthem_001201798                   Insys_Anthem_001201798
Insys_Anthem_001201799                   Insys_Anthem_001201799
Insys_Anthem_001201800                   Insys_Anthem_001201800
Insys_Anthem_001201801                   Insys_Anthem_001201801
Insys_Anthem_001201802                   Insys_Anthem_001201802
Insys_Anthem_001201806                   Insys_Anthem_001201806
Insys_Anthem_001201808                   Insys_Anthem_001201808
Insys_Anthem_001201817                   Insys_Anthem_001201817
Insys_Anthem_001201818                   Insys_Anthem_001201818
Insys_Anthem_001201819                   Insys_Anthem_001201819
Insys_Anthem_001201824                   Insys_Anthem_001201824
Insys_Anthem_001201825                   Insys_Anthem_001201825
Insys_Anthem_001201826                   Insys_Anthem_001201826
Insys_Anthem_001201827                   Insys_Anthem_001201827
Insys_Anthem_001201834                   Insys_Anthem_001201834
Insys_Anthem_001201838                   Insys_Anthem_001201838
Insys_Anthem_001201842                   Insys_Anthem_001201842
Insys_Anthem_001201845                   Insys_Anthem_001201845
Insys_Anthem_001201846                   Insys_Anthem_001201846
Insys_Anthem_001201850                   Insys_Anthem_001201850
Insys_Anthem_001201852                   Insys_Anthem_001201852
Insys_Anthem_001201854                   Insys_Anthem_001201854
Insys_Anthem_001201860                   Insys_Anthem_001201860
Insys_Anthem_001201864                   Insys_Anthem_001201864
Insys_Anthem_001201865                   Insys_Anthem_001201865
Insys_Anthem_001201868                   Insys_Anthem_001201868
Insys_Anthem_001201869                   Insys_Anthem_001201869
Insys_Anthem_001201873                   Insys_Anthem_001201873
Insys_Anthem_001201875                   Insys_Anthem_001201875

                                                    1027
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1029 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001201881                   Insys_Anthem_001201881
Insys_Anthem_001201886                   Insys_Anthem_001201886
Insys_Anthem_001201887                   Insys_Anthem_001201887
Insys_Anthem_001201888                   Insys_Anthem_001201888
Insys_Anthem_001201890                   Insys_Anthem_001201890
Insys_Anthem_001201891                   Insys_Anthem_001201891
Insys_Anthem_001201892                   Insys_Anthem_001201892
Insys_Anthem_001201893                   Insys_Anthem_001201893
Insys_Anthem_001201894                   Insys_Anthem_001201894
Insys_Anthem_001201896                   Insys_Anthem_001201896
Insys_Anthem_001201898                   Insys_Anthem_001201898
Insys_Anthem_001201900                   Insys_Anthem_001201900
Insys_Anthem_001201901                   Insys_Anthem_001201901
Insys_Anthem_001201903                   Insys_Anthem_001201903
Insys_Anthem_001201906                   Insys_Anthem_001201906
Insys_Anthem_001201907                   Insys_Anthem_001201907
Insys_Anthem_001201910                   Insys_Anthem_001201910
Insys_Anthem_001201911                   Insys_Anthem_001201911
Insys_Anthem_001201914                   Insys_Anthem_001201914
Insys_Anthem_001201915                   Insys_Anthem_001201915
Insys_Anthem_001201916                   Insys_Anthem_001201916
Insys_Anthem_001201917                   Insys_Anthem_001201917
Insys_Anthem_001201918                   Insys_Anthem_001201918
Insys_Anthem_001201921                   Insys_Anthem_001201921
Insys_Anthem_001201922                   Insys_Anthem_001201922
Insys_Anthem_001201928                   Insys_Anthem_001201928
Insys_Anthem_001201939                   Insys_Anthem_001201939
Insys_Anthem_001201942                   Insys_Anthem_001201942
Insys_Anthem_001201943                   Insys_Anthem_001201943
Insys_Anthem_001201945                   Insys_Anthem_001201945
Insys_Anthem_001201947                   Insys_Anthem_001201947
Insys_Anthem_001201951                   Insys_Anthem_001201951
Insys_Anthem_001201953                   Insys_Anthem_001201953
Insys_Anthem_001201954                   Insys_Anthem_001201954
Insys_Anthem_001201955                   Insys_Anthem_001201955
Insys_Anthem_001201956                   Insys_Anthem_001201956
Insys_Anthem_001201958                   Insys_Anthem_001201958
Insys_Anthem_001201959                   Insys_Anthem_001201959
Insys_Anthem_001201960                   Insys_Anthem_001201960
Insys_Anthem_001201963                   Insys_Anthem_001201963
Insys_Anthem_001201968                   Insys_Anthem_001201968
Insys_Anthem_001201972                   Insys_Anthem_001201972
Insys_Anthem_001201974                   Insys_Anthem_001201974
Insys_Anthem_001201976                   Insys_Anthem_001201976
Insys_Anthem_001201982                   Insys_Anthem_001201982
Insys_Anthem_001201984                   Insys_Anthem_001201984
Insys_Anthem_001201994                   Insys_Anthem_001201994

                                                    1028
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1030 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202000                   Insys_Anthem_001202000
Insys_Anthem_001202001                   Insys_Anthem_001202001
Insys_Anthem_001202003                   Insys_Anthem_001202003
Insys_Anthem_001202008                   Insys_Anthem_001202008
Insys_Anthem_001202009                   Insys_Anthem_001202009
Insys_Anthem_001202015                   Insys_Anthem_001202015
Insys_Anthem_001202017                   Insys_Anthem_001202017
Insys_Anthem_001202022                   Insys_Anthem_001202022
Insys_Anthem_001202023                   Insys_Anthem_001202023
Insys_Anthem_001202026                   Insys_Anthem_001202026
Insys_Anthem_001202034                   Insys_Anthem_001202034
Insys_Anthem_001202036                   Insys_Anthem_001202036
Insys_Anthem_001202043                   Insys_Anthem_001202043
Insys_Anthem_001202047                   Insys_Anthem_001202047
Insys_Anthem_001202048                   Insys_Anthem_001202048
Insys_Anthem_001202050                   Insys_Anthem_001202050
Insys_Anthem_001202054                   Insys_Anthem_001202054
Insys_Anthem_001202063                   Insys_Anthem_001202063
Insys_Anthem_001202070                   Insys_Anthem_001202070
Insys_Anthem_001202071                   Insys_Anthem_001202071
Insys_Anthem_001202074                   Insys_Anthem_001202074
Insys_Anthem_001202081                   Insys_Anthem_001202081
Insys_Anthem_001202085                   Insys_Anthem_001202085
Insys_Anthem_001202089                   Insys_Anthem_001202089
Insys_Anthem_001202090                   Insys_Anthem_001202090
Insys_Anthem_001202091                   Insys_Anthem_001202091
Insys_Anthem_001202093                   Insys_Anthem_001202093
Insys_Anthem_001202094                   Insys_Anthem_001202094
Insys_Anthem_001202098                   Insys_Anthem_001202098
Insys_Anthem_001202100                   Insys_Anthem_001202100
Insys_Anthem_001202105                   Insys_Anthem_001202105
Insys_Anthem_001202106                   Insys_Anthem_001202106
Insys_Anthem_001202108                   Insys_Anthem_001202108
Insys_Anthem_001202110                   Insys_Anthem_001202110
Insys_Anthem_001202112                   Insys_Anthem_001202112
Insys_Anthem_001202115                   Insys_Anthem_001202115
Insys_Anthem_001202119                   Insys_Anthem_001202119
Insys_Anthem_001202122                   Insys_Anthem_001202122
Insys_Anthem_001202123                   Insys_Anthem_001202123
Insys_Anthem_001202124                   Insys_Anthem_001202124
Insys_Anthem_001202141                   Insys_Anthem_001202141
Insys_Anthem_001202143                   Insys_Anthem_001202143
Insys_Anthem_001202146                   Insys_Anthem_001202146
Insys_Anthem_001202148                   Insys_Anthem_001202148
Insys_Anthem_001202149                   Insys_Anthem_001202149
Insys_Anthem_001202150                   Insys_Anthem_001202150
Insys_Anthem_001202151                   Insys_Anthem_001202151

                                                    1029
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1031 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202152                   Insys_Anthem_001202152
Insys_Anthem_001202156                   Insys_Anthem_001202156
Insys_Anthem_001202157                   Insys_Anthem_001202157
Insys_Anthem_001202163                   Insys_Anthem_001202163
Insys_Anthem_001202164                   Insys_Anthem_001202164
Insys_Anthem_001202171                   Insys_Anthem_001202171
Insys_Anthem_001202173                   Insys_Anthem_001202173
Insys_Anthem_001202174                   Insys_Anthem_001202174
Insys_Anthem_001202175                   Insys_Anthem_001202175
Insys_Anthem_001202177                   Insys_Anthem_001202177
Insys_Anthem_001202179                   Insys_Anthem_001202179
Insys_Anthem_001202181                   Insys_Anthem_001202181
Insys_Anthem_001202182                   Insys_Anthem_001202182
Insys_Anthem_001202184                   Insys_Anthem_001202184
Insys_Anthem_001202187                   Insys_Anthem_001202187
Insys_Anthem_001202193                   Insys_Anthem_001202193
Insys_Anthem_001202194                   Insys_Anthem_001202194
Insys_Anthem_001202195                   Insys_Anthem_001202195
Insys_Anthem_001202196                   Insys_Anthem_001202196
Insys_Anthem_001202199                   Insys_Anthem_001202199
Insys_Anthem_001202201                   Insys_Anthem_001202201
Insys_Anthem_001202202                   Insys_Anthem_001202202
Insys_Anthem_001202203                   Insys_Anthem_001202203
Insys_Anthem_001202205                   Insys_Anthem_001202205
Insys_Anthem_001202206                   Insys_Anthem_001202206
Insys_Anthem_001202207                   Insys_Anthem_001202207
Insys_Anthem_001202215                   Insys_Anthem_001202215
Insys_Anthem_001202217                   Insys_Anthem_001202217
Insys_Anthem_001202219                   Insys_Anthem_001202219
Insys_Anthem_001202224                   Insys_Anthem_001202224
Insys_Anthem_001202226                   Insys_Anthem_001202226
Insys_Anthem_001202230                   Insys_Anthem_001202230
Insys_Anthem_001202231                   Insys_Anthem_001202231
Insys_Anthem_001202233                   Insys_Anthem_001202233
Insys_Anthem_001202234                   Insys_Anthem_001202234
Insys_Anthem_001202235                   Insys_Anthem_001202235
Insys_Anthem_001202236                   Insys_Anthem_001202236
Insys_Anthem_001202239                   Insys_Anthem_001202239
Insys_Anthem_001202240                   Insys_Anthem_001202240
Insys_Anthem_001202241                   Insys_Anthem_001202241
Insys_Anthem_001202242                   Insys_Anthem_001202242
Insys_Anthem_001202248                   Insys_Anthem_001202248
Insys_Anthem_001202256                   Insys_Anthem_001202256
Insys_Anthem_001202258                   Insys_Anthem_001202258
Insys_Anthem_001202259                   Insys_Anthem_001202259
Insys_Anthem_001202260                   Insys_Anthem_001202260
Insys_Anthem_001202262                   Insys_Anthem_001202262

                                                    1030
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1032 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202265                   Insys_Anthem_001202265
Insys_Anthem_001202266                   Insys_Anthem_001202266
Insys_Anthem_001202268                   Insys_Anthem_001202268
Insys_Anthem_001202274                   Insys_Anthem_001202274
Insys_Anthem_001202278                   Insys_Anthem_001202278
Insys_Anthem_001202283                   Insys_Anthem_001202283
Insys_Anthem_001202286                   Insys_Anthem_001202286
Insys_Anthem_001202292                   Insys_Anthem_001202292
Insys_Anthem_001202293                   Insys_Anthem_001202293
Insys_Anthem_001202303                   Insys_Anthem_001202303
Insys_Anthem_001202304                   Insys_Anthem_001202304
Insys_Anthem_001202305                   Insys_Anthem_001202305
Insys_Anthem_001202309                   Insys_Anthem_001202309
Insys_Anthem_001202315                   Insys_Anthem_001202315
Insys_Anthem_001202321                   Insys_Anthem_001202321
Insys_Anthem_001202324                   Insys_Anthem_001202324
Insys_Anthem_001202328                   Insys_Anthem_001202328
Insys_Anthem_001202330                   Insys_Anthem_001202330
Insys_Anthem_001202332                   Insys_Anthem_001202332
Insys_Anthem_001202336                   Insys_Anthem_001202336
Insys_Anthem_001202338                   Insys_Anthem_001202338
Insys_Anthem_001202340                   Insys_Anthem_001202340
Insys_Anthem_001202343                   Insys_Anthem_001202343
Insys_Anthem_001202344                   Insys_Anthem_001202344
Insys_Anthem_001202345                   Insys_Anthem_001202345
Insys_Anthem_001202348                   Insys_Anthem_001202348
Insys_Anthem_001202350                   Insys_Anthem_001202350
Insys_Anthem_001202351                   Insys_Anthem_001202351
Insys_Anthem_001202353                   Insys_Anthem_001202353
Insys_Anthem_001202354                   Insys_Anthem_001202354
Insys_Anthem_001202355                   Insys_Anthem_001202355
Insys_Anthem_001202359                   Insys_Anthem_001202359
Insys_Anthem_001202360                   Insys_Anthem_001202360
Insys_Anthem_001202369                   Insys_Anthem_001202369
Insys_Anthem_001202375                   Insys_Anthem_001202375
Insys_Anthem_001202378                   Insys_Anthem_001202378
Insys_Anthem_001202383                   Insys_Anthem_001202383
Insys_Anthem_001202385                   Insys_Anthem_001202385
Insys_Anthem_001202387                   Insys_Anthem_001202387
Insys_Anthem_001202389                   Insys_Anthem_001202389
Insys_Anthem_001202390                   Insys_Anthem_001202390
Insys_Anthem_001202391                   Insys_Anthem_001202391
Insys_Anthem_001202392                   Insys_Anthem_001202392
Insys_Anthem_001202393                   Insys_Anthem_001202393
Insys_Anthem_001202394                   Insys_Anthem_001202394
Insys_Anthem_001202396                   Insys_Anthem_001202396
Insys_Anthem_001202402                   Insys_Anthem_001202402

                                                    1031
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1033 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202405                   Insys_Anthem_001202405
Insys_Anthem_001202407                   Insys_Anthem_001202407
Insys_Anthem_001202413                   Insys_Anthem_001202413
Insys_Anthem_001202418                   Insys_Anthem_001202418
Insys_Anthem_001202422                   Insys_Anthem_001202422
Insys_Anthem_001202423                   Insys_Anthem_001202423
Insys_Anthem_001202424                   Insys_Anthem_001202424
Insys_Anthem_001202427                   Insys_Anthem_001202427
Insys_Anthem_001202430                   Insys_Anthem_001202430
Insys_Anthem_001202433                   Insys_Anthem_001202433
Insys_Anthem_001202436                   Insys_Anthem_001202436
Insys_Anthem_001202442                   Insys_Anthem_001202442
Insys_Anthem_001202443                   Insys_Anthem_001202443
Insys_Anthem_001202447                   Insys_Anthem_001202447
Insys_Anthem_001202451                   Insys_Anthem_001202451
Insys_Anthem_001202457                   Insys_Anthem_001202457
Insys_Anthem_001202458                   Insys_Anthem_001202458
Insys_Anthem_001202460                   Insys_Anthem_001202460
Insys_Anthem_001202464                   Insys_Anthem_001202464
Insys_Anthem_001202465                   Insys_Anthem_001202465
Insys_Anthem_001202466                   Insys_Anthem_001202466
Insys_Anthem_001202467                   Insys_Anthem_001202467
Insys_Anthem_001202469                   Insys_Anthem_001202469
Insys_Anthem_001202473                   Insys_Anthem_001202473
Insys_Anthem_001202475                   Insys_Anthem_001202475
Insys_Anthem_001202480                   Insys_Anthem_001202480
Insys_Anthem_001202488                   Insys_Anthem_001202488
Insys_Anthem_001202490                   Insys_Anthem_001202490
Insys_Anthem_001202491                   Insys_Anthem_001202491
Insys_Anthem_001202493                   Insys_Anthem_001202493
Insys_Anthem_001202497                   Insys_Anthem_001202497
Insys_Anthem_001202499                   Insys_Anthem_001202499
Insys_Anthem_001202501                   Insys_Anthem_001202501
Insys_Anthem_001202502                   Insys_Anthem_001202502
Insys_Anthem_001202503                   Insys_Anthem_001202503
Insys_Anthem_001202505                   Insys_Anthem_001202505
Insys_Anthem_001202509                   Insys_Anthem_001202509
Insys_Anthem_001202510                   Insys_Anthem_001202510
Insys_Anthem_001202515                   Insys_Anthem_001202515
Insys_Anthem_001202517                   Insys_Anthem_001202517
Insys_Anthem_001202521                   Insys_Anthem_001202521
Insys_Anthem_001202522                   Insys_Anthem_001202522
Insys_Anthem_001202524                   Insys_Anthem_001202524
Insys_Anthem_001202525                   Insys_Anthem_001202525
Insys_Anthem_001202527                   Insys_Anthem_001202527
Insys_Anthem_001202529                   Insys_Anthem_001202529
Insys_Anthem_001202530                   Insys_Anthem_001202530

                                                    1032
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1034 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202531                   Insys_Anthem_001202531
Insys_Anthem_001202532                   Insys_Anthem_001202532
Insys_Anthem_001202533                   Insys_Anthem_001202533
Insys_Anthem_001202534                   Insys_Anthem_001202534
Insys_Anthem_001202535                   Insys_Anthem_001202535
Insys_Anthem_001202536                   Insys_Anthem_001202536
Insys_Anthem_001202540                   Insys_Anthem_001202540
Insys_Anthem_001202541                   Insys_Anthem_001202541
Insys_Anthem_001202543                   Insys_Anthem_001202543
Insys_Anthem_001202546                   Insys_Anthem_001202546
Insys_Anthem_001202548                   Insys_Anthem_001202548
Insys_Anthem_001202551                   Insys_Anthem_001202551
Insys_Anthem_001202552                   Insys_Anthem_001202552
Insys_Anthem_001202554                   Insys_Anthem_001202554
Insys_Anthem_001202558                   Insys_Anthem_001202558
Insys_Anthem_001202560                   Insys_Anthem_001202560
Insys_Anthem_001202561                   Insys_Anthem_001202561
Insys_Anthem_001202562                   Insys_Anthem_001202562
Insys_Anthem_001202566                   Insys_Anthem_001202566
Insys_Anthem_001202567                   Insys_Anthem_001202567
Insys_Anthem_001202569                   Insys_Anthem_001202569
Insys_Anthem_001202572                   Insys_Anthem_001202572
Insys_Anthem_001202578                   Insys_Anthem_001202578
Insys_Anthem_001202582                   Insys_Anthem_001202582
Insys_Anthem_001202585                   Insys_Anthem_001202585
Insys_Anthem_001202586                   Insys_Anthem_001202586
Insys_Anthem_001202587                   Insys_Anthem_001202587
Insys_Anthem_001202589                   Insys_Anthem_001202589
Insys_Anthem_001202593                   Insys_Anthem_001202593
Insys_Anthem_001202595                   Insys_Anthem_001202595
Insys_Anthem_001202598                   Insys_Anthem_001202598
Insys_Anthem_001202605                   Insys_Anthem_001202605
Insys_Anthem_001202607                   Insys_Anthem_001202607
Insys_Anthem_001202608                   Insys_Anthem_001202608
Insys_Anthem_001202615                   Insys_Anthem_001202615
Insys_Anthem_001202622                   Insys_Anthem_001202622
Insys_Anthem_001202627                   Insys_Anthem_001202627
Insys_Anthem_001202631                   Insys_Anthem_001202631
Insys_Anthem_001202632                   Insys_Anthem_001202632
Insys_Anthem_001202633                   Insys_Anthem_001202633
Insys_Anthem_001202634                   Insys_Anthem_001202634
Insys_Anthem_001202635                   Insys_Anthem_001202635
Insys_Anthem_001202637                   Insys_Anthem_001202637
Insys_Anthem_001202641                   Insys_Anthem_001202641
Insys_Anthem_001202644                   Insys_Anthem_001202644
Insys_Anthem_001202646                   Insys_Anthem_001202646
Insys_Anthem_001202647                   Insys_Anthem_001202647

                                                    1033
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1035 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202650                   Insys_Anthem_001202650
Insys_Anthem_001202651                   Insys_Anthem_001202651
Insys_Anthem_001202658                   Insys_Anthem_001202658
Insys_Anthem_001202659                   Insys_Anthem_001202659
Insys_Anthem_001202660                   Insys_Anthem_001202660
Insys_Anthem_001202661                   Insys_Anthem_001202661
Insys_Anthem_001202664                   Insys_Anthem_001202664
Insys_Anthem_001202665                   Insys_Anthem_001202665
Insys_Anthem_001202671                   Insys_Anthem_001202671
Insys_Anthem_001202674                   Insys_Anthem_001202674
Insys_Anthem_001202677                   Insys_Anthem_001202677
Insys_Anthem_001202680                   Insys_Anthem_001202680
Insys_Anthem_001202682                   Insys_Anthem_001202682
Insys_Anthem_001202687                   Insys_Anthem_001202687
Insys_Anthem_001202688                   Insys_Anthem_001202688
Insys_Anthem_001202689                   Insys_Anthem_001202689
Insys_Anthem_001202690                   Insys_Anthem_001202690
Insys_Anthem_001202700                   Insys_Anthem_001202700
Insys_Anthem_001202712                   Insys_Anthem_001202712
Insys_Anthem_001202715                   Insys_Anthem_001202715
Insys_Anthem_001202724                   Insys_Anthem_001202724
Insys_Anthem_001202725                   Insys_Anthem_001202725
Insys_Anthem_001202726                   Insys_Anthem_001202726
Insys_Anthem_001202730                   Insys_Anthem_001202730
Insys_Anthem_001202731                   Insys_Anthem_001202731
Insys_Anthem_001202732                   Insys_Anthem_001202732
Insys_Anthem_001202733                   Insys_Anthem_001202733
Insys_Anthem_001202737                   Insys_Anthem_001202737
Insys_Anthem_001202738                   Insys_Anthem_001202738
Insys_Anthem_001202739                   Insys_Anthem_001202739
Insys_Anthem_001202741                   Insys_Anthem_001202741
Insys_Anthem_001202745                   Insys_Anthem_001202745
Insys_Anthem_001202752                   Insys_Anthem_001202752
Insys_Anthem_001202755                   Insys_Anthem_001202755
Insys_Anthem_001202757                   Insys_Anthem_001202757
Insys_Anthem_001202760                   Insys_Anthem_001202760
Insys_Anthem_001202765                   Insys_Anthem_001202765
Insys_Anthem_001202768                   Insys_Anthem_001202768
Insys_Anthem_001202770                   Insys_Anthem_001202770
Insys_Anthem_001202775                   Insys_Anthem_001202775
Insys_Anthem_001202777                   Insys_Anthem_001202777
Insys_Anthem_001202779                   Insys_Anthem_001202779
Insys_Anthem_001202781                   Insys_Anthem_001202781
Insys_Anthem_001202782                   Insys_Anthem_001202782
Insys_Anthem_001202786                   Insys_Anthem_001202786
Insys_Anthem_001202788                   Insys_Anthem_001202788
Insys_Anthem_001202789                   Insys_Anthem_001202789

                                                    1034
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1036 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202792                   Insys_Anthem_001202792
Insys_Anthem_001202793                   Insys_Anthem_001202793
Insys_Anthem_001202794                   Insys_Anthem_001202794
Insys_Anthem_001202795                   Insys_Anthem_001202795
Insys_Anthem_001202799                   Insys_Anthem_001202799
Insys_Anthem_001202801                   Insys_Anthem_001202801
Insys_Anthem_001202813                   Insys_Anthem_001202813
Insys_Anthem_001202815                   Insys_Anthem_001202815
Insys_Anthem_001202822                   Insys_Anthem_001202822
Insys_Anthem_001202831                   Insys_Anthem_001202831
Insys_Anthem_001202835                   Insys_Anthem_001202835
Insys_Anthem_001202840                   Insys_Anthem_001202840
Insys_Anthem_001202841                   Insys_Anthem_001202841
Insys_Anthem_001202846                   Insys_Anthem_001202846
Insys_Anthem_001202848                   Insys_Anthem_001202848
Insys_Anthem_001202852                   Insys_Anthem_001202852
Insys_Anthem_001202854                   Insys_Anthem_001202854
Insys_Anthem_001202863                   Insys_Anthem_001202863
Insys_Anthem_001202865                   Insys_Anthem_001202865
Insys_Anthem_001202867                   Insys_Anthem_001202867
Insys_Anthem_001202870                   Insys_Anthem_001202870
Insys_Anthem_001202873                   Insys_Anthem_001202873
Insys_Anthem_001202876                   Insys_Anthem_001202876
Insys_Anthem_001202879                   Insys_Anthem_001202879
Insys_Anthem_001202882                   Insys_Anthem_001202882
Insys_Anthem_001202884                   Insys_Anthem_001202884
Insys_Anthem_001202885                   Insys_Anthem_001202885
Insys_Anthem_001202886                   Insys_Anthem_001202886
Insys_Anthem_001202888                   Insys_Anthem_001202888
Insys_Anthem_001202893                   Insys_Anthem_001202893
Insys_Anthem_001202894                   Insys_Anthem_001202894
Insys_Anthem_001202901                   Insys_Anthem_001202901
Insys_Anthem_001202902                   Insys_Anthem_001202902
Insys_Anthem_001202904                   Insys_Anthem_001202904
Insys_Anthem_001202905                   Insys_Anthem_001202905
Insys_Anthem_001202906                   Insys_Anthem_001202906
Insys_Anthem_001202907                   Insys_Anthem_001202907
Insys_Anthem_001202912                   Insys_Anthem_001202912
Insys_Anthem_001202913                   Insys_Anthem_001202913
Insys_Anthem_001202915                   Insys_Anthem_001202915
Insys_Anthem_001202919                   Insys_Anthem_001202919
Insys_Anthem_001202922                   Insys_Anthem_001202922
Insys_Anthem_001202925                   Insys_Anthem_001202925
Insys_Anthem_001202926                   Insys_Anthem_001202926
Insys_Anthem_001202927                   Insys_Anthem_001202927
Insys_Anthem_001202929                   Insys_Anthem_001202929
Insys_Anthem_001202931                   Insys_Anthem_001202931

                                                    1035
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1037 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001202933                   Insys_Anthem_001202933
Insys_Anthem_001202940                   Insys_Anthem_001202940
Insys_Anthem_001202941                   Insys_Anthem_001202941
Insys_Anthem_001202945                   Insys_Anthem_001202945
Insys_Anthem_001202949                   Insys_Anthem_001202949
Insys_Anthem_001202950                   Insys_Anthem_001202950
Insys_Anthem_001202952                   Insys_Anthem_001202952
Insys_Anthem_001202953                   Insys_Anthem_001202953
Insys_Anthem_001202954                   Insys_Anthem_001202954
Insys_Anthem_001202956                   Insys_Anthem_001202956
Insys_Anthem_001202958                   Insys_Anthem_001202958
Insys_Anthem_001202959                   Insys_Anthem_001202959
Insys_Anthem_001202960                   Insys_Anthem_001202960
Insys_Anthem_001202963                   Insys_Anthem_001202963
Insys_Anthem_001202966                   Insys_Anthem_001202966
Insys_Anthem_001202967                   Insys_Anthem_001202967
Insys_Anthem_001202969                   Insys_Anthem_001202969
Insys_Anthem_001202971                   Insys_Anthem_001202971
Insys_Anthem_001202973                   Insys_Anthem_001202973
Insys_Anthem_001202974                   Insys_Anthem_001202974
Insys_Anthem_001202976                   Insys_Anthem_001202976
Insys_Anthem_001202978                   Insys_Anthem_001202978
Insys_Anthem_001202982                   Insys_Anthem_001202982
Insys_Anthem_001202983                   Insys_Anthem_001202983
Insys_Anthem_001202985                   Insys_Anthem_001202985
Insys_Anthem_001202987                   Insys_Anthem_001202987
Insys_Anthem_001202988                   Insys_Anthem_001202988
Insys_Anthem_001202989                   Insys_Anthem_001202989
Insys_Anthem_001202994                   Insys_Anthem_001202994
Insys_Anthem_001202995                   Insys_Anthem_001202995
Insys_Anthem_001202996                   Insys_Anthem_001202996
Insys_Anthem_001202998                   Insys_Anthem_001202998
Insys_Anthem_001203002                   Insys_Anthem_001203002
Insys_Anthem_001203003                   Insys_Anthem_001203003
Insys_Anthem_001203004                   Insys_Anthem_001203004
Insys_Anthem_001203011                   Insys_Anthem_001203011
Insys_Anthem_001203013                   Insys_Anthem_001203013
Insys_Anthem_001203014                   Insys_Anthem_001203014
Insys_Anthem_001203021                   Insys_Anthem_001203021
Insys_Anthem_001203023                   Insys_Anthem_001203023
Insys_Anthem_001203024                   Insys_Anthem_001203024
Insys_Anthem_001203025                   Insys_Anthem_001203025
Insys_Anthem_001203030                   Insys_Anthem_001203030
Insys_Anthem_001203039                   Insys_Anthem_001203039
Insys_Anthem_001203042                   Insys_Anthem_001203042
Insys_Anthem_001203043                   Insys_Anthem_001203043
Insys_Anthem_001203051                   Insys_Anthem_001203051

                                                    1036
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1038 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203058                   Insys_Anthem_001203058
Insys_Anthem_001203063                   Insys_Anthem_001203063
Insys_Anthem_001203064                   Insys_Anthem_001203064
Insys_Anthem_001203076                   Insys_Anthem_001203076
Insys_Anthem_001203084                   Insys_Anthem_001203084
Insys_Anthem_001203087                   Insys_Anthem_001203087
Insys_Anthem_001203090                   Insys_Anthem_001203090
Insys_Anthem_001203092                   Insys_Anthem_001203092
Insys_Anthem_001203097                   Insys_Anthem_001203097
Insys_Anthem_001203100                   Insys_Anthem_001203100
Insys_Anthem_001203106                   Insys_Anthem_001203106
Insys_Anthem_001203109                   Insys_Anthem_001203109
Insys_Anthem_001203113                   Insys_Anthem_001203113
Insys_Anthem_001203115                   Insys_Anthem_001203115
Insys_Anthem_001203117                   Insys_Anthem_001203117
Insys_Anthem_001203119                   Insys_Anthem_001203119
Insys_Anthem_001203124                   Insys_Anthem_001203124
Insys_Anthem_001203127                   Insys_Anthem_001203127
Insys_Anthem_001203129                   Insys_Anthem_001203129
Insys_Anthem_001203130                   Insys_Anthem_001203130
Insys_Anthem_001203131                   Insys_Anthem_001203131
Insys_Anthem_001203133                   Insys_Anthem_001203133
Insys_Anthem_001203136                   Insys_Anthem_001203136
Insys_Anthem_001203137                   Insys_Anthem_001203137
Insys_Anthem_001203138                   Insys_Anthem_001203138
Insys_Anthem_001203140                   Insys_Anthem_001203140
Insys_Anthem_001203141                   Insys_Anthem_001203141
Insys_Anthem_001203142                   Insys_Anthem_001203142
Insys_Anthem_001203146                   Insys_Anthem_001203146
Insys_Anthem_001203147                   Insys_Anthem_001203147
Insys_Anthem_001203150                   Insys_Anthem_001203150
Insys_Anthem_001203151                   Insys_Anthem_001203151
Insys_Anthem_001203152                   Insys_Anthem_001203152
Insys_Anthem_001203157                   Insys_Anthem_001203157
Insys_Anthem_001203159                   Insys_Anthem_001203159
Insys_Anthem_001203164                   Insys_Anthem_001203164
Insys_Anthem_001203166                   Insys_Anthem_001203166
Insys_Anthem_001203167                   Insys_Anthem_001203167
Insys_Anthem_001203170                   Insys_Anthem_001203170
Insys_Anthem_001203173                   Insys_Anthem_001203173
Insys_Anthem_001203174                   Insys_Anthem_001203174
Insys_Anthem_001203176                   Insys_Anthem_001203176
Insys_Anthem_001203180                   Insys_Anthem_001203180
Insys_Anthem_001203181                   Insys_Anthem_001203181
Insys_Anthem_001203184                   Insys_Anthem_001203184
Insys_Anthem_001203185                   Insys_Anthem_001203185
Insys_Anthem_001203188                   Insys_Anthem_001203188

                                                    1037
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1039 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203190                   Insys_Anthem_001203190
Insys_Anthem_001203191                   Insys_Anthem_001203191
Insys_Anthem_001203193                   Insys_Anthem_001203193
Insys_Anthem_001203204                   Insys_Anthem_001203204
Insys_Anthem_001203205                   Insys_Anthem_001203205
Insys_Anthem_001203206                   Insys_Anthem_001203206
Insys_Anthem_001203209                   Insys_Anthem_001203209
Insys_Anthem_001203210                   Insys_Anthem_001203210
Insys_Anthem_001203214                   Insys_Anthem_001203214
Insys_Anthem_001203215                   Insys_Anthem_001203215
Insys_Anthem_001203217                   Insys_Anthem_001203217
Insys_Anthem_001203219                   Insys_Anthem_001203219
Insys_Anthem_001203220                   Insys_Anthem_001203220
Insys_Anthem_001203221                   Insys_Anthem_001203221
Insys_Anthem_001203222                   Insys_Anthem_001203222
Insys_Anthem_001203223                   Insys_Anthem_001203223
Insys_Anthem_001203224                   Insys_Anthem_001203224
Insys_Anthem_001203225                   Insys_Anthem_001203225
Insys_Anthem_001203226                   Insys_Anthem_001203226
Insys_Anthem_001203227                   Insys_Anthem_001203227
Insys_Anthem_001203230                   Insys_Anthem_001203230
Insys_Anthem_001203232                   Insys_Anthem_001203232
Insys_Anthem_001203233                   Insys_Anthem_001203233
Insys_Anthem_001203235                   Insys_Anthem_001203235
Insys_Anthem_001203236                   Insys_Anthem_001203236
Insys_Anthem_001203240                   Insys_Anthem_001203240
Insys_Anthem_001203241                   Insys_Anthem_001203241
Insys_Anthem_001203246                   Insys_Anthem_001203246
Insys_Anthem_001203247                   Insys_Anthem_001203247
Insys_Anthem_001203248                   Insys_Anthem_001203248
Insys_Anthem_001203249                   Insys_Anthem_001203249
Insys_Anthem_001203251                   Insys_Anthem_001203251
Insys_Anthem_001203253                   Insys_Anthem_001203253
Insys_Anthem_001203255                   Insys_Anthem_001203255
Insys_Anthem_001203259                   Insys_Anthem_001203259
Insys_Anthem_001203260                   Insys_Anthem_001203260
Insys_Anthem_001203264                   Insys_Anthem_001203264
Insys_Anthem_001203265                   Insys_Anthem_001203265
Insys_Anthem_001203267                   Insys_Anthem_001203267
Insys_Anthem_001203270                   Insys_Anthem_001203270
Insys_Anthem_001203271                   Insys_Anthem_001203271
Insys_Anthem_001203272                   Insys_Anthem_001203272
Insys_Anthem_001203274                   Insys_Anthem_001203274
Insys_Anthem_001203278                   Insys_Anthem_001203278
Insys_Anthem_001203281                   Insys_Anthem_001203281
Insys_Anthem_001203282                   Insys_Anthem_001203282
Insys_Anthem_001203283                   Insys_Anthem_001203283

                                                    1038
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1040 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203284                   Insys_Anthem_001203284
Insys_Anthem_001203286                   Insys_Anthem_001203286
Insys_Anthem_001203290                   Insys_Anthem_001203290
Insys_Anthem_001203291                   Insys_Anthem_001203291
Insys_Anthem_001203292                   Insys_Anthem_001203292
Insys_Anthem_001203297                   Insys_Anthem_001203297
Insys_Anthem_001203298                   Insys_Anthem_001203298
Insys_Anthem_001203301                   Insys_Anthem_001203301
Insys_Anthem_001203303                   Insys_Anthem_001203303
Insys_Anthem_001203304                   Insys_Anthem_001203304
Insys_Anthem_001203307                   Insys_Anthem_001203307
Insys_Anthem_001203318                   Insys_Anthem_001203318
Insys_Anthem_001203319                   Insys_Anthem_001203319
Insys_Anthem_001203323                   Insys_Anthem_001203323
Insys_Anthem_001203324                   Insys_Anthem_001203324
Insys_Anthem_001203328                   Insys_Anthem_001203328
Insys_Anthem_001203330                   Insys_Anthem_001203330
Insys_Anthem_001203334                   Insys_Anthem_001203334
Insys_Anthem_001203335                   Insys_Anthem_001203335
Insys_Anthem_001203339                   Insys_Anthem_001203339
Insys_Anthem_001203342                   Insys_Anthem_001203342
Insys_Anthem_001203346                   Insys_Anthem_001203346
Insys_Anthem_001203349                   Insys_Anthem_001203349
Insys_Anthem_001203350                   Insys_Anthem_001203350
Insys_Anthem_001203352                   Insys_Anthem_001203352
Insys_Anthem_001203354                   Insys_Anthem_001203354
Insys_Anthem_001203362                   Insys_Anthem_001203362
Insys_Anthem_001203363                   Insys_Anthem_001203363
Insys_Anthem_001203364                   Insys_Anthem_001203364
Insys_Anthem_001203365                   Insys_Anthem_001203365
Insys_Anthem_001203367                   Insys_Anthem_001203367
Insys_Anthem_001203369                   Insys_Anthem_001203369
Insys_Anthem_001203371                   Insys_Anthem_001203371
Insys_Anthem_001203372                   Insys_Anthem_001203372
Insys_Anthem_001203373                   Insys_Anthem_001203373
Insys_Anthem_001203379                   Insys_Anthem_001203379
Insys_Anthem_001203384                   Insys_Anthem_001203384
Insys_Anthem_001203385                   Insys_Anthem_001203385
Insys_Anthem_001203386                   Insys_Anthem_001203386
Insys_Anthem_001203388                   Insys_Anthem_001203388
Insys_Anthem_001203389                   Insys_Anthem_001203389
Insys_Anthem_001203392                   Insys_Anthem_001203392
Insys_Anthem_001203393                   Insys_Anthem_001203393
Insys_Anthem_001203394                   Insys_Anthem_001203394
Insys_Anthem_001203396                   Insys_Anthem_001203396
Insys_Anthem_001203397                   Insys_Anthem_001203397
Insys_Anthem_001203399                   Insys_Anthem_001203399

                                                    1039
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1041 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203402                   Insys_Anthem_001203402
Insys_Anthem_001203404                   Insys_Anthem_001203404
Insys_Anthem_001203407                   Insys_Anthem_001203407
Insys_Anthem_001203409                   Insys_Anthem_001203409
Insys_Anthem_001203410                   Insys_Anthem_001203410
Insys_Anthem_001203411                   Insys_Anthem_001203411
Insys_Anthem_001203414                   Insys_Anthem_001203414
Insys_Anthem_001203415                   Insys_Anthem_001203415
Insys_Anthem_001203416                   Insys_Anthem_001203416
Insys_Anthem_001203418                   Insys_Anthem_001203418
Insys_Anthem_001203419                   Insys_Anthem_001203419
Insys_Anthem_001203420                   Insys_Anthem_001203420
Insys_Anthem_001203429                   Insys_Anthem_001203429
Insys_Anthem_001203430                   Insys_Anthem_001203430
Insys_Anthem_001203434                   Insys_Anthem_001203434
Insys_Anthem_001203437                   Insys_Anthem_001203437
Insys_Anthem_001203443                   Insys_Anthem_001203443
Insys_Anthem_001203445                   Insys_Anthem_001203445
Insys_Anthem_001203447                   Insys_Anthem_001203447
Insys_Anthem_001203448                   Insys_Anthem_001203448
Insys_Anthem_001203449                   Insys_Anthem_001203449
Insys_Anthem_001203450                   Insys_Anthem_001203450
Insys_Anthem_001203451                   Insys_Anthem_001203451
Insys_Anthem_001203452                   Insys_Anthem_001203452
Insys_Anthem_001203453                   Insys_Anthem_001203453
Insys_Anthem_001203455                   Insys_Anthem_001203455
Insys_Anthem_001203456                   Insys_Anthem_001203456
Insys_Anthem_001203458                   Insys_Anthem_001203458
Insys_Anthem_001203459                   Insys_Anthem_001203459
Insys_Anthem_001203465                   Insys_Anthem_001203465
Insys_Anthem_001203467                   Insys_Anthem_001203467
Insys_Anthem_001203468                   Insys_Anthem_001203468
Insys_Anthem_001203473                   Insys_Anthem_001203473
Insys_Anthem_001203474                   Insys_Anthem_001203474
Insys_Anthem_001203477                   Insys_Anthem_001203477
Insys_Anthem_001203478                   Insys_Anthem_001203478
Insys_Anthem_001203479                   Insys_Anthem_001203479
Insys_Anthem_001203480                   Insys_Anthem_001203480
Insys_Anthem_001203481                   Insys_Anthem_001203481
Insys_Anthem_001203483                   Insys_Anthem_001203483
Insys_Anthem_001203487                   Insys_Anthem_001203487
Insys_Anthem_001203488                   Insys_Anthem_001203488
Insys_Anthem_001203489                   Insys_Anthem_001203489
Insys_Anthem_001203493                   Insys_Anthem_001203493
Insys_Anthem_001203503                   Insys_Anthem_001203503
Insys_Anthem_001203505                   Insys_Anthem_001203505
Insys_Anthem_001203506                   Insys_Anthem_001203506

                                                    1040
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1042 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203507                   Insys_Anthem_001203507
Insys_Anthem_001203508                   Insys_Anthem_001203508
Insys_Anthem_001203510                   Insys_Anthem_001203510
Insys_Anthem_001203513                   Insys_Anthem_001203513
Insys_Anthem_001203514                   Insys_Anthem_001203514
Insys_Anthem_001203515                   Insys_Anthem_001203515
Insys_Anthem_001203516                   Insys_Anthem_001203516
Insys_Anthem_001203517                   Insys_Anthem_001203517
Insys_Anthem_001203521                   Insys_Anthem_001203521
Insys_Anthem_001203525                   Insys_Anthem_001203525
Insys_Anthem_001203528                   Insys_Anthem_001203528
Insys_Anthem_001203529                   Insys_Anthem_001203529
Insys_Anthem_001203533                   Insys_Anthem_001203533
Insys_Anthem_001203542                   Insys_Anthem_001203542
Insys_Anthem_001203544                   Insys_Anthem_001203544
Insys_Anthem_001203547                   Insys_Anthem_001203547
Insys_Anthem_001203553                   Insys_Anthem_001203553
Insys_Anthem_001203554                   Insys_Anthem_001203554
Insys_Anthem_001203560                   Insys_Anthem_001203560
Insys_Anthem_001203567                   Insys_Anthem_001203567
Insys_Anthem_001203573                   Insys_Anthem_001203573
Insys_Anthem_001203576                   Insys_Anthem_001203576
Insys_Anthem_001203577                   Insys_Anthem_001203577
Insys_Anthem_001203578                   Insys_Anthem_001203578
Insys_Anthem_001203580                   Insys_Anthem_001203580
Insys_Anthem_001203584                   Insys_Anthem_001203584
Insys_Anthem_001203587                   Insys_Anthem_001203587
Insys_Anthem_001203590                   Insys_Anthem_001203590
Insys_Anthem_001203593                   Insys_Anthem_001203593
Insys_Anthem_001203594                   Insys_Anthem_001203594
Insys_Anthem_001203597                   Insys_Anthem_001203597
Insys_Anthem_001203598                   Insys_Anthem_001203598
Insys_Anthem_001203600                   Insys_Anthem_001203600
Insys_Anthem_001203601                   Insys_Anthem_001203601
Insys_Anthem_001203604                   Insys_Anthem_001203604
Insys_Anthem_001203610                   Insys_Anthem_001203610
Insys_Anthem_001203615                   Insys_Anthem_001203615
Insys_Anthem_001203617                   Insys_Anthem_001203617
Insys_Anthem_001203618                   Insys_Anthem_001203618
Insys_Anthem_001203619                   Insys_Anthem_001203619
Insys_Anthem_001203620                   Insys_Anthem_001203620
Insys_Anthem_001203621                   Insys_Anthem_001203621
Insys_Anthem_001203626                   Insys_Anthem_001203626
Insys_Anthem_001203627                   Insys_Anthem_001203627
Insys_Anthem_001203628                   Insys_Anthem_001203628
Insys_Anthem_001203629                   Insys_Anthem_001203629
Insys_Anthem_001203637                   Insys_Anthem_001203637

                                                    1041
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1043 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203643                   Insys_Anthem_001203643
Insys_Anthem_001203645                   Insys_Anthem_001203645
Insys_Anthem_001203655                   Insys_Anthem_001203655
Insys_Anthem_001203656                   Insys_Anthem_001203656
Insys_Anthem_001203658                   Insys_Anthem_001203658
Insys_Anthem_001203659                   Insys_Anthem_001203659
Insys_Anthem_001203663                   Insys_Anthem_001203663
Insys_Anthem_001203671                   Insys_Anthem_001203671
Insys_Anthem_001203672                   Insys_Anthem_001203672
Insys_Anthem_001203673                   Insys_Anthem_001203673
Insys_Anthem_001203674                   Insys_Anthem_001203674
Insys_Anthem_001203675                   Insys_Anthem_001203675
Insys_Anthem_001203678                   Insys_Anthem_001203678
Insys_Anthem_001203684                   Insys_Anthem_001203684
Insys_Anthem_001203691                   Insys_Anthem_001203691
Insys_Anthem_001203692                   Insys_Anthem_001203692
Insys_Anthem_001203693                   Insys_Anthem_001203693
Insys_Anthem_001203694                   Insys_Anthem_001203694
Insys_Anthem_001203695                   Insys_Anthem_001203695
Insys_Anthem_001203698                   Insys_Anthem_001203698
Insys_Anthem_001203700                   Insys_Anthem_001203700
Insys_Anthem_001203708                   Insys_Anthem_001203708
Insys_Anthem_001203711                   Insys_Anthem_001203711
Insys_Anthem_001203714                   Insys_Anthem_001203714
Insys_Anthem_001203717                   Insys_Anthem_001203717
Insys_Anthem_001203718                   Insys_Anthem_001203718
Insys_Anthem_001203719                   Insys_Anthem_001203719
Insys_Anthem_001203724                   Insys_Anthem_001203724
Insys_Anthem_001203725                   Insys_Anthem_001203725
Insys_Anthem_001203727                   Insys_Anthem_001203727
Insys_Anthem_001203731                   Insys_Anthem_001203731
Insys_Anthem_001203732                   Insys_Anthem_001203732
Insys_Anthem_001203733                   Insys_Anthem_001203733
Insys_Anthem_001203740                   Insys_Anthem_001203740
Insys_Anthem_001203748                   Insys_Anthem_001203748
Insys_Anthem_001203749                   Insys_Anthem_001203749
Insys_Anthem_001203750                   Insys_Anthem_001203750
Insys_Anthem_001203752                   Insys_Anthem_001203752
Insys_Anthem_001203756                   Insys_Anthem_001203756
Insys_Anthem_001203757                   Insys_Anthem_001203757
Insys_Anthem_001203759                   Insys_Anthem_001203759
Insys_Anthem_001203763                   Insys_Anthem_001203763
Insys_Anthem_001203766                   Insys_Anthem_001203766
Insys_Anthem_001203772                   Insys_Anthem_001203772
Insys_Anthem_001203775                   Insys_Anthem_001203775
Insys_Anthem_001203779                   Insys_Anthem_001203779
Insys_Anthem_001203780                   Insys_Anthem_001203780

                                                    1042
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1044 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001203781                   Insys_Anthem_001203781
Insys_Anthem_001203782                   Insys_Anthem_001203782
Insys_Anthem_001203783                   Insys_Anthem_001203783
Insys_Anthem_001203786                   Insys_Anthem_001203786
Insys_Anthem_001203787                   Insys_Anthem_001203787
Insys_Anthem_001203789                   Insys_Anthem_001203789
Insys_Anthem_001203798                   Insys_Anthem_001203798
Insys_Anthem_001203799                   Insys_Anthem_001203799
Insys_Anthem_001203800                   Insys_Anthem_001203800
Insys_Anthem_001203803                   Insys_Anthem_001203803
Insys_Anthem_001203804                   Insys_Anthem_001203804
Insys_Anthem_001203805                   Insys_Anthem_001203805
Insys_Anthem_001203806                   Insys_Anthem_001203806
Insys_Anthem_001203807                   Insys_Anthem_001203807
Insys_Anthem_001203812                   Insys_Anthem_001203812
Insys_Anthem_001203814                   Insys_Anthem_001203814
Insys_Anthem_001203823                   Insys_Anthem_001203823
Insys_Anthem_001203826                   Insys_Anthem_001203826
Insys_Anthem_001203828                   Insys_Anthem_001203828
Insys_Anthem_001203837                   Insys_Anthem_001203837
Insys_Anthem_001203841                   Insys_Anthem_001203841
Insys_Anthem_001203846                   Insys_Anthem_001203846
Insys_Anthem_001203850                   Insys_Anthem_001203850
Insys_Anthem_001203851                   Insys_Anthem_001203851
Insys_Anthem_001203859                   Insys_Anthem_001203859
Insys_Anthem_001203862                   Insys_Anthem_001203862
Insys_Anthem_001203917                   Insys_Anthem_001203917
Insys_Anthem_001203919                   Insys_Anthem_001203919
Insys_Anthem_001203935                   Insys_Anthem_001203935
Insys_Anthem_001203956                   Insys_Anthem_001203956
Insys_Anthem_001203957                   Insys_Anthem_001203957
Insys_Anthem_001203967                   Insys_Anthem_001203967
Insys_Anthem_001203971                   Insys_Anthem_001203971
Insys_Anthem_001203979                   Insys_Anthem_001203979
Insys_Anthem_001204011                   Insys_Anthem_001204011
Insys_Anthem_001204019                   Insys_Anthem_001204019
Insys_Anthem_001204021                   Insys_Anthem_001204021
Insys_Anthem_001204026                   Insys_Anthem_001204026
Insys_Anthem_001204029                   Insys_Anthem_001204029
Insys_Anthem_001204030                   Insys_Anthem_001204030
Insys_Anthem_001204032                   Insys_Anthem_001204032
Insys_Anthem_001204035                   Insys_Anthem_001204035
Insys_Anthem_001204037                   Insys_Anthem_001204037
Insys_Anthem_001204040                   Insys_Anthem_001204040
Insys_Anthem_001204042                   Insys_Anthem_001204042
Insys_Anthem_001204043                   Insys_Anthem_001204043
Insys_Anthem_001204044                   Insys_Anthem_001204044

                                                    1043
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1045 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001204045                   Insys_Anthem_001204045
Insys_Anthem_001204046                   Insys_Anthem_001204046
Insys_Anthem_001204050                   Insys_Anthem_001204050
Insys_Anthem_001204052                   Insys_Anthem_001204052
Insys_Anthem_001204059                   Insys_Anthem_001204059
Insys_Anthem_001204060                   Insys_Anthem_001204060
Insys_Anthem_001204061                   Insys_Anthem_001204061
Insys_Anthem_001204069                   Insys_Anthem_001204069
Insys_Anthem_001204080                   Insys_Anthem_001204080
Insys_Anthem_001204086                   Insys_Anthem_001204086
Insys_Anthem_001204087                   Insys_Anthem_001204087
Insys_Anthem_001204104                   Insys_Anthem_001204104
Insys_Anthem_001204116                   Insys_Anthem_001204116
Insys_Anthem_001204118                   Insys_Anthem_001204118
Insys_Anthem_001204119                   Insys_Anthem_001204119
Insys_Anthem_001204136                   Insys_Anthem_001204136
Insys_Anthem_001204146                   Insys_Anthem_001204146
Insys_Anthem_001204162                   Insys_Anthem_001204162
Insys_Anthem_001204164                   Insys_Anthem_001204164
Insys_Anthem_001204165                   Insys_Anthem_001204165
Insys_Anthem_001204184                   Insys_Anthem_001204184
Insys_Anthem_001204191                   Insys_Anthem_001204191
Insys_Anthem_001204205                   Insys_Anthem_001204205
Insys_Anthem_001204209                   Insys_Anthem_001204209
Insys_Anthem_001204221                   Insys_Anthem_001204221
Insys_Anthem_001204230                   Insys_Anthem_001204230
Insys_Anthem_001204251                   Insys_Anthem_001204251
Insys_Anthem_001204253                   Insys_Anthem_001204253
Insys_Anthem_001204261                   Insys_Anthem_001204261
Insys_Anthem_001204263                   Insys_Anthem_001204263
Insys_Anthem_001204275                   Insys_Anthem_001204275
Insys_Anthem_001204296                   Insys_Anthem_001204296
Insys_Anthem_001204305                   Insys_Anthem_001204305
Insys_Anthem_001204307                   Insys_Anthem_001204307
Insys_Anthem_001204309                   Insys_Anthem_001204309
Insys_Anthem_001204313                   Insys_Anthem_001204313
Insys_Anthem_001204315                   Insys_Anthem_001204315
Insys_Anthem_001204316                   Insys_Anthem_001204316
Insys_Anthem_001204317                   Insys_Anthem_001204317
Insys_Anthem_001204330                   Insys_Anthem_001204330
Insys_Anthem_001204344                   Insys_Anthem_001204344
Insys_Anthem_001204360                   Insys_Anthem_001204360
Insys_Anthem_001204365                   Insys_Anthem_001204365
Insys_Anthem_001204367                   Insys_Anthem_001204367
Insys_Anthem_001204379                   Insys_Anthem_001204379
Insys_Anthem_001204380                   Insys_Anthem_001204380
Insys_Anthem_001204381                   Insys_Anthem_001204381

                                                    1044
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1046 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001204391                   Insys_Anthem_001204391
Insys_Anthem_001204406                   Insys_Anthem_001204406
Insys_Anthem_001204408                   Insys_Anthem_001204408
Insys_Anthem_001204418                   Insys_Anthem_001204418
Insys_Anthem_001204419                   Insys_Anthem_001204419
Insys_Anthem_001204425                   Insys_Anthem_001204425
Insys_Anthem_001204428                   Insys_Anthem_001204428
Insys_Anthem_001204434                   Insys_Anthem_001204434
Insys_Anthem_001204435                   Insys_Anthem_001204435
Insys_Anthem_001204436                   Insys_Anthem_001204436
Insys_Anthem_001204441                   Insys_Anthem_001204441
Insys_Anthem_001204447                   Insys_Anthem_001204447
Insys_Anthem_001204448                   Insys_Anthem_001204448
Insys_Anthem_001204449                   Insys_Anthem_001204449
Insys_Anthem_001204451                   Insys_Anthem_001204451
Insys_Anthem_001204452                   Insys_Anthem_001204452
Insys_Anthem_001204484                   Insys_Anthem_001204484
Insys_Anthem_001204487                   Insys_Anthem_001204487
Insys_Anthem_001204502                   Insys_Anthem_001204502
Insys_Anthem_001204503                   Insys_Anthem_001204503
Insys_Anthem_001204510                   Insys_Anthem_001204510
Insys_Anthem_001204514                   Insys_Anthem_001204514
Insys_Anthem_001204515                   Insys_Anthem_001204515
Insys_Anthem_001204516                   Insys_Anthem_001204516
Insys_Anthem_001204518                   Insys_Anthem_001204518
Insys_Anthem_001204519                   Insys_Anthem_001204519
Insys_Anthem_001204521                   Insys_Anthem_001204521
Insys_Anthem_001204539                   Insys_Anthem_001204539
Insys_Anthem_001204540                   Insys_Anthem_001204540
Insys_Anthem_001204542                   Insys_Anthem_001204542
Insys_Anthem_001204544                   Insys_Anthem_001204544
Insys_Anthem_001204558                   Insys_Anthem_001204558
Insys_Anthem_001204561                   Insys_Anthem_001204561
Insys_Anthem_001204564                   Insys_Anthem_001204564
Insys_Anthem_001204566                   Insys_Anthem_001204566
Insys_Anthem_001204567                   Insys_Anthem_001204567
Insys_Anthem_001204568                   Insys_Anthem_001204568
Insys_Anthem_001204582                   Insys_Anthem_001204582
Insys_Anthem_001204588                   Insys_Anthem_001204588
Insys_Anthem_001204589                   Insys_Anthem_001204589
Insys_Anthem_001204590                   Insys_Anthem_001204590
Insys_Anthem_001204602                   Insys_Anthem_001204602
Insys_Anthem_001204603                   Insys_Anthem_001204603
Insys_Anthem_001204604                   Insys_Anthem_001204604
Insys_Anthem_001204605                   Insys_Anthem_001204605
Insys_Anthem_001204607                   Insys_Anthem_001204607
Insys_Anthem_001204612                   Insys_Anthem_001204612

                                                    1045
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1047 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001204623                   Insys_Anthem_001204623
Insys_Anthem_001204625                   Insys_Anthem_001204625
Insys_Anthem_001204626                   Insys_Anthem_001204626
Insys_Anthem_001204627                   Insys_Anthem_001204627
Insys_Anthem_001204628                   Insys_Anthem_001204628
Insys_Anthem_001204631                   Insys_Anthem_001204631
Insys_Anthem_001204642                   Insys_Anthem_001204642
Insys_Anthem_001204643                   Insys_Anthem_001204643
Insys_Anthem_001204651                   Insys_Anthem_001204651
Insys_Anthem_001204653                   Insys_Anthem_001204653
Insys_Anthem_001204654                   Insys_Anthem_001204654
Insys_Anthem_001204655                   Insys_Anthem_001204655
Insys_Anthem_001204656                   Insys_Anthem_001204656
Insys_Anthem_001204657                   Insys_Anthem_001204657
Insys_Anthem_001204658                   Insys_Anthem_001204658
Insys_Anthem_001204659                   Insys_Anthem_001204659
Insys_Anthem_001204660                   Insys_Anthem_001204660
Insys_Anthem_001204661                   Insys_Anthem_001204661
Insys_Anthem_001204662                   Insys_Anthem_001204662
Insys_Anthem_001204663                   Insys_Anthem_001204663
Insys_Anthem_001204680                   Insys_Anthem_001204680
Insys_Anthem_001204682                   Insys_Anthem_001204682
Insys_Anthem_001204684                   Insys_Anthem_001204684
Insys_Anthem_001204692                   Insys_Anthem_001204692
Insys_Anthem_001204693                   Insys_Anthem_001204693
Insys_Anthem_001204694                   Insys_Anthem_001204694
Insys_Anthem_001204702                   Insys_Anthem_001204702
Insys_Anthem_001204708                   Insys_Anthem_001204708
Insys_Anthem_001204711                   Insys_Anthem_001204711
Insys_Anthem_001204718                   Insys_Anthem_001204718
Insys_Anthem_001204734                   Insys_Anthem_001204734
Insys_Anthem_001204738                   Insys_Anthem_001204738
Insys_Anthem_001204742                   Insys_Anthem_001204742
Insys_Anthem_001204746                   Insys_Anthem_001204746
Insys_Anthem_001204752                   Insys_Anthem_001204752
Insys_Anthem_001204768                   Insys_Anthem_001204768
Insys_Anthem_001204775                   Insys_Anthem_001204775
Insys_Anthem_001204782                   Insys_Anthem_001204782
Insys_Anthem_001204786                   Insys_Anthem_001204786
Insys_Anthem_001204787                   Insys_Anthem_001204787
Insys_Anthem_001204788                   Insys_Anthem_001204788
Insys_Anthem_001204804                   Insys_Anthem_001204804
Insys_Anthem_001204807                   Insys_Anthem_001204807
Insys_Anthem_001204817                   Insys_Anthem_001204817
Insys_Anthem_001204819                   Insys_Anthem_001204819
Insys_Anthem_001204820                   Insys_Anthem_001204820
Insys_Anthem_001204824                   Insys_Anthem_001204824

                                                    1046
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1048 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001204826                   Insys_Anthem_001204826
Insys_Anthem_001204827                   Insys_Anthem_001204827
Insys_Anthem_001204828                   Insys_Anthem_001204828
Insys_Anthem_001204834                   Insys_Anthem_001204834
Insys_Anthem_001204850                   Insys_Anthem_001204850
Insys_Anthem_001204851                   Insys_Anthem_001204851
Insys_Anthem_001204858                   Insys_Anthem_001204858
Insys_Anthem_001204859                   Insys_Anthem_001204859
Insys_Anthem_001204860                   Insys_Anthem_001204860
Insys_Anthem_001204862                   Insys_Anthem_001204862
Insys_Anthem_001204867                   Insys_Anthem_001204867
Insys_Anthem_001204874                   Insys_Anthem_001204874
Insys_Anthem_001204876                   Insys_Anthem_001204876
Insys_Anthem_001204896                   Insys_Anthem_001204896
Insys_Anthem_001204899                   Insys_Anthem_001204899
Insys_Anthem_001204904                   Insys_Anthem_001204904
Insys_Anthem_001204906                   Insys_Anthem_001204906
Insys_Anthem_001204918                   Insys_Anthem_001204918
Insys_Anthem_001204919                   Insys_Anthem_001204919
Insys_Anthem_001204922                   Insys_Anthem_001204922
Insys_Anthem_001204943                   Insys_Anthem_001204943
Insys_Anthem_001204945                   Insys_Anthem_001204945
Insys_Anthem_001204947                   Insys_Anthem_001204947
Insys_Anthem_001204963                   Insys_Anthem_001204963
Insys_Anthem_001204969                   Insys_Anthem_001204969
Insys_Anthem_001204977                   Insys_Anthem_001204977
Insys_Anthem_001205014                   Insys_Anthem_001205014
Insys_Anthem_001205015                   Insys_Anthem_001205015
Insys_Anthem_001205026                   Insys_Anthem_001205026
Insys_Anthem_001205032                   Insys_Anthem_001205032
Insys_Anthem_001205033                   Insys_Anthem_001205033
Insys_Anthem_001205035                   Insys_Anthem_001205035
Insys_Anthem_001205036                   Insys_Anthem_001205036
Insys_Anthem_001205039                   Insys_Anthem_001205039
Insys_Anthem_001205040                   Insys_Anthem_001205040
Insys_Anthem_001205041                   Insys_Anthem_001205041
Insys_Anthem_001205048                   Insys_Anthem_001205048
Insys_Anthem_001205050                   Insys_Anthem_001205050
Insys_Anthem_001205051                   Insys_Anthem_001205051
Insys_Anthem_001205054                   Insys_Anthem_001205054
Insys_Anthem_001205070                   Insys_Anthem_001205070
Insys_Anthem_001205071                   Insys_Anthem_001205071
Insys_Anthem_001205073                   Insys_Anthem_001205073
Insys_Anthem_001205074                   Insys_Anthem_001205074
Insys_Anthem_001205082                   Insys_Anthem_001205082
Insys_Anthem_001205083                   Insys_Anthem_001205083
Insys_Anthem_001205084                   Insys_Anthem_001205084

                                                    1047
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1049 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205106                   Insys_Anthem_001205106
Insys_Anthem_001205134                   Insys_Anthem_001205134
Insys_Anthem_001205144                   Insys_Anthem_001205144
Insys_Anthem_001205146                   Insys_Anthem_001205146
Insys_Anthem_001205152                   Insys_Anthem_001205152
Insys_Anthem_001205153                   Insys_Anthem_001205153
Insys_Anthem_001205157                   Insys_Anthem_001205157
Insys_Anthem_001205158                   Insys_Anthem_001205158
Insys_Anthem_001205159                   Insys_Anthem_001205159
Insys_Anthem_001205160                   Insys_Anthem_001205160
Insys_Anthem_001205161                   Insys_Anthem_001205161
Insys_Anthem_001205164                   Insys_Anthem_001205164
Insys_Anthem_001205167                   Insys_Anthem_001205167
Insys_Anthem_001205168                   Insys_Anthem_001205168
Insys_Anthem_001205169                   Insys_Anthem_001205169
Insys_Anthem_001205171                   Insys_Anthem_001205171
Insys_Anthem_001205173                   Insys_Anthem_001205173
Insys_Anthem_001205174                   Insys_Anthem_001205174
Insys_Anthem_001205180                   Insys_Anthem_001205180
Insys_Anthem_001205186                   Insys_Anthem_001205186
Insys_Anthem_001205192                   Insys_Anthem_001205192
Insys_Anthem_001205193                   Insys_Anthem_001205193
Insys_Anthem_001205194                   Insys_Anthem_001205194
Insys_Anthem_001205197                   Insys_Anthem_001205197
Insys_Anthem_001205202                   Insys_Anthem_001205202
Insys_Anthem_001205203                   Insys_Anthem_001205203
Insys_Anthem_001205204                   Insys_Anthem_001205204
Insys_Anthem_001205210                   Insys_Anthem_001205210
Insys_Anthem_001205212                   Insys_Anthem_001205212
Insys_Anthem_001205217                   Insys_Anthem_001205217
Insys_Anthem_001205218                   Insys_Anthem_001205218
Insys_Anthem_001205221                   Insys_Anthem_001205221
Insys_Anthem_001205231                   Insys_Anthem_001205231
Insys_Anthem_001205232                   Insys_Anthem_001205232
Insys_Anthem_001205233                   Insys_Anthem_001205233
Insys_Anthem_001205235                   Insys_Anthem_001205235
Insys_Anthem_001205239                   Insys_Anthem_001205239
Insys_Anthem_001205243                   Insys_Anthem_001205243
Insys_Anthem_001205244                   Insys_Anthem_001205244
Insys_Anthem_001205245                   Insys_Anthem_001205245
Insys_Anthem_001205249                   Insys_Anthem_001205249
Insys_Anthem_001205251                   Insys_Anthem_001205251
Insys_Anthem_001205254                   Insys_Anthem_001205254
Insys_Anthem_001205256                   Insys_Anthem_001205256
Insys_Anthem_001205257                   Insys_Anthem_001205257
Insys_Anthem_001205258                   Insys_Anthem_001205258
Insys_Anthem_001205262                   Insys_Anthem_001205262

                                                    1048
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1050 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205267                   Insys_Anthem_001205267
Insys_Anthem_001205273                   Insys_Anthem_001205273
Insys_Anthem_001205280                   Insys_Anthem_001205280
Insys_Anthem_001205282                   Insys_Anthem_001205282
Insys_Anthem_001205289                   Insys_Anthem_001205289
Insys_Anthem_001205307                   Insys_Anthem_001205307
Insys_Anthem_001205337                   Insys_Anthem_001205337
Insys_Anthem_001205344                   Insys_Anthem_001205344
Insys_Anthem_001205345                   Insys_Anthem_001205345
Insys_Anthem_001205373                   Insys_Anthem_001205373
Insys_Anthem_001205374                   Insys_Anthem_001205374
Insys_Anthem_001205375                   Insys_Anthem_001205375
Insys_Anthem_001205385                   Insys_Anthem_001205385
Insys_Anthem_001205393                   Insys_Anthem_001205393
Insys_Anthem_001205394                   Insys_Anthem_001205394
Insys_Anthem_001205397                   Insys_Anthem_001205397
Insys_Anthem_001205398                   Insys_Anthem_001205398
Insys_Anthem_001205399                   Insys_Anthem_001205399
Insys_Anthem_001205400                   Insys_Anthem_001205400
Insys_Anthem_001205402                   Insys_Anthem_001205402
Insys_Anthem_001205403                   Insys_Anthem_001205403
Insys_Anthem_001205405                   Insys_Anthem_001205405
Insys_Anthem_001205418                   Insys_Anthem_001205418
Insys_Anthem_001205419                   Insys_Anthem_001205419
Insys_Anthem_001205420                   Insys_Anthem_001205420
Insys_Anthem_001205421                   Insys_Anthem_001205421
Insys_Anthem_001205436                   Insys_Anthem_001205436
Insys_Anthem_001205439                   Insys_Anthem_001205439
Insys_Anthem_001205441                   Insys_Anthem_001205441
Insys_Anthem_001205442                   Insys_Anthem_001205442
Insys_Anthem_001205453                   Insys_Anthem_001205453
Insys_Anthem_001205455                   Insys_Anthem_001205455
Insys_Anthem_001205456                   Insys_Anthem_001205456
Insys_Anthem_001205458                   Insys_Anthem_001205458
Insys_Anthem_001205461                   Insys_Anthem_001205461
Insys_Anthem_001205470                   Insys_Anthem_001205470
Insys_Anthem_001205471                   Insys_Anthem_001205471
Insys_Anthem_001205473                   Insys_Anthem_001205473
Insys_Anthem_001205475                   Insys_Anthem_001205475
Insys_Anthem_001205480                   Insys_Anthem_001205480
Insys_Anthem_001205485                   Insys_Anthem_001205485
Insys_Anthem_001205486                   Insys_Anthem_001205486
Insys_Anthem_001205487                   Insys_Anthem_001205487
Insys_Anthem_001205488                   Insys_Anthem_001205488
Insys_Anthem_001205489                   Insys_Anthem_001205489
Insys_Anthem_001205490                   Insys_Anthem_001205490
Insys_Anthem_001205491                   Insys_Anthem_001205491

                                                    1049
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1051 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205495                   Insys_Anthem_001205495
Insys_Anthem_001205527                   Insys_Anthem_001205527
Insys_Anthem_001205528                   Insys_Anthem_001205528
Insys_Anthem_001205531                   Insys_Anthem_001205531
Insys_Anthem_001205532                   Insys_Anthem_001205532
Insys_Anthem_001205533                   Insys_Anthem_001205533
Insys_Anthem_001205536                   Insys_Anthem_001205536
Insys_Anthem_001205541                   Insys_Anthem_001205541
Insys_Anthem_001205552                   Insys_Anthem_001205552
Insys_Anthem_001205555                   Insys_Anthem_001205555
Insys_Anthem_001205559                   Insys_Anthem_001205559
Insys_Anthem_001205560                   Insys_Anthem_001205560
Insys_Anthem_001205564                   Insys_Anthem_001205564
Insys_Anthem_001205565                   Insys_Anthem_001205565
Insys_Anthem_001205578                   Insys_Anthem_001205578
Insys_Anthem_001205580                   Insys_Anthem_001205580
Insys_Anthem_001205581                   Insys_Anthem_001205581
Insys_Anthem_001205582                   Insys_Anthem_001205582
Insys_Anthem_001205583                   Insys_Anthem_001205583
Insys_Anthem_001205584                   Insys_Anthem_001205584
Insys_Anthem_001205587                   Insys_Anthem_001205587
Insys_Anthem_001205589                   Insys_Anthem_001205589
Insys_Anthem_001205590                   Insys_Anthem_001205590
Insys_Anthem_001205592                   Insys_Anthem_001205592
Insys_Anthem_001205593                   Insys_Anthem_001205593
Insys_Anthem_001205595                   Insys_Anthem_001205595
Insys_Anthem_001205598                   Insys_Anthem_001205598
Insys_Anthem_001205601                   Insys_Anthem_001205601
Insys_Anthem_001205602                   Insys_Anthem_001205602
Insys_Anthem_001205613                   Insys_Anthem_001205613
Insys_Anthem_001205615                   Insys_Anthem_001205615
Insys_Anthem_001205616                   Insys_Anthem_001205616
Insys_Anthem_001205618                   Insys_Anthem_001205618
Insys_Anthem_001205619                   Insys_Anthem_001205619
Insys_Anthem_001205622                   Insys_Anthem_001205622
Insys_Anthem_001205624                   Insys_Anthem_001205624
Insys_Anthem_001205629                   Insys_Anthem_001205629
Insys_Anthem_001205633                   Insys_Anthem_001205633
Insys_Anthem_001205636                   Insys_Anthem_001205636
Insys_Anthem_001205639                   Insys_Anthem_001205639
Insys_Anthem_001205642                   Insys_Anthem_001205642
Insys_Anthem_001205644                   Insys_Anthem_001205644
Insys_Anthem_001205647                   Insys_Anthem_001205647
Insys_Anthem_001205649                   Insys_Anthem_001205649
Insys_Anthem_001205651                   Insys_Anthem_001205651
Insys_Anthem_001205653                   Insys_Anthem_001205653
Insys_Anthem_001205655                   Insys_Anthem_001205655

                                                    1050
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1052 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205656                   Insys_Anthem_001205656
Insys_Anthem_001205667                   Insys_Anthem_001205667
Insys_Anthem_001205678                   Insys_Anthem_001205678
Insys_Anthem_001205679                   Insys_Anthem_001205679
Insys_Anthem_001205680                   Insys_Anthem_001205680
Insys_Anthem_001205681                   Insys_Anthem_001205681
Insys_Anthem_001205701                   Insys_Anthem_001205701
Insys_Anthem_001205703                   Insys_Anthem_001205703
Insys_Anthem_001205707                   Insys_Anthem_001205707
Insys_Anthem_001205709                   Insys_Anthem_001205709
Insys_Anthem_001205711                   Insys_Anthem_001205711
Insys_Anthem_001205714                   Insys_Anthem_001205714
Insys_Anthem_001205716                   Insys_Anthem_001205716
Insys_Anthem_001205719                   Insys_Anthem_001205719
Insys_Anthem_001205720                   Insys_Anthem_001205720
Insys_Anthem_001205727                   Insys_Anthem_001205727
Insys_Anthem_001205729                   Insys_Anthem_001205729
Insys_Anthem_001205735                   Insys_Anthem_001205735
Insys_Anthem_001205739                   Insys_Anthem_001205739
Insys_Anthem_001205741                   Insys_Anthem_001205741
Insys_Anthem_001205743                   Insys_Anthem_001205743
Insys_Anthem_001205744                   Insys_Anthem_001205744
Insys_Anthem_001205745                   Insys_Anthem_001205745
Insys_Anthem_001205747                   Insys_Anthem_001205747
Insys_Anthem_001205749                   Insys_Anthem_001205749
Insys_Anthem_001205750                   Insys_Anthem_001205750
Insys_Anthem_001205751                   Insys_Anthem_001205751
Insys_Anthem_001205752                   Insys_Anthem_001205752
Insys_Anthem_001205753                   Insys_Anthem_001205753
Insys_Anthem_001205754                   Insys_Anthem_001205754
Insys_Anthem_001205755                   Insys_Anthem_001205755
Insys_Anthem_001205757                   Insys_Anthem_001205757
Insys_Anthem_001205758                   Insys_Anthem_001205758
Insys_Anthem_001205762                   Insys_Anthem_001205762
Insys_Anthem_001205770                   Insys_Anthem_001205770
Insys_Anthem_001205771                   Insys_Anthem_001205771
Insys_Anthem_001205772                   Insys_Anthem_001205772
Insys_Anthem_001205775                   Insys_Anthem_001205775
Insys_Anthem_001205776                   Insys_Anthem_001205776
Insys_Anthem_001205780                   Insys_Anthem_001205780
Insys_Anthem_001205781                   Insys_Anthem_001205781
Insys_Anthem_001205789                   Insys_Anthem_001205789
Insys_Anthem_001205790                   Insys_Anthem_001205790
Insys_Anthem_001205791                   Insys_Anthem_001205791
Insys_Anthem_001205793                   Insys_Anthem_001205793
Insys_Anthem_001205796                   Insys_Anthem_001205796
Insys_Anthem_001205797                   Insys_Anthem_001205797

                                                    1051
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1053 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205800                   Insys_Anthem_001205800
Insys_Anthem_001205803                   Insys_Anthem_001205803
Insys_Anthem_001205804                   Insys_Anthem_001205804
Insys_Anthem_001205809                   Insys_Anthem_001205809
Insys_Anthem_001205810                   Insys_Anthem_001205810
Insys_Anthem_001205814                   Insys_Anthem_001205814
Insys_Anthem_001205815                   Insys_Anthem_001205815
Insys_Anthem_001205816                   Insys_Anthem_001205816
Insys_Anthem_001205817                   Insys_Anthem_001205817
Insys_Anthem_001205818                   Insys_Anthem_001205818
Insys_Anthem_001205831                   Insys_Anthem_001205831
Insys_Anthem_001205835                   Insys_Anthem_001205835
Insys_Anthem_001205836                   Insys_Anthem_001205836
Insys_Anthem_001205837                   Insys_Anthem_001205837
Insys_Anthem_001205838                   Insys_Anthem_001205838
Insys_Anthem_001205839                   Insys_Anthem_001205839
Insys_Anthem_001205843                   Insys_Anthem_001205843
Insys_Anthem_001205845                   Insys_Anthem_001205845
Insys_Anthem_001205846                   Insys_Anthem_001205846
Insys_Anthem_001205848                   Insys_Anthem_001205848
Insys_Anthem_001205849                   Insys_Anthem_001205849
Insys_Anthem_001205851                   Insys_Anthem_001205851
Insys_Anthem_001205852                   Insys_Anthem_001205852
Insys_Anthem_001205853                   Insys_Anthem_001205853
Insys_Anthem_001205854                   Insys_Anthem_001205854
Insys_Anthem_001205858                   Insys_Anthem_001205858
Insys_Anthem_001205859                   Insys_Anthem_001205859
Insys_Anthem_001205868                   Insys_Anthem_001205868
Insys_Anthem_001205874                   Insys_Anthem_001205874
Insys_Anthem_001205875                   Insys_Anthem_001205875
Insys_Anthem_001205878                   Insys_Anthem_001205878
Insys_Anthem_001205882                   Insys_Anthem_001205882
Insys_Anthem_001205884                   Insys_Anthem_001205884
Insys_Anthem_001205887                   Insys_Anthem_001205887
Insys_Anthem_001205892                   Insys_Anthem_001205892
Insys_Anthem_001205894                   Insys_Anthem_001205894
Insys_Anthem_001205896                   Insys_Anthem_001205896
Insys_Anthem_001205897                   Insys_Anthem_001205897
Insys_Anthem_001205910                   Insys_Anthem_001205910
Insys_Anthem_001205911                   Insys_Anthem_001205911
Insys_Anthem_001205915                   Insys_Anthem_001205915
Insys_Anthem_001205917                   Insys_Anthem_001205917
Insys_Anthem_001205919                   Insys_Anthem_001205919
Insys_Anthem_001205921                   Insys_Anthem_001205921
Insys_Anthem_001205923                   Insys_Anthem_001205923
Insys_Anthem_001205926                   Insys_Anthem_001205926
Insys_Anthem_001205927                   Insys_Anthem_001205927

                                                    1052
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1054 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001205929                   Insys_Anthem_001205929
Insys_Anthem_001205930                   Insys_Anthem_001205930
Insys_Anthem_001205933                   Insys_Anthem_001205933
Insys_Anthem_001205937                   Insys_Anthem_001205937
Insys_Anthem_001205940                   Insys_Anthem_001205940
Insys_Anthem_001205941                   Insys_Anthem_001205941
Insys_Anthem_001205945                   Insys_Anthem_001205945
Insys_Anthem_001205946                   Insys_Anthem_001205946
Insys_Anthem_001205949                   Insys_Anthem_001205949
Insys_Anthem_001205950                   Insys_Anthem_001205950
Insys_Anthem_001205951                   Insys_Anthem_001205951
Insys_Anthem_001205961                   Insys_Anthem_001205961
Insys_Anthem_001205965                   Insys_Anthem_001205965
Insys_Anthem_001205969                   Insys_Anthem_001205969
Insys_Anthem_001205972                   Insys_Anthem_001205972
Insys_Anthem_001205976                   Insys_Anthem_001205976
Insys_Anthem_001205977                   Insys_Anthem_001205977
Insys_Anthem_001205978                   Insys_Anthem_001205978
Insys_Anthem_001205981                   Insys_Anthem_001205981
Insys_Anthem_001205983                   Insys_Anthem_001205983
Insys_Anthem_001205984                   Insys_Anthem_001205984
Insys_Anthem_001205987                   Insys_Anthem_001205987
Insys_Anthem_001205991                   Insys_Anthem_001205991
Insys_Anthem_001205992                   Insys_Anthem_001205992
Insys_Anthem_001205997                   Insys_Anthem_001205997
Insys_Anthem_001206005                   Insys_Anthem_001206005
Insys_Anthem_001206006                   Insys_Anthem_001206006
Insys_Anthem_001206007                   Insys_Anthem_001206007
Insys_Anthem_001206011                   Insys_Anthem_001206011
Insys_Anthem_001206015                   Insys_Anthem_001206015
Insys_Anthem_001206016                   Insys_Anthem_001206016
Insys_Anthem_001206019                   Insys_Anthem_001206019
Insys_Anthem_001206025                   Insys_Anthem_001206025
Insys_Anthem_001206028                   Insys_Anthem_001206028
Insys_Anthem_001206030                   Insys_Anthem_001206030
Insys_Anthem_001206031                   Insys_Anthem_001206031
Insys_Anthem_001206038                   Insys_Anthem_001206038
Insys_Anthem_001206040                   Insys_Anthem_001206040
Insys_Anthem_001206042                   Insys_Anthem_001206042
Insys_Anthem_001206044                   Insys_Anthem_001206044
Insys_Anthem_001206045                   Insys_Anthem_001206045
Insys_Anthem_001206049                   Insys_Anthem_001206049
Insys_Anthem_001206050                   Insys_Anthem_001206050
Insys_Anthem_001206051                   Insys_Anthem_001206051
Insys_Anthem_001206054                   Insys_Anthem_001206054
Insys_Anthem_001206057                   Insys_Anthem_001206057
Insys_Anthem_001206058                   Insys_Anthem_001206058

                                                    1053
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1055 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206061                   Insys_Anthem_001206061
Insys_Anthem_001206062                   Insys_Anthem_001206062
Insys_Anthem_001206063                   Insys_Anthem_001206063
Insys_Anthem_001206065                   Insys_Anthem_001206065
Insys_Anthem_001206066                   Insys_Anthem_001206066
Insys_Anthem_001206070                   Insys_Anthem_001206070
Insys_Anthem_001206071                   Insys_Anthem_001206071
Insys_Anthem_001206075                   Insys_Anthem_001206075
Insys_Anthem_001206081                   Insys_Anthem_001206081
Insys_Anthem_001206083                   Insys_Anthem_001206083
Insys_Anthem_001206086                   Insys_Anthem_001206086
Insys_Anthem_001206087                   Insys_Anthem_001206087
Insys_Anthem_001206091                   Insys_Anthem_001206091
Insys_Anthem_001206092                   Insys_Anthem_001206092
Insys_Anthem_001206093                   Insys_Anthem_001206093
Insys_Anthem_001206095                   Insys_Anthem_001206095
Insys_Anthem_001206100                   Insys_Anthem_001206100
Insys_Anthem_001206103                   Insys_Anthem_001206103
Insys_Anthem_001206104                   Insys_Anthem_001206104
Insys_Anthem_001206108                   Insys_Anthem_001206108
Insys_Anthem_001206109                   Insys_Anthem_001206109
Insys_Anthem_001206112                   Insys_Anthem_001206112
Insys_Anthem_001206113                   Insys_Anthem_001206113
Insys_Anthem_001206114                   Insys_Anthem_001206114
Insys_Anthem_001206116                   Insys_Anthem_001206116
Insys_Anthem_001206128                   Insys_Anthem_001206128
Insys_Anthem_001206130                   Insys_Anthem_001206130
Insys_Anthem_001206131                   Insys_Anthem_001206131
Insys_Anthem_001206133                   Insys_Anthem_001206133
Insys_Anthem_001206136                   Insys_Anthem_001206136
Insys_Anthem_001206139                   Insys_Anthem_001206139
Insys_Anthem_001206141                   Insys_Anthem_001206141
Insys_Anthem_001206143                   Insys_Anthem_001206143
Insys_Anthem_001206144                   Insys_Anthem_001206144
Insys_Anthem_001206145                   Insys_Anthem_001206145
Insys_Anthem_001206154                   Insys_Anthem_001206154
Insys_Anthem_001206157                   Insys_Anthem_001206157
Insys_Anthem_001206159                   Insys_Anthem_001206159
Insys_Anthem_001206160                   Insys_Anthem_001206160
Insys_Anthem_001206162                   Insys_Anthem_001206162
Insys_Anthem_001206168                   Insys_Anthem_001206168
Insys_Anthem_001206171                   Insys_Anthem_001206171
Insys_Anthem_001206174                   Insys_Anthem_001206174
Insys_Anthem_001206179                   Insys_Anthem_001206179
Insys_Anthem_001206185                   Insys_Anthem_001206185
Insys_Anthem_001206187                   Insys_Anthem_001206187
Insys_Anthem_001206189                   Insys_Anthem_001206189

                                                    1054
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1056 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206192                   Insys_Anthem_001206192
Insys_Anthem_001206193                   Insys_Anthem_001206193
Insys_Anthem_001206196                   Insys_Anthem_001206196
Insys_Anthem_001206197                   Insys_Anthem_001206197
Insys_Anthem_001206198                   Insys_Anthem_001206198
Insys_Anthem_001206199                   Insys_Anthem_001206199
Insys_Anthem_001206200                   Insys_Anthem_001206200
Insys_Anthem_001206207                   Insys_Anthem_001206207
Insys_Anthem_001206209                   Insys_Anthem_001206209
Insys_Anthem_001206210                   Insys_Anthem_001206210
Insys_Anthem_001206213                   Insys_Anthem_001206213
Insys_Anthem_001206214                   Insys_Anthem_001206214
Insys_Anthem_001206221                   Insys_Anthem_001206221
Insys_Anthem_001206222                   Insys_Anthem_001206222
Insys_Anthem_001206224                   Insys_Anthem_001206224
Insys_Anthem_001206228                   Insys_Anthem_001206228
Insys_Anthem_001206231                   Insys_Anthem_001206231
Insys_Anthem_001206233                   Insys_Anthem_001206233
Insys_Anthem_001206237                   Insys_Anthem_001206237
Insys_Anthem_001206246                   Insys_Anthem_001206246
Insys_Anthem_001206247                   Insys_Anthem_001206247
Insys_Anthem_001206248                   Insys_Anthem_001206248
Insys_Anthem_001206249                   Insys_Anthem_001206249
Insys_Anthem_001206254                   Insys_Anthem_001206254
Insys_Anthem_001206256                   Insys_Anthem_001206256
Insys_Anthem_001206263                   Insys_Anthem_001206263
Insys_Anthem_001206264                   Insys_Anthem_001206264
Insys_Anthem_001206267                   Insys_Anthem_001206267
Insys_Anthem_001206268                   Insys_Anthem_001206268
Insys_Anthem_001206271                   Insys_Anthem_001206271
Insys_Anthem_001206275                   Insys_Anthem_001206275
Insys_Anthem_001206276                   Insys_Anthem_001206276
Insys_Anthem_001206278                   Insys_Anthem_001206278
Insys_Anthem_001206282                   Insys_Anthem_001206282
Insys_Anthem_001206284                   Insys_Anthem_001206284
Insys_Anthem_001206286                   Insys_Anthem_001206286
Insys_Anthem_001206287                   Insys_Anthem_001206287
Insys_Anthem_001206288                   Insys_Anthem_001206288
Insys_Anthem_001206290                   Insys_Anthem_001206290
Insys_Anthem_001206291                   Insys_Anthem_001206291
Insys_Anthem_001206295                   Insys_Anthem_001206295
Insys_Anthem_001206296                   Insys_Anthem_001206296
Insys_Anthem_001206298                   Insys_Anthem_001206298
Insys_Anthem_001206300                   Insys_Anthem_001206300
Insys_Anthem_001206302                   Insys_Anthem_001206302
Insys_Anthem_001206305                   Insys_Anthem_001206305
Insys_Anthem_001206309                   Insys_Anthem_001206309

                                                    1055
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1057 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206310                   Insys_Anthem_001206310
Insys_Anthem_001206312                   Insys_Anthem_001206312
Insys_Anthem_001206314                   Insys_Anthem_001206314
Insys_Anthem_001206320                   Insys_Anthem_001206320
Insys_Anthem_001206321                   Insys_Anthem_001206321
Insys_Anthem_001206322                   Insys_Anthem_001206322
Insys_Anthem_001206323                   Insys_Anthem_001206323
Insys_Anthem_001206324                   Insys_Anthem_001206324
Insys_Anthem_001206326                   Insys_Anthem_001206326
Insys_Anthem_001206327                   Insys_Anthem_001206327
Insys_Anthem_001206330                   Insys_Anthem_001206330
Insys_Anthem_001206332                   Insys_Anthem_001206332
Insys_Anthem_001206334                   Insys_Anthem_001206334
Insys_Anthem_001206342                   Insys_Anthem_001206342
Insys_Anthem_001206354                   Insys_Anthem_001206354
Insys_Anthem_001206360                   Insys_Anthem_001206360
Insys_Anthem_001206361                   Insys_Anthem_001206361
Insys_Anthem_001206367                   Insys_Anthem_001206367
Insys_Anthem_001206370                   Insys_Anthem_001206370
Insys_Anthem_001206376                   Insys_Anthem_001206376
Insys_Anthem_001206390                   Insys_Anthem_001206390
Insys_Anthem_001206402                   Insys_Anthem_001206402
Insys_Anthem_001206405                   Insys_Anthem_001206405
Insys_Anthem_001206407                   Insys_Anthem_001206407
Insys_Anthem_001206409                   Insys_Anthem_001206409
Insys_Anthem_001206411                   Insys_Anthem_001206411
Insys_Anthem_001206415                   Insys_Anthem_001206415
Insys_Anthem_001206418                   Insys_Anthem_001206418
Insys_Anthem_001206428                   Insys_Anthem_001206428
Insys_Anthem_001206431                   Insys_Anthem_001206431
Insys_Anthem_001206434                   Insys_Anthem_001206434
Insys_Anthem_001206438                   Insys_Anthem_001206438
Insys_Anthem_001206440                   Insys_Anthem_001206440
Insys_Anthem_001206446                   Insys_Anthem_001206446
Insys_Anthem_001206447                   Insys_Anthem_001206447
Insys_Anthem_001206448                   Insys_Anthem_001206448
Insys_Anthem_001206450                   Insys_Anthem_001206450
Insys_Anthem_001206451                   Insys_Anthem_001206451
Insys_Anthem_001206455                   Insys_Anthem_001206455
Insys_Anthem_001206456                   Insys_Anthem_001206456
Insys_Anthem_001206461                   Insys_Anthem_001206461
Insys_Anthem_001206463                   Insys_Anthem_001206463
Insys_Anthem_001206465                   Insys_Anthem_001206465
Insys_Anthem_001206469                   Insys_Anthem_001206469
Insys_Anthem_001206471                   Insys_Anthem_001206471
Insys_Anthem_001206472                   Insys_Anthem_001206472
Insys_Anthem_001206479                   Insys_Anthem_001206479

                                                    1056
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1058 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206480                   Insys_Anthem_001206480
Insys_Anthem_001206482                   Insys_Anthem_001206482
Insys_Anthem_001206483                   Insys_Anthem_001206483
Insys_Anthem_001206486                   Insys_Anthem_001206486
Insys_Anthem_001206487                   Insys_Anthem_001206487
Insys_Anthem_001206490                   Insys_Anthem_001206490
Insys_Anthem_001206492                   Insys_Anthem_001206492
Insys_Anthem_001206494                   Insys_Anthem_001206494
Insys_Anthem_001206498                   Insys_Anthem_001206498
Insys_Anthem_001206500                   Insys_Anthem_001206500
Insys_Anthem_001206503                   Insys_Anthem_001206503
Insys_Anthem_001206504                   Insys_Anthem_001206504
Insys_Anthem_001206505                   Insys_Anthem_001206505
Insys_Anthem_001206508                   Insys_Anthem_001206508
Insys_Anthem_001206509                   Insys_Anthem_001206509
Insys_Anthem_001206510                   Insys_Anthem_001206510
Insys_Anthem_001206513                   Insys_Anthem_001206513
Insys_Anthem_001206514                   Insys_Anthem_001206514
Insys_Anthem_001206515                   Insys_Anthem_001206515
Insys_Anthem_001206520                   Insys_Anthem_001206520
Insys_Anthem_001206521                   Insys_Anthem_001206521
Insys_Anthem_001206524                   Insys_Anthem_001206524
Insys_Anthem_001206525                   Insys_Anthem_001206525
Insys_Anthem_001206528                   Insys_Anthem_001206528
Insys_Anthem_001206530                   Insys_Anthem_001206530
Insys_Anthem_001206538                   Insys_Anthem_001206538
Insys_Anthem_001206540                   Insys_Anthem_001206540
Insys_Anthem_001206544                   Insys_Anthem_001206544
Insys_Anthem_001206545                   Insys_Anthem_001206545
Insys_Anthem_001206551                   Insys_Anthem_001206551
Insys_Anthem_001206556                   Insys_Anthem_001206556
Insys_Anthem_001206561                   Insys_Anthem_001206561
Insys_Anthem_001206565                   Insys_Anthem_001206565
Insys_Anthem_001206568                   Insys_Anthem_001206568
Insys_Anthem_001206572                   Insys_Anthem_001206572
Insys_Anthem_001206575                   Insys_Anthem_001206575
Insys_Anthem_001206578                   Insys_Anthem_001206578
Insys_Anthem_001206579                   Insys_Anthem_001206579
Insys_Anthem_001206581                   Insys_Anthem_001206581
Insys_Anthem_001206585                   Insys_Anthem_001206585
Insys_Anthem_001206586                   Insys_Anthem_001206586
Insys_Anthem_001206587                   Insys_Anthem_001206587
Insys_Anthem_001206593                   Insys_Anthem_001206593
Insys_Anthem_001206595                   Insys_Anthem_001206595
Insys_Anthem_001206599                   Insys_Anthem_001206599
Insys_Anthem_001206600                   Insys_Anthem_001206600
Insys_Anthem_001206602                   Insys_Anthem_001206602

                                                    1057
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1059 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206603                   Insys_Anthem_001206603
Insys_Anthem_001206618                   Insys_Anthem_001206618
Insys_Anthem_001206619                   Insys_Anthem_001206619
Insys_Anthem_001206622                   Insys_Anthem_001206622
Insys_Anthem_001206623                   Insys_Anthem_001206623
Insys_Anthem_001206626                   Insys_Anthem_001206626
Insys_Anthem_001206627                   Insys_Anthem_001206627
Insys_Anthem_001206632                   Insys_Anthem_001206632
Insys_Anthem_001206637                   Insys_Anthem_001206637
Insys_Anthem_001206640                   Insys_Anthem_001206640
Insys_Anthem_001206649                   Insys_Anthem_001206649
Insys_Anthem_001206651                   Insys_Anthem_001206651
Insys_Anthem_001206656                   Insys_Anthem_001206656
Insys_Anthem_001206657                   Insys_Anthem_001206657
Insys_Anthem_001206658                   Insys_Anthem_001206658
Insys_Anthem_001206659                   Insys_Anthem_001206659
Insys_Anthem_001206663                   Insys_Anthem_001206663
Insys_Anthem_001206664                   Insys_Anthem_001206664
Insys_Anthem_001206665                   Insys_Anthem_001206665
Insys_Anthem_001206671                   Insys_Anthem_001206671
Insys_Anthem_001206672                   Insys_Anthem_001206672
Insys_Anthem_001206676                   Insys_Anthem_001206676
Insys_Anthem_001206678                   Insys_Anthem_001206678
Insys_Anthem_001206680                   Insys_Anthem_001206680
Insys_Anthem_001206682                   Insys_Anthem_001206682
Insys_Anthem_001206683                   Insys_Anthem_001206683
Insys_Anthem_001206684                   Insys_Anthem_001206684
Insys_Anthem_001206691                   Insys_Anthem_001206691
Insys_Anthem_001206692                   Insys_Anthem_001206692
Insys_Anthem_001206698                   Insys_Anthem_001206698
Insys_Anthem_001206699                   Insys_Anthem_001206699
Insys_Anthem_001206703                   Insys_Anthem_001206703
Insys_Anthem_001206713                   Insys_Anthem_001206713
Insys_Anthem_001206714                   Insys_Anthem_001206714
Insys_Anthem_001206715                   Insys_Anthem_001206715
Insys_Anthem_001206716                   Insys_Anthem_001206716
Insys_Anthem_001206726                   Insys_Anthem_001206726
Insys_Anthem_001206733                   Insys_Anthem_001206733
Insys_Anthem_001206735                   Insys_Anthem_001206735
Insys_Anthem_001206743                   Insys_Anthem_001206743
Insys_Anthem_001206744                   Insys_Anthem_001206744
Insys_Anthem_001206746                   Insys_Anthem_001206746
Insys_Anthem_001206747                   Insys_Anthem_001206747
Insys_Anthem_001206749                   Insys_Anthem_001206749
Insys_Anthem_001206753                   Insys_Anthem_001206753
Insys_Anthem_001206754                   Insys_Anthem_001206754
Insys_Anthem_001206757                   Insys_Anthem_001206757

                                                    1058
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1060 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206763                   Insys_Anthem_001206763
Insys_Anthem_001206771                   Insys_Anthem_001206771
Insys_Anthem_001206775                   Insys_Anthem_001206775
Insys_Anthem_001206776                   Insys_Anthem_001206776
Insys_Anthem_001206787                   Insys_Anthem_001206787
Insys_Anthem_001206790                   Insys_Anthem_001206790
Insys_Anthem_001206794                   Insys_Anthem_001206794
Insys_Anthem_001206800                   Insys_Anthem_001206800
Insys_Anthem_001206805                   Insys_Anthem_001206805
Insys_Anthem_001206806                   Insys_Anthem_001206806
Insys_Anthem_001206812                   Insys_Anthem_001206812
Insys_Anthem_001206813                   Insys_Anthem_001206813
Insys_Anthem_001206814                   Insys_Anthem_001206814
Insys_Anthem_001206815                   Insys_Anthem_001206815
Insys_Anthem_001206816                   Insys_Anthem_001206816
Insys_Anthem_001206817                   Insys_Anthem_001206817
Insys_Anthem_001206818                   Insys_Anthem_001206818
Insys_Anthem_001206820                   Insys_Anthem_001206820
Insys_Anthem_001206824                   Insys_Anthem_001206824
Insys_Anthem_001206825                   Insys_Anthem_001206825
Insys_Anthem_001206836                   Insys_Anthem_001206836
Insys_Anthem_001206840                   Insys_Anthem_001206840
Insys_Anthem_001206844                   Insys_Anthem_001206844
Insys_Anthem_001206846                   Insys_Anthem_001206846
Insys_Anthem_001206847                   Insys_Anthem_001206847
Insys_Anthem_001206848                   Insys_Anthem_001206848
Insys_Anthem_001206849                   Insys_Anthem_001206849
Insys_Anthem_001206855                   Insys_Anthem_001206855
Insys_Anthem_001206866                   Insys_Anthem_001206866
Insys_Anthem_001206867                   Insys_Anthem_001206867
Insys_Anthem_001206872                   Insys_Anthem_001206872
Insys_Anthem_001206884                   Insys_Anthem_001206884
Insys_Anthem_001206887                   Insys_Anthem_001206887
Insys_Anthem_001206890                   Insys_Anthem_001206890
Insys_Anthem_001206895                   Insys_Anthem_001206895
Insys_Anthem_001206897                   Insys_Anthem_001206897
Insys_Anthem_001206898                   Insys_Anthem_001206898
Insys_Anthem_001206903                   Insys_Anthem_001206903
Insys_Anthem_001206905                   Insys_Anthem_001206905
Insys_Anthem_001206906                   Insys_Anthem_001206906
Insys_Anthem_001206914                   Insys_Anthem_001206914
Insys_Anthem_001206915                   Insys_Anthem_001206915
Insys_Anthem_001206917                   Insys_Anthem_001206917
Insys_Anthem_001206920                   Insys_Anthem_001206920
Insys_Anthem_001206921                   Insys_Anthem_001206921
Insys_Anthem_001206922                   Insys_Anthem_001206922
Insys_Anthem_001206923                   Insys_Anthem_001206923

                                                    1059
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1061 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001206926                   Insys_Anthem_001206926
Insys_Anthem_001206929                   Insys_Anthem_001206929
Insys_Anthem_001206932                   Insys_Anthem_001206932
Insys_Anthem_001206934                   Insys_Anthem_001206934
Insys_Anthem_001206935                   Insys_Anthem_001206935
Insys_Anthem_001206937                   Insys_Anthem_001206937
Insys_Anthem_001206939                   Insys_Anthem_001206939
Insys_Anthem_001206944                   Insys_Anthem_001206944
Insys_Anthem_001206946                   Insys_Anthem_001206946
Insys_Anthem_001206950                   Insys_Anthem_001206950
Insys_Anthem_001206952                   Insys_Anthem_001206952
Insys_Anthem_001206953                   Insys_Anthem_001206953
Insys_Anthem_001206954                   Insys_Anthem_001206954
Insys_Anthem_001206961                   Insys_Anthem_001206961
Insys_Anthem_001206965                   Insys_Anthem_001206965
Insys_Anthem_001206966                   Insys_Anthem_001206966
Insys_Anthem_001206970                   Insys_Anthem_001206970
Insys_Anthem_001206976                   Insys_Anthem_001206976
Insys_Anthem_001206977                   Insys_Anthem_001206977
Insys_Anthem_001206980                   Insys_Anthem_001206980
Insys_Anthem_001206981                   Insys_Anthem_001206981
Insys_Anthem_001206982                   Insys_Anthem_001206982
Insys_Anthem_001206985                   Insys_Anthem_001206985
Insys_Anthem_001206987                   Insys_Anthem_001206987
Insys_Anthem_001206989                   Insys_Anthem_001206989
Insys_Anthem_001206991                   Insys_Anthem_001206991
Insys_Anthem_001207000                   Insys_Anthem_001207000
Insys_Anthem_001207002                   Insys_Anthem_001207002
Insys_Anthem_001207005                   Insys_Anthem_001207005
Insys_Anthem_001207009                   Insys_Anthem_001207009
Insys_Anthem_001207010                   Insys_Anthem_001207010
Insys_Anthem_001207013                   Insys_Anthem_001207013
Insys_Anthem_001207017                   Insys_Anthem_001207017
Insys_Anthem_001207018                   Insys_Anthem_001207018
Insys_Anthem_001207019                   Insys_Anthem_001207019
Insys_Anthem_001207021                   Insys_Anthem_001207021
Insys_Anthem_001207022                   Insys_Anthem_001207022
Insys_Anthem_001207023                   Insys_Anthem_001207023
Insys_Anthem_001207024                   Insys_Anthem_001207024
Insys_Anthem_001207026                   Insys_Anthem_001207026
Insys_Anthem_001207032                   Insys_Anthem_001207032
Insys_Anthem_001207035                   Insys_Anthem_001207035
Insys_Anthem_001207038                   Insys_Anthem_001207038
Insys_Anthem_001207041                   Insys_Anthem_001207041
Insys_Anthem_001207043                   Insys_Anthem_001207043
Insys_Anthem_001207044                   Insys_Anthem_001207044
Insys_Anthem_001207049                   Insys_Anthem_001207049

                                                    1060
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1062 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207050                   Insys_Anthem_001207050
Insys_Anthem_001207054                   Insys_Anthem_001207054
Insys_Anthem_001207055                   Insys_Anthem_001207055
Insys_Anthem_001207057                   Insys_Anthem_001207057
Insys_Anthem_001207062                   Insys_Anthem_001207062
Insys_Anthem_001207063                   Insys_Anthem_001207063
Insys_Anthem_001207065                   Insys_Anthem_001207065
Insys_Anthem_001207067                   Insys_Anthem_001207067
Insys_Anthem_001207070                   Insys_Anthem_001207070
Insys_Anthem_001207071                   Insys_Anthem_001207071
Insys_Anthem_001207072                   Insys_Anthem_001207072
Insys_Anthem_001207077                   Insys_Anthem_001207077
Insys_Anthem_001207078                   Insys_Anthem_001207078
Insys_Anthem_001207083                   Insys_Anthem_001207083
Insys_Anthem_001207084                   Insys_Anthem_001207084
Insys_Anthem_001207087                   Insys_Anthem_001207087
Insys_Anthem_001207089                   Insys_Anthem_001207089
Insys_Anthem_001207094                   Insys_Anthem_001207094
Insys_Anthem_001207101                   Insys_Anthem_001207101
Insys_Anthem_001207103                   Insys_Anthem_001207103
Insys_Anthem_001207111                   Insys_Anthem_001207111
Insys_Anthem_001207116                   Insys_Anthem_001207116
Insys_Anthem_001207118                   Insys_Anthem_001207118
Insys_Anthem_001207122                   Insys_Anthem_001207122
Insys_Anthem_001207123                   Insys_Anthem_001207123
Insys_Anthem_001207124                   Insys_Anthem_001207124
Insys_Anthem_001207126                   Insys_Anthem_001207126
Insys_Anthem_001207127                   Insys_Anthem_001207127
Insys_Anthem_001207136                   Insys_Anthem_001207136
Insys_Anthem_001207141                   Insys_Anthem_001207141
Insys_Anthem_001207146                   Insys_Anthem_001207146
Insys_Anthem_001207148                   Insys_Anthem_001207148
Insys_Anthem_001207150                   Insys_Anthem_001207150
Insys_Anthem_001207151                   Insys_Anthem_001207151
Insys_Anthem_001207155                   Insys_Anthem_001207155
Insys_Anthem_001207157                   Insys_Anthem_001207157
Insys_Anthem_001207159                   Insys_Anthem_001207159
Insys_Anthem_001207160                   Insys_Anthem_001207160
Insys_Anthem_001207165                   Insys_Anthem_001207165
Insys_Anthem_001207170                   Insys_Anthem_001207170
Insys_Anthem_001207171                   Insys_Anthem_001207171
Insys_Anthem_001207175                   Insys_Anthem_001207175
Insys_Anthem_001207180                   Insys_Anthem_001207180
Insys_Anthem_001207182                   Insys_Anthem_001207182
Insys_Anthem_001207185                   Insys_Anthem_001207185
Insys_Anthem_001207191                   Insys_Anthem_001207191
Insys_Anthem_001207193                   Insys_Anthem_001207193

                                                    1061
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1063 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207197                   Insys_Anthem_001207197
Insys_Anthem_001207198                   Insys_Anthem_001207198
Insys_Anthem_001207199                   Insys_Anthem_001207199
Insys_Anthem_001207200                   Insys_Anthem_001207200
Insys_Anthem_001207202                   Insys_Anthem_001207202
Insys_Anthem_001207203                   Insys_Anthem_001207203
Insys_Anthem_001207204                   Insys_Anthem_001207204
Insys_Anthem_001207207                   Insys_Anthem_001207207
Insys_Anthem_001207208                   Insys_Anthem_001207208
Insys_Anthem_001207211                   Insys_Anthem_001207211
Insys_Anthem_001207214                   Insys_Anthem_001207214
Insys_Anthem_001207216                   Insys_Anthem_001207216
Insys_Anthem_001207219                   Insys_Anthem_001207219
Insys_Anthem_001207220                   Insys_Anthem_001207220
Insys_Anthem_001207221                   Insys_Anthem_001207221
Insys_Anthem_001207223                   Insys_Anthem_001207223
Insys_Anthem_001207224                   Insys_Anthem_001207224
Insys_Anthem_001207228                   Insys_Anthem_001207228
Insys_Anthem_001207230                   Insys_Anthem_001207230
Insys_Anthem_001207232                   Insys_Anthem_001207232
Insys_Anthem_001207233                   Insys_Anthem_001207233
Insys_Anthem_001207235                   Insys_Anthem_001207235
Insys_Anthem_001207236                   Insys_Anthem_001207236
Insys_Anthem_001207238                   Insys_Anthem_001207238
Insys_Anthem_001207241                   Insys_Anthem_001207241
Insys_Anthem_001207242                   Insys_Anthem_001207242
Insys_Anthem_001207244                   Insys_Anthem_001207244
Insys_Anthem_001207245                   Insys_Anthem_001207245
Insys_Anthem_001207247                   Insys_Anthem_001207247
Insys_Anthem_001207248                   Insys_Anthem_001207248
Insys_Anthem_001207252                   Insys_Anthem_001207252
Insys_Anthem_001207258                   Insys_Anthem_001207258
Insys_Anthem_001207261                   Insys_Anthem_001207261
Insys_Anthem_001207262                   Insys_Anthem_001207262
Insys_Anthem_001207264                   Insys_Anthem_001207264
Insys_Anthem_001207265                   Insys_Anthem_001207265
Insys_Anthem_001207267                   Insys_Anthem_001207267
Insys_Anthem_001207268                   Insys_Anthem_001207268
Insys_Anthem_001207270                   Insys_Anthem_001207270
Insys_Anthem_001207272                   Insys_Anthem_001207272
Insys_Anthem_001207274                   Insys_Anthem_001207274
Insys_Anthem_001207276                   Insys_Anthem_001207276
Insys_Anthem_001207277                   Insys_Anthem_001207277
Insys_Anthem_001207278                   Insys_Anthem_001207278
Insys_Anthem_001207280                   Insys_Anthem_001207280
Insys_Anthem_001207281                   Insys_Anthem_001207281
Insys_Anthem_001207286                   Insys_Anthem_001207286

                                                    1062
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1064 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207287                   Insys_Anthem_001207287
Insys_Anthem_001207293                   Insys_Anthem_001207293
Insys_Anthem_001207295                   Insys_Anthem_001207295
Insys_Anthem_001207301                   Insys_Anthem_001207301
Insys_Anthem_001207302                   Insys_Anthem_001207302
Insys_Anthem_001207303                   Insys_Anthem_001207303
Insys_Anthem_001207304                   Insys_Anthem_001207304
Insys_Anthem_001207309                   Insys_Anthem_001207309
Insys_Anthem_001207310                   Insys_Anthem_001207310
Insys_Anthem_001207312                   Insys_Anthem_001207312
Insys_Anthem_001207314                   Insys_Anthem_001207314
Insys_Anthem_001207317                   Insys_Anthem_001207317
Insys_Anthem_001207319                   Insys_Anthem_001207319
Insys_Anthem_001207323                   Insys_Anthem_001207323
Insys_Anthem_001207324                   Insys_Anthem_001207324
Insys_Anthem_001207325                   Insys_Anthem_001207325
Insys_Anthem_001207327                   Insys_Anthem_001207327
Insys_Anthem_001207328                   Insys_Anthem_001207328
Insys_Anthem_001207334                   Insys_Anthem_001207334
Insys_Anthem_001207335                   Insys_Anthem_001207335
Insys_Anthem_001207336                   Insys_Anthem_001207336
Insys_Anthem_001207343                   Insys_Anthem_001207343
Insys_Anthem_001207346                   Insys_Anthem_001207346
Insys_Anthem_001207349                   Insys_Anthem_001207349
Insys_Anthem_001207352                   Insys_Anthem_001207352
Insys_Anthem_001207353                   Insys_Anthem_001207353
Insys_Anthem_001207354                   Insys_Anthem_001207354
Insys_Anthem_001207355                   Insys_Anthem_001207355
Insys_Anthem_001207356                   Insys_Anthem_001207356
Insys_Anthem_001207357                   Insys_Anthem_001207357
Insys_Anthem_001207366                   Insys_Anthem_001207366
Insys_Anthem_001207367                   Insys_Anthem_001207367
Insys_Anthem_001207369                   Insys_Anthem_001207369
Insys_Anthem_001207374                   Insys_Anthem_001207374
Insys_Anthem_001207376                   Insys_Anthem_001207376
Insys_Anthem_001207377                   Insys_Anthem_001207377
Insys_Anthem_001207380                   Insys_Anthem_001207380
Insys_Anthem_001207382                   Insys_Anthem_001207382
Insys_Anthem_001207386                   Insys_Anthem_001207386
Insys_Anthem_001207391                   Insys_Anthem_001207391
Insys_Anthem_001207392                   Insys_Anthem_001207392
Insys_Anthem_001207393                   Insys_Anthem_001207393
Insys_Anthem_001207403                   Insys_Anthem_001207403
Insys_Anthem_001207404                   Insys_Anthem_001207404
Insys_Anthem_001207405                   Insys_Anthem_001207405
Insys_Anthem_001207411                   Insys_Anthem_001207411
Insys_Anthem_001207415                   Insys_Anthem_001207415

                                                    1063
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1065 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207418                   Insys_Anthem_001207418
Insys_Anthem_001207421                   Insys_Anthem_001207421
Insys_Anthem_001207424                   Insys_Anthem_001207424
Insys_Anthem_001207432                   Insys_Anthem_001207432
Insys_Anthem_001207438                   Insys_Anthem_001207438
Insys_Anthem_001207439                   Insys_Anthem_001207439
Insys_Anthem_001207441                   Insys_Anthem_001207441
Insys_Anthem_001207444                   Insys_Anthem_001207444
Insys_Anthem_001207445                   Insys_Anthem_001207445
Insys_Anthem_001207451                   Insys_Anthem_001207451
Insys_Anthem_001207460                   Insys_Anthem_001207460
Insys_Anthem_001207465                   Insys_Anthem_001207465
Insys_Anthem_001207468                   Insys_Anthem_001207468
Insys_Anthem_001207470                   Insys_Anthem_001207470
Insys_Anthem_001207471                   Insys_Anthem_001207471
Insys_Anthem_001207472                   Insys_Anthem_001207472
Insys_Anthem_001207476                   Insys_Anthem_001207476
Insys_Anthem_001207479                   Insys_Anthem_001207479
Insys_Anthem_001207480                   Insys_Anthem_001207480
Insys_Anthem_001207481                   Insys_Anthem_001207481
Insys_Anthem_001207483                   Insys_Anthem_001207483
Insys_Anthem_001207490                   Insys_Anthem_001207490
Insys_Anthem_001207491                   Insys_Anthem_001207491
Insys_Anthem_001207493                   Insys_Anthem_001207493
Insys_Anthem_001207494                   Insys_Anthem_001207494
Insys_Anthem_001207504                   Insys_Anthem_001207504
Insys_Anthem_001207506                   Insys_Anthem_001207506
Insys_Anthem_001207510                   Insys_Anthem_001207510
Insys_Anthem_001207511                   Insys_Anthem_001207511
Insys_Anthem_001207512                   Insys_Anthem_001207512
Insys_Anthem_001207514                   Insys_Anthem_001207514
Insys_Anthem_001207516                   Insys_Anthem_001207516
Insys_Anthem_001207518                   Insys_Anthem_001207518
Insys_Anthem_001207521                   Insys_Anthem_001207521
Insys_Anthem_001207526                   Insys_Anthem_001207526
Insys_Anthem_001207529                   Insys_Anthem_001207529
Insys_Anthem_001207531                   Insys_Anthem_001207531
Insys_Anthem_001207533                   Insys_Anthem_001207533
Insys_Anthem_001207534                   Insys_Anthem_001207534
Insys_Anthem_001207535                   Insys_Anthem_001207535
Insys_Anthem_001207538                   Insys_Anthem_001207538
Insys_Anthem_001207540                   Insys_Anthem_001207540
Insys_Anthem_001207541                   Insys_Anthem_001207541
Insys_Anthem_001207542                   Insys_Anthem_001207542
Insys_Anthem_001207551                   Insys_Anthem_001207551
Insys_Anthem_001207552                   Insys_Anthem_001207552
Insys_Anthem_001207554                   Insys_Anthem_001207554

                                                    1064
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1066 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207560                   Insys_Anthem_001207560
Insys_Anthem_001207565                   Insys_Anthem_001207565
Insys_Anthem_001207567                   Insys_Anthem_001207567
Insys_Anthem_001207568                   Insys_Anthem_001207568
Insys_Anthem_001207569                   Insys_Anthem_001207569
Insys_Anthem_001207570                   Insys_Anthem_001207570
Insys_Anthem_001207574                   Insys_Anthem_001207574
Insys_Anthem_001207575                   Insys_Anthem_001207575
Insys_Anthem_001207579                   Insys_Anthem_001207579
Insys_Anthem_001207583                   Insys_Anthem_001207583
Insys_Anthem_001207588                   Insys_Anthem_001207588
Insys_Anthem_001207589                   Insys_Anthem_001207589
Insys_Anthem_001207591                   Insys_Anthem_001207591
Insys_Anthem_001207595                   Insys_Anthem_001207595
Insys_Anthem_001207598                   Insys_Anthem_001207598
Insys_Anthem_001207599                   Insys_Anthem_001207599
Insys_Anthem_001207601                   Insys_Anthem_001207601
Insys_Anthem_001207605                   Insys_Anthem_001207605
Insys_Anthem_001207614                   Insys_Anthem_001207614
Insys_Anthem_001207630                   Insys_Anthem_001207630
Insys_Anthem_001207631                   Insys_Anthem_001207631
Insys_Anthem_001207635                   Insys_Anthem_001207635
Insys_Anthem_001207636                   Insys_Anthem_001207636
Insys_Anthem_001207638                   Insys_Anthem_001207638
Insys_Anthem_001207641                   Insys_Anthem_001207641
Insys_Anthem_001207643                   Insys_Anthem_001207643
Insys_Anthem_001207645                   Insys_Anthem_001207645
Insys_Anthem_001207646                   Insys_Anthem_001207646
Insys_Anthem_001207655                   Insys_Anthem_001207655
Insys_Anthem_001207659                   Insys_Anthem_001207659
Insys_Anthem_001207666                   Insys_Anthem_001207666
Insys_Anthem_001207669                   Insys_Anthem_001207669
Insys_Anthem_001207671                   Insys_Anthem_001207671
Insys_Anthem_001207672                   Insys_Anthem_001207672
Insys_Anthem_001207674                   Insys_Anthem_001207674
Insys_Anthem_001207679                   Insys_Anthem_001207679
Insys_Anthem_001207680                   Insys_Anthem_001207680
Insys_Anthem_001207681                   Insys_Anthem_001207681
Insys_Anthem_001207686                   Insys_Anthem_001207686
Insys_Anthem_001207695                   Insys_Anthem_001207695
Insys_Anthem_001207698                   Insys_Anthem_001207698
Insys_Anthem_001207701                   Insys_Anthem_001207701
Insys_Anthem_001207713                   Insys_Anthem_001207713
Insys_Anthem_001207718                   Insys_Anthem_001207718
Insys_Anthem_001207720                   Insys_Anthem_001207720
Insys_Anthem_001207723                   Insys_Anthem_001207723
Insys_Anthem_001207724                   Insys_Anthem_001207724

                                                    1065
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1067 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207726                   Insys_Anthem_001207726
Insys_Anthem_001207729                   Insys_Anthem_001207729
Insys_Anthem_001207732                   Insys_Anthem_001207732
Insys_Anthem_001207734                   Insys_Anthem_001207734
Insys_Anthem_001207735                   Insys_Anthem_001207735
Insys_Anthem_001207736                   Insys_Anthem_001207736
Insys_Anthem_001207738                   Insys_Anthem_001207738
Insys_Anthem_001207739                   Insys_Anthem_001207739
Insys_Anthem_001207748                   Insys_Anthem_001207748
Insys_Anthem_001207750                   Insys_Anthem_001207750
Insys_Anthem_001207751                   Insys_Anthem_001207751
Insys_Anthem_001207756                   Insys_Anthem_001207756
Insys_Anthem_001207757                   Insys_Anthem_001207757
Insys_Anthem_001207758                   Insys_Anthem_001207758
Insys_Anthem_001207762                   Insys_Anthem_001207762
Insys_Anthem_001207763                   Insys_Anthem_001207763
Insys_Anthem_001207766                   Insys_Anthem_001207766
Insys_Anthem_001207773                   Insys_Anthem_001207773
Insys_Anthem_001207774                   Insys_Anthem_001207774
Insys_Anthem_001207776                   Insys_Anthem_001207776
Insys_Anthem_001207785                   Insys_Anthem_001207785
Insys_Anthem_001207786                   Insys_Anthem_001207786
Insys_Anthem_001207787                   Insys_Anthem_001207787
Insys_Anthem_001207791                   Insys_Anthem_001207791
Insys_Anthem_001207793                   Insys_Anthem_001207793
Insys_Anthem_001207794                   Insys_Anthem_001207794
Insys_Anthem_001207801                   Insys_Anthem_001207801
Insys_Anthem_001207803                   Insys_Anthem_001207803
Insys_Anthem_001207812                   Insys_Anthem_001207812
Insys_Anthem_001207818                   Insys_Anthem_001207818
Insys_Anthem_001207820                   Insys_Anthem_001207820
Insys_Anthem_001207824                   Insys_Anthem_001207824
Insys_Anthem_001207826                   Insys_Anthem_001207826
Insys_Anthem_001207829                   Insys_Anthem_001207829
Insys_Anthem_001207830                   Insys_Anthem_001207830
Insys_Anthem_001207832                   Insys_Anthem_001207832
Insys_Anthem_001207841                   Insys_Anthem_001207841
Insys_Anthem_001207842                   Insys_Anthem_001207842
Insys_Anthem_001207844                   Insys_Anthem_001207844
Insys_Anthem_001207845                   Insys_Anthem_001207845
Insys_Anthem_001207847                   Insys_Anthem_001207847
Insys_Anthem_001207850                   Insys_Anthem_001207850
Insys_Anthem_001207853                   Insys_Anthem_001207853
Insys_Anthem_001207858                   Insys_Anthem_001207858
Insys_Anthem_001207861                   Insys_Anthem_001207861
Insys_Anthem_001207863                   Insys_Anthem_001207863
Insys_Anthem_001207865                   Insys_Anthem_001207865

                                                    1066
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1068 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207866                   Insys_Anthem_001207866
Insys_Anthem_001207873                   Insys_Anthem_001207873
Insys_Anthem_001207877                   Insys_Anthem_001207877
Insys_Anthem_001207883                   Insys_Anthem_001207883
Insys_Anthem_001207886                   Insys_Anthem_001207886
Insys_Anthem_001207887                   Insys_Anthem_001207887
Insys_Anthem_001207889                   Insys_Anthem_001207889
Insys_Anthem_001207890                   Insys_Anthem_001207890
Insys_Anthem_001207892                   Insys_Anthem_001207892
Insys_Anthem_001207897                   Insys_Anthem_001207897
Insys_Anthem_001207898                   Insys_Anthem_001207898
Insys_Anthem_001207900                   Insys_Anthem_001207900
Insys_Anthem_001207903                   Insys_Anthem_001207903
Insys_Anthem_001207908                   Insys_Anthem_001207908
Insys_Anthem_001207910                   Insys_Anthem_001207910
Insys_Anthem_001207911                   Insys_Anthem_001207911
Insys_Anthem_001207912                   Insys_Anthem_001207912
Insys_Anthem_001207914                   Insys_Anthem_001207914
Insys_Anthem_001207915                   Insys_Anthem_001207915
Insys_Anthem_001207917                   Insys_Anthem_001207917
Insys_Anthem_001207918                   Insys_Anthem_001207918
Insys_Anthem_001207919                   Insys_Anthem_001207919
Insys_Anthem_001207920                   Insys_Anthem_001207920
Insys_Anthem_001207922                   Insys_Anthem_001207922
Insys_Anthem_001207925                   Insys_Anthem_001207925
Insys_Anthem_001207927                   Insys_Anthem_001207927
Insys_Anthem_001207944                   Insys_Anthem_001207944
Insys_Anthem_001207945                   Insys_Anthem_001207945
Insys_Anthem_001207949                   Insys_Anthem_001207949
Insys_Anthem_001207952                   Insys_Anthem_001207952
Insys_Anthem_001207955                   Insys_Anthem_001207955
Insys_Anthem_001207956                   Insys_Anthem_001207956
Insys_Anthem_001207961                   Insys_Anthem_001207961
Insys_Anthem_001207964                   Insys_Anthem_001207964
Insys_Anthem_001207969                   Insys_Anthem_001207969
Insys_Anthem_001207973                   Insys_Anthem_001207973
Insys_Anthem_001207977                   Insys_Anthem_001207977
Insys_Anthem_001207978                   Insys_Anthem_001207978
Insys_Anthem_001207979                   Insys_Anthem_001207979
Insys_Anthem_001207986                   Insys_Anthem_001207986
Insys_Anthem_001207990                   Insys_Anthem_001207990
Insys_Anthem_001207991                   Insys_Anthem_001207991
Insys_Anthem_001207992                   Insys_Anthem_001207992
Insys_Anthem_001207993                   Insys_Anthem_001207993
Insys_Anthem_001207994                   Insys_Anthem_001207994
Insys_Anthem_001207995                   Insys_Anthem_001207995
Insys_Anthem_001207997                   Insys_Anthem_001207997

                                                    1067
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1069 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001207999                   Insys_Anthem_001207999
Insys_Anthem_001208005                   Insys_Anthem_001208005
Insys_Anthem_001208007                   Insys_Anthem_001208007
Insys_Anthem_001208010                   Insys_Anthem_001208010
Insys_Anthem_001208012                   Insys_Anthem_001208012
Insys_Anthem_001208013                   Insys_Anthem_001208013
Insys_Anthem_001208015                   Insys_Anthem_001208015
Insys_Anthem_001208020                   Insys_Anthem_001208020
Insys_Anthem_001208022                   Insys_Anthem_001208022
Insys_Anthem_001208029                   Insys_Anthem_001208029
Insys_Anthem_001208030                   Insys_Anthem_001208030
Insys_Anthem_001208031                   Insys_Anthem_001208031
Insys_Anthem_001208032                   Insys_Anthem_001208032
Insys_Anthem_001208035                   Insys_Anthem_001208035
Insys_Anthem_001208036                   Insys_Anthem_001208036
Insys_Anthem_001208037                   Insys_Anthem_001208037
Insys_Anthem_001208040                   Insys_Anthem_001208040
Insys_Anthem_001208043                   Insys_Anthem_001208043
Insys_Anthem_001208047                   Insys_Anthem_001208047
Insys_Anthem_001208051                   Insys_Anthem_001208051
Insys_Anthem_001208052                   Insys_Anthem_001208052
Insys_Anthem_001208066                   Insys_Anthem_001208066
Insys_Anthem_001208068                   Insys_Anthem_001208068
Insys_Anthem_001208076                   Insys_Anthem_001208076
Insys_Anthem_001208080                   Insys_Anthem_001208080
Insys_Anthem_001208084                   Insys_Anthem_001208084
Insys_Anthem_001208086                   Insys_Anthem_001208086
Insys_Anthem_001208092                   Insys_Anthem_001208092
Insys_Anthem_001208095                   Insys_Anthem_001208095
Insys_Anthem_001208097                   Insys_Anthem_001208097
Insys_Anthem_001208099                   Insys_Anthem_001208099
Insys_Anthem_001208112                   Insys_Anthem_001208112
Insys_Anthem_001208114                   Insys_Anthem_001208114
Insys_Anthem_001208116                   Insys_Anthem_001208116
Insys_Anthem_001208123                   Insys_Anthem_001208123
Insys_Anthem_001208132                   Insys_Anthem_001208132
Insys_Anthem_001208133                   Insys_Anthem_001208133
Insys_Anthem_001208135                   Insys_Anthem_001208135
Insys_Anthem_001208138                   Insys_Anthem_001208138
Insys_Anthem_001208139                   Insys_Anthem_001208139
Insys_Anthem_001208141                   Insys_Anthem_001208141
Insys_Anthem_001208142                   Insys_Anthem_001208142
Insys_Anthem_001208143                   Insys_Anthem_001208143
Insys_Anthem_001208146                   Insys_Anthem_001208146
Insys_Anthem_001208148                   Insys_Anthem_001208148
Insys_Anthem_001208150                   Insys_Anthem_001208150
Insys_Anthem_001208154                   Insys_Anthem_001208154

                                                    1068
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1070 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208155                   Insys_Anthem_001208155
Insys_Anthem_001208158                   Insys_Anthem_001208158
Insys_Anthem_001208161                   Insys_Anthem_001208161
Insys_Anthem_001208162                   Insys_Anthem_001208162
Insys_Anthem_001208163                   Insys_Anthem_001208163
Insys_Anthem_001208164                   Insys_Anthem_001208164
Insys_Anthem_001208165                   Insys_Anthem_001208165
Insys_Anthem_001208168                   Insys_Anthem_001208168
Insys_Anthem_001208169                   Insys_Anthem_001208169
Insys_Anthem_001208171                   Insys_Anthem_001208171
Insys_Anthem_001208173                   Insys_Anthem_001208173
Insys_Anthem_001208177                   Insys_Anthem_001208177
Insys_Anthem_001208180                   Insys_Anthem_001208180
Insys_Anthem_001208181                   Insys_Anthem_001208181
Insys_Anthem_001208182                   Insys_Anthem_001208182
Insys_Anthem_001208192                   Insys_Anthem_001208192
Insys_Anthem_001208193                   Insys_Anthem_001208193
Insys_Anthem_001208194                   Insys_Anthem_001208194
Insys_Anthem_001208195                   Insys_Anthem_001208195
Insys_Anthem_001208198                   Insys_Anthem_001208198
Insys_Anthem_001208200                   Insys_Anthem_001208200
Insys_Anthem_001208202                   Insys_Anthem_001208202
Insys_Anthem_001208205                   Insys_Anthem_001208205
Insys_Anthem_001208209                   Insys_Anthem_001208209
Insys_Anthem_001208213                   Insys_Anthem_001208213
Insys_Anthem_001208214                   Insys_Anthem_001208214
Insys_Anthem_001208216                   Insys_Anthem_001208216
Insys_Anthem_001208220                   Insys_Anthem_001208220
Insys_Anthem_001208225                   Insys_Anthem_001208225
Insys_Anthem_001208230                   Insys_Anthem_001208230
Insys_Anthem_001208235                   Insys_Anthem_001208235
Insys_Anthem_001208241                   Insys_Anthem_001208241
Insys_Anthem_001208247                   Insys_Anthem_001208247
Insys_Anthem_001208249                   Insys_Anthem_001208249
Insys_Anthem_001208252                   Insys_Anthem_001208252
Insys_Anthem_001208253                   Insys_Anthem_001208253
Insys_Anthem_001208254                   Insys_Anthem_001208254
Insys_Anthem_001208259                   Insys_Anthem_001208259
Insys_Anthem_001208262                   Insys_Anthem_001208262
Insys_Anthem_001208264                   Insys_Anthem_001208264
Insys_Anthem_001208267                   Insys_Anthem_001208267
Insys_Anthem_001208269                   Insys_Anthem_001208269
Insys_Anthem_001208274                   Insys_Anthem_001208274
Insys_Anthem_001208277                   Insys_Anthem_001208277
Insys_Anthem_001208282                   Insys_Anthem_001208282
Insys_Anthem_001208285                   Insys_Anthem_001208285
Insys_Anthem_001208288                   Insys_Anthem_001208288

                                                    1069
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1071 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208293                   Insys_Anthem_001208293
Insys_Anthem_001208294                   Insys_Anthem_001208294
Insys_Anthem_001208298                   Insys_Anthem_001208298
Insys_Anthem_001208303                   Insys_Anthem_001208303
Insys_Anthem_001208307                   Insys_Anthem_001208307
Insys_Anthem_001208312                   Insys_Anthem_001208312
Insys_Anthem_001208315                   Insys_Anthem_001208315
Insys_Anthem_001208320                   Insys_Anthem_001208320
Insys_Anthem_001208324                   Insys_Anthem_001208324
Insys_Anthem_001208326                   Insys_Anthem_001208326
Insys_Anthem_001208327                   Insys_Anthem_001208327
Insys_Anthem_001208334                   Insys_Anthem_001208334
Insys_Anthem_001208337                   Insys_Anthem_001208337
Insys_Anthem_001208342                   Insys_Anthem_001208342
Insys_Anthem_001208343                   Insys_Anthem_001208343
Insys_Anthem_001208345                   Insys_Anthem_001208345
Insys_Anthem_001208355                   Insys_Anthem_001208355
Insys_Anthem_001208357                   Insys_Anthem_001208357
Insys_Anthem_001208360                   Insys_Anthem_001208360
Insys_Anthem_001208364                   Insys_Anthem_001208364
Insys_Anthem_001208365                   Insys_Anthem_001208365
Insys_Anthem_001208368                   Insys_Anthem_001208368
Insys_Anthem_001208369                   Insys_Anthem_001208369
Insys_Anthem_001208371                   Insys_Anthem_001208371
Insys_Anthem_001208374                   Insys_Anthem_001208374
Insys_Anthem_001208376                   Insys_Anthem_001208376
Insys_Anthem_001208384                   Insys_Anthem_001208384
Insys_Anthem_001208385                   Insys_Anthem_001208385
Insys_Anthem_001208388                   Insys_Anthem_001208388
Insys_Anthem_001208389                   Insys_Anthem_001208389
Insys_Anthem_001208390                   Insys_Anthem_001208390
Insys_Anthem_001208391                   Insys_Anthem_001208391
Insys_Anthem_001208392                   Insys_Anthem_001208392
Insys_Anthem_001208396                   Insys_Anthem_001208396
Insys_Anthem_001208398                   Insys_Anthem_001208398
Insys_Anthem_001208399                   Insys_Anthem_001208399
Insys_Anthem_001208401                   Insys_Anthem_001208401
Insys_Anthem_001208405                   Insys_Anthem_001208405
Insys_Anthem_001208406                   Insys_Anthem_001208406
Insys_Anthem_001208409                   Insys_Anthem_001208409
Insys_Anthem_001208414                   Insys_Anthem_001208414
Insys_Anthem_001208415                   Insys_Anthem_001208415
Insys_Anthem_001208416                   Insys_Anthem_001208416
Insys_Anthem_001208418                   Insys_Anthem_001208418
Insys_Anthem_001208419                   Insys_Anthem_001208419
Insys_Anthem_001208421                   Insys_Anthem_001208421
Insys_Anthem_001208423                   Insys_Anthem_001208423

                                                    1070
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1072 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208424                   Insys_Anthem_001208424
Insys_Anthem_001208430                   Insys_Anthem_001208430
Insys_Anthem_001208432                   Insys_Anthem_001208432
Insys_Anthem_001208434                   Insys_Anthem_001208434
Insys_Anthem_001208436                   Insys_Anthem_001208436
Insys_Anthem_001208437                   Insys_Anthem_001208437
Insys_Anthem_001208438                   Insys_Anthem_001208438
Insys_Anthem_001208440                   Insys_Anthem_001208440
Insys_Anthem_001208441                   Insys_Anthem_001208441
Insys_Anthem_001208443                   Insys_Anthem_001208443
Insys_Anthem_001208444                   Insys_Anthem_001208444
Insys_Anthem_001208447                   Insys_Anthem_001208447
Insys_Anthem_001208457                   Insys_Anthem_001208457
Insys_Anthem_001208458                   Insys_Anthem_001208458
Insys_Anthem_001208460                   Insys_Anthem_001208460
Insys_Anthem_001208461                   Insys_Anthem_001208461
Insys_Anthem_001208462                   Insys_Anthem_001208462
Insys_Anthem_001208464                   Insys_Anthem_001208464
Insys_Anthem_001208466                   Insys_Anthem_001208466
Insys_Anthem_001208467                   Insys_Anthem_001208467
Insys_Anthem_001208469                   Insys_Anthem_001208469
Insys_Anthem_001208473                   Insys_Anthem_001208473
Insys_Anthem_001208477                   Insys_Anthem_001208477
Insys_Anthem_001208478                   Insys_Anthem_001208478
Insys_Anthem_001208481                   Insys_Anthem_001208481
Insys_Anthem_001208484                   Insys_Anthem_001208484
Insys_Anthem_001208486                   Insys_Anthem_001208486
Insys_Anthem_001208487                   Insys_Anthem_001208487
Insys_Anthem_001208491                   Insys_Anthem_001208491
Insys_Anthem_001208497                   Insys_Anthem_001208497
Insys_Anthem_001208498                   Insys_Anthem_001208498
Insys_Anthem_001208504                   Insys_Anthem_001208504
Insys_Anthem_001208508                   Insys_Anthem_001208508
Insys_Anthem_001208512                   Insys_Anthem_001208512
Insys_Anthem_001208515                   Insys_Anthem_001208515
Insys_Anthem_001208522                   Insys_Anthem_001208522
Insys_Anthem_001208526                   Insys_Anthem_001208526
Insys_Anthem_001208527                   Insys_Anthem_001208527
Insys_Anthem_001208534                   Insys_Anthem_001208534
Insys_Anthem_001208535                   Insys_Anthem_001208535
Insys_Anthem_001208536                   Insys_Anthem_001208536
Insys_Anthem_001208540                   Insys_Anthem_001208540
Insys_Anthem_001208546                   Insys_Anthem_001208546
Insys_Anthem_001208547                   Insys_Anthem_001208547
Insys_Anthem_001208551                   Insys_Anthem_001208551
Insys_Anthem_001208557                   Insys_Anthem_001208557
Insys_Anthem_001208558                   Insys_Anthem_001208558

                                                    1071
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1073 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208559                   Insys_Anthem_001208559
Insys_Anthem_001208564                   Insys_Anthem_001208564
Insys_Anthem_001208566                   Insys_Anthem_001208566
Insys_Anthem_001208569                   Insys_Anthem_001208569
Insys_Anthem_001208573                   Insys_Anthem_001208573
Insys_Anthem_001208574                   Insys_Anthem_001208574
Insys_Anthem_001208575                   Insys_Anthem_001208575
Insys_Anthem_001208577                   Insys_Anthem_001208577
Insys_Anthem_001208579                   Insys_Anthem_001208579
Insys_Anthem_001208586                   Insys_Anthem_001208586
Insys_Anthem_001208592                   Insys_Anthem_001208592
Insys_Anthem_001208595                   Insys_Anthem_001208595
Insys_Anthem_001208599                   Insys_Anthem_001208599
Insys_Anthem_001208603                   Insys_Anthem_001208603
Insys_Anthem_001208613                   Insys_Anthem_001208613
Insys_Anthem_001208614                   Insys_Anthem_001208614
Insys_Anthem_001208616                   Insys_Anthem_001208616
Insys_Anthem_001208617                   Insys_Anthem_001208617
Insys_Anthem_001208623                   Insys_Anthem_001208623
Insys_Anthem_001208627                   Insys_Anthem_001208627
Insys_Anthem_001208629                   Insys_Anthem_001208629
Insys_Anthem_001208630                   Insys_Anthem_001208630
Insys_Anthem_001208633                   Insys_Anthem_001208633
Insys_Anthem_001208634                   Insys_Anthem_001208634
Insys_Anthem_001208642                   Insys_Anthem_001208642
Insys_Anthem_001208643                   Insys_Anthem_001208643
Insys_Anthem_001208645                   Insys_Anthem_001208645
Insys_Anthem_001208646                   Insys_Anthem_001208646
Insys_Anthem_001208647                   Insys_Anthem_001208647
Insys_Anthem_001208652                   Insys_Anthem_001208652
Insys_Anthem_001208654                   Insys_Anthem_001208654
Insys_Anthem_001208655                   Insys_Anthem_001208655
Insys_Anthem_001208657                   Insys_Anthem_001208657
Insys_Anthem_001208659                   Insys_Anthem_001208659
Insys_Anthem_001208661                   Insys_Anthem_001208661
Insys_Anthem_001208669                   Insys_Anthem_001208669
Insys_Anthem_001208670                   Insys_Anthem_001208670
Insys_Anthem_001208671                   Insys_Anthem_001208671
Insys_Anthem_001208674                   Insys_Anthem_001208674
Insys_Anthem_001208675                   Insys_Anthem_001208675
Insys_Anthem_001208676                   Insys_Anthem_001208676
Insys_Anthem_001208677                   Insys_Anthem_001208677
Insys_Anthem_001208678                   Insys_Anthem_001208678
Insys_Anthem_001208679                   Insys_Anthem_001208679
Insys_Anthem_001208689                   Insys_Anthem_001208689
Insys_Anthem_001208690                   Insys_Anthem_001208690
Insys_Anthem_001208692                   Insys_Anthem_001208692

                                                    1072
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1074 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208698                   Insys_Anthem_001208698
Insys_Anthem_001208699                   Insys_Anthem_001208699
Insys_Anthem_001208701                   Insys_Anthem_001208701
Insys_Anthem_001208703                   Insys_Anthem_001208703
Insys_Anthem_001208706                   Insys_Anthem_001208706
Insys_Anthem_001208707                   Insys_Anthem_001208707
Insys_Anthem_001208709                   Insys_Anthem_001208709
Insys_Anthem_001208711                   Insys_Anthem_001208711
Insys_Anthem_001208722                   Insys_Anthem_001208722
Insys_Anthem_001208728                   Insys_Anthem_001208728
Insys_Anthem_001208729                   Insys_Anthem_001208729
Insys_Anthem_001208731                   Insys_Anthem_001208731
Insys_Anthem_001208732                   Insys_Anthem_001208732
Insys_Anthem_001208734                   Insys_Anthem_001208734
Insys_Anthem_001208735                   Insys_Anthem_001208735
Insys_Anthem_001208739                   Insys_Anthem_001208739
Insys_Anthem_001208744                   Insys_Anthem_001208744
Insys_Anthem_001208746                   Insys_Anthem_001208746
Insys_Anthem_001208751                   Insys_Anthem_001208751
Insys_Anthem_001208753                   Insys_Anthem_001208753
Insys_Anthem_001208754                   Insys_Anthem_001208754
Insys_Anthem_001208755                   Insys_Anthem_001208755
Insys_Anthem_001208756                   Insys_Anthem_001208756
Insys_Anthem_001208757                   Insys_Anthem_001208757
Insys_Anthem_001208758                   Insys_Anthem_001208758
Insys_Anthem_001208760                   Insys_Anthem_001208760
Insys_Anthem_001208765                   Insys_Anthem_001208765
Insys_Anthem_001208767                   Insys_Anthem_001208767
Insys_Anthem_001208769                   Insys_Anthem_001208769
Insys_Anthem_001208772                   Insys_Anthem_001208772
Insys_Anthem_001208774                   Insys_Anthem_001208774
Insys_Anthem_001208775                   Insys_Anthem_001208775
Insys_Anthem_001208783                   Insys_Anthem_001208783
Insys_Anthem_001208786                   Insys_Anthem_001208786
Insys_Anthem_001208791                   Insys_Anthem_001208791
Insys_Anthem_001208794                   Insys_Anthem_001208794
Insys_Anthem_001208796                   Insys_Anthem_001208796
Insys_Anthem_001208798                   Insys_Anthem_001208798
Insys_Anthem_001208800                   Insys_Anthem_001208800
Insys_Anthem_001208806                   Insys_Anthem_001208806
Insys_Anthem_001208811                   Insys_Anthem_001208811
Insys_Anthem_001208816                   Insys_Anthem_001208816
Insys_Anthem_001208832                   Insys_Anthem_001208832
Insys_Anthem_001208835                   Insys_Anthem_001208835
Insys_Anthem_001208836                   Insys_Anthem_001208836
Insys_Anthem_001208840                   Insys_Anthem_001208840
Insys_Anthem_001208841                   Insys_Anthem_001208841

                                                    1073
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1075 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208842                   Insys_Anthem_001208842
Insys_Anthem_001208843                   Insys_Anthem_001208843
Insys_Anthem_001208844                   Insys_Anthem_001208844
Insys_Anthem_001208845                   Insys_Anthem_001208845
Insys_Anthem_001208849                   Insys_Anthem_001208849
Insys_Anthem_001208852                   Insys_Anthem_001208852
Insys_Anthem_001208855                   Insys_Anthem_001208855
Insys_Anthem_001208858                   Insys_Anthem_001208858
Insys_Anthem_001208860                   Insys_Anthem_001208860
Insys_Anthem_001208863                   Insys_Anthem_001208863
Insys_Anthem_001208868                   Insys_Anthem_001208868
Insys_Anthem_001208869                   Insys_Anthem_001208869
Insys_Anthem_001208870                   Insys_Anthem_001208870
Insys_Anthem_001208871                   Insys_Anthem_001208871
Insys_Anthem_001208873                   Insys_Anthem_001208873
Insys_Anthem_001208875                   Insys_Anthem_001208875
Insys_Anthem_001208880                   Insys_Anthem_001208880
Insys_Anthem_001208881                   Insys_Anthem_001208881
Insys_Anthem_001208884                   Insys_Anthem_001208884
Insys_Anthem_001208885                   Insys_Anthem_001208885
Insys_Anthem_001208889                   Insys_Anthem_001208889
Insys_Anthem_001208890                   Insys_Anthem_001208890
Insys_Anthem_001208894                   Insys_Anthem_001208894
Insys_Anthem_001208897                   Insys_Anthem_001208897
Insys_Anthem_001208900                   Insys_Anthem_001208900
Insys_Anthem_001208902                   Insys_Anthem_001208902
Insys_Anthem_001208903                   Insys_Anthem_001208903
Insys_Anthem_001208907                   Insys_Anthem_001208907
Insys_Anthem_001208912                   Insys_Anthem_001208912
Insys_Anthem_001208915                   Insys_Anthem_001208915
Insys_Anthem_001208917                   Insys_Anthem_001208917
Insys_Anthem_001208927                   Insys_Anthem_001208927
Insys_Anthem_001208934                   Insys_Anthem_001208934
Insys_Anthem_001208935                   Insys_Anthem_001208935
Insys_Anthem_001208936                   Insys_Anthem_001208936
Insys_Anthem_001208937                   Insys_Anthem_001208937
Insys_Anthem_001208938                   Insys_Anthem_001208938
Insys_Anthem_001208939                   Insys_Anthem_001208939
Insys_Anthem_001208940                   Insys_Anthem_001208940
Insys_Anthem_001208941                   Insys_Anthem_001208941
Insys_Anthem_001208943                   Insys_Anthem_001208943
Insys_Anthem_001208947                   Insys_Anthem_001208947
Insys_Anthem_001208950                   Insys_Anthem_001208950
Insys_Anthem_001208951                   Insys_Anthem_001208951
Insys_Anthem_001208954                   Insys_Anthem_001208954
Insys_Anthem_001208955                   Insys_Anthem_001208955
Insys_Anthem_001208958                   Insys_Anthem_001208958

                                                    1074
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1076 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001208964                   Insys_Anthem_001208964
Insys_Anthem_001208965                   Insys_Anthem_001208965
Insys_Anthem_001208968                   Insys_Anthem_001208968
Insys_Anthem_001208969                   Insys_Anthem_001208969
Insys_Anthem_001208973                   Insys_Anthem_001208973
Insys_Anthem_001208975                   Insys_Anthem_001208975
Insys_Anthem_001208979                   Insys_Anthem_001208979
Insys_Anthem_001208989                   Insys_Anthem_001208989
Insys_Anthem_001208991                   Insys_Anthem_001208991
Insys_Anthem_001208994                   Insys_Anthem_001208994
Insys_Anthem_001208995                   Insys_Anthem_001208995
Insys_Anthem_001208998                   Insys_Anthem_001208998
Insys_Anthem_001209002                   Insys_Anthem_001209002
Insys_Anthem_001209005                   Insys_Anthem_001209005
Insys_Anthem_001209006                   Insys_Anthem_001209006
Insys_Anthem_001209009                   Insys_Anthem_001209009
Insys_Anthem_001209010                   Insys_Anthem_001209010
Insys_Anthem_001209013                   Insys_Anthem_001209013
Insys_Anthem_001209016                   Insys_Anthem_001209016
Insys_Anthem_001209017                   Insys_Anthem_001209017
Insys_Anthem_001209022                   Insys_Anthem_001209022
Insys_Anthem_001209026                   Insys_Anthem_001209026
Insys_Anthem_001209029                   Insys_Anthem_001209029
Insys_Anthem_001209030                   Insys_Anthem_001209030
Insys_Anthem_001209032                   Insys_Anthem_001209032
Insys_Anthem_001209034                   Insys_Anthem_001209034
Insys_Anthem_001209037                   Insys_Anthem_001209037
Insys_Anthem_001209038                   Insys_Anthem_001209038
Insys_Anthem_001209040                   Insys_Anthem_001209040
Insys_Anthem_001209041                   Insys_Anthem_001209041
Insys_Anthem_001209042                   Insys_Anthem_001209042
Insys_Anthem_001209043                   Insys_Anthem_001209043
Insys_Anthem_001209044                   Insys_Anthem_001209044
Insys_Anthem_001209046                   Insys_Anthem_001209046
Insys_Anthem_001209049                   Insys_Anthem_001209049
Insys_Anthem_001209051                   Insys_Anthem_001209051
Insys_Anthem_001209052                   Insys_Anthem_001209052
Insys_Anthem_001209053                   Insys_Anthem_001209053
Insys_Anthem_001209055                   Insys_Anthem_001209055
Insys_Anthem_001209057                   Insys_Anthem_001209057
Insys_Anthem_001209060                   Insys_Anthem_001209060
Insys_Anthem_001209061                   Insys_Anthem_001209061
Insys_Anthem_001209062                   Insys_Anthem_001209062
Insys_Anthem_001209065                   Insys_Anthem_001209065
Insys_Anthem_001209072                   Insys_Anthem_001209072
Insys_Anthem_001209074                   Insys_Anthem_001209074
Insys_Anthem_001209076                   Insys_Anthem_001209076

                                                    1075
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1077 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209081                   Insys_Anthem_001209081
Insys_Anthem_001209084                   Insys_Anthem_001209084
Insys_Anthem_001209085                   Insys_Anthem_001209085
Insys_Anthem_001209086                   Insys_Anthem_001209086
Insys_Anthem_001209087                   Insys_Anthem_001209087
Insys_Anthem_001209090                   Insys_Anthem_001209090
Insys_Anthem_001209091                   Insys_Anthem_001209091
Insys_Anthem_001209092                   Insys_Anthem_001209092
Insys_Anthem_001209093                   Insys_Anthem_001209093
Insys_Anthem_001209094                   Insys_Anthem_001209094
Insys_Anthem_001209097                   Insys_Anthem_001209097
Insys_Anthem_001209103                   Insys_Anthem_001209103
Insys_Anthem_001209104                   Insys_Anthem_001209104
Insys_Anthem_001209105                   Insys_Anthem_001209105
Insys_Anthem_001209106                   Insys_Anthem_001209106
Insys_Anthem_001209107                   Insys_Anthem_001209107
Insys_Anthem_001209113                   Insys_Anthem_001209113
Insys_Anthem_001209114                   Insys_Anthem_001209114
Insys_Anthem_001209115                   Insys_Anthem_001209115
Insys_Anthem_001209116                   Insys_Anthem_001209116
Insys_Anthem_001209117                   Insys_Anthem_001209117
Insys_Anthem_001209121                   Insys_Anthem_001209121
Insys_Anthem_001209126                   Insys_Anthem_001209126
Insys_Anthem_001209131                   Insys_Anthem_001209131
Insys_Anthem_001209132                   Insys_Anthem_001209132
Insys_Anthem_001209138                   Insys_Anthem_001209138
Insys_Anthem_001209140                   Insys_Anthem_001209140
Insys_Anthem_001209141                   Insys_Anthem_001209141
Insys_Anthem_001209142                   Insys_Anthem_001209142
Insys_Anthem_001209145                   Insys_Anthem_001209145
Insys_Anthem_001209146                   Insys_Anthem_001209146
Insys_Anthem_001209147                   Insys_Anthem_001209147
Insys_Anthem_001209150                   Insys_Anthem_001209150
Insys_Anthem_001209151                   Insys_Anthem_001209151
Insys_Anthem_001209152                   Insys_Anthem_001209152
Insys_Anthem_001209153                   Insys_Anthem_001209153
Insys_Anthem_001209156                   Insys_Anthem_001209156
Insys_Anthem_001209161                   Insys_Anthem_001209161
Insys_Anthem_001209172                   Insys_Anthem_001209172
Insys_Anthem_001209174                   Insys_Anthem_001209174
Insys_Anthem_001209176                   Insys_Anthem_001209176
Insys_Anthem_001209178                   Insys_Anthem_001209178
Insys_Anthem_001209179                   Insys_Anthem_001209179
Insys_Anthem_001209181                   Insys_Anthem_001209181
Insys_Anthem_001209182                   Insys_Anthem_001209182
Insys_Anthem_001209184                   Insys_Anthem_001209184
Insys_Anthem_001209185                   Insys_Anthem_001209185

                                                    1076
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1078 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209186                   Insys_Anthem_001209186
Insys_Anthem_001209189                   Insys_Anthem_001209189
Insys_Anthem_001209194                   Insys_Anthem_001209194
Insys_Anthem_001209197                   Insys_Anthem_001209197
Insys_Anthem_001209203                   Insys_Anthem_001209203
Insys_Anthem_001209212                   Insys_Anthem_001209212
Insys_Anthem_001209214                   Insys_Anthem_001209214
Insys_Anthem_001209216                   Insys_Anthem_001209216
Insys_Anthem_001209223                   Insys_Anthem_001209223
Insys_Anthem_001209224                   Insys_Anthem_001209224
Insys_Anthem_001209226                   Insys_Anthem_001209226
Insys_Anthem_001209227                   Insys_Anthem_001209227
Insys_Anthem_001209230                   Insys_Anthem_001209230
Insys_Anthem_001209235                   Insys_Anthem_001209235
Insys_Anthem_001209237                   Insys_Anthem_001209237
Insys_Anthem_001209238                   Insys_Anthem_001209238
Insys_Anthem_001209242                   Insys_Anthem_001209242
Insys_Anthem_001209243                   Insys_Anthem_001209243
Insys_Anthem_001209247                   Insys_Anthem_001209247
Insys_Anthem_001209262                   Insys_Anthem_001209262
Insys_Anthem_001209264                   Insys_Anthem_001209264
Insys_Anthem_001209265                   Insys_Anthem_001209265
Insys_Anthem_001209266                   Insys_Anthem_001209266
Insys_Anthem_001209271                   Insys_Anthem_001209271
Insys_Anthem_001209272                   Insys_Anthem_001209272
Insys_Anthem_001209273                   Insys_Anthem_001209273
Insys_Anthem_001209274                   Insys_Anthem_001209274
Insys_Anthem_001209278                   Insys_Anthem_001209278
Insys_Anthem_001209280                   Insys_Anthem_001209280
Insys_Anthem_001209282                   Insys_Anthem_001209282
Insys_Anthem_001209283                   Insys_Anthem_001209283
Insys_Anthem_001209284                   Insys_Anthem_001209284
Insys_Anthem_001209285                   Insys_Anthem_001209285
Insys_Anthem_001209288                   Insys_Anthem_001209288
Insys_Anthem_001209289                   Insys_Anthem_001209289
Insys_Anthem_001209290                   Insys_Anthem_001209290
Insys_Anthem_001209291                   Insys_Anthem_001209291
Insys_Anthem_001209301                   Insys_Anthem_001209301
Insys_Anthem_001209302                   Insys_Anthem_001209302
Insys_Anthem_001209303                   Insys_Anthem_001209303
Insys_Anthem_001209306                   Insys_Anthem_001209306
Insys_Anthem_001209308                   Insys_Anthem_001209308
Insys_Anthem_001209310                   Insys_Anthem_001209310
Insys_Anthem_001209313                   Insys_Anthem_001209313
Insys_Anthem_001209314                   Insys_Anthem_001209314
Insys_Anthem_001209315                   Insys_Anthem_001209315
Insys_Anthem_001209316                   Insys_Anthem_001209316

                                                    1077
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1079 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209319                   Insys_Anthem_001209319
Insys_Anthem_001209320                   Insys_Anthem_001209320
Insys_Anthem_001209321                   Insys_Anthem_001209321
Insys_Anthem_001209323                   Insys_Anthem_001209323
Insys_Anthem_001209324                   Insys_Anthem_001209324
Insys_Anthem_001209325                   Insys_Anthem_001209325
Insys_Anthem_001209327                   Insys_Anthem_001209327
Insys_Anthem_001209329                   Insys_Anthem_001209329
Insys_Anthem_001209331                   Insys_Anthem_001209331
Insys_Anthem_001209332                   Insys_Anthem_001209332
Insys_Anthem_001209336                   Insys_Anthem_001209336
Insys_Anthem_001209344                   Insys_Anthem_001209344
Insys_Anthem_001209347                   Insys_Anthem_001209347
Insys_Anthem_001209348                   Insys_Anthem_001209348
Insys_Anthem_001209349                   Insys_Anthem_001209349
Insys_Anthem_001209353                   Insys_Anthem_001209353
Insys_Anthem_001209356                   Insys_Anthem_001209356
Insys_Anthem_001209359                   Insys_Anthem_001209359
Insys_Anthem_001209362                   Insys_Anthem_001209362
Insys_Anthem_001209363                   Insys_Anthem_001209363
Insys_Anthem_001209368                   Insys_Anthem_001209368
Insys_Anthem_001209372                   Insys_Anthem_001209372
Insys_Anthem_001209373                   Insys_Anthem_001209373
Insys_Anthem_001209381                   Insys_Anthem_001209381
Insys_Anthem_001209386                   Insys_Anthem_001209386
Insys_Anthem_001209387                   Insys_Anthem_001209387
Insys_Anthem_001209393                   Insys_Anthem_001209393
Insys_Anthem_001209404                   Insys_Anthem_001209404
Insys_Anthem_001209405                   Insys_Anthem_001209405
Insys_Anthem_001209407                   Insys_Anthem_001209407
Insys_Anthem_001209410                   Insys_Anthem_001209410
Insys_Anthem_001209412                   Insys_Anthem_001209412
Insys_Anthem_001209415                   Insys_Anthem_001209415
Insys_Anthem_001209417                   Insys_Anthem_001209417
Insys_Anthem_001209418                   Insys_Anthem_001209418
Insys_Anthem_001209426                   Insys_Anthem_001209426
Insys_Anthem_001209429                   Insys_Anthem_001209429
Insys_Anthem_001209436                   Insys_Anthem_001209436
Insys_Anthem_001209441                   Insys_Anthem_001209441
Insys_Anthem_001209445                   Insys_Anthem_001209445
Insys_Anthem_001209446                   Insys_Anthem_001209446
Insys_Anthem_001209450                   Insys_Anthem_001209450
Insys_Anthem_001209452                   Insys_Anthem_001209452
Insys_Anthem_001209453                   Insys_Anthem_001209453
Insys_Anthem_001209454                   Insys_Anthem_001209454
Insys_Anthem_001209457                   Insys_Anthem_001209457
Insys_Anthem_001209462                   Insys_Anthem_001209462

                                                    1078
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1080 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209463                   Insys_Anthem_001209463
Insys_Anthem_001209464                   Insys_Anthem_001209464
Insys_Anthem_001209465                   Insys_Anthem_001209465
Insys_Anthem_001209466                   Insys_Anthem_001209466
Insys_Anthem_001209470                   Insys_Anthem_001209470
Insys_Anthem_001209474                   Insys_Anthem_001209474
Insys_Anthem_001209475                   Insys_Anthem_001209475
Insys_Anthem_001209476                   Insys_Anthem_001209476
Insys_Anthem_001209479                   Insys_Anthem_001209479
Insys_Anthem_001209480                   Insys_Anthem_001209480
Insys_Anthem_001209481                   Insys_Anthem_001209481
Insys_Anthem_001209484                   Insys_Anthem_001209484
Insys_Anthem_001209487                   Insys_Anthem_001209487
Insys_Anthem_001209489                   Insys_Anthem_001209489
Insys_Anthem_001209495                   Insys_Anthem_001209495
Insys_Anthem_001209499                   Insys_Anthem_001209499
Insys_Anthem_001209502                   Insys_Anthem_001209502
Insys_Anthem_001209504                   Insys_Anthem_001209504
Insys_Anthem_001209506                   Insys_Anthem_001209506
Insys_Anthem_001209507                   Insys_Anthem_001209507
Insys_Anthem_001209508                   Insys_Anthem_001209508
Insys_Anthem_001209509                   Insys_Anthem_001209509
Insys_Anthem_001209510                   Insys_Anthem_001209510
Insys_Anthem_001209513                   Insys_Anthem_001209513
Insys_Anthem_001209515                   Insys_Anthem_001209515
Insys_Anthem_001209518                   Insys_Anthem_001209518
Insys_Anthem_001209519                   Insys_Anthem_001209519
Insys_Anthem_001209520                   Insys_Anthem_001209520
Insys_Anthem_001209522                   Insys_Anthem_001209522
Insys_Anthem_001209524                   Insys_Anthem_001209524
Insys_Anthem_001209525                   Insys_Anthem_001209525
Insys_Anthem_001209527                   Insys_Anthem_001209527
Insys_Anthem_001209530                   Insys_Anthem_001209530
Insys_Anthem_001209535                   Insys_Anthem_001209535
Insys_Anthem_001209536                   Insys_Anthem_001209536
Insys_Anthem_001209538                   Insys_Anthem_001209538
Insys_Anthem_001209540                   Insys_Anthem_001209540
Insys_Anthem_001209541                   Insys_Anthem_001209541
Insys_Anthem_001209544                   Insys_Anthem_001209544
Insys_Anthem_001209546                   Insys_Anthem_001209546
Insys_Anthem_001209547                   Insys_Anthem_001209547
Insys_Anthem_001209548                   Insys_Anthem_001209548
Insys_Anthem_001209551                   Insys_Anthem_001209551
Insys_Anthem_001209552                   Insys_Anthem_001209552
Insys_Anthem_001209553                   Insys_Anthem_001209553
Insys_Anthem_001209555                   Insys_Anthem_001209555
Insys_Anthem_001209559                   Insys_Anthem_001209559

                                                    1079
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1081 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209569                   Insys_Anthem_001209569
Insys_Anthem_001209572                   Insys_Anthem_001209572
Insys_Anthem_001209574                   Insys_Anthem_001209574
Insys_Anthem_001209580                   Insys_Anthem_001209580
Insys_Anthem_001209582                   Insys_Anthem_001209582
Insys_Anthem_001209583                   Insys_Anthem_001209583
Insys_Anthem_001209586                   Insys_Anthem_001209586
Insys_Anthem_001209587                   Insys_Anthem_001209587
Insys_Anthem_001209588                   Insys_Anthem_001209588
Insys_Anthem_001209590                   Insys_Anthem_001209590
Insys_Anthem_001209591                   Insys_Anthem_001209591
Insys_Anthem_001209595                   Insys_Anthem_001209595
Insys_Anthem_001209600                   Insys_Anthem_001209600
Insys_Anthem_001209604                   Insys_Anthem_001209604
Insys_Anthem_001209609                   Insys_Anthem_001209609
Insys_Anthem_001209613                   Insys_Anthem_001209613
Insys_Anthem_001209614                   Insys_Anthem_001209614
Insys_Anthem_001209616                   Insys_Anthem_001209616
Insys_Anthem_001209618                   Insys_Anthem_001209618
Insys_Anthem_001209621                   Insys_Anthem_001209621
Insys_Anthem_001209622                   Insys_Anthem_001209622
Insys_Anthem_001209623                   Insys_Anthem_001209623
Insys_Anthem_001209624                   Insys_Anthem_001209624
Insys_Anthem_001209626                   Insys_Anthem_001209626
Insys_Anthem_001209628                   Insys_Anthem_001209628
Insys_Anthem_001209629                   Insys_Anthem_001209629
Insys_Anthem_001209630                   Insys_Anthem_001209630
Insys_Anthem_001209631                   Insys_Anthem_001209631
Insys_Anthem_001209632                   Insys_Anthem_001209632
Insys_Anthem_001209633                   Insys_Anthem_001209633
Insys_Anthem_001209639                   Insys_Anthem_001209639
Insys_Anthem_001209640                   Insys_Anthem_001209640
Insys_Anthem_001209641                   Insys_Anthem_001209641
Insys_Anthem_001209642                   Insys_Anthem_001209642
Insys_Anthem_001209645                   Insys_Anthem_001209645
Insys_Anthem_001209652                   Insys_Anthem_001209652
Insys_Anthem_001209663                   Insys_Anthem_001209663
Insys_Anthem_001209664                   Insys_Anthem_001209664
Insys_Anthem_001209667                   Insys_Anthem_001209667
Insys_Anthem_001209671                   Insys_Anthem_001209671
Insys_Anthem_001209675                   Insys_Anthem_001209675
Insys_Anthem_001209684                   Insys_Anthem_001209684
Insys_Anthem_001209687                   Insys_Anthem_001209687
Insys_Anthem_001209688                   Insys_Anthem_001209688
Insys_Anthem_001209693                   Insys_Anthem_001209693
Insys_Anthem_001209698                   Insys_Anthem_001209698
Insys_Anthem_001209702                   Insys_Anthem_001209702

                                                    1080
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1082 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209704                   Insys_Anthem_001209704
Insys_Anthem_001209706                   Insys_Anthem_001209706
Insys_Anthem_001209707                   Insys_Anthem_001209707
Insys_Anthem_001209715                   Insys_Anthem_001209715
Insys_Anthem_001209719                   Insys_Anthem_001209719
Insys_Anthem_001209723                   Insys_Anthem_001209723
Insys_Anthem_001209728                   Insys_Anthem_001209728
Insys_Anthem_001209729                   Insys_Anthem_001209729
Insys_Anthem_001209730                   Insys_Anthem_001209730
Insys_Anthem_001209731                   Insys_Anthem_001209731
Insys_Anthem_001209732                   Insys_Anthem_001209732
Insys_Anthem_001209733                   Insys_Anthem_001209733
Insys_Anthem_001209736                   Insys_Anthem_001209736
Insys_Anthem_001209738                   Insys_Anthem_001209738
Insys_Anthem_001209744                   Insys_Anthem_001209744
Insys_Anthem_001209745                   Insys_Anthem_001209745
Insys_Anthem_001209747                   Insys_Anthem_001209747
Insys_Anthem_001209750                   Insys_Anthem_001209750
Insys_Anthem_001209754                   Insys_Anthem_001209754
Insys_Anthem_001209757                   Insys_Anthem_001209757
Insys_Anthem_001209762                   Insys_Anthem_001209762
Insys_Anthem_001209767                   Insys_Anthem_001209767
Insys_Anthem_001209770                   Insys_Anthem_001209770
Insys_Anthem_001209775                   Insys_Anthem_001209775
Insys_Anthem_001209776                   Insys_Anthem_001209776
Insys_Anthem_001209779                   Insys_Anthem_001209779
Insys_Anthem_001209781                   Insys_Anthem_001209781
Insys_Anthem_001209786                   Insys_Anthem_001209786
Insys_Anthem_001209787                   Insys_Anthem_001209787
Insys_Anthem_001209788                   Insys_Anthem_001209788
Insys_Anthem_001209790                   Insys_Anthem_001209790
Insys_Anthem_001209792                   Insys_Anthem_001209792
Insys_Anthem_001209793                   Insys_Anthem_001209793
Insys_Anthem_001209799                   Insys_Anthem_001209799
Insys_Anthem_001209801                   Insys_Anthem_001209801
Insys_Anthem_001209803                   Insys_Anthem_001209803
Insys_Anthem_001209804                   Insys_Anthem_001209804
Insys_Anthem_001209805                   Insys_Anthem_001209805
Insys_Anthem_001209807                   Insys_Anthem_001209807
Insys_Anthem_001209811                   Insys_Anthem_001209811
Insys_Anthem_001209813                   Insys_Anthem_001209813
Insys_Anthem_001209814                   Insys_Anthem_001209814
Insys_Anthem_001209816                   Insys_Anthem_001209816
Insys_Anthem_001209819                   Insys_Anthem_001209819
Insys_Anthem_001209827                   Insys_Anthem_001209827
Insys_Anthem_001209835                   Insys_Anthem_001209835
Insys_Anthem_001209836                   Insys_Anthem_001209836

                                                    1081
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1083 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209837                   Insys_Anthem_001209837
Insys_Anthem_001209843                   Insys_Anthem_001209843
Insys_Anthem_001209847                   Insys_Anthem_001209847
Insys_Anthem_001209849                   Insys_Anthem_001209849
Insys_Anthem_001209853                   Insys_Anthem_001209853
Insys_Anthem_001209854                   Insys_Anthem_001209854
Insys_Anthem_001209856                   Insys_Anthem_001209856
Insys_Anthem_001209858                   Insys_Anthem_001209858
Insys_Anthem_001209859                   Insys_Anthem_001209859
Insys_Anthem_001209870                   Insys_Anthem_001209870
Insys_Anthem_001209872                   Insys_Anthem_001209872
Insys_Anthem_001209874                   Insys_Anthem_001209874
Insys_Anthem_001209876                   Insys_Anthem_001209876
Insys_Anthem_001209878                   Insys_Anthem_001209878
Insys_Anthem_001209881                   Insys_Anthem_001209881
Insys_Anthem_001209882                   Insys_Anthem_001209882
Insys_Anthem_001209886                   Insys_Anthem_001209886
Insys_Anthem_001209890                   Insys_Anthem_001209890
Insys_Anthem_001209891                   Insys_Anthem_001209891
Insys_Anthem_001209894                   Insys_Anthem_001209894
Insys_Anthem_001209900                   Insys_Anthem_001209900
Insys_Anthem_001209901                   Insys_Anthem_001209901
Insys_Anthem_001209902                   Insys_Anthem_001209902
Insys_Anthem_001209903                   Insys_Anthem_001209903
Insys_Anthem_001209909                   Insys_Anthem_001209909
Insys_Anthem_001209910                   Insys_Anthem_001209910
Insys_Anthem_001209914                   Insys_Anthem_001209914
Insys_Anthem_001209916                   Insys_Anthem_001209916
Insys_Anthem_001209919                   Insys_Anthem_001209919
Insys_Anthem_001209920                   Insys_Anthem_001209920
Insys_Anthem_001209922                   Insys_Anthem_001209922
Insys_Anthem_001209923                   Insys_Anthem_001209923
Insys_Anthem_001209938                   Insys_Anthem_001209938
Insys_Anthem_001209939                   Insys_Anthem_001209939
Insys_Anthem_001209940                   Insys_Anthem_001209940
Insys_Anthem_001209941                   Insys_Anthem_001209941
Insys_Anthem_001209942                   Insys_Anthem_001209942
Insys_Anthem_001209944                   Insys_Anthem_001209944
Insys_Anthem_001209945                   Insys_Anthem_001209945
Insys_Anthem_001209946                   Insys_Anthem_001209946
Insys_Anthem_001209948                   Insys_Anthem_001209948
Insys_Anthem_001209950                   Insys_Anthem_001209950
Insys_Anthem_001209951                   Insys_Anthem_001209951
Insys_Anthem_001209953                   Insys_Anthem_001209953
Insys_Anthem_001209954                   Insys_Anthem_001209954
Insys_Anthem_001209962                   Insys_Anthem_001209962
Insys_Anthem_001209963                   Insys_Anthem_001209963

                                                    1082
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1084 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001209972                   Insys_Anthem_001209972
Insys_Anthem_001209973                   Insys_Anthem_001209973
Insys_Anthem_001209977                   Insys_Anthem_001209977
Insys_Anthem_001209979                   Insys_Anthem_001209979
Insys_Anthem_001209985                   Insys_Anthem_001209985
Insys_Anthem_001209989                   Insys_Anthem_001209989
Insys_Anthem_001209991                   Insys_Anthem_001209991
Insys_Anthem_001209992                   Insys_Anthem_001209992
Insys_Anthem_001209995                   Insys_Anthem_001209995
Insys_Anthem_001209996                   Insys_Anthem_001209996
Insys_Anthem_001209998                   Insys_Anthem_001209998
Insys_Anthem_001209999                   Insys_Anthem_001209999
Insys_Anthem_001210004                   Insys_Anthem_001210004
Insys_Anthem_001210005                   Insys_Anthem_001210005
Insys_Anthem_001210007                   Insys_Anthem_001210007
Insys_Anthem_001210011                   Insys_Anthem_001210011
Insys_Anthem_001210013                   Insys_Anthem_001210013
Insys_Anthem_001210018                   Insys_Anthem_001210018
Insys_Anthem_001210020                   Insys_Anthem_001210020
Insys_Anthem_001210023                   Insys_Anthem_001210023
Insys_Anthem_001210028                   Insys_Anthem_001210028
Insys_Anthem_001210033                   Insys_Anthem_001210033
Insys_Anthem_001210036                   Insys_Anthem_001210036
Insys_Anthem_001210037                   Insys_Anthem_001210037
Insys_Anthem_001210040                   Insys_Anthem_001210040
Insys_Anthem_001210045                   Insys_Anthem_001210045
Insys_Anthem_001210052                   Insys_Anthem_001210052
Insys_Anthem_001210059                   Insys_Anthem_001210059
Insys_Anthem_001210060                   Insys_Anthem_001210060
Insys_Anthem_001210061                   Insys_Anthem_001210061
Insys_Anthem_001210066                   Insys_Anthem_001210066
Insys_Anthem_001210072                   Insys_Anthem_001210072
Insys_Anthem_001210077                   Insys_Anthem_001210077
Insys_Anthem_001210078                   Insys_Anthem_001210078
Insys_Anthem_001210079                   Insys_Anthem_001210079
Insys_Anthem_001210088                   Insys_Anthem_001210088
Insys_Anthem_001210089                   Insys_Anthem_001210089
Insys_Anthem_001210092                   Insys_Anthem_001210092
Insys_Anthem_001210093                   Insys_Anthem_001210093
Insys_Anthem_001210094                   Insys_Anthem_001210094
Insys_Anthem_001210097                   Insys_Anthem_001210097
Insys_Anthem_001210098                   Insys_Anthem_001210098
Insys_Anthem_001210099                   Insys_Anthem_001210099
Insys_Anthem_001210102                   Insys_Anthem_001210102
Insys_Anthem_001210111                   Insys_Anthem_001210111
Insys_Anthem_001210112                   Insys_Anthem_001210112
Insys_Anthem_001210113                   Insys_Anthem_001210113

                                                    1083
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1085 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210118                   Insys_Anthem_001210118
Insys_Anthem_001210119                   Insys_Anthem_001210119
Insys_Anthem_001210120                   Insys_Anthem_001210120
Insys_Anthem_001210121                   Insys_Anthem_001210121
Insys_Anthem_001210123                   Insys_Anthem_001210123
Insys_Anthem_001210124                   Insys_Anthem_001210124
Insys_Anthem_001210130                   Insys_Anthem_001210130
Insys_Anthem_001210131                   Insys_Anthem_001210131
Insys_Anthem_001210132                   Insys_Anthem_001210132
Insys_Anthem_001210137                   Insys_Anthem_001210137
Insys_Anthem_001210139                   Insys_Anthem_001210139
Insys_Anthem_001210142                   Insys_Anthem_001210142
Insys_Anthem_001210149                   Insys_Anthem_001210149
Insys_Anthem_001210154                   Insys_Anthem_001210154
Insys_Anthem_001210156                   Insys_Anthem_001210156
Insys_Anthem_001210157                   Insys_Anthem_001210157
Insys_Anthem_001210158                   Insys_Anthem_001210158
Insys_Anthem_001210162                   Insys_Anthem_001210162
Insys_Anthem_001210165                   Insys_Anthem_001210165
Insys_Anthem_001210167                   Insys_Anthem_001210167
Insys_Anthem_001210171                   Insys_Anthem_001210171
Insys_Anthem_001210174                   Insys_Anthem_001210174
Insys_Anthem_001210175                   Insys_Anthem_001210175
Insys_Anthem_001210179                   Insys_Anthem_001210179
Insys_Anthem_001210189                   Insys_Anthem_001210189
Insys_Anthem_001210196                   Insys_Anthem_001210196
Insys_Anthem_001210198                   Insys_Anthem_001210198
Insys_Anthem_001210201                   Insys_Anthem_001210201
Insys_Anthem_001210203                   Insys_Anthem_001210203
Insys_Anthem_001210204                   Insys_Anthem_001210204
Insys_Anthem_001210205                   Insys_Anthem_001210205
Insys_Anthem_001210208                   Insys_Anthem_001210208
Insys_Anthem_001210213                   Insys_Anthem_001210213
Insys_Anthem_001210219                   Insys_Anthem_001210219
Insys_Anthem_001210220                   Insys_Anthem_001210220
Insys_Anthem_001210221                   Insys_Anthem_001210221
Insys_Anthem_001210225                   Insys_Anthem_001210225
Insys_Anthem_001210227                   Insys_Anthem_001210227
Insys_Anthem_001210230                   Insys_Anthem_001210230
Insys_Anthem_001210231                   Insys_Anthem_001210231
Insys_Anthem_001210235                   Insys_Anthem_001210235
Insys_Anthem_001210238                   Insys_Anthem_001210238
Insys_Anthem_001210240                   Insys_Anthem_001210240
Insys_Anthem_001210242                   Insys_Anthem_001210242
Insys_Anthem_001210244                   Insys_Anthem_001210244
Insys_Anthem_001210247                   Insys_Anthem_001210247
Insys_Anthem_001210248                   Insys_Anthem_001210248

                                                    1084
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1086 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210250                   Insys_Anthem_001210250
Insys_Anthem_001210251                   Insys_Anthem_001210251
Insys_Anthem_001210252                   Insys_Anthem_001210252
Insys_Anthem_001210257                   Insys_Anthem_001210257
Insys_Anthem_001210260                   Insys_Anthem_001210260
Insys_Anthem_001210261                   Insys_Anthem_001210261
Insys_Anthem_001210264                   Insys_Anthem_001210264
Insys_Anthem_001210277                   Insys_Anthem_001210277
Insys_Anthem_001210278                   Insys_Anthem_001210278
Insys_Anthem_001210279                   Insys_Anthem_001210279
Insys_Anthem_001210282                   Insys_Anthem_001210282
Insys_Anthem_001210286                   Insys_Anthem_001210286
Insys_Anthem_001210291                   Insys_Anthem_001210291
Insys_Anthem_001210293                   Insys_Anthem_001210293
Insys_Anthem_001210295                   Insys_Anthem_001210295
Insys_Anthem_001210299                   Insys_Anthem_001210299
Insys_Anthem_001210304                   Insys_Anthem_001210304
Insys_Anthem_001210305                   Insys_Anthem_001210305
Insys_Anthem_001210307                   Insys_Anthem_001210307
Insys_Anthem_001210309                   Insys_Anthem_001210309
Insys_Anthem_001210311                   Insys_Anthem_001210311
Insys_Anthem_001210315                   Insys_Anthem_001210315
Insys_Anthem_001210317                   Insys_Anthem_001210317
Insys_Anthem_001210318                   Insys_Anthem_001210318
Insys_Anthem_001210326                   Insys_Anthem_001210326
Insys_Anthem_001210329                   Insys_Anthem_001210329
Insys_Anthem_001210331                   Insys_Anthem_001210331
Insys_Anthem_001210332                   Insys_Anthem_001210332
Insys_Anthem_001210335                   Insys_Anthem_001210335
Insys_Anthem_001210337                   Insys_Anthem_001210337
Insys_Anthem_001210338                   Insys_Anthem_001210338
Insys_Anthem_001210340                   Insys_Anthem_001210340
Insys_Anthem_001210341                   Insys_Anthem_001210341
Insys_Anthem_001210345                   Insys_Anthem_001210345
Insys_Anthem_001210351                   Insys_Anthem_001210351
Insys_Anthem_001210356                   Insys_Anthem_001210356
Insys_Anthem_001210363                   Insys_Anthem_001210363
Insys_Anthem_001210369                   Insys_Anthem_001210369
Insys_Anthem_001210370                   Insys_Anthem_001210370
Insys_Anthem_001210371                   Insys_Anthem_001210371
Insys_Anthem_001210375                   Insys_Anthem_001210375
Insys_Anthem_001210376                   Insys_Anthem_001210376
Insys_Anthem_001210377                   Insys_Anthem_001210377
Insys_Anthem_001210379                   Insys_Anthem_001210379
Insys_Anthem_001210383                   Insys_Anthem_001210383
Insys_Anthem_001210387                   Insys_Anthem_001210387
Insys_Anthem_001210390                   Insys_Anthem_001210390

                                                    1085
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1087 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210395                   Insys_Anthem_001210395
Insys_Anthem_001210396                   Insys_Anthem_001210396
Insys_Anthem_001210397                   Insys_Anthem_001210397
Insys_Anthem_001210399                   Insys_Anthem_001210399
Insys_Anthem_001210410                   Insys_Anthem_001210410
Insys_Anthem_001210413                   Insys_Anthem_001210413
Insys_Anthem_001210419                   Insys_Anthem_001210419
Insys_Anthem_001210422                   Insys_Anthem_001210422
Insys_Anthem_001210426                   Insys_Anthem_001210426
Insys_Anthem_001210428                   Insys_Anthem_001210428
Insys_Anthem_001210429                   Insys_Anthem_001210429
Insys_Anthem_001210433                   Insys_Anthem_001210433
Insys_Anthem_001210440                   Insys_Anthem_001210440
Insys_Anthem_001210441                   Insys_Anthem_001210441
Insys_Anthem_001210442                   Insys_Anthem_001210442
Insys_Anthem_001210444                   Insys_Anthem_001210444
Insys_Anthem_001210446                   Insys_Anthem_001210446
Insys_Anthem_001210450                   Insys_Anthem_001210450
Insys_Anthem_001210453                   Insys_Anthem_001210453
Insys_Anthem_001210454                   Insys_Anthem_001210454
Insys_Anthem_001210455                   Insys_Anthem_001210455
Insys_Anthem_001210457                   Insys_Anthem_001210457
Insys_Anthem_001210458                   Insys_Anthem_001210458
Insys_Anthem_001210460                   Insys_Anthem_001210460
Insys_Anthem_001210463                   Insys_Anthem_001210463
Insys_Anthem_001210464                   Insys_Anthem_001210464
Insys_Anthem_001210465                   Insys_Anthem_001210465
Insys_Anthem_001210466                   Insys_Anthem_001210466
Insys_Anthem_001210467                   Insys_Anthem_001210467
Insys_Anthem_001210470                   Insys_Anthem_001210470
Insys_Anthem_001210471                   Insys_Anthem_001210471
Insys_Anthem_001210472                   Insys_Anthem_001210472
Insys_Anthem_001210475                   Insys_Anthem_001210475
Insys_Anthem_001210477                   Insys_Anthem_001210477
Insys_Anthem_001210478                   Insys_Anthem_001210478
Insys_Anthem_001210480                   Insys_Anthem_001210480
Insys_Anthem_001210482                   Insys_Anthem_001210482
Insys_Anthem_001210483                   Insys_Anthem_001210483
Insys_Anthem_001210490                   Insys_Anthem_001210490
Insys_Anthem_001210491                   Insys_Anthem_001210491
Insys_Anthem_001210493                   Insys_Anthem_001210493
Insys_Anthem_001210494                   Insys_Anthem_001210494
Insys_Anthem_001210497                   Insys_Anthem_001210497
Insys_Anthem_001210498                   Insys_Anthem_001210498
Insys_Anthem_001210499                   Insys_Anthem_001210499
Insys_Anthem_001210500                   Insys_Anthem_001210500
Insys_Anthem_001210505                   Insys_Anthem_001210505

                                                    1086
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1088 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210506                   Insys_Anthem_001210506
Insys_Anthem_001210507                   Insys_Anthem_001210507
Insys_Anthem_001210510                   Insys_Anthem_001210510
Insys_Anthem_001210513                   Insys_Anthem_001210513
Insys_Anthem_001210519                   Insys_Anthem_001210519
Insys_Anthem_001210520                   Insys_Anthem_001210520
Insys_Anthem_001210523                   Insys_Anthem_001210523
Insys_Anthem_001210524                   Insys_Anthem_001210524
Insys_Anthem_001210525                   Insys_Anthem_001210525
Insys_Anthem_001210530                   Insys_Anthem_001210530
Insys_Anthem_001210531                   Insys_Anthem_001210531
Insys_Anthem_001210535                   Insys_Anthem_001210535
Insys_Anthem_001210536                   Insys_Anthem_001210536
Insys_Anthem_001210539                   Insys_Anthem_001210539
Insys_Anthem_001210540                   Insys_Anthem_001210540
Insys_Anthem_001210541                   Insys_Anthem_001210541
Insys_Anthem_001210543                   Insys_Anthem_001210543
Insys_Anthem_001210545                   Insys_Anthem_001210545
Insys_Anthem_001210546                   Insys_Anthem_001210546
Insys_Anthem_001210547                   Insys_Anthem_001210547
Insys_Anthem_001210551                   Insys_Anthem_001210551
Insys_Anthem_001210552                   Insys_Anthem_001210552
Insys_Anthem_001210555                   Insys_Anthem_001210555
Insys_Anthem_001210558                   Insys_Anthem_001210558
Insys_Anthem_001210560                   Insys_Anthem_001210560
Insys_Anthem_001210561                   Insys_Anthem_001210561
Insys_Anthem_001210563                   Insys_Anthem_001210563
Insys_Anthem_001210564                   Insys_Anthem_001210564
Insys_Anthem_001210569                   Insys_Anthem_001210569
Insys_Anthem_001210571                   Insys_Anthem_001210571
Insys_Anthem_001210576                   Insys_Anthem_001210576
Insys_Anthem_001210577                   Insys_Anthem_001210577
Insys_Anthem_001210581                   Insys_Anthem_001210581
Insys_Anthem_001210588                   Insys_Anthem_001210588
Insys_Anthem_001210592                   Insys_Anthem_001210592
Insys_Anthem_001210595                   Insys_Anthem_001210595
Insys_Anthem_001210597                   Insys_Anthem_001210597
Insys_Anthem_001210599                   Insys_Anthem_001210599
Insys_Anthem_001210602                   Insys_Anthem_001210602
Insys_Anthem_001210605                   Insys_Anthem_001210605
Insys_Anthem_001210606                   Insys_Anthem_001210606
Insys_Anthem_001210609                   Insys_Anthem_001210609
Insys_Anthem_001210612                   Insys_Anthem_001210612
Insys_Anthem_001210616                   Insys_Anthem_001210616
Insys_Anthem_001210618                   Insys_Anthem_001210618
Insys_Anthem_001210627                   Insys_Anthem_001210627
Insys_Anthem_001210631                   Insys_Anthem_001210631

                                                    1087
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1089 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210638                   Insys_Anthem_001210638
Insys_Anthem_001210641                   Insys_Anthem_001210641
Insys_Anthem_001210645                   Insys_Anthem_001210645
Insys_Anthem_001210646                   Insys_Anthem_001210646
Insys_Anthem_001210648                   Insys_Anthem_001210648
Insys_Anthem_001210656                   Insys_Anthem_001210656
Insys_Anthem_001210661                   Insys_Anthem_001210661
Insys_Anthem_001210664                   Insys_Anthem_001210664
Insys_Anthem_001210667                   Insys_Anthem_001210667
Insys_Anthem_001210668                   Insys_Anthem_001210668
Insys_Anthem_001210669                   Insys_Anthem_001210669
Insys_Anthem_001210672                   Insys_Anthem_001210672
Insys_Anthem_001210674                   Insys_Anthem_001210674
Insys_Anthem_001210675                   Insys_Anthem_001210675
Insys_Anthem_001210686                   Insys_Anthem_001210686
Insys_Anthem_001210691                   Insys_Anthem_001210691
Insys_Anthem_001210694                   Insys_Anthem_001210694
Insys_Anthem_001210695                   Insys_Anthem_001210695
Insys_Anthem_001210699                   Insys_Anthem_001210699
Insys_Anthem_001210702                   Insys_Anthem_001210702
Insys_Anthem_001210703                   Insys_Anthem_001210703
Insys_Anthem_001210708                   Insys_Anthem_001210708
Insys_Anthem_001210714                   Insys_Anthem_001210714
Insys_Anthem_001210716                   Insys_Anthem_001210716
Insys_Anthem_001210718                   Insys_Anthem_001210718
Insys_Anthem_001210721                   Insys_Anthem_001210721
Insys_Anthem_001210722                   Insys_Anthem_001210722
Insys_Anthem_001210726                   Insys_Anthem_001210726
Insys_Anthem_001210730                   Insys_Anthem_001210730
Insys_Anthem_001210732                   Insys_Anthem_001210732
Insys_Anthem_001210733                   Insys_Anthem_001210733
Insys_Anthem_001210734                   Insys_Anthem_001210734
Insys_Anthem_001210740                   Insys_Anthem_001210740
Insys_Anthem_001210742                   Insys_Anthem_001210742
Insys_Anthem_001210744                   Insys_Anthem_001210744
Insys_Anthem_001210752                   Insys_Anthem_001210752
Insys_Anthem_001210753                   Insys_Anthem_001210753
Insys_Anthem_001210757                   Insys_Anthem_001210757
Insys_Anthem_001210760                   Insys_Anthem_001210760
Insys_Anthem_001210762                   Insys_Anthem_001210762
Insys_Anthem_001210764                   Insys_Anthem_001210764
Insys_Anthem_001210766                   Insys_Anthem_001210766
Insys_Anthem_001210768                   Insys_Anthem_001210768
Insys_Anthem_001210770                   Insys_Anthem_001210770
Insys_Anthem_001210772                   Insys_Anthem_001210772
Insys_Anthem_001210773                   Insys_Anthem_001210773
Insys_Anthem_001210784                   Insys_Anthem_001210784

                                                    1088
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1090 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210791                   Insys_Anthem_001210791
Insys_Anthem_001210792                   Insys_Anthem_001210792
Insys_Anthem_001210793                   Insys_Anthem_001210793
Insys_Anthem_001210798                   Insys_Anthem_001210798
Insys_Anthem_001210799                   Insys_Anthem_001210799
Insys_Anthem_001210802                   Insys_Anthem_001210802
Insys_Anthem_001210804                   Insys_Anthem_001210804
Insys_Anthem_001210805                   Insys_Anthem_001210805
Insys_Anthem_001210810                   Insys_Anthem_001210810
Insys_Anthem_001210814                   Insys_Anthem_001210814
Insys_Anthem_001210821                   Insys_Anthem_001210821
Insys_Anthem_001210826                   Insys_Anthem_001210826
Insys_Anthem_001210831                   Insys_Anthem_001210831
Insys_Anthem_001210834                   Insys_Anthem_001210834
Insys_Anthem_001210835                   Insys_Anthem_001210835
Insys_Anthem_001210837                   Insys_Anthem_001210837
Insys_Anthem_001210842                   Insys_Anthem_001210842
Insys_Anthem_001210843                   Insys_Anthem_001210843
Insys_Anthem_001210845                   Insys_Anthem_001210845
Insys_Anthem_001210849                   Insys_Anthem_001210849
Insys_Anthem_001210851                   Insys_Anthem_001210851
Insys_Anthem_001210853                   Insys_Anthem_001210853
Insys_Anthem_001210855                   Insys_Anthem_001210855
Insys_Anthem_001210856                   Insys_Anthem_001210856
Insys_Anthem_001210858                   Insys_Anthem_001210858
Insys_Anthem_001210860                   Insys_Anthem_001210860
Insys_Anthem_001210863                   Insys_Anthem_001210863
Insys_Anthem_001210864                   Insys_Anthem_001210864
Insys_Anthem_001210865                   Insys_Anthem_001210865
Insys_Anthem_001210866                   Insys_Anthem_001210866
Insys_Anthem_001210868                   Insys_Anthem_001210868
Insys_Anthem_001210870                   Insys_Anthem_001210870
Insys_Anthem_001210873                   Insys_Anthem_001210873
Insys_Anthem_001210875                   Insys_Anthem_001210875
Insys_Anthem_001210878                   Insys_Anthem_001210878
Insys_Anthem_001210879                   Insys_Anthem_001210879
Insys_Anthem_001210884                   Insys_Anthem_001210884
Insys_Anthem_001210886                   Insys_Anthem_001210886
Insys_Anthem_001210891                   Insys_Anthem_001210891
Insys_Anthem_001210894                   Insys_Anthem_001210894
Insys_Anthem_001210897                   Insys_Anthem_001210897
Insys_Anthem_001210904                   Insys_Anthem_001210904
Insys_Anthem_001210909                   Insys_Anthem_001210909
Insys_Anthem_001210911                   Insys_Anthem_001210911
Insys_Anthem_001210912                   Insys_Anthem_001210912
Insys_Anthem_001210917                   Insys_Anthem_001210917
Insys_Anthem_001210918                   Insys_Anthem_001210918

                                                    1089
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1091 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001210923                   Insys_Anthem_001210923
Insys_Anthem_001210931                   Insys_Anthem_001210931
Insys_Anthem_001210935                   Insys_Anthem_001210935
Insys_Anthem_001210938                   Insys_Anthem_001210938
Insys_Anthem_001210940                   Insys_Anthem_001210940
Insys_Anthem_001210942                   Insys_Anthem_001210942
Insys_Anthem_001210944                   Insys_Anthem_001210944
Insys_Anthem_001210948                   Insys_Anthem_001210948
Insys_Anthem_001210949                   Insys_Anthem_001210949
Insys_Anthem_001210952                   Insys_Anthem_001210952
Insys_Anthem_001210955                   Insys_Anthem_001210955
Insys_Anthem_001210956                   Insys_Anthem_001210956
Insys_Anthem_001210957                   Insys_Anthem_001210957
Insys_Anthem_001210966                   Insys_Anthem_001210966
Insys_Anthem_001210969                   Insys_Anthem_001210969
Insys_Anthem_001210972                   Insys_Anthem_001210972
Insys_Anthem_001210973                   Insys_Anthem_001210973
Insys_Anthem_001210980                   Insys_Anthem_001210980
Insys_Anthem_001210986                   Insys_Anthem_001210986
Insys_Anthem_001210988                   Insys_Anthem_001210988
Insys_Anthem_001210998                   Insys_Anthem_001210998
Insys_Anthem_001211001                   Insys_Anthem_001211001
Insys_Anthem_001211002                   Insys_Anthem_001211002
Insys_Anthem_001211003                   Insys_Anthem_001211003
Insys_Anthem_001211006                   Insys_Anthem_001211006
Insys_Anthem_001211009                   Insys_Anthem_001211009
Insys_Anthem_001211010                   Insys_Anthem_001211010
Insys_Anthem_001211019                   Insys_Anthem_001211019
Insys_Anthem_001211021                   Insys_Anthem_001211021
Insys_Anthem_001211029                   Insys_Anthem_001211029
Insys_Anthem_001211030                   Insys_Anthem_001211030
Insys_Anthem_001211032                   Insys_Anthem_001211032
Insys_Anthem_001211035                   Insys_Anthem_001211035
Insys_Anthem_001211041                   Insys_Anthem_001211041
Insys_Anthem_001211044                   Insys_Anthem_001211044
Insys_Anthem_001211046                   Insys_Anthem_001211046
Insys_Anthem_001211048                   Insys_Anthem_001211048
Insys_Anthem_001211050                   Insys_Anthem_001211050
Insys_Anthem_001211051                   Insys_Anthem_001211051
Insys_Anthem_001211052                   Insys_Anthem_001211052
Insys_Anthem_001211056                   Insys_Anthem_001211056
Insys_Anthem_001211058                   Insys_Anthem_001211058
Insys_Anthem_001211059                   Insys_Anthem_001211059
Insys_Anthem_001211060                   Insys_Anthem_001211060
Insys_Anthem_001211062                   Insys_Anthem_001211062
Insys_Anthem_001211063                   Insys_Anthem_001211063
Insys_Anthem_001211065                   Insys_Anthem_001211065

                                                    1090
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1092 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211067                   Insys_Anthem_001211067
Insys_Anthem_001211069                   Insys_Anthem_001211069
Insys_Anthem_001211070                   Insys_Anthem_001211070
Insys_Anthem_001211077                   Insys_Anthem_001211077
Insys_Anthem_001211079                   Insys_Anthem_001211079
Insys_Anthem_001211080                   Insys_Anthem_001211080
Insys_Anthem_001211085                   Insys_Anthem_001211085
Insys_Anthem_001211089                   Insys_Anthem_001211089
Insys_Anthem_001211095                   Insys_Anthem_001211095
Insys_Anthem_001211098                   Insys_Anthem_001211098
Insys_Anthem_001211099                   Insys_Anthem_001211099
Insys_Anthem_001211100                   Insys_Anthem_001211100
Insys_Anthem_001211103                   Insys_Anthem_001211103
Insys_Anthem_001211106                   Insys_Anthem_001211106
Insys_Anthem_001211109                   Insys_Anthem_001211109
Insys_Anthem_001211110                   Insys_Anthem_001211110
Insys_Anthem_001211111                   Insys_Anthem_001211111
Insys_Anthem_001211113                   Insys_Anthem_001211113
Insys_Anthem_001211114                   Insys_Anthem_001211114
Insys_Anthem_001211117                   Insys_Anthem_001211117
Insys_Anthem_001211122                   Insys_Anthem_001211122
Insys_Anthem_001211127                   Insys_Anthem_001211127
Insys_Anthem_001211130                   Insys_Anthem_001211130
Insys_Anthem_001211131                   Insys_Anthem_001211131
Insys_Anthem_001211132                   Insys_Anthem_001211132
Insys_Anthem_001211134                   Insys_Anthem_001211134
Insys_Anthem_001211139                   Insys_Anthem_001211139
Insys_Anthem_001211147                   Insys_Anthem_001211147
Insys_Anthem_001211154                   Insys_Anthem_001211154
Insys_Anthem_001211155                   Insys_Anthem_001211155
Insys_Anthem_001211166                   Insys_Anthem_001211166
Insys_Anthem_001211171                   Insys_Anthem_001211171
Insys_Anthem_001211173                   Insys_Anthem_001211173
Insys_Anthem_001211176                   Insys_Anthem_001211176
Insys_Anthem_001211178                   Insys_Anthem_001211178
Insys_Anthem_001211188                   Insys_Anthem_001211188
Insys_Anthem_001211190                   Insys_Anthem_001211190
Insys_Anthem_001211195                   Insys_Anthem_001211195
Insys_Anthem_001211197                   Insys_Anthem_001211197
Insys_Anthem_001211198                   Insys_Anthem_001211198
Insys_Anthem_001211200                   Insys_Anthem_001211200
Insys_Anthem_001211204                   Insys_Anthem_001211204
Insys_Anthem_001211206                   Insys_Anthem_001211206
Insys_Anthem_001211207                   Insys_Anthem_001211207
Insys_Anthem_001211208                   Insys_Anthem_001211208
Insys_Anthem_001211211                   Insys_Anthem_001211211
Insys_Anthem_001211214                   Insys_Anthem_001211214

                                                    1091
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1093 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211215                   Insys_Anthem_001211215
Insys_Anthem_001211216                   Insys_Anthem_001211216
Insys_Anthem_001211220                   Insys_Anthem_001211220
Insys_Anthem_001211223                   Insys_Anthem_001211223
Insys_Anthem_001211225                   Insys_Anthem_001211225
Insys_Anthem_001211235                   Insys_Anthem_001211235
Insys_Anthem_001211236                   Insys_Anthem_001211236
Insys_Anthem_001211237                   Insys_Anthem_001211237
Insys_Anthem_001211238                   Insys_Anthem_001211238
Insys_Anthem_001211243                   Insys_Anthem_001211243
Insys_Anthem_001211250                   Insys_Anthem_001211250
Insys_Anthem_001211254                   Insys_Anthem_001211254
Insys_Anthem_001211260                   Insys_Anthem_001211260
Insys_Anthem_001211263                   Insys_Anthem_001211263
Insys_Anthem_001211266                   Insys_Anthem_001211266
Insys_Anthem_001211267                   Insys_Anthem_001211267
Insys_Anthem_001211270                   Insys_Anthem_001211270
Insys_Anthem_001211275                   Insys_Anthem_001211275
Insys_Anthem_001211276                   Insys_Anthem_001211276
Insys_Anthem_001211278                   Insys_Anthem_001211278
Insys_Anthem_001211282                   Insys_Anthem_001211282
Insys_Anthem_001211284                   Insys_Anthem_001211284
Insys_Anthem_001211285                   Insys_Anthem_001211285
Insys_Anthem_001211289                   Insys_Anthem_001211289
Insys_Anthem_001211291                   Insys_Anthem_001211291
Insys_Anthem_001211295                   Insys_Anthem_001211295
Insys_Anthem_001211302                   Insys_Anthem_001211302
Insys_Anthem_001211305                   Insys_Anthem_001211305
Insys_Anthem_001211308                   Insys_Anthem_001211308
Insys_Anthem_001211311                   Insys_Anthem_001211311
Insys_Anthem_001211313                   Insys_Anthem_001211313
Insys_Anthem_001211314                   Insys_Anthem_001211314
Insys_Anthem_001211315                   Insys_Anthem_001211315
Insys_Anthem_001211316                   Insys_Anthem_001211316
Insys_Anthem_001211318                   Insys_Anthem_001211318
Insys_Anthem_001211320                   Insys_Anthem_001211320
Insys_Anthem_001211322                   Insys_Anthem_001211322
Insys_Anthem_001211323                   Insys_Anthem_001211323
Insys_Anthem_001211326                   Insys_Anthem_001211326
Insys_Anthem_001211327                   Insys_Anthem_001211327
Insys_Anthem_001211337                   Insys_Anthem_001211337
Insys_Anthem_001211339                   Insys_Anthem_001211339
Insys_Anthem_001211341                   Insys_Anthem_001211341
Insys_Anthem_001211345                   Insys_Anthem_001211345
Insys_Anthem_001211346                   Insys_Anthem_001211346
Insys_Anthem_001211349                   Insys_Anthem_001211349
Insys_Anthem_001211351                   Insys_Anthem_001211351

                                                    1092
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1094 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211360                   Insys_Anthem_001211360
Insys_Anthem_001211365                   Insys_Anthem_001211365
Insys_Anthem_001211366                   Insys_Anthem_001211366
Insys_Anthem_001211367                   Insys_Anthem_001211367
Insys_Anthem_001211372                   Insys_Anthem_001211372
Insys_Anthem_001211373                   Insys_Anthem_001211373
Insys_Anthem_001211374                   Insys_Anthem_001211374
Insys_Anthem_001211376                   Insys_Anthem_001211376
Insys_Anthem_001211379                   Insys_Anthem_001211379
Insys_Anthem_001211383                   Insys_Anthem_001211383
Insys_Anthem_001211388                   Insys_Anthem_001211388
Insys_Anthem_001211389                   Insys_Anthem_001211389
Insys_Anthem_001211391                   Insys_Anthem_001211391
Insys_Anthem_001211393                   Insys_Anthem_001211393
Insys_Anthem_001211394                   Insys_Anthem_001211394
Insys_Anthem_001211395                   Insys_Anthem_001211395
Insys_Anthem_001211398                   Insys_Anthem_001211398
Insys_Anthem_001211402                   Insys_Anthem_001211402
Insys_Anthem_001211411                   Insys_Anthem_001211411
Insys_Anthem_001211412                   Insys_Anthem_001211412
Insys_Anthem_001211413                   Insys_Anthem_001211413
Insys_Anthem_001211414                   Insys_Anthem_001211414
Insys_Anthem_001211416                   Insys_Anthem_001211416
Insys_Anthem_001211418                   Insys_Anthem_001211418
Insys_Anthem_001211421                   Insys_Anthem_001211421
Insys_Anthem_001211423                   Insys_Anthem_001211423
Insys_Anthem_001211424                   Insys_Anthem_001211424
Insys_Anthem_001211432                   Insys_Anthem_001211432
Insys_Anthem_001211437                   Insys_Anthem_001211437
Insys_Anthem_001211440                   Insys_Anthem_001211440
Insys_Anthem_001211442                   Insys_Anthem_001211442
Insys_Anthem_001211443                   Insys_Anthem_001211443
Insys_Anthem_001211447                   Insys_Anthem_001211447
Insys_Anthem_001211452                   Insys_Anthem_001211452
Insys_Anthem_001211453                   Insys_Anthem_001211453
Insys_Anthem_001211457                   Insys_Anthem_001211457
Insys_Anthem_001211464                   Insys_Anthem_001211464
Insys_Anthem_001211466                   Insys_Anthem_001211466
Insys_Anthem_001211469                   Insys_Anthem_001211469
Insys_Anthem_001211473                   Insys_Anthem_001211473
Insys_Anthem_001211474                   Insys_Anthem_001211474
Insys_Anthem_001211476                   Insys_Anthem_001211476
Insys_Anthem_001211480                   Insys_Anthem_001211480
Insys_Anthem_001211482                   Insys_Anthem_001211482
Insys_Anthem_001211486                   Insys_Anthem_001211486
Insys_Anthem_001211487                   Insys_Anthem_001211487
Insys_Anthem_001211490                   Insys_Anthem_001211490

                                                    1093
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1095 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211492                   Insys_Anthem_001211492
Insys_Anthem_001211498                   Insys_Anthem_001211498
Insys_Anthem_001211499                   Insys_Anthem_001211499
Insys_Anthem_001211500                   Insys_Anthem_001211500
Insys_Anthem_001211502                   Insys_Anthem_001211502
Insys_Anthem_001211503                   Insys_Anthem_001211503
Insys_Anthem_001211504                   Insys_Anthem_001211504
Insys_Anthem_001211505                   Insys_Anthem_001211505
Insys_Anthem_001211506                   Insys_Anthem_001211506
Insys_Anthem_001211507                   Insys_Anthem_001211507
Insys_Anthem_001211511                   Insys_Anthem_001211511
Insys_Anthem_001211512                   Insys_Anthem_001211512
Insys_Anthem_001211515                   Insys_Anthem_001211515
Insys_Anthem_001211519                   Insys_Anthem_001211519
Insys_Anthem_001211520                   Insys_Anthem_001211520
Insys_Anthem_001211521                   Insys_Anthem_001211521
Insys_Anthem_001211523                   Insys_Anthem_001211523
Insys_Anthem_001211526                   Insys_Anthem_001211526
Insys_Anthem_001211527                   Insys_Anthem_001211527
Insys_Anthem_001211528                   Insys_Anthem_001211528
Insys_Anthem_001211530                   Insys_Anthem_001211530
Insys_Anthem_001211531                   Insys_Anthem_001211531
Insys_Anthem_001211532                   Insys_Anthem_001211532
Insys_Anthem_001211537                   Insys_Anthem_001211537
Insys_Anthem_001211538                   Insys_Anthem_001211538
Insys_Anthem_001211540                   Insys_Anthem_001211540
Insys_Anthem_001211541                   Insys_Anthem_001211541
Insys_Anthem_001211547                   Insys_Anthem_001211547
Insys_Anthem_001211549                   Insys_Anthem_001211549
Insys_Anthem_001211553                   Insys_Anthem_001211553
Insys_Anthem_001211558                   Insys_Anthem_001211558
Insys_Anthem_001211561                   Insys_Anthem_001211561
Insys_Anthem_001211572                   Insys_Anthem_001211572
Insys_Anthem_001211575                   Insys_Anthem_001211575
Insys_Anthem_001211576                   Insys_Anthem_001211576
Insys_Anthem_001211578                   Insys_Anthem_001211578
Insys_Anthem_001211582                   Insys_Anthem_001211582
Insys_Anthem_001211584                   Insys_Anthem_001211584
Insys_Anthem_001211585                   Insys_Anthem_001211585
Insys_Anthem_001211587                   Insys_Anthem_001211587
Insys_Anthem_001211588                   Insys_Anthem_001211588
Insys_Anthem_001211591                   Insys_Anthem_001211591
Insys_Anthem_001211594                   Insys_Anthem_001211594
Insys_Anthem_001211595                   Insys_Anthem_001211595
Insys_Anthem_001211600                   Insys_Anthem_001211600
Insys_Anthem_001211608                   Insys_Anthem_001211608
Insys_Anthem_001211609                   Insys_Anthem_001211609

                                                    1094
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1096 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211613                   Insys_Anthem_001211613
Insys_Anthem_001211617                   Insys_Anthem_001211617
Insys_Anthem_001211620                   Insys_Anthem_001211620
Insys_Anthem_001211623                   Insys_Anthem_001211623
Insys_Anthem_001211624                   Insys_Anthem_001211624
Insys_Anthem_001211625                   Insys_Anthem_001211625
Insys_Anthem_001211627                   Insys_Anthem_001211627
Insys_Anthem_001211633                   Insys_Anthem_001211633
Insys_Anthem_001211636                   Insys_Anthem_001211636
Insys_Anthem_001211638                   Insys_Anthem_001211638
Insys_Anthem_001211641                   Insys_Anthem_001211641
Insys_Anthem_001211644                   Insys_Anthem_001211644
Insys_Anthem_001211646                   Insys_Anthem_001211646
Insys_Anthem_001211648                   Insys_Anthem_001211648
Insys_Anthem_001211649                   Insys_Anthem_001211649
Insys_Anthem_001211650                   Insys_Anthem_001211650
Insys_Anthem_001211657                   Insys_Anthem_001211657
Insys_Anthem_001211659                   Insys_Anthem_001211659
Insys_Anthem_001211662                   Insys_Anthem_001211662
Insys_Anthem_001211667                   Insys_Anthem_001211667
Insys_Anthem_001211669                   Insys_Anthem_001211669
Insys_Anthem_001211670                   Insys_Anthem_001211670
Insys_Anthem_001211671                   Insys_Anthem_001211671
Insys_Anthem_001211679                   Insys_Anthem_001211679
Insys_Anthem_001211681                   Insys_Anthem_001211681
Insys_Anthem_001211684                   Insys_Anthem_001211684
Insys_Anthem_001211686                   Insys_Anthem_001211686
Insys_Anthem_001211689                   Insys_Anthem_001211689
Insys_Anthem_001211695                   Insys_Anthem_001211695
Insys_Anthem_001211696                   Insys_Anthem_001211696
Insys_Anthem_001211697                   Insys_Anthem_001211697
Insys_Anthem_001211698                   Insys_Anthem_001211698
Insys_Anthem_001211701                   Insys_Anthem_001211701
Insys_Anthem_001211703                   Insys_Anthem_001211703
Insys_Anthem_001211704                   Insys_Anthem_001211704
Insys_Anthem_001211705                   Insys_Anthem_001211705
Insys_Anthem_001211707                   Insys_Anthem_001211707
Insys_Anthem_001211712                   Insys_Anthem_001211712
Insys_Anthem_001211723                   Insys_Anthem_001211723
Insys_Anthem_001211730                   Insys_Anthem_001211730
Insys_Anthem_001211735                   Insys_Anthem_001211735
Insys_Anthem_001211739                   Insys_Anthem_001211739
Insys_Anthem_001211740                   Insys_Anthem_001211740
Insys_Anthem_001211741                   Insys_Anthem_001211741
Insys_Anthem_001211742                   Insys_Anthem_001211742
Insys_Anthem_001211743                   Insys_Anthem_001211743
Insys_Anthem_001211749                   Insys_Anthem_001211749

                                                    1095
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1097 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211751                   Insys_Anthem_001211751
Insys_Anthem_001211753                   Insys_Anthem_001211753
Insys_Anthem_001211756                   Insys_Anthem_001211756
Insys_Anthem_001211757                   Insys_Anthem_001211757
Insys_Anthem_001211764                   Insys_Anthem_001211764
Insys_Anthem_001211769                   Insys_Anthem_001211769
Insys_Anthem_001211772                   Insys_Anthem_001211772
Insys_Anthem_001211773                   Insys_Anthem_001211773
Insys_Anthem_001211779                   Insys_Anthem_001211779
Insys_Anthem_001211782                   Insys_Anthem_001211782
Insys_Anthem_001211785                   Insys_Anthem_001211785
Insys_Anthem_001211789                   Insys_Anthem_001211789
Insys_Anthem_001211790                   Insys_Anthem_001211790
Insys_Anthem_001211794                   Insys_Anthem_001211794
Insys_Anthem_001211796                   Insys_Anthem_001211796
Insys_Anthem_001211798                   Insys_Anthem_001211798
Insys_Anthem_001211800                   Insys_Anthem_001211800
Insys_Anthem_001211807                   Insys_Anthem_001211807
Insys_Anthem_001211808                   Insys_Anthem_001211808
Insys_Anthem_001211809                   Insys_Anthem_001211809
Insys_Anthem_001211813                   Insys_Anthem_001211813
Insys_Anthem_001211814                   Insys_Anthem_001211814
Insys_Anthem_001211818                   Insys_Anthem_001211818
Insys_Anthem_001211819                   Insys_Anthem_001211819
Insys_Anthem_001211823                   Insys_Anthem_001211823
Insys_Anthem_001211824                   Insys_Anthem_001211824
Insys_Anthem_001211825                   Insys_Anthem_001211825
Insys_Anthem_001211826                   Insys_Anthem_001211826
Insys_Anthem_001211831                   Insys_Anthem_001211831
Insys_Anthem_001211836                   Insys_Anthem_001211836
Insys_Anthem_001211839                   Insys_Anthem_001211839
Insys_Anthem_001211841                   Insys_Anthem_001211841
Insys_Anthem_001211842                   Insys_Anthem_001211842
Insys_Anthem_001211843                   Insys_Anthem_001211843
Insys_Anthem_001211844                   Insys_Anthem_001211844
Insys_Anthem_001211845                   Insys_Anthem_001211845
Insys_Anthem_001211846                   Insys_Anthem_001211846
Insys_Anthem_001211849                   Insys_Anthem_001211849
Insys_Anthem_001211854                   Insys_Anthem_001211854
Insys_Anthem_001211855                   Insys_Anthem_001211855
Insys_Anthem_001211863                   Insys_Anthem_001211863
Insys_Anthem_001211866                   Insys_Anthem_001211866
Insys_Anthem_001211867                   Insys_Anthem_001211867
Insys_Anthem_001211870                   Insys_Anthem_001211870
Insys_Anthem_001211871                   Insys_Anthem_001211871
Insys_Anthem_001211875                   Insys_Anthem_001211875
Insys_Anthem_001211878                   Insys_Anthem_001211878

                                                    1096
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1098 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001211880                   Insys_Anthem_001211880
Insys_Anthem_001211882                   Insys_Anthem_001211882
Insys_Anthem_001211888                   Insys_Anthem_001211888
Insys_Anthem_001211890                   Insys_Anthem_001211890
Insys_Anthem_001211892                   Insys_Anthem_001211892
Insys_Anthem_001211902                   Insys_Anthem_001211902
Insys_Anthem_001211903                   Insys_Anthem_001211903
Insys_Anthem_001211907                   Insys_Anthem_001211907
Insys_Anthem_001211912                   Insys_Anthem_001211912
Insys_Anthem_001211913                   Insys_Anthem_001211913
Insys_Anthem_001211915                   Insys_Anthem_001211915
Insys_Anthem_001211917                   Insys_Anthem_001211917
Insys_Anthem_001211918                   Insys_Anthem_001211918
Insys_Anthem_001211921                   Insys_Anthem_001211921
Insys_Anthem_001211926                   Insys_Anthem_001211926
Insys_Anthem_001211935                   Insys_Anthem_001211935
Insys_Anthem_001211938                   Insys_Anthem_001211938
Insys_Anthem_001211941                   Insys_Anthem_001211941
Insys_Anthem_001211942                   Insys_Anthem_001211942
Insys_Anthem_001211946                   Insys_Anthem_001211946
Insys_Anthem_001211949                   Insys_Anthem_001211949
Insys_Anthem_001211953                   Insys_Anthem_001211953
Insys_Anthem_001211954                   Insys_Anthem_001211954
Insys_Anthem_001211959                   Insys_Anthem_001211959
Insys_Anthem_001211960                   Insys_Anthem_001211960
Insys_Anthem_001211964                   Insys_Anthem_001211964
Insys_Anthem_001211966                   Insys_Anthem_001211966
Insys_Anthem_001211972                   Insys_Anthem_001211972
Insys_Anthem_001211973                   Insys_Anthem_001211973
Insys_Anthem_001211976                   Insys_Anthem_001211976
Insys_Anthem_001211977                   Insys_Anthem_001211977
Insys_Anthem_001211984                   Insys_Anthem_001211984
Insys_Anthem_001211985                   Insys_Anthem_001211985
Insys_Anthem_001211987                   Insys_Anthem_001211987
Insys_Anthem_001211990                   Insys_Anthem_001211990
Insys_Anthem_001211992                   Insys_Anthem_001211992
Insys_Anthem_001211993                   Insys_Anthem_001211993
Insys_Anthem_001211996                   Insys_Anthem_001211996
Insys_Anthem_001211999                   Insys_Anthem_001211999
Insys_Anthem_001212007                   Insys_Anthem_001212007
Insys_Anthem_001212008                   Insys_Anthem_001212008
Insys_Anthem_001212017                   Insys_Anthem_001212017
Insys_Anthem_001212018                   Insys_Anthem_001212018
Insys_Anthem_001212021                   Insys_Anthem_001212021
Insys_Anthem_001212024                   Insys_Anthem_001212024
Insys_Anthem_001212027                   Insys_Anthem_001212027
Insys_Anthem_001212029                   Insys_Anthem_001212029

                                                    1097
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1099 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212032                   Insys_Anthem_001212032
Insys_Anthem_001212035                   Insys_Anthem_001212035
Insys_Anthem_001212036                   Insys_Anthem_001212036
Insys_Anthem_001212039                   Insys_Anthem_001212039
Insys_Anthem_001212040                   Insys_Anthem_001212040
Insys_Anthem_001212042                   Insys_Anthem_001212042
Insys_Anthem_001212043                   Insys_Anthem_001212043
Insys_Anthem_001212044                   Insys_Anthem_001212044
Insys_Anthem_001212047                   Insys_Anthem_001212047
Insys_Anthem_001212049                   Insys_Anthem_001212049
Insys_Anthem_001212055                   Insys_Anthem_001212055
Insys_Anthem_001212060                   Insys_Anthem_001212060
Insys_Anthem_001212062                   Insys_Anthem_001212062
Insys_Anthem_001212065                   Insys_Anthem_001212065
Insys_Anthem_001212070                   Insys_Anthem_001212070
Insys_Anthem_001212071                   Insys_Anthem_001212071
Insys_Anthem_001212073                   Insys_Anthem_001212073
Insys_Anthem_001212076                   Insys_Anthem_001212076
Insys_Anthem_001212079                   Insys_Anthem_001212079
Insys_Anthem_001212083                   Insys_Anthem_001212083
Insys_Anthem_001212089                   Insys_Anthem_001212089
Insys_Anthem_001212090                   Insys_Anthem_001212090
Insys_Anthem_001212092                   Insys_Anthem_001212092
Insys_Anthem_001212098                   Insys_Anthem_001212098
Insys_Anthem_001212100                   Insys_Anthem_001212100
Insys_Anthem_001212102                   Insys_Anthem_001212102
Insys_Anthem_001212117                   Insys_Anthem_001212117
Insys_Anthem_001212119                   Insys_Anthem_001212119
Insys_Anthem_001212120                   Insys_Anthem_001212120
Insys_Anthem_001212124                   Insys_Anthem_001212124
Insys_Anthem_001212126                   Insys_Anthem_001212126
Insys_Anthem_001212128                   Insys_Anthem_001212128
Insys_Anthem_001212129                   Insys_Anthem_001212129
Insys_Anthem_001212130                   Insys_Anthem_001212130
Insys_Anthem_001212131                   Insys_Anthem_001212131
Insys_Anthem_001212132                   Insys_Anthem_001212132
Insys_Anthem_001212133                   Insys_Anthem_001212133
Insys_Anthem_001212141                   Insys_Anthem_001212141
Insys_Anthem_001212143                   Insys_Anthem_001212143
Insys_Anthem_001212152                   Insys_Anthem_001212152
Insys_Anthem_001212153                   Insys_Anthem_001212153
Insys_Anthem_001212154                   Insys_Anthem_001212154
Insys_Anthem_001212157                   Insys_Anthem_001212157
Insys_Anthem_001212158                   Insys_Anthem_001212158
Insys_Anthem_001212160                   Insys_Anthem_001212160
Insys_Anthem_001212161                   Insys_Anthem_001212161
Insys_Anthem_001212162                   Insys_Anthem_001212162

                                                    1098
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1100 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212163                   Insys_Anthem_001212163
Insys_Anthem_001212165                   Insys_Anthem_001212165
Insys_Anthem_001212166                   Insys_Anthem_001212166
Insys_Anthem_001212168                   Insys_Anthem_001212168
Insys_Anthem_001212169                   Insys_Anthem_001212169
Insys_Anthem_001212170                   Insys_Anthem_001212170
Insys_Anthem_001212171                   Insys_Anthem_001212171
Insys_Anthem_001212173                   Insys_Anthem_001212173
Insys_Anthem_001212175                   Insys_Anthem_001212175
Insys_Anthem_001212178                   Insys_Anthem_001212178
Insys_Anthem_001212179                   Insys_Anthem_001212179
Insys_Anthem_001212180                   Insys_Anthem_001212180
Insys_Anthem_001212181                   Insys_Anthem_001212181
Insys_Anthem_001212182                   Insys_Anthem_001212182
Insys_Anthem_001212183                   Insys_Anthem_001212183
Insys_Anthem_001212186                   Insys_Anthem_001212186
Insys_Anthem_001212189                   Insys_Anthem_001212189
Insys_Anthem_001212191                   Insys_Anthem_001212191
Insys_Anthem_001212194                   Insys_Anthem_001212194
Insys_Anthem_001212196                   Insys_Anthem_001212196
Insys_Anthem_001212199                   Insys_Anthem_001212199
Insys_Anthem_001212201                   Insys_Anthem_001212201
Insys_Anthem_001212204                   Insys_Anthem_001212204
Insys_Anthem_001212206                   Insys_Anthem_001212206
Insys_Anthem_001212207                   Insys_Anthem_001212207
Insys_Anthem_001212209                   Insys_Anthem_001212209
Insys_Anthem_001212210                   Insys_Anthem_001212210
Insys_Anthem_001212211                   Insys_Anthem_001212211
Insys_Anthem_001212214                   Insys_Anthem_001212214
Insys_Anthem_001212219                   Insys_Anthem_001212219
Insys_Anthem_001212220                   Insys_Anthem_001212220
Insys_Anthem_001212222                   Insys_Anthem_001212222
Insys_Anthem_001212226                   Insys_Anthem_001212226
Insys_Anthem_001212229                   Insys_Anthem_001212229
Insys_Anthem_001212230                   Insys_Anthem_001212230
Insys_Anthem_001212231                   Insys_Anthem_001212231
Insys_Anthem_001212242                   Insys_Anthem_001212242
Insys_Anthem_001212243                   Insys_Anthem_001212243
Insys_Anthem_001212245                   Insys_Anthem_001212245
Insys_Anthem_001212247                   Insys_Anthem_001212247
Insys_Anthem_001212251                   Insys_Anthem_001212251
Insys_Anthem_001212258                   Insys_Anthem_001212258
Insys_Anthem_001212259                   Insys_Anthem_001212259
Insys_Anthem_001212263                   Insys_Anthem_001212263
Insys_Anthem_001212273                   Insys_Anthem_001212273
Insys_Anthem_001212274                   Insys_Anthem_001212274
Insys_Anthem_001212277                   Insys_Anthem_001212277

                                                    1099
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1101 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212280                   Insys_Anthem_001212280
Insys_Anthem_001212285                   Insys_Anthem_001212285
Insys_Anthem_001212296                   Insys_Anthem_001212296
Insys_Anthem_001212297                   Insys_Anthem_001212297
Insys_Anthem_001212306                   Insys_Anthem_001212306
Insys_Anthem_001212309                   Insys_Anthem_001212309
Insys_Anthem_001212313                   Insys_Anthem_001212313
Insys_Anthem_001212314                   Insys_Anthem_001212314
Insys_Anthem_001212321                   Insys_Anthem_001212321
Insys_Anthem_001212324                   Insys_Anthem_001212324
Insys_Anthem_001212329                   Insys_Anthem_001212329
Insys_Anthem_001212336                   Insys_Anthem_001212336
Insys_Anthem_001212351                   Insys_Anthem_001212351
Insys_Anthem_001212353                   Insys_Anthem_001212353
Insys_Anthem_001212355                   Insys_Anthem_001212355
Insys_Anthem_001212357                   Insys_Anthem_001212357
Insys_Anthem_001212358                   Insys_Anthem_001212358
Insys_Anthem_001212360                   Insys_Anthem_001212360
Insys_Anthem_001212361                   Insys_Anthem_001212361
Insys_Anthem_001212365                   Insys_Anthem_001212365
Insys_Anthem_001212368                   Insys_Anthem_001212368
Insys_Anthem_001212370                   Insys_Anthem_001212370
Insys_Anthem_001212373                   Insys_Anthem_001212373
Insys_Anthem_001212374                   Insys_Anthem_001212374
Insys_Anthem_001212381                   Insys_Anthem_001212381
Insys_Anthem_001212383                   Insys_Anthem_001212383
Insys_Anthem_001212389                   Insys_Anthem_001212389
Insys_Anthem_001212390                   Insys_Anthem_001212390
Insys_Anthem_001212391                   Insys_Anthem_001212391
Insys_Anthem_001212393                   Insys_Anthem_001212393
Insys_Anthem_001212394                   Insys_Anthem_001212394
Insys_Anthem_001212400                   Insys_Anthem_001212400
Insys_Anthem_001212404                   Insys_Anthem_001212404
Insys_Anthem_001212410                   Insys_Anthem_001212410
Insys_Anthem_001212413                   Insys_Anthem_001212413
Insys_Anthem_001212416                   Insys_Anthem_001212416
Insys_Anthem_001212423                   Insys_Anthem_001212423
Insys_Anthem_001212424                   Insys_Anthem_001212424
Insys_Anthem_001212427                   Insys_Anthem_001212427
Insys_Anthem_001212431                   Insys_Anthem_001212431
Insys_Anthem_001212434                   Insys_Anthem_001212434
Insys_Anthem_001212436                   Insys_Anthem_001212436
Insys_Anthem_001212445                   Insys_Anthem_001212445
Insys_Anthem_001212450                   Insys_Anthem_001212450
Insys_Anthem_001212451                   Insys_Anthem_001212451
Insys_Anthem_001212452                   Insys_Anthem_001212452
Insys_Anthem_001212455                   Insys_Anthem_001212455

                                                    1100
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1102 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212462                   Insys_Anthem_001212462
Insys_Anthem_001212467                   Insys_Anthem_001212467
Insys_Anthem_001212469                   Insys_Anthem_001212469
Insys_Anthem_001212471                   Insys_Anthem_001212471
Insys_Anthem_001212472                   Insys_Anthem_001212472
Insys_Anthem_001212473                   Insys_Anthem_001212473
Insys_Anthem_001212474                   Insys_Anthem_001212474
Insys_Anthem_001212477                   Insys_Anthem_001212477
Insys_Anthem_001212480                   Insys_Anthem_001212480
Insys_Anthem_001212484                   Insys_Anthem_001212484
Insys_Anthem_001212485                   Insys_Anthem_001212485
Insys_Anthem_001212488                   Insys_Anthem_001212488
Insys_Anthem_001212493                   Insys_Anthem_001212493
Insys_Anthem_001212501                   Insys_Anthem_001212501
Insys_Anthem_001212504                   Insys_Anthem_001212504
Insys_Anthem_001212505                   Insys_Anthem_001212505
Insys_Anthem_001212507                   Insys_Anthem_001212507
Insys_Anthem_001212508                   Insys_Anthem_001212508
Insys_Anthem_001212510                   Insys_Anthem_001212510
Insys_Anthem_001212511                   Insys_Anthem_001212511
Insys_Anthem_001212519                   Insys_Anthem_001212519
Insys_Anthem_001212527                   Insys_Anthem_001212527
Insys_Anthem_001212529                   Insys_Anthem_001212529
Insys_Anthem_001212531                   Insys_Anthem_001212531
Insys_Anthem_001212532                   Insys_Anthem_001212532
Insys_Anthem_001212535                   Insys_Anthem_001212535
Insys_Anthem_001212536                   Insys_Anthem_001212536
Insys_Anthem_001212537                   Insys_Anthem_001212537
Insys_Anthem_001212538                   Insys_Anthem_001212538
Insys_Anthem_001212542                   Insys_Anthem_001212542
Insys_Anthem_001212543                   Insys_Anthem_001212543
Insys_Anthem_001212545                   Insys_Anthem_001212545
Insys_Anthem_001212546                   Insys_Anthem_001212546
Insys_Anthem_001212547                   Insys_Anthem_001212547
Insys_Anthem_001212550                   Insys_Anthem_001212550
Insys_Anthem_001212553                   Insys_Anthem_001212553
Insys_Anthem_001212554                   Insys_Anthem_001212554
Insys_Anthem_001212557                   Insys_Anthem_001212557
Insys_Anthem_001212558                   Insys_Anthem_001212558
Insys_Anthem_001212560                   Insys_Anthem_001212560
Insys_Anthem_001212563                   Insys_Anthem_001212563
Insys_Anthem_001212566                   Insys_Anthem_001212566
Insys_Anthem_001212567                   Insys_Anthem_001212567
Insys_Anthem_001212572                   Insys_Anthem_001212572
Insys_Anthem_001212582                   Insys_Anthem_001212582
Insys_Anthem_001212584                   Insys_Anthem_001212584
Insys_Anthem_001212589                   Insys_Anthem_001212589

                                                    1101
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1103 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212591                   Insys_Anthem_001212591
Insys_Anthem_001212592                   Insys_Anthem_001212592
Insys_Anthem_001212594                   Insys_Anthem_001212594
Insys_Anthem_001212596                   Insys_Anthem_001212596
Insys_Anthem_001212598                   Insys_Anthem_001212598
Insys_Anthem_001212599                   Insys_Anthem_001212599
Insys_Anthem_001212607                   Insys_Anthem_001212607
Insys_Anthem_001212608                   Insys_Anthem_001212608
Insys_Anthem_001212609                   Insys_Anthem_001212609
Insys_Anthem_001212615                   Insys_Anthem_001212615
Insys_Anthem_001212623                   Insys_Anthem_001212623
Insys_Anthem_001212632                   Insys_Anthem_001212632
Insys_Anthem_001212633                   Insys_Anthem_001212633
Insys_Anthem_001212636                   Insys_Anthem_001212636
Insys_Anthem_001212638                   Insys_Anthem_001212638
Insys_Anthem_001212639                   Insys_Anthem_001212639
Insys_Anthem_001212640                   Insys_Anthem_001212640
Insys_Anthem_001212648                   Insys_Anthem_001212648
Insys_Anthem_001212650                   Insys_Anthem_001212650
Insys_Anthem_001212652                   Insys_Anthem_001212652
Insys_Anthem_001212656                   Insys_Anthem_001212656
Insys_Anthem_001212658                   Insys_Anthem_001212658
Insys_Anthem_001212660                   Insys_Anthem_001212660
Insys_Anthem_001212661                   Insys_Anthem_001212661
Insys_Anthem_001212662                   Insys_Anthem_001212662
Insys_Anthem_001212664                   Insys_Anthem_001212664
Insys_Anthem_001212667                   Insys_Anthem_001212667
Insys_Anthem_001212670                   Insys_Anthem_001212670
Insys_Anthem_001212671                   Insys_Anthem_001212671
Insys_Anthem_001212672                   Insys_Anthem_001212672
Insys_Anthem_001212673                   Insys_Anthem_001212673
Insys_Anthem_001212674                   Insys_Anthem_001212674
Insys_Anthem_001212675                   Insys_Anthem_001212675
Insys_Anthem_001212676                   Insys_Anthem_001212676
Insys_Anthem_001212677                   Insys_Anthem_001212677
Insys_Anthem_001212678                   Insys_Anthem_001212678
Insys_Anthem_001212682                   Insys_Anthem_001212682
Insys_Anthem_001212683                   Insys_Anthem_001212683
Insys_Anthem_001212689                   Insys_Anthem_001212689
Insys_Anthem_001212691                   Insys_Anthem_001212691
Insys_Anthem_001212692                   Insys_Anthem_001212692
Insys_Anthem_001212693                   Insys_Anthem_001212693
Insys_Anthem_001212694                   Insys_Anthem_001212694
Insys_Anthem_001212697                   Insys_Anthem_001212697
Insys_Anthem_001212700                   Insys_Anthem_001212700
Insys_Anthem_001212702                   Insys_Anthem_001212702
Insys_Anthem_001212703                   Insys_Anthem_001212703

                                                    1102
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1104 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212709                   Insys_Anthem_001212709
Insys_Anthem_001212711                   Insys_Anthem_001212711
Insys_Anthem_001212716                   Insys_Anthem_001212716
Insys_Anthem_001212719                   Insys_Anthem_001212719
Insys_Anthem_001212721                   Insys_Anthem_001212721
Insys_Anthem_001212724                   Insys_Anthem_001212724
Insys_Anthem_001212728                   Insys_Anthem_001212728
Insys_Anthem_001212731                   Insys_Anthem_001212731
Insys_Anthem_001212733                   Insys_Anthem_001212733
Insys_Anthem_001212735                   Insys_Anthem_001212735
Insys_Anthem_001212740                   Insys_Anthem_001212740
Insys_Anthem_001212742                   Insys_Anthem_001212742
Insys_Anthem_001212745                   Insys_Anthem_001212745
Insys_Anthem_001212748                   Insys_Anthem_001212748
Insys_Anthem_001212749                   Insys_Anthem_001212749
Insys_Anthem_001212754                   Insys_Anthem_001212754
Insys_Anthem_001212755                   Insys_Anthem_001212755
Insys_Anthem_001212756                   Insys_Anthem_001212756
Insys_Anthem_001212758                   Insys_Anthem_001212758
Insys_Anthem_001212759                   Insys_Anthem_001212759
Insys_Anthem_001212760                   Insys_Anthem_001212760
Insys_Anthem_001212763                   Insys_Anthem_001212763
Insys_Anthem_001212766                   Insys_Anthem_001212766
Insys_Anthem_001212768                   Insys_Anthem_001212768
Insys_Anthem_001212769                   Insys_Anthem_001212769
Insys_Anthem_001212771                   Insys_Anthem_001212771
Insys_Anthem_001212780                   Insys_Anthem_001212780
Insys_Anthem_001212784                   Insys_Anthem_001212784
Insys_Anthem_001212785                   Insys_Anthem_001212785
Insys_Anthem_001212787                   Insys_Anthem_001212787
Insys_Anthem_001212793                   Insys_Anthem_001212793
Insys_Anthem_001212796                   Insys_Anthem_001212796
Insys_Anthem_001212798                   Insys_Anthem_001212798
Insys_Anthem_001212801                   Insys_Anthem_001212801
Insys_Anthem_001212802                   Insys_Anthem_001212802
Insys_Anthem_001212807                   Insys_Anthem_001212807
Insys_Anthem_001212808                   Insys_Anthem_001212808
Insys_Anthem_001212812                   Insys_Anthem_001212812
Insys_Anthem_001212814                   Insys_Anthem_001212814
Insys_Anthem_001212816                   Insys_Anthem_001212816
Insys_Anthem_001212817                   Insys_Anthem_001212817
Insys_Anthem_001212819                   Insys_Anthem_001212819
Insys_Anthem_001212823                   Insys_Anthem_001212823
Insys_Anthem_001212825                   Insys_Anthem_001212825
Insys_Anthem_001212832                   Insys_Anthem_001212832
Insys_Anthem_001212838                   Insys_Anthem_001212838
Insys_Anthem_001212841                   Insys_Anthem_001212841

                                                    1103
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1105 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212842                   Insys_Anthem_001212842
Insys_Anthem_001212843                   Insys_Anthem_001212843
Insys_Anthem_001212844                   Insys_Anthem_001212844
Insys_Anthem_001212846                   Insys_Anthem_001212846
Insys_Anthem_001212848                   Insys_Anthem_001212848
Insys_Anthem_001212857                   Insys_Anthem_001212857
Insys_Anthem_001212859                   Insys_Anthem_001212859
Insys_Anthem_001212865                   Insys_Anthem_001212865
Insys_Anthem_001212873                   Insys_Anthem_001212873
Insys_Anthem_001212883                   Insys_Anthem_001212883
Insys_Anthem_001212884                   Insys_Anthem_001212884
Insys_Anthem_001212889                   Insys_Anthem_001212889
Insys_Anthem_001212895                   Insys_Anthem_001212895
Insys_Anthem_001212898                   Insys_Anthem_001212898
Insys_Anthem_001212903                   Insys_Anthem_001212903
Insys_Anthem_001212907                   Insys_Anthem_001212907
Insys_Anthem_001212909                   Insys_Anthem_001212909
Insys_Anthem_001212910                   Insys_Anthem_001212910
Insys_Anthem_001212914                   Insys_Anthem_001212914
Insys_Anthem_001212917                   Insys_Anthem_001212917
Insys_Anthem_001212920                   Insys_Anthem_001212920
Insys_Anthem_001212921                   Insys_Anthem_001212921
Insys_Anthem_001212925                   Insys_Anthem_001212925
Insys_Anthem_001212926                   Insys_Anthem_001212926
Insys_Anthem_001212927                   Insys_Anthem_001212927
Insys_Anthem_001212928                   Insys_Anthem_001212928
Insys_Anthem_001212929                   Insys_Anthem_001212929
Insys_Anthem_001212937                   Insys_Anthem_001212937
Insys_Anthem_001212948                   Insys_Anthem_001212948
Insys_Anthem_001212949                   Insys_Anthem_001212949
Insys_Anthem_001212952                   Insys_Anthem_001212952
Insys_Anthem_001212959                   Insys_Anthem_001212959
Insys_Anthem_001212960                   Insys_Anthem_001212960
Insys_Anthem_001212961                   Insys_Anthem_001212961
Insys_Anthem_001212963                   Insys_Anthem_001212963
Insys_Anthem_001212964                   Insys_Anthem_001212964
Insys_Anthem_001212966                   Insys_Anthem_001212966
Insys_Anthem_001212971                   Insys_Anthem_001212971
Insys_Anthem_001212972                   Insys_Anthem_001212972
Insys_Anthem_001212973                   Insys_Anthem_001212973
Insys_Anthem_001212975                   Insys_Anthem_001212975
Insys_Anthem_001212977                   Insys_Anthem_001212977
Insys_Anthem_001212981                   Insys_Anthem_001212981
Insys_Anthem_001212983                   Insys_Anthem_001212983
Insys_Anthem_001212985                   Insys_Anthem_001212985
Insys_Anthem_001212988                   Insys_Anthem_001212988
Insys_Anthem_001212990                   Insys_Anthem_001212990

                                                    1104
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1106 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001212991                   Insys_Anthem_001212991
Insys_Anthem_001212994                   Insys_Anthem_001212994
Insys_Anthem_001212997                   Insys_Anthem_001212997
Insys_Anthem_001213000                   Insys_Anthem_001213000
Insys_Anthem_001213002                   Insys_Anthem_001213002
Insys_Anthem_001213005                   Insys_Anthem_001213005
Insys_Anthem_001213008                   Insys_Anthem_001213008
Insys_Anthem_001213009                   Insys_Anthem_001213009
Insys_Anthem_001213012                   Insys_Anthem_001213012
Insys_Anthem_001213013                   Insys_Anthem_001213013
Insys_Anthem_001213014                   Insys_Anthem_001213014
Insys_Anthem_001213015                   Insys_Anthem_001213015
Insys_Anthem_001213018                   Insys_Anthem_001213018
Insys_Anthem_001213021                   Insys_Anthem_001213021
Insys_Anthem_001213022                   Insys_Anthem_001213022
Insys_Anthem_001213024                   Insys_Anthem_001213024
Insys_Anthem_001213025                   Insys_Anthem_001213025
Insys_Anthem_001213029                   Insys_Anthem_001213029
Insys_Anthem_001213031                   Insys_Anthem_001213031
Insys_Anthem_001213035                   Insys_Anthem_001213035
Insys_Anthem_001213037                   Insys_Anthem_001213037
Insys_Anthem_001213038                   Insys_Anthem_001213038
Insys_Anthem_001213041                   Insys_Anthem_001213041
Insys_Anthem_001213042                   Insys_Anthem_001213042
Insys_Anthem_001213044                   Insys_Anthem_001213044
Insys_Anthem_001213046                   Insys_Anthem_001213046
Insys_Anthem_001213052                   Insys_Anthem_001213052
Insys_Anthem_001213055                   Insys_Anthem_001213055
Insys_Anthem_001213057                   Insys_Anthem_001213057
Insys_Anthem_001213058                   Insys_Anthem_001213058
Insys_Anthem_001213059                   Insys_Anthem_001213059
Insys_Anthem_001213060                   Insys_Anthem_001213060
Insys_Anthem_001213061                   Insys_Anthem_001213061
Insys_Anthem_001213067                   Insys_Anthem_001213067
Insys_Anthem_001213069                   Insys_Anthem_001213069
Insys_Anthem_001213070                   Insys_Anthem_001213070
Insys_Anthem_001213072                   Insys_Anthem_001213072
Insys_Anthem_001213073                   Insys_Anthem_001213073
Insys_Anthem_001213075                   Insys_Anthem_001213075
Insys_Anthem_001213077                   Insys_Anthem_001213077
Insys_Anthem_001213078                   Insys_Anthem_001213078
Insys_Anthem_001213084                   Insys_Anthem_001213084
Insys_Anthem_001213085                   Insys_Anthem_001213085
Insys_Anthem_001213086                   Insys_Anthem_001213086
Insys_Anthem_001213092                   Insys_Anthem_001213092
Insys_Anthem_001213093                   Insys_Anthem_001213093
Insys_Anthem_001213094                   Insys_Anthem_001213094

                                                    1105
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1107 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213104                   Insys_Anthem_001213104
Insys_Anthem_001213106                   Insys_Anthem_001213106
Insys_Anthem_001213107                   Insys_Anthem_001213107
Insys_Anthem_001213108                   Insys_Anthem_001213108
Insys_Anthem_001213109                   Insys_Anthem_001213109
Insys_Anthem_001213110                   Insys_Anthem_001213110
Insys_Anthem_001213112                   Insys_Anthem_001213112
Insys_Anthem_001213116                   Insys_Anthem_001213116
Insys_Anthem_001213118                   Insys_Anthem_001213118
Insys_Anthem_001213119                   Insys_Anthem_001213119
Insys_Anthem_001213122                   Insys_Anthem_001213122
Insys_Anthem_001213124                   Insys_Anthem_001213124
Insys_Anthem_001213128                   Insys_Anthem_001213128
Insys_Anthem_001213129                   Insys_Anthem_001213129
Insys_Anthem_001213131                   Insys_Anthem_001213131
Insys_Anthem_001213136                   Insys_Anthem_001213136
Insys_Anthem_001213146                   Insys_Anthem_001213146
Insys_Anthem_001213148                   Insys_Anthem_001213148
Insys_Anthem_001213152                   Insys_Anthem_001213152
Insys_Anthem_001213153                   Insys_Anthem_001213153
Insys_Anthem_001213155                   Insys_Anthem_001213155
Insys_Anthem_001213158                   Insys_Anthem_001213158
Insys_Anthem_001213159                   Insys_Anthem_001213159
Insys_Anthem_001213160                   Insys_Anthem_001213160
Insys_Anthem_001213163                   Insys_Anthem_001213163
Insys_Anthem_001213166                   Insys_Anthem_001213166
Insys_Anthem_001213170                   Insys_Anthem_001213170
Insys_Anthem_001213171                   Insys_Anthem_001213171
Insys_Anthem_001213173                   Insys_Anthem_001213173
Insys_Anthem_001213174                   Insys_Anthem_001213174
Insys_Anthem_001213176                   Insys_Anthem_001213176
Insys_Anthem_001213177                   Insys_Anthem_001213177
Insys_Anthem_001213178                   Insys_Anthem_001213178
Insys_Anthem_001213180                   Insys_Anthem_001213180
Insys_Anthem_001213181                   Insys_Anthem_001213181
Insys_Anthem_001213184                   Insys_Anthem_001213184
Insys_Anthem_001213187                   Insys_Anthem_001213187
Insys_Anthem_001213188                   Insys_Anthem_001213188
Insys_Anthem_001213189                   Insys_Anthem_001213189
Insys_Anthem_001213190                   Insys_Anthem_001213190
Insys_Anthem_001213194                   Insys_Anthem_001213194
Insys_Anthem_001213195                   Insys_Anthem_001213195
Insys_Anthem_001213198                   Insys_Anthem_001213198
Insys_Anthem_001213202                   Insys_Anthem_001213202
Insys_Anthem_001213204                   Insys_Anthem_001213204
Insys_Anthem_001213205                   Insys_Anthem_001213205
Insys_Anthem_001213209                   Insys_Anthem_001213209

                                                    1106
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1108 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213210                   Insys_Anthem_001213210
Insys_Anthem_001213212                   Insys_Anthem_001213212
Insys_Anthem_001213215                   Insys_Anthem_001213215
Insys_Anthem_001213217                   Insys_Anthem_001213217
Insys_Anthem_001213218                   Insys_Anthem_001213218
Insys_Anthem_001213223                   Insys_Anthem_001213223
Insys_Anthem_001213224                   Insys_Anthem_001213224
Insys_Anthem_001213226                   Insys_Anthem_001213226
Insys_Anthem_001213227                   Insys_Anthem_001213227
Insys_Anthem_001213234                   Insys_Anthem_001213234
Insys_Anthem_001213235                   Insys_Anthem_001213235
Insys_Anthem_001213236                   Insys_Anthem_001213236
Insys_Anthem_001213238                   Insys_Anthem_001213238
Insys_Anthem_001213241                   Insys_Anthem_001213241
Insys_Anthem_001213246                   Insys_Anthem_001213246
Insys_Anthem_001213247                   Insys_Anthem_001213247
Insys_Anthem_001213248                   Insys_Anthem_001213248
Insys_Anthem_001213254                   Insys_Anthem_001213254
Insys_Anthem_001213261                   Insys_Anthem_001213261
Insys_Anthem_001213262                   Insys_Anthem_001213262
Insys_Anthem_001213266                   Insys_Anthem_001213266
Insys_Anthem_001213272                   Insys_Anthem_001213272
Insys_Anthem_001213280                   Insys_Anthem_001213280
Insys_Anthem_001213283                   Insys_Anthem_001213283
Insys_Anthem_001213284                   Insys_Anthem_001213284
Insys_Anthem_001213287                   Insys_Anthem_001213287
Insys_Anthem_001213290                   Insys_Anthem_001213290
Insys_Anthem_001213294                   Insys_Anthem_001213294
Insys_Anthem_001213296                   Insys_Anthem_001213296
Insys_Anthem_001213309                   Insys_Anthem_001213309
Insys_Anthem_001213314                   Insys_Anthem_001213314
Insys_Anthem_001213315                   Insys_Anthem_001213315
Insys_Anthem_001213317                   Insys_Anthem_001213317
Insys_Anthem_001213318                   Insys_Anthem_001213318
Insys_Anthem_001213320                   Insys_Anthem_001213320
Insys_Anthem_001213321                   Insys_Anthem_001213321
Insys_Anthem_001213322                   Insys_Anthem_001213322
Insys_Anthem_001213325                   Insys_Anthem_001213325
Insys_Anthem_001213326                   Insys_Anthem_001213326
Insys_Anthem_001213328                   Insys_Anthem_001213328
Insys_Anthem_001213332                   Insys_Anthem_001213332
Insys_Anthem_001213334                   Insys_Anthem_001213334
Insys_Anthem_001213336                   Insys_Anthem_001213336
Insys_Anthem_001213338                   Insys_Anthem_001213338
Insys_Anthem_001213341                   Insys_Anthem_001213341
Insys_Anthem_001213346                   Insys_Anthem_001213346
Insys_Anthem_001213347                   Insys_Anthem_001213347

                                                    1107
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1109 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213350                   Insys_Anthem_001213350
Insys_Anthem_001213353                   Insys_Anthem_001213353
Insys_Anthem_001213358                   Insys_Anthem_001213358
Insys_Anthem_001213363                   Insys_Anthem_001213363
Insys_Anthem_001213365                   Insys_Anthem_001213365
Insys_Anthem_001213367                   Insys_Anthem_001213367
Insys_Anthem_001213369                   Insys_Anthem_001213369
Insys_Anthem_001213371                   Insys_Anthem_001213371
Insys_Anthem_001213374                   Insys_Anthem_001213374
Insys_Anthem_001213377                   Insys_Anthem_001213377
Insys_Anthem_001213378                   Insys_Anthem_001213378
Insys_Anthem_001213379                   Insys_Anthem_001213379
Insys_Anthem_001213382                   Insys_Anthem_001213382
Insys_Anthem_001213383                   Insys_Anthem_001213383
Insys_Anthem_001213385                   Insys_Anthem_001213385
Insys_Anthem_001213386                   Insys_Anthem_001213386
Insys_Anthem_001213387                   Insys_Anthem_001213387
Insys_Anthem_001213392                   Insys_Anthem_001213392
Insys_Anthem_001213394                   Insys_Anthem_001213394
Insys_Anthem_001213400                   Insys_Anthem_001213400
Insys_Anthem_001213401                   Insys_Anthem_001213401
Insys_Anthem_001213402                   Insys_Anthem_001213402
Insys_Anthem_001213404                   Insys_Anthem_001213404
Insys_Anthem_001213408                   Insys_Anthem_001213408
Insys_Anthem_001213409                   Insys_Anthem_001213409
Insys_Anthem_001213416                   Insys_Anthem_001213416
Insys_Anthem_001213420                   Insys_Anthem_001213420
Insys_Anthem_001213421                   Insys_Anthem_001213421
Insys_Anthem_001213426                   Insys_Anthem_001213426
Insys_Anthem_001213430                   Insys_Anthem_001213430
Insys_Anthem_001213438                   Insys_Anthem_001213438
Insys_Anthem_001213442                   Insys_Anthem_001213442
Insys_Anthem_001213443                   Insys_Anthem_001213443
Insys_Anthem_001213449                   Insys_Anthem_001213449
Insys_Anthem_001213451                   Insys_Anthem_001213451
Insys_Anthem_001213459                   Insys_Anthem_001213459
Insys_Anthem_001213463                   Insys_Anthem_001213463
Insys_Anthem_001213471                   Insys_Anthem_001213471
Insys_Anthem_001213478                   Insys_Anthem_001213478
Insys_Anthem_001213487                   Insys_Anthem_001213487
Insys_Anthem_001213488                   Insys_Anthem_001213488
Insys_Anthem_001213490                   Insys_Anthem_001213490
Insys_Anthem_001213491                   Insys_Anthem_001213491
Insys_Anthem_001213492                   Insys_Anthem_001213492
Insys_Anthem_001213494                   Insys_Anthem_001213494
Insys_Anthem_001213495                   Insys_Anthem_001213495
Insys_Anthem_001213496                   Insys_Anthem_001213496

                                                    1108
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1110 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213497                   Insys_Anthem_001213497
Insys_Anthem_001213500                   Insys_Anthem_001213500
Insys_Anthem_001213501                   Insys_Anthem_001213501
Insys_Anthem_001213505                   Insys_Anthem_001213505
Insys_Anthem_001213508                   Insys_Anthem_001213508
Insys_Anthem_001213509                   Insys_Anthem_001213509
Insys_Anthem_001213510                   Insys_Anthem_001213510
Insys_Anthem_001213511                   Insys_Anthem_001213511
Insys_Anthem_001213515                   Insys_Anthem_001213515
Insys_Anthem_001213518                   Insys_Anthem_001213518
Insys_Anthem_001213519                   Insys_Anthem_001213519
Insys_Anthem_001213521                   Insys_Anthem_001213521
Insys_Anthem_001213524                   Insys_Anthem_001213524
Insys_Anthem_001213527                   Insys_Anthem_001213527
Insys_Anthem_001213532                   Insys_Anthem_001213532
Insys_Anthem_001213533                   Insys_Anthem_001213533
Insys_Anthem_001213542                   Insys_Anthem_001213542
Insys_Anthem_001213544                   Insys_Anthem_001213544
Insys_Anthem_001213545                   Insys_Anthem_001213545
Insys_Anthem_001213558                   Insys_Anthem_001213558
Insys_Anthem_001213562                   Insys_Anthem_001213562
Insys_Anthem_001213563                   Insys_Anthem_001213563
Insys_Anthem_001213567                   Insys_Anthem_001213567
Insys_Anthem_001213569                   Insys_Anthem_001213569
Insys_Anthem_001213571                   Insys_Anthem_001213571
Insys_Anthem_001213572                   Insys_Anthem_001213572
Insys_Anthem_001213574                   Insys_Anthem_001213574
Insys_Anthem_001213576                   Insys_Anthem_001213576
Insys_Anthem_001213583                   Insys_Anthem_001213583
Insys_Anthem_001213584                   Insys_Anthem_001213584
Insys_Anthem_001213587                   Insys_Anthem_001213587
Insys_Anthem_001213588                   Insys_Anthem_001213588
Insys_Anthem_001213590                   Insys_Anthem_001213590
Insys_Anthem_001213593                   Insys_Anthem_001213593
Insys_Anthem_001213594                   Insys_Anthem_001213594
Insys_Anthem_001213597                   Insys_Anthem_001213597
Insys_Anthem_001213599                   Insys_Anthem_001213599
Insys_Anthem_001213603                   Insys_Anthem_001213603
Insys_Anthem_001213606                   Insys_Anthem_001213606
Insys_Anthem_001213607                   Insys_Anthem_001213607
Insys_Anthem_001213613                   Insys_Anthem_001213613
Insys_Anthem_001213615                   Insys_Anthem_001213615
Insys_Anthem_001213624                   Insys_Anthem_001213624
Insys_Anthem_001213630                   Insys_Anthem_001213630
Insys_Anthem_001213631                   Insys_Anthem_001213631
Insys_Anthem_001213634                   Insys_Anthem_001213634
Insys_Anthem_001213636                   Insys_Anthem_001213636

                                                    1109
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1111 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213641                   Insys_Anthem_001213641
Insys_Anthem_001213642                   Insys_Anthem_001213642
Insys_Anthem_001213644                   Insys_Anthem_001213644
Insys_Anthem_001213646                   Insys_Anthem_001213646
Insys_Anthem_001213648                   Insys_Anthem_001213648
Insys_Anthem_001213652                   Insys_Anthem_001213652
Insys_Anthem_001213653                   Insys_Anthem_001213653
Insys_Anthem_001213655                   Insys_Anthem_001213655
Insys_Anthem_001213658                   Insys_Anthem_001213658
Insys_Anthem_001213663                   Insys_Anthem_001213663
Insys_Anthem_001213665                   Insys_Anthem_001213665
Insys_Anthem_001213673                   Insys_Anthem_001213673
Insys_Anthem_001213674                   Insys_Anthem_001213674
Insys_Anthem_001213675                   Insys_Anthem_001213675
Insys_Anthem_001213676                   Insys_Anthem_001213676
Insys_Anthem_001213677                   Insys_Anthem_001213677
Insys_Anthem_001213678                   Insys_Anthem_001213678
Insys_Anthem_001213680                   Insys_Anthem_001213680
Insys_Anthem_001213682                   Insys_Anthem_001213682
Insys_Anthem_001213693                   Insys_Anthem_001213693
Insys_Anthem_001213694                   Insys_Anthem_001213694
Insys_Anthem_001213696                   Insys_Anthem_001213696
Insys_Anthem_001213697                   Insys_Anthem_001213697
Insys_Anthem_001213703                   Insys_Anthem_001213703
Insys_Anthem_001213704                   Insys_Anthem_001213704
Insys_Anthem_001213705                   Insys_Anthem_001213705
Insys_Anthem_001213708                   Insys_Anthem_001213708
Insys_Anthem_001213709                   Insys_Anthem_001213709
Insys_Anthem_001213718                   Insys_Anthem_001213718
Insys_Anthem_001213725                   Insys_Anthem_001213725
Insys_Anthem_001213726                   Insys_Anthem_001213726
Insys_Anthem_001213732                   Insys_Anthem_001213732
Insys_Anthem_001213733                   Insys_Anthem_001213733
Insys_Anthem_001213734                   Insys_Anthem_001213734
Insys_Anthem_001213740                   Insys_Anthem_001213740
Insys_Anthem_001213742                   Insys_Anthem_001213742
Insys_Anthem_001213744                   Insys_Anthem_001213744
Insys_Anthem_001213745                   Insys_Anthem_001213745
Insys_Anthem_001213750                   Insys_Anthem_001213750
Insys_Anthem_001213751                   Insys_Anthem_001213751
Insys_Anthem_001213753                   Insys_Anthem_001213753
Insys_Anthem_001213756                   Insys_Anthem_001213756
Insys_Anthem_001213762                   Insys_Anthem_001213762
Insys_Anthem_001213766                   Insys_Anthem_001213766
Insys_Anthem_001213768                   Insys_Anthem_001213768
Insys_Anthem_001213771                   Insys_Anthem_001213771
Insys_Anthem_001213772                   Insys_Anthem_001213772

                                                    1110
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1112 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213773                   Insys_Anthem_001213773
Insys_Anthem_001213774                   Insys_Anthem_001213774
Insys_Anthem_001213775                   Insys_Anthem_001213775
Insys_Anthem_001213776                   Insys_Anthem_001213776
Insys_Anthem_001213787                   Insys_Anthem_001213787
Insys_Anthem_001213789                   Insys_Anthem_001213789
Insys_Anthem_001213790                   Insys_Anthem_001213790
Insys_Anthem_001213792                   Insys_Anthem_001213792
Insys_Anthem_001213793                   Insys_Anthem_001213793
Insys_Anthem_001213796                   Insys_Anthem_001213796
Insys_Anthem_001213798                   Insys_Anthem_001213798
Insys_Anthem_001213801                   Insys_Anthem_001213801
Insys_Anthem_001213802                   Insys_Anthem_001213802
Insys_Anthem_001213806                   Insys_Anthem_001213806
Insys_Anthem_001213812                   Insys_Anthem_001213812
Insys_Anthem_001213813                   Insys_Anthem_001213813
Insys_Anthem_001213815                   Insys_Anthem_001213815
Insys_Anthem_001213819                   Insys_Anthem_001213819
Insys_Anthem_001213820                   Insys_Anthem_001213820
Insys_Anthem_001213821                   Insys_Anthem_001213821
Insys_Anthem_001213823                   Insys_Anthem_001213823
Insys_Anthem_001213824                   Insys_Anthem_001213824
Insys_Anthem_001213827                   Insys_Anthem_001213827
Insys_Anthem_001213835                   Insys_Anthem_001213835
Insys_Anthem_001213838                   Insys_Anthem_001213838
Insys_Anthem_001213840                   Insys_Anthem_001213840
Insys_Anthem_001213843                   Insys_Anthem_001213843
Insys_Anthem_001213844                   Insys_Anthem_001213844
Insys_Anthem_001213849                   Insys_Anthem_001213849
Insys_Anthem_001213860                   Insys_Anthem_001213860
Insys_Anthem_001213861                   Insys_Anthem_001213861
Insys_Anthem_001213862                   Insys_Anthem_001213862
Insys_Anthem_001213863                   Insys_Anthem_001213863
Insys_Anthem_001213867                   Insys_Anthem_001213867
Insys_Anthem_001213868                   Insys_Anthem_001213868
Insys_Anthem_001213869                   Insys_Anthem_001213869
Insys_Anthem_001213870                   Insys_Anthem_001213870
Insys_Anthem_001213871                   Insys_Anthem_001213871
Insys_Anthem_001213876                   Insys_Anthem_001213876
Insys_Anthem_001213880                   Insys_Anthem_001213880
Insys_Anthem_001213894                   Insys_Anthem_001213894
Insys_Anthem_001213896                   Insys_Anthem_001213896
Insys_Anthem_001213898                   Insys_Anthem_001213898
Insys_Anthem_001213901                   Insys_Anthem_001213901
Insys_Anthem_001213909                   Insys_Anthem_001213909
Insys_Anthem_001213914                   Insys_Anthem_001213914
Insys_Anthem_001213917                   Insys_Anthem_001213917

                                                    1111
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1113 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001213918                   Insys_Anthem_001213918
Insys_Anthem_001213920                   Insys_Anthem_001213920
Insys_Anthem_001213922                   Insys_Anthem_001213922
Insys_Anthem_001213923                   Insys_Anthem_001213923
Insys_Anthem_001213925                   Insys_Anthem_001213925
Insys_Anthem_001213926                   Insys_Anthem_001213926
Insys_Anthem_001213927                   Insys_Anthem_001213927
Insys_Anthem_001213928                   Insys_Anthem_001213928
Insys_Anthem_001213931                   Insys_Anthem_001213931
Insys_Anthem_001213936                   Insys_Anthem_001213936
Insys_Anthem_001213937                   Insys_Anthem_001213937
Insys_Anthem_001213939                   Insys_Anthem_001213939
Insys_Anthem_001213943                   Insys_Anthem_001213943
Insys_Anthem_001213944                   Insys_Anthem_001213944
Insys_Anthem_001213945                   Insys_Anthem_001213945
Insys_Anthem_001213947                   Insys_Anthem_001213947
Insys_Anthem_001213951                   Insys_Anthem_001213951
Insys_Anthem_001213952                   Insys_Anthem_001213952
Insys_Anthem_001213954                   Insys_Anthem_001213954
Insys_Anthem_001213956                   Insys_Anthem_001213956
Insys_Anthem_001213957                   Insys_Anthem_001213957
Insys_Anthem_001213959                   Insys_Anthem_001213959
Insys_Anthem_001213960                   Insys_Anthem_001213960
Insys_Anthem_001213963                   Insys_Anthem_001213963
Insys_Anthem_001213964                   Insys_Anthem_001213964
Insys_Anthem_001213965                   Insys_Anthem_001213965
Insys_Anthem_001213967                   Insys_Anthem_001213967
Insys_Anthem_001213978                   Insys_Anthem_001213978
Insys_Anthem_001213979                   Insys_Anthem_001213979
Insys_Anthem_001213981                   Insys_Anthem_001213981
Insys_Anthem_001213982                   Insys_Anthem_001213982
Insys_Anthem_001213983                   Insys_Anthem_001213983
Insys_Anthem_001213985                   Insys_Anthem_001213985
Insys_Anthem_001213988                   Insys_Anthem_001213988
Insys_Anthem_001213990                   Insys_Anthem_001213990
Insys_Anthem_001213991                   Insys_Anthem_001213991
Insys_Anthem_001213993                   Insys_Anthem_001213993
Insys_Anthem_001214002                   Insys_Anthem_001214002
Insys_Anthem_001214004                   Insys_Anthem_001214004
Insys_Anthem_001214005                   Insys_Anthem_001214005
Insys_Anthem_001214006                   Insys_Anthem_001214006
Insys_Anthem_001214011                   Insys_Anthem_001214011
Insys_Anthem_001214013                   Insys_Anthem_001214013
Insys_Anthem_001214017                   Insys_Anthem_001214017
Insys_Anthem_001214025                   Insys_Anthem_001214025
Insys_Anthem_001214026                   Insys_Anthem_001214026
Insys_Anthem_001214027                   Insys_Anthem_001214027

                                                    1112
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1114 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214030                   Insys_Anthem_001214030
Insys_Anthem_001214035                   Insys_Anthem_001214035
Insys_Anthem_001214040                   Insys_Anthem_001214040
Insys_Anthem_001214041                   Insys_Anthem_001214041
Insys_Anthem_001214042                   Insys_Anthem_001214042
Insys_Anthem_001214043                   Insys_Anthem_001214043
Insys_Anthem_001214046                   Insys_Anthem_001214046
Insys_Anthem_001214054                   Insys_Anthem_001214054
Insys_Anthem_001214057                   Insys_Anthem_001214057
Insys_Anthem_001214059                   Insys_Anthem_001214059
Insys_Anthem_001214061                   Insys_Anthem_001214061
Insys_Anthem_001214063                   Insys_Anthem_001214063
Insys_Anthem_001214064                   Insys_Anthem_001214064
Insys_Anthem_001214068                   Insys_Anthem_001214068
Insys_Anthem_001214070                   Insys_Anthem_001214070
Insys_Anthem_001214074                   Insys_Anthem_001214074
Insys_Anthem_001214075                   Insys_Anthem_001214075
Insys_Anthem_001214079                   Insys_Anthem_001214079
Insys_Anthem_001214083                   Insys_Anthem_001214083
Insys_Anthem_001214084                   Insys_Anthem_001214084
Insys_Anthem_001214085                   Insys_Anthem_001214085
Insys_Anthem_001214086                   Insys_Anthem_001214086
Insys_Anthem_001214089                   Insys_Anthem_001214089
Insys_Anthem_001214090                   Insys_Anthem_001214090
Insys_Anthem_001214091                   Insys_Anthem_001214091
Insys_Anthem_001214100                   Insys_Anthem_001214100
Insys_Anthem_001214101                   Insys_Anthem_001214101
Insys_Anthem_001214103                   Insys_Anthem_001214103
Insys_Anthem_001214104                   Insys_Anthem_001214104
Insys_Anthem_001214110                   Insys_Anthem_001214110
Insys_Anthem_001214111                   Insys_Anthem_001214111
Insys_Anthem_001214112                   Insys_Anthem_001214112
Insys_Anthem_001214117                   Insys_Anthem_001214117
Insys_Anthem_001214120                   Insys_Anthem_001214120
Insys_Anthem_001214124                   Insys_Anthem_001214124
Insys_Anthem_001214125                   Insys_Anthem_001214125
Insys_Anthem_001214136                   Insys_Anthem_001214136
Insys_Anthem_001214139                   Insys_Anthem_001214139
Insys_Anthem_001214141                   Insys_Anthem_001214141
Insys_Anthem_001214149                   Insys_Anthem_001214149
Insys_Anthem_001214150                   Insys_Anthem_001214150
Insys_Anthem_001214152                   Insys_Anthem_001214152
Insys_Anthem_001214154                   Insys_Anthem_001214154
Insys_Anthem_001214160                   Insys_Anthem_001214160
Insys_Anthem_001214162                   Insys_Anthem_001214162
Insys_Anthem_001214165                   Insys_Anthem_001214165
Insys_Anthem_001214171                   Insys_Anthem_001214171

                                                    1113
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1115 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214172                   Insys_Anthem_001214172
Insys_Anthem_001214177                   Insys_Anthem_001214177
Insys_Anthem_001214178                   Insys_Anthem_001214178
Insys_Anthem_001214184                   Insys_Anthem_001214184
Insys_Anthem_001214186                   Insys_Anthem_001214186
Insys_Anthem_001214189                   Insys_Anthem_001214189
Insys_Anthem_001214191                   Insys_Anthem_001214191
Insys_Anthem_001214192                   Insys_Anthem_001214192
Insys_Anthem_001214193                   Insys_Anthem_001214193
Insys_Anthem_001214194                   Insys_Anthem_001214194
Insys_Anthem_001214199                   Insys_Anthem_001214199
Insys_Anthem_001214200                   Insys_Anthem_001214200
Insys_Anthem_001214202                   Insys_Anthem_001214202
Insys_Anthem_001214203                   Insys_Anthem_001214203
Insys_Anthem_001214212                   Insys_Anthem_001214212
Insys_Anthem_001214215                   Insys_Anthem_001214215
Insys_Anthem_001214218                   Insys_Anthem_001214218
Insys_Anthem_001214219                   Insys_Anthem_001214219
Insys_Anthem_001214224                   Insys_Anthem_001214224
Insys_Anthem_001214225                   Insys_Anthem_001214225
Insys_Anthem_001214228                   Insys_Anthem_001214228
Insys_Anthem_001214231                   Insys_Anthem_001214231
Insys_Anthem_001214232                   Insys_Anthem_001214232
Insys_Anthem_001214237                   Insys_Anthem_001214237
Insys_Anthem_001214238                   Insys_Anthem_001214238
Insys_Anthem_001214244                   Insys_Anthem_001214244
Insys_Anthem_001214245                   Insys_Anthem_001214245
Insys_Anthem_001214249                   Insys_Anthem_001214249
Insys_Anthem_001214260                   Insys_Anthem_001214260
Insys_Anthem_001214263                   Insys_Anthem_001214263
Insys_Anthem_001214264                   Insys_Anthem_001214264
Insys_Anthem_001214268                   Insys_Anthem_001214268
Insys_Anthem_001214270                   Insys_Anthem_001214270
Insys_Anthem_001214273                   Insys_Anthem_001214273
Insys_Anthem_001214275                   Insys_Anthem_001214275
Insys_Anthem_001214278                   Insys_Anthem_001214278
Insys_Anthem_001214280                   Insys_Anthem_001214280
Insys_Anthem_001214282                   Insys_Anthem_001214282
Insys_Anthem_001214284                   Insys_Anthem_001214284
Insys_Anthem_001214289                   Insys_Anthem_001214289
Insys_Anthem_001214290                   Insys_Anthem_001214290
Insys_Anthem_001214291                   Insys_Anthem_001214291
Insys_Anthem_001214296                   Insys_Anthem_001214296
Insys_Anthem_001214298                   Insys_Anthem_001214298
Insys_Anthem_001214302                   Insys_Anthem_001214302
Insys_Anthem_001214309                   Insys_Anthem_001214309
Insys_Anthem_001214325                   Insys_Anthem_001214325

                                                    1114
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1116 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214331                   Insys_Anthem_001214331
Insys_Anthem_001214334                   Insys_Anthem_001214334
Insys_Anthem_001214335                   Insys_Anthem_001214335
Insys_Anthem_001214339                   Insys_Anthem_001214339
Insys_Anthem_001214340                   Insys_Anthem_001214340
Insys_Anthem_001214342                   Insys_Anthem_001214342
Insys_Anthem_001214349                   Insys_Anthem_001214349
Insys_Anthem_001214350                   Insys_Anthem_001214350
Insys_Anthem_001214351                   Insys_Anthem_001214351
Insys_Anthem_001214357                   Insys_Anthem_001214357
Insys_Anthem_001214361                   Insys_Anthem_001214361
Insys_Anthem_001214362                   Insys_Anthem_001214362
Insys_Anthem_001214365                   Insys_Anthem_001214365
Insys_Anthem_001214375                   Insys_Anthem_001214375
Insys_Anthem_001214378                   Insys_Anthem_001214378
Insys_Anthem_001214379                   Insys_Anthem_001214379
Insys_Anthem_001214383                   Insys_Anthem_001214383
Insys_Anthem_001214384                   Insys_Anthem_001214384
Insys_Anthem_001214387                   Insys_Anthem_001214387
Insys_Anthem_001214391                   Insys_Anthem_001214391
Insys_Anthem_001214395                   Insys_Anthem_001214395
Insys_Anthem_001214398                   Insys_Anthem_001214398
Insys_Anthem_001214403                   Insys_Anthem_001214403
Insys_Anthem_001214406                   Insys_Anthem_001214406
Insys_Anthem_001214411                   Insys_Anthem_001214411
Insys_Anthem_001214413                   Insys_Anthem_001214413
Insys_Anthem_001214414                   Insys_Anthem_001214414
Insys_Anthem_001214418                   Insys_Anthem_001214418
Insys_Anthem_001214419                   Insys_Anthem_001214419
Insys_Anthem_001214423                   Insys_Anthem_001214423
Insys_Anthem_001214428                   Insys_Anthem_001214428
Insys_Anthem_001214431                   Insys_Anthem_001214431
Insys_Anthem_001214434                   Insys_Anthem_001214434
Insys_Anthem_001214448                   Insys_Anthem_001214448
Insys_Anthem_001214449                   Insys_Anthem_001214449
Insys_Anthem_001214455                   Insys_Anthem_001214455
Insys_Anthem_001214457                   Insys_Anthem_001214457
Insys_Anthem_001214460                   Insys_Anthem_001214460
Insys_Anthem_001214462                   Insys_Anthem_001214462
Insys_Anthem_001214470                   Insys_Anthem_001214470
Insys_Anthem_001214471                   Insys_Anthem_001214471
Insys_Anthem_001214476                   Insys_Anthem_001214476
Insys_Anthem_001214477                   Insys_Anthem_001214477
Insys_Anthem_001214479                   Insys_Anthem_001214479
Insys_Anthem_001214482                   Insys_Anthem_001214482
Insys_Anthem_001214484                   Insys_Anthem_001214484
Insys_Anthem_001214487                   Insys_Anthem_001214487

                                                    1115
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1117 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214494                   Insys_Anthem_001214494
Insys_Anthem_001214495                   Insys_Anthem_001214495
Insys_Anthem_001214497                   Insys_Anthem_001214497
Insys_Anthem_001214500                   Insys_Anthem_001214500
Insys_Anthem_001214501                   Insys_Anthem_001214501
Insys_Anthem_001214506                   Insys_Anthem_001214506
Insys_Anthem_001214509                   Insys_Anthem_001214509
Insys_Anthem_001214510                   Insys_Anthem_001214510
Insys_Anthem_001214511                   Insys_Anthem_001214511
Insys_Anthem_001214513                   Insys_Anthem_001214513
Insys_Anthem_001214515                   Insys_Anthem_001214515
Insys_Anthem_001214516                   Insys_Anthem_001214516
Insys_Anthem_001214517                   Insys_Anthem_001214517
Insys_Anthem_001214518                   Insys_Anthem_001214518
Insys_Anthem_001214520                   Insys_Anthem_001214520
Insys_Anthem_001214521                   Insys_Anthem_001214521
Insys_Anthem_001214522                   Insys_Anthem_001214522
Insys_Anthem_001214527                   Insys_Anthem_001214527
Insys_Anthem_001214529                   Insys_Anthem_001214529
Insys_Anthem_001214530                   Insys_Anthem_001214530
Insys_Anthem_001214531                   Insys_Anthem_001214531
Insys_Anthem_001214536                   Insys_Anthem_001214536
Insys_Anthem_001214537                   Insys_Anthem_001214537
Insys_Anthem_001214542                   Insys_Anthem_001214542
Insys_Anthem_001214550                   Insys_Anthem_001214550
Insys_Anthem_001214551                   Insys_Anthem_001214551
Insys_Anthem_001214552                   Insys_Anthem_001214552
Insys_Anthem_001214553                   Insys_Anthem_001214553
Insys_Anthem_001214554                   Insys_Anthem_001214554
Insys_Anthem_001214555                   Insys_Anthem_001214555
Insys_Anthem_001214559                   Insys_Anthem_001214559
Insys_Anthem_001214561                   Insys_Anthem_001214561
Insys_Anthem_001214562                   Insys_Anthem_001214562
Insys_Anthem_001214563                   Insys_Anthem_001214563
Insys_Anthem_001214564                   Insys_Anthem_001214564
Insys_Anthem_001214567                   Insys_Anthem_001214567
Insys_Anthem_001214568                   Insys_Anthem_001214568
Insys_Anthem_001214570                   Insys_Anthem_001214570
Insys_Anthem_001214572                   Insys_Anthem_001214572
Insys_Anthem_001214577                   Insys_Anthem_001214577
Insys_Anthem_001214578                   Insys_Anthem_001214578
Insys_Anthem_001214579                   Insys_Anthem_001214579
Insys_Anthem_001214580                   Insys_Anthem_001214580
Insys_Anthem_001214582                   Insys_Anthem_001214582
Insys_Anthem_001214583                   Insys_Anthem_001214583
Insys_Anthem_001214585                   Insys_Anthem_001214585
Insys_Anthem_001214589                   Insys_Anthem_001214589

                                                    1116
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1118 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214590                   Insys_Anthem_001214590
Insys_Anthem_001214599                   Insys_Anthem_001214599
Insys_Anthem_001214603                   Insys_Anthem_001214603
Insys_Anthem_001214611                   Insys_Anthem_001214611
Insys_Anthem_001214613                   Insys_Anthem_001214613
Insys_Anthem_001214616                   Insys_Anthem_001214616
Insys_Anthem_001214619                   Insys_Anthem_001214619
Insys_Anthem_001214620                   Insys_Anthem_001214620
Insys_Anthem_001214622                   Insys_Anthem_001214622
Insys_Anthem_001214626                   Insys_Anthem_001214626
Insys_Anthem_001214629                   Insys_Anthem_001214629
Insys_Anthem_001214632                   Insys_Anthem_001214632
Insys_Anthem_001214633                   Insys_Anthem_001214633
Insys_Anthem_001214635                   Insys_Anthem_001214635
Insys_Anthem_001214637                   Insys_Anthem_001214637
Insys_Anthem_001214642                   Insys_Anthem_001214642
Insys_Anthem_001214648                   Insys_Anthem_001214648
Insys_Anthem_001214651                   Insys_Anthem_001214651
Insys_Anthem_001214654                   Insys_Anthem_001214654
Insys_Anthem_001214667                   Insys_Anthem_001214667
Insys_Anthem_001214672                   Insys_Anthem_001214672
Insys_Anthem_001214674                   Insys_Anthem_001214674
Insys_Anthem_001214675                   Insys_Anthem_001214675
Insys_Anthem_001214676                   Insys_Anthem_001214676
Insys_Anthem_001214678                   Insys_Anthem_001214678
Insys_Anthem_001214679                   Insys_Anthem_001214679
Insys_Anthem_001214681                   Insys_Anthem_001214681
Insys_Anthem_001214682                   Insys_Anthem_001214682
Insys_Anthem_001214685                   Insys_Anthem_001214685
Insys_Anthem_001214686                   Insys_Anthem_001214686
Insys_Anthem_001214687                   Insys_Anthem_001214687
Insys_Anthem_001214700                   Insys_Anthem_001214700
Insys_Anthem_001214704                   Insys_Anthem_001214704
Insys_Anthem_001214716                   Insys_Anthem_001214716
Insys_Anthem_001214719                   Insys_Anthem_001214719
Insys_Anthem_001214727                   Insys_Anthem_001214727
Insys_Anthem_001214729                   Insys_Anthem_001214729
Insys_Anthem_001214731                   Insys_Anthem_001214731
Insys_Anthem_001214737                   Insys_Anthem_001214737
Insys_Anthem_001214743                   Insys_Anthem_001214743
Insys_Anthem_001214747                   Insys_Anthem_001214747
Insys_Anthem_001214750                   Insys_Anthem_001214750
Insys_Anthem_001214752                   Insys_Anthem_001214752
Insys_Anthem_001214753                   Insys_Anthem_001214753
Insys_Anthem_001214755                   Insys_Anthem_001214755
Insys_Anthem_001214759                   Insys_Anthem_001214759
Insys_Anthem_001214761                   Insys_Anthem_001214761

                                                    1117
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1119 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214763                   Insys_Anthem_001214763
Insys_Anthem_001214767                   Insys_Anthem_001214767
Insys_Anthem_001214768                   Insys_Anthem_001214768
Insys_Anthem_001214771                   Insys_Anthem_001214771
Insys_Anthem_001214774                   Insys_Anthem_001214774
Insys_Anthem_001214776                   Insys_Anthem_001214776
Insys_Anthem_001214777                   Insys_Anthem_001214777
Insys_Anthem_001214779                   Insys_Anthem_001214779
Insys_Anthem_001214781                   Insys_Anthem_001214781
Insys_Anthem_001214785                   Insys_Anthem_001214785
Insys_Anthem_001214787                   Insys_Anthem_001214787
Insys_Anthem_001214788                   Insys_Anthem_001214788
Insys_Anthem_001214789                   Insys_Anthem_001214789
Insys_Anthem_001214791                   Insys_Anthem_001214791
Insys_Anthem_001214803                   Insys_Anthem_001214803
Insys_Anthem_001214806                   Insys_Anthem_001214806
Insys_Anthem_001214807                   Insys_Anthem_001214807
Insys_Anthem_001214808                   Insys_Anthem_001214808
Insys_Anthem_001214809                   Insys_Anthem_001214809
Insys_Anthem_001214810                   Insys_Anthem_001214810
Insys_Anthem_001214811                   Insys_Anthem_001214811
Insys_Anthem_001214813                   Insys_Anthem_001214813
Insys_Anthem_001214815                   Insys_Anthem_001214815
Insys_Anthem_001214816                   Insys_Anthem_001214816
Insys_Anthem_001214818                   Insys_Anthem_001214818
Insys_Anthem_001214819                   Insys_Anthem_001214819
Insys_Anthem_001214820                   Insys_Anthem_001214820
Insys_Anthem_001214821                   Insys_Anthem_001214821
Insys_Anthem_001214822                   Insys_Anthem_001214822
Insys_Anthem_001214824                   Insys_Anthem_001214824
Insys_Anthem_001214825                   Insys_Anthem_001214825
Insys_Anthem_001214826                   Insys_Anthem_001214826
Insys_Anthem_001214828                   Insys_Anthem_001214828
Insys_Anthem_001214830                   Insys_Anthem_001214830
Insys_Anthem_001214831                   Insys_Anthem_001214831
Insys_Anthem_001214834                   Insys_Anthem_001214834
Insys_Anthem_001214837                   Insys_Anthem_001214837
Insys_Anthem_001214840                   Insys_Anthem_001214840
Insys_Anthem_001214841                   Insys_Anthem_001214841
Insys_Anthem_001214844                   Insys_Anthem_001214844
Insys_Anthem_001214851                   Insys_Anthem_001214851
Insys_Anthem_001214854                   Insys_Anthem_001214854
Insys_Anthem_001214856                   Insys_Anthem_001214856
Insys_Anthem_001214857                   Insys_Anthem_001214857
Insys_Anthem_001214861                   Insys_Anthem_001214861
Insys_Anthem_001214862                   Insys_Anthem_001214862
Insys_Anthem_001214865                   Insys_Anthem_001214865

                                                    1118
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1120 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001214868                   Insys_Anthem_001214868
Insys_Anthem_001214869                   Insys_Anthem_001214869
Insys_Anthem_001214870                   Insys_Anthem_001214870
Insys_Anthem_001214871                   Insys_Anthem_001214871
Insys_Anthem_001214874                   Insys_Anthem_001214874
Insys_Anthem_001214878                   Insys_Anthem_001214878
Insys_Anthem_001214880                   Insys_Anthem_001214880
Insys_Anthem_001214883                   Insys_Anthem_001214883
Insys_Anthem_001214884                   Insys_Anthem_001214884
Insys_Anthem_001214888                   Insys_Anthem_001214888
Insys_Anthem_001214889                   Insys_Anthem_001214889
Insys_Anthem_001214891                   Insys_Anthem_001214891
Insys_Anthem_001214892                   Insys_Anthem_001214892
Insys_Anthem_001214894                   Insys_Anthem_001214894
Insys_Anthem_001214895                   Insys_Anthem_001214895
Insys_Anthem_001214902                   Insys_Anthem_001214902
Insys_Anthem_001214903                   Insys_Anthem_001214903
Insys_Anthem_001214906                   Insys_Anthem_001214906
Insys_Anthem_001214909                   Insys_Anthem_001214909
Insys_Anthem_001214914                   Insys_Anthem_001214914
Insys_Anthem_001214916                   Insys_Anthem_001214916
Insys_Anthem_001214919                   Insys_Anthem_001214919
Insys_Anthem_001214921                   Insys_Anthem_001214921
Insys_Anthem_001214927                   Insys_Anthem_001214927
Insys_Anthem_001214930                   Insys_Anthem_001214930
Insys_Anthem_001214943                   Insys_Anthem_001214943
Insys_Anthem_001214948                   Insys_Anthem_001214948
Insys_Anthem_001214955                   Insys_Anthem_001214955
Insys_Anthem_001214956                   Insys_Anthem_001214956
Insys_Anthem_001214961                   Insys_Anthem_001214961
Insys_Anthem_001214964                   Insys_Anthem_001214964
Insys_Anthem_001214967                   Insys_Anthem_001214967
Insys_Anthem_001214969                   Insys_Anthem_001214969
Insys_Anthem_001214970                   Insys_Anthem_001214970
Insys_Anthem_001214973                   Insys_Anthem_001214973
Insys_Anthem_001214977                   Insys_Anthem_001214977
Insys_Anthem_001214979                   Insys_Anthem_001214979
Insys_Anthem_001214985                   Insys_Anthem_001214985
Insys_Anthem_001214990                   Insys_Anthem_001214990
Insys_Anthem_001214998                   Insys_Anthem_001214998
Insys_Anthem_001215004                   Insys_Anthem_001215004
Insys_Anthem_001215006                   Insys_Anthem_001215006
Insys_Anthem_001215018                   Insys_Anthem_001215018
Insys_Anthem_001215021                   Insys_Anthem_001215021
Insys_Anthem_001215022                   Insys_Anthem_001215022
Insys_Anthem_001215025                   Insys_Anthem_001215025
Insys_Anthem_001215026                   Insys_Anthem_001215026

                                                    1119
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1121 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215028                   Insys_Anthem_001215028
Insys_Anthem_001215029                   Insys_Anthem_001215029
Insys_Anthem_001215030                   Insys_Anthem_001215030
Insys_Anthem_001215032                   Insys_Anthem_001215032
Insys_Anthem_001215034                   Insys_Anthem_001215034
Insys_Anthem_001215035                   Insys_Anthem_001215035
Insys_Anthem_001215038                   Insys_Anthem_001215038
Insys_Anthem_001215039                   Insys_Anthem_001215039
Insys_Anthem_001215042                   Insys_Anthem_001215042
Insys_Anthem_001215045                   Insys_Anthem_001215045
Insys_Anthem_001215053                   Insys_Anthem_001215053
Insys_Anthem_001215055                   Insys_Anthem_001215055
Insys_Anthem_001215057                   Insys_Anthem_001215057
Insys_Anthem_001215065                   Insys_Anthem_001215065
Insys_Anthem_001215069                   Insys_Anthem_001215069
Insys_Anthem_001215072                   Insys_Anthem_001215072
Insys_Anthem_001215076                   Insys_Anthem_001215076
Insys_Anthem_001215077                   Insys_Anthem_001215077
Insys_Anthem_001215082                   Insys_Anthem_001215082
Insys_Anthem_001215085                   Insys_Anthem_001215085
Insys_Anthem_001215089                   Insys_Anthem_001215089
Insys_Anthem_001215105                   Insys_Anthem_001215105
Insys_Anthem_001215106                   Insys_Anthem_001215106
Insys_Anthem_001215109                   Insys_Anthem_001215109
Insys_Anthem_001215116                   Insys_Anthem_001215116
Insys_Anthem_001215117                   Insys_Anthem_001215117
Insys_Anthem_001215121                   Insys_Anthem_001215121
Insys_Anthem_001215122                   Insys_Anthem_001215122
Insys_Anthem_001215124                   Insys_Anthem_001215124
Insys_Anthem_001215127                   Insys_Anthem_001215127
Insys_Anthem_001215128                   Insys_Anthem_001215128
Insys_Anthem_001215140                   Insys_Anthem_001215140
Insys_Anthem_001215145                   Insys_Anthem_001215145
Insys_Anthem_001215151                   Insys_Anthem_001215151
Insys_Anthem_001215153                   Insys_Anthem_001215153
Insys_Anthem_001215155                   Insys_Anthem_001215155
Insys_Anthem_001215157                   Insys_Anthem_001215157
Insys_Anthem_001215159                   Insys_Anthem_001215159
Insys_Anthem_001215160                   Insys_Anthem_001215160
Insys_Anthem_001215167                   Insys_Anthem_001215167
Insys_Anthem_001215174                   Insys_Anthem_001215174
Insys_Anthem_001215175                   Insys_Anthem_001215175
Insys_Anthem_001215177                   Insys_Anthem_001215177
Insys_Anthem_001215178                   Insys_Anthem_001215178
Insys_Anthem_001215186                   Insys_Anthem_001215186
Insys_Anthem_001215189                   Insys_Anthem_001215189
Insys_Anthem_001215194                   Insys_Anthem_001215194

                                                    1120
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1122 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215197                   Insys_Anthem_001215197
Insys_Anthem_001215198                   Insys_Anthem_001215198
Insys_Anthem_001215200                   Insys_Anthem_001215200
Insys_Anthem_001215201                   Insys_Anthem_001215201
Insys_Anthem_001215202                   Insys_Anthem_001215202
Insys_Anthem_001215203                   Insys_Anthem_001215203
Insys_Anthem_001215205                   Insys_Anthem_001215205
Insys_Anthem_001215206                   Insys_Anthem_001215206
Insys_Anthem_001215209                   Insys_Anthem_001215209
Insys_Anthem_001215216                   Insys_Anthem_001215216
Insys_Anthem_001215218                   Insys_Anthem_001215218
Insys_Anthem_001215221                   Insys_Anthem_001215221
Insys_Anthem_001215222                   Insys_Anthem_001215222
Insys_Anthem_001215230                   Insys_Anthem_001215230
Insys_Anthem_001215231                   Insys_Anthem_001215231
Insys_Anthem_001215238                   Insys_Anthem_001215238
Insys_Anthem_001215239                   Insys_Anthem_001215239
Insys_Anthem_001215243                   Insys_Anthem_001215243
Insys_Anthem_001215246                   Insys_Anthem_001215246
Insys_Anthem_001215247                   Insys_Anthem_001215247
Insys_Anthem_001215249                   Insys_Anthem_001215249
Insys_Anthem_001215252                   Insys_Anthem_001215252
Insys_Anthem_001215255                   Insys_Anthem_001215255
Insys_Anthem_001215256                   Insys_Anthem_001215256
Insys_Anthem_001215259                   Insys_Anthem_001215259
Insys_Anthem_001215268                   Insys_Anthem_001215268
Insys_Anthem_001215269                   Insys_Anthem_001215269
Insys_Anthem_001215270                   Insys_Anthem_001215270
Insys_Anthem_001215271                   Insys_Anthem_001215271
Insys_Anthem_001215272                   Insys_Anthem_001215272
Insys_Anthem_001215273                   Insys_Anthem_001215273
Insys_Anthem_001215274                   Insys_Anthem_001215274
Insys_Anthem_001215281                   Insys_Anthem_001215281
Insys_Anthem_001215288                   Insys_Anthem_001215288
Insys_Anthem_001215291                   Insys_Anthem_001215291
Insys_Anthem_001215295                   Insys_Anthem_001215295
Insys_Anthem_001215297                   Insys_Anthem_001215297
Insys_Anthem_001215298                   Insys_Anthem_001215298
Insys_Anthem_001215300                   Insys_Anthem_001215300
Insys_Anthem_001215301                   Insys_Anthem_001215301
Insys_Anthem_001215302                   Insys_Anthem_001215302
Insys_Anthem_001215305                   Insys_Anthem_001215305
Insys_Anthem_001215306                   Insys_Anthem_001215306
Insys_Anthem_001215308                   Insys_Anthem_001215308
Insys_Anthem_001215312                   Insys_Anthem_001215312
Insys_Anthem_001215318                   Insys_Anthem_001215318
Insys_Anthem_001215321                   Insys_Anthem_001215321

                                                    1121
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1123 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215323                   Insys_Anthem_001215323
Insys_Anthem_001215324                   Insys_Anthem_001215324
Insys_Anthem_001215326                   Insys_Anthem_001215326
Insys_Anthem_001215339                   Insys_Anthem_001215339
Insys_Anthem_001215342                   Insys_Anthem_001215342
Insys_Anthem_001215344                   Insys_Anthem_001215344
Insys_Anthem_001215350                   Insys_Anthem_001215350
Insys_Anthem_001215351                   Insys_Anthem_001215351
Insys_Anthem_001215352                   Insys_Anthem_001215352
Insys_Anthem_001215355                   Insys_Anthem_001215355
Insys_Anthem_001215361                   Insys_Anthem_001215361
Insys_Anthem_001215365                   Insys_Anthem_001215365
Insys_Anthem_001215366                   Insys_Anthem_001215366
Insys_Anthem_001215367                   Insys_Anthem_001215367
Insys_Anthem_001215368                   Insys_Anthem_001215368
Insys_Anthem_001215369                   Insys_Anthem_001215369
Insys_Anthem_001215372                   Insys_Anthem_001215372
Insys_Anthem_001215378                   Insys_Anthem_001215378
Insys_Anthem_001215379                   Insys_Anthem_001215379
Insys_Anthem_001215380                   Insys_Anthem_001215380
Insys_Anthem_001215381                   Insys_Anthem_001215381
Insys_Anthem_001215384                   Insys_Anthem_001215384
Insys_Anthem_001215386                   Insys_Anthem_001215386
Insys_Anthem_001215390                   Insys_Anthem_001215390
Insys_Anthem_001215395                   Insys_Anthem_001215395
Insys_Anthem_001215403                   Insys_Anthem_001215403
Insys_Anthem_001215404                   Insys_Anthem_001215404
Insys_Anthem_001215405                   Insys_Anthem_001215405
Insys_Anthem_001215411                   Insys_Anthem_001215411
Insys_Anthem_001215412                   Insys_Anthem_001215412
Insys_Anthem_001215418                   Insys_Anthem_001215418
Insys_Anthem_001215421                   Insys_Anthem_001215421
Insys_Anthem_001215422                   Insys_Anthem_001215422
Insys_Anthem_001215426                   Insys_Anthem_001215426
Insys_Anthem_001215428                   Insys_Anthem_001215428
Insys_Anthem_001215429                   Insys_Anthem_001215429
Insys_Anthem_001215430                   Insys_Anthem_001215430
Insys_Anthem_001215434                   Insys_Anthem_001215434
Insys_Anthem_001215436                   Insys_Anthem_001215436
Insys_Anthem_001215437                   Insys_Anthem_001215437
Insys_Anthem_001215439                   Insys_Anthem_001215439
Insys_Anthem_001215442                   Insys_Anthem_001215442
Insys_Anthem_001215446                   Insys_Anthem_001215446
Insys_Anthem_001215448                   Insys_Anthem_001215448
Insys_Anthem_001215457                   Insys_Anthem_001215457
Insys_Anthem_001215459                   Insys_Anthem_001215459
Insys_Anthem_001215461                   Insys_Anthem_001215461

                                                    1122
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1124 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215464                   Insys_Anthem_001215464
Insys_Anthem_001215468                   Insys_Anthem_001215468
Insys_Anthem_001215471                   Insys_Anthem_001215471
Insys_Anthem_001215472                   Insys_Anthem_001215472
Insys_Anthem_001215474                   Insys_Anthem_001215474
Insys_Anthem_001215481                   Insys_Anthem_001215481
Insys_Anthem_001215482                   Insys_Anthem_001215482
Insys_Anthem_001215483                   Insys_Anthem_001215483
Insys_Anthem_001215490                   Insys_Anthem_001215490
Insys_Anthem_001215495                   Insys_Anthem_001215495
Insys_Anthem_001215498                   Insys_Anthem_001215498
Insys_Anthem_001215500                   Insys_Anthem_001215500
Insys_Anthem_001215501                   Insys_Anthem_001215501
Insys_Anthem_001215503                   Insys_Anthem_001215503
Insys_Anthem_001215505                   Insys_Anthem_001215505
Insys_Anthem_001215511                   Insys_Anthem_001215511
Insys_Anthem_001215517                   Insys_Anthem_001215517
Insys_Anthem_001215528                   Insys_Anthem_001215528
Insys_Anthem_001215532                   Insys_Anthem_001215532
Insys_Anthem_001215533                   Insys_Anthem_001215533
Insys_Anthem_001215535                   Insys_Anthem_001215535
Insys_Anthem_001215538                   Insys_Anthem_001215538
Insys_Anthem_001215541                   Insys_Anthem_001215541
Insys_Anthem_001215543                   Insys_Anthem_001215543
Insys_Anthem_001215545                   Insys_Anthem_001215545
Insys_Anthem_001215546                   Insys_Anthem_001215546
Insys_Anthem_001215547                   Insys_Anthem_001215547
Insys_Anthem_001215548                   Insys_Anthem_001215548
Insys_Anthem_001215558                   Insys_Anthem_001215558
Insys_Anthem_001215559                   Insys_Anthem_001215559
Insys_Anthem_001215560                   Insys_Anthem_001215560
Insys_Anthem_001215565                   Insys_Anthem_001215565
Insys_Anthem_001215568                   Insys_Anthem_001215568
Insys_Anthem_001215570                   Insys_Anthem_001215570
Insys_Anthem_001215576                   Insys_Anthem_001215576
Insys_Anthem_001215579                   Insys_Anthem_001215579
Insys_Anthem_001215582                   Insys_Anthem_001215582
Insys_Anthem_001215583                   Insys_Anthem_001215583
Insys_Anthem_001215584                   Insys_Anthem_001215584
Insys_Anthem_001215586                   Insys_Anthem_001215586
Insys_Anthem_001215590                   Insys_Anthem_001215590
Insys_Anthem_001215593                   Insys_Anthem_001215593
Insys_Anthem_001215594                   Insys_Anthem_001215594
Insys_Anthem_001215598                   Insys_Anthem_001215598
Insys_Anthem_001215600                   Insys_Anthem_001215600
Insys_Anthem_001215611                   Insys_Anthem_001215611
Insys_Anthem_001215613                   Insys_Anthem_001215613

                                                    1123
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1125 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215615                   Insys_Anthem_001215615
Insys_Anthem_001215616                   Insys_Anthem_001215616
Insys_Anthem_001215617                   Insys_Anthem_001215617
Insys_Anthem_001215620                   Insys_Anthem_001215620
Insys_Anthem_001215621                   Insys_Anthem_001215621
Insys_Anthem_001215625                   Insys_Anthem_001215625
Insys_Anthem_001215626                   Insys_Anthem_001215626
Insys_Anthem_001215628                   Insys_Anthem_001215628
Insys_Anthem_001215630                   Insys_Anthem_001215630
Insys_Anthem_001215635                   Insys_Anthem_001215635
Insys_Anthem_001215639                   Insys_Anthem_001215639
Insys_Anthem_001215643                   Insys_Anthem_001215643
Insys_Anthem_001215646                   Insys_Anthem_001215646
Insys_Anthem_001215655                   Insys_Anthem_001215655
Insys_Anthem_001215657                   Insys_Anthem_001215657
Insys_Anthem_001215659                   Insys_Anthem_001215659
Insys_Anthem_001215660                   Insys_Anthem_001215660
Insys_Anthem_001215664                   Insys_Anthem_001215664
Insys_Anthem_001215665                   Insys_Anthem_001215665
Insys_Anthem_001215668                   Insys_Anthem_001215668
Insys_Anthem_001215670                   Insys_Anthem_001215670
Insys_Anthem_001215671                   Insys_Anthem_001215671
Insys_Anthem_001215675                   Insys_Anthem_001215675
Insys_Anthem_001215679                   Insys_Anthem_001215679
Insys_Anthem_001215681                   Insys_Anthem_001215681
Insys_Anthem_001215689                   Insys_Anthem_001215689
Insys_Anthem_001215691                   Insys_Anthem_001215691
Insys_Anthem_001215692                   Insys_Anthem_001215692
Insys_Anthem_001215697                   Insys_Anthem_001215697
Insys_Anthem_001215701                   Insys_Anthem_001215701
Insys_Anthem_001215702                   Insys_Anthem_001215702
Insys_Anthem_001215703                   Insys_Anthem_001215703
Insys_Anthem_001215704                   Insys_Anthem_001215704
Insys_Anthem_001215705                   Insys_Anthem_001215705
Insys_Anthem_001215708                   Insys_Anthem_001215708
Insys_Anthem_001215715                   Insys_Anthem_001215715
Insys_Anthem_001215733                   Insys_Anthem_001215733
Insys_Anthem_001215738                   Insys_Anthem_001215738
Insys_Anthem_001215739                   Insys_Anthem_001215739
Insys_Anthem_001215744                   Insys_Anthem_001215744
Insys_Anthem_001215745                   Insys_Anthem_001215745
Insys_Anthem_001215748                   Insys_Anthem_001215748
Insys_Anthem_001215750                   Insys_Anthem_001215750
Insys_Anthem_001215752                   Insys_Anthem_001215752
Insys_Anthem_001215753                   Insys_Anthem_001215753
Insys_Anthem_001215754                   Insys_Anthem_001215754
Insys_Anthem_001215760                   Insys_Anthem_001215760

                                                    1124
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1126 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215761                   Insys_Anthem_001215761
Insys_Anthem_001215762                   Insys_Anthem_001215762
Insys_Anthem_001215763                   Insys_Anthem_001215763
Insys_Anthem_001215765                   Insys_Anthem_001215765
Insys_Anthem_001215769                   Insys_Anthem_001215769
Insys_Anthem_001215772                   Insys_Anthem_001215772
Insys_Anthem_001215776                   Insys_Anthem_001215776
Insys_Anthem_001215779                   Insys_Anthem_001215779
Insys_Anthem_001215780                   Insys_Anthem_001215780
Insys_Anthem_001215782                   Insys_Anthem_001215782
Insys_Anthem_001215786                   Insys_Anthem_001215786
Insys_Anthem_001215789                   Insys_Anthem_001215789
Insys_Anthem_001215802                   Insys_Anthem_001215802
Insys_Anthem_001215804                   Insys_Anthem_001215804
Insys_Anthem_001215812                   Insys_Anthem_001215812
Insys_Anthem_001215822                   Insys_Anthem_001215822
Insys_Anthem_001215826                   Insys_Anthem_001215826
Insys_Anthem_001215830                   Insys_Anthem_001215830
Insys_Anthem_001215832                   Insys_Anthem_001215832
Insys_Anthem_001215834                   Insys_Anthem_001215834
Insys_Anthem_001215835                   Insys_Anthem_001215835
Insys_Anthem_001215842                   Insys_Anthem_001215842
Insys_Anthem_001215844                   Insys_Anthem_001215844
Insys_Anthem_001215849                   Insys_Anthem_001215849
Insys_Anthem_001215856                   Insys_Anthem_001215856
Insys_Anthem_001215857                   Insys_Anthem_001215857
Insys_Anthem_001215858                   Insys_Anthem_001215858
Insys_Anthem_001215859                   Insys_Anthem_001215859
Insys_Anthem_001215862                   Insys_Anthem_001215862
Insys_Anthem_001215863                   Insys_Anthem_001215863
Insys_Anthem_001215868                   Insys_Anthem_001215868
Insys_Anthem_001215872                   Insys_Anthem_001215872
Insys_Anthem_001215873                   Insys_Anthem_001215873
Insys_Anthem_001215876                   Insys_Anthem_001215876
Insys_Anthem_001215883                   Insys_Anthem_001215883
Insys_Anthem_001215889                   Insys_Anthem_001215889
Insys_Anthem_001215894                   Insys_Anthem_001215894
Insys_Anthem_001215902                   Insys_Anthem_001215902
Insys_Anthem_001215903                   Insys_Anthem_001215903
Insys_Anthem_001215906                   Insys_Anthem_001215906
Insys_Anthem_001215911                   Insys_Anthem_001215911
Insys_Anthem_001215913                   Insys_Anthem_001215913
Insys_Anthem_001215914                   Insys_Anthem_001215914
Insys_Anthem_001215915                   Insys_Anthem_001215915
Insys_Anthem_001215920                   Insys_Anthem_001215920
Insys_Anthem_001215926                   Insys_Anthem_001215926
Insys_Anthem_001215933                   Insys_Anthem_001215933

                                                    1125
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1127 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001215934                   Insys_Anthem_001215934
Insys_Anthem_001215936                   Insys_Anthem_001215936
Insys_Anthem_001215946                   Insys_Anthem_001215946
Insys_Anthem_001215948                   Insys_Anthem_001215948
Insys_Anthem_001215961                   Insys_Anthem_001215961
Insys_Anthem_001215963                   Insys_Anthem_001215963
Insys_Anthem_001215967                   Insys_Anthem_001215967
Insys_Anthem_001215968                   Insys_Anthem_001215968
Insys_Anthem_001215976                   Insys_Anthem_001215976
Insys_Anthem_001215977                   Insys_Anthem_001215977
Insys_Anthem_001215978                   Insys_Anthem_001215978
Insys_Anthem_001215979                   Insys_Anthem_001215979
Insys_Anthem_001215981                   Insys_Anthem_001215981
Insys_Anthem_001215983                   Insys_Anthem_001215983
Insys_Anthem_001215986                   Insys_Anthem_001215986
Insys_Anthem_001215987                   Insys_Anthem_001215987
Insys_Anthem_001215988                   Insys_Anthem_001215988
Insys_Anthem_001215989                   Insys_Anthem_001215989
Insys_Anthem_001215991                   Insys_Anthem_001215991
Insys_Anthem_001215992                   Insys_Anthem_001215992
Insys_Anthem_001215993                   Insys_Anthem_001215993
Insys_Anthem_001215994                   Insys_Anthem_001215994
Insys_Anthem_001215997                   Insys_Anthem_001215997
Insys_Anthem_001216001                   Insys_Anthem_001216001
Insys_Anthem_001216003                   Insys_Anthem_001216003
Insys_Anthem_001216004                   Insys_Anthem_001216004
Insys_Anthem_001216006                   Insys_Anthem_001216006
Insys_Anthem_001216013                   Insys_Anthem_001216013
Insys_Anthem_001216030                   Insys_Anthem_001216030
Insys_Anthem_001216032                   Insys_Anthem_001216032
Insys_Anthem_001216034                   Insys_Anthem_001216034
Insys_Anthem_001216035                   Insys_Anthem_001216035
Insys_Anthem_001216036                   Insys_Anthem_001216036
Insys_Anthem_001216038                   Insys_Anthem_001216038
Insys_Anthem_001216039                   Insys_Anthem_001216039
Insys_Anthem_001216040                   Insys_Anthem_001216040
Insys_Anthem_001216041                   Insys_Anthem_001216041
Insys_Anthem_001216042                   Insys_Anthem_001216042
Insys_Anthem_001216045                   Insys_Anthem_001216045
Insys_Anthem_001216047                   Insys_Anthem_001216047
Insys_Anthem_001216048                   Insys_Anthem_001216048
Insys_Anthem_001216049                   Insys_Anthem_001216049
Insys_Anthem_001216052                   Insys_Anthem_001216052
Insys_Anthem_001216054                   Insys_Anthem_001216054
Insys_Anthem_001216056                   Insys_Anthem_001216056
Insys_Anthem_001216058                   Insys_Anthem_001216058
Insys_Anthem_001216059                   Insys_Anthem_001216059

                                                    1126
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1128 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216060                   Insys_Anthem_001216060
Insys_Anthem_001216061                   Insys_Anthem_001216061
Insys_Anthem_001216066                   Insys_Anthem_001216066
Insys_Anthem_001216071                   Insys_Anthem_001216071
Insys_Anthem_001216072                   Insys_Anthem_001216072
Insys_Anthem_001216074                   Insys_Anthem_001216074
Insys_Anthem_001216076                   Insys_Anthem_001216076
Insys_Anthem_001216077                   Insys_Anthem_001216077
Insys_Anthem_001216079                   Insys_Anthem_001216079
Insys_Anthem_001216083                   Insys_Anthem_001216083
Insys_Anthem_001216092                   Insys_Anthem_001216092
Insys_Anthem_001216098                   Insys_Anthem_001216098
Insys_Anthem_001216099                   Insys_Anthem_001216099
Insys_Anthem_001216100                   Insys_Anthem_001216100
Insys_Anthem_001216102                   Insys_Anthem_001216102
Insys_Anthem_001216103                   Insys_Anthem_001216103
Insys_Anthem_001216108                   Insys_Anthem_001216108
Insys_Anthem_001216111                   Insys_Anthem_001216111
Insys_Anthem_001216114                   Insys_Anthem_001216114
Insys_Anthem_001216115                   Insys_Anthem_001216115
Insys_Anthem_001216116                   Insys_Anthem_001216116
Insys_Anthem_001216117                   Insys_Anthem_001216117
Insys_Anthem_001216119                   Insys_Anthem_001216119
Insys_Anthem_001216121                   Insys_Anthem_001216121
Insys_Anthem_001216129                   Insys_Anthem_001216129
Insys_Anthem_001216134                   Insys_Anthem_001216134
Insys_Anthem_001216147                   Insys_Anthem_001216147
Insys_Anthem_001216148                   Insys_Anthem_001216148
Insys_Anthem_001216151                   Insys_Anthem_001216151
Insys_Anthem_001216159                   Insys_Anthem_001216159
Insys_Anthem_001216161                   Insys_Anthem_001216161
Insys_Anthem_001216162                   Insys_Anthem_001216162
Insys_Anthem_001216163                   Insys_Anthem_001216163
Insys_Anthem_001216164                   Insys_Anthem_001216164
Insys_Anthem_001216166                   Insys_Anthem_001216166
Insys_Anthem_001216170                   Insys_Anthem_001216170
Insys_Anthem_001216175                   Insys_Anthem_001216175
Insys_Anthem_001216176                   Insys_Anthem_001216176
Insys_Anthem_001216177                   Insys_Anthem_001216177
Insys_Anthem_001216180                   Insys_Anthem_001216180
Insys_Anthem_001216182                   Insys_Anthem_001216182
Insys_Anthem_001216186                   Insys_Anthem_001216186
Insys_Anthem_001216191                   Insys_Anthem_001216191
Insys_Anthem_001216194                   Insys_Anthem_001216194
Insys_Anthem_001216195                   Insys_Anthem_001216195
Insys_Anthem_001216196                   Insys_Anthem_001216196
Insys_Anthem_001216198                   Insys_Anthem_001216198

                                                    1127
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1129 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216200                   Insys_Anthem_001216200
Insys_Anthem_001216203                   Insys_Anthem_001216203
Insys_Anthem_001216204                   Insys_Anthem_001216204
Insys_Anthem_001216205                   Insys_Anthem_001216205
Insys_Anthem_001216207                   Insys_Anthem_001216207
Insys_Anthem_001216209                   Insys_Anthem_001216209
Insys_Anthem_001216211                   Insys_Anthem_001216211
Insys_Anthem_001216215                   Insys_Anthem_001216215
Insys_Anthem_001216216                   Insys_Anthem_001216216
Insys_Anthem_001216217                   Insys_Anthem_001216217
Insys_Anthem_001216218                   Insys_Anthem_001216218
Insys_Anthem_001216219                   Insys_Anthem_001216219
Insys_Anthem_001216220                   Insys_Anthem_001216220
Insys_Anthem_001216224                   Insys_Anthem_001216224
Insys_Anthem_001216226                   Insys_Anthem_001216226
Insys_Anthem_001216227                   Insys_Anthem_001216227
Insys_Anthem_001216228                   Insys_Anthem_001216228
Insys_Anthem_001216229                   Insys_Anthem_001216229
Insys_Anthem_001216230                   Insys_Anthem_001216230
Insys_Anthem_001216232                   Insys_Anthem_001216232
Insys_Anthem_001216235                   Insys_Anthem_001216235
Insys_Anthem_001216240                   Insys_Anthem_001216240
Insys_Anthem_001216243                   Insys_Anthem_001216243
Insys_Anthem_001216253                   Insys_Anthem_001216253
Insys_Anthem_001216256                   Insys_Anthem_001216256
Insys_Anthem_001216257                   Insys_Anthem_001216257
Insys_Anthem_001216259                   Insys_Anthem_001216259
Insys_Anthem_001216260                   Insys_Anthem_001216260
Insys_Anthem_001216261                   Insys_Anthem_001216261
Insys_Anthem_001216263                   Insys_Anthem_001216263
Insys_Anthem_001216270                   Insys_Anthem_001216270
Insys_Anthem_001216272                   Insys_Anthem_001216272
Insys_Anthem_001216273                   Insys_Anthem_001216273
Insys_Anthem_001216274                   Insys_Anthem_001216274
Insys_Anthem_001216275                   Insys_Anthem_001216275
Insys_Anthem_001216288                   Insys_Anthem_001216288
Insys_Anthem_001216289                   Insys_Anthem_001216289
Insys_Anthem_001216290                   Insys_Anthem_001216290
Insys_Anthem_001216295                   Insys_Anthem_001216295
Insys_Anthem_001216305                   Insys_Anthem_001216305
Insys_Anthem_001216307                   Insys_Anthem_001216307
Insys_Anthem_001216308                   Insys_Anthem_001216308
Insys_Anthem_001216313                   Insys_Anthem_001216313
Insys_Anthem_001216317                   Insys_Anthem_001216317
Insys_Anthem_001216323                   Insys_Anthem_001216323
Insys_Anthem_001216324                   Insys_Anthem_001216324
Insys_Anthem_001216325                   Insys_Anthem_001216325

                                                    1128
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1130 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216333                   Insys_Anthem_001216333
Insys_Anthem_001216335                   Insys_Anthem_001216335
Insys_Anthem_001216341                   Insys_Anthem_001216341
Insys_Anthem_001216348                   Insys_Anthem_001216348
Insys_Anthem_001216351                   Insys_Anthem_001216351
Insys_Anthem_001216354                   Insys_Anthem_001216354
Insys_Anthem_001216361                   Insys_Anthem_001216361
Insys_Anthem_001216362                   Insys_Anthem_001216362
Insys_Anthem_001216364                   Insys_Anthem_001216364
Insys_Anthem_001216370                   Insys_Anthem_001216370
Insys_Anthem_001216372                   Insys_Anthem_001216372
Insys_Anthem_001216383                   Insys_Anthem_001216383
Insys_Anthem_001216386                   Insys_Anthem_001216386
Insys_Anthem_001216388                   Insys_Anthem_001216388
Insys_Anthem_001216391                   Insys_Anthem_001216391
Insys_Anthem_001216392                   Insys_Anthem_001216392
Insys_Anthem_001216396                   Insys_Anthem_001216396
Insys_Anthem_001216403                   Insys_Anthem_001216403
Insys_Anthem_001216405                   Insys_Anthem_001216405
Insys_Anthem_001216406                   Insys_Anthem_001216406
Insys_Anthem_001216408                   Insys_Anthem_001216408
Insys_Anthem_001216416                   Insys_Anthem_001216416
Insys_Anthem_001216419                   Insys_Anthem_001216419
Insys_Anthem_001216426                   Insys_Anthem_001216426
Insys_Anthem_001216427                   Insys_Anthem_001216427
Insys_Anthem_001216428                   Insys_Anthem_001216428
Insys_Anthem_001216430                   Insys_Anthem_001216430
Insys_Anthem_001216432                   Insys_Anthem_001216432
Insys_Anthem_001216434                   Insys_Anthem_001216434
Insys_Anthem_001216436                   Insys_Anthem_001216436
Insys_Anthem_001216443                   Insys_Anthem_001216443
Insys_Anthem_001216444                   Insys_Anthem_001216444
Insys_Anthem_001216449                   Insys_Anthem_001216449
Insys_Anthem_001216450                   Insys_Anthem_001216450
Insys_Anthem_001216468                   Insys_Anthem_001216468
Insys_Anthem_001216469                   Insys_Anthem_001216469
Insys_Anthem_001216476                   Insys_Anthem_001216476
Insys_Anthem_001216480                   Insys_Anthem_001216480
Insys_Anthem_001216489                   Insys_Anthem_001216489
Insys_Anthem_001216490                   Insys_Anthem_001216490
Insys_Anthem_001216493                   Insys_Anthem_001216493
Insys_Anthem_001216494                   Insys_Anthem_001216494
Insys_Anthem_001216495                   Insys_Anthem_001216495
Insys_Anthem_001216496                   Insys_Anthem_001216496
Insys_Anthem_001216502                   Insys_Anthem_001216502
Insys_Anthem_001216503                   Insys_Anthem_001216503
Insys_Anthem_001216506                   Insys_Anthem_001216506

                                                    1129
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1131 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216512                   Insys_Anthem_001216512
Insys_Anthem_001216513                   Insys_Anthem_001216513
Insys_Anthem_001216514                   Insys_Anthem_001216514
Insys_Anthem_001216521                   Insys_Anthem_001216521
Insys_Anthem_001216525                   Insys_Anthem_001216525
Insys_Anthem_001216530                   Insys_Anthem_001216530
Insys_Anthem_001216535                   Insys_Anthem_001216535
Insys_Anthem_001216538                   Insys_Anthem_001216538
Insys_Anthem_001216542                   Insys_Anthem_001216542
Insys_Anthem_001216545                   Insys_Anthem_001216545
Insys_Anthem_001216548                   Insys_Anthem_001216548
Insys_Anthem_001216552                   Insys_Anthem_001216552
Insys_Anthem_001216553                   Insys_Anthem_001216553
Insys_Anthem_001216557                   Insys_Anthem_001216557
Insys_Anthem_001216560                   Insys_Anthem_001216560
Insys_Anthem_001216564                   Insys_Anthem_001216564
Insys_Anthem_001216565                   Insys_Anthem_001216565
Insys_Anthem_001216574                   Insys_Anthem_001216574
Insys_Anthem_001216575                   Insys_Anthem_001216575
Insys_Anthem_001216579                   Insys_Anthem_001216579
Insys_Anthem_001216580                   Insys_Anthem_001216580
Insys_Anthem_001216585                   Insys_Anthem_001216585
Insys_Anthem_001216590                   Insys_Anthem_001216590
Insys_Anthem_001216602                   Insys_Anthem_001216602
Insys_Anthem_001216604                   Insys_Anthem_001216604
Insys_Anthem_001216605                   Insys_Anthem_001216605
Insys_Anthem_001216606                   Insys_Anthem_001216606
Insys_Anthem_001216607                   Insys_Anthem_001216607
Insys_Anthem_001216612                   Insys_Anthem_001216612
Insys_Anthem_001216620                   Insys_Anthem_001216620
Insys_Anthem_001216621                   Insys_Anthem_001216621
Insys_Anthem_001216622                   Insys_Anthem_001216622
Insys_Anthem_001216626                   Insys_Anthem_001216626
Insys_Anthem_001216627                   Insys_Anthem_001216627
Insys_Anthem_001216628                   Insys_Anthem_001216628
Insys_Anthem_001216629                   Insys_Anthem_001216629
Insys_Anthem_001216638                   Insys_Anthem_001216638
Insys_Anthem_001216639                   Insys_Anthem_001216639
Insys_Anthem_001216640                   Insys_Anthem_001216640
Insys_Anthem_001216641                   Insys_Anthem_001216641
Insys_Anthem_001216643                   Insys_Anthem_001216643
Insys_Anthem_001216646                   Insys_Anthem_001216646
Insys_Anthem_001216647                   Insys_Anthem_001216647
Insys_Anthem_001216649                   Insys_Anthem_001216649
Insys_Anthem_001216651                   Insys_Anthem_001216651
Insys_Anthem_001216653                   Insys_Anthem_001216653
Insys_Anthem_001216655                   Insys_Anthem_001216655

                                                    1130
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1132 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216663                   Insys_Anthem_001216663
Insys_Anthem_001216667                   Insys_Anthem_001216667
Insys_Anthem_001216668                   Insys_Anthem_001216668
Insys_Anthem_001216669                   Insys_Anthem_001216669
Insys_Anthem_001216670                   Insys_Anthem_001216670
Insys_Anthem_001216671                   Insys_Anthem_001216671
Insys_Anthem_001216673                   Insys_Anthem_001216673
Insys_Anthem_001216676                   Insys_Anthem_001216676
Insys_Anthem_001216677                   Insys_Anthem_001216677
Insys_Anthem_001216678                   Insys_Anthem_001216678
Insys_Anthem_001216683                   Insys_Anthem_001216683
Insys_Anthem_001216685                   Insys_Anthem_001216685
Insys_Anthem_001216688                   Insys_Anthem_001216688
Insys_Anthem_001216693                   Insys_Anthem_001216693
Insys_Anthem_001216698                   Insys_Anthem_001216698
Insys_Anthem_001216700                   Insys_Anthem_001216700
Insys_Anthem_001216701                   Insys_Anthem_001216701
Insys_Anthem_001216702                   Insys_Anthem_001216702
Insys_Anthem_001216703                   Insys_Anthem_001216703
Insys_Anthem_001216705                   Insys_Anthem_001216705
Insys_Anthem_001216708                   Insys_Anthem_001216708
Insys_Anthem_001216711                   Insys_Anthem_001216711
Insys_Anthem_001216712                   Insys_Anthem_001216712
Insys_Anthem_001216715                   Insys_Anthem_001216715
Insys_Anthem_001216716                   Insys_Anthem_001216716
Insys_Anthem_001216717                   Insys_Anthem_001216717
Insys_Anthem_001216720                   Insys_Anthem_001216720
Insys_Anthem_001216723                   Insys_Anthem_001216723
Insys_Anthem_001216724                   Insys_Anthem_001216724
Insys_Anthem_001216726                   Insys_Anthem_001216726
Insys_Anthem_001216728                   Insys_Anthem_001216728
Insys_Anthem_001216729                   Insys_Anthem_001216729
Insys_Anthem_001216734                   Insys_Anthem_001216734
Insys_Anthem_001216743                   Insys_Anthem_001216743
Insys_Anthem_001216744                   Insys_Anthem_001216744
Insys_Anthem_001216745                   Insys_Anthem_001216745
Insys_Anthem_001216747                   Insys_Anthem_001216747
Insys_Anthem_001216752                   Insys_Anthem_001216752
Insys_Anthem_001216756                   Insys_Anthem_001216756
Insys_Anthem_001216758                   Insys_Anthem_001216758
Insys_Anthem_001216762                   Insys_Anthem_001216762
Insys_Anthem_001216771                   Insys_Anthem_001216771
Insys_Anthem_001216775                   Insys_Anthem_001216775
Insys_Anthem_001216776                   Insys_Anthem_001216776
Insys_Anthem_001216782                   Insys_Anthem_001216782
Insys_Anthem_001216785                   Insys_Anthem_001216785
Insys_Anthem_001216786                   Insys_Anthem_001216786

                                                    1131
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1133 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216788                   Insys_Anthem_001216788
Insys_Anthem_001216792                   Insys_Anthem_001216792
Insys_Anthem_001216794                   Insys_Anthem_001216794
Insys_Anthem_001216796                   Insys_Anthem_001216796
Insys_Anthem_001216798                   Insys_Anthem_001216798
Insys_Anthem_001216800                   Insys_Anthem_001216800
Insys_Anthem_001216802                   Insys_Anthem_001216802
Insys_Anthem_001216803                   Insys_Anthem_001216803
Insys_Anthem_001216806                   Insys_Anthem_001216806
Insys_Anthem_001216807                   Insys_Anthem_001216807
Insys_Anthem_001216809                   Insys_Anthem_001216809
Insys_Anthem_001216810                   Insys_Anthem_001216810
Insys_Anthem_001216812                   Insys_Anthem_001216812
Insys_Anthem_001216813                   Insys_Anthem_001216813
Insys_Anthem_001216816                   Insys_Anthem_001216816
Insys_Anthem_001216820                   Insys_Anthem_001216820
Insys_Anthem_001216826                   Insys_Anthem_001216826
Insys_Anthem_001216828                   Insys_Anthem_001216828
Insys_Anthem_001216829                   Insys_Anthem_001216829
Insys_Anthem_001216833                   Insys_Anthem_001216833
Insys_Anthem_001216836                   Insys_Anthem_001216836
Insys_Anthem_001216840                   Insys_Anthem_001216840
Insys_Anthem_001216841                   Insys_Anthem_001216841
Insys_Anthem_001216848                   Insys_Anthem_001216848
Insys_Anthem_001216850                   Insys_Anthem_001216850
Insys_Anthem_001216855                   Insys_Anthem_001216855
Insys_Anthem_001216858                   Insys_Anthem_001216858
Insys_Anthem_001216860                   Insys_Anthem_001216860
Insys_Anthem_001216861                   Insys_Anthem_001216861
Insys_Anthem_001216863                   Insys_Anthem_001216863
Insys_Anthem_001216865                   Insys_Anthem_001216865
Insys_Anthem_001216866                   Insys_Anthem_001216866
Insys_Anthem_001216867                   Insys_Anthem_001216867
Insys_Anthem_001216868                   Insys_Anthem_001216868
Insys_Anthem_001216869                   Insys_Anthem_001216869
Insys_Anthem_001216871                   Insys_Anthem_001216871
Insys_Anthem_001216876                   Insys_Anthem_001216876
Insys_Anthem_001216878                   Insys_Anthem_001216878
Insys_Anthem_001216879                   Insys_Anthem_001216879
Insys_Anthem_001216880                   Insys_Anthem_001216880
Insys_Anthem_001216882                   Insys_Anthem_001216882
Insys_Anthem_001216890                   Insys_Anthem_001216890
Insys_Anthem_001216891                   Insys_Anthem_001216891
Insys_Anthem_001216892                   Insys_Anthem_001216892
Insys_Anthem_001216902                   Insys_Anthem_001216902
Insys_Anthem_001216904                   Insys_Anthem_001216904
Insys_Anthem_001216911                   Insys_Anthem_001216911

                                                    1132
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1134 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001216917                   Insys_Anthem_001216917
Insys_Anthem_001216918                   Insys_Anthem_001216918
Insys_Anthem_001216919                   Insys_Anthem_001216919
Insys_Anthem_001216922                   Insys_Anthem_001216922
Insys_Anthem_001216924                   Insys_Anthem_001216924
Insys_Anthem_001216926                   Insys_Anthem_001216926
Insys_Anthem_001216929                   Insys_Anthem_001216929
Insys_Anthem_001216931                   Insys_Anthem_001216931
Insys_Anthem_001216937                   Insys_Anthem_001216937
Insys_Anthem_001216938                   Insys_Anthem_001216938
Insys_Anthem_001216940                   Insys_Anthem_001216940
Insys_Anthem_001216941                   Insys_Anthem_001216941
Insys_Anthem_001216942                   Insys_Anthem_001216942
Insys_Anthem_001216943                   Insys_Anthem_001216943
Insys_Anthem_001216951                   Insys_Anthem_001216951
Insys_Anthem_001216960                   Insys_Anthem_001216960
Insys_Anthem_001216962                   Insys_Anthem_001216962
Insys_Anthem_001216967                   Insys_Anthem_001216967
Insys_Anthem_001216971                   Insys_Anthem_001216971
Insys_Anthem_001216973                   Insys_Anthem_001216973
Insys_Anthem_001216974                   Insys_Anthem_001216974
Insys_Anthem_001216977                   Insys_Anthem_001216977
Insys_Anthem_001216980                   Insys_Anthem_001216980
Insys_Anthem_001216984                   Insys_Anthem_001216984
Insys_Anthem_001216985                   Insys_Anthem_001216985
Insys_Anthem_001216986                   Insys_Anthem_001216986
Insys_Anthem_001216991                   Insys_Anthem_001216991
Insys_Anthem_001216992                   Insys_Anthem_001216992
Insys_Anthem_001217001                   Insys_Anthem_001217001
Insys_Anthem_001217002                   Insys_Anthem_001217002
Insys_Anthem_001217015                   Insys_Anthem_001217015
Insys_Anthem_001217020                   Insys_Anthem_001217020
Insys_Anthem_001217023                   Insys_Anthem_001217023
Insys_Anthem_001217027                   Insys_Anthem_001217027
Insys_Anthem_001217028                   Insys_Anthem_001217028
Insys_Anthem_001217033                   Insys_Anthem_001217033
Insys_Anthem_001217036                   Insys_Anthem_001217036
Insys_Anthem_001217038                   Insys_Anthem_001217038
Insys_Anthem_001217040                   Insys_Anthem_001217040
Insys_Anthem_001217041                   Insys_Anthem_001217041
Insys_Anthem_001217043                   Insys_Anthem_001217043
Insys_Anthem_001217046                   Insys_Anthem_001217046
Insys_Anthem_001217050                   Insys_Anthem_001217050
Insys_Anthem_001217052                   Insys_Anthem_001217052
Insys_Anthem_001217053                   Insys_Anthem_001217053
Insys_Anthem_001217054                   Insys_Anthem_001217054
Insys_Anthem_001217055                   Insys_Anthem_001217055

                                                    1133
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1135 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217056                   Insys_Anthem_001217056
Insys_Anthem_001217060                   Insys_Anthem_001217060
Insys_Anthem_001217073                   Insys_Anthem_001217073
Insys_Anthem_001217080                   Insys_Anthem_001217080
Insys_Anthem_001217083                   Insys_Anthem_001217083
Insys_Anthem_001217084                   Insys_Anthem_001217084
Insys_Anthem_001217085                   Insys_Anthem_001217085
Insys_Anthem_001217090                   Insys_Anthem_001217090
Insys_Anthem_001217091                   Insys_Anthem_001217091
Insys_Anthem_001217100                   Insys_Anthem_001217100
Insys_Anthem_001217104                   Insys_Anthem_001217104
Insys_Anthem_001217105                   Insys_Anthem_001217105
Insys_Anthem_001217109                   Insys_Anthem_001217109
Insys_Anthem_001217111                   Insys_Anthem_001217111
Insys_Anthem_001217115                   Insys_Anthem_001217115
Insys_Anthem_001217116                   Insys_Anthem_001217116
Insys_Anthem_001217121                   Insys_Anthem_001217121
Insys_Anthem_001217122                   Insys_Anthem_001217122
Insys_Anthem_001217123                   Insys_Anthem_001217123
Insys_Anthem_001217129                   Insys_Anthem_001217129
Insys_Anthem_001217132                   Insys_Anthem_001217132
Insys_Anthem_001217134                   Insys_Anthem_001217134
Insys_Anthem_001217135                   Insys_Anthem_001217135
Insys_Anthem_001217138                   Insys_Anthem_001217138
Insys_Anthem_001217139                   Insys_Anthem_001217139
Insys_Anthem_001217147                   Insys_Anthem_001217147
Insys_Anthem_001217148                   Insys_Anthem_001217148
Insys_Anthem_001217153                   Insys_Anthem_001217153
Insys_Anthem_001217155                   Insys_Anthem_001217155
Insys_Anthem_001217156                   Insys_Anthem_001217156
Insys_Anthem_001217157                   Insys_Anthem_001217157
Insys_Anthem_001217164                   Insys_Anthem_001217164
Insys_Anthem_001217166                   Insys_Anthem_001217166
Insys_Anthem_001217168                   Insys_Anthem_001217168
Insys_Anthem_001217170                   Insys_Anthem_001217170
Insys_Anthem_001217171                   Insys_Anthem_001217171
Insys_Anthem_001217172                   Insys_Anthem_001217172
Insys_Anthem_001217175                   Insys_Anthem_001217175
Insys_Anthem_001217177                   Insys_Anthem_001217177
Insys_Anthem_001217179                   Insys_Anthem_001217179
Insys_Anthem_001217180                   Insys_Anthem_001217180
Insys_Anthem_001217182                   Insys_Anthem_001217182
Insys_Anthem_001217188                   Insys_Anthem_001217188
Insys_Anthem_001217193                   Insys_Anthem_001217193
Insys_Anthem_001217194                   Insys_Anthem_001217194
Insys_Anthem_001217196                   Insys_Anthem_001217196
Insys_Anthem_001217197                   Insys_Anthem_001217197

                                                    1134
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1136 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217199                   Insys_Anthem_001217199
Insys_Anthem_001217200                   Insys_Anthem_001217200
Insys_Anthem_001217201                   Insys_Anthem_001217201
Insys_Anthem_001217202                   Insys_Anthem_001217202
Insys_Anthem_001217206                   Insys_Anthem_001217206
Insys_Anthem_001217207                   Insys_Anthem_001217207
Insys_Anthem_001217208                   Insys_Anthem_001217208
Insys_Anthem_001217211                   Insys_Anthem_001217211
Insys_Anthem_001217212                   Insys_Anthem_001217212
Insys_Anthem_001217214                   Insys_Anthem_001217214
Insys_Anthem_001217219                   Insys_Anthem_001217219
Insys_Anthem_001217224                   Insys_Anthem_001217224
Insys_Anthem_001217225                   Insys_Anthem_001217225
Insys_Anthem_001217229                   Insys_Anthem_001217229
Insys_Anthem_001217235                   Insys_Anthem_001217235
Insys_Anthem_001217239                   Insys_Anthem_001217239
Insys_Anthem_001217241                   Insys_Anthem_001217241
Insys_Anthem_001217247                   Insys_Anthem_001217247
Insys_Anthem_001217248                   Insys_Anthem_001217248
Insys_Anthem_001217251                   Insys_Anthem_001217251
Insys_Anthem_001217254                   Insys_Anthem_001217254
Insys_Anthem_001217255                   Insys_Anthem_001217255
Insys_Anthem_001217256                   Insys_Anthem_001217256
Insys_Anthem_001217259                   Insys_Anthem_001217259
Insys_Anthem_001217262                   Insys_Anthem_001217262
Insys_Anthem_001217268                   Insys_Anthem_001217268
Insys_Anthem_001217273                   Insys_Anthem_001217273
Insys_Anthem_001217274                   Insys_Anthem_001217274
Insys_Anthem_001217281                   Insys_Anthem_001217281
Insys_Anthem_001217282                   Insys_Anthem_001217282
Insys_Anthem_001217283                   Insys_Anthem_001217283
Insys_Anthem_001217286                   Insys_Anthem_001217286
Insys_Anthem_001217287                   Insys_Anthem_001217287
Insys_Anthem_001217290                   Insys_Anthem_001217290
Insys_Anthem_001217292                   Insys_Anthem_001217292
Insys_Anthem_001217298                   Insys_Anthem_001217298
Insys_Anthem_001217299                   Insys_Anthem_001217299
Insys_Anthem_001217300                   Insys_Anthem_001217300
Insys_Anthem_001217303                   Insys_Anthem_001217303
Insys_Anthem_001217309                   Insys_Anthem_001217309
Insys_Anthem_001217315                   Insys_Anthem_001217315
Insys_Anthem_001217323                   Insys_Anthem_001217323
Insys_Anthem_001217324                   Insys_Anthem_001217324
Insys_Anthem_001217333                   Insys_Anthem_001217333
Insys_Anthem_001217345                   Insys_Anthem_001217345
Insys_Anthem_001217346                   Insys_Anthem_001217346
Insys_Anthem_001217347                   Insys_Anthem_001217347

                                                    1135
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1137 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217361                   Insys_Anthem_001217361
Insys_Anthem_001217367                   Insys_Anthem_001217367
Insys_Anthem_001217368                   Insys_Anthem_001217368
Insys_Anthem_001217370                   Insys_Anthem_001217370
Insys_Anthem_001217373                   Insys_Anthem_001217373
Insys_Anthem_001217378                   Insys_Anthem_001217378
Insys_Anthem_001217389                   Insys_Anthem_001217389
Insys_Anthem_001217394                   Insys_Anthem_001217394
Insys_Anthem_001217395                   Insys_Anthem_001217395
Insys_Anthem_001217400                   Insys_Anthem_001217400
Insys_Anthem_001217404                   Insys_Anthem_001217404
Insys_Anthem_001217405                   Insys_Anthem_001217405
Insys_Anthem_001217407                   Insys_Anthem_001217407
Insys_Anthem_001217408                   Insys_Anthem_001217408
Insys_Anthem_001217410                   Insys_Anthem_001217410
Insys_Anthem_001217413                   Insys_Anthem_001217413
Insys_Anthem_001217415                   Insys_Anthem_001217415
Insys_Anthem_001217422                   Insys_Anthem_001217422
Insys_Anthem_001217423                   Insys_Anthem_001217423
Insys_Anthem_001217424                   Insys_Anthem_001217424
Insys_Anthem_001217428                   Insys_Anthem_001217428
Insys_Anthem_001217433                   Insys_Anthem_001217433
Insys_Anthem_001217435                   Insys_Anthem_001217435
Insys_Anthem_001217439                   Insys_Anthem_001217439
Insys_Anthem_001217442                   Insys_Anthem_001217442
Insys_Anthem_001217443                   Insys_Anthem_001217443
Insys_Anthem_001217454                   Insys_Anthem_001217454
Insys_Anthem_001217455                   Insys_Anthem_001217455
Insys_Anthem_001217456                   Insys_Anthem_001217456
Insys_Anthem_001217457                   Insys_Anthem_001217457
Insys_Anthem_001217458                   Insys_Anthem_001217458
Insys_Anthem_001217459                   Insys_Anthem_001217459
Insys_Anthem_001217462                   Insys_Anthem_001217462
Insys_Anthem_001217464                   Insys_Anthem_001217464
Insys_Anthem_001217467                   Insys_Anthem_001217467
Insys_Anthem_001217469                   Insys_Anthem_001217469
Insys_Anthem_001217471                   Insys_Anthem_001217471
Insys_Anthem_001217472                   Insys_Anthem_001217472
Insys_Anthem_001217474                   Insys_Anthem_001217474
Insys_Anthem_001217476                   Insys_Anthem_001217476
Insys_Anthem_001217477                   Insys_Anthem_001217477
Insys_Anthem_001217480                   Insys_Anthem_001217480
Insys_Anthem_001217482                   Insys_Anthem_001217482
Insys_Anthem_001217484                   Insys_Anthem_001217484
Insys_Anthem_001217485                   Insys_Anthem_001217485
Insys_Anthem_001217486                   Insys_Anthem_001217486
Insys_Anthem_001217490                   Insys_Anthem_001217490

                                                    1136
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1138 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217491                   Insys_Anthem_001217491
Insys_Anthem_001217498                   Insys_Anthem_001217498
Insys_Anthem_001217499                   Insys_Anthem_001217499
Insys_Anthem_001217500                   Insys_Anthem_001217500
Insys_Anthem_001217505                   Insys_Anthem_001217505
Insys_Anthem_001217508                   Insys_Anthem_001217508
Insys_Anthem_001217509                   Insys_Anthem_001217509
Insys_Anthem_001217511                   Insys_Anthem_001217511
Insys_Anthem_001217517                   Insys_Anthem_001217517
Insys_Anthem_001217518                   Insys_Anthem_001217518
Insys_Anthem_001217525                   Insys_Anthem_001217525
Insys_Anthem_001217527                   Insys_Anthem_001217527
Insys_Anthem_001217530                   Insys_Anthem_001217530
Insys_Anthem_001217531                   Insys_Anthem_001217531
Insys_Anthem_001217532                   Insys_Anthem_001217532
Insys_Anthem_001217534                   Insys_Anthem_001217534
Insys_Anthem_001217535                   Insys_Anthem_001217535
Insys_Anthem_001217536                   Insys_Anthem_001217536
Insys_Anthem_001217537                   Insys_Anthem_001217537
Insys_Anthem_001217538                   Insys_Anthem_001217538
Insys_Anthem_001217539                   Insys_Anthem_001217539
Insys_Anthem_001217541                   Insys_Anthem_001217541
Insys_Anthem_001217542                   Insys_Anthem_001217542
Insys_Anthem_001217544                   Insys_Anthem_001217544
Insys_Anthem_001217551                   Insys_Anthem_001217551
Insys_Anthem_001217554                   Insys_Anthem_001217554
Insys_Anthem_001217557                   Insys_Anthem_001217557
Insys_Anthem_001217558                   Insys_Anthem_001217558
Insys_Anthem_001217560                   Insys_Anthem_001217560
Insys_Anthem_001217561                   Insys_Anthem_001217561
Insys_Anthem_001217567                   Insys_Anthem_001217567
Insys_Anthem_001217571                   Insys_Anthem_001217571
Insys_Anthem_001217572                   Insys_Anthem_001217572
Insys_Anthem_001217573                   Insys_Anthem_001217573
Insys_Anthem_001217574                   Insys_Anthem_001217574
Insys_Anthem_001217576                   Insys_Anthem_001217576
Insys_Anthem_001217577                   Insys_Anthem_001217577
Insys_Anthem_001217578                   Insys_Anthem_001217578
Insys_Anthem_001217579                   Insys_Anthem_001217579
Insys_Anthem_001217580                   Insys_Anthem_001217580
Insys_Anthem_001217585                   Insys_Anthem_001217585
Insys_Anthem_001217590                   Insys_Anthem_001217590
Insys_Anthem_001217595                   Insys_Anthem_001217595
Insys_Anthem_001217597                   Insys_Anthem_001217597
Insys_Anthem_001217601                   Insys_Anthem_001217601
Insys_Anthem_001217602                   Insys_Anthem_001217602
Insys_Anthem_001217603                   Insys_Anthem_001217603

                                                    1137
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1139 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217605                   Insys_Anthem_001217605
Insys_Anthem_001217609                   Insys_Anthem_001217609
Insys_Anthem_001217625                   Insys_Anthem_001217625
Insys_Anthem_001217626                   Insys_Anthem_001217626
Insys_Anthem_001217627                   Insys_Anthem_001217627
Insys_Anthem_001217628                   Insys_Anthem_001217628
Insys_Anthem_001217630                   Insys_Anthem_001217630
Insys_Anthem_001217635                   Insys_Anthem_001217635
Insys_Anthem_001217640                   Insys_Anthem_001217640
Insys_Anthem_001217644                   Insys_Anthem_001217644
Insys_Anthem_001217645                   Insys_Anthem_001217645
Insys_Anthem_001217647                   Insys_Anthem_001217647
Insys_Anthem_001217648                   Insys_Anthem_001217648
Insys_Anthem_001217653                   Insys_Anthem_001217653
Insys_Anthem_001217658                   Insys_Anthem_001217658
Insys_Anthem_001217662                   Insys_Anthem_001217662
Insys_Anthem_001217663                   Insys_Anthem_001217663
Insys_Anthem_001217665                   Insys_Anthem_001217665
Insys_Anthem_001217666                   Insys_Anthem_001217666
Insys_Anthem_001217667                   Insys_Anthem_001217667
Insys_Anthem_001217675                   Insys_Anthem_001217675
Insys_Anthem_001217677                   Insys_Anthem_001217677
Insys_Anthem_001217678                   Insys_Anthem_001217678
Insys_Anthem_001217679                   Insys_Anthem_001217679
Insys_Anthem_001217683                   Insys_Anthem_001217683
Insys_Anthem_001217687                   Insys_Anthem_001217687
Insys_Anthem_001217689                   Insys_Anthem_001217689
Insys_Anthem_001217690                   Insys_Anthem_001217690
Insys_Anthem_001217691                   Insys_Anthem_001217691
Insys_Anthem_001217695                   Insys_Anthem_001217695
Insys_Anthem_001217699                   Insys_Anthem_001217699
Insys_Anthem_001217706                   Insys_Anthem_001217706
Insys_Anthem_001217710                   Insys_Anthem_001217710
Insys_Anthem_001217713                   Insys_Anthem_001217713
Insys_Anthem_001217727                   Insys_Anthem_001217727
Insys_Anthem_001217728                   Insys_Anthem_001217728
Insys_Anthem_001217733                   Insys_Anthem_001217733
Insys_Anthem_001217735                   Insys_Anthem_001217735
Insys_Anthem_001217739                   Insys_Anthem_001217739
Insys_Anthem_001217743                   Insys_Anthem_001217743
Insys_Anthem_001217744                   Insys_Anthem_001217744
Insys_Anthem_001217745                   Insys_Anthem_001217745
Insys_Anthem_001217747                   Insys_Anthem_001217747
Insys_Anthem_001217750                   Insys_Anthem_001217750
Insys_Anthem_001217755                   Insys_Anthem_001217755
Insys_Anthem_001217760                   Insys_Anthem_001217760
Insys_Anthem_001217765                   Insys_Anthem_001217765

                                                    1138
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1140 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217769                   Insys_Anthem_001217769
Insys_Anthem_001217770                   Insys_Anthem_001217770
Insys_Anthem_001217773                   Insys_Anthem_001217773
Insys_Anthem_001217774                   Insys_Anthem_001217774
Insys_Anthem_001217778                   Insys_Anthem_001217778
Insys_Anthem_001217781                   Insys_Anthem_001217781
Insys_Anthem_001217785                   Insys_Anthem_001217785
Insys_Anthem_001217791                   Insys_Anthem_001217791
Insys_Anthem_001217792                   Insys_Anthem_001217792
Insys_Anthem_001217794                   Insys_Anthem_001217794
Insys_Anthem_001217795                   Insys_Anthem_001217795
Insys_Anthem_001217797                   Insys_Anthem_001217797
Insys_Anthem_001217798                   Insys_Anthem_001217798
Insys_Anthem_001217799                   Insys_Anthem_001217799
Insys_Anthem_001217806                   Insys_Anthem_001217806
Insys_Anthem_001217817                   Insys_Anthem_001217817
Insys_Anthem_001217819                   Insys_Anthem_001217819
Insys_Anthem_001217820                   Insys_Anthem_001217820
Insys_Anthem_001217821                   Insys_Anthem_001217821
Insys_Anthem_001217829                   Insys_Anthem_001217829
Insys_Anthem_001217831                   Insys_Anthem_001217831
Insys_Anthem_001217836                   Insys_Anthem_001217836
Insys_Anthem_001217839                   Insys_Anthem_001217839
Insys_Anthem_001217841                   Insys_Anthem_001217841
Insys_Anthem_001217842                   Insys_Anthem_001217842
Insys_Anthem_001217843                   Insys_Anthem_001217843
Insys_Anthem_001217847                   Insys_Anthem_001217847
Insys_Anthem_001217848                   Insys_Anthem_001217848
Insys_Anthem_001217849                   Insys_Anthem_001217849
Insys_Anthem_001217850                   Insys_Anthem_001217850
Insys_Anthem_001217852                   Insys_Anthem_001217852
Insys_Anthem_001217861                   Insys_Anthem_001217861
Insys_Anthem_001217866                   Insys_Anthem_001217866
Insys_Anthem_001217868                   Insys_Anthem_001217868
Insys_Anthem_001217869                   Insys_Anthem_001217869
Insys_Anthem_001217874                   Insys_Anthem_001217874
Insys_Anthem_001217875                   Insys_Anthem_001217875
Insys_Anthem_001217876                   Insys_Anthem_001217876
Insys_Anthem_001217880                   Insys_Anthem_001217880
Insys_Anthem_001217881                   Insys_Anthem_001217881
Insys_Anthem_001217889                   Insys_Anthem_001217889
Insys_Anthem_001217894                   Insys_Anthem_001217894
Insys_Anthem_001217895                   Insys_Anthem_001217895
Insys_Anthem_001217900                   Insys_Anthem_001217900
Insys_Anthem_001217907                   Insys_Anthem_001217907
Insys_Anthem_001217908                   Insys_Anthem_001217908
Insys_Anthem_001217914                   Insys_Anthem_001217914

                                                    1139
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1141 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001217918                   Insys_Anthem_001217918
Insys_Anthem_001217920                   Insys_Anthem_001217920
Insys_Anthem_001217928                   Insys_Anthem_001217928
Insys_Anthem_001217929                   Insys_Anthem_001217929
Insys_Anthem_001217930                   Insys_Anthem_001217930
Insys_Anthem_001217932                   Insys_Anthem_001217932
Insys_Anthem_001217943                   Insys_Anthem_001217943
Insys_Anthem_001217948                   Insys_Anthem_001217948
Insys_Anthem_001217951                   Insys_Anthem_001217951
Insys_Anthem_001217954                   Insys_Anthem_001217954
Insys_Anthem_001217955                   Insys_Anthem_001217955
Insys_Anthem_001217958                   Insys_Anthem_001217958
Insys_Anthem_001217962                   Insys_Anthem_001217962
Insys_Anthem_001217976                   Insys_Anthem_001217976
Insys_Anthem_001217977                   Insys_Anthem_001217977
Insys_Anthem_001217983                   Insys_Anthem_001217983
Insys_Anthem_001217984                   Insys_Anthem_001217984
Insys_Anthem_001217985                   Insys_Anthem_001217985
Insys_Anthem_001217986                   Insys_Anthem_001217986
Insys_Anthem_001217987                   Insys_Anthem_001217987
Insys_Anthem_001217988                   Insys_Anthem_001217988
Insys_Anthem_001217989                   Insys_Anthem_001217989
Insys_Anthem_001217992                   Insys_Anthem_001217992
Insys_Anthem_001217994                   Insys_Anthem_001217994
Insys_Anthem_001217997                   Insys_Anthem_001217997
Insys_Anthem_001217998                   Insys_Anthem_001217998
Insys_Anthem_001218005                   Insys_Anthem_001218005
Insys_Anthem_001218012                   Insys_Anthem_001218012
Insys_Anthem_001218013                   Insys_Anthem_001218013
Insys_Anthem_001218015                   Insys_Anthem_001218015
Insys_Anthem_001218017                   Insys_Anthem_001218017
Insys_Anthem_001218020                   Insys_Anthem_001218020
Insys_Anthem_001218022                   Insys_Anthem_001218022
Insys_Anthem_001218031                   Insys_Anthem_001218031
Insys_Anthem_001218041                   Insys_Anthem_001218041
Insys_Anthem_001218042                   Insys_Anthem_001218042
Insys_Anthem_001218043                   Insys_Anthem_001218043
Insys_Anthem_001218046                   Insys_Anthem_001218046
Insys_Anthem_001218051                   Insys_Anthem_001218051
Insys_Anthem_001218054                   Insys_Anthem_001218054
Insys_Anthem_001218056                   Insys_Anthem_001218056
Insys_Anthem_001218057                   Insys_Anthem_001218057
Insys_Anthem_001218058                   Insys_Anthem_001218058
Insys_Anthem_001218071                   Insys_Anthem_001218071
Insys_Anthem_001218072                   Insys_Anthem_001218072
Insys_Anthem_001218077                   Insys_Anthem_001218077
Insys_Anthem_001218078                   Insys_Anthem_001218078

                                                    1140
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1142 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218079                   Insys_Anthem_001218079
Insys_Anthem_001218080                   Insys_Anthem_001218080
Insys_Anthem_001218081                   Insys_Anthem_001218081
Insys_Anthem_001218082                   Insys_Anthem_001218082
Insys_Anthem_001218086                   Insys_Anthem_001218086
Insys_Anthem_001218096                   Insys_Anthem_001218096
Insys_Anthem_001218100                   Insys_Anthem_001218100
Insys_Anthem_001218103                   Insys_Anthem_001218103
Insys_Anthem_001218106                   Insys_Anthem_001218106
Insys_Anthem_001218109                   Insys_Anthem_001218109
Insys_Anthem_001218116                   Insys_Anthem_001218116
Insys_Anthem_001218118                   Insys_Anthem_001218118
Insys_Anthem_001218119                   Insys_Anthem_001218119
Insys_Anthem_001218124                   Insys_Anthem_001218124
Insys_Anthem_001218131                   Insys_Anthem_001218131
Insys_Anthem_001218135                   Insys_Anthem_001218135
Insys_Anthem_001218137                   Insys_Anthem_001218137
Insys_Anthem_001218139                   Insys_Anthem_001218139
Insys_Anthem_001218147                   Insys_Anthem_001218147
Insys_Anthem_001218148                   Insys_Anthem_001218148
Insys_Anthem_001218150                   Insys_Anthem_001218150
Insys_Anthem_001218153                   Insys_Anthem_001218153
Insys_Anthem_001218158                   Insys_Anthem_001218158
Insys_Anthem_001218159                   Insys_Anthem_001218159
Insys_Anthem_001218170                   Insys_Anthem_001218170
Insys_Anthem_001218171                   Insys_Anthem_001218171
Insys_Anthem_001218174                   Insys_Anthem_001218174
Insys_Anthem_001218175                   Insys_Anthem_001218175
Insys_Anthem_001218176                   Insys_Anthem_001218176
Insys_Anthem_001218177                   Insys_Anthem_001218177
Insys_Anthem_001218178                   Insys_Anthem_001218178
Insys_Anthem_001218181                   Insys_Anthem_001218181
Insys_Anthem_001218182                   Insys_Anthem_001218182
Insys_Anthem_001218190                   Insys_Anthem_001218190
Insys_Anthem_001218191                   Insys_Anthem_001218191
Insys_Anthem_001218193                   Insys_Anthem_001218193
Insys_Anthem_001218194                   Insys_Anthem_001218194
Insys_Anthem_001218196                   Insys_Anthem_001218196
Insys_Anthem_001218199                   Insys_Anthem_001218199
Insys_Anthem_001218204                   Insys_Anthem_001218204
Insys_Anthem_001218207                   Insys_Anthem_001218207
Insys_Anthem_001218208                   Insys_Anthem_001218208
Insys_Anthem_001218210                   Insys_Anthem_001218210
Insys_Anthem_001218211                   Insys_Anthem_001218211
Insys_Anthem_001218213                   Insys_Anthem_001218213
Insys_Anthem_001218218                   Insys_Anthem_001218218
Insys_Anthem_001218225                   Insys_Anthem_001218225

                                                    1141
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1143 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218231                   Insys_Anthem_001218231
Insys_Anthem_001218234                   Insys_Anthem_001218234
Insys_Anthem_001218237                   Insys_Anthem_001218237
Insys_Anthem_001218243                   Insys_Anthem_001218243
Insys_Anthem_001218244                   Insys_Anthem_001218244
Insys_Anthem_001218246                   Insys_Anthem_001218246
Insys_Anthem_001218254                   Insys_Anthem_001218254
Insys_Anthem_001218256                   Insys_Anthem_001218256
Insys_Anthem_001218257                   Insys_Anthem_001218257
Insys_Anthem_001218263                   Insys_Anthem_001218263
Insys_Anthem_001218264                   Insys_Anthem_001218264
Insys_Anthem_001218266                   Insys_Anthem_001218266
Insys_Anthem_001218271                   Insys_Anthem_001218271
Insys_Anthem_001218274                   Insys_Anthem_001218274
Insys_Anthem_001218277                   Insys_Anthem_001218277
Insys_Anthem_001218284                   Insys_Anthem_001218284
Insys_Anthem_001218285                   Insys_Anthem_001218285
Insys_Anthem_001218287                   Insys_Anthem_001218287
Insys_Anthem_001218288                   Insys_Anthem_001218288
Insys_Anthem_001218289                   Insys_Anthem_001218289
Insys_Anthem_001218295                   Insys_Anthem_001218295
Insys_Anthem_001218296                   Insys_Anthem_001218296
Insys_Anthem_001218297                   Insys_Anthem_001218297
Insys_Anthem_001218299                   Insys_Anthem_001218299
Insys_Anthem_001218300                   Insys_Anthem_001218300
Insys_Anthem_001218303                   Insys_Anthem_001218303
Insys_Anthem_001218304                   Insys_Anthem_001218304
Insys_Anthem_001218307                   Insys_Anthem_001218307
Insys_Anthem_001218310                   Insys_Anthem_001218310
Insys_Anthem_001218311                   Insys_Anthem_001218311
Insys_Anthem_001218317                   Insys_Anthem_001218317
Insys_Anthem_001218318                   Insys_Anthem_001218318
Insys_Anthem_001218320                   Insys_Anthem_001218320
Insys_Anthem_001218323                   Insys_Anthem_001218323
Insys_Anthem_001218326                   Insys_Anthem_001218326
Insys_Anthem_001218328                   Insys_Anthem_001218328
Insys_Anthem_001218329                   Insys_Anthem_001218329
Insys_Anthem_001218330                   Insys_Anthem_001218330
Insys_Anthem_001218331                   Insys_Anthem_001218331
Insys_Anthem_001218332                   Insys_Anthem_001218332
Insys_Anthem_001218341                   Insys_Anthem_001218341
Insys_Anthem_001218344                   Insys_Anthem_001218344
Insys_Anthem_001218345                   Insys_Anthem_001218345
Insys_Anthem_001218346                   Insys_Anthem_001218346
Insys_Anthem_001218353                   Insys_Anthem_001218353
Insys_Anthem_001218354                   Insys_Anthem_001218354
Insys_Anthem_001218355                   Insys_Anthem_001218355

                                                    1142
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1144 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218357                   Insys_Anthem_001218357
Insys_Anthem_001218364                   Insys_Anthem_001218364
Insys_Anthem_001218370                   Insys_Anthem_001218370
Insys_Anthem_001218371                   Insys_Anthem_001218371
Insys_Anthem_001218373                   Insys_Anthem_001218373
Insys_Anthem_001218374                   Insys_Anthem_001218374
Insys_Anthem_001218377                   Insys_Anthem_001218377
Insys_Anthem_001218378                   Insys_Anthem_001218378
Insys_Anthem_001218386                   Insys_Anthem_001218386
Insys_Anthem_001218387                   Insys_Anthem_001218387
Insys_Anthem_001218388                   Insys_Anthem_001218388
Insys_Anthem_001218391                   Insys_Anthem_001218391
Insys_Anthem_001218394                   Insys_Anthem_001218394
Insys_Anthem_001218395                   Insys_Anthem_001218395
Insys_Anthem_001218396                   Insys_Anthem_001218396
Insys_Anthem_001218399                   Insys_Anthem_001218399
Insys_Anthem_001218402                   Insys_Anthem_001218402
Insys_Anthem_001218404                   Insys_Anthem_001218404
Insys_Anthem_001218411                   Insys_Anthem_001218411
Insys_Anthem_001218412                   Insys_Anthem_001218412
Insys_Anthem_001218414                   Insys_Anthem_001218414
Insys_Anthem_001218415                   Insys_Anthem_001218415
Insys_Anthem_001218416                   Insys_Anthem_001218416
Insys_Anthem_001218418                   Insys_Anthem_001218418
Insys_Anthem_001218430                   Insys_Anthem_001218430
Insys_Anthem_001218431                   Insys_Anthem_001218431
Insys_Anthem_001218435                   Insys_Anthem_001218435
Insys_Anthem_001218438                   Insys_Anthem_001218438
Insys_Anthem_001218439                   Insys_Anthem_001218439
Insys_Anthem_001218440                   Insys_Anthem_001218440
Insys_Anthem_001218443                   Insys_Anthem_001218443
Insys_Anthem_001218446                   Insys_Anthem_001218446
Insys_Anthem_001218451                   Insys_Anthem_001218451
Insys_Anthem_001218454                   Insys_Anthem_001218454
Insys_Anthem_001218455                   Insys_Anthem_001218455
Insys_Anthem_001218457                   Insys_Anthem_001218457
Insys_Anthem_001218461                   Insys_Anthem_001218461
Insys_Anthem_001218462                   Insys_Anthem_001218462
Insys_Anthem_001218469                   Insys_Anthem_001218469
Insys_Anthem_001218471                   Insys_Anthem_001218471
Insys_Anthem_001218476                   Insys_Anthem_001218476
Insys_Anthem_001218479                   Insys_Anthem_001218479
Insys_Anthem_001218480                   Insys_Anthem_001218480
Insys_Anthem_001218481                   Insys_Anthem_001218481
Insys_Anthem_001218483                   Insys_Anthem_001218483
Insys_Anthem_001218487                   Insys_Anthem_001218487
Insys_Anthem_001218488                   Insys_Anthem_001218488

                                                    1143
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1145 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218489                   Insys_Anthem_001218489
Insys_Anthem_001218492                   Insys_Anthem_001218492
Insys_Anthem_001218493                   Insys_Anthem_001218493
Insys_Anthem_001218495                   Insys_Anthem_001218495
Insys_Anthem_001218496                   Insys_Anthem_001218496
Insys_Anthem_001218500                   Insys_Anthem_001218500
Insys_Anthem_001218501                   Insys_Anthem_001218501
Insys_Anthem_001218503                   Insys_Anthem_001218503
Insys_Anthem_001218506                   Insys_Anthem_001218506
Insys_Anthem_001218508                   Insys_Anthem_001218508
Insys_Anthem_001218509                   Insys_Anthem_001218509
Insys_Anthem_001218511                   Insys_Anthem_001218511
Insys_Anthem_001218512                   Insys_Anthem_001218512
Insys_Anthem_001218514                   Insys_Anthem_001218514
Insys_Anthem_001218516                   Insys_Anthem_001218516
Insys_Anthem_001218521                   Insys_Anthem_001218521
Insys_Anthem_001218525                   Insys_Anthem_001218525
Insys_Anthem_001218528                   Insys_Anthem_001218528
Insys_Anthem_001218531                   Insys_Anthem_001218531
Insys_Anthem_001218536                   Insys_Anthem_001218536
Insys_Anthem_001218537                   Insys_Anthem_001218537
Insys_Anthem_001218538                   Insys_Anthem_001218538
Insys_Anthem_001218540                   Insys_Anthem_001218540
Insys_Anthem_001218544                   Insys_Anthem_001218544
Insys_Anthem_001218546                   Insys_Anthem_001218546
Insys_Anthem_001218548                   Insys_Anthem_001218548
Insys_Anthem_001218550                   Insys_Anthem_001218550
Insys_Anthem_001218556                   Insys_Anthem_001218556
Insys_Anthem_001218557                   Insys_Anthem_001218557
Insys_Anthem_001218559                   Insys_Anthem_001218559
Insys_Anthem_001218561                   Insys_Anthem_001218561
Insys_Anthem_001218562                   Insys_Anthem_001218562
Insys_Anthem_001218568                   Insys_Anthem_001218568
Insys_Anthem_001218573                   Insys_Anthem_001218573
Insys_Anthem_001218576                   Insys_Anthem_001218576
Insys_Anthem_001218584                   Insys_Anthem_001218584
Insys_Anthem_001218587                   Insys_Anthem_001218587
Insys_Anthem_001218588                   Insys_Anthem_001218588
Insys_Anthem_001218593                   Insys_Anthem_001218593
Insys_Anthem_001218597                   Insys_Anthem_001218597
Insys_Anthem_001218599                   Insys_Anthem_001218599
Insys_Anthem_001218601                   Insys_Anthem_001218601
Insys_Anthem_001218603                   Insys_Anthem_001218603
Insys_Anthem_001218606                   Insys_Anthem_001218606
Insys_Anthem_001218610                   Insys_Anthem_001218610
Insys_Anthem_001218614                   Insys_Anthem_001218614
Insys_Anthem_001218615                   Insys_Anthem_001218615

                                                    1144
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1146 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218616                   Insys_Anthem_001218616
Insys_Anthem_001218617                   Insys_Anthem_001218617
Insys_Anthem_001218626                   Insys_Anthem_001218626
Insys_Anthem_001218630                   Insys_Anthem_001218630
Insys_Anthem_001218633                   Insys_Anthem_001218633
Insys_Anthem_001218639                   Insys_Anthem_001218639
Insys_Anthem_001218641                   Insys_Anthem_001218641
Insys_Anthem_001218643                   Insys_Anthem_001218643
Insys_Anthem_001218645                   Insys_Anthem_001218645
Insys_Anthem_001218646                   Insys_Anthem_001218646
Insys_Anthem_001218648                   Insys_Anthem_001218648
Insys_Anthem_001218650                   Insys_Anthem_001218650
Insys_Anthem_001218655                   Insys_Anthem_001218655
Insys_Anthem_001218656                   Insys_Anthem_001218656
Insys_Anthem_001218658                   Insys_Anthem_001218658
Insys_Anthem_001218661                   Insys_Anthem_001218661
Insys_Anthem_001218664                   Insys_Anthem_001218664
Insys_Anthem_001218666                   Insys_Anthem_001218666
Insys_Anthem_001218670                   Insys_Anthem_001218670
Insys_Anthem_001218675                   Insys_Anthem_001218675
Insys_Anthem_001218677                   Insys_Anthem_001218677
Insys_Anthem_001218678                   Insys_Anthem_001218678
Insys_Anthem_001218681                   Insys_Anthem_001218681
Insys_Anthem_001218683                   Insys_Anthem_001218683
Insys_Anthem_001218685                   Insys_Anthem_001218685
Insys_Anthem_001218687                   Insys_Anthem_001218687
Insys_Anthem_001218689                   Insys_Anthem_001218689
Insys_Anthem_001218690                   Insys_Anthem_001218690
Insys_Anthem_001218691                   Insys_Anthem_001218691
Insys_Anthem_001218692                   Insys_Anthem_001218692
Insys_Anthem_001218697                   Insys_Anthem_001218697
Insys_Anthem_001218702                   Insys_Anthem_001218702
Insys_Anthem_001218704                   Insys_Anthem_001218704
Insys_Anthem_001218712                   Insys_Anthem_001218712
Insys_Anthem_001218714                   Insys_Anthem_001218714
Insys_Anthem_001218720                   Insys_Anthem_001218720
Insys_Anthem_001218724                   Insys_Anthem_001218724
Insys_Anthem_001218726                   Insys_Anthem_001218726
Insys_Anthem_001218727                   Insys_Anthem_001218727
Insys_Anthem_001218728                   Insys_Anthem_001218728
Insys_Anthem_001218732                   Insys_Anthem_001218732
Insys_Anthem_001218742                   Insys_Anthem_001218742
Insys_Anthem_001218743                   Insys_Anthem_001218743
Insys_Anthem_001218744                   Insys_Anthem_001218744
Insys_Anthem_001218750                   Insys_Anthem_001218750
Insys_Anthem_001218763                   Insys_Anthem_001218763
Insys_Anthem_001218770                   Insys_Anthem_001218770

                                                    1145
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1147 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218771                   Insys_Anthem_001218771
Insys_Anthem_001218774                   Insys_Anthem_001218774
Insys_Anthem_001218776                   Insys_Anthem_001218776
Insys_Anthem_001218778                   Insys_Anthem_001218778
Insys_Anthem_001218785                   Insys_Anthem_001218785
Insys_Anthem_001218786                   Insys_Anthem_001218786
Insys_Anthem_001218788                   Insys_Anthem_001218788
Insys_Anthem_001218790                   Insys_Anthem_001218790
Insys_Anthem_001218792                   Insys_Anthem_001218792
Insys_Anthem_001218793                   Insys_Anthem_001218793
Insys_Anthem_001218796                   Insys_Anthem_001218796
Insys_Anthem_001218798                   Insys_Anthem_001218798
Insys_Anthem_001218799                   Insys_Anthem_001218799
Insys_Anthem_001218801                   Insys_Anthem_001218801
Insys_Anthem_001218803                   Insys_Anthem_001218803
Insys_Anthem_001218805                   Insys_Anthem_001218805
Insys_Anthem_001218806                   Insys_Anthem_001218806
Insys_Anthem_001218809                   Insys_Anthem_001218809
Insys_Anthem_001218814                   Insys_Anthem_001218814
Insys_Anthem_001218816                   Insys_Anthem_001218816
Insys_Anthem_001218817                   Insys_Anthem_001218817
Insys_Anthem_001218819                   Insys_Anthem_001218819
Insys_Anthem_001218824                   Insys_Anthem_001218824
Insys_Anthem_001218825                   Insys_Anthem_001218825
Insys_Anthem_001218826                   Insys_Anthem_001218826
Insys_Anthem_001218831                   Insys_Anthem_001218831
Insys_Anthem_001218832                   Insys_Anthem_001218832
Insys_Anthem_001218833                   Insys_Anthem_001218833
Insys_Anthem_001218838                   Insys_Anthem_001218838
Insys_Anthem_001218841                   Insys_Anthem_001218841
Insys_Anthem_001218843                   Insys_Anthem_001218843
Insys_Anthem_001218846                   Insys_Anthem_001218846
Insys_Anthem_001218847                   Insys_Anthem_001218847
Insys_Anthem_001218848                   Insys_Anthem_001218848
Insys_Anthem_001218849                   Insys_Anthem_001218849
Insys_Anthem_001218850                   Insys_Anthem_001218850
Insys_Anthem_001218853                   Insys_Anthem_001218853
Insys_Anthem_001218856                   Insys_Anthem_001218856
Insys_Anthem_001218857                   Insys_Anthem_001218857
Insys_Anthem_001218858                   Insys_Anthem_001218858
Insys_Anthem_001218859                   Insys_Anthem_001218859
Insys_Anthem_001218860                   Insys_Anthem_001218860
Insys_Anthem_001218861                   Insys_Anthem_001218861
Insys_Anthem_001218866                   Insys_Anthem_001218866
Insys_Anthem_001218869                   Insys_Anthem_001218869
Insys_Anthem_001218871                   Insys_Anthem_001218871
Insys_Anthem_001218873                   Insys_Anthem_001218873

                                                    1146
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1148 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218875                   Insys_Anthem_001218875
Insys_Anthem_001218881                   Insys_Anthem_001218881
Insys_Anthem_001218882                   Insys_Anthem_001218882
Insys_Anthem_001218883                   Insys_Anthem_001218883
Insys_Anthem_001218887                   Insys_Anthem_001218887
Insys_Anthem_001218888                   Insys_Anthem_001218888
Insys_Anthem_001218893                   Insys_Anthem_001218893
Insys_Anthem_001218894                   Insys_Anthem_001218894
Insys_Anthem_001218895                   Insys_Anthem_001218895
Insys_Anthem_001218899                   Insys_Anthem_001218899
Insys_Anthem_001218904                   Insys_Anthem_001218904
Insys_Anthem_001218907                   Insys_Anthem_001218907
Insys_Anthem_001218909                   Insys_Anthem_001218909
Insys_Anthem_001218910                   Insys_Anthem_001218910
Insys_Anthem_001218911                   Insys_Anthem_001218911
Insys_Anthem_001218912                   Insys_Anthem_001218912
Insys_Anthem_001218915                   Insys_Anthem_001218915
Insys_Anthem_001218916                   Insys_Anthem_001218916
Insys_Anthem_001218920                   Insys_Anthem_001218920
Insys_Anthem_001218922                   Insys_Anthem_001218922
Insys_Anthem_001218923                   Insys_Anthem_001218923
Insys_Anthem_001218927                   Insys_Anthem_001218927
Insys_Anthem_001218928                   Insys_Anthem_001218928
Insys_Anthem_001218929                   Insys_Anthem_001218929
Insys_Anthem_001218932                   Insys_Anthem_001218932
Insys_Anthem_001218933                   Insys_Anthem_001218933
Insys_Anthem_001218935                   Insys_Anthem_001218935
Insys_Anthem_001218937                   Insys_Anthem_001218937
Insys_Anthem_001218939                   Insys_Anthem_001218939
Insys_Anthem_001218940                   Insys_Anthem_001218940
Insys_Anthem_001218947                   Insys_Anthem_001218947
Insys_Anthem_001218951                   Insys_Anthem_001218951
Insys_Anthem_001218952                   Insys_Anthem_001218952
Insys_Anthem_001218955                   Insys_Anthem_001218955
Insys_Anthem_001218958                   Insys_Anthem_001218958
Insys_Anthem_001218959                   Insys_Anthem_001218959
Insys_Anthem_001218960                   Insys_Anthem_001218960
Insys_Anthem_001218961                   Insys_Anthem_001218961
Insys_Anthem_001218964                   Insys_Anthem_001218964
Insys_Anthem_001218966                   Insys_Anthem_001218966
Insys_Anthem_001218969                   Insys_Anthem_001218969
Insys_Anthem_001218970                   Insys_Anthem_001218970
Insys_Anthem_001218971                   Insys_Anthem_001218971
Insys_Anthem_001218972                   Insys_Anthem_001218972
Insys_Anthem_001218979                   Insys_Anthem_001218979
Insys_Anthem_001218983                   Insys_Anthem_001218983
Insys_Anthem_001218985                   Insys_Anthem_001218985

                                                    1147
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1149 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001218987                   Insys_Anthem_001218987
Insys_Anthem_001218988                   Insys_Anthem_001218988
Insys_Anthem_001218989                   Insys_Anthem_001218989
Insys_Anthem_001218992                   Insys_Anthem_001218992
Insys_Anthem_001218993                   Insys_Anthem_001218993
Insys_Anthem_001218997                   Insys_Anthem_001218997
Insys_Anthem_001218999                   Insys_Anthem_001218999
Insys_Anthem_001219003                   Insys_Anthem_001219003
Insys_Anthem_001219004                   Insys_Anthem_001219004
Insys_Anthem_001219007                   Insys_Anthem_001219007
Insys_Anthem_001219008                   Insys_Anthem_001219008
Insys_Anthem_001219010                   Insys_Anthem_001219010
Insys_Anthem_001219012                   Insys_Anthem_001219012
Insys_Anthem_001219013                   Insys_Anthem_001219013
Insys_Anthem_001219015                   Insys_Anthem_001219015
Insys_Anthem_001219019                   Insys_Anthem_001219019
Insys_Anthem_001219020                   Insys_Anthem_001219020
Insys_Anthem_001219021                   Insys_Anthem_001219021
Insys_Anthem_001219025                   Insys_Anthem_001219025
Insys_Anthem_001219028                   Insys_Anthem_001219028
Insys_Anthem_001219032                   Insys_Anthem_001219032
Insys_Anthem_001219037                   Insys_Anthem_001219037
Insys_Anthem_001219040                   Insys_Anthem_001219040
Insys_Anthem_001219041                   Insys_Anthem_001219041
Insys_Anthem_001219045                   Insys_Anthem_001219045
Insys_Anthem_001219047                   Insys_Anthem_001219047
Insys_Anthem_001219048                   Insys_Anthem_001219048
Insys_Anthem_001219050                   Insys_Anthem_001219050
Insys_Anthem_001219053                   Insys_Anthem_001219053
Insys_Anthem_001219057                   Insys_Anthem_001219057
Insys_Anthem_001219058                   Insys_Anthem_001219058
Insys_Anthem_001219064                   Insys_Anthem_001219064
Insys_Anthem_001219068                   Insys_Anthem_001219068
Insys_Anthem_001219070                   Insys_Anthem_001219070
Insys_Anthem_001219074                   Insys_Anthem_001219074
Insys_Anthem_001219079                   Insys_Anthem_001219079
Insys_Anthem_001219081                   Insys_Anthem_001219081
Insys_Anthem_001219084                   Insys_Anthem_001219084
Insys_Anthem_001219085                   Insys_Anthem_001219085
Insys_Anthem_001219087                   Insys_Anthem_001219087
Insys_Anthem_001219088                   Insys_Anthem_001219088
Insys_Anthem_001219089                   Insys_Anthem_001219089
Insys_Anthem_001219090                   Insys_Anthem_001219090
Insys_Anthem_001219091                   Insys_Anthem_001219091
Insys_Anthem_001219096                   Insys_Anthem_001219096
Insys_Anthem_001219098                   Insys_Anthem_001219098
Insys_Anthem_001219099                   Insys_Anthem_001219099

                                                    1148
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1150 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219103                   Insys_Anthem_001219103
Insys_Anthem_001219105                   Insys_Anthem_001219105
Insys_Anthem_001219106                   Insys_Anthem_001219106
Insys_Anthem_001219107                   Insys_Anthem_001219107
Insys_Anthem_001219108                   Insys_Anthem_001219108
Insys_Anthem_001219114                   Insys_Anthem_001219114
Insys_Anthem_001219115                   Insys_Anthem_001219115
Insys_Anthem_001219116                   Insys_Anthem_001219116
Insys_Anthem_001219117                   Insys_Anthem_001219117
Insys_Anthem_001219119                   Insys_Anthem_001219119
Insys_Anthem_001219122                   Insys_Anthem_001219122
Insys_Anthem_001219123                   Insys_Anthem_001219123
Insys_Anthem_001219128                   Insys_Anthem_001219128
Insys_Anthem_001219131                   Insys_Anthem_001219131
Insys_Anthem_001219132                   Insys_Anthem_001219132
Insys_Anthem_001219135                   Insys_Anthem_001219135
Insys_Anthem_001219136                   Insys_Anthem_001219136
Insys_Anthem_001219137                   Insys_Anthem_001219137
Insys_Anthem_001219140                   Insys_Anthem_001219140
Insys_Anthem_001219141                   Insys_Anthem_001219141
Insys_Anthem_001219146                   Insys_Anthem_001219146
Insys_Anthem_001219150                   Insys_Anthem_001219150
Insys_Anthem_001219152                   Insys_Anthem_001219152
Insys_Anthem_001219154                   Insys_Anthem_001219154
Insys_Anthem_001219155                   Insys_Anthem_001219155
Insys_Anthem_001219156                   Insys_Anthem_001219156
Insys_Anthem_001219158                   Insys_Anthem_001219158
Insys_Anthem_001219162                   Insys_Anthem_001219162
Insys_Anthem_001219165                   Insys_Anthem_001219165
Insys_Anthem_001219169                   Insys_Anthem_001219169
Insys_Anthem_001219170                   Insys_Anthem_001219170
Insys_Anthem_001219172                   Insys_Anthem_001219172
Insys_Anthem_001219173                   Insys_Anthem_001219173
Insys_Anthem_001219174                   Insys_Anthem_001219174
Insys_Anthem_001219175                   Insys_Anthem_001219175
Insys_Anthem_001219176                   Insys_Anthem_001219176
Insys_Anthem_001219177                   Insys_Anthem_001219177
Insys_Anthem_001219184                   Insys_Anthem_001219184
Insys_Anthem_001219185                   Insys_Anthem_001219185
Insys_Anthem_001219188                   Insys_Anthem_001219188
Insys_Anthem_001219192                   Insys_Anthem_001219192
Insys_Anthem_001219195                   Insys_Anthem_001219195
Insys_Anthem_001219198                   Insys_Anthem_001219198
Insys_Anthem_001219199                   Insys_Anthem_001219199
Insys_Anthem_001219200                   Insys_Anthem_001219200
Insys_Anthem_001219203                   Insys_Anthem_001219203
Insys_Anthem_001219209                   Insys_Anthem_001219209

                                                    1149
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1151 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219210                   Insys_Anthem_001219210
Insys_Anthem_001219211                   Insys_Anthem_001219211
Insys_Anthem_001219213                   Insys_Anthem_001219213
Insys_Anthem_001219214                   Insys_Anthem_001219214
Insys_Anthem_001219215                   Insys_Anthem_001219215
Insys_Anthem_001219216                   Insys_Anthem_001219216
Insys_Anthem_001219217                   Insys_Anthem_001219217
Insys_Anthem_001219219                   Insys_Anthem_001219219
Insys_Anthem_001219220                   Insys_Anthem_001219220
Insys_Anthem_001219222                   Insys_Anthem_001219222
Insys_Anthem_001219223                   Insys_Anthem_001219223
Insys_Anthem_001219226                   Insys_Anthem_001219226
Insys_Anthem_001219227                   Insys_Anthem_001219227
Insys_Anthem_001219229                   Insys_Anthem_001219229
Insys_Anthem_001219236                   Insys_Anthem_001219236
Insys_Anthem_001219237                   Insys_Anthem_001219237
Insys_Anthem_001219238                   Insys_Anthem_001219238
Insys_Anthem_001219239                   Insys_Anthem_001219239
Insys_Anthem_001219241                   Insys_Anthem_001219241
Insys_Anthem_001219244                   Insys_Anthem_001219244
Insys_Anthem_001219247                   Insys_Anthem_001219247
Insys_Anthem_001219248                   Insys_Anthem_001219248
Insys_Anthem_001219249                   Insys_Anthem_001219249
Insys_Anthem_001219250                   Insys_Anthem_001219250
Insys_Anthem_001219251                   Insys_Anthem_001219251
Insys_Anthem_001219256                   Insys_Anthem_001219256
Insys_Anthem_001219257                   Insys_Anthem_001219257
Insys_Anthem_001219259                   Insys_Anthem_001219259
Insys_Anthem_001219261                   Insys_Anthem_001219261
Insys_Anthem_001219275                   Insys_Anthem_001219275
Insys_Anthem_001219283                   Insys_Anthem_001219283
Insys_Anthem_001219292                   Insys_Anthem_001219292
Insys_Anthem_001219296                   Insys_Anthem_001219296
Insys_Anthem_001219302                   Insys_Anthem_001219302
Insys_Anthem_001219304                   Insys_Anthem_001219304
Insys_Anthem_001219305                   Insys_Anthem_001219305
Insys_Anthem_001219311                   Insys_Anthem_001219311
Insys_Anthem_001219313                   Insys_Anthem_001219313
Insys_Anthem_001219315                   Insys_Anthem_001219315
Insys_Anthem_001219316                   Insys_Anthem_001219316
Insys_Anthem_001219324                   Insys_Anthem_001219324
Insys_Anthem_001219325                   Insys_Anthem_001219325
Insys_Anthem_001219326                   Insys_Anthem_001219326
Insys_Anthem_001219331                   Insys_Anthem_001219331
Insys_Anthem_001219332                   Insys_Anthem_001219332
Insys_Anthem_001219333                   Insys_Anthem_001219333
Insys_Anthem_001219334                   Insys_Anthem_001219334

                                                    1150
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1152 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219335                   Insys_Anthem_001219335
Insys_Anthem_001219336                   Insys_Anthem_001219336
Insys_Anthem_001219338                   Insys_Anthem_001219338
Insys_Anthem_001219343                   Insys_Anthem_001219343
Insys_Anthem_001219346                   Insys_Anthem_001219346
Insys_Anthem_001219349                   Insys_Anthem_001219349
Insys_Anthem_001219350                   Insys_Anthem_001219350
Insys_Anthem_001219357                   Insys_Anthem_001219357
Insys_Anthem_001219365                   Insys_Anthem_001219365
Insys_Anthem_001219366                   Insys_Anthem_001219366
Insys_Anthem_001219367                   Insys_Anthem_001219367
Insys_Anthem_001219369                   Insys_Anthem_001219369
Insys_Anthem_001219381                   Insys_Anthem_001219381
Insys_Anthem_001219389                   Insys_Anthem_001219389
Insys_Anthem_001219392                   Insys_Anthem_001219392
Insys_Anthem_001219394                   Insys_Anthem_001219394
Insys_Anthem_001219396                   Insys_Anthem_001219396
Insys_Anthem_001219403                   Insys_Anthem_001219403
Insys_Anthem_001219405                   Insys_Anthem_001219405
Insys_Anthem_001219407                   Insys_Anthem_001219407
Insys_Anthem_001219410                   Insys_Anthem_001219410
Insys_Anthem_001219413                   Insys_Anthem_001219413
Insys_Anthem_001219414                   Insys_Anthem_001219414
Insys_Anthem_001219417                   Insys_Anthem_001219417
Insys_Anthem_001219418                   Insys_Anthem_001219418
Insys_Anthem_001219419                   Insys_Anthem_001219419
Insys_Anthem_001219423                   Insys_Anthem_001219423
Insys_Anthem_001219424                   Insys_Anthem_001219424
Insys_Anthem_001219428                   Insys_Anthem_001219428
Insys_Anthem_001219433                   Insys_Anthem_001219433
Insys_Anthem_001219434                   Insys_Anthem_001219434
Insys_Anthem_001219435                   Insys_Anthem_001219435
Insys_Anthem_001219437                   Insys_Anthem_001219437
Insys_Anthem_001219440                   Insys_Anthem_001219440
Insys_Anthem_001219443                   Insys_Anthem_001219443
Insys_Anthem_001219444                   Insys_Anthem_001219444
Insys_Anthem_001219447                   Insys_Anthem_001219447
Insys_Anthem_001219454                   Insys_Anthem_001219454
Insys_Anthem_001219458                   Insys_Anthem_001219458
Insys_Anthem_001219460                   Insys_Anthem_001219460
Insys_Anthem_001219465                   Insys_Anthem_001219465
Insys_Anthem_001219467                   Insys_Anthem_001219467
Insys_Anthem_001219470                   Insys_Anthem_001219470
Insys_Anthem_001219472                   Insys_Anthem_001219472
Insys_Anthem_001219473                   Insys_Anthem_001219473
Insys_Anthem_001219474                   Insys_Anthem_001219474
Insys_Anthem_001219475                   Insys_Anthem_001219475

                                                    1151
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1153 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219477                   Insys_Anthem_001219477
Insys_Anthem_001219481                   Insys_Anthem_001219481
Insys_Anthem_001219483                   Insys_Anthem_001219483
Insys_Anthem_001219484                   Insys_Anthem_001219484
Insys_Anthem_001219489                   Insys_Anthem_001219489
Insys_Anthem_001219490                   Insys_Anthem_001219490
Insys_Anthem_001219491                   Insys_Anthem_001219491
Insys_Anthem_001219493                   Insys_Anthem_001219493
Insys_Anthem_001219494                   Insys_Anthem_001219494
Insys_Anthem_001219497                   Insys_Anthem_001219497
Insys_Anthem_001219498                   Insys_Anthem_001219498
Insys_Anthem_001219499                   Insys_Anthem_001219499
Insys_Anthem_001219502                   Insys_Anthem_001219502
Insys_Anthem_001219503                   Insys_Anthem_001219503
Insys_Anthem_001219508                   Insys_Anthem_001219508
Insys_Anthem_001219519                   Insys_Anthem_001219519
Insys_Anthem_001219524                   Insys_Anthem_001219524
Insys_Anthem_001219526                   Insys_Anthem_001219526
Insys_Anthem_001219527                   Insys_Anthem_001219527
Insys_Anthem_001219538                   Insys_Anthem_001219538
Insys_Anthem_001219540                   Insys_Anthem_001219540
Insys_Anthem_001219542                   Insys_Anthem_001219542
Insys_Anthem_001219546                   Insys_Anthem_001219546
Insys_Anthem_001219555                   Insys_Anthem_001219555
Insys_Anthem_001219557                   Insys_Anthem_001219557
Insys_Anthem_001219558                   Insys_Anthem_001219558
Insys_Anthem_001219560                   Insys_Anthem_001219560
Insys_Anthem_001219563                   Insys_Anthem_001219563
Insys_Anthem_001219566                   Insys_Anthem_001219566
Insys_Anthem_001219567                   Insys_Anthem_001219567
Insys_Anthem_001219569                   Insys_Anthem_001219569
Insys_Anthem_001219570                   Insys_Anthem_001219570
Insys_Anthem_001219571                   Insys_Anthem_001219571
Insys_Anthem_001219576                   Insys_Anthem_001219576
Insys_Anthem_001219578                   Insys_Anthem_001219578
Insys_Anthem_001219583                   Insys_Anthem_001219583
Insys_Anthem_001219584                   Insys_Anthem_001219584
Insys_Anthem_001219588                   Insys_Anthem_001219588
Insys_Anthem_001219589                   Insys_Anthem_001219589
Insys_Anthem_001219592                   Insys_Anthem_001219592
Insys_Anthem_001219593                   Insys_Anthem_001219593
Insys_Anthem_001219594                   Insys_Anthem_001219594
Insys_Anthem_001219596                   Insys_Anthem_001219596
Insys_Anthem_001219597                   Insys_Anthem_001219597
Insys_Anthem_001219599                   Insys_Anthem_001219599
Insys_Anthem_001219600                   Insys_Anthem_001219600
Insys_Anthem_001219601                   Insys_Anthem_001219601

                                                    1152
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1154 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219609                   Insys_Anthem_001219609
Insys_Anthem_001219611                   Insys_Anthem_001219611
Insys_Anthem_001219615                   Insys_Anthem_001219615
Insys_Anthem_001219617                   Insys_Anthem_001219617
Insys_Anthem_001219619                   Insys_Anthem_001219619
Insys_Anthem_001219620                   Insys_Anthem_001219620
Insys_Anthem_001219621                   Insys_Anthem_001219621
Insys_Anthem_001219623                   Insys_Anthem_001219623
Insys_Anthem_001219625                   Insys_Anthem_001219625
Insys_Anthem_001219628                   Insys_Anthem_001219628
Insys_Anthem_001219629                   Insys_Anthem_001219629
Insys_Anthem_001219630                   Insys_Anthem_001219630
Insys_Anthem_001219636                   Insys_Anthem_001219636
Insys_Anthem_001219637                   Insys_Anthem_001219637
Insys_Anthem_001219641                   Insys_Anthem_001219641
Insys_Anthem_001219648                   Insys_Anthem_001219648
Insys_Anthem_001219651                   Insys_Anthem_001219651
Insys_Anthem_001219657                   Insys_Anthem_001219657
Insys_Anthem_001219660                   Insys_Anthem_001219660
Insys_Anthem_001219662                   Insys_Anthem_001219662
Insys_Anthem_001219666                   Insys_Anthem_001219666
Insys_Anthem_001219671                   Insys_Anthem_001219671
Insys_Anthem_001219678                   Insys_Anthem_001219678
Insys_Anthem_001219680                   Insys_Anthem_001219680
Insys_Anthem_001219683                   Insys_Anthem_001219683
Insys_Anthem_001219684                   Insys_Anthem_001219684
Insys_Anthem_001219685                   Insys_Anthem_001219685
Insys_Anthem_001219691                   Insys_Anthem_001219691
Insys_Anthem_001219698                   Insys_Anthem_001219698
Insys_Anthem_001219700                   Insys_Anthem_001219700
Insys_Anthem_001219703                   Insys_Anthem_001219703
Insys_Anthem_001219705                   Insys_Anthem_001219705
Insys_Anthem_001219711                   Insys_Anthem_001219711
Insys_Anthem_001219712                   Insys_Anthem_001219712
Insys_Anthem_001219718                   Insys_Anthem_001219718
Insys_Anthem_001219721                   Insys_Anthem_001219721
Insys_Anthem_001219723                   Insys_Anthem_001219723
Insys_Anthem_001219724                   Insys_Anthem_001219724
Insys_Anthem_001219726                   Insys_Anthem_001219726
Insys_Anthem_001219729                   Insys_Anthem_001219729
Insys_Anthem_001219731                   Insys_Anthem_001219731
Insys_Anthem_001219734                   Insys_Anthem_001219734
Insys_Anthem_001219736                   Insys_Anthem_001219736
Insys_Anthem_001219737                   Insys_Anthem_001219737
Insys_Anthem_001219742                   Insys_Anthem_001219742
Insys_Anthem_001219749                   Insys_Anthem_001219749
Insys_Anthem_001219751                   Insys_Anthem_001219751

                                                    1153
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1155 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219755                   Insys_Anthem_001219755
Insys_Anthem_001219757                   Insys_Anthem_001219757
Insys_Anthem_001219763                   Insys_Anthem_001219763
Insys_Anthem_001219764                   Insys_Anthem_001219764
Insys_Anthem_001219765                   Insys_Anthem_001219765
Insys_Anthem_001219766                   Insys_Anthem_001219766
Insys_Anthem_001219774                   Insys_Anthem_001219774
Insys_Anthem_001219777                   Insys_Anthem_001219777
Insys_Anthem_001219783                   Insys_Anthem_001219783
Insys_Anthem_001219784                   Insys_Anthem_001219784
Insys_Anthem_001219785                   Insys_Anthem_001219785
Insys_Anthem_001219790                   Insys_Anthem_001219790
Insys_Anthem_001219793                   Insys_Anthem_001219793
Insys_Anthem_001219799                   Insys_Anthem_001219799
Insys_Anthem_001219801                   Insys_Anthem_001219801
Insys_Anthem_001219802                   Insys_Anthem_001219802
Insys_Anthem_001219803                   Insys_Anthem_001219803
Insys_Anthem_001219807                   Insys_Anthem_001219807
Insys_Anthem_001219808                   Insys_Anthem_001219808
Insys_Anthem_001219809                   Insys_Anthem_001219809
Insys_Anthem_001219817                   Insys_Anthem_001219817
Insys_Anthem_001219819                   Insys_Anthem_001219819
Insys_Anthem_001219822                   Insys_Anthem_001219822
Insys_Anthem_001219825                   Insys_Anthem_001219825
Insys_Anthem_001219827                   Insys_Anthem_001219827
Insys_Anthem_001219828                   Insys_Anthem_001219828
Insys_Anthem_001219832                   Insys_Anthem_001219832
Insys_Anthem_001219833                   Insys_Anthem_001219833
Insys_Anthem_001219834                   Insys_Anthem_001219834
Insys_Anthem_001219835                   Insys_Anthem_001219835
Insys_Anthem_001219836                   Insys_Anthem_001219836
Insys_Anthem_001219838                   Insys_Anthem_001219838
Insys_Anthem_001219839                   Insys_Anthem_001219839
Insys_Anthem_001219843                   Insys_Anthem_001219843
Insys_Anthem_001219844                   Insys_Anthem_001219844
Insys_Anthem_001219845                   Insys_Anthem_001219845
Insys_Anthem_001219848                   Insys_Anthem_001219848
Insys_Anthem_001219849                   Insys_Anthem_001219849
Insys_Anthem_001219856                   Insys_Anthem_001219856
Insys_Anthem_001219857                   Insys_Anthem_001219857
Insys_Anthem_001219858                   Insys_Anthem_001219858
Insys_Anthem_001219860                   Insys_Anthem_001219860
Insys_Anthem_001219865                   Insys_Anthem_001219865
Insys_Anthem_001219867                   Insys_Anthem_001219867
Insys_Anthem_001219873                   Insys_Anthem_001219873
Insys_Anthem_001219877                   Insys_Anthem_001219877
Insys_Anthem_001219880                   Insys_Anthem_001219880

                                                    1154
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1156 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001219883                   Insys_Anthem_001219883
Insys_Anthem_001219884                   Insys_Anthem_001219884
Insys_Anthem_001219885                   Insys_Anthem_001219885
Insys_Anthem_001219888                   Insys_Anthem_001219888
Insys_Anthem_001219889                   Insys_Anthem_001219889
Insys_Anthem_001219897                   Insys_Anthem_001219897
Insys_Anthem_001219898                   Insys_Anthem_001219898
Insys_Anthem_001219899                   Insys_Anthem_001219899
Insys_Anthem_001219901                   Insys_Anthem_001219901
Insys_Anthem_001219902                   Insys_Anthem_001219902
Insys_Anthem_001219903                   Insys_Anthem_001219903
Insys_Anthem_001219904                   Insys_Anthem_001219904
Insys_Anthem_001219905                   Insys_Anthem_001219905
Insys_Anthem_001219908                   Insys_Anthem_001219908
Insys_Anthem_001219913                   Insys_Anthem_001219913
Insys_Anthem_001219916                   Insys_Anthem_001219916
Insys_Anthem_001219918                   Insys_Anthem_001219918
Insys_Anthem_001219928                   Insys_Anthem_001219928
Insys_Anthem_001219933                   Insys_Anthem_001219933
Insys_Anthem_001219934                   Insys_Anthem_001219934
Insys_Anthem_001219939                   Insys_Anthem_001219939
Insys_Anthem_001219944                   Insys_Anthem_001219944
Insys_Anthem_001219948                   Insys_Anthem_001219948
Insys_Anthem_001219952                   Insys_Anthem_001219952
Insys_Anthem_001219956                   Insys_Anthem_001219956
Insys_Anthem_001219958                   Insys_Anthem_001219958
Insys_Anthem_001219962                   Insys_Anthem_001219962
Insys_Anthem_001219972                   Insys_Anthem_001219972
Insys_Anthem_001219976                   Insys_Anthem_001219976
Insys_Anthem_001219979                   Insys_Anthem_001219979
Insys_Anthem_001219987                   Insys_Anthem_001219987
Insys_Anthem_001219993                   Insys_Anthem_001219993
Insys_Anthem_001219998                   Insys_Anthem_001219998
Insys_Anthem_001219999                   Insys_Anthem_001219999
Insys_Anthem_001220000                   Insys_Anthem_001220000
Insys_Anthem_001220002                   Insys_Anthem_001220002
Insys_Anthem_001220003                   Insys_Anthem_001220003
Insys_Anthem_001220006                   Insys_Anthem_001220006
Insys_Anthem_001220012                   Insys_Anthem_001220012
Insys_Anthem_001220015                   Insys_Anthem_001220015
Insys_Anthem_001220016                   Insys_Anthem_001220016
Insys_Anthem_001220017                   Insys_Anthem_001220017
Insys_Anthem_001220019                   Insys_Anthem_001220019
Insys_Anthem_001220023                   Insys_Anthem_001220023
Insys_Anthem_001220027                   Insys_Anthem_001220027
Insys_Anthem_001220028                   Insys_Anthem_001220028
Insys_Anthem_001220032                   Insys_Anthem_001220032

                                                    1155
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1157 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220035                   Insys_Anthem_001220035
Insys_Anthem_001220038                   Insys_Anthem_001220038
Insys_Anthem_001220039                   Insys_Anthem_001220039
Insys_Anthem_001220040                   Insys_Anthem_001220040
Insys_Anthem_001220044                   Insys_Anthem_001220044
Insys_Anthem_001220046                   Insys_Anthem_001220046
Insys_Anthem_001220049                   Insys_Anthem_001220049
Insys_Anthem_001220055                   Insys_Anthem_001220055
Insys_Anthem_001220061                   Insys_Anthem_001220061
Insys_Anthem_001220063                   Insys_Anthem_001220063
Insys_Anthem_001220064                   Insys_Anthem_001220064
Insys_Anthem_001220075                   Insys_Anthem_001220075
Insys_Anthem_001220076                   Insys_Anthem_001220076
Insys_Anthem_001220078                   Insys_Anthem_001220078
Insys_Anthem_001220080                   Insys_Anthem_001220080
Insys_Anthem_001220083                   Insys_Anthem_001220083
Insys_Anthem_001220087                   Insys_Anthem_001220087
Insys_Anthem_001220088                   Insys_Anthem_001220088
Insys_Anthem_001220089                   Insys_Anthem_001220089
Insys_Anthem_001220091                   Insys_Anthem_001220091
Insys_Anthem_001220093                   Insys_Anthem_001220093
Insys_Anthem_001220103                   Insys_Anthem_001220103
Insys_Anthem_001220105                   Insys_Anthem_001220105
Insys_Anthem_001220111                   Insys_Anthem_001220111
Insys_Anthem_001220112                   Insys_Anthem_001220112
Insys_Anthem_001220118                   Insys_Anthem_001220118
Insys_Anthem_001220123                   Insys_Anthem_001220123
Insys_Anthem_001220125                   Insys_Anthem_001220125
Insys_Anthem_001220127                   Insys_Anthem_001220127
Insys_Anthem_001220129                   Insys_Anthem_001220129
Insys_Anthem_001220134                   Insys_Anthem_001220134
Insys_Anthem_001220135                   Insys_Anthem_001220135
Insys_Anthem_001220136                   Insys_Anthem_001220136
Insys_Anthem_001220138                   Insys_Anthem_001220138
Insys_Anthem_001220146                   Insys_Anthem_001220146
Insys_Anthem_001220150                   Insys_Anthem_001220150
Insys_Anthem_001220151                   Insys_Anthem_001220151
Insys_Anthem_001220154                   Insys_Anthem_001220154
Insys_Anthem_001220158                   Insys_Anthem_001220158
Insys_Anthem_001220160                   Insys_Anthem_001220160
Insys_Anthem_001220162                   Insys_Anthem_001220162
Insys_Anthem_001220164                   Insys_Anthem_001220164
Insys_Anthem_001220166                   Insys_Anthem_001220166
Insys_Anthem_001220169                   Insys_Anthem_001220169
Insys_Anthem_001220170                   Insys_Anthem_001220170
Insys_Anthem_001220174                   Insys_Anthem_001220174
Insys_Anthem_001220175                   Insys_Anthem_001220175

                                                    1156
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1158 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220185                   Insys_Anthem_001220185
Insys_Anthem_001220186                   Insys_Anthem_001220186
Insys_Anthem_001220187                   Insys_Anthem_001220187
Insys_Anthem_001220191                   Insys_Anthem_001220191
Insys_Anthem_001220192                   Insys_Anthem_001220192
Insys_Anthem_001220193                   Insys_Anthem_001220193
Insys_Anthem_001220194                   Insys_Anthem_001220194
Insys_Anthem_001220195                   Insys_Anthem_001220195
Insys_Anthem_001220197                   Insys_Anthem_001220197
Insys_Anthem_001220198                   Insys_Anthem_001220198
Insys_Anthem_001220200                   Insys_Anthem_001220200
Insys_Anthem_001220203                   Insys_Anthem_001220203
Insys_Anthem_001220204                   Insys_Anthem_001220204
Insys_Anthem_001220205                   Insys_Anthem_001220205
Insys_Anthem_001220206                   Insys_Anthem_001220206
Insys_Anthem_001220208                   Insys_Anthem_001220208
Insys_Anthem_001220209                   Insys_Anthem_001220209
Insys_Anthem_001220212                   Insys_Anthem_001220212
Insys_Anthem_001220215                   Insys_Anthem_001220215
Insys_Anthem_001220231                   Insys_Anthem_001220231
Insys_Anthem_001220237                   Insys_Anthem_001220237
Insys_Anthem_001220238                   Insys_Anthem_001220238
Insys_Anthem_001220240                   Insys_Anthem_001220240
Insys_Anthem_001220245                   Insys_Anthem_001220245
Insys_Anthem_001220246                   Insys_Anthem_001220246
Insys_Anthem_001220247                   Insys_Anthem_001220247
Insys_Anthem_001220248                   Insys_Anthem_001220248
Insys_Anthem_001220249                   Insys_Anthem_001220249
Insys_Anthem_001220250                   Insys_Anthem_001220250
Insys_Anthem_001220255                   Insys_Anthem_001220255
Insys_Anthem_001220256                   Insys_Anthem_001220256
Insys_Anthem_001220258                   Insys_Anthem_001220258
Insys_Anthem_001220259                   Insys_Anthem_001220259
Insys_Anthem_001220261                   Insys_Anthem_001220261
Insys_Anthem_001220263                   Insys_Anthem_001220263
Insys_Anthem_001220265                   Insys_Anthem_001220265
Insys_Anthem_001220275                   Insys_Anthem_001220275
Insys_Anthem_001220280                   Insys_Anthem_001220280
Insys_Anthem_001220282                   Insys_Anthem_001220282
Insys_Anthem_001220285                   Insys_Anthem_001220285
Insys_Anthem_001220287                   Insys_Anthem_001220287
Insys_Anthem_001220288                   Insys_Anthem_001220288
Insys_Anthem_001220289                   Insys_Anthem_001220289
Insys_Anthem_001220292                   Insys_Anthem_001220292
Insys_Anthem_001220293                   Insys_Anthem_001220293
Insys_Anthem_001220294                   Insys_Anthem_001220294
Insys_Anthem_001220295                   Insys_Anthem_001220295

                                                    1157
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1159 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220297                   Insys_Anthem_001220297
Insys_Anthem_001220300                   Insys_Anthem_001220300
Insys_Anthem_001220301                   Insys_Anthem_001220301
Insys_Anthem_001220302                   Insys_Anthem_001220302
Insys_Anthem_001220307                   Insys_Anthem_001220307
Insys_Anthem_001220308                   Insys_Anthem_001220308
Insys_Anthem_001220311                   Insys_Anthem_001220311
Insys_Anthem_001220314                   Insys_Anthem_001220314
Insys_Anthem_001220316                   Insys_Anthem_001220316
Insys_Anthem_001220318                   Insys_Anthem_001220318
Insys_Anthem_001220323                   Insys_Anthem_001220323
Insys_Anthem_001220326                   Insys_Anthem_001220326
Insys_Anthem_001220329                   Insys_Anthem_001220329
Insys_Anthem_001220332                   Insys_Anthem_001220332
Insys_Anthem_001220333                   Insys_Anthem_001220333
Insys_Anthem_001220335                   Insys_Anthem_001220335
Insys_Anthem_001220338                   Insys_Anthem_001220338
Insys_Anthem_001220340                   Insys_Anthem_001220340
Insys_Anthem_001220344                   Insys_Anthem_001220344
Insys_Anthem_001220345                   Insys_Anthem_001220345
Insys_Anthem_001220346                   Insys_Anthem_001220346
Insys_Anthem_001220347                   Insys_Anthem_001220347
Insys_Anthem_001220353                   Insys_Anthem_001220353
Insys_Anthem_001220358                   Insys_Anthem_001220358
Insys_Anthem_001220361                   Insys_Anthem_001220361
Insys_Anthem_001220366                   Insys_Anthem_001220366
Insys_Anthem_001220367                   Insys_Anthem_001220367
Insys_Anthem_001220368                   Insys_Anthem_001220368
Insys_Anthem_001220369                   Insys_Anthem_001220369
Insys_Anthem_001220373                   Insys_Anthem_001220373
Insys_Anthem_001220374                   Insys_Anthem_001220374
Insys_Anthem_001220375                   Insys_Anthem_001220375
Insys_Anthem_001220377                   Insys_Anthem_001220377
Insys_Anthem_001220389                   Insys_Anthem_001220389
Insys_Anthem_001220390                   Insys_Anthem_001220390
Insys_Anthem_001220392                   Insys_Anthem_001220392
Insys_Anthem_001220394                   Insys_Anthem_001220394
Insys_Anthem_001220397                   Insys_Anthem_001220397
Insys_Anthem_001220405                   Insys_Anthem_001220405
Insys_Anthem_001220406                   Insys_Anthem_001220406
Insys_Anthem_001220410                   Insys_Anthem_001220410
Insys_Anthem_001220413                   Insys_Anthem_001220413
Insys_Anthem_001220414                   Insys_Anthem_001220414
Insys_Anthem_001220416                   Insys_Anthem_001220416
Insys_Anthem_001220417                   Insys_Anthem_001220417
Insys_Anthem_001220418                   Insys_Anthem_001220418
Insys_Anthem_001220419                   Insys_Anthem_001220419

                                                    1158
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1160 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220420                   Insys_Anthem_001220420
Insys_Anthem_001220424                   Insys_Anthem_001220424
Insys_Anthem_001220425                   Insys_Anthem_001220425
Insys_Anthem_001220428                   Insys_Anthem_001220428
Insys_Anthem_001220429                   Insys_Anthem_001220429
Insys_Anthem_001220430                   Insys_Anthem_001220430
Insys_Anthem_001220431                   Insys_Anthem_001220431
Insys_Anthem_001220435                   Insys_Anthem_001220435
Insys_Anthem_001220438                   Insys_Anthem_001220438
Insys_Anthem_001220439                   Insys_Anthem_001220439
Insys_Anthem_001220443                   Insys_Anthem_001220443
Insys_Anthem_001220446                   Insys_Anthem_001220446
Insys_Anthem_001220451                   Insys_Anthem_001220451
Insys_Anthem_001220453                   Insys_Anthem_001220453
Insys_Anthem_001220455                   Insys_Anthem_001220455
Insys_Anthem_001220456                   Insys_Anthem_001220456
Insys_Anthem_001220459                   Insys_Anthem_001220459
Insys_Anthem_001220463                   Insys_Anthem_001220463
Insys_Anthem_001220464                   Insys_Anthem_001220464
Insys_Anthem_001220465                   Insys_Anthem_001220465
Insys_Anthem_001220468                   Insys_Anthem_001220468
Insys_Anthem_001220470                   Insys_Anthem_001220470
Insys_Anthem_001220483                   Insys_Anthem_001220483
Insys_Anthem_001220484                   Insys_Anthem_001220484
Insys_Anthem_001220485                   Insys_Anthem_001220485
Insys_Anthem_001220487                   Insys_Anthem_001220487
Insys_Anthem_001220492                   Insys_Anthem_001220492
Insys_Anthem_001220493                   Insys_Anthem_001220493
Insys_Anthem_001220494                   Insys_Anthem_001220494
Insys_Anthem_001220496                   Insys_Anthem_001220496
Insys_Anthem_001220497                   Insys_Anthem_001220497
Insys_Anthem_001220505                   Insys_Anthem_001220505
Insys_Anthem_001220507                   Insys_Anthem_001220507
Insys_Anthem_001220515                   Insys_Anthem_001220515
Insys_Anthem_001220519                   Insys_Anthem_001220519
Insys_Anthem_001220523                   Insys_Anthem_001220523
Insys_Anthem_001220534                   Insys_Anthem_001220534
Insys_Anthem_001220535                   Insys_Anthem_001220535
Insys_Anthem_001220537                   Insys_Anthem_001220537
Insys_Anthem_001220549                   Insys_Anthem_001220549
Insys_Anthem_001220552                   Insys_Anthem_001220552
Insys_Anthem_001220556                   Insys_Anthem_001220556
Insys_Anthem_001220562                   Insys_Anthem_001220562
Insys_Anthem_001220563                   Insys_Anthem_001220563
Insys_Anthem_001220564                   Insys_Anthem_001220564
Insys_Anthem_001220570                   Insys_Anthem_001220570
Insys_Anthem_001220571                   Insys_Anthem_001220571

                                                    1159
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1161 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220572                   Insys_Anthem_001220572
Insys_Anthem_001220573                   Insys_Anthem_001220573
Insys_Anthem_001220574                   Insys_Anthem_001220574
Insys_Anthem_001220575                   Insys_Anthem_001220575
Insys_Anthem_001220576                   Insys_Anthem_001220576
Insys_Anthem_001220577                   Insys_Anthem_001220577
Insys_Anthem_001220583                   Insys_Anthem_001220583
Insys_Anthem_001220593                   Insys_Anthem_001220593
Insys_Anthem_001220594                   Insys_Anthem_001220594
Insys_Anthem_001220596                   Insys_Anthem_001220596
Insys_Anthem_001220599                   Insys_Anthem_001220599
Insys_Anthem_001220600                   Insys_Anthem_001220600
Insys_Anthem_001220605                   Insys_Anthem_001220605
Insys_Anthem_001220606                   Insys_Anthem_001220606
Insys_Anthem_001220608                   Insys_Anthem_001220608
Insys_Anthem_001220610                   Insys_Anthem_001220610
Insys_Anthem_001220617                   Insys_Anthem_001220617
Insys_Anthem_001220624                   Insys_Anthem_001220624
Insys_Anthem_001220625                   Insys_Anthem_001220625
Insys_Anthem_001220627                   Insys_Anthem_001220627
Insys_Anthem_001220628                   Insys_Anthem_001220628
Insys_Anthem_001220632                   Insys_Anthem_001220632
Insys_Anthem_001220634                   Insys_Anthem_001220634
Insys_Anthem_001220637                   Insys_Anthem_001220637
Insys_Anthem_001220638                   Insys_Anthem_001220638
Insys_Anthem_001220640                   Insys_Anthem_001220640
Insys_Anthem_001220642                   Insys_Anthem_001220642
Insys_Anthem_001220643                   Insys_Anthem_001220643
Insys_Anthem_001220646                   Insys_Anthem_001220646
Insys_Anthem_001220647                   Insys_Anthem_001220647
Insys_Anthem_001220648                   Insys_Anthem_001220648
Insys_Anthem_001220654                   Insys_Anthem_001220654
Insys_Anthem_001220667                   Insys_Anthem_001220667
Insys_Anthem_001220668                   Insys_Anthem_001220668
Insys_Anthem_001220671                   Insys_Anthem_001220671
Insys_Anthem_001220672                   Insys_Anthem_001220672
Insys_Anthem_001220673                   Insys_Anthem_001220673
Insys_Anthem_001220675                   Insys_Anthem_001220675
Insys_Anthem_001220676                   Insys_Anthem_001220676
Insys_Anthem_001220678                   Insys_Anthem_001220678
Insys_Anthem_001220683                   Insys_Anthem_001220683
Insys_Anthem_001220686                   Insys_Anthem_001220686
Insys_Anthem_001220688                   Insys_Anthem_001220688
Insys_Anthem_001220695                   Insys_Anthem_001220695
Insys_Anthem_001220697                   Insys_Anthem_001220697
Insys_Anthem_001220700                   Insys_Anthem_001220700
Insys_Anthem_001220701                   Insys_Anthem_001220701

                                                    1160
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1162 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220703                   Insys_Anthem_001220703
Insys_Anthem_001220709                   Insys_Anthem_001220709
Insys_Anthem_001220712                   Insys_Anthem_001220712
Insys_Anthem_001220715                   Insys_Anthem_001220715
Insys_Anthem_001220716                   Insys_Anthem_001220716
Insys_Anthem_001220717                   Insys_Anthem_001220717
Insys_Anthem_001220720                   Insys_Anthem_001220720
Insys_Anthem_001220723                   Insys_Anthem_001220723
Insys_Anthem_001220724                   Insys_Anthem_001220724
Insys_Anthem_001220726                   Insys_Anthem_001220726
Insys_Anthem_001220729                   Insys_Anthem_001220729
Insys_Anthem_001220730                   Insys_Anthem_001220730
Insys_Anthem_001220731                   Insys_Anthem_001220731
Insys_Anthem_001220736                   Insys_Anthem_001220736
Insys_Anthem_001220738                   Insys_Anthem_001220738
Insys_Anthem_001220741                   Insys_Anthem_001220741
Insys_Anthem_001220746                   Insys_Anthem_001220746
Insys_Anthem_001220747                   Insys_Anthem_001220747
Insys_Anthem_001220753                   Insys_Anthem_001220753
Insys_Anthem_001220755                   Insys_Anthem_001220755
Insys_Anthem_001220756                   Insys_Anthem_001220756
Insys_Anthem_001220758                   Insys_Anthem_001220758
Insys_Anthem_001220759                   Insys_Anthem_001220759
Insys_Anthem_001220762                   Insys_Anthem_001220762
Insys_Anthem_001220765                   Insys_Anthem_001220765
Insys_Anthem_001220767                   Insys_Anthem_001220767
Insys_Anthem_001220775                   Insys_Anthem_001220775
Insys_Anthem_001220776                   Insys_Anthem_001220776
Insys_Anthem_001220781                   Insys_Anthem_001220781
Insys_Anthem_001220783                   Insys_Anthem_001220783
Insys_Anthem_001220785                   Insys_Anthem_001220785
Insys_Anthem_001220787                   Insys_Anthem_001220787
Insys_Anthem_001220792                   Insys_Anthem_001220792
Insys_Anthem_001220793                   Insys_Anthem_001220793
Insys_Anthem_001220796                   Insys_Anthem_001220796
Insys_Anthem_001220799                   Insys_Anthem_001220799
Insys_Anthem_001220802                   Insys_Anthem_001220802
Insys_Anthem_001220803                   Insys_Anthem_001220803
Insys_Anthem_001220805                   Insys_Anthem_001220805
Insys_Anthem_001220806                   Insys_Anthem_001220806
Insys_Anthem_001220808                   Insys_Anthem_001220808
Insys_Anthem_001220812                   Insys_Anthem_001220812
Insys_Anthem_001220815                   Insys_Anthem_001220815
Insys_Anthem_001220819                   Insys_Anthem_001220819
Insys_Anthem_001220830                   Insys_Anthem_001220830
Insys_Anthem_001220837                   Insys_Anthem_001220837
Insys_Anthem_001220838                   Insys_Anthem_001220838

                                                    1161
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1163 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220840                   Insys_Anthem_001220840
Insys_Anthem_001220841                   Insys_Anthem_001220841
Insys_Anthem_001220842                   Insys_Anthem_001220842
Insys_Anthem_001220848                   Insys_Anthem_001220848
Insys_Anthem_001220850                   Insys_Anthem_001220850
Insys_Anthem_001220854                   Insys_Anthem_001220854
Insys_Anthem_001220860                   Insys_Anthem_001220860
Insys_Anthem_001220861                   Insys_Anthem_001220861
Insys_Anthem_001220862                   Insys_Anthem_001220862
Insys_Anthem_001220867                   Insys_Anthem_001220867
Insys_Anthem_001220868                   Insys_Anthem_001220868
Insys_Anthem_001220871                   Insys_Anthem_001220871
Insys_Anthem_001220872                   Insys_Anthem_001220872
Insys_Anthem_001220875                   Insys_Anthem_001220875
Insys_Anthem_001220876                   Insys_Anthem_001220876
Insys_Anthem_001220879                   Insys_Anthem_001220879
Insys_Anthem_001220882                   Insys_Anthem_001220882
Insys_Anthem_001220883                   Insys_Anthem_001220883
Insys_Anthem_001220892                   Insys_Anthem_001220892
Insys_Anthem_001220893                   Insys_Anthem_001220893
Insys_Anthem_001220894                   Insys_Anthem_001220894
Insys_Anthem_001220896                   Insys_Anthem_001220896
Insys_Anthem_001220897                   Insys_Anthem_001220897
Insys_Anthem_001220903                   Insys_Anthem_001220903
Insys_Anthem_001220905                   Insys_Anthem_001220905
Insys_Anthem_001220906                   Insys_Anthem_001220906
Insys_Anthem_001220909                   Insys_Anthem_001220909
Insys_Anthem_001220916                   Insys_Anthem_001220916
Insys_Anthem_001220919                   Insys_Anthem_001220919
Insys_Anthem_001220922                   Insys_Anthem_001220922
Insys_Anthem_001220924                   Insys_Anthem_001220924
Insys_Anthem_001220926                   Insys_Anthem_001220926
Insys_Anthem_001220929                   Insys_Anthem_001220929
Insys_Anthem_001220931                   Insys_Anthem_001220931
Insys_Anthem_001220933                   Insys_Anthem_001220933
Insys_Anthem_001220936                   Insys_Anthem_001220936
Insys_Anthem_001220942                   Insys_Anthem_001220942
Insys_Anthem_001220943                   Insys_Anthem_001220943
Insys_Anthem_001220945                   Insys_Anthem_001220945
Insys_Anthem_001220947                   Insys_Anthem_001220947
Insys_Anthem_001220948                   Insys_Anthem_001220948
Insys_Anthem_001220953                   Insys_Anthem_001220953
Insys_Anthem_001220956                   Insys_Anthem_001220956
Insys_Anthem_001220958                   Insys_Anthem_001220958
Insys_Anthem_001220962                   Insys_Anthem_001220962
Insys_Anthem_001220964                   Insys_Anthem_001220964
Insys_Anthem_001220965                   Insys_Anthem_001220965

                                                    1162
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1164 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001220966                   Insys_Anthem_001220966
Insys_Anthem_001220967                   Insys_Anthem_001220967
Insys_Anthem_001220970                   Insys_Anthem_001220970
Insys_Anthem_001220974                   Insys_Anthem_001220974
Insys_Anthem_001220978                   Insys_Anthem_001220978
Insys_Anthem_001220981                   Insys_Anthem_001220981
Insys_Anthem_001220982                   Insys_Anthem_001220982
Insys_Anthem_001220983                   Insys_Anthem_001220983
Insys_Anthem_001220990                   Insys_Anthem_001220990
Insys_Anthem_001220995                   Insys_Anthem_001220995
Insys_Anthem_001220997                   Insys_Anthem_001220997
Insys_Anthem_001220998                   Insys_Anthem_001220998
Insys_Anthem_001221000                   Insys_Anthem_001221000
Insys_Anthem_001221001                   Insys_Anthem_001221001
Insys_Anthem_001221007                   Insys_Anthem_001221007
Insys_Anthem_001221010                   Insys_Anthem_001221010
Insys_Anthem_001221011                   Insys_Anthem_001221011
Insys_Anthem_001221012                   Insys_Anthem_001221012
Insys_Anthem_001221016                   Insys_Anthem_001221016
Insys_Anthem_001221026                   Insys_Anthem_001221026
Insys_Anthem_001221033                   Insys_Anthem_001221033
Insys_Anthem_001221034                   Insys_Anthem_001221034
Insys_Anthem_001221035                   Insys_Anthem_001221035
Insys_Anthem_001221037                   Insys_Anthem_001221037
Insys_Anthem_001221038                   Insys_Anthem_001221038
Insys_Anthem_001221041                   Insys_Anthem_001221041
Insys_Anthem_001221042                   Insys_Anthem_001221042
Insys_Anthem_001221043                   Insys_Anthem_001221043
Insys_Anthem_001221044                   Insys_Anthem_001221044
Insys_Anthem_001221045                   Insys_Anthem_001221045
Insys_Anthem_001221046                   Insys_Anthem_001221046
Insys_Anthem_001221047                   Insys_Anthem_001221047
Insys_Anthem_001221048                   Insys_Anthem_001221048
Insys_Anthem_001221049                   Insys_Anthem_001221049
Insys_Anthem_001221050                   Insys_Anthem_001221050
Insys_Anthem_001221051                   Insys_Anthem_001221051
Insys_Anthem_001221057                   Insys_Anthem_001221057
Insys_Anthem_001221062                   Insys_Anthem_001221062
Insys_Anthem_001221063                   Insys_Anthem_001221063
Insys_Anthem_001221067                   Insys_Anthem_001221067
Insys_Anthem_001221070                   Insys_Anthem_001221070
Insys_Anthem_001221071                   Insys_Anthem_001221071
Insys_Anthem_001221074                   Insys_Anthem_001221074
Insys_Anthem_001221075                   Insys_Anthem_001221075
Insys_Anthem_001221093                   Insys_Anthem_001221093
Insys_Anthem_001221094                   Insys_Anthem_001221094
Insys_Anthem_001221096                   Insys_Anthem_001221096

                                                    1163
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1165 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221102                   Insys_Anthem_001221102
Insys_Anthem_001221104                   Insys_Anthem_001221104
Insys_Anthem_001221105                   Insys_Anthem_001221105
Insys_Anthem_001221107                   Insys_Anthem_001221107
Insys_Anthem_001221108                   Insys_Anthem_001221108
Insys_Anthem_001221109                   Insys_Anthem_001221109
Insys_Anthem_001221110                   Insys_Anthem_001221110
Insys_Anthem_001221111                   Insys_Anthem_001221111
Insys_Anthem_001221114                   Insys_Anthem_001221114
Insys_Anthem_001221116                   Insys_Anthem_001221116
Insys_Anthem_001221123                   Insys_Anthem_001221123
Insys_Anthem_001221124                   Insys_Anthem_001221124
Insys_Anthem_001221126                   Insys_Anthem_001221126
Insys_Anthem_001221127                   Insys_Anthem_001221127
Insys_Anthem_001221128                   Insys_Anthem_001221128
Insys_Anthem_001221129                   Insys_Anthem_001221129
Insys_Anthem_001221130                   Insys_Anthem_001221130
Insys_Anthem_001221135                   Insys_Anthem_001221135
Insys_Anthem_001221137                   Insys_Anthem_001221137
Insys_Anthem_001221142                   Insys_Anthem_001221142
Insys_Anthem_001221150                   Insys_Anthem_001221150
Insys_Anthem_001221152                   Insys_Anthem_001221152
Insys_Anthem_001221173                   Insys_Anthem_001221173
Insys_Anthem_001221177                   Insys_Anthem_001221177
Insys_Anthem_001221179                   Insys_Anthem_001221179
Insys_Anthem_001221182                   Insys_Anthem_001221182
Insys_Anthem_001221184                   Insys_Anthem_001221184
Insys_Anthem_001221187                   Insys_Anthem_001221187
Insys_Anthem_001221196                   Insys_Anthem_001221196
Insys_Anthem_001221199                   Insys_Anthem_001221199
Insys_Anthem_001221204                   Insys_Anthem_001221204
Insys_Anthem_001221205                   Insys_Anthem_001221205
Insys_Anthem_001221206                   Insys_Anthem_001221206
Insys_Anthem_001221207                   Insys_Anthem_001221207
Insys_Anthem_001221209                   Insys_Anthem_001221209
Insys_Anthem_001221211                   Insys_Anthem_001221211
Insys_Anthem_001221215                   Insys_Anthem_001221215
Insys_Anthem_001221216                   Insys_Anthem_001221216
Insys_Anthem_001221218                   Insys_Anthem_001221218
Insys_Anthem_001221220                   Insys_Anthem_001221220
Insys_Anthem_001221223                   Insys_Anthem_001221223
Insys_Anthem_001221227                   Insys_Anthem_001221227
Insys_Anthem_001221228                   Insys_Anthem_001221228
Insys_Anthem_001221233                   Insys_Anthem_001221233
Insys_Anthem_001221234                   Insys_Anthem_001221234
Insys_Anthem_001221235                   Insys_Anthem_001221235
Insys_Anthem_001221239                   Insys_Anthem_001221239

                                                    1164
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1166 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221240                   Insys_Anthem_001221240
Insys_Anthem_001221241                   Insys_Anthem_001221241
Insys_Anthem_001221242                   Insys_Anthem_001221242
Insys_Anthem_001221243                   Insys_Anthem_001221243
Insys_Anthem_001221245                   Insys_Anthem_001221245
Insys_Anthem_001221248                   Insys_Anthem_001221248
Insys_Anthem_001221251                   Insys_Anthem_001221251
Insys_Anthem_001221252                   Insys_Anthem_001221252
Insys_Anthem_001221254                   Insys_Anthem_001221254
Insys_Anthem_001221258                   Insys_Anthem_001221258
Insys_Anthem_001221259                   Insys_Anthem_001221259
Insys_Anthem_001221266                   Insys_Anthem_001221266
Insys_Anthem_001221272                   Insys_Anthem_001221272
Insys_Anthem_001221276                   Insys_Anthem_001221276
Insys_Anthem_001221277                   Insys_Anthem_001221277
Insys_Anthem_001221278                   Insys_Anthem_001221278
Insys_Anthem_001221282                   Insys_Anthem_001221282
Insys_Anthem_001221288                   Insys_Anthem_001221288
Insys_Anthem_001221289                   Insys_Anthem_001221289
Insys_Anthem_001221291                   Insys_Anthem_001221291
Insys_Anthem_001221295                   Insys_Anthem_001221295
Insys_Anthem_001221296                   Insys_Anthem_001221296
Insys_Anthem_001221299                   Insys_Anthem_001221299
Insys_Anthem_001221300                   Insys_Anthem_001221300
Insys_Anthem_001221301                   Insys_Anthem_001221301
Insys_Anthem_001221303                   Insys_Anthem_001221303
Insys_Anthem_001221304                   Insys_Anthem_001221304
Insys_Anthem_001221309                   Insys_Anthem_001221309
Insys_Anthem_001221313                   Insys_Anthem_001221313
Insys_Anthem_001221317                   Insys_Anthem_001221317
Insys_Anthem_001221319                   Insys_Anthem_001221319
Insys_Anthem_001221320                   Insys_Anthem_001221320
Insys_Anthem_001221321                   Insys_Anthem_001221321
Insys_Anthem_001221324                   Insys_Anthem_001221324
Insys_Anthem_001221325                   Insys_Anthem_001221325
Insys_Anthem_001221327                   Insys_Anthem_001221327
Insys_Anthem_001221332                   Insys_Anthem_001221332
Insys_Anthem_001221333                   Insys_Anthem_001221333
Insys_Anthem_001221334                   Insys_Anthem_001221334
Insys_Anthem_001221335                   Insys_Anthem_001221335
Insys_Anthem_001221338                   Insys_Anthem_001221338
Insys_Anthem_001221339                   Insys_Anthem_001221339
Insys_Anthem_001221340                   Insys_Anthem_001221340
Insys_Anthem_001221346                   Insys_Anthem_001221346
Insys_Anthem_001221348                   Insys_Anthem_001221348
Insys_Anthem_001221349                   Insys_Anthem_001221349
Insys_Anthem_001221356                   Insys_Anthem_001221356

                                                    1165
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1167 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221361                   Insys_Anthem_001221361
Insys_Anthem_001221363                   Insys_Anthem_001221363
Insys_Anthem_001221364                   Insys_Anthem_001221364
Insys_Anthem_001221369                   Insys_Anthem_001221369
Insys_Anthem_001221372                   Insys_Anthem_001221372
Insys_Anthem_001221374                   Insys_Anthem_001221374
Insys_Anthem_001221375                   Insys_Anthem_001221375
Insys_Anthem_001221378                   Insys_Anthem_001221378
Insys_Anthem_001221382                   Insys_Anthem_001221382
Insys_Anthem_001221383                   Insys_Anthem_001221383
Insys_Anthem_001221384                   Insys_Anthem_001221384
Insys_Anthem_001221392                   Insys_Anthem_001221392
Insys_Anthem_001221393                   Insys_Anthem_001221393
Insys_Anthem_001221396                   Insys_Anthem_001221396
Insys_Anthem_001221398                   Insys_Anthem_001221398
Insys_Anthem_001221399                   Insys_Anthem_001221399
Insys_Anthem_001221401                   Insys_Anthem_001221401
Insys_Anthem_001221402                   Insys_Anthem_001221402
Insys_Anthem_001221403                   Insys_Anthem_001221403
Insys_Anthem_001221414                   Insys_Anthem_001221414
Insys_Anthem_001221418                   Insys_Anthem_001221418
Insys_Anthem_001221421                   Insys_Anthem_001221421
Insys_Anthem_001221424                   Insys_Anthem_001221424
Insys_Anthem_001221429                   Insys_Anthem_001221429
Insys_Anthem_001221430                   Insys_Anthem_001221430
Insys_Anthem_001221431                   Insys_Anthem_001221431
Insys_Anthem_001221437                   Insys_Anthem_001221437
Insys_Anthem_001221447                   Insys_Anthem_001221447
Insys_Anthem_001221451                   Insys_Anthem_001221451
Insys_Anthem_001221454                   Insys_Anthem_001221454
Insys_Anthem_001221457                   Insys_Anthem_001221457
Insys_Anthem_001221460                   Insys_Anthem_001221460
Insys_Anthem_001221462                   Insys_Anthem_001221462
Insys_Anthem_001221465                   Insys_Anthem_001221465
Insys_Anthem_001221469                   Insys_Anthem_001221469
Insys_Anthem_001221470                   Insys_Anthem_001221470
Insys_Anthem_001221472                   Insys_Anthem_001221472
Insys_Anthem_001221473                   Insys_Anthem_001221473
Insys_Anthem_001221475                   Insys_Anthem_001221475
Insys_Anthem_001221477                   Insys_Anthem_001221477
Insys_Anthem_001221478                   Insys_Anthem_001221478
Insys_Anthem_001221482                   Insys_Anthem_001221482
Insys_Anthem_001221484                   Insys_Anthem_001221484
Insys_Anthem_001221485                   Insys_Anthem_001221485
Insys_Anthem_001221486                   Insys_Anthem_001221486
Insys_Anthem_001221487                   Insys_Anthem_001221487
Insys_Anthem_001221489                   Insys_Anthem_001221489

                                                    1166
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1168 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221490                   Insys_Anthem_001221490
Insys_Anthem_001221493                   Insys_Anthem_001221493
Insys_Anthem_001221494                   Insys_Anthem_001221494
Insys_Anthem_001221501                   Insys_Anthem_001221501
Insys_Anthem_001221506                   Insys_Anthem_001221506
Insys_Anthem_001221507                   Insys_Anthem_001221507
Insys_Anthem_001221508                   Insys_Anthem_001221508
Insys_Anthem_001221514                   Insys_Anthem_001221514
Insys_Anthem_001221518                   Insys_Anthem_001221518
Insys_Anthem_001221519                   Insys_Anthem_001221519
Insys_Anthem_001221520                   Insys_Anthem_001221520
Insys_Anthem_001221525                   Insys_Anthem_001221525
Insys_Anthem_001221527                   Insys_Anthem_001221527
Insys_Anthem_001221528                   Insys_Anthem_001221528
Insys_Anthem_001221538                   Insys_Anthem_001221538
Insys_Anthem_001221541                   Insys_Anthem_001221541
Insys_Anthem_001221544                   Insys_Anthem_001221544
Insys_Anthem_001221550                   Insys_Anthem_001221550
Insys_Anthem_001221551                   Insys_Anthem_001221551
Insys_Anthem_001221556                   Insys_Anthem_001221556
Insys_Anthem_001221557                   Insys_Anthem_001221557
Insys_Anthem_001221562                   Insys_Anthem_001221562
Insys_Anthem_001221566                   Insys_Anthem_001221566
Insys_Anthem_001221567                   Insys_Anthem_001221567
Insys_Anthem_001221569                   Insys_Anthem_001221569
Insys_Anthem_001221573                   Insys_Anthem_001221573
Insys_Anthem_001221587                   Insys_Anthem_001221587
Insys_Anthem_001221588                   Insys_Anthem_001221588
Insys_Anthem_001221591                   Insys_Anthem_001221591
Insys_Anthem_001221594                   Insys_Anthem_001221594
Insys_Anthem_001221599                   Insys_Anthem_001221599
Insys_Anthem_001221606                   Insys_Anthem_001221606
Insys_Anthem_001221609                   Insys_Anthem_001221609
Insys_Anthem_001221612                   Insys_Anthem_001221612
Insys_Anthem_001221616                   Insys_Anthem_001221616
Insys_Anthem_001221621                   Insys_Anthem_001221621
Insys_Anthem_001221623                   Insys_Anthem_001221623
Insys_Anthem_001221624                   Insys_Anthem_001221624
Insys_Anthem_001221629                   Insys_Anthem_001221629
Insys_Anthem_001221630                   Insys_Anthem_001221630
Insys_Anthem_001221632                   Insys_Anthem_001221632
Insys_Anthem_001221635                   Insys_Anthem_001221635
Insys_Anthem_001221637                   Insys_Anthem_001221637
Insys_Anthem_001221639                   Insys_Anthem_001221639
Insys_Anthem_001221647                   Insys_Anthem_001221647
Insys_Anthem_001221649                   Insys_Anthem_001221649
Insys_Anthem_001221650                   Insys_Anthem_001221650

                                                    1167
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1169 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221653                   Insys_Anthem_001221653
Insys_Anthem_001221654                   Insys_Anthem_001221654
Insys_Anthem_001221655                   Insys_Anthem_001221655
Insys_Anthem_001221656                   Insys_Anthem_001221656
Insys_Anthem_001221661                   Insys_Anthem_001221661
Insys_Anthem_001221669                   Insys_Anthem_001221669
Insys_Anthem_001221675                   Insys_Anthem_001221675
Insys_Anthem_001221676                   Insys_Anthem_001221676
Insys_Anthem_001221679                   Insys_Anthem_001221679
Insys_Anthem_001221683                   Insys_Anthem_001221683
Insys_Anthem_001221688                   Insys_Anthem_001221688
Insys_Anthem_001221691                   Insys_Anthem_001221691
Insys_Anthem_001221692                   Insys_Anthem_001221692
Insys_Anthem_001221693                   Insys_Anthem_001221693
Insys_Anthem_001221694                   Insys_Anthem_001221694
Insys_Anthem_001221697                   Insys_Anthem_001221697
Insys_Anthem_001221699                   Insys_Anthem_001221699
Insys_Anthem_001221706                   Insys_Anthem_001221706
Insys_Anthem_001221708                   Insys_Anthem_001221708
Insys_Anthem_001221718                   Insys_Anthem_001221718
Insys_Anthem_001221728                   Insys_Anthem_001221728
Insys_Anthem_001221734                   Insys_Anthem_001221734
Insys_Anthem_001221735                   Insys_Anthem_001221735
Insys_Anthem_001221737                   Insys_Anthem_001221737
Insys_Anthem_001221739                   Insys_Anthem_001221739
Insys_Anthem_001221742                   Insys_Anthem_001221742
Insys_Anthem_001221744                   Insys_Anthem_001221744
Insys_Anthem_001221747                   Insys_Anthem_001221747
Insys_Anthem_001221749                   Insys_Anthem_001221749
Insys_Anthem_001221751                   Insys_Anthem_001221751
Insys_Anthem_001221758                   Insys_Anthem_001221758
Insys_Anthem_001221759                   Insys_Anthem_001221759
Insys_Anthem_001221764                   Insys_Anthem_001221764
Insys_Anthem_001221767                   Insys_Anthem_001221767
Insys_Anthem_001221770                   Insys_Anthem_001221770
Insys_Anthem_001221772                   Insys_Anthem_001221772
Insys_Anthem_001221776                   Insys_Anthem_001221776
Insys_Anthem_001221777                   Insys_Anthem_001221777
Insys_Anthem_001221780                   Insys_Anthem_001221780
Insys_Anthem_001221782                   Insys_Anthem_001221782
Insys_Anthem_001221784                   Insys_Anthem_001221784
Insys_Anthem_001221786                   Insys_Anthem_001221786
Insys_Anthem_001221789                   Insys_Anthem_001221789
Insys_Anthem_001221798                   Insys_Anthem_001221798
Insys_Anthem_001221801                   Insys_Anthem_001221801
Insys_Anthem_001221802                   Insys_Anthem_001221802
Insys_Anthem_001221806                   Insys_Anthem_001221806

                                                    1168
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1170 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221807                   Insys_Anthem_001221807
Insys_Anthem_001221817                   Insys_Anthem_001221817
Insys_Anthem_001221821                   Insys_Anthem_001221821
Insys_Anthem_001221825                   Insys_Anthem_001221825
Insys_Anthem_001221830                   Insys_Anthem_001221830
Insys_Anthem_001221835                   Insys_Anthem_001221835
Insys_Anthem_001221836                   Insys_Anthem_001221836
Insys_Anthem_001221837                   Insys_Anthem_001221837
Insys_Anthem_001221850                   Insys_Anthem_001221850
Insys_Anthem_001221853                   Insys_Anthem_001221853
Insys_Anthem_001221857                   Insys_Anthem_001221857
Insys_Anthem_001221858                   Insys_Anthem_001221858
Insys_Anthem_001221859                   Insys_Anthem_001221859
Insys_Anthem_001221860                   Insys_Anthem_001221860
Insys_Anthem_001221861                   Insys_Anthem_001221861
Insys_Anthem_001221863                   Insys_Anthem_001221863
Insys_Anthem_001221865                   Insys_Anthem_001221865
Insys_Anthem_001221869                   Insys_Anthem_001221869
Insys_Anthem_001221871                   Insys_Anthem_001221871
Insys_Anthem_001221884                   Insys_Anthem_001221884
Insys_Anthem_001221888                   Insys_Anthem_001221888
Insys_Anthem_001221889                   Insys_Anthem_001221889
Insys_Anthem_001221891                   Insys_Anthem_001221891
Insys_Anthem_001221892                   Insys_Anthem_001221892
Insys_Anthem_001221893                   Insys_Anthem_001221893
Insys_Anthem_001221896                   Insys_Anthem_001221896
Insys_Anthem_001221897                   Insys_Anthem_001221897
Insys_Anthem_001221899                   Insys_Anthem_001221899
Insys_Anthem_001221900                   Insys_Anthem_001221900
Insys_Anthem_001221902                   Insys_Anthem_001221902
Insys_Anthem_001221908                   Insys_Anthem_001221908
Insys_Anthem_001221912                   Insys_Anthem_001221912
Insys_Anthem_001221922                   Insys_Anthem_001221922
Insys_Anthem_001221928                   Insys_Anthem_001221928
Insys_Anthem_001221933                   Insys_Anthem_001221933
Insys_Anthem_001221934                   Insys_Anthem_001221934
Insys_Anthem_001221935                   Insys_Anthem_001221935
Insys_Anthem_001221940                   Insys_Anthem_001221940
Insys_Anthem_001221941                   Insys_Anthem_001221941
Insys_Anthem_001221945                   Insys_Anthem_001221945
Insys_Anthem_001221946                   Insys_Anthem_001221946
Insys_Anthem_001221947                   Insys_Anthem_001221947
Insys_Anthem_001221948                   Insys_Anthem_001221948
Insys_Anthem_001221949                   Insys_Anthem_001221949
Insys_Anthem_001221950                   Insys_Anthem_001221950
Insys_Anthem_001221951                   Insys_Anthem_001221951
Insys_Anthem_001221955                   Insys_Anthem_001221955

                                                    1169
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1171 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001221956                   Insys_Anthem_001221956
Insys_Anthem_001221962                   Insys_Anthem_001221962
Insys_Anthem_001221964                   Insys_Anthem_001221964
Insys_Anthem_001221965                   Insys_Anthem_001221965
Insys_Anthem_001221966                   Insys_Anthem_001221966
Insys_Anthem_001221968                   Insys_Anthem_001221968
Insys_Anthem_001221971                   Insys_Anthem_001221971
Insys_Anthem_001221972                   Insys_Anthem_001221972
Insys_Anthem_001221974                   Insys_Anthem_001221974
Insys_Anthem_001221981                   Insys_Anthem_001221981
Insys_Anthem_001221986                   Insys_Anthem_001221986
Insys_Anthem_001221994                   Insys_Anthem_001221994
Insys_Anthem_001221995                   Insys_Anthem_001221995
Insys_Anthem_001222000                   Insys_Anthem_001222000
Insys_Anthem_001222006                   Insys_Anthem_001222006
Insys_Anthem_001222009                   Insys_Anthem_001222009
Insys_Anthem_001222011                   Insys_Anthem_001222011
Insys_Anthem_001222013                   Insys_Anthem_001222013
Insys_Anthem_001222020                   Insys_Anthem_001222020
Insys_Anthem_001222023                   Insys_Anthem_001222023
Insys_Anthem_001222026                   Insys_Anthem_001222026
Insys_Anthem_001222030                   Insys_Anthem_001222030
Insys_Anthem_001222037                   Insys_Anthem_001222037
Insys_Anthem_001222045                   Insys_Anthem_001222045
Insys_Anthem_001222047                   Insys_Anthem_001222047
Insys_Anthem_001222052                   Insys_Anthem_001222052
Insys_Anthem_001222057                   Insys_Anthem_001222057
Insys_Anthem_001222068                   Insys_Anthem_001222068
Insys_Anthem_001222071                   Insys_Anthem_001222071
Insys_Anthem_001222074                   Insys_Anthem_001222074
Insys_Anthem_001222076                   Insys_Anthem_001222076
Insys_Anthem_001222078                   Insys_Anthem_001222078
Insys_Anthem_001222080                   Insys_Anthem_001222080
Insys_Anthem_001222083                   Insys_Anthem_001222083
Insys_Anthem_001222084                   Insys_Anthem_001222084
Insys_Anthem_001222085                   Insys_Anthem_001222085
Insys_Anthem_001222086                   Insys_Anthem_001222086
Insys_Anthem_001222090                   Insys_Anthem_001222090
Insys_Anthem_001222097                   Insys_Anthem_001222097
Insys_Anthem_001222106                   Insys_Anthem_001222106
Insys_Anthem_001222110                   Insys_Anthem_001222110
Insys_Anthem_001222111                   Insys_Anthem_001222111
Insys_Anthem_001222116                   Insys_Anthem_001222116
Insys_Anthem_001222127                   Insys_Anthem_001222127
Insys_Anthem_001222129                   Insys_Anthem_001222129
Insys_Anthem_001222130                   Insys_Anthem_001222130
Insys_Anthem_001222131                   Insys_Anthem_001222131

                                                    1170
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1172 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222134                   Insys_Anthem_001222134
Insys_Anthem_001222138                   Insys_Anthem_001222138
Insys_Anthem_001222140                   Insys_Anthem_001222140
Insys_Anthem_001222144                   Insys_Anthem_001222144
Insys_Anthem_001222148                   Insys_Anthem_001222148
Insys_Anthem_001222151                   Insys_Anthem_001222151
Insys_Anthem_001222155                   Insys_Anthem_001222155
Insys_Anthem_001222160                   Insys_Anthem_001222160
Insys_Anthem_001222162                   Insys_Anthem_001222162
Insys_Anthem_001222168                   Insys_Anthem_001222168
Insys_Anthem_001222170                   Insys_Anthem_001222170
Insys_Anthem_001222172                   Insys_Anthem_001222172
Insys_Anthem_001222176                   Insys_Anthem_001222176
Insys_Anthem_001222182                   Insys_Anthem_001222182
Insys_Anthem_001222191                   Insys_Anthem_001222191
Insys_Anthem_001222203                   Insys_Anthem_001222203
Insys_Anthem_001222205                   Insys_Anthem_001222205
Insys_Anthem_001222206                   Insys_Anthem_001222206
Insys_Anthem_001222207                   Insys_Anthem_001222207
Insys_Anthem_001222225                   Insys_Anthem_001222225
Insys_Anthem_001222227                   Insys_Anthem_001222227
Insys_Anthem_001222228                   Insys_Anthem_001222228
Insys_Anthem_001222229                   Insys_Anthem_001222229
Insys_Anthem_001222232                   Insys_Anthem_001222232
Insys_Anthem_001222236                   Insys_Anthem_001222236
Insys_Anthem_001222244                   Insys_Anthem_001222244
Insys_Anthem_001222247                   Insys_Anthem_001222247
Insys_Anthem_001222252                   Insys_Anthem_001222252
Insys_Anthem_001222254                   Insys_Anthem_001222254
Insys_Anthem_001222255                   Insys_Anthem_001222255
Insys_Anthem_001222263                   Insys_Anthem_001222263
Insys_Anthem_001222266                   Insys_Anthem_001222266
Insys_Anthem_001222268                   Insys_Anthem_001222268
Insys_Anthem_001222269                   Insys_Anthem_001222269
Insys_Anthem_001222274                   Insys_Anthem_001222274
Insys_Anthem_001222283                   Insys_Anthem_001222283
Insys_Anthem_001222293                   Insys_Anthem_001222293
Insys_Anthem_001222296                   Insys_Anthem_001222296
Insys_Anthem_001222297                   Insys_Anthem_001222297
Insys_Anthem_001222300                   Insys_Anthem_001222300
Insys_Anthem_001222302                   Insys_Anthem_001222302
Insys_Anthem_001222305                   Insys_Anthem_001222305
Insys_Anthem_001222308                   Insys_Anthem_001222308
Insys_Anthem_001222313                   Insys_Anthem_001222313
Insys_Anthem_001222316                   Insys_Anthem_001222316
Insys_Anthem_001222318                   Insys_Anthem_001222318
Insys_Anthem_001222319                   Insys_Anthem_001222319

                                                    1171
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1173 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222321                   Insys_Anthem_001222321
Insys_Anthem_001222322                   Insys_Anthem_001222322
Insys_Anthem_001222323                   Insys_Anthem_001222323
Insys_Anthem_001222327                   Insys_Anthem_001222327
Insys_Anthem_001222328                   Insys_Anthem_001222328
Insys_Anthem_001222336                   Insys_Anthem_001222336
Insys_Anthem_001222337                   Insys_Anthem_001222337
Insys_Anthem_001222340                   Insys_Anthem_001222340
Insys_Anthem_001222344                   Insys_Anthem_001222344
Insys_Anthem_001222345                   Insys_Anthem_001222345
Insys_Anthem_001222347                   Insys_Anthem_001222347
Insys_Anthem_001222355                   Insys_Anthem_001222355
Insys_Anthem_001222356                   Insys_Anthem_001222356
Insys_Anthem_001222357                   Insys_Anthem_001222357
Insys_Anthem_001222358                   Insys_Anthem_001222358
Insys_Anthem_001222360                   Insys_Anthem_001222360
Insys_Anthem_001222362                   Insys_Anthem_001222362
Insys_Anthem_001222363                   Insys_Anthem_001222363
Insys_Anthem_001222366                   Insys_Anthem_001222366
Insys_Anthem_001222368                   Insys_Anthem_001222368
Insys_Anthem_001222370                   Insys_Anthem_001222370
Insys_Anthem_001222373                   Insys_Anthem_001222373
Insys_Anthem_001222375                   Insys_Anthem_001222375
Insys_Anthem_001222382                   Insys_Anthem_001222382
Insys_Anthem_001222389                   Insys_Anthem_001222389
Insys_Anthem_001222391                   Insys_Anthem_001222391
Insys_Anthem_001222400                   Insys_Anthem_001222400
Insys_Anthem_001222401                   Insys_Anthem_001222401
Insys_Anthem_001222408                   Insys_Anthem_001222408
Insys_Anthem_001222410                   Insys_Anthem_001222410
Insys_Anthem_001222414                   Insys_Anthem_001222414
Insys_Anthem_001222415                   Insys_Anthem_001222415
Insys_Anthem_001222417                   Insys_Anthem_001222417
Insys_Anthem_001222419                   Insys_Anthem_001222419
Insys_Anthem_001222423                   Insys_Anthem_001222423
Insys_Anthem_001222425                   Insys_Anthem_001222425
Insys_Anthem_001222426                   Insys_Anthem_001222426
Insys_Anthem_001222427                   Insys_Anthem_001222427
Insys_Anthem_001222433                   Insys_Anthem_001222433
Insys_Anthem_001222435                   Insys_Anthem_001222435
Insys_Anthem_001222439                   Insys_Anthem_001222439
Insys_Anthem_001222445                   Insys_Anthem_001222445
Insys_Anthem_001222450                   Insys_Anthem_001222450
Insys_Anthem_001222453                   Insys_Anthem_001222453
Insys_Anthem_001222459                   Insys_Anthem_001222459
Insys_Anthem_001222460                   Insys_Anthem_001222460
Insys_Anthem_001222462                   Insys_Anthem_001222462

                                                    1172
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1174 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222464                   Insys_Anthem_001222464
Insys_Anthem_001222466                   Insys_Anthem_001222466
Insys_Anthem_001222473                   Insys_Anthem_001222473
Insys_Anthem_001222477                   Insys_Anthem_001222477
Insys_Anthem_001222479                   Insys_Anthem_001222479
Insys_Anthem_001222480                   Insys_Anthem_001222480
Insys_Anthem_001222484                   Insys_Anthem_001222484
Insys_Anthem_001222489                   Insys_Anthem_001222489
Insys_Anthem_001222493                   Insys_Anthem_001222493
Insys_Anthem_001222494                   Insys_Anthem_001222494
Insys_Anthem_001222496                   Insys_Anthem_001222496
Insys_Anthem_001222506                   Insys_Anthem_001222506
Insys_Anthem_001222508                   Insys_Anthem_001222508
Insys_Anthem_001222509                   Insys_Anthem_001222509
Insys_Anthem_001222513                   Insys_Anthem_001222513
Insys_Anthem_001222516                   Insys_Anthem_001222516
Insys_Anthem_001222520                   Insys_Anthem_001222520
Insys_Anthem_001222521                   Insys_Anthem_001222521
Insys_Anthem_001222524                   Insys_Anthem_001222524
Insys_Anthem_001222539                   Insys_Anthem_001222539
Insys_Anthem_001222540                   Insys_Anthem_001222540
Insys_Anthem_001222557                   Insys_Anthem_001222557
Insys_Anthem_001222558                   Insys_Anthem_001222558
Insys_Anthem_001222559                   Insys_Anthem_001222559
Insys_Anthem_001222560                   Insys_Anthem_001222560
Insys_Anthem_001222561                   Insys_Anthem_001222561
Insys_Anthem_001222562                   Insys_Anthem_001222562
Insys_Anthem_001222565                   Insys_Anthem_001222565
Insys_Anthem_001222569                   Insys_Anthem_001222569
Insys_Anthem_001222572                   Insys_Anthem_001222572
Insys_Anthem_001222574                   Insys_Anthem_001222574
Insys_Anthem_001222575                   Insys_Anthem_001222575
Insys_Anthem_001222577                   Insys_Anthem_001222577
Insys_Anthem_001222581                   Insys_Anthem_001222581
Insys_Anthem_001222582                   Insys_Anthem_001222582
Insys_Anthem_001222583                   Insys_Anthem_001222583
Insys_Anthem_001222587                   Insys_Anthem_001222587
Insys_Anthem_001222588                   Insys_Anthem_001222588
Insys_Anthem_001222589                   Insys_Anthem_001222589
Insys_Anthem_001222590                   Insys_Anthem_001222590
Insys_Anthem_001222594                   Insys_Anthem_001222594
Insys_Anthem_001222595                   Insys_Anthem_001222595
Insys_Anthem_001222602                   Insys_Anthem_001222602
Insys_Anthem_001222605                   Insys_Anthem_001222605
Insys_Anthem_001222617                   Insys_Anthem_001222617
Insys_Anthem_001222618                   Insys_Anthem_001222618
Insys_Anthem_001222620                   Insys_Anthem_001222620

                                                    1173
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1175 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222627                   Insys_Anthem_001222627
Insys_Anthem_001222628                   Insys_Anthem_001222628
Insys_Anthem_001222635                   Insys_Anthem_001222635
Insys_Anthem_001222636                   Insys_Anthem_001222636
Insys_Anthem_001222639                   Insys_Anthem_001222639
Insys_Anthem_001222640                   Insys_Anthem_001222640
Insys_Anthem_001222647                   Insys_Anthem_001222647
Insys_Anthem_001222650                   Insys_Anthem_001222650
Insys_Anthem_001222651                   Insys_Anthem_001222651
Insys_Anthem_001222663                   Insys_Anthem_001222663
Insys_Anthem_001222664                   Insys_Anthem_001222664
Insys_Anthem_001222668                   Insys_Anthem_001222668
Insys_Anthem_001222679                   Insys_Anthem_001222679
Insys_Anthem_001222680                   Insys_Anthem_001222680
Insys_Anthem_001222688                   Insys_Anthem_001222688
Insys_Anthem_001222690                   Insys_Anthem_001222690
Insys_Anthem_001222692                   Insys_Anthem_001222692
Insys_Anthem_001222699                   Insys_Anthem_001222699
Insys_Anthem_001222700                   Insys_Anthem_001222700
Insys_Anthem_001222702                   Insys_Anthem_001222702
Insys_Anthem_001222704                   Insys_Anthem_001222704
Insys_Anthem_001222707                   Insys_Anthem_001222707
Insys_Anthem_001222710                   Insys_Anthem_001222710
Insys_Anthem_001222715                   Insys_Anthem_001222715
Insys_Anthem_001222717                   Insys_Anthem_001222717
Insys_Anthem_001222718                   Insys_Anthem_001222718
Insys_Anthem_001222720                   Insys_Anthem_001222720
Insys_Anthem_001222724                   Insys_Anthem_001222724
Insys_Anthem_001222730                   Insys_Anthem_001222730
Insys_Anthem_001222733                   Insys_Anthem_001222733
Insys_Anthem_001222734                   Insys_Anthem_001222734
Insys_Anthem_001222735                   Insys_Anthem_001222735
Insys_Anthem_001222738                   Insys_Anthem_001222738
Insys_Anthem_001222744                   Insys_Anthem_001222744
Insys_Anthem_001222751                   Insys_Anthem_001222751
Insys_Anthem_001222752                   Insys_Anthem_001222752
Insys_Anthem_001222753                   Insys_Anthem_001222753
Insys_Anthem_001222765                   Insys_Anthem_001222765
Insys_Anthem_001222766                   Insys_Anthem_001222766
Insys_Anthem_001222768                   Insys_Anthem_001222768
Insys_Anthem_001222772                   Insys_Anthem_001222772
Insys_Anthem_001222777                   Insys_Anthem_001222777
Insys_Anthem_001222778                   Insys_Anthem_001222778
Insys_Anthem_001222779                   Insys_Anthem_001222779
Insys_Anthem_001222780                   Insys_Anthem_001222780
Insys_Anthem_001222783                   Insys_Anthem_001222783
Insys_Anthem_001222784                   Insys_Anthem_001222784

                                                    1174
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1176 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222787                   Insys_Anthem_001222787
Insys_Anthem_001222788                   Insys_Anthem_001222788
Insys_Anthem_001222791                   Insys_Anthem_001222791
Insys_Anthem_001222793                   Insys_Anthem_001222793
Insys_Anthem_001222795                   Insys_Anthem_001222795
Insys_Anthem_001222796                   Insys_Anthem_001222796
Insys_Anthem_001222800                   Insys_Anthem_001222800
Insys_Anthem_001222801                   Insys_Anthem_001222801
Insys_Anthem_001222803                   Insys_Anthem_001222803
Insys_Anthem_001222804                   Insys_Anthem_001222804
Insys_Anthem_001222812                   Insys_Anthem_001222812
Insys_Anthem_001222813                   Insys_Anthem_001222813
Insys_Anthem_001222816                   Insys_Anthem_001222816
Insys_Anthem_001222817                   Insys_Anthem_001222817
Insys_Anthem_001222820                   Insys_Anthem_001222820
Insys_Anthem_001222821                   Insys_Anthem_001222821
Insys_Anthem_001222829                   Insys_Anthem_001222829
Insys_Anthem_001222833                   Insys_Anthem_001222833
Insys_Anthem_001222835                   Insys_Anthem_001222835
Insys_Anthem_001222846                   Insys_Anthem_001222846
Insys_Anthem_001222850                   Insys_Anthem_001222850
Insys_Anthem_001222852                   Insys_Anthem_001222852
Insys_Anthem_001222858                   Insys_Anthem_001222858
Insys_Anthem_001222864                   Insys_Anthem_001222864
Insys_Anthem_001222865                   Insys_Anthem_001222865
Insys_Anthem_001222866                   Insys_Anthem_001222866
Insys_Anthem_001222869                   Insys_Anthem_001222869
Insys_Anthem_001222875                   Insys_Anthem_001222875
Insys_Anthem_001222878                   Insys_Anthem_001222878
Insys_Anthem_001222879                   Insys_Anthem_001222879
Insys_Anthem_001222887                   Insys_Anthem_001222887
Insys_Anthem_001222889                   Insys_Anthem_001222889
Insys_Anthem_001222893                   Insys_Anthem_001222893
Insys_Anthem_001222894                   Insys_Anthem_001222894
Insys_Anthem_001222895                   Insys_Anthem_001222895
Insys_Anthem_001222896                   Insys_Anthem_001222896
Insys_Anthem_001222901                   Insys_Anthem_001222901
Insys_Anthem_001222904                   Insys_Anthem_001222904
Insys_Anthem_001222911                   Insys_Anthem_001222911
Insys_Anthem_001222919                   Insys_Anthem_001222919
Insys_Anthem_001222920                   Insys_Anthem_001222920
Insys_Anthem_001222923                   Insys_Anthem_001222923
Insys_Anthem_001222930                   Insys_Anthem_001222930
Insys_Anthem_001222934                   Insys_Anthem_001222934
Insys_Anthem_001222935                   Insys_Anthem_001222935
Insys_Anthem_001222938                   Insys_Anthem_001222938
Insys_Anthem_001222941                   Insys_Anthem_001222941

                                                    1175
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1177 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001222943                   Insys_Anthem_001222943
Insys_Anthem_001222944                   Insys_Anthem_001222944
Insys_Anthem_001222945                   Insys_Anthem_001222945
Insys_Anthem_001222946                   Insys_Anthem_001222946
Insys_Anthem_001222952                   Insys_Anthem_001222952
Insys_Anthem_001222958                   Insys_Anthem_001222958
Insys_Anthem_001222960                   Insys_Anthem_001222960
Insys_Anthem_001222964                   Insys_Anthem_001222964
Insys_Anthem_001222966                   Insys_Anthem_001222966
Insys_Anthem_001222970                   Insys_Anthem_001222970
Insys_Anthem_001222974                   Insys_Anthem_001222974
Insys_Anthem_001222975                   Insys_Anthem_001222975
Insys_Anthem_001222977                   Insys_Anthem_001222977
Insys_Anthem_001222981                   Insys_Anthem_001222981
Insys_Anthem_001222982                   Insys_Anthem_001222982
Insys_Anthem_001222983                   Insys_Anthem_001222983
Insys_Anthem_001222984                   Insys_Anthem_001222984
Insys_Anthem_001222985                   Insys_Anthem_001222985
Insys_Anthem_001222989                   Insys_Anthem_001222989
Insys_Anthem_001222990                   Insys_Anthem_001222990
Insys_Anthem_001222994                   Insys_Anthem_001222994
Insys_Anthem_001223004                   Insys_Anthem_001223004
Insys_Anthem_001223013                   Insys_Anthem_001223013
Insys_Anthem_001223014                   Insys_Anthem_001223014
Insys_Anthem_001223015                   Insys_Anthem_001223015
Insys_Anthem_001223016                   Insys_Anthem_001223016
Insys_Anthem_001223018                   Insys_Anthem_001223018
Insys_Anthem_001223019                   Insys_Anthem_001223019
Insys_Anthem_001223021                   Insys_Anthem_001223021
Insys_Anthem_001223023                   Insys_Anthem_001223023
Insys_Anthem_001223025                   Insys_Anthem_001223025
Insys_Anthem_001223027                   Insys_Anthem_001223027
Insys_Anthem_001223030                   Insys_Anthem_001223030
Insys_Anthem_001223031                   Insys_Anthem_001223031
Insys_Anthem_001223032                   Insys_Anthem_001223032
Insys_Anthem_001223033                   Insys_Anthem_001223033
Insys_Anthem_001223036                   Insys_Anthem_001223036
Insys_Anthem_001223037                   Insys_Anthem_001223037
Insys_Anthem_001223038                   Insys_Anthem_001223038
Insys_Anthem_001223039                   Insys_Anthem_001223039
Insys_Anthem_001223041                   Insys_Anthem_001223041
Insys_Anthem_001223042                   Insys_Anthem_001223042
Insys_Anthem_001223043                   Insys_Anthem_001223043
Insys_Anthem_001223044                   Insys_Anthem_001223044
Insys_Anthem_001223045                   Insys_Anthem_001223045
Insys_Anthem_001223047                   Insys_Anthem_001223047
Insys_Anthem_001223048                   Insys_Anthem_001223048

                                                    1176
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1178 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223049                   Insys_Anthem_001223049
Insys_Anthem_001223051                   Insys_Anthem_001223051
Insys_Anthem_001223052                   Insys_Anthem_001223052
Insys_Anthem_001223055                   Insys_Anthem_001223055
Insys_Anthem_001223056                   Insys_Anthem_001223056
Insys_Anthem_001223061                   Insys_Anthem_001223061
Insys_Anthem_001223063                   Insys_Anthem_001223063
Insys_Anthem_001223066                   Insys_Anthem_001223066
Insys_Anthem_001223068                   Insys_Anthem_001223068
Insys_Anthem_001223072                   Insys_Anthem_001223072
Insys_Anthem_001223073                   Insys_Anthem_001223073
Insys_Anthem_001223074                   Insys_Anthem_001223074
Insys_Anthem_001223075                   Insys_Anthem_001223075
Insys_Anthem_001223078                   Insys_Anthem_001223078
Insys_Anthem_001223080                   Insys_Anthem_001223080
Insys_Anthem_001223086                   Insys_Anthem_001223086
Insys_Anthem_001223091                   Insys_Anthem_001223091
Insys_Anthem_001223092                   Insys_Anthem_001223092
Insys_Anthem_001223093                   Insys_Anthem_001223093
Insys_Anthem_001223100                   Insys_Anthem_001223100
Insys_Anthem_001223102                   Insys_Anthem_001223102
Insys_Anthem_001223103                   Insys_Anthem_001223103
Insys_Anthem_001223106                   Insys_Anthem_001223106
Insys_Anthem_001223109                   Insys_Anthem_001223109
Insys_Anthem_001223110                   Insys_Anthem_001223110
Insys_Anthem_001223113                   Insys_Anthem_001223113
Insys_Anthem_001223117                   Insys_Anthem_001223117
Insys_Anthem_001223120                   Insys_Anthem_001223120
Insys_Anthem_001223123                   Insys_Anthem_001223123
Insys_Anthem_001223124                   Insys_Anthem_001223124
Insys_Anthem_001223125                   Insys_Anthem_001223125
Insys_Anthem_001223126                   Insys_Anthem_001223126
Insys_Anthem_001223130                   Insys_Anthem_001223130
Insys_Anthem_001223134                   Insys_Anthem_001223134
Insys_Anthem_001223135                   Insys_Anthem_001223135
Insys_Anthem_001223136                   Insys_Anthem_001223136
Insys_Anthem_001223140                   Insys_Anthem_001223140
Insys_Anthem_001223141                   Insys_Anthem_001223141
Insys_Anthem_001223148                   Insys_Anthem_001223148
Insys_Anthem_001223149                   Insys_Anthem_001223149
Insys_Anthem_001223150                   Insys_Anthem_001223150
Insys_Anthem_001223154                   Insys_Anthem_001223154
Insys_Anthem_001223155                   Insys_Anthem_001223155
Insys_Anthem_001223164                   Insys_Anthem_001223164
Insys_Anthem_001223165                   Insys_Anthem_001223165
Insys_Anthem_001223169                   Insys_Anthem_001223169
Insys_Anthem_001223172                   Insys_Anthem_001223172

                                                    1177
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1179 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223175                   Insys_Anthem_001223175
Insys_Anthem_001223182                   Insys_Anthem_001223182
Insys_Anthem_001223184                   Insys_Anthem_001223184
Insys_Anthem_001223185                   Insys_Anthem_001223185
Insys_Anthem_001223186                   Insys_Anthem_001223186
Insys_Anthem_001223189                   Insys_Anthem_001223189
Insys_Anthem_001223190                   Insys_Anthem_001223190
Insys_Anthem_001223195                   Insys_Anthem_001223195
Insys_Anthem_001223196                   Insys_Anthem_001223196
Insys_Anthem_001223197                   Insys_Anthem_001223197
Insys_Anthem_001223202                   Insys_Anthem_001223202
Insys_Anthem_001223203                   Insys_Anthem_001223203
Insys_Anthem_001223204                   Insys_Anthem_001223204
Insys_Anthem_001223205                   Insys_Anthem_001223205
Insys_Anthem_001223207                   Insys_Anthem_001223207
Insys_Anthem_001223208                   Insys_Anthem_001223208
Insys_Anthem_001223211                   Insys_Anthem_001223211
Insys_Anthem_001223212                   Insys_Anthem_001223212
Insys_Anthem_001223220                   Insys_Anthem_001223220
Insys_Anthem_001223224                   Insys_Anthem_001223224
Insys_Anthem_001223226                   Insys_Anthem_001223226
Insys_Anthem_001223227                   Insys_Anthem_001223227
Insys_Anthem_001223231                   Insys_Anthem_001223231
Insys_Anthem_001223233                   Insys_Anthem_001223233
Insys_Anthem_001223237                   Insys_Anthem_001223237
Insys_Anthem_001223239                   Insys_Anthem_001223239
Insys_Anthem_001223242                   Insys_Anthem_001223242
Insys_Anthem_001223245                   Insys_Anthem_001223245
Insys_Anthem_001223247                   Insys_Anthem_001223247
Insys_Anthem_001223258                   Insys_Anthem_001223258
Insys_Anthem_001223259                   Insys_Anthem_001223259
Insys_Anthem_001223260                   Insys_Anthem_001223260
Insys_Anthem_001223262                   Insys_Anthem_001223262
Insys_Anthem_001223265                   Insys_Anthem_001223265
Insys_Anthem_001223270                   Insys_Anthem_001223270
Insys_Anthem_001223273                   Insys_Anthem_001223273
Insys_Anthem_001223276                   Insys_Anthem_001223276
Insys_Anthem_001223278                   Insys_Anthem_001223278
Insys_Anthem_001223281                   Insys_Anthem_001223281
Insys_Anthem_001223289                   Insys_Anthem_001223289
Insys_Anthem_001223295                   Insys_Anthem_001223295
Insys_Anthem_001223296                   Insys_Anthem_001223296
Insys_Anthem_001223297                   Insys_Anthem_001223297
Insys_Anthem_001223306                   Insys_Anthem_001223306
Insys_Anthem_001223308                   Insys_Anthem_001223308
Insys_Anthem_001223310                   Insys_Anthem_001223310
Insys_Anthem_001223312                   Insys_Anthem_001223312

                                                    1178
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1180 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223313                   Insys_Anthem_001223313
Insys_Anthem_001223316                   Insys_Anthem_001223316
Insys_Anthem_001223318                   Insys_Anthem_001223318
Insys_Anthem_001223323                   Insys_Anthem_001223323
Insys_Anthem_001223324                   Insys_Anthem_001223324
Insys_Anthem_001223326                   Insys_Anthem_001223326
Insys_Anthem_001223329                   Insys_Anthem_001223329
Insys_Anthem_001223333                   Insys_Anthem_001223333
Insys_Anthem_001223337                   Insys_Anthem_001223337
Insys_Anthem_001223338                   Insys_Anthem_001223338
Insys_Anthem_001223341                   Insys_Anthem_001223341
Insys_Anthem_001223342                   Insys_Anthem_001223342
Insys_Anthem_001223343                   Insys_Anthem_001223343
Insys_Anthem_001223347                   Insys_Anthem_001223347
Insys_Anthem_001223357                   Insys_Anthem_001223357
Insys_Anthem_001223373                   Insys_Anthem_001223373
Insys_Anthem_001223374                   Insys_Anthem_001223374
Insys_Anthem_001223375                   Insys_Anthem_001223375
Insys_Anthem_001223377                   Insys_Anthem_001223377
Insys_Anthem_001223378                   Insys_Anthem_001223378
Insys_Anthem_001223379                   Insys_Anthem_001223379
Insys_Anthem_001223384                   Insys_Anthem_001223384
Insys_Anthem_001223392                   Insys_Anthem_001223392
Insys_Anthem_001223393                   Insys_Anthem_001223393
Insys_Anthem_001223394                   Insys_Anthem_001223394
Insys_Anthem_001223396                   Insys_Anthem_001223396
Insys_Anthem_001223399                   Insys_Anthem_001223399
Insys_Anthem_001223401                   Insys_Anthem_001223401
Insys_Anthem_001223403                   Insys_Anthem_001223403
Insys_Anthem_001223409                   Insys_Anthem_001223409
Insys_Anthem_001223410                   Insys_Anthem_001223410
Insys_Anthem_001223411                   Insys_Anthem_001223411
Insys_Anthem_001223413                   Insys_Anthem_001223413
Insys_Anthem_001223414                   Insys_Anthem_001223414
Insys_Anthem_001223416                   Insys_Anthem_001223416
Insys_Anthem_001223417                   Insys_Anthem_001223417
Insys_Anthem_001223420                   Insys_Anthem_001223420
Insys_Anthem_001223424                   Insys_Anthem_001223424
Insys_Anthem_001223427                   Insys_Anthem_001223427
Insys_Anthem_001223431                   Insys_Anthem_001223431
Insys_Anthem_001223438                   Insys_Anthem_001223438
Insys_Anthem_001223439                   Insys_Anthem_001223439
Insys_Anthem_001223441                   Insys_Anthem_001223441
Insys_Anthem_001223455                   Insys_Anthem_001223455
Insys_Anthem_001223456                   Insys_Anthem_001223456
Insys_Anthem_001223457                   Insys_Anthem_001223457
Insys_Anthem_001223458                   Insys_Anthem_001223458

                                                    1179
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1181 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223460                   Insys_Anthem_001223460
Insys_Anthem_001223462                   Insys_Anthem_001223462
Insys_Anthem_001223463                   Insys_Anthem_001223463
Insys_Anthem_001223466                   Insys_Anthem_001223466
Insys_Anthem_001223467                   Insys_Anthem_001223467
Insys_Anthem_001223468                   Insys_Anthem_001223468
Insys_Anthem_001223470                   Insys_Anthem_001223470
Insys_Anthem_001223472                   Insys_Anthem_001223472
Insys_Anthem_001223482                   Insys_Anthem_001223482
Insys_Anthem_001223483                   Insys_Anthem_001223483
Insys_Anthem_001223490                   Insys_Anthem_001223490
Insys_Anthem_001223491                   Insys_Anthem_001223491
Insys_Anthem_001223494                   Insys_Anthem_001223494
Insys_Anthem_001223495                   Insys_Anthem_001223495
Insys_Anthem_001223496                   Insys_Anthem_001223496
Insys_Anthem_001223497                   Insys_Anthem_001223497
Insys_Anthem_001223501                   Insys_Anthem_001223501
Insys_Anthem_001223505                   Insys_Anthem_001223505
Insys_Anthem_001223506                   Insys_Anthem_001223506
Insys_Anthem_001223507                   Insys_Anthem_001223507
Insys_Anthem_001223508                   Insys_Anthem_001223508
Insys_Anthem_001223513                   Insys_Anthem_001223513
Insys_Anthem_001223514                   Insys_Anthem_001223514
Insys_Anthem_001223516                   Insys_Anthem_001223516
Insys_Anthem_001223522                   Insys_Anthem_001223522
Insys_Anthem_001223526                   Insys_Anthem_001223526
Insys_Anthem_001223531                   Insys_Anthem_001223531
Insys_Anthem_001223539                   Insys_Anthem_001223539
Insys_Anthem_001223540                   Insys_Anthem_001223540
Insys_Anthem_001223541                   Insys_Anthem_001223541
Insys_Anthem_001223542                   Insys_Anthem_001223542
Insys_Anthem_001223543                   Insys_Anthem_001223543
Insys_Anthem_001223544                   Insys_Anthem_001223544
Insys_Anthem_001223545                   Insys_Anthem_001223545
Insys_Anthem_001223551                   Insys_Anthem_001223551
Insys_Anthem_001223552                   Insys_Anthem_001223552
Insys_Anthem_001223560                   Insys_Anthem_001223560
Insys_Anthem_001223562                   Insys_Anthem_001223562
Insys_Anthem_001223565                   Insys_Anthem_001223565
Insys_Anthem_001223567                   Insys_Anthem_001223567
Insys_Anthem_001223569                   Insys_Anthem_001223569
Insys_Anthem_001223574                   Insys_Anthem_001223574
Insys_Anthem_001223580                   Insys_Anthem_001223580
Insys_Anthem_001223581                   Insys_Anthem_001223581
Insys_Anthem_001223582                   Insys_Anthem_001223582
Insys_Anthem_001223585                   Insys_Anthem_001223585
Insys_Anthem_001223589                   Insys_Anthem_001223589

                                                    1180
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1182 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223595                   Insys_Anthem_001223595
Insys_Anthem_001223601                   Insys_Anthem_001223601
Insys_Anthem_001223605                   Insys_Anthem_001223605
Insys_Anthem_001223608                   Insys_Anthem_001223608
Insys_Anthem_001223610                   Insys_Anthem_001223610
Insys_Anthem_001223611                   Insys_Anthem_001223611
Insys_Anthem_001223618                   Insys_Anthem_001223618
Insys_Anthem_001223619                   Insys_Anthem_001223619
Insys_Anthem_001223624                   Insys_Anthem_001223624
Insys_Anthem_001223625                   Insys_Anthem_001223625
Insys_Anthem_001223627                   Insys_Anthem_001223627
Insys_Anthem_001223628                   Insys_Anthem_001223628
Insys_Anthem_001223629                   Insys_Anthem_001223629
Insys_Anthem_001223630                   Insys_Anthem_001223630
Insys_Anthem_001223640                   Insys_Anthem_001223640
Insys_Anthem_001223647                   Insys_Anthem_001223647
Insys_Anthem_001223649                   Insys_Anthem_001223649
Insys_Anthem_001223651                   Insys_Anthem_001223651
Insys_Anthem_001223652                   Insys_Anthem_001223652
Insys_Anthem_001223654                   Insys_Anthem_001223654
Insys_Anthem_001223657                   Insys_Anthem_001223657
Insys_Anthem_001223660                   Insys_Anthem_001223660
Insys_Anthem_001223661                   Insys_Anthem_001223661
Insys_Anthem_001223662                   Insys_Anthem_001223662
Insys_Anthem_001223664                   Insys_Anthem_001223664
Insys_Anthem_001223665                   Insys_Anthem_001223665
Insys_Anthem_001223667                   Insys_Anthem_001223667
Insys_Anthem_001223671                   Insys_Anthem_001223671
Insys_Anthem_001223673                   Insys_Anthem_001223673
Insys_Anthem_001223674                   Insys_Anthem_001223674
Insys_Anthem_001223677                   Insys_Anthem_001223677
Insys_Anthem_001223682                   Insys_Anthem_001223682
Insys_Anthem_001223684                   Insys_Anthem_001223684
Insys_Anthem_001223697                   Insys_Anthem_001223697
Insys_Anthem_001223698                   Insys_Anthem_001223698
Insys_Anthem_001223699                   Insys_Anthem_001223699
Insys_Anthem_001223700                   Insys_Anthem_001223700
Insys_Anthem_001223701                   Insys_Anthem_001223701
Insys_Anthem_001223703                   Insys_Anthem_001223703
Insys_Anthem_001223704                   Insys_Anthem_001223704
Insys_Anthem_001223705                   Insys_Anthem_001223705
Insys_Anthem_001223706                   Insys_Anthem_001223706
Insys_Anthem_001223707                   Insys_Anthem_001223707
Insys_Anthem_001223708                   Insys_Anthem_001223708
Insys_Anthem_001223709                   Insys_Anthem_001223709
Insys_Anthem_001223714                   Insys_Anthem_001223714
Insys_Anthem_001223717                   Insys_Anthem_001223717

                                                    1181
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1183 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223718                   Insys_Anthem_001223718
Insys_Anthem_001223719                   Insys_Anthem_001223719
Insys_Anthem_001223720                   Insys_Anthem_001223720
Insys_Anthem_001223725                   Insys_Anthem_001223725
Insys_Anthem_001223731                   Insys_Anthem_001223731
Insys_Anthem_001223733                   Insys_Anthem_001223733
Insys_Anthem_001223739                   Insys_Anthem_001223739
Insys_Anthem_001223740                   Insys_Anthem_001223740
Insys_Anthem_001223743                   Insys_Anthem_001223743
Insys_Anthem_001223744                   Insys_Anthem_001223744
Insys_Anthem_001223747                   Insys_Anthem_001223747
Insys_Anthem_001223749                   Insys_Anthem_001223749
Insys_Anthem_001223754                   Insys_Anthem_001223754
Insys_Anthem_001223755                   Insys_Anthem_001223755
Insys_Anthem_001223756                   Insys_Anthem_001223756
Insys_Anthem_001223761                   Insys_Anthem_001223761
Insys_Anthem_001223763                   Insys_Anthem_001223763
Insys_Anthem_001223764                   Insys_Anthem_001223764
Insys_Anthem_001223771                   Insys_Anthem_001223771
Insys_Anthem_001223772                   Insys_Anthem_001223772
Insys_Anthem_001223774                   Insys_Anthem_001223774
Insys_Anthem_001223775                   Insys_Anthem_001223775
Insys_Anthem_001223781                   Insys_Anthem_001223781
Insys_Anthem_001223782                   Insys_Anthem_001223782
Insys_Anthem_001223785                   Insys_Anthem_001223785
Insys_Anthem_001223790                   Insys_Anthem_001223790
Insys_Anthem_001223792                   Insys_Anthem_001223792
Insys_Anthem_001223797                   Insys_Anthem_001223797
Insys_Anthem_001223798                   Insys_Anthem_001223798
Insys_Anthem_001223800                   Insys_Anthem_001223800
Insys_Anthem_001223805                   Insys_Anthem_001223805
Insys_Anthem_001223808                   Insys_Anthem_001223808
Insys_Anthem_001223811                   Insys_Anthem_001223811
Insys_Anthem_001223817                   Insys_Anthem_001223817
Insys_Anthem_001223819                   Insys_Anthem_001223819
Insys_Anthem_001223822                   Insys_Anthem_001223822
Insys_Anthem_001223823                   Insys_Anthem_001223823
Insys_Anthem_001223826                   Insys_Anthem_001223826
Insys_Anthem_001223828                   Insys_Anthem_001223828
Insys_Anthem_001223831                   Insys_Anthem_001223831
Insys_Anthem_001223833                   Insys_Anthem_001223833
Insys_Anthem_001223834                   Insys_Anthem_001223834
Insys_Anthem_001223838                   Insys_Anthem_001223838
Insys_Anthem_001223840                   Insys_Anthem_001223840
Insys_Anthem_001223843                   Insys_Anthem_001223843
Insys_Anthem_001223846                   Insys_Anthem_001223846
Insys_Anthem_001223850                   Insys_Anthem_001223850

                                                    1182
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1184 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223854                   Insys_Anthem_001223854
Insys_Anthem_001223855                   Insys_Anthem_001223855
Insys_Anthem_001223858                   Insys_Anthem_001223858
Insys_Anthem_001223859                   Insys_Anthem_001223859
Insys_Anthem_001223867                   Insys_Anthem_001223867
Insys_Anthem_001223868                   Insys_Anthem_001223868
Insys_Anthem_001223869                   Insys_Anthem_001223869
Insys_Anthem_001223870                   Insys_Anthem_001223870
Insys_Anthem_001223872                   Insys_Anthem_001223872
Insys_Anthem_001223874                   Insys_Anthem_001223874
Insys_Anthem_001223882                   Insys_Anthem_001223882
Insys_Anthem_001223888                   Insys_Anthem_001223888
Insys_Anthem_001223889                   Insys_Anthem_001223889
Insys_Anthem_001223890                   Insys_Anthem_001223890
Insys_Anthem_001223891                   Insys_Anthem_001223891
Insys_Anthem_001223892                   Insys_Anthem_001223892
Insys_Anthem_001223896                   Insys_Anthem_001223896
Insys_Anthem_001223899                   Insys_Anthem_001223899
Insys_Anthem_001223903                   Insys_Anthem_001223903
Insys_Anthem_001223905                   Insys_Anthem_001223905
Insys_Anthem_001223908                   Insys_Anthem_001223908
Insys_Anthem_001223912                   Insys_Anthem_001223912
Insys_Anthem_001223915                   Insys_Anthem_001223915
Insys_Anthem_001223921                   Insys_Anthem_001223921
Insys_Anthem_001223922                   Insys_Anthem_001223922
Insys_Anthem_001223923                   Insys_Anthem_001223923
Insys_Anthem_001223926                   Insys_Anthem_001223926
Insys_Anthem_001223931                   Insys_Anthem_001223931
Insys_Anthem_001223939                   Insys_Anthem_001223939
Insys_Anthem_001223942                   Insys_Anthem_001223942
Insys_Anthem_001223946                   Insys_Anthem_001223946
Insys_Anthem_001223949                   Insys_Anthem_001223949
Insys_Anthem_001223950                   Insys_Anthem_001223950
Insys_Anthem_001223953                   Insys_Anthem_001223953
Insys_Anthem_001223954                   Insys_Anthem_001223954
Insys_Anthem_001223957                   Insys_Anthem_001223957
Insys_Anthem_001223958                   Insys_Anthem_001223958
Insys_Anthem_001223960                   Insys_Anthem_001223960
Insys_Anthem_001223962                   Insys_Anthem_001223962
Insys_Anthem_001223965                   Insys_Anthem_001223965
Insys_Anthem_001223966                   Insys_Anthem_001223966
Insys_Anthem_001223968                   Insys_Anthem_001223968
Insys_Anthem_001223973                   Insys_Anthem_001223973
Insys_Anthem_001223974                   Insys_Anthem_001223974
Insys_Anthem_001223981                   Insys_Anthem_001223981
Insys_Anthem_001223982                   Insys_Anthem_001223982
Insys_Anthem_001223983                   Insys_Anthem_001223983

                                                    1183
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1185 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001223990                   Insys_Anthem_001223990
Insys_Anthem_001223992                   Insys_Anthem_001223992
Insys_Anthem_001223994                   Insys_Anthem_001223994
Insys_Anthem_001223997                   Insys_Anthem_001223997
Insys_Anthem_001224000                   Insys_Anthem_001224000
Insys_Anthem_001224002                   Insys_Anthem_001224002
Insys_Anthem_001224007                   Insys_Anthem_001224007
Insys_Anthem_001224014                   Insys_Anthem_001224014
Insys_Anthem_001224017                   Insys_Anthem_001224017
Insys_Anthem_001224019                   Insys_Anthem_001224019
Insys_Anthem_001224025                   Insys_Anthem_001224025
Insys_Anthem_001224033                   Insys_Anthem_001224033
Insys_Anthem_001224034                   Insys_Anthem_001224034
Insys_Anthem_001224041                   Insys_Anthem_001224041
Insys_Anthem_001224042                   Insys_Anthem_001224042
Insys_Anthem_001224045                   Insys_Anthem_001224045
Insys_Anthem_001224046                   Insys_Anthem_001224046
Insys_Anthem_001224047                   Insys_Anthem_001224047
Insys_Anthem_001224051                   Insys_Anthem_001224051
Insys_Anthem_001224057                   Insys_Anthem_001224057
Insys_Anthem_001224062                   Insys_Anthem_001224062
Insys_Anthem_001224063                   Insys_Anthem_001224063
Insys_Anthem_001224070                   Insys_Anthem_001224070
Insys_Anthem_001224071                   Insys_Anthem_001224071
Insys_Anthem_001224084                   Insys_Anthem_001224084
Insys_Anthem_001224090                   Insys_Anthem_001224090
Insys_Anthem_001224091                   Insys_Anthem_001224091
Insys_Anthem_001224092                   Insys_Anthem_001224092
Insys_Anthem_001224094                   Insys_Anthem_001224094
Insys_Anthem_001224097                   Insys_Anthem_001224097
Insys_Anthem_001224100                   Insys_Anthem_001224100
Insys_Anthem_001224106                   Insys_Anthem_001224106
Insys_Anthem_001224114                   Insys_Anthem_001224114
Insys_Anthem_001224118                   Insys_Anthem_001224118
Insys_Anthem_001224121                   Insys_Anthem_001224121
Insys_Anthem_001224125                   Insys_Anthem_001224125
Insys_Anthem_001224126                   Insys_Anthem_001224126
Insys_Anthem_001224132                   Insys_Anthem_001224132
Insys_Anthem_001224136                   Insys_Anthem_001224136
Insys_Anthem_001224137                   Insys_Anthem_001224137
Insys_Anthem_001224141                   Insys_Anthem_001224141
Insys_Anthem_001224147                   Insys_Anthem_001224147
Insys_Anthem_001224158                   Insys_Anthem_001224158
Insys_Anthem_001224164                   Insys_Anthem_001224164
Insys_Anthem_001224166                   Insys_Anthem_001224166
Insys_Anthem_001224168                   Insys_Anthem_001224168
Insys_Anthem_001224169                   Insys_Anthem_001224169

                                                    1184
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1186 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224172                   Insys_Anthem_001224172
Insys_Anthem_001224174                   Insys_Anthem_001224174
Insys_Anthem_001224177                   Insys_Anthem_001224177
Insys_Anthem_001224181                   Insys_Anthem_001224181
Insys_Anthem_001224182                   Insys_Anthem_001224182
Insys_Anthem_001224183                   Insys_Anthem_001224183
Insys_Anthem_001224187                   Insys_Anthem_001224187
Insys_Anthem_001224191                   Insys_Anthem_001224191
Insys_Anthem_001224192                   Insys_Anthem_001224192
Insys_Anthem_001224195                   Insys_Anthem_001224195
Insys_Anthem_001224197                   Insys_Anthem_001224197
Insys_Anthem_001224201                   Insys_Anthem_001224201
Insys_Anthem_001224202                   Insys_Anthem_001224202
Insys_Anthem_001224204                   Insys_Anthem_001224204
Insys_Anthem_001224208                   Insys_Anthem_001224208
Insys_Anthem_001224210                   Insys_Anthem_001224210
Insys_Anthem_001224218                   Insys_Anthem_001224218
Insys_Anthem_001224219                   Insys_Anthem_001224219
Insys_Anthem_001224220                   Insys_Anthem_001224220
Insys_Anthem_001224227                   Insys_Anthem_001224227
Insys_Anthem_001224231                   Insys_Anthem_001224231
Insys_Anthem_001224232                   Insys_Anthem_001224232
Insys_Anthem_001224234                   Insys_Anthem_001224234
Insys_Anthem_001224235                   Insys_Anthem_001224235
Insys_Anthem_001224236                   Insys_Anthem_001224236
Insys_Anthem_001224237                   Insys_Anthem_001224237
Insys_Anthem_001224238                   Insys_Anthem_001224238
Insys_Anthem_001224240                   Insys_Anthem_001224240
Insys_Anthem_001224241                   Insys_Anthem_001224241
Insys_Anthem_001224242                   Insys_Anthem_001224242
Insys_Anthem_001224243                   Insys_Anthem_001224243
Insys_Anthem_001224244                   Insys_Anthem_001224244
Insys_Anthem_001224245                   Insys_Anthem_001224245
Insys_Anthem_001224250                   Insys_Anthem_001224250
Insys_Anthem_001224251                   Insys_Anthem_001224251
Insys_Anthem_001224252                   Insys_Anthem_001224252
Insys_Anthem_001224261                   Insys_Anthem_001224261
Insys_Anthem_001224267                   Insys_Anthem_001224267
Insys_Anthem_001224269                   Insys_Anthem_001224269
Insys_Anthem_001224270                   Insys_Anthem_001224270
Insys_Anthem_001224275                   Insys_Anthem_001224275
Insys_Anthem_001224277                   Insys_Anthem_001224277
Insys_Anthem_001224285                   Insys_Anthem_001224285
Insys_Anthem_001224287                   Insys_Anthem_001224287
Insys_Anthem_001224294                   Insys_Anthem_001224294
Insys_Anthem_001224296                   Insys_Anthem_001224296
Insys_Anthem_001224298                   Insys_Anthem_001224298

                                                    1185
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1187 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224303                   Insys_Anthem_001224303
Insys_Anthem_001224307                   Insys_Anthem_001224307
Insys_Anthem_001224308                   Insys_Anthem_001224308
Insys_Anthem_001224312                   Insys_Anthem_001224312
Insys_Anthem_001224314                   Insys_Anthem_001224314
Insys_Anthem_001224315                   Insys_Anthem_001224315
Insys_Anthem_001224319                   Insys_Anthem_001224319
Insys_Anthem_001224320                   Insys_Anthem_001224320
Insys_Anthem_001224322                   Insys_Anthem_001224322
Insys_Anthem_001224324                   Insys_Anthem_001224324
Insys_Anthem_001224326                   Insys_Anthem_001224326
Insys_Anthem_001224328                   Insys_Anthem_001224328
Insys_Anthem_001224329                   Insys_Anthem_001224329
Insys_Anthem_001224332                   Insys_Anthem_001224332
Insys_Anthem_001224334                   Insys_Anthem_001224334
Insys_Anthem_001224336                   Insys_Anthem_001224336
Insys_Anthem_001224337                   Insys_Anthem_001224337
Insys_Anthem_001224339                   Insys_Anthem_001224339
Insys_Anthem_001224344                   Insys_Anthem_001224344
Insys_Anthem_001224346                   Insys_Anthem_001224346
Insys_Anthem_001224351                   Insys_Anthem_001224351
Insys_Anthem_001224354                   Insys_Anthem_001224354
Insys_Anthem_001224360                   Insys_Anthem_001224360
Insys_Anthem_001224367                   Insys_Anthem_001224367
Insys_Anthem_001224369                   Insys_Anthem_001224369
Insys_Anthem_001224370                   Insys_Anthem_001224370
Insys_Anthem_001224371                   Insys_Anthem_001224371
Insys_Anthem_001224374                   Insys_Anthem_001224374
Insys_Anthem_001224377                   Insys_Anthem_001224377
Insys_Anthem_001224378                   Insys_Anthem_001224378
Insys_Anthem_001224381                   Insys_Anthem_001224381
Insys_Anthem_001224382                   Insys_Anthem_001224382
Insys_Anthem_001224383                   Insys_Anthem_001224383
Insys_Anthem_001224385                   Insys_Anthem_001224385
Insys_Anthem_001224386                   Insys_Anthem_001224386
Insys_Anthem_001224389                   Insys_Anthem_001224389
Insys_Anthem_001224390                   Insys_Anthem_001224390
Insys_Anthem_001224395                   Insys_Anthem_001224395
Insys_Anthem_001224397                   Insys_Anthem_001224397
Insys_Anthem_001224398                   Insys_Anthem_001224398
Insys_Anthem_001224402                   Insys_Anthem_001224402
Insys_Anthem_001224404                   Insys_Anthem_001224404
Insys_Anthem_001224405                   Insys_Anthem_001224405
Insys_Anthem_001224408                   Insys_Anthem_001224408
Insys_Anthem_001224409                   Insys_Anthem_001224409
Insys_Anthem_001224411                   Insys_Anthem_001224411
Insys_Anthem_001224413                   Insys_Anthem_001224413

                                                    1186
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1188 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224414                   Insys_Anthem_001224414
Insys_Anthem_001224416                   Insys_Anthem_001224416
Insys_Anthem_001224418                   Insys_Anthem_001224418
Insys_Anthem_001224420                   Insys_Anthem_001224420
Insys_Anthem_001224422                   Insys_Anthem_001224422
Insys_Anthem_001224424                   Insys_Anthem_001224424
Insys_Anthem_001224426                   Insys_Anthem_001224426
Insys_Anthem_001224428                   Insys_Anthem_001224428
Insys_Anthem_001224429                   Insys_Anthem_001224429
Insys_Anthem_001224430                   Insys_Anthem_001224430
Insys_Anthem_001224443                   Insys_Anthem_001224443
Insys_Anthem_001224447                   Insys_Anthem_001224447
Insys_Anthem_001224450                   Insys_Anthem_001224450
Insys_Anthem_001224455                   Insys_Anthem_001224455
Insys_Anthem_001224460                   Insys_Anthem_001224460
Insys_Anthem_001224463                   Insys_Anthem_001224463
Insys_Anthem_001224464                   Insys_Anthem_001224464
Insys_Anthem_001224465                   Insys_Anthem_001224465
Insys_Anthem_001224468                   Insys_Anthem_001224468
Insys_Anthem_001224469                   Insys_Anthem_001224469
Insys_Anthem_001224470                   Insys_Anthem_001224470
Insys_Anthem_001224471                   Insys_Anthem_001224471
Insys_Anthem_001224472                   Insys_Anthem_001224472
Insys_Anthem_001224474                   Insys_Anthem_001224474
Insys_Anthem_001224476                   Insys_Anthem_001224476
Insys_Anthem_001224477                   Insys_Anthem_001224477
Insys_Anthem_001224481                   Insys_Anthem_001224481
Insys_Anthem_001224482                   Insys_Anthem_001224482
Insys_Anthem_001224486                   Insys_Anthem_001224486
Insys_Anthem_001224487                   Insys_Anthem_001224487
Insys_Anthem_001224488                   Insys_Anthem_001224488
Insys_Anthem_001224491                   Insys_Anthem_001224491
Insys_Anthem_001224494                   Insys_Anthem_001224494
Insys_Anthem_001224495                   Insys_Anthem_001224495
Insys_Anthem_001224496                   Insys_Anthem_001224496
Insys_Anthem_001224497                   Insys_Anthem_001224497
Insys_Anthem_001224501                   Insys_Anthem_001224501
Insys_Anthem_001224502                   Insys_Anthem_001224502
Insys_Anthem_001224515                   Insys_Anthem_001224515
Insys_Anthem_001224520                   Insys_Anthem_001224520
Insys_Anthem_001224522                   Insys_Anthem_001224522
Insys_Anthem_001224524                   Insys_Anthem_001224524
Insys_Anthem_001224530                   Insys_Anthem_001224530
Insys_Anthem_001224531                   Insys_Anthem_001224531
Insys_Anthem_001224533                   Insys_Anthem_001224533
Insys_Anthem_001224534                   Insys_Anthem_001224534
Insys_Anthem_001224535                   Insys_Anthem_001224535

                                                    1187
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1189 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224536                   Insys_Anthem_001224536
Insys_Anthem_001224545                   Insys_Anthem_001224545
Insys_Anthem_001224551                   Insys_Anthem_001224551
Insys_Anthem_001224555                   Insys_Anthem_001224555
Insys_Anthem_001224556                   Insys_Anthem_001224556
Insys_Anthem_001224559                   Insys_Anthem_001224559
Insys_Anthem_001224560                   Insys_Anthem_001224560
Insys_Anthem_001224563                   Insys_Anthem_001224563
Insys_Anthem_001224564                   Insys_Anthem_001224564
Insys_Anthem_001224567                   Insys_Anthem_001224567
Insys_Anthem_001224569                   Insys_Anthem_001224569
Insys_Anthem_001224573                   Insys_Anthem_001224573
Insys_Anthem_001224575                   Insys_Anthem_001224575
Insys_Anthem_001224576                   Insys_Anthem_001224576
Insys_Anthem_001224580                   Insys_Anthem_001224580
Insys_Anthem_001224588                   Insys_Anthem_001224588
Insys_Anthem_001224589                   Insys_Anthem_001224589
Insys_Anthem_001224591                   Insys_Anthem_001224591
Insys_Anthem_001224600                   Insys_Anthem_001224600
Insys_Anthem_001224605                   Insys_Anthem_001224605
Insys_Anthem_001224607                   Insys_Anthem_001224607
Insys_Anthem_001224610                   Insys_Anthem_001224610
Insys_Anthem_001224614                   Insys_Anthem_001224614
Insys_Anthem_001224616                   Insys_Anthem_001224616
Insys_Anthem_001224619                   Insys_Anthem_001224619
Insys_Anthem_001224620                   Insys_Anthem_001224620
Insys_Anthem_001224621                   Insys_Anthem_001224621
Insys_Anthem_001224623                   Insys_Anthem_001224623
Insys_Anthem_001224625                   Insys_Anthem_001224625
Insys_Anthem_001224626                   Insys_Anthem_001224626
Insys_Anthem_001224632                   Insys_Anthem_001224632
Insys_Anthem_001224634                   Insys_Anthem_001224634
Insys_Anthem_001224637                   Insys_Anthem_001224637
Insys_Anthem_001224638                   Insys_Anthem_001224638
Insys_Anthem_001224640                   Insys_Anthem_001224640
Insys_Anthem_001224644                   Insys_Anthem_001224644
Insys_Anthem_001224652                   Insys_Anthem_001224652
Insys_Anthem_001224657                   Insys_Anthem_001224657
Insys_Anthem_001224658                   Insys_Anthem_001224658
Insys_Anthem_001224660                   Insys_Anthem_001224660
Insys_Anthem_001224661                   Insys_Anthem_001224661
Insys_Anthem_001224663                   Insys_Anthem_001224663
Insys_Anthem_001224664                   Insys_Anthem_001224664
Insys_Anthem_001224665                   Insys_Anthem_001224665
Insys_Anthem_001224668                   Insys_Anthem_001224668
Insys_Anthem_001224669                   Insys_Anthem_001224669
Insys_Anthem_001224673                   Insys_Anthem_001224673

                                                    1188
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1190 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224674                   Insys_Anthem_001224674
Insys_Anthem_001224675                   Insys_Anthem_001224675
Insys_Anthem_001224684                   Insys_Anthem_001224684
Insys_Anthem_001224685                   Insys_Anthem_001224685
Insys_Anthem_001224692                   Insys_Anthem_001224692
Insys_Anthem_001224696                   Insys_Anthem_001224696
Insys_Anthem_001224699                   Insys_Anthem_001224699
Insys_Anthem_001224700                   Insys_Anthem_001224700
Insys_Anthem_001224707                   Insys_Anthem_001224707
Insys_Anthem_001224708                   Insys_Anthem_001224708
Insys_Anthem_001224717                   Insys_Anthem_001224717
Insys_Anthem_001224720                   Insys_Anthem_001224720
Insys_Anthem_001224727                   Insys_Anthem_001224727
Insys_Anthem_001224735                   Insys_Anthem_001224735
Insys_Anthem_001224736                   Insys_Anthem_001224736
Insys_Anthem_001224739                   Insys_Anthem_001224739
Insys_Anthem_001224750                   Insys_Anthem_001224750
Insys_Anthem_001224751                   Insys_Anthem_001224751
Insys_Anthem_001224753                   Insys_Anthem_001224753
Insys_Anthem_001224754                   Insys_Anthem_001224754
Insys_Anthem_001224757                   Insys_Anthem_001224757
Insys_Anthem_001224759                   Insys_Anthem_001224759
Insys_Anthem_001224760                   Insys_Anthem_001224760
Insys_Anthem_001224763                   Insys_Anthem_001224763
Insys_Anthem_001224775                   Insys_Anthem_001224775
Insys_Anthem_001224776                   Insys_Anthem_001224776
Insys_Anthem_001224783                   Insys_Anthem_001224783
Insys_Anthem_001224784                   Insys_Anthem_001224784
Insys_Anthem_001224785                   Insys_Anthem_001224785
Insys_Anthem_001224791                   Insys_Anthem_001224791
Insys_Anthem_001224793                   Insys_Anthem_001224793
Insys_Anthem_001224795                   Insys_Anthem_001224795
Insys_Anthem_001224797                   Insys_Anthem_001224797
Insys_Anthem_001224798                   Insys_Anthem_001224798
Insys_Anthem_001224801                   Insys_Anthem_001224801
Insys_Anthem_001224802                   Insys_Anthem_001224802
Insys_Anthem_001224811                   Insys_Anthem_001224811
Insys_Anthem_001224812                   Insys_Anthem_001224812
Insys_Anthem_001224817                   Insys_Anthem_001224817
Insys_Anthem_001224818                   Insys_Anthem_001224818
Insys_Anthem_001224819                   Insys_Anthem_001224819
Insys_Anthem_001224821                   Insys_Anthem_001224821
Insys_Anthem_001224823                   Insys_Anthem_001224823
Insys_Anthem_001224829                   Insys_Anthem_001224829
Insys_Anthem_001224830                   Insys_Anthem_001224830
Insys_Anthem_001224831                   Insys_Anthem_001224831
Insys_Anthem_001224832                   Insys_Anthem_001224832

                                                    1189
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1191 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001224838                   Insys_Anthem_001224838
Insys_Anthem_001224839                   Insys_Anthem_001224839
Insys_Anthem_001224844                   Insys_Anthem_001224844
Insys_Anthem_001224845                   Insys_Anthem_001224845
Insys_Anthem_001224848                   Insys_Anthem_001224848
Insys_Anthem_001224856                   Insys_Anthem_001224856
Insys_Anthem_001224857                   Insys_Anthem_001224857
Insys_Anthem_001224863                   Insys_Anthem_001224863
Insys_Anthem_001224867                   Insys_Anthem_001224867
Insys_Anthem_001224868                   Insys_Anthem_001224868
Insys_Anthem_001224869                   Insys_Anthem_001224869
Insys_Anthem_001224870                   Insys_Anthem_001224870
Insys_Anthem_001224872                   Insys_Anthem_001224872
Insys_Anthem_001224874                   Insys_Anthem_001224874
Insys_Anthem_001224878                   Insys_Anthem_001224878
Insys_Anthem_001224880                   Insys_Anthem_001224880
Insys_Anthem_001224883                   Insys_Anthem_001224883
Insys_Anthem_001224888                   Insys_Anthem_001224888
Insys_Anthem_001224890                   Insys_Anthem_001224890
Insys_Anthem_001224894                   Insys_Anthem_001224894
Insys_Anthem_001224895                   Insys_Anthem_001224895
Insys_Anthem_001224896                   Insys_Anthem_001224896
Insys_Anthem_001224904                   Insys_Anthem_001224904
Insys_Anthem_001224905                   Insys_Anthem_001224905
Insys_Anthem_001224906                   Insys_Anthem_001224906
Insys_Anthem_001224910                   Insys_Anthem_001224910
Insys_Anthem_001224911                   Insys_Anthem_001224911
Insys_Anthem_001224915                   Insys_Anthem_001224915
Insys_Anthem_001224924                   Insys_Anthem_001224924
Insys_Anthem_001224929                   Insys_Anthem_001224929
Insys_Anthem_001224930                   Insys_Anthem_001224930
Insys_Anthem_001224932                   Insys_Anthem_001224932
Insys_Anthem_001224952                   Insys_Anthem_001224952
Insys_Anthem_001224965                   Insys_Anthem_001224965
Insys_Anthem_001225012                   Insys_Anthem_001225012
Insys_Anthem_001225040                   Insys_Anthem_001225040
Insys_Anthem_001227049                   Insys_Anthem_001227049
Insys_Anthem_001227213                   Insys_Anthem_001227213
Insys_Anthem_001227700                   Insys_Anthem_001227700
Insys_Anthem_001227701                   Insys_Anthem_001227701
Insys_Anthem_001227706                   Insys_Anthem_001227706
Insys_Anthem_001227707                   Insys_Anthem_001227707
Insys_Anthem_001227709                   Insys_Anthem_001227709
Insys_Anthem_001227710                   Insys_Anthem_001227710
Insys_Anthem_001227711                   Insys_Anthem_001227711
Insys_Anthem_001227713                   Insys_Anthem_001227713
Insys_Anthem_001227717                   Insys_Anthem_001227717

                                                    1190
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1192 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001227719                   Insys_Anthem_001227719
Insys_Anthem_001227721                   Insys_Anthem_001227721
Insys_Anthem_001227722                   Insys_Anthem_001227722
Insys_Anthem_001227726                   Insys_Anthem_001227726
Insys_Anthem_001227727                   Insys_Anthem_001227727
Insys_Anthem_001227728                   Insys_Anthem_001227728
Insys_Anthem_001227729                   Insys_Anthem_001227729
Insys_Anthem_001227733                   Insys_Anthem_001227733
Insys_Anthem_001227734                   Insys_Anthem_001227734
Insys_Anthem_001227736                   Insys_Anthem_001227736
Insys_Anthem_001227737                   Insys_Anthem_001227737
Insys_Anthem_001227739                   Insys_Anthem_001227739
Insys_Anthem_001227740                   Insys_Anthem_001227740
Insys_Anthem_001227741                   Insys_Anthem_001227741
Insys_Anthem_001227744                   Insys_Anthem_001227744
Insys_Anthem_001227746                   Insys_Anthem_001227746
Insys_Anthem_001227747                   Insys_Anthem_001227747
Insys_Anthem_001227750                   Insys_Anthem_001227750
Insys_Anthem_001227753                   Insys_Anthem_001227753
Insys_Anthem_001227754                   Insys_Anthem_001227754
Insys_Anthem_001227755                   Insys_Anthem_001227755
Insys_Anthem_001227756                   Insys_Anthem_001227756
Insys_Anthem_001227761                   Insys_Anthem_001227761
Insys_Anthem_001227764                   Insys_Anthem_001227764
Insys_Anthem_001227765                   Insys_Anthem_001227765
Insys_Anthem_001227766                   Insys_Anthem_001227766
Insys_Anthem_001227767                   Insys_Anthem_001227767
Insys_Anthem_001227768                   Insys_Anthem_001227768
Insys_Anthem_001227769                   Insys_Anthem_001227769
Insys_Anthem_001227770                   Insys_Anthem_001227770
Insys_Anthem_001227771                   Insys_Anthem_001227771
Insys_Anthem_001227774                   Insys_Anthem_001227774
Insys_Anthem_001227775                   Insys_Anthem_001227775
Insys_Anthem_001227776                   Insys_Anthem_001227776
Insys_Anthem_001227780                   Insys_Anthem_001227780
Insys_Anthem_001227785                   Insys_Anthem_001227785
Insys_Anthem_001227786                   Insys_Anthem_001227786
Insys_Anthem_001227789                   Insys_Anthem_001227789
Insys_Anthem_001227792                   Insys_Anthem_001227792
Insys_Anthem_001227793                   Insys_Anthem_001227793
Insys_Anthem_001227794                   Insys_Anthem_001227794
Insys_Anthem_001227795                   Insys_Anthem_001227795
Insys_Anthem_001227798                   Insys_Anthem_001227798
Insys_Anthem_001227799                   Insys_Anthem_001227799
Insys_Anthem_001227801                   Insys_Anthem_001227801
Insys_Anthem_001227808                   Insys_Anthem_001227808
Insys_Anthem_001227809                   Insys_Anthem_001227809

                                                    1191
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1193 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001227811                   Insys_Anthem_001227811
Insys_Anthem_001227812                   Insys_Anthem_001227812
Insys_Anthem_001227815                   Insys_Anthem_001227815
Insys_Anthem_001227819                   Insys_Anthem_001227819
Insys_Anthem_001227820                   Insys_Anthem_001227820
Insys_Anthem_001227825                   Insys_Anthem_001227825
Insys_Anthem_001227829                   Insys_Anthem_001227829
Insys_Anthem_001227831                   Insys_Anthem_001227831
Insys_Anthem_001227833                   Insys_Anthem_001227833
Insys_Anthem_001227844                   Insys_Anthem_001227844
Insys_Anthem_001227846                   Insys_Anthem_001227846
Insys_Anthem_001227847                   Insys_Anthem_001227847
Insys_Anthem_001227849                   Insys_Anthem_001227849
Insys_Anthem_001227851                   Insys_Anthem_001227851
Insys_Anthem_001227852                   Insys_Anthem_001227852
Insys_Anthem_001227853                   Insys_Anthem_001227853
Insys_Anthem_001227855                   Insys_Anthem_001227855
Insys_Anthem_001227857                   Insys_Anthem_001227857
Insys_Anthem_001227858                   Insys_Anthem_001227858
Insys_Anthem_001227859                   Insys_Anthem_001227859
Insys_Anthem_001227864                   Insys_Anthem_001227864
Insys_Anthem_001227868                   Insys_Anthem_001227868
Insys_Anthem_001227870                   Insys_Anthem_001227870
Insys_Anthem_001227871                   Insys_Anthem_001227871
Insys_Anthem_001227872                   Insys_Anthem_001227872
Insys_Anthem_001227873                   Insys_Anthem_001227873
Insys_Anthem_001227876                   Insys_Anthem_001227876
Insys_Anthem_001227880                   Insys_Anthem_001227880
Insys_Anthem_001227881                   Insys_Anthem_001227881
Insys_Anthem_001227882                   Insys_Anthem_001227882
Insys_Anthem_001227886                   Insys_Anthem_001227886
Insys_Anthem_001227887                   Insys_Anthem_001227887
Insys_Anthem_001227889                   Insys_Anthem_001227889
Insys_Anthem_001227891                   Insys_Anthem_001227891
Insys_Anthem_001227897                   Insys_Anthem_001227897
Insys_Anthem_001227898                   Insys_Anthem_001227898
Insys_Anthem_001227903                   Insys_Anthem_001227903
Insys_Anthem_001227904                   Insys_Anthem_001227904
Insys_Anthem_001227905                   Insys_Anthem_001227905
Insys_Anthem_001227906                   Insys_Anthem_001227906
Insys_Anthem_001227910                   Insys_Anthem_001227910
Insys_Anthem_001227917                   Insys_Anthem_001227917
Insys_Anthem_001227918                   Insys_Anthem_001227918
Insys_Anthem_001227921                   Insys_Anthem_001227921
Insys_Anthem_001227925                   Insys_Anthem_001227925
Insys_Anthem_001227928                   Insys_Anthem_001227928
Insys_Anthem_001227930                   Insys_Anthem_001227930

                                                    1192
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1194 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001227934                   Insys_Anthem_001227934
Insys_Anthem_001227938                   Insys_Anthem_001227938
Insys_Anthem_001227941                   Insys_Anthem_001227941
Insys_Anthem_001227942                   Insys_Anthem_001227942
Insys_Anthem_001227946                   Insys_Anthem_001227946
Insys_Anthem_001227947                   Insys_Anthem_001227947
Insys_Anthem_001227948                   Insys_Anthem_001227948
Insys_Anthem_001227950                   Insys_Anthem_001227950
Insys_Anthem_001227962                   Insys_Anthem_001227962
Insys_Anthem_001227968                   Insys_Anthem_001227968
Insys_Anthem_001227969                   Insys_Anthem_001227969
Insys_Anthem_001227971                   Insys_Anthem_001227971
Insys_Anthem_001227973                   Insys_Anthem_001227973
Insys_Anthem_001227980                   Insys_Anthem_001227980
Insys_Anthem_001227981                   Insys_Anthem_001227981
Insys_Anthem_001227983                   Insys_Anthem_001227983
Insys_Anthem_001227984                   Insys_Anthem_001227984
Insys_Anthem_001227987                   Insys_Anthem_001227987
Insys_Anthem_001227988                   Insys_Anthem_001227988
Insys_Anthem_001227989                   Insys_Anthem_001227989
Insys_Anthem_001227990                   Insys_Anthem_001227990
Insys_Anthem_001227991                   Insys_Anthem_001227991
Insys_Anthem_001227992                   Insys_Anthem_001227992
Insys_Anthem_001227995                   Insys_Anthem_001227995
Insys_Anthem_001227996                   Insys_Anthem_001227996
Insys_Anthem_001228001                   Insys_Anthem_001228001
Insys_Anthem_001228002                   Insys_Anthem_001228002
Insys_Anthem_001228005                   Insys_Anthem_001228005
Insys_Anthem_001228008                   Insys_Anthem_001228008
Insys_Anthem_001228011                   Insys_Anthem_001228011
Insys_Anthem_001228018                   Insys_Anthem_001228018
Insys_Anthem_001228023                   Insys_Anthem_001228023
Insys_Anthem_001228024                   Insys_Anthem_001228024
Insys_Anthem_001228025                   Insys_Anthem_001228025
Insys_Anthem_001228027                   Insys_Anthem_001228027
Insys_Anthem_001228028                   Insys_Anthem_001228028
Insys_Anthem_001228031                   Insys_Anthem_001228031
Insys_Anthem_001228033                   Insys_Anthem_001228033
Insys_Anthem_001228039                   Insys_Anthem_001228039
Insys_Anthem_001228041                   Insys_Anthem_001228041
Insys_Anthem_001228045                   Insys_Anthem_001228045
Insys_Anthem_001228049                   Insys_Anthem_001228049
Insys_Anthem_001228051                   Insys_Anthem_001228051
Insys_Anthem_001228052                   Insys_Anthem_001228052
Insys_Anthem_001228053                   Insys_Anthem_001228053
Insys_Anthem_001228059                   Insys_Anthem_001228059
Insys_Anthem_001228060                   Insys_Anthem_001228060

                                                    1193
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1195 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228063                   Insys_Anthem_001228063
Insys_Anthem_001228066                   Insys_Anthem_001228066
Insys_Anthem_001228069                   Insys_Anthem_001228069
Insys_Anthem_001228070                   Insys_Anthem_001228070
Insys_Anthem_001228073                   Insys_Anthem_001228073
Insys_Anthem_001228076                   Insys_Anthem_001228076
Insys_Anthem_001228083                   Insys_Anthem_001228083
Insys_Anthem_001228085                   Insys_Anthem_001228085
Insys_Anthem_001228086                   Insys_Anthem_001228086
Insys_Anthem_001228087                   Insys_Anthem_001228087
Insys_Anthem_001228089                   Insys_Anthem_001228089
Insys_Anthem_001228092                   Insys_Anthem_001228092
Insys_Anthem_001228096                   Insys_Anthem_001228096
Insys_Anthem_001228099                   Insys_Anthem_001228099
Insys_Anthem_001228100                   Insys_Anthem_001228100
Insys_Anthem_001228103                   Insys_Anthem_001228103
Insys_Anthem_001228105                   Insys_Anthem_001228105
Insys_Anthem_001228108                   Insys_Anthem_001228108
Insys_Anthem_001228113                   Insys_Anthem_001228113
Insys_Anthem_001228114                   Insys_Anthem_001228114
Insys_Anthem_001228116                   Insys_Anthem_001228116
Insys_Anthem_001228119                   Insys_Anthem_001228119
Insys_Anthem_001228120                   Insys_Anthem_001228120
Insys_Anthem_001228121                   Insys_Anthem_001228121
Insys_Anthem_001228122                   Insys_Anthem_001228122
Insys_Anthem_001228124                   Insys_Anthem_001228124
Insys_Anthem_001228125                   Insys_Anthem_001228125
Insys_Anthem_001228126                   Insys_Anthem_001228126
Insys_Anthem_001228129                   Insys_Anthem_001228129
Insys_Anthem_001228132                   Insys_Anthem_001228132
Insys_Anthem_001228136                   Insys_Anthem_001228136
Insys_Anthem_001228139                   Insys_Anthem_001228139
Insys_Anthem_001228140                   Insys_Anthem_001228140
Insys_Anthem_001228145                   Insys_Anthem_001228145
Insys_Anthem_001228146                   Insys_Anthem_001228146
Insys_Anthem_001228147                   Insys_Anthem_001228147
Insys_Anthem_001228155                   Insys_Anthem_001228155
Insys_Anthem_001228160                   Insys_Anthem_001228160
Insys_Anthem_001228165                   Insys_Anthem_001228165
Insys_Anthem_001228172                   Insys_Anthem_001228172
Insys_Anthem_001228175                   Insys_Anthem_001228175
Insys_Anthem_001228177                   Insys_Anthem_001228177
Insys_Anthem_001228180                   Insys_Anthem_001228180
Insys_Anthem_001228183                   Insys_Anthem_001228183
Insys_Anthem_001228185                   Insys_Anthem_001228185
Insys_Anthem_001228188                   Insys_Anthem_001228188
Insys_Anthem_001228190                   Insys_Anthem_001228190

                                                    1194
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1196 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228192                   Insys_Anthem_001228192
Insys_Anthem_001228193                   Insys_Anthem_001228193
Insys_Anthem_001228200                   Insys_Anthem_001228200
Insys_Anthem_001228203                   Insys_Anthem_001228203
Insys_Anthem_001228204                   Insys_Anthem_001228204
Insys_Anthem_001228205                   Insys_Anthem_001228205
Insys_Anthem_001228206                   Insys_Anthem_001228206
Insys_Anthem_001228208                   Insys_Anthem_001228208
Insys_Anthem_001228213                   Insys_Anthem_001228213
Insys_Anthem_001228215                   Insys_Anthem_001228215
Insys_Anthem_001228216                   Insys_Anthem_001228216
Insys_Anthem_001228217                   Insys_Anthem_001228217
Insys_Anthem_001228218                   Insys_Anthem_001228218
Insys_Anthem_001228221                   Insys_Anthem_001228221
Insys_Anthem_001228222                   Insys_Anthem_001228222
Insys_Anthem_001228223                   Insys_Anthem_001228223
Insys_Anthem_001228224                   Insys_Anthem_001228224
Insys_Anthem_001228226                   Insys_Anthem_001228226
Insys_Anthem_001228231                   Insys_Anthem_001228231
Insys_Anthem_001228232                   Insys_Anthem_001228232
Insys_Anthem_001228233                   Insys_Anthem_001228233
Insys_Anthem_001228236                   Insys_Anthem_001228236
Insys_Anthem_001228244                   Insys_Anthem_001228244
Insys_Anthem_001228246                   Insys_Anthem_001228246
Insys_Anthem_001228253                   Insys_Anthem_001228253
Insys_Anthem_001228257                   Insys_Anthem_001228257
Insys_Anthem_001228259                   Insys_Anthem_001228259
Insys_Anthem_001228262                   Insys_Anthem_001228262
Insys_Anthem_001228263                   Insys_Anthem_001228263
Insys_Anthem_001228264                   Insys_Anthem_001228264
Insys_Anthem_001228266                   Insys_Anthem_001228266
Insys_Anthem_001228270                   Insys_Anthem_001228270
Insys_Anthem_001228271                   Insys_Anthem_001228271
Insys_Anthem_001228273                   Insys_Anthem_001228273
Insys_Anthem_001228274                   Insys_Anthem_001228274
Insys_Anthem_001228275                   Insys_Anthem_001228275
Insys_Anthem_001228278                   Insys_Anthem_001228278
Insys_Anthem_001228279                   Insys_Anthem_001228279
Insys_Anthem_001228284                   Insys_Anthem_001228284
Insys_Anthem_001228287                   Insys_Anthem_001228287
Insys_Anthem_001228293                   Insys_Anthem_001228293
Insys_Anthem_001228296                   Insys_Anthem_001228296
Insys_Anthem_001228297                   Insys_Anthem_001228297
Insys_Anthem_001228298                   Insys_Anthem_001228298
Insys_Anthem_001228299                   Insys_Anthem_001228299
Insys_Anthem_001228301                   Insys_Anthem_001228301
Insys_Anthem_001228302                   Insys_Anthem_001228302

                                                    1195
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1197 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228306                   Insys_Anthem_001228306
Insys_Anthem_001228307                   Insys_Anthem_001228307
Insys_Anthem_001228308                   Insys_Anthem_001228308
Insys_Anthem_001228310                   Insys_Anthem_001228310
Insys_Anthem_001228312                   Insys_Anthem_001228312
Insys_Anthem_001228316                   Insys_Anthem_001228316
Insys_Anthem_001228317                   Insys_Anthem_001228317
Insys_Anthem_001228318                   Insys_Anthem_001228318
Insys_Anthem_001228323                   Insys_Anthem_001228323
Insys_Anthem_001228330                   Insys_Anthem_001228330
Insys_Anthem_001228333                   Insys_Anthem_001228333
Insys_Anthem_001228340                   Insys_Anthem_001228340
Insys_Anthem_001228345                   Insys_Anthem_001228345
Insys_Anthem_001228347                   Insys_Anthem_001228347
Insys_Anthem_001228349                   Insys_Anthem_001228349
Insys_Anthem_001228359                   Insys_Anthem_001228359
Insys_Anthem_001228361                   Insys_Anthem_001228361
Insys_Anthem_001228363                   Insys_Anthem_001228363
Insys_Anthem_001228364                   Insys_Anthem_001228364
Insys_Anthem_001228370                   Insys_Anthem_001228370
Insys_Anthem_001228371                   Insys_Anthem_001228371
Insys_Anthem_001228374                   Insys_Anthem_001228374
Insys_Anthem_001228376                   Insys_Anthem_001228376
Insys_Anthem_001228377                   Insys_Anthem_001228377
Insys_Anthem_001228383                   Insys_Anthem_001228383
Insys_Anthem_001228384                   Insys_Anthem_001228384
Insys_Anthem_001228385                   Insys_Anthem_001228385
Insys_Anthem_001228389                   Insys_Anthem_001228389
Insys_Anthem_001228398                   Insys_Anthem_001228398
Insys_Anthem_001228401                   Insys_Anthem_001228401
Insys_Anthem_001228403                   Insys_Anthem_001228403
Insys_Anthem_001228417                   Insys_Anthem_001228417
Insys_Anthem_001228418                   Insys_Anthem_001228418
Insys_Anthem_001228420                   Insys_Anthem_001228420
Insys_Anthem_001228421                   Insys_Anthem_001228421
Insys_Anthem_001228426                   Insys_Anthem_001228426
Insys_Anthem_001228430                   Insys_Anthem_001228430
Insys_Anthem_001228435                   Insys_Anthem_001228435
Insys_Anthem_001228439                   Insys_Anthem_001228439
Insys_Anthem_001228443                   Insys_Anthem_001228443
Insys_Anthem_001228444                   Insys_Anthem_001228444
Insys_Anthem_001228445                   Insys_Anthem_001228445
Insys_Anthem_001228447                   Insys_Anthem_001228447
Insys_Anthem_001228453                   Insys_Anthem_001228453
Insys_Anthem_001228457                   Insys_Anthem_001228457
Insys_Anthem_001228459                   Insys_Anthem_001228459
Insys_Anthem_001228460                   Insys_Anthem_001228460

                                                    1196
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1198 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228461                   Insys_Anthem_001228461
Insys_Anthem_001228463                   Insys_Anthem_001228463
Insys_Anthem_001228470                   Insys_Anthem_001228470
Insys_Anthem_001228472                   Insys_Anthem_001228472
Insys_Anthem_001228474                   Insys_Anthem_001228474
Insys_Anthem_001228476                   Insys_Anthem_001228476
Insys_Anthem_001228485                   Insys_Anthem_001228485
Insys_Anthem_001228486                   Insys_Anthem_001228486
Insys_Anthem_001228487                   Insys_Anthem_001228487
Insys_Anthem_001228489                   Insys_Anthem_001228489
Insys_Anthem_001228491                   Insys_Anthem_001228491
Insys_Anthem_001228492                   Insys_Anthem_001228492
Insys_Anthem_001228500                   Insys_Anthem_001228500
Insys_Anthem_001228502                   Insys_Anthem_001228502
Insys_Anthem_001228505                   Insys_Anthem_001228505
Insys_Anthem_001228507                   Insys_Anthem_001228507
Insys_Anthem_001228512                   Insys_Anthem_001228512
Insys_Anthem_001228518                   Insys_Anthem_001228518
Insys_Anthem_001228521                   Insys_Anthem_001228521
Insys_Anthem_001228524                   Insys_Anthem_001228524
Insys_Anthem_001228531                   Insys_Anthem_001228531
Insys_Anthem_001228533                   Insys_Anthem_001228533
Insys_Anthem_001228541                   Insys_Anthem_001228541
Insys_Anthem_001228542                   Insys_Anthem_001228542
Insys_Anthem_001228543                   Insys_Anthem_001228543
Insys_Anthem_001228545                   Insys_Anthem_001228545
Insys_Anthem_001228546                   Insys_Anthem_001228546
Insys_Anthem_001228548                   Insys_Anthem_001228548
Insys_Anthem_001228549                   Insys_Anthem_001228549
Insys_Anthem_001228554                   Insys_Anthem_001228554
Insys_Anthem_001228555                   Insys_Anthem_001228555
Insys_Anthem_001228556                   Insys_Anthem_001228556
Insys_Anthem_001228557                   Insys_Anthem_001228557
Insys_Anthem_001228558                   Insys_Anthem_001228558
Insys_Anthem_001228559                   Insys_Anthem_001228559
Insys_Anthem_001228560                   Insys_Anthem_001228560
Insys_Anthem_001228566                   Insys_Anthem_001228566
Insys_Anthem_001228568                   Insys_Anthem_001228568
Insys_Anthem_001228576                   Insys_Anthem_001228576
Insys_Anthem_001228577                   Insys_Anthem_001228577
Insys_Anthem_001228579                   Insys_Anthem_001228579
Insys_Anthem_001228583                   Insys_Anthem_001228583
Insys_Anthem_001228588                   Insys_Anthem_001228588
Insys_Anthem_001228591                   Insys_Anthem_001228591
Insys_Anthem_001228592                   Insys_Anthem_001228592
Insys_Anthem_001228597                   Insys_Anthem_001228597
Insys_Anthem_001228599                   Insys_Anthem_001228599

                                                    1197
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1199 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228601                   Insys_Anthem_001228601
Insys_Anthem_001228607                   Insys_Anthem_001228607
Insys_Anthem_001228608                   Insys_Anthem_001228608
Insys_Anthem_001228609                   Insys_Anthem_001228609
Insys_Anthem_001228613                   Insys_Anthem_001228613
Insys_Anthem_001228623                   Insys_Anthem_001228623
Insys_Anthem_001228629                   Insys_Anthem_001228629
Insys_Anthem_001228630                   Insys_Anthem_001228630
Insys_Anthem_001228631                   Insys_Anthem_001228631
Insys_Anthem_001228641                   Insys_Anthem_001228641
Insys_Anthem_001228643                   Insys_Anthem_001228643
Insys_Anthem_001228644                   Insys_Anthem_001228644
Insys_Anthem_001228645                   Insys_Anthem_001228645
Insys_Anthem_001228646                   Insys_Anthem_001228646
Insys_Anthem_001228647                   Insys_Anthem_001228647
Insys_Anthem_001228648                   Insys_Anthem_001228648
Insys_Anthem_001228652                   Insys_Anthem_001228652
Insys_Anthem_001228653                   Insys_Anthem_001228653
Insys_Anthem_001228658                   Insys_Anthem_001228658
Insys_Anthem_001228662                   Insys_Anthem_001228662
Insys_Anthem_001228666                   Insys_Anthem_001228666
Insys_Anthem_001228668                   Insys_Anthem_001228668
Insys_Anthem_001228673                   Insys_Anthem_001228673
Insys_Anthem_001228677                   Insys_Anthem_001228677
Insys_Anthem_001228684                   Insys_Anthem_001228684
Insys_Anthem_001228685                   Insys_Anthem_001228685
Insys_Anthem_001228687                   Insys_Anthem_001228687
Insys_Anthem_001228689                   Insys_Anthem_001228689
Insys_Anthem_001228690                   Insys_Anthem_001228690
Insys_Anthem_001228691                   Insys_Anthem_001228691
Insys_Anthem_001228696                   Insys_Anthem_001228696
Insys_Anthem_001228698                   Insys_Anthem_001228698
Insys_Anthem_001228700                   Insys_Anthem_001228700
Insys_Anthem_001228704                   Insys_Anthem_001228704
Insys_Anthem_001228706                   Insys_Anthem_001228706
Insys_Anthem_001228708                   Insys_Anthem_001228708
Insys_Anthem_001228710                   Insys_Anthem_001228710
Insys_Anthem_001228711                   Insys_Anthem_001228711
Insys_Anthem_001228713                   Insys_Anthem_001228713
Insys_Anthem_001228715                   Insys_Anthem_001228715
Insys_Anthem_001228716                   Insys_Anthem_001228716
Insys_Anthem_001228717                   Insys_Anthem_001228717
Insys_Anthem_001228728                   Insys_Anthem_001228728
Insys_Anthem_001228733                   Insys_Anthem_001228733
Insys_Anthem_001228736                   Insys_Anthem_001228736
Insys_Anthem_001228737                   Insys_Anthem_001228737
Insys_Anthem_001228738                   Insys_Anthem_001228738

                                                    1198
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1200 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228743                   Insys_Anthem_001228743
Insys_Anthem_001228746                   Insys_Anthem_001228746
Insys_Anthem_001228750                   Insys_Anthem_001228750
Insys_Anthem_001228752                   Insys_Anthem_001228752
Insys_Anthem_001228757                   Insys_Anthem_001228757
Insys_Anthem_001228758                   Insys_Anthem_001228758
Insys_Anthem_001228759                   Insys_Anthem_001228759
Insys_Anthem_001228762                   Insys_Anthem_001228762
Insys_Anthem_001228763                   Insys_Anthem_001228763
Insys_Anthem_001228767                   Insys_Anthem_001228767
Insys_Anthem_001228775                   Insys_Anthem_001228775
Insys_Anthem_001228777                   Insys_Anthem_001228777
Insys_Anthem_001228783                   Insys_Anthem_001228783
Insys_Anthem_001228784                   Insys_Anthem_001228784
Insys_Anthem_001228787                   Insys_Anthem_001228787
Insys_Anthem_001228790                   Insys_Anthem_001228790
Insys_Anthem_001228791                   Insys_Anthem_001228791
Insys_Anthem_001228792                   Insys_Anthem_001228792
Insys_Anthem_001228795                   Insys_Anthem_001228795
Insys_Anthem_001228804                   Insys_Anthem_001228804
Insys_Anthem_001228806                   Insys_Anthem_001228806
Insys_Anthem_001228807                   Insys_Anthem_001228807
Insys_Anthem_001228811                   Insys_Anthem_001228811
Insys_Anthem_001228812                   Insys_Anthem_001228812
Insys_Anthem_001228823                   Insys_Anthem_001228823
Insys_Anthem_001228825                   Insys_Anthem_001228825
Insys_Anthem_001228827                   Insys_Anthem_001228827
Insys_Anthem_001228828                   Insys_Anthem_001228828
Insys_Anthem_001228829                   Insys_Anthem_001228829
Insys_Anthem_001228831                   Insys_Anthem_001228831
Insys_Anthem_001228834                   Insys_Anthem_001228834
Insys_Anthem_001228835                   Insys_Anthem_001228835
Insys_Anthem_001228846                   Insys_Anthem_001228846
Insys_Anthem_001228847                   Insys_Anthem_001228847
Insys_Anthem_001228848                   Insys_Anthem_001228848
Insys_Anthem_001228849                   Insys_Anthem_001228849
Insys_Anthem_001228851                   Insys_Anthem_001228851
Insys_Anthem_001228852                   Insys_Anthem_001228852
Insys_Anthem_001228853                   Insys_Anthem_001228853
Insys_Anthem_001228856                   Insys_Anthem_001228856
Insys_Anthem_001228857                   Insys_Anthem_001228857
Insys_Anthem_001228858                   Insys_Anthem_001228858
Insys_Anthem_001228860                   Insys_Anthem_001228860
Insys_Anthem_001228861                   Insys_Anthem_001228861
Insys_Anthem_001228862                   Insys_Anthem_001228862
Insys_Anthem_001228863                   Insys_Anthem_001228863
Insys_Anthem_001228866                   Insys_Anthem_001228866

                                                    1199
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1201 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228870                   Insys_Anthem_001228870
Insys_Anthem_001228872                   Insys_Anthem_001228872
Insys_Anthem_001228873                   Insys_Anthem_001228873
Insys_Anthem_001228877                   Insys_Anthem_001228877
Insys_Anthem_001228878                   Insys_Anthem_001228878
Insys_Anthem_001228881                   Insys_Anthem_001228881
Insys_Anthem_001228883                   Insys_Anthem_001228883
Insys_Anthem_001228884                   Insys_Anthem_001228884
Insys_Anthem_001228885                   Insys_Anthem_001228885
Insys_Anthem_001228886                   Insys_Anthem_001228886
Insys_Anthem_001228889                   Insys_Anthem_001228889
Insys_Anthem_001228892                   Insys_Anthem_001228892
Insys_Anthem_001228893                   Insys_Anthem_001228893
Insys_Anthem_001228896                   Insys_Anthem_001228896
Insys_Anthem_001228897                   Insys_Anthem_001228897
Insys_Anthem_001228898                   Insys_Anthem_001228898
Insys_Anthem_001228900                   Insys_Anthem_001228900
Insys_Anthem_001228902                   Insys_Anthem_001228902
Insys_Anthem_001228907                   Insys_Anthem_001228907
Insys_Anthem_001228909                   Insys_Anthem_001228909
Insys_Anthem_001228916                   Insys_Anthem_001228916
Insys_Anthem_001228917                   Insys_Anthem_001228917
Insys_Anthem_001228920                   Insys_Anthem_001228920
Insys_Anthem_001228927                   Insys_Anthem_001228927
Insys_Anthem_001228929                   Insys_Anthem_001228929
Insys_Anthem_001228934                   Insys_Anthem_001228934
Insys_Anthem_001228939                   Insys_Anthem_001228939
Insys_Anthem_001228948                   Insys_Anthem_001228948
Insys_Anthem_001228952                   Insys_Anthem_001228952
Insys_Anthem_001228953                   Insys_Anthem_001228953
Insys_Anthem_001228957                   Insys_Anthem_001228957
Insys_Anthem_001228960                   Insys_Anthem_001228960
Insys_Anthem_001228963                   Insys_Anthem_001228963
Insys_Anthem_001228964                   Insys_Anthem_001228964
Insys_Anthem_001228965                   Insys_Anthem_001228965
Insys_Anthem_001228966                   Insys_Anthem_001228966
Insys_Anthem_001228967                   Insys_Anthem_001228967
Insys_Anthem_001228968                   Insys_Anthem_001228968
Insys_Anthem_001228969                   Insys_Anthem_001228969
Insys_Anthem_001228970                   Insys_Anthem_001228970
Insys_Anthem_001228971                   Insys_Anthem_001228971
Insys_Anthem_001228974                   Insys_Anthem_001228974
Insys_Anthem_001228983                   Insys_Anthem_001228983
Insys_Anthem_001228987                   Insys_Anthem_001228987
Insys_Anthem_001228988                   Insys_Anthem_001228988
Insys_Anthem_001228991                   Insys_Anthem_001228991
Insys_Anthem_001228996                   Insys_Anthem_001228996

                                                    1200
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1202 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001228998                   Insys_Anthem_001228998
Insys_Anthem_001229002                   Insys_Anthem_001229002
Insys_Anthem_001229004                   Insys_Anthem_001229004
Insys_Anthem_001229005                   Insys_Anthem_001229005
Insys_Anthem_001229007                   Insys_Anthem_001229007
Insys_Anthem_001229008                   Insys_Anthem_001229008
Insys_Anthem_001229013                   Insys_Anthem_001229013
Insys_Anthem_001229019                   Insys_Anthem_001229019
Insys_Anthem_001229020                   Insys_Anthem_001229020
Insys_Anthem_001229026                   Insys_Anthem_001229026
Insys_Anthem_001229028                   Insys_Anthem_001229028
Insys_Anthem_001229031                   Insys_Anthem_001229031
Insys_Anthem_001229040                   Insys_Anthem_001229040
Insys_Anthem_001229050                   Insys_Anthem_001229050
Insys_Anthem_001229054                   Insys_Anthem_001229054
Insys_Anthem_001229056                   Insys_Anthem_001229056
Insys_Anthem_001229057                   Insys_Anthem_001229057
Insys_Anthem_001229058                   Insys_Anthem_001229058
Insys_Anthem_001229064                   Insys_Anthem_001229064
Insys_Anthem_001229067                   Insys_Anthem_001229067
Insys_Anthem_001229068                   Insys_Anthem_001229068
Insys_Anthem_001229069                   Insys_Anthem_001229069
Insys_Anthem_001229072                   Insys_Anthem_001229072
Insys_Anthem_001229074                   Insys_Anthem_001229074
Insys_Anthem_001229075                   Insys_Anthem_001229075
Insys_Anthem_001229076                   Insys_Anthem_001229076
Insys_Anthem_001229077                   Insys_Anthem_001229077
Insys_Anthem_001229078                   Insys_Anthem_001229078
Insys_Anthem_001229082                   Insys_Anthem_001229082
Insys_Anthem_001229083                   Insys_Anthem_001229083
Insys_Anthem_001229084                   Insys_Anthem_001229084
Insys_Anthem_001229090                   Insys_Anthem_001229090
Insys_Anthem_001229091                   Insys_Anthem_001229091
Insys_Anthem_001229092                   Insys_Anthem_001229092
Insys_Anthem_001229094                   Insys_Anthem_001229094
Insys_Anthem_001229099                   Insys_Anthem_001229099
Insys_Anthem_001229100                   Insys_Anthem_001229100
Insys_Anthem_001229104                   Insys_Anthem_001229104
Insys_Anthem_001229105                   Insys_Anthem_001229105
Insys_Anthem_001229108                   Insys_Anthem_001229108
Insys_Anthem_001229110                   Insys_Anthem_001229110
Insys_Anthem_001229111                   Insys_Anthem_001229111
Insys_Anthem_001229112                   Insys_Anthem_001229112
Insys_Anthem_001229113                   Insys_Anthem_001229113
Insys_Anthem_001229119                   Insys_Anthem_001229119
Insys_Anthem_001229125                   Insys_Anthem_001229125
Insys_Anthem_001229126                   Insys_Anthem_001229126

                                                    1201
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1203 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229130                   Insys_Anthem_001229130
Insys_Anthem_001229133                   Insys_Anthem_001229133
Insys_Anthem_001229135                   Insys_Anthem_001229135
Insys_Anthem_001229136                   Insys_Anthem_001229136
Insys_Anthem_001229137                   Insys_Anthem_001229137
Insys_Anthem_001229139                   Insys_Anthem_001229139
Insys_Anthem_001229140                   Insys_Anthem_001229140
Insys_Anthem_001229141                   Insys_Anthem_001229141
Insys_Anthem_001229145                   Insys_Anthem_001229145
Insys_Anthem_001229150                   Insys_Anthem_001229150
Insys_Anthem_001229152                   Insys_Anthem_001229152
Insys_Anthem_001229158                   Insys_Anthem_001229158
Insys_Anthem_001229160                   Insys_Anthem_001229160
Insys_Anthem_001229163                   Insys_Anthem_001229163
Insys_Anthem_001229167                   Insys_Anthem_001229167
Insys_Anthem_001229169                   Insys_Anthem_001229169
Insys_Anthem_001229170                   Insys_Anthem_001229170
Insys_Anthem_001229171                   Insys_Anthem_001229171
Insys_Anthem_001229173                   Insys_Anthem_001229173
Insys_Anthem_001229175                   Insys_Anthem_001229175
Insys_Anthem_001229179                   Insys_Anthem_001229179
Insys_Anthem_001229180                   Insys_Anthem_001229180
Insys_Anthem_001229186                   Insys_Anthem_001229186
Insys_Anthem_001229187                   Insys_Anthem_001229187
Insys_Anthem_001229197                   Insys_Anthem_001229197
Insys_Anthem_001229199                   Insys_Anthem_001229199
Insys_Anthem_001229200                   Insys_Anthem_001229200
Insys_Anthem_001229202                   Insys_Anthem_001229202
Insys_Anthem_001229204                   Insys_Anthem_001229204
Insys_Anthem_001229205                   Insys_Anthem_001229205
Insys_Anthem_001229207                   Insys_Anthem_001229207
Insys_Anthem_001229209                   Insys_Anthem_001229209
Insys_Anthem_001229215                   Insys_Anthem_001229215
Insys_Anthem_001229216                   Insys_Anthem_001229216
Insys_Anthem_001229217                   Insys_Anthem_001229217
Insys_Anthem_001229218                   Insys_Anthem_001229218
Insys_Anthem_001229220                   Insys_Anthem_001229220
Insys_Anthem_001229221                   Insys_Anthem_001229221
Insys_Anthem_001229222                   Insys_Anthem_001229222
Insys_Anthem_001229223                   Insys_Anthem_001229223
Insys_Anthem_001229225                   Insys_Anthem_001229225
Insys_Anthem_001229228                   Insys_Anthem_001229228
Insys_Anthem_001229239                   Insys_Anthem_001229239
Insys_Anthem_001229241                   Insys_Anthem_001229241
Insys_Anthem_001229244                   Insys_Anthem_001229244
Insys_Anthem_001229245                   Insys_Anthem_001229245
Insys_Anthem_001229246                   Insys_Anthem_001229246

                                                    1202
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1204 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229247                   Insys_Anthem_001229247
Insys_Anthem_001229248                   Insys_Anthem_001229248
Insys_Anthem_001229249                   Insys_Anthem_001229249
Insys_Anthem_001229251                   Insys_Anthem_001229251
Insys_Anthem_001229254                   Insys_Anthem_001229254
Insys_Anthem_001229255                   Insys_Anthem_001229255
Insys_Anthem_001229256                   Insys_Anthem_001229256
Insys_Anthem_001229257                   Insys_Anthem_001229257
Insys_Anthem_001229261                   Insys_Anthem_001229261
Insys_Anthem_001229263                   Insys_Anthem_001229263
Insys_Anthem_001229264                   Insys_Anthem_001229264
Insys_Anthem_001229268                   Insys_Anthem_001229268
Insys_Anthem_001229270                   Insys_Anthem_001229270
Insys_Anthem_001229271                   Insys_Anthem_001229271
Insys_Anthem_001229272                   Insys_Anthem_001229272
Insys_Anthem_001229273                   Insys_Anthem_001229273
Insys_Anthem_001229274                   Insys_Anthem_001229274
Insys_Anthem_001229276                   Insys_Anthem_001229276
Insys_Anthem_001229278                   Insys_Anthem_001229278
Insys_Anthem_001229280                   Insys_Anthem_001229280
Insys_Anthem_001229284                   Insys_Anthem_001229284
Insys_Anthem_001229287                   Insys_Anthem_001229287
Insys_Anthem_001229290                   Insys_Anthem_001229290
Insys_Anthem_001229304                   Insys_Anthem_001229304
Insys_Anthem_001229305                   Insys_Anthem_001229305
Insys_Anthem_001229308                   Insys_Anthem_001229308
Insys_Anthem_001229309                   Insys_Anthem_001229309
Insys_Anthem_001229315                   Insys_Anthem_001229315
Insys_Anthem_001229319                   Insys_Anthem_001229319
Insys_Anthem_001229323                   Insys_Anthem_001229323
Insys_Anthem_001229328                   Insys_Anthem_001229328
Insys_Anthem_001229331                   Insys_Anthem_001229331
Insys_Anthem_001229332                   Insys_Anthem_001229332
Insys_Anthem_001229337                   Insys_Anthem_001229337
Insys_Anthem_001229342                   Insys_Anthem_001229342
Insys_Anthem_001229343                   Insys_Anthem_001229343
Insys_Anthem_001229344                   Insys_Anthem_001229344
Insys_Anthem_001229346                   Insys_Anthem_001229346
Insys_Anthem_001229347                   Insys_Anthem_001229347
Insys_Anthem_001229348                   Insys_Anthem_001229348
Insys_Anthem_001229350                   Insys_Anthem_001229350
Insys_Anthem_001229354                   Insys_Anthem_001229354
Insys_Anthem_001229358                   Insys_Anthem_001229358
Insys_Anthem_001229359                   Insys_Anthem_001229359
Insys_Anthem_001229360                   Insys_Anthem_001229360
Insys_Anthem_001229377                   Insys_Anthem_001229377
Insys_Anthem_001229379                   Insys_Anthem_001229379

                                                    1203
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1205 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229380                   Insys_Anthem_001229380
Insys_Anthem_001229383                   Insys_Anthem_001229383
Insys_Anthem_001229385                   Insys_Anthem_001229385
Insys_Anthem_001229393                   Insys_Anthem_001229393
Insys_Anthem_001229397                   Insys_Anthem_001229397
Insys_Anthem_001229400                   Insys_Anthem_001229400
Insys_Anthem_001229405                   Insys_Anthem_001229405
Insys_Anthem_001229406                   Insys_Anthem_001229406
Insys_Anthem_001229407                   Insys_Anthem_001229407
Insys_Anthem_001229408                   Insys_Anthem_001229408
Insys_Anthem_001229409                   Insys_Anthem_001229409
Insys_Anthem_001229417                   Insys_Anthem_001229417
Insys_Anthem_001229419                   Insys_Anthem_001229419
Insys_Anthem_001229420                   Insys_Anthem_001229420
Insys_Anthem_001229422                   Insys_Anthem_001229422
Insys_Anthem_001229423                   Insys_Anthem_001229423
Insys_Anthem_001229425                   Insys_Anthem_001229425
Insys_Anthem_001229428                   Insys_Anthem_001229428
Insys_Anthem_001229431                   Insys_Anthem_001229431
Insys_Anthem_001229436                   Insys_Anthem_001229436
Insys_Anthem_001229438                   Insys_Anthem_001229438
Insys_Anthem_001229441                   Insys_Anthem_001229441
Insys_Anthem_001229447                   Insys_Anthem_001229447
Insys_Anthem_001229448                   Insys_Anthem_001229448
Insys_Anthem_001229450                   Insys_Anthem_001229450
Insys_Anthem_001229451                   Insys_Anthem_001229451
Insys_Anthem_001229452                   Insys_Anthem_001229452
Insys_Anthem_001229455                   Insys_Anthem_001229455
Insys_Anthem_001229456                   Insys_Anthem_001229456
Insys_Anthem_001229462                   Insys_Anthem_001229462
Insys_Anthem_001229464                   Insys_Anthem_001229464
Insys_Anthem_001229465                   Insys_Anthem_001229465
Insys_Anthem_001229474                   Insys_Anthem_001229474
Insys_Anthem_001229476                   Insys_Anthem_001229476
Insys_Anthem_001229482                   Insys_Anthem_001229482
Insys_Anthem_001229483                   Insys_Anthem_001229483
Insys_Anthem_001229489                   Insys_Anthem_001229489
Insys_Anthem_001229491                   Insys_Anthem_001229491
Insys_Anthem_001229493                   Insys_Anthem_001229493
Insys_Anthem_001229495                   Insys_Anthem_001229495
Insys_Anthem_001229496                   Insys_Anthem_001229496
Insys_Anthem_001229497                   Insys_Anthem_001229497
Insys_Anthem_001229499                   Insys_Anthem_001229499
Insys_Anthem_001229500                   Insys_Anthem_001229500
Insys_Anthem_001229502                   Insys_Anthem_001229502
Insys_Anthem_001229507                   Insys_Anthem_001229507
Insys_Anthem_001229512                   Insys_Anthem_001229512

                                                    1204
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1206 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229514                   Insys_Anthem_001229514
Insys_Anthem_001229522                   Insys_Anthem_001229522
Insys_Anthem_001229523                   Insys_Anthem_001229523
Insys_Anthem_001229531                   Insys_Anthem_001229531
Insys_Anthem_001229534                   Insys_Anthem_001229534
Insys_Anthem_001229535                   Insys_Anthem_001229535
Insys_Anthem_001229536                   Insys_Anthem_001229536
Insys_Anthem_001229537                   Insys_Anthem_001229537
Insys_Anthem_001229539                   Insys_Anthem_001229539
Insys_Anthem_001229540                   Insys_Anthem_001229540
Insys_Anthem_001229543                   Insys_Anthem_001229543
Insys_Anthem_001229545                   Insys_Anthem_001229545
Insys_Anthem_001229546                   Insys_Anthem_001229546
Insys_Anthem_001229549                   Insys_Anthem_001229549
Insys_Anthem_001229550                   Insys_Anthem_001229550
Insys_Anthem_001229552                   Insys_Anthem_001229552
Insys_Anthem_001229558                   Insys_Anthem_001229558
Insys_Anthem_001229559                   Insys_Anthem_001229559
Insys_Anthem_001229560                   Insys_Anthem_001229560
Insys_Anthem_001229561                   Insys_Anthem_001229561
Insys_Anthem_001229562                   Insys_Anthem_001229562
Insys_Anthem_001229563                   Insys_Anthem_001229563
Insys_Anthem_001229566                   Insys_Anthem_001229566
Insys_Anthem_001229567                   Insys_Anthem_001229567
Insys_Anthem_001229577                   Insys_Anthem_001229577
Insys_Anthem_001229580                   Insys_Anthem_001229580
Insys_Anthem_001229581                   Insys_Anthem_001229581
Insys_Anthem_001229589                   Insys_Anthem_001229589
Insys_Anthem_001229594                   Insys_Anthem_001229594
Insys_Anthem_001229596                   Insys_Anthem_001229596
Insys_Anthem_001229597                   Insys_Anthem_001229597
Insys_Anthem_001229603                   Insys_Anthem_001229603
Insys_Anthem_001229605                   Insys_Anthem_001229605
Insys_Anthem_001229606                   Insys_Anthem_001229606
Insys_Anthem_001229611                   Insys_Anthem_001229611
Insys_Anthem_001229612                   Insys_Anthem_001229612
Insys_Anthem_001229613                   Insys_Anthem_001229613
Insys_Anthem_001229616                   Insys_Anthem_001229616
Insys_Anthem_001229617                   Insys_Anthem_001229617
Insys_Anthem_001229618                   Insys_Anthem_001229618
Insys_Anthem_001229621                   Insys_Anthem_001229621
Insys_Anthem_001229623                   Insys_Anthem_001229623
Insys_Anthem_001229624                   Insys_Anthem_001229624
Insys_Anthem_001229629                   Insys_Anthem_001229629
Insys_Anthem_001229630                   Insys_Anthem_001229630
Insys_Anthem_001229632                   Insys_Anthem_001229632
Insys_Anthem_001229636                   Insys_Anthem_001229636

                                                    1205
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1207 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229637                   Insys_Anthem_001229637
Insys_Anthem_001229639                   Insys_Anthem_001229639
Insys_Anthem_001229641                   Insys_Anthem_001229641
Insys_Anthem_001229643                   Insys_Anthem_001229643
Insys_Anthem_001229649                   Insys_Anthem_001229649
Insys_Anthem_001229653                   Insys_Anthem_001229653
Insys_Anthem_001229656                   Insys_Anthem_001229656
Insys_Anthem_001229665                   Insys_Anthem_001229665
Insys_Anthem_001229667                   Insys_Anthem_001229667
Insys_Anthem_001229671                   Insys_Anthem_001229671
Insys_Anthem_001229685                   Insys_Anthem_001229685
Insys_Anthem_001229688                   Insys_Anthem_001229688
Insys_Anthem_001229689                   Insys_Anthem_001229689
Insys_Anthem_001229691                   Insys_Anthem_001229691
Insys_Anthem_001229693                   Insys_Anthem_001229693
Insys_Anthem_001229694                   Insys_Anthem_001229694
Insys_Anthem_001229696                   Insys_Anthem_001229696
Insys_Anthem_001229697                   Insys_Anthem_001229697
Insys_Anthem_001229698                   Insys_Anthem_001229698
Insys_Anthem_001229699                   Insys_Anthem_001229699
Insys_Anthem_001229700                   Insys_Anthem_001229700
Insys_Anthem_001229705                   Insys_Anthem_001229705
Insys_Anthem_001229709                   Insys_Anthem_001229709
Insys_Anthem_001229714                   Insys_Anthem_001229714
Insys_Anthem_001229715                   Insys_Anthem_001229715
Insys_Anthem_001229718                   Insys_Anthem_001229718
Insys_Anthem_001229722                   Insys_Anthem_001229722
Insys_Anthem_001229723                   Insys_Anthem_001229723
Insys_Anthem_001229724                   Insys_Anthem_001229724
Insys_Anthem_001229726                   Insys_Anthem_001229726
Insys_Anthem_001229739                   Insys_Anthem_001229739
Insys_Anthem_001229740                   Insys_Anthem_001229740
Insys_Anthem_001229743                   Insys_Anthem_001229743
Insys_Anthem_001229747                   Insys_Anthem_001229747
Insys_Anthem_001229750                   Insys_Anthem_001229750
Insys_Anthem_001229751                   Insys_Anthem_001229751
Insys_Anthem_001229754                   Insys_Anthem_001229754
Insys_Anthem_001229755                   Insys_Anthem_001229755
Insys_Anthem_001229759                   Insys_Anthem_001229759
Insys_Anthem_001229761                   Insys_Anthem_001229761
Insys_Anthem_001229771                   Insys_Anthem_001229771
Insys_Anthem_001229774                   Insys_Anthem_001229774
Insys_Anthem_001229778                   Insys_Anthem_001229778
Insys_Anthem_001229779                   Insys_Anthem_001229779
Insys_Anthem_001229783                   Insys_Anthem_001229783
Insys_Anthem_001229785                   Insys_Anthem_001229785
Insys_Anthem_001229786                   Insys_Anthem_001229786

                                                    1206
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1208 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229789                   Insys_Anthem_001229789
Insys_Anthem_001229792                   Insys_Anthem_001229792
Insys_Anthem_001229795                   Insys_Anthem_001229795
Insys_Anthem_001229796                   Insys_Anthem_001229796
Insys_Anthem_001229798                   Insys_Anthem_001229798
Insys_Anthem_001229799                   Insys_Anthem_001229799
Insys_Anthem_001229800                   Insys_Anthem_001229800
Insys_Anthem_001229803                   Insys_Anthem_001229803
Insys_Anthem_001229805                   Insys_Anthem_001229805
Insys_Anthem_001229808                   Insys_Anthem_001229808
Insys_Anthem_001229810                   Insys_Anthem_001229810
Insys_Anthem_001229812                   Insys_Anthem_001229812
Insys_Anthem_001229813                   Insys_Anthem_001229813
Insys_Anthem_001229819                   Insys_Anthem_001229819
Insys_Anthem_001229822                   Insys_Anthem_001229822
Insys_Anthem_001229824                   Insys_Anthem_001229824
Insys_Anthem_001229827                   Insys_Anthem_001229827
Insys_Anthem_001229831                   Insys_Anthem_001229831
Insys_Anthem_001229833                   Insys_Anthem_001229833
Insys_Anthem_001229834                   Insys_Anthem_001229834
Insys_Anthem_001229835                   Insys_Anthem_001229835
Insys_Anthem_001229837                   Insys_Anthem_001229837
Insys_Anthem_001229838                   Insys_Anthem_001229838
Insys_Anthem_001229840                   Insys_Anthem_001229840
Insys_Anthem_001229842                   Insys_Anthem_001229842
Insys_Anthem_001229844                   Insys_Anthem_001229844
Insys_Anthem_001229847                   Insys_Anthem_001229847
Insys_Anthem_001229850                   Insys_Anthem_001229850
Insys_Anthem_001229853                   Insys_Anthem_001229853
Insys_Anthem_001229854                   Insys_Anthem_001229854
Insys_Anthem_001229857                   Insys_Anthem_001229857
Insys_Anthem_001229858                   Insys_Anthem_001229858
Insys_Anthem_001229865                   Insys_Anthem_001229865
Insys_Anthem_001229867                   Insys_Anthem_001229867
Insys_Anthem_001229868                   Insys_Anthem_001229868
Insys_Anthem_001229871                   Insys_Anthem_001229871
Insys_Anthem_001229874                   Insys_Anthem_001229874
Insys_Anthem_001229875                   Insys_Anthem_001229875
Insys_Anthem_001229876                   Insys_Anthem_001229876
Insys_Anthem_001229878                   Insys_Anthem_001229878
Insys_Anthem_001229881                   Insys_Anthem_001229881
Insys_Anthem_001229882                   Insys_Anthem_001229882
Insys_Anthem_001229883                   Insys_Anthem_001229883
Insys_Anthem_001229886                   Insys_Anthem_001229886
Insys_Anthem_001229887                   Insys_Anthem_001229887
Insys_Anthem_001229889                   Insys_Anthem_001229889
Insys_Anthem_001229890                   Insys_Anthem_001229890

                                                    1207
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1209 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001229891                   Insys_Anthem_001229891
Insys_Anthem_001229892                   Insys_Anthem_001229892
Insys_Anthem_001229893                   Insys_Anthem_001229893
Insys_Anthem_001229895                   Insys_Anthem_001229895
Insys_Anthem_001229897                   Insys_Anthem_001229897
Insys_Anthem_001229900                   Insys_Anthem_001229900
Insys_Anthem_001229904                   Insys_Anthem_001229904
Insys_Anthem_001229908                   Insys_Anthem_001229908
Insys_Anthem_001229911                   Insys_Anthem_001229911
Insys_Anthem_001229912                   Insys_Anthem_001229912
Insys_Anthem_001229913                   Insys_Anthem_001229913
Insys_Anthem_001229915                   Insys_Anthem_001229915
Insys_Anthem_001229917                   Insys_Anthem_001229917
Insys_Anthem_001229918                   Insys_Anthem_001229918
Insys_Anthem_001229919                   Insys_Anthem_001229919
Insys_Anthem_001229920                   Insys_Anthem_001229920
Insys_Anthem_001229921                   Insys_Anthem_001229921
Insys_Anthem_001229925                   Insys_Anthem_001229925
Insys_Anthem_001229926                   Insys_Anthem_001229926
Insys_Anthem_001229930                   Insys_Anthem_001229930
Insys_Anthem_001229933                   Insys_Anthem_001229933
Insys_Anthem_001229934                   Insys_Anthem_001229934
Insys_Anthem_001229935                   Insys_Anthem_001229935
Insys_Anthem_001229936                   Insys_Anthem_001229936
Insys_Anthem_001229940                   Insys_Anthem_001229940
Insys_Anthem_001229944                   Insys_Anthem_001229944
Insys_Anthem_001229951                   Insys_Anthem_001229951
Insys_Anthem_001229952                   Insys_Anthem_001229952
Insys_Anthem_001229955                   Insys_Anthem_001229955
Insys_Anthem_001229956                   Insys_Anthem_001229956
Insys_Anthem_001229957                   Insys_Anthem_001229957
Insys_Anthem_001229958                   Insys_Anthem_001229958
Insys_Anthem_001229970                   Insys_Anthem_001229970
Insys_Anthem_001229972                   Insys_Anthem_001229972
Insys_Anthem_001229976                   Insys_Anthem_001229976
Insys_Anthem_001229978                   Insys_Anthem_001229978
Insys_Anthem_001229983                   Insys_Anthem_001229983
Insys_Anthem_001229984                   Insys_Anthem_001229984
Insys_Anthem_001229986                   Insys_Anthem_001229986
Insys_Anthem_001229994                   Insys_Anthem_001229994
Insys_Anthem_001229995                   Insys_Anthem_001229995
Insys_Anthem_001229996                   Insys_Anthem_001229996
Insys_Anthem_001230000                   Insys_Anthem_001230000
Insys_Anthem_001230001                   Insys_Anthem_001230001
Insys_Anthem_001230003                   Insys_Anthem_001230003
Insys_Anthem_001230004                   Insys_Anthem_001230004
Insys_Anthem_001230006                   Insys_Anthem_001230006

                                                    1208
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1210 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230007                   Insys_Anthem_001230007
Insys_Anthem_001230008                   Insys_Anthem_001230008
Insys_Anthem_001230011                   Insys_Anthem_001230011
Insys_Anthem_001230013                   Insys_Anthem_001230013
Insys_Anthem_001230018                   Insys_Anthem_001230018
Insys_Anthem_001230027                   Insys_Anthem_001230027
Insys_Anthem_001230029                   Insys_Anthem_001230029
Insys_Anthem_001230030                   Insys_Anthem_001230030
Insys_Anthem_001230031                   Insys_Anthem_001230031
Insys_Anthem_001230032                   Insys_Anthem_001230032
Insys_Anthem_001230034                   Insys_Anthem_001230034
Insys_Anthem_001230042                   Insys_Anthem_001230042
Insys_Anthem_001230043                   Insys_Anthem_001230043
Insys_Anthem_001230045                   Insys_Anthem_001230045
Insys_Anthem_001230046                   Insys_Anthem_001230046
Insys_Anthem_001230047                   Insys_Anthem_001230047
Insys_Anthem_001230051                   Insys_Anthem_001230051
Insys_Anthem_001230057                   Insys_Anthem_001230057
Insys_Anthem_001230058                   Insys_Anthem_001230058
Insys_Anthem_001230059                   Insys_Anthem_001230059
Insys_Anthem_001230060                   Insys_Anthem_001230060
Insys_Anthem_001230062                   Insys_Anthem_001230062
Insys_Anthem_001230070                   Insys_Anthem_001230070
Insys_Anthem_001230071                   Insys_Anthem_001230071
Insys_Anthem_001230077                   Insys_Anthem_001230077
Insys_Anthem_001230078                   Insys_Anthem_001230078
Insys_Anthem_001230080                   Insys_Anthem_001230080
Insys_Anthem_001230082                   Insys_Anthem_001230082
Insys_Anthem_001230084                   Insys_Anthem_001230084
Insys_Anthem_001230086                   Insys_Anthem_001230086
Insys_Anthem_001230087                   Insys_Anthem_001230087
Insys_Anthem_001230089                   Insys_Anthem_001230089
Insys_Anthem_001230090                   Insys_Anthem_001230090
Insys_Anthem_001230094                   Insys_Anthem_001230094
Insys_Anthem_001230095                   Insys_Anthem_001230095
Insys_Anthem_001230097                   Insys_Anthem_001230097
Insys_Anthem_001230098                   Insys_Anthem_001230098
Insys_Anthem_001230101                   Insys_Anthem_001230101
Insys_Anthem_001230104                   Insys_Anthem_001230104
Insys_Anthem_001230105                   Insys_Anthem_001230105
Insys_Anthem_001230107                   Insys_Anthem_001230107
Insys_Anthem_001230110                   Insys_Anthem_001230110
Insys_Anthem_001230112                   Insys_Anthem_001230112
Insys_Anthem_001230114                   Insys_Anthem_001230114
Insys_Anthem_001230116                   Insys_Anthem_001230116
Insys_Anthem_001230121                   Insys_Anthem_001230121
Insys_Anthem_001230126                   Insys_Anthem_001230126

                                                    1209
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1211 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230128                   Insys_Anthem_001230128
Insys_Anthem_001230129                   Insys_Anthem_001230129
Insys_Anthem_001230133                   Insys_Anthem_001230133
Insys_Anthem_001230135                   Insys_Anthem_001230135
Insys_Anthem_001230136                   Insys_Anthem_001230136
Insys_Anthem_001230145                   Insys_Anthem_001230145
Insys_Anthem_001230152                   Insys_Anthem_001230152
Insys_Anthem_001230153                   Insys_Anthem_001230153
Insys_Anthem_001230154                   Insys_Anthem_001230154
Insys_Anthem_001230164                   Insys_Anthem_001230164
Insys_Anthem_001230167                   Insys_Anthem_001230167
Insys_Anthem_001230168                   Insys_Anthem_001230168
Insys_Anthem_001230169                   Insys_Anthem_001230169
Insys_Anthem_001230172                   Insys_Anthem_001230172
Insys_Anthem_001230174                   Insys_Anthem_001230174
Insys_Anthem_001230175                   Insys_Anthem_001230175
Insys_Anthem_001230179                   Insys_Anthem_001230179
Insys_Anthem_001230180                   Insys_Anthem_001230180
Insys_Anthem_001230192                   Insys_Anthem_001230192
Insys_Anthem_001230193                   Insys_Anthem_001230193
Insys_Anthem_001230201                   Insys_Anthem_001230201
Insys_Anthem_001230202                   Insys_Anthem_001230202
Insys_Anthem_001230207                   Insys_Anthem_001230207
Insys_Anthem_001230210                   Insys_Anthem_001230210
Insys_Anthem_001230215                   Insys_Anthem_001230215
Insys_Anthem_001230219                   Insys_Anthem_001230219
Insys_Anthem_001230227                   Insys_Anthem_001230227
Insys_Anthem_001230233                   Insys_Anthem_001230233
Insys_Anthem_001230234                   Insys_Anthem_001230234
Insys_Anthem_001230235                   Insys_Anthem_001230235
Insys_Anthem_001230236                   Insys_Anthem_001230236
Insys_Anthem_001230239                   Insys_Anthem_001230239
Insys_Anthem_001230243                   Insys_Anthem_001230243
Insys_Anthem_001230248                   Insys_Anthem_001230248
Insys_Anthem_001230250                   Insys_Anthem_001230250
Insys_Anthem_001230253                   Insys_Anthem_001230253
Insys_Anthem_001230259                   Insys_Anthem_001230259
Insys_Anthem_001230261                   Insys_Anthem_001230261
Insys_Anthem_001230268                   Insys_Anthem_001230268
Insys_Anthem_001230269                   Insys_Anthem_001230269
Insys_Anthem_001230270                   Insys_Anthem_001230270
Insys_Anthem_001230280                   Insys_Anthem_001230280
Insys_Anthem_001230282                   Insys_Anthem_001230282
Insys_Anthem_001230284                   Insys_Anthem_001230284
Insys_Anthem_001230286                   Insys_Anthem_001230286
Insys_Anthem_001230288                   Insys_Anthem_001230288
Insys_Anthem_001230289                   Insys_Anthem_001230289

                                                    1210
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1212 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230290                   Insys_Anthem_001230290
Insys_Anthem_001230291                   Insys_Anthem_001230291
Insys_Anthem_001230292                   Insys_Anthem_001230292
Insys_Anthem_001230296                   Insys_Anthem_001230296
Insys_Anthem_001230298                   Insys_Anthem_001230298
Insys_Anthem_001230299                   Insys_Anthem_001230299
Insys_Anthem_001230302                   Insys_Anthem_001230302
Insys_Anthem_001230305                   Insys_Anthem_001230305
Insys_Anthem_001230313                   Insys_Anthem_001230313
Insys_Anthem_001230317                   Insys_Anthem_001230317
Insys_Anthem_001230322                   Insys_Anthem_001230322
Insys_Anthem_001230323                   Insys_Anthem_001230323
Insys_Anthem_001230324                   Insys_Anthem_001230324
Insys_Anthem_001230331                   Insys_Anthem_001230331
Insys_Anthem_001230332                   Insys_Anthem_001230332
Insys_Anthem_001230334                   Insys_Anthem_001230334
Insys_Anthem_001230337                   Insys_Anthem_001230337
Insys_Anthem_001230340                   Insys_Anthem_001230340
Insys_Anthem_001230347                   Insys_Anthem_001230347
Insys_Anthem_001230357                   Insys_Anthem_001230357
Insys_Anthem_001230361                   Insys_Anthem_001230361
Insys_Anthem_001230365                   Insys_Anthem_001230365
Insys_Anthem_001230372                   Insys_Anthem_001230372
Insys_Anthem_001230373                   Insys_Anthem_001230373
Insys_Anthem_001230378                   Insys_Anthem_001230378
Insys_Anthem_001230381                   Insys_Anthem_001230381
Insys_Anthem_001230382                   Insys_Anthem_001230382
Insys_Anthem_001230385                   Insys_Anthem_001230385
Insys_Anthem_001230389                   Insys_Anthem_001230389
Insys_Anthem_001230395                   Insys_Anthem_001230395
Insys_Anthem_001230399                   Insys_Anthem_001230399
Insys_Anthem_001230400                   Insys_Anthem_001230400
Insys_Anthem_001230404                   Insys_Anthem_001230404
Insys_Anthem_001230405                   Insys_Anthem_001230405
Insys_Anthem_001230407                   Insys_Anthem_001230407
Insys_Anthem_001230410                   Insys_Anthem_001230410
Insys_Anthem_001230415                   Insys_Anthem_001230415
Insys_Anthem_001230416                   Insys_Anthem_001230416
Insys_Anthem_001230417                   Insys_Anthem_001230417
Insys_Anthem_001230427                   Insys_Anthem_001230427
Insys_Anthem_001230434                   Insys_Anthem_001230434
Insys_Anthem_001230435                   Insys_Anthem_001230435
Insys_Anthem_001230436                   Insys_Anthem_001230436
Insys_Anthem_001230441                   Insys_Anthem_001230441
Insys_Anthem_001230449                   Insys_Anthem_001230449
Insys_Anthem_001230453                   Insys_Anthem_001230453
Insys_Anthem_001230454                   Insys_Anthem_001230454

                                                    1211
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1213 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230458                   Insys_Anthem_001230458
Insys_Anthem_001230459                   Insys_Anthem_001230459
Insys_Anthem_001230462                   Insys_Anthem_001230462
Insys_Anthem_001230465                   Insys_Anthem_001230465
Insys_Anthem_001230468                   Insys_Anthem_001230468
Insys_Anthem_001230469                   Insys_Anthem_001230469
Insys_Anthem_001230472                   Insys_Anthem_001230472
Insys_Anthem_001230474                   Insys_Anthem_001230474
Insys_Anthem_001230479                   Insys_Anthem_001230479
Insys_Anthem_001230480                   Insys_Anthem_001230480
Insys_Anthem_001230483                   Insys_Anthem_001230483
Insys_Anthem_001230484                   Insys_Anthem_001230484
Insys_Anthem_001230485                   Insys_Anthem_001230485
Insys_Anthem_001230486                   Insys_Anthem_001230486
Insys_Anthem_001230487                   Insys_Anthem_001230487
Insys_Anthem_001230489                   Insys_Anthem_001230489
Insys_Anthem_001230493                   Insys_Anthem_001230493
Insys_Anthem_001230495                   Insys_Anthem_001230495
Insys_Anthem_001230496                   Insys_Anthem_001230496
Insys_Anthem_001230500                   Insys_Anthem_001230500
Insys_Anthem_001230501                   Insys_Anthem_001230501
Insys_Anthem_001230502                   Insys_Anthem_001230502
Insys_Anthem_001230503                   Insys_Anthem_001230503
Insys_Anthem_001230508                   Insys_Anthem_001230508
Insys_Anthem_001230509                   Insys_Anthem_001230509
Insys_Anthem_001230510                   Insys_Anthem_001230510
Insys_Anthem_001230511                   Insys_Anthem_001230511
Insys_Anthem_001230520                   Insys_Anthem_001230520
Insys_Anthem_001230521                   Insys_Anthem_001230521
Insys_Anthem_001230523                   Insys_Anthem_001230523
Insys_Anthem_001230524                   Insys_Anthem_001230524
Insys_Anthem_001230527                   Insys_Anthem_001230527
Insys_Anthem_001230528                   Insys_Anthem_001230528
Insys_Anthem_001230529                   Insys_Anthem_001230529
Insys_Anthem_001230531                   Insys_Anthem_001230531
Insys_Anthem_001230538                   Insys_Anthem_001230538
Insys_Anthem_001230542                   Insys_Anthem_001230542
Insys_Anthem_001230543                   Insys_Anthem_001230543
Insys_Anthem_001230551                   Insys_Anthem_001230551
Insys_Anthem_001230555                   Insys_Anthem_001230555
Insys_Anthem_001230556                   Insys_Anthem_001230556
Insys_Anthem_001230557                   Insys_Anthem_001230557
Insys_Anthem_001230559                   Insys_Anthem_001230559
Insys_Anthem_001230565                   Insys_Anthem_001230565
Insys_Anthem_001230569                   Insys_Anthem_001230569
Insys_Anthem_001230570                   Insys_Anthem_001230570
Insys_Anthem_001230571                   Insys_Anthem_001230571

                                                    1212
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1214 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230573                   Insys_Anthem_001230573
Insys_Anthem_001230581                   Insys_Anthem_001230581
Insys_Anthem_001230584                   Insys_Anthem_001230584
Insys_Anthem_001230585                   Insys_Anthem_001230585
Insys_Anthem_001230594                   Insys_Anthem_001230594
Insys_Anthem_001230597                   Insys_Anthem_001230597
Insys_Anthem_001230601                   Insys_Anthem_001230601
Insys_Anthem_001230606                   Insys_Anthem_001230606
Insys_Anthem_001230607                   Insys_Anthem_001230607
Insys_Anthem_001230608                   Insys_Anthem_001230608
Insys_Anthem_001230613                   Insys_Anthem_001230613
Insys_Anthem_001230619                   Insys_Anthem_001230619
Insys_Anthem_001230628                   Insys_Anthem_001230628
Insys_Anthem_001230635                   Insys_Anthem_001230635
Insys_Anthem_001230641                   Insys_Anthem_001230641
Insys_Anthem_001230644                   Insys_Anthem_001230644
Insys_Anthem_001230647                   Insys_Anthem_001230647
Insys_Anthem_001230648                   Insys_Anthem_001230648
Insys_Anthem_001230650                   Insys_Anthem_001230650
Insys_Anthem_001230653                   Insys_Anthem_001230653
Insys_Anthem_001230657                   Insys_Anthem_001230657
Insys_Anthem_001230658                   Insys_Anthem_001230658
Insys_Anthem_001230665                   Insys_Anthem_001230665
Insys_Anthem_001230673                   Insys_Anthem_001230673
Insys_Anthem_001230682                   Insys_Anthem_001230682
Insys_Anthem_001230687                   Insys_Anthem_001230687
Insys_Anthem_001230690                   Insys_Anthem_001230690
Insys_Anthem_001230691                   Insys_Anthem_001230691
Insys_Anthem_001230692                   Insys_Anthem_001230692
Insys_Anthem_001230696                   Insys_Anthem_001230696
Insys_Anthem_001230697                   Insys_Anthem_001230697
Insys_Anthem_001230698                   Insys_Anthem_001230698
Insys_Anthem_001230699                   Insys_Anthem_001230699
Insys_Anthem_001230704                   Insys_Anthem_001230704
Insys_Anthem_001230706                   Insys_Anthem_001230706
Insys_Anthem_001230708                   Insys_Anthem_001230708
Insys_Anthem_001230709                   Insys_Anthem_001230709
Insys_Anthem_001230712                   Insys_Anthem_001230712
Insys_Anthem_001230719                   Insys_Anthem_001230719
Insys_Anthem_001230722                   Insys_Anthem_001230722
Insys_Anthem_001230725                   Insys_Anthem_001230725
Insys_Anthem_001230730                   Insys_Anthem_001230730
Insys_Anthem_001230731                   Insys_Anthem_001230731
Insys_Anthem_001230735                   Insys_Anthem_001230735
Insys_Anthem_001230741                   Insys_Anthem_001230741
Insys_Anthem_001230742                   Insys_Anthem_001230742
Insys_Anthem_001230743                   Insys_Anthem_001230743

                                                    1213
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1215 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230744                   Insys_Anthem_001230744
Insys_Anthem_001230747                   Insys_Anthem_001230747
Insys_Anthem_001230755                   Insys_Anthem_001230755
Insys_Anthem_001230757                   Insys_Anthem_001230757
Insys_Anthem_001230760                   Insys_Anthem_001230760
Insys_Anthem_001230765                   Insys_Anthem_001230765
Insys_Anthem_001230770                   Insys_Anthem_001230770
Insys_Anthem_001230781                   Insys_Anthem_001230781
Insys_Anthem_001230783                   Insys_Anthem_001230783
Insys_Anthem_001230784                   Insys_Anthem_001230784
Insys_Anthem_001230787                   Insys_Anthem_001230787
Insys_Anthem_001230791                   Insys_Anthem_001230791
Insys_Anthem_001230792                   Insys_Anthem_001230792
Insys_Anthem_001230794                   Insys_Anthem_001230794
Insys_Anthem_001230799                   Insys_Anthem_001230799
Insys_Anthem_001230803                   Insys_Anthem_001230803
Insys_Anthem_001230804                   Insys_Anthem_001230804
Insys_Anthem_001230806                   Insys_Anthem_001230806
Insys_Anthem_001230807                   Insys_Anthem_001230807
Insys_Anthem_001230809                   Insys_Anthem_001230809
Insys_Anthem_001230811                   Insys_Anthem_001230811
Insys_Anthem_001230813                   Insys_Anthem_001230813
Insys_Anthem_001230814                   Insys_Anthem_001230814
Insys_Anthem_001230815                   Insys_Anthem_001230815
Insys_Anthem_001230817                   Insys_Anthem_001230817
Insys_Anthem_001230818                   Insys_Anthem_001230818
Insys_Anthem_001230819                   Insys_Anthem_001230819
Insys_Anthem_001230827                   Insys_Anthem_001230827
Insys_Anthem_001230828                   Insys_Anthem_001230828
Insys_Anthem_001230830                   Insys_Anthem_001230830
Insys_Anthem_001230831                   Insys_Anthem_001230831
Insys_Anthem_001230833                   Insys_Anthem_001230833
Insys_Anthem_001230835                   Insys_Anthem_001230835
Insys_Anthem_001230836                   Insys_Anthem_001230836
Insys_Anthem_001230837                   Insys_Anthem_001230837
Insys_Anthem_001230838                   Insys_Anthem_001230838
Insys_Anthem_001230839                   Insys_Anthem_001230839
Insys_Anthem_001230840                   Insys_Anthem_001230840
Insys_Anthem_001230842                   Insys_Anthem_001230842
Insys_Anthem_001230845                   Insys_Anthem_001230845
Insys_Anthem_001230847                   Insys_Anthem_001230847
Insys_Anthem_001230848                   Insys_Anthem_001230848
Insys_Anthem_001230857                   Insys_Anthem_001230857
Insys_Anthem_001230858                   Insys_Anthem_001230858
Insys_Anthem_001230860                   Insys_Anthem_001230860
Insys_Anthem_001230864                   Insys_Anthem_001230864
Insys_Anthem_001230867                   Insys_Anthem_001230867

                                                    1214
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1216 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001230868                   Insys_Anthem_001230868
Insys_Anthem_001230870                   Insys_Anthem_001230870
Insys_Anthem_001230871                   Insys_Anthem_001230871
Insys_Anthem_001230874                   Insys_Anthem_001230874
Insys_Anthem_001230877                   Insys_Anthem_001230877
Insys_Anthem_001230880                   Insys_Anthem_001230880
Insys_Anthem_001230889                   Insys_Anthem_001230889
Insys_Anthem_001230890                   Insys_Anthem_001230890
Insys_Anthem_001230894                   Insys_Anthem_001230894
Insys_Anthem_001230895                   Insys_Anthem_001230895
Insys_Anthem_001230896                   Insys_Anthem_001230896
Insys_Anthem_001230898                   Insys_Anthem_001230898
Insys_Anthem_001230901                   Insys_Anthem_001230901
Insys_Anthem_001230903                   Insys_Anthem_001230903
Insys_Anthem_001230904                   Insys_Anthem_001230904
Insys_Anthem_001230905                   Insys_Anthem_001230905
Insys_Anthem_001230913                   Insys_Anthem_001230913
Insys_Anthem_001230917                   Insys_Anthem_001230917
Insys_Anthem_001230920                   Insys_Anthem_001230920
Insys_Anthem_001230929                   Insys_Anthem_001230929
Insys_Anthem_001230930                   Insys_Anthem_001230930
Insys_Anthem_001230931                   Insys_Anthem_001230931
Insys_Anthem_001230933                   Insys_Anthem_001230933
Insys_Anthem_001230936                   Insys_Anthem_001230936
Insys_Anthem_001230939                   Insys_Anthem_001230939
Insys_Anthem_001230944                   Insys_Anthem_001230944
Insys_Anthem_001230945                   Insys_Anthem_001230945
Insys_Anthem_001230949                   Insys_Anthem_001230949
Insys_Anthem_001230950                   Insys_Anthem_001230950
Insys_Anthem_001230951                   Insys_Anthem_001230951
Insys_Anthem_001230957                   Insys_Anthem_001230957
Insys_Anthem_001230962                   Insys_Anthem_001230962
Insys_Anthem_001230972                   Insys_Anthem_001230972
Insys_Anthem_001230979                   Insys_Anthem_001230979
Insys_Anthem_001230980                   Insys_Anthem_001230980
Insys_Anthem_001230982                   Insys_Anthem_001230982
Insys_Anthem_001230990                   Insys_Anthem_001230990
Insys_Anthem_001230991                   Insys_Anthem_001230991
Insys_Anthem_001230992                   Insys_Anthem_001230992
Insys_Anthem_001230994                   Insys_Anthem_001230994
Insys_Anthem_001230999                   Insys_Anthem_001230999
Insys_Anthem_001231005                   Insys_Anthem_001231005
Insys_Anthem_001231021                   Insys_Anthem_001231021
Insys_Anthem_001231023                   Insys_Anthem_001231023
Insys_Anthem_001231024                   Insys_Anthem_001231024
Insys_Anthem_001231025                   Insys_Anthem_001231025
Insys_Anthem_001231034                   Insys_Anthem_001231034

                                                    1215
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1217 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231035                   Insys_Anthem_001231035
Insys_Anthem_001231036                   Insys_Anthem_001231036
Insys_Anthem_001231037                   Insys_Anthem_001231037
Insys_Anthem_001231039                   Insys_Anthem_001231039
Insys_Anthem_001231041                   Insys_Anthem_001231041
Insys_Anthem_001231042                   Insys_Anthem_001231042
Insys_Anthem_001231046                   Insys_Anthem_001231046
Insys_Anthem_001231050                   Insys_Anthem_001231050
Insys_Anthem_001231051                   Insys_Anthem_001231051
Insys_Anthem_001231053                   Insys_Anthem_001231053
Insys_Anthem_001231057                   Insys_Anthem_001231057
Insys_Anthem_001231059                   Insys_Anthem_001231059
Insys_Anthem_001231063                   Insys_Anthem_001231063
Insys_Anthem_001231066                   Insys_Anthem_001231066
Insys_Anthem_001231067                   Insys_Anthem_001231067
Insys_Anthem_001231070                   Insys_Anthem_001231070
Insys_Anthem_001231071                   Insys_Anthem_001231071
Insys_Anthem_001231077                   Insys_Anthem_001231077
Insys_Anthem_001231079                   Insys_Anthem_001231079
Insys_Anthem_001231082                   Insys_Anthem_001231082
Insys_Anthem_001231087                   Insys_Anthem_001231087
Insys_Anthem_001231092                   Insys_Anthem_001231092
Insys_Anthem_001231097                   Insys_Anthem_001231097
Insys_Anthem_001231105                   Insys_Anthem_001231105
Insys_Anthem_001231106                   Insys_Anthem_001231106
Insys_Anthem_001231108                   Insys_Anthem_001231108
Insys_Anthem_001231109                   Insys_Anthem_001231109
Insys_Anthem_001231111                   Insys_Anthem_001231111
Insys_Anthem_001231113                   Insys_Anthem_001231113
Insys_Anthem_001231117                   Insys_Anthem_001231117
Insys_Anthem_001231119                   Insys_Anthem_001231119
Insys_Anthem_001231120                   Insys_Anthem_001231120
Insys_Anthem_001231123                   Insys_Anthem_001231123
Insys_Anthem_001231125                   Insys_Anthem_001231125
Insys_Anthem_001231126                   Insys_Anthem_001231126
Insys_Anthem_001231136                   Insys_Anthem_001231136
Insys_Anthem_001231137                   Insys_Anthem_001231137
Insys_Anthem_001231140                   Insys_Anthem_001231140
Insys_Anthem_001231150                   Insys_Anthem_001231150
Insys_Anthem_001231156                   Insys_Anthem_001231156
Insys_Anthem_001231157                   Insys_Anthem_001231157
Insys_Anthem_001231161                   Insys_Anthem_001231161
Insys_Anthem_001231167                   Insys_Anthem_001231167
Insys_Anthem_001231170                   Insys_Anthem_001231170
Insys_Anthem_001231171                   Insys_Anthem_001231171
Insys_Anthem_001231172                   Insys_Anthem_001231172
Insys_Anthem_001231179                   Insys_Anthem_001231179

                                                    1216
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1218 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231180                   Insys_Anthem_001231180
Insys_Anthem_001231181                   Insys_Anthem_001231181
Insys_Anthem_001231183                   Insys_Anthem_001231183
Insys_Anthem_001231187                   Insys_Anthem_001231187
Insys_Anthem_001231189                   Insys_Anthem_001231189
Insys_Anthem_001231198                   Insys_Anthem_001231198
Insys_Anthem_001231199                   Insys_Anthem_001231199
Insys_Anthem_001231201                   Insys_Anthem_001231201
Insys_Anthem_001231202                   Insys_Anthem_001231202
Insys_Anthem_001231204                   Insys_Anthem_001231204
Insys_Anthem_001231205                   Insys_Anthem_001231205
Insys_Anthem_001231208                   Insys_Anthem_001231208
Insys_Anthem_001231209                   Insys_Anthem_001231209
Insys_Anthem_001231212                   Insys_Anthem_001231212
Insys_Anthem_001231221                   Insys_Anthem_001231221
Insys_Anthem_001231222                   Insys_Anthem_001231222
Insys_Anthem_001231228                   Insys_Anthem_001231228
Insys_Anthem_001231234                   Insys_Anthem_001231234
Insys_Anthem_001231235                   Insys_Anthem_001231235
Insys_Anthem_001231236                   Insys_Anthem_001231236
Insys_Anthem_001231238                   Insys_Anthem_001231238
Insys_Anthem_001231239                   Insys_Anthem_001231239
Insys_Anthem_001231246                   Insys_Anthem_001231246
Insys_Anthem_001231247                   Insys_Anthem_001231247
Insys_Anthem_001231251                   Insys_Anthem_001231251
Insys_Anthem_001231253                   Insys_Anthem_001231253
Insys_Anthem_001231254                   Insys_Anthem_001231254
Insys_Anthem_001231257                   Insys_Anthem_001231257
Insys_Anthem_001231258                   Insys_Anthem_001231258
Insys_Anthem_001231266                   Insys_Anthem_001231266
Insys_Anthem_001231271                   Insys_Anthem_001231271
Insys_Anthem_001231273                   Insys_Anthem_001231273
Insys_Anthem_001231275                   Insys_Anthem_001231275
Insys_Anthem_001231277                   Insys_Anthem_001231277
Insys_Anthem_001231278                   Insys_Anthem_001231278
Insys_Anthem_001231279                   Insys_Anthem_001231279
Insys_Anthem_001231282                   Insys_Anthem_001231282
Insys_Anthem_001231283                   Insys_Anthem_001231283
Insys_Anthem_001231284                   Insys_Anthem_001231284
Insys_Anthem_001231291                   Insys_Anthem_001231291
Insys_Anthem_001231295                   Insys_Anthem_001231295
Insys_Anthem_001231298                   Insys_Anthem_001231298
Insys_Anthem_001231300                   Insys_Anthem_001231300
Insys_Anthem_001231309                   Insys_Anthem_001231309
Insys_Anthem_001231310                   Insys_Anthem_001231310
Insys_Anthem_001231311                   Insys_Anthem_001231311
Insys_Anthem_001231314                   Insys_Anthem_001231314

                                                    1217
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1219 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231322                   Insys_Anthem_001231322
Insys_Anthem_001231323                   Insys_Anthem_001231323
Insys_Anthem_001231324                   Insys_Anthem_001231324
Insys_Anthem_001231327                   Insys_Anthem_001231327
Insys_Anthem_001231328                   Insys_Anthem_001231328
Insys_Anthem_001231329                   Insys_Anthem_001231329
Insys_Anthem_001231331                   Insys_Anthem_001231331
Insys_Anthem_001231332                   Insys_Anthem_001231332
Insys_Anthem_001231334                   Insys_Anthem_001231334
Insys_Anthem_001231341                   Insys_Anthem_001231341
Insys_Anthem_001231344                   Insys_Anthem_001231344
Insys_Anthem_001231345                   Insys_Anthem_001231345
Insys_Anthem_001231347                   Insys_Anthem_001231347
Insys_Anthem_001231349                   Insys_Anthem_001231349
Insys_Anthem_001231364                   Insys_Anthem_001231364
Insys_Anthem_001231369                   Insys_Anthem_001231369
Insys_Anthem_001231370                   Insys_Anthem_001231370
Insys_Anthem_001231373                   Insys_Anthem_001231373
Insys_Anthem_001231377                   Insys_Anthem_001231377
Insys_Anthem_001231384                   Insys_Anthem_001231384
Insys_Anthem_001231386                   Insys_Anthem_001231386
Insys_Anthem_001231388                   Insys_Anthem_001231388
Insys_Anthem_001231393                   Insys_Anthem_001231393
Insys_Anthem_001231397                   Insys_Anthem_001231397
Insys_Anthem_001231400                   Insys_Anthem_001231400
Insys_Anthem_001231402                   Insys_Anthem_001231402
Insys_Anthem_001231403                   Insys_Anthem_001231403
Insys_Anthem_001231409                   Insys_Anthem_001231409
Insys_Anthem_001231411                   Insys_Anthem_001231411
Insys_Anthem_001231415                   Insys_Anthem_001231415
Insys_Anthem_001231418                   Insys_Anthem_001231418
Insys_Anthem_001231420                   Insys_Anthem_001231420
Insys_Anthem_001231421                   Insys_Anthem_001231421
Insys_Anthem_001231422                   Insys_Anthem_001231422
Insys_Anthem_001231429                   Insys_Anthem_001231429
Insys_Anthem_001231430                   Insys_Anthem_001231430
Insys_Anthem_001231440                   Insys_Anthem_001231440
Insys_Anthem_001231443                   Insys_Anthem_001231443
Insys_Anthem_001231446                   Insys_Anthem_001231446
Insys_Anthem_001231452                   Insys_Anthem_001231452
Insys_Anthem_001231456                   Insys_Anthem_001231456
Insys_Anthem_001231458                   Insys_Anthem_001231458
Insys_Anthem_001231460                   Insys_Anthem_001231460
Insys_Anthem_001231464                   Insys_Anthem_001231464
Insys_Anthem_001231465                   Insys_Anthem_001231465
Insys_Anthem_001231466                   Insys_Anthem_001231466
Insys_Anthem_001231469                   Insys_Anthem_001231469

                                                    1218
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1220 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231471                   Insys_Anthem_001231471
Insys_Anthem_001231472                   Insys_Anthem_001231472
Insys_Anthem_001231479                   Insys_Anthem_001231479
Insys_Anthem_001231492                   Insys_Anthem_001231492
Insys_Anthem_001231499                   Insys_Anthem_001231499
Insys_Anthem_001231500                   Insys_Anthem_001231500
Insys_Anthem_001231503                   Insys_Anthem_001231503
Insys_Anthem_001231504                   Insys_Anthem_001231504
Insys_Anthem_001231505                   Insys_Anthem_001231505
Insys_Anthem_001231507                   Insys_Anthem_001231507
Insys_Anthem_001231508                   Insys_Anthem_001231508
Insys_Anthem_001231510                   Insys_Anthem_001231510
Insys_Anthem_001231512                   Insys_Anthem_001231512
Insys_Anthem_001231518                   Insys_Anthem_001231518
Insys_Anthem_001231519                   Insys_Anthem_001231519
Insys_Anthem_001231522                   Insys_Anthem_001231522
Insys_Anthem_001231529                   Insys_Anthem_001231529
Insys_Anthem_001231534                   Insys_Anthem_001231534
Insys_Anthem_001231544                   Insys_Anthem_001231544
Insys_Anthem_001231546                   Insys_Anthem_001231546
Insys_Anthem_001231549                   Insys_Anthem_001231549
Insys_Anthem_001231551                   Insys_Anthem_001231551
Insys_Anthem_001231555                   Insys_Anthem_001231555
Insys_Anthem_001231556                   Insys_Anthem_001231556
Insys_Anthem_001231557                   Insys_Anthem_001231557
Insys_Anthem_001231559                   Insys_Anthem_001231559
Insys_Anthem_001231560                   Insys_Anthem_001231560
Insys_Anthem_001231564                   Insys_Anthem_001231564
Insys_Anthem_001231566                   Insys_Anthem_001231566
Insys_Anthem_001231567                   Insys_Anthem_001231567
Insys_Anthem_001231571                   Insys_Anthem_001231571
Insys_Anthem_001231576                   Insys_Anthem_001231576
Insys_Anthem_001231580                   Insys_Anthem_001231580
Insys_Anthem_001231587                   Insys_Anthem_001231587
Insys_Anthem_001231590                   Insys_Anthem_001231590
Insys_Anthem_001231596                   Insys_Anthem_001231596
Insys_Anthem_001231598                   Insys_Anthem_001231598
Insys_Anthem_001231606                   Insys_Anthem_001231606
Insys_Anthem_001231607                   Insys_Anthem_001231607
Insys_Anthem_001231612                   Insys_Anthem_001231612
Insys_Anthem_001231615                   Insys_Anthem_001231615
Insys_Anthem_001231621                   Insys_Anthem_001231621
Insys_Anthem_001231622                   Insys_Anthem_001231622
Insys_Anthem_001231627                   Insys_Anthem_001231627
Insys_Anthem_001231629                   Insys_Anthem_001231629
Insys_Anthem_001231630                   Insys_Anthem_001231630
Insys_Anthem_001231635                   Insys_Anthem_001231635

                                                    1219
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1221 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231636                   Insys_Anthem_001231636
Insys_Anthem_001231637                   Insys_Anthem_001231637
Insys_Anthem_001231639                   Insys_Anthem_001231639
Insys_Anthem_001231640                   Insys_Anthem_001231640
Insys_Anthem_001231644                   Insys_Anthem_001231644
Insys_Anthem_001231647                   Insys_Anthem_001231647
Insys_Anthem_001231650                   Insys_Anthem_001231650
Insys_Anthem_001231653                   Insys_Anthem_001231653
Insys_Anthem_001231654                   Insys_Anthem_001231654
Insys_Anthem_001231656                   Insys_Anthem_001231656
Insys_Anthem_001231660                   Insys_Anthem_001231660
Insys_Anthem_001231665                   Insys_Anthem_001231665
Insys_Anthem_001231666                   Insys_Anthem_001231666
Insys_Anthem_001231667                   Insys_Anthem_001231667
Insys_Anthem_001231668                   Insys_Anthem_001231668
Insys_Anthem_001231672                   Insys_Anthem_001231672
Insys_Anthem_001231673                   Insys_Anthem_001231673
Insys_Anthem_001231676                   Insys_Anthem_001231676
Insys_Anthem_001231680                   Insys_Anthem_001231680
Insys_Anthem_001231684                   Insys_Anthem_001231684
Insys_Anthem_001231686                   Insys_Anthem_001231686
Insys_Anthem_001231688                   Insys_Anthem_001231688
Insys_Anthem_001231689                   Insys_Anthem_001231689
Insys_Anthem_001231691                   Insys_Anthem_001231691
Insys_Anthem_001231693                   Insys_Anthem_001231693
Insys_Anthem_001231694                   Insys_Anthem_001231694
Insys_Anthem_001231698                   Insys_Anthem_001231698
Insys_Anthem_001231699                   Insys_Anthem_001231699
Insys_Anthem_001231700                   Insys_Anthem_001231700
Insys_Anthem_001231702                   Insys_Anthem_001231702
Insys_Anthem_001231704                   Insys_Anthem_001231704
Insys_Anthem_001231709                   Insys_Anthem_001231709
Insys_Anthem_001231711                   Insys_Anthem_001231711
Insys_Anthem_001231713                   Insys_Anthem_001231713
Insys_Anthem_001231714                   Insys_Anthem_001231714
Insys_Anthem_001231715                   Insys_Anthem_001231715
Insys_Anthem_001231718                   Insys_Anthem_001231718
Insys_Anthem_001231720                   Insys_Anthem_001231720
Insys_Anthem_001231721                   Insys_Anthem_001231721
Insys_Anthem_001231722                   Insys_Anthem_001231722
Insys_Anthem_001231723                   Insys_Anthem_001231723
Insys_Anthem_001231724                   Insys_Anthem_001231724
Insys_Anthem_001231733                   Insys_Anthem_001231733
Insys_Anthem_001231734                   Insys_Anthem_001231734
Insys_Anthem_001231736                   Insys_Anthem_001231736
Insys_Anthem_001231740                   Insys_Anthem_001231740
Insys_Anthem_001231741                   Insys_Anthem_001231741

                                                    1220
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1222 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231742                   Insys_Anthem_001231742
Insys_Anthem_001231743                   Insys_Anthem_001231743
Insys_Anthem_001231745                   Insys_Anthem_001231745
Insys_Anthem_001231746                   Insys_Anthem_001231746
Insys_Anthem_001231748                   Insys_Anthem_001231748
Insys_Anthem_001231750                   Insys_Anthem_001231750
Insys_Anthem_001231752                   Insys_Anthem_001231752
Insys_Anthem_001231753                   Insys_Anthem_001231753
Insys_Anthem_001231754                   Insys_Anthem_001231754
Insys_Anthem_001231755                   Insys_Anthem_001231755
Insys_Anthem_001231756                   Insys_Anthem_001231756
Insys_Anthem_001231759                   Insys_Anthem_001231759
Insys_Anthem_001231765                   Insys_Anthem_001231765
Insys_Anthem_001231767                   Insys_Anthem_001231767
Insys_Anthem_001231771                   Insys_Anthem_001231771
Insys_Anthem_001231772                   Insys_Anthem_001231772
Insys_Anthem_001231773                   Insys_Anthem_001231773
Insys_Anthem_001231774                   Insys_Anthem_001231774
Insys_Anthem_001231775                   Insys_Anthem_001231775
Insys_Anthem_001231776                   Insys_Anthem_001231776
Insys_Anthem_001231779                   Insys_Anthem_001231779
Insys_Anthem_001231782                   Insys_Anthem_001231782
Insys_Anthem_001231783                   Insys_Anthem_001231783
Insys_Anthem_001231787                   Insys_Anthem_001231787
Insys_Anthem_001231788                   Insys_Anthem_001231788
Insys_Anthem_001231789                   Insys_Anthem_001231789
Insys_Anthem_001231793                   Insys_Anthem_001231793
Insys_Anthem_001231794                   Insys_Anthem_001231794
Insys_Anthem_001231799                   Insys_Anthem_001231799
Insys_Anthem_001231802                   Insys_Anthem_001231802
Insys_Anthem_001231804                   Insys_Anthem_001231804
Insys_Anthem_001231814                   Insys_Anthem_001231814
Insys_Anthem_001231816                   Insys_Anthem_001231816
Insys_Anthem_001231817                   Insys_Anthem_001231817
Insys_Anthem_001231818                   Insys_Anthem_001231818
Insys_Anthem_001231821                   Insys_Anthem_001231821
Insys_Anthem_001231823                   Insys_Anthem_001231823
Insys_Anthem_001231825                   Insys_Anthem_001231825
Insys_Anthem_001231830                   Insys_Anthem_001231830
Insys_Anthem_001231831                   Insys_Anthem_001231831
Insys_Anthem_001231833                   Insys_Anthem_001231833
Insys_Anthem_001231837                   Insys_Anthem_001231837
Insys_Anthem_001231840                   Insys_Anthem_001231840
Insys_Anthem_001231841                   Insys_Anthem_001231841
Insys_Anthem_001231844                   Insys_Anthem_001231844
Insys_Anthem_001231846                   Insys_Anthem_001231846
Insys_Anthem_001231850                   Insys_Anthem_001231850

                                                    1221
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1223 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231851                   Insys_Anthem_001231851
Insys_Anthem_001231853                   Insys_Anthem_001231853
Insys_Anthem_001231855                   Insys_Anthem_001231855
Insys_Anthem_001231860                   Insys_Anthem_001231860
Insys_Anthem_001231861                   Insys_Anthem_001231861
Insys_Anthem_001231862                   Insys_Anthem_001231862
Insys_Anthem_001231864                   Insys_Anthem_001231864
Insys_Anthem_001231869                   Insys_Anthem_001231869
Insys_Anthem_001231874                   Insys_Anthem_001231874
Insys_Anthem_001231875                   Insys_Anthem_001231875
Insys_Anthem_001231879                   Insys_Anthem_001231879
Insys_Anthem_001231881                   Insys_Anthem_001231881
Insys_Anthem_001231885                   Insys_Anthem_001231885
Insys_Anthem_001231890                   Insys_Anthem_001231890
Insys_Anthem_001231895                   Insys_Anthem_001231895
Insys_Anthem_001231896                   Insys_Anthem_001231896
Insys_Anthem_001231899                   Insys_Anthem_001231899
Insys_Anthem_001231900                   Insys_Anthem_001231900
Insys_Anthem_001231901                   Insys_Anthem_001231901
Insys_Anthem_001231904                   Insys_Anthem_001231904
Insys_Anthem_001231906                   Insys_Anthem_001231906
Insys_Anthem_001231912                   Insys_Anthem_001231912
Insys_Anthem_001231913                   Insys_Anthem_001231913
Insys_Anthem_001231914                   Insys_Anthem_001231914
Insys_Anthem_001231916                   Insys_Anthem_001231916
Insys_Anthem_001231918                   Insys_Anthem_001231918
Insys_Anthem_001231919                   Insys_Anthem_001231919
Insys_Anthem_001231921                   Insys_Anthem_001231921
Insys_Anthem_001231922                   Insys_Anthem_001231922
Insys_Anthem_001231923                   Insys_Anthem_001231923
Insys_Anthem_001231924                   Insys_Anthem_001231924
Insys_Anthem_001231925                   Insys_Anthem_001231925
Insys_Anthem_001231929                   Insys_Anthem_001231929
Insys_Anthem_001231930                   Insys_Anthem_001231930
Insys_Anthem_001231932                   Insys_Anthem_001231932
Insys_Anthem_001231934                   Insys_Anthem_001231934
Insys_Anthem_001231936                   Insys_Anthem_001231936
Insys_Anthem_001231938                   Insys_Anthem_001231938
Insys_Anthem_001231939                   Insys_Anthem_001231939
Insys_Anthem_001231941                   Insys_Anthem_001231941
Insys_Anthem_001231944                   Insys_Anthem_001231944
Insys_Anthem_001231948                   Insys_Anthem_001231948
Insys_Anthem_001231952                   Insys_Anthem_001231952
Insys_Anthem_001231953                   Insys_Anthem_001231953
Insys_Anthem_001231954                   Insys_Anthem_001231954
Insys_Anthem_001231959                   Insys_Anthem_001231959
Insys_Anthem_001231960                   Insys_Anthem_001231960

                                                    1222
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1224 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001231966                   Insys_Anthem_001231966
Insys_Anthem_001231967                   Insys_Anthem_001231967
Insys_Anthem_001231973                   Insys_Anthem_001231973
Insys_Anthem_001231975                   Insys_Anthem_001231975
Insys_Anthem_001231977                   Insys_Anthem_001231977
Insys_Anthem_001231984                   Insys_Anthem_001231984
Insys_Anthem_001231990                   Insys_Anthem_001231990
Insys_Anthem_001231993                   Insys_Anthem_001231993
Insys_Anthem_001231996                   Insys_Anthem_001231996
Insys_Anthem_001231997                   Insys_Anthem_001231997
Insys_Anthem_001231999                   Insys_Anthem_001231999
Insys_Anthem_001232002                   Insys_Anthem_001232002
Insys_Anthem_001232004                   Insys_Anthem_001232004
Insys_Anthem_001232010                   Insys_Anthem_001232010
Insys_Anthem_001232011                   Insys_Anthem_001232011
Insys_Anthem_001232013                   Insys_Anthem_001232013
Insys_Anthem_001232016                   Insys_Anthem_001232016
Insys_Anthem_001232018                   Insys_Anthem_001232018
Insys_Anthem_001232020                   Insys_Anthem_001232020
Insys_Anthem_001232021                   Insys_Anthem_001232021
Insys_Anthem_001232026                   Insys_Anthem_001232026
Insys_Anthem_001232029                   Insys_Anthem_001232029
Insys_Anthem_001232030                   Insys_Anthem_001232030
Insys_Anthem_001232031                   Insys_Anthem_001232031
Insys_Anthem_001232037                   Insys_Anthem_001232037
Insys_Anthem_001232038                   Insys_Anthem_001232038
Insys_Anthem_001232040                   Insys_Anthem_001232040
Insys_Anthem_001232041                   Insys_Anthem_001232041
Insys_Anthem_001232054                   Insys_Anthem_001232054
Insys_Anthem_001232056                   Insys_Anthem_001232056
Insys_Anthem_001232061                   Insys_Anthem_001232061
Insys_Anthem_001232062                   Insys_Anthem_001232062
Insys_Anthem_001232066                   Insys_Anthem_001232066
Insys_Anthem_001232069                   Insys_Anthem_001232069
Insys_Anthem_001232072                   Insys_Anthem_001232072
Insys_Anthem_001232074                   Insys_Anthem_001232074
Insys_Anthem_001232078                   Insys_Anthem_001232078
Insys_Anthem_001232079                   Insys_Anthem_001232079
Insys_Anthem_001232081                   Insys_Anthem_001232081
Insys_Anthem_001232085                   Insys_Anthem_001232085
Insys_Anthem_001232086                   Insys_Anthem_001232086
Insys_Anthem_001232087                   Insys_Anthem_001232087
Insys_Anthem_001232089                   Insys_Anthem_001232089
Insys_Anthem_001232093                   Insys_Anthem_001232093
Insys_Anthem_001232094                   Insys_Anthem_001232094
Insys_Anthem_001232096                   Insys_Anthem_001232096
Insys_Anthem_001232100                   Insys_Anthem_001232100

                                                    1223
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1225 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232101                   Insys_Anthem_001232101
Insys_Anthem_001232106                   Insys_Anthem_001232106
Insys_Anthem_001232108                   Insys_Anthem_001232108
Insys_Anthem_001232122                   Insys_Anthem_001232122
Insys_Anthem_001232127                   Insys_Anthem_001232127
Insys_Anthem_001232128                   Insys_Anthem_001232128
Insys_Anthem_001232130                   Insys_Anthem_001232130
Insys_Anthem_001232132                   Insys_Anthem_001232132
Insys_Anthem_001232134                   Insys_Anthem_001232134
Insys_Anthem_001232135                   Insys_Anthem_001232135
Insys_Anthem_001232137                   Insys_Anthem_001232137
Insys_Anthem_001232138                   Insys_Anthem_001232138
Insys_Anthem_001232140                   Insys_Anthem_001232140
Insys_Anthem_001232144                   Insys_Anthem_001232144
Insys_Anthem_001232145                   Insys_Anthem_001232145
Insys_Anthem_001232146                   Insys_Anthem_001232146
Insys_Anthem_001232153                   Insys_Anthem_001232153
Insys_Anthem_001232158                   Insys_Anthem_001232158
Insys_Anthem_001232160                   Insys_Anthem_001232160
Insys_Anthem_001232161                   Insys_Anthem_001232161
Insys_Anthem_001232165                   Insys_Anthem_001232165
Insys_Anthem_001232169                   Insys_Anthem_001232169
Insys_Anthem_001232175                   Insys_Anthem_001232175
Insys_Anthem_001232184                   Insys_Anthem_001232184
Insys_Anthem_001232188                   Insys_Anthem_001232188
Insys_Anthem_001232189                   Insys_Anthem_001232189
Insys_Anthem_001232190                   Insys_Anthem_001232190
Insys_Anthem_001232195                   Insys_Anthem_001232195
Insys_Anthem_001232196                   Insys_Anthem_001232196
Insys_Anthem_001232199                   Insys_Anthem_001232199
Insys_Anthem_001232202                   Insys_Anthem_001232202
Insys_Anthem_001232203                   Insys_Anthem_001232203
Insys_Anthem_001232204                   Insys_Anthem_001232204
Insys_Anthem_001232210                   Insys_Anthem_001232210
Insys_Anthem_001232215                   Insys_Anthem_001232215
Insys_Anthem_001232216                   Insys_Anthem_001232216
Insys_Anthem_001232219                   Insys_Anthem_001232219
Insys_Anthem_001232224                   Insys_Anthem_001232224
Insys_Anthem_001232227                   Insys_Anthem_001232227
Insys_Anthem_001232228                   Insys_Anthem_001232228
Insys_Anthem_001232232                   Insys_Anthem_001232232
Insys_Anthem_001232233                   Insys_Anthem_001232233
Insys_Anthem_001232236                   Insys_Anthem_001232236
Insys_Anthem_001232238                   Insys_Anthem_001232238
Insys_Anthem_001232239                   Insys_Anthem_001232239
Insys_Anthem_001232241                   Insys_Anthem_001232241
Insys_Anthem_001232242                   Insys_Anthem_001232242

                                                    1224
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1226 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232243                   Insys_Anthem_001232243
Insys_Anthem_001232245                   Insys_Anthem_001232245
Insys_Anthem_001232247                   Insys_Anthem_001232247
Insys_Anthem_001232250                   Insys_Anthem_001232250
Insys_Anthem_001232251                   Insys_Anthem_001232251
Insys_Anthem_001232254                   Insys_Anthem_001232254
Insys_Anthem_001232256                   Insys_Anthem_001232256
Insys_Anthem_001232257                   Insys_Anthem_001232257
Insys_Anthem_001232259                   Insys_Anthem_001232259
Insys_Anthem_001232260                   Insys_Anthem_001232260
Insys_Anthem_001232261                   Insys_Anthem_001232261
Insys_Anthem_001232262                   Insys_Anthem_001232262
Insys_Anthem_001232268                   Insys_Anthem_001232268
Insys_Anthem_001232271                   Insys_Anthem_001232271
Insys_Anthem_001232274                   Insys_Anthem_001232274
Insys_Anthem_001232275                   Insys_Anthem_001232275
Insys_Anthem_001232277                   Insys_Anthem_001232277
Insys_Anthem_001232278                   Insys_Anthem_001232278
Insys_Anthem_001232280                   Insys_Anthem_001232280
Insys_Anthem_001232281                   Insys_Anthem_001232281
Insys_Anthem_001232287                   Insys_Anthem_001232287
Insys_Anthem_001232290                   Insys_Anthem_001232290
Insys_Anthem_001232292                   Insys_Anthem_001232292
Insys_Anthem_001232293                   Insys_Anthem_001232293
Insys_Anthem_001232294                   Insys_Anthem_001232294
Insys_Anthem_001232296                   Insys_Anthem_001232296
Insys_Anthem_001232299                   Insys_Anthem_001232299
Insys_Anthem_001232304                   Insys_Anthem_001232304
Insys_Anthem_001232305                   Insys_Anthem_001232305
Insys_Anthem_001232307                   Insys_Anthem_001232307
Insys_Anthem_001232313                   Insys_Anthem_001232313
Insys_Anthem_001232321                   Insys_Anthem_001232321
Insys_Anthem_001232324                   Insys_Anthem_001232324
Insys_Anthem_001232325                   Insys_Anthem_001232325
Insys_Anthem_001232326                   Insys_Anthem_001232326
Insys_Anthem_001232333                   Insys_Anthem_001232333
Insys_Anthem_001232336                   Insys_Anthem_001232336
Insys_Anthem_001232343                   Insys_Anthem_001232343
Insys_Anthem_001232346                   Insys_Anthem_001232346
Insys_Anthem_001232349                   Insys_Anthem_001232349
Insys_Anthem_001232352                   Insys_Anthem_001232352
Insys_Anthem_001232357                   Insys_Anthem_001232357
Insys_Anthem_001232359                   Insys_Anthem_001232359
Insys_Anthem_001232360                   Insys_Anthem_001232360
Insys_Anthem_001232364                   Insys_Anthem_001232364
Insys_Anthem_001232366                   Insys_Anthem_001232366
Insys_Anthem_001232367                   Insys_Anthem_001232367

                                                    1225
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1227 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232368                   Insys_Anthem_001232368
Insys_Anthem_001232371                   Insys_Anthem_001232371
Insys_Anthem_001232372                   Insys_Anthem_001232372
Insys_Anthem_001232374                   Insys_Anthem_001232374
Insys_Anthem_001232381                   Insys_Anthem_001232381
Insys_Anthem_001232383                   Insys_Anthem_001232383
Insys_Anthem_001232394                   Insys_Anthem_001232394
Insys_Anthem_001232395                   Insys_Anthem_001232395
Insys_Anthem_001232396                   Insys_Anthem_001232396
Insys_Anthem_001232398                   Insys_Anthem_001232398
Insys_Anthem_001232401                   Insys_Anthem_001232401
Insys_Anthem_001232405                   Insys_Anthem_001232405
Insys_Anthem_001232406                   Insys_Anthem_001232406
Insys_Anthem_001232407                   Insys_Anthem_001232407
Insys_Anthem_001232408                   Insys_Anthem_001232408
Insys_Anthem_001232412                   Insys_Anthem_001232412
Insys_Anthem_001232419                   Insys_Anthem_001232419
Insys_Anthem_001232422                   Insys_Anthem_001232422
Insys_Anthem_001232423                   Insys_Anthem_001232423
Insys_Anthem_001232425                   Insys_Anthem_001232425
Insys_Anthem_001232434                   Insys_Anthem_001232434
Insys_Anthem_001232439                   Insys_Anthem_001232439
Insys_Anthem_001232441                   Insys_Anthem_001232441
Insys_Anthem_001232448                   Insys_Anthem_001232448
Insys_Anthem_001232456                   Insys_Anthem_001232456
Insys_Anthem_001232463                   Insys_Anthem_001232463
Insys_Anthem_001232469                   Insys_Anthem_001232469
Insys_Anthem_001232471                   Insys_Anthem_001232471
Insys_Anthem_001232475                   Insys_Anthem_001232475
Insys_Anthem_001232482                   Insys_Anthem_001232482
Insys_Anthem_001232484                   Insys_Anthem_001232484
Insys_Anthem_001232486                   Insys_Anthem_001232486
Insys_Anthem_001232495                   Insys_Anthem_001232495
Insys_Anthem_001232496                   Insys_Anthem_001232496
Insys_Anthem_001232498                   Insys_Anthem_001232498
Insys_Anthem_001232499                   Insys_Anthem_001232499
Insys_Anthem_001232502                   Insys_Anthem_001232502
Insys_Anthem_001232506                   Insys_Anthem_001232506
Insys_Anthem_001232507                   Insys_Anthem_001232507
Insys_Anthem_001232508                   Insys_Anthem_001232508
Insys_Anthem_001232511                   Insys_Anthem_001232511
Insys_Anthem_001232512                   Insys_Anthem_001232512
Insys_Anthem_001232513                   Insys_Anthem_001232513
Insys_Anthem_001232516                   Insys_Anthem_001232516
Insys_Anthem_001232518                   Insys_Anthem_001232518
Insys_Anthem_001232519                   Insys_Anthem_001232519
Insys_Anthem_001232523                   Insys_Anthem_001232523

                                                    1226
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1228 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232524                   Insys_Anthem_001232524
Insys_Anthem_001232527                   Insys_Anthem_001232527
Insys_Anthem_001232528                   Insys_Anthem_001232528
Insys_Anthem_001232535                   Insys_Anthem_001232535
Insys_Anthem_001232537                   Insys_Anthem_001232537
Insys_Anthem_001232538                   Insys_Anthem_001232538
Insys_Anthem_001232543                   Insys_Anthem_001232543
Insys_Anthem_001232546                   Insys_Anthem_001232546
Insys_Anthem_001232550                   Insys_Anthem_001232550
Insys_Anthem_001232551                   Insys_Anthem_001232551
Insys_Anthem_001232555                   Insys_Anthem_001232555
Insys_Anthem_001232558                   Insys_Anthem_001232558
Insys_Anthem_001232562                   Insys_Anthem_001232562
Insys_Anthem_001232564                   Insys_Anthem_001232564
Insys_Anthem_001232565                   Insys_Anthem_001232565
Insys_Anthem_001232570                   Insys_Anthem_001232570
Insys_Anthem_001232572                   Insys_Anthem_001232572
Insys_Anthem_001232575                   Insys_Anthem_001232575
Insys_Anthem_001232583                   Insys_Anthem_001232583
Insys_Anthem_001232584                   Insys_Anthem_001232584
Insys_Anthem_001232587                   Insys_Anthem_001232587
Insys_Anthem_001232589                   Insys_Anthem_001232589
Insys_Anthem_001232590                   Insys_Anthem_001232590
Insys_Anthem_001232591                   Insys_Anthem_001232591
Insys_Anthem_001232596                   Insys_Anthem_001232596
Insys_Anthem_001232598                   Insys_Anthem_001232598
Insys_Anthem_001232599                   Insys_Anthem_001232599
Insys_Anthem_001232601                   Insys_Anthem_001232601
Insys_Anthem_001232604                   Insys_Anthem_001232604
Insys_Anthem_001232605                   Insys_Anthem_001232605
Insys_Anthem_001232612                   Insys_Anthem_001232612
Insys_Anthem_001232614                   Insys_Anthem_001232614
Insys_Anthem_001232615                   Insys_Anthem_001232615
Insys_Anthem_001232620                   Insys_Anthem_001232620
Insys_Anthem_001232624                   Insys_Anthem_001232624
Insys_Anthem_001232627                   Insys_Anthem_001232627
Insys_Anthem_001232630                   Insys_Anthem_001232630
Insys_Anthem_001232635                   Insys_Anthem_001232635
Insys_Anthem_001232639                   Insys_Anthem_001232639
Insys_Anthem_001232644                   Insys_Anthem_001232644
Insys_Anthem_001232649                   Insys_Anthem_001232649
Insys_Anthem_001232652                   Insys_Anthem_001232652
Insys_Anthem_001232657                   Insys_Anthem_001232657
Insys_Anthem_001232660                   Insys_Anthem_001232660
Insys_Anthem_001232662                   Insys_Anthem_001232662
Insys_Anthem_001232664                   Insys_Anthem_001232664
Insys_Anthem_001232665                   Insys_Anthem_001232665

                                                    1227
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1229 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232671                   Insys_Anthem_001232671
Insys_Anthem_001232672                   Insys_Anthem_001232672
Insys_Anthem_001232674                   Insys_Anthem_001232674
Insys_Anthem_001232675                   Insys_Anthem_001232675
Insys_Anthem_001232676                   Insys_Anthem_001232676
Insys_Anthem_001232677                   Insys_Anthem_001232677
Insys_Anthem_001232679                   Insys_Anthem_001232679
Insys_Anthem_001232680                   Insys_Anthem_001232680
Insys_Anthem_001232687                   Insys_Anthem_001232687
Insys_Anthem_001232688                   Insys_Anthem_001232688
Insys_Anthem_001232694                   Insys_Anthem_001232694
Insys_Anthem_001232695                   Insys_Anthem_001232695
Insys_Anthem_001232696                   Insys_Anthem_001232696
Insys_Anthem_001232698                   Insys_Anthem_001232698
Insys_Anthem_001232699                   Insys_Anthem_001232699
Insys_Anthem_001232700                   Insys_Anthem_001232700
Insys_Anthem_001232701                   Insys_Anthem_001232701
Insys_Anthem_001232704                   Insys_Anthem_001232704
Insys_Anthem_001232708                   Insys_Anthem_001232708
Insys_Anthem_001232710                   Insys_Anthem_001232710
Insys_Anthem_001232719                   Insys_Anthem_001232719
Insys_Anthem_001232722                   Insys_Anthem_001232722
Insys_Anthem_001232726                   Insys_Anthem_001232726
Insys_Anthem_001232727                   Insys_Anthem_001232727
Insys_Anthem_001232730                   Insys_Anthem_001232730
Insys_Anthem_001232731                   Insys_Anthem_001232731
Insys_Anthem_001232735                   Insys_Anthem_001232735
Insys_Anthem_001232736                   Insys_Anthem_001232736
Insys_Anthem_001232740                   Insys_Anthem_001232740
Insys_Anthem_001232741                   Insys_Anthem_001232741
Insys_Anthem_001232743                   Insys_Anthem_001232743
Insys_Anthem_001232744                   Insys_Anthem_001232744
Insys_Anthem_001232749                   Insys_Anthem_001232749
Insys_Anthem_001232751                   Insys_Anthem_001232751
Insys_Anthem_001232752                   Insys_Anthem_001232752
Insys_Anthem_001232756                   Insys_Anthem_001232756
Insys_Anthem_001232757                   Insys_Anthem_001232757
Insys_Anthem_001232759                   Insys_Anthem_001232759
Insys_Anthem_001232761                   Insys_Anthem_001232761
Insys_Anthem_001232762                   Insys_Anthem_001232762
Insys_Anthem_001232763                   Insys_Anthem_001232763
Insys_Anthem_001232768                   Insys_Anthem_001232768
Insys_Anthem_001232771                   Insys_Anthem_001232771
Insys_Anthem_001232774                   Insys_Anthem_001232774
Insys_Anthem_001232777                   Insys_Anthem_001232777
Insys_Anthem_001232778                   Insys_Anthem_001232778
Insys_Anthem_001232779                   Insys_Anthem_001232779

                                                    1228
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1230 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232780                   Insys_Anthem_001232780
Insys_Anthem_001232781                   Insys_Anthem_001232781
Insys_Anthem_001232790                   Insys_Anthem_001232790
Insys_Anthem_001232794                   Insys_Anthem_001232794
Insys_Anthem_001232795                   Insys_Anthem_001232795
Insys_Anthem_001232796                   Insys_Anthem_001232796
Insys_Anthem_001232800                   Insys_Anthem_001232800
Insys_Anthem_001232801                   Insys_Anthem_001232801
Insys_Anthem_001232803                   Insys_Anthem_001232803
Insys_Anthem_001232805                   Insys_Anthem_001232805
Insys_Anthem_001232806                   Insys_Anthem_001232806
Insys_Anthem_001232808                   Insys_Anthem_001232808
Insys_Anthem_001232814                   Insys_Anthem_001232814
Insys_Anthem_001232816                   Insys_Anthem_001232816
Insys_Anthem_001232818                   Insys_Anthem_001232818
Insys_Anthem_001232819                   Insys_Anthem_001232819
Insys_Anthem_001232821                   Insys_Anthem_001232821
Insys_Anthem_001232823                   Insys_Anthem_001232823
Insys_Anthem_001232830                   Insys_Anthem_001232830
Insys_Anthem_001232832                   Insys_Anthem_001232832
Insys_Anthem_001232834                   Insys_Anthem_001232834
Insys_Anthem_001232842                   Insys_Anthem_001232842
Insys_Anthem_001232844                   Insys_Anthem_001232844
Insys_Anthem_001232846                   Insys_Anthem_001232846
Insys_Anthem_001232850                   Insys_Anthem_001232850
Insys_Anthem_001232851                   Insys_Anthem_001232851
Insys_Anthem_001232858                   Insys_Anthem_001232858
Insys_Anthem_001232864                   Insys_Anthem_001232864
Insys_Anthem_001232866                   Insys_Anthem_001232866
Insys_Anthem_001232867                   Insys_Anthem_001232867
Insys_Anthem_001232868                   Insys_Anthem_001232868
Insys_Anthem_001232869                   Insys_Anthem_001232869
Insys_Anthem_001232872                   Insys_Anthem_001232872
Insys_Anthem_001232874                   Insys_Anthem_001232874
Insys_Anthem_001232881                   Insys_Anthem_001232881
Insys_Anthem_001232882                   Insys_Anthem_001232882
Insys_Anthem_001232884                   Insys_Anthem_001232884
Insys_Anthem_001232885                   Insys_Anthem_001232885
Insys_Anthem_001232886                   Insys_Anthem_001232886
Insys_Anthem_001232893                   Insys_Anthem_001232893
Insys_Anthem_001232896                   Insys_Anthem_001232896
Insys_Anthem_001232900                   Insys_Anthem_001232900
Insys_Anthem_001232901                   Insys_Anthem_001232901
Insys_Anthem_001232903                   Insys_Anthem_001232903
Insys_Anthem_001232905                   Insys_Anthem_001232905
Insys_Anthem_001232910                   Insys_Anthem_001232910
Insys_Anthem_001232914                   Insys_Anthem_001232914

                                                    1229
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1231 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001232916                   Insys_Anthem_001232916
Insys_Anthem_001232917                   Insys_Anthem_001232917
Insys_Anthem_001232919                   Insys_Anthem_001232919
Insys_Anthem_001232924                   Insys_Anthem_001232924
Insys_Anthem_001232926                   Insys_Anthem_001232926
Insys_Anthem_001232929                   Insys_Anthem_001232929
Insys_Anthem_001232933                   Insys_Anthem_001232933
Insys_Anthem_001232935                   Insys_Anthem_001232935
Insys_Anthem_001232943                   Insys_Anthem_001232943
Insys_Anthem_001232944                   Insys_Anthem_001232944
Insys_Anthem_001232945                   Insys_Anthem_001232945
Insys_Anthem_001232946                   Insys_Anthem_001232946
Insys_Anthem_001232948                   Insys_Anthem_001232948
Insys_Anthem_001232949                   Insys_Anthem_001232949
Insys_Anthem_001232951                   Insys_Anthem_001232951
Insys_Anthem_001232958                   Insys_Anthem_001232958
Insys_Anthem_001232959                   Insys_Anthem_001232959
Insys_Anthem_001232967                   Insys_Anthem_001232967
Insys_Anthem_001232968                   Insys_Anthem_001232968
Insys_Anthem_001232970                   Insys_Anthem_001232970
Insys_Anthem_001232971                   Insys_Anthem_001232971
Insys_Anthem_001232972                   Insys_Anthem_001232972
Insys_Anthem_001232975                   Insys_Anthem_001232975
Insys_Anthem_001232976                   Insys_Anthem_001232976
Insys_Anthem_001232977                   Insys_Anthem_001232977
Insys_Anthem_001232980                   Insys_Anthem_001232980
Insys_Anthem_001232981                   Insys_Anthem_001232981
Insys_Anthem_001232984                   Insys_Anthem_001232984
Insys_Anthem_001232985                   Insys_Anthem_001232985
Insys_Anthem_001232988                   Insys_Anthem_001232988
Insys_Anthem_001232989                   Insys_Anthem_001232989
Insys_Anthem_001232992                   Insys_Anthem_001232992
Insys_Anthem_001232995                   Insys_Anthem_001232995
Insys_Anthem_001233001                   Insys_Anthem_001233001
Insys_Anthem_001233003                   Insys_Anthem_001233003
Insys_Anthem_001233007                   Insys_Anthem_001233007
Insys_Anthem_001233008                   Insys_Anthem_001233008
Insys_Anthem_001233013                   Insys_Anthem_001233013
Insys_Anthem_001233014                   Insys_Anthem_001233014
Insys_Anthem_001233015                   Insys_Anthem_001233015
Insys_Anthem_001233019                   Insys_Anthem_001233019
Insys_Anthem_001233022                   Insys_Anthem_001233022
Insys_Anthem_001233023                   Insys_Anthem_001233023
Insys_Anthem_001233029                   Insys_Anthem_001233029
Insys_Anthem_001233034                   Insys_Anthem_001233034
Insys_Anthem_001233040                   Insys_Anthem_001233040
Insys_Anthem_001233043                   Insys_Anthem_001233043

                                                    1230
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1232 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233046                   Insys_Anthem_001233046
Insys_Anthem_001233047                   Insys_Anthem_001233047
Insys_Anthem_001233048                   Insys_Anthem_001233048
Insys_Anthem_001233054                   Insys_Anthem_001233054
Insys_Anthem_001233056                   Insys_Anthem_001233056
Insys_Anthem_001233065                   Insys_Anthem_001233065
Insys_Anthem_001233066                   Insys_Anthem_001233066
Insys_Anthem_001233067                   Insys_Anthem_001233067
Insys_Anthem_001233068                   Insys_Anthem_001233068
Insys_Anthem_001233070                   Insys_Anthem_001233070
Insys_Anthem_001233071                   Insys_Anthem_001233071
Insys_Anthem_001233074                   Insys_Anthem_001233074
Insys_Anthem_001233076                   Insys_Anthem_001233076
Insys_Anthem_001233077                   Insys_Anthem_001233077
Insys_Anthem_001233079                   Insys_Anthem_001233079
Insys_Anthem_001233085                   Insys_Anthem_001233085
Insys_Anthem_001233089                   Insys_Anthem_001233089
Insys_Anthem_001233091                   Insys_Anthem_001233091
Insys_Anthem_001233092                   Insys_Anthem_001233092
Insys_Anthem_001233097                   Insys_Anthem_001233097
Insys_Anthem_001233099                   Insys_Anthem_001233099
Insys_Anthem_001233100                   Insys_Anthem_001233100
Insys_Anthem_001233101                   Insys_Anthem_001233101
Insys_Anthem_001233102                   Insys_Anthem_001233102
Insys_Anthem_001233104                   Insys_Anthem_001233104
Insys_Anthem_001233107                   Insys_Anthem_001233107
Insys_Anthem_001233111                   Insys_Anthem_001233111
Insys_Anthem_001233117                   Insys_Anthem_001233117
Insys_Anthem_001233118                   Insys_Anthem_001233118
Insys_Anthem_001233119                   Insys_Anthem_001233119
Insys_Anthem_001233122                   Insys_Anthem_001233122
Insys_Anthem_001233125                   Insys_Anthem_001233125
Insys_Anthem_001233126                   Insys_Anthem_001233126
Insys_Anthem_001233128                   Insys_Anthem_001233128
Insys_Anthem_001233129                   Insys_Anthem_001233129
Insys_Anthem_001233132                   Insys_Anthem_001233132
Insys_Anthem_001233133                   Insys_Anthem_001233133
Insys_Anthem_001233135                   Insys_Anthem_001233135
Insys_Anthem_001233141                   Insys_Anthem_001233141
Insys_Anthem_001233143                   Insys_Anthem_001233143
Insys_Anthem_001233145                   Insys_Anthem_001233145
Insys_Anthem_001233148                   Insys_Anthem_001233148
Insys_Anthem_001233150                   Insys_Anthem_001233150
Insys_Anthem_001233151                   Insys_Anthem_001233151
Insys_Anthem_001233158                   Insys_Anthem_001233158
Insys_Anthem_001233161                   Insys_Anthem_001233161
Insys_Anthem_001233163                   Insys_Anthem_001233163

                                                    1231
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1233 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233164                   Insys_Anthem_001233164
Insys_Anthem_001233171                   Insys_Anthem_001233171
Insys_Anthem_001233172                   Insys_Anthem_001233172
Insys_Anthem_001233178                   Insys_Anthem_001233178
Insys_Anthem_001233180                   Insys_Anthem_001233180
Insys_Anthem_001233181                   Insys_Anthem_001233181
Insys_Anthem_001233182                   Insys_Anthem_001233182
Insys_Anthem_001233187                   Insys_Anthem_001233187
Insys_Anthem_001233190                   Insys_Anthem_001233190
Insys_Anthem_001233194                   Insys_Anthem_001233194
Insys_Anthem_001233195                   Insys_Anthem_001233195
Insys_Anthem_001233196                   Insys_Anthem_001233196
Insys_Anthem_001233198                   Insys_Anthem_001233198
Insys_Anthem_001233200                   Insys_Anthem_001233200
Insys_Anthem_001233202                   Insys_Anthem_001233202
Insys_Anthem_001233205                   Insys_Anthem_001233205
Insys_Anthem_001233208                   Insys_Anthem_001233208
Insys_Anthem_001233215                   Insys_Anthem_001233215
Insys_Anthem_001233219                   Insys_Anthem_001233219
Insys_Anthem_001233220                   Insys_Anthem_001233220
Insys_Anthem_001233224                   Insys_Anthem_001233224
Insys_Anthem_001233228                   Insys_Anthem_001233228
Insys_Anthem_001233235                   Insys_Anthem_001233235
Insys_Anthem_001233240                   Insys_Anthem_001233240
Insys_Anthem_001233241                   Insys_Anthem_001233241
Insys_Anthem_001233246                   Insys_Anthem_001233246
Insys_Anthem_001233251                   Insys_Anthem_001233251
Insys_Anthem_001233253                   Insys_Anthem_001233253
Insys_Anthem_001233254                   Insys_Anthem_001233254
Insys_Anthem_001233260                   Insys_Anthem_001233260
Insys_Anthem_001233262                   Insys_Anthem_001233262
Insys_Anthem_001233267                   Insys_Anthem_001233267
Insys_Anthem_001233271                   Insys_Anthem_001233271
Insys_Anthem_001233272                   Insys_Anthem_001233272
Insys_Anthem_001233275                   Insys_Anthem_001233275
Insys_Anthem_001233278                   Insys_Anthem_001233278
Insys_Anthem_001233280                   Insys_Anthem_001233280
Insys_Anthem_001233283                   Insys_Anthem_001233283
Insys_Anthem_001233289                   Insys_Anthem_001233289
Insys_Anthem_001233290                   Insys_Anthem_001233290
Insys_Anthem_001233292                   Insys_Anthem_001233292
Insys_Anthem_001233294                   Insys_Anthem_001233294
Insys_Anthem_001233300                   Insys_Anthem_001233300
Insys_Anthem_001233303                   Insys_Anthem_001233303
Insys_Anthem_001233306                   Insys_Anthem_001233306
Insys_Anthem_001233309                   Insys_Anthem_001233309
Insys_Anthem_001233316                   Insys_Anthem_001233316

                                                    1232
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1234 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233319                   Insys_Anthem_001233319
Insys_Anthem_001233321                   Insys_Anthem_001233321
Insys_Anthem_001233331                   Insys_Anthem_001233331
Insys_Anthem_001233332                   Insys_Anthem_001233332
Insys_Anthem_001233333                   Insys_Anthem_001233333
Insys_Anthem_001233335                   Insys_Anthem_001233335
Insys_Anthem_001233339                   Insys_Anthem_001233339
Insys_Anthem_001233341                   Insys_Anthem_001233341
Insys_Anthem_001233344                   Insys_Anthem_001233344
Insys_Anthem_001233353                   Insys_Anthem_001233353
Insys_Anthem_001233357                   Insys_Anthem_001233357
Insys_Anthem_001233359                   Insys_Anthem_001233359
Insys_Anthem_001233363                   Insys_Anthem_001233363
Insys_Anthem_001233364                   Insys_Anthem_001233364
Insys_Anthem_001233365                   Insys_Anthem_001233365
Insys_Anthem_001233366                   Insys_Anthem_001233366
Insys_Anthem_001233369                   Insys_Anthem_001233369
Insys_Anthem_001233370                   Insys_Anthem_001233370
Insys_Anthem_001233372                   Insys_Anthem_001233372
Insys_Anthem_001233373                   Insys_Anthem_001233373
Insys_Anthem_001233378                   Insys_Anthem_001233378
Insys_Anthem_001233380                   Insys_Anthem_001233380
Insys_Anthem_001233382                   Insys_Anthem_001233382
Insys_Anthem_001233388                   Insys_Anthem_001233388
Insys_Anthem_001233389                   Insys_Anthem_001233389
Insys_Anthem_001233392                   Insys_Anthem_001233392
Insys_Anthem_001233396                   Insys_Anthem_001233396
Insys_Anthem_001233401                   Insys_Anthem_001233401
Insys_Anthem_001233406                   Insys_Anthem_001233406
Insys_Anthem_001233408                   Insys_Anthem_001233408
Insys_Anthem_001233413                   Insys_Anthem_001233413
Insys_Anthem_001233414                   Insys_Anthem_001233414
Insys_Anthem_001233415                   Insys_Anthem_001233415
Insys_Anthem_001233421                   Insys_Anthem_001233421
Insys_Anthem_001233423                   Insys_Anthem_001233423
Insys_Anthem_001233426                   Insys_Anthem_001233426
Insys_Anthem_001233428                   Insys_Anthem_001233428
Insys_Anthem_001233431                   Insys_Anthem_001233431
Insys_Anthem_001233432                   Insys_Anthem_001233432
Insys_Anthem_001233433                   Insys_Anthem_001233433
Insys_Anthem_001233434                   Insys_Anthem_001233434
Insys_Anthem_001233435                   Insys_Anthem_001233435
Insys_Anthem_001233439                   Insys_Anthem_001233439
Insys_Anthem_001233443                   Insys_Anthem_001233443
Insys_Anthem_001233445                   Insys_Anthem_001233445
Insys_Anthem_001233449                   Insys_Anthem_001233449
Insys_Anthem_001233456                   Insys_Anthem_001233456

                                                    1233
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1235 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233458                   Insys_Anthem_001233458
Insys_Anthem_001233459                   Insys_Anthem_001233459
Insys_Anthem_001233461                   Insys_Anthem_001233461
Insys_Anthem_001233466                   Insys_Anthem_001233466
Insys_Anthem_001233470                   Insys_Anthem_001233470
Insys_Anthem_001233472                   Insys_Anthem_001233472
Insys_Anthem_001233473                   Insys_Anthem_001233473
Insys_Anthem_001233474                   Insys_Anthem_001233474
Insys_Anthem_001233484                   Insys_Anthem_001233484
Insys_Anthem_001233485                   Insys_Anthem_001233485
Insys_Anthem_001233486                   Insys_Anthem_001233486
Insys_Anthem_001233503                   Insys_Anthem_001233503
Insys_Anthem_001233504                   Insys_Anthem_001233504
Insys_Anthem_001233505                   Insys_Anthem_001233505
Insys_Anthem_001233512                   Insys_Anthem_001233512
Insys_Anthem_001233513                   Insys_Anthem_001233513
Insys_Anthem_001233514                   Insys_Anthem_001233514
Insys_Anthem_001233515                   Insys_Anthem_001233515
Insys_Anthem_001233517                   Insys_Anthem_001233517
Insys_Anthem_001233519                   Insys_Anthem_001233519
Insys_Anthem_001233522                   Insys_Anthem_001233522
Insys_Anthem_001233524                   Insys_Anthem_001233524
Insys_Anthem_001233527                   Insys_Anthem_001233527
Insys_Anthem_001233528                   Insys_Anthem_001233528
Insys_Anthem_001233532                   Insys_Anthem_001233532
Insys_Anthem_001233539                   Insys_Anthem_001233539
Insys_Anthem_001233540                   Insys_Anthem_001233540
Insys_Anthem_001233547                   Insys_Anthem_001233547
Insys_Anthem_001233548                   Insys_Anthem_001233548
Insys_Anthem_001233554                   Insys_Anthem_001233554
Insys_Anthem_001233555                   Insys_Anthem_001233555
Insys_Anthem_001233559                   Insys_Anthem_001233559
Insys_Anthem_001233563                   Insys_Anthem_001233563
Insys_Anthem_001233566                   Insys_Anthem_001233566
Insys_Anthem_001233570                   Insys_Anthem_001233570
Insys_Anthem_001233571                   Insys_Anthem_001233571
Insys_Anthem_001233576                   Insys_Anthem_001233576
Insys_Anthem_001233577                   Insys_Anthem_001233577
Insys_Anthem_001233578                   Insys_Anthem_001233578
Insys_Anthem_001233582                   Insys_Anthem_001233582
Insys_Anthem_001233584                   Insys_Anthem_001233584
Insys_Anthem_001233590                   Insys_Anthem_001233590
Insys_Anthem_001233593                   Insys_Anthem_001233593
Insys_Anthem_001233596                   Insys_Anthem_001233596
Insys_Anthem_001233598                   Insys_Anthem_001233598
Insys_Anthem_001233602                   Insys_Anthem_001233602
Insys_Anthem_001233604                   Insys_Anthem_001233604

                                                    1234
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1236 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233605                   Insys_Anthem_001233605
Insys_Anthem_001233609                   Insys_Anthem_001233609
Insys_Anthem_001233610                   Insys_Anthem_001233610
Insys_Anthem_001233612                   Insys_Anthem_001233612
Insys_Anthem_001233613                   Insys_Anthem_001233613
Insys_Anthem_001233614                   Insys_Anthem_001233614
Insys_Anthem_001233615                   Insys_Anthem_001233615
Insys_Anthem_001233616                   Insys_Anthem_001233616
Insys_Anthem_001233626                   Insys_Anthem_001233626
Insys_Anthem_001233630                   Insys_Anthem_001233630
Insys_Anthem_001233633                   Insys_Anthem_001233633
Insys_Anthem_001233634                   Insys_Anthem_001233634
Insys_Anthem_001233635                   Insys_Anthem_001233635
Insys_Anthem_001233636                   Insys_Anthem_001233636
Insys_Anthem_001233637                   Insys_Anthem_001233637
Insys_Anthem_001233638                   Insys_Anthem_001233638
Insys_Anthem_001233641                   Insys_Anthem_001233641
Insys_Anthem_001233642                   Insys_Anthem_001233642
Insys_Anthem_001233643                   Insys_Anthem_001233643
Insys_Anthem_001233645                   Insys_Anthem_001233645
Insys_Anthem_001233647                   Insys_Anthem_001233647
Insys_Anthem_001233649                   Insys_Anthem_001233649
Insys_Anthem_001233650                   Insys_Anthem_001233650
Insys_Anthem_001233664                   Insys_Anthem_001233664
Insys_Anthem_001233667                   Insys_Anthem_001233667
Insys_Anthem_001233668                   Insys_Anthem_001233668
Insys_Anthem_001233669                   Insys_Anthem_001233669
Insys_Anthem_001233672                   Insys_Anthem_001233672
Insys_Anthem_001233673                   Insys_Anthem_001233673
Insys_Anthem_001233680                   Insys_Anthem_001233680
Insys_Anthem_001233685                   Insys_Anthem_001233685
Insys_Anthem_001233686                   Insys_Anthem_001233686
Insys_Anthem_001233700                   Insys_Anthem_001233700
Insys_Anthem_001233703                   Insys_Anthem_001233703
Insys_Anthem_001233706                   Insys_Anthem_001233706
Insys_Anthem_001233708                   Insys_Anthem_001233708
Insys_Anthem_001233710                   Insys_Anthem_001233710
Insys_Anthem_001233716                   Insys_Anthem_001233716
Insys_Anthem_001233720                   Insys_Anthem_001233720
Insys_Anthem_001233722                   Insys_Anthem_001233722
Insys_Anthem_001233724                   Insys_Anthem_001233724
Insys_Anthem_001233731                   Insys_Anthem_001233731
Insys_Anthem_001233732                   Insys_Anthem_001233732
Insys_Anthem_001233733                   Insys_Anthem_001233733
Insys_Anthem_001233736                   Insys_Anthem_001233736
Insys_Anthem_001233738                   Insys_Anthem_001233738
Insys_Anthem_001233740                   Insys_Anthem_001233740

                                                    1235
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1237 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233743                   Insys_Anthem_001233743
Insys_Anthem_001233745                   Insys_Anthem_001233745
Insys_Anthem_001233746                   Insys_Anthem_001233746
Insys_Anthem_001233747                   Insys_Anthem_001233747
Insys_Anthem_001233759                   Insys_Anthem_001233759
Insys_Anthem_001233764                   Insys_Anthem_001233764
Insys_Anthem_001233767                   Insys_Anthem_001233767
Insys_Anthem_001233772                   Insys_Anthem_001233772
Insys_Anthem_001233773                   Insys_Anthem_001233773
Insys_Anthem_001233774                   Insys_Anthem_001233774
Insys_Anthem_001233775                   Insys_Anthem_001233775
Insys_Anthem_001233777                   Insys_Anthem_001233777
Insys_Anthem_001233782                   Insys_Anthem_001233782
Insys_Anthem_001233786                   Insys_Anthem_001233786
Insys_Anthem_001233787                   Insys_Anthem_001233787
Insys_Anthem_001233788                   Insys_Anthem_001233788
Insys_Anthem_001233792                   Insys_Anthem_001233792
Insys_Anthem_001233797                   Insys_Anthem_001233797
Insys_Anthem_001233801                   Insys_Anthem_001233801
Insys_Anthem_001233803                   Insys_Anthem_001233803
Insys_Anthem_001233804                   Insys_Anthem_001233804
Insys_Anthem_001233806                   Insys_Anthem_001233806
Insys_Anthem_001233809                   Insys_Anthem_001233809
Insys_Anthem_001233810                   Insys_Anthem_001233810
Insys_Anthem_001233812                   Insys_Anthem_001233812
Insys_Anthem_001233813                   Insys_Anthem_001233813
Insys_Anthem_001233814                   Insys_Anthem_001233814
Insys_Anthem_001233815                   Insys_Anthem_001233815
Insys_Anthem_001233816                   Insys_Anthem_001233816
Insys_Anthem_001233818                   Insys_Anthem_001233818
Insys_Anthem_001233822                   Insys_Anthem_001233822
Insys_Anthem_001233823                   Insys_Anthem_001233823
Insys_Anthem_001233825                   Insys_Anthem_001233825
Insys_Anthem_001233827                   Insys_Anthem_001233827
Insys_Anthem_001233828                   Insys_Anthem_001233828
Insys_Anthem_001233829                   Insys_Anthem_001233829
Insys_Anthem_001233830                   Insys_Anthem_001233830
Insys_Anthem_001233832                   Insys_Anthem_001233832
Insys_Anthem_001233834                   Insys_Anthem_001233834
Insys_Anthem_001233839                   Insys_Anthem_001233839
Insys_Anthem_001233841                   Insys_Anthem_001233841
Insys_Anthem_001233843                   Insys_Anthem_001233843
Insys_Anthem_001233845                   Insys_Anthem_001233845
Insys_Anthem_001233847                   Insys_Anthem_001233847
Insys_Anthem_001233850                   Insys_Anthem_001233850
Insys_Anthem_001233852                   Insys_Anthem_001233852
Insys_Anthem_001233853                   Insys_Anthem_001233853

                                                    1236
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1238 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001233854                   Insys_Anthem_001233854
Insys_Anthem_001233855                   Insys_Anthem_001233855
Insys_Anthem_001233860                   Insys_Anthem_001233860
Insys_Anthem_001233861                   Insys_Anthem_001233861
Insys_Anthem_001233876                   Insys_Anthem_001233876
Insys_Anthem_001233882                   Insys_Anthem_001233882
Insys_Anthem_001233884                   Insys_Anthem_001233884
Insys_Anthem_001233886                   Insys_Anthem_001233886
Insys_Anthem_001233889                   Insys_Anthem_001233889
Insys_Anthem_001233893                   Insys_Anthem_001233893
Insys_Anthem_001233898                   Insys_Anthem_001233898
Insys_Anthem_001233900                   Insys_Anthem_001233900
Insys_Anthem_001233901                   Insys_Anthem_001233901
Insys_Anthem_001233902                   Insys_Anthem_001233902
Insys_Anthem_001233904                   Insys_Anthem_001233904
Insys_Anthem_001233905                   Insys_Anthem_001233905
Insys_Anthem_001233909                   Insys_Anthem_001233909
Insys_Anthem_001233917                   Insys_Anthem_001233917
Insys_Anthem_001233918                   Insys_Anthem_001233918
Insys_Anthem_001233919                   Insys_Anthem_001233919
Insys_Anthem_001233921                   Insys_Anthem_001233921
Insys_Anthem_001233922                   Insys_Anthem_001233922
Insys_Anthem_001233924                   Insys_Anthem_001233924
Insys_Anthem_001233926                   Insys_Anthem_001233926
Insys_Anthem_001233927                   Insys_Anthem_001233927
Insys_Anthem_001233928                   Insys_Anthem_001233928
Insys_Anthem_001233930                   Insys_Anthem_001233930
Insys_Anthem_001233931                   Insys_Anthem_001233931
Insys_Anthem_001233933                   Insys_Anthem_001233933
Insys_Anthem_001233940                   Insys_Anthem_001233940
Insys_Anthem_001233941                   Insys_Anthem_001233941
Insys_Anthem_001233943                   Insys_Anthem_001233943
Insys_Anthem_001233951                   Insys_Anthem_001233951
Insys_Anthem_001233953                   Insys_Anthem_001233953
Insys_Anthem_001233956                   Insys_Anthem_001233956
Insys_Anthem_001233958                   Insys_Anthem_001233958
Insys_Anthem_001233961                   Insys_Anthem_001233961
Insys_Anthem_001233962                   Insys_Anthem_001233962
Insys_Anthem_001233963                   Insys_Anthem_001233963
Insys_Anthem_001233967                   Insys_Anthem_001233967
Insys_Anthem_001233968                   Insys_Anthem_001233968
Insys_Anthem_001233970                   Insys_Anthem_001233970
Insys_Anthem_001233974                   Insys_Anthem_001233974
Insys_Anthem_001233983                   Insys_Anthem_001233983
Insys_Anthem_001233997                   Insys_Anthem_001233997
Insys_Anthem_001234002                   Insys_Anthem_001234002
Insys_Anthem_001234006                   Insys_Anthem_001234006

                                                    1237
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1239 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234009                   Insys_Anthem_001234009
Insys_Anthem_001234012                   Insys_Anthem_001234012
Insys_Anthem_001234015                   Insys_Anthem_001234015
Insys_Anthem_001234016                   Insys_Anthem_001234016
Insys_Anthem_001234022                   Insys_Anthem_001234022
Insys_Anthem_001234026                   Insys_Anthem_001234026
Insys_Anthem_001234028                   Insys_Anthem_001234028
Insys_Anthem_001234030                   Insys_Anthem_001234030
Insys_Anthem_001234033                   Insys_Anthem_001234033
Insys_Anthem_001234035                   Insys_Anthem_001234035
Insys_Anthem_001234036                   Insys_Anthem_001234036
Insys_Anthem_001234039                   Insys_Anthem_001234039
Insys_Anthem_001234041                   Insys_Anthem_001234041
Insys_Anthem_001234047                   Insys_Anthem_001234047
Insys_Anthem_001234056                   Insys_Anthem_001234056
Insys_Anthem_001234058                   Insys_Anthem_001234058
Insys_Anthem_001234064                   Insys_Anthem_001234064
Insys_Anthem_001234066                   Insys_Anthem_001234066
Insys_Anthem_001234069                   Insys_Anthem_001234069
Insys_Anthem_001234072                   Insys_Anthem_001234072
Insys_Anthem_001234078                   Insys_Anthem_001234078
Insys_Anthem_001234085                   Insys_Anthem_001234085
Insys_Anthem_001234086                   Insys_Anthem_001234086
Insys_Anthem_001234093                   Insys_Anthem_001234093
Insys_Anthem_001234100                   Insys_Anthem_001234100
Insys_Anthem_001234101                   Insys_Anthem_001234101
Insys_Anthem_001234102                   Insys_Anthem_001234102
Insys_Anthem_001234108                   Insys_Anthem_001234108
Insys_Anthem_001234110                   Insys_Anthem_001234110
Insys_Anthem_001234119                   Insys_Anthem_001234119
Insys_Anthem_001234125                   Insys_Anthem_001234125
Insys_Anthem_001234126                   Insys_Anthem_001234126
Insys_Anthem_001234127                   Insys_Anthem_001234127
Insys_Anthem_001234129                   Insys_Anthem_001234129
Insys_Anthem_001234135                   Insys_Anthem_001234135
Insys_Anthem_001234139                   Insys_Anthem_001234139
Insys_Anthem_001234144                   Insys_Anthem_001234144
Insys_Anthem_001234145                   Insys_Anthem_001234145
Insys_Anthem_001234148                   Insys_Anthem_001234148
Insys_Anthem_001234149                   Insys_Anthem_001234149
Insys_Anthem_001234152                   Insys_Anthem_001234152
Insys_Anthem_001234153                   Insys_Anthem_001234153
Insys_Anthem_001234155                   Insys_Anthem_001234155
Insys_Anthem_001234159                   Insys_Anthem_001234159
Insys_Anthem_001234161                   Insys_Anthem_001234161
Insys_Anthem_001234162                   Insys_Anthem_001234162
Insys_Anthem_001234166                   Insys_Anthem_001234166

                                                    1238
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1240 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234167                   Insys_Anthem_001234167
Insys_Anthem_001234170                   Insys_Anthem_001234170
Insys_Anthem_001234174                   Insys_Anthem_001234174
Insys_Anthem_001234176                   Insys_Anthem_001234176
Insys_Anthem_001234179                   Insys_Anthem_001234179
Insys_Anthem_001234181                   Insys_Anthem_001234181
Insys_Anthem_001234185                   Insys_Anthem_001234185
Insys_Anthem_001234190                   Insys_Anthem_001234190
Insys_Anthem_001234197                   Insys_Anthem_001234197
Insys_Anthem_001234198                   Insys_Anthem_001234198
Insys_Anthem_001234200                   Insys_Anthem_001234200
Insys_Anthem_001234204                   Insys_Anthem_001234204
Insys_Anthem_001234207                   Insys_Anthem_001234207
Insys_Anthem_001234208                   Insys_Anthem_001234208
Insys_Anthem_001234209                   Insys_Anthem_001234209
Insys_Anthem_001234210                   Insys_Anthem_001234210
Insys_Anthem_001234215                   Insys_Anthem_001234215
Insys_Anthem_001234221                   Insys_Anthem_001234221
Insys_Anthem_001234224                   Insys_Anthem_001234224
Insys_Anthem_001234228                   Insys_Anthem_001234228
Insys_Anthem_001234230                   Insys_Anthem_001234230
Insys_Anthem_001234231                   Insys_Anthem_001234231
Insys_Anthem_001234232                   Insys_Anthem_001234232
Insys_Anthem_001234233                   Insys_Anthem_001234233
Insys_Anthem_001234235                   Insys_Anthem_001234235
Insys_Anthem_001234236                   Insys_Anthem_001234236
Insys_Anthem_001234241                   Insys_Anthem_001234241
Insys_Anthem_001234243                   Insys_Anthem_001234243
Insys_Anthem_001234248                   Insys_Anthem_001234248
Insys_Anthem_001234249                   Insys_Anthem_001234249
Insys_Anthem_001234253                   Insys_Anthem_001234253
Insys_Anthem_001234254                   Insys_Anthem_001234254
Insys_Anthem_001234261                   Insys_Anthem_001234261
Insys_Anthem_001234262                   Insys_Anthem_001234262
Insys_Anthem_001234263                   Insys_Anthem_001234263
Insys_Anthem_001234264                   Insys_Anthem_001234264
Insys_Anthem_001234267                   Insys_Anthem_001234267
Insys_Anthem_001234271                   Insys_Anthem_001234271
Insys_Anthem_001234272                   Insys_Anthem_001234272
Insys_Anthem_001234274                   Insys_Anthem_001234274
Insys_Anthem_001234275                   Insys_Anthem_001234275
Insys_Anthem_001234278                   Insys_Anthem_001234278
Insys_Anthem_001234283                   Insys_Anthem_001234283
Insys_Anthem_001234284                   Insys_Anthem_001234284
Insys_Anthem_001234285                   Insys_Anthem_001234285
Insys_Anthem_001234290                   Insys_Anthem_001234290
Insys_Anthem_001234297                   Insys_Anthem_001234297

                                                    1239
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1241 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234300                   Insys_Anthem_001234300
Insys_Anthem_001234302                   Insys_Anthem_001234302
Insys_Anthem_001234303                   Insys_Anthem_001234303
Insys_Anthem_001234306                   Insys_Anthem_001234306
Insys_Anthem_001234315                   Insys_Anthem_001234315
Insys_Anthem_001234316                   Insys_Anthem_001234316
Insys_Anthem_001234320                   Insys_Anthem_001234320
Insys_Anthem_001234324                   Insys_Anthem_001234324
Insys_Anthem_001234331                   Insys_Anthem_001234331
Insys_Anthem_001234335                   Insys_Anthem_001234335
Insys_Anthem_001234336                   Insys_Anthem_001234336
Insys_Anthem_001234338                   Insys_Anthem_001234338
Insys_Anthem_001234341                   Insys_Anthem_001234341
Insys_Anthem_001234346                   Insys_Anthem_001234346
Insys_Anthem_001234348                   Insys_Anthem_001234348
Insys_Anthem_001234349                   Insys_Anthem_001234349
Insys_Anthem_001234352                   Insys_Anthem_001234352
Insys_Anthem_001234353                   Insys_Anthem_001234353
Insys_Anthem_001234362                   Insys_Anthem_001234362
Insys_Anthem_001234363                   Insys_Anthem_001234363
Insys_Anthem_001234370                   Insys_Anthem_001234370
Insys_Anthem_001234371                   Insys_Anthem_001234371
Insys_Anthem_001234375                   Insys_Anthem_001234375
Insys_Anthem_001234376                   Insys_Anthem_001234376
Insys_Anthem_001234380                   Insys_Anthem_001234380
Insys_Anthem_001234381                   Insys_Anthem_001234381
Insys_Anthem_001234383                   Insys_Anthem_001234383
Insys_Anthem_001234384                   Insys_Anthem_001234384
Insys_Anthem_001234385                   Insys_Anthem_001234385
Insys_Anthem_001234386                   Insys_Anthem_001234386
Insys_Anthem_001234391                   Insys_Anthem_001234391
Insys_Anthem_001234401                   Insys_Anthem_001234401
Insys_Anthem_001234402                   Insys_Anthem_001234402
Insys_Anthem_001234404                   Insys_Anthem_001234404
Insys_Anthem_001234405                   Insys_Anthem_001234405
Insys_Anthem_001234406                   Insys_Anthem_001234406
Insys_Anthem_001234407                   Insys_Anthem_001234407
Insys_Anthem_001234408                   Insys_Anthem_001234408
Insys_Anthem_001234411                   Insys_Anthem_001234411
Insys_Anthem_001234414                   Insys_Anthem_001234414
Insys_Anthem_001234416                   Insys_Anthem_001234416
Insys_Anthem_001234417                   Insys_Anthem_001234417
Insys_Anthem_001234418                   Insys_Anthem_001234418
Insys_Anthem_001234419                   Insys_Anthem_001234419
Insys_Anthem_001234425                   Insys_Anthem_001234425
Insys_Anthem_001234428                   Insys_Anthem_001234428
Insys_Anthem_001234429                   Insys_Anthem_001234429

                                                    1240
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1242 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234434                   Insys_Anthem_001234434
Insys_Anthem_001234436                   Insys_Anthem_001234436
Insys_Anthem_001234437                   Insys_Anthem_001234437
Insys_Anthem_001234443                   Insys_Anthem_001234443
Insys_Anthem_001234444                   Insys_Anthem_001234444
Insys_Anthem_001234449                   Insys_Anthem_001234449
Insys_Anthem_001234453                   Insys_Anthem_001234453
Insys_Anthem_001234458                   Insys_Anthem_001234458
Insys_Anthem_001234460                   Insys_Anthem_001234460
Insys_Anthem_001234462                   Insys_Anthem_001234462
Insys_Anthem_001234466                   Insys_Anthem_001234466
Insys_Anthem_001234473                   Insys_Anthem_001234473
Insys_Anthem_001234476                   Insys_Anthem_001234476
Insys_Anthem_001234480                   Insys_Anthem_001234480
Insys_Anthem_001234481                   Insys_Anthem_001234481
Insys_Anthem_001234483                   Insys_Anthem_001234483
Insys_Anthem_001234484                   Insys_Anthem_001234484
Insys_Anthem_001234486                   Insys_Anthem_001234486
Insys_Anthem_001234488                   Insys_Anthem_001234488
Insys_Anthem_001234497                   Insys_Anthem_001234497
Insys_Anthem_001234498                   Insys_Anthem_001234498
Insys_Anthem_001234503                   Insys_Anthem_001234503
Insys_Anthem_001234508                   Insys_Anthem_001234508
Insys_Anthem_001234511                   Insys_Anthem_001234511
Insys_Anthem_001234512                   Insys_Anthem_001234512
Insys_Anthem_001234523                   Insys_Anthem_001234523
Insys_Anthem_001234525                   Insys_Anthem_001234525
Insys_Anthem_001234526                   Insys_Anthem_001234526
Insys_Anthem_001234527                   Insys_Anthem_001234527
Insys_Anthem_001234531                   Insys_Anthem_001234531
Insys_Anthem_001234532                   Insys_Anthem_001234532
Insys_Anthem_001234534                   Insys_Anthem_001234534
Insys_Anthem_001234535                   Insys_Anthem_001234535
Insys_Anthem_001234539                   Insys_Anthem_001234539
Insys_Anthem_001234542                   Insys_Anthem_001234542
Insys_Anthem_001234543                   Insys_Anthem_001234543
Insys_Anthem_001234545                   Insys_Anthem_001234545
Insys_Anthem_001234546                   Insys_Anthem_001234546
Insys_Anthem_001234553                   Insys_Anthem_001234553
Insys_Anthem_001234555                   Insys_Anthem_001234555
Insys_Anthem_001234558                   Insys_Anthem_001234558
Insys_Anthem_001234565                   Insys_Anthem_001234565
Insys_Anthem_001234568                   Insys_Anthem_001234568
Insys_Anthem_001234570                   Insys_Anthem_001234570
Insys_Anthem_001234574                   Insys_Anthem_001234574
Insys_Anthem_001234578                   Insys_Anthem_001234578
Insys_Anthem_001234583                   Insys_Anthem_001234583

                                                    1241
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1243 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234584                   Insys_Anthem_001234584
Insys_Anthem_001234594                   Insys_Anthem_001234594
Insys_Anthem_001234597                   Insys_Anthem_001234597
Insys_Anthem_001234598                   Insys_Anthem_001234598
Insys_Anthem_001234610                   Insys_Anthem_001234610
Insys_Anthem_001234612                   Insys_Anthem_001234612
Insys_Anthem_001234615                   Insys_Anthem_001234615
Insys_Anthem_001234628                   Insys_Anthem_001234628
Insys_Anthem_001234632                   Insys_Anthem_001234632
Insys_Anthem_001234637                   Insys_Anthem_001234637
Insys_Anthem_001234640                   Insys_Anthem_001234640
Insys_Anthem_001234641                   Insys_Anthem_001234641
Insys_Anthem_001234642                   Insys_Anthem_001234642
Insys_Anthem_001234644                   Insys_Anthem_001234644
Insys_Anthem_001234648                   Insys_Anthem_001234648
Insys_Anthem_001234650                   Insys_Anthem_001234650
Insys_Anthem_001234656                   Insys_Anthem_001234656
Insys_Anthem_001234658                   Insys_Anthem_001234658
Insys_Anthem_001234663                   Insys_Anthem_001234663
Insys_Anthem_001234665                   Insys_Anthem_001234665
Insys_Anthem_001234666                   Insys_Anthem_001234666
Insys_Anthem_001234669                   Insys_Anthem_001234669
Insys_Anthem_001234671                   Insys_Anthem_001234671
Insys_Anthem_001234672                   Insys_Anthem_001234672
Insys_Anthem_001234677                   Insys_Anthem_001234677
Insys_Anthem_001234683                   Insys_Anthem_001234683
Insys_Anthem_001234684                   Insys_Anthem_001234684
Insys_Anthem_001234685                   Insys_Anthem_001234685
Insys_Anthem_001234686                   Insys_Anthem_001234686
Insys_Anthem_001234688                   Insys_Anthem_001234688
Insys_Anthem_001234689                   Insys_Anthem_001234689
Insys_Anthem_001234690                   Insys_Anthem_001234690
Insys_Anthem_001234692                   Insys_Anthem_001234692
Insys_Anthem_001234694                   Insys_Anthem_001234694
Insys_Anthem_001234696                   Insys_Anthem_001234696
Insys_Anthem_001234697                   Insys_Anthem_001234697
Insys_Anthem_001234699                   Insys_Anthem_001234699
Insys_Anthem_001234701                   Insys_Anthem_001234701
Insys_Anthem_001234705                   Insys_Anthem_001234705
Insys_Anthem_001234716                   Insys_Anthem_001234716
Insys_Anthem_001234718                   Insys_Anthem_001234718
Insys_Anthem_001234720                   Insys_Anthem_001234720
Insys_Anthem_001234722                   Insys_Anthem_001234722
Insys_Anthem_001234727                   Insys_Anthem_001234727
Insys_Anthem_001234729                   Insys_Anthem_001234729
Insys_Anthem_001234730                   Insys_Anthem_001234730
Insys_Anthem_001234733                   Insys_Anthem_001234733

                                                    1242
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1244 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234737                   Insys_Anthem_001234737
Insys_Anthem_001234744                   Insys_Anthem_001234744
Insys_Anthem_001234762                   Insys_Anthem_001234762
Insys_Anthem_001234763                   Insys_Anthem_001234763
Insys_Anthem_001234765                   Insys_Anthem_001234765
Insys_Anthem_001234767                   Insys_Anthem_001234767
Insys_Anthem_001234768                   Insys_Anthem_001234768
Insys_Anthem_001234771                   Insys_Anthem_001234771
Insys_Anthem_001234776                   Insys_Anthem_001234776
Insys_Anthem_001234778                   Insys_Anthem_001234778
Insys_Anthem_001234779                   Insys_Anthem_001234779
Insys_Anthem_001234781                   Insys_Anthem_001234781
Insys_Anthem_001234789                   Insys_Anthem_001234789
Insys_Anthem_001234791                   Insys_Anthem_001234791
Insys_Anthem_001234792                   Insys_Anthem_001234792
Insys_Anthem_001234795                   Insys_Anthem_001234795
Insys_Anthem_001234799                   Insys_Anthem_001234799
Insys_Anthem_001234800                   Insys_Anthem_001234800
Insys_Anthem_001234802                   Insys_Anthem_001234802
Insys_Anthem_001234803                   Insys_Anthem_001234803
Insys_Anthem_001234804                   Insys_Anthem_001234804
Insys_Anthem_001234805                   Insys_Anthem_001234805
Insys_Anthem_001234806                   Insys_Anthem_001234806
Insys_Anthem_001234807                   Insys_Anthem_001234807
Insys_Anthem_001234809                   Insys_Anthem_001234809
Insys_Anthem_001234820                   Insys_Anthem_001234820
Insys_Anthem_001234823                   Insys_Anthem_001234823
Insys_Anthem_001234826                   Insys_Anthem_001234826
Insys_Anthem_001234828                   Insys_Anthem_001234828
Insys_Anthem_001234832                   Insys_Anthem_001234832
Insys_Anthem_001234835                   Insys_Anthem_001234835
Insys_Anthem_001234837                   Insys_Anthem_001234837
Insys_Anthem_001234838                   Insys_Anthem_001234838
Insys_Anthem_001234841                   Insys_Anthem_001234841
Insys_Anthem_001234843                   Insys_Anthem_001234843
Insys_Anthem_001234844                   Insys_Anthem_001234844
Insys_Anthem_001234845                   Insys_Anthem_001234845
Insys_Anthem_001234849                   Insys_Anthem_001234849
Insys_Anthem_001234850                   Insys_Anthem_001234850
Insys_Anthem_001234851                   Insys_Anthem_001234851
Insys_Anthem_001234854                   Insys_Anthem_001234854
Insys_Anthem_001234857                   Insys_Anthem_001234857
Insys_Anthem_001234858                   Insys_Anthem_001234858
Insys_Anthem_001234860                   Insys_Anthem_001234860
Insys_Anthem_001234862                   Insys_Anthem_001234862
Insys_Anthem_001234865                   Insys_Anthem_001234865
Insys_Anthem_001234871                   Insys_Anthem_001234871

                                                    1243
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1245 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001234872                   Insys_Anthem_001234872
Insys_Anthem_001234874                   Insys_Anthem_001234874
Insys_Anthem_001234875                   Insys_Anthem_001234875
Insys_Anthem_001234878                   Insys_Anthem_001234878
Insys_Anthem_001234879                   Insys_Anthem_001234879
Insys_Anthem_001234881                   Insys_Anthem_001234881
Insys_Anthem_001234883                   Insys_Anthem_001234883
Insys_Anthem_001234894                   Insys_Anthem_001234894
Insys_Anthem_001234897                   Insys_Anthem_001234897
Insys_Anthem_001234898                   Insys_Anthem_001234898
Insys_Anthem_001234904                   Insys_Anthem_001234904
Insys_Anthem_001234906                   Insys_Anthem_001234906
Insys_Anthem_001234909                   Insys_Anthem_001234909
Insys_Anthem_001234912                   Insys_Anthem_001234912
Insys_Anthem_001234913                   Insys_Anthem_001234913
Insys_Anthem_001234916                   Insys_Anthem_001234916
Insys_Anthem_001234922                   Insys_Anthem_001234922
Insys_Anthem_001234928                   Insys_Anthem_001234928
Insys_Anthem_001234930                   Insys_Anthem_001234930
Insys_Anthem_001234931                   Insys_Anthem_001234931
Insys_Anthem_001234933                   Insys_Anthem_001234933
Insys_Anthem_001234934                   Insys_Anthem_001234934
Insys_Anthem_001234938                   Insys_Anthem_001234938
Insys_Anthem_001234939                   Insys_Anthem_001234939
Insys_Anthem_001234940                   Insys_Anthem_001234940
Insys_Anthem_001234941                   Insys_Anthem_001234941
Insys_Anthem_001234942                   Insys_Anthem_001234942
Insys_Anthem_001234943                   Insys_Anthem_001234943
Insys_Anthem_001234944                   Insys_Anthem_001234944
Insys_Anthem_001234947                   Insys_Anthem_001234947
Insys_Anthem_001234949                   Insys_Anthem_001234949
Insys_Anthem_001234950                   Insys_Anthem_001234950
Insys_Anthem_001234952                   Insys_Anthem_001234952
Insys_Anthem_001234971                   Insys_Anthem_001234971
Insys_Anthem_001234972                   Insys_Anthem_001234972
Insys_Anthem_001234975                   Insys_Anthem_001234975
Insys_Anthem_001234982                   Insys_Anthem_001234982
Insys_Anthem_001234983                   Insys_Anthem_001234983
Insys_Anthem_001234992                   Insys_Anthem_001234992
Insys_Anthem_001234994                   Insys_Anthem_001234994
Insys_Anthem_001234995                   Insys_Anthem_001234995
Insys_Anthem_001235004                   Insys_Anthem_001235004
Insys_Anthem_001235005                   Insys_Anthem_001235005
Insys_Anthem_001235006                   Insys_Anthem_001235006
Insys_Anthem_001235011                   Insys_Anthem_001235011
Insys_Anthem_001235012                   Insys_Anthem_001235012
Insys_Anthem_001235015                   Insys_Anthem_001235015

                                                    1244
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1246 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235016                   Insys_Anthem_001235016
Insys_Anthem_001235017                   Insys_Anthem_001235017
Insys_Anthem_001235019                   Insys_Anthem_001235019
Insys_Anthem_001235024                   Insys_Anthem_001235024
Insys_Anthem_001235026                   Insys_Anthem_001235026
Insys_Anthem_001235027                   Insys_Anthem_001235027
Insys_Anthem_001235029                   Insys_Anthem_001235029
Insys_Anthem_001235030                   Insys_Anthem_001235030
Insys_Anthem_001235034                   Insys_Anthem_001235034
Insys_Anthem_001235035                   Insys_Anthem_001235035
Insys_Anthem_001235037                   Insys_Anthem_001235037
Insys_Anthem_001235038                   Insys_Anthem_001235038
Insys_Anthem_001235040                   Insys_Anthem_001235040
Insys_Anthem_001235043                   Insys_Anthem_001235043
Insys_Anthem_001235051                   Insys_Anthem_001235051
Insys_Anthem_001235052                   Insys_Anthem_001235052
Insys_Anthem_001235054                   Insys_Anthem_001235054
Insys_Anthem_001235057                   Insys_Anthem_001235057
Insys_Anthem_001235058                   Insys_Anthem_001235058
Insys_Anthem_001235060                   Insys_Anthem_001235060
Insys_Anthem_001235061                   Insys_Anthem_001235061
Insys_Anthem_001235063                   Insys_Anthem_001235063
Insys_Anthem_001235064                   Insys_Anthem_001235064
Insys_Anthem_001235065                   Insys_Anthem_001235065
Insys_Anthem_001235066                   Insys_Anthem_001235066
Insys_Anthem_001235067                   Insys_Anthem_001235067
Insys_Anthem_001235070                   Insys_Anthem_001235070
Insys_Anthem_001235073                   Insys_Anthem_001235073
Insys_Anthem_001235076                   Insys_Anthem_001235076
Insys_Anthem_001235078                   Insys_Anthem_001235078
Insys_Anthem_001235079                   Insys_Anthem_001235079
Insys_Anthem_001235082                   Insys_Anthem_001235082
Insys_Anthem_001235085                   Insys_Anthem_001235085
Insys_Anthem_001235087                   Insys_Anthem_001235087
Insys_Anthem_001235090                   Insys_Anthem_001235090
Insys_Anthem_001235091                   Insys_Anthem_001235091
Insys_Anthem_001235094                   Insys_Anthem_001235094
Insys_Anthem_001235097                   Insys_Anthem_001235097
Insys_Anthem_001235102                   Insys_Anthem_001235102
Insys_Anthem_001235103                   Insys_Anthem_001235103
Insys_Anthem_001235105                   Insys_Anthem_001235105
Insys_Anthem_001235106                   Insys_Anthem_001235106
Insys_Anthem_001235107                   Insys_Anthem_001235107
Insys_Anthem_001235108                   Insys_Anthem_001235108
Insys_Anthem_001235113                   Insys_Anthem_001235113
Insys_Anthem_001235117                   Insys_Anthem_001235117
Insys_Anthem_001235124                   Insys_Anthem_001235124

                                                    1245
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1247 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235128                   Insys_Anthem_001235128
Insys_Anthem_001235133                   Insys_Anthem_001235133
Insys_Anthem_001235135                   Insys_Anthem_001235135
Insys_Anthem_001235140                   Insys_Anthem_001235140
Insys_Anthem_001235144                   Insys_Anthem_001235144
Insys_Anthem_001235152                   Insys_Anthem_001235152
Insys_Anthem_001235155                   Insys_Anthem_001235155
Insys_Anthem_001235156                   Insys_Anthem_001235156
Insys_Anthem_001235157                   Insys_Anthem_001235157
Insys_Anthem_001235163                   Insys_Anthem_001235163
Insys_Anthem_001235167                   Insys_Anthem_001235167
Insys_Anthem_001235170                   Insys_Anthem_001235170
Insys_Anthem_001235171                   Insys_Anthem_001235171
Insys_Anthem_001235173                   Insys_Anthem_001235173
Insys_Anthem_001235175                   Insys_Anthem_001235175
Insys_Anthem_001235178                   Insys_Anthem_001235178
Insys_Anthem_001235179                   Insys_Anthem_001235179
Insys_Anthem_001235182                   Insys_Anthem_001235182
Insys_Anthem_001235184                   Insys_Anthem_001235184
Insys_Anthem_001235191                   Insys_Anthem_001235191
Insys_Anthem_001235193                   Insys_Anthem_001235193
Insys_Anthem_001235194                   Insys_Anthem_001235194
Insys_Anthem_001235199                   Insys_Anthem_001235199
Insys_Anthem_001235202                   Insys_Anthem_001235202
Insys_Anthem_001235203                   Insys_Anthem_001235203
Insys_Anthem_001235204                   Insys_Anthem_001235204
Insys_Anthem_001235208                   Insys_Anthem_001235208
Insys_Anthem_001235210                   Insys_Anthem_001235210
Insys_Anthem_001235213                   Insys_Anthem_001235213
Insys_Anthem_001235216                   Insys_Anthem_001235216
Insys_Anthem_001235218                   Insys_Anthem_001235218
Insys_Anthem_001235219                   Insys_Anthem_001235219
Insys_Anthem_001235224                   Insys_Anthem_001235224
Insys_Anthem_001235227                   Insys_Anthem_001235227
Insys_Anthem_001235229                   Insys_Anthem_001235229
Insys_Anthem_001235233                   Insys_Anthem_001235233
Insys_Anthem_001235235                   Insys_Anthem_001235235
Insys_Anthem_001235236                   Insys_Anthem_001235236
Insys_Anthem_001235239                   Insys_Anthem_001235239
Insys_Anthem_001235242                   Insys_Anthem_001235242
Insys_Anthem_001235247                   Insys_Anthem_001235247
Insys_Anthem_001235249                   Insys_Anthem_001235249
Insys_Anthem_001235250                   Insys_Anthem_001235250
Insys_Anthem_001235251                   Insys_Anthem_001235251
Insys_Anthem_001235253                   Insys_Anthem_001235253
Insys_Anthem_001235254                   Insys_Anthem_001235254
Insys_Anthem_001235257                   Insys_Anthem_001235257

                                                    1246
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1248 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235258                   Insys_Anthem_001235258
Insys_Anthem_001235260                   Insys_Anthem_001235260
Insys_Anthem_001235262                   Insys_Anthem_001235262
Insys_Anthem_001235265                   Insys_Anthem_001235265
Insys_Anthem_001235266                   Insys_Anthem_001235266
Insys_Anthem_001235267                   Insys_Anthem_001235267
Insys_Anthem_001235269                   Insys_Anthem_001235269
Insys_Anthem_001235274                   Insys_Anthem_001235274
Insys_Anthem_001235286                   Insys_Anthem_001235286
Insys_Anthem_001235292                   Insys_Anthem_001235292
Insys_Anthem_001235295                   Insys_Anthem_001235295
Insys_Anthem_001235298                   Insys_Anthem_001235298
Insys_Anthem_001235299                   Insys_Anthem_001235299
Insys_Anthem_001235301                   Insys_Anthem_001235301
Insys_Anthem_001235302                   Insys_Anthem_001235302
Insys_Anthem_001235306                   Insys_Anthem_001235306
Insys_Anthem_001235313                   Insys_Anthem_001235313
Insys_Anthem_001235314                   Insys_Anthem_001235314
Insys_Anthem_001235315                   Insys_Anthem_001235315
Insys_Anthem_001235317                   Insys_Anthem_001235317
Insys_Anthem_001235319                   Insys_Anthem_001235319
Insys_Anthem_001235320                   Insys_Anthem_001235320
Insys_Anthem_001235322                   Insys_Anthem_001235322
Insys_Anthem_001235323                   Insys_Anthem_001235323
Insys_Anthem_001235325                   Insys_Anthem_001235325
Insys_Anthem_001235327                   Insys_Anthem_001235327
Insys_Anthem_001235332                   Insys_Anthem_001235332
Insys_Anthem_001235334                   Insys_Anthem_001235334
Insys_Anthem_001235341                   Insys_Anthem_001235341
Insys_Anthem_001235343                   Insys_Anthem_001235343
Insys_Anthem_001235346                   Insys_Anthem_001235346
Insys_Anthem_001235356                   Insys_Anthem_001235356
Insys_Anthem_001235357                   Insys_Anthem_001235357
Insys_Anthem_001235358                   Insys_Anthem_001235358
Insys_Anthem_001235362                   Insys_Anthem_001235362
Insys_Anthem_001235369                   Insys_Anthem_001235369
Insys_Anthem_001235374                   Insys_Anthem_001235374
Insys_Anthem_001235378                   Insys_Anthem_001235378
Insys_Anthem_001235384                   Insys_Anthem_001235384
Insys_Anthem_001235386                   Insys_Anthem_001235386
Insys_Anthem_001235387                   Insys_Anthem_001235387
Insys_Anthem_001235389                   Insys_Anthem_001235389
Insys_Anthem_001235392                   Insys_Anthem_001235392
Insys_Anthem_001235393                   Insys_Anthem_001235393
Insys_Anthem_001235394                   Insys_Anthem_001235394
Insys_Anthem_001235399                   Insys_Anthem_001235399
Insys_Anthem_001235407                   Insys_Anthem_001235407

                                                    1247
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1249 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235411                   Insys_Anthem_001235411
Insys_Anthem_001235412                   Insys_Anthem_001235412
Insys_Anthem_001235413                   Insys_Anthem_001235413
Insys_Anthem_001235416                   Insys_Anthem_001235416
Insys_Anthem_001235420                   Insys_Anthem_001235420
Insys_Anthem_001235422                   Insys_Anthem_001235422
Insys_Anthem_001235434                   Insys_Anthem_001235434
Insys_Anthem_001235435                   Insys_Anthem_001235435
Insys_Anthem_001235438                   Insys_Anthem_001235438
Insys_Anthem_001235439                   Insys_Anthem_001235439
Insys_Anthem_001235441                   Insys_Anthem_001235441
Insys_Anthem_001235443                   Insys_Anthem_001235443
Insys_Anthem_001235447                   Insys_Anthem_001235447
Insys_Anthem_001235449                   Insys_Anthem_001235449
Insys_Anthem_001235450                   Insys_Anthem_001235450
Insys_Anthem_001235452                   Insys_Anthem_001235452
Insys_Anthem_001235457                   Insys_Anthem_001235457
Insys_Anthem_001235458                   Insys_Anthem_001235458
Insys_Anthem_001235466                   Insys_Anthem_001235466
Insys_Anthem_001235467                   Insys_Anthem_001235467
Insys_Anthem_001235469                   Insys_Anthem_001235469
Insys_Anthem_001235473                   Insys_Anthem_001235473
Insys_Anthem_001235474                   Insys_Anthem_001235474
Insys_Anthem_001235475                   Insys_Anthem_001235475
Insys_Anthem_001235477                   Insys_Anthem_001235477
Insys_Anthem_001235482                   Insys_Anthem_001235482
Insys_Anthem_001235486                   Insys_Anthem_001235486
Insys_Anthem_001235489                   Insys_Anthem_001235489
Insys_Anthem_001235492                   Insys_Anthem_001235492
Insys_Anthem_001235495                   Insys_Anthem_001235495
Insys_Anthem_001235496                   Insys_Anthem_001235496
Insys_Anthem_001235500                   Insys_Anthem_001235500
Insys_Anthem_001235511                   Insys_Anthem_001235511
Insys_Anthem_001235515                   Insys_Anthem_001235515
Insys_Anthem_001235516                   Insys_Anthem_001235516
Insys_Anthem_001235523                   Insys_Anthem_001235523
Insys_Anthem_001235526                   Insys_Anthem_001235526
Insys_Anthem_001235527                   Insys_Anthem_001235527
Insys_Anthem_001235528                   Insys_Anthem_001235528
Insys_Anthem_001235531                   Insys_Anthem_001235531
Insys_Anthem_001235534                   Insys_Anthem_001235534
Insys_Anthem_001235537                   Insys_Anthem_001235537
Insys_Anthem_001235543                   Insys_Anthem_001235543
Insys_Anthem_001235544                   Insys_Anthem_001235544
Insys_Anthem_001235545                   Insys_Anthem_001235545
Insys_Anthem_001235546                   Insys_Anthem_001235546
Insys_Anthem_001235547                   Insys_Anthem_001235547

                                                    1248
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1250 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235549                   Insys_Anthem_001235549
Insys_Anthem_001235553                   Insys_Anthem_001235553
Insys_Anthem_001235556                   Insys_Anthem_001235556
Insys_Anthem_001235557                   Insys_Anthem_001235557
Insys_Anthem_001235561                   Insys_Anthem_001235561
Insys_Anthem_001235562                   Insys_Anthem_001235562
Insys_Anthem_001235563                   Insys_Anthem_001235563
Insys_Anthem_001235565                   Insys_Anthem_001235565
Insys_Anthem_001235566                   Insys_Anthem_001235566
Insys_Anthem_001235573                   Insys_Anthem_001235573
Insys_Anthem_001235576                   Insys_Anthem_001235576
Insys_Anthem_001235578                   Insys_Anthem_001235578
Insys_Anthem_001235580                   Insys_Anthem_001235580
Insys_Anthem_001235581                   Insys_Anthem_001235581
Insys_Anthem_001235583                   Insys_Anthem_001235583
Insys_Anthem_001235584                   Insys_Anthem_001235584
Insys_Anthem_001235589                   Insys_Anthem_001235589
Insys_Anthem_001235590                   Insys_Anthem_001235590
Insys_Anthem_001235593                   Insys_Anthem_001235593
Insys_Anthem_001235594                   Insys_Anthem_001235594
Insys_Anthem_001235596                   Insys_Anthem_001235596
Insys_Anthem_001235597                   Insys_Anthem_001235597
Insys_Anthem_001235602                   Insys_Anthem_001235602
Insys_Anthem_001235603                   Insys_Anthem_001235603
Insys_Anthem_001235605                   Insys_Anthem_001235605
Insys_Anthem_001235607                   Insys_Anthem_001235607
Insys_Anthem_001235611                   Insys_Anthem_001235611
Insys_Anthem_001235612                   Insys_Anthem_001235612
Insys_Anthem_001235614                   Insys_Anthem_001235614
Insys_Anthem_001235617                   Insys_Anthem_001235617
Insys_Anthem_001235631                   Insys_Anthem_001235631
Insys_Anthem_001235632                   Insys_Anthem_001235632
Insys_Anthem_001235633                   Insys_Anthem_001235633
Insys_Anthem_001235637                   Insys_Anthem_001235637
Insys_Anthem_001235641                   Insys_Anthem_001235641
Insys_Anthem_001235645                   Insys_Anthem_001235645
Insys_Anthem_001235648                   Insys_Anthem_001235648
Insys_Anthem_001235650                   Insys_Anthem_001235650
Insys_Anthem_001235651                   Insys_Anthem_001235651
Insys_Anthem_001235652                   Insys_Anthem_001235652
Insys_Anthem_001235653                   Insys_Anthem_001235653
Insys_Anthem_001235655                   Insys_Anthem_001235655
Insys_Anthem_001235668                   Insys_Anthem_001235668
Insys_Anthem_001235670                   Insys_Anthem_001235670
Insys_Anthem_001235678                   Insys_Anthem_001235678
Insys_Anthem_001235685                   Insys_Anthem_001235685
Insys_Anthem_001235690                   Insys_Anthem_001235690

                                                    1249
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1251 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235694                   Insys_Anthem_001235694
Insys_Anthem_001235697                   Insys_Anthem_001235697
Insys_Anthem_001235701                   Insys_Anthem_001235701
Insys_Anthem_001235702                   Insys_Anthem_001235702
Insys_Anthem_001235704                   Insys_Anthem_001235704
Insys_Anthem_001235708                   Insys_Anthem_001235708
Insys_Anthem_001235712                   Insys_Anthem_001235712
Insys_Anthem_001235717                   Insys_Anthem_001235717
Insys_Anthem_001235723                   Insys_Anthem_001235723
Insys_Anthem_001235726                   Insys_Anthem_001235726
Insys_Anthem_001235729                   Insys_Anthem_001235729
Insys_Anthem_001235730                   Insys_Anthem_001235730
Insys_Anthem_001235732                   Insys_Anthem_001235732
Insys_Anthem_001235734                   Insys_Anthem_001235734
Insys_Anthem_001235735                   Insys_Anthem_001235735
Insys_Anthem_001235739                   Insys_Anthem_001235739
Insys_Anthem_001235741                   Insys_Anthem_001235741
Insys_Anthem_001235743                   Insys_Anthem_001235743
Insys_Anthem_001235749                   Insys_Anthem_001235749
Insys_Anthem_001235750                   Insys_Anthem_001235750
Insys_Anthem_001235756                   Insys_Anthem_001235756
Insys_Anthem_001235758                   Insys_Anthem_001235758
Insys_Anthem_001235760                   Insys_Anthem_001235760
Insys_Anthem_001235765                   Insys_Anthem_001235765
Insys_Anthem_001235766                   Insys_Anthem_001235766
Insys_Anthem_001235767                   Insys_Anthem_001235767
Insys_Anthem_001235768                   Insys_Anthem_001235768
Insys_Anthem_001235770                   Insys_Anthem_001235770
Insys_Anthem_001235772                   Insys_Anthem_001235772
Insys_Anthem_001235774                   Insys_Anthem_001235774
Insys_Anthem_001235775                   Insys_Anthem_001235775
Insys_Anthem_001235780                   Insys_Anthem_001235780
Insys_Anthem_001235781                   Insys_Anthem_001235781
Insys_Anthem_001235791                   Insys_Anthem_001235791
Insys_Anthem_001235793                   Insys_Anthem_001235793
Insys_Anthem_001235796                   Insys_Anthem_001235796
Insys_Anthem_001235797                   Insys_Anthem_001235797
Insys_Anthem_001235808                   Insys_Anthem_001235808
Insys_Anthem_001235811                   Insys_Anthem_001235811
Insys_Anthem_001235812                   Insys_Anthem_001235812
Insys_Anthem_001235813                   Insys_Anthem_001235813
Insys_Anthem_001235817                   Insys_Anthem_001235817
Insys_Anthem_001235821                   Insys_Anthem_001235821
Insys_Anthem_001235823                   Insys_Anthem_001235823
Insys_Anthem_001235824                   Insys_Anthem_001235824
Insys_Anthem_001235825                   Insys_Anthem_001235825
Insys_Anthem_001235827                   Insys_Anthem_001235827

                                                    1250
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1252 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235831                   Insys_Anthem_001235831
Insys_Anthem_001235839                   Insys_Anthem_001235839
Insys_Anthem_001235843                   Insys_Anthem_001235843
Insys_Anthem_001235852                   Insys_Anthem_001235852
Insys_Anthem_001235857                   Insys_Anthem_001235857
Insys_Anthem_001235858                   Insys_Anthem_001235858
Insys_Anthem_001235868                   Insys_Anthem_001235868
Insys_Anthem_001235871                   Insys_Anthem_001235871
Insys_Anthem_001235872                   Insys_Anthem_001235872
Insys_Anthem_001235873                   Insys_Anthem_001235873
Insys_Anthem_001235876                   Insys_Anthem_001235876
Insys_Anthem_001235878                   Insys_Anthem_001235878
Insys_Anthem_001235882                   Insys_Anthem_001235882
Insys_Anthem_001235885                   Insys_Anthem_001235885
Insys_Anthem_001235887                   Insys_Anthem_001235887
Insys_Anthem_001235893                   Insys_Anthem_001235893
Insys_Anthem_001235896                   Insys_Anthem_001235896
Insys_Anthem_001235899                   Insys_Anthem_001235899
Insys_Anthem_001235902                   Insys_Anthem_001235902
Insys_Anthem_001235906                   Insys_Anthem_001235906
Insys_Anthem_001235907                   Insys_Anthem_001235907
Insys_Anthem_001235909                   Insys_Anthem_001235909
Insys_Anthem_001235912                   Insys_Anthem_001235912
Insys_Anthem_001235915                   Insys_Anthem_001235915
Insys_Anthem_001235916                   Insys_Anthem_001235916
Insys_Anthem_001235918                   Insys_Anthem_001235918
Insys_Anthem_001235919                   Insys_Anthem_001235919
Insys_Anthem_001235920                   Insys_Anthem_001235920
Insys_Anthem_001235922                   Insys_Anthem_001235922
Insys_Anthem_001235923                   Insys_Anthem_001235923
Insys_Anthem_001235924                   Insys_Anthem_001235924
Insys_Anthem_001235925                   Insys_Anthem_001235925
Insys_Anthem_001235929                   Insys_Anthem_001235929
Insys_Anthem_001235935                   Insys_Anthem_001235935
Insys_Anthem_001235938                   Insys_Anthem_001235938
Insys_Anthem_001235941                   Insys_Anthem_001235941
Insys_Anthem_001235943                   Insys_Anthem_001235943
Insys_Anthem_001235947                   Insys_Anthem_001235947
Insys_Anthem_001235948                   Insys_Anthem_001235948
Insys_Anthem_001235950                   Insys_Anthem_001235950
Insys_Anthem_001235952                   Insys_Anthem_001235952
Insys_Anthem_001235962                   Insys_Anthem_001235962
Insys_Anthem_001235966                   Insys_Anthem_001235966
Insys_Anthem_001235969                   Insys_Anthem_001235969
Insys_Anthem_001235971                   Insys_Anthem_001235971
Insys_Anthem_001235972                   Insys_Anthem_001235972
Insys_Anthem_001235974                   Insys_Anthem_001235974

                                                    1251
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1253 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001235977                   Insys_Anthem_001235977
Insys_Anthem_001235980                   Insys_Anthem_001235980
Insys_Anthem_001235982                   Insys_Anthem_001235982
Insys_Anthem_001235991                   Insys_Anthem_001235991
Insys_Anthem_001235994                   Insys_Anthem_001235994
Insys_Anthem_001235997                   Insys_Anthem_001235997
Insys_Anthem_001236000                   Insys_Anthem_001236000
Insys_Anthem_001236002                   Insys_Anthem_001236002
Insys_Anthem_001236003                   Insys_Anthem_001236003
Insys_Anthem_001236004                   Insys_Anthem_001236004
Insys_Anthem_001236006                   Insys_Anthem_001236006
Insys_Anthem_001236009                   Insys_Anthem_001236009
Insys_Anthem_001236010                   Insys_Anthem_001236010
Insys_Anthem_001236013                   Insys_Anthem_001236013
Insys_Anthem_001236014                   Insys_Anthem_001236014
Insys_Anthem_001236015                   Insys_Anthem_001236015
Insys_Anthem_001236018                   Insys_Anthem_001236018
Insys_Anthem_001236019                   Insys_Anthem_001236019
Insys_Anthem_001236020                   Insys_Anthem_001236020
Insys_Anthem_001236021                   Insys_Anthem_001236021
Insys_Anthem_001236022                   Insys_Anthem_001236022
Insys_Anthem_001236023                   Insys_Anthem_001236023
Insys_Anthem_001236028                   Insys_Anthem_001236028
Insys_Anthem_001236029                   Insys_Anthem_001236029
Insys_Anthem_001236030                   Insys_Anthem_001236030
Insys_Anthem_001236031                   Insys_Anthem_001236031
Insys_Anthem_001236036                   Insys_Anthem_001236036
Insys_Anthem_001236044                   Insys_Anthem_001236044
Insys_Anthem_001236045                   Insys_Anthem_001236045
Insys_Anthem_001236048                   Insys_Anthem_001236048
Insys_Anthem_001236049                   Insys_Anthem_001236049
Insys_Anthem_001236051                   Insys_Anthem_001236051
Insys_Anthem_001236052                   Insys_Anthem_001236052
Insys_Anthem_001236054                   Insys_Anthem_001236054
Insys_Anthem_001236057                   Insys_Anthem_001236057
Insys_Anthem_001236059                   Insys_Anthem_001236059
Insys_Anthem_001236061                   Insys_Anthem_001236061
Insys_Anthem_001236064                   Insys_Anthem_001236064
Insys_Anthem_001236065                   Insys_Anthem_001236065
Insys_Anthem_001236073                   Insys_Anthem_001236073
Insys_Anthem_001236077                   Insys_Anthem_001236077
Insys_Anthem_001236078                   Insys_Anthem_001236078
Insys_Anthem_001236079                   Insys_Anthem_001236079
Insys_Anthem_001236080                   Insys_Anthem_001236080
Insys_Anthem_001236081                   Insys_Anthem_001236081
Insys_Anthem_001236097                   Insys_Anthem_001236097
Insys_Anthem_001236100                   Insys_Anthem_001236100

                                                    1252
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1254 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236111                   Insys_Anthem_001236111
Insys_Anthem_001236112                   Insys_Anthem_001236112
Insys_Anthem_001236113                   Insys_Anthem_001236113
Insys_Anthem_001236114                   Insys_Anthem_001236114
Insys_Anthem_001236116                   Insys_Anthem_001236116
Insys_Anthem_001236124                   Insys_Anthem_001236124
Insys_Anthem_001236127                   Insys_Anthem_001236127
Insys_Anthem_001236136                   Insys_Anthem_001236136
Insys_Anthem_001236137                   Insys_Anthem_001236137
Insys_Anthem_001236139                   Insys_Anthem_001236139
Insys_Anthem_001236143                   Insys_Anthem_001236143
Insys_Anthem_001236149                   Insys_Anthem_001236149
Insys_Anthem_001236151                   Insys_Anthem_001236151
Insys_Anthem_001236153                   Insys_Anthem_001236153
Insys_Anthem_001236159                   Insys_Anthem_001236159
Insys_Anthem_001236160                   Insys_Anthem_001236160
Insys_Anthem_001236162                   Insys_Anthem_001236162
Insys_Anthem_001236166                   Insys_Anthem_001236166
Insys_Anthem_001236176                   Insys_Anthem_001236176
Insys_Anthem_001236178                   Insys_Anthem_001236178
Insys_Anthem_001236182                   Insys_Anthem_001236182
Insys_Anthem_001236187                   Insys_Anthem_001236187
Insys_Anthem_001236189                   Insys_Anthem_001236189
Insys_Anthem_001236190                   Insys_Anthem_001236190
Insys_Anthem_001236194                   Insys_Anthem_001236194
Insys_Anthem_001236195                   Insys_Anthem_001236195
Insys_Anthem_001236198                   Insys_Anthem_001236198
Insys_Anthem_001236200                   Insys_Anthem_001236200
Insys_Anthem_001236202                   Insys_Anthem_001236202
Insys_Anthem_001236204                   Insys_Anthem_001236204
Insys_Anthem_001236206                   Insys_Anthem_001236206
Insys_Anthem_001236211                   Insys_Anthem_001236211
Insys_Anthem_001236212                   Insys_Anthem_001236212
Insys_Anthem_001236214                   Insys_Anthem_001236214
Insys_Anthem_001236216                   Insys_Anthem_001236216
Insys_Anthem_001236217                   Insys_Anthem_001236217
Insys_Anthem_001236218                   Insys_Anthem_001236218
Insys_Anthem_001236231                   Insys_Anthem_001236231
Insys_Anthem_001236232                   Insys_Anthem_001236232
Insys_Anthem_001236243                   Insys_Anthem_001236243
Insys_Anthem_001236246                   Insys_Anthem_001236246
Insys_Anthem_001236247                   Insys_Anthem_001236247
Insys_Anthem_001236249                   Insys_Anthem_001236249
Insys_Anthem_001236250                   Insys_Anthem_001236250
Insys_Anthem_001236253                   Insys_Anthem_001236253
Insys_Anthem_001236257                   Insys_Anthem_001236257
Insys_Anthem_001236259                   Insys_Anthem_001236259

                                                    1253
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1255 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236262                   Insys_Anthem_001236262
Insys_Anthem_001236264                   Insys_Anthem_001236264
Insys_Anthem_001236265                   Insys_Anthem_001236265
Insys_Anthem_001236270                   Insys_Anthem_001236270
Insys_Anthem_001236277                   Insys_Anthem_001236277
Insys_Anthem_001236280                   Insys_Anthem_001236280
Insys_Anthem_001236281                   Insys_Anthem_001236281
Insys_Anthem_001236285                   Insys_Anthem_001236285
Insys_Anthem_001236289                   Insys_Anthem_001236289
Insys_Anthem_001236290                   Insys_Anthem_001236290
Insys_Anthem_001236291                   Insys_Anthem_001236291
Insys_Anthem_001236292                   Insys_Anthem_001236292
Insys_Anthem_001236296                   Insys_Anthem_001236296
Insys_Anthem_001236299                   Insys_Anthem_001236299
Insys_Anthem_001236301                   Insys_Anthem_001236301
Insys_Anthem_001236304                   Insys_Anthem_001236304
Insys_Anthem_001236305                   Insys_Anthem_001236305
Insys_Anthem_001236307                   Insys_Anthem_001236307
Insys_Anthem_001236311                   Insys_Anthem_001236311
Insys_Anthem_001236314                   Insys_Anthem_001236314
Insys_Anthem_001236316                   Insys_Anthem_001236316
Insys_Anthem_001236317                   Insys_Anthem_001236317
Insys_Anthem_001236319                   Insys_Anthem_001236319
Insys_Anthem_001236320                   Insys_Anthem_001236320
Insys_Anthem_001236322                   Insys_Anthem_001236322
Insys_Anthem_001236324                   Insys_Anthem_001236324
Insys_Anthem_001236328                   Insys_Anthem_001236328
Insys_Anthem_001236329                   Insys_Anthem_001236329
Insys_Anthem_001236335                   Insys_Anthem_001236335
Insys_Anthem_001236336                   Insys_Anthem_001236336
Insys_Anthem_001236338                   Insys_Anthem_001236338
Insys_Anthem_001236342                   Insys_Anthem_001236342
Insys_Anthem_001236343                   Insys_Anthem_001236343
Insys_Anthem_001236344                   Insys_Anthem_001236344
Insys_Anthem_001236345                   Insys_Anthem_001236345
Insys_Anthem_001236347                   Insys_Anthem_001236347
Insys_Anthem_001236348                   Insys_Anthem_001236348
Insys_Anthem_001236349                   Insys_Anthem_001236349
Insys_Anthem_001236356                   Insys_Anthem_001236356
Insys_Anthem_001236360                   Insys_Anthem_001236360
Insys_Anthem_001236361                   Insys_Anthem_001236361
Insys_Anthem_001236363                   Insys_Anthem_001236363
Insys_Anthem_001236369                   Insys_Anthem_001236369
Insys_Anthem_001236376                   Insys_Anthem_001236376
Insys_Anthem_001236378                   Insys_Anthem_001236378
Insys_Anthem_001236379                   Insys_Anthem_001236379
Insys_Anthem_001236384                   Insys_Anthem_001236384

                                                    1254
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1256 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236392                   Insys_Anthem_001236392
Insys_Anthem_001236393                   Insys_Anthem_001236393
Insys_Anthem_001236394                   Insys_Anthem_001236394
Insys_Anthem_001236399                   Insys_Anthem_001236399
Insys_Anthem_001236404                   Insys_Anthem_001236404
Insys_Anthem_001236407                   Insys_Anthem_001236407
Insys_Anthem_001236410                   Insys_Anthem_001236410
Insys_Anthem_001236411                   Insys_Anthem_001236411
Insys_Anthem_001236419                   Insys_Anthem_001236419
Insys_Anthem_001236422                   Insys_Anthem_001236422
Insys_Anthem_001236426                   Insys_Anthem_001236426
Insys_Anthem_001236433                   Insys_Anthem_001236433
Insys_Anthem_001236436                   Insys_Anthem_001236436
Insys_Anthem_001236440                   Insys_Anthem_001236440
Insys_Anthem_001236442                   Insys_Anthem_001236442
Insys_Anthem_001236443                   Insys_Anthem_001236443
Insys_Anthem_001236446                   Insys_Anthem_001236446
Insys_Anthem_001236449                   Insys_Anthem_001236449
Insys_Anthem_001236451                   Insys_Anthem_001236451
Insys_Anthem_001236452                   Insys_Anthem_001236452
Insys_Anthem_001236453                   Insys_Anthem_001236453
Insys_Anthem_001236454                   Insys_Anthem_001236454
Insys_Anthem_001236462                   Insys_Anthem_001236462
Insys_Anthem_001236463                   Insys_Anthem_001236463
Insys_Anthem_001236469                   Insys_Anthem_001236469
Insys_Anthem_001236471                   Insys_Anthem_001236471
Insys_Anthem_001236478                   Insys_Anthem_001236478
Insys_Anthem_001236479                   Insys_Anthem_001236479
Insys_Anthem_001236481                   Insys_Anthem_001236481
Insys_Anthem_001236487                   Insys_Anthem_001236487
Insys_Anthem_001236489                   Insys_Anthem_001236489
Insys_Anthem_001236491                   Insys_Anthem_001236491
Insys_Anthem_001236496                   Insys_Anthem_001236496
Insys_Anthem_001236498                   Insys_Anthem_001236498
Insys_Anthem_001236501                   Insys_Anthem_001236501
Insys_Anthem_001236503                   Insys_Anthem_001236503
Insys_Anthem_001236505                   Insys_Anthem_001236505
Insys_Anthem_001236506                   Insys_Anthem_001236506
Insys_Anthem_001236508                   Insys_Anthem_001236508
Insys_Anthem_001236516                   Insys_Anthem_001236516
Insys_Anthem_001236520                   Insys_Anthem_001236520
Insys_Anthem_001236526                   Insys_Anthem_001236526
Insys_Anthem_001236527                   Insys_Anthem_001236527
Insys_Anthem_001236528                   Insys_Anthem_001236528
Insys_Anthem_001236529                   Insys_Anthem_001236529
Insys_Anthem_001236530                   Insys_Anthem_001236530
Insys_Anthem_001236531                   Insys_Anthem_001236531

                                                    1255
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1257 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236532                   Insys_Anthem_001236532
Insys_Anthem_001236533                   Insys_Anthem_001236533
Insys_Anthem_001236534                   Insys_Anthem_001236534
Insys_Anthem_001236542                   Insys_Anthem_001236542
Insys_Anthem_001236543                   Insys_Anthem_001236543
Insys_Anthem_001236547                   Insys_Anthem_001236547
Insys_Anthem_001236556                   Insys_Anthem_001236556
Insys_Anthem_001236559                   Insys_Anthem_001236559
Insys_Anthem_001236563                   Insys_Anthem_001236563
Insys_Anthem_001236564                   Insys_Anthem_001236564
Insys_Anthem_001236568                   Insys_Anthem_001236568
Insys_Anthem_001236570                   Insys_Anthem_001236570
Insys_Anthem_001236578                   Insys_Anthem_001236578
Insys_Anthem_001236579                   Insys_Anthem_001236579
Insys_Anthem_001236580                   Insys_Anthem_001236580
Insys_Anthem_001236581                   Insys_Anthem_001236581
Insys_Anthem_001236582                   Insys_Anthem_001236582
Insys_Anthem_001236583                   Insys_Anthem_001236583
Insys_Anthem_001236584                   Insys_Anthem_001236584
Insys_Anthem_001236586                   Insys_Anthem_001236586
Insys_Anthem_001236589                   Insys_Anthem_001236589
Insys_Anthem_001236590                   Insys_Anthem_001236590
Insys_Anthem_001236591                   Insys_Anthem_001236591
Insys_Anthem_001236592                   Insys_Anthem_001236592
Insys_Anthem_001236593                   Insys_Anthem_001236593
Insys_Anthem_001236598                   Insys_Anthem_001236598
Insys_Anthem_001236602                   Insys_Anthem_001236602
Insys_Anthem_001236604                   Insys_Anthem_001236604
Insys_Anthem_001236608                   Insys_Anthem_001236608
Insys_Anthem_001236610                   Insys_Anthem_001236610
Insys_Anthem_001236612                   Insys_Anthem_001236612
Insys_Anthem_001236616                   Insys_Anthem_001236616
Insys_Anthem_001236617                   Insys_Anthem_001236617
Insys_Anthem_001236623                   Insys_Anthem_001236623
Insys_Anthem_001236624                   Insys_Anthem_001236624
Insys_Anthem_001236629                   Insys_Anthem_001236629
Insys_Anthem_001236635                   Insys_Anthem_001236635
Insys_Anthem_001236638                   Insys_Anthem_001236638
Insys_Anthem_001236640                   Insys_Anthem_001236640
Insys_Anthem_001236642                   Insys_Anthem_001236642
Insys_Anthem_001236647                   Insys_Anthem_001236647
Insys_Anthem_001236650                   Insys_Anthem_001236650
Insys_Anthem_001236652                   Insys_Anthem_001236652
Insys_Anthem_001236655                   Insys_Anthem_001236655
Insys_Anthem_001236660                   Insys_Anthem_001236660
Insys_Anthem_001236677                   Insys_Anthem_001236677
Insys_Anthem_001236680                   Insys_Anthem_001236680

                                                    1256
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1258 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236683                   Insys_Anthem_001236683
Insys_Anthem_001236685                   Insys_Anthem_001236685
Insys_Anthem_001236688                   Insys_Anthem_001236688
Insys_Anthem_001236690                   Insys_Anthem_001236690
Insys_Anthem_001236694                   Insys_Anthem_001236694
Insys_Anthem_001236695                   Insys_Anthem_001236695
Insys_Anthem_001236697                   Insys_Anthem_001236697
Insys_Anthem_001236698                   Insys_Anthem_001236698
Insys_Anthem_001236699                   Insys_Anthem_001236699
Insys_Anthem_001236702                   Insys_Anthem_001236702
Insys_Anthem_001236704                   Insys_Anthem_001236704
Insys_Anthem_001236705                   Insys_Anthem_001236705
Insys_Anthem_001236706                   Insys_Anthem_001236706
Insys_Anthem_001236707                   Insys_Anthem_001236707
Insys_Anthem_001236708                   Insys_Anthem_001236708
Insys_Anthem_001236709                   Insys_Anthem_001236709
Insys_Anthem_001236713                   Insys_Anthem_001236713
Insys_Anthem_001236714                   Insys_Anthem_001236714
Insys_Anthem_001236715                   Insys_Anthem_001236715
Insys_Anthem_001236717                   Insys_Anthem_001236717
Insys_Anthem_001236718                   Insys_Anthem_001236718
Insys_Anthem_001236719                   Insys_Anthem_001236719
Insys_Anthem_001236723                   Insys_Anthem_001236723
Insys_Anthem_001236731                   Insys_Anthem_001236731
Insys_Anthem_001236733                   Insys_Anthem_001236733
Insys_Anthem_001236736                   Insys_Anthem_001236736
Insys_Anthem_001236737                   Insys_Anthem_001236737
Insys_Anthem_001236738                   Insys_Anthem_001236738
Insys_Anthem_001236739                   Insys_Anthem_001236739
Insys_Anthem_001236741                   Insys_Anthem_001236741
Insys_Anthem_001236743                   Insys_Anthem_001236743
Insys_Anthem_001236744                   Insys_Anthem_001236744
Insys_Anthem_001236745                   Insys_Anthem_001236745
Insys_Anthem_001236749                   Insys_Anthem_001236749
Insys_Anthem_001236752                   Insys_Anthem_001236752
Insys_Anthem_001236753                   Insys_Anthem_001236753
Insys_Anthem_001236754                   Insys_Anthem_001236754
Insys_Anthem_001236757                   Insys_Anthem_001236757
Insys_Anthem_001236758                   Insys_Anthem_001236758
Insys_Anthem_001236761                   Insys_Anthem_001236761
Insys_Anthem_001236764                   Insys_Anthem_001236764
Insys_Anthem_001236765                   Insys_Anthem_001236765
Insys_Anthem_001236776                   Insys_Anthem_001236776
Insys_Anthem_001236779                   Insys_Anthem_001236779
Insys_Anthem_001236783                   Insys_Anthem_001236783
Insys_Anthem_001236785                   Insys_Anthem_001236785
Insys_Anthem_001236790                   Insys_Anthem_001236790

                                                    1257
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1259 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236792                   Insys_Anthem_001236792
Insys_Anthem_001236797                   Insys_Anthem_001236797
Insys_Anthem_001236798                   Insys_Anthem_001236798
Insys_Anthem_001236803                   Insys_Anthem_001236803
Insys_Anthem_001236805                   Insys_Anthem_001236805
Insys_Anthem_001236807                   Insys_Anthem_001236807
Insys_Anthem_001236816                   Insys_Anthem_001236816
Insys_Anthem_001236828                   Insys_Anthem_001236828
Insys_Anthem_001236830                   Insys_Anthem_001236830
Insys_Anthem_001236844                   Insys_Anthem_001236844
Insys_Anthem_001236852                   Insys_Anthem_001236852
Insys_Anthem_001236860                   Insys_Anthem_001236860
Insys_Anthem_001236861                   Insys_Anthem_001236861
Insys_Anthem_001236867                   Insys_Anthem_001236867
Insys_Anthem_001236868                   Insys_Anthem_001236868
Insys_Anthem_001236871                   Insys_Anthem_001236871
Insys_Anthem_001236875                   Insys_Anthem_001236875
Insys_Anthem_001236878                   Insys_Anthem_001236878
Insys_Anthem_001236879                   Insys_Anthem_001236879
Insys_Anthem_001236883                   Insys_Anthem_001236883
Insys_Anthem_001236886                   Insys_Anthem_001236886
Insys_Anthem_001236887                   Insys_Anthem_001236887
Insys_Anthem_001236890                   Insys_Anthem_001236890
Insys_Anthem_001236891                   Insys_Anthem_001236891
Insys_Anthem_001236892                   Insys_Anthem_001236892
Insys_Anthem_001236893                   Insys_Anthem_001236893
Insys_Anthem_001236895                   Insys_Anthem_001236895
Insys_Anthem_001236896                   Insys_Anthem_001236896
Insys_Anthem_001236897                   Insys_Anthem_001236897
Insys_Anthem_001236898                   Insys_Anthem_001236898
Insys_Anthem_001236899                   Insys_Anthem_001236899
Insys_Anthem_001236903                   Insys_Anthem_001236903
Insys_Anthem_001236904                   Insys_Anthem_001236904
Insys_Anthem_001236905                   Insys_Anthem_001236905
Insys_Anthem_001236908                   Insys_Anthem_001236908
Insys_Anthem_001236910                   Insys_Anthem_001236910
Insys_Anthem_001236911                   Insys_Anthem_001236911
Insys_Anthem_001236917                   Insys_Anthem_001236917
Insys_Anthem_001236921                   Insys_Anthem_001236921
Insys_Anthem_001236925                   Insys_Anthem_001236925
Insys_Anthem_001236926                   Insys_Anthem_001236926
Insys_Anthem_001236927                   Insys_Anthem_001236927
Insys_Anthem_001236929                   Insys_Anthem_001236929
Insys_Anthem_001236930                   Insys_Anthem_001236930
Insys_Anthem_001236931                   Insys_Anthem_001236931
Insys_Anthem_001236934                   Insys_Anthem_001236934
Insys_Anthem_001236936                   Insys_Anthem_001236936

                                                    1258
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1260 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001236937                   Insys_Anthem_001236937
Insys_Anthem_001236941                   Insys_Anthem_001236941
Insys_Anthem_001236942                   Insys_Anthem_001236942
Insys_Anthem_001236943                   Insys_Anthem_001236943
Insys_Anthem_001236944                   Insys_Anthem_001236944
Insys_Anthem_001236945                   Insys_Anthem_001236945
Insys_Anthem_001236949                   Insys_Anthem_001236949
Insys_Anthem_001236952                   Insys_Anthem_001236952
Insys_Anthem_001236956                   Insys_Anthem_001236956
Insys_Anthem_001236957                   Insys_Anthem_001236957
Insys_Anthem_001236959                   Insys_Anthem_001236959
Insys_Anthem_001236960                   Insys_Anthem_001236960
Insys_Anthem_001236961                   Insys_Anthem_001236961
Insys_Anthem_001236963                   Insys_Anthem_001236963
Insys_Anthem_001236964                   Insys_Anthem_001236964
Insys_Anthem_001236969                   Insys_Anthem_001236969
Insys_Anthem_001236971                   Insys_Anthem_001236971
Insys_Anthem_001236972                   Insys_Anthem_001236972
Insys_Anthem_001236973                   Insys_Anthem_001236973
Insys_Anthem_001236974                   Insys_Anthem_001236974
Insys_Anthem_001236982                   Insys_Anthem_001236982
Insys_Anthem_001236983                   Insys_Anthem_001236983
Insys_Anthem_001236985                   Insys_Anthem_001236985
Insys_Anthem_001236987                   Insys_Anthem_001236987
Insys_Anthem_001236988                   Insys_Anthem_001236988
Insys_Anthem_001236989                   Insys_Anthem_001236989
Insys_Anthem_001236995                   Insys_Anthem_001236995
Insys_Anthem_001236996                   Insys_Anthem_001236996
Insys_Anthem_001236998                   Insys_Anthem_001236998
Insys_Anthem_001237000                   Insys_Anthem_001237000
Insys_Anthem_001237002                   Insys_Anthem_001237002
Insys_Anthem_001237003                   Insys_Anthem_001237003
Insys_Anthem_001237004                   Insys_Anthem_001237004
Insys_Anthem_001237005                   Insys_Anthem_001237005
Insys_Anthem_001237006                   Insys_Anthem_001237006
Insys_Anthem_001237007                   Insys_Anthem_001237007
Insys_Anthem_001237008                   Insys_Anthem_001237008
Insys_Anthem_001237010                   Insys_Anthem_001237010
Insys_Anthem_001237011                   Insys_Anthem_001237011
Insys_Anthem_001237012                   Insys_Anthem_001237012
Insys_Anthem_001237013                   Insys_Anthem_001237013
Insys_Anthem_001237014                   Insys_Anthem_001237014
Insys_Anthem_001237016                   Insys_Anthem_001237016
Insys_Anthem_001237020                   Insys_Anthem_001237020
Insys_Anthem_001237032                   Insys_Anthem_001237032
Insys_Anthem_001237034                   Insys_Anthem_001237034
Insys_Anthem_001237040                   Insys_Anthem_001237040

                                                    1259
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1261 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237042                   Insys_Anthem_001237042
Insys_Anthem_001237047                   Insys_Anthem_001237047
Insys_Anthem_001237048                   Insys_Anthem_001237048
Insys_Anthem_001237050                   Insys_Anthem_001237050
Insys_Anthem_001237054                   Insys_Anthem_001237054
Insys_Anthem_001237059                   Insys_Anthem_001237059
Insys_Anthem_001237064                   Insys_Anthem_001237064
Insys_Anthem_001237065                   Insys_Anthem_001237065
Insys_Anthem_001237070                   Insys_Anthem_001237070
Insys_Anthem_001237071                   Insys_Anthem_001237071
Insys_Anthem_001237076                   Insys_Anthem_001237076
Insys_Anthem_001237078                   Insys_Anthem_001237078
Insys_Anthem_001237084                   Insys_Anthem_001237084
Insys_Anthem_001237085                   Insys_Anthem_001237085
Insys_Anthem_001237088                   Insys_Anthem_001237088
Insys_Anthem_001237089                   Insys_Anthem_001237089
Insys_Anthem_001237090                   Insys_Anthem_001237090
Insys_Anthem_001237094                   Insys_Anthem_001237094
Insys_Anthem_001237104                   Insys_Anthem_001237104
Insys_Anthem_001237113                   Insys_Anthem_001237113
Insys_Anthem_001237116                   Insys_Anthem_001237116
Insys_Anthem_001237118                   Insys_Anthem_001237118
Insys_Anthem_001237122                   Insys_Anthem_001237122
Insys_Anthem_001237127                   Insys_Anthem_001237127
Insys_Anthem_001237130                   Insys_Anthem_001237130
Insys_Anthem_001237131                   Insys_Anthem_001237131
Insys_Anthem_001237136                   Insys_Anthem_001237136
Insys_Anthem_001237139                   Insys_Anthem_001237139
Insys_Anthem_001237142                   Insys_Anthem_001237142
Insys_Anthem_001237143                   Insys_Anthem_001237143
Insys_Anthem_001237151                   Insys_Anthem_001237151
Insys_Anthem_001237153                   Insys_Anthem_001237153
Insys_Anthem_001237155                   Insys_Anthem_001237155
Insys_Anthem_001237159                   Insys_Anthem_001237159
Insys_Anthem_001237161                   Insys_Anthem_001237161
Insys_Anthem_001237162                   Insys_Anthem_001237162
Insys_Anthem_001237163                   Insys_Anthem_001237163
Insys_Anthem_001237165                   Insys_Anthem_001237165
Insys_Anthem_001237166                   Insys_Anthem_001237166
Insys_Anthem_001237167                   Insys_Anthem_001237167
Insys_Anthem_001237168                   Insys_Anthem_001237168
Insys_Anthem_001237170                   Insys_Anthem_001237170
Insys_Anthem_001237172                   Insys_Anthem_001237172
Insys_Anthem_001237176                   Insys_Anthem_001237176
Insys_Anthem_001237178                   Insys_Anthem_001237178
Insys_Anthem_001237179                   Insys_Anthem_001237179
Insys_Anthem_001237185                   Insys_Anthem_001237185

                                                    1260
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1262 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237186                   Insys_Anthem_001237186
Insys_Anthem_001237187                   Insys_Anthem_001237187
Insys_Anthem_001237189                   Insys_Anthem_001237189
Insys_Anthem_001237190                   Insys_Anthem_001237190
Insys_Anthem_001237198                   Insys_Anthem_001237198
Insys_Anthem_001237204                   Insys_Anthem_001237204
Insys_Anthem_001237210                   Insys_Anthem_001237210
Insys_Anthem_001237211                   Insys_Anthem_001237211
Insys_Anthem_001237213                   Insys_Anthem_001237213
Insys_Anthem_001237214                   Insys_Anthem_001237214
Insys_Anthem_001237216                   Insys_Anthem_001237216
Insys_Anthem_001237217                   Insys_Anthem_001237217
Insys_Anthem_001237221                   Insys_Anthem_001237221
Insys_Anthem_001237222                   Insys_Anthem_001237222
Insys_Anthem_001237227                   Insys_Anthem_001237227
Insys_Anthem_001237228                   Insys_Anthem_001237228
Insys_Anthem_001237230                   Insys_Anthem_001237230
Insys_Anthem_001237231                   Insys_Anthem_001237231
Insys_Anthem_001237233                   Insys_Anthem_001237233
Insys_Anthem_001237235                   Insys_Anthem_001237235
Insys_Anthem_001237236                   Insys_Anthem_001237236
Insys_Anthem_001237242                   Insys_Anthem_001237242
Insys_Anthem_001237243                   Insys_Anthem_001237243
Insys_Anthem_001237251                   Insys_Anthem_001237251
Insys_Anthem_001237252                   Insys_Anthem_001237252
Insys_Anthem_001237255                   Insys_Anthem_001237255
Insys_Anthem_001237257                   Insys_Anthem_001237257
Insys_Anthem_001237258                   Insys_Anthem_001237258
Insys_Anthem_001237260                   Insys_Anthem_001237260
Insys_Anthem_001237261                   Insys_Anthem_001237261
Insys_Anthem_001237263                   Insys_Anthem_001237263
Insys_Anthem_001237267                   Insys_Anthem_001237267
Insys_Anthem_001237268                   Insys_Anthem_001237268
Insys_Anthem_001237269                   Insys_Anthem_001237269
Insys_Anthem_001237275                   Insys_Anthem_001237275
Insys_Anthem_001237277                   Insys_Anthem_001237277
Insys_Anthem_001237281                   Insys_Anthem_001237281
Insys_Anthem_001237284                   Insys_Anthem_001237284
Insys_Anthem_001237287                   Insys_Anthem_001237287
Insys_Anthem_001237288                   Insys_Anthem_001237288
Insys_Anthem_001237294                   Insys_Anthem_001237294
Insys_Anthem_001237296                   Insys_Anthem_001237296
Insys_Anthem_001237299                   Insys_Anthem_001237299
Insys_Anthem_001237301                   Insys_Anthem_001237301
Insys_Anthem_001237302                   Insys_Anthem_001237302
Insys_Anthem_001237304                   Insys_Anthem_001237304
Insys_Anthem_001237305                   Insys_Anthem_001237305

                                                    1261
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1263 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237306                   Insys_Anthem_001237306
Insys_Anthem_001237310                   Insys_Anthem_001237310
Insys_Anthem_001237313                   Insys_Anthem_001237313
Insys_Anthem_001237316                   Insys_Anthem_001237316
Insys_Anthem_001237318                   Insys_Anthem_001237318
Insys_Anthem_001237319                   Insys_Anthem_001237319
Insys_Anthem_001237320                   Insys_Anthem_001237320
Insys_Anthem_001237323                   Insys_Anthem_001237323
Insys_Anthem_001237324                   Insys_Anthem_001237324
Insys_Anthem_001237328                   Insys_Anthem_001237328
Insys_Anthem_001237329                   Insys_Anthem_001237329
Insys_Anthem_001237332                   Insys_Anthem_001237332
Insys_Anthem_001237333                   Insys_Anthem_001237333
Insys_Anthem_001237334                   Insys_Anthem_001237334
Insys_Anthem_001237337                   Insys_Anthem_001237337
Insys_Anthem_001237343                   Insys_Anthem_001237343
Insys_Anthem_001237345                   Insys_Anthem_001237345
Insys_Anthem_001237348                   Insys_Anthem_001237348
Insys_Anthem_001237350                   Insys_Anthem_001237350
Insys_Anthem_001237351                   Insys_Anthem_001237351
Insys_Anthem_001237352                   Insys_Anthem_001237352
Insys_Anthem_001237353                   Insys_Anthem_001237353
Insys_Anthem_001237356                   Insys_Anthem_001237356
Insys_Anthem_001237368                   Insys_Anthem_001237368
Insys_Anthem_001237371                   Insys_Anthem_001237371
Insys_Anthem_001237384                   Insys_Anthem_001237384
Insys_Anthem_001237388                   Insys_Anthem_001237388
Insys_Anthem_001237392                   Insys_Anthem_001237392
Insys_Anthem_001237393                   Insys_Anthem_001237393
Insys_Anthem_001237396                   Insys_Anthem_001237396
Insys_Anthem_001237397                   Insys_Anthem_001237397
Insys_Anthem_001237400                   Insys_Anthem_001237400
Insys_Anthem_001237406                   Insys_Anthem_001237406
Insys_Anthem_001237409                   Insys_Anthem_001237409
Insys_Anthem_001237410                   Insys_Anthem_001237410
Insys_Anthem_001237411                   Insys_Anthem_001237411
Insys_Anthem_001237419                   Insys_Anthem_001237419
Insys_Anthem_001237422                   Insys_Anthem_001237422
Insys_Anthem_001237423                   Insys_Anthem_001237423
Insys_Anthem_001237424                   Insys_Anthem_001237424
Insys_Anthem_001237430                   Insys_Anthem_001237430
Insys_Anthem_001237431                   Insys_Anthem_001237431
Insys_Anthem_001237434                   Insys_Anthem_001237434
Insys_Anthem_001237435                   Insys_Anthem_001237435
Insys_Anthem_001237436                   Insys_Anthem_001237436
Insys_Anthem_001237437                   Insys_Anthem_001237437
Insys_Anthem_001237438                   Insys_Anthem_001237438

                                                    1262
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1264 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237441                   Insys_Anthem_001237441
Insys_Anthem_001237442                   Insys_Anthem_001237442
Insys_Anthem_001237444                   Insys_Anthem_001237444
Insys_Anthem_001237445                   Insys_Anthem_001237445
Insys_Anthem_001237446                   Insys_Anthem_001237446
Insys_Anthem_001237450                   Insys_Anthem_001237450
Insys_Anthem_001237451                   Insys_Anthem_001237451
Insys_Anthem_001237454                   Insys_Anthem_001237454
Insys_Anthem_001237455                   Insys_Anthem_001237455
Insys_Anthem_001237457                   Insys_Anthem_001237457
Insys_Anthem_001237460                   Insys_Anthem_001237460
Insys_Anthem_001237461                   Insys_Anthem_001237461
Insys_Anthem_001237464                   Insys_Anthem_001237464
Insys_Anthem_001237465                   Insys_Anthem_001237465
Insys_Anthem_001237466                   Insys_Anthem_001237466
Insys_Anthem_001237470                   Insys_Anthem_001237470
Insys_Anthem_001237471                   Insys_Anthem_001237471
Insys_Anthem_001237472                   Insys_Anthem_001237472
Insys_Anthem_001237474                   Insys_Anthem_001237474
Insys_Anthem_001237478                   Insys_Anthem_001237478
Insys_Anthem_001237483                   Insys_Anthem_001237483
Insys_Anthem_001237484                   Insys_Anthem_001237484
Insys_Anthem_001237487                   Insys_Anthem_001237487
Insys_Anthem_001237490                   Insys_Anthem_001237490
Insys_Anthem_001237492                   Insys_Anthem_001237492
Insys_Anthem_001237496                   Insys_Anthem_001237496
Insys_Anthem_001237502                   Insys_Anthem_001237502
Insys_Anthem_001237503                   Insys_Anthem_001237503
Insys_Anthem_001237504                   Insys_Anthem_001237504
Insys_Anthem_001237506                   Insys_Anthem_001237506
Insys_Anthem_001237508                   Insys_Anthem_001237508
Insys_Anthem_001237509                   Insys_Anthem_001237509
Insys_Anthem_001237510                   Insys_Anthem_001237510
Insys_Anthem_001237511                   Insys_Anthem_001237511
Insys_Anthem_001237512                   Insys_Anthem_001237512
Insys_Anthem_001237513                   Insys_Anthem_001237513
Insys_Anthem_001237516                   Insys_Anthem_001237516
Insys_Anthem_001237517                   Insys_Anthem_001237517
Insys_Anthem_001237518                   Insys_Anthem_001237518
Insys_Anthem_001237519                   Insys_Anthem_001237519
Insys_Anthem_001237526                   Insys_Anthem_001237526
Insys_Anthem_001237527                   Insys_Anthem_001237527
Insys_Anthem_001237528                   Insys_Anthem_001237528
Insys_Anthem_001237529                   Insys_Anthem_001237529
Insys_Anthem_001237532                   Insys_Anthem_001237532
Insys_Anthem_001237533                   Insys_Anthem_001237533
Insys_Anthem_001237538                   Insys_Anthem_001237538

                                                    1263
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1265 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237540                   Insys_Anthem_001237540
Insys_Anthem_001237541                   Insys_Anthem_001237541
Insys_Anthem_001237543                   Insys_Anthem_001237543
Insys_Anthem_001237545                   Insys_Anthem_001237545
Insys_Anthem_001237549                   Insys_Anthem_001237549
Insys_Anthem_001237551                   Insys_Anthem_001237551
Insys_Anthem_001237552                   Insys_Anthem_001237552
Insys_Anthem_001237558                   Insys_Anthem_001237558
Insys_Anthem_001237559                   Insys_Anthem_001237559
Insys_Anthem_001237564                   Insys_Anthem_001237564
Insys_Anthem_001237571                   Insys_Anthem_001237571
Insys_Anthem_001237572                   Insys_Anthem_001237572
Insys_Anthem_001237574                   Insys_Anthem_001237574
Insys_Anthem_001237578                   Insys_Anthem_001237578
Insys_Anthem_001237579                   Insys_Anthem_001237579
Insys_Anthem_001237583                   Insys_Anthem_001237583
Insys_Anthem_001237585                   Insys_Anthem_001237585
Insys_Anthem_001237586                   Insys_Anthem_001237586
Insys_Anthem_001237588                   Insys_Anthem_001237588
Insys_Anthem_001237590                   Insys_Anthem_001237590
Insys_Anthem_001237601                   Insys_Anthem_001237601
Insys_Anthem_001237608                   Insys_Anthem_001237608
Insys_Anthem_001237610                   Insys_Anthem_001237610
Insys_Anthem_001237611                   Insys_Anthem_001237611
Insys_Anthem_001237612                   Insys_Anthem_001237612
Insys_Anthem_001237619                   Insys_Anthem_001237619
Insys_Anthem_001237626                   Insys_Anthem_001237626
Insys_Anthem_001237627                   Insys_Anthem_001237627
Insys_Anthem_001237630                   Insys_Anthem_001237630
Insys_Anthem_001237634                   Insys_Anthem_001237634
Insys_Anthem_001237635                   Insys_Anthem_001237635
Insys_Anthem_001237636                   Insys_Anthem_001237636
Insys_Anthem_001237642                   Insys_Anthem_001237642
Insys_Anthem_001237643                   Insys_Anthem_001237643
Insys_Anthem_001237645                   Insys_Anthem_001237645
Insys_Anthem_001237646                   Insys_Anthem_001237646
Insys_Anthem_001237647                   Insys_Anthem_001237647
Insys_Anthem_001237648                   Insys_Anthem_001237648
Insys_Anthem_001237649                   Insys_Anthem_001237649
Insys_Anthem_001237653                   Insys_Anthem_001237653
Insys_Anthem_001237657                   Insys_Anthem_001237657
Insys_Anthem_001237659                   Insys_Anthem_001237659
Insys_Anthem_001237661                   Insys_Anthem_001237661
Insys_Anthem_001237662                   Insys_Anthem_001237662
Insys_Anthem_001237664                   Insys_Anthem_001237664
Insys_Anthem_001237667                   Insys_Anthem_001237667
Insys_Anthem_001237668                   Insys_Anthem_001237668

                                                    1264
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1266 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237669                   Insys_Anthem_001237669
Insys_Anthem_001237672                   Insys_Anthem_001237672
Insys_Anthem_001237675                   Insys_Anthem_001237675
Insys_Anthem_001237676                   Insys_Anthem_001237676
Insys_Anthem_001237683                   Insys_Anthem_001237683
Insys_Anthem_001237687                   Insys_Anthem_001237687
Insys_Anthem_001237688                   Insys_Anthem_001237688
Insys_Anthem_001237693                   Insys_Anthem_001237693
Insys_Anthem_001237697                   Insys_Anthem_001237697
Insys_Anthem_001237702                   Insys_Anthem_001237702
Insys_Anthem_001237704                   Insys_Anthem_001237704
Insys_Anthem_001237705                   Insys_Anthem_001237705
Insys_Anthem_001237706                   Insys_Anthem_001237706
Insys_Anthem_001237707                   Insys_Anthem_001237707
Insys_Anthem_001237708                   Insys_Anthem_001237708
Insys_Anthem_001237713                   Insys_Anthem_001237713
Insys_Anthem_001237715                   Insys_Anthem_001237715
Insys_Anthem_001237719                   Insys_Anthem_001237719
Insys_Anthem_001237720                   Insys_Anthem_001237720
Insys_Anthem_001237721                   Insys_Anthem_001237721
Insys_Anthem_001237724                   Insys_Anthem_001237724
Insys_Anthem_001237725                   Insys_Anthem_001237725
Insys_Anthem_001237727                   Insys_Anthem_001237727
Insys_Anthem_001237730                   Insys_Anthem_001237730
Insys_Anthem_001237738                   Insys_Anthem_001237738
Insys_Anthem_001237740                   Insys_Anthem_001237740
Insys_Anthem_001237748                   Insys_Anthem_001237748
Insys_Anthem_001237751                   Insys_Anthem_001237751
Insys_Anthem_001237753                   Insys_Anthem_001237753
Insys_Anthem_001237754                   Insys_Anthem_001237754
Insys_Anthem_001237759                   Insys_Anthem_001237759
Insys_Anthem_001237770                   Insys_Anthem_001237770
Insys_Anthem_001237772                   Insys_Anthem_001237772
Insys_Anthem_001237776                   Insys_Anthem_001237776
Insys_Anthem_001237781                   Insys_Anthem_001237781
Insys_Anthem_001237784                   Insys_Anthem_001237784
Insys_Anthem_001237785                   Insys_Anthem_001237785
Insys_Anthem_001237790                   Insys_Anthem_001237790
Insys_Anthem_001237794                   Insys_Anthem_001237794
Insys_Anthem_001237796                   Insys_Anthem_001237796
Insys_Anthem_001237800                   Insys_Anthem_001237800
Insys_Anthem_001237803                   Insys_Anthem_001237803
Insys_Anthem_001237804                   Insys_Anthem_001237804
Insys_Anthem_001237805                   Insys_Anthem_001237805
Insys_Anthem_001237807                   Insys_Anthem_001237807
Insys_Anthem_001237810                   Insys_Anthem_001237810
Insys_Anthem_001237811                   Insys_Anthem_001237811

                                                    1265
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1267 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237817                   Insys_Anthem_001237817
Insys_Anthem_001237819                   Insys_Anthem_001237819
Insys_Anthem_001237823                   Insys_Anthem_001237823
Insys_Anthem_001237824                   Insys_Anthem_001237824
Insys_Anthem_001237826                   Insys_Anthem_001237826
Insys_Anthem_001237828                   Insys_Anthem_001237828
Insys_Anthem_001237830                   Insys_Anthem_001237830
Insys_Anthem_001237831                   Insys_Anthem_001237831
Insys_Anthem_001237834                   Insys_Anthem_001237834
Insys_Anthem_001237839                   Insys_Anthem_001237839
Insys_Anthem_001237841                   Insys_Anthem_001237841
Insys_Anthem_001237847                   Insys_Anthem_001237847
Insys_Anthem_001237850                   Insys_Anthem_001237850
Insys_Anthem_001237853                   Insys_Anthem_001237853
Insys_Anthem_001237855                   Insys_Anthem_001237855
Insys_Anthem_001237859                   Insys_Anthem_001237859
Insys_Anthem_001237867                   Insys_Anthem_001237867
Insys_Anthem_001237873                   Insys_Anthem_001237873
Insys_Anthem_001237874                   Insys_Anthem_001237874
Insys_Anthem_001237876                   Insys_Anthem_001237876
Insys_Anthem_001237878                   Insys_Anthem_001237878
Insys_Anthem_001237881                   Insys_Anthem_001237881
Insys_Anthem_001237885                   Insys_Anthem_001237885
Insys_Anthem_001237887                   Insys_Anthem_001237887
Insys_Anthem_001237889                   Insys_Anthem_001237889
Insys_Anthem_001237890                   Insys_Anthem_001237890
Insys_Anthem_001237892                   Insys_Anthem_001237892
Insys_Anthem_001237894                   Insys_Anthem_001237894
Insys_Anthem_001237895                   Insys_Anthem_001237895
Insys_Anthem_001237899                   Insys_Anthem_001237899
Insys_Anthem_001237901                   Insys_Anthem_001237901
Insys_Anthem_001237910                   Insys_Anthem_001237910
Insys_Anthem_001237912                   Insys_Anthem_001237912
Insys_Anthem_001237913                   Insys_Anthem_001237913
Insys_Anthem_001237918                   Insys_Anthem_001237918
Insys_Anthem_001237919                   Insys_Anthem_001237919
Insys_Anthem_001237921                   Insys_Anthem_001237921
Insys_Anthem_001237923                   Insys_Anthem_001237923
Insys_Anthem_001237924                   Insys_Anthem_001237924
Insys_Anthem_001237925                   Insys_Anthem_001237925
Insys_Anthem_001237932                   Insys_Anthem_001237932
Insys_Anthem_001237934                   Insys_Anthem_001237934
Insys_Anthem_001237935                   Insys_Anthem_001237935
Insys_Anthem_001237936                   Insys_Anthem_001237936
Insys_Anthem_001237937                   Insys_Anthem_001237937
Insys_Anthem_001237938                   Insys_Anthem_001237938
Insys_Anthem_001237943                   Insys_Anthem_001237943

                                                    1266
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1268 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001237944                   Insys_Anthem_001237944
Insys_Anthem_001237945                   Insys_Anthem_001237945
Insys_Anthem_001237947                   Insys_Anthem_001237947
Insys_Anthem_001237948                   Insys_Anthem_001237948
Insys_Anthem_001237949                   Insys_Anthem_001237949
Insys_Anthem_001237953                   Insys_Anthem_001237953
Insys_Anthem_001237956                   Insys_Anthem_001237956
Insys_Anthem_001237957                   Insys_Anthem_001237957
Insys_Anthem_001237958                   Insys_Anthem_001237958
Insys_Anthem_001237960                   Insys_Anthem_001237960
Insys_Anthem_001237973                   Insys_Anthem_001237973
Insys_Anthem_001237974                   Insys_Anthem_001237974
Insys_Anthem_001237976                   Insys_Anthem_001237976
Insys_Anthem_001237979                   Insys_Anthem_001237979
Insys_Anthem_001237981                   Insys_Anthem_001237981
Insys_Anthem_001237982                   Insys_Anthem_001237982
Insys_Anthem_001237991                   Insys_Anthem_001237991
Insys_Anthem_001237993                   Insys_Anthem_001237993
Insys_Anthem_001237996                   Insys_Anthem_001237996
Insys_Anthem_001237998                   Insys_Anthem_001237998
Insys_Anthem_001238000                   Insys_Anthem_001238000
Insys_Anthem_001238003                   Insys_Anthem_001238003
Insys_Anthem_001238004                   Insys_Anthem_001238004
Insys_Anthem_001238005                   Insys_Anthem_001238005
Insys_Anthem_001238010                   Insys_Anthem_001238010
Insys_Anthem_001238013                   Insys_Anthem_001238013
Insys_Anthem_001238014                   Insys_Anthem_001238014
Insys_Anthem_001238015                   Insys_Anthem_001238015
Insys_Anthem_001238016                   Insys_Anthem_001238016
Insys_Anthem_001238017                   Insys_Anthem_001238017
Insys_Anthem_001238018                   Insys_Anthem_001238018
Insys_Anthem_001238020                   Insys_Anthem_001238020
Insys_Anthem_001238022                   Insys_Anthem_001238022
Insys_Anthem_001238023                   Insys_Anthem_001238023
Insys_Anthem_001238025                   Insys_Anthem_001238025
Insys_Anthem_001238038                   Insys_Anthem_001238038
Insys_Anthem_001238039                   Insys_Anthem_001238039
Insys_Anthem_001238040                   Insys_Anthem_001238040
Insys_Anthem_001238044                   Insys_Anthem_001238044
Insys_Anthem_001238046                   Insys_Anthem_001238046
Insys_Anthem_001238051                   Insys_Anthem_001238051
Insys_Anthem_001238052                   Insys_Anthem_001238052
Insys_Anthem_001238054                   Insys_Anthem_001238054
Insys_Anthem_001238055                   Insys_Anthem_001238055
Insys_Anthem_001238056                   Insys_Anthem_001238056
Insys_Anthem_001238059                   Insys_Anthem_001238059
Insys_Anthem_001238061                   Insys_Anthem_001238061

                                                    1267
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1269 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238063                   Insys_Anthem_001238063
Insys_Anthem_001238066                   Insys_Anthem_001238066
Insys_Anthem_001238068                   Insys_Anthem_001238068
Insys_Anthem_001238069                   Insys_Anthem_001238069
Insys_Anthem_001238073                   Insys_Anthem_001238073
Insys_Anthem_001238074                   Insys_Anthem_001238074
Insys_Anthem_001238076                   Insys_Anthem_001238076
Insys_Anthem_001238078                   Insys_Anthem_001238078
Insys_Anthem_001238079                   Insys_Anthem_001238079
Insys_Anthem_001238080                   Insys_Anthem_001238080
Insys_Anthem_001238085                   Insys_Anthem_001238085
Insys_Anthem_001238088                   Insys_Anthem_001238088
Insys_Anthem_001238089                   Insys_Anthem_001238089
Insys_Anthem_001238093                   Insys_Anthem_001238093
Insys_Anthem_001238095                   Insys_Anthem_001238095
Insys_Anthem_001238096                   Insys_Anthem_001238096
Insys_Anthem_001238098                   Insys_Anthem_001238098
Insys_Anthem_001238099                   Insys_Anthem_001238099
Insys_Anthem_001238101                   Insys_Anthem_001238101
Insys_Anthem_001238102                   Insys_Anthem_001238102
Insys_Anthem_001238104                   Insys_Anthem_001238104
Insys_Anthem_001238106                   Insys_Anthem_001238106
Insys_Anthem_001238108                   Insys_Anthem_001238108
Insys_Anthem_001238109                   Insys_Anthem_001238109
Insys_Anthem_001238111                   Insys_Anthem_001238111
Insys_Anthem_001238116                   Insys_Anthem_001238116
Insys_Anthem_001238120                   Insys_Anthem_001238120
Insys_Anthem_001238122                   Insys_Anthem_001238122
Insys_Anthem_001238129                   Insys_Anthem_001238129
Insys_Anthem_001238133                   Insys_Anthem_001238133
Insys_Anthem_001238135                   Insys_Anthem_001238135
Insys_Anthem_001238136                   Insys_Anthem_001238136
Insys_Anthem_001238140                   Insys_Anthem_001238140
Insys_Anthem_001238141                   Insys_Anthem_001238141
Insys_Anthem_001238145                   Insys_Anthem_001238145
Insys_Anthem_001238147                   Insys_Anthem_001238147
Insys_Anthem_001238149                   Insys_Anthem_001238149
Insys_Anthem_001238151                   Insys_Anthem_001238151
Insys_Anthem_001238155                   Insys_Anthem_001238155
Insys_Anthem_001238158                   Insys_Anthem_001238158
Insys_Anthem_001238160                   Insys_Anthem_001238160
Insys_Anthem_001238168                   Insys_Anthem_001238168
Insys_Anthem_001238171                   Insys_Anthem_001238171
Insys_Anthem_001238175                   Insys_Anthem_001238175
Insys_Anthem_001238176                   Insys_Anthem_001238176
Insys_Anthem_001238177                   Insys_Anthem_001238177
Insys_Anthem_001238178                   Insys_Anthem_001238178

                                                    1268
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1270 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238179                   Insys_Anthem_001238179
Insys_Anthem_001238180                   Insys_Anthem_001238180
Insys_Anthem_001238186                   Insys_Anthem_001238186
Insys_Anthem_001238188                   Insys_Anthem_001238188
Insys_Anthem_001238192                   Insys_Anthem_001238192
Insys_Anthem_001238194                   Insys_Anthem_001238194
Insys_Anthem_001238198                   Insys_Anthem_001238198
Insys_Anthem_001238208                   Insys_Anthem_001238208
Insys_Anthem_001238209                   Insys_Anthem_001238209
Insys_Anthem_001238217                   Insys_Anthem_001238217
Insys_Anthem_001238218                   Insys_Anthem_001238218
Insys_Anthem_001238219                   Insys_Anthem_001238219
Insys_Anthem_001238222                   Insys_Anthem_001238222
Insys_Anthem_001238226                   Insys_Anthem_001238226
Insys_Anthem_001238228                   Insys_Anthem_001238228
Insys_Anthem_001238230                   Insys_Anthem_001238230
Insys_Anthem_001238235                   Insys_Anthem_001238235
Insys_Anthem_001238237                   Insys_Anthem_001238237
Insys_Anthem_001238238                   Insys_Anthem_001238238
Insys_Anthem_001238239                   Insys_Anthem_001238239
Insys_Anthem_001238242                   Insys_Anthem_001238242
Insys_Anthem_001238243                   Insys_Anthem_001238243
Insys_Anthem_001238246                   Insys_Anthem_001238246
Insys_Anthem_001238247                   Insys_Anthem_001238247
Insys_Anthem_001238248                   Insys_Anthem_001238248
Insys_Anthem_001238249                   Insys_Anthem_001238249
Insys_Anthem_001238253                   Insys_Anthem_001238253
Insys_Anthem_001238257                   Insys_Anthem_001238257
Insys_Anthem_001238263                   Insys_Anthem_001238263
Insys_Anthem_001238264                   Insys_Anthem_001238264
Insys_Anthem_001238265                   Insys_Anthem_001238265
Insys_Anthem_001238270                   Insys_Anthem_001238270
Insys_Anthem_001238273                   Insys_Anthem_001238273
Insys_Anthem_001238274                   Insys_Anthem_001238274
Insys_Anthem_001238280                   Insys_Anthem_001238280
Insys_Anthem_001238282                   Insys_Anthem_001238282
Insys_Anthem_001238287                   Insys_Anthem_001238287
Insys_Anthem_001238288                   Insys_Anthem_001238288
Insys_Anthem_001238304                   Insys_Anthem_001238304
Insys_Anthem_001238306                   Insys_Anthem_001238306
Insys_Anthem_001238308                   Insys_Anthem_001238308
Insys_Anthem_001238309                   Insys_Anthem_001238309
Insys_Anthem_001238315                   Insys_Anthem_001238315
Insys_Anthem_001238319                   Insys_Anthem_001238319
Insys_Anthem_001238322                   Insys_Anthem_001238322
Insys_Anthem_001238324                   Insys_Anthem_001238324
Insys_Anthem_001238325                   Insys_Anthem_001238325

                                                    1269
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1271 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238326                   Insys_Anthem_001238326
Insys_Anthem_001238328                   Insys_Anthem_001238328
Insys_Anthem_001238332                   Insys_Anthem_001238332
Insys_Anthem_001238334                   Insys_Anthem_001238334
Insys_Anthem_001238335                   Insys_Anthem_001238335
Insys_Anthem_001238338                   Insys_Anthem_001238338
Insys_Anthem_001238343                   Insys_Anthem_001238343
Insys_Anthem_001238344                   Insys_Anthem_001238344
Insys_Anthem_001238351                   Insys_Anthem_001238351
Insys_Anthem_001238355                   Insys_Anthem_001238355
Insys_Anthem_001238358                   Insys_Anthem_001238358
Insys_Anthem_001238365                   Insys_Anthem_001238365
Insys_Anthem_001238370                   Insys_Anthem_001238370
Insys_Anthem_001238372                   Insys_Anthem_001238372
Insys_Anthem_001238373                   Insys_Anthem_001238373
Insys_Anthem_001238375                   Insys_Anthem_001238375
Insys_Anthem_001238380                   Insys_Anthem_001238380
Insys_Anthem_001238382                   Insys_Anthem_001238382
Insys_Anthem_001238383                   Insys_Anthem_001238383
Insys_Anthem_001238384                   Insys_Anthem_001238384
Insys_Anthem_001238386                   Insys_Anthem_001238386
Insys_Anthem_001238389                   Insys_Anthem_001238389
Insys_Anthem_001238392                   Insys_Anthem_001238392
Insys_Anthem_001238394                   Insys_Anthem_001238394
Insys_Anthem_001238399                   Insys_Anthem_001238399
Insys_Anthem_001238400                   Insys_Anthem_001238400
Insys_Anthem_001238403                   Insys_Anthem_001238403
Insys_Anthem_001238405                   Insys_Anthem_001238405
Insys_Anthem_001238408                   Insys_Anthem_001238408
Insys_Anthem_001238412                   Insys_Anthem_001238412
Insys_Anthem_001238422                   Insys_Anthem_001238422
Insys_Anthem_001238424                   Insys_Anthem_001238424
Insys_Anthem_001238431                   Insys_Anthem_001238431
Insys_Anthem_001238432                   Insys_Anthem_001238432
Insys_Anthem_001238433                   Insys_Anthem_001238433
Insys_Anthem_001238434                   Insys_Anthem_001238434
Insys_Anthem_001238435                   Insys_Anthem_001238435
Insys_Anthem_001238440                   Insys_Anthem_001238440
Insys_Anthem_001238444                   Insys_Anthem_001238444
Insys_Anthem_001238447                   Insys_Anthem_001238447
Insys_Anthem_001238451                   Insys_Anthem_001238451
Insys_Anthem_001238452                   Insys_Anthem_001238452
Insys_Anthem_001238453                   Insys_Anthem_001238453
Insys_Anthem_001238454                   Insys_Anthem_001238454
Insys_Anthem_001238457                   Insys_Anthem_001238457
Insys_Anthem_001238459                   Insys_Anthem_001238459
Insys_Anthem_001238460                   Insys_Anthem_001238460

                                                    1270
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1272 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238462                   Insys_Anthem_001238462
Insys_Anthem_001238464                   Insys_Anthem_001238464
Insys_Anthem_001238465                   Insys_Anthem_001238465
Insys_Anthem_001238466                   Insys_Anthem_001238466
Insys_Anthem_001238471                   Insys_Anthem_001238471
Insys_Anthem_001238473                   Insys_Anthem_001238473
Insys_Anthem_001238477                   Insys_Anthem_001238477
Insys_Anthem_001238478                   Insys_Anthem_001238478
Insys_Anthem_001238479                   Insys_Anthem_001238479
Insys_Anthem_001238480                   Insys_Anthem_001238480
Insys_Anthem_001238481                   Insys_Anthem_001238481
Insys_Anthem_001238482                   Insys_Anthem_001238482
Insys_Anthem_001238483                   Insys_Anthem_001238483
Insys_Anthem_001238484                   Insys_Anthem_001238484
Insys_Anthem_001238485                   Insys_Anthem_001238485
Insys_Anthem_001238493                   Insys_Anthem_001238493
Insys_Anthem_001238513                   Insys_Anthem_001238513
Insys_Anthem_001238514                   Insys_Anthem_001238514
Insys_Anthem_001238521                   Insys_Anthem_001238521
Insys_Anthem_001238528                   Insys_Anthem_001238528
Insys_Anthem_001238546                   Insys_Anthem_001238546
Insys_Anthem_001238547                   Insys_Anthem_001238547
Insys_Anthem_001238550                   Insys_Anthem_001238550
Insys_Anthem_001238552                   Insys_Anthem_001238552
Insys_Anthem_001238555                   Insys_Anthem_001238555
Insys_Anthem_001238557                   Insys_Anthem_001238557
Insys_Anthem_001238558                   Insys_Anthem_001238558
Insys_Anthem_001238559                   Insys_Anthem_001238559
Insys_Anthem_001238561                   Insys_Anthem_001238561
Insys_Anthem_001238567                   Insys_Anthem_001238567
Insys_Anthem_001238568                   Insys_Anthem_001238568
Insys_Anthem_001238576                   Insys_Anthem_001238576
Insys_Anthem_001238577                   Insys_Anthem_001238577
Insys_Anthem_001238582                   Insys_Anthem_001238582
Insys_Anthem_001238586                   Insys_Anthem_001238586
Insys_Anthem_001238588                   Insys_Anthem_001238588
Insys_Anthem_001238599                   Insys_Anthem_001238599
Insys_Anthem_001238600                   Insys_Anthem_001238600
Insys_Anthem_001238602                   Insys_Anthem_001238602
Insys_Anthem_001238603                   Insys_Anthem_001238603
Insys_Anthem_001238604                   Insys_Anthem_001238604
Insys_Anthem_001238607                   Insys_Anthem_001238607
Insys_Anthem_001238610                   Insys_Anthem_001238610
Insys_Anthem_001238611                   Insys_Anthem_001238611
Insys_Anthem_001238613                   Insys_Anthem_001238613
Insys_Anthem_001238614                   Insys_Anthem_001238614
Insys_Anthem_001238616                   Insys_Anthem_001238616

                                                    1271
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1273 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238620                   Insys_Anthem_001238620
Insys_Anthem_001238622                   Insys_Anthem_001238622
Insys_Anthem_001238623                   Insys_Anthem_001238623
Insys_Anthem_001238624                   Insys_Anthem_001238624
Insys_Anthem_001238625                   Insys_Anthem_001238625
Insys_Anthem_001238626                   Insys_Anthem_001238626
Insys_Anthem_001238634                   Insys_Anthem_001238634
Insys_Anthem_001238638                   Insys_Anthem_001238638
Insys_Anthem_001238641                   Insys_Anthem_001238641
Insys_Anthem_001238642                   Insys_Anthem_001238642
Insys_Anthem_001238643                   Insys_Anthem_001238643
Insys_Anthem_001238644                   Insys_Anthem_001238644
Insys_Anthem_001238645                   Insys_Anthem_001238645
Insys_Anthem_001238647                   Insys_Anthem_001238647
Insys_Anthem_001238648                   Insys_Anthem_001238648
Insys_Anthem_001238650                   Insys_Anthem_001238650
Insys_Anthem_001238651                   Insys_Anthem_001238651
Insys_Anthem_001238659                   Insys_Anthem_001238659
Insys_Anthem_001238660                   Insys_Anthem_001238660
Insys_Anthem_001238663                   Insys_Anthem_001238663
Insys_Anthem_001238664                   Insys_Anthem_001238664
Insys_Anthem_001238669                   Insys_Anthem_001238669
Insys_Anthem_001238686                   Insys_Anthem_001238686
Insys_Anthem_001238687                   Insys_Anthem_001238687
Insys_Anthem_001238689                   Insys_Anthem_001238689
Insys_Anthem_001238690                   Insys_Anthem_001238690
Insys_Anthem_001238693                   Insys_Anthem_001238693
Insys_Anthem_001238696                   Insys_Anthem_001238696
Insys_Anthem_001238698                   Insys_Anthem_001238698
Insys_Anthem_001238700                   Insys_Anthem_001238700
Insys_Anthem_001238704                   Insys_Anthem_001238704
Insys_Anthem_001238705                   Insys_Anthem_001238705
Insys_Anthem_001238708                   Insys_Anthem_001238708
Insys_Anthem_001238709                   Insys_Anthem_001238709
Insys_Anthem_001238711                   Insys_Anthem_001238711
Insys_Anthem_001238712                   Insys_Anthem_001238712
Insys_Anthem_001238715                   Insys_Anthem_001238715
Insys_Anthem_001238720                   Insys_Anthem_001238720
Insys_Anthem_001238722                   Insys_Anthem_001238722
Insys_Anthem_001238723                   Insys_Anthem_001238723
Insys_Anthem_001238727                   Insys_Anthem_001238727
Insys_Anthem_001238729                   Insys_Anthem_001238729
Insys_Anthem_001238730                   Insys_Anthem_001238730
Insys_Anthem_001238732                   Insys_Anthem_001238732
Insys_Anthem_001238734                   Insys_Anthem_001238734
Insys_Anthem_001238741                   Insys_Anthem_001238741
Insys_Anthem_001238742                   Insys_Anthem_001238742

                                                    1272
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1274 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238745                   Insys_Anthem_001238745
Insys_Anthem_001238747                   Insys_Anthem_001238747
Insys_Anthem_001238752                   Insys_Anthem_001238752
Insys_Anthem_001238759                   Insys_Anthem_001238759
Insys_Anthem_001238762                   Insys_Anthem_001238762
Insys_Anthem_001238772                   Insys_Anthem_001238772
Insys_Anthem_001238776                   Insys_Anthem_001238776
Insys_Anthem_001238778                   Insys_Anthem_001238778
Insys_Anthem_001238780                   Insys_Anthem_001238780
Insys_Anthem_001238783                   Insys_Anthem_001238783
Insys_Anthem_001238785                   Insys_Anthem_001238785
Insys_Anthem_001238786                   Insys_Anthem_001238786
Insys_Anthem_001238787                   Insys_Anthem_001238787
Insys_Anthem_001238790                   Insys_Anthem_001238790
Insys_Anthem_001238792                   Insys_Anthem_001238792
Insys_Anthem_001238799                   Insys_Anthem_001238799
Insys_Anthem_001238802                   Insys_Anthem_001238802
Insys_Anthem_001238803                   Insys_Anthem_001238803
Insys_Anthem_001238806                   Insys_Anthem_001238806
Insys_Anthem_001238807                   Insys_Anthem_001238807
Insys_Anthem_001238808                   Insys_Anthem_001238808
Insys_Anthem_001238810                   Insys_Anthem_001238810
Insys_Anthem_001238813                   Insys_Anthem_001238813
Insys_Anthem_001238817                   Insys_Anthem_001238817
Insys_Anthem_001238818                   Insys_Anthem_001238818
Insys_Anthem_001238821                   Insys_Anthem_001238821
Insys_Anthem_001238822                   Insys_Anthem_001238822
Insys_Anthem_001238823                   Insys_Anthem_001238823
Insys_Anthem_001238824                   Insys_Anthem_001238824
Insys_Anthem_001238827                   Insys_Anthem_001238827
Insys_Anthem_001238828                   Insys_Anthem_001238828
Insys_Anthem_001238833                   Insys_Anthem_001238833
Insys_Anthem_001238834                   Insys_Anthem_001238834
Insys_Anthem_001238836                   Insys_Anthem_001238836
Insys_Anthem_001238838                   Insys_Anthem_001238838
Insys_Anthem_001238848                   Insys_Anthem_001238848
Insys_Anthem_001238849                   Insys_Anthem_001238849
Insys_Anthem_001238851                   Insys_Anthem_001238851
Insys_Anthem_001238853                   Insys_Anthem_001238853
Insys_Anthem_001238854                   Insys_Anthem_001238854
Insys_Anthem_001238857                   Insys_Anthem_001238857
Insys_Anthem_001238858                   Insys_Anthem_001238858
Insys_Anthem_001238863                   Insys_Anthem_001238863
Insys_Anthem_001238865                   Insys_Anthem_001238865
Insys_Anthem_001238870                   Insys_Anthem_001238870
Insys_Anthem_001238871                   Insys_Anthem_001238871
Insys_Anthem_001238873                   Insys_Anthem_001238873

                                                    1273
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1275 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001238878                   Insys_Anthem_001238878
Insys_Anthem_001238879                   Insys_Anthem_001238879
Insys_Anthem_001238881                   Insys_Anthem_001238881
Insys_Anthem_001238883                   Insys_Anthem_001238883
Insys_Anthem_001238884                   Insys_Anthem_001238884
Insys_Anthem_001238888                   Insys_Anthem_001238888
Insys_Anthem_001238889                   Insys_Anthem_001238889
Insys_Anthem_001238890                   Insys_Anthem_001238890
Insys_Anthem_001238892                   Insys_Anthem_001238892
Insys_Anthem_001238893                   Insys_Anthem_001238893
Insys_Anthem_001238895                   Insys_Anthem_001238895
Insys_Anthem_001238900                   Insys_Anthem_001238900
Insys_Anthem_001238901                   Insys_Anthem_001238901
Insys_Anthem_001238904                   Insys_Anthem_001238904
Insys_Anthem_001238915                   Insys_Anthem_001238915
Insys_Anthem_001238917                   Insys_Anthem_001238917
Insys_Anthem_001238919                   Insys_Anthem_001238919
Insys_Anthem_001238920                   Insys_Anthem_001238920
Insys_Anthem_001238924                   Insys_Anthem_001238924
Insys_Anthem_001238925                   Insys_Anthem_001238925
Insys_Anthem_001238929                   Insys_Anthem_001238929
Insys_Anthem_001238930                   Insys_Anthem_001238930
Insys_Anthem_001238932                   Insys_Anthem_001238932
Insys_Anthem_001238933                   Insys_Anthem_001238933
Insys_Anthem_001238936                   Insys_Anthem_001238936
Insys_Anthem_001238941                   Insys_Anthem_001238941
Insys_Anthem_001238945                   Insys_Anthem_001238945
Insys_Anthem_001238951                   Insys_Anthem_001238951
Insys_Anthem_001238952                   Insys_Anthem_001238952
Insys_Anthem_001238955                   Insys_Anthem_001238955
Insys_Anthem_001238958                   Insys_Anthem_001238958
Insys_Anthem_001238965                   Insys_Anthem_001238965
Insys_Anthem_001238967                   Insys_Anthem_001238967
Insys_Anthem_001238970                   Insys_Anthem_001238970
Insys_Anthem_001238977                   Insys_Anthem_001238977
Insys_Anthem_001238985                   Insys_Anthem_001238985
Insys_Anthem_001238996                   Insys_Anthem_001238996
Insys_Anthem_001238997                   Insys_Anthem_001238997
Insys_Anthem_001238998                   Insys_Anthem_001238998
Insys_Anthem_001239000                   Insys_Anthem_001239000
Insys_Anthem_001239002                   Insys_Anthem_001239002
Insys_Anthem_001239008                   Insys_Anthem_001239008
Insys_Anthem_001239011                   Insys_Anthem_001239011
Insys_Anthem_001239012                   Insys_Anthem_001239012
Insys_Anthem_001239014                   Insys_Anthem_001239014
Insys_Anthem_001239015                   Insys_Anthem_001239015
Insys_Anthem_001239016                   Insys_Anthem_001239016

                                                    1274
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1276 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239018                   Insys_Anthem_001239018
Insys_Anthem_001239019                   Insys_Anthem_001239019
Insys_Anthem_001239020                   Insys_Anthem_001239020
Insys_Anthem_001239026                   Insys_Anthem_001239026
Insys_Anthem_001239027                   Insys_Anthem_001239027
Insys_Anthem_001239029                   Insys_Anthem_001239029
Insys_Anthem_001239030                   Insys_Anthem_001239030
Insys_Anthem_001239037                   Insys_Anthem_001239037
Insys_Anthem_001239040                   Insys_Anthem_001239040
Insys_Anthem_001239043                   Insys_Anthem_001239043
Insys_Anthem_001239044                   Insys_Anthem_001239044
Insys_Anthem_001239047                   Insys_Anthem_001239047
Insys_Anthem_001239050                   Insys_Anthem_001239050
Insys_Anthem_001239055                   Insys_Anthem_001239055
Insys_Anthem_001239057                   Insys_Anthem_001239057
Insys_Anthem_001239058                   Insys_Anthem_001239058
Insys_Anthem_001239061                   Insys_Anthem_001239061
Insys_Anthem_001239067                   Insys_Anthem_001239067
Insys_Anthem_001239068                   Insys_Anthem_001239068
Insys_Anthem_001239070                   Insys_Anthem_001239070
Insys_Anthem_001239072                   Insys_Anthem_001239072
Insys_Anthem_001239074                   Insys_Anthem_001239074
Insys_Anthem_001239076                   Insys_Anthem_001239076
Insys_Anthem_001239077                   Insys_Anthem_001239077
Insys_Anthem_001239080                   Insys_Anthem_001239080
Insys_Anthem_001239081                   Insys_Anthem_001239081
Insys_Anthem_001239084                   Insys_Anthem_001239084
Insys_Anthem_001239087                   Insys_Anthem_001239087
Insys_Anthem_001239092                   Insys_Anthem_001239092
Insys_Anthem_001239094                   Insys_Anthem_001239094
Insys_Anthem_001239095                   Insys_Anthem_001239095
Insys_Anthem_001239098                   Insys_Anthem_001239098
Insys_Anthem_001239099                   Insys_Anthem_001239099
Insys_Anthem_001239107                   Insys_Anthem_001239107
Insys_Anthem_001239109                   Insys_Anthem_001239109
Insys_Anthem_001239113                   Insys_Anthem_001239113
Insys_Anthem_001239114                   Insys_Anthem_001239114
Insys_Anthem_001239115                   Insys_Anthem_001239115
Insys_Anthem_001239117                   Insys_Anthem_001239117
Insys_Anthem_001239120                   Insys_Anthem_001239120
Insys_Anthem_001239127                   Insys_Anthem_001239127
Insys_Anthem_001239129                   Insys_Anthem_001239129
Insys_Anthem_001239130                   Insys_Anthem_001239130
Insys_Anthem_001239132                   Insys_Anthem_001239132
Insys_Anthem_001239134                   Insys_Anthem_001239134
Insys_Anthem_001239135                   Insys_Anthem_001239135
Insys_Anthem_001239140                   Insys_Anthem_001239140

                                                    1275
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1277 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239143                   Insys_Anthem_001239143
Insys_Anthem_001239144                   Insys_Anthem_001239144
Insys_Anthem_001239148                   Insys_Anthem_001239148
Insys_Anthem_001239149                   Insys_Anthem_001239149
Insys_Anthem_001239152                   Insys_Anthem_001239152
Insys_Anthem_001239156                   Insys_Anthem_001239156
Insys_Anthem_001239157                   Insys_Anthem_001239157
Insys_Anthem_001239162                   Insys_Anthem_001239162
Insys_Anthem_001239165                   Insys_Anthem_001239165
Insys_Anthem_001239171                   Insys_Anthem_001239171
Insys_Anthem_001239173                   Insys_Anthem_001239173
Insys_Anthem_001239174                   Insys_Anthem_001239174
Insys_Anthem_001239175                   Insys_Anthem_001239175
Insys_Anthem_001239176                   Insys_Anthem_001239176
Insys_Anthem_001239179                   Insys_Anthem_001239179
Insys_Anthem_001239183                   Insys_Anthem_001239183
Insys_Anthem_001239185                   Insys_Anthem_001239185
Insys_Anthem_001239188                   Insys_Anthem_001239188
Insys_Anthem_001239195                   Insys_Anthem_001239195
Insys_Anthem_001239198                   Insys_Anthem_001239198
Insys_Anthem_001239201                   Insys_Anthem_001239201
Insys_Anthem_001239202                   Insys_Anthem_001239202
Insys_Anthem_001239212                   Insys_Anthem_001239212
Insys_Anthem_001239214                   Insys_Anthem_001239214
Insys_Anthem_001239219                   Insys_Anthem_001239219
Insys_Anthem_001239221                   Insys_Anthem_001239221
Insys_Anthem_001239224                   Insys_Anthem_001239224
Insys_Anthem_001239226                   Insys_Anthem_001239226
Insys_Anthem_001239227                   Insys_Anthem_001239227
Insys_Anthem_001239229                   Insys_Anthem_001239229
Insys_Anthem_001239230                   Insys_Anthem_001239230
Insys_Anthem_001239232                   Insys_Anthem_001239232
Insys_Anthem_001239238                   Insys_Anthem_001239238
Insys_Anthem_001239241                   Insys_Anthem_001239241
Insys_Anthem_001239246                   Insys_Anthem_001239246
Insys_Anthem_001239254                   Insys_Anthem_001239254
Insys_Anthem_001239257                   Insys_Anthem_001239257
Insys_Anthem_001239261                   Insys_Anthem_001239261
Insys_Anthem_001239264                   Insys_Anthem_001239264
Insys_Anthem_001239265                   Insys_Anthem_001239265
Insys_Anthem_001239273                   Insys_Anthem_001239273
Insys_Anthem_001239276                   Insys_Anthem_001239276
Insys_Anthem_001239279                   Insys_Anthem_001239279
Insys_Anthem_001239281                   Insys_Anthem_001239281
Insys_Anthem_001239287                   Insys_Anthem_001239287
Insys_Anthem_001239292                   Insys_Anthem_001239292
Insys_Anthem_001239294                   Insys_Anthem_001239294

                                                    1276
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1278 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239295                   Insys_Anthem_001239295
Insys_Anthem_001239299                   Insys_Anthem_001239299
Insys_Anthem_001239304                   Insys_Anthem_001239304
Insys_Anthem_001239311                   Insys_Anthem_001239311
Insys_Anthem_001239312                   Insys_Anthem_001239312
Insys_Anthem_001239313                   Insys_Anthem_001239313
Insys_Anthem_001239318                   Insys_Anthem_001239318
Insys_Anthem_001239320                   Insys_Anthem_001239320
Insys_Anthem_001239326                   Insys_Anthem_001239326
Insys_Anthem_001239330                   Insys_Anthem_001239330
Insys_Anthem_001239334                   Insys_Anthem_001239334
Insys_Anthem_001239336                   Insys_Anthem_001239336
Insys_Anthem_001239338                   Insys_Anthem_001239338
Insys_Anthem_001239347                   Insys_Anthem_001239347
Insys_Anthem_001239348                   Insys_Anthem_001239348
Insys_Anthem_001239351                   Insys_Anthem_001239351
Insys_Anthem_001239352                   Insys_Anthem_001239352
Insys_Anthem_001239355                   Insys_Anthem_001239355
Insys_Anthem_001239357                   Insys_Anthem_001239357
Insys_Anthem_001239358                   Insys_Anthem_001239358
Insys_Anthem_001239359                   Insys_Anthem_001239359
Insys_Anthem_001239361                   Insys_Anthem_001239361
Insys_Anthem_001239362                   Insys_Anthem_001239362
Insys_Anthem_001239363                   Insys_Anthem_001239363
Insys_Anthem_001239364                   Insys_Anthem_001239364
Insys_Anthem_001239366                   Insys_Anthem_001239366
Insys_Anthem_001239368                   Insys_Anthem_001239368
Insys_Anthem_001239371                   Insys_Anthem_001239371
Insys_Anthem_001239372                   Insys_Anthem_001239372
Insys_Anthem_001239374                   Insys_Anthem_001239374
Insys_Anthem_001239376                   Insys_Anthem_001239376
Insys_Anthem_001239378                   Insys_Anthem_001239378
Insys_Anthem_001239380                   Insys_Anthem_001239380
Insys_Anthem_001239381                   Insys_Anthem_001239381
Insys_Anthem_001239382                   Insys_Anthem_001239382
Insys_Anthem_001239383                   Insys_Anthem_001239383
Insys_Anthem_001239384                   Insys_Anthem_001239384
Insys_Anthem_001239387                   Insys_Anthem_001239387
Insys_Anthem_001239389                   Insys_Anthem_001239389
Insys_Anthem_001239390                   Insys_Anthem_001239390
Insys_Anthem_001239391                   Insys_Anthem_001239391
Insys_Anthem_001239393                   Insys_Anthem_001239393
Insys_Anthem_001239394                   Insys_Anthem_001239394
Insys_Anthem_001239395                   Insys_Anthem_001239395
Insys_Anthem_001239396                   Insys_Anthem_001239396
Insys_Anthem_001239398                   Insys_Anthem_001239398
Insys_Anthem_001239400                   Insys_Anthem_001239400

                                                    1277
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1279 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239403                   Insys_Anthem_001239403
Insys_Anthem_001239404                   Insys_Anthem_001239404
Insys_Anthem_001239405                   Insys_Anthem_001239405
Insys_Anthem_001239406                   Insys_Anthem_001239406
Insys_Anthem_001239407                   Insys_Anthem_001239407
Insys_Anthem_001239411                   Insys_Anthem_001239411
Insys_Anthem_001239412                   Insys_Anthem_001239412
Insys_Anthem_001239413                   Insys_Anthem_001239413
Insys_Anthem_001239414                   Insys_Anthem_001239414
Insys_Anthem_001239417                   Insys_Anthem_001239417
Insys_Anthem_001239418                   Insys_Anthem_001239418
Insys_Anthem_001239421                   Insys_Anthem_001239421
Insys_Anthem_001239428                   Insys_Anthem_001239428
Insys_Anthem_001239430                   Insys_Anthem_001239430
Insys_Anthem_001239431                   Insys_Anthem_001239431
Insys_Anthem_001239435                   Insys_Anthem_001239435
Insys_Anthem_001239437                   Insys_Anthem_001239437
Insys_Anthem_001239440                   Insys_Anthem_001239440
Insys_Anthem_001239441                   Insys_Anthem_001239441
Insys_Anthem_001239442                   Insys_Anthem_001239442
Insys_Anthem_001239443                   Insys_Anthem_001239443
Insys_Anthem_001239445                   Insys_Anthem_001239445
Insys_Anthem_001239448                   Insys_Anthem_001239448
Insys_Anthem_001239450                   Insys_Anthem_001239450
Insys_Anthem_001239452                   Insys_Anthem_001239452
Insys_Anthem_001239453                   Insys_Anthem_001239453
Insys_Anthem_001239456                   Insys_Anthem_001239456
Insys_Anthem_001239457                   Insys_Anthem_001239457
Insys_Anthem_001239458                   Insys_Anthem_001239458
Insys_Anthem_001239459                   Insys_Anthem_001239459
Insys_Anthem_001239461                   Insys_Anthem_001239461
Insys_Anthem_001239462                   Insys_Anthem_001239462
Insys_Anthem_001239463                   Insys_Anthem_001239463
Insys_Anthem_001239464                   Insys_Anthem_001239464
Insys_Anthem_001239465                   Insys_Anthem_001239465
Insys_Anthem_001239466                   Insys_Anthem_001239466
Insys_Anthem_001239468                   Insys_Anthem_001239468
Insys_Anthem_001239469                   Insys_Anthem_001239469
Insys_Anthem_001239473                   Insys_Anthem_001239473
Insys_Anthem_001239475                   Insys_Anthem_001239475
Insys_Anthem_001239481                   Insys_Anthem_001239481
Insys_Anthem_001239483                   Insys_Anthem_001239483
Insys_Anthem_001239484                   Insys_Anthem_001239484
Insys_Anthem_001239486                   Insys_Anthem_001239486
Insys_Anthem_001239489                   Insys_Anthem_001239489
Insys_Anthem_001239490                   Insys_Anthem_001239490
Insys_Anthem_001239491                   Insys_Anthem_001239491

                                                    1278
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1280 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239494                   Insys_Anthem_001239494
Insys_Anthem_001239496                   Insys_Anthem_001239496
Insys_Anthem_001239498                   Insys_Anthem_001239498
Insys_Anthem_001239501                   Insys_Anthem_001239501
Insys_Anthem_001239506                   Insys_Anthem_001239506
Insys_Anthem_001239507                   Insys_Anthem_001239507
Insys_Anthem_001239508                   Insys_Anthem_001239508
Insys_Anthem_001239509                   Insys_Anthem_001239509
Insys_Anthem_001239512                   Insys_Anthem_001239512
Insys_Anthem_001239514                   Insys_Anthem_001239514
Insys_Anthem_001239515                   Insys_Anthem_001239515
Insys_Anthem_001239516                   Insys_Anthem_001239516
Insys_Anthem_001239517                   Insys_Anthem_001239517
Insys_Anthem_001239518                   Insys_Anthem_001239518
Insys_Anthem_001239519                   Insys_Anthem_001239519
Insys_Anthem_001239522                   Insys_Anthem_001239522
Insys_Anthem_001239523                   Insys_Anthem_001239523
Insys_Anthem_001239524                   Insys_Anthem_001239524
Insys_Anthem_001239525                   Insys_Anthem_001239525
Insys_Anthem_001239532                   Insys_Anthem_001239532
Insys_Anthem_001239535                   Insys_Anthem_001239535
Insys_Anthem_001239537                   Insys_Anthem_001239537
Insys_Anthem_001239539                   Insys_Anthem_001239539
Insys_Anthem_001239542                   Insys_Anthem_001239542
Insys_Anthem_001239544                   Insys_Anthem_001239544
Insys_Anthem_001239549                   Insys_Anthem_001239549
Insys_Anthem_001239551                   Insys_Anthem_001239551
Insys_Anthem_001239556                   Insys_Anthem_001239556
Insys_Anthem_001239559                   Insys_Anthem_001239559
Insys_Anthem_001239561                   Insys_Anthem_001239561
Insys_Anthem_001239566                   Insys_Anthem_001239566
Insys_Anthem_001239574                   Insys_Anthem_001239574
Insys_Anthem_001239575                   Insys_Anthem_001239575
Insys_Anthem_001239576                   Insys_Anthem_001239576
Insys_Anthem_001239577                   Insys_Anthem_001239577
Insys_Anthem_001239578                   Insys_Anthem_001239578
Insys_Anthem_001239579                   Insys_Anthem_001239579
Insys_Anthem_001239581                   Insys_Anthem_001239581
Insys_Anthem_001239585                   Insys_Anthem_001239585
Insys_Anthem_001239586                   Insys_Anthem_001239586
Insys_Anthem_001239587                   Insys_Anthem_001239587
Insys_Anthem_001239588                   Insys_Anthem_001239588
Insys_Anthem_001239589                   Insys_Anthem_001239589
Insys_Anthem_001239590                   Insys_Anthem_001239590
Insys_Anthem_001239591                   Insys_Anthem_001239591
Insys_Anthem_001239594                   Insys_Anthem_001239594
Insys_Anthem_001239601                   Insys_Anthem_001239601

                                                    1279
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1281 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239604                   Insys_Anthem_001239604
Insys_Anthem_001239607                   Insys_Anthem_001239607
Insys_Anthem_001239612                   Insys_Anthem_001239612
Insys_Anthem_001239616                   Insys_Anthem_001239616
Insys_Anthem_001239618                   Insys_Anthem_001239618
Insys_Anthem_001239619                   Insys_Anthem_001239619
Insys_Anthem_001239620                   Insys_Anthem_001239620
Insys_Anthem_001239621                   Insys_Anthem_001239621
Insys_Anthem_001239623                   Insys_Anthem_001239623
Insys_Anthem_001239625                   Insys_Anthem_001239625
Insys_Anthem_001239633                   Insys_Anthem_001239633
Insys_Anthem_001239634                   Insys_Anthem_001239634
Insys_Anthem_001239637                   Insys_Anthem_001239637
Insys_Anthem_001239640                   Insys_Anthem_001239640
Insys_Anthem_001239643                   Insys_Anthem_001239643
Insys_Anthem_001239648                   Insys_Anthem_001239648
Insys_Anthem_001239650                   Insys_Anthem_001239650
Insys_Anthem_001239653                   Insys_Anthem_001239653
Insys_Anthem_001239655                   Insys_Anthem_001239655
Insys_Anthem_001239658                   Insys_Anthem_001239658
Insys_Anthem_001239660                   Insys_Anthem_001239660
Insys_Anthem_001239663                   Insys_Anthem_001239663
Insys_Anthem_001239664                   Insys_Anthem_001239664
Insys_Anthem_001239666                   Insys_Anthem_001239666
Insys_Anthem_001239673                   Insys_Anthem_001239673
Insys_Anthem_001239678                   Insys_Anthem_001239678
Insys_Anthem_001239681                   Insys_Anthem_001239681
Insys_Anthem_001239683                   Insys_Anthem_001239683
Insys_Anthem_001239684                   Insys_Anthem_001239684
Insys_Anthem_001239685                   Insys_Anthem_001239685
Insys_Anthem_001239688                   Insys_Anthem_001239688
Insys_Anthem_001239689                   Insys_Anthem_001239689
Insys_Anthem_001239694                   Insys_Anthem_001239694
Insys_Anthem_001239696                   Insys_Anthem_001239696
Insys_Anthem_001239700                   Insys_Anthem_001239700
Insys_Anthem_001239701                   Insys_Anthem_001239701
Insys_Anthem_001239703                   Insys_Anthem_001239703
Insys_Anthem_001239704                   Insys_Anthem_001239704
Insys_Anthem_001239705                   Insys_Anthem_001239705
Insys_Anthem_001239706                   Insys_Anthem_001239706
Insys_Anthem_001239707                   Insys_Anthem_001239707
Insys_Anthem_001239711                   Insys_Anthem_001239711
Insys_Anthem_001239715                   Insys_Anthem_001239715
Insys_Anthem_001239716                   Insys_Anthem_001239716
Insys_Anthem_001239719                   Insys_Anthem_001239719
Insys_Anthem_001239720                   Insys_Anthem_001239720
Insys_Anthem_001239722                   Insys_Anthem_001239722

                                                    1280
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1282 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239726                   Insys_Anthem_001239726
Insys_Anthem_001239727                   Insys_Anthem_001239727
Insys_Anthem_001239729                   Insys_Anthem_001239729
Insys_Anthem_001239731                   Insys_Anthem_001239731
Insys_Anthem_001239733                   Insys_Anthem_001239733
Insys_Anthem_001239734                   Insys_Anthem_001239734
Insys_Anthem_001239736                   Insys_Anthem_001239736
Insys_Anthem_001239737                   Insys_Anthem_001239737
Insys_Anthem_001239738                   Insys_Anthem_001239738
Insys_Anthem_001239739                   Insys_Anthem_001239739
Insys_Anthem_001239743                   Insys_Anthem_001239743
Insys_Anthem_001239744                   Insys_Anthem_001239744
Insys_Anthem_001239745                   Insys_Anthem_001239745
Insys_Anthem_001239746                   Insys_Anthem_001239746
Insys_Anthem_001239747                   Insys_Anthem_001239747
Insys_Anthem_001239755                   Insys_Anthem_001239755
Insys_Anthem_001239758                   Insys_Anthem_001239758
Insys_Anthem_001239759                   Insys_Anthem_001239759
Insys_Anthem_001239765                   Insys_Anthem_001239765
Insys_Anthem_001239766                   Insys_Anthem_001239766
Insys_Anthem_001239767                   Insys_Anthem_001239767
Insys_Anthem_001239771                   Insys_Anthem_001239771
Insys_Anthem_001239772                   Insys_Anthem_001239772
Insys_Anthem_001239774                   Insys_Anthem_001239774
Insys_Anthem_001239782                   Insys_Anthem_001239782
Insys_Anthem_001239787                   Insys_Anthem_001239787
Insys_Anthem_001239789                   Insys_Anthem_001239789
Insys_Anthem_001239791                   Insys_Anthem_001239791
Insys_Anthem_001239796                   Insys_Anthem_001239796
Insys_Anthem_001239799                   Insys_Anthem_001239799
Insys_Anthem_001239800                   Insys_Anthem_001239800
Insys_Anthem_001239802                   Insys_Anthem_001239802
Insys_Anthem_001239807                   Insys_Anthem_001239807
Insys_Anthem_001239808                   Insys_Anthem_001239808
Insys_Anthem_001239812                   Insys_Anthem_001239812
Insys_Anthem_001239814                   Insys_Anthem_001239814
Insys_Anthem_001239815                   Insys_Anthem_001239815
Insys_Anthem_001239817                   Insys_Anthem_001239817
Insys_Anthem_001239818                   Insys_Anthem_001239818
Insys_Anthem_001239820                   Insys_Anthem_001239820
Insys_Anthem_001239823                   Insys_Anthem_001239823
Insys_Anthem_001239832                   Insys_Anthem_001239832
Insys_Anthem_001239835                   Insys_Anthem_001239835
Insys_Anthem_001239838                   Insys_Anthem_001239838
Insys_Anthem_001239840                   Insys_Anthem_001239840
Insys_Anthem_001239841                   Insys_Anthem_001239841
Insys_Anthem_001239846                   Insys_Anthem_001239846

                                                    1281
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1283 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239850                   Insys_Anthem_001239850
Insys_Anthem_001239855                   Insys_Anthem_001239855
Insys_Anthem_001239860                   Insys_Anthem_001239860
Insys_Anthem_001239862                   Insys_Anthem_001239862
Insys_Anthem_001239865                   Insys_Anthem_001239865
Insys_Anthem_001239868                   Insys_Anthem_001239868
Insys_Anthem_001239872                   Insys_Anthem_001239872
Insys_Anthem_001239880                   Insys_Anthem_001239880
Insys_Anthem_001239884                   Insys_Anthem_001239884
Insys_Anthem_001239885                   Insys_Anthem_001239885
Insys_Anthem_001239886                   Insys_Anthem_001239886
Insys_Anthem_001239889                   Insys_Anthem_001239889
Insys_Anthem_001239890                   Insys_Anthem_001239890
Insys_Anthem_001239891                   Insys_Anthem_001239891
Insys_Anthem_001239892                   Insys_Anthem_001239892
Insys_Anthem_001239894                   Insys_Anthem_001239894
Insys_Anthem_001239895                   Insys_Anthem_001239895
Insys_Anthem_001239898                   Insys_Anthem_001239898
Insys_Anthem_001239901                   Insys_Anthem_001239901
Insys_Anthem_001239905                   Insys_Anthem_001239905
Insys_Anthem_001239906                   Insys_Anthem_001239906
Insys_Anthem_001239908                   Insys_Anthem_001239908
Insys_Anthem_001239910                   Insys_Anthem_001239910
Insys_Anthem_001239912                   Insys_Anthem_001239912
Insys_Anthem_001239915                   Insys_Anthem_001239915
Insys_Anthem_001239922                   Insys_Anthem_001239922
Insys_Anthem_001239924                   Insys_Anthem_001239924
Insys_Anthem_001239926                   Insys_Anthem_001239926
Insys_Anthem_001239928                   Insys_Anthem_001239928
Insys_Anthem_001239929                   Insys_Anthem_001239929
Insys_Anthem_001239937                   Insys_Anthem_001239937
Insys_Anthem_001239941                   Insys_Anthem_001239941
Insys_Anthem_001239942                   Insys_Anthem_001239942
Insys_Anthem_001239943                   Insys_Anthem_001239943
Insys_Anthem_001239945                   Insys_Anthem_001239945
Insys_Anthem_001239948                   Insys_Anthem_001239948
Insys_Anthem_001239949                   Insys_Anthem_001239949
Insys_Anthem_001239951                   Insys_Anthem_001239951
Insys_Anthem_001239954                   Insys_Anthem_001239954
Insys_Anthem_001239958                   Insys_Anthem_001239958
Insys_Anthem_001239959                   Insys_Anthem_001239959
Insys_Anthem_001239963                   Insys_Anthem_001239963
Insys_Anthem_001239964                   Insys_Anthem_001239964
Insys_Anthem_001239967                   Insys_Anthem_001239967
Insys_Anthem_001239969                   Insys_Anthem_001239969
Insys_Anthem_001239975                   Insys_Anthem_001239975
Insys_Anthem_001239977                   Insys_Anthem_001239977

                                                    1282
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1284 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001239979                   Insys_Anthem_001239979
Insys_Anthem_001239981                   Insys_Anthem_001239981
Insys_Anthem_001239982                   Insys_Anthem_001239982
Insys_Anthem_001239986                   Insys_Anthem_001239986
Insys_Anthem_001239988                   Insys_Anthem_001239988
Insys_Anthem_001239991                   Insys_Anthem_001239991
Insys_Anthem_001239994                   Insys_Anthem_001239994
Insys_Anthem_001239995                   Insys_Anthem_001239995
Insys_Anthem_001239996                   Insys_Anthem_001239996
Insys_Anthem_001239997                   Insys_Anthem_001239997
Insys_Anthem_001239999                   Insys_Anthem_001239999
Insys_Anthem_001240000                   Insys_Anthem_001240000
Insys_Anthem_001240003                   Insys_Anthem_001240003
Insys_Anthem_001240004                   Insys_Anthem_001240004
Insys_Anthem_001240006                   Insys_Anthem_001240006
Insys_Anthem_001240007                   Insys_Anthem_001240007
Insys_Anthem_001240008                   Insys_Anthem_001240008
Insys_Anthem_001240012                   Insys_Anthem_001240012
Insys_Anthem_001240016                   Insys_Anthem_001240016
Insys_Anthem_001240017                   Insys_Anthem_001240017
Insys_Anthem_001240018                   Insys_Anthem_001240018
Insys_Anthem_001240020                   Insys_Anthem_001240020
Insys_Anthem_001240023                   Insys_Anthem_001240023
Insys_Anthem_001240024                   Insys_Anthem_001240024
Insys_Anthem_001240025                   Insys_Anthem_001240025
Insys_Anthem_001240027                   Insys_Anthem_001240027
Insys_Anthem_001240030                   Insys_Anthem_001240030
Insys_Anthem_001240031                   Insys_Anthem_001240031
Insys_Anthem_001240038                   Insys_Anthem_001240038
Insys_Anthem_001240040                   Insys_Anthem_001240040
Insys_Anthem_001240043                   Insys_Anthem_001240043
Insys_Anthem_001240046                   Insys_Anthem_001240046
Insys_Anthem_001240048                   Insys_Anthem_001240048
Insys_Anthem_001240049                   Insys_Anthem_001240049
Insys_Anthem_001240052                   Insys_Anthem_001240052
Insys_Anthem_001240054                   Insys_Anthem_001240054
Insys_Anthem_001240055                   Insys_Anthem_001240055
Insys_Anthem_001240057                   Insys_Anthem_001240057
Insys_Anthem_001240060                   Insys_Anthem_001240060
Insys_Anthem_001240068                   Insys_Anthem_001240068
Insys_Anthem_001240070                   Insys_Anthem_001240070
Insys_Anthem_001240071                   Insys_Anthem_001240071
Insys_Anthem_001240081                   Insys_Anthem_001240081
Insys_Anthem_001240086                   Insys_Anthem_001240086
Insys_Anthem_001240088                   Insys_Anthem_001240088
Insys_Anthem_001240089                   Insys_Anthem_001240089
Insys_Anthem_001240092                   Insys_Anthem_001240092

                                                    1283
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1285 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240093                   Insys_Anthem_001240093
Insys_Anthem_001240096                   Insys_Anthem_001240096
Insys_Anthem_001240100                   Insys_Anthem_001240100
Insys_Anthem_001240106                   Insys_Anthem_001240106
Insys_Anthem_001240120                   Insys_Anthem_001240120
Insys_Anthem_001240126                   Insys_Anthem_001240126
Insys_Anthem_001240128                   Insys_Anthem_001240128
Insys_Anthem_001240130                   Insys_Anthem_001240130
Insys_Anthem_001240131                   Insys_Anthem_001240131
Insys_Anthem_001240133                   Insys_Anthem_001240133
Insys_Anthem_001240135                   Insys_Anthem_001240135
Insys_Anthem_001240136                   Insys_Anthem_001240136
Insys_Anthem_001240137                   Insys_Anthem_001240137
Insys_Anthem_001240141                   Insys_Anthem_001240141
Insys_Anthem_001240152                   Insys_Anthem_001240152
Insys_Anthem_001240154                   Insys_Anthem_001240154
Insys_Anthem_001240155                   Insys_Anthem_001240155
Insys_Anthem_001240156                   Insys_Anthem_001240156
Insys_Anthem_001240157                   Insys_Anthem_001240157
Insys_Anthem_001240160                   Insys_Anthem_001240160
Insys_Anthem_001240161                   Insys_Anthem_001240161
Insys_Anthem_001240165                   Insys_Anthem_001240165
Insys_Anthem_001240166                   Insys_Anthem_001240166
Insys_Anthem_001240167                   Insys_Anthem_001240167
Insys_Anthem_001240168                   Insys_Anthem_001240168
Insys_Anthem_001240170                   Insys_Anthem_001240170
Insys_Anthem_001240172                   Insys_Anthem_001240172
Insys_Anthem_001240176                   Insys_Anthem_001240176
Insys_Anthem_001240177                   Insys_Anthem_001240177
Insys_Anthem_001240179                   Insys_Anthem_001240179
Insys_Anthem_001240182                   Insys_Anthem_001240182
Insys_Anthem_001240183                   Insys_Anthem_001240183
Insys_Anthem_001240191                   Insys_Anthem_001240191
Insys_Anthem_001240193                   Insys_Anthem_001240193
Insys_Anthem_001240196                   Insys_Anthem_001240196
Insys_Anthem_001240198                   Insys_Anthem_001240198
Insys_Anthem_001240199                   Insys_Anthem_001240199
Insys_Anthem_001240205                   Insys_Anthem_001240205
Insys_Anthem_001240206                   Insys_Anthem_001240206
Insys_Anthem_001240210                   Insys_Anthem_001240210
Insys_Anthem_001240212                   Insys_Anthem_001240212
Insys_Anthem_001240214                   Insys_Anthem_001240214
Insys_Anthem_001240217                   Insys_Anthem_001240217
Insys_Anthem_001240218                   Insys_Anthem_001240218
Insys_Anthem_001240221                   Insys_Anthem_001240221
Insys_Anthem_001240223                   Insys_Anthem_001240223
Insys_Anthem_001240224                   Insys_Anthem_001240224

                                                    1284
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1286 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240229                   Insys_Anthem_001240229
Insys_Anthem_001240231                   Insys_Anthem_001240231
Insys_Anthem_001240232                   Insys_Anthem_001240232
Insys_Anthem_001240237                   Insys_Anthem_001240237
Insys_Anthem_001240238                   Insys_Anthem_001240238
Insys_Anthem_001240245                   Insys_Anthem_001240245
Insys_Anthem_001240246                   Insys_Anthem_001240246
Insys_Anthem_001240259                   Insys_Anthem_001240259
Insys_Anthem_001240265                   Insys_Anthem_001240265
Insys_Anthem_001240266                   Insys_Anthem_001240266
Insys_Anthem_001240269                   Insys_Anthem_001240269
Insys_Anthem_001240279                   Insys_Anthem_001240279
Insys_Anthem_001240280                   Insys_Anthem_001240280
Insys_Anthem_001240282                   Insys_Anthem_001240282
Insys_Anthem_001240286                   Insys_Anthem_001240286
Insys_Anthem_001240290                   Insys_Anthem_001240290
Insys_Anthem_001240293                   Insys_Anthem_001240293
Insys_Anthem_001240294                   Insys_Anthem_001240294
Insys_Anthem_001240295                   Insys_Anthem_001240295
Insys_Anthem_001240297                   Insys_Anthem_001240297
Insys_Anthem_001240298                   Insys_Anthem_001240298
Insys_Anthem_001240300                   Insys_Anthem_001240300
Insys_Anthem_001240303                   Insys_Anthem_001240303
Insys_Anthem_001240304                   Insys_Anthem_001240304
Insys_Anthem_001240305                   Insys_Anthem_001240305
Insys_Anthem_001240307                   Insys_Anthem_001240307
Insys_Anthem_001240308                   Insys_Anthem_001240308
Insys_Anthem_001240312                   Insys_Anthem_001240312
Insys_Anthem_001240313                   Insys_Anthem_001240313
Insys_Anthem_001240315                   Insys_Anthem_001240315
Insys_Anthem_001240322                   Insys_Anthem_001240322
Insys_Anthem_001240326                   Insys_Anthem_001240326
Insys_Anthem_001240327                   Insys_Anthem_001240327
Insys_Anthem_001240330                   Insys_Anthem_001240330
Insys_Anthem_001240331                   Insys_Anthem_001240331
Insys_Anthem_001240335                   Insys_Anthem_001240335
Insys_Anthem_001240339                   Insys_Anthem_001240339
Insys_Anthem_001240340                   Insys_Anthem_001240340
Insys_Anthem_001240342                   Insys_Anthem_001240342
Insys_Anthem_001240343                   Insys_Anthem_001240343
Insys_Anthem_001240348                   Insys_Anthem_001240348
Insys_Anthem_001240350                   Insys_Anthem_001240350
Insys_Anthem_001240352                   Insys_Anthem_001240352
Insys_Anthem_001240356                   Insys_Anthem_001240356
Insys_Anthem_001240357                   Insys_Anthem_001240357
Insys_Anthem_001240358                   Insys_Anthem_001240358
Insys_Anthem_001240360                   Insys_Anthem_001240360

                                                    1285
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1287 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240368                   Insys_Anthem_001240368
Insys_Anthem_001240369                   Insys_Anthem_001240369
Insys_Anthem_001240375                   Insys_Anthem_001240375
Insys_Anthem_001240376                   Insys_Anthem_001240376
Insys_Anthem_001240381                   Insys_Anthem_001240381
Insys_Anthem_001240382                   Insys_Anthem_001240382
Insys_Anthem_001240384                   Insys_Anthem_001240384
Insys_Anthem_001240385                   Insys_Anthem_001240385
Insys_Anthem_001240386                   Insys_Anthem_001240386
Insys_Anthem_001240387                   Insys_Anthem_001240387
Insys_Anthem_001240388                   Insys_Anthem_001240388
Insys_Anthem_001240390                   Insys_Anthem_001240390
Insys_Anthem_001240391                   Insys_Anthem_001240391
Insys_Anthem_001240392                   Insys_Anthem_001240392
Insys_Anthem_001240393                   Insys_Anthem_001240393
Insys_Anthem_001240396                   Insys_Anthem_001240396
Insys_Anthem_001240398                   Insys_Anthem_001240398
Insys_Anthem_001240401                   Insys_Anthem_001240401
Insys_Anthem_001240404                   Insys_Anthem_001240404
Insys_Anthem_001240409                   Insys_Anthem_001240409
Insys_Anthem_001240412                   Insys_Anthem_001240412
Insys_Anthem_001240415                   Insys_Anthem_001240415
Insys_Anthem_001240417                   Insys_Anthem_001240417
Insys_Anthem_001240418                   Insys_Anthem_001240418
Insys_Anthem_001240422                   Insys_Anthem_001240422
Insys_Anthem_001240424                   Insys_Anthem_001240424
Insys_Anthem_001240426                   Insys_Anthem_001240426
Insys_Anthem_001240432                   Insys_Anthem_001240432
Insys_Anthem_001240433                   Insys_Anthem_001240433
Insys_Anthem_001240434                   Insys_Anthem_001240434
Insys_Anthem_001240435                   Insys_Anthem_001240435
Insys_Anthem_001240438                   Insys_Anthem_001240438
Insys_Anthem_001240442                   Insys_Anthem_001240442
Insys_Anthem_001240450                   Insys_Anthem_001240450
Insys_Anthem_001240459                   Insys_Anthem_001240459
Insys_Anthem_001240460                   Insys_Anthem_001240460
Insys_Anthem_001240463                   Insys_Anthem_001240463
Insys_Anthem_001240465                   Insys_Anthem_001240465
Insys_Anthem_001240469                   Insys_Anthem_001240469
Insys_Anthem_001240472                   Insys_Anthem_001240472
Insys_Anthem_001240474                   Insys_Anthem_001240474
Insys_Anthem_001240476                   Insys_Anthem_001240476
Insys_Anthem_001240477                   Insys_Anthem_001240477
Insys_Anthem_001240485                   Insys_Anthem_001240485
Insys_Anthem_001240486                   Insys_Anthem_001240486
Insys_Anthem_001240488                   Insys_Anthem_001240488
Insys_Anthem_001240490                   Insys_Anthem_001240490

                                                    1286
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1288 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240493                   Insys_Anthem_001240493
Insys_Anthem_001240497                   Insys_Anthem_001240497
Insys_Anthem_001240498                   Insys_Anthem_001240498
Insys_Anthem_001240505                   Insys_Anthem_001240505
Insys_Anthem_001240507                   Insys_Anthem_001240507
Insys_Anthem_001240509                   Insys_Anthem_001240509
Insys_Anthem_001240510                   Insys_Anthem_001240510
Insys_Anthem_001240512                   Insys_Anthem_001240512
Insys_Anthem_001240515                   Insys_Anthem_001240515
Insys_Anthem_001240516                   Insys_Anthem_001240516
Insys_Anthem_001240520                   Insys_Anthem_001240520
Insys_Anthem_001240521                   Insys_Anthem_001240521
Insys_Anthem_001240523                   Insys_Anthem_001240523
Insys_Anthem_001240525                   Insys_Anthem_001240525
Insys_Anthem_001240526                   Insys_Anthem_001240526
Insys_Anthem_001240528                   Insys_Anthem_001240528
Insys_Anthem_001240531                   Insys_Anthem_001240531
Insys_Anthem_001240534                   Insys_Anthem_001240534
Insys_Anthem_001240538                   Insys_Anthem_001240538
Insys_Anthem_001240541                   Insys_Anthem_001240541
Insys_Anthem_001240549                   Insys_Anthem_001240549
Insys_Anthem_001240550                   Insys_Anthem_001240550
Insys_Anthem_001240556                   Insys_Anthem_001240556
Insys_Anthem_001240557                   Insys_Anthem_001240557
Insys_Anthem_001240562                   Insys_Anthem_001240562
Insys_Anthem_001240564                   Insys_Anthem_001240564
Insys_Anthem_001240571                   Insys_Anthem_001240571
Insys_Anthem_001240572                   Insys_Anthem_001240572
Insys_Anthem_001240576                   Insys_Anthem_001240576
Insys_Anthem_001240577                   Insys_Anthem_001240577
Insys_Anthem_001240579                   Insys_Anthem_001240579
Insys_Anthem_001240580                   Insys_Anthem_001240580
Insys_Anthem_001240581                   Insys_Anthem_001240581
Insys_Anthem_001240588                   Insys_Anthem_001240588
Insys_Anthem_001240589                   Insys_Anthem_001240589
Insys_Anthem_001240590                   Insys_Anthem_001240590
Insys_Anthem_001240594                   Insys_Anthem_001240594
Insys_Anthem_001240596                   Insys_Anthem_001240596
Insys_Anthem_001240599                   Insys_Anthem_001240599
Insys_Anthem_001240616                   Insys_Anthem_001240616
Insys_Anthem_001240617                   Insys_Anthem_001240617
Insys_Anthem_001240623                   Insys_Anthem_001240623
Insys_Anthem_001240624                   Insys_Anthem_001240624
Insys_Anthem_001240625                   Insys_Anthem_001240625
Insys_Anthem_001240626                   Insys_Anthem_001240626
Insys_Anthem_001240627                   Insys_Anthem_001240627
Insys_Anthem_001240634                   Insys_Anthem_001240634

                                                    1287
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1289 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240640                   Insys_Anthem_001240640
Insys_Anthem_001240641                   Insys_Anthem_001240641
Insys_Anthem_001240643                   Insys_Anthem_001240643
Insys_Anthem_001240645                   Insys_Anthem_001240645
Insys_Anthem_001240648                   Insys_Anthem_001240648
Insys_Anthem_001240649                   Insys_Anthem_001240649
Insys_Anthem_001240650                   Insys_Anthem_001240650
Insys_Anthem_001240651                   Insys_Anthem_001240651
Insys_Anthem_001240655                   Insys_Anthem_001240655
Insys_Anthem_001240658                   Insys_Anthem_001240658
Insys_Anthem_001240661                   Insys_Anthem_001240661
Insys_Anthem_001240662                   Insys_Anthem_001240662
Insys_Anthem_001240664                   Insys_Anthem_001240664
Insys_Anthem_001240665                   Insys_Anthem_001240665
Insys_Anthem_001240666                   Insys_Anthem_001240666
Insys_Anthem_001240669                   Insys_Anthem_001240669
Insys_Anthem_001240670                   Insys_Anthem_001240670
Insys_Anthem_001240671                   Insys_Anthem_001240671
Insys_Anthem_001240676                   Insys_Anthem_001240676
Insys_Anthem_001240677                   Insys_Anthem_001240677
Insys_Anthem_001240680                   Insys_Anthem_001240680
Insys_Anthem_001240682                   Insys_Anthem_001240682
Insys_Anthem_001240686                   Insys_Anthem_001240686
Insys_Anthem_001240689                   Insys_Anthem_001240689
Insys_Anthem_001240690                   Insys_Anthem_001240690
Insys_Anthem_001240692                   Insys_Anthem_001240692
Insys_Anthem_001240693                   Insys_Anthem_001240693
Insys_Anthem_001240695                   Insys_Anthem_001240695
Insys_Anthem_001240696                   Insys_Anthem_001240696
Insys_Anthem_001240700                   Insys_Anthem_001240700
Insys_Anthem_001240703                   Insys_Anthem_001240703
Insys_Anthem_001240704                   Insys_Anthem_001240704
Insys_Anthem_001240705                   Insys_Anthem_001240705
Insys_Anthem_001240706                   Insys_Anthem_001240706
Insys_Anthem_001240707                   Insys_Anthem_001240707
Insys_Anthem_001240708                   Insys_Anthem_001240708
Insys_Anthem_001240710                   Insys_Anthem_001240710
Insys_Anthem_001240719                   Insys_Anthem_001240719
Insys_Anthem_001240724                   Insys_Anthem_001240724
Insys_Anthem_001240725                   Insys_Anthem_001240725
Insys_Anthem_001240727                   Insys_Anthem_001240727
Insys_Anthem_001240729                   Insys_Anthem_001240729
Insys_Anthem_001240741                   Insys_Anthem_001240741
Insys_Anthem_001240743                   Insys_Anthem_001240743
Insys_Anthem_001240750                   Insys_Anthem_001240750
Insys_Anthem_001240751                   Insys_Anthem_001240751
Insys_Anthem_001240753                   Insys_Anthem_001240753

                                                    1288
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1290 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240754                   Insys_Anthem_001240754
Insys_Anthem_001240756                   Insys_Anthem_001240756
Insys_Anthem_001240758                   Insys_Anthem_001240758
Insys_Anthem_001240759                   Insys_Anthem_001240759
Insys_Anthem_001240760                   Insys_Anthem_001240760
Insys_Anthem_001240761                   Insys_Anthem_001240761
Insys_Anthem_001240765                   Insys_Anthem_001240765
Insys_Anthem_001240766                   Insys_Anthem_001240766
Insys_Anthem_001240767                   Insys_Anthem_001240767
Insys_Anthem_001240770                   Insys_Anthem_001240770
Insys_Anthem_001240773                   Insys_Anthem_001240773
Insys_Anthem_001240775                   Insys_Anthem_001240775
Insys_Anthem_001240776                   Insys_Anthem_001240776
Insys_Anthem_001240777                   Insys_Anthem_001240777
Insys_Anthem_001240779                   Insys_Anthem_001240779
Insys_Anthem_001240783                   Insys_Anthem_001240783
Insys_Anthem_001240788                   Insys_Anthem_001240788
Insys_Anthem_001240789                   Insys_Anthem_001240789
Insys_Anthem_001240798                   Insys_Anthem_001240798
Insys_Anthem_001240800                   Insys_Anthem_001240800
Insys_Anthem_001240801                   Insys_Anthem_001240801
Insys_Anthem_001240805                   Insys_Anthem_001240805
Insys_Anthem_001240808                   Insys_Anthem_001240808
Insys_Anthem_001240810                   Insys_Anthem_001240810
Insys_Anthem_001240816                   Insys_Anthem_001240816
Insys_Anthem_001240818                   Insys_Anthem_001240818
Insys_Anthem_001240821                   Insys_Anthem_001240821
Insys_Anthem_001240824                   Insys_Anthem_001240824
Insys_Anthem_001240825                   Insys_Anthem_001240825
Insys_Anthem_001240827                   Insys_Anthem_001240827
Insys_Anthem_001240830                   Insys_Anthem_001240830
Insys_Anthem_001240833                   Insys_Anthem_001240833
Insys_Anthem_001240837                   Insys_Anthem_001240837
Insys_Anthem_001240843                   Insys_Anthem_001240843
Insys_Anthem_001240845                   Insys_Anthem_001240845
Insys_Anthem_001240853                   Insys_Anthem_001240853
Insys_Anthem_001240854                   Insys_Anthem_001240854
Insys_Anthem_001240855                   Insys_Anthem_001240855
Insys_Anthem_001240866                   Insys_Anthem_001240866
Insys_Anthem_001240867                   Insys_Anthem_001240867
Insys_Anthem_001240873                   Insys_Anthem_001240873
Insys_Anthem_001240874                   Insys_Anthem_001240874
Insys_Anthem_001240877                   Insys_Anthem_001240877
Insys_Anthem_001240883                   Insys_Anthem_001240883
Insys_Anthem_001240884                   Insys_Anthem_001240884
Insys_Anthem_001240885                   Insys_Anthem_001240885
Insys_Anthem_001240890                   Insys_Anthem_001240890

                                                    1289
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1291 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001240893                   Insys_Anthem_001240893
Insys_Anthem_001240894                   Insys_Anthem_001240894
Insys_Anthem_001240898                   Insys_Anthem_001240898
Insys_Anthem_001240901                   Insys_Anthem_001240901
Insys_Anthem_001240903                   Insys_Anthem_001240903
Insys_Anthem_001240908                   Insys_Anthem_001240908
Insys_Anthem_001240909                   Insys_Anthem_001240909
Insys_Anthem_001240914                   Insys_Anthem_001240914
Insys_Anthem_001240916                   Insys_Anthem_001240916
Insys_Anthem_001240929                   Insys_Anthem_001240929
Insys_Anthem_001240930                   Insys_Anthem_001240930
Insys_Anthem_001240931                   Insys_Anthem_001240931
Insys_Anthem_001240939                   Insys_Anthem_001240939
Insys_Anthem_001240940                   Insys_Anthem_001240940
Insys_Anthem_001240953                   Insys_Anthem_001240953
Insys_Anthem_001240955                   Insys_Anthem_001240955
Insys_Anthem_001240956                   Insys_Anthem_001240956
Insys_Anthem_001240960                   Insys_Anthem_001240960
Insys_Anthem_001240961                   Insys_Anthem_001240961
Insys_Anthem_001240963                   Insys_Anthem_001240963
Insys_Anthem_001240965                   Insys_Anthem_001240965
Insys_Anthem_001240968                   Insys_Anthem_001240968
Insys_Anthem_001240969                   Insys_Anthem_001240969
Insys_Anthem_001240971                   Insys_Anthem_001240971
Insys_Anthem_001240972                   Insys_Anthem_001240972
Insys_Anthem_001240973                   Insys_Anthem_001240973
Insys_Anthem_001240974                   Insys_Anthem_001240974
Insys_Anthem_001240976                   Insys_Anthem_001240976
Insys_Anthem_001240977                   Insys_Anthem_001240977
Insys_Anthem_001240978                   Insys_Anthem_001240978
Insys_Anthem_001240979                   Insys_Anthem_001240979
Insys_Anthem_001240981                   Insys_Anthem_001240981
Insys_Anthem_001240984                   Insys_Anthem_001240984
Insys_Anthem_001240988                   Insys_Anthem_001240988
Insys_Anthem_001240989                   Insys_Anthem_001240989
Insys_Anthem_001240997                   Insys_Anthem_001240997
Insys_Anthem_001240999                   Insys_Anthem_001240999
Insys_Anthem_001241004                   Insys_Anthem_001241004
Insys_Anthem_001241005                   Insys_Anthem_001241005
Insys_Anthem_001241006                   Insys_Anthem_001241006
Insys_Anthem_001241015                   Insys_Anthem_001241015
Insys_Anthem_001241020                   Insys_Anthem_001241020
Insys_Anthem_001241021                   Insys_Anthem_001241021
Insys_Anthem_001241022                   Insys_Anthem_001241022
Insys_Anthem_001241025                   Insys_Anthem_001241025
Insys_Anthem_001241026                   Insys_Anthem_001241026
Insys_Anthem_001241031                   Insys_Anthem_001241031

                                                    1290
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1292 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241038                   Insys_Anthem_001241038
Insys_Anthem_001241040                   Insys_Anthem_001241040
Insys_Anthem_001241042                   Insys_Anthem_001241042
Insys_Anthem_001241044                   Insys_Anthem_001241044
Insys_Anthem_001241046                   Insys_Anthem_001241046
Insys_Anthem_001241049                   Insys_Anthem_001241049
Insys_Anthem_001241052                   Insys_Anthem_001241052
Insys_Anthem_001241055                   Insys_Anthem_001241055
Insys_Anthem_001241057                   Insys_Anthem_001241057
Insys_Anthem_001241060                   Insys_Anthem_001241060
Insys_Anthem_001241062                   Insys_Anthem_001241062
Insys_Anthem_001241066                   Insys_Anthem_001241066
Insys_Anthem_001241068                   Insys_Anthem_001241068
Insys_Anthem_001241069                   Insys_Anthem_001241069
Insys_Anthem_001241071                   Insys_Anthem_001241071
Insys_Anthem_001241074                   Insys_Anthem_001241074
Insys_Anthem_001241079                   Insys_Anthem_001241079
Insys_Anthem_001241084                   Insys_Anthem_001241084
Insys_Anthem_001241087                   Insys_Anthem_001241087
Insys_Anthem_001241088                   Insys_Anthem_001241088
Insys_Anthem_001241089                   Insys_Anthem_001241089
Insys_Anthem_001241093                   Insys_Anthem_001241093
Insys_Anthem_001241095                   Insys_Anthem_001241095
Insys_Anthem_001241096                   Insys_Anthem_001241096
Insys_Anthem_001241097                   Insys_Anthem_001241097
Insys_Anthem_001241105                   Insys_Anthem_001241105
Insys_Anthem_001241112                   Insys_Anthem_001241112
Insys_Anthem_001241113                   Insys_Anthem_001241113
Insys_Anthem_001241118                   Insys_Anthem_001241118
Insys_Anthem_001241119                   Insys_Anthem_001241119
Insys_Anthem_001241127                   Insys_Anthem_001241127
Insys_Anthem_001241128                   Insys_Anthem_001241128
Insys_Anthem_001241129                   Insys_Anthem_001241129
Insys_Anthem_001241130                   Insys_Anthem_001241130
Insys_Anthem_001241134                   Insys_Anthem_001241134
Insys_Anthem_001241141                   Insys_Anthem_001241141
Insys_Anthem_001241147                   Insys_Anthem_001241147
Insys_Anthem_001241148                   Insys_Anthem_001241148
Insys_Anthem_001241149                   Insys_Anthem_001241149
Insys_Anthem_001241154                   Insys_Anthem_001241154
Insys_Anthem_001241155                   Insys_Anthem_001241155
Insys_Anthem_001241157                   Insys_Anthem_001241157
Insys_Anthem_001241162                   Insys_Anthem_001241162
Insys_Anthem_001241170                   Insys_Anthem_001241170
Insys_Anthem_001241171                   Insys_Anthem_001241171
Insys_Anthem_001241172                   Insys_Anthem_001241172
Insys_Anthem_001241178                   Insys_Anthem_001241178

                                                    1291
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1293 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241179                   Insys_Anthem_001241179
Insys_Anthem_001241184                   Insys_Anthem_001241184
Insys_Anthem_001241187                   Insys_Anthem_001241187
Insys_Anthem_001241192                   Insys_Anthem_001241192
Insys_Anthem_001241199                   Insys_Anthem_001241199
Insys_Anthem_001241202                   Insys_Anthem_001241202
Insys_Anthem_001241204                   Insys_Anthem_001241204
Insys_Anthem_001241208                   Insys_Anthem_001241208
Insys_Anthem_001241211                   Insys_Anthem_001241211
Insys_Anthem_001241214                   Insys_Anthem_001241214
Insys_Anthem_001241217                   Insys_Anthem_001241217
Insys_Anthem_001241218                   Insys_Anthem_001241218
Insys_Anthem_001241220                   Insys_Anthem_001241220
Insys_Anthem_001241223                   Insys_Anthem_001241223
Insys_Anthem_001241224                   Insys_Anthem_001241224
Insys_Anthem_001241225                   Insys_Anthem_001241225
Insys_Anthem_001241226                   Insys_Anthem_001241226
Insys_Anthem_001241229                   Insys_Anthem_001241229
Insys_Anthem_001241234                   Insys_Anthem_001241234
Insys_Anthem_001241235                   Insys_Anthem_001241235
Insys_Anthem_001241238                   Insys_Anthem_001241238
Insys_Anthem_001241247                   Insys_Anthem_001241247
Insys_Anthem_001241248                   Insys_Anthem_001241248
Insys_Anthem_001241252                   Insys_Anthem_001241252
Insys_Anthem_001241257                   Insys_Anthem_001241257
Insys_Anthem_001241258                   Insys_Anthem_001241258
Insys_Anthem_001241259                   Insys_Anthem_001241259
Insys_Anthem_001241262                   Insys_Anthem_001241262
Insys_Anthem_001241266                   Insys_Anthem_001241266
Insys_Anthem_001241269                   Insys_Anthem_001241269
Insys_Anthem_001241272                   Insys_Anthem_001241272
Insys_Anthem_001241274                   Insys_Anthem_001241274
Insys_Anthem_001241279                   Insys_Anthem_001241279
Insys_Anthem_001241280                   Insys_Anthem_001241280
Insys_Anthem_001241281                   Insys_Anthem_001241281
Insys_Anthem_001241285                   Insys_Anthem_001241285
Insys_Anthem_001241286                   Insys_Anthem_001241286
Insys_Anthem_001241288                   Insys_Anthem_001241288
Insys_Anthem_001241289                   Insys_Anthem_001241289
Insys_Anthem_001241290                   Insys_Anthem_001241290
Insys_Anthem_001241292                   Insys_Anthem_001241292
Insys_Anthem_001241293                   Insys_Anthem_001241293
Insys_Anthem_001241305                   Insys_Anthem_001241305
Insys_Anthem_001241309                   Insys_Anthem_001241309
Insys_Anthem_001241312                   Insys_Anthem_001241312
Insys_Anthem_001241317                   Insys_Anthem_001241317
Insys_Anthem_001241318                   Insys_Anthem_001241318

                                                    1292
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1294 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241321                   Insys_Anthem_001241321
Insys_Anthem_001241324                   Insys_Anthem_001241324
Insys_Anthem_001241326                   Insys_Anthem_001241326
Insys_Anthem_001241327                   Insys_Anthem_001241327
Insys_Anthem_001241333                   Insys_Anthem_001241333
Insys_Anthem_001241338                   Insys_Anthem_001241338
Insys_Anthem_001241343                   Insys_Anthem_001241343
Insys_Anthem_001241344                   Insys_Anthem_001241344
Insys_Anthem_001241347                   Insys_Anthem_001241347
Insys_Anthem_001241349                   Insys_Anthem_001241349
Insys_Anthem_001241354                   Insys_Anthem_001241354
Insys_Anthem_001241361                   Insys_Anthem_001241361
Insys_Anthem_001241362                   Insys_Anthem_001241362
Insys_Anthem_001241363                   Insys_Anthem_001241363
Insys_Anthem_001241369                   Insys_Anthem_001241369
Insys_Anthem_001241371                   Insys_Anthem_001241371
Insys_Anthem_001241372                   Insys_Anthem_001241372
Insys_Anthem_001241373                   Insys_Anthem_001241373
Insys_Anthem_001241378                   Insys_Anthem_001241378
Insys_Anthem_001241379                   Insys_Anthem_001241379
Insys_Anthem_001241381                   Insys_Anthem_001241381
Insys_Anthem_001241383                   Insys_Anthem_001241383
Insys_Anthem_001241384                   Insys_Anthem_001241384
Insys_Anthem_001241386                   Insys_Anthem_001241386
Insys_Anthem_001241387                   Insys_Anthem_001241387
Insys_Anthem_001241388                   Insys_Anthem_001241388
Insys_Anthem_001241389                   Insys_Anthem_001241389
Insys_Anthem_001241390                   Insys_Anthem_001241390
Insys_Anthem_001241391                   Insys_Anthem_001241391
Insys_Anthem_001241392                   Insys_Anthem_001241392
Insys_Anthem_001241393                   Insys_Anthem_001241393
Insys_Anthem_001241394                   Insys_Anthem_001241394
Insys_Anthem_001241395                   Insys_Anthem_001241395
Insys_Anthem_001241396                   Insys_Anthem_001241396
Insys_Anthem_001241397                   Insys_Anthem_001241397
Insys_Anthem_001241399                   Insys_Anthem_001241399
Insys_Anthem_001241400                   Insys_Anthem_001241400
Insys_Anthem_001241401                   Insys_Anthem_001241401
Insys_Anthem_001241402                   Insys_Anthem_001241402
Insys_Anthem_001241403                   Insys_Anthem_001241403
Insys_Anthem_001241404                   Insys_Anthem_001241404
Insys_Anthem_001241405                   Insys_Anthem_001241405
Insys_Anthem_001241408                   Insys_Anthem_001241408
Insys_Anthem_001241412                   Insys_Anthem_001241412
Insys_Anthem_001241414                   Insys_Anthem_001241414
Insys_Anthem_001241415                   Insys_Anthem_001241415
Insys_Anthem_001241416                   Insys_Anthem_001241416

                                                    1293
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1295 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241417                   Insys_Anthem_001241417
Insys_Anthem_001241419                   Insys_Anthem_001241419
Insys_Anthem_001241422                   Insys_Anthem_001241422
Insys_Anthem_001241424                   Insys_Anthem_001241424
Insys_Anthem_001241426                   Insys_Anthem_001241426
Insys_Anthem_001241428                   Insys_Anthem_001241428
Insys_Anthem_001241433                   Insys_Anthem_001241433
Insys_Anthem_001241434                   Insys_Anthem_001241434
Insys_Anthem_001241439                   Insys_Anthem_001241439
Insys_Anthem_001241440                   Insys_Anthem_001241440
Insys_Anthem_001241444                   Insys_Anthem_001241444
Insys_Anthem_001241445                   Insys_Anthem_001241445
Insys_Anthem_001241446                   Insys_Anthem_001241446
Insys_Anthem_001241448                   Insys_Anthem_001241448
Insys_Anthem_001241450                   Insys_Anthem_001241450
Insys_Anthem_001241453                   Insys_Anthem_001241453
Insys_Anthem_001241455                   Insys_Anthem_001241455
Insys_Anthem_001241456                   Insys_Anthem_001241456
Insys_Anthem_001241457                   Insys_Anthem_001241457
Insys_Anthem_001241460                   Insys_Anthem_001241460
Insys_Anthem_001241464                   Insys_Anthem_001241464
Insys_Anthem_001241467                   Insys_Anthem_001241467
Insys_Anthem_001241469                   Insys_Anthem_001241469
Insys_Anthem_001241471                   Insys_Anthem_001241471
Insys_Anthem_001241475                   Insys_Anthem_001241475
Insys_Anthem_001241479                   Insys_Anthem_001241479
Insys_Anthem_001241483                   Insys_Anthem_001241483
Insys_Anthem_001241488                   Insys_Anthem_001241488
Insys_Anthem_001241498                   Insys_Anthem_001241498
Insys_Anthem_001241499                   Insys_Anthem_001241499
Insys_Anthem_001241509                   Insys_Anthem_001241509
Insys_Anthem_001241512                   Insys_Anthem_001241512
Insys_Anthem_001241513                   Insys_Anthem_001241513
Insys_Anthem_001241515                   Insys_Anthem_001241515
Insys_Anthem_001241516                   Insys_Anthem_001241516
Insys_Anthem_001241518                   Insys_Anthem_001241518
Insys_Anthem_001241519                   Insys_Anthem_001241519
Insys_Anthem_001241520                   Insys_Anthem_001241520
Insys_Anthem_001241524                   Insys_Anthem_001241524
Insys_Anthem_001241526                   Insys_Anthem_001241526
Insys_Anthem_001241527                   Insys_Anthem_001241527
Insys_Anthem_001241529                   Insys_Anthem_001241529
Insys_Anthem_001241534                   Insys_Anthem_001241534
Insys_Anthem_001241543                   Insys_Anthem_001241543
Insys_Anthem_001241544                   Insys_Anthem_001241544
Insys_Anthem_001241546                   Insys_Anthem_001241546
Insys_Anthem_001241549                   Insys_Anthem_001241549

                                                    1294
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1296 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241550                   Insys_Anthem_001241550
Insys_Anthem_001241551                   Insys_Anthem_001241551
Insys_Anthem_001241554                   Insys_Anthem_001241554
Insys_Anthem_001241555                   Insys_Anthem_001241555
Insys_Anthem_001241557                   Insys_Anthem_001241557
Insys_Anthem_001241558                   Insys_Anthem_001241558
Insys_Anthem_001241559                   Insys_Anthem_001241559
Insys_Anthem_001241560                   Insys_Anthem_001241560
Insys_Anthem_001241564                   Insys_Anthem_001241564
Insys_Anthem_001241569                   Insys_Anthem_001241569
Insys_Anthem_001241570                   Insys_Anthem_001241570
Insys_Anthem_001241572                   Insys_Anthem_001241572
Insys_Anthem_001241573                   Insys_Anthem_001241573
Insys_Anthem_001241574                   Insys_Anthem_001241574
Insys_Anthem_001241577                   Insys_Anthem_001241577
Insys_Anthem_001241585                   Insys_Anthem_001241585
Insys_Anthem_001241587                   Insys_Anthem_001241587
Insys_Anthem_001241594                   Insys_Anthem_001241594
Insys_Anthem_001241596                   Insys_Anthem_001241596
Insys_Anthem_001241597                   Insys_Anthem_001241597
Insys_Anthem_001241601                   Insys_Anthem_001241601
Insys_Anthem_001241604                   Insys_Anthem_001241604
Insys_Anthem_001241606                   Insys_Anthem_001241606
Insys_Anthem_001241609                   Insys_Anthem_001241609
Insys_Anthem_001241616                   Insys_Anthem_001241616
Insys_Anthem_001241617                   Insys_Anthem_001241617
Insys_Anthem_001241618                   Insys_Anthem_001241618
Insys_Anthem_001241622                   Insys_Anthem_001241622
Insys_Anthem_001241623                   Insys_Anthem_001241623
Insys_Anthem_001241625                   Insys_Anthem_001241625
Insys_Anthem_001241626                   Insys_Anthem_001241626
Insys_Anthem_001241627                   Insys_Anthem_001241627
Insys_Anthem_001241629                   Insys_Anthem_001241629
Insys_Anthem_001241630                   Insys_Anthem_001241630
Insys_Anthem_001241632                   Insys_Anthem_001241632
Insys_Anthem_001241634                   Insys_Anthem_001241634
Insys_Anthem_001241637                   Insys_Anthem_001241637
Insys_Anthem_001241639                   Insys_Anthem_001241639
Insys_Anthem_001241646                   Insys_Anthem_001241646
Insys_Anthem_001241647                   Insys_Anthem_001241647
Insys_Anthem_001241650                   Insys_Anthem_001241650
Insys_Anthem_001241652                   Insys_Anthem_001241652
Insys_Anthem_001241654                   Insys_Anthem_001241654
Insys_Anthem_001241658                   Insys_Anthem_001241658
Insys_Anthem_001241659                   Insys_Anthem_001241659
Insys_Anthem_001241660                   Insys_Anthem_001241660
Insys_Anthem_001241663                   Insys_Anthem_001241663

                                                    1295
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1297 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241665                   Insys_Anthem_001241665
Insys_Anthem_001241667                   Insys_Anthem_001241667
Insys_Anthem_001241669                   Insys_Anthem_001241669
Insys_Anthem_001241671                   Insys_Anthem_001241671
Insys_Anthem_001241672                   Insys_Anthem_001241672
Insys_Anthem_001241673                   Insys_Anthem_001241673
Insys_Anthem_001241675                   Insys_Anthem_001241675
Insys_Anthem_001241681                   Insys_Anthem_001241681
Insys_Anthem_001241683                   Insys_Anthem_001241683
Insys_Anthem_001241686                   Insys_Anthem_001241686
Insys_Anthem_001241688                   Insys_Anthem_001241688
Insys_Anthem_001241690                   Insys_Anthem_001241690
Insys_Anthem_001241691                   Insys_Anthem_001241691
Insys_Anthem_001241693                   Insys_Anthem_001241693
Insys_Anthem_001241696                   Insys_Anthem_001241696
Insys_Anthem_001241700                   Insys_Anthem_001241700
Insys_Anthem_001241701                   Insys_Anthem_001241701
Insys_Anthem_001241702                   Insys_Anthem_001241702
Insys_Anthem_001241714                   Insys_Anthem_001241714
Insys_Anthem_001241715                   Insys_Anthem_001241715
Insys_Anthem_001241719                   Insys_Anthem_001241719
Insys_Anthem_001241720                   Insys_Anthem_001241720
Insys_Anthem_001241722                   Insys_Anthem_001241722
Insys_Anthem_001241727                   Insys_Anthem_001241727
Insys_Anthem_001241730                   Insys_Anthem_001241730
Insys_Anthem_001241732                   Insys_Anthem_001241732
Insys_Anthem_001241733                   Insys_Anthem_001241733
Insys_Anthem_001241734                   Insys_Anthem_001241734
Insys_Anthem_001241735                   Insys_Anthem_001241735
Insys_Anthem_001241736                   Insys_Anthem_001241736
Insys_Anthem_001241738                   Insys_Anthem_001241738
Insys_Anthem_001241743                   Insys_Anthem_001241743
Insys_Anthem_001241747                   Insys_Anthem_001241747
Insys_Anthem_001241748                   Insys_Anthem_001241748
Insys_Anthem_001241749                   Insys_Anthem_001241749
Insys_Anthem_001241753                   Insys_Anthem_001241753
Insys_Anthem_001241755                   Insys_Anthem_001241755
Insys_Anthem_001241759                   Insys_Anthem_001241759
Insys_Anthem_001241763                   Insys_Anthem_001241763
Insys_Anthem_001241768                   Insys_Anthem_001241768
Insys_Anthem_001241771                   Insys_Anthem_001241771
Insys_Anthem_001241772                   Insys_Anthem_001241772
Insys_Anthem_001241775                   Insys_Anthem_001241775
Insys_Anthem_001241776                   Insys_Anthem_001241776
Insys_Anthem_001241777                   Insys_Anthem_001241777
Insys_Anthem_001241780                   Insys_Anthem_001241780
Insys_Anthem_001241781                   Insys_Anthem_001241781

                                                    1296
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1298 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241785                   Insys_Anthem_001241785
Insys_Anthem_001241786                   Insys_Anthem_001241786
Insys_Anthem_001241789                   Insys_Anthem_001241789
Insys_Anthem_001241790                   Insys_Anthem_001241790
Insys_Anthem_001241791                   Insys_Anthem_001241791
Insys_Anthem_001241793                   Insys_Anthem_001241793
Insys_Anthem_001241795                   Insys_Anthem_001241795
Insys_Anthem_001241799                   Insys_Anthem_001241799
Insys_Anthem_001241802                   Insys_Anthem_001241802
Insys_Anthem_001241806                   Insys_Anthem_001241806
Insys_Anthem_001241813                   Insys_Anthem_001241813
Insys_Anthem_001241816                   Insys_Anthem_001241816
Insys_Anthem_001241818                   Insys_Anthem_001241818
Insys_Anthem_001241821                   Insys_Anthem_001241821
Insys_Anthem_001241823                   Insys_Anthem_001241823
Insys_Anthem_001241830                   Insys_Anthem_001241830
Insys_Anthem_001241831                   Insys_Anthem_001241831
Insys_Anthem_001241834                   Insys_Anthem_001241834
Insys_Anthem_001241835                   Insys_Anthem_001241835
Insys_Anthem_001241841                   Insys_Anthem_001241841
Insys_Anthem_001241842                   Insys_Anthem_001241842
Insys_Anthem_001241844                   Insys_Anthem_001241844
Insys_Anthem_001241846                   Insys_Anthem_001241846
Insys_Anthem_001241847                   Insys_Anthem_001241847
Insys_Anthem_001241857                   Insys_Anthem_001241857
Insys_Anthem_001241860                   Insys_Anthem_001241860
Insys_Anthem_001241862                   Insys_Anthem_001241862
Insys_Anthem_001241869                   Insys_Anthem_001241869
Insys_Anthem_001241871                   Insys_Anthem_001241871
Insys_Anthem_001241876                   Insys_Anthem_001241876
Insys_Anthem_001241877                   Insys_Anthem_001241877
Insys_Anthem_001241879                   Insys_Anthem_001241879
Insys_Anthem_001241887                   Insys_Anthem_001241887
Insys_Anthem_001241888                   Insys_Anthem_001241888
Insys_Anthem_001241890                   Insys_Anthem_001241890
Insys_Anthem_001241891                   Insys_Anthem_001241891
Insys_Anthem_001241893                   Insys_Anthem_001241893
Insys_Anthem_001241894                   Insys_Anthem_001241894
Insys_Anthem_001241895                   Insys_Anthem_001241895
Insys_Anthem_001241896                   Insys_Anthem_001241896
Insys_Anthem_001241898                   Insys_Anthem_001241898
Insys_Anthem_001241903                   Insys_Anthem_001241903
Insys_Anthem_001241904                   Insys_Anthem_001241904
Insys_Anthem_001241909                   Insys_Anthem_001241909
Insys_Anthem_001241910                   Insys_Anthem_001241910
Insys_Anthem_001241913                   Insys_Anthem_001241913
Insys_Anthem_001241914                   Insys_Anthem_001241914

                                                    1297
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1299 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001241917                   Insys_Anthem_001241917
Insys_Anthem_001241918                   Insys_Anthem_001241918
Insys_Anthem_001241920                   Insys_Anthem_001241920
Insys_Anthem_001241921                   Insys_Anthem_001241921
Insys_Anthem_001241923                   Insys_Anthem_001241923
Insys_Anthem_001241925                   Insys_Anthem_001241925
Insys_Anthem_001241926                   Insys_Anthem_001241926
Insys_Anthem_001241929                   Insys_Anthem_001241929
Insys_Anthem_001241935                   Insys_Anthem_001241935
Insys_Anthem_001241940                   Insys_Anthem_001241940
Insys_Anthem_001241944                   Insys_Anthem_001241944
Insys_Anthem_001241946                   Insys_Anthem_001241946
Insys_Anthem_001241947                   Insys_Anthem_001241947
Insys_Anthem_001241948                   Insys_Anthem_001241948
Insys_Anthem_001241953                   Insys_Anthem_001241953
Insys_Anthem_001241959                   Insys_Anthem_001241959
Insys_Anthem_001241960                   Insys_Anthem_001241960
Insys_Anthem_001241961                   Insys_Anthem_001241961
Insys_Anthem_001241963                   Insys_Anthem_001241963
Insys_Anthem_001241965                   Insys_Anthem_001241965
Insys_Anthem_001241972                   Insys_Anthem_001241972
Insys_Anthem_001241980                   Insys_Anthem_001241980
Insys_Anthem_001241984                   Insys_Anthem_001241984
Insys_Anthem_001241995                   Insys_Anthem_001241995
Insys_Anthem_001241996                   Insys_Anthem_001241996
Insys_Anthem_001241997                   Insys_Anthem_001241997
Insys_Anthem_001242001                   Insys_Anthem_001242001
Insys_Anthem_001242002                   Insys_Anthem_001242002
Insys_Anthem_001242003                   Insys_Anthem_001242003
Insys_Anthem_001242005                   Insys_Anthem_001242005
Insys_Anthem_001242006                   Insys_Anthem_001242006
Insys_Anthem_001242007                   Insys_Anthem_001242007
Insys_Anthem_001242008                   Insys_Anthem_001242008
Insys_Anthem_001242009                   Insys_Anthem_001242009
Insys_Anthem_001242010                   Insys_Anthem_001242010
Insys_Anthem_001242011                   Insys_Anthem_001242011
Insys_Anthem_001242014                   Insys_Anthem_001242014
Insys_Anthem_001242016                   Insys_Anthem_001242016
Insys_Anthem_001242020                   Insys_Anthem_001242020
Insys_Anthem_001242023                   Insys_Anthem_001242023
Insys_Anthem_001242024                   Insys_Anthem_001242024
Insys_Anthem_001242033                   Insys_Anthem_001242033
Insys_Anthem_001242034                   Insys_Anthem_001242034
Insys_Anthem_001242039                   Insys_Anthem_001242039
Insys_Anthem_001242042                   Insys_Anthem_001242042
Insys_Anthem_001242048                   Insys_Anthem_001242048
Insys_Anthem_001242050                   Insys_Anthem_001242050

                                                    1298
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1300 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242051                   Insys_Anthem_001242051
Insys_Anthem_001242053                   Insys_Anthem_001242053
Insys_Anthem_001242056                   Insys_Anthem_001242056
Insys_Anthem_001242060                   Insys_Anthem_001242060
Insys_Anthem_001242062                   Insys_Anthem_001242062
Insys_Anthem_001242068                   Insys_Anthem_001242068
Insys_Anthem_001242069                   Insys_Anthem_001242069
Insys_Anthem_001242070                   Insys_Anthem_001242070
Insys_Anthem_001242071                   Insys_Anthem_001242071
Insys_Anthem_001242074                   Insys_Anthem_001242074
Insys_Anthem_001242076                   Insys_Anthem_001242076
Insys_Anthem_001242077                   Insys_Anthem_001242077
Insys_Anthem_001242082                   Insys_Anthem_001242082
Insys_Anthem_001242085                   Insys_Anthem_001242085
Insys_Anthem_001242091                   Insys_Anthem_001242091
Insys_Anthem_001242096                   Insys_Anthem_001242096
Insys_Anthem_001242101                   Insys_Anthem_001242101
Insys_Anthem_001242102                   Insys_Anthem_001242102
Insys_Anthem_001242103                   Insys_Anthem_001242103
Insys_Anthem_001242104                   Insys_Anthem_001242104
Insys_Anthem_001242105                   Insys_Anthem_001242105
Insys_Anthem_001242106                   Insys_Anthem_001242106
Insys_Anthem_001242107                   Insys_Anthem_001242107
Insys_Anthem_001242108                   Insys_Anthem_001242108
Insys_Anthem_001242109                   Insys_Anthem_001242109
Insys_Anthem_001242111                   Insys_Anthem_001242111
Insys_Anthem_001242112                   Insys_Anthem_001242112
Insys_Anthem_001242120                   Insys_Anthem_001242120
Insys_Anthem_001242121                   Insys_Anthem_001242121
Insys_Anthem_001242124                   Insys_Anthem_001242124
Insys_Anthem_001242126                   Insys_Anthem_001242126
Insys_Anthem_001242127                   Insys_Anthem_001242127
Insys_Anthem_001242128                   Insys_Anthem_001242128
Insys_Anthem_001242129                   Insys_Anthem_001242129
Insys_Anthem_001242132                   Insys_Anthem_001242132
Insys_Anthem_001242133                   Insys_Anthem_001242133
Insys_Anthem_001242135                   Insys_Anthem_001242135
Insys_Anthem_001242139                   Insys_Anthem_001242139
Insys_Anthem_001242143                   Insys_Anthem_001242143
Insys_Anthem_001242144                   Insys_Anthem_001242144
Insys_Anthem_001242145                   Insys_Anthem_001242145
Insys_Anthem_001242149                   Insys_Anthem_001242149
Insys_Anthem_001242155                   Insys_Anthem_001242155
Insys_Anthem_001242157                   Insys_Anthem_001242157
Insys_Anthem_001242158                   Insys_Anthem_001242158
Insys_Anthem_001242164                   Insys_Anthem_001242164
Insys_Anthem_001242165                   Insys_Anthem_001242165

                                                    1299
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1301 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242166                   Insys_Anthem_001242166
Insys_Anthem_001242168                   Insys_Anthem_001242168
Insys_Anthem_001242170                   Insys_Anthem_001242170
Insys_Anthem_001242172                   Insys_Anthem_001242172
Insys_Anthem_001242178                   Insys_Anthem_001242178
Insys_Anthem_001242186                   Insys_Anthem_001242186
Insys_Anthem_001242193                   Insys_Anthem_001242193
Insys_Anthem_001242197                   Insys_Anthem_001242197
Insys_Anthem_001242198                   Insys_Anthem_001242198
Insys_Anthem_001242200                   Insys_Anthem_001242200
Insys_Anthem_001242208                   Insys_Anthem_001242208
Insys_Anthem_001242211                   Insys_Anthem_001242211
Insys_Anthem_001242216                   Insys_Anthem_001242216
Insys_Anthem_001242217                   Insys_Anthem_001242217
Insys_Anthem_001242218                   Insys_Anthem_001242218
Insys_Anthem_001242220                   Insys_Anthem_001242220
Insys_Anthem_001242227                   Insys_Anthem_001242227
Insys_Anthem_001242229                   Insys_Anthem_001242229
Insys_Anthem_001242233                   Insys_Anthem_001242233
Insys_Anthem_001242244                   Insys_Anthem_001242244
Insys_Anthem_001242245                   Insys_Anthem_001242245
Insys_Anthem_001242246                   Insys_Anthem_001242246
Insys_Anthem_001242256                   Insys_Anthem_001242256
Insys_Anthem_001242261                   Insys_Anthem_001242261
Insys_Anthem_001242262                   Insys_Anthem_001242262
Insys_Anthem_001242264                   Insys_Anthem_001242264
Insys_Anthem_001242265                   Insys_Anthem_001242265
Insys_Anthem_001242271                   Insys_Anthem_001242271
Insys_Anthem_001242272                   Insys_Anthem_001242272
Insys_Anthem_001242273                   Insys_Anthem_001242273
Insys_Anthem_001242274                   Insys_Anthem_001242274
Insys_Anthem_001242276                   Insys_Anthem_001242276
Insys_Anthem_001242280                   Insys_Anthem_001242280
Insys_Anthem_001242285                   Insys_Anthem_001242285
Insys_Anthem_001242286                   Insys_Anthem_001242286
Insys_Anthem_001242287                   Insys_Anthem_001242287
Insys_Anthem_001242290                   Insys_Anthem_001242290
Insys_Anthem_001242292                   Insys_Anthem_001242292
Insys_Anthem_001242293                   Insys_Anthem_001242293
Insys_Anthem_001242304                   Insys_Anthem_001242304
Insys_Anthem_001242315                   Insys_Anthem_001242315
Insys_Anthem_001242318                   Insys_Anthem_001242318
Insys_Anthem_001242321                   Insys_Anthem_001242321
Insys_Anthem_001242323                   Insys_Anthem_001242323
Insys_Anthem_001242329                   Insys_Anthem_001242329
Insys_Anthem_001242335                   Insys_Anthem_001242335
Insys_Anthem_001242337                   Insys_Anthem_001242337

                                                    1300
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1302 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242340                   Insys_Anthem_001242340
Insys_Anthem_001242342                   Insys_Anthem_001242342
Insys_Anthem_001242344                   Insys_Anthem_001242344
Insys_Anthem_001242351                   Insys_Anthem_001242351
Insys_Anthem_001242361                   Insys_Anthem_001242361
Insys_Anthem_001242362                   Insys_Anthem_001242362
Insys_Anthem_001242363                   Insys_Anthem_001242363
Insys_Anthem_001242377                   Insys_Anthem_001242377
Insys_Anthem_001242378                   Insys_Anthem_001242378
Insys_Anthem_001242379                   Insys_Anthem_001242379
Insys_Anthem_001242380                   Insys_Anthem_001242380
Insys_Anthem_001242382                   Insys_Anthem_001242382
Insys_Anthem_001242388                   Insys_Anthem_001242388
Insys_Anthem_001242392                   Insys_Anthem_001242392
Insys_Anthem_001242393                   Insys_Anthem_001242393
Insys_Anthem_001242394                   Insys_Anthem_001242394
Insys_Anthem_001242396                   Insys_Anthem_001242396
Insys_Anthem_001242398                   Insys_Anthem_001242398
Insys_Anthem_001242400                   Insys_Anthem_001242400
Insys_Anthem_001242403                   Insys_Anthem_001242403
Insys_Anthem_001242407                   Insys_Anthem_001242407
Insys_Anthem_001242412                   Insys_Anthem_001242412
Insys_Anthem_001242420                   Insys_Anthem_001242420
Insys_Anthem_001242421                   Insys_Anthem_001242421
Insys_Anthem_001242423                   Insys_Anthem_001242423
Insys_Anthem_001242424                   Insys_Anthem_001242424
Insys_Anthem_001242427                   Insys_Anthem_001242427
Insys_Anthem_001242428                   Insys_Anthem_001242428
Insys_Anthem_001242430                   Insys_Anthem_001242430
Insys_Anthem_001242432                   Insys_Anthem_001242432
Insys_Anthem_001242435                   Insys_Anthem_001242435
Insys_Anthem_001242436                   Insys_Anthem_001242436
Insys_Anthem_001242443                   Insys_Anthem_001242443
Insys_Anthem_001242444                   Insys_Anthem_001242444
Insys_Anthem_001242445                   Insys_Anthem_001242445
Insys_Anthem_001242448                   Insys_Anthem_001242448
Insys_Anthem_001242449                   Insys_Anthem_001242449
Insys_Anthem_001242458                   Insys_Anthem_001242458
Insys_Anthem_001242460                   Insys_Anthem_001242460
Insys_Anthem_001242464                   Insys_Anthem_001242464
Insys_Anthem_001242469                   Insys_Anthem_001242469
Insys_Anthem_001242474                   Insys_Anthem_001242474
Insys_Anthem_001242476                   Insys_Anthem_001242476
Insys_Anthem_001242477                   Insys_Anthem_001242477
Insys_Anthem_001242478                   Insys_Anthem_001242478
Insys_Anthem_001242484                   Insys_Anthem_001242484
Insys_Anthem_001242489                   Insys_Anthem_001242489

                                                    1301
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1303 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242493                   Insys_Anthem_001242493
Insys_Anthem_001242515                   Insys_Anthem_001242515
Insys_Anthem_001242518                   Insys_Anthem_001242518
Insys_Anthem_001242519                   Insys_Anthem_001242519
Insys_Anthem_001242526                   Insys_Anthem_001242526
Insys_Anthem_001242528                   Insys_Anthem_001242528
Insys_Anthem_001242530                   Insys_Anthem_001242530
Insys_Anthem_001242538                   Insys_Anthem_001242538
Insys_Anthem_001242540                   Insys_Anthem_001242540
Insys_Anthem_001242543                   Insys_Anthem_001242543
Insys_Anthem_001242546                   Insys_Anthem_001242546
Insys_Anthem_001242548                   Insys_Anthem_001242548
Insys_Anthem_001242549                   Insys_Anthem_001242549
Insys_Anthem_001242551                   Insys_Anthem_001242551
Insys_Anthem_001242553                   Insys_Anthem_001242553
Insys_Anthem_001242555                   Insys_Anthem_001242555
Insys_Anthem_001242556                   Insys_Anthem_001242556
Insys_Anthem_001242557                   Insys_Anthem_001242557
Insys_Anthem_001242560                   Insys_Anthem_001242560
Insys_Anthem_001242566                   Insys_Anthem_001242566
Insys_Anthem_001242568                   Insys_Anthem_001242568
Insys_Anthem_001242569                   Insys_Anthem_001242569
Insys_Anthem_001242577                   Insys_Anthem_001242577
Insys_Anthem_001242579                   Insys_Anthem_001242579
Insys_Anthem_001242580                   Insys_Anthem_001242580
Insys_Anthem_001242584                   Insys_Anthem_001242584
Insys_Anthem_001242585                   Insys_Anthem_001242585
Insys_Anthem_001242590                   Insys_Anthem_001242590
Insys_Anthem_001242595                   Insys_Anthem_001242595
Insys_Anthem_001242598                   Insys_Anthem_001242598
Insys_Anthem_001242601                   Insys_Anthem_001242601
Insys_Anthem_001242602                   Insys_Anthem_001242602
Insys_Anthem_001242603                   Insys_Anthem_001242603
Insys_Anthem_001242608                   Insys_Anthem_001242608
Insys_Anthem_001242610                   Insys_Anthem_001242610
Insys_Anthem_001242611                   Insys_Anthem_001242611
Insys_Anthem_001242613                   Insys_Anthem_001242613
Insys_Anthem_001242614                   Insys_Anthem_001242614
Insys_Anthem_001242615                   Insys_Anthem_001242615
Insys_Anthem_001242616                   Insys_Anthem_001242616
Insys_Anthem_001242618                   Insys_Anthem_001242618
Insys_Anthem_001242622                   Insys_Anthem_001242622
Insys_Anthem_001242623                   Insys_Anthem_001242623
Insys_Anthem_001242625                   Insys_Anthem_001242625
Insys_Anthem_001242626                   Insys_Anthem_001242626
Insys_Anthem_001242627                   Insys_Anthem_001242627
Insys_Anthem_001242631                   Insys_Anthem_001242631

                                                    1302
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1304 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242634                   Insys_Anthem_001242634
Insys_Anthem_001242635                   Insys_Anthem_001242635
Insys_Anthem_001242640                   Insys_Anthem_001242640
Insys_Anthem_001242641                   Insys_Anthem_001242641
Insys_Anthem_001242643                   Insys_Anthem_001242643
Insys_Anthem_001242645                   Insys_Anthem_001242645
Insys_Anthem_001242647                   Insys_Anthem_001242647
Insys_Anthem_001242648                   Insys_Anthem_001242648
Insys_Anthem_001242651                   Insys_Anthem_001242651
Insys_Anthem_001242653                   Insys_Anthem_001242653
Insys_Anthem_001242655                   Insys_Anthem_001242655
Insys_Anthem_001242657                   Insys_Anthem_001242657
Insys_Anthem_001242659                   Insys_Anthem_001242659
Insys_Anthem_001242660                   Insys_Anthem_001242660
Insys_Anthem_001242661                   Insys_Anthem_001242661
Insys_Anthem_001242667                   Insys_Anthem_001242667
Insys_Anthem_001242668                   Insys_Anthem_001242668
Insys_Anthem_001242669                   Insys_Anthem_001242669
Insys_Anthem_001242671                   Insys_Anthem_001242671
Insys_Anthem_001242672                   Insys_Anthem_001242672
Insys_Anthem_001242673                   Insys_Anthem_001242673
Insys_Anthem_001242674                   Insys_Anthem_001242674
Insys_Anthem_001242675                   Insys_Anthem_001242675
Insys_Anthem_001242680                   Insys_Anthem_001242680
Insys_Anthem_001242682                   Insys_Anthem_001242682
Insys_Anthem_001242686                   Insys_Anthem_001242686
Insys_Anthem_001242689                   Insys_Anthem_001242689
Insys_Anthem_001242690                   Insys_Anthem_001242690
Insys_Anthem_001242692                   Insys_Anthem_001242692
Insys_Anthem_001242694                   Insys_Anthem_001242694
Insys_Anthem_001242695                   Insys_Anthem_001242695
Insys_Anthem_001242697                   Insys_Anthem_001242697
Insys_Anthem_001242698                   Insys_Anthem_001242698
Insys_Anthem_001242699                   Insys_Anthem_001242699
Insys_Anthem_001242701                   Insys_Anthem_001242701
Insys_Anthem_001242702                   Insys_Anthem_001242702
Insys_Anthem_001242705                   Insys_Anthem_001242705
Insys_Anthem_001242714                   Insys_Anthem_001242714
Insys_Anthem_001242716                   Insys_Anthem_001242716
Insys_Anthem_001242718                   Insys_Anthem_001242718
Insys_Anthem_001242726                   Insys_Anthem_001242726
Insys_Anthem_001242727                   Insys_Anthem_001242727
Insys_Anthem_001242728                   Insys_Anthem_001242728
Insys_Anthem_001242730                   Insys_Anthem_001242730
Insys_Anthem_001242734                   Insys_Anthem_001242734
Insys_Anthem_001242735                   Insys_Anthem_001242735
Insys_Anthem_001242737                   Insys_Anthem_001242737

                                                    1303
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1305 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242741                   Insys_Anthem_001242741
Insys_Anthem_001242742                   Insys_Anthem_001242742
Insys_Anthem_001242744                   Insys_Anthem_001242744
Insys_Anthem_001242758                   Insys_Anthem_001242758
Insys_Anthem_001242759                   Insys_Anthem_001242759
Insys_Anthem_001242760                   Insys_Anthem_001242760
Insys_Anthem_001242764                   Insys_Anthem_001242764
Insys_Anthem_001242765                   Insys_Anthem_001242765
Insys_Anthem_001242768                   Insys_Anthem_001242768
Insys_Anthem_001242770                   Insys_Anthem_001242770
Insys_Anthem_001242771                   Insys_Anthem_001242771
Insys_Anthem_001242772                   Insys_Anthem_001242772
Insys_Anthem_001242776                   Insys_Anthem_001242776
Insys_Anthem_001242777                   Insys_Anthem_001242777
Insys_Anthem_001242781                   Insys_Anthem_001242781
Insys_Anthem_001242785                   Insys_Anthem_001242785
Insys_Anthem_001242790                   Insys_Anthem_001242790
Insys_Anthem_001242791                   Insys_Anthem_001242791
Insys_Anthem_001242793                   Insys_Anthem_001242793
Insys_Anthem_001242794                   Insys_Anthem_001242794
Insys_Anthem_001242795                   Insys_Anthem_001242795
Insys_Anthem_001242798                   Insys_Anthem_001242798
Insys_Anthem_001242800                   Insys_Anthem_001242800
Insys_Anthem_001242807                   Insys_Anthem_001242807
Insys_Anthem_001242812                   Insys_Anthem_001242812
Insys_Anthem_001242814                   Insys_Anthem_001242814
Insys_Anthem_001242815                   Insys_Anthem_001242815
Insys_Anthem_001242823                   Insys_Anthem_001242823
Insys_Anthem_001242826                   Insys_Anthem_001242826
Insys_Anthem_001242828                   Insys_Anthem_001242828
Insys_Anthem_001242831                   Insys_Anthem_001242831
Insys_Anthem_001242838                   Insys_Anthem_001242838
Insys_Anthem_001242839                   Insys_Anthem_001242839
Insys_Anthem_001242842                   Insys_Anthem_001242842
Insys_Anthem_001242843                   Insys_Anthem_001242843
Insys_Anthem_001242845                   Insys_Anthem_001242845
Insys_Anthem_001242846                   Insys_Anthem_001242846
Insys_Anthem_001242848                   Insys_Anthem_001242848
Insys_Anthem_001242852                   Insys_Anthem_001242852
Insys_Anthem_001242853                   Insys_Anthem_001242853
Insys_Anthem_001242857                   Insys_Anthem_001242857
Insys_Anthem_001242860                   Insys_Anthem_001242860
Insys_Anthem_001242865                   Insys_Anthem_001242865
Insys_Anthem_001242866                   Insys_Anthem_001242866
Insys_Anthem_001242868                   Insys_Anthem_001242868
Insys_Anthem_001242869                   Insys_Anthem_001242869
Insys_Anthem_001242870                   Insys_Anthem_001242870

                                                    1304
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1306 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242872                   Insys_Anthem_001242872
Insys_Anthem_001242876                   Insys_Anthem_001242876
Insys_Anthem_001242881                   Insys_Anthem_001242881
Insys_Anthem_001242883                   Insys_Anthem_001242883
Insys_Anthem_001242884                   Insys_Anthem_001242884
Insys_Anthem_001242888                   Insys_Anthem_001242888
Insys_Anthem_001242889                   Insys_Anthem_001242889
Insys_Anthem_001242890                   Insys_Anthem_001242890
Insys_Anthem_001242892                   Insys_Anthem_001242892
Insys_Anthem_001242897                   Insys_Anthem_001242897
Insys_Anthem_001242903                   Insys_Anthem_001242903
Insys_Anthem_001242904                   Insys_Anthem_001242904
Insys_Anthem_001242907                   Insys_Anthem_001242907
Insys_Anthem_001242910                   Insys_Anthem_001242910
Insys_Anthem_001242912                   Insys_Anthem_001242912
Insys_Anthem_001242913                   Insys_Anthem_001242913
Insys_Anthem_001242914                   Insys_Anthem_001242914
Insys_Anthem_001242918                   Insys_Anthem_001242918
Insys_Anthem_001242923                   Insys_Anthem_001242923
Insys_Anthem_001242924                   Insys_Anthem_001242924
Insys_Anthem_001242926                   Insys_Anthem_001242926
Insys_Anthem_001242929                   Insys_Anthem_001242929
Insys_Anthem_001242930                   Insys_Anthem_001242930
Insys_Anthem_001242935                   Insys_Anthem_001242935
Insys_Anthem_001242940                   Insys_Anthem_001242940
Insys_Anthem_001242942                   Insys_Anthem_001242942
Insys_Anthem_001242943                   Insys_Anthem_001242943
Insys_Anthem_001242947                   Insys_Anthem_001242947
Insys_Anthem_001242948                   Insys_Anthem_001242948
Insys_Anthem_001242950                   Insys_Anthem_001242950
Insys_Anthem_001242951                   Insys_Anthem_001242951
Insys_Anthem_001242952                   Insys_Anthem_001242952
Insys_Anthem_001242955                   Insys_Anthem_001242955
Insys_Anthem_001242956                   Insys_Anthem_001242956
Insys_Anthem_001242957                   Insys_Anthem_001242957
Insys_Anthem_001242958                   Insys_Anthem_001242958
Insys_Anthem_001242960                   Insys_Anthem_001242960
Insys_Anthem_001242963                   Insys_Anthem_001242963
Insys_Anthem_001242965                   Insys_Anthem_001242965
Insys_Anthem_001242967                   Insys_Anthem_001242967
Insys_Anthem_001242969                   Insys_Anthem_001242969
Insys_Anthem_001242971                   Insys_Anthem_001242971
Insys_Anthem_001242977                   Insys_Anthem_001242977
Insys_Anthem_001242979                   Insys_Anthem_001242979
Insys_Anthem_001242984                   Insys_Anthem_001242984
Insys_Anthem_001242985                   Insys_Anthem_001242985
Insys_Anthem_001242986                   Insys_Anthem_001242986

                                                    1305
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1307 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001242987                   Insys_Anthem_001242987
Insys_Anthem_001242988                   Insys_Anthem_001242988
Insys_Anthem_001242989                   Insys_Anthem_001242989
Insys_Anthem_001242992                   Insys_Anthem_001242992
Insys_Anthem_001242993                   Insys_Anthem_001242993
Insys_Anthem_001242995                   Insys_Anthem_001242995
Insys_Anthem_001243001                   Insys_Anthem_001243001
Insys_Anthem_001243005                   Insys_Anthem_001243005
Insys_Anthem_001243011                   Insys_Anthem_001243011
Insys_Anthem_001243012                   Insys_Anthem_001243012
Insys_Anthem_001243013                   Insys_Anthem_001243013
Insys_Anthem_001243014                   Insys_Anthem_001243014
Insys_Anthem_001243018                   Insys_Anthem_001243018
Insys_Anthem_001243021                   Insys_Anthem_001243021
Insys_Anthem_001243023                   Insys_Anthem_001243023
Insys_Anthem_001243027                   Insys_Anthem_001243027
Insys_Anthem_001243028                   Insys_Anthem_001243028
Insys_Anthem_001243030                   Insys_Anthem_001243030
Insys_Anthem_001243031                   Insys_Anthem_001243031
Insys_Anthem_001243037                   Insys_Anthem_001243037
Insys_Anthem_001243040                   Insys_Anthem_001243040
Insys_Anthem_001243044                   Insys_Anthem_001243044
Insys_Anthem_001243050                   Insys_Anthem_001243050
Insys_Anthem_001243051                   Insys_Anthem_001243051
Insys_Anthem_001243052                   Insys_Anthem_001243052
Insys_Anthem_001243053                   Insys_Anthem_001243053
Insys_Anthem_001243054                   Insys_Anthem_001243054
Insys_Anthem_001243055                   Insys_Anthem_001243055
Insys_Anthem_001243056                   Insys_Anthem_001243056
Insys_Anthem_001243058                   Insys_Anthem_001243058
Insys_Anthem_001243059                   Insys_Anthem_001243059
Insys_Anthem_001243060                   Insys_Anthem_001243060
Insys_Anthem_001243061                   Insys_Anthem_001243061
Insys_Anthem_001243062                   Insys_Anthem_001243062
Insys_Anthem_001243063                   Insys_Anthem_001243063
Insys_Anthem_001243064                   Insys_Anthem_001243064
Insys_Anthem_001243065                   Insys_Anthem_001243065
Insys_Anthem_001243066                   Insys_Anthem_001243066
Insys_Anthem_001243068                   Insys_Anthem_001243068
Insys_Anthem_001243071                   Insys_Anthem_001243071
Insys_Anthem_001243072                   Insys_Anthem_001243072
Insys_Anthem_001243080                   Insys_Anthem_001243080
Insys_Anthem_001243083                   Insys_Anthem_001243083
Insys_Anthem_001243087                   Insys_Anthem_001243087
Insys_Anthem_001243088                   Insys_Anthem_001243088
Insys_Anthem_001243094                   Insys_Anthem_001243094
Insys_Anthem_001243095                   Insys_Anthem_001243095

                                                    1306
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1308 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243096                   Insys_Anthem_001243096
Insys_Anthem_001243098                   Insys_Anthem_001243098
Insys_Anthem_001243100                   Insys_Anthem_001243100
Insys_Anthem_001243103                   Insys_Anthem_001243103
Insys_Anthem_001243104                   Insys_Anthem_001243104
Insys_Anthem_001243105                   Insys_Anthem_001243105
Insys_Anthem_001243106                   Insys_Anthem_001243106
Insys_Anthem_001243109                   Insys_Anthem_001243109
Insys_Anthem_001243112                   Insys_Anthem_001243112
Insys_Anthem_001243117                   Insys_Anthem_001243117
Insys_Anthem_001243119                   Insys_Anthem_001243119
Insys_Anthem_001243122                   Insys_Anthem_001243122
Insys_Anthem_001243123                   Insys_Anthem_001243123
Insys_Anthem_001243127                   Insys_Anthem_001243127
Insys_Anthem_001243129                   Insys_Anthem_001243129
Insys_Anthem_001243130                   Insys_Anthem_001243130
Insys_Anthem_001243133                   Insys_Anthem_001243133
Insys_Anthem_001243137                   Insys_Anthem_001243137
Insys_Anthem_001243155                   Insys_Anthem_001243155
Insys_Anthem_001243166                   Insys_Anthem_001243166
Insys_Anthem_001243171                   Insys_Anthem_001243171
Insys_Anthem_001243174                   Insys_Anthem_001243174
Insys_Anthem_001243178                   Insys_Anthem_001243178
Insys_Anthem_001243179                   Insys_Anthem_001243179
Insys_Anthem_001243180                   Insys_Anthem_001243180
Insys_Anthem_001243190                   Insys_Anthem_001243190
Insys_Anthem_001243191                   Insys_Anthem_001243191
Insys_Anthem_001243193                   Insys_Anthem_001243193
Insys_Anthem_001243194                   Insys_Anthem_001243194
Insys_Anthem_001243195                   Insys_Anthem_001243195
Insys_Anthem_001243196                   Insys_Anthem_001243196
Insys_Anthem_001243197                   Insys_Anthem_001243197
Insys_Anthem_001243203                   Insys_Anthem_001243203
Insys_Anthem_001243205                   Insys_Anthem_001243205
Insys_Anthem_001243208                   Insys_Anthem_001243208
Insys_Anthem_001243213                   Insys_Anthem_001243213
Insys_Anthem_001243216                   Insys_Anthem_001243216
Insys_Anthem_001243218                   Insys_Anthem_001243218
Insys_Anthem_001243219                   Insys_Anthem_001243219
Insys_Anthem_001243220                   Insys_Anthem_001243220
Insys_Anthem_001243233                   Insys_Anthem_001243233
Insys_Anthem_001243236                   Insys_Anthem_001243236
Insys_Anthem_001243237                   Insys_Anthem_001243237
Insys_Anthem_001243238                   Insys_Anthem_001243238
Insys_Anthem_001243243                   Insys_Anthem_001243243
Insys_Anthem_001243247                   Insys_Anthem_001243247
Insys_Anthem_001243250                   Insys_Anthem_001243250

                                                    1307
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1309 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243253                   Insys_Anthem_001243253
Insys_Anthem_001243256                   Insys_Anthem_001243256
Insys_Anthem_001243258                   Insys_Anthem_001243258
Insys_Anthem_001243259                   Insys_Anthem_001243259
Insys_Anthem_001243266                   Insys_Anthem_001243266
Insys_Anthem_001243268                   Insys_Anthem_001243268
Insys_Anthem_001243269                   Insys_Anthem_001243269
Insys_Anthem_001243271                   Insys_Anthem_001243271
Insys_Anthem_001243275                   Insys_Anthem_001243275
Insys_Anthem_001243276                   Insys_Anthem_001243276
Insys_Anthem_001243277                   Insys_Anthem_001243277
Insys_Anthem_001243280                   Insys_Anthem_001243280
Insys_Anthem_001243281                   Insys_Anthem_001243281
Insys_Anthem_001243282                   Insys_Anthem_001243282
Insys_Anthem_001243283                   Insys_Anthem_001243283
Insys_Anthem_001243287                   Insys_Anthem_001243287
Insys_Anthem_001243288                   Insys_Anthem_001243288
Insys_Anthem_001243291                   Insys_Anthem_001243291
Insys_Anthem_001243292                   Insys_Anthem_001243292
Insys_Anthem_001243295                   Insys_Anthem_001243295
Insys_Anthem_001243298                   Insys_Anthem_001243298
Insys_Anthem_001243300                   Insys_Anthem_001243300
Insys_Anthem_001243305                   Insys_Anthem_001243305
Insys_Anthem_001243306                   Insys_Anthem_001243306
Insys_Anthem_001243309                   Insys_Anthem_001243309
Insys_Anthem_001243310                   Insys_Anthem_001243310
Insys_Anthem_001243315                   Insys_Anthem_001243315
Insys_Anthem_001243321                   Insys_Anthem_001243321
Insys_Anthem_001243328                   Insys_Anthem_001243328
Insys_Anthem_001243329                   Insys_Anthem_001243329
Insys_Anthem_001243330                   Insys_Anthem_001243330
Insys_Anthem_001243335                   Insys_Anthem_001243335
Insys_Anthem_001243336                   Insys_Anthem_001243336
Insys_Anthem_001243337                   Insys_Anthem_001243337
Insys_Anthem_001243340                   Insys_Anthem_001243340
Insys_Anthem_001243343                   Insys_Anthem_001243343
Insys_Anthem_001243353                   Insys_Anthem_001243353
Insys_Anthem_001243359                   Insys_Anthem_001243359
Insys_Anthem_001243362                   Insys_Anthem_001243362
Insys_Anthem_001243365                   Insys_Anthem_001243365
Insys_Anthem_001243368                   Insys_Anthem_001243368
Insys_Anthem_001243371                   Insys_Anthem_001243371
Insys_Anthem_001243372                   Insys_Anthem_001243372
Insys_Anthem_001243373                   Insys_Anthem_001243373
Insys_Anthem_001243375                   Insys_Anthem_001243375
Insys_Anthem_001243378                   Insys_Anthem_001243378
Insys_Anthem_001243383                   Insys_Anthem_001243383

                                                    1308
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1310 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243387                   Insys_Anthem_001243387
Insys_Anthem_001243394                   Insys_Anthem_001243394
Insys_Anthem_001243396                   Insys_Anthem_001243396
Insys_Anthem_001243410                   Insys_Anthem_001243410
Insys_Anthem_001243413                   Insys_Anthem_001243413
Insys_Anthem_001243416                   Insys_Anthem_001243416
Insys_Anthem_001243417                   Insys_Anthem_001243417
Insys_Anthem_001243421                   Insys_Anthem_001243421
Insys_Anthem_001243422                   Insys_Anthem_001243422
Insys_Anthem_001243423                   Insys_Anthem_001243423
Insys_Anthem_001243425                   Insys_Anthem_001243425
Insys_Anthem_001243430                   Insys_Anthem_001243430
Insys_Anthem_001243433                   Insys_Anthem_001243433
Insys_Anthem_001243438                   Insys_Anthem_001243438
Insys_Anthem_001243439                   Insys_Anthem_001243439
Insys_Anthem_001243442                   Insys_Anthem_001243442
Insys_Anthem_001243445                   Insys_Anthem_001243445
Insys_Anthem_001243447                   Insys_Anthem_001243447
Insys_Anthem_001243448                   Insys_Anthem_001243448
Insys_Anthem_001243449                   Insys_Anthem_001243449
Insys_Anthem_001243450                   Insys_Anthem_001243450
Insys_Anthem_001243451                   Insys_Anthem_001243451
Insys_Anthem_001243452                   Insys_Anthem_001243452
Insys_Anthem_001243453                   Insys_Anthem_001243453
Insys_Anthem_001243459                   Insys_Anthem_001243459
Insys_Anthem_001243460                   Insys_Anthem_001243460
Insys_Anthem_001243461                   Insys_Anthem_001243461
Insys_Anthem_001243465                   Insys_Anthem_001243465
Insys_Anthem_001243466                   Insys_Anthem_001243466
Insys_Anthem_001243467                   Insys_Anthem_001243467
Insys_Anthem_001243469                   Insys_Anthem_001243469
Insys_Anthem_001243470                   Insys_Anthem_001243470
Insys_Anthem_001243471                   Insys_Anthem_001243471
Insys_Anthem_001243472                   Insys_Anthem_001243472
Insys_Anthem_001243477                   Insys_Anthem_001243477
Insys_Anthem_001243484                   Insys_Anthem_001243484
Insys_Anthem_001243485                   Insys_Anthem_001243485
Insys_Anthem_001243488                   Insys_Anthem_001243488
Insys_Anthem_001243490                   Insys_Anthem_001243490
Insys_Anthem_001243500                   Insys_Anthem_001243500
Insys_Anthem_001243504                   Insys_Anthem_001243504
Insys_Anthem_001243507                   Insys_Anthem_001243507
Insys_Anthem_001243510                   Insys_Anthem_001243510
Insys_Anthem_001243512                   Insys_Anthem_001243512
Insys_Anthem_001243515                   Insys_Anthem_001243515
Insys_Anthem_001243516                   Insys_Anthem_001243516
Insys_Anthem_001243518                   Insys_Anthem_001243518

                                                    1309
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1311 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243522                   Insys_Anthem_001243522
Insys_Anthem_001243523                   Insys_Anthem_001243523
Insys_Anthem_001243526                   Insys_Anthem_001243526
Insys_Anthem_001243527                   Insys_Anthem_001243527
Insys_Anthem_001243533                   Insys_Anthem_001243533
Insys_Anthem_001243536                   Insys_Anthem_001243536
Insys_Anthem_001243539                   Insys_Anthem_001243539
Insys_Anthem_001243540                   Insys_Anthem_001243540
Insys_Anthem_001243545                   Insys_Anthem_001243545
Insys_Anthem_001243547                   Insys_Anthem_001243547
Insys_Anthem_001243548                   Insys_Anthem_001243548
Insys_Anthem_001243549                   Insys_Anthem_001243549
Insys_Anthem_001243550                   Insys_Anthem_001243550
Insys_Anthem_001243551                   Insys_Anthem_001243551
Insys_Anthem_001243555                   Insys_Anthem_001243555
Insys_Anthem_001243559                   Insys_Anthem_001243559
Insys_Anthem_001243561                   Insys_Anthem_001243561
Insys_Anthem_001243567                   Insys_Anthem_001243567
Insys_Anthem_001243574                   Insys_Anthem_001243574
Insys_Anthem_001243576                   Insys_Anthem_001243576
Insys_Anthem_001243578                   Insys_Anthem_001243578
Insys_Anthem_001243580                   Insys_Anthem_001243580
Insys_Anthem_001243582                   Insys_Anthem_001243582
Insys_Anthem_001243584                   Insys_Anthem_001243584
Insys_Anthem_001243589                   Insys_Anthem_001243589
Insys_Anthem_001243591                   Insys_Anthem_001243591
Insys_Anthem_001243596                   Insys_Anthem_001243596
Insys_Anthem_001243599                   Insys_Anthem_001243599
Insys_Anthem_001243600                   Insys_Anthem_001243600
Insys_Anthem_001243606                   Insys_Anthem_001243606
Insys_Anthem_001243610                   Insys_Anthem_001243610
Insys_Anthem_001243612                   Insys_Anthem_001243612
Insys_Anthem_001243613                   Insys_Anthem_001243613
Insys_Anthem_001243614                   Insys_Anthem_001243614
Insys_Anthem_001243615                   Insys_Anthem_001243615
Insys_Anthem_001243617                   Insys_Anthem_001243617
Insys_Anthem_001243620                   Insys_Anthem_001243620
Insys_Anthem_001243622                   Insys_Anthem_001243622
Insys_Anthem_001243625                   Insys_Anthem_001243625
Insys_Anthem_001243626                   Insys_Anthem_001243626
Insys_Anthem_001243627                   Insys_Anthem_001243627
Insys_Anthem_001243630                   Insys_Anthem_001243630
Insys_Anthem_001243631                   Insys_Anthem_001243631
Insys_Anthem_001243634                   Insys_Anthem_001243634
Insys_Anthem_001243640                   Insys_Anthem_001243640
Insys_Anthem_001243649                   Insys_Anthem_001243649
Insys_Anthem_001243655                   Insys_Anthem_001243655

                                                    1310
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1312 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243659                   Insys_Anthem_001243659
Insys_Anthem_001243661                   Insys_Anthem_001243661
Insys_Anthem_001243672                   Insys_Anthem_001243672
Insys_Anthem_001243675                   Insys_Anthem_001243675
Insys_Anthem_001243676                   Insys_Anthem_001243676
Insys_Anthem_001243678                   Insys_Anthem_001243678
Insys_Anthem_001243684                   Insys_Anthem_001243684
Insys_Anthem_001243685                   Insys_Anthem_001243685
Insys_Anthem_001243688                   Insys_Anthem_001243688
Insys_Anthem_001243693                   Insys_Anthem_001243693
Insys_Anthem_001243694                   Insys_Anthem_001243694
Insys_Anthem_001243695                   Insys_Anthem_001243695
Insys_Anthem_001243702                   Insys_Anthem_001243702
Insys_Anthem_001243703                   Insys_Anthem_001243703
Insys_Anthem_001243705                   Insys_Anthem_001243705
Insys_Anthem_001243708                   Insys_Anthem_001243708
Insys_Anthem_001243709                   Insys_Anthem_001243709
Insys_Anthem_001243710                   Insys_Anthem_001243710
Insys_Anthem_001243711                   Insys_Anthem_001243711
Insys_Anthem_001243713                   Insys_Anthem_001243713
Insys_Anthem_001243714                   Insys_Anthem_001243714
Insys_Anthem_001243715                   Insys_Anthem_001243715
Insys_Anthem_001243716                   Insys_Anthem_001243716
Insys_Anthem_001243719                   Insys_Anthem_001243719
Insys_Anthem_001243720                   Insys_Anthem_001243720
Insys_Anthem_001243721                   Insys_Anthem_001243721
Insys_Anthem_001243725                   Insys_Anthem_001243725
Insys_Anthem_001243728                   Insys_Anthem_001243728
Insys_Anthem_001243729                   Insys_Anthem_001243729
Insys_Anthem_001243735                   Insys_Anthem_001243735
Insys_Anthem_001243742                   Insys_Anthem_001243742
Insys_Anthem_001243743                   Insys_Anthem_001243743
Insys_Anthem_001243746                   Insys_Anthem_001243746
Insys_Anthem_001243749                   Insys_Anthem_001243749
Insys_Anthem_001243751                   Insys_Anthem_001243751
Insys_Anthem_001243753                   Insys_Anthem_001243753
Insys_Anthem_001243754                   Insys_Anthem_001243754
Insys_Anthem_001243758                   Insys_Anthem_001243758
Insys_Anthem_001243760                   Insys_Anthem_001243760
Insys_Anthem_001243766                   Insys_Anthem_001243766
Insys_Anthem_001243770                   Insys_Anthem_001243770
Insys_Anthem_001243773                   Insys_Anthem_001243773
Insys_Anthem_001243776                   Insys_Anthem_001243776
Insys_Anthem_001243780                   Insys_Anthem_001243780
Insys_Anthem_001243784                   Insys_Anthem_001243784
Insys_Anthem_001243787                   Insys_Anthem_001243787
Insys_Anthem_001243791                   Insys_Anthem_001243791

                                                    1311
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1313 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243799                   Insys_Anthem_001243799
Insys_Anthem_001243800                   Insys_Anthem_001243800
Insys_Anthem_001243801                   Insys_Anthem_001243801
Insys_Anthem_001243805                   Insys_Anthem_001243805
Insys_Anthem_001243809                   Insys_Anthem_001243809
Insys_Anthem_001243811                   Insys_Anthem_001243811
Insys_Anthem_001243813                   Insys_Anthem_001243813
Insys_Anthem_001243816                   Insys_Anthem_001243816
Insys_Anthem_001243821                   Insys_Anthem_001243821
Insys_Anthem_001243825                   Insys_Anthem_001243825
Insys_Anthem_001243828                   Insys_Anthem_001243828
Insys_Anthem_001243829                   Insys_Anthem_001243829
Insys_Anthem_001243839                   Insys_Anthem_001243839
Insys_Anthem_001243841                   Insys_Anthem_001243841
Insys_Anthem_001243844                   Insys_Anthem_001243844
Insys_Anthem_001243854                   Insys_Anthem_001243854
Insys_Anthem_001243856                   Insys_Anthem_001243856
Insys_Anthem_001243862                   Insys_Anthem_001243862
Insys_Anthem_001243863                   Insys_Anthem_001243863
Insys_Anthem_001243869                   Insys_Anthem_001243869
Insys_Anthem_001243872                   Insys_Anthem_001243872
Insys_Anthem_001243874                   Insys_Anthem_001243874
Insys_Anthem_001243878                   Insys_Anthem_001243878
Insys_Anthem_001243882                   Insys_Anthem_001243882
Insys_Anthem_001243885                   Insys_Anthem_001243885
Insys_Anthem_001243887                   Insys_Anthem_001243887
Insys_Anthem_001243888                   Insys_Anthem_001243888
Insys_Anthem_001243892                   Insys_Anthem_001243892
Insys_Anthem_001243893                   Insys_Anthem_001243893
Insys_Anthem_001243894                   Insys_Anthem_001243894
Insys_Anthem_001243895                   Insys_Anthem_001243895
Insys_Anthem_001243897                   Insys_Anthem_001243897
Insys_Anthem_001243899                   Insys_Anthem_001243899
Insys_Anthem_001243903                   Insys_Anthem_001243903
Insys_Anthem_001243908                   Insys_Anthem_001243908
Insys_Anthem_001243910                   Insys_Anthem_001243910
Insys_Anthem_001243913                   Insys_Anthem_001243913
Insys_Anthem_001243915                   Insys_Anthem_001243915
Insys_Anthem_001243919                   Insys_Anthem_001243919
Insys_Anthem_001243921                   Insys_Anthem_001243921
Insys_Anthem_001243928                   Insys_Anthem_001243928
Insys_Anthem_001243932                   Insys_Anthem_001243932
Insys_Anthem_001243934                   Insys_Anthem_001243934
Insys_Anthem_001243938                   Insys_Anthem_001243938
Insys_Anthem_001243940                   Insys_Anthem_001243940
Insys_Anthem_001243948                   Insys_Anthem_001243948
Insys_Anthem_001243950                   Insys_Anthem_001243950

                                                    1312
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1314 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001243954                   Insys_Anthem_001243954
Insys_Anthem_001243958                   Insys_Anthem_001243958
Insys_Anthem_001243969                   Insys_Anthem_001243969
Insys_Anthem_001243970                   Insys_Anthem_001243970
Insys_Anthem_001243973                   Insys_Anthem_001243973
Insys_Anthem_001243975                   Insys_Anthem_001243975
Insys_Anthem_001243976                   Insys_Anthem_001243976
Insys_Anthem_001243978                   Insys_Anthem_001243978
Insys_Anthem_001243983                   Insys_Anthem_001243983
Insys_Anthem_001243985                   Insys_Anthem_001243985
Insys_Anthem_001243986                   Insys_Anthem_001243986
Insys_Anthem_001243994                   Insys_Anthem_001243994
Insys_Anthem_001243995                   Insys_Anthem_001243995
Insys_Anthem_001244003                   Insys_Anthem_001244003
Insys_Anthem_001244005                   Insys_Anthem_001244005
Insys_Anthem_001244013                   Insys_Anthem_001244013
Insys_Anthem_001244018                   Insys_Anthem_001244018
Insys_Anthem_001244025                   Insys_Anthem_001244025
Insys_Anthem_001244034                   Insys_Anthem_001244034
Insys_Anthem_001244037                   Insys_Anthem_001244037
Insys_Anthem_001244040                   Insys_Anthem_001244040
Insys_Anthem_001244045                   Insys_Anthem_001244045
Insys_Anthem_001244049                   Insys_Anthem_001244049
Insys_Anthem_001244051                   Insys_Anthem_001244051
Insys_Anthem_001244059                   Insys_Anthem_001244059
Insys_Anthem_001244060                   Insys_Anthem_001244060
Insys_Anthem_001244065                   Insys_Anthem_001244065
Insys_Anthem_001244067                   Insys_Anthem_001244067
Insys_Anthem_001244070                   Insys_Anthem_001244070
Insys_Anthem_001244071                   Insys_Anthem_001244071
Insys_Anthem_001244073                   Insys_Anthem_001244073
Insys_Anthem_001244074                   Insys_Anthem_001244074
Insys_Anthem_001244078                   Insys_Anthem_001244078
Insys_Anthem_001244080                   Insys_Anthem_001244080
Insys_Anthem_001244086                   Insys_Anthem_001244086
Insys_Anthem_001244092                   Insys_Anthem_001244092
Insys_Anthem_001244102                   Insys_Anthem_001244102
Insys_Anthem_001244105                   Insys_Anthem_001244105
Insys_Anthem_001244112                   Insys_Anthem_001244112
Insys_Anthem_001244117                   Insys_Anthem_001244117
Insys_Anthem_001244118                   Insys_Anthem_001244118
Insys_Anthem_001244119                   Insys_Anthem_001244119
Insys_Anthem_001244120                   Insys_Anthem_001244120
Insys_Anthem_001244121                   Insys_Anthem_001244121
Insys_Anthem_001244122                   Insys_Anthem_001244122
Insys_Anthem_001244127                   Insys_Anthem_001244127
Insys_Anthem_001244136                   Insys_Anthem_001244136

                                                    1313
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1315 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244137                   Insys_Anthem_001244137
Insys_Anthem_001244138                   Insys_Anthem_001244138
Insys_Anthem_001244141                   Insys_Anthem_001244141
Insys_Anthem_001244142                   Insys_Anthem_001244142
Insys_Anthem_001244143                   Insys_Anthem_001244143
Insys_Anthem_001244145                   Insys_Anthem_001244145
Insys_Anthem_001244147                   Insys_Anthem_001244147
Insys_Anthem_001244153                   Insys_Anthem_001244153
Insys_Anthem_001244156                   Insys_Anthem_001244156
Insys_Anthem_001244157                   Insys_Anthem_001244157
Insys_Anthem_001244159                   Insys_Anthem_001244159
Insys_Anthem_001244162                   Insys_Anthem_001244162
Insys_Anthem_001244165                   Insys_Anthem_001244165
Insys_Anthem_001244166                   Insys_Anthem_001244166
Insys_Anthem_001244168                   Insys_Anthem_001244168
Insys_Anthem_001244169                   Insys_Anthem_001244169
Insys_Anthem_001244181                   Insys_Anthem_001244181
Insys_Anthem_001244183                   Insys_Anthem_001244183
Insys_Anthem_001244189                   Insys_Anthem_001244189
Insys_Anthem_001244191                   Insys_Anthem_001244191
Insys_Anthem_001244194                   Insys_Anthem_001244194
Insys_Anthem_001244195                   Insys_Anthem_001244195
Insys_Anthem_001244202                   Insys_Anthem_001244202
Insys_Anthem_001244203                   Insys_Anthem_001244203
Insys_Anthem_001244206                   Insys_Anthem_001244206
Insys_Anthem_001244207                   Insys_Anthem_001244207
Insys_Anthem_001244209                   Insys_Anthem_001244209
Insys_Anthem_001244213                   Insys_Anthem_001244213
Insys_Anthem_001244215                   Insys_Anthem_001244215
Insys_Anthem_001244218                   Insys_Anthem_001244218
Insys_Anthem_001244219                   Insys_Anthem_001244219
Insys_Anthem_001244223                   Insys_Anthem_001244223
Insys_Anthem_001244225                   Insys_Anthem_001244225
Insys_Anthem_001244226                   Insys_Anthem_001244226
Insys_Anthem_001244228                   Insys_Anthem_001244228
Insys_Anthem_001244231                   Insys_Anthem_001244231
Insys_Anthem_001244232                   Insys_Anthem_001244232
Insys_Anthem_001244235                   Insys_Anthem_001244235
Insys_Anthem_001244236                   Insys_Anthem_001244236
Insys_Anthem_001244238                   Insys_Anthem_001244238
Insys_Anthem_001244242                   Insys_Anthem_001244242
Insys_Anthem_001244243                   Insys_Anthem_001244243
Insys_Anthem_001244249                   Insys_Anthem_001244249
Insys_Anthem_001244250                   Insys_Anthem_001244250
Insys_Anthem_001244251                   Insys_Anthem_001244251
Insys_Anthem_001244252                   Insys_Anthem_001244252
Insys_Anthem_001244262                   Insys_Anthem_001244262

                                                    1314
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1316 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244264                   Insys_Anthem_001244264
Insys_Anthem_001244266                   Insys_Anthem_001244266
Insys_Anthem_001244269                   Insys_Anthem_001244269
Insys_Anthem_001244274                   Insys_Anthem_001244274
Insys_Anthem_001244278                   Insys_Anthem_001244278
Insys_Anthem_001244279                   Insys_Anthem_001244279
Insys_Anthem_001244280                   Insys_Anthem_001244280
Insys_Anthem_001244281                   Insys_Anthem_001244281
Insys_Anthem_001244285                   Insys_Anthem_001244285
Insys_Anthem_001244287                   Insys_Anthem_001244287
Insys_Anthem_001244289                   Insys_Anthem_001244289
Insys_Anthem_001244290                   Insys_Anthem_001244290
Insys_Anthem_001244293                   Insys_Anthem_001244293
Insys_Anthem_001244300                   Insys_Anthem_001244300
Insys_Anthem_001244303                   Insys_Anthem_001244303
Insys_Anthem_001244304                   Insys_Anthem_001244304
Insys_Anthem_001244307                   Insys_Anthem_001244307
Insys_Anthem_001244308                   Insys_Anthem_001244308
Insys_Anthem_001244313                   Insys_Anthem_001244313
Insys_Anthem_001244314                   Insys_Anthem_001244314
Insys_Anthem_001244316                   Insys_Anthem_001244316
Insys_Anthem_001244320                   Insys_Anthem_001244320
Insys_Anthem_001244321                   Insys_Anthem_001244321
Insys_Anthem_001244323                   Insys_Anthem_001244323
Insys_Anthem_001244326                   Insys_Anthem_001244326
Insys_Anthem_001244332                   Insys_Anthem_001244332
Insys_Anthem_001244333                   Insys_Anthem_001244333
Insys_Anthem_001244334                   Insys_Anthem_001244334
Insys_Anthem_001244336                   Insys_Anthem_001244336
Insys_Anthem_001244337                   Insys_Anthem_001244337
Insys_Anthem_001244339                   Insys_Anthem_001244339
Insys_Anthem_001244347                   Insys_Anthem_001244347
Insys_Anthem_001244350                   Insys_Anthem_001244350
Insys_Anthem_001244353                   Insys_Anthem_001244353
Insys_Anthem_001244362                   Insys_Anthem_001244362
Insys_Anthem_001244366                   Insys_Anthem_001244366
Insys_Anthem_001244380                   Insys_Anthem_001244380
Insys_Anthem_001244381                   Insys_Anthem_001244381
Insys_Anthem_001244387                   Insys_Anthem_001244387
Insys_Anthem_001244392                   Insys_Anthem_001244392
Insys_Anthem_001244395                   Insys_Anthem_001244395
Insys_Anthem_001244399                   Insys_Anthem_001244399
Insys_Anthem_001244406                   Insys_Anthem_001244406
Insys_Anthem_001244408                   Insys_Anthem_001244408
Insys_Anthem_001244411                   Insys_Anthem_001244411
Insys_Anthem_001244414                   Insys_Anthem_001244414
Insys_Anthem_001244415                   Insys_Anthem_001244415

                                                    1315
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1317 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244421                   Insys_Anthem_001244421
Insys_Anthem_001244422                   Insys_Anthem_001244422
Insys_Anthem_001244424                   Insys_Anthem_001244424
Insys_Anthem_001244425                   Insys_Anthem_001244425
Insys_Anthem_001244430                   Insys_Anthem_001244430
Insys_Anthem_001244431                   Insys_Anthem_001244431
Insys_Anthem_001244433                   Insys_Anthem_001244433
Insys_Anthem_001244437                   Insys_Anthem_001244437
Insys_Anthem_001244440                   Insys_Anthem_001244440
Insys_Anthem_001244441                   Insys_Anthem_001244441
Insys_Anthem_001244442                   Insys_Anthem_001244442
Insys_Anthem_001244447                   Insys_Anthem_001244447
Insys_Anthem_001244451                   Insys_Anthem_001244451
Insys_Anthem_001244454                   Insys_Anthem_001244454
Insys_Anthem_001244460                   Insys_Anthem_001244460
Insys_Anthem_001244465                   Insys_Anthem_001244465
Insys_Anthem_001244470                   Insys_Anthem_001244470
Insys_Anthem_001244471                   Insys_Anthem_001244471
Insys_Anthem_001244472                   Insys_Anthem_001244472
Insys_Anthem_001244482                   Insys_Anthem_001244482
Insys_Anthem_001244484                   Insys_Anthem_001244484
Insys_Anthem_001244493                   Insys_Anthem_001244493
Insys_Anthem_001244495                   Insys_Anthem_001244495
Insys_Anthem_001244499                   Insys_Anthem_001244499
Insys_Anthem_001244500                   Insys_Anthem_001244500
Insys_Anthem_001244510                   Insys_Anthem_001244510
Insys_Anthem_001244511                   Insys_Anthem_001244511
Insys_Anthem_001244521                   Insys_Anthem_001244521
Insys_Anthem_001244522                   Insys_Anthem_001244522
Insys_Anthem_001244525                   Insys_Anthem_001244525
Insys_Anthem_001244527                   Insys_Anthem_001244527
Insys_Anthem_001244528                   Insys_Anthem_001244528
Insys_Anthem_001244538                   Insys_Anthem_001244538
Insys_Anthem_001244539                   Insys_Anthem_001244539
Insys_Anthem_001244545                   Insys_Anthem_001244545
Insys_Anthem_001244550                   Insys_Anthem_001244550
Insys_Anthem_001244556                   Insys_Anthem_001244556
Insys_Anthem_001244557                   Insys_Anthem_001244557
Insys_Anthem_001244560                   Insys_Anthem_001244560
Insys_Anthem_001244563                   Insys_Anthem_001244563
Insys_Anthem_001244564                   Insys_Anthem_001244564
Insys_Anthem_001244566                   Insys_Anthem_001244566
Insys_Anthem_001244567                   Insys_Anthem_001244567
Insys_Anthem_001244568                   Insys_Anthem_001244568
Insys_Anthem_001244570                   Insys_Anthem_001244570
Insys_Anthem_001244571                   Insys_Anthem_001244571
Insys_Anthem_001244572                   Insys_Anthem_001244572

                                                    1316
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1318 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244573                   Insys_Anthem_001244573
Insys_Anthem_001244574                   Insys_Anthem_001244574
Insys_Anthem_001244575                   Insys_Anthem_001244575
Insys_Anthem_001244577                   Insys_Anthem_001244577
Insys_Anthem_001244579                   Insys_Anthem_001244579
Insys_Anthem_001244583                   Insys_Anthem_001244583
Insys_Anthem_001244584                   Insys_Anthem_001244584
Insys_Anthem_001244585                   Insys_Anthem_001244585
Insys_Anthem_001244588                   Insys_Anthem_001244588
Insys_Anthem_001244589                   Insys_Anthem_001244589
Insys_Anthem_001244596                   Insys_Anthem_001244596
Insys_Anthem_001244605                   Insys_Anthem_001244605
Insys_Anthem_001244612                   Insys_Anthem_001244612
Insys_Anthem_001244613                   Insys_Anthem_001244613
Insys_Anthem_001244614                   Insys_Anthem_001244614
Insys_Anthem_001244615                   Insys_Anthem_001244615
Insys_Anthem_001244618                   Insys_Anthem_001244618
Insys_Anthem_001244620                   Insys_Anthem_001244620
Insys_Anthem_001244621                   Insys_Anthem_001244621
Insys_Anthem_001244622                   Insys_Anthem_001244622
Insys_Anthem_001244625                   Insys_Anthem_001244625
Insys_Anthem_001244628                   Insys_Anthem_001244628
Insys_Anthem_001244629                   Insys_Anthem_001244629
Insys_Anthem_001244632                   Insys_Anthem_001244632
Insys_Anthem_001244633                   Insys_Anthem_001244633
Insys_Anthem_001244635                   Insys_Anthem_001244635
Insys_Anthem_001244637                   Insys_Anthem_001244637
Insys_Anthem_001244638                   Insys_Anthem_001244638
Insys_Anthem_001244641                   Insys_Anthem_001244641
Insys_Anthem_001244642                   Insys_Anthem_001244642
Insys_Anthem_001244644                   Insys_Anthem_001244644
Insys_Anthem_001244645                   Insys_Anthem_001244645
Insys_Anthem_001244649                   Insys_Anthem_001244649
Insys_Anthem_001244652                   Insys_Anthem_001244652
Insys_Anthem_001244653                   Insys_Anthem_001244653
Insys_Anthem_001244662                   Insys_Anthem_001244662
Insys_Anthem_001244663                   Insys_Anthem_001244663
Insys_Anthem_001244664                   Insys_Anthem_001244664
Insys_Anthem_001244665                   Insys_Anthem_001244665
Insys_Anthem_001244676                   Insys_Anthem_001244676
Insys_Anthem_001244678                   Insys_Anthem_001244678
Insys_Anthem_001244683                   Insys_Anthem_001244683
Insys_Anthem_001244687                   Insys_Anthem_001244687
Insys_Anthem_001244694                   Insys_Anthem_001244694
Insys_Anthem_001244703                   Insys_Anthem_001244703
Insys_Anthem_001244704                   Insys_Anthem_001244704
Insys_Anthem_001244711                   Insys_Anthem_001244711

                                                    1317
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1319 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244714                   Insys_Anthem_001244714
Insys_Anthem_001244715                   Insys_Anthem_001244715
Insys_Anthem_001244716                   Insys_Anthem_001244716
Insys_Anthem_001244721                   Insys_Anthem_001244721
Insys_Anthem_001244722                   Insys_Anthem_001244722
Insys_Anthem_001244724                   Insys_Anthem_001244724
Insys_Anthem_001244732                   Insys_Anthem_001244732
Insys_Anthem_001244733                   Insys_Anthem_001244733
Insys_Anthem_001244734                   Insys_Anthem_001244734
Insys_Anthem_001244740                   Insys_Anthem_001244740
Insys_Anthem_001244743                   Insys_Anthem_001244743
Insys_Anthem_001244744                   Insys_Anthem_001244744
Insys_Anthem_001244749                   Insys_Anthem_001244749
Insys_Anthem_001244752                   Insys_Anthem_001244752
Insys_Anthem_001244754                   Insys_Anthem_001244754
Insys_Anthem_001244755                   Insys_Anthem_001244755
Insys_Anthem_001244766                   Insys_Anthem_001244766
Insys_Anthem_001244767                   Insys_Anthem_001244767
Insys_Anthem_001244768                   Insys_Anthem_001244768
Insys_Anthem_001244772                   Insys_Anthem_001244772
Insys_Anthem_001244774                   Insys_Anthem_001244774
Insys_Anthem_001244775                   Insys_Anthem_001244775
Insys_Anthem_001244776                   Insys_Anthem_001244776
Insys_Anthem_001244777                   Insys_Anthem_001244777
Insys_Anthem_001244778                   Insys_Anthem_001244778
Insys_Anthem_001244779                   Insys_Anthem_001244779
Insys_Anthem_001244781                   Insys_Anthem_001244781
Insys_Anthem_001244789                   Insys_Anthem_001244789
Insys_Anthem_001244791                   Insys_Anthem_001244791
Insys_Anthem_001244793                   Insys_Anthem_001244793
Insys_Anthem_001244799                   Insys_Anthem_001244799
Insys_Anthem_001244802                   Insys_Anthem_001244802
Insys_Anthem_001244804                   Insys_Anthem_001244804
Insys_Anthem_001244805                   Insys_Anthem_001244805
Insys_Anthem_001244807                   Insys_Anthem_001244807
Insys_Anthem_001244813                   Insys_Anthem_001244813
Insys_Anthem_001244815                   Insys_Anthem_001244815
Insys_Anthem_001244817                   Insys_Anthem_001244817
Insys_Anthem_001244824                   Insys_Anthem_001244824
Insys_Anthem_001244827                   Insys_Anthem_001244827
Insys_Anthem_001244828                   Insys_Anthem_001244828
Insys_Anthem_001244830                   Insys_Anthem_001244830
Insys_Anthem_001244834                   Insys_Anthem_001244834
Insys_Anthem_001244835                   Insys_Anthem_001244835
Insys_Anthem_001244836                   Insys_Anthem_001244836
Insys_Anthem_001244838                   Insys_Anthem_001244838
Insys_Anthem_001244841                   Insys_Anthem_001244841

                                                    1318
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1320 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244846                   Insys_Anthem_001244846
Insys_Anthem_001244852                   Insys_Anthem_001244852
Insys_Anthem_001244853                   Insys_Anthem_001244853
Insys_Anthem_001244855                   Insys_Anthem_001244855
Insys_Anthem_001244857                   Insys_Anthem_001244857
Insys_Anthem_001244863                   Insys_Anthem_001244863
Insys_Anthem_001244864                   Insys_Anthem_001244864
Insys_Anthem_001244867                   Insys_Anthem_001244867
Insys_Anthem_001244874                   Insys_Anthem_001244874
Insys_Anthem_001244879                   Insys_Anthem_001244879
Insys_Anthem_001244881                   Insys_Anthem_001244881
Insys_Anthem_001244885                   Insys_Anthem_001244885
Insys_Anthem_001244888                   Insys_Anthem_001244888
Insys_Anthem_001244892                   Insys_Anthem_001244892
Insys_Anthem_001244895                   Insys_Anthem_001244895
Insys_Anthem_001244900                   Insys_Anthem_001244900
Insys_Anthem_001244903                   Insys_Anthem_001244903
Insys_Anthem_001244904                   Insys_Anthem_001244904
Insys_Anthem_001244905                   Insys_Anthem_001244905
Insys_Anthem_001244913                   Insys_Anthem_001244913
Insys_Anthem_001244914                   Insys_Anthem_001244914
Insys_Anthem_001244916                   Insys_Anthem_001244916
Insys_Anthem_001244919                   Insys_Anthem_001244919
Insys_Anthem_001244924                   Insys_Anthem_001244924
Insys_Anthem_001244925                   Insys_Anthem_001244925
Insys_Anthem_001244928                   Insys_Anthem_001244928
Insys_Anthem_001244929                   Insys_Anthem_001244929
Insys_Anthem_001244930                   Insys_Anthem_001244930
Insys_Anthem_001244931                   Insys_Anthem_001244931
Insys_Anthem_001244932                   Insys_Anthem_001244932
Insys_Anthem_001244943                   Insys_Anthem_001244943
Insys_Anthem_001244944                   Insys_Anthem_001244944
Insys_Anthem_001244945                   Insys_Anthem_001244945
Insys_Anthem_001244946                   Insys_Anthem_001244946
Insys_Anthem_001244947                   Insys_Anthem_001244947
Insys_Anthem_001244951                   Insys_Anthem_001244951
Insys_Anthem_001244953                   Insys_Anthem_001244953
Insys_Anthem_001244958                   Insys_Anthem_001244958
Insys_Anthem_001244960                   Insys_Anthem_001244960
Insys_Anthem_001244962                   Insys_Anthem_001244962
Insys_Anthem_001244970                   Insys_Anthem_001244970
Insys_Anthem_001244974                   Insys_Anthem_001244974
Insys_Anthem_001244975                   Insys_Anthem_001244975
Insys_Anthem_001244977                   Insys_Anthem_001244977
Insys_Anthem_001244980                   Insys_Anthem_001244980
Insys_Anthem_001244983                   Insys_Anthem_001244983
Insys_Anthem_001244985                   Insys_Anthem_001244985

                                                    1319
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1321 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001244999                   Insys_Anthem_001244999
Insys_Anthem_001245000                   Insys_Anthem_001245000
Insys_Anthem_001245001                   Insys_Anthem_001245001
Insys_Anthem_001245003                   Insys_Anthem_001245003
Insys_Anthem_001245005                   Insys_Anthem_001245005
Insys_Anthem_001245006                   Insys_Anthem_001245006
Insys_Anthem_001245007                   Insys_Anthem_001245007
Insys_Anthem_001245008                   Insys_Anthem_001245008
Insys_Anthem_001245010                   Insys_Anthem_001245010
Insys_Anthem_001245012                   Insys_Anthem_001245012
Insys_Anthem_001245013                   Insys_Anthem_001245013
Insys_Anthem_001245016                   Insys_Anthem_001245016
Insys_Anthem_001245017                   Insys_Anthem_001245017
Insys_Anthem_001245019                   Insys_Anthem_001245019
Insys_Anthem_001245023                   Insys_Anthem_001245023
Insys_Anthem_001245026                   Insys_Anthem_001245026
Insys_Anthem_001245031                   Insys_Anthem_001245031
Insys_Anthem_001245033                   Insys_Anthem_001245033
Insys_Anthem_001245037                   Insys_Anthem_001245037
Insys_Anthem_001245040                   Insys_Anthem_001245040
Insys_Anthem_001245042                   Insys_Anthem_001245042
Insys_Anthem_001245045                   Insys_Anthem_001245045
Insys_Anthem_001245046                   Insys_Anthem_001245046
Insys_Anthem_001245047                   Insys_Anthem_001245047
Insys_Anthem_001245048                   Insys_Anthem_001245048
Insys_Anthem_001245053                   Insys_Anthem_001245053
Insys_Anthem_001245054                   Insys_Anthem_001245054
Insys_Anthem_001245057                   Insys_Anthem_001245057
Insys_Anthem_001245058                   Insys_Anthem_001245058
Insys_Anthem_001245059                   Insys_Anthem_001245059
Insys_Anthem_001245063                   Insys_Anthem_001245063
Insys_Anthem_001245065                   Insys_Anthem_001245065
Insys_Anthem_001245073                   Insys_Anthem_001245073
Insys_Anthem_001245074                   Insys_Anthem_001245074
Insys_Anthem_001245079                   Insys_Anthem_001245079
Insys_Anthem_001245080                   Insys_Anthem_001245080
Insys_Anthem_001245082                   Insys_Anthem_001245082
Insys_Anthem_001245083                   Insys_Anthem_001245083
Insys_Anthem_001245094                   Insys_Anthem_001245094
Insys_Anthem_001245095                   Insys_Anthem_001245095
Insys_Anthem_001245096                   Insys_Anthem_001245096
Insys_Anthem_001245097                   Insys_Anthem_001245097
Insys_Anthem_001245098                   Insys_Anthem_001245098
Insys_Anthem_001245101                   Insys_Anthem_001245101
Insys_Anthem_001245102                   Insys_Anthem_001245102
Insys_Anthem_001245104                   Insys_Anthem_001245104
Insys_Anthem_001245108                   Insys_Anthem_001245108

                                                    1320
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1322 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245110                   Insys_Anthem_001245110
Insys_Anthem_001245113                   Insys_Anthem_001245113
Insys_Anthem_001245117                   Insys_Anthem_001245117
Insys_Anthem_001245119                   Insys_Anthem_001245119
Insys_Anthem_001245120                   Insys_Anthem_001245120
Insys_Anthem_001245123                   Insys_Anthem_001245123
Insys_Anthem_001245126                   Insys_Anthem_001245126
Insys_Anthem_001245127                   Insys_Anthem_001245127
Insys_Anthem_001245129                   Insys_Anthem_001245129
Insys_Anthem_001245130                   Insys_Anthem_001245130
Insys_Anthem_001245131                   Insys_Anthem_001245131
Insys_Anthem_001245134                   Insys_Anthem_001245134
Insys_Anthem_001245138                   Insys_Anthem_001245138
Insys_Anthem_001245141                   Insys_Anthem_001245141
Insys_Anthem_001245143                   Insys_Anthem_001245143
Insys_Anthem_001245144                   Insys_Anthem_001245144
Insys_Anthem_001245145                   Insys_Anthem_001245145
Insys_Anthem_001245147                   Insys_Anthem_001245147
Insys_Anthem_001245150                   Insys_Anthem_001245150
Insys_Anthem_001245153                   Insys_Anthem_001245153
Insys_Anthem_001245154                   Insys_Anthem_001245154
Insys_Anthem_001245157                   Insys_Anthem_001245157
Insys_Anthem_001245161                   Insys_Anthem_001245161
Insys_Anthem_001245162                   Insys_Anthem_001245162
Insys_Anthem_001245167                   Insys_Anthem_001245167
Insys_Anthem_001245170                   Insys_Anthem_001245170
Insys_Anthem_001245174                   Insys_Anthem_001245174
Insys_Anthem_001245175                   Insys_Anthem_001245175
Insys_Anthem_001245181                   Insys_Anthem_001245181
Insys_Anthem_001245189                   Insys_Anthem_001245189
Insys_Anthem_001245195                   Insys_Anthem_001245195
Insys_Anthem_001245197                   Insys_Anthem_001245197
Insys_Anthem_001245199                   Insys_Anthem_001245199
Insys_Anthem_001245202                   Insys_Anthem_001245202
Insys_Anthem_001245204                   Insys_Anthem_001245204
Insys_Anthem_001245205                   Insys_Anthem_001245205
Insys_Anthem_001245209                   Insys_Anthem_001245209
Insys_Anthem_001245218                   Insys_Anthem_001245218
Insys_Anthem_001245219                   Insys_Anthem_001245219
Insys_Anthem_001245223                   Insys_Anthem_001245223
Insys_Anthem_001245224                   Insys_Anthem_001245224
Insys_Anthem_001245225                   Insys_Anthem_001245225
Insys_Anthem_001245226                   Insys_Anthem_001245226
Insys_Anthem_001245228                   Insys_Anthem_001245228
Insys_Anthem_001245230                   Insys_Anthem_001245230
Insys_Anthem_001245236                   Insys_Anthem_001245236
Insys_Anthem_001245237                   Insys_Anthem_001245237

                                                    1321
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1323 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245242                   Insys_Anthem_001245242
Insys_Anthem_001245243                   Insys_Anthem_001245243
Insys_Anthem_001245247                   Insys_Anthem_001245247
Insys_Anthem_001245249                   Insys_Anthem_001245249
Insys_Anthem_001245250                   Insys_Anthem_001245250
Insys_Anthem_001245251                   Insys_Anthem_001245251
Insys_Anthem_001245252                   Insys_Anthem_001245252
Insys_Anthem_001245253                   Insys_Anthem_001245253
Insys_Anthem_001245256                   Insys_Anthem_001245256
Insys_Anthem_001245258                   Insys_Anthem_001245258
Insys_Anthem_001245266                   Insys_Anthem_001245266
Insys_Anthem_001245268                   Insys_Anthem_001245268
Insys_Anthem_001245270                   Insys_Anthem_001245270
Insys_Anthem_001245272                   Insys_Anthem_001245272
Insys_Anthem_001245273                   Insys_Anthem_001245273
Insys_Anthem_001245275                   Insys_Anthem_001245275
Insys_Anthem_001245278                   Insys_Anthem_001245278
Insys_Anthem_001245281                   Insys_Anthem_001245281
Insys_Anthem_001245283                   Insys_Anthem_001245283
Insys_Anthem_001245284                   Insys_Anthem_001245284
Insys_Anthem_001245286                   Insys_Anthem_001245286
Insys_Anthem_001245287                   Insys_Anthem_001245287
Insys_Anthem_001245294                   Insys_Anthem_001245294
Insys_Anthem_001245295                   Insys_Anthem_001245295
Insys_Anthem_001245298                   Insys_Anthem_001245298
Insys_Anthem_001245302                   Insys_Anthem_001245302
Insys_Anthem_001245305                   Insys_Anthem_001245305
Insys_Anthem_001245310                   Insys_Anthem_001245310
Insys_Anthem_001245318                   Insys_Anthem_001245318
Insys_Anthem_001245321                   Insys_Anthem_001245321
Insys_Anthem_001245322                   Insys_Anthem_001245322
Insys_Anthem_001245325                   Insys_Anthem_001245325
Insys_Anthem_001245328                   Insys_Anthem_001245328
Insys_Anthem_001245329                   Insys_Anthem_001245329
Insys_Anthem_001245331                   Insys_Anthem_001245331
Insys_Anthem_001245333                   Insys_Anthem_001245333
Insys_Anthem_001245335                   Insys_Anthem_001245335
Insys_Anthem_001245337                   Insys_Anthem_001245337
Insys_Anthem_001245339                   Insys_Anthem_001245339
Insys_Anthem_001245340                   Insys_Anthem_001245340
Insys_Anthem_001245343                   Insys_Anthem_001245343
Insys_Anthem_001245344                   Insys_Anthem_001245344
Insys_Anthem_001245346                   Insys_Anthem_001245346
Insys_Anthem_001245347                   Insys_Anthem_001245347
Insys_Anthem_001245351                   Insys_Anthem_001245351
Insys_Anthem_001245352                   Insys_Anthem_001245352
Insys_Anthem_001245358                   Insys_Anthem_001245358

                                                    1322
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1324 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245359                   Insys_Anthem_001245359
Insys_Anthem_001245361                   Insys_Anthem_001245361
Insys_Anthem_001245362                   Insys_Anthem_001245362
Insys_Anthem_001245363                   Insys_Anthem_001245363
Insys_Anthem_001245364                   Insys_Anthem_001245364
Insys_Anthem_001245365                   Insys_Anthem_001245365
Insys_Anthem_001245368                   Insys_Anthem_001245368
Insys_Anthem_001245369                   Insys_Anthem_001245369
Insys_Anthem_001245370                   Insys_Anthem_001245370
Insys_Anthem_001245371                   Insys_Anthem_001245371
Insys_Anthem_001245373                   Insys_Anthem_001245373
Insys_Anthem_001245375                   Insys_Anthem_001245375
Insys_Anthem_001245377                   Insys_Anthem_001245377
Insys_Anthem_001245378                   Insys_Anthem_001245378
Insys_Anthem_001245381                   Insys_Anthem_001245381
Insys_Anthem_001245382                   Insys_Anthem_001245382
Insys_Anthem_001245384                   Insys_Anthem_001245384
Insys_Anthem_001245385                   Insys_Anthem_001245385
Insys_Anthem_001245387                   Insys_Anthem_001245387
Insys_Anthem_001245392                   Insys_Anthem_001245392
Insys_Anthem_001245393                   Insys_Anthem_001245393
Insys_Anthem_001245396                   Insys_Anthem_001245396
Insys_Anthem_001245402                   Insys_Anthem_001245402
Insys_Anthem_001245403                   Insys_Anthem_001245403
Insys_Anthem_001245404                   Insys_Anthem_001245404
Insys_Anthem_001245405                   Insys_Anthem_001245405
Insys_Anthem_001245413                   Insys_Anthem_001245413
Insys_Anthem_001245418                   Insys_Anthem_001245418
Insys_Anthem_001245419                   Insys_Anthem_001245419
Insys_Anthem_001245420                   Insys_Anthem_001245420
Insys_Anthem_001245421                   Insys_Anthem_001245421
Insys_Anthem_001245422                   Insys_Anthem_001245422
Insys_Anthem_001245423                   Insys_Anthem_001245423
Insys_Anthem_001245424                   Insys_Anthem_001245424
Insys_Anthem_001245426                   Insys_Anthem_001245426
Insys_Anthem_001245427                   Insys_Anthem_001245427
Insys_Anthem_001245428                   Insys_Anthem_001245428
Insys_Anthem_001245430                   Insys_Anthem_001245430
Insys_Anthem_001245432                   Insys_Anthem_001245432
Insys_Anthem_001245437                   Insys_Anthem_001245437
Insys_Anthem_001245439                   Insys_Anthem_001245439
Insys_Anthem_001245444                   Insys_Anthem_001245444
Insys_Anthem_001245446                   Insys_Anthem_001245446
Insys_Anthem_001245447                   Insys_Anthem_001245447
Insys_Anthem_001245449                   Insys_Anthem_001245449
Insys_Anthem_001245450                   Insys_Anthem_001245450
Insys_Anthem_001245451                   Insys_Anthem_001245451

                                                    1323
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1325 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245454                   Insys_Anthem_001245454
Insys_Anthem_001245456                   Insys_Anthem_001245456
Insys_Anthem_001245462                   Insys_Anthem_001245462
Insys_Anthem_001245467                   Insys_Anthem_001245467
Insys_Anthem_001245472                   Insys_Anthem_001245472
Insys_Anthem_001245475                   Insys_Anthem_001245475
Insys_Anthem_001245477                   Insys_Anthem_001245477
Insys_Anthem_001245478                   Insys_Anthem_001245478
Insys_Anthem_001245479                   Insys_Anthem_001245479
Insys_Anthem_001245480                   Insys_Anthem_001245480
Insys_Anthem_001245488                   Insys_Anthem_001245488
Insys_Anthem_001245507                   Insys_Anthem_001245507
Insys_Anthem_001245508                   Insys_Anthem_001245508
Insys_Anthem_001245510                   Insys_Anthem_001245510
Insys_Anthem_001245512                   Insys_Anthem_001245512
Insys_Anthem_001245513                   Insys_Anthem_001245513
Insys_Anthem_001245514                   Insys_Anthem_001245514
Insys_Anthem_001245515                   Insys_Anthem_001245515
Insys_Anthem_001245516                   Insys_Anthem_001245516
Insys_Anthem_001245521                   Insys_Anthem_001245521
Insys_Anthem_001245522                   Insys_Anthem_001245522
Insys_Anthem_001245523                   Insys_Anthem_001245523
Insys_Anthem_001245525                   Insys_Anthem_001245525
Insys_Anthem_001245529                   Insys_Anthem_001245529
Insys_Anthem_001245534                   Insys_Anthem_001245534
Insys_Anthem_001245537                   Insys_Anthem_001245537
Insys_Anthem_001245541                   Insys_Anthem_001245541
Insys_Anthem_001245542                   Insys_Anthem_001245542
Insys_Anthem_001245543                   Insys_Anthem_001245543
Insys_Anthem_001245544                   Insys_Anthem_001245544
Insys_Anthem_001245547                   Insys_Anthem_001245547
Insys_Anthem_001245549                   Insys_Anthem_001245549
Insys_Anthem_001245552                   Insys_Anthem_001245552
Insys_Anthem_001245557                   Insys_Anthem_001245557
Insys_Anthem_001245563                   Insys_Anthem_001245563
Insys_Anthem_001245567                   Insys_Anthem_001245567
Insys_Anthem_001245569                   Insys_Anthem_001245569
Insys_Anthem_001245573                   Insys_Anthem_001245573
Insys_Anthem_001245574                   Insys_Anthem_001245574
Insys_Anthem_001245577                   Insys_Anthem_001245577
Insys_Anthem_001245578                   Insys_Anthem_001245578
Insys_Anthem_001245579                   Insys_Anthem_001245579
Insys_Anthem_001245586                   Insys_Anthem_001245586
Insys_Anthem_001245588                   Insys_Anthem_001245588
Insys_Anthem_001245589                   Insys_Anthem_001245589
Insys_Anthem_001245590                   Insys_Anthem_001245590
Insys_Anthem_001245594                   Insys_Anthem_001245594

                                                    1324
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1326 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245595                   Insys_Anthem_001245595
Insys_Anthem_001245601                   Insys_Anthem_001245601
Insys_Anthem_001245606                   Insys_Anthem_001245606
Insys_Anthem_001245608                   Insys_Anthem_001245608
Insys_Anthem_001245612                   Insys_Anthem_001245612
Insys_Anthem_001245613                   Insys_Anthem_001245613
Insys_Anthem_001245614                   Insys_Anthem_001245614
Insys_Anthem_001245617                   Insys_Anthem_001245617
Insys_Anthem_001245621                   Insys_Anthem_001245621
Insys_Anthem_001245626                   Insys_Anthem_001245626
Insys_Anthem_001245631                   Insys_Anthem_001245631
Insys_Anthem_001245632                   Insys_Anthem_001245632
Insys_Anthem_001245633                   Insys_Anthem_001245633
Insys_Anthem_001245635                   Insys_Anthem_001245635
Insys_Anthem_001245638                   Insys_Anthem_001245638
Insys_Anthem_001245641                   Insys_Anthem_001245641
Insys_Anthem_001245642                   Insys_Anthem_001245642
Insys_Anthem_001245643                   Insys_Anthem_001245643
Insys_Anthem_001245644                   Insys_Anthem_001245644
Insys_Anthem_001245647                   Insys_Anthem_001245647
Insys_Anthem_001245651                   Insys_Anthem_001245651
Insys_Anthem_001245653                   Insys_Anthem_001245653
Insys_Anthem_001245656                   Insys_Anthem_001245656
Insys_Anthem_001245658                   Insys_Anthem_001245658
Insys_Anthem_001245660                   Insys_Anthem_001245660
Insys_Anthem_001245663                   Insys_Anthem_001245663
Insys_Anthem_001245667                   Insys_Anthem_001245667
Insys_Anthem_001245668                   Insys_Anthem_001245668
Insys_Anthem_001245670                   Insys_Anthem_001245670
Insys_Anthem_001245671                   Insys_Anthem_001245671
Insys_Anthem_001245672                   Insys_Anthem_001245672
Insys_Anthem_001245675                   Insys_Anthem_001245675
Insys_Anthem_001245683                   Insys_Anthem_001245683
Insys_Anthem_001245686                   Insys_Anthem_001245686
Insys_Anthem_001245691                   Insys_Anthem_001245691
Insys_Anthem_001245694                   Insys_Anthem_001245694
Insys_Anthem_001245696                   Insys_Anthem_001245696
Insys_Anthem_001245697                   Insys_Anthem_001245697
Insys_Anthem_001245699                   Insys_Anthem_001245699
Insys_Anthem_001245701                   Insys_Anthem_001245701
Insys_Anthem_001245702                   Insys_Anthem_001245702
Insys_Anthem_001245703                   Insys_Anthem_001245703
Insys_Anthem_001245704                   Insys_Anthem_001245704
Insys_Anthem_001245706                   Insys_Anthem_001245706
Insys_Anthem_001245707                   Insys_Anthem_001245707
Insys_Anthem_001245708                   Insys_Anthem_001245708
Insys_Anthem_001245709                   Insys_Anthem_001245709

                                                    1325
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1327 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245712                   Insys_Anthem_001245712
Insys_Anthem_001245721                   Insys_Anthem_001245721
Insys_Anthem_001245727                   Insys_Anthem_001245727
Insys_Anthem_001245729                   Insys_Anthem_001245729
Insys_Anthem_001245732                   Insys_Anthem_001245732
Insys_Anthem_001245733                   Insys_Anthem_001245733
Insys_Anthem_001245734                   Insys_Anthem_001245734
Insys_Anthem_001245739                   Insys_Anthem_001245739
Insys_Anthem_001245742                   Insys_Anthem_001245742
Insys_Anthem_001245749                   Insys_Anthem_001245749
Insys_Anthem_001245756                   Insys_Anthem_001245756
Insys_Anthem_001245761                   Insys_Anthem_001245761
Insys_Anthem_001245764                   Insys_Anthem_001245764
Insys_Anthem_001245770                   Insys_Anthem_001245770
Insys_Anthem_001245771                   Insys_Anthem_001245771
Insys_Anthem_001245772                   Insys_Anthem_001245772
Insys_Anthem_001245783                   Insys_Anthem_001245783
Insys_Anthem_001245784                   Insys_Anthem_001245784
Insys_Anthem_001245789                   Insys_Anthem_001245789
Insys_Anthem_001245791                   Insys_Anthem_001245791
Insys_Anthem_001245793                   Insys_Anthem_001245793
Insys_Anthem_001245794                   Insys_Anthem_001245794
Insys_Anthem_001245795                   Insys_Anthem_001245795
Insys_Anthem_001245798                   Insys_Anthem_001245798
Insys_Anthem_001245799                   Insys_Anthem_001245799
Insys_Anthem_001245803                   Insys_Anthem_001245803
Insys_Anthem_001245805                   Insys_Anthem_001245805
Insys_Anthem_001245808                   Insys_Anthem_001245808
Insys_Anthem_001245810                   Insys_Anthem_001245810
Insys_Anthem_001245811                   Insys_Anthem_001245811
Insys_Anthem_001245812                   Insys_Anthem_001245812
Insys_Anthem_001245813                   Insys_Anthem_001245813
Insys_Anthem_001245818                   Insys_Anthem_001245818
Insys_Anthem_001245819                   Insys_Anthem_001245819
Insys_Anthem_001245821                   Insys_Anthem_001245821
Insys_Anthem_001245824                   Insys_Anthem_001245824
Insys_Anthem_001245826                   Insys_Anthem_001245826
Insys_Anthem_001245831                   Insys_Anthem_001245831
Insys_Anthem_001245834                   Insys_Anthem_001245834
Insys_Anthem_001245836                   Insys_Anthem_001245836
Insys_Anthem_001245837                   Insys_Anthem_001245837
Insys_Anthem_001245841                   Insys_Anthem_001245841
Insys_Anthem_001245842                   Insys_Anthem_001245842
Insys_Anthem_001245846                   Insys_Anthem_001245846
Insys_Anthem_001245847                   Insys_Anthem_001245847
Insys_Anthem_001245849                   Insys_Anthem_001245849
Insys_Anthem_001245853                   Insys_Anthem_001245853

                                                    1326
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1328 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245854                   Insys_Anthem_001245854
Insys_Anthem_001245855                   Insys_Anthem_001245855
Insys_Anthem_001245856                   Insys_Anthem_001245856
Insys_Anthem_001245857                   Insys_Anthem_001245857
Insys_Anthem_001245859                   Insys_Anthem_001245859
Insys_Anthem_001245860                   Insys_Anthem_001245860
Insys_Anthem_001245862                   Insys_Anthem_001245862
Insys_Anthem_001245864                   Insys_Anthem_001245864
Insys_Anthem_001245867                   Insys_Anthem_001245867
Insys_Anthem_001245874                   Insys_Anthem_001245874
Insys_Anthem_001245876                   Insys_Anthem_001245876
Insys_Anthem_001245877                   Insys_Anthem_001245877
Insys_Anthem_001245879                   Insys_Anthem_001245879
Insys_Anthem_001245884                   Insys_Anthem_001245884
Insys_Anthem_001245886                   Insys_Anthem_001245886
Insys_Anthem_001245888                   Insys_Anthem_001245888
Insys_Anthem_001245893                   Insys_Anthem_001245893
Insys_Anthem_001245902                   Insys_Anthem_001245902
Insys_Anthem_001245904                   Insys_Anthem_001245904
Insys_Anthem_001245906                   Insys_Anthem_001245906
Insys_Anthem_001245909                   Insys_Anthem_001245909
Insys_Anthem_001245910                   Insys_Anthem_001245910
Insys_Anthem_001245912                   Insys_Anthem_001245912
Insys_Anthem_001245913                   Insys_Anthem_001245913
Insys_Anthem_001245918                   Insys_Anthem_001245918
Insys_Anthem_001245920                   Insys_Anthem_001245920
Insys_Anthem_001245922                   Insys_Anthem_001245922
Insys_Anthem_001245927                   Insys_Anthem_001245927
Insys_Anthem_001245928                   Insys_Anthem_001245928
Insys_Anthem_001245930                   Insys_Anthem_001245930
Insys_Anthem_001245931                   Insys_Anthem_001245931
Insys_Anthem_001245933                   Insys_Anthem_001245933
Insys_Anthem_001245935                   Insys_Anthem_001245935
Insys_Anthem_001245936                   Insys_Anthem_001245936
Insys_Anthem_001245940                   Insys_Anthem_001245940
Insys_Anthem_001245945                   Insys_Anthem_001245945
Insys_Anthem_001245948                   Insys_Anthem_001245948
Insys_Anthem_001245962                   Insys_Anthem_001245962
Insys_Anthem_001245969                   Insys_Anthem_001245969
Insys_Anthem_001245971                   Insys_Anthem_001245971
Insys_Anthem_001245973                   Insys_Anthem_001245973
Insys_Anthem_001245974                   Insys_Anthem_001245974
Insys_Anthem_001245975                   Insys_Anthem_001245975
Insys_Anthem_001245976                   Insys_Anthem_001245976
Insys_Anthem_001245979                   Insys_Anthem_001245979
Insys_Anthem_001245980                   Insys_Anthem_001245980
Insys_Anthem_001245981                   Insys_Anthem_001245981

                                                    1327
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1329 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001245985                   Insys_Anthem_001245985
Insys_Anthem_001245987                   Insys_Anthem_001245987
Insys_Anthem_001245989                   Insys_Anthem_001245989
Insys_Anthem_001245992                   Insys_Anthem_001245992
Insys_Anthem_001245999                   Insys_Anthem_001245999
Insys_Anthem_001246000                   Insys_Anthem_001246000
Insys_Anthem_001246011                   Insys_Anthem_001246011
Insys_Anthem_001246012                   Insys_Anthem_001246012
Insys_Anthem_001246013                   Insys_Anthem_001246013
Insys_Anthem_001246015                   Insys_Anthem_001246015
Insys_Anthem_001246018                   Insys_Anthem_001246018
Insys_Anthem_001246021                   Insys_Anthem_001246021
Insys_Anthem_001246027                   Insys_Anthem_001246027
Insys_Anthem_001246029                   Insys_Anthem_001246029
Insys_Anthem_001246033                   Insys_Anthem_001246033
Insys_Anthem_001246035                   Insys_Anthem_001246035
Insys_Anthem_001246036                   Insys_Anthem_001246036
Insys_Anthem_001246038                   Insys_Anthem_001246038
Insys_Anthem_001246039                   Insys_Anthem_001246039
Insys_Anthem_001246048                   Insys_Anthem_001246048
Insys_Anthem_001246049                   Insys_Anthem_001246049
Insys_Anthem_001246052                   Insys_Anthem_001246052
Insys_Anthem_001246059                   Insys_Anthem_001246059
Insys_Anthem_001246060                   Insys_Anthem_001246060
Insys_Anthem_001246061                   Insys_Anthem_001246061
Insys_Anthem_001246064                   Insys_Anthem_001246064
Insys_Anthem_001246068                   Insys_Anthem_001246068
Insys_Anthem_001246069                   Insys_Anthem_001246069
Insys_Anthem_001246073                   Insys_Anthem_001246073
Insys_Anthem_001246074                   Insys_Anthem_001246074
Insys_Anthem_001246080                   Insys_Anthem_001246080
Insys_Anthem_001246081                   Insys_Anthem_001246081
Insys_Anthem_001246085                   Insys_Anthem_001246085
Insys_Anthem_001246086                   Insys_Anthem_001246086
Insys_Anthem_001246097                   Insys_Anthem_001246097
Insys_Anthem_001246106                   Insys_Anthem_001246106
Insys_Anthem_001246107                   Insys_Anthem_001246107
Insys_Anthem_001246109                   Insys_Anthem_001246109
Insys_Anthem_001246111                   Insys_Anthem_001246111
Insys_Anthem_001246113                   Insys_Anthem_001246113
Insys_Anthem_001246119                   Insys_Anthem_001246119
Insys_Anthem_001246120                   Insys_Anthem_001246120
Insys_Anthem_001246121                   Insys_Anthem_001246121
Insys_Anthem_001246123                   Insys_Anthem_001246123
Insys_Anthem_001246126                   Insys_Anthem_001246126
Insys_Anthem_001246130                   Insys_Anthem_001246130
Insys_Anthem_001246134                   Insys_Anthem_001246134

                                                    1328
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1330 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246138                   Insys_Anthem_001246138
Insys_Anthem_001246140                   Insys_Anthem_001246140
Insys_Anthem_001246143                   Insys_Anthem_001246143
Insys_Anthem_001246144                   Insys_Anthem_001246144
Insys_Anthem_001246156                   Insys_Anthem_001246156
Insys_Anthem_001246163                   Insys_Anthem_001246163
Insys_Anthem_001246164                   Insys_Anthem_001246164
Insys_Anthem_001246166                   Insys_Anthem_001246166
Insys_Anthem_001246168                   Insys_Anthem_001246168
Insys_Anthem_001246169                   Insys_Anthem_001246169
Insys_Anthem_001246179                   Insys_Anthem_001246179
Insys_Anthem_001246180                   Insys_Anthem_001246180
Insys_Anthem_001246181                   Insys_Anthem_001246181
Insys_Anthem_001246188                   Insys_Anthem_001246188
Insys_Anthem_001246189                   Insys_Anthem_001246189
Insys_Anthem_001246192                   Insys_Anthem_001246192
Insys_Anthem_001246196                   Insys_Anthem_001246196
Insys_Anthem_001246200                   Insys_Anthem_001246200
Insys_Anthem_001246206                   Insys_Anthem_001246206
Insys_Anthem_001246209                   Insys_Anthem_001246209
Insys_Anthem_001246211                   Insys_Anthem_001246211
Insys_Anthem_001246214                   Insys_Anthem_001246214
Insys_Anthem_001246216                   Insys_Anthem_001246216
Insys_Anthem_001246219                   Insys_Anthem_001246219
Insys_Anthem_001246221                   Insys_Anthem_001246221
Insys_Anthem_001246222                   Insys_Anthem_001246222
Insys_Anthem_001246225                   Insys_Anthem_001246225
Insys_Anthem_001246229                   Insys_Anthem_001246229
Insys_Anthem_001246231                   Insys_Anthem_001246231
Insys_Anthem_001246236                   Insys_Anthem_001246236
Insys_Anthem_001246237                   Insys_Anthem_001246237
Insys_Anthem_001246238                   Insys_Anthem_001246238
Insys_Anthem_001246239                   Insys_Anthem_001246239
Insys_Anthem_001246241                   Insys_Anthem_001246241
Insys_Anthem_001246242                   Insys_Anthem_001246242
Insys_Anthem_001246243                   Insys_Anthem_001246243
Insys_Anthem_001246244                   Insys_Anthem_001246244
Insys_Anthem_001246245                   Insys_Anthem_001246245
Insys_Anthem_001246248                   Insys_Anthem_001246248
Insys_Anthem_001246255                   Insys_Anthem_001246255
Insys_Anthem_001246256                   Insys_Anthem_001246256
Insys_Anthem_001246262                   Insys_Anthem_001246262
Insys_Anthem_001246263                   Insys_Anthem_001246263
Insys_Anthem_001246265                   Insys_Anthem_001246265
Insys_Anthem_001246273                   Insys_Anthem_001246273
Insys_Anthem_001246275                   Insys_Anthem_001246275
Insys_Anthem_001246276                   Insys_Anthem_001246276

                                                    1329
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1331 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246277                   Insys_Anthem_001246277
Insys_Anthem_001246278                   Insys_Anthem_001246278
Insys_Anthem_001246281                   Insys_Anthem_001246281
Insys_Anthem_001246284                   Insys_Anthem_001246284
Insys_Anthem_001246287                   Insys_Anthem_001246287
Insys_Anthem_001246291                   Insys_Anthem_001246291
Insys_Anthem_001246293                   Insys_Anthem_001246293
Insys_Anthem_001246295                   Insys_Anthem_001246295
Insys_Anthem_001246296                   Insys_Anthem_001246296
Insys_Anthem_001246298                   Insys_Anthem_001246298
Insys_Anthem_001246301                   Insys_Anthem_001246301
Insys_Anthem_001246304                   Insys_Anthem_001246304
Insys_Anthem_001246306                   Insys_Anthem_001246306
Insys_Anthem_001246307                   Insys_Anthem_001246307
Insys_Anthem_001246308                   Insys_Anthem_001246308
Insys_Anthem_001246310                   Insys_Anthem_001246310
Insys_Anthem_001246312                   Insys_Anthem_001246312
Insys_Anthem_001246313                   Insys_Anthem_001246313
Insys_Anthem_001246314                   Insys_Anthem_001246314
Insys_Anthem_001246316                   Insys_Anthem_001246316
Insys_Anthem_001246317                   Insys_Anthem_001246317
Insys_Anthem_001246322                   Insys_Anthem_001246322
Insys_Anthem_001246327                   Insys_Anthem_001246327
Insys_Anthem_001246331                   Insys_Anthem_001246331
Insys_Anthem_001246334                   Insys_Anthem_001246334
Insys_Anthem_001246336                   Insys_Anthem_001246336
Insys_Anthem_001246337                   Insys_Anthem_001246337
Insys_Anthem_001246341                   Insys_Anthem_001246341
Insys_Anthem_001246344                   Insys_Anthem_001246344
Insys_Anthem_001246346                   Insys_Anthem_001246346
Insys_Anthem_001246347                   Insys_Anthem_001246347
Insys_Anthem_001246349                   Insys_Anthem_001246349
Insys_Anthem_001246350                   Insys_Anthem_001246350
Insys_Anthem_001246351                   Insys_Anthem_001246351
Insys_Anthem_001246352                   Insys_Anthem_001246352
Insys_Anthem_001246358                   Insys_Anthem_001246358
Insys_Anthem_001246359                   Insys_Anthem_001246359
Insys_Anthem_001246361                   Insys_Anthem_001246361
Insys_Anthem_001246365                   Insys_Anthem_001246365
Insys_Anthem_001246368                   Insys_Anthem_001246368
Insys_Anthem_001246370                   Insys_Anthem_001246370
Insys_Anthem_001246376                   Insys_Anthem_001246376
Insys_Anthem_001246377                   Insys_Anthem_001246377
Insys_Anthem_001246384                   Insys_Anthem_001246384
Insys_Anthem_001246385                   Insys_Anthem_001246385
Insys_Anthem_001246395                   Insys_Anthem_001246395
Insys_Anthem_001246398                   Insys_Anthem_001246398

                                                    1330
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1332 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246399                   Insys_Anthem_001246399
Insys_Anthem_001246400                   Insys_Anthem_001246400
Insys_Anthem_001246403                   Insys_Anthem_001246403
Insys_Anthem_001246406                   Insys_Anthem_001246406
Insys_Anthem_001246407                   Insys_Anthem_001246407
Insys_Anthem_001246409                   Insys_Anthem_001246409
Insys_Anthem_001246419                   Insys_Anthem_001246419
Insys_Anthem_001246424                   Insys_Anthem_001246424
Insys_Anthem_001246427                   Insys_Anthem_001246427
Insys_Anthem_001246429                   Insys_Anthem_001246429
Insys_Anthem_001246430                   Insys_Anthem_001246430
Insys_Anthem_001246431                   Insys_Anthem_001246431
Insys_Anthem_001246435                   Insys_Anthem_001246435
Insys_Anthem_001246440                   Insys_Anthem_001246440
Insys_Anthem_001246445                   Insys_Anthem_001246445
Insys_Anthem_001246447                   Insys_Anthem_001246447
Insys_Anthem_001246449                   Insys_Anthem_001246449
Insys_Anthem_001246451                   Insys_Anthem_001246451
Insys_Anthem_001246454                   Insys_Anthem_001246454
Insys_Anthem_001246458                   Insys_Anthem_001246458
Insys_Anthem_001246463                   Insys_Anthem_001246463
Insys_Anthem_001246465                   Insys_Anthem_001246465
Insys_Anthem_001246466                   Insys_Anthem_001246466
Insys_Anthem_001246467                   Insys_Anthem_001246467
Insys_Anthem_001246488                   Insys_Anthem_001246488
Insys_Anthem_001246489                   Insys_Anthem_001246489
Insys_Anthem_001246490                   Insys_Anthem_001246490
Insys_Anthem_001246491                   Insys_Anthem_001246491
Insys_Anthem_001246493                   Insys_Anthem_001246493
Insys_Anthem_001246494                   Insys_Anthem_001246494
Insys_Anthem_001246495                   Insys_Anthem_001246495
Insys_Anthem_001246496                   Insys_Anthem_001246496
Insys_Anthem_001246498                   Insys_Anthem_001246498
Insys_Anthem_001246500                   Insys_Anthem_001246500
Insys_Anthem_001246501                   Insys_Anthem_001246501
Insys_Anthem_001246502                   Insys_Anthem_001246502
Insys_Anthem_001246504                   Insys_Anthem_001246504
Insys_Anthem_001246509                   Insys_Anthem_001246509
Insys_Anthem_001246516                   Insys_Anthem_001246516
Insys_Anthem_001246519                   Insys_Anthem_001246519
Insys_Anthem_001246524                   Insys_Anthem_001246524
Insys_Anthem_001246525                   Insys_Anthem_001246525
Insys_Anthem_001246527                   Insys_Anthem_001246527
Insys_Anthem_001246531                   Insys_Anthem_001246531
Insys_Anthem_001246532                   Insys_Anthem_001246532
Insys_Anthem_001246533                   Insys_Anthem_001246533
Insys_Anthem_001246534                   Insys_Anthem_001246534

                                                    1331
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1333 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246543                   Insys_Anthem_001246543
Insys_Anthem_001246544                   Insys_Anthem_001246544
Insys_Anthem_001246545                   Insys_Anthem_001246545
Insys_Anthem_001246547                   Insys_Anthem_001246547
Insys_Anthem_001246551                   Insys_Anthem_001246551
Insys_Anthem_001246558                   Insys_Anthem_001246558
Insys_Anthem_001246562                   Insys_Anthem_001246562
Insys_Anthem_001246564                   Insys_Anthem_001246564
Insys_Anthem_001246567                   Insys_Anthem_001246567
Insys_Anthem_001246570                   Insys_Anthem_001246570
Insys_Anthem_001246571                   Insys_Anthem_001246571
Insys_Anthem_001246574                   Insys_Anthem_001246574
Insys_Anthem_001246577                   Insys_Anthem_001246577
Insys_Anthem_001246578                   Insys_Anthem_001246578
Insys_Anthem_001246584                   Insys_Anthem_001246584
Insys_Anthem_001246588                   Insys_Anthem_001246588
Insys_Anthem_001246591                   Insys_Anthem_001246591
Insys_Anthem_001246594                   Insys_Anthem_001246594
Insys_Anthem_001246595                   Insys_Anthem_001246595
Insys_Anthem_001246596                   Insys_Anthem_001246596
Insys_Anthem_001246598                   Insys_Anthem_001246598
Insys_Anthem_001246599                   Insys_Anthem_001246599
Insys_Anthem_001246602                   Insys_Anthem_001246602
Insys_Anthem_001246605                   Insys_Anthem_001246605
Insys_Anthem_001246610                   Insys_Anthem_001246610
Insys_Anthem_001246611                   Insys_Anthem_001246611
Insys_Anthem_001246612                   Insys_Anthem_001246612
Insys_Anthem_001246614                   Insys_Anthem_001246614
Insys_Anthem_001246620                   Insys_Anthem_001246620
Insys_Anthem_001246624                   Insys_Anthem_001246624
Insys_Anthem_001246630                   Insys_Anthem_001246630
Insys_Anthem_001246631                   Insys_Anthem_001246631
Insys_Anthem_001246634                   Insys_Anthem_001246634
Insys_Anthem_001246638                   Insys_Anthem_001246638
Insys_Anthem_001246639                   Insys_Anthem_001246639
Insys_Anthem_001246644                   Insys_Anthem_001246644
Insys_Anthem_001246648                   Insys_Anthem_001246648
Insys_Anthem_001246649                   Insys_Anthem_001246649
Insys_Anthem_001246651                   Insys_Anthem_001246651
Insys_Anthem_001246657                   Insys_Anthem_001246657
Insys_Anthem_001246660                   Insys_Anthem_001246660
Insys_Anthem_001246661                   Insys_Anthem_001246661
Insys_Anthem_001246662                   Insys_Anthem_001246662
Insys_Anthem_001246663                   Insys_Anthem_001246663
Insys_Anthem_001246665                   Insys_Anthem_001246665
Insys_Anthem_001246668                   Insys_Anthem_001246668
Insys_Anthem_001246669                   Insys_Anthem_001246669

                                                    1332
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1334 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246671                   Insys_Anthem_001246671
Insys_Anthem_001246682                   Insys_Anthem_001246682
Insys_Anthem_001246689                   Insys_Anthem_001246689
Insys_Anthem_001246695                   Insys_Anthem_001246695
Insys_Anthem_001246699                   Insys_Anthem_001246699
Insys_Anthem_001246701                   Insys_Anthem_001246701
Insys_Anthem_001246705                   Insys_Anthem_001246705
Insys_Anthem_001246707                   Insys_Anthem_001246707
Insys_Anthem_001246712                   Insys_Anthem_001246712
Insys_Anthem_001246715                   Insys_Anthem_001246715
Insys_Anthem_001246718                   Insys_Anthem_001246718
Insys_Anthem_001246720                   Insys_Anthem_001246720
Insys_Anthem_001246721                   Insys_Anthem_001246721
Insys_Anthem_001246726                   Insys_Anthem_001246726
Insys_Anthem_001246727                   Insys_Anthem_001246727
Insys_Anthem_001246728                   Insys_Anthem_001246728
Insys_Anthem_001246730                   Insys_Anthem_001246730
Insys_Anthem_001246735                   Insys_Anthem_001246735
Insys_Anthem_001246741                   Insys_Anthem_001246741
Insys_Anthem_001246743                   Insys_Anthem_001246743
Insys_Anthem_001246748                   Insys_Anthem_001246748
Insys_Anthem_001246749                   Insys_Anthem_001246749
Insys_Anthem_001246757                   Insys_Anthem_001246757
Insys_Anthem_001246758                   Insys_Anthem_001246758
Insys_Anthem_001246760                   Insys_Anthem_001246760
Insys_Anthem_001246763                   Insys_Anthem_001246763
Insys_Anthem_001246767                   Insys_Anthem_001246767
Insys_Anthem_001246770                   Insys_Anthem_001246770
Insys_Anthem_001246773                   Insys_Anthem_001246773
Insys_Anthem_001246775                   Insys_Anthem_001246775
Insys_Anthem_001246779                   Insys_Anthem_001246779
Insys_Anthem_001246781                   Insys_Anthem_001246781
Insys_Anthem_001246782                   Insys_Anthem_001246782
Insys_Anthem_001246786                   Insys_Anthem_001246786
Insys_Anthem_001246788                   Insys_Anthem_001246788
Insys_Anthem_001246789                   Insys_Anthem_001246789
Insys_Anthem_001246790                   Insys_Anthem_001246790
Insys_Anthem_001246797                   Insys_Anthem_001246797
Insys_Anthem_001246808                   Insys_Anthem_001246808
Insys_Anthem_001246809                   Insys_Anthem_001246809
Insys_Anthem_001246810                   Insys_Anthem_001246810
Insys_Anthem_001246811                   Insys_Anthem_001246811
Insys_Anthem_001246814                   Insys_Anthem_001246814
Insys_Anthem_001246815                   Insys_Anthem_001246815
Insys_Anthem_001246817                   Insys_Anthem_001246817
Insys_Anthem_001246819                   Insys_Anthem_001246819
Insys_Anthem_001246828                   Insys_Anthem_001246828

                                                    1333
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1335 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246831                   Insys_Anthem_001246831
Insys_Anthem_001246837                   Insys_Anthem_001246837
Insys_Anthem_001246838                   Insys_Anthem_001246838
Insys_Anthem_001246840                   Insys_Anthem_001246840
Insys_Anthem_001246841                   Insys_Anthem_001246841
Insys_Anthem_001246843                   Insys_Anthem_001246843
Insys_Anthem_001246845                   Insys_Anthem_001246845
Insys_Anthem_001246850                   Insys_Anthem_001246850
Insys_Anthem_001246853                   Insys_Anthem_001246853
Insys_Anthem_001246854                   Insys_Anthem_001246854
Insys_Anthem_001246856                   Insys_Anthem_001246856
Insys_Anthem_001246857                   Insys_Anthem_001246857
Insys_Anthem_001246858                   Insys_Anthem_001246858
Insys_Anthem_001246860                   Insys_Anthem_001246860
Insys_Anthem_001246862                   Insys_Anthem_001246862
Insys_Anthem_001246870                   Insys_Anthem_001246870
Insys_Anthem_001246871                   Insys_Anthem_001246871
Insys_Anthem_001246872                   Insys_Anthem_001246872
Insys_Anthem_001246875                   Insys_Anthem_001246875
Insys_Anthem_001246878                   Insys_Anthem_001246878
Insys_Anthem_001246880                   Insys_Anthem_001246880
Insys_Anthem_001246883                   Insys_Anthem_001246883
Insys_Anthem_001246892                   Insys_Anthem_001246892
Insys_Anthem_001246895                   Insys_Anthem_001246895
Insys_Anthem_001246896                   Insys_Anthem_001246896
Insys_Anthem_001246899                   Insys_Anthem_001246899
Insys_Anthem_001246901                   Insys_Anthem_001246901
Insys_Anthem_001246906                   Insys_Anthem_001246906
Insys_Anthem_001246908                   Insys_Anthem_001246908
Insys_Anthem_001246914                   Insys_Anthem_001246914
Insys_Anthem_001246916                   Insys_Anthem_001246916
Insys_Anthem_001246917                   Insys_Anthem_001246917
Insys_Anthem_001246919                   Insys_Anthem_001246919
Insys_Anthem_001246920                   Insys_Anthem_001246920
Insys_Anthem_001246925                   Insys_Anthem_001246925
Insys_Anthem_001246927                   Insys_Anthem_001246927
Insys_Anthem_001246936                   Insys_Anthem_001246936
Insys_Anthem_001246938                   Insys_Anthem_001246938
Insys_Anthem_001246941                   Insys_Anthem_001246941
Insys_Anthem_001246942                   Insys_Anthem_001246942
Insys_Anthem_001246943                   Insys_Anthem_001246943
Insys_Anthem_001246945                   Insys_Anthem_001246945
Insys_Anthem_001246950                   Insys_Anthem_001246950
Insys_Anthem_001246954                   Insys_Anthem_001246954
Insys_Anthem_001246965                   Insys_Anthem_001246965
Insys_Anthem_001246967                   Insys_Anthem_001246967
Insys_Anthem_001246968                   Insys_Anthem_001246968

                                                    1334
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1336 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001246971                   Insys_Anthem_001246971
Insys_Anthem_001246972                   Insys_Anthem_001246972
Insys_Anthem_001246974                   Insys_Anthem_001246974
Insys_Anthem_001246980                   Insys_Anthem_001246980
Insys_Anthem_001246983                   Insys_Anthem_001246983
Insys_Anthem_001246984                   Insys_Anthem_001246984
Insys_Anthem_001246985                   Insys_Anthem_001246985
Insys_Anthem_001246988                   Insys_Anthem_001246988
Insys_Anthem_001246989                   Insys_Anthem_001246989
Insys_Anthem_001246993                   Insys_Anthem_001246993
Insys_Anthem_001246995                   Insys_Anthem_001246995
Insys_Anthem_001246997                   Insys_Anthem_001246997
Insys_Anthem_001246998                   Insys_Anthem_001246998
Insys_Anthem_001247001                   Insys_Anthem_001247001
Insys_Anthem_001247002                   Insys_Anthem_001247002
Insys_Anthem_001247003                   Insys_Anthem_001247003
Insys_Anthem_001247005                   Insys_Anthem_001247005
Insys_Anthem_001247006                   Insys_Anthem_001247006
Insys_Anthem_001247010                   Insys_Anthem_001247010
Insys_Anthem_001247012                   Insys_Anthem_001247012
Insys_Anthem_001247016                   Insys_Anthem_001247016
Insys_Anthem_001247017                   Insys_Anthem_001247017
Insys_Anthem_001247020                   Insys_Anthem_001247020
Insys_Anthem_001247024                   Insys_Anthem_001247024
Insys_Anthem_001247025                   Insys_Anthem_001247025
Insys_Anthem_001247029                   Insys_Anthem_001247029
Insys_Anthem_001247035                   Insys_Anthem_001247035
Insys_Anthem_001247036                   Insys_Anthem_001247036
Insys_Anthem_001247037                   Insys_Anthem_001247037
Insys_Anthem_001247038                   Insys_Anthem_001247038
Insys_Anthem_001247039                   Insys_Anthem_001247039
Insys_Anthem_001247041                   Insys_Anthem_001247041
Insys_Anthem_001247045                   Insys_Anthem_001247045
Insys_Anthem_001247046                   Insys_Anthem_001247046
Insys_Anthem_001247047                   Insys_Anthem_001247047
Insys_Anthem_001247048                   Insys_Anthem_001247048
Insys_Anthem_001247051                   Insys_Anthem_001247051
Insys_Anthem_001247052                   Insys_Anthem_001247052
Insys_Anthem_001247053                   Insys_Anthem_001247053
Insys_Anthem_001247055                   Insys_Anthem_001247055
Insys_Anthem_001247061                   Insys_Anthem_001247061
Insys_Anthem_001247062                   Insys_Anthem_001247062
Insys_Anthem_001247066                   Insys_Anthem_001247066
Insys_Anthem_001247073                   Insys_Anthem_001247073
Insys_Anthem_001247074                   Insys_Anthem_001247074
Insys_Anthem_001247075                   Insys_Anthem_001247075
Insys_Anthem_001247076                   Insys_Anthem_001247076

                                                    1335
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1337 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247080                   Insys_Anthem_001247080
Insys_Anthem_001247083                   Insys_Anthem_001247083
Insys_Anthem_001247084                   Insys_Anthem_001247084
Insys_Anthem_001247085                   Insys_Anthem_001247085
Insys_Anthem_001247091                   Insys_Anthem_001247091
Insys_Anthem_001247095                   Insys_Anthem_001247095
Insys_Anthem_001247096                   Insys_Anthem_001247096
Insys_Anthem_001247097                   Insys_Anthem_001247097
Insys_Anthem_001247102                   Insys_Anthem_001247102
Insys_Anthem_001247104                   Insys_Anthem_001247104
Insys_Anthem_001247106                   Insys_Anthem_001247106
Insys_Anthem_001247108                   Insys_Anthem_001247108
Insys_Anthem_001247112                   Insys_Anthem_001247112
Insys_Anthem_001247115                   Insys_Anthem_001247115
Insys_Anthem_001247121                   Insys_Anthem_001247121
Insys_Anthem_001247125                   Insys_Anthem_001247125
Insys_Anthem_001247128                   Insys_Anthem_001247128
Insys_Anthem_001247130                   Insys_Anthem_001247130
Insys_Anthem_001247137                   Insys_Anthem_001247137
Insys_Anthem_001247142                   Insys_Anthem_001247142
Insys_Anthem_001247144                   Insys_Anthem_001247144
Insys_Anthem_001247148                   Insys_Anthem_001247148
Insys_Anthem_001247150                   Insys_Anthem_001247150
Insys_Anthem_001247151                   Insys_Anthem_001247151
Insys_Anthem_001247153                   Insys_Anthem_001247153
Insys_Anthem_001247154                   Insys_Anthem_001247154
Insys_Anthem_001247156                   Insys_Anthem_001247156
Insys_Anthem_001247159                   Insys_Anthem_001247159
Insys_Anthem_001247160                   Insys_Anthem_001247160
Insys_Anthem_001247163                   Insys_Anthem_001247163
Insys_Anthem_001247168                   Insys_Anthem_001247168
Insys_Anthem_001247170                   Insys_Anthem_001247170
Insys_Anthem_001247171                   Insys_Anthem_001247171
Insys_Anthem_001247174                   Insys_Anthem_001247174
Insys_Anthem_001247179                   Insys_Anthem_001247179
Insys_Anthem_001247180                   Insys_Anthem_001247180
Insys_Anthem_001247182                   Insys_Anthem_001247182
Insys_Anthem_001247183                   Insys_Anthem_001247183
Insys_Anthem_001247184                   Insys_Anthem_001247184
Insys_Anthem_001247185                   Insys_Anthem_001247185
Insys_Anthem_001247191                   Insys_Anthem_001247191
Insys_Anthem_001247193                   Insys_Anthem_001247193
Insys_Anthem_001247194                   Insys_Anthem_001247194
Insys_Anthem_001247196                   Insys_Anthem_001247196
Insys_Anthem_001247203                   Insys_Anthem_001247203
Insys_Anthem_001247209                   Insys_Anthem_001247209
Insys_Anthem_001247210                   Insys_Anthem_001247210

                                                    1336
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1338 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247212                   Insys_Anthem_001247212
Insys_Anthem_001247213                   Insys_Anthem_001247213
Insys_Anthem_001247214                   Insys_Anthem_001247214
Insys_Anthem_001247226                   Insys_Anthem_001247226
Insys_Anthem_001247227                   Insys_Anthem_001247227
Insys_Anthem_001247235                   Insys_Anthem_001247235
Insys_Anthem_001247238                   Insys_Anthem_001247238
Insys_Anthem_001247239                   Insys_Anthem_001247239
Insys_Anthem_001247249                   Insys_Anthem_001247249
Insys_Anthem_001247253                   Insys_Anthem_001247253
Insys_Anthem_001247256                   Insys_Anthem_001247256
Insys_Anthem_001247257                   Insys_Anthem_001247257
Insys_Anthem_001247259                   Insys_Anthem_001247259
Insys_Anthem_001247262                   Insys_Anthem_001247262
Insys_Anthem_001247263                   Insys_Anthem_001247263
Insys_Anthem_001247274                   Insys_Anthem_001247274
Insys_Anthem_001247278                   Insys_Anthem_001247278
Insys_Anthem_001247281                   Insys_Anthem_001247281
Insys_Anthem_001247283                   Insys_Anthem_001247283
Insys_Anthem_001247284                   Insys_Anthem_001247284
Insys_Anthem_001247289                   Insys_Anthem_001247289
Insys_Anthem_001247292                   Insys_Anthem_001247292
Insys_Anthem_001247296                   Insys_Anthem_001247296
Insys_Anthem_001247297                   Insys_Anthem_001247297
Insys_Anthem_001247298                   Insys_Anthem_001247298
Insys_Anthem_001247301                   Insys_Anthem_001247301
Insys_Anthem_001247302                   Insys_Anthem_001247302
Insys_Anthem_001247309                   Insys_Anthem_001247309
Insys_Anthem_001247311                   Insys_Anthem_001247311
Insys_Anthem_001247314                   Insys_Anthem_001247314
Insys_Anthem_001247322                   Insys_Anthem_001247322
Insys_Anthem_001247327                   Insys_Anthem_001247327
Insys_Anthem_001247328                   Insys_Anthem_001247328
Insys_Anthem_001247329                   Insys_Anthem_001247329
Insys_Anthem_001247333                   Insys_Anthem_001247333
Insys_Anthem_001247334                   Insys_Anthem_001247334
Insys_Anthem_001247335                   Insys_Anthem_001247335
Insys_Anthem_001247345                   Insys_Anthem_001247345
Insys_Anthem_001247347                   Insys_Anthem_001247347
Insys_Anthem_001247354                   Insys_Anthem_001247354
Insys_Anthem_001247358                   Insys_Anthem_001247358
Insys_Anthem_001247361                   Insys_Anthem_001247361
Insys_Anthem_001247362                   Insys_Anthem_001247362
Insys_Anthem_001247365                   Insys_Anthem_001247365
Insys_Anthem_001247368                   Insys_Anthem_001247368
Insys_Anthem_001247371                   Insys_Anthem_001247371
Insys_Anthem_001247374                   Insys_Anthem_001247374

                                                    1337
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1339 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247379                   Insys_Anthem_001247379
Insys_Anthem_001247382                   Insys_Anthem_001247382
Insys_Anthem_001247385                   Insys_Anthem_001247385
Insys_Anthem_001247388                   Insys_Anthem_001247388
Insys_Anthem_001247389                   Insys_Anthem_001247389
Insys_Anthem_001247390                   Insys_Anthem_001247390
Insys_Anthem_001247392                   Insys_Anthem_001247392
Insys_Anthem_001247403                   Insys_Anthem_001247403
Insys_Anthem_001247409                   Insys_Anthem_001247409
Insys_Anthem_001247412                   Insys_Anthem_001247412
Insys_Anthem_001247432                   Insys_Anthem_001247432
Insys_Anthem_001247436                   Insys_Anthem_001247436
Insys_Anthem_001247441                   Insys_Anthem_001247441
Insys_Anthem_001247443                   Insys_Anthem_001247443
Insys_Anthem_001247447                   Insys_Anthem_001247447
Insys_Anthem_001247448                   Insys_Anthem_001247448
Insys_Anthem_001247452                   Insys_Anthem_001247452
Insys_Anthem_001247453                   Insys_Anthem_001247453
Insys_Anthem_001247454                   Insys_Anthem_001247454
Insys_Anthem_001247456                   Insys_Anthem_001247456
Insys_Anthem_001247458                   Insys_Anthem_001247458
Insys_Anthem_001247460                   Insys_Anthem_001247460
Insys_Anthem_001247464                   Insys_Anthem_001247464
Insys_Anthem_001247466                   Insys_Anthem_001247466
Insys_Anthem_001247468                   Insys_Anthem_001247468
Insys_Anthem_001247474                   Insys_Anthem_001247474
Insys_Anthem_001247477                   Insys_Anthem_001247477
Insys_Anthem_001247478                   Insys_Anthem_001247478
Insys_Anthem_001247482                   Insys_Anthem_001247482
Insys_Anthem_001247483                   Insys_Anthem_001247483
Insys_Anthem_001247484                   Insys_Anthem_001247484
Insys_Anthem_001247485                   Insys_Anthem_001247485
Insys_Anthem_001247491                   Insys_Anthem_001247491
Insys_Anthem_001247492                   Insys_Anthem_001247492
Insys_Anthem_001247496                   Insys_Anthem_001247496
Insys_Anthem_001247498                   Insys_Anthem_001247498
Insys_Anthem_001247500                   Insys_Anthem_001247500
Insys_Anthem_001247502                   Insys_Anthem_001247502
Insys_Anthem_001247503                   Insys_Anthem_001247503
Insys_Anthem_001247505                   Insys_Anthem_001247505
Insys_Anthem_001247509                   Insys_Anthem_001247509
Insys_Anthem_001247510                   Insys_Anthem_001247510
Insys_Anthem_001247511                   Insys_Anthem_001247511
Insys_Anthem_001247513                   Insys_Anthem_001247513
Insys_Anthem_001247515                   Insys_Anthem_001247515
Insys_Anthem_001247516                   Insys_Anthem_001247516
Insys_Anthem_001247517                   Insys_Anthem_001247517

                                                    1338
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1340 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247518                   Insys_Anthem_001247518
Insys_Anthem_001247520                   Insys_Anthem_001247520
Insys_Anthem_001247523                   Insys_Anthem_001247523
Insys_Anthem_001247529                   Insys_Anthem_001247529
Insys_Anthem_001247531                   Insys_Anthem_001247531
Insys_Anthem_001247532                   Insys_Anthem_001247532
Insys_Anthem_001247535                   Insys_Anthem_001247535
Insys_Anthem_001247537                   Insys_Anthem_001247537
Insys_Anthem_001247538                   Insys_Anthem_001247538
Insys_Anthem_001247539                   Insys_Anthem_001247539
Insys_Anthem_001247540                   Insys_Anthem_001247540
Insys_Anthem_001247549                   Insys_Anthem_001247549
Insys_Anthem_001247550                   Insys_Anthem_001247550
Insys_Anthem_001247552                   Insys_Anthem_001247552
Insys_Anthem_001247553                   Insys_Anthem_001247553
Insys_Anthem_001247554                   Insys_Anthem_001247554
Insys_Anthem_001247555                   Insys_Anthem_001247555
Insys_Anthem_001247558                   Insys_Anthem_001247558
Insys_Anthem_001247570                   Insys_Anthem_001247570
Insys_Anthem_001247571                   Insys_Anthem_001247571
Insys_Anthem_001247572                   Insys_Anthem_001247572
Insys_Anthem_001247573                   Insys_Anthem_001247573
Insys_Anthem_001247579                   Insys_Anthem_001247579
Insys_Anthem_001247583                   Insys_Anthem_001247583
Insys_Anthem_001247586                   Insys_Anthem_001247586
Insys_Anthem_001247587                   Insys_Anthem_001247587
Insys_Anthem_001247596                   Insys_Anthem_001247596
Insys_Anthem_001247599                   Insys_Anthem_001247599
Insys_Anthem_001247600                   Insys_Anthem_001247600
Insys_Anthem_001247602                   Insys_Anthem_001247602
Insys_Anthem_001247603                   Insys_Anthem_001247603
Insys_Anthem_001247604                   Insys_Anthem_001247604
Insys_Anthem_001247607                   Insys_Anthem_001247607
Insys_Anthem_001247610                   Insys_Anthem_001247610
Insys_Anthem_001247611                   Insys_Anthem_001247611
Insys_Anthem_001247612                   Insys_Anthem_001247612
Insys_Anthem_001247613                   Insys_Anthem_001247613
Insys_Anthem_001247614                   Insys_Anthem_001247614
Insys_Anthem_001247615                   Insys_Anthem_001247615
Insys_Anthem_001247616                   Insys_Anthem_001247616
Insys_Anthem_001247617                   Insys_Anthem_001247617
Insys_Anthem_001247622                   Insys_Anthem_001247622
Insys_Anthem_001247624                   Insys_Anthem_001247624
Insys_Anthem_001247626                   Insys_Anthem_001247626
Insys_Anthem_001247632                   Insys_Anthem_001247632
Insys_Anthem_001247634                   Insys_Anthem_001247634
Insys_Anthem_001247635                   Insys_Anthem_001247635

                                                    1339
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1341 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247637                   Insys_Anthem_001247637
Insys_Anthem_001247638                   Insys_Anthem_001247638
Insys_Anthem_001247639                   Insys_Anthem_001247639
Insys_Anthem_001247641                   Insys_Anthem_001247641
Insys_Anthem_001247642                   Insys_Anthem_001247642
Insys_Anthem_001247643                   Insys_Anthem_001247643
Insys_Anthem_001247652                   Insys_Anthem_001247652
Insys_Anthem_001247653                   Insys_Anthem_001247653
Insys_Anthem_001247656                   Insys_Anthem_001247656
Insys_Anthem_001247658                   Insys_Anthem_001247658
Insys_Anthem_001247660                   Insys_Anthem_001247660
Insys_Anthem_001247668                   Insys_Anthem_001247668
Insys_Anthem_001247670                   Insys_Anthem_001247670
Insys_Anthem_001247671                   Insys_Anthem_001247671
Insys_Anthem_001247677                   Insys_Anthem_001247677
Insys_Anthem_001247678                   Insys_Anthem_001247678
Insys_Anthem_001247683                   Insys_Anthem_001247683
Insys_Anthem_001247686                   Insys_Anthem_001247686
Insys_Anthem_001247688                   Insys_Anthem_001247688
Insys_Anthem_001247691                   Insys_Anthem_001247691
Insys_Anthem_001247692                   Insys_Anthem_001247692
Insys_Anthem_001247695                   Insys_Anthem_001247695
Insys_Anthem_001247696                   Insys_Anthem_001247696
Insys_Anthem_001247697                   Insys_Anthem_001247697
Insys_Anthem_001247699                   Insys_Anthem_001247699
Insys_Anthem_001247704                   Insys_Anthem_001247704
Insys_Anthem_001247709                   Insys_Anthem_001247709
Insys_Anthem_001247710                   Insys_Anthem_001247710
Insys_Anthem_001247712                   Insys_Anthem_001247712
Insys_Anthem_001247713                   Insys_Anthem_001247713
Insys_Anthem_001247714                   Insys_Anthem_001247714
Insys_Anthem_001247717                   Insys_Anthem_001247717
Insys_Anthem_001247719                   Insys_Anthem_001247719
Insys_Anthem_001247720                   Insys_Anthem_001247720
Insys_Anthem_001247721                   Insys_Anthem_001247721
Insys_Anthem_001247723                   Insys_Anthem_001247723
Insys_Anthem_001247729                   Insys_Anthem_001247729
Insys_Anthem_001247730                   Insys_Anthem_001247730
Insys_Anthem_001247732                   Insys_Anthem_001247732
Insys_Anthem_001247733                   Insys_Anthem_001247733
Insys_Anthem_001247734                   Insys_Anthem_001247734
Insys_Anthem_001247738                   Insys_Anthem_001247738
Insys_Anthem_001247742                   Insys_Anthem_001247742
Insys_Anthem_001247745                   Insys_Anthem_001247745
Insys_Anthem_001247747                   Insys_Anthem_001247747
Insys_Anthem_001247748                   Insys_Anthem_001247748
Insys_Anthem_001247749                   Insys_Anthem_001247749

                                                    1340
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1342 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247752                   Insys_Anthem_001247752
Insys_Anthem_001247759                   Insys_Anthem_001247759
Insys_Anthem_001247762                   Insys_Anthem_001247762
Insys_Anthem_001247764                   Insys_Anthem_001247764
Insys_Anthem_001247766                   Insys_Anthem_001247766
Insys_Anthem_001247767                   Insys_Anthem_001247767
Insys_Anthem_001247770                   Insys_Anthem_001247770
Insys_Anthem_001247775                   Insys_Anthem_001247775
Insys_Anthem_001247778                   Insys_Anthem_001247778
Insys_Anthem_001247779                   Insys_Anthem_001247779
Insys_Anthem_001247780                   Insys_Anthem_001247780
Insys_Anthem_001247782                   Insys_Anthem_001247782
Insys_Anthem_001247783                   Insys_Anthem_001247783
Insys_Anthem_001247786                   Insys_Anthem_001247786
Insys_Anthem_001247793                   Insys_Anthem_001247793
Insys_Anthem_001247794                   Insys_Anthem_001247794
Insys_Anthem_001247795                   Insys_Anthem_001247795
Insys_Anthem_001247798                   Insys_Anthem_001247798
Insys_Anthem_001247802                   Insys_Anthem_001247802
Insys_Anthem_001247804                   Insys_Anthem_001247804
Insys_Anthem_001247805                   Insys_Anthem_001247805
Insys_Anthem_001247806                   Insys_Anthem_001247806
Insys_Anthem_001247810                   Insys_Anthem_001247810
Insys_Anthem_001247812                   Insys_Anthem_001247812
Insys_Anthem_001247815                   Insys_Anthem_001247815
Insys_Anthem_001247818                   Insys_Anthem_001247818
Insys_Anthem_001247819                   Insys_Anthem_001247819
Insys_Anthem_001247822                   Insys_Anthem_001247822
Insys_Anthem_001247824                   Insys_Anthem_001247824
Insys_Anthem_001247828                   Insys_Anthem_001247828
Insys_Anthem_001247829                   Insys_Anthem_001247829
Insys_Anthem_001247834                   Insys_Anthem_001247834
Insys_Anthem_001247839                   Insys_Anthem_001247839
Insys_Anthem_001247842                   Insys_Anthem_001247842
Insys_Anthem_001247843                   Insys_Anthem_001247843
Insys_Anthem_001247844                   Insys_Anthem_001247844
Insys_Anthem_001247845                   Insys_Anthem_001247845
Insys_Anthem_001247853                   Insys_Anthem_001247853
Insys_Anthem_001247861                   Insys_Anthem_001247861
Insys_Anthem_001247865                   Insys_Anthem_001247865
Insys_Anthem_001247868                   Insys_Anthem_001247868
Insys_Anthem_001247869                   Insys_Anthem_001247869
Insys_Anthem_001247870                   Insys_Anthem_001247870
Insys_Anthem_001247872                   Insys_Anthem_001247872
Insys_Anthem_001247873                   Insys_Anthem_001247873
Insys_Anthem_001247877                   Insys_Anthem_001247877
Insys_Anthem_001247878                   Insys_Anthem_001247878

                                                    1341
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1343 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001247880                   Insys_Anthem_001247880
Insys_Anthem_001247883                   Insys_Anthem_001247883
Insys_Anthem_001247885                   Insys_Anthem_001247885
Insys_Anthem_001247894                   Insys_Anthem_001247894
Insys_Anthem_001247897                   Insys_Anthem_001247897
Insys_Anthem_001247905                   Insys_Anthem_001247905
Insys_Anthem_001247906                   Insys_Anthem_001247906
Insys_Anthem_001247911                   Insys_Anthem_001247911
Insys_Anthem_001247913                   Insys_Anthem_001247913
Insys_Anthem_001247918                   Insys_Anthem_001247918
Insys_Anthem_001247930                   Insys_Anthem_001247930
Insys_Anthem_001247934                   Insys_Anthem_001247934
Insys_Anthem_001247941                   Insys_Anthem_001247941
Insys_Anthem_001247945                   Insys_Anthem_001247945
Insys_Anthem_001247946                   Insys_Anthem_001247946
Insys_Anthem_001247947                   Insys_Anthem_001247947
Insys_Anthem_001247948                   Insys_Anthem_001247948
Insys_Anthem_001247949                   Insys_Anthem_001247949
Insys_Anthem_001247950                   Insys_Anthem_001247950
Insys_Anthem_001247952                   Insys_Anthem_001247952
Insys_Anthem_001247953                   Insys_Anthem_001247953
Insys_Anthem_001247955                   Insys_Anthem_001247955
Insys_Anthem_001247956                   Insys_Anthem_001247956
Insys_Anthem_001247964                   Insys_Anthem_001247964
Insys_Anthem_001247970                   Insys_Anthem_001247970
Insys_Anthem_001247974                   Insys_Anthem_001247974
Insys_Anthem_001247976                   Insys_Anthem_001247976
Insys_Anthem_001247977                   Insys_Anthem_001247977
Insys_Anthem_001247978                   Insys_Anthem_001247978
Insys_Anthem_001247980                   Insys_Anthem_001247980
Insys_Anthem_001247981                   Insys_Anthem_001247981
Insys_Anthem_001247983                   Insys_Anthem_001247983
Insys_Anthem_001247984                   Insys_Anthem_001247984
Insys_Anthem_001247992                   Insys_Anthem_001247992
Insys_Anthem_001247993                   Insys_Anthem_001247993
Insys_Anthem_001247997                   Insys_Anthem_001247997
Insys_Anthem_001248001                   Insys_Anthem_001248001
Insys_Anthem_001248004                   Insys_Anthem_001248004
Insys_Anthem_001248007                   Insys_Anthem_001248007
Insys_Anthem_001248008                   Insys_Anthem_001248008
Insys_Anthem_001248010                   Insys_Anthem_001248010
Insys_Anthem_001248012                   Insys_Anthem_001248012
Insys_Anthem_001248013                   Insys_Anthem_001248013
Insys_Anthem_001248015                   Insys_Anthem_001248015
Insys_Anthem_001248022                   Insys_Anthem_001248022
Insys_Anthem_001248025                   Insys_Anthem_001248025
Insys_Anthem_001248026                   Insys_Anthem_001248026

                                                    1342
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1344 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248033                   Insys_Anthem_001248033
Insys_Anthem_001248035                   Insys_Anthem_001248035
Insys_Anthem_001248037                   Insys_Anthem_001248037
Insys_Anthem_001248038                   Insys_Anthem_001248038
Insys_Anthem_001248039                   Insys_Anthem_001248039
Insys_Anthem_001248042                   Insys_Anthem_001248042
Insys_Anthem_001248044                   Insys_Anthem_001248044
Insys_Anthem_001248053                   Insys_Anthem_001248053
Insys_Anthem_001248054                   Insys_Anthem_001248054
Insys_Anthem_001248057                   Insys_Anthem_001248057
Insys_Anthem_001248063                   Insys_Anthem_001248063
Insys_Anthem_001248067                   Insys_Anthem_001248067
Insys_Anthem_001248068                   Insys_Anthem_001248068
Insys_Anthem_001248069                   Insys_Anthem_001248069
Insys_Anthem_001248070                   Insys_Anthem_001248070
Insys_Anthem_001248072                   Insys_Anthem_001248072
Insys_Anthem_001248073                   Insys_Anthem_001248073
Insys_Anthem_001248076                   Insys_Anthem_001248076
Insys_Anthem_001248078                   Insys_Anthem_001248078
Insys_Anthem_001248079                   Insys_Anthem_001248079
Insys_Anthem_001248081                   Insys_Anthem_001248081
Insys_Anthem_001248082                   Insys_Anthem_001248082
Insys_Anthem_001248083                   Insys_Anthem_001248083
Insys_Anthem_001248084                   Insys_Anthem_001248084
Insys_Anthem_001248085                   Insys_Anthem_001248085
Insys_Anthem_001248087                   Insys_Anthem_001248087
Insys_Anthem_001248089                   Insys_Anthem_001248089
Insys_Anthem_001248091                   Insys_Anthem_001248091
Insys_Anthem_001248092                   Insys_Anthem_001248092
Insys_Anthem_001248093                   Insys_Anthem_001248093
Insys_Anthem_001248094                   Insys_Anthem_001248094
Insys_Anthem_001248095                   Insys_Anthem_001248095
Insys_Anthem_001248096                   Insys_Anthem_001248096
Insys_Anthem_001248097                   Insys_Anthem_001248097
Insys_Anthem_001248101                   Insys_Anthem_001248101
Insys_Anthem_001248106                   Insys_Anthem_001248106
Insys_Anthem_001248107                   Insys_Anthem_001248107
Insys_Anthem_001248108                   Insys_Anthem_001248108
Insys_Anthem_001248110                   Insys_Anthem_001248110
Insys_Anthem_001248115                   Insys_Anthem_001248115
Insys_Anthem_001248122                   Insys_Anthem_001248122
Insys_Anthem_001248124                   Insys_Anthem_001248124
Insys_Anthem_001248129                   Insys_Anthem_001248129
Insys_Anthem_001248132                   Insys_Anthem_001248132
Insys_Anthem_001248134                   Insys_Anthem_001248134
Insys_Anthem_001248136                   Insys_Anthem_001248136
Insys_Anthem_001248139                   Insys_Anthem_001248139

                                                    1343
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1345 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248140                   Insys_Anthem_001248140
Insys_Anthem_001248142                   Insys_Anthem_001248142
Insys_Anthem_001248144                   Insys_Anthem_001248144
Insys_Anthem_001248152                   Insys_Anthem_001248152
Insys_Anthem_001248153                   Insys_Anthem_001248153
Insys_Anthem_001248155                   Insys_Anthem_001248155
Insys_Anthem_001248157                   Insys_Anthem_001248157
Insys_Anthem_001248159                   Insys_Anthem_001248159
Insys_Anthem_001248160                   Insys_Anthem_001248160
Insys_Anthem_001248161                   Insys_Anthem_001248161
Insys_Anthem_001248162                   Insys_Anthem_001248162
Insys_Anthem_001248171                   Insys_Anthem_001248171
Insys_Anthem_001248174                   Insys_Anthem_001248174
Insys_Anthem_001248176                   Insys_Anthem_001248176
Insys_Anthem_001248178                   Insys_Anthem_001248178
Insys_Anthem_001248179                   Insys_Anthem_001248179
Insys_Anthem_001248180                   Insys_Anthem_001248180
Insys_Anthem_001248184                   Insys_Anthem_001248184
Insys_Anthem_001248189                   Insys_Anthem_001248189
Insys_Anthem_001248192                   Insys_Anthem_001248192
Insys_Anthem_001248195                   Insys_Anthem_001248195
Insys_Anthem_001248197                   Insys_Anthem_001248197
Insys_Anthem_001248198                   Insys_Anthem_001248198
Insys_Anthem_001248199                   Insys_Anthem_001248199
Insys_Anthem_001248202                   Insys_Anthem_001248202
Insys_Anthem_001248204                   Insys_Anthem_001248204
Insys_Anthem_001248205                   Insys_Anthem_001248205
Insys_Anthem_001248206                   Insys_Anthem_001248206
Insys_Anthem_001248208                   Insys_Anthem_001248208
Insys_Anthem_001248209                   Insys_Anthem_001248209
Insys_Anthem_001248213                   Insys_Anthem_001248213
Insys_Anthem_001248218                   Insys_Anthem_001248218
Insys_Anthem_001248220                   Insys_Anthem_001248220
Insys_Anthem_001248221                   Insys_Anthem_001248221
Insys_Anthem_001248222                   Insys_Anthem_001248222
Insys_Anthem_001248223                   Insys_Anthem_001248223
Insys_Anthem_001248226                   Insys_Anthem_001248226
Insys_Anthem_001248227                   Insys_Anthem_001248227
Insys_Anthem_001248228                   Insys_Anthem_001248228
Insys_Anthem_001248230                   Insys_Anthem_001248230
Insys_Anthem_001248233                   Insys_Anthem_001248233
Insys_Anthem_001248239                   Insys_Anthem_001248239
Insys_Anthem_001248240                   Insys_Anthem_001248240
Insys_Anthem_001248243                   Insys_Anthem_001248243
Insys_Anthem_001248249                   Insys_Anthem_001248249
Insys_Anthem_001248251                   Insys_Anthem_001248251
Insys_Anthem_001248253                   Insys_Anthem_001248253

                                                    1344
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1346 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248254                   Insys_Anthem_001248254
Insys_Anthem_001248256                   Insys_Anthem_001248256
Insys_Anthem_001248257                   Insys_Anthem_001248257
Insys_Anthem_001248260                   Insys_Anthem_001248260
Insys_Anthem_001248261                   Insys_Anthem_001248261
Insys_Anthem_001248263                   Insys_Anthem_001248263
Insys_Anthem_001248266                   Insys_Anthem_001248266
Insys_Anthem_001248273                   Insys_Anthem_001248273
Insys_Anthem_001248281                   Insys_Anthem_001248281
Insys_Anthem_001248288                   Insys_Anthem_001248288
Insys_Anthem_001248292                   Insys_Anthem_001248292
Insys_Anthem_001248293                   Insys_Anthem_001248293
Insys_Anthem_001248294                   Insys_Anthem_001248294
Insys_Anthem_001248296                   Insys_Anthem_001248296
Insys_Anthem_001248303                   Insys_Anthem_001248303
Insys_Anthem_001248304                   Insys_Anthem_001248304
Insys_Anthem_001248307                   Insys_Anthem_001248307
Insys_Anthem_001248312                   Insys_Anthem_001248312
Insys_Anthem_001248313                   Insys_Anthem_001248313
Insys_Anthem_001248314                   Insys_Anthem_001248314
Insys_Anthem_001248322                   Insys_Anthem_001248322
Insys_Anthem_001248324                   Insys_Anthem_001248324
Insys_Anthem_001248328                   Insys_Anthem_001248328
Insys_Anthem_001248329                   Insys_Anthem_001248329
Insys_Anthem_001248330                   Insys_Anthem_001248330
Insys_Anthem_001248331                   Insys_Anthem_001248331
Insys_Anthem_001248333                   Insys_Anthem_001248333
Insys_Anthem_001248335                   Insys_Anthem_001248335
Insys_Anthem_001248340                   Insys_Anthem_001248340
Insys_Anthem_001248342                   Insys_Anthem_001248342
Insys_Anthem_001248344                   Insys_Anthem_001248344
Insys_Anthem_001248354                   Insys_Anthem_001248354
Insys_Anthem_001248357                   Insys_Anthem_001248357
Insys_Anthem_001248358                   Insys_Anthem_001248358
Insys_Anthem_001248360                   Insys_Anthem_001248360
Insys_Anthem_001248364                   Insys_Anthem_001248364
Insys_Anthem_001248366                   Insys_Anthem_001248366
Insys_Anthem_001248368                   Insys_Anthem_001248368
Insys_Anthem_001248370                   Insys_Anthem_001248370
Insys_Anthem_001248371                   Insys_Anthem_001248371
Insys_Anthem_001248372                   Insys_Anthem_001248372
Insys_Anthem_001248377                   Insys_Anthem_001248377
Insys_Anthem_001248378                   Insys_Anthem_001248378
Insys_Anthem_001248379                   Insys_Anthem_001248379
Insys_Anthem_001248382                   Insys_Anthem_001248382
Insys_Anthem_001248383                   Insys_Anthem_001248383
Insys_Anthem_001248384                   Insys_Anthem_001248384

                                                    1345
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1347 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248388                   Insys_Anthem_001248388
Insys_Anthem_001248390                   Insys_Anthem_001248390
Insys_Anthem_001248393                   Insys_Anthem_001248393
Insys_Anthem_001248394                   Insys_Anthem_001248394
Insys_Anthem_001248395                   Insys_Anthem_001248395
Insys_Anthem_001248396                   Insys_Anthem_001248396
Insys_Anthem_001248397                   Insys_Anthem_001248397
Insys_Anthem_001248402                   Insys_Anthem_001248402
Insys_Anthem_001248404                   Insys_Anthem_001248404
Insys_Anthem_001248405                   Insys_Anthem_001248405
Insys_Anthem_001248409                   Insys_Anthem_001248409
Insys_Anthem_001248411                   Insys_Anthem_001248411
Insys_Anthem_001248413                   Insys_Anthem_001248413
Insys_Anthem_001248419                   Insys_Anthem_001248419
Insys_Anthem_001248421                   Insys_Anthem_001248421
Insys_Anthem_001248425                   Insys_Anthem_001248425
Insys_Anthem_001248429                   Insys_Anthem_001248429
Insys_Anthem_001248433                   Insys_Anthem_001248433
Insys_Anthem_001248434                   Insys_Anthem_001248434
Insys_Anthem_001248435                   Insys_Anthem_001248435
Insys_Anthem_001248436                   Insys_Anthem_001248436
Insys_Anthem_001248440                   Insys_Anthem_001248440
Insys_Anthem_001248445                   Insys_Anthem_001248445
Insys_Anthem_001248448                   Insys_Anthem_001248448
Insys_Anthem_001248449                   Insys_Anthem_001248449
Insys_Anthem_001248455                   Insys_Anthem_001248455
Insys_Anthem_001248456                   Insys_Anthem_001248456
Insys_Anthem_001248459                   Insys_Anthem_001248459
Insys_Anthem_001248461                   Insys_Anthem_001248461
Insys_Anthem_001248465                   Insys_Anthem_001248465
Insys_Anthem_001248466                   Insys_Anthem_001248466
Insys_Anthem_001248467                   Insys_Anthem_001248467
Insys_Anthem_001248469                   Insys_Anthem_001248469
Insys_Anthem_001248476                   Insys_Anthem_001248476
Insys_Anthem_001248477                   Insys_Anthem_001248477
Insys_Anthem_001248480                   Insys_Anthem_001248480
Insys_Anthem_001248482                   Insys_Anthem_001248482
Insys_Anthem_001248485                   Insys_Anthem_001248485
Insys_Anthem_001248486                   Insys_Anthem_001248486
Insys_Anthem_001248493                   Insys_Anthem_001248493
Insys_Anthem_001248495                   Insys_Anthem_001248495
Insys_Anthem_001248498                   Insys_Anthem_001248498
Insys_Anthem_001248503                   Insys_Anthem_001248503
Insys_Anthem_001248504                   Insys_Anthem_001248504
Insys_Anthem_001248511                   Insys_Anthem_001248511
Insys_Anthem_001248514                   Insys_Anthem_001248514
Insys_Anthem_001248517                   Insys_Anthem_001248517

                                                    1346
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1348 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248520                   Insys_Anthem_001248520
Insys_Anthem_001248523                   Insys_Anthem_001248523
Insys_Anthem_001248533                   Insys_Anthem_001248533
Insys_Anthem_001248534                   Insys_Anthem_001248534
Insys_Anthem_001248540                   Insys_Anthem_001248540
Insys_Anthem_001248543                   Insys_Anthem_001248543
Insys_Anthem_001248552                   Insys_Anthem_001248552
Insys_Anthem_001248554                   Insys_Anthem_001248554
Insys_Anthem_001248555                   Insys_Anthem_001248555
Insys_Anthem_001248557                   Insys_Anthem_001248557
Insys_Anthem_001248561                   Insys_Anthem_001248561
Insys_Anthem_001248562                   Insys_Anthem_001248562
Insys_Anthem_001248563                   Insys_Anthem_001248563
Insys_Anthem_001248565                   Insys_Anthem_001248565
Insys_Anthem_001248566                   Insys_Anthem_001248566
Insys_Anthem_001248569                   Insys_Anthem_001248569
Insys_Anthem_001248573                   Insys_Anthem_001248573
Insys_Anthem_001248574                   Insys_Anthem_001248574
Insys_Anthem_001248575                   Insys_Anthem_001248575
Insys_Anthem_001248576                   Insys_Anthem_001248576
Insys_Anthem_001248577                   Insys_Anthem_001248577
Insys_Anthem_001248580                   Insys_Anthem_001248580
Insys_Anthem_001248581                   Insys_Anthem_001248581
Insys_Anthem_001248583                   Insys_Anthem_001248583
Insys_Anthem_001248584                   Insys_Anthem_001248584
Insys_Anthem_001248588                   Insys_Anthem_001248588
Insys_Anthem_001248590                   Insys_Anthem_001248590
Insys_Anthem_001248593                   Insys_Anthem_001248593
Insys_Anthem_001248595                   Insys_Anthem_001248595
Insys_Anthem_001248597                   Insys_Anthem_001248597
Insys_Anthem_001248598                   Insys_Anthem_001248598
Insys_Anthem_001248599                   Insys_Anthem_001248599
Insys_Anthem_001248601                   Insys_Anthem_001248601
Insys_Anthem_001248605                   Insys_Anthem_001248605
Insys_Anthem_001248608                   Insys_Anthem_001248608
Insys_Anthem_001248609                   Insys_Anthem_001248609
Insys_Anthem_001248610                   Insys_Anthem_001248610
Insys_Anthem_001248611                   Insys_Anthem_001248611
Insys_Anthem_001248616                   Insys_Anthem_001248616
Insys_Anthem_001248617                   Insys_Anthem_001248617
Insys_Anthem_001248618                   Insys_Anthem_001248618
Insys_Anthem_001248619                   Insys_Anthem_001248619
Insys_Anthem_001248624                   Insys_Anthem_001248624
Insys_Anthem_001248625                   Insys_Anthem_001248625
Insys_Anthem_001248629                   Insys_Anthem_001248629
Insys_Anthem_001248635                   Insys_Anthem_001248635
Insys_Anthem_001248640                   Insys_Anthem_001248640

                                                    1347
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1349 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248641                   Insys_Anthem_001248641
Insys_Anthem_001248643                   Insys_Anthem_001248643
Insys_Anthem_001248644                   Insys_Anthem_001248644
Insys_Anthem_001248646                   Insys_Anthem_001248646
Insys_Anthem_001248655                   Insys_Anthem_001248655
Insys_Anthem_001248656                   Insys_Anthem_001248656
Insys_Anthem_001248657                   Insys_Anthem_001248657
Insys_Anthem_001248663                   Insys_Anthem_001248663
Insys_Anthem_001248667                   Insys_Anthem_001248667
Insys_Anthem_001248670                   Insys_Anthem_001248670
Insys_Anthem_001248672                   Insys_Anthem_001248672
Insys_Anthem_001248673                   Insys_Anthem_001248673
Insys_Anthem_001248674                   Insys_Anthem_001248674
Insys_Anthem_001248676                   Insys_Anthem_001248676
Insys_Anthem_001248679                   Insys_Anthem_001248679
Insys_Anthem_001248682                   Insys_Anthem_001248682
Insys_Anthem_001248684                   Insys_Anthem_001248684
Insys_Anthem_001248687                   Insys_Anthem_001248687
Insys_Anthem_001248689                   Insys_Anthem_001248689
Insys_Anthem_001248693                   Insys_Anthem_001248693
Insys_Anthem_001248701                   Insys_Anthem_001248701
Insys_Anthem_001248704                   Insys_Anthem_001248704
Insys_Anthem_001248707                   Insys_Anthem_001248707
Insys_Anthem_001248709                   Insys_Anthem_001248709
Insys_Anthem_001248711                   Insys_Anthem_001248711
Insys_Anthem_001248715                   Insys_Anthem_001248715
Insys_Anthem_001248716                   Insys_Anthem_001248716
Insys_Anthem_001248718                   Insys_Anthem_001248718
Insys_Anthem_001248719                   Insys_Anthem_001248719
Insys_Anthem_001248720                   Insys_Anthem_001248720
Insys_Anthem_001248722                   Insys_Anthem_001248722
Insys_Anthem_001248724                   Insys_Anthem_001248724
Insys_Anthem_001248726                   Insys_Anthem_001248726
Insys_Anthem_001248727                   Insys_Anthem_001248727
Insys_Anthem_001248734                   Insys_Anthem_001248734
Insys_Anthem_001248736                   Insys_Anthem_001248736
Insys_Anthem_001248737                   Insys_Anthem_001248737
Insys_Anthem_001248739                   Insys_Anthem_001248739
Insys_Anthem_001248750                   Insys_Anthem_001248750
Insys_Anthem_001248754                   Insys_Anthem_001248754
Insys_Anthem_001248762                   Insys_Anthem_001248762
Insys_Anthem_001248763                   Insys_Anthem_001248763
Insys_Anthem_001248765                   Insys_Anthem_001248765
Insys_Anthem_001248767                   Insys_Anthem_001248767
Insys_Anthem_001248771                   Insys_Anthem_001248771
Insys_Anthem_001248774                   Insys_Anthem_001248774
Insys_Anthem_001248775                   Insys_Anthem_001248775

                                                    1348
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1350 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248779                   Insys_Anthem_001248779
Insys_Anthem_001248781                   Insys_Anthem_001248781
Insys_Anthem_001248790                   Insys_Anthem_001248790
Insys_Anthem_001248791                   Insys_Anthem_001248791
Insys_Anthem_001248797                   Insys_Anthem_001248797
Insys_Anthem_001248798                   Insys_Anthem_001248798
Insys_Anthem_001248799                   Insys_Anthem_001248799
Insys_Anthem_001248804                   Insys_Anthem_001248804
Insys_Anthem_001248808                   Insys_Anthem_001248808
Insys_Anthem_001248810                   Insys_Anthem_001248810
Insys_Anthem_001248811                   Insys_Anthem_001248811
Insys_Anthem_001248813                   Insys_Anthem_001248813
Insys_Anthem_001248814                   Insys_Anthem_001248814
Insys_Anthem_001248820                   Insys_Anthem_001248820
Insys_Anthem_001248821                   Insys_Anthem_001248821
Insys_Anthem_001248822                   Insys_Anthem_001248822
Insys_Anthem_001248823                   Insys_Anthem_001248823
Insys_Anthem_001248824                   Insys_Anthem_001248824
Insys_Anthem_001248825                   Insys_Anthem_001248825
Insys_Anthem_001248826                   Insys_Anthem_001248826
Insys_Anthem_001248827                   Insys_Anthem_001248827
Insys_Anthem_001248830                   Insys_Anthem_001248830
Insys_Anthem_001248831                   Insys_Anthem_001248831
Insys_Anthem_001248832                   Insys_Anthem_001248832
Insys_Anthem_001248834                   Insys_Anthem_001248834
Insys_Anthem_001248836                   Insys_Anthem_001248836
Insys_Anthem_001248837                   Insys_Anthem_001248837
Insys_Anthem_001248843                   Insys_Anthem_001248843
Insys_Anthem_001248846                   Insys_Anthem_001248846
Insys_Anthem_001248847                   Insys_Anthem_001248847
Insys_Anthem_001248848                   Insys_Anthem_001248848
Insys_Anthem_001248850                   Insys_Anthem_001248850
Insys_Anthem_001248851                   Insys_Anthem_001248851
Insys_Anthem_001248855                   Insys_Anthem_001248855
Insys_Anthem_001248858                   Insys_Anthem_001248858
Insys_Anthem_001248859                   Insys_Anthem_001248859
Insys_Anthem_001248860                   Insys_Anthem_001248860
Insys_Anthem_001248863                   Insys_Anthem_001248863
Insys_Anthem_001248864                   Insys_Anthem_001248864
Insys_Anthem_001248871                   Insys_Anthem_001248871
Insys_Anthem_001248872                   Insys_Anthem_001248872
Insys_Anthem_001248873                   Insys_Anthem_001248873
Insys_Anthem_001248874                   Insys_Anthem_001248874
Insys_Anthem_001248876                   Insys_Anthem_001248876
Insys_Anthem_001248879                   Insys_Anthem_001248879
Insys_Anthem_001248882                   Insys_Anthem_001248882
Insys_Anthem_001248883                   Insys_Anthem_001248883

                                                    1349
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1351 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001248887                   Insys_Anthem_001248887
Insys_Anthem_001248888                   Insys_Anthem_001248888
Insys_Anthem_001248890                   Insys_Anthem_001248890
Insys_Anthem_001248892                   Insys_Anthem_001248892
Insys_Anthem_001248895                   Insys_Anthem_001248895
Insys_Anthem_001248896                   Insys_Anthem_001248896
Insys_Anthem_001248898                   Insys_Anthem_001248898
Insys_Anthem_001248905                   Insys_Anthem_001248905
Insys_Anthem_001248907                   Insys_Anthem_001248907
Insys_Anthem_001248909                   Insys_Anthem_001248909
Insys_Anthem_001248910                   Insys_Anthem_001248910
Insys_Anthem_001248916                   Insys_Anthem_001248916
Insys_Anthem_001248917                   Insys_Anthem_001248917
Insys_Anthem_001248919                   Insys_Anthem_001248919
Insys_Anthem_001248922                   Insys_Anthem_001248922
Insys_Anthem_001248925                   Insys_Anthem_001248925
Insys_Anthem_001248927                   Insys_Anthem_001248927
Insys_Anthem_001248937                   Insys_Anthem_001248937
Insys_Anthem_001248938                   Insys_Anthem_001248938
Insys_Anthem_001248939                   Insys_Anthem_001248939
Insys_Anthem_001248941                   Insys_Anthem_001248941
Insys_Anthem_001248946                   Insys_Anthem_001248946
Insys_Anthem_001248947                   Insys_Anthem_001248947
Insys_Anthem_001248948                   Insys_Anthem_001248948
Insys_Anthem_001248950                   Insys_Anthem_001248950
Insys_Anthem_001248952                   Insys_Anthem_001248952
Insys_Anthem_001248960                   Insys_Anthem_001248960
Insys_Anthem_001248961                   Insys_Anthem_001248961
Insys_Anthem_001248963                   Insys_Anthem_001248963
Insys_Anthem_001248964                   Insys_Anthem_001248964
Insys_Anthem_001248967                   Insys_Anthem_001248967
Insys_Anthem_001248968                   Insys_Anthem_001248968
Insys_Anthem_001248970                   Insys_Anthem_001248970
Insys_Anthem_001248971                   Insys_Anthem_001248971
Insys_Anthem_001248972                   Insys_Anthem_001248972
Insys_Anthem_001248979                   Insys_Anthem_001248979
Insys_Anthem_001248981                   Insys_Anthem_001248981
Insys_Anthem_001248983                   Insys_Anthem_001248983
Insys_Anthem_001248985                   Insys_Anthem_001248985
Insys_Anthem_001248989                   Insys_Anthem_001248989
Insys_Anthem_001248991                   Insys_Anthem_001248991
Insys_Anthem_001248997                   Insys_Anthem_001248997
Insys_Anthem_001248998                   Insys_Anthem_001248998
Insys_Anthem_001248999                   Insys_Anthem_001248999
Insys_Anthem_001249000                   Insys_Anthem_001249000
Insys_Anthem_001249001                   Insys_Anthem_001249001
Insys_Anthem_001249002                   Insys_Anthem_001249002

                                                    1350
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1352 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249007                   Insys_Anthem_001249007
Insys_Anthem_001249013                   Insys_Anthem_001249013
Insys_Anthem_001249015                   Insys_Anthem_001249015
Insys_Anthem_001249018                   Insys_Anthem_001249018
Insys_Anthem_001249022                   Insys_Anthem_001249022
Insys_Anthem_001249026                   Insys_Anthem_001249026
Insys_Anthem_001249029                   Insys_Anthem_001249029
Insys_Anthem_001249030                   Insys_Anthem_001249030
Insys_Anthem_001249031                   Insys_Anthem_001249031
Insys_Anthem_001249032                   Insys_Anthem_001249032
Insys_Anthem_001249034                   Insys_Anthem_001249034
Insys_Anthem_001249036                   Insys_Anthem_001249036
Insys_Anthem_001249041                   Insys_Anthem_001249041
Insys_Anthem_001249043                   Insys_Anthem_001249043
Insys_Anthem_001249045                   Insys_Anthem_001249045
Insys_Anthem_001249047                   Insys_Anthem_001249047
Insys_Anthem_001249054                   Insys_Anthem_001249054
Insys_Anthem_001249066                   Insys_Anthem_001249066
Insys_Anthem_001249074                   Insys_Anthem_001249074
Insys_Anthem_001249075                   Insys_Anthem_001249075
Insys_Anthem_001249084                   Insys_Anthem_001249084
Insys_Anthem_001249085                   Insys_Anthem_001249085
Insys_Anthem_001249089                   Insys_Anthem_001249089
Insys_Anthem_001249090                   Insys_Anthem_001249090
Insys_Anthem_001249093                   Insys_Anthem_001249093
Insys_Anthem_001249098                   Insys_Anthem_001249098
Insys_Anthem_001249105                   Insys_Anthem_001249105
Insys_Anthem_001249106                   Insys_Anthem_001249106
Insys_Anthem_001249110                   Insys_Anthem_001249110
Insys_Anthem_001249115                   Insys_Anthem_001249115
Insys_Anthem_001249116                   Insys_Anthem_001249116
Insys_Anthem_001249117                   Insys_Anthem_001249117
Insys_Anthem_001249119                   Insys_Anthem_001249119
Insys_Anthem_001249120                   Insys_Anthem_001249120
Insys_Anthem_001249121                   Insys_Anthem_001249121
Insys_Anthem_001249123                   Insys_Anthem_001249123
Insys_Anthem_001249125                   Insys_Anthem_001249125
Insys_Anthem_001249129                   Insys_Anthem_001249129
Insys_Anthem_001249130                   Insys_Anthem_001249130
Insys_Anthem_001249132                   Insys_Anthem_001249132
Insys_Anthem_001249133                   Insys_Anthem_001249133
Insys_Anthem_001249134                   Insys_Anthem_001249134
Insys_Anthem_001249136                   Insys_Anthem_001249136
Insys_Anthem_001249139                   Insys_Anthem_001249139
Insys_Anthem_001249146                   Insys_Anthem_001249146
Insys_Anthem_001249156                   Insys_Anthem_001249156
Insys_Anthem_001249159                   Insys_Anthem_001249159

                                                    1351
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1353 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249160                   Insys_Anthem_001249160
Insys_Anthem_001249161                   Insys_Anthem_001249161
Insys_Anthem_001249162                   Insys_Anthem_001249162
Insys_Anthem_001249164                   Insys_Anthem_001249164
Insys_Anthem_001249166                   Insys_Anthem_001249166
Insys_Anthem_001249167                   Insys_Anthem_001249167
Insys_Anthem_001249168                   Insys_Anthem_001249168
Insys_Anthem_001249171                   Insys_Anthem_001249171
Insys_Anthem_001249176                   Insys_Anthem_001249176
Insys_Anthem_001249195                   Insys_Anthem_001249195
Insys_Anthem_001249200                   Insys_Anthem_001249200
Insys_Anthem_001249204                   Insys_Anthem_001249204
Insys_Anthem_001249205                   Insys_Anthem_001249205
Insys_Anthem_001249206                   Insys_Anthem_001249206
Insys_Anthem_001249208                   Insys_Anthem_001249208
Insys_Anthem_001249209                   Insys_Anthem_001249209
Insys_Anthem_001249217                   Insys_Anthem_001249217
Insys_Anthem_001249218                   Insys_Anthem_001249218
Insys_Anthem_001249221                   Insys_Anthem_001249221
Insys_Anthem_001249223                   Insys_Anthem_001249223
Insys_Anthem_001249229                   Insys_Anthem_001249229
Insys_Anthem_001249230                   Insys_Anthem_001249230
Insys_Anthem_001249231                   Insys_Anthem_001249231
Insys_Anthem_001249233                   Insys_Anthem_001249233
Insys_Anthem_001249234                   Insys_Anthem_001249234
Insys_Anthem_001249236                   Insys_Anthem_001249236
Insys_Anthem_001249237                   Insys_Anthem_001249237
Insys_Anthem_001249243                   Insys_Anthem_001249243
Insys_Anthem_001249247                   Insys_Anthem_001249247
Insys_Anthem_001249250                   Insys_Anthem_001249250
Insys_Anthem_001249253                   Insys_Anthem_001249253
Insys_Anthem_001249257                   Insys_Anthem_001249257
Insys_Anthem_001249258                   Insys_Anthem_001249258
Insys_Anthem_001249261                   Insys_Anthem_001249261
Insys_Anthem_001249263                   Insys_Anthem_001249263
Insys_Anthem_001249265                   Insys_Anthem_001249265
Insys_Anthem_001249269                   Insys_Anthem_001249269
Insys_Anthem_001249274                   Insys_Anthem_001249274
Insys_Anthem_001249275                   Insys_Anthem_001249275
Insys_Anthem_001249276                   Insys_Anthem_001249276
Insys_Anthem_001249278                   Insys_Anthem_001249278
Insys_Anthem_001249284                   Insys_Anthem_001249284
Insys_Anthem_001249288                   Insys_Anthem_001249288
Insys_Anthem_001249290                   Insys_Anthem_001249290
Insys_Anthem_001249291                   Insys_Anthem_001249291
Insys_Anthem_001249294                   Insys_Anthem_001249294
Insys_Anthem_001249297                   Insys_Anthem_001249297

                                                    1352
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1354 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249298                   Insys_Anthem_001249298
Insys_Anthem_001249302                   Insys_Anthem_001249302
Insys_Anthem_001249306                   Insys_Anthem_001249306
Insys_Anthem_001249308                   Insys_Anthem_001249308
Insys_Anthem_001249310                   Insys_Anthem_001249310
Insys_Anthem_001249312                   Insys_Anthem_001249312
Insys_Anthem_001249319                   Insys_Anthem_001249319
Insys_Anthem_001249321                   Insys_Anthem_001249321
Insys_Anthem_001249323                   Insys_Anthem_001249323
Insys_Anthem_001249329                   Insys_Anthem_001249329
Insys_Anthem_001249330                   Insys_Anthem_001249330
Insys_Anthem_001249332                   Insys_Anthem_001249332
Insys_Anthem_001249337                   Insys_Anthem_001249337
Insys_Anthem_001249338                   Insys_Anthem_001249338
Insys_Anthem_001249339                   Insys_Anthem_001249339
Insys_Anthem_001249340                   Insys_Anthem_001249340
Insys_Anthem_001249341                   Insys_Anthem_001249341
Insys_Anthem_001249347                   Insys_Anthem_001249347
Insys_Anthem_001249357                   Insys_Anthem_001249357
Insys_Anthem_001249360                   Insys_Anthem_001249360
Insys_Anthem_001249361                   Insys_Anthem_001249361
Insys_Anthem_001249365                   Insys_Anthem_001249365
Insys_Anthem_001249367                   Insys_Anthem_001249367
Insys_Anthem_001249368                   Insys_Anthem_001249368
Insys_Anthem_001249369                   Insys_Anthem_001249369
Insys_Anthem_001249374                   Insys_Anthem_001249374
Insys_Anthem_001249375                   Insys_Anthem_001249375
Insys_Anthem_001249377                   Insys_Anthem_001249377
Insys_Anthem_001249378                   Insys_Anthem_001249378
Insys_Anthem_001249380                   Insys_Anthem_001249380
Insys_Anthem_001249388                   Insys_Anthem_001249388
Insys_Anthem_001249389                   Insys_Anthem_001249389
Insys_Anthem_001249390                   Insys_Anthem_001249390
Insys_Anthem_001249393                   Insys_Anthem_001249393
Insys_Anthem_001249396                   Insys_Anthem_001249396
Insys_Anthem_001249407                   Insys_Anthem_001249407
Insys_Anthem_001249408                   Insys_Anthem_001249408
Insys_Anthem_001249411                   Insys_Anthem_001249411
Insys_Anthem_001249412                   Insys_Anthem_001249412
Insys_Anthem_001249414                   Insys_Anthem_001249414
Insys_Anthem_001249418                   Insys_Anthem_001249418
Insys_Anthem_001249420                   Insys_Anthem_001249420
Insys_Anthem_001249421                   Insys_Anthem_001249421
Insys_Anthem_001249424                   Insys_Anthem_001249424
Insys_Anthem_001249425                   Insys_Anthem_001249425
Insys_Anthem_001249426                   Insys_Anthem_001249426
Insys_Anthem_001249427                   Insys_Anthem_001249427

                                                    1353
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1355 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249431                   Insys_Anthem_001249431
Insys_Anthem_001249432                   Insys_Anthem_001249432
Insys_Anthem_001249433                   Insys_Anthem_001249433
Insys_Anthem_001249437                   Insys_Anthem_001249437
Insys_Anthem_001249439                   Insys_Anthem_001249439
Insys_Anthem_001249443                   Insys_Anthem_001249443
Insys_Anthem_001249444                   Insys_Anthem_001249444
Insys_Anthem_001249448                   Insys_Anthem_001249448
Insys_Anthem_001249450                   Insys_Anthem_001249450
Insys_Anthem_001249451                   Insys_Anthem_001249451
Insys_Anthem_001249454                   Insys_Anthem_001249454
Insys_Anthem_001249455                   Insys_Anthem_001249455
Insys_Anthem_001249459                   Insys_Anthem_001249459
Insys_Anthem_001249462                   Insys_Anthem_001249462
Insys_Anthem_001249463                   Insys_Anthem_001249463
Insys_Anthem_001249465                   Insys_Anthem_001249465
Insys_Anthem_001249468                   Insys_Anthem_001249468
Insys_Anthem_001249469                   Insys_Anthem_001249469
Insys_Anthem_001249472                   Insys_Anthem_001249472
Insys_Anthem_001249476                   Insys_Anthem_001249476
Insys_Anthem_001249482                   Insys_Anthem_001249482
Insys_Anthem_001249483                   Insys_Anthem_001249483
Insys_Anthem_001249487                   Insys_Anthem_001249487
Insys_Anthem_001249490                   Insys_Anthem_001249490
Insys_Anthem_001249491                   Insys_Anthem_001249491
Insys_Anthem_001249492                   Insys_Anthem_001249492
Insys_Anthem_001249493                   Insys_Anthem_001249493
Insys_Anthem_001249502                   Insys_Anthem_001249502
Insys_Anthem_001249506                   Insys_Anthem_001249506
Insys_Anthem_001249509                   Insys_Anthem_001249509
Insys_Anthem_001249510                   Insys_Anthem_001249510
Insys_Anthem_001249511                   Insys_Anthem_001249511
Insys_Anthem_001249513                   Insys_Anthem_001249513
Insys_Anthem_001249514                   Insys_Anthem_001249514
Insys_Anthem_001249516                   Insys_Anthem_001249516
Insys_Anthem_001249519                   Insys_Anthem_001249519
Insys_Anthem_001249523                   Insys_Anthem_001249523
Insys_Anthem_001249524                   Insys_Anthem_001249524
Insys_Anthem_001249529                   Insys_Anthem_001249529
Insys_Anthem_001249530                   Insys_Anthem_001249530
Insys_Anthem_001249533                   Insys_Anthem_001249533
Insys_Anthem_001249534                   Insys_Anthem_001249534
Insys_Anthem_001249536                   Insys_Anthem_001249536
Insys_Anthem_001249539                   Insys_Anthem_001249539
Insys_Anthem_001249541                   Insys_Anthem_001249541
Insys_Anthem_001249544                   Insys_Anthem_001249544
Insys_Anthem_001249552                   Insys_Anthem_001249552

                                                    1354
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1356 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249559                   Insys_Anthem_001249559
Insys_Anthem_001249562                   Insys_Anthem_001249562
Insys_Anthem_001249563                   Insys_Anthem_001249563
Insys_Anthem_001249565                   Insys_Anthem_001249565
Insys_Anthem_001249566                   Insys_Anthem_001249566
Insys_Anthem_001249569                   Insys_Anthem_001249569
Insys_Anthem_001249570                   Insys_Anthem_001249570
Insys_Anthem_001249575                   Insys_Anthem_001249575
Insys_Anthem_001249576                   Insys_Anthem_001249576
Insys_Anthem_001249583                   Insys_Anthem_001249583
Insys_Anthem_001249584                   Insys_Anthem_001249584
Insys_Anthem_001249586                   Insys_Anthem_001249586
Insys_Anthem_001249589                   Insys_Anthem_001249589
Insys_Anthem_001249590                   Insys_Anthem_001249590
Insys_Anthem_001249592                   Insys_Anthem_001249592
Insys_Anthem_001249594                   Insys_Anthem_001249594
Insys_Anthem_001249595                   Insys_Anthem_001249595
Insys_Anthem_001249596                   Insys_Anthem_001249596
Insys_Anthem_001249600                   Insys_Anthem_001249600
Insys_Anthem_001249604                   Insys_Anthem_001249604
Insys_Anthem_001249605                   Insys_Anthem_001249605
Insys_Anthem_001249607                   Insys_Anthem_001249607
Insys_Anthem_001249623                   Insys_Anthem_001249623
Insys_Anthem_001249624                   Insys_Anthem_001249624
Insys_Anthem_001249625                   Insys_Anthem_001249625
Insys_Anthem_001249626                   Insys_Anthem_001249626
Insys_Anthem_001249627                   Insys_Anthem_001249627
Insys_Anthem_001249634                   Insys_Anthem_001249634
Insys_Anthem_001249635                   Insys_Anthem_001249635
Insys_Anthem_001249637                   Insys_Anthem_001249637
Insys_Anthem_001249638                   Insys_Anthem_001249638
Insys_Anthem_001249649                   Insys_Anthem_001249649
Insys_Anthem_001249650                   Insys_Anthem_001249650
Insys_Anthem_001249658                   Insys_Anthem_001249658
Insys_Anthem_001249664                   Insys_Anthem_001249664
Insys_Anthem_001249668                   Insys_Anthem_001249668
Insys_Anthem_001249673                   Insys_Anthem_001249673
Insys_Anthem_001249676                   Insys_Anthem_001249676
Insys_Anthem_001249679                   Insys_Anthem_001249679
Insys_Anthem_001249682                   Insys_Anthem_001249682
Insys_Anthem_001249683                   Insys_Anthem_001249683
Insys_Anthem_001249686                   Insys_Anthem_001249686
Insys_Anthem_001249690                   Insys_Anthem_001249690
Insys_Anthem_001249691                   Insys_Anthem_001249691
Insys_Anthem_001249694                   Insys_Anthem_001249694
Insys_Anthem_001249698                   Insys_Anthem_001249698
Insys_Anthem_001249699                   Insys_Anthem_001249699

                                                    1355
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1357 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249704                   Insys_Anthem_001249704
Insys_Anthem_001249706                   Insys_Anthem_001249706
Insys_Anthem_001249711                   Insys_Anthem_001249711
Insys_Anthem_001249712                   Insys_Anthem_001249712
Insys_Anthem_001249718                   Insys_Anthem_001249718
Insys_Anthem_001249721                   Insys_Anthem_001249721
Insys_Anthem_001249722                   Insys_Anthem_001249722
Insys_Anthem_001249724                   Insys_Anthem_001249724
Insys_Anthem_001249727                   Insys_Anthem_001249727
Insys_Anthem_001249729                   Insys_Anthem_001249729
Insys_Anthem_001249731                   Insys_Anthem_001249731
Insys_Anthem_001249733                   Insys_Anthem_001249733
Insys_Anthem_001249735                   Insys_Anthem_001249735
Insys_Anthem_001249737                   Insys_Anthem_001249737
Insys_Anthem_001249738                   Insys_Anthem_001249738
Insys_Anthem_001249739                   Insys_Anthem_001249739
Insys_Anthem_001249742                   Insys_Anthem_001249742
Insys_Anthem_001249749                   Insys_Anthem_001249749
Insys_Anthem_001249750                   Insys_Anthem_001249750
Insys_Anthem_001249753                   Insys_Anthem_001249753
Insys_Anthem_001249754                   Insys_Anthem_001249754
Insys_Anthem_001249758                   Insys_Anthem_001249758
Insys_Anthem_001249761                   Insys_Anthem_001249761
Insys_Anthem_001249763                   Insys_Anthem_001249763
Insys_Anthem_001249766                   Insys_Anthem_001249766
Insys_Anthem_001249770                   Insys_Anthem_001249770
Insys_Anthem_001249773                   Insys_Anthem_001249773
Insys_Anthem_001249777                   Insys_Anthem_001249777
Insys_Anthem_001249778                   Insys_Anthem_001249778
Insys_Anthem_001249783                   Insys_Anthem_001249783
Insys_Anthem_001249785                   Insys_Anthem_001249785
Insys_Anthem_001249791                   Insys_Anthem_001249791
Insys_Anthem_001249794                   Insys_Anthem_001249794
Insys_Anthem_001249803                   Insys_Anthem_001249803
Insys_Anthem_001249805                   Insys_Anthem_001249805
Insys_Anthem_001249811                   Insys_Anthem_001249811
Insys_Anthem_001249812                   Insys_Anthem_001249812
Insys_Anthem_001249814                   Insys_Anthem_001249814
Insys_Anthem_001249815                   Insys_Anthem_001249815
Insys_Anthem_001249818                   Insys_Anthem_001249818
Insys_Anthem_001249819                   Insys_Anthem_001249819
Insys_Anthem_001249820                   Insys_Anthem_001249820
Insys_Anthem_001249822                   Insys_Anthem_001249822
Insys_Anthem_001249824                   Insys_Anthem_001249824
Insys_Anthem_001249826                   Insys_Anthem_001249826
Insys_Anthem_001249827                   Insys_Anthem_001249827
Insys_Anthem_001249831                   Insys_Anthem_001249831

                                                    1356
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1358 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249832                   Insys_Anthem_001249832
Insys_Anthem_001249835                   Insys_Anthem_001249835
Insys_Anthem_001249837                   Insys_Anthem_001249837
Insys_Anthem_001249840                   Insys_Anthem_001249840
Insys_Anthem_001249843                   Insys_Anthem_001249843
Insys_Anthem_001249849                   Insys_Anthem_001249849
Insys_Anthem_001249851                   Insys_Anthem_001249851
Insys_Anthem_001249856                   Insys_Anthem_001249856
Insys_Anthem_001249860                   Insys_Anthem_001249860
Insys_Anthem_001249862                   Insys_Anthem_001249862
Insys_Anthem_001249873                   Insys_Anthem_001249873
Insys_Anthem_001249882                   Insys_Anthem_001249882
Insys_Anthem_001249885                   Insys_Anthem_001249885
Insys_Anthem_001249889                   Insys_Anthem_001249889
Insys_Anthem_001249890                   Insys_Anthem_001249890
Insys_Anthem_001249896                   Insys_Anthem_001249896
Insys_Anthem_001249898                   Insys_Anthem_001249898
Insys_Anthem_001249903                   Insys_Anthem_001249903
Insys_Anthem_001249906                   Insys_Anthem_001249906
Insys_Anthem_001249908                   Insys_Anthem_001249908
Insys_Anthem_001249910                   Insys_Anthem_001249910
Insys_Anthem_001249912                   Insys_Anthem_001249912
Insys_Anthem_001249914                   Insys_Anthem_001249914
Insys_Anthem_001249915                   Insys_Anthem_001249915
Insys_Anthem_001249917                   Insys_Anthem_001249917
Insys_Anthem_001249919                   Insys_Anthem_001249919
Insys_Anthem_001249924                   Insys_Anthem_001249924
Insys_Anthem_001249927                   Insys_Anthem_001249927
Insys_Anthem_001249928                   Insys_Anthem_001249928
Insys_Anthem_001249929                   Insys_Anthem_001249929
Insys_Anthem_001249930                   Insys_Anthem_001249930
Insys_Anthem_001249931                   Insys_Anthem_001249931
Insys_Anthem_001249934                   Insys_Anthem_001249934
Insys_Anthem_001249936                   Insys_Anthem_001249936
Insys_Anthem_001249937                   Insys_Anthem_001249937
Insys_Anthem_001249938                   Insys_Anthem_001249938
Insys_Anthem_001249939                   Insys_Anthem_001249939
Insys_Anthem_001249941                   Insys_Anthem_001249941
Insys_Anthem_001249944                   Insys_Anthem_001249944
Insys_Anthem_001249947                   Insys_Anthem_001249947
Insys_Anthem_001249951                   Insys_Anthem_001249951
Insys_Anthem_001249952                   Insys_Anthem_001249952
Insys_Anthem_001249954                   Insys_Anthem_001249954
Insys_Anthem_001249955                   Insys_Anthem_001249955
Insys_Anthem_001249956                   Insys_Anthem_001249956
Insys_Anthem_001249961                   Insys_Anthem_001249961
Insys_Anthem_001249962                   Insys_Anthem_001249962

                                                    1357
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1359 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001249963                   Insys_Anthem_001249963
Insys_Anthem_001249971                   Insys_Anthem_001249971
Insys_Anthem_001249975                   Insys_Anthem_001249975
Insys_Anthem_001249976                   Insys_Anthem_001249976
Insys_Anthem_001249978                   Insys_Anthem_001249978
Insys_Anthem_001249980                   Insys_Anthem_001249980
Insys_Anthem_001249985                   Insys_Anthem_001249985
Insys_Anthem_001249986                   Insys_Anthem_001249986
Insys_Anthem_001249987                   Insys_Anthem_001249987
Insys_Anthem_001249991                   Insys_Anthem_001249991
Insys_Anthem_001249992                   Insys_Anthem_001249992
Insys_Anthem_001249994                   Insys_Anthem_001249994
Insys_Anthem_001249996                   Insys_Anthem_001249996
Insys_Anthem_001249997                   Insys_Anthem_001249997
Insys_Anthem_001250002                   Insys_Anthem_001250002
Insys_Anthem_001250004                   Insys_Anthem_001250004
Insys_Anthem_001250005                   Insys_Anthem_001250005
Insys_Anthem_001250008                   Insys_Anthem_001250008
Insys_Anthem_001250011                   Insys_Anthem_001250011
Insys_Anthem_001250016                   Insys_Anthem_001250016
Insys_Anthem_001250017                   Insys_Anthem_001250017
Insys_Anthem_001250018                   Insys_Anthem_001250018
Insys_Anthem_001250019                   Insys_Anthem_001250019
Insys_Anthem_001250021                   Insys_Anthem_001250021
Insys_Anthem_001250024                   Insys_Anthem_001250024
Insys_Anthem_001250025                   Insys_Anthem_001250025
Insys_Anthem_001250034                   Insys_Anthem_001250034
Insys_Anthem_001250035                   Insys_Anthem_001250035
Insys_Anthem_001250036                   Insys_Anthem_001250036
Insys_Anthem_001250039                   Insys_Anthem_001250039
Insys_Anthem_001250041                   Insys_Anthem_001250041
Insys_Anthem_001250051                   Insys_Anthem_001250051
Insys_Anthem_001250054                   Insys_Anthem_001250054
Insys_Anthem_001250055                   Insys_Anthem_001250055
Insys_Anthem_001250056                   Insys_Anthem_001250056
Insys_Anthem_001250059                   Insys_Anthem_001250059
Insys_Anthem_001250064                   Insys_Anthem_001250064
Insys_Anthem_001250065                   Insys_Anthem_001250065
Insys_Anthem_001250070                   Insys_Anthem_001250070
Insys_Anthem_001250071                   Insys_Anthem_001250071
Insys_Anthem_001250073                   Insys_Anthem_001250073
Insys_Anthem_001250077                   Insys_Anthem_001250077
Insys_Anthem_001250078                   Insys_Anthem_001250078
Insys_Anthem_001250083                   Insys_Anthem_001250083
Insys_Anthem_001250087                   Insys_Anthem_001250087
Insys_Anthem_001250088                   Insys_Anthem_001250088
Insys_Anthem_001250089                   Insys_Anthem_001250089

                                                    1358
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1360 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250091                   Insys_Anthem_001250091
Insys_Anthem_001250093                   Insys_Anthem_001250093
Insys_Anthem_001250096                   Insys_Anthem_001250096
Insys_Anthem_001250097                   Insys_Anthem_001250097
Insys_Anthem_001250098                   Insys_Anthem_001250098
Insys_Anthem_001250100                   Insys_Anthem_001250100
Insys_Anthem_001250102                   Insys_Anthem_001250102
Insys_Anthem_001250105                   Insys_Anthem_001250105
Insys_Anthem_001250106                   Insys_Anthem_001250106
Insys_Anthem_001250108                   Insys_Anthem_001250108
Insys_Anthem_001250112                   Insys_Anthem_001250112
Insys_Anthem_001250115                   Insys_Anthem_001250115
Insys_Anthem_001250117                   Insys_Anthem_001250117
Insys_Anthem_001250118                   Insys_Anthem_001250118
Insys_Anthem_001250120                   Insys_Anthem_001250120
Insys_Anthem_001250124                   Insys_Anthem_001250124
Insys_Anthem_001250127                   Insys_Anthem_001250127
Insys_Anthem_001250131                   Insys_Anthem_001250131
Insys_Anthem_001250132                   Insys_Anthem_001250132
Insys_Anthem_001250133                   Insys_Anthem_001250133
Insys_Anthem_001250136                   Insys_Anthem_001250136
Insys_Anthem_001250138                   Insys_Anthem_001250138
Insys_Anthem_001250140                   Insys_Anthem_001250140
Insys_Anthem_001250142                   Insys_Anthem_001250142
Insys_Anthem_001250144                   Insys_Anthem_001250144
Insys_Anthem_001250149                   Insys_Anthem_001250149
Insys_Anthem_001250152                   Insys_Anthem_001250152
Insys_Anthem_001250154                   Insys_Anthem_001250154
Insys_Anthem_001250157                   Insys_Anthem_001250157
Insys_Anthem_001250158                   Insys_Anthem_001250158
Insys_Anthem_001250161                   Insys_Anthem_001250161
Insys_Anthem_001250162                   Insys_Anthem_001250162
Insys_Anthem_001250165                   Insys_Anthem_001250165
Insys_Anthem_001250166                   Insys_Anthem_001250166
Insys_Anthem_001250168                   Insys_Anthem_001250168
Insys_Anthem_001250174                   Insys_Anthem_001250174
Insys_Anthem_001250176                   Insys_Anthem_001250176
Insys_Anthem_001250177                   Insys_Anthem_001250177
Insys_Anthem_001250180                   Insys_Anthem_001250180
Insys_Anthem_001250181                   Insys_Anthem_001250181
Insys_Anthem_001250182                   Insys_Anthem_001250182
Insys_Anthem_001250183                   Insys_Anthem_001250183
Insys_Anthem_001250193                   Insys_Anthem_001250193
Insys_Anthem_001250195                   Insys_Anthem_001250195
Insys_Anthem_001250196                   Insys_Anthem_001250196
Insys_Anthem_001250200                   Insys_Anthem_001250200
Insys_Anthem_001250203                   Insys_Anthem_001250203

                                                    1359
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1361 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250206                   Insys_Anthem_001250206
Insys_Anthem_001250207                   Insys_Anthem_001250207
Insys_Anthem_001250211                   Insys_Anthem_001250211
Insys_Anthem_001250214                   Insys_Anthem_001250214
Insys_Anthem_001250217                   Insys_Anthem_001250217
Insys_Anthem_001250218                   Insys_Anthem_001250218
Insys_Anthem_001250219                   Insys_Anthem_001250219
Insys_Anthem_001250227                   Insys_Anthem_001250227
Insys_Anthem_001250232                   Insys_Anthem_001250232
Insys_Anthem_001250235                   Insys_Anthem_001250235
Insys_Anthem_001250238                   Insys_Anthem_001250238
Insys_Anthem_001250243                   Insys_Anthem_001250243
Insys_Anthem_001250247                   Insys_Anthem_001250247
Insys_Anthem_001250252                   Insys_Anthem_001250252
Insys_Anthem_001250255                   Insys_Anthem_001250255
Insys_Anthem_001250261                   Insys_Anthem_001250261
Insys_Anthem_001250263                   Insys_Anthem_001250263
Insys_Anthem_001250265                   Insys_Anthem_001250265
Insys_Anthem_001250267                   Insys_Anthem_001250267
Insys_Anthem_001250283                   Insys_Anthem_001250283
Insys_Anthem_001250285                   Insys_Anthem_001250285
Insys_Anthem_001250286                   Insys_Anthem_001250286
Insys_Anthem_001250294                   Insys_Anthem_001250294
Insys_Anthem_001250295                   Insys_Anthem_001250295
Insys_Anthem_001250303                   Insys_Anthem_001250303
Insys_Anthem_001250309                   Insys_Anthem_001250309
Insys_Anthem_001250314                   Insys_Anthem_001250314
Insys_Anthem_001250315                   Insys_Anthem_001250315
Insys_Anthem_001250319                   Insys_Anthem_001250319
Insys_Anthem_001250320                   Insys_Anthem_001250320
Insys_Anthem_001250321                   Insys_Anthem_001250321
Insys_Anthem_001250322                   Insys_Anthem_001250322
Insys_Anthem_001250323                   Insys_Anthem_001250323
Insys_Anthem_001250324                   Insys_Anthem_001250324
Insys_Anthem_001250332                   Insys_Anthem_001250332
Insys_Anthem_001250335                   Insys_Anthem_001250335
Insys_Anthem_001250336                   Insys_Anthem_001250336
Insys_Anthem_001250337                   Insys_Anthem_001250337
Insys_Anthem_001250338                   Insys_Anthem_001250338
Insys_Anthem_001250340                   Insys_Anthem_001250340
Insys_Anthem_001250344                   Insys_Anthem_001250344
Insys_Anthem_001250348                   Insys_Anthem_001250348
Insys_Anthem_001250352                   Insys_Anthem_001250352
Insys_Anthem_001250354                   Insys_Anthem_001250354
Insys_Anthem_001250355                   Insys_Anthem_001250355
Insys_Anthem_001250359                   Insys_Anthem_001250359
Insys_Anthem_001250368                   Insys_Anthem_001250368

                                                    1360
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1362 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250369                   Insys_Anthem_001250369
Insys_Anthem_001250370                   Insys_Anthem_001250370
Insys_Anthem_001250372                   Insys_Anthem_001250372
Insys_Anthem_001250378                   Insys_Anthem_001250378
Insys_Anthem_001250379                   Insys_Anthem_001250379
Insys_Anthem_001250381                   Insys_Anthem_001250381
Insys_Anthem_001250382                   Insys_Anthem_001250382
Insys_Anthem_001250386                   Insys_Anthem_001250386
Insys_Anthem_001250396                   Insys_Anthem_001250396
Insys_Anthem_001250399                   Insys_Anthem_001250399
Insys_Anthem_001250401                   Insys_Anthem_001250401
Insys_Anthem_001250403                   Insys_Anthem_001250403
Insys_Anthem_001250411                   Insys_Anthem_001250411
Insys_Anthem_001250413                   Insys_Anthem_001250413
Insys_Anthem_001250414                   Insys_Anthem_001250414
Insys_Anthem_001250424                   Insys_Anthem_001250424
Insys_Anthem_001250426                   Insys_Anthem_001250426
Insys_Anthem_001250429                   Insys_Anthem_001250429
Insys_Anthem_001250433                   Insys_Anthem_001250433
Insys_Anthem_001250437                   Insys_Anthem_001250437
Insys_Anthem_001250442                   Insys_Anthem_001250442
Insys_Anthem_001250443                   Insys_Anthem_001250443
Insys_Anthem_001250444                   Insys_Anthem_001250444
Insys_Anthem_001250445                   Insys_Anthem_001250445
Insys_Anthem_001250447                   Insys_Anthem_001250447
Insys_Anthem_001250450                   Insys_Anthem_001250450
Insys_Anthem_001250451                   Insys_Anthem_001250451
Insys_Anthem_001250457                   Insys_Anthem_001250457
Insys_Anthem_001250463                   Insys_Anthem_001250463
Insys_Anthem_001250465                   Insys_Anthem_001250465
Insys_Anthem_001250475                   Insys_Anthem_001250475
Insys_Anthem_001250476                   Insys_Anthem_001250476
Insys_Anthem_001250484                   Insys_Anthem_001250484
Insys_Anthem_001250492                   Insys_Anthem_001250492
Insys_Anthem_001250497                   Insys_Anthem_001250497
Insys_Anthem_001250498                   Insys_Anthem_001250498
Insys_Anthem_001250500                   Insys_Anthem_001250500
Insys_Anthem_001250502                   Insys_Anthem_001250502
Insys_Anthem_001250504                   Insys_Anthem_001250504
Insys_Anthem_001250506                   Insys_Anthem_001250506
Insys_Anthem_001250517                   Insys_Anthem_001250517
Insys_Anthem_001250520                   Insys_Anthem_001250520
Insys_Anthem_001250526                   Insys_Anthem_001250526
Insys_Anthem_001250528                   Insys_Anthem_001250528
Insys_Anthem_001250529                   Insys_Anthem_001250529
Insys_Anthem_001250534                   Insys_Anthem_001250534
Insys_Anthem_001250535                   Insys_Anthem_001250535

                                                    1361
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1363 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250541                   Insys_Anthem_001250541
Insys_Anthem_001250546                   Insys_Anthem_001250546
Insys_Anthem_001250555                   Insys_Anthem_001250555
Insys_Anthem_001250556                   Insys_Anthem_001250556
Insys_Anthem_001250557                   Insys_Anthem_001250557
Insys_Anthem_001250560                   Insys_Anthem_001250560
Insys_Anthem_001250566                   Insys_Anthem_001250566
Insys_Anthem_001250569                   Insys_Anthem_001250569
Insys_Anthem_001250572                   Insys_Anthem_001250572
Insys_Anthem_001250575                   Insys_Anthem_001250575
Insys_Anthem_001250578                   Insys_Anthem_001250578
Insys_Anthem_001250580                   Insys_Anthem_001250580
Insys_Anthem_001250583                   Insys_Anthem_001250583
Insys_Anthem_001250585                   Insys_Anthem_001250585
Insys_Anthem_001250586                   Insys_Anthem_001250586
Insys_Anthem_001250589                   Insys_Anthem_001250589
Insys_Anthem_001250595                   Insys_Anthem_001250595
Insys_Anthem_001250599                   Insys_Anthem_001250599
Insys_Anthem_001250604                   Insys_Anthem_001250604
Insys_Anthem_001250605                   Insys_Anthem_001250605
Insys_Anthem_001250610                   Insys_Anthem_001250610
Insys_Anthem_001250611                   Insys_Anthem_001250611
Insys_Anthem_001250612                   Insys_Anthem_001250612
Insys_Anthem_001250613                   Insys_Anthem_001250613
Insys_Anthem_001250616                   Insys_Anthem_001250616
Insys_Anthem_001250620                   Insys_Anthem_001250620
Insys_Anthem_001250622                   Insys_Anthem_001250622
Insys_Anthem_001250624                   Insys_Anthem_001250624
Insys_Anthem_001250629                   Insys_Anthem_001250629
Insys_Anthem_001250630                   Insys_Anthem_001250630
Insys_Anthem_001250631                   Insys_Anthem_001250631
Insys_Anthem_001250632                   Insys_Anthem_001250632
Insys_Anthem_001250633                   Insys_Anthem_001250633
Insys_Anthem_001250635                   Insys_Anthem_001250635
Insys_Anthem_001250636                   Insys_Anthem_001250636
Insys_Anthem_001250638                   Insys_Anthem_001250638
Insys_Anthem_001250639                   Insys_Anthem_001250639
Insys_Anthem_001250641                   Insys_Anthem_001250641
Insys_Anthem_001250642                   Insys_Anthem_001250642
Insys_Anthem_001250645                   Insys_Anthem_001250645
Insys_Anthem_001250648                   Insys_Anthem_001250648
Insys_Anthem_001250649                   Insys_Anthem_001250649
Insys_Anthem_001250651                   Insys_Anthem_001250651
Insys_Anthem_001250658                   Insys_Anthem_001250658
Insys_Anthem_001250663                   Insys_Anthem_001250663
Insys_Anthem_001250665                   Insys_Anthem_001250665
Insys_Anthem_001250671                   Insys_Anthem_001250671

                                                    1362
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1364 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250678                   Insys_Anthem_001250678
Insys_Anthem_001250680                   Insys_Anthem_001250680
Insys_Anthem_001250681                   Insys_Anthem_001250681
Insys_Anthem_001250682                   Insys_Anthem_001250682
Insys_Anthem_001250683                   Insys_Anthem_001250683
Insys_Anthem_001250684                   Insys_Anthem_001250684
Insys_Anthem_001250686                   Insys_Anthem_001250686
Insys_Anthem_001250687                   Insys_Anthem_001250687
Insys_Anthem_001250689                   Insys_Anthem_001250689
Insys_Anthem_001250692                   Insys_Anthem_001250692
Insys_Anthem_001250694                   Insys_Anthem_001250694
Insys_Anthem_001250695                   Insys_Anthem_001250695
Insys_Anthem_001250696                   Insys_Anthem_001250696
Insys_Anthem_001250701                   Insys_Anthem_001250701
Insys_Anthem_001250705                   Insys_Anthem_001250705
Insys_Anthem_001250706                   Insys_Anthem_001250706
Insys_Anthem_001250707                   Insys_Anthem_001250707
Insys_Anthem_001250712                   Insys_Anthem_001250712
Insys_Anthem_001250715                   Insys_Anthem_001250715
Insys_Anthem_001250717                   Insys_Anthem_001250717
Insys_Anthem_001250719                   Insys_Anthem_001250719
Insys_Anthem_001250720                   Insys_Anthem_001250720
Insys_Anthem_001250721                   Insys_Anthem_001250721
Insys_Anthem_001250723                   Insys_Anthem_001250723
Insys_Anthem_001250724                   Insys_Anthem_001250724
Insys_Anthem_001250726                   Insys_Anthem_001250726
Insys_Anthem_001250730                   Insys_Anthem_001250730
Insys_Anthem_001250731                   Insys_Anthem_001250731
Insys_Anthem_001250733                   Insys_Anthem_001250733
Insys_Anthem_001250734                   Insys_Anthem_001250734
Insys_Anthem_001250736                   Insys_Anthem_001250736
Insys_Anthem_001250737                   Insys_Anthem_001250737
Insys_Anthem_001250742                   Insys_Anthem_001250742
Insys_Anthem_001250746                   Insys_Anthem_001250746
Insys_Anthem_001250752                   Insys_Anthem_001250752
Insys_Anthem_001250753                   Insys_Anthem_001250753
Insys_Anthem_001250758                   Insys_Anthem_001250758
Insys_Anthem_001250760                   Insys_Anthem_001250760
Insys_Anthem_001250761                   Insys_Anthem_001250761
Insys_Anthem_001250762                   Insys_Anthem_001250762
Insys_Anthem_001250765                   Insys_Anthem_001250765
Insys_Anthem_001250767                   Insys_Anthem_001250767
Insys_Anthem_001250769                   Insys_Anthem_001250769
Insys_Anthem_001250770                   Insys_Anthem_001250770
Insys_Anthem_001250775                   Insys_Anthem_001250775
Insys_Anthem_001250777                   Insys_Anthem_001250777
Insys_Anthem_001250778                   Insys_Anthem_001250778

                                                    1363
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1365 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250780                   Insys_Anthem_001250780
Insys_Anthem_001250781                   Insys_Anthem_001250781
Insys_Anthem_001250782                   Insys_Anthem_001250782
Insys_Anthem_001250784                   Insys_Anthem_001250784
Insys_Anthem_001250789                   Insys_Anthem_001250789
Insys_Anthem_001250792                   Insys_Anthem_001250792
Insys_Anthem_001250794                   Insys_Anthem_001250794
Insys_Anthem_001250795                   Insys_Anthem_001250795
Insys_Anthem_001250798                   Insys_Anthem_001250798
Insys_Anthem_001250799                   Insys_Anthem_001250799
Insys_Anthem_001250800                   Insys_Anthem_001250800
Insys_Anthem_001250804                   Insys_Anthem_001250804
Insys_Anthem_001250805                   Insys_Anthem_001250805
Insys_Anthem_001250816                   Insys_Anthem_001250816
Insys_Anthem_001250818                   Insys_Anthem_001250818
Insys_Anthem_001250825                   Insys_Anthem_001250825
Insys_Anthem_001250826                   Insys_Anthem_001250826
Insys_Anthem_001250830                   Insys_Anthem_001250830
Insys_Anthem_001250831                   Insys_Anthem_001250831
Insys_Anthem_001250834                   Insys_Anthem_001250834
Insys_Anthem_001250835                   Insys_Anthem_001250835
Insys_Anthem_001250837                   Insys_Anthem_001250837
Insys_Anthem_001250838                   Insys_Anthem_001250838
Insys_Anthem_001250842                   Insys_Anthem_001250842
Insys_Anthem_001250846                   Insys_Anthem_001250846
Insys_Anthem_001250847                   Insys_Anthem_001250847
Insys_Anthem_001250849                   Insys_Anthem_001250849
Insys_Anthem_001250851                   Insys_Anthem_001250851
Insys_Anthem_001250852                   Insys_Anthem_001250852
Insys_Anthem_001250857                   Insys_Anthem_001250857
Insys_Anthem_001250858                   Insys_Anthem_001250858
Insys_Anthem_001250860                   Insys_Anthem_001250860
Insys_Anthem_001250862                   Insys_Anthem_001250862
Insys_Anthem_001250863                   Insys_Anthem_001250863
Insys_Anthem_001250867                   Insys_Anthem_001250867
Insys_Anthem_001250868                   Insys_Anthem_001250868
Insys_Anthem_001250869                   Insys_Anthem_001250869
Insys_Anthem_001250880                   Insys_Anthem_001250880
Insys_Anthem_001250887                   Insys_Anthem_001250887
Insys_Anthem_001250890                   Insys_Anthem_001250890
Insys_Anthem_001250891                   Insys_Anthem_001250891
Insys_Anthem_001250897                   Insys_Anthem_001250897
Insys_Anthem_001250898                   Insys_Anthem_001250898
Insys_Anthem_001250900                   Insys_Anthem_001250900
Insys_Anthem_001250904                   Insys_Anthem_001250904
Insys_Anthem_001250905                   Insys_Anthem_001250905
Insys_Anthem_001250912                   Insys_Anthem_001250912

                                                    1364
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1366 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001250916                   Insys_Anthem_001250916
Insys_Anthem_001250917                   Insys_Anthem_001250917
Insys_Anthem_001250919                   Insys_Anthem_001250919
Insys_Anthem_001250921                   Insys_Anthem_001250921
Insys_Anthem_001250927                   Insys_Anthem_001250927
Insys_Anthem_001250928                   Insys_Anthem_001250928
Insys_Anthem_001250931                   Insys_Anthem_001250931
Insys_Anthem_001250932                   Insys_Anthem_001250932
Insys_Anthem_001250940                   Insys_Anthem_001250940
Insys_Anthem_001250947                   Insys_Anthem_001250947
Insys_Anthem_001250948                   Insys_Anthem_001250948
Insys_Anthem_001250952                   Insys_Anthem_001250952
Insys_Anthem_001250953                   Insys_Anthem_001250953
Insys_Anthem_001250960                   Insys_Anthem_001250960
Insys_Anthem_001250966                   Insys_Anthem_001250966
Insys_Anthem_001250967                   Insys_Anthem_001250967
Insys_Anthem_001250968                   Insys_Anthem_001250968
Insys_Anthem_001250973                   Insys_Anthem_001250973
Insys_Anthem_001250985                   Insys_Anthem_001250985
Insys_Anthem_001250989                   Insys_Anthem_001250989
Insys_Anthem_001250990                   Insys_Anthem_001250990
Insys_Anthem_001250995                   Insys_Anthem_001250995
Insys_Anthem_001251001                   Insys_Anthem_001251001
Insys_Anthem_001251002                   Insys_Anthem_001251002
Insys_Anthem_001251003                   Insys_Anthem_001251003
Insys_Anthem_001251005                   Insys_Anthem_001251005
Insys_Anthem_001251008                   Insys_Anthem_001251008
Insys_Anthem_001251009                   Insys_Anthem_001251009
Insys_Anthem_001251010                   Insys_Anthem_001251010
Insys_Anthem_001251015                   Insys_Anthem_001251015
Insys_Anthem_001251018                   Insys_Anthem_001251018
Insys_Anthem_001251030                   Insys_Anthem_001251030
Insys_Anthem_001251032                   Insys_Anthem_001251032
Insys_Anthem_001251033                   Insys_Anthem_001251033
Insys_Anthem_001251036                   Insys_Anthem_001251036
Insys_Anthem_001251037                   Insys_Anthem_001251037
Insys_Anthem_001251041                   Insys_Anthem_001251041
Insys_Anthem_001251042                   Insys_Anthem_001251042
Insys_Anthem_001251044                   Insys_Anthem_001251044
Insys_Anthem_001251045                   Insys_Anthem_001251045
Insys_Anthem_001251046                   Insys_Anthem_001251046
Insys_Anthem_001251047                   Insys_Anthem_001251047
Insys_Anthem_001251048                   Insys_Anthem_001251048
Insys_Anthem_001251049                   Insys_Anthem_001251049
Insys_Anthem_001251050                   Insys_Anthem_001251050
Insys_Anthem_001251056                   Insys_Anthem_001251056
Insys_Anthem_001251058                   Insys_Anthem_001251058

                                                    1365
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1367 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251059                   Insys_Anthem_001251059
Insys_Anthem_001251062                   Insys_Anthem_001251062
Insys_Anthem_001251063                   Insys_Anthem_001251063
Insys_Anthem_001251066                   Insys_Anthem_001251066
Insys_Anthem_001251069                   Insys_Anthem_001251069
Insys_Anthem_001251070                   Insys_Anthem_001251070
Insys_Anthem_001251074                   Insys_Anthem_001251074
Insys_Anthem_001251075                   Insys_Anthem_001251075
Insys_Anthem_001251076                   Insys_Anthem_001251076
Insys_Anthem_001251077                   Insys_Anthem_001251077
Insys_Anthem_001251087                   Insys_Anthem_001251087
Insys_Anthem_001251089                   Insys_Anthem_001251089
Insys_Anthem_001251091                   Insys_Anthem_001251091
Insys_Anthem_001251098                   Insys_Anthem_001251098
Insys_Anthem_001251100                   Insys_Anthem_001251100
Insys_Anthem_001251101                   Insys_Anthem_001251101
Insys_Anthem_001251104                   Insys_Anthem_001251104
Insys_Anthem_001251105                   Insys_Anthem_001251105
Insys_Anthem_001251106                   Insys_Anthem_001251106
Insys_Anthem_001251107                   Insys_Anthem_001251107
Insys_Anthem_001251108                   Insys_Anthem_001251108
Insys_Anthem_001251109                   Insys_Anthem_001251109
Insys_Anthem_001251114                   Insys_Anthem_001251114
Insys_Anthem_001251115                   Insys_Anthem_001251115
Insys_Anthem_001251116                   Insys_Anthem_001251116
Insys_Anthem_001251120                   Insys_Anthem_001251120
Insys_Anthem_001251122                   Insys_Anthem_001251122
Insys_Anthem_001251128                   Insys_Anthem_001251128
Insys_Anthem_001251130                   Insys_Anthem_001251130
Insys_Anthem_001251134                   Insys_Anthem_001251134
Insys_Anthem_001251135                   Insys_Anthem_001251135
Insys_Anthem_001251138                   Insys_Anthem_001251138
Insys_Anthem_001251141                   Insys_Anthem_001251141
Insys_Anthem_001251160                   Insys_Anthem_001251160
Insys_Anthem_001251164                   Insys_Anthem_001251164
Insys_Anthem_001251165                   Insys_Anthem_001251165
Insys_Anthem_001251172                   Insys_Anthem_001251172
Insys_Anthem_001251174                   Insys_Anthem_001251174
Insys_Anthem_001251175                   Insys_Anthem_001251175
Insys_Anthem_001251177                   Insys_Anthem_001251177
Insys_Anthem_001251180                   Insys_Anthem_001251180
Insys_Anthem_001251183                   Insys_Anthem_001251183
Insys_Anthem_001251186                   Insys_Anthem_001251186
Insys_Anthem_001251187                   Insys_Anthem_001251187
Insys_Anthem_001251190                   Insys_Anthem_001251190
Insys_Anthem_001251192                   Insys_Anthem_001251192
Insys_Anthem_001251194                   Insys_Anthem_001251194

                                                    1366
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1368 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251198                   Insys_Anthem_001251198
Insys_Anthem_001251207                   Insys_Anthem_001251207
Insys_Anthem_001251208                   Insys_Anthem_001251208
Insys_Anthem_001251210                   Insys_Anthem_001251210
Insys_Anthem_001251212                   Insys_Anthem_001251212
Insys_Anthem_001251213                   Insys_Anthem_001251213
Insys_Anthem_001251216                   Insys_Anthem_001251216
Insys_Anthem_001251219                   Insys_Anthem_001251219
Insys_Anthem_001251220                   Insys_Anthem_001251220
Insys_Anthem_001251221                   Insys_Anthem_001251221
Insys_Anthem_001251222                   Insys_Anthem_001251222
Insys_Anthem_001251226                   Insys_Anthem_001251226
Insys_Anthem_001251228                   Insys_Anthem_001251228
Insys_Anthem_001251230                   Insys_Anthem_001251230
Insys_Anthem_001251231                   Insys_Anthem_001251231
Insys_Anthem_001251232                   Insys_Anthem_001251232
Insys_Anthem_001251233                   Insys_Anthem_001251233
Insys_Anthem_001251234                   Insys_Anthem_001251234
Insys_Anthem_001251235                   Insys_Anthem_001251235
Insys_Anthem_001251237                   Insys_Anthem_001251237
Insys_Anthem_001251244                   Insys_Anthem_001251244
Insys_Anthem_001251247                   Insys_Anthem_001251247
Insys_Anthem_001251248                   Insys_Anthem_001251248
Insys_Anthem_001251256                   Insys_Anthem_001251256
Insys_Anthem_001251257                   Insys_Anthem_001251257
Insys_Anthem_001251259                   Insys_Anthem_001251259
Insys_Anthem_001251262                   Insys_Anthem_001251262
Insys_Anthem_001251263                   Insys_Anthem_001251263
Insys_Anthem_001251264                   Insys_Anthem_001251264
Insys_Anthem_001251265                   Insys_Anthem_001251265
Insys_Anthem_001251267                   Insys_Anthem_001251267
Insys_Anthem_001251283                   Insys_Anthem_001251283
Insys_Anthem_001251284                   Insys_Anthem_001251284
Insys_Anthem_001251290                   Insys_Anthem_001251290
Insys_Anthem_001251291                   Insys_Anthem_001251291
Insys_Anthem_001251292                   Insys_Anthem_001251292
Insys_Anthem_001251294                   Insys_Anthem_001251294
Insys_Anthem_001251297                   Insys_Anthem_001251297
Insys_Anthem_001251302                   Insys_Anthem_001251302
Insys_Anthem_001251304                   Insys_Anthem_001251304
Insys_Anthem_001251305                   Insys_Anthem_001251305
Insys_Anthem_001251306                   Insys_Anthem_001251306
Insys_Anthem_001251307                   Insys_Anthem_001251307
Insys_Anthem_001251308                   Insys_Anthem_001251308
Insys_Anthem_001251309                   Insys_Anthem_001251309
Insys_Anthem_001251310                   Insys_Anthem_001251310
Insys_Anthem_001251311                   Insys_Anthem_001251311

                                                    1367
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1369 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251313                   Insys_Anthem_001251313
Insys_Anthem_001251314                   Insys_Anthem_001251314
Insys_Anthem_001251317                   Insys_Anthem_001251317
Insys_Anthem_001251318                   Insys_Anthem_001251318
Insys_Anthem_001251319                   Insys_Anthem_001251319
Insys_Anthem_001251320                   Insys_Anthem_001251320
Insys_Anthem_001251324                   Insys_Anthem_001251324
Insys_Anthem_001251331                   Insys_Anthem_001251331
Insys_Anthem_001251339                   Insys_Anthem_001251339
Insys_Anthem_001251346                   Insys_Anthem_001251346
Insys_Anthem_001251353                   Insys_Anthem_001251353
Insys_Anthem_001251355                   Insys_Anthem_001251355
Insys_Anthem_001251362                   Insys_Anthem_001251362
Insys_Anthem_001251365                   Insys_Anthem_001251365
Insys_Anthem_001251367                   Insys_Anthem_001251367
Insys_Anthem_001251369                   Insys_Anthem_001251369
Insys_Anthem_001251371                   Insys_Anthem_001251371
Insys_Anthem_001251372                   Insys_Anthem_001251372
Insys_Anthem_001251376                   Insys_Anthem_001251376
Insys_Anthem_001251377                   Insys_Anthem_001251377
Insys_Anthem_001251382                   Insys_Anthem_001251382
Insys_Anthem_001251386                   Insys_Anthem_001251386
Insys_Anthem_001251391                   Insys_Anthem_001251391
Insys_Anthem_001251395                   Insys_Anthem_001251395
Insys_Anthem_001251396                   Insys_Anthem_001251396
Insys_Anthem_001251399                   Insys_Anthem_001251399
Insys_Anthem_001251400                   Insys_Anthem_001251400
Insys_Anthem_001251404                   Insys_Anthem_001251404
Insys_Anthem_001251406                   Insys_Anthem_001251406
Insys_Anthem_001251407                   Insys_Anthem_001251407
Insys_Anthem_001251409                   Insys_Anthem_001251409
Insys_Anthem_001251410                   Insys_Anthem_001251410
Insys_Anthem_001251412                   Insys_Anthem_001251412
Insys_Anthem_001251413                   Insys_Anthem_001251413
Insys_Anthem_001251414                   Insys_Anthem_001251414
Insys_Anthem_001251415                   Insys_Anthem_001251415
Insys_Anthem_001251417                   Insys_Anthem_001251417
Insys_Anthem_001251418                   Insys_Anthem_001251418
Insys_Anthem_001251419                   Insys_Anthem_001251419
Insys_Anthem_001251426                   Insys_Anthem_001251426
Insys_Anthem_001251431                   Insys_Anthem_001251431
Insys_Anthem_001251433                   Insys_Anthem_001251433
Insys_Anthem_001251436                   Insys_Anthem_001251436
Insys_Anthem_001251437                   Insys_Anthem_001251437
Insys_Anthem_001251440                   Insys_Anthem_001251440
Insys_Anthem_001251442                   Insys_Anthem_001251442
Insys_Anthem_001251443                   Insys_Anthem_001251443

                                                    1368
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1370 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251444                   Insys_Anthem_001251444
Insys_Anthem_001251445                   Insys_Anthem_001251445
Insys_Anthem_001251446                   Insys_Anthem_001251446
Insys_Anthem_001251450                   Insys_Anthem_001251450
Insys_Anthem_001251458                   Insys_Anthem_001251458
Insys_Anthem_001251459                   Insys_Anthem_001251459
Insys_Anthem_001251462                   Insys_Anthem_001251462
Insys_Anthem_001251466                   Insys_Anthem_001251466
Insys_Anthem_001251469                   Insys_Anthem_001251469
Insys_Anthem_001251475                   Insys_Anthem_001251475
Insys_Anthem_001251479                   Insys_Anthem_001251479
Insys_Anthem_001251480                   Insys_Anthem_001251480
Insys_Anthem_001251482                   Insys_Anthem_001251482
Insys_Anthem_001251483                   Insys_Anthem_001251483
Insys_Anthem_001251488                   Insys_Anthem_001251488
Insys_Anthem_001251489                   Insys_Anthem_001251489
Insys_Anthem_001251492                   Insys_Anthem_001251492
Insys_Anthem_001251494                   Insys_Anthem_001251494
Insys_Anthem_001251496                   Insys_Anthem_001251496
Insys_Anthem_001251497                   Insys_Anthem_001251497
Insys_Anthem_001251503                   Insys_Anthem_001251503
Insys_Anthem_001251504                   Insys_Anthem_001251504
Insys_Anthem_001251516                   Insys_Anthem_001251516
Insys_Anthem_001251517                   Insys_Anthem_001251517
Insys_Anthem_001251523                   Insys_Anthem_001251523
Insys_Anthem_001251528                   Insys_Anthem_001251528
Insys_Anthem_001251531                   Insys_Anthem_001251531
Insys_Anthem_001251537                   Insys_Anthem_001251537
Insys_Anthem_001251539                   Insys_Anthem_001251539
Insys_Anthem_001251544                   Insys_Anthem_001251544
Insys_Anthem_001251550                   Insys_Anthem_001251550
Insys_Anthem_001251554                   Insys_Anthem_001251554
Insys_Anthem_001251557                   Insys_Anthem_001251557
Insys_Anthem_001251559                   Insys_Anthem_001251559
Insys_Anthem_001251561                   Insys_Anthem_001251561
Insys_Anthem_001251565                   Insys_Anthem_001251565
Insys_Anthem_001251570                   Insys_Anthem_001251570
Insys_Anthem_001251574                   Insys_Anthem_001251574
Insys_Anthem_001251576                   Insys_Anthem_001251576
Insys_Anthem_001251581                   Insys_Anthem_001251581
Insys_Anthem_001251583                   Insys_Anthem_001251583
Insys_Anthem_001251588                   Insys_Anthem_001251588
Insys_Anthem_001251592                   Insys_Anthem_001251592
Insys_Anthem_001251594                   Insys_Anthem_001251594
Insys_Anthem_001251595                   Insys_Anthem_001251595
Insys_Anthem_001251596                   Insys_Anthem_001251596
Insys_Anthem_001251597                   Insys_Anthem_001251597

                                                    1369
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1371 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251600                   Insys_Anthem_001251600
Insys_Anthem_001251601                   Insys_Anthem_001251601
Insys_Anthem_001251602                   Insys_Anthem_001251602
Insys_Anthem_001251610                   Insys_Anthem_001251610
Insys_Anthem_001251614                   Insys_Anthem_001251614
Insys_Anthem_001251615                   Insys_Anthem_001251615
Insys_Anthem_001251625                   Insys_Anthem_001251625
Insys_Anthem_001251628                   Insys_Anthem_001251628
Insys_Anthem_001251629                   Insys_Anthem_001251629
Insys_Anthem_001251630                   Insys_Anthem_001251630
Insys_Anthem_001251631                   Insys_Anthem_001251631
Insys_Anthem_001251632                   Insys_Anthem_001251632
Insys_Anthem_001251633                   Insys_Anthem_001251633
Insys_Anthem_001251634                   Insys_Anthem_001251634
Insys_Anthem_001251635                   Insys_Anthem_001251635
Insys_Anthem_001251641                   Insys_Anthem_001251641
Insys_Anthem_001251642                   Insys_Anthem_001251642
Insys_Anthem_001251643                   Insys_Anthem_001251643
Insys_Anthem_001251644                   Insys_Anthem_001251644
Insys_Anthem_001251645                   Insys_Anthem_001251645
Insys_Anthem_001251650                   Insys_Anthem_001251650
Insys_Anthem_001251651                   Insys_Anthem_001251651
Insys_Anthem_001251654                   Insys_Anthem_001251654
Insys_Anthem_001251657                   Insys_Anthem_001251657
Insys_Anthem_001251663                   Insys_Anthem_001251663
Insys_Anthem_001251664                   Insys_Anthem_001251664
Insys_Anthem_001251666                   Insys_Anthem_001251666
Insys_Anthem_001251670                   Insys_Anthem_001251670
Insys_Anthem_001251671                   Insys_Anthem_001251671
Insys_Anthem_001251674                   Insys_Anthem_001251674
Insys_Anthem_001251676                   Insys_Anthem_001251676
Insys_Anthem_001251678                   Insys_Anthem_001251678
Insys_Anthem_001251690                   Insys_Anthem_001251690
Insys_Anthem_001251692                   Insys_Anthem_001251692
Insys_Anthem_001251696                   Insys_Anthem_001251696
Insys_Anthem_001251697                   Insys_Anthem_001251697
Insys_Anthem_001251698                   Insys_Anthem_001251698
Insys_Anthem_001251699                   Insys_Anthem_001251699
Insys_Anthem_001251700                   Insys_Anthem_001251700
Insys_Anthem_001251701                   Insys_Anthem_001251701
Insys_Anthem_001251702                   Insys_Anthem_001251702
Insys_Anthem_001251704                   Insys_Anthem_001251704
Insys_Anthem_001251706                   Insys_Anthem_001251706
Insys_Anthem_001251707                   Insys_Anthem_001251707
Insys_Anthem_001251709                   Insys_Anthem_001251709
Insys_Anthem_001251710                   Insys_Anthem_001251710
Insys_Anthem_001251714                   Insys_Anthem_001251714

                                                    1370
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1372 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251715                   Insys_Anthem_001251715
Insys_Anthem_001251719                   Insys_Anthem_001251719
Insys_Anthem_001251720                   Insys_Anthem_001251720
Insys_Anthem_001251725                   Insys_Anthem_001251725
Insys_Anthem_001251726                   Insys_Anthem_001251726
Insys_Anthem_001251728                   Insys_Anthem_001251728
Insys_Anthem_001251729                   Insys_Anthem_001251729
Insys_Anthem_001251733                   Insys_Anthem_001251733
Insys_Anthem_001251734                   Insys_Anthem_001251734
Insys_Anthem_001251735                   Insys_Anthem_001251735
Insys_Anthem_001251736                   Insys_Anthem_001251736
Insys_Anthem_001251741                   Insys_Anthem_001251741
Insys_Anthem_001251749                   Insys_Anthem_001251749
Insys_Anthem_001251750                   Insys_Anthem_001251750
Insys_Anthem_001251752                   Insys_Anthem_001251752
Insys_Anthem_001251756                   Insys_Anthem_001251756
Insys_Anthem_001251758                   Insys_Anthem_001251758
Insys_Anthem_001251759                   Insys_Anthem_001251759
Insys_Anthem_001251760                   Insys_Anthem_001251760
Insys_Anthem_001251776                   Insys_Anthem_001251776
Insys_Anthem_001251778                   Insys_Anthem_001251778
Insys_Anthem_001251781                   Insys_Anthem_001251781
Insys_Anthem_001251782                   Insys_Anthem_001251782
Insys_Anthem_001251783                   Insys_Anthem_001251783
Insys_Anthem_001251785                   Insys_Anthem_001251785
Insys_Anthem_001251786                   Insys_Anthem_001251786
Insys_Anthem_001251787                   Insys_Anthem_001251787
Insys_Anthem_001251789                   Insys_Anthem_001251789
Insys_Anthem_001251791                   Insys_Anthem_001251791
Insys_Anthem_001251792                   Insys_Anthem_001251792
Insys_Anthem_001251796                   Insys_Anthem_001251796
Insys_Anthem_001251797                   Insys_Anthem_001251797
Insys_Anthem_001251801                   Insys_Anthem_001251801
Insys_Anthem_001251803                   Insys_Anthem_001251803
Insys_Anthem_001251804                   Insys_Anthem_001251804
Insys_Anthem_001251811                   Insys_Anthem_001251811
Insys_Anthem_001251815                   Insys_Anthem_001251815
Insys_Anthem_001251817                   Insys_Anthem_001251817
Insys_Anthem_001251818                   Insys_Anthem_001251818
Insys_Anthem_001251820                   Insys_Anthem_001251820
Insys_Anthem_001251828                   Insys_Anthem_001251828
Insys_Anthem_001251830                   Insys_Anthem_001251830
Insys_Anthem_001251835                   Insys_Anthem_001251835
Insys_Anthem_001251838                   Insys_Anthem_001251838
Insys_Anthem_001251841                   Insys_Anthem_001251841
Insys_Anthem_001251850                   Insys_Anthem_001251850
Insys_Anthem_001251855                   Insys_Anthem_001251855

                                                    1371
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1373 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001251860                   Insys_Anthem_001251860
Insys_Anthem_001251862                   Insys_Anthem_001251862
Insys_Anthem_001251863                   Insys_Anthem_001251863
Insys_Anthem_001251868                   Insys_Anthem_001251868
Insys_Anthem_001251874                   Insys_Anthem_001251874
Insys_Anthem_001251875                   Insys_Anthem_001251875
Insys_Anthem_001251878                   Insys_Anthem_001251878
Insys_Anthem_001251879                   Insys_Anthem_001251879
Insys_Anthem_001251883                   Insys_Anthem_001251883
Insys_Anthem_001251884                   Insys_Anthem_001251884
Insys_Anthem_001251885                   Insys_Anthem_001251885
Insys_Anthem_001251887                   Insys_Anthem_001251887
Insys_Anthem_001251888                   Insys_Anthem_001251888
Insys_Anthem_001251892                   Insys_Anthem_001251892
Insys_Anthem_001251901                   Insys_Anthem_001251901
Insys_Anthem_001251902                   Insys_Anthem_001251902
Insys_Anthem_001251904                   Insys_Anthem_001251904
Insys_Anthem_001251906                   Insys_Anthem_001251906
Insys_Anthem_001251910                   Insys_Anthem_001251910
Insys_Anthem_001251911                   Insys_Anthem_001251911
Insys_Anthem_001251913                   Insys_Anthem_001251913
Insys_Anthem_001251917                   Insys_Anthem_001251917
Insys_Anthem_001251921                   Insys_Anthem_001251921
Insys_Anthem_001251922                   Insys_Anthem_001251922
Insys_Anthem_001251926                   Insys_Anthem_001251926
Insys_Anthem_001251927                   Insys_Anthem_001251927
Insys_Anthem_001251929                   Insys_Anthem_001251929
Insys_Anthem_001251938                   Insys_Anthem_001251938
Insys_Anthem_001251940                   Insys_Anthem_001251940
Insys_Anthem_001251942                   Insys_Anthem_001251942
Insys_Anthem_001251943                   Insys_Anthem_001251943
Insys_Anthem_001251956                   Insys_Anthem_001251956
Insys_Anthem_001251959                   Insys_Anthem_001251959
Insys_Anthem_001251964                   Insys_Anthem_001251964
Insys_Anthem_001251966                   Insys_Anthem_001251966
Insys_Anthem_001251967                   Insys_Anthem_001251967
Insys_Anthem_001251968                   Insys_Anthem_001251968
Insys_Anthem_001251969                   Insys_Anthem_001251969
Insys_Anthem_001251971                   Insys_Anthem_001251971
Insys_Anthem_001251972                   Insys_Anthem_001251972
Insys_Anthem_001251979                   Insys_Anthem_001251979
Insys_Anthem_001251980                   Insys_Anthem_001251980
Insys_Anthem_001251987                   Insys_Anthem_001251987
Insys_Anthem_001251991                   Insys_Anthem_001251991
Insys_Anthem_001252000                   Insys_Anthem_001252000
Insys_Anthem_001252002                   Insys_Anthem_001252002
Insys_Anthem_001252003                   Insys_Anthem_001252003

                                                    1372
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1374 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252005                   Insys_Anthem_001252005
Insys_Anthem_001252008                   Insys_Anthem_001252008
Insys_Anthem_001252010                   Insys_Anthem_001252010
Insys_Anthem_001252011                   Insys_Anthem_001252011
Insys_Anthem_001252013                   Insys_Anthem_001252013
Insys_Anthem_001252020                   Insys_Anthem_001252020
Insys_Anthem_001252024                   Insys_Anthem_001252024
Insys_Anthem_001252027                   Insys_Anthem_001252027
Insys_Anthem_001252029                   Insys_Anthem_001252029
Insys_Anthem_001252031                   Insys_Anthem_001252031
Insys_Anthem_001252032                   Insys_Anthem_001252032
Insys_Anthem_001252034                   Insys_Anthem_001252034
Insys_Anthem_001252036                   Insys_Anthem_001252036
Insys_Anthem_001252041                   Insys_Anthem_001252041
Insys_Anthem_001252045                   Insys_Anthem_001252045
Insys_Anthem_001252049                   Insys_Anthem_001252049
Insys_Anthem_001252052                   Insys_Anthem_001252052
Insys_Anthem_001252057                   Insys_Anthem_001252057
Insys_Anthem_001252058                   Insys_Anthem_001252058
Insys_Anthem_001252059                   Insys_Anthem_001252059
Insys_Anthem_001252060                   Insys_Anthem_001252060
Insys_Anthem_001252062                   Insys_Anthem_001252062
Insys_Anthem_001252063                   Insys_Anthem_001252063
Insys_Anthem_001252064                   Insys_Anthem_001252064
Insys_Anthem_001252065                   Insys_Anthem_001252065
Insys_Anthem_001252067                   Insys_Anthem_001252067
Insys_Anthem_001252073                   Insys_Anthem_001252073
Insys_Anthem_001252075                   Insys_Anthem_001252075
Insys_Anthem_001252076                   Insys_Anthem_001252076
Insys_Anthem_001252079                   Insys_Anthem_001252079
Insys_Anthem_001252082                   Insys_Anthem_001252082
Insys_Anthem_001252084                   Insys_Anthem_001252084
Insys_Anthem_001252088                   Insys_Anthem_001252088
Insys_Anthem_001252090                   Insys_Anthem_001252090
Insys_Anthem_001252097                   Insys_Anthem_001252097
Insys_Anthem_001252101                   Insys_Anthem_001252101
Insys_Anthem_001252105                   Insys_Anthem_001252105
Insys_Anthem_001252113                   Insys_Anthem_001252113
Insys_Anthem_001252114                   Insys_Anthem_001252114
Insys_Anthem_001252116                   Insys_Anthem_001252116
Insys_Anthem_001252121                   Insys_Anthem_001252121
Insys_Anthem_001252122                   Insys_Anthem_001252122
Insys_Anthem_001252123                   Insys_Anthem_001252123
Insys_Anthem_001252127                   Insys_Anthem_001252127
Insys_Anthem_001252130                   Insys_Anthem_001252130
Insys_Anthem_001252133                   Insys_Anthem_001252133
Insys_Anthem_001252135                   Insys_Anthem_001252135

                                                    1373
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1375 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252141                   Insys_Anthem_001252141
Insys_Anthem_001252144                   Insys_Anthem_001252144
Insys_Anthem_001252145                   Insys_Anthem_001252145
Insys_Anthem_001252147                   Insys_Anthem_001252147
Insys_Anthem_001252149                   Insys_Anthem_001252149
Insys_Anthem_001252151                   Insys_Anthem_001252151
Insys_Anthem_001252152                   Insys_Anthem_001252152
Insys_Anthem_001252153                   Insys_Anthem_001252153
Insys_Anthem_001252154                   Insys_Anthem_001252154
Insys_Anthem_001252161                   Insys_Anthem_001252161
Insys_Anthem_001252170                   Insys_Anthem_001252170
Insys_Anthem_001252171                   Insys_Anthem_001252171
Insys_Anthem_001252172                   Insys_Anthem_001252172
Insys_Anthem_001252174                   Insys_Anthem_001252174
Insys_Anthem_001252180                   Insys_Anthem_001252180
Insys_Anthem_001252181                   Insys_Anthem_001252181
Insys_Anthem_001252182                   Insys_Anthem_001252182
Insys_Anthem_001252187                   Insys_Anthem_001252187
Insys_Anthem_001252188                   Insys_Anthem_001252188
Insys_Anthem_001252189                   Insys_Anthem_001252189
Insys_Anthem_001252190                   Insys_Anthem_001252190
Insys_Anthem_001252193                   Insys_Anthem_001252193
Insys_Anthem_001252195                   Insys_Anthem_001252195
Insys_Anthem_001252196                   Insys_Anthem_001252196
Insys_Anthem_001252200                   Insys_Anthem_001252200
Insys_Anthem_001252201                   Insys_Anthem_001252201
Insys_Anthem_001252202                   Insys_Anthem_001252202
Insys_Anthem_001252205                   Insys_Anthem_001252205
Insys_Anthem_001252211                   Insys_Anthem_001252211
Insys_Anthem_001252216                   Insys_Anthem_001252216
Insys_Anthem_001252218                   Insys_Anthem_001252218
Insys_Anthem_001252220                   Insys_Anthem_001252220
Insys_Anthem_001252224                   Insys_Anthem_001252224
Insys_Anthem_001252227                   Insys_Anthem_001252227
Insys_Anthem_001252229                   Insys_Anthem_001252229
Insys_Anthem_001252230                   Insys_Anthem_001252230
Insys_Anthem_001252234                   Insys_Anthem_001252234
Insys_Anthem_001252236                   Insys_Anthem_001252236
Insys_Anthem_001252238                   Insys_Anthem_001252238
Insys_Anthem_001252240                   Insys_Anthem_001252240
Insys_Anthem_001252241                   Insys_Anthem_001252241
Insys_Anthem_001252244                   Insys_Anthem_001252244
Insys_Anthem_001252246                   Insys_Anthem_001252246
Insys_Anthem_001252251                   Insys_Anthem_001252251
Insys_Anthem_001252260                   Insys_Anthem_001252260
Insys_Anthem_001252263                   Insys_Anthem_001252263
Insys_Anthem_001252268                   Insys_Anthem_001252268

                                                    1374
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1376 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252270                   Insys_Anthem_001252270
Insys_Anthem_001252271                   Insys_Anthem_001252271
Insys_Anthem_001252276                   Insys_Anthem_001252276
Insys_Anthem_001252277                   Insys_Anthem_001252277
Insys_Anthem_001252281                   Insys_Anthem_001252281
Insys_Anthem_001252291                   Insys_Anthem_001252291
Insys_Anthem_001252292                   Insys_Anthem_001252292
Insys_Anthem_001252300                   Insys_Anthem_001252300
Insys_Anthem_001252305                   Insys_Anthem_001252305
Insys_Anthem_001252310                   Insys_Anthem_001252310
Insys_Anthem_001252311                   Insys_Anthem_001252311
Insys_Anthem_001252319                   Insys_Anthem_001252319
Insys_Anthem_001252320                   Insys_Anthem_001252320
Insys_Anthem_001252322                   Insys_Anthem_001252322
Insys_Anthem_001252326                   Insys_Anthem_001252326
Insys_Anthem_001252329                   Insys_Anthem_001252329
Insys_Anthem_001252335                   Insys_Anthem_001252335
Insys_Anthem_001252337                   Insys_Anthem_001252337
Insys_Anthem_001252338                   Insys_Anthem_001252338
Insys_Anthem_001252341                   Insys_Anthem_001252341
Insys_Anthem_001252343                   Insys_Anthem_001252343
Insys_Anthem_001252346                   Insys_Anthem_001252346
Insys_Anthem_001252348                   Insys_Anthem_001252348
Insys_Anthem_001252351                   Insys_Anthem_001252351
Insys_Anthem_001252352                   Insys_Anthem_001252352
Insys_Anthem_001252356                   Insys_Anthem_001252356
Insys_Anthem_001252359                   Insys_Anthem_001252359
Insys_Anthem_001252360                   Insys_Anthem_001252360
Insys_Anthem_001252365                   Insys_Anthem_001252365
Insys_Anthem_001252368                   Insys_Anthem_001252368
Insys_Anthem_001252369                   Insys_Anthem_001252369
Insys_Anthem_001252371                   Insys_Anthem_001252371
Insys_Anthem_001252372                   Insys_Anthem_001252372
Insys_Anthem_001252375                   Insys_Anthem_001252375
Insys_Anthem_001252376                   Insys_Anthem_001252376
Insys_Anthem_001252380                   Insys_Anthem_001252380
Insys_Anthem_001252382                   Insys_Anthem_001252382
Insys_Anthem_001252396                   Insys_Anthem_001252396
Insys_Anthem_001252398                   Insys_Anthem_001252398
Insys_Anthem_001252399                   Insys_Anthem_001252399
Insys_Anthem_001252400                   Insys_Anthem_001252400
Insys_Anthem_001252401                   Insys_Anthem_001252401
Insys_Anthem_001252403                   Insys_Anthem_001252403
Insys_Anthem_001252404                   Insys_Anthem_001252404
Insys_Anthem_001252407                   Insys_Anthem_001252407
Insys_Anthem_001252410                   Insys_Anthem_001252410
Insys_Anthem_001252412                   Insys_Anthem_001252412

                                                    1375
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1377 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252413                   Insys_Anthem_001252413
Insys_Anthem_001252421                   Insys_Anthem_001252421
Insys_Anthem_001252426                   Insys_Anthem_001252426
Insys_Anthem_001252427                   Insys_Anthem_001252427
Insys_Anthem_001252429                   Insys_Anthem_001252429
Insys_Anthem_001252433                   Insys_Anthem_001252433
Insys_Anthem_001252435                   Insys_Anthem_001252435
Insys_Anthem_001252436                   Insys_Anthem_001252436
Insys_Anthem_001252444                   Insys_Anthem_001252444
Insys_Anthem_001252446                   Insys_Anthem_001252446
Insys_Anthem_001252447                   Insys_Anthem_001252447
Insys_Anthem_001252448                   Insys_Anthem_001252448
Insys_Anthem_001252449                   Insys_Anthem_001252449
Insys_Anthem_001252452                   Insys_Anthem_001252452
Insys_Anthem_001252455                   Insys_Anthem_001252455
Insys_Anthem_001252457                   Insys_Anthem_001252457
Insys_Anthem_001252459                   Insys_Anthem_001252459
Insys_Anthem_001252461                   Insys_Anthem_001252461
Insys_Anthem_001252463                   Insys_Anthem_001252463
Insys_Anthem_001252465                   Insys_Anthem_001252465
Insys_Anthem_001252466                   Insys_Anthem_001252466
Insys_Anthem_001252467                   Insys_Anthem_001252467
Insys_Anthem_001252468                   Insys_Anthem_001252468
Insys_Anthem_001252469                   Insys_Anthem_001252469
Insys_Anthem_001252471                   Insys_Anthem_001252471
Insys_Anthem_001252473                   Insys_Anthem_001252473
Insys_Anthem_001252474                   Insys_Anthem_001252474
Insys_Anthem_001252475                   Insys_Anthem_001252475
Insys_Anthem_001252478                   Insys_Anthem_001252478
Insys_Anthem_001252480                   Insys_Anthem_001252480
Insys_Anthem_001252481                   Insys_Anthem_001252481
Insys_Anthem_001252489                   Insys_Anthem_001252489
Insys_Anthem_001252491                   Insys_Anthem_001252491
Insys_Anthem_001252498                   Insys_Anthem_001252498
Insys_Anthem_001252500                   Insys_Anthem_001252500
Insys_Anthem_001252502                   Insys_Anthem_001252502
Insys_Anthem_001252508                   Insys_Anthem_001252508
Insys_Anthem_001252509                   Insys_Anthem_001252509
Insys_Anthem_001252512                   Insys_Anthem_001252512
Insys_Anthem_001252513                   Insys_Anthem_001252513
Insys_Anthem_001252518                   Insys_Anthem_001252518
Insys_Anthem_001252522                   Insys_Anthem_001252522
Insys_Anthem_001252525                   Insys_Anthem_001252525
Insys_Anthem_001252527                   Insys_Anthem_001252527
Insys_Anthem_001252528                   Insys_Anthem_001252528
Insys_Anthem_001252529                   Insys_Anthem_001252529
Insys_Anthem_001252531                   Insys_Anthem_001252531

                                                    1376
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1378 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252533                   Insys_Anthem_001252533
Insys_Anthem_001252536                   Insys_Anthem_001252536
Insys_Anthem_001252540                   Insys_Anthem_001252540
Insys_Anthem_001252541                   Insys_Anthem_001252541
Insys_Anthem_001252542                   Insys_Anthem_001252542
Insys_Anthem_001252543                   Insys_Anthem_001252543
Insys_Anthem_001252544                   Insys_Anthem_001252544
Insys_Anthem_001252545                   Insys_Anthem_001252545
Insys_Anthem_001252546                   Insys_Anthem_001252546
Insys_Anthem_001252547                   Insys_Anthem_001252547
Insys_Anthem_001252555                   Insys_Anthem_001252555
Insys_Anthem_001252556                   Insys_Anthem_001252556
Insys_Anthem_001252563                   Insys_Anthem_001252563
Insys_Anthem_001252566                   Insys_Anthem_001252566
Insys_Anthem_001252572                   Insys_Anthem_001252572
Insys_Anthem_001252574                   Insys_Anthem_001252574
Insys_Anthem_001252575                   Insys_Anthem_001252575
Insys_Anthem_001252576                   Insys_Anthem_001252576
Insys_Anthem_001252581                   Insys_Anthem_001252581
Insys_Anthem_001252583                   Insys_Anthem_001252583
Insys_Anthem_001252587                   Insys_Anthem_001252587
Insys_Anthem_001252588                   Insys_Anthem_001252588
Insys_Anthem_001252589                   Insys_Anthem_001252589
Insys_Anthem_001252590                   Insys_Anthem_001252590
Insys_Anthem_001252591                   Insys_Anthem_001252591
Insys_Anthem_001252593                   Insys_Anthem_001252593
Insys_Anthem_001252594                   Insys_Anthem_001252594
Insys_Anthem_001252596                   Insys_Anthem_001252596
Insys_Anthem_001252597                   Insys_Anthem_001252597
Insys_Anthem_001252606                   Insys_Anthem_001252606
Insys_Anthem_001252607                   Insys_Anthem_001252607
Insys_Anthem_001252608                   Insys_Anthem_001252608
Insys_Anthem_001252613                   Insys_Anthem_001252613
Insys_Anthem_001252617                   Insys_Anthem_001252617
Insys_Anthem_001252621                   Insys_Anthem_001252621
Insys_Anthem_001252625                   Insys_Anthem_001252625
Insys_Anthem_001252626                   Insys_Anthem_001252626
Insys_Anthem_001252631                   Insys_Anthem_001252631
Insys_Anthem_001252632                   Insys_Anthem_001252632
Insys_Anthem_001252635                   Insys_Anthem_001252635
Insys_Anthem_001252637                   Insys_Anthem_001252637
Insys_Anthem_001252640                   Insys_Anthem_001252640
Insys_Anthem_001252641                   Insys_Anthem_001252641
Insys_Anthem_001252642                   Insys_Anthem_001252642
Insys_Anthem_001252644                   Insys_Anthem_001252644
Insys_Anthem_001252645                   Insys_Anthem_001252645
Insys_Anthem_001252651                   Insys_Anthem_001252651

                                                    1377
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1379 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252652                   Insys_Anthem_001252652
Insys_Anthem_001252654                   Insys_Anthem_001252654
Insys_Anthem_001252656                   Insys_Anthem_001252656
Insys_Anthem_001252657                   Insys_Anthem_001252657
Insys_Anthem_001252658                   Insys_Anthem_001252658
Insys_Anthem_001252660                   Insys_Anthem_001252660
Insys_Anthem_001252661                   Insys_Anthem_001252661
Insys_Anthem_001252664                   Insys_Anthem_001252664
Insys_Anthem_001252665                   Insys_Anthem_001252665
Insys_Anthem_001252666                   Insys_Anthem_001252666
Insys_Anthem_001252669                   Insys_Anthem_001252669
Insys_Anthem_001252670                   Insys_Anthem_001252670
Insys_Anthem_001252677                   Insys_Anthem_001252677
Insys_Anthem_001252685                   Insys_Anthem_001252685
Insys_Anthem_001252689                   Insys_Anthem_001252689
Insys_Anthem_001252691                   Insys_Anthem_001252691
Insys_Anthem_001252692                   Insys_Anthem_001252692
Insys_Anthem_001252695                   Insys_Anthem_001252695
Insys_Anthem_001252697                   Insys_Anthem_001252697
Insys_Anthem_001252703                   Insys_Anthem_001252703
Insys_Anthem_001252706                   Insys_Anthem_001252706
Insys_Anthem_001252707                   Insys_Anthem_001252707
Insys_Anthem_001252708                   Insys_Anthem_001252708
Insys_Anthem_001252712                   Insys_Anthem_001252712
Insys_Anthem_001252716                   Insys_Anthem_001252716
Insys_Anthem_001252717                   Insys_Anthem_001252717
Insys_Anthem_001252719                   Insys_Anthem_001252719
Insys_Anthem_001252720                   Insys_Anthem_001252720
Insys_Anthem_001252721                   Insys_Anthem_001252721
Insys_Anthem_001252722                   Insys_Anthem_001252722
Insys_Anthem_001252724                   Insys_Anthem_001252724
Insys_Anthem_001252725                   Insys_Anthem_001252725
Insys_Anthem_001252726                   Insys_Anthem_001252726
Insys_Anthem_001252727                   Insys_Anthem_001252727
Insys_Anthem_001252729                   Insys_Anthem_001252729
Insys_Anthem_001252732                   Insys_Anthem_001252732
Insys_Anthem_001252735                   Insys_Anthem_001252735
Insys_Anthem_001252738                   Insys_Anthem_001252738
Insys_Anthem_001252741                   Insys_Anthem_001252741
Insys_Anthem_001252744                   Insys_Anthem_001252744
Insys_Anthem_001252748                   Insys_Anthem_001252748
Insys_Anthem_001252749                   Insys_Anthem_001252749
Insys_Anthem_001252753                   Insys_Anthem_001252753
Insys_Anthem_001252754                   Insys_Anthem_001252754
Insys_Anthem_001252757                   Insys_Anthem_001252757
Insys_Anthem_001252760                   Insys_Anthem_001252760
Insys_Anthem_001252761                   Insys_Anthem_001252761

                                                    1378
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1380 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252762                   Insys_Anthem_001252762
Insys_Anthem_001252763                   Insys_Anthem_001252763
Insys_Anthem_001252764                   Insys_Anthem_001252764
Insys_Anthem_001252767                   Insys_Anthem_001252767
Insys_Anthem_001252769                   Insys_Anthem_001252769
Insys_Anthem_001252770                   Insys_Anthem_001252770
Insys_Anthem_001252771                   Insys_Anthem_001252771
Insys_Anthem_001252773                   Insys_Anthem_001252773
Insys_Anthem_001252776                   Insys_Anthem_001252776
Insys_Anthem_001252777                   Insys_Anthem_001252777
Insys_Anthem_001252780                   Insys_Anthem_001252780
Insys_Anthem_001252781                   Insys_Anthem_001252781
Insys_Anthem_001252792                   Insys_Anthem_001252792
Insys_Anthem_001252795                   Insys_Anthem_001252795
Insys_Anthem_001252803                   Insys_Anthem_001252803
Insys_Anthem_001252808                   Insys_Anthem_001252808
Insys_Anthem_001252810                   Insys_Anthem_001252810
Insys_Anthem_001252812                   Insys_Anthem_001252812
Insys_Anthem_001252813                   Insys_Anthem_001252813
Insys_Anthem_001252814                   Insys_Anthem_001252814
Insys_Anthem_001252815                   Insys_Anthem_001252815
Insys_Anthem_001252822                   Insys_Anthem_001252822
Insys_Anthem_001252824                   Insys_Anthem_001252824
Insys_Anthem_001252825                   Insys_Anthem_001252825
Insys_Anthem_001252831                   Insys_Anthem_001252831
Insys_Anthem_001252836                   Insys_Anthem_001252836
Insys_Anthem_001252839                   Insys_Anthem_001252839
Insys_Anthem_001252842                   Insys_Anthem_001252842
Insys_Anthem_001252843                   Insys_Anthem_001252843
Insys_Anthem_001252844                   Insys_Anthem_001252844
Insys_Anthem_001252845                   Insys_Anthem_001252845
Insys_Anthem_001252846                   Insys_Anthem_001252846
Insys_Anthem_001252850                   Insys_Anthem_001252850
Insys_Anthem_001252851                   Insys_Anthem_001252851
Insys_Anthem_001252852                   Insys_Anthem_001252852
Insys_Anthem_001252856                   Insys_Anthem_001252856
Insys_Anthem_001252865                   Insys_Anthem_001252865
Insys_Anthem_001252871                   Insys_Anthem_001252871
Insys_Anthem_001252876                   Insys_Anthem_001252876
Insys_Anthem_001252879                   Insys_Anthem_001252879
Insys_Anthem_001252880                   Insys_Anthem_001252880
Insys_Anthem_001252885                   Insys_Anthem_001252885
Insys_Anthem_001252889                   Insys_Anthem_001252889
Insys_Anthem_001252890                   Insys_Anthem_001252890
Insys_Anthem_001252891                   Insys_Anthem_001252891
Insys_Anthem_001252892                   Insys_Anthem_001252892
Insys_Anthem_001252895                   Insys_Anthem_001252895

                                                    1379
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1381 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001252896                   Insys_Anthem_001252896
Insys_Anthem_001252900                   Insys_Anthem_001252900
Insys_Anthem_001252901                   Insys_Anthem_001252901
Insys_Anthem_001252907                   Insys_Anthem_001252907
Insys_Anthem_001252912                   Insys_Anthem_001252912
Insys_Anthem_001252917                   Insys_Anthem_001252917
Insys_Anthem_001252918                   Insys_Anthem_001252918
Insys_Anthem_001252920                   Insys_Anthem_001252920
Insys_Anthem_001252926                   Insys_Anthem_001252926
Insys_Anthem_001252928                   Insys_Anthem_001252928
Insys_Anthem_001252932                   Insys_Anthem_001252932
Insys_Anthem_001252934                   Insys_Anthem_001252934
Insys_Anthem_001252938                   Insys_Anthem_001252938
Insys_Anthem_001252939                   Insys_Anthem_001252939
Insys_Anthem_001252941                   Insys_Anthem_001252941
Insys_Anthem_001252943                   Insys_Anthem_001252943
Insys_Anthem_001252946                   Insys_Anthem_001252946
Insys_Anthem_001252947                   Insys_Anthem_001252947
Insys_Anthem_001252952                   Insys_Anthem_001252952
Insys_Anthem_001252954                   Insys_Anthem_001252954
Insys_Anthem_001252956                   Insys_Anthem_001252956
Insys_Anthem_001252959                   Insys_Anthem_001252959
Insys_Anthem_001252961                   Insys_Anthem_001252961
Insys_Anthem_001252962                   Insys_Anthem_001252962
Insys_Anthem_001252968                   Insys_Anthem_001252968
Insys_Anthem_001252969                   Insys_Anthem_001252969
Insys_Anthem_001252970                   Insys_Anthem_001252970
Insys_Anthem_001252971                   Insys_Anthem_001252971
Insys_Anthem_001252972                   Insys_Anthem_001252972
Insys_Anthem_001252974                   Insys_Anthem_001252974
Insys_Anthem_001252975                   Insys_Anthem_001252975
Insys_Anthem_001252976                   Insys_Anthem_001252976
Insys_Anthem_001252978                   Insys_Anthem_001252978
Insys_Anthem_001252985                   Insys_Anthem_001252985
Insys_Anthem_001252987                   Insys_Anthem_001252987
Insys_Anthem_001252989                   Insys_Anthem_001252989
Insys_Anthem_001252990                   Insys_Anthem_001252990
Insys_Anthem_001253008                   Insys_Anthem_001253008
Insys_Anthem_001253009                   Insys_Anthem_001253009
Insys_Anthem_001253017                   Insys_Anthem_001253017
Insys_Anthem_001253025                   Insys_Anthem_001253025
Insys_Anthem_001253026                   Insys_Anthem_001253026
Insys_Anthem_001253029                   Insys_Anthem_001253029
Insys_Anthem_001253030                   Insys_Anthem_001253030
Insys_Anthem_001253031                   Insys_Anthem_001253031
Insys_Anthem_001253032                   Insys_Anthem_001253032
Insys_Anthem_001253033                   Insys_Anthem_001253033

                                                    1380
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1382 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253034                   Insys_Anthem_001253034
Insys_Anthem_001253036                   Insys_Anthem_001253036
Insys_Anthem_001253041                   Insys_Anthem_001253041
Insys_Anthem_001253042                   Insys_Anthem_001253042
Insys_Anthem_001253043                   Insys_Anthem_001253043
Insys_Anthem_001253047                   Insys_Anthem_001253047
Insys_Anthem_001253049                   Insys_Anthem_001253049
Insys_Anthem_001253056                   Insys_Anthem_001253056
Insys_Anthem_001253066                   Insys_Anthem_001253066
Insys_Anthem_001253068                   Insys_Anthem_001253068
Insys_Anthem_001253074                   Insys_Anthem_001253074
Insys_Anthem_001253075                   Insys_Anthem_001253075
Insys_Anthem_001253076                   Insys_Anthem_001253076
Insys_Anthem_001253079                   Insys_Anthem_001253079
Insys_Anthem_001253089                   Insys_Anthem_001253089
Insys_Anthem_001253091                   Insys_Anthem_001253091
Insys_Anthem_001253092                   Insys_Anthem_001253092
Insys_Anthem_001253093                   Insys_Anthem_001253093
Insys_Anthem_001253104                   Insys_Anthem_001253104
Insys_Anthem_001253106                   Insys_Anthem_001253106
Insys_Anthem_001253107                   Insys_Anthem_001253107
Insys_Anthem_001253109                   Insys_Anthem_001253109
Insys_Anthem_001253121                   Insys_Anthem_001253121
Insys_Anthem_001253123                   Insys_Anthem_001253123
Insys_Anthem_001253124                   Insys_Anthem_001253124
Insys_Anthem_001253125                   Insys_Anthem_001253125
Insys_Anthem_001253130                   Insys_Anthem_001253130
Insys_Anthem_001253136                   Insys_Anthem_001253136
Insys_Anthem_001253139                   Insys_Anthem_001253139
Insys_Anthem_001253142                   Insys_Anthem_001253142
Insys_Anthem_001253143                   Insys_Anthem_001253143
Insys_Anthem_001253146                   Insys_Anthem_001253146
Insys_Anthem_001253150                   Insys_Anthem_001253150
Insys_Anthem_001253155                   Insys_Anthem_001253155
Insys_Anthem_001253156                   Insys_Anthem_001253156
Insys_Anthem_001253162                   Insys_Anthem_001253162
Insys_Anthem_001253163                   Insys_Anthem_001253163
Insys_Anthem_001253171                   Insys_Anthem_001253171
Insys_Anthem_001253180                   Insys_Anthem_001253180
Insys_Anthem_001253182                   Insys_Anthem_001253182
Insys_Anthem_001253183                   Insys_Anthem_001253183
Insys_Anthem_001253184                   Insys_Anthem_001253184
Insys_Anthem_001253188                   Insys_Anthem_001253188
Insys_Anthem_001253189                   Insys_Anthem_001253189
Insys_Anthem_001253195                   Insys_Anthem_001253195
Insys_Anthem_001253196                   Insys_Anthem_001253196
Insys_Anthem_001253202                   Insys_Anthem_001253202

                                                    1381
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1383 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253210                   Insys_Anthem_001253210
Insys_Anthem_001253212                   Insys_Anthem_001253212
Insys_Anthem_001253220                   Insys_Anthem_001253220
Insys_Anthem_001253234                   Insys_Anthem_001253234
Insys_Anthem_001253239                   Insys_Anthem_001253239
Insys_Anthem_001253242                   Insys_Anthem_001253242
Insys_Anthem_001253245                   Insys_Anthem_001253245
Insys_Anthem_001253248                   Insys_Anthem_001253248
Insys_Anthem_001253250                   Insys_Anthem_001253250
Insys_Anthem_001253252                   Insys_Anthem_001253252
Insys_Anthem_001253253                   Insys_Anthem_001253253
Insys_Anthem_001253254                   Insys_Anthem_001253254
Insys_Anthem_001253259                   Insys_Anthem_001253259
Insys_Anthem_001253261                   Insys_Anthem_001253261
Insys_Anthem_001253263                   Insys_Anthem_001253263
Insys_Anthem_001253264                   Insys_Anthem_001253264
Insys_Anthem_001253266                   Insys_Anthem_001253266
Insys_Anthem_001253267                   Insys_Anthem_001253267
Insys_Anthem_001253269                   Insys_Anthem_001253269
Insys_Anthem_001253276                   Insys_Anthem_001253276
Insys_Anthem_001253280                   Insys_Anthem_001253280
Insys_Anthem_001253281                   Insys_Anthem_001253281
Insys_Anthem_001253284                   Insys_Anthem_001253284
Insys_Anthem_001253285                   Insys_Anthem_001253285
Insys_Anthem_001253286                   Insys_Anthem_001253286
Insys_Anthem_001253289                   Insys_Anthem_001253289
Insys_Anthem_001253291                   Insys_Anthem_001253291
Insys_Anthem_001253292                   Insys_Anthem_001253292
Insys_Anthem_001253293                   Insys_Anthem_001253293
Insys_Anthem_001253297                   Insys_Anthem_001253297
Insys_Anthem_001253298                   Insys_Anthem_001253298
Insys_Anthem_001253301                   Insys_Anthem_001253301
Insys_Anthem_001253303                   Insys_Anthem_001253303
Insys_Anthem_001253306                   Insys_Anthem_001253306
Insys_Anthem_001253307                   Insys_Anthem_001253307
Insys_Anthem_001253308                   Insys_Anthem_001253308
Insys_Anthem_001253310                   Insys_Anthem_001253310
Insys_Anthem_001253311                   Insys_Anthem_001253311
Insys_Anthem_001253318                   Insys_Anthem_001253318
Insys_Anthem_001253321                   Insys_Anthem_001253321
Insys_Anthem_001253324                   Insys_Anthem_001253324
Insys_Anthem_001253325                   Insys_Anthem_001253325
Insys_Anthem_001253326                   Insys_Anthem_001253326
Insys_Anthem_001253330                   Insys_Anthem_001253330
Insys_Anthem_001253332                   Insys_Anthem_001253332
Insys_Anthem_001253335                   Insys_Anthem_001253335
Insys_Anthem_001253336                   Insys_Anthem_001253336

                                                    1382
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1384 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253337                   Insys_Anthem_001253337
Insys_Anthem_001253338                   Insys_Anthem_001253338
Insys_Anthem_001253340                   Insys_Anthem_001253340
Insys_Anthem_001253341                   Insys_Anthem_001253341
Insys_Anthem_001253342                   Insys_Anthem_001253342
Insys_Anthem_001253348                   Insys_Anthem_001253348
Insys_Anthem_001253356                   Insys_Anthem_001253356
Insys_Anthem_001253362                   Insys_Anthem_001253362
Insys_Anthem_001253363                   Insys_Anthem_001253363
Insys_Anthem_001253366                   Insys_Anthem_001253366
Insys_Anthem_001253371                   Insys_Anthem_001253371
Insys_Anthem_001253379                   Insys_Anthem_001253379
Insys_Anthem_001253380                   Insys_Anthem_001253380
Insys_Anthem_001253381                   Insys_Anthem_001253381
Insys_Anthem_001253386                   Insys_Anthem_001253386
Insys_Anthem_001253393                   Insys_Anthem_001253393
Insys_Anthem_001253395                   Insys_Anthem_001253395
Insys_Anthem_001253398                   Insys_Anthem_001253398
Insys_Anthem_001253399                   Insys_Anthem_001253399
Insys_Anthem_001253402                   Insys_Anthem_001253402
Insys_Anthem_001253404                   Insys_Anthem_001253404
Insys_Anthem_001253408                   Insys_Anthem_001253408
Insys_Anthem_001253409                   Insys_Anthem_001253409
Insys_Anthem_001253411                   Insys_Anthem_001253411
Insys_Anthem_001253415                   Insys_Anthem_001253415
Insys_Anthem_001253416                   Insys_Anthem_001253416
Insys_Anthem_001253418                   Insys_Anthem_001253418
Insys_Anthem_001253421                   Insys_Anthem_001253421
Insys_Anthem_001253422                   Insys_Anthem_001253422
Insys_Anthem_001253426                   Insys_Anthem_001253426
Insys_Anthem_001253430                   Insys_Anthem_001253430
Insys_Anthem_001253441                   Insys_Anthem_001253441
Insys_Anthem_001253446                   Insys_Anthem_001253446
Insys_Anthem_001253454                   Insys_Anthem_001253454
Insys_Anthem_001253457                   Insys_Anthem_001253457
Insys_Anthem_001253466                   Insys_Anthem_001253466
Insys_Anthem_001253468                   Insys_Anthem_001253468
Insys_Anthem_001253475                   Insys_Anthem_001253475
Insys_Anthem_001253479                   Insys_Anthem_001253479
Insys_Anthem_001253480                   Insys_Anthem_001253480
Insys_Anthem_001253482                   Insys_Anthem_001253482
Insys_Anthem_001253485                   Insys_Anthem_001253485
Insys_Anthem_001253486                   Insys_Anthem_001253486
Insys_Anthem_001253493                   Insys_Anthem_001253493
Insys_Anthem_001253496                   Insys_Anthem_001253496
Insys_Anthem_001253500                   Insys_Anthem_001253500
Insys_Anthem_001253503                   Insys_Anthem_001253503

                                                    1383
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1385 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253505                   Insys_Anthem_001253505
Insys_Anthem_001253508                   Insys_Anthem_001253508
Insys_Anthem_001253509                   Insys_Anthem_001253509
Insys_Anthem_001253518                   Insys_Anthem_001253518
Insys_Anthem_001253522                   Insys_Anthem_001253522
Insys_Anthem_001253525                   Insys_Anthem_001253525
Insys_Anthem_001253526                   Insys_Anthem_001253526
Insys_Anthem_001253527                   Insys_Anthem_001253527
Insys_Anthem_001253528                   Insys_Anthem_001253528
Insys_Anthem_001253530                   Insys_Anthem_001253530
Insys_Anthem_001253532                   Insys_Anthem_001253532
Insys_Anthem_001253533                   Insys_Anthem_001253533
Insys_Anthem_001253534                   Insys_Anthem_001253534
Insys_Anthem_001253542                   Insys_Anthem_001253542
Insys_Anthem_001253543                   Insys_Anthem_001253543
Insys_Anthem_001253544                   Insys_Anthem_001253544
Insys_Anthem_001253545                   Insys_Anthem_001253545
Insys_Anthem_001253548                   Insys_Anthem_001253548
Insys_Anthem_001253551                   Insys_Anthem_001253551
Insys_Anthem_001253554                   Insys_Anthem_001253554
Insys_Anthem_001253556                   Insys_Anthem_001253556
Insys_Anthem_001253560                   Insys_Anthem_001253560
Insys_Anthem_001253566                   Insys_Anthem_001253566
Insys_Anthem_001253567                   Insys_Anthem_001253567
Insys_Anthem_001253568                   Insys_Anthem_001253568
Insys_Anthem_001253574                   Insys_Anthem_001253574
Insys_Anthem_001253576                   Insys_Anthem_001253576
Insys_Anthem_001253577                   Insys_Anthem_001253577
Insys_Anthem_001253578                   Insys_Anthem_001253578
Insys_Anthem_001253581                   Insys_Anthem_001253581
Insys_Anthem_001253582                   Insys_Anthem_001253582
Insys_Anthem_001253583                   Insys_Anthem_001253583
Insys_Anthem_001253584                   Insys_Anthem_001253584
Insys_Anthem_001253585                   Insys_Anthem_001253585
Insys_Anthem_001253586                   Insys_Anthem_001253586
Insys_Anthem_001253588                   Insys_Anthem_001253588
Insys_Anthem_001253591                   Insys_Anthem_001253591
Insys_Anthem_001253592                   Insys_Anthem_001253592
Insys_Anthem_001253596                   Insys_Anthem_001253596
Insys_Anthem_001253599                   Insys_Anthem_001253599
Insys_Anthem_001253601                   Insys_Anthem_001253601
Insys_Anthem_001253602                   Insys_Anthem_001253602
Insys_Anthem_001253606                   Insys_Anthem_001253606
Insys_Anthem_001253607                   Insys_Anthem_001253607
Insys_Anthem_001253611                   Insys_Anthem_001253611
Insys_Anthem_001253617                   Insys_Anthem_001253617
Insys_Anthem_001253618                   Insys_Anthem_001253618

                                                    1384
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1386 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253630                   Insys_Anthem_001253630
Insys_Anthem_001253631                   Insys_Anthem_001253631
Insys_Anthem_001253633                   Insys_Anthem_001253633
Insys_Anthem_001253635                   Insys_Anthem_001253635
Insys_Anthem_001253637                   Insys_Anthem_001253637
Insys_Anthem_001253638                   Insys_Anthem_001253638
Insys_Anthem_001253639                   Insys_Anthem_001253639
Insys_Anthem_001253643                   Insys_Anthem_001253643
Insys_Anthem_001253645                   Insys_Anthem_001253645
Insys_Anthem_001253650                   Insys_Anthem_001253650
Insys_Anthem_001253652                   Insys_Anthem_001253652
Insys_Anthem_001253653                   Insys_Anthem_001253653
Insys_Anthem_001253654                   Insys_Anthem_001253654
Insys_Anthem_001253657                   Insys_Anthem_001253657
Insys_Anthem_001253659                   Insys_Anthem_001253659
Insys_Anthem_001253661                   Insys_Anthem_001253661
Insys_Anthem_001253663                   Insys_Anthem_001253663
Insys_Anthem_001253664                   Insys_Anthem_001253664
Insys_Anthem_001253669                   Insys_Anthem_001253669
Insys_Anthem_001253670                   Insys_Anthem_001253670
Insys_Anthem_001253671                   Insys_Anthem_001253671
Insys_Anthem_001253672                   Insys_Anthem_001253672
Insys_Anthem_001253688                   Insys_Anthem_001253688
Insys_Anthem_001253690                   Insys_Anthem_001253690
Insys_Anthem_001253692                   Insys_Anthem_001253692
Insys_Anthem_001253695                   Insys_Anthem_001253695
Insys_Anthem_001253696                   Insys_Anthem_001253696
Insys_Anthem_001253697                   Insys_Anthem_001253697
Insys_Anthem_001253699                   Insys_Anthem_001253699
Insys_Anthem_001253700                   Insys_Anthem_001253700
Insys_Anthem_001253701                   Insys_Anthem_001253701
Insys_Anthem_001253703                   Insys_Anthem_001253703
Insys_Anthem_001253704                   Insys_Anthem_001253704
Insys_Anthem_001253707                   Insys_Anthem_001253707
Insys_Anthem_001253710                   Insys_Anthem_001253710
Insys_Anthem_001253721                   Insys_Anthem_001253721
Insys_Anthem_001253728                   Insys_Anthem_001253728
Insys_Anthem_001253735                   Insys_Anthem_001253735
Insys_Anthem_001253737                   Insys_Anthem_001253737
Insys_Anthem_001253738                   Insys_Anthem_001253738
Insys_Anthem_001253739                   Insys_Anthem_001253739
Insys_Anthem_001253740                   Insys_Anthem_001253740
Insys_Anthem_001253741                   Insys_Anthem_001253741
Insys_Anthem_001253742                   Insys_Anthem_001253742
Insys_Anthem_001253746                   Insys_Anthem_001253746
Insys_Anthem_001253747                   Insys_Anthem_001253747
Insys_Anthem_001253748                   Insys_Anthem_001253748

                                                    1385
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1387 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253749                   Insys_Anthem_001253749
Insys_Anthem_001253754                   Insys_Anthem_001253754
Insys_Anthem_001253756                   Insys_Anthem_001253756
Insys_Anthem_001253764                   Insys_Anthem_001253764
Insys_Anthem_001253766                   Insys_Anthem_001253766
Insys_Anthem_001253769                   Insys_Anthem_001253769
Insys_Anthem_001253771                   Insys_Anthem_001253771
Insys_Anthem_001253772                   Insys_Anthem_001253772
Insys_Anthem_001253778                   Insys_Anthem_001253778
Insys_Anthem_001253779                   Insys_Anthem_001253779
Insys_Anthem_001253780                   Insys_Anthem_001253780
Insys_Anthem_001253784                   Insys_Anthem_001253784
Insys_Anthem_001253786                   Insys_Anthem_001253786
Insys_Anthem_001253790                   Insys_Anthem_001253790
Insys_Anthem_001253795                   Insys_Anthem_001253795
Insys_Anthem_001253798                   Insys_Anthem_001253798
Insys_Anthem_001253801                   Insys_Anthem_001253801
Insys_Anthem_001253802                   Insys_Anthem_001253802
Insys_Anthem_001253805                   Insys_Anthem_001253805
Insys_Anthem_001253808                   Insys_Anthem_001253808
Insys_Anthem_001253809                   Insys_Anthem_001253809
Insys_Anthem_001253811                   Insys_Anthem_001253811
Insys_Anthem_001253813                   Insys_Anthem_001253813
Insys_Anthem_001253819                   Insys_Anthem_001253819
Insys_Anthem_001253820                   Insys_Anthem_001253820
Insys_Anthem_001253821                   Insys_Anthem_001253821
Insys_Anthem_001253822                   Insys_Anthem_001253822
Insys_Anthem_001253824                   Insys_Anthem_001253824
Insys_Anthem_001253825                   Insys_Anthem_001253825
Insys_Anthem_001253828                   Insys_Anthem_001253828
Insys_Anthem_001253835                   Insys_Anthem_001253835
Insys_Anthem_001253836                   Insys_Anthem_001253836
Insys_Anthem_001253841                   Insys_Anthem_001253841
Insys_Anthem_001253844                   Insys_Anthem_001253844
Insys_Anthem_001253850                   Insys_Anthem_001253850
Insys_Anthem_001253852                   Insys_Anthem_001253852
Insys_Anthem_001253855                   Insys_Anthem_001253855
Insys_Anthem_001253859                   Insys_Anthem_001253859
Insys_Anthem_001253863                   Insys_Anthem_001253863
Insys_Anthem_001253865                   Insys_Anthem_001253865
Insys_Anthem_001253866                   Insys_Anthem_001253866
Insys_Anthem_001253869                   Insys_Anthem_001253869
Insys_Anthem_001253871                   Insys_Anthem_001253871
Insys_Anthem_001253873                   Insys_Anthem_001253873
Insys_Anthem_001253874                   Insys_Anthem_001253874
Insys_Anthem_001253878                   Insys_Anthem_001253878
Insys_Anthem_001253883                   Insys_Anthem_001253883

                                                    1386
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1388 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001253884                   Insys_Anthem_001253884
Insys_Anthem_001253886                   Insys_Anthem_001253886
Insys_Anthem_001253887                   Insys_Anthem_001253887
Insys_Anthem_001253890                   Insys_Anthem_001253890
Insys_Anthem_001253891                   Insys_Anthem_001253891
Insys_Anthem_001253892                   Insys_Anthem_001253892
Insys_Anthem_001253895                   Insys_Anthem_001253895
Insys_Anthem_001253897                   Insys_Anthem_001253897
Insys_Anthem_001253900                   Insys_Anthem_001253900
Insys_Anthem_001253901                   Insys_Anthem_001253901
Insys_Anthem_001253904                   Insys_Anthem_001253904
Insys_Anthem_001253909                   Insys_Anthem_001253909
Insys_Anthem_001253910                   Insys_Anthem_001253910
Insys_Anthem_001253911                   Insys_Anthem_001253911
Insys_Anthem_001253912                   Insys_Anthem_001253912
Insys_Anthem_001253913                   Insys_Anthem_001253913
Insys_Anthem_001253915                   Insys_Anthem_001253915
Insys_Anthem_001253920                   Insys_Anthem_001253920
Insys_Anthem_001253922                   Insys_Anthem_001253922
Insys_Anthem_001253924                   Insys_Anthem_001253924
Insys_Anthem_001253927                   Insys_Anthem_001253927
Insys_Anthem_001253929                   Insys_Anthem_001253929
Insys_Anthem_001253931                   Insys_Anthem_001253931
Insys_Anthem_001253936                   Insys_Anthem_001253936
Insys_Anthem_001253937                   Insys_Anthem_001253937
Insys_Anthem_001253942                   Insys_Anthem_001253942
Insys_Anthem_001253947                   Insys_Anthem_001253947
Insys_Anthem_001253948                   Insys_Anthem_001253948
Insys_Anthem_001253953                   Insys_Anthem_001253953
Insys_Anthem_001253956                   Insys_Anthem_001253956
Insys_Anthem_001253957                   Insys_Anthem_001253957
Insys_Anthem_001253959                   Insys_Anthem_001253959
Insys_Anthem_001253960                   Insys_Anthem_001253960
Insys_Anthem_001253967                   Insys_Anthem_001253967
Insys_Anthem_001253971                   Insys_Anthem_001253971
Insys_Anthem_001253973                   Insys_Anthem_001253973
Insys_Anthem_001253982                   Insys_Anthem_001253982
Insys_Anthem_001253983                   Insys_Anthem_001253983
Insys_Anthem_001253988                   Insys_Anthem_001253988
Insys_Anthem_001253990                   Insys_Anthem_001253990
Insys_Anthem_001253991                   Insys_Anthem_001253991
Insys_Anthem_001253996                   Insys_Anthem_001253996
Insys_Anthem_001253998                   Insys_Anthem_001253998
Insys_Anthem_001253999                   Insys_Anthem_001253999
Insys_Anthem_001254001                   Insys_Anthem_001254001
Insys_Anthem_001254007                   Insys_Anthem_001254007
Insys_Anthem_001254008                   Insys_Anthem_001254008

                                                    1387
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1389 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254009                   Insys_Anthem_001254009
Insys_Anthem_001254010                   Insys_Anthem_001254010
Insys_Anthem_001254012                   Insys_Anthem_001254012
Insys_Anthem_001254018                   Insys_Anthem_001254018
Insys_Anthem_001254020                   Insys_Anthem_001254020
Insys_Anthem_001254022                   Insys_Anthem_001254022
Insys_Anthem_001254024                   Insys_Anthem_001254024
Insys_Anthem_001254025                   Insys_Anthem_001254025
Insys_Anthem_001254032                   Insys_Anthem_001254032
Insys_Anthem_001254034                   Insys_Anthem_001254034
Insys_Anthem_001254037                   Insys_Anthem_001254037
Insys_Anthem_001254038                   Insys_Anthem_001254038
Insys_Anthem_001254039                   Insys_Anthem_001254039
Insys_Anthem_001254043                   Insys_Anthem_001254043
Insys_Anthem_001254046                   Insys_Anthem_001254046
Insys_Anthem_001254048                   Insys_Anthem_001254048
Insys_Anthem_001254051                   Insys_Anthem_001254051
Insys_Anthem_001254052                   Insys_Anthem_001254052
Insys_Anthem_001254054                   Insys_Anthem_001254054
Insys_Anthem_001254057                   Insys_Anthem_001254057
Insys_Anthem_001254058                   Insys_Anthem_001254058
Insys_Anthem_001254061                   Insys_Anthem_001254061
Insys_Anthem_001254064                   Insys_Anthem_001254064
Insys_Anthem_001254072                   Insys_Anthem_001254072
Insys_Anthem_001254073                   Insys_Anthem_001254073
Insys_Anthem_001254074                   Insys_Anthem_001254074
Insys_Anthem_001254076                   Insys_Anthem_001254076
Insys_Anthem_001254077                   Insys_Anthem_001254077
Insys_Anthem_001254078                   Insys_Anthem_001254078
Insys_Anthem_001254086                   Insys_Anthem_001254086
Insys_Anthem_001254091                   Insys_Anthem_001254091
Insys_Anthem_001254092                   Insys_Anthem_001254092
Insys_Anthem_001254093                   Insys_Anthem_001254093
Insys_Anthem_001254098                   Insys_Anthem_001254098
Insys_Anthem_001254100                   Insys_Anthem_001254100
Insys_Anthem_001254103                   Insys_Anthem_001254103
Insys_Anthem_001254104                   Insys_Anthem_001254104
Insys_Anthem_001254105                   Insys_Anthem_001254105
Insys_Anthem_001254107                   Insys_Anthem_001254107
Insys_Anthem_001254109                   Insys_Anthem_001254109
Insys_Anthem_001254110                   Insys_Anthem_001254110
Insys_Anthem_001254119                   Insys_Anthem_001254119
Insys_Anthem_001254121                   Insys_Anthem_001254121
Insys_Anthem_001254124                   Insys_Anthem_001254124
Insys_Anthem_001254126                   Insys_Anthem_001254126
Insys_Anthem_001254128                   Insys_Anthem_001254128
Insys_Anthem_001254130                   Insys_Anthem_001254130

                                                    1388
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1390 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254132                   Insys_Anthem_001254132
Insys_Anthem_001254140                   Insys_Anthem_001254140
Insys_Anthem_001254145                   Insys_Anthem_001254145
Insys_Anthem_001254146                   Insys_Anthem_001254146
Insys_Anthem_001254148                   Insys_Anthem_001254148
Insys_Anthem_001254149                   Insys_Anthem_001254149
Insys_Anthem_001254154                   Insys_Anthem_001254154
Insys_Anthem_001254158                   Insys_Anthem_001254158
Insys_Anthem_001254160                   Insys_Anthem_001254160
Insys_Anthem_001254162                   Insys_Anthem_001254162
Insys_Anthem_001254168                   Insys_Anthem_001254168
Insys_Anthem_001254170                   Insys_Anthem_001254170
Insys_Anthem_001254175                   Insys_Anthem_001254175
Insys_Anthem_001254177                   Insys_Anthem_001254177
Insys_Anthem_001254179                   Insys_Anthem_001254179
Insys_Anthem_001254180                   Insys_Anthem_001254180
Insys_Anthem_001254181                   Insys_Anthem_001254181
Insys_Anthem_001254183                   Insys_Anthem_001254183
Insys_Anthem_001254185                   Insys_Anthem_001254185
Insys_Anthem_001254187                   Insys_Anthem_001254187
Insys_Anthem_001254191                   Insys_Anthem_001254191
Insys_Anthem_001254192                   Insys_Anthem_001254192
Insys_Anthem_001254198                   Insys_Anthem_001254198
Insys_Anthem_001254199                   Insys_Anthem_001254199
Insys_Anthem_001254203                   Insys_Anthem_001254203
Insys_Anthem_001254204                   Insys_Anthem_001254204
Insys_Anthem_001254207                   Insys_Anthem_001254207
Insys_Anthem_001254209                   Insys_Anthem_001254209
Insys_Anthem_001254210                   Insys_Anthem_001254210
Insys_Anthem_001254211                   Insys_Anthem_001254211
Insys_Anthem_001254213                   Insys_Anthem_001254213
Insys_Anthem_001254215                   Insys_Anthem_001254215
Insys_Anthem_001254216                   Insys_Anthem_001254216
Insys_Anthem_001254219                   Insys_Anthem_001254219
Insys_Anthem_001254220                   Insys_Anthem_001254220
Insys_Anthem_001254221                   Insys_Anthem_001254221
Insys_Anthem_001254223                   Insys_Anthem_001254223
Insys_Anthem_001254226                   Insys_Anthem_001254226
Insys_Anthem_001254229                   Insys_Anthem_001254229
Insys_Anthem_001254236                   Insys_Anthem_001254236
Insys_Anthem_001254237                   Insys_Anthem_001254237
Insys_Anthem_001254238                   Insys_Anthem_001254238
Insys_Anthem_001254246                   Insys_Anthem_001254246
Insys_Anthem_001254248                   Insys_Anthem_001254248
Insys_Anthem_001254249                   Insys_Anthem_001254249
Insys_Anthem_001254254                   Insys_Anthem_001254254
Insys_Anthem_001254257                   Insys_Anthem_001254257

                                                    1389
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1391 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254260                   Insys_Anthem_001254260
Insys_Anthem_001254262                   Insys_Anthem_001254262
Insys_Anthem_001254270                   Insys_Anthem_001254270
Insys_Anthem_001254274                   Insys_Anthem_001254274
Insys_Anthem_001254275                   Insys_Anthem_001254275
Insys_Anthem_001254279                   Insys_Anthem_001254279
Insys_Anthem_001254282                   Insys_Anthem_001254282
Insys_Anthem_001254283                   Insys_Anthem_001254283
Insys_Anthem_001254284                   Insys_Anthem_001254284
Insys_Anthem_001254285                   Insys_Anthem_001254285
Insys_Anthem_001254286                   Insys_Anthem_001254286
Insys_Anthem_001254290                   Insys_Anthem_001254290
Insys_Anthem_001254296                   Insys_Anthem_001254296
Insys_Anthem_001254301                   Insys_Anthem_001254301
Insys_Anthem_001254303                   Insys_Anthem_001254303
Insys_Anthem_001254305                   Insys_Anthem_001254305
Insys_Anthem_001254307                   Insys_Anthem_001254307
Insys_Anthem_001254310                   Insys_Anthem_001254310
Insys_Anthem_001254313                   Insys_Anthem_001254313
Insys_Anthem_001254314                   Insys_Anthem_001254314
Insys_Anthem_001254316                   Insys_Anthem_001254316
Insys_Anthem_001254317                   Insys_Anthem_001254317
Insys_Anthem_001254322                   Insys_Anthem_001254322
Insys_Anthem_001254324                   Insys_Anthem_001254324
Insys_Anthem_001254326                   Insys_Anthem_001254326
Insys_Anthem_001254327                   Insys_Anthem_001254327
Insys_Anthem_001254328                   Insys_Anthem_001254328
Insys_Anthem_001254329                   Insys_Anthem_001254329
Insys_Anthem_001254333                   Insys_Anthem_001254333
Insys_Anthem_001254335                   Insys_Anthem_001254335
Insys_Anthem_001254339                   Insys_Anthem_001254339
Insys_Anthem_001254341                   Insys_Anthem_001254341
Insys_Anthem_001254343                   Insys_Anthem_001254343
Insys_Anthem_001254347                   Insys_Anthem_001254347
Insys_Anthem_001254349                   Insys_Anthem_001254349
Insys_Anthem_001254350                   Insys_Anthem_001254350
Insys_Anthem_001254352                   Insys_Anthem_001254352
Insys_Anthem_001254353                   Insys_Anthem_001254353
Insys_Anthem_001254354                   Insys_Anthem_001254354
Insys_Anthem_001254355                   Insys_Anthem_001254355
Insys_Anthem_001254357                   Insys_Anthem_001254357
Insys_Anthem_001254358                   Insys_Anthem_001254358
Insys_Anthem_001254359                   Insys_Anthem_001254359
Insys_Anthem_001254360                   Insys_Anthem_001254360
Insys_Anthem_001254361                   Insys_Anthem_001254361
Insys_Anthem_001254362                   Insys_Anthem_001254362
Insys_Anthem_001254363                   Insys_Anthem_001254363

                                                    1390
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1392 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254371                   Insys_Anthem_001254371
Insys_Anthem_001254373                   Insys_Anthem_001254373
Insys_Anthem_001254376                   Insys_Anthem_001254376
Insys_Anthem_001254381                   Insys_Anthem_001254381
Insys_Anthem_001254382                   Insys_Anthem_001254382
Insys_Anthem_001254383                   Insys_Anthem_001254383
Insys_Anthem_001254385                   Insys_Anthem_001254385
Insys_Anthem_001254387                   Insys_Anthem_001254387
Insys_Anthem_001254389                   Insys_Anthem_001254389
Insys_Anthem_001254390                   Insys_Anthem_001254390
Insys_Anthem_001254392                   Insys_Anthem_001254392
Insys_Anthem_001254393                   Insys_Anthem_001254393
Insys_Anthem_001254396                   Insys_Anthem_001254396
Insys_Anthem_001254397                   Insys_Anthem_001254397
Insys_Anthem_001254398                   Insys_Anthem_001254398
Insys_Anthem_001254399                   Insys_Anthem_001254399
Insys_Anthem_001254401                   Insys_Anthem_001254401
Insys_Anthem_001254402                   Insys_Anthem_001254402
Insys_Anthem_001254406                   Insys_Anthem_001254406
Insys_Anthem_001254407                   Insys_Anthem_001254407
Insys_Anthem_001254409                   Insys_Anthem_001254409
Insys_Anthem_001254410                   Insys_Anthem_001254410
Insys_Anthem_001254418                   Insys_Anthem_001254418
Insys_Anthem_001254423                   Insys_Anthem_001254423
Insys_Anthem_001254424                   Insys_Anthem_001254424
Insys_Anthem_001254430                   Insys_Anthem_001254430
Insys_Anthem_001254436                   Insys_Anthem_001254436
Insys_Anthem_001254439                   Insys_Anthem_001254439
Insys_Anthem_001254441                   Insys_Anthem_001254441
Insys_Anthem_001254444                   Insys_Anthem_001254444
Insys_Anthem_001254446                   Insys_Anthem_001254446
Insys_Anthem_001254448                   Insys_Anthem_001254448
Insys_Anthem_001254450                   Insys_Anthem_001254450
Insys_Anthem_001254453                   Insys_Anthem_001254453
Insys_Anthem_001254455                   Insys_Anthem_001254455
Insys_Anthem_001254457                   Insys_Anthem_001254457
Insys_Anthem_001254458                   Insys_Anthem_001254458
Insys_Anthem_001254461                   Insys_Anthem_001254461
Insys_Anthem_001254464                   Insys_Anthem_001254464
Insys_Anthem_001254471                   Insys_Anthem_001254471
Insys_Anthem_001254475                   Insys_Anthem_001254475
Insys_Anthem_001254477                   Insys_Anthem_001254477
Insys_Anthem_001254480                   Insys_Anthem_001254480
Insys_Anthem_001254486                   Insys_Anthem_001254486
Insys_Anthem_001254487                   Insys_Anthem_001254487
Insys_Anthem_001254488                   Insys_Anthem_001254488
Insys_Anthem_001254489                   Insys_Anthem_001254489

                                                    1391
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1393 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254490                   Insys_Anthem_001254490
Insys_Anthem_001254491                   Insys_Anthem_001254491
Insys_Anthem_001254494                   Insys_Anthem_001254494
Insys_Anthem_001254503                   Insys_Anthem_001254503
Insys_Anthem_001254504                   Insys_Anthem_001254504
Insys_Anthem_001254505                   Insys_Anthem_001254505
Insys_Anthem_001254508                   Insys_Anthem_001254508
Insys_Anthem_001254509                   Insys_Anthem_001254509
Insys_Anthem_001254515                   Insys_Anthem_001254515
Insys_Anthem_001254518                   Insys_Anthem_001254518
Insys_Anthem_001254519                   Insys_Anthem_001254519
Insys_Anthem_001254525                   Insys_Anthem_001254525
Insys_Anthem_001254526                   Insys_Anthem_001254526
Insys_Anthem_001254531                   Insys_Anthem_001254531
Insys_Anthem_001254532                   Insys_Anthem_001254532
Insys_Anthem_001254533                   Insys_Anthem_001254533
Insys_Anthem_001254534                   Insys_Anthem_001254534
Insys_Anthem_001254536                   Insys_Anthem_001254536
Insys_Anthem_001254539                   Insys_Anthem_001254539
Insys_Anthem_001254540                   Insys_Anthem_001254540
Insys_Anthem_001254543                   Insys_Anthem_001254543
Insys_Anthem_001254549                   Insys_Anthem_001254549
Insys_Anthem_001254551                   Insys_Anthem_001254551
Insys_Anthem_001254552                   Insys_Anthem_001254552
Insys_Anthem_001254555                   Insys_Anthem_001254555
Insys_Anthem_001254556                   Insys_Anthem_001254556
Insys_Anthem_001254557                   Insys_Anthem_001254557
Insys_Anthem_001254559                   Insys_Anthem_001254559
Insys_Anthem_001254561                   Insys_Anthem_001254561
Insys_Anthem_001254562                   Insys_Anthem_001254562
Insys_Anthem_001254564                   Insys_Anthem_001254564
Insys_Anthem_001254567                   Insys_Anthem_001254567
Insys_Anthem_001254568                   Insys_Anthem_001254568
Insys_Anthem_001254569                   Insys_Anthem_001254569
Insys_Anthem_001254570                   Insys_Anthem_001254570
Insys_Anthem_001254571                   Insys_Anthem_001254571
Insys_Anthem_001254573                   Insys_Anthem_001254573
Insys_Anthem_001254574                   Insys_Anthem_001254574
Insys_Anthem_001254575                   Insys_Anthem_001254575
Insys_Anthem_001254576                   Insys_Anthem_001254576
Insys_Anthem_001254580                   Insys_Anthem_001254580
Insys_Anthem_001254584                   Insys_Anthem_001254584
Insys_Anthem_001254586                   Insys_Anthem_001254586
Insys_Anthem_001254590                   Insys_Anthem_001254590
Insys_Anthem_001254592                   Insys_Anthem_001254592
Insys_Anthem_001254593                   Insys_Anthem_001254593
Insys_Anthem_001254594                   Insys_Anthem_001254594

                                                    1392
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1394 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254596                   Insys_Anthem_001254596
Insys_Anthem_001254600                   Insys_Anthem_001254600
Insys_Anthem_001254605                   Insys_Anthem_001254605
Insys_Anthem_001254606                   Insys_Anthem_001254606
Insys_Anthem_001254608                   Insys_Anthem_001254608
Insys_Anthem_001254609                   Insys_Anthem_001254609
Insys_Anthem_001254612                   Insys_Anthem_001254612
Insys_Anthem_001254614                   Insys_Anthem_001254614
Insys_Anthem_001254616                   Insys_Anthem_001254616
Insys_Anthem_001254619                   Insys_Anthem_001254619
Insys_Anthem_001254622                   Insys_Anthem_001254622
Insys_Anthem_001254623                   Insys_Anthem_001254623
Insys_Anthem_001254632                   Insys_Anthem_001254632
Insys_Anthem_001254634                   Insys_Anthem_001254634
Insys_Anthem_001254635                   Insys_Anthem_001254635
Insys_Anthem_001254646                   Insys_Anthem_001254646
Insys_Anthem_001254650                   Insys_Anthem_001254650
Insys_Anthem_001254651                   Insys_Anthem_001254651
Insys_Anthem_001254655                   Insys_Anthem_001254655
Insys_Anthem_001254658                   Insys_Anthem_001254658
Insys_Anthem_001254663                   Insys_Anthem_001254663
Insys_Anthem_001254668                   Insys_Anthem_001254668
Insys_Anthem_001254669                   Insys_Anthem_001254669
Insys_Anthem_001254675                   Insys_Anthem_001254675
Insys_Anthem_001254676                   Insys_Anthem_001254676
Insys_Anthem_001254680                   Insys_Anthem_001254680
Insys_Anthem_001254681                   Insys_Anthem_001254681
Insys_Anthem_001254685                   Insys_Anthem_001254685
Insys_Anthem_001254689                   Insys_Anthem_001254689
Insys_Anthem_001254690                   Insys_Anthem_001254690
Insys_Anthem_001254695                   Insys_Anthem_001254695
Insys_Anthem_001254698                   Insys_Anthem_001254698
Insys_Anthem_001254699                   Insys_Anthem_001254699
Insys_Anthem_001254702                   Insys_Anthem_001254702
Insys_Anthem_001254704                   Insys_Anthem_001254704
Insys_Anthem_001254705                   Insys_Anthem_001254705
Insys_Anthem_001254706                   Insys_Anthem_001254706
Insys_Anthem_001254707                   Insys_Anthem_001254707
Insys_Anthem_001254709                   Insys_Anthem_001254709
Insys_Anthem_001254712                   Insys_Anthem_001254712
Insys_Anthem_001254713                   Insys_Anthem_001254713
Insys_Anthem_001254715                   Insys_Anthem_001254715
Insys_Anthem_001254718                   Insys_Anthem_001254718
Insys_Anthem_001254722                   Insys_Anthem_001254722
Insys_Anthem_001254723                   Insys_Anthem_001254723
Insys_Anthem_001254727                   Insys_Anthem_001254727
Insys_Anthem_001254735                   Insys_Anthem_001254735

                                                    1393
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1395 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254737                   Insys_Anthem_001254737
Insys_Anthem_001254738                   Insys_Anthem_001254738
Insys_Anthem_001254740                   Insys_Anthem_001254740
Insys_Anthem_001254747                   Insys_Anthem_001254747
Insys_Anthem_001254748                   Insys_Anthem_001254748
Insys_Anthem_001254756                   Insys_Anthem_001254756
Insys_Anthem_001254758                   Insys_Anthem_001254758
Insys_Anthem_001254759                   Insys_Anthem_001254759
Insys_Anthem_001254761                   Insys_Anthem_001254761
Insys_Anthem_001254764                   Insys_Anthem_001254764
Insys_Anthem_001254767                   Insys_Anthem_001254767
Insys_Anthem_001254776                   Insys_Anthem_001254776
Insys_Anthem_001254779                   Insys_Anthem_001254779
Insys_Anthem_001254780                   Insys_Anthem_001254780
Insys_Anthem_001254781                   Insys_Anthem_001254781
Insys_Anthem_001254782                   Insys_Anthem_001254782
Insys_Anthem_001254783                   Insys_Anthem_001254783
Insys_Anthem_001254787                   Insys_Anthem_001254787
Insys_Anthem_001254797                   Insys_Anthem_001254797
Insys_Anthem_001254799                   Insys_Anthem_001254799
Insys_Anthem_001254800                   Insys_Anthem_001254800
Insys_Anthem_001254802                   Insys_Anthem_001254802
Insys_Anthem_001254804                   Insys_Anthem_001254804
Insys_Anthem_001254805                   Insys_Anthem_001254805
Insys_Anthem_001254806                   Insys_Anthem_001254806
Insys_Anthem_001254811                   Insys_Anthem_001254811
Insys_Anthem_001254815                   Insys_Anthem_001254815
Insys_Anthem_001254816                   Insys_Anthem_001254816
Insys_Anthem_001254822                   Insys_Anthem_001254822
Insys_Anthem_001254823                   Insys_Anthem_001254823
Insys_Anthem_001254827                   Insys_Anthem_001254827
Insys_Anthem_001254829                   Insys_Anthem_001254829
Insys_Anthem_001254830                   Insys_Anthem_001254830
Insys_Anthem_001254832                   Insys_Anthem_001254832
Insys_Anthem_001254835                   Insys_Anthem_001254835
Insys_Anthem_001254836                   Insys_Anthem_001254836
Insys_Anthem_001254839                   Insys_Anthem_001254839
Insys_Anthem_001254841                   Insys_Anthem_001254841
Insys_Anthem_001254848                   Insys_Anthem_001254848
Insys_Anthem_001254850                   Insys_Anthem_001254850
Insys_Anthem_001254853                   Insys_Anthem_001254853
Insys_Anthem_001254859                   Insys_Anthem_001254859
Insys_Anthem_001254860                   Insys_Anthem_001254860
Insys_Anthem_001254869                   Insys_Anthem_001254869
Insys_Anthem_001254872                   Insys_Anthem_001254872
Insys_Anthem_001254874                   Insys_Anthem_001254874
Insys_Anthem_001254875                   Insys_Anthem_001254875

                                                    1394
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1396 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254876                   Insys_Anthem_001254876
Insys_Anthem_001254878                   Insys_Anthem_001254878
Insys_Anthem_001254879                   Insys_Anthem_001254879
Insys_Anthem_001254886                   Insys_Anthem_001254886
Insys_Anthem_001254887                   Insys_Anthem_001254887
Insys_Anthem_001254889                   Insys_Anthem_001254889
Insys_Anthem_001254890                   Insys_Anthem_001254890
Insys_Anthem_001254891                   Insys_Anthem_001254891
Insys_Anthem_001254893                   Insys_Anthem_001254893
Insys_Anthem_001254894                   Insys_Anthem_001254894
Insys_Anthem_001254896                   Insys_Anthem_001254896
Insys_Anthem_001254900                   Insys_Anthem_001254900
Insys_Anthem_001254902                   Insys_Anthem_001254902
Insys_Anthem_001254904                   Insys_Anthem_001254904
Insys_Anthem_001254907                   Insys_Anthem_001254907
Insys_Anthem_001254914                   Insys_Anthem_001254914
Insys_Anthem_001254916                   Insys_Anthem_001254916
Insys_Anthem_001254920                   Insys_Anthem_001254920
Insys_Anthem_001254923                   Insys_Anthem_001254923
Insys_Anthem_001254925                   Insys_Anthem_001254925
Insys_Anthem_001254926                   Insys_Anthem_001254926
Insys_Anthem_001254927                   Insys_Anthem_001254927
Insys_Anthem_001254928                   Insys_Anthem_001254928
Insys_Anthem_001254931                   Insys_Anthem_001254931
Insys_Anthem_001254934                   Insys_Anthem_001254934
Insys_Anthem_001254935                   Insys_Anthem_001254935
Insys_Anthem_001254936                   Insys_Anthem_001254936
Insys_Anthem_001254937                   Insys_Anthem_001254937
Insys_Anthem_001254939                   Insys_Anthem_001254939
Insys_Anthem_001254946                   Insys_Anthem_001254946
Insys_Anthem_001254948                   Insys_Anthem_001254948
Insys_Anthem_001254951                   Insys_Anthem_001254951
Insys_Anthem_001254953                   Insys_Anthem_001254953
Insys_Anthem_001254954                   Insys_Anthem_001254954
Insys_Anthem_001254956                   Insys_Anthem_001254956
Insys_Anthem_001254960                   Insys_Anthem_001254960
Insys_Anthem_001254962                   Insys_Anthem_001254962
Insys_Anthem_001254964                   Insys_Anthem_001254964
Insys_Anthem_001254966                   Insys_Anthem_001254966
Insys_Anthem_001254967                   Insys_Anthem_001254967
Insys_Anthem_001254970                   Insys_Anthem_001254970
Insys_Anthem_001254971                   Insys_Anthem_001254971
Insys_Anthem_001254972                   Insys_Anthem_001254972
Insys_Anthem_001254975                   Insys_Anthem_001254975
Insys_Anthem_001254978                   Insys_Anthem_001254978
Insys_Anthem_001254984                   Insys_Anthem_001254984
Insys_Anthem_001254985                   Insys_Anthem_001254985

                                                    1395
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1397 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001254988                   Insys_Anthem_001254988
Insys_Anthem_001254989                   Insys_Anthem_001254989
Insys_Anthem_001254990                   Insys_Anthem_001254990
Insys_Anthem_001254991                   Insys_Anthem_001254991
Insys_Anthem_001254992                   Insys_Anthem_001254992
Insys_Anthem_001254993                   Insys_Anthem_001254993
Insys_Anthem_001254994                   Insys_Anthem_001254994
Insys_Anthem_001254996                   Insys_Anthem_001254996
Insys_Anthem_001254997                   Insys_Anthem_001254997
Insys_Anthem_001255000                   Insys_Anthem_001255000
Insys_Anthem_001255001                   Insys_Anthem_001255001
Insys_Anthem_001255002                   Insys_Anthem_001255002
Insys_Anthem_001255004                   Insys_Anthem_001255004
Insys_Anthem_001255006                   Insys_Anthem_001255006
Insys_Anthem_001255011                   Insys_Anthem_001255011
Insys_Anthem_001255013                   Insys_Anthem_001255013
Insys_Anthem_001255014                   Insys_Anthem_001255014
Insys_Anthem_001255016                   Insys_Anthem_001255016
Insys_Anthem_001255019                   Insys_Anthem_001255019
Insys_Anthem_001255020                   Insys_Anthem_001255020
Insys_Anthem_001255022                   Insys_Anthem_001255022
Insys_Anthem_001255023                   Insys_Anthem_001255023
Insys_Anthem_001255025                   Insys_Anthem_001255025
Insys_Anthem_001255030                   Insys_Anthem_001255030
Insys_Anthem_001255031                   Insys_Anthem_001255031
Insys_Anthem_001255032                   Insys_Anthem_001255032
Insys_Anthem_001255035                   Insys_Anthem_001255035
Insys_Anthem_001255037                   Insys_Anthem_001255037
Insys_Anthem_001255038                   Insys_Anthem_001255038
Insys_Anthem_001255043                   Insys_Anthem_001255043
Insys_Anthem_001255045                   Insys_Anthem_001255045
Insys_Anthem_001255049                   Insys_Anthem_001255049
Insys_Anthem_001255050                   Insys_Anthem_001255050
Insys_Anthem_001255054                   Insys_Anthem_001255054
Insys_Anthem_001255056                   Insys_Anthem_001255056
Insys_Anthem_001255066                   Insys_Anthem_001255066
Insys_Anthem_001255067                   Insys_Anthem_001255067
Insys_Anthem_001255069                   Insys_Anthem_001255069
Insys_Anthem_001255074                   Insys_Anthem_001255074
Insys_Anthem_001255075                   Insys_Anthem_001255075
Insys_Anthem_001255076                   Insys_Anthem_001255076
Insys_Anthem_001255077                   Insys_Anthem_001255077
Insys_Anthem_001255078                   Insys_Anthem_001255078
Insys_Anthem_001255082                   Insys_Anthem_001255082
Insys_Anthem_001255085                   Insys_Anthem_001255085
Insys_Anthem_001255086                   Insys_Anthem_001255086
Insys_Anthem_001255088                   Insys_Anthem_001255088

                                                    1396
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1398 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255089                   Insys_Anthem_001255089
Insys_Anthem_001255092                   Insys_Anthem_001255092
Insys_Anthem_001255093                   Insys_Anthem_001255093
Insys_Anthem_001255094                   Insys_Anthem_001255094
Insys_Anthem_001255099                   Insys_Anthem_001255099
Insys_Anthem_001255101                   Insys_Anthem_001255101
Insys_Anthem_001255104                   Insys_Anthem_001255104
Insys_Anthem_001255109                   Insys_Anthem_001255109
Insys_Anthem_001255110                   Insys_Anthem_001255110
Insys_Anthem_001255111                   Insys_Anthem_001255111
Insys_Anthem_001255114                   Insys_Anthem_001255114
Insys_Anthem_001255115                   Insys_Anthem_001255115
Insys_Anthem_001255117                   Insys_Anthem_001255117
Insys_Anthem_001255118                   Insys_Anthem_001255118
Insys_Anthem_001255119                   Insys_Anthem_001255119
Insys_Anthem_001255120                   Insys_Anthem_001255120
Insys_Anthem_001255125                   Insys_Anthem_001255125
Insys_Anthem_001255126                   Insys_Anthem_001255126
Insys_Anthem_001255133                   Insys_Anthem_001255133
Insys_Anthem_001255134                   Insys_Anthem_001255134
Insys_Anthem_001255136                   Insys_Anthem_001255136
Insys_Anthem_001255140                   Insys_Anthem_001255140
Insys_Anthem_001255146                   Insys_Anthem_001255146
Insys_Anthem_001255149                   Insys_Anthem_001255149
Insys_Anthem_001255150                   Insys_Anthem_001255150
Insys_Anthem_001255153                   Insys_Anthem_001255153
Insys_Anthem_001255155                   Insys_Anthem_001255155
Insys_Anthem_001255156                   Insys_Anthem_001255156
Insys_Anthem_001255159                   Insys_Anthem_001255159
Insys_Anthem_001255164                   Insys_Anthem_001255164
Insys_Anthem_001255165                   Insys_Anthem_001255165
Insys_Anthem_001255167                   Insys_Anthem_001255167
Insys_Anthem_001255168                   Insys_Anthem_001255168
Insys_Anthem_001255169                   Insys_Anthem_001255169
Insys_Anthem_001255171                   Insys_Anthem_001255171
Insys_Anthem_001255174                   Insys_Anthem_001255174
Insys_Anthem_001255175                   Insys_Anthem_001255175
Insys_Anthem_001255178                   Insys_Anthem_001255178
Insys_Anthem_001255180                   Insys_Anthem_001255180
Insys_Anthem_001255182                   Insys_Anthem_001255182
Insys_Anthem_001255183                   Insys_Anthem_001255183
Insys_Anthem_001255184                   Insys_Anthem_001255184
Insys_Anthem_001255185                   Insys_Anthem_001255185
Insys_Anthem_001255188                   Insys_Anthem_001255188
Insys_Anthem_001255191                   Insys_Anthem_001255191
Insys_Anthem_001255192                   Insys_Anthem_001255192
Insys_Anthem_001255194                   Insys_Anthem_001255194

                                                    1397
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1399 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255196                   Insys_Anthem_001255196
Insys_Anthem_001255197                   Insys_Anthem_001255197
Insys_Anthem_001255205                   Insys_Anthem_001255205
Insys_Anthem_001255213                   Insys_Anthem_001255213
Insys_Anthem_001255214                   Insys_Anthem_001255214
Insys_Anthem_001255217                   Insys_Anthem_001255217
Insys_Anthem_001255220                   Insys_Anthem_001255220
Insys_Anthem_001255223                   Insys_Anthem_001255223
Insys_Anthem_001255226                   Insys_Anthem_001255226
Insys_Anthem_001255227                   Insys_Anthem_001255227
Insys_Anthem_001255228                   Insys_Anthem_001255228
Insys_Anthem_001255230                   Insys_Anthem_001255230
Insys_Anthem_001255233                   Insys_Anthem_001255233
Insys_Anthem_001255234                   Insys_Anthem_001255234
Insys_Anthem_001255236                   Insys_Anthem_001255236
Insys_Anthem_001255237                   Insys_Anthem_001255237
Insys_Anthem_001255238                   Insys_Anthem_001255238
Insys_Anthem_001255242                   Insys_Anthem_001255242
Insys_Anthem_001255250                   Insys_Anthem_001255250
Insys_Anthem_001255251                   Insys_Anthem_001255251
Insys_Anthem_001255252                   Insys_Anthem_001255252
Insys_Anthem_001255253                   Insys_Anthem_001255253
Insys_Anthem_001255254                   Insys_Anthem_001255254
Insys_Anthem_001255258                   Insys_Anthem_001255258
Insys_Anthem_001255266                   Insys_Anthem_001255266
Insys_Anthem_001255268                   Insys_Anthem_001255268
Insys_Anthem_001255271                   Insys_Anthem_001255271
Insys_Anthem_001255273                   Insys_Anthem_001255273
Insys_Anthem_001255276                   Insys_Anthem_001255276
Insys_Anthem_001255278                   Insys_Anthem_001255278
Insys_Anthem_001255285                   Insys_Anthem_001255285
Insys_Anthem_001255286                   Insys_Anthem_001255286
Insys_Anthem_001255288                   Insys_Anthem_001255288
Insys_Anthem_001255290                   Insys_Anthem_001255290
Insys_Anthem_001255292                   Insys_Anthem_001255292
Insys_Anthem_001255293                   Insys_Anthem_001255293
Insys_Anthem_001255295                   Insys_Anthem_001255295
Insys_Anthem_001255301                   Insys_Anthem_001255301
Insys_Anthem_001255305                   Insys_Anthem_001255305
Insys_Anthem_001255306                   Insys_Anthem_001255306
Insys_Anthem_001255307                   Insys_Anthem_001255307
Insys_Anthem_001255311                   Insys_Anthem_001255311
Insys_Anthem_001255313                   Insys_Anthem_001255313
Insys_Anthem_001255317                   Insys_Anthem_001255317
Insys_Anthem_001255322                   Insys_Anthem_001255322
Insys_Anthem_001255324                   Insys_Anthem_001255324
Insys_Anthem_001255325                   Insys_Anthem_001255325

                                                    1398
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1400 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255330                   Insys_Anthem_001255330
Insys_Anthem_001255332                   Insys_Anthem_001255332
Insys_Anthem_001255333                   Insys_Anthem_001255333
Insys_Anthem_001255338                   Insys_Anthem_001255338
Insys_Anthem_001255340                   Insys_Anthem_001255340
Insys_Anthem_001255341                   Insys_Anthem_001255341
Insys_Anthem_001255345                   Insys_Anthem_001255345
Insys_Anthem_001255346                   Insys_Anthem_001255346
Insys_Anthem_001255347                   Insys_Anthem_001255347
Insys_Anthem_001255349                   Insys_Anthem_001255349
Insys_Anthem_001255351                   Insys_Anthem_001255351
Insys_Anthem_001255353                   Insys_Anthem_001255353
Insys_Anthem_001255357                   Insys_Anthem_001255357
Insys_Anthem_001255364                   Insys_Anthem_001255364
Insys_Anthem_001255366                   Insys_Anthem_001255366
Insys_Anthem_001255370                   Insys_Anthem_001255370
Insys_Anthem_001255371                   Insys_Anthem_001255371
Insys_Anthem_001255375                   Insys_Anthem_001255375
Insys_Anthem_001255381                   Insys_Anthem_001255381
Insys_Anthem_001255382                   Insys_Anthem_001255382
Insys_Anthem_001255383                   Insys_Anthem_001255383
Insys_Anthem_001255386                   Insys_Anthem_001255386
Insys_Anthem_001255388                   Insys_Anthem_001255388
Insys_Anthem_001255390                   Insys_Anthem_001255390
Insys_Anthem_001255392                   Insys_Anthem_001255392
Insys_Anthem_001255396                   Insys_Anthem_001255396
Insys_Anthem_001255397                   Insys_Anthem_001255397
Insys_Anthem_001255400                   Insys_Anthem_001255400
Insys_Anthem_001255401                   Insys_Anthem_001255401
Insys_Anthem_001255402                   Insys_Anthem_001255402
Insys_Anthem_001255403                   Insys_Anthem_001255403
Insys_Anthem_001255405                   Insys_Anthem_001255405
Insys_Anthem_001255406                   Insys_Anthem_001255406
Insys_Anthem_001255407                   Insys_Anthem_001255407
Insys_Anthem_001255410                   Insys_Anthem_001255410
Insys_Anthem_001255412                   Insys_Anthem_001255412
Insys_Anthem_001255419                   Insys_Anthem_001255419
Insys_Anthem_001255423                   Insys_Anthem_001255423
Insys_Anthem_001255427                   Insys_Anthem_001255427
Insys_Anthem_001255428                   Insys_Anthem_001255428
Insys_Anthem_001255429                   Insys_Anthem_001255429
Insys_Anthem_001255431                   Insys_Anthem_001255431
Insys_Anthem_001255433                   Insys_Anthem_001255433
Insys_Anthem_001255434                   Insys_Anthem_001255434
Insys_Anthem_001255441                   Insys_Anthem_001255441
Insys_Anthem_001255447                   Insys_Anthem_001255447
Insys_Anthem_001255451                   Insys_Anthem_001255451

                                                    1399
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1401 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255455                   Insys_Anthem_001255455
Insys_Anthem_001255456                   Insys_Anthem_001255456
Insys_Anthem_001255458                   Insys_Anthem_001255458
Insys_Anthem_001255465                   Insys_Anthem_001255465
Insys_Anthem_001255466                   Insys_Anthem_001255466
Insys_Anthem_001255470                   Insys_Anthem_001255470
Insys_Anthem_001255472                   Insys_Anthem_001255472
Insys_Anthem_001255476                   Insys_Anthem_001255476
Insys_Anthem_001255479                   Insys_Anthem_001255479
Insys_Anthem_001255480                   Insys_Anthem_001255480
Insys_Anthem_001255481                   Insys_Anthem_001255481
Insys_Anthem_001255485                   Insys_Anthem_001255485
Insys_Anthem_001255488                   Insys_Anthem_001255488
Insys_Anthem_001255496                   Insys_Anthem_001255496
Insys_Anthem_001255501                   Insys_Anthem_001255501
Insys_Anthem_001255506                   Insys_Anthem_001255506
Insys_Anthem_001255508                   Insys_Anthem_001255508
Insys_Anthem_001255509                   Insys_Anthem_001255509
Insys_Anthem_001255511                   Insys_Anthem_001255511
Insys_Anthem_001255513                   Insys_Anthem_001255513
Insys_Anthem_001255516                   Insys_Anthem_001255516
Insys_Anthem_001255520                   Insys_Anthem_001255520
Insys_Anthem_001255522                   Insys_Anthem_001255522
Insys_Anthem_001255523                   Insys_Anthem_001255523
Insys_Anthem_001255524                   Insys_Anthem_001255524
Insys_Anthem_001255526                   Insys_Anthem_001255526
Insys_Anthem_001255528                   Insys_Anthem_001255528
Insys_Anthem_001255530                   Insys_Anthem_001255530
Insys_Anthem_001255533                   Insys_Anthem_001255533
Insys_Anthem_001255536                   Insys_Anthem_001255536
Insys_Anthem_001255538                   Insys_Anthem_001255538
Insys_Anthem_001255545                   Insys_Anthem_001255545
Insys_Anthem_001255546                   Insys_Anthem_001255546
Insys_Anthem_001255547                   Insys_Anthem_001255547
Insys_Anthem_001255552                   Insys_Anthem_001255552
Insys_Anthem_001255560                   Insys_Anthem_001255560
Insys_Anthem_001255572                   Insys_Anthem_001255572
Insys_Anthem_001255575                   Insys_Anthem_001255575
Insys_Anthem_001255577                   Insys_Anthem_001255577
Insys_Anthem_001255581                   Insys_Anthem_001255581
Insys_Anthem_001255582                   Insys_Anthem_001255582
Insys_Anthem_001255583                   Insys_Anthem_001255583
Insys_Anthem_001255585                   Insys_Anthem_001255585
Insys_Anthem_001255588                   Insys_Anthem_001255588
Insys_Anthem_001255589                   Insys_Anthem_001255589
Insys_Anthem_001255590                   Insys_Anthem_001255590
Insys_Anthem_001255591                   Insys_Anthem_001255591

                                                    1400
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1402 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255592                   Insys_Anthem_001255592
Insys_Anthem_001255594                   Insys_Anthem_001255594
Insys_Anthem_001255595                   Insys_Anthem_001255595
Insys_Anthem_001255597                   Insys_Anthem_001255597
Insys_Anthem_001255599                   Insys_Anthem_001255599
Insys_Anthem_001255601                   Insys_Anthem_001255601
Insys_Anthem_001255602                   Insys_Anthem_001255602
Insys_Anthem_001255603                   Insys_Anthem_001255603
Insys_Anthem_001255606                   Insys_Anthem_001255606
Insys_Anthem_001255607                   Insys_Anthem_001255607
Insys_Anthem_001255609                   Insys_Anthem_001255609
Insys_Anthem_001255610                   Insys_Anthem_001255610
Insys_Anthem_001255613                   Insys_Anthem_001255613
Insys_Anthem_001255615                   Insys_Anthem_001255615
Insys_Anthem_001255616                   Insys_Anthem_001255616
Insys_Anthem_001255625                   Insys_Anthem_001255625
Insys_Anthem_001255626                   Insys_Anthem_001255626
Insys_Anthem_001255628                   Insys_Anthem_001255628
Insys_Anthem_001255629                   Insys_Anthem_001255629
Insys_Anthem_001255638                   Insys_Anthem_001255638
Insys_Anthem_001255640                   Insys_Anthem_001255640
Insys_Anthem_001255644                   Insys_Anthem_001255644
Insys_Anthem_001255645                   Insys_Anthem_001255645
Insys_Anthem_001255647                   Insys_Anthem_001255647
Insys_Anthem_001255650                   Insys_Anthem_001255650
Insys_Anthem_001255652                   Insys_Anthem_001255652
Insys_Anthem_001255655                   Insys_Anthem_001255655
Insys_Anthem_001255656                   Insys_Anthem_001255656
Insys_Anthem_001255658                   Insys_Anthem_001255658
Insys_Anthem_001255663                   Insys_Anthem_001255663
Insys_Anthem_001255664                   Insys_Anthem_001255664
Insys_Anthem_001255665                   Insys_Anthem_001255665
Insys_Anthem_001255668                   Insys_Anthem_001255668
Insys_Anthem_001255672                   Insys_Anthem_001255672
Insys_Anthem_001255674                   Insys_Anthem_001255674
Insys_Anthem_001255681                   Insys_Anthem_001255681
Insys_Anthem_001255682                   Insys_Anthem_001255682
Insys_Anthem_001255683                   Insys_Anthem_001255683
Insys_Anthem_001255685                   Insys_Anthem_001255685
Insys_Anthem_001255690                   Insys_Anthem_001255690
Insys_Anthem_001255693                   Insys_Anthem_001255693
Insys_Anthem_001255697                   Insys_Anthem_001255697
Insys_Anthem_001255712                   Insys_Anthem_001255712
Insys_Anthem_001255713                   Insys_Anthem_001255713
Insys_Anthem_001255715                   Insys_Anthem_001255715
Insys_Anthem_001255718                   Insys_Anthem_001255718
Insys_Anthem_001255719                   Insys_Anthem_001255719

                                                    1401
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1403 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255722                   Insys_Anthem_001255722
Insys_Anthem_001255724                   Insys_Anthem_001255724
Insys_Anthem_001255725                   Insys_Anthem_001255725
Insys_Anthem_001255726                   Insys_Anthem_001255726
Insys_Anthem_001255728                   Insys_Anthem_001255728
Insys_Anthem_001255729                   Insys_Anthem_001255729
Insys_Anthem_001255734                   Insys_Anthem_001255734
Insys_Anthem_001255738                   Insys_Anthem_001255738
Insys_Anthem_001255741                   Insys_Anthem_001255741
Insys_Anthem_001255742                   Insys_Anthem_001255742
Insys_Anthem_001255743                   Insys_Anthem_001255743
Insys_Anthem_001255746                   Insys_Anthem_001255746
Insys_Anthem_001255750                   Insys_Anthem_001255750
Insys_Anthem_001255751                   Insys_Anthem_001255751
Insys_Anthem_001255753                   Insys_Anthem_001255753
Insys_Anthem_001255755                   Insys_Anthem_001255755
Insys_Anthem_001255757                   Insys_Anthem_001255757
Insys_Anthem_001255758                   Insys_Anthem_001255758
Insys_Anthem_001255762                   Insys_Anthem_001255762
Insys_Anthem_001255766                   Insys_Anthem_001255766
Insys_Anthem_001255767                   Insys_Anthem_001255767
Insys_Anthem_001255779                   Insys_Anthem_001255779
Insys_Anthem_001255780                   Insys_Anthem_001255780
Insys_Anthem_001255782                   Insys_Anthem_001255782
Insys_Anthem_001255783                   Insys_Anthem_001255783
Insys_Anthem_001255784                   Insys_Anthem_001255784
Insys_Anthem_001255788                   Insys_Anthem_001255788
Insys_Anthem_001255789                   Insys_Anthem_001255789
Insys_Anthem_001255791                   Insys_Anthem_001255791
Insys_Anthem_001255795                   Insys_Anthem_001255795
Insys_Anthem_001255797                   Insys_Anthem_001255797
Insys_Anthem_001255803                   Insys_Anthem_001255803
Insys_Anthem_001255806                   Insys_Anthem_001255806
Insys_Anthem_001255812                   Insys_Anthem_001255812
Insys_Anthem_001255814                   Insys_Anthem_001255814
Insys_Anthem_001255815                   Insys_Anthem_001255815
Insys_Anthem_001255819                   Insys_Anthem_001255819
Insys_Anthem_001255821                   Insys_Anthem_001255821
Insys_Anthem_001255823                   Insys_Anthem_001255823
Insys_Anthem_001255827                   Insys_Anthem_001255827
Insys_Anthem_001255830                   Insys_Anthem_001255830
Insys_Anthem_001255831                   Insys_Anthem_001255831
Insys_Anthem_001255832                   Insys_Anthem_001255832
Insys_Anthem_001255834                   Insys_Anthem_001255834
Insys_Anthem_001255835                   Insys_Anthem_001255835
Insys_Anthem_001255839                   Insys_Anthem_001255839
Insys_Anthem_001255841                   Insys_Anthem_001255841

                                                    1402
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1404 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255849                   Insys_Anthem_001255849
Insys_Anthem_001255853                   Insys_Anthem_001255853
Insys_Anthem_001255855                   Insys_Anthem_001255855
Insys_Anthem_001255857                   Insys_Anthem_001255857
Insys_Anthem_001255859                   Insys_Anthem_001255859
Insys_Anthem_001255861                   Insys_Anthem_001255861
Insys_Anthem_001255862                   Insys_Anthem_001255862
Insys_Anthem_001255863                   Insys_Anthem_001255863
Insys_Anthem_001255867                   Insys_Anthem_001255867
Insys_Anthem_001255868                   Insys_Anthem_001255868
Insys_Anthem_001255869                   Insys_Anthem_001255869
Insys_Anthem_001255878                   Insys_Anthem_001255878
Insys_Anthem_001255880                   Insys_Anthem_001255880
Insys_Anthem_001255882                   Insys_Anthem_001255882
Insys_Anthem_001255883                   Insys_Anthem_001255883
Insys_Anthem_001255884                   Insys_Anthem_001255884
Insys_Anthem_001255885                   Insys_Anthem_001255885
Insys_Anthem_001255886                   Insys_Anthem_001255886
Insys_Anthem_001255887                   Insys_Anthem_001255887
Insys_Anthem_001255888                   Insys_Anthem_001255888
Insys_Anthem_001255892                   Insys_Anthem_001255892
Insys_Anthem_001255898                   Insys_Anthem_001255898
Insys_Anthem_001255900                   Insys_Anthem_001255900
Insys_Anthem_001255910                   Insys_Anthem_001255910
Insys_Anthem_001255911                   Insys_Anthem_001255911
Insys_Anthem_001255913                   Insys_Anthem_001255913
Insys_Anthem_001255914                   Insys_Anthem_001255914
Insys_Anthem_001255916                   Insys_Anthem_001255916
Insys_Anthem_001255917                   Insys_Anthem_001255917
Insys_Anthem_001255918                   Insys_Anthem_001255918
Insys_Anthem_001255920                   Insys_Anthem_001255920
Insys_Anthem_001255922                   Insys_Anthem_001255922
Insys_Anthem_001255923                   Insys_Anthem_001255923
Insys_Anthem_001255928                   Insys_Anthem_001255928
Insys_Anthem_001255930                   Insys_Anthem_001255930
Insys_Anthem_001255933                   Insys_Anthem_001255933
Insys_Anthem_001255934                   Insys_Anthem_001255934
Insys_Anthem_001255936                   Insys_Anthem_001255936
Insys_Anthem_001255940                   Insys_Anthem_001255940
Insys_Anthem_001255941                   Insys_Anthem_001255941
Insys_Anthem_001255942                   Insys_Anthem_001255942
Insys_Anthem_001255943                   Insys_Anthem_001255943
Insys_Anthem_001255944                   Insys_Anthem_001255944
Insys_Anthem_001255945                   Insys_Anthem_001255945
Insys_Anthem_001255946                   Insys_Anthem_001255946
Insys_Anthem_001255949                   Insys_Anthem_001255949
Insys_Anthem_001255951                   Insys_Anthem_001255951

                                                    1403
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1405 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001255952                   Insys_Anthem_001255952
Insys_Anthem_001255953                   Insys_Anthem_001255953
Insys_Anthem_001255959                   Insys_Anthem_001255959
Insys_Anthem_001255962                   Insys_Anthem_001255962
Insys_Anthem_001255967                   Insys_Anthem_001255967
Insys_Anthem_001255971                   Insys_Anthem_001255971
Insys_Anthem_001255974                   Insys_Anthem_001255974
Insys_Anthem_001255976                   Insys_Anthem_001255976
Insys_Anthem_001255977                   Insys_Anthem_001255977
Insys_Anthem_001255979                   Insys_Anthem_001255979
Insys_Anthem_001255980                   Insys_Anthem_001255980
Insys_Anthem_001255981                   Insys_Anthem_001255981
Insys_Anthem_001255982                   Insys_Anthem_001255982
Insys_Anthem_001255983                   Insys_Anthem_001255983
Insys_Anthem_001255988                   Insys_Anthem_001255988
Insys_Anthem_001255989                   Insys_Anthem_001255989
Insys_Anthem_001255993                   Insys_Anthem_001255993
Insys_Anthem_001255994                   Insys_Anthem_001255994
Insys_Anthem_001256001                   Insys_Anthem_001256001
Insys_Anthem_001256012                   Insys_Anthem_001256012
Insys_Anthem_001256015                   Insys_Anthem_001256015
Insys_Anthem_001256019                   Insys_Anthem_001256019
Insys_Anthem_001256022                   Insys_Anthem_001256022
Insys_Anthem_001256023                   Insys_Anthem_001256023
Insys_Anthem_001256026                   Insys_Anthem_001256026
Insys_Anthem_001256027                   Insys_Anthem_001256027
Insys_Anthem_001256028                   Insys_Anthem_001256028
Insys_Anthem_001256035                   Insys_Anthem_001256035
Insys_Anthem_001256036                   Insys_Anthem_001256036
Insys_Anthem_001256039                   Insys_Anthem_001256039
Insys_Anthem_001256041                   Insys_Anthem_001256041
Insys_Anthem_001256043                   Insys_Anthem_001256043
Insys_Anthem_001256045                   Insys_Anthem_001256045
Insys_Anthem_001256048                   Insys_Anthem_001256048
Insys_Anthem_001256049                   Insys_Anthem_001256049
Insys_Anthem_001256057                   Insys_Anthem_001256057
Insys_Anthem_001256058                   Insys_Anthem_001256058
Insys_Anthem_001256062                   Insys_Anthem_001256062
Insys_Anthem_001256063                   Insys_Anthem_001256063
Insys_Anthem_001256064                   Insys_Anthem_001256064
Insys_Anthem_001256065                   Insys_Anthem_001256065
Insys_Anthem_001256066                   Insys_Anthem_001256066
Insys_Anthem_001256069                   Insys_Anthem_001256069
Insys_Anthem_001256070                   Insys_Anthem_001256070
Insys_Anthem_001256071                   Insys_Anthem_001256071
Insys_Anthem_001256075                   Insys_Anthem_001256075
Insys_Anthem_001256077                   Insys_Anthem_001256077

                                                    1404
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1406 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256079                   Insys_Anthem_001256079
Insys_Anthem_001256080                   Insys_Anthem_001256080
Insys_Anthem_001256081                   Insys_Anthem_001256081
Insys_Anthem_001256082                   Insys_Anthem_001256082
Insys_Anthem_001256093                   Insys_Anthem_001256093
Insys_Anthem_001256094                   Insys_Anthem_001256094
Insys_Anthem_001256097                   Insys_Anthem_001256097
Insys_Anthem_001256100                   Insys_Anthem_001256100
Insys_Anthem_001256101                   Insys_Anthem_001256101
Insys_Anthem_001256103                   Insys_Anthem_001256103
Insys_Anthem_001256104                   Insys_Anthem_001256104
Insys_Anthem_001256110                   Insys_Anthem_001256110
Insys_Anthem_001256111                   Insys_Anthem_001256111
Insys_Anthem_001256112                   Insys_Anthem_001256112
Insys_Anthem_001256113                   Insys_Anthem_001256113
Insys_Anthem_001256116                   Insys_Anthem_001256116
Insys_Anthem_001256125                   Insys_Anthem_001256125
Insys_Anthem_001256127                   Insys_Anthem_001256127
Insys_Anthem_001256130                   Insys_Anthem_001256130
Insys_Anthem_001256134                   Insys_Anthem_001256134
Insys_Anthem_001256144                   Insys_Anthem_001256144
Insys_Anthem_001256149                   Insys_Anthem_001256149
Insys_Anthem_001256152                   Insys_Anthem_001256152
Insys_Anthem_001256158                   Insys_Anthem_001256158
Insys_Anthem_001256159                   Insys_Anthem_001256159
Insys_Anthem_001256164                   Insys_Anthem_001256164
Insys_Anthem_001256169                   Insys_Anthem_001256169
Insys_Anthem_001256174                   Insys_Anthem_001256174
Insys_Anthem_001256178                   Insys_Anthem_001256178
Insys_Anthem_001256180                   Insys_Anthem_001256180
Insys_Anthem_001256181                   Insys_Anthem_001256181
Insys_Anthem_001256182                   Insys_Anthem_001256182
Insys_Anthem_001256183                   Insys_Anthem_001256183
Insys_Anthem_001256184                   Insys_Anthem_001256184
Insys_Anthem_001256187                   Insys_Anthem_001256187
Insys_Anthem_001256190                   Insys_Anthem_001256190
Insys_Anthem_001256191                   Insys_Anthem_001256191
Insys_Anthem_001256193                   Insys_Anthem_001256193
Insys_Anthem_001256194                   Insys_Anthem_001256194
Insys_Anthem_001256198                   Insys_Anthem_001256198
Insys_Anthem_001256199                   Insys_Anthem_001256199
Insys_Anthem_001256200                   Insys_Anthem_001256200
Insys_Anthem_001256205                   Insys_Anthem_001256205
Insys_Anthem_001256206                   Insys_Anthem_001256206
Insys_Anthem_001256210                   Insys_Anthem_001256210
Insys_Anthem_001256214                   Insys_Anthem_001256214
Insys_Anthem_001256216                   Insys_Anthem_001256216

                                                    1405
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1407 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256218                   Insys_Anthem_001256218
Insys_Anthem_001256219                   Insys_Anthem_001256219
Insys_Anthem_001256221                   Insys_Anthem_001256221
Insys_Anthem_001256222                   Insys_Anthem_001256222
Insys_Anthem_001256223                   Insys_Anthem_001256223
Insys_Anthem_001256224                   Insys_Anthem_001256224
Insys_Anthem_001256233                   Insys_Anthem_001256233
Insys_Anthem_001256234                   Insys_Anthem_001256234
Insys_Anthem_001256235                   Insys_Anthem_001256235
Insys_Anthem_001256237                   Insys_Anthem_001256237
Insys_Anthem_001256241                   Insys_Anthem_001256241
Insys_Anthem_001256242                   Insys_Anthem_001256242
Insys_Anthem_001256244                   Insys_Anthem_001256244
Insys_Anthem_001256245                   Insys_Anthem_001256245
Insys_Anthem_001256246                   Insys_Anthem_001256246
Insys_Anthem_001256249                   Insys_Anthem_001256249
Insys_Anthem_001256250                   Insys_Anthem_001256250
Insys_Anthem_001256253                   Insys_Anthem_001256253
Insys_Anthem_001256254                   Insys_Anthem_001256254
Insys_Anthem_001256255                   Insys_Anthem_001256255
Insys_Anthem_001256256                   Insys_Anthem_001256256
Insys_Anthem_001256259                   Insys_Anthem_001256259
Insys_Anthem_001256261                   Insys_Anthem_001256261
Insys_Anthem_001256262                   Insys_Anthem_001256262
Insys_Anthem_001256263                   Insys_Anthem_001256263
Insys_Anthem_001256265                   Insys_Anthem_001256265
Insys_Anthem_001256267                   Insys_Anthem_001256267
Insys_Anthem_001256271                   Insys_Anthem_001256271
Insys_Anthem_001256275                   Insys_Anthem_001256275
Insys_Anthem_001256276                   Insys_Anthem_001256276
Insys_Anthem_001256279                   Insys_Anthem_001256279
Insys_Anthem_001256281                   Insys_Anthem_001256281
Insys_Anthem_001256283                   Insys_Anthem_001256283
Insys_Anthem_001256284                   Insys_Anthem_001256284
Insys_Anthem_001256287                   Insys_Anthem_001256287
Insys_Anthem_001256288                   Insys_Anthem_001256288
Insys_Anthem_001256291                   Insys_Anthem_001256291
Insys_Anthem_001256296                   Insys_Anthem_001256296
Insys_Anthem_001256299                   Insys_Anthem_001256299
Insys_Anthem_001256300                   Insys_Anthem_001256300
Insys_Anthem_001256301                   Insys_Anthem_001256301
Insys_Anthem_001256303                   Insys_Anthem_001256303
Insys_Anthem_001256305                   Insys_Anthem_001256305
Insys_Anthem_001256310                   Insys_Anthem_001256310
Insys_Anthem_001256313                   Insys_Anthem_001256313
Insys_Anthem_001256315                   Insys_Anthem_001256315
Insys_Anthem_001256318                   Insys_Anthem_001256318

                                                    1406
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1408 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256320                   Insys_Anthem_001256320
Insys_Anthem_001256329                   Insys_Anthem_001256329
Insys_Anthem_001256330                   Insys_Anthem_001256330
Insys_Anthem_001256335                   Insys_Anthem_001256335
Insys_Anthem_001256338                   Insys_Anthem_001256338
Insys_Anthem_001256342                   Insys_Anthem_001256342
Insys_Anthem_001256344                   Insys_Anthem_001256344
Insys_Anthem_001256347                   Insys_Anthem_001256347
Insys_Anthem_001256354                   Insys_Anthem_001256354
Insys_Anthem_001256355                   Insys_Anthem_001256355
Insys_Anthem_001256356                   Insys_Anthem_001256356
Insys_Anthem_001256365                   Insys_Anthem_001256365
Insys_Anthem_001256366                   Insys_Anthem_001256366
Insys_Anthem_001256369                   Insys_Anthem_001256369
Insys_Anthem_001256372                   Insys_Anthem_001256372
Insys_Anthem_001256373                   Insys_Anthem_001256373
Insys_Anthem_001256377                   Insys_Anthem_001256377
Insys_Anthem_001256378                   Insys_Anthem_001256378
Insys_Anthem_001256379                   Insys_Anthem_001256379
Insys_Anthem_001256380                   Insys_Anthem_001256380
Insys_Anthem_001256384                   Insys_Anthem_001256384
Insys_Anthem_001256385                   Insys_Anthem_001256385
Insys_Anthem_001256390                   Insys_Anthem_001256390
Insys_Anthem_001256391                   Insys_Anthem_001256391
Insys_Anthem_001256392                   Insys_Anthem_001256392
Insys_Anthem_001256393                   Insys_Anthem_001256393
Insys_Anthem_001256394                   Insys_Anthem_001256394
Insys_Anthem_001256395                   Insys_Anthem_001256395
Insys_Anthem_001256396                   Insys_Anthem_001256396
Insys_Anthem_001256398                   Insys_Anthem_001256398
Insys_Anthem_001256400                   Insys_Anthem_001256400
Insys_Anthem_001256404                   Insys_Anthem_001256404
Insys_Anthem_001256405                   Insys_Anthem_001256405
Insys_Anthem_001256411                   Insys_Anthem_001256411
Insys_Anthem_001256412                   Insys_Anthem_001256412
Insys_Anthem_001256419                   Insys_Anthem_001256419
Insys_Anthem_001256421                   Insys_Anthem_001256421
Insys_Anthem_001256422                   Insys_Anthem_001256422
Insys_Anthem_001256425                   Insys_Anthem_001256425
Insys_Anthem_001256426                   Insys_Anthem_001256426
Insys_Anthem_001256427                   Insys_Anthem_001256427
Insys_Anthem_001256430                   Insys_Anthem_001256430
Insys_Anthem_001256432                   Insys_Anthem_001256432
Insys_Anthem_001256436                   Insys_Anthem_001256436
Insys_Anthem_001256437                   Insys_Anthem_001256437
Insys_Anthem_001256439                   Insys_Anthem_001256439
Insys_Anthem_001256443                   Insys_Anthem_001256443

                                                    1407
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1409 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256445                   Insys_Anthem_001256445
Insys_Anthem_001256447                   Insys_Anthem_001256447
Insys_Anthem_001256448                   Insys_Anthem_001256448
Insys_Anthem_001256450                   Insys_Anthem_001256450
Insys_Anthem_001256451                   Insys_Anthem_001256451
Insys_Anthem_001256452                   Insys_Anthem_001256452
Insys_Anthem_001256455                   Insys_Anthem_001256455
Insys_Anthem_001256456                   Insys_Anthem_001256456
Insys_Anthem_001256463                   Insys_Anthem_001256463
Insys_Anthem_001256464                   Insys_Anthem_001256464
Insys_Anthem_001256467                   Insys_Anthem_001256467
Insys_Anthem_001256468                   Insys_Anthem_001256468
Insys_Anthem_001256470                   Insys_Anthem_001256470
Insys_Anthem_001256471                   Insys_Anthem_001256471
Insys_Anthem_001256474                   Insys_Anthem_001256474
Insys_Anthem_001256477                   Insys_Anthem_001256477
Insys_Anthem_001256481                   Insys_Anthem_001256481
Insys_Anthem_001256485                   Insys_Anthem_001256485
Insys_Anthem_001256487                   Insys_Anthem_001256487
Insys_Anthem_001256492                   Insys_Anthem_001256492
Insys_Anthem_001256493                   Insys_Anthem_001256493
Insys_Anthem_001256495                   Insys_Anthem_001256495
Insys_Anthem_001256496                   Insys_Anthem_001256496
Insys_Anthem_001256497                   Insys_Anthem_001256497
Insys_Anthem_001256498                   Insys_Anthem_001256498
Insys_Anthem_001256499                   Insys_Anthem_001256499
Insys_Anthem_001256501                   Insys_Anthem_001256501
Insys_Anthem_001256502                   Insys_Anthem_001256502
Insys_Anthem_001256503                   Insys_Anthem_001256503
Insys_Anthem_001256505                   Insys_Anthem_001256505
Insys_Anthem_001256507                   Insys_Anthem_001256507
Insys_Anthem_001256508                   Insys_Anthem_001256508
Insys_Anthem_001256511                   Insys_Anthem_001256511
Insys_Anthem_001256515                   Insys_Anthem_001256515
Insys_Anthem_001256518                   Insys_Anthem_001256518
Insys_Anthem_001256519                   Insys_Anthem_001256519
Insys_Anthem_001256524                   Insys_Anthem_001256524
Insys_Anthem_001256526                   Insys_Anthem_001256526
Insys_Anthem_001256531                   Insys_Anthem_001256531
Insys_Anthem_001256532                   Insys_Anthem_001256532
Insys_Anthem_001256533                   Insys_Anthem_001256533
Insys_Anthem_001256538                   Insys_Anthem_001256538
Insys_Anthem_001256539                   Insys_Anthem_001256539
Insys_Anthem_001256540                   Insys_Anthem_001256540
Insys_Anthem_001256544                   Insys_Anthem_001256544
Insys_Anthem_001256549                   Insys_Anthem_001256549
Insys_Anthem_001256554                   Insys_Anthem_001256554

                                                    1408
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1410 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256559                   Insys_Anthem_001256559
Insys_Anthem_001256560                   Insys_Anthem_001256560
Insys_Anthem_001256566                   Insys_Anthem_001256566
Insys_Anthem_001256568                   Insys_Anthem_001256568
Insys_Anthem_001256569                   Insys_Anthem_001256569
Insys_Anthem_001256573                   Insys_Anthem_001256573
Insys_Anthem_001256574                   Insys_Anthem_001256574
Insys_Anthem_001256575                   Insys_Anthem_001256575
Insys_Anthem_001256577                   Insys_Anthem_001256577
Insys_Anthem_001256582                   Insys_Anthem_001256582
Insys_Anthem_001256593                   Insys_Anthem_001256593
Insys_Anthem_001256595                   Insys_Anthem_001256595
Insys_Anthem_001256597                   Insys_Anthem_001256597
Insys_Anthem_001256601                   Insys_Anthem_001256601
Insys_Anthem_001256602                   Insys_Anthem_001256602
Insys_Anthem_001256603                   Insys_Anthem_001256603
Insys_Anthem_001256611                   Insys_Anthem_001256611
Insys_Anthem_001256612                   Insys_Anthem_001256612
Insys_Anthem_001256618                   Insys_Anthem_001256618
Insys_Anthem_001256622                   Insys_Anthem_001256622
Insys_Anthem_001256624                   Insys_Anthem_001256624
Insys_Anthem_001256625                   Insys_Anthem_001256625
Insys_Anthem_001256629                   Insys_Anthem_001256629
Insys_Anthem_001256636                   Insys_Anthem_001256636
Insys_Anthem_001256638                   Insys_Anthem_001256638
Insys_Anthem_001256640                   Insys_Anthem_001256640
Insys_Anthem_001256642                   Insys_Anthem_001256642
Insys_Anthem_001256644                   Insys_Anthem_001256644
Insys_Anthem_001256647                   Insys_Anthem_001256647
Insys_Anthem_001256652                   Insys_Anthem_001256652
Insys_Anthem_001256654                   Insys_Anthem_001256654
Insys_Anthem_001256655                   Insys_Anthem_001256655
Insys_Anthem_001256657                   Insys_Anthem_001256657
Insys_Anthem_001256659                   Insys_Anthem_001256659
Insys_Anthem_001256660                   Insys_Anthem_001256660
Insys_Anthem_001256661                   Insys_Anthem_001256661
Insys_Anthem_001256663                   Insys_Anthem_001256663
Insys_Anthem_001256664                   Insys_Anthem_001256664
Insys_Anthem_001256665                   Insys_Anthem_001256665
Insys_Anthem_001256669                   Insys_Anthem_001256669
Insys_Anthem_001256670                   Insys_Anthem_001256670
Insys_Anthem_001256671                   Insys_Anthem_001256671
Insys_Anthem_001256675                   Insys_Anthem_001256675
Insys_Anthem_001256677                   Insys_Anthem_001256677
Insys_Anthem_001256678                   Insys_Anthem_001256678
Insys_Anthem_001256681                   Insys_Anthem_001256681
Insys_Anthem_001256683                   Insys_Anthem_001256683

                                                    1409
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1411 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256686                   Insys_Anthem_001256686
Insys_Anthem_001256688                   Insys_Anthem_001256688
Insys_Anthem_001256689                   Insys_Anthem_001256689
Insys_Anthem_001256691                   Insys_Anthem_001256691
Insys_Anthem_001256694                   Insys_Anthem_001256694
Insys_Anthem_001256695                   Insys_Anthem_001256695
Insys_Anthem_001256697                   Insys_Anthem_001256697
Insys_Anthem_001256700                   Insys_Anthem_001256700
Insys_Anthem_001256701                   Insys_Anthem_001256701
Insys_Anthem_001256703                   Insys_Anthem_001256703
Insys_Anthem_001256704                   Insys_Anthem_001256704
Insys_Anthem_001256705                   Insys_Anthem_001256705
Insys_Anthem_001256706                   Insys_Anthem_001256706
Insys_Anthem_001256708                   Insys_Anthem_001256708
Insys_Anthem_001256709                   Insys_Anthem_001256709
Insys_Anthem_001256712                   Insys_Anthem_001256712
Insys_Anthem_001256713                   Insys_Anthem_001256713
Insys_Anthem_001256714                   Insys_Anthem_001256714
Insys_Anthem_001256721                   Insys_Anthem_001256721
Insys_Anthem_001256722                   Insys_Anthem_001256722
Insys_Anthem_001256724                   Insys_Anthem_001256724
Insys_Anthem_001256725                   Insys_Anthem_001256725
Insys_Anthem_001256727                   Insys_Anthem_001256727
Insys_Anthem_001256733                   Insys_Anthem_001256733
Insys_Anthem_001256734                   Insys_Anthem_001256734
Insys_Anthem_001256737                   Insys_Anthem_001256737
Insys_Anthem_001256739                   Insys_Anthem_001256739
Insys_Anthem_001256744                   Insys_Anthem_001256744
Insys_Anthem_001256755                   Insys_Anthem_001256755
Insys_Anthem_001256758                   Insys_Anthem_001256758
Insys_Anthem_001256761                   Insys_Anthem_001256761
Insys_Anthem_001256763                   Insys_Anthem_001256763
Insys_Anthem_001256764                   Insys_Anthem_001256764
Insys_Anthem_001256766                   Insys_Anthem_001256766
Insys_Anthem_001256767                   Insys_Anthem_001256767
Insys_Anthem_001256770                   Insys_Anthem_001256770
Insys_Anthem_001256771                   Insys_Anthem_001256771
Insys_Anthem_001256773                   Insys_Anthem_001256773
Insys_Anthem_001256775                   Insys_Anthem_001256775
Insys_Anthem_001256779                   Insys_Anthem_001256779
Insys_Anthem_001256787                   Insys_Anthem_001256787
Insys_Anthem_001256788                   Insys_Anthem_001256788
Insys_Anthem_001256795                   Insys_Anthem_001256795
Insys_Anthem_001256799                   Insys_Anthem_001256799
Insys_Anthem_001256801                   Insys_Anthem_001256801
Insys_Anthem_001256816                   Insys_Anthem_001256816
Insys_Anthem_001256822                   Insys_Anthem_001256822

                                                    1410
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1412 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256827                   Insys_Anthem_001256827
Insys_Anthem_001256831                   Insys_Anthem_001256831
Insys_Anthem_001256833                   Insys_Anthem_001256833
Insys_Anthem_001256835                   Insys_Anthem_001256835
Insys_Anthem_001256847                   Insys_Anthem_001256847
Insys_Anthem_001256848                   Insys_Anthem_001256848
Insys_Anthem_001256849                   Insys_Anthem_001256849
Insys_Anthem_001256850                   Insys_Anthem_001256850
Insys_Anthem_001256851                   Insys_Anthem_001256851
Insys_Anthem_001256857                   Insys_Anthem_001256857
Insys_Anthem_001256861                   Insys_Anthem_001256861
Insys_Anthem_001256867                   Insys_Anthem_001256867
Insys_Anthem_001256870                   Insys_Anthem_001256870
Insys_Anthem_001256873                   Insys_Anthem_001256873
Insys_Anthem_001256874                   Insys_Anthem_001256874
Insys_Anthem_001256875                   Insys_Anthem_001256875
Insys_Anthem_001256878                   Insys_Anthem_001256878
Insys_Anthem_001256884                   Insys_Anthem_001256884
Insys_Anthem_001256885                   Insys_Anthem_001256885
Insys_Anthem_001256893                   Insys_Anthem_001256893
Insys_Anthem_001256894                   Insys_Anthem_001256894
Insys_Anthem_001256897                   Insys_Anthem_001256897
Insys_Anthem_001256898                   Insys_Anthem_001256898
Insys_Anthem_001256900                   Insys_Anthem_001256900
Insys_Anthem_001256904                   Insys_Anthem_001256904
Insys_Anthem_001256908                   Insys_Anthem_001256908
Insys_Anthem_001256911                   Insys_Anthem_001256911
Insys_Anthem_001256916                   Insys_Anthem_001256916
Insys_Anthem_001256917                   Insys_Anthem_001256917
Insys_Anthem_001256918                   Insys_Anthem_001256918
Insys_Anthem_001256920                   Insys_Anthem_001256920
Insys_Anthem_001256922                   Insys_Anthem_001256922
Insys_Anthem_001256923                   Insys_Anthem_001256923
Insys_Anthem_001256925                   Insys_Anthem_001256925
Insys_Anthem_001256926                   Insys_Anthem_001256926
Insys_Anthem_001256929                   Insys_Anthem_001256929
Insys_Anthem_001256932                   Insys_Anthem_001256932
Insys_Anthem_001256935                   Insys_Anthem_001256935
Insys_Anthem_001256938                   Insys_Anthem_001256938
Insys_Anthem_001256941                   Insys_Anthem_001256941
Insys_Anthem_001256946                   Insys_Anthem_001256946
Insys_Anthem_001256950                   Insys_Anthem_001256950
Insys_Anthem_001256959                   Insys_Anthem_001256959
Insys_Anthem_001256961                   Insys_Anthem_001256961
Insys_Anthem_001256964                   Insys_Anthem_001256964
Insys_Anthem_001256966                   Insys_Anthem_001256966
Insys_Anthem_001256971                   Insys_Anthem_001256971

                                                    1411
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1413 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001256972                   Insys_Anthem_001256972
Insys_Anthem_001256975                   Insys_Anthem_001256975
Insys_Anthem_001256976                   Insys_Anthem_001256976
Insys_Anthem_001256979                   Insys_Anthem_001256979
Insys_Anthem_001256980                   Insys_Anthem_001256980
Insys_Anthem_001256983                   Insys_Anthem_001256983
Insys_Anthem_001256987                   Insys_Anthem_001256987
Insys_Anthem_001256990                   Insys_Anthem_001256990
Insys_Anthem_001256992                   Insys_Anthem_001256992
Insys_Anthem_001256993                   Insys_Anthem_001256993
Insys_Anthem_001256997                   Insys_Anthem_001256997
Insys_Anthem_001256998                   Insys_Anthem_001256998
Insys_Anthem_001256999                   Insys_Anthem_001256999
Insys_Anthem_001257000                   Insys_Anthem_001257000
Insys_Anthem_001257002                   Insys_Anthem_001257002
Insys_Anthem_001257012                   Insys_Anthem_001257012
Insys_Anthem_001257013                   Insys_Anthem_001257013
Insys_Anthem_001257014                   Insys_Anthem_001257014
Insys_Anthem_001257015                   Insys_Anthem_001257015
Insys_Anthem_001257016                   Insys_Anthem_001257016
Insys_Anthem_001257017                   Insys_Anthem_001257017
Insys_Anthem_001257019                   Insys_Anthem_001257019
Insys_Anthem_001257020                   Insys_Anthem_001257020
Insys_Anthem_001257023                   Insys_Anthem_001257023
Insys_Anthem_001257031                   Insys_Anthem_001257031
Insys_Anthem_001257034                   Insys_Anthem_001257034
Insys_Anthem_001257035                   Insys_Anthem_001257035
Insys_Anthem_001257038                   Insys_Anthem_001257038
Insys_Anthem_001257043                   Insys_Anthem_001257043
Insys_Anthem_001257044                   Insys_Anthem_001257044
Insys_Anthem_001257045                   Insys_Anthem_001257045
Insys_Anthem_001257047                   Insys_Anthem_001257047
Insys_Anthem_001257048                   Insys_Anthem_001257048
Insys_Anthem_001257050                   Insys_Anthem_001257050
Insys_Anthem_001257057                   Insys_Anthem_001257057
Insys_Anthem_001257059                   Insys_Anthem_001257059
Insys_Anthem_001257060                   Insys_Anthem_001257060
Insys_Anthem_001257063                   Insys_Anthem_001257063
Insys_Anthem_001257065                   Insys_Anthem_001257065
Insys_Anthem_001257066                   Insys_Anthem_001257066
Insys_Anthem_001257068                   Insys_Anthem_001257068
Insys_Anthem_001257069                   Insys_Anthem_001257069
Insys_Anthem_001257070                   Insys_Anthem_001257070
Insys_Anthem_001257072                   Insys_Anthem_001257072
Insys_Anthem_001257073                   Insys_Anthem_001257073
Insys_Anthem_001257074                   Insys_Anthem_001257074
Insys_Anthem_001257076                   Insys_Anthem_001257076

                                                    1412
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1414 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257079                   Insys_Anthem_001257079
Insys_Anthem_001257083                   Insys_Anthem_001257083
Insys_Anthem_001257084                   Insys_Anthem_001257084
Insys_Anthem_001257085                   Insys_Anthem_001257085
Insys_Anthem_001257089                   Insys_Anthem_001257089
Insys_Anthem_001257091                   Insys_Anthem_001257091
Insys_Anthem_001257095                   Insys_Anthem_001257095
Insys_Anthem_001257096                   Insys_Anthem_001257096
Insys_Anthem_001257098                   Insys_Anthem_001257098
Insys_Anthem_001257101                   Insys_Anthem_001257101
Insys_Anthem_001257102                   Insys_Anthem_001257102
Insys_Anthem_001257109                   Insys_Anthem_001257109
Insys_Anthem_001257110                   Insys_Anthem_001257110
Insys_Anthem_001257114                   Insys_Anthem_001257114
Insys_Anthem_001257115                   Insys_Anthem_001257115
Insys_Anthem_001257116                   Insys_Anthem_001257116
Insys_Anthem_001257117                   Insys_Anthem_001257117
Insys_Anthem_001257137                   Insys_Anthem_001257137
Insys_Anthem_001257144                   Insys_Anthem_001257144
Insys_Anthem_001257148                   Insys_Anthem_001257148
Insys_Anthem_001257149                   Insys_Anthem_001257149
Insys_Anthem_001257152                   Insys_Anthem_001257152
Insys_Anthem_001257153                   Insys_Anthem_001257153
Insys_Anthem_001257160                   Insys_Anthem_001257160
Insys_Anthem_001257161                   Insys_Anthem_001257161
Insys_Anthem_001257169                   Insys_Anthem_001257169
Insys_Anthem_001257170                   Insys_Anthem_001257170
Insys_Anthem_001257173                   Insys_Anthem_001257173
Insys_Anthem_001257174                   Insys_Anthem_001257174
Insys_Anthem_001257176                   Insys_Anthem_001257176
Insys_Anthem_001257179                   Insys_Anthem_001257179
Insys_Anthem_001257182                   Insys_Anthem_001257182
Insys_Anthem_001257183                   Insys_Anthem_001257183
Insys_Anthem_001257184                   Insys_Anthem_001257184
Insys_Anthem_001257190                   Insys_Anthem_001257190
Insys_Anthem_001257191                   Insys_Anthem_001257191
Insys_Anthem_001257192                   Insys_Anthem_001257192
Insys_Anthem_001257201                   Insys_Anthem_001257201
Insys_Anthem_001257203                   Insys_Anthem_001257203
Insys_Anthem_001257204                   Insys_Anthem_001257204
Insys_Anthem_001257205                   Insys_Anthem_001257205
Insys_Anthem_001257206                   Insys_Anthem_001257206
Insys_Anthem_001257207                   Insys_Anthem_001257207
Insys_Anthem_001257210                   Insys_Anthem_001257210
Insys_Anthem_001257214                   Insys_Anthem_001257214
Insys_Anthem_001257215                   Insys_Anthem_001257215
Insys_Anthem_001257216                   Insys_Anthem_001257216

                                                    1413
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1415 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257220                   Insys_Anthem_001257220
Insys_Anthem_001257223                   Insys_Anthem_001257223
Insys_Anthem_001257226                   Insys_Anthem_001257226
Insys_Anthem_001257228                   Insys_Anthem_001257228
Insys_Anthem_001257230                   Insys_Anthem_001257230
Insys_Anthem_001257231                   Insys_Anthem_001257231
Insys_Anthem_001257232                   Insys_Anthem_001257232
Insys_Anthem_001257236                   Insys_Anthem_001257236
Insys_Anthem_001257238                   Insys_Anthem_001257238
Insys_Anthem_001257247                   Insys_Anthem_001257247
Insys_Anthem_001257250                   Insys_Anthem_001257250
Insys_Anthem_001257252                   Insys_Anthem_001257252
Insys_Anthem_001257254                   Insys_Anthem_001257254
Insys_Anthem_001257257                   Insys_Anthem_001257257
Insys_Anthem_001257264                   Insys_Anthem_001257264
Insys_Anthem_001257265                   Insys_Anthem_001257265
Insys_Anthem_001257267                   Insys_Anthem_001257267
Insys_Anthem_001257269                   Insys_Anthem_001257269
Insys_Anthem_001257270                   Insys_Anthem_001257270
Insys_Anthem_001257271                   Insys_Anthem_001257271
Insys_Anthem_001257272                   Insys_Anthem_001257272
Insys_Anthem_001257273                   Insys_Anthem_001257273
Insys_Anthem_001257274                   Insys_Anthem_001257274
Insys_Anthem_001257276                   Insys_Anthem_001257276
Insys_Anthem_001257277                   Insys_Anthem_001257277
Insys_Anthem_001257278                   Insys_Anthem_001257278
Insys_Anthem_001257279                   Insys_Anthem_001257279
Insys_Anthem_001257283                   Insys_Anthem_001257283
Insys_Anthem_001257285                   Insys_Anthem_001257285
Insys_Anthem_001257286                   Insys_Anthem_001257286
Insys_Anthem_001257289                   Insys_Anthem_001257289
Insys_Anthem_001257292                   Insys_Anthem_001257292
Insys_Anthem_001257293                   Insys_Anthem_001257293
Insys_Anthem_001257297                   Insys_Anthem_001257297
Insys_Anthem_001257299                   Insys_Anthem_001257299
Insys_Anthem_001257300                   Insys_Anthem_001257300
Insys_Anthem_001257303                   Insys_Anthem_001257303
Insys_Anthem_001257305                   Insys_Anthem_001257305
Insys_Anthem_001257308                   Insys_Anthem_001257308
Insys_Anthem_001257309                   Insys_Anthem_001257309
Insys_Anthem_001257311                   Insys_Anthem_001257311
Insys_Anthem_001257319                   Insys_Anthem_001257319
Insys_Anthem_001257320                   Insys_Anthem_001257320
Insys_Anthem_001257323                   Insys_Anthem_001257323
Insys_Anthem_001257330                   Insys_Anthem_001257330
Insys_Anthem_001257334                   Insys_Anthem_001257334
Insys_Anthem_001257335                   Insys_Anthem_001257335

                                                    1414
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1416 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257336                   Insys_Anthem_001257336
Insys_Anthem_001257341                   Insys_Anthem_001257341
Insys_Anthem_001257344                   Insys_Anthem_001257344
Insys_Anthem_001257345                   Insys_Anthem_001257345
Insys_Anthem_001257349                   Insys_Anthem_001257349
Insys_Anthem_001257352                   Insys_Anthem_001257352
Insys_Anthem_001257353                   Insys_Anthem_001257353
Insys_Anthem_001257356                   Insys_Anthem_001257356
Insys_Anthem_001257358                   Insys_Anthem_001257358
Insys_Anthem_001257359                   Insys_Anthem_001257359
Insys_Anthem_001257360                   Insys_Anthem_001257360
Insys_Anthem_001257361                   Insys_Anthem_001257361
Insys_Anthem_001257362                   Insys_Anthem_001257362
Insys_Anthem_001257363                   Insys_Anthem_001257363
Insys_Anthem_001257364                   Insys_Anthem_001257364
Insys_Anthem_001257366                   Insys_Anthem_001257366
Insys_Anthem_001257368                   Insys_Anthem_001257368
Insys_Anthem_001257378                   Insys_Anthem_001257378
Insys_Anthem_001257380                   Insys_Anthem_001257380
Insys_Anthem_001257382                   Insys_Anthem_001257382
Insys_Anthem_001257390                   Insys_Anthem_001257390
Insys_Anthem_001257391                   Insys_Anthem_001257391
Insys_Anthem_001257393                   Insys_Anthem_001257393
Insys_Anthem_001257394                   Insys_Anthem_001257394
Insys_Anthem_001257395                   Insys_Anthem_001257395
Insys_Anthem_001257403                   Insys_Anthem_001257403
Insys_Anthem_001257404                   Insys_Anthem_001257404
Insys_Anthem_001257413                   Insys_Anthem_001257413
Insys_Anthem_001257421                   Insys_Anthem_001257421
Insys_Anthem_001257423                   Insys_Anthem_001257423
Insys_Anthem_001257425                   Insys_Anthem_001257425
Insys_Anthem_001257426                   Insys_Anthem_001257426
Insys_Anthem_001257427                   Insys_Anthem_001257427
Insys_Anthem_001257428                   Insys_Anthem_001257428
Insys_Anthem_001257429                   Insys_Anthem_001257429
Insys_Anthem_001257431                   Insys_Anthem_001257431
Insys_Anthem_001257433                   Insys_Anthem_001257433
Insys_Anthem_001257435                   Insys_Anthem_001257435
Insys_Anthem_001257441                   Insys_Anthem_001257441
Insys_Anthem_001257442                   Insys_Anthem_001257442
Insys_Anthem_001257444                   Insys_Anthem_001257444
Insys_Anthem_001257448                   Insys_Anthem_001257448
Insys_Anthem_001257452                   Insys_Anthem_001257452
Insys_Anthem_001257453                   Insys_Anthem_001257453
Insys_Anthem_001257456                   Insys_Anthem_001257456
Insys_Anthem_001257457                   Insys_Anthem_001257457
Insys_Anthem_001257459                   Insys_Anthem_001257459

                                                    1415
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1417 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257460                   Insys_Anthem_001257460
Insys_Anthem_001257461                   Insys_Anthem_001257461
Insys_Anthem_001257463                   Insys_Anthem_001257463
Insys_Anthem_001257464                   Insys_Anthem_001257464
Insys_Anthem_001257466                   Insys_Anthem_001257466
Insys_Anthem_001257469                   Insys_Anthem_001257469
Insys_Anthem_001257470                   Insys_Anthem_001257470
Insys_Anthem_001257471                   Insys_Anthem_001257471
Insys_Anthem_001257472                   Insys_Anthem_001257472
Insys_Anthem_001257473                   Insys_Anthem_001257473
Insys_Anthem_001257476                   Insys_Anthem_001257476
Insys_Anthem_001257478                   Insys_Anthem_001257478
Insys_Anthem_001257480                   Insys_Anthem_001257480
Insys_Anthem_001257482                   Insys_Anthem_001257482
Insys_Anthem_001257485                   Insys_Anthem_001257485
Insys_Anthem_001257486                   Insys_Anthem_001257486
Insys_Anthem_001257488                   Insys_Anthem_001257488
Insys_Anthem_001257489                   Insys_Anthem_001257489
Insys_Anthem_001257491                   Insys_Anthem_001257491
Insys_Anthem_001257493                   Insys_Anthem_001257493
Insys_Anthem_001257494                   Insys_Anthem_001257494
Insys_Anthem_001257495                   Insys_Anthem_001257495
Insys_Anthem_001257497                   Insys_Anthem_001257497
Insys_Anthem_001257500                   Insys_Anthem_001257500
Insys_Anthem_001257502                   Insys_Anthem_001257502
Insys_Anthem_001257507                   Insys_Anthem_001257507
Insys_Anthem_001257509                   Insys_Anthem_001257509
Insys_Anthem_001257514                   Insys_Anthem_001257514
Insys_Anthem_001257515                   Insys_Anthem_001257515
Insys_Anthem_001257516                   Insys_Anthem_001257516
Insys_Anthem_001257517                   Insys_Anthem_001257517
Insys_Anthem_001257523                   Insys_Anthem_001257523
Insys_Anthem_001257525                   Insys_Anthem_001257525
Insys_Anthem_001257527                   Insys_Anthem_001257527
Insys_Anthem_001257530                   Insys_Anthem_001257530
Insys_Anthem_001257531                   Insys_Anthem_001257531
Insys_Anthem_001257535                   Insys_Anthem_001257535
Insys_Anthem_001257536                   Insys_Anthem_001257536
Insys_Anthem_001257538                   Insys_Anthem_001257538
Insys_Anthem_001257540                   Insys_Anthem_001257540
Insys_Anthem_001257543                   Insys_Anthem_001257543
Insys_Anthem_001257544                   Insys_Anthem_001257544
Insys_Anthem_001257546                   Insys_Anthem_001257546
Insys_Anthem_001257548                   Insys_Anthem_001257548
Insys_Anthem_001257549                   Insys_Anthem_001257549
Insys_Anthem_001257550                   Insys_Anthem_001257550
Insys_Anthem_001257551                   Insys_Anthem_001257551

                                                    1416
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1418 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257553                   Insys_Anthem_001257553
Insys_Anthem_001257554                   Insys_Anthem_001257554
Insys_Anthem_001257558                   Insys_Anthem_001257558
Insys_Anthem_001257563                   Insys_Anthem_001257563
Insys_Anthem_001257570                   Insys_Anthem_001257570
Insys_Anthem_001257574                   Insys_Anthem_001257574
Insys_Anthem_001257578                   Insys_Anthem_001257578
Insys_Anthem_001257580                   Insys_Anthem_001257580
Insys_Anthem_001257589                   Insys_Anthem_001257589
Insys_Anthem_001257590                   Insys_Anthem_001257590
Insys_Anthem_001257593                   Insys_Anthem_001257593
Insys_Anthem_001257595                   Insys_Anthem_001257595
Insys_Anthem_001257597                   Insys_Anthem_001257597
Insys_Anthem_001257602                   Insys_Anthem_001257602
Insys_Anthem_001257605                   Insys_Anthem_001257605
Insys_Anthem_001257608                   Insys_Anthem_001257608
Insys_Anthem_001257612                   Insys_Anthem_001257612
Insys_Anthem_001257613                   Insys_Anthem_001257613
Insys_Anthem_001257614                   Insys_Anthem_001257614
Insys_Anthem_001257615                   Insys_Anthem_001257615
Insys_Anthem_001257619                   Insys_Anthem_001257619
Insys_Anthem_001257620                   Insys_Anthem_001257620
Insys_Anthem_001257621                   Insys_Anthem_001257621
Insys_Anthem_001257622                   Insys_Anthem_001257622
Insys_Anthem_001257629                   Insys_Anthem_001257629
Insys_Anthem_001257631                   Insys_Anthem_001257631
Insys_Anthem_001257632                   Insys_Anthem_001257632
Insys_Anthem_001257633                   Insys_Anthem_001257633
Insys_Anthem_001257635                   Insys_Anthem_001257635
Insys_Anthem_001257636                   Insys_Anthem_001257636
Insys_Anthem_001257638                   Insys_Anthem_001257638
Insys_Anthem_001257639                   Insys_Anthem_001257639
Insys_Anthem_001257640                   Insys_Anthem_001257640
Insys_Anthem_001257644                   Insys_Anthem_001257644
Insys_Anthem_001257645                   Insys_Anthem_001257645
Insys_Anthem_001257650                   Insys_Anthem_001257650
Insys_Anthem_001257652                   Insys_Anthem_001257652
Insys_Anthem_001257653                   Insys_Anthem_001257653
Insys_Anthem_001257654                   Insys_Anthem_001257654
Insys_Anthem_001257657                   Insys_Anthem_001257657
Insys_Anthem_001257658                   Insys_Anthem_001257658
Insys_Anthem_001257662                   Insys_Anthem_001257662
Insys_Anthem_001257663                   Insys_Anthem_001257663
Insys_Anthem_001257667                   Insys_Anthem_001257667
Insys_Anthem_001257668                   Insys_Anthem_001257668
Insys_Anthem_001257672                   Insys_Anthem_001257672
Insys_Anthem_001257673                   Insys_Anthem_001257673

                                                    1417
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1419 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257675                   Insys_Anthem_001257675
Insys_Anthem_001257682                   Insys_Anthem_001257682
Insys_Anthem_001257683                   Insys_Anthem_001257683
Insys_Anthem_001257684                   Insys_Anthem_001257684
Insys_Anthem_001257685                   Insys_Anthem_001257685
Insys_Anthem_001257686                   Insys_Anthem_001257686
Insys_Anthem_001257687                   Insys_Anthem_001257687
Insys_Anthem_001257689                   Insys_Anthem_001257689
Insys_Anthem_001257693                   Insys_Anthem_001257693
Insys_Anthem_001257694                   Insys_Anthem_001257694
Insys_Anthem_001257704                   Insys_Anthem_001257704
Insys_Anthem_001257706                   Insys_Anthem_001257706
Insys_Anthem_001257712                   Insys_Anthem_001257712
Insys_Anthem_001257713                   Insys_Anthem_001257713
Insys_Anthem_001257715                   Insys_Anthem_001257715
Insys_Anthem_001257717                   Insys_Anthem_001257717
Insys_Anthem_001257718                   Insys_Anthem_001257718
Insys_Anthem_001257719                   Insys_Anthem_001257719
Insys_Anthem_001257720                   Insys_Anthem_001257720
Insys_Anthem_001257721                   Insys_Anthem_001257721
Insys_Anthem_001257725                   Insys_Anthem_001257725
Insys_Anthem_001257726                   Insys_Anthem_001257726
Insys_Anthem_001257727                   Insys_Anthem_001257727
Insys_Anthem_001257729                   Insys_Anthem_001257729
Insys_Anthem_001257732                   Insys_Anthem_001257732
Insys_Anthem_001257734                   Insys_Anthem_001257734
Insys_Anthem_001257736                   Insys_Anthem_001257736
Insys_Anthem_001257737                   Insys_Anthem_001257737
Insys_Anthem_001257738                   Insys_Anthem_001257738
Insys_Anthem_001257740                   Insys_Anthem_001257740
Insys_Anthem_001257743                   Insys_Anthem_001257743
Insys_Anthem_001257744                   Insys_Anthem_001257744
Insys_Anthem_001257754                   Insys_Anthem_001257754
Insys_Anthem_001257756                   Insys_Anthem_001257756
Insys_Anthem_001257757                   Insys_Anthem_001257757
Insys_Anthem_001257759                   Insys_Anthem_001257759
Insys_Anthem_001257765                   Insys_Anthem_001257765
Insys_Anthem_001257768                   Insys_Anthem_001257768
Insys_Anthem_001257769                   Insys_Anthem_001257769
Insys_Anthem_001257770                   Insys_Anthem_001257770
Insys_Anthem_001257778                   Insys_Anthem_001257778
Insys_Anthem_001257783                   Insys_Anthem_001257783
Insys_Anthem_001257786                   Insys_Anthem_001257786
Insys_Anthem_001257789                   Insys_Anthem_001257789
Insys_Anthem_001257790                   Insys_Anthem_001257790
Insys_Anthem_001257791                   Insys_Anthem_001257791
Insys_Anthem_001257794                   Insys_Anthem_001257794

                                                    1418
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1420 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257799                   Insys_Anthem_001257799
Insys_Anthem_001257800                   Insys_Anthem_001257800
Insys_Anthem_001257801                   Insys_Anthem_001257801
Insys_Anthem_001257802                   Insys_Anthem_001257802
Insys_Anthem_001257804                   Insys_Anthem_001257804
Insys_Anthem_001257805                   Insys_Anthem_001257805
Insys_Anthem_001257807                   Insys_Anthem_001257807
Insys_Anthem_001257811                   Insys_Anthem_001257811
Insys_Anthem_001257812                   Insys_Anthem_001257812
Insys_Anthem_001257814                   Insys_Anthem_001257814
Insys_Anthem_001257819                   Insys_Anthem_001257819
Insys_Anthem_001257822                   Insys_Anthem_001257822
Insys_Anthem_001257828                   Insys_Anthem_001257828
Insys_Anthem_001257829                   Insys_Anthem_001257829
Insys_Anthem_001257832                   Insys_Anthem_001257832
Insys_Anthem_001257836                   Insys_Anthem_001257836
Insys_Anthem_001257837                   Insys_Anthem_001257837
Insys_Anthem_001257838                   Insys_Anthem_001257838
Insys_Anthem_001257841                   Insys_Anthem_001257841
Insys_Anthem_001257843                   Insys_Anthem_001257843
Insys_Anthem_001257844                   Insys_Anthem_001257844
Insys_Anthem_001257848                   Insys_Anthem_001257848
Insys_Anthem_001257855                   Insys_Anthem_001257855
Insys_Anthem_001257856                   Insys_Anthem_001257856
Insys_Anthem_001257857                   Insys_Anthem_001257857
Insys_Anthem_001257858                   Insys_Anthem_001257858
Insys_Anthem_001257870                   Insys_Anthem_001257870
Insys_Anthem_001257876                   Insys_Anthem_001257876
Insys_Anthem_001257877                   Insys_Anthem_001257877
Insys_Anthem_001257879                   Insys_Anthem_001257879
Insys_Anthem_001257880                   Insys_Anthem_001257880
Insys_Anthem_001257883                   Insys_Anthem_001257883
Insys_Anthem_001257885                   Insys_Anthem_001257885
Insys_Anthem_001257886                   Insys_Anthem_001257886
Insys_Anthem_001257887                   Insys_Anthem_001257887
Insys_Anthem_001257894                   Insys_Anthem_001257894
Insys_Anthem_001257898                   Insys_Anthem_001257898
Insys_Anthem_001257901                   Insys_Anthem_001257901
Insys_Anthem_001257903                   Insys_Anthem_001257903
Insys_Anthem_001257910                   Insys_Anthem_001257910
Insys_Anthem_001257918                   Insys_Anthem_001257918
Insys_Anthem_001257920                   Insys_Anthem_001257920
Insys_Anthem_001257925                   Insys_Anthem_001257925
Insys_Anthem_001257927                   Insys_Anthem_001257927
Insys_Anthem_001257929                   Insys_Anthem_001257929
Insys_Anthem_001257932                   Insys_Anthem_001257932
Insys_Anthem_001257934                   Insys_Anthem_001257934

                                                    1419
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1421 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001257936                   Insys_Anthem_001257936
Insys_Anthem_001257937                   Insys_Anthem_001257937
Insys_Anthem_001257938                   Insys_Anthem_001257938
Insys_Anthem_001257939                   Insys_Anthem_001257939
Insys_Anthem_001257940                   Insys_Anthem_001257940
Insys_Anthem_001257941                   Insys_Anthem_001257941
Insys_Anthem_001257942                   Insys_Anthem_001257942
Insys_Anthem_001257943                   Insys_Anthem_001257943
Insys_Anthem_001257946                   Insys_Anthem_001257946
Insys_Anthem_001257948                   Insys_Anthem_001257948
Insys_Anthem_001257949                   Insys_Anthem_001257949
Insys_Anthem_001257951                   Insys_Anthem_001257951
Insys_Anthem_001257953                   Insys_Anthem_001257953
Insys_Anthem_001257955                   Insys_Anthem_001257955
Insys_Anthem_001257961                   Insys_Anthem_001257961
Insys_Anthem_001257962                   Insys_Anthem_001257962
Insys_Anthem_001257965                   Insys_Anthem_001257965
Insys_Anthem_001257967                   Insys_Anthem_001257967
Insys_Anthem_001257973                   Insys_Anthem_001257973
Insys_Anthem_001257975                   Insys_Anthem_001257975
Insys_Anthem_001257976                   Insys_Anthem_001257976
Insys_Anthem_001257981                   Insys_Anthem_001257981
Insys_Anthem_001257985                   Insys_Anthem_001257985
Insys_Anthem_001257986                   Insys_Anthem_001257986
Insys_Anthem_001257990                   Insys_Anthem_001257990
Insys_Anthem_001257991                   Insys_Anthem_001257991
Insys_Anthem_001257992                   Insys_Anthem_001257992
Insys_Anthem_001257994                   Insys_Anthem_001257994
Insys_Anthem_001257995                   Insys_Anthem_001257995
Insys_Anthem_001257996                   Insys_Anthem_001257996
Insys_Anthem_001257997                   Insys_Anthem_001257997
Insys_Anthem_001257999                   Insys_Anthem_001257999
Insys_Anthem_001258007                   Insys_Anthem_001258007
Insys_Anthem_001258008                   Insys_Anthem_001258008
Insys_Anthem_001258012                   Insys_Anthem_001258012
Insys_Anthem_001258016                   Insys_Anthem_001258016
Insys_Anthem_001258017                   Insys_Anthem_001258017
Insys_Anthem_001258018                   Insys_Anthem_001258018
Insys_Anthem_001258019                   Insys_Anthem_001258019
Insys_Anthem_001258021                   Insys_Anthem_001258021
Insys_Anthem_001258023                   Insys_Anthem_001258023
Insys_Anthem_001258024                   Insys_Anthem_001258024
Insys_Anthem_001258025                   Insys_Anthem_001258025
Insys_Anthem_001258030                   Insys_Anthem_001258030
Insys_Anthem_001258031                   Insys_Anthem_001258031
Insys_Anthem_001258034                   Insys_Anthem_001258034
Insys_Anthem_001258035                   Insys_Anthem_001258035

                                                    1420
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1422 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258037                   Insys_Anthem_001258037
Insys_Anthem_001258038                   Insys_Anthem_001258038
Insys_Anthem_001258039                   Insys_Anthem_001258039
Insys_Anthem_001258040                   Insys_Anthem_001258040
Insys_Anthem_001258042                   Insys_Anthem_001258042
Insys_Anthem_001258043                   Insys_Anthem_001258043
Insys_Anthem_001258051                   Insys_Anthem_001258051
Insys_Anthem_001258053                   Insys_Anthem_001258053
Insys_Anthem_001258061                   Insys_Anthem_001258061
Insys_Anthem_001258062                   Insys_Anthem_001258062
Insys_Anthem_001258063                   Insys_Anthem_001258063
Insys_Anthem_001258065                   Insys_Anthem_001258065
Insys_Anthem_001258066                   Insys_Anthem_001258066
Insys_Anthem_001258068                   Insys_Anthem_001258068
Insys_Anthem_001258070                   Insys_Anthem_001258070
Insys_Anthem_001258074                   Insys_Anthem_001258074
Insys_Anthem_001258077                   Insys_Anthem_001258077
Insys_Anthem_001258084                   Insys_Anthem_001258084
Insys_Anthem_001258087                   Insys_Anthem_001258087
Insys_Anthem_001258095                   Insys_Anthem_001258095
Insys_Anthem_001258107                   Insys_Anthem_001258107
Insys_Anthem_001258108                   Insys_Anthem_001258108
Insys_Anthem_001258110                   Insys_Anthem_001258110
Insys_Anthem_001258111                   Insys_Anthem_001258111
Insys_Anthem_001258115                   Insys_Anthem_001258115
Insys_Anthem_001258120                   Insys_Anthem_001258120
Insys_Anthem_001258122                   Insys_Anthem_001258122
Insys_Anthem_001258124                   Insys_Anthem_001258124
Insys_Anthem_001258125                   Insys_Anthem_001258125
Insys_Anthem_001258126                   Insys_Anthem_001258126
Insys_Anthem_001258128                   Insys_Anthem_001258128
Insys_Anthem_001258130                   Insys_Anthem_001258130
Insys_Anthem_001258132                   Insys_Anthem_001258132
Insys_Anthem_001258136                   Insys_Anthem_001258136
Insys_Anthem_001258143                   Insys_Anthem_001258143
Insys_Anthem_001258146                   Insys_Anthem_001258146
Insys_Anthem_001258148                   Insys_Anthem_001258148
Insys_Anthem_001258149                   Insys_Anthem_001258149
Insys_Anthem_001258151                   Insys_Anthem_001258151
Insys_Anthem_001258153                   Insys_Anthem_001258153
Insys_Anthem_001258154                   Insys_Anthem_001258154
Insys_Anthem_001258155                   Insys_Anthem_001258155
Insys_Anthem_001258157                   Insys_Anthem_001258157
Insys_Anthem_001258159                   Insys_Anthem_001258159
Insys_Anthem_001258160                   Insys_Anthem_001258160
Insys_Anthem_001258162                   Insys_Anthem_001258162
Insys_Anthem_001258163                   Insys_Anthem_001258163

                                                    1421
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1423 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258169                   Insys_Anthem_001258169
Insys_Anthem_001258171                   Insys_Anthem_001258171
Insys_Anthem_001258172                   Insys_Anthem_001258172
Insys_Anthem_001258175                   Insys_Anthem_001258175
Insys_Anthem_001258176                   Insys_Anthem_001258176
Insys_Anthem_001258177                   Insys_Anthem_001258177
Insys_Anthem_001258182                   Insys_Anthem_001258182
Insys_Anthem_001258184                   Insys_Anthem_001258184
Insys_Anthem_001258187                   Insys_Anthem_001258187
Insys_Anthem_001258190                   Insys_Anthem_001258190
Insys_Anthem_001258192                   Insys_Anthem_001258192
Insys_Anthem_001258194                   Insys_Anthem_001258194
Insys_Anthem_001258196                   Insys_Anthem_001258196
Insys_Anthem_001258199                   Insys_Anthem_001258199
Insys_Anthem_001258202                   Insys_Anthem_001258202
Insys_Anthem_001258210                   Insys_Anthem_001258210
Insys_Anthem_001258211                   Insys_Anthem_001258211
Insys_Anthem_001258212                   Insys_Anthem_001258212
Insys_Anthem_001258213                   Insys_Anthem_001258213
Insys_Anthem_001258214                   Insys_Anthem_001258214
Insys_Anthem_001258216                   Insys_Anthem_001258216
Insys_Anthem_001258217                   Insys_Anthem_001258217
Insys_Anthem_001258219                   Insys_Anthem_001258219
Insys_Anthem_001258220                   Insys_Anthem_001258220
Insys_Anthem_001258225                   Insys_Anthem_001258225
Insys_Anthem_001258227                   Insys_Anthem_001258227
Insys_Anthem_001258228                   Insys_Anthem_001258228
Insys_Anthem_001258229                   Insys_Anthem_001258229
Insys_Anthem_001258230                   Insys_Anthem_001258230
Insys_Anthem_001258232                   Insys_Anthem_001258232
Insys_Anthem_001258233                   Insys_Anthem_001258233
Insys_Anthem_001258236                   Insys_Anthem_001258236
Insys_Anthem_001258239                   Insys_Anthem_001258239
Insys_Anthem_001258240                   Insys_Anthem_001258240
Insys_Anthem_001258243                   Insys_Anthem_001258243
Insys_Anthem_001258253                   Insys_Anthem_001258253
Insys_Anthem_001258254                   Insys_Anthem_001258254
Insys_Anthem_001258255                   Insys_Anthem_001258255
Insys_Anthem_001258257                   Insys_Anthem_001258257
Insys_Anthem_001258259                   Insys_Anthem_001258259
Insys_Anthem_001258262                   Insys_Anthem_001258262
Insys_Anthem_001258263                   Insys_Anthem_001258263
Insys_Anthem_001258266                   Insys_Anthem_001258266
Insys_Anthem_001258269                   Insys_Anthem_001258269
Insys_Anthem_001258270                   Insys_Anthem_001258270
Insys_Anthem_001258292                   Insys_Anthem_001258292
Insys_Anthem_001258295                   Insys_Anthem_001258295

                                                    1422
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1424 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258297                   Insys_Anthem_001258297
Insys_Anthem_001258301                   Insys_Anthem_001258301
Insys_Anthem_001258302                   Insys_Anthem_001258302
Insys_Anthem_001258303                   Insys_Anthem_001258303
Insys_Anthem_001258307                   Insys_Anthem_001258307
Insys_Anthem_001258308                   Insys_Anthem_001258308
Insys_Anthem_001258309                   Insys_Anthem_001258309
Insys_Anthem_001258310                   Insys_Anthem_001258310
Insys_Anthem_001258313                   Insys_Anthem_001258313
Insys_Anthem_001258314                   Insys_Anthem_001258314
Insys_Anthem_001258317                   Insys_Anthem_001258317
Insys_Anthem_001258320                   Insys_Anthem_001258320
Insys_Anthem_001258323                   Insys_Anthem_001258323
Insys_Anthem_001258325                   Insys_Anthem_001258325
Insys_Anthem_001258327                   Insys_Anthem_001258327
Insys_Anthem_001258331                   Insys_Anthem_001258331
Insys_Anthem_001258332                   Insys_Anthem_001258332
Insys_Anthem_001258335                   Insys_Anthem_001258335
Insys_Anthem_001258336                   Insys_Anthem_001258336
Insys_Anthem_001258337                   Insys_Anthem_001258337
Insys_Anthem_001258343                   Insys_Anthem_001258343
Insys_Anthem_001258344                   Insys_Anthem_001258344
Insys_Anthem_001258350                   Insys_Anthem_001258350
Insys_Anthem_001258354                   Insys_Anthem_001258354
Insys_Anthem_001258356                   Insys_Anthem_001258356
Insys_Anthem_001258357                   Insys_Anthem_001258357
Insys_Anthem_001258361                   Insys_Anthem_001258361
Insys_Anthem_001258364                   Insys_Anthem_001258364
Insys_Anthem_001258369                   Insys_Anthem_001258369
Insys_Anthem_001258370                   Insys_Anthem_001258370
Insys_Anthem_001258375                   Insys_Anthem_001258375
Insys_Anthem_001258376                   Insys_Anthem_001258376
Insys_Anthem_001258377                   Insys_Anthem_001258377
Insys_Anthem_001258380                   Insys_Anthem_001258380
Insys_Anthem_001258382                   Insys_Anthem_001258382
Insys_Anthem_001258383                   Insys_Anthem_001258383
Insys_Anthem_001258384                   Insys_Anthem_001258384
Insys_Anthem_001258385                   Insys_Anthem_001258385
Insys_Anthem_001258386                   Insys_Anthem_001258386
Insys_Anthem_001258387                   Insys_Anthem_001258387
Insys_Anthem_001258388                   Insys_Anthem_001258388
Insys_Anthem_001258393                   Insys_Anthem_001258393
Insys_Anthem_001258394                   Insys_Anthem_001258394
Insys_Anthem_001258396                   Insys_Anthem_001258396
Insys_Anthem_001258400                   Insys_Anthem_001258400
Insys_Anthem_001258401                   Insys_Anthem_001258401
Insys_Anthem_001258402                   Insys_Anthem_001258402

                                                    1423
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1425 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258405                   Insys_Anthem_001258405
Insys_Anthem_001258406                   Insys_Anthem_001258406
Insys_Anthem_001258407                   Insys_Anthem_001258407
Insys_Anthem_001258408                   Insys_Anthem_001258408
Insys_Anthem_001258413                   Insys_Anthem_001258413
Insys_Anthem_001258414                   Insys_Anthem_001258414
Insys_Anthem_001258415                   Insys_Anthem_001258415
Insys_Anthem_001258417                   Insys_Anthem_001258417
Insys_Anthem_001258419                   Insys_Anthem_001258419
Insys_Anthem_001258432                   Insys_Anthem_001258432
Insys_Anthem_001258437                   Insys_Anthem_001258437
Insys_Anthem_001258441                   Insys_Anthem_001258441
Insys_Anthem_001258443                   Insys_Anthem_001258443
Insys_Anthem_001258446                   Insys_Anthem_001258446
Insys_Anthem_001258448                   Insys_Anthem_001258448
Insys_Anthem_001258449                   Insys_Anthem_001258449
Insys_Anthem_001258450                   Insys_Anthem_001258450
Insys_Anthem_001258452                   Insys_Anthem_001258452
Insys_Anthem_001258454                   Insys_Anthem_001258454
Insys_Anthem_001258455                   Insys_Anthem_001258455
Insys_Anthem_001258459                   Insys_Anthem_001258459
Insys_Anthem_001258460                   Insys_Anthem_001258460
Insys_Anthem_001258462                   Insys_Anthem_001258462
Insys_Anthem_001258463                   Insys_Anthem_001258463
Insys_Anthem_001258465                   Insys_Anthem_001258465
Insys_Anthem_001258468                   Insys_Anthem_001258468
Insys_Anthem_001258469                   Insys_Anthem_001258469
Insys_Anthem_001258470                   Insys_Anthem_001258470
Insys_Anthem_001258471                   Insys_Anthem_001258471
Insys_Anthem_001258479                   Insys_Anthem_001258479
Insys_Anthem_001258481                   Insys_Anthem_001258481
Insys_Anthem_001258482                   Insys_Anthem_001258482
Insys_Anthem_001258485                   Insys_Anthem_001258485
Insys_Anthem_001258486                   Insys_Anthem_001258486
Insys_Anthem_001258487                   Insys_Anthem_001258487
Insys_Anthem_001258491                   Insys_Anthem_001258491
Insys_Anthem_001258492                   Insys_Anthem_001258492
Insys_Anthem_001258493                   Insys_Anthem_001258493
Insys_Anthem_001258502                   Insys_Anthem_001258502
Insys_Anthem_001258503                   Insys_Anthem_001258503
Insys_Anthem_001258505                   Insys_Anthem_001258505
Insys_Anthem_001258506                   Insys_Anthem_001258506
Insys_Anthem_001258508                   Insys_Anthem_001258508
Insys_Anthem_001258509                   Insys_Anthem_001258509
Insys_Anthem_001258512                   Insys_Anthem_001258512
Insys_Anthem_001258513                   Insys_Anthem_001258513
Insys_Anthem_001258514                   Insys_Anthem_001258514

                                                    1424
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1426 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258516                   Insys_Anthem_001258516
Insys_Anthem_001258518                   Insys_Anthem_001258518
Insys_Anthem_001258525                   Insys_Anthem_001258525
Insys_Anthem_001258526                   Insys_Anthem_001258526
Insys_Anthem_001258527                   Insys_Anthem_001258527
Insys_Anthem_001258528                   Insys_Anthem_001258528
Insys_Anthem_001258530                   Insys_Anthem_001258530
Insys_Anthem_001258531                   Insys_Anthem_001258531
Insys_Anthem_001258533                   Insys_Anthem_001258533
Insys_Anthem_001258535                   Insys_Anthem_001258535
Insys_Anthem_001258538                   Insys_Anthem_001258538
Insys_Anthem_001258539                   Insys_Anthem_001258539
Insys_Anthem_001258540                   Insys_Anthem_001258540
Insys_Anthem_001258542                   Insys_Anthem_001258542
Insys_Anthem_001258546                   Insys_Anthem_001258546
Insys_Anthem_001258547                   Insys_Anthem_001258547
Insys_Anthem_001258548                   Insys_Anthem_001258548
Insys_Anthem_001258549                   Insys_Anthem_001258549
Insys_Anthem_001258550                   Insys_Anthem_001258550
Insys_Anthem_001258551                   Insys_Anthem_001258551
Insys_Anthem_001258552                   Insys_Anthem_001258552
Insys_Anthem_001258553                   Insys_Anthem_001258553
Insys_Anthem_001258554                   Insys_Anthem_001258554
Insys_Anthem_001258555                   Insys_Anthem_001258555
Insys_Anthem_001258557                   Insys_Anthem_001258557
Insys_Anthem_001258558                   Insys_Anthem_001258558
Insys_Anthem_001258562                   Insys_Anthem_001258562
Insys_Anthem_001258566                   Insys_Anthem_001258566
Insys_Anthem_001258567                   Insys_Anthem_001258567
Insys_Anthem_001258572                   Insys_Anthem_001258572
Insys_Anthem_001258574                   Insys_Anthem_001258574
Insys_Anthem_001258577                   Insys_Anthem_001258577
Insys_Anthem_001258579                   Insys_Anthem_001258579
Insys_Anthem_001258580                   Insys_Anthem_001258580
Insys_Anthem_001258596                   Insys_Anthem_001258596
Insys_Anthem_001258600                   Insys_Anthem_001258600
Insys_Anthem_001258601                   Insys_Anthem_001258601
Insys_Anthem_001258603                   Insys_Anthem_001258603
Insys_Anthem_001258604                   Insys_Anthem_001258604
Insys_Anthem_001258606                   Insys_Anthem_001258606
Insys_Anthem_001258607                   Insys_Anthem_001258607
Insys_Anthem_001258609                   Insys_Anthem_001258609
Insys_Anthem_001258611                   Insys_Anthem_001258611
Insys_Anthem_001258615                   Insys_Anthem_001258615
Insys_Anthem_001258616                   Insys_Anthem_001258616
Insys_Anthem_001258619                   Insys_Anthem_001258619
Insys_Anthem_001258624                   Insys_Anthem_001258624

                                                    1425
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1427 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258625                   Insys_Anthem_001258625
Insys_Anthem_001258628                   Insys_Anthem_001258628
Insys_Anthem_001258632                   Insys_Anthem_001258632
Insys_Anthem_001258639                   Insys_Anthem_001258639
Insys_Anthem_001258640                   Insys_Anthem_001258640
Insys_Anthem_001258641                   Insys_Anthem_001258641
Insys_Anthem_001258643                   Insys_Anthem_001258643
Insys_Anthem_001258647                   Insys_Anthem_001258647
Insys_Anthem_001258653                   Insys_Anthem_001258653
Insys_Anthem_001258655                   Insys_Anthem_001258655
Insys_Anthem_001258656                   Insys_Anthem_001258656
Insys_Anthem_001258658                   Insys_Anthem_001258658
Insys_Anthem_001258661                   Insys_Anthem_001258661
Insys_Anthem_001258667                   Insys_Anthem_001258667
Insys_Anthem_001258668                   Insys_Anthem_001258668
Insys_Anthem_001258670                   Insys_Anthem_001258670
Insys_Anthem_001258673                   Insys_Anthem_001258673
Insys_Anthem_001258675                   Insys_Anthem_001258675
Insys_Anthem_001258676                   Insys_Anthem_001258676
Insys_Anthem_001258677                   Insys_Anthem_001258677
Insys_Anthem_001258681                   Insys_Anthem_001258681
Insys_Anthem_001258683                   Insys_Anthem_001258683
Insys_Anthem_001258684                   Insys_Anthem_001258684
Insys_Anthem_001258685                   Insys_Anthem_001258685
Insys_Anthem_001258686                   Insys_Anthem_001258686
Insys_Anthem_001258691                   Insys_Anthem_001258691
Insys_Anthem_001258692                   Insys_Anthem_001258692
Insys_Anthem_001258694                   Insys_Anthem_001258694
Insys_Anthem_001258696                   Insys_Anthem_001258696
Insys_Anthem_001258708                   Insys_Anthem_001258708
Insys_Anthem_001258709                   Insys_Anthem_001258709
Insys_Anthem_001258711                   Insys_Anthem_001258711
Insys_Anthem_001258713                   Insys_Anthem_001258713
Insys_Anthem_001258715                   Insys_Anthem_001258715
Insys_Anthem_001258718                   Insys_Anthem_001258718
Insys_Anthem_001258719                   Insys_Anthem_001258719
Insys_Anthem_001258721                   Insys_Anthem_001258721
Insys_Anthem_001258723                   Insys_Anthem_001258723
Insys_Anthem_001258726                   Insys_Anthem_001258726
Insys_Anthem_001258727                   Insys_Anthem_001258727
Insys_Anthem_001258731                   Insys_Anthem_001258731
Insys_Anthem_001258734                   Insys_Anthem_001258734
Insys_Anthem_001258738                   Insys_Anthem_001258738
Insys_Anthem_001258739                   Insys_Anthem_001258739
Insys_Anthem_001258740                   Insys_Anthem_001258740
Insys_Anthem_001258752                   Insys_Anthem_001258752
Insys_Anthem_001258753                   Insys_Anthem_001258753

                                                    1426
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1428 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258755                   Insys_Anthem_001258755
Insys_Anthem_001258757                   Insys_Anthem_001258757
Insys_Anthem_001258758                   Insys_Anthem_001258758
Insys_Anthem_001258759                   Insys_Anthem_001258759
Insys_Anthem_001258760                   Insys_Anthem_001258760
Insys_Anthem_001258762                   Insys_Anthem_001258762
Insys_Anthem_001258763                   Insys_Anthem_001258763
Insys_Anthem_001258767                   Insys_Anthem_001258767
Insys_Anthem_001258768                   Insys_Anthem_001258768
Insys_Anthem_001258770                   Insys_Anthem_001258770
Insys_Anthem_001258771                   Insys_Anthem_001258771
Insys_Anthem_001258772                   Insys_Anthem_001258772
Insys_Anthem_001258775                   Insys_Anthem_001258775
Insys_Anthem_001258778                   Insys_Anthem_001258778
Insys_Anthem_001258780                   Insys_Anthem_001258780
Insys_Anthem_001258783                   Insys_Anthem_001258783
Insys_Anthem_001258785                   Insys_Anthem_001258785
Insys_Anthem_001258786                   Insys_Anthem_001258786
Insys_Anthem_001258790                   Insys_Anthem_001258790
Insys_Anthem_001258791                   Insys_Anthem_001258791
Insys_Anthem_001258793                   Insys_Anthem_001258793
Insys_Anthem_001258799                   Insys_Anthem_001258799
Insys_Anthem_001258804                   Insys_Anthem_001258804
Insys_Anthem_001258805                   Insys_Anthem_001258805
Insys_Anthem_001258806                   Insys_Anthem_001258806
Insys_Anthem_001258809                   Insys_Anthem_001258809
Insys_Anthem_001258811                   Insys_Anthem_001258811
Insys_Anthem_001258812                   Insys_Anthem_001258812
Insys_Anthem_001258815                   Insys_Anthem_001258815
Insys_Anthem_001258818                   Insys_Anthem_001258818
Insys_Anthem_001258820                   Insys_Anthem_001258820
Insys_Anthem_001258824                   Insys_Anthem_001258824
Insys_Anthem_001258827                   Insys_Anthem_001258827
Insys_Anthem_001258829                   Insys_Anthem_001258829
Insys_Anthem_001258830                   Insys_Anthem_001258830
Insys_Anthem_001258832                   Insys_Anthem_001258832
Insys_Anthem_001258833                   Insys_Anthem_001258833
Insys_Anthem_001258838                   Insys_Anthem_001258838
Insys_Anthem_001258846                   Insys_Anthem_001258846
Insys_Anthem_001258850                   Insys_Anthem_001258850
Insys_Anthem_001258854                   Insys_Anthem_001258854
Insys_Anthem_001258855                   Insys_Anthem_001258855
Insys_Anthem_001258856                   Insys_Anthem_001258856
Insys_Anthem_001258862                   Insys_Anthem_001258862
Insys_Anthem_001258865                   Insys_Anthem_001258865
Insys_Anthem_001258866                   Insys_Anthem_001258866
Insys_Anthem_001258868                   Insys_Anthem_001258868

                                                    1427
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1429 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001258870                   Insys_Anthem_001258870
Insys_Anthem_001258872                   Insys_Anthem_001258872
Insys_Anthem_001258873                   Insys_Anthem_001258873
Insys_Anthem_001258874                   Insys_Anthem_001258874
Insys_Anthem_001258875                   Insys_Anthem_001258875
Insys_Anthem_001258877                   Insys_Anthem_001258877
Insys_Anthem_001258878                   Insys_Anthem_001258878
Insys_Anthem_001258880                   Insys_Anthem_001258880
Insys_Anthem_001258884                   Insys_Anthem_001258884
Insys_Anthem_001258886                   Insys_Anthem_001258886
Insys_Anthem_001258891                   Insys_Anthem_001258891
Insys_Anthem_001258892                   Insys_Anthem_001258892
Insys_Anthem_001258896                   Insys_Anthem_001258896
Insys_Anthem_001258898                   Insys_Anthem_001258898
Insys_Anthem_001258900                   Insys_Anthem_001258900
Insys_Anthem_001258901                   Insys_Anthem_001258901
Insys_Anthem_001258902                   Insys_Anthem_001258902
Insys_Anthem_001258909                   Insys_Anthem_001258909
Insys_Anthem_001258910                   Insys_Anthem_001258910
Insys_Anthem_001258911                   Insys_Anthem_001258911
Insys_Anthem_001258912                   Insys_Anthem_001258912
Insys_Anthem_001258913                   Insys_Anthem_001258913
Insys_Anthem_001258918                   Insys_Anthem_001258918
Insys_Anthem_001258921                   Insys_Anthem_001258921
Insys_Anthem_001258926                   Insys_Anthem_001258926
Insys_Anthem_001258928                   Insys_Anthem_001258928
Insys_Anthem_001258930                   Insys_Anthem_001258930
Insys_Anthem_001258939                   Insys_Anthem_001258939
Insys_Anthem_001258940                   Insys_Anthem_001258940
Insys_Anthem_001258943                   Insys_Anthem_001258943
Insys_Anthem_001258945                   Insys_Anthem_001258945
Insys_Anthem_001258949                   Insys_Anthem_001258949
Insys_Anthem_001258955                   Insys_Anthem_001258955
Insys_Anthem_001258956                   Insys_Anthem_001258956
Insys_Anthem_001258957                   Insys_Anthem_001258957
Insys_Anthem_001258960                   Insys_Anthem_001258960
Insys_Anthem_001258961                   Insys_Anthem_001258961
Insys_Anthem_001258962                   Insys_Anthem_001258962
Insys_Anthem_001258966                   Insys_Anthem_001258966
Insys_Anthem_001258968                   Insys_Anthem_001258968
Insys_Anthem_001258971                   Insys_Anthem_001258971
Insys_Anthem_001258977                   Insys_Anthem_001258977
Insys_Anthem_001258981                   Insys_Anthem_001258981
Insys_Anthem_001258990                   Insys_Anthem_001258990
Insys_Anthem_001258991                   Insys_Anthem_001258991
Insys_Anthem_001258994                   Insys_Anthem_001258994
Insys_Anthem_001259002                   Insys_Anthem_001259002

                                                    1428
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1430 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259003                   Insys_Anthem_001259003
Insys_Anthem_001259005                   Insys_Anthem_001259005
Insys_Anthem_001259008                   Insys_Anthem_001259008
Insys_Anthem_001259009                   Insys_Anthem_001259009
Insys_Anthem_001259010                   Insys_Anthem_001259010
Insys_Anthem_001259012                   Insys_Anthem_001259012
Insys_Anthem_001259013                   Insys_Anthem_001259013
Insys_Anthem_001259014                   Insys_Anthem_001259014
Insys_Anthem_001259017                   Insys_Anthem_001259017
Insys_Anthem_001259022                   Insys_Anthem_001259022
Insys_Anthem_001259024                   Insys_Anthem_001259024
Insys_Anthem_001259027                   Insys_Anthem_001259027
Insys_Anthem_001259028                   Insys_Anthem_001259028
Insys_Anthem_001259034                   Insys_Anthem_001259034
Insys_Anthem_001259035                   Insys_Anthem_001259035
Insys_Anthem_001259039                   Insys_Anthem_001259039
Insys_Anthem_001259042                   Insys_Anthem_001259042
Insys_Anthem_001259046                   Insys_Anthem_001259046
Insys_Anthem_001259047                   Insys_Anthem_001259047
Insys_Anthem_001259048                   Insys_Anthem_001259048
Insys_Anthem_001259049                   Insys_Anthem_001259049
Insys_Anthem_001259052                   Insys_Anthem_001259052
Insys_Anthem_001259053                   Insys_Anthem_001259053
Insys_Anthem_001259055                   Insys_Anthem_001259055
Insys_Anthem_001259057                   Insys_Anthem_001259057
Insys_Anthem_001259059                   Insys_Anthem_001259059
Insys_Anthem_001259060                   Insys_Anthem_001259060
Insys_Anthem_001259064                   Insys_Anthem_001259064
Insys_Anthem_001259066                   Insys_Anthem_001259066
Insys_Anthem_001259069                   Insys_Anthem_001259069
Insys_Anthem_001259071                   Insys_Anthem_001259071
Insys_Anthem_001259081                   Insys_Anthem_001259081
Insys_Anthem_001259086                   Insys_Anthem_001259086
Insys_Anthem_001259087                   Insys_Anthem_001259087
Insys_Anthem_001259088                   Insys_Anthem_001259088
Insys_Anthem_001259089                   Insys_Anthem_001259089
Insys_Anthem_001259093                   Insys_Anthem_001259093
Insys_Anthem_001259094                   Insys_Anthem_001259094
Insys_Anthem_001259095                   Insys_Anthem_001259095
Insys_Anthem_001259096                   Insys_Anthem_001259096
Insys_Anthem_001259101                   Insys_Anthem_001259101
Insys_Anthem_001259102                   Insys_Anthem_001259102
Insys_Anthem_001259104                   Insys_Anthem_001259104
Insys_Anthem_001259114                   Insys_Anthem_001259114
Insys_Anthem_001259115                   Insys_Anthem_001259115
Insys_Anthem_001259123                   Insys_Anthem_001259123
Insys_Anthem_001259125                   Insys_Anthem_001259125

                                                    1429
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1431 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259126                   Insys_Anthem_001259126
Insys_Anthem_001259128                   Insys_Anthem_001259128
Insys_Anthem_001259129                   Insys_Anthem_001259129
Insys_Anthem_001259133                   Insys_Anthem_001259133
Insys_Anthem_001259134                   Insys_Anthem_001259134
Insys_Anthem_001259135                   Insys_Anthem_001259135
Insys_Anthem_001259136                   Insys_Anthem_001259136
Insys_Anthem_001259137                   Insys_Anthem_001259137
Insys_Anthem_001259138                   Insys_Anthem_001259138
Insys_Anthem_001259141                   Insys_Anthem_001259141
Insys_Anthem_001259143                   Insys_Anthem_001259143
Insys_Anthem_001259147                   Insys_Anthem_001259147
Insys_Anthem_001259149                   Insys_Anthem_001259149
Insys_Anthem_001259154                   Insys_Anthem_001259154
Insys_Anthem_001259158                   Insys_Anthem_001259158
Insys_Anthem_001259161                   Insys_Anthem_001259161
Insys_Anthem_001259167                   Insys_Anthem_001259167
Insys_Anthem_001259168                   Insys_Anthem_001259168
Insys_Anthem_001259174                   Insys_Anthem_001259174
Insys_Anthem_001259175                   Insys_Anthem_001259175
Insys_Anthem_001259177                   Insys_Anthem_001259177
Insys_Anthem_001259181                   Insys_Anthem_001259181
Insys_Anthem_001259183                   Insys_Anthem_001259183
Insys_Anthem_001259185                   Insys_Anthem_001259185
Insys_Anthem_001259193                   Insys_Anthem_001259193
Insys_Anthem_001259196                   Insys_Anthem_001259196
Insys_Anthem_001259198                   Insys_Anthem_001259198
Insys_Anthem_001259200                   Insys_Anthem_001259200
Insys_Anthem_001259211                   Insys_Anthem_001259211
Insys_Anthem_001259212                   Insys_Anthem_001259212
Insys_Anthem_001259213                   Insys_Anthem_001259213
Insys_Anthem_001259216                   Insys_Anthem_001259216
Insys_Anthem_001259218                   Insys_Anthem_001259218
Insys_Anthem_001259227                   Insys_Anthem_001259227
Insys_Anthem_001259229                   Insys_Anthem_001259229
Insys_Anthem_001259230                   Insys_Anthem_001259230
Insys_Anthem_001259237                   Insys_Anthem_001259237
Insys_Anthem_001259238                   Insys_Anthem_001259238
Insys_Anthem_001259239                   Insys_Anthem_001259239
Insys_Anthem_001259241                   Insys_Anthem_001259241
Insys_Anthem_001259242                   Insys_Anthem_001259242
Insys_Anthem_001259244                   Insys_Anthem_001259244
Insys_Anthem_001259245                   Insys_Anthem_001259245
Insys_Anthem_001259250                   Insys_Anthem_001259250
Insys_Anthem_001259256                   Insys_Anthem_001259256
Insys_Anthem_001259257                   Insys_Anthem_001259257
Insys_Anthem_001259258                   Insys_Anthem_001259258

                                                    1430
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1432 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259259                   Insys_Anthem_001259259
Insys_Anthem_001259260                   Insys_Anthem_001259260
Insys_Anthem_001259269                   Insys_Anthem_001259269
Insys_Anthem_001259274                   Insys_Anthem_001259274
Insys_Anthem_001259275                   Insys_Anthem_001259275
Insys_Anthem_001259278                   Insys_Anthem_001259278
Insys_Anthem_001259279                   Insys_Anthem_001259279
Insys_Anthem_001259280                   Insys_Anthem_001259280
Insys_Anthem_001259282                   Insys_Anthem_001259282
Insys_Anthem_001259283                   Insys_Anthem_001259283
Insys_Anthem_001259284                   Insys_Anthem_001259284
Insys_Anthem_001259285                   Insys_Anthem_001259285
Insys_Anthem_001259289                   Insys_Anthem_001259289
Insys_Anthem_001259290                   Insys_Anthem_001259290
Insys_Anthem_001259298                   Insys_Anthem_001259298
Insys_Anthem_001259303                   Insys_Anthem_001259303
Insys_Anthem_001259305                   Insys_Anthem_001259305
Insys_Anthem_001259306                   Insys_Anthem_001259306
Insys_Anthem_001259324                   Insys_Anthem_001259324
Insys_Anthem_001259338                   Insys_Anthem_001259338
Insys_Anthem_001259339                   Insys_Anthem_001259339
Insys_Anthem_001259345                   Insys_Anthem_001259345
Insys_Anthem_001259347                   Insys_Anthem_001259347
Insys_Anthem_001259356                   Insys_Anthem_001259356
Insys_Anthem_001259357                   Insys_Anthem_001259357
Insys_Anthem_001259358                   Insys_Anthem_001259358
Insys_Anthem_001259360                   Insys_Anthem_001259360
Insys_Anthem_001259363                   Insys_Anthem_001259363
Insys_Anthem_001259364                   Insys_Anthem_001259364
Insys_Anthem_001259365                   Insys_Anthem_001259365
Insys_Anthem_001259366                   Insys_Anthem_001259366
Insys_Anthem_001259372                   Insys_Anthem_001259372
Insys_Anthem_001259374                   Insys_Anthem_001259374
Insys_Anthem_001259376                   Insys_Anthem_001259376
Insys_Anthem_001259377                   Insys_Anthem_001259377
Insys_Anthem_001259378                   Insys_Anthem_001259378
Insys_Anthem_001259379                   Insys_Anthem_001259379
Insys_Anthem_001259381                   Insys_Anthem_001259381
Insys_Anthem_001259382                   Insys_Anthem_001259382
Insys_Anthem_001259388                   Insys_Anthem_001259388
Insys_Anthem_001259390                   Insys_Anthem_001259390
Insys_Anthem_001259392                   Insys_Anthem_001259392
Insys_Anthem_001259394                   Insys_Anthem_001259394
Insys_Anthem_001259397                   Insys_Anthem_001259397
Insys_Anthem_001259398                   Insys_Anthem_001259398
Insys_Anthem_001259402                   Insys_Anthem_001259402
Insys_Anthem_001259404                   Insys_Anthem_001259404

                                                    1431
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1433 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259407                   Insys_Anthem_001259407
Insys_Anthem_001259408                   Insys_Anthem_001259408
Insys_Anthem_001259420                   Insys_Anthem_001259420
Insys_Anthem_001259423                   Insys_Anthem_001259423
Insys_Anthem_001259433                   Insys_Anthem_001259433
Insys_Anthem_001259435                   Insys_Anthem_001259435
Insys_Anthem_001259440                   Insys_Anthem_001259440
Insys_Anthem_001259441                   Insys_Anthem_001259441
Insys_Anthem_001259444                   Insys_Anthem_001259444
Insys_Anthem_001259449                   Insys_Anthem_001259449
Insys_Anthem_001259450                   Insys_Anthem_001259450
Insys_Anthem_001259454                   Insys_Anthem_001259454
Insys_Anthem_001259463                   Insys_Anthem_001259463
Insys_Anthem_001259465                   Insys_Anthem_001259465
Insys_Anthem_001259467                   Insys_Anthem_001259467
Insys_Anthem_001259469                   Insys_Anthem_001259469
Insys_Anthem_001259473                   Insys_Anthem_001259473
Insys_Anthem_001259474                   Insys_Anthem_001259474
Insys_Anthem_001259475                   Insys_Anthem_001259475
Insys_Anthem_001259479                   Insys_Anthem_001259479
Insys_Anthem_001259481                   Insys_Anthem_001259481
Insys_Anthem_001259485                   Insys_Anthem_001259485
Insys_Anthem_001259487                   Insys_Anthem_001259487
Insys_Anthem_001259488                   Insys_Anthem_001259488
Insys_Anthem_001259493                   Insys_Anthem_001259493
Insys_Anthem_001259504                   Insys_Anthem_001259504
Insys_Anthem_001259510                   Insys_Anthem_001259510
Insys_Anthem_001259515                   Insys_Anthem_001259515
Insys_Anthem_001259516                   Insys_Anthem_001259516
Insys_Anthem_001259517                   Insys_Anthem_001259517
Insys_Anthem_001259520                   Insys_Anthem_001259520
Insys_Anthem_001259524                   Insys_Anthem_001259524
Insys_Anthem_001259527                   Insys_Anthem_001259527
Insys_Anthem_001259529                   Insys_Anthem_001259529
Insys_Anthem_001259535                   Insys_Anthem_001259535
Insys_Anthem_001259543                   Insys_Anthem_001259543
Insys_Anthem_001259544                   Insys_Anthem_001259544
Insys_Anthem_001259549                   Insys_Anthem_001259549
Insys_Anthem_001259552                   Insys_Anthem_001259552
Insys_Anthem_001259555                   Insys_Anthem_001259555
Insys_Anthem_001259556                   Insys_Anthem_001259556
Insys_Anthem_001259557                   Insys_Anthem_001259557
Insys_Anthem_001259560                   Insys_Anthem_001259560
Insys_Anthem_001259562                   Insys_Anthem_001259562
Insys_Anthem_001259566                   Insys_Anthem_001259566
Insys_Anthem_001259573                   Insys_Anthem_001259573
Insys_Anthem_001259576                   Insys_Anthem_001259576

                                                    1432
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1434 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259577                   Insys_Anthem_001259577
Insys_Anthem_001259582                   Insys_Anthem_001259582
Insys_Anthem_001259583                   Insys_Anthem_001259583
Insys_Anthem_001259586                   Insys_Anthem_001259586
Insys_Anthem_001259589                   Insys_Anthem_001259589
Insys_Anthem_001259590                   Insys_Anthem_001259590
Insys_Anthem_001259593                   Insys_Anthem_001259593
Insys_Anthem_001259596                   Insys_Anthem_001259596
Insys_Anthem_001259597                   Insys_Anthem_001259597
Insys_Anthem_001259598                   Insys_Anthem_001259598
Insys_Anthem_001259599                   Insys_Anthem_001259599
Insys_Anthem_001259604                   Insys_Anthem_001259604
Insys_Anthem_001259605                   Insys_Anthem_001259605
Insys_Anthem_001259606                   Insys_Anthem_001259606
Insys_Anthem_001259608                   Insys_Anthem_001259608
Insys_Anthem_001259611                   Insys_Anthem_001259611
Insys_Anthem_001259613                   Insys_Anthem_001259613
Insys_Anthem_001259614                   Insys_Anthem_001259614
Insys_Anthem_001259618                   Insys_Anthem_001259618
Insys_Anthem_001259624                   Insys_Anthem_001259624
Insys_Anthem_001259626                   Insys_Anthem_001259626
Insys_Anthem_001259627                   Insys_Anthem_001259627
Insys_Anthem_001259628                   Insys_Anthem_001259628
Insys_Anthem_001259639                   Insys_Anthem_001259639
Insys_Anthem_001259641                   Insys_Anthem_001259641
Insys_Anthem_001259645                   Insys_Anthem_001259645
Insys_Anthem_001259646                   Insys_Anthem_001259646
Insys_Anthem_001259648                   Insys_Anthem_001259648
Insys_Anthem_001259649                   Insys_Anthem_001259649
Insys_Anthem_001259651                   Insys_Anthem_001259651
Insys_Anthem_001259652                   Insys_Anthem_001259652
Insys_Anthem_001259653                   Insys_Anthem_001259653
Insys_Anthem_001259655                   Insys_Anthem_001259655
Insys_Anthem_001259658                   Insys_Anthem_001259658
Insys_Anthem_001259663                   Insys_Anthem_001259663
Insys_Anthem_001259669                   Insys_Anthem_001259669
Insys_Anthem_001259671                   Insys_Anthem_001259671
Insys_Anthem_001259674                   Insys_Anthem_001259674
Insys_Anthem_001259675                   Insys_Anthem_001259675
Insys_Anthem_001259676                   Insys_Anthem_001259676
Insys_Anthem_001259678                   Insys_Anthem_001259678
Insys_Anthem_001259680                   Insys_Anthem_001259680
Insys_Anthem_001259683                   Insys_Anthem_001259683
Insys_Anthem_001259684                   Insys_Anthem_001259684
Insys_Anthem_001259686                   Insys_Anthem_001259686
Insys_Anthem_001259689                   Insys_Anthem_001259689
Insys_Anthem_001259692                   Insys_Anthem_001259692

                                                    1433
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1435 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259699                   Insys_Anthem_001259699
Insys_Anthem_001259701                   Insys_Anthem_001259701
Insys_Anthem_001259702                   Insys_Anthem_001259702
Insys_Anthem_001259707                   Insys_Anthem_001259707
Insys_Anthem_001259711                   Insys_Anthem_001259711
Insys_Anthem_001259712                   Insys_Anthem_001259712
Insys_Anthem_001259713                   Insys_Anthem_001259713
Insys_Anthem_001259715                   Insys_Anthem_001259715
Insys_Anthem_001259730                   Insys_Anthem_001259730
Insys_Anthem_001259732                   Insys_Anthem_001259732
Insys_Anthem_001259737                   Insys_Anthem_001259737
Insys_Anthem_001259738                   Insys_Anthem_001259738
Insys_Anthem_001259739                   Insys_Anthem_001259739
Insys_Anthem_001259741                   Insys_Anthem_001259741
Insys_Anthem_001259743                   Insys_Anthem_001259743
Insys_Anthem_001259747                   Insys_Anthem_001259747
Insys_Anthem_001259749                   Insys_Anthem_001259749
Insys_Anthem_001259756                   Insys_Anthem_001259756
Insys_Anthem_001259759                   Insys_Anthem_001259759
Insys_Anthem_001259763                   Insys_Anthem_001259763
Insys_Anthem_001259764                   Insys_Anthem_001259764
Insys_Anthem_001259765                   Insys_Anthem_001259765
Insys_Anthem_001259770                   Insys_Anthem_001259770
Insys_Anthem_001259776                   Insys_Anthem_001259776
Insys_Anthem_001259780                   Insys_Anthem_001259780
Insys_Anthem_001259781                   Insys_Anthem_001259781
Insys_Anthem_001259783                   Insys_Anthem_001259783
Insys_Anthem_001259787                   Insys_Anthem_001259787
Insys_Anthem_001259788                   Insys_Anthem_001259788
Insys_Anthem_001259790                   Insys_Anthem_001259790
Insys_Anthem_001259798                   Insys_Anthem_001259798
Insys_Anthem_001259800                   Insys_Anthem_001259800
Insys_Anthem_001259802                   Insys_Anthem_001259802
Insys_Anthem_001259806                   Insys_Anthem_001259806
Insys_Anthem_001259808                   Insys_Anthem_001259808
Insys_Anthem_001259809                   Insys_Anthem_001259809
Insys_Anthem_001259810                   Insys_Anthem_001259810
Insys_Anthem_001259812                   Insys_Anthem_001259812
Insys_Anthem_001259816                   Insys_Anthem_001259816
Insys_Anthem_001259823                   Insys_Anthem_001259823
Insys_Anthem_001259829                   Insys_Anthem_001259829
Insys_Anthem_001259830                   Insys_Anthem_001259830
Insys_Anthem_001259834                   Insys_Anthem_001259834
Insys_Anthem_001259836                   Insys_Anthem_001259836
Insys_Anthem_001259838                   Insys_Anthem_001259838
Insys_Anthem_001259842                   Insys_Anthem_001259842
Insys_Anthem_001259843                   Insys_Anthem_001259843

                                                    1434
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1436 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001259855                   Insys_Anthem_001259855
Insys_Anthem_001259858                   Insys_Anthem_001259858
Insys_Anthem_001259862                   Insys_Anthem_001259862
Insys_Anthem_001259866                   Insys_Anthem_001259866
Insys_Anthem_001259875                   Insys_Anthem_001259875
Insys_Anthem_001259876                   Insys_Anthem_001259876
Insys_Anthem_001259877                   Insys_Anthem_001259877
Insys_Anthem_001259879                   Insys_Anthem_001259879
Insys_Anthem_001259882                   Insys_Anthem_001259882
Insys_Anthem_001259885                   Insys_Anthem_001259885
Insys_Anthem_001259888                   Insys_Anthem_001259888
Insys_Anthem_001259889                   Insys_Anthem_001259889
Insys_Anthem_001259896                   Insys_Anthem_001259896
Insys_Anthem_001259898                   Insys_Anthem_001259898
Insys_Anthem_001259900                   Insys_Anthem_001259900
Insys_Anthem_001259902                   Insys_Anthem_001259902
Insys_Anthem_001259904                   Insys_Anthem_001259904
Insys_Anthem_001259905                   Insys_Anthem_001259905
Insys_Anthem_001259909                   Insys_Anthem_001259909
Insys_Anthem_001259910                   Insys_Anthem_001259910
Insys_Anthem_001259911                   Insys_Anthem_001259911
Insys_Anthem_001259913                   Insys_Anthem_001259913
Insys_Anthem_001259919                   Insys_Anthem_001259919
Insys_Anthem_001259921                   Insys_Anthem_001259921
Insys_Anthem_001259930                   Insys_Anthem_001259930
Insys_Anthem_001259931                   Insys_Anthem_001259931
Insys_Anthem_001259932                   Insys_Anthem_001259932
Insys_Anthem_001259936                   Insys_Anthem_001259936
Insys_Anthem_001259938                   Insys_Anthem_001259938
Insys_Anthem_001259939                   Insys_Anthem_001259939
Insys_Anthem_001259941                   Insys_Anthem_001259941
Insys_Anthem_001259942                   Insys_Anthem_001259942
Insys_Anthem_001259943                   Insys_Anthem_001259943
Insys_Anthem_001259960                   Insys_Anthem_001259960
Insys_Anthem_001259961                   Insys_Anthem_001259961
Insys_Anthem_001259962                   Insys_Anthem_001259962
Insys_Anthem_001259965                   Insys_Anthem_001259965
Insys_Anthem_001259966                   Insys_Anthem_001259966
Insys_Anthem_001259974                   Insys_Anthem_001259974
Insys_Anthem_001259976                   Insys_Anthem_001259976
Insys_Anthem_001259980                   Insys_Anthem_001259980
Insys_Anthem_001259986                   Insys_Anthem_001259986
Insys_Anthem_001259991                   Insys_Anthem_001259991
Insys_Anthem_001259992                   Insys_Anthem_001259992
Insys_Anthem_001259998                   Insys_Anthem_001259998
Insys_Anthem_001260002                   Insys_Anthem_001260002
Insys_Anthem_001260015                   Insys_Anthem_001260015

                                                    1435
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1437 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260017                   Insys_Anthem_001260017
Insys_Anthem_001260027                   Insys_Anthem_001260027
Insys_Anthem_001260028                   Insys_Anthem_001260028
Insys_Anthem_001260029                   Insys_Anthem_001260029
Insys_Anthem_001260031                   Insys_Anthem_001260031
Insys_Anthem_001260033                   Insys_Anthem_001260033
Insys_Anthem_001260035                   Insys_Anthem_001260035
Insys_Anthem_001260038                   Insys_Anthem_001260038
Insys_Anthem_001260040                   Insys_Anthem_001260040
Insys_Anthem_001260041                   Insys_Anthem_001260041
Insys_Anthem_001260044                   Insys_Anthem_001260044
Insys_Anthem_001260045                   Insys_Anthem_001260045
Insys_Anthem_001260058                   Insys_Anthem_001260058
Insys_Anthem_001260059                   Insys_Anthem_001260059
Insys_Anthem_001260060                   Insys_Anthem_001260060
Insys_Anthem_001260061                   Insys_Anthem_001260061
Insys_Anthem_001260063                   Insys_Anthem_001260063
Insys_Anthem_001260073                   Insys_Anthem_001260073
Insys_Anthem_001260076                   Insys_Anthem_001260076
Insys_Anthem_001260077                   Insys_Anthem_001260077
Insys_Anthem_001260079                   Insys_Anthem_001260079
Insys_Anthem_001260080                   Insys_Anthem_001260080
Insys_Anthem_001260083                   Insys_Anthem_001260083
Insys_Anthem_001260089                   Insys_Anthem_001260089
Insys_Anthem_001260091                   Insys_Anthem_001260091
Insys_Anthem_001260092                   Insys_Anthem_001260092
Insys_Anthem_001260093                   Insys_Anthem_001260093
Insys_Anthem_001260094                   Insys_Anthem_001260094
Insys_Anthem_001260095                   Insys_Anthem_001260095
Insys_Anthem_001260097                   Insys_Anthem_001260097
Insys_Anthem_001260098                   Insys_Anthem_001260098
Insys_Anthem_001260100                   Insys_Anthem_001260100
Insys_Anthem_001260106                   Insys_Anthem_001260106
Insys_Anthem_001260108                   Insys_Anthem_001260108
Insys_Anthem_001260113                   Insys_Anthem_001260113
Insys_Anthem_001260117                   Insys_Anthem_001260117
Insys_Anthem_001260120                   Insys_Anthem_001260120
Insys_Anthem_001260121                   Insys_Anthem_001260121
Insys_Anthem_001260122                   Insys_Anthem_001260122
Insys_Anthem_001260125                   Insys_Anthem_001260125
Insys_Anthem_001260128                   Insys_Anthem_001260128
Insys_Anthem_001260129                   Insys_Anthem_001260129
Insys_Anthem_001260132                   Insys_Anthem_001260132
Insys_Anthem_001260137                   Insys_Anthem_001260137
Insys_Anthem_001260138                   Insys_Anthem_001260138
Insys_Anthem_001260142                   Insys_Anthem_001260142
Insys_Anthem_001260143                   Insys_Anthem_001260143

                                                    1436
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1438 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260144                   Insys_Anthem_001260144
Insys_Anthem_001260146                   Insys_Anthem_001260146
Insys_Anthem_001260147                   Insys_Anthem_001260147
Insys_Anthem_001260149                   Insys_Anthem_001260149
Insys_Anthem_001260150                   Insys_Anthem_001260150
Insys_Anthem_001260152                   Insys_Anthem_001260152
Insys_Anthem_001260153                   Insys_Anthem_001260153
Insys_Anthem_001260155                   Insys_Anthem_001260155
Insys_Anthem_001260157                   Insys_Anthem_001260157
Insys_Anthem_001260159                   Insys_Anthem_001260159
Insys_Anthem_001260169                   Insys_Anthem_001260169
Insys_Anthem_001260170                   Insys_Anthem_001260170
Insys_Anthem_001260171                   Insys_Anthem_001260171
Insys_Anthem_001260172                   Insys_Anthem_001260172
Insys_Anthem_001260173                   Insys_Anthem_001260173
Insys_Anthem_001260174                   Insys_Anthem_001260174
Insys_Anthem_001260175                   Insys_Anthem_001260175
Insys_Anthem_001260180                   Insys_Anthem_001260180
Insys_Anthem_001260181                   Insys_Anthem_001260181
Insys_Anthem_001260188                   Insys_Anthem_001260188
Insys_Anthem_001260189                   Insys_Anthem_001260189
Insys_Anthem_001260193                   Insys_Anthem_001260193
Insys_Anthem_001260194                   Insys_Anthem_001260194
Insys_Anthem_001260197                   Insys_Anthem_001260197
Insys_Anthem_001260200                   Insys_Anthem_001260200
Insys_Anthem_001260202                   Insys_Anthem_001260202
Insys_Anthem_001260204                   Insys_Anthem_001260204
Insys_Anthem_001260207                   Insys_Anthem_001260207
Insys_Anthem_001260213                   Insys_Anthem_001260213
Insys_Anthem_001260217                   Insys_Anthem_001260217
Insys_Anthem_001260218                   Insys_Anthem_001260218
Insys_Anthem_001260220                   Insys_Anthem_001260220
Insys_Anthem_001260222                   Insys_Anthem_001260222
Insys_Anthem_001260226                   Insys_Anthem_001260226
Insys_Anthem_001260228                   Insys_Anthem_001260228
Insys_Anthem_001260230                   Insys_Anthem_001260230
Insys_Anthem_001260231                   Insys_Anthem_001260231
Insys_Anthem_001260232                   Insys_Anthem_001260232
Insys_Anthem_001260236                   Insys_Anthem_001260236
Insys_Anthem_001260237                   Insys_Anthem_001260237
Insys_Anthem_001260242                   Insys_Anthem_001260242
Insys_Anthem_001260244                   Insys_Anthem_001260244
Insys_Anthem_001260245                   Insys_Anthem_001260245
Insys_Anthem_001260247                   Insys_Anthem_001260247
Insys_Anthem_001260251                   Insys_Anthem_001260251
Insys_Anthem_001260252                   Insys_Anthem_001260252
Insys_Anthem_001260257                   Insys_Anthem_001260257

                                                    1437
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1439 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260258                   Insys_Anthem_001260258
Insys_Anthem_001260259                   Insys_Anthem_001260259
Insys_Anthem_001260260                   Insys_Anthem_001260260
Insys_Anthem_001260263                   Insys_Anthem_001260263
Insys_Anthem_001260272                   Insys_Anthem_001260272
Insys_Anthem_001260273                   Insys_Anthem_001260273
Insys_Anthem_001260274                   Insys_Anthem_001260274
Insys_Anthem_001260277                   Insys_Anthem_001260277
Insys_Anthem_001260282                   Insys_Anthem_001260282
Insys_Anthem_001260284                   Insys_Anthem_001260284
Insys_Anthem_001260288                   Insys_Anthem_001260288
Insys_Anthem_001260289                   Insys_Anthem_001260289
Insys_Anthem_001260290                   Insys_Anthem_001260290
Insys_Anthem_001260291                   Insys_Anthem_001260291
Insys_Anthem_001260293                   Insys_Anthem_001260293
Insys_Anthem_001260299                   Insys_Anthem_001260299
Insys_Anthem_001260301                   Insys_Anthem_001260301
Insys_Anthem_001260302                   Insys_Anthem_001260302
Insys_Anthem_001260304                   Insys_Anthem_001260304
Insys_Anthem_001260305                   Insys_Anthem_001260305
Insys_Anthem_001260309                   Insys_Anthem_001260309
Insys_Anthem_001260312                   Insys_Anthem_001260312
Insys_Anthem_001260317                   Insys_Anthem_001260317
Insys_Anthem_001260318                   Insys_Anthem_001260318
Insys_Anthem_001260319                   Insys_Anthem_001260319
Insys_Anthem_001260320                   Insys_Anthem_001260320
Insys_Anthem_001260322                   Insys_Anthem_001260322
Insys_Anthem_001260323                   Insys_Anthem_001260323
Insys_Anthem_001260328                   Insys_Anthem_001260328
Insys_Anthem_001260330                   Insys_Anthem_001260330
Insys_Anthem_001260331                   Insys_Anthem_001260331
Insys_Anthem_001260333                   Insys_Anthem_001260333
Insys_Anthem_001260334                   Insys_Anthem_001260334
Insys_Anthem_001260336                   Insys_Anthem_001260336
Insys_Anthem_001260339                   Insys_Anthem_001260339
Insys_Anthem_001260341                   Insys_Anthem_001260341
Insys_Anthem_001260342                   Insys_Anthem_001260342
Insys_Anthem_001260345                   Insys_Anthem_001260345
Insys_Anthem_001260347                   Insys_Anthem_001260347
Insys_Anthem_001260351                   Insys_Anthem_001260351
Insys_Anthem_001260352                   Insys_Anthem_001260352
Insys_Anthem_001260355                   Insys_Anthem_001260355
Insys_Anthem_001260359                   Insys_Anthem_001260359
Insys_Anthem_001260361                   Insys_Anthem_001260361
Insys_Anthem_001260364                   Insys_Anthem_001260364
Insys_Anthem_001260370                   Insys_Anthem_001260370
Insys_Anthem_001260371                   Insys_Anthem_001260371

                                                    1438
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1440 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260373                   Insys_Anthem_001260373
Insys_Anthem_001260380                   Insys_Anthem_001260380
Insys_Anthem_001260381                   Insys_Anthem_001260381
Insys_Anthem_001260382                   Insys_Anthem_001260382
Insys_Anthem_001260384                   Insys_Anthem_001260384
Insys_Anthem_001260385                   Insys_Anthem_001260385
Insys_Anthem_001260389                   Insys_Anthem_001260389
Insys_Anthem_001260394                   Insys_Anthem_001260394
Insys_Anthem_001260397                   Insys_Anthem_001260397
Insys_Anthem_001260398                   Insys_Anthem_001260398
Insys_Anthem_001260399                   Insys_Anthem_001260399
Insys_Anthem_001260401                   Insys_Anthem_001260401
Insys_Anthem_001260402                   Insys_Anthem_001260402
Insys_Anthem_001260403                   Insys_Anthem_001260403
Insys_Anthem_001260409                   Insys_Anthem_001260409
Insys_Anthem_001260415                   Insys_Anthem_001260415
Insys_Anthem_001260416                   Insys_Anthem_001260416
Insys_Anthem_001260417                   Insys_Anthem_001260417
Insys_Anthem_001260421                   Insys_Anthem_001260421
Insys_Anthem_001260422                   Insys_Anthem_001260422
Insys_Anthem_001260425                   Insys_Anthem_001260425
Insys_Anthem_001260427                   Insys_Anthem_001260427
Insys_Anthem_001260428                   Insys_Anthem_001260428
Insys_Anthem_001260430                   Insys_Anthem_001260430
Insys_Anthem_001260432                   Insys_Anthem_001260432
Insys_Anthem_001260435                   Insys_Anthem_001260435
Insys_Anthem_001260439                   Insys_Anthem_001260439
Insys_Anthem_001260442                   Insys_Anthem_001260442
Insys_Anthem_001260444                   Insys_Anthem_001260444
Insys_Anthem_001260447                   Insys_Anthem_001260447
Insys_Anthem_001260448                   Insys_Anthem_001260448
Insys_Anthem_001260449                   Insys_Anthem_001260449
Insys_Anthem_001260452                   Insys_Anthem_001260452
Insys_Anthem_001260453                   Insys_Anthem_001260453
Insys_Anthem_001260456                   Insys_Anthem_001260456
Insys_Anthem_001260460                   Insys_Anthem_001260460
Insys_Anthem_001260461                   Insys_Anthem_001260461
Insys_Anthem_001260462                   Insys_Anthem_001260462
Insys_Anthem_001260471                   Insys_Anthem_001260471
Insys_Anthem_001260476                   Insys_Anthem_001260476
Insys_Anthem_001260478                   Insys_Anthem_001260478
Insys_Anthem_001260479                   Insys_Anthem_001260479
Insys_Anthem_001260481                   Insys_Anthem_001260481
Insys_Anthem_001260485                   Insys_Anthem_001260485
Insys_Anthem_001260488                   Insys_Anthem_001260488
Insys_Anthem_001260490                   Insys_Anthem_001260490
Insys_Anthem_001260492                   Insys_Anthem_001260492

                                                    1439
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1441 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260493                   Insys_Anthem_001260493
Insys_Anthem_001260497                   Insys_Anthem_001260497
Insys_Anthem_001260498                   Insys_Anthem_001260498
Insys_Anthem_001260503                   Insys_Anthem_001260503
Insys_Anthem_001260509                   Insys_Anthem_001260509
Insys_Anthem_001260513                   Insys_Anthem_001260513
Insys_Anthem_001260514                   Insys_Anthem_001260514
Insys_Anthem_001260519                   Insys_Anthem_001260519
Insys_Anthem_001260520                   Insys_Anthem_001260520
Insys_Anthem_001260524                   Insys_Anthem_001260524
Insys_Anthem_001260526                   Insys_Anthem_001260526
Insys_Anthem_001260532                   Insys_Anthem_001260532
Insys_Anthem_001260537                   Insys_Anthem_001260537
Insys_Anthem_001260542                   Insys_Anthem_001260542
Insys_Anthem_001260543                   Insys_Anthem_001260543
Insys_Anthem_001260546                   Insys_Anthem_001260546
Insys_Anthem_001260561                   Insys_Anthem_001260561
Insys_Anthem_001260563                   Insys_Anthem_001260563
Insys_Anthem_001260564                   Insys_Anthem_001260564
Insys_Anthem_001260571                   Insys_Anthem_001260571
Insys_Anthem_001260572                   Insys_Anthem_001260572
Insys_Anthem_001260574                   Insys_Anthem_001260574
Insys_Anthem_001260575                   Insys_Anthem_001260575
Insys_Anthem_001260576                   Insys_Anthem_001260576
Insys_Anthem_001260582                   Insys_Anthem_001260582
Insys_Anthem_001260584                   Insys_Anthem_001260584
Insys_Anthem_001260585                   Insys_Anthem_001260585
Insys_Anthem_001260587                   Insys_Anthem_001260587
Insys_Anthem_001260592                   Insys_Anthem_001260592
Insys_Anthem_001260593                   Insys_Anthem_001260593
Insys_Anthem_001260594                   Insys_Anthem_001260594
Insys_Anthem_001260601                   Insys_Anthem_001260601
Insys_Anthem_001260609                   Insys_Anthem_001260609
Insys_Anthem_001260610                   Insys_Anthem_001260610
Insys_Anthem_001260613                   Insys_Anthem_001260613
Insys_Anthem_001260615                   Insys_Anthem_001260615
Insys_Anthem_001260620                   Insys_Anthem_001260620
Insys_Anthem_001260621                   Insys_Anthem_001260621
Insys_Anthem_001260624                   Insys_Anthem_001260624
Insys_Anthem_001260631                   Insys_Anthem_001260631
Insys_Anthem_001260633                   Insys_Anthem_001260633
Insys_Anthem_001260635                   Insys_Anthem_001260635
Insys_Anthem_001260637                   Insys_Anthem_001260637
Insys_Anthem_001260638                   Insys_Anthem_001260638
Insys_Anthem_001260639                   Insys_Anthem_001260639
Insys_Anthem_001260640                   Insys_Anthem_001260640
Insys_Anthem_001260641                   Insys_Anthem_001260641

                                                    1440
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1442 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260646                   Insys_Anthem_001260646
Insys_Anthem_001260650                   Insys_Anthem_001260650
Insys_Anthem_001260651                   Insys_Anthem_001260651
Insys_Anthem_001260652                   Insys_Anthem_001260652
Insys_Anthem_001260655                   Insys_Anthem_001260655
Insys_Anthem_001260657                   Insys_Anthem_001260657
Insys_Anthem_001260659                   Insys_Anthem_001260659
Insys_Anthem_001260661                   Insys_Anthem_001260661
Insys_Anthem_001260662                   Insys_Anthem_001260662
Insys_Anthem_001260665                   Insys_Anthem_001260665
Insys_Anthem_001260666                   Insys_Anthem_001260666
Insys_Anthem_001260667                   Insys_Anthem_001260667
Insys_Anthem_001260668                   Insys_Anthem_001260668
Insys_Anthem_001260673                   Insys_Anthem_001260673
Insys_Anthem_001260675                   Insys_Anthem_001260675
Insys_Anthem_001260677                   Insys_Anthem_001260677
Insys_Anthem_001260680                   Insys_Anthem_001260680
Insys_Anthem_001260683                   Insys_Anthem_001260683
Insys_Anthem_001260693                   Insys_Anthem_001260693
Insys_Anthem_001260708                   Insys_Anthem_001260708
Insys_Anthem_001260711                   Insys_Anthem_001260711
Insys_Anthem_001260716                   Insys_Anthem_001260716
Insys_Anthem_001260724                   Insys_Anthem_001260724
Insys_Anthem_001260727                   Insys_Anthem_001260727
Insys_Anthem_001260737                   Insys_Anthem_001260737
Insys_Anthem_001260738                   Insys_Anthem_001260738
Insys_Anthem_001260740                   Insys_Anthem_001260740
Insys_Anthem_001260745                   Insys_Anthem_001260745
Insys_Anthem_001260749                   Insys_Anthem_001260749
Insys_Anthem_001260758                   Insys_Anthem_001260758
Insys_Anthem_001260760                   Insys_Anthem_001260760
Insys_Anthem_001260764                   Insys_Anthem_001260764
Insys_Anthem_001260770                   Insys_Anthem_001260770
Insys_Anthem_001260773                   Insys_Anthem_001260773
Insys_Anthem_001260774                   Insys_Anthem_001260774
Insys_Anthem_001260777                   Insys_Anthem_001260777
Insys_Anthem_001260778                   Insys_Anthem_001260778
Insys_Anthem_001260779                   Insys_Anthem_001260779
Insys_Anthem_001260791                   Insys_Anthem_001260791
Insys_Anthem_001260792                   Insys_Anthem_001260792
Insys_Anthem_001260793                   Insys_Anthem_001260793
Insys_Anthem_001260795                   Insys_Anthem_001260795
Insys_Anthem_001260797                   Insys_Anthem_001260797
Insys_Anthem_001260798                   Insys_Anthem_001260798
Insys_Anthem_001260800                   Insys_Anthem_001260800
Insys_Anthem_001260801                   Insys_Anthem_001260801
Insys_Anthem_001260804                   Insys_Anthem_001260804

                                                    1441
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1443 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260809                   Insys_Anthem_001260809
Insys_Anthem_001260814                   Insys_Anthem_001260814
Insys_Anthem_001260816                   Insys_Anthem_001260816
Insys_Anthem_001260821                   Insys_Anthem_001260821
Insys_Anthem_001260824                   Insys_Anthem_001260824
Insys_Anthem_001260828                   Insys_Anthem_001260828
Insys_Anthem_001260829                   Insys_Anthem_001260829
Insys_Anthem_001260834                   Insys_Anthem_001260834
Insys_Anthem_001260836                   Insys_Anthem_001260836
Insys_Anthem_001260839                   Insys_Anthem_001260839
Insys_Anthem_001260841                   Insys_Anthem_001260841
Insys_Anthem_001260843                   Insys_Anthem_001260843
Insys_Anthem_001260844                   Insys_Anthem_001260844
Insys_Anthem_001260849                   Insys_Anthem_001260849
Insys_Anthem_001260851                   Insys_Anthem_001260851
Insys_Anthem_001260856                   Insys_Anthem_001260856
Insys_Anthem_001260857                   Insys_Anthem_001260857
Insys_Anthem_001260858                   Insys_Anthem_001260858
Insys_Anthem_001260859                   Insys_Anthem_001260859
Insys_Anthem_001260867                   Insys_Anthem_001260867
Insys_Anthem_001260877                   Insys_Anthem_001260877
Insys_Anthem_001260879                   Insys_Anthem_001260879
Insys_Anthem_001260881                   Insys_Anthem_001260881
Insys_Anthem_001260883                   Insys_Anthem_001260883
Insys_Anthem_001260886                   Insys_Anthem_001260886
Insys_Anthem_001260887                   Insys_Anthem_001260887
Insys_Anthem_001260895                   Insys_Anthem_001260895
Insys_Anthem_001260896                   Insys_Anthem_001260896
Insys_Anthem_001260903                   Insys_Anthem_001260903
Insys_Anthem_001260907                   Insys_Anthem_001260907
Insys_Anthem_001260908                   Insys_Anthem_001260908
Insys_Anthem_001260914                   Insys_Anthem_001260914
Insys_Anthem_001260915                   Insys_Anthem_001260915
Insys_Anthem_001260916                   Insys_Anthem_001260916
Insys_Anthem_001260918                   Insys_Anthem_001260918
Insys_Anthem_001260919                   Insys_Anthem_001260919
Insys_Anthem_001260922                   Insys_Anthem_001260922
Insys_Anthem_001260924                   Insys_Anthem_001260924
Insys_Anthem_001260925                   Insys_Anthem_001260925
Insys_Anthem_001260926                   Insys_Anthem_001260926
Insys_Anthem_001260940                   Insys_Anthem_001260940
Insys_Anthem_001260941                   Insys_Anthem_001260941
Insys_Anthem_001260946                   Insys_Anthem_001260946
Insys_Anthem_001260948                   Insys_Anthem_001260948
Insys_Anthem_001260949                   Insys_Anthem_001260949
Insys_Anthem_001260951                   Insys_Anthem_001260951
Insys_Anthem_001260952                   Insys_Anthem_001260952

                                                    1442
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1444 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001260953                   Insys_Anthem_001260953
Insys_Anthem_001260956                   Insys_Anthem_001260956
Insys_Anthem_001260957                   Insys_Anthem_001260957
Insys_Anthem_001260960                   Insys_Anthem_001260960
Insys_Anthem_001260961                   Insys_Anthem_001260961
Insys_Anthem_001260962                   Insys_Anthem_001260962
Insys_Anthem_001260964                   Insys_Anthem_001260964
Insys_Anthem_001260965                   Insys_Anthem_001260965
Insys_Anthem_001260967                   Insys_Anthem_001260967
Insys_Anthem_001260968                   Insys_Anthem_001260968
Insys_Anthem_001260974                   Insys_Anthem_001260974
Insys_Anthem_001260979                   Insys_Anthem_001260979
Insys_Anthem_001260984                   Insys_Anthem_001260984
Insys_Anthem_001260986                   Insys_Anthem_001260986
Insys_Anthem_001260989                   Insys_Anthem_001260989
Insys_Anthem_001260991                   Insys_Anthem_001260991
Insys_Anthem_001260992                   Insys_Anthem_001260992
Insys_Anthem_001260993                   Insys_Anthem_001260993
Insys_Anthem_001261003                   Insys_Anthem_001261003
Insys_Anthem_001261004                   Insys_Anthem_001261004
Insys_Anthem_001261005                   Insys_Anthem_001261005
Insys_Anthem_001261007                   Insys_Anthem_001261007
Insys_Anthem_001261009                   Insys_Anthem_001261009
Insys_Anthem_001261020                   Insys_Anthem_001261020
Insys_Anthem_001261022                   Insys_Anthem_001261022
Insys_Anthem_001261032                   Insys_Anthem_001261032
Insys_Anthem_001261033                   Insys_Anthem_001261033
Insys_Anthem_001261039                   Insys_Anthem_001261039
Insys_Anthem_001261044                   Insys_Anthem_001261044
Insys_Anthem_001261048                   Insys_Anthem_001261048
Insys_Anthem_001261051                   Insys_Anthem_001261051
Insys_Anthem_001261056                   Insys_Anthem_001261056
Insys_Anthem_001261057                   Insys_Anthem_001261057
Insys_Anthem_001261060                   Insys_Anthem_001261060
Insys_Anthem_001261061                   Insys_Anthem_001261061
Insys_Anthem_001261064                   Insys_Anthem_001261064
Insys_Anthem_001261067                   Insys_Anthem_001261067
Insys_Anthem_001261072                   Insys_Anthem_001261072
Insys_Anthem_001261075                   Insys_Anthem_001261075
Insys_Anthem_001261079                   Insys_Anthem_001261079
Insys_Anthem_001261085                   Insys_Anthem_001261085
Insys_Anthem_001261087                   Insys_Anthem_001261087
Insys_Anthem_001261088                   Insys_Anthem_001261088
Insys_Anthem_001261090                   Insys_Anthem_001261090
Insys_Anthem_001261092                   Insys_Anthem_001261092
Insys_Anthem_001261101                   Insys_Anthem_001261101
Insys_Anthem_001261103                   Insys_Anthem_001261103

                                                    1443
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1445 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261104                   Insys_Anthem_001261104
Insys_Anthem_001261118                   Insys_Anthem_001261118
Insys_Anthem_001261122                   Insys_Anthem_001261122
Insys_Anthem_001261133                   Insys_Anthem_001261133
Insys_Anthem_001261135                   Insys_Anthem_001261135
Insys_Anthem_001261138                   Insys_Anthem_001261138
Insys_Anthem_001261140                   Insys_Anthem_001261140
Insys_Anthem_001261141                   Insys_Anthem_001261141
Insys_Anthem_001261142                   Insys_Anthem_001261142
Insys_Anthem_001261149                   Insys_Anthem_001261149
Insys_Anthem_001261151                   Insys_Anthem_001261151
Insys_Anthem_001261153                   Insys_Anthem_001261153
Insys_Anthem_001261157                   Insys_Anthem_001261157
Insys_Anthem_001261164                   Insys_Anthem_001261164
Insys_Anthem_001261166                   Insys_Anthem_001261166
Insys_Anthem_001261169                   Insys_Anthem_001261169
Insys_Anthem_001261172                   Insys_Anthem_001261172
Insys_Anthem_001261173                   Insys_Anthem_001261173
Insys_Anthem_001261174                   Insys_Anthem_001261174
Insys_Anthem_001261175                   Insys_Anthem_001261175
Insys_Anthem_001261178                   Insys_Anthem_001261178
Insys_Anthem_001261185                   Insys_Anthem_001261185
Insys_Anthem_001261186                   Insys_Anthem_001261186
Insys_Anthem_001261189                   Insys_Anthem_001261189
Insys_Anthem_001261190                   Insys_Anthem_001261190
Insys_Anthem_001261191                   Insys_Anthem_001261191
Insys_Anthem_001261193                   Insys_Anthem_001261193
Insys_Anthem_001261197                   Insys_Anthem_001261197
Insys_Anthem_001261199                   Insys_Anthem_001261199
Insys_Anthem_001261201                   Insys_Anthem_001261201
Insys_Anthem_001261203                   Insys_Anthem_001261203
Insys_Anthem_001261206                   Insys_Anthem_001261206
Insys_Anthem_001261208                   Insys_Anthem_001261208
Insys_Anthem_001261211                   Insys_Anthem_001261211
Insys_Anthem_001261215                   Insys_Anthem_001261215
Insys_Anthem_001261217                   Insys_Anthem_001261217
Insys_Anthem_001261225                   Insys_Anthem_001261225
Insys_Anthem_001261226                   Insys_Anthem_001261226
Insys_Anthem_001261237                   Insys_Anthem_001261237
Insys_Anthem_001261242                   Insys_Anthem_001261242
Insys_Anthem_001261249                   Insys_Anthem_001261249
Insys_Anthem_001261251                   Insys_Anthem_001261251
Insys_Anthem_001261252                   Insys_Anthem_001261252
Insys_Anthem_001261253                   Insys_Anthem_001261253
Insys_Anthem_001261255                   Insys_Anthem_001261255
Insys_Anthem_001261263                   Insys_Anthem_001261263
Insys_Anthem_001261266                   Insys_Anthem_001261266

                                                    1444
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1446 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261267                   Insys_Anthem_001261267
Insys_Anthem_001261269                   Insys_Anthem_001261269
Insys_Anthem_001261271                   Insys_Anthem_001261271
Insys_Anthem_001261273                   Insys_Anthem_001261273
Insys_Anthem_001261275                   Insys_Anthem_001261275
Insys_Anthem_001261276                   Insys_Anthem_001261276
Insys_Anthem_001261277                   Insys_Anthem_001261277
Insys_Anthem_001261280                   Insys_Anthem_001261280
Insys_Anthem_001261293                   Insys_Anthem_001261293
Insys_Anthem_001261295                   Insys_Anthem_001261295
Insys_Anthem_001261299                   Insys_Anthem_001261299
Insys_Anthem_001261302                   Insys_Anthem_001261302
Insys_Anthem_001261306                   Insys_Anthem_001261306
Insys_Anthem_001261319                   Insys_Anthem_001261319
Insys_Anthem_001261320                   Insys_Anthem_001261320
Insys_Anthem_001261324                   Insys_Anthem_001261324
Insys_Anthem_001261325                   Insys_Anthem_001261325
Insys_Anthem_001261326                   Insys_Anthem_001261326
Insys_Anthem_001261328                   Insys_Anthem_001261328
Insys_Anthem_001261329                   Insys_Anthem_001261329
Insys_Anthem_001261330                   Insys_Anthem_001261330
Insys_Anthem_001261331                   Insys_Anthem_001261331
Insys_Anthem_001261338                   Insys_Anthem_001261338
Insys_Anthem_001261346                   Insys_Anthem_001261346
Insys_Anthem_001261347                   Insys_Anthem_001261347
Insys_Anthem_001261348                   Insys_Anthem_001261348
Insys_Anthem_001261355                   Insys_Anthem_001261355
Insys_Anthem_001261359                   Insys_Anthem_001261359
Insys_Anthem_001261360                   Insys_Anthem_001261360
Insys_Anthem_001261361                   Insys_Anthem_001261361
Insys_Anthem_001261362                   Insys_Anthem_001261362
Insys_Anthem_001261366                   Insys_Anthem_001261366
Insys_Anthem_001261370                   Insys_Anthem_001261370
Insys_Anthem_001261373                   Insys_Anthem_001261373
Insys_Anthem_001261374                   Insys_Anthem_001261374
Insys_Anthem_001261380                   Insys_Anthem_001261380
Insys_Anthem_001261381                   Insys_Anthem_001261381
Insys_Anthem_001261382                   Insys_Anthem_001261382
Insys_Anthem_001261383                   Insys_Anthem_001261383
Insys_Anthem_001261384                   Insys_Anthem_001261384
Insys_Anthem_001261385                   Insys_Anthem_001261385
Insys_Anthem_001261393                   Insys_Anthem_001261393
Insys_Anthem_001261398                   Insys_Anthem_001261398
Insys_Anthem_001261399                   Insys_Anthem_001261399
Insys_Anthem_001261400                   Insys_Anthem_001261400
Insys_Anthem_001261405                   Insys_Anthem_001261405
Insys_Anthem_001261407                   Insys_Anthem_001261407

                                                    1445
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1447 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261408                   Insys_Anthem_001261408
Insys_Anthem_001261413                   Insys_Anthem_001261413
Insys_Anthem_001261415                   Insys_Anthem_001261415
Insys_Anthem_001261417                   Insys_Anthem_001261417
Insys_Anthem_001261418                   Insys_Anthem_001261418
Insys_Anthem_001261419                   Insys_Anthem_001261419
Insys_Anthem_001261420                   Insys_Anthem_001261420
Insys_Anthem_001261421                   Insys_Anthem_001261421
Insys_Anthem_001261424                   Insys_Anthem_001261424
Insys_Anthem_001261431                   Insys_Anthem_001261431
Insys_Anthem_001261434                   Insys_Anthem_001261434
Insys_Anthem_001261435                   Insys_Anthem_001261435
Insys_Anthem_001261440                   Insys_Anthem_001261440
Insys_Anthem_001261441                   Insys_Anthem_001261441
Insys_Anthem_001261442                   Insys_Anthem_001261442
Insys_Anthem_001261444                   Insys_Anthem_001261444
Insys_Anthem_001261446                   Insys_Anthem_001261446
Insys_Anthem_001261447                   Insys_Anthem_001261447
Insys_Anthem_001261449                   Insys_Anthem_001261449
Insys_Anthem_001261450                   Insys_Anthem_001261450
Insys_Anthem_001261451                   Insys_Anthem_001261451
Insys_Anthem_001261452                   Insys_Anthem_001261452
Insys_Anthem_001261456                   Insys_Anthem_001261456
Insys_Anthem_001261458                   Insys_Anthem_001261458
Insys_Anthem_001261459                   Insys_Anthem_001261459
Insys_Anthem_001261464                   Insys_Anthem_001261464
Insys_Anthem_001261465                   Insys_Anthem_001261465
Insys_Anthem_001261466                   Insys_Anthem_001261466
Insys_Anthem_001261468                   Insys_Anthem_001261468
Insys_Anthem_001261473                   Insys_Anthem_001261473
Insys_Anthem_001261475                   Insys_Anthem_001261475
Insys_Anthem_001261477                   Insys_Anthem_001261477
Insys_Anthem_001261478                   Insys_Anthem_001261478
Insys_Anthem_001261481                   Insys_Anthem_001261481
Insys_Anthem_001261482                   Insys_Anthem_001261482
Insys_Anthem_001261483                   Insys_Anthem_001261483
Insys_Anthem_001261485                   Insys_Anthem_001261485
Insys_Anthem_001261486                   Insys_Anthem_001261486
Insys_Anthem_001261488                   Insys_Anthem_001261488
Insys_Anthem_001261489                   Insys_Anthem_001261489
Insys_Anthem_001261492                   Insys_Anthem_001261492
Insys_Anthem_001261496                   Insys_Anthem_001261496
Insys_Anthem_001261498                   Insys_Anthem_001261498
Insys_Anthem_001261502                   Insys_Anthem_001261502
Insys_Anthem_001261506                   Insys_Anthem_001261506
Insys_Anthem_001261507                   Insys_Anthem_001261507
Insys_Anthem_001261516                   Insys_Anthem_001261516

                                                    1446
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1448 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261521                   Insys_Anthem_001261521
Insys_Anthem_001261523                   Insys_Anthem_001261523
Insys_Anthem_001261524                   Insys_Anthem_001261524
Insys_Anthem_001261526                   Insys_Anthem_001261526
Insys_Anthem_001261533                   Insys_Anthem_001261533
Insys_Anthem_001261536                   Insys_Anthem_001261536
Insys_Anthem_001261537                   Insys_Anthem_001261537
Insys_Anthem_001261540                   Insys_Anthem_001261540
Insys_Anthem_001261541                   Insys_Anthem_001261541
Insys_Anthem_001261546                   Insys_Anthem_001261546
Insys_Anthem_001261547                   Insys_Anthem_001261547
Insys_Anthem_001261549                   Insys_Anthem_001261549
Insys_Anthem_001261557                   Insys_Anthem_001261557
Insys_Anthem_001261558                   Insys_Anthem_001261558
Insys_Anthem_001261561                   Insys_Anthem_001261561
Insys_Anthem_001261562                   Insys_Anthem_001261562
Insys_Anthem_001261563                   Insys_Anthem_001261563
Insys_Anthem_001261566                   Insys_Anthem_001261566
Insys_Anthem_001261567                   Insys_Anthem_001261567
Insys_Anthem_001261570                   Insys_Anthem_001261570
Insys_Anthem_001261572                   Insys_Anthem_001261572
Insys_Anthem_001261577                   Insys_Anthem_001261577
Insys_Anthem_001261580                   Insys_Anthem_001261580
Insys_Anthem_001261582                   Insys_Anthem_001261582
Insys_Anthem_001261583                   Insys_Anthem_001261583
Insys_Anthem_001261588                   Insys_Anthem_001261588
Insys_Anthem_001261593                   Insys_Anthem_001261593
Insys_Anthem_001261594                   Insys_Anthem_001261594
Insys_Anthem_001261598                   Insys_Anthem_001261598
Insys_Anthem_001261599                   Insys_Anthem_001261599
Insys_Anthem_001261601                   Insys_Anthem_001261601
Insys_Anthem_001261603                   Insys_Anthem_001261603
Insys_Anthem_001261605                   Insys_Anthem_001261605
Insys_Anthem_001261611                   Insys_Anthem_001261611
Insys_Anthem_001261618                   Insys_Anthem_001261618
Insys_Anthem_001261620                   Insys_Anthem_001261620
Insys_Anthem_001261623                   Insys_Anthem_001261623
Insys_Anthem_001261624                   Insys_Anthem_001261624
Insys_Anthem_001261634                   Insys_Anthem_001261634
Insys_Anthem_001261640                   Insys_Anthem_001261640
Insys_Anthem_001261643                   Insys_Anthem_001261643
Insys_Anthem_001261647                   Insys_Anthem_001261647
Insys_Anthem_001261650                   Insys_Anthem_001261650
Insys_Anthem_001261658                   Insys_Anthem_001261658
Insys_Anthem_001261662                   Insys_Anthem_001261662
Insys_Anthem_001261663                   Insys_Anthem_001261663
Insys_Anthem_001261664                   Insys_Anthem_001261664

                                                    1447
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1449 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261665                   Insys_Anthem_001261665
Insys_Anthem_001261672                   Insys_Anthem_001261672
Insys_Anthem_001261676                   Insys_Anthem_001261676
Insys_Anthem_001261679                   Insys_Anthem_001261679
Insys_Anthem_001261680                   Insys_Anthem_001261680
Insys_Anthem_001261681                   Insys_Anthem_001261681
Insys_Anthem_001261683                   Insys_Anthem_001261683
Insys_Anthem_001261685                   Insys_Anthem_001261685
Insys_Anthem_001261686                   Insys_Anthem_001261686
Insys_Anthem_001261687                   Insys_Anthem_001261687
Insys_Anthem_001261688                   Insys_Anthem_001261688
Insys_Anthem_001261689                   Insys_Anthem_001261689
Insys_Anthem_001261690                   Insys_Anthem_001261690
Insys_Anthem_001261692                   Insys_Anthem_001261692
Insys_Anthem_001261696                   Insys_Anthem_001261696
Insys_Anthem_001261697                   Insys_Anthem_001261697
Insys_Anthem_001261700                   Insys_Anthem_001261700
Insys_Anthem_001261701                   Insys_Anthem_001261701
Insys_Anthem_001261704                   Insys_Anthem_001261704
Insys_Anthem_001261705                   Insys_Anthem_001261705
Insys_Anthem_001261708                   Insys_Anthem_001261708
Insys_Anthem_001261713                   Insys_Anthem_001261713
Insys_Anthem_001261716                   Insys_Anthem_001261716
Insys_Anthem_001261717                   Insys_Anthem_001261717
Insys_Anthem_001261720                   Insys_Anthem_001261720
Insys_Anthem_001261721                   Insys_Anthem_001261721
Insys_Anthem_001261724                   Insys_Anthem_001261724
Insys_Anthem_001261728                   Insys_Anthem_001261728
Insys_Anthem_001261734                   Insys_Anthem_001261734
Insys_Anthem_001261736                   Insys_Anthem_001261736
Insys_Anthem_001261737                   Insys_Anthem_001261737
Insys_Anthem_001261738                   Insys_Anthem_001261738
Insys_Anthem_001261739                   Insys_Anthem_001261739
Insys_Anthem_001261743                   Insys_Anthem_001261743
Insys_Anthem_001261745                   Insys_Anthem_001261745
Insys_Anthem_001261746                   Insys_Anthem_001261746
Insys_Anthem_001261747                   Insys_Anthem_001261747
Insys_Anthem_001261748                   Insys_Anthem_001261748
Insys_Anthem_001261753                   Insys_Anthem_001261753
Insys_Anthem_001261754                   Insys_Anthem_001261754
Insys_Anthem_001261755                   Insys_Anthem_001261755
Insys_Anthem_001261757                   Insys_Anthem_001261757
Insys_Anthem_001261767                   Insys_Anthem_001261767
Insys_Anthem_001261771                   Insys_Anthem_001261771
Insys_Anthem_001261772                   Insys_Anthem_001261772
Insys_Anthem_001261774                   Insys_Anthem_001261774
Insys_Anthem_001261780                   Insys_Anthem_001261780

                                                    1448
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1450 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261781                   Insys_Anthem_001261781
Insys_Anthem_001261787                   Insys_Anthem_001261787
Insys_Anthem_001261793                   Insys_Anthem_001261793
Insys_Anthem_001261795                   Insys_Anthem_001261795
Insys_Anthem_001261797                   Insys_Anthem_001261797
Insys_Anthem_001261799                   Insys_Anthem_001261799
Insys_Anthem_001261801                   Insys_Anthem_001261801
Insys_Anthem_001261802                   Insys_Anthem_001261802
Insys_Anthem_001261805                   Insys_Anthem_001261805
Insys_Anthem_001261817                   Insys_Anthem_001261817
Insys_Anthem_001261822                   Insys_Anthem_001261822
Insys_Anthem_001261824                   Insys_Anthem_001261824
Insys_Anthem_001261826                   Insys_Anthem_001261826
Insys_Anthem_001261827                   Insys_Anthem_001261827
Insys_Anthem_001261833                   Insys_Anthem_001261833
Insys_Anthem_001261835                   Insys_Anthem_001261835
Insys_Anthem_001261836                   Insys_Anthem_001261836
Insys_Anthem_001261839                   Insys_Anthem_001261839
Insys_Anthem_001261846                   Insys_Anthem_001261846
Insys_Anthem_001261854                   Insys_Anthem_001261854
Insys_Anthem_001261856                   Insys_Anthem_001261856
Insys_Anthem_001261865                   Insys_Anthem_001261865
Insys_Anthem_001261867                   Insys_Anthem_001261867
Insys_Anthem_001261868                   Insys_Anthem_001261868
Insys_Anthem_001261869                   Insys_Anthem_001261869
Insys_Anthem_001261871                   Insys_Anthem_001261871
Insys_Anthem_001261873                   Insys_Anthem_001261873
Insys_Anthem_001261875                   Insys_Anthem_001261875
Insys_Anthem_001261876                   Insys_Anthem_001261876
Insys_Anthem_001261878                   Insys_Anthem_001261878
Insys_Anthem_001261879                   Insys_Anthem_001261879
Insys_Anthem_001261880                   Insys_Anthem_001261880
Insys_Anthem_001261881                   Insys_Anthem_001261881
Insys_Anthem_001261886                   Insys_Anthem_001261886
Insys_Anthem_001261888                   Insys_Anthem_001261888
Insys_Anthem_001261889                   Insys_Anthem_001261889
Insys_Anthem_001261890                   Insys_Anthem_001261890
Insys_Anthem_001261891                   Insys_Anthem_001261891
Insys_Anthem_001261900                   Insys_Anthem_001261900
Insys_Anthem_001261901                   Insys_Anthem_001261901
Insys_Anthem_001261906                   Insys_Anthem_001261906
Insys_Anthem_001261910                   Insys_Anthem_001261910
Insys_Anthem_001261913                   Insys_Anthem_001261913
Insys_Anthem_001261917                   Insys_Anthem_001261917
Insys_Anthem_001261919                   Insys_Anthem_001261919
Insys_Anthem_001261921                   Insys_Anthem_001261921
Insys_Anthem_001261923                   Insys_Anthem_001261923

                                                    1449
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1451 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001261925                   Insys_Anthem_001261925
Insys_Anthem_001261926                   Insys_Anthem_001261926
Insys_Anthem_001261927                   Insys_Anthem_001261927
Insys_Anthem_001261938                   Insys_Anthem_001261938
Insys_Anthem_001261942                   Insys_Anthem_001261942
Insys_Anthem_001261945                   Insys_Anthem_001261945
Insys_Anthem_001261950                   Insys_Anthem_001261950
Insys_Anthem_001261951                   Insys_Anthem_001261951
Insys_Anthem_001261952                   Insys_Anthem_001261952
Insys_Anthem_001261953                   Insys_Anthem_001261953
Insys_Anthem_001261954                   Insys_Anthem_001261954
Insys_Anthem_001261957                   Insys_Anthem_001261957
Insys_Anthem_001261958                   Insys_Anthem_001261958
Insys_Anthem_001261962                   Insys_Anthem_001261962
Insys_Anthem_001261963                   Insys_Anthem_001261963
Insys_Anthem_001261964                   Insys_Anthem_001261964
Insys_Anthem_001261966                   Insys_Anthem_001261966
Insys_Anthem_001261971                   Insys_Anthem_001261971
Insys_Anthem_001261972                   Insys_Anthem_001261972
Insys_Anthem_001261973                   Insys_Anthem_001261973
Insys_Anthem_001261976                   Insys_Anthem_001261976
Insys_Anthem_001261977                   Insys_Anthem_001261977
Insys_Anthem_001261985                   Insys_Anthem_001261985
Insys_Anthem_001261989                   Insys_Anthem_001261989
Insys_Anthem_001261992                   Insys_Anthem_001261992
Insys_Anthem_001261993                   Insys_Anthem_001261993
Insys_Anthem_001261994                   Insys_Anthem_001261994
Insys_Anthem_001261996                   Insys_Anthem_001261996
Insys_Anthem_001261999                   Insys_Anthem_001261999
Insys_Anthem_001262000                   Insys_Anthem_001262000
Insys_Anthem_001262004                   Insys_Anthem_001262004
Insys_Anthem_001262005                   Insys_Anthem_001262005
Insys_Anthem_001262006                   Insys_Anthem_001262006
Insys_Anthem_001262007                   Insys_Anthem_001262007
Insys_Anthem_001262008                   Insys_Anthem_001262008
Insys_Anthem_001262022                   Insys_Anthem_001262022
Insys_Anthem_001262025                   Insys_Anthem_001262025
Insys_Anthem_001262027                   Insys_Anthem_001262027
Insys_Anthem_001262029                   Insys_Anthem_001262029
Insys_Anthem_001262031                   Insys_Anthem_001262031
Insys_Anthem_001262034                   Insys_Anthem_001262034
Insys_Anthem_001262035                   Insys_Anthem_001262035
Insys_Anthem_001262036                   Insys_Anthem_001262036
Insys_Anthem_001262038                   Insys_Anthem_001262038
Insys_Anthem_001262042                   Insys_Anthem_001262042
Insys_Anthem_001262043                   Insys_Anthem_001262043
Insys_Anthem_001262045                   Insys_Anthem_001262045

                                                    1450
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1452 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262046                   Insys_Anthem_001262046
Insys_Anthem_001262048                   Insys_Anthem_001262048
Insys_Anthem_001262050                   Insys_Anthem_001262050
Insys_Anthem_001262051                   Insys_Anthem_001262051
Insys_Anthem_001262056                   Insys_Anthem_001262056
Insys_Anthem_001262058                   Insys_Anthem_001262058
Insys_Anthem_001262060                   Insys_Anthem_001262060
Insys_Anthem_001262061                   Insys_Anthem_001262061
Insys_Anthem_001262062                   Insys_Anthem_001262062
Insys_Anthem_001262063                   Insys_Anthem_001262063
Insys_Anthem_001262064                   Insys_Anthem_001262064
Insys_Anthem_001262065                   Insys_Anthem_001262065
Insys_Anthem_001262066                   Insys_Anthem_001262066
Insys_Anthem_001262067                   Insys_Anthem_001262067
Insys_Anthem_001262069                   Insys_Anthem_001262069
Insys_Anthem_001262077                   Insys_Anthem_001262077
Insys_Anthem_001262079                   Insys_Anthem_001262079
Insys_Anthem_001262080                   Insys_Anthem_001262080
Insys_Anthem_001262081                   Insys_Anthem_001262081
Insys_Anthem_001262083                   Insys_Anthem_001262083
Insys_Anthem_001262085                   Insys_Anthem_001262085
Insys_Anthem_001262087                   Insys_Anthem_001262087
Insys_Anthem_001262092                   Insys_Anthem_001262092
Insys_Anthem_001262095                   Insys_Anthem_001262095
Insys_Anthem_001262096                   Insys_Anthem_001262096
Insys_Anthem_001262102                   Insys_Anthem_001262102
Insys_Anthem_001262103                   Insys_Anthem_001262103
Insys_Anthem_001262104                   Insys_Anthem_001262104
Insys_Anthem_001262106                   Insys_Anthem_001262106
Insys_Anthem_001262112                   Insys_Anthem_001262112
Insys_Anthem_001262116                   Insys_Anthem_001262116
Insys_Anthem_001262118                   Insys_Anthem_001262118
Insys_Anthem_001262119                   Insys_Anthem_001262119
Insys_Anthem_001262123                   Insys_Anthem_001262123
Insys_Anthem_001262127                   Insys_Anthem_001262127
Insys_Anthem_001262128                   Insys_Anthem_001262128
Insys_Anthem_001262132                   Insys_Anthem_001262132
Insys_Anthem_001262137                   Insys_Anthem_001262137
Insys_Anthem_001262138                   Insys_Anthem_001262138
Insys_Anthem_001262139                   Insys_Anthem_001262139
Insys_Anthem_001262144                   Insys_Anthem_001262144
Insys_Anthem_001262146                   Insys_Anthem_001262146
Insys_Anthem_001262148                   Insys_Anthem_001262148
Insys_Anthem_001262151                   Insys_Anthem_001262151
Insys_Anthem_001262153                   Insys_Anthem_001262153
Insys_Anthem_001262154                   Insys_Anthem_001262154
Insys_Anthem_001262159                   Insys_Anthem_001262159

                                                    1451
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1453 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262161                   Insys_Anthem_001262161
Insys_Anthem_001262163                   Insys_Anthem_001262163
Insys_Anthem_001262164                   Insys_Anthem_001262164
Insys_Anthem_001262165                   Insys_Anthem_001262165
Insys_Anthem_001262167                   Insys_Anthem_001262167
Insys_Anthem_001262171                   Insys_Anthem_001262171
Insys_Anthem_001262172                   Insys_Anthem_001262172
Insys_Anthem_001262175                   Insys_Anthem_001262175
Insys_Anthem_001262177                   Insys_Anthem_001262177
Insys_Anthem_001262181                   Insys_Anthem_001262181
Insys_Anthem_001262185                   Insys_Anthem_001262185
Insys_Anthem_001262186                   Insys_Anthem_001262186
Insys_Anthem_001262189                   Insys_Anthem_001262189
Insys_Anthem_001262194                   Insys_Anthem_001262194
Insys_Anthem_001262197                   Insys_Anthem_001262197
Insys_Anthem_001262202                   Insys_Anthem_001262202
Insys_Anthem_001262211                   Insys_Anthem_001262211
Insys_Anthem_001262213                   Insys_Anthem_001262213
Insys_Anthem_001262214                   Insys_Anthem_001262214
Insys_Anthem_001262216                   Insys_Anthem_001262216
Insys_Anthem_001262219                   Insys_Anthem_001262219
Insys_Anthem_001262221                   Insys_Anthem_001262221
Insys_Anthem_001262224                   Insys_Anthem_001262224
Insys_Anthem_001262225                   Insys_Anthem_001262225
Insys_Anthem_001262232                   Insys_Anthem_001262232
Insys_Anthem_001262233                   Insys_Anthem_001262233
Insys_Anthem_001262234                   Insys_Anthem_001262234
Insys_Anthem_001262246                   Insys_Anthem_001262246
Insys_Anthem_001262249                   Insys_Anthem_001262249
Insys_Anthem_001262253                   Insys_Anthem_001262253
Insys_Anthem_001262254                   Insys_Anthem_001262254
Insys_Anthem_001262258                   Insys_Anthem_001262258
Insys_Anthem_001262262                   Insys_Anthem_001262262
Insys_Anthem_001262266                   Insys_Anthem_001262266
Insys_Anthem_001262269                   Insys_Anthem_001262269
Insys_Anthem_001262271                   Insys_Anthem_001262271
Insys_Anthem_001262272                   Insys_Anthem_001262272
Insys_Anthem_001262274                   Insys_Anthem_001262274
Insys_Anthem_001262277                   Insys_Anthem_001262277
Insys_Anthem_001262278                   Insys_Anthem_001262278
Insys_Anthem_001262279                   Insys_Anthem_001262279
Insys_Anthem_001262280                   Insys_Anthem_001262280
Insys_Anthem_001262282                   Insys_Anthem_001262282
Insys_Anthem_001262285                   Insys_Anthem_001262285
Insys_Anthem_001262286                   Insys_Anthem_001262286
Insys_Anthem_001262287                   Insys_Anthem_001262287
Insys_Anthem_001262289                   Insys_Anthem_001262289

                                                    1452
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1454 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262290                   Insys_Anthem_001262290
Insys_Anthem_001262291                   Insys_Anthem_001262291
Insys_Anthem_001262294                   Insys_Anthem_001262294
Insys_Anthem_001262295                   Insys_Anthem_001262295
Insys_Anthem_001262298                   Insys_Anthem_001262298
Insys_Anthem_001262302                   Insys_Anthem_001262302
Insys_Anthem_001262304                   Insys_Anthem_001262304
Insys_Anthem_001262314                   Insys_Anthem_001262314
Insys_Anthem_001262315                   Insys_Anthem_001262315
Insys_Anthem_001262316                   Insys_Anthem_001262316
Insys_Anthem_001262319                   Insys_Anthem_001262319
Insys_Anthem_001262320                   Insys_Anthem_001262320
Insys_Anthem_001262323                   Insys_Anthem_001262323
Insys_Anthem_001262326                   Insys_Anthem_001262326
Insys_Anthem_001262329                   Insys_Anthem_001262329
Insys_Anthem_001262330                   Insys_Anthem_001262330
Insys_Anthem_001262331                   Insys_Anthem_001262331
Insys_Anthem_001262332                   Insys_Anthem_001262332
Insys_Anthem_001262333                   Insys_Anthem_001262333
Insys_Anthem_001262334                   Insys_Anthem_001262334
Insys_Anthem_001262336                   Insys_Anthem_001262336
Insys_Anthem_001262337                   Insys_Anthem_001262337
Insys_Anthem_001262339                   Insys_Anthem_001262339
Insys_Anthem_001262342                   Insys_Anthem_001262342
Insys_Anthem_001262346                   Insys_Anthem_001262346
Insys_Anthem_001262350                   Insys_Anthem_001262350
Insys_Anthem_001262351                   Insys_Anthem_001262351
Insys_Anthem_001262352                   Insys_Anthem_001262352
Insys_Anthem_001262354                   Insys_Anthem_001262354
Insys_Anthem_001262355                   Insys_Anthem_001262355
Insys_Anthem_001262356                   Insys_Anthem_001262356
Insys_Anthem_001262357                   Insys_Anthem_001262357
Insys_Anthem_001262364                   Insys_Anthem_001262364
Insys_Anthem_001262367                   Insys_Anthem_001262367
Insys_Anthem_001262368                   Insys_Anthem_001262368
Insys_Anthem_001262369                   Insys_Anthem_001262369
Insys_Anthem_001262370                   Insys_Anthem_001262370
Insys_Anthem_001262372                   Insys_Anthem_001262372
Insys_Anthem_001262373                   Insys_Anthem_001262373
Insys_Anthem_001262374                   Insys_Anthem_001262374
Insys_Anthem_001262376                   Insys_Anthem_001262376
Insys_Anthem_001262380                   Insys_Anthem_001262380
Insys_Anthem_001262382                   Insys_Anthem_001262382
Insys_Anthem_001262388                   Insys_Anthem_001262388
Insys_Anthem_001262389                   Insys_Anthem_001262389
Insys_Anthem_001262398                   Insys_Anthem_001262398
Insys_Anthem_001262399                   Insys_Anthem_001262399

                                                    1453
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1455 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262403                   Insys_Anthem_001262403
Insys_Anthem_001262404                   Insys_Anthem_001262404
Insys_Anthem_001262408                   Insys_Anthem_001262408
Insys_Anthem_001262417                   Insys_Anthem_001262417
Insys_Anthem_001262418                   Insys_Anthem_001262418
Insys_Anthem_001262419                   Insys_Anthem_001262419
Insys_Anthem_001262425                   Insys_Anthem_001262425
Insys_Anthem_001262428                   Insys_Anthem_001262428
Insys_Anthem_001262430                   Insys_Anthem_001262430
Insys_Anthem_001262431                   Insys_Anthem_001262431
Insys_Anthem_001262433                   Insys_Anthem_001262433
Insys_Anthem_001262439                   Insys_Anthem_001262439
Insys_Anthem_001262441                   Insys_Anthem_001262441
Insys_Anthem_001262442                   Insys_Anthem_001262442
Insys_Anthem_001262444                   Insys_Anthem_001262444
Insys_Anthem_001262446                   Insys_Anthem_001262446
Insys_Anthem_001262448                   Insys_Anthem_001262448
Insys_Anthem_001262449                   Insys_Anthem_001262449
Insys_Anthem_001262450                   Insys_Anthem_001262450
Insys_Anthem_001262455                   Insys_Anthem_001262455
Insys_Anthem_001262464                   Insys_Anthem_001262464
Insys_Anthem_001262466                   Insys_Anthem_001262466
Insys_Anthem_001262468                   Insys_Anthem_001262468
Insys_Anthem_001262469                   Insys_Anthem_001262469
Insys_Anthem_001262471                   Insys_Anthem_001262471
Insys_Anthem_001262472                   Insys_Anthem_001262472
Insys_Anthem_001262475                   Insys_Anthem_001262475
Insys_Anthem_001262478                   Insys_Anthem_001262478
Insys_Anthem_001262491                   Insys_Anthem_001262491
Insys_Anthem_001262495                   Insys_Anthem_001262495
Insys_Anthem_001262497                   Insys_Anthem_001262497
Insys_Anthem_001262499                   Insys_Anthem_001262499
Insys_Anthem_001262509                   Insys_Anthem_001262509
Insys_Anthem_001262510                   Insys_Anthem_001262510
Insys_Anthem_001262513                   Insys_Anthem_001262513
Insys_Anthem_001262517                   Insys_Anthem_001262517
Insys_Anthem_001262520                   Insys_Anthem_001262520
Insys_Anthem_001262521                   Insys_Anthem_001262521
Insys_Anthem_001262524                   Insys_Anthem_001262524
Insys_Anthem_001262525                   Insys_Anthem_001262525
Insys_Anthem_001262526                   Insys_Anthem_001262526
Insys_Anthem_001262528                   Insys_Anthem_001262528
Insys_Anthem_001262530                   Insys_Anthem_001262530
Insys_Anthem_001262531                   Insys_Anthem_001262531
Insys_Anthem_001262532                   Insys_Anthem_001262532
Insys_Anthem_001262533                   Insys_Anthem_001262533
Insys_Anthem_001262538                   Insys_Anthem_001262538

                                                    1454
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1456 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262544                   Insys_Anthem_001262544
Insys_Anthem_001262548                   Insys_Anthem_001262548
Insys_Anthem_001262554                   Insys_Anthem_001262554
Insys_Anthem_001262560                   Insys_Anthem_001262560
Insys_Anthem_001262562                   Insys_Anthem_001262562
Insys_Anthem_001262563                   Insys_Anthem_001262563
Insys_Anthem_001262564                   Insys_Anthem_001262564
Insys_Anthem_001262565                   Insys_Anthem_001262565
Insys_Anthem_001262568                   Insys_Anthem_001262568
Insys_Anthem_001262569                   Insys_Anthem_001262569
Insys_Anthem_001262574                   Insys_Anthem_001262574
Insys_Anthem_001262578                   Insys_Anthem_001262578
Insys_Anthem_001262579                   Insys_Anthem_001262579
Insys_Anthem_001262580                   Insys_Anthem_001262580
Insys_Anthem_001262582                   Insys_Anthem_001262582
Insys_Anthem_001262583                   Insys_Anthem_001262583
Insys_Anthem_001262584                   Insys_Anthem_001262584
Insys_Anthem_001262585                   Insys_Anthem_001262585
Insys_Anthem_001262590                   Insys_Anthem_001262590
Insys_Anthem_001262593                   Insys_Anthem_001262593
Insys_Anthem_001262594                   Insys_Anthem_001262594
Insys_Anthem_001262599                   Insys_Anthem_001262599
Insys_Anthem_001262603                   Insys_Anthem_001262603
Insys_Anthem_001262606                   Insys_Anthem_001262606
Insys_Anthem_001262611                   Insys_Anthem_001262611
Insys_Anthem_001262612                   Insys_Anthem_001262612
Insys_Anthem_001262613                   Insys_Anthem_001262613
Insys_Anthem_001262616                   Insys_Anthem_001262616
Insys_Anthem_001262622                   Insys_Anthem_001262622
Insys_Anthem_001262625                   Insys_Anthem_001262625
Insys_Anthem_001262631                   Insys_Anthem_001262631
Insys_Anthem_001262633                   Insys_Anthem_001262633
Insys_Anthem_001262637                   Insys_Anthem_001262637
Insys_Anthem_001262650                   Insys_Anthem_001262650
Insys_Anthem_001262652                   Insys_Anthem_001262652
Insys_Anthem_001262658                   Insys_Anthem_001262658
Insys_Anthem_001262659                   Insys_Anthem_001262659
Insys_Anthem_001262663                   Insys_Anthem_001262663
Insys_Anthem_001262665                   Insys_Anthem_001262665
Insys_Anthem_001262677                   Insys_Anthem_001262677
Insys_Anthem_001262680                   Insys_Anthem_001262680
Insys_Anthem_001262682                   Insys_Anthem_001262682
Insys_Anthem_001262684                   Insys_Anthem_001262684
Insys_Anthem_001262687                   Insys_Anthem_001262687
Insys_Anthem_001262689                   Insys_Anthem_001262689
Insys_Anthem_001262691                   Insys_Anthem_001262691
Insys_Anthem_001262694                   Insys_Anthem_001262694

                                                    1455
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1457 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262701                   Insys_Anthem_001262701
Insys_Anthem_001262702                   Insys_Anthem_001262702
Insys_Anthem_001262705                   Insys_Anthem_001262705
Insys_Anthem_001262715                   Insys_Anthem_001262715
Insys_Anthem_001262717                   Insys_Anthem_001262717
Insys_Anthem_001262719                   Insys_Anthem_001262719
Insys_Anthem_001262722                   Insys_Anthem_001262722
Insys_Anthem_001262728                   Insys_Anthem_001262728
Insys_Anthem_001262732                   Insys_Anthem_001262732
Insys_Anthem_001262733                   Insys_Anthem_001262733
Insys_Anthem_001262738                   Insys_Anthem_001262738
Insys_Anthem_001262740                   Insys_Anthem_001262740
Insys_Anthem_001262741                   Insys_Anthem_001262741
Insys_Anthem_001262753                   Insys_Anthem_001262753
Insys_Anthem_001262758                   Insys_Anthem_001262758
Insys_Anthem_001262759                   Insys_Anthem_001262759
Insys_Anthem_001262766                   Insys_Anthem_001262766
Insys_Anthem_001262767                   Insys_Anthem_001262767
Insys_Anthem_001262770                   Insys_Anthem_001262770
Insys_Anthem_001262771                   Insys_Anthem_001262771
Insys_Anthem_001262775                   Insys_Anthem_001262775
Insys_Anthem_001262776                   Insys_Anthem_001262776
Insys_Anthem_001262778                   Insys_Anthem_001262778
Insys_Anthem_001262782                   Insys_Anthem_001262782
Insys_Anthem_001262791                   Insys_Anthem_001262791
Insys_Anthem_001262795                   Insys_Anthem_001262795
Insys_Anthem_001262796                   Insys_Anthem_001262796
Insys_Anthem_001262798                   Insys_Anthem_001262798
Insys_Anthem_001262799                   Insys_Anthem_001262799
Insys_Anthem_001262800                   Insys_Anthem_001262800
Insys_Anthem_001262801                   Insys_Anthem_001262801
Insys_Anthem_001262803                   Insys_Anthem_001262803
Insys_Anthem_001262805                   Insys_Anthem_001262805
Insys_Anthem_001262807                   Insys_Anthem_001262807
Insys_Anthem_001262812                   Insys_Anthem_001262812
Insys_Anthem_001262816                   Insys_Anthem_001262816
Insys_Anthem_001262819                   Insys_Anthem_001262819
Insys_Anthem_001262820                   Insys_Anthem_001262820
Insys_Anthem_001262823                   Insys_Anthem_001262823
Insys_Anthem_001262824                   Insys_Anthem_001262824
Insys_Anthem_001262825                   Insys_Anthem_001262825
Insys_Anthem_001262827                   Insys_Anthem_001262827
Insys_Anthem_001262828                   Insys_Anthem_001262828
Insys_Anthem_001262830                   Insys_Anthem_001262830
Insys_Anthem_001262831                   Insys_Anthem_001262831
Insys_Anthem_001262832                   Insys_Anthem_001262832
Insys_Anthem_001262833                   Insys_Anthem_001262833

                                                    1456
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1458 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262834                   Insys_Anthem_001262834
Insys_Anthem_001262835                   Insys_Anthem_001262835
Insys_Anthem_001262837                   Insys_Anthem_001262837
Insys_Anthem_001262842                   Insys_Anthem_001262842
Insys_Anthem_001262852                   Insys_Anthem_001262852
Insys_Anthem_001262853                   Insys_Anthem_001262853
Insys_Anthem_001262854                   Insys_Anthem_001262854
Insys_Anthem_001262858                   Insys_Anthem_001262858
Insys_Anthem_001262860                   Insys_Anthem_001262860
Insys_Anthem_001262861                   Insys_Anthem_001262861
Insys_Anthem_001262862                   Insys_Anthem_001262862
Insys_Anthem_001262867                   Insys_Anthem_001262867
Insys_Anthem_001262868                   Insys_Anthem_001262868
Insys_Anthem_001262871                   Insys_Anthem_001262871
Insys_Anthem_001262874                   Insys_Anthem_001262874
Insys_Anthem_001262876                   Insys_Anthem_001262876
Insys_Anthem_001262882                   Insys_Anthem_001262882
Insys_Anthem_001262884                   Insys_Anthem_001262884
Insys_Anthem_001262886                   Insys_Anthem_001262886
Insys_Anthem_001262890                   Insys_Anthem_001262890
Insys_Anthem_001262893                   Insys_Anthem_001262893
Insys_Anthem_001262896                   Insys_Anthem_001262896
Insys_Anthem_001262897                   Insys_Anthem_001262897
Insys_Anthem_001262898                   Insys_Anthem_001262898
Insys_Anthem_001262899                   Insys_Anthem_001262899
Insys_Anthem_001262900                   Insys_Anthem_001262900
Insys_Anthem_001262901                   Insys_Anthem_001262901
Insys_Anthem_001262902                   Insys_Anthem_001262902
Insys_Anthem_001262903                   Insys_Anthem_001262903
Insys_Anthem_001262904                   Insys_Anthem_001262904
Insys_Anthem_001262905                   Insys_Anthem_001262905
Insys_Anthem_001262906                   Insys_Anthem_001262906
Insys_Anthem_001262907                   Insys_Anthem_001262907
Insys_Anthem_001262908                   Insys_Anthem_001262908
Insys_Anthem_001262909                   Insys_Anthem_001262909
Insys_Anthem_001262910                   Insys_Anthem_001262910
Insys_Anthem_001262918                   Insys_Anthem_001262918
Insys_Anthem_001262919                   Insys_Anthem_001262919
Insys_Anthem_001262921                   Insys_Anthem_001262921
Insys_Anthem_001262925                   Insys_Anthem_001262925
Insys_Anthem_001262926                   Insys_Anthem_001262926
Insys_Anthem_001262927                   Insys_Anthem_001262927
Insys_Anthem_001262929                   Insys_Anthem_001262929
Insys_Anthem_001262930                   Insys_Anthem_001262930
Insys_Anthem_001262932                   Insys_Anthem_001262932
Insys_Anthem_001262933                   Insys_Anthem_001262933
Insys_Anthem_001262935                   Insys_Anthem_001262935

                                                    1457
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1459 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001262947                   Insys_Anthem_001262947
Insys_Anthem_001262948                   Insys_Anthem_001262948
Insys_Anthem_001262949                   Insys_Anthem_001262949
Insys_Anthem_001262956                   Insys_Anthem_001262956
Insys_Anthem_001262957                   Insys_Anthem_001262957
Insys_Anthem_001262958                   Insys_Anthem_001262958
Insys_Anthem_001262960                   Insys_Anthem_001262960
Insys_Anthem_001262961                   Insys_Anthem_001262961
Insys_Anthem_001262971                   Insys_Anthem_001262971
Insys_Anthem_001262972                   Insys_Anthem_001262972
Insys_Anthem_001262973                   Insys_Anthem_001262973
Insys_Anthem_001262974                   Insys_Anthem_001262974
Insys_Anthem_001262981                   Insys_Anthem_001262981
Insys_Anthem_001262985                   Insys_Anthem_001262985
Insys_Anthem_001262990                   Insys_Anthem_001262990
Insys_Anthem_001262993                   Insys_Anthem_001262993
Insys_Anthem_001262995                   Insys_Anthem_001262995
Insys_Anthem_001262996                   Insys_Anthem_001262996
Insys_Anthem_001262999                   Insys_Anthem_001262999
Insys_Anthem_001263005                   Insys_Anthem_001263005
Insys_Anthem_001263011                   Insys_Anthem_001263011
Insys_Anthem_001263014                   Insys_Anthem_001263014
Insys_Anthem_001263016                   Insys_Anthem_001263016
Insys_Anthem_001263017                   Insys_Anthem_001263017
Insys_Anthem_001263018                   Insys_Anthem_001263018
Insys_Anthem_001263021                   Insys_Anthem_001263021
Insys_Anthem_001263023                   Insys_Anthem_001263023
Insys_Anthem_001263024                   Insys_Anthem_001263024
Insys_Anthem_001263031                   Insys_Anthem_001263031
Insys_Anthem_001263034                   Insys_Anthem_001263034
Insys_Anthem_001263035                   Insys_Anthem_001263035
Insys_Anthem_001263038                   Insys_Anthem_001263038
Insys_Anthem_001263040                   Insys_Anthem_001263040
Insys_Anthem_001263041                   Insys_Anthem_001263041
Insys_Anthem_001263043                   Insys_Anthem_001263043
Insys_Anthem_001263050                   Insys_Anthem_001263050
Insys_Anthem_001263052                   Insys_Anthem_001263052
Insys_Anthem_001263053                   Insys_Anthem_001263053
Insys_Anthem_001263056                   Insys_Anthem_001263056
Insys_Anthem_001263061                   Insys_Anthem_001263061
Insys_Anthem_001263062                   Insys_Anthem_001263062
Insys_Anthem_001263070                   Insys_Anthem_001263070
Insys_Anthem_001263076                   Insys_Anthem_001263076
Insys_Anthem_001263081                   Insys_Anthem_001263081
Insys_Anthem_001263082                   Insys_Anthem_001263082
Insys_Anthem_001263086                   Insys_Anthem_001263086
Insys_Anthem_001263087                   Insys_Anthem_001263087

                                                    1458
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1460 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263088                   Insys_Anthem_001263088
Insys_Anthem_001263098                   Insys_Anthem_001263098
Insys_Anthem_001263100                   Insys_Anthem_001263100
Insys_Anthem_001263101                   Insys_Anthem_001263101
Insys_Anthem_001263102                   Insys_Anthem_001263102
Insys_Anthem_001263111                   Insys_Anthem_001263111
Insys_Anthem_001263113                   Insys_Anthem_001263113
Insys_Anthem_001263115                   Insys_Anthem_001263115
Insys_Anthem_001263116                   Insys_Anthem_001263116
Insys_Anthem_001263121                   Insys_Anthem_001263121
Insys_Anthem_001263122                   Insys_Anthem_001263122
Insys_Anthem_001263125                   Insys_Anthem_001263125
Insys_Anthem_001263129                   Insys_Anthem_001263129
Insys_Anthem_001263135                   Insys_Anthem_001263135
Insys_Anthem_001263136                   Insys_Anthem_001263136
Insys_Anthem_001263139                   Insys_Anthem_001263139
Insys_Anthem_001263143                   Insys_Anthem_001263143
Insys_Anthem_001263144                   Insys_Anthem_001263144
Insys_Anthem_001263148                   Insys_Anthem_001263148
Insys_Anthem_001263150                   Insys_Anthem_001263150
Insys_Anthem_001263151                   Insys_Anthem_001263151
Insys_Anthem_001263157                   Insys_Anthem_001263157
Insys_Anthem_001263161                   Insys_Anthem_001263161
Insys_Anthem_001263163                   Insys_Anthem_001263163
Insys_Anthem_001263167                   Insys_Anthem_001263167
Insys_Anthem_001263172                   Insys_Anthem_001263172
Insys_Anthem_001263177                   Insys_Anthem_001263177
Insys_Anthem_001263181                   Insys_Anthem_001263181
Insys_Anthem_001263182                   Insys_Anthem_001263182
Insys_Anthem_001263183                   Insys_Anthem_001263183
Insys_Anthem_001263184                   Insys_Anthem_001263184
Insys_Anthem_001263186                   Insys_Anthem_001263186
Insys_Anthem_001263190                   Insys_Anthem_001263190
Insys_Anthem_001263194                   Insys_Anthem_001263194
Insys_Anthem_001263196                   Insys_Anthem_001263196
Insys_Anthem_001263199                   Insys_Anthem_001263199
Insys_Anthem_001263200                   Insys_Anthem_001263200
Insys_Anthem_001263202                   Insys_Anthem_001263202
Insys_Anthem_001263210                   Insys_Anthem_001263210
Insys_Anthem_001263213                   Insys_Anthem_001263213
Insys_Anthem_001263216                   Insys_Anthem_001263216
Insys_Anthem_001263223                   Insys_Anthem_001263223
Insys_Anthem_001263224                   Insys_Anthem_001263224
Insys_Anthem_001263229                   Insys_Anthem_001263229
Insys_Anthem_001263230                   Insys_Anthem_001263230
Insys_Anthem_001263234                   Insys_Anthem_001263234
Insys_Anthem_001263243                   Insys_Anthem_001263243

                                                    1459
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1461 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263244                   Insys_Anthem_001263244
Insys_Anthem_001263246                   Insys_Anthem_001263246
Insys_Anthem_001263256                   Insys_Anthem_001263256
Insys_Anthem_001263259                   Insys_Anthem_001263259
Insys_Anthem_001263260                   Insys_Anthem_001263260
Insys_Anthem_001263264                   Insys_Anthem_001263264
Insys_Anthem_001263268                   Insys_Anthem_001263268
Insys_Anthem_001263270                   Insys_Anthem_001263270
Insys_Anthem_001263273                   Insys_Anthem_001263273
Insys_Anthem_001263276                   Insys_Anthem_001263276
Insys_Anthem_001263278                   Insys_Anthem_001263278
Insys_Anthem_001263279                   Insys_Anthem_001263279
Insys_Anthem_001263282                   Insys_Anthem_001263282
Insys_Anthem_001263285                   Insys_Anthem_001263285
Insys_Anthem_001263293                   Insys_Anthem_001263293
Insys_Anthem_001263299                   Insys_Anthem_001263299
Insys_Anthem_001263300                   Insys_Anthem_001263300
Insys_Anthem_001263301                   Insys_Anthem_001263301
Insys_Anthem_001263302                   Insys_Anthem_001263302
Insys_Anthem_001263303                   Insys_Anthem_001263303
Insys_Anthem_001263304                   Insys_Anthem_001263304
Insys_Anthem_001263306                   Insys_Anthem_001263306
Insys_Anthem_001263310                   Insys_Anthem_001263310
Insys_Anthem_001263311                   Insys_Anthem_001263311
Insys_Anthem_001263313                   Insys_Anthem_001263313
Insys_Anthem_001263315                   Insys_Anthem_001263315
Insys_Anthem_001263320                   Insys_Anthem_001263320
Insys_Anthem_001263325                   Insys_Anthem_001263325
Insys_Anthem_001263326                   Insys_Anthem_001263326
Insys_Anthem_001263329                   Insys_Anthem_001263329
Insys_Anthem_001263338                   Insys_Anthem_001263338
Insys_Anthem_001263339                   Insys_Anthem_001263339
Insys_Anthem_001263341                   Insys_Anthem_001263341
Insys_Anthem_001263343                   Insys_Anthem_001263343
Insys_Anthem_001263354                   Insys_Anthem_001263354
Insys_Anthem_001263358                   Insys_Anthem_001263358
Insys_Anthem_001263362                   Insys_Anthem_001263362
Insys_Anthem_001263364                   Insys_Anthem_001263364
Insys_Anthem_001263377                   Insys_Anthem_001263377
Insys_Anthem_001263381                   Insys_Anthem_001263381
Insys_Anthem_001263389                   Insys_Anthem_001263389
Insys_Anthem_001263390                   Insys_Anthem_001263390
Insys_Anthem_001263392                   Insys_Anthem_001263392
Insys_Anthem_001263394                   Insys_Anthem_001263394
Insys_Anthem_001263396                   Insys_Anthem_001263396
Insys_Anthem_001263397                   Insys_Anthem_001263397
Insys_Anthem_001263398                   Insys_Anthem_001263398

                                                    1460
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1462 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263399                   Insys_Anthem_001263399
Insys_Anthem_001263400                   Insys_Anthem_001263400
Insys_Anthem_001263402                   Insys_Anthem_001263402
Insys_Anthem_001263406                   Insys_Anthem_001263406
Insys_Anthem_001263408                   Insys_Anthem_001263408
Insys_Anthem_001263409                   Insys_Anthem_001263409
Insys_Anthem_001263411                   Insys_Anthem_001263411
Insys_Anthem_001263415                   Insys_Anthem_001263415
Insys_Anthem_001263417                   Insys_Anthem_001263417
Insys_Anthem_001263420                   Insys_Anthem_001263420
Insys_Anthem_001263421                   Insys_Anthem_001263421
Insys_Anthem_001263423                   Insys_Anthem_001263423
Insys_Anthem_001263425                   Insys_Anthem_001263425
Insys_Anthem_001263427                   Insys_Anthem_001263427
Insys_Anthem_001263428                   Insys_Anthem_001263428
Insys_Anthem_001263429                   Insys_Anthem_001263429
Insys_Anthem_001263430                   Insys_Anthem_001263430
Insys_Anthem_001263431                   Insys_Anthem_001263431
Insys_Anthem_001263433                   Insys_Anthem_001263433
Insys_Anthem_001263439                   Insys_Anthem_001263439
Insys_Anthem_001263440                   Insys_Anthem_001263440
Insys_Anthem_001263442                   Insys_Anthem_001263442
Insys_Anthem_001263443                   Insys_Anthem_001263443
Insys_Anthem_001263444                   Insys_Anthem_001263444
Insys_Anthem_001263445                   Insys_Anthem_001263445
Insys_Anthem_001263446                   Insys_Anthem_001263446
Insys_Anthem_001263449                   Insys_Anthem_001263449
Insys_Anthem_001263450                   Insys_Anthem_001263450
Insys_Anthem_001263454                   Insys_Anthem_001263454
Insys_Anthem_001263456                   Insys_Anthem_001263456
Insys_Anthem_001263457                   Insys_Anthem_001263457
Insys_Anthem_001263458                   Insys_Anthem_001263458
Insys_Anthem_001263464                   Insys_Anthem_001263464
Insys_Anthem_001263465                   Insys_Anthem_001263465
Insys_Anthem_001263472                   Insys_Anthem_001263472
Insys_Anthem_001263473                   Insys_Anthem_001263473
Insys_Anthem_001263474                   Insys_Anthem_001263474
Insys_Anthem_001263476                   Insys_Anthem_001263476
Insys_Anthem_001263477                   Insys_Anthem_001263477
Insys_Anthem_001263479                   Insys_Anthem_001263479
Insys_Anthem_001263484                   Insys_Anthem_001263484
Insys_Anthem_001263486                   Insys_Anthem_001263486
Insys_Anthem_001263489                   Insys_Anthem_001263489
Insys_Anthem_001263490                   Insys_Anthem_001263490
Insys_Anthem_001263493                   Insys_Anthem_001263493
Insys_Anthem_001263494                   Insys_Anthem_001263494
Insys_Anthem_001263495                   Insys_Anthem_001263495

                                                    1461
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1463 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263496                   Insys_Anthem_001263496
Insys_Anthem_001263501                   Insys_Anthem_001263501
Insys_Anthem_001263510                   Insys_Anthem_001263510
Insys_Anthem_001263514                   Insys_Anthem_001263514
Insys_Anthem_001263515                   Insys_Anthem_001263515
Insys_Anthem_001263520                   Insys_Anthem_001263520
Insys_Anthem_001263521                   Insys_Anthem_001263521
Insys_Anthem_001263522                   Insys_Anthem_001263522
Insys_Anthem_001263523                   Insys_Anthem_001263523
Insys_Anthem_001263529                   Insys_Anthem_001263529
Insys_Anthem_001263539                   Insys_Anthem_001263539
Insys_Anthem_001263541                   Insys_Anthem_001263541
Insys_Anthem_001263542                   Insys_Anthem_001263542
Insys_Anthem_001263543                   Insys_Anthem_001263543
Insys_Anthem_001263547                   Insys_Anthem_001263547
Insys_Anthem_001263549                   Insys_Anthem_001263549
Insys_Anthem_001263550                   Insys_Anthem_001263550
Insys_Anthem_001263553                   Insys_Anthem_001263553
Insys_Anthem_001263558                   Insys_Anthem_001263558
Insys_Anthem_001263562                   Insys_Anthem_001263562
Insys_Anthem_001263564                   Insys_Anthem_001263564
Insys_Anthem_001263565                   Insys_Anthem_001263565
Insys_Anthem_001263575                   Insys_Anthem_001263575
Insys_Anthem_001263578                   Insys_Anthem_001263578
Insys_Anthem_001263579                   Insys_Anthem_001263579
Insys_Anthem_001263583                   Insys_Anthem_001263583
Insys_Anthem_001263584                   Insys_Anthem_001263584
Insys_Anthem_001263588                   Insys_Anthem_001263588
Insys_Anthem_001263592                   Insys_Anthem_001263592
Insys_Anthem_001263596                   Insys_Anthem_001263596
Insys_Anthem_001263599                   Insys_Anthem_001263599
Insys_Anthem_001263600                   Insys_Anthem_001263600
Insys_Anthem_001263604                   Insys_Anthem_001263604
Insys_Anthem_001263606                   Insys_Anthem_001263606
Insys_Anthem_001263607                   Insys_Anthem_001263607
Insys_Anthem_001263611                   Insys_Anthem_001263611
Insys_Anthem_001263613                   Insys_Anthem_001263613
Insys_Anthem_001263614                   Insys_Anthem_001263614
Insys_Anthem_001263621                   Insys_Anthem_001263621
Insys_Anthem_001263623                   Insys_Anthem_001263623
Insys_Anthem_001263625                   Insys_Anthem_001263625
Insys_Anthem_001263628                   Insys_Anthem_001263628
Insys_Anthem_001263631                   Insys_Anthem_001263631
Insys_Anthem_001263643                   Insys_Anthem_001263643
Insys_Anthem_001263647                   Insys_Anthem_001263647
Insys_Anthem_001263648                   Insys_Anthem_001263648
Insys_Anthem_001263649                   Insys_Anthem_001263649

                                                    1462
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1464 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263654                   Insys_Anthem_001263654
Insys_Anthem_001263658                   Insys_Anthem_001263658
Insys_Anthem_001263660                   Insys_Anthem_001263660
Insys_Anthem_001263665                   Insys_Anthem_001263665
Insys_Anthem_001263667                   Insys_Anthem_001263667
Insys_Anthem_001263669                   Insys_Anthem_001263669
Insys_Anthem_001263672                   Insys_Anthem_001263672
Insys_Anthem_001263675                   Insys_Anthem_001263675
Insys_Anthem_001263678                   Insys_Anthem_001263678
Insys_Anthem_001263679                   Insys_Anthem_001263679
Insys_Anthem_001263684                   Insys_Anthem_001263684
Insys_Anthem_001263687                   Insys_Anthem_001263687
Insys_Anthem_001263688                   Insys_Anthem_001263688
Insys_Anthem_001263691                   Insys_Anthem_001263691
Insys_Anthem_001263693                   Insys_Anthem_001263693
Insys_Anthem_001263700                   Insys_Anthem_001263700
Insys_Anthem_001263702                   Insys_Anthem_001263702
Insys_Anthem_001263703                   Insys_Anthem_001263703
Insys_Anthem_001263710                   Insys_Anthem_001263710
Insys_Anthem_001263712                   Insys_Anthem_001263712
Insys_Anthem_001263713                   Insys_Anthem_001263713
Insys_Anthem_001263714                   Insys_Anthem_001263714
Insys_Anthem_001263716                   Insys_Anthem_001263716
Insys_Anthem_001263717                   Insys_Anthem_001263717
Insys_Anthem_001263718                   Insys_Anthem_001263718
Insys_Anthem_001263722                   Insys_Anthem_001263722
Insys_Anthem_001263723                   Insys_Anthem_001263723
Insys_Anthem_001263724                   Insys_Anthem_001263724
Insys_Anthem_001263726                   Insys_Anthem_001263726
Insys_Anthem_001263727                   Insys_Anthem_001263727
Insys_Anthem_001263728                   Insys_Anthem_001263728
Insys_Anthem_001263730                   Insys_Anthem_001263730
Insys_Anthem_001263734                   Insys_Anthem_001263734
Insys_Anthem_001263735                   Insys_Anthem_001263735
Insys_Anthem_001263736                   Insys_Anthem_001263736
Insys_Anthem_001263737                   Insys_Anthem_001263737
Insys_Anthem_001263738                   Insys_Anthem_001263738
Insys_Anthem_001263745                   Insys_Anthem_001263745
Insys_Anthem_001263746                   Insys_Anthem_001263746
Insys_Anthem_001263747                   Insys_Anthem_001263747
Insys_Anthem_001263750                   Insys_Anthem_001263750
Insys_Anthem_001263758                   Insys_Anthem_001263758
Insys_Anthem_001263760                   Insys_Anthem_001263760
Insys_Anthem_001263761                   Insys_Anthem_001263761
Insys_Anthem_001263762                   Insys_Anthem_001263762
Insys_Anthem_001263763                   Insys_Anthem_001263763
Insys_Anthem_001263765                   Insys_Anthem_001263765

                                                    1463
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1465 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263767                   Insys_Anthem_001263767
Insys_Anthem_001263769                   Insys_Anthem_001263769
Insys_Anthem_001263774                   Insys_Anthem_001263774
Insys_Anthem_001263776                   Insys_Anthem_001263776
Insys_Anthem_001263780                   Insys_Anthem_001263780
Insys_Anthem_001263783                   Insys_Anthem_001263783
Insys_Anthem_001263784                   Insys_Anthem_001263784
Insys_Anthem_001263785                   Insys_Anthem_001263785
Insys_Anthem_001263786                   Insys_Anthem_001263786
Insys_Anthem_001263787                   Insys_Anthem_001263787
Insys_Anthem_001263794                   Insys_Anthem_001263794
Insys_Anthem_001263801                   Insys_Anthem_001263801
Insys_Anthem_001263802                   Insys_Anthem_001263802
Insys_Anthem_001263803                   Insys_Anthem_001263803
Insys_Anthem_001263807                   Insys_Anthem_001263807
Insys_Anthem_001263808                   Insys_Anthem_001263808
Insys_Anthem_001263810                   Insys_Anthem_001263810
Insys_Anthem_001263811                   Insys_Anthem_001263811
Insys_Anthem_001263813                   Insys_Anthem_001263813
Insys_Anthem_001263819                   Insys_Anthem_001263819
Insys_Anthem_001263820                   Insys_Anthem_001263820
Insys_Anthem_001263822                   Insys_Anthem_001263822
Insys_Anthem_001263823                   Insys_Anthem_001263823
Insys_Anthem_001263824                   Insys_Anthem_001263824
Insys_Anthem_001263825                   Insys_Anthem_001263825
Insys_Anthem_001263827                   Insys_Anthem_001263827
Insys_Anthem_001263830                   Insys_Anthem_001263830
Insys_Anthem_001263835                   Insys_Anthem_001263835
Insys_Anthem_001263838                   Insys_Anthem_001263838
Insys_Anthem_001263839                   Insys_Anthem_001263839
Insys_Anthem_001263840                   Insys_Anthem_001263840
Insys_Anthem_001263842                   Insys_Anthem_001263842
Insys_Anthem_001263845                   Insys_Anthem_001263845
Insys_Anthem_001263850                   Insys_Anthem_001263850
Insys_Anthem_001263854                   Insys_Anthem_001263854
Insys_Anthem_001263855                   Insys_Anthem_001263855
Insys_Anthem_001263861                   Insys_Anthem_001263861
Insys_Anthem_001263862                   Insys_Anthem_001263862
Insys_Anthem_001263865                   Insys_Anthem_001263865
Insys_Anthem_001263866                   Insys_Anthem_001263866
Insys_Anthem_001263867                   Insys_Anthem_001263867
Insys_Anthem_001263869                   Insys_Anthem_001263869
Insys_Anthem_001263870                   Insys_Anthem_001263870
Insys_Anthem_001263872                   Insys_Anthem_001263872
Insys_Anthem_001263874                   Insys_Anthem_001263874
Insys_Anthem_001263876                   Insys_Anthem_001263876
Insys_Anthem_001263877                   Insys_Anthem_001263877

                                                    1464
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1466 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001263881                   Insys_Anthem_001263881
Insys_Anthem_001263882                   Insys_Anthem_001263882
Insys_Anthem_001263883                   Insys_Anthem_001263883
Insys_Anthem_001263887                   Insys_Anthem_001263887
Insys_Anthem_001263888                   Insys_Anthem_001263888
Insys_Anthem_001263890                   Insys_Anthem_001263890
Insys_Anthem_001263893                   Insys_Anthem_001263893
Insys_Anthem_001263900                   Insys_Anthem_001263900
Insys_Anthem_001263903                   Insys_Anthem_001263903
Insys_Anthem_001263904                   Insys_Anthem_001263904
Insys_Anthem_001263906                   Insys_Anthem_001263906
Insys_Anthem_001263909                   Insys_Anthem_001263909
Insys_Anthem_001263910                   Insys_Anthem_001263910
Insys_Anthem_001263913                   Insys_Anthem_001263913
Insys_Anthem_001263915                   Insys_Anthem_001263915
Insys_Anthem_001263925                   Insys_Anthem_001263925
Insys_Anthem_001263929                   Insys_Anthem_001263929
Insys_Anthem_001263930                   Insys_Anthem_001263930
Insys_Anthem_001263932                   Insys_Anthem_001263932
Insys_Anthem_001263934                   Insys_Anthem_001263934
Insys_Anthem_001263938                   Insys_Anthem_001263938
Insys_Anthem_001263941                   Insys_Anthem_001263941
Insys_Anthem_001263948                   Insys_Anthem_001263948
Insys_Anthem_001263951                   Insys_Anthem_001263951
Insys_Anthem_001263961                   Insys_Anthem_001263961
Insys_Anthem_001263968                   Insys_Anthem_001263968
Insys_Anthem_001263970                   Insys_Anthem_001263970
Insys_Anthem_001263976                   Insys_Anthem_001263976
Insys_Anthem_001263977                   Insys_Anthem_001263977
Insys_Anthem_001263987                   Insys_Anthem_001263987
Insys_Anthem_001263989                   Insys_Anthem_001263989
Insys_Anthem_001263993                   Insys_Anthem_001263993
Insys_Anthem_001263996                   Insys_Anthem_001263996
Insys_Anthem_001263998                   Insys_Anthem_001263998
Insys_Anthem_001263999                   Insys_Anthem_001263999
Insys_Anthem_001264003                   Insys_Anthem_001264003
Insys_Anthem_001264006                   Insys_Anthem_001264006
Insys_Anthem_001264008                   Insys_Anthem_001264008
Insys_Anthem_001264017                   Insys_Anthem_001264017
Insys_Anthem_001264020                   Insys_Anthem_001264020
Insys_Anthem_001264024                   Insys_Anthem_001264024
Insys_Anthem_001264026                   Insys_Anthem_001264026
Insys_Anthem_001264031                   Insys_Anthem_001264031
Insys_Anthem_001264035                   Insys_Anthem_001264035
Insys_Anthem_001264041                   Insys_Anthem_001264041
Insys_Anthem_001264047                   Insys_Anthem_001264047
Insys_Anthem_001264048                   Insys_Anthem_001264048

                                                    1465
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1467 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264050                   Insys_Anthem_001264050
Insys_Anthem_001264052                   Insys_Anthem_001264052
Insys_Anthem_001264058                   Insys_Anthem_001264058
Insys_Anthem_001264059                   Insys_Anthem_001264059
Insys_Anthem_001264060                   Insys_Anthem_001264060
Insys_Anthem_001264062                   Insys_Anthem_001264062
Insys_Anthem_001264063                   Insys_Anthem_001264063
Insys_Anthem_001264065                   Insys_Anthem_001264065
Insys_Anthem_001264067                   Insys_Anthem_001264067
Insys_Anthem_001264070                   Insys_Anthem_001264070
Insys_Anthem_001264074                   Insys_Anthem_001264074
Insys_Anthem_001264078                   Insys_Anthem_001264078
Insys_Anthem_001264082                   Insys_Anthem_001264082
Insys_Anthem_001264084                   Insys_Anthem_001264084
Insys_Anthem_001264087                   Insys_Anthem_001264087
Insys_Anthem_001264090                   Insys_Anthem_001264090
Insys_Anthem_001264092                   Insys_Anthem_001264092
Insys_Anthem_001264094                   Insys_Anthem_001264094
Insys_Anthem_001264100                   Insys_Anthem_001264100
Insys_Anthem_001264102                   Insys_Anthem_001264102
Insys_Anthem_001264107                   Insys_Anthem_001264107
Insys_Anthem_001264110                   Insys_Anthem_001264110
Insys_Anthem_001264111                   Insys_Anthem_001264111
Insys_Anthem_001264112                   Insys_Anthem_001264112
Insys_Anthem_001264113                   Insys_Anthem_001264113
Insys_Anthem_001264115                   Insys_Anthem_001264115
Insys_Anthem_001264123                   Insys_Anthem_001264123
Insys_Anthem_001264126                   Insys_Anthem_001264126
Insys_Anthem_001264127                   Insys_Anthem_001264127
Insys_Anthem_001264128                   Insys_Anthem_001264128
Insys_Anthem_001264133                   Insys_Anthem_001264133
Insys_Anthem_001264141                   Insys_Anthem_001264141
Insys_Anthem_001264142                   Insys_Anthem_001264142
Insys_Anthem_001264144                   Insys_Anthem_001264144
Insys_Anthem_001264146                   Insys_Anthem_001264146
Insys_Anthem_001264149                   Insys_Anthem_001264149
Insys_Anthem_001264154                   Insys_Anthem_001264154
Insys_Anthem_001264158                   Insys_Anthem_001264158
Insys_Anthem_001264159                   Insys_Anthem_001264159
Insys_Anthem_001264161                   Insys_Anthem_001264161
Insys_Anthem_001264166                   Insys_Anthem_001264166
Insys_Anthem_001264172                   Insys_Anthem_001264172
Insys_Anthem_001264174                   Insys_Anthem_001264174
Insys_Anthem_001264175                   Insys_Anthem_001264175
Insys_Anthem_001264182                   Insys_Anthem_001264182
Insys_Anthem_001264184                   Insys_Anthem_001264184
Insys_Anthem_001264188                   Insys_Anthem_001264188

                                                    1466
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1468 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264189                   Insys_Anthem_001264189
Insys_Anthem_001264198                   Insys_Anthem_001264198
Insys_Anthem_001264199                   Insys_Anthem_001264199
Insys_Anthem_001264202                   Insys_Anthem_001264202
Insys_Anthem_001264203                   Insys_Anthem_001264203
Insys_Anthem_001264205                   Insys_Anthem_001264205
Insys_Anthem_001264209                   Insys_Anthem_001264209
Insys_Anthem_001264211                   Insys_Anthem_001264211
Insys_Anthem_001264216                   Insys_Anthem_001264216
Insys_Anthem_001264218                   Insys_Anthem_001264218
Insys_Anthem_001264219                   Insys_Anthem_001264219
Insys_Anthem_001264228                   Insys_Anthem_001264228
Insys_Anthem_001264231                   Insys_Anthem_001264231
Insys_Anthem_001264236                   Insys_Anthem_001264236
Insys_Anthem_001264240                   Insys_Anthem_001264240
Insys_Anthem_001264241                   Insys_Anthem_001264241
Insys_Anthem_001264246                   Insys_Anthem_001264246
Insys_Anthem_001264249                   Insys_Anthem_001264249
Insys_Anthem_001264250                   Insys_Anthem_001264250
Insys_Anthem_001264252                   Insys_Anthem_001264252
Insys_Anthem_001264262                   Insys_Anthem_001264262
Insys_Anthem_001264264                   Insys_Anthem_001264264
Insys_Anthem_001264269                   Insys_Anthem_001264269
Insys_Anthem_001264275                   Insys_Anthem_001264275
Insys_Anthem_001264281                   Insys_Anthem_001264281
Insys_Anthem_001264282                   Insys_Anthem_001264282
Insys_Anthem_001264283                   Insys_Anthem_001264283
Insys_Anthem_001264284                   Insys_Anthem_001264284
Insys_Anthem_001264296                   Insys_Anthem_001264296
Insys_Anthem_001264299                   Insys_Anthem_001264299
Insys_Anthem_001264300                   Insys_Anthem_001264300
Insys_Anthem_001264305                   Insys_Anthem_001264305
Insys_Anthem_001264311                   Insys_Anthem_001264311
Insys_Anthem_001264313                   Insys_Anthem_001264313
Insys_Anthem_001264316                   Insys_Anthem_001264316
Insys_Anthem_001264323                   Insys_Anthem_001264323
Insys_Anthem_001264327                   Insys_Anthem_001264327
Insys_Anthem_001264329                   Insys_Anthem_001264329
Insys_Anthem_001264331                   Insys_Anthem_001264331
Insys_Anthem_001264333                   Insys_Anthem_001264333
Insys_Anthem_001264334                   Insys_Anthem_001264334
Insys_Anthem_001264336                   Insys_Anthem_001264336
Insys_Anthem_001264338                   Insys_Anthem_001264338
Insys_Anthem_001264343                   Insys_Anthem_001264343
Insys_Anthem_001264355                   Insys_Anthem_001264355
Insys_Anthem_001264356                   Insys_Anthem_001264356
Insys_Anthem_001264357                   Insys_Anthem_001264357

                                                    1467
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1469 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264360                   Insys_Anthem_001264360
Insys_Anthem_001264361                   Insys_Anthem_001264361
Insys_Anthem_001264362                   Insys_Anthem_001264362
Insys_Anthem_001264365                   Insys_Anthem_001264365
Insys_Anthem_001264366                   Insys_Anthem_001264366
Insys_Anthem_001264367                   Insys_Anthem_001264367
Insys_Anthem_001264370                   Insys_Anthem_001264370
Insys_Anthem_001264372                   Insys_Anthem_001264372
Insys_Anthem_001264373                   Insys_Anthem_001264373
Insys_Anthem_001264380                   Insys_Anthem_001264380
Insys_Anthem_001264381                   Insys_Anthem_001264381
Insys_Anthem_001264386                   Insys_Anthem_001264386
Insys_Anthem_001264389                   Insys_Anthem_001264389
Insys_Anthem_001264390                   Insys_Anthem_001264390
Insys_Anthem_001264393                   Insys_Anthem_001264393
Insys_Anthem_001264398                   Insys_Anthem_001264398
Insys_Anthem_001264402                   Insys_Anthem_001264402
Insys_Anthem_001264403                   Insys_Anthem_001264403
Insys_Anthem_001264406                   Insys_Anthem_001264406
Insys_Anthem_001264407                   Insys_Anthem_001264407
Insys_Anthem_001264408                   Insys_Anthem_001264408
Insys_Anthem_001264409                   Insys_Anthem_001264409
Insys_Anthem_001264411                   Insys_Anthem_001264411
Insys_Anthem_001264414                   Insys_Anthem_001264414
Insys_Anthem_001264417                   Insys_Anthem_001264417
Insys_Anthem_001264418                   Insys_Anthem_001264418
Insys_Anthem_001264421                   Insys_Anthem_001264421
Insys_Anthem_001264423                   Insys_Anthem_001264423
Insys_Anthem_001264424                   Insys_Anthem_001264424
Insys_Anthem_001264425                   Insys_Anthem_001264425
Insys_Anthem_001264427                   Insys_Anthem_001264427
Insys_Anthem_001264436                   Insys_Anthem_001264436
Insys_Anthem_001264437                   Insys_Anthem_001264437
Insys_Anthem_001264438                   Insys_Anthem_001264438
Insys_Anthem_001264439                   Insys_Anthem_001264439
Insys_Anthem_001264447                   Insys_Anthem_001264447
Insys_Anthem_001264449                   Insys_Anthem_001264449
Insys_Anthem_001264453                   Insys_Anthem_001264453
Insys_Anthem_001264454                   Insys_Anthem_001264454
Insys_Anthem_001264455                   Insys_Anthem_001264455
Insys_Anthem_001264456                   Insys_Anthem_001264456
Insys_Anthem_001264457                   Insys_Anthem_001264457
Insys_Anthem_001264469                   Insys_Anthem_001264469
Insys_Anthem_001264470                   Insys_Anthem_001264470
Insys_Anthem_001264475                   Insys_Anthem_001264475
Insys_Anthem_001264476                   Insys_Anthem_001264476
Insys_Anthem_001264482                   Insys_Anthem_001264482

                                                    1468
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1470 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264484                   Insys_Anthem_001264484
Insys_Anthem_001264486                   Insys_Anthem_001264486
Insys_Anthem_001264487                   Insys_Anthem_001264487
Insys_Anthem_001264488                   Insys_Anthem_001264488
Insys_Anthem_001264492                   Insys_Anthem_001264492
Insys_Anthem_001264499                   Insys_Anthem_001264499
Insys_Anthem_001264502                   Insys_Anthem_001264502
Insys_Anthem_001264504                   Insys_Anthem_001264504
Insys_Anthem_001264510                   Insys_Anthem_001264510
Insys_Anthem_001264511                   Insys_Anthem_001264511
Insys_Anthem_001264512                   Insys_Anthem_001264512
Insys_Anthem_001264513                   Insys_Anthem_001264513
Insys_Anthem_001264516                   Insys_Anthem_001264516
Insys_Anthem_001264518                   Insys_Anthem_001264518
Insys_Anthem_001264519                   Insys_Anthem_001264519
Insys_Anthem_001264520                   Insys_Anthem_001264520
Insys_Anthem_001264522                   Insys_Anthem_001264522
Insys_Anthem_001264525                   Insys_Anthem_001264525
Insys_Anthem_001264526                   Insys_Anthem_001264526
Insys_Anthem_001264527                   Insys_Anthem_001264527
Insys_Anthem_001264528                   Insys_Anthem_001264528
Insys_Anthem_001264529                   Insys_Anthem_001264529
Insys_Anthem_001264531                   Insys_Anthem_001264531
Insys_Anthem_001264532                   Insys_Anthem_001264532
Insys_Anthem_001264533                   Insys_Anthem_001264533
Insys_Anthem_001264534                   Insys_Anthem_001264534
Insys_Anthem_001264535                   Insys_Anthem_001264535
Insys_Anthem_001264549                   Insys_Anthem_001264549
Insys_Anthem_001264550                   Insys_Anthem_001264550
Insys_Anthem_001264552                   Insys_Anthem_001264552
Insys_Anthem_001264556                   Insys_Anthem_001264556
Insys_Anthem_001264558                   Insys_Anthem_001264558
Insys_Anthem_001264559                   Insys_Anthem_001264559
Insys_Anthem_001264562                   Insys_Anthem_001264562
Insys_Anthem_001264565                   Insys_Anthem_001264565
Insys_Anthem_001264568                   Insys_Anthem_001264568
Insys_Anthem_001264580                   Insys_Anthem_001264580
Insys_Anthem_001264581                   Insys_Anthem_001264581
Insys_Anthem_001264583                   Insys_Anthem_001264583
Insys_Anthem_001264584                   Insys_Anthem_001264584
Insys_Anthem_001264586                   Insys_Anthem_001264586
Insys_Anthem_001264591                   Insys_Anthem_001264591
Insys_Anthem_001264602                   Insys_Anthem_001264602
Insys_Anthem_001264603                   Insys_Anthem_001264603
Insys_Anthem_001264604                   Insys_Anthem_001264604
Insys_Anthem_001264605                   Insys_Anthem_001264605
Insys_Anthem_001264610                   Insys_Anthem_001264610

                                                    1469
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1471 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264611                   Insys_Anthem_001264611
Insys_Anthem_001264613                   Insys_Anthem_001264613
Insys_Anthem_001264614                   Insys_Anthem_001264614
Insys_Anthem_001264615                   Insys_Anthem_001264615
Insys_Anthem_001264617                   Insys_Anthem_001264617
Insys_Anthem_001264620                   Insys_Anthem_001264620
Insys_Anthem_001264622                   Insys_Anthem_001264622
Insys_Anthem_001264624                   Insys_Anthem_001264624
Insys_Anthem_001264625                   Insys_Anthem_001264625
Insys_Anthem_001264631                   Insys_Anthem_001264631
Insys_Anthem_001264635                   Insys_Anthem_001264635
Insys_Anthem_001264643                   Insys_Anthem_001264643
Insys_Anthem_001264645                   Insys_Anthem_001264645
Insys_Anthem_001264647                   Insys_Anthem_001264647
Insys_Anthem_001264655                   Insys_Anthem_001264655
Insys_Anthem_001264662                   Insys_Anthem_001264662
Insys_Anthem_001264665                   Insys_Anthem_001264665
Insys_Anthem_001264666                   Insys_Anthem_001264666
Insys_Anthem_001264668                   Insys_Anthem_001264668
Insys_Anthem_001264680                   Insys_Anthem_001264680
Insys_Anthem_001264681                   Insys_Anthem_001264681
Insys_Anthem_001264682                   Insys_Anthem_001264682
Insys_Anthem_001264683                   Insys_Anthem_001264683
Insys_Anthem_001264684                   Insys_Anthem_001264684
Insys_Anthem_001264687                   Insys_Anthem_001264687
Insys_Anthem_001264689                   Insys_Anthem_001264689
Insys_Anthem_001264690                   Insys_Anthem_001264690
Insys_Anthem_001264691                   Insys_Anthem_001264691
Insys_Anthem_001264692                   Insys_Anthem_001264692
Insys_Anthem_001264698                   Insys_Anthem_001264698
Insys_Anthem_001264701                   Insys_Anthem_001264701
Insys_Anthem_001264702                   Insys_Anthem_001264702
Insys_Anthem_001264706                   Insys_Anthem_001264706
Insys_Anthem_001264709                   Insys_Anthem_001264709
Insys_Anthem_001264714                   Insys_Anthem_001264714
Insys_Anthem_001264719                   Insys_Anthem_001264719
Insys_Anthem_001264720                   Insys_Anthem_001264720
Insys_Anthem_001264723                   Insys_Anthem_001264723
Insys_Anthem_001264728                   Insys_Anthem_001264728
Insys_Anthem_001264729                   Insys_Anthem_001264729
Insys_Anthem_001264730                   Insys_Anthem_001264730
Insys_Anthem_001264732                   Insys_Anthem_001264732
Insys_Anthem_001264733                   Insys_Anthem_001264733
Insys_Anthem_001264740                   Insys_Anthem_001264740
Insys_Anthem_001264741                   Insys_Anthem_001264741
Insys_Anthem_001264744                   Insys_Anthem_001264744
Insys_Anthem_001264745                   Insys_Anthem_001264745

                                                    1470
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1472 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264746                   Insys_Anthem_001264746
Insys_Anthem_001264748                   Insys_Anthem_001264748
Insys_Anthem_001264750                   Insys_Anthem_001264750
Insys_Anthem_001264755                   Insys_Anthem_001264755
Insys_Anthem_001264759                   Insys_Anthem_001264759
Insys_Anthem_001264760                   Insys_Anthem_001264760
Insys_Anthem_001264764                   Insys_Anthem_001264764
Insys_Anthem_001264772                   Insys_Anthem_001264772
Insys_Anthem_001264774                   Insys_Anthem_001264774
Insys_Anthem_001264778                   Insys_Anthem_001264778
Insys_Anthem_001264787                   Insys_Anthem_001264787
Insys_Anthem_001264792                   Insys_Anthem_001264792
Insys_Anthem_001264794                   Insys_Anthem_001264794
Insys_Anthem_001264797                   Insys_Anthem_001264797
Insys_Anthem_001264799                   Insys_Anthem_001264799
Insys_Anthem_001264800                   Insys_Anthem_001264800
Insys_Anthem_001264801                   Insys_Anthem_001264801
Insys_Anthem_001264802                   Insys_Anthem_001264802
Insys_Anthem_001264805                   Insys_Anthem_001264805
Insys_Anthem_001264813                   Insys_Anthem_001264813
Insys_Anthem_001264818                   Insys_Anthem_001264818
Insys_Anthem_001264821                   Insys_Anthem_001264821
Insys_Anthem_001264822                   Insys_Anthem_001264822
Insys_Anthem_001264823                   Insys_Anthem_001264823
Insys_Anthem_001264835                   Insys_Anthem_001264835
Insys_Anthem_001264836                   Insys_Anthem_001264836
Insys_Anthem_001264839                   Insys_Anthem_001264839
Insys_Anthem_001264840                   Insys_Anthem_001264840
Insys_Anthem_001264843                   Insys_Anthem_001264843
Insys_Anthem_001264849                   Insys_Anthem_001264849
Insys_Anthem_001264850                   Insys_Anthem_001264850
Insys_Anthem_001264854                   Insys_Anthem_001264854
Insys_Anthem_001264856                   Insys_Anthem_001264856
Insys_Anthem_001264857                   Insys_Anthem_001264857
Insys_Anthem_001264858                   Insys_Anthem_001264858
Insys_Anthem_001264859                   Insys_Anthem_001264859
Insys_Anthem_001264861                   Insys_Anthem_001264861
Insys_Anthem_001264862                   Insys_Anthem_001264862
Insys_Anthem_001264864                   Insys_Anthem_001264864
Insys_Anthem_001264866                   Insys_Anthem_001264866
Insys_Anthem_001264869                   Insys_Anthem_001264869
Insys_Anthem_001264871                   Insys_Anthem_001264871
Insys_Anthem_001264874                   Insys_Anthem_001264874
Insys_Anthem_001264879                   Insys_Anthem_001264879
Insys_Anthem_001264881                   Insys_Anthem_001264881
Insys_Anthem_001264884                   Insys_Anthem_001264884
Insys_Anthem_001264887                   Insys_Anthem_001264887

                                                    1471
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1473 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001264891                   Insys_Anthem_001264891
Insys_Anthem_001264894                   Insys_Anthem_001264894
Insys_Anthem_001264896                   Insys_Anthem_001264896
Insys_Anthem_001264897                   Insys_Anthem_001264897
Insys_Anthem_001264899                   Insys_Anthem_001264899
Insys_Anthem_001264902                   Insys_Anthem_001264902
Insys_Anthem_001264906                   Insys_Anthem_001264906
Insys_Anthem_001264916                   Insys_Anthem_001264916
Insys_Anthem_001264918                   Insys_Anthem_001264918
Insys_Anthem_001264920                   Insys_Anthem_001264920
Insys_Anthem_001264923                   Insys_Anthem_001264923
Insys_Anthem_001264925                   Insys_Anthem_001264925
Insys_Anthem_001264929                   Insys_Anthem_001264929
Insys_Anthem_001264930                   Insys_Anthem_001264930
Insys_Anthem_001264931                   Insys_Anthem_001264931
Insys_Anthem_001264932                   Insys_Anthem_001264932
Insys_Anthem_001264934                   Insys_Anthem_001264934
Insys_Anthem_001264938                   Insys_Anthem_001264938
Insys_Anthem_001264939                   Insys_Anthem_001264939
Insys_Anthem_001264949                   Insys_Anthem_001264949
Insys_Anthem_001264950                   Insys_Anthem_001264950
Insys_Anthem_001264952                   Insys_Anthem_001264952
Insys_Anthem_001264959                   Insys_Anthem_001264959
Insys_Anthem_001264962                   Insys_Anthem_001264962
Insys_Anthem_001264968                   Insys_Anthem_001264968
Insys_Anthem_001264976                   Insys_Anthem_001264976
Insys_Anthem_001264979                   Insys_Anthem_001264979
Insys_Anthem_001264981                   Insys_Anthem_001264981
Insys_Anthem_001264984                   Insys_Anthem_001264984
Insys_Anthem_001264987                   Insys_Anthem_001264987
Insys_Anthem_001264988                   Insys_Anthem_001264988
Insys_Anthem_001264992                   Insys_Anthem_001264992
Insys_Anthem_001264996                   Insys_Anthem_001264996
Insys_Anthem_001264997                   Insys_Anthem_001264997
Insys_Anthem_001265000                   Insys_Anthem_001265000
Insys_Anthem_001265006                   Insys_Anthem_001265006
Insys_Anthem_001265007                   Insys_Anthem_001265007
Insys_Anthem_001265008                   Insys_Anthem_001265008
Insys_Anthem_001265009                   Insys_Anthem_001265009
Insys_Anthem_001265011                   Insys_Anthem_001265011
Insys_Anthem_001265012                   Insys_Anthem_001265012
Insys_Anthem_001265014                   Insys_Anthem_001265014
Insys_Anthem_001265016                   Insys_Anthem_001265016
Insys_Anthem_001265020                   Insys_Anthem_001265020
Insys_Anthem_001265025                   Insys_Anthem_001265025
Insys_Anthem_001265026                   Insys_Anthem_001265026
Insys_Anthem_001265027                   Insys_Anthem_001265027

                                                    1472
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1474 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265028                   Insys_Anthem_001265028
Insys_Anthem_001265030                   Insys_Anthem_001265030
Insys_Anthem_001265034                   Insys_Anthem_001265034
Insys_Anthem_001265044                   Insys_Anthem_001265044
Insys_Anthem_001265052                   Insys_Anthem_001265052
Insys_Anthem_001265057                   Insys_Anthem_001265057
Insys_Anthem_001265059                   Insys_Anthem_001265059
Insys_Anthem_001265060                   Insys_Anthem_001265060
Insys_Anthem_001265066                   Insys_Anthem_001265066
Insys_Anthem_001265072                   Insys_Anthem_001265072
Insys_Anthem_001265074                   Insys_Anthem_001265074
Insys_Anthem_001265076                   Insys_Anthem_001265076
Insys_Anthem_001265077                   Insys_Anthem_001265077
Insys_Anthem_001265079                   Insys_Anthem_001265079
Insys_Anthem_001265082                   Insys_Anthem_001265082
Insys_Anthem_001265083                   Insys_Anthem_001265083
Insys_Anthem_001265086                   Insys_Anthem_001265086
Insys_Anthem_001265092                   Insys_Anthem_001265092
Insys_Anthem_001265093                   Insys_Anthem_001265093
Insys_Anthem_001265094                   Insys_Anthem_001265094
Insys_Anthem_001265100                   Insys_Anthem_001265100
Insys_Anthem_001265106                   Insys_Anthem_001265106
Insys_Anthem_001265107                   Insys_Anthem_001265107
Insys_Anthem_001265108                   Insys_Anthem_001265108
Insys_Anthem_001265109                   Insys_Anthem_001265109
Insys_Anthem_001265111                   Insys_Anthem_001265111
Insys_Anthem_001265113                   Insys_Anthem_001265113
Insys_Anthem_001265114                   Insys_Anthem_001265114
Insys_Anthem_001265119                   Insys_Anthem_001265119
Insys_Anthem_001265123                   Insys_Anthem_001265123
Insys_Anthem_001265127                   Insys_Anthem_001265127
Insys_Anthem_001265128                   Insys_Anthem_001265128
Insys_Anthem_001265134                   Insys_Anthem_001265134
Insys_Anthem_001265138                   Insys_Anthem_001265138
Insys_Anthem_001265139                   Insys_Anthem_001265139
Insys_Anthem_001265142                   Insys_Anthem_001265142
Insys_Anthem_001265149                   Insys_Anthem_001265149
Insys_Anthem_001265151                   Insys_Anthem_001265151
Insys_Anthem_001265153                   Insys_Anthem_001265153
Insys_Anthem_001265154                   Insys_Anthem_001265154
Insys_Anthem_001265155                   Insys_Anthem_001265155
Insys_Anthem_001265156                   Insys_Anthem_001265156
Insys_Anthem_001265157                   Insys_Anthem_001265157
Insys_Anthem_001265158                   Insys_Anthem_001265158
Insys_Anthem_001265162                   Insys_Anthem_001265162
Insys_Anthem_001265163                   Insys_Anthem_001265163
Insys_Anthem_001265166                   Insys_Anthem_001265166

                                                    1473
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1475 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265168                   Insys_Anthem_001265168
Insys_Anthem_001265170                   Insys_Anthem_001265170
Insys_Anthem_001265172                   Insys_Anthem_001265172
Insys_Anthem_001265178                   Insys_Anthem_001265178
Insys_Anthem_001265179                   Insys_Anthem_001265179
Insys_Anthem_001265180                   Insys_Anthem_001265180
Insys_Anthem_001265186                   Insys_Anthem_001265186
Insys_Anthem_001265187                   Insys_Anthem_001265187
Insys_Anthem_001265190                   Insys_Anthem_001265190
Insys_Anthem_001265193                   Insys_Anthem_001265193
Insys_Anthem_001265194                   Insys_Anthem_001265194
Insys_Anthem_001265197                   Insys_Anthem_001265197
Insys_Anthem_001265202                   Insys_Anthem_001265202
Insys_Anthem_001265205                   Insys_Anthem_001265205
Insys_Anthem_001265207                   Insys_Anthem_001265207
Insys_Anthem_001265212                   Insys_Anthem_001265212
Insys_Anthem_001265218                   Insys_Anthem_001265218
Insys_Anthem_001265221                   Insys_Anthem_001265221
Insys_Anthem_001265222                   Insys_Anthem_001265222
Insys_Anthem_001265225                   Insys_Anthem_001265225
Insys_Anthem_001265227                   Insys_Anthem_001265227
Insys_Anthem_001265232                   Insys_Anthem_001265232
Insys_Anthem_001265234                   Insys_Anthem_001265234
Insys_Anthem_001265238                   Insys_Anthem_001265238
Insys_Anthem_001265241                   Insys_Anthem_001265241
Insys_Anthem_001265242                   Insys_Anthem_001265242
Insys_Anthem_001265246                   Insys_Anthem_001265246
Insys_Anthem_001265248                   Insys_Anthem_001265248
Insys_Anthem_001265251                   Insys_Anthem_001265251
Insys_Anthem_001265253                   Insys_Anthem_001265253
Insys_Anthem_001265254                   Insys_Anthem_001265254
Insys_Anthem_001265256                   Insys_Anthem_001265256
Insys_Anthem_001265257                   Insys_Anthem_001265257
Insys_Anthem_001265258                   Insys_Anthem_001265258
Insys_Anthem_001265259                   Insys_Anthem_001265259
Insys_Anthem_001265260                   Insys_Anthem_001265260
Insys_Anthem_001265262                   Insys_Anthem_001265262
Insys_Anthem_001265263                   Insys_Anthem_001265263
Insys_Anthem_001265273                   Insys_Anthem_001265273
Insys_Anthem_001265277                   Insys_Anthem_001265277
Insys_Anthem_001265278                   Insys_Anthem_001265278
Insys_Anthem_001265283                   Insys_Anthem_001265283
Insys_Anthem_001265284                   Insys_Anthem_001265284
Insys_Anthem_001265285                   Insys_Anthem_001265285
Insys_Anthem_001265289                   Insys_Anthem_001265289
Insys_Anthem_001265292                   Insys_Anthem_001265292
Insys_Anthem_001265294                   Insys_Anthem_001265294

                                                    1474
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1476 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265299                   Insys_Anthem_001265299
Insys_Anthem_001265302                   Insys_Anthem_001265302
Insys_Anthem_001265305                   Insys_Anthem_001265305
Insys_Anthem_001265309                   Insys_Anthem_001265309
Insys_Anthem_001265312                   Insys_Anthem_001265312
Insys_Anthem_001265314                   Insys_Anthem_001265314
Insys_Anthem_001265315                   Insys_Anthem_001265315
Insys_Anthem_001265321                   Insys_Anthem_001265321
Insys_Anthem_001265323                   Insys_Anthem_001265323
Insys_Anthem_001265333                   Insys_Anthem_001265333
Insys_Anthem_001265345                   Insys_Anthem_001265345
Insys_Anthem_001265346                   Insys_Anthem_001265346
Insys_Anthem_001265347                   Insys_Anthem_001265347
Insys_Anthem_001265350                   Insys_Anthem_001265350
Insys_Anthem_001265351                   Insys_Anthem_001265351
Insys_Anthem_001265356                   Insys_Anthem_001265356
Insys_Anthem_001265357                   Insys_Anthem_001265357
Insys_Anthem_001265358                   Insys_Anthem_001265358
Insys_Anthem_001265360                   Insys_Anthem_001265360
Insys_Anthem_001265361                   Insys_Anthem_001265361
Insys_Anthem_001265362                   Insys_Anthem_001265362
Insys_Anthem_001265363                   Insys_Anthem_001265363
Insys_Anthem_001265364                   Insys_Anthem_001265364
Insys_Anthem_001265365                   Insys_Anthem_001265365
Insys_Anthem_001265367                   Insys_Anthem_001265367
Insys_Anthem_001265368                   Insys_Anthem_001265368
Insys_Anthem_001265377                   Insys_Anthem_001265377
Insys_Anthem_001265380                   Insys_Anthem_001265380
Insys_Anthem_001265386                   Insys_Anthem_001265386
Insys_Anthem_001265389                   Insys_Anthem_001265389
Insys_Anthem_001265390                   Insys_Anthem_001265390
Insys_Anthem_001265395                   Insys_Anthem_001265395
Insys_Anthem_001265396                   Insys_Anthem_001265396
Insys_Anthem_001265397                   Insys_Anthem_001265397
Insys_Anthem_001265400                   Insys_Anthem_001265400
Insys_Anthem_001265401                   Insys_Anthem_001265401
Insys_Anthem_001265405                   Insys_Anthem_001265405
Insys_Anthem_001265407                   Insys_Anthem_001265407
Insys_Anthem_001265410                   Insys_Anthem_001265410
Insys_Anthem_001265415                   Insys_Anthem_001265415
Insys_Anthem_001265419                   Insys_Anthem_001265419
Insys_Anthem_001265421                   Insys_Anthem_001265421
Insys_Anthem_001265427                   Insys_Anthem_001265427
Insys_Anthem_001265430                   Insys_Anthem_001265430
Insys_Anthem_001265433                   Insys_Anthem_001265433
Insys_Anthem_001265435                   Insys_Anthem_001265435
Insys_Anthem_001265438                   Insys_Anthem_001265438

                                                    1475
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1477 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265447                   Insys_Anthem_001265447
Insys_Anthem_001265449                   Insys_Anthem_001265449
Insys_Anthem_001265450                   Insys_Anthem_001265450
Insys_Anthem_001265451                   Insys_Anthem_001265451
Insys_Anthem_001265452                   Insys_Anthem_001265452
Insys_Anthem_001265454                   Insys_Anthem_001265454
Insys_Anthem_001265455                   Insys_Anthem_001265455
Insys_Anthem_001265456                   Insys_Anthem_001265456
Insys_Anthem_001265459                   Insys_Anthem_001265459
Insys_Anthem_001265462                   Insys_Anthem_001265462
Insys_Anthem_001265467                   Insys_Anthem_001265467
Insys_Anthem_001265468                   Insys_Anthem_001265468
Insys_Anthem_001265469                   Insys_Anthem_001265469
Insys_Anthem_001265470                   Insys_Anthem_001265470
Insys_Anthem_001265471                   Insys_Anthem_001265471
Insys_Anthem_001265472                   Insys_Anthem_001265472
Insys_Anthem_001265473                   Insys_Anthem_001265473
Insys_Anthem_001265479                   Insys_Anthem_001265479
Insys_Anthem_001265481                   Insys_Anthem_001265481
Insys_Anthem_001265482                   Insys_Anthem_001265482
Insys_Anthem_001265483                   Insys_Anthem_001265483
Insys_Anthem_001265484                   Insys_Anthem_001265484
Insys_Anthem_001265485                   Insys_Anthem_001265485
Insys_Anthem_001265486                   Insys_Anthem_001265486
Insys_Anthem_001265487                   Insys_Anthem_001265487
Insys_Anthem_001265488                   Insys_Anthem_001265488
Insys_Anthem_001265489                   Insys_Anthem_001265489
Insys_Anthem_001265491                   Insys_Anthem_001265491
Insys_Anthem_001265497                   Insys_Anthem_001265497
Insys_Anthem_001265498                   Insys_Anthem_001265498
Insys_Anthem_001265514                   Insys_Anthem_001265514
Insys_Anthem_001265515                   Insys_Anthem_001265515
Insys_Anthem_001265528                   Insys_Anthem_001265528
Insys_Anthem_001265529                   Insys_Anthem_001265529
Insys_Anthem_001265547                   Insys_Anthem_001265547
Insys_Anthem_001265549                   Insys_Anthem_001265549
Insys_Anthem_001265554                   Insys_Anthem_001265554
Insys_Anthem_001265556                   Insys_Anthem_001265556
Insys_Anthem_001265558                   Insys_Anthem_001265558
Insys_Anthem_001265561                   Insys_Anthem_001265561
Insys_Anthem_001265562                   Insys_Anthem_001265562
Insys_Anthem_001265567                   Insys_Anthem_001265567
Insys_Anthem_001265569                   Insys_Anthem_001265569
Insys_Anthem_001265570                   Insys_Anthem_001265570
Insys_Anthem_001265575                   Insys_Anthem_001265575
Insys_Anthem_001265579                   Insys_Anthem_001265579
Insys_Anthem_001265581                   Insys_Anthem_001265581

                                                    1476
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1478 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265584                   Insys_Anthem_001265584
Insys_Anthem_001265585                   Insys_Anthem_001265585
Insys_Anthem_001265586                   Insys_Anthem_001265586
Insys_Anthem_001265587                   Insys_Anthem_001265587
Insys_Anthem_001265591                   Insys_Anthem_001265591
Insys_Anthem_001265592                   Insys_Anthem_001265592
Insys_Anthem_001265593                   Insys_Anthem_001265593
Insys_Anthem_001265598                   Insys_Anthem_001265598
Insys_Anthem_001265599                   Insys_Anthem_001265599
Insys_Anthem_001265600                   Insys_Anthem_001265600
Insys_Anthem_001265601                   Insys_Anthem_001265601
Insys_Anthem_001265602                   Insys_Anthem_001265602
Insys_Anthem_001265604                   Insys_Anthem_001265604
Insys_Anthem_001265605                   Insys_Anthem_001265605
Insys_Anthem_001265606                   Insys_Anthem_001265606
Insys_Anthem_001265607                   Insys_Anthem_001265607
Insys_Anthem_001265608                   Insys_Anthem_001265608
Insys_Anthem_001265612                   Insys_Anthem_001265612
Insys_Anthem_001265621                   Insys_Anthem_001265621
Insys_Anthem_001265624                   Insys_Anthem_001265624
Insys_Anthem_001265628                   Insys_Anthem_001265628
Insys_Anthem_001265629                   Insys_Anthem_001265629
Insys_Anthem_001265635                   Insys_Anthem_001265635
Insys_Anthem_001265640                   Insys_Anthem_001265640
Insys_Anthem_001265644                   Insys_Anthem_001265644
Insys_Anthem_001265645                   Insys_Anthem_001265645
Insys_Anthem_001265646                   Insys_Anthem_001265646
Insys_Anthem_001265650                   Insys_Anthem_001265650
Insys_Anthem_001265654                   Insys_Anthem_001265654
Insys_Anthem_001265656                   Insys_Anthem_001265656
Insys_Anthem_001265660                   Insys_Anthem_001265660
Insys_Anthem_001265662                   Insys_Anthem_001265662
Insys_Anthem_001265664                   Insys_Anthem_001265664
Insys_Anthem_001265666                   Insys_Anthem_001265666
Insys_Anthem_001265667                   Insys_Anthem_001265667
Insys_Anthem_001265669                   Insys_Anthem_001265669
Insys_Anthem_001265670                   Insys_Anthem_001265670
Insys_Anthem_001265676                   Insys_Anthem_001265676
Insys_Anthem_001265685                   Insys_Anthem_001265685
Insys_Anthem_001265687                   Insys_Anthem_001265687
Insys_Anthem_001265690                   Insys_Anthem_001265690
Insys_Anthem_001265694                   Insys_Anthem_001265694
Insys_Anthem_001265695                   Insys_Anthem_001265695
Insys_Anthem_001265696                   Insys_Anthem_001265696
Insys_Anthem_001265703                   Insys_Anthem_001265703
Insys_Anthem_001265712                   Insys_Anthem_001265712
Insys_Anthem_001265714                   Insys_Anthem_001265714

                                                    1477
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1479 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001265716                   Insys_Anthem_001265716
Insys_Anthem_001265720                   Insys_Anthem_001265720
Insys_Anthem_001265722                   Insys_Anthem_001265722
Insys_Anthem_001265723                   Insys_Anthem_001265723
Insys_Anthem_001265727                   Insys_Anthem_001265727
Insys_Anthem_001265735                   Insys_Anthem_001265735
Insys_Anthem_001265737                   Insys_Anthem_001265737
Insys_Anthem_001265738                   Insys_Anthem_001265738
Insys_Anthem_001265746                   Insys_Anthem_001265746
Insys_Anthem_001265751                   Insys_Anthem_001265751
Insys_Anthem_001265773                   Insys_Anthem_001265773
Insys_Anthem_001265774                   Insys_Anthem_001265774
Insys_Anthem_001265807                   Insys_Anthem_001265807
Insys_Anthem_001265818                   Insys_Anthem_001265818
Insys_Anthem_001265867                   Insys_Anthem_001265867
Insys_Anthem_001265870                   Insys_Anthem_001265870
Insys_Anthem_001265877                   Insys_Anthem_001265877
Insys_Anthem_001265878                   Insys_Anthem_001265878
Insys_Anthem_001265887                   Insys_Anthem_001265887
Insys_Anthem_001265889                   Insys_Anthem_001265889
Insys_Anthem_001265902                   Insys_Anthem_001265902
Insys_Anthem_001265915                   Insys_Anthem_001265915
Insys_Anthem_001265937                   Insys_Anthem_001265937
Insys_Anthem_001265940                   Insys_Anthem_001265940
Insys_Anthem_001265956                   Insys_Anthem_001265956
Insys_Anthem_001265966                   Insys_Anthem_001265966
Insys_Anthem_001265990                   Insys_Anthem_001265990
Insys_Anthem_001265991                   Insys_Anthem_001265991
Insys_Anthem_001266002                   Insys_Anthem_001266002
Insys_Anthem_001266027                   Insys_Anthem_001266027
Insys_Anthem_001266036                   Insys_Anthem_001266036
Insys_Anthem_001266039                   Insys_Anthem_001266039
Insys_Anthem_001266040                   Insys_Anthem_001266040
Insys_Anthem_001266045                   Insys_Anthem_001266045
Insys_Anthem_001266066                   Insys_Anthem_001266066
Insys_Anthem_001266084                   Insys_Anthem_001266084
Insys_Anthem_001266103                   Insys_Anthem_001266103
Insys_Anthem_001266104                   Insys_Anthem_001266104
Insys_Anthem_001266147                   Insys_Anthem_001266147
Insys_Anthem_001266149                   Insys_Anthem_001266149
Insys_Anthem_001266151                   Insys_Anthem_001266151
Insys_Anthem_001266190                   Insys_Anthem_001266190
Insys_Anthem_001266211                   Insys_Anthem_001266211
Insys_Anthem_001266214                   Insys_Anthem_001266214
Insys_Anthem_001266241                   Insys_Anthem_001266241
Insys_Anthem_001266260                   Insys_Anthem_001266260
Insys_Anthem_001266266                   Insys_Anthem_001266266

                                                    1478
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1480 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001266277                   Insys_Anthem_001266277
Insys_Anthem_001266335                   Insys_Anthem_001266335
Insys_Anthem_001266374                   Insys_Anthem_001266374
Insys_Anthem_001266424                   Insys_Anthem_001266424
Insys_Anthem_001266552                   Insys_Anthem_001266552
Insys_Anthem_001267603                   Insys_Anthem_001267603
Insys_Anthem_001267604                   Insys_Anthem_001267604
Insys_Anthem_001267605                   Insys_Anthem_001267605
Insys_Anthem_001267606                   Insys_Anthem_001267606
Insys_Anthem_001267607                   Insys_Anthem_001267607
Insys_Anthem_001267608                   Insys_Anthem_001267608
Insys_Anthem_001267609                   Insys_Anthem_001267609
Insys_Anthem_001267610                   Insys_Anthem_001267610
Insys_Anthem_001267611                   Insys_Anthem_001267611
Insys_Anthem_001267612                   Insys_Anthem_001267612
Insys_Anthem_001267613                   Insys_Anthem_001267613
Insys_Anthem_001267614                   Insys_Anthem_001267614
Insys_Anthem_001267615                   Insys_Anthem_001267615
Insys_Anthem_001267616                   Insys_Anthem_001267616
Insys_Anthem_001267617                   Insys_Anthem_001267617
Insys_Anthem_001267619                   Insys_Anthem_001267619
Insys_Anthem_001267620                   Insys_Anthem_001267620
Insys_Anthem_001267621                   Insys_Anthem_001267621
Insys_Anthem_001267622                   Insys_Anthem_001267622
Insys_Anthem_001267623                   Insys_Anthem_001267623
Insys_Anthem_001267624                   Insys_Anthem_001267624
Insys_Anthem_001267625                   Insys_Anthem_001267625
Insys_Anthem_001267626                   Insys_Anthem_001267626
Insys_Anthem_001267629                   Insys_Anthem_001267629
Insys_Anthem_001267630                   Insys_Anthem_001267630
Insys_Anthem_001267631                   Insys_Anthem_001267631
Insys_Anthem_001267632                   Insys_Anthem_001267632
Insys_Anthem_001267633                   Insys_Anthem_001267633
Insys_Anthem_001267634                   Insys_Anthem_001267634
Insys_Anthem_001267635                   Insys_Anthem_001267635
Insys_Anthem_001267636                   Insys_Anthem_001267636
Insys_Anthem_001267637                   Insys_Anthem_001267637
Insys_Anthem_001267638                   Insys_Anthem_001267638
Insys_Anthem_001267639                   Insys_Anthem_001267639
Insys_Anthem_001267640                   Insys_Anthem_001267640
Insys_Anthem_001267641                   Insys_Anthem_001267641
Insys_Anthem_001267642                   Insys_Anthem_001267642
Insys_Anthem_001267643                   Insys_Anthem_001267643
Insys_Anthem_001267644                   Insys_Anthem_001267644
Insys_Anthem_001267646                   Insys_Anthem_001267646
Insys_Anthem_001267647                   Insys_Anthem_001267647
Insys_Anthem_001267837                   Insys_Anthem_001267837

                                                    1479
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1481 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001267841                   Insys_Anthem_001267841
Insys_Anthem_001267855                   Insys_Anthem_001267855
Insys_Anthem_001267856                   Insys_Anthem_001267856
Insys_Anthem_001268216                   Insys_Anthem_001268216
Insys_Anthem_001268217                   Insys_Anthem_001268217
Insys_Anthem_001268218                   Insys_Anthem_001268218
Insys_Anthem_001268219                   Insys_Anthem_001268219
Insys_Anthem_001268220                   Insys_Anthem_001268220
Insys_Anthem_001268221                   Insys_Anthem_001268221
Insys_Anthem_001268222                   Insys_Anthem_001268222
Insys_Anthem_001268223                   Insys_Anthem_001268223
Insys_Anthem_001268224                   Insys_Anthem_001268224
Insys_Anthem_001268225                   Insys_Anthem_001268225
Insys_Anthem_001268226                   Insys_Anthem_001268226
Insys_Anthem_001268227                   Insys_Anthem_001268227
Insys_Anthem_001268228                   Insys_Anthem_001268228
Insys_Anthem_001268229                   Insys_Anthem_001268229
Insys_Anthem_001268230                   Insys_Anthem_001268230
Insys_Anthem_001268231                   Insys_Anthem_001268231
Insys_Anthem_001268232                   Insys_Anthem_001268232
Insys_Anthem_001268233                   Insys_Anthem_001268233
Insys_Anthem_001268234                   Insys_Anthem_001268234
Insys_Anthem_001268235                   Insys_Anthem_001268235
Insys_Anthem_001268236                   Insys_Anthem_001268236
Insys_Anthem_001268237                   Insys_Anthem_001268237
Insys_Anthem_001268238                   Insys_Anthem_001268238
Insys_Anthem_001268239                   Insys_Anthem_001268239
Insys_Anthem_001268240                   Insys_Anthem_001268240
Insys_Anthem_001268241                   Insys_Anthem_001268241
Insys_Anthem_001268242                   Insys_Anthem_001268242
Insys_Anthem_001268243                   Insys_Anthem_001268243
Insys_Anthem_001268244                   Insys_Anthem_001268244
Insys_Anthem_001268245                   Insys_Anthem_001268245
Insys_Anthem_001268246                   Insys_Anthem_001268246
Insys_Anthem_001268247                   Insys_Anthem_001268247
Insys_Anthem_001268248                   Insys_Anthem_001268248
Insys_Anthem_001268249                   Insys_Anthem_001268249
Insys_Anthem_001268250                   Insys_Anthem_001268250
Insys_Anthem_001268251                   Insys_Anthem_001268251
Insys_Anthem_001268252                   Insys_Anthem_001268252
Insys_Anthem_001268253                   Insys_Anthem_001268253
Insys_Anthem_001268254                   Insys_Anthem_001268254
Insys_Anthem_001268255                   Insys_Anthem_001268255
Insys_Anthem_001268256                   Insys_Anthem_001268256
Insys_Anthem_001268257                   Insys_Anthem_001268257
Insys_Anthem_001268258                   Insys_Anthem_001268258
Insys_Anthem_001268259                   Insys_Anthem_001268259

                                                    1480
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1482 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001268260                   Insys_Anthem_001268260
Insys_Anthem_001268272                   Insys_Anthem_001268272
Insys_Anthem_001268294                   Insys_Anthem_001268294
Insys_Anthem_001268322                   Insys_Anthem_001268322
Insys_Anthem_001268323                   Insys_Anthem_001268323
Insys_Anthem_001268324                   Insys_Anthem_001268324
Insys_Anthem_001268325                   Insys_Anthem_001268325
Insys_Anthem_001268326                   Insys_Anthem_001268326
Insys_Anthem_001268354                   Insys_Anthem_001268354
Insys_Anthem_001268355                   Insys_Anthem_001268355
Insys_Anthem_001268356                   Insys_Anthem_001268356
Insys_Anthem_001268423                   Insys_Anthem_001268423
Insys_Anthem_001268441                   Insys_Anthem_001268441
Insys_Anthem_001268443                   Insys_Anthem_001268443
Insys_Anthem_001268461                   Insys_Anthem_001268461
Insys_Anthem_001268465                   Insys_Anthem_001268465
Insys_Anthem_001268468                   Insys_Anthem_001268468
Insys_Anthem_001268471                   Insys_Anthem_001268471
Insys_Anthem_001268483                   Insys_Anthem_001268483
Insys_Anthem_001268485                   Insys_Anthem_001268485
Insys_Anthem_001268486                   Insys_Anthem_001268486
Insys_Anthem_001268487                   Insys_Anthem_001268487
Insys_Anthem_001268488                   Insys_Anthem_001268488
Insys_Anthem_001268489                   Insys_Anthem_001268489
Insys_Anthem_001268497                   Insys_Anthem_001268497
Insys_Anthem_001268498                   Insys_Anthem_001268498
Insys_Anthem_001268499                   Insys_Anthem_001268499
Insys_Anthem_001268500                   Insys_Anthem_001268500
Insys_Anthem_001268508                   Insys_Anthem_001268508
Insys_Anthem_001268518                   Insys_Anthem_001268518
Insys_Anthem_001268524                   Insys_Anthem_001268524
Insys_Anthem_001268532                   Insys_Anthem_001268532
Insys_Anthem_001268533                   Insys_Anthem_001268533
Insys_Anthem_001268535                   Insys_Anthem_001268535
Insys_Anthem_001268536                   Insys_Anthem_001268536
Insys_Anthem_001268537                   Insys_Anthem_001268537
Insys_Anthem_001268539                   Insys_Anthem_001268539
Insys_Anthem_001268541                   Insys_Anthem_001268541
Insys_Anthem_001268542                   Insys_Anthem_001268542
Insys_Anthem_001268545                   Insys_Anthem_001268545
Insys_Anthem_001268559                   Insys_Anthem_001268559
Insys_Anthem_001268564                   Insys_Anthem_001268564
Insys_Anthem_001268566                   Insys_Anthem_001268566
Insys_Anthem_001268567                   Insys_Anthem_001268567
Insys_Anthem_001268577                   Insys_Anthem_001268577
Insys_Anthem_001268578                   Insys_Anthem_001268578
Insys_Anthem_001268583                   Insys_Anthem_001268583

                                                    1481
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1483 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001268585                   Insys_Anthem_001268585
Insys_Anthem_001268594                   Insys_Anthem_001268594
Insys_Anthem_001268600                   Insys_Anthem_001268600
Insys_Anthem_001268603                   Insys_Anthem_001268603
Insys_Anthem_001268604                   Insys_Anthem_001268604
Insys_Anthem_001268609                   Insys_Anthem_001268609
Insys_Anthem_001268610                   Insys_Anthem_001268610
Insys_Anthem_001268612                   Insys_Anthem_001268612
Insys_Anthem_001268615                   Insys_Anthem_001268615
Insys_Anthem_001268617                   Insys_Anthem_001268617
Insys_Anthem_001268621                   Insys_Anthem_001268621
Insys_Anthem_001268623                   Insys_Anthem_001268623
Insys_Anthem_001268624                   Insys_Anthem_001268624
Insys_Anthem_001268627                   Insys_Anthem_001268627
Insys_Anthem_001268628                   Insys_Anthem_001268628
Insys_Anthem_001268632                   Insys_Anthem_001268632
Insys_Anthem_001268636                   Insys_Anthem_001268636
Insys_Anthem_001268637                   Insys_Anthem_001268637
Insys_Anthem_001268638                   Insys_Anthem_001268638
Insys_Anthem_001268639                   Insys_Anthem_001268639
Insys_Anthem_001268640                   Insys_Anthem_001268640
Insys_Anthem_001268650                   Insys_Anthem_001268650
Insys_Anthem_001268653                   Insys_Anthem_001268653
Insys_Anthem_001268658                   Insys_Anthem_001268658
Insys_Anthem_001268677                   Insys_Anthem_001268677
Insys_Anthem_001268679                   Insys_Anthem_001268679
Insys_Anthem_001268680                   Insys_Anthem_001268680
Insys_Anthem_001268683                   Insys_Anthem_001268683
Insys_Anthem_001268687                   Insys_Anthem_001268687
Insys_Anthem_001268693                   Insys_Anthem_001268693
Insys_Anthem_001268729                   Insys_Anthem_001268729
Insys_Anthem_001268799                   Insys_Anthem_001268799
Insys_Anthem_001268804                   Insys_Anthem_001268804
Insys_Anthem_001268805                   Insys_Anthem_001268805
Insys_Anthem_001268806                   Insys_Anthem_001268806
Insys_Anthem_001268809                   Insys_Anthem_001268809
Insys_Anthem_001268813                   Insys_Anthem_001268813
Insys_Anthem_001268815                   Insys_Anthem_001268815
Insys_Anthem_001268818                   Insys_Anthem_001268818
Insys_Anthem_001268819                   Insys_Anthem_001268819
Insys_Anthem_001268825                   Insys_Anthem_001268825
Insys_Anthem_001268853                   Insys_Anthem_001268853
Insys_Anthem_001268884                   Insys_Anthem_001268884
Insys_Anthem_001268931                   Insys_Anthem_001268931
Insys_Anthem_001268944                   Insys_Anthem_001268944
Insys_Anthem_001268998                   Insys_Anthem_001268998
Insys_Anthem_001269017                   Insys_Anthem_001269017

                                                    1482
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1484 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001269022                   Insys_Anthem_001269022
Insys_Anthem_001269099                   Insys_Anthem_001269099
Insys_Anthem_001269146                   Insys_Anthem_001269146
Insys_Anthem_001269278                   Insys_Anthem_001269278
Insys_Anthem_001269323                   Insys_Anthem_001269323
Insys_Anthem_001269326                   Insys_Anthem_001269326
Insys_Anthem_001269345                   Insys_Anthem_001269345
Insys_Anthem_001269375                   Insys_Anthem_001269375
Insys_Anthem_001269385                   Insys_Anthem_001269385
Insys_Anthem_001269406                   Insys_Anthem_001269406
Insys_Anthem_001269479                   Insys_Anthem_001269479
Insys_Anthem_001269601                   Insys_Anthem_001269601
Insys_Anthem_001269705                   Insys_Anthem_001269705
Insys_Anthem_001269715                   Insys_Anthem_001269715
Insys_Anthem_001269787                   Insys_Anthem_001269787
Insys_Anthem_001269801                   Insys_Anthem_001269801
Insys_Anthem_001269987                   Insys_Anthem_001269987
Insys_Anthem_001270042                   Insys_Anthem_001270042
Insys_Anthem_001270158                   Insys_Anthem_001270158
Insys_Anthem_001270235                   Insys_Anthem_001270235
Insys_Anthem_001270241                   Insys_Anthem_001270241
Insys_Anthem_001270290                   Insys_Anthem_001270290
Insys_Anthem_001270337                   Insys_Anthem_001270337
Insys_Anthem_001270355                   Insys_Anthem_001270355
Insys_Anthem_001270376                   Insys_Anthem_001270376
Insys_Anthem_001270460                   Insys_Anthem_001270460
Insys_Anthem_001270519                   Insys_Anthem_001270519
Insys_Anthem_001270524                   Insys_Anthem_001270524
Insys_Anthem_001270570                   Insys_Anthem_001270570
Insys_Anthem_001270704                   Insys_Anthem_001270704
Insys_Anthem_001270823                   Insys_Anthem_001270823
Insys_Anthem_001270828                   Insys_Anthem_001270828
Insys_Anthem_001270922                   Insys_Anthem_001270922
Insys_Anthem_001270930                   Insys_Anthem_001270930
Insys_Anthem_001270931                   Insys_Anthem_001270931
Insys_Anthem_001270947                   Insys_Anthem_001270947
Insys_Anthem_001270949                   Insys_Anthem_001270949
Insys_Anthem_001270950                   Insys_Anthem_001270950
Insys_Anthem_001270951                   Insys_Anthem_001270951
Insys_Anthem_001270952                   Insys_Anthem_001270952
Insys_Anthem_001270953                   Insys_Anthem_001270953
Insys_Anthem_001270954                   Insys_Anthem_001270954
Insys_Anthem_001270955                   Insys_Anthem_001270955
Insys_Anthem_001270956                   Insys_Anthem_001270956
Insys_Anthem_001270957                   Insys_Anthem_001270957
Insys_Anthem_001270958                   Insys_Anthem_001270958
Insys_Anthem_001270959                   Insys_Anthem_001270959

                                                    1483
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1485 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001270960                   Insys_Anthem_001270960
Insys_Anthem_001270961                   Insys_Anthem_001270961
Insys_Anthem_001270962                   Insys_Anthem_001270962
Insys_Anthem_001270963                   Insys_Anthem_001270963
Insys_Anthem_001270964                   Insys_Anthem_001270964
Insys_Anthem_001270965                   Insys_Anthem_001270965
Insys_Anthem_001270966                   Insys_Anthem_001270966
Insys_Anthem_001270967                   Insys_Anthem_001270967
Insys_Anthem_001270968                   Insys_Anthem_001270968
Insys_Anthem_001270969                   Insys_Anthem_001270969
Insys_Anthem_001271026                   Insys_Anthem_001271026
Insys_Anthem_001271027                   Insys_Anthem_001271027
Insys_Anthem_001271028                   Insys_Anthem_001271028
Insys_Anthem_001271031                   Insys_Anthem_001271031
Insys_Anthem_001271032                   Insys_Anthem_001271032
Insys_Anthem_001271033                   Insys_Anthem_001271033
Insys_Anthem_001271034                   Insys_Anthem_001271034
Insys_Anthem_001271035                   Insys_Anthem_001271035
Insys_Anthem_001271036                   Insys_Anthem_001271036
Insys_Anthem_001271045                   Insys_Anthem_001271045
Insys_Anthem_001271046                   Insys_Anthem_001271046
Insys_Anthem_001271047                   Insys_Anthem_001271047
Insys_Anthem_001271048                   Insys_Anthem_001271048
Insys_Anthem_001271049                   Insys_Anthem_001271049
Insys_Anthem_001271051                   Insys_Anthem_001271051
Insys_Anthem_001271052                   Insys_Anthem_001271052
Insys_Anthem_001271054                   Insys_Anthem_001271054
Insys_Anthem_001271055                   Insys_Anthem_001271055
Insys_Anthem_001271734                   Insys_Anthem_001271734
Insys_Anthem_001271735                   Insys_Anthem_001271735
Insys_Anthem_001271736                   Insys_Anthem_001271736
Insys_Anthem_001271738                   Insys_Anthem_001271738
Insys_Anthem_001271742                   Insys_Anthem_001271742
Insys_Anthem_001271743                   Insys_Anthem_001271743
Insys_Anthem_001271753                   Insys_Anthem_001271753
Insys_Anthem_001271754                   Insys_Anthem_001271754
Insys_Anthem_001271756                   Insys_Anthem_001271756
Insys_Anthem_001271757                   Insys_Anthem_001271757
Insys_Anthem_001271758                   Insys_Anthem_001271758
Insys_Anthem_001271760                   Insys_Anthem_001271760
Insys_Anthem_001271761                   Insys_Anthem_001271761
Insys_Anthem_001271764                   Insys_Anthem_001271764
Insys_Anthem_001271772                   Insys_Anthem_001271772
Insys_Anthem_001271842                   Insys_Anthem_001271842
Insys_Anthem_001271881                   Insys_Anthem_001271881
Insys_Anthem_001272053                   Insys_Anthem_001272053
Insys_Anthem_001272055                   Insys_Anthem_001272055

                                                    1484
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1486 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001272056                   Insys_Anthem_001272056
Insys_Anthem_001272060                   Insys_Anthem_001272060
Insys_Anthem_001272061                   Insys_Anthem_001272061
Insys_Anthem_001272063                   Insys_Anthem_001272063
Insys_Anthem_001272067                   Insys_Anthem_001272067
Insys_Anthem_001272080                   Insys_Anthem_001272080
Insys_Anthem_001272087                   Insys_Anthem_001272087
Insys_Anthem_001272091                   Insys_Anthem_001272091
Insys_Anthem_001272117                   Insys_Anthem_001272117
Insys_Anthem_001272118                   Insys_Anthem_001272118
Insys_Anthem_001272119                   Insys_Anthem_001272119
Insys_Anthem_001272120                   Insys_Anthem_001272120
Insys_Anthem_001272121                   Insys_Anthem_001272121
Insys_Anthem_001272122                   Insys_Anthem_001272122
Insys_Anthem_001272124                   Insys_Anthem_001272124
Insys_Anthem_001272125                   Insys_Anthem_001272125
Insys_Anthem_001272126                   Insys_Anthem_001272126
Insys_Anthem_001272127                   Insys_Anthem_001272127
Insys_Anthem_001272128                   Insys_Anthem_001272128
Insys_Anthem_001272129                   Insys_Anthem_001272129
Insys_Anthem_001272130                   Insys_Anthem_001272130
Insys_Anthem_001272131                   Insys_Anthem_001272131
Insys_Anthem_001272132                   Insys_Anthem_001272132
Insys_Anthem_001272133                   Insys_Anthem_001272133
Insys_Anthem_001272134                   Insys_Anthem_001272134
Insys_Anthem_001272136                   Insys_Anthem_001272136
Insys_Anthem_001272358                   Insys_Anthem_001272358
Insys_Anthem_001272360                   Insys_Anthem_001272360
Insys_Anthem_001272361                   Insys_Anthem_001272361
Insys_Anthem_001272362                   Insys_Anthem_001272362
Insys_Anthem_001272363                   Insys_Anthem_001272363
Insys_Anthem_001272364                   Insys_Anthem_001272364
Insys_Anthem_001272365                   Insys_Anthem_001272365
Insys_Anthem_001272367                   Insys_Anthem_001272367
Insys_Anthem_001272656                   Insys_Anthem_001272656
Insys_Anthem_001272657                   Insys_Anthem_001272657
Insys_Anthem_001272658                   Insys_Anthem_001272658
Insys_Anthem_001272659                   Insys_Anthem_001272659
Insys_Anthem_001272660                   Insys_Anthem_001272660
Insys_Anthem_001272661                   Insys_Anthem_001272661
Insys_Anthem_001272662                   Insys_Anthem_001272662
Insys_Anthem_001272692                   Insys_Anthem_001272692
Insys_Anthem_001272693                   Insys_Anthem_001272693
Insys_Anthem_001272694                   Insys_Anthem_001272694
Insys_Anthem_001272698                   Insys_Anthem_001272698
Insys_Anthem_001272699                   Insys_Anthem_001272699
Insys_Anthem_001272700                   Insys_Anthem_001272700

                                                    1485
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1487 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001272710                   Insys_Anthem_001272710
Insys_Anthem_001272711                   Insys_Anthem_001272711
Insys_Anthem_001272712                   Insys_Anthem_001272712
Insys_Anthem_001272943                   Insys_Anthem_001272943
Insys_Anthem_001273023                   Insys_Anthem_001273023
Insys_Anthem_001273024                   Insys_Anthem_001273024
Insys_Anthem_001273025                   Insys_Anthem_001273025
Insys_Anthem_001273026                   Insys_Anthem_001273026
Insys_Anthem_001273035                   Insys_Anthem_001273035
Insys_Anthem_001273248                   Insys_Anthem_001273248
Insys_Anthem_001273262                   Insys_Anthem_001273262
Insys_Anthem_001273271                   Insys_Anthem_001273271
Insys_Anthem_001273284                   Insys_Anthem_001273284
Insys_Anthem_001273285                   Insys_Anthem_001273285
Insys_Anthem_001273288                   Insys_Anthem_001273288
Insys_Anthem_001273457                   Insys_Anthem_001273457
Insys_Anthem_001273490                   Insys_Anthem_001273490
Insys_Anthem_001273517                   Insys_Anthem_001273517
Insys_Anthem_001273518                   Insys_Anthem_001273518
Insys_Anthem_001273585                   Insys_Anthem_001273585
Insys_Anthem_001273588                   Insys_Anthem_001273588
Insys_Anthem_001273647                   Insys_Anthem_001273647
Insys_Anthem_001273652                   Insys_Anthem_001273652
Insys_Anthem_001273653                   Insys_Anthem_001273653
Insys_Anthem_001273654                   Insys_Anthem_001273654
Insys_Anthem_001273655                   Insys_Anthem_001273655
Insys_Anthem_001273656                   Insys_Anthem_001273656
Insys_Anthem_001273657                   Insys_Anthem_001273657
Insys_Anthem_001273658                   Insys_Anthem_001273658
Insys_Anthem_001273659                   Insys_Anthem_001273659
Insys_Anthem_001273668                   Insys_Anthem_001273668
Insys_Anthem_001273669                   Insys_Anthem_001273669
Insys_Anthem_001273670                   Insys_Anthem_001273670
Insys_Anthem_001273671                   Insys_Anthem_001273671
Insys_Anthem_001273672                   Insys_Anthem_001273672
Insys_Anthem_001273673                   Insys_Anthem_001273673
Insys_Anthem_001273674                   Insys_Anthem_001273674
Insys_Anthem_001273675                   Insys_Anthem_001273675
Insys_Anthem_001273676                   Insys_Anthem_001273676
Insys_Anthem_001273677                   Insys_Anthem_001273677
Insys_Anthem_001273688                   Insys_Anthem_001273688
Insys_Anthem_001273689                   Insys_Anthem_001273689
Insys_Anthem_001273690                   Insys_Anthem_001273690
Insys_Anthem_001273691                   Insys_Anthem_001273691
Insys_Anthem_001273694                   Insys_Anthem_001273694
Insys_Anthem_001273696                   Insys_Anthem_001273696
Insys_Anthem_001273699                   Insys_Anthem_001273699

                                                    1486
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1488 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001273700                   Insys_Anthem_001273700
Insys_Anthem_001273701                   Insys_Anthem_001273701
Insys_Anthem_001273702                   Insys_Anthem_001273702
Insys_Anthem_001273704                   Insys_Anthem_001273704
Insys_Anthem_001273705                   Insys_Anthem_001273705
Insys_Anthem_001273706                   Insys_Anthem_001273706
Insys_Anthem_001273707                   Insys_Anthem_001273707
Insys_Anthem_001273708                   Insys_Anthem_001273708
Insys_Anthem_001273709                   Insys_Anthem_001273709
Insys_Anthem_001273710                   Insys_Anthem_001273710
Insys_Anthem_001273711                   Insys_Anthem_001273711
Insys_Anthem_001273712                   Insys_Anthem_001273712
Insys_Anthem_001273713                   Insys_Anthem_001273713
Insys_Anthem_001273714                   Insys_Anthem_001273714
Insys_Anthem_001273715                   Insys_Anthem_001273715
Insys_Anthem_001273718                   Insys_Anthem_001273718
Insys_Anthem_001273719                   Insys_Anthem_001273719
Insys_Anthem_001273720                   Insys_Anthem_001273720
Insys_Anthem_001273721                   Insys_Anthem_001273721
Insys_Anthem_001273722                   Insys_Anthem_001273722
Insys_Anthem_001273723                   Insys_Anthem_001273723
Insys_Anthem_001273724                   Insys_Anthem_001273724
Insys_Anthem_001273725                   Insys_Anthem_001273725
Insys_Anthem_001273726                   Insys_Anthem_001273726
Insys_Anthem_001273727                   Insys_Anthem_001273727
Insys_Anthem_001273732                   Insys_Anthem_001273732
Insys_Anthem_001273733                   Insys_Anthem_001273733
Insys_Anthem_001273736                   Insys_Anthem_001273736
Insys_Anthem_001273739                   Insys_Anthem_001273739
Insys_Anthem_001273740                   Insys_Anthem_001273740
Insys_Anthem_001273742                   Insys_Anthem_001273742
Insys_Anthem_001273751                   Insys_Anthem_001273751
Insys_Anthem_001273769                   Insys_Anthem_001273769
Insys_Anthem_001273776                   Insys_Anthem_001273776
Insys_Anthem_001273780                   Insys_Anthem_001273780
Insys_Anthem_001273796                   Insys_Anthem_001273796
Insys_Anthem_001273799                   Insys_Anthem_001273799
Insys_Anthem_001273800                   Insys_Anthem_001273800
Insys_Anthem_001273816                   Insys_Anthem_001273816
Insys_Anthem_001273817                   Insys_Anthem_001273817
Insys_Anthem_001273820                   Insys_Anthem_001273820
Insys_Anthem_001273952                   Insys_Anthem_001273952
Insys_Anthem_001273953                   Insys_Anthem_001273953
Insys_Anthem_001273954                   Insys_Anthem_001273954
Insys_Anthem_001273955                   Insys_Anthem_001273955
Insys_Anthem_001273963                   Insys_Anthem_001273963
Insys_Anthem_001273967                   Insys_Anthem_001273967

                                                    1487
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1489 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001273978                   Insys_Anthem_001273978
Insys_Anthem_001273979                   Insys_Anthem_001273979
Insys_Anthem_001273982                   Insys_Anthem_001273982
Insys_Anthem_001273989                   Insys_Anthem_001273989
Insys_Anthem_001273994                   Insys_Anthem_001273994
Insys_Anthem_001274064                   Insys_Anthem_001274064
Insys_Anthem_001274065                   Insys_Anthem_001274065
Insys_Anthem_001274116                   Insys_Anthem_001274116
Insys_Anthem_001274126                   Insys_Anthem_001274126
Insys_Anthem_001274215                   Insys_Anthem_001274215
Insys_Anthem_001274234                   Insys_Anthem_001274234
Insys_Anthem_001274235                   Insys_Anthem_001274235
Insys_Anthem_001274236                   Insys_Anthem_001274236
Insys_Anthem_001274237                   Insys_Anthem_001274237
Insys_Anthem_001274241                   Insys_Anthem_001274241
Insys_Anthem_001274265                   Insys_Anthem_001274265
Insys_Anthem_001274274                   Insys_Anthem_001274274
Insys_Anthem_001274278                   Insys_Anthem_001274278
Insys_Anthem_001274279                   Insys_Anthem_001274279
Insys_Anthem_001274346                   Insys_Anthem_001274346
Insys_Anthem_001274378                   Insys_Anthem_001274378
Insys_Anthem_001274557                   Insys_Anthem_001274557
Insys_Anthem_001274558                   Insys_Anthem_001274558
Insys_Anthem_001274559                   Insys_Anthem_001274559
Insys_Anthem_001274560                   Insys_Anthem_001274560
Insys_Anthem_001274561                   Insys_Anthem_001274561
Insys_Anthem_001274562                   Insys_Anthem_001274562
Insys_Anthem_001274563                   Insys_Anthem_001274563
Insys_Anthem_001274564                   Insys_Anthem_001274564
Insys_Anthem_001274565                   Insys_Anthem_001274565
Insys_Anthem_001274574                   Insys_Anthem_001274574
Insys_Anthem_001274575                   Insys_Anthem_001274575
Insys_Anthem_001274576                   Insys_Anthem_001274576
Insys_Anthem_001274577                   Insys_Anthem_001274577
Insys_Anthem_001274578                   Insys_Anthem_001274578
Insys_Anthem_001274579                   Insys_Anthem_001274579
Insys_Anthem_001274580                   Insys_Anthem_001274580
Insys_Anthem_001274581                   Insys_Anthem_001274581
Insys_Anthem_001274584                   Insys_Anthem_001274584
Insys_Anthem_001274748                   Insys_Anthem_001274748
Insys_Anthem_001274756                   Insys_Anthem_001274756
Insys_Anthem_001274769                   Insys_Anthem_001274769
Insys_Anthem_001274770                   Insys_Anthem_001274770
Insys_Anthem_001274771                   Insys_Anthem_001274771
Insys_Anthem_001274777                   Insys_Anthem_001274777
Insys_Anthem_001274824                   Insys_Anthem_001274824
Insys_Anthem_001274833                   Insys_Anthem_001274833

                                                    1488
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1490 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001274840                   Insys_Anthem_001274840
Insys_Anthem_001274992                   Insys_Anthem_001274992
Insys_Anthem_001275034                   Insys_Anthem_001275034
Insys_Anthem_001275074                   Insys_Anthem_001275074
Insys_Anthem_001275158                   Insys_Anthem_001275158
Insys_Anthem_001275161                   Insys_Anthem_001275161
Insys_Anthem_001275163                   Insys_Anthem_001275163
Insys_Anthem_001275164                   Insys_Anthem_001275164
Insys_Anthem_001275165                   Insys_Anthem_001275165
Insys_Anthem_001275166                   Insys_Anthem_001275166
Insys_Anthem_001275167                   Insys_Anthem_001275167
Insys_Anthem_001275169                   Insys_Anthem_001275169
Insys_Anthem_001275170                   Insys_Anthem_001275170
Insys_Anthem_001275171                   Insys_Anthem_001275171
Insys_Anthem_001275172                   Insys_Anthem_001275172
Insys_Anthem_001275173                   Insys_Anthem_001275173
Insys_Anthem_001275174                   Insys_Anthem_001275174
Insys_Anthem_001275175                   Insys_Anthem_001275175
Insys_Anthem_001275176                   Insys_Anthem_001275176
Insys_Anthem_001275177                   Insys_Anthem_001275177
Insys_Anthem_001275178                   Insys_Anthem_001275178
Insys_Anthem_001275179                   Insys_Anthem_001275179
Insys_Anthem_001275180                   Insys_Anthem_001275180
Insys_Anthem_001275182                   Insys_Anthem_001275182
Insys_Anthem_001275184                   Insys_Anthem_001275184
Insys_Anthem_001275186                   Insys_Anthem_001275186
Insys_Anthem_001275187                   Insys_Anthem_001275187
Insys_Anthem_001275188                   Insys_Anthem_001275188
Insys_Anthem_001275189                   Insys_Anthem_001275189
Insys_Anthem_001275190                   Insys_Anthem_001275190
Insys_Anthem_001275191                   Insys_Anthem_001275191
Insys_Anthem_001275192                   Insys_Anthem_001275192
Insys_Anthem_001275193                   Insys_Anthem_001275193
Insys_Anthem_001275194                   Insys_Anthem_001275194
Insys_Anthem_001275195                   Insys_Anthem_001275195
Insys_Anthem_001275196                   Insys_Anthem_001275196
Insys_Anthem_001275197                   Insys_Anthem_001275197
Insys_Anthem_001275198                   Insys_Anthem_001275198
Insys_Anthem_001275199                   Insys_Anthem_001275199
Insys_Anthem_001275200                   Insys_Anthem_001275200
Insys_Anthem_001275201                   Insys_Anthem_001275201
Insys_Anthem_001275202                   Insys_Anthem_001275202
Insys_Anthem_001275203                   Insys_Anthem_001275203
Insys_Anthem_001275204                   Insys_Anthem_001275204
Insys_Anthem_001275205                   Insys_Anthem_001275205
Insys_Anthem_001275206                   Insys_Anthem_001275206
Insys_Anthem_001275207                   Insys_Anthem_001275207

                                                    1489
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1491 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001275208                   Insys_Anthem_001275208
Insys_Anthem_001275209                   Insys_Anthem_001275209
Insys_Anthem_001275210                   Insys_Anthem_001275210
Insys_Anthem_001275211                   Insys_Anthem_001275211
Insys_Anthem_001275213                   Insys_Anthem_001275213
Insys_Anthem_001275214                   Insys_Anthem_001275214
Insys_Anthem_001275215                   Insys_Anthem_001275215
Insys_Anthem_001275216                   Insys_Anthem_001275216
Insys_Anthem_001275217                   Insys_Anthem_001275217
Insys_Anthem_001275218                   Insys_Anthem_001275218
Insys_Anthem_001275219                   Insys_Anthem_001275219
Insys_Anthem_001275220                   Insys_Anthem_001275220
Insys_Anthem_001275222                   Insys_Anthem_001275222
Insys_Anthem_001275224                   Insys_Anthem_001275224
Insys_Anthem_001275225                   Insys_Anthem_001275225
Insys_Anthem_001275226                   Insys_Anthem_001275226
Insys_Anthem_001275230                   Insys_Anthem_001275230
Insys_Anthem_001275231                   Insys_Anthem_001275231
Insys_Anthem_001275233                   Insys_Anthem_001275233
Insys_Anthem_001275234                   Insys_Anthem_001275234
Insys_Anthem_001275235                   Insys_Anthem_001275235
Insys_Anthem_001275236                   Insys_Anthem_001275236
Insys_Anthem_001275237                   Insys_Anthem_001275237
Insys_Anthem_001275238                   Insys_Anthem_001275238
Insys_Anthem_001275239                   Insys_Anthem_001275239
Insys_Anthem_001275240                   Insys_Anthem_001275240
Insys_Anthem_001275242                   Insys_Anthem_001275242
Insys_Anthem_001275243                   Insys_Anthem_001275243
Insys_Anthem_001275245                   Insys_Anthem_001275245
Insys_Anthem_001275246                   Insys_Anthem_001275246
Insys_Anthem_001275247                   Insys_Anthem_001275247
Insys_Anthem_001275248                   Insys_Anthem_001275248
Insys_Anthem_001275249                   Insys_Anthem_001275249
Insys_Anthem_001275250                   Insys_Anthem_001275250
Insys_Anthem_001275251                   Insys_Anthem_001275251
Insys_Anthem_001275252                   Insys_Anthem_001275252
Insys_Anthem_001275253                   Insys_Anthem_001275253
Insys_Anthem_001275254                   Insys_Anthem_001275254
Insys_Anthem_001275258                   Insys_Anthem_001275258
Insys_Anthem_001275260                   Insys_Anthem_001275260
Insys_Anthem_001275261                   Insys_Anthem_001275261
Insys_Anthem_001275262                   Insys_Anthem_001275262
Insys_Anthem_001275263                   Insys_Anthem_001275263
Insys_Anthem_001275264                   Insys_Anthem_001275264
Insys_Anthem_001275265                   Insys_Anthem_001275265
Insys_Anthem_001275266                   Insys_Anthem_001275266
Insys_Anthem_001275267                   Insys_Anthem_001275267

                                                    1490
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1492 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001275268                   Insys_Anthem_001275268
Insys_Anthem_001275269                   Insys_Anthem_001275269
Insys_Anthem_001275270                   Insys_Anthem_001275270
Insys_Anthem_001275271                   Insys_Anthem_001275271
Insys_Anthem_001275272                   Insys_Anthem_001275272
Insys_Anthem_001275273                   Insys_Anthem_001275273
Insys_Anthem_001275274                   Insys_Anthem_001275274
Insys_Anthem_001275275                   Insys_Anthem_001275275
Insys_Anthem_001275276                   Insys_Anthem_001275276
Insys_Anthem_001275277                   Insys_Anthem_001275277
Insys_Anthem_001275278                   Insys_Anthem_001275278
Insys_Anthem_001275279                   Insys_Anthem_001275279
Insys_Anthem_001275280                   Insys_Anthem_001275280
Insys_Anthem_001275281                   Insys_Anthem_001275281
Insys_Anthem_001275283                   Insys_Anthem_001275283
Insys_Anthem_001275284                   Insys_Anthem_001275284
Insys_Anthem_001275285                   Insys_Anthem_001275285
Insys_Anthem_001275287                   Insys_Anthem_001275287
Insys_Anthem_001275288                   Insys_Anthem_001275288
Insys_Anthem_001275289                   Insys_Anthem_001275289
Insys_Anthem_001275290                   Insys_Anthem_001275290
Insys_Anthem_001275291                   Insys_Anthem_001275291
Insys_Anthem_001275299                   Insys_Anthem_001275299
Insys_Anthem_001275300                   Insys_Anthem_001275300
Insys_Anthem_001275303                   Insys_Anthem_001275303
Insys_Anthem_001275304                   Insys_Anthem_001275304
Insys_Anthem_001275305                   Insys_Anthem_001275305
Insys_Anthem_001275306                   Insys_Anthem_001275306
Insys_Anthem_001275307                   Insys_Anthem_001275307
Insys_Anthem_001275308                   Insys_Anthem_001275308
Insys_Anthem_001275310                   Insys_Anthem_001275310
Insys_Anthem_001275311                   Insys_Anthem_001275311
Insys_Anthem_001275312                   Insys_Anthem_001275312
Insys_Anthem_001275313                   Insys_Anthem_001275313
Insys_Anthem_001275314                   Insys_Anthem_001275314
Insys_Anthem_001275315                   Insys_Anthem_001275315
Insys_Anthem_001275316                   Insys_Anthem_001275316
Insys_Anthem_001275317                   Insys_Anthem_001275317
Insys_Anthem_001275318                   Insys_Anthem_001275318
Insys_Anthem_001275319                   Insys_Anthem_001275319
Insys_Anthem_001275321                   Insys_Anthem_001275321
Insys_Anthem_001275322                   Insys_Anthem_001275322
Insys_Anthem_001275324                   Insys_Anthem_001275324
Insys_Anthem_001275325                   Insys_Anthem_001275325
Insys_Anthem_001275326                   Insys_Anthem_001275326
Insys_Anthem_001275327                   Insys_Anthem_001275327
Insys_Anthem_001275328                   Insys_Anthem_001275328

                                                    1491
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1493 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001275329                   Insys_Anthem_001275329
Insys_Anthem_001275330                   Insys_Anthem_001275330
Insys_Anthem_001275331                   Insys_Anthem_001275331
Insys_Anthem_001275332                   Insys_Anthem_001275332
Insys_Anthem_001275333                   Insys_Anthem_001275333
Insys_Anthem_001275334                   Insys_Anthem_001275334
Insys_Anthem_001275335                   Insys_Anthem_001275335
Insys_Anthem_001275337                   Insys_Anthem_001275337
Insys_Anthem_001275338                   Insys_Anthem_001275338
Insys_Anthem_001275340                   Insys_Anthem_001275340
Insys_Anthem_001275342                   Insys_Anthem_001275342
Insys_Anthem_001275343                   Insys_Anthem_001275343
Insys_Anthem_001275349                   Insys_Anthem_001275349
Insys_Anthem_001275352                   Insys_Anthem_001275352
Insys_Anthem_001275353                   Insys_Anthem_001275353
Insys_Anthem_001275354                   Insys_Anthem_001275354
Insys_Anthem_001275355                   Insys_Anthem_001275355
Insys_Anthem_001275356                   Insys_Anthem_001275356
Insys_Anthem_001275357                   Insys_Anthem_001275357
Insys_Anthem_001275365                   Insys_Anthem_001275365
Insys_Anthem_001275366                   Insys_Anthem_001275366
Insys_Anthem_001275367                   Insys_Anthem_001275367
Insys_Anthem_001275369                   Insys_Anthem_001275369
Insys_Anthem_001275370                   Insys_Anthem_001275370
Insys_Anthem_001275371                   Insys_Anthem_001275371
Insys_Anthem_001275372                   Insys_Anthem_001275372
Insys_Anthem_001275373                   Insys_Anthem_001275373
Insys_Anthem_001275374                   Insys_Anthem_001275374
Insys_Anthem_001275375                   Insys_Anthem_001275375
Insys_Anthem_001275376                   Insys_Anthem_001275376
Insys_Anthem_001275377                   Insys_Anthem_001275377
Insys_Anthem_001275378                   Insys_Anthem_001275378
Insys_Anthem_001275379                   Insys_Anthem_001275379
Insys_Anthem_001275380                   Insys_Anthem_001275380
Insys_Anthem_001275381                   Insys_Anthem_001275381
Insys_Anthem_001275382                   Insys_Anthem_001275382
Insys_Anthem_001275383                   Insys_Anthem_001275383
Insys_Anthem_001275384                   Insys_Anthem_001275384
Insys_Anthem_001275385                   Insys_Anthem_001275385
Insys_Anthem_001275386                   Insys_Anthem_001275386
Insys_Anthem_001275387                   Insys_Anthem_001275387
Insys_Anthem_001275388                   Insys_Anthem_001275388
Insys_Anthem_001275389                   Insys_Anthem_001275389
Insys_Anthem_001275390                   Insys_Anthem_001275390
Insys_Anthem_001275391                   Insys_Anthem_001275391
Insys_Anthem_001275393                   Insys_Anthem_001275393
Insys_Anthem_001275394                   Insys_Anthem_001275394

                                                    1492
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1494 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001275395                   Insys_Anthem_001275395
Insys_Anthem_001275396                   Insys_Anthem_001275396
Insys_Anthem_001275422                   Insys_Anthem_001275422
Insys_Anthem_001275425                   Insys_Anthem_001275425
Insys_Anthem_001275428                   Insys_Anthem_001275428
Insys_Anthem_001275429                   Insys_Anthem_001275429
Insys_Anthem_001275431                   Insys_Anthem_001275431
Insys_Anthem_001275434                   Insys_Anthem_001275434
Insys_Anthem_001275438                   Insys_Anthem_001275438
Insys_Anthem_001275441                   Insys_Anthem_001275441
Insys_Anthem_001275442                   Insys_Anthem_001275442
Insys_Anthem_001275468                   Insys_Anthem_001275468
Insys_Anthem_001275472                   Insys_Anthem_001275472
Insys_Anthem_001275476                   Insys_Anthem_001275476
Insys_Anthem_001275480                   Insys_Anthem_001275480
Insys_Anthem_001275484                   Insys_Anthem_001275484
Insys_Anthem_001275488                   Insys_Anthem_001275488
Insys_Anthem_001275489                   Insys_Anthem_001275489
Insys_Anthem_001275492                   Insys_Anthem_001275492
Insys_Anthem_001275496                   Insys_Anthem_001275496
Insys_Anthem_001275500                   Insys_Anthem_001275500
Insys_Anthem_001275504                   Insys_Anthem_001275504
Insys_Anthem_001275508                   Insys_Anthem_001275508
Insys_Anthem_001276979                   Insys_Anthem_001276979
Insys_Anthem_001276981                   Insys_Anthem_001276981
Insys_Anthem_001276982                   Insys_Anthem_001276982
Insys_Anthem_001276985                   Insys_Anthem_001276985
Insys_Anthem_001277223                   Insys_Anthem_001277223
Insys_Anthem_001277242                   Insys_Anthem_001277242
Insys_Anthem_001277643                   Insys_Anthem_001277643
Insys_Anthem_001277685                   Insys_Anthem_001277685
Insys_Anthem_001277704                   Insys_Anthem_001277704
Insys_Anthem_001277726                   Insys_Anthem_001277726
Insys_Anthem_001277760                   Insys_Anthem_001277760
Insys_Anthem_001277764                   Insys_Anthem_001277764
Insys_Anthem_001277765                   Insys_Anthem_001277765
Insys_Anthem_001277766                   Insys_Anthem_001277766
Insys_Anthem_001277827                   Insys_Anthem_001277827
Insys_Anthem_001277829                   Insys_Anthem_001277829
Insys_Anthem_001277889                   Insys_Anthem_001277889
Insys_Anthem_001277891                   Insys_Anthem_001277891
Insys_Anthem_001277913                   Insys_Anthem_001277913
Insys_Anthem_001277917                   Insys_Anthem_001277917
Insys_Anthem_001277929                   Insys_Anthem_001277929
Insys_Anthem_001277934                   Insys_Anthem_001277934
Insys_Anthem_001277935                   Insys_Anthem_001277935
Insys_Anthem_001277937                   Insys_Anthem_001277937

                                                    1493
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1495 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001277938                   Insys_Anthem_001277938
Insys_Anthem_001277939                   Insys_Anthem_001277939
Insys_Anthem_001277940                   Insys_Anthem_001277940
Insys_Anthem_001277942                   Insys_Anthem_001277942
Insys_Anthem_001277943                   Insys_Anthem_001277943
Insys_Anthem_001277946                   Insys_Anthem_001277946
Insys_Anthem_001277948                   Insys_Anthem_001277948
Insys_Anthem_001277949                   Insys_Anthem_001277949
Insys_Anthem_001277950                   Insys_Anthem_001277950
Insys_Anthem_001277951                   Insys_Anthem_001277951
Insys_Anthem_001277952                   Insys_Anthem_001277952
Insys_Anthem_001277958                   Insys_Anthem_001277958
Insys_Anthem_001277966                   Insys_Anthem_001277966
Insys_Anthem_001277969                   Insys_Anthem_001277969
Insys_Anthem_001277973                   Insys_Anthem_001277973
Insys_Anthem_001277977                   Insys_Anthem_001277977
Insys_Anthem_001277980                   Insys_Anthem_001277980
Insys_Anthem_001277983                   Insys_Anthem_001277983
Insys_Anthem_001277993                   Insys_Anthem_001277993
Insys_Anthem_001278057                   Insys_Anthem_001278057
Insys_Anthem_001278131                   Insys_Anthem_001278131
Insys_Anthem_001278132                   Insys_Anthem_001278132
Insys_Anthem_001278134                   Insys_Anthem_001278134
Insys_Anthem_001278136                   Insys_Anthem_001278136
Insys_Anthem_001278138                   Insys_Anthem_001278138
Insys_Anthem_001278139                   Insys_Anthem_001278139
Insys_Anthem_001278140                   Insys_Anthem_001278140
Insys_Anthem_001278150                   Insys_Anthem_001278150
Insys_Anthem_001278176                   Insys_Anthem_001278176
Insys_Anthem_001278179                   Insys_Anthem_001278179
Insys_Anthem_001278182                   Insys_Anthem_001278182
Insys_Anthem_001278248                   Insys_Anthem_001278248
Insys_Anthem_001278263                   Insys_Anthem_001278263
Insys_Anthem_001278264                   Insys_Anthem_001278264
Insys_Anthem_001278266                   Insys_Anthem_001278266
Insys_Anthem_001278271                   Insys_Anthem_001278271
Insys_Anthem_001278273                   Insys_Anthem_001278273
Insys_Anthem_001278274                   Insys_Anthem_001278274
Insys_Anthem_001278293                   Insys_Anthem_001278293
Insys_Anthem_001278304                   Insys_Anthem_001278304
Insys_Anthem_001278317                   Insys_Anthem_001278317
Insys_Anthem_001278327                   Insys_Anthem_001278327
Insys_Anthem_001278345                   Insys_Anthem_001278345
Insys_Anthem_001278347                   Insys_Anthem_001278347
Insys_Anthem_001278356                   Insys_Anthem_001278356
Insys_Anthem_001278357                   Insys_Anthem_001278357
Insys_Anthem_001278358                   Insys_Anthem_001278358

                                                    1494
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1496 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001278359                   Insys_Anthem_001278359
Insys_Anthem_001278360                   Insys_Anthem_001278360
Insys_Anthem_001278361                   Insys_Anthem_001278361
Insys_Anthem_001278362                   Insys_Anthem_001278362
Insys_Anthem_001278402                   Insys_Anthem_001278402
Insys_Anthem_001278406                   Insys_Anthem_001278406
Insys_Anthem_001278417                   Insys_Anthem_001278417
Insys_Anthem_001278430                   Insys_Anthem_001278430
Insys_Anthem_001278435                   Insys_Anthem_001278435
Insys_Anthem_001278438                   Insys_Anthem_001278438
Insys_Anthem_001278463                   Insys_Anthem_001278463
Insys_Anthem_001278464                   Insys_Anthem_001278464
Insys_Anthem_001278465                   Insys_Anthem_001278465
Insys_Anthem_001278467                   Insys_Anthem_001278467
Insys_Anthem_001278468                   Insys_Anthem_001278468
Insys_Anthem_001278469                   Insys_Anthem_001278469
Insys_Anthem_001278470                   Insys_Anthem_001278470
Insys_Anthem_001278471                   Insys_Anthem_001278471
Insys_Anthem_001278517                   Insys_Anthem_001278517
Insys_Anthem_001278519                   Insys_Anthem_001278519
Insys_Anthem_001278527                   Insys_Anthem_001278527
Insys_Anthem_001278530                   Insys_Anthem_001278530
Insys_Anthem_001278534                   Insys_Anthem_001278534
Insys_Anthem_001278537                   Insys_Anthem_001278537
Insys_Anthem_001278593                   Insys_Anthem_001278593
Insys_Anthem_001278608                   Insys_Anthem_001278608
Insys_Anthem_001278661                   Insys_Anthem_001278661
Insys_Anthem_001278703                   Insys_Anthem_001278703
Insys_Anthem_001278708                   Insys_Anthem_001278708
Insys_Anthem_001278719                   Insys_Anthem_001278719
Insys_Anthem_001278720                   Insys_Anthem_001278720
Insys_Anthem_001278732                   Insys_Anthem_001278732
Insys_Anthem_001278733                   Insys_Anthem_001278733
Insys_Anthem_001278734                   Insys_Anthem_001278734
Insys_Anthem_001278743                   Insys_Anthem_001278743
Insys_Anthem_001278745                   Insys_Anthem_001278745
Insys_Anthem_001278746                   Insys_Anthem_001278746
Insys_Anthem_001278747                   Insys_Anthem_001278747
Insys_Anthem_001278748                   Insys_Anthem_001278748
Insys_Anthem_001278749                   Insys_Anthem_001278749
Insys_Anthem_001278754                   Insys_Anthem_001278754
Insys_Anthem_001278755                   Insys_Anthem_001278755
Insys_Anthem_001278758                   Insys_Anthem_001278758
Insys_Anthem_001278760                   Insys_Anthem_001278760
Insys_Anthem_001278761                   Insys_Anthem_001278761
Insys_Anthem_001278766                   Insys_Anthem_001278766
Insys_Anthem_001278770                   Insys_Anthem_001278770

                                                    1495
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1497 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001278772                   Insys_Anthem_001278772
Insys_Anthem_001278773                   Insys_Anthem_001278773
Insys_Anthem_001278774                   Insys_Anthem_001278774
Insys_Anthem_001278779                   Insys_Anthem_001278779
Insys_Anthem_001278781                   Insys_Anthem_001278781
Insys_Anthem_001278783                   Insys_Anthem_001278783
Insys_Anthem_001278795                   Insys_Anthem_001278795
Insys_Anthem_001278796                   Insys_Anthem_001278796
Insys_Anthem_001278797                   Insys_Anthem_001278797
Insys_Anthem_001278798                   Insys_Anthem_001278798
Insys_Anthem_001278801                   Insys_Anthem_001278801
Insys_Anthem_001278802                   Insys_Anthem_001278802
Insys_Anthem_001278810                   Insys_Anthem_001278810
Insys_Anthem_001278811                   Insys_Anthem_001278811
Insys_Anthem_001278812                   Insys_Anthem_001278812
Insys_Anthem_001278813                   Insys_Anthem_001278813
Insys_Anthem_001278814                   Insys_Anthem_001278814
Insys_Anthem_001278815                   Insys_Anthem_001278815
Insys_Anthem_001278817                   Insys_Anthem_001278817
Insys_Anthem_001278821                   Insys_Anthem_001278821
Insys_Anthem_001278832                   Insys_Anthem_001278832
Insys_Anthem_001278833                   Insys_Anthem_001278833
Insys_Anthem_001278834                   Insys_Anthem_001278834
Insys_Anthem_001278837                   Insys_Anthem_001278837
Insys_Anthem_001278838                   Insys_Anthem_001278838
Insys_Anthem_001278844                   Insys_Anthem_001278844
Insys_Anthem_001278847                   Insys_Anthem_001278847
Insys_Anthem_001278849                   Insys_Anthem_001278849
Insys_Anthem_001278854                   Insys_Anthem_001278854
Insys_Anthem_001278857                   Insys_Anthem_001278857
Insys_Anthem_001278860                   Insys_Anthem_001278860
Insys_Anthem_001278861                   Insys_Anthem_001278861
Insys_Anthem_001278862                   Insys_Anthem_001278862
Insys_Anthem_001278865                   Insys_Anthem_001278865
Insys_Anthem_001278866                   Insys_Anthem_001278866
Insys_Anthem_001278868                   Insys_Anthem_001278868
Insys_Anthem_001278869                   Insys_Anthem_001278869
Insys_Anthem_001278871                   Insys_Anthem_001278871
Insys_Anthem_001278874                   Insys_Anthem_001278874
Insys_Anthem_001278875                   Insys_Anthem_001278875
Insys_Anthem_001278877                   Insys_Anthem_001278877
Insys_Anthem_001278878                   Insys_Anthem_001278878
Insys_Anthem_001278879                   Insys_Anthem_001278879
Insys_Anthem_001278881                   Insys_Anthem_001278881
Insys_Anthem_001278883                   Insys_Anthem_001278883
Insys_Anthem_001278892                   Insys_Anthem_001278892
Insys_Anthem_001278893                   Insys_Anthem_001278893

                                                    1496
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1498 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001278895                   Insys_Anthem_001278895
Insys_Anthem_001278897                   Insys_Anthem_001278897
Insys_Anthem_001278904                   Insys_Anthem_001278904
Insys_Anthem_001278914                   Insys_Anthem_001278914
Insys_Anthem_001278918                   Insys_Anthem_001278918
Insys_Anthem_001278924                   Insys_Anthem_001278924
Insys_Anthem_001278925                   Insys_Anthem_001278925
Insys_Anthem_001278931                   Insys_Anthem_001278931
Insys_Anthem_001278936                   Insys_Anthem_001278936
Insys_Anthem_001278948                   Insys_Anthem_001278948
Insys_Anthem_001278954                   Insys_Anthem_001278954
Insys_Anthem_001278962                   Insys_Anthem_001278962
Insys_Anthem_001278964                   Insys_Anthem_001278964
Insys_Anthem_001278966                   Insys_Anthem_001278966
Insys_Anthem_001278990                   Insys_Anthem_001278990
Insys_Anthem_001279015                   Insys_Anthem_001279015
Insys_Anthem_001279030                   Insys_Anthem_001279030
Insys_Anthem_001279039                   Insys_Anthem_001279039
Insys_Anthem_001279047                   Insys_Anthem_001279047
Insys_Anthem_001279052                   Insys_Anthem_001279052
Insys_Anthem_001279055                   Insys_Anthem_001279055
Insys_Anthem_001279056                   Insys_Anthem_001279056
Insys_Anthem_001279057                   Insys_Anthem_001279057
Insys_Anthem_001279058                   Insys_Anthem_001279058
Insys_Anthem_001279060                   Insys_Anthem_001279060
Insys_Anthem_001279061                   Insys_Anthem_001279061
Insys_Anthem_001279062                   Insys_Anthem_001279062
Insys_Anthem_001279064                   Insys_Anthem_001279064
Insys_Anthem_001279065                   Insys_Anthem_001279065
Insys_Anthem_001279066                   Insys_Anthem_001279066
Insys_Anthem_001279067                   Insys_Anthem_001279067
Insys_Anthem_001279068                   Insys_Anthem_001279068
Insys_Anthem_001279070                   Insys_Anthem_001279070
Insys_Anthem_001279071                   Insys_Anthem_001279071
Insys_Anthem_001279072                   Insys_Anthem_001279072
Insys_Anthem_001279074                   Insys_Anthem_001279074
Insys_Anthem_001279076                   Insys_Anthem_001279076
Insys_Anthem_001279079                   Insys_Anthem_001279079
Insys_Anthem_001279085                   Insys_Anthem_001279085
Insys_Anthem_001279086                   Insys_Anthem_001279086
Insys_Anthem_001279087                   Insys_Anthem_001279087
Insys_Anthem_001279089                   Insys_Anthem_001279089
Insys_Anthem_001279090                   Insys_Anthem_001279090
Insys_Anthem_001279094                   Insys_Anthem_001279094
Insys_Anthem_001279095                   Insys_Anthem_001279095
Insys_Anthem_001279096                   Insys_Anthem_001279096
Insys_Anthem_001279097                   Insys_Anthem_001279097

                                                    1497
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1499 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001279099                   Insys_Anthem_001279099
Insys_Anthem_001279103                   Insys_Anthem_001279103
Insys_Anthem_001279106                   Insys_Anthem_001279106
Insys_Anthem_001279108                   Insys_Anthem_001279108
Insys_Anthem_001279115                   Insys_Anthem_001279115
Insys_Anthem_001279118                   Insys_Anthem_001279118
Insys_Anthem_001279119                   Insys_Anthem_001279119
Insys_Anthem_001279121                   Insys_Anthem_001279121
Insys_Anthem_001279122                   Insys_Anthem_001279122
Insys_Anthem_001279123                   Insys_Anthem_001279123
Insys_Anthem_001279124                   Insys_Anthem_001279124
Insys_Anthem_001279129                   Insys_Anthem_001279129
Insys_Anthem_001279132                   Insys_Anthem_001279132
Insys_Anthem_001279135                   Insys_Anthem_001279135
Insys_Anthem_001279136                   Insys_Anthem_001279136
Insys_Anthem_001279141                   Insys_Anthem_001279141
Insys_Anthem_001279142                   Insys_Anthem_001279142
Insys_Anthem_001279143                   Insys_Anthem_001279143
Insys_Anthem_001279144                   Insys_Anthem_001279144
Insys_Anthem_001279145                   Insys_Anthem_001279145
Insys_Anthem_001279147                   Insys_Anthem_001279147
Insys_Anthem_001279150                   Insys_Anthem_001279150
Insys_Anthem_001279152                   Insys_Anthem_001279152
Insys_Anthem_001279153                   Insys_Anthem_001279153
Insys_Anthem_001279159                   Insys_Anthem_001279159
Insys_Anthem_001279160                   Insys_Anthem_001279160
Insys_Anthem_001279161                   Insys_Anthem_001279161
Insys_Anthem_001279163                   Insys_Anthem_001279163
Insys_Anthem_001279165                   Insys_Anthem_001279165
Insys_Anthem_001279167                   Insys_Anthem_001279167
Insys_Anthem_001279168                   Insys_Anthem_001279168
Insys_Anthem_001279169                   Insys_Anthem_001279169
Insys_Anthem_001279173                   Insys_Anthem_001279173
Insys_Anthem_001279175                   Insys_Anthem_001279175
Insys_Anthem_001279177                   Insys_Anthem_001279177
Insys_Anthem_001279178                   Insys_Anthem_001279178
Insys_Anthem_001279179                   Insys_Anthem_001279179
Insys_Anthem_001279181                   Insys_Anthem_001279181
Insys_Anthem_001279182                   Insys_Anthem_001279182
Insys_Anthem_001279184                   Insys_Anthem_001279184
Insys_Anthem_001279187                   Insys_Anthem_001279187
Insys_Anthem_001279188                   Insys_Anthem_001279188
Insys_Anthem_001279189                   Insys_Anthem_001279189
Insys_Anthem_001279191                   Insys_Anthem_001279191
Insys_Anthem_001279192                   Insys_Anthem_001279192
Insys_Anthem_001279193                   Insys_Anthem_001279193
Insys_Anthem_001279196                   Insys_Anthem_001279196

                                                    1498
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1500 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001279197                   Insys_Anthem_001279197
Insys_Anthem_001279198                   Insys_Anthem_001279198
Insys_Anthem_001279199                   Insys_Anthem_001279199
Insys_Anthem_001279200                   Insys_Anthem_001279200
Insys_Anthem_001279203                   Insys_Anthem_001279203
Insys_Anthem_001279204                   Insys_Anthem_001279204
Insys_Anthem_001279206                   Insys_Anthem_001279206
Insys_Anthem_001279208                   Insys_Anthem_001279208
Insys_Anthem_001279209                   Insys_Anthem_001279209
Insys_Anthem_001279211                   Insys_Anthem_001279211
Insys_Anthem_001279213                   Insys_Anthem_001279213
Insys_Anthem_001279216                   Insys_Anthem_001279216
Insys_Anthem_001279217                   Insys_Anthem_001279217
Insys_Anthem_001279218                   Insys_Anthem_001279218
Insys_Anthem_001279220                   Insys_Anthem_001279220
Insys_Anthem_001279222                   Insys_Anthem_001279222
Insys_Anthem_001279232                   Insys_Anthem_001279232
Insys_Anthem_001279234                   Insys_Anthem_001279234
Insys_Anthem_001279235                   Insys_Anthem_001279235
Insys_Anthem_001279281                   Insys_Anthem_001279281
Insys_Anthem_001279298                   Insys_Anthem_001279298
Insys_Anthem_001279299                   Insys_Anthem_001279299
Insys_Anthem_001279300                   Insys_Anthem_001279300
Insys_Anthem_001279301                   Insys_Anthem_001279301
Insys_Anthem_001279427                   Insys_Anthem_001279427
Insys_Anthem_001279433                   Insys_Anthem_001279433
Insys_Anthem_001279434                   Insys_Anthem_001279434
Insys_Anthem_001279651                   Insys_Anthem_001279651
Insys_Anthem_001279653                   Insys_Anthem_001279653
Insys_Anthem_001279672                   Insys_Anthem_001279672
Insys_Anthem_001279675                   Insys_Anthem_001279675
Insys_Anthem_001279684                   Insys_Anthem_001279684
Insys_Anthem_001279692                   Insys_Anthem_001279692
Insys_Anthem_001279703                   Insys_Anthem_001279703
Insys_Anthem_001279704                   Insys_Anthem_001279704
Insys_Anthem_001279712                   Insys_Anthem_001279712
Insys_Anthem_001279732                   Insys_Anthem_001279732
Insys_Anthem_001279734                   Insys_Anthem_001279734
Insys_Anthem_001279738                   Insys_Anthem_001279738
Insys_Anthem_001279739                   Insys_Anthem_001279739
Insys_Anthem_001279743                   Insys_Anthem_001279743
Insys_Anthem_001279744                   Insys_Anthem_001279744
Insys_Anthem_001279746                   Insys_Anthem_001279746
Insys_Anthem_001279747                   Insys_Anthem_001279747
Insys_Anthem_001279748                   Insys_Anthem_001279748
Insys_Anthem_001279749                   Insys_Anthem_001279749
Insys_Anthem_001279750                   Insys_Anthem_001279750

                                                    1499
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1501 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001279751                   Insys_Anthem_001279751
Insys_Anthem_001279752                   Insys_Anthem_001279752
Insys_Anthem_001279756                   Insys_Anthem_001279756
Insys_Anthem_001279766                   Insys_Anthem_001279766
Insys_Anthem_001279767                   Insys_Anthem_001279767
Insys_Anthem_001279769                   Insys_Anthem_001279769
Insys_Anthem_001279770                   Insys_Anthem_001279770
Insys_Anthem_001279777                   Insys_Anthem_001279777
Insys_Anthem_001279778                   Insys_Anthem_001279778
Insys_Anthem_001279779                   Insys_Anthem_001279779
Insys_Anthem_001279781                   Insys_Anthem_001279781
Insys_Anthem_001279789                   Insys_Anthem_001279789
Insys_Anthem_001279790                   Insys_Anthem_001279790
Insys_Anthem_001279793                   Insys_Anthem_001279793
Insys_Anthem_001279795                   Insys_Anthem_001279795
Insys_Anthem_001279796                   Insys_Anthem_001279796
Insys_Anthem_001279801                   Insys_Anthem_001279801
Insys_Anthem_001279802                   Insys_Anthem_001279802
Insys_Anthem_001279803                   Insys_Anthem_001279803
Insys_Anthem_001279804                   Insys_Anthem_001279804
Insys_Anthem_001279806                   Insys_Anthem_001279806
Insys_Anthem_001279807                   Insys_Anthem_001279807
Insys_Anthem_001279814                   Insys_Anthem_001279814
Insys_Anthem_001279815                   Insys_Anthem_001279815
Insys_Anthem_001279816                   Insys_Anthem_001279816
Insys_Anthem_001279819                   Insys_Anthem_001279819
Insys_Anthem_001279820                   Insys_Anthem_001279820
Insys_Anthem_001279822                   Insys_Anthem_001279822
Insys_Anthem_001279823                   Insys_Anthem_001279823
Insys_Anthem_001279827                   Insys_Anthem_001279827
Insys_Anthem_001279831                   Insys_Anthem_001279831
Insys_Anthem_001279837                   Insys_Anthem_001279837
Insys_Anthem_001279842                   Insys_Anthem_001279842
Insys_Anthem_001279846                   Insys_Anthem_001279846
Insys_Anthem_001279861                   Insys_Anthem_001279861
Insys_Anthem_001279949                   Insys_Anthem_001279949
Insys_Anthem_001279951                   Insys_Anthem_001279951
Insys_Anthem_001280050                   Insys_Anthem_001280050
Insys_Anthem_001280051                   Insys_Anthem_001280051
Insys_Anthem_001280089                   Insys_Anthem_001280089
Insys_Anthem_001280115                   Insys_Anthem_001280115
Insys_Anthem_001280116                   Insys_Anthem_001280116
Insys_Anthem_001280117                   Insys_Anthem_001280117
Insys_Anthem_001280118                   Insys_Anthem_001280118
Insys_Anthem_001280140                   Insys_Anthem_001280140
Insys_Anthem_001280162                   Insys_Anthem_001280162
Insys_Anthem_001280164                   Insys_Anthem_001280164

                                                    1500
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1502 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001280178                   Insys_Anthem_001280178
Insys_Anthem_001280180                   Insys_Anthem_001280180
Insys_Anthem_001280181                   Insys_Anthem_001280181
Insys_Anthem_001280184                   Insys_Anthem_001280184
Insys_Anthem_001280187                   Insys_Anthem_001280187
Insys_Anthem_001280188                   Insys_Anthem_001280188
Insys_Anthem_001280189                   Insys_Anthem_001280189
Insys_Anthem_001280293                   Insys_Anthem_001280293
Insys_Anthem_001280299                   Insys_Anthem_001280299
Insys_Anthem_001280314                   Insys_Anthem_001280314
Insys_Anthem_001280319                   Insys_Anthem_001280319
Insys_Anthem_001280330                   Insys_Anthem_001280330
Insys_Anthem_001280335                   Insys_Anthem_001280335
Insys_Anthem_001280336                   Insys_Anthem_001280336
Insys_Anthem_001280339                   Insys_Anthem_001280339
Insys_Anthem_001280343                   Insys_Anthem_001280343
Insys_Anthem_001280345                   Insys_Anthem_001280345
Insys_Anthem_001280351                   Insys_Anthem_001280351
Insys_Anthem_001280352                   Insys_Anthem_001280352
Insys_Anthem_001280353                   Insys_Anthem_001280353
Insys_Anthem_001280354                   Insys_Anthem_001280354
Insys_Anthem_001280358                   Insys_Anthem_001280358
Insys_Anthem_001280359                   Insys_Anthem_001280359
Insys_Anthem_001280362                   Insys_Anthem_001280362
Insys_Anthem_001280365                   Insys_Anthem_001280365
Insys_Anthem_001280368                   Insys_Anthem_001280368
Insys_Anthem_001280383                   Insys_Anthem_001280383
Insys_Anthem_001280387                   Insys_Anthem_001280387
Insys_Anthem_001280388                   Insys_Anthem_001280388
Insys_Anthem_001280395                   Insys_Anthem_001280395
Insys_Anthem_001280401                   Insys_Anthem_001280401
Insys_Anthem_001280402                   Insys_Anthem_001280402
Insys_Anthem_001280415                   Insys_Anthem_001280415
Insys_Anthem_001280424                   Insys_Anthem_001280424
Insys_Anthem_001280425                   Insys_Anthem_001280425
Insys_Anthem_001280426                   Insys_Anthem_001280426
Insys_Anthem_001280433                   Insys_Anthem_001280433
Insys_Anthem_001280437                   Insys_Anthem_001280437
Insys_Anthem_001280442                   Insys_Anthem_001280442
Insys_Anthem_001280444                   Insys_Anthem_001280444
Insys_Anthem_001280447                   Insys_Anthem_001280447
Insys_Anthem_001280450                   Insys_Anthem_001280450
Insys_Anthem_001280451                   Insys_Anthem_001280451
Insys_Anthem_001280452                   Insys_Anthem_001280452
Insys_Anthem_001280458                   Insys_Anthem_001280458
Insys_Anthem_001280526                   Insys_Anthem_001280526
Insys_Anthem_001280534                   Insys_Anthem_001280534

                                                    1501
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1503 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001280538                   Insys_Anthem_001280538
Insys_Anthem_001280539                   Insys_Anthem_001280539
Insys_Anthem_001280540                   Insys_Anthem_001280540
Insys_Anthem_001280542                   Insys_Anthem_001280542
Insys_Anthem_001280544                   Insys_Anthem_001280544
Insys_Anthem_001280547                   Insys_Anthem_001280547
Insys_Anthem_001280551                   Insys_Anthem_001280551
Insys_Anthem_001280554                   Insys_Anthem_001280554
Insys_Anthem_001280558                   Insys_Anthem_001280558
Insys_Anthem_001280559                   Insys_Anthem_001280559
Insys_Anthem_001280560                   Insys_Anthem_001280560
Insys_Anthem_001280561                   Insys_Anthem_001280561
Insys_Anthem_001280562                   Insys_Anthem_001280562
Insys_Anthem_001280563                   Insys_Anthem_001280563
Insys_Anthem_001280566                   Insys_Anthem_001280566
Insys_Anthem_001280568                   Insys_Anthem_001280568
Insys_Anthem_001280569                   Insys_Anthem_001280569
Insys_Anthem_001280570                   Insys_Anthem_001280570
Insys_Anthem_001280571                   Insys_Anthem_001280571
Insys_Anthem_001280573                   Insys_Anthem_001280573
Insys_Anthem_001280574                   Insys_Anthem_001280574
Insys_Anthem_001280575                   Insys_Anthem_001280575
Insys_Anthem_001280583                   Insys_Anthem_001280583
Insys_Anthem_001280586                   Insys_Anthem_001280586
Insys_Anthem_001280589                   Insys_Anthem_001280589
Insys_Anthem_001280590                   Insys_Anthem_001280590
Insys_Anthem_001280594                   Insys_Anthem_001280594
Insys_Anthem_001280596                   Insys_Anthem_001280596
Insys_Anthem_001280597                   Insys_Anthem_001280597
Insys_Anthem_001280598                   Insys_Anthem_001280598
Insys_Anthem_001280599                   Insys_Anthem_001280599
Insys_Anthem_001280603                   Insys_Anthem_001280603
Insys_Anthem_001280604                   Insys_Anthem_001280604
Insys_Anthem_001280607                   Insys_Anthem_001280607
Insys_Anthem_001280608                   Insys_Anthem_001280608
Insys_Anthem_001280609                   Insys_Anthem_001280609
Insys_Anthem_001280610                   Insys_Anthem_001280610
Insys_Anthem_001280611                   Insys_Anthem_001280611
Insys_Anthem_001280613                   Insys_Anthem_001280613
Insys_Anthem_001280614                   Insys_Anthem_001280614
Insys_Anthem_001280615                   Insys_Anthem_001280615
Insys_Anthem_001280616                   Insys_Anthem_001280616
Insys_Anthem_001280619                   Insys_Anthem_001280619
Insys_Anthem_001280627                   Insys_Anthem_001280627
Insys_Anthem_001280628                   Insys_Anthem_001280628
Insys_Anthem_001280629                   Insys_Anthem_001280629
Insys_Anthem_001280630                   Insys_Anthem_001280630

                                                    1502
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1504 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001280631                   Insys_Anthem_001280631
Insys_Anthem_001280634                   Insys_Anthem_001280634
Insys_Anthem_001280635                   Insys_Anthem_001280635
Insys_Anthem_001280637                   Insys_Anthem_001280637
Insys_Anthem_001280638                   Insys_Anthem_001280638
Insys_Anthem_001280639                   Insys_Anthem_001280639
Insys_Anthem_001280640                   Insys_Anthem_001280640
Insys_Anthem_001280641                   Insys_Anthem_001280641
Insys_Anthem_001280649                   Insys_Anthem_001280649
Insys_Anthem_001280650                   Insys_Anthem_001280650
Insys_Anthem_001280651                   Insys_Anthem_001280651
Insys_Anthem_001280652                   Insys_Anthem_001280652
Insys_Anthem_001280659                   Insys_Anthem_001280659
Insys_Anthem_001280662                   Insys_Anthem_001280662
Insys_Anthem_001280707                   Insys_Anthem_001280707
Insys_Anthem_001280717                   Insys_Anthem_001280717
Insys_Anthem_001280732                   Insys_Anthem_001280732
Insys_Anthem_001280737                   Insys_Anthem_001280737
Insys_Anthem_001280741                   Insys_Anthem_001280741
Insys_Anthem_001280748                   Insys_Anthem_001280748
Insys_Anthem_001280750                   Insys_Anthem_001280750
Insys_Anthem_001280751                   Insys_Anthem_001280751
Insys_Anthem_001280754                   Insys_Anthem_001280754
Insys_Anthem_001280756                   Insys_Anthem_001280756
Insys_Anthem_001280816                   Insys_Anthem_001280816
Insys_Anthem_001280817                   Insys_Anthem_001280817
Insys_Anthem_001280819                   Insys_Anthem_001280819
Insys_Anthem_001280820                   Insys_Anthem_001280820
Insys_Anthem_001280826                   Insys_Anthem_001280826
Insys_Anthem_001280827                   Insys_Anthem_001280827
Insys_Anthem_001280834                   Insys_Anthem_001280834
Insys_Anthem_001280854                   Insys_Anthem_001280854
Insys_Anthem_001280855                   Insys_Anthem_001280855
Insys_Anthem_001280862                   Insys_Anthem_001280862
Insys_Anthem_001280867                   Insys_Anthem_001280867
Insys_Anthem_001280893                   Insys_Anthem_001280893
Insys_Anthem_001280913                   Insys_Anthem_001280913
Insys_Anthem_001280916                   Insys_Anthem_001280916
Insys_Anthem_001280965                   Insys_Anthem_001280965
Insys_Anthem_001280966                   Insys_Anthem_001280966
Insys_Anthem_001281058                   Insys_Anthem_001281058
Insys_Anthem_001281131                   Insys_Anthem_001281131
Insys_Anthem_001281185                   Insys_Anthem_001281185
Insys_Anthem_001281189                   Insys_Anthem_001281189
Insys_Anthem_001281190                   Insys_Anthem_001281190
Insys_Anthem_001281218                   Insys_Anthem_001281218
Insys_Anthem_001281220                   Insys_Anthem_001281220

                                                    1503
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1505 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001281221                   Insys_Anthem_001281221
Insys_Anthem_001281228                   Insys_Anthem_001281228
Insys_Anthem_001281238                   Insys_Anthem_001281238
Insys_Anthem_001281239                   Insys_Anthem_001281239
Insys_Anthem_001281240                   Insys_Anthem_001281240
Insys_Anthem_001281243                   Insys_Anthem_001281243
Insys_Anthem_001281271                   Insys_Anthem_001281271
Insys_Anthem_001281272                   Insys_Anthem_001281272
Insys_Anthem_001281279                   Insys_Anthem_001281279
Insys_Anthem_001281282                   Insys_Anthem_001281282
Insys_Anthem_001281402                   Insys_Anthem_001281402
Insys_Anthem_001281405                   Insys_Anthem_001281405
Insys_Anthem_001281415                   Insys_Anthem_001281415
Insys_Anthem_001281423                   Insys_Anthem_001281423
Insys_Anthem_001281432                   Insys_Anthem_001281432
Insys_Anthem_001281434                   Insys_Anthem_001281434
Insys_Anthem_001281435                   Insys_Anthem_001281435
Insys_Anthem_001281533                   Insys_Anthem_001281533
Insys_Anthem_001281536                   Insys_Anthem_001281536
Insys_Anthem_001281549                   Insys_Anthem_001281549
Insys_Anthem_001281554                   Insys_Anthem_001281554
Insys_Anthem_001281559                   Insys_Anthem_001281559
Insys_Anthem_001281600                   Insys_Anthem_001281600
Insys_Anthem_001281610                   Insys_Anthem_001281610
Insys_Anthem_001281630                   Insys_Anthem_001281630
Insys_Anthem_001281638                   Insys_Anthem_001281638
Insys_Anthem_001281640                   Insys_Anthem_001281640
Insys_Anthem_001281649                   Insys_Anthem_001281649
Insys_Anthem_001281690                   Insys_Anthem_001281690
Insys_Anthem_001281691                   Insys_Anthem_001281691
Insys_Anthem_001281693                   Insys_Anthem_001281693
Insys_Anthem_001281729                   Insys_Anthem_001281729
Insys_Anthem_001282737                   Insys_Anthem_001282737
Insys_Anthem_001283316                   Insys_Anthem_001283316
Insys_Anthem_001283335                   Insys_Anthem_001283335
Insys_Anthem_001283348                   Insys_Anthem_001283348
Insys_Anthem_001283350                   Insys_Anthem_001283350
Insys_Anthem_001283351                   Insys_Anthem_001283351
Insys_Anthem_001283354                   Insys_Anthem_001283354
Insys_Anthem_001283362                   Insys_Anthem_001283362
Insys_Anthem_001283364                   Insys_Anthem_001283364
Insys_Anthem_001283384                   Insys_Anthem_001283384
Insys_Anthem_001283386                   Insys_Anthem_001283386
Insys_Anthem_001283387                   Insys_Anthem_001283387
Insys_Anthem_001283388                   Insys_Anthem_001283388
Insys_Anthem_001283392                   Insys_Anthem_001283392
Insys_Anthem_001283407                   Insys_Anthem_001283407

                                                    1504
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1506 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001283409                   Insys_Anthem_001283409
Insys_Anthem_001283413                   Insys_Anthem_001283413
Insys_Anthem_001283428                   Insys_Anthem_001283428
Insys_Anthem_001283433                   Insys_Anthem_001283433
Insys_Anthem_001283436                   Insys_Anthem_001283436
Insys_Anthem_001283441                   Insys_Anthem_001283441
Insys_Anthem_001283448                   Insys_Anthem_001283448
Insys_Anthem_001283451                   Insys_Anthem_001283451
Insys_Anthem_001283455                   Insys_Anthem_001283455
Insys_Anthem_001283457                   Insys_Anthem_001283457
Insys_Anthem_001283470                   Insys_Anthem_001283470
Insys_Anthem_001283479                   Insys_Anthem_001283479
Insys_Anthem_001283481                   Insys_Anthem_001283481
Insys_Anthem_001283483                   Insys_Anthem_001283483
Insys_Anthem_001283500                   Insys_Anthem_001283500
Insys_Anthem_001283506                   Insys_Anthem_001283506
Insys_Anthem_001283511                   Insys_Anthem_001283511
Insys_Anthem_001283518                   Insys_Anthem_001283518
Insys_Anthem_001283535                   Insys_Anthem_001283535
Insys_Anthem_001283536                   Insys_Anthem_001283536
Insys_Anthem_001283537                   Insys_Anthem_001283537
Insys_Anthem_001283541                   Insys_Anthem_001283541
Insys_Anthem_001283542                   Insys_Anthem_001283542
Insys_Anthem_001283548                   Insys_Anthem_001283548
Insys_Anthem_001283549                   Insys_Anthem_001283549
Insys_Anthem_001283550                   Insys_Anthem_001283550
Insys_Anthem_001283556                   Insys_Anthem_001283556
Insys_Anthem_001283565                   Insys_Anthem_001283565
Insys_Anthem_001283582                   Insys_Anthem_001283582
Insys_Anthem_001283584                   Insys_Anthem_001283584
Insys_Anthem_001283596                   Insys_Anthem_001283596
Insys_Anthem_001283599                   Insys_Anthem_001283599
Insys_Anthem_001283616                   Insys_Anthem_001283616
Insys_Anthem_001283625                   Insys_Anthem_001283625
Insys_Anthem_001283627                   Insys_Anthem_001283627
Insys_Anthem_001283641                   Insys_Anthem_001283641
Insys_Anthem_001283645                   Insys_Anthem_001283645
Insys_Anthem_001283653                   Insys_Anthem_001283653
Insys_Anthem_001283654                   Insys_Anthem_001283654
Insys_Anthem_001283656                   Insys_Anthem_001283656
Insys_Anthem_001283657                   Insys_Anthem_001283657
Insys_Anthem_001283661                   Insys_Anthem_001283661
Insys_Anthem_001283664                   Insys_Anthem_001283664
Insys_Anthem_001283665                   Insys_Anthem_001283665
Insys_Anthem_001283672                   Insys_Anthem_001283672
Insys_Anthem_001283682                   Insys_Anthem_001283682
Insys_Anthem_001283685                   Insys_Anthem_001283685

                                                    1505
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1507 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001283686                   Insys_Anthem_001283686
Insys_Anthem_001283690                   Insys_Anthem_001283690
Insys_Anthem_001283691                   Insys_Anthem_001283691
Insys_Anthem_001283703                   Insys_Anthem_001283703
Insys_Anthem_001283722                   Insys_Anthem_001283722
Insys_Anthem_001283723                   Insys_Anthem_001283723
Insys_Anthem_001283724                   Insys_Anthem_001283724
Insys_Anthem_001283732                   Insys_Anthem_001283732
Insys_Anthem_001283738                   Insys_Anthem_001283738
Insys_Anthem_001283746                   Insys_Anthem_001283746
Insys_Anthem_001283752                   Insys_Anthem_001283752
Insys_Anthem_001283753                   Insys_Anthem_001283753
Insys_Anthem_001283757                   Insys_Anthem_001283757
Insys_Anthem_001283768                   Insys_Anthem_001283768
Insys_Anthem_001283777                   Insys_Anthem_001283777
Insys_Anthem_001283780                   Insys_Anthem_001283780
Insys_Anthem_001283782                   Insys_Anthem_001283782
Insys_Anthem_001283794                   Insys_Anthem_001283794
Insys_Anthem_001283795                   Insys_Anthem_001283795
Insys_Anthem_001283796                   Insys_Anthem_001283796
Insys_Anthem_001283800                   Insys_Anthem_001283800
Insys_Anthem_001283801                   Insys_Anthem_001283801
Insys_Anthem_001283814                   Insys_Anthem_001283814
Insys_Anthem_001283819                   Insys_Anthem_001283819
Insys_Anthem_001283820                   Insys_Anthem_001283820
Insys_Anthem_001283831                   Insys_Anthem_001283831
Insys_Anthem_001283833                   Insys_Anthem_001283833
Insys_Anthem_001283851                   Insys_Anthem_001283851
Insys_Anthem_001283853                   Insys_Anthem_001283853
Insys_Anthem_001283854                   Insys_Anthem_001283854
Insys_Anthem_001283858                   Insys_Anthem_001283858
Insys_Anthem_001283864                   Insys_Anthem_001283864
Insys_Anthem_001283885                   Insys_Anthem_001283885
Insys_Anthem_001283890                   Insys_Anthem_001283890
Insys_Anthem_001283892                   Insys_Anthem_001283892
Insys_Anthem_001283894                   Insys_Anthem_001283894
Insys_Anthem_001283931                   Insys_Anthem_001283931
Insys_Anthem_001283952                   Insys_Anthem_001283952
Insys_Anthem_001283956                   Insys_Anthem_001283956
Insys_Anthem_001283958                   Insys_Anthem_001283958
Insys_Anthem_001283959                   Insys_Anthem_001283959
Insys_Anthem_001283977                   Insys_Anthem_001283977
Insys_Anthem_001283978                   Insys_Anthem_001283978
Insys_Anthem_001283980                   Insys_Anthem_001283980
Insys_Anthem_001283988                   Insys_Anthem_001283988
Insys_Anthem_001284009                   Insys_Anthem_001284009
Insys_Anthem_001284011                   Insys_Anthem_001284011

                                                    1506
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1508 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001284015                   Insys_Anthem_001284015
Insys_Anthem_001284017                   Insys_Anthem_001284017
Insys_Anthem_001284022                   Insys_Anthem_001284022
Insys_Anthem_001284023                   Insys_Anthem_001284023
Insys_Anthem_001284033                   Insys_Anthem_001284033
Insys_Anthem_001284038                   Insys_Anthem_001284038
Insys_Anthem_001284041                   Insys_Anthem_001284041
Insys_Anthem_001284045                   Insys_Anthem_001284045
Insys_Anthem_001284046                   Insys_Anthem_001284046
Insys_Anthem_001284047                   Insys_Anthem_001284047
Insys_Anthem_001284050                   Insys_Anthem_001284079
Insys_Anthem_001284084                   Insys_Anthem_001284084
Insys_Anthem_001284094                   Insys_Anthem_001284094
Insys_Anthem_001284096                   Insys_Anthem_001284096
Insys_Anthem_001284098                   Insys_Anthem_001284098
Insys_Anthem_001284099                   Insys_Anthem_001284099
Insys_Anthem_001284103                   Insys_Anthem_001284103
Insys_Anthem_001284106                   Insys_Anthem_001284106
Insys_Anthem_001284110                   Insys_Anthem_001284110
Insys_Anthem_001284111                   Insys_Anthem_001284111
Insys_Anthem_001284118                   Insys_Anthem_001284118
Insys_Anthem_001284134                   Insys_Anthem_001284134
Insys_Anthem_001284139                   Insys_Anthem_001284139
Insys_Anthem_001284151                   Insys_Anthem_001284151
Insys_Anthem_001284156                   Insys_Anthem_001284156
Insys_Anthem_001284160                   Insys_Anthem_001284160
Insys_Anthem_001284164                   Insys_Anthem_001284164
Insys_Anthem_001284171                   Insys_Anthem_001284171
Insys_Anthem_001284172                   Insys_Anthem_001284172
Insys_Anthem_001284174                   Insys_Anthem_001284174
Insys_Anthem_001284176                   Insys_Anthem_001284176
Insys_Anthem_001284185                   Insys_Anthem_001284185
Insys_Anthem_001284187                   Insys_Anthem_001284187
Insys_Anthem_001284189                   Insys_Anthem_001284189
Insys_Anthem_001284191                   Insys_Anthem_001284191
Insys_Anthem_001284202                   Insys_Anthem_001284202
Insys_Anthem_001284209                   Insys_Anthem_001284209
Insys_Anthem_001284219                   Insys_Anthem_001284219
Insys_Anthem_001284220                   Insys_Anthem_001284220
Insys_Anthem_001284243                   Insys_Anthem_001284243
Insys_Anthem_001284246                   Insys_Anthem_001284246
Insys_Anthem_001284247                   Insys_Anthem_001284247
Insys_Anthem_001284248                   Insys_Anthem_001284248
Insys_Anthem_001284256                   Insys_Anthem_001284256
Insys_Anthem_001284283                   Insys_Anthem_001284283
Insys_Anthem_001284284                   Insys_Anthem_001284284
Insys_Anthem_001284292                   Insys_Anthem_001284292

                                                    1507
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1509 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001284296                   Insys_Anthem_001284296
Insys_Anthem_001284307                   Insys_Anthem_001284307
Insys_Anthem_001284319                   Insys_Anthem_001284319
Insys_Anthem_001284323                   Insys_Anthem_001284323
Insys_Anthem_001284324                   Insys_Anthem_001284324
Insys_Anthem_001284328                   Insys_Anthem_001284328
Insys_Anthem_001284333                   Insys_Anthem_001284333
Insys_Anthem_001284340                   Insys_Anthem_001284340
Insys_Anthem_001284341                   Insys_Anthem_001284341
Insys_Anthem_001284375                   Insys_Anthem_001284375
Insys_Anthem_001284376                   Insys_Anthem_001284376
Insys_Anthem_001284377                   Insys_Anthem_001284377
Insys_Anthem_001284378                   Insys_Anthem_001284378
Insys_Anthem_001284379                   Insys_Anthem_001284379
Insys_Anthem_001284380                   Insys_Anthem_001284380
Insys_Anthem_001284381                   Insys_Anthem_001284381
Insys_Anthem_001284382                   Insys_Anthem_001284382
Insys_Anthem_001284389                   Insys_Anthem_001284389
Insys_Anthem_001284421                   Insys_Anthem_001284421
Insys_Anthem_001284435                   Insys_Anthem_001284435
Insys_Anthem_001284441                   Insys_Anthem_001284441
Insys_Anthem_001284444                   Insys_Anthem_001284444
Insys_Anthem_001284459                   Insys_Anthem_001284459
Insys_Anthem_001284463                   Insys_Anthem_001284463
Insys_Anthem_001284466                   Insys_Anthem_001284466
Insys_Anthem_001284468                   Insys_Anthem_001284468
Insys_Anthem_001284469                   Insys_Anthem_001284469
Insys_Anthem_001284472                   Insys_Anthem_001284472
Insys_Anthem_001284474                   Insys_Anthem_001284474
Insys_Anthem_001284476                   Insys_Anthem_001284476
Insys_Anthem_001284477                   Insys_Anthem_001284477
Insys_Anthem_001284480                   Insys_Anthem_001284480
Insys_Anthem_001284485                   Insys_Anthem_001284485
Insys_Anthem_001284486                   Insys_Anthem_001284486
Insys_Anthem_001284492                   Insys_Anthem_001284492
Insys_Anthem_001284497                   Insys_Anthem_001284497
Insys_Anthem_001284508                   Insys_Anthem_001284508
Insys_Anthem_001284513                   Insys_Anthem_001284513
Insys_Anthem_001284518                   Insys_Anthem_001284518
Insys_Anthem_001284526                   Insys_Anthem_001284526
Insys_Anthem_001284527                   Insys_Anthem_001284527
Insys_Anthem_001284528                   Insys_Anthem_001284528
Insys_Anthem_001284534                   Insys_Anthem_001284534
Insys_Anthem_001284535                   Insys_Anthem_001284535
Insys_Anthem_001284551                   Insys_Anthem_001284551
Insys_Anthem_001284552                   Insys_Anthem_001284552
Insys_Anthem_001284553                   Insys_Anthem_001284553

                                                    1508
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1510 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001284556                   Insys_Anthem_001284556
Insys_Anthem_001284558                   Insys_Anthem_001284558
Insys_Anthem_001284572                   Insys_Anthem_001284572
Insys_Anthem_001284587                   Insys_Anthem_001284587
Insys_Anthem_001284598                   Insys_Anthem_001284598
Insys_Anthem_001284599                   Insys_Anthem_001284599
Insys_Anthem_001284610                   Insys_Anthem_001284610
Insys_Anthem_001284613                   Insys_Anthem_001284613
Insys_Anthem_001284622                   Insys_Anthem_001284622
Insys_Anthem_001284623                   Insys_Anthem_001284623
Insys_Anthem_001284625                   Insys_Anthem_001284625
Insys_Anthem_001284639                   Insys_Anthem_001284639
Insys_Anthem_001284640                   Insys_Anthem_001284640
Insys_Anthem_001284647                   Insys_Anthem_001284647
Insys_Anthem_001284655                   Insys_Anthem_001284655
Insys_Anthem_001284656                   Insys_Anthem_001284656
Insys_Anthem_001284657                   Insys_Anthem_001284657
Insys_Anthem_001284658                   Insys_Anthem_001284658
Insys_Anthem_001284672                   Insys_Anthem_001284672
Insys_Anthem_001284675                   Insys_Anthem_001284675
Insys_Anthem_001284695                   Insys_Anthem_001284695
Insys_Anthem_001284698                   Insys_Anthem_001284698
Insys_Anthem_001284732                   Insys_Anthem_001284732
Insys_Anthem_001284738                   Insys_Anthem_001284738
Insys_Anthem_001284743                   Insys_Anthem_001284743
Insys_Anthem_001284747                   Insys_Anthem_001284747
Insys_Anthem_001284756                   Insys_Anthem_001284756
Insys_Anthem_001284760                   Insys_Anthem_001284760
Insys_Anthem_001284770                   Insys_Anthem_001284770
Insys_Anthem_001284779                   Insys_Anthem_001284779
Insys_Anthem_001284782                   Insys_Anthem_001284782
Insys_Anthem_001284784                   Insys_Anthem_001284784
Insys_Anthem_001284797                   Insys_Anthem_001284797
Insys_Anthem_001284809                   Insys_Anthem_001284809
Insys_Anthem_001284820                   Insys_Anthem_001284820
Insys_Anthem_001284821                   Insys_Anthem_001284821
Insys_Anthem_001284827                   Insys_Anthem_001284827
Insys_Anthem_001284834                   Insys_Anthem_001284834
Insys_Anthem_001284835                   Insys_Anthem_001284835
Insys_Anthem_001284859                   Insys_Anthem_001284859
Insys_Anthem_001284860                   Insys_Anthem_001284860
Insys_Anthem_001284861                   Insys_Anthem_001284861
Insys_Anthem_001284866                   Insys_Anthem_001284866
Insys_Anthem_001284868                   Insys_Anthem_001284868
Insys_Anthem_001284872                   Insys_Anthem_001284872
Insys_Anthem_001284873                   Insys_Anthem_001284873
Insys_Anthem_001284886                   Insys_Anthem_001284886

                                                    1509
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1511 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001284896                   Insys_Anthem_001284896
Insys_Anthem_001284902                   Insys_Anthem_001284902
Insys_Anthem_001284907                   Insys_Anthem_001284907
Insys_Anthem_001284908                   Insys_Anthem_001284908
Insys_Anthem_001284909                   Insys_Anthem_001284909
Insys_Anthem_001284922                   Insys_Anthem_001284922
Insys_Anthem_001284937                   Insys_Anthem_001284937
Insys_Anthem_001284951                   Insys_Anthem_001284951
Insys_Anthem_001284954                   Insys_Anthem_001284954
Insys_Anthem_001284963                   Insys_Anthem_001284963
Insys_Anthem_001284964                   Insys_Anthem_001284964
Insys_Anthem_001284969                   Insys_Anthem_001284969
Insys_Anthem_001284986                   Insys_Anthem_001284986
Insys_Anthem_001284989                   Insys_Anthem_001284989
Insys_Anthem_001284993                   Insys_Anthem_001284993
Insys_Anthem_001285006                   Insys_Anthem_001285006
Insys_Anthem_001285024                   Insys_Anthem_001285024
Insys_Anthem_001285025                   Insys_Anthem_001285025
Insys_Anthem_001285029                   Insys_Anthem_001285029
Insys_Anthem_001285048                   Insys_Anthem_001285048
Insys_Anthem_001285052                   Insys_Anthem_001285052
Insys_Anthem_001285056                   Insys_Anthem_001285056
Insys_Anthem_001285060                   Insys_Anthem_001285060
Insys_Anthem_001285064                   Insys_Anthem_001285064
Insys_Anthem_001285071                   Insys_Anthem_001285071
Insys_Anthem_001285072                   Insys_Anthem_001285072
Insys_Anthem_001285074                   Insys_Anthem_001285074
Insys_Anthem_001285075                   Insys_Anthem_001285075
Insys_Anthem_001285085                   Insys_Anthem_001285085
Insys_Anthem_001285092                   Insys_Anthem_001285092
Insys_Anthem_001285093                   Insys_Anthem_001285093
Insys_Anthem_001285094                   Insys_Anthem_001285094
Insys_Anthem_001285103                   Insys_Anthem_001285103
Insys_Anthem_001285112                   Insys_Anthem_001285112
Insys_Anthem_001285114                   Insys_Anthem_001285114
Insys_Anthem_001285115                   Insys_Anthem_001285115
Insys_Anthem_001285134                   Insys_Anthem_001285134
Insys_Anthem_001285136                   Insys_Anthem_001285136
Insys_Anthem_001285155                   Insys_Anthem_001285155
Insys_Anthem_001285157                   Insys_Anthem_001285157
Insys_Anthem_001285191                   Insys_Anthem_001285191
Insys_Anthem_001285211                   Insys_Anthem_001285211
Insys_Anthem_001285219                   Insys_Anthem_001285219
Insys_Anthem_001285220                   Insys_Anthem_001285220
Insys_Anthem_001285221                   Insys_Anthem_001285221
Insys_Anthem_001285234                   Insys_Anthem_001285234
Insys_Anthem_001285236                   Insys_Anthem_001285236

                                                    1510
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1512 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001285241                   Insys_Anthem_001285241
Insys_Anthem_001285244                   Insys_Anthem_001285244
Insys_Anthem_001285252                   Insys_Anthem_001285252
Insys_Anthem_001285253                   Insys_Anthem_001285253
Insys_Anthem_001285265                   Insys_Anthem_001285265
Insys_Anthem_001285275                   Insys_Anthem_001285275
Insys_Anthem_001285295                   Insys_Anthem_001285295
Insys_Anthem_001285320                   Insys_Anthem_001285320
Insys_Anthem_001285323                   Insys_Anthem_001285323
Insys_Anthem_001285347                   Insys_Anthem_001285347
Insys_Anthem_001285348                   Insys_Anthem_001285348
Insys_Anthem_001285350                   Insys_Anthem_001285350
Insys_Anthem_001285353                   Insys_Anthem_001285353
Insys_Anthem_001285355                   Insys_Anthem_001285355
Insys_Anthem_001285368                   Insys_Anthem_001285368
Insys_Anthem_001285385                   Insys_Anthem_001285385
Insys_Anthem_001285389                   Insys_Anthem_001285389
Insys_Anthem_001285394                   Insys_Anthem_001285394
Insys_Anthem_001285397                   Insys_Anthem_001285397
Insys_Anthem_001285400                   Insys_Anthem_001285400
Insys_Anthem_001285405                   Insys_Anthem_001285405
Insys_Anthem_001285406                   Insys_Anthem_001285406
Insys_Anthem_001285410                   Insys_Anthem_001285410
Insys_Anthem_001285412                   Insys_Anthem_001285412
Insys_Anthem_001285434                   Insys_Anthem_001285434
Insys_Anthem_001285457                   Insys_Anthem_001285457
Insys_Anthem_001285459                   Insys_Anthem_001285459
Insys_Anthem_001285461                   Insys_Anthem_001285461
Insys_Anthem_001285464                   Insys_Anthem_001285464
Insys_Anthem_001285479                   Insys_Anthem_001285479
Insys_Anthem_001285480                   Insys_Anthem_001285480
Insys_Anthem_001285481                   Insys_Anthem_001285481
Insys_Anthem_001285489                   Insys_Anthem_001285489
Insys_Anthem_001285490                   Insys_Anthem_001285490
Insys_Anthem_001285505                   Insys_Anthem_001285505
Insys_Anthem_001285506                   Insys_Anthem_001285506
Insys_Anthem_001285514                   Insys_Anthem_001285514
Insys_Anthem_001285516                   Insys_Anthem_001285516
Insys_Anthem_001285533                   Insys_Anthem_001285533
Insys_Anthem_001285537                   Insys_Anthem_001285537
Insys_Anthem_001285545                   Insys_Anthem_001285545
Insys_Anthem_001285551                   Insys_Anthem_001285551
Insys_Anthem_001285554                   Insys_Anthem_001285554
Insys_Anthem_001285559                   Insys_Anthem_001285559
Insys_Anthem_001285561                   Insys_Anthem_001285561
Insys_Anthem_001285563                   Insys_Anthem_001285563
Insys_Anthem_001285565                   Insys_Anthem_001285565

                                                    1511
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1513 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001285583                   Insys_Anthem_001285583
Insys_Anthem_001285586                   Insys_Anthem_001285586
Insys_Anthem_001285592                   Insys_Anthem_001285592
Insys_Anthem_001285593                   Insys_Anthem_001285593
Insys_Anthem_001285594                   Insys_Anthem_001285594
Insys_Anthem_001285597                   Insys_Anthem_001285597
Insys_Anthem_001285600                   Insys_Anthem_001285600
Insys_Anthem_001285602                   Insys_Anthem_001285602
Insys_Anthem_001285629                   Insys_Anthem_001285629
Insys_Anthem_001285647                   Insys_Anthem_001285647
Insys_Anthem_001285652                   Insys_Anthem_001285652
Insys_Anthem_001285661                   Insys_Anthem_001285661
Insys_Anthem_001285664                   Insys_Anthem_001285664
Insys_Anthem_001285666                   Insys_Anthem_001285666
Insys_Anthem_001285674                   Insys_Anthem_001285674
Insys_Anthem_001285678                   Insys_Anthem_001285678
Insys_Anthem_001285689                   Insys_Anthem_001285689
Insys_Anthem_001285700                   Insys_Anthem_001285700
Insys_Anthem_001285730                   Insys_Anthem_001285730
Insys_Anthem_001285734                   Insys_Anthem_001285734
Insys_Anthem_001285737                   Insys_Anthem_001285737
Insys_Anthem_001285738                   Insys_Anthem_001285738
Insys_Anthem_001285742                   Insys_Anthem_001285742
Insys_Anthem_001285747                   Insys_Anthem_001285747
Insys_Anthem_001285753                   Insys_Anthem_001285753
Insys_Anthem_001285786                   Insys_Anthem_001285786
Insys_Anthem_001285801                   Insys_Anthem_001285801
Insys_Anthem_001285812                   Insys_Anthem_001285812
Insys_Anthem_001285823                   Insys_Anthem_001285823
Insys_Anthem_001285828                   Insys_Anthem_001285828
Insys_Anthem_001285838                   Insys_Anthem_001285838
Insys_Anthem_001285854                   Insys_Anthem_001285854
Insys_Anthem_001285856                   Insys_Anthem_001285856
Insys_Anthem_001285863                   Insys_Anthem_001285863
Insys_Anthem_001285864                   Insys_Anthem_001285864
Insys_Anthem_001285865                   Insys_Anthem_001285865
Insys_Anthem_001285867                   Insys_Anthem_001285867
Insys_Anthem_001285871                   Insys_Anthem_001285871
Insys_Anthem_001285875                   Insys_Anthem_001285875
Insys_Anthem_001285876                   Insys_Anthem_001285876
Insys_Anthem_001285881                   Insys_Anthem_001285881
Insys_Anthem_001285887                   Insys_Anthem_001285887
Insys_Anthem_001285888                   Insys_Anthem_001285888
Insys_Anthem_001285893                   Insys_Anthem_001285893
Insys_Anthem_001285896                   Insys_Anthem_001285896
Insys_Anthem_001285902                   Insys_Anthem_001285902
Insys_Anthem_001285910                   Insys_Anthem_001285910

                                                    1512
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1514 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001285912                   Insys_Anthem_001285912
Insys_Anthem_001285917                   Insys_Anthem_001285917
Insys_Anthem_001285924                   Insys_Anthem_001285924
Insys_Anthem_001285925                   Insys_Anthem_001285925
Insys_Anthem_001285926                   Insys_Anthem_001285926
Insys_Anthem_001285935                   Insys_Anthem_001285935
Insys_Anthem_001285939                   Insys_Anthem_001285939
Insys_Anthem_001285947                   Insys_Anthem_001285947
Insys_Anthem_001285948                   Insys_Anthem_001285948
Insys_Anthem_001285953                   Insys_Anthem_001285953
Insys_Anthem_001285958                   Insys_Anthem_001285958
Insys_Anthem_001285959                   Insys_Anthem_001285959
Insys_Anthem_001285975                   Insys_Anthem_001285975
Insys_Anthem_001285976                   Insys_Anthem_001285976
Insys_Anthem_001285982                   Insys_Anthem_001285982
Insys_Anthem_001285984                   Insys_Anthem_001285984
Insys_Anthem_001286003                   Insys_Anthem_001286003
Insys_Anthem_001286014                   Insys_Anthem_001286014
Insys_Anthem_001286017                   Insys_Anthem_001286017
Insys_Anthem_001286059                   Insys_Anthem_001286059
Insys_Anthem_001286068                   Insys_Anthem_001286068
Insys_Anthem_001286072                   Insys_Anthem_001286072
Insys_Anthem_001286084                   Insys_Anthem_001286084
Insys_Anthem_001286132                   Insys_Anthem_001286132
Insys_Anthem_001286136                   Insys_Anthem_001286136
Insys_Anthem_001286137                   Insys_Anthem_001286137
Insys_Anthem_001286177                   Insys_Anthem_001286177
Insys_Anthem_001286181                   Insys_Anthem_001286181
Insys_Anthem_001286183                   Insys_Anthem_001286183
Insys_Anthem_001286189                   Insys_Anthem_001286189
Insys_Anthem_001286201                   Insys_Anthem_001286201
Insys_Anthem_001286409                   Insys_Anthem_001286409
Insys_Anthem_001286418                   Insys_Anthem_001286418
Insys_Anthem_001286419                   Insys_Anthem_001286419
Insys_Anthem_001286443                   Insys_Anthem_001286443
Insys_Anthem_001286449                   Insys_Anthem_001286449
Insys_Anthem_001286464                   Insys_Anthem_001286464
Insys_Anthem_001286481                   Insys_Anthem_001286481
Insys_Anthem_001286482                   Insys_Anthem_001286482
Insys_Anthem_001286486                   Insys_Anthem_001286486
Insys_Anthem_001286487                   Insys_Anthem_001286487
Insys_Anthem_001286537                   Insys_Anthem_001286537
Insys_Anthem_001286538                   Insys_Anthem_001286538
Insys_Anthem_001286539                   Insys_Anthem_001286539
Insys_Anthem_001286540                   Insys_Anthem_001286540
Insys_Anthem_001286541                   Insys_Anthem_001286541
Insys_Anthem_001286556                   Insys_Anthem_001286556

                                                    1513
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1515 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001286560                   Insys_Anthem_001286560
Insys_Anthem_001286569                   Insys_Anthem_001286569
Insys_Anthem_001286578                   Insys_Anthem_001286578
Insys_Anthem_001286593                   Insys_Anthem_001286593
Insys_Anthem_001286598                   Insys_Anthem_001286598
Insys_Anthem_001286603                   Insys_Anthem_001286603
Insys_Anthem_001286604                   Insys_Anthem_001286604
Insys_Anthem_001286616                   Insys_Anthem_001286616
Insys_Anthem_001286619                   Insys_Anthem_001286619
Insys_Anthem_001286623                   Insys_Anthem_001286623
Insys_Anthem_001286626                   Insys_Anthem_001286626
Insys_Anthem_001286629                   Insys_Anthem_001286629
Insys_Anthem_001286666                   Insys_Anthem_001286666
Insys_Anthem_001286668                   Insys_Anthem_001286668
Insys_Anthem_001286683                   Insys_Anthem_001286683
Insys_Anthem_001286688                   Insys_Anthem_001286688
Insys_Anthem_001286690                   Insys_Anthem_001286690
Insys_Anthem_001286704                   Insys_Anthem_001286704
Insys_Anthem_001286705                   Insys_Anthem_001286705
Insys_Anthem_001286707                   Insys_Anthem_001286707
Insys_Anthem_001286709                   Insys_Anthem_001286709
Insys_Anthem_001286713                   Insys_Anthem_001286713
Insys_Anthem_001286714                   Insys_Anthem_001286714
Insys_Anthem_001286715                   Insys_Anthem_001286715
Insys_Anthem_001286716                   Insys_Anthem_001286716
Insys_Anthem_001286717                   Insys_Anthem_001286717
Insys_Anthem_001286718                   Insys_Anthem_001286718
Insys_Anthem_001286719                   Insys_Anthem_001286719
Insys_Anthem_001286720                   Insys_Anthem_001286720
Insys_Anthem_001286723                   Insys_Anthem_001286723
Insys_Anthem_001286726                   Insys_Anthem_001286726
Insys_Anthem_001286727                   Insys_Anthem_001286727
Insys_Anthem_001286728                   Insys_Anthem_001286728
Insys_Anthem_001286729                   Insys_Anthem_001286729
Insys_Anthem_001286730                   Insys_Anthem_001286730
Insys_Anthem_001286732                   Insys_Anthem_001286732
Insys_Anthem_001286733                   Insys_Anthem_001286733
Insys_Anthem_001286734                   Insys_Anthem_001286734
Insys_Anthem_001286738                   Insys_Anthem_001286738
Insys_Anthem_001286739                   Insys_Anthem_001286739
Insys_Anthem_001286740                   Insys_Anthem_001286740
Insys_Anthem_001286741                   Insys_Anthem_001286741
Insys_Anthem_001286742                   Insys_Anthem_001286742
Insys_Anthem_001286743                   Insys_Anthem_001286743
Insys_Anthem_001286744                   Insys_Anthem_001286744
Insys_Anthem_001286745                   Insys_Anthem_001286745
Insys_Anthem_001286746                   Insys_Anthem_001286746

                                                    1514
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1516 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001286748                   Insys_Anthem_001286748
Insys_Anthem_001286751                   Insys_Anthem_001286751
Insys_Anthem_001286752                   Insys_Anthem_001286752
Insys_Anthem_001286753                   Insys_Anthem_001286753
Insys_Anthem_001286754                   Insys_Anthem_001286754
Insys_Anthem_001286758                   Insys_Anthem_001286758
Insys_Anthem_001286759                   Insys_Anthem_001286759
Insys_Anthem_001286760                   Insys_Anthem_001286760
Insys_Anthem_001286761                   Insys_Anthem_001286761
Insys_Anthem_001286763                   Insys_Anthem_001286763
Insys_Anthem_001286766                   Insys_Anthem_001286766
Insys_Anthem_001286769                   Insys_Anthem_001286769
Insys_Anthem_001286770                   Insys_Anthem_001286770
Insys_Anthem_001286773                   Insys_Anthem_001286773
Insys_Anthem_001286778                   Insys_Anthem_001286778
Insys_Anthem_001286779                   Insys_Anthem_001286779
Insys_Anthem_001286781                   Insys_Anthem_001286781
Insys_Anthem_001286785                   Insys_Anthem_001286785
Insys_Anthem_001286786                   Insys_Anthem_001286786
Insys_Anthem_001286787                   Insys_Anthem_001286787
Insys_Anthem_001286788                   Insys_Anthem_001286788
Insys_Anthem_001286789                   Insys_Anthem_001286789
Insys_Anthem_001286790                   Insys_Anthem_001286790
Insys_Anthem_001286791                   Insys_Anthem_001286791
Insys_Anthem_001286794                   Insys_Anthem_001286794
Insys_Anthem_001286798                   Insys_Anthem_001286798
Insys_Anthem_001286802                   Insys_Anthem_001286802
Insys_Anthem_001286803                   Insys_Anthem_001286803
Insys_Anthem_001286807                   Insys_Anthem_001286807
Insys_Anthem_001286808                   Insys_Anthem_001286808
Insys_Anthem_001286809                   Insys_Anthem_001286809
Insys_Anthem_001286811                   Insys_Anthem_001286811
Insys_Anthem_001286813                   Insys_Anthem_001286813
Insys_Anthem_001286814                   Insys_Anthem_001286814
Insys_Anthem_001286816                   Insys_Anthem_001286816
Insys_Anthem_001286818                   Insys_Anthem_001286818
Insys_Anthem_001286819                   Insys_Anthem_001286819
Insys_Anthem_001286820                   Insys_Anthem_001286820
Insys_Anthem_001286821                   Insys_Anthem_001286821
Insys_Anthem_001286823                   Insys_Anthem_001286823
Insys_Anthem_001286828                   Insys_Anthem_001286828
Insys_Anthem_001286830                   Insys_Anthem_001286830
Insys_Anthem_001286831                   Insys_Anthem_001286831
Insys_Anthem_001286833                   Insys_Anthem_001286833
Insys_Anthem_001286834                   Insys_Anthem_001286834
Insys_Anthem_001286836                   Insys_Anthem_001286836
Insys_Anthem_001286837                   Insys_Anthem_001286837

                                                    1515
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1517 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001286838                   Insys_Anthem_001286838
Insys_Anthem_001286839                   Insys_Anthem_001286839
Insys_Anthem_001286840                   Insys_Anthem_001286840
Insys_Anthem_001286842                   Insys_Anthem_001286842
Insys_Anthem_001286843                   Insys_Anthem_001286843
Insys_Anthem_001286844                   Insys_Anthem_001286844
Insys_Anthem_001286845                   Insys_Anthem_001286845
Insys_Anthem_001286846                   Insys_Anthem_001286846
Insys_Anthem_001286847                   Insys_Anthem_001286847
Insys_Anthem_001286848                   Insys_Anthem_001286848
Insys_Anthem_001286849                   Insys_Anthem_001286849
Insys_Anthem_001286851                   Insys_Anthem_001286851
Insys_Anthem_001286853                   Insys_Anthem_001286853
Insys_Anthem_001286854                   Insys_Anthem_001286854
Insys_Anthem_001286855                   Insys_Anthem_001286855
Insys_Anthem_001286856                   Insys_Anthem_001286856
Insys_Anthem_001286857                   Insys_Anthem_001286857
Insys_Anthem_001286858                   Insys_Anthem_001286858
Insys_Anthem_001286859                   Insys_Anthem_001286859
Insys_Anthem_001286860                   Insys_Anthem_001286860
Insys_Anthem_001286861                   Insys_Anthem_001286861
Insys_Anthem_001286862                   Insys_Anthem_001286862
Insys_Anthem_001286863                   Insys_Anthem_001286863
Insys_Anthem_001286864                   Insys_Anthem_001286864
Insys_Anthem_001286865                   Insys_Anthem_001286865
Insys_Anthem_001286866                   Insys_Anthem_001286866
Insys_Anthem_001286867                   Insys_Anthem_001286867
Insys_Anthem_001286869                   Insys_Anthem_001286869
Insys_Anthem_001286870                   Insys_Anthem_001286870
Insys_Anthem_001286871                   Insys_Anthem_001286871
Insys_Anthem_001286872                   Insys_Anthem_001286872
Insys_Anthem_001286873                   Insys_Anthem_001286873
Insys_Anthem_001286874                   Insys_Anthem_001286874
Insys_Anthem_001286876                   Insys_Anthem_001286876
Insys_Anthem_001286877                   Insys_Anthem_001286877
Insys_Anthem_001286879                   Insys_Anthem_001286879
Insys_Anthem_001286880                   Insys_Anthem_001286880
Insys_Anthem_001286882                   Insys_Anthem_001286882
Insys_Anthem_001286884                   Insys_Anthem_001286884
Insys_Anthem_001286885                   Insys_Anthem_001286885
Insys_Anthem_001286886                   Insys_Anthem_001286886
Insys_Anthem_001286888                   Insys_Anthem_001286888
Insys_Anthem_001286889                   Insys_Anthem_001286889
Insys_Anthem_001286890                   Insys_Anthem_001286890
Insys_Anthem_001286891                   Insys_Anthem_001286891
Insys_Anthem_001286892                   Insys_Anthem_001286892
Insys_Anthem_001286897                   Insys_Anthem_001286897

                                                    1516
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1518 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001286898                   Insys_Anthem_001286898
Insys_Anthem_001286899                   Insys_Anthem_001286899
Insys_Anthem_001286900                   Insys_Anthem_001286900
Insys_Anthem_001286903                   Insys_Anthem_001286903
Insys_Anthem_001286905                   Insys_Anthem_001286905
Insys_Anthem_001286906                   Insys_Anthem_001286906
Insys_Anthem_001286907                   Insys_Anthem_001286907
Insys_Anthem_001286910                   Insys_Anthem_001286910
Insys_Anthem_001286911                   Insys_Anthem_001286911
Insys_Anthem_001286913                   Insys_Anthem_001286913
Insys_Anthem_001286914                   Insys_Anthem_001286914
Insys_Anthem_001286916                   Insys_Anthem_001286916
Insys_Anthem_001286919                   Insys_Anthem_001286919
Insys_Anthem_001286921                   Insys_Anthem_001286921
Insys_Anthem_001286922                   Insys_Anthem_001286922
Insys_Anthem_001286923                   Insys_Anthem_001286923
Insys_Anthem_001286924                   Insys_Anthem_001286924
Insys_Anthem_001286926                   Insys_Anthem_001286926
Insys_Anthem_001286927                   Insys_Anthem_001286927
Insys_Anthem_001286928                   Insys_Anthem_001286928
Insys_Anthem_001286929                   Insys_Anthem_001286929
Insys_Anthem_001286931                   Insys_Anthem_001286931
Insys_Anthem_001286932                   Insys_Anthem_001286932
Insys_Anthem_001286933                   Insys_Anthem_001286933
Insys_Anthem_001286934                   Insys_Anthem_001286934
Insys_Anthem_001286936                   Insys_Anthem_001286936
Insys_Anthem_001286937                   Insys_Anthem_001286937
Insys_Anthem_001286938                   Insys_Anthem_001286938
Insys_Anthem_001286939                   Insys_Anthem_001286939
Insys_Anthem_001286940                   Insys_Anthem_001286940
Insys_Anthem_001286942                   Insys_Anthem_001286942
Insys_Anthem_001286943                   Insys_Anthem_001286943
Insys_Anthem_001286944                   Insys_Anthem_001286944
Insys_Anthem_001286945                   Insys_Anthem_001286945
Insys_Anthem_001286947                   Insys_Anthem_001286947
Insys_Anthem_001286948                   Insys_Anthem_001286948
Insys_Anthem_001286949                   Insys_Anthem_001286949
Insys_Anthem_001286952                   Insys_Anthem_001286952
Insys_Anthem_001286953                   Insys_Anthem_001286953
Insys_Anthem_001286955                   Insys_Anthem_001286955
Insys_Anthem_001286957                   Insys_Anthem_001286957
Insys_Anthem_001286958                   Insys_Anthem_001286958
Insys_Anthem_001286959                   Insys_Anthem_001286959
Insys_Anthem_001286960                   Insys_Anthem_001286960
Insys_Anthem_001286961                   Insys_Anthem_001286961
Insys_Anthem_001286962                   Insys_Anthem_001286962
Insys_Anthem_001286963                   Insys_Anthem_001286963

                                                    1517
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1519 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001286964                   Insys_Anthem_001286964
Insys_Anthem_001286965                   Insys_Anthem_001286965
Insys_Anthem_001286966                   Insys_Anthem_001286966
Insys_Anthem_001286970                   Insys_Anthem_001286970
Insys_Anthem_001286973                   Insys_Anthem_001286973
Insys_Anthem_001286974                   Insys_Anthem_001286974
Insys_Anthem_001286976                   Insys_Anthem_001286976
Insys_Anthem_001286978                   Insys_Anthem_001286978
Insys_Anthem_001286979                   Insys_Anthem_001286979
Insys_Anthem_001286980                   Insys_Anthem_001286980
Insys_Anthem_001286981                   Insys_Anthem_001286981
Insys_Anthem_001286982                   Insys_Anthem_001286982
Insys_Anthem_001286985                   Insys_Anthem_001286985
Insys_Anthem_001286986                   Insys_Anthem_001286986
Insys_Anthem_001286987                   Insys_Anthem_001286987
Insys_Anthem_001286988                   Insys_Anthem_001286988
Insys_Anthem_001286989                   Insys_Anthem_001286989
Insys_Anthem_001286993                   Insys_Anthem_001286993
Insys_Anthem_001286996                   Insys_Anthem_001286996
Insys_Anthem_001286997                   Insys_Anthem_001286997
Insys_Anthem_001286998                   Insys_Anthem_001286998
Insys_Anthem_001286999                   Insys_Anthem_001286999
Insys_Anthem_001287000                   Insys_Anthem_001287000
Insys_Anthem_001287002                   Insys_Anthem_001287002
Insys_Anthem_001287003                   Insys_Anthem_001287003
Insys_Anthem_001287004                   Insys_Anthem_001287004
Insys_Anthem_001287005                   Insys_Anthem_001287005
Insys_Anthem_001287006                   Insys_Anthem_001287006
Insys_Anthem_001287008                   Insys_Anthem_001287008
Insys_Anthem_001287009                   Insys_Anthem_001287009
Insys_Anthem_001287010                   Insys_Anthem_001287010
Insys_Anthem_001287012                   Insys_Anthem_001287012
Insys_Anthem_001287013                   Insys_Anthem_001287013
Insys_Anthem_001287014                   Insys_Anthem_001287014
Insys_Anthem_001287015                   Insys_Anthem_001287015
Insys_Anthem_001287024                   Insys_Anthem_001287024
Insys_Anthem_001287025                   Insys_Anthem_001287025
Insys_Anthem_001287026                   Insys_Anthem_001287026
Insys_Anthem_001287027                   Insys_Anthem_001287027
Insys_Anthem_001287028                   Insys_Anthem_001287028
Insys_Anthem_001287031                   Insys_Anthem_001287031
Insys_Anthem_001287032                   Insys_Anthem_001287032
Insys_Anthem_001287034                   Insys_Anthem_001287034
Insys_Anthem_001287035                   Insys_Anthem_001287035
Insys_Anthem_001287036                   Insys_Anthem_001287036
Insys_Anthem_001287037                   Insys_Anthem_001287037
Insys_Anthem_001287038                   Insys_Anthem_001287038

                                                    1518
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1520 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287039                   Insys_Anthem_001287039
Insys_Anthem_001287040                   Insys_Anthem_001287040
Insys_Anthem_001287042                   Insys_Anthem_001287042
Insys_Anthem_001287043                   Insys_Anthem_001287043
Insys_Anthem_001287044                   Insys_Anthem_001287044
Insys_Anthem_001287045                   Insys_Anthem_001287045
Insys_Anthem_001287046                   Insys_Anthem_001287046
Insys_Anthem_001287047                   Insys_Anthem_001287047
Insys_Anthem_001287048                   Insys_Anthem_001287048
Insys_Anthem_001287049                   Insys_Anthem_001287049
Insys_Anthem_001287050                   Insys_Anthem_001287050
Insys_Anthem_001287051                   Insys_Anthem_001287051
Insys_Anthem_001287052                   Insys_Anthem_001287052
Insys_Anthem_001287053                   Insys_Anthem_001287053
Insys_Anthem_001287054                   Insys_Anthem_001287054
Insys_Anthem_001287055                   Insys_Anthem_001287055
Insys_Anthem_001287056                   Insys_Anthem_001287056
Insys_Anthem_001287057                   Insys_Anthem_001287057
Insys_Anthem_001287058                   Insys_Anthem_001287058
Insys_Anthem_001287059                   Insys_Anthem_001287059
Insys_Anthem_001287060                   Insys_Anthem_001287060
Insys_Anthem_001287061                   Insys_Anthem_001287061
Insys_Anthem_001287063                   Insys_Anthem_001287063
Insys_Anthem_001287064                   Insys_Anthem_001287064
Insys_Anthem_001287065                   Insys_Anthem_001287065
Insys_Anthem_001287066                   Insys_Anthem_001287066
Insys_Anthem_001287067                   Insys_Anthem_001287067
Insys_Anthem_001287068                   Insys_Anthem_001287068
Insys_Anthem_001287069                   Insys_Anthem_001287069
Insys_Anthem_001287072                   Insys_Anthem_001287072
Insys_Anthem_001287073                   Insys_Anthem_001287073
Insys_Anthem_001287074                   Insys_Anthem_001287074
Insys_Anthem_001287075                   Insys_Anthem_001287075
Insys_Anthem_001287076                   Insys_Anthem_001287076
Insys_Anthem_001287078                   Insys_Anthem_001287078
Insys_Anthem_001287079                   Insys_Anthem_001287079
Insys_Anthem_001287081                   Insys_Anthem_001287081
Insys_Anthem_001287085                   Insys_Anthem_001287085
Insys_Anthem_001287086                   Insys_Anthem_001287086
Insys_Anthem_001287087                   Insys_Anthem_001287087
Insys_Anthem_001287088                   Insys_Anthem_001287088
Insys_Anthem_001287091                   Insys_Anthem_001287091
Insys_Anthem_001287092                   Insys_Anthem_001287092
Insys_Anthem_001287093                   Insys_Anthem_001287093
Insys_Anthem_001287094                   Insys_Anthem_001287094
Insys_Anthem_001287095                   Insys_Anthem_001287095
Insys_Anthem_001287096                   Insys_Anthem_001287096

                                                    1519
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1521 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287097                   Insys_Anthem_001287097
Insys_Anthem_001287098                   Insys_Anthem_001287098
Insys_Anthem_001287101                   Insys_Anthem_001287101
Insys_Anthem_001287102                   Insys_Anthem_001287102
Insys_Anthem_001287103                   Insys_Anthem_001287103
Insys_Anthem_001287106                   Insys_Anthem_001287106
Insys_Anthem_001287108                   Insys_Anthem_001287108
Insys_Anthem_001287109                   Insys_Anthem_001287109
Insys_Anthem_001287110                   Insys_Anthem_001287110
Insys_Anthem_001287111                   Insys_Anthem_001287111
Insys_Anthem_001287112                   Insys_Anthem_001287112
Insys_Anthem_001287113                   Insys_Anthem_001287113
Insys_Anthem_001287116                   Insys_Anthem_001287116
Insys_Anthem_001287123                   Insys_Anthem_001287123
Insys_Anthem_001287125                   Insys_Anthem_001287125
Insys_Anthem_001287126                   Insys_Anthem_001287126
Insys_Anthem_001287127                   Insys_Anthem_001287127
Insys_Anthem_001287128                   Insys_Anthem_001287128
Insys_Anthem_001287130                   Insys_Anthem_001287130
Insys_Anthem_001287131                   Insys_Anthem_001287131
Insys_Anthem_001287132                   Insys_Anthem_001287132
Insys_Anthem_001287133                   Insys_Anthem_001287133
Insys_Anthem_001287134                   Insys_Anthem_001287134
Insys_Anthem_001287135                   Insys_Anthem_001287135
Insys_Anthem_001287136                   Insys_Anthem_001287136
Insys_Anthem_001287137                   Insys_Anthem_001287137
Insys_Anthem_001287139                   Insys_Anthem_001287139
Insys_Anthem_001287143                   Insys_Anthem_001287143
Insys_Anthem_001287144                   Insys_Anthem_001287144
Insys_Anthem_001287147                   Insys_Anthem_001287147
Insys_Anthem_001287148                   Insys_Anthem_001287148
Insys_Anthem_001287149                   Insys_Anthem_001287149
Insys_Anthem_001287150                   Insys_Anthem_001287150
Insys_Anthem_001287152                   Insys_Anthem_001287152
Insys_Anthem_001287154                   Insys_Anthem_001287154
Insys_Anthem_001287155                   Insys_Anthem_001287155
Insys_Anthem_001287163                   Insys_Anthem_001287163
Insys_Anthem_001287164                   Insys_Anthem_001287164
Insys_Anthem_001287165                   Insys_Anthem_001287165
Insys_Anthem_001287166                   Insys_Anthem_001287166
Insys_Anthem_001287168                   Insys_Anthem_001287168
Insys_Anthem_001287169                   Insys_Anthem_001287169
Insys_Anthem_001287170                   Insys_Anthem_001287170
Insys_Anthem_001287171                   Insys_Anthem_001287171
Insys_Anthem_001287172                   Insys_Anthem_001287172
Insys_Anthem_001287173                   Insys_Anthem_001287173
Insys_Anthem_001287174                   Insys_Anthem_001287174

                                                    1520
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1522 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287175                   Insys_Anthem_001287175
Insys_Anthem_001287177                   Insys_Anthem_001287177
Insys_Anthem_001287178                   Insys_Anthem_001287178
Insys_Anthem_001287181                   Insys_Anthem_001287181
Insys_Anthem_001287182                   Insys_Anthem_001287182
Insys_Anthem_001287183                   Insys_Anthem_001287183
Insys_Anthem_001287187                   Insys_Anthem_001287187
Insys_Anthem_001287188                   Insys_Anthem_001287188
Insys_Anthem_001287189                   Insys_Anthem_001287189
Insys_Anthem_001287190                   Insys_Anthem_001287190
Insys_Anthem_001287191                   Insys_Anthem_001287191
Insys_Anthem_001287192                   Insys_Anthem_001287192
Insys_Anthem_001287194                   Insys_Anthem_001287194
Insys_Anthem_001287195                   Insys_Anthem_001287195
Insys_Anthem_001287196                   Insys_Anthem_001287196
Insys_Anthem_001287197                   Insys_Anthem_001287197
Insys_Anthem_001287198                   Insys_Anthem_001287198
Insys_Anthem_001287199                   Insys_Anthem_001287199
Insys_Anthem_001287200                   Insys_Anthem_001287200
Insys_Anthem_001287201                   Insys_Anthem_001287201
Insys_Anthem_001287202                   Insys_Anthem_001287202
Insys_Anthem_001287203                   Insys_Anthem_001287203
Insys_Anthem_001287204                   Insys_Anthem_001287204
Insys_Anthem_001287205                   Insys_Anthem_001287205
Insys_Anthem_001287206                   Insys_Anthem_001287206
Insys_Anthem_001287208                   Insys_Anthem_001287208
Insys_Anthem_001287209                   Insys_Anthem_001287209
Insys_Anthem_001287210                   Insys_Anthem_001287210
Insys_Anthem_001287212                   Insys_Anthem_001287212
Insys_Anthem_001287213                   Insys_Anthem_001287213
Insys_Anthem_001287217                   Insys_Anthem_001287217
Insys_Anthem_001287220                   Insys_Anthem_001287220
Insys_Anthem_001287221                   Insys_Anthem_001287221
Insys_Anthem_001287224                   Insys_Anthem_001287224
Insys_Anthem_001287226                   Insys_Anthem_001287226
Insys_Anthem_001287229                   Insys_Anthem_001287229
Insys_Anthem_001287231                   Insys_Anthem_001287231
Insys_Anthem_001287232                   Insys_Anthem_001287232
Insys_Anthem_001287233                   Insys_Anthem_001287233
Insys_Anthem_001287234                   Insys_Anthem_001287234
Insys_Anthem_001287235                   Insys_Anthem_001287235
Insys_Anthem_001287237                   Insys_Anthem_001287237
Insys_Anthem_001287238                   Insys_Anthem_001287238
Insys_Anthem_001287239                   Insys_Anthem_001287239
Insys_Anthem_001287240                   Insys_Anthem_001287240
Insys_Anthem_001287241                   Insys_Anthem_001287241
Insys_Anthem_001287243                   Insys_Anthem_001287243

                                                    1521
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1523 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287245                   Insys_Anthem_001287245
Insys_Anthem_001287246                   Insys_Anthem_001287246
Insys_Anthem_001287247                   Insys_Anthem_001287247
Insys_Anthem_001287248                   Insys_Anthem_001287248
Insys_Anthem_001287251                   Insys_Anthem_001287251
Insys_Anthem_001287253                   Insys_Anthem_001287253
Insys_Anthem_001287254                   Insys_Anthem_001287254
Insys_Anthem_001287255                   Insys_Anthem_001287255
Insys_Anthem_001287257                   Insys_Anthem_001287257
Insys_Anthem_001287258                   Insys_Anthem_001287258
Insys_Anthem_001287259                   Insys_Anthem_001287259
Insys_Anthem_001287260                   Insys_Anthem_001287260
Insys_Anthem_001287263                   Insys_Anthem_001287263
Insys_Anthem_001287265                   Insys_Anthem_001287265
Insys_Anthem_001287266                   Insys_Anthem_001287266
Insys_Anthem_001287267                   Insys_Anthem_001287267
Insys_Anthem_001287269                   Insys_Anthem_001287269
Insys_Anthem_001287272                   Insys_Anthem_001287272
Insys_Anthem_001287273                   Insys_Anthem_001287273
Insys_Anthem_001287276                   Insys_Anthem_001287276
Insys_Anthem_001287281                   Insys_Anthem_001287281
Insys_Anthem_001287283                   Insys_Anthem_001287283
Insys_Anthem_001287284                   Insys_Anthem_001287284
Insys_Anthem_001287285                   Insys_Anthem_001287285
Insys_Anthem_001287287                   Insys_Anthem_001287287
Insys_Anthem_001287291                   Insys_Anthem_001287291
Insys_Anthem_001287292                   Insys_Anthem_001287292
Insys_Anthem_001287293                   Insys_Anthem_001287293
Insys_Anthem_001287294                   Insys_Anthem_001287294
Insys_Anthem_001287297                   Insys_Anthem_001287297
Insys_Anthem_001287298                   Insys_Anthem_001287298
Insys_Anthem_001287301                   Insys_Anthem_001287301
Insys_Anthem_001287302                   Insys_Anthem_001287302
Insys_Anthem_001287303                   Insys_Anthem_001287303
Insys_Anthem_001287305                   Insys_Anthem_001287305
Insys_Anthem_001287306                   Insys_Anthem_001287306
Insys_Anthem_001287307                   Insys_Anthem_001287307
Insys_Anthem_001287309                   Insys_Anthem_001287309
Insys_Anthem_001287311                   Insys_Anthem_001287311
Insys_Anthem_001287312                   Insys_Anthem_001287312
Insys_Anthem_001287313                   Insys_Anthem_001287313
Insys_Anthem_001287314                   Insys_Anthem_001287314
Insys_Anthem_001287315                   Insys_Anthem_001287315
Insys_Anthem_001287318                   Insys_Anthem_001287318
Insys_Anthem_001287319                   Insys_Anthem_001287319
Insys_Anthem_001287321                   Insys_Anthem_001287321
Insys_Anthem_001287322                   Insys_Anthem_001287322

                                                    1522
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1524 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287323                   Insys_Anthem_001287323
Insys_Anthem_001287324                   Insys_Anthem_001287324
Insys_Anthem_001287326                   Insys_Anthem_001287326
Insys_Anthem_001287327                   Insys_Anthem_001287327
Insys_Anthem_001287328                   Insys_Anthem_001287328
Insys_Anthem_001287331                   Insys_Anthem_001287331
Insys_Anthem_001287336                   Insys_Anthem_001287336
Insys_Anthem_001287338                   Insys_Anthem_001287338
Insys_Anthem_001287341                   Insys_Anthem_001287341
Insys_Anthem_001287342                   Insys_Anthem_001287342
Insys_Anthem_001287343                   Insys_Anthem_001287343
Insys_Anthem_001287344                   Insys_Anthem_001287344
Insys_Anthem_001287347                   Insys_Anthem_001287347
Insys_Anthem_001287348                   Insys_Anthem_001287348
Insys_Anthem_001287349                   Insys_Anthem_001287349
Insys_Anthem_001287350                   Insys_Anthem_001287350
Insys_Anthem_001287351                   Insys_Anthem_001287351
Insys_Anthem_001287352                   Insys_Anthem_001287352
Insys_Anthem_001287354                   Insys_Anthem_001287354
Insys_Anthem_001287359                   Insys_Anthem_001287359
Insys_Anthem_001287360                   Insys_Anthem_001287360
Insys_Anthem_001287362                   Insys_Anthem_001287362
Insys_Anthem_001287365                   Insys_Anthem_001287365
Insys_Anthem_001287366                   Insys_Anthem_001287366
Insys_Anthem_001287367                   Insys_Anthem_001287367
Insys_Anthem_001287368                   Insys_Anthem_001287368
Insys_Anthem_001287369                   Insys_Anthem_001287369
Insys_Anthem_001287370                   Insys_Anthem_001287370
Insys_Anthem_001287371                   Insys_Anthem_001287371
Insys_Anthem_001287374                   Insys_Anthem_001287374
Insys_Anthem_001287377                   Insys_Anthem_001287377
Insys_Anthem_001287378                   Insys_Anthem_001287378
Insys_Anthem_001287379                   Insys_Anthem_001287379
Insys_Anthem_001287381                   Insys_Anthem_001287381
Insys_Anthem_001287384                   Insys_Anthem_001287384
Insys_Anthem_001287385                   Insys_Anthem_001287385
Insys_Anthem_001287387                   Insys_Anthem_001287387
Insys_Anthem_001287391                   Insys_Anthem_001287391
Insys_Anthem_001287393                   Insys_Anthem_001287393
Insys_Anthem_001287394                   Insys_Anthem_001287394
Insys_Anthem_001287396                   Insys_Anthem_001287396
Insys_Anthem_001287397                   Insys_Anthem_001287397
Insys_Anthem_001287398                   Insys_Anthem_001287398
Insys_Anthem_001287399                   Insys_Anthem_001287399
Insys_Anthem_001287405                   Insys_Anthem_001287405
Insys_Anthem_001287407                   Insys_Anthem_001287407
Insys_Anthem_001287408                   Insys_Anthem_001287408

                                                    1523
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1525 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287411                   Insys_Anthem_001287411
Insys_Anthem_001287412                   Insys_Anthem_001287412
Insys_Anthem_001287413                   Insys_Anthem_001287413
Insys_Anthem_001287417                   Insys_Anthem_001287417
Insys_Anthem_001287418                   Insys_Anthem_001287418
Insys_Anthem_001287419                   Insys_Anthem_001287419
Insys_Anthem_001287420                   Insys_Anthem_001287420
Insys_Anthem_001287424                   Insys_Anthem_001287424
Insys_Anthem_001287425                   Insys_Anthem_001287425
Insys_Anthem_001287430                   Insys_Anthem_001287430
Insys_Anthem_001287431                   Insys_Anthem_001287431
Insys_Anthem_001287433                   Insys_Anthem_001287433
Insys_Anthem_001287434                   Insys_Anthem_001287434
Insys_Anthem_001287436                   Insys_Anthem_001287436
Insys_Anthem_001287438                   Insys_Anthem_001287438
Insys_Anthem_001287441                   Insys_Anthem_001287441
Insys_Anthem_001287443                   Insys_Anthem_001287443
Insys_Anthem_001287444                   Insys_Anthem_001287444
Insys_Anthem_001287447                   Insys_Anthem_001287447
Insys_Anthem_001287452                   Insys_Anthem_001287452
Insys_Anthem_001287454                   Insys_Anthem_001287454
Insys_Anthem_001287455                   Insys_Anthem_001287455
Insys_Anthem_001287456                   Insys_Anthem_001287456
Insys_Anthem_001287457                   Insys_Anthem_001287457
Insys_Anthem_001287459                   Insys_Anthem_001287459
Insys_Anthem_001287460                   Insys_Anthem_001287460
Insys_Anthem_001287462                   Insys_Anthem_001287462
Insys_Anthem_001287463                   Insys_Anthem_001287463
Insys_Anthem_001287464                   Insys_Anthem_001287464
Insys_Anthem_001287465                   Insys_Anthem_001287465
Insys_Anthem_001287467                   Insys_Anthem_001287467
Insys_Anthem_001287468                   Insys_Anthem_001287468
Insys_Anthem_001287469                   Insys_Anthem_001287469
Insys_Anthem_001287470                   Insys_Anthem_001287470
Insys_Anthem_001287471                   Insys_Anthem_001287471
Insys_Anthem_001287472                   Insys_Anthem_001287472
Insys_Anthem_001287473                   Insys_Anthem_001287473
Insys_Anthem_001287474                   Insys_Anthem_001287474
Insys_Anthem_001287475                   Insys_Anthem_001287475
Insys_Anthem_001287476                   Insys_Anthem_001287476
Insys_Anthem_001287477                   Insys_Anthem_001287477
Insys_Anthem_001287478                   Insys_Anthem_001287478
Insys_Anthem_001287479                   Insys_Anthem_001287479
Insys_Anthem_001287481                   Insys_Anthem_001287481
Insys_Anthem_001287485                   Insys_Anthem_001287485
Insys_Anthem_001287486                   Insys_Anthem_001287486
Insys_Anthem_001287488                   Insys_Anthem_001287488

                                                    1524
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1526 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287493                   Insys_Anthem_001287493
Insys_Anthem_001287494                   Insys_Anthem_001287494
Insys_Anthem_001287495                   Insys_Anthem_001287495
Insys_Anthem_001287496                   Insys_Anthem_001287496
Insys_Anthem_001287497                   Insys_Anthem_001287497
Insys_Anthem_001287498                   Insys_Anthem_001287498
Insys_Anthem_001287499                   Insys_Anthem_001287499
Insys_Anthem_001287501                   Insys_Anthem_001287501
Insys_Anthem_001287502                   Insys_Anthem_001287502
Insys_Anthem_001287503                   Insys_Anthem_001287503
Insys_Anthem_001287504                   Insys_Anthem_001287504
Insys_Anthem_001287505                   Insys_Anthem_001287505
Insys_Anthem_001287511                   Insys_Anthem_001287511
Insys_Anthem_001287513                   Insys_Anthem_001287513
Insys_Anthem_001287517                   Insys_Anthem_001287517
Insys_Anthem_001287518                   Insys_Anthem_001287518
Insys_Anthem_001287519                   Insys_Anthem_001287519
Insys_Anthem_001287522                   Insys_Anthem_001287522
Insys_Anthem_001287523                   Insys_Anthem_001287523
Insys_Anthem_001287526                   Insys_Anthem_001287526
Insys_Anthem_001287527                   Insys_Anthem_001287527
Insys_Anthem_001287528                   Insys_Anthem_001287528
Insys_Anthem_001287529                   Insys_Anthem_001287529
Insys_Anthem_001287530                   Insys_Anthem_001287530
Insys_Anthem_001287532                   Insys_Anthem_001287532
Insys_Anthem_001287533                   Insys_Anthem_001287533
Insys_Anthem_001287534                   Insys_Anthem_001287534
Insys_Anthem_001287537                   Insys_Anthem_001287537
Insys_Anthem_001287538                   Insys_Anthem_001287538
Insys_Anthem_001287539                   Insys_Anthem_001287539
Insys_Anthem_001287540                   Insys_Anthem_001287540
Insys_Anthem_001287541                   Insys_Anthem_001287541
Insys_Anthem_001287542                   Insys_Anthem_001287542
Insys_Anthem_001287543                   Insys_Anthem_001287543
Insys_Anthem_001287547                   Insys_Anthem_001287547
Insys_Anthem_001287549                   Insys_Anthem_001287549
Insys_Anthem_001287552                   Insys_Anthem_001287552
Insys_Anthem_001287553                   Insys_Anthem_001287553
Insys_Anthem_001287554                   Insys_Anthem_001287554
Insys_Anthem_001287557                   Insys_Anthem_001287557
Insys_Anthem_001287558                   Insys_Anthem_001287558
Insys_Anthem_001287560                   Insys_Anthem_001287560
Insys_Anthem_001287566                   Insys_Anthem_001287566
Insys_Anthem_001287567                   Insys_Anthem_001287567
Insys_Anthem_001287568                   Insys_Anthem_001287568
Insys_Anthem_001287569                   Insys_Anthem_001287569
Insys_Anthem_001287570                   Insys_Anthem_001287570

                                                    1525
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1527 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287572                   Insys_Anthem_001287572
Insys_Anthem_001287575                   Insys_Anthem_001287575
Insys_Anthem_001287576                   Insys_Anthem_001287576
Insys_Anthem_001287577                   Insys_Anthem_001287577
Insys_Anthem_001287578                   Insys_Anthem_001287578
Insys_Anthem_001287579                   Insys_Anthem_001287579
Insys_Anthem_001287580                   Insys_Anthem_001287580
Insys_Anthem_001287581                   Insys_Anthem_001287581
Insys_Anthem_001287586                   Insys_Anthem_001287586
Insys_Anthem_001287588                   Insys_Anthem_001287588
Insys_Anthem_001287589                   Insys_Anthem_001287589
Insys_Anthem_001287590                   Insys_Anthem_001287590
Insys_Anthem_001287591                   Insys_Anthem_001287591
Insys_Anthem_001287594                   Insys_Anthem_001287594
Insys_Anthem_001287598                   Insys_Anthem_001287598
Insys_Anthem_001287599                   Insys_Anthem_001287599
Insys_Anthem_001287600                   Insys_Anthem_001287600
Insys_Anthem_001287605                   Insys_Anthem_001287605
Insys_Anthem_001287608                   Insys_Anthem_001287608
Insys_Anthem_001287610                   Insys_Anthem_001287610
Insys_Anthem_001287615                   Insys_Anthem_001287615
Insys_Anthem_001287617                   Insys_Anthem_001287617
Insys_Anthem_001287619                   Insys_Anthem_001287619
Insys_Anthem_001287621                   Insys_Anthem_001287621
Insys_Anthem_001287624                   Insys_Anthem_001287624
Insys_Anthem_001287628                   Insys_Anthem_001287628
Insys_Anthem_001287629                   Insys_Anthem_001287629
Insys_Anthem_001287630                   Insys_Anthem_001287630
Insys_Anthem_001287631                   Insys_Anthem_001287631
Insys_Anthem_001287632                   Insys_Anthem_001287632
Insys_Anthem_001287633                   Insys_Anthem_001287633
Insys_Anthem_001287634                   Insys_Anthem_001287634
Insys_Anthem_001287635                   Insys_Anthem_001287635
Insys_Anthem_001287636                   Insys_Anthem_001287636
Insys_Anthem_001287637                   Insys_Anthem_001287637
Insys_Anthem_001287638                   Insys_Anthem_001287638
Insys_Anthem_001287639                   Insys_Anthem_001287639
Insys_Anthem_001287640                   Insys_Anthem_001287640
Insys_Anthem_001287641                   Insys_Anthem_001287641
Insys_Anthem_001287642                   Insys_Anthem_001287642
Insys_Anthem_001287643                   Insys_Anthem_001287643
Insys_Anthem_001287644                   Insys_Anthem_001287644
Insys_Anthem_001287646                   Insys_Anthem_001287646
Insys_Anthem_001287647                   Insys_Anthem_001287647
Insys_Anthem_001287648                   Insys_Anthem_001287648
Insys_Anthem_001287649                   Insys_Anthem_001287649
Insys_Anthem_001287650                   Insys_Anthem_001287650

                                                    1526
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1528 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287651                   Insys_Anthem_001287651
Insys_Anthem_001287653                   Insys_Anthem_001287653
Insys_Anthem_001287655                   Insys_Anthem_001287655
Insys_Anthem_001287656                   Insys_Anthem_001287656
Insys_Anthem_001287658                   Insys_Anthem_001287658
Insys_Anthem_001287659                   Insys_Anthem_001287659
Insys_Anthem_001287660                   Insys_Anthem_001287660
Insys_Anthem_001287661                   Insys_Anthem_001287661
Insys_Anthem_001287662                   Insys_Anthem_001287662
Insys_Anthem_001287663                   Insys_Anthem_001287663
Insys_Anthem_001287665                   Insys_Anthem_001287665
Insys_Anthem_001287667                   Insys_Anthem_001287667
Insys_Anthem_001287669                   Insys_Anthem_001287669
Insys_Anthem_001287671                   Insys_Anthem_001287671
Insys_Anthem_001287674                   Insys_Anthem_001287674
Insys_Anthem_001287675                   Insys_Anthem_001287675
Insys_Anthem_001287678                   Insys_Anthem_001287678
Insys_Anthem_001287680                   Insys_Anthem_001287680
Insys_Anthem_001287686                   Insys_Anthem_001287686
Insys_Anthem_001287687                   Insys_Anthem_001287687
Insys_Anthem_001287688                   Insys_Anthem_001287688
Insys_Anthem_001287689                   Insys_Anthem_001287689
Insys_Anthem_001287690                   Insys_Anthem_001287690
Insys_Anthem_001287691                   Insys_Anthem_001287691
Insys_Anthem_001287693                   Insys_Anthem_001287693
Insys_Anthem_001287694                   Insys_Anthem_001287694
Insys_Anthem_001287695                   Insys_Anthem_001287695
Insys_Anthem_001287696                   Insys_Anthem_001287696
Insys_Anthem_001287699                   Insys_Anthem_001287699
Insys_Anthem_001287701                   Insys_Anthem_001287701
Insys_Anthem_001287704                   Insys_Anthem_001287704
Insys_Anthem_001287705                   Insys_Anthem_001287705
Insys_Anthem_001287706                   Insys_Anthem_001287706
Insys_Anthem_001287707                   Insys_Anthem_001287707
Insys_Anthem_001287708                   Insys_Anthem_001287708
Insys_Anthem_001287709                   Insys_Anthem_001287709
Insys_Anthem_001287710                   Insys_Anthem_001287710
Insys_Anthem_001287711                   Insys_Anthem_001287711
Insys_Anthem_001287712                   Insys_Anthem_001287712
Insys_Anthem_001287713                   Insys_Anthem_001287713
Insys_Anthem_001287714                   Insys_Anthem_001287714
Insys_Anthem_001287715                   Insys_Anthem_001287715
Insys_Anthem_001287716                   Insys_Anthem_001287716
Insys_Anthem_001287717                   Insys_Anthem_001287717
Insys_Anthem_001287718                   Insys_Anthem_001287718
Insys_Anthem_001287719                   Insys_Anthem_001287719
Insys_Anthem_001287720                   Insys_Anthem_001287720

                                                    1527
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1529 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287721                   Insys_Anthem_001287721
Insys_Anthem_001287722                   Insys_Anthem_001287722
Insys_Anthem_001287723                   Insys_Anthem_001287723
Insys_Anthem_001287726                   Insys_Anthem_001287726
Insys_Anthem_001287728                   Insys_Anthem_001287728
Insys_Anthem_001287729                   Insys_Anthem_001287729
Insys_Anthem_001287731                   Insys_Anthem_001287731
Insys_Anthem_001287733                   Insys_Anthem_001287733
Insys_Anthem_001287734                   Insys_Anthem_001287734
Insys_Anthem_001287735                   Insys_Anthem_001287735
Insys_Anthem_001287739                   Insys_Anthem_001287739
Insys_Anthem_001287742                   Insys_Anthem_001287742
Insys_Anthem_001287743                   Insys_Anthem_001287743
Insys_Anthem_001287744                   Insys_Anthem_001287744
Insys_Anthem_001287748                   Insys_Anthem_001287748
Insys_Anthem_001287750                   Insys_Anthem_001287750
Insys_Anthem_001287754                   Insys_Anthem_001287754
Insys_Anthem_001287755                   Insys_Anthem_001287755
Insys_Anthem_001287761                   Insys_Anthem_001287761
Insys_Anthem_001287765                   Insys_Anthem_001287765
Insys_Anthem_001287768                   Insys_Anthem_001287768
Insys_Anthem_001287769                   Insys_Anthem_001287769
Insys_Anthem_001287772                   Insys_Anthem_001287772
Insys_Anthem_001287774                   Insys_Anthem_001287774
Insys_Anthem_001287776                   Insys_Anthem_001287776
Insys_Anthem_001287777                   Insys_Anthem_001287777
Insys_Anthem_001287779                   Insys_Anthem_001287779
Insys_Anthem_001287780                   Insys_Anthem_001287780
Insys_Anthem_001287781                   Insys_Anthem_001287781
Insys_Anthem_001287782                   Insys_Anthem_001287782
Insys_Anthem_001287783                   Insys_Anthem_001287783
Insys_Anthem_001287784                   Insys_Anthem_001287784
Insys_Anthem_001287785                   Insys_Anthem_001287785
Insys_Anthem_001287786                   Insys_Anthem_001287786
Insys_Anthem_001287787                   Insys_Anthem_001287787
Insys_Anthem_001287788                   Insys_Anthem_001287788
Insys_Anthem_001287789                   Insys_Anthem_001287789
Insys_Anthem_001287790                   Insys_Anthem_001287790
Insys_Anthem_001287791                   Insys_Anthem_001287791
Insys_Anthem_001287792                   Insys_Anthem_001287792
Insys_Anthem_001287794                   Insys_Anthem_001287794
Insys_Anthem_001287796                   Insys_Anthem_001287796
Insys_Anthem_001287797                   Insys_Anthem_001287797
Insys_Anthem_001287798                   Insys_Anthem_001287798
Insys_Anthem_001287802                   Insys_Anthem_001287802
Insys_Anthem_001287804                   Insys_Anthem_001287804
Insys_Anthem_001287806                   Insys_Anthem_001287806

                                                    1528
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1530 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287808                   Insys_Anthem_001287808
Insys_Anthem_001287809                   Insys_Anthem_001287809
Insys_Anthem_001287810                   Insys_Anthem_001287810
Insys_Anthem_001287813                   Insys_Anthem_001287813
Insys_Anthem_001287814                   Insys_Anthem_001287814
Insys_Anthem_001287815                   Insys_Anthem_001287815
Insys_Anthem_001287816                   Insys_Anthem_001287816
Insys_Anthem_001287817                   Insys_Anthem_001287817
Insys_Anthem_001287819                   Insys_Anthem_001287819
Insys_Anthem_001287821                   Insys_Anthem_001287821
Insys_Anthem_001287822                   Insys_Anthem_001287822
Insys_Anthem_001287823                   Insys_Anthem_001287823
Insys_Anthem_001287825                   Insys_Anthem_001287825
Insys_Anthem_001287827                   Insys_Anthem_001287827
Insys_Anthem_001287828                   Insys_Anthem_001287828
Insys_Anthem_001287832                   Insys_Anthem_001287832
Insys_Anthem_001287833                   Insys_Anthem_001287833
Insys_Anthem_001287834                   Insys_Anthem_001287834
Insys_Anthem_001287835                   Insys_Anthem_001287835
Insys_Anthem_001287838                   Insys_Anthem_001287838
Insys_Anthem_001287839                   Insys_Anthem_001287839
Insys_Anthem_001287840                   Insys_Anthem_001287840
Insys_Anthem_001287841                   Insys_Anthem_001287841
Insys_Anthem_001287842                   Insys_Anthem_001287842
Insys_Anthem_001287843                   Insys_Anthem_001287843
Insys_Anthem_001287845                   Insys_Anthem_001287845
Insys_Anthem_001287847                   Insys_Anthem_001287847
Insys_Anthem_001287849                   Insys_Anthem_001287849
Insys_Anthem_001287850                   Insys_Anthem_001287850
Insys_Anthem_001287855                   Insys_Anthem_001287855
Insys_Anthem_001287857                   Insys_Anthem_001287857
Insys_Anthem_001287859                   Insys_Anthem_001287859
Insys_Anthem_001287861                   Insys_Anthem_001287861
Insys_Anthem_001287862                   Insys_Anthem_001287862
Insys_Anthem_001287863                   Insys_Anthem_001287863
Insys_Anthem_001287864                   Insys_Anthem_001287864
Insys_Anthem_001287865                   Insys_Anthem_001287865
Insys_Anthem_001287866                   Insys_Anthem_001287866
Insys_Anthem_001287868                   Insys_Anthem_001287868
Insys_Anthem_001287870                   Insys_Anthem_001287870
Insys_Anthem_001287871                   Insys_Anthem_001287871
Insys_Anthem_001287873                   Insys_Anthem_001287873
Insys_Anthem_001287874                   Insys_Anthem_001287874
Insys_Anthem_001287876                   Insys_Anthem_001287876
Insys_Anthem_001287877                   Insys_Anthem_001287877
Insys_Anthem_001287883                   Insys_Anthem_001287883
Insys_Anthem_001287884                   Insys_Anthem_001287884

                                                    1529
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1531 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001287885                   Insys_Anthem_001287885
Insys_Anthem_001287887                   Insys_Anthem_001287887
Insys_Anthem_001287889                   Insys_Anthem_001287889
Insys_Anthem_001287891                   Insys_Anthem_001287891
Insys_Anthem_001287893                   Insys_Anthem_001287893
Insys_Anthem_001287894                   Insys_Anthem_001287894
Insys_Anthem_001287897                   Insys_Anthem_001287897
Insys_Anthem_001287898                   Insys_Anthem_001287898
Insys_Anthem_001287899                   Insys_Anthem_001287899
Insys_Anthem_001287916                   Insys_Anthem_001287916
Insys_Anthem_001287917                   Insys_Anthem_001287917
Insys_Anthem_001287925                   Insys_Anthem_001287925
Insys_Anthem_001287928                   Insys_Anthem_001287928
Insys_Anthem_001287977                   Insys_Anthem_001287978
Insys_Anthem_001287981                   Insys_Anthem_001287981
Insys_Anthem_001287984                   Insys_Anthem_001287984
Insys_Anthem_001288001                   Insys_Anthem_001288001
Insys_Anthem_001288024                   Insys_Anthem_001288024
Insys_Anthem_001288025                   Insys_Anthem_001288025
Insys_Anthem_001288026                   Insys_Anthem_001288026
Insys_Anthem_001288053                   Insys_Anthem_001288053
Insys_Anthem_001288055                   Insys_Anthem_001288055
Insys_Anthem_001288112                   Insys_Anthem_001288112
Insys_Anthem_001288114                   Insys_Anthem_001288114
Insys_Anthem_001288117                   Insys_Anthem_001288117
Insys_Anthem_001288128                   Insys_Anthem_001288128
Insys_Anthem_001288130                   Insys_Anthem_001288130
Insys_Anthem_001288134                   Insys_Anthem_001288134
Insys_Anthem_001288140                   Insys_Anthem_001288140
Insys_Anthem_001288154                   Insys_Anthem_001288154
Insys_Anthem_001288155                   Insys_Anthem_001288155
Insys_Anthem_001288157                   Insys_Anthem_001288157
Insys_Anthem_001288158                   Insys_Anthem_001288158
Insys_Anthem_001288162                   Insys_Anthem_001288162
Insys_Anthem_001288166                   Insys_Anthem_001288166
Insys_Anthem_001288168                   Insys_Anthem_001288168
Insys_Anthem_001288170                   Insys_Anthem_001288170
Insys_Anthem_001288172                   Insys_Anthem_001288172
Insys_Anthem_001288206                   Insys_Anthem_001288206
Insys_Anthem_001288226                   Insys_Anthem_001288226
Insys_Anthem_001288229                   Insys_Anthem_001288229
Insys_Anthem_001288231                   Insys_Anthem_001288231
Insys_Anthem_001288235                   Insys_Anthem_001288235
Insys_Anthem_001288237                   Insys_Anthem_001288237
Insys_Anthem_001288247                   Insys_Anthem_001288247
Insys_Anthem_001288262                   Insys_Anthem_001288262
Insys_Anthem_001288282                   Insys_Anthem_001288282

                                                    1530
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1532 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001288344                   Insys_Anthem_001288344
Insys_Anthem_001288392                   Insys_Anthem_001288392
Insys_Anthem_001288401                   Insys_Anthem_001288401
Insys_Anthem_001288438                   Insys_Anthem_001288438
Insys_Anthem_001288504                   Insys_Anthem_001288504
Insys_Anthem_001288505                   Insys_Anthem_001288505
Insys_Anthem_001288508                   Insys_Anthem_001288508
Insys_Anthem_001288509                   Insys_Anthem_001288509
Insys_Anthem_001288512                   Insys_Anthem_001288512
Insys_Anthem_001288537                   Insys_Anthem_001288537
Insys_Anthem_001288573                   Insys_Anthem_001288573
Insys_Anthem_001288586                   Insys_Anthem_001288586
Insys_Anthem_001288600                   Insys_Anthem_001288600
Insys_Anthem_001288601                   Insys_Anthem_001288601
Insys_Anthem_001288604                   Insys_Anthem_001288604
Insys_Anthem_001288615                   Insys_Anthem_001288615
Insys_Anthem_001288748                   Insys_Anthem_001288748
Insys_Anthem_001288749                   Insys_Anthem_001288749
Insys_Anthem_001288753                   Insys_Anthem_001288753
Insys_Anthem_001288773                   Insys_Anthem_001288773
Insys_Anthem_001288776                   Insys_Anthem_001288776
Insys_Anthem_001288780                   Insys_Anthem_001288780
Insys_Anthem_001288786                   Insys_Anthem_001288786
Insys_Anthem_001288797                   Insys_Anthem_001288797
Insys_Anthem_001288825                   Insys_Anthem_001288825
Insys_Anthem_001288838                   Insys_Anthem_001288838
Insys_Anthem_001288840                   Insys_Anthem_001288840
Insys_Anthem_001288872                   Insys_Anthem_001288872
Insys_Anthem_001288898                   Insys_Anthem_001288898
Insys_Anthem_001288930                   Insys_Anthem_001288930
Insys_Anthem_001288943                   Insys_Anthem_001288943
Insys_Anthem_001288987                   Insys_Anthem_001288987
Insys_Anthem_001289000                   Insys_Anthem_001289000
Insys_Anthem_001289006                   Insys_Anthem_001289006
Insys_Anthem_001289024                   Insys_Anthem_001289024
Insys_Anthem_001289052                   Insys_Anthem_001289052
Insys_Anthem_001289079                   Insys_Anthem_001289079
Insys_Anthem_001289141                   Insys_Anthem_001289141
Insys_Anthem_001289149                   Insys_Anthem_001289149
Insys_Anthem_001289156                   Insys_Anthem_001289156
Insys_Anthem_001289188                   Insys_Anthem_001289188
Insys_Anthem_001289194                   Insys_Anthem_001289194
Insys_Anthem_001289195                   Insys_Anthem_001289195
Insys_Anthem_001289200                   Insys_Anthem_001289200
Insys_Anthem_001289201                   Insys_Anthem_001289201
Insys_Anthem_001289202                   Insys_Anthem_001289202
Insys_Anthem_001289212                   Insys_Anthem_001289212

                                                    1531
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1533 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001289213                   Insys_Anthem_001289213
Insys_Anthem_001289220                   Insys_Anthem_001289220
Insys_Anthem_001289316                   Insys_Anthem_001289316
Insys_Anthem_001289336                   Insys_Anthem_001289336
Insys_Anthem_001289349                   Insys_Anthem_001289349
Insys_Anthem_001289366                   Insys_Anthem_001289366
Insys_Anthem_001289388                   Insys_Anthem_001289388
Insys_Anthem_001289392                   Insys_Anthem_001289392
Insys_Anthem_001289397                   Insys_Anthem_001289397
Insys_Anthem_001289528                   Insys_Anthem_001289528
Insys_Anthem_001289534                   Insys_Anthem_001289534
Insys_Anthem_001289549                   Insys_Anthem_001289549
Insys_Anthem_001289591                   Insys_Anthem_001289591
Insys_Anthem_001289636                   Insys_Anthem_001289636
Insys_Anthem_001289646                   Insys_Anthem_001289646
Insys_Anthem_001289662                   Insys_Anthem_001289662
Insys_Anthem_001289687                   Insys_Anthem_001289687
Insys_Anthem_001289701                   Insys_Anthem_001289701
Insys_Anthem_001289702                   Insys_Anthem_001289702
Insys_Anthem_001289703                   Insys_Anthem_001289703
Insys_Anthem_001289704                   Insys_Anthem_001289704
Insys_Anthem_001289722                   Insys_Anthem_001289722
Insys_Anthem_001289730                   Insys_Anthem_001289730
Insys_Anthem_001289731                   Insys_Anthem_001289731
Insys_Anthem_001289735                   Insys_Anthem_001289735
Insys_Anthem_001289751                   Insys_Anthem_001289751
Insys_Anthem_001289752                   Insys_Anthem_001289752
Insys_Anthem_001289773                   Insys_Anthem_001289773
Insys_Anthem_001289774                   Insys_Anthem_001289774
Insys_Anthem_001289778                   Insys_Anthem_001289778
Insys_Anthem_001289779                   Insys_Anthem_001289779
Insys_Anthem_001289780                   Insys_Anthem_001289780
Insys_Anthem_001289789                   Insys_Anthem_001289789
Insys_Anthem_001289824                   Insys_Anthem_001289824
Insys_Anthem_001289856                   Insys_Anthem_001289856
Insys_Anthem_001289880                   Insys_Anthem_001289880
Insys_Anthem_001289895                   Insys_Anthem_001289895
Insys_Anthem_001289897                   Insys_Anthem_001289897
Insys_Anthem_001289905                   Insys_Anthem_001289905
Insys_Anthem_001289947                   Insys_Anthem_001289947
Insys_Anthem_001289958                   Insys_Anthem_001289958
Insys_Anthem_001290006                   Insys_Anthem_001290006
Insys_Anthem_001290012                   Insys_Anthem_001290012
Insys_Anthem_001290019                   Insys_Anthem_001290019
Insys_Anthem_001290020                   Insys_Anthem_001290020
Insys_Anthem_001290021                   Insys_Anthem_001290021
Insys_Anthem_001290022                   Insys_Anthem_001290022

                                                    1532
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1534 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001290026                   Insys_Anthem_001290026
Insys_Anthem_001290044                   Insys_Anthem_001290044
Insys_Anthem_001290046                   Insys_Anthem_001290046
Insys_Anthem_001290047                   Insys_Anthem_001290047
Insys_Anthem_001290062                   Insys_Anthem_001290062
Insys_Anthem_001290069                   Insys_Anthem_001290069
Insys_Anthem_001290082                   Insys_Anthem_001290082
Insys_Anthem_001290118                   Insys_Anthem_001290118
Insys_Anthem_001290121                   Insys_Anthem_001290121
Insys_Anthem_001290122                   Insys_Anthem_001290122
Insys_Anthem_001290123                   Insys_Anthem_001290123
Insys_Anthem_001290126                   Insys_Anthem_001290126
Insys_Anthem_001290135                   Insys_Anthem_001290135
Insys_Anthem_001290139                   Insys_Anthem_001290139
Insys_Anthem_001290144                   Insys_Anthem_001290144
Insys_Anthem_001290154                   Insys_Anthem_001290154
Insys_Anthem_001290159                   Insys_Anthem_001290159
Insys_Anthem_001290168                   Insys_Anthem_001290168
Insys_Anthem_001290187                   Insys_Anthem_001290187
Insys_Anthem_001290192                   Insys_Anthem_001290192
Insys_Anthem_001290227                   Insys_Anthem_001290227
Insys_Anthem_001290236                   Insys_Anthem_001290236
Insys_Anthem_001290241                   Insys_Anthem_001290241
Insys_Anthem_001290243                   Insys_Anthem_001290243
Insys_Anthem_001290244                   Insys_Anthem_001290244
Insys_Anthem_001290259                   Insys_Anthem_001290259
Insys_Anthem_001290302                   Insys_Anthem_001290302
Insys_Anthem_001290306                   Insys_Anthem_001290306
Insys_Anthem_001290309                   Insys_Anthem_001290309
Insys_Anthem_001290357                   Insys_Anthem_001290357
Insys_Anthem_001290358                   Insys_Anthem_001290358
Insys_Anthem_001290361                   Insys_Anthem_001290361
Insys_Anthem_001290362                   Insys_Anthem_001290362
Insys_Anthem_001290373                   Insys_Anthem_001290373
Insys_Anthem_001290374                   Insys_Anthem_001290374
Insys_Anthem_001290386                   Insys_Anthem_001290386
Insys_Anthem_001290402                   Insys_Anthem_001290402
Insys_Anthem_001290413                   Insys_Anthem_001290413
Insys_Anthem_001290424                   Insys_Anthem_001290424
Insys_Anthem_001290460                   Insys_Anthem_001290460
Insys_Anthem_001290465                   Insys_Anthem_001290465
Insys_Anthem_001290480                   Insys_Anthem_001290480
Insys_Anthem_001290483                   Insys_Anthem_001290483
Insys_Anthem_001290509                   Insys_Anthem_001290509
Insys_Anthem_001290517                   Insys_Anthem_001290517
Insys_Anthem_001290562                   Insys_Anthem_001290562
Insys_Anthem_001290592                   Insys_Anthem_001290592

                                                    1533
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1535 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001290593                   Insys_Anthem_001290593
Insys_Anthem_001290604                   Insys_Anthem_001290604
Insys_Anthem_001290642                   Insys_Anthem_001290642
Insys_Anthem_001290643                   Insys_Anthem_001290643
Insys_Anthem_001290646                   Insys_Anthem_001290646
Insys_Anthem_001290658                   Insys_Anthem_001290658
Insys_Anthem_001290675                   Insys_Anthem_001290675
Insys_Anthem_001290681                   Insys_Anthem_001290681
Insys_Anthem_001290683                   Insys_Anthem_001290683
Insys_Anthem_001290694                   Insys_Anthem_001290694
Insys_Anthem_001290695                   Insys_Anthem_001290695
Insys_Anthem_001290697                   Insys_Anthem_001290697
Insys_Anthem_001290727                   Insys_Anthem_001290727
Insys_Anthem_001290732                   Insys_Anthem_001290732
Insys_Anthem_001290844                   Insys_Anthem_001290844
Insys_Anthem_001290850                   Insys_Anthem_001290850
Insys_Anthem_001290871                   Insys_Anthem_001290871
Insys_Anthem_001290872                   Insys_Anthem_001290872
Insys_Anthem_001290882                   Insys_Anthem_001290882
Insys_Anthem_001290885                   Insys_Anthem_001290885
Insys_Anthem_001290891                   Insys_Anthem_001290891
Insys_Anthem_001290899                   Insys_Anthem_001290899
Insys_Anthem_001290955                   Insys_Anthem_001290955
Insys_Anthem_001290975                   Insys_Anthem_001290975
Insys_Anthem_001291025                   Insys_Anthem_001291025
Insys_Anthem_001291026                   Insys_Anthem_001291026
Insys_Anthem_001291032                   Insys_Anthem_001291032
Insys_Anthem_001291036                   Insys_Anthem_001291036
Insys_Anthem_001291050                   Insys_Anthem_001291050
Insys_Anthem_001291064                   Insys_Anthem_001291064
Insys_Anthem_001291065                   Insys_Anthem_001291065
Insys_Anthem_001291067                   Insys_Anthem_001291067
Insys_Anthem_001291068                   Insys_Anthem_001291068
Insys_Anthem_001291085                   Insys_Anthem_001291085
Insys_Anthem_001291139                   Insys_Anthem_001291139
Insys_Anthem_001291190                   Insys_Anthem_001291190
Insys_Anthem_001291191                   Insys_Anthem_001291191
Insys_Anthem_001291235                   Insys_Anthem_001291235
Insys_Anthem_001291260                   Insys_Anthem_001291260
Insys_Anthem_001291275                   Insys_Anthem_001291275
Insys_Anthem_001291354                   Insys_Anthem_001291354
Insys_Anthem_001291364                   Insys_Anthem_001291364
Insys_Anthem_001291368                   Insys_Anthem_001291368
Insys_Anthem_001291378                   Insys_Anthem_001291378
Insys_Anthem_001291382                   Insys_Anthem_001291382
Insys_Anthem_001291405                   Insys_Anthem_001291405
Insys_Anthem_001291423                   Insys_Anthem_001291423

                                                    1534
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1536 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001291433                   Insys_Anthem_001291433
Insys_Anthem_001291447                   Insys_Anthem_001291447
Insys_Anthem_001291459                   Insys_Anthem_001291459
Insys_Anthem_001291475                   Insys_Anthem_001291475
Insys_Anthem_001291482                   Insys_Anthem_001291482
Insys_Anthem_001291485                   Insys_Anthem_001291485
Insys_Anthem_001291533                   Insys_Anthem_001291533
Insys_Anthem_001291541                   Insys_Anthem_001291541
Insys_Anthem_001291542                   Insys_Anthem_001291542
Insys_Anthem_001291561                   Insys_Anthem_001291561
Insys_Anthem_001291585                   Insys_Anthem_001291585
Insys_Anthem_001291598                   Insys_Anthem_001291598
Insys_Anthem_001291605                   Insys_Anthem_001291605
Insys_Anthem_001291610                   Insys_Anthem_001291610
Insys_Anthem_001291613                   Insys_Anthem_001291613
Insys_Anthem_001291649                   Insys_Anthem_001291649
Insys_Anthem_001291650                   Insys_Anthem_001291650
Insys_Anthem_001291663                   Insys_Anthem_001291663
Insys_Anthem_001291664                   Insys_Anthem_001291664
Insys_Anthem_001291718                   Insys_Anthem_001291718
Insys_Anthem_001291719                   Insys_Anthem_001291719
Insys_Anthem_001291721                   Insys_Anthem_001291721
Insys_Anthem_001291748                   Insys_Anthem_001291748
Insys_Anthem_001291770                   Insys_Anthem_001291770
Insys_Anthem_001291780                   Insys_Anthem_001291780
Insys_Anthem_001291782                   Insys_Anthem_001291782
Insys_Anthem_001291783                   Insys_Anthem_001291783
Insys_Anthem_001291789                   Insys_Anthem_001291789
Insys_Anthem_001291792                   Insys_Anthem_001291792
Insys_Anthem_001291826                   Insys_Anthem_001291826
Insys_Anthem_001291829                   Insys_Anthem_001291829
Insys_Anthem_001291834                   Insys_Anthem_001291834
Insys_Anthem_001291881                   Insys_Anthem_001291881
Insys_Anthem_001291886                   Insys_Anthem_001291886
Insys_Anthem_001291887                   Insys_Anthem_001291887
Insys_Anthem_001291889                   Insys_Anthem_001291889
Insys_Anthem_001291899                   Insys_Anthem_001291899
Insys_Anthem_001291904                   Insys_Anthem_001291904
Insys_Anthem_001291905                   Insys_Anthem_001291905
Insys_Anthem_001291961                   Insys_Anthem_001291961
Insys_Anthem_001291970                   Insys_Anthem_001291970
Insys_Anthem_001292004                   Insys_Anthem_001292004
Insys_Anthem_001292021                   Insys_Anthem_001292021
Insys_Anthem_001292024                   Insys_Anthem_001292024
Insys_Anthem_001292044                   Insys_Anthem_001292044
Insys_Anthem_001292047                   Insys_Anthem_001292047
Insys_Anthem_001292065                   Insys_Anthem_001292065

                                                    1535
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1537 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001292085                   Insys_Anthem_001292085
Insys_Anthem_001292096                   Insys_Anthem_001292096
Insys_Anthem_001292106                   Insys_Anthem_001292106
Insys_Anthem_001292118                   Insys_Anthem_001292118
Insys_Anthem_001292135                   Insys_Anthem_001292135
Insys_Anthem_001292159                   Insys_Anthem_001292159
Insys_Anthem_001292178                   Insys_Anthem_001292178
Insys_Anthem_001292219                   Insys_Anthem_001292219
Insys_Anthem_001292222                   Insys_Anthem_001292222
Insys_Anthem_001292224                   Insys_Anthem_001292224
Insys_Anthem_001292227                   Insys_Anthem_001292227
Insys_Anthem_001292228                   Insys_Anthem_001292228
Insys_Anthem_001292230                   Insys_Anthem_001292230
Insys_Anthem_001292231                   Insys_Anthem_001292231
Insys_Anthem_001292232                   Insys_Anthem_001292232
Insys_Anthem_001292234                   Insys_Anthem_001292234
Insys_Anthem_001292248                   Insys_Anthem_001292248
Insys_Anthem_001292281                   Insys_Anthem_001292281
Insys_Anthem_001292303                   Insys_Anthem_001292303
Insys_Anthem_001292357                   Insys_Anthem_001292357
Insys_Anthem_001292358                   Insys_Anthem_001292358
Insys_Anthem_001292363                   Insys_Anthem_001292363
Insys_Anthem_001292391                   Insys_Anthem_001292391
Insys_Anthem_001292401                   Insys_Anthem_001292401
Insys_Anthem_001292468                   Insys_Anthem_001292468
Insys_Anthem_001292469                   Insys_Anthem_001292469
Insys_Anthem_001292510                   Insys_Anthem_001292510
Insys_Anthem_001292535                   Insys_Anthem_001292535
Insys_Anthem_001292536                   Insys_Anthem_001292536
Insys_Anthem_001292538                   Insys_Anthem_001292538
Insys_Anthem_001292540                   Insys_Anthem_001292540
Insys_Anthem_001292557                   Insys_Anthem_001292557
Insys_Anthem_001292586                   Insys_Anthem_001292586
Insys_Anthem_001292610                   Insys_Anthem_001292610
Insys_Anthem_001292629                   Insys_Anthem_001292629
Insys_Anthem_001292633                   Insys_Anthem_001292633
Insys_Anthem_001292634                   Insys_Anthem_001292634
Insys_Anthem_001292660                   Insys_Anthem_001292660
Insys_Anthem_001292675                   Insys_Anthem_001292675
Insys_Anthem_001292715                   Insys_Anthem_001292715
Insys_Anthem_001292727                   Insys_Anthem_001292727
Insys_Anthem_001292750                   Insys_Anthem_001292750
Insys_Anthem_001292766                   Insys_Anthem_001292766
Insys_Anthem_001292777                   Insys_Anthem_001292777
Insys_Anthem_001292806                   Insys_Anthem_001292806
Insys_Anthem_001292812                   Insys_Anthem_001292812
Insys_Anthem_001292831                   Insys_Anthem_001292831

                                                    1536
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1538 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001292832                   Insys_Anthem_001292832
Insys_Anthem_001292838                   Insys_Anthem_001292838
Insys_Anthem_001292859                   Insys_Anthem_001292859
Insys_Anthem_001292868                   Insys_Anthem_001292868
Insys_Anthem_001293009                   Insys_Anthem_001293009
Insys_Anthem_001293020                   Insys_Anthem_001293020
Insys_Anthem_001293051                   Insys_Anthem_001293051
Insys_Anthem_001293061                   Insys_Anthem_001293061
Insys_Anthem_001293064                   Insys_Anthem_001293064
Insys_Anthem_001293073                   Insys_Anthem_001293073
Insys_Anthem_001293096                   Insys_Anthem_001293096
Insys_Anthem_001293115                   Insys_Anthem_001293115
Insys_Anthem_001293133                   Insys_Anthem_001293133
Insys_Anthem_001293148                   Insys_Anthem_001293148
Insys_Anthem_001293181                   Insys_Anthem_001293181
Insys_Anthem_001293190                   Insys_Anthem_001293190
Insys_Anthem_001293244                   Insys_Anthem_001293244
Insys_Anthem_001293262                   Insys_Anthem_001293262
Insys_Anthem_001293347                   Insys_Anthem_001293347
Insys_Anthem_001293425                   Insys_Anthem_001293425
Insys_Anthem_001293427                   Insys_Anthem_001293427
Insys_Anthem_001293534                   Insys_Anthem_001293534
Insys_Anthem_001293587                   Insys_Anthem_001293587
Insys_Anthem_001293590                   Insys_Anthem_001293590
Insys_Anthem_001293593                   Insys_Anthem_001293593
Insys_Anthem_001293594                   Insys_Anthem_001293594
Insys_Anthem_001293615                   Insys_Anthem_001293615
Insys_Anthem_001293620                   Insys_Anthem_001293620
Insys_Anthem_001293623                   Insys_Anthem_001293623
Insys_Anthem_001293713                   Insys_Anthem_001293713
Insys_Anthem_001293714                   Insys_Anthem_001293714
Insys_Anthem_001293716                   Insys_Anthem_001293716
Insys_Anthem_001293718                   Insys_Anthem_001293718
Insys_Anthem_001293720                   Insys_Anthem_001293720
Insys_Anthem_001293721                   Insys_Anthem_001293721
Insys_Anthem_001293723                   Insys_Anthem_001293723
Insys_Anthem_001293724                   Insys_Anthem_001293724
Insys_Anthem_001293725                   Insys_Anthem_001293725
Insys_Anthem_001293728                   Insys_Anthem_001293728
Insys_Anthem_001293729                   Insys_Anthem_001293729
Insys_Anthem_001293730                   Insys_Anthem_001293730
Insys_Anthem_001293731                   Insys_Anthem_001293731
Insys_Anthem_001293736                   Insys_Anthem_001293736
Insys_Anthem_001293738                   Insys_Anthem_001293738
Insys_Anthem_001293740                   Insys_Anthem_001293740
Insys_Anthem_001293741                   Insys_Anthem_001293741
Insys_Anthem_001293742                   Insys_Anthem_001293742

                                                    1537
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1539 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001293744                   Insys_Anthem_001293744
Insys_Anthem_001293745                   Insys_Anthem_001293745
Insys_Anthem_001293791                   Insys_Anthem_001293791
Insys_Anthem_001293816                   Insys_Anthem_001293816
Insys_Anthem_001293855                   Insys_Anthem_001293855
Insys_Anthem_001293862                   Insys_Anthem_001293862
Insys_Anthem_001293864                   Insys_Anthem_001293864
Insys_Anthem_001293901                   Insys_Anthem_001293901
Insys_Anthem_001293965                   Insys_Anthem_001293965
Insys_Anthem_001293970                   Insys_Anthem_001293970
Insys_Anthem_001293976                   Insys_Anthem_001293976
Insys_Anthem_001293977                   Insys_Anthem_001293977
Insys_Anthem_001293978                   Insys_Anthem_001293978
Insys_Anthem_001293986                   Insys_Anthem_001293986
Insys_Anthem_001294014                   Insys_Anthem_001294014
Insys_Anthem_001294019                   Insys_Anthem_001294019
Insys_Anthem_001294025                   Insys_Anthem_001294025
Insys_Anthem_001294026                   Insys_Anthem_001294026
Insys_Anthem_001294027                   Insys_Anthem_001294027
Insys_Anthem_001294029                   Insys_Anthem_001294029
Insys_Anthem_001294107                   Insys_Anthem_001294107
Insys_Anthem_001294108                   Insys_Anthem_001294108
Insys_Anthem_001294109                   Insys_Anthem_001294109
Insys_Anthem_001294110                   Insys_Anthem_001294110
Insys_Anthem_001294111                   Insys_Anthem_001294111
Insys_Anthem_001294113                   Insys_Anthem_001294113
Insys_Anthem_001294118                   Insys_Anthem_001294118
Insys_Anthem_001294119                   Insys_Anthem_001294119
Insys_Anthem_001294120                   Insys_Anthem_001294120
Insys_Anthem_001294121                   Insys_Anthem_001294121
Insys_Anthem_001294122                   Insys_Anthem_001294122
Insys_Anthem_001294123                   Insys_Anthem_001294123
Insys_Anthem_001294124                   Insys_Anthem_001294124
Insys_Anthem_001294127                   Insys_Anthem_001294127
Insys_Anthem_001294131                   Insys_Anthem_001294131
Insys_Anthem_001294133                   Insys_Anthem_001294133
Insys_Anthem_001294134                   Insys_Anthem_001294134
Insys_Anthem_001294137                   Insys_Anthem_001294137
Insys_Anthem_001294140                   Insys_Anthem_001294140
Insys_Anthem_001294141                   Insys_Anthem_001294141
Insys_Anthem_001294180                   Insys_Anthem_001294180
Insys_Anthem_001294181                   Insys_Anthem_001294181
Insys_Anthem_001294183                   Insys_Anthem_001294183
Insys_Anthem_001294187                   Insys_Anthem_001294187
Insys_Anthem_001294190                   Insys_Anthem_001294190
Insys_Anthem_001294192                   Insys_Anthem_001294192
Insys_Anthem_001294236                   Insys_Anthem_001294236

                                                    1538
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1540 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001294237                   Insys_Anthem_001294237
Insys_Anthem_001294370                   Insys_Anthem_001294370
Insys_Anthem_001294372                   Insys_Anthem_001294372
Insys_Anthem_001294374                   Insys_Anthem_001294374
Insys_Anthem_001294375                   Insys_Anthem_001294375
Insys_Anthem_001294381                   Insys_Anthem_001294381
Insys_Anthem_001294422                   Insys_Anthem_001294422
Insys_Anthem_001294423                   Insys_Anthem_001294423
Insys_Anthem_001294450                   Insys_Anthem_001294450
Insys_Anthem_001294453                   Insys_Anthem_001294453
Insys_Anthem_001294454                   Insys_Anthem_001294454
Insys_Anthem_001294460                   Insys_Anthem_001294460
Insys_Anthem_001294462                   Insys_Anthem_001294462
Insys_Anthem_001294464                   Insys_Anthem_001294464
Insys_Anthem_001294465                   Insys_Anthem_001294465
Insys_Anthem_001294468                   Insys_Anthem_001294468
Insys_Anthem_001294469                   Insys_Anthem_001294469
Insys_Anthem_001294471                   Insys_Anthem_001294471
Insys_Anthem_001294472                   Insys_Anthem_001294472
Insys_Anthem_001294474                   Insys_Anthem_001294474
Insys_Anthem_001294498                   Insys_Anthem_001294498
Insys_Anthem_001294501                   Insys_Anthem_001294501
Insys_Anthem_001294502                   Insys_Anthem_001294502
Insys_Anthem_001294508                   Insys_Anthem_001294508
Insys_Anthem_001294510                   Insys_Anthem_001294510
Insys_Anthem_001294512                   Insys_Anthem_001294512
Insys_Anthem_001294513                   Insys_Anthem_001294513
Insys_Anthem_001294516                   Insys_Anthem_001294516
Insys_Anthem_001294517                   Insys_Anthem_001294517
Insys_Anthem_001294519                   Insys_Anthem_001294519
Insys_Anthem_001294520                   Insys_Anthem_001294520
Insys_Anthem_001294522                   Insys_Anthem_001294522
Insys_Anthem_001294542                   Insys_Anthem_001294542
Insys_Anthem_001294545                   Insys_Anthem_001294545
Insys_Anthem_001294553                   Insys_Anthem_001294553
Insys_Anthem_001294554                   Insys_Anthem_001294554
Insys_Anthem_001294573                   Insys_Anthem_001294573
Insys_Anthem_001294574                   Insys_Anthem_001294574
Insys_Anthem_001294575                   Insys_Anthem_001294575
Insys_Anthem_001294576                   Insys_Anthem_001294576
Insys_Anthem_001294577                   Insys_Anthem_001294577
Insys_Anthem_001294578                   Insys_Anthem_001294578
Insys_Anthem_001294579                   Insys_Anthem_001294579
Insys_Anthem_001294580                   Insys_Anthem_001294580
Insys_Anthem_001294581                   Insys_Anthem_001294581
Insys_Anthem_001294582                   Insys_Anthem_001294582
Insys_Anthem_001294589                   Insys_Anthem_001294589

                                                    1539
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1541 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001294592                   Insys_Anthem_001294592
Insys_Anthem_001294595                   Insys_Anthem_001294595
Insys_Anthem_001294596                   Insys_Anthem_001294596
Insys_Anthem_001294597                   Insys_Anthem_001294597
Insys_Anthem_001294598                   Insys_Anthem_001294598
Insys_Anthem_001294609                   Insys_Anthem_001294609
Insys_Anthem_001294612                   Insys_Anthem_001294612
Insys_Anthem_001294658                   Insys_Anthem_001294658
Insys_Anthem_001294659                   Insys_Anthem_001294659
Insys_Anthem_001294660                   Insys_Anthem_001294660
Insys_Anthem_001294661                   Insys_Anthem_001294661
Insys_Anthem_001294662                   Insys_Anthem_001294662
Insys_Anthem_001294663                   Insys_Anthem_001294663
Insys_Anthem_001294664                   Insys_Anthem_001294664
Insys_Anthem_001294665                   Insys_Anthem_001294665
Insys_Anthem_001294666                   Insys_Anthem_001294666
Insys_Anthem_001294679                   Insys_Anthem_001294679
Insys_Anthem_001294680                   Insys_Anthem_001294680
Insys_Anthem_001294682                   Insys_Anthem_001294682
Insys_Anthem_001294693                   Insys_Anthem_001294693
Insys_Anthem_001294731                   Insys_Anthem_001294731
Insys_Anthem_001294734                   Insys_Anthem_001294734
Insys_Anthem_001294738                   Insys_Anthem_001294738
Insys_Anthem_001294739                   Insys_Anthem_001294739
Insys_Anthem_001294741                   Insys_Anthem_001294741
Insys_Anthem_001294743                   Insys_Anthem_001294743
Insys_Anthem_001294748                   Insys_Anthem_001294748
Insys_Anthem_001294750                   Insys_Anthem_001294750
Insys_Anthem_001294751                   Insys_Anthem_001294751
Insys_Anthem_001294754                   Insys_Anthem_001294754
Insys_Anthem_001294755                   Insys_Anthem_001294755
Insys_Anthem_001294806                   Insys_Anthem_001294806
Insys_Anthem_001294812                   Insys_Anthem_001294812
Insys_Anthem_001294819                   Insys_Anthem_001294819
Insys_Anthem_001294847                   Insys_Anthem_001294847
Insys_Anthem_001294917                   Insys_Anthem_001294917
Insys_Anthem_001294994                   Insys_Anthem_001294994
Insys_Anthem_001295007                   Insys_Anthem_001295007
Insys_Anthem_001295009                   Insys_Anthem_001295009
Insys_Anthem_001295020                   Insys_Anthem_001295020
Insys_Anthem_001295021                   Insys_Anthem_001295021
Insys_Anthem_001295042                   Insys_Anthem_001295042
Insys_Anthem_001295045                   Insys_Anthem_001295045
Insys_Anthem_001295046                   Insys_Anthem_001295046
Insys_Anthem_001295065                   Insys_Anthem_001295065
Insys_Anthem_001295066                   Insys_Anthem_001295066
Insys_Anthem_001295068                   Insys_Anthem_001295068

                                                    1540
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1542 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001295093                   Insys_Anthem_001295093
Insys_Anthem_001295098                   Insys_Anthem_001295098
Insys_Anthem_001295099                   Insys_Anthem_001295099
Insys_Anthem_001295120                   Insys_Anthem_001295120
Insys_Anthem_001295121                   Insys_Anthem_001295121
Insys_Anthem_001295123                   Insys_Anthem_001295123
Insys_Anthem_001295156                   Insys_Anthem_001295156
Insys_Anthem_001295162                   Insys_Anthem_001295162
Insys_Anthem_001295164                   Insys_Anthem_001295164
Insys_Anthem_001295199                   Insys_Anthem_001295199
Insys_Anthem_001295203                   Insys_Anthem_001295203
Insys_Anthem_001295268                   Insys_Anthem_001295268
Insys_Anthem_001295271                   Insys_Anthem_001295271
Insys_Anthem_001295393                   Insys_Anthem_001295393
Insys_Anthem_001295397                   Insys_Anthem_001295397
Insys_Anthem_001295400                   Insys_Anthem_001295400
Insys_Anthem_001295402                   Insys_Anthem_001295402
Insys_Anthem_001295405                   Insys_Anthem_001295405
Insys_Anthem_001295412                   Insys_Anthem_001295412
Insys_Anthem_001295422                   Insys_Anthem_001295422
Insys_Anthem_001295423                   Insys_Anthem_001295423
Insys_Anthem_001295429                   Insys_Anthem_001295429
Insys_Anthem_001295430                   Insys_Anthem_001295430
Insys_Anthem_001295440                   Insys_Anthem_001295440
Insys_Anthem_001295441                   Insys_Anthem_001295441
Insys_Anthem_001295444                   Insys_Anthem_001295444
Insys_Anthem_001295446                   Insys_Anthem_001295446
Insys_Anthem_001295452                   Insys_Anthem_001295452
Insys_Anthem_001295453                   Insys_Anthem_001295453
Insys_Anthem_001295454                   Insys_Anthem_001295454
Insys_Anthem_001295455                   Insys_Anthem_001295455
Insys_Anthem_001295458                   Insys_Anthem_001295458
Insys_Anthem_001295466                   Insys_Anthem_001295466
Insys_Anthem_001295467                   Insys_Anthem_001295467
Insys_Anthem_001295468                   Insys_Anthem_001295468
Insys_Anthem_001295479                   Insys_Anthem_001295479
Insys_Anthem_001295482                   Insys_Anthem_001295482
Insys_Anthem_001295486                   Insys_Anthem_001295486
Insys_Anthem_001295489                   Insys_Anthem_001295489
Insys_Anthem_001295494                   Insys_Anthem_001295494
Insys_Anthem_001295495                   Insys_Anthem_001295495
Insys_Anthem_001295496                   Insys_Anthem_001295496
Insys_Anthem_001295497                   Insys_Anthem_001295497
Insys_Anthem_001295506                   Insys_Anthem_001295506
Insys_Anthem_001295512                   Insys_Anthem_001295512
Insys_Anthem_001295514                   Insys_Anthem_001295514
Insys_Anthem_001295524                   Insys_Anthem_001295524

                                                    1541
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1543 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001295528                   Insys_Anthem_001295528
Insys_Anthem_001295529                   Insys_Anthem_001295529
Insys_Anthem_001295531                   Insys_Anthem_001295531
Insys_Anthem_001295533                   Insys_Anthem_001295533
Insys_Anthem_001295535                   Insys_Anthem_001295535
Insys_Anthem_001295536                   Insys_Anthem_001295536
Insys_Anthem_001295542                   Insys_Anthem_001295542
Insys_Anthem_001295544                   Insys_Anthem_001295544
Insys_Anthem_001295545                   Insys_Anthem_001295545
Insys_Anthem_001295550                   Insys_Anthem_001295550
Insys_Anthem_001295552                   Insys_Anthem_001295552
Insys_Anthem_001295561                   Insys_Anthem_001295561
Insys_Anthem_001295565                   Insys_Anthem_001295565
Insys_Anthem_001295566                   Insys_Anthem_001295566
Insys_Anthem_001295569                   Insys_Anthem_001295569
Insys_Anthem_001295581                   Insys_Anthem_001295581
Insys_Anthem_001295584                   Insys_Anthem_001295584
Insys_Anthem_001295586                   Insys_Anthem_001295586
Insys_Anthem_001295587                   Insys_Anthem_001295587
Insys_Anthem_001295588                   Insys_Anthem_001295588
Insys_Anthem_001295589                   Insys_Anthem_001295589
Insys_Anthem_001295591                   Insys_Anthem_001295591
Insys_Anthem_001295620                   Insys_Anthem_001295620
Insys_Anthem_001295621                   Insys_Anthem_001295621
Insys_Anthem_001295628                   Insys_Anthem_001295628
Insys_Anthem_001295632                   Insys_Anthem_001295632
Insys_Anthem_001295638                   Insys_Anthem_001295638
Insys_Anthem_001295639                   Insys_Anthem_001295639
Insys_Anthem_001295643                   Insys_Anthem_001295643
Insys_Anthem_001295645                   Insys_Anthem_001295645
Insys_Anthem_001295646                   Insys_Anthem_001295646
Insys_Anthem_001295674                   Insys_Anthem_001295674
Insys_Anthem_001295676                   Insys_Anthem_001295676
Insys_Anthem_001295679                   Insys_Anthem_001295679
Insys_Anthem_001295746                   Insys_Anthem_001295746
Insys_Anthem_001295754                   Insys_Anthem_001295754
Insys_Anthem_001295756                   Insys_Anthem_001295756
Insys_Anthem_001295790                   Insys_Anthem_001295790
Insys_Anthem_001295792                   Insys_Anthem_001295792
Insys_Anthem_001295803                   Insys_Anthem_001295803
Insys_Anthem_001295854                   Insys_Anthem_001295854
Insys_Anthem_001295862                   Insys_Anthem_001295862
Insys_Anthem_001295863                   Insys_Anthem_001295863
Insys_Anthem_001295870                   Insys_Anthem_001295870
Insys_Anthem_001295891                   Insys_Anthem_001295891
Insys_Anthem_001295907                   Insys_Anthem_001295907
Insys_Anthem_001295908                   Insys_Anthem_001295908

                                                    1542
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1544 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001296048                   Insys_Anthem_001296048
Insys_Anthem_001296051                   Insys_Anthem_001296051
Insys_Anthem_001296058                   Insys_Anthem_001296058
Insys_Anthem_001296059                   Insys_Anthem_001296059
Insys_Anthem_001296060                   Insys_Anthem_001296060
Insys_Anthem_001296064                   Insys_Anthem_001296064
Insys_Anthem_001296070                   Insys_Anthem_001296070
Insys_Anthem_001296079                   Insys_Anthem_001296079
Insys_Anthem_001296093                   Insys_Anthem_001296093
Insys_Anthem_001296094                   Insys_Anthem_001296094
Insys_Anthem_001296095                   Insys_Anthem_001296095
Insys_Anthem_001296096                   Insys_Anthem_001296096
Insys_Anthem_001296102                   Insys_Anthem_001296102
Insys_Anthem_001296104                   Insys_Anthem_001296104
Insys_Anthem_001296105                   Insys_Anthem_001296105
Insys_Anthem_001296106                   Insys_Anthem_001296106
Insys_Anthem_001296128                   Insys_Anthem_001296128
Insys_Anthem_001296157                   Insys_Anthem_001296157
Insys_Anthem_001296158                   Insys_Anthem_001296158
Insys_Anthem_001296191                   Insys_Anthem_001296191
Insys_Anthem_001296206                   Insys_Anthem_001296206
Insys_Anthem_001296214                   Insys_Anthem_001296214
Insys_Anthem_001296227                   Insys_Anthem_001296227
Insys_Anthem_001296229                   Insys_Anthem_001296229
Insys_Anthem_001296267                   Insys_Anthem_001296267
Insys_Anthem_001296268                   Insys_Anthem_001296268
Insys_Anthem_001296276                   Insys_Anthem_001296276
Insys_Anthem_001296278                   Insys_Anthem_001296278
Insys_Anthem_001296279                   Insys_Anthem_001296279
Insys_Anthem_001296287                   Insys_Anthem_001296287
Insys_Anthem_001296311                   Insys_Anthem_001296311
Insys_Anthem_001296312                   Insys_Anthem_001296312
Insys_Anthem_001296318                   Insys_Anthem_001296318
Insys_Anthem_001296330                   Insys_Anthem_001296330
Insys_Anthem_001296332                   Insys_Anthem_001296332
Insys_Anthem_001296335                   Insys_Anthem_001296335
Insys_Anthem_001296337                   Insys_Anthem_001296337
Insys_Anthem_001296338                   Insys_Anthem_001296338
Insys_Anthem_001296354                   Insys_Anthem_001296354
Insys_Anthem_001296355                   Insys_Anthem_001296355
Insys_Anthem_001296393                   Insys_Anthem_001296393
Insys_Anthem_001296396                   Insys_Anthem_001296396
Insys_Anthem_001296446                   Insys_Anthem_001296446
Insys_Anthem_001296475                   Insys_Anthem_001296475
Insys_Anthem_001296499                   Insys_Anthem_001296499
Insys_Anthem_001296525                   Insys_Anthem_001296525
Insys_Anthem_001296541                   Insys_Anthem_001296541

                                                    1543
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1545 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001296552                   Insys_Anthem_001296552
Insys_Anthem_001296637                   Insys_Anthem_001296637
Insys_Anthem_001296645                   Insys_Anthem_001296645
Insys_Anthem_001296650                   Insys_Anthem_001296650
Insys_Anthem_001296653                   Insys_Anthem_001296653
Insys_Anthem_001296654                   Insys_Anthem_001296654
Insys_Anthem_001296667                   Insys_Anthem_001296667
Insys_Anthem_001296709                   Insys_Anthem_001296709
Insys_Anthem_001296710                   Insys_Anthem_001296710
Insys_Anthem_001296711                   Insys_Anthem_001296711
Insys_Anthem_001296714                   Insys_Anthem_001296714
Insys_Anthem_001296718                   Insys_Anthem_001296718
Insys_Anthem_001296729                   Insys_Anthem_001296729
Insys_Anthem_001296730                   Insys_Anthem_001296730
Insys_Anthem_001296731                   Insys_Anthem_001296731
Insys_Anthem_001296832                   Insys_Anthem_001296832
Insys_Anthem_001296865                   Insys_Anthem_001296865
Insys_Anthem_001296867                   Insys_Anthem_001296867
Insys_Anthem_001296930                   Insys_Anthem_001296930
Insys_Anthem_001296939                   Insys_Anthem_001296939
Insys_Anthem_001296940                   Insys_Anthem_001296940
Insys_Anthem_001296946                   Insys_Anthem_001296946
Insys_Anthem_001296947                   Insys_Anthem_001296947
Insys_Anthem_001296949                   Insys_Anthem_001296949
Insys_Anthem_001296950                   Insys_Anthem_001296950
Insys_Anthem_001296956                   Insys_Anthem_001296956
Insys_Anthem_001296964                   Insys_Anthem_001296964
Insys_Anthem_001296968                   Insys_Anthem_001296968
Insys_Anthem_001297002                   Insys_Anthem_001297002
Insys_Anthem_001297047                   Insys_Anthem_001297047
Insys_Anthem_001297099                   Insys_Anthem_001297099
Insys_Anthem_001297127                   Insys_Anthem_001297127
Insys_Anthem_001297137                   Insys_Anthem_001297137
Insys_Anthem_001297141                   Insys_Anthem_001297141
Insys_Anthem_001297152                   Insys_Anthem_001297152
Insys_Anthem_001297195                   Insys_Anthem_001297195
Insys_Anthem_001297196                   Insys_Anthem_001297196
Insys_Anthem_001297202                   Insys_Anthem_001297202
Insys_Anthem_001297203                   Insys_Anthem_001297203
Insys_Anthem_001297256                   Insys_Anthem_001297256
Insys_Anthem_001297275                   Insys_Anthem_001297275
Insys_Anthem_001297277                   Insys_Anthem_001297277
Insys_Anthem_001297279                   Insys_Anthem_001297279
Insys_Anthem_001297282                   Insys_Anthem_001297282
Insys_Anthem_001297290                   Insys_Anthem_001297290
Insys_Anthem_001297344                   Insys_Anthem_001297344
Insys_Anthem_001297379                   Insys_Anthem_001297379

                                                    1544
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1546 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001297380                   Insys_Anthem_001297380
Insys_Anthem_001297382                   Insys_Anthem_001297382
Insys_Anthem_001297384                   Insys_Anthem_001297384
Insys_Anthem_001297385                   Insys_Anthem_001297385
Insys_Anthem_001297387                   Insys_Anthem_001297387
Insys_Anthem_001297391                   Insys_Anthem_001297391
Insys_Anthem_001297400                   Insys_Anthem_001297400
Insys_Anthem_001297401                   Insys_Anthem_001297401
Insys_Anthem_001297404                   Insys_Anthem_001297404
Insys_Anthem_001297414                   Insys_Anthem_001297414
Insys_Anthem_001297417                   Insys_Anthem_001297417
Insys_Anthem_001297418                   Insys_Anthem_001297418
Insys_Anthem_001297431                   Insys_Anthem_001297431
Insys_Anthem_001297434                   Insys_Anthem_001297434
Insys_Anthem_001297435                   Insys_Anthem_001297435
Insys_Anthem_001297448                   Insys_Anthem_001297448
Insys_Anthem_001297451                   Insys_Anthem_001297451
Insys_Anthem_001297452                   Insys_Anthem_001297452
Insys_Anthem_001297453                   Insys_Anthem_001297453
Insys_Anthem_001297460                   Insys_Anthem_001297460
Insys_Anthem_001297470                   Insys_Anthem_001297470
Insys_Anthem_001297472                   Insys_Anthem_001297472
Insys_Anthem_001297473                   Insys_Anthem_001297473
Insys_Anthem_001297474                   Insys_Anthem_001297474
Insys_Anthem_001297477                   Insys_Anthem_001297477
Insys_Anthem_001297478                   Insys_Anthem_001297478
Insys_Anthem_001297494                   Insys_Anthem_001297494
Insys_Anthem_001297592                   Insys_Anthem_001297592
Insys_Anthem_001297735                   Insys_Anthem_001297735
Insys_Anthem_001297748                   Insys_Anthem_001297748
Insys_Anthem_001297750                   Insys_Anthem_001297750
Insys_Anthem_001297752                   Insys_Anthem_001297752
Insys_Anthem_001297778                   Insys_Anthem_001297778
Insys_Anthem_001297785                   Insys_Anthem_001297785
Insys_Anthem_001297786                   Insys_Anthem_001297786
Insys_Anthem_001297787                   Insys_Anthem_001297787
Insys_Anthem_001297789                   Insys_Anthem_001297789
Insys_Anthem_001297790                   Insys_Anthem_001297790
Insys_Anthem_001297795                   Insys_Anthem_001297795
Insys_Anthem_001297797                   Insys_Anthem_001297797
Insys_Anthem_001297800                   Insys_Anthem_001297800
Insys_Anthem_001297801                   Insys_Anthem_001297801
Insys_Anthem_001297804                   Insys_Anthem_001297804
Insys_Anthem_001297805                   Insys_Anthem_001297805
Insys_Anthem_001297807                   Insys_Anthem_001297807
Insys_Anthem_001297808                   Insys_Anthem_001297808
Insys_Anthem_001297809                   Insys_Anthem_001297809

                                                    1545
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1547 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001298134                   Insys_Anthem_001298134
Insys_Anthem_001298142                   Insys_Anthem_001298142
Insys_Anthem_001298143                   Insys_Anthem_001298143
Insys_Anthem_001298165                   Insys_Anthem_001298165
Insys_Anthem_001298200                   Insys_Anthem_001298200
Insys_Anthem_001298201                   Insys_Anthem_001298201
Insys_Anthem_001298202                   Insys_Anthem_001298202
Insys_Anthem_001298205                   Insys_Anthem_001298205
Insys_Anthem_001298208                   Insys_Anthem_001298208
Insys_Anthem_001298212                   Insys_Anthem_001298212
Insys_Anthem_001298213                   Insys_Anthem_001298213
Insys_Anthem_001298214                   Insys_Anthem_001298214
Insys_Anthem_001298216                   Insys_Anthem_001298216
Insys_Anthem_001298218                   Insys_Anthem_001298218
Insys_Anthem_001298423                   Insys_Anthem_001298423
Insys_Anthem_001298429                   Insys_Anthem_001298429
Insys_Anthem_001298430                   Insys_Anthem_001298430
Insys_Anthem_001298439                   Insys_Anthem_001298439
Insys_Anthem_001298450                   Insys_Anthem_001298450
Insys_Anthem_001298454                   Insys_Anthem_001298454
Insys_Anthem_001298457                   Insys_Anthem_001298457
Insys_Anthem_001298460                   Insys_Anthem_001298460
Insys_Anthem_001298461                   Insys_Anthem_001298461
Insys_Anthem_001298462                   Insys_Anthem_001298462
Insys_Anthem_001298464                   Insys_Anthem_001298464
Insys_Anthem_001298476                   Insys_Anthem_001298476
Insys_Anthem_001298478                   Insys_Anthem_001298478
Insys_Anthem_001298551                   Insys_Anthem_001298551
Insys_Anthem_001298672                   Insys_Anthem_001298672
Insys_Anthem_001298677                   Insys_Anthem_001298677
Insys_Anthem_001298725                   Insys_Anthem_001298725
Insys_Anthem_001298746                   Insys_Anthem_001298746
Insys_Anthem_001298750                   Insys_Anthem_001298750
Insys_Anthem_001298797                   Insys_Anthem_001298797
Insys_Anthem_001298799                   Insys_Anthem_001298799
Insys_Anthem_001298817                   Insys_Anthem_001298817
Insys_Anthem_001299015                   Insys_Anthem_001299015
Insys_Anthem_001299016                   Insys_Anthem_001299016
Insys_Anthem_001299036                   Insys_Anthem_001299036
Insys_Anthem_001299046                   Insys_Anthem_001299046
Insys_Anthem_001299047                   Insys_Anthem_001299047
Insys_Anthem_001299048                   Insys_Anthem_001299048
Insys_Anthem_001299059                   Insys_Anthem_001299059
Insys_Anthem_001299492                   Insys_Anthem_001299492
Insys_Anthem_001299496                   Insys_Anthem_001299496
Insys_Anthem_001299498                   Insys_Anthem_001299498
Insys_Anthem_001299565                   Insys_Anthem_001299565

                                                    1546
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1548 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001299571                   Insys_Anthem_001299571
Insys_Anthem_001299647                   Insys_Anthem_001299647
Insys_Anthem_001299663                   Insys_Anthem_001299663
Insys_Anthem_001299685                   Insys_Anthem_001299685
Insys_Anthem_001299717                   Insys_Anthem_001299717
Insys_Anthem_001299753                   Insys_Anthem_001299753
Insys_Anthem_001299791                   Insys_Anthem_001299791
Insys_Anthem_001299804                   Insys_Anthem_001299804
Insys_Anthem_001299808                   Insys_Anthem_001299808
Insys_Anthem_001299912                   Insys_Anthem_001299912
Insys_Anthem_001299913                   Insys_Anthem_001299913
Insys_Anthem_001299966                   Insys_Anthem_001299966
Insys_Anthem_001299972                   Insys_Anthem_001299972
Insys_Anthem_001299975                   Insys_Anthem_001299975
Insys_Anthem_001300027                   Insys_Anthem_001300027
Insys_Anthem_001300072                   Insys_Anthem_001300072
Insys_Anthem_001300096                   Insys_Anthem_001300096
Insys_Anthem_001300136                   Insys_Anthem_001300136
Insys_Anthem_001300147                   Insys_Anthem_001300147
Insys_Anthem_001300153                   Insys_Anthem_001300153
Insys_Anthem_001300184                   Insys_Anthem_001300184
Insys_Anthem_001300269                   Insys_Anthem_001300269
Insys_Anthem_001300282                   Insys_Anthem_001300282
Insys_Anthem_001300397                   Insys_Anthem_001300397
Insys_Anthem_001300422                   Insys_Anthem_001300422
Insys_Anthem_001300498                   Insys_Anthem_001300498
Insys_Anthem_001300511                   Insys_Anthem_001300511
Insys_Anthem_001300579                   Insys_Anthem_001300579
Insys_Anthem_001300595                   Insys_Anthem_001300595
Insys_Anthem_001300634                   Insys_Anthem_001300634
Insys_Anthem_001300640                   Insys_Anthem_001300640
Insys_Anthem_001300643                   Insys_Anthem_001300643
Insys_Anthem_001300672                   Insys_Anthem_001300672
Insys_Anthem_001300680                   Insys_Anthem_001300680
Insys_Anthem_001300718                   Insys_Anthem_001300718
Insys_Anthem_001300737                   Insys_Anthem_001300737
Insys_Anthem_001300758                   Insys_Anthem_001300758
Insys_Anthem_001300768                   Insys_Anthem_001300768
Insys_Anthem_001300784                   Insys_Anthem_001300784
Insys_Anthem_001300825                   Insys_Anthem_001300825
Insys_Anthem_001300826                   Insys_Anthem_001300826
Insys_Anthem_001300830                   Insys_Anthem_001300830
Insys_Anthem_001300837                   Insys_Anthem_001300837
Insys_Anthem_001300841                   Insys_Anthem_001300841
Insys_Anthem_001300843                   Insys_Anthem_001300843
Insys_Anthem_001300847                   Insys_Anthem_001300847
Insys_Anthem_001300972                   Insys_Anthem_001300972

                                                    1547
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1549 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001300976                   Insys_Anthem_001300976
Insys_Anthem_001300982                   Insys_Anthem_001300982
Insys_Anthem_001301008                   Insys_Anthem_001301008
Insys_Anthem_001301009                   Insys_Anthem_001301009
Insys_Anthem_001301013                   Insys_Anthem_001301013
Insys_Anthem_001301018                   Insys_Anthem_001301018
Insys_Anthem_001301223                   Insys_Anthem_001301223
Insys_Anthem_001301237                   Insys_Anthem_001301237
Insys_Anthem_001301242                   Insys_Anthem_001301242
Insys_Anthem_001301246                   Insys_Anthem_001301246
Insys_Anthem_001301248                   Insys_Anthem_001301248
Insys_Anthem_001301251                   Insys_Anthem_001301251
Insys_Anthem_001301292                   Insys_Anthem_001301292
Insys_Anthem_001301318                   Insys_Anthem_001301318
Insys_Anthem_001301347                   Insys_Anthem_001301347
Insys_Anthem_001301361                   Insys_Anthem_001301361
Insys_Anthem_001301364                   Insys_Anthem_001301364
Insys_Anthem_001301368                   Insys_Anthem_001301368
Insys_Anthem_001301369                   Insys_Anthem_001301369
Insys_Anthem_001301371                   Insys_Anthem_001301371
Insys_Anthem_001301374                   Insys_Anthem_001301374
Insys_Anthem_001301379                   Insys_Anthem_001301379
Insys_Anthem_001301380                   Insys_Anthem_001301380
Insys_Anthem_001301481                   Insys_Anthem_001301481
Insys_Anthem_001301501                   Insys_Anthem_001301501
Insys_Anthem_001301546                   Insys_Anthem_001301546
Insys_Anthem_001301571                   Insys_Anthem_001301571
Insys_Anthem_001301576                   Insys_Anthem_001301576
Insys_Anthem_001301633                   Insys_Anthem_001301633
Insys_Anthem_001301658                   Insys_Anthem_001301658
Insys_Anthem_001301659                   Insys_Anthem_001301659
Insys_Anthem_001301679                   Insys_Anthem_001301679
Insys_Anthem_001301680                   Insys_Anthem_001301680
Insys_Anthem_001301762                   Insys_Anthem_001301762
Insys_Anthem_001301771                   Insys_Anthem_001301771
Insys_Anthem_001301780                   Insys_Anthem_001301780
Insys_Anthem_001301789                   Insys_Anthem_001301789
Insys_Anthem_001301795                   Insys_Anthem_001301795
Insys_Anthem_001301877                   Insys_Anthem_001301877
Insys_Anthem_001301904                   Insys_Anthem_001301904
Insys_Anthem_001301906                   Insys_Anthem_001301906
Insys_Anthem_001301936                   Insys_Anthem_001301936
Insys_Anthem_001302066                   Insys_Anthem_001302066
Insys_Anthem_001302067                   Insys_Anthem_001302067
Insys_Anthem_001302068                   Insys_Anthem_001302068
Insys_Anthem_001302074                   Insys_Anthem_001302074
Insys_Anthem_001302080                   Insys_Anthem_001302080

                                                    1548
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1550 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001302082                   Insys_Anthem_001302082
Insys_Anthem_001302084                   Insys_Anthem_001302084
Insys_Anthem_001302085                   Insys_Anthem_001302085
Insys_Anthem_001302097                   Insys_Anthem_001302097
Insys_Anthem_001302100                   Insys_Anthem_001302100
Insys_Anthem_001302101                   Insys_Anthem_001302101
Insys_Anthem_001302105                   Insys_Anthem_001302105
Insys_Anthem_001302112                   Insys_Anthem_001302112
Insys_Anthem_001302113                   Insys_Anthem_001302113
Insys_Anthem_001302121                   Insys_Anthem_001302121
Insys_Anthem_001302136                   Insys_Anthem_001302136
Insys_Anthem_001302137                   Insys_Anthem_001302137
Insys_Anthem_001302142                   Insys_Anthem_001302142
Insys_Anthem_001302155                   Insys_Anthem_001302155
Insys_Anthem_001302156                   Insys_Anthem_001302156
Insys_Anthem_001302167                   Insys_Anthem_001302167
Insys_Anthem_001302222                   Insys_Anthem_001302222
Insys_Anthem_001302223                   Insys_Anthem_001302223
Insys_Anthem_001302249                   Insys_Anthem_001302249
Insys_Anthem_001302267                   Insys_Anthem_001302267
Insys_Anthem_001302271                   Insys_Anthem_001302271
Insys_Anthem_001302277                   Insys_Anthem_001302277
Insys_Anthem_001302278                   Insys_Anthem_001302278
Insys_Anthem_001302287                   Insys_Anthem_001302287
Insys_Anthem_001302294                   Insys_Anthem_001302294
Insys_Anthem_001302299                   Insys_Anthem_001302299
Insys_Anthem_001302310                   Insys_Anthem_001302310
Insys_Anthem_001302313                   Insys_Anthem_001302313
Insys_Anthem_001302316                   Insys_Anthem_001302316
Insys_Anthem_001302317                   Insys_Anthem_001302317
Insys_Anthem_001302324                   Insys_Anthem_001302324
Insys_Anthem_001302325                   Insys_Anthem_001302325
Insys_Anthem_001302329                   Insys_Anthem_001302329
Insys_Anthem_001302332                   Insys_Anthem_001302332
Insys_Anthem_001302345                   Insys_Anthem_001302345
Insys_Anthem_001302350                   Insys_Anthem_001302350
Insys_Anthem_001302375                   Insys_Anthem_001302375
Insys_Anthem_001302394                   Insys_Anthem_001302394
Insys_Anthem_001302412                   Insys_Anthem_001302412
Insys_Anthem_001302417                   Insys_Anthem_001302417
Insys_Anthem_001302419                   Insys_Anthem_001302419
Insys_Anthem_001302449                   Insys_Anthem_001302449
Insys_Anthem_001302481                   Insys_Anthem_001302481
Insys_Anthem_001302491                   Insys_Anthem_001302491
Insys_Anthem_001302512                   Insys_Anthem_001302512
Insys_Anthem_001302513                   Insys_Anthem_001302513
Insys_Anthem_001302562                   Insys_Anthem_001302562

                                                    1549
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1551 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001302570                   Insys_Anthem_001302570
Insys_Anthem_001302609                   Insys_Anthem_001302609
Insys_Anthem_001302657                   Insys_Anthem_001302657
Insys_Anthem_001302674                   Insys_Anthem_001302674
Insys_Anthem_001302700                   Insys_Anthem_001302700
Insys_Anthem_001302701                   Insys_Anthem_001302701
Insys_Anthem_001302702                   Insys_Anthem_001302702
Insys_Anthem_001302704                   Insys_Anthem_001302704
Insys_Anthem_001302715                   Insys_Anthem_001302715
Insys_Anthem_001302720                   Insys_Anthem_001302720
Insys_Anthem_001302723                   Insys_Anthem_001302723
Insys_Anthem_001302738                   Insys_Anthem_001302738
Insys_Anthem_001302739                   Insys_Anthem_001302739
Insys_Anthem_001302740                   Insys_Anthem_001302740
Insys_Anthem_001302766                   Insys_Anthem_001302766
Insys_Anthem_001302769                   Insys_Anthem_001302769
Insys_Anthem_001302778                   Insys_Anthem_001302778
Insys_Anthem_001302782                   Insys_Anthem_001302782
Insys_Anthem_001302804                   Insys_Anthem_001302804
Insys_Anthem_001302808                   Insys_Anthem_001302808
Insys_Anthem_001302820                   Insys_Anthem_001302820
Insys_Anthem_001302822                   Insys_Anthem_001302822
Insys_Anthem_001302872                   Insys_Anthem_001302872
Insys_Anthem_001302921                   Insys_Anthem_001302921
Insys_Anthem_001302935                   Insys_Anthem_001302935
Insys_Anthem_001302938                   Insys_Anthem_001302938
Insys_Anthem_001303005                   Insys_Anthem_001303005
Insys_Anthem_001303006                   Insys_Anthem_001303006
Insys_Anthem_001303055                   Insys_Anthem_001303055
Insys_Anthem_001303071                   Insys_Anthem_001303071
Insys_Anthem_001303084                   Insys_Anthem_001303084
Insys_Anthem_001303110                   Insys_Anthem_001303110
Insys_Anthem_001303147                   Insys_Anthem_001303147
Insys_Anthem_001303172                   Insys_Anthem_001303172
Insys_Anthem_001303174                   Insys_Anthem_001303174
Insys_Anthem_001303201                   Insys_Anthem_001303201
Insys_Anthem_001303214                   Insys_Anthem_001303214
Insys_Anthem_001303215                   Insys_Anthem_001303215
Insys_Anthem_001303216                   Insys_Anthem_001303216
Insys_Anthem_001303268                   Insys_Anthem_001303268
Insys_Anthem_001303277                   Insys_Anthem_001303277
Insys_Anthem_001303281                   Insys_Anthem_001303281
Insys_Anthem_001303282                   Insys_Anthem_001303282
Insys_Anthem_001303283                   Insys_Anthem_001303283
Insys_Anthem_001303285                   Insys_Anthem_001303285
Insys_Anthem_001303307                   Insys_Anthem_001303307
Insys_Anthem_001303311                   Insys_Anthem_001303311

                                                    1550
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1552 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001303315                   Insys_Anthem_001303315
Insys_Anthem_001303380                   Insys_Anthem_001303380
Insys_Anthem_001303386                   Insys_Anthem_001303386
Insys_Anthem_001303400                   Insys_Anthem_001303400
Insys_Anthem_001303412                   Insys_Anthem_001303412
Insys_Anthem_001303413                   Insys_Anthem_001303413
Insys_Anthem_001303414                   Insys_Anthem_001303414
Insys_Anthem_001303415                   Insys_Anthem_001303415
Insys_Anthem_001303419                   Insys_Anthem_001303419
Insys_Anthem_001303423                   Insys_Anthem_001303423
Insys_Anthem_001303427                   Insys_Anthem_001303427
Insys_Anthem_001303454                   Insys_Anthem_001303454
Insys_Anthem_001303595                   Insys_Anthem_001303595
Insys_Anthem_001303602                   Insys_Anthem_001303602
Insys_Anthem_001303672                   Insys_Anthem_001303672
Insys_Anthem_001303682                   Insys_Anthem_001303682
Insys_Anthem_001303691                   Insys_Anthem_001303691
Insys_Anthem_001303718                   Insys_Anthem_001303718
Insys_Anthem_001303721                   Insys_Anthem_001303721
Insys_Anthem_001303760                   Insys_Anthem_001303760
Insys_Anthem_001303762                   Insys_Anthem_001303762
Insys_Anthem_001303787                   Insys_Anthem_001303787
Insys_Anthem_001303803                   Insys_Anthem_001303803
Insys_Anthem_001303822                   Insys_Anthem_001303822
Insys_Anthem_001303838                   Insys_Anthem_001303838
Insys_Anthem_001303841                   Insys_Anthem_001303841
Insys_Anthem_001303859                   Insys_Anthem_001303859
Insys_Anthem_001303861                   Insys_Anthem_001303861
Insys_Anthem_001303935                   Insys_Anthem_001303935
Insys_Anthem_001303937                   Insys_Anthem_001303937
Insys_Anthem_001303941                   Insys_Anthem_001303941
Insys_Anthem_001303988                   Insys_Anthem_001303988
Insys_Anthem_001304026                   Insys_Anthem_001304026
Insys_Anthem_001304028                   Insys_Anthem_001304028
Insys_Anthem_001304029                   Insys_Anthem_001304029
Insys_Anthem_001304031                   Insys_Anthem_001304031
Insys_Anthem_001304077                   Insys_Anthem_001304077
Insys_Anthem_001304105                   Insys_Anthem_001304105
Insys_Anthem_001304119                   Insys_Anthem_001304119
Insys_Anthem_001304157                   Insys_Anthem_001304157
Insys_Anthem_001304159                   Insys_Anthem_001304159
Insys_Anthem_001304211                   Insys_Anthem_001304211
Insys_Anthem_001304259                   Insys_Anthem_001304259
Insys_Anthem_001304263                   Insys_Anthem_001304263
Insys_Anthem_001304313                   Insys_Anthem_001304313
Insys_Anthem_001304324                   Insys_Anthem_001304324
Insys_Anthem_001304331                   Insys_Anthem_001304331

                                                    1551
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1553 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001304334                   Insys_Anthem_001304334
Insys_Anthem_001304363                   Insys_Anthem_001304363
Insys_Anthem_001304375                   Insys_Anthem_001304375
Insys_Anthem_001304399                   Insys_Anthem_001304399
Insys_Anthem_001304401                   Insys_Anthem_001304401
Insys_Anthem_001304403                   Insys_Anthem_001304403
Insys_Anthem_001304405                   Insys_Anthem_001304405
Insys_Anthem_001304409                   Insys_Anthem_001304409
Insys_Anthem_001304410                   Insys_Anthem_001304410
Insys_Anthem_001304413                   Insys_Anthem_001304413
Insys_Anthem_001304415                   Insys_Anthem_001304415
Insys_Anthem_001304422                   Insys_Anthem_001304422
Insys_Anthem_001304514                   Insys_Anthem_001304514
Insys_Anthem_001304584                   Insys_Anthem_001304584
Insys_Anthem_001304595                   Insys_Anthem_001304595
Insys_Anthem_001304608                   Insys_Anthem_001304608
Insys_Anthem_001304646                   Insys_Anthem_001304646
Insys_Anthem_001304739                   Insys_Anthem_001304739
Insys_Anthem_001304786                   Insys_Anthem_001304786
Insys_Anthem_001304882                   Insys_Anthem_001304882
Insys_Anthem_001304892                   Insys_Anthem_001304892
Insys_Anthem_001304921                   Insys_Anthem_001304921
Insys_Anthem_001305025                   Insys_Anthem_001305122
Insys_Anthem_001305229                   Insys_Anthem_001305260
Insys_Anthem_001305377                   Insys_Anthem_001305464
Insys_Anthem_001305677                   Insys_Anthem_001305702
Insys_Anthem_001305703                   Insys_Anthem_001305741
Insys_Anthem_001305835                   Insys_Anthem_001305916
Insys_Anthem_001306006                   Insys_Anthem_001306055
Insys_Anthem_001306068                   Insys_Anthem_001306075
Insys_Anthem_001306090                   Insys_Anthem_001306160
Insys_Anthem_001306225                   Insys_Anthem_001306298
Insys_Anthem_001306299                   Insys_Anthem_001306339
Insys_Anthem_001306340                   Insys_Anthem_001306396
Insys_Anthem_001306452                   Insys_Anthem_001306468
Insys_Anthem_001306469                   Insys_Anthem_001306476
Insys_Anthem_001306507                   Insys_Anthem_001306577
Insys_Anthem_001306600                   Insys_Anthem_001306616
Insys_Anthem_001306617                   Insys_Anthem_001306697
Insys_Anthem_001306804                   Insys_Anthem_001306827
Insys_Anthem_001306841                   Insys_Anthem_001306855
Insys_Anthem_001306933                   Insys_Anthem_001306967
Insys_Anthem_001307120                   Insys_Anthem_001307120
Insys_Anthem_001307128                   Insys_Anthem_001307128
Insys_Anthem_001307132                   Insys_Anthem_001307132
Insys_Anthem_001307138                   Insys_Anthem_001307138
Insys_Anthem_001307152                   Insys_Anthem_001307152

                                                    1552
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1554 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307163                   Insys_Anthem_001307163
Insys_Anthem_001307166                   Insys_Anthem_001307166
Insys_Anthem_001307168                   Insys_Anthem_001307168
Insys_Anthem_001307169                   Insys_Anthem_001307169
Insys_Anthem_001307171                   Insys_Anthem_001307171
Insys_Anthem_001307173                   Insys_Anthem_001307173
Insys_Anthem_001307174                   Insys_Anthem_001307174
Insys_Anthem_001307176                   Insys_Anthem_001307176
Insys_Anthem_001307177                   Insys_Anthem_001307177
Insys_Anthem_001307184                   Insys_Anthem_001307184
Insys_Anthem_001307185                   Insys_Anthem_001307185
Insys_Anthem_001307187                   Insys_Anthem_001307187
Insys_Anthem_001307189                   Insys_Anthem_001307189
Insys_Anthem_001307190                   Insys_Anthem_001307190
Insys_Anthem_001307194                   Insys_Anthem_001307194
Insys_Anthem_001307199                   Insys_Anthem_001307199
Insys_Anthem_001307206                   Insys_Anthem_001307206
Insys_Anthem_001307208                   Insys_Anthem_001307208
Insys_Anthem_001307209                   Insys_Anthem_001307209
Insys_Anthem_001307210                   Insys_Anthem_001307210
Insys_Anthem_001307212                   Insys_Anthem_001307212
Insys_Anthem_001307219                   Insys_Anthem_001307219
Insys_Anthem_001307220                   Insys_Anthem_001307220
Insys_Anthem_001307222                   Insys_Anthem_001307222
Insys_Anthem_001307228                   Insys_Anthem_001307228
Insys_Anthem_001307233                   Insys_Anthem_001307233
Insys_Anthem_001307236                   Insys_Anthem_001307236
Insys_Anthem_001307241                   Insys_Anthem_001307241
Insys_Anthem_001307249                   Insys_Anthem_001307249
Insys_Anthem_001307250                   Insys_Anthem_001307250
Insys_Anthem_001307258                   Insys_Anthem_001307258
Insys_Anthem_001307269                   Insys_Anthem_001307269
Insys_Anthem_001307272                   Insys_Anthem_001307272
Insys_Anthem_001307278                   Insys_Anthem_001307278
Insys_Anthem_001307279                   Insys_Anthem_001307279
Insys_Anthem_001307280                   Insys_Anthem_001307280
Insys_Anthem_001307288                   Insys_Anthem_001307288
Insys_Anthem_001307315                   Insys_Anthem_001307315
Insys_Anthem_001307316                   Insys_Anthem_001307316
Insys_Anthem_001307319                   Insys_Anthem_001307319
Insys_Anthem_001307327                   Insys_Anthem_001307327
Insys_Anthem_001307332                   Insys_Anthem_001307332
Insys_Anthem_001307338                   Insys_Anthem_001307338
Insys_Anthem_001307347                   Insys_Anthem_001307347
Insys_Anthem_001307348                   Insys_Anthem_001307348
Insys_Anthem_001307355                   Insys_Anthem_001307355
Insys_Anthem_001307356                   Insys_Anthem_001307356

                                                    1553
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1555 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307367                   Insys_Anthem_001307367
Insys_Anthem_001307372                   Insys_Anthem_001307372
Insys_Anthem_001307373                   Insys_Anthem_001307373
Insys_Anthem_001307374                   Insys_Anthem_001307374
Insys_Anthem_001307377                   Insys_Anthem_001307377
Insys_Anthem_001307389                   Insys_Anthem_001307389
Insys_Anthem_001307395                   Insys_Anthem_001307395
Insys_Anthem_001307404                   Insys_Anthem_001307404
Insys_Anthem_001307418                   Insys_Anthem_001307418
Insys_Anthem_001307426                   Insys_Anthem_001307426
Insys_Anthem_001307433                   Insys_Anthem_001307433
Insys_Anthem_001307434                   Insys_Anthem_001307434
Insys_Anthem_001307435                   Insys_Anthem_001307435
Insys_Anthem_001307436                   Insys_Anthem_001307436
Insys_Anthem_001307439                   Insys_Anthem_001307439
Insys_Anthem_001307440                   Insys_Anthem_001307440
Insys_Anthem_001307441                   Insys_Anthem_001307441
Insys_Anthem_001307449                   Insys_Anthem_001307449
Insys_Anthem_001307452                   Insys_Anthem_001307452
Insys_Anthem_001307453                   Insys_Anthem_001307453
Insys_Anthem_001307466                   Insys_Anthem_001307466
Insys_Anthem_001307484                   Insys_Anthem_001307484
Insys_Anthem_001307490                   Insys_Anthem_001307490
Insys_Anthem_001307543                   Insys_Anthem_001307543
Insys_Anthem_001307558                   Insys_Anthem_001307558
Insys_Anthem_001307559                   Insys_Anthem_001307559
Insys_Anthem_001307579                   Insys_Anthem_001307579
Insys_Anthem_001307627                   Insys_Anthem_001307627
Insys_Anthem_001307629                   Insys_Anthem_001307629
Insys_Anthem_001307631                   Insys_Anthem_001307631
Insys_Anthem_001307639                   Insys_Anthem_001307639
Insys_Anthem_001307650                   Insys_Anthem_001307650
Insys_Anthem_001307660                   Insys_Anthem_001307660
Insys_Anthem_001307668                   Insys_Anthem_001307668
Insys_Anthem_001307670                   Insys_Anthem_001307670
Insys_Anthem_001307684                   Insys_Anthem_001307684
Insys_Anthem_001307685                   Insys_Anthem_001307685
Insys_Anthem_001307686                   Insys_Anthem_001307686
Insys_Anthem_001307690                   Insys_Anthem_001307690
Insys_Anthem_001307692                   Insys_Anthem_001307692
Insys_Anthem_001307713                   Insys_Anthem_001307713
Insys_Anthem_001307719                   Insys_Anthem_001307719
Insys_Anthem_001307727                   Insys_Anthem_001307727
Insys_Anthem_001307734                   Insys_Anthem_001307734
Insys_Anthem_001307737                   Insys_Anthem_001307737
Insys_Anthem_001307744                   Insys_Anthem_001307744
Insys_Anthem_001307745                   Insys_Anthem_001307745

                                                    1554
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1556 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307750                   Insys_Anthem_001307750
Insys_Anthem_001307756                   Insys_Anthem_001307756
Insys_Anthem_001307804                   Insys_Anthem_001307804
Insys_Anthem_001307805                   Insys_Anthem_001307805
Insys_Anthem_001307806                   Insys_Anthem_001307806
Insys_Anthem_001307807                   Insys_Anthem_001307807
Insys_Anthem_001307808                   Insys_Anthem_001307808
Insys_Anthem_001307809                   Insys_Anthem_001307809
Insys_Anthem_001307810                   Insys_Anthem_001307810
Insys_Anthem_001307811                   Insys_Anthem_001307811
Insys_Anthem_001307813                   Insys_Anthem_001307813
Insys_Anthem_001307814                   Insys_Anthem_001307814
Insys_Anthem_001307815                   Insys_Anthem_001307815
Insys_Anthem_001307816                   Insys_Anthem_001307816
Insys_Anthem_001307818                   Insys_Anthem_001307818
Insys_Anthem_001307819                   Insys_Anthem_001307819
Insys_Anthem_001307821                   Insys_Anthem_001307821
Insys_Anthem_001307822                   Insys_Anthem_001307822
Insys_Anthem_001307823                   Insys_Anthem_001307823
Insys_Anthem_001307824                   Insys_Anthem_001307824
Insys_Anthem_001307825                   Insys_Anthem_001307825
Insys_Anthem_001307826                   Insys_Anthem_001307826
Insys_Anthem_001307827                   Insys_Anthem_001307827
Insys_Anthem_001307828                   Insys_Anthem_001307828
Insys_Anthem_001307829                   Insys_Anthem_001307829
Insys_Anthem_001307831                   Insys_Anthem_001307831
Insys_Anthem_001307832                   Insys_Anthem_001307832
Insys_Anthem_001307833                   Insys_Anthem_001307833
Insys_Anthem_001307836                   Insys_Anthem_001307836
Insys_Anthem_001307838                   Insys_Anthem_001307838
Insys_Anthem_001307839                   Insys_Anthem_001307839
Insys_Anthem_001307840                   Insys_Anthem_001307840
Insys_Anthem_001307841                   Insys_Anthem_001307841
Insys_Anthem_001307842                   Insys_Anthem_001307842
Insys_Anthem_001307843                   Insys_Anthem_001307843
Insys_Anthem_001307844                   Insys_Anthem_001307844
Insys_Anthem_001307845                   Insys_Anthem_001307845
Insys_Anthem_001307846                   Insys_Anthem_001307846
Insys_Anthem_001307847                   Insys_Anthem_001307847
Insys_Anthem_001307849                   Insys_Anthem_001307849
Insys_Anthem_001307850                   Insys_Anthem_001307850
Insys_Anthem_001307851                   Insys_Anthem_001307851
Insys_Anthem_001307852                   Insys_Anthem_001307852
Insys_Anthem_001307854                   Insys_Anthem_001307854
Insys_Anthem_001307855                   Insys_Anthem_001307855
Insys_Anthem_001307856                   Insys_Anthem_001307856
Insys_Anthem_001307857                   Insys_Anthem_001307857

                                                    1555
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1557 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307858                   Insys_Anthem_001307858
Insys_Anthem_001307859                   Insys_Anthem_001307859
Insys_Anthem_001307860                   Insys_Anthem_001307860
Insys_Anthem_001307862                   Insys_Anthem_001307862
Insys_Anthem_001307863                   Insys_Anthem_001307863
Insys_Anthem_001307864                   Insys_Anthem_001307864
Insys_Anthem_001307865                   Insys_Anthem_001307865
Insys_Anthem_001307866                   Insys_Anthem_001307866
Insys_Anthem_001307867                   Insys_Anthem_001307867
Insys_Anthem_001307868                   Insys_Anthem_001307868
Insys_Anthem_001307869                   Insys_Anthem_001307869
Insys_Anthem_001307870                   Insys_Anthem_001307870
Insys_Anthem_001307871                   Insys_Anthem_001307871
Insys_Anthem_001307872                   Insys_Anthem_001307872
Insys_Anthem_001307873                   Insys_Anthem_001307873
Insys_Anthem_001307875                   Insys_Anthem_001307875
Insys_Anthem_001307876                   Insys_Anthem_001307876
Insys_Anthem_001307880                   Insys_Anthem_001307880
Insys_Anthem_001307882                   Insys_Anthem_001307882
Insys_Anthem_001307883                   Insys_Anthem_001307883
Insys_Anthem_001307885                   Insys_Anthem_001307885
Insys_Anthem_001307886                   Insys_Anthem_001307886
Insys_Anthem_001307887                   Insys_Anthem_001307887
Insys_Anthem_001307889                   Insys_Anthem_001307889
Insys_Anthem_001307890                   Insys_Anthem_001307890
Insys_Anthem_001307891                   Insys_Anthem_001307891
Insys_Anthem_001307892                   Insys_Anthem_001307892
Insys_Anthem_001307893                   Insys_Anthem_001307893
Insys_Anthem_001307894                   Insys_Anthem_001307894
Insys_Anthem_001307895                   Insys_Anthem_001307895
Insys_Anthem_001307896                   Insys_Anthem_001307896
Insys_Anthem_001307897                   Insys_Anthem_001307897
Insys_Anthem_001307898                   Insys_Anthem_001307898
Insys_Anthem_001307899                   Insys_Anthem_001307899
Insys_Anthem_001307900                   Insys_Anthem_001307900
Insys_Anthem_001307901                   Insys_Anthem_001307901
Insys_Anthem_001307902                   Insys_Anthem_001307902
Insys_Anthem_001307903                   Insys_Anthem_001307903
Insys_Anthem_001307904                   Insys_Anthem_001307904
Insys_Anthem_001307905                   Insys_Anthem_001307905
Insys_Anthem_001307906                   Insys_Anthem_001307906
Insys_Anthem_001307908                   Insys_Anthem_001307908
Insys_Anthem_001307909                   Insys_Anthem_001307909
Insys_Anthem_001307911                   Insys_Anthem_001307911
Insys_Anthem_001307912                   Insys_Anthem_001307912
Insys_Anthem_001307913                   Insys_Anthem_001307913
Insys_Anthem_001307914                   Insys_Anthem_001307914

                                                    1556
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1558 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307915                   Insys_Anthem_001307915
Insys_Anthem_001307916                   Insys_Anthem_001307916
Insys_Anthem_001307918                   Insys_Anthem_001307918
Insys_Anthem_001307919                   Insys_Anthem_001307919
Insys_Anthem_001307922                   Insys_Anthem_001307922
Insys_Anthem_001307923                   Insys_Anthem_001307923
Insys_Anthem_001307924                   Insys_Anthem_001307924
Insys_Anthem_001307926                   Insys_Anthem_001307926
Insys_Anthem_001307930                   Insys_Anthem_001307930
Insys_Anthem_001307931                   Insys_Anthem_001307931
Insys_Anthem_001307932                   Insys_Anthem_001307932
Insys_Anthem_001307933                   Insys_Anthem_001307933
Insys_Anthem_001307934                   Insys_Anthem_001307934
Insys_Anthem_001307935                   Insys_Anthem_001307935
Insys_Anthem_001307936                   Insys_Anthem_001307936
Insys_Anthem_001307937                   Insys_Anthem_001307937
Insys_Anthem_001307938                   Insys_Anthem_001307938
Insys_Anthem_001307940                   Insys_Anthem_001307940
Insys_Anthem_001307941                   Insys_Anthem_001307941
Insys_Anthem_001307942                   Insys_Anthem_001307942
Insys_Anthem_001307946                   Insys_Anthem_001307946
Insys_Anthem_001307947                   Insys_Anthem_001307947
Insys_Anthem_001307948                   Insys_Anthem_001307948
Insys_Anthem_001307949                   Insys_Anthem_001307949
Insys_Anthem_001307950                   Insys_Anthem_001307950
Insys_Anthem_001307951                   Insys_Anthem_001307951
Insys_Anthem_001307952                   Insys_Anthem_001307952
Insys_Anthem_001307953                   Insys_Anthem_001307953
Insys_Anthem_001307955                   Insys_Anthem_001307955
Insys_Anthem_001307956                   Insys_Anthem_001307956
Insys_Anthem_001307958                   Insys_Anthem_001307958
Insys_Anthem_001307960                   Insys_Anthem_001307960
Insys_Anthem_001307961                   Insys_Anthem_001307961
Insys_Anthem_001307962                   Insys_Anthem_001307962
Insys_Anthem_001307963                   Insys_Anthem_001307963
Insys_Anthem_001307964                   Insys_Anthem_001307964
Insys_Anthem_001307965                   Insys_Anthem_001307965
Insys_Anthem_001307966                   Insys_Anthem_001307966
Insys_Anthem_001307967                   Insys_Anthem_001307967
Insys_Anthem_001307968                   Insys_Anthem_001307968
Insys_Anthem_001307969                   Insys_Anthem_001307969
Insys_Anthem_001307970                   Insys_Anthem_001307970
Insys_Anthem_001307971                   Insys_Anthem_001307971
Insys_Anthem_001307972                   Insys_Anthem_001307972
Insys_Anthem_001307973                   Insys_Anthem_001307973
Insys_Anthem_001307974                   Insys_Anthem_001307974
Insys_Anthem_001307975                   Insys_Anthem_001307975

                                                    1557
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1559 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001307976                   Insys_Anthem_001307976
Insys_Anthem_001307977                   Insys_Anthem_001307977
Insys_Anthem_001307978                   Insys_Anthem_001307978
Insys_Anthem_001307979                   Insys_Anthem_001307979
Insys_Anthem_001307980                   Insys_Anthem_001307980
Insys_Anthem_001307981                   Insys_Anthem_001307981
Insys_Anthem_001307982                   Insys_Anthem_001307982
Insys_Anthem_001307983                   Insys_Anthem_001307983
Insys_Anthem_001307984                   Insys_Anthem_001307984
Insys_Anthem_001307985                   Insys_Anthem_001307985
Insys_Anthem_001307986                   Insys_Anthem_001307986
Insys_Anthem_001307987                   Insys_Anthem_001307987
Insys_Anthem_001307988                   Insys_Anthem_001307988
Insys_Anthem_001307989                   Insys_Anthem_001307989
Insys_Anthem_001307990                   Insys_Anthem_001307990
Insys_Anthem_001307991                   Insys_Anthem_001307991
Insys_Anthem_001307992                   Insys_Anthem_001307992
Insys_Anthem_001307993                   Insys_Anthem_001307993
Insys_Anthem_001307994                   Insys_Anthem_001307994
Insys_Anthem_001307995                   Insys_Anthem_001307995
Insys_Anthem_001307996                   Insys_Anthem_001307996
Insys_Anthem_001307997                   Insys_Anthem_001307997
Insys_Anthem_001307998                   Insys_Anthem_001307998
Insys_Anthem_001307999                   Insys_Anthem_001307999
Insys_Anthem_001308000                   Insys_Anthem_001308000
Insys_Anthem_001308001                   Insys_Anthem_001308001
Insys_Anthem_001308002                   Insys_Anthem_001308002
Insys_Anthem_001308003                   Insys_Anthem_001308003
Insys_Anthem_001308004                   Insys_Anthem_001308004
Insys_Anthem_001308005                   Insys_Anthem_001308005
Insys_Anthem_001308006                   Insys_Anthem_001308006
Insys_Anthem_001308007                   Insys_Anthem_001308007
Insys_Anthem_001308009                   Insys_Anthem_001308009
Insys_Anthem_001308010                   Insys_Anthem_001308010
Insys_Anthem_001308011                   Insys_Anthem_001308011
Insys_Anthem_001308012                   Insys_Anthem_001308012
Insys_Anthem_001308013                   Insys_Anthem_001308013
Insys_Anthem_001308015                   Insys_Anthem_001308015
Insys_Anthem_001308016                   Insys_Anthem_001308016
Insys_Anthem_001308017                   Insys_Anthem_001308017
Insys_Anthem_001308018                   Insys_Anthem_001308018
Insys_Anthem_001308019                   Insys_Anthem_001308019
Insys_Anthem_001308020                   Insys_Anthem_001308020
Insys_Anthem_001308021                   Insys_Anthem_001308021
Insys_Anthem_001308022                   Insys_Anthem_001308022
Insys_Anthem_001308023                   Insys_Anthem_001308023
Insys_Anthem_001308024                   Insys_Anthem_001308024

                                                    1558
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1560 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308025                   Insys_Anthem_001308025
Insys_Anthem_001308026                   Insys_Anthem_001308026
Insys_Anthem_001308027                   Insys_Anthem_001308027
Insys_Anthem_001308028                   Insys_Anthem_001308028
Insys_Anthem_001308029                   Insys_Anthem_001308029
Insys_Anthem_001308030                   Insys_Anthem_001308030
Insys_Anthem_001308031                   Insys_Anthem_001308031
Insys_Anthem_001308032                   Insys_Anthem_001308032
Insys_Anthem_001308033                   Insys_Anthem_001308033
Insys_Anthem_001308034                   Insys_Anthem_001308034
Insys_Anthem_001308035                   Insys_Anthem_001308035
Insys_Anthem_001308036                   Insys_Anthem_001308036
Insys_Anthem_001308037                   Insys_Anthem_001308037
Insys_Anthem_001308038                   Insys_Anthem_001308038
Insys_Anthem_001308039                   Insys_Anthem_001308039
Insys_Anthem_001308040                   Insys_Anthem_001308040
Insys_Anthem_001308041                   Insys_Anthem_001308041
Insys_Anthem_001308042                   Insys_Anthem_001308042
Insys_Anthem_001308043                   Insys_Anthem_001308043
Insys_Anthem_001308044                   Insys_Anthem_001308044
Insys_Anthem_001308045                   Insys_Anthem_001308045
Insys_Anthem_001308046                   Insys_Anthem_001308046
Insys_Anthem_001308047                   Insys_Anthem_001308047
Insys_Anthem_001308048                   Insys_Anthem_001308048
Insys_Anthem_001308049                   Insys_Anthem_001308049
Insys_Anthem_001308051                   Insys_Anthem_001308051
Insys_Anthem_001308052                   Insys_Anthem_001308052
Insys_Anthem_001308053                   Insys_Anthem_001308053
Insys_Anthem_001308054                   Insys_Anthem_001308054
Insys_Anthem_001308055                   Insys_Anthem_001308055
Insys_Anthem_001308056                   Insys_Anthem_001308056
Insys_Anthem_001308057                   Insys_Anthem_001308057
Insys_Anthem_001308058                   Insys_Anthem_001308058
Insys_Anthem_001308059                   Insys_Anthem_001308059
Insys_Anthem_001308060                   Insys_Anthem_001308060
Insys_Anthem_001308062                   Insys_Anthem_001308062
Insys_Anthem_001308063                   Insys_Anthem_001308063
Insys_Anthem_001308064                   Insys_Anthem_001308064
Insys_Anthem_001308065                   Insys_Anthem_001308065
Insys_Anthem_001308066                   Insys_Anthem_001308066
Insys_Anthem_001308067                   Insys_Anthem_001308067
Insys_Anthem_001308069                   Insys_Anthem_001308069
Insys_Anthem_001308070                   Insys_Anthem_001308070
Insys_Anthem_001308071                   Insys_Anthem_001308071
Insys_Anthem_001308072                   Insys_Anthem_001308072
Insys_Anthem_001308074                   Insys_Anthem_001308074
Insys_Anthem_001308075                   Insys_Anthem_001308075

                                                    1559
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1561 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308076                   Insys_Anthem_001308076
Insys_Anthem_001308077                   Insys_Anthem_001308077
Insys_Anthem_001308078                   Insys_Anthem_001308078
Insys_Anthem_001308080                   Insys_Anthem_001308080
Insys_Anthem_001308085                   Insys_Anthem_001308085
Insys_Anthem_001308087                   Insys_Anthem_001308087
Insys_Anthem_001308088                   Insys_Anthem_001308088
Insys_Anthem_001308089                   Insys_Anthem_001308089
Insys_Anthem_001308093                   Insys_Anthem_001308093
Insys_Anthem_001308094                   Insys_Anthem_001308094
Insys_Anthem_001308097                   Insys_Anthem_001308097
Insys_Anthem_001308099                   Insys_Anthem_001308099
Insys_Anthem_001308100                   Insys_Anthem_001308100
Insys_Anthem_001308101                   Insys_Anthem_001308101
Insys_Anthem_001308104                   Insys_Anthem_001308104
Insys_Anthem_001308106                   Insys_Anthem_001308106
Insys_Anthem_001308107                   Insys_Anthem_001308107
Insys_Anthem_001308108                   Insys_Anthem_001308108
Insys_Anthem_001308109                   Insys_Anthem_001308109
Insys_Anthem_001308110                   Insys_Anthem_001308110
Insys_Anthem_001308111                   Insys_Anthem_001308111
Insys_Anthem_001308113                   Insys_Anthem_001308113
Insys_Anthem_001308118                   Insys_Anthem_001308118
Insys_Anthem_001308121                   Insys_Anthem_001308121
Insys_Anthem_001308122                   Insys_Anthem_001308122
Insys_Anthem_001308123                   Insys_Anthem_001308123
Insys_Anthem_001308125                   Insys_Anthem_001308125
Insys_Anthem_001308128                   Insys_Anthem_001308128
Insys_Anthem_001308129                   Insys_Anthem_001308129
Insys_Anthem_001308130                   Insys_Anthem_001308130
Insys_Anthem_001308131                   Insys_Anthem_001308131
Insys_Anthem_001308132                   Insys_Anthem_001308132
Insys_Anthem_001308135                   Insys_Anthem_001308135
Insys_Anthem_001308136                   Insys_Anthem_001308136
Insys_Anthem_001308137                   Insys_Anthem_001308137
Insys_Anthem_001308138                   Insys_Anthem_001308138
Insys_Anthem_001308139                   Insys_Anthem_001308139
Insys_Anthem_001308140                   Insys_Anthem_001308140
Insys_Anthem_001308141                   Insys_Anthem_001308141
Insys_Anthem_001308142                   Insys_Anthem_001308142
Insys_Anthem_001308143                   Insys_Anthem_001308143
Insys_Anthem_001308147                   Insys_Anthem_001308147
Insys_Anthem_001308151                   Insys_Anthem_001308151
Insys_Anthem_001308153                   Insys_Anthem_001308153
Insys_Anthem_001308154                   Insys_Anthem_001308154
Insys_Anthem_001308155                   Insys_Anthem_001308155
Insys_Anthem_001308156                   Insys_Anthem_001308156

                                                    1560
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1562 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308157                   Insys_Anthem_001308157
Insys_Anthem_001308159                   Insys_Anthem_001308159
Insys_Anthem_001308160                   Insys_Anthem_001308160
Insys_Anthem_001308161                   Insys_Anthem_001308161
Insys_Anthem_001308162                   Insys_Anthem_001308162
Insys_Anthem_001308163                   Insys_Anthem_001308163
Insys_Anthem_001308164                   Insys_Anthem_001308164
Insys_Anthem_001308165                   Insys_Anthem_001308165
Insys_Anthem_001308166                   Insys_Anthem_001308166
Insys_Anthem_001308167                   Insys_Anthem_001308167
Insys_Anthem_001308169                   Insys_Anthem_001308169
Insys_Anthem_001308170                   Insys_Anthem_001308170
Insys_Anthem_001308172                   Insys_Anthem_001308172
Insys_Anthem_001308177                   Insys_Anthem_001308177
Insys_Anthem_001308179                   Insys_Anthem_001308179
Insys_Anthem_001308180                   Insys_Anthem_001308180
Insys_Anthem_001308181                   Insys_Anthem_001308181
Insys_Anthem_001308183                   Insys_Anthem_001308183
Insys_Anthem_001308184                   Insys_Anthem_001308184
Insys_Anthem_001308185                   Insys_Anthem_001308185
Insys_Anthem_001308187                   Insys_Anthem_001308187
Insys_Anthem_001308195                   Insys_Anthem_001308195
Insys_Anthem_001308196                   Insys_Anthem_001308196
Insys_Anthem_001308197                   Insys_Anthem_001308197
Insys_Anthem_001308199                   Insys_Anthem_001308199
Insys_Anthem_001308203                   Insys_Anthem_001308203
Insys_Anthem_001308205                   Insys_Anthem_001308205
Insys_Anthem_001308206                   Insys_Anthem_001308206
Insys_Anthem_001308209                   Insys_Anthem_001308209
Insys_Anthem_001308210                   Insys_Anthem_001308210
Insys_Anthem_001308211                   Insys_Anthem_001308211
Insys_Anthem_001308212                   Insys_Anthem_001308212
Insys_Anthem_001308213                   Insys_Anthem_001308213
Insys_Anthem_001308215                   Insys_Anthem_001308215
Insys_Anthem_001308216                   Insys_Anthem_001308216
Insys_Anthem_001308217                   Insys_Anthem_001308217
Insys_Anthem_001308218                   Insys_Anthem_001308218
Insys_Anthem_001308219                   Insys_Anthem_001308219
Insys_Anthem_001308220                   Insys_Anthem_001308220
Insys_Anthem_001308223                   Insys_Anthem_001308223
Insys_Anthem_001308224                   Insys_Anthem_001308224
Insys_Anthem_001308225                   Insys_Anthem_001308225
Insys_Anthem_001308228                   Insys_Anthem_001308228
Insys_Anthem_001308230                   Insys_Anthem_001308230
Insys_Anthem_001308233                   Insys_Anthem_001308233
Insys_Anthem_001308234                   Insys_Anthem_001308234
Insys_Anthem_001308235                   Insys_Anthem_001308235

                                                    1561
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1563 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308236                   Insys_Anthem_001308236
Insys_Anthem_001308237                   Insys_Anthem_001308237
Insys_Anthem_001308238                   Insys_Anthem_001308238
Insys_Anthem_001308239                   Insys_Anthem_001308239
Insys_Anthem_001308240                   Insys_Anthem_001308240
Insys_Anthem_001308241                   Insys_Anthem_001308241
Insys_Anthem_001308242                   Insys_Anthem_001308242
Insys_Anthem_001308245                   Insys_Anthem_001308245
Insys_Anthem_001308246                   Insys_Anthem_001308246
Insys_Anthem_001308247                   Insys_Anthem_001308247
Insys_Anthem_001308248                   Insys_Anthem_001308248
Insys_Anthem_001308249                   Insys_Anthem_001308249
Insys_Anthem_001308250                   Insys_Anthem_001308250
Insys_Anthem_001308252                   Insys_Anthem_001308252
Insys_Anthem_001308253                   Insys_Anthem_001308253
Insys_Anthem_001308254                   Insys_Anthem_001308254
Insys_Anthem_001308255                   Insys_Anthem_001308255
Insys_Anthem_001308257                   Insys_Anthem_001308257
Insys_Anthem_001308259                   Insys_Anthem_001308259
Insys_Anthem_001308260                   Insys_Anthem_001308260
Insys_Anthem_001308262                   Insys_Anthem_001308262
Insys_Anthem_001308263                   Insys_Anthem_001308263
Insys_Anthem_001308264                   Insys_Anthem_001308264
Insys_Anthem_001308265                   Insys_Anthem_001308265
Insys_Anthem_001308266                   Insys_Anthem_001308266
Insys_Anthem_001308267                   Insys_Anthem_001308267
Insys_Anthem_001308268                   Insys_Anthem_001308268
Insys_Anthem_001308270                   Insys_Anthem_001308270
Insys_Anthem_001308272                   Insys_Anthem_001308272
Insys_Anthem_001308273                   Insys_Anthem_001308273
Insys_Anthem_001308275                   Insys_Anthem_001308275
Insys_Anthem_001308276                   Insys_Anthem_001308276
Insys_Anthem_001308277                   Insys_Anthem_001308277
Insys_Anthem_001308281                   Insys_Anthem_001308281
Insys_Anthem_001308282                   Insys_Anthem_001308282
Insys_Anthem_001308284                   Insys_Anthem_001308284
Insys_Anthem_001308285                   Insys_Anthem_001308285
Insys_Anthem_001308286                   Insys_Anthem_001308286
Insys_Anthem_001308287                   Insys_Anthem_001308287
Insys_Anthem_001308288                   Insys_Anthem_001308288
Insys_Anthem_001308289                   Insys_Anthem_001308289
Insys_Anthem_001308290                   Insys_Anthem_001308290
Insys_Anthem_001308291                   Insys_Anthem_001308291
Insys_Anthem_001308292                   Insys_Anthem_001308292
Insys_Anthem_001308293                   Insys_Anthem_001308293
Insys_Anthem_001308294                   Insys_Anthem_001308294
Insys_Anthem_001308295                   Insys_Anthem_001308295

                                                    1562
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1564 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308296                   Insys_Anthem_001308296
Insys_Anthem_001308298                   Insys_Anthem_001308298
Insys_Anthem_001308299                   Insys_Anthem_001308299
Insys_Anthem_001308300                   Insys_Anthem_001308300
Insys_Anthem_001308301                   Insys_Anthem_001308301
Insys_Anthem_001308302                   Insys_Anthem_001308302
Insys_Anthem_001308303                   Insys_Anthem_001308303
Insys_Anthem_001308304                   Insys_Anthem_001308304
Insys_Anthem_001308305                   Insys_Anthem_001308305
Insys_Anthem_001308306                   Insys_Anthem_001308306
Insys_Anthem_001308307                   Insys_Anthem_001308307
Insys_Anthem_001308308                   Insys_Anthem_001308308
Insys_Anthem_001308309                   Insys_Anthem_001308309
Insys_Anthem_001308310                   Insys_Anthem_001308310
Insys_Anthem_001308311                   Insys_Anthem_001308311
Insys_Anthem_001308312                   Insys_Anthem_001308312
Insys_Anthem_001308313                   Insys_Anthem_001308313
Insys_Anthem_001308314                   Insys_Anthem_001308314
Insys_Anthem_001308315                   Insys_Anthem_001308315
Insys_Anthem_001308316                   Insys_Anthem_001308316
Insys_Anthem_001308317                   Insys_Anthem_001308317
Insys_Anthem_001308319                   Insys_Anthem_001308319
Insys_Anthem_001308320                   Insys_Anthem_001308320
Insys_Anthem_001308322                   Insys_Anthem_001308322
Insys_Anthem_001308323                   Insys_Anthem_001308323
Insys_Anthem_001308324                   Insys_Anthem_001308324
Insys_Anthem_001308325                   Insys_Anthem_001308325
Insys_Anthem_001308326                   Insys_Anthem_001308326
Insys_Anthem_001308327                   Insys_Anthem_001308327
Insys_Anthem_001308328                   Insys_Anthem_001308328
Insys_Anthem_001308329                   Insys_Anthem_001308329
Insys_Anthem_001308330                   Insys_Anthem_001308330
Insys_Anthem_001308331                   Insys_Anthem_001308331
Insys_Anthem_001308332                   Insys_Anthem_001308332
Insys_Anthem_001308333                   Insys_Anthem_001308333
Insys_Anthem_001308334                   Insys_Anthem_001308334
Insys_Anthem_001308335                   Insys_Anthem_001308335
Insys_Anthem_001308336                   Insys_Anthem_001308336
Insys_Anthem_001308337                   Insys_Anthem_001308337
Insys_Anthem_001308338                   Insys_Anthem_001308338
Insys_Anthem_001308339                   Insys_Anthem_001308339
Insys_Anthem_001308340                   Insys_Anthem_001308340
Insys_Anthem_001308341                   Insys_Anthem_001308341
Insys_Anthem_001308346                   Insys_Anthem_001308346
Insys_Anthem_001308347                   Insys_Anthem_001308347
Insys_Anthem_001308348                   Insys_Anthem_001308348
Insys_Anthem_001308350                   Insys_Anthem_001308350

                                                    1563
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1565 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308351                   Insys_Anthem_001308351
Insys_Anthem_001308352                   Insys_Anthem_001308352
Insys_Anthem_001308353                   Insys_Anthem_001308353
Insys_Anthem_001308354                   Insys_Anthem_001308354
Insys_Anthem_001308355                   Insys_Anthem_001308355
Insys_Anthem_001308356                   Insys_Anthem_001308356
Insys_Anthem_001308357                   Insys_Anthem_001308357
Insys_Anthem_001308358                   Insys_Anthem_001308358
Insys_Anthem_001308359                   Insys_Anthem_001308359
Insys_Anthem_001308361                   Insys_Anthem_001308361
Insys_Anthem_001308362                   Insys_Anthem_001308362
Insys_Anthem_001308363                   Insys_Anthem_001308363
Insys_Anthem_001308364                   Insys_Anthem_001308364
Insys_Anthem_001308365                   Insys_Anthem_001308365
Insys_Anthem_001308366                   Insys_Anthem_001308366
Insys_Anthem_001308367                   Insys_Anthem_001308367
Insys_Anthem_001308368                   Insys_Anthem_001308368
Insys_Anthem_001308370                   Insys_Anthem_001308370
Insys_Anthem_001308371                   Insys_Anthem_001308371
Insys_Anthem_001308372                   Insys_Anthem_001308372
Insys_Anthem_001308373                   Insys_Anthem_001308373
Insys_Anthem_001308374                   Insys_Anthem_001308374
Insys_Anthem_001308376                   Insys_Anthem_001308376
Insys_Anthem_001308377                   Insys_Anthem_001308377
Insys_Anthem_001308379                   Insys_Anthem_001308379
Insys_Anthem_001308382                   Insys_Anthem_001308382
Insys_Anthem_001308383                   Insys_Anthem_001308383
Insys_Anthem_001308384                   Insys_Anthem_001308384
Insys_Anthem_001308385                   Insys_Anthem_001308385
Insys_Anthem_001308386                   Insys_Anthem_001308386
Insys_Anthem_001308387                   Insys_Anthem_001308387
Insys_Anthem_001308388                   Insys_Anthem_001308388
Insys_Anthem_001308389                   Insys_Anthem_001308389
Insys_Anthem_001308390                   Insys_Anthem_001308390
Insys_Anthem_001308391                   Insys_Anthem_001308391
Insys_Anthem_001308392                   Insys_Anthem_001308392
Insys_Anthem_001308393                   Insys_Anthem_001308393
Insys_Anthem_001308394                   Insys_Anthem_001308394
Insys_Anthem_001308395                   Insys_Anthem_001308395
Insys_Anthem_001308396                   Insys_Anthem_001308396
Insys_Anthem_001308397                   Insys_Anthem_001308397
Insys_Anthem_001308398                   Insys_Anthem_001308398
Insys_Anthem_001308399                   Insys_Anthem_001308399
Insys_Anthem_001308400                   Insys_Anthem_001308400
Insys_Anthem_001308401                   Insys_Anthem_001308401
Insys_Anthem_001308402                   Insys_Anthem_001308402
Insys_Anthem_001308403                   Insys_Anthem_001308403

                                                    1564
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1566 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308404                   Insys_Anthem_001308404
Insys_Anthem_001308405                   Insys_Anthem_001308405
Insys_Anthem_001308407                   Insys_Anthem_001308407
Insys_Anthem_001308408                   Insys_Anthem_001308408
Insys_Anthem_001308409                   Insys_Anthem_001308409
Insys_Anthem_001308410                   Insys_Anthem_001308410
Insys_Anthem_001308411                   Insys_Anthem_001308411
Insys_Anthem_001308412                   Insys_Anthem_001308412
Insys_Anthem_001308413                   Insys_Anthem_001308413
Insys_Anthem_001308414                   Insys_Anthem_001308414
Insys_Anthem_001308415                   Insys_Anthem_001308415
Insys_Anthem_001308416                   Insys_Anthem_001308416
Insys_Anthem_001308417                   Insys_Anthem_001308417
Insys_Anthem_001308418                   Insys_Anthem_001308418
Insys_Anthem_001308419                   Insys_Anthem_001308419
Insys_Anthem_001308420                   Insys_Anthem_001308420
Insys_Anthem_001308421                   Insys_Anthem_001308421
Insys_Anthem_001308422                   Insys_Anthem_001308422
Insys_Anthem_001308423                   Insys_Anthem_001308423
Insys_Anthem_001308424                   Insys_Anthem_001308424
Insys_Anthem_001308425                   Insys_Anthem_001308425
Insys_Anthem_001308426                   Insys_Anthem_001308426
Insys_Anthem_001308427                   Insys_Anthem_001308427
Insys_Anthem_001308428                   Insys_Anthem_001308428
Insys_Anthem_001308430                   Insys_Anthem_001308430
Insys_Anthem_001308431                   Insys_Anthem_001308431
Insys_Anthem_001308432                   Insys_Anthem_001308432
Insys_Anthem_001308433                   Insys_Anthem_001308433
Insys_Anthem_001308434                   Insys_Anthem_001308434
Insys_Anthem_001308435                   Insys_Anthem_001308435
Insys_Anthem_001308436                   Insys_Anthem_001308436
Insys_Anthem_001308437                   Insys_Anthem_001308437
Insys_Anthem_001308438                   Insys_Anthem_001308438
Insys_Anthem_001308439                   Insys_Anthem_001308439
Insys_Anthem_001308440                   Insys_Anthem_001308440
Insys_Anthem_001308441                   Insys_Anthem_001308441
Insys_Anthem_001308442                   Insys_Anthem_001308442
Insys_Anthem_001308443                   Insys_Anthem_001308443
Insys_Anthem_001308444                   Insys_Anthem_001308444
Insys_Anthem_001308445                   Insys_Anthem_001308445
Insys_Anthem_001308446                   Insys_Anthem_001308446
Insys_Anthem_001308447                   Insys_Anthem_001308447
Insys_Anthem_001308448                   Insys_Anthem_001308448
Insys_Anthem_001308449                   Insys_Anthem_001308449
Insys_Anthem_001308450                   Insys_Anthem_001308450
Insys_Anthem_001308452                   Insys_Anthem_001308452
Insys_Anthem_001308453                   Insys_Anthem_001308453

                                                    1565
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1567 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308454                   Insys_Anthem_001308454
Insys_Anthem_001308455                   Insys_Anthem_001308455
Insys_Anthem_001308456                   Insys_Anthem_001308456
Insys_Anthem_001308457                   Insys_Anthem_001308457
Insys_Anthem_001308458                   Insys_Anthem_001308458
Insys_Anthem_001308459                   Insys_Anthem_001308459
Insys_Anthem_001308460                   Insys_Anthem_001308460
Insys_Anthem_001308461                   Insys_Anthem_001308461
Insys_Anthem_001308462                   Insys_Anthem_001308462
Insys_Anthem_001308463                   Insys_Anthem_001308463
Insys_Anthem_001308464                   Insys_Anthem_001308464
Insys_Anthem_001308465                   Insys_Anthem_001308465
Insys_Anthem_001308466                   Insys_Anthem_001308466
Insys_Anthem_001308467                   Insys_Anthem_001308467
Insys_Anthem_001308468                   Insys_Anthem_001308468
Insys_Anthem_001308469                   Insys_Anthem_001308469
Insys_Anthem_001308470                   Insys_Anthem_001308470
Insys_Anthem_001308471                   Insys_Anthem_001308471
Insys_Anthem_001308472                   Insys_Anthem_001308472
Insys_Anthem_001308473                   Insys_Anthem_001308473
Insys_Anthem_001308474                   Insys_Anthem_001308474
Insys_Anthem_001308475                   Insys_Anthem_001308475
Insys_Anthem_001308476                   Insys_Anthem_001308476
Insys_Anthem_001308477                   Insys_Anthem_001308477
Insys_Anthem_001308478                   Insys_Anthem_001308478
Insys_Anthem_001308479                   Insys_Anthem_001308479
Insys_Anthem_001308480                   Insys_Anthem_001308480
Insys_Anthem_001308481                   Insys_Anthem_001308481
Insys_Anthem_001308482                   Insys_Anthem_001308482
Insys_Anthem_001308483                   Insys_Anthem_001308483
Insys_Anthem_001308484                   Insys_Anthem_001308484
Insys_Anthem_001308485                   Insys_Anthem_001308485
Insys_Anthem_001308486                   Insys_Anthem_001308486
Insys_Anthem_001308487                   Insys_Anthem_001308487
Insys_Anthem_001308489                   Insys_Anthem_001308489
Insys_Anthem_001308490                   Insys_Anthem_001308490
Insys_Anthem_001308493                   Insys_Anthem_001308493
Insys_Anthem_001308495                   Insys_Anthem_001308495
Insys_Anthem_001308499                   Insys_Anthem_001308499
Insys_Anthem_001308500                   Insys_Anthem_001308500
Insys_Anthem_001308502                   Insys_Anthem_001308502
Insys_Anthem_001308503                   Insys_Anthem_001308503
Insys_Anthem_001308506                   Insys_Anthem_001308506
Insys_Anthem_001308507                   Insys_Anthem_001308507
Insys_Anthem_001308510                   Insys_Anthem_001308510
Insys_Anthem_001308512                   Insys_Anthem_001308512
Insys_Anthem_001308513                   Insys_Anthem_001308513

                                                    1566
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1568 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308514                   Insys_Anthem_001308514
Insys_Anthem_001308516                   Insys_Anthem_001308516
Insys_Anthem_001308519                   Insys_Anthem_001308519
Insys_Anthem_001308521                   Insys_Anthem_001308521
Insys_Anthem_001308522                   Insys_Anthem_001308522
Insys_Anthem_001308524                   Insys_Anthem_001308524
Insys_Anthem_001308525                   Insys_Anthem_001308525
Insys_Anthem_001308528                   Insys_Anthem_001308528
Insys_Anthem_001308529                   Insys_Anthem_001308529
Insys_Anthem_001308531                   Insys_Anthem_001308531
Insys_Anthem_001308533                   Insys_Anthem_001308533
Insys_Anthem_001308534                   Insys_Anthem_001308534
Insys_Anthem_001308535                   Insys_Anthem_001308535
Insys_Anthem_001308536                   Insys_Anthem_001308536
Insys_Anthem_001308537                   Insys_Anthem_001308537
Insys_Anthem_001308538                   Insys_Anthem_001308538
Insys_Anthem_001308543                   Insys_Anthem_001308543
Insys_Anthem_001308544                   Insys_Anthem_001308544
Insys_Anthem_001308545                   Insys_Anthem_001308545
Insys_Anthem_001308546                   Insys_Anthem_001308546
Insys_Anthem_001308549                   Insys_Anthem_001308549
Insys_Anthem_001308554                   Insys_Anthem_001308554
Insys_Anthem_001308555                   Insys_Anthem_001308555
Insys_Anthem_001308556                   Insys_Anthem_001308556
Insys_Anthem_001308557                   Insys_Anthem_001308557
Insys_Anthem_001308558                   Insys_Anthem_001308558
Insys_Anthem_001308559                   Insys_Anthem_001308559
Insys_Anthem_001308560                   Insys_Anthem_001308560
Insys_Anthem_001308565                   Insys_Anthem_001308565
Insys_Anthem_001308566                   Insys_Anthem_001308566
Insys_Anthem_001308567                   Insys_Anthem_001308567
Insys_Anthem_001308568                   Insys_Anthem_001308568
Insys_Anthem_001308569                   Insys_Anthem_001308569
Insys_Anthem_001308570                   Insys_Anthem_001308570
Insys_Anthem_001308572                   Insys_Anthem_001308572
Insys_Anthem_001308573                   Insys_Anthem_001308573
Insys_Anthem_001308574                   Insys_Anthem_001308574
Insys_Anthem_001308575                   Insys_Anthem_001308575
Insys_Anthem_001308576                   Insys_Anthem_001308576
Insys_Anthem_001308577                   Insys_Anthem_001308577
Insys_Anthem_001308578                   Insys_Anthem_001308578
Insys_Anthem_001308582                   Insys_Anthem_001308582
Insys_Anthem_001308583                   Insys_Anthem_001308583
Insys_Anthem_001308587                   Insys_Anthem_001308587
Insys_Anthem_001308590                   Insys_Anthem_001308590
Insys_Anthem_001308591                   Insys_Anthem_001308591
Insys_Anthem_001308593                   Insys_Anthem_001308593

                                                    1567
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1569 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308594                   Insys_Anthem_001308594
Insys_Anthem_001308595                   Insys_Anthem_001308595
Insys_Anthem_001308596                   Insys_Anthem_001308596
Insys_Anthem_001308598                   Insys_Anthem_001308598
Insys_Anthem_001308599                   Insys_Anthem_001308599
Insys_Anthem_001308600                   Insys_Anthem_001308600
Insys_Anthem_001308603                   Insys_Anthem_001308603
Insys_Anthem_001308604                   Insys_Anthem_001308604
Insys_Anthem_001308605                   Insys_Anthem_001308605
Insys_Anthem_001308609                   Insys_Anthem_001308609
Insys_Anthem_001308611                   Insys_Anthem_001308611
Insys_Anthem_001308612                   Insys_Anthem_001308612
Insys_Anthem_001308613                   Insys_Anthem_001308613
Insys_Anthem_001308616                   Insys_Anthem_001308616
Insys_Anthem_001308618                   Insys_Anthem_001308618
Insys_Anthem_001308619                   Insys_Anthem_001308619
Insys_Anthem_001308621                   Insys_Anthem_001308621
Insys_Anthem_001308622                   Insys_Anthem_001308622
Insys_Anthem_001308623                   Insys_Anthem_001308623
Insys_Anthem_001308624                   Insys_Anthem_001308624
Insys_Anthem_001308625                   Insys_Anthem_001308625
Insys_Anthem_001308626                   Insys_Anthem_001308626
Insys_Anthem_001308627                   Insys_Anthem_001308627
Insys_Anthem_001308629                   Insys_Anthem_001308629
Insys_Anthem_001308630                   Insys_Anthem_001308630
Insys_Anthem_001308632                   Insys_Anthem_001308632
Insys_Anthem_001308636                   Insys_Anthem_001308636
Insys_Anthem_001308638                   Insys_Anthem_001308638
Insys_Anthem_001308639                   Insys_Anthem_001308639
Insys_Anthem_001308641                   Insys_Anthem_001308641
Insys_Anthem_001308642                   Insys_Anthem_001308642
Insys_Anthem_001308645                   Insys_Anthem_001308645
Insys_Anthem_001308646                   Insys_Anthem_001308646
Insys_Anthem_001308647                   Insys_Anthem_001308647
Insys_Anthem_001308648                   Insys_Anthem_001308648
Insys_Anthem_001308649                   Insys_Anthem_001308649
Insys_Anthem_001308650                   Insys_Anthem_001308650
Insys_Anthem_001308651                   Insys_Anthem_001308651
Insys_Anthem_001308652                   Insys_Anthem_001308652
Insys_Anthem_001308653                   Insys_Anthem_001308653
Insys_Anthem_001308655                   Insys_Anthem_001308655
Insys_Anthem_001308658                   Insys_Anthem_001308658
Insys_Anthem_001308660                   Insys_Anthem_001308660
Insys_Anthem_001308662                   Insys_Anthem_001308662
Insys_Anthem_001308663                   Insys_Anthem_001308663
Insys_Anthem_001308665                   Insys_Anthem_001308665
Insys_Anthem_001308666                   Insys_Anthem_001308666

                                                    1568
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1570 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308667                   Insys_Anthem_001308667
Insys_Anthem_001308668                   Insys_Anthem_001308668
Insys_Anthem_001308669                   Insys_Anthem_001308669
Insys_Anthem_001308670                   Insys_Anthem_001308670
Insys_Anthem_001308671                   Insys_Anthem_001308671
Insys_Anthem_001308672                   Insys_Anthem_001308672
Insys_Anthem_001308674                   Insys_Anthem_001308674
Insys_Anthem_001308675                   Insys_Anthem_001308675
Insys_Anthem_001308676                   Insys_Anthem_001308676
Insys_Anthem_001308677                   Insys_Anthem_001308677
Insys_Anthem_001308678                   Insys_Anthem_001308678
Insys_Anthem_001308679                   Insys_Anthem_001308679
Insys_Anthem_001308680                   Insys_Anthem_001308680
Insys_Anthem_001308681                   Insys_Anthem_001308681
Insys_Anthem_001308682                   Insys_Anthem_001308682
Insys_Anthem_001308683                   Insys_Anthem_001308683
Insys_Anthem_001308686                   Insys_Anthem_001308686
Insys_Anthem_001308687                   Insys_Anthem_001308687
Insys_Anthem_001308688                   Insys_Anthem_001308688
Insys_Anthem_001308689                   Insys_Anthem_001308689
Insys_Anthem_001308690                   Insys_Anthem_001308690
Insys_Anthem_001308693                   Insys_Anthem_001308693
Insys_Anthem_001308697                   Insys_Anthem_001308697
Insys_Anthem_001308699                   Insys_Anthem_001308699
Insys_Anthem_001308700                   Insys_Anthem_001308700
Insys_Anthem_001308701                   Insys_Anthem_001308701
Insys_Anthem_001308702                   Insys_Anthem_001308702
Insys_Anthem_001308703                   Insys_Anthem_001308703
Insys_Anthem_001308704                   Insys_Anthem_001308704
Insys_Anthem_001308705                   Insys_Anthem_001308705
Insys_Anthem_001308706                   Insys_Anthem_001308706
Insys_Anthem_001308707                   Insys_Anthem_001308707
Insys_Anthem_001308708                   Insys_Anthem_001308708
Insys_Anthem_001308709                   Insys_Anthem_001308709
Insys_Anthem_001308710                   Insys_Anthem_001308710
Insys_Anthem_001308711                   Insys_Anthem_001308711
Insys_Anthem_001308713                   Insys_Anthem_001308713
Insys_Anthem_001308714                   Insys_Anthem_001308714
Insys_Anthem_001308715                   Insys_Anthem_001308715
Insys_Anthem_001308716                   Insys_Anthem_001308716
Insys_Anthem_001308717                   Insys_Anthem_001308717
Insys_Anthem_001308718                   Insys_Anthem_001308718
Insys_Anthem_001308721                   Insys_Anthem_001308721
Insys_Anthem_001308722                   Insys_Anthem_001308722
Insys_Anthem_001308723                   Insys_Anthem_001308723
Insys_Anthem_001308724                   Insys_Anthem_001308724
Insys_Anthem_001308725                   Insys_Anthem_001308725

                                                    1569
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1571 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308726                   Insys_Anthem_001308726
Insys_Anthem_001308727                   Insys_Anthem_001308727
Insys_Anthem_001308729                   Insys_Anthem_001308729
Insys_Anthem_001308731                   Insys_Anthem_001308731
Insys_Anthem_001308732                   Insys_Anthem_001308732
Insys_Anthem_001308735                   Insys_Anthem_001308735
Insys_Anthem_001308736                   Insys_Anthem_001308736
Insys_Anthem_001308737                   Insys_Anthem_001308737
Insys_Anthem_001308738                   Insys_Anthem_001308738
Insys_Anthem_001308739                   Insys_Anthem_001308739
Insys_Anthem_001308740                   Insys_Anthem_001308740
Insys_Anthem_001308741                   Insys_Anthem_001308741
Insys_Anthem_001308742                   Insys_Anthem_001308742
Insys_Anthem_001308743                   Insys_Anthem_001308743
Insys_Anthem_001308744                   Insys_Anthem_001308744
Insys_Anthem_001308747                   Insys_Anthem_001308747
Insys_Anthem_001308748                   Insys_Anthem_001308748
Insys_Anthem_001308749                   Insys_Anthem_001308749
Insys_Anthem_001308750                   Insys_Anthem_001308750
Insys_Anthem_001308752                   Insys_Anthem_001308752
Insys_Anthem_001308754                   Insys_Anthem_001308754
Insys_Anthem_001308756                   Insys_Anthem_001308756
Insys_Anthem_001308757                   Insys_Anthem_001308757
Insys_Anthem_001308758                   Insys_Anthem_001308758
Insys_Anthem_001308759                   Insys_Anthem_001308759
Insys_Anthem_001308760                   Insys_Anthem_001308760
Insys_Anthem_001308763                   Insys_Anthem_001308763
Insys_Anthem_001308764                   Insys_Anthem_001308764
Insys_Anthem_001308766                   Insys_Anthem_001308766
Insys_Anthem_001308767                   Insys_Anthem_001308767
Insys_Anthem_001308768                   Insys_Anthem_001308768
Insys_Anthem_001308769                   Insys_Anthem_001308769
Insys_Anthem_001308771                   Insys_Anthem_001308771
Insys_Anthem_001308772                   Insys_Anthem_001308772
Insys_Anthem_001308773                   Insys_Anthem_001308773
Insys_Anthem_001308775                   Insys_Anthem_001308775
Insys_Anthem_001308776                   Insys_Anthem_001308776
Insys_Anthem_001308782                   Insys_Anthem_001308782
Insys_Anthem_001308783                   Insys_Anthem_001308783
Insys_Anthem_001308784                   Insys_Anthem_001308784
Insys_Anthem_001308785                   Insys_Anthem_001308785
Insys_Anthem_001308786                   Insys_Anthem_001308786
Insys_Anthem_001308789                   Insys_Anthem_001308789
Insys_Anthem_001308791                   Insys_Anthem_001308791
Insys_Anthem_001308793                   Insys_Anthem_001308793
Insys_Anthem_001308794                   Insys_Anthem_001308794
Insys_Anthem_001308795                   Insys_Anthem_001308795

                                                    1570
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1572 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308796                   Insys_Anthem_001308796
Insys_Anthem_001308797                   Insys_Anthem_001308797
Insys_Anthem_001308799                   Insys_Anthem_001308799
Insys_Anthem_001308800                   Insys_Anthem_001308800
Insys_Anthem_001308803                   Insys_Anthem_001308803
Insys_Anthem_001308804                   Insys_Anthem_001308804
Insys_Anthem_001308809                   Insys_Anthem_001308809
Insys_Anthem_001308810                   Insys_Anthem_001308810
Insys_Anthem_001308811                   Insys_Anthem_001308811
Insys_Anthem_001308812                   Insys_Anthem_001308812
Insys_Anthem_001308813                   Insys_Anthem_001308813
Insys_Anthem_001308817                   Insys_Anthem_001308817
Insys_Anthem_001308818                   Insys_Anthem_001308818
Insys_Anthem_001308819                   Insys_Anthem_001308819
Insys_Anthem_001308820                   Insys_Anthem_001308820
Insys_Anthem_001308821                   Insys_Anthem_001308821
Insys_Anthem_001308822                   Insys_Anthem_001308822
Insys_Anthem_001308824                   Insys_Anthem_001308824
Insys_Anthem_001308825                   Insys_Anthem_001308825
Insys_Anthem_001308826                   Insys_Anthem_001308826
Insys_Anthem_001308827                   Insys_Anthem_001308827
Insys_Anthem_001308828                   Insys_Anthem_001308828
Insys_Anthem_001308829                   Insys_Anthem_001308829
Insys_Anthem_001308830                   Insys_Anthem_001308830
Insys_Anthem_001308832                   Insys_Anthem_001308832
Insys_Anthem_001308833                   Insys_Anthem_001308833
Insys_Anthem_001308834                   Insys_Anthem_001308834
Insys_Anthem_001308835                   Insys_Anthem_001308835
Insys_Anthem_001308836                   Insys_Anthem_001308836
Insys_Anthem_001308838                   Insys_Anthem_001308838
Insys_Anthem_001308839                   Insys_Anthem_001308839
Insys_Anthem_001308840                   Insys_Anthem_001308840
Insys_Anthem_001308841                   Insys_Anthem_001308841
Insys_Anthem_001308842                   Insys_Anthem_001308842
Insys_Anthem_001308843                   Insys_Anthem_001308843
Insys_Anthem_001308844                   Insys_Anthem_001308844
Insys_Anthem_001308845                   Insys_Anthem_001308845
Insys_Anthem_001308846                   Insys_Anthem_001308846
Insys_Anthem_001308847                   Insys_Anthem_001308847
Insys_Anthem_001308848                   Insys_Anthem_001308848
Insys_Anthem_001308849                   Insys_Anthem_001308849
Insys_Anthem_001308850                   Insys_Anthem_001308850
Insys_Anthem_001308851                   Insys_Anthem_001308851
Insys_Anthem_001308852                   Insys_Anthem_001308852
Insys_Anthem_001308853                   Insys_Anthem_001308853
Insys_Anthem_001308854                   Insys_Anthem_001308854
Insys_Anthem_001308855                   Insys_Anthem_001308855

                                                    1571
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1573 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308856                   Insys_Anthem_001308856
Insys_Anthem_001308857                   Insys_Anthem_001308857
Insys_Anthem_001308859                   Insys_Anthem_001308859
Insys_Anthem_001308860                   Insys_Anthem_001308860
Insys_Anthem_001308861                   Insys_Anthem_001308861
Insys_Anthem_001308862                   Insys_Anthem_001308862
Insys_Anthem_001308863                   Insys_Anthem_001308863
Insys_Anthem_001308864                   Insys_Anthem_001308864
Insys_Anthem_001308865                   Insys_Anthem_001308865
Insys_Anthem_001308866                   Insys_Anthem_001308866
Insys_Anthem_001308867                   Insys_Anthem_001308867
Insys_Anthem_001308868                   Insys_Anthem_001308868
Insys_Anthem_001308869                   Insys_Anthem_001308869
Insys_Anthem_001308870                   Insys_Anthem_001308870
Insys_Anthem_001308872                   Insys_Anthem_001308872
Insys_Anthem_001308873                   Insys_Anthem_001308873
Insys_Anthem_001308874                   Insys_Anthem_001308874
Insys_Anthem_001308875                   Insys_Anthem_001308875
Insys_Anthem_001308877                   Insys_Anthem_001308877
Insys_Anthem_001308878                   Insys_Anthem_001308878
Insys_Anthem_001308879                   Insys_Anthem_001308879
Insys_Anthem_001308880                   Insys_Anthem_001308880
Insys_Anthem_001308881                   Insys_Anthem_001308881
Insys_Anthem_001308882                   Insys_Anthem_001308882
Insys_Anthem_001308883                   Insys_Anthem_001308883
Insys_Anthem_001308884                   Insys_Anthem_001308884
Insys_Anthem_001308885                   Insys_Anthem_001308885
Insys_Anthem_001308886                   Insys_Anthem_001308886
Insys_Anthem_001308887                   Insys_Anthem_001308887
Insys_Anthem_001308888                   Insys_Anthem_001308888
Insys_Anthem_001308889                   Insys_Anthem_001308889
Insys_Anthem_001308891                   Insys_Anthem_001308891
Insys_Anthem_001308892                   Insys_Anthem_001308892
Insys_Anthem_001308893                   Insys_Anthem_001308893
Insys_Anthem_001308895                   Insys_Anthem_001308895
Insys_Anthem_001308896                   Insys_Anthem_001308896
Insys_Anthem_001308897                   Insys_Anthem_001308897
Insys_Anthem_001308898                   Insys_Anthem_001308898
Insys_Anthem_001308899                   Insys_Anthem_001308899
Insys_Anthem_001308900                   Insys_Anthem_001308900
Insys_Anthem_001308901                   Insys_Anthem_001308901
Insys_Anthem_001308903                   Insys_Anthem_001308903
Insys_Anthem_001308904                   Insys_Anthem_001308904
Insys_Anthem_001308905                   Insys_Anthem_001308905
Insys_Anthem_001308906                   Insys_Anthem_001308906
Insys_Anthem_001308907                   Insys_Anthem_001308907
Insys_Anthem_001308908                   Insys_Anthem_001308908

                                                    1572
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1574 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308909                   Insys_Anthem_001308909
Insys_Anthem_001308910                   Insys_Anthem_001308910
Insys_Anthem_001308911                   Insys_Anthem_001308911
Insys_Anthem_001308912                   Insys_Anthem_001308912
Insys_Anthem_001308913                   Insys_Anthem_001308913
Insys_Anthem_001308914                   Insys_Anthem_001308914
Insys_Anthem_001308915                   Insys_Anthem_001308915
Insys_Anthem_001308916                   Insys_Anthem_001308916
Insys_Anthem_001308917                   Insys_Anthem_001308917
Insys_Anthem_001308918                   Insys_Anthem_001308918
Insys_Anthem_001308919                   Insys_Anthem_001308919
Insys_Anthem_001308920                   Insys_Anthem_001308920
Insys_Anthem_001308921                   Insys_Anthem_001308921
Insys_Anthem_001308922                   Insys_Anthem_001308922
Insys_Anthem_001308923                   Insys_Anthem_001308923
Insys_Anthem_001308924                   Insys_Anthem_001308924
Insys_Anthem_001308925                   Insys_Anthem_001308925
Insys_Anthem_001308926                   Insys_Anthem_001308926
Insys_Anthem_001308929                   Insys_Anthem_001308929
Insys_Anthem_001308930                   Insys_Anthem_001308930
Insys_Anthem_001308931                   Insys_Anthem_001308931
Insys_Anthem_001308932                   Insys_Anthem_001308932
Insys_Anthem_001308934                   Insys_Anthem_001308934
Insys_Anthem_001308935                   Insys_Anthem_001308935
Insys_Anthem_001308939                   Insys_Anthem_001308939
Insys_Anthem_001308940                   Insys_Anthem_001308940
Insys_Anthem_001308941                   Insys_Anthem_001308941
Insys_Anthem_001308942                   Insys_Anthem_001308942
Insys_Anthem_001308943                   Insys_Anthem_001308943
Insys_Anthem_001308944                   Insys_Anthem_001308944
Insys_Anthem_001308945                   Insys_Anthem_001308945
Insys_Anthem_001308947                   Insys_Anthem_001308947
Insys_Anthem_001308948                   Insys_Anthem_001308948
Insys_Anthem_001308949                   Insys_Anthem_001308949
Insys_Anthem_001308950                   Insys_Anthem_001308950
Insys_Anthem_001308952                   Insys_Anthem_001308952
Insys_Anthem_001308953                   Insys_Anthem_001308953
Insys_Anthem_001308956                   Insys_Anthem_001308956
Insys_Anthem_001308958                   Insys_Anthem_001308958
Insys_Anthem_001308960                   Insys_Anthem_001308960
Insys_Anthem_001308961                   Insys_Anthem_001308961
Insys_Anthem_001308966                   Insys_Anthem_001308966
Insys_Anthem_001308967                   Insys_Anthem_001308967
Insys_Anthem_001308969                   Insys_Anthem_001308969
Insys_Anthem_001308972                   Insys_Anthem_001308972
Insys_Anthem_001308975                   Insys_Anthem_001308975
Insys_Anthem_001308976                   Insys_Anthem_001308976

                                                    1573
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1575 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001308978                   Insys_Anthem_001308978
Insys_Anthem_001308979                   Insys_Anthem_001308979
Insys_Anthem_001308981                   Insys_Anthem_001308981
Insys_Anthem_001308982                   Insys_Anthem_001308982
Insys_Anthem_001308983                   Insys_Anthem_001308983
Insys_Anthem_001308984                   Insys_Anthem_001308984
Insys_Anthem_001308985                   Insys_Anthem_001308985
Insys_Anthem_001308988                   Insys_Anthem_001308988
Insys_Anthem_001308990                   Insys_Anthem_001308990
Insys_Anthem_001308992                   Insys_Anthem_001308992
Insys_Anthem_001308995                   Insys_Anthem_001308995
Insys_Anthem_001308996                   Insys_Anthem_001308996
Insys_Anthem_001308997                   Insys_Anthem_001308997
Insys_Anthem_001308998                   Insys_Anthem_001308998
Insys_Anthem_001309000                   Insys_Anthem_001309000
Insys_Anthem_001309002                   Insys_Anthem_001309002
Insys_Anthem_001309003                   Insys_Anthem_001309003
Insys_Anthem_001309005                   Insys_Anthem_001309005
Insys_Anthem_001309006                   Insys_Anthem_001309006
Insys_Anthem_001309007                   Insys_Anthem_001309007
Insys_Anthem_001309008                   Insys_Anthem_001309008
Insys_Anthem_001309009                   Insys_Anthem_001309009
Insys_Anthem_001309011                   Insys_Anthem_001309011
Insys_Anthem_001309013                   Insys_Anthem_001309013
Insys_Anthem_001309015                   Insys_Anthem_001309015
Insys_Anthem_001309018                   Insys_Anthem_001309018
Insys_Anthem_001309019                   Insys_Anthem_001309019
Insys_Anthem_001309023                   Insys_Anthem_001309023
Insys_Anthem_001309025                   Insys_Anthem_001309025
Insys_Anthem_001309029                   Insys_Anthem_001309029
Insys_Anthem_001309030                   Insys_Anthem_001309030
Insys_Anthem_001309032                   Insys_Anthem_001309032
Insys_Anthem_001309034                   Insys_Anthem_001309034
Insys_Anthem_001309035                   Insys_Anthem_001309035
Insys_Anthem_001309036                   Insys_Anthem_001309036
Insys_Anthem_001309037                   Insys_Anthem_001309037
Insys_Anthem_001309038                   Insys_Anthem_001309038
Insys_Anthem_001309039                   Insys_Anthem_001309039
Insys_Anthem_001309040                   Insys_Anthem_001309040
Insys_Anthem_001309042                   Insys_Anthem_001309042
Insys_Anthem_001309043                   Insys_Anthem_001309043
Insys_Anthem_001309046                   Insys_Anthem_001309046
Insys_Anthem_001309047                   Insys_Anthem_001309047
Insys_Anthem_001309052                   Insys_Anthem_001309052
Insys_Anthem_001309053                   Insys_Anthem_001309053
Insys_Anthem_001309054                   Insys_Anthem_001309054
Insys_Anthem_001309055                   Insys_Anthem_001309055

                                                    1574
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1576 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309057                   Insys_Anthem_001309057
Insys_Anthem_001309058                   Insys_Anthem_001309058
Insys_Anthem_001309059                   Insys_Anthem_001309059
Insys_Anthem_001309060                   Insys_Anthem_001309060
Insys_Anthem_001309061                   Insys_Anthem_001309061
Insys_Anthem_001309063                   Insys_Anthem_001309063
Insys_Anthem_001309066                   Insys_Anthem_001309066
Insys_Anthem_001309070                   Insys_Anthem_001309070
Insys_Anthem_001309072                   Insys_Anthem_001309072
Insys_Anthem_001309074                   Insys_Anthem_001309074
Insys_Anthem_001309075                   Insys_Anthem_001309075
Insys_Anthem_001309077                   Insys_Anthem_001309077
Insys_Anthem_001309078                   Insys_Anthem_001309078
Insys_Anthem_001309079                   Insys_Anthem_001309079
Insys_Anthem_001309081                   Insys_Anthem_001309081
Insys_Anthem_001309084                   Insys_Anthem_001309084
Insys_Anthem_001309085                   Insys_Anthem_001309085
Insys_Anthem_001309087                   Insys_Anthem_001309087
Insys_Anthem_001309088                   Insys_Anthem_001309088
Insys_Anthem_001309089                   Insys_Anthem_001309089
Insys_Anthem_001309093                   Insys_Anthem_001309093
Insys_Anthem_001309094                   Insys_Anthem_001309094
Insys_Anthem_001309095                   Insys_Anthem_001309095
Insys_Anthem_001309098                   Insys_Anthem_001309098
Insys_Anthem_001309100                   Insys_Anthem_001309100
Insys_Anthem_001309101                   Insys_Anthem_001309101
Insys_Anthem_001309102                   Insys_Anthem_001309102
Insys_Anthem_001309103                   Insys_Anthem_001309103
Insys_Anthem_001309104                   Insys_Anthem_001309104
Insys_Anthem_001309105                   Insys_Anthem_001309105
Insys_Anthem_001309106                   Insys_Anthem_001309106
Insys_Anthem_001309107                   Insys_Anthem_001309107
Insys_Anthem_001309108                   Insys_Anthem_001309108
Insys_Anthem_001309109                   Insys_Anthem_001309109
Insys_Anthem_001309112                   Insys_Anthem_001309112
Insys_Anthem_001309113                   Insys_Anthem_001309113
Insys_Anthem_001309114                   Insys_Anthem_001309114
Insys_Anthem_001309115                   Insys_Anthem_001309115
Insys_Anthem_001309116                   Insys_Anthem_001309116
Insys_Anthem_001309117                   Insys_Anthem_001309117
Insys_Anthem_001309119                   Insys_Anthem_001309119
Insys_Anthem_001309120                   Insys_Anthem_001309120
Insys_Anthem_001309124                   Insys_Anthem_001309124
Insys_Anthem_001309125                   Insys_Anthem_001309125
Insys_Anthem_001309126                   Insys_Anthem_001309126
Insys_Anthem_001309127                   Insys_Anthem_001309127
Insys_Anthem_001309133                   Insys_Anthem_001309133

                                                    1575
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1577 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309134                   Insys_Anthem_001309134
Insys_Anthem_001309135                   Insys_Anthem_001309135
Insys_Anthem_001309138                   Insys_Anthem_001309138
Insys_Anthem_001309140                   Insys_Anthem_001309140
Insys_Anthem_001309141                   Insys_Anthem_001309141
Insys_Anthem_001309142                   Insys_Anthem_001309142
Insys_Anthem_001309145                   Insys_Anthem_001309145
Insys_Anthem_001309146                   Insys_Anthem_001309146
Insys_Anthem_001309148                   Insys_Anthem_001309148
Insys_Anthem_001309151                   Insys_Anthem_001309151
Insys_Anthem_001309153                   Insys_Anthem_001309153
Insys_Anthem_001309154                   Insys_Anthem_001309154
Insys_Anthem_001309158                   Insys_Anthem_001309158
Insys_Anthem_001309159                   Insys_Anthem_001309159
Insys_Anthem_001309160                   Insys_Anthem_001309160
Insys_Anthem_001309161                   Insys_Anthem_001309161
Insys_Anthem_001309162                   Insys_Anthem_001309162
Insys_Anthem_001309164                   Insys_Anthem_001309164
Insys_Anthem_001309165                   Insys_Anthem_001309165
Insys_Anthem_001309166                   Insys_Anthem_001309166
Insys_Anthem_001309167                   Insys_Anthem_001309167
Insys_Anthem_001309171                   Insys_Anthem_001309171
Insys_Anthem_001309173                   Insys_Anthem_001309173
Insys_Anthem_001309174                   Insys_Anthem_001309174
Insys_Anthem_001309175                   Insys_Anthem_001309175
Insys_Anthem_001309176                   Insys_Anthem_001309176
Insys_Anthem_001309177                   Insys_Anthem_001309177
Insys_Anthem_001309179                   Insys_Anthem_001309179
Insys_Anthem_001309180                   Insys_Anthem_001309180
Insys_Anthem_001309181                   Insys_Anthem_001309181
Insys_Anthem_001309183                   Insys_Anthem_001309183
Insys_Anthem_001309184                   Insys_Anthem_001309184
Insys_Anthem_001309188                   Insys_Anthem_001309188
Insys_Anthem_001309189                   Insys_Anthem_001309189
Insys_Anthem_001309192                   Insys_Anthem_001309192
Insys_Anthem_001309193                   Insys_Anthem_001309193
Insys_Anthem_001309194                   Insys_Anthem_001309194
Insys_Anthem_001309196                   Insys_Anthem_001309196
Insys_Anthem_001309200                   Insys_Anthem_001309200
Insys_Anthem_001309204                   Insys_Anthem_001309204
Insys_Anthem_001309205                   Insys_Anthem_001309205
Insys_Anthem_001309207                   Insys_Anthem_001309207
Insys_Anthem_001309208                   Insys_Anthem_001309208
Insys_Anthem_001309209                   Insys_Anthem_001309209
Insys_Anthem_001309212                   Insys_Anthem_001309212
Insys_Anthem_001309214                   Insys_Anthem_001309214
Insys_Anthem_001309215                   Insys_Anthem_001309215

                                                    1576
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1578 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309216                   Insys_Anthem_001309216
Insys_Anthem_001309219                   Insys_Anthem_001309219
Insys_Anthem_001309221                   Insys_Anthem_001309221
Insys_Anthem_001309222                   Insys_Anthem_001309222
Insys_Anthem_001309223                   Insys_Anthem_001309223
Insys_Anthem_001309224                   Insys_Anthem_001309224
Insys_Anthem_001309227                   Insys_Anthem_001309227
Insys_Anthem_001309231                   Insys_Anthem_001309231
Insys_Anthem_001309232                   Insys_Anthem_001309232
Insys_Anthem_001309233                   Insys_Anthem_001309233
Insys_Anthem_001309240                   Insys_Anthem_001309240
Insys_Anthem_001309245                   Insys_Anthem_001309245
Insys_Anthem_001309247                   Insys_Anthem_001309247
Insys_Anthem_001309249                   Insys_Anthem_001309249
Insys_Anthem_001309250                   Insys_Anthem_001309250
Insys_Anthem_001309254                   Insys_Anthem_001309254
Insys_Anthem_001309255                   Insys_Anthem_001309255
Insys_Anthem_001309256                   Insys_Anthem_001309256
Insys_Anthem_001309257                   Insys_Anthem_001309257
Insys_Anthem_001309261                   Insys_Anthem_001309261
Insys_Anthem_001309262                   Insys_Anthem_001309262
Insys_Anthem_001309263                   Insys_Anthem_001309263
Insys_Anthem_001309265                   Insys_Anthem_001309265
Insys_Anthem_001309266                   Insys_Anthem_001309266
Insys_Anthem_001309267                   Insys_Anthem_001309267
Insys_Anthem_001309268                   Insys_Anthem_001309268
Insys_Anthem_001309269                   Insys_Anthem_001309269
Insys_Anthem_001309270                   Insys_Anthem_001309270
Insys_Anthem_001309271                   Insys_Anthem_001309271
Insys_Anthem_001309272                   Insys_Anthem_001309272
Insys_Anthem_001309273                   Insys_Anthem_001309273
Insys_Anthem_001309274                   Insys_Anthem_001309274
Insys_Anthem_001309275                   Insys_Anthem_001309275
Insys_Anthem_001309276                   Insys_Anthem_001309276
Insys_Anthem_001309278                   Insys_Anthem_001309278
Insys_Anthem_001309279                   Insys_Anthem_001309279
Insys_Anthem_001309280                   Insys_Anthem_001309280
Insys_Anthem_001309281                   Insys_Anthem_001309281
Insys_Anthem_001309282                   Insys_Anthem_001309282
Insys_Anthem_001309283                   Insys_Anthem_001309283
Insys_Anthem_001309284                   Insys_Anthem_001309284
Insys_Anthem_001309285                   Insys_Anthem_001309285
Insys_Anthem_001309286                   Insys_Anthem_001309286
Insys_Anthem_001309287                   Insys_Anthem_001309287
Insys_Anthem_001309288                   Insys_Anthem_001309288
Insys_Anthem_001309290                   Insys_Anthem_001309290
Insys_Anthem_001309291                   Insys_Anthem_001309291

                                                    1577
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1579 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309292                   Insys_Anthem_001309292
Insys_Anthem_001309294                   Insys_Anthem_001309294
Insys_Anthem_001309295                   Insys_Anthem_001309295
Insys_Anthem_001309296                   Insys_Anthem_001309296
Insys_Anthem_001309297                   Insys_Anthem_001309297
Insys_Anthem_001309298                   Insys_Anthem_001309298
Insys_Anthem_001309299                   Insys_Anthem_001309299
Insys_Anthem_001309301                   Insys_Anthem_001309301
Insys_Anthem_001309302                   Insys_Anthem_001309302
Insys_Anthem_001309303                   Insys_Anthem_001309303
Insys_Anthem_001309304                   Insys_Anthem_001309304
Insys_Anthem_001309306                   Insys_Anthem_001309306
Insys_Anthem_001309307                   Insys_Anthem_001309307
Insys_Anthem_001309308                   Insys_Anthem_001309308
Insys_Anthem_001309309                   Insys_Anthem_001309309
Insys_Anthem_001309310                   Insys_Anthem_001309310
Insys_Anthem_001309312                   Insys_Anthem_001309312
Insys_Anthem_001309313                   Insys_Anthem_001309313
Insys_Anthem_001309314                   Insys_Anthem_001309314
Insys_Anthem_001309315                   Insys_Anthem_001309315
Insys_Anthem_001309316                   Insys_Anthem_001309316
Insys_Anthem_001309317                   Insys_Anthem_001309317
Insys_Anthem_001309318                   Insys_Anthem_001309318
Insys_Anthem_001309319                   Insys_Anthem_001309319
Insys_Anthem_001309320                   Insys_Anthem_001309320
Insys_Anthem_001309321                   Insys_Anthem_001309321
Insys_Anthem_001309322                   Insys_Anthem_001309322
Insys_Anthem_001309323                   Insys_Anthem_001309323
Insys_Anthem_001309324                   Insys_Anthem_001309324
Insys_Anthem_001309325                   Insys_Anthem_001309325
Insys_Anthem_001309326                   Insys_Anthem_001309326
Insys_Anthem_001309327                   Insys_Anthem_001309327
Insys_Anthem_001309328                   Insys_Anthem_001309328
Insys_Anthem_001309329                   Insys_Anthem_001309329
Insys_Anthem_001309330                   Insys_Anthem_001309330
Insys_Anthem_001309331                   Insys_Anthem_001309331
Insys_Anthem_001309332                   Insys_Anthem_001309332
Insys_Anthem_001309333                   Insys_Anthem_001309333
Insys_Anthem_001309336                   Insys_Anthem_001309336
Insys_Anthem_001309337                   Insys_Anthem_001309337
Insys_Anthem_001309338                   Insys_Anthem_001309338
Insys_Anthem_001309339                   Insys_Anthem_001309339
Insys_Anthem_001309340                   Insys_Anthem_001309340
Insys_Anthem_001309341                   Insys_Anthem_001309341
Insys_Anthem_001309342                   Insys_Anthem_001309342
Insys_Anthem_001309343                   Insys_Anthem_001309343
Insys_Anthem_001309344                   Insys_Anthem_001309344

                                                    1578
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1580 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309345                   Insys_Anthem_001309345
Insys_Anthem_001309346                   Insys_Anthem_001309346
Insys_Anthem_001309348                   Insys_Anthem_001309348
Insys_Anthem_001309349                   Insys_Anthem_001309349
Insys_Anthem_001309351                   Insys_Anthem_001309351
Insys_Anthem_001309353                   Insys_Anthem_001309353
Insys_Anthem_001309354                   Insys_Anthem_001309354
Insys_Anthem_001309358                   Insys_Anthem_001309358
Insys_Anthem_001309359                   Insys_Anthem_001309359
Insys_Anthem_001309360                   Insys_Anthem_001309360
Insys_Anthem_001309361                   Insys_Anthem_001309361
Insys_Anthem_001309362                   Insys_Anthem_001309362
Insys_Anthem_001309363                   Insys_Anthem_001309363
Insys_Anthem_001309364                   Insys_Anthem_001309364
Insys_Anthem_001309365                   Insys_Anthem_001309365
Insys_Anthem_001309366                   Insys_Anthem_001309366
Insys_Anthem_001309367                   Insys_Anthem_001309367
Insys_Anthem_001309368                   Insys_Anthem_001309368
Insys_Anthem_001309369                   Insys_Anthem_001309369
Insys_Anthem_001309370                   Insys_Anthem_001309370
Insys_Anthem_001309373                   Insys_Anthem_001309373
Insys_Anthem_001309374                   Insys_Anthem_001309374
Insys_Anthem_001309375                   Insys_Anthem_001309375
Insys_Anthem_001309377                   Insys_Anthem_001309377
Insys_Anthem_001309379                   Insys_Anthem_001309379
Insys_Anthem_001309381                   Insys_Anthem_001309381
Insys_Anthem_001309382                   Insys_Anthem_001309382
Insys_Anthem_001309383                   Insys_Anthem_001309383
Insys_Anthem_001309392                   Insys_Anthem_001309392
Insys_Anthem_001309398                   Insys_Anthem_001309398
Insys_Anthem_001309402                   Insys_Anthem_001309402
Insys_Anthem_001309403                   Insys_Anthem_001309403
Insys_Anthem_001309404                   Insys_Anthem_001309404
Insys_Anthem_001309405                   Insys_Anthem_001309405
Insys_Anthem_001309406                   Insys_Anthem_001309406
Insys_Anthem_001309407                   Insys_Anthem_001309407
Insys_Anthem_001309410                   Insys_Anthem_001309410
Insys_Anthem_001309414                   Insys_Anthem_001309414
Insys_Anthem_001309415                   Insys_Anthem_001309415
Insys_Anthem_001309417                   Insys_Anthem_001309417
Insys_Anthem_001309418                   Insys_Anthem_001309418
Insys_Anthem_001309419                   Insys_Anthem_001309419
Insys_Anthem_001309422                   Insys_Anthem_001309422
Insys_Anthem_001309424                   Insys_Anthem_001309424
Insys_Anthem_001309425                   Insys_Anthem_001309425
Insys_Anthem_001309426                   Insys_Anthem_001309426
Insys_Anthem_001309429                   Insys_Anthem_001309429

                                                    1579
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1581 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309431                   Insys_Anthem_001309431
Insys_Anthem_001309432                   Insys_Anthem_001309432
Insys_Anthem_001309433                   Insys_Anthem_001309433
Insys_Anthem_001309434                   Insys_Anthem_001309434
Insys_Anthem_001309437                   Insys_Anthem_001309437
Insys_Anthem_001309441                   Insys_Anthem_001309441
Insys_Anthem_001309442                   Insys_Anthem_001309442
Insys_Anthem_001309443                   Insys_Anthem_001309443
Insys_Anthem_001309450                   Insys_Anthem_001309450
Insys_Anthem_001309455                   Insys_Anthem_001309455
Insys_Anthem_001309457                   Insys_Anthem_001309457
Insys_Anthem_001309459                   Insys_Anthem_001309459
Insys_Anthem_001309460                   Insys_Anthem_001309460
Insys_Anthem_001309464                   Insys_Anthem_001309464
Insys_Anthem_001309465                   Insys_Anthem_001309465
Insys_Anthem_001309466                   Insys_Anthem_001309466
Insys_Anthem_001309467                   Insys_Anthem_001309467
Insys_Anthem_001309471                   Insys_Anthem_001309471
Insys_Anthem_001309472                   Insys_Anthem_001309472
Insys_Anthem_001309473                   Insys_Anthem_001309473
Insys_Anthem_001309476                   Insys_Anthem_001309476
Insys_Anthem_001309477                   Insys_Anthem_001309477
Insys_Anthem_001309480                   Insys_Anthem_001309480
Insys_Anthem_001309489                   Insys_Anthem_001309489
Insys_Anthem_001309490                   Insys_Anthem_001309490
Insys_Anthem_001309491                   Insys_Anthem_001309491
Insys_Anthem_001309492                   Insys_Anthem_001309492
Insys_Anthem_001309493                   Insys_Anthem_001309493
Insys_Anthem_001309494                   Insys_Anthem_001309494
Insys_Anthem_001309495                   Insys_Anthem_001309495
Insys_Anthem_001309496                   Insys_Anthem_001309496
Insys_Anthem_001309497                   Insys_Anthem_001309497
Insys_Anthem_001309500                   Insys_Anthem_001309500
Insys_Anthem_001309501                   Insys_Anthem_001309501
Insys_Anthem_001309505                   Insys_Anthem_001309505
Insys_Anthem_001309506                   Insys_Anthem_001309506
Insys_Anthem_001309509                   Insys_Anthem_001309509
Insys_Anthem_001309510                   Insys_Anthem_001309510
Insys_Anthem_001309511                   Insys_Anthem_001309511
Insys_Anthem_001309514                   Insys_Anthem_001309514
Insys_Anthem_001309515                   Insys_Anthem_001309515
Insys_Anthem_001309516                   Insys_Anthem_001309516
Insys_Anthem_001309517                   Insys_Anthem_001309517
Insys_Anthem_001309522                   Insys_Anthem_001309522
Insys_Anthem_001309526                   Insys_Anthem_001309526
Insys_Anthem_001309527                   Insys_Anthem_001309527
Insys_Anthem_001309528                   Insys_Anthem_001309528

                                                    1580
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1582 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309529                   Insys_Anthem_001309529
Insys_Anthem_001309532                   Insys_Anthem_001309532
Insys_Anthem_001309533                   Insys_Anthem_001309533
Insys_Anthem_001309534                   Insys_Anthem_001309534
Insys_Anthem_001309535                   Insys_Anthem_001309535
Insys_Anthem_001309537                   Insys_Anthem_001309537
Insys_Anthem_001309538                   Insys_Anthem_001309538
Insys_Anthem_001309540                   Insys_Anthem_001309540
Insys_Anthem_001309541                   Insys_Anthem_001309541
Insys_Anthem_001309542                   Insys_Anthem_001309542
Insys_Anthem_001309545                   Insys_Anthem_001309545
Insys_Anthem_001309548                   Insys_Anthem_001309548
Insys_Anthem_001309551                   Insys_Anthem_001309551
Insys_Anthem_001309552                   Insys_Anthem_001309552
Insys_Anthem_001309553                   Insys_Anthem_001309553
Insys_Anthem_001309554                   Insys_Anthem_001309554
Insys_Anthem_001309556                   Insys_Anthem_001309556
Insys_Anthem_001309558                   Insys_Anthem_001309558
Insys_Anthem_001309559                   Insys_Anthem_001309559
Insys_Anthem_001309561                   Insys_Anthem_001309561
Insys_Anthem_001309562                   Insys_Anthem_001309562
Insys_Anthem_001309563                   Insys_Anthem_001309563
Insys_Anthem_001309565                   Insys_Anthem_001309565
Insys_Anthem_001309566                   Insys_Anthem_001309566
Insys_Anthem_001309569                   Insys_Anthem_001309569
Insys_Anthem_001309570                   Insys_Anthem_001309570
Insys_Anthem_001309571                   Insys_Anthem_001309571
Insys_Anthem_001309572                   Insys_Anthem_001309572
Insys_Anthem_001309573                   Insys_Anthem_001309573
Insys_Anthem_001309574                   Insys_Anthem_001309574
Insys_Anthem_001309575                   Insys_Anthem_001309575
Insys_Anthem_001309577                   Insys_Anthem_001309577
Insys_Anthem_001309578                   Insys_Anthem_001309578
Insys_Anthem_001309579                   Insys_Anthem_001309579
Insys_Anthem_001309580                   Insys_Anthem_001309580
Insys_Anthem_001309581                   Insys_Anthem_001309581
Insys_Anthem_001309583                   Insys_Anthem_001309583
Insys_Anthem_001309584                   Insys_Anthem_001309584
Insys_Anthem_001309586                   Insys_Anthem_001309586
Insys_Anthem_001309587                   Insys_Anthem_001309587
Insys_Anthem_001309588                   Insys_Anthem_001309588
Insys_Anthem_001309589                   Insys_Anthem_001309589
Insys_Anthem_001309590                   Insys_Anthem_001309590
Insys_Anthem_001309594                   Insys_Anthem_001309594
Insys_Anthem_001309595                   Insys_Anthem_001309595
Insys_Anthem_001309597                   Insys_Anthem_001309597
Insys_Anthem_001309601                   Insys_Anthem_001309601

                                                    1581
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1583 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309602                   Insys_Anthem_001309602
Insys_Anthem_001309603                   Insys_Anthem_001309603
Insys_Anthem_001309609                   Insys_Anthem_001309609
Insys_Anthem_001309610                   Insys_Anthem_001309610
Insys_Anthem_001309612                   Insys_Anthem_001309612
Insys_Anthem_001309613                   Insys_Anthem_001309613
Insys_Anthem_001309614                   Insys_Anthem_001309614
Insys_Anthem_001309615                   Insys_Anthem_001309615
Insys_Anthem_001309616                   Insys_Anthem_001309616
Insys_Anthem_001309617                   Insys_Anthem_001309617
Insys_Anthem_001309618                   Insys_Anthem_001309618
Insys_Anthem_001309619                   Insys_Anthem_001309619
Insys_Anthem_001309620                   Insys_Anthem_001309620
Insys_Anthem_001309621                   Insys_Anthem_001309621
Insys_Anthem_001309622                   Insys_Anthem_001309622
Insys_Anthem_001309623                   Insys_Anthem_001309623
Insys_Anthem_001309624                   Insys_Anthem_001309624
Insys_Anthem_001309626                   Insys_Anthem_001309626
Insys_Anthem_001309627                   Insys_Anthem_001309627
Insys_Anthem_001309628                   Insys_Anthem_001309628
Insys_Anthem_001309629                   Insys_Anthem_001309629
Insys_Anthem_001309630                   Insys_Anthem_001309630
Insys_Anthem_001309631                   Insys_Anthem_001309631
Insys_Anthem_001309632                   Insys_Anthem_001309632
Insys_Anthem_001309633                   Insys_Anthem_001309633
Insys_Anthem_001309634                   Insys_Anthem_001309634
Insys_Anthem_001309635                   Insys_Anthem_001309635
Insys_Anthem_001309636                   Insys_Anthem_001309636
Insys_Anthem_001309637                   Insys_Anthem_001309637
Insys_Anthem_001309638                   Insys_Anthem_001309638
Insys_Anthem_001309639                   Insys_Anthem_001309639
Insys_Anthem_001309640                   Insys_Anthem_001309640
Insys_Anthem_001309641                   Insys_Anthem_001309641
Insys_Anthem_001309642                   Insys_Anthem_001309642
Insys_Anthem_001309643                   Insys_Anthem_001309643
Insys_Anthem_001309644                   Insys_Anthem_001309644
Insys_Anthem_001309645                   Insys_Anthem_001309645
Insys_Anthem_001309646                   Insys_Anthem_001309646
Insys_Anthem_001309647                   Insys_Anthem_001309647
Insys_Anthem_001309648                   Insys_Anthem_001309648
Insys_Anthem_001309649                   Insys_Anthem_001309649
Insys_Anthem_001309650                   Insys_Anthem_001309650
Insys_Anthem_001309651                   Insys_Anthem_001309651
Insys_Anthem_001309652                   Insys_Anthem_001309652
Insys_Anthem_001309653                   Insys_Anthem_001309653
Insys_Anthem_001309654                   Insys_Anthem_001309654
Insys_Anthem_001309655                   Insys_Anthem_001309655

                                                    1582
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1584 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309656                   Insys_Anthem_001309656
Insys_Anthem_001309657                   Insys_Anthem_001309657
Insys_Anthem_001309658                   Insys_Anthem_001309658
Insys_Anthem_001309659                   Insys_Anthem_001309659
Insys_Anthem_001309660                   Insys_Anthem_001309660
Insys_Anthem_001309661                   Insys_Anthem_001309661
Insys_Anthem_001309662                   Insys_Anthem_001309662
Insys_Anthem_001309663                   Insys_Anthem_001309663
Insys_Anthem_001309664                   Insys_Anthem_001309664
Insys_Anthem_001309665                   Insys_Anthem_001309665
Insys_Anthem_001309666                   Insys_Anthem_001309666
Insys_Anthem_001309667                   Insys_Anthem_001309667
Insys_Anthem_001309668                   Insys_Anthem_001309668
Insys_Anthem_001309670                   Insys_Anthem_001309670
Insys_Anthem_001309671                   Insys_Anthem_001309671
Insys_Anthem_001309673                   Insys_Anthem_001309673
Insys_Anthem_001309674                   Insys_Anthem_001309674
Insys_Anthem_001309677                   Insys_Anthem_001309677
Insys_Anthem_001309678                   Insys_Anthem_001309678
Insys_Anthem_001309679                   Insys_Anthem_001309679
Insys_Anthem_001309680                   Insys_Anthem_001309680
Insys_Anthem_001309681                   Insys_Anthem_001309681
Insys_Anthem_001309683                   Insys_Anthem_001309683
Insys_Anthem_001309685                   Insys_Anthem_001309685
Insys_Anthem_001309686                   Insys_Anthem_001309686
Insys_Anthem_001309687                   Insys_Anthem_001309687
Insys_Anthem_001309688                   Insys_Anthem_001309688
Insys_Anthem_001309689                   Insys_Anthem_001309689
Insys_Anthem_001309690                   Insys_Anthem_001309690
Insys_Anthem_001309691                   Insys_Anthem_001309691
Insys_Anthem_001309692                   Insys_Anthem_001309692
Insys_Anthem_001309693                   Insys_Anthem_001309693
Insys_Anthem_001309694                   Insys_Anthem_001309694
Insys_Anthem_001309695                   Insys_Anthem_001309695
Insys_Anthem_001309696                   Insys_Anthem_001309696
Insys_Anthem_001309697                   Insys_Anthem_001309697
Insys_Anthem_001309698                   Insys_Anthem_001309698
Insys_Anthem_001309699                   Insys_Anthem_001309699
Insys_Anthem_001309700                   Insys_Anthem_001309700
Insys_Anthem_001309701                   Insys_Anthem_001309701
Insys_Anthem_001309702                   Insys_Anthem_001309702
Insys_Anthem_001309703                   Insys_Anthem_001309703
Insys_Anthem_001309704                   Insys_Anthem_001309704
Insys_Anthem_001309705                   Insys_Anthem_001309705
Insys_Anthem_001309706                   Insys_Anthem_001309706
Insys_Anthem_001309707                   Insys_Anthem_001309707
Insys_Anthem_001309708                   Insys_Anthem_001309708

                                                    1583
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1585 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309709                   Insys_Anthem_001309709
Insys_Anthem_001309710                   Insys_Anthem_001309710
Insys_Anthem_001309711                   Insys_Anthem_001309711
Insys_Anthem_001309712                   Insys_Anthem_001309712
Insys_Anthem_001309713                   Insys_Anthem_001309713
Insys_Anthem_001309714                   Insys_Anthem_001309714
Insys_Anthem_001309715                   Insys_Anthem_001309715
Insys_Anthem_001309717                   Insys_Anthem_001309717
Insys_Anthem_001309718                   Insys_Anthem_001309718
Insys_Anthem_001309719                   Insys_Anthem_001309719
Insys_Anthem_001309720                   Insys_Anthem_001309720
Insys_Anthem_001309721                   Insys_Anthem_001309721
Insys_Anthem_001309722                   Insys_Anthem_001309722
Insys_Anthem_001309723                   Insys_Anthem_001309723
Insys_Anthem_001309724                   Insys_Anthem_001309724
Insys_Anthem_001309725                   Insys_Anthem_001309725
Insys_Anthem_001309726                   Insys_Anthem_001309726
Insys_Anthem_001309727                   Insys_Anthem_001309727
Insys_Anthem_001309728                   Insys_Anthem_001309728
Insys_Anthem_001309729                   Insys_Anthem_001309729
Insys_Anthem_001309730                   Insys_Anthem_001309730
Insys_Anthem_001309731                   Insys_Anthem_001309731
Insys_Anthem_001309732                   Insys_Anthem_001309732
Insys_Anthem_001309733                   Insys_Anthem_001309733
Insys_Anthem_001309734                   Insys_Anthem_001309734
Insys_Anthem_001309735                   Insys_Anthem_001309735
Insys_Anthem_001309736                   Insys_Anthem_001309736
Insys_Anthem_001309737                   Insys_Anthem_001309737
Insys_Anthem_001309738                   Insys_Anthem_001309738
Insys_Anthem_001309739                   Insys_Anthem_001309739
Insys_Anthem_001309740                   Insys_Anthem_001309740
Insys_Anthem_001309741                   Insys_Anthem_001309741
Insys_Anthem_001309742                   Insys_Anthem_001309742
Insys_Anthem_001309743                   Insys_Anthem_001309743
Insys_Anthem_001309744                   Insys_Anthem_001309744
Insys_Anthem_001309745                   Insys_Anthem_001309745
Insys_Anthem_001309746                   Insys_Anthem_001309746
Insys_Anthem_001309747                   Insys_Anthem_001309747
Insys_Anthem_001309748                   Insys_Anthem_001309748
Insys_Anthem_001309749                   Insys_Anthem_001309749
Insys_Anthem_001309750                   Insys_Anthem_001309750
Insys_Anthem_001309753                   Insys_Anthem_001309753
Insys_Anthem_001309757                   Insys_Anthem_001309757
Insys_Anthem_001309758                   Insys_Anthem_001309758
Insys_Anthem_001309759                   Insys_Anthem_001309759
Insys_Anthem_001309760                   Insys_Anthem_001309760
Insys_Anthem_001309761                   Insys_Anthem_001309761

                                                    1584
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1586 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309763                   Insys_Anthem_001309763
Insys_Anthem_001309764                   Insys_Anthem_001309764
Insys_Anthem_001309765                   Insys_Anthem_001309765
Insys_Anthem_001309766                   Insys_Anthem_001309766
Insys_Anthem_001309767                   Insys_Anthem_001309767
Insys_Anthem_001309768                   Insys_Anthem_001309768
Insys_Anthem_001309769                   Insys_Anthem_001309769
Insys_Anthem_001309771                   Insys_Anthem_001309771
Insys_Anthem_001309773                   Insys_Anthem_001309773
Insys_Anthem_001309775                   Insys_Anthem_001309775
Insys_Anthem_001309776                   Insys_Anthem_001309776
Insys_Anthem_001309777                   Insys_Anthem_001309777
Insys_Anthem_001309780                   Insys_Anthem_001309780
Insys_Anthem_001309783                   Insys_Anthem_001309783
Insys_Anthem_001309784                   Insys_Anthem_001309784
Insys_Anthem_001309786                   Insys_Anthem_001309786
Insys_Anthem_001309787                   Insys_Anthem_001309787
Insys_Anthem_001309788                   Insys_Anthem_001309788
Insys_Anthem_001309790                   Insys_Anthem_001309790
Insys_Anthem_001309792                   Insys_Anthem_001309792
Insys_Anthem_001309793                   Insys_Anthem_001309793
Insys_Anthem_001309794                   Insys_Anthem_001309794
Insys_Anthem_001309796                   Insys_Anthem_001309796
Insys_Anthem_001309797                   Insys_Anthem_001309797
Insys_Anthem_001309798                   Insys_Anthem_001309798
Insys_Anthem_001309799                   Insys_Anthem_001309799
Insys_Anthem_001309800                   Insys_Anthem_001309800
Insys_Anthem_001309803                   Insys_Anthem_001309803
Insys_Anthem_001309804                   Insys_Anthem_001309804
Insys_Anthem_001309809                   Insys_Anthem_001309809
Insys_Anthem_001309811                   Insys_Anthem_001309811
Insys_Anthem_001309814                   Insys_Anthem_001309814
Insys_Anthem_001309815                   Insys_Anthem_001309815
Insys_Anthem_001309816                   Insys_Anthem_001309816
Insys_Anthem_001309821                   Insys_Anthem_001309821
Insys_Anthem_001309822                   Insys_Anthem_001309822
Insys_Anthem_001309823                   Insys_Anthem_001309823
Insys_Anthem_001309824                   Insys_Anthem_001309824
Insys_Anthem_001309825                   Insys_Anthem_001309825
Insys_Anthem_001309826                   Insys_Anthem_001309826
Insys_Anthem_001309829                   Insys_Anthem_001309829
Insys_Anthem_001309831                   Insys_Anthem_001309831
Insys_Anthem_001309833                   Insys_Anthem_001309833
Insys_Anthem_001309834                   Insys_Anthem_001309834
Insys_Anthem_001309835                   Insys_Anthem_001309835
Insys_Anthem_001309838                   Insys_Anthem_001309838
Insys_Anthem_001309839                   Insys_Anthem_001309839

                                                    1585
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1587 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309841                   Insys_Anthem_001309841
Insys_Anthem_001309842                   Insys_Anthem_001309842
Insys_Anthem_001309843                   Insys_Anthem_001309843
Insys_Anthem_001309848                   Insys_Anthem_001309848
Insys_Anthem_001309850                   Insys_Anthem_001309850
Insys_Anthem_001309851                   Insys_Anthem_001309851
Insys_Anthem_001309852                   Insys_Anthem_001309852
Insys_Anthem_001309854                   Insys_Anthem_001309854
Insys_Anthem_001309855                   Insys_Anthem_001309855
Insys_Anthem_001309856                   Insys_Anthem_001309856
Insys_Anthem_001309857                   Insys_Anthem_001309857
Insys_Anthem_001309858                   Insys_Anthem_001309858
Insys_Anthem_001309859                   Insys_Anthem_001309859
Insys_Anthem_001309861                   Insys_Anthem_001309861
Insys_Anthem_001309863                   Insys_Anthem_001309863
Insys_Anthem_001309864                   Insys_Anthem_001309864
Insys_Anthem_001309865                   Insys_Anthem_001309865
Insys_Anthem_001309867                   Insys_Anthem_001309867
Insys_Anthem_001309868                   Insys_Anthem_001309868
Insys_Anthem_001309871                   Insys_Anthem_001309871
Insys_Anthem_001309872                   Insys_Anthem_001309872
Insys_Anthem_001309875                   Insys_Anthem_001309875
Insys_Anthem_001309884                   Insys_Anthem_001309884
Insys_Anthem_001309885                   Insys_Anthem_001309885
Insys_Anthem_001309886                   Insys_Anthem_001309886
Insys_Anthem_001309887                   Insys_Anthem_001309887
Insys_Anthem_001309888                   Insys_Anthem_001309888
Insys_Anthem_001309889                   Insys_Anthem_001309889
Insys_Anthem_001309890                   Insys_Anthem_001309890
Insys_Anthem_001309891                   Insys_Anthem_001309891
Insys_Anthem_001309892                   Insys_Anthem_001309892
Insys_Anthem_001309895                   Insys_Anthem_001309895
Insys_Anthem_001309896                   Insys_Anthem_001309896
Insys_Anthem_001309900                   Insys_Anthem_001309900
Insys_Anthem_001309901                   Insys_Anthem_001309901
Insys_Anthem_001309904                   Insys_Anthem_001309904
Insys_Anthem_001309907                   Insys_Anthem_001309907
Insys_Anthem_001309910                   Insys_Anthem_001309910
Insys_Anthem_001309911                   Insys_Anthem_001309911
Insys_Anthem_001309912                   Insys_Anthem_001309912
Insys_Anthem_001309913                   Insys_Anthem_001309913
Insys_Anthem_001309915                   Insys_Anthem_001309915
Insys_Anthem_001309917                   Insys_Anthem_001309917
Insys_Anthem_001309918                   Insys_Anthem_001309918
Insys_Anthem_001309920                   Insys_Anthem_001309920
Insys_Anthem_001309921                   Insys_Anthem_001309921
Insys_Anthem_001309923                   Insys_Anthem_001309923

                                                    1586
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1588 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309924                   Insys_Anthem_001309924
Insys_Anthem_001309926                   Insys_Anthem_001309926
Insys_Anthem_001309927                   Insys_Anthem_001309927
Insys_Anthem_001309928                   Insys_Anthem_001309928
Insys_Anthem_001309929                   Insys_Anthem_001309929
Insys_Anthem_001309930                   Insys_Anthem_001309930
Insys_Anthem_001309931                   Insys_Anthem_001309931
Insys_Anthem_001309932                   Insys_Anthem_001309932
Insys_Anthem_001309933                   Insys_Anthem_001309933
Insys_Anthem_001309935                   Insys_Anthem_001309935
Insys_Anthem_001309936                   Insys_Anthem_001309936
Insys_Anthem_001309937                   Insys_Anthem_001309937
Insys_Anthem_001309938                   Insys_Anthem_001309938
Insys_Anthem_001309939                   Insys_Anthem_001309939
Insys_Anthem_001309940                   Insys_Anthem_001309940
Insys_Anthem_001309941                   Insys_Anthem_001309941
Insys_Anthem_001309942                   Insys_Anthem_001309942
Insys_Anthem_001309943                   Insys_Anthem_001309943
Insys_Anthem_001309944                   Insys_Anthem_001309944
Insys_Anthem_001309945                   Insys_Anthem_001309945
Insys_Anthem_001309946                   Insys_Anthem_001309946
Insys_Anthem_001309947                   Insys_Anthem_001309947
Insys_Anthem_001309948                   Insys_Anthem_001309948
Insys_Anthem_001309949                   Insys_Anthem_001309949
Insys_Anthem_001309950                   Insys_Anthem_001309950
Insys_Anthem_001309951                   Insys_Anthem_001309951
Insys_Anthem_001309952                   Insys_Anthem_001309952
Insys_Anthem_001309953                   Insys_Anthem_001309953
Insys_Anthem_001309954                   Insys_Anthem_001309954
Insys_Anthem_001309956                   Insys_Anthem_001309956
Insys_Anthem_001309957                   Insys_Anthem_001309957
Insys_Anthem_001309958                   Insys_Anthem_001309958
Insys_Anthem_001309961                   Insys_Anthem_001309961
Insys_Anthem_001309962                   Insys_Anthem_001309962
Insys_Anthem_001309963                   Insys_Anthem_001309963
Insys_Anthem_001309965                   Insys_Anthem_001309965
Insys_Anthem_001309966                   Insys_Anthem_001309966
Insys_Anthem_001309967                   Insys_Anthem_001309967
Insys_Anthem_001309968                   Insys_Anthem_001309968
Insys_Anthem_001309969                   Insys_Anthem_001309969
Insys_Anthem_001309970                   Insys_Anthem_001309970
Insys_Anthem_001309971                   Insys_Anthem_001309971
Insys_Anthem_001309972                   Insys_Anthem_001309972
Insys_Anthem_001309973                   Insys_Anthem_001309973
Insys_Anthem_001309974                   Insys_Anthem_001309974
Insys_Anthem_001309975                   Insys_Anthem_001309975
Insys_Anthem_001309977                   Insys_Anthem_001309977

                                                    1587
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1589 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001309978                   Insys_Anthem_001309978
Insys_Anthem_001309979                   Insys_Anthem_001309979
Insys_Anthem_001309980                   Insys_Anthem_001309980
Insys_Anthem_001309981                   Insys_Anthem_001309981
Insys_Anthem_001309982                   Insys_Anthem_001309982
Insys_Anthem_001309983                   Insys_Anthem_001309983
Insys_Anthem_001309984                   Insys_Anthem_001309984
Insys_Anthem_001309985                   Insys_Anthem_001309985
Insys_Anthem_001309986                   Insys_Anthem_001309986
Insys_Anthem_001309987                   Insys_Anthem_001309987
Insys_Anthem_001309988                   Insys_Anthem_001309988
Insys_Anthem_001309989                   Insys_Anthem_001309989
Insys_Anthem_001309990                   Insys_Anthem_001309990
Insys_Anthem_001309991                   Insys_Anthem_001309991
Insys_Anthem_001309992                   Insys_Anthem_001309992
Insys_Anthem_001309993                   Insys_Anthem_001309993
Insys_Anthem_001309994                   Insys_Anthem_001309994
Insys_Anthem_001309995                   Insys_Anthem_001309995
Insys_Anthem_001309996                   Insys_Anthem_001309996
Insys_Anthem_001309997                   Insys_Anthem_001309997
Insys_Anthem_001309998                   Insys_Anthem_001309998
Insys_Anthem_001309999                   Insys_Anthem_001309999
Insys_Anthem_001310000                   Insys_Anthem_001310000
Insys_Anthem_001310002                   Insys_Anthem_001310002
Insys_Anthem_001310003                   Insys_Anthem_001310003
Insys_Anthem_001310004                   Insys_Anthem_001310004
Insys_Anthem_001310006                   Insys_Anthem_001310006
Insys_Anthem_001310007                   Insys_Anthem_001310007
Insys_Anthem_001310008                   Insys_Anthem_001310008
Insys_Anthem_001310009                   Insys_Anthem_001310009
Insys_Anthem_001310010                   Insys_Anthem_001310010
Insys_Anthem_001310012                   Insys_Anthem_001310012
Insys_Anthem_001310013                   Insys_Anthem_001310013
Insys_Anthem_001310014                   Insys_Anthem_001310014
Insys_Anthem_001310015                   Insys_Anthem_001310015
Insys_Anthem_001310016                   Insys_Anthem_001310016
Insys_Anthem_001310017                   Insys_Anthem_001310017
Insys_Anthem_001310018                   Insys_Anthem_001310018
Insys_Anthem_001310019                   Insys_Anthem_001310019
Insys_Anthem_001310020                   Insys_Anthem_001310020
Insys_Anthem_001310021                   Insys_Anthem_001310021
Insys_Anthem_001310022                   Insys_Anthem_001310022
Insys_Anthem_001310023                   Insys_Anthem_001310023
Insys_Anthem_001310024                   Insys_Anthem_001310024
Insys_Anthem_001310025                   Insys_Anthem_001310025
Insys_Anthem_001310026                   Insys_Anthem_001310026
Insys_Anthem_001310028                   Insys_Anthem_001310028

                                                    1588
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1590 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310030                   Insys_Anthem_001310030
Insys_Anthem_001310033                   Insys_Anthem_001310033
Insys_Anthem_001310036                   Insys_Anthem_001310036
Insys_Anthem_001310038                   Insys_Anthem_001310038
Insys_Anthem_001310040                   Insys_Anthem_001310040
Insys_Anthem_001310048                   Insys_Anthem_001310048
Insys_Anthem_001310049                   Insys_Anthem_001310049
Insys_Anthem_001310050                   Insys_Anthem_001310050
Insys_Anthem_001310051                   Insys_Anthem_001310051
Insys_Anthem_001310052                   Insys_Anthem_001310052
Insys_Anthem_001310053                   Insys_Anthem_001310053
Insys_Anthem_001310054                   Insys_Anthem_001310054
Insys_Anthem_001310056                   Insys_Anthem_001310056
Insys_Anthem_001310057                   Insys_Anthem_001310057
Insys_Anthem_001310058                   Insys_Anthem_001310058
Insys_Anthem_001310063                   Insys_Anthem_001310063
Insys_Anthem_001310066                   Insys_Anthem_001310066
Insys_Anthem_001310067                   Insys_Anthem_001310067
Insys_Anthem_001310070                   Insys_Anthem_001310070
Insys_Anthem_001310071                   Insys_Anthem_001310071
Insys_Anthem_001310072                   Insys_Anthem_001310072
Insys_Anthem_001310080                   Insys_Anthem_001310080
Insys_Anthem_001310081                   Insys_Anthem_001310081
Insys_Anthem_001310082                   Insys_Anthem_001310082
Insys_Anthem_001310083                   Insys_Anthem_001310083
Insys_Anthem_001310086                   Insys_Anthem_001310086
Insys_Anthem_001310087                   Insys_Anthem_001310087
Insys_Anthem_001310089                   Insys_Anthem_001310089
Insys_Anthem_001310090                   Insys_Anthem_001310090
Insys_Anthem_001310091                   Insys_Anthem_001310091
Insys_Anthem_001310092                   Insys_Anthem_001310092
Insys_Anthem_001310096                   Insys_Anthem_001310096
Insys_Anthem_001310098                   Insys_Anthem_001310098
Insys_Anthem_001310099                   Insys_Anthem_001310099
Insys_Anthem_001310100                   Insys_Anthem_001310100
Insys_Anthem_001310106                   Insys_Anthem_001310106
Insys_Anthem_001310107                   Insys_Anthem_001310107
Insys_Anthem_001310112                   Insys_Anthem_001310112
Insys_Anthem_001310115                   Insys_Anthem_001310115
Insys_Anthem_001310117                   Insys_Anthem_001310117
Insys_Anthem_001310118                   Insys_Anthem_001310118
Insys_Anthem_001310119                   Insys_Anthem_001310119
Insys_Anthem_001310120                   Insys_Anthem_001310120
Insys_Anthem_001310122                   Insys_Anthem_001310122
Insys_Anthem_001310126                   Insys_Anthem_001310126
Insys_Anthem_001310129                   Insys_Anthem_001310129
Insys_Anthem_001310131                   Insys_Anthem_001310131

                                                    1589
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1591 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310136                   Insys_Anthem_001310136
Insys_Anthem_001310138                   Insys_Anthem_001310138
Insys_Anthem_001310139                   Insys_Anthem_001310139
Insys_Anthem_001310143                   Insys_Anthem_001310143
Insys_Anthem_001310144                   Insys_Anthem_001310144
Insys_Anthem_001310145                   Insys_Anthem_001310145
Insys_Anthem_001310147                   Insys_Anthem_001310147
Insys_Anthem_001310148                   Insys_Anthem_001310148
Insys_Anthem_001310151                   Insys_Anthem_001310151
Insys_Anthem_001310153                   Insys_Anthem_001310153
Insys_Anthem_001310154                   Insys_Anthem_001310154
Insys_Anthem_001310156                   Insys_Anthem_001310156
Insys_Anthem_001310157                   Insys_Anthem_001310157
Insys_Anthem_001310158                   Insys_Anthem_001310158
Insys_Anthem_001310161                   Insys_Anthem_001310161
Insys_Anthem_001310162                   Insys_Anthem_001310162
Insys_Anthem_001310164                   Insys_Anthem_001310164
Insys_Anthem_001310165                   Insys_Anthem_001310165
Insys_Anthem_001310166                   Insys_Anthem_001310166
Insys_Anthem_001310173                   Insys_Anthem_001310173
Insys_Anthem_001310174                   Insys_Anthem_001310174
Insys_Anthem_001310175                   Insys_Anthem_001310175
Insys_Anthem_001310176                   Insys_Anthem_001310176
Insys_Anthem_001310177                   Insys_Anthem_001310177
Insys_Anthem_001310178                   Insys_Anthem_001310178
Insys_Anthem_001310179                   Insys_Anthem_001310179
Insys_Anthem_001310180                   Insys_Anthem_001310180
Insys_Anthem_001310182                   Insys_Anthem_001310182
Insys_Anthem_001310183                   Insys_Anthem_001310183
Insys_Anthem_001310187                   Insys_Anthem_001310187
Insys_Anthem_001310189                   Insys_Anthem_001310189
Insys_Anthem_001310190                   Insys_Anthem_001310190
Insys_Anthem_001310191                   Insys_Anthem_001310191
Insys_Anthem_001310192                   Insys_Anthem_001310192
Insys_Anthem_001310193                   Insys_Anthem_001310193
Insys_Anthem_001310194                   Insys_Anthem_001310194
Insys_Anthem_001310195                   Insys_Anthem_001310195
Insys_Anthem_001310196                   Insys_Anthem_001310196
Insys_Anthem_001310197                   Insys_Anthem_001310197
Insys_Anthem_001310199                   Insys_Anthem_001310199
Insys_Anthem_001310200                   Insys_Anthem_001310200
Insys_Anthem_001310201                   Insys_Anthem_001310201
Insys_Anthem_001310202                   Insys_Anthem_001310202
Insys_Anthem_001310203                   Insys_Anthem_001310203
Insys_Anthem_001310204                   Insys_Anthem_001310204
Insys_Anthem_001310205                   Insys_Anthem_001310205
Insys_Anthem_001310206                   Insys_Anthem_001310206

                                                    1590
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1592 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310207                   Insys_Anthem_001310207
Insys_Anthem_001310208                   Insys_Anthem_001310208
Insys_Anthem_001310209                   Insys_Anthem_001310209
Insys_Anthem_001310210                   Insys_Anthem_001310210
Insys_Anthem_001310211                   Insys_Anthem_001310211
Insys_Anthem_001310213                   Insys_Anthem_001310213
Insys_Anthem_001310214                   Insys_Anthem_001310214
Insys_Anthem_001310215                   Insys_Anthem_001310215
Insys_Anthem_001310216                   Insys_Anthem_001310216
Insys_Anthem_001310217                   Insys_Anthem_001310217
Insys_Anthem_001310218                   Insys_Anthem_001310218
Insys_Anthem_001310219                   Insys_Anthem_001310219
Insys_Anthem_001310220                   Insys_Anthem_001310220
Insys_Anthem_001310221                   Insys_Anthem_001310221
Insys_Anthem_001310222                   Insys_Anthem_001310222
Insys_Anthem_001310223                   Insys_Anthem_001310223
Insys_Anthem_001310224                   Insys_Anthem_001310224
Insys_Anthem_001310225                   Insys_Anthem_001310225
Insys_Anthem_001310226                   Insys_Anthem_001310226
Insys_Anthem_001310227                   Insys_Anthem_001310227
Insys_Anthem_001310228                   Insys_Anthem_001310228
Insys_Anthem_001310229                   Insys_Anthem_001310229
Insys_Anthem_001310230                   Insys_Anthem_001310230
Insys_Anthem_001310231                   Insys_Anthem_001310231
Insys_Anthem_001310232                   Insys_Anthem_001310232
Insys_Anthem_001310233                   Insys_Anthem_001310233
Insys_Anthem_001310234                   Insys_Anthem_001310234
Insys_Anthem_001310235                   Insys_Anthem_001310235
Insys_Anthem_001310236                   Insys_Anthem_001310236
Insys_Anthem_001310237                   Insys_Anthem_001310237
Insys_Anthem_001310238                   Insys_Anthem_001310238
Insys_Anthem_001310239                   Insys_Anthem_001310239
Insys_Anthem_001310240                   Insys_Anthem_001310240
Insys_Anthem_001310241                   Insys_Anthem_001310241
Insys_Anthem_001310242                   Insys_Anthem_001310242
Insys_Anthem_001310243                   Insys_Anthem_001310243
Insys_Anthem_001310244                   Insys_Anthem_001310244
Insys_Anthem_001310245                   Insys_Anthem_001310245
Insys_Anthem_001310246                   Insys_Anthem_001310246
Insys_Anthem_001310247                   Insys_Anthem_001310247
Insys_Anthem_001310248                   Insys_Anthem_001310248
Insys_Anthem_001310249                   Insys_Anthem_001310249
Insys_Anthem_001310250                   Insys_Anthem_001310250
Insys_Anthem_001310251                   Insys_Anthem_001310251
Insys_Anthem_001310252                   Insys_Anthem_001310252
Insys_Anthem_001310253                   Insys_Anthem_001310253
Insys_Anthem_001310254                   Insys_Anthem_001310254

                                                    1591
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1593 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310256                   Insys_Anthem_001310256
Insys_Anthem_001310259                   Insys_Anthem_001310259
Insys_Anthem_001310261                   Insys_Anthem_001310261
Insys_Anthem_001310270                   Insys_Anthem_001310270
Insys_Anthem_001310275                   Insys_Anthem_001310275
Insys_Anthem_001310276                   Insys_Anthem_001310276
Insys_Anthem_001310281                   Insys_Anthem_001310281
Insys_Anthem_001310282                   Insys_Anthem_001310282
Insys_Anthem_001310283                   Insys_Anthem_001310283
Insys_Anthem_001310284                   Insys_Anthem_001310284
Insys_Anthem_001310285                   Insys_Anthem_001310285
Insys_Anthem_001310296                   Insys_Anthem_001310296
Insys_Anthem_001310297                   Insys_Anthem_001310297
Insys_Anthem_001310298                   Insys_Anthem_001310298
Insys_Anthem_001310301                   Insys_Anthem_001310301
Insys_Anthem_001310309                   Insys_Anthem_001310309
Insys_Anthem_001310312                   Insys_Anthem_001310312
Insys_Anthem_001310313                   Insys_Anthem_001310313
Insys_Anthem_001310315                   Insys_Anthem_001310315
Insys_Anthem_001310321                   Insys_Anthem_001310321
Insys_Anthem_001310323                   Insys_Anthem_001310323
Insys_Anthem_001310325                   Insys_Anthem_001310325
Insys_Anthem_001310333                   Insys_Anthem_001310333
Insys_Anthem_001310334                   Insys_Anthem_001310334
Insys_Anthem_001310336                   Insys_Anthem_001310336
Insys_Anthem_001310338                   Insys_Anthem_001310338
Insys_Anthem_001310349                   Insys_Anthem_001310349
Insys_Anthem_001310350                   Insys_Anthem_001310350
Insys_Anthem_001310352                   Insys_Anthem_001310352
Insys_Anthem_001310359                   Insys_Anthem_001310359
Insys_Anthem_001310364                   Insys_Anthem_001310364
Insys_Anthem_001310367                   Insys_Anthem_001310367
Insys_Anthem_001310368                   Insys_Anthem_001310368
Insys_Anthem_001310369                   Insys_Anthem_001310369
Insys_Anthem_001310370                   Insys_Anthem_001310370
Insys_Anthem_001310374                   Insys_Anthem_001310374
Insys_Anthem_001310377                   Insys_Anthem_001310377
Insys_Anthem_001310386                   Insys_Anthem_001310386
Insys_Anthem_001310387                   Insys_Anthem_001310387
Insys_Anthem_001310388                   Insys_Anthem_001310388
Insys_Anthem_001310395                   Insys_Anthem_001310395
Insys_Anthem_001310396                   Insys_Anthem_001310396
Insys_Anthem_001310397                   Insys_Anthem_001310397
Insys_Anthem_001310400                   Insys_Anthem_001310400
Insys_Anthem_001310403                   Insys_Anthem_001310403
Insys_Anthem_001310409                   Insys_Anthem_001310409
Insys_Anthem_001310411                   Insys_Anthem_001310411

                                                    1592
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1594 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310416                   Insys_Anthem_001310416
Insys_Anthem_001310420                   Insys_Anthem_001310420
Insys_Anthem_001310421                   Insys_Anthem_001310421
Insys_Anthem_001310422                   Insys_Anthem_001310422
Insys_Anthem_001310427                   Insys_Anthem_001310427
Insys_Anthem_001310431                   Insys_Anthem_001310431
Insys_Anthem_001310432                   Insys_Anthem_001310432
Insys_Anthem_001310433                   Insys_Anthem_001310433
Insys_Anthem_001310442                   Insys_Anthem_001310442
Insys_Anthem_001310443                   Insys_Anthem_001310443
Insys_Anthem_001310447                   Insys_Anthem_001310447
Insys_Anthem_001310448                   Insys_Anthem_001310448
Insys_Anthem_001310449                   Insys_Anthem_001310449
Insys_Anthem_001310450                   Insys_Anthem_001310450
Insys_Anthem_001310454                   Insys_Anthem_001310454
Insys_Anthem_001310455                   Insys_Anthem_001310455
Insys_Anthem_001310458                   Insys_Anthem_001310458
Insys_Anthem_001310460                   Insys_Anthem_001310460
Insys_Anthem_001310464                   Insys_Anthem_001310464
Insys_Anthem_001310466                   Insys_Anthem_001310466
Insys_Anthem_001310467                   Insys_Anthem_001310467
Insys_Anthem_001310469                   Insys_Anthem_001310469
Insys_Anthem_001310479                   Insys_Anthem_001310479
Insys_Anthem_001310485                   Insys_Anthem_001310485
Insys_Anthem_001310486                   Insys_Anthem_001310486
Insys_Anthem_001310489                   Insys_Anthem_001310489
Insys_Anthem_001310490                   Insys_Anthem_001310490
Insys_Anthem_001310499                   Insys_Anthem_001310499
Insys_Anthem_001310500                   Insys_Anthem_001310500
Insys_Anthem_001310501                   Insys_Anthem_001310501
Insys_Anthem_001310502                   Insys_Anthem_001310502
Insys_Anthem_001310503                   Insys_Anthem_001310503
Insys_Anthem_001310507                   Insys_Anthem_001310507
Insys_Anthem_001310508                   Insys_Anthem_001310508
Insys_Anthem_001310514                   Insys_Anthem_001310514
Insys_Anthem_001310515                   Insys_Anthem_001310515
Insys_Anthem_001310516                   Insys_Anthem_001310516
Insys_Anthem_001310517                   Insys_Anthem_001310517
Insys_Anthem_001310524                   Insys_Anthem_001310524
Insys_Anthem_001310526                   Insys_Anthem_001310526
Insys_Anthem_001310530                   Insys_Anthem_001310530
Insys_Anthem_001310541                   Insys_Anthem_001310541
Insys_Anthem_001310544                   Insys_Anthem_001310544
Insys_Anthem_001310545                   Insys_Anthem_001310545
Insys_Anthem_001310552                   Insys_Anthem_001310552
Insys_Anthem_001310560                   Insys_Anthem_001310560
Insys_Anthem_001310565                   Insys_Anthem_001310565

                                                    1593
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1595 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310567                   Insys_Anthem_001310567
Insys_Anthem_001310568                   Insys_Anthem_001310568
Insys_Anthem_001310569                   Insys_Anthem_001310569
Insys_Anthem_001310573                   Insys_Anthem_001310573
Insys_Anthem_001310574                   Insys_Anthem_001310574
Insys_Anthem_001310583                   Insys_Anthem_001310583
Insys_Anthem_001310585                   Insys_Anthem_001310585
Insys_Anthem_001310588                   Insys_Anthem_001310588
Insys_Anthem_001310593                   Insys_Anthem_001310593
Insys_Anthem_001310594                   Insys_Anthem_001310594
Insys_Anthem_001310599                   Insys_Anthem_001310599
Insys_Anthem_001310601                   Insys_Anthem_001310601
Insys_Anthem_001310606                   Insys_Anthem_001310606
Insys_Anthem_001310613                   Insys_Anthem_001310613
Insys_Anthem_001310635                   Insys_Anthem_001310635
Insys_Anthem_001310639                   Insys_Anthem_001310639
Insys_Anthem_001310656                   Insys_Anthem_001310656
Insys_Anthem_001310657                   Insys_Anthem_001310657
Insys_Anthem_001310670                   Insys_Anthem_001310670
Insys_Anthem_001310676                   Insys_Anthem_001310676
Insys_Anthem_001310677                   Insys_Anthem_001310677
Insys_Anthem_001310678                   Insys_Anthem_001310678
Insys_Anthem_001310679                   Insys_Anthem_001310679
Insys_Anthem_001310680                   Insys_Anthem_001310680
Insys_Anthem_001310684                   Insys_Anthem_001310684
Insys_Anthem_001310686                   Insys_Anthem_001310686
Insys_Anthem_001310693                   Insys_Anthem_001310693
Insys_Anthem_001310696                   Insys_Anthem_001310696
Insys_Anthem_001310697                   Insys_Anthem_001310697
Insys_Anthem_001310698                   Insys_Anthem_001310698
Insys_Anthem_001310701                   Insys_Anthem_001310701
Insys_Anthem_001310703                   Insys_Anthem_001310703
Insys_Anthem_001310705                   Insys_Anthem_001310705
Insys_Anthem_001310715                   Insys_Anthem_001310715
Insys_Anthem_001310727                   Insys_Anthem_001310727
Insys_Anthem_001310731                   Insys_Anthem_001310731
Insys_Anthem_001310732                   Insys_Anthem_001310732
Insys_Anthem_001310733                   Insys_Anthem_001310733
Insys_Anthem_001310741                   Insys_Anthem_001310741
Insys_Anthem_001310743                   Insys_Anthem_001310743
Insys_Anthem_001310744                   Insys_Anthem_001310744
Insys_Anthem_001310753                   Insys_Anthem_001310753
Insys_Anthem_001310757                   Insys_Anthem_001310757
Insys_Anthem_001310768                   Insys_Anthem_001310768
Insys_Anthem_001310776                   Insys_Anthem_001310776
Insys_Anthem_001310787                   Insys_Anthem_001310787
Insys_Anthem_001310790                   Insys_Anthem_001310790

                                                    1594
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1596 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001310798                   Insys_Anthem_001310798
Insys_Anthem_001310806                   Insys_Anthem_001310806
Insys_Anthem_001310807                   Insys_Anthem_001310807
Insys_Anthem_001310808                   Insys_Anthem_001310808
Insys_Anthem_001310809                   Insys_Anthem_001310809
Insys_Anthem_001310810                   Insys_Anthem_001310810
Insys_Anthem_001310815                   Insys_Anthem_001310815
Insys_Anthem_001310826                   Insys_Anthem_001310826
Insys_Anthem_001310829                   Insys_Anthem_001310829
Insys_Anthem_001310860                   Insys_Anthem_001310860
Insys_Anthem_001310862                   Insys_Anthem_001310862
Insys_Anthem_001310864                   Insys_Anthem_001310864
Insys_Anthem_001310867                   Insys_Anthem_001310867
Insys_Anthem_001310870                   Insys_Anthem_001310870
Insys_Anthem_001310871                   Insys_Anthem_001310871
Insys_Anthem_001310878                   Insys_Anthem_001310878
Insys_Anthem_001310885                   Insys_Anthem_001310885
Insys_Anthem_001310886                   Insys_Anthem_001310886
Insys_Anthem_001310887                   Insys_Anthem_001310887
Insys_Anthem_001310897                   Insys_Anthem_001310897
Insys_Anthem_001310898                   Insys_Anthem_001310898
Insys_Anthem_001310903                   Insys_Anthem_001310903
Insys_Anthem_001310907                   Insys_Anthem_001310907
Insys_Anthem_001310908                   Insys_Anthem_001310908
Insys_Anthem_001310915                   Insys_Anthem_001310915
Insys_Anthem_001310916                   Insys_Anthem_001310916
Insys_Anthem_001310917                   Insys_Anthem_001310917
Insys_Anthem_001310928                   Insys_Anthem_001310928
Insys_Anthem_001310931                   Insys_Anthem_001310931
Insys_Anthem_001310932                   Insys_Anthem_001310932
Insys_Anthem_001310934                   Insys_Anthem_001310934
Insys_Anthem_001310939                   Insys_Anthem_001310939
Insys_Anthem_001310953                   Insys_Anthem_001310953
Insys_Anthem_001310959                   Insys_Anthem_001310959
Insys_Anthem_001310960                   Insys_Anthem_001310960
Insys_Anthem_001310961                   Insys_Anthem_001310961
Insys_Anthem_001310967                   Insys_Anthem_001310967
Insys_Anthem_001310968                   Insys_Anthem_001310968
Insys_Anthem_001310975                   Insys_Anthem_001310975
Insys_Anthem_001310976                   Insys_Anthem_001310976
Insys_Anthem_001310978                   Insys_Anthem_001310978
Insys_Anthem_001310981                   Insys_Anthem_001310981
Insys_Anthem_001310982                   Insys_Anthem_001310982
Insys_Anthem_001310983                   Insys_Anthem_001310983
Insys_Anthem_001310985                   Insys_Anthem_001310985
Insys_Anthem_001310998                   Insys_Anthem_001310998
Insys_Anthem_001311005                   Insys_Anthem_001311005

                                                    1595
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1597 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311007                   Insys_Anthem_001311007
Insys_Anthem_001311011                   Insys_Anthem_001311011
Insys_Anthem_001311016                   Insys_Anthem_001311016
Insys_Anthem_001311017                   Insys_Anthem_001311017
Insys_Anthem_001311022                   Insys_Anthem_001311022
Insys_Anthem_001311025                   Insys_Anthem_001311025
Insys_Anthem_001311027                   Insys_Anthem_001311027
Insys_Anthem_001311028                   Insys_Anthem_001311028
Insys_Anthem_001311038                   Insys_Anthem_001311038
Insys_Anthem_001311039                   Insys_Anthem_001311039
Insys_Anthem_001311045                   Insys_Anthem_001311045
Insys_Anthem_001311048                   Insys_Anthem_001311048
Insys_Anthem_001311049                   Insys_Anthem_001311049
Insys_Anthem_001311056                   Insys_Anthem_001311056
Insys_Anthem_001311059                   Insys_Anthem_001311059
Insys_Anthem_001311060                   Insys_Anthem_001311060
Insys_Anthem_001311062                   Insys_Anthem_001311062
Insys_Anthem_001311070                   Insys_Anthem_001311070
Insys_Anthem_001311072                   Insys_Anthem_001311072
Insys_Anthem_001311073                   Insys_Anthem_001311073
Insys_Anthem_001311074                   Insys_Anthem_001311074
Insys_Anthem_001311075                   Insys_Anthem_001311075
Insys_Anthem_001311078                   Insys_Anthem_001311078
Insys_Anthem_001311079                   Insys_Anthem_001311079
Insys_Anthem_001311085                   Insys_Anthem_001311085
Insys_Anthem_001311088                   Insys_Anthem_001311088
Insys_Anthem_001311089                   Insys_Anthem_001311089
Insys_Anthem_001311090                   Insys_Anthem_001311090
Insys_Anthem_001311098                   Insys_Anthem_001311098
Insys_Anthem_001311099                   Insys_Anthem_001311099
Insys_Anthem_001311100                   Insys_Anthem_001311100
Insys_Anthem_001311101                   Insys_Anthem_001311101
Insys_Anthem_001311113                   Insys_Anthem_001311113
Insys_Anthem_001311115                   Insys_Anthem_001311115
Insys_Anthem_001311117                   Insys_Anthem_001311117
Insys_Anthem_001311122                   Insys_Anthem_001311122
Insys_Anthem_001311124                   Insys_Anthem_001311124
Insys_Anthem_001311127                   Insys_Anthem_001311127
Insys_Anthem_001311129                   Insys_Anthem_001311129
Insys_Anthem_001311131                   Insys_Anthem_001311131
Insys_Anthem_001311139                   Insys_Anthem_001311139
Insys_Anthem_001311140                   Insys_Anthem_001311140
Insys_Anthem_001311141                   Insys_Anthem_001311141
Insys_Anthem_001311144                   Insys_Anthem_001311144
Insys_Anthem_001311146                   Insys_Anthem_001311146
Insys_Anthem_001311153                   Insys_Anthem_001311153
Insys_Anthem_001311154                   Insys_Anthem_001311154

                                                    1596
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1598 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311158                   Insys_Anthem_001311158
Insys_Anthem_001311159                   Insys_Anthem_001311159
Insys_Anthem_001311162                   Insys_Anthem_001311162
Insys_Anthem_001311163                   Insys_Anthem_001311163
Insys_Anthem_001311170                   Insys_Anthem_001311170
Insys_Anthem_001311171                   Insys_Anthem_001311171
Insys_Anthem_001311172                   Insys_Anthem_001311172
Insys_Anthem_001311174                   Insys_Anthem_001311174
Insys_Anthem_001311181                   Insys_Anthem_001311181
Insys_Anthem_001311185                   Insys_Anthem_001311185
Insys_Anthem_001311190                   Insys_Anthem_001311190
Insys_Anthem_001311199                   Insys_Anthem_001311199
Insys_Anthem_001311200                   Insys_Anthem_001311200
Insys_Anthem_001311202                   Insys_Anthem_001311202
Insys_Anthem_001311206                   Insys_Anthem_001311206
Insys_Anthem_001311208                   Insys_Anthem_001311208
Insys_Anthem_001311220                   Insys_Anthem_001311220
Insys_Anthem_001311221                   Insys_Anthem_001311221
Insys_Anthem_001311223                   Insys_Anthem_001311223
Insys_Anthem_001311225                   Insys_Anthem_001311225
Insys_Anthem_001311227                   Insys_Anthem_001311227
Insys_Anthem_001311233                   Insys_Anthem_001311233
Insys_Anthem_001311241                   Insys_Anthem_001311241
Insys_Anthem_001311248                   Insys_Anthem_001311248
Insys_Anthem_001311249                   Insys_Anthem_001311249
Insys_Anthem_001311252                   Insys_Anthem_001311252
Insys_Anthem_001311255                   Insys_Anthem_001311255
Insys_Anthem_001311264                   Insys_Anthem_001311264
Insys_Anthem_001311265                   Insys_Anthem_001311265
Insys_Anthem_001311266                   Insys_Anthem_001311266
Insys_Anthem_001311271                   Insys_Anthem_001311271
Insys_Anthem_001311274                   Insys_Anthem_001311274
Insys_Anthem_001311276                   Insys_Anthem_001311276
Insys_Anthem_001311277                   Insys_Anthem_001311277
Insys_Anthem_001311279                   Insys_Anthem_001311279
Insys_Anthem_001311282                   Insys_Anthem_001311282
Insys_Anthem_001311301                   Insys_Anthem_001311301
Insys_Anthem_001311302                   Insys_Anthem_001311302
Insys_Anthem_001311304                   Insys_Anthem_001311304
Insys_Anthem_001311308                   Insys_Anthem_001311308
Insys_Anthem_001311311                   Insys_Anthem_001311311
Insys_Anthem_001311312                   Insys_Anthem_001311312
Insys_Anthem_001311314                   Insys_Anthem_001311314
Insys_Anthem_001311318                   Insys_Anthem_001311318
Insys_Anthem_001311329                   Insys_Anthem_001311329
Insys_Anthem_001311332                   Insys_Anthem_001311332
Insys_Anthem_001311333                   Insys_Anthem_001311333

                                                    1597
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1599 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311339                   Insys_Anthem_001311339
Insys_Anthem_001311343                   Insys_Anthem_001311343
Insys_Anthem_001311348                   Insys_Anthem_001311348
Insys_Anthem_001311354                   Insys_Anthem_001311354
Insys_Anthem_001311355                   Insys_Anthem_001311355
Insys_Anthem_001311356                   Insys_Anthem_001311356
Insys_Anthem_001311360                   Insys_Anthem_001311360
Insys_Anthem_001311361                   Insys_Anthem_001311361
Insys_Anthem_001311363                   Insys_Anthem_001311363
Insys_Anthem_001311364                   Insys_Anthem_001311364
Insys_Anthem_001311365                   Insys_Anthem_001311365
Insys_Anthem_001311366                   Insys_Anthem_001311366
Insys_Anthem_001311370                   Insys_Anthem_001311370
Insys_Anthem_001311375                   Insys_Anthem_001311375
Insys_Anthem_001311378                   Insys_Anthem_001311378
Insys_Anthem_001311382                   Insys_Anthem_001311382
Insys_Anthem_001311385                   Insys_Anthem_001311385
Insys_Anthem_001311396                   Insys_Anthem_001311396
Insys_Anthem_001311398                   Insys_Anthem_001311398
Insys_Anthem_001311399                   Insys_Anthem_001311399
Insys_Anthem_001311406                   Insys_Anthem_001311406
Insys_Anthem_001311407                   Insys_Anthem_001311407
Insys_Anthem_001311408                   Insys_Anthem_001311408
Insys_Anthem_001311412                   Insys_Anthem_001311412
Insys_Anthem_001311421                   Insys_Anthem_001311421
Insys_Anthem_001311422                   Insys_Anthem_001311422
Insys_Anthem_001311423                   Insys_Anthem_001311423
Insys_Anthem_001311425                   Insys_Anthem_001311425
Insys_Anthem_001311438                   Insys_Anthem_001311438
Insys_Anthem_001311444                   Insys_Anthem_001311444
Insys_Anthem_001311445                   Insys_Anthem_001311445
Insys_Anthem_001311447                   Insys_Anthem_001311447
Insys_Anthem_001311467                   Insys_Anthem_001311467
Insys_Anthem_001311471                   Insys_Anthem_001311471
Insys_Anthem_001311473                   Insys_Anthem_001311473
Insys_Anthem_001311478                   Insys_Anthem_001311478
Insys_Anthem_001311479                   Insys_Anthem_001311479
Insys_Anthem_001311485                   Insys_Anthem_001311485
Insys_Anthem_001311490                   Insys_Anthem_001311490
Insys_Anthem_001311497                   Insys_Anthem_001311497
Insys_Anthem_001311498                   Insys_Anthem_001311498
Insys_Anthem_001311503                   Insys_Anthem_001311503
Insys_Anthem_001311508                   Insys_Anthem_001311508
Insys_Anthem_001311510                   Insys_Anthem_001311510
Insys_Anthem_001311512                   Insys_Anthem_001311512
Insys_Anthem_001311514                   Insys_Anthem_001311514
Insys_Anthem_001311528                   Insys_Anthem_001311528

                                                    1598
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1600 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311529                   Insys_Anthem_001311529
Insys_Anthem_001311531                   Insys_Anthem_001311531
Insys_Anthem_001311534                   Insys_Anthem_001311534
Insys_Anthem_001311535                   Insys_Anthem_001311535
Insys_Anthem_001311537                   Insys_Anthem_001311537
Insys_Anthem_001311544                   Insys_Anthem_001311544
Insys_Anthem_001311546                   Insys_Anthem_001311546
Insys_Anthem_001311549                   Insys_Anthem_001311549
Insys_Anthem_001311553                   Insys_Anthem_001311553
Insys_Anthem_001311554                   Insys_Anthem_001311554
Insys_Anthem_001311561                   Insys_Anthem_001311561
Insys_Anthem_001311562                   Insys_Anthem_001311562
Insys_Anthem_001311567                   Insys_Anthem_001311567
Insys_Anthem_001311568                   Insys_Anthem_001311568
Insys_Anthem_001311573                   Insys_Anthem_001311573
Insys_Anthem_001311574                   Insys_Anthem_001311574
Insys_Anthem_001311579                   Insys_Anthem_001311579
Insys_Anthem_001311588                   Insys_Anthem_001311588
Insys_Anthem_001311593                   Insys_Anthem_001311593
Insys_Anthem_001311594                   Insys_Anthem_001311594
Insys_Anthem_001311596                   Insys_Anthem_001311596
Insys_Anthem_001311601                   Insys_Anthem_001311601
Insys_Anthem_001311615                   Insys_Anthem_001311615
Insys_Anthem_001311616                   Insys_Anthem_001311616
Insys_Anthem_001311617                   Insys_Anthem_001311617
Insys_Anthem_001311620                   Insys_Anthem_001311620
Insys_Anthem_001311621                   Insys_Anthem_001311621
Insys_Anthem_001311622                   Insys_Anthem_001311622
Insys_Anthem_001311623                   Insys_Anthem_001311623
Insys_Anthem_001311626                   Insys_Anthem_001311626
Insys_Anthem_001311628                   Insys_Anthem_001311628
Insys_Anthem_001311634                   Insys_Anthem_001311634
Insys_Anthem_001311638                   Insys_Anthem_001311638
Insys_Anthem_001311647                   Insys_Anthem_001311647
Insys_Anthem_001311656                   Insys_Anthem_001311656
Insys_Anthem_001311657                   Insys_Anthem_001311657
Insys_Anthem_001311659                   Insys_Anthem_001311659
Insys_Anthem_001311660                   Insys_Anthem_001311660
Insys_Anthem_001311661                   Insys_Anthem_001311661
Insys_Anthem_001311662                   Insys_Anthem_001311662
Insys_Anthem_001311664                   Insys_Anthem_001311664
Insys_Anthem_001311665                   Insys_Anthem_001311665
Insys_Anthem_001311666                   Insys_Anthem_001311666
Insys_Anthem_001311676                   Insys_Anthem_001311676
Insys_Anthem_001311678                   Insys_Anthem_001311678
Insys_Anthem_001311679                   Insys_Anthem_001311679
Insys_Anthem_001311680                   Insys_Anthem_001311680

                                                    1599
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1601 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311682                   Insys_Anthem_001311682
Insys_Anthem_001311696                   Insys_Anthem_001311696
Insys_Anthem_001311700                   Insys_Anthem_001311700
Insys_Anthem_001311702                   Insys_Anthem_001311702
Insys_Anthem_001311715                   Insys_Anthem_001311715
Insys_Anthem_001311717                   Insys_Anthem_001311717
Insys_Anthem_001311718                   Insys_Anthem_001311718
Insys_Anthem_001311722                   Insys_Anthem_001311722
Insys_Anthem_001311723                   Insys_Anthem_001311723
Insys_Anthem_001311738                   Insys_Anthem_001311738
Insys_Anthem_001311745                   Insys_Anthem_001311745
Insys_Anthem_001311746                   Insys_Anthem_001311746
Insys_Anthem_001311747                   Insys_Anthem_001311747
Insys_Anthem_001311748                   Insys_Anthem_001311748
Insys_Anthem_001311750                   Insys_Anthem_001311750
Insys_Anthem_001311751                   Insys_Anthem_001311751
Insys_Anthem_001311755                   Insys_Anthem_001311755
Insys_Anthem_001311756                   Insys_Anthem_001311756
Insys_Anthem_001311757                   Insys_Anthem_001311757
Insys_Anthem_001311760                   Insys_Anthem_001311760
Insys_Anthem_001311761                   Insys_Anthem_001311761
Insys_Anthem_001311775                   Insys_Anthem_001311775
Insys_Anthem_001311778                   Insys_Anthem_001311778
Insys_Anthem_001311781                   Insys_Anthem_001311781
Insys_Anthem_001311782                   Insys_Anthem_001311782
Insys_Anthem_001311783                   Insys_Anthem_001311783
Insys_Anthem_001311785                   Insys_Anthem_001311785
Insys_Anthem_001311790                   Insys_Anthem_001311790
Insys_Anthem_001311792                   Insys_Anthem_001311792
Insys_Anthem_001311793                   Insys_Anthem_001311793
Insys_Anthem_001311796                   Insys_Anthem_001311796
Insys_Anthem_001311800                   Insys_Anthem_001311800
Insys_Anthem_001311802                   Insys_Anthem_001311802
Insys_Anthem_001311818                   Insys_Anthem_001311818
Insys_Anthem_001311819                   Insys_Anthem_001311819
Insys_Anthem_001311821                   Insys_Anthem_001311821
Insys_Anthem_001311829                   Insys_Anthem_001311829
Insys_Anthem_001311830                   Insys_Anthem_001311830
Insys_Anthem_001311834                   Insys_Anthem_001311834
Insys_Anthem_001311835                   Insys_Anthem_001311835
Insys_Anthem_001311837                   Insys_Anthem_001311837
Insys_Anthem_001311841                   Insys_Anthem_001311841
Insys_Anthem_001311845                   Insys_Anthem_001311845
Insys_Anthem_001311857                   Insys_Anthem_001311857
Insys_Anthem_001311859                   Insys_Anthem_001311859
Insys_Anthem_001311860                   Insys_Anthem_001311860
Insys_Anthem_001311861                   Insys_Anthem_001311861

                                                    1600
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1602 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001311865                   Insys_Anthem_001311865
Insys_Anthem_001311871                   Insys_Anthem_001311871
Insys_Anthem_001311872                   Insys_Anthem_001311872
Insys_Anthem_001311876                   Insys_Anthem_001311876
Insys_Anthem_001311878                   Insys_Anthem_001311878
Insys_Anthem_001311879                   Insys_Anthem_001311879
Insys_Anthem_001311884                   Insys_Anthem_001311884
Insys_Anthem_001311892                   Insys_Anthem_001311892
Insys_Anthem_001311894                   Insys_Anthem_001311894
Insys_Anthem_001311895                   Insys_Anthem_001311895
Insys_Anthem_001311898                   Insys_Anthem_001311898
Insys_Anthem_001311900                   Insys_Anthem_001311900
Insys_Anthem_001311914                   Insys_Anthem_001311914
Insys_Anthem_001311915                   Insys_Anthem_001311915
Insys_Anthem_001311919                   Insys_Anthem_001311919
Insys_Anthem_001311929                   Insys_Anthem_001311929
Insys_Anthem_001311930                   Insys_Anthem_001311930
Insys_Anthem_001311936                   Insys_Anthem_001311936
Insys_Anthem_001311937                   Insys_Anthem_001311937
Insys_Anthem_001311938                   Insys_Anthem_001311938
Insys_Anthem_001311942                   Insys_Anthem_001311942
Insys_Anthem_001311946                   Insys_Anthem_001311946
Insys_Anthem_001311947                   Insys_Anthem_001311947
Insys_Anthem_001311954                   Insys_Anthem_001311954
Insys_Anthem_001311957                   Insys_Anthem_001311957
Insys_Anthem_001311958                   Insys_Anthem_001311958
Insys_Anthem_001311961                   Insys_Anthem_001311961
Insys_Anthem_001311966                   Insys_Anthem_001311966
Insys_Anthem_001311974                   Insys_Anthem_001311974
Insys_Anthem_001311979                   Insys_Anthem_001311979
Insys_Anthem_001311981                   Insys_Anthem_001311981
Insys_Anthem_001311991                   Insys_Anthem_001311991
Insys_Anthem_001311999                   Insys_Anthem_001311999
Insys_Anthem_001312000                   Insys_Anthem_001312000
Insys_Anthem_001312001                   Insys_Anthem_001312001
Insys_Anthem_001312003                   Insys_Anthem_001312003
Insys_Anthem_001312005                   Insys_Anthem_001312005
Insys_Anthem_001312009                   Insys_Anthem_001312009
Insys_Anthem_001312019                   Insys_Anthem_001312019
Insys_Anthem_001312022                   Insys_Anthem_001312022
Insys_Anthem_001312026                   Insys_Anthem_001312026
Insys_Anthem_001312027                   Insys_Anthem_001312027
Insys_Anthem_001312028                   Insys_Anthem_001312028
Insys_Anthem_001312031                   Insys_Anthem_001312031
Insys_Anthem_001312036                   Insys_Anthem_001312036
Insys_Anthem_001312042                   Insys_Anthem_001312042
Insys_Anthem_001312043                   Insys_Anthem_001312043

                                                    1601
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1603 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312047                   Insys_Anthem_001312047
Insys_Anthem_001312048                   Insys_Anthem_001312048
Insys_Anthem_001312049                   Insys_Anthem_001312049
Insys_Anthem_001312050                   Insys_Anthem_001312050
Insys_Anthem_001312056                   Insys_Anthem_001312056
Insys_Anthem_001312061                   Insys_Anthem_001312061
Insys_Anthem_001312062                   Insys_Anthem_001312062
Insys_Anthem_001312064                   Insys_Anthem_001312064
Insys_Anthem_001312071                   Insys_Anthem_001312071
Insys_Anthem_001312074                   Insys_Anthem_001312074
Insys_Anthem_001312076                   Insys_Anthem_001312076
Insys_Anthem_001312078                   Insys_Anthem_001312078
Insys_Anthem_001312080                   Insys_Anthem_001312080
Insys_Anthem_001312081                   Insys_Anthem_001312081
Insys_Anthem_001312085                   Insys_Anthem_001312085
Insys_Anthem_001312091                   Insys_Anthem_001312091
Insys_Anthem_001312096                   Insys_Anthem_001312096
Insys_Anthem_001312097                   Insys_Anthem_001312097
Insys_Anthem_001312102                   Insys_Anthem_001312102
Insys_Anthem_001312103                   Insys_Anthem_001312103
Insys_Anthem_001312106                   Insys_Anthem_001312106
Insys_Anthem_001312107                   Insys_Anthem_001312107
Insys_Anthem_001312112                   Insys_Anthem_001312112
Insys_Anthem_001312113                   Insys_Anthem_001312113
Insys_Anthem_001312121                   Insys_Anthem_001312121
Insys_Anthem_001312126                   Insys_Anthem_001312126
Insys_Anthem_001312127                   Insys_Anthem_001312127
Insys_Anthem_001312128                   Insys_Anthem_001312128
Insys_Anthem_001312129                   Insys_Anthem_001312129
Insys_Anthem_001312135                   Insys_Anthem_001312135
Insys_Anthem_001312136                   Insys_Anthem_001312136
Insys_Anthem_001312139                   Insys_Anthem_001312139
Insys_Anthem_001312151                   Insys_Anthem_001312151
Insys_Anthem_001312152                   Insys_Anthem_001312152
Insys_Anthem_001312153                   Insys_Anthem_001312153
Insys_Anthem_001312156                   Insys_Anthem_001312156
Insys_Anthem_001312157                   Insys_Anthem_001312157
Insys_Anthem_001312160                   Insys_Anthem_001312160
Insys_Anthem_001312161                   Insys_Anthem_001312161
Insys_Anthem_001312166                   Insys_Anthem_001312166
Insys_Anthem_001312167                   Insys_Anthem_001312167
Insys_Anthem_001312170                   Insys_Anthem_001312170
Insys_Anthem_001312171                   Insys_Anthem_001312171
Insys_Anthem_001312172                   Insys_Anthem_001312172
Insys_Anthem_001312178                   Insys_Anthem_001312178
Insys_Anthem_001312191                   Insys_Anthem_001312191
Insys_Anthem_001312193                   Insys_Anthem_001312193

                                                    1602
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1604 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312197                   Insys_Anthem_001312197
Insys_Anthem_001312199                   Insys_Anthem_001312199
Insys_Anthem_001312204                   Insys_Anthem_001312204
Insys_Anthem_001312205                   Insys_Anthem_001312205
Insys_Anthem_001312208                   Insys_Anthem_001312208
Insys_Anthem_001312209                   Insys_Anthem_001312209
Insys_Anthem_001312213                   Insys_Anthem_001312213
Insys_Anthem_001312223                   Insys_Anthem_001312223
Insys_Anthem_001312224                   Insys_Anthem_001312224
Insys_Anthem_001312227                   Insys_Anthem_001312227
Insys_Anthem_001312228                   Insys_Anthem_001312228
Insys_Anthem_001312231                   Insys_Anthem_001312231
Insys_Anthem_001312232                   Insys_Anthem_001312232
Insys_Anthem_001312240                   Insys_Anthem_001312240
Insys_Anthem_001312241                   Insys_Anthem_001312241
Insys_Anthem_001312242                   Insys_Anthem_001312242
Insys_Anthem_001312254                   Insys_Anthem_001312254
Insys_Anthem_001312255                   Insys_Anthem_001312255
Insys_Anthem_001312256                   Insys_Anthem_001312256
Insys_Anthem_001312257                   Insys_Anthem_001312257
Insys_Anthem_001312262                   Insys_Anthem_001312262
Insys_Anthem_001312263                   Insys_Anthem_001312263
Insys_Anthem_001312264                   Insys_Anthem_001312264
Insys_Anthem_001312267                   Insys_Anthem_001312267
Insys_Anthem_001312268                   Insys_Anthem_001312268
Insys_Anthem_001312269                   Insys_Anthem_001312269
Insys_Anthem_001312271                   Insys_Anthem_001312271
Insys_Anthem_001312276                   Insys_Anthem_001312276
Insys_Anthem_001312277                   Insys_Anthem_001312277
Insys_Anthem_001312289                   Insys_Anthem_001312289
Insys_Anthem_001312290                   Insys_Anthem_001312290
Insys_Anthem_001312291                   Insys_Anthem_001312291
Insys_Anthem_001312294                   Insys_Anthem_001312294
Insys_Anthem_001312295                   Insys_Anthem_001312295
Insys_Anthem_001312301                   Insys_Anthem_001312301
Insys_Anthem_001312303                   Insys_Anthem_001312303
Insys_Anthem_001312314                   Insys_Anthem_001312314
Insys_Anthem_001312315                   Insys_Anthem_001312315
Insys_Anthem_001312317                   Insys_Anthem_001312317
Insys_Anthem_001312318                   Insys_Anthem_001312318
Insys_Anthem_001312321                   Insys_Anthem_001312321
Insys_Anthem_001312327                   Insys_Anthem_001312327
Insys_Anthem_001312335                   Insys_Anthem_001312335
Insys_Anthem_001312339                   Insys_Anthem_001312339
Insys_Anthem_001312353                   Insys_Anthem_001312353
Insys_Anthem_001312354                   Insys_Anthem_001312354
Insys_Anthem_001312357                   Insys_Anthem_001312357

                                                    1603
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1605 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312360                   Insys_Anthem_001312360
Insys_Anthem_001312361                   Insys_Anthem_001312361
Insys_Anthem_001312363                   Insys_Anthem_001312363
Insys_Anthem_001312365                   Insys_Anthem_001312365
Insys_Anthem_001312367                   Insys_Anthem_001312367
Insys_Anthem_001312375                   Insys_Anthem_001312375
Insys_Anthem_001312376                   Insys_Anthem_001312376
Insys_Anthem_001312377                   Insys_Anthem_001312377
Insys_Anthem_001312378                   Insys_Anthem_001312378
Insys_Anthem_001312379                   Insys_Anthem_001312379
Insys_Anthem_001312380                   Insys_Anthem_001312380
Insys_Anthem_001312382                   Insys_Anthem_001312382
Insys_Anthem_001312386                   Insys_Anthem_001312386
Insys_Anthem_001312392                   Insys_Anthem_001312392
Insys_Anthem_001312393                   Insys_Anthem_001312393
Insys_Anthem_001312397                   Insys_Anthem_001312397
Insys_Anthem_001312399                   Insys_Anthem_001312399
Insys_Anthem_001312400                   Insys_Anthem_001312400
Insys_Anthem_001312401                   Insys_Anthem_001312401
Insys_Anthem_001312402                   Insys_Anthem_001312402
Insys_Anthem_001312403                   Insys_Anthem_001312403
Insys_Anthem_001312407                   Insys_Anthem_001312407
Insys_Anthem_001312408                   Insys_Anthem_001312408
Insys_Anthem_001312412                   Insys_Anthem_001312412
Insys_Anthem_001312413                   Insys_Anthem_001312413
Insys_Anthem_001312420                   Insys_Anthem_001312420
Insys_Anthem_001312421                   Insys_Anthem_001312421
Insys_Anthem_001312422                   Insys_Anthem_001312422
Insys_Anthem_001312423                   Insys_Anthem_001312423
Insys_Anthem_001312429                   Insys_Anthem_001312429
Insys_Anthem_001312430                   Insys_Anthem_001312430
Insys_Anthem_001312431                   Insys_Anthem_001312431
Insys_Anthem_001312432                   Insys_Anthem_001312432
Insys_Anthem_001312436                   Insys_Anthem_001312436
Insys_Anthem_001312443                   Insys_Anthem_001312443
Insys_Anthem_001312451                   Insys_Anthem_001312451
Insys_Anthem_001312453                   Insys_Anthem_001312453
Insys_Anthem_001312456                   Insys_Anthem_001312456
Insys_Anthem_001312457                   Insys_Anthem_001312457
Insys_Anthem_001312459                   Insys_Anthem_001312459
Insys_Anthem_001312462                   Insys_Anthem_001312462
Insys_Anthem_001312470                   Insys_Anthem_001312470
Insys_Anthem_001312471                   Insys_Anthem_001312471
Insys_Anthem_001312472                   Insys_Anthem_001312472
Insys_Anthem_001312477                   Insys_Anthem_001312477
Insys_Anthem_001312479                   Insys_Anthem_001312479
Insys_Anthem_001312480                   Insys_Anthem_001312480

                                                    1604
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1606 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312482                   Insys_Anthem_001312482
Insys_Anthem_001312493                   Insys_Anthem_001312493
Insys_Anthem_001312500                   Insys_Anthem_001312500
Insys_Anthem_001312501                   Insys_Anthem_001312501
Insys_Anthem_001312502                   Insys_Anthem_001312502
Insys_Anthem_001312504                   Insys_Anthem_001312504
Insys_Anthem_001312505                   Insys_Anthem_001312505
Insys_Anthem_001312515                   Insys_Anthem_001312515
Insys_Anthem_001312516                   Insys_Anthem_001312516
Insys_Anthem_001312522                   Insys_Anthem_001312522
Insys_Anthem_001312526                   Insys_Anthem_001312526
Insys_Anthem_001312529                   Insys_Anthem_001312529
Insys_Anthem_001312535                   Insys_Anthem_001312535
Insys_Anthem_001312536                   Insys_Anthem_001312536
Insys_Anthem_001312539                   Insys_Anthem_001312539
Insys_Anthem_001312542                   Insys_Anthem_001312542
Insys_Anthem_001312543                   Insys_Anthem_001312543
Insys_Anthem_001312544                   Insys_Anthem_001312544
Insys_Anthem_001312560                   Insys_Anthem_001312560
Insys_Anthem_001312561                   Insys_Anthem_001312561
Insys_Anthem_001312566                   Insys_Anthem_001312566
Insys_Anthem_001312568                   Insys_Anthem_001312568
Insys_Anthem_001312575                   Insys_Anthem_001312575
Insys_Anthem_001312582                   Insys_Anthem_001312582
Insys_Anthem_001312583                   Insys_Anthem_001312583
Insys_Anthem_001312587                   Insys_Anthem_001312587
Insys_Anthem_001312593                   Insys_Anthem_001312593
Insys_Anthem_001312594                   Insys_Anthem_001312594
Insys_Anthem_001312595                   Insys_Anthem_001312595
Insys_Anthem_001312601                   Insys_Anthem_001312601
Insys_Anthem_001312602                   Insys_Anthem_001312602
Insys_Anthem_001312603                   Insys_Anthem_001312603
Insys_Anthem_001312604                   Insys_Anthem_001312604
Insys_Anthem_001312608                   Insys_Anthem_001312608
Insys_Anthem_001312609                   Insys_Anthem_001312609
Insys_Anthem_001312610                   Insys_Anthem_001312610
Insys_Anthem_001312614                   Insys_Anthem_001312614
Insys_Anthem_001312623                   Insys_Anthem_001312623
Insys_Anthem_001312626                   Insys_Anthem_001312626
Insys_Anthem_001312627                   Insys_Anthem_001312627
Insys_Anthem_001312637                   Insys_Anthem_001312637
Insys_Anthem_001312644                   Insys_Anthem_001312644
Insys_Anthem_001312646                   Insys_Anthem_001312646
Insys_Anthem_001312648                   Insys_Anthem_001312648
Insys_Anthem_001312649                   Insys_Anthem_001312649
Insys_Anthem_001312650                   Insys_Anthem_001312650
Insys_Anthem_001312651                   Insys_Anthem_001312651

                                                    1605
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1607 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312652                   Insys_Anthem_001312652
Insys_Anthem_001312654                   Insys_Anthem_001312654
Insys_Anthem_001312656                   Insys_Anthem_001312656
Insys_Anthem_001312657                   Insys_Anthem_001312657
Insys_Anthem_001312664                   Insys_Anthem_001312664
Insys_Anthem_001312672                   Insys_Anthem_001312672
Insys_Anthem_001312673                   Insys_Anthem_001312673
Insys_Anthem_001312680                   Insys_Anthem_001312680
Insys_Anthem_001312682                   Insys_Anthem_001312682
Insys_Anthem_001312683                   Insys_Anthem_001312683
Insys_Anthem_001312685                   Insys_Anthem_001312685
Insys_Anthem_001312686                   Insys_Anthem_001312686
Insys_Anthem_001312690                   Insys_Anthem_001312690
Insys_Anthem_001312696                   Insys_Anthem_001312696
Insys_Anthem_001312700                   Insys_Anthem_001312700
Insys_Anthem_001312707                   Insys_Anthem_001312707
Insys_Anthem_001312710                   Insys_Anthem_001312710
Insys_Anthem_001312718                   Insys_Anthem_001312718
Insys_Anthem_001312719                   Insys_Anthem_001312719
Insys_Anthem_001312722                   Insys_Anthem_001312722
Insys_Anthem_001312732                   Insys_Anthem_001312732
Insys_Anthem_001312733                   Insys_Anthem_001312733
Insys_Anthem_001312735                   Insys_Anthem_001312735
Insys_Anthem_001312737                   Insys_Anthem_001312737
Insys_Anthem_001312754                   Insys_Anthem_001312754
Insys_Anthem_001312755                   Insys_Anthem_001312755
Insys_Anthem_001312764                   Insys_Anthem_001312764
Insys_Anthem_001312766                   Insys_Anthem_001312766
Insys_Anthem_001312768                   Insys_Anthem_001312768
Insys_Anthem_001312770                   Insys_Anthem_001312770
Insys_Anthem_001312777                   Insys_Anthem_001312777
Insys_Anthem_001312784                   Insys_Anthem_001312784
Insys_Anthem_001312788                   Insys_Anthem_001312788
Insys_Anthem_001312790                   Insys_Anthem_001312790
Insys_Anthem_001312802                   Insys_Anthem_001312802
Insys_Anthem_001312803                   Insys_Anthem_001312803
Insys_Anthem_001312804                   Insys_Anthem_001312804
Insys_Anthem_001312806                   Insys_Anthem_001312806
Insys_Anthem_001312811                   Insys_Anthem_001312811
Insys_Anthem_001312814                   Insys_Anthem_001312814
Insys_Anthem_001312819                   Insys_Anthem_001312819
Insys_Anthem_001312820                   Insys_Anthem_001312820
Insys_Anthem_001312821                   Insys_Anthem_001312821
Insys_Anthem_001312838                   Insys_Anthem_001312838
Insys_Anthem_001312840                   Insys_Anthem_001312840
Insys_Anthem_001312841                   Insys_Anthem_001312841
Insys_Anthem_001312842                   Insys_Anthem_001312842

                                                    1606
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1608 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312844                   Insys_Anthem_001312844
Insys_Anthem_001312845                   Insys_Anthem_001312845
Insys_Anthem_001312855                   Insys_Anthem_001312855
Insys_Anthem_001312856                   Insys_Anthem_001312856
Insys_Anthem_001312860                   Insys_Anthem_001312860
Insys_Anthem_001312863                   Insys_Anthem_001312863
Insys_Anthem_001312865                   Insys_Anthem_001312865
Insys_Anthem_001312866                   Insys_Anthem_001312866
Insys_Anthem_001312867                   Insys_Anthem_001312867
Insys_Anthem_001312868                   Insys_Anthem_001312868
Insys_Anthem_001312870                   Insys_Anthem_001312870
Insys_Anthem_001312871                   Insys_Anthem_001312871
Insys_Anthem_001312872                   Insys_Anthem_001312872
Insys_Anthem_001312875                   Insys_Anthem_001312875
Insys_Anthem_001312878                   Insys_Anthem_001312878
Insys_Anthem_001312879                   Insys_Anthem_001312879
Insys_Anthem_001312882                   Insys_Anthem_001312882
Insys_Anthem_001312885                   Insys_Anthem_001312885
Insys_Anthem_001312893                   Insys_Anthem_001312893
Insys_Anthem_001312894                   Insys_Anthem_001312894
Insys_Anthem_001312900                   Insys_Anthem_001312900
Insys_Anthem_001312902                   Insys_Anthem_001312902
Insys_Anthem_001312903                   Insys_Anthem_001312903
Insys_Anthem_001312905                   Insys_Anthem_001312905
Insys_Anthem_001312914                   Insys_Anthem_001312914
Insys_Anthem_001312918                   Insys_Anthem_001312918
Insys_Anthem_001312919                   Insys_Anthem_001312919
Insys_Anthem_001312920                   Insys_Anthem_001312920
Insys_Anthem_001312922                   Insys_Anthem_001312922
Insys_Anthem_001312924                   Insys_Anthem_001312924
Insys_Anthem_001312933                   Insys_Anthem_001312933
Insys_Anthem_001312934                   Insys_Anthem_001312934
Insys_Anthem_001312936                   Insys_Anthem_001312936
Insys_Anthem_001312937                   Insys_Anthem_001312937
Insys_Anthem_001312938                   Insys_Anthem_001312938
Insys_Anthem_001312940                   Insys_Anthem_001312940
Insys_Anthem_001312941                   Insys_Anthem_001312941
Insys_Anthem_001312946                   Insys_Anthem_001312946
Insys_Anthem_001312957                   Insys_Anthem_001312957
Insys_Anthem_001312961                   Insys_Anthem_001312961
Insys_Anthem_001312962                   Insys_Anthem_001312962
Insys_Anthem_001312963                   Insys_Anthem_001312963
Insys_Anthem_001312964                   Insys_Anthem_001312964
Insys_Anthem_001312966                   Insys_Anthem_001312966
Insys_Anthem_001312967                   Insys_Anthem_001312967
Insys_Anthem_001312968                   Insys_Anthem_001312968
Insys_Anthem_001312970                   Insys_Anthem_001312970

                                                    1607
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1609 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001312971                   Insys_Anthem_001312971
Insys_Anthem_001312973                   Insys_Anthem_001312973
Insys_Anthem_001312974                   Insys_Anthem_001312974
Insys_Anthem_001312978                   Insys_Anthem_001312978
Insys_Anthem_001312983                   Insys_Anthem_001312983
Insys_Anthem_001312984                   Insys_Anthem_001312984
Insys_Anthem_001312985                   Insys_Anthem_001312985
Insys_Anthem_001312993                   Insys_Anthem_001312993
Insys_Anthem_001312997                   Insys_Anthem_001312997
Insys_Anthem_001312998                   Insys_Anthem_001312998
Insys_Anthem_001313001                   Insys_Anthem_001313001
Insys_Anthem_001313015                   Insys_Anthem_001313015
Insys_Anthem_001313019                   Insys_Anthem_001313019
Insys_Anthem_001313020                   Insys_Anthem_001313020
Insys_Anthem_001313021                   Insys_Anthem_001313021
Insys_Anthem_001313030                   Insys_Anthem_001313030
Insys_Anthem_001313031                   Insys_Anthem_001313031
Insys_Anthem_001313034                   Insys_Anthem_001313034
Insys_Anthem_001313035                   Insys_Anthem_001313035
Insys_Anthem_001313044                   Insys_Anthem_001313044
Insys_Anthem_001313046                   Insys_Anthem_001313046
Insys_Anthem_001313052                   Insys_Anthem_001313052
Insys_Anthem_001313060                   Insys_Anthem_001313060
Insys_Anthem_001313061                   Insys_Anthem_001313061
Insys_Anthem_001313068                   Insys_Anthem_001313068
Insys_Anthem_001313075                   Insys_Anthem_001313075
Insys_Anthem_001313076                   Insys_Anthem_001313076
Insys_Anthem_001313078                   Insys_Anthem_001313078
Insys_Anthem_001313095                   Insys_Anthem_001313095
Insys_Anthem_001313102                   Insys_Anthem_001313102
Insys_Anthem_001313103                   Insys_Anthem_001313103
Insys_Anthem_001313106                   Insys_Anthem_001313106
Insys_Anthem_001313107                   Insys_Anthem_001313107
Insys_Anthem_001313109                   Insys_Anthem_001313109
Insys_Anthem_001313113                   Insys_Anthem_001313113
Insys_Anthem_001313125                   Insys_Anthem_001313125
Insys_Anthem_001313129                   Insys_Anthem_001313129
Insys_Anthem_001313130                   Insys_Anthem_001313130
Insys_Anthem_001313132                   Insys_Anthem_001313132
Insys_Anthem_001313133                   Insys_Anthem_001313133
Insys_Anthem_001313148                   Insys_Anthem_001313148
Insys_Anthem_001313152                   Insys_Anthem_001313152
Insys_Anthem_001313153                   Insys_Anthem_001313153
Insys_Anthem_001313156                   Insys_Anthem_001313156
Insys_Anthem_001313157                   Insys_Anthem_001313157
Insys_Anthem_001313164                   Insys_Anthem_001313164
Insys_Anthem_001313165                   Insys_Anthem_001313165

                                                    1608
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1610 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001313166                   Insys_Anthem_001313166
Insys_Anthem_001313173                   Insys_Anthem_001313173
Insys_Anthem_001313174                   Insys_Anthem_001313174
Insys_Anthem_001313175                   Insys_Anthem_001313175
Insys_Anthem_001313177                   Insys_Anthem_001313177
Insys_Anthem_001313180                   Insys_Anthem_001313180
Insys_Anthem_001313188                   Insys_Anthem_001313188
Insys_Anthem_001313190                   Insys_Anthem_001313190
Insys_Anthem_001313191                   Insys_Anthem_001313191
Insys_Anthem_001313192                   Insys_Anthem_001313192
Insys_Anthem_001313201                   Insys_Anthem_001313201
Insys_Anthem_001313203                   Insys_Anthem_001313203
Insys_Anthem_001313204                   Insys_Anthem_001313204
Insys_Anthem_001313211                   Insys_Anthem_001313211
Insys_Anthem_001313214                   Insys_Anthem_001313214
Insys_Anthem_001313222                   Insys_Anthem_001313222
Insys_Anthem_001313223                   Insys_Anthem_001313223
Insys_Anthem_001313224                   Insys_Anthem_001313224
Insys_Anthem_001313243                   Insys_Anthem_001313243
Insys_Anthem_001313248                   Insys_Anthem_001313248
Insys_Anthem_001313251                   Insys_Anthem_001313251
Insys_Anthem_001313252                   Insys_Anthem_001313252
Insys_Anthem_001313253                   Insys_Anthem_001313253
Insys_Anthem_001313254                   Insys_Anthem_001313254
Insys_Anthem_001313255                   Insys_Anthem_001313255
Insys_Anthem_001313258                   Insys_Anthem_001313258
Insys_Anthem_001313270                   Insys_Anthem_001313270
Insys_Anthem_001313277                   Insys_Anthem_001313277
Insys_Anthem_001313286                   Insys_Anthem_001313286
Insys_Anthem_001313289                   Insys_Anthem_001313289
Insys_Anthem_001313294                   Insys_Anthem_001313294
Insys_Anthem_001313306                   Insys_Anthem_001313306
Insys_Anthem_001313311                   Insys_Anthem_001313311
Insys_Anthem_001313312                   Insys_Anthem_001313312
Insys_Anthem_001313314                   Insys_Anthem_001313314
Insys_Anthem_001313315                   Insys_Anthem_001313315
Insys_Anthem_001313319                   Insys_Anthem_001313319
Insys_Anthem_001313320                   Insys_Anthem_001313320
Insys_Anthem_001313321                   Insys_Anthem_001313321
Insys_Anthem_001313325                   Insys_Anthem_001313325
Insys_Anthem_001313330                   Insys_Anthem_001313330
Insys_Anthem_001313336                   Insys_Anthem_001313336
Insys_Anthem_001313338                   Insys_Anthem_001313338
Insys_Anthem_001313340                   Insys_Anthem_001313340
Insys_Anthem_001313342                   Insys_Anthem_001313342
Insys_Anthem_001313345                   Insys_Anthem_001313345
Insys_Anthem_001313347                   Insys_Anthem_001313347

                                                    1609
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1611 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001313352                   Insys_Anthem_001313352
Insys_Anthem_001313360                   Insys_Anthem_001313360
Insys_Anthem_001313363                   Insys_Anthem_001313363
Insys_Anthem_001313367                   Insys_Anthem_001313367
Insys_Anthem_001313368                   Insys_Anthem_001313368
Insys_Anthem_001313370                   Insys_Anthem_001313370
Insys_Anthem_001313371                   Insys_Anthem_001313371
Insys_Anthem_001313376                   Insys_Anthem_001313376
Insys_Anthem_001313387                   Insys_Anthem_001313387
Insys_Anthem_001313388                   Insys_Anthem_001313388
Insys_Anthem_001313390                   Insys_Anthem_001313390
Insys_Anthem_001313392                   Insys_Anthem_001313392
Insys_Anthem_001313393                   Insys_Anthem_001313393
Insys_Anthem_001313394                   Insys_Anthem_001313394
Insys_Anthem_001313402                   Insys_Anthem_001313402
Insys_Anthem_001313403                   Insys_Anthem_001313403
Insys_Anthem_001313405                   Insys_Anthem_001313405
Insys_Anthem_001313406                   Insys_Anthem_001313406
Insys_Anthem_001313418                   Insys_Anthem_001313418
Insys_Anthem_001313424                   Insys_Anthem_001313424
Insys_Anthem_001313426                   Insys_Anthem_001313426
Insys_Anthem_001313427                   Insys_Anthem_001313427
Insys_Anthem_001313430                   Insys_Anthem_001313430
Insys_Anthem_001313434                   Insys_Anthem_001313434
Insys_Anthem_001313435                   Insys_Anthem_001313435
Insys_Anthem_001313444                   Insys_Anthem_001313444
Insys_Anthem_001313445                   Insys_Anthem_001313445
Insys_Anthem_001313454                   Insys_Anthem_001313454
Insys_Anthem_001313459                   Insys_Anthem_001313459
Insys_Anthem_001313461                   Insys_Anthem_001313461
Insys_Anthem_001313474                   Insys_Anthem_001313474
Insys_Anthem_001313481                   Insys_Anthem_001313481
Insys_Anthem_001313482                   Insys_Anthem_001313482
Insys_Anthem_001313489                   Insys_Anthem_001313489
Insys_Anthem_001313492                   Insys_Anthem_001313492
Insys_Anthem_001313495                   Insys_Anthem_001313495
Insys_Anthem_001313499                   Insys_Anthem_001313499
Insys_Anthem_001313500                   Insys_Anthem_001313500
Insys_Anthem_001313503                   Insys_Anthem_001313503
Insys_Anthem_001313507                   Insys_Anthem_001313507
Insys_Anthem_001313520                   Insys_Anthem_001313520
Insys_Anthem_001313522                   Insys_Anthem_001313522
Insys_Anthem_001313527                   Insys_Anthem_001313527
Insys_Anthem_001313538                   Insys_Anthem_001313538
Insys_Anthem_001313539                   Insys_Anthem_001313539
Insys_Anthem_001313543                   Insys_Anthem_001313543
Insys_Anthem_001313549                   Insys_Anthem_001313549

                                                    1610
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1612 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001313550                   Insys_Anthem_001313550
Insys_Anthem_001313555                   Insys_Anthem_001313555
Insys_Anthem_001313559                   Insys_Anthem_001313559
Insys_Anthem_001313563                   Insys_Anthem_001313563
Insys_Anthem_001313568                   Insys_Anthem_001313568
Insys_Anthem_001313570                   Insys_Anthem_001313570
Insys_Anthem_001313571                   Insys_Anthem_001313571
Insys_Anthem_001313572                   Insys_Anthem_001313572
Insys_Anthem_001313574                   Insys_Anthem_001313574
Insys_Anthem_001313590                   Insys_Anthem_001313590
Insys_Anthem_001313591                   Insys_Anthem_001313591
Insys_Anthem_001313592                   Insys_Anthem_001313592
Insys_Anthem_001313595                   Insys_Anthem_001313595
Insys_Anthem_001313596                   Insys_Anthem_001313596
Insys_Anthem_001313597                   Insys_Anthem_001313597
Insys_Anthem_001313607                   Insys_Anthem_001313607
Insys_Anthem_001313608                   Insys_Anthem_001313608
Insys_Anthem_001313611                   Insys_Anthem_001313611
Insys_Anthem_001313612                   Insys_Anthem_001313612
Insys_Anthem_001313621                   Insys_Anthem_001313621
Insys_Anthem_001313631                   Insys_Anthem_001313631
Insys_Anthem_001313642                   Insys_Anthem_001313642
Insys_Anthem_001313645                   Insys_Anthem_001313645
Insys_Anthem_001313647                   Insys_Anthem_001313647
Insys_Anthem_001313648                   Insys_Anthem_001313648
Insys_Anthem_001313650                   Insys_Anthem_001313650
Insys_Anthem_001313652                   Insys_Anthem_001313652
Insys_Anthem_001313659                   Insys_Anthem_001313659
Insys_Anthem_001313662                   Insys_Anthem_001313662
Insys_Anthem_001313666                   Insys_Anthem_001313666
Insys_Anthem_001313675                   Insys_Anthem_001313675
Insys_Anthem_001313678                   Insys_Anthem_001313678
Insys_Anthem_001313679                   Insys_Anthem_001313679
Insys_Anthem_001313691                   Insys_Anthem_001313691
Insys_Anthem_001313692                   Insys_Anthem_001313692
Insys_Anthem_001313694                   Insys_Anthem_001313694
Insys_Anthem_001313695                   Insys_Anthem_001313695
Insys_Anthem_001313698                   Insys_Anthem_001313698
Insys_Anthem_001313701                   Insys_Anthem_001313701
Insys_Anthem_001313702                   Insys_Anthem_001313702
Insys_Anthem_001313703                   Insys_Anthem_001313703
Insys_Anthem_001313720                   Insys_Anthem_001313720
Insys_Anthem_001313723                   Insys_Anthem_001313723
Insys_Anthem_001313724                   Insys_Anthem_001313724
Insys_Anthem_001313725                   Insys_Anthem_001313725
Insys_Anthem_001313729                   Insys_Anthem_001313729
Insys_Anthem_001313732                   Insys_Anthem_001313732

                                                    1611
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1613 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001313734                   Insys_Anthem_001313734
Insys_Anthem_001313736                   Insys_Anthem_001313736
Insys_Anthem_001313743                   Insys_Anthem_001313743
Insys_Anthem_001313745                   Insys_Anthem_001313745
Insys_Anthem_001313749                   Insys_Anthem_001313749
Insys_Anthem_001313750                   Insys_Anthem_001313750
Insys_Anthem_001313766                   Insys_Anthem_001313766
Insys_Anthem_001313768                   Insys_Anthem_001313768
Insys_Anthem_001313777                   Insys_Anthem_001313777
Insys_Anthem_001313778                   Insys_Anthem_001313778
Insys_Anthem_001313782                   Insys_Anthem_001313782
Insys_Anthem_001313787                   Insys_Anthem_001313787
Insys_Anthem_001313789                   Insys_Anthem_001313789
Insys_Anthem_001313790                   Insys_Anthem_001313790
Insys_Anthem_001313795                   Insys_Anthem_001313795
Insys_Anthem_001313812                   Insys_Anthem_001313812
Insys_Anthem_001313817                   Insys_Anthem_001313817
Insys_Anthem_001313830                   Insys_Anthem_001313830
Insys_Anthem_001313834                   Insys_Anthem_001313834
Insys_Anthem_001313835                   Insys_Anthem_001313835
Insys_Anthem_001313837                   Insys_Anthem_001313837
Insys_Anthem_001313838                   Insys_Anthem_001313838
Insys_Anthem_001313839                   Insys_Anthem_001313839
Insys_Anthem_001313840                   Insys_Anthem_001313840
Insys_Anthem_001313848                   Insys_Anthem_001313848
Insys_Anthem_001313849                   Insys_Anthem_001313849
Insys_Anthem_001313850                   Insys_Anthem_001313850
Insys_Anthem_001313862                   Insys_Anthem_001313862
Insys_Anthem_001313873                   Insys_Anthem_001313873
Insys_Anthem_001313876                   Insys_Anthem_001313876
Insys_Anthem_001313878                   Insys_Anthem_001313878
Insys_Anthem_001313879                   Insys_Anthem_001313879
Insys_Anthem_001313881                   Insys_Anthem_001313881
Insys_Anthem_001313882                   Insys_Anthem_001313882
Insys_Anthem_001313887                   Insys_Anthem_001313887
Insys_Anthem_001313892                   Insys_Anthem_001313892
Insys_Anthem_001313900                   Insys_Anthem_001313900
Insys_Anthem_001313901                   Insys_Anthem_001313901
Insys_Anthem_001313905                   Insys_Anthem_001313905
Insys_Anthem_001313910                   Insys_Anthem_001313910
Insys_Anthem_001313913                   Insys_Anthem_001313913
Insys_Anthem_001313915                   Insys_Anthem_001313915
Insys_Anthem_001313925                   Insys_Anthem_001313925
Insys_Anthem_001313926                   Insys_Anthem_001313926
Insys_Anthem_001313927                   Insys_Anthem_001313927
Insys_Anthem_001313928                   Insys_Anthem_001313928
Insys_Anthem_001313931                   Insys_Anthem_001313931

                                                    1612
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1614 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001313944                   Insys_Anthem_001313944
Insys_Anthem_001313946                   Insys_Anthem_001313946
Insys_Anthem_001313949                   Insys_Anthem_001313949
Insys_Anthem_001313951                   Insys_Anthem_001313951
Insys_Anthem_001313952                   Insys_Anthem_001313952
Insys_Anthem_001313955                   Insys_Anthem_001313955
Insys_Anthem_001313968                   Insys_Anthem_001313968
Insys_Anthem_001313969                   Insys_Anthem_001313969
Insys_Anthem_001313976                   Insys_Anthem_001313976
Insys_Anthem_001313981                   Insys_Anthem_001313981
Insys_Anthem_001313982                   Insys_Anthem_001313982
Insys_Anthem_001313985                   Insys_Anthem_001313985
Insys_Anthem_001313995                   Insys_Anthem_001313995
Insys_Anthem_001313996                   Insys_Anthem_001313996
Insys_Anthem_001313998                   Insys_Anthem_001313998
Insys_Anthem_001314013                   Insys_Anthem_001314013
Insys_Anthem_001314016                   Insys_Anthem_001314016
Insys_Anthem_001314018                   Insys_Anthem_001314018
Insys_Anthem_001314019                   Insys_Anthem_001314019
Insys_Anthem_001314020                   Insys_Anthem_001314020
Insys_Anthem_001314021                   Insys_Anthem_001314021
Insys_Anthem_001314027                   Insys_Anthem_001314027
Insys_Anthem_001314028                   Insys_Anthem_001314028
Insys_Anthem_001314029                   Insys_Anthem_001314029
Insys_Anthem_001314034                   Insys_Anthem_001314034
Insys_Anthem_001314035                   Insys_Anthem_001314035
Insys_Anthem_001314037                   Insys_Anthem_001314037
Insys_Anthem_001314049                   Insys_Anthem_001314049
Insys_Anthem_001314051                   Insys_Anthem_001314051
Insys_Anthem_001314052                   Insys_Anthem_001314052
Insys_Anthem_001314053                   Insys_Anthem_001314053
Insys_Anthem_001314054                   Insys_Anthem_001314054
Insys_Anthem_001314055                   Insys_Anthem_001314055
Insys_Anthem_001314064                   Insys_Anthem_001314064
Insys_Anthem_001314065                   Insys_Anthem_001314065
Insys_Anthem_001314067                   Insys_Anthem_001314067
Insys_Anthem_001314069                   Insys_Anthem_001314069
Insys_Anthem_001314070                   Insys_Anthem_001314070
Insys_Anthem_001314071                   Insys_Anthem_001314071
Insys_Anthem_001314072                   Insys_Anthem_001314072
Insys_Anthem_001314074                   Insys_Anthem_001314074
Insys_Anthem_001314076                   Insys_Anthem_001314076
Insys_Anthem_001314081                   Insys_Anthem_001314081
Insys_Anthem_001314086                   Insys_Anthem_001314086
Insys_Anthem_001314087                   Insys_Anthem_001314087
Insys_Anthem_001314088                   Insys_Anthem_001314088
Insys_Anthem_001314095                   Insys_Anthem_001314095

                                                    1613
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1615 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314096                   Insys_Anthem_001314096
Insys_Anthem_001314105                   Insys_Anthem_001314105
Insys_Anthem_001314106                   Insys_Anthem_001314106
Insys_Anthem_001314111                   Insys_Anthem_001314111
Insys_Anthem_001314118                   Insys_Anthem_001314118
Insys_Anthem_001314119                   Insys_Anthem_001314119
Insys_Anthem_001314123                   Insys_Anthem_001314123
Insys_Anthem_001314127                   Insys_Anthem_001314127
Insys_Anthem_001314128                   Insys_Anthem_001314128
Insys_Anthem_001314132                   Insys_Anthem_001314132
Insys_Anthem_001314133                   Insys_Anthem_001314133
Insys_Anthem_001314135                   Insys_Anthem_001314135
Insys_Anthem_001314142                   Insys_Anthem_001314142
Insys_Anthem_001314143                   Insys_Anthem_001314143
Insys_Anthem_001314149                   Insys_Anthem_001314149
Insys_Anthem_001314155                   Insys_Anthem_001314155
Insys_Anthem_001314156                   Insys_Anthem_001314156
Insys_Anthem_001314157                   Insys_Anthem_001314157
Insys_Anthem_001314161                   Insys_Anthem_001314161
Insys_Anthem_001314178                   Insys_Anthem_001314178
Insys_Anthem_001314180                   Insys_Anthem_001314180
Insys_Anthem_001314184                   Insys_Anthem_001314184
Insys_Anthem_001314185                   Insys_Anthem_001314185
Insys_Anthem_001314189                   Insys_Anthem_001314189
Insys_Anthem_001314200                   Insys_Anthem_001314200
Insys_Anthem_001314214                   Insys_Anthem_001314214
Insys_Anthem_001314220                   Insys_Anthem_001314220
Insys_Anthem_001314237                   Insys_Anthem_001314237
Insys_Anthem_001314239                   Insys_Anthem_001314239
Insys_Anthem_001314243                   Insys_Anthem_001314243
Insys_Anthem_001314244                   Insys_Anthem_001314244
Insys_Anthem_001314245                   Insys_Anthem_001314245
Insys_Anthem_001314249                   Insys_Anthem_001314249
Insys_Anthem_001314250                   Insys_Anthem_001314250
Insys_Anthem_001314254                   Insys_Anthem_001314254
Insys_Anthem_001314257                   Insys_Anthem_001314257
Insys_Anthem_001314261                   Insys_Anthem_001314261
Insys_Anthem_001314265                   Insys_Anthem_001314265
Insys_Anthem_001314273                   Insys_Anthem_001314273
Insys_Anthem_001314274                   Insys_Anthem_001314274
Insys_Anthem_001314275                   Insys_Anthem_001314275
Insys_Anthem_001314276                   Insys_Anthem_001314276
Insys_Anthem_001314277                   Insys_Anthem_001314277
Insys_Anthem_001314293                   Insys_Anthem_001314293
Insys_Anthem_001314297                   Insys_Anthem_001314297
Insys_Anthem_001314309                   Insys_Anthem_001314309
Insys_Anthem_001314314                   Insys_Anthem_001314314

                                                    1614
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1616 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314322                   Insys_Anthem_001314322
Insys_Anthem_001314323                   Insys_Anthem_001314323
Insys_Anthem_001314324                   Insys_Anthem_001314324
Insys_Anthem_001314335                   Insys_Anthem_001314335
Insys_Anthem_001314337                   Insys_Anthem_001314337
Insys_Anthem_001314338                   Insys_Anthem_001314338
Insys_Anthem_001314344                   Insys_Anthem_001314344
Insys_Anthem_001314345                   Insys_Anthem_001314345
Insys_Anthem_001314352                   Insys_Anthem_001314352
Insys_Anthem_001314354                   Insys_Anthem_001314354
Insys_Anthem_001314355                   Insys_Anthem_001314355
Insys_Anthem_001314356                   Insys_Anthem_001314356
Insys_Anthem_001314358                   Insys_Anthem_001314358
Insys_Anthem_001314359                   Insys_Anthem_001314359
Insys_Anthem_001314360                   Insys_Anthem_001314360
Insys_Anthem_001314364                   Insys_Anthem_001314364
Insys_Anthem_001314365                   Insys_Anthem_001314365
Insys_Anthem_001314366                   Insys_Anthem_001314366
Insys_Anthem_001314367                   Insys_Anthem_001314367
Insys_Anthem_001314379                   Insys_Anthem_001314379
Insys_Anthem_001314381                   Insys_Anthem_001314381
Insys_Anthem_001314382                   Insys_Anthem_001314382
Insys_Anthem_001314391                   Insys_Anthem_001314391
Insys_Anthem_001314392                   Insys_Anthem_001314392
Insys_Anthem_001314395                   Insys_Anthem_001314395
Insys_Anthem_001314401                   Insys_Anthem_001314401
Insys_Anthem_001314408                   Insys_Anthem_001314408
Insys_Anthem_001314409                   Insys_Anthem_001314409
Insys_Anthem_001314412                   Insys_Anthem_001314412
Insys_Anthem_001314413                   Insys_Anthem_001314413
Insys_Anthem_001314414                   Insys_Anthem_001314414
Insys_Anthem_001314417                   Insys_Anthem_001314417
Insys_Anthem_001314418                   Insys_Anthem_001314418
Insys_Anthem_001314419                   Insys_Anthem_001314419
Insys_Anthem_001314430                   Insys_Anthem_001314430
Insys_Anthem_001314431                   Insys_Anthem_001314431
Insys_Anthem_001314433                   Insys_Anthem_001314433
Insys_Anthem_001314438                   Insys_Anthem_001314438
Insys_Anthem_001314439                   Insys_Anthem_001314439
Insys_Anthem_001314445                   Insys_Anthem_001314445
Insys_Anthem_001314446                   Insys_Anthem_001314446
Insys_Anthem_001314450                   Insys_Anthem_001314450
Insys_Anthem_001314451                   Insys_Anthem_001314451
Insys_Anthem_001314456                   Insys_Anthem_001314456
Insys_Anthem_001314463                   Insys_Anthem_001314463
Insys_Anthem_001314464                   Insys_Anthem_001314464
Insys_Anthem_001314466                   Insys_Anthem_001314466

                                                    1615
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1617 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314467                   Insys_Anthem_001314467
Insys_Anthem_001314470                   Insys_Anthem_001314470
Insys_Anthem_001314474                   Insys_Anthem_001314474
Insys_Anthem_001314475                   Insys_Anthem_001314475
Insys_Anthem_001314484                   Insys_Anthem_001314484
Insys_Anthem_001314486                   Insys_Anthem_001314486
Insys_Anthem_001314492                   Insys_Anthem_001314492
Insys_Anthem_001314493                   Insys_Anthem_001314493
Insys_Anthem_001314496                   Insys_Anthem_001314496
Insys_Anthem_001314497                   Insys_Anthem_001314497
Insys_Anthem_001314498                   Insys_Anthem_001314498
Insys_Anthem_001314499                   Insys_Anthem_001314499
Insys_Anthem_001314503                   Insys_Anthem_001314503
Insys_Anthem_001314512                   Insys_Anthem_001314512
Insys_Anthem_001314513                   Insys_Anthem_001314513
Insys_Anthem_001314516                   Insys_Anthem_001314516
Insys_Anthem_001314519                   Insys_Anthem_001314519
Insys_Anthem_001314521                   Insys_Anthem_001314521
Insys_Anthem_001314524                   Insys_Anthem_001314524
Insys_Anthem_001314529                   Insys_Anthem_001314529
Insys_Anthem_001314543                   Insys_Anthem_001314543
Insys_Anthem_001314545                   Insys_Anthem_001314545
Insys_Anthem_001314547                   Insys_Anthem_001314547
Insys_Anthem_001314552                   Insys_Anthem_001314552
Insys_Anthem_001314553                   Insys_Anthem_001314553
Insys_Anthem_001314555                   Insys_Anthem_001314555
Insys_Anthem_001314562                   Insys_Anthem_001314562
Insys_Anthem_001314566                   Insys_Anthem_001314566
Insys_Anthem_001314569                   Insys_Anthem_001314569
Insys_Anthem_001314577                   Insys_Anthem_001314577
Insys_Anthem_001314581                   Insys_Anthem_001314581
Insys_Anthem_001314583                   Insys_Anthem_001314583
Insys_Anthem_001314588                   Insys_Anthem_001314588
Insys_Anthem_001314589                   Insys_Anthem_001314589
Insys_Anthem_001314591                   Insys_Anthem_001314591
Insys_Anthem_001314604                   Insys_Anthem_001314604
Insys_Anthem_001314615                   Insys_Anthem_001314615
Insys_Anthem_001314618                   Insys_Anthem_001314618
Insys_Anthem_001314620                   Insys_Anthem_001314620
Insys_Anthem_001314621                   Insys_Anthem_001314621
Insys_Anthem_001314624                   Insys_Anthem_001314624
Insys_Anthem_001314625                   Insys_Anthem_001314625
Insys_Anthem_001314626                   Insys_Anthem_001314626
Insys_Anthem_001314628                   Insys_Anthem_001314628
Insys_Anthem_001314640                   Insys_Anthem_001314640
Insys_Anthem_001314641                   Insys_Anthem_001314641
Insys_Anthem_001314642                   Insys_Anthem_001314642

                                                    1616
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1618 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314654                   Insys_Anthem_001314654
Insys_Anthem_001314655                   Insys_Anthem_001314655
Insys_Anthem_001314656                   Insys_Anthem_001314656
Insys_Anthem_001314659                   Insys_Anthem_001314659
Insys_Anthem_001314660                   Insys_Anthem_001314660
Insys_Anthem_001314661                   Insys_Anthem_001314661
Insys_Anthem_001314662                   Insys_Anthem_001314662
Insys_Anthem_001314672                   Insys_Anthem_001314672
Insys_Anthem_001314673                   Insys_Anthem_001314673
Insys_Anthem_001314674                   Insys_Anthem_001314674
Insys_Anthem_001314675                   Insys_Anthem_001314675
Insys_Anthem_001314679                   Insys_Anthem_001314679
Insys_Anthem_001314682                   Insys_Anthem_001314682
Insys_Anthem_001314686                   Insys_Anthem_001314686
Insys_Anthem_001314691                   Insys_Anthem_001314691
Insys_Anthem_001314693                   Insys_Anthem_001314693
Insys_Anthem_001314698                   Insys_Anthem_001314698
Insys_Anthem_001314700                   Insys_Anthem_001314700
Insys_Anthem_001314703                   Insys_Anthem_001314703
Insys_Anthem_001314708                   Insys_Anthem_001314708
Insys_Anthem_001314709                   Insys_Anthem_001314709
Insys_Anthem_001314714                   Insys_Anthem_001314714
Insys_Anthem_001314715                   Insys_Anthem_001314715
Insys_Anthem_001314718                   Insys_Anthem_001314718
Insys_Anthem_001314719                   Insys_Anthem_001314719
Insys_Anthem_001314721                   Insys_Anthem_001314721
Insys_Anthem_001314722                   Insys_Anthem_001314722
Insys_Anthem_001314723                   Insys_Anthem_001314723
Insys_Anthem_001314724                   Insys_Anthem_001314724
Insys_Anthem_001314726                   Insys_Anthem_001314726
Insys_Anthem_001314734                   Insys_Anthem_001314734
Insys_Anthem_001314735                   Insys_Anthem_001314735
Insys_Anthem_001314736                   Insys_Anthem_001314736
Insys_Anthem_001314738                   Insys_Anthem_001314738
Insys_Anthem_001314740                   Insys_Anthem_001314740
Insys_Anthem_001314755                   Insys_Anthem_001314755
Insys_Anthem_001314757                   Insys_Anthem_001314757
Insys_Anthem_001314758                   Insys_Anthem_001314758
Insys_Anthem_001314761                   Insys_Anthem_001314761
Insys_Anthem_001314762                   Insys_Anthem_001314762
Insys_Anthem_001314763                   Insys_Anthem_001314763
Insys_Anthem_001314773                   Insys_Anthem_001314773
Insys_Anthem_001314774                   Insys_Anthem_001314774
Insys_Anthem_001314776                   Insys_Anthem_001314776
Insys_Anthem_001314777                   Insys_Anthem_001314777
Insys_Anthem_001314782                   Insys_Anthem_001314782
Insys_Anthem_001314783                   Insys_Anthem_001314783

                                                    1617
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1619 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314787                   Insys_Anthem_001314787
Insys_Anthem_001314788                   Insys_Anthem_001314788
Insys_Anthem_001314792                   Insys_Anthem_001314792
Insys_Anthem_001314794                   Insys_Anthem_001314794
Insys_Anthem_001314795                   Insys_Anthem_001314795
Insys_Anthem_001314798                   Insys_Anthem_001314798
Insys_Anthem_001314800                   Insys_Anthem_001314800
Insys_Anthem_001314801                   Insys_Anthem_001314801
Insys_Anthem_001314803                   Insys_Anthem_001314803
Insys_Anthem_001314812                   Insys_Anthem_001314812
Insys_Anthem_001314813                   Insys_Anthem_001314813
Insys_Anthem_001314817                   Insys_Anthem_001314817
Insys_Anthem_001314827                   Insys_Anthem_001314827
Insys_Anthem_001314832                   Insys_Anthem_001314832
Insys_Anthem_001314833                   Insys_Anthem_001314833
Insys_Anthem_001314834                   Insys_Anthem_001314834
Insys_Anthem_001314838                   Insys_Anthem_001314838
Insys_Anthem_001314839                   Insys_Anthem_001314839
Insys_Anthem_001314840                   Insys_Anthem_001314840
Insys_Anthem_001314849                   Insys_Anthem_001314849
Insys_Anthem_001314850                   Insys_Anthem_001314850
Insys_Anthem_001314854                   Insys_Anthem_001314854
Insys_Anthem_001314858                   Insys_Anthem_001314858
Insys_Anthem_001314860                   Insys_Anthem_001314860
Insys_Anthem_001314861                   Insys_Anthem_001314861
Insys_Anthem_001314863                   Insys_Anthem_001314863
Insys_Anthem_001314872                   Insys_Anthem_001314872
Insys_Anthem_001314873                   Insys_Anthem_001314873
Insys_Anthem_001314875                   Insys_Anthem_001314875
Insys_Anthem_001314876                   Insys_Anthem_001314876
Insys_Anthem_001314877                   Insys_Anthem_001314877
Insys_Anthem_001314879                   Insys_Anthem_001314879
Insys_Anthem_001314880                   Insys_Anthem_001314880
Insys_Anthem_001314881                   Insys_Anthem_001314881
Insys_Anthem_001314885                   Insys_Anthem_001314885
Insys_Anthem_001314891                   Insys_Anthem_001314891
Insys_Anthem_001314897                   Insys_Anthem_001314897
Insys_Anthem_001314898                   Insys_Anthem_001314898
Insys_Anthem_001314901                   Insys_Anthem_001314901
Insys_Anthem_001314907                   Insys_Anthem_001314907
Insys_Anthem_001314908                   Insys_Anthem_001314908
Insys_Anthem_001314909                   Insys_Anthem_001314909
Insys_Anthem_001314917                   Insys_Anthem_001314917
Insys_Anthem_001314923                   Insys_Anthem_001314923
Insys_Anthem_001314925                   Insys_Anthem_001314925
Insys_Anthem_001314928                   Insys_Anthem_001314928
Insys_Anthem_001314933                   Insys_Anthem_001314933

                                                    1618
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1620 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001314943                   Insys_Anthem_001314943
Insys_Anthem_001314944                   Insys_Anthem_001314944
Insys_Anthem_001314951                   Insys_Anthem_001314951
Insys_Anthem_001314957                   Insys_Anthem_001314957
Insys_Anthem_001314958                   Insys_Anthem_001314958
Insys_Anthem_001314962                   Insys_Anthem_001314962
Insys_Anthem_001314963                   Insys_Anthem_001314963
Insys_Anthem_001314964                   Insys_Anthem_001314964
Insys_Anthem_001314972                   Insys_Anthem_001314972
Insys_Anthem_001314984                   Insys_Anthem_001314984
Insys_Anthem_001314986                   Insys_Anthem_001314986
Insys_Anthem_001314991                   Insys_Anthem_001314991
Insys_Anthem_001314996                   Insys_Anthem_001314996
Insys_Anthem_001314997                   Insys_Anthem_001314997
Insys_Anthem_001314998                   Insys_Anthem_001314998
Insys_Anthem_001315000                   Insys_Anthem_001315000
Insys_Anthem_001315001                   Insys_Anthem_001315001
Insys_Anthem_001315014                   Insys_Anthem_001315014
Insys_Anthem_001315019                   Insys_Anthem_001315019
Insys_Anthem_001315021                   Insys_Anthem_001315021
Insys_Anthem_001315022                   Insys_Anthem_001315022
Insys_Anthem_001315031                   Insys_Anthem_001315031
Insys_Anthem_001315037                   Insys_Anthem_001315037
Insys_Anthem_001315040                   Insys_Anthem_001315040
Insys_Anthem_001315044                   Insys_Anthem_001315044
Insys_Anthem_001315045                   Insys_Anthem_001315045
Insys_Anthem_001315047                   Insys_Anthem_001315047
Insys_Anthem_001315051                   Insys_Anthem_001315051
Insys_Anthem_001315055                   Insys_Anthem_001315055
Insys_Anthem_001315061                   Insys_Anthem_001315061
Insys_Anthem_001315063                   Insys_Anthem_001315063
Insys_Anthem_001315067                   Insys_Anthem_001315067
Insys_Anthem_001315072                   Insys_Anthem_001315072
Insys_Anthem_001315077                   Insys_Anthem_001315077
Insys_Anthem_001315078                   Insys_Anthem_001315078
Insys_Anthem_001315080                   Insys_Anthem_001315080
Insys_Anthem_001315084                   Insys_Anthem_001315084
Insys_Anthem_001315085                   Insys_Anthem_001315085
Insys_Anthem_001315088                   Insys_Anthem_001315088
Insys_Anthem_001315090                   Insys_Anthem_001315090
Insys_Anthem_001315098                   Insys_Anthem_001315098
Insys_Anthem_001315107                   Insys_Anthem_001315107
Insys_Anthem_001315110                   Insys_Anthem_001315110
Insys_Anthem_001315111                   Insys_Anthem_001315111
Insys_Anthem_001315114                   Insys_Anthem_001315114
Insys_Anthem_001315127                   Insys_Anthem_001315127
Insys_Anthem_001315128                   Insys_Anthem_001315128

                                                    1619
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1621 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315129                   Insys_Anthem_001315129
Insys_Anthem_001315134                   Insys_Anthem_001315134
Insys_Anthem_001315141                   Insys_Anthem_001315141
Insys_Anthem_001315146                   Insys_Anthem_001315146
Insys_Anthem_001315147                   Insys_Anthem_001315147
Insys_Anthem_001315150                   Insys_Anthem_001315150
Insys_Anthem_001315151                   Insys_Anthem_001315151
Insys_Anthem_001315152                   Insys_Anthem_001315152
Insys_Anthem_001315154                   Insys_Anthem_001315154
Insys_Anthem_001315155                   Insys_Anthem_001315155
Insys_Anthem_001315173                   Insys_Anthem_001315173
Insys_Anthem_001315174                   Insys_Anthem_001315174
Insys_Anthem_001315175                   Insys_Anthem_001315175
Insys_Anthem_001315183                   Insys_Anthem_001315183
Insys_Anthem_001315200                   Insys_Anthem_001315200
Insys_Anthem_001315201                   Insys_Anthem_001315201
Insys_Anthem_001315207                   Insys_Anthem_001315207
Insys_Anthem_001315223                   Insys_Anthem_001315223
Insys_Anthem_001315229                   Insys_Anthem_001315229
Insys_Anthem_001315232                   Insys_Anthem_001315232
Insys_Anthem_001315233                   Insys_Anthem_001315233
Insys_Anthem_001315234                   Insys_Anthem_001315234
Insys_Anthem_001315250                   Insys_Anthem_001315250
Insys_Anthem_001315253                   Insys_Anthem_001315253
Insys_Anthem_001315256                   Insys_Anthem_001315256
Insys_Anthem_001315257                   Insys_Anthem_001315257
Insys_Anthem_001315258                   Insys_Anthem_001315258
Insys_Anthem_001315261                   Insys_Anthem_001315261
Insys_Anthem_001315265                   Insys_Anthem_001315265
Insys_Anthem_001315266                   Insys_Anthem_001315266
Insys_Anthem_001315267                   Insys_Anthem_001315267
Insys_Anthem_001315270                   Insys_Anthem_001315270
Insys_Anthem_001315271                   Insys_Anthem_001315271
Insys_Anthem_001315272                   Insys_Anthem_001315272
Insys_Anthem_001315276                   Insys_Anthem_001315276
Insys_Anthem_001315277                   Insys_Anthem_001315277
Insys_Anthem_001315279                   Insys_Anthem_001315279
Insys_Anthem_001315282                   Insys_Anthem_001315282
Insys_Anthem_001315284                   Insys_Anthem_001315284
Insys_Anthem_001315290                   Insys_Anthem_001315290
Insys_Anthem_001315291                   Insys_Anthem_001315291
Insys_Anthem_001315294                   Insys_Anthem_001315294
Insys_Anthem_001315295                   Insys_Anthem_001315295
Insys_Anthem_001315304                   Insys_Anthem_001315304
Insys_Anthem_001315306                   Insys_Anthem_001315306
Insys_Anthem_001315307                   Insys_Anthem_001315307
Insys_Anthem_001315309                   Insys_Anthem_001315309

                                                    1620
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1622 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315318                   Insys_Anthem_001315318
Insys_Anthem_001315319                   Insys_Anthem_001315319
Insys_Anthem_001315321                   Insys_Anthem_001315321
Insys_Anthem_001315326                   Insys_Anthem_001315326
Insys_Anthem_001315327                   Insys_Anthem_001315327
Insys_Anthem_001315328                   Insys_Anthem_001315328
Insys_Anthem_001315334                   Insys_Anthem_001315334
Insys_Anthem_001315335                   Insys_Anthem_001315335
Insys_Anthem_001315340                   Insys_Anthem_001315340
Insys_Anthem_001315343                   Insys_Anthem_001315343
Insys_Anthem_001315346                   Insys_Anthem_001315346
Insys_Anthem_001315348                   Insys_Anthem_001315348
Insys_Anthem_001315349                   Insys_Anthem_001315349
Insys_Anthem_001315351                   Insys_Anthem_001315351
Insys_Anthem_001315353                   Insys_Anthem_001315353
Insys_Anthem_001315370                   Insys_Anthem_001315370
Insys_Anthem_001315378                   Insys_Anthem_001315378
Insys_Anthem_001315380                   Insys_Anthem_001315380
Insys_Anthem_001315381                   Insys_Anthem_001315381
Insys_Anthem_001315383                   Insys_Anthem_001315383
Insys_Anthem_001315384                   Insys_Anthem_001315384
Insys_Anthem_001315385                   Insys_Anthem_001315385
Insys_Anthem_001315388                   Insys_Anthem_001315388
Insys_Anthem_001315389                   Insys_Anthem_001315389
Insys_Anthem_001315391                   Insys_Anthem_001315391
Insys_Anthem_001315392                   Insys_Anthem_001315392
Insys_Anthem_001315396                   Insys_Anthem_001315396
Insys_Anthem_001315399                   Insys_Anthem_001315399
Insys_Anthem_001315414                   Insys_Anthem_001315414
Insys_Anthem_001315415                   Insys_Anthem_001315415
Insys_Anthem_001315422                   Insys_Anthem_001315422
Insys_Anthem_001315426                   Insys_Anthem_001315426
Insys_Anthem_001315428                   Insys_Anthem_001315428
Insys_Anthem_001315429                   Insys_Anthem_001315429
Insys_Anthem_001315434                   Insys_Anthem_001315434
Insys_Anthem_001315435                   Insys_Anthem_001315435
Insys_Anthem_001315445                   Insys_Anthem_001315445
Insys_Anthem_001315446                   Insys_Anthem_001315446
Insys_Anthem_001315449                   Insys_Anthem_001315449
Insys_Anthem_001315460                   Insys_Anthem_001315460
Insys_Anthem_001315465                   Insys_Anthem_001315465
Insys_Anthem_001315466                   Insys_Anthem_001315466
Insys_Anthem_001315467                   Insys_Anthem_001315467
Insys_Anthem_001315468                   Insys_Anthem_001315468
Insys_Anthem_001315469                   Insys_Anthem_001315469
Insys_Anthem_001315470                   Insys_Anthem_001315470
Insys_Anthem_001315471                   Insys_Anthem_001315471

                                                    1621
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1623 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315473                   Insys_Anthem_001315473
Insys_Anthem_001315484                   Insys_Anthem_001315484
Insys_Anthem_001315493                   Insys_Anthem_001315493
Insys_Anthem_001315496                   Insys_Anthem_001315496
Insys_Anthem_001315502                   Insys_Anthem_001315502
Insys_Anthem_001315503                   Insys_Anthem_001315503
Insys_Anthem_001315505                   Insys_Anthem_001315505
Insys_Anthem_001315506                   Insys_Anthem_001315506
Insys_Anthem_001315507                   Insys_Anthem_001315507
Insys_Anthem_001315525                   Insys_Anthem_001315525
Insys_Anthem_001315531                   Insys_Anthem_001315531
Insys_Anthem_001315532                   Insys_Anthem_001315532
Insys_Anthem_001315533                   Insys_Anthem_001315533
Insys_Anthem_001315537                   Insys_Anthem_001315537
Insys_Anthem_001315538                   Insys_Anthem_001315538
Insys_Anthem_001315539                   Insys_Anthem_001315539
Insys_Anthem_001315542                   Insys_Anthem_001315542
Insys_Anthem_001315544                   Insys_Anthem_001315544
Insys_Anthem_001315547                   Insys_Anthem_001315547
Insys_Anthem_001315550                   Insys_Anthem_001315550
Insys_Anthem_001315551                   Insys_Anthem_001315551
Insys_Anthem_001315554                   Insys_Anthem_001315554
Insys_Anthem_001315561                   Insys_Anthem_001315561
Insys_Anthem_001315562                   Insys_Anthem_001315562
Insys_Anthem_001315564                   Insys_Anthem_001315564
Insys_Anthem_001315565                   Insys_Anthem_001315565
Insys_Anthem_001315569                   Insys_Anthem_001315569
Insys_Anthem_001315571                   Insys_Anthem_001315571
Insys_Anthem_001315572                   Insys_Anthem_001315572
Insys_Anthem_001315573                   Insys_Anthem_001315573
Insys_Anthem_001315577                   Insys_Anthem_001315577
Insys_Anthem_001315579                   Insys_Anthem_001315579
Insys_Anthem_001315581                   Insys_Anthem_001315581
Insys_Anthem_001315582                   Insys_Anthem_001315582
Insys_Anthem_001315583                   Insys_Anthem_001315583
Insys_Anthem_001315592                   Insys_Anthem_001315592
Insys_Anthem_001315600                   Insys_Anthem_001315600
Insys_Anthem_001315602                   Insys_Anthem_001315602
Insys_Anthem_001315603                   Insys_Anthem_001315603
Insys_Anthem_001315605                   Insys_Anthem_001315605
Insys_Anthem_001315606                   Insys_Anthem_001315606
Insys_Anthem_001315609                   Insys_Anthem_001315609
Insys_Anthem_001315611                   Insys_Anthem_001315611
Insys_Anthem_001315614                   Insys_Anthem_001315614
Insys_Anthem_001315617                   Insys_Anthem_001315617
Insys_Anthem_001315625                   Insys_Anthem_001315625
Insys_Anthem_001315628                   Insys_Anthem_001315628

                                                    1622
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1624 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315632                   Insys_Anthem_001315632
Insys_Anthem_001315633                   Insys_Anthem_001315633
Insys_Anthem_001315634                   Insys_Anthem_001315634
Insys_Anthem_001315635                   Insys_Anthem_001315635
Insys_Anthem_001315638                   Insys_Anthem_001315638
Insys_Anthem_001315639                   Insys_Anthem_001315639
Insys_Anthem_001315640                   Insys_Anthem_001315640
Insys_Anthem_001315641                   Insys_Anthem_001315641
Insys_Anthem_001315642                   Insys_Anthem_001315642
Insys_Anthem_001315646                   Insys_Anthem_001315646
Insys_Anthem_001315647                   Insys_Anthem_001315647
Insys_Anthem_001315649                   Insys_Anthem_001315649
Insys_Anthem_001315652                   Insys_Anthem_001315652
Insys_Anthem_001315655                   Insys_Anthem_001315655
Insys_Anthem_001315657                   Insys_Anthem_001315657
Insys_Anthem_001315667                   Insys_Anthem_001315667
Insys_Anthem_001315670                   Insys_Anthem_001315670
Insys_Anthem_001315671                   Insys_Anthem_001315671
Insys_Anthem_001315676                   Insys_Anthem_001315676
Insys_Anthem_001315679                   Insys_Anthem_001315679
Insys_Anthem_001315682                   Insys_Anthem_001315682
Insys_Anthem_001315684                   Insys_Anthem_001315684
Insys_Anthem_001315685                   Insys_Anthem_001315685
Insys_Anthem_001315689                   Insys_Anthem_001315689
Insys_Anthem_001315690                   Insys_Anthem_001315690
Insys_Anthem_001315694                   Insys_Anthem_001315694
Insys_Anthem_001315695                   Insys_Anthem_001315695
Insys_Anthem_001315696                   Insys_Anthem_001315696
Insys_Anthem_001315697                   Insys_Anthem_001315697
Insys_Anthem_001315699                   Insys_Anthem_001315699
Insys_Anthem_001315719                   Insys_Anthem_001315719
Insys_Anthem_001315720                   Insys_Anthem_001315720
Insys_Anthem_001315721                   Insys_Anthem_001315721
Insys_Anthem_001315722                   Insys_Anthem_001315722
Insys_Anthem_001315724                   Insys_Anthem_001315724
Insys_Anthem_001315730                   Insys_Anthem_001315730
Insys_Anthem_001315731                   Insys_Anthem_001315731
Insys_Anthem_001315732                   Insys_Anthem_001315732
Insys_Anthem_001315739                   Insys_Anthem_001315739
Insys_Anthem_001315741                   Insys_Anthem_001315741
Insys_Anthem_001315745                   Insys_Anthem_001315745
Insys_Anthem_001315746                   Insys_Anthem_001315746
Insys_Anthem_001315749                   Insys_Anthem_001315749
Insys_Anthem_001315752                   Insys_Anthem_001315752
Insys_Anthem_001315755                   Insys_Anthem_001315755
Insys_Anthem_001315761                   Insys_Anthem_001315761
Insys_Anthem_001315763                   Insys_Anthem_001315763

                                                    1623
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1625 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315764                   Insys_Anthem_001315764
Insys_Anthem_001315768                   Insys_Anthem_001315768
Insys_Anthem_001315780                   Insys_Anthem_001315780
Insys_Anthem_001315781                   Insys_Anthem_001315781
Insys_Anthem_001315786                   Insys_Anthem_001315786
Insys_Anthem_001315788                   Insys_Anthem_001315788
Insys_Anthem_001315791                   Insys_Anthem_001315791
Insys_Anthem_001315796                   Insys_Anthem_001315796
Insys_Anthem_001315800                   Insys_Anthem_001315800
Insys_Anthem_001315807                   Insys_Anthem_001315807
Insys_Anthem_001315810                   Insys_Anthem_001315810
Insys_Anthem_001315815                   Insys_Anthem_001315815
Insys_Anthem_001315817                   Insys_Anthem_001315817
Insys_Anthem_001315819                   Insys_Anthem_001315819
Insys_Anthem_001315820                   Insys_Anthem_001315820
Insys_Anthem_001315821                   Insys_Anthem_001315821
Insys_Anthem_001315828                   Insys_Anthem_001315828
Insys_Anthem_001315831                   Insys_Anthem_001315831
Insys_Anthem_001315832                   Insys_Anthem_001315832
Insys_Anthem_001315833                   Insys_Anthem_001315833
Insys_Anthem_001315834                   Insys_Anthem_001315834
Insys_Anthem_001315837                   Insys_Anthem_001315837
Insys_Anthem_001315847                   Insys_Anthem_001315847
Insys_Anthem_001315848                   Insys_Anthem_001315848
Insys_Anthem_001315853                   Insys_Anthem_001315853
Insys_Anthem_001315854                   Insys_Anthem_001315854
Insys_Anthem_001315855                   Insys_Anthem_001315855
Insys_Anthem_001315856                   Insys_Anthem_001315856
Insys_Anthem_001315861                   Insys_Anthem_001315861
Insys_Anthem_001315873                   Insys_Anthem_001315873
Insys_Anthem_001315875                   Insys_Anthem_001315875
Insys_Anthem_001315876                   Insys_Anthem_001315876
Insys_Anthem_001315878                   Insys_Anthem_001315878
Insys_Anthem_001315881                   Insys_Anthem_001315881
Insys_Anthem_001315887                   Insys_Anthem_001315887
Insys_Anthem_001315894                   Insys_Anthem_001315894
Insys_Anthem_001315897                   Insys_Anthem_001315897
Insys_Anthem_001315900                   Insys_Anthem_001315900
Insys_Anthem_001315901                   Insys_Anthem_001315901
Insys_Anthem_001315906                   Insys_Anthem_001315906
Insys_Anthem_001315908                   Insys_Anthem_001315908
Insys_Anthem_001315916                   Insys_Anthem_001315916
Insys_Anthem_001315923                   Insys_Anthem_001315923
Insys_Anthem_001315924                   Insys_Anthem_001315924
Insys_Anthem_001315928                   Insys_Anthem_001315928
Insys_Anthem_001315933                   Insys_Anthem_001315933
Insys_Anthem_001315936                   Insys_Anthem_001315936

                                                    1624
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1626 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001315938                   Insys_Anthem_001315938
Insys_Anthem_001315956                   Insys_Anthem_001315956
Insys_Anthem_001315957                   Insys_Anthem_001315957
Insys_Anthem_001315958                   Insys_Anthem_001315958
Insys_Anthem_001315959                   Insys_Anthem_001315959
Insys_Anthem_001315960                   Insys_Anthem_001315960
Insys_Anthem_001315961                   Insys_Anthem_001315961
Insys_Anthem_001315962                   Insys_Anthem_001315962
Insys_Anthem_001315967                   Insys_Anthem_001315967
Insys_Anthem_001315970                   Insys_Anthem_001315970
Insys_Anthem_001315976                   Insys_Anthem_001315976
Insys_Anthem_001315977                   Insys_Anthem_001315977
Insys_Anthem_001315978                   Insys_Anthem_001315978
Insys_Anthem_001315992                   Insys_Anthem_001315992
Insys_Anthem_001315994                   Insys_Anthem_001315994
Insys_Anthem_001315996                   Insys_Anthem_001315996
Insys_Anthem_001315997                   Insys_Anthem_001315997
Insys_Anthem_001315998                   Insys_Anthem_001315998
Insys_Anthem_001316000                   Insys_Anthem_001316000
Insys_Anthem_001316001                   Insys_Anthem_001316001
Insys_Anthem_001316002                   Insys_Anthem_001316002
Insys_Anthem_001316003                   Insys_Anthem_001316003
Insys_Anthem_001316004                   Insys_Anthem_001316004
Insys_Anthem_001316016                   Insys_Anthem_001316016
Insys_Anthem_001316017                   Insys_Anthem_001316017
Insys_Anthem_001316022                   Insys_Anthem_001316022
Insys_Anthem_001316025                   Insys_Anthem_001316025
Insys_Anthem_001316026                   Insys_Anthem_001316026
Insys_Anthem_001316036                   Insys_Anthem_001316036
Insys_Anthem_001316039                   Insys_Anthem_001316039
Insys_Anthem_001316044                   Insys_Anthem_001316044
Insys_Anthem_001316054                   Insys_Anthem_001316054
Insys_Anthem_001316056                   Insys_Anthem_001316056
Insys_Anthem_001316059                   Insys_Anthem_001316059
Insys_Anthem_001316060                   Insys_Anthem_001316060
Insys_Anthem_001316062                   Insys_Anthem_001316062
Insys_Anthem_001316063                   Insys_Anthem_001316063
Insys_Anthem_001316064                   Insys_Anthem_001316064
Insys_Anthem_001316073                   Insys_Anthem_001316073
Insys_Anthem_001316074                   Insys_Anthem_001316074
Insys_Anthem_001316081                   Insys_Anthem_001316081
Insys_Anthem_001316082                   Insys_Anthem_001316082
Insys_Anthem_001316089                   Insys_Anthem_001316089
Insys_Anthem_001316092                   Insys_Anthem_001316092
Insys_Anthem_001316093                   Insys_Anthem_001316093
Insys_Anthem_001316095                   Insys_Anthem_001316095
Insys_Anthem_001316103                   Insys_Anthem_001316103

                                                    1625
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1627 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316104                   Insys_Anthem_001316104
Insys_Anthem_001316108                   Insys_Anthem_001316108
Insys_Anthem_001316109                   Insys_Anthem_001316109
Insys_Anthem_001316110                   Insys_Anthem_001316110
Insys_Anthem_001316114                   Insys_Anthem_001316114
Insys_Anthem_001316123                   Insys_Anthem_001316123
Insys_Anthem_001316124                   Insys_Anthem_001316124
Insys_Anthem_001316125                   Insys_Anthem_001316125
Insys_Anthem_001316132                   Insys_Anthem_001316132
Insys_Anthem_001316147                   Insys_Anthem_001316147
Insys_Anthem_001316152                   Insys_Anthem_001316152
Insys_Anthem_001316153                   Insys_Anthem_001316153
Insys_Anthem_001316157                   Insys_Anthem_001316157
Insys_Anthem_001316160                   Insys_Anthem_001316160
Insys_Anthem_001316164                   Insys_Anthem_001316164
Insys_Anthem_001316165                   Insys_Anthem_001316165
Insys_Anthem_001316168                   Insys_Anthem_001316168
Insys_Anthem_001316171                   Insys_Anthem_001316171
Insys_Anthem_001316172                   Insys_Anthem_001316172
Insys_Anthem_001316173                   Insys_Anthem_001316173
Insys_Anthem_001316174                   Insys_Anthem_001316174
Insys_Anthem_001316175                   Insys_Anthem_001316175
Insys_Anthem_001316178                   Insys_Anthem_001316178
Insys_Anthem_001316187                   Insys_Anthem_001316187
Insys_Anthem_001316189                   Insys_Anthem_001316189
Insys_Anthem_001316191                   Insys_Anthem_001316191
Insys_Anthem_001316194                   Insys_Anthem_001316194
Insys_Anthem_001316200                   Insys_Anthem_001316200
Insys_Anthem_001316201                   Insys_Anthem_001316201
Insys_Anthem_001316205                   Insys_Anthem_001316205
Insys_Anthem_001316206                   Insys_Anthem_001316206
Insys_Anthem_001316213                   Insys_Anthem_001316213
Insys_Anthem_001316215                   Insys_Anthem_001316215
Insys_Anthem_001316217                   Insys_Anthem_001316217
Insys_Anthem_001316218                   Insys_Anthem_001316218
Insys_Anthem_001316222                   Insys_Anthem_001316222
Insys_Anthem_001316223                   Insys_Anthem_001316223
Insys_Anthem_001316225                   Insys_Anthem_001316225
Insys_Anthem_001316231                   Insys_Anthem_001316231
Insys_Anthem_001316232                   Insys_Anthem_001316232
Insys_Anthem_001316234                   Insys_Anthem_001316234
Insys_Anthem_001316238                   Insys_Anthem_001316238
Insys_Anthem_001316239                   Insys_Anthem_001316239
Insys_Anthem_001316246                   Insys_Anthem_001316246
Insys_Anthem_001316247                   Insys_Anthem_001316247
Insys_Anthem_001316248                   Insys_Anthem_001316248
Insys_Anthem_001316249                   Insys_Anthem_001316249

                                                    1626
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1628 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316251                   Insys_Anthem_001316251
Insys_Anthem_001316252                   Insys_Anthem_001316252
Insys_Anthem_001316253                   Insys_Anthem_001316253
Insys_Anthem_001316257                   Insys_Anthem_001316257
Insys_Anthem_001316258                   Insys_Anthem_001316258
Insys_Anthem_001316269                   Insys_Anthem_001316269
Insys_Anthem_001316275                   Insys_Anthem_001316275
Insys_Anthem_001316276                   Insys_Anthem_001316276
Insys_Anthem_001316280                   Insys_Anthem_001316280
Insys_Anthem_001316281                   Insys_Anthem_001316281
Insys_Anthem_001316285                   Insys_Anthem_001316285
Insys_Anthem_001316288                   Insys_Anthem_001316288
Insys_Anthem_001316290                   Insys_Anthem_001316290
Insys_Anthem_001316297                   Insys_Anthem_001316297
Insys_Anthem_001316300                   Insys_Anthem_001316300
Insys_Anthem_001316305                   Insys_Anthem_001316305
Insys_Anthem_001316307                   Insys_Anthem_001316307
Insys_Anthem_001316309                   Insys_Anthem_001316309
Insys_Anthem_001316310                   Insys_Anthem_001316310
Insys_Anthem_001316311                   Insys_Anthem_001316311
Insys_Anthem_001316312                   Insys_Anthem_001316312
Insys_Anthem_001316317                   Insys_Anthem_001316317
Insys_Anthem_001316330                   Insys_Anthem_001316330
Insys_Anthem_001316331                   Insys_Anthem_001316331
Insys_Anthem_001316335                   Insys_Anthem_001316335
Insys_Anthem_001316340                   Insys_Anthem_001316340
Insys_Anthem_001316343                   Insys_Anthem_001316343
Insys_Anthem_001316349                   Insys_Anthem_001316349
Insys_Anthem_001316353                   Insys_Anthem_001316353
Insys_Anthem_001316354                   Insys_Anthem_001316354
Insys_Anthem_001316357                   Insys_Anthem_001316357
Insys_Anthem_001316358                   Insys_Anthem_001316358
Insys_Anthem_001316362                   Insys_Anthem_001316362
Insys_Anthem_001316365                   Insys_Anthem_001316365
Insys_Anthem_001316369                   Insys_Anthem_001316369
Insys_Anthem_001316371                   Insys_Anthem_001316371
Insys_Anthem_001316374                   Insys_Anthem_001316374
Insys_Anthem_001316375                   Insys_Anthem_001316375
Insys_Anthem_001316376                   Insys_Anthem_001316376
Insys_Anthem_001316377                   Insys_Anthem_001316377
Insys_Anthem_001316378                   Insys_Anthem_001316378
Insys_Anthem_001316381                   Insys_Anthem_001316381
Insys_Anthem_001316384                   Insys_Anthem_001316384
Insys_Anthem_001316389                   Insys_Anthem_001316389
Insys_Anthem_001316390                   Insys_Anthem_001316390
Insys_Anthem_001316395                   Insys_Anthem_001316395
Insys_Anthem_001316399                   Insys_Anthem_001316399

                                                    1627
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1629 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316404                   Insys_Anthem_001316404
Insys_Anthem_001316405                   Insys_Anthem_001316405
Insys_Anthem_001316411                   Insys_Anthem_001316411
Insys_Anthem_001316412                   Insys_Anthem_001316412
Insys_Anthem_001316413                   Insys_Anthem_001316413
Insys_Anthem_001316414                   Insys_Anthem_001316414
Insys_Anthem_001316417                   Insys_Anthem_001316417
Insys_Anthem_001316418                   Insys_Anthem_001316418
Insys_Anthem_001316426                   Insys_Anthem_001316426
Insys_Anthem_001316428                   Insys_Anthem_001316428
Insys_Anthem_001316430                   Insys_Anthem_001316430
Insys_Anthem_001316435                   Insys_Anthem_001316435
Insys_Anthem_001316438                   Insys_Anthem_001316438
Insys_Anthem_001316444                   Insys_Anthem_001316444
Insys_Anthem_001316446                   Insys_Anthem_001316446
Insys_Anthem_001316447                   Insys_Anthem_001316447
Insys_Anthem_001316453                   Insys_Anthem_001316453
Insys_Anthem_001316454                   Insys_Anthem_001316454
Insys_Anthem_001316459                   Insys_Anthem_001316459
Insys_Anthem_001316460                   Insys_Anthem_001316460
Insys_Anthem_001316461                   Insys_Anthem_001316461
Insys_Anthem_001316467                   Insys_Anthem_001316467
Insys_Anthem_001316472                   Insys_Anthem_001316472
Insys_Anthem_001316475                   Insys_Anthem_001316475
Insys_Anthem_001316480                   Insys_Anthem_001316480
Insys_Anthem_001316481                   Insys_Anthem_001316481
Insys_Anthem_001316482                   Insys_Anthem_001316482
Insys_Anthem_001316484                   Insys_Anthem_001316484
Insys_Anthem_001316485                   Insys_Anthem_001316485
Insys_Anthem_001316487                   Insys_Anthem_001316487
Insys_Anthem_001316489                   Insys_Anthem_001316489
Insys_Anthem_001316491                   Insys_Anthem_001316491
Insys_Anthem_001316498                   Insys_Anthem_001316498
Insys_Anthem_001316505                   Insys_Anthem_001316505
Insys_Anthem_001316510                   Insys_Anthem_001316510
Insys_Anthem_001316515                   Insys_Anthem_001316515
Insys_Anthem_001316516                   Insys_Anthem_001316516
Insys_Anthem_001316517                   Insys_Anthem_001316517
Insys_Anthem_001316526                   Insys_Anthem_001316526
Insys_Anthem_001316530                   Insys_Anthem_001316530
Insys_Anthem_001316535                   Insys_Anthem_001316535
Insys_Anthem_001316537                   Insys_Anthem_001316537
Insys_Anthem_001316541                   Insys_Anthem_001316541
Insys_Anthem_001316542                   Insys_Anthem_001316542
Insys_Anthem_001316544                   Insys_Anthem_001316544
Insys_Anthem_001316548                   Insys_Anthem_001316548
Insys_Anthem_001316552                   Insys_Anthem_001316552

                                                    1628
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1630 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316554                   Insys_Anthem_001316554
Insys_Anthem_001316557                   Insys_Anthem_001316557
Insys_Anthem_001316564                   Insys_Anthem_001316564
Insys_Anthem_001316566                   Insys_Anthem_001316566
Insys_Anthem_001316567                   Insys_Anthem_001316567
Insys_Anthem_001316573                   Insys_Anthem_001316573
Insys_Anthem_001316574                   Insys_Anthem_001316574
Insys_Anthem_001316576                   Insys_Anthem_001316576
Insys_Anthem_001316577                   Insys_Anthem_001316577
Insys_Anthem_001316579                   Insys_Anthem_001316579
Insys_Anthem_001316581                   Insys_Anthem_001316581
Insys_Anthem_001316582                   Insys_Anthem_001316582
Insys_Anthem_001316586                   Insys_Anthem_001316586
Insys_Anthem_001316590                   Insys_Anthem_001316590
Insys_Anthem_001316596                   Insys_Anthem_001316596
Insys_Anthem_001316597                   Insys_Anthem_001316597
Insys_Anthem_001316601                   Insys_Anthem_001316601
Insys_Anthem_001316602                   Insys_Anthem_001316602
Insys_Anthem_001316607                   Insys_Anthem_001316607
Insys_Anthem_001316610                   Insys_Anthem_001316610
Insys_Anthem_001316611                   Insys_Anthem_001316611
Insys_Anthem_001316613                   Insys_Anthem_001316613
Insys_Anthem_001316614                   Insys_Anthem_001316614
Insys_Anthem_001316618                   Insys_Anthem_001316618
Insys_Anthem_001316622                   Insys_Anthem_001316622
Insys_Anthem_001316623                   Insys_Anthem_001316623
Insys_Anthem_001316624                   Insys_Anthem_001316624
Insys_Anthem_001316626                   Insys_Anthem_001316626
Insys_Anthem_001316627                   Insys_Anthem_001316627
Insys_Anthem_001316628                   Insys_Anthem_001316628
Insys_Anthem_001316636                   Insys_Anthem_001316636
Insys_Anthem_001316637                   Insys_Anthem_001316637
Insys_Anthem_001316641                   Insys_Anthem_001316641
Insys_Anthem_001316645                   Insys_Anthem_001316645
Insys_Anthem_001316646                   Insys_Anthem_001316646
Insys_Anthem_001316647                   Insys_Anthem_001316647
Insys_Anthem_001316649                   Insys_Anthem_001316649
Insys_Anthem_001316654                   Insys_Anthem_001316654
Insys_Anthem_001316658                   Insys_Anthem_001316658
Insys_Anthem_001316660                   Insys_Anthem_001316660
Insys_Anthem_001316661                   Insys_Anthem_001316661
Insys_Anthem_001316663                   Insys_Anthem_001316663
Insys_Anthem_001316666                   Insys_Anthem_001316666
Insys_Anthem_001316673                   Insys_Anthem_001316673
Insys_Anthem_001316682                   Insys_Anthem_001316682
Insys_Anthem_001316687                   Insys_Anthem_001316687
Insys_Anthem_001316690                   Insys_Anthem_001316690

                                                    1629
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1631 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316691                   Insys_Anthem_001316691
Insys_Anthem_001316694                   Insys_Anthem_001316694
Insys_Anthem_001316695                   Insys_Anthem_001316695
Insys_Anthem_001316700                   Insys_Anthem_001316700
Insys_Anthem_001316701                   Insys_Anthem_001316701
Insys_Anthem_001316705                   Insys_Anthem_001316705
Insys_Anthem_001316706                   Insys_Anthem_001316706
Insys_Anthem_001316718                   Insys_Anthem_001316718
Insys_Anthem_001316723                   Insys_Anthem_001316723
Insys_Anthem_001316724                   Insys_Anthem_001316724
Insys_Anthem_001316725                   Insys_Anthem_001316725
Insys_Anthem_001316730                   Insys_Anthem_001316730
Insys_Anthem_001316731                   Insys_Anthem_001316731
Insys_Anthem_001316737                   Insys_Anthem_001316737
Insys_Anthem_001316739                   Insys_Anthem_001316739
Insys_Anthem_001316740                   Insys_Anthem_001316740
Insys_Anthem_001316741                   Insys_Anthem_001316741
Insys_Anthem_001316743                   Insys_Anthem_001316743
Insys_Anthem_001316751                   Insys_Anthem_001316751
Insys_Anthem_001316752                   Insys_Anthem_001316752
Insys_Anthem_001316753                   Insys_Anthem_001316753
Insys_Anthem_001316757                   Insys_Anthem_001316757
Insys_Anthem_001316759                   Insys_Anthem_001316759
Insys_Anthem_001316760                   Insys_Anthem_001316760
Insys_Anthem_001316763                   Insys_Anthem_001316763
Insys_Anthem_001316767                   Insys_Anthem_001316767
Insys_Anthem_001316771                   Insys_Anthem_001316771
Insys_Anthem_001316773                   Insys_Anthem_001316773
Insys_Anthem_001316776                   Insys_Anthem_001316776
Insys_Anthem_001316780                   Insys_Anthem_001316780
Insys_Anthem_001316781                   Insys_Anthem_001316781
Insys_Anthem_001316783                   Insys_Anthem_001316783
Insys_Anthem_001316784                   Insys_Anthem_001316784
Insys_Anthem_001316787                   Insys_Anthem_001316787
Insys_Anthem_001316789                   Insys_Anthem_001316789
Insys_Anthem_001316790                   Insys_Anthem_001316790
Insys_Anthem_001316792                   Insys_Anthem_001316792
Insys_Anthem_001316795                   Insys_Anthem_001316795
Insys_Anthem_001316796                   Insys_Anthem_001316796
Insys_Anthem_001316797                   Insys_Anthem_001316797
Insys_Anthem_001316800                   Insys_Anthem_001316800
Insys_Anthem_001316804                   Insys_Anthem_001316804
Insys_Anthem_001316805                   Insys_Anthem_001316805
Insys_Anthem_001316810                   Insys_Anthem_001316810
Insys_Anthem_001316813                   Insys_Anthem_001316813
Insys_Anthem_001316821                   Insys_Anthem_001316821
Insys_Anthem_001316822                   Insys_Anthem_001316822

                                                    1630
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1632 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001316824                   Insys_Anthem_001316824
Insys_Anthem_001316827                   Insys_Anthem_001316827
Insys_Anthem_001316844                   Insys_Anthem_001316844
Insys_Anthem_001316846                   Insys_Anthem_001316846
Insys_Anthem_001316851                   Insys_Anthem_001316851
Insys_Anthem_001316852                   Insys_Anthem_001316852
Insys_Anthem_001316857                   Insys_Anthem_001316857
Insys_Anthem_001316858                   Insys_Anthem_001316858
Insys_Anthem_001316859                   Insys_Anthem_001316859
Insys_Anthem_001316860                   Insys_Anthem_001316860
Insys_Anthem_001316861                   Insys_Anthem_001316861
Insys_Anthem_001316862                   Insys_Anthem_001316862
Insys_Anthem_001316865                   Insys_Anthem_001316865
Insys_Anthem_001316866                   Insys_Anthem_001316866
Insys_Anthem_001316880                   Insys_Anthem_001316880
Insys_Anthem_001316889                   Insys_Anthem_001316889
Insys_Anthem_001316890                   Insys_Anthem_001316890
Insys_Anthem_001316895                   Insys_Anthem_001316895
Insys_Anthem_001316896                   Insys_Anthem_001316896
Insys_Anthem_001316898                   Insys_Anthem_001316898
Insys_Anthem_001316901                   Insys_Anthem_001316901
Insys_Anthem_001316907                   Insys_Anthem_001316907
Insys_Anthem_001316912                   Insys_Anthem_001316912
Insys_Anthem_001316913                   Insys_Anthem_001316913
Insys_Anthem_001316915                   Insys_Anthem_001316915
Insys_Anthem_001316921                   Insys_Anthem_001316921
Insys_Anthem_001316922                   Insys_Anthem_001316922
Insys_Anthem_001316933                   Insys_Anthem_001316933
Insys_Anthem_001316934                   Insys_Anthem_001316934
Insys_Anthem_001316936                   Insys_Anthem_001316936
Insys_Anthem_001316937                   Insys_Anthem_001316937
Insys_Anthem_001316944                   Insys_Anthem_001316944
Insys_Anthem_001316945                   Insys_Anthem_001316945
Insys_Anthem_001316950                   Insys_Anthem_001316950
Insys_Anthem_001316954                   Insys_Anthem_001316954
Insys_Anthem_001316958                   Insys_Anthem_001316958
Insys_Anthem_001316959                   Insys_Anthem_001316959
Insys_Anthem_001316973                   Insys_Anthem_001316973
Insys_Anthem_001316974                   Insys_Anthem_001316974
Insys_Anthem_001316976                   Insys_Anthem_001316976
Insys_Anthem_001316977                   Insys_Anthem_001316977
Insys_Anthem_001316978                   Insys_Anthem_001316978
Insys_Anthem_001316986                   Insys_Anthem_001316986
Insys_Anthem_001316989                   Insys_Anthem_001316989
Insys_Anthem_001316996                   Insys_Anthem_001316996
Insys_Anthem_001316997                   Insys_Anthem_001316997
Insys_Anthem_001317007                   Insys_Anthem_001317007

                                                    1631
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1633 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317009                   Insys_Anthem_001317009
Insys_Anthem_001317015                   Insys_Anthem_001317015
Insys_Anthem_001317017                   Insys_Anthem_001317017
Insys_Anthem_001317020                   Insys_Anthem_001317020
Insys_Anthem_001317021                   Insys_Anthem_001317021
Insys_Anthem_001317024                   Insys_Anthem_001317024
Insys_Anthem_001317028                   Insys_Anthem_001317028
Insys_Anthem_001317029                   Insys_Anthem_001317029
Insys_Anthem_001317030                   Insys_Anthem_001317030
Insys_Anthem_001317034                   Insys_Anthem_001317034
Insys_Anthem_001317044                   Insys_Anthem_001317044
Insys_Anthem_001317045                   Insys_Anthem_001317045
Insys_Anthem_001317049                   Insys_Anthem_001317049
Insys_Anthem_001317053                   Insys_Anthem_001317053
Insys_Anthem_001317054                   Insys_Anthem_001317054
Insys_Anthem_001317060                   Insys_Anthem_001317060
Insys_Anthem_001317063                   Insys_Anthem_001317063
Insys_Anthem_001317077                   Insys_Anthem_001317077
Insys_Anthem_001317078                   Insys_Anthem_001317078
Insys_Anthem_001317079                   Insys_Anthem_001317079
Insys_Anthem_001317084                   Insys_Anthem_001317084
Insys_Anthem_001317085                   Insys_Anthem_001317085
Insys_Anthem_001317089                   Insys_Anthem_001317089
Insys_Anthem_001317090                   Insys_Anthem_001317090
Insys_Anthem_001317097                   Insys_Anthem_001317097
Insys_Anthem_001317101                   Insys_Anthem_001317101
Insys_Anthem_001317114                   Insys_Anthem_001317114
Insys_Anthem_001317118                   Insys_Anthem_001317118
Insys_Anthem_001317126                   Insys_Anthem_001317126
Insys_Anthem_001317127                   Insys_Anthem_001317127
Insys_Anthem_001317139                   Insys_Anthem_001317139
Insys_Anthem_001317143                   Insys_Anthem_001317143
Insys_Anthem_001317148                   Insys_Anthem_001317148
Insys_Anthem_001317150                   Insys_Anthem_001317150
Insys_Anthem_001317153                   Insys_Anthem_001317153
Insys_Anthem_001317154                   Insys_Anthem_001317154
Insys_Anthem_001317158                   Insys_Anthem_001317158
Insys_Anthem_001317167                   Insys_Anthem_001317167
Insys_Anthem_001317173                   Insys_Anthem_001317173
Insys_Anthem_001317185                   Insys_Anthem_001317185
Insys_Anthem_001317196                   Insys_Anthem_001317196
Insys_Anthem_001317197                   Insys_Anthem_001317197
Insys_Anthem_001317198                   Insys_Anthem_001317198
Insys_Anthem_001317199                   Insys_Anthem_001317199
Insys_Anthem_001317200                   Insys_Anthem_001317200
Insys_Anthem_001317206                   Insys_Anthem_001317206
Insys_Anthem_001317208                   Insys_Anthem_001317208

                                                    1632
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1634 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317220                   Insys_Anthem_001317220
Insys_Anthem_001317221                   Insys_Anthem_001317221
Insys_Anthem_001317222                   Insys_Anthem_001317222
Insys_Anthem_001317226                   Insys_Anthem_001317226
Insys_Anthem_001317230                   Insys_Anthem_001317230
Insys_Anthem_001317235                   Insys_Anthem_001317235
Insys_Anthem_001317243                   Insys_Anthem_001317243
Insys_Anthem_001317250                   Insys_Anthem_001317250
Insys_Anthem_001317251                   Insys_Anthem_001317251
Insys_Anthem_001317254                   Insys_Anthem_001317254
Insys_Anthem_001317258                   Insys_Anthem_001317258
Insys_Anthem_001317262                   Insys_Anthem_001317262
Insys_Anthem_001317266                   Insys_Anthem_001317266
Insys_Anthem_001317267                   Insys_Anthem_001317267
Insys_Anthem_001317268                   Insys_Anthem_001317268
Insys_Anthem_001317269                   Insys_Anthem_001317269
Insys_Anthem_001317275                   Insys_Anthem_001317275
Insys_Anthem_001317276                   Insys_Anthem_001317276
Insys_Anthem_001317277                   Insys_Anthem_001317277
Insys_Anthem_001317278                   Insys_Anthem_001317278
Insys_Anthem_001317279                   Insys_Anthem_001317279
Insys_Anthem_001317290                   Insys_Anthem_001317290
Insys_Anthem_001317294                   Insys_Anthem_001317294
Insys_Anthem_001317295                   Insys_Anthem_001317295
Insys_Anthem_001317300                   Insys_Anthem_001317300
Insys_Anthem_001317301                   Insys_Anthem_001317301
Insys_Anthem_001317302                   Insys_Anthem_001317302
Insys_Anthem_001317304                   Insys_Anthem_001317304
Insys_Anthem_001317305                   Insys_Anthem_001317305
Insys_Anthem_001317309                   Insys_Anthem_001317309
Insys_Anthem_001317312                   Insys_Anthem_001317312
Insys_Anthem_001317313                   Insys_Anthem_001317313
Insys_Anthem_001317321                   Insys_Anthem_001317321
Insys_Anthem_001317325                   Insys_Anthem_001317325
Insys_Anthem_001317329                   Insys_Anthem_001317329
Insys_Anthem_001317337                   Insys_Anthem_001317337
Insys_Anthem_001317339                   Insys_Anthem_001317339
Insys_Anthem_001317344                   Insys_Anthem_001317344
Insys_Anthem_001317346                   Insys_Anthem_001317346
Insys_Anthem_001317358                   Insys_Anthem_001317358
Insys_Anthem_001317359                   Insys_Anthem_001317359
Insys_Anthem_001317360                   Insys_Anthem_001317360
Insys_Anthem_001317366                   Insys_Anthem_001317366
Insys_Anthem_001317369                   Insys_Anthem_001317369
Insys_Anthem_001317370                   Insys_Anthem_001317370
Insys_Anthem_001317377                   Insys_Anthem_001317377
Insys_Anthem_001317381                   Insys_Anthem_001317381

                                                    1633
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1635 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317384                   Insys_Anthem_001317384
Insys_Anthem_001317389                   Insys_Anthem_001317389
Insys_Anthem_001317390                   Insys_Anthem_001317390
Insys_Anthem_001317391                   Insys_Anthem_001317391
Insys_Anthem_001317399                   Insys_Anthem_001317399
Insys_Anthem_001317404                   Insys_Anthem_001317404
Insys_Anthem_001317414                   Insys_Anthem_001317414
Insys_Anthem_001317415                   Insys_Anthem_001317415
Insys_Anthem_001317418                   Insys_Anthem_001317418
Insys_Anthem_001317428                   Insys_Anthem_001317428
Insys_Anthem_001317429                   Insys_Anthem_001317429
Insys_Anthem_001317435                   Insys_Anthem_001317435
Insys_Anthem_001317436                   Insys_Anthem_001317436
Insys_Anthem_001317442                   Insys_Anthem_001317442
Insys_Anthem_001317448                   Insys_Anthem_001317448
Insys_Anthem_001317451                   Insys_Anthem_001317451
Insys_Anthem_001317452                   Insys_Anthem_001317452
Insys_Anthem_001317454                   Insys_Anthem_001317454
Insys_Anthem_001317460                   Insys_Anthem_001317460
Insys_Anthem_001317464                   Insys_Anthem_001317464
Insys_Anthem_001317467                   Insys_Anthem_001317467
Insys_Anthem_001317478                   Insys_Anthem_001317478
Insys_Anthem_001317479                   Insys_Anthem_001317479
Insys_Anthem_001317482                   Insys_Anthem_001317482
Insys_Anthem_001317486                   Insys_Anthem_001317486
Insys_Anthem_001317490                   Insys_Anthem_001317490
Insys_Anthem_001317491                   Insys_Anthem_001317491
Insys_Anthem_001317492                   Insys_Anthem_001317492
Insys_Anthem_001317494                   Insys_Anthem_001317494
Insys_Anthem_001317495                   Insys_Anthem_001317495
Insys_Anthem_001317502                   Insys_Anthem_001317502
Insys_Anthem_001317503                   Insys_Anthem_001317503
Insys_Anthem_001317509                   Insys_Anthem_001317509
Insys_Anthem_001317511                   Insys_Anthem_001317511
Insys_Anthem_001317513                   Insys_Anthem_001317513
Insys_Anthem_001317514                   Insys_Anthem_001317514
Insys_Anthem_001317517                   Insys_Anthem_001317517
Insys_Anthem_001317521                   Insys_Anthem_001317521
Insys_Anthem_001317536                   Insys_Anthem_001317536
Insys_Anthem_001317538                   Insys_Anthem_001317538
Insys_Anthem_001317540                   Insys_Anthem_001317540
Insys_Anthem_001317541                   Insys_Anthem_001317541
Insys_Anthem_001317542                   Insys_Anthem_001317542
Insys_Anthem_001317544                   Insys_Anthem_001317544
Insys_Anthem_001317545                   Insys_Anthem_001317545
Insys_Anthem_001317567                   Insys_Anthem_001317567
Insys_Anthem_001317574                   Insys_Anthem_001317574

                                                    1634
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1636 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317576                   Insys_Anthem_001317576
Insys_Anthem_001317578                   Insys_Anthem_001317578
Insys_Anthem_001317581                   Insys_Anthem_001317581
Insys_Anthem_001317583                   Insys_Anthem_001317583
Insys_Anthem_001317585                   Insys_Anthem_001317585
Insys_Anthem_001317589                   Insys_Anthem_001317589
Insys_Anthem_001317590                   Insys_Anthem_001317590
Insys_Anthem_001317591                   Insys_Anthem_001317591
Insys_Anthem_001317593                   Insys_Anthem_001317593
Insys_Anthem_001317594                   Insys_Anthem_001317594
Insys_Anthem_001317599                   Insys_Anthem_001317599
Insys_Anthem_001317605                   Insys_Anthem_001317605
Insys_Anthem_001317607                   Insys_Anthem_001317607
Insys_Anthem_001317610                   Insys_Anthem_001317610
Insys_Anthem_001317611                   Insys_Anthem_001317611
Insys_Anthem_001317613                   Insys_Anthem_001317613
Insys_Anthem_001317627                   Insys_Anthem_001317627
Insys_Anthem_001317628                   Insys_Anthem_001317628
Insys_Anthem_001317629                   Insys_Anthem_001317629
Insys_Anthem_001317630                   Insys_Anthem_001317630
Insys_Anthem_001317634                   Insys_Anthem_001317634
Insys_Anthem_001317635                   Insys_Anthem_001317635
Insys_Anthem_001317640                   Insys_Anthem_001317640
Insys_Anthem_001317641                   Insys_Anthem_001317641
Insys_Anthem_001317643                   Insys_Anthem_001317643
Insys_Anthem_001317645                   Insys_Anthem_001317645
Insys_Anthem_001317653                   Insys_Anthem_001317653
Insys_Anthem_001317659                   Insys_Anthem_001317659
Insys_Anthem_001317660                   Insys_Anthem_001317660
Insys_Anthem_001317661                   Insys_Anthem_001317661
Insys_Anthem_001317662                   Insys_Anthem_001317662
Insys_Anthem_001317675                   Insys_Anthem_001317675
Insys_Anthem_001317678                   Insys_Anthem_001317678
Insys_Anthem_001317683                   Insys_Anthem_001317683
Insys_Anthem_001317685                   Insys_Anthem_001317685
Insys_Anthem_001317686                   Insys_Anthem_001317686
Insys_Anthem_001317687                   Insys_Anthem_001317687
Insys_Anthem_001317691                   Insys_Anthem_001317691
Insys_Anthem_001317693                   Insys_Anthem_001317693
Insys_Anthem_001317698                   Insys_Anthem_001317698
Insys_Anthem_001317699                   Insys_Anthem_001317699
Insys_Anthem_001317700                   Insys_Anthem_001317700
Insys_Anthem_001317701                   Insys_Anthem_001317701
Insys_Anthem_001317703                   Insys_Anthem_001317703
Insys_Anthem_001317704                   Insys_Anthem_001317704
Insys_Anthem_001317705                   Insys_Anthem_001317705
Insys_Anthem_001317707                   Insys_Anthem_001317707

                                                    1635
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1637 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317709                   Insys_Anthem_001317709
Insys_Anthem_001317710                   Insys_Anthem_001317710
Insys_Anthem_001317713                   Insys_Anthem_001317713
Insys_Anthem_001317716                   Insys_Anthem_001317716
Insys_Anthem_001317726                   Insys_Anthem_001317726
Insys_Anthem_001317727                   Insys_Anthem_001317727
Insys_Anthem_001317728                   Insys_Anthem_001317728
Insys_Anthem_001317729                   Insys_Anthem_001317729
Insys_Anthem_001317730                   Insys_Anthem_001317730
Insys_Anthem_001317731                   Insys_Anthem_001317731
Insys_Anthem_001317732                   Insys_Anthem_001317732
Insys_Anthem_001317734                   Insys_Anthem_001317734
Insys_Anthem_001317745                   Insys_Anthem_001317745
Insys_Anthem_001317746                   Insys_Anthem_001317746
Insys_Anthem_001317748                   Insys_Anthem_001317748
Insys_Anthem_001317749                   Insys_Anthem_001317749
Insys_Anthem_001317750                   Insys_Anthem_001317750
Insys_Anthem_001317755                   Insys_Anthem_001317755
Insys_Anthem_001317763                   Insys_Anthem_001317763
Insys_Anthem_001317773                   Insys_Anthem_001317773
Insys_Anthem_001317783                   Insys_Anthem_001317783
Insys_Anthem_001317787                   Insys_Anthem_001317787
Insys_Anthem_001317788                   Insys_Anthem_001317788
Insys_Anthem_001317796                   Insys_Anthem_001317796
Insys_Anthem_001317798                   Insys_Anthem_001317798
Insys_Anthem_001317800                   Insys_Anthem_001317800
Insys_Anthem_001317801                   Insys_Anthem_001317801
Insys_Anthem_001317806                   Insys_Anthem_001317806
Insys_Anthem_001317808                   Insys_Anthem_001317808
Insys_Anthem_001317820                   Insys_Anthem_001317820
Insys_Anthem_001317821                   Insys_Anthem_001317821
Insys_Anthem_001317823                   Insys_Anthem_001317823
Insys_Anthem_001317824                   Insys_Anthem_001317824
Insys_Anthem_001317825                   Insys_Anthem_001317825
Insys_Anthem_001317830                   Insys_Anthem_001317830
Insys_Anthem_001317831                   Insys_Anthem_001317831
Insys_Anthem_001317832                   Insys_Anthem_001317832
Insys_Anthem_001317835                   Insys_Anthem_001317835
Insys_Anthem_001317844                   Insys_Anthem_001317844
Insys_Anthem_001317853                   Insys_Anthem_001317853
Insys_Anthem_001317856                   Insys_Anthem_001317856
Insys_Anthem_001317859                   Insys_Anthem_001317859
Insys_Anthem_001317861                   Insys_Anthem_001317861
Insys_Anthem_001317874                   Insys_Anthem_001317874
Insys_Anthem_001317875                   Insys_Anthem_001317875
Insys_Anthem_001317876                   Insys_Anthem_001317876
Insys_Anthem_001317878                   Insys_Anthem_001317878

                                                    1636
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1638 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001317879                   Insys_Anthem_001317879
Insys_Anthem_001317886                   Insys_Anthem_001317886
Insys_Anthem_001317897                   Insys_Anthem_001317897
Insys_Anthem_001317898                   Insys_Anthem_001317898
Insys_Anthem_001317901                   Insys_Anthem_001317901
Insys_Anthem_001317911                   Insys_Anthem_001317911
Insys_Anthem_001317912                   Insys_Anthem_001317912
Insys_Anthem_001317913                   Insys_Anthem_001317913
Insys_Anthem_001317916                   Insys_Anthem_001317916
Insys_Anthem_001317918                   Insys_Anthem_001317918
Insys_Anthem_001317921                   Insys_Anthem_001317921
Insys_Anthem_001317922                   Insys_Anthem_001317922
Insys_Anthem_001317923                   Insys_Anthem_001317923
Insys_Anthem_001317928                   Insys_Anthem_001317928
Insys_Anthem_001317933                   Insys_Anthem_001317933
Insys_Anthem_001317939                   Insys_Anthem_001317939
Insys_Anthem_001317940                   Insys_Anthem_001317940
Insys_Anthem_001317943                   Insys_Anthem_001317943
Insys_Anthem_001317945                   Insys_Anthem_001317945
Insys_Anthem_001317952                   Insys_Anthem_001317952
Insys_Anthem_001317953                   Insys_Anthem_001317953
Insys_Anthem_001317960                   Insys_Anthem_001317960
Insys_Anthem_001317961                   Insys_Anthem_001317961
Insys_Anthem_001317962                   Insys_Anthem_001317962
Insys_Anthem_001317971                   Insys_Anthem_001317971
Insys_Anthem_001317974                   Insys_Anthem_001317974
Insys_Anthem_001317976                   Insys_Anthem_001317976
Insys_Anthem_001317982                   Insys_Anthem_001317982
Insys_Anthem_001317988                   Insys_Anthem_001317988
Insys_Anthem_001317989                   Insys_Anthem_001317989
Insys_Anthem_001317994                   Insys_Anthem_001317994
Insys_Anthem_001317999                   Insys_Anthem_001317999
Insys_Anthem_001318007                   Insys_Anthem_001318007
Insys_Anthem_001318010                   Insys_Anthem_001318010
Insys_Anthem_001318018                   Insys_Anthem_001318018
Insys_Anthem_001318019                   Insys_Anthem_001318019
Insys_Anthem_001318023                   Insys_Anthem_001318023
Insys_Anthem_001318027                   Insys_Anthem_001318027
Insys_Anthem_001318028                   Insys_Anthem_001318028
Insys_Anthem_001318033                   Insys_Anthem_001318033
Insys_Anthem_001318034                   Insys_Anthem_001318034
Insys_Anthem_001318037                   Insys_Anthem_001318037
Insys_Anthem_001318038                   Insys_Anthem_001318038
Insys_Anthem_001318043                   Insys_Anthem_001318043
Insys_Anthem_001318045                   Insys_Anthem_001318045
Insys_Anthem_001318047                   Insys_Anthem_001318047
Insys_Anthem_001318050                   Insys_Anthem_001318050

                                                    1637
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1639 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318067                   Insys_Anthem_001318067
Insys_Anthem_001318068                   Insys_Anthem_001318068
Insys_Anthem_001318071                   Insys_Anthem_001318071
Insys_Anthem_001318072                   Insys_Anthem_001318072
Insys_Anthem_001318074                   Insys_Anthem_001318074
Insys_Anthem_001318075                   Insys_Anthem_001318075
Insys_Anthem_001318085                   Insys_Anthem_001318085
Insys_Anthem_001318092                   Insys_Anthem_001318092
Insys_Anthem_001318104                   Insys_Anthem_001318104
Insys_Anthem_001318123                   Insys_Anthem_001318123
Insys_Anthem_001318128                   Insys_Anthem_001318128
Insys_Anthem_001318131                   Insys_Anthem_001318131
Insys_Anthem_001318133                   Insys_Anthem_001318133
Insys_Anthem_001318136                   Insys_Anthem_001318136
Insys_Anthem_001318139                   Insys_Anthem_001318139
Insys_Anthem_001318140                   Insys_Anthem_001318140
Insys_Anthem_001318141                   Insys_Anthem_001318141
Insys_Anthem_001318145                   Insys_Anthem_001318145
Insys_Anthem_001318146                   Insys_Anthem_001318146
Insys_Anthem_001318148                   Insys_Anthem_001318148
Insys_Anthem_001318150                   Insys_Anthem_001318150
Insys_Anthem_001318151                   Insys_Anthem_001318151
Insys_Anthem_001318156                   Insys_Anthem_001318156
Insys_Anthem_001318160                   Insys_Anthem_001318160
Insys_Anthem_001318161                   Insys_Anthem_001318161
Insys_Anthem_001318166                   Insys_Anthem_001318166
Insys_Anthem_001318169                   Insys_Anthem_001318169
Insys_Anthem_001318171                   Insys_Anthem_001318171
Insys_Anthem_001318172                   Insys_Anthem_001318172
Insys_Anthem_001318175                   Insys_Anthem_001318175
Insys_Anthem_001318188                   Insys_Anthem_001318188
Insys_Anthem_001318193                   Insys_Anthem_001318193
Insys_Anthem_001318194                   Insys_Anthem_001318194
Insys_Anthem_001318196                   Insys_Anthem_001318196
Insys_Anthem_001318197                   Insys_Anthem_001318197
Insys_Anthem_001318199                   Insys_Anthem_001318199
Insys_Anthem_001318208                   Insys_Anthem_001318208
Insys_Anthem_001318209                   Insys_Anthem_001318209
Insys_Anthem_001318213                   Insys_Anthem_001318213
Insys_Anthem_001318214                   Insys_Anthem_001318214
Insys_Anthem_001318215                   Insys_Anthem_001318215
Insys_Anthem_001318217                   Insys_Anthem_001318217
Insys_Anthem_001318218                   Insys_Anthem_001318218
Insys_Anthem_001318219                   Insys_Anthem_001318219
Insys_Anthem_001318220                   Insys_Anthem_001318220
Insys_Anthem_001318223                   Insys_Anthem_001318223
Insys_Anthem_001318224                   Insys_Anthem_001318224

                                                    1638
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1640 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318238                   Insys_Anthem_001318238
Insys_Anthem_001318242                   Insys_Anthem_001318242
Insys_Anthem_001318244                   Insys_Anthem_001318244
Insys_Anthem_001318245                   Insys_Anthem_001318245
Insys_Anthem_001318246                   Insys_Anthem_001318246
Insys_Anthem_001318260                   Insys_Anthem_001318260
Insys_Anthem_001318266                   Insys_Anthem_001318266
Insys_Anthem_001318276                   Insys_Anthem_001318276
Insys_Anthem_001318282                   Insys_Anthem_001318282
Insys_Anthem_001318286                   Insys_Anthem_001318286
Insys_Anthem_001318287                   Insys_Anthem_001318287
Insys_Anthem_001318294                   Insys_Anthem_001318294
Insys_Anthem_001318296                   Insys_Anthem_001318296
Insys_Anthem_001318299                   Insys_Anthem_001318299
Insys_Anthem_001318303                   Insys_Anthem_001318303
Insys_Anthem_001318304                   Insys_Anthem_001318304
Insys_Anthem_001318310                   Insys_Anthem_001318310
Insys_Anthem_001318311                   Insys_Anthem_001318311
Insys_Anthem_001318312                   Insys_Anthem_001318312
Insys_Anthem_001318319                   Insys_Anthem_001318319
Insys_Anthem_001318320                   Insys_Anthem_001318320
Insys_Anthem_001318322                   Insys_Anthem_001318322
Insys_Anthem_001318326                   Insys_Anthem_001318326
Insys_Anthem_001318337                   Insys_Anthem_001318337
Insys_Anthem_001318338                   Insys_Anthem_001318338
Insys_Anthem_001318342                   Insys_Anthem_001318342
Insys_Anthem_001318346                   Insys_Anthem_001318346
Insys_Anthem_001318347                   Insys_Anthem_001318347
Insys_Anthem_001318353                   Insys_Anthem_001318353
Insys_Anthem_001318361                   Insys_Anthem_001318361
Insys_Anthem_001318365                   Insys_Anthem_001318365
Insys_Anthem_001318367                   Insys_Anthem_001318367
Insys_Anthem_001318378                   Insys_Anthem_001318378
Insys_Anthem_001318384                   Insys_Anthem_001318384
Insys_Anthem_001318387                   Insys_Anthem_001318387
Insys_Anthem_001318388                   Insys_Anthem_001318388
Insys_Anthem_001318392                   Insys_Anthem_001318392
Insys_Anthem_001318393                   Insys_Anthem_001318393
Insys_Anthem_001318400                   Insys_Anthem_001318400
Insys_Anthem_001318402                   Insys_Anthem_001318402
Insys_Anthem_001318403                   Insys_Anthem_001318403
Insys_Anthem_001318409                   Insys_Anthem_001318409
Insys_Anthem_001318410                   Insys_Anthem_001318410
Insys_Anthem_001318411                   Insys_Anthem_001318411
Insys_Anthem_001318412                   Insys_Anthem_001318412
Insys_Anthem_001318413                   Insys_Anthem_001318413
Insys_Anthem_001318414                   Insys_Anthem_001318414

                                                    1639
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1641 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318415                   Insys_Anthem_001318415
Insys_Anthem_001318416                   Insys_Anthem_001318416
Insys_Anthem_001318417                   Insys_Anthem_001318417
Insys_Anthem_001318418                   Insys_Anthem_001318418
Insys_Anthem_001318419                   Insys_Anthem_001318419
Insys_Anthem_001318423                   Insys_Anthem_001318423
Insys_Anthem_001318430                   Insys_Anthem_001318430
Insys_Anthem_001318431                   Insys_Anthem_001318431
Insys_Anthem_001318432                   Insys_Anthem_001318432
Insys_Anthem_001318436                   Insys_Anthem_001318436
Insys_Anthem_001318453                   Insys_Anthem_001318453
Insys_Anthem_001318454                   Insys_Anthem_001318454
Insys_Anthem_001318459                   Insys_Anthem_001318459
Insys_Anthem_001318460                   Insys_Anthem_001318460
Insys_Anthem_001318462                   Insys_Anthem_001318462
Insys_Anthem_001318468                   Insys_Anthem_001318468
Insys_Anthem_001318469                   Insys_Anthem_001318469
Insys_Anthem_001318470                   Insys_Anthem_001318470
Insys_Anthem_001318472                   Insys_Anthem_001318472
Insys_Anthem_001318473                   Insys_Anthem_001318473
Insys_Anthem_001318474                   Insys_Anthem_001318474
Insys_Anthem_001318483                   Insys_Anthem_001318483
Insys_Anthem_001318484                   Insys_Anthem_001318484
Insys_Anthem_001318503                   Insys_Anthem_001318503
Insys_Anthem_001318504                   Insys_Anthem_001318504
Insys_Anthem_001318505                   Insys_Anthem_001318505
Insys_Anthem_001318506                   Insys_Anthem_001318506
Insys_Anthem_001318507                   Insys_Anthem_001318507
Insys_Anthem_001318508                   Insys_Anthem_001318508
Insys_Anthem_001318513                   Insys_Anthem_001318513
Insys_Anthem_001318514                   Insys_Anthem_001318514
Insys_Anthem_001318515                   Insys_Anthem_001318515
Insys_Anthem_001318516                   Insys_Anthem_001318516
Insys_Anthem_001318517                   Insys_Anthem_001318517
Insys_Anthem_001318518                   Insys_Anthem_001318518
Insys_Anthem_001318522                   Insys_Anthem_001318522
Insys_Anthem_001318537                   Insys_Anthem_001318537
Insys_Anthem_001318540                   Insys_Anthem_001318540
Insys_Anthem_001318541                   Insys_Anthem_001318541
Insys_Anthem_001318547                   Insys_Anthem_001318547
Insys_Anthem_001318549                   Insys_Anthem_001318549
Insys_Anthem_001318557                   Insys_Anthem_001318557
Insys_Anthem_001318559                   Insys_Anthem_001318559
Insys_Anthem_001318561                   Insys_Anthem_001318561
Insys_Anthem_001318564                   Insys_Anthem_001318564
Insys_Anthem_001318565                   Insys_Anthem_001318565
Insys_Anthem_001318571                   Insys_Anthem_001318571

                                                    1640
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1642 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318572                   Insys_Anthem_001318572
Insys_Anthem_001318573                   Insys_Anthem_001318573
Insys_Anthem_001318575                   Insys_Anthem_001318575
Insys_Anthem_001318577                   Insys_Anthem_001318577
Insys_Anthem_001318578                   Insys_Anthem_001318578
Insys_Anthem_001318585                   Insys_Anthem_001318585
Insys_Anthem_001318589                   Insys_Anthem_001318589
Insys_Anthem_001318594                   Insys_Anthem_001318594
Insys_Anthem_001318595                   Insys_Anthem_001318595
Insys_Anthem_001318602                   Insys_Anthem_001318602
Insys_Anthem_001318621                   Insys_Anthem_001318621
Insys_Anthem_001318624                   Insys_Anthem_001318624
Insys_Anthem_001318628                   Insys_Anthem_001318628
Insys_Anthem_001318629                   Insys_Anthem_001318629
Insys_Anthem_001318631                   Insys_Anthem_001318631
Insys_Anthem_001318632                   Insys_Anthem_001318632
Insys_Anthem_001318643                   Insys_Anthem_001318643
Insys_Anthem_001318652                   Insys_Anthem_001318652
Insys_Anthem_001318653                   Insys_Anthem_001318653
Insys_Anthem_001318657                   Insys_Anthem_001318657
Insys_Anthem_001318662                   Insys_Anthem_001318662
Insys_Anthem_001318663                   Insys_Anthem_001318663
Insys_Anthem_001318667                   Insys_Anthem_001318667
Insys_Anthem_001318668                   Insys_Anthem_001318668
Insys_Anthem_001318673                   Insys_Anthem_001318673
Insys_Anthem_001318675                   Insys_Anthem_001318675
Insys_Anthem_001318676                   Insys_Anthem_001318676
Insys_Anthem_001318679                   Insys_Anthem_001318679
Insys_Anthem_001318684                   Insys_Anthem_001318684
Insys_Anthem_001318685                   Insys_Anthem_001318685
Insys_Anthem_001318692                   Insys_Anthem_001318692
Insys_Anthem_001318694                   Insys_Anthem_001318694
Insys_Anthem_001318695                   Insys_Anthem_001318695
Insys_Anthem_001318696                   Insys_Anthem_001318696
Insys_Anthem_001318697                   Insys_Anthem_001318697
Insys_Anthem_001318700                   Insys_Anthem_001318700
Insys_Anthem_001318701                   Insys_Anthem_001318701
Insys_Anthem_001318703                   Insys_Anthem_001318703
Insys_Anthem_001318704                   Insys_Anthem_001318704
Insys_Anthem_001318708                   Insys_Anthem_001318708
Insys_Anthem_001318709                   Insys_Anthem_001318709
Insys_Anthem_001318712                   Insys_Anthem_001318712
Insys_Anthem_001318715                   Insys_Anthem_001318715
Insys_Anthem_001318717                   Insys_Anthem_001318717
Insys_Anthem_001318720                   Insys_Anthem_001318720
Insys_Anthem_001318721                   Insys_Anthem_001318721
Insys_Anthem_001318723                   Insys_Anthem_001318723

                                                    1641
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1643 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318727                   Insys_Anthem_001318727
Insys_Anthem_001318734                   Insys_Anthem_001318734
Insys_Anthem_001318735                   Insys_Anthem_001318735
Insys_Anthem_001318739                   Insys_Anthem_001318739
Insys_Anthem_001318740                   Insys_Anthem_001318740
Insys_Anthem_001318742                   Insys_Anthem_001318742
Insys_Anthem_001318752                   Insys_Anthem_001318752
Insys_Anthem_001318753                   Insys_Anthem_001318753
Insys_Anthem_001318757                   Insys_Anthem_001318757
Insys_Anthem_001318765                   Insys_Anthem_001318765
Insys_Anthem_001318774                   Insys_Anthem_001318774
Insys_Anthem_001318775                   Insys_Anthem_001318775
Insys_Anthem_001318777                   Insys_Anthem_001318777
Insys_Anthem_001318780                   Insys_Anthem_001318780
Insys_Anthem_001318781                   Insys_Anthem_001318781
Insys_Anthem_001318782                   Insys_Anthem_001318782
Insys_Anthem_001318783                   Insys_Anthem_001318783
Insys_Anthem_001318787                   Insys_Anthem_001318787
Insys_Anthem_001318792                   Insys_Anthem_001318792
Insys_Anthem_001318796                   Insys_Anthem_001318796
Insys_Anthem_001318797                   Insys_Anthem_001318797
Insys_Anthem_001318805                   Insys_Anthem_001318805
Insys_Anthem_001318813                   Insys_Anthem_001318813
Insys_Anthem_001318816                   Insys_Anthem_001318816
Insys_Anthem_001318820                   Insys_Anthem_001318820
Insys_Anthem_001318821                   Insys_Anthem_001318821
Insys_Anthem_001318825                   Insys_Anthem_001318825
Insys_Anthem_001318834                   Insys_Anthem_001318834
Insys_Anthem_001318835                   Insys_Anthem_001318835
Insys_Anthem_001318836                   Insys_Anthem_001318836
Insys_Anthem_001318838                   Insys_Anthem_001318838
Insys_Anthem_001318843                   Insys_Anthem_001318843
Insys_Anthem_001318844                   Insys_Anthem_001318844
Insys_Anthem_001318845                   Insys_Anthem_001318845
Insys_Anthem_001318849                   Insys_Anthem_001318849
Insys_Anthem_001318850                   Insys_Anthem_001318850
Insys_Anthem_001318851                   Insys_Anthem_001318851
Insys_Anthem_001318854                   Insys_Anthem_001318854
Insys_Anthem_001318856                   Insys_Anthem_001318856
Insys_Anthem_001318859                   Insys_Anthem_001318859
Insys_Anthem_001318865                   Insys_Anthem_001318865
Insys_Anthem_001318866                   Insys_Anthem_001318866
Insys_Anthem_001318867                   Insys_Anthem_001318867
Insys_Anthem_001318870                   Insys_Anthem_001318870
Insys_Anthem_001318876                   Insys_Anthem_001318876
Insys_Anthem_001318880                   Insys_Anthem_001318880
Insys_Anthem_001318887                   Insys_Anthem_001318887

                                                    1642
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1644 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001318888                   Insys_Anthem_001318888
Insys_Anthem_001318889                   Insys_Anthem_001318889
Insys_Anthem_001318892                   Insys_Anthem_001318892
Insys_Anthem_001318896                   Insys_Anthem_001318896
Insys_Anthem_001318897                   Insys_Anthem_001318897
Insys_Anthem_001318898                   Insys_Anthem_001318898
Insys_Anthem_001318899                   Insys_Anthem_001318899
Insys_Anthem_001318904                   Insys_Anthem_001318904
Insys_Anthem_001318905                   Insys_Anthem_001318905
Insys_Anthem_001318913                   Insys_Anthem_001318913
Insys_Anthem_001318914                   Insys_Anthem_001318914
Insys_Anthem_001318916                   Insys_Anthem_001318916
Insys_Anthem_001318918                   Insys_Anthem_001318918
Insys_Anthem_001318919                   Insys_Anthem_001318919
Insys_Anthem_001318920                   Insys_Anthem_001318920
Insys_Anthem_001318921                   Insys_Anthem_001318921
Insys_Anthem_001318924                   Insys_Anthem_001318924
Insys_Anthem_001318926                   Insys_Anthem_001318926
Insys_Anthem_001318928                   Insys_Anthem_001318928
Insys_Anthem_001318930                   Insys_Anthem_001318930
Insys_Anthem_001318933                   Insys_Anthem_001318933
Insys_Anthem_001318942                   Insys_Anthem_001318942
Insys_Anthem_001318946                   Insys_Anthem_001318946
Insys_Anthem_001318951                   Insys_Anthem_001318951
Insys_Anthem_001318952                   Insys_Anthem_001318952
Insys_Anthem_001318960                   Insys_Anthem_001318960
Insys_Anthem_001318969                   Insys_Anthem_001318969
Insys_Anthem_001318970                   Insys_Anthem_001318970
Insys_Anthem_001318976                   Insys_Anthem_001318976
Insys_Anthem_001318982                   Insys_Anthem_001318982
Insys_Anthem_001318984                   Insys_Anthem_001318984
Insys_Anthem_001318991                   Insys_Anthem_001318991
Insys_Anthem_001318992                   Insys_Anthem_001318992
Insys_Anthem_001318993                   Insys_Anthem_001318993
Insys_Anthem_001318998                   Insys_Anthem_001318998
Insys_Anthem_001319004                   Insys_Anthem_001319004
Insys_Anthem_001319015                   Insys_Anthem_001319015
Insys_Anthem_001319016                   Insys_Anthem_001319016
Insys_Anthem_001319017                   Insys_Anthem_001319017
Insys_Anthem_001319034                   Insys_Anthem_001319034
Insys_Anthem_001319036                   Insys_Anthem_001319036
Insys_Anthem_001319045                   Insys_Anthem_001319045
Insys_Anthem_001319047                   Insys_Anthem_001319047
Insys_Anthem_001319049                   Insys_Anthem_001319049
Insys_Anthem_001319052                   Insys_Anthem_001319052
Insys_Anthem_001319055                   Insys_Anthem_001319055
Insys_Anthem_001319056                   Insys_Anthem_001319056

                                                    1643
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1645 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319059                   Insys_Anthem_001319059
Insys_Anthem_001319063                   Insys_Anthem_001319063
Insys_Anthem_001319064                   Insys_Anthem_001319064
Insys_Anthem_001319065                   Insys_Anthem_001319065
Insys_Anthem_001319066                   Insys_Anthem_001319066
Insys_Anthem_001319068                   Insys_Anthem_001319068
Insys_Anthem_001319070                   Insys_Anthem_001319070
Insys_Anthem_001319071                   Insys_Anthem_001319071
Insys_Anthem_001319072                   Insys_Anthem_001319072
Insys_Anthem_001319082                   Insys_Anthem_001319082
Insys_Anthem_001319092                   Insys_Anthem_001319092
Insys_Anthem_001319093                   Insys_Anthem_001319093
Insys_Anthem_001319096                   Insys_Anthem_001319096
Insys_Anthem_001319097                   Insys_Anthem_001319097
Insys_Anthem_001319098                   Insys_Anthem_001319098
Insys_Anthem_001319099                   Insys_Anthem_001319099
Insys_Anthem_001319100                   Insys_Anthem_001319100
Insys_Anthem_001319121                   Insys_Anthem_001319121
Insys_Anthem_001319123                   Insys_Anthem_001319123
Insys_Anthem_001319124                   Insys_Anthem_001319124
Insys_Anthem_001319125                   Insys_Anthem_001319125
Insys_Anthem_001319126                   Insys_Anthem_001319126
Insys_Anthem_001319127                   Insys_Anthem_001319127
Insys_Anthem_001319128                   Insys_Anthem_001319128
Insys_Anthem_001319132                   Insys_Anthem_001319132
Insys_Anthem_001319133                   Insys_Anthem_001319133
Insys_Anthem_001319134                   Insys_Anthem_001319134
Insys_Anthem_001319136                   Insys_Anthem_001319136
Insys_Anthem_001319174                   Insys_Anthem_001319174
Insys_Anthem_001319175                   Insys_Anthem_001319175
Insys_Anthem_001319180                   Insys_Anthem_001319180
Insys_Anthem_001319182                   Insys_Anthem_001319182
Insys_Anthem_001319190                   Insys_Anthem_001319190
Insys_Anthem_001319191                   Insys_Anthem_001319191
Insys_Anthem_001319193                   Insys_Anthem_001319193
Insys_Anthem_001319197                   Insys_Anthem_001319197
Insys_Anthem_001319200                   Insys_Anthem_001319200
Insys_Anthem_001319206                   Insys_Anthem_001319206
Insys_Anthem_001319208                   Insys_Anthem_001319208
Insys_Anthem_001319209                   Insys_Anthem_001319209
Insys_Anthem_001319212                   Insys_Anthem_001319212
Insys_Anthem_001319220                   Insys_Anthem_001319220
Insys_Anthem_001319223                   Insys_Anthem_001319223
Insys_Anthem_001319228                   Insys_Anthem_001319228
Insys_Anthem_001319230                   Insys_Anthem_001319230
Insys_Anthem_001319233                   Insys_Anthem_001319233
Insys_Anthem_001319235                   Insys_Anthem_001319235

                                                    1644
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1646 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319260                   Insys_Anthem_001319260
Insys_Anthem_001319265                   Insys_Anthem_001319265
Insys_Anthem_001319268                   Insys_Anthem_001319268
Insys_Anthem_001319277                   Insys_Anthem_001319277
Insys_Anthem_001319286                   Insys_Anthem_001319286
Insys_Anthem_001319290                   Insys_Anthem_001319290
Insys_Anthem_001319296                   Insys_Anthem_001319296
Insys_Anthem_001319303                   Insys_Anthem_001319303
Insys_Anthem_001319313                   Insys_Anthem_001319313
Insys_Anthem_001319321                   Insys_Anthem_001319321
Insys_Anthem_001319323                   Insys_Anthem_001319323
Insys_Anthem_001319329                   Insys_Anthem_001319329
Insys_Anthem_001319334                   Insys_Anthem_001319334
Insys_Anthem_001319335                   Insys_Anthem_001319335
Insys_Anthem_001319343                   Insys_Anthem_001319343
Insys_Anthem_001319350                   Insys_Anthem_001319350
Insys_Anthem_001319352                   Insys_Anthem_001319352
Insys_Anthem_001319356                   Insys_Anthem_001319356
Insys_Anthem_001319358                   Insys_Anthem_001319358
Insys_Anthem_001319365                   Insys_Anthem_001319365
Insys_Anthem_001319371                   Insys_Anthem_001319371
Insys_Anthem_001319375                   Insys_Anthem_001319375
Insys_Anthem_001319378                   Insys_Anthem_001319378
Insys_Anthem_001319379                   Insys_Anthem_001319379
Insys_Anthem_001319384                   Insys_Anthem_001319384
Insys_Anthem_001319385                   Insys_Anthem_001319385
Insys_Anthem_001319392                   Insys_Anthem_001319392
Insys_Anthem_001319393                   Insys_Anthem_001319393
Insys_Anthem_001319398                   Insys_Anthem_001319398
Insys_Anthem_001319400                   Insys_Anthem_001319400
Insys_Anthem_001319406                   Insys_Anthem_001319406
Insys_Anthem_001319407                   Insys_Anthem_001319407
Insys_Anthem_001319408                   Insys_Anthem_001319408
Insys_Anthem_001319409                   Insys_Anthem_001319409
Insys_Anthem_001319412                   Insys_Anthem_001319412
Insys_Anthem_001319413                   Insys_Anthem_001319413
Insys_Anthem_001319419                   Insys_Anthem_001319419
Insys_Anthem_001319422                   Insys_Anthem_001319422
Insys_Anthem_001319428                   Insys_Anthem_001319428
Insys_Anthem_001319430                   Insys_Anthem_001319430
Insys_Anthem_001319435                   Insys_Anthem_001319435
Insys_Anthem_001319436                   Insys_Anthem_001319436
Insys_Anthem_001319439                   Insys_Anthem_001319439
Insys_Anthem_001319444                   Insys_Anthem_001319444
Insys_Anthem_001319449                   Insys_Anthem_001319449
Insys_Anthem_001319456                   Insys_Anthem_001319456
Insys_Anthem_001319458                   Insys_Anthem_001319458

                                                    1645
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1647 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319459                   Insys_Anthem_001319459
Insys_Anthem_001319464                   Insys_Anthem_001319464
Insys_Anthem_001319465                   Insys_Anthem_001319465
Insys_Anthem_001319466                   Insys_Anthem_001319466
Insys_Anthem_001319467                   Insys_Anthem_001319467
Insys_Anthem_001319474                   Insys_Anthem_001319474
Insys_Anthem_001319476                   Insys_Anthem_001319476
Insys_Anthem_001319478                   Insys_Anthem_001319478
Insys_Anthem_001319484                   Insys_Anthem_001319484
Insys_Anthem_001319487                   Insys_Anthem_001319487
Insys_Anthem_001319491                   Insys_Anthem_001319491
Insys_Anthem_001319495                   Insys_Anthem_001319495
Insys_Anthem_001319497                   Insys_Anthem_001319497
Insys_Anthem_001319502                   Insys_Anthem_001319502
Insys_Anthem_001319503                   Insys_Anthem_001319503
Insys_Anthem_001319508                   Insys_Anthem_001319508
Insys_Anthem_001319512                   Insys_Anthem_001319512
Insys_Anthem_001319515                   Insys_Anthem_001319515
Insys_Anthem_001319519                   Insys_Anthem_001319519
Insys_Anthem_001319522                   Insys_Anthem_001319522
Insys_Anthem_001319536                   Insys_Anthem_001319536
Insys_Anthem_001319537                   Insys_Anthem_001319537
Insys_Anthem_001319542                   Insys_Anthem_001319542
Insys_Anthem_001319547                   Insys_Anthem_001319547
Insys_Anthem_001319554                   Insys_Anthem_001319554
Insys_Anthem_001319555                   Insys_Anthem_001319555
Insys_Anthem_001319556                   Insys_Anthem_001319556
Insys_Anthem_001319558                   Insys_Anthem_001319558
Insys_Anthem_001319559                   Insys_Anthem_001319559
Insys_Anthem_001319560                   Insys_Anthem_001319560
Insys_Anthem_001319561                   Insys_Anthem_001319561
Insys_Anthem_001319562                   Insys_Anthem_001319562
Insys_Anthem_001319564                   Insys_Anthem_001319564
Insys_Anthem_001319565                   Insys_Anthem_001319565
Insys_Anthem_001319570                   Insys_Anthem_001319570
Insys_Anthem_001319573                   Insys_Anthem_001319573
Insys_Anthem_001319576                   Insys_Anthem_001319576
Insys_Anthem_001319580                   Insys_Anthem_001319580
Insys_Anthem_001319582                   Insys_Anthem_001319582
Insys_Anthem_001319588                   Insys_Anthem_001319588
Insys_Anthem_001319589                   Insys_Anthem_001319589
Insys_Anthem_001319590                   Insys_Anthem_001319590
Insys_Anthem_001319593                   Insys_Anthem_001319593
Insys_Anthem_001319595                   Insys_Anthem_001319595
Insys_Anthem_001319600                   Insys_Anthem_001319600
Insys_Anthem_001319607                   Insys_Anthem_001319607
Insys_Anthem_001319611                   Insys_Anthem_001319611

                                                    1646
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1648 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319622                   Insys_Anthem_001319622
Insys_Anthem_001319623                   Insys_Anthem_001319623
Insys_Anthem_001319624                   Insys_Anthem_001319624
Insys_Anthem_001319626                   Insys_Anthem_001319626
Insys_Anthem_001319628                   Insys_Anthem_001319628
Insys_Anthem_001319631                   Insys_Anthem_001319631
Insys_Anthem_001319632                   Insys_Anthem_001319632
Insys_Anthem_001319633                   Insys_Anthem_001319633
Insys_Anthem_001319634                   Insys_Anthem_001319634
Insys_Anthem_001319636                   Insys_Anthem_001319636
Insys_Anthem_001319640                   Insys_Anthem_001319640
Insys_Anthem_001319646                   Insys_Anthem_001319646
Insys_Anthem_001319649                   Insys_Anthem_001319649
Insys_Anthem_001319693                   Insys_Anthem_001319693
Insys_Anthem_001319694                   Insys_Anthem_001319694
Insys_Anthem_001319705                   Insys_Anthem_001319705
Insys_Anthem_001319706                   Insys_Anthem_001319706
Insys_Anthem_001319707                   Insys_Anthem_001319707
Insys_Anthem_001319708                   Insys_Anthem_001319708
Insys_Anthem_001319709                   Insys_Anthem_001319709
Insys_Anthem_001319712                   Insys_Anthem_001319712
Insys_Anthem_001319720                   Insys_Anthem_001319720
Insys_Anthem_001319725                   Insys_Anthem_001319725
Insys_Anthem_001319728                   Insys_Anthem_001319728
Insys_Anthem_001319729                   Insys_Anthem_001319729
Insys_Anthem_001319730                   Insys_Anthem_001319730
Insys_Anthem_001319731                   Insys_Anthem_001319731
Insys_Anthem_001319732                   Insys_Anthem_001319732
Insys_Anthem_001319733                   Insys_Anthem_001319733
Insys_Anthem_001319739                   Insys_Anthem_001319739
Insys_Anthem_001319745                   Insys_Anthem_001319745
Insys_Anthem_001319756                   Insys_Anthem_001319756
Insys_Anthem_001319757                   Insys_Anthem_001319757
Insys_Anthem_001319758                   Insys_Anthem_001319758
Insys_Anthem_001319761                   Insys_Anthem_001319761
Insys_Anthem_001319762                   Insys_Anthem_001319762
Insys_Anthem_001319763                   Insys_Anthem_001319763
Insys_Anthem_001319767                   Insys_Anthem_001319767
Insys_Anthem_001319773                   Insys_Anthem_001319773
Insys_Anthem_001319779                   Insys_Anthem_001319779
Insys_Anthem_001319782                   Insys_Anthem_001319782
Insys_Anthem_001319783                   Insys_Anthem_001319783
Insys_Anthem_001319787                   Insys_Anthem_001319787
Insys_Anthem_001319795                   Insys_Anthem_001319795
Insys_Anthem_001319807                   Insys_Anthem_001319807
Insys_Anthem_001319809                   Insys_Anthem_001319809
Insys_Anthem_001319812                   Insys_Anthem_001319812

                                                    1647
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1649 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319813                   Insys_Anthem_001319813
Insys_Anthem_001319814                   Insys_Anthem_001319814
Insys_Anthem_001319815                   Insys_Anthem_001319815
Insys_Anthem_001319816                   Insys_Anthem_001319816
Insys_Anthem_001319817                   Insys_Anthem_001319817
Insys_Anthem_001319818                   Insys_Anthem_001319818
Insys_Anthem_001319819                   Insys_Anthem_001319819
Insys_Anthem_001319820                   Insys_Anthem_001319820
Insys_Anthem_001319824                   Insys_Anthem_001319824
Insys_Anthem_001319825                   Insys_Anthem_001319825
Insys_Anthem_001319826                   Insys_Anthem_001319826
Insys_Anthem_001319828                   Insys_Anthem_001319828
Insys_Anthem_001319830                   Insys_Anthem_001319830
Insys_Anthem_001319832                   Insys_Anthem_001319832
Insys_Anthem_001319834                   Insys_Anthem_001319834
Insys_Anthem_001319836                   Insys_Anthem_001319836
Insys_Anthem_001319837                   Insys_Anthem_001319837
Insys_Anthem_001319842                   Insys_Anthem_001319842
Insys_Anthem_001319844                   Insys_Anthem_001319844
Insys_Anthem_001319845                   Insys_Anthem_001319845
Insys_Anthem_001319846                   Insys_Anthem_001319846
Insys_Anthem_001319850                   Insys_Anthem_001319850
Insys_Anthem_001319851                   Insys_Anthem_001319851
Insys_Anthem_001319858                   Insys_Anthem_001319858
Insys_Anthem_001319860                   Insys_Anthem_001319860
Insys_Anthem_001319861                   Insys_Anthem_001319861
Insys_Anthem_001319862                   Insys_Anthem_001319862
Insys_Anthem_001319863                   Insys_Anthem_001319863
Insys_Anthem_001319870                   Insys_Anthem_001319870
Insys_Anthem_001319878                   Insys_Anthem_001319878
Insys_Anthem_001319883                   Insys_Anthem_001319883
Insys_Anthem_001319888                   Insys_Anthem_001319888
Insys_Anthem_001319891                   Insys_Anthem_001319891
Insys_Anthem_001319897                   Insys_Anthem_001319897
Insys_Anthem_001319900                   Insys_Anthem_001319900
Insys_Anthem_001319903                   Insys_Anthem_001319903
Insys_Anthem_001319905                   Insys_Anthem_001319905
Insys_Anthem_001319906                   Insys_Anthem_001319906
Insys_Anthem_001319915                   Insys_Anthem_001319915
Insys_Anthem_001319916                   Insys_Anthem_001319916
Insys_Anthem_001319917                   Insys_Anthem_001319917
Insys_Anthem_001319920                   Insys_Anthem_001319920
Insys_Anthem_001319922                   Insys_Anthem_001319922
Insys_Anthem_001319925                   Insys_Anthem_001319925
Insys_Anthem_001319926                   Insys_Anthem_001319926
Insys_Anthem_001319929                   Insys_Anthem_001319929
Insys_Anthem_001319931                   Insys_Anthem_001319931

                                                    1648
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1650 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001319936                   Insys_Anthem_001319936
Insys_Anthem_001319937                   Insys_Anthem_001319937
Insys_Anthem_001319940                   Insys_Anthem_001319940
Insys_Anthem_001319943                   Insys_Anthem_001319943
Insys_Anthem_001319944                   Insys_Anthem_001319944
Insys_Anthem_001319948                   Insys_Anthem_001319948
Insys_Anthem_001319949                   Insys_Anthem_001319949
Insys_Anthem_001319950                   Insys_Anthem_001319950
Insys_Anthem_001319952                   Insys_Anthem_001319952
Insys_Anthem_001319953                   Insys_Anthem_001319953
Insys_Anthem_001319954                   Insys_Anthem_001319954
Insys_Anthem_001319958                   Insys_Anthem_001319958
Insys_Anthem_001319960                   Insys_Anthem_001319960
Insys_Anthem_001319961                   Insys_Anthem_001319961
Insys_Anthem_001319962                   Insys_Anthem_001319962
Insys_Anthem_001319969                   Insys_Anthem_001319969
Insys_Anthem_001319970                   Insys_Anthem_001319970
Insys_Anthem_001319971                   Insys_Anthem_001319971
Insys_Anthem_001319972                   Insys_Anthem_001319972
Insys_Anthem_001319973                   Insys_Anthem_001319973
Insys_Anthem_001319974                   Insys_Anthem_001319974
Insys_Anthem_001319976                   Insys_Anthem_001319976
Insys_Anthem_001319977                   Insys_Anthem_001319977
Insys_Anthem_001319985                   Insys_Anthem_001319985
Insys_Anthem_001319988                   Insys_Anthem_001319988
Insys_Anthem_001319992                   Insys_Anthem_001319992
Insys_Anthem_001319994                   Insys_Anthem_001319994
Insys_Anthem_001319997                   Insys_Anthem_001319997
Insys_Anthem_001320014                   Insys_Anthem_001320014
Insys_Anthem_001320016                   Insys_Anthem_001320016
Insys_Anthem_001320017                   Insys_Anthem_001320017
Insys_Anthem_001320040                   Insys_Anthem_001320040
Insys_Anthem_001320041                   Insys_Anthem_001320041
Insys_Anthem_001320043                   Insys_Anthem_001320043
Insys_Anthem_001320044                   Insys_Anthem_001320044
Insys_Anthem_001320045                   Insys_Anthem_001320045
Insys_Anthem_001320046                   Insys_Anthem_001320046
Insys_Anthem_001320048                   Insys_Anthem_001320048
Insys_Anthem_001320050                   Insys_Anthem_001320050
Insys_Anthem_001320051                   Insys_Anthem_001320051
Insys_Anthem_001320055                   Insys_Anthem_001320055
Insys_Anthem_001320066                   Insys_Anthem_001320066
Insys_Anthem_001320067                   Insys_Anthem_001320067
Insys_Anthem_001320075                   Insys_Anthem_001320075
Insys_Anthem_001320079                   Insys_Anthem_001320079
Insys_Anthem_001320080                   Insys_Anthem_001320080
Insys_Anthem_001320084                   Insys_Anthem_001320084

                                                    1649
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1651 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320087                   Insys_Anthem_001320087
Insys_Anthem_001320090                   Insys_Anthem_001320090
Insys_Anthem_001320102                   Insys_Anthem_001320102
Insys_Anthem_001320107                   Insys_Anthem_001320107
Insys_Anthem_001320111                   Insys_Anthem_001320111
Insys_Anthem_001320113                   Insys_Anthem_001320113
Insys_Anthem_001320117                   Insys_Anthem_001320117
Insys_Anthem_001320118                   Insys_Anthem_001320118
Insys_Anthem_001320122                   Insys_Anthem_001320122
Insys_Anthem_001320124                   Insys_Anthem_001320124
Insys_Anthem_001320129                   Insys_Anthem_001320129
Insys_Anthem_001320130                   Insys_Anthem_001320130
Insys_Anthem_001320131                   Insys_Anthem_001320131
Insys_Anthem_001320134                   Insys_Anthem_001320134
Insys_Anthem_001320137                   Insys_Anthem_001320137
Insys_Anthem_001320139                   Insys_Anthem_001320139
Insys_Anthem_001320145                   Insys_Anthem_001320145
Insys_Anthem_001320146                   Insys_Anthem_001320146
Insys_Anthem_001320148                   Insys_Anthem_001320148
Insys_Anthem_001320153                   Insys_Anthem_001320153
Insys_Anthem_001320154                   Insys_Anthem_001320154
Insys_Anthem_001320160                   Insys_Anthem_001320160
Insys_Anthem_001320163                   Insys_Anthem_001320163
Insys_Anthem_001320164                   Insys_Anthem_001320164
Insys_Anthem_001320170                   Insys_Anthem_001320170
Insys_Anthem_001320172                   Insys_Anthem_001320172
Insys_Anthem_001320173                   Insys_Anthem_001320173
Insys_Anthem_001320174                   Insys_Anthem_001320174
Insys_Anthem_001320175                   Insys_Anthem_001320175
Insys_Anthem_001320189                   Insys_Anthem_001320189
Insys_Anthem_001320190                   Insys_Anthem_001320190
Insys_Anthem_001320198                   Insys_Anthem_001320198
Insys_Anthem_001320200                   Insys_Anthem_001320200
Insys_Anthem_001320207                   Insys_Anthem_001320207
Insys_Anthem_001320208                   Insys_Anthem_001320208
Insys_Anthem_001320211                   Insys_Anthem_001320211
Insys_Anthem_001320215                   Insys_Anthem_001320215
Insys_Anthem_001320216                   Insys_Anthem_001320216
Insys_Anthem_001320223                   Insys_Anthem_001320223
Insys_Anthem_001320224                   Insys_Anthem_001320224
Insys_Anthem_001320227                   Insys_Anthem_001320227
Insys_Anthem_001320228                   Insys_Anthem_001320228
Insys_Anthem_001320239                   Insys_Anthem_001320239
Insys_Anthem_001320241                   Insys_Anthem_001320241
Insys_Anthem_001320244                   Insys_Anthem_001320244
Insys_Anthem_001320249                   Insys_Anthem_001320249
Insys_Anthem_001320252                   Insys_Anthem_001320252

                                                    1650
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1652 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320256                   Insys_Anthem_001320256
Insys_Anthem_001320269                   Insys_Anthem_001320269
Insys_Anthem_001320270                   Insys_Anthem_001320270
Insys_Anthem_001320272                   Insys_Anthem_001320272
Insys_Anthem_001320273                   Insys_Anthem_001320273
Insys_Anthem_001320283                   Insys_Anthem_001320283
Insys_Anthem_001320287                   Insys_Anthem_001320287
Insys_Anthem_001320288                   Insys_Anthem_001320288
Insys_Anthem_001320290                   Insys_Anthem_001320290
Insys_Anthem_001320291                   Insys_Anthem_001320291
Insys_Anthem_001320292                   Insys_Anthem_001320292
Insys_Anthem_001320297                   Insys_Anthem_001320297
Insys_Anthem_001320298                   Insys_Anthem_001320298
Insys_Anthem_001320301                   Insys_Anthem_001320301
Insys_Anthem_001320304                   Insys_Anthem_001320304
Insys_Anthem_001320305                   Insys_Anthem_001320305
Insys_Anthem_001320306                   Insys_Anthem_001320306
Insys_Anthem_001320307                   Insys_Anthem_001320307
Insys_Anthem_001320310                   Insys_Anthem_001320310
Insys_Anthem_001320312                   Insys_Anthem_001320312
Insys_Anthem_001320316                   Insys_Anthem_001320316
Insys_Anthem_001320322                   Insys_Anthem_001320322
Insys_Anthem_001320326                   Insys_Anthem_001320326
Insys_Anthem_001320327                   Insys_Anthem_001320327
Insys_Anthem_001320330                   Insys_Anthem_001320330
Insys_Anthem_001320331                   Insys_Anthem_001320331
Insys_Anthem_001320332                   Insys_Anthem_001320332
Insys_Anthem_001320333                   Insys_Anthem_001320333
Insys_Anthem_001320339                   Insys_Anthem_001320339
Insys_Anthem_001320340                   Insys_Anthem_001320340
Insys_Anthem_001320349                   Insys_Anthem_001320349
Insys_Anthem_001320350                   Insys_Anthem_001320350
Insys_Anthem_001320352                   Insys_Anthem_001320352
Insys_Anthem_001320353                   Insys_Anthem_001320353
Insys_Anthem_001320356                   Insys_Anthem_001320356
Insys_Anthem_001320357                   Insys_Anthem_001320357
Insys_Anthem_001320359                   Insys_Anthem_001320359
Insys_Anthem_001320360                   Insys_Anthem_001320360
Insys_Anthem_001320371                   Insys_Anthem_001320371
Insys_Anthem_001320372                   Insys_Anthem_001320372
Insys_Anthem_001320373                   Insys_Anthem_001320373
Insys_Anthem_001320375                   Insys_Anthem_001320375
Insys_Anthem_001320376                   Insys_Anthem_001320376
Insys_Anthem_001320377                   Insys_Anthem_001320377
Insys_Anthem_001320378                   Insys_Anthem_001320378
Insys_Anthem_001320379                   Insys_Anthem_001320379
Insys_Anthem_001320381                   Insys_Anthem_001320381

                                                    1651
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1653 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320383                   Insys_Anthem_001320383
Insys_Anthem_001320385                   Insys_Anthem_001320385
Insys_Anthem_001320395                   Insys_Anthem_001320395
Insys_Anthem_001320397                   Insys_Anthem_001320397
Insys_Anthem_001320409                   Insys_Anthem_001320409
Insys_Anthem_001320414                   Insys_Anthem_001320414
Insys_Anthem_001320415                   Insys_Anthem_001320415
Insys_Anthem_001320417                   Insys_Anthem_001320417
Insys_Anthem_001320418                   Insys_Anthem_001320418
Insys_Anthem_001320419                   Insys_Anthem_001320419
Insys_Anthem_001320420                   Insys_Anthem_001320420
Insys_Anthem_001320432                   Insys_Anthem_001320432
Insys_Anthem_001320433                   Insys_Anthem_001320433
Insys_Anthem_001320434                   Insys_Anthem_001320434
Insys_Anthem_001320437                   Insys_Anthem_001320437
Insys_Anthem_001320443                   Insys_Anthem_001320443
Insys_Anthem_001320445                   Insys_Anthem_001320445
Insys_Anthem_001320447                   Insys_Anthem_001320447
Insys_Anthem_001320450                   Insys_Anthem_001320450
Insys_Anthem_001320451                   Insys_Anthem_001320451
Insys_Anthem_001320459                   Insys_Anthem_001320459
Insys_Anthem_001320460                   Insys_Anthem_001320460
Insys_Anthem_001320461                   Insys_Anthem_001320461
Insys_Anthem_001320472                   Insys_Anthem_001320472
Insys_Anthem_001320473                   Insys_Anthem_001320473
Insys_Anthem_001320474                   Insys_Anthem_001320474
Insys_Anthem_001320477                   Insys_Anthem_001320477
Insys_Anthem_001320480                   Insys_Anthem_001320480
Insys_Anthem_001320485                   Insys_Anthem_001320485
Insys_Anthem_001320486                   Insys_Anthem_001320486
Insys_Anthem_001320489                   Insys_Anthem_001320489
Insys_Anthem_001320490                   Insys_Anthem_001320490
Insys_Anthem_001320494                   Insys_Anthem_001320494
Insys_Anthem_001320501                   Insys_Anthem_001320501
Insys_Anthem_001320504                   Insys_Anthem_001320504
Insys_Anthem_001320507                   Insys_Anthem_001320507
Insys_Anthem_001320509                   Insys_Anthem_001320509
Insys_Anthem_001320516                   Insys_Anthem_001320516
Insys_Anthem_001320517                   Insys_Anthem_001320517
Insys_Anthem_001320518                   Insys_Anthem_001320518
Insys_Anthem_001320519                   Insys_Anthem_001320519
Insys_Anthem_001320523                   Insys_Anthem_001320523
Insys_Anthem_001320527                   Insys_Anthem_001320527
Insys_Anthem_001320528                   Insys_Anthem_001320528
Insys_Anthem_001320529                   Insys_Anthem_001320529
Insys_Anthem_001320536                   Insys_Anthem_001320536
Insys_Anthem_001320537                   Insys_Anthem_001320537

                                                    1652
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1654 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320538                   Insys_Anthem_001320538
Insys_Anthem_001320539                   Insys_Anthem_001320539
Insys_Anthem_001320542                   Insys_Anthem_001320542
Insys_Anthem_001320552                   Insys_Anthem_001320552
Insys_Anthem_001320553                   Insys_Anthem_001320553
Insys_Anthem_001320555                   Insys_Anthem_001320555
Insys_Anthem_001320559                   Insys_Anthem_001320559
Insys_Anthem_001320560                   Insys_Anthem_001320560
Insys_Anthem_001320562                   Insys_Anthem_001320562
Insys_Anthem_001320564                   Insys_Anthem_001320564
Insys_Anthem_001320566                   Insys_Anthem_001320566
Insys_Anthem_001320569                   Insys_Anthem_001320569
Insys_Anthem_001320579                   Insys_Anthem_001320579
Insys_Anthem_001320590                   Insys_Anthem_001320590
Insys_Anthem_001320596                   Insys_Anthem_001320596
Insys_Anthem_001320597                   Insys_Anthem_001320597
Insys_Anthem_001320599                   Insys_Anthem_001320599
Insys_Anthem_001320601                   Insys_Anthem_001320601
Insys_Anthem_001320602                   Insys_Anthem_001320602
Insys_Anthem_001320605                   Insys_Anthem_001320605
Insys_Anthem_001320608                   Insys_Anthem_001320608
Insys_Anthem_001320612                   Insys_Anthem_001320612
Insys_Anthem_001320613                   Insys_Anthem_001320613
Insys_Anthem_001320618                   Insys_Anthem_001320618
Insys_Anthem_001320619                   Insys_Anthem_001320619
Insys_Anthem_001320620                   Insys_Anthem_001320620
Insys_Anthem_001320623                   Insys_Anthem_001320623
Insys_Anthem_001320624                   Insys_Anthem_001320624
Insys_Anthem_001320631                   Insys_Anthem_001320631
Insys_Anthem_001320639                   Insys_Anthem_001320639
Insys_Anthem_001320640                   Insys_Anthem_001320640
Insys_Anthem_001320641                   Insys_Anthem_001320641
Insys_Anthem_001320644                   Insys_Anthem_001320644
Insys_Anthem_001320646                   Insys_Anthem_001320646
Insys_Anthem_001320647                   Insys_Anthem_001320647
Insys_Anthem_001320648                   Insys_Anthem_001320648
Insys_Anthem_001320654                   Insys_Anthem_001320654
Insys_Anthem_001320655                   Insys_Anthem_001320655
Insys_Anthem_001320656                   Insys_Anthem_001320656
Insys_Anthem_001320658                   Insys_Anthem_001320658
Insys_Anthem_001320660                   Insys_Anthem_001320660
Insys_Anthem_001320668                   Insys_Anthem_001320668
Insys_Anthem_001320671                   Insys_Anthem_001320671
Insys_Anthem_001320675                   Insys_Anthem_001320675
Insys_Anthem_001320676                   Insys_Anthem_001320676
Insys_Anthem_001320677                   Insys_Anthem_001320677
Insys_Anthem_001320679                   Insys_Anthem_001320679

                                                    1653
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1655 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320680                   Insys_Anthem_001320680
Insys_Anthem_001320688                   Insys_Anthem_001320688
Insys_Anthem_001320690                   Insys_Anthem_001320690
Insys_Anthem_001320692                   Insys_Anthem_001320692
Insys_Anthem_001320695                   Insys_Anthem_001320695
Insys_Anthem_001320703                   Insys_Anthem_001320703
Insys_Anthem_001320705                   Insys_Anthem_001320705
Insys_Anthem_001320711                   Insys_Anthem_001320711
Insys_Anthem_001320712                   Insys_Anthem_001320712
Insys_Anthem_001320717                   Insys_Anthem_001320717
Insys_Anthem_001320720                   Insys_Anthem_001320720
Insys_Anthem_001320722                   Insys_Anthem_001320722
Insys_Anthem_001320723                   Insys_Anthem_001320723
Insys_Anthem_001320724                   Insys_Anthem_001320724
Insys_Anthem_001320725                   Insys_Anthem_001320725
Insys_Anthem_001320736                   Insys_Anthem_001320736
Insys_Anthem_001320737                   Insys_Anthem_001320737
Insys_Anthem_001320740                   Insys_Anthem_001320740
Insys_Anthem_001320743                   Insys_Anthem_001320743
Insys_Anthem_001320753                   Insys_Anthem_001320753
Insys_Anthem_001320755                   Insys_Anthem_001320755
Insys_Anthem_001320756                   Insys_Anthem_001320756
Insys_Anthem_001320759                   Insys_Anthem_001320759
Insys_Anthem_001320765                   Insys_Anthem_001320765
Insys_Anthem_001320766                   Insys_Anthem_001320766
Insys_Anthem_001320769                   Insys_Anthem_001320769
Insys_Anthem_001320775                   Insys_Anthem_001320775
Insys_Anthem_001320776                   Insys_Anthem_001320776
Insys_Anthem_001320781                   Insys_Anthem_001320781
Insys_Anthem_001320782                   Insys_Anthem_001320782
Insys_Anthem_001320787                   Insys_Anthem_001320787
Insys_Anthem_001320788                   Insys_Anthem_001320788
Insys_Anthem_001320794                   Insys_Anthem_001320794
Insys_Anthem_001320795                   Insys_Anthem_001320795
Insys_Anthem_001320796                   Insys_Anthem_001320796
Insys_Anthem_001320800                   Insys_Anthem_001320800
Insys_Anthem_001320803                   Insys_Anthem_001320803
Insys_Anthem_001320805                   Insys_Anthem_001320805
Insys_Anthem_001320812                   Insys_Anthem_001320812
Insys_Anthem_001320817                   Insys_Anthem_001320817
Insys_Anthem_001320818                   Insys_Anthem_001320818
Insys_Anthem_001320821                   Insys_Anthem_001320821
Insys_Anthem_001320824                   Insys_Anthem_001320824
Insys_Anthem_001320825                   Insys_Anthem_001320825
Insys_Anthem_001320846                   Insys_Anthem_001320846
Insys_Anthem_001320852                   Insys_Anthem_001320852
Insys_Anthem_001320853                   Insys_Anthem_001320853

                                                    1654
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1656 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001320856                   Insys_Anthem_001320856
Insys_Anthem_001320858                   Insys_Anthem_001320858
Insys_Anthem_001320859                   Insys_Anthem_001320859
Insys_Anthem_001320862                   Insys_Anthem_001320862
Insys_Anthem_001320874                   Insys_Anthem_001320874
Insys_Anthem_001320877                   Insys_Anthem_001320877
Insys_Anthem_001320883                   Insys_Anthem_001320883
Insys_Anthem_001320886                   Insys_Anthem_001320886
Insys_Anthem_001320887                   Insys_Anthem_001320887
Insys_Anthem_001320890                   Insys_Anthem_001320890
Insys_Anthem_001320892                   Insys_Anthem_001320892
Insys_Anthem_001320894                   Insys_Anthem_001320894
Insys_Anthem_001320899                   Insys_Anthem_001320899
Insys_Anthem_001320900                   Insys_Anthem_001320900
Insys_Anthem_001320901                   Insys_Anthem_001320901
Insys_Anthem_001320903                   Insys_Anthem_001320903
Insys_Anthem_001320905                   Insys_Anthem_001320905
Insys_Anthem_001320908                   Insys_Anthem_001320908
Insys_Anthem_001320917                   Insys_Anthem_001320917
Insys_Anthem_001320918                   Insys_Anthem_001320918
Insys_Anthem_001320920                   Insys_Anthem_001320920
Insys_Anthem_001320927                   Insys_Anthem_001320927
Insys_Anthem_001320928                   Insys_Anthem_001320928
Insys_Anthem_001320930                   Insys_Anthem_001320930
Insys_Anthem_001320931                   Insys_Anthem_001320931
Insys_Anthem_001320942                   Insys_Anthem_001320942
Insys_Anthem_001320943                   Insys_Anthem_001320943
Insys_Anthem_001320948                   Insys_Anthem_001320948
Insys_Anthem_001320949                   Insys_Anthem_001320949
Insys_Anthem_001320952                   Insys_Anthem_001320952
Insys_Anthem_001320962                   Insys_Anthem_001320962
Insys_Anthem_001320963                   Insys_Anthem_001320963
Insys_Anthem_001320964                   Insys_Anthem_001320964
Insys_Anthem_001320967                   Insys_Anthem_001320967
Insys_Anthem_001320968                   Insys_Anthem_001320968
Insys_Anthem_001320970                   Insys_Anthem_001320970
Insys_Anthem_001320971                   Insys_Anthem_001320971
Insys_Anthem_001320972                   Insys_Anthem_001320972
Insys_Anthem_001320975                   Insys_Anthem_001320975
Insys_Anthem_001320976                   Insys_Anthem_001320976
Insys_Anthem_001320977                   Insys_Anthem_001320977
Insys_Anthem_001320979                   Insys_Anthem_001320979
Insys_Anthem_001320980                   Insys_Anthem_001320980
Insys_Anthem_001320981                   Insys_Anthem_001320981
Insys_Anthem_001320988                   Insys_Anthem_001320988
Insys_Anthem_001321001                   Insys_Anthem_001321001
Insys_Anthem_001321004                   Insys_Anthem_001321004

                                                    1655
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1657 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321005                   Insys_Anthem_001321005
Insys_Anthem_001321006                   Insys_Anthem_001321006
Insys_Anthem_001321010                   Insys_Anthem_001321010
Insys_Anthem_001321011                   Insys_Anthem_001321011
Insys_Anthem_001321018                   Insys_Anthem_001321018
Insys_Anthem_001321019                   Insys_Anthem_001321019
Insys_Anthem_001321020                   Insys_Anthem_001321020
Insys_Anthem_001321025                   Insys_Anthem_001321025
Insys_Anthem_001321027                   Insys_Anthem_001321027
Insys_Anthem_001321028                   Insys_Anthem_001321028
Insys_Anthem_001321034                   Insys_Anthem_001321034
Insys_Anthem_001321039                   Insys_Anthem_001321039
Insys_Anthem_001321041                   Insys_Anthem_001321041
Insys_Anthem_001321044                   Insys_Anthem_001321044
Insys_Anthem_001321046                   Insys_Anthem_001321046
Insys_Anthem_001321052                   Insys_Anthem_001321052
Insys_Anthem_001321065                   Insys_Anthem_001321065
Insys_Anthem_001321066                   Insys_Anthem_001321066
Insys_Anthem_001321069                   Insys_Anthem_001321069
Insys_Anthem_001321071                   Insys_Anthem_001321071
Insys_Anthem_001321075                   Insys_Anthem_001321075
Insys_Anthem_001321080                   Insys_Anthem_001321080
Insys_Anthem_001321082                   Insys_Anthem_001321082
Insys_Anthem_001321083                   Insys_Anthem_001321083
Insys_Anthem_001321084                   Insys_Anthem_001321084
Insys_Anthem_001321085                   Insys_Anthem_001321085
Insys_Anthem_001321090                   Insys_Anthem_001321090
Insys_Anthem_001321095                   Insys_Anthem_001321095
Insys_Anthem_001321096                   Insys_Anthem_001321096
Insys_Anthem_001321099                   Insys_Anthem_001321099
Insys_Anthem_001321100                   Insys_Anthem_001321100
Insys_Anthem_001321101                   Insys_Anthem_001321101
Insys_Anthem_001321102                   Insys_Anthem_001321102
Insys_Anthem_001321105                   Insys_Anthem_001321105
Insys_Anthem_001321106                   Insys_Anthem_001321106
Insys_Anthem_001321109                   Insys_Anthem_001321109
Insys_Anthem_001321110                   Insys_Anthem_001321110
Insys_Anthem_001321111                   Insys_Anthem_001321111
Insys_Anthem_001321114                   Insys_Anthem_001321114
Insys_Anthem_001321120                   Insys_Anthem_001321120
Insys_Anthem_001321121                   Insys_Anthem_001321121
Insys_Anthem_001321127                   Insys_Anthem_001321127
Insys_Anthem_001321128                   Insys_Anthem_001321128
Insys_Anthem_001321129                   Insys_Anthem_001321129
Insys_Anthem_001321130                   Insys_Anthem_001321130
Insys_Anthem_001321131                   Insys_Anthem_001321131
Insys_Anthem_001321134                   Insys_Anthem_001321134

                                                    1656
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1658 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321135                   Insys_Anthem_001321135
Insys_Anthem_001321136                   Insys_Anthem_001321136
Insys_Anthem_001321137                   Insys_Anthem_001321137
Insys_Anthem_001321138                   Insys_Anthem_001321138
Insys_Anthem_001321143                   Insys_Anthem_001321143
Insys_Anthem_001321144                   Insys_Anthem_001321144
Insys_Anthem_001321146                   Insys_Anthem_001321146
Insys_Anthem_001321147                   Insys_Anthem_001321147
Insys_Anthem_001321148                   Insys_Anthem_001321148
Insys_Anthem_001321149                   Insys_Anthem_001321149
Insys_Anthem_001321151                   Insys_Anthem_001321151
Insys_Anthem_001321152                   Insys_Anthem_001321152
Insys_Anthem_001321156                   Insys_Anthem_001321156
Insys_Anthem_001321157                   Insys_Anthem_001321157
Insys_Anthem_001321158                   Insys_Anthem_001321158
Insys_Anthem_001321161                   Insys_Anthem_001321161
Insys_Anthem_001321162                   Insys_Anthem_001321162
Insys_Anthem_001321166                   Insys_Anthem_001321166
Insys_Anthem_001321167                   Insys_Anthem_001321167
Insys_Anthem_001321172                   Insys_Anthem_001321172
Insys_Anthem_001321175                   Insys_Anthem_001321175
Insys_Anthem_001321177                   Insys_Anthem_001321177
Insys_Anthem_001321182                   Insys_Anthem_001321182
Insys_Anthem_001321184                   Insys_Anthem_001321184
Insys_Anthem_001321190                   Insys_Anthem_001321190
Insys_Anthem_001321195                   Insys_Anthem_001321195
Insys_Anthem_001321197                   Insys_Anthem_001321197
Insys_Anthem_001321203                   Insys_Anthem_001321203
Insys_Anthem_001321205                   Insys_Anthem_001321205
Insys_Anthem_001321207                   Insys_Anthem_001321207
Insys_Anthem_001321208                   Insys_Anthem_001321208
Insys_Anthem_001321218                   Insys_Anthem_001321218
Insys_Anthem_001321220                   Insys_Anthem_001321220
Insys_Anthem_001321222                   Insys_Anthem_001321222
Insys_Anthem_001321223                   Insys_Anthem_001321223
Insys_Anthem_001321226                   Insys_Anthem_001321226
Insys_Anthem_001321228                   Insys_Anthem_001321228
Insys_Anthem_001321229                   Insys_Anthem_001321229
Insys_Anthem_001321230                   Insys_Anthem_001321230
Insys_Anthem_001321231                   Insys_Anthem_001321231
Insys_Anthem_001321232                   Insys_Anthem_001321232
Insys_Anthem_001321233                   Insys_Anthem_001321233
Insys_Anthem_001321234                   Insys_Anthem_001321234
Insys_Anthem_001321236                   Insys_Anthem_001321236
Insys_Anthem_001321240                   Insys_Anthem_001321240
Insys_Anthem_001321245                   Insys_Anthem_001321245
Insys_Anthem_001321251                   Insys_Anthem_001321251

                                                    1657
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1659 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321253                   Insys_Anthem_001321253
Insys_Anthem_001321255                   Insys_Anthem_001321255
Insys_Anthem_001321257                   Insys_Anthem_001321257
Insys_Anthem_001321259                   Insys_Anthem_001321259
Insys_Anthem_001321265                   Insys_Anthem_001321265
Insys_Anthem_001321266                   Insys_Anthem_001321266
Insys_Anthem_001321269                   Insys_Anthem_001321269
Insys_Anthem_001321273                   Insys_Anthem_001321273
Insys_Anthem_001321274                   Insys_Anthem_001321274
Insys_Anthem_001321275                   Insys_Anthem_001321275
Insys_Anthem_001321276                   Insys_Anthem_001321276
Insys_Anthem_001321283                   Insys_Anthem_001321283
Insys_Anthem_001321291                   Insys_Anthem_001321291
Insys_Anthem_001321292                   Insys_Anthem_001321292
Insys_Anthem_001321293                   Insys_Anthem_001321293
Insys_Anthem_001321294                   Insys_Anthem_001321294
Insys_Anthem_001321295                   Insys_Anthem_001321295
Insys_Anthem_001321296                   Insys_Anthem_001321296
Insys_Anthem_001321298                   Insys_Anthem_001321298
Insys_Anthem_001321300                   Insys_Anthem_001321300
Insys_Anthem_001321303                   Insys_Anthem_001321303
Insys_Anthem_001321305                   Insys_Anthem_001321305
Insys_Anthem_001321311                   Insys_Anthem_001321311
Insys_Anthem_001321312                   Insys_Anthem_001321312
Insys_Anthem_001321313                   Insys_Anthem_001321313
Insys_Anthem_001321314                   Insys_Anthem_001321314
Insys_Anthem_001321316                   Insys_Anthem_001321316
Insys_Anthem_001321317                   Insys_Anthem_001321317
Insys_Anthem_001321318                   Insys_Anthem_001321318
Insys_Anthem_001321321                   Insys_Anthem_001321321
Insys_Anthem_001321330                   Insys_Anthem_001321330
Insys_Anthem_001321332                   Insys_Anthem_001321332
Insys_Anthem_001321337                   Insys_Anthem_001321337
Insys_Anthem_001321341                   Insys_Anthem_001321341
Insys_Anthem_001321343                   Insys_Anthem_001321343
Insys_Anthem_001321352                   Insys_Anthem_001321352
Insys_Anthem_001321355                   Insys_Anthem_001321355
Insys_Anthem_001321356                   Insys_Anthem_001321356
Insys_Anthem_001321359                   Insys_Anthem_001321359
Insys_Anthem_001321360                   Insys_Anthem_001321360
Insys_Anthem_001321361                   Insys_Anthem_001321361
Insys_Anthem_001321365                   Insys_Anthem_001321365
Insys_Anthem_001321367                   Insys_Anthem_001321367
Insys_Anthem_001321371                   Insys_Anthem_001321371
Insys_Anthem_001321378                   Insys_Anthem_001321378
Insys_Anthem_001321382                   Insys_Anthem_001321382
Insys_Anthem_001321384                   Insys_Anthem_001321384

                                                    1658
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1660 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321385                   Insys_Anthem_001321385
Insys_Anthem_001321390                   Insys_Anthem_001321390
Insys_Anthem_001321393                   Insys_Anthem_001321393
Insys_Anthem_001321395                   Insys_Anthem_001321395
Insys_Anthem_001321396                   Insys_Anthem_001321396
Insys_Anthem_001321397                   Insys_Anthem_001321397
Insys_Anthem_001321398                   Insys_Anthem_001321398
Insys_Anthem_001321400                   Insys_Anthem_001321400
Insys_Anthem_001321401                   Insys_Anthem_001321401
Insys_Anthem_001321408                   Insys_Anthem_001321408
Insys_Anthem_001321410                   Insys_Anthem_001321410
Insys_Anthem_001321413                   Insys_Anthem_001321413
Insys_Anthem_001321415                   Insys_Anthem_001321415
Insys_Anthem_001321417                   Insys_Anthem_001321417
Insys_Anthem_001321419                   Insys_Anthem_001321419
Insys_Anthem_001321422                   Insys_Anthem_001321422
Insys_Anthem_001321424                   Insys_Anthem_001321424
Insys_Anthem_001321425                   Insys_Anthem_001321425
Insys_Anthem_001321426                   Insys_Anthem_001321426
Insys_Anthem_001321430                   Insys_Anthem_001321430
Insys_Anthem_001321431                   Insys_Anthem_001321431
Insys_Anthem_001321434                   Insys_Anthem_001321434
Insys_Anthem_001321440                   Insys_Anthem_001321440
Insys_Anthem_001321441                   Insys_Anthem_001321441
Insys_Anthem_001321446                   Insys_Anthem_001321446
Insys_Anthem_001321448                   Insys_Anthem_001321448
Insys_Anthem_001321450                   Insys_Anthem_001321450
Insys_Anthem_001321451                   Insys_Anthem_001321451
Insys_Anthem_001321452                   Insys_Anthem_001321452
Insys_Anthem_001321453                   Insys_Anthem_001321453
Insys_Anthem_001321454                   Insys_Anthem_001321454
Insys_Anthem_001321458                   Insys_Anthem_001321458
Insys_Anthem_001321462                   Insys_Anthem_001321462
Insys_Anthem_001321465                   Insys_Anthem_001321465
Insys_Anthem_001321471                   Insys_Anthem_001321471
Insys_Anthem_001321472                   Insys_Anthem_001321472
Insys_Anthem_001321473                   Insys_Anthem_001321473
Insys_Anthem_001321484                   Insys_Anthem_001321484
Insys_Anthem_001321490                   Insys_Anthem_001321490
Insys_Anthem_001321491                   Insys_Anthem_001321491
Insys_Anthem_001321493                   Insys_Anthem_001321493
Insys_Anthem_001321499                   Insys_Anthem_001321499
Insys_Anthem_001321502                   Insys_Anthem_001321502
Insys_Anthem_001321503                   Insys_Anthem_001321503
Insys_Anthem_001321505                   Insys_Anthem_001321505
Insys_Anthem_001321507                   Insys_Anthem_001321507
Insys_Anthem_001321508                   Insys_Anthem_001321508

                                                    1659
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1661 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321509                   Insys_Anthem_001321509
Insys_Anthem_001321510                   Insys_Anthem_001321510
Insys_Anthem_001321520                   Insys_Anthem_001321520
Insys_Anthem_001321521                   Insys_Anthem_001321521
Insys_Anthem_001321522                   Insys_Anthem_001321522
Insys_Anthem_001321523                   Insys_Anthem_001321523
Insys_Anthem_001321525                   Insys_Anthem_001321525
Insys_Anthem_001321531                   Insys_Anthem_001321531
Insys_Anthem_001321532                   Insys_Anthem_001321532
Insys_Anthem_001321539                   Insys_Anthem_001321539
Insys_Anthem_001321540                   Insys_Anthem_001321540
Insys_Anthem_001321546                   Insys_Anthem_001321546
Insys_Anthem_001321547                   Insys_Anthem_001321547
Insys_Anthem_001321550                   Insys_Anthem_001321550
Insys_Anthem_001321553                   Insys_Anthem_001321553
Insys_Anthem_001321554                   Insys_Anthem_001321554
Insys_Anthem_001321555                   Insys_Anthem_001321555
Insys_Anthem_001321556                   Insys_Anthem_001321556
Insys_Anthem_001321557                   Insys_Anthem_001321557
Insys_Anthem_001321561                   Insys_Anthem_001321561
Insys_Anthem_001321569                   Insys_Anthem_001321569
Insys_Anthem_001321570                   Insys_Anthem_001321570
Insys_Anthem_001321571                   Insys_Anthem_001321571
Insys_Anthem_001321572                   Insys_Anthem_001321572
Insys_Anthem_001321574                   Insys_Anthem_001321574
Insys_Anthem_001321575                   Insys_Anthem_001321575
Insys_Anthem_001321576                   Insys_Anthem_001321576
Insys_Anthem_001321577                   Insys_Anthem_001321577
Insys_Anthem_001321578                   Insys_Anthem_001321578
Insys_Anthem_001321581                   Insys_Anthem_001321581
Insys_Anthem_001321587                   Insys_Anthem_001321587
Insys_Anthem_001321588                   Insys_Anthem_001321588
Insys_Anthem_001321595                   Insys_Anthem_001321595
Insys_Anthem_001321602                   Insys_Anthem_001321602
Insys_Anthem_001321604                   Insys_Anthem_001321604
Insys_Anthem_001321608                   Insys_Anthem_001321608
Insys_Anthem_001321610                   Insys_Anthem_001321610
Insys_Anthem_001321612                   Insys_Anthem_001321612
Insys_Anthem_001321614                   Insys_Anthem_001321614
Insys_Anthem_001321615                   Insys_Anthem_001321615
Insys_Anthem_001321624                   Insys_Anthem_001321624
Insys_Anthem_001321626                   Insys_Anthem_001321626
Insys_Anthem_001321629                   Insys_Anthem_001321629
Insys_Anthem_001321631                   Insys_Anthem_001321631
Insys_Anthem_001321632                   Insys_Anthem_001321632
Insys_Anthem_001321633                   Insys_Anthem_001321633
Insys_Anthem_001321635                   Insys_Anthem_001321635

                                                    1660
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1662 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321636                   Insys_Anthem_001321636
Insys_Anthem_001321640                   Insys_Anthem_001321640
Insys_Anthem_001321655                   Insys_Anthem_001321655
Insys_Anthem_001321660                   Insys_Anthem_001321660
Insys_Anthem_001321672                   Insys_Anthem_001321672
Insys_Anthem_001321688                   Insys_Anthem_001321688
Insys_Anthem_001321689                   Insys_Anthem_001321689
Insys_Anthem_001321692                   Insys_Anthem_001321692
Insys_Anthem_001321693                   Insys_Anthem_001321693
Insys_Anthem_001321694                   Insys_Anthem_001321694
Insys_Anthem_001321696                   Insys_Anthem_001321696
Insys_Anthem_001321698                   Insys_Anthem_001321698
Insys_Anthem_001321703                   Insys_Anthem_001321703
Insys_Anthem_001321709                   Insys_Anthem_001321709
Insys_Anthem_001321717                   Insys_Anthem_001321717
Insys_Anthem_001321718                   Insys_Anthem_001321718
Insys_Anthem_001321719                   Insys_Anthem_001321719
Insys_Anthem_001321726                   Insys_Anthem_001321726
Insys_Anthem_001321729                   Insys_Anthem_001321729
Insys_Anthem_001321730                   Insys_Anthem_001321730
Insys_Anthem_001321731                   Insys_Anthem_001321731
Insys_Anthem_001321732                   Insys_Anthem_001321732
Insys_Anthem_001321733                   Insys_Anthem_001321733
Insys_Anthem_001321734                   Insys_Anthem_001321734
Insys_Anthem_001321735                   Insys_Anthem_001321735
Insys_Anthem_001321736                   Insys_Anthem_001321736
Insys_Anthem_001321738                   Insys_Anthem_001321738
Insys_Anthem_001321740                   Insys_Anthem_001321740
Insys_Anthem_001321742                   Insys_Anthem_001321742
Insys_Anthem_001321744                   Insys_Anthem_001321744
Insys_Anthem_001321746                   Insys_Anthem_001321746
Insys_Anthem_001321753                   Insys_Anthem_001321753
Insys_Anthem_001321756                   Insys_Anthem_001321756
Insys_Anthem_001321763                   Insys_Anthem_001321763
Insys_Anthem_001321764                   Insys_Anthem_001321764
Insys_Anthem_001321765                   Insys_Anthem_001321765
Insys_Anthem_001321767                   Insys_Anthem_001321767
Insys_Anthem_001321773                   Insys_Anthem_001321773
Insys_Anthem_001321775                   Insys_Anthem_001321775
Insys_Anthem_001321778                   Insys_Anthem_001321778
Insys_Anthem_001321786                   Insys_Anthem_001321786
Insys_Anthem_001321787                   Insys_Anthem_001321787
Insys_Anthem_001321788                   Insys_Anthem_001321788
Insys_Anthem_001321794                   Insys_Anthem_001321794
Insys_Anthem_001321796                   Insys_Anthem_001321796
Insys_Anthem_001321803                   Insys_Anthem_001321803
Insys_Anthem_001321805                   Insys_Anthem_001321805

                                                    1661
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1663 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321808                   Insys_Anthem_001321808
Insys_Anthem_001321810                   Insys_Anthem_001321810
Insys_Anthem_001321811                   Insys_Anthem_001321811
Insys_Anthem_001321817                   Insys_Anthem_001321817
Insys_Anthem_001321831                   Insys_Anthem_001321831
Insys_Anthem_001321834                   Insys_Anthem_001321834
Insys_Anthem_001321845                   Insys_Anthem_001321845
Insys_Anthem_001321846                   Insys_Anthem_001321846
Insys_Anthem_001321847                   Insys_Anthem_001321847
Insys_Anthem_001321853                   Insys_Anthem_001321853
Insys_Anthem_001321861                   Insys_Anthem_001321861
Insys_Anthem_001321862                   Insys_Anthem_001321862
Insys_Anthem_001321870                   Insys_Anthem_001321870
Insys_Anthem_001321871                   Insys_Anthem_001321871
Insys_Anthem_001321877                   Insys_Anthem_001321877
Insys_Anthem_001321878                   Insys_Anthem_001321878
Insys_Anthem_001321880                   Insys_Anthem_001321880
Insys_Anthem_001321882                   Insys_Anthem_001321882
Insys_Anthem_001321884                   Insys_Anthem_001321884
Insys_Anthem_001321886                   Insys_Anthem_001321886
Insys_Anthem_001321892                   Insys_Anthem_001321892
Insys_Anthem_001321893                   Insys_Anthem_001321893
Insys_Anthem_001321894                   Insys_Anthem_001321894
Insys_Anthem_001321899                   Insys_Anthem_001321899
Insys_Anthem_001321903                   Insys_Anthem_001321903
Insys_Anthem_001321919                   Insys_Anthem_001321919
Insys_Anthem_001321922                   Insys_Anthem_001321922
Insys_Anthem_001321923                   Insys_Anthem_001321923
Insys_Anthem_001321927                   Insys_Anthem_001321927
Insys_Anthem_001321936                   Insys_Anthem_001321936
Insys_Anthem_001321939                   Insys_Anthem_001321939
Insys_Anthem_001321945                   Insys_Anthem_001321945
Insys_Anthem_001321946                   Insys_Anthem_001321946
Insys_Anthem_001321950                   Insys_Anthem_001321950
Insys_Anthem_001321959                   Insys_Anthem_001321959
Insys_Anthem_001321960                   Insys_Anthem_001321960
Insys_Anthem_001321962                   Insys_Anthem_001321962
Insys_Anthem_001321965                   Insys_Anthem_001321965
Insys_Anthem_001321966                   Insys_Anthem_001321966
Insys_Anthem_001321968                   Insys_Anthem_001321968
Insys_Anthem_001321969                   Insys_Anthem_001321969
Insys_Anthem_001321970                   Insys_Anthem_001321970
Insys_Anthem_001321981                   Insys_Anthem_001321981
Insys_Anthem_001321982                   Insys_Anthem_001321982
Insys_Anthem_001321984                   Insys_Anthem_001321984
Insys_Anthem_001321985                   Insys_Anthem_001321985
Insys_Anthem_001321986                   Insys_Anthem_001321986

                                                    1662
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1664 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001321988                   Insys_Anthem_001321988
Insys_Anthem_001321990                   Insys_Anthem_001321990
Insys_Anthem_001321992                   Insys_Anthem_001321992
Insys_Anthem_001321993                   Insys_Anthem_001321993
Insys_Anthem_001321998                   Insys_Anthem_001321998
Insys_Anthem_001322003                   Insys_Anthem_001322003
Insys_Anthem_001322004                   Insys_Anthem_001322004
Insys_Anthem_001322005                   Insys_Anthem_001322005
Insys_Anthem_001322006                   Insys_Anthem_001322006
Insys_Anthem_001322008                   Insys_Anthem_001322008
Insys_Anthem_001322010                   Insys_Anthem_001322010
Insys_Anthem_001322011                   Insys_Anthem_001322011
Insys_Anthem_001322012                   Insys_Anthem_001322012
Insys_Anthem_001322019                   Insys_Anthem_001322019
Insys_Anthem_001322020                   Insys_Anthem_001322020
Insys_Anthem_001322021                   Insys_Anthem_001322021
Insys_Anthem_001322024                   Insys_Anthem_001322024
Insys_Anthem_001322025                   Insys_Anthem_001322025
Insys_Anthem_001322028                   Insys_Anthem_001322028
Insys_Anthem_001322032                   Insys_Anthem_001322032
Insys_Anthem_001322042                   Insys_Anthem_001322042
Insys_Anthem_001322044                   Insys_Anthem_001322044
Insys_Anthem_001322045                   Insys_Anthem_001322045
Insys_Anthem_001322048                   Insys_Anthem_001322048
Insys_Anthem_001322049                   Insys_Anthem_001322049
Insys_Anthem_001322050                   Insys_Anthem_001322050
Insys_Anthem_001322053                   Insys_Anthem_001322053
Insys_Anthem_001322055                   Insys_Anthem_001322055
Insys_Anthem_001322056                   Insys_Anthem_001322056
Insys_Anthem_001322057                   Insys_Anthem_001322057
Insys_Anthem_001322065                   Insys_Anthem_001322065
Insys_Anthem_001322077                   Insys_Anthem_001322077
Insys_Anthem_001322081                   Insys_Anthem_001322081
Insys_Anthem_001322082                   Insys_Anthem_001322082
Insys_Anthem_001322086                   Insys_Anthem_001322086
Insys_Anthem_001322088                   Insys_Anthem_001322088
Insys_Anthem_001322089                   Insys_Anthem_001322089
Insys_Anthem_001322094                   Insys_Anthem_001322094
Insys_Anthem_001322097                   Insys_Anthem_001322097
Insys_Anthem_001322101                   Insys_Anthem_001322101
Insys_Anthem_001322103                   Insys_Anthem_001322103
Insys_Anthem_001322106                   Insys_Anthem_001322106
Insys_Anthem_001322107                   Insys_Anthem_001322107
Insys_Anthem_001322120                   Insys_Anthem_001322120
Insys_Anthem_001322121                   Insys_Anthem_001322121
Insys_Anthem_001322127                   Insys_Anthem_001322127
Insys_Anthem_001322128                   Insys_Anthem_001322128

                                                    1663
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1665 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322137                   Insys_Anthem_001322137
Insys_Anthem_001322138                   Insys_Anthem_001322138
Insys_Anthem_001322140                   Insys_Anthem_001322140
Insys_Anthem_001322141                   Insys_Anthem_001322141
Insys_Anthem_001322142                   Insys_Anthem_001322142
Insys_Anthem_001322147                   Insys_Anthem_001322147
Insys_Anthem_001322148                   Insys_Anthem_001322148
Insys_Anthem_001322149                   Insys_Anthem_001322149
Insys_Anthem_001322150                   Insys_Anthem_001322150
Insys_Anthem_001322162                   Insys_Anthem_001322162
Insys_Anthem_001322165                   Insys_Anthem_001322165
Insys_Anthem_001322166                   Insys_Anthem_001322166
Insys_Anthem_001322170                   Insys_Anthem_001322170
Insys_Anthem_001322174                   Insys_Anthem_001322174
Insys_Anthem_001322182                   Insys_Anthem_001322182
Insys_Anthem_001322183                   Insys_Anthem_001322183
Insys_Anthem_001322186                   Insys_Anthem_001322186
Insys_Anthem_001322195                   Insys_Anthem_001322195
Insys_Anthem_001322196                   Insys_Anthem_001322196
Insys_Anthem_001322197                   Insys_Anthem_001322197
Insys_Anthem_001322198                   Insys_Anthem_001322198
Insys_Anthem_001322199                   Insys_Anthem_001322199
Insys_Anthem_001322201                   Insys_Anthem_001322201
Insys_Anthem_001322206                   Insys_Anthem_001322206
Insys_Anthem_001322207                   Insys_Anthem_001322207
Insys_Anthem_001322211                   Insys_Anthem_001322211
Insys_Anthem_001322213                   Insys_Anthem_001322213
Insys_Anthem_001322223                   Insys_Anthem_001322223
Insys_Anthem_001322233                   Insys_Anthem_001322233
Insys_Anthem_001322236                   Insys_Anthem_001322236
Insys_Anthem_001322241                   Insys_Anthem_001322241
Insys_Anthem_001322242                   Insys_Anthem_001322242
Insys_Anthem_001322248                   Insys_Anthem_001322248
Insys_Anthem_001322249                   Insys_Anthem_001322249
Insys_Anthem_001322254                   Insys_Anthem_001322254
Insys_Anthem_001322262                   Insys_Anthem_001322262
Insys_Anthem_001322263                   Insys_Anthem_001322263
Insys_Anthem_001322264                   Insys_Anthem_001322264
Insys_Anthem_001322265                   Insys_Anthem_001322265
Insys_Anthem_001322269                   Insys_Anthem_001322269
Insys_Anthem_001322270                   Insys_Anthem_001322270
Insys_Anthem_001322272                   Insys_Anthem_001322272
Insys_Anthem_001322274                   Insys_Anthem_001322274
Insys_Anthem_001322276                   Insys_Anthem_001322276
Insys_Anthem_001322282                   Insys_Anthem_001322282
Insys_Anthem_001322283                   Insys_Anthem_001322283
Insys_Anthem_001322284                   Insys_Anthem_001322284

                                                    1664
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1666 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322285                   Insys_Anthem_001322285
Insys_Anthem_001322288                   Insys_Anthem_001322288
Insys_Anthem_001322291                   Insys_Anthem_001322291
Insys_Anthem_001322294                   Insys_Anthem_001322294
Insys_Anthem_001322303                   Insys_Anthem_001322303
Insys_Anthem_001322306                   Insys_Anthem_001322306
Insys_Anthem_001322307                   Insys_Anthem_001322307
Insys_Anthem_001322308                   Insys_Anthem_001322308
Insys_Anthem_001322313                   Insys_Anthem_001322313
Insys_Anthem_001322314                   Insys_Anthem_001322314
Insys_Anthem_001322316                   Insys_Anthem_001322316
Insys_Anthem_001322317                   Insys_Anthem_001322317
Insys_Anthem_001322325                   Insys_Anthem_001322325
Insys_Anthem_001322328                   Insys_Anthem_001322328
Insys_Anthem_001322331                   Insys_Anthem_001322331
Insys_Anthem_001322334                   Insys_Anthem_001322334
Insys_Anthem_001322336                   Insys_Anthem_001322336
Insys_Anthem_001322340                   Insys_Anthem_001322340
Insys_Anthem_001322341                   Insys_Anthem_001322341
Insys_Anthem_001322342                   Insys_Anthem_001322342
Insys_Anthem_001322343                   Insys_Anthem_001322343
Insys_Anthem_001322348                   Insys_Anthem_001322348
Insys_Anthem_001322349                   Insys_Anthem_001322349
Insys_Anthem_001322350                   Insys_Anthem_001322350
Insys_Anthem_001322351                   Insys_Anthem_001322351
Insys_Anthem_001322355                   Insys_Anthem_001322355
Insys_Anthem_001322363                   Insys_Anthem_001322363
Insys_Anthem_001322364                   Insys_Anthem_001322364
Insys_Anthem_001322365                   Insys_Anthem_001322365
Insys_Anthem_001322370                   Insys_Anthem_001322370
Insys_Anthem_001322374                   Insys_Anthem_001322374
Insys_Anthem_001322375                   Insys_Anthem_001322375
Insys_Anthem_001322376                   Insys_Anthem_001322376
Insys_Anthem_001322378                   Insys_Anthem_001322378
Insys_Anthem_001322383                   Insys_Anthem_001322383
Insys_Anthem_001322384                   Insys_Anthem_001322384
Insys_Anthem_001322392                   Insys_Anthem_001322392
Insys_Anthem_001322393                   Insys_Anthem_001322393
Insys_Anthem_001322405                   Insys_Anthem_001322405
Insys_Anthem_001322406                   Insys_Anthem_001322406
Insys_Anthem_001322408                   Insys_Anthem_001322408
Insys_Anthem_001322409                   Insys_Anthem_001322409
Insys_Anthem_001322417                   Insys_Anthem_001322417
Insys_Anthem_001322420                   Insys_Anthem_001322420
Insys_Anthem_001322422                   Insys_Anthem_001322422
Insys_Anthem_001322423                   Insys_Anthem_001322423
Insys_Anthem_001322427                   Insys_Anthem_001322427

                                                    1665
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1667 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322430                   Insys_Anthem_001322430
Insys_Anthem_001322433                   Insys_Anthem_001322433
Insys_Anthem_001322440                   Insys_Anthem_001322440
Insys_Anthem_001322444                   Insys_Anthem_001322444
Insys_Anthem_001322446                   Insys_Anthem_001322446
Insys_Anthem_001322449                   Insys_Anthem_001322449
Insys_Anthem_001322451                   Insys_Anthem_001322451
Insys_Anthem_001322453                   Insys_Anthem_001322453
Insys_Anthem_001322455                   Insys_Anthem_001322455
Insys_Anthem_001322457                   Insys_Anthem_001322457
Insys_Anthem_001322459                   Insys_Anthem_001322459
Insys_Anthem_001322464                   Insys_Anthem_001322464
Insys_Anthem_001322465                   Insys_Anthem_001322465
Insys_Anthem_001322466                   Insys_Anthem_001322466
Insys_Anthem_001322471                   Insys_Anthem_001322471
Insys_Anthem_001322479                   Insys_Anthem_001322479
Insys_Anthem_001322480                   Insys_Anthem_001322480
Insys_Anthem_001322481                   Insys_Anthem_001322481
Insys_Anthem_001322482                   Insys_Anthem_001322482
Insys_Anthem_001322487                   Insys_Anthem_001322487
Insys_Anthem_001322488                   Insys_Anthem_001322488
Insys_Anthem_001322489                   Insys_Anthem_001322489
Insys_Anthem_001322492                   Insys_Anthem_001322492
Insys_Anthem_001322500                   Insys_Anthem_001322500
Insys_Anthem_001322502                   Insys_Anthem_001322502
Insys_Anthem_001322507                   Insys_Anthem_001322507
Insys_Anthem_001322509                   Insys_Anthem_001322509
Insys_Anthem_001322515                   Insys_Anthem_001322515
Insys_Anthem_001322517                   Insys_Anthem_001322517
Insys_Anthem_001322518                   Insys_Anthem_001322518
Insys_Anthem_001322519                   Insys_Anthem_001322519
Insys_Anthem_001322520                   Insys_Anthem_001322520
Insys_Anthem_001322521                   Insys_Anthem_001322521
Insys_Anthem_001322523                   Insys_Anthem_001322523
Insys_Anthem_001322525                   Insys_Anthem_001322525
Insys_Anthem_001322526                   Insys_Anthem_001322526
Insys_Anthem_001322532                   Insys_Anthem_001322532
Insys_Anthem_001322533                   Insys_Anthem_001322533
Insys_Anthem_001322534                   Insys_Anthem_001322534
Insys_Anthem_001322537                   Insys_Anthem_001322537
Insys_Anthem_001322543                   Insys_Anthem_001322543
Insys_Anthem_001322548                   Insys_Anthem_001322548
Insys_Anthem_001322557                   Insys_Anthem_001322557
Insys_Anthem_001322558                   Insys_Anthem_001322558
Insys_Anthem_001322566                   Insys_Anthem_001322566
Insys_Anthem_001322567                   Insys_Anthem_001322567
Insys_Anthem_001322570                   Insys_Anthem_001322570

                                                    1666
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1668 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322575                   Insys_Anthem_001322575
Insys_Anthem_001322576                   Insys_Anthem_001322576
Insys_Anthem_001322603                   Insys_Anthem_001322603
Insys_Anthem_001322604                   Insys_Anthem_001322604
Insys_Anthem_001322608                   Insys_Anthem_001322608
Insys_Anthem_001322613                   Insys_Anthem_001322613
Insys_Anthem_001322632                   Insys_Anthem_001322632
Insys_Anthem_001322634                   Insys_Anthem_001322634
Insys_Anthem_001322639                   Insys_Anthem_001322639
Insys_Anthem_001322643                   Insys_Anthem_001322643
Insys_Anthem_001322646                   Insys_Anthem_001322646
Insys_Anthem_001322647                   Insys_Anthem_001322647
Insys_Anthem_001322653                   Insys_Anthem_001322653
Insys_Anthem_001322654                   Insys_Anthem_001322654
Insys_Anthem_001322655                   Insys_Anthem_001322655
Insys_Anthem_001322668                   Insys_Anthem_001322668
Insys_Anthem_001322682                   Insys_Anthem_001322682
Insys_Anthem_001322684                   Insys_Anthem_001322684
Insys_Anthem_001322685                   Insys_Anthem_001322685
Insys_Anthem_001322698                   Insys_Anthem_001322698
Insys_Anthem_001322705                   Insys_Anthem_001322705
Insys_Anthem_001322707                   Insys_Anthem_001322707
Insys_Anthem_001322709                   Insys_Anthem_001322709
Insys_Anthem_001322718                   Insys_Anthem_001322718
Insys_Anthem_001322726                   Insys_Anthem_001322726
Insys_Anthem_001322727                   Insys_Anthem_001322727
Insys_Anthem_001322728                   Insys_Anthem_001322728
Insys_Anthem_001322731                   Insys_Anthem_001322731
Insys_Anthem_001322732                   Insys_Anthem_001322732
Insys_Anthem_001322736                   Insys_Anthem_001322736
Insys_Anthem_001322737                   Insys_Anthem_001322737
Insys_Anthem_001322742                   Insys_Anthem_001322742
Insys_Anthem_001322743                   Insys_Anthem_001322743
Insys_Anthem_001322744                   Insys_Anthem_001322744
Insys_Anthem_001322746                   Insys_Anthem_001322746
Insys_Anthem_001322748                   Insys_Anthem_001322748
Insys_Anthem_001322750                   Insys_Anthem_001322750
Insys_Anthem_001322751                   Insys_Anthem_001322751
Insys_Anthem_001322753                   Insys_Anthem_001322753
Insys_Anthem_001322757                   Insys_Anthem_001322757
Insys_Anthem_001322760                   Insys_Anthem_001322760
Insys_Anthem_001322763                   Insys_Anthem_001322763
Insys_Anthem_001322769                   Insys_Anthem_001322769
Insys_Anthem_001322773                   Insys_Anthem_001322773
Insys_Anthem_001322774                   Insys_Anthem_001322774
Insys_Anthem_001322780                   Insys_Anthem_001322780
Insys_Anthem_001322792                   Insys_Anthem_001322792

                                                    1667
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1669 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322793                   Insys_Anthem_001322793
Insys_Anthem_001322794                   Insys_Anthem_001322794
Insys_Anthem_001322795                   Insys_Anthem_001322795
Insys_Anthem_001322796                   Insys_Anthem_001322796
Insys_Anthem_001322800                   Insys_Anthem_001322800
Insys_Anthem_001322805                   Insys_Anthem_001322805
Insys_Anthem_001322807                   Insys_Anthem_001322807
Insys_Anthem_001322815                   Insys_Anthem_001322815
Insys_Anthem_001322817                   Insys_Anthem_001322817
Insys_Anthem_001322818                   Insys_Anthem_001322818
Insys_Anthem_001322820                   Insys_Anthem_001322820
Insys_Anthem_001322821                   Insys_Anthem_001322821
Insys_Anthem_001322824                   Insys_Anthem_001322824
Insys_Anthem_001322828                   Insys_Anthem_001322828
Insys_Anthem_001322831                   Insys_Anthem_001322831
Insys_Anthem_001322834                   Insys_Anthem_001322834
Insys_Anthem_001322835                   Insys_Anthem_001322835
Insys_Anthem_001322836                   Insys_Anthem_001322836
Insys_Anthem_001322837                   Insys_Anthem_001322837
Insys_Anthem_001322838                   Insys_Anthem_001322838
Insys_Anthem_001322839                   Insys_Anthem_001322839
Insys_Anthem_001322843                   Insys_Anthem_001322843
Insys_Anthem_001322845                   Insys_Anthem_001322845
Insys_Anthem_001322847                   Insys_Anthem_001322847
Insys_Anthem_001322850                   Insys_Anthem_001322850
Insys_Anthem_001322854                   Insys_Anthem_001322854
Insys_Anthem_001322855                   Insys_Anthem_001322855
Insys_Anthem_001322869                   Insys_Anthem_001322869
Insys_Anthem_001322872                   Insys_Anthem_001322872
Insys_Anthem_001322873                   Insys_Anthem_001322873
Insys_Anthem_001322874                   Insys_Anthem_001322874
Insys_Anthem_001322879                   Insys_Anthem_001322879
Insys_Anthem_001322881                   Insys_Anthem_001322881
Insys_Anthem_001322882                   Insys_Anthem_001322882
Insys_Anthem_001322885                   Insys_Anthem_001322885
Insys_Anthem_001322889                   Insys_Anthem_001322889
Insys_Anthem_001322891                   Insys_Anthem_001322891
Insys_Anthem_001322897                   Insys_Anthem_001322897
Insys_Anthem_001322898                   Insys_Anthem_001322898
Insys_Anthem_001322903                   Insys_Anthem_001322903
Insys_Anthem_001322904                   Insys_Anthem_001322904
Insys_Anthem_001322905                   Insys_Anthem_001322905
Insys_Anthem_001322909                   Insys_Anthem_001322909
Insys_Anthem_001322910                   Insys_Anthem_001322910
Insys_Anthem_001322911                   Insys_Anthem_001322911
Insys_Anthem_001322919                   Insys_Anthem_001322919
Insys_Anthem_001322924                   Insys_Anthem_001322924

                                                    1668
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1670 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001322933                   Insys_Anthem_001322933
Insys_Anthem_001322941                   Insys_Anthem_001322941
Insys_Anthem_001322946                   Insys_Anthem_001322946
Insys_Anthem_001322960                   Insys_Anthem_001322960
Insys_Anthem_001322962                   Insys_Anthem_001322962
Insys_Anthem_001322963                   Insys_Anthem_001322963
Insys_Anthem_001322965                   Insys_Anthem_001322965
Insys_Anthem_001322966                   Insys_Anthem_001322966
Insys_Anthem_001322968                   Insys_Anthem_001322968
Insys_Anthem_001322970                   Insys_Anthem_001322970
Insys_Anthem_001322971                   Insys_Anthem_001322971
Insys_Anthem_001322972                   Insys_Anthem_001322972
Insys_Anthem_001322973                   Insys_Anthem_001322973
Insys_Anthem_001322975                   Insys_Anthem_001322975
Insys_Anthem_001322976                   Insys_Anthem_001322976
Insys_Anthem_001322977                   Insys_Anthem_001322977
Insys_Anthem_001322980                   Insys_Anthem_001322980
Insys_Anthem_001322981                   Insys_Anthem_001322981
Insys_Anthem_001322982                   Insys_Anthem_001322982
Insys_Anthem_001322983                   Insys_Anthem_001322983
Insys_Anthem_001322984                   Insys_Anthem_001322984
Insys_Anthem_001322986                   Insys_Anthem_001322986
Insys_Anthem_001322987                   Insys_Anthem_001322987
Insys_Anthem_001322988                   Insys_Anthem_001322988
Insys_Anthem_001322997                   Insys_Anthem_001322997
Insys_Anthem_001323004                   Insys_Anthem_001323004
Insys_Anthem_001323009                   Insys_Anthem_001323009
Insys_Anthem_001323015                   Insys_Anthem_001323015
Insys_Anthem_001323017                   Insys_Anthem_001323017
Insys_Anthem_001323022                   Insys_Anthem_001323022
Insys_Anthem_001323023                   Insys_Anthem_001323023
Insys_Anthem_001323025                   Insys_Anthem_001323025
Insys_Anthem_001323026                   Insys_Anthem_001323026
Insys_Anthem_001323027                   Insys_Anthem_001323027
Insys_Anthem_001323028                   Insys_Anthem_001323028
Insys_Anthem_001323031                   Insys_Anthem_001323031
Insys_Anthem_001323034                   Insys_Anthem_001323034
Insys_Anthem_001323039                   Insys_Anthem_001323039
Insys_Anthem_001323040                   Insys_Anthem_001323040
Insys_Anthem_001323042                   Insys_Anthem_001323042
Insys_Anthem_001323043                   Insys_Anthem_001323043
Insys_Anthem_001323044                   Insys_Anthem_001323044
Insys_Anthem_001323050                   Insys_Anthem_001323050
Insys_Anthem_001323051                   Insys_Anthem_001323051
Insys_Anthem_001323052                   Insys_Anthem_001323052
Insys_Anthem_001323062                   Insys_Anthem_001323062
Insys_Anthem_001323066                   Insys_Anthem_001323066

                                                    1669
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1671 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001323075                   Insys_Anthem_001323075
Insys_Anthem_001323076                   Insys_Anthem_001323076
Insys_Anthem_001323081                   Insys_Anthem_001323081
Insys_Anthem_001323082                   Insys_Anthem_001323082
Insys_Anthem_001323087                   Insys_Anthem_001323087
Insys_Anthem_001323098                   Insys_Anthem_001323098
Insys_Anthem_001323099                   Insys_Anthem_001323099
Insys_Anthem_001323110                   Insys_Anthem_001323110
Insys_Anthem_001323113                   Insys_Anthem_001323113
Insys_Anthem_001323114                   Insys_Anthem_001323114
Insys_Anthem_001323118                   Insys_Anthem_001323118
Insys_Anthem_001323121                   Insys_Anthem_001323121
Insys_Anthem_001323122                   Insys_Anthem_001323122
Insys_Anthem_001323123                   Insys_Anthem_001323123
Insys_Anthem_001323130                   Insys_Anthem_001323130
Insys_Anthem_001323134                   Insys_Anthem_001323134
Insys_Anthem_001323139                   Insys_Anthem_001323139
Insys_Anthem_001323141                   Insys_Anthem_001323141
Insys_Anthem_001323148                   Insys_Anthem_001323148
Insys_Anthem_001323156                   Insys_Anthem_001323156
Insys_Anthem_001323157                   Insys_Anthem_001323157
Insys_Anthem_001323163                   Insys_Anthem_001323163
Insys_Anthem_001323167                   Insys_Anthem_001323167
Insys_Anthem_001323176                   Insys_Anthem_001323176
Insys_Anthem_001323177                   Insys_Anthem_001323177
Insys_Anthem_001323179                   Insys_Anthem_001323179
Insys_Anthem_001323182                   Insys_Anthem_001323182
Insys_Anthem_001323185                   Insys_Anthem_001323185
Insys_Anthem_001323191                   Insys_Anthem_001323191
Insys_Anthem_001323203                   Insys_Anthem_001323203
Insys_Anthem_001323204                   Insys_Anthem_001323204
Insys_Anthem_001323205                   Insys_Anthem_001323205
Insys_Anthem_001323208                   Insys_Anthem_001323208
Insys_Anthem_001323214                   Insys_Anthem_001323214
Insys_Anthem_001323218                   Insys_Anthem_001323218
Insys_Anthem_001323226                   Insys_Anthem_001323226
Insys_Anthem_001323234                   Insys_Anthem_001323234
Insys_Anthem_001323247                   Insys_Anthem_001323247
Insys_Anthem_001323250                   Insys_Anthem_001323250
Insys_Anthem_001323259                   Insys_Anthem_001323259
Insys_Anthem_001323263                   Insys_Anthem_001323263
Insys_Anthem_001323272                   Insys_Anthem_001323272
Insys_Anthem_001323275                   Insys_Anthem_001323275
Insys_Anthem_001323276                   Insys_Anthem_001323276
Insys_Anthem_001323277                   Insys_Anthem_001323277
Insys_Anthem_001323278                   Insys_Anthem_001323278
Insys_Anthem_001323289                   Insys_Anthem_001323289

                                                    1670
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1672 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001323290                   Insys_Anthem_001323290
Insys_Anthem_001323291                   Insys_Anthem_001323291
Insys_Anthem_001323298                   Insys_Anthem_001323298
Insys_Anthem_001323300                   Insys_Anthem_001323300
Insys_Anthem_001323302                   Insys_Anthem_001323302
Insys_Anthem_001323311                   Insys_Anthem_001323311
Insys_Anthem_001323315                   Insys_Anthem_001323315
Insys_Anthem_001323318                   Insys_Anthem_001323318
Insys_Anthem_001323320                   Insys_Anthem_001323320
Insys_Anthem_001323321                   Insys_Anthem_001323321
Insys_Anthem_001323322                   Insys_Anthem_001323322
Insys_Anthem_001323327                   Insys_Anthem_001323327
Insys_Anthem_001323336                   Insys_Anthem_001323336
Insys_Anthem_001323341                   Insys_Anthem_001323341
Insys_Anthem_001323352                   Insys_Anthem_001323352
Insys_Anthem_001323353                   Insys_Anthem_001323353
Insys_Anthem_001323363                   Insys_Anthem_001323363
Insys_Anthem_001323369                   Insys_Anthem_001323369
Insys_Anthem_001323370                   Insys_Anthem_001323370
Insys_Anthem_001323371                   Insys_Anthem_001323371
Insys_Anthem_001323372                   Insys_Anthem_001323372
Insys_Anthem_001323375                   Insys_Anthem_001323375
Insys_Anthem_001323376                   Insys_Anthem_001323376
Insys_Anthem_001323378                   Insys_Anthem_001323378
Insys_Anthem_001323382                   Insys_Anthem_001323382
Insys_Anthem_001323383                   Insys_Anthem_001323383
Insys_Anthem_001323384                   Insys_Anthem_001323384
Insys_Anthem_001323387                   Insys_Anthem_001323387
Insys_Anthem_001323389                   Insys_Anthem_001323389
Insys_Anthem_001323391                   Insys_Anthem_001323391
Insys_Anthem_001323394                   Insys_Anthem_001323394
Insys_Anthem_001323400                   Insys_Anthem_001323400
Insys_Anthem_001323402                   Insys_Anthem_001323402
Insys_Anthem_001323403                   Insys_Anthem_001323403
Insys_Anthem_001323425                   Insys_Anthem_001323425
Insys_Anthem_001323427                   Insys_Anthem_001323427
Insys_Anthem_001323444                   Insys_Anthem_001323444
Insys_Anthem_001323445                   Insys_Anthem_001323445
Insys_Anthem_001323448                   Insys_Anthem_001323448
Insys_Anthem_001323449                   Insys_Anthem_001323449
Insys_Anthem_001323454                   Insys_Anthem_001323454
Insys_Anthem_001323457                   Insys_Anthem_001323457
Insys_Anthem_001323458                   Insys_Anthem_001323458
Insys_Anthem_001323460                   Insys_Anthem_001323460
Insys_Anthem_001323464                   Insys_Anthem_001323464
Insys_Anthem_001323465                   Insys_Anthem_001323465
Insys_Anthem_001323471                   Insys_Anthem_001323471

                                                    1671
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1673 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001323475                   Insys_Anthem_001323475
Insys_Anthem_001323477                   Insys_Anthem_001323477
Insys_Anthem_001323479                   Insys_Anthem_001323479
Insys_Anthem_001323480                   Insys_Anthem_001323480
Insys_Anthem_001323482                   Insys_Anthem_001323482
Insys_Anthem_001323483                   Insys_Anthem_001323483
Insys_Anthem_001323484                   Insys_Anthem_001323484
Insys_Anthem_001323492                   Insys_Anthem_001323492
Insys_Anthem_001323506                   Insys_Anthem_001323506
Insys_Anthem_001323509                   Insys_Anthem_001323509
Insys_Anthem_001323510                   Insys_Anthem_001323510
Insys_Anthem_001323512                   Insys_Anthem_001323512
Insys_Anthem_001323514                   Insys_Anthem_001323514
Insys_Anthem_001323515                   Insys_Anthem_001323515
Insys_Anthem_001323516                   Insys_Anthem_001323516
Insys_Anthem_001323520                   Insys_Anthem_001323520
Insys_Anthem_001323531                   Insys_Anthem_001323531
Insys_Anthem_001323543                   Insys_Anthem_001323543
Insys_Anthem_001323545                   Insys_Anthem_001323545
Insys_Anthem_001323549                   Insys_Anthem_001323549
Insys_Anthem_001323561                   Insys_Anthem_001323561
Insys_Anthem_001323564                   Insys_Anthem_001323564
Insys_Anthem_001323565                   Insys_Anthem_001323565
Insys_Anthem_001323567                   Insys_Anthem_001323567
Insys_Anthem_001323570                   Insys_Anthem_001323570
Insys_Anthem_001323579                   Insys_Anthem_001323579
Insys_Anthem_001323584                   Insys_Anthem_001323584
Insys_Anthem_001323592                   Insys_Anthem_001323592
Insys_Anthem_001323595                   Insys_Anthem_001323595
Insys_Anthem_001323596                   Insys_Anthem_001323596
Insys_Anthem_001323598                   Insys_Anthem_001323598
Insys_Anthem_001323600                   Insys_Anthem_001323600
Insys_Anthem_001323602                   Insys_Anthem_001323602
Insys_Anthem_001323611                   Insys_Anthem_001323611
Insys_Anthem_001323614                   Insys_Anthem_001323614
Insys_Anthem_001323617                   Insys_Anthem_001323617
Insys_Anthem_001323621                   Insys_Anthem_001323621
Insys_Anthem_001323622                   Insys_Anthem_001323622
Insys_Anthem_001323625                   Insys_Anthem_001323625
Insys_Anthem_001323653                   Insys_Anthem_001323653
Insys_Anthem_001323654                   Insys_Anthem_001323654
Insys_Anthem_001323657                   Insys_Anthem_001323657
Insys_Anthem_001323658                   Insys_Anthem_001323658
Insys_Anthem_001323659                   Insys_Anthem_001323659
Insys_Anthem_001323660                   Insys_Anthem_001323660
Insys_Anthem_001323662                   Insys_Anthem_001323662
Insys_Anthem_001323665                   Insys_Anthem_001323665

                                                    1672
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1674 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001323676                   Insys_Anthem_001323676
Insys_Anthem_001323692                   Insys_Anthem_001323692
Insys_Anthem_001323694                   Insys_Anthem_001323694
Insys_Anthem_001323698                   Insys_Anthem_001323698
Insys_Anthem_001323705                   Insys_Anthem_001323705
Insys_Anthem_001323710                   Insys_Anthem_001323710
Insys_Anthem_001323716                   Insys_Anthem_001323716
Insys_Anthem_001323717                   Insys_Anthem_001323717
Insys_Anthem_001323727                   Insys_Anthem_001323727
Insys_Anthem_001323739                   Insys_Anthem_001323739
Insys_Anthem_001323741                   Insys_Anthem_001323741
Insys_Anthem_001323743                   Insys_Anthem_001323743
Insys_Anthem_001323744                   Insys_Anthem_001323744
Insys_Anthem_001323745                   Insys_Anthem_001323745
Insys_Anthem_001323746                   Insys_Anthem_001323746
Insys_Anthem_001323749                   Insys_Anthem_001323749
Insys_Anthem_001323751                   Insys_Anthem_001323751
Insys_Anthem_001323753                   Insys_Anthem_001323753
Insys_Anthem_001323754                   Insys_Anthem_001323754
Insys_Anthem_001323756                   Insys_Anthem_001323756
Insys_Anthem_001323767                   Insys_Anthem_001323767
Insys_Anthem_001323771                   Insys_Anthem_001323771
Insys_Anthem_001323772                   Insys_Anthem_001323772
Insys_Anthem_001323776                   Insys_Anthem_001323776
Insys_Anthem_001323781                   Insys_Anthem_001323781
Insys_Anthem_001323782                   Insys_Anthem_001323782
Insys_Anthem_001323786                   Insys_Anthem_001323786
Insys_Anthem_001323787                   Insys_Anthem_001323787
Insys_Anthem_001323788                   Insys_Anthem_001323788
Insys_Anthem_001323790                   Insys_Anthem_001323790
Insys_Anthem_001323794                   Insys_Anthem_001323794
Insys_Anthem_001323796                   Insys_Anthem_001323796
Insys_Anthem_001323800                   Insys_Anthem_001323800
Insys_Anthem_001323801                   Insys_Anthem_001323801
Insys_Anthem_001323802                   Insys_Anthem_001323802
Insys_Anthem_001323813                   Insys_Anthem_001323813
Insys_Anthem_001323814                   Insys_Anthem_001323814
Insys_Anthem_001323818                   Insys_Anthem_001323818
Insys_Anthem_001323822                   Insys_Anthem_001323822
Insys_Anthem_001323823                   Insys_Anthem_001323823
Insys_Anthem_001323829                   Insys_Anthem_001323829
Insys_Anthem_001323830                   Insys_Anthem_001323830
Insys_Anthem_001323832                   Insys_Anthem_001323832
Insys_Anthem_001323837                   Insys_Anthem_001323837
Insys_Anthem_001323842                   Insys_Anthem_001323842
Insys_Anthem_001323859                   Insys_Anthem_001323859
Insys_Anthem_001323860                   Insys_Anthem_001323860

                                                    1673
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1675 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001323861                   Insys_Anthem_001323861
Insys_Anthem_001323865                   Insys_Anthem_001323865
Insys_Anthem_001323866                   Insys_Anthem_001323866
Insys_Anthem_001323870                   Insys_Anthem_001323870
Insys_Anthem_001323882                   Insys_Anthem_001323882
Insys_Anthem_001323887                   Insys_Anthem_001323887
Insys_Anthem_001323888                   Insys_Anthem_001323888
Insys_Anthem_001323891                   Insys_Anthem_001323891
Insys_Anthem_001323892                   Insys_Anthem_001323892
Insys_Anthem_001323895                   Insys_Anthem_001323895
Insys_Anthem_001323901                   Insys_Anthem_001323901
Insys_Anthem_001323902                   Insys_Anthem_001323902
Insys_Anthem_001323905                   Insys_Anthem_001323905
Insys_Anthem_001323906                   Insys_Anthem_001323906
Insys_Anthem_001323908                   Insys_Anthem_001323908
Insys_Anthem_001323913                   Insys_Anthem_001323913
Insys_Anthem_001323917                   Insys_Anthem_001323917
Insys_Anthem_001323920                   Insys_Anthem_001323920
Insys_Anthem_001323922                   Insys_Anthem_001323922
Insys_Anthem_001323927                   Insys_Anthem_001323927
Insys_Anthem_001323928                   Insys_Anthem_001323928
Insys_Anthem_001323939                   Insys_Anthem_001323939
Insys_Anthem_001323948                   Insys_Anthem_001323948
Insys_Anthem_001323955                   Insys_Anthem_001323955
Insys_Anthem_001323956                   Insys_Anthem_001323956
Insys_Anthem_001323960                   Insys_Anthem_001323960
Insys_Anthem_001323964                   Insys_Anthem_001323964
Insys_Anthem_001323965                   Insys_Anthem_001323965
Insys_Anthem_001323968                   Insys_Anthem_001323968
Insys_Anthem_001323970                   Insys_Anthem_001323970
Insys_Anthem_001323971                   Insys_Anthem_001323971
Insys_Anthem_001323972                   Insys_Anthem_001323972
Insys_Anthem_001323975                   Insys_Anthem_001323975
Insys_Anthem_001323980                   Insys_Anthem_001323980
Insys_Anthem_001323981                   Insys_Anthem_001323981
Insys_Anthem_001323984                   Insys_Anthem_001323984
Insys_Anthem_001323988                   Insys_Anthem_001323988
Insys_Anthem_001323989                   Insys_Anthem_001323989
Insys_Anthem_001323992                   Insys_Anthem_001323992
Insys_Anthem_001323995                   Insys_Anthem_001323995
Insys_Anthem_001323998                   Insys_Anthem_001323998
Insys_Anthem_001323999                   Insys_Anthem_001323999
Insys_Anthem_001324003                   Insys_Anthem_001324003
Insys_Anthem_001324004                   Insys_Anthem_001324004
Insys_Anthem_001324005                   Insys_Anthem_001324005
Insys_Anthem_001324006                   Insys_Anthem_001324006
Insys_Anthem_001324013                   Insys_Anthem_001324013

                                                    1674
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1676 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324014                   Insys_Anthem_001324014
Insys_Anthem_001324018                   Insys_Anthem_001324018
Insys_Anthem_001324031                   Insys_Anthem_001324031
Insys_Anthem_001324038                   Insys_Anthem_001324038
Insys_Anthem_001324050                   Insys_Anthem_001324050
Insys_Anthem_001324051                   Insys_Anthem_001324051
Insys_Anthem_001324052                   Insys_Anthem_001324052
Insys_Anthem_001324053                   Insys_Anthem_001324053
Insys_Anthem_001324056                   Insys_Anthem_001324056
Insys_Anthem_001324057                   Insys_Anthem_001324057
Insys_Anthem_001324060                   Insys_Anthem_001324060
Insys_Anthem_001324062                   Insys_Anthem_001324062
Insys_Anthem_001324068                   Insys_Anthem_001324068
Insys_Anthem_001324072                   Insys_Anthem_001324072
Insys_Anthem_001324081                   Insys_Anthem_001324081
Insys_Anthem_001324082                   Insys_Anthem_001324082
Insys_Anthem_001324083                   Insys_Anthem_001324083
Insys_Anthem_001324087                   Insys_Anthem_001324087
Insys_Anthem_001324092                   Insys_Anthem_001324092
Insys_Anthem_001324093                   Insys_Anthem_001324093
Insys_Anthem_001324094                   Insys_Anthem_001324094
Insys_Anthem_001324095                   Insys_Anthem_001324095
Insys_Anthem_001324097                   Insys_Anthem_001324097
Insys_Anthem_001324099                   Insys_Anthem_001324099
Insys_Anthem_001324102                   Insys_Anthem_001324102
Insys_Anthem_001324103                   Insys_Anthem_001324103
Insys_Anthem_001324105                   Insys_Anthem_001324105
Insys_Anthem_001324107                   Insys_Anthem_001324107
Insys_Anthem_001324108                   Insys_Anthem_001324108
Insys_Anthem_001324111                   Insys_Anthem_001324111
Insys_Anthem_001324116                   Insys_Anthem_001324116
Insys_Anthem_001324117                   Insys_Anthem_001324117
Insys_Anthem_001324121                   Insys_Anthem_001324121
Insys_Anthem_001324125                   Insys_Anthem_001324125
Insys_Anthem_001324128                   Insys_Anthem_001324128
Insys_Anthem_001324129                   Insys_Anthem_001324129
Insys_Anthem_001324131                   Insys_Anthem_001324131
Insys_Anthem_001324135                   Insys_Anthem_001324135
Insys_Anthem_001324136                   Insys_Anthem_001324136
Insys_Anthem_001324148                   Insys_Anthem_001324148
Insys_Anthem_001324149                   Insys_Anthem_001324149
Insys_Anthem_001324156                   Insys_Anthem_001324156
Insys_Anthem_001324157                   Insys_Anthem_001324157
Insys_Anthem_001324158                   Insys_Anthem_001324158
Insys_Anthem_001324163                   Insys_Anthem_001324163
Insys_Anthem_001324165                   Insys_Anthem_001324165
Insys_Anthem_001324167                   Insys_Anthem_001324167

                                                    1675
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1677 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324168                   Insys_Anthem_001324168
Insys_Anthem_001324185                   Insys_Anthem_001324185
Insys_Anthem_001324186                   Insys_Anthem_001324186
Insys_Anthem_001324187                   Insys_Anthem_001324187
Insys_Anthem_001324189                   Insys_Anthem_001324189
Insys_Anthem_001324200                   Insys_Anthem_001324200
Insys_Anthem_001324202                   Insys_Anthem_001324202
Insys_Anthem_001324208                   Insys_Anthem_001324208
Insys_Anthem_001324209                   Insys_Anthem_001324209
Insys_Anthem_001324215                   Insys_Anthem_001324215
Insys_Anthem_001324220                   Insys_Anthem_001324220
Insys_Anthem_001324221                   Insys_Anthem_001324221
Insys_Anthem_001324222                   Insys_Anthem_001324222
Insys_Anthem_001324223                   Insys_Anthem_001324223
Insys_Anthem_001324226                   Insys_Anthem_001324226
Insys_Anthem_001324231                   Insys_Anthem_001324231
Insys_Anthem_001324232                   Insys_Anthem_001324232
Insys_Anthem_001324236                   Insys_Anthem_001324236
Insys_Anthem_001324241                   Insys_Anthem_001324241
Insys_Anthem_001324244                   Insys_Anthem_001324244
Insys_Anthem_001324246                   Insys_Anthem_001324246
Insys_Anthem_001324248                   Insys_Anthem_001324248
Insys_Anthem_001324253                   Insys_Anthem_001324253
Insys_Anthem_001324254                   Insys_Anthem_001324254
Insys_Anthem_001324257                   Insys_Anthem_001324257
Insys_Anthem_001324259                   Insys_Anthem_001324259
Insys_Anthem_001324262                   Insys_Anthem_001324262
Insys_Anthem_001324264                   Insys_Anthem_001324264
Insys_Anthem_001324268                   Insys_Anthem_001324268
Insys_Anthem_001324269                   Insys_Anthem_001324269
Insys_Anthem_001324272                   Insys_Anthem_001324272
Insys_Anthem_001324277                   Insys_Anthem_001324277
Insys_Anthem_001324278                   Insys_Anthem_001324278
Insys_Anthem_001324279                   Insys_Anthem_001324279
Insys_Anthem_001324282                   Insys_Anthem_001324282
Insys_Anthem_001324284                   Insys_Anthem_001324284
Insys_Anthem_001324290                   Insys_Anthem_001324290
Insys_Anthem_001324292                   Insys_Anthem_001324292
Insys_Anthem_001324294                   Insys_Anthem_001324294
Insys_Anthem_001324302                   Insys_Anthem_001324302
Insys_Anthem_001324303                   Insys_Anthem_001324303
Insys_Anthem_001324305                   Insys_Anthem_001324305
Insys_Anthem_001324311                   Insys_Anthem_001324311
Insys_Anthem_001324316                   Insys_Anthem_001324316
Insys_Anthem_001324321                   Insys_Anthem_001324321
Insys_Anthem_001324324                   Insys_Anthem_001324324
Insys_Anthem_001324325                   Insys_Anthem_001324325

                                                    1676
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1678 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324328                   Insys_Anthem_001324328
Insys_Anthem_001324332                   Insys_Anthem_001324332
Insys_Anthem_001324341                   Insys_Anthem_001324341
Insys_Anthem_001324347                   Insys_Anthem_001324347
Insys_Anthem_001324348                   Insys_Anthem_001324348
Insys_Anthem_001324349                   Insys_Anthem_001324349
Insys_Anthem_001324353                   Insys_Anthem_001324353
Insys_Anthem_001324357                   Insys_Anthem_001324357
Insys_Anthem_001324360                   Insys_Anthem_001324360
Insys_Anthem_001324361                   Insys_Anthem_001324361
Insys_Anthem_001324362                   Insys_Anthem_001324362
Insys_Anthem_001324363                   Insys_Anthem_001324363
Insys_Anthem_001324364                   Insys_Anthem_001324364
Insys_Anthem_001324366                   Insys_Anthem_001324366
Insys_Anthem_001324367                   Insys_Anthem_001324367
Insys_Anthem_001324370                   Insys_Anthem_001324370
Insys_Anthem_001324371                   Insys_Anthem_001324371
Insys_Anthem_001324372                   Insys_Anthem_001324372
Insys_Anthem_001324373                   Insys_Anthem_001324373
Insys_Anthem_001324377                   Insys_Anthem_001324377
Insys_Anthem_001324381                   Insys_Anthem_001324381
Insys_Anthem_001324383                   Insys_Anthem_001324383
Insys_Anthem_001324385                   Insys_Anthem_001324385
Insys_Anthem_001324386                   Insys_Anthem_001324386
Insys_Anthem_001324389                   Insys_Anthem_001324389
Insys_Anthem_001324391                   Insys_Anthem_001324391
Insys_Anthem_001324396                   Insys_Anthem_001324396
Insys_Anthem_001324397                   Insys_Anthem_001324397
Insys_Anthem_001324399                   Insys_Anthem_001324399
Insys_Anthem_001324403                   Insys_Anthem_001324403
Insys_Anthem_001324405                   Insys_Anthem_001324405
Insys_Anthem_001324406                   Insys_Anthem_001324406
Insys_Anthem_001324409                   Insys_Anthem_001324409
Insys_Anthem_001324414                   Insys_Anthem_001324414
Insys_Anthem_001324415                   Insys_Anthem_001324415
Insys_Anthem_001324416                   Insys_Anthem_001324416
Insys_Anthem_001324420                   Insys_Anthem_001324420
Insys_Anthem_001324424                   Insys_Anthem_001324424
Insys_Anthem_001324430                   Insys_Anthem_001324430
Insys_Anthem_001324436                   Insys_Anthem_001324436
Insys_Anthem_001324439                   Insys_Anthem_001324439
Insys_Anthem_001324446                   Insys_Anthem_001324446
Insys_Anthem_001324449                   Insys_Anthem_001324449
Insys_Anthem_001324455                   Insys_Anthem_001324455
Insys_Anthem_001324459                   Insys_Anthem_001324459
Insys_Anthem_001324463                   Insys_Anthem_001324463
Insys_Anthem_001324466                   Insys_Anthem_001324466

                                                    1677
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1679 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324467                   Insys_Anthem_001324467
Insys_Anthem_001324475                   Insys_Anthem_001324475
Insys_Anthem_001324476                   Insys_Anthem_001324476
Insys_Anthem_001324477                   Insys_Anthem_001324477
Insys_Anthem_001324480                   Insys_Anthem_001324480
Insys_Anthem_001324481                   Insys_Anthem_001324481
Insys_Anthem_001324484                   Insys_Anthem_001324484
Insys_Anthem_001324490                   Insys_Anthem_001324490
Insys_Anthem_001324491                   Insys_Anthem_001324491
Insys_Anthem_001324493                   Insys_Anthem_001324493
Insys_Anthem_001324499                   Insys_Anthem_001324499
Insys_Anthem_001324500                   Insys_Anthem_001324500
Insys_Anthem_001324501                   Insys_Anthem_001324501
Insys_Anthem_001324503                   Insys_Anthem_001324503
Insys_Anthem_001324505                   Insys_Anthem_001324505
Insys_Anthem_001324512                   Insys_Anthem_001324512
Insys_Anthem_001324513                   Insys_Anthem_001324513
Insys_Anthem_001324515                   Insys_Anthem_001324515
Insys_Anthem_001324516                   Insys_Anthem_001324516
Insys_Anthem_001324518                   Insys_Anthem_001324518
Insys_Anthem_001324524                   Insys_Anthem_001324524
Insys_Anthem_001324526                   Insys_Anthem_001324526
Insys_Anthem_001324527                   Insys_Anthem_001324527
Insys_Anthem_001324528                   Insys_Anthem_001324528
Insys_Anthem_001324530                   Insys_Anthem_001324530
Insys_Anthem_001324532                   Insys_Anthem_001324532
Insys_Anthem_001324533                   Insys_Anthem_001324533
Insys_Anthem_001324539                   Insys_Anthem_001324539
Insys_Anthem_001324553                   Insys_Anthem_001324553
Insys_Anthem_001324554                   Insys_Anthem_001324554
Insys_Anthem_001324559                   Insys_Anthem_001324559
Insys_Anthem_001324560                   Insys_Anthem_001324560
Insys_Anthem_001324568                   Insys_Anthem_001324568
Insys_Anthem_001324570                   Insys_Anthem_001324570
Insys_Anthem_001324572                   Insys_Anthem_001324572
Insys_Anthem_001324574                   Insys_Anthem_001324574
Insys_Anthem_001324575                   Insys_Anthem_001324575
Insys_Anthem_001324584                   Insys_Anthem_001324584
Insys_Anthem_001324587                   Insys_Anthem_001324587
Insys_Anthem_001324590                   Insys_Anthem_001324590
Insys_Anthem_001324591                   Insys_Anthem_001324591
Insys_Anthem_001324602                   Insys_Anthem_001324602
Insys_Anthem_001324603                   Insys_Anthem_001324603
Insys_Anthem_001324611                   Insys_Anthem_001324611
Insys_Anthem_001324612                   Insys_Anthem_001324612
Insys_Anthem_001324613                   Insys_Anthem_001324613
Insys_Anthem_001324615                   Insys_Anthem_001324615

                                                    1678
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1680 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324616                   Insys_Anthem_001324616
Insys_Anthem_001324621                   Insys_Anthem_001324621
Insys_Anthem_001324624                   Insys_Anthem_001324624
Insys_Anthem_001324633                   Insys_Anthem_001324633
Insys_Anthem_001324635                   Insys_Anthem_001324635
Insys_Anthem_001324638                   Insys_Anthem_001324638
Insys_Anthem_001324639                   Insys_Anthem_001324639
Insys_Anthem_001324642                   Insys_Anthem_001324642
Insys_Anthem_001324646                   Insys_Anthem_001324646
Insys_Anthem_001324647                   Insys_Anthem_001324647
Insys_Anthem_001324648                   Insys_Anthem_001324648
Insys_Anthem_001324650                   Insys_Anthem_001324650
Insys_Anthem_001324651                   Insys_Anthem_001324651
Insys_Anthem_001324652                   Insys_Anthem_001324652
Insys_Anthem_001324659                   Insys_Anthem_001324659
Insys_Anthem_001324663                   Insys_Anthem_001324663
Insys_Anthem_001324664                   Insys_Anthem_001324664
Insys_Anthem_001324665                   Insys_Anthem_001324665
Insys_Anthem_001324670                   Insys_Anthem_001324670
Insys_Anthem_001324674                   Insys_Anthem_001324674
Insys_Anthem_001324675                   Insys_Anthem_001324675
Insys_Anthem_001324676                   Insys_Anthem_001324676
Insys_Anthem_001324677                   Insys_Anthem_001324677
Insys_Anthem_001324679                   Insys_Anthem_001324679
Insys_Anthem_001324680                   Insys_Anthem_001324680
Insys_Anthem_001324682                   Insys_Anthem_001324682
Insys_Anthem_001324683                   Insys_Anthem_001324683
Insys_Anthem_001324684                   Insys_Anthem_001324684
Insys_Anthem_001324685                   Insys_Anthem_001324685
Insys_Anthem_001324688                   Insys_Anthem_001324688
Insys_Anthem_001324690                   Insys_Anthem_001324690
Insys_Anthem_001324691                   Insys_Anthem_001324691
Insys_Anthem_001324693                   Insys_Anthem_001324693
Insys_Anthem_001324695                   Insys_Anthem_001324695
Insys_Anthem_001324697                   Insys_Anthem_001324697
Insys_Anthem_001324701                   Insys_Anthem_001324701
Insys_Anthem_001324705                   Insys_Anthem_001324705
Insys_Anthem_001324706                   Insys_Anthem_001324706
Insys_Anthem_001324708                   Insys_Anthem_001324708
Insys_Anthem_001324709                   Insys_Anthem_001324709
Insys_Anthem_001324715                   Insys_Anthem_001324715
Insys_Anthem_001324716                   Insys_Anthem_001324716
Insys_Anthem_001324717                   Insys_Anthem_001324717
Insys_Anthem_001324718                   Insys_Anthem_001324718
Insys_Anthem_001324721                   Insys_Anthem_001324721
Insys_Anthem_001324723                   Insys_Anthem_001324723
Insys_Anthem_001324724                   Insys_Anthem_001324724

                                                    1679
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1681 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324729                   Insys_Anthem_001324729
Insys_Anthem_001324735                   Insys_Anthem_001324735
Insys_Anthem_001324738                   Insys_Anthem_001324738
Insys_Anthem_001324744                   Insys_Anthem_001324744
Insys_Anthem_001324751                   Insys_Anthem_001324751
Insys_Anthem_001324752                   Insys_Anthem_001324752
Insys_Anthem_001324754                   Insys_Anthem_001324754
Insys_Anthem_001324759                   Insys_Anthem_001324759
Insys_Anthem_001324764                   Insys_Anthem_001324764
Insys_Anthem_001324765                   Insys_Anthem_001324765
Insys_Anthem_001324768                   Insys_Anthem_001324768
Insys_Anthem_001324771                   Insys_Anthem_001324771
Insys_Anthem_001324778                   Insys_Anthem_001324778
Insys_Anthem_001324787                   Insys_Anthem_001324787
Insys_Anthem_001324788                   Insys_Anthem_001324788
Insys_Anthem_001324789                   Insys_Anthem_001324789
Insys_Anthem_001324790                   Insys_Anthem_001324790
Insys_Anthem_001324794                   Insys_Anthem_001324794
Insys_Anthem_001324795                   Insys_Anthem_001324795
Insys_Anthem_001324801                   Insys_Anthem_001324801
Insys_Anthem_001324812                   Insys_Anthem_001324812
Insys_Anthem_001324813                   Insys_Anthem_001324813
Insys_Anthem_001324816                   Insys_Anthem_001324816
Insys_Anthem_001324818                   Insys_Anthem_001324818
Insys_Anthem_001324819                   Insys_Anthem_001324819
Insys_Anthem_001324821                   Insys_Anthem_001324821
Insys_Anthem_001324834                   Insys_Anthem_001324834
Insys_Anthem_001324837                   Insys_Anthem_001324837
Insys_Anthem_001324838                   Insys_Anthem_001324838
Insys_Anthem_001324839                   Insys_Anthem_001324839
Insys_Anthem_001324842                   Insys_Anthem_001324842
Insys_Anthem_001324845                   Insys_Anthem_001324845
Insys_Anthem_001324847                   Insys_Anthem_001324847
Insys_Anthem_001324852                   Insys_Anthem_001324852
Insys_Anthem_001324856                   Insys_Anthem_001324856
Insys_Anthem_001324858                   Insys_Anthem_001324858
Insys_Anthem_001324859                   Insys_Anthem_001324859
Insys_Anthem_001324862                   Insys_Anthem_001324862
Insys_Anthem_001324868                   Insys_Anthem_001324868
Insys_Anthem_001324875                   Insys_Anthem_001324875
Insys_Anthem_001324877                   Insys_Anthem_001324877
Insys_Anthem_001324887                   Insys_Anthem_001324887
Insys_Anthem_001324893                   Insys_Anthem_001324893
Insys_Anthem_001324894                   Insys_Anthem_001324894
Insys_Anthem_001324897                   Insys_Anthem_001324897
Insys_Anthem_001324917                   Insys_Anthem_001324917
Insys_Anthem_001324918                   Insys_Anthem_001324918

                                                    1680
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1682 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001324926                   Insys_Anthem_001324926
Insys_Anthem_001324928                   Insys_Anthem_001324928
Insys_Anthem_001324931                   Insys_Anthem_001324931
Insys_Anthem_001324932                   Insys_Anthem_001324932
Insys_Anthem_001324936                   Insys_Anthem_001324936
Insys_Anthem_001324937                   Insys_Anthem_001324937
Insys_Anthem_001324939                   Insys_Anthem_001324939
Insys_Anthem_001324940                   Insys_Anthem_001324940
Insys_Anthem_001324941                   Insys_Anthem_001324941
Insys_Anthem_001324942                   Insys_Anthem_001324942
Insys_Anthem_001324945                   Insys_Anthem_001324945
Insys_Anthem_001324946                   Insys_Anthem_001324946
Insys_Anthem_001324949                   Insys_Anthem_001324949
Insys_Anthem_001324956                   Insys_Anthem_001324956
Insys_Anthem_001324957                   Insys_Anthem_001324957
Insys_Anthem_001324960                   Insys_Anthem_001324960
Insys_Anthem_001324963                   Insys_Anthem_001324963
Insys_Anthem_001324973                   Insys_Anthem_001324973
Insys_Anthem_001324980                   Insys_Anthem_001324980
Insys_Anthem_001324989                   Insys_Anthem_001324989
Insys_Anthem_001324990                   Insys_Anthem_001324990
Insys_Anthem_001324991                   Insys_Anthem_001324991
Insys_Anthem_001324992                   Insys_Anthem_001324992
Insys_Anthem_001324994                   Insys_Anthem_001324994
Insys_Anthem_001324995                   Insys_Anthem_001324995
Insys_Anthem_001324998                   Insys_Anthem_001324998
Insys_Anthem_001325004                   Insys_Anthem_001325004
Insys_Anthem_001325005                   Insys_Anthem_001325005
Insys_Anthem_001325011                   Insys_Anthem_001325011
Insys_Anthem_001325012                   Insys_Anthem_001325012
Insys_Anthem_001325014                   Insys_Anthem_001325014
Insys_Anthem_001325015                   Insys_Anthem_001325015
Insys_Anthem_001325024                   Insys_Anthem_001325024
Insys_Anthem_001325038                   Insys_Anthem_001325038
Insys_Anthem_001325039                   Insys_Anthem_001325039
Insys_Anthem_001325049                   Insys_Anthem_001325049
Insys_Anthem_001325052                   Insys_Anthem_001325052
Insys_Anthem_001325056                   Insys_Anthem_001325056
Insys_Anthem_001325060                   Insys_Anthem_001325060
Insys_Anthem_001325069                   Insys_Anthem_001325069
Insys_Anthem_001325071                   Insys_Anthem_001325071
Insys_Anthem_001325072                   Insys_Anthem_001325072
Insys_Anthem_001325073                   Insys_Anthem_001325073
Insys_Anthem_001325078                   Insys_Anthem_001325078
Insys_Anthem_001325079                   Insys_Anthem_001325079
Insys_Anthem_001325080                   Insys_Anthem_001325080
Insys_Anthem_001325084                   Insys_Anthem_001325084

                                                    1681
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1683 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325087                   Insys_Anthem_001325087
Insys_Anthem_001325094                   Insys_Anthem_001325094
Insys_Anthem_001325096                   Insys_Anthem_001325096
Insys_Anthem_001325097                   Insys_Anthem_001325097
Insys_Anthem_001325098                   Insys_Anthem_001325098
Insys_Anthem_001325099                   Insys_Anthem_001325099
Insys_Anthem_001325101                   Insys_Anthem_001325101
Insys_Anthem_001325102                   Insys_Anthem_001325102
Insys_Anthem_001325106                   Insys_Anthem_001325106
Insys_Anthem_001325108                   Insys_Anthem_001325108
Insys_Anthem_001325112                   Insys_Anthem_001325112
Insys_Anthem_001325123                   Insys_Anthem_001325123
Insys_Anthem_001325124                   Insys_Anthem_001325124
Insys_Anthem_001325134                   Insys_Anthem_001325134
Insys_Anthem_001325135                   Insys_Anthem_001325135
Insys_Anthem_001325137                   Insys_Anthem_001325137
Insys_Anthem_001325138                   Insys_Anthem_001325138
Insys_Anthem_001325147                   Insys_Anthem_001325147
Insys_Anthem_001325152                   Insys_Anthem_001325152
Insys_Anthem_001325154                   Insys_Anthem_001325154
Insys_Anthem_001325158                   Insys_Anthem_001325158
Insys_Anthem_001325162                   Insys_Anthem_001325162
Insys_Anthem_001325170                   Insys_Anthem_001325170
Insys_Anthem_001325174                   Insys_Anthem_001325174
Insys_Anthem_001325177                   Insys_Anthem_001325177
Insys_Anthem_001325178                   Insys_Anthem_001325178
Insys_Anthem_001325179                   Insys_Anthem_001325179
Insys_Anthem_001325180                   Insys_Anthem_001325180
Insys_Anthem_001325193                   Insys_Anthem_001325193
Insys_Anthem_001325199                   Insys_Anthem_001325199
Insys_Anthem_001325200                   Insys_Anthem_001325200
Insys_Anthem_001325203                   Insys_Anthem_001325203
Insys_Anthem_001325211                   Insys_Anthem_001325211
Insys_Anthem_001325212                   Insys_Anthem_001325212
Insys_Anthem_001325213                   Insys_Anthem_001325213
Insys_Anthem_001325214                   Insys_Anthem_001325214
Insys_Anthem_001325219                   Insys_Anthem_001325219
Insys_Anthem_001325220                   Insys_Anthem_001325220
Insys_Anthem_001325221                   Insys_Anthem_001325221
Insys_Anthem_001325222                   Insys_Anthem_001325222
Insys_Anthem_001325231                   Insys_Anthem_001325231
Insys_Anthem_001325235                   Insys_Anthem_001325235
Insys_Anthem_001325237                   Insys_Anthem_001325237
Insys_Anthem_001325241                   Insys_Anthem_001325241
Insys_Anthem_001325243                   Insys_Anthem_001325243
Insys_Anthem_001325244                   Insys_Anthem_001325244
Insys_Anthem_001325246                   Insys_Anthem_001325246

                                                    1682
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1684 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325247                   Insys_Anthem_001325247
Insys_Anthem_001325252                   Insys_Anthem_001325252
Insys_Anthem_001325253                   Insys_Anthem_001325253
Insys_Anthem_001325254                   Insys_Anthem_001325254
Insys_Anthem_001325262                   Insys_Anthem_001325262
Insys_Anthem_001325263                   Insys_Anthem_001325263
Insys_Anthem_001325265                   Insys_Anthem_001325265
Insys_Anthem_001325271                   Insys_Anthem_001325271
Insys_Anthem_001325272                   Insys_Anthem_001325272
Insys_Anthem_001325274                   Insys_Anthem_001325274
Insys_Anthem_001325276                   Insys_Anthem_001325276
Insys_Anthem_001325277                   Insys_Anthem_001325277
Insys_Anthem_001325278                   Insys_Anthem_001325278
Insys_Anthem_001325288                   Insys_Anthem_001325288
Insys_Anthem_001325290                   Insys_Anthem_001325290
Insys_Anthem_001325291                   Insys_Anthem_001325291
Insys_Anthem_001325295                   Insys_Anthem_001325295
Insys_Anthem_001325297                   Insys_Anthem_001325297
Insys_Anthem_001325298                   Insys_Anthem_001325298
Insys_Anthem_001325299                   Insys_Anthem_001325299
Insys_Anthem_001325313                   Insys_Anthem_001325313
Insys_Anthem_001325317                   Insys_Anthem_001325317
Insys_Anthem_001325320                   Insys_Anthem_001325320
Insys_Anthem_001325323                   Insys_Anthem_001325323
Insys_Anthem_001325330                   Insys_Anthem_001325330
Insys_Anthem_001325332                   Insys_Anthem_001325332
Insys_Anthem_001325335                   Insys_Anthem_001325335
Insys_Anthem_001325336                   Insys_Anthem_001325336
Insys_Anthem_001325340                   Insys_Anthem_001325340
Insys_Anthem_001325342                   Insys_Anthem_001325342
Insys_Anthem_001325345                   Insys_Anthem_001325345
Insys_Anthem_001325346                   Insys_Anthem_001325346
Insys_Anthem_001325349                   Insys_Anthem_001325349
Insys_Anthem_001325356                   Insys_Anthem_001325356
Insys_Anthem_001325367                   Insys_Anthem_001325367
Insys_Anthem_001325368                   Insys_Anthem_001325368
Insys_Anthem_001325370                   Insys_Anthem_001325370
Insys_Anthem_001325372                   Insys_Anthem_001325372
Insys_Anthem_001325373                   Insys_Anthem_001325373
Insys_Anthem_001325377                   Insys_Anthem_001325377
Insys_Anthem_001325379                   Insys_Anthem_001325379
Insys_Anthem_001325388                   Insys_Anthem_001325388
Insys_Anthem_001325390                   Insys_Anthem_001325390
Insys_Anthem_001325394                   Insys_Anthem_001325394
Insys_Anthem_001325396                   Insys_Anthem_001325396
Insys_Anthem_001325407                   Insys_Anthem_001325407
Insys_Anthem_001325413                   Insys_Anthem_001325413

                                                    1683
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1685 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325414                   Insys_Anthem_001325414
Insys_Anthem_001325419                   Insys_Anthem_001325419
Insys_Anthem_001325425                   Insys_Anthem_001325425
Insys_Anthem_001325434                   Insys_Anthem_001325434
Insys_Anthem_001325435                   Insys_Anthem_001325435
Insys_Anthem_001325436                   Insys_Anthem_001325436
Insys_Anthem_001325437                   Insys_Anthem_001325437
Insys_Anthem_001325447                   Insys_Anthem_001325447
Insys_Anthem_001325448                   Insys_Anthem_001325448
Insys_Anthem_001325450                   Insys_Anthem_001325450
Insys_Anthem_001325451                   Insys_Anthem_001325451
Insys_Anthem_001325452                   Insys_Anthem_001325452
Insys_Anthem_001325455                   Insys_Anthem_001325455
Insys_Anthem_001325458                   Insys_Anthem_001325458
Insys_Anthem_001325460                   Insys_Anthem_001325460
Insys_Anthem_001325461                   Insys_Anthem_001325461
Insys_Anthem_001325477                   Insys_Anthem_001325477
Insys_Anthem_001325479                   Insys_Anthem_001325479
Insys_Anthem_001325480                   Insys_Anthem_001325480
Insys_Anthem_001325482                   Insys_Anthem_001325482
Insys_Anthem_001325484                   Insys_Anthem_001325484
Insys_Anthem_001325487                   Insys_Anthem_001325487
Insys_Anthem_001325488                   Insys_Anthem_001325488
Insys_Anthem_001325489                   Insys_Anthem_001325489
Insys_Anthem_001325490                   Insys_Anthem_001325490
Insys_Anthem_001325491                   Insys_Anthem_001325491
Insys_Anthem_001325496                   Insys_Anthem_001325496
Insys_Anthem_001325502                   Insys_Anthem_001325502
Insys_Anthem_001325503                   Insys_Anthem_001325503
Insys_Anthem_001325504                   Insys_Anthem_001325504
Insys_Anthem_001325507                   Insys_Anthem_001325507
Insys_Anthem_001325514                   Insys_Anthem_001325514
Insys_Anthem_001325518                   Insys_Anthem_001325518
Insys_Anthem_001325520                   Insys_Anthem_001325520
Insys_Anthem_001325522                   Insys_Anthem_001325522
Insys_Anthem_001325529                   Insys_Anthem_001325529
Insys_Anthem_001325535                   Insys_Anthem_001325535
Insys_Anthem_001325537                   Insys_Anthem_001325537
Insys_Anthem_001325538                   Insys_Anthem_001325538
Insys_Anthem_001325539                   Insys_Anthem_001325539
Insys_Anthem_001325540                   Insys_Anthem_001325540
Insys_Anthem_001325542                   Insys_Anthem_001325542
Insys_Anthem_001325555                   Insys_Anthem_001325555
Insys_Anthem_001325572                   Insys_Anthem_001325572
Insys_Anthem_001325573                   Insys_Anthem_001325573
Insys_Anthem_001325574                   Insys_Anthem_001325574
Insys_Anthem_001325575                   Insys_Anthem_001325575

                                                    1684
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1686 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325578                   Insys_Anthem_001325578
Insys_Anthem_001325580                   Insys_Anthem_001325580
Insys_Anthem_001325587                   Insys_Anthem_001325587
Insys_Anthem_001325589                   Insys_Anthem_001325589
Insys_Anthem_001325591                   Insys_Anthem_001325591
Insys_Anthem_001325595                   Insys_Anthem_001325595
Insys_Anthem_001325608                   Insys_Anthem_001325608
Insys_Anthem_001325609                   Insys_Anthem_001325609
Insys_Anthem_001325612                   Insys_Anthem_001325612
Insys_Anthem_001325617                   Insys_Anthem_001325617
Insys_Anthem_001325622                   Insys_Anthem_001325622
Insys_Anthem_001325623                   Insys_Anthem_001325623
Insys_Anthem_001325624                   Insys_Anthem_001325624
Insys_Anthem_001325629                   Insys_Anthem_001325629
Insys_Anthem_001325634                   Insys_Anthem_001325634
Insys_Anthem_001325635                   Insys_Anthem_001325635
Insys_Anthem_001325636                   Insys_Anthem_001325636
Insys_Anthem_001325637                   Insys_Anthem_001325637
Insys_Anthem_001325638                   Insys_Anthem_001325638
Insys_Anthem_001325639                   Insys_Anthem_001325639
Insys_Anthem_001325640                   Insys_Anthem_001325640
Insys_Anthem_001325643                   Insys_Anthem_001325643
Insys_Anthem_001325644                   Insys_Anthem_001325644
Insys_Anthem_001325646                   Insys_Anthem_001325646
Insys_Anthem_001325647                   Insys_Anthem_001325647
Insys_Anthem_001325649                   Insys_Anthem_001325649
Insys_Anthem_001325652                   Insys_Anthem_001325652
Insys_Anthem_001325655                   Insys_Anthem_001325655
Insys_Anthem_001325656                   Insys_Anthem_001325656
Insys_Anthem_001325662                   Insys_Anthem_001325662
Insys_Anthem_001325665                   Insys_Anthem_001325665
Insys_Anthem_001325666                   Insys_Anthem_001325666
Insys_Anthem_001325667                   Insys_Anthem_001325667
Insys_Anthem_001325671                   Insys_Anthem_001325671
Insys_Anthem_001325680                   Insys_Anthem_001325680
Insys_Anthem_001325681                   Insys_Anthem_001325681
Insys_Anthem_001325683                   Insys_Anthem_001325683
Insys_Anthem_001325685                   Insys_Anthem_001325685
Insys_Anthem_001325693                   Insys_Anthem_001325693
Insys_Anthem_001325698                   Insys_Anthem_001325698
Insys_Anthem_001325702                   Insys_Anthem_001325702
Insys_Anthem_001325703                   Insys_Anthem_001325703
Insys_Anthem_001325705                   Insys_Anthem_001325705
Insys_Anthem_001325708                   Insys_Anthem_001325708
Insys_Anthem_001325713                   Insys_Anthem_001325713
Insys_Anthem_001325720                   Insys_Anthem_001325720
Insys_Anthem_001325722                   Insys_Anthem_001325722

                                                    1685
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1687 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325723                   Insys_Anthem_001325723
Insys_Anthem_001325725                   Insys_Anthem_001325725
Insys_Anthem_001325733                   Insys_Anthem_001325733
Insys_Anthem_001325734                   Insys_Anthem_001325734
Insys_Anthem_001325737                   Insys_Anthem_001325737
Insys_Anthem_001325748                   Insys_Anthem_001325748
Insys_Anthem_001325761                   Insys_Anthem_001325761
Insys_Anthem_001325762                   Insys_Anthem_001325762
Insys_Anthem_001325763                   Insys_Anthem_001325763
Insys_Anthem_001325765                   Insys_Anthem_001325765
Insys_Anthem_001325766                   Insys_Anthem_001325766
Insys_Anthem_001325768                   Insys_Anthem_001325768
Insys_Anthem_001325769                   Insys_Anthem_001325769
Insys_Anthem_001325770                   Insys_Anthem_001325770
Insys_Anthem_001325772                   Insys_Anthem_001325772
Insys_Anthem_001325774                   Insys_Anthem_001325774
Insys_Anthem_001325775                   Insys_Anthem_001325775
Insys_Anthem_001325777                   Insys_Anthem_001325777
Insys_Anthem_001325778                   Insys_Anthem_001325778
Insys_Anthem_001325779                   Insys_Anthem_001325779
Insys_Anthem_001325784                   Insys_Anthem_001325784
Insys_Anthem_001325786                   Insys_Anthem_001325786
Insys_Anthem_001325787                   Insys_Anthem_001325787
Insys_Anthem_001325793                   Insys_Anthem_001325793
Insys_Anthem_001325797                   Insys_Anthem_001325797
Insys_Anthem_001325799                   Insys_Anthem_001325799
Insys_Anthem_001325805                   Insys_Anthem_001325805
Insys_Anthem_001325806                   Insys_Anthem_001325806
Insys_Anthem_001325807                   Insys_Anthem_001325807
Insys_Anthem_001325808                   Insys_Anthem_001325808
Insys_Anthem_001325810                   Insys_Anthem_001325810
Insys_Anthem_001325811                   Insys_Anthem_001325811
Insys_Anthem_001325816                   Insys_Anthem_001325816
Insys_Anthem_001325817                   Insys_Anthem_001325817
Insys_Anthem_001325822                   Insys_Anthem_001325822
Insys_Anthem_001325838                   Insys_Anthem_001325838
Insys_Anthem_001325839                   Insys_Anthem_001325839
Insys_Anthem_001325841                   Insys_Anthem_001325841
Insys_Anthem_001325845                   Insys_Anthem_001325845
Insys_Anthem_001325848                   Insys_Anthem_001325848
Insys_Anthem_001325849                   Insys_Anthem_001325849
Insys_Anthem_001325850                   Insys_Anthem_001325850
Insys_Anthem_001325855                   Insys_Anthem_001325855
Insys_Anthem_001325856                   Insys_Anthem_001325856
Insys_Anthem_001325857                   Insys_Anthem_001325857
Insys_Anthem_001325864                   Insys_Anthem_001325864
Insys_Anthem_001325865                   Insys_Anthem_001325865

                                                    1686
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1688 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325867                   Insys_Anthem_001325867
Insys_Anthem_001325874                   Insys_Anthem_001325874
Insys_Anthem_001325877                   Insys_Anthem_001325877
Insys_Anthem_001325878                   Insys_Anthem_001325878
Insys_Anthem_001325882                   Insys_Anthem_001325882
Insys_Anthem_001325884                   Insys_Anthem_001325884
Insys_Anthem_001325885                   Insys_Anthem_001325885
Insys_Anthem_001325889                   Insys_Anthem_001325889
Insys_Anthem_001325890                   Insys_Anthem_001325890
Insys_Anthem_001325891                   Insys_Anthem_001325891
Insys_Anthem_001325895                   Insys_Anthem_001325895
Insys_Anthem_001325897                   Insys_Anthem_001325897
Insys_Anthem_001325900                   Insys_Anthem_001325900
Insys_Anthem_001325905                   Insys_Anthem_001325905
Insys_Anthem_001325906                   Insys_Anthem_001325906
Insys_Anthem_001325909                   Insys_Anthem_001325909
Insys_Anthem_001325910                   Insys_Anthem_001325910
Insys_Anthem_001325911                   Insys_Anthem_001325911
Insys_Anthem_001325915                   Insys_Anthem_001325915
Insys_Anthem_001325916                   Insys_Anthem_001325916
Insys_Anthem_001325917                   Insys_Anthem_001325917
Insys_Anthem_001325928                   Insys_Anthem_001325928
Insys_Anthem_001325929                   Insys_Anthem_001325929
Insys_Anthem_001325930                   Insys_Anthem_001325930
Insys_Anthem_001325931                   Insys_Anthem_001325931
Insys_Anthem_001325932                   Insys_Anthem_001325932
Insys_Anthem_001325936                   Insys_Anthem_001325936
Insys_Anthem_001325938                   Insys_Anthem_001325938
Insys_Anthem_001325942                   Insys_Anthem_001325942
Insys_Anthem_001325944                   Insys_Anthem_001325944
Insys_Anthem_001325950                   Insys_Anthem_001325950
Insys_Anthem_001325952                   Insys_Anthem_001325952
Insys_Anthem_001325953                   Insys_Anthem_001325953
Insys_Anthem_001325954                   Insys_Anthem_001325954
Insys_Anthem_001325958                   Insys_Anthem_001325958
Insys_Anthem_001325959                   Insys_Anthem_001325959
Insys_Anthem_001325961                   Insys_Anthem_001325961
Insys_Anthem_001325963                   Insys_Anthem_001325963
Insys_Anthem_001325964                   Insys_Anthem_001325964
Insys_Anthem_001325965                   Insys_Anthem_001325965
Insys_Anthem_001325972                   Insys_Anthem_001325972
Insys_Anthem_001325973                   Insys_Anthem_001325973
Insys_Anthem_001325976                   Insys_Anthem_001325976
Insys_Anthem_001325981                   Insys_Anthem_001325981
Insys_Anthem_001325983                   Insys_Anthem_001325983
Insys_Anthem_001325984                   Insys_Anthem_001325984
Insys_Anthem_001325992                   Insys_Anthem_001325992

                                                    1687
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1689 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001325994                   Insys_Anthem_001325994
Insys_Anthem_001325995                   Insys_Anthem_001325995
Insys_Anthem_001326002                   Insys_Anthem_001326002
Insys_Anthem_001326005                   Insys_Anthem_001326005
Insys_Anthem_001326006                   Insys_Anthem_001326006
Insys_Anthem_001326007                   Insys_Anthem_001326007
Insys_Anthem_001326015                   Insys_Anthem_001326015
Insys_Anthem_001326019                   Insys_Anthem_001326019
Insys_Anthem_001326020                   Insys_Anthem_001326020
Insys_Anthem_001326021                   Insys_Anthem_001326021
Insys_Anthem_001326022                   Insys_Anthem_001326022
Insys_Anthem_001326024                   Insys_Anthem_001326024
Insys_Anthem_001326026                   Insys_Anthem_001326026
Insys_Anthem_001326031                   Insys_Anthem_001326031
Insys_Anthem_001326032                   Insys_Anthem_001326032
Insys_Anthem_001326036                   Insys_Anthem_001326036
Insys_Anthem_001326041                   Insys_Anthem_001326041
Insys_Anthem_001326045                   Insys_Anthem_001326045
Insys_Anthem_001326048                   Insys_Anthem_001326048
Insys_Anthem_001326049                   Insys_Anthem_001326049
Insys_Anthem_001326050                   Insys_Anthem_001326050
Insys_Anthem_001326052                   Insys_Anthem_001326052
Insys_Anthem_001326055                   Insys_Anthem_001326055
Insys_Anthem_001326059                   Insys_Anthem_001326059
Insys_Anthem_001326060                   Insys_Anthem_001326060
Insys_Anthem_001326061                   Insys_Anthem_001326061
Insys_Anthem_001326063                   Insys_Anthem_001326063
Insys_Anthem_001326064                   Insys_Anthem_001326064
Insys_Anthem_001326065                   Insys_Anthem_001326065
Insys_Anthem_001326068                   Insys_Anthem_001326068
Insys_Anthem_001326070                   Insys_Anthem_001326070
Insys_Anthem_001326076                   Insys_Anthem_001326076
Insys_Anthem_001326077                   Insys_Anthem_001326077
Insys_Anthem_001326085                   Insys_Anthem_001326085
Insys_Anthem_001326093                   Insys_Anthem_001326093
Insys_Anthem_001326098                   Insys_Anthem_001326098
Insys_Anthem_001326101                   Insys_Anthem_001326101
Insys_Anthem_001326102                   Insys_Anthem_001326102
Insys_Anthem_001326103                   Insys_Anthem_001326103
Insys_Anthem_001326109                   Insys_Anthem_001326109
Insys_Anthem_001326112                   Insys_Anthem_001326112
Insys_Anthem_001326113                   Insys_Anthem_001326113
Insys_Anthem_001326123                   Insys_Anthem_001326123
Insys_Anthem_001326127                   Insys_Anthem_001326127
Insys_Anthem_001326129                   Insys_Anthem_001326129
Insys_Anthem_001326130                   Insys_Anthem_001326130
Insys_Anthem_001326167                   Insys_Anthem_001326167

                                                    1688
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1690 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326170                   Insys_Anthem_001326170
Insys_Anthem_001326171                   Insys_Anthem_001326171
Insys_Anthem_001326179                   Insys_Anthem_001326179
Insys_Anthem_001326181                   Insys_Anthem_001326181
Insys_Anthem_001326183                   Insys_Anthem_001326183
Insys_Anthem_001326184                   Insys_Anthem_001326184
Insys_Anthem_001326185                   Insys_Anthem_001326185
Insys_Anthem_001326190                   Insys_Anthem_001326190
Insys_Anthem_001326202                   Insys_Anthem_001326202
Insys_Anthem_001326214                   Insys_Anthem_001326214
Insys_Anthem_001326216                   Insys_Anthem_001326216
Insys_Anthem_001326231                   Insys_Anthem_001326231
Insys_Anthem_001326232                   Insys_Anthem_001326232
Insys_Anthem_001326233                   Insys_Anthem_001326233
Insys_Anthem_001326235                   Insys_Anthem_001326235
Insys_Anthem_001326236                   Insys_Anthem_001326236
Insys_Anthem_001326238                   Insys_Anthem_001326238
Insys_Anthem_001326239                   Insys_Anthem_001326239
Insys_Anthem_001326243                   Insys_Anthem_001326243
Insys_Anthem_001326245                   Insys_Anthem_001326245
Insys_Anthem_001326250                   Insys_Anthem_001326250
Insys_Anthem_001326251                   Insys_Anthem_001326251
Insys_Anthem_001326253                   Insys_Anthem_001326253
Insys_Anthem_001326256                   Insys_Anthem_001326256
Insys_Anthem_001326257                   Insys_Anthem_001326257
Insys_Anthem_001326259                   Insys_Anthem_001326259
Insys_Anthem_001326262                   Insys_Anthem_001326262
Insys_Anthem_001326265                   Insys_Anthem_001326265
Insys_Anthem_001326268                   Insys_Anthem_001326268
Insys_Anthem_001326269                   Insys_Anthem_001326269
Insys_Anthem_001326270                   Insys_Anthem_001326270
Insys_Anthem_001326271                   Insys_Anthem_001326271
Insys_Anthem_001326272                   Insys_Anthem_001326272
Insys_Anthem_001326277                   Insys_Anthem_001326277
Insys_Anthem_001326282                   Insys_Anthem_001326282
Insys_Anthem_001326284                   Insys_Anthem_001326284
Insys_Anthem_001326287                   Insys_Anthem_001326287
Insys_Anthem_001326290                   Insys_Anthem_001326290
Insys_Anthem_001326295                   Insys_Anthem_001326295
Insys_Anthem_001326296                   Insys_Anthem_001326296
Insys_Anthem_001326297                   Insys_Anthem_001326297
Insys_Anthem_001326298                   Insys_Anthem_001326298
Insys_Anthem_001326299                   Insys_Anthem_001326299
Insys_Anthem_001326302                   Insys_Anthem_001326302
Insys_Anthem_001326306                   Insys_Anthem_001326306
Insys_Anthem_001326312                   Insys_Anthem_001326312
Insys_Anthem_001326320                   Insys_Anthem_001326320

                                                    1689
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1691 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326321                   Insys_Anthem_001326321
Insys_Anthem_001326322                   Insys_Anthem_001326322
Insys_Anthem_001326323                   Insys_Anthem_001326323
Insys_Anthem_001326325                   Insys_Anthem_001326325
Insys_Anthem_001326330                   Insys_Anthem_001326330
Insys_Anthem_001326331                   Insys_Anthem_001326331
Insys_Anthem_001326335                   Insys_Anthem_001326335
Insys_Anthem_001326340                   Insys_Anthem_001326340
Insys_Anthem_001326347                   Insys_Anthem_001326347
Insys_Anthem_001326348                   Insys_Anthem_001326348
Insys_Anthem_001326350                   Insys_Anthem_001326350
Insys_Anthem_001326351                   Insys_Anthem_001326351
Insys_Anthem_001326352                   Insys_Anthem_001326352
Insys_Anthem_001326353                   Insys_Anthem_001326353
Insys_Anthem_001326354                   Insys_Anthem_001326354
Insys_Anthem_001326356                   Insys_Anthem_001326356
Insys_Anthem_001326359                   Insys_Anthem_001326359
Insys_Anthem_001326363                   Insys_Anthem_001326363
Insys_Anthem_001326373                   Insys_Anthem_001326373
Insys_Anthem_001326374                   Insys_Anthem_001326374
Insys_Anthem_001326375                   Insys_Anthem_001326375
Insys_Anthem_001326376                   Insys_Anthem_001326376
Insys_Anthem_001326378                   Insys_Anthem_001326378
Insys_Anthem_001326379                   Insys_Anthem_001326379
Insys_Anthem_001326380                   Insys_Anthem_001326380
Insys_Anthem_001326385                   Insys_Anthem_001326385
Insys_Anthem_001326386                   Insys_Anthem_001326386
Insys_Anthem_001326388                   Insys_Anthem_001326388
Insys_Anthem_001326389                   Insys_Anthem_001326389
Insys_Anthem_001326393                   Insys_Anthem_001326393
Insys_Anthem_001326394                   Insys_Anthem_001326394
Insys_Anthem_001326396                   Insys_Anthem_001326396
Insys_Anthem_001326402                   Insys_Anthem_001326402
Insys_Anthem_001326403                   Insys_Anthem_001326403
Insys_Anthem_001326404                   Insys_Anthem_001326404
Insys_Anthem_001326405                   Insys_Anthem_001326405
Insys_Anthem_001326408                   Insys_Anthem_001326408
Insys_Anthem_001326415                   Insys_Anthem_001326415
Insys_Anthem_001326417                   Insys_Anthem_001326417
Insys_Anthem_001326433                   Insys_Anthem_001326433
Insys_Anthem_001326437                   Insys_Anthem_001326437
Insys_Anthem_001326442                   Insys_Anthem_001326442
Insys_Anthem_001326444                   Insys_Anthem_001326444
Insys_Anthem_001326451                   Insys_Anthem_001326451
Insys_Anthem_001326452                   Insys_Anthem_001326452
Insys_Anthem_001326453                   Insys_Anthem_001326453
Insys_Anthem_001326458                   Insys_Anthem_001326458

                                                    1690
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1692 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326462                   Insys_Anthem_001326462
Insys_Anthem_001326467                   Insys_Anthem_001326467
Insys_Anthem_001326468                   Insys_Anthem_001326468
Insys_Anthem_001326477                   Insys_Anthem_001326477
Insys_Anthem_001326481                   Insys_Anthem_001326481
Insys_Anthem_001326484                   Insys_Anthem_001326484
Insys_Anthem_001326494                   Insys_Anthem_001326494
Insys_Anthem_001326505                   Insys_Anthem_001326505
Insys_Anthem_001326508                   Insys_Anthem_001326508
Insys_Anthem_001326520                   Insys_Anthem_001326520
Insys_Anthem_001326525                   Insys_Anthem_001326525
Insys_Anthem_001326528                   Insys_Anthem_001326528
Insys_Anthem_001326529                   Insys_Anthem_001326529
Insys_Anthem_001326531                   Insys_Anthem_001326531
Insys_Anthem_001326533                   Insys_Anthem_001326533
Insys_Anthem_001326537                   Insys_Anthem_001326537
Insys_Anthem_001326552                   Insys_Anthem_001326552
Insys_Anthem_001326553                   Insys_Anthem_001326553
Insys_Anthem_001326554                   Insys_Anthem_001326554
Insys_Anthem_001326555                   Insys_Anthem_001326555
Insys_Anthem_001326562                   Insys_Anthem_001326562
Insys_Anthem_001326563                   Insys_Anthem_001326563
Insys_Anthem_001326564                   Insys_Anthem_001326564
Insys_Anthem_001326565                   Insys_Anthem_001326565
Insys_Anthem_001326567                   Insys_Anthem_001326567
Insys_Anthem_001326568                   Insys_Anthem_001326568
Insys_Anthem_001326581                   Insys_Anthem_001326581
Insys_Anthem_001326583                   Insys_Anthem_001326583
Insys_Anthem_001326584                   Insys_Anthem_001326584
Insys_Anthem_001326585                   Insys_Anthem_001326585
Insys_Anthem_001326587                   Insys_Anthem_001326587
Insys_Anthem_001326589                   Insys_Anthem_001326589
Insys_Anthem_001326593                   Insys_Anthem_001326593
Insys_Anthem_001326603                   Insys_Anthem_001326603
Insys_Anthem_001326605                   Insys_Anthem_001326605
Insys_Anthem_001326607                   Insys_Anthem_001326607
Insys_Anthem_001326608                   Insys_Anthem_001326608
Insys_Anthem_001326609                   Insys_Anthem_001326609
Insys_Anthem_001326610                   Insys_Anthem_001326610
Insys_Anthem_001326612                   Insys_Anthem_001326612
Insys_Anthem_001326615                   Insys_Anthem_001326615
Insys_Anthem_001326618                   Insys_Anthem_001326618
Insys_Anthem_001326620                   Insys_Anthem_001326620
Insys_Anthem_001326624                   Insys_Anthem_001326624
Insys_Anthem_001326626                   Insys_Anthem_001326626
Insys_Anthem_001326630                   Insys_Anthem_001326630
Insys_Anthem_001326631                   Insys_Anthem_001326631

                                                    1691
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1693 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326639                   Insys_Anthem_001326639
Insys_Anthem_001326643                   Insys_Anthem_001326643
Insys_Anthem_001326644                   Insys_Anthem_001326644
Insys_Anthem_001326645                   Insys_Anthem_001326645
Insys_Anthem_001326646                   Insys_Anthem_001326646
Insys_Anthem_001326647                   Insys_Anthem_001326647
Insys_Anthem_001326648                   Insys_Anthem_001326648
Insys_Anthem_001326649                   Insys_Anthem_001326649
Insys_Anthem_001326650                   Insys_Anthem_001326650
Insys_Anthem_001326651                   Insys_Anthem_001326651
Insys_Anthem_001326654                   Insys_Anthem_001326654
Insys_Anthem_001326659                   Insys_Anthem_001326659
Insys_Anthem_001326660                   Insys_Anthem_001326660
Insys_Anthem_001326664                   Insys_Anthem_001326664
Insys_Anthem_001326667                   Insys_Anthem_001326667
Insys_Anthem_001326668                   Insys_Anthem_001326668
Insys_Anthem_001326672                   Insys_Anthem_001326672
Insys_Anthem_001326673                   Insys_Anthem_001326673
Insys_Anthem_001326676                   Insys_Anthem_001326676
Insys_Anthem_001326678                   Insys_Anthem_001326678
Insys_Anthem_001326681                   Insys_Anthem_001326681
Insys_Anthem_001326694                   Insys_Anthem_001326694
Insys_Anthem_001326695                   Insys_Anthem_001326695
Insys_Anthem_001326696                   Insys_Anthem_001326696
Insys_Anthem_001326697                   Insys_Anthem_001326697
Insys_Anthem_001326699                   Insys_Anthem_001326699
Insys_Anthem_001326700                   Insys_Anthem_001326700
Insys_Anthem_001326704                   Insys_Anthem_001326704
Insys_Anthem_001326707                   Insys_Anthem_001326707
Insys_Anthem_001326712                   Insys_Anthem_001326712
Insys_Anthem_001326713                   Insys_Anthem_001326713
Insys_Anthem_001326718                   Insys_Anthem_001326718
Insys_Anthem_001326722                   Insys_Anthem_001326722
Insys_Anthem_001326725                   Insys_Anthem_001326725
Insys_Anthem_001326726                   Insys_Anthem_001326726
Insys_Anthem_001326727                   Insys_Anthem_001326727
Insys_Anthem_001326731                   Insys_Anthem_001326731
Insys_Anthem_001326738                   Insys_Anthem_001326738
Insys_Anthem_001326739                   Insys_Anthem_001326739
Insys_Anthem_001326740                   Insys_Anthem_001326740
Insys_Anthem_001326741                   Insys_Anthem_001326741
Insys_Anthem_001326743                   Insys_Anthem_001326743
Insys_Anthem_001326744                   Insys_Anthem_001326744
Insys_Anthem_001326748                   Insys_Anthem_001326748
Insys_Anthem_001326752                   Insys_Anthem_001326752
Insys_Anthem_001326753                   Insys_Anthem_001326753
Insys_Anthem_001326755                   Insys_Anthem_001326755

                                                    1692
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1694 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326756                   Insys_Anthem_001326756
Insys_Anthem_001326763                   Insys_Anthem_001326763
Insys_Anthem_001326764                   Insys_Anthem_001326764
Insys_Anthem_001326765                   Insys_Anthem_001326765
Insys_Anthem_001326772                   Insys_Anthem_001326772
Insys_Anthem_001326775                   Insys_Anthem_001326775
Insys_Anthem_001326777                   Insys_Anthem_001326777
Insys_Anthem_001326778                   Insys_Anthem_001326778
Insys_Anthem_001326791                   Insys_Anthem_001326791
Insys_Anthem_001326792                   Insys_Anthem_001326792
Insys_Anthem_001326797                   Insys_Anthem_001326797
Insys_Anthem_001326806                   Insys_Anthem_001326806
Insys_Anthem_001326807                   Insys_Anthem_001326807
Insys_Anthem_001326810                   Insys_Anthem_001326810
Insys_Anthem_001326811                   Insys_Anthem_001326811
Insys_Anthem_001326814                   Insys_Anthem_001326814
Insys_Anthem_001326822                   Insys_Anthem_001326822
Insys_Anthem_001326828                   Insys_Anthem_001326828
Insys_Anthem_001326834                   Insys_Anthem_001326834
Insys_Anthem_001326835                   Insys_Anthem_001326835
Insys_Anthem_001326836                   Insys_Anthem_001326836
Insys_Anthem_001326837                   Insys_Anthem_001326837
Insys_Anthem_001326839                   Insys_Anthem_001326839
Insys_Anthem_001326850                   Insys_Anthem_001326850
Insys_Anthem_001326851                   Insys_Anthem_001326851
Insys_Anthem_001326853                   Insys_Anthem_001326853
Insys_Anthem_001326860                   Insys_Anthem_001326860
Insys_Anthem_001326862                   Insys_Anthem_001326862
Insys_Anthem_001326864                   Insys_Anthem_001326864
Insys_Anthem_001326869                   Insys_Anthem_001326869
Insys_Anthem_001326873                   Insys_Anthem_001326873
Insys_Anthem_001326878                   Insys_Anthem_001326878
Insys_Anthem_001326879                   Insys_Anthem_001326879
Insys_Anthem_001326883                   Insys_Anthem_001326883
Insys_Anthem_001326887                   Insys_Anthem_001326887
Insys_Anthem_001326891                   Insys_Anthem_001326891
Insys_Anthem_001326893                   Insys_Anthem_001326893
Insys_Anthem_001326894                   Insys_Anthem_001326894
Insys_Anthem_001326897                   Insys_Anthem_001326897
Insys_Anthem_001326899                   Insys_Anthem_001326899
Insys_Anthem_001326900                   Insys_Anthem_001326900
Insys_Anthem_001326906                   Insys_Anthem_001326906
Insys_Anthem_001326907                   Insys_Anthem_001326907
Insys_Anthem_001326911                   Insys_Anthem_001326911
Insys_Anthem_001326912                   Insys_Anthem_001326912
Insys_Anthem_001326913                   Insys_Anthem_001326913
Insys_Anthem_001326917                   Insys_Anthem_001326917

                                                    1693
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1695 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001326918                   Insys_Anthem_001326918
Insys_Anthem_001326919                   Insys_Anthem_001326919
Insys_Anthem_001326924                   Insys_Anthem_001326924
Insys_Anthem_001326925                   Insys_Anthem_001326925
Insys_Anthem_001326927                   Insys_Anthem_001326927
Insys_Anthem_001326929                   Insys_Anthem_001326929
Insys_Anthem_001326930                   Insys_Anthem_001326930
Insys_Anthem_001326931                   Insys_Anthem_001326931
Insys_Anthem_001326932                   Insys_Anthem_001326932
Insys_Anthem_001326933                   Insys_Anthem_001326933
Insys_Anthem_001326934                   Insys_Anthem_001326934
Insys_Anthem_001326935                   Insys_Anthem_001326935
Insys_Anthem_001326936                   Insys_Anthem_001326936
Insys_Anthem_001326937                   Insys_Anthem_001326937
Insys_Anthem_001326938                   Insys_Anthem_001326938
Insys_Anthem_001326939                   Insys_Anthem_001326939
Insys_Anthem_001326940                   Insys_Anthem_001326940
Insys_Anthem_001326941                   Insys_Anthem_001326941
Insys_Anthem_001326946                   Insys_Anthem_001326946
Insys_Anthem_001326947                   Insys_Anthem_001326947
Insys_Anthem_001326949                   Insys_Anthem_001326949
Insys_Anthem_001326954                   Insys_Anthem_001326954
Insys_Anthem_001326955                   Insys_Anthem_001326955
Insys_Anthem_001326956                   Insys_Anthem_001326956
Insys_Anthem_001326958                   Insys_Anthem_001326958
Insys_Anthem_001326959                   Insys_Anthem_001326959
Insys_Anthem_001326963                   Insys_Anthem_001326963
Insys_Anthem_001326964                   Insys_Anthem_001326964
Insys_Anthem_001326965                   Insys_Anthem_001326965
Insys_Anthem_001326967                   Insys_Anthem_001326967
Insys_Anthem_001326971                   Insys_Anthem_001326971
Insys_Anthem_001326972                   Insys_Anthem_001326972
Insys_Anthem_001326973                   Insys_Anthem_001326973
Insys_Anthem_001326974                   Insys_Anthem_001326974
Insys_Anthem_001326975                   Insys_Anthem_001326975
Insys_Anthem_001326976                   Insys_Anthem_001326976
Insys_Anthem_001326977                   Insys_Anthem_001326977
Insys_Anthem_001326978                   Insys_Anthem_001326978
Insys_Anthem_001326979                   Insys_Anthem_001326979
Insys_Anthem_001326989                   Insys_Anthem_001326989
Insys_Anthem_001326991                   Insys_Anthem_001326991
Insys_Anthem_001326992                   Insys_Anthem_001326992
Insys_Anthem_001326993                   Insys_Anthem_001326993
Insys_Anthem_001327008                   Insys_Anthem_001327008
Insys_Anthem_001327009                   Insys_Anthem_001327009
Insys_Anthem_001327010                   Insys_Anthem_001327010
Insys_Anthem_001327011                   Insys_Anthem_001327011

                                                    1694
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1696 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327020                   Insys_Anthem_001327020
Insys_Anthem_001327026                   Insys_Anthem_001327026
Insys_Anthem_001327027                   Insys_Anthem_001327027
Insys_Anthem_001327028                   Insys_Anthem_001327028
Insys_Anthem_001327030                   Insys_Anthem_001327030
Insys_Anthem_001327032                   Insys_Anthem_001327032
Insys_Anthem_001327033                   Insys_Anthem_001327033
Insys_Anthem_001327034                   Insys_Anthem_001327034
Insys_Anthem_001327046                   Insys_Anthem_001327046
Insys_Anthem_001327048                   Insys_Anthem_001327048
Insys_Anthem_001327049                   Insys_Anthem_001327049
Insys_Anthem_001327050                   Insys_Anthem_001327050
Insys_Anthem_001327055                   Insys_Anthem_001327055
Insys_Anthem_001327062                   Insys_Anthem_001327062
Insys_Anthem_001327065                   Insys_Anthem_001327065
Insys_Anthem_001327066                   Insys_Anthem_001327066
Insys_Anthem_001327068                   Insys_Anthem_001327068
Insys_Anthem_001327069                   Insys_Anthem_001327069
Insys_Anthem_001327072                   Insys_Anthem_001327072
Insys_Anthem_001327074                   Insys_Anthem_001327074
Insys_Anthem_001327077                   Insys_Anthem_001327077
Insys_Anthem_001327078                   Insys_Anthem_001327078
Insys_Anthem_001327079                   Insys_Anthem_001327079
Insys_Anthem_001327083                   Insys_Anthem_001327083
Insys_Anthem_001327084                   Insys_Anthem_001327084
Insys_Anthem_001327091                   Insys_Anthem_001327091
Insys_Anthem_001327093                   Insys_Anthem_001327093
Insys_Anthem_001327094                   Insys_Anthem_001327094
Insys_Anthem_001327097                   Insys_Anthem_001327097
Insys_Anthem_001327098                   Insys_Anthem_001327098
Insys_Anthem_001327099                   Insys_Anthem_001327099
Insys_Anthem_001327100                   Insys_Anthem_001327100
Insys_Anthem_001327105                   Insys_Anthem_001327105
Insys_Anthem_001327106                   Insys_Anthem_001327106
Insys_Anthem_001327112                   Insys_Anthem_001327112
Insys_Anthem_001327113                   Insys_Anthem_001327113
Insys_Anthem_001327115                   Insys_Anthem_001327115
Insys_Anthem_001327117                   Insys_Anthem_001327117
Insys_Anthem_001327118                   Insys_Anthem_001327118
Insys_Anthem_001327119                   Insys_Anthem_001327119
Insys_Anthem_001327120                   Insys_Anthem_001327120
Insys_Anthem_001327121                   Insys_Anthem_001327121
Insys_Anthem_001327126                   Insys_Anthem_001327126
Insys_Anthem_001327130                   Insys_Anthem_001327130
Insys_Anthem_001327131                   Insys_Anthem_001327131
Insys_Anthem_001327134                   Insys_Anthem_001327134
Insys_Anthem_001327137                   Insys_Anthem_001327137

                                                    1695
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1697 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327143                   Insys_Anthem_001327143
Insys_Anthem_001327145                   Insys_Anthem_001327145
Insys_Anthem_001327159                   Insys_Anthem_001327159
Insys_Anthem_001327160                   Insys_Anthem_001327160
Insys_Anthem_001327161                   Insys_Anthem_001327161
Insys_Anthem_001327164                   Insys_Anthem_001327164
Insys_Anthem_001327165                   Insys_Anthem_001327165
Insys_Anthem_001327173                   Insys_Anthem_001327173
Insys_Anthem_001327174                   Insys_Anthem_001327174
Insys_Anthem_001327178                   Insys_Anthem_001327178
Insys_Anthem_001327184                   Insys_Anthem_001327184
Insys_Anthem_001327186                   Insys_Anthem_001327186
Insys_Anthem_001327187                   Insys_Anthem_001327187
Insys_Anthem_001327188                   Insys_Anthem_001327188
Insys_Anthem_001327189                   Insys_Anthem_001327189
Insys_Anthem_001327190                   Insys_Anthem_001327190
Insys_Anthem_001327192                   Insys_Anthem_001327192
Insys_Anthem_001327194                   Insys_Anthem_001327194
Insys_Anthem_001327196                   Insys_Anthem_001327196
Insys_Anthem_001327198                   Insys_Anthem_001327198
Insys_Anthem_001327199                   Insys_Anthem_001327199
Insys_Anthem_001327202                   Insys_Anthem_001327202
Insys_Anthem_001327208                   Insys_Anthem_001327208
Insys_Anthem_001327219                   Insys_Anthem_001327219
Insys_Anthem_001327224                   Insys_Anthem_001327224
Insys_Anthem_001327228                   Insys_Anthem_001327228
Insys_Anthem_001327229                   Insys_Anthem_001327229
Insys_Anthem_001327230                   Insys_Anthem_001327230
Insys_Anthem_001327235                   Insys_Anthem_001327235
Insys_Anthem_001327238                   Insys_Anthem_001327238
Insys_Anthem_001327240                   Insys_Anthem_001327240
Insys_Anthem_001327242                   Insys_Anthem_001327242
Insys_Anthem_001327248                   Insys_Anthem_001327248
Insys_Anthem_001327251                   Insys_Anthem_001327251
Insys_Anthem_001327257                   Insys_Anthem_001327257
Insys_Anthem_001327264                   Insys_Anthem_001327264
Insys_Anthem_001327265                   Insys_Anthem_001327265
Insys_Anthem_001327266                   Insys_Anthem_001327266
Insys_Anthem_001327271                   Insys_Anthem_001327271
Insys_Anthem_001327272                   Insys_Anthem_001327272
Insys_Anthem_001327278                   Insys_Anthem_001327278
Insys_Anthem_001327280                   Insys_Anthem_001327280
Insys_Anthem_001327290                   Insys_Anthem_001327290
Insys_Anthem_001327300                   Insys_Anthem_001327300
Insys_Anthem_001327301                   Insys_Anthem_001327301
Insys_Anthem_001327304                   Insys_Anthem_001327304
Insys_Anthem_001327326                   Insys_Anthem_001327326

                                                    1696
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1698 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327335                   Insys_Anthem_001327335
Insys_Anthem_001327340                   Insys_Anthem_001327340
Insys_Anthem_001327359                   Insys_Anthem_001327359
Insys_Anthem_001327364                   Insys_Anthem_001327364
Insys_Anthem_001327376                   Insys_Anthem_001327376
Insys_Anthem_001327377                   Insys_Anthem_001327377
Insys_Anthem_001327378                   Insys_Anthem_001327378
Insys_Anthem_001327379                   Insys_Anthem_001327379
Insys_Anthem_001327380                   Insys_Anthem_001327380
Insys_Anthem_001327389                   Insys_Anthem_001327389
Insys_Anthem_001327390                   Insys_Anthem_001327390
Insys_Anthem_001327420                   Insys_Anthem_001327420
Insys_Anthem_001327423                   Insys_Anthem_001327423
Insys_Anthem_001327426                   Insys_Anthem_001327426
Insys_Anthem_001327428                   Insys_Anthem_001327428
Insys_Anthem_001327429                   Insys_Anthem_001327429
Insys_Anthem_001327431                   Insys_Anthem_001327431
Insys_Anthem_001327432                   Insys_Anthem_001327432
Insys_Anthem_001327438                   Insys_Anthem_001327438
Insys_Anthem_001327439                   Insys_Anthem_001327439
Insys_Anthem_001327440                   Insys_Anthem_001327440
Insys_Anthem_001327442                   Insys_Anthem_001327442
Insys_Anthem_001327443                   Insys_Anthem_001327443
Insys_Anthem_001327452                   Insys_Anthem_001327452
Insys_Anthem_001327453                   Insys_Anthem_001327453
Insys_Anthem_001327456                   Insys_Anthem_001327456
Insys_Anthem_001327458                   Insys_Anthem_001327458
Insys_Anthem_001327459                   Insys_Anthem_001327459
Insys_Anthem_001327461                   Insys_Anthem_001327461
Insys_Anthem_001327464                   Insys_Anthem_001327464
Insys_Anthem_001327471                   Insys_Anthem_001327471
Insys_Anthem_001327491                   Insys_Anthem_001327491
Insys_Anthem_001327496                   Insys_Anthem_001327496
Insys_Anthem_001327499                   Insys_Anthem_001327499
Insys_Anthem_001327500                   Insys_Anthem_001327500
Insys_Anthem_001327501                   Insys_Anthem_001327501
Insys_Anthem_001327502                   Insys_Anthem_001327502
Insys_Anthem_001327504                   Insys_Anthem_001327504
Insys_Anthem_001327508                   Insys_Anthem_001327508
Insys_Anthem_001327509                   Insys_Anthem_001327509
Insys_Anthem_001327510                   Insys_Anthem_001327510
Insys_Anthem_001327512                   Insys_Anthem_001327512
Insys_Anthem_001327513                   Insys_Anthem_001327513
Insys_Anthem_001327519                   Insys_Anthem_001327519
Insys_Anthem_001327523                   Insys_Anthem_001327523
Insys_Anthem_001327525                   Insys_Anthem_001327525
Insys_Anthem_001327527                   Insys_Anthem_001327527

                                                    1697
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1699 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327544                   Insys_Anthem_001327544
Insys_Anthem_001327545                   Insys_Anthem_001327545
Insys_Anthem_001327552                   Insys_Anthem_001327552
Insys_Anthem_001327553                   Insys_Anthem_001327553
Insys_Anthem_001327562                   Insys_Anthem_001327562
Insys_Anthem_001327564                   Insys_Anthem_001327564
Insys_Anthem_001327567                   Insys_Anthem_001327567
Insys_Anthem_001327569                   Insys_Anthem_001327569
Insys_Anthem_001327576                   Insys_Anthem_001327576
Insys_Anthem_001327580                   Insys_Anthem_001327580
Insys_Anthem_001327581                   Insys_Anthem_001327581
Insys_Anthem_001327583                   Insys_Anthem_001327583
Insys_Anthem_001327585                   Insys_Anthem_001327585
Insys_Anthem_001327596                   Insys_Anthem_001327596
Insys_Anthem_001327598                   Insys_Anthem_001327598
Insys_Anthem_001327599                   Insys_Anthem_001327599
Insys_Anthem_001327600                   Insys_Anthem_001327600
Insys_Anthem_001327602                   Insys_Anthem_001327602
Insys_Anthem_001327606                   Insys_Anthem_001327606
Insys_Anthem_001327607                   Insys_Anthem_001327607
Insys_Anthem_001327608                   Insys_Anthem_001327608
Insys_Anthem_001327609                   Insys_Anthem_001327609
Insys_Anthem_001327610                   Insys_Anthem_001327610
Insys_Anthem_001327615                   Insys_Anthem_001327615
Insys_Anthem_001327616                   Insys_Anthem_001327616
Insys_Anthem_001327619                   Insys_Anthem_001327619
Insys_Anthem_001327620                   Insys_Anthem_001327620
Insys_Anthem_001327623                   Insys_Anthem_001327623
Insys_Anthem_001327624                   Insys_Anthem_001327624
Insys_Anthem_001327629                   Insys_Anthem_001327629
Insys_Anthem_001327639                   Insys_Anthem_001327639
Insys_Anthem_001327640                   Insys_Anthem_001327640
Insys_Anthem_001327642                   Insys_Anthem_001327642
Insys_Anthem_001327643                   Insys_Anthem_001327643
Insys_Anthem_001327653                   Insys_Anthem_001327653
Insys_Anthem_001327654                   Insys_Anthem_001327654
Insys_Anthem_001327655                   Insys_Anthem_001327655
Insys_Anthem_001327657                   Insys_Anthem_001327657
Insys_Anthem_001327661                   Insys_Anthem_001327661
Insys_Anthem_001327662                   Insys_Anthem_001327662
Insys_Anthem_001327666                   Insys_Anthem_001327666
Insys_Anthem_001327668                   Insys_Anthem_001327668
Insys_Anthem_001327671                   Insys_Anthem_001327671
Insys_Anthem_001327672                   Insys_Anthem_001327672
Insys_Anthem_001327677                   Insys_Anthem_001327677
Insys_Anthem_001327678                   Insys_Anthem_001327678
Insys_Anthem_001327682                   Insys_Anthem_001327682

                                                    1698
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1700 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327688                   Insys_Anthem_001327688
Insys_Anthem_001327695                   Insys_Anthem_001327695
Insys_Anthem_001327697                   Insys_Anthem_001327697
Insys_Anthem_001327698                   Insys_Anthem_001327698
Insys_Anthem_001327699                   Insys_Anthem_001327699
Insys_Anthem_001327700                   Insys_Anthem_001327700
Insys_Anthem_001327702                   Insys_Anthem_001327702
Insys_Anthem_001327703                   Insys_Anthem_001327703
Insys_Anthem_001327704                   Insys_Anthem_001327704
Insys_Anthem_001327724                   Insys_Anthem_001327724
Insys_Anthem_001327725                   Insys_Anthem_001327725
Insys_Anthem_001327726                   Insys_Anthem_001327726
Insys_Anthem_001327728                   Insys_Anthem_001327728
Insys_Anthem_001327729                   Insys_Anthem_001327729
Insys_Anthem_001327730                   Insys_Anthem_001327730
Insys_Anthem_001327734                   Insys_Anthem_001327734
Insys_Anthem_001327735                   Insys_Anthem_001327735
Insys_Anthem_001327740                   Insys_Anthem_001327740
Insys_Anthem_001327744                   Insys_Anthem_001327744
Insys_Anthem_001327748                   Insys_Anthem_001327748
Insys_Anthem_001327758                   Insys_Anthem_001327758
Insys_Anthem_001327768                   Insys_Anthem_001327768
Insys_Anthem_001327776                   Insys_Anthem_001327776
Insys_Anthem_001327777                   Insys_Anthem_001327777
Insys_Anthem_001327781                   Insys_Anthem_001327781
Insys_Anthem_001327782                   Insys_Anthem_001327782
Insys_Anthem_001327788                   Insys_Anthem_001327788
Insys_Anthem_001327789                   Insys_Anthem_001327789
Insys_Anthem_001327790                   Insys_Anthem_001327790
Insys_Anthem_001327793                   Insys_Anthem_001327793
Insys_Anthem_001327794                   Insys_Anthem_001327794
Insys_Anthem_001327802                   Insys_Anthem_001327802
Insys_Anthem_001327806                   Insys_Anthem_001327806
Insys_Anthem_001327807                   Insys_Anthem_001327807
Insys_Anthem_001327808                   Insys_Anthem_001327808
Insys_Anthem_001327811                   Insys_Anthem_001327811
Insys_Anthem_001327816                   Insys_Anthem_001327816
Insys_Anthem_001327820                   Insys_Anthem_001327820
Insys_Anthem_001327821                   Insys_Anthem_001327821
Insys_Anthem_001327826                   Insys_Anthem_001327826
Insys_Anthem_001327828                   Insys_Anthem_001327828
Insys_Anthem_001327829                   Insys_Anthem_001327829
Insys_Anthem_001327830                   Insys_Anthem_001327830
Insys_Anthem_001327831                   Insys_Anthem_001327831
Insys_Anthem_001327834                   Insys_Anthem_001327834
Insys_Anthem_001327835                   Insys_Anthem_001327835
Insys_Anthem_001327836                   Insys_Anthem_001327836

                                                    1699
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1701 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001327844                   Insys_Anthem_001327844
Insys_Anthem_001327845                   Insys_Anthem_001327845
Insys_Anthem_001327847                   Insys_Anthem_001327847
Insys_Anthem_001327853                   Insys_Anthem_001327853
Insys_Anthem_001327855                   Insys_Anthem_001327855
Insys_Anthem_001327859                   Insys_Anthem_001327859
Insys_Anthem_001327861                   Insys_Anthem_001327861
Insys_Anthem_001327862                   Insys_Anthem_001327862
Insys_Anthem_001327864                   Insys_Anthem_001327864
Insys_Anthem_001327870                   Insys_Anthem_001327870
Insys_Anthem_001327878                   Insys_Anthem_001327878
Insys_Anthem_001327882                   Insys_Anthem_001327882
Insys_Anthem_001327883                   Insys_Anthem_001327883
Insys_Anthem_001327884                   Insys_Anthem_001327884
Insys_Anthem_001327885                   Insys_Anthem_001327885
Insys_Anthem_001327888                   Insys_Anthem_001327888
Insys_Anthem_001327891                   Insys_Anthem_001327891
Insys_Anthem_001327903                   Insys_Anthem_001327903
Insys_Anthem_001327911                   Insys_Anthem_001327911
Insys_Anthem_001327914                   Insys_Anthem_001327914
Insys_Anthem_001327919                   Insys_Anthem_001327919
Insys_Anthem_001327922                   Insys_Anthem_001327922
Insys_Anthem_001327925                   Insys_Anthem_001327925
Insys_Anthem_001327932                   Insys_Anthem_001327932
Insys_Anthem_001327933                   Insys_Anthem_001327933
Insys_Anthem_001327934                   Insys_Anthem_001327934
Insys_Anthem_001327937                   Insys_Anthem_001327937
Insys_Anthem_001327938                   Insys_Anthem_001327938
Insys_Anthem_001327939                   Insys_Anthem_001327939
Insys_Anthem_001327943                   Insys_Anthem_001327943
Insys_Anthem_001327952                   Insys_Anthem_001327952
Insys_Anthem_001327953                   Insys_Anthem_001327953
Insys_Anthem_001327954                   Insys_Anthem_001327954
Insys_Anthem_001327958                   Insys_Anthem_001327958
Insys_Anthem_001327964                   Insys_Anthem_001327964
Insys_Anthem_001327965                   Insys_Anthem_001327965
Insys_Anthem_001327966                   Insys_Anthem_001327966
Insys_Anthem_001327968                   Insys_Anthem_001327968
Insys_Anthem_001327973                   Insys_Anthem_001327973
Insys_Anthem_001327974                   Insys_Anthem_001327974
Insys_Anthem_001327984                   Insys_Anthem_001327984
Insys_Anthem_001327985                   Insys_Anthem_001327985
Insys_Anthem_001327986                   Insys_Anthem_001327986
Insys_Anthem_001327987                   Insys_Anthem_001327987
Insys_Anthem_001327988                   Insys_Anthem_001327988
Insys_Anthem_001327997                   Insys_Anthem_001327997
Insys_Anthem_001328000                   Insys_Anthem_001328000

                                                    1700
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1702 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328008                   Insys_Anthem_001328008
Insys_Anthem_001328012                   Insys_Anthem_001328012
Insys_Anthem_001328013                   Insys_Anthem_001328013
Insys_Anthem_001328016                   Insys_Anthem_001328016
Insys_Anthem_001328021                   Insys_Anthem_001328021
Insys_Anthem_001328023                   Insys_Anthem_001328023
Insys_Anthem_001328024                   Insys_Anthem_001328024
Insys_Anthem_001328025                   Insys_Anthem_001328025
Insys_Anthem_001328031                   Insys_Anthem_001328031
Insys_Anthem_001328039                   Insys_Anthem_001328039
Insys_Anthem_001328046                   Insys_Anthem_001328046
Insys_Anthem_001328052                   Insys_Anthem_001328052
Insys_Anthem_001328054                   Insys_Anthem_001328054
Insys_Anthem_001328058                   Insys_Anthem_001328058
Insys_Anthem_001328059                   Insys_Anthem_001328059
Insys_Anthem_001328060                   Insys_Anthem_001328060
Insys_Anthem_001328068                   Insys_Anthem_001328068
Insys_Anthem_001328073                   Insys_Anthem_001328073
Insys_Anthem_001328074                   Insys_Anthem_001328074
Insys_Anthem_001328075                   Insys_Anthem_001328075
Insys_Anthem_001328077                   Insys_Anthem_001328077
Insys_Anthem_001328079                   Insys_Anthem_001328079
Insys_Anthem_001328089                   Insys_Anthem_001328089
Insys_Anthem_001328094                   Insys_Anthem_001328094
Insys_Anthem_001328098                   Insys_Anthem_001328098
Insys_Anthem_001328099                   Insys_Anthem_001328099
Insys_Anthem_001328103                   Insys_Anthem_001328103
Insys_Anthem_001328104                   Insys_Anthem_001328104
Insys_Anthem_001328105                   Insys_Anthem_001328105
Insys_Anthem_001328106                   Insys_Anthem_001328106
Insys_Anthem_001328107                   Insys_Anthem_001328107
Insys_Anthem_001328111                   Insys_Anthem_001328111
Insys_Anthem_001328112                   Insys_Anthem_001328112
Insys_Anthem_001328115                   Insys_Anthem_001328115
Insys_Anthem_001328116                   Insys_Anthem_001328116
Insys_Anthem_001328118                   Insys_Anthem_001328118
Insys_Anthem_001328119                   Insys_Anthem_001328119
Insys_Anthem_001328120                   Insys_Anthem_001328120
Insys_Anthem_001328123                   Insys_Anthem_001328123
Insys_Anthem_001328127                   Insys_Anthem_001328127
Insys_Anthem_001328129                   Insys_Anthem_001328129
Insys_Anthem_001328133                   Insys_Anthem_001328133
Insys_Anthem_001328135                   Insys_Anthem_001328135
Insys_Anthem_001328136                   Insys_Anthem_001328136
Insys_Anthem_001328142                   Insys_Anthem_001328142
Insys_Anthem_001328144                   Insys_Anthem_001328144
Insys_Anthem_001328145                   Insys_Anthem_001328145

                                                    1701
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1703 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328147                   Insys_Anthem_001328147
Insys_Anthem_001328152                   Insys_Anthem_001328152
Insys_Anthem_001328158                   Insys_Anthem_001328158
Insys_Anthem_001328159                   Insys_Anthem_001328159
Insys_Anthem_001328166                   Insys_Anthem_001328166
Insys_Anthem_001328171                   Insys_Anthem_001328171
Insys_Anthem_001328174                   Insys_Anthem_001328174
Insys_Anthem_001328176                   Insys_Anthem_001328176
Insys_Anthem_001328180                   Insys_Anthem_001328180
Insys_Anthem_001328181                   Insys_Anthem_001328181
Insys_Anthem_001328182                   Insys_Anthem_001328182
Insys_Anthem_001328183                   Insys_Anthem_001328183
Insys_Anthem_001328185                   Insys_Anthem_001328185
Insys_Anthem_001328189                   Insys_Anthem_001328189
Insys_Anthem_001328190                   Insys_Anthem_001328190
Insys_Anthem_001328196                   Insys_Anthem_001328196
Insys_Anthem_001328197                   Insys_Anthem_001328197
Insys_Anthem_001328198                   Insys_Anthem_001328198
Insys_Anthem_001328205                   Insys_Anthem_001328205
Insys_Anthem_001328211                   Insys_Anthem_001328211
Insys_Anthem_001328214                   Insys_Anthem_001328214
Insys_Anthem_001328215                   Insys_Anthem_001328215
Insys_Anthem_001328216                   Insys_Anthem_001328216
Insys_Anthem_001328218                   Insys_Anthem_001328218
Insys_Anthem_001328219                   Insys_Anthem_001328219
Insys_Anthem_001328220                   Insys_Anthem_001328220
Insys_Anthem_001328221                   Insys_Anthem_001328221
Insys_Anthem_001328228                   Insys_Anthem_001328228
Insys_Anthem_001328233                   Insys_Anthem_001328233
Insys_Anthem_001328234                   Insys_Anthem_001328234
Insys_Anthem_001328243                   Insys_Anthem_001328243
Insys_Anthem_001328245                   Insys_Anthem_001328245
Insys_Anthem_001328246                   Insys_Anthem_001328246
Insys_Anthem_001328249                   Insys_Anthem_001328249
Insys_Anthem_001328250                   Insys_Anthem_001328250
Insys_Anthem_001328251                   Insys_Anthem_001328251
Insys_Anthem_001328252                   Insys_Anthem_001328252
Insys_Anthem_001328253                   Insys_Anthem_001328253
Insys_Anthem_001328254                   Insys_Anthem_001328254
Insys_Anthem_001328257                   Insys_Anthem_001328257
Insys_Anthem_001328261                   Insys_Anthem_001328261
Insys_Anthem_001328263                   Insys_Anthem_001328263
Insys_Anthem_001328264                   Insys_Anthem_001328264
Insys_Anthem_001328270                   Insys_Anthem_001328270
Insys_Anthem_001328271                   Insys_Anthem_001328271
Insys_Anthem_001328273                   Insys_Anthem_001328273
Insys_Anthem_001328278                   Insys_Anthem_001328278

                                                    1702
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1704 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328281                   Insys_Anthem_001328281
Insys_Anthem_001328290                   Insys_Anthem_001328290
Insys_Anthem_001328291                   Insys_Anthem_001328291
Insys_Anthem_001328294                   Insys_Anthem_001328294
Insys_Anthem_001328303                   Insys_Anthem_001328303
Insys_Anthem_001328309                   Insys_Anthem_001328309
Insys_Anthem_001328310                   Insys_Anthem_001328310
Insys_Anthem_001328317                   Insys_Anthem_001328317
Insys_Anthem_001328318                   Insys_Anthem_001328318
Insys_Anthem_001328319                   Insys_Anthem_001328319
Insys_Anthem_001328333                   Insys_Anthem_001328333
Insys_Anthem_001328334                   Insys_Anthem_001328334
Insys_Anthem_001328336                   Insys_Anthem_001328336
Insys_Anthem_001328341                   Insys_Anthem_001328341
Insys_Anthem_001328342                   Insys_Anthem_001328342
Insys_Anthem_001328352                   Insys_Anthem_001328352
Insys_Anthem_001328360                   Insys_Anthem_001328360
Insys_Anthem_001328364                   Insys_Anthem_001328364
Insys_Anthem_001328372                   Insys_Anthem_001328372
Insys_Anthem_001328379                   Insys_Anthem_001328379
Insys_Anthem_001328385                   Insys_Anthem_001328385
Insys_Anthem_001328386                   Insys_Anthem_001328386
Insys_Anthem_001328387                   Insys_Anthem_001328387
Insys_Anthem_001328391                   Insys_Anthem_001328391
Insys_Anthem_001328392                   Insys_Anthem_001328392
Insys_Anthem_001328393                   Insys_Anthem_001328393
Insys_Anthem_001328395                   Insys_Anthem_001328395
Insys_Anthem_001328401                   Insys_Anthem_001328401
Insys_Anthem_001328408                   Insys_Anthem_001328408
Insys_Anthem_001328410                   Insys_Anthem_001328410
Insys_Anthem_001328417                   Insys_Anthem_001328417
Insys_Anthem_001328424                   Insys_Anthem_001328424
Insys_Anthem_001328428                   Insys_Anthem_001328428
Insys_Anthem_001328429                   Insys_Anthem_001328429
Insys_Anthem_001328431                   Insys_Anthem_001328431
Insys_Anthem_001328439                   Insys_Anthem_001328439
Insys_Anthem_001328444                   Insys_Anthem_001328444
Insys_Anthem_001328446                   Insys_Anthem_001328446
Insys_Anthem_001328451                   Insys_Anthem_001328451
Insys_Anthem_001328452                   Insys_Anthem_001328452
Insys_Anthem_001328454                   Insys_Anthem_001328454
Insys_Anthem_001328459                   Insys_Anthem_001328459
Insys_Anthem_001328460                   Insys_Anthem_001328460
Insys_Anthem_001328462                   Insys_Anthem_001328462
Insys_Anthem_001328464                   Insys_Anthem_001328464
Insys_Anthem_001328475                   Insys_Anthem_001328475
Insys_Anthem_001328479                   Insys_Anthem_001328479

                                                    1703
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1705 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328492                   Insys_Anthem_001328492
Insys_Anthem_001328495                   Insys_Anthem_001328495
Insys_Anthem_001328496                   Insys_Anthem_001328496
Insys_Anthem_001328497                   Insys_Anthem_001328497
Insys_Anthem_001328503                   Insys_Anthem_001328503
Insys_Anthem_001328504                   Insys_Anthem_001328504
Insys_Anthem_001328508                   Insys_Anthem_001328508
Insys_Anthem_001328509                   Insys_Anthem_001328509
Insys_Anthem_001328512                   Insys_Anthem_001328512
Insys_Anthem_001328513                   Insys_Anthem_001328513
Insys_Anthem_001328514                   Insys_Anthem_001328514
Insys_Anthem_001328515                   Insys_Anthem_001328515
Insys_Anthem_001328520                   Insys_Anthem_001328520
Insys_Anthem_001328523                   Insys_Anthem_001328523
Insys_Anthem_001328525                   Insys_Anthem_001328525
Insys_Anthem_001328530                   Insys_Anthem_001328530
Insys_Anthem_001328535                   Insys_Anthem_001328535
Insys_Anthem_001328536                   Insys_Anthem_001328536
Insys_Anthem_001328541                   Insys_Anthem_001328541
Insys_Anthem_001328543                   Insys_Anthem_001328543
Insys_Anthem_001328547                   Insys_Anthem_001328547
Insys_Anthem_001328548                   Insys_Anthem_001328548
Insys_Anthem_001328553                   Insys_Anthem_001328553
Insys_Anthem_001328560                   Insys_Anthem_001328560
Insys_Anthem_001328569                   Insys_Anthem_001328569
Insys_Anthem_001328570                   Insys_Anthem_001328570
Insys_Anthem_001328572                   Insys_Anthem_001328572
Insys_Anthem_001328575                   Insys_Anthem_001328575
Insys_Anthem_001328576                   Insys_Anthem_001328576
Insys_Anthem_001328577                   Insys_Anthem_001328577
Insys_Anthem_001328581                   Insys_Anthem_001328581
Insys_Anthem_001328585                   Insys_Anthem_001328585
Insys_Anthem_001328587                   Insys_Anthem_001328587
Insys_Anthem_001328593                   Insys_Anthem_001328593
Insys_Anthem_001328594                   Insys_Anthem_001328594
Insys_Anthem_001328602                   Insys_Anthem_001328602
Insys_Anthem_001328604                   Insys_Anthem_001328604
Insys_Anthem_001328605                   Insys_Anthem_001328605
Insys_Anthem_001328606                   Insys_Anthem_001328606
Insys_Anthem_001328611                   Insys_Anthem_001328611
Insys_Anthem_001328612                   Insys_Anthem_001328612
Insys_Anthem_001328617                   Insys_Anthem_001328617
Insys_Anthem_001328618                   Insys_Anthem_001328618
Insys_Anthem_001328619                   Insys_Anthem_001328619
Insys_Anthem_001328620                   Insys_Anthem_001328620
Insys_Anthem_001328621                   Insys_Anthem_001328621
Insys_Anthem_001328626                   Insys_Anthem_001328626

                                                    1704
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1706 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328639                   Insys_Anthem_001328639
Insys_Anthem_001328640                   Insys_Anthem_001328640
Insys_Anthem_001328642                   Insys_Anthem_001328642
Insys_Anthem_001328643                   Insys_Anthem_001328643
Insys_Anthem_001328646                   Insys_Anthem_001328646
Insys_Anthem_001328649                   Insys_Anthem_001328649
Insys_Anthem_001328668                   Insys_Anthem_001328668
Insys_Anthem_001328670                   Insys_Anthem_001328670
Insys_Anthem_001328674                   Insys_Anthem_001328674
Insys_Anthem_001328677                   Insys_Anthem_001328677
Insys_Anthem_001328681                   Insys_Anthem_001328681
Insys_Anthem_001328685                   Insys_Anthem_001328685
Insys_Anthem_001328688                   Insys_Anthem_001328688
Insys_Anthem_001328689                   Insys_Anthem_001328689
Insys_Anthem_001328698                   Insys_Anthem_001328698
Insys_Anthem_001328705                   Insys_Anthem_001328705
Insys_Anthem_001328706                   Insys_Anthem_001328706
Insys_Anthem_001328707                   Insys_Anthem_001328707
Insys_Anthem_001328708                   Insys_Anthem_001328708
Insys_Anthem_001328718                   Insys_Anthem_001328718
Insys_Anthem_001328719                   Insys_Anthem_001328719
Insys_Anthem_001328720                   Insys_Anthem_001328720
Insys_Anthem_001328726                   Insys_Anthem_001328726
Insys_Anthem_001328734                   Insys_Anthem_001328734
Insys_Anthem_001328737                   Insys_Anthem_001328737
Insys_Anthem_001328738                   Insys_Anthem_001328738
Insys_Anthem_001328739                   Insys_Anthem_001328739
Insys_Anthem_001328741                   Insys_Anthem_001328741
Insys_Anthem_001328742                   Insys_Anthem_001328742
Insys_Anthem_001328743                   Insys_Anthem_001328743
Insys_Anthem_001328744                   Insys_Anthem_001328744
Insys_Anthem_001328745                   Insys_Anthem_001328745
Insys_Anthem_001328746                   Insys_Anthem_001328746
Insys_Anthem_001328747                   Insys_Anthem_001328747
Insys_Anthem_001328758                   Insys_Anthem_001328758
Insys_Anthem_001328760                   Insys_Anthem_001328760
Insys_Anthem_001328761                   Insys_Anthem_001328761
Insys_Anthem_001328764                   Insys_Anthem_001328764
Insys_Anthem_001328768                   Insys_Anthem_001328768
Insys_Anthem_001328770                   Insys_Anthem_001328770
Insys_Anthem_001328772                   Insys_Anthem_001328772
Insys_Anthem_001328773                   Insys_Anthem_001328773
Insys_Anthem_001328775                   Insys_Anthem_001328775
Insys_Anthem_001328790                   Insys_Anthem_001328790
Insys_Anthem_001328791                   Insys_Anthem_001328791
Insys_Anthem_001328792                   Insys_Anthem_001328792
Insys_Anthem_001328793                   Insys_Anthem_001328793

                                                    1705
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1707 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328798                   Insys_Anthem_001328798
Insys_Anthem_001328802                   Insys_Anthem_001328802
Insys_Anthem_001328804                   Insys_Anthem_001328804
Insys_Anthem_001328806                   Insys_Anthem_001328806
Insys_Anthem_001328810                   Insys_Anthem_001328810
Insys_Anthem_001328815                   Insys_Anthem_001328815
Insys_Anthem_001328817                   Insys_Anthem_001328817
Insys_Anthem_001328820                   Insys_Anthem_001328820
Insys_Anthem_001328823                   Insys_Anthem_001328823
Insys_Anthem_001328825                   Insys_Anthem_001328825
Insys_Anthem_001328826                   Insys_Anthem_001328826
Insys_Anthem_001328829                   Insys_Anthem_001328829
Insys_Anthem_001328830                   Insys_Anthem_001328830
Insys_Anthem_001328833                   Insys_Anthem_001328833
Insys_Anthem_001328834                   Insys_Anthem_001328834
Insys_Anthem_001328835                   Insys_Anthem_001328835
Insys_Anthem_001328836                   Insys_Anthem_001328836
Insys_Anthem_001328837                   Insys_Anthem_001328837
Insys_Anthem_001328839                   Insys_Anthem_001328839
Insys_Anthem_001328840                   Insys_Anthem_001328840
Insys_Anthem_001328841                   Insys_Anthem_001328841
Insys_Anthem_001328844                   Insys_Anthem_001328844
Insys_Anthem_001328853                   Insys_Anthem_001328853
Insys_Anthem_001328855                   Insys_Anthem_001328855
Insys_Anthem_001328856                   Insys_Anthem_001328856
Insys_Anthem_001328857                   Insys_Anthem_001328857
Insys_Anthem_001328861                   Insys_Anthem_001328861
Insys_Anthem_001328862                   Insys_Anthem_001328862
Insys_Anthem_001328874                   Insys_Anthem_001328874
Insys_Anthem_001328875                   Insys_Anthem_001328875
Insys_Anthem_001328876                   Insys_Anthem_001328876
Insys_Anthem_001328878                   Insys_Anthem_001328878
Insys_Anthem_001328879                   Insys_Anthem_001328879
Insys_Anthem_001328885                   Insys_Anthem_001328885
Insys_Anthem_001328888                   Insys_Anthem_001328888
Insys_Anthem_001328889                   Insys_Anthem_001328889
Insys_Anthem_001328890                   Insys_Anthem_001328890
Insys_Anthem_001328894                   Insys_Anthem_001328894
Insys_Anthem_001328900                   Insys_Anthem_001328900
Insys_Anthem_001328910                   Insys_Anthem_001328910
Insys_Anthem_001328911                   Insys_Anthem_001328911
Insys_Anthem_001328913                   Insys_Anthem_001328913
Insys_Anthem_001328923                   Insys_Anthem_001328923
Insys_Anthem_001328925                   Insys_Anthem_001328925
Insys_Anthem_001328927                   Insys_Anthem_001328927
Insys_Anthem_001328934                   Insys_Anthem_001328934
Insys_Anthem_001328936                   Insys_Anthem_001328936

                                                    1706
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1708 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001328940                   Insys_Anthem_001328940
Insys_Anthem_001328943                   Insys_Anthem_001328943
Insys_Anthem_001328950                   Insys_Anthem_001328950
Insys_Anthem_001328951                   Insys_Anthem_001328951
Insys_Anthem_001328952                   Insys_Anthem_001328952
Insys_Anthem_001328954                   Insys_Anthem_001328954
Insys_Anthem_001328956                   Insys_Anthem_001328956
Insys_Anthem_001328961                   Insys_Anthem_001328961
Insys_Anthem_001328962                   Insys_Anthem_001328962
Insys_Anthem_001328963                   Insys_Anthem_001328963
Insys_Anthem_001328969                   Insys_Anthem_001328969
Insys_Anthem_001328975                   Insys_Anthem_001328975
Insys_Anthem_001328977                   Insys_Anthem_001328977
Insys_Anthem_001328978                   Insys_Anthem_001328978
Insys_Anthem_001328980                   Insys_Anthem_001328980
Insys_Anthem_001328981                   Insys_Anthem_001328981
Insys_Anthem_001328985                   Insys_Anthem_001328985
Insys_Anthem_001328987                   Insys_Anthem_001328987
Insys_Anthem_001328992                   Insys_Anthem_001328992
Insys_Anthem_001328993                   Insys_Anthem_001328993
Insys_Anthem_001328995                   Insys_Anthem_001328995
Insys_Anthem_001328996                   Insys_Anthem_001328996
Insys_Anthem_001329006                   Insys_Anthem_001329006
Insys_Anthem_001329007                   Insys_Anthem_001329007
Insys_Anthem_001329008                   Insys_Anthem_001329008
Insys_Anthem_001329010                   Insys_Anthem_001329010
Insys_Anthem_001329014                   Insys_Anthem_001329014
Insys_Anthem_001329021                   Insys_Anthem_001329021
Insys_Anthem_001329022                   Insys_Anthem_001329022
Insys_Anthem_001329029                   Insys_Anthem_001329029
Insys_Anthem_001329031                   Insys_Anthem_001329031
Insys_Anthem_001329032                   Insys_Anthem_001329032
Insys_Anthem_001329034                   Insys_Anthem_001329034
Insys_Anthem_001329053                   Insys_Anthem_001329053
Insys_Anthem_001329055                   Insys_Anthem_001329055
Insys_Anthem_001329056                   Insys_Anthem_001329056
Insys_Anthem_001329057                   Insys_Anthem_001329057
Insys_Anthem_001329058                   Insys_Anthem_001329058
Insys_Anthem_001329061                   Insys_Anthem_001329061
Insys_Anthem_001329064                   Insys_Anthem_001329064
Insys_Anthem_001329068                   Insys_Anthem_001329068
Insys_Anthem_001329073                   Insys_Anthem_001329073
Insys_Anthem_001329077                   Insys_Anthem_001329077
Insys_Anthem_001329081                   Insys_Anthem_001329081
Insys_Anthem_001329082                   Insys_Anthem_001329082
Insys_Anthem_001329086                   Insys_Anthem_001329086
Insys_Anthem_001329088                   Insys_Anthem_001329088

                                                    1707
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1709 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001329093                   Insys_Anthem_001329093
Insys_Anthem_001329094                   Insys_Anthem_001329094
Insys_Anthem_001329105                   Insys_Anthem_001329105
Insys_Anthem_001329107                   Insys_Anthem_001329107
Insys_Anthem_001329114                   Insys_Anthem_001329114
Insys_Anthem_001329115                   Insys_Anthem_001329115
Insys_Anthem_001329116                   Insys_Anthem_001329116
Insys_Anthem_001329117                   Insys_Anthem_001329117
Insys_Anthem_001329118                   Insys_Anthem_001329118
Insys_Anthem_001329119                   Insys_Anthem_001329119
Insys_Anthem_001329120                   Insys_Anthem_001329120
Insys_Anthem_001329121                   Insys_Anthem_001329121
Insys_Anthem_001329122                   Insys_Anthem_001329122
Insys_Anthem_001329125                   Insys_Anthem_001329125
Insys_Anthem_001329126                   Insys_Anthem_001329126
Insys_Anthem_001329128                   Insys_Anthem_001329128
Insys_Anthem_001329129                   Insys_Anthem_001329129
Insys_Anthem_001329132                   Insys_Anthem_001329132
Insys_Anthem_001329133                   Insys_Anthem_001329133
Insys_Anthem_001329146                   Insys_Anthem_001329146
Insys_Anthem_001329153                   Insys_Anthem_001329153
Insys_Anthem_001329157                   Insys_Anthem_001329157
Insys_Anthem_001329158                   Insys_Anthem_001329158
Insys_Anthem_001329160                   Insys_Anthem_001329160
Insys_Anthem_001329161                   Insys_Anthem_001329161
Insys_Anthem_001329162                   Insys_Anthem_001329162
Insys_Anthem_001329166                   Insys_Anthem_001329166
Insys_Anthem_001329167                   Insys_Anthem_001329167
Insys_Anthem_001329168                   Insys_Anthem_001329168
Insys_Anthem_001329169                   Insys_Anthem_001329169
Insys_Anthem_001329179                   Insys_Anthem_001329179
Insys_Anthem_001329185                   Insys_Anthem_001329185
Insys_Anthem_001329193                   Insys_Anthem_001329193
Insys_Anthem_001329200                   Insys_Anthem_001329200
Insys_Anthem_001329201                   Insys_Anthem_001329201
Insys_Anthem_001329207                   Insys_Anthem_001329207
Insys_Anthem_001329211                   Insys_Anthem_001329211
Insys_Anthem_001329214                   Insys_Anthem_001329214
Insys_Anthem_001329221                   Insys_Anthem_001329221
Insys_Anthem_001329225                   Insys_Anthem_001329225
Insys_Anthem_001329226                   Insys_Anthem_001329226
Insys_Anthem_001329228                   Insys_Anthem_001329228
Insys_Anthem_001329229                   Insys_Anthem_001329229
Insys_Anthem_001329230                   Insys_Anthem_001329230
Insys_Anthem_001329231                   Insys_Anthem_001329231
Insys_Anthem_001329240                   Insys_Anthem_001329240
Insys_Anthem_001329241                   Insys_Anthem_001329241

                                                    1708
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1710 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001329245                   Insys_Anthem_001329245
Insys_Anthem_001329250                   Insys_Anthem_001329250
Insys_Anthem_001329254                   Insys_Anthem_001329254
Insys_Anthem_001329255                   Insys_Anthem_001329255
Insys_Anthem_001329264                   Insys_Anthem_001329264
Insys_Anthem_001329269                   Insys_Anthem_001329269
Insys_Anthem_001329270                   Insys_Anthem_001329270
Insys_Anthem_001329271                   Insys_Anthem_001329271
Insys_Anthem_001329272                   Insys_Anthem_001329272
Insys_Anthem_001329277                   Insys_Anthem_001329277
Insys_Anthem_001329279                   Insys_Anthem_001329279
Insys_Anthem_001329281                   Insys_Anthem_001329281
Insys_Anthem_001329283                   Insys_Anthem_001329283
Insys_Anthem_001329286                   Insys_Anthem_001329286
Insys_Anthem_001329290                   Insys_Anthem_001329290
Insys_Anthem_001329294                   Insys_Anthem_001329294
Insys_Anthem_001329297                   Insys_Anthem_001329297
Insys_Anthem_001329298                   Insys_Anthem_001329298
Insys_Anthem_001329300                   Insys_Anthem_001329300
Insys_Anthem_001329301                   Insys_Anthem_001329301
Insys_Anthem_001329306                   Insys_Anthem_001329306
Insys_Anthem_001329322                   Insys_Anthem_001329322
Insys_Anthem_001329326                   Insys_Anthem_001329326
Insys_Anthem_001329329                   Insys_Anthem_001329329
Insys_Anthem_001329330                   Insys_Anthem_001329330
Insys_Anthem_001329342                   Insys_Anthem_001329342
Insys_Anthem_001329343                   Insys_Anthem_001329343
Insys_Anthem_001329347                   Insys_Anthem_001329347
Insys_Anthem_001329348                   Insys_Anthem_001329348
Insys_Anthem_001329356                   Insys_Anthem_001329356
Insys_Anthem_001329357                   Insys_Anthem_001329357
Insys_Anthem_001329359                   Insys_Anthem_001329359
Insys_Anthem_001329362                   Insys_Anthem_001329362
Insys_Anthem_001329372                   Insys_Anthem_001329372
Insys_Anthem_001329373                   Insys_Anthem_001329373
Insys_Anthem_001329376                   Insys_Anthem_001329376
Insys_Anthem_001329377                   Insys_Anthem_001329377
Insys_Anthem_001329384                   Insys_Anthem_001329384
Insys_Anthem_001329385                   Insys_Anthem_001329385
Insys_Anthem_001329387                   Insys_Anthem_001329387
Insys_Anthem_001329392                   Insys_Anthem_001329392
Insys_Anthem_001329393                   Insys_Anthem_001329393
Insys_Anthem_001329394                   Insys_Anthem_001329394
Insys_Anthem_001329401                   Insys_Anthem_001329401
Insys_Anthem_001329402                   Insys_Anthem_001329402
Insys_Anthem_001329406                   Insys_Anthem_001329406
Insys_Anthem_001329412                   Insys_Anthem_001329412

                                                    1709
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1711 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001329413                   Insys_Anthem_001329413
Insys_Anthem_001329418                   Insys_Anthem_001329418
Insys_Anthem_001329419                   Insys_Anthem_001329419
Insys_Anthem_001329421                   Insys_Anthem_001329421
Insys_Anthem_001329427                   Insys_Anthem_001329427
Insys_Anthem_001329434                   Insys_Anthem_001329434
Insys_Anthem_001329449                   Insys_Anthem_001329449
Insys_Anthem_001329465                   Insys_Anthem_001329465
Insys_Anthem_001329473                   Insys_Anthem_001329473
Insys_Anthem_001329476                   Insys_Anthem_001329476
Insys_Anthem_001329479                   Insys_Anthem_001329479
Insys_Anthem_001329484                   Insys_Anthem_001329484
Insys_Anthem_001329493                   Insys_Anthem_001329493
Insys_Anthem_001329494                   Insys_Anthem_001329494
Insys_Anthem_001329495                   Insys_Anthem_001329495
Insys_Anthem_001329501                   Insys_Anthem_001329501
Insys_Anthem_001329502                   Insys_Anthem_001329502
Insys_Anthem_001329504                   Insys_Anthem_001329504
Insys_Anthem_001329505                   Insys_Anthem_001329505
Insys_Anthem_001329506                   Insys_Anthem_001329506
Insys_Anthem_001329507                   Insys_Anthem_001329507
Insys_Anthem_001329508                   Insys_Anthem_001329508
Insys_Anthem_001329509                   Insys_Anthem_001329509
Insys_Anthem_001329510                   Insys_Anthem_001329510
Insys_Anthem_001329520                   Insys_Anthem_001329520
Insys_Anthem_001329525                   Insys_Anthem_001329525
Insys_Anthem_001329527                   Insys_Anthem_001329527
Insys_Anthem_001329528                   Insys_Anthem_001329528
Insys_Anthem_001329529                   Insys_Anthem_001329529
Insys_Anthem_001329540                   Insys_Anthem_001329540
Insys_Anthem_001329541                   Insys_Anthem_001329541
Insys_Anthem_001329552                   Insys_Anthem_001329552
Insys_Anthem_001329565                   Insys_Anthem_001329565
Insys_Anthem_001329569                   Insys_Anthem_001329569
Insys_Anthem_001329577                   Insys_Anthem_001329577
Insys_Anthem_001329578                   Insys_Anthem_001329578
Insys_Anthem_001329580                   Insys_Anthem_001329580
Insys_Anthem_001329582                   Insys_Anthem_001329582
Insys_Anthem_001329583                   Insys_Anthem_001329583
Insys_Anthem_001329586                   Insys_Anthem_001329586
Insys_Anthem_001329587                   Insys_Anthem_001329587
Insys_Anthem_001329591                   Insys_Anthem_001329591
Insys_Anthem_001329595                   Insys_Anthem_001329595
Insys_Anthem_001329597                   Insys_Anthem_001329597
Insys_Anthem_001329603                   Insys_Anthem_001329603
Insys_Anthem_001329612                   Insys_Anthem_001329612
Insys_Anthem_001329615                   Insys_Anthem_001329615

                                                    1710
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1712 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001329619                   Insys_Anthem_001329619
Insys_Anthem_001329620                   Insys_Anthem_001329620
Insys_Anthem_001329621                   Insys_Anthem_001329621
Insys_Anthem_001329624                   Insys_Anthem_001329624
Insys_Anthem_001329625                   Insys_Anthem_001329625
Insys_Anthem_001329626                   Insys_Anthem_001329626
Insys_Anthem_001329638                   Insys_Anthem_001329638
Insys_Anthem_001329640                   Insys_Anthem_001329640
Insys_Anthem_001329649                   Insys_Anthem_001329649
Insys_Anthem_001329650                   Insys_Anthem_001329650
Insys_Anthem_001329682                   Insys_Anthem_001329682
Insys_Anthem_001329686                   Insys_Anthem_001329686
Insys_Anthem_001329689                   Insys_Anthem_001329689
Insys_Anthem_001329690                   Insys_Anthem_001329690
Insys_Anthem_001329699                   Insys_Anthem_001329699
Insys_Anthem_001329700                   Insys_Anthem_001329700
Insys_Anthem_001329701                   Insys_Anthem_001329701
Insys_Anthem_001329712                   Insys_Anthem_001329712
Insys_Anthem_001329716                   Insys_Anthem_001329716
Insys_Anthem_001329726                   Insys_Anthem_001329726
Insys_Anthem_001329728                   Insys_Anthem_001329728
Insys_Anthem_001329734                   Insys_Anthem_001329734
Insys_Anthem_001329738                   Insys_Anthem_001329738
Insys_Anthem_001329742                   Insys_Anthem_001329742
Insys_Anthem_001329745                   Insys_Anthem_001329745
Insys_Anthem_001329747                   Insys_Anthem_001329747
Insys_Anthem_001329752                   Insys_Anthem_001329752
Insys_Anthem_001329755                   Insys_Anthem_001329755
Insys_Anthem_001329756                   Insys_Anthem_001329756
Insys_Anthem_001329757                   Insys_Anthem_001329757
Insys_Anthem_001329759                   Insys_Anthem_001329759
Insys_Anthem_001329764                   Insys_Anthem_001329764
Insys_Anthem_001329781                   Insys_Anthem_001329781
Insys_Anthem_001329782                   Insys_Anthem_001329782
Insys_Anthem_001329783                   Insys_Anthem_001329783
Insys_Anthem_001329786                   Insys_Anthem_001329786
Insys_Anthem_001329787                   Insys_Anthem_001329787
Insys_Anthem_001329789                   Insys_Anthem_001329789
Insys_Anthem_001329792                   Insys_Anthem_001329792
Insys_Anthem_001329802                   Insys_Anthem_001329802
Insys_Anthem_001329805                   Insys_Anthem_001329805
Insys_Anthem_001329806                   Insys_Anthem_001329806
Insys_Anthem_001329814                   Insys_Anthem_001329814
Insys_Anthem_001329816                   Insys_Anthem_001329816
Insys_Anthem_001329824                   Insys_Anthem_001329824
Insys_Anthem_001329825                   Insys_Anthem_001329825
Insys_Anthem_001329827                   Insys_Anthem_001329827

                                                    1711
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1713 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001329837                   Insys_Anthem_001329837
Insys_Anthem_001329847                   Insys_Anthem_001329847
Insys_Anthem_001329849                   Insys_Anthem_001329849
Insys_Anthem_001329856                   Insys_Anthem_001329856
Insys_Anthem_001329858                   Insys_Anthem_001329858
Insys_Anthem_001329859                   Insys_Anthem_001329859
Insys_Anthem_001329860                   Insys_Anthem_001329860
Insys_Anthem_001329871                   Insys_Anthem_001329871
Insys_Anthem_001329872                   Insys_Anthem_001329872
Insys_Anthem_001329874                   Insys_Anthem_001329874
Insys_Anthem_001329875                   Insys_Anthem_001329875
Insys_Anthem_001329881                   Insys_Anthem_001329881
Insys_Anthem_001329893                   Insys_Anthem_001329893
Insys_Anthem_001329895                   Insys_Anthem_001329895
Insys_Anthem_001329897                   Insys_Anthem_001329897
Insys_Anthem_001329898                   Insys_Anthem_001329898
Insys_Anthem_001329900                   Insys_Anthem_001329900
Insys_Anthem_001329906                   Insys_Anthem_001329906
Insys_Anthem_001329907                   Insys_Anthem_001329907
Insys_Anthem_001329908                   Insys_Anthem_001329908
Insys_Anthem_001329924                   Insys_Anthem_001329924
Insys_Anthem_001329928                   Insys_Anthem_001329928
Insys_Anthem_001329931                   Insys_Anthem_001329931
Insys_Anthem_001329932                   Insys_Anthem_001329932
Insys_Anthem_001329937                   Insys_Anthem_001329937
Insys_Anthem_001329939                   Insys_Anthem_001329939
Insys_Anthem_001329948                   Insys_Anthem_001329948
Insys_Anthem_001329950                   Insys_Anthem_001329950
Insys_Anthem_001329953                   Insys_Anthem_001329953
Insys_Anthem_001329954                   Insys_Anthem_001329954
Insys_Anthem_001329964                   Insys_Anthem_001329964
Insys_Anthem_001329969                   Insys_Anthem_001329969
Insys_Anthem_001329976                   Insys_Anthem_001329976
Insys_Anthem_001329977                   Insys_Anthem_001329977
Insys_Anthem_001329983                   Insys_Anthem_001329983
Insys_Anthem_001329985                   Insys_Anthem_001329985
Insys_Anthem_001329986                   Insys_Anthem_001329986
Insys_Anthem_001329987                   Insys_Anthem_001329987
Insys_Anthem_001329989                   Insys_Anthem_001329989
Insys_Anthem_001329991                   Insys_Anthem_001329991
Insys_Anthem_001329993                   Insys_Anthem_001329993
Insys_Anthem_001329997                   Insys_Anthem_001329997
Insys_Anthem_001329999                   Insys_Anthem_001329999
Insys_Anthem_001330002                   Insys_Anthem_001330002
Insys_Anthem_001330010                   Insys_Anthem_001330010
Insys_Anthem_001330011                   Insys_Anthem_001330011
Insys_Anthem_001330023                   Insys_Anthem_001330023

                                                    1712
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1714 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330029                   Insys_Anthem_001330029
Insys_Anthem_001330030                   Insys_Anthem_001330030
Insys_Anthem_001330037                   Insys_Anthem_001330037
Insys_Anthem_001330040                   Insys_Anthem_001330040
Insys_Anthem_001330041                   Insys_Anthem_001330041
Insys_Anthem_001330046                   Insys_Anthem_001330046
Insys_Anthem_001330048                   Insys_Anthem_001330048
Insys_Anthem_001330049                   Insys_Anthem_001330049
Insys_Anthem_001330052                   Insys_Anthem_001330052
Insys_Anthem_001330055                   Insys_Anthem_001330055
Insys_Anthem_001330056                   Insys_Anthem_001330056
Insys_Anthem_001330070                   Insys_Anthem_001330070
Insys_Anthem_001330071                   Insys_Anthem_001330071
Insys_Anthem_001330072                   Insys_Anthem_001330072
Insys_Anthem_001330076                   Insys_Anthem_001330076
Insys_Anthem_001330080                   Insys_Anthem_001330080
Insys_Anthem_001330082                   Insys_Anthem_001330082
Insys_Anthem_001330087                   Insys_Anthem_001330087
Insys_Anthem_001330095                   Insys_Anthem_001330095
Insys_Anthem_001330096                   Insys_Anthem_001330096
Insys_Anthem_001330097                   Insys_Anthem_001330097
Insys_Anthem_001330100                   Insys_Anthem_001330100
Insys_Anthem_001330106                   Insys_Anthem_001330106
Insys_Anthem_001330107                   Insys_Anthem_001330107
Insys_Anthem_001330108                   Insys_Anthem_001330108
Insys_Anthem_001330114                   Insys_Anthem_001330114
Insys_Anthem_001330115                   Insys_Anthem_001330115
Insys_Anthem_001330116                   Insys_Anthem_001330116
Insys_Anthem_001330119                   Insys_Anthem_001330119
Insys_Anthem_001330120                   Insys_Anthem_001330120
Insys_Anthem_001330125                   Insys_Anthem_001330125
Insys_Anthem_001330136                   Insys_Anthem_001330136
Insys_Anthem_001330156                   Insys_Anthem_001330156
Insys_Anthem_001330157                   Insys_Anthem_001330157
Insys_Anthem_001330166                   Insys_Anthem_001330166
Insys_Anthem_001330168                   Insys_Anthem_001330168
Insys_Anthem_001330169                   Insys_Anthem_001330169
Insys_Anthem_001330184                   Insys_Anthem_001330184
Insys_Anthem_001330186                   Insys_Anthem_001330186
Insys_Anthem_001330187                   Insys_Anthem_001330187
Insys_Anthem_001330197                   Insys_Anthem_001330197
Insys_Anthem_001330198                   Insys_Anthem_001330198
Insys_Anthem_001330200                   Insys_Anthem_001330200
Insys_Anthem_001330213                   Insys_Anthem_001330213
Insys_Anthem_001330214                   Insys_Anthem_001330214
Insys_Anthem_001330216                   Insys_Anthem_001330216
Insys_Anthem_001330219                   Insys_Anthem_001330219

                                                    1713
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1715 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330224                   Insys_Anthem_001330224
Insys_Anthem_001330227                   Insys_Anthem_001330227
Insys_Anthem_001330228                   Insys_Anthem_001330228
Insys_Anthem_001330230                   Insys_Anthem_001330230
Insys_Anthem_001330235                   Insys_Anthem_001330235
Insys_Anthem_001330239                   Insys_Anthem_001330239
Insys_Anthem_001330248                   Insys_Anthem_001330248
Insys_Anthem_001330252                   Insys_Anthem_001330252
Insys_Anthem_001330253                   Insys_Anthem_001330253
Insys_Anthem_001330254                   Insys_Anthem_001330254
Insys_Anthem_001330256                   Insys_Anthem_001330256
Insys_Anthem_001330257                   Insys_Anthem_001330257
Insys_Anthem_001330258                   Insys_Anthem_001330258
Insys_Anthem_001330259                   Insys_Anthem_001330259
Insys_Anthem_001330264                   Insys_Anthem_001330264
Insys_Anthem_001330268                   Insys_Anthem_001330268
Insys_Anthem_001330269                   Insys_Anthem_001330269
Insys_Anthem_001330270                   Insys_Anthem_001330270
Insys_Anthem_001330271                   Insys_Anthem_001330271
Insys_Anthem_001330273                   Insys_Anthem_001330273
Insys_Anthem_001330274                   Insys_Anthem_001330274
Insys_Anthem_001330280                   Insys_Anthem_001330280
Insys_Anthem_001330282                   Insys_Anthem_001330282
Insys_Anthem_001330284                   Insys_Anthem_001330284
Insys_Anthem_001330290                   Insys_Anthem_001330290
Insys_Anthem_001330293                   Insys_Anthem_001330293
Insys_Anthem_001330298                   Insys_Anthem_001330298
Insys_Anthem_001330303                   Insys_Anthem_001330303
Insys_Anthem_001330305                   Insys_Anthem_001330305
Insys_Anthem_001330308                   Insys_Anthem_001330308
Insys_Anthem_001330309                   Insys_Anthem_001330309
Insys_Anthem_001330313                   Insys_Anthem_001330313
Insys_Anthem_001330318                   Insys_Anthem_001330318
Insys_Anthem_001330329                   Insys_Anthem_001330329
Insys_Anthem_001330331                   Insys_Anthem_001330331
Insys_Anthem_001330334                   Insys_Anthem_001330334
Insys_Anthem_001330335                   Insys_Anthem_001330335
Insys_Anthem_001330347                   Insys_Anthem_001330347
Insys_Anthem_001330348                   Insys_Anthem_001330348
Insys_Anthem_001330349                   Insys_Anthem_001330349
Insys_Anthem_001330356                   Insys_Anthem_001330356
Insys_Anthem_001330361                   Insys_Anthem_001330361
Insys_Anthem_001330367                   Insys_Anthem_001330367
Insys_Anthem_001330376                   Insys_Anthem_001330376
Insys_Anthem_001330379                   Insys_Anthem_001330379
Insys_Anthem_001330381                   Insys_Anthem_001330381
Insys_Anthem_001330382                   Insys_Anthem_001330382

                                                    1714
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1716 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330384                   Insys_Anthem_001330384
Insys_Anthem_001330385                   Insys_Anthem_001330385
Insys_Anthem_001330386                   Insys_Anthem_001330386
Insys_Anthem_001330388                   Insys_Anthem_001330388
Insys_Anthem_001330390                   Insys_Anthem_001330390
Insys_Anthem_001330393                   Insys_Anthem_001330393
Insys_Anthem_001330396                   Insys_Anthem_001330396
Insys_Anthem_001330401                   Insys_Anthem_001330401
Insys_Anthem_001330417                   Insys_Anthem_001330417
Insys_Anthem_001330418                   Insys_Anthem_001330418
Insys_Anthem_001330419                   Insys_Anthem_001330419
Insys_Anthem_001330422                   Insys_Anthem_001330422
Insys_Anthem_001330425                   Insys_Anthem_001330425
Insys_Anthem_001330427                   Insys_Anthem_001330427
Insys_Anthem_001330431                   Insys_Anthem_001330431
Insys_Anthem_001330433                   Insys_Anthem_001330433
Insys_Anthem_001330436                   Insys_Anthem_001330436
Insys_Anthem_001330441                   Insys_Anthem_001330441
Insys_Anthem_001330454                   Insys_Anthem_001330454
Insys_Anthem_001330456                   Insys_Anthem_001330456
Insys_Anthem_001330459                   Insys_Anthem_001330459
Insys_Anthem_001330465                   Insys_Anthem_001330465
Insys_Anthem_001330472                   Insys_Anthem_001330472
Insys_Anthem_001330479                   Insys_Anthem_001330479
Insys_Anthem_001330480                   Insys_Anthem_001330480
Insys_Anthem_001330488                   Insys_Anthem_001330488
Insys_Anthem_001330497                   Insys_Anthem_001330497
Insys_Anthem_001330498                   Insys_Anthem_001330498
Insys_Anthem_001330500                   Insys_Anthem_001330500
Insys_Anthem_001330506                   Insys_Anthem_001330506
Insys_Anthem_001330511                   Insys_Anthem_001330511
Insys_Anthem_001330512                   Insys_Anthem_001330512
Insys_Anthem_001330514                   Insys_Anthem_001330514
Insys_Anthem_001330515                   Insys_Anthem_001330515
Insys_Anthem_001330519                   Insys_Anthem_001330519
Insys_Anthem_001330521                   Insys_Anthem_001330521
Insys_Anthem_001330522                   Insys_Anthem_001330522
Insys_Anthem_001330527                   Insys_Anthem_001330527
Insys_Anthem_001330529                   Insys_Anthem_001330529
Insys_Anthem_001330535                   Insys_Anthem_001330535
Insys_Anthem_001330555                   Insys_Anthem_001330555
Insys_Anthem_001330559                   Insys_Anthem_001330559
Insys_Anthem_001330572                   Insys_Anthem_001330572
Insys_Anthem_001330573                   Insys_Anthem_001330573
Insys_Anthem_001330578                   Insys_Anthem_001330578
Insys_Anthem_001330583                   Insys_Anthem_001330583
Insys_Anthem_001330584                   Insys_Anthem_001330584

                                                    1715
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1717 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330590                   Insys_Anthem_001330590
Insys_Anthem_001330591                   Insys_Anthem_001330591
Insys_Anthem_001330593                   Insys_Anthem_001330593
Insys_Anthem_001330596                   Insys_Anthem_001330596
Insys_Anthem_001330601                   Insys_Anthem_001330601
Insys_Anthem_001330602                   Insys_Anthem_001330602
Insys_Anthem_001330611                   Insys_Anthem_001330611
Insys_Anthem_001330612                   Insys_Anthem_001330612
Insys_Anthem_001330614                   Insys_Anthem_001330614
Insys_Anthem_001330618                   Insys_Anthem_001330618
Insys_Anthem_001330619                   Insys_Anthem_001330619
Insys_Anthem_001330637                   Insys_Anthem_001330637
Insys_Anthem_001330638                   Insys_Anthem_001330638
Insys_Anthem_001330640                   Insys_Anthem_001330640
Insys_Anthem_001330644                   Insys_Anthem_001330644
Insys_Anthem_001330645                   Insys_Anthem_001330645
Insys_Anthem_001330651                   Insys_Anthem_001330651
Insys_Anthem_001330653                   Insys_Anthem_001330653
Insys_Anthem_001330658                   Insys_Anthem_001330658
Insys_Anthem_001330661                   Insys_Anthem_001330661
Insys_Anthem_001330662                   Insys_Anthem_001330662
Insys_Anthem_001330669                   Insys_Anthem_001330669
Insys_Anthem_001330673                   Insys_Anthem_001330673
Insys_Anthem_001330677                   Insys_Anthem_001330677
Insys_Anthem_001330684                   Insys_Anthem_001330684
Insys_Anthem_001330685                   Insys_Anthem_001330685
Insys_Anthem_001330691                   Insys_Anthem_001330691
Insys_Anthem_001330694                   Insys_Anthem_001330694
Insys_Anthem_001330695                   Insys_Anthem_001330695
Insys_Anthem_001330699                   Insys_Anthem_001330699
Insys_Anthem_001330701                   Insys_Anthem_001330701
Insys_Anthem_001330703                   Insys_Anthem_001330703
Insys_Anthem_001330714                   Insys_Anthem_001330714
Insys_Anthem_001330730                   Insys_Anthem_001330730
Insys_Anthem_001330736                   Insys_Anthem_001330736
Insys_Anthem_001330737                   Insys_Anthem_001330737
Insys_Anthem_001330738                   Insys_Anthem_001330738
Insys_Anthem_001330743                   Insys_Anthem_001330743
Insys_Anthem_001330747                   Insys_Anthem_001330747
Insys_Anthem_001330750                   Insys_Anthem_001330750
Insys_Anthem_001330757                   Insys_Anthem_001330757
Insys_Anthem_001330761                   Insys_Anthem_001330761
Insys_Anthem_001330762                   Insys_Anthem_001330762
Insys_Anthem_001330763                   Insys_Anthem_001330763
Insys_Anthem_001330764                   Insys_Anthem_001330764
Insys_Anthem_001330768                   Insys_Anthem_001330768
Insys_Anthem_001330772                   Insys_Anthem_001330772

                                                    1716
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1718 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330776                   Insys_Anthem_001330776
Insys_Anthem_001330790                   Insys_Anthem_001330790
Insys_Anthem_001330791                   Insys_Anthem_001330791
Insys_Anthem_001330792                   Insys_Anthem_001330792
Insys_Anthem_001330793                   Insys_Anthem_001330793
Insys_Anthem_001330795                   Insys_Anthem_001330795
Insys_Anthem_001330801                   Insys_Anthem_001330801
Insys_Anthem_001330802                   Insys_Anthem_001330802
Insys_Anthem_001330813                   Insys_Anthem_001330813
Insys_Anthem_001330814                   Insys_Anthem_001330814
Insys_Anthem_001330815                   Insys_Anthem_001330815
Insys_Anthem_001330820                   Insys_Anthem_001330820
Insys_Anthem_001330822                   Insys_Anthem_001330822
Insys_Anthem_001330834                   Insys_Anthem_001330834
Insys_Anthem_001330836                   Insys_Anthem_001330836
Insys_Anthem_001330840                   Insys_Anthem_001330840
Insys_Anthem_001330841                   Insys_Anthem_001330841
Insys_Anthem_001330842                   Insys_Anthem_001330842
Insys_Anthem_001330844                   Insys_Anthem_001330844
Insys_Anthem_001330845                   Insys_Anthem_001330845
Insys_Anthem_001330848                   Insys_Anthem_001330848
Insys_Anthem_001330849                   Insys_Anthem_001330849
Insys_Anthem_001330858                   Insys_Anthem_001330858
Insys_Anthem_001330859                   Insys_Anthem_001330859
Insys_Anthem_001330870                   Insys_Anthem_001330870
Insys_Anthem_001330872                   Insys_Anthem_001330872
Insys_Anthem_001330873                   Insys_Anthem_001330873
Insys_Anthem_001330874                   Insys_Anthem_001330874
Insys_Anthem_001330888                   Insys_Anthem_001330888
Insys_Anthem_001330889                   Insys_Anthem_001330889
Insys_Anthem_001330901                   Insys_Anthem_001330901
Insys_Anthem_001330903                   Insys_Anthem_001330903
Insys_Anthem_001330904                   Insys_Anthem_001330904
Insys_Anthem_001330913                   Insys_Anthem_001330913
Insys_Anthem_001330916                   Insys_Anthem_001330916
Insys_Anthem_001330918                   Insys_Anthem_001330918
Insys_Anthem_001330926                   Insys_Anthem_001330926
Insys_Anthem_001330936                   Insys_Anthem_001330936
Insys_Anthem_001330937                   Insys_Anthem_001330937
Insys_Anthem_001330938                   Insys_Anthem_001330938
Insys_Anthem_001330939                   Insys_Anthem_001330939
Insys_Anthem_001330950                   Insys_Anthem_001330950
Insys_Anthem_001330962                   Insys_Anthem_001330962
Insys_Anthem_001330963                   Insys_Anthem_001330963
Insys_Anthem_001330964                   Insys_Anthem_001330964
Insys_Anthem_001330966                   Insys_Anthem_001330966
Insys_Anthem_001330967                   Insys_Anthem_001330967

                                                    1717
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1719 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001330968                   Insys_Anthem_001330968
Insys_Anthem_001330973                   Insys_Anthem_001330973
Insys_Anthem_001330975                   Insys_Anthem_001330975
Insys_Anthem_001330976                   Insys_Anthem_001330976
Insys_Anthem_001330977                   Insys_Anthem_001330977
Insys_Anthem_001330978                   Insys_Anthem_001330978
Insys_Anthem_001330981                   Insys_Anthem_001330981
Insys_Anthem_001330990                   Insys_Anthem_001330990
Insys_Anthem_001330996                   Insys_Anthem_001330996
Insys_Anthem_001330997                   Insys_Anthem_001330997
Insys_Anthem_001330998                   Insys_Anthem_001330998
Insys_Anthem_001331003                   Insys_Anthem_001331003
Insys_Anthem_001331011                   Insys_Anthem_001331011
Insys_Anthem_001331014                   Insys_Anthem_001331014
Insys_Anthem_001331020                   Insys_Anthem_001331020
Insys_Anthem_001331021                   Insys_Anthem_001331021
Insys_Anthem_001331031                   Insys_Anthem_001331031
Insys_Anthem_001331035                   Insys_Anthem_001331035
Insys_Anthem_001331036                   Insys_Anthem_001331036
Insys_Anthem_001331038                   Insys_Anthem_001331038
Insys_Anthem_001331039                   Insys_Anthem_001331039
Insys_Anthem_001331043                   Insys_Anthem_001331043
Insys_Anthem_001331044                   Insys_Anthem_001331044
Insys_Anthem_001331049                   Insys_Anthem_001331049
Insys_Anthem_001331050                   Insys_Anthem_001331050
Insys_Anthem_001331051                   Insys_Anthem_001331051
Insys_Anthem_001331058                   Insys_Anthem_001331058
Insys_Anthem_001331061                   Insys_Anthem_001331061
Insys_Anthem_001331062                   Insys_Anthem_001331062
Insys_Anthem_001331063                   Insys_Anthem_001331063
Insys_Anthem_001331067                   Insys_Anthem_001331067
Insys_Anthem_001331073                   Insys_Anthem_001331073
Insys_Anthem_001331074                   Insys_Anthem_001331074
Insys_Anthem_001331075                   Insys_Anthem_001331075
Insys_Anthem_001331079                   Insys_Anthem_001331079
Insys_Anthem_001331080                   Insys_Anthem_001331080
Insys_Anthem_001331081                   Insys_Anthem_001331081
Insys_Anthem_001331082                   Insys_Anthem_001331082
Insys_Anthem_001331083                   Insys_Anthem_001331083
Insys_Anthem_001331084                   Insys_Anthem_001331084
Insys_Anthem_001331085                   Insys_Anthem_001331085
Insys_Anthem_001331091                   Insys_Anthem_001331091
Insys_Anthem_001331092                   Insys_Anthem_001331092
Insys_Anthem_001331093                   Insys_Anthem_001331093
Insys_Anthem_001331099                   Insys_Anthem_001331099
Insys_Anthem_001331101                   Insys_Anthem_001331101
Insys_Anthem_001331111                   Insys_Anthem_001331111

                                                    1718
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1720 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001331112                   Insys_Anthem_001331112
Insys_Anthem_001331113                   Insys_Anthem_001331113
Insys_Anthem_001331115                   Insys_Anthem_001331115
Insys_Anthem_001331127                   Insys_Anthem_001331127
Insys_Anthem_001331128                   Insys_Anthem_001331128
Insys_Anthem_001331131                   Insys_Anthem_001331131
Insys_Anthem_001331134                   Insys_Anthem_001331134
Insys_Anthem_001331146                   Insys_Anthem_001331146
Insys_Anthem_001331147                   Insys_Anthem_001331147
Insys_Anthem_001331157                   Insys_Anthem_001331157
Insys_Anthem_001331167                   Insys_Anthem_001331167
Insys_Anthem_001331172                   Insys_Anthem_001331172
Insys_Anthem_001331180                   Insys_Anthem_001331180
Insys_Anthem_001331181                   Insys_Anthem_001331181
Insys_Anthem_001331182                   Insys_Anthem_001331182
Insys_Anthem_001331183                   Insys_Anthem_001331183
Insys_Anthem_001331184                   Insys_Anthem_001331184
Insys_Anthem_001331186                   Insys_Anthem_001331186
Insys_Anthem_001331189                   Insys_Anthem_001331189
Insys_Anthem_001331203                   Insys_Anthem_001331203
Insys_Anthem_001331205                   Insys_Anthem_001331205
Insys_Anthem_001331209                   Insys_Anthem_001331209
Insys_Anthem_001331215                   Insys_Anthem_001331215
Insys_Anthem_001331216                   Insys_Anthem_001331216
Insys_Anthem_001331221                   Insys_Anthem_001331221
Insys_Anthem_001331224                   Insys_Anthem_001331224
Insys_Anthem_001331225                   Insys_Anthem_001331225
Insys_Anthem_001331229                   Insys_Anthem_001331229
Insys_Anthem_001331236                   Insys_Anthem_001331236
Insys_Anthem_001331240                   Insys_Anthem_001331240
Insys_Anthem_001331243                   Insys_Anthem_001331243
Insys_Anthem_001331247                   Insys_Anthem_001331247
Insys_Anthem_001331251                   Insys_Anthem_001331251
Insys_Anthem_001331259                   Insys_Anthem_001331259
Insys_Anthem_001331260                   Insys_Anthem_001331260
Insys_Anthem_001331269                   Insys_Anthem_001331269
Insys_Anthem_001331271                   Insys_Anthem_001331271
Insys_Anthem_001331273                   Insys_Anthem_001331273
Insys_Anthem_001331274                   Insys_Anthem_001331274
Insys_Anthem_001331276                   Insys_Anthem_001331276
Insys_Anthem_001331278                   Insys_Anthem_001331278
Insys_Anthem_001331281                   Insys_Anthem_001331281
Insys_Anthem_001331287                   Insys_Anthem_001331287
Insys_Anthem_001331289                   Insys_Anthem_001331289
Insys_Anthem_001331292                   Insys_Anthem_001331292
Insys_Anthem_001331293                   Insys_Anthem_001331293
Insys_Anthem_001331295                   Insys_Anthem_001331295

                                                    1719
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1721 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001331300                   Insys_Anthem_001331300
Insys_Anthem_001331304                   Insys_Anthem_001331304
Insys_Anthem_001331310                   Insys_Anthem_001331310
Insys_Anthem_001331312                   Insys_Anthem_001331312
Insys_Anthem_001331315                   Insys_Anthem_001331315
Insys_Anthem_001331319                   Insys_Anthem_001331319
Insys_Anthem_001331321                   Insys_Anthem_001331321
Insys_Anthem_001331322                   Insys_Anthem_001331322
Insys_Anthem_001331329                   Insys_Anthem_001331329
Insys_Anthem_001331330                   Insys_Anthem_001331330
Insys_Anthem_001331331                   Insys_Anthem_001331331
Insys_Anthem_001331332                   Insys_Anthem_001331332
Insys_Anthem_001331333                   Insys_Anthem_001331333
Insys_Anthem_001331334                   Insys_Anthem_001331334
Insys_Anthem_001331336                   Insys_Anthem_001331336
Insys_Anthem_001331341                   Insys_Anthem_001331341
Insys_Anthem_001331342                   Insys_Anthem_001331342
Insys_Anthem_001331344                   Insys_Anthem_001331344
Insys_Anthem_001331345                   Insys_Anthem_001331345
Insys_Anthem_001331349                   Insys_Anthem_001331349
Insys_Anthem_001331358                   Insys_Anthem_001331358
Insys_Anthem_001331359                   Insys_Anthem_001331359
Insys_Anthem_001331360                   Insys_Anthem_001331360
Insys_Anthem_001331361                   Insys_Anthem_001331361
Insys_Anthem_001331364                   Insys_Anthem_001331364
Insys_Anthem_001331365                   Insys_Anthem_001331365
Insys_Anthem_001331366                   Insys_Anthem_001331366
Insys_Anthem_001331378                   Insys_Anthem_001331378
Insys_Anthem_001331380                   Insys_Anthem_001331380
Insys_Anthem_001331382                   Insys_Anthem_001331382
Insys_Anthem_001331383                   Insys_Anthem_001331383
Insys_Anthem_001331395                   Insys_Anthem_001331395
Insys_Anthem_001331398                   Insys_Anthem_001331398
Insys_Anthem_001331399                   Insys_Anthem_001331399
Insys_Anthem_001331407                   Insys_Anthem_001331407
Insys_Anthem_001331408                   Insys_Anthem_001331408
Insys_Anthem_001331409                   Insys_Anthem_001331409
Insys_Anthem_001331410                   Insys_Anthem_001331410
Insys_Anthem_001331417                   Insys_Anthem_001331417
Insys_Anthem_001331424                   Insys_Anthem_001331424
Insys_Anthem_001331426                   Insys_Anthem_001331426
Insys_Anthem_001331427                   Insys_Anthem_001331427
Insys_Anthem_001331429                   Insys_Anthem_001331429
Insys_Anthem_001331432                   Insys_Anthem_001331432
Insys_Anthem_001331439                   Insys_Anthem_001331439
Insys_Anthem_001331443                   Insys_Anthem_001331443
Insys_Anthem_001331447                   Insys_Anthem_001331447

                                                    1720
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1722 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001331451                   Insys_Anthem_001331451
Insys_Anthem_001331454                   Insys_Anthem_001331454
Insys_Anthem_001331461                   Insys_Anthem_001331461
Insys_Anthem_001331466                   Insys_Anthem_001331466
Insys_Anthem_001331475                   Insys_Anthem_001331475
Insys_Anthem_001331494                   Insys_Anthem_001331494
Insys_Anthem_001331498                   Insys_Anthem_001331498
Insys_Anthem_001331499                   Insys_Anthem_001331499
Insys_Anthem_001331500                   Insys_Anthem_001331500
Insys_Anthem_001331505                   Insys_Anthem_001331505
Insys_Anthem_001331506                   Insys_Anthem_001331506
Insys_Anthem_001331512                   Insys_Anthem_001331512
Insys_Anthem_001331514                   Insys_Anthem_001331514
Insys_Anthem_001331516                   Insys_Anthem_001331516
Insys_Anthem_001331517                   Insys_Anthem_001331517
Insys_Anthem_001331530                   Insys_Anthem_001331530
Insys_Anthem_001331538                   Insys_Anthem_001331538
Insys_Anthem_001331540                   Insys_Anthem_001331540
Insys_Anthem_001331547                   Insys_Anthem_001331547
Insys_Anthem_001331580                   Insys_Anthem_001331580
Insys_Anthem_001331583                   Insys_Anthem_001331583
Insys_Anthem_001331596                   Insys_Anthem_001331596
Insys_Anthem_001331616                   Insys_Anthem_001331616
Insys_Anthem_001331618                   Insys_Anthem_001331618
Insys_Anthem_001331620                   Insys_Anthem_001331620
Insys_Anthem_001331623                   Insys_Anthem_001331623
Insys_Anthem_001331624                   Insys_Anthem_001331624
Insys_Anthem_001331630                   Insys_Anthem_001331630
Insys_Anthem_001331631                   Insys_Anthem_001331631
Insys_Anthem_001331668                   Insys_Anthem_001331668
Insys_Anthem_001331669                   Insys_Anthem_001331669
Insys_Anthem_001331673                   Insys_Anthem_001331673
Insys_Anthem_001331677                   Insys_Anthem_001331677
Insys_Anthem_001331679                   Insys_Anthem_001331679
Insys_Anthem_001331686                   Insys_Anthem_001331686
Insys_Anthem_001331720                   Insys_Anthem_001331720
Insys_Anthem_001331734                   Insys_Anthem_001331734
Insys_Anthem_001331735                   Insys_Anthem_001331735
Insys_Anthem_001331774                   Insys_Anthem_001331774
Insys_Anthem_001331827                   Insys_Anthem_001331827
Insys_Anthem_001332016                   Insys_Anthem_001332016
Insys_Anthem_001332077                   Insys_Anthem_001332077
Insys_Anthem_001332081                   Insys_Anthem_001332081
Insys_Anthem_001332097                   Insys_Anthem_001332097
Insys_Anthem_001332118                   Insys_Anthem_001332118
Insys_Anthem_001332145                   Insys_Anthem_001332145
Insys_Anthem_001332161                   Insys_Anthem_001332161

                                                    1721
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1723 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001332212                   Insys_Anthem_001332212
Insys_Anthem_001332227                   Insys_Anthem_001332227
Insys_Anthem_001332228                   Insys_Anthem_001332228
Insys_Anthem_001332281                   Insys_Anthem_001332281
Insys_Anthem_001332300                   Insys_Anthem_001332300
Insys_Anthem_001332316                   Insys_Anthem_001332316
Insys_Anthem_001332360                   Insys_Anthem_001332360
Insys_Anthem_001332411                   Insys_Anthem_001332411
Insys_Anthem_001332427                   Insys_Anthem_001332427
Insys_Anthem_001332428                   Insys_Anthem_001332428
Insys_Anthem_001332499                   Insys_Anthem_001332499
Insys_Anthem_001332551                   Insys_Anthem_001332551
Insys_Anthem_001332561                   Insys_Anthem_001332561
Insys_Anthem_001332609                   Insys_Anthem_001332609
Insys_Anthem_001332617                   Insys_Anthem_001332617
Insys_Anthem_001332666                   Insys_Anthem_001332666
Insys_Anthem_001332774                   Insys_Anthem_001332774
Insys_Anthem_001332775                   Insys_Anthem_001332775
Insys_Anthem_001332806                   Insys_Anthem_001332806
Insys_Anthem_001332807                   Insys_Anthem_001332807
Insys_Anthem_001332819                   Insys_Anthem_001332819
Insys_Anthem_001333066                   Insys_Anthem_001333066
Insys_Anthem_001333078                   Insys_Anthem_001333078
Insys_Anthem_001333113                   Insys_Anthem_001333113
Insys_Anthem_001333115                   Insys_Anthem_001333115
Insys_Anthem_001333183                   Insys_Anthem_001333183
Insys_Anthem_001333192                   Insys_Anthem_001333192
Insys_Anthem_001333232                   Insys_Anthem_001333232
Insys_Anthem_001333256                   Insys_Anthem_001333256
Insys_Anthem_001333258                   Insys_Anthem_001333258
Insys_Anthem_001333259                   Insys_Anthem_001333259
Insys_Anthem_001333295                   Insys_Anthem_001333295
Insys_Anthem_001333352                   Insys_Anthem_001333352
Insys_Anthem_001333367                   Insys_Anthem_001333367
Insys_Anthem_001333649                   Insys_Anthem_001333649
Insys_Anthem_001333650                   Insys_Anthem_001333650
Insys_Anthem_001333651                   Insys_Anthem_001333651
Insys_Anthem_001333719                   Insys_Anthem_001333719
Insys_Anthem_001333721                   Insys_Anthem_001333721
Insys_Anthem_001333777                   Insys_Anthem_001333777
Insys_Anthem_001333779                   Insys_Anthem_001333779
Insys_Anthem_001333780                   Insys_Anthem_001333780
Insys_Anthem_001333781                   Insys_Anthem_001333781
Insys_Anthem_001333847                   Insys_Anthem_001333847
Insys_Anthem_001333857                   Insys_Anthem_001333857
Insys_Anthem_001333898                   Insys_Anthem_001333898
Insys_Anthem_001333909                   Insys_Anthem_001333909

                                                    1722
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1724 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001333920                   Insys_Anthem_001333920
Insys_Anthem_001333930                   Insys_Anthem_001333930
Insys_Anthem_001334017                   Insys_Anthem_001334017
Insys_Anthem_001334028                   Insys_Anthem_001334028
Insys_Anthem_001334075                   Insys_Anthem_001334075
Insys_Anthem_001334076                   Insys_Anthem_001334076
Insys_Anthem_001334116                   Insys_Anthem_001334116
Insys_Anthem_001334154                   Insys_Anthem_001334154
Insys_Anthem_001334201                   Insys_Anthem_001334201
Insys_Anthem_001334274                   Insys_Anthem_001334274
Insys_Anthem_001334290                   Insys_Anthem_001334290
Insys_Anthem_001334374                   Insys_Anthem_001334374
Insys_Anthem_001334393                   Insys_Anthem_001334393
Insys_Anthem_001334494                   Insys_Anthem_001334494
Insys_Anthem_001334549                   Insys_Anthem_001334549
Insys_Anthem_001334551                   Insys_Anthem_001334551
Insys_Anthem_001334559                   Insys_Anthem_001334559
Insys_Anthem_001334577                   Insys_Anthem_001334577
Insys_Anthem_001334714                   Insys_Anthem_001334714
Insys_Anthem_001334740                   Insys_Anthem_001334740
Insys_Anthem_001334741                   Insys_Anthem_001334741
Insys_Anthem_001334775                   Insys_Anthem_001334775
Insys_Anthem_001334828                   Insys_Anthem_001334828
Insys_Anthem_001334831                   Insys_Anthem_001334831
Insys_Anthem_001334847                   Insys_Anthem_001334847
Insys_Anthem_001334884                   Insys_Anthem_001334884
Insys_Anthem_001334912                   Insys_Anthem_001334912
Insys_Anthem_001334956                   Insys_Anthem_001334956
Insys_Anthem_001334957                   Insys_Anthem_001334957
Insys_Anthem_001335017                   Insys_Anthem_001335017
Insys_Anthem_001335047                   Insys_Anthem_001335047
Insys_Anthem_001335048                   Insys_Anthem_001335048
Insys_Anthem_001335050                   Insys_Anthem_001335050
Insys_Anthem_001335145                   Insys_Anthem_001335145
Insys_Anthem_001335161                   Insys_Anthem_001335161
Insys_Anthem_001335174                   Insys_Anthem_001335174
Insys_Anthem_001335184                   Insys_Anthem_001335184
Insys_Anthem_001335220                   Insys_Anthem_001335220
Insys_Anthem_001335221                   Insys_Anthem_001335221
Insys_Anthem_001335259                   Insys_Anthem_001335259
Insys_Anthem_001335275                   Insys_Anthem_001335275
Insys_Anthem_001335276                   Insys_Anthem_001335276
Insys_Anthem_001335277                   Insys_Anthem_001335277
Insys_Anthem_001335320                   Insys_Anthem_001335320
Insys_Anthem_001335347                   Insys_Anthem_001335347
Insys_Anthem_001335350                   Insys_Anthem_001335350
Insys_Anthem_001335379                   Insys_Anthem_001335379

                                                    1723
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1725 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001335414                   Insys_Anthem_001335414
Insys_Anthem_001335438                   Insys_Anthem_001335438
Insys_Anthem_001335473                   Insys_Anthem_001335473
Insys_Anthem_001335489                   Insys_Anthem_001335489
Insys_Anthem_001335490                   Insys_Anthem_001335490
Insys_Anthem_001335575                   Insys_Anthem_001335575
Insys_Anthem_001335580                   Insys_Anthem_001335580
Insys_Anthem_001335650                   Insys_Anthem_001335650
Insys_Anthem_001335711                   Insys_Anthem_001335711
Insys_Anthem_001335719                   Insys_Anthem_001335719
Insys_Anthem_001335748                   Insys_Anthem_001335748
Insys_Anthem_001335764                   Insys_Anthem_001335764
Insys_Anthem_001335784                   Insys_Anthem_001335784
Insys_Anthem_001335793                   Insys_Anthem_001335793
Insys_Anthem_001335794                   Insys_Anthem_001335794
Insys_Anthem_001335795                   Insys_Anthem_001335795
Insys_Anthem_001335804                   Insys_Anthem_001335804
Insys_Anthem_001335822                   Insys_Anthem_001335822
Insys_Anthem_001335833                   Insys_Anthem_001335833
Insys_Anthem_001335834                   Insys_Anthem_001335834
Insys_Anthem_001335888                   Insys_Anthem_001335888
Insys_Anthem_001335924                   Insys_Anthem_001335924
Insys_Anthem_001335955                   Insys_Anthem_001335955
Insys_Anthem_001335957                   Insys_Anthem_001335957
Insys_Anthem_001335986                   Insys_Anthem_001335986
Insys_Anthem_001335991                   Insys_Anthem_001335991
Insys_Anthem_001336003                   Insys_Anthem_001336003
Insys_Anthem_001336004                   Insys_Anthem_001336004
Insys_Anthem_001336031                   Insys_Anthem_001336031
Insys_Anthem_001336047                   Insys_Anthem_001336047
Insys_Anthem_001336048                   Insys_Anthem_001336048
Insys_Anthem_001336075                   Insys_Anthem_001336075
Insys_Anthem_001336080                   Insys_Anthem_001336080
Insys_Anthem_001336081                   Insys_Anthem_001336081
Insys_Anthem_001336093                   Insys_Anthem_001336093
Insys_Anthem_001336094                   Insys_Anthem_001336094
Insys_Anthem_001336107                   Insys_Anthem_001336107
Insys_Anthem_001336112                   Insys_Anthem_001336112
Insys_Anthem_001336115                   Insys_Anthem_001336115
Insys_Anthem_001336120                   Insys_Anthem_001336120
Insys_Anthem_001336121                   Insys_Anthem_001336121
Insys_Anthem_001336130                   Insys_Anthem_001336130
Insys_Anthem_001336135                   Insys_Anthem_001336135
Insys_Anthem_001336156                   Insys_Anthem_001336156
Insys_Anthem_001336157                   Insys_Anthem_001336157
Insys_Anthem_001336191                   Insys_Anthem_001336191
Insys_Anthem_001336199                   Insys_Anthem_001336199

                                                    1724
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1726 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336204                   Insys_Anthem_001336204
Insys_Anthem_001336221                   Insys_Anthem_001336221
Insys_Anthem_001336233                   Insys_Anthem_001336233
Insys_Anthem_001336244                   Insys_Anthem_001336244
Insys_Anthem_001336245                   Insys_Anthem_001336245
Insys_Anthem_001336254                   Insys_Anthem_001336254
Insys_Anthem_001336281                   Insys_Anthem_001336281
Insys_Anthem_001336286                   Insys_Anthem_001336286
Insys_Anthem_001336291                   Insys_Anthem_001336291
Insys_Anthem_001336307                   Insys_Anthem_001336307
Insys_Anthem_001336321                   Insys_Anthem_001336321
Insys_Anthem_001336335                   Insys_Anthem_001336335
Insys_Anthem_001336336                   Insys_Anthem_001336336
Insys_Anthem_001336351                   Insys_Anthem_001336351
Insys_Anthem_001336365                   Insys_Anthem_001336365
Insys_Anthem_001336375                   Insys_Anthem_001336375
Insys_Anthem_001336389                   Insys_Anthem_001336389
Insys_Anthem_001336390                   Insys_Anthem_001336390
Insys_Anthem_001336409                   Insys_Anthem_001336409
Insys_Anthem_001336415                   Insys_Anthem_001336415
Insys_Anthem_001336427                   Insys_Anthem_001336427
Insys_Anthem_001336432                   Insys_Anthem_001336432
Insys_Anthem_001336437                   Insys_Anthem_001336437
Insys_Anthem_001336444                   Insys_Anthem_001336444
Insys_Anthem_001336450                   Insys_Anthem_001336450
Insys_Anthem_001336455                   Insys_Anthem_001336455
Insys_Anthem_001336467                   Insys_Anthem_001336467
Insys_Anthem_001336469                   Insys_Anthem_001336469
Insys_Anthem_001336483                   Insys_Anthem_001336483
Insys_Anthem_001336485                   Insys_Anthem_001336485
Insys_Anthem_001336525                   Insys_Anthem_001336525
Insys_Anthem_001336526                   Insys_Anthem_001336526
Insys_Anthem_001336543                   Insys_Anthem_001336543
Insys_Anthem_001336547                   Insys_Anthem_001336547
Insys_Anthem_001336557                   Insys_Anthem_001336557
Insys_Anthem_001336558                   Insys_Anthem_001336558
Insys_Anthem_001336559                   Insys_Anthem_001336559
Insys_Anthem_001336560                   Insys_Anthem_001336560
Insys_Anthem_001336561                   Insys_Anthem_001336561
Insys_Anthem_001336562                   Insys_Anthem_001336562
Insys_Anthem_001336563                   Insys_Anthem_001336563
Insys_Anthem_001336564                   Insys_Anthem_001336564
Insys_Anthem_001336565                   Insys_Anthem_001336565
Insys_Anthem_001336566                   Insys_Anthem_001336566
Insys_Anthem_001336567                   Insys_Anthem_001336567
Insys_Anthem_001336568                   Insys_Anthem_001336568
Insys_Anthem_001336569                   Insys_Anthem_001336569

                                                    1725
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1727 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336570                   Insys_Anthem_001336570
Insys_Anthem_001336571                   Insys_Anthem_001336571
Insys_Anthem_001336572                   Insys_Anthem_001336572
Insys_Anthem_001336573                   Insys_Anthem_001336573
Insys_Anthem_001336574                   Insys_Anthem_001336574
Insys_Anthem_001336575                   Insys_Anthem_001336575
Insys_Anthem_001336576                   Insys_Anthem_001336576
Insys_Anthem_001336577                   Insys_Anthem_001336577
Insys_Anthem_001336578                   Insys_Anthem_001336578
Insys_Anthem_001336579                   Insys_Anthem_001336579
Insys_Anthem_001336580                   Insys_Anthem_001336580
Insys_Anthem_001336581                   Insys_Anthem_001336581
Insys_Anthem_001336582                   Insys_Anthem_001336582
Insys_Anthem_001336583                   Insys_Anthem_001336583
Insys_Anthem_001336584                   Insys_Anthem_001336584
Insys_Anthem_001336585                   Insys_Anthem_001336585
Insys_Anthem_001336586                   Insys_Anthem_001336586
Insys_Anthem_001336587                   Insys_Anthem_001336587
Insys_Anthem_001336588                   Insys_Anthem_001336588
Insys_Anthem_001336589                   Insys_Anthem_001336589
Insys_Anthem_001336591                   Insys_Anthem_001336591
Insys_Anthem_001336592                   Insys_Anthem_001336592
Insys_Anthem_001336594                   Insys_Anthem_001336594
Insys_Anthem_001336595                   Insys_Anthem_001336595
Insys_Anthem_001336596                   Insys_Anthem_001336596
Insys_Anthem_001336597                   Insys_Anthem_001336597
Insys_Anthem_001336598                   Insys_Anthem_001336598
Insys_Anthem_001336599                   Insys_Anthem_001336599
Insys_Anthem_001336600                   Insys_Anthem_001336600
Insys_Anthem_001336601                   Insys_Anthem_001336601
Insys_Anthem_001336602                   Insys_Anthem_001336602
Insys_Anthem_001336603                   Insys_Anthem_001336603
Insys_Anthem_001336604                   Insys_Anthem_001336604
Insys_Anthem_001336605                   Insys_Anthem_001336605
Insys_Anthem_001336606                   Insys_Anthem_001336606
Insys_Anthem_001336607                   Insys_Anthem_001336607
Insys_Anthem_001336608                   Insys_Anthem_001336608
Insys_Anthem_001336609                   Insys_Anthem_001336609
Insys_Anthem_001336610                   Insys_Anthem_001336610
Insys_Anthem_001336611                   Insys_Anthem_001336611
Insys_Anthem_001336612                   Insys_Anthem_001336612
Insys_Anthem_001336613                   Insys_Anthem_001336613
Insys_Anthem_001336615                   Insys_Anthem_001336615
Insys_Anthem_001336616                   Insys_Anthem_001336616
Insys_Anthem_001336617                   Insys_Anthem_001336617
Insys_Anthem_001336618                   Insys_Anthem_001336618
Insys_Anthem_001336620                   Insys_Anthem_001336620

                                                    1726
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1728 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336621                   Insys_Anthem_001336621
Insys_Anthem_001336624                   Insys_Anthem_001336624
Insys_Anthem_001336625                   Insys_Anthem_001336625
Insys_Anthem_001336626                   Insys_Anthem_001336626
Insys_Anthem_001336630                   Insys_Anthem_001336630
Insys_Anthem_001336632                   Insys_Anthem_001336632
Insys_Anthem_001336633                   Insys_Anthem_001336633
Insys_Anthem_001336634                   Insys_Anthem_001336634
Insys_Anthem_001336635                   Insys_Anthem_001336635
Insys_Anthem_001336636                   Insys_Anthem_001336636
Insys_Anthem_001336637                   Insys_Anthem_001336637
Insys_Anthem_001336639                   Insys_Anthem_001336639
Insys_Anthem_001336640                   Insys_Anthem_001336640
Insys_Anthem_001336641                   Insys_Anthem_001336641
Insys_Anthem_001336642                   Insys_Anthem_001336642
Insys_Anthem_001336643                   Insys_Anthem_001336643
Insys_Anthem_001336644                   Insys_Anthem_001336644
Insys_Anthem_001336645                   Insys_Anthem_001336645
Insys_Anthem_001336646                   Insys_Anthem_001336646
Insys_Anthem_001336648                   Insys_Anthem_001336648
Insys_Anthem_001336649                   Insys_Anthem_001336649
Insys_Anthem_001336650                   Insys_Anthem_001336650
Insys_Anthem_001336651                   Insys_Anthem_001336651
Insys_Anthem_001336652                   Insys_Anthem_001336652
Insys_Anthem_001336653                   Insys_Anthem_001336653
Insys_Anthem_001336654                   Insys_Anthem_001336654
Insys_Anthem_001336656                   Insys_Anthem_001336656
Insys_Anthem_001336658                   Insys_Anthem_001336658
Insys_Anthem_001336659                   Insys_Anthem_001336659
Insys_Anthem_001336661                   Insys_Anthem_001336661
Insys_Anthem_001336662                   Insys_Anthem_001336662
Insys_Anthem_001336663                   Insys_Anthem_001336663
Insys_Anthem_001336664                   Insys_Anthem_001336664
Insys_Anthem_001336665                   Insys_Anthem_001336665
Insys_Anthem_001336666                   Insys_Anthem_001336666
Insys_Anthem_001336668                   Insys_Anthem_001336668
Insys_Anthem_001336669                   Insys_Anthem_001336669
Insys_Anthem_001336670                   Insys_Anthem_001336670
Insys_Anthem_001336671                   Insys_Anthem_001336671
Insys_Anthem_001336672                   Insys_Anthem_001336672
Insys_Anthem_001336673                   Insys_Anthem_001336673
Insys_Anthem_001336675                   Insys_Anthem_001336675
Insys_Anthem_001336676                   Insys_Anthem_001336676
Insys_Anthem_001336677                   Insys_Anthem_001336677
Insys_Anthem_001336678                   Insys_Anthem_001336678
Insys_Anthem_001336679                   Insys_Anthem_001336679
Insys_Anthem_001336680                   Insys_Anthem_001336680

                                                    1727
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1729 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336681                   Insys_Anthem_001336681
Insys_Anthem_001336682                   Insys_Anthem_001336682
Insys_Anthem_001336683                   Insys_Anthem_001336683
Insys_Anthem_001336684                   Insys_Anthem_001336684
Insys_Anthem_001336685                   Insys_Anthem_001336685
Insys_Anthem_001336687                   Insys_Anthem_001336687
Insys_Anthem_001336688                   Insys_Anthem_001336688
Insys_Anthem_001336689                   Insys_Anthem_001336689
Insys_Anthem_001336690                   Insys_Anthem_001336690
Insys_Anthem_001336691                   Insys_Anthem_001336691
Insys_Anthem_001336692                   Insys_Anthem_001336692
Insys_Anthem_001336693                   Insys_Anthem_001336693
Insys_Anthem_001336694                   Insys_Anthem_001336694
Insys_Anthem_001336695                   Insys_Anthem_001336695
Insys_Anthem_001336696                   Insys_Anthem_001336696
Insys_Anthem_001336697                   Insys_Anthem_001336697
Insys_Anthem_001336698                   Insys_Anthem_001336698
Insys_Anthem_001336699                   Insys_Anthem_001336699
Insys_Anthem_001336700                   Insys_Anthem_001336700
Insys_Anthem_001336701                   Insys_Anthem_001336701
Insys_Anthem_001336702                   Insys_Anthem_001336702
Insys_Anthem_001336703                   Insys_Anthem_001336703
Insys_Anthem_001336704                   Insys_Anthem_001336704
Insys_Anthem_001336705                   Insys_Anthem_001336705
Insys_Anthem_001336706                   Insys_Anthem_001336706
Insys_Anthem_001336707                   Insys_Anthem_001336707
Insys_Anthem_001336708                   Insys_Anthem_001336708
Insys_Anthem_001336709                   Insys_Anthem_001336709
Insys_Anthem_001336710                   Insys_Anthem_001336710
Insys_Anthem_001336711                   Insys_Anthem_001336711
Insys_Anthem_001336712                   Insys_Anthem_001336712
Insys_Anthem_001336713                   Insys_Anthem_001336713
Insys_Anthem_001336714                   Insys_Anthem_001336714
Insys_Anthem_001336715                   Insys_Anthem_001336715
Insys_Anthem_001336716                   Insys_Anthem_001336716
Insys_Anthem_001336717                   Insys_Anthem_001336717
Insys_Anthem_001336718                   Insys_Anthem_001336718
Insys_Anthem_001336719                   Insys_Anthem_001336719
Insys_Anthem_001336720                   Insys_Anthem_001336720
Insys_Anthem_001336721                   Insys_Anthem_001336721
Insys_Anthem_001336723                   Insys_Anthem_001336723
Insys_Anthem_001336724                   Insys_Anthem_001336724
Insys_Anthem_001336725                   Insys_Anthem_001336725
Insys_Anthem_001336726                   Insys_Anthem_001336726
Insys_Anthem_001336727                   Insys_Anthem_001336727
Insys_Anthem_001336728                   Insys_Anthem_001336728
Insys_Anthem_001336729                   Insys_Anthem_001336729

                                                    1728
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1730 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336732                   Insys_Anthem_001336732
Insys_Anthem_001336733                   Insys_Anthem_001336733
Insys_Anthem_001336734                   Insys_Anthem_001336734
Insys_Anthem_001336735                   Insys_Anthem_001336735
Insys_Anthem_001336736                   Insys_Anthem_001336736
Insys_Anthem_001336737                   Insys_Anthem_001336737
Insys_Anthem_001336738                   Insys_Anthem_001336738
Insys_Anthem_001336739                   Insys_Anthem_001336739
Insys_Anthem_001336740                   Insys_Anthem_001336740
Insys_Anthem_001336741                   Insys_Anthem_001336741
Insys_Anthem_001336742                   Insys_Anthem_001336742
Insys_Anthem_001336743                   Insys_Anthem_001336743
Insys_Anthem_001336744                   Insys_Anthem_001336744
Insys_Anthem_001336745                   Insys_Anthem_001336745
Insys_Anthem_001336746                   Insys_Anthem_001336746
Insys_Anthem_001336747                   Insys_Anthem_001336747
Insys_Anthem_001336748                   Insys_Anthem_001336748
Insys_Anthem_001336749                   Insys_Anthem_001336749
Insys_Anthem_001336750                   Insys_Anthem_001336750
Insys_Anthem_001336751                   Insys_Anthem_001336751
Insys_Anthem_001336752                   Insys_Anthem_001336752
Insys_Anthem_001336753                   Insys_Anthem_001336753
Insys_Anthem_001336754                   Insys_Anthem_001336754
Insys_Anthem_001336755                   Insys_Anthem_001336755
Insys_Anthem_001336756                   Insys_Anthem_001336756
Insys_Anthem_001336757                   Insys_Anthem_001336757
Insys_Anthem_001336758                   Insys_Anthem_001336758
Insys_Anthem_001336759                   Insys_Anthem_001336759
Insys_Anthem_001336760                   Insys_Anthem_001336760
Insys_Anthem_001336761                   Insys_Anthem_001336761
Insys_Anthem_001336763                   Insys_Anthem_001336763
Insys_Anthem_001336764                   Insys_Anthem_001336764
Insys_Anthem_001336765                   Insys_Anthem_001336765
Insys_Anthem_001336766                   Insys_Anthem_001336766
Insys_Anthem_001336767                   Insys_Anthem_001336767
Insys_Anthem_001336768                   Insys_Anthem_001336768
Insys_Anthem_001336769                   Insys_Anthem_001336769
Insys_Anthem_001336770                   Insys_Anthem_001336770
Insys_Anthem_001336771                   Insys_Anthem_001336771
Insys_Anthem_001336772                   Insys_Anthem_001336772
Insys_Anthem_001336773                   Insys_Anthem_001336773
Insys_Anthem_001336774                   Insys_Anthem_001336774
Insys_Anthem_001336775                   Insys_Anthem_001336775
Insys_Anthem_001336776                   Insys_Anthem_001336776
Insys_Anthem_001336777                   Insys_Anthem_001336777
Insys_Anthem_001336778                   Insys_Anthem_001336778
Insys_Anthem_001336779                   Insys_Anthem_001336779

                                                    1729
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1731 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336780                   Insys_Anthem_001336780
Insys_Anthem_001336781                   Insys_Anthem_001336781
Insys_Anthem_001336782                   Insys_Anthem_001336782
Insys_Anthem_001336783                   Insys_Anthem_001336783
Insys_Anthem_001336784                   Insys_Anthem_001336784
Insys_Anthem_001336786                   Insys_Anthem_001336786
Insys_Anthem_001336787                   Insys_Anthem_001336787
Insys_Anthem_001336788                   Insys_Anthem_001336788
Insys_Anthem_001336789                   Insys_Anthem_001336789
Insys_Anthem_001336790                   Insys_Anthem_001336790
Insys_Anthem_001336791                   Insys_Anthem_001336791
Insys_Anthem_001336792                   Insys_Anthem_001336792
Insys_Anthem_001336793                   Insys_Anthem_001336793
Insys_Anthem_001336794                   Insys_Anthem_001336794
Insys_Anthem_001336795                   Insys_Anthem_001336795
Insys_Anthem_001336796                   Insys_Anthem_001336796
Insys_Anthem_001336797                   Insys_Anthem_001336797
Insys_Anthem_001336798                   Insys_Anthem_001336798
Insys_Anthem_001336799                   Insys_Anthem_001336799
Insys_Anthem_001336800                   Insys_Anthem_001336800
Insys_Anthem_001336801                   Insys_Anthem_001336801
Insys_Anthem_001336802                   Insys_Anthem_001336802
Insys_Anthem_001336803                   Insys_Anthem_001336803
Insys_Anthem_001336804                   Insys_Anthem_001336804
Insys_Anthem_001336805                   Insys_Anthem_001336805
Insys_Anthem_001336806                   Insys_Anthem_001336806
Insys_Anthem_001336807                   Insys_Anthem_001336807
Insys_Anthem_001336808                   Insys_Anthem_001336808
Insys_Anthem_001336809                   Insys_Anthem_001336809
Insys_Anthem_001336810                   Insys_Anthem_001336810
Insys_Anthem_001336811                   Insys_Anthem_001336811
Insys_Anthem_001336813                   Insys_Anthem_001336813
Insys_Anthem_001336814                   Insys_Anthem_001336814
Insys_Anthem_001336815                   Insys_Anthem_001336815
Insys_Anthem_001336816                   Insys_Anthem_001336816
Insys_Anthem_001336817                   Insys_Anthem_001336817
Insys_Anthem_001336818                   Insys_Anthem_001336818
Insys_Anthem_001336819                   Insys_Anthem_001336819
Insys_Anthem_001336820                   Insys_Anthem_001336820
Insys_Anthem_001336821                   Insys_Anthem_001336821
Insys_Anthem_001336822                   Insys_Anthem_001336822
Insys_Anthem_001336823                   Insys_Anthem_001336823
Insys_Anthem_001336824                   Insys_Anthem_001336824
Insys_Anthem_001336825                   Insys_Anthem_001336825
Insys_Anthem_001336826                   Insys_Anthem_001336826
Insys_Anthem_001336827                   Insys_Anthem_001336827
Insys_Anthem_001336828                   Insys_Anthem_001336828

                                                    1730
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1732 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336829                   Insys_Anthem_001336829
Insys_Anthem_001336830                   Insys_Anthem_001336830
Insys_Anthem_001336831                   Insys_Anthem_001336831
Insys_Anthem_001336832                   Insys_Anthem_001336832
Insys_Anthem_001336833                   Insys_Anthem_001336833
Insys_Anthem_001336834                   Insys_Anthem_001336834
Insys_Anthem_001336835                   Insys_Anthem_001336835
Insys_Anthem_001336836                   Insys_Anthem_001336836
Insys_Anthem_001336837                   Insys_Anthem_001336837
Insys_Anthem_001336839                   Insys_Anthem_001336839
Insys_Anthem_001336840                   Insys_Anthem_001336840
Insys_Anthem_001336841                   Insys_Anthem_001336841
Insys_Anthem_001336842                   Insys_Anthem_001336842
Insys_Anthem_001336843                   Insys_Anthem_001336843
Insys_Anthem_001336844                   Insys_Anthem_001336844
Insys_Anthem_001336845                   Insys_Anthem_001336845
Insys_Anthem_001336846                   Insys_Anthem_001336846
Insys_Anthem_001336847                   Insys_Anthem_001336847
Insys_Anthem_001336848                   Insys_Anthem_001336848
Insys_Anthem_001336849                   Insys_Anthem_001336849
Insys_Anthem_001336850                   Insys_Anthem_001336850
Insys_Anthem_001336851                   Insys_Anthem_001336851
Insys_Anthem_001336853                   Insys_Anthem_001336853
Insys_Anthem_001336854                   Insys_Anthem_001336854
Insys_Anthem_001336855                   Insys_Anthem_001336855
Insys_Anthem_001336856                   Insys_Anthem_001336856
Insys_Anthem_001336857                   Insys_Anthem_001336857
Insys_Anthem_001336858                   Insys_Anthem_001336858
Insys_Anthem_001336859                   Insys_Anthem_001336859
Insys_Anthem_001336860                   Insys_Anthem_001336860
Insys_Anthem_001336862                   Insys_Anthem_001336862
Insys_Anthem_001336863                   Insys_Anthem_001336863
Insys_Anthem_001336864                   Insys_Anthem_001336864
Insys_Anthem_001336865                   Insys_Anthem_001336865
Insys_Anthem_001336866                   Insys_Anthem_001336866
Insys_Anthem_001336867                   Insys_Anthem_001336867
Insys_Anthem_001336868                   Insys_Anthem_001336868
Insys_Anthem_001336869                   Insys_Anthem_001336869
Insys_Anthem_001336870                   Insys_Anthem_001336870
Insys_Anthem_001336872                   Insys_Anthem_001336872
Insys_Anthem_001336873                   Insys_Anthem_001336873
Insys_Anthem_001336874                   Insys_Anthem_001336874
Insys_Anthem_001336875                   Insys_Anthem_001336875
Insys_Anthem_001336877                   Insys_Anthem_001336877
Insys_Anthem_001336878                   Insys_Anthem_001336878
Insys_Anthem_001336880                   Insys_Anthem_001336880
Insys_Anthem_001336881                   Insys_Anthem_001336881

                                                    1731
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1733 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336882                   Insys_Anthem_001336882
Insys_Anthem_001336883                   Insys_Anthem_001336883
Insys_Anthem_001336884                   Insys_Anthem_001336884
Insys_Anthem_001336888                   Insys_Anthem_001336888
Insys_Anthem_001336889                   Insys_Anthem_001336889
Insys_Anthem_001336890                   Insys_Anthem_001336890
Insys_Anthem_001336891                   Insys_Anthem_001336891
Insys_Anthem_001336892                   Insys_Anthem_001336892
Insys_Anthem_001336893                   Insys_Anthem_001336893
Insys_Anthem_001336894                   Insys_Anthem_001336894
Insys_Anthem_001336895                   Insys_Anthem_001336895
Insys_Anthem_001336896                   Insys_Anthem_001336896
Insys_Anthem_001336900                   Insys_Anthem_001336900
Insys_Anthem_001336901                   Insys_Anthem_001336901
Insys_Anthem_001336902                   Insys_Anthem_001336902
Insys_Anthem_001336903                   Insys_Anthem_001336903
Insys_Anthem_001336904                   Insys_Anthem_001336904
Insys_Anthem_001336905                   Insys_Anthem_001336905
Insys_Anthem_001336906                   Insys_Anthem_001336906
Insys_Anthem_001336907                   Insys_Anthem_001336907
Insys_Anthem_001336908                   Insys_Anthem_001336908
Insys_Anthem_001336910                   Insys_Anthem_001336910
Insys_Anthem_001336911                   Insys_Anthem_001336911
Insys_Anthem_001336912                   Insys_Anthem_001336912
Insys_Anthem_001336913                   Insys_Anthem_001336913
Insys_Anthem_001336914                   Insys_Anthem_001336914
Insys_Anthem_001336915                   Insys_Anthem_001336915
Insys_Anthem_001336918                   Insys_Anthem_001336918
Insys_Anthem_001336919                   Insys_Anthem_001336919
Insys_Anthem_001336920                   Insys_Anthem_001336920
Insys_Anthem_001336921                   Insys_Anthem_001336921
Insys_Anthem_001336922                   Insys_Anthem_001336922
Insys_Anthem_001336924                   Insys_Anthem_001336924
Insys_Anthem_001336926                   Insys_Anthem_001336926
Insys_Anthem_001336927                   Insys_Anthem_001336927
Insys_Anthem_001336928                   Insys_Anthem_001336928
Insys_Anthem_001336929                   Insys_Anthem_001336929
Insys_Anthem_001336930                   Insys_Anthem_001336930
Insys_Anthem_001336931                   Insys_Anthem_001336931
Insys_Anthem_001336932                   Insys_Anthem_001336932
Insys_Anthem_001336933                   Insys_Anthem_001336933
Insys_Anthem_001336934                   Insys_Anthem_001336934
Insys_Anthem_001336935                   Insys_Anthem_001336935
Insys_Anthem_001336936                   Insys_Anthem_001336936
Insys_Anthem_001336937                   Insys_Anthem_001336937
Insys_Anthem_001336938                   Insys_Anthem_001336938
Insys_Anthem_001336940                   Insys_Anthem_001336940

                                                    1732
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1734 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336941                   Insys_Anthem_001336941
Insys_Anthem_001336943                   Insys_Anthem_001336943
Insys_Anthem_001336945                   Insys_Anthem_001336945
Insys_Anthem_001336946                   Insys_Anthem_001336946
Insys_Anthem_001336947                   Insys_Anthem_001336947
Insys_Anthem_001336948                   Insys_Anthem_001336948
Insys_Anthem_001336949                   Insys_Anthem_001336949
Insys_Anthem_001336951                   Insys_Anthem_001336951
Insys_Anthem_001336952                   Insys_Anthem_001336952
Insys_Anthem_001336953                   Insys_Anthem_001336953
Insys_Anthem_001336954                   Insys_Anthem_001336954
Insys_Anthem_001336955                   Insys_Anthem_001336955
Insys_Anthem_001336956                   Insys_Anthem_001336956
Insys_Anthem_001336958                   Insys_Anthem_001336958
Insys_Anthem_001336959                   Insys_Anthem_001336959
Insys_Anthem_001336960                   Insys_Anthem_001336960
Insys_Anthem_001336961                   Insys_Anthem_001336961
Insys_Anthem_001336962                   Insys_Anthem_001336962
Insys_Anthem_001336963                   Insys_Anthem_001336963
Insys_Anthem_001336965                   Insys_Anthem_001336965
Insys_Anthem_001336966                   Insys_Anthem_001336966
Insys_Anthem_001336967                   Insys_Anthem_001336967
Insys_Anthem_001336968                   Insys_Anthem_001336968
Insys_Anthem_001336969                   Insys_Anthem_001336969
Insys_Anthem_001336970                   Insys_Anthem_001336970
Insys_Anthem_001336971                   Insys_Anthem_001336971
Insys_Anthem_001336972                   Insys_Anthem_001336972
Insys_Anthem_001336974                   Insys_Anthem_001336974
Insys_Anthem_001336975                   Insys_Anthem_001336975
Insys_Anthem_001336976                   Insys_Anthem_001336976
Insys_Anthem_001336977                   Insys_Anthem_001336977
Insys_Anthem_001336978                   Insys_Anthem_001336978
Insys_Anthem_001336979                   Insys_Anthem_001336979
Insys_Anthem_001336980                   Insys_Anthem_001336980
Insys_Anthem_001336981                   Insys_Anthem_001336981
Insys_Anthem_001336982                   Insys_Anthem_001336982
Insys_Anthem_001336983                   Insys_Anthem_001336983
Insys_Anthem_001336984                   Insys_Anthem_001336984
Insys_Anthem_001336985                   Insys_Anthem_001336985
Insys_Anthem_001336986                   Insys_Anthem_001336986
Insys_Anthem_001336987                   Insys_Anthem_001336987
Insys_Anthem_001336988                   Insys_Anthem_001336988
Insys_Anthem_001336990                   Insys_Anthem_001336990
Insys_Anthem_001336991                   Insys_Anthem_001336991
Insys_Anthem_001336992                   Insys_Anthem_001336992
Insys_Anthem_001336993                   Insys_Anthem_001336993
Insys_Anthem_001336994                   Insys_Anthem_001336994

                                                    1733
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1735 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001336995                   Insys_Anthem_001336995
Insys_Anthem_001336996                   Insys_Anthem_001336996
Insys_Anthem_001336998                   Insys_Anthem_001336998
Insys_Anthem_001336999                   Insys_Anthem_001336999
Insys_Anthem_001337000                   Insys_Anthem_001337000
Insys_Anthem_001337001                   Insys_Anthem_001337001
Insys_Anthem_001337002                   Insys_Anthem_001337002
Insys_Anthem_001337003                   Insys_Anthem_001337003
Insys_Anthem_001337039                   Insys_Anthem_001337039
Insys_Anthem_001337088                   Insys_Anthem_001337088
Insys_Anthem_001337134                   Insys_Anthem_001337134
Insys_Anthem_001337136                   Insys_Anthem_001337136
Insys_Anthem_001337227                   Insys_Anthem_001337227
Insys_Anthem_001337255                   Insys_Anthem_001337255
Insys_Anthem_001337262                   Insys_Anthem_001337262
Insys_Anthem_001337313                   Insys_Anthem_001337313
Insys_Anthem_001337319                   Insys_Anthem_001337319
Insys_Anthem_001337326                   Insys_Anthem_001337326
Insys_Anthem_001337364                   Insys_Anthem_001337364
Insys_Anthem_001337365                   Insys_Anthem_001337365
Insys_Anthem_001337376                   Insys_Anthem_001337376
Insys_Anthem_001337381                   Insys_Anthem_001337381
Insys_Anthem_001337395                   Insys_Anthem_001337395
Insys_Anthem_001337404                   Insys_Anthem_001337404
Insys_Anthem_001337405                   Insys_Anthem_001337405
Insys_Anthem_001337408                   Insys_Anthem_001337408
Insys_Anthem_001337442                   Insys_Anthem_001337442
Insys_Anthem_001337444                   Insys_Anthem_001337444
Insys_Anthem_001337450                   Insys_Anthem_001337450
Insys_Anthem_001337490                   Insys_Anthem_001337490
Insys_Anthem_001337499                   Insys_Anthem_001337499
Insys_Anthem_001337572                   Insys_Anthem_001337572
Insys_Anthem_001337584                   Insys_Anthem_001337584
Insys_Anthem_001337586                   Insys_Anthem_001337586
Insys_Anthem_001337587                   Insys_Anthem_001337587
Insys_Anthem_001337588                   Insys_Anthem_001337588
Insys_Anthem_001337589                   Insys_Anthem_001337589
Insys_Anthem_001337590                   Insys_Anthem_001337590
Insys_Anthem_001337591                   Insys_Anthem_001337591
Insys_Anthem_001337592                   Insys_Anthem_001337592
Insys_Anthem_001337593                   Insys_Anthem_001337593
Insys_Anthem_001337594                   Insys_Anthem_001337594
Insys_Anthem_001337602                   Insys_Anthem_001337602
Insys_Anthem_001337617                   Insys_Anthem_001337617
Insys_Anthem_001337623                   Insys_Anthem_001337623
Insys_Anthem_001337629                   Insys_Anthem_001337629
Insys_Anthem_001337634                   Insys_Anthem_001337634

                                                    1734
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1736 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001337664                   Insys_Anthem_001337664
Insys_Anthem_001337685                   Insys_Anthem_001337685
Insys_Anthem_001337707                   Insys_Anthem_001337707
Insys_Anthem_001337720                   Insys_Anthem_001337720
Insys_Anthem_001337725                   Insys_Anthem_001337725
Insys_Anthem_001337727                   Insys_Anthem_001337727
Insys_Anthem_001337729                   Insys_Anthem_001337729
Insys_Anthem_001337743                   Insys_Anthem_001337743
Insys_Anthem_001337744                   Insys_Anthem_001337744
Insys_Anthem_001337749                   Insys_Anthem_001337749
Insys_Anthem_001337750                   Insys_Anthem_001337750
Insys_Anthem_001337787                   Insys_Anthem_001337787
Insys_Anthem_001337804                   Insys_Anthem_001337804
Insys_Anthem_001337821                   Insys_Anthem_001337821
Insys_Anthem_001337856                   Insys_Anthem_001337856
Insys_Anthem_001337859                   Insys_Anthem_001337859
Insys_Anthem_001337866                   Insys_Anthem_001337866
Insys_Anthem_001337886                   Insys_Anthem_001337886
Insys_Anthem_001337902                   Insys_Anthem_001337902
Insys_Anthem_001337911                   Insys_Anthem_001337911
Insys_Anthem_001337946                   Insys_Anthem_001337946
Insys_Anthem_001337951                   Insys_Anthem_001337951
Insys_Anthem_001337967                   Insys_Anthem_001337967
Insys_Anthem_001337980                   Insys_Anthem_001337980
Insys_Anthem_001337981                   Insys_Anthem_001337981
Insys_Anthem_001337983                   Insys_Anthem_001337983
Insys_Anthem_001337987                   Insys_Anthem_001337987
Insys_Anthem_001337994                   Insys_Anthem_001337994
Insys_Anthem_001337996                   Insys_Anthem_001337996
Insys_Anthem_001337997                   Insys_Anthem_001337997
Insys_Anthem_001338003                   Insys_Anthem_001338003
Insys_Anthem_001338010                   Insys_Anthem_001338010
Insys_Anthem_001338035                   Insys_Anthem_001338035
Insys_Anthem_001338048                   Insys_Anthem_001338048
Insys_Anthem_001338054                   Insys_Anthem_001338054
Insys_Anthem_001338059                   Insys_Anthem_001338059
Insys_Anthem_001338076                   Insys_Anthem_001338076
Insys_Anthem_001338086                   Insys_Anthem_001338086
Insys_Anthem_001338101                   Insys_Anthem_001338101
Insys_Anthem_001338151                   Insys_Anthem_001338151
Insys_Anthem_001338165                   Insys_Anthem_001338165
Insys_Anthem_001338174                   Insys_Anthem_001338174
Insys_Anthem_001338183                   Insys_Anthem_001338183
Insys_Anthem_001338189                   Insys_Anthem_001338189
Insys_Anthem_001338198                   Insys_Anthem_001338198
Insys_Anthem_001338199                   Insys_Anthem_001338199
Insys_Anthem_001338218                   Insys_Anthem_001338218

                                                    1735
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1737 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001338224                   Insys_Anthem_001338224
Insys_Anthem_001338225                   Insys_Anthem_001338225
Insys_Anthem_001338227                   Insys_Anthem_001338227
Insys_Anthem_001338233                   Insys_Anthem_001338233
Insys_Anthem_001338260                   Insys_Anthem_001338260
Insys_Anthem_001338268                   Insys_Anthem_001338268
Insys_Anthem_001338276                   Insys_Anthem_001338276
Insys_Anthem_001338277                   Insys_Anthem_001338277
Insys_Anthem_001338299                   Insys_Anthem_001338299
Insys_Anthem_001338314                   Insys_Anthem_001338314
Insys_Anthem_001338370                   Insys_Anthem_001338370
Insys_Anthem_001338380                   Insys_Anthem_001338380
Insys_Anthem_001338383                   Insys_Anthem_001338383
Insys_Anthem_001338405                   Insys_Anthem_001338405
Insys_Anthem_001338495                   Insys_Anthem_001338495
Insys_Anthem_001338497                   Insys_Anthem_001338497
Insys_Anthem_001338506                   Insys_Anthem_001338506
Insys_Anthem_001338510                   Insys_Anthem_001338510
Insys_Anthem_001338511                   Insys_Anthem_001338511
Insys_Anthem_001338515                   Insys_Anthem_001338515
Insys_Anthem_001338535                   Insys_Anthem_001338535
Insys_Anthem_001338537                   Insys_Anthem_001338537
Insys_Anthem_001338538                   Insys_Anthem_001338538
Insys_Anthem_001338543                   Insys_Anthem_001338543
Insys_Anthem_001338546                   Insys_Anthem_001338546
Insys_Anthem_001338549                   Insys_Anthem_001338549
Insys_Anthem_001338550                   Insys_Anthem_001338550
Insys_Anthem_001338565                   Insys_Anthem_001338565
Insys_Anthem_001338598                   Insys_Anthem_001338598
Insys_Anthem_001338602                   Insys_Anthem_001338602
Insys_Anthem_001338604                   Insys_Anthem_001338604
Insys_Anthem_001338605                   Insys_Anthem_001338605
Insys_Anthem_001338606                   Insys_Anthem_001338606
Insys_Anthem_001338608                   Insys_Anthem_001338608
Insys_Anthem_001338622                   Insys_Anthem_001338622
Insys_Anthem_001338626                   Insys_Anthem_001338626
Insys_Anthem_001338627                   Insys_Anthem_001338627
Insys_Anthem_001338640                   Insys_Anthem_001338640
Insys_Anthem_001338647                   Insys_Anthem_001338647
Insys_Anthem_001338670                   Insys_Anthem_001338670
Insys_Anthem_001338681                   Insys_Anthem_001338681
Insys_Anthem_001338697                   Insys_Anthem_001338697
Insys_Anthem_001338717                   Insys_Anthem_001338717
Insys_Anthem_001338718                   Insys_Anthem_001338718
Insys_Anthem_001338740                   Insys_Anthem_001338740
Insys_Anthem_001338756                   Insys_Anthem_001338756
Insys_Anthem_001338792                   Insys_Anthem_001338792

                                                    1736
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1738 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001338794                   Insys_Anthem_001338794
Insys_Anthem_001338795                   Insys_Anthem_001338795
Insys_Anthem_001338796                   Insys_Anthem_001338796
Insys_Anthem_001338799                   Insys_Anthem_001338799
Insys_Anthem_001338802                   Insys_Anthem_001338802
Insys_Anthem_001338803                   Insys_Anthem_001338803
Insys_Anthem_001338805                   Insys_Anthem_001338805
Insys_Anthem_001338859                   Insys_Anthem_001338859
Insys_Anthem_001338860                   Insys_Anthem_001338860
Insys_Anthem_001338880                   Insys_Anthem_001338880
Insys_Anthem_001338886                   Insys_Anthem_001338886
Insys_Anthem_001338887                   Insys_Anthem_001338887
Insys_Anthem_001338888                   Insys_Anthem_001338888
Insys_Anthem_001338890                   Insys_Anthem_001338890
Insys_Anthem_001338899                   Insys_Anthem_001338899
Insys_Anthem_001338918                   Insys_Anthem_001338918
Insys_Anthem_001338960                   Insys_Anthem_001338960
Insys_Anthem_001338983                   Insys_Anthem_001338983
Insys_Anthem_001338988                   Insys_Anthem_001338988
Insys_Anthem_001339020                   Insys_Anthem_001339020
Insys_Anthem_001339226                   Insys_Anthem_001339226
Insys_Anthem_001339230                   Insys_Anthem_001339230
Insys_Anthem_001339234                   Insys_Anthem_001339234
Insys_Anthem_001339242                   Insys_Anthem_001339242
Insys_Anthem_001339251                   Insys_Anthem_001339251
Insys_Anthem_001339253                   Insys_Anthem_001339253
Insys_Anthem_001339254                   Insys_Anthem_001339254
Insys_Anthem_001339262                   Insys_Anthem_001339262
Insys_Anthem_001339279                   Insys_Anthem_001339279
Insys_Anthem_001339280                   Insys_Anthem_001339280
Insys_Anthem_001339292                   Insys_Anthem_001339292
Insys_Anthem_001339298                   Insys_Anthem_001339298
Insys_Anthem_001339300                   Insys_Anthem_001339300
Insys_Anthem_001339301                   Insys_Anthem_001339301
Insys_Anthem_001339305                   Insys_Anthem_001339305
Insys_Anthem_001339307                   Insys_Anthem_001339307
Insys_Anthem_001339308                   Insys_Anthem_001339308
Insys_Anthem_001339316                   Insys_Anthem_001339316
Insys_Anthem_001339324                   Insys_Anthem_001339324
Insys_Anthem_001339361                   Insys_Anthem_001339361
Insys_Anthem_001339365                   Insys_Anthem_001339365
Insys_Anthem_001339368                   Insys_Anthem_001339368
Insys_Anthem_001339369                   Insys_Anthem_001339369
Insys_Anthem_001339375                   Insys_Anthem_001339375
Insys_Anthem_001339376                   Insys_Anthem_001339376
Insys_Anthem_001339378                   Insys_Anthem_001339378
Insys_Anthem_001339381                   Insys_Anthem_001339381

                                                    1737
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1739 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001339382                   Insys_Anthem_001339382
Insys_Anthem_001339389                   Insys_Anthem_001339389
Insys_Anthem_001339390                   Insys_Anthem_001339390
Insys_Anthem_001339394                   Insys_Anthem_001339394
Insys_Anthem_001339397                   Insys_Anthem_001339397
Insys_Anthem_001339399                   Insys_Anthem_001339399
Insys_Anthem_001339400                   Insys_Anthem_001339400
Insys_Anthem_001339403                   Insys_Anthem_001339403
Insys_Anthem_001339408                   Insys_Anthem_001339408
Insys_Anthem_001339434                   Insys_Anthem_001339434
Insys_Anthem_001339436                   Insys_Anthem_001339436
Insys_Anthem_001339444                   Insys_Anthem_001339444
Insys_Anthem_001339446                   Insys_Anthem_001339446
Insys_Anthem_001339451                   Insys_Anthem_001339451
Insys_Anthem_001339461                   Insys_Anthem_001339461
Insys_Anthem_001339608                   Insys_Anthem_001339608
Insys_Anthem_001339609                   Insys_Anthem_001339609
Insys_Anthem_001339616                   Insys_Anthem_001339616
Insys_Anthem_001339623                   Insys_Anthem_001339623
Insys_Anthem_001339673                   Insys_Anthem_001339673
Insys_Anthem_001339685                   Insys_Anthem_001339685
Insys_Anthem_001339695                   Insys_Anthem_001339695
Insys_Anthem_001339703                   Insys_Anthem_001339703
Insys_Anthem_001339706                   Insys_Anthem_001339706
Insys_Anthem_001339708                   Insys_Anthem_001339708
Insys_Anthem_001339725                   Insys_Anthem_001339725
Insys_Anthem_001339730                   Insys_Anthem_001339730
Insys_Anthem_001339748                   Insys_Anthem_001339748
Insys_Anthem_001339750                   Insys_Anthem_001339750
Insys_Anthem_001339752                   Insys_Anthem_001339752
Insys_Anthem_001339753                   Insys_Anthem_001339753
Insys_Anthem_001339756                   Insys_Anthem_001339756
Insys_Anthem_001339766                   Insys_Anthem_001339766
Insys_Anthem_001339773                   Insys_Anthem_001339773
Insys_Anthem_001339830                   Insys_Anthem_001339830
Insys_Anthem_001339831                   Insys_Anthem_001339831
Insys_Anthem_001339841                   Insys_Anthem_001339841
Insys_Anthem_001339844                   Insys_Anthem_001339844
Insys_Anthem_001339848                   Insys_Anthem_001339848
Insys_Anthem_001339864                   Insys_Anthem_001339864
Insys_Anthem_001339865                   Insys_Anthem_001339865
Insys_Anthem_001339876                   Insys_Anthem_001339876
Insys_Anthem_001339878                   Insys_Anthem_001339878
Insys_Anthem_001339920                   Insys_Anthem_001339920
Insys_Anthem_001339924                   Insys_Anthem_001339924
Insys_Anthem_001339926                   Insys_Anthem_001339926
Insys_Anthem_001339927                   Insys_Anthem_001339927

                                                    1738
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1740 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001339928                   Insys_Anthem_001339928
Insys_Anthem_001339933                   Insys_Anthem_001339933
Insys_Anthem_001339937                   Insys_Anthem_001339937
Insys_Anthem_001339949                   Insys_Anthem_001339949
Insys_Anthem_001339966                   Insys_Anthem_001339966
Insys_Anthem_001339987                   Insys_Anthem_001339987
Insys_Anthem_001340013                   Insys_Anthem_001340013
Insys_Anthem_001340029                   Insys_Anthem_001340029
Insys_Anthem_001340041                   Insys_Anthem_001340041
Insys_Anthem_001340048                   Insys_Anthem_001340048
Insys_Anthem_001340052                   Insys_Anthem_001340052
Insys_Anthem_001340054                   Insys_Anthem_001340054
Insys_Anthem_001340059                   Insys_Anthem_001340059
Insys_Anthem_001340077                   Insys_Anthem_001340077
Insys_Anthem_001340079                   Insys_Anthem_001340079
Insys_Anthem_001340080                   Insys_Anthem_001340080
Insys_Anthem_001340086                   Insys_Anthem_001340086
Insys_Anthem_001340087                   Insys_Anthem_001340087
Insys_Anthem_001340088                   Insys_Anthem_001340088
Insys_Anthem_001340089                   Insys_Anthem_001340089
Insys_Anthem_001340116                   Insys_Anthem_001340116
Insys_Anthem_001340126                   Insys_Anthem_001340126
Insys_Anthem_001340197                   Insys_Anthem_001340197
Insys_Anthem_001340203                   Insys_Anthem_001340203
Insys_Anthem_001340261                   Insys_Anthem_001340261
Insys_Anthem_001340262                   Insys_Anthem_001340262
Insys_Anthem_001340264                   Insys_Anthem_001340264
Insys_Anthem_001340323                   Insys_Anthem_001340323
Insys_Anthem_001340327                   Insys_Anthem_001340327
Insys_Anthem_001340359                   Insys_Anthem_001340359
Insys_Anthem_001340370                   Insys_Anthem_001340370
Insys_Anthem_001340391                   Insys_Anthem_001340391
Insys_Anthem_001340421                   Insys_Anthem_001340421
Insys_Anthem_001340435                   Insys_Anthem_001340435
Insys_Anthem_001340436                   Insys_Anthem_001340436
Insys_Anthem_001340489                   Insys_Anthem_001340489
Insys_Anthem_001340498                   Insys_Anthem_001340498
Insys_Anthem_001340516                   Insys_Anthem_001340516
Insys_Anthem_001340530                   Insys_Anthem_001340530
Insys_Anthem_001340540                   Insys_Anthem_001340540
Insys_Anthem_001340544                   Insys_Anthem_001340544
Insys_Anthem_001340603                   Insys_Anthem_001340603
Insys_Anthem_001340604                   Insys_Anthem_001340604
Insys_Anthem_001340660                   Insys_Anthem_001340660
Insys_Anthem_001340661                   Insys_Anthem_001340661
Insys_Anthem_001340685                   Insys_Anthem_001340685
Insys_Anthem_001340696                   Insys_Anthem_001340696

                                                    1739
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1741 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001340702                   Insys_Anthem_001340702
Insys_Anthem_001340714                   Insys_Anthem_001340714
Insys_Anthem_001340734                   Insys_Anthem_001340734
Insys_Anthem_001340735                   Insys_Anthem_001340735
Insys_Anthem_001340740                   Insys_Anthem_001340740
Insys_Anthem_001340743                   Insys_Anthem_001340743
Insys_Anthem_001340744                   Insys_Anthem_001340744
Insys_Anthem_001340745                   Insys_Anthem_001340745
Insys_Anthem_001340751                   Insys_Anthem_001340751
Insys_Anthem_001340753                   Insys_Anthem_001340753
Insys_Anthem_001340754                   Insys_Anthem_001340754
Insys_Anthem_001340773                   Insys_Anthem_001340773
Insys_Anthem_001340779                   Insys_Anthem_001340779
Insys_Anthem_001340781                   Insys_Anthem_001340781
Insys_Anthem_001340783                   Insys_Anthem_001340783
Insys_Anthem_001340785                   Insys_Anthem_001340785
Insys_Anthem_001340786                   Insys_Anthem_001340786
Insys_Anthem_001340790                   Insys_Anthem_001340790
Insys_Anthem_001340791                   Insys_Anthem_001340791
Insys_Anthem_001340812                   Insys_Anthem_001340812
Insys_Anthem_001340819                   Insys_Anthem_001340819
Insys_Anthem_001340827                   Insys_Anthem_001340827
Insys_Anthem_001340831                   Insys_Anthem_001340831
Insys_Anthem_001340836                   Insys_Anthem_001340836
Insys_Anthem_001340838                   Insys_Anthem_001340838
Insys_Anthem_001340843                   Insys_Anthem_001340843
Insys_Anthem_001340851                   Insys_Anthem_001340851
Insys_Anthem_001340872                   Insys_Anthem_001340872
Insys_Anthem_001340873                   Insys_Anthem_001340873
Insys_Anthem_001340903                   Insys_Anthem_001340903
Insys_Anthem_001340907                   Insys_Anthem_001340907
Insys_Anthem_001340911                   Insys_Anthem_001340911
Insys_Anthem_001340913                   Insys_Anthem_001340913
Insys_Anthem_001340925                   Insys_Anthem_001340925
Insys_Anthem_001340947                   Insys_Anthem_001340947
Insys_Anthem_001340948                   Insys_Anthem_001340948
Insys_Anthem_001340958                   Insys_Anthem_001340958
Insys_Anthem_001340964                   Insys_Anthem_001340964
Insys_Anthem_001340993                   Insys_Anthem_001340993
Insys_Anthem_001340994                   Insys_Anthem_001340994
Insys_Anthem_001341018                   Insys_Anthem_001341018
Insys_Anthem_001341020                   Insys_Anthem_001341020
Insys_Anthem_001341025                   Insys_Anthem_001341025
Insys_Anthem_001341028                   Insys_Anthem_001341028
Insys_Anthem_001341041                   Insys_Anthem_001341041
Insys_Anthem_001341046                   Insys_Anthem_001341046
Insys_Anthem_001341050                   Insys_Anthem_001341050

                                                    1740
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1742 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001341054                   Insys_Anthem_001341054
Insys_Anthem_001341056                   Insys_Anthem_001341056
Insys_Anthem_001341068                   Insys_Anthem_001341068
Insys_Anthem_001341074                   Insys_Anthem_001341074
Insys_Anthem_001341077                   Insys_Anthem_001341077
Insys_Anthem_001341086                   Insys_Anthem_001341086
Insys_Anthem_001341097                   Insys_Anthem_001341097
Insys_Anthem_001341117                   Insys_Anthem_001341117
Insys_Anthem_001341128                   Insys_Anthem_001341128
Insys_Anthem_001341138                   Insys_Anthem_001341138
Insys_Anthem_001341141                   Insys_Anthem_001341141
Insys_Anthem_001341244                   Insys_Anthem_001341244
Insys_Anthem_001341252                   Insys_Anthem_001341252
Insys_Anthem_001341257                   Insys_Anthem_001341257
Insys_Anthem_001341258                   Insys_Anthem_001341258
Insys_Anthem_001341259                   Insys_Anthem_001341259
Insys_Anthem_001341276                   Insys_Anthem_001341276
Insys_Anthem_001341284                   Insys_Anthem_001341284
Insys_Anthem_001341285                   Insys_Anthem_001341285
Insys_Anthem_001341287                   Insys_Anthem_001341287
Insys_Anthem_001341350                   Insys_Anthem_001341350
Insys_Anthem_001341357                   Insys_Anthem_001341357
Insys_Anthem_001341382                   Insys_Anthem_001341382
Insys_Anthem_001341387                   Insys_Anthem_001341387
Insys_Anthem_001341395                   Insys_Anthem_001341395
Insys_Anthem_001341408                   Insys_Anthem_001341408
Insys_Anthem_001341415                   Insys_Anthem_001341415
Insys_Anthem_001341419                   Insys_Anthem_001341419
Insys_Anthem_001341470                   Insys_Anthem_001341470
Insys_Anthem_001341471                   Insys_Anthem_001341471
Insys_Anthem_001341528                   Insys_Anthem_001341528
Insys_Anthem_001341530                   Insys_Anthem_001341530
Insys_Anthem_001341535                   Insys_Anthem_001341535
Insys_Anthem_001341537                   Insys_Anthem_001341537
Insys_Anthem_001341604                   Insys_Anthem_001341604
Insys_Anthem_001341630                   Insys_Anthem_001341630
Insys_Anthem_001341645                   Insys_Anthem_001341645
Insys_Anthem_001341646                   Insys_Anthem_001341646
Insys_Anthem_001341650                   Insys_Anthem_001341650
Insys_Anthem_001341651                   Insys_Anthem_001341651
Insys_Anthem_001341664                   Insys_Anthem_001341664
Insys_Anthem_001341666                   Insys_Anthem_001341666
Insys_Anthem_001341688                   Insys_Anthem_001341688
Insys_Anthem_001341699                   Insys_Anthem_001341699
Insys_Anthem_001341718                   Insys_Anthem_001341718
Insys_Anthem_001341721                   Insys_Anthem_001341721
Insys_Anthem_001341736                   Insys_Anthem_001341736

                                                    1741
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1743 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001341747                   Insys_Anthem_001341747
Insys_Anthem_001341752                   Insys_Anthem_001341752
Insys_Anthem_001341757                   Insys_Anthem_001341757
Insys_Anthem_001341813                   Insys_Anthem_001341813
Insys_Anthem_001341814                   Insys_Anthem_001341814
Insys_Anthem_001341817                   Insys_Anthem_001341817
Insys_Anthem_001341818                   Insys_Anthem_001341818
Insys_Anthem_001341819                   Insys_Anthem_001341819
Insys_Anthem_001341820                   Insys_Anthem_001341820
Insys_Anthem_001341821                   Insys_Anthem_001341821
Insys_Anthem_001341822                   Insys_Anthem_001341822
Insys_Anthem_001341823                   Insys_Anthem_001341823
Insys_Anthem_001341824                   Insys_Anthem_001341824
Insys_Anthem_001341825                   Insys_Anthem_001341825
Insys_Anthem_001341826                   Insys_Anthem_001341826
Insys_Anthem_001341827                   Insys_Anthem_001341827
Insys_Anthem_001341828                   Insys_Anthem_001341828
Insys_Anthem_001341829                   Insys_Anthem_001341829
Insys_Anthem_001341830                   Insys_Anthem_001341830
Insys_Anthem_001341831                   Insys_Anthem_001341831
Insys_Anthem_001341832                   Insys_Anthem_001341832
Insys_Anthem_001341833                   Insys_Anthem_001341833
Insys_Anthem_001341834                   Insys_Anthem_001341834
Insys_Anthem_001341835                   Insys_Anthem_001341835
Insys_Anthem_001341836                   Insys_Anthem_001341836
Insys_Anthem_001341837                   Insys_Anthem_001341837
Insys_Anthem_001341856                   Insys_Anthem_001341856
Insys_Anthem_001341873                   Insys_Anthem_001341873
Insys_Anthem_001341882                   Insys_Anthem_001341882
Insys_Anthem_001341885                   Insys_Anthem_001341885
Insys_Anthem_001341886                   Insys_Anthem_001341886
Insys_Anthem_001341889                   Insys_Anthem_001341889
Insys_Anthem_001341896                   Insys_Anthem_001341896
Insys_Anthem_001341899                   Insys_Anthem_001341899
Insys_Anthem_001341927                   Insys_Anthem_001341927
Insys_Anthem_001341928                   Insys_Anthem_001341928
Insys_Anthem_001341932                   Insys_Anthem_001341932
Insys_Anthem_001341938                   Insys_Anthem_001341938
Insys_Anthem_001341947                   Insys_Anthem_001341947
Insys_Anthem_001341958                   Insys_Anthem_001341958
Insys_Anthem_001341960                   Insys_Anthem_001341960
Insys_Anthem_001341976                   Insys_Anthem_001341976
Insys_Anthem_001341981                   Insys_Anthem_001341981
Insys_Anthem_001341983                   Insys_Anthem_001341983
Insys_Anthem_001341984                   Insys_Anthem_001341984
Insys_Anthem_001341985                   Insys_Anthem_001341985
Insys_Anthem_001341989                   Insys_Anthem_001341989

                                                    1742
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1744 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001341990                   Insys_Anthem_001341990
Insys_Anthem_001341996                   Insys_Anthem_001341996
Insys_Anthem_001341997                   Insys_Anthem_001341997
Insys_Anthem_001341999                   Insys_Anthem_001341999
Insys_Anthem_001342001                   Insys_Anthem_001342001
Insys_Anthem_001342002                   Insys_Anthem_001342002
Insys_Anthem_001342003                   Insys_Anthem_001342003
Insys_Anthem_001342005                   Insys_Anthem_001342005
Insys_Anthem_001342023                   Insys_Anthem_001342023
Insys_Anthem_001342026                   Insys_Anthem_001342026
Insys_Anthem_001342029                   Insys_Anthem_001342029
Insys_Anthem_001342032                   Insys_Anthem_001342032
Insys_Anthem_001342040                   Insys_Anthem_001342040
Insys_Anthem_001342048                   Insys_Anthem_001342048
Insys_Anthem_001342050                   Insys_Anthem_001342050
Insys_Anthem_001342054                   Insys_Anthem_001342054
Insys_Anthem_001342057                   Insys_Anthem_001342057
Insys_Anthem_001342070                   Insys_Anthem_001342070
Insys_Anthem_001342076                   Insys_Anthem_001342076
Insys_Anthem_001342085                   Insys_Anthem_001342085
Insys_Anthem_001342088                   Insys_Anthem_001342088
Insys_Anthem_001342093                   Insys_Anthem_001342093
Insys_Anthem_001342104                   Insys_Anthem_001342104
Insys_Anthem_001342106                   Insys_Anthem_001342106
Insys_Anthem_001342107                   Insys_Anthem_001342107
Insys_Anthem_001342108                   Insys_Anthem_001342108
Insys_Anthem_001342112                   Insys_Anthem_001342112
Insys_Anthem_001342118                   Insys_Anthem_001342118
Insys_Anthem_001342122                   Insys_Anthem_001342122
Insys_Anthem_001342125                   Insys_Anthem_001342125
Insys_Anthem_001342128                   Insys_Anthem_001342128
Insys_Anthem_001342130                   Insys_Anthem_001342130
Insys_Anthem_001342131                   Insys_Anthem_001342131
Insys_Anthem_001342133                   Insys_Anthem_001342133
Insys_Anthem_001342145                   Insys_Anthem_001342145
Insys_Anthem_001342151                   Insys_Anthem_001342151
Insys_Anthem_001342159                   Insys_Anthem_001342159
Insys_Anthem_001342161                   Insys_Anthem_001342161
Insys_Anthem_001342162                   Insys_Anthem_001342162
Insys_Anthem_001342163                   Insys_Anthem_001342163
Insys_Anthem_001342164                   Insys_Anthem_001342164
Insys_Anthem_001342224                   Insys_Anthem_001342224
Insys_Anthem_001342231                   Insys_Anthem_001342231
Insys_Anthem_001342232                   Insys_Anthem_001342232
Insys_Anthem_001342248                   Insys_Anthem_001342248
Insys_Anthem_001342398                   Insys_Anthem_001342398
Insys_Anthem_001342409                   Insys_Anthem_001342409

                                                    1743
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1745 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001342416                   Insys_Anthem_001342416
Insys_Anthem_001342423                   Insys_Anthem_001342423
Insys_Anthem_001342430                   Insys_Anthem_001342430
Insys_Anthem_001342433                   Insys_Anthem_001342433
Insys_Anthem_001342434                   Insys_Anthem_001342434
Insys_Anthem_001342437                   Insys_Anthem_001342437
Insys_Anthem_001342439                   Insys_Anthem_001342439
Insys_Anthem_001342441                   Insys_Anthem_001342441
Insys_Anthem_001342456                   Insys_Anthem_001342456
Insys_Anthem_001342459                   Insys_Anthem_001342459
Insys_Anthem_001342463                   Insys_Anthem_001342463
Insys_Anthem_001342464                   Insys_Anthem_001342464
Insys_Anthem_001342466                   Insys_Anthem_001342466
Insys_Anthem_001342467                   Insys_Anthem_001342467
Insys_Anthem_001342469                   Insys_Anthem_001342469
Insys_Anthem_001342485                   Insys_Anthem_001342485
Insys_Anthem_001342494                   Insys_Anthem_001342494
Insys_Anthem_001342522                   Insys_Anthem_001342522
Insys_Anthem_001342546                   Insys_Anthem_001342546
Insys_Anthem_001342559                   Insys_Anthem_001342559
Insys_Anthem_001342564                   Insys_Anthem_001342564
Insys_Anthem_001342578                   Insys_Anthem_001342578
Insys_Anthem_001342585                   Insys_Anthem_001342585
Insys_Anthem_001342586                   Insys_Anthem_001342586
Insys_Anthem_001342605                   Insys_Anthem_001342605
Insys_Anthem_001342607                   Insys_Anthem_001342607
Insys_Anthem_001342620                   Insys_Anthem_001342620
Insys_Anthem_001342621                   Insys_Anthem_001342621
Insys_Anthem_001342625                   Insys_Anthem_001342625
Insys_Anthem_001342641                   Insys_Anthem_001342641
Insys_Anthem_001342648                   Insys_Anthem_001342648
Insys_Anthem_001342649                   Insys_Anthem_001342649
Insys_Anthem_001342655                   Insys_Anthem_001342655
Insys_Anthem_001342657                   Insys_Anthem_001342657
Insys_Anthem_001342658                   Insys_Anthem_001342658
Insys_Anthem_001342661                   Insys_Anthem_001342661
Insys_Anthem_001342672                   Insys_Anthem_001342672
Insys_Anthem_001342680                   Insys_Anthem_001342680
Insys_Anthem_001342707                   Insys_Anthem_001342707
Insys_Anthem_001342711                   Insys_Anthem_001342711
Insys_Anthem_001342715                   Insys_Anthem_001342715
Insys_Anthem_001342722                   Insys_Anthem_001342722
Insys_Anthem_001342723                   Insys_Anthem_001342723
Insys_Anthem_001342724                   Insys_Anthem_001342724
Insys_Anthem_001342726                   Insys_Anthem_001342726
Insys_Anthem_001342734                   Insys_Anthem_001342734
Insys_Anthem_001342746                   Insys_Anthem_001342746

                                                    1744
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1746 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001342753                   Insys_Anthem_001342753
Insys_Anthem_001342754                   Insys_Anthem_001342754
Insys_Anthem_001342761                   Insys_Anthem_001342761
Insys_Anthem_001342763                   Insys_Anthem_001342763
Insys_Anthem_001342767                   Insys_Anthem_001342767
Insys_Anthem_001342773                   Insys_Anthem_001342773
Insys_Anthem_001342780                   Insys_Anthem_001342780
Insys_Anthem_001342782                   Insys_Anthem_001342782
Insys_Anthem_001342783                   Insys_Anthem_001342783
Insys_Anthem_001342786                   Insys_Anthem_001342786
Insys_Anthem_001342791                   Insys_Anthem_001342791
Insys_Anthem_001342797                   Insys_Anthem_001342797
Insys_Anthem_001342798                   Insys_Anthem_001342798
Insys_Anthem_001342807                   Insys_Anthem_001342807
Insys_Anthem_001342829                   Insys_Anthem_001342829
Insys_Anthem_001342830                   Insys_Anthem_001342830
Insys_Anthem_001342834                   Insys_Anthem_001342834
Insys_Anthem_001342843                   Insys_Anthem_001342843
Insys_Anthem_001342853                   Insys_Anthem_001342853
Insys_Anthem_001342854                   Insys_Anthem_001342854
Insys_Anthem_001342855                   Insys_Anthem_001342855
Insys_Anthem_001342856                   Insys_Anthem_001342856
Insys_Anthem_001342861                   Insys_Anthem_001342861
Insys_Anthem_001342863                   Insys_Anthem_001342863
Insys_Anthem_001342870                   Insys_Anthem_001342870
Insys_Anthem_001342880                   Insys_Anthem_001342880
Insys_Anthem_001342883                   Insys_Anthem_001342883
Insys_Anthem_001342884                   Insys_Anthem_001342884
Insys_Anthem_001342885                   Insys_Anthem_001342885
Insys_Anthem_001342886                   Insys_Anthem_001342886
Insys_Anthem_001342891                   Insys_Anthem_001342891
Insys_Anthem_001342894                   Insys_Anthem_001342894
Insys_Anthem_001342901                   Insys_Anthem_001342901
Insys_Anthem_001342906                   Insys_Anthem_001342906
Insys_Anthem_001342907                   Insys_Anthem_001342907
Insys_Anthem_001342908                   Insys_Anthem_001342908
Insys_Anthem_001342913                   Insys_Anthem_001342913
Insys_Anthem_001342917                   Insys_Anthem_001342917
Insys_Anthem_001342921                   Insys_Anthem_001342921
Insys_Anthem_001342923                   Insys_Anthem_001342923
Insys_Anthem_001342929                   Insys_Anthem_001342929
Insys_Anthem_001342939                   Insys_Anthem_001342939
Insys_Anthem_001342956                   Insys_Anthem_001342956
Insys_Anthem_001342968                   Insys_Anthem_001342968
Insys_Anthem_001342974                   Insys_Anthem_001342974
Insys_Anthem_001342988                   Insys_Anthem_001342988
Insys_Anthem_001342989                   Insys_Anthem_001342989

                                                    1745
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1747 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001342993                   Insys_Anthem_001342993
Insys_Anthem_001342994                   Insys_Anthem_001342994
Insys_Anthem_001342995                   Insys_Anthem_001342995
Insys_Anthem_001342996                   Insys_Anthem_001342996
Insys_Anthem_001343006                   Insys_Anthem_001343006
Insys_Anthem_001343020                   Insys_Anthem_001343020
Insys_Anthem_001343026                   Insys_Anthem_001343026
Insys_Anthem_001343030                   Insys_Anthem_001343030
Insys_Anthem_001343048                   Insys_Anthem_001343048
Insys_Anthem_001343054                   Insys_Anthem_001343054
Insys_Anthem_001343058                   Insys_Anthem_001343058
Insys_Anthem_001343061                   Insys_Anthem_001343061
Insys_Anthem_001343062                   Insys_Anthem_001343062
Insys_Anthem_001343069                   Insys_Anthem_001343069
Insys_Anthem_001343072                   Insys_Anthem_001343072
Insys_Anthem_001343073                   Insys_Anthem_001343073
Insys_Anthem_001343089                   Insys_Anthem_001343089
Insys_Anthem_001343103                   Insys_Anthem_001343103
Insys_Anthem_001343106                   Insys_Anthem_001343106
Insys_Anthem_001343120                   Insys_Anthem_001343120
Insys_Anthem_001343121                   Insys_Anthem_001343121
Insys_Anthem_001343153                   Insys_Anthem_001343153
Insys_Anthem_001343165                   Insys_Anthem_001343165
Insys_Anthem_001343166                   Insys_Anthem_001343166
Insys_Anthem_001343181                   Insys_Anthem_001343181
Insys_Anthem_001343184                   Insys_Anthem_001343184
Insys_Anthem_001343193                   Insys_Anthem_001343193
Insys_Anthem_001343197                   Insys_Anthem_001343197
Insys_Anthem_001343203                   Insys_Anthem_001343203
Insys_Anthem_001343204                   Insys_Anthem_001343204
Insys_Anthem_001343205                   Insys_Anthem_001343205
Insys_Anthem_001343206                   Insys_Anthem_001343206
Insys_Anthem_001343207                   Insys_Anthem_001343207
Insys_Anthem_001343208                   Insys_Anthem_001343208
Insys_Anthem_001343209                   Insys_Anthem_001343209
Insys_Anthem_001343210                   Insys_Anthem_001343210
Insys_Anthem_001343212                   Insys_Anthem_001343212
Insys_Anthem_001343213                   Insys_Anthem_001343213
Insys_Anthem_001343214                   Insys_Anthem_001343214
Insys_Anthem_001343215                   Insys_Anthem_001343215
Insys_Anthem_001343216                   Insys_Anthem_001343216
Insys_Anthem_001343217                   Insys_Anthem_001343217
Insys_Anthem_001343218                   Insys_Anthem_001343218
Insys_Anthem_001343219                   Insys_Anthem_001343219
Insys_Anthem_001343235                   Insys_Anthem_001343235
Insys_Anthem_001343237                   Insys_Anthem_001343237
Insys_Anthem_001343238                   Insys_Anthem_001343238

                                                    1746
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1748 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001343252                   Insys_Anthem_001343252
Insys_Anthem_001343261                   Insys_Anthem_001343261
Insys_Anthem_001343264                   Insys_Anthem_001343264
Insys_Anthem_001343284                   Insys_Anthem_001343284
Insys_Anthem_001343302                   Insys_Anthem_001343302
Insys_Anthem_001343303                   Insys_Anthem_001343303
Insys_Anthem_001343310                   Insys_Anthem_001343310
Insys_Anthem_001343313                   Insys_Anthem_001343313
Insys_Anthem_001343314                   Insys_Anthem_001343314
Insys_Anthem_001343315                   Insys_Anthem_001343315
Insys_Anthem_001343317                   Insys_Anthem_001343317
Insys_Anthem_001343318                   Insys_Anthem_001343318
Insys_Anthem_001343329                   Insys_Anthem_001343329
Insys_Anthem_001343332                   Insys_Anthem_001343332
Insys_Anthem_001343336                   Insys_Anthem_001343336
Insys_Anthem_001343358                   Insys_Anthem_001343358
Insys_Anthem_001343366                   Insys_Anthem_001343366
Insys_Anthem_001343386                   Insys_Anthem_001343386
Insys_Anthem_001343387                   Insys_Anthem_001343387
Insys_Anthem_001343389                   Insys_Anthem_001343389
Insys_Anthem_001343391                   Insys_Anthem_001343391
Insys_Anthem_001343393                   Insys_Anthem_001343393
Insys_Anthem_001343397                   Insys_Anthem_001343397
Insys_Anthem_001343404                   Insys_Anthem_001343404
Insys_Anthem_001343409                   Insys_Anthem_001343409
Insys_Anthem_001343420                   Insys_Anthem_001343420
Insys_Anthem_001343422                   Insys_Anthem_001343422
Insys_Anthem_001343424                   Insys_Anthem_001343424
Insys_Anthem_001343426                   Insys_Anthem_001343426
Insys_Anthem_001343427                   Insys_Anthem_001343427
Insys_Anthem_001343429                   Insys_Anthem_001343429
Insys_Anthem_001343449                   Insys_Anthem_001343449
Insys_Anthem_001343454                   Insys_Anthem_001343454
Insys_Anthem_001343459                   Insys_Anthem_001343459
Insys_Anthem_001343460                   Insys_Anthem_001343460
Insys_Anthem_001343466                   Insys_Anthem_001343466
Insys_Anthem_001343468                   Insys_Anthem_001343468
Insys_Anthem_001343470                   Insys_Anthem_001343470
Insys_Anthem_001343472                   Insys_Anthem_001343472
Insys_Anthem_001343479                   Insys_Anthem_001343479
Insys_Anthem_001343481                   Insys_Anthem_001343481
Insys_Anthem_001343483                   Insys_Anthem_001343483
Insys_Anthem_001343484                   Insys_Anthem_001343484
Insys_Anthem_001343486                   Insys_Anthem_001343486
Insys_Anthem_001343495                   Insys_Anthem_001343495
Insys_Anthem_001343497                   Insys_Anthem_001343497
Insys_Anthem_001343501                   Insys_Anthem_001343501

                                                    1747
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1749 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001343504                   Insys_Anthem_001343504
Insys_Anthem_001343507                   Insys_Anthem_001343507
Insys_Anthem_001343520                   Insys_Anthem_001343520
Insys_Anthem_001343536                   Insys_Anthem_001343536
Insys_Anthem_001343544                   Insys_Anthem_001343544
Insys_Anthem_001343551                   Insys_Anthem_001343551
Insys_Anthem_001343561                   Insys_Anthem_001343561
Insys_Anthem_001343603                   Insys_Anthem_001343603
Insys_Anthem_001343604                   Insys_Anthem_001343604
Insys_Anthem_001343612                   Insys_Anthem_001343612
Insys_Anthem_001343613                   Insys_Anthem_001343613
Insys_Anthem_001343614                   Insys_Anthem_001343614
Insys_Anthem_001343620                   Insys_Anthem_001343620
Insys_Anthem_001343632                   Insys_Anthem_001343632
Insys_Anthem_001343636                   Insys_Anthem_001343636
Insys_Anthem_001343646                   Insys_Anthem_001343646
Insys_Anthem_001343649                   Insys_Anthem_001343649
Insys_Anthem_001343650                   Insys_Anthem_001343650
Insys_Anthem_001343652                   Insys_Anthem_001343652
Insys_Anthem_001343655                   Insys_Anthem_001343655
Insys_Anthem_001343656                   Insys_Anthem_001343656
Insys_Anthem_001343658                   Insys_Anthem_001343658
Insys_Anthem_001343669                   Insys_Anthem_001343669
Insys_Anthem_001343679                   Insys_Anthem_001343679
Insys_Anthem_001343680                   Insys_Anthem_001343680
Insys_Anthem_001343687                   Insys_Anthem_001343687
Insys_Anthem_001343690                   Insys_Anthem_001343690
Insys_Anthem_001343700                   Insys_Anthem_001343700
Insys_Anthem_001343717                   Insys_Anthem_001343717
Insys_Anthem_001343718                   Insys_Anthem_001343718
Insys_Anthem_001343723                   Insys_Anthem_001343723
Insys_Anthem_001343725                   Insys_Anthem_001343725
Insys_Anthem_001343731                   Insys_Anthem_001343731
Insys_Anthem_001343734                   Insys_Anthem_001343734
Insys_Anthem_001343737                   Insys_Anthem_001343737
Insys_Anthem_001343742                   Insys_Anthem_001343742
Insys_Anthem_001343745                   Insys_Anthem_001343745
Insys_Anthem_001343747                   Insys_Anthem_001343747
Insys_Anthem_001343758                   Insys_Anthem_001343758
Insys_Anthem_001343763                   Insys_Anthem_001343763
Insys_Anthem_001343765                   Insys_Anthem_001343765
Insys_Anthem_001343766                   Insys_Anthem_001343766
Insys_Anthem_001343777                   Insys_Anthem_001343777
Insys_Anthem_001343785                   Insys_Anthem_001343785
Insys_Anthem_001343786                   Insys_Anthem_001343786
Insys_Anthem_001343789                   Insys_Anthem_001343789
Insys_Anthem_001343793                   Insys_Anthem_001343793

                                                    1748
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1750 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001343801                   Insys_Anthem_001343801
Insys_Anthem_001343816                   Insys_Anthem_001343816
Insys_Anthem_001343825                   Insys_Anthem_001343825
Insys_Anthem_001343832                   Insys_Anthem_001343832
Insys_Anthem_001343834                   Insys_Anthem_001343834
Insys_Anthem_001343843                   Insys_Anthem_001343843
Insys_Anthem_001343844                   Insys_Anthem_001343844
Insys_Anthem_001343850                   Insys_Anthem_001343850
Insys_Anthem_001343856                   Insys_Anthem_001343856
Insys_Anthem_001343858                   Insys_Anthem_001343858
Insys_Anthem_001343862                   Insys_Anthem_001343862
Insys_Anthem_001343863                   Insys_Anthem_001343863
Insys_Anthem_001343873                   Insys_Anthem_001343873
Insys_Anthem_001343875                   Insys_Anthem_001343875
Insys_Anthem_001343881                   Insys_Anthem_001343881
Insys_Anthem_001343887                   Insys_Anthem_001343887
Insys_Anthem_001343899                   Insys_Anthem_001343899
Insys_Anthem_001343901                   Insys_Anthem_001343901
Insys_Anthem_001343906                   Insys_Anthem_001343906
Insys_Anthem_001343913                   Insys_Anthem_001343913
Insys_Anthem_001343917                   Insys_Anthem_001343917
Insys_Anthem_001343921                   Insys_Anthem_001343921
Insys_Anthem_001343939                   Insys_Anthem_001343939
Insys_Anthem_001343945                   Insys_Anthem_001343945
Insys_Anthem_001343956                   Insys_Anthem_001343956
Insys_Anthem_001343958                   Insys_Anthem_001343958
Insys_Anthem_001343960                   Insys_Anthem_001343960
Insys_Anthem_001343961                   Insys_Anthem_001343961
Insys_Anthem_001343972                   Insys_Anthem_001343972
Insys_Anthem_001343975                   Insys_Anthem_001343975
Insys_Anthem_001343976                   Insys_Anthem_001343976
Insys_Anthem_001343977                   Insys_Anthem_001343977
Insys_Anthem_001343987                   Insys_Anthem_001343987
Insys_Anthem_001343988                   Insys_Anthem_001343988
Insys_Anthem_001343989                   Insys_Anthem_001343989
Insys_Anthem_001343995                   Insys_Anthem_001343995
Insys_Anthem_001343999                   Insys_Anthem_001343999
Insys_Anthem_001344000                   Insys_Anthem_001344000
Insys_Anthem_001344006                   Insys_Anthem_001344006
Insys_Anthem_001344010                   Insys_Anthem_001344010
Insys_Anthem_001344013                   Insys_Anthem_001344013
Insys_Anthem_001344026                   Insys_Anthem_001344026
Insys_Anthem_001344039                   Insys_Anthem_001344039
Insys_Anthem_001344042                   Insys_Anthem_001344042
Insys_Anthem_001344061                   Insys_Anthem_001344061
Insys_Anthem_001344062                   Insys_Anthem_001344062
Insys_Anthem_001344072                   Insys_Anthem_001344072

                                                    1749
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1751 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001344074                   Insys_Anthem_001344074
Insys_Anthem_001344075                   Insys_Anthem_001344075
Insys_Anthem_001344084                   Insys_Anthem_001344084
Insys_Anthem_001344089                   Insys_Anthem_001344089
Insys_Anthem_001344098                   Insys_Anthem_001344098
Insys_Anthem_001344101                   Insys_Anthem_001344101
Insys_Anthem_001344115                   Insys_Anthem_001344115
Insys_Anthem_001344136                   Insys_Anthem_001344136
Insys_Anthem_001344141                   Insys_Anthem_001344141
Insys_Anthem_001344149                   Insys_Anthem_001344149
Insys_Anthem_001344151                   Insys_Anthem_001344151
Insys_Anthem_001344154                   Insys_Anthem_001344154
Insys_Anthem_001344161                   Insys_Anthem_001344161
Insys_Anthem_001344162                   Insys_Anthem_001344162
Insys_Anthem_001344171                   Insys_Anthem_001344171
Insys_Anthem_001344173                   Insys_Anthem_001344173
Insys_Anthem_001344175                   Insys_Anthem_001344175
Insys_Anthem_001344176                   Insys_Anthem_001344176
Insys_Anthem_001344184                   Insys_Anthem_001344184
Insys_Anthem_001344190                   Insys_Anthem_001344190
Insys_Anthem_001344212                   Insys_Anthem_001344212
Insys_Anthem_001344215                   Insys_Anthem_001344215
Insys_Anthem_001344233                   Insys_Anthem_001344233
Insys_Anthem_001344240                   Insys_Anthem_001344240
Insys_Anthem_001344247                   Insys_Anthem_001344247
Insys_Anthem_001344250                   Insys_Anthem_001344250
Insys_Anthem_001344257                   Insys_Anthem_001344257
Insys_Anthem_001344258                   Insys_Anthem_001344258
Insys_Anthem_001344263                   Insys_Anthem_001344263
Insys_Anthem_001344356                   Insys_Anthem_001344356
Insys_Anthem_001344360                   Insys_Anthem_001344360
Insys_Anthem_001344361                   Insys_Anthem_001344361
Insys_Anthem_001344433                   Insys_Anthem_001344433
Insys_Anthem_001344434                   Insys_Anthem_001344434
Insys_Anthem_001344435                   Insys_Anthem_001344435
Insys_Anthem_001344436                   Insys_Anthem_001344436
Insys_Anthem_001344438                   Insys_Anthem_001344438
Insys_Anthem_001344439                   Insys_Anthem_001344439
Insys_Anthem_001344440                   Insys_Anthem_001344440
Insys_Anthem_001344442                   Insys_Anthem_001344442
Insys_Anthem_001344443                   Insys_Anthem_001344443
Insys_Anthem_001344634                   Insys_Anthem_001344634
Insys_Anthem_001344748                   Insys_Anthem_001344748
Insys_Anthem_001344826                   Insys_Anthem_001344826
Insys_Anthem_001344828                   Insys_Anthem_001344828
Insys_Anthem_001345128                   Insys_Anthem_001345128
Insys_Anthem_001345137                   Insys_Anthem_001345137

                                                    1750
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1752 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001345138                   Insys_Anthem_001345138
Insys_Anthem_001345140                   Insys_Anthem_001345140
Insys_Anthem_001345142                   Insys_Anthem_001345142
Insys_Anthem_001345159                   Insys_Anthem_001345159
Insys_Anthem_001345162                   Insys_Anthem_001345162
Insys_Anthem_001345163                   Insys_Anthem_001345163
Insys_Anthem_001345164                   Insys_Anthem_001345164
Insys_Anthem_001345165                   Insys_Anthem_001345165
Insys_Anthem_001345555                   Insys_Anthem_001345555
Insys_Anthem_001345557                   Insys_Anthem_001345557
Insys_Anthem_001345564                   Insys_Anthem_001345564
Insys_Anthem_001345601                   Insys_Anthem_001345601
Insys_Anthem_001345638                   Insys_Anthem_001345638
Insys_Anthem_001345645                   Insys_Anthem_001345645
Insys_Anthem_001345647                   Insys_Anthem_001345647
Insys_Anthem_001345930                   Insys_Anthem_001345930
Insys_Anthem_001345931                   Insys_Anthem_001345931
Insys_Anthem_001345932                   Insys_Anthem_001345932
Insys_Anthem_001345935                   Insys_Anthem_001345935
Insys_Anthem_001345936                   Insys_Anthem_001345936
Insys_Anthem_001346062                   Insys_Anthem_001346062
Insys_Anthem_001346336                   Insys_Anthem_001346336
Insys_Anthem_001346340                   Insys_Anthem_001346340
Insys_Anthem_001346345                   Insys_Anthem_001346345
Insys_Anthem_001346525                   Insys_Anthem_001346525
Insys_Anthem_001346531                   Insys_Anthem_001346531
Insys_Anthem_001346540                   Insys_Anthem_001346540
Insys_Anthem_001346541                   Insys_Anthem_001346541
Insys_Anthem_001346674                   Insys_Anthem_001346674
Insys_Anthem_001346752                   Insys_Anthem_001346752
Insys_Anthem_001346757                   Insys_Anthem_001346757
Insys_Anthem_001346840                   Insys_Anthem_001346840
Insys_Anthem_001346848                   Insys_Anthem_001346848
Insys_Anthem_001346865                   Insys_Anthem_001346865
Insys_Anthem_001346866                   Insys_Anthem_001346866
Insys_Anthem_001346883                   Insys_Anthem_001346883
Insys_Anthem_001347067                   Insys_Anthem_001347067
Insys_Anthem_001347068                   Insys_Anthem_001347068
Insys_Anthem_001347069                   Insys_Anthem_001347069
Insys_Anthem_001347070                   Insys_Anthem_001347070
Insys_Anthem_001347096                   Insys_Anthem_001347096
Insys_Anthem_001347098                   Insys_Anthem_001347098
Insys_Anthem_001347133                   Insys_Anthem_001347133
Insys_Anthem_001347323                   Insys_Anthem_001347323
Insys_Anthem_001347325                   Insys_Anthem_001347325
Insys_Anthem_001347328                   Insys_Anthem_001347328
Insys_Anthem_001347587                   Insys_Anthem_001347587

                                                    1751
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1753 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001347726                   Insys_Anthem_001347726
Insys_Anthem_001347727                   Insys_Anthem_001347727
Insys_Anthem_001347743                   Insys_Anthem_001347743
Insys_Anthem_001347744                   Insys_Anthem_001347744
Insys_Anthem_001347748                   Insys_Anthem_001347748
Insys_Anthem_001347867                   Insys_Anthem_001347867
Insys_Anthem_001347887                   Insys_Anthem_001347887
Insys_Anthem_001347891                   Insys_Anthem_001347891
Insys_Anthem_001348023                   Insys_Anthem_001348023
Insys_Anthem_001348073                   Insys_Anthem_001348073
Insys_Anthem_001348084                   Insys_Anthem_001348084
Insys_Anthem_001348217                   Insys_Anthem_001348217
Insys_Anthem_001348230                   Insys_Anthem_001348230
Insys_Anthem_001348468                   Insys_Anthem_001348468
Insys_Anthem_001348471                   Insys_Anthem_001348471
Insys_Anthem_001348472                   Insys_Anthem_001348472
Insys_Anthem_001348473                   Insys_Anthem_001348473
Insys_Anthem_001348476                   Insys_Anthem_001348476
Insys_Anthem_001348477                   Insys_Anthem_001348477
Insys_Anthem_001348873                   Insys_Anthem_001348873
Insys_Anthem_001348917                   Insys_Anthem_001348917
Insys_Anthem_001348924                   Insys_Anthem_001348924
Insys_Anthem_001348937                   Insys_Anthem_001348937
Insys_Anthem_001348939                   Insys_Anthem_001348939
Insys_Anthem_001348958                   Insys_Anthem_001348958
Insys_Anthem_001348981                   Insys_Anthem_001348981
Insys_Anthem_001348991                   Insys_Anthem_001348991
Insys_Anthem_001349192                   Insys_Anthem_001349192
Insys_Anthem_001349339                   Insys_Anthem_001349339
Insys_Anthem_001349348                   Insys_Anthem_001349348
Insys_Anthem_001349380                   Insys_Anthem_001349380
Insys_Anthem_001349382                   Insys_Anthem_001349382
Insys_Anthem_001349383                   Insys_Anthem_001349383
Insys_Anthem_001349384                   Insys_Anthem_001349384
Insys_Anthem_001349386                   Insys_Anthem_001349386
Insys_Anthem_001349390                   Insys_Anthem_001349390
Insys_Anthem_001349391                   Insys_Anthem_001349391
Insys_Anthem_001349713                   Insys_Anthem_001349713
Insys_Anthem_001349714                   Insys_Anthem_001349714
Insys_Anthem_001349721                   Insys_Anthem_001349721
Insys_Anthem_001349729                   Insys_Anthem_001349729
Insys_Anthem_001349790                   Insys_Anthem_001349790
Insys_Anthem_001349791                   Insys_Anthem_001349791
Insys_Anthem_001349864                   Insys_Anthem_001349864
Insys_Anthem_001350264                   Insys_Anthem_001350264
Insys_Anthem_001350318                   Insys_Anthem_001350318
Insys_Anthem_001350938                   Insys_Anthem_001350938

                                                    1752
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1754 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001350940                   Insys_Anthem_001350940
Insys_Anthem_001350941                   Insys_Anthem_001350941
Insys_Anthem_001350942                   Insys_Anthem_001350942
Insys_Anthem_001350983                   Insys_Anthem_001350983
Insys_Anthem_001351039                   Insys_Anthem_001351039
Insys_Anthem_001351085                   Insys_Anthem_001351085
Insys_Anthem_001351105                   Insys_Anthem_001351105
Insys_Anthem_001351128                   Insys_Anthem_001351128
Insys_Anthem_001351352                   Insys_Anthem_001351352
Insys_Anthem_001351354                   Insys_Anthem_001351354
Insys_Anthem_001351355                   Insys_Anthem_001351355
Insys_Anthem_001351357                   Insys_Anthem_001351357
Insys_Anthem_001351359                   Insys_Anthem_001351359
Insys_Anthem_001351360                   Insys_Anthem_001351360
Insys_Anthem_001351361                   Insys_Anthem_001351361
Insys_Anthem_001351445                   Insys_Anthem_001351445
Insys_Anthem_001351452                   Insys_Anthem_001351452
Insys_Anthem_001351468                   Insys_Anthem_001351468
Insys_Anthem_001351470                   Insys_Anthem_001351470
Insys_Anthem_001351499                   Insys_Anthem_001351499
Insys_Anthem_001351504                   Insys_Anthem_001351504
Insys_Anthem_001351588                   Insys_Anthem_001351588
Insys_Anthem_001351627                   Insys_Anthem_001351627
Insys_Anthem_001351628                   Insys_Anthem_001351628
Insys_Anthem_001351632                   Insys_Anthem_001351632
Insys_Anthem_001351633                   Insys_Anthem_001351633
Insys_Anthem_001351634                   Insys_Anthem_001351634
Insys_Anthem_001351635                   Insys_Anthem_001351635
Insys_Anthem_001351636                   Insys_Anthem_001351636
Insys_Anthem_001351637                   Insys_Anthem_001351637
Insys_Anthem_001351638                   Insys_Anthem_001351638
Insys_Anthem_001351640                   Insys_Anthem_001351640
Insys_Anthem_001351641                   Insys_Anthem_001351641
Insys_Anthem_001351642                   Insys_Anthem_001351642
Insys_Anthem_001351643                   Insys_Anthem_001351643
Insys_Anthem_001351644                   Insys_Anthem_001351644
Insys_Anthem_001351646                   Insys_Anthem_001351646
Insys_Anthem_001351647                   Insys_Anthem_001351647
Insys_Anthem_001351648                   Insys_Anthem_001351648
Insys_Anthem_001351649                   Insys_Anthem_001351649
Insys_Anthem_001351651                   Insys_Anthem_001351651
Insys_Anthem_001351652                   Insys_Anthem_001351652
Insys_Anthem_001351653                   Insys_Anthem_001351653
Insys_Anthem_001351655                   Insys_Anthem_001351655
Insys_Anthem_001351656                   Insys_Anthem_001351656
Insys_Anthem_001351657                   Insys_Anthem_001351657
Insys_Anthem_001351658                   Insys_Anthem_001351658

                                                    1753
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1755 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001351659                   Insys_Anthem_001351659
Insys_Anthem_001351660                   Insys_Anthem_001351660
Insys_Anthem_001351661                   Insys_Anthem_001351661
Insys_Anthem_001351662                   Insys_Anthem_001351662
Insys_Anthem_001351663                   Insys_Anthem_001351663
Insys_Anthem_001351664                   Insys_Anthem_001351664
Insys_Anthem_001351665                   Insys_Anthem_001351665
Insys_Anthem_001351666                   Insys_Anthem_001351666
Insys_Anthem_001351667                   Insys_Anthem_001351667
Insys_Anthem_001351668                   Insys_Anthem_001351668
Insys_Anthem_001351671                   Insys_Anthem_001351671
Insys_Anthem_001351870                   Insys_Anthem_001351870
Insys_Anthem_001351873                   Insys_Anthem_001351873
Insys_Anthem_001351880                   Insys_Anthem_001351880
Insys_Anthem_001351903                   Insys_Anthem_001351903
Insys_Anthem_001352008                   Insys_Anthem_001352008
Insys_Anthem_001352038                   Insys_Anthem_001352038
Insys_Anthem_001352076                   Insys_Anthem_001352076
Insys_Anthem_001352087                   Insys_Anthem_001352087
Insys_Anthem_001352527                   Insys_Anthem_001352527
Insys_Anthem_001352536                   Insys_Anthem_001352536
Insys_Anthem_001352554                   Insys_Anthem_001352554
Insys_Anthem_001352577                   Insys_Anthem_001352577
Insys_Anthem_001352585                   Insys_Anthem_001352585
Insys_Anthem_001352610                   Insys_Anthem_001352610
Insys_Anthem_001352625                   Insys_Anthem_001352625
Insys_Anthem_001352645                   Insys_Anthem_001352645
Insys_Anthem_001352650                   Insys_Anthem_001352650
Insys_Anthem_001352658                   Insys_Anthem_001352658
Insys_Anthem_001352673                   Insys_Anthem_001352673
Insys_Anthem_001352675                   Insys_Anthem_001352675
Insys_Anthem_001352718                   Insys_Anthem_001352718
Insys_Anthem_001352728                   Insys_Anthem_001352728
Insys_Anthem_001352942                   Insys_Anthem_001352942
Insys_Anthem_001352944                   Insys_Anthem_001352944
Insys_Anthem_001352947                   Insys_Anthem_001352947
Insys_Anthem_001352948                   Insys_Anthem_001352948
Insys_Anthem_001352949                   Insys_Anthem_001352949
Insys_Anthem_001352951                   Insys_Anthem_001352951
Insys_Anthem_001352952                   Insys_Anthem_001352952
Insys_Anthem_001352953                   Insys_Anthem_001352953
Insys_Anthem_001352954                   Insys_Anthem_001352954
Insys_Anthem_001352956                   Insys_Anthem_001352956
Insys_Anthem_001352958                   Insys_Anthem_001352958
Insys_Anthem_001352959                   Insys_Anthem_001352959
Insys_Anthem_001352961                   Insys_Anthem_001352961
Insys_Anthem_001352962                   Insys_Anthem_001352962

                                                    1754
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1756 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001352963                   Insys_Anthem_001352963
Insys_Anthem_001352964                   Insys_Anthem_001352964
Insys_Anthem_001352966                   Insys_Anthem_001352966
Insys_Anthem_001352967                   Insys_Anthem_001352967
Insys_Anthem_001352968                   Insys_Anthem_001352968
Insys_Anthem_001352969                   Insys_Anthem_001352969
Insys_Anthem_001352970                   Insys_Anthem_001352970
Insys_Anthem_001352971                   Insys_Anthem_001352971
Insys_Anthem_001352972                   Insys_Anthem_001352972
Insys_Anthem_001352973                   Insys_Anthem_001352973
Insys_Anthem_001352974                   Insys_Anthem_001352974
Insys_Anthem_001352976                   Insys_Anthem_001352976
Insys_Anthem_001352978                   Insys_Anthem_001352978
Insys_Anthem_001352979                   Insys_Anthem_001352979
Insys_Anthem_001352980                   Insys_Anthem_001352980
Insys_Anthem_001352981                   Insys_Anthem_001352981
Insys_Anthem_001352982                   Insys_Anthem_001352982
Insys_Anthem_001352983                   Insys_Anthem_001352983
Insys_Anthem_001352984                   Insys_Anthem_001352984
Insys_Anthem_001352985                   Insys_Anthem_001352985
Insys_Anthem_001353008                   Insys_Anthem_001353008
Insys_Anthem_001353009                   Insys_Anthem_001353009
Insys_Anthem_001353011                   Insys_Anthem_001353011
Insys_Anthem_001353012                   Insys_Anthem_001353012
Insys_Anthem_001353036                   Insys_Anthem_001353036
Insys_Anthem_001353061                   Insys_Anthem_001353061
Insys_Anthem_001353064                   Insys_Anthem_001353064
Insys_Anthem_001353085                   Insys_Anthem_001353085
Insys_Anthem_001353224                   Insys_Anthem_001353224
Insys_Anthem_001353230                   Insys_Anthem_001353230
Insys_Anthem_001353278                   Insys_Anthem_001353278
Insys_Anthem_001353317                   Insys_Anthem_001353317
Insys_Anthem_001353323                   Insys_Anthem_001353323
Insys_Anthem_001353331                   Insys_Anthem_001353331
Insys_Anthem_001353388                   Insys_Anthem_001353388
Insys_Anthem_001353505                   Insys_Anthem_001353505
Insys_Anthem_001353506                   Insys_Anthem_001353506
Insys_Anthem_001353507                   Insys_Anthem_001353507
Insys_Anthem_001353508                   Insys_Anthem_001353508
Insys_Anthem_001353647                   Insys_Anthem_001353647
Insys_Anthem_001353653                   Insys_Anthem_001353653
Insys_Anthem_001353655                   Insys_Anthem_001353655
Insys_Anthem_001353656                   Insys_Anthem_001353656
Insys_Anthem_001353657                   Insys_Anthem_001353657
Insys_Anthem_001353658                   Insys_Anthem_001353658
Insys_Anthem_001353660                   Insys_Anthem_001353660
Insys_Anthem_001353662                   Insys_Anthem_001353662

                                                    1755
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1757 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001353666                   Insys_Anthem_001353666
Insys_Anthem_001353668                   Insys_Anthem_001353668
Insys_Anthem_001353670                   Insys_Anthem_001353670
Insys_Anthem_001353671                   Insys_Anthem_001353671
Insys_Anthem_001353674                   Insys_Anthem_001353674
Insys_Anthem_001353792                   Insys_Anthem_001353792
Insys_Anthem_001353798                   Insys_Anthem_001353798
Insys_Anthem_001353829                   Insys_Anthem_001353829
Insys_Anthem_001353833                   Insys_Anthem_001353833
Insys_Anthem_001353901                   Insys_Anthem_001353901
Insys_Anthem_001353928                   Insys_Anthem_001353928
Insys_Anthem_001354113                   Insys_Anthem_001354113
Insys_Anthem_001354114                   Insys_Anthem_001354114
Insys_Anthem_001354116                   Insys_Anthem_001354116
Insys_Anthem_001354117                   Insys_Anthem_001354117
Insys_Anthem_001354118                   Insys_Anthem_001354118
Insys_Anthem_001354119                   Insys_Anthem_001354119
Insys_Anthem_001354120                   Insys_Anthem_001354120
Insys_Anthem_001354122                   Insys_Anthem_001354122
Insys_Anthem_001354123                   Insys_Anthem_001354123
Insys_Anthem_001354124                   Insys_Anthem_001354124
Insys_Anthem_001354125                   Insys_Anthem_001354125
Insys_Anthem_001354126                   Insys_Anthem_001354126
Insys_Anthem_001354127                   Insys_Anthem_001354127
Insys_Anthem_001354128                   Insys_Anthem_001354128
Insys_Anthem_001354129                   Insys_Anthem_001354129
Insys_Anthem_001354130                   Insys_Anthem_001354130
Insys_Anthem_001354131                   Insys_Anthem_001354131
Insys_Anthem_001354132                   Insys_Anthem_001354132
Insys_Anthem_001354134                   Insys_Anthem_001354134
Insys_Anthem_001354135                   Insys_Anthem_001354135
Insys_Anthem_001354136                   Insys_Anthem_001354136
Insys_Anthem_001354137                   Insys_Anthem_001354137
Insys_Anthem_001354139                   Insys_Anthem_001354139
Insys_Anthem_001354140                   Insys_Anthem_001354140
Insys_Anthem_001354141                   Insys_Anthem_001354141
Insys_Anthem_001354143                   Insys_Anthem_001354143
Insys_Anthem_001354144                   Insys_Anthem_001354144
Insys_Anthem_001354145                   Insys_Anthem_001354145
Insys_Anthem_001354146                   Insys_Anthem_001354146
Insys_Anthem_001354147                   Insys_Anthem_001354147
Insys_Anthem_001354148                   Insys_Anthem_001354148
Insys_Anthem_001354150                   Insys_Anthem_001354150
Insys_Anthem_001354152                   Insys_Anthem_001354152
Insys_Anthem_001354153                   Insys_Anthem_001354153
Insys_Anthem_001354154                   Insys_Anthem_001354154
Insys_Anthem_001354155                   Insys_Anthem_001354155

                                                    1756
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1758 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354156                   Insys_Anthem_001354156
Insys_Anthem_001354157                   Insys_Anthem_001354157
Insys_Anthem_001354158                   Insys_Anthem_001354158
Insys_Anthem_001354159                   Insys_Anthem_001354159
Insys_Anthem_001354160                   Insys_Anthem_001354160
Insys_Anthem_001354161                   Insys_Anthem_001354161
Insys_Anthem_001354162                   Insys_Anthem_001354162
Insys_Anthem_001354163                   Insys_Anthem_001354163
Insys_Anthem_001354164                   Insys_Anthem_001354164
Insys_Anthem_001354165                   Insys_Anthem_001354165
Insys_Anthem_001354166                   Insys_Anthem_001354166
Insys_Anthem_001354168                   Insys_Anthem_001354168
Insys_Anthem_001354169                   Insys_Anthem_001354169
Insys_Anthem_001354170                   Insys_Anthem_001354170
Insys_Anthem_001354171                   Insys_Anthem_001354171
Insys_Anthem_001354173                   Insys_Anthem_001354173
Insys_Anthem_001354175                   Insys_Anthem_001354175
Insys_Anthem_001354177                   Insys_Anthem_001354177
Insys_Anthem_001354178                   Insys_Anthem_001354178
Insys_Anthem_001354179                   Insys_Anthem_001354179
Insys_Anthem_001354181                   Insys_Anthem_001354181
Insys_Anthem_001354182                   Insys_Anthem_001354182
Insys_Anthem_001354183                   Insys_Anthem_001354183
Insys_Anthem_001354184                   Insys_Anthem_001354184
Insys_Anthem_001354185                   Insys_Anthem_001354185
Insys_Anthem_001354186                   Insys_Anthem_001354186
Insys_Anthem_001354187                   Insys_Anthem_001354187
Insys_Anthem_001354188                   Insys_Anthem_001354188
Insys_Anthem_001354189                   Insys_Anthem_001354189
Insys_Anthem_001354190                   Insys_Anthem_001354190
Insys_Anthem_001354191                   Insys_Anthem_001354191
Insys_Anthem_001354192                   Insys_Anthem_001354192
Insys_Anthem_001354194                   Insys_Anthem_001354194
Insys_Anthem_001354195                   Insys_Anthem_001354195
Insys_Anthem_001354196                   Insys_Anthem_001354196
Insys_Anthem_001354197                   Insys_Anthem_001354197
Insys_Anthem_001354198                   Insys_Anthem_001354198
Insys_Anthem_001354199                   Insys_Anthem_001354199
Insys_Anthem_001354200                   Insys_Anthem_001354200
Insys_Anthem_001354201                   Insys_Anthem_001354201
Insys_Anthem_001354202                   Insys_Anthem_001354202
Insys_Anthem_001354203                   Insys_Anthem_001354203
Insys_Anthem_001354204                   Insys_Anthem_001354204
Insys_Anthem_001354205                   Insys_Anthem_001354205
Insys_Anthem_001354206                   Insys_Anthem_001354206
Insys_Anthem_001354207                   Insys_Anthem_001354207
Insys_Anthem_001354208                   Insys_Anthem_001354208

                                                    1757
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1759 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354209                   Insys_Anthem_001354209
Insys_Anthem_001354210                   Insys_Anthem_001354210
Insys_Anthem_001354211                   Insys_Anthem_001354211
Insys_Anthem_001354212                   Insys_Anthem_001354212
Insys_Anthem_001354213                   Insys_Anthem_001354213
Insys_Anthem_001354214                   Insys_Anthem_001354214
Insys_Anthem_001354215                   Insys_Anthem_001354215
Insys_Anthem_001354216                   Insys_Anthem_001354216
Insys_Anthem_001354217                   Insys_Anthem_001354217
Insys_Anthem_001354219                   Insys_Anthem_001354219
Insys_Anthem_001354220                   Insys_Anthem_001354220
Insys_Anthem_001354221                   Insys_Anthem_001354221
Insys_Anthem_001354222                   Insys_Anthem_001354222
Insys_Anthem_001354223                   Insys_Anthem_001354223
Insys_Anthem_001354224                   Insys_Anthem_001354224
Insys_Anthem_001354225                   Insys_Anthem_001354225
Insys_Anthem_001354226                   Insys_Anthem_001354226
Insys_Anthem_001354227                   Insys_Anthem_001354227
Insys_Anthem_001354228                   Insys_Anthem_001354228
Insys_Anthem_001354229                   Insys_Anthem_001354229
Insys_Anthem_001354230                   Insys_Anthem_001354230
Insys_Anthem_001354231                   Insys_Anthem_001354231
Insys_Anthem_001354232                   Insys_Anthem_001354232
Insys_Anthem_001354234                   Insys_Anthem_001354234
Insys_Anthem_001354235                   Insys_Anthem_001354235
Insys_Anthem_001354236                   Insys_Anthem_001354236
Insys_Anthem_001354237                   Insys_Anthem_001354237
Insys_Anthem_001354238                   Insys_Anthem_001354238
Insys_Anthem_001354239                   Insys_Anthem_001354239
Insys_Anthem_001354240                   Insys_Anthem_001354240
Insys_Anthem_001354241                   Insys_Anthem_001354241
Insys_Anthem_001354242                   Insys_Anthem_001354242
Insys_Anthem_001354243                   Insys_Anthem_001354243
Insys_Anthem_001354244                   Insys_Anthem_001354244
Insys_Anthem_001354245                   Insys_Anthem_001354245
Insys_Anthem_001354246                   Insys_Anthem_001354246
Insys_Anthem_001354247                   Insys_Anthem_001354247
Insys_Anthem_001354248                   Insys_Anthem_001354248
Insys_Anthem_001354249                   Insys_Anthem_001354249
Insys_Anthem_001354250                   Insys_Anthem_001354250
Insys_Anthem_001354251                   Insys_Anthem_001354251
Insys_Anthem_001354252                   Insys_Anthem_001354252
Insys_Anthem_001354253                   Insys_Anthem_001354253
Insys_Anthem_001354254                   Insys_Anthem_001354254
Insys_Anthem_001354255                   Insys_Anthem_001354255
Insys_Anthem_001354256                   Insys_Anthem_001354256
Insys_Anthem_001354257                   Insys_Anthem_001354257

                                                    1758
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1760 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354258                   Insys_Anthem_001354258
Insys_Anthem_001354259                   Insys_Anthem_001354259
Insys_Anthem_001354260                   Insys_Anthem_001354260
Insys_Anthem_001354261                   Insys_Anthem_001354261
Insys_Anthem_001354262                   Insys_Anthem_001354262
Insys_Anthem_001354263                   Insys_Anthem_001354263
Insys_Anthem_001354264                   Insys_Anthem_001354264
Insys_Anthem_001354265                   Insys_Anthem_001354265
Insys_Anthem_001354266                   Insys_Anthem_001354266
Insys_Anthem_001354267                   Insys_Anthem_001354267
Insys_Anthem_001354269                   Insys_Anthem_001354269
Insys_Anthem_001354270                   Insys_Anthem_001354270
Insys_Anthem_001354271                   Insys_Anthem_001354271
Insys_Anthem_001354272                   Insys_Anthem_001354272
Insys_Anthem_001354273                   Insys_Anthem_001354273
Insys_Anthem_001354274                   Insys_Anthem_001354274
Insys_Anthem_001354275                   Insys_Anthem_001354275
Insys_Anthem_001354276                   Insys_Anthem_001354276
Insys_Anthem_001354277                   Insys_Anthem_001354277
Insys_Anthem_001354278                   Insys_Anthem_001354278
Insys_Anthem_001354279                   Insys_Anthem_001354279
Insys_Anthem_001354280                   Insys_Anthem_001354280
Insys_Anthem_001354281                   Insys_Anthem_001354281
Insys_Anthem_001354282                   Insys_Anthem_001354282
Insys_Anthem_001354283                   Insys_Anthem_001354283
Insys_Anthem_001354285                   Insys_Anthem_001354285
Insys_Anthem_001354286                   Insys_Anthem_001354286
Insys_Anthem_001354287                   Insys_Anthem_001354287
Insys_Anthem_001354288                   Insys_Anthem_001354288
Insys_Anthem_001354289                   Insys_Anthem_001354289
Insys_Anthem_001354290                   Insys_Anthem_001354290
Insys_Anthem_001354293                   Insys_Anthem_001354293
Insys_Anthem_001354296                   Insys_Anthem_001354296
Insys_Anthem_001354297                   Insys_Anthem_001354297
Insys_Anthem_001354298                   Insys_Anthem_001354298
Insys_Anthem_001354299                   Insys_Anthem_001354299
Insys_Anthem_001354300                   Insys_Anthem_001354300
Insys_Anthem_001354301                   Insys_Anthem_001354301
Insys_Anthem_001354302                   Insys_Anthem_001354302
Insys_Anthem_001354303                   Insys_Anthem_001354303
Insys_Anthem_001354304                   Insys_Anthem_001354304
Insys_Anthem_001354305                   Insys_Anthem_001354305
Insys_Anthem_001354306                   Insys_Anthem_001354306
Insys_Anthem_001354308                   Insys_Anthem_001354308
Insys_Anthem_001354309                   Insys_Anthem_001354309
Insys_Anthem_001354310                   Insys_Anthem_001354310
Insys_Anthem_001354311                   Insys_Anthem_001354311

                                                    1759
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1761 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354312                   Insys_Anthem_001354312
Insys_Anthem_001354313                   Insys_Anthem_001354313
Insys_Anthem_001354317                   Insys_Anthem_001354317
Insys_Anthem_001354318                   Insys_Anthem_001354318
Insys_Anthem_001354319                   Insys_Anthem_001354319
Insys_Anthem_001354320                   Insys_Anthem_001354320
Insys_Anthem_001354321                   Insys_Anthem_001354321
Insys_Anthem_001354322                   Insys_Anthem_001354322
Insys_Anthem_001354323                   Insys_Anthem_001354323
Insys_Anthem_001354324                   Insys_Anthem_001354324
Insys_Anthem_001354325                   Insys_Anthem_001354325
Insys_Anthem_001354326                   Insys_Anthem_001354326
Insys_Anthem_001354327                   Insys_Anthem_001354327
Insys_Anthem_001354328                   Insys_Anthem_001354328
Insys_Anthem_001354329                   Insys_Anthem_001354329
Insys_Anthem_001354330                   Insys_Anthem_001354330
Insys_Anthem_001354332                   Insys_Anthem_001354332
Insys_Anthem_001354333                   Insys_Anthem_001354333
Insys_Anthem_001354335                   Insys_Anthem_001354335
Insys_Anthem_001354336                   Insys_Anthem_001354336
Insys_Anthem_001354337                   Insys_Anthem_001354337
Insys_Anthem_001354338                   Insys_Anthem_001354338
Insys_Anthem_001354339                   Insys_Anthem_001354339
Insys_Anthem_001354340                   Insys_Anthem_001354340
Insys_Anthem_001354341                   Insys_Anthem_001354341
Insys_Anthem_001354342                   Insys_Anthem_001354342
Insys_Anthem_001354344                   Insys_Anthem_001354344
Insys_Anthem_001354345                   Insys_Anthem_001354345
Insys_Anthem_001354346                   Insys_Anthem_001354346
Insys_Anthem_001354347                   Insys_Anthem_001354347
Insys_Anthem_001354348                   Insys_Anthem_001354348
Insys_Anthem_001354349                   Insys_Anthem_001354349
Insys_Anthem_001354350                   Insys_Anthem_001354350
Insys_Anthem_001354351                   Insys_Anthem_001354351
Insys_Anthem_001354352                   Insys_Anthem_001354352
Insys_Anthem_001354353                   Insys_Anthem_001354353
Insys_Anthem_001354354                   Insys_Anthem_001354354
Insys_Anthem_001354355                   Insys_Anthem_001354355
Insys_Anthem_001354356                   Insys_Anthem_001354356
Insys_Anthem_001354357                   Insys_Anthem_001354357
Insys_Anthem_001354358                   Insys_Anthem_001354358
Insys_Anthem_001354359                   Insys_Anthem_001354359
Insys_Anthem_001354360                   Insys_Anthem_001354360
Insys_Anthem_001354361                   Insys_Anthem_001354361
Insys_Anthem_001354363                   Insys_Anthem_001354363
Insys_Anthem_001354366                   Insys_Anthem_001354366
Insys_Anthem_001354367                   Insys_Anthem_001354367

                                                    1760
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1762 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354370                   Insys_Anthem_001354370
Insys_Anthem_001354371                   Insys_Anthem_001354371
Insys_Anthem_001354372                   Insys_Anthem_001354372
Insys_Anthem_001354373                   Insys_Anthem_001354373
Insys_Anthem_001354374                   Insys_Anthem_001354374
Insys_Anthem_001354375                   Insys_Anthem_001354375
Insys_Anthem_001354376                   Insys_Anthem_001354376
Insys_Anthem_001354377                   Insys_Anthem_001354377
Insys_Anthem_001354379                   Insys_Anthem_001354379
Insys_Anthem_001354380                   Insys_Anthem_001354380
Insys_Anthem_001354381                   Insys_Anthem_001354381
Insys_Anthem_001354382                   Insys_Anthem_001354382
Insys_Anthem_001354383                   Insys_Anthem_001354383
Insys_Anthem_001354384                   Insys_Anthem_001354384
Insys_Anthem_001354385                   Insys_Anthem_001354385
Insys_Anthem_001354386                   Insys_Anthem_001354386
Insys_Anthem_001354387                   Insys_Anthem_001354387
Insys_Anthem_001354388                   Insys_Anthem_001354388
Insys_Anthem_001354389                   Insys_Anthem_001354389
Insys_Anthem_001354390                   Insys_Anthem_001354390
Insys_Anthem_001354391                   Insys_Anthem_001354391
Insys_Anthem_001354392                   Insys_Anthem_001354392
Insys_Anthem_001354393                   Insys_Anthem_001354393
Insys_Anthem_001354394                   Insys_Anthem_001354394
Insys_Anthem_001354395                   Insys_Anthem_001354395
Insys_Anthem_001354396                   Insys_Anthem_001354396
Insys_Anthem_001354397                   Insys_Anthem_001354397
Insys_Anthem_001354398                   Insys_Anthem_001354398
Insys_Anthem_001354399                   Insys_Anthem_001354399
Insys_Anthem_001354400                   Insys_Anthem_001354400
Insys_Anthem_001354401                   Insys_Anthem_001354401
Insys_Anthem_001354402                   Insys_Anthem_001354402
Insys_Anthem_001354403                   Insys_Anthem_001354403
Insys_Anthem_001354404                   Insys_Anthem_001354404
Insys_Anthem_001354405                   Insys_Anthem_001354405
Insys_Anthem_001354406                   Insys_Anthem_001354406
Insys_Anthem_001354408                   Insys_Anthem_001354408
Insys_Anthem_001354409                   Insys_Anthem_001354409
Insys_Anthem_001354410                   Insys_Anthem_001354410
Insys_Anthem_001354412                   Insys_Anthem_001354412
Insys_Anthem_001354413                   Insys_Anthem_001354413
Insys_Anthem_001354414                   Insys_Anthem_001354414
Insys_Anthem_001354415                   Insys_Anthem_001354415
Insys_Anthem_001354416                   Insys_Anthem_001354416
Insys_Anthem_001354417                   Insys_Anthem_001354417
Insys_Anthem_001354418                   Insys_Anthem_001354418
Insys_Anthem_001354419                   Insys_Anthem_001354419

                                                    1761
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1763 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354420                   Insys_Anthem_001354420
Insys_Anthem_001354421                   Insys_Anthem_001354421
Insys_Anthem_001354422                   Insys_Anthem_001354422
Insys_Anthem_001354423                   Insys_Anthem_001354423
Insys_Anthem_001354424                   Insys_Anthem_001354424
Insys_Anthem_001354425                   Insys_Anthem_001354425
Insys_Anthem_001354426                   Insys_Anthem_001354426
Insys_Anthem_001354427                   Insys_Anthem_001354427
Insys_Anthem_001354428                   Insys_Anthem_001354428
Insys_Anthem_001354429                   Insys_Anthem_001354429
Insys_Anthem_001354430                   Insys_Anthem_001354430
Insys_Anthem_001354431                   Insys_Anthem_001354431
Insys_Anthem_001354433                   Insys_Anthem_001354433
Insys_Anthem_001354435                   Insys_Anthem_001354435
Insys_Anthem_001354436                   Insys_Anthem_001354436
Insys_Anthem_001354437                   Insys_Anthem_001354437
Insys_Anthem_001354438                   Insys_Anthem_001354438
Insys_Anthem_001354439                   Insys_Anthem_001354439
Insys_Anthem_001354440                   Insys_Anthem_001354440
Insys_Anthem_001354441                   Insys_Anthem_001354441
Insys_Anthem_001354442                   Insys_Anthem_001354442
Insys_Anthem_001354443                   Insys_Anthem_001354443
Insys_Anthem_001354444                   Insys_Anthem_001354444
Insys_Anthem_001354446                   Insys_Anthem_001354446
Insys_Anthem_001354447                   Insys_Anthem_001354447
Insys_Anthem_001354448                   Insys_Anthem_001354448
Insys_Anthem_001354450                   Insys_Anthem_001354450
Insys_Anthem_001354451                   Insys_Anthem_001354451
Insys_Anthem_001354452                   Insys_Anthem_001354452
Insys_Anthem_001354453                   Insys_Anthem_001354453
Insys_Anthem_001354454                   Insys_Anthem_001354454
Insys_Anthem_001354455                   Insys_Anthem_001354455
Insys_Anthem_001354456                   Insys_Anthem_001354456
Insys_Anthem_001354459                   Insys_Anthem_001354459
Insys_Anthem_001354461                   Insys_Anthem_001354461
Insys_Anthem_001354462                   Insys_Anthem_001354462
Insys_Anthem_001354464                   Insys_Anthem_001354464
Insys_Anthem_001354465                   Insys_Anthem_001354465
Insys_Anthem_001354466                   Insys_Anthem_001354466
Insys_Anthem_001354467                   Insys_Anthem_001354467
Insys_Anthem_001354469                   Insys_Anthem_001354469
Insys_Anthem_001354470                   Insys_Anthem_001354470
Insys_Anthem_001354471                   Insys_Anthem_001354471
Insys_Anthem_001354472                   Insys_Anthem_001354472
Insys_Anthem_001354473                   Insys_Anthem_001354473
Insys_Anthem_001354475                   Insys_Anthem_001354475
Insys_Anthem_001354476                   Insys_Anthem_001354476

                                                    1762
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1764 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354477                   Insys_Anthem_001354477
Insys_Anthem_001354478                   Insys_Anthem_001354478
Insys_Anthem_001354480                   Insys_Anthem_001354480
Insys_Anthem_001354481                   Insys_Anthem_001354481
Insys_Anthem_001354482                   Insys_Anthem_001354482
Insys_Anthem_001354483                   Insys_Anthem_001354483
Insys_Anthem_001354484                   Insys_Anthem_001354484
Insys_Anthem_001354485                   Insys_Anthem_001354485
Insys_Anthem_001354486                   Insys_Anthem_001354486
Insys_Anthem_001354488                   Insys_Anthem_001354488
Insys_Anthem_001354489                   Insys_Anthem_001354489
Insys_Anthem_001354490                   Insys_Anthem_001354490
Insys_Anthem_001354491                   Insys_Anthem_001354491
Insys_Anthem_001354492                   Insys_Anthem_001354492
Insys_Anthem_001354494                   Insys_Anthem_001354494
Insys_Anthem_001354495                   Insys_Anthem_001354495
Insys_Anthem_001354496                   Insys_Anthem_001354496
Insys_Anthem_001354497                   Insys_Anthem_001354497
Insys_Anthem_001354498                   Insys_Anthem_001354498
Insys_Anthem_001354499                   Insys_Anthem_001354499
Insys_Anthem_001354500                   Insys_Anthem_001354500
Insys_Anthem_001354502                   Insys_Anthem_001354502
Insys_Anthem_001354503                   Insys_Anthem_001354503
Insys_Anthem_001354504                   Insys_Anthem_001354504
Insys_Anthem_001354505                   Insys_Anthem_001354505
Insys_Anthem_001354507                   Insys_Anthem_001354507
Insys_Anthem_001354508                   Insys_Anthem_001354508
Insys_Anthem_001354509                   Insys_Anthem_001354509
Insys_Anthem_001354511                   Insys_Anthem_001354511
Insys_Anthem_001354513                   Insys_Anthem_001354513
Insys_Anthem_001354514                   Insys_Anthem_001354514
Insys_Anthem_001354515                   Insys_Anthem_001354515
Insys_Anthem_001354516                   Insys_Anthem_001354516
Insys_Anthem_001354517                   Insys_Anthem_001354517
Insys_Anthem_001354518                   Insys_Anthem_001354518
Insys_Anthem_001354519                   Insys_Anthem_001354519
Insys_Anthem_001354520                   Insys_Anthem_001354520
Insys_Anthem_001354521                   Insys_Anthem_001354521
Insys_Anthem_001354522                   Insys_Anthem_001354522
Insys_Anthem_001354523                   Insys_Anthem_001354523
Insys_Anthem_001354524                   Insys_Anthem_001354524
Insys_Anthem_001354525                   Insys_Anthem_001354525
Insys_Anthem_001354526                   Insys_Anthem_001354526
Insys_Anthem_001354527                   Insys_Anthem_001354527
Insys_Anthem_001354528                   Insys_Anthem_001354528
Insys_Anthem_001354529                   Insys_Anthem_001354529
Insys_Anthem_001354530                   Insys_Anthem_001354530

                                                    1763
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1765 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001354531                   Insys_Anthem_001354531
Insys_Anthem_001354532                   Insys_Anthem_001354532
Insys_Anthem_001354553                   Insys_Anthem_001354553
Insys_Anthem_001354593                   Insys_Anthem_001354593
Insys_Anthem_001354599                   Insys_Anthem_001354599
Insys_Anthem_001354607                   Insys_Anthem_001354607
Insys_Anthem_001354609                   Insys_Anthem_001354609
Insys_Anthem_001354610                   Insys_Anthem_001354610
Insys_Anthem_001354611                   Insys_Anthem_001354611
Insys_Anthem_001354624                   Insys_Anthem_001354624
Insys_Anthem_001354827                   Insys_Anthem_001354827
Insys_Anthem_001354833                   Insys_Anthem_001354833
Insys_Anthem_001354846                   Insys_Anthem_001354846
Insys_Anthem_001354905                   Insys_Anthem_001354905
Insys_Anthem_001354936                   Insys_Anthem_001354936
Insys_Anthem_001354938                   Insys_Anthem_001354938
Insys_Anthem_001354940                   Insys_Anthem_001354940
Insys_Anthem_001354953                   Insys_Anthem_001354953
Insys_Anthem_001354985                   Insys_Anthem_001354985
Insys_Anthem_001354995                   Insys_Anthem_001354995
Insys_Anthem_001355008                   Insys_Anthem_001355008
Insys_Anthem_001355010                   Insys_Anthem_001355010
Insys_Anthem_001355011                   Insys_Anthem_001355011
Insys_Anthem_001355314                   Insys_Anthem_001355314
Insys_Anthem_001355316                   Insys_Anthem_001355316
Insys_Anthem_001355319                   Insys_Anthem_001355319
Insys_Anthem_001355321                   Insys_Anthem_001355321
Insys_Anthem_001355386                   Insys_Anthem_001355386
Insys_Anthem_001355387                   Insys_Anthem_001355387
Insys_Anthem_001355438                   Insys_Anthem_001355438
Insys_Anthem_001355581                   Insys_Anthem_001355581
Insys_Anthem_001355588                   Insys_Anthem_001355588
Insys_Anthem_001355606                   Insys_Anthem_001355606
Insys_Anthem_001355659                   Insys_Anthem_001355659
Insys_Anthem_001355676                   Insys_Anthem_001355676
Insys_Anthem_001355699                   Insys_Anthem_001355699
Insys_Anthem_001355707                   Insys_Anthem_001355707
Insys_Anthem_001355775                   Insys_Anthem_001355775
Insys_Anthem_001355791                   Insys_Anthem_001355791
Insys_Anthem_001355796                   Insys_Anthem_001355796
Insys_Anthem_001355821                   Insys_Anthem_001355821
Insys_Anthem_001355887                   Insys_Anthem_001355887
Insys_Anthem_001355891                   Insys_Anthem_001355891
Insys_Anthem_001355892                   Insys_Anthem_001355892
Insys_Anthem_001355938                   Insys_Anthem_001355938
Insys_Anthem_001355939                   Insys_Anthem_001355939
Insys_Anthem_001355954                   Insys_Anthem_001355954

                                                    1764
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1766 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001355962                   Insys_Anthem_001355962
Insys_Anthem_001355963                   Insys_Anthem_001355963
Insys_Anthem_001355964                   Insys_Anthem_001355964
Insys_Anthem_001356474                   Insys_Anthem_001356474
Insys_Anthem_001356489                   Insys_Anthem_001356489
Insys_Anthem_001356500                   Insys_Anthem_001356500
Insys_Anthem_001356503                   Insys_Anthem_001356503
Insys_Anthem_001356505                   Insys_Anthem_001356505
Insys_Anthem_001356508                   Insys_Anthem_001356508
Insys_Anthem_001356518                   Insys_Anthem_001356518
Insys_Anthem_001356522                   Insys_Anthem_001356522
Insys_Anthem_001356525                   Insys_Anthem_001356525
Insys_Anthem_001356529                   Insys_Anthem_001356529
Insys_Anthem_001356539                   Insys_Anthem_001356539
Insys_Anthem_001356552                   Insys_Anthem_001356552
Insys_Anthem_001356566                   Insys_Anthem_001356566
Insys_Anthem_001356574                   Insys_Anthem_001356574
Insys_Anthem_001356577                   Insys_Anthem_001356577
Insys_Anthem_001356673                   Insys_Anthem_001356673
Insys_Anthem_001356689                   Insys_Anthem_001356689
Insys_Anthem_001356690                   Insys_Anthem_001356690
Insys_Anthem_001356703                   Insys_Anthem_001356703
Insys_Anthem_001356705                   Insys_Anthem_001356705
Insys_Anthem_001356706                   Insys_Anthem_001356706
Insys_Anthem_001356707                   Insys_Anthem_001356707
Insys_Anthem_001356712                   Insys_Anthem_001356712
Insys_Anthem_001356719                   Insys_Anthem_001356719
Insys_Anthem_001356720                   Insys_Anthem_001356720
Insys_Anthem_001356724                   Insys_Anthem_001356724
Insys_Anthem_001356726                   Insys_Anthem_001356726
Insys_Anthem_001356732                   Insys_Anthem_001356732
Insys_Anthem_001356735                   Insys_Anthem_001356735
Insys_Anthem_001356739                   Insys_Anthem_001356739
Insys_Anthem_001356740                   Insys_Anthem_001356740
Insys_Anthem_001356742                   Insys_Anthem_001356742
Insys_Anthem_001356751                   Insys_Anthem_001356751
Insys_Anthem_001356754                   Insys_Anthem_001356754
Insys_Anthem_001356756                   Insys_Anthem_001356756
Insys_Anthem_001356759                   Insys_Anthem_001356759
Insys_Anthem_001356762                   Insys_Anthem_001356762
Insys_Anthem_001356763                   Insys_Anthem_001356763
Insys_Anthem_001356764                   Insys_Anthem_001356764
Insys_Anthem_001356765                   Insys_Anthem_001356765
Insys_Anthem_001356766                   Insys_Anthem_001356766
Insys_Anthem_001356769                   Insys_Anthem_001356769
Insys_Anthem_001356771                   Insys_Anthem_001356771
Insys_Anthem_001356775                   Insys_Anthem_001356775

                                                    1765
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1767 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001356776                   Insys_Anthem_001356776
Insys_Anthem_001356778                   Insys_Anthem_001356778
Insys_Anthem_001356782                   Insys_Anthem_001356782
Insys_Anthem_001356784                   Insys_Anthem_001356784
Insys_Anthem_001356786                   Insys_Anthem_001356786
Insys_Anthem_001356787                   Insys_Anthem_001356787
Insys_Anthem_001356790                   Insys_Anthem_001356790
Insys_Anthem_001356791                   Insys_Anthem_001356791
Insys_Anthem_001356793                   Insys_Anthem_001356793
Insys_Anthem_001356800                   Insys_Anthem_001356800
Insys_Anthem_001357030                   Insys_Anthem_001357030
Insys_Anthem_001357035                   Insys_Anthem_001357035
Insys_Anthem_001357037                   Insys_Anthem_001357037
Insys_Anthem_001357038                   Insys_Anthem_001357038
Insys_Anthem_001357039                   Insys_Anthem_001357039
Insys_Anthem_001357049                   Insys_Anthem_001357049
Insys_Anthem_001357314                   Insys_Anthem_001357314
Insys_Anthem_001357372                   Insys_Anthem_001357372
Insys_Anthem_001357399                   Insys_Anthem_001357399
Insys_Anthem_001357401                   Insys_Anthem_001357401
Insys_Anthem_001357402                   Insys_Anthem_001357402
Insys_Anthem_001357405                   Insys_Anthem_001357405
Insys_Anthem_001357406                   Insys_Anthem_001357406
Insys_Anthem_001357407                   Insys_Anthem_001357407
Insys_Anthem_001357411                   Insys_Anthem_001357411
Insys_Anthem_001357414                   Insys_Anthem_001357414
Insys_Anthem_001357535                   Insys_Anthem_001357535
Insys_Anthem_001357539                   Insys_Anthem_001357539
Insys_Anthem_001357541                   Insys_Anthem_001357541
Insys_Anthem_001357542                   Insys_Anthem_001357542
Insys_Anthem_001357544                   Insys_Anthem_001357544
Insys_Anthem_001357545                   Insys_Anthem_001357545
Insys_Anthem_001357550                   Insys_Anthem_001357550
Insys_Anthem_001357551                   Insys_Anthem_001357551
Insys_Anthem_001357553                   Insys_Anthem_001357553
Insys_Anthem_001357616                   Insys_Anthem_001357616
Insys_Anthem_001357672                   Insys_Anthem_001357672
Insys_Anthem_001357673                   Insys_Anthem_001357673
Insys_Anthem_001357696                   Insys_Anthem_001357696
Insys_Anthem_001357700                   Insys_Anthem_001357700
Insys_Anthem_001357719                   Insys_Anthem_001357719
Insys_Anthem_001357720                   Insys_Anthem_001357720
Insys_Anthem_001357722                   Insys_Anthem_001357722
Insys_Anthem_001357723                   Insys_Anthem_001357723
Insys_Anthem_001357724                   Insys_Anthem_001357724
Insys_Anthem_001357725                   Insys_Anthem_001357725
Insys_Anthem_001357726                   Insys_Anthem_001357726

                                                    1766
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1768 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001357727                   Insys_Anthem_001357727
Insys_Anthem_001357728                   Insys_Anthem_001357728
Insys_Anthem_001357729                   Insys_Anthem_001357729
Insys_Anthem_001357730                   Insys_Anthem_001357730
Insys_Anthem_001357731                   Insys_Anthem_001357731
Insys_Anthem_001357732                   Insys_Anthem_001357732
Insys_Anthem_001357733                   Insys_Anthem_001357733
Insys_Anthem_001357734                   Insys_Anthem_001357734
Insys_Anthem_001357735                   Insys_Anthem_001357735
Insys_Anthem_001357736                   Insys_Anthem_001357736
Insys_Anthem_001357737                   Insys_Anthem_001357737
Insys_Anthem_001357738                   Insys_Anthem_001357738
Insys_Anthem_001357740                   Insys_Anthem_001357740
Insys_Anthem_001357742                   Insys_Anthem_001357742
Insys_Anthem_001357743                   Insys_Anthem_001357743
Insys_Anthem_001357744                   Insys_Anthem_001357744
Insys_Anthem_001357746                   Insys_Anthem_001357746
Insys_Anthem_001357747                   Insys_Anthem_001357747
Insys_Anthem_001357748                   Insys_Anthem_001357748
Insys_Anthem_001357749                   Insys_Anthem_001357749
Insys_Anthem_001357750                   Insys_Anthem_001357750
Insys_Anthem_001357751                   Insys_Anthem_001357751
Insys_Anthem_001357752                   Insys_Anthem_001357752
Insys_Anthem_001357753                   Insys_Anthem_001357753
Insys_Anthem_001357754                   Insys_Anthem_001357754
Insys_Anthem_001357755                   Insys_Anthem_001357755
Insys_Anthem_001357756                   Insys_Anthem_001357756
Insys_Anthem_001357757                   Insys_Anthem_001357757
Insys_Anthem_001357758                   Insys_Anthem_001357758
Insys_Anthem_001357759                   Insys_Anthem_001357759
Insys_Anthem_001357760                   Insys_Anthem_001357760
Insys_Anthem_001357763                   Insys_Anthem_001357763
Insys_Anthem_001357768                   Insys_Anthem_001357768
Insys_Anthem_001357984                   Insys_Anthem_001357984
Insys_Anthem_001357997                   Insys_Anthem_001357997
Insys_Anthem_001358024                   Insys_Anthem_001358024
Insys_Anthem_001358025                   Insys_Anthem_001358025
Insys_Anthem_001358026                   Insys_Anthem_001358026
Insys_Anthem_001358027                   Insys_Anthem_001358027
Insys_Anthem_001358028                   Insys_Anthem_001358028
Insys_Anthem_001358029                   Insys_Anthem_001358029
Insys_Anthem_001358059                   Insys_Anthem_001358059
Insys_Anthem_001358060                   Insys_Anthem_001358060
Insys_Anthem_001358061                   Insys_Anthem_001358061
Insys_Anthem_001358083                   Insys_Anthem_001358083
Insys_Anthem_001358084                   Insys_Anthem_001358084
Insys_Anthem_001358135                   Insys_Anthem_001358135

                                                    1767
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1769 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001358137                   Insys_Anthem_001358137
Insys_Anthem_001358190                   Insys_Anthem_001358190
Insys_Anthem_001358191                   Insys_Anthem_001358191
Insys_Anthem_001358192                   Insys_Anthem_001358192
Insys_Anthem_001358193                   Insys_Anthem_001358193
Insys_Anthem_001358194                   Insys_Anthem_001358194
Insys_Anthem_001358195                   Insys_Anthem_001358195
Insys_Anthem_001358197                   Insys_Anthem_001358197
Insys_Anthem_001358207                   Insys_Anthem_001358207
Insys_Anthem_001358208                   Insys_Anthem_001358208
Insys_Anthem_001358210                   Insys_Anthem_001358210
Insys_Anthem_001358213                   Insys_Anthem_001358213
Insys_Anthem_001358214                   Insys_Anthem_001358214
Insys_Anthem_001358216                   Insys_Anthem_001358216
Insys_Anthem_001358217                   Insys_Anthem_001358217
Insys_Anthem_001358219                   Insys_Anthem_001358219
Insys_Anthem_001358220                   Insys_Anthem_001358220
Insys_Anthem_001358229                   Insys_Anthem_001358229
Insys_Anthem_001358230                   Insys_Anthem_001358230
Insys_Anthem_001358231                   Insys_Anthem_001358231
Insys_Anthem_001358232                   Insys_Anthem_001358232
Insys_Anthem_001358237                   Insys_Anthem_001358237
Insys_Anthem_001358238                   Insys_Anthem_001358238
Insys_Anthem_001358239                   Insys_Anthem_001358239
Insys_Anthem_001358240                   Insys_Anthem_001358240
Insys_Anthem_001358241                   Insys_Anthem_001358241
Insys_Anthem_001358242                   Insys_Anthem_001358242
Insys_Anthem_001358243                   Insys_Anthem_001358243
Insys_Anthem_001358244                   Insys_Anthem_001358244
Insys_Anthem_001358245                   Insys_Anthem_001358245
Insys_Anthem_001358247                   Insys_Anthem_001358247
Insys_Anthem_001358248                   Insys_Anthem_001358248
Insys_Anthem_001358251                   Insys_Anthem_001358251
Insys_Anthem_001358272                   Insys_Anthem_001358272
Insys_Anthem_001358383                   Insys_Anthem_001358383
Insys_Anthem_001358418                   Insys_Anthem_001358418
Insys_Anthem_001358419                   Insys_Anthem_001358419
Insys_Anthem_001358420                   Insys_Anthem_001358420
Insys_Anthem_001358427                   Insys_Anthem_001358427
Insys_Anthem_001358428                   Insys_Anthem_001358428
Insys_Anthem_001358429                   Insys_Anthem_001358429
Insys_Anthem_001358432                   Insys_Anthem_001358432
Insys_Anthem_001358433                   Insys_Anthem_001358433
Insys_Anthem_001358434                   Insys_Anthem_001358434
Insys_Anthem_001358436                   Insys_Anthem_001358436
Insys_Anthem_001358437                   Insys_Anthem_001358437
Insys_Anthem_001358438                   Insys_Anthem_001358438

                                                    1768
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1770 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001358440                   Insys_Anthem_001358440
Insys_Anthem_001358441                   Insys_Anthem_001358441
Insys_Anthem_001358442                   Insys_Anthem_001358442
Insys_Anthem_001358443                   Insys_Anthem_001358443
Insys_Anthem_001358444                   Insys_Anthem_001358444
Insys_Anthem_001358445                   Insys_Anthem_001358445
Insys_Anthem_001358446                   Insys_Anthem_001358446
Insys_Anthem_001358448                   Insys_Anthem_001358448
Insys_Anthem_001358449                   Insys_Anthem_001358449
Insys_Anthem_001358450                   Insys_Anthem_001358450
Insys_Anthem_001358451                   Insys_Anthem_001358451
Insys_Anthem_001358453                   Insys_Anthem_001358453
Insys_Anthem_001358483                   Insys_Anthem_001358483
Insys_Anthem_001358504                   Insys_Anthem_001358504
Insys_Anthem_001358535                   Insys_Anthem_001358535
Insys_Anthem_001359022                   Insys_Anthem_001359022
Insys_Anthem_001359041                   Insys_Anthem_001359041
Insys_Anthem_001359073                   Insys_Anthem_001359073
Insys_Anthem_001359082                   Insys_Anthem_001359082
Insys_Anthem_001359096                   Insys_Anthem_001359096
Insys_Anthem_001359170                   Insys_Anthem_001359170
Insys_Anthem_001359175                   Insys_Anthem_001359175
Insys_Anthem_001359178                   Insys_Anthem_001359178
Insys_Anthem_001359180                   Insys_Anthem_001359180
Insys_Anthem_001359182                   Insys_Anthem_001359182
Insys_Anthem_001359192                   Insys_Anthem_001359192
Insys_Anthem_001359198                   Insys_Anthem_001359198
Insys_Anthem_001359301                   Insys_Anthem_001359301
Insys_Anthem_001359305                   Insys_Anthem_001359305
Insys_Anthem_001359329                   Insys_Anthem_001359329
Insys_Anthem_001359355                   Insys_Anthem_001359355
Insys_Anthem_001359356                   Insys_Anthem_001359356
Insys_Anthem_001359357                   Insys_Anthem_001359357
Insys_Anthem_001359363                   Insys_Anthem_001359363
Insys_Anthem_001359366                   Insys_Anthem_001359366
Insys_Anthem_001359369                   Insys_Anthem_001359369
Insys_Anthem_001359371                   Insys_Anthem_001359371
Insys_Anthem_001359381                   Insys_Anthem_001359381
Insys_Anthem_001359383                   Insys_Anthem_001359383
Insys_Anthem_001359386                   Insys_Anthem_001359386
Insys_Anthem_001359387                   Insys_Anthem_001359387
Insys_Anthem_001359391                   Insys_Anthem_001359391
Insys_Anthem_001359392                   Insys_Anthem_001359392
Insys_Anthem_001359393                   Insys_Anthem_001359393
Insys_Anthem_001359553                   Insys_Anthem_001359553
Insys_Anthem_001359645                   Insys_Anthem_001359645
Insys_Anthem_001359653                   Insys_Anthem_001359653

                                                    1769
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1771 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001359664                   Insys_Anthem_001359664
Insys_Anthem_001359852                   Insys_Anthem_001359852
Insys_Anthem_001359861                   Insys_Anthem_001359861
Insys_Anthem_001359901                   Insys_Anthem_001359901
Insys_Anthem_001359936                   Insys_Anthem_001359936
Insys_Anthem_001359951                   Insys_Anthem_001359951
Insys_Anthem_001359960                   Insys_Anthem_001359960
Insys_Anthem_001359961                   Insys_Anthem_001359961
Insys_Anthem_001359964                   Insys_Anthem_001359964
Insys_Anthem_001360033                   Insys_Anthem_001360033
Insys_Anthem_001360049                   Insys_Anthem_001360049
Insys_Anthem_001360077                   Insys_Anthem_001360077
Insys_Anthem_001360102                   Insys_Anthem_001360102
Insys_Anthem_001360149                   Insys_Anthem_001360149
Insys_Anthem_001360157                   Insys_Anthem_001360157
Insys_Anthem_001360175                   Insys_Anthem_001360175
Insys_Anthem_001360181                   Insys_Anthem_001360181
Insys_Anthem_001360185                   Insys_Anthem_001360185
Insys_Anthem_001360210                   Insys_Anthem_001360210
Insys_Anthem_001360215                   Insys_Anthem_001360215
Insys_Anthem_001360227                   Insys_Anthem_001360227
Insys_Anthem_001360233                   Insys_Anthem_001360233
Insys_Anthem_001360247                   Insys_Anthem_001360247
Insys_Anthem_001360251                   Insys_Anthem_001360251
Insys_Anthem_001360253                   Insys_Anthem_001360253
Insys_Anthem_001360258                   Insys_Anthem_001360258
Insys_Anthem_001360263                   Insys_Anthem_001360263
Insys_Anthem_001360281                   Insys_Anthem_001360281
Insys_Anthem_001360285                   Insys_Anthem_001360285
Insys_Anthem_001360296                   Insys_Anthem_001360296
Insys_Anthem_001360307                   Insys_Anthem_001360307
Insys_Anthem_001360319                   Insys_Anthem_001360319
Insys_Anthem_001360320                   Insys_Anthem_001360320
Insys_Anthem_001360435                   Insys_Anthem_001360435
Insys_Anthem_001360442                   Insys_Anthem_001360442
Insys_Anthem_001360448                   Insys_Anthem_001360448
Insys_Anthem_001360468                   Insys_Anthem_001360468
Insys_Anthem_001360476                   Insys_Anthem_001360476
Insys_Anthem_001360494                   Insys_Anthem_001360494
Insys_Anthem_001360495                   Insys_Anthem_001360495
Insys_Anthem_001360498                   Insys_Anthem_001360498
Insys_Anthem_001360509                   Insys_Anthem_001360509
Insys_Anthem_001360516                   Insys_Anthem_001360516
Insys_Anthem_001360519                   Insys_Anthem_001360519
Insys_Anthem_001360520                   Insys_Anthem_001360520
Insys_Anthem_001360530                   Insys_Anthem_001360530
Insys_Anthem_001360539                   Insys_Anthem_001360539

                                                    1770
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1772 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001360545                   Insys_Anthem_001360545
Insys_Anthem_001360546                   Insys_Anthem_001360546
Insys_Anthem_001360556                   Insys_Anthem_001360556
Insys_Anthem_001360570                   Insys_Anthem_001360570
Insys_Anthem_001360572                   Insys_Anthem_001360572
Insys_Anthem_001360634                   Insys_Anthem_001360634
Insys_Anthem_001360653                   Insys_Anthem_001360653
Insys_Anthem_001360704                   Insys_Anthem_001360704
Insys_Anthem_001360717                   Insys_Anthem_001360717
Insys_Anthem_001360723                   Insys_Anthem_001360723
Insys_Anthem_001360724                   Insys_Anthem_001360724
Insys_Anthem_001360737                   Insys_Anthem_001360737
Insys_Anthem_001360831                   Insys_Anthem_001360831
Insys_Anthem_001360924                   Insys_Anthem_001360924
Insys_Anthem_001360929                   Insys_Anthem_001360929
Insys_Anthem_001360934                   Insys_Anthem_001360934
Insys_Anthem_001360944                   Insys_Anthem_001360944
Insys_Anthem_001360961                   Insys_Anthem_001360961
Insys_Anthem_001361052                   Insys_Anthem_001361052
Insys_Anthem_001361068                   Insys_Anthem_001361068
Insys_Anthem_001361080                   Insys_Anthem_001361080
Insys_Anthem_001361089                   Insys_Anthem_001361089
Insys_Anthem_001361094                   Insys_Anthem_001361094
Insys_Anthem_001361096                   Insys_Anthem_001361096
Insys_Anthem_001361101                   Insys_Anthem_001361101
Insys_Anthem_001361102                   Insys_Anthem_001361102
Insys_Anthem_001361110                   Insys_Anthem_001361110
Insys_Anthem_001361111                   Insys_Anthem_001361111
Insys_Anthem_001361120                   Insys_Anthem_001361120
Insys_Anthem_001361121                   Insys_Anthem_001361121
Insys_Anthem_001361122                   Insys_Anthem_001361122
Insys_Anthem_001361123                   Insys_Anthem_001361123
Insys_Anthem_001361124                   Insys_Anthem_001361124
Insys_Anthem_001361125                   Insys_Anthem_001361125
Insys_Anthem_001361126                   Insys_Anthem_001361126
Insys_Anthem_001361127                   Insys_Anthem_001361127
Insys_Anthem_001361128                   Insys_Anthem_001361128
Insys_Anthem_001361129                   Insys_Anthem_001361129
Insys_Anthem_001361130                   Insys_Anthem_001361130
Insys_Anthem_001361131                   Insys_Anthem_001361131
Insys_Anthem_001361132                   Insys_Anthem_001361132
Insys_Anthem_001361133                   Insys_Anthem_001361133
Insys_Anthem_001361134                   Insys_Anthem_001361134
Insys_Anthem_001361135                   Insys_Anthem_001361135
Insys_Anthem_001361136                   Insys_Anthem_001361136
Insys_Anthem_001361137                   Insys_Anthem_001361137
Insys_Anthem_001361138                   Insys_Anthem_001361138

                                                    1771
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1773 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361139                   Insys_Anthem_001361139
Insys_Anthem_001361140                   Insys_Anthem_001361140
Insys_Anthem_001361141                   Insys_Anthem_001361141
Insys_Anthem_001361142                   Insys_Anthem_001361142
Insys_Anthem_001361143                   Insys_Anthem_001361143
Insys_Anthem_001361144                   Insys_Anthem_001361144
Insys_Anthem_001361145                   Insys_Anthem_001361145
Insys_Anthem_001361146                   Insys_Anthem_001361146
Insys_Anthem_001361147                   Insys_Anthem_001361147
Insys_Anthem_001361148                   Insys_Anthem_001361148
Insys_Anthem_001361149                   Insys_Anthem_001361149
Insys_Anthem_001361150                   Insys_Anthem_001361150
Insys_Anthem_001361151                   Insys_Anthem_001361151
Insys_Anthem_001361152                   Insys_Anthem_001361152
Insys_Anthem_001361153                   Insys_Anthem_001361153
Insys_Anthem_001361154                   Insys_Anthem_001361154
Insys_Anthem_001361155                   Insys_Anthem_001361155
Insys_Anthem_001361156                   Insys_Anthem_001361156
Insys_Anthem_001361158                   Insys_Anthem_001361158
Insys_Anthem_001361159                   Insys_Anthem_001361159
Insys_Anthem_001361160                   Insys_Anthem_001361160
Insys_Anthem_001361161                   Insys_Anthem_001361161
Insys_Anthem_001361162                   Insys_Anthem_001361162
Insys_Anthem_001361163                   Insys_Anthem_001361163
Insys_Anthem_001361164                   Insys_Anthem_001361164
Insys_Anthem_001361165                   Insys_Anthem_001361165
Insys_Anthem_001361166                   Insys_Anthem_001361166
Insys_Anthem_001361167                   Insys_Anthem_001361167
Insys_Anthem_001361168                   Insys_Anthem_001361168
Insys_Anthem_001361169                   Insys_Anthem_001361169
Insys_Anthem_001361170                   Insys_Anthem_001361170
Insys_Anthem_001361172                   Insys_Anthem_001361172
Insys_Anthem_001361173                   Insys_Anthem_001361173
Insys_Anthem_001361174                   Insys_Anthem_001361174
Insys_Anthem_001361175                   Insys_Anthem_001361175
Insys_Anthem_001361176                   Insys_Anthem_001361176
Insys_Anthem_001361178                   Insys_Anthem_001361178
Insys_Anthem_001361180                   Insys_Anthem_001361180
Insys_Anthem_001361181                   Insys_Anthem_001361181
Insys_Anthem_001361182                   Insys_Anthem_001361182
Insys_Anthem_001361183                   Insys_Anthem_001361183
Insys_Anthem_001361184                   Insys_Anthem_001361184
Insys_Anthem_001361185                   Insys_Anthem_001361185
Insys_Anthem_001361187                   Insys_Anthem_001361187
Insys_Anthem_001361188                   Insys_Anthem_001361188
Insys_Anthem_001361190                   Insys_Anthem_001361190
Insys_Anthem_001361194                   Insys_Anthem_001361194

                                                    1772
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1774 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361195                   Insys_Anthem_001361195
Insys_Anthem_001361196                   Insys_Anthem_001361196
Insys_Anthem_001361197                   Insys_Anthem_001361197
Insys_Anthem_001361199                   Insys_Anthem_001361199
Insys_Anthem_001361203                   Insys_Anthem_001361203
Insys_Anthem_001361206                   Insys_Anthem_001361206
Insys_Anthem_001361208                   Insys_Anthem_001361208
Insys_Anthem_001361209                   Insys_Anthem_001361209
Insys_Anthem_001361210                   Insys_Anthem_001361210
Insys_Anthem_001361213                   Insys_Anthem_001361213
Insys_Anthem_001361214                   Insys_Anthem_001361214
Insys_Anthem_001361215                   Insys_Anthem_001361215
Insys_Anthem_001361216                   Insys_Anthem_001361216
Insys_Anthem_001361217                   Insys_Anthem_001361217
Insys_Anthem_001361219                   Insys_Anthem_001361219
Insys_Anthem_001361221                   Insys_Anthem_001361221
Insys_Anthem_001361223                   Insys_Anthem_001361223
Insys_Anthem_001361224                   Insys_Anthem_001361224
Insys_Anthem_001361225                   Insys_Anthem_001361225
Insys_Anthem_001361226                   Insys_Anthem_001361226
Insys_Anthem_001361227                   Insys_Anthem_001361227
Insys_Anthem_001361228                   Insys_Anthem_001361228
Insys_Anthem_001361230                   Insys_Anthem_001361230
Insys_Anthem_001361231                   Insys_Anthem_001361231
Insys_Anthem_001361233                   Insys_Anthem_001361233
Insys_Anthem_001361234                   Insys_Anthem_001361234
Insys_Anthem_001361235                   Insys_Anthem_001361235
Insys_Anthem_001361236                   Insys_Anthem_001361236
Insys_Anthem_001361241                   Insys_Anthem_001361241
Insys_Anthem_001361242                   Insys_Anthem_001361242
Insys_Anthem_001361243                   Insys_Anthem_001361243
Insys_Anthem_001361245                   Insys_Anthem_001361245
Insys_Anthem_001361246                   Insys_Anthem_001361246
Insys_Anthem_001361248                   Insys_Anthem_001361248
Insys_Anthem_001361249                   Insys_Anthem_001361249
Insys_Anthem_001361250                   Insys_Anthem_001361250
Insys_Anthem_001361251                   Insys_Anthem_001361251
Insys_Anthem_001361253                   Insys_Anthem_001361253
Insys_Anthem_001361254                   Insys_Anthem_001361254
Insys_Anthem_001361256                   Insys_Anthem_001361256
Insys_Anthem_001361258                   Insys_Anthem_001361258
Insys_Anthem_001361260                   Insys_Anthem_001361260
Insys_Anthem_001361261                   Insys_Anthem_001361261
Insys_Anthem_001361263                   Insys_Anthem_001361263
Insys_Anthem_001361264                   Insys_Anthem_001361264
Insys_Anthem_001361265                   Insys_Anthem_001361265
Insys_Anthem_001361268                   Insys_Anthem_001361268

                                                    1773
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1775 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361269                   Insys_Anthem_001361269
Insys_Anthem_001361270                   Insys_Anthem_001361270
Insys_Anthem_001361273                   Insys_Anthem_001361273
Insys_Anthem_001361276                   Insys_Anthem_001361276
Insys_Anthem_001361278                   Insys_Anthem_001361278
Insys_Anthem_001361282                   Insys_Anthem_001361282
Insys_Anthem_001361283                   Insys_Anthem_001361283
Insys_Anthem_001361287                   Insys_Anthem_001361287
Insys_Anthem_001361291                   Insys_Anthem_001361291
Insys_Anthem_001361294                   Insys_Anthem_001361294
Insys_Anthem_001361295                   Insys_Anthem_001361295
Insys_Anthem_001361296                   Insys_Anthem_001361296
Insys_Anthem_001361297                   Insys_Anthem_001361297
Insys_Anthem_001361298                   Insys_Anthem_001361298
Insys_Anthem_001361299                   Insys_Anthem_001361299
Insys_Anthem_001361300                   Insys_Anthem_001361300
Insys_Anthem_001361301                   Insys_Anthem_001361301
Insys_Anthem_001361303                   Insys_Anthem_001361303
Insys_Anthem_001361308                   Insys_Anthem_001361308
Insys_Anthem_001361310                   Insys_Anthem_001361310
Insys_Anthem_001361312                   Insys_Anthem_001361312
Insys_Anthem_001361313                   Insys_Anthem_001361313
Insys_Anthem_001361315                   Insys_Anthem_001361315
Insys_Anthem_001361319                   Insys_Anthem_001361319
Insys_Anthem_001361320                   Insys_Anthem_001361320
Insys_Anthem_001361324                   Insys_Anthem_001361324
Insys_Anthem_001361325                   Insys_Anthem_001361325
Insys_Anthem_001361326                   Insys_Anthem_001361326
Insys_Anthem_001361327                   Insys_Anthem_001361327
Insys_Anthem_001361329                   Insys_Anthem_001361329
Insys_Anthem_001361330                   Insys_Anthem_001361330
Insys_Anthem_001361332                   Insys_Anthem_001361332
Insys_Anthem_001361335                   Insys_Anthem_001361335
Insys_Anthem_001361337                   Insys_Anthem_001361337
Insys_Anthem_001361339                   Insys_Anthem_001361339
Insys_Anthem_001361341                   Insys_Anthem_001361341
Insys_Anthem_001361343                   Insys_Anthem_001361343
Insys_Anthem_001361344                   Insys_Anthem_001361344
Insys_Anthem_001361345                   Insys_Anthem_001361345
Insys_Anthem_001361347                   Insys_Anthem_001361347
Insys_Anthem_001361348                   Insys_Anthem_001361348
Insys_Anthem_001361351                   Insys_Anthem_001361351
Insys_Anthem_001361353                   Insys_Anthem_001361353
Insys_Anthem_001361355                   Insys_Anthem_001361355
Insys_Anthem_001361357                   Insys_Anthem_001361357
Insys_Anthem_001361358                   Insys_Anthem_001361358
Insys_Anthem_001361360                   Insys_Anthem_001361360

                                                    1774
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1776 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361361                   Insys_Anthem_001361361
Insys_Anthem_001361362                   Insys_Anthem_001361362
Insys_Anthem_001361363                   Insys_Anthem_001361363
Insys_Anthem_001361364                   Insys_Anthem_001361364
Insys_Anthem_001361365                   Insys_Anthem_001361365
Insys_Anthem_001361367                   Insys_Anthem_001361367
Insys_Anthem_001361368                   Insys_Anthem_001361368
Insys_Anthem_001361369                   Insys_Anthem_001361369
Insys_Anthem_001361370                   Insys_Anthem_001361370
Insys_Anthem_001361371                   Insys_Anthem_001361371
Insys_Anthem_001361373                   Insys_Anthem_001361373
Insys_Anthem_001361374                   Insys_Anthem_001361374
Insys_Anthem_001361376                   Insys_Anthem_001361376
Insys_Anthem_001361377                   Insys_Anthem_001361377
Insys_Anthem_001361378                   Insys_Anthem_001361378
Insys_Anthem_001361379                   Insys_Anthem_001361379
Insys_Anthem_001361380                   Insys_Anthem_001361380
Insys_Anthem_001361381                   Insys_Anthem_001361381
Insys_Anthem_001361383                   Insys_Anthem_001361383
Insys_Anthem_001361384                   Insys_Anthem_001361384
Insys_Anthem_001361385                   Insys_Anthem_001361385
Insys_Anthem_001361386                   Insys_Anthem_001361386
Insys_Anthem_001361387                   Insys_Anthem_001361387
Insys_Anthem_001361388                   Insys_Anthem_001361388
Insys_Anthem_001361389                   Insys_Anthem_001361389
Insys_Anthem_001361390                   Insys_Anthem_001361390
Insys_Anthem_001361391                   Insys_Anthem_001361391
Insys_Anthem_001361392                   Insys_Anthem_001361392
Insys_Anthem_001361393                   Insys_Anthem_001361393
Insys_Anthem_001361394                   Insys_Anthem_001361394
Insys_Anthem_001361395                   Insys_Anthem_001361395
Insys_Anthem_001361397                   Insys_Anthem_001361397
Insys_Anthem_001361398                   Insys_Anthem_001361398
Insys_Anthem_001361399                   Insys_Anthem_001361399
Insys_Anthem_001361400                   Insys_Anthem_001361400
Insys_Anthem_001361401                   Insys_Anthem_001361401
Insys_Anthem_001361402                   Insys_Anthem_001361402
Insys_Anthem_001361403                   Insys_Anthem_001361403
Insys_Anthem_001361404                   Insys_Anthem_001361404
Insys_Anthem_001361405                   Insys_Anthem_001361405
Insys_Anthem_001361406                   Insys_Anthem_001361406
Insys_Anthem_001361407                   Insys_Anthem_001361407
Insys_Anthem_001361408                   Insys_Anthem_001361408
Insys_Anthem_001361409                   Insys_Anthem_001361409
Insys_Anthem_001361410                   Insys_Anthem_001361410
Insys_Anthem_001361411                   Insys_Anthem_001361411
Insys_Anthem_001361412                   Insys_Anthem_001361412

                                                    1775
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1777 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361413                   Insys_Anthem_001361413
Insys_Anthem_001361414                   Insys_Anthem_001361414
Insys_Anthem_001361415                   Insys_Anthem_001361415
Insys_Anthem_001361417                   Insys_Anthem_001361417
Insys_Anthem_001361419                   Insys_Anthem_001361419
Insys_Anthem_001361424                   Insys_Anthem_001361424
Insys_Anthem_001361426                   Insys_Anthem_001361426
Insys_Anthem_001361427                   Insys_Anthem_001361427
Insys_Anthem_001361429                   Insys_Anthem_001361429
Insys_Anthem_001361430                   Insys_Anthem_001361430
Insys_Anthem_001361431                   Insys_Anthem_001361431
Insys_Anthem_001361435                   Insys_Anthem_001361435
Insys_Anthem_001361437                   Insys_Anthem_001361437
Insys_Anthem_001361438                   Insys_Anthem_001361438
Insys_Anthem_001361439                   Insys_Anthem_001361439
Insys_Anthem_001361440                   Insys_Anthem_001361440
Insys_Anthem_001361442                   Insys_Anthem_001361442
Insys_Anthem_001361443                   Insys_Anthem_001361443
Insys_Anthem_001361445                   Insys_Anthem_001361445
Insys_Anthem_001361448                   Insys_Anthem_001361448
Insys_Anthem_001361451                   Insys_Anthem_001361451
Insys_Anthem_001361452                   Insys_Anthem_001361452
Insys_Anthem_001361453                   Insys_Anthem_001361453
Insys_Anthem_001361454                   Insys_Anthem_001361454
Insys_Anthem_001361455                   Insys_Anthem_001361455
Insys_Anthem_001361457                   Insys_Anthem_001361457
Insys_Anthem_001361459                   Insys_Anthem_001361459
Insys_Anthem_001361460                   Insys_Anthem_001361460
Insys_Anthem_001361462                   Insys_Anthem_001361462
Insys_Anthem_001361463                   Insys_Anthem_001361463
Insys_Anthem_001361467                   Insys_Anthem_001361467
Insys_Anthem_001361468                   Insys_Anthem_001361468
Insys_Anthem_001361469                   Insys_Anthem_001361469
Insys_Anthem_001361470                   Insys_Anthem_001361470
Insys_Anthem_001361471                   Insys_Anthem_001361471
Insys_Anthem_001361472                   Insys_Anthem_001361472
Insys_Anthem_001361474                   Insys_Anthem_001361474
Insys_Anthem_001361475                   Insys_Anthem_001361475
Insys_Anthem_001361476                   Insys_Anthem_001361476
Insys_Anthem_001361477                   Insys_Anthem_001361477
Insys_Anthem_001361481                   Insys_Anthem_001361481
Insys_Anthem_001361489                   Insys_Anthem_001361489
Insys_Anthem_001361490                   Insys_Anthem_001361490
Insys_Anthem_001361491                   Insys_Anthem_001361491
Insys_Anthem_001361493                   Insys_Anthem_001361493
Insys_Anthem_001361495                   Insys_Anthem_001361495
Insys_Anthem_001361496                   Insys_Anthem_001361496

                                                    1776
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1778 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361498                   Insys_Anthem_001361498
Insys_Anthem_001361501                   Insys_Anthem_001361501
Insys_Anthem_001361502                   Insys_Anthem_001361502
Insys_Anthem_001361503                   Insys_Anthem_001361503
Insys_Anthem_001361505                   Insys_Anthem_001361505
Insys_Anthem_001361507                   Insys_Anthem_001361507
Insys_Anthem_001361509                   Insys_Anthem_001361509
Insys_Anthem_001361512                   Insys_Anthem_001361512
Insys_Anthem_001361515                   Insys_Anthem_001361515
Insys_Anthem_001361516                   Insys_Anthem_001361516
Insys_Anthem_001361517                   Insys_Anthem_001361517
Insys_Anthem_001361518                   Insys_Anthem_001361518
Insys_Anthem_001361519                   Insys_Anthem_001361519
Insys_Anthem_001361521                   Insys_Anthem_001361521
Insys_Anthem_001361522                   Insys_Anthem_001361522
Insys_Anthem_001361525                   Insys_Anthem_001361525
Insys_Anthem_001361526                   Insys_Anthem_001361526
Insys_Anthem_001361528                   Insys_Anthem_001361528
Insys_Anthem_001361529                   Insys_Anthem_001361529
Insys_Anthem_001361532                   Insys_Anthem_001361532
Insys_Anthem_001361533                   Insys_Anthem_001361533
Insys_Anthem_001361534                   Insys_Anthem_001361534
Insys_Anthem_001361535                   Insys_Anthem_001361535
Insys_Anthem_001361536                   Insys_Anthem_001361536
Insys_Anthem_001361537                   Insys_Anthem_001361537
Insys_Anthem_001361538                   Insys_Anthem_001361538
Insys_Anthem_001361542                   Insys_Anthem_001361542
Insys_Anthem_001361543                   Insys_Anthem_001361543
Insys_Anthem_001361544                   Insys_Anthem_001361544
Insys_Anthem_001361546                   Insys_Anthem_001361546
Insys_Anthem_001361547                   Insys_Anthem_001361547
Insys_Anthem_001361552                   Insys_Anthem_001361552
Insys_Anthem_001361553                   Insys_Anthem_001361553
Insys_Anthem_001361555                   Insys_Anthem_001361555
Insys_Anthem_001361556                   Insys_Anthem_001361556
Insys_Anthem_001361557                   Insys_Anthem_001361557
Insys_Anthem_001361558                   Insys_Anthem_001361558
Insys_Anthem_001361559                   Insys_Anthem_001361559
Insys_Anthem_001361560                   Insys_Anthem_001361560
Insys_Anthem_001361562                   Insys_Anthem_001361562
Insys_Anthem_001361563                   Insys_Anthem_001361563
Insys_Anthem_001361564                   Insys_Anthem_001361564
Insys_Anthem_001361565                   Insys_Anthem_001361565
Insys_Anthem_001361567                   Insys_Anthem_001361567
Insys_Anthem_001361571                   Insys_Anthem_001361571
Insys_Anthem_001361573                   Insys_Anthem_001361573
Insys_Anthem_001361576                   Insys_Anthem_001361576

                                                    1777
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1779 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361577                   Insys_Anthem_001361577
Insys_Anthem_001361578                   Insys_Anthem_001361578
Insys_Anthem_001361579                   Insys_Anthem_001361579
Insys_Anthem_001361581                   Insys_Anthem_001361581
Insys_Anthem_001361582                   Insys_Anthem_001361582
Insys_Anthem_001361583                   Insys_Anthem_001361583
Insys_Anthem_001361584                   Insys_Anthem_001361584
Insys_Anthem_001361587                   Insys_Anthem_001361587
Insys_Anthem_001361588                   Insys_Anthem_001361588
Insys_Anthem_001361590                   Insys_Anthem_001361590
Insys_Anthem_001361591                   Insys_Anthem_001361591
Insys_Anthem_001361592                   Insys_Anthem_001361592
Insys_Anthem_001361593                   Insys_Anthem_001361593
Insys_Anthem_001361594                   Insys_Anthem_001361594
Insys_Anthem_001361596                   Insys_Anthem_001361596
Insys_Anthem_001361597                   Insys_Anthem_001361597
Insys_Anthem_001361598                   Insys_Anthem_001361598
Insys_Anthem_001361599                   Insys_Anthem_001361599
Insys_Anthem_001361602                   Insys_Anthem_001361602
Insys_Anthem_001361604                   Insys_Anthem_001361604
Insys_Anthem_001361605                   Insys_Anthem_001361605
Insys_Anthem_001361607                   Insys_Anthem_001361607
Insys_Anthem_001361608                   Insys_Anthem_001361608
Insys_Anthem_001361609                   Insys_Anthem_001361609
Insys_Anthem_001361611                   Insys_Anthem_001361611
Insys_Anthem_001361615                   Insys_Anthem_001361615
Insys_Anthem_001361616                   Insys_Anthem_001361616
Insys_Anthem_001361618                   Insys_Anthem_001361618
Insys_Anthem_001361621                   Insys_Anthem_001361621
Insys_Anthem_001361623                   Insys_Anthem_001361623
Insys_Anthem_001361624                   Insys_Anthem_001361624
Insys_Anthem_001361625                   Insys_Anthem_001361625
Insys_Anthem_001361626                   Insys_Anthem_001361626
Insys_Anthem_001361627                   Insys_Anthem_001361627
Insys_Anthem_001361629                   Insys_Anthem_001361629
Insys_Anthem_001361630                   Insys_Anthem_001361630
Insys_Anthem_001361631                   Insys_Anthem_001361631
Insys_Anthem_001361632                   Insys_Anthem_001361632
Insys_Anthem_001361633                   Insys_Anthem_001361633
Insys_Anthem_001361635                   Insys_Anthem_001361635
Insys_Anthem_001361636                   Insys_Anthem_001361636
Insys_Anthem_001361637                   Insys_Anthem_001361637
Insys_Anthem_001361638                   Insys_Anthem_001361638
Insys_Anthem_001361639                   Insys_Anthem_001361639
Insys_Anthem_001361640                   Insys_Anthem_001361640
Insys_Anthem_001361641                   Insys_Anthem_001361641
Insys_Anthem_001361645                   Insys_Anthem_001361645

                                                    1778
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1780 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361647                   Insys_Anthem_001361647
Insys_Anthem_001361648                   Insys_Anthem_001361648
Insys_Anthem_001361649                   Insys_Anthem_001361649
Insys_Anthem_001361653                   Insys_Anthem_001361653
Insys_Anthem_001361654                   Insys_Anthem_001361654
Insys_Anthem_001361655                   Insys_Anthem_001361655
Insys_Anthem_001361656                   Insys_Anthem_001361656
Insys_Anthem_001361657                   Insys_Anthem_001361657
Insys_Anthem_001361659                   Insys_Anthem_001361659
Insys_Anthem_001361661                   Insys_Anthem_001361661
Insys_Anthem_001361663                   Insys_Anthem_001361663
Insys_Anthem_001361664                   Insys_Anthem_001361664
Insys_Anthem_001361666                   Insys_Anthem_001361666
Insys_Anthem_001361667                   Insys_Anthem_001361667
Insys_Anthem_001361668                   Insys_Anthem_001361668
Insys_Anthem_001361674                   Insys_Anthem_001361674
Insys_Anthem_001361675                   Insys_Anthem_001361675
Insys_Anthem_001361677                   Insys_Anthem_001361677
Insys_Anthem_001361678                   Insys_Anthem_001361678
Insys_Anthem_001361680                   Insys_Anthem_001361680
Insys_Anthem_001361681                   Insys_Anthem_001361681
Insys_Anthem_001361683                   Insys_Anthem_001361683
Insys_Anthem_001361684                   Insys_Anthem_001361684
Insys_Anthem_001361685                   Insys_Anthem_001361685
Insys_Anthem_001361686                   Insys_Anthem_001361686
Insys_Anthem_001361688                   Insys_Anthem_001361688
Insys_Anthem_001361689                   Insys_Anthem_001361689
Insys_Anthem_001361691                   Insys_Anthem_001361691
Insys_Anthem_001361692                   Insys_Anthem_001361692
Insys_Anthem_001361696                   Insys_Anthem_001361696
Insys_Anthem_001361697                   Insys_Anthem_001361697
Insys_Anthem_001361699                   Insys_Anthem_001361699
Insys_Anthem_001361700                   Insys_Anthem_001361700
Insys_Anthem_001361702                   Insys_Anthem_001361702
Insys_Anthem_001361704                   Insys_Anthem_001361704
Insys_Anthem_001361711                   Insys_Anthem_001361711
Insys_Anthem_001361712                   Insys_Anthem_001361712
Insys_Anthem_001361713                   Insys_Anthem_001361713
Insys_Anthem_001361714                   Insys_Anthem_001361714
Insys_Anthem_001361715                   Insys_Anthem_001361715
Insys_Anthem_001361716                   Insys_Anthem_001361716
Insys_Anthem_001361719                   Insys_Anthem_001361719
Insys_Anthem_001361720                   Insys_Anthem_001361720
Insys_Anthem_001361721                   Insys_Anthem_001361721
Insys_Anthem_001361725                   Insys_Anthem_001361725
Insys_Anthem_001361726                   Insys_Anthem_001361726
Insys_Anthem_001361727                   Insys_Anthem_001361727

                                                    1779
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1781 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361729                   Insys_Anthem_001361729
Insys_Anthem_001361731                   Insys_Anthem_001361731
Insys_Anthem_001361732                   Insys_Anthem_001361732
Insys_Anthem_001361733                   Insys_Anthem_001361733
Insys_Anthem_001361734                   Insys_Anthem_001361734
Insys_Anthem_001361736                   Insys_Anthem_001361736
Insys_Anthem_001361737                   Insys_Anthem_001361737
Insys_Anthem_001361738                   Insys_Anthem_001361738
Insys_Anthem_001361739                   Insys_Anthem_001361739
Insys_Anthem_001361740                   Insys_Anthem_001361740
Insys_Anthem_001361741                   Insys_Anthem_001361741
Insys_Anthem_001361742                   Insys_Anthem_001361742
Insys_Anthem_001361743                   Insys_Anthem_001361743
Insys_Anthem_001361744                   Insys_Anthem_001361744
Insys_Anthem_001361745                   Insys_Anthem_001361745
Insys_Anthem_001361746                   Insys_Anthem_001361746
Insys_Anthem_001361747                   Insys_Anthem_001361747
Insys_Anthem_001361748                   Insys_Anthem_001361748
Insys_Anthem_001361749                   Insys_Anthem_001361749
Insys_Anthem_001361750                   Insys_Anthem_001361750
Insys_Anthem_001361751                   Insys_Anthem_001361751
Insys_Anthem_001361752                   Insys_Anthem_001361752
Insys_Anthem_001361753                   Insys_Anthem_001361753
Insys_Anthem_001361754                   Insys_Anthem_001361754
Insys_Anthem_001361755                   Insys_Anthem_001361755
Insys_Anthem_001361756                   Insys_Anthem_001361756
Insys_Anthem_001361757                   Insys_Anthem_001361757
Insys_Anthem_001361758                   Insys_Anthem_001361758
Insys_Anthem_001361759                   Insys_Anthem_001361759
Insys_Anthem_001361761                   Insys_Anthem_001361761
Insys_Anthem_001361762                   Insys_Anthem_001361762
Insys_Anthem_001361763                   Insys_Anthem_001361763
Insys_Anthem_001361764                   Insys_Anthem_001361764
Insys_Anthem_001361765                   Insys_Anthem_001361765
Insys_Anthem_001361766                   Insys_Anthem_001361766
Insys_Anthem_001361767                   Insys_Anthem_001361767
Insys_Anthem_001361768                   Insys_Anthem_001361768
Insys_Anthem_001361770                   Insys_Anthem_001361770
Insys_Anthem_001361771                   Insys_Anthem_001361771
Insys_Anthem_001361772                   Insys_Anthem_001361772
Insys_Anthem_001361773                   Insys_Anthem_001361773
Insys_Anthem_001361774                   Insys_Anthem_001361774
Insys_Anthem_001361775                   Insys_Anthem_001361775
Insys_Anthem_001361776                   Insys_Anthem_001361776
Insys_Anthem_001361777                   Insys_Anthem_001361777
Insys_Anthem_001361778                   Insys_Anthem_001361778
Insys_Anthem_001361779                   Insys_Anthem_001361779

                                                    1780
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1782 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361780                   Insys_Anthem_001361780
Insys_Anthem_001361781                   Insys_Anthem_001361781
Insys_Anthem_001361782                   Insys_Anthem_001361782
Insys_Anthem_001361783                   Insys_Anthem_001361783
Insys_Anthem_001361784                   Insys_Anthem_001361784
Insys_Anthem_001361785                   Insys_Anthem_001361785
Insys_Anthem_001361786                   Insys_Anthem_001361786
Insys_Anthem_001361787                   Insys_Anthem_001361787
Insys_Anthem_001361788                   Insys_Anthem_001361788
Insys_Anthem_001361789                   Insys_Anthem_001361789
Insys_Anthem_001361790                   Insys_Anthem_001361790
Insys_Anthem_001361792                   Insys_Anthem_001361792
Insys_Anthem_001361793                   Insys_Anthem_001361793
Insys_Anthem_001361794                   Insys_Anthem_001361794
Insys_Anthem_001361795                   Insys_Anthem_001361795
Insys_Anthem_001361796                   Insys_Anthem_001361796
Insys_Anthem_001361797                   Insys_Anthem_001361797
Insys_Anthem_001361799                   Insys_Anthem_001361799
Insys_Anthem_001361800                   Insys_Anthem_001361800
Insys_Anthem_001361802                   Insys_Anthem_001361802
Insys_Anthem_001361803                   Insys_Anthem_001361803
Insys_Anthem_001361804                   Insys_Anthem_001361804
Insys_Anthem_001361806                   Insys_Anthem_001361806
Insys_Anthem_001361807                   Insys_Anthem_001361807
Insys_Anthem_001361808                   Insys_Anthem_001361808
Insys_Anthem_001361809                   Insys_Anthem_001361809
Insys_Anthem_001361810                   Insys_Anthem_001361810
Insys_Anthem_001361812                   Insys_Anthem_001361812
Insys_Anthem_001361813                   Insys_Anthem_001361813
Insys_Anthem_001361814                   Insys_Anthem_001361814
Insys_Anthem_001361815                   Insys_Anthem_001361815
Insys_Anthem_001361817                   Insys_Anthem_001361817
Insys_Anthem_001361818                   Insys_Anthem_001361818
Insys_Anthem_001361819                   Insys_Anthem_001361819
Insys_Anthem_001361820                   Insys_Anthem_001361820
Insys_Anthem_001361821                   Insys_Anthem_001361821
Insys_Anthem_001361822                   Insys_Anthem_001361822
Insys_Anthem_001361823                   Insys_Anthem_001361823
Insys_Anthem_001361824                   Insys_Anthem_001361824
Insys_Anthem_001361825                   Insys_Anthem_001361825
Insys_Anthem_001361826                   Insys_Anthem_001361826
Insys_Anthem_001361828                   Insys_Anthem_001361828
Insys_Anthem_001361830                   Insys_Anthem_001361830
Insys_Anthem_001361831                   Insys_Anthem_001361831
Insys_Anthem_001361833                   Insys_Anthem_001361833
Insys_Anthem_001361834                   Insys_Anthem_001361834
Insys_Anthem_001361836                   Insys_Anthem_001361836

                                                    1781
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1783 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361839                   Insys_Anthem_001361839
Insys_Anthem_001361841                   Insys_Anthem_001361841
Insys_Anthem_001361842                   Insys_Anthem_001361842
Insys_Anthem_001361844                   Insys_Anthem_001361844
Insys_Anthem_001361845                   Insys_Anthem_001361845
Insys_Anthem_001361846                   Insys_Anthem_001361846
Insys_Anthem_001361847                   Insys_Anthem_001361847
Insys_Anthem_001361848                   Insys_Anthem_001361848
Insys_Anthem_001361849                   Insys_Anthem_001361849
Insys_Anthem_001361850                   Insys_Anthem_001361850
Insys_Anthem_001361851                   Insys_Anthem_001361851
Insys_Anthem_001361852                   Insys_Anthem_001361852
Insys_Anthem_001361853                   Insys_Anthem_001361853
Insys_Anthem_001361854                   Insys_Anthem_001361854
Insys_Anthem_001361855                   Insys_Anthem_001361855
Insys_Anthem_001361856                   Insys_Anthem_001361856
Insys_Anthem_001361857                   Insys_Anthem_001361857
Insys_Anthem_001361858                   Insys_Anthem_001361858
Insys_Anthem_001361859                   Insys_Anthem_001361859
Insys_Anthem_001361860                   Insys_Anthem_001361860
Insys_Anthem_001361861                   Insys_Anthem_001361861
Insys_Anthem_001361862                   Insys_Anthem_001361862
Insys_Anthem_001361863                   Insys_Anthem_001361863
Insys_Anthem_001361864                   Insys_Anthem_001361864
Insys_Anthem_001361867                   Insys_Anthem_001361867
Insys_Anthem_001361868                   Insys_Anthem_001361868
Insys_Anthem_001361871                   Insys_Anthem_001361871
Insys_Anthem_001361877                   Insys_Anthem_001361877
Insys_Anthem_001361881                   Insys_Anthem_001361881
Insys_Anthem_001361882                   Insys_Anthem_001361882
Insys_Anthem_001361886                   Insys_Anthem_001361886
Insys_Anthem_001361887                   Insys_Anthem_001361887
Insys_Anthem_001361890                   Insys_Anthem_001361890
Insys_Anthem_001361892                   Insys_Anthem_001361892
Insys_Anthem_001361895                   Insys_Anthem_001361895
Insys_Anthem_001361896                   Insys_Anthem_001361896
Insys_Anthem_001361897                   Insys_Anthem_001361897
Insys_Anthem_001361898                   Insys_Anthem_001361898
Insys_Anthem_001361899                   Insys_Anthem_001361899
Insys_Anthem_001361900                   Insys_Anthem_001361900
Insys_Anthem_001361901                   Insys_Anthem_001361901
Insys_Anthem_001361902                   Insys_Anthem_001361902
Insys_Anthem_001361903                   Insys_Anthem_001361903
Insys_Anthem_001361904                   Insys_Anthem_001361904
Insys_Anthem_001361905                   Insys_Anthem_001361905
Insys_Anthem_001361906                   Insys_Anthem_001361906
Insys_Anthem_001361907                   Insys_Anthem_001361907

                                                    1782
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1784 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361908                   Insys_Anthem_001361908
Insys_Anthem_001361909                   Insys_Anthem_001361909
Insys_Anthem_001361910                   Insys_Anthem_001361910
Insys_Anthem_001361911                   Insys_Anthem_001361911
Insys_Anthem_001361912                   Insys_Anthem_001361912
Insys_Anthem_001361914                   Insys_Anthem_001361914
Insys_Anthem_001361915                   Insys_Anthem_001361915
Insys_Anthem_001361919                   Insys_Anthem_001361919
Insys_Anthem_001361921                   Insys_Anthem_001361921
Insys_Anthem_001361922                   Insys_Anthem_001361922
Insys_Anthem_001361923                   Insys_Anthem_001361923
Insys_Anthem_001361924                   Insys_Anthem_001361924
Insys_Anthem_001361927                   Insys_Anthem_001361927
Insys_Anthem_001361931                   Insys_Anthem_001361931
Insys_Anthem_001361932                   Insys_Anthem_001361932
Insys_Anthem_001361933                   Insys_Anthem_001361933
Insys_Anthem_001361934                   Insys_Anthem_001361934
Insys_Anthem_001361935                   Insys_Anthem_001361935
Insys_Anthem_001361936                   Insys_Anthem_001361936
Insys_Anthem_001361937                   Insys_Anthem_001361937
Insys_Anthem_001361938                   Insys_Anthem_001361938
Insys_Anthem_001361939                   Insys_Anthem_001361939
Insys_Anthem_001361940                   Insys_Anthem_001361940
Insys_Anthem_001361941                   Insys_Anthem_001361941
Insys_Anthem_001361943                   Insys_Anthem_001361943
Insys_Anthem_001361947                   Insys_Anthem_001361947
Insys_Anthem_001361948                   Insys_Anthem_001361948
Insys_Anthem_001361949                   Insys_Anthem_001361949
Insys_Anthem_001361950                   Insys_Anthem_001361950
Insys_Anthem_001361951                   Insys_Anthem_001361951
Insys_Anthem_001361952                   Insys_Anthem_001361952
Insys_Anthem_001361954                   Insys_Anthem_001361954
Insys_Anthem_001361956                   Insys_Anthem_001361956
Insys_Anthem_001361957                   Insys_Anthem_001361957
Insys_Anthem_001361960                   Insys_Anthem_001361960
Insys_Anthem_001361961                   Insys_Anthem_001361961
Insys_Anthem_001361963                   Insys_Anthem_001361963
Insys_Anthem_001361967                   Insys_Anthem_001361967
Insys_Anthem_001361968                   Insys_Anthem_001361968
Insys_Anthem_001361970                   Insys_Anthem_001361970
Insys_Anthem_001361972                   Insys_Anthem_001361972
Insys_Anthem_001361974                   Insys_Anthem_001361974
Insys_Anthem_001361976                   Insys_Anthem_001361976
Insys_Anthem_001361978                   Insys_Anthem_001361978
Insys_Anthem_001361979                   Insys_Anthem_001361979
Insys_Anthem_001361980                   Insys_Anthem_001361980
Insys_Anthem_001361985                   Insys_Anthem_001361985

                                                    1783
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1785 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001361994                   Insys_Anthem_001361994
Insys_Anthem_001361996                   Insys_Anthem_001361996
Insys_Anthem_001361997                   Insys_Anthem_001361997
Insys_Anthem_001361999                   Insys_Anthem_001361999
Insys_Anthem_001362008                   Insys_Anthem_001362008
Insys_Anthem_001362013                   Insys_Anthem_001362013
Insys_Anthem_001362020                   Insys_Anthem_001362020
Insys_Anthem_001362021                   Insys_Anthem_001362021
Insys_Anthem_001362024                   Insys_Anthem_001362024
Insys_Anthem_001362026                   Insys_Anthem_001362026
Insys_Anthem_001362038                   Insys_Anthem_001362038
Insys_Anthem_001362039                   Insys_Anthem_001362039
Insys_Anthem_001362040                   Insys_Anthem_001362040
Insys_Anthem_001362041                   Insys_Anthem_001362041
Insys_Anthem_001362042                   Insys_Anthem_001362042
Insys_Anthem_001362043                   Insys_Anthem_001362043
Insys_Anthem_001362045                   Insys_Anthem_001362045
Insys_Anthem_001362046                   Insys_Anthem_001362046
Insys_Anthem_001362053                   Insys_Anthem_001362053
Insys_Anthem_001362054                   Insys_Anthem_001362054
Insys_Anthem_001362059                   Insys_Anthem_001362059
Insys_Anthem_001362065                   Insys_Anthem_001362065
Insys_Anthem_001362066                   Insys_Anthem_001362066
Insys_Anthem_001362070                   Insys_Anthem_001362070
Insys_Anthem_001362072                   Insys_Anthem_001362072
Insys_Anthem_001362075                   Insys_Anthem_001362075
Insys_Anthem_001362076                   Insys_Anthem_001362076
Insys_Anthem_001362078                   Insys_Anthem_001362078
Insys_Anthem_001362084                   Insys_Anthem_001362084
Insys_Anthem_001362087                   Insys_Anthem_001362087
Insys_Anthem_001362088                   Insys_Anthem_001362088
Insys_Anthem_001362091                   Insys_Anthem_001362091
Insys_Anthem_001362096                   Insys_Anthem_001362096
Insys_Anthem_001362102                   Insys_Anthem_001362102
Insys_Anthem_001362104                   Insys_Anthem_001362104
Insys_Anthem_001362106                   Insys_Anthem_001362106
Insys_Anthem_001362113                   Insys_Anthem_001362113
Insys_Anthem_001362114                   Insys_Anthem_001362114
Insys_Anthem_001362117                   Insys_Anthem_001362117
Insys_Anthem_001362118                   Insys_Anthem_001362118
Insys_Anthem_001362120                   Insys_Anthem_001362120
Insys_Anthem_001362121                   Insys_Anthem_001362121
Insys_Anthem_001362123                   Insys_Anthem_001362123
Insys_Anthem_001362125                   Insys_Anthem_001362125
Insys_Anthem_001362129                   Insys_Anthem_001362129
Insys_Anthem_001362132                   Insys_Anthem_001362132
Insys_Anthem_001362135                   Insys_Anthem_001362135

                                                    1784
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1786 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362149                   Insys_Anthem_001362149
Insys_Anthem_001362150                   Insys_Anthem_001362150
Insys_Anthem_001362151                   Insys_Anthem_001362151
Insys_Anthem_001362156                   Insys_Anthem_001362156
Insys_Anthem_001362162                   Insys_Anthem_001362162
Insys_Anthem_001362163                   Insys_Anthem_001362163
Insys_Anthem_001362164                   Insys_Anthem_001362164
Insys_Anthem_001362166                   Insys_Anthem_001362166
Insys_Anthem_001362170                   Insys_Anthem_001362170
Insys_Anthem_001362172                   Insys_Anthem_001362172
Insys_Anthem_001362174                   Insys_Anthem_001362174
Insys_Anthem_001362176                   Insys_Anthem_001362176
Insys_Anthem_001362178                   Insys_Anthem_001362178
Insys_Anthem_001362180                   Insys_Anthem_001362180
Insys_Anthem_001362182                   Insys_Anthem_001362182
Insys_Anthem_001362184                   Insys_Anthem_001362184
Insys_Anthem_001362191                   Insys_Anthem_001362191
Insys_Anthem_001362193                   Insys_Anthem_001362193
Insys_Anthem_001362200                   Insys_Anthem_001362200
Insys_Anthem_001362201                   Insys_Anthem_001362201
Insys_Anthem_001362202                   Insys_Anthem_001362202
Insys_Anthem_001362205                   Insys_Anthem_001362205
Insys_Anthem_001362206                   Insys_Anthem_001362206
Insys_Anthem_001362210                   Insys_Anthem_001362210
Insys_Anthem_001362211                   Insys_Anthem_001362211
Insys_Anthem_001362212                   Insys_Anthem_001362212
Insys_Anthem_001362214                   Insys_Anthem_001362214
Insys_Anthem_001362215                   Insys_Anthem_001362215
Insys_Anthem_001362216                   Insys_Anthem_001362216
Insys_Anthem_001362217                   Insys_Anthem_001362217
Insys_Anthem_001362218                   Insys_Anthem_001362218
Insys_Anthem_001362221                   Insys_Anthem_001362221
Insys_Anthem_001362223                   Insys_Anthem_001362223
Insys_Anthem_001362224                   Insys_Anthem_001362224
Insys_Anthem_001362233                   Insys_Anthem_001362233
Insys_Anthem_001362236                   Insys_Anthem_001362236
Insys_Anthem_001362238                   Insys_Anthem_001362238
Insys_Anthem_001362239                   Insys_Anthem_001362239
Insys_Anthem_001362240                   Insys_Anthem_001362240
Insys_Anthem_001362244                   Insys_Anthem_001362244
Insys_Anthem_001362247                   Insys_Anthem_001362247
Insys_Anthem_001362248                   Insys_Anthem_001362248
Insys_Anthem_001362249                   Insys_Anthem_001362249
Insys_Anthem_001362250                   Insys_Anthem_001362250
Insys_Anthem_001362252                   Insys_Anthem_001362252
Insys_Anthem_001362253                   Insys_Anthem_001362253
Insys_Anthem_001362256                   Insys_Anthem_001362256

                                                    1785
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1787 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362259                   Insys_Anthem_001362259
Insys_Anthem_001362261                   Insys_Anthem_001362261
Insys_Anthem_001362265                   Insys_Anthem_001362265
Insys_Anthem_001362269                   Insys_Anthem_001362269
Insys_Anthem_001362271                   Insys_Anthem_001362271
Insys_Anthem_001362273                   Insys_Anthem_001362273
Insys_Anthem_001362277                   Insys_Anthem_001362277
Insys_Anthem_001362281                   Insys_Anthem_001362281
Insys_Anthem_001362287                   Insys_Anthem_001362287
Insys_Anthem_001362294                   Insys_Anthem_001362294
Insys_Anthem_001362296                   Insys_Anthem_001362296
Insys_Anthem_001362308                   Insys_Anthem_001362308
Insys_Anthem_001362313                   Insys_Anthem_001362313
Insys_Anthem_001362314                   Insys_Anthem_001362314
Insys_Anthem_001362318                   Insys_Anthem_001362318
Insys_Anthem_001362321                   Insys_Anthem_001362321
Insys_Anthem_001362322                   Insys_Anthem_001362322
Insys_Anthem_001362325                   Insys_Anthem_001362325
Insys_Anthem_001362330                   Insys_Anthem_001362330
Insys_Anthem_001362331                   Insys_Anthem_001362331
Insys_Anthem_001362333                   Insys_Anthem_001362333
Insys_Anthem_001362344                   Insys_Anthem_001362344
Insys_Anthem_001362345                   Insys_Anthem_001362345
Insys_Anthem_001362350                   Insys_Anthem_001362350
Insys_Anthem_001362351                   Insys_Anthem_001362351
Insys_Anthem_001362361                   Insys_Anthem_001362361
Insys_Anthem_001362362                   Insys_Anthem_001362362
Insys_Anthem_001362366                   Insys_Anthem_001362366
Insys_Anthem_001362367                   Insys_Anthem_001362367
Insys_Anthem_001362377                   Insys_Anthem_001362377
Insys_Anthem_001362379                   Insys_Anthem_001362379
Insys_Anthem_001362381                   Insys_Anthem_001362381
Insys_Anthem_001362383                   Insys_Anthem_001362383
Insys_Anthem_001362386                   Insys_Anthem_001362386
Insys_Anthem_001362387                   Insys_Anthem_001362387
Insys_Anthem_001362393                   Insys_Anthem_001362393
Insys_Anthem_001362398                   Insys_Anthem_001362398
Insys_Anthem_001362410                   Insys_Anthem_001362410
Insys_Anthem_001362411                   Insys_Anthem_001362411
Insys_Anthem_001362413                   Insys_Anthem_001362413
Insys_Anthem_001362420                   Insys_Anthem_001362420
Insys_Anthem_001362422                   Insys_Anthem_001362422
Insys_Anthem_001362431                   Insys_Anthem_001362431
Insys_Anthem_001362434                   Insys_Anthem_001362434
Insys_Anthem_001362441                   Insys_Anthem_001362441
Insys_Anthem_001362442                   Insys_Anthem_001362442
Insys_Anthem_001362443                   Insys_Anthem_001362443

                                                    1786
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1788 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362444                   Insys_Anthem_001362444
Insys_Anthem_001362445                   Insys_Anthem_001362445
Insys_Anthem_001362448                   Insys_Anthem_001362448
Insys_Anthem_001362449                   Insys_Anthem_001362449
Insys_Anthem_001362451                   Insys_Anthem_001362451
Insys_Anthem_001362453                   Insys_Anthem_001362453
Insys_Anthem_001362461                   Insys_Anthem_001362461
Insys_Anthem_001362462                   Insys_Anthem_001362462
Insys_Anthem_001362468                   Insys_Anthem_001362468
Insys_Anthem_001362469                   Insys_Anthem_001362469
Insys_Anthem_001362470                   Insys_Anthem_001362470
Insys_Anthem_001362477                   Insys_Anthem_001362477
Insys_Anthem_001362478                   Insys_Anthem_001362478
Insys_Anthem_001362479                   Insys_Anthem_001362479
Insys_Anthem_001362492                   Insys_Anthem_001362492
Insys_Anthem_001362493                   Insys_Anthem_001362493
Insys_Anthem_001362496                   Insys_Anthem_001362496
Insys_Anthem_001362501                   Insys_Anthem_001362501
Insys_Anthem_001362505                   Insys_Anthem_001362505
Insys_Anthem_001362506                   Insys_Anthem_001362506
Insys_Anthem_001362510                   Insys_Anthem_001362510
Insys_Anthem_001362512                   Insys_Anthem_001362512
Insys_Anthem_001362514                   Insys_Anthem_001362514
Insys_Anthem_001362519                   Insys_Anthem_001362519
Insys_Anthem_001362525                   Insys_Anthem_001362525
Insys_Anthem_001362545                   Insys_Anthem_001362545
Insys_Anthem_001362547                   Insys_Anthem_001362547
Insys_Anthem_001362548                   Insys_Anthem_001362548
Insys_Anthem_001362549                   Insys_Anthem_001362549
Insys_Anthem_001362551                   Insys_Anthem_001362551
Insys_Anthem_001362554                   Insys_Anthem_001362554
Insys_Anthem_001362562                   Insys_Anthem_001362562
Insys_Anthem_001362564                   Insys_Anthem_001362564
Insys_Anthem_001362565                   Insys_Anthem_001362565
Insys_Anthem_001362566                   Insys_Anthem_001362566
Insys_Anthem_001362578                   Insys_Anthem_001362578
Insys_Anthem_001362580                   Insys_Anthem_001362580
Insys_Anthem_001362582                   Insys_Anthem_001362582
Insys_Anthem_001362588                   Insys_Anthem_001362588
Insys_Anthem_001362593                   Insys_Anthem_001362593
Insys_Anthem_001362596                   Insys_Anthem_001362596
Insys_Anthem_001362605                   Insys_Anthem_001362605
Insys_Anthem_001362609                   Insys_Anthem_001362609
Insys_Anthem_001362610                   Insys_Anthem_001362610
Insys_Anthem_001362611                   Insys_Anthem_001362611
Insys_Anthem_001362625                   Insys_Anthem_001362625
Insys_Anthem_001362628                   Insys_Anthem_001362628

                                                    1787
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1789 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362629                   Insys_Anthem_001362629
Insys_Anthem_001362635                   Insys_Anthem_001362635
Insys_Anthem_001362646                   Insys_Anthem_001362646
Insys_Anthem_001362647                   Insys_Anthem_001362647
Insys_Anthem_001362649                   Insys_Anthem_001362649
Insys_Anthem_001362650                   Insys_Anthem_001362650
Insys_Anthem_001362653                   Insys_Anthem_001362653
Insys_Anthem_001362657                   Insys_Anthem_001362657
Insys_Anthem_001362664                   Insys_Anthem_001362664
Insys_Anthem_001362665                   Insys_Anthem_001362665
Insys_Anthem_001362669                   Insys_Anthem_001362669
Insys_Anthem_001362673                   Insys_Anthem_001362673
Insys_Anthem_001362677                   Insys_Anthem_001362677
Insys_Anthem_001362682                   Insys_Anthem_001362682
Insys_Anthem_001362685                   Insys_Anthem_001362685
Insys_Anthem_001362692                   Insys_Anthem_001362692
Insys_Anthem_001362693                   Insys_Anthem_001362693
Insys_Anthem_001362699                   Insys_Anthem_001362699
Insys_Anthem_001362703                   Insys_Anthem_001362703
Insys_Anthem_001362704                   Insys_Anthem_001362704
Insys_Anthem_001362710                   Insys_Anthem_001362710
Insys_Anthem_001362715                   Insys_Anthem_001362715
Insys_Anthem_001362717                   Insys_Anthem_001362717
Insys_Anthem_001362724                   Insys_Anthem_001362724
Insys_Anthem_001362725                   Insys_Anthem_001362725
Insys_Anthem_001362728                   Insys_Anthem_001362728
Insys_Anthem_001362729                   Insys_Anthem_001362729
Insys_Anthem_001362734                   Insys_Anthem_001362734
Insys_Anthem_001362746                   Insys_Anthem_001362746
Insys_Anthem_001362752                   Insys_Anthem_001362752
Insys_Anthem_001362759                   Insys_Anthem_001362759
Insys_Anthem_001362761                   Insys_Anthem_001362761
Insys_Anthem_001362763                   Insys_Anthem_001362763
Insys_Anthem_001362768                   Insys_Anthem_001362768
Insys_Anthem_001362770                   Insys_Anthem_001362770
Insys_Anthem_001362772                   Insys_Anthem_001362772
Insys_Anthem_001362775                   Insys_Anthem_001362775
Insys_Anthem_001362780                   Insys_Anthem_001362780
Insys_Anthem_001362783                   Insys_Anthem_001362783
Insys_Anthem_001362800                   Insys_Anthem_001362800
Insys_Anthem_001362801                   Insys_Anthem_001362801
Insys_Anthem_001362803                   Insys_Anthem_001362803
Insys_Anthem_001362805                   Insys_Anthem_001362805
Insys_Anthem_001362806                   Insys_Anthem_001362806
Insys_Anthem_001362809                   Insys_Anthem_001362809
Insys_Anthem_001362816                   Insys_Anthem_001362816
Insys_Anthem_001362829                   Insys_Anthem_001362829

                                                    1788
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1790 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362830                   Insys_Anthem_001362830
Insys_Anthem_001362834                   Insys_Anthem_001362834
Insys_Anthem_001362842                   Insys_Anthem_001362842
Insys_Anthem_001362844                   Insys_Anthem_001362844
Insys_Anthem_001362845                   Insys_Anthem_001362845
Insys_Anthem_001362849                   Insys_Anthem_001362849
Insys_Anthem_001362857                   Insys_Anthem_001362857
Insys_Anthem_001362862                   Insys_Anthem_001362862
Insys_Anthem_001362865                   Insys_Anthem_001362865
Insys_Anthem_001362867                   Insys_Anthem_001362867
Insys_Anthem_001362869                   Insys_Anthem_001362869
Insys_Anthem_001362872                   Insys_Anthem_001362872
Insys_Anthem_001362873                   Insys_Anthem_001362873
Insys_Anthem_001362878                   Insys_Anthem_001362878
Insys_Anthem_001362880                   Insys_Anthem_001362880
Insys_Anthem_001362884                   Insys_Anthem_001362884
Insys_Anthem_001362885                   Insys_Anthem_001362885
Insys_Anthem_001362888                   Insys_Anthem_001362888
Insys_Anthem_001362896                   Insys_Anthem_001362896
Insys_Anthem_001362897                   Insys_Anthem_001362897
Insys_Anthem_001362900                   Insys_Anthem_001362900
Insys_Anthem_001362904                   Insys_Anthem_001362904
Insys_Anthem_001362905                   Insys_Anthem_001362905
Insys_Anthem_001362906                   Insys_Anthem_001362906
Insys_Anthem_001362910                   Insys_Anthem_001362910
Insys_Anthem_001362913                   Insys_Anthem_001362913
Insys_Anthem_001362915                   Insys_Anthem_001362915
Insys_Anthem_001362920                   Insys_Anthem_001362920
Insys_Anthem_001362921                   Insys_Anthem_001362921
Insys_Anthem_001362922                   Insys_Anthem_001362922
Insys_Anthem_001362928                   Insys_Anthem_001362928
Insys_Anthem_001362929                   Insys_Anthem_001362929
Insys_Anthem_001362932                   Insys_Anthem_001362932
Insys_Anthem_001362935                   Insys_Anthem_001362935
Insys_Anthem_001362936                   Insys_Anthem_001362936
Insys_Anthem_001362938                   Insys_Anthem_001362938
Insys_Anthem_001362939                   Insys_Anthem_001362939
Insys_Anthem_001362942                   Insys_Anthem_001362942
Insys_Anthem_001362944                   Insys_Anthem_001362944
Insys_Anthem_001362952                   Insys_Anthem_001362952
Insys_Anthem_001362953                   Insys_Anthem_001362953
Insys_Anthem_001362954                   Insys_Anthem_001362954
Insys_Anthem_001362957                   Insys_Anthem_001362957
Insys_Anthem_001362960                   Insys_Anthem_001362960
Insys_Anthem_001362963                   Insys_Anthem_001362963
Insys_Anthem_001362964                   Insys_Anthem_001362964
Insys_Anthem_001362971                   Insys_Anthem_001362971

                                                    1789
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1791 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001362976                   Insys_Anthem_001362976
Insys_Anthem_001362979                   Insys_Anthem_001362979
Insys_Anthem_001362985                   Insys_Anthem_001362985
Insys_Anthem_001362986                   Insys_Anthem_001362986
Insys_Anthem_001362988                   Insys_Anthem_001362988
Insys_Anthem_001362989                   Insys_Anthem_001362989
Insys_Anthem_001362990                   Insys_Anthem_001362990
Insys_Anthem_001362992                   Insys_Anthem_001362992
Insys_Anthem_001362993                   Insys_Anthem_001362993
Insys_Anthem_001363005                   Insys_Anthem_001363005
Insys_Anthem_001363009                   Insys_Anthem_001363009
Insys_Anthem_001363013                   Insys_Anthem_001363013
Insys_Anthem_001363017                   Insys_Anthem_001363017
Insys_Anthem_001363018                   Insys_Anthem_001363018
Insys_Anthem_001363019                   Insys_Anthem_001363019
Insys_Anthem_001363023                   Insys_Anthem_001363023
Insys_Anthem_001363029                   Insys_Anthem_001363029
Insys_Anthem_001363030                   Insys_Anthem_001363030
Insys_Anthem_001363036                   Insys_Anthem_001363036
Insys_Anthem_001363037                   Insys_Anthem_001363037
Insys_Anthem_001363042                   Insys_Anthem_001363042
Insys_Anthem_001363043                   Insys_Anthem_001363043
Insys_Anthem_001363047                   Insys_Anthem_001363047
Insys_Anthem_001363055                   Insys_Anthem_001363055
Insys_Anthem_001363062                   Insys_Anthem_001363062
Insys_Anthem_001363065                   Insys_Anthem_001363065
Insys_Anthem_001363070                   Insys_Anthem_001363070
Insys_Anthem_001363073                   Insys_Anthem_001363073
Insys_Anthem_001363074                   Insys_Anthem_001363074
Insys_Anthem_001363078                   Insys_Anthem_001363078
Insys_Anthem_001363079                   Insys_Anthem_001363079
Insys_Anthem_001363088                   Insys_Anthem_001363088
Insys_Anthem_001363090                   Insys_Anthem_001363090
Insys_Anthem_001363097                   Insys_Anthem_001363097
Insys_Anthem_001363100                   Insys_Anthem_001363100
Insys_Anthem_001363102                   Insys_Anthem_001363102
Insys_Anthem_001363103                   Insys_Anthem_001363103
Insys_Anthem_001363104                   Insys_Anthem_001363104
Insys_Anthem_001363105                   Insys_Anthem_001363105
Insys_Anthem_001363114                   Insys_Anthem_001363114
Insys_Anthem_001363117                   Insys_Anthem_001363117
Insys_Anthem_001363121                   Insys_Anthem_001363121
Insys_Anthem_001363125                   Insys_Anthem_001363125
Insys_Anthem_001363129                   Insys_Anthem_001363129
Insys_Anthem_001363130                   Insys_Anthem_001363130
Insys_Anthem_001363137                   Insys_Anthem_001363137
Insys_Anthem_001363139                   Insys_Anthem_001363139

                                                    1790
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1792 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001363144                   Insys_Anthem_001363144
Insys_Anthem_001363145                   Insys_Anthem_001363145
Insys_Anthem_001363159                   Insys_Anthem_001363159
Insys_Anthem_001363161                   Insys_Anthem_001363161
Insys_Anthem_001363163                   Insys_Anthem_001363163
Insys_Anthem_001363166                   Insys_Anthem_001363166
Insys_Anthem_001363167                   Insys_Anthem_001363167
Insys_Anthem_001363168                   Insys_Anthem_001363168
Insys_Anthem_001363174                   Insys_Anthem_001363174
Insys_Anthem_001363177                   Insys_Anthem_001363177
Insys_Anthem_001363178                   Insys_Anthem_001363178
Insys_Anthem_001363179                   Insys_Anthem_001363179
Insys_Anthem_001363185                   Insys_Anthem_001363185
Insys_Anthem_001363205                   Insys_Anthem_001363205
Insys_Anthem_001363208                   Insys_Anthem_001363208
Insys_Anthem_001363209                   Insys_Anthem_001363209
Insys_Anthem_001363218                   Insys_Anthem_001363218
Insys_Anthem_001363222                   Insys_Anthem_001363222
Insys_Anthem_001363228                   Insys_Anthem_001363228
Insys_Anthem_001363229                   Insys_Anthem_001363229
Insys_Anthem_001363233                   Insys_Anthem_001363233
Insys_Anthem_001363234                   Insys_Anthem_001363234
Insys_Anthem_001363236                   Insys_Anthem_001363236
Insys_Anthem_001363246                   Insys_Anthem_001363246
Insys_Anthem_001363247                   Insys_Anthem_001363247
Insys_Anthem_001363250                   Insys_Anthem_001363250
Insys_Anthem_001363254                   Insys_Anthem_001363254
Insys_Anthem_001363257                   Insys_Anthem_001363257
Insys_Anthem_001363261                   Insys_Anthem_001363261
Insys_Anthem_001363263                   Insys_Anthem_001363263
Insys_Anthem_001363264                   Insys_Anthem_001363264
Insys_Anthem_001363268                   Insys_Anthem_001363268
Insys_Anthem_001363272                   Insys_Anthem_001363272
Insys_Anthem_001363278                   Insys_Anthem_001363278
Insys_Anthem_001363281                   Insys_Anthem_001363281
Insys_Anthem_001363283                   Insys_Anthem_001363283
Insys_Anthem_001363284                   Insys_Anthem_001363284
Insys_Anthem_001363288                   Insys_Anthem_001363288
Insys_Anthem_001363290                   Insys_Anthem_001363290
Insys_Anthem_001363295                   Insys_Anthem_001363295
Insys_Anthem_001363296                   Insys_Anthem_001363296
Insys_Anthem_001363297                   Insys_Anthem_001363297
Insys_Anthem_001363301                   Insys_Anthem_001363301
Insys_Anthem_001363304                   Insys_Anthem_001363304
Insys_Anthem_001363311                   Insys_Anthem_001363311
Insys_Anthem_001363315                   Insys_Anthem_001363315
Insys_Anthem_001363321                   Insys_Anthem_001363321

                                                    1791
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1793 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001363323                   Insys_Anthem_001363323
Insys_Anthem_001363324                   Insys_Anthem_001363324
Insys_Anthem_001363325                   Insys_Anthem_001363325
Insys_Anthem_001363327                   Insys_Anthem_001363327
Insys_Anthem_001363334                   Insys_Anthem_001363334
Insys_Anthem_001363336                   Insys_Anthem_001363336
Insys_Anthem_001363337                   Insys_Anthem_001363337
Insys_Anthem_001363338                   Insys_Anthem_001363338
Insys_Anthem_001363340                   Insys_Anthem_001363340
Insys_Anthem_001363345                   Insys_Anthem_001363345
Insys_Anthem_001363357                   Insys_Anthem_001363357
Insys_Anthem_001363359                   Insys_Anthem_001363359
Insys_Anthem_001363363                   Insys_Anthem_001363363
Insys_Anthem_001363364                   Insys_Anthem_001363364
Insys_Anthem_001363365                   Insys_Anthem_001363365
Insys_Anthem_001363367                   Insys_Anthem_001363367
Insys_Anthem_001363369                   Insys_Anthem_001363369
Insys_Anthem_001363370                   Insys_Anthem_001363370
Insys_Anthem_001363371                   Insys_Anthem_001363371
Insys_Anthem_001363374                   Insys_Anthem_001363374
Insys_Anthem_001363376                   Insys_Anthem_001363376
Insys_Anthem_001363377                   Insys_Anthem_001363377
Insys_Anthem_001363380                   Insys_Anthem_001363380
Insys_Anthem_001363384                   Insys_Anthem_001363384
Insys_Anthem_001363391                   Insys_Anthem_001363391
Insys_Anthem_001363392                   Insys_Anthem_001363392
Insys_Anthem_001363393                   Insys_Anthem_001363393
Insys_Anthem_001363396                   Insys_Anthem_001363396
Insys_Anthem_001363413                   Insys_Anthem_001363413
Insys_Anthem_001363414                   Insys_Anthem_001363414
Insys_Anthem_001363420                   Insys_Anthem_001363420
Insys_Anthem_001363426                   Insys_Anthem_001363426
Insys_Anthem_001363430                   Insys_Anthem_001363430
Insys_Anthem_001363433                   Insys_Anthem_001363433
Insys_Anthem_001363435                   Insys_Anthem_001363435
Insys_Anthem_001363438                   Insys_Anthem_001363438
Insys_Anthem_001363441                   Insys_Anthem_001363441
Insys_Anthem_001363447                   Insys_Anthem_001363447
Insys_Anthem_001363450                   Insys_Anthem_001363450
Insys_Anthem_001363457                   Insys_Anthem_001363457
Insys_Anthem_001363459                   Insys_Anthem_001363459
Insys_Anthem_001363460                   Insys_Anthem_001363460
Insys_Anthem_001363463                   Insys_Anthem_001363463
Insys_Anthem_001363466                   Insys_Anthem_001363466
Insys_Anthem_001363469                   Insys_Anthem_001363469
Insys_Anthem_001363470                   Insys_Anthem_001363470
Insys_Anthem_001363474                   Insys_Anthem_001363474

                                                    1792
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1794 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001363475                   Insys_Anthem_001363475
Insys_Anthem_001363481                   Insys_Anthem_001363481
Insys_Anthem_001363487                   Insys_Anthem_001363487
Insys_Anthem_001363489                   Insys_Anthem_001363489
Insys_Anthem_001363490                   Insys_Anthem_001363490
Insys_Anthem_001363494                   Insys_Anthem_001363494
Insys_Anthem_001363498                   Insys_Anthem_001363498
Insys_Anthem_001363505                   Insys_Anthem_001363505
Insys_Anthem_001363508                   Insys_Anthem_001363508
Insys_Anthem_001363510                   Insys_Anthem_001363510
Insys_Anthem_001363512                   Insys_Anthem_001363512
Insys_Anthem_001363517                   Insys_Anthem_001363517
Insys_Anthem_001363521                   Insys_Anthem_001363521
Insys_Anthem_001363527                   Insys_Anthem_001363527
Insys_Anthem_001363529                   Insys_Anthem_001363529
Insys_Anthem_001363530                   Insys_Anthem_001363530
Insys_Anthem_001363536                   Insys_Anthem_001363536
Insys_Anthem_001363539                   Insys_Anthem_001363539
Insys_Anthem_001363543                   Insys_Anthem_001363543
Insys_Anthem_001363544                   Insys_Anthem_001363544
Insys_Anthem_001363545                   Insys_Anthem_001363545
Insys_Anthem_001363551                   Insys_Anthem_001363551
Insys_Anthem_001363556                   Insys_Anthem_001363556
Insys_Anthem_001363565                   Insys_Anthem_001363565
Insys_Anthem_001363569                   Insys_Anthem_001363569
Insys_Anthem_001363570                   Insys_Anthem_001363570
Insys_Anthem_001363580                   Insys_Anthem_001363580
Insys_Anthem_001363582                   Insys_Anthem_001363582
Insys_Anthem_001363585                   Insys_Anthem_001363585
Insys_Anthem_001363589                   Insys_Anthem_001363589
Insys_Anthem_001363590                   Insys_Anthem_001363590
Insys_Anthem_001363596                   Insys_Anthem_001363596
Insys_Anthem_001363599                   Insys_Anthem_001363599
Insys_Anthem_001363602                   Insys_Anthem_001363602
Insys_Anthem_001363606                   Insys_Anthem_001363606
Insys_Anthem_001363607                   Insys_Anthem_001363607
Insys_Anthem_001363608                   Insys_Anthem_001363608
Insys_Anthem_001363609                   Insys_Anthem_001363609
Insys_Anthem_001363612                   Insys_Anthem_001363612
Insys_Anthem_001363615                   Insys_Anthem_001363615
Insys_Anthem_001363624                   Insys_Anthem_001363624
Insys_Anthem_001363628                   Insys_Anthem_001363628
Insys_Anthem_001363629                   Insys_Anthem_001363629
Insys_Anthem_001363630                   Insys_Anthem_001363630
Insys_Anthem_001363634                   Insys_Anthem_001363634
Insys_Anthem_001363635                   Insys_Anthem_001363635
Insys_Anthem_001363636                   Insys_Anthem_001363636

                                                    1793
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1795 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001363641                   Insys_Anthem_001363641
Insys_Anthem_001363649                   Insys_Anthem_001363649
Insys_Anthem_001363651                   Insys_Anthem_001363651
Insys_Anthem_001363655                   Insys_Anthem_001363655
Insys_Anthem_001363658                   Insys_Anthem_001363658
Insys_Anthem_001363666                   Insys_Anthem_001363666
Insys_Anthem_001363670                   Insys_Anthem_001363670
Insys_Anthem_001363676                   Insys_Anthem_001363676
Insys_Anthem_001363679                   Insys_Anthem_001363679
Insys_Anthem_001363680                   Insys_Anthem_001363680
Insys_Anthem_001363681                   Insys_Anthem_001363681
Insys_Anthem_001363692                   Insys_Anthem_001363692
Insys_Anthem_001363693                   Insys_Anthem_001363693
Insys_Anthem_001363698                   Insys_Anthem_001363698
Insys_Anthem_001363701                   Insys_Anthem_001363701
Insys_Anthem_001363714                   Insys_Anthem_001363714
Insys_Anthem_001363720                   Insys_Anthem_001363720
Insys_Anthem_001363724                   Insys_Anthem_001363724
Insys_Anthem_001363730                   Insys_Anthem_001363730
Insys_Anthem_001363733                   Insys_Anthem_001363733
Insys_Anthem_001363736                   Insys_Anthem_001363736
Insys_Anthem_001363737                   Insys_Anthem_001363737
Insys_Anthem_001363742                   Insys_Anthem_001363742
Insys_Anthem_001363744                   Insys_Anthem_001363744
Insys_Anthem_001363747                   Insys_Anthem_001363747
Insys_Anthem_001363761                   Insys_Anthem_001363761
Insys_Anthem_001363762                   Insys_Anthem_001363762
Insys_Anthem_001363763                   Insys_Anthem_001363763
Insys_Anthem_001363764                   Insys_Anthem_001363764
Insys_Anthem_001363768                   Insys_Anthem_001363768
Insys_Anthem_001363777                   Insys_Anthem_001363777
Insys_Anthem_001363778                   Insys_Anthem_001363778
Insys_Anthem_001363779                   Insys_Anthem_001363779
Insys_Anthem_001363780                   Insys_Anthem_001363780
Insys_Anthem_001363781                   Insys_Anthem_001363781
Insys_Anthem_001363786                   Insys_Anthem_001363786
Insys_Anthem_001363790                   Insys_Anthem_001363790
Insys_Anthem_001363795                   Insys_Anthem_001363795
Insys_Anthem_001363802                   Insys_Anthem_001363802
Insys_Anthem_001363803                   Insys_Anthem_001363803
Insys_Anthem_001363804                   Insys_Anthem_001363804
Insys_Anthem_001363807                   Insys_Anthem_001363807
Insys_Anthem_001363811                   Insys_Anthem_001363811
Insys_Anthem_001363812                   Insys_Anthem_001363812
Insys_Anthem_001363816                   Insys_Anthem_001363816
Insys_Anthem_001363820                   Insys_Anthem_001363820
Insys_Anthem_001363824                   Insys_Anthem_001363824

                                                    1794
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1796 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001363827                   Insys_Anthem_001363827
Insys_Anthem_001363832                   Insys_Anthem_001363832
Insys_Anthem_001363835                   Insys_Anthem_001363835
Insys_Anthem_001363839                   Insys_Anthem_001363839
Insys_Anthem_001363845                   Insys_Anthem_001363845
Insys_Anthem_001363849                   Insys_Anthem_001363849
Insys_Anthem_001363850                   Insys_Anthem_001363850
Insys_Anthem_001363851                   Insys_Anthem_001363851
Insys_Anthem_001363853                   Insys_Anthem_001363853
Insys_Anthem_001363859                   Insys_Anthem_001363859
Insys_Anthem_001363868                   Insys_Anthem_001363868
Insys_Anthem_001363872                   Insys_Anthem_001363872
Insys_Anthem_001363876                   Insys_Anthem_001363876
Insys_Anthem_001363881                   Insys_Anthem_001363881
Insys_Anthem_001363885                   Insys_Anthem_001363885
Insys_Anthem_001363887                   Insys_Anthem_001363887
Insys_Anthem_001363893                   Insys_Anthem_001363893
Insys_Anthem_001363894                   Insys_Anthem_001363894
Insys_Anthem_001363895                   Insys_Anthem_001363895
Insys_Anthem_001363898                   Insys_Anthem_001363898
Insys_Anthem_001363902                   Insys_Anthem_001363902
Insys_Anthem_001363903                   Insys_Anthem_001363903
Insys_Anthem_001363904                   Insys_Anthem_001363904
Insys_Anthem_001363907                   Insys_Anthem_001363907
Insys_Anthem_001363911                   Insys_Anthem_001363911
Insys_Anthem_001363912                   Insys_Anthem_001363912
Insys_Anthem_001363915                   Insys_Anthem_001363915
Insys_Anthem_001363919                   Insys_Anthem_001363919
Insys_Anthem_001363927                   Insys_Anthem_001363927
Insys_Anthem_001363932                   Insys_Anthem_001363932
Insys_Anthem_001363933                   Insys_Anthem_001363933
Insys_Anthem_001363935                   Insys_Anthem_001363935
Insys_Anthem_001363936                   Insys_Anthem_001363936
Insys_Anthem_001363941                   Insys_Anthem_001363941
Insys_Anthem_001363942                   Insys_Anthem_001363942
Insys_Anthem_001363943                   Insys_Anthem_001363943
Insys_Anthem_001363944                   Insys_Anthem_001363944
Insys_Anthem_001363959                   Insys_Anthem_001363959
Insys_Anthem_001363960                   Insys_Anthem_001363960
Insys_Anthem_001363966                   Insys_Anthem_001363966
Insys_Anthem_001363970                   Insys_Anthem_001363970
Insys_Anthem_001363972                   Insys_Anthem_001363972
Insys_Anthem_001363979                   Insys_Anthem_001363979
Insys_Anthem_001363980                   Insys_Anthem_001363980
Insys_Anthem_001363981                   Insys_Anthem_001363981
Insys_Anthem_001363994                   Insys_Anthem_001363994
Insys_Anthem_001364010                   Insys_Anthem_001364010

                                                    1795
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1797 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364014                   Insys_Anthem_001364014
Insys_Anthem_001364020                   Insys_Anthem_001364020
Insys_Anthem_001364022                   Insys_Anthem_001364022
Insys_Anthem_001364024                   Insys_Anthem_001364024
Insys_Anthem_001364025                   Insys_Anthem_001364025
Insys_Anthem_001364029                   Insys_Anthem_001364029
Insys_Anthem_001364030                   Insys_Anthem_001364030
Insys_Anthem_001364036                   Insys_Anthem_001364036
Insys_Anthem_001364037                   Insys_Anthem_001364037
Insys_Anthem_001364039                   Insys_Anthem_001364039
Insys_Anthem_001364040                   Insys_Anthem_001364040
Insys_Anthem_001364041                   Insys_Anthem_001364041
Insys_Anthem_001364042                   Insys_Anthem_001364042
Insys_Anthem_001364043                   Insys_Anthem_001364043
Insys_Anthem_001364044                   Insys_Anthem_001364044
Insys_Anthem_001364048                   Insys_Anthem_001364048
Insys_Anthem_001364054                   Insys_Anthem_001364054
Insys_Anthem_001364058                   Insys_Anthem_001364058
Insys_Anthem_001364060                   Insys_Anthem_001364060
Insys_Anthem_001364064                   Insys_Anthem_001364064
Insys_Anthem_001364070                   Insys_Anthem_001364070
Insys_Anthem_001364071                   Insys_Anthem_001364071
Insys_Anthem_001364075                   Insys_Anthem_001364075
Insys_Anthem_001364078                   Insys_Anthem_001364078
Insys_Anthem_001364082                   Insys_Anthem_001364082
Insys_Anthem_001364087                   Insys_Anthem_001364087
Insys_Anthem_001364089                   Insys_Anthem_001364089
Insys_Anthem_001364090                   Insys_Anthem_001364090
Insys_Anthem_001364092                   Insys_Anthem_001364092
Insys_Anthem_001364097                   Insys_Anthem_001364097
Insys_Anthem_001364100                   Insys_Anthem_001364100
Insys_Anthem_001364105                   Insys_Anthem_001364105
Insys_Anthem_001364109                   Insys_Anthem_001364109
Insys_Anthem_001364110                   Insys_Anthem_001364110
Insys_Anthem_001364113                   Insys_Anthem_001364113
Insys_Anthem_001364114                   Insys_Anthem_001364114
Insys_Anthem_001364117                   Insys_Anthem_001364117
Insys_Anthem_001364118                   Insys_Anthem_001364118
Insys_Anthem_001364120                   Insys_Anthem_001364120
Insys_Anthem_001364123                   Insys_Anthem_001364123
Insys_Anthem_001364128                   Insys_Anthem_001364128
Insys_Anthem_001364129                   Insys_Anthem_001364129
Insys_Anthem_001364131                   Insys_Anthem_001364131
Insys_Anthem_001364132                   Insys_Anthem_001364132
Insys_Anthem_001364137                   Insys_Anthem_001364137
Insys_Anthem_001364138                   Insys_Anthem_001364138
Insys_Anthem_001364144                   Insys_Anthem_001364144

                                                    1796
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1798 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364145                   Insys_Anthem_001364145
Insys_Anthem_001364147                   Insys_Anthem_001364147
Insys_Anthem_001364148                   Insys_Anthem_001364148
Insys_Anthem_001364159                   Insys_Anthem_001364159
Insys_Anthem_001364161                   Insys_Anthem_001364161
Insys_Anthem_001364164                   Insys_Anthem_001364164
Insys_Anthem_001364165                   Insys_Anthem_001364165
Insys_Anthem_001364166                   Insys_Anthem_001364166
Insys_Anthem_001364169                   Insys_Anthem_001364169
Insys_Anthem_001364171                   Insys_Anthem_001364171
Insys_Anthem_001364174                   Insys_Anthem_001364174
Insys_Anthem_001364204                   Insys_Anthem_001364204
Insys_Anthem_001364205                   Insys_Anthem_001364205
Insys_Anthem_001364212                   Insys_Anthem_001364212
Insys_Anthem_001364213                   Insys_Anthem_001364213
Insys_Anthem_001364214                   Insys_Anthem_001364214
Insys_Anthem_001364223                   Insys_Anthem_001364223
Insys_Anthem_001364228                   Insys_Anthem_001364228
Insys_Anthem_001364229                   Insys_Anthem_001364229
Insys_Anthem_001364230                   Insys_Anthem_001364230
Insys_Anthem_001364231                   Insys_Anthem_001364231
Insys_Anthem_001364232                   Insys_Anthem_001364232
Insys_Anthem_001364238                   Insys_Anthem_001364238
Insys_Anthem_001364244                   Insys_Anthem_001364244
Insys_Anthem_001364251                   Insys_Anthem_001364251
Insys_Anthem_001364252                   Insys_Anthem_001364252
Insys_Anthem_001364253                   Insys_Anthem_001364253
Insys_Anthem_001364256                   Insys_Anthem_001364256
Insys_Anthem_001364257                   Insys_Anthem_001364257
Insys_Anthem_001364258                   Insys_Anthem_001364258
Insys_Anthem_001364264                   Insys_Anthem_001364264
Insys_Anthem_001364267                   Insys_Anthem_001364267
Insys_Anthem_001364275                   Insys_Anthem_001364275
Insys_Anthem_001364287                   Insys_Anthem_001364287
Insys_Anthem_001364297                   Insys_Anthem_001364297
Insys_Anthem_001364299                   Insys_Anthem_001364299
Insys_Anthem_001364301                   Insys_Anthem_001364301
Insys_Anthem_001364302                   Insys_Anthem_001364302
Insys_Anthem_001364303                   Insys_Anthem_001364303
Insys_Anthem_001364304                   Insys_Anthem_001364304
Insys_Anthem_001364317                   Insys_Anthem_001364317
Insys_Anthem_001364318                   Insys_Anthem_001364318
Insys_Anthem_001364319                   Insys_Anthem_001364319
Insys_Anthem_001364324                   Insys_Anthem_001364324
Insys_Anthem_001364326                   Insys_Anthem_001364326
Insys_Anthem_001364327                   Insys_Anthem_001364327
Insys_Anthem_001364331                   Insys_Anthem_001364331

                                                    1797
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1799 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364332                   Insys_Anthem_001364332
Insys_Anthem_001364341                   Insys_Anthem_001364341
Insys_Anthem_001364348                   Insys_Anthem_001364348
Insys_Anthem_001364350                   Insys_Anthem_001364350
Insys_Anthem_001364355                   Insys_Anthem_001364355
Insys_Anthem_001364363                   Insys_Anthem_001364363
Insys_Anthem_001364364                   Insys_Anthem_001364364
Insys_Anthem_001364368                   Insys_Anthem_001364368
Insys_Anthem_001364369                   Insys_Anthem_001364369
Insys_Anthem_001364376                   Insys_Anthem_001364376
Insys_Anthem_001364377                   Insys_Anthem_001364377
Insys_Anthem_001364378                   Insys_Anthem_001364378
Insys_Anthem_001364381                   Insys_Anthem_001364381
Insys_Anthem_001364382                   Insys_Anthem_001364382
Insys_Anthem_001364383                   Insys_Anthem_001364383
Insys_Anthem_001364385                   Insys_Anthem_001364385
Insys_Anthem_001364386                   Insys_Anthem_001364386
Insys_Anthem_001364387                   Insys_Anthem_001364387
Insys_Anthem_001364397                   Insys_Anthem_001364397
Insys_Anthem_001364398                   Insys_Anthem_001364398
Insys_Anthem_001364412                   Insys_Anthem_001364412
Insys_Anthem_001364414                   Insys_Anthem_001364414
Insys_Anthem_001364418                   Insys_Anthem_001364418
Insys_Anthem_001364422                   Insys_Anthem_001364422
Insys_Anthem_001364424                   Insys_Anthem_001364424
Insys_Anthem_001364425                   Insys_Anthem_001364425
Insys_Anthem_001364426                   Insys_Anthem_001364426
Insys_Anthem_001364427                   Insys_Anthem_001364427
Insys_Anthem_001364428                   Insys_Anthem_001364428
Insys_Anthem_001364429                   Insys_Anthem_001364429
Insys_Anthem_001364430                   Insys_Anthem_001364430
Insys_Anthem_001364431                   Insys_Anthem_001364431
Insys_Anthem_001364441                   Insys_Anthem_001364441
Insys_Anthem_001364442                   Insys_Anthem_001364442
Insys_Anthem_001364445                   Insys_Anthem_001364445
Insys_Anthem_001364446                   Insys_Anthem_001364446
Insys_Anthem_001364447                   Insys_Anthem_001364447
Insys_Anthem_001364456                   Insys_Anthem_001364456
Insys_Anthem_001364457                   Insys_Anthem_001364457
Insys_Anthem_001364458                   Insys_Anthem_001364458
Insys_Anthem_001364460                   Insys_Anthem_001364460
Insys_Anthem_001364461                   Insys_Anthem_001364461
Insys_Anthem_001364466                   Insys_Anthem_001364466
Insys_Anthem_001364470                   Insys_Anthem_001364470
Insys_Anthem_001364478                   Insys_Anthem_001364478
Insys_Anthem_001364479                   Insys_Anthem_001364479
Insys_Anthem_001364484                   Insys_Anthem_001364484

                                                    1798
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1800 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364485                   Insys_Anthem_001364485
Insys_Anthem_001364494                   Insys_Anthem_001364494
Insys_Anthem_001364498                   Insys_Anthem_001364498
Insys_Anthem_001364499                   Insys_Anthem_001364499
Insys_Anthem_001364500                   Insys_Anthem_001364500
Insys_Anthem_001364501                   Insys_Anthem_001364501
Insys_Anthem_001364502                   Insys_Anthem_001364502
Insys_Anthem_001364503                   Insys_Anthem_001364503
Insys_Anthem_001364505                   Insys_Anthem_001364505
Insys_Anthem_001364506                   Insys_Anthem_001364506
Insys_Anthem_001364516                   Insys_Anthem_001364516
Insys_Anthem_001364519                   Insys_Anthem_001364519
Insys_Anthem_001364520                   Insys_Anthem_001364520
Insys_Anthem_001364531                   Insys_Anthem_001364531
Insys_Anthem_001364537                   Insys_Anthem_001364537
Insys_Anthem_001364538                   Insys_Anthem_001364538
Insys_Anthem_001364541                   Insys_Anthem_001364541
Insys_Anthem_001364542                   Insys_Anthem_001364542
Insys_Anthem_001364543                   Insys_Anthem_001364543
Insys_Anthem_001364545                   Insys_Anthem_001364545
Insys_Anthem_001364555                   Insys_Anthem_001364555
Insys_Anthem_001364561                   Insys_Anthem_001364561
Insys_Anthem_001364562                   Insys_Anthem_001364562
Insys_Anthem_001364564                   Insys_Anthem_001364564
Insys_Anthem_001364567                   Insys_Anthem_001364567
Insys_Anthem_001364572                   Insys_Anthem_001364572
Insys_Anthem_001364573                   Insys_Anthem_001364573
Insys_Anthem_001364574                   Insys_Anthem_001364574
Insys_Anthem_001364578                   Insys_Anthem_001364578
Insys_Anthem_001364582                   Insys_Anthem_001364582
Insys_Anthem_001364583                   Insys_Anthem_001364583
Insys_Anthem_001364584                   Insys_Anthem_001364584
Insys_Anthem_001364586                   Insys_Anthem_001364586
Insys_Anthem_001364587                   Insys_Anthem_001364587
Insys_Anthem_001364589                   Insys_Anthem_001364589
Insys_Anthem_001364594                   Insys_Anthem_001364594
Insys_Anthem_001364595                   Insys_Anthem_001364595
Insys_Anthem_001364602                   Insys_Anthem_001364602
Insys_Anthem_001364603                   Insys_Anthem_001364603
Insys_Anthem_001364605                   Insys_Anthem_001364605
Insys_Anthem_001364608                   Insys_Anthem_001364608
Insys_Anthem_001364616                   Insys_Anthem_001364616
Insys_Anthem_001364617                   Insys_Anthem_001364617
Insys_Anthem_001364618                   Insys_Anthem_001364618
Insys_Anthem_001364619                   Insys_Anthem_001364619
Insys_Anthem_001364620                   Insys_Anthem_001364620
Insys_Anthem_001364621                   Insys_Anthem_001364621

                                                    1799
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1801 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364623                   Insys_Anthem_001364623
Insys_Anthem_001364629                   Insys_Anthem_001364629
Insys_Anthem_001364630                   Insys_Anthem_001364630
Insys_Anthem_001364634                   Insys_Anthem_001364634
Insys_Anthem_001364637                   Insys_Anthem_001364637
Insys_Anthem_001364638                   Insys_Anthem_001364638
Insys_Anthem_001364639                   Insys_Anthem_001364639
Insys_Anthem_001364644                   Insys_Anthem_001364644
Insys_Anthem_001364650                   Insys_Anthem_001364650
Insys_Anthem_001364653                   Insys_Anthem_001364653
Insys_Anthem_001364659                   Insys_Anthem_001364659
Insys_Anthem_001364660                   Insys_Anthem_001364660
Insys_Anthem_001364666                   Insys_Anthem_001364666
Insys_Anthem_001364667                   Insys_Anthem_001364667
Insys_Anthem_001364668                   Insys_Anthem_001364668
Insys_Anthem_001364671                   Insys_Anthem_001364671
Insys_Anthem_001364680                   Insys_Anthem_001364680
Insys_Anthem_001364681                   Insys_Anthem_001364681
Insys_Anthem_001364687                   Insys_Anthem_001364687
Insys_Anthem_001364688                   Insys_Anthem_001364688
Insys_Anthem_001364693                   Insys_Anthem_001364693
Insys_Anthem_001364695                   Insys_Anthem_001364695
Insys_Anthem_001364696                   Insys_Anthem_001364696
Insys_Anthem_001364705                   Insys_Anthem_001364705
Insys_Anthem_001364711                   Insys_Anthem_001364711
Insys_Anthem_001364721                   Insys_Anthem_001364721
Insys_Anthem_001364723                   Insys_Anthem_001364723
Insys_Anthem_001364729                   Insys_Anthem_001364729
Insys_Anthem_001364731                   Insys_Anthem_001364731
Insys_Anthem_001364741                   Insys_Anthem_001364741
Insys_Anthem_001364744                   Insys_Anthem_001364744
Insys_Anthem_001364747                   Insys_Anthem_001364747
Insys_Anthem_001364754                   Insys_Anthem_001364754
Insys_Anthem_001364755                   Insys_Anthem_001364755
Insys_Anthem_001364757                   Insys_Anthem_001364757
Insys_Anthem_001364758                   Insys_Anthem_001364758
Insys_Anthem_001364759                   Insys_Anthem_001364759
Insys_Anthem_001364760                   Insys_Anthem_001364760
Insys_Anthem_001364763                   Insys_Anthem_001364763
Insys_Anthem_001364765                   Insys_Anthem_001364765
Insys_Anthem_001364766                   Insys_Anthem_001364766
Insys_Anthem_001364767                   Insys_Anthem_001364767
Insys_Anthem_001364770                   Insys_Anthem_001364770
Insys_Anthem_001364798                   Insys_Anthem_001364798
Insys_Anthem_001364800                   Insys_Anthem_001364800
Insys_Anthem_001364802                   Insys_Anthem_001364802
Insys_Anthem_001364803                   Insys_Anthem_001364803

                                                    1800
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1802 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364805                   Insys_Anthem_001364805
Insys_Anthem_001364806                   Insys_Anthem_001364806
Insys_Anthem_001364807                   Insys_Anthem_001364807
Insys_Anthem_001364808                   Insys_Anthem_001364808
Insys_Anthem_001364809                   Insys_Anthem_001364809
Insys_Anthem_001364812                   Insys_Anthem_001364812
Insys_Anthem_001364816                   Insys_Anthem_001364816
Insys_Anthem_001364817                   Insys_Anthem_001364817
Insys_Anthem_001364825                   Insys_Anthem_001364825
Insys_Anthem_001364826                   Insys_Anthem_001364826
Insys_Anthem_001364827                   Insys_Anthem_001364827
Insys_Anthem_001364828                   Insys_Anthem_001364828
Insys_Anthem_001364829                   Insys_Anthem_001364829
Insys_Anthem_001364830                   Insys_Anthem_001364830
Insys_Anthem_001364833                   Insys_Anthem_001364833
Insys_Anthem_001364837                   Insys_Anthem_001364837
Insys_Anthem_001364845                   Insys_Anthem_001364845
Insys_Anthem_001364846                   Insys_Anthem_001364846
Insys_Anthem_001364848                   Insys_Anthem_001364848
Insys_Anthem_001364849                   Insys_Anthem_001364849
Insys_Anthem_001364856                   Insys_Anthem_001364856
Insys_Anthem_001364857                   Insys_Anthem_001364857
Insys_Anthem_001364858                   Insys_Anthem_001364858
Insys_Anthem_001364860                   Insys_Anthem_001364860
Insys_Anthem_001364861                   Insys_Anthem_001364861
Insys_Anthem_001364862                   Insys_Anthem_001364862
Insys_Anthem_001364863                   Insys_Anthem_001364863
Insys_Anthem_001364867                   Insys_Anthem_001364867
Insys_Anthem_001364871                   Insys_Anthem_001364871
Insys_Anthem_001364874                   Insys_Anthem_001364874
Insys_Anthem_001364877                   Insys_Anthem_001364877
Insys_Anthem_001364878                   Insys_Anthem_001364878
Insys_Anthem_001364881                   Insys_Anthem_001364881
Insys_Anthem_001364882                   Insys_Anthem_001364882
Insys_Anthem_001364886                   Insys_Anthem_001364886
Insys_Anthem_001364887                   Insys_Anthem_001364887
Insys_Anthem_001364888                   Insys_Anthem_001364888
Insys_Anthem_001364889                   Insys_Anthem_001364889
Insys_Anthem_001364890                   Insys_Anthem_001364890
Insys_Anthem_001364893                   Insys_Anthem_001364893
Insys_Anthem_001364896                   Insys_Anthem_001364896
Insys_Anthem_001364897                   Insys_Anthem_001364897
Insys_Anthem_001364898                   Insys_Anthem_001364898
Insys_Anthem_001364899                   Insys_Anthem_001364899
Insys_Anthem_001364901                   Insys_Anthem_001364901
Insys_Anthem_001364908                   Insys_Anthem_001364908
Insys_Anthem_001364919                   Insys_Anthem_001364919

                                                    1801
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1803 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001364923                   Insys_Anthem_001364923
Insys_Anthem_001364928                   Insys_Anthem_001364928
Insys_Anthem_001364929                   Insys_Anthem_001364929
Insys_Anthem_001364931                   Insys_Anthem_001364931
Insys_Anthem_001364936                   Insys_Anthem_001364936
Insys_Anthem_001364937                   Insys_Anthem_001364937
Insys_Anthem_001364939                   Insys_Anthem_001364939
Insys_Anthem_001364942                   Insys_Anthem_001364942
Insys_Anthem_001364944                   Insys_Anthem_001364944
Insys_Anthem_001364945                   Insys_Anthem_001364945
Insys_Anthem_001364951                   Insys_Anthem_001364951
Insys_Anthem_001364952                   Insys_Anthem_001364952
Insys_Anthem_001364957                   Insys_Anthem_001364957
Insys_Anthem_001364958                   Insys_Anthem_001364958
Insys_Anthem_001364959                   Insys_Anthem_001364959
Insys_Anthem_001364960                   Insys_Anthem_001364960
Insys_Anthem_001364961                   Insys_Anthem_001364961
Insys_Anthem_001364966                   Insys_Anthem_001364966
Insys_Anthem_001364971                   Insys_Anthem_001364971
Insys_Anthem_001364973                   Insys_Anthem_001364973
Insys_Anthem_001364989                   Insys_Anthem_001364989
Insys_Anthem_001364990                   Insys_Anthem_001364990
Insys_Anthem_001364991                   Insys_Anthem_001364991
Insys_Anthem_001364993                   Insys_Anthem_001364993
Insys_Anthem_001364994                   Insys_Anthem_001364994
Insys_Anthem_001364995                   Insys_Anthem_001364995
Insys_Anthem_001364996                   Insys_Anthem_001364996
Insys_Anthem_001364997                   Insys_Anthem_001364997
Insys_Anthem_001364998                   Insys_Anthem_001364998
Insys_Anthem_001364999                   Insys_Anthem_001364999
Insys_Anthem_001365002                   Insys_Anthem_001365002
Insys_Anthem_001365004                   Insys_Anthem_001365004
Insys_Anthem_001365007                   Insys_Anthem_001365007
Insys_Anthem_001365014                   Insys_Anthem_001365014
Insys_Anthem_001365020                   Insys_Anthem_001365020
Insys_Anthem_001365021                   Insys_Anthem_001365021
Insys_Anthem_001365023                   Insys_Anthem_001365023
Insys_Anthem_001365032                   Insys_Anthem_001365032
Insys_Anthem_001365034                   Insys_Anthem_001365034
Insys_Anthem_001365035                   Insys_Anthem_001365035
Insys_Anthem_001365036                   Insys_Anthem_001365036
Insys_Anthem_001365037                   Insys_Anthem_001365037
Insys_Anthem_001365038                   Insys_Anthem_001365038
Insys_Anthem_001365040                   Insys_Anthem_001365040
Insys_Anthem_001365041                   Insys_Anthem_001365041
Insys_Anthem_001365042                   Insys_Anthem_001365042
Insys_Anthem_001365043                   Insys_Anthem_001365043

                                                    1802
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1804 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365045                   Insys_Anthem_001365045
Insys_Anthem_001365050                   Insys_Anthem_001365050
Insys_Anthem_001365051                   Insys_Anthem_001365051
Insys_Anthem_001365057                   Insys_Anthem_001365057
Insys_Anthem_001365060                   Insys_Anthem_001365060
Insys_Anthem_001365061                   Insys_Anthem_001365061
Insys_Anthem_001365064                   Insys_Anthem_001365064
Insys_Anthem_001365066                   Insys_Anthem_001365066
Insys_Anthem_001365068                   Insys_Anthem_001365068
Insys_Anthem_001365069                   Insys_Anthem_001365069
Insys_Anthem_001365073                   Insys_Anthem_001365073
Insys_Anthem_001365075                   Insys_Anthem_001365075
Insys_Anthem_001365082                   Insys_Anthem_001365082
Insys_Anthem_001365093                   Insys_Anthem_001365093
Insys_Anthem_001365094                   Insys_Anthem_001365094
Insys_Anthem_001365095                   Insys_Anthem_001365095
Insys_Anthem_001365096                   Insys_Anthem_001365096
Insys_Anthem_001365098                   Insys_Anthem_001365098
Insys_Anthem_001365099                   Insys_Anthem_001365099
Insys_Anthem_001365100                   Insys_Anthem_001365100
Insys_Anthem_001365101                   Insys_Anthem_001365101
Insys_Anthem_001365104                   Insys_Anthem_001365104
Insys_Anthem_001365105                   Insys_Anthem_001365105
Insys_Anthem_001365109                   Insys_Anthem_001365109
Insys_Anthem_001365113                   Insys_Anthem_001365113
Insys_Anthem_001365117                   Insys_Anthem_001365117
Insys_Anthem_001365118                   Insys_Anthem_001365118
Insys_Anthem_001365120                   Insys_Anthem_001365120
Insys_Anthem_001365122                   Insys_Anthem_001365122
Insys_Anthem_001365131                   Insys_Anthem_001365131
Insys_Anthem_001365132                   Insys_Anthem_001365132
Insys_Anthem_001365134                   Insys_Anthem_001365134
Insys_Anthem_001365135                   Insys_Anthem_001365135
Insys_Anthem_001365136                   Insys_Anthem_001365136
Insys_Anthem_001365140                   Insys_Anthem_001365140
Insys_Anthem_001365144                   Insys_Anthem_001365144
Insys_Anthem_001365145                   Insys_Anthem_001365145
Insys_Anthem_001365149                   Insys_Anthem_001365149
Insys_Anthem_001365156                   Insys_Anthem_001365156
Insys_Anthem_001365157                   Insys_Anthem_001365157
Insys_Anthem_001365161                   Insys_Anthem_001365161
Insys_Anthem_001365163                   Insys_Anthem_001365163
Insys_Anthem_001365165                   Insys_Anthem_001365165
Insys_Anthem_001365166                   Insys_Anthem_001365166
Insys_Anthem_001365167                   Insys_Anthem_001365167
Insys_Anthem_001365171                   Insys_Anthem_001365171
Insys_Anthem_001365172                   Insys_Anthem_001365172

                                                    1803
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1805 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365173                   Insys_Anthem_001365173
Insys_Anthem_001365175                   Insys_Anthem_001365175
Insys_Anthem_001365179                   Insys_Anthem_001365179
Insys_Anthem_001365180                   Insys_Anthem_001365180
Insys_Anthem_001365183                   Insys_Anthem_001365183
Insys_Anthem_001365185                   Insys_Anthem_001365185
Insys_Anthem_001365191                   Insys_Anthem_001365191
Insys_Anthem_001365198                   Insys_Anthem_001365198
Insys_Anthem_001365200                   Insys_Anthem_001365200
Insys_Anthem_001365201                   Insys_Anthem_001365201
Insys_Anthem_001365204                   Insys_Anthem_001365204
Insys_Anthem_001365205                   Insys_Anthem_001365205
Insys_Anthem_001365207                   Insys_Anthem_001365207
Insys_Anthem_001365208                   Insys_Anthem_001365208
Insys_Anthem_001365211                   Insys_Anthem_001365211
Insys_Anthem_001365216                   Insys_Anthem_001365216
Insys_Anthem_001365217                   Insys_Anthem_001365217
Insys_Anthem_001365227                   Insys_Anthem_001365227
Insys_Anthem_001365229                   Insys_Anthem_001365229
Insys_Anthem_001365230                   Insys_Anthem_001365230
Insys_Anthem_001365231                   Insys_Anthem_001365231
Insys_Anthem_001365233                   Insys_Anthem_001365233
Insys_Anthem_001365237                   Insys_Anthem_001365237
Insys_Anthem_001365247                   Insys_Anthem_001365247
Insys_Anthem_001365252                   Insys_Anthem_001365252
Insys_Anthem_001365254                   Insys_Anthem_001365254
Insys_Anthem_001365255                   Insys_Anthem_001365255
Insys_Anthem_001365256                   Insys_Anthem_001365256
Insys_Anthem_001365257                   Insys_Anthem_001365257
Insys_Anthem_001365263                   Insys_Anthem_001365263
Insys_Anthem_001365265                   Insys_Anthem_001365265
Insys_Anthem_001365266                   Insys_Anthem_001365266
Insys_Anthem_001365267                   Insys_Anthem_001365267
Insys_Anthem_001365269                   Insys_Anthem_001365269
Insys_Anthem_001365272                   Insys_Anthem_001365272
Insys_Anthem_001365273                   Insys_Anthem_001365273
Insys_Anthem_001365276                   Insys_Anthem_001365276
Insys_Anthem_001365277                   Insys_Anthem_001365277
Insys_Anthem_001365278                   Insys_Anthem_001365278
Insys_Anthem_001365284                   Insys_Anthem_001365284
Insys_Anthem_001365293                   Insys_Anthem_001365293
Insys_Anthem_001365294                   Insys_Anthem_001365294
Insys_Anthem_001365295                   Insys_Anthem_001365295
Insys_Anthem_001365296                   Insys_Anthem_001365296
Insys_Anthem_001365297                   Insys_Anthem_001365297
Insys_Anthem_001365304                   Insys_Anthem_001365304
Insys_Anthem_001365306                   Insys_Anthem_001365306

                                                    1804
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1806 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365308                   Insys_Anthem_001365308
Insys_Anthem_001365316                   Insys_Anthem_001365316
Insys_Anthem_001365319                   Insys_Anthem_001365319
Insys_Anthem_001365324                   Insys_Anthem_001365324
Insys_Anthem_001365325                   Insys_Anthem_001365325
Insys_Anthem_001365326                   Insys_Anthem_001365326
Insys_Anthem_001365327                   Insys_Anthem_001365327
Insys_Anthem_001365333                   Insys_Anthem_001365333
Insys_Anthem_001365337                   Insys_Anthem_001365337
Insys_Anthem_001365342                   Insys_Anthem_001365342
Insys_Anthem_001365348                   Insys_Anthem_001365348
Insys_Anthem_001365352                   Insys_Anthem_001365352
Insys_Anthem_001365358                   Insys_Anthem_001365358
Insys_Anthem_001365359                   Insys_Anthem_001365359
Insys_Anthem_001365364                   Insys_Anthem_001365364
Insys_Anthem_001365369                   Insys_Anthem_001365369
Insys_Anthem_001365382                   Insys_Anthem_001365382
Insys_Anthem_001365406                   Insys_Anthem_001365406
Insys_Anthem_001365409                   Insys_Anthem_001365409
Insys_Anthem_001365410                   Insys_Anthem_001365410
Insys_Anthem_001365411                   Insys_Anthem_001365411
Insys_Anthem_001365412                   Insys_Anthem_001365412
Insys_Anthem_001365413                   Insys_Anthem_001365413
Insys_Anthem_001365418                   Insys_Anthem_001365418
Insys_Anthem_001365419                   Insys_Anthem_001365419
Insys_Anthem_001365425                   Insys_Anthem_001365425
Insys_Anthem_001365433                   Insys_Anthem_001365433
Insys_Anthem_001365434                   Insys_Anthem_001365434
Insys_Anthem_001365437                   Insys_Anthem_001365437
Insys_Anthem_001365438                   Insys_Anthem_001365438
Insys_Anthem_001365440                   Insys_Anthem_001365440
Insys_Anthem_001365441                   Insys_Anthem_001365441
Insys_Anthem_001365443                   Insys_Anthem_001365443
Insys_Anthem_001365452                   Insys_Anthem_001365452
Insys_Anthem_001365455                   Insys_Anthem_001365455
Insys_Anthem_001365459                   Insys_Anthem_001365459
Insys_Anthem_001365460                   Insys_Anthem_001365460
Insys_Anthem_001365462                   Insys_Anthem_001365462
Insys_Anthem_001365469                   Insys_Anthem_001365469
Insys_Anthem_001365470                   Insys_Anthem_001365470
Insys_Anthem_001365471                   Insys_Anthem_001365471
Insys_Anthem_001365477                   Insys_Anthem_001365477
Insys_Anthem_001365486                   Insys_Anthem_001365486
Insys_Anthem_001365489                   Insys_Anthem_001365489
Insys_Anthem_001365492                   Insys_Anthem_001365492
Insys_Anthem_001365493                   Insys_Anthem_001365493
Insys_Anthem_001365494                   Insys_Anthem_001365494

                                                    1805
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1807 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365497                   Insys_Anthem_001365497
Insys_Anthem_001365503                   Insys_Anthem_001365503
Insys_Anthem_001365508                   Insys_Anthem_001365508
Insys_Anthem_001365511                   Insys_Anthem_001365511
Insys_Anthem_001365512                   Insys_Anthem_001365512
Insys_Anthem_001365513                   Insys_Anthem_001365513
Insys_Anthem_001365514                   Insys_Anthem_001365514
Insys_Anthem_001365519                   Insys_Anthem_001365519
Insys_Anthem_001365520                   Insys_Anthem_001365520
Insys_Anthem_001365524                   Insys_Anthem_001365524
Insys_Anthem_001365528                   Insys_Anthem_001365528
Insys_Anthem_001365529                   Insys_Anthem_001365529
Insys_Anthem_001365536                   Insys_Anthem_001365536
Insys_Anthem_001365539                   Insys_Anthem_001365539
Insys_Anthem_001365540                   Insys_Anthem_001365540
Insys_Anthem_001365547                   Insys_Anthem_001365547
Insys_Anthem_001365552                   Insys_Anthem_001365552
Insys_Anthem_001365560                   Insys_Anthem_001365560
Insys_Anthem_001365561                   Insys_Anthem_001365561
Insys_Anthem_001365568                   Insys_Anthem_001365568
Insys_Anthem_001365569                   Insys_Anthem_001365569
Insys_Anthem_001365573                   Insys_Anthem_001365573
Insys_Anthem_001365576                   Insys_Anthem_001365576
Insys_Anthem_001365579                   Insys_Anthem_001365579
Insys_Anthem_001365587                   Insys_Anthem_001365587
Insys_Anthem_001365588                   Insys_Anthem_001365588
Insys_Anthem_001365590                   Insys_Anthem_001365590
Insys_Anthem_001365594                   Insys_Anthem_001365594
Insys_Anthem_001365597                   Insys_Anthem_001365597
Insys_Anthem_001365603                   Insys_Anthem_001365603
Insys_Anthem_001365611                   Insys_Anthem_001365611
Insys_Anthem_001365613                   Insys_Anthem_001365613
Insys_Anthem_001365614                   Insys_Anthem_001365614
Insys_Anthem_001365619                   Insys_Anthem_001365619
Insys_Anthem_001365620                   Insys_Anthem_001365620
Insys_Anthem_001365624                   Insys_Anthem_001365624
Insys_Anthem_001365627                   Insys_Anthem_001365627
Insys_Anthem_001365629                   Insys_Anthem_001365629
Insys_Anthem_001365637                   Insys_Anthem_001365637
Insys_Anthem_001365649                   Insys_Anthem_001365649
Insys_Anthem_001365650                   Insys_Anthem_001365650
Insys_Anthem_001365657                   Insys_Anthem_001365657
Insys_Anthem_001365660                   Insys_Anthem_001365660
Insys_Anthem_001365663                   Insys_Anthem_001365663
Insys_Anthem_001365665                   Insys_Anthem_001365665
Insys_Anthem_001365669                   Insys_Anthem_001365669
Insys_Anthem_001365671                   Insys_Anthem_001365671

                                                    1806
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1808 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365673                   Insys_Anthem_001365673
Insys_Anthem_001365684                   Insys_Anthem_001365684
Insys_Anthem_001365685                   Insys_Anthem_001365685
Insys_Anthem_001365686                   Insys_Anthem_001365686
Insys_Anthem_001365689                   Insys_Anthem_001365689
Insys_Anthem_001365693                   Insys_Anthem_001365693
Insys_Anthem_001365700                   Insys_Anthem_001365700
Insys_Anthem_001365701                   Insys_Anthem_001365701
Insys_Anthem_001365703                   Insys_Anthem_001365703
Insys_Anthem_001365704                   Insys_Anthem_001365704
Insys_Anthem_001365705                   Insys_Anthem_001365705
Insys_Anthem_001365710                   Insys_Anthem_001365710
Insys_Anthem_001365713                   Insys_Anthem_001365713
Insys_Anthem_001365716                   Insys_Anthem_001365716
Insys_Anthem_001365722                   Insys_Anthem_001365722
Insys_Anthem_001365727                   Insys_Anthem_001365727
Insys_Anthem_001365732                   Insys_Anthem_001365732
Insys_Anthem_001365738                   Insys_Anthem_001365738
Insys_Anthem_001365742                   Insys_Anthem_001365742
Insys_Anthem_001365743                   Insys_Anthem_001365743
Insys_Anthem_001365744                   Insys_Anthem_001365744
Insys_Anthem_001365745                   Insys_Anthem_001365745
Insys_Anthem_001365746                   Insys_Anthem_001365746
Insys_Anthem_001365748                   Insys_Anthem_001365748
Insys_Anthem_001365752                   Insys_Anthem_001365752
Insys_Anthem_001365753                   Insys_Anthem_001365753
Insys_Anthem_001365756                   Insys_Anthem_001365756
Insys_Anthem_001365759                   Insys_Anthem_001365759
Insys_Anthem_001365764                   Insys_Anthem_001365764
Insys_Anthem_001365765                   Insys_Anthem_001365765
Insys_Anthem_001365766                   Insys_Anthem_001365766
Insys_Anthem_001365770                   Insys_Anthem_001365770
Insys_Anthem_001365775                   Insys_Anthem_001365775
Insys_Anthem_001365777                   Insys_Anthem_001365777
Insys_Anthem_001365779                   Insys_Anthem_001365779
Insys_Anthem_001365780                   Insys_Anthem_001365780
Insys_Anthem_001365783                   Insys_Anthem_001365783
Insys_Anthem_001365784                   Insys_Anthem_001365784
Insys_Anthem_001365788                   Insys_Anthem_001365788
Insys_Anthem_001365789                   Insys_Anthem_001365789
Insys_Anthem_001365791                   Insys_Anthem_001365791
Insys_Anthem_001365794                   Insys_Anthem_001365794
Insys_Anthem_001365795                   Insys_Anthem_001365795
Insys_Anthem_001365800                   Insys_Anthem_001365800
Insys_Anthem_001365801                   Insys_Anthem_001365801
Insys_Anthem_001365815                   Insys_Anthem_001365815
Insys_Anthem_001365821                   Insys_Anthem_001365821

                                                    1807
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1809 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365822                   Insys_Anthem_001365822
Insys_Anthem_001365823                   Insys_Anthem_001365823
Insys_Anthem_001365825                   Insys_Anthem_001365825
Insys_Anthem_001365828                   Insys_Anthem_001365828
Insys_Anthem_001365829                   Insys_Anthem_001365829
Insys_Anthem_001365840                   Insys_Anthem_001365840
Insys_Anthem_001365841                   Insys_Anthem_001365841
Insys_Anthem_001365843                   Insys_Anthem_001365843
Insys_Anthem_001365845                   Insys_Anthem_001365845
Insys_Anthem_001365847                   Insys_Anthem_001365847
Insys_Anthem_001365850                   Insys_Anthem_001365850
Insys_Anthem_001365851                   Insys_Anthem_001365851
Insys_Anthem_001365852                   Insys_Anthem_001365852
Insys_Anthem_001365861                   Insys_Anthem_001365861
Insys_Anthem_001365864                   Insys_Anthem_001365864
Insys_Anthem_001365865                   Insys_Anthem_001365865
Insys_Anthem_001365867                   Insys_Anthem_001365867
Insys_Anthem_001365868                   Insys_Anthem_001365868
Insys_Anthem_001365869                   Insys_Anthem_001365869
Insys_Anthem_001365872                   Insys_Anthem_001365872
Insys_Anthem_001365875                   Insys_Anthem_001365875
Insys_Anthem_001365876                   Insys_Anthem_001365876
Insys_Anthem_001365878                   Insys_Anthem_001365878
Insys_Anthem_001365880                   Insys_Anthem_001365880
Insys_Anthem_001365881                   Insys_Anthem_001365881
Insys_Anthem_001365886                   Insys_Anthem_001365886
Insys_Anthem_001365894                   Insys_Anthem_001365894
Insys_Anthem_001365895                   Insys_Anthem_001365895
Insys_Anthem_001365897                   Insys_Anthem_001365897
Insys_Anthem_001365901                   Insys_Anthem_001365901
Insys_Anthem_001365905                   Insys_Anthem_001365905
Insys_Anthem_001365919                   Insys_Anthem_001365919
Insys_Anthem_001365920                   Insys_Anthem_001365920
Insys_Anthem_001365921                   Insys_Anthem_001365921
Insys_Anthem_001365924                   Insys_Anthem_001365924
Insys_Anthem_001365930                   Insys_Anthem_001365930
Insys_Anthem_001365935                   Insys_Anthem_001365935
Insys_Anthem_001365936                   Insys_Anthem_001365936
Insys_Anthem_001365937                   Insys_Anthem_001365937
Insys_Anthem_001365942                   Insys_Anthem_001365942
Insys_Anthem_001365943                   Insys_Anthem_001365943
Insys_Anthem_001365945                   Insys_Anthem_001365945
Insys_Anthem_001365957                   Insys_Anthem_001365957
Insys_Anthem_001365962                   Insys_Anthem_001365962
Insys_Anthem_001365963                   Insys_Anthem_001365963
Insys_Anthem_001365964                   Insys_Anthem_001365964
Insys_Anthem_001365971                   Insys_Anthem_001365971

                                                    1808
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1810 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001365976                   Insys_Anthem_001365976
Insys_Anthem_001365977                   Insys_Anthem_001365977
Insys_Anthem_001365981                   Insys_Anthem_001365981
Insys_Anthem_001365985                   Insys_Anthem_001365985
Insys_Anthem_001365986                   Insys_Anthem_001365986
Insys_Anthem_001365995                   Insys_Anthem_001365995
Insys_Anthem_001365996                   Insys_Anthem_001365996
Insys_Anthem_001365998                   Insys_Anthem_001365998
Insys_Anthem_001365999                   Insys_Anthem_001365999
Insys_Anthem_001366000                   Insys_Anthem_001366000
Insys_Anthem_001366001                   Insys_Anthem_001366001
Insys_Anthem_001366004                   Insys_Anthem_001366004
Insys_Anthem_001366009                   Insys_Anthem_001366009
Insys_Anthem_001366010                   Insys_Anthem_001366010
Insys_Anthem_001366011                   Insys_Anthem_001366011
Insys_Anthem_001366014                   Insys_Anthem_001366014
Insys_Anthem_001366017                   Insys_Anthem_001366017
Insys_Anthem_001366021                   Insys_Anthem_001366021
Insys_Anthem_001366024                   Insys_Anthem_001366024
Insys_Anthem_001366027                   Insys_Anthem_001366027
Insys_Anthem_001366031                   Insys_Anthem_001366031
Insys_Anthem_001366032                   Insys_Anthem_001366032
Insys_Anthem_001366033                   Insys_Anthem_001366033
Insys_Anthem_001366036                   Insys_Anthem_001366036
Insys_Anthem_001366046                   Insys_Anthem_001366046
Insys_Anthem_001366048                   Insys_Anthem_001366048
Insys_Anthem_001366050                   Insys_Anthem_001366050
Insys_Anthem_001366052                   Insys_Anthem_001366052
Insys_Anthem_001366060                   Insys_Anthem_001366060
Insys_Anthem_001366061                   Insys_Anthem_001366061
Insys_Anthem_001366063                   Insys_Anthem_001366063
Insys_Anthem_001366067                   Insys_Anthem_001366067
Insys_Anthem_001366073                   Insys_Anthem_001366073
Insys_Anthem_001366088                   Insys_Anthem_001366088
Insys_Anthem_001366090                   Insys_Anthem_001366090
Insys_Anthem_001366091                   Insys_Anthem_001366091
Insys_Anthem_001366092                   Insys_Anthem_001366092
Insys_Anthem_001366095                   Insys_Anthem_001366095
Insys_Anthem_001366097                   Insys_Anthem_001366097
Insys_Anthem_001366101                   Insys_Anthem_001366101
Insys_Anthem_001366111                   Insys_Anthem_001366111
Insys_Anthem_001366113                   Insys_Anthem_001366113
Insys_Anthem_001366118                   Insys_Anthem_001366118
Insys_Anthem_001366125                   Insys_Anthem_001366125
Insys_Anthem_001366128                   Insys_Anthem_001366128
Insys_Anthem_001366129                   Insys_Anthem_001366129
Insys_Anthem_001366130                   Insys_Anthem_001366130

                                                    1809
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1811 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366131                   Insys_Anthem_001366131
Insys_Anthem_001366133                   Insys_Anthem_001366133
Insys_Anthem_001366135                   Insys_Anthem_001366135
Insys_Anthem_001366138                   Insys_Anthem_001366138
Insys_Anthem_001366146                   Insys_Anthem_001366146
Insys_Anthem_001366148                   Insys_Anthem_001366148
Insys_Anthem_001366150                   Insys_Anthem_001366150
Insys_Anthem_001366151                   Insys_Anthem_001366151
Insys_Anthem_001366156                   Insys_Anthem_001366156
Insys_Anthem_001366158                   Insys_Anthem_001366158
Insys_Anthem_001366161                   Insys_Anthem_001366161
Insys_Anthem_001366162                   Insys_Anthem_001366162
Insys_Anthem_001366163                   Insys_Anthem_001366163
Insys_Anthem_001366171                   Insys_Anthem_001366171
Insys_Anthem_001366173                   Insys_Anthem_001366173
Insys_Anthem_001366175                   Insys_Anthem_001366175
Insys_Anthem_001366184                   Insys_Anthem_001366184
Insys_Anthem_001366185                   Insys_Anthem_001366185
Insys_Anthem_001366186                   Insys_Anthem_001366186
Insys_Anthem_001366190                   Insys_Anthem_001366190
Insys_Anthem_001366191                   Insys_Anthem_001366191
Insys_Anthem_001366196                   Insys_Anthem_001366196
Insys_Anthem_001366197                   Insys_Anthem_001366197
Insys_Anthem_001366198                   Insys_Anthem_001366198
Insys_Anthem_001366199                   Insys_Anthem_001366199
Insys_Anthem_001366201                   Insys_Anthem_001366201
Insys_Anthem_001366211                   Insys_Anthem_001366211
Insys_Anthem_001366212                   Insys_Anthem_001366212
Insys_Anthem_001366215                   Insys_Anthem_001366215
Insys_Anthem_001366217                   Insys_Anthem_001366217
Insys_Anthem_001366220                   Insys_Anthem_001366220
Insys_Anthem_001366221                   Insys_Anthem_001366221
Insys_Anthem_001366224                   Insys_Anthem_001366224
Insys_Anthem_001366230                   Insys_Anthem_001366230
Insys_Anthem_001366231                   Insys_Anthem_001366231
Insys_Anthem_001366234                   Insys_Anthem_001366234
Insys_Anthem_001366257                   Insys_Anthem_001366257
Insys_Anthem_001366263                   Insys_Anthem_001366263
Insys_Anthem_001366264                   Insys_Anthem_001366264
Insys_Anthem_001366265                   Insys_Anthem_001366265
Insys_Anthem_001366271                   Insys_Anthem_001366271
Insys_Anthem_001366274                   Insys_Anthem_001366274
Insys_Anthem_001366278                   Insys_Anthem_001366278
Insys_Anthem_001366282                   Insys_Anthem_001366282
Insys_Anthem_001366283                   Insys_Anthem_001366283
Insys_Anthem_001366285                   Insys_Anthem_001366285
Insys_Anthem_001366286                   Insys_Anthem_001366286

                                                    1810
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1812 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366289                   Insys_Anthem_001366289
Insys_Anthem_001366298                   Insys_Anthem_001366298
Insys_Anthem_001366303                   Insys_Anthem_001366303
Insys_Anthem_001366311                   Insys_Anthem_001366311
Insys_Anthem_001366312                   Insys_Anthem_001366312
Insys_Anthem_001366319                   Insys_Anthem_001366319
Insys_Anthem_001366320                   Insys_Anthem_001366320
Insys_Anthem_001366322                   Insys_Anthem_001366322
Insys_Anthem_001366323                   Insys_Anthem_001366323
Insys_Anthem_001366324                   Insys_Anthem_001366324
Insys_Anthem_001366325                   Insys_Anthem_001366325
Insys_Anthem_001366326                   Insys_Anthem_001366326
Insys_Anthem_001366337                   Insys_Anthem_001366337
Insys_Anthem_001366338                   Insys_Anthem_001366338
Insys_Anthem_001366340                   Insys_Anthem_001366340
Insys_Anthem_001366347                   Insys_Anthem_001366347
Insys_Anthem_001366348                   Insys_Anthem_001366348
Insys_Anthem_001366349                   Insys_Anthem_001366349
Insys_Anthem_001366350                   Insys_Anthem_001366350
Insys_Anthem_001366353                   Insys_Anthem_001366353
Insys_Anthem_001366358                   Insys_Anthem_001366358
Insys_Anthem_001366362                   Insys_Anthem_001366362
Insys_Anthem_001366365                   Insys_Anthem_001366365
Insys_Anthem_001366366                   Insys_Anthem_001366366
Insys_Anthem_001366376                   Insys_Anthem_001366376
Insys_Anthem_001366380                   Insys_Anthem_001366380
Insys_Anthem_001366381                   Insys_Anthem_001366381
Insys_Anthem_001366382                   Insys_Anthem_001366382
Insys_Anthem_001366394                   Insys_Anthem_001366394
Insys_Anthem_001366395                   Insys_Anthem_001366395
Insys_Anthem_001366397                   Insys_Anthem_001366397
Insys_Anthem_001366398                   Insys_Anthem_001366398
Insys_Anthem_001366403                   Insys_Anthem_001366403
Insys_Anthem_001366404                   Insys_Anthem_001366404
Insys_Anthem_001366410                   Insys_Anthem_001366410
Insys_Anthem_001366412                   Insys_Anthem_001366412
Insys_Anthem_001366413                   Insys_Anthem_001366413
Insys_Anthem_001366418                   Insys_Anthem_001366418
Insys_Anthem_001366424                   Insys_Anthem_001366424
Insys_Anthem_001366431                   Insys_Anthem_001366431
Insys_Anthem_001366436                   Insys_Anthem_001366436
Insys_Anthem_001366437                   Insys_Anthem_001366437
Insys_Anthem_001366441                   Insys_Anthem_001366441
Insys_Anthem_001366444                   Insys_Anthem_001366444
Insys_Anthem_001366445                   Insys_Anthem_001366445
Insys_Anthem_001366446                   Insys_Anthem_001366446
Insys_Anthem_001366447                   Insys_Anthem_001366447

                                                    1811
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1813 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366448                   Insys_Anthem_001366448
Insys_Anthem_001366449                   Insys_Anthem_001366449
Insys_Anthem_001366450                   Insys_Anthem_001366450
Insys_Anthem_001366451                   Insys_Anthem_001366451
Insys_Anthem_001366452                   Insys_Anthem_001366452
Insys_Anthem_001366453                   Insys_Anthem_001366453
Insys_Anthem_001366465                   Insys_Anthem_001366465
Insys_Anthem_001366476                   Insys_Anthem_001366476
Insys_Anthem_001366480                   Insys_Anthem_001366480
Insys_Anthem_001366482                   Insys_Anthem_001366482
Insys_Anthem_001366483                   Insys_Anthem_001366483
Insys_Anthem_001366486                   Insys_Anthem_001366486
Insys_Anthem_001366492                   Insys_Anthem_001366492
Insys_Anthem_001366493                   Insys_Anthem_001366493
Insys_Anthem_001366495                   Insys_Anthem_001366495
Insys_Anthem_001366501                   Insys_Anthem_001366501
Insys_Anthem_001366505                   Insys_Anthem_001366505
Insys_Anthem_001366511                   Insys_Anthem_001366511
Insys_Anthem_001366513                   Insys_Anthem_001366513
Insys_Anthem_001366515                   Insys_Anthem_001366515
Insys_Anthem_001366517                   Insys_Anthem_001366517
Insys_Anthem_001366518                   Insys_Anthem_001366518
Insys_Anthem_001366519                   Insys_Anthem_001366519
Insys_Anthem_001366522                   Insys_Anthem_001366522
Insys_Anthem_001366523                   Insys_Anthem_001366523
Insys_Anthem_001366531                   Insys_Anthem_001366531
Insys_Anthem_001366532                   Insys_Anthem_001366532
Insys_Anthem_001366537                   Insys_Anthem_001366537
Insys_Anthem_001366538                   Insys_Anthem_001366538
Insys_Anthem_001366539                   Insys_Anthem_001366539
Insys_Anthem_001366546                   Insys_Anthem_001366546
Insys_Anthem_001366550                   Insys_Anthem_001366550
Insys_Anthem_001366551                   Insys_Anthem_001366551
Insys_Anthem_001366555                   Insys_Anthem_001366555
Insys_Anthem_001366556                   Insys_Anthem_001366556
Insys_Anthem_001366559                   Insys_Anthem_001366559
Insys_Anthem_001366560                   Insys_Anthem_001366560
Insys_Anthem_001366563                   Insys_Anthem_001366563
Insys_Anthem_001366567                   Insys_Anthem_001366567
Insys_Anthem_001366569                   Insys_Anthem_001366569
Insys_Anthem_001366572                   Insys_Anthem_001366572
Insys_Anthem_001366581                   Insys_Anthem_001366581
Insys_Anthem_001366582                   Insys_Anthem_001366582
Insys_Anthem_001366586                   Insys_Anthem_001366586
Insys_Anthem_001366598                   Insys_Anthem_001366598
Insys_Anthem_001366605                   Insys_Anthem_001366605
Insys_Anthem_001366615                   Insys_Anthem_001366615

                                                    1812
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1814 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366625                   Insys_Anthem_001366625
Insys_Anthem_001366626                   Insys_Anthem_001366626
Insys_Anthem_001366627                   Insys_Anthem_001366627
Insys_Anthem_001366629                   Insys_Anthem_001366629
Insys_Anthem_001366634                   Insys_Anthem_001366634
Insys_Anthem_001366635                   Insys_Anthem_001366635
Insys_Anthem_001366638                   Insys_Anthem_001366638
Insys_Anthem_001366641                   Insys_Anthem_001366641
Insys_Anthem_001366643                   Insys_Anthem_001366643
Insys_Anthem_001366645                   Insys_Anthem_001366645
Insys_Anthem_001366646                   Insys_Anthem_001366646
Insys_Anthem_001366648                   Insys_Anthem_001366648
Insys_Anthem_001366651                   Insys_Anthem_001366651
Insys_Anthem_001366652                   Insys_Anthem_001366652
Insys_Anthem_001366656                   Insys_Anthem_001366656
Insys_Anthem_001366660                   Insys_Anthem_001366660
Insys_Anthem_001366661                   Insys_Anthem_001366661
Insys_Anthem_001366662                   Insys_Anthem_001366662
Insys_Anthem_001366663                   Insys_Anthem_001366663
Insys_Anthem_001366668                   Insys_Anthem_001366668
Insys_Anthem_001366669                   Insys_Anthem_001366669
Insys_Anthem_001366670                   Insys_Anthem_001366670
Insys_Anthem_001366671                   Insys_Anthem_001366671
Insys_Anthem_001366679                   Insys_Anthem_001366679
Insys_Anthem_001366680                   Insys_Anthem_001366680
Insys_Anthem_001366682                   Insys_Anthem_001366682
Insys_Anthem_001366683                   Insys_Anthem_001366683
Insys_Anthem_001366684                   Insys_Anthem_001366684
Insys_Anthem_001366685                   Insys_Anthem_001366685
Insys_Anthem_001366691                   Insys_Anthem_001366691
Insys_Anthem_001366694                   Insys_Anthem_001366694
Insys_Anthem_001366699                   Insys_Anthem_001366699
Insys_Anthem_001366700                   Insys_Anthem_001366700
Insys_Anthem_001366701                   Insys_Anthem_001366701
Insys_Anthem_001366703                   Insys_Anthem_001366703
Insys_Anthem_001366706                   Insys_Anthem_001366706
Insys_Anthem_001366707                   Insys_Anthem_001366707
Insys_Anthem_001366711                   Insys_Anthem_001366711
Insys_Anthem_001366715                   Insys_Anthem_001366715
Insys_Anthem_001366716                   Insys_Anthem_001366716
Insys_Anthem_001366722                   Insys_Anthem_001366722
Insys_Anthem_001366723                   Insys_Anthem_001366723
Insys_Anthem_001366724                   Insys_Anthem_001366724
Insys_Anthem_001366730                   Insys_Anthem_001366730
Insys_Anthem_001366736                   Insys_Anthem_001366736
Insys_Anthem_001366737                   Insys_Anthem_001366737
Insys_Anthem_001366738                   Insys_Anthem_001366738

                                                    1813
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1815 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366740                   Insys_Anthem_001366740
Insys_Anthem_001366741                   Insys_Anthem_001366741
Insys_Anthem_001366742                   Insys_Anthem_001366742
Insys_Anthem_001366743                   Insys_Anthem_001366743
Insys_Anthem_001366744                   Insys_Anthem_001366744
Insys_Anthem_001366746                   Insys_Anthem_001366746
Insys_Anthem_001366750                   Insys_Anthem_001366750
Insys_Anthem_001366754                   Insys_Anthem_001366754
Insys_Anthem_001366756                   Insys_Anthem_001366756
Insys_Anthem_001366758                   Insys_Anthem_001366758
Insys_Anthem_001366775                   Insys_Anthem_001366775
Insys_Anthem_001366776                   Insys_Anthem_001366776
Insys_Anthem_001366777                   Insys_Anthem_001366777
Insys_Anthem_001366786                   Insys_Anthem_001366786
Insys_Anthem_001366787                   Insys_Anthem_001366787
Insys_Anthem_001366788                   Insys_Anthem_001366788
Insys_Anthem_001366789                   Insys_Anthem_001366789
Insys_Anthem_001366793                   Insys_Anthem_001366793
Insys_Anthem_001366794                   Insys_Anthem_001366794
Insys_Anthem_001366802                   Insys_Anthem_001366802
Insys_Anthem_001366807                   Insys_Anthem_001366807
Insys_Anthem_001366811                   Insys_Anthem_001366811
Insys_Anthem_001366815                   Insys_Anthem_001366815
Insys_Anthem_001366817                   Insys_Anthem_001366817
Insys_Anthem_001366820                   Insys_Anthem_001366820
Insys_Anthem_001366827                   Insys_Anthem_001366827
Insys_Anthem_001366829                   Insys_Anthem_001366829
Insys_Anthem_001366830                   Insys_Anthem_001366830
Insys_Anthem_001366832                   Insys_Anthem_001366832
Insys_Anthem_001366833                   Insys_Anthem_001366833
Insys_Anthem_001366835                   Insys_Anthem_001366835
Insys_Anthem_001366838                   Insys_Anthem_001366838
Insys_Anthem_001366839                   Insys_Anthem_001366839
Insys_Anthem_001366846                   Insys_Anthem_001366846
Insys_Anthem_001366856                   Insys_Anthem_001366856
Insys_Anthem_001366861                   Insys_Anthem_001366861
Insys_Anthem_001366863                   Insys_Anthem_001366863
Insys_Anthem_001366865                   Insys_Anthem_001366865
Insys_Anthem_001366872                   Insys_Anthem_001366872
Insys_Anthem_001366873                   Insys_Anthem_001366873
Insys_Anthem_001366874                   Insys_Anthem_001366874
Insys_Anthem_001366879                   Insys_Anthem_001366879
Insys_Anthem_001366888                   Insys_Anthem_001366888
Insys_Anthem_001366889                   Insys_Anthem_001366889
Insys_Anthem_001366890                   Insys_Anthem_001366890
Insys_Anthem_001366891                   Insys_Anthem_001366891
Insys_Anthem_001366892                   Insys_Anthem_001366892

                                                    1814
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1816 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001366895                   Insys_Anthem_001366895
Insys_Anthem_001366896                   Insys_Anthem_001366896
Insys_Anthem_001366899                   Insys_Anthem_001366899
Insys_Anthem_001366902                   Insys_Anthem_001366902
Insys_Anthem_001366908                   Insys_Anthem_001366908
Insys_Anthem_001366912                   Insys_Anthem_001366912
Insys_Anthem_001366914                   Insys_Anthem_001366914
Insys_Anthem_001366915                   Insys_Anthem_001366915
Insys_Anthem_001366916                   Insys_Anthem_001366916
Insys_Anthem_001366917                   Insys_Anthem_001366917
Insys_Anthem_001366918                   Insys_Anthem_001366918
Insys_Anthem_001366919                   Insys_Anthem_001366919
Insys_Anthem_001366922                   Insys_Anthem_001366922
Insys_Anthem_001366926                   Insys_Anthem_001366926
Insys_Anthem_001366942                   Insys_Anthem_001366942
Insys_Anthem_001366943                   Insys_Anthem_001366943
Insys_Anthem_001366945                   Insys_Anthem_001366945
Insys_Anthem_001366946                   Insys_Anthem_001366946
Insys_Anthem_001366950                   Insys_Anthem_001366950
Insys_Anthem_001366951                   Insys_Anthem_001366951
Insys_Anthem_001366953                   Insys_Anthem_001366953
Insys_Anthem_001366954                   Insys_Anthem_001366954
Insys_Anthem_001366955                   Insys_Anthem_001366955
Insys_Anthem_001366957                   Insys_Anthem_001366957
Insys_Anthem_001366960                   Insys_Anthem_001366960
Insys_Anthem_001366961                   Insys_Anthem_001366961
Insys_Anthem_001366962                   Insys_Anthem_001366962
Insys_Anthem_001366969                   Insys_Anthem_001366969
Insys_Anthem_001366970                   Insys_Anthem_001366970
Insys_Anthem_001366972                   Insys_Anthem_001366972
Insys_Anthem_001366973                   Insys_Anthem_001366973
Insys_Anthem_001366974                   Insys_Anthem_001366974
Insys_Anthem_001366975                   Insys_Anthem_001366975
Insys_Anthem_001366976                   Insys_Anthem_001366976
Insys_Anthem_001366980                   Insys_Anthem_001366980
Insys_Anthem_001366987                   Insys_Anthem_001366987
Insys_Anthem_001366989                   Insys_Anthem_001366989
Insys_Anthem_001366994                   Insys_Anthem_001366994
Insys_Anthem_001366996                   Insys_Anthem_001366996
Insys_Anthem_001367019                   Insys_Anthem_001367019
Insys_Anthem_001367023                   Insys_Anthem_001367023
Insys_Anthem_001367028                   Insys_Anthem_001367028
Insys_Anthem_001367032                   Insys_Anthem_001367032
Insys_Anthem_001367038                   Insys_Anthem_001367038
Insys_Anthem_001367039                   Insys_Anthem_001367039
Insys_Anthem_001367045                   Insys_Anthem_001367045
Insys_Anthem_001367050                   Insys_Anthem_001367050

                                                    1815
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1817 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367051                   Insys_Anthem_001367051
Insys_Anthem_001367054                   Insys_Anthem_001367054
Insys_Anthem_001367056                   Insys_Anthem_001367056
Insys_Anthem_001367059                   Insys_Anthem_001367059
Insys_Anthem_001367064                   Insys_Anthem_001367064
Insys_Anthem_001367066                   Insys_Anthem_001367066
Insys_Anthem_001367069                   Insys_Anthem_001367069
Insys_Anthem_001367073                   Insys_Anthem_001367073
Insys_Anthem_001367079                   Insys_Anthem_001367079
Insys_Anthem_001367080                   Insys_Anthem_001367080
Insys_Anthem_001367081                   Insys_Anthem_001367081
Insys_Anthem_001367082                   Insys_Anthem_001367082
Insys_Anthem_001367085                   Insys_Anthem_001367085
Insys_Anthem_001367086                   Insys_Anthem_001367086
Insys_Anthem_001367090                   Insys_Anthem_001367090
Insys_Anthem_001367091                   Insys_Anthem_001367091
Insys_Anthem_001367092                   Insys_Anthem_001367092
Insys_Anthem_001367098                   Insys_Anthem_001367098
Insys_Anthem_001367101                   Insys_Anthem_001367101
Insys_Anthem_001367106                   Insys_Anthem_001367106
Insys_Anthem_001367114                   Insys_Anthem_001367114
Insys_Anthem_001367117                   Insys_Anthem_001367117
Insys_Anthem_001367120                   Insys_Anthem_001367120
Insys_Anthem_001367122                   Insys_Anthem_001367122
Insys_Anthem_001367130                   Insys_Anthem_001367130
Insys_Anthem_001367132                   Insys_Anthem_001367132
Insys_Anthem_001367136                   Insys_Anthem_001367136
Insys_Anthem_001367140                   Insys_Anthem_001367140
Insys_Anthem_001367141                   Insys_Anthem_001367141
Insys_Anthem_001367142                   Insys_Anthem_001367142
Insys_Anthem_001367143                   Insys_Anthem_001367143
Insys_Anthem_001367150                   Insys_Anthem_001367150
Insys_Anthem_001367152                   Insys_Anthem_001367152
Insys_Anthem_001367157                   Insys_Anthem_001367157
Insys_Anthem_001367158                   Insys_Anthem_001367158
Insys_Anthem_001367160                   Insys_Anthem_001367160
Insys_Anthem_001367161                   Insys_Anthem_001367161
Insys_Anthem_001367162                   Insys_Anthem_001367162
Insys_Anthem_001367163                   Insys_Anthem_001367163
Insys_Anthem_001367169                   Insys_Anthem_001367169
Insys_Anthem_001367174                   Insys_Anthem_001367174
Insys_Anthem_001367175                   Insys_Anthem_001367175
Insys_Anthem_001367176                   Insys_Anthem_001367176
Insys_Anthem_001367177                   Insys_Anthem_001367177
Insys_Anthem_001367178                   Insys_Anthem_001367178
Insys_Anthem_001367179                   Insys_Anthem_001367179
Insys_Anthem_001367180                   Insys_Anthem_001367180

                                                    1816
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1818 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367181                   Insys_Anthem_001367181
Insys_Anthem_001367182                   Insys_Anthem_001367182
Insys_Anthem_001367183                   Insys_Anthem_001367183
Insys_Anthem_001367188                   Insys_Anthem_001367188
Insys_Anthem_001367189                   Insys_Anthem_001367189
Insys_Anthem_001367190                   Insys_Anthem_001367190
Insys_Anthem_001367194                   Insys_Anthem_001367194
Insys_Anthem_001367195                   Insys_Anthem_001367195
Insys_Anthem_001367197                   Insys_Anthem_001367197
Insys_Anthem_001367198                   Insys_Anthem_001367198
Insys_Anthem_001367201                   Insys_Anthem_001367201
Insys_Anthem_001367202                   Insys_Anthem_001367202
Insys_Anthem_001367206                   Insys_Anthem_001367206
Insys_Anthem_001367208                   Insys_Anthem_001367208
Insys_Anthem_001367212                   Insys_Anthem_001367212
Insys_Anthem_001367213                   Insys_Anthem_001367213
Insys_Anthem_001367214                   Insys_Anthem_001367214
Insys_Anthem_001367221                   Insys_Anthem_001367221
Insys_Anthem_001367225                   Insys_Anthem_001367225
Insys_Anthem_001367226                   Insys_Anthem_001367226
Insys_Anthem_001367231                   Insys_Anthem_001367231
Insys_Anthem_001367240                   Insys_Anthem_001367240
Insys_Anthem_001367245                   Insys_Anthem_001367245
Insys_Anthem_001367257                   Insys_Anthem_001367257
Insys_Anthem_001367260                   Insys_Anthem_001367260
Insys_Anthem_001367261                   Insys_Anthem_001367261
Insys_Anthem_001367265                   Insys_Anthem_001367265
Insys_Anthem_001367271                   Insys_Anthem_001367271
Insys_Anthem_001367272                   Insys_Anthem_001367272
Insys_Anthem_001367278                   Insys_Anthem_001367278
Insys_Anthem_001367281                   Insys_Anthem_001367281
Insys_Anthem_001367288                   Insys_Anthem_001367288
Insys_Anthem_001367289                   Insys_Anthem_001367289
Insys_Anthem_001367290                   Insys_Anthem_001367290
Insys_Anthem_001367292                   Insys_Anthem_001367292
Insys_Anthem_001367293                   Insys_Anthem_001367293
Insys_Anthem_001367295                   Insys_Anthem_001367295
Insys_Anthem_001367299                   Insys_Anthem_001367299
Insys_Anthem_001367305                   Insys_Anthem_001367305
Insys_Anthem_001367310                   Insys_Anthem_001367310
Insys_Anthem_001367314                   Insys_Anthem_001367314
Insys_Anthem_001367317                   Insys_Anthem_001367317
Insys_Anthem_001367319                   Insys_Anthem_001367319
Insys_Anthem_001367320                   Insys_Anthem_001367320
Insys_Anthem_001367321                   Insys_Anthem_001367321
Insys_Anthem_001367322                   Insys_Anthem_001367322
Insys_Anthem_001367323                   Insys_Anthem_001367323

                                                    1817
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1819 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367324                   Insys_Anthem_001367324
Insys_Anthem_001367325                   Insys_Anthem_001367325
Insys_Anthem_001367326                   Insys_Anthem_001367326
Insys_Anthem_001367328                   Insys_Anthem_001367328
Insys_Anthem_001367330                   Insys_Anthem_001367330
Insys_Anthem_001367332                   Insys_Anthem_001367332
Insys_Anthem_001367333                   Insys_Anthem_001367333
Insys_Anthem_001367337                   Insys_Anthem_001367337
Insys_Anthem_001367340                   Insys_Anthem_001367340
Insys_Anthem_001367342                   Insys_Anthem_001367342
Insys_Anthem_001367343                   Insys_Anthem_001367343
Insys_Anthem_001367346                   Insys_Anthem_001367346
Insys_Anthem_001367347                   Insys_Anthem_001367347
Insys_Anthem_001367349                   Insys_Anthem_001367349
Insys_Anthem_001367353                   Insys_Anthem_001367353
Insys_Anthem_001367359                   Insys_Anthem_001367359
Insys_Anthem_001367360                   Insys_Anthem_001367360
Insys_Anthem_001367361                   Insys_Anthem_001367361
Insys_Anthem_001367364                   Insys_Anthem_001367364
Insys_Anthem_001367365                   Insys_Anthem_001367365
Insys_Anthem_001367368                   Insys_Anthem_001367368
Insys_Anthem_001367371                   Insys_Anthem_001367371
Insys_Anthem_001367373                   Insys_Anthem_001367373
Insys_Anthem_001367379                   Insys_Anthem_001367379
Insys_Anthem_001367385                   Insys_Anthem_001367385
Insys_Anthem_001367389                   Insys_Anthem_001367389
Insys_Anthem_001367398                   Insys_Anthem_001367398
Insys_Anthem_001367402                   Insys_Anthem_001367402
Insys_Anthem_001367408                   Insys_Anthem_001367408
Insys_Anthem_001367409                   Insys_Anthem_001367409
Insys_Anthem_001367412                   Insys_Anthem_001367412
Insys_Anthem_001367417                   Insys_Anthem_001367417
Insys_Anthem_001367418                   Insys_Anthem_001367418
Insys_Anthem_001367427                   Insys_Anthem_001367427
Insys_Anthem_001367428                   Insys_Anthem_001367428
Insys_Anthem_001367438                   Insys_Anthem_001367438
Insys_Anthem_001367443                   Insys_Anthem_001367443
Insys_Anthem_001367444                   Insys_Anthem_001367444
Insys_Anthem_001367456                   Insys_Anthem_001367456
Insys_Anthem_001367464                   Insys_Anthem_001367464
Insys_Anthem_001367465                   Insys_Anthem_001367465
Insys_Anthem_001367466                   Insys_Anthem_001367466
Insys_Anthem_001367469                   Insys_Anthem_001367469
Insys_Anthem_001367471                   Insys_Anthem_001367471
Insys_Anthem_001367481                   Insys_Anthem_001367481
Insys_Anthem_001367485                   Insys_Anthem_001367485
Insys_Anthem_001367488                   Insys_Anthem_001367488

                                                    1818
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1820 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367497                   Insys_Anthem_001367497
Insys_Anthem_001367498                   Insys_Anthem_001367498
Insys_Anthem_001367504                   Insys_Anthem_001367504
Insys_Anthem_001367506                   Insys_Anthem_001367506
Insys_Anthem_001367509                   Insys_Anthem_001367509
Insys_Anthem_001367517                   Insys_Anthem_001367517
Insys_Anthem_001367518                   Insys_Anthem_001367518
Insys_Anthem_001367524                   Insys_Anthem_001367524
Insys_Anthem_001367525                   Insys_Anthem_001367525
Insys_Anthem_001367529                   Insys_Anthem_001367529
Insys_Anthem_001367530                   Insys_Anthem_001367530
Insys_Anthem_001367542                   Insys_Anthem_001367542
Insys_Anthem_001367545                   Insys_Anthem_001367545
Insys_Anthem_001367546                   Insys_Anthem_001367546
Insys_Anthem_001367547                   Insys_Anthem_001367547
Insys_Anthem_001367548                   Insys_Anthem_001367548
Insys_Anthem_001367549                   Insys_Anthem_001367549
Insys_Anthem_001367551                   Insys_Anthem_001367551
Insys_Anthem_001367552                   Insys_Anthem_001367552
Insys_Anthem_001367553                   Insys_Anthem_001367553
Insys_Anthem_001367558                   Insys_Anthem_001367558
Insys_Anthem_001367559                   Insys_Anthem_001367559
Insys_Anthem_001367561                   Insys_Anthem_001367561
Insys_Anthem_001367563                   Insys_Anthem_001367563
Insys_Anthem_001367565                   Insys_Anthem_001367565
Insys_Anthem_001367566                   Insys_Anthem_001367566
Insys_Anthem_001367570                   Insys_Anthem_001367570
Insys_Anthem_001367571                   Insys_Anthem_001367571
Insys_Anthem_001367576                   Insys_Anthem_001367576
Insys_Anthem_001367586                   Insys_Anthem_001367586
Insys_Anthem_001367602                   Insys_Anthem_001367602
Insys_Anthem_001367603                   Insys_Anthem_001367603
Insys_Anthem_001367605                   Insys_Anthem_001367605
Insys_Anthem_001367606                   Insys_Anthem_001367606
Insys_Anthem_001367613                   Insys_Anthem_001367613
Insys_Anthem_001367614                   Insys_Anthem_001367614
Insys_Anthem_001367616                   Insys_Anthem_001367616
Insys_Anthem_001367617                   Insys_Anthem_001367617
Insys_Anthem_001367618                   Insys_Anthem_001367618
Insys_Anthem_001367619                   Insys_Anthem_001367619
Insys_Anthem_001367622                   Insys_Anthem_001367622
Insys_Anthem_001367625                   Insys_Anthem_001367625
Insys_Anthem_001367626                   Insys_Anthem_001367626
Insys_Anthem_001367631                   Insys_Anthem_001367631
Insys_Anthem_001367632                   Insys_Anthem_001367632
Insys_Anthem_001367634                   Insys_Anthem_001367634
Insys_Anthem_001367643                   Insys_Anthem_001367643

                                                    1819
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1821 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367648                   Insys_Anthem_001367648
Insys_Anthem_001367649                   Insys_Anthem_001367649
Insys_Anthem_001367651                   Insys_Anthem_001367651
Insys_Anthem_001367652                   Insys_Anthem_001367652
Insys_Anthem_001367654                   Insys_Anthem_001367654
Insys_Anthem_001367656                   Insys_Anthem_001367656
Insys_Anthem_001367659                   Insys_Anthem_001367659
Insys_Anthem_001367662                   Insys_Anthem_001367662
Insys_Anthem_001367675                   Insys_Anthem_001367675
Insys_Anthem_001367676                   Insys_Anthem_001367676
Insys_Anthem_001367677                   Insys_Anthem_001367677
Insys_Anthem_001367681                   Insys_Anthem_001367681
Insys_Anthem_001367682                   Insys_Anthem_001367682
Insys_Anthem_001367688                   Insys_Anthem_001367688
Insys_Anthem_001367689                   Insys_Anthem_001367689
Insys_Anthem_001367690                   Insys_Anthem_001367690
Insys_Anthem_001367693                   Insys_Anthem_001367693
Insys_Anthem_001367694                   Insys_Anthem_001367694
Insys_Anthem_001367696                   Insys_Anthem_001367696
Insys_Anthem_001367704                   Insys_Anthem_001367704
Insys_Anthem_001367706                   Insys_Anthem_001367706
Insys_Anthem_001367707                   Insys_Anthem_001367707
Insys_Anthem_001367708                   Insys_Anthem_001367708
Insys_Anthem_001367709                   Insys_Anthem_001367709
Insys_Anthem_001367713                   Insys_Anthem_001367713
Insys_Anthem_001367714                   Insys_Anthem_001367714
Insys_Anthem_001367721                   Insys_Anthem_001367721
Insys_Anthem_001367733                   Insys_Anthem_001367733
Insys_Anthem_001367746                   Insys_Anthem_001367746
Insys_Anthem_001367748                   Insys_Anthem_001367748
Insys_Anthem_001367749                   Insys_Anthem_001367749
Insys_Anthem_001367754                   Insys_Anthem_001367754
Insys_Anthem_001367755                   Insys_Anthem_001367755
Insys_Anthem_001367758                   Insys_Anthem_001367758
Insys_Anthem_001367759                   Insys_Anthem_001367759
Insys_Anthem_001367760                   Insys_Anthem_001367760
Insys_Anthem_001367761                   Insys_Anthem_001367761
Insys_Anthem_001367762                   Insys_Anthem_001367762
Insys_Anthem_001367767                   Insys_Anthem_001367767
Insys_Anthem_001367780                   Insys_Anthem_001367780
Insys_Anthem_001367782                   Insys_Anthem_001367782
Insys_Anthem_001367783                   Insys_Anthem_001367783
Insys_Anthem_001367784                   Insys_Anthem_001367784
Insys_Anthem_001367785                   Insys_Anthem_001367785
Insys_Anthem_001367790                   Insys_Anthem_001367790
Insys_Anthem_001367795                   Insys_Anthem_001367795
Insys_Anthem_001367796                   Insys_Anthem_001367796

                                                    1820
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1822 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001367800                   Insys_Anthem_001367800
Insys_Anthem_001367801                   Insys_Anthem_001367801
Insys_Anthem_001367802                   Insys_Anthem_001367802
Insys_Anthem_001367808                   Insys_Anthem_001367808
Insys_Anthem_001367814                   Insys_Anthem_001367814
Insys_Anthem_001367815                   Insys_Anthem_001367815
Insys_Anthem_001367830                   Insys_Anthem_001367830
Insys_Anthem_001367831                   Insys_Anthem_001367831
Insys_Anthem_001367847                   Insys_Anthem_001367847
Insys_Anthem_001367849                   Insys_Anthem_001367849
Insys_Anthem_001367855                   Insys_Anthem_001367855
Insys_Anthem_001367857                   Insys_Anthem_001367857
Insys_Anthem_001367859                   Insys_Anthem_001367859
Insys_Anthem_001367865                   Insys_Anthem_001367865
Insys_Anthem_001367866                   Insys_Anthem_001367866
Insys_Anthem_001367872                   Insys_Anthem_001367872
Insys_Anthem_001367883                   Insys_Anthem_001367883
Insys_Anthem_001367884                   Insys_Anthem_001367884
Insys_Anthem_001367894                   Insys_Anthem_001367894
Insys_Anthem_001367896                   Insys_Anthem_001367896
Insys_Anthem_001367897                   Insys_Anthem_001367897
Insys_Anthem_001367914                   Insys_Anthem_001367914
Insys_Anthem_001367921                   Insys_Anthem_001367921
Insys_Anthem_001367922                   Insys_Anthem_001367922
Insys_Anthem_001367929                   Insys_Anthem_001367929
Insys_Anthem_001367945                   Insys_Anthem_001367945
Insys_Anthem_001367946                   Insys_Anthem_001367946
Insys_Anthem_001367959                   Insys_Anthem_001367959
Insys_Anthem_001367960                   Insys_Anthem_001367960
Insys_Anthem_001367961                   Insys_Anthem_001367961
Insys_Anthem_001367962                   Insys_Anthem_001367962
Insys_Anthem_001367978                   Insys_Anthem_001367978
Insys_Anthem_001367979                   Insys_Anthem_001367979
Insys_Anthem_001367987                   Insys_Anthem_001367987
Insys_Anthem_001367991                   Insys_Anthem_001367991
Insys_Anthem_001367992                   Insys_Anthem_001367992
Insys_Anthem_001367993                   Insys_Anthem_001367993
Insys_Anthem_001367996                   Insys_Anthem_001367996
Insys_Anthem_001367997                   Insys_Anthem_001367997
Insys_Anthem_001368004                   Insys_Anthem_001368004
Insys_Anthem_001368012                   Insys_Anthem_001368012
Insys_Anthem_001368013                   Insys_Anthem_001368013
Insys_Anthem_001368027                   Insys_Anthem_001368027
Insys_Anthem_001368041                   Insys_Anthem_001368041
Insys_Anthem_001368049                   Insys_Anthem_001368049
Insys_Anthem_001368057                   Insys_Anthem_001368057
Insys_Anthem_001368062                   Insys_Anthem_001368062

                                                    1821
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1823 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368064                   Insys_Anthem_001368064
Insys_Anthem_001368075                   Insys_Anthem_001368075
Insys_Anthem_001368080                   Insys_Anthem_001368080
Insys_Anthem_001368081                   Insys_Anthem_001368081
Insys_Anthem_001368082                   Insys_Anthem_001368082
Insys_Anthem_001368092                   Insys_Anthem_001368092
Insys_Anthem_001368093                   Insys_Anthem_001368093
Insys_Anthem_001368094                   Insys_Anthem_001368094
Insys_Anthem_001368098                   Insys_Anthem_001368098
Insys_Anthem_001368112                   Insys_Anthem_001368112
Insys_Anthem_001368117                   Insys_Anthem_001368117
Insys_Anthem_001368129                   Insys_Anthem_001368129
Insys_Anthem_001368131                   Insys_Anthem_001368131
Insys_Anthem_001368142                   Insys_Anthem_001368142
Insys_Anthem_001368143                   Insys_Anthem_001368143
Insys_Anthem_001368147                   Insys_Anthem_001368147
Insys_Anthem_001368150                   Insys_Anthem_001368150
Insys_Anthem_001368152                   Insys_Anthem_001368152
Insys_Anthem_001368161                   Insys_Anthem_001368161
Insys_Anthem_001368164                   Insys_Anthem_001368164
Insys_Anthem_001368173                   Insys_Anthem_001368173
Insys_Anthem_001368177                   Insys_Anthem_001368177
Insys_Anthem_001368184                   Insys_Anthem_001368184
Insys_Anthem_001368201                   Insys_Anthem_001368201
Insys_Anthem_001368202                   Insys_Anthem_001368202
Insys_Anthem_001368206                   Insys_Anthem_001368206
Insys_Anthem_001368211                   Insys_Anthem_001368211
Insys_Anthem_001368214                   Insys_Anthem_001368214
Insys_Anthem_001368217                   Insys_Anthem_001368217
Insys_Anthem_001368223                   Insys_Anthem_001368223
Insys_Anthem_001368225                   Insys_Anthem_001368225
Insys_Anthem_001368226                   Insys_Anthem_001368226
Insys_Anthem_001368228                   Insys_Anthem_001368228
Insys_Anthem_001368229                   Insys_Anthem_001368229
Insys_Anthem_001368230                   Insys_Anthem_001368230
Insys_Anthem_001368237                   Insys_Anthem_001368237
Insys_Anthem_001368241                   Insys_Anthem_001368241
Insys_Anthem_001368243                   Insys_Anthem_001368243
Insys_Anthem_001368244                   Insys_Anthem_001368244
Insys_Anthem_001368246                   Insys_Anthem_001368246
Insys_Anthem_001368250                   Insys_Anthem_001368250
Insys_Anthem_001368255                   Insys_Anthem_001368255
Insys_Anthem_001368263                   Insys_Anthem_001368263
Insys_Anthem_001368265                   Insys_Anthem_001368265
Insys_Anthem_001368266                   Insys_Anthem_001368266
Insys_Anthem_001368269                   Insys_Anthem_001368269
Insys_Anthem_001368272                   Insys_Anthem_001368272

                                                    1822
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1824 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368278                   Insys_Anthem_001368278
Insys_Anthem_001368281                   Insys_Anthem_001368281
Insys_Anthem_001368283                   Insys_Anthem_001368283
Insys_Anthem_001368287                   Insys_Anthem_001368287
Insys_Anthem_001368298                   Insys_Anthem_001368298
Insys_Anthem_001368300                   Insys_Anthem_001368300
Insys_Anthem_001368302                   Insys_Anthem_001368302
Insys_Anthem_001368306                   Insys_Anthem_001368306
Insys_Anthem_001368310                   Insys_Anthem_001368310
Insys_Anthem_001368311                   Insys_Anthem_001368311
Insys_Anthem_001368322                   Insys_Anthem_001368322
Insys_Anthem_001368323                   Insys_Anthem_001368323
Insys_Anthem_001368324                   Insys_Anthem_001368324
Insys_Anthem_001368328                   Insys_Anthem_001368328
Insys_Anthem_001368329                   Insys_Anthem_001368329
Insys_Anthem_001368331                   Insys_Anthem_001368331
Insys_Anthem_001368332                   Insys_Anthem_001368332
Insys_Anthem_001368333                   Insys_Anthem_001368333
Insys_Anthem_001368334                   Insys_Anthem_001368334
Insys_Anthem_001368336                   Insys_Anthem_001368336
Insys_Anthem_001368342                   Insys_Anthem_001368342
Insys_Anthem_001368343                   Insys_Anthem_001368343
Insys_Anthem_001368350                   Insys_Anthem_001368350
Insys_Anthem_001368351                   Insys_Anthem_001368351
Insys_Anthem_001368360                   Insys_Anthem_001368360
Insys_Anthem_001368361                   Insys_Anthem_001368361
Insys_Anthem_001368362                   Insys_Anthem_001368362
Insys_Anthem_001368364                   Insys_Anthem_001368364
Insys_Anthem_001368368                   Insys_Anthem_001368368
Insys_Anthem_001368372                   Insys_Anthem_001368372
Insys_Anthem_001368373                   Insys_Anthem_001368373
Insys_Anthem_001368374                   Insys_Anthem_001368374
Insys_Anthem_001368375                   Insys_Anthem_001368375
Insys_Anthem_001368384                   Insys_Anthem_001368384
Insys_Anthem_001368386                   Insys_Anthem_001368386
Insys_Anthem_001368389                   Insys_Anthem_001368389
Insys_Anthem_001368390                   Insys_Anthem_001368390
Insys_Anthem_001368397                   Insys_Anthem_001368397
Insys_Anthem_001368399                   Insys_Anthem_001368399
Insys_Anthem_001368412                   Insys_Anthem_001368412
Insys_Anthem_001368414                   Insys_Anthem_001368414
Insys_Anthem_001368416                   Insys_Anthem_001368416
Insys_Anthem_001368417                   Insys_Anthem_001368417
Insys_Anthem_001368419                   Insys_Anthem_001368419
Insys_Anthem_001368421                   Insys_Anthem_001368421
Insys_Anthem_001368430                   Insys_Anthem_001368430
Insys_Anthem_001368431                   Insys_Anthem_001368431

                                                    1823
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1825 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368432                   Insys_Anthem_001368432
Insys_Anthem_001368433                   Insys_Anthem_001368433
Insys_Anthem_001368435                   Insys_Anthem_001368435
Insys_Anthem_001368436                   Insys_Anthem_001368436
Insys_Anthem_001368448                   Insys_Anthem_001368448
Insys_Anthem_001368455                   Insys_Anthem_001368455
Insys_Anthem_001368458                   Insys_Anthem_001368458
Insys_Anthem_001368460                   Insys_Anthem_001368460
Insys_Anthem_001368466                   Insys_Anthem_001368466
Insys_Anthem_001368472                   Insys_Anthem_001368472
Insys_Anthem_001368473                   Insys_Anthem_001368473
Insys_Anthem_001368480                   Insys_Anthem_001368480
Insys_Anthem_001368490                   Insys_Anthem_001368490
Insys_Anthem_001368494                   Insys_Anthem_001368494
Insys_Anthem_001368503                   Insys_Anthem_001368503
Insys_Anthem_001368506                   Insys_Anthem_001368506
Insys_Anthem_001368512                   Insys_Anthem_001368512
Insys_Anthem_001368515                   Insys_Anthem_001368515
Insys_Anthem_001368525                   Insys_Anthem_001368525
Insys_Anthem_001368528                   Insys_Anthem_001368528
Insys_Anthem_001368536                   Insys_Anthem_001368536
Insys_Anthem_001368539                   Insys_Anthem_001368539
Insys_Anthem_001368540                   Insys_Anthem_001368540
Insys_Anthem_001368541                   Insys_Anthem_001368541
Insys_Anthem_001368542                   Insys_Anthem_001368542
Insys_Anthem_001368548                   Insys_Anthem_001368548
Insys_Anthem_001368550                   Insys_Anthem_001368550
Insys_Anthem_001368553                   Insys_Anthem_001368553
Insys_Anthem_001368559                   Insys_Anthem_001368559
Insys_Anthem_001368564                   Insys_Anthem_001368564
Insys_Anthem_001368565                   Insys_Anthem_001368565
Insys_Anthem_001368566                   Insys_Anthem_001368566
Insys_Anthem_001368568                   Insys_Anthem_001368568
Insys_Anthem_001368574                   Insys_Anthem_001368574
Insys_Anthem_001368576                   Insys_Anthem_001368576
Insys_Anthem_001368578                   Insys_Anthem_001368578
Insys_Anthem_001368583                   Insys_Anthem_001368583
Insys_Anthem_001368585                   Insys_Anthem_001368585
Insys_Anthem_001368592                   Insys_Anthem_001368592
Insys_Anthem_001368594                   Insys_Anthem_001368594
Insys_Anthem_001368596                   Insys_Anthem_001368596
Insys_Anthem_001368599                   Insys_Anthem_001368599
Insys_Anthem_001368600                   Insys_Anthem_001368600
Insys_Anthem_001368607                   Insys_Anthem_001368607
Insys_Anthem_001368616                   Insys_Anthem_001368616
Insys_Anthem_001368621                   Insys_Anthem_001368621
Insys_Anthem_001368622                   Insys_Anthem_001368622

                                                    1824
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1826 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368623                   Insys_Anthem_001368623
Insys_Anthem_001368624                   Insys_Anthem_001368624
Insys_Anthem_001368626                   Insys_Anthem_001368626
Insys_Anthem_001368627                   Insys_Anthem_001368627
Insys_Anthem_001368629                   Insys_Anthem_001368629
Insys_Anthem_001368639                   Insys_Anthem_001368639
Insys_Anthem_001368641                   Insys_Anthem_001368641
Insys_Anthem_001368643                   Insys_Anthem_001368643
Insys_Anthem_001368645                   Insys_Anthem_001368645
Insys_Anthem_001368647                   Insys_Anthem_001368647
Insys_Anthem_001368652                   Insys_Anthem_001368652
Insys_Anthem_001368653                   Insys_Anthem_001368653
Insys_Anthem_001368669                   Insys_Anthem_001368669
Insys_Anthem_001368675                   Insys_Anthem_001368675
Insys_Anthem_001368679                   Insys_Anthem_001368679
Insys_Anthem_001368680                   Insys_Anthem_001368680
Insys_Anthem_001368681                   Insys_Anthem_001368681
Insys_Anthem_001368690                   Insys_Anthem_001368690
Insys_Anthem_001368691                   Insys_Anthem_001368691
Insys_Anthem_001368693                   Insys_Anthem_001368693
Insys_Anthem_001368695                   Insys_Anthem_001368695
Insys_Anthem_001368702                   Insys_Anthem_001368702
Insys_Anthem_001368709                   Insys_Anthem_001368709
Insys_Anthem_001368711                   Insys_Anthem_001368711
Insys_Anthem_001368712                   Insys_Anthem_001368712
Insys_Anthem_001368713                   Insys_Anthem_001368713
Insys_Anthem_001368714                   Insys_Anthem_001368714
Insys_Anthem_001368718                   Insys_Anthem_001368718
Insys_Anthem_001368719                   Insys_Anthem_001368719
Insys_Anthem_001368720                   Insys_Anthem_001368720
Insys_Anthem_001368726                   Insys_Anthem_001368726
Insys_Anthem_001368746                   Insys_Anthem_001368746
Insys_Anthem_001368751                   Insys_Anthem_001368751
Insys_Anthem_001368756                   Insys_Anthem_001368756
Insys_Anthem_001368758                   Insys_Anthem_001368758
Insys_Anthem_001368759                   Insys_Anthem_001368759
Insys_Anthem_001368762                   Insys_Anthem_001368762
Insys_Anthem_001368766                   Insys_Anthem_001368766
Insys_Anthem_001368767                   Insys_Anthem_001368767
Insys_Anthem_001368775                   Insys_Anthem_001368775
Insys_Anthem_001368777                   Insys_Anthem_001368777
Insys_Anthem_001368779                   Insys_Anthem_001368779
Insys_Anthem_001368781                   Insys_Anthem_001368781
Insys_Anthem_001368783                   Insys_Anthem_001368783
Insys_Anthem_001368785                   Insys_Anthem_001368785
Insys_Anthem_001368787                   Insys_Anthem_001368787
Insys_Anthem_001368788                   Insys_Anthem_001368788

                                                    1825
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1827 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368789                   Insys_Anthem_001368789
Insys_Anthem_001368794                   Insys_Anthem_001368794
Insys_Anthem_001368796                   Insys_Anthem_001368796
Insys_Anthem_001368797                   Insys_Anthem_001368797
Insys_Anthem_001368798                   Insys_Anthem_001368798
Insys_Anthem_001368799                   Insys_Anthem_001368799
Insys_Anthem_001368800                   Insys_Anthem_001368800
Insys_Anthem_001368801                   Insys_Anthem_001368801
Insys_Anthem_001368802                   Insys_Anthem_001368802
Insys_Anthem_001368806                   Insys_Anthem_001368806
Insys_Anthem_001368807                   Insys_Anthem_001368807
Insys_Anthem_001368808                   Insys_Anthem_001368808
Insys_Anthem_001368811                   Insys_Anthem_001368811
Insys_Anthem_001368812                   Insys_Anthem_001368812
Insys_Anthem_001368814                   Insys_Anthem_001368814
Insys_Anthem_001368815                   Insys_Anthem_001368815
Insys_Anthem_001368816                   Insys_Anthem_001368816
Insys_Anthem_001368817                   Insys_Anthem_001368817
Insys_Anthem_001368818                   Insys_Anthem_001368818
Insys_Anthem_001368819                   Insys_Anthem_001368819
Insys_Anthem_001368820                   Insys_Anthem_001368820
Insys_Anthem_001368821                   Insys_Anthem_001368821
Insys_Anthem_001368822                   Insys_Anthem_001368822
Insys_Anthem_001368825                   Insys_Anthem_001368825
Insys_Anthem_001368826                   Insys_Anthem_001368826
Insys_Anthem_001368827                   Insys_Anthem_001368827
Insys_Anthem_001368828                   Insys_Anthem_001368828
Insys_Anthem_001368829                   Insys_Anthem_001368829
Insys_Anthem_001368830                   Insys_Anthem_001368830
Insys_Anthem_001368831                   Insys_Anthem_001368831
Insys_Anthem_001368832                   Insys_Anthem_001368832
Insys_Anthem_001368833                   Insys_Anthem_001368833
Insys_Anthem_001368834                   Insys_Anthem_001368834
Insys_Anthem_001368835                   Insys_Anthem_001368835
Insys_Anthem_001368836                   Insys_Anthem_001368836
Insys_Anthem_001368837                   Insys_Anthem_001368837
Insys_Anthem_001368838                   Insys_Anthem_001368838
Insys_Anthem_001368839                   Insys_Anthem_001368839
Insys_Anthem_001368840                   Insys_Anthem_001368840
Insys_Anthem_001368843                   Insys_Anthem_001368843
Insys_Anthem_001368844                   Insys_Anthem_001368844
Insys_Anthem_001368845                   Insys_Anthem_001368845
Insys_Anthem_001368846                   Insys_Anthem_001368846
Insys_Anthem_001368848                   Insys_Anthem_001368848
Insys_Anthem_001368849                   Insys_Anthem_001368849
Insys_Anthem_001368850                   Insys_Anthem_001368850
Insys_Anthem_001368851                   Insys_Anthem_001368851

                                                    1826
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1828 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368852                   Insys_Anthem_001368852
Insys_Anthem_001368853                   Insys_Anthem_001368853
Insys_Anthem_001368855                   Insys_Anthem_001368855
Insys_Anthem_001368856                   Insys_Anthem_001368856
Insys_Anthem_001368857                   Insys_Anthem_001368857
Insys_Anthem_001368858                   Insys_Anthem_001368858
Insys_Anthem_001368859                   Insys_Anthem_001368859
Insys_Anthem_001368860                   Insys_Anthem_001368860
Insys_Anthem_001368861                   Insys_Anthem_001368861
Insys_Anthem_001368862                   Insys_Anthem_001368862
Insys_Anthem_001368863                   Insys_Anthem_001368863
Insys_Anthem_001368864                   Insys_Anthem_001368864
Insys_Anthem_001368865                   Insys_Anthem_001368865
Insys_Anthem_001368866                   Insys_Anthem_001368866
Insys_Anthem_001368867                   Insys_Anthem_001368867
Insys_Anthem_001368868                   Insys_Anthem_001368868
Insys_Anthem_001368869                   Insys_Anthem_001368869
Insys_Anthem_001368870                   Insys_Anthem_001368870
Insys_Anthem_001368871                   Insys_Anthem_001368871
Insys_Anthem_001368872                   Insys_Anthem_001368872
Insys_Anthem_001368873                   Insys_Anthem_001368873
Insys_Anthem_001368874                   Insys_Anthem_001368874
Insys_Anthem_001368875                   Insys_Anthem_001368875
Insys_Anthem_001368876                   Insys_Anthem_001368876
Insys_Anthem_001368877                   Insys_Anthem_001368877
Insys_Anthem_001368878                   Insys_Anthem_001368878
Insys_Anthem_001368879                   Insys_Anthem_001368879
Insys_Anthem_001368880                   Insys_Anthem_001368880
Insys_Anthem_001368881                   Insys_Anthem_001368881
Insys_Anthem_001368882                   Insys_Anthem_001368882
Insys_Anthem_001368883                   Insys_Anthem_001368883
Insys_Anthem_001368885                   Insys_Anthem_001368885
Insys_Anthem_001368886                   Insys_Anthem_001368886
Insys_Anthem_001368887                   Insys_Anthem_001368887
Insys_Anthem_001368888                   Insys_Anthem_001368888
Insys_Anthem_001368889                   Insys_Anthem_001368889
Insys_Anthem_001368890                   Insys_Anthem_001368890
Insys_Anthem_001368891                   Insys_Anthem_001368891
Insys_Anthem_001368892                   Insys_Anthem_001368892
Insys_Anthem_001368893                   Insys_Anthem_001368893
Insys_Anthem_001368894                   Insys_Anthem_001368894
Insys_Anthem_001368895                   Insys_Anthem_001368895
Insys_Anthem_001368896                   Insys_Anthem_001368896
Insys_Anthem_001368897                   Insys_Anthem_001368897
Insys_Anthem_001368898                   Insys_Anthem_001368898
Insys_Anthem_001368899                   Insys_Anthem_001368899
Insys_Anthem_001368900                   Insys_Anthem_001368900

                                                    1827
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1829 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368901                   Insys_Anthem_001368901
Insys_Anthem_001368902                   Insys_Anthem_001368902
Insys_Anthem_001368903                   Insys_Anthem_001368903
Insys_Anthem_001368904                   Insys_Anthem_001368904
Insys_Anthem_001368905                   Insys_Anthem_001368905
Insys_Anthem_001368906                   Insys_Anthem_001368906
Insys_Anthem_001368907                   Insys_Anthem_001368907
Insys_Anthem_001368908                   Insys_Anthem_001368908
Insys_Anthem_001368909                   Insys_Anthem_001368909
Insys_Anthem_001368910                   Insys_Anthem_001368910
Insys_Anthem_001368911                   Insys_Anthem_001368911
Insys_Anthem_001368912                   Insys_Anthem_001368912
Insys_Anthem_001368913                   Insys_Anthem_001368913
Insys_Anthem_001368915                   Insys_Anthem_001368915
Insys_Anthem_001368916                   Insys_Anthem_001368916
Insys_Anthem_001368917                   Insys_Anthem_001368917
Insys_Anthem_001368918                   Insys_Anthem_001368918
Insys_Anthem_001368923                   Insys_Anthem_001368923
Insys_Anthem_001368924                   Insys_Anthem_001368924
Insys_Anthem_001368928                   Insys_Anthem_001368928
Insys_Anthem_001368929                   Insys_Anthem_001368929
Insys_Anthem_001368931                   Insys_Anthem_001368931
Insys_Anthem_001368932                   Insys_Anthem_001368932
Insys_Anthem_001368933                   Insys_Anthem_001368933
Insys_Anthem_001368934                   Insys_Anthem_001368934
Insys_Anthem_001368935                   Insys_Anthem_001368935
Insys_Anthem_001368936                   Insys_Anthem_001368936
Insys_Anthem_001368938                   Insys_Anthem_001368938
Insys_Anthem_001368940                   Insys_Anthem_001368940
Insys_Anthem_001368941                   Insys_Anthem_001368941
Insys_Anthem_001368942                   Insys_Anthem_001368942
Insys_Anthem_001368943                   Insys_Anthem_001368943
Insys_Anthem_001368944                   Insys_Anthem_001368944
Insys_Anthem_001368945                   Insys_Anthem_001368945
Insys_Anthem_001368946                   Insys_Anthem_001368946
Insys_Anthem_001368947                   Insys_Anthem_001368947
Insys_Anthem_001368949                   Insys_Anthem_001368949
Insys_Anthem_001368953                   Insys_Anthem_001368953
Insys_Anthem_001368954                   Insys_Anthem_001368954
Insys_Anthem_001368955                   Insys_Anthem_001368955
Insys_Anthem_001368956                   Insys_Anthem_001368956
Insys_Anthem_001368957                   Insys_Anthem_001368957
Insys_Anthem_001368958                   Insys_Anthem_001368958
Insys_Anthem_001368961                   Insys_Anthem_001368961
Insys_Anthem_001368964                   Insys_Anthem_001368964
Insys_Anthem_001368966                   Insys_Anthem_001368966
Insys_Anthem_001368968                   Insys_Anthem_001368968

                                                    1828
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1830 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001368969                   Insys_Anthem_001368969
Insys_Anthem_001368970                   Insys_Anthem_001368970
Insys_Anthem_001368971                   Insys_Anthem_001368971
Insys_Anthem_001368972                   Insys_Anthem_001368972
Insys_Anthem_001368977                   Insys_Anthem_001368977
Insys_Anthem_001368983                   Insys_Anthem_001368983
Insys_Anthem_001368984                   Insys_Anthem_001368984
Insys_Anthem_001368986                   Insys_Anthem_001368986
Insys_Anthem_001368987                   Insys_Anthem_001368987
Insys_Anthem_001368988                   Insys_Anthem_001368988
Insys_Anthem_001368989                   Insys_Anthem_001368989
Insys_Anthem_001368990                   Insys_Anthem_001368990
Insys_Anthem_001368991                   Insys_Anthem_001368991
Insys_Anthem_001368992                   Insys_Anthem_001368992
Insys_Anthem_001368993                   Insys_Anthem_001368993
Insys_Anthem_001368994                   Insys_Anthem_001368994
Insys_Anthem_001368996                   Insys_Anthem_001368996
Insys_Anthem_001368997                   Insys_Anthem_001368997
Insys_Anthem_001369000                   Insys_Anthem_001369000
Insys_Anthem_001369001                   Insys_Anthem_001369001
Insys_Anthem_001369002                   Insys_Anthem_001369002
Insys_Anthem_001369007                   Insys_Anthem_001369007
Insys_Anthem_001369012                   Insys_Anthem_001369012
Insys_Anthem_001369013                   Insys_Anthem_001369013
Insys_Anthem_001369014                   Insys_Anthem_001369014
Insys_Anthem_001369017                   Insys_Anthem_001369017
Insys_Anthem_001369018                   Insys_Anthem_001369018
Insys_Anthem_001369022                   Insys_Anthem_001369022
Insys_Anthem_001369024                   Insys_Anthem_001369024
Insys_Anthem_001369030                   Insys_Anthem_001369030
Insys_Anthem_001369031                   Insys_Anthem_001369031
Insys_Anthem_001369032                   Insys_Anthem_001369032
Insys_Anthem_001369035                   Insys_Anthem_001369035
Insys_Anthem_001369036                   Insys_Anthem_001369036
Insys_Anthem_001369038                   Insys_Anthem_001369038
Insys_Anthem_001369050                   Insys_Anthem_001369050
Insys_Anthem_001369055                   Insys_Anthem_001369055
Insys_Anthem_001369056                   Insys_Anthem_001369056
Insys_Anthem_001369060                   Insys_Anthem_001369060
Insys_Anthem_001369061                   Insys_Anthem_001369061
Insys_Anthem_001369063                   Insys_Anthem_001369063
Insys_Anthem_001369067                   Insys_Anthem_001369067
Insys_Anthem_001369074                   Insys_Anthem_001369074
Insys_Anthem_001369079                   Insys_Anthem_001369079
Insys_Anthem_001369082                   Insys_Anthem_001369082
Insys_Anthem_001369084                   Insys_Anthem_001369084
Insys_Anthem_001369085                   Insys_Anthem_001369085

                                                    1829
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1831 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001369086                   Insys_Anthem_001369086
Insys_Anthem_001369087                   Insys_Anthem_001369087
Insys_Anthem_001369089                   Insys_Anthem_001369089
Insys_Anthem_001369092                   Insys_Anthem_001369092
Insys_Anthem_001369093                   Insys_Anthem_001369093
Insys_Anthem_001369095                   Insys_Anthem_001369095
Insys_Anthem_001369098                   Insys_Anthem_001369098
Insys_Anthem_001369102                   Insys_Anthem_001369102
Insys_Anthem_001369104                   Insys_Anthem_001369104
Insys_Anthem_001369106                   Insys_Anthem_001369106
Insys_Anthem_001369107                   Insys_Anthem_001369107
Insys_Anthem_001369111                   Insys_Anthem_001369111
Insys_Anthem_001369116                   Insys_Anthem_001369116
Insys_Anthem_001369120                   Insys_Anthem_001369120
Insys_Anthem_001369121                   Insys_Anthem_001369121
Insys_Anthem_001369122                   Insys_Anthem_001369122
Insys_Anthem_001369124                   Insys_Anthem_001369124
Insys_Anthem_001369125                   Insys_Anthem_001369125
Insys_Anthem_001369127                   Insys_Anthem_001369127
Insys_Anthem_001369128                   Insys_Anthem_001369128
Insys_Anthem_001369129                   Insys_Anthem_001369129
Insys_Anthem_001369133                   Insys_Anthem_001369133
Insys_Anthem_001369134                   Insys_Anthem_001369134
Insys_Anthem_001369136                   Insys_Anthem_001369136
Insys_Anthem_001369137                   Insys_Anthem_001369137
Insys_Anthem_001369138                   Insys_Anthem_001369138
Insys_Anthem_001369139                   Insys_Anthem_001369139
Insys_Anthem_001369140                   Insys_Anthem_001369140
Insys_Anthem_001369142                   Insys_Anthem_001369142
Insys_Anthem_001369145                   Insys_Anthem_001369145
Insys_Anthem_001369146                   Insys_Anthem_001369146
Insys_Anthem_001369148                   Insys_Anthem_001369148
Insys_Anthem_001369150                   Insys_Anthem_001369150
Insys_Anthem_001369151                   Insys_Anthem_001369151
Insys_Anthem_001369152                   Insys_Anthem_001369152
Insys_Anthem_001369153                   Insys_Anthem_001369153
Insys_Anthem_001369154                   Insys_Anthem_001369154
Insys_Anthem_001369156                   Insys_Anthem_001369156
Insys_Anthem_001369157                   Insys_Anthem_001369157
Insys_Anthem_001369159                   Insys_Anthem_001369159
Insys_Anthem_001369160                   Insys_Anthem_001369160
Insys_Anthem_001369161                   Insys_Anthem_001369161
Insys_Anthem_001369162                   Insys_Anthem_001369162
Insys_Anthem_001369164                   Insys_Anthem_001369164
Insys_Anthem_001369165                   Insys_Anthem_001369165
Insys_Anthem_001369166                   Insys_Anthem_001369166
Insys_Anthem_001369167                   Insys_Anthem_001369167

                                                    1830
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1832 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001369168                   Insys_Anthem_001369168
Insys_Anthem_001369169                   Insys_Anthem_001369169
Insys_Anthem_001369171                   Insys_Anthem_001369171
Insys_Anthem_001369172                   Insys_Anthem_001369172
Insys_Anthem_001369174                   Insys_Anthem_001369174
Insys_Anthem_001369175                   Insys_Anthem_001369175
Insys_Anthem_001369177                   Insys_Anthem_001369177
Insys_Anthem_001369179                   Insys_Anthem_001369179
Insys_Anthem_001369180                   Insys_Anthem_001369180
Insys_Anthem_001369182                   Insys_Anthem_001369182
Insys_Anthem_001369183                   Insys_Anthem_001369183
Insys_Anthem_001369184                   Insys_Anthem_001369184
Insys_Anthem_001369185                   Insys_Anthem_001369185
Insys_Anthem_001369186                   Insys_Anthem_001369186
Insys_Anthem_001369187                   Insys_Anthem_001369187
Insys_Anthem_001369188                   Insys_Anthem_001369188
Insys_Anthem_001369189                   Insys_Anthem_001369189
Insys_Anthem_001369190                   Insys_Anthem_001369190
Insys_Anthem_001369191                   Insys_Anthem_001369191
Insys_Anthem_001369192                   Insys_Anthem_001369192
Insys_Anthem_001369194                   Insys_Anthem_001369194
Insys_Anthem_001369195                   Insys_Anthem_001369195
Insys_Anthem_001369197                   Insys_Anthem_001369197
Insys_Anthem_001369198                   Insys_Anthem_001369198
Insys_Anthem_001369199                   Insys_Anthem_001369199
Insys_Anthem_001369200                   Insys_Anthem_001369200
Insys_Anthem_001369201                   Insys_Anthem_001369201
Insys_Anthem_001369202                   Insys_Anthem_001369202
Insys_Anthem_001369207                   Insys_Anthem_001369207
Insys_Anthem_001369208                   Insys_Anthem_001369208
Insys_Anthem_001369209                   Insys_Anthem_001369209
Insys_Anthem_001369211                   Insys_Anthem_001369211
Insys_Anthem_001369213                   Insys_Anthem_001369213
Insys_Anthem_001369216                   Insys_Anthem_001369216
Insys_Anthem_001369217                   Insys_Anthem_001369217
Insys_Anthem_001369218                   Insys_Anthem_001369218
Insys_Anthem_001369219                   Insys_Anthem_001369219
Insys_Anthem_001369249                   Insys_Anthem_001369249
Insys_Anthem_001369250                   Insys_Anthem_001369250
Insys_Anthem_001369260                   Insys_Anthem_001369260
Insys_Anthem_001369276                   Insys_Anthem_001369276
Insys_Anthem_001369295                   Insys_Anthem_001369295
Insys_Anthem_001369346                   Insys_Anthem_001369346
Insys_Anthem_001369363                   Insys_Anthem_001369363
Insys_Anthem_001369378                   Insys_Anthem_001369378
Insys_Anthem_001369379                   Insys_Anthem_001369379
Insys_Anthem_001369404                   Insys_Anthem_001369404

                                                    1831
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1833 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001369432                   Insys_Anthem_001369432
Insys_Anthem_001369433                   Insys_Anthem_001369433
Insys_Anthem_001369434                   Insys_Anthem_001369434
Insys_Anthem_001369565                   Insys_Anthem_001369565
Insys_Anthem_001369568                   Insys_Anthem_001369568
Insys_Anthem_001369569                   Insys_Anthem_001369569
Insys_Anthem_001369612                   Insys_Anthem_001369612
Insys_Anthem_001369637                   Insys_Anthem_001369637
Insys_Anthem_001369648                   Insys_Anthem_001369648
Insys_Anthem_001369650                   Insys_Anthem_001369650
Insys_Anthem_001369707                   Insys_Anthem_001369707
Insys_Anthem_001369709                   Insys_Anthem_001369709
Insys_Anthem_001369752                   Insys_Anthem_001369752
Insys_Anthem_001369777                   Insys_Anthem_001369777
Insys_Anthem_001369787                   Insys_Anthem_001369787
Insys_Anthem_001369794                   Insys_Anthem_001369794
Insys_Anthem_001369802                   Insys_Anthem_001369802
Insys_Anthem_001369806                   Insys_Anthem_001369806
Insys_Anthem_001369818                   Insys_Anthem_001369818
Insys_Anthem_001369819                   Insys_Anthem_001369819
Insys_Anthem_001369854                   Insys_Anthem_001369854
Insys_Anthem_001369856                   Insys_Anthem_001369856
Insys_Anthem_001369862                   Insys_Anthem_001369862
Insys_Anthem_001369869                   Insys_Anthem_001369869
Insys_Anthem_001369883                   Insys_Anthem_001369883
Insys_Anthem_001369935                   Insys_Anthem_001369935
Insys_Anthem_001369997                   Insys_Anthem_001369997
Insys_Anthem_001370033                   Insys_Anthem_001370033
Insys_Anthem_001370048                   Insys_Anthem_001370048
Insys_Anthem_001370102                   Insys_Anthem_001370102
Insys_Anthem_001370110                   Insys_Anthem_001370110
Insys_Anthem_001370122                   Insys_Anthem_001370122
Insys_Anthem_001370123                   Insys_Anthem_001370123
Insys_Anthem_001370125                   Insys_Anthem_001370125
Insys_Anthem_001370127                   Insys_Anthem_001370127
Insys_Anthem_001370128                   Insys_Anthem_001370128
Insys_Anthem_001370129                   Insys_Anthem_001370129
Insys_Anthem_001370130                   Insys_Anthem_001370130
Insys_Anthem_001370131                   Insys_Anthem_001370131
Insys_Anthem_001370133                   Insys_Anthem_001370133
Insys_Anthem_001370134                   Insys_Anthem_001370134
Insys_Anthem_001370136                   Insys_Anthem_001370136
Insys_Anthem_001370139                   Insys_Anthem_001370139
Insys_Anthem_001370148                   Insys_Anthem_001370148
Insys_Anthem_001370152                   Insys_Anthem_001370152
Insys_Anthem_001370153                   Insys_Anthem_001370153
Insys_Anthem_001370155                   Insys_Anthem_001370155

                                                    1832
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1834 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001370162                   Insys_Anthem_001370162
Insys_Anthem_001370179                   Insys_Anthem_001370179
Insys_Anthem_001370336                   Insys_Anthem_001370336
Insys_Anthem_001370345                   Insys_Anthem_001370345
Insys_Anthem_001370355                   Insys_Anthem_001370355
Insys_Anthem_001370356                   Insys_Anthem_001370356
Insys_Anthem_001370378                   Insys_Anthem_001370378
Insys_Anthem_001370382                   Insys_Anthem_001370382
Insys_Anthem_001370400                   Insys_Anthem_001370400
Insys_Anthem_001370412                   Insys_Anthem_001370412
Insys_Anthem_001370414                   Insys_Anthem_001370414
Insys_Anthem_001370415                   Insys_Anthem_001370415
Insys_Anthem_001370420                   Insys_Anthem_001370420
Insys_Anthem_001370426                   Insys_Anthem_001370426
Insys_Anthem_001370438                   Insys_Anthem_001370438
Insys_Anthem_001370446                   Insys_Anthem_001370446
Insys_Anthem_001370465                   Insys_Anthem_001370465
Insys_Anthem_001370482                   Insys_Anthem_001370482
Insys_Anthem_001370492                   Insys_Anthem_001370492
Insys_Anthem_001370507                   Insys_Anthem_001370507
Insys_Anthem_001370511                   Insys_Anthem_001370511
Insys_Anthem_001370515                   Insys_Anthem_001370515
Insys_Anthem_001370526                   Insys_Anthem_001370526
Insys_Anthem_001370528                   Insys_Anthem_001370528
Insys_Anthem_001370537                   Insys_Anthem_001370537
Insys_Anthem_001370538                   Insys_Anthem_001370538
Insys_Anthem_001370540                   Insys_Anthem_001370540
Insys_Anthem_001370542                   Insys_Anthem_001370542
Insys_Anthem_001370550                   Insys_Anthem_001370550
Insys_Anthem_001370572                   Insys_Anthem_001370572
Insys_Anthem_001370573                   Insys_Anthem_001370573
Insys_Anthem_001370574                   Insys_Anthem_001370574
Insys_Anthem_001370587                   Insys_Anthem_001370587
Insys_Anthem_001370589                   Insys_Anthem_001370589
Insys_Anthem_001370592                   Insys_Anthem_001370592
Insys_Anthem_001370593                   Insys_Anthem_001370593
Insys_Anthem_001370598                   Insys_Anthem_001370598
Insys_Anthem_001370599                   Insys_Anthem_001370599
Insys_Anthem_001370600                   Insys_Anthem_001370600
Insys_Anthem_001370602                   Insys_Anthem_001370602
Insys_Anthem_001370603                   Insys_Anthem_001370603
Insys_Anthem_001370605                   Insys_Anthem_001370605
Insys_Anthem_001370606                   Insys_Anthem_001370606
Insys_Anthem_001370607                   Insys_Anthem_001370607
Insys_Anthem_001370608                   Insys_Anthem_001370608
Insys_Anthem_001370609                   Insys_Anthem_001370609
Insys_Anthem_001370610                   Insys_Anthem_001370610

                                                    1833
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1835 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001370613                   Insys_Anthem_001370613
Insys_Anthem_001370614                   Insys_Anthem_001370614
Insys_Anthem_001370616                   Insys_Anthem_001370616
Insys_Anthem_001370617                   Insys_Anthem_001370617
Insys_Anthem_001370618                   Insys_Anthem_001370618
Insys_Anthem_001370627                   Insys_Anthem_001370627
Insys_Anthem_001370628                   Insys_Anthem_001370628
Insys_Anthem_001370632                   Insys_Anthem_001370632
Insys_Anthem_001370633                   Insys_Anthem_001370633
Insys_Anthem_001370636                   Insys_Anthem_001370636
Insys_Anthem_001370637                   Insys_Anthem_001370637
Insys_Anthem_001370640                   Insys_Anthem_001370640
Insys_Anthem_001370641                   Insys_Anthem_001370641
Insys_Anthem_001370642                   Insys_Anthem_001370642
Insys_Anthem_001370643                   Insys_Anthem_001370643
Insys_Anthem_001370644                   Insys_Anthem_001370644
Insys_Anthem_001370645                   Insys_Anthem_001370645
Insys_Anthem_001370647                   Insys_Anthem_001370647
Insys_Anthem_001370648                   Insys_Anthem_001370648
Insys_Anthem_001370649                   Insys_Anthem_001370649
Insys_Anthem_001370651                   Insys_Anthem_001370651
Insys_Anthem_001370652                   Insys_Anthem_001370652
Insys_Anthem_001370654                   Insys_Anthem_001370654
Insys_Anthem_001370657                   Insys_Anthem_001370657
Insys_Anthem_001370658                   Insys_Anthem_001370658
Insys_Anthem_001370659                   Insys_Anthem_001370659
Insys_Anthem_001370660                   Insys_Anthem_001370660
Insys_Anthem_001370663                   Insys_Anthem_001370663
Insys_Anthem_001370666                   Insys_Anthem_001370666
Insys_Anthem_001370669                   Insys_Anthem_001370669
Insys_Anthem_001370670                   Insys_Anthem_001370670
Insys_Anthem_001370671                   Insys_Anthem_001370671
Insys_Anthem_001370673                   Insys_Anthem_001370673
Insys_Anthem_001370677                   Insys_Anthem_001370677
Insys_Anthem_001370682                   Insys_Anthem_001370682
Insys_Anthem_001370685                   Insys_Anthem_001370685
Insys_Anthem_001370686                   Insys_Anthem_001370686
Insys_Anthem_001370687                   Insys_Anthem_001370687
Insys_Anthem_001370689                   Insys_Anthem_001370689
Insys_Anthem_001370691                   Insys_Anthem_001370691
Insys_Anthem_001370692                   Insys_Anthem_001370692
Insys_Anthem_001370693                   Insys_Anthem_001370693
Insys_Anthem_001370695                   Insys_Anthem_001370695
Insys_Anthem_001370697                   Insys_Anthem_001370697
Insys_Anthem_001370698                   Insys_Anthem_001370698
Insys_Anthem_001370705                   Insys_Anthem_001370705
Insys_Anthem_001370707                   Insys_Anthem_001370707

                                                    1834
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1836 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001370708                   Insys_Anthem_001370708
Insys_Anthem_001370709                   Insys_Anthem_001370709
Insys_Anthem_001370712                   Insys_Anthem_001370712
Insys_Anthem_001370713                   Insys_Anthem_001370713
Insys_Anthem_001370714                   Insys_Anthem_001370714
Insys_Anthem_001370715                   Insys_Anthem_001370715
Insys_Anthem_001370717                   Insys_Anthem_001370717
Insys_Anthem_001370721                   Insys_Anthem_001370721
Insys_Anthem_001370731                   Insys_Anthem_001370731
Insys_Anthem_001370733                   Insys_Anthem_001370733
Insys_Anthem_001370748                   Insys_Anthem_001370748
Insys_Anthem_001370749                   Insys_Anthem_001370749
Insys_Anthem_001370759                   Insys_Anthem_001370759
Insys_Anthem_001370760                   Insys_Anthem_001370760
Insys_Anthem_001370767                   Insys_Anthem_001370767
Insys_Anthem_001370769                   Insys_Anthem_001370769
Insys_Anthem_001370791                   Insys_Anthem_001370791
Insys_Anthem_001370810                   Insys_Anthem_001370810
Insys_Anthem_001370814                   Insys_Anthem_001370814
Insys_Anthem_001370815                   Insys_Anthem_001370815
Insys_Anthem_001370823                   Insys_Anthem_001370823
Insys_Anthem_001370866                   Insys_Anthem_001370866
Insys_Anthem_001370879                   Insys_Anthem_001370879
Insys_Anthem_001370894                   Insys_Anthem_001370894
Insys_Anthem_001370911                   Insys_Anthem_001370911
Insys_Anthem_001370932                   Insys_Anthem_001370932
Insys_Anthem_001370936                   Insys_Anthem_001370936
Insys_Anthem_001370938                   Insys_Anthem_001370938
Insys_Anthem_001370941                   Insys_Anthem_001370941
Insys_Anthem_001370958                   Insys_Anthem_001370958
Insys_Anthem_001370962                   Insys_Anthem_001370962
Insys_Anthem_001370965                   Insys_Anthem_001370965
Insys_Anthem_001370974                   Insys_Anthem_001370974
Insys_Anthem_001370983                   Insys_Anthem_001370983
Insys_Anthem_001370987                   Insys_Anthem_001370987
Insys_Anthem_001371006                   Insys_Anthem_001371006
Insys_Anthem_001371008                   Insys_Anthem_001371008
Insys_Anthem_001371013                   Insys_Anthem_001371013
Insys_Anthem_001371014                   Insys_Anthem_001371014
Insys_Anthem_001371030                   Insys_Anthem_001371030
Insys_Anthem_001371039                   Insys_Anthem_001371039
Insys_Anthem_001371040                   Insys_Anthem_001371040
Insys_Anthem_001371062                   Insys_Anthem_001371062
Insys_Anthem_001371074                   Insys_Anthem_001371074
Insys_Anthem_001371075                   Insys_Anthem_001371075
Insys_Anthem_001371076                   Insys_Anthem_001371076
Insys_Anthem_001371077                   Insys_Anthem_001371077

                                                    1835
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1837 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001371078                   Insys_Anthem_001371078
Insys_Anthem_001371079                   Insys_Anthem_001371079
Insys_Anthem_001371081                   Insys_Anthem_001371081
Insys_Anthem_001371082                   Insys_Anthem_001371082
Insys_Anthem_001371083                   Insys_Anthem_001371083
Insys_Anthem_001371095                   Insys_Anthem_001371095
Insys_Anthem_001371098                   Insys_Anthem_001371098
Insys_Anthem_001371101                   Insys_Anthem_001371101
Insys_Anthem_001371114                   Insys_Anthem_001371114
Insys_Anthem_001371116                   Insys_Anthem_001371116
Insys_Anthem_001371137                   Insys_Anthem_001371137
Insys_Anthem_001371138                   Insys_Anthem_001371138
Insys_Anthem_001371144                   Insys_Anthem_001371144
Insys_Anthem_001371146                   Insys_Anthem_001371146
Insys_Anthem_001371148                   Insys_Anthem_001371148
Insys_Anthem_001371152                   Insys_Anthem_001371152
Insys_Anthem_001371157                   Insys_Anthem_001371157
Insys_Anthem_001371170                   Insys_Anthem_001371170
Insys_Anthem_001371174                   Insys_Anthem_001371174
Insys_Anthem_001371175                   Insys_Anthem_001371175
Insys_Anthem_001371186                   Insys_Anthem_001371186
Insys_Anthem_001371192                   Insys_Anthem_001371192
Insys_Anthem_001371197                   Insys_Anthem_001371197
Insys_Anthem_001371208                   Insys_Anthem_001371208
Insys_Anthem_001371211                   Insys_Anthem_001371211
Insys_Anthem_001371212                   Insys_Anthem_001371212
Insys_Anthem_001371220                   Insys_Anthem_001371220
Insys_Anthem_001371227                   Insys_Anthem_001371227
Insys_Anthem_001371228                   Insys_Anthem_001371228
Insys_Anthem_001371239                   Insys_Anthem_001371239
Insys_Anthem_001371277                   Insys_Anthem_001371277
Insys_Anthem_001371278                   Insys_Anthem_001371278
Insys_Anthem_001371279                   Insys_Anthem_001371279
Insys_Anthem_001371280                   Insys_Anthem_001371280
Insys_Anthem_001371288                   Insys_Anthem_001371288
Insys_Anthem_001371289                   Insys_Anthem_001371289
Insys_Anthem_001371293                   Insys_Anthem_001371293
Insys_Anthem_001371304                   Insys_Anthem_001371304
Insys_Anthem_001371313                   Insys_Anthem_001371313
Insys_Anthem_001371314                   Insys_Anthem_001371314
Insys_Anthem_001371322                   Insys_Anthem_001371322
Insys_Anthem_001371333                   Insys_Anthem_001371333
Insys_Anthem_001371334                   Insys_Anthem_001371334
Insys_Anthem_001371338                   Insys_Anthem_001371338
Insys_Anthem_001371339                   Insys_Anthem_001371339
Insys_Anthem_001371341                   Insys_Anthem_001371341
Insys_Anthem_001371348                   Insys_Anthem_001371348

                                                    1836
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1838 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001371368                   Insys_Anthem_001371368
Insys_Anthem_001371374                   Insys_Anthem_001371374
Insys_Anthem_001371383                   Insys_Anthem_001371383
Insys_Anthem_001371384                   Insys_Anthem_001371384
Insys_Anthem_001371385                   Insys_Anthem_001371385
Insys_Anthem_001371386                   Insys_Anthem_001371386
Insys_Anthem_001371391                   Insys_Anthem_001371391
Insys_Anthem_001371394                   Insys_Anthem_001371394
Insys_Anthem_001371395                   Insys_Anthem_001371395
Insys_Anthem_001371400                   Insys_Anthem_001371400
Insys_Anthem_001371402                   Insys_Anthem_001371402
Insys_Anthem_001371403                   Insys_Anthem_001371403
Insys_Anthem_001371425                   Insys_Anthem_001371425
Insys_Anthem_001371431                   Insys_Anthem_001371431
Insys_Anthem_001371440                   Insys_Anthem_001371440
Insys_Anthem_001371472                   Insys_Anthem_001371472
Insys_Anthem_001371483                   Insys_Anthem_001371483
Insys_Anthem_001371484                   Insys_Anthem_001371484
Insys_Anthem_001371497                   Insys_Anthem_001371497
Insys_Anthem_001371499                   Insys_Anthem_001371499
Insys_Anthem_001371511                   Insys_Anthem_001371511
Insys_Anthem_001371520                   Insys_Anthem_001371520
Insys_Anthem_001371523                   Insys_Anthem_001371523
Insys_Anthem_001371524                   Insys_Anthem_001371524
Insys_Anthem_001371525                   Insys_Anthem_001371525
Insys_Anthem_001371526                   Insys_Anthem_001371526
Insys_Anthem_001371572                   Insys_Anthem_001371572
Insys_Anthem_001371573                   Insys_Anthem_001371573
Insys_Anthem_001371574                   Insys_Anthem_001371574
Insys_Anthem_001371587                   Insys_Anthem_001371587
Insys_Anthem_001371600                   Insys_Anthem_001371600
Insys_Anthem_001371607                   Insys_Anthem_001371607
Insys_Anthem_001371628                   Insys_Anthem_001371628
Insys_Anthem_001371629                   Insys_Anthem_001371629
Insys_Anthem_001371638                   Insys_Anthem_001371638
Insys_Anthem_001371648                   Insys_Anthem_001371648
Insys_Anthem_001371653                   Insys_Anthem_001371653
Insys_Anthem_001371659                   Insys_Anthem_001371659
Insys_Anthem_001371678                   Insys_Anthem_001371678
Insys_Anthem_001371682                   Insys_Anthem_001371682
Insys_Anthem_001371687                   Insys_Anthem_001371687
Insys_Anthem_001371702                   Insys_Anthem_001371702
Insys_Anthem_001371708                   Insys_Anthem_001371708
Insys_Anthem_001371721                   Insys_Anthem_001371721
Insys_Anthem_001371723                   Insys_Anthem_001371723
Insys_Anthem_001371724                   Insys_Anthem_001371724
Insys_Anthem_001371738                   Insys_Anthem_001371738

                                                    1837
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1839 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001371739                   Insys_Anthem_001371739
Insys_Anthem_001371741                   Insys_Anthem_001371741
Insys_Anthem_001371742                   Insys_Anthem_001371742
Insys_Anthem_001371746                   Insys_Anthem_001371746
Insys_Anthem_001371753                   Insys_Anthem_001371753
Insys_Anthem_001371760                   Insys_Anthem_001371760
Insys_Anthem_001371775                   Insys_Anthem_001371775
Insys_Anthem_001371789                   Insys_Anthem_001371789
Insys_Anthem_001371790                   Insys_Anthem_001371790
Insys_Anthem_001371797                   Insys_Anthem_001371797
Insys_Anthem_001371803                   Insys_Anthem_001371803
Insys_Anthem_001371817                   Insys_Anthem_001371817
Insys_Anthem_001371827                   Insys_Anthem_001371827
Insys_Anthem_001371837                   Insys_Anthem_001371837
Insys_Anthem_001371840                   Insys_Anthem_001371840
Insys_Anthem_001371843                   Insys_Anthem_001371843
Insys_Anthem_001371844                   Insys_Anthem_001371844
Insys_Anthem_001371847                   Insys_Anthem_001371847
Insys_Anthem_001371849                   Insys_Anthem_001371849
Insys_Anthem_001371851                   Insys_Anthem_001371851
Insys_Anthem_001371860                   Insys_Anthem_001371860
Insys_Anthem_001371864                   Insys_Anthem_001371864
Insys_Anthem_001371873                   Insys_Anthem_001371873
Insys_Anthem_001371880                   Insys_Anthem_001371880
Insys_Anthem_001371890                   Insys_Anthem_001371890
Insys_Anthem_001371891                   Insys_Anthem_001371891
Insys_Anthem_001371901                   Insys_Anthem_001371901
Insys_Anthem_001371905                   Insys_Anthem_001371905
Insys_Anthem_001371906                   Insys_Anthem_001371906
Insys_Anthem_001371914                   Insys_Anthem_001371914
Insys_Anthem_001371922                   Insys_Anthem_001371922
Insys_Anthem_001371926                   Insys_Anthem_001371926
Insys_Anthem_001371943                   Insys_Anthem_001371943
Insys_Anthem_001371944                   Insys_Anthem_001371944
Insys_Anthem_001371950                   Insys_Anthem_001371950
Insys_Anthem_001371954                   Insys_Anthem_001371954
Insys_Anthem_001371961                   Insys_Anthem_001371961
Insys_Anthem_001371967                   Insys_Anthem_001371967
Insys_Anthem_001371978                   Insys_Anthem_001371978
Insys_Anthem_001371995                   Insys_Anthem_001371995
Insys_Anthem_001371996                   Insys_Anthem_001371996
Insys_Anthem_001372003                   Insys_Anthem_001372003
Insys_Anthem_001372004                   Insys_Anthem_001372004
Insys_Anthem_001372005                   Insys_Anthem_001372005
Insys_Anthem_001372006                   Insys_Anthem_001372006
Insys_Anthem_001372007                   Insys_Anthem_001372007
Insys_Anthem_001372010                   Insys_Anthem_001372010

                                                    1838
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1840 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001372022                   Insys_Anthem_001372022
Insys_Anthem_001372033                   Insys_Anthem_001372033
Insys_Anthem_001372051                   Insys_Anthem_001372051
Insys_Anthem_001372052                   Insys_Anthem_001372052
Insys_Anthem_001372061                   Insys_Anthem_001372061
Insys_Anthem_001372064                   Insys_Anthem_001372064
Insys_Anthem_001372065                   Insys_Anthem_001372065
Insys_Anthem_001372066                   Insys_Anthem_001372066
Insys_Anthem_001372077                   Insys_Anthem_001372077
Insys_Anthem_001372081                   Insys_Anthem_001372081
Insys_Anthem_001372085                   Insys_Anthem_001372085
Insys_Anthem_001372090                   Insys_Anthem_001372090
Insys_Anthem_001372091                   Insys_Anthem_001372091
Insys_Anthem_001372092                   Insys_Anthem_001372092
Insys_Anthem_001372095                   Insys_Anthem_001372095
Insys_Anthem_001372097                   Insys_Anthem_001372097
Insys_Anthem_001372098                   Insys_Anthem_001372098
Insys_Anthem_001372099                   Insys_Anthem_001372099
Insys_Anthem_001372125                   Insys_Anthem_001372125
Insys_Anthem_001372126                   Insys_Anthem_001372126
Insys_Anthem_001372127                   Insys_Anthem_001372127
Insys_Anthem_001372129                   Insys_Anthem_001372129
Insys_Anthem_001372138                   Insys_Anthem_001372138
Insys_Anthem_001372172                   Insys_Anthem_001372172
Insys_Anthem_001372181                   Insys_Anthem_001372181
Insys_Anthem_001372182                   Insys_Anthem_001372182
Insys_Anthem_001372203                   Insys_Anthem_001372203
Insys_Anthem_001372207                   Insys_Anthem_001372207
Insys_Anthem_001372215                   Insys_Anthem_001372215
Insys_Anthem_001372220                   Insys_Anthem_001372220
Insys_Anthem_001372223                   Insys_Anthem_001372223
Insys_Anthem_001372226                   Insys_Anthem_001372226
Insys_Anthem_001372227                   Insys_Anthem_001372227
Insys_Anthem_001372235                   Insys_Anthem_001372235
Insys_Anthem_001372245                   Insys_Anthem_001372245
Insys_Anthem_001372246                   Insys_Anthem_001372246
Insys_Anthem_001372253                   Insys_Anthem_001372253
Insys_Anthem_001372259                   Insys_Anthem_001372259
Insys_Anthem_001372263                   Insys_Anthem_001372263
Insys_Anthem_001372270                   Insys_Anthem_001372270
Insys_Anthem_001372277                   Insys_Anthem_001372277
Insys_Anthem_001372286                   Insys_Anthem_001372286
Insys_Anthem_001372288                   Insys_Anthem_001372288
Insys_Anthem_001372293                   Insys_Anthem_001372293
Insys_Anthem_001372294                   Insys_Anthem_001372294
Insys_Anthem_001372295                   Insys_Anthem_001372295
Insys_Anthem_001372310                   Insys_Anthem_001372310

                                                    1839
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1841 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001372316                   Insys_Anthem_001372316
Insys_Anthem_001372323                   Insys_Anthem_001372323
Insys_Anthem_001372324                   Insys_Anthem_001372324
Insys_Anthem_001372337                   Insys_Anthem_001372337
Insys_Anthem_001372338                   Insys_Anthem_001372338
Insys_Anthem_001372343                   Insys_Anthem_001372343
Insys_Anthem_001372351                   Insys_Anthem_001372351
Insys_Anthem_001372355                   Insys_Anthem_001372355
Insys_Anthem_001372357                   Insys_Anthem_001372357
Insys_Anthem_001372358                   Insys_Anthem_001372358
Insys_Anthem_001372359                   Insys_Anthem_001372359
Insys_Anthem_001372362                   Insys_Anthem_001372362
Insys_Anthem_001372363                   Insys_Anthem_001372363
Insys_Anthem_001372364                   Insys_Anthem_001372364
Insys_Anthem_001372369                   Insys_Anthem_001372369
Insys_Anthem_001372371                   Insys_Anthem_001372371
Insys_Anthem_001372374                   Insys_Anthem_001372374
Insys_Anthem_001372383                   Insys_Anthem_001372383
Insys_Anthem_001372387                   Insys_Anthem_001372387
Insys_Anthem_001372406                   Insys_Anthem_001372406
Insys_Anthem_001372411                   Insys_Anthem_001372411
Insys_Anthem_001372415                   Insys_Anthem_001372415
Insys_Anthem_001372416                   Insys_Anthem_001372416
Insys_Anthem_001372425                   Insys_Anthem_001372425
Insys_Anthem_001372438                   Insys_Anthem_001372438
Insys_Anthem_001372439                   Insys_Anthem_001372439
Insys_Anthem_001372474                   Insys_Anthem_001372474
Insys_Anthem_001372476                   Insys_Anthem_001372476
Insys_Anthem_001372479                   Insys_Anthem_001372479
Insys_Anthem_001372482                   Insys_Anthem_001372482
Insys_Anthem_001372488                   Insys_Anthem_001372488
Insys_Anthem_001372494                   Insys_Anthem_001372494
Insys_Anthem_001372508                   Insys_Anthem_001372508
Insys_Anthem_001372509                   Insys_Anthem_001372509
Insys_Anthem_001372515                   Insys_Anthem_001372515
Insys_Anthem_001372516                   Insys_Anthem_001372516
Insys_Anthem_001372534                   Insys_Anthem_001372534
Insys_Anthem_001372536                   Insys_Anthem_001372536
Insys_Anthem_001372546                   Insys_Anthem_001372546
Insys_Anthem_001372549                   Insys_Anthem_001372549
Insys_Anthem_001372553                   Insys_Anthem_001372553
Insys_Anthem_001372560                   Insys_Anthem_001372560
Insys_Anthem_001372564                   Insys_Anthem_001372564
Insys_Anthem_001372568                   Insys_Anthem_001372568
Insys_Anthem_001372585                   Insys_Anthem_001372585
Insys_Anthem_001372588                   Insys_Anthem_001372588
Insys_Anthem_001372592                   Insys_Anthem_001372592

                                                    1840
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1842 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001372593                   Insys_Anthem_001372593
Insys_Anthem_001372596                   Insys_Anthem_001372596
Insys_Anthem_001372598                   Insys_Anthem_001372598
Insys_Anthem_001372606                   Insys_Anthem_001372606
Insys_Anthem_001372609                   Insys_Anthem_001372609
Insys_Anthem_001372610                   Insys_Anthem_001372610
Insys_Anthem_001372613                   Insys_Anthem_001372613
Insys_Anthem_001372614                   Insys_Anthem_001372614
Insys_Anthem_001372624                   Insys_Anthem_001372624
Insys_Anthem_001372630                   Insys_Anthem_001372630
Insys_Anthem_001372631                   Insys_Anthem_001372631
Insys_Anthem_001372633                   Insys_Anthem_001372633
Insys_Anthem_001372635                   Insys_Anthem_001372635
Insys_Anthem_001372639                   Insys_Anthem_001372639
Insys_Anthem_001372643                   Insys_Anthem_001372643
Insys_Anthem_001372644                   Insys_Anthem_001372644
Insys_Anthem_001372648                   Insys_Anthem_001372648
Insys_Anthem_001372653                   Insys_Anthem_001372653
Insys_Anthem_001372655                   Insys_Anthem_001372655
Insys_Anthem_001372662                   Insys_Anthem_001372662
Insys_Anthem_001372663                   Insys_Anthem_001372663
Insys_Anthem_001372664                   Insys_Anthem_001372664
Insys_Anthem_001372666                   Insys_Anthem_001372666
Insys_Anthem_001372675                   Insys_Anthem_001372675
Insys_Anthem_001372678                   Insys_Anthem_001372678
Insys_Anthem_001372679                   Insys_Anthem_001372679
Insys_Anthem_001372693                   Insys_Anthem_001372693
Insys_Anthem_001372700                   Insys_Anthem_001372700
Insys_Anthem_001372742                   Insys_Anthem_001372742
Insys_Anthem_001372753                   Insys_Anthem_001372753
Insys_Anthem_001372764                   Insys_Anthem_001372764
Insys_Anthem_001372765                   Insys_Anthem_001372765
Insys_Anthem_001372773                   Insys_Anthem_001372773
Insys_Anthem_001372786                   Insys_Anthem_001372786
Insys_Anthem_001372787                   Insys_Anthem_001372787
Insys_Anthem_001372802                   Insys_Anthem_001372802
Insys_Anthem_001372803                   Insys_Anthem_001372803
Insys_Anthem_001372838                   Insys_Anthem_001372838
Insys_Anthem_001372848                   Insys_Anthem_001372848
Insys_Anthem_001372849                   Insys_Anthem_001372849
Insys_Anthem_001372865                   Insys_Anthem_001372865
Insys_Anthem_001372866                   Insys_Anthem_001372866
Insys_Anthem_001372884                   Insys_Anthem_001372884
Insys_Anthem_001372888                   Insys_Anthem_001372888
Insys_Anthem_001372891                   Insys_Anthem_001372891
Insys_Anthem_001372893                   Insys_Anthem_001372893
Insys_Anthem_001372900                   Insys_Anthem_001372900

                                                    1841
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1843 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001372905                   Insys_Anthem_001372905
Insys_Anthem_001372906                   Insys_Anthem_001372906
Insys_Anthem_001372907                   Insys_Anthem_001372907
Insys_Anthem_001372908                   Insys_Anthem_001372908
Insys_Anthem_001372909                   Insys_Anthem_001372909
Insys_Anthem_001372914                   Insys_Anthem_001372914
Insys_Anthem_001372929                   Insys_Anthem_001372929
Insys_Anthem_001372932                   Insys_Anthem_001372932
Insys_Anthem_001372934                   Insys_Anthem_001372934
Insys_Anthem_001372936                   Insys_Anthem_001372936
Insys_Anthem_001372939                   Insys_Anthem_001372939
Insys_Anthem_001372951                   Insys_Anthem_001372951
Insys_Anthem_001372955                   Insys_Anthem_001372955
Insys_Anthem_001372966                   Insys_Anthem_001372966
Insys_Anthem_001372969                   Insys_Anthem_001372969
Insys_Anthem_001372985                   Insys_Anthem_001372985
Insys_Anthem_001372994                   Insys_Anthem_001372994
Insys_Anthem_001372998                   Insys_Anthem_001372998
Insys_Anthem_001373004                   Insys_Anthem_001373004
Insys_Anthem_001373005                   Insys_Anthem_001373005
Insys_Anthem_001373006                   Insys_Anthem_001373006
Insys_Anthem_001373007                   Insys_Anthem_001373007
Insys_Anthem_001373008                   Insys_Anthem_001373008
Insys_Anthem_001373019                   Insys_Anthem_001373019
Insys_Anthem_001373052                   Insys_Anthem_001373052
Insys_Anthem_001373072                   Insys_Anthem_001373072
Insys_Anthem_001373073                   Insys_Anthem_001373073
Insys_Anthem_001373085                   Insys_Anthem_001373085
Insys_Anthem_001373092                   Insys_Anthem_001373092
Insys_Anthem_001373093                   Insys_Anthem_001373093
Insys_Anthem_001373099                   Insys_Anthem_001373099
Insys_Anthem_001373132                   Insys_Anthem_001373132
Insys_Anthem_001373133                   Insys_Anthem_001373133
Insys_Anthem_001373134                   Insys_Anthem_001373134
Insys_Anthem_001373136                   Insys_Anthem_001373136
Insys_Anthem_001373138                   Insys_Anthem_001373138
Insys_Anthem_001373140                   Insys_Anthem_001373140
Insys_Anthem_001373141                   Insys_Anthem_001373141
Insys_Anthem_001373150                   Insys_Anthem_001373150
Insys_Anthem_001373151                   Insys_Anthem_001373151
Insys_Anthem_001373160                   Insys_Anthem_001373160
Insys_Anthem_001373161                   Insys_Anthem_001373161
Insys_Anthem_001373162                   Insys_Anthem_001373162
Insys_Anthem_001373165                   Insys_Anthem_001373165
Insys_Anthem_001373166                   Insys_Anthem_001373166
Insys_Anthem_001373169                   Insys_Anthem_001373169
Insys_Anthem_001373174                   Insys_Anthem_001373174

                                                    1842
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1844 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001373175                   Insys_Anthem_001373175
Insys_Anthem_001373180                   Insys_Anthem_001373180
Insys_Anthem_001373190                   Insys_Anthem_001373190
Insys_Anthem_001373192                   Insys_Anthem_001373192
Insys_Anthem_001373193                   Insys_Anthem_001373193
Insys_Anthem_001373194                   Insys_Anthem_001373194
Insys_Anthem_001373195                   Insys_Anthem_001373195
Insys_Anthem_001373196                   Insys_Anthem_001373196
Insys_Anthem_001373197                   Insys_Anthem_001373197
Insys_Anthem_001373198                   Insys_Anthem_001373198
Insys_Anthem_001373200                   Insys_Anthem_001373200
Insys_Anthem_001373202                   Insys_Anthem_001373202
Insys_Anthem_001373203                   Insys_Anthem_001373203
Insys_Anthem_001373204                   Insys_Anthem_001373204
Insys_Anthem_001373205                   Insys_Anthem_001373205
Insys_Anthem_001373208                   Insys_Anthem_001373208
Insys_Anthem_001373210                   Insys_Anthem_001373210
Insys_Anthem_001373212                   Insys_Anthem_001373212
Insys_Anthem_001373213                   Insys_Anthem_001373213
Insys_Anthem_001373214                   Insys_Anthem_001373214
Insys_Anthem_001373215                   Insys_Anthem_001373215
Insys_Anthem_001373217                   Insys_Anthem_001373217
Insys_Anthem_001373220                   Insys_Anthem_001373220
Insys_Anthem_001373221                   Insys_Anthem_001373221
Insys_Anthem_001373222                   Insys_Anthem_001373222
Insys_Anthem_001373223                   Insys_Anthem_001373223
Insys_Anthem_001373225                   Insys_Anthem_001373225
Insys_Anthem_001373226                   Insys_Anthem_001373226
Insys_Anthem_001373228                   Insys_Anthem_001373228
Insys_Anthem_001373231                   Insys_Anthem_001373231
Insys_Anthem_001373234                   Insys_Anthem_001373234
Insys_Anthem_001373237                   Insys_Anthem_001373237
Insys_Anthem_001373238                   Insys_Anthem_001373238
Insys_Anthem_001373239                   Insys_Anthem_001373239
Insys_Anthem_001373240                   Insys_Anthem_001373240
Insys_Anthem_001373241                   Insys_Anthem_001373241
Insys_Anthem_001373242                   Insys_Anthem_001373242
Insys_Anthem_001373257                   Insys_Anthem_001373257
Insys_Anthem_001373265                   Insys_Anthem_001373265
Insys_Anthem_001373272                   Insys_Anthem_001373272
Insys_Anthem_001373287                   Insys_Anthem_001373287
Insys_Anthem_001373291                   Insys_Anthem_001373291
Insys_Anthem_001373293                   Insys_Anthem_001373293
Insys_Anthem_001373301                   Insys_Anthem_001373301
Insys_Anthem_001373332                   Insys_Anthem_001373332
Insys_Anthem_001373350                   Insys_Anthem_001373350
Insys_Anthem_001373351                   Insys_Anthem_001373351

                                                    1843
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1845 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001373364                   Insys_Anthem_001373364
Insys_Anthem_001373369                   Insys_Anthem_001373369
Insys_Anthem_001373377                   Insys_Anthem_001373377
Insys_Anthem_001373378                   Insys_Anthem_001373378
Insys_Anthem_001373380                   Insys_Anthem_001373380
Insys_Anthem_001373394                   Insys_Anthem_001373394
Insys_Anthem_001373395                   Insys_Anthem_001373395
Insys_Anthem_001373402                   Insys_Anthem_001373402
Insys_Anthem_001373407                   Insys_Anthem_001373407
Insys_Anthem_001373427                   Insys_Anthem_001373427
Insys_Anthem_001373428                   Insys_Anthem_001373428
Insys_Anthem_001373431                   Insys_Anthem_001373431
Insys_Anthem_001373434                   Insys_Anthem_001373434
Insys_Anthem_001373448                   Insys_Anthem_001373448
Insys_Anthem_001373450                   Insys_Anthem_001373450
Insys_Anthem_001373461                   Insys_Anthem_001373461
Insys_Anthem_001373467                   Insys_Anthem_001373467
Insys_Anthem_001373469                   Insys_Anthem_001373469
Insys_Anthem_001373470                   Insys_Anthem_001373470
Insys_Anthem_001373471                   Insys_Anthem_001373471
Insys_Anthem_001373475                   Insys_Anthem_001373475
Insys_Anthem_001373477                   Insys_Anthem_001373477
Insys_Anthem_001373478                   Insys_Anthem_001373478
Insys_Anthem_001373483                   Insys_Anthem_001373483
Insys_Anthem_001373484                   Insys_Anthem_001373484
Insys_Anthem_001373491                   Insys_Anthem_001373491
Insys_Anthem_001373499                   Insys_Anthem_001373499
Insys_Anthem_001373500                   Insys_Anthem_001373500
Insys_Anthem_001373503                   Insys_Anthem_001373503
Insys_Anthem_001373506                   Insys_Anthem_001373506
Insys_Anthem_001373511                   Insys_Anthem_001373511
Insys_Anthem_001373518                   Insys_Anthem_001373518
Insys_Anthem_001373543                   Insys_Anthem_001373543
Insys_Anthem_001373548                   Insys_Anthem_001373548
Insys_Anthem_001373551                   Insys_Anthem_001373551
Insys_Anthem_001373563                   Insys_Anthem_001373563
Insys_Anthem_001373564                   Insys_Anthem_001373564
Insys_Anthem_001373575                   Insys_Anthem_001373575
Insys_Anthem_001373579                   Insys_Anthem_001373579
Insys_Anthem_001373584                   Insys_Anthem_001373584
Insys_Anthem_001373594                   Insys_Anthem_001373594
Insys_Anthem_001373597                   Insys_Anthem_001373597
Insys_Anthem_001373608                   Insys_Anthem_001373608
Insys_Anthem_001373610                   Insys_Anthem_001373610
Insys_Anthem_001373612                   Insys_Anthem_001373612
Insys_Anthem_001373614                   Insys_Anthem_001373614
Insys_Anthem_001373627                   Insys_Anthem_001373627

                                                    1844
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1846 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001373628                   Insys_Anthem_001373628
Insys_Anthem_001373639                   Insys_Anthem_001373639
Insys_Anthem_001373640                   Insys_Anthem_001373640
Insys_Anthem_001373654                   Insys_Anthem_001373654
Insys_Anthem_001373659                   Insys_Anthem_001373659
Insys_Anthem_001373663                   Insys_Anthem_001373663
Insys_Anthem_001373673                   Insys_Anthem_001373673
Insys_Anthem_001373695                   Insys_Anthem_001373695
Insys_Anthem_001373702                   Insys_Anthem_001373702
Insys_Anthem_001373722                   Insys_Anthem_001373722
Insys_Anthem_001373725                   Insys_Anthem_001373725
Insys_Anthem_001373728                   Insys_Anthem_001373728
Insys_Anthem_001373730                   Insys_Anthem_001373730
Insys_Anthem_001373748                   Insys_Anthem_001373748
Insys_Anthem_001373754                   Insys_Anthem_001373754
Insys_Anthem_001373765                   Insys_Anthem_001373765
Insys_Anthem_001373767                   Insys_Anthem_001373767
Insys_Anthem_001373772                   Insys_Anthem_001373772
Insys_Anthem_001373775                   Insys_Anthem_001373775
Insys_Anthem_001373776                   Insys_Anthem_001373776
Insys_Anthem_001373802                   Insys_Anthem_001373802
Insys_Anthem_001373810                   Insys_Anthem_001373810
Insys_Anthem_001373819                   Insys_Anthem_001373819
Insys_Anthem_001373833                   Insys_Anthem_001373833
Insys_Anthem_001373835                   Insys_Anthem_001373835
Insys_Anthem_001373847                   Insys_Anthem_001373847
Insys_Anthem_001373848                   Insys_Anthem_001373848
Insys_Anthem_001373854                   Insys_Anthem_001373854
Insys_Anthem_001373864                   Insys_Anthem_001373864
Insys_Anthem_001373873                   Insys_Anthem_001373873
Insys_Anthem_001373881                   Insys_Anthem_001373881
Insys_Anthem_001373887                   Insys_Anthem_001373887
Insys_Anthem_001373890                   Insys_Anthem_001373890
Insys_Anthem_001373892                   Insys_Anthem_001373892
Insys_Anthem_001373899                   Insys_Anthem_001373899
Insys_Anthem_001373900                   Insys_Anthem_001373900
Insys_Anthem_001373901                   Insys_Anthem_001373901
Insys_Anthem_001373914                   Insys_Anthem_001373914
Insys_Anthem_001373927                   Insys_Anthem_001373927
Insys_Anthem_001373935                   Insys_Anthem_001373935
Insys_Anthem_001373944                   Insys_Anthem_001373944
Insys_Anthem_001373951                   Insys_Anthem_001373951
Insys_Anthem_001373963                   Insys_Anthem_001373963
Insys_Anthem_001373965                   Insys_Anthem_001373965
Insys_Anthem_001373966                   Insys_Anthem_001373966
Insys_Anthem_001373967                   Insys_Anthem_001373967
Insys_Anthem_001373996                   Insys_Anthem_001373996

                                                    1845
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1847 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001373998                   Insys_Anthem_001373998
Insys_Anthem_001373999                   Insys_Anthem_001373999
Insys_Anthem_001374001                   Insys_Anthem_001374001
Insys_Anthem_001374003                   Insys_Anthem_001374003
Insys_Anthem_001374004                   Insys_Anthem_001374004
Insys_Anthem_001374006                   Insys_Anthem_001374006
Insys_Anthem_001374009                   Insys_Anthem_001374009
Insys_Anthem_001374011                   Insys_Anthem_001374011
Insys_Anthem_001374013                   Insys_Anthem_001374013
Insys_Anthem_001374016                   Insys_Anthem_001374016
Insys_Anthem_001374017                   Insys_Anthem_001374017
Insys_Anthem_001374018                   Insys_Anthem_001374018
Insys_Anthem_001374019                   Insys_Anthem_001374019
Insys_Anthem_001374020                   Insys_Anthem_001374020
Insys_Anthem_001374021                   Insys_Anthem_001374021
Insys_Anthem_001374022                   Insys_Anthem_001374022
Insys_Anthem_001374023                   Insys_Anthem_001374023
Insys_Anthem_001374024                   Insys_Anthem_001374024
Insys_Anthem_001374025                   Insys_Anthem_001374025
Insys_Anthem_001374026                   Insys_Anthem_001374026
Insys_Anthem_001374027                   Insys_Anthem_001374027
Insys_Anthem_001374029                   Insys_Anthem_001374029
Insys_Anthem_001374032                   Insys_Anthem_001374032
Insys_Anthem_001374033                   Insys_Anthem_001374033
Insys_Anthem_001374034                   Insys_Anthem_001374034
Insys_Anthem_001374036                   Insys_Anthem_001374036
Insys_Anthem_001374037                   Insys_Anthem_001374037
Insys_Anthem_001374038                   Insys_Anthem_001374038
Insys_Anthem_001374039                   Insys_Anthem_001374039
Insys_Anthem_001374055                   Insys_Anthem_001374055
Insys_Anthem_001374058                   Insys_Anthem_001374058
Insys_Anthem_001374059                   Insys_Anthem_001374059
Insys_Anthem_001374061                   Insys_Anthem_001374061
Insys_Anthem_001374064                   Insys_Anthem_001374064
Insys_Anthem_001374067                   Insys_Anthem_001374067
Insys_Anthem_001374069                   Insys_Anthem_001374069
Insys_Anthem_001374072                   Insys_Anthem_001374072
Insys_Anthem_001374073                   Insys_Anthem_001374073
Insys_Anthem_001374079                   Insys_Anthem_001374079
Insys_Anthem_001374083                   Insys_Anthem_001374083
Insys_Anthem_001374086                   Insys_Anthem_001374086
Insys_Anthem_001374090                   Insys_Anthem_001374090
Insys_Anthem_001374096                   Insys_Anthem_001374096
Insys_Anthem_001374101                   Insys_Anthem_001374101
Insys_Anthem_001374104                   Insys_Anthem_001374104
Insys_Anthem_001374107                   Insys_Anthem_001374107
Insys_Anthem_001374111                   Insys_Anthem_001374111

                                                    1846
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1848 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001374116                   Insys_Anthem_001374116
Insys_Anthem_001374123                   Insys_Anthem_001374123
Insys_Anthem_001374125                   Insys_Anthem_001374125
Insys_Anthem_001374126                   Insys_Anthem_001374126
Insys_Anthem_001374127                   Insys_Anthem_001374127
Insys_Anthem_001374128                   Insys_Anthem_001374128
Insys_Anthem_001374130                   Insys_Anthem_001374130
Insys_Anthem_001374131                   Insys_Anthem_001374131
Insys_Anthem_001374133                   Insys_Anthem_001374133
Insys_Anthem_001374134                   Insys_Anthem_001374134
Insys_Anthem_001374135                   Insys_Anthem_001374135
Insys_Anthem_001374139                   Insys_Anthem_001374139
Insys_Anthem_001374150                   Insys_Anthem_001374150
Insys_Anthem_001374154                   Insys_Anthem_001374154
Insys_Anthem_001374158                   Insys_Anthem_001374158
Insys_Anthem_001374160                   Insys_Anthem_001374160
Insys_Anthem_001374165                   Insys_Anthem_001374165
Insys_Anthem_001374167                   Insys_Anthem_001374167
Insys_Anthem_001374168                   Insys_Anthem_001374168
Insys_Anthem_001374171                   Insys_Anthem_001374171
Insys_Anthem_001374175                   Insys_Anthem_001374175
Insys_Anthem_001374181                   Insys_Anthem_001374181
Insys_Anthem_001374183                   Insys_Anthem_001374183
Insys_Anthem_001374184                   Insys_Anthem_001374184
Insys_Anthem_001374187                   Insys_Anthem_001374187
Insys_Anthem_001374188                   Insys_Anthem_001374188
Insys_Anthem_001374192                   Insys_Anthem_001374192
Insys_Anthem_001374194                   Insys_Anthem_001374194
Insys_Anthem_001374196                   Insys_Anthem_001374196
Insys_Anthem_001374203                   Insys_Anthem_001374203
Insys_Anthem_001374207                   Insys_Anthem_001374207
Insys_Anthem_001374212                   Insys_Anthem_001374212
Insys_Anthem_001374216                   Insys_Anthem_001374216
Insys_Anthem_001374219                   Insys_Anthem_001374219
Insys_Anthem_001374224                   Insys_Anthem_001374224
Insys_Anthem_001374229                   Insys_Anthem_001374229
Insys_Anthem_001374230                   Insys_Anthem_001374230
Insys_Anthem_001374231                   Insys_Anthem_001374231
Insys_Anthem_001374232                   Insys_Anthem_001374232
Insys_Anthem_001374234                   Insys_Anthem_001374234
Insys_Anthem_001374247                   Insys_Anthem_001374247
Insys_Anthem_001374248                   Insys_Anthem_001374248
Insys_Anthem_001374260                   Insys_Anthem_001374260
Insys_Anthem_001374261                   Insys_Anthem_001374261
Insys_Anthem_001374264                   Insys_Anthem_001374264
Insys_Anthem_001374265                   Insys_Anthem_001374265
Insys_Anthem_001374273                   Insys_Anthem_001374273

                                                    1847
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1849 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001374283                   Insys_Anthem_001374283
Insys_Anthem_001374286                   Insys_Anthem_001374286
Insys_Anthem_001374287                   Insys_Anthem_001374287
Insys_Anthem_001374291                   Insys_Anthem_001374291
Insys_Anthem_001374295                   Insys_Anthem_001374295
Insys_Anthem_001374300                   Insys_Anthem_001374300
Insys_Anthem_001374304                   Insys_Anthem_001374304
Insys_Anthem_001374305                   Insys_Anthem_001374305
Insys_Anthem_001374313                   Insys_Anthem_001374313
Insys_Anthem_001374314                   Insys_Anthem_001374314
Insys_Anthem_001374317                   Insys_Anthem_001374317
Insys_Anthem_001374319                   Insys_Anthem_001374319
Insys_Anthem_001374321                   Insys_Anthem_001374321
Insys_Anthem_001374331                   Insys_Anthem_001374331
Insys_Anthem_001374334                   Insys_Anthem_001374334
Insys_Anthem_001374339                   Insys_Anthem_001374339
Insys_Anthem_001374341                   Insys_Anthem_001374341
Insys_Anthem_001374347                   Insys_Anthem_001374347
Insys_Anthem_001374348                   Insys_Anthem_001374348
Insys_Anthem_001374349                   Insys_Anthem_001374349
Insys_Anthem_001374354                   Insys_Anthem_001374354
Insys_Anthem_001374355                   Insys_Anthem_001374355
Insys_Anthem_001374357                   Insys_Anthem_001374357
Insys_Anthem_001374360                   Insys_Anthem_001374360
Insys_Anthem_001374361                   Insys_Anthem_001374361
Insys_Anthem_001374362                   Insys_Anthem_001374362
Insys_Anthem_001374363                   Insys_Anthem_001374363
Insys_Anthem_001374366                   Insys_Anthem_001374366
Insys_Anthem_001374368                   Insys_Anthem_001374368
Insys_Anthem_001374369                   Insys_Anthem_001374369
Insys_Anthem_001374371                   Insys_Anthem_001374371
Insys_Anthem_001374374                   Insys_Anthem_001374374
Insys_Anthem_001374377                   Insys_Anthem_001374377
Insys_Anthem_001374378                   Insys_Anthem_001374378
Insys_Anthem_001374390                   Insys_Anthem_001374390
Insys_Anthem_001374393                   Insys_Anthem_001374393
Insys_Anthem_001374394                   Insys_Anthem_001374394
Insys_Anthem_001374397                   Insys_Anthem_001374397
Insys_Anthem_001374400                   Insys_Anthem_001374400
Insys_Anthem_001374401                   Insys_Anthem_001374401
Insys_Anthem_001374403                   Insys_Anthem_001374403
Insys_Anthem_001374409                   Insys_Anthem_001374409
Insys_Anthem_001374421                   Insys_Anthem_001374421
Insys_Anthem_001374432                   Insys_Anthem_001374432
Insys_Anthem_001374446                   Insys_Anthem_001374446
Insys_Anthem_001374447                   Insys_Anthem_001374447
Insys_Anthem_001374459                   Insys_Anthem_001374459

                                                    1848
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1850 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001374474                   Insys_Anthem_001374474
Insys_Anthem_001374475                   Insys_Anthem_001374475
Insys_Anthem_001374476                   Insys_Anthem_001374476
Insys_Anthem_001374477                   Insys_Anthem_001374477
Insys_Anthem_001374492                   Insys_Anthem_001374492
Insys_Anthem_001374493                   Insys_Anthem_001374493
Insys_Anthem_001374501                   Insys_Anthem_001374501
Insys_Anthem_001374504                   Insys_Anthem_001374504
Insys_Anthem_001374505                   Insys_Anthem_001374505
Insys_Anthem_001374521                   Insys_Anthem_001374521
Insys_Anthem_001374529                   Insys_Anthem_001374529
Insys_Anthem_001374534                   Insys_Anthem_001374534
Insys_Anthem_001374538                   Insys_Anthem_001374538
Insys_Anthem_001374558                   Insys_Anthem_001374558
Insys_Anthem_001374563                   Insys_Anthem_001374563
Insys_Anthem_001374564                   Insys_Anthem_001374564
Insys_Anthem_001374579                   Insys_Anthem_001374579
Insys_Anthem_001374593                   Insys_Anthem_001374593
Insys_Anthem_001374597                   Insys_Anthem_001374597
Insys_Anthem_001374633                   Insys_Anthem_001374633
Insys_Anthem_001374639                   Insys_Anthem_001374639
Insys_Anthem_001374642                   Insys_Anthem_001374642
Insys_Anthem_001374651                   Insys_Anthem_001374651
Insys_Anthem_001374652                   Insys_Anthem_001374652
Insys_Anthem_001374656                   Insys_Anthem_001374656
Insys_Anthem_001374661                   Insys_Anthem_001374661
Insys_Anthem_001374666                   Insys_Anthem_001374666
Insys_Anthem_001374695                   Insys_Anthem_001374695
Insys_Anthem_001374696                   Insys_Anthem_001374696
Insys_Anthem_001374703                   Insys_Anthem_001374703
Insys_Anthem_001374705                   Insys_Anthem_001374705
Insys_Anthem_001374709                   Insys_Anthem_001374709
Insys_Anthem_001374741                   Insys_Anthem_001374741
Insys_Anthem_001374742                   Insys_Anthem_001374742
Insys_Anthem_001374743                   Insys_Anthem_001374743
Insys_Anthem_001374749                   Insys_Anthem_001374749
Insys_Anthem_001374758                   Insys_Anthem_001374758
Insys_Anthem_001374759                   Insys_Anthem_001374759
Insys_Anthem_001374767                   Insys_Anthem_001374767
Insys_Anthem_001374768                   Insys_Anthem_001374768
Insys_Anthem_001374771                   Insys_Anthem_001374771
Insys_Anthem_001374775                   Insys_Anthem_001374775
Insys_Anthem_001374819                   Insys_Anthem_001374819
Insys_Anthem_001374822                   Insys_Anthem_001374822
Insys_Anthem_001374825                   Insys_Anthem_001374825
Insys_Anthem_001374835                   Insys_Anthem_001374835
Insys_Anthem_001374837                   Insys_Anthem_001374837

                                                    1849
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1851 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001374849                   Insys_Anthem_001374849
Insys_Anthem_001374852                   Insys_Anthem_001374852
Insys_Anthem_001374853                   Insys_Anthem_001374853
Insys_Anthem_001374854                   Insys_Anthem_001374854
Insys_Anthem_001374855                   Insys_Anthem_001374855
Insys_Anthem_001374856                   Insys_Anthem_001374856
Insys_Anthem_001374873                   Insys_Anthem_001374873
Insys_Anthem_001374875                   Insys_Anthem_001374875
Insys_Anthem_001374878                   Insys_Anthem_001374878
Insys_Anthem_001374879                   Insys_Anthem_001374879
Insys_Anthem_001374880                   Insys_Anthem_001374880
Insys_Anthem_001374884                   Insys_Anthem_001374884
Insys_Anthem_001374894                   Insys_Anthem_001374894
Insys_Anthem_001374904                   Insys_Anthem_001374904
Insys_Anthem_001374905                   Insys_Anthem_001374905
Insys_Anthem_001374924                   Insys_Anthem_001374924
Insys_Anthem_001374931                   Insys_Anthem_001374931
Insys_Anthem_001374942                   Insys_Anthem_001374942
Insys_Anthem_001374943                   Insys_Anthem_001374943
Insys_Anthem_001374944                   Insys_Anthem_001374944
Insys_Anthem_001374945                   Insys_Anthem_001374945
Insys_Anthem_001374948                   Insys_Anthem_001374948
Insys_Anthem_001374964                   Insys_Anthem_001374964
Insys_Anthem_001374969                   Insys_Anthem_001374969
Insys_Anthem_001374971                   Insys_Anthem_001374971
Insys_Anthem_001374974                   Insys_Anthem_001374974
Insys_Anthem_001374978                   Insys_Anthem_001374978
Insys_Anthem_001374982                   Insys_Anthem_001374982
Insys_Anthem_001374995                   Insys_Anthem_001374995
Insys_Anthem_001374998                   Insys_Anthem_001374998
Insys_Anthem_001375005                   Insys_Anthem_001375005
Insys_Anthem_001375006                   Insys_Anthem_001375006
Insys_Anthem_001375019                   Insys_Anthem_001375019
Insys_Anthem_001375022                   Insys_Anthem_001375022
Insys_Anthem_001375026                   Insys_Anthem_001375026
Insys_Anthem_001375027                   Insys_Anthem_001375027
Insys_Anthem_001375040                   Insys_Anthem_001375040
Insys_Anthem_001375041                   Insys_Anthem_001375041
Insys_Anthem_001375048                   Insys_Anthem_001375048
Insys_Anthem_001375051                   Insys_Anthem_001375051
Insys_Anthem_001375055                   Insys_Anthem_001375055
Insys_Anthem_001375060                   Insys_Anthem_001375060
Insys_Anthem_001375064                   Insys_Anthem_001375064
Insys_Anthem_001375068                   Insys_Anthem_001375068
Insys_Anthem_001375069                   Insys_Anthem_001375069
Insys_Anthem_001375070                   Insys_Anthem_001375070
Insys_Anthem_001375072                   Insys_Anthem_001375072

                                                    1850
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1852 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001375083                   Insys_Anthem_001375083
Insys_Anthem_001375094                   Insys_Anthem_001375094
Insys_Anthem_001375096                   Insys_Anthem_001375096
Insys_Anthem_001375100                   Insys_Anthem_001375100
Insys_Anthem_001375105                   Insys_Anthem_001375105
Insys_Anthem_001375109                   Insys_Anthem_001375109
Insys_Anthem_001375121                   Insys_Anthem_001375121
Insys_Anthem_001375123                   Insys_Anthem_001375123
Insys_Anthem_001375127                   Insys_Anthem_001375127
Insys_Anthem_001375128                   Insys_Anthem_001375128
Insys_Anthem_001375140                   Insys_Anthem_001375140
Insys_Anthem_001375145                   Insys_Anthem_001375145
Insys_Anthem_001375147                   Insys_Anthem_001375147
Insys_Anthem_001375154                   Insys_Anthem_001375154
Insys_Anthem_001375156                   Insys_Anthem_001375156
Insys_Anthem_001375162                   Insys_Anthem_001375162
Insys_Anthem_001375163                   Insys_Anthem_001375163
Insys_Anthem_001375168                   Insys_Anthem_001375168
Insys_Anthem_001375185                   Insys_Anthem_001375185
Insys_Anthem_001375186                   Insys_Anthem_001375186
Insys_Anthem_001375187                   Insys_Anthem_001375187
Insys_Anthem_001375197                   Insys_Anthem_001375197
Insys_Anthem_001375211                   Insys_Anthem_001375211
Insys_Anthem_001375212                   Insys_Anthem_001375212
Insys_Anthem_001375214                   Insys_Anthem_001375214
Insys_Anthem_001375223                   Insys_Anthem_001375223
Insys_Anthem_001375224                   Insys_Anthem_001375224
Insys_Anthem_001375226                   Insys_Anthem_001375226
Insys_Anthem_001375231                   Insys_Anthem_001375231
Insys_Anthem_001375232                   Insys_Anthem_001375232
Insys_Anthem_001375235                   Insys_Anthem_001375235
Insys_Anthem_001375239                   Insys_Anthem_001375239
Insys_Anthem_001375242                   Insys_Anthem_001375242
Insys_Anthem_001375243                   Insys_Anthem_001375243
Insys_Anthem_001375244                   Insys_Anthem_001375244
Insys_Anthem_001375251                   Insys_Anthem_001375251
Insys_Anthem_001375253                   Insys_Anthem_001375253
Insys_Anthem_001375268                   Insys_Anthem_001375268
Insys_Anthem_001375271                   Insys_Anthem_001375271
Insys_Anthem_001375282                   Insys_Anthem_001375282
Insys_Anthem_001375283                   Insys_Anthem_001375283
Insys_Anthem_001375284                   Insys_Anthem_001375284
Insys_Anthem_001375285                   Insys_Anthem_001375285
Insys_Anthem_001375287                   Insys_Anthem_001375287
Insys_Anthem_001375289                   Insys_Anthem_001375289
Insys_Anthem_001375294                   Insys_Anthem_001375294
Insys_Anthem_001375304                   Insys_Anthem_001375304

                                                    1851
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1853 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001375305                   Insys_Anthem_001375305
Insys_Anthem_001375309                   Insys_Anthem_001375309
Insys_Anthem_001375314                   Insys_Anthem_001375314
Insys_Anthem_001375316                   Insys_Anthem_001375316
Insys_Anthem_001375317                   Insys_Anthem_001375317
Insys_Anthem_001375318                   Insys_Anthem_001375318
Insys_Anthem_001375319                   Insys_Anthem_001375319
Insys_Anthem_001375320                   Insys_Anthem_001375320
Insys_Anthem_001375329                   Insys_Anthem_001375329
Insys_Anthem_001375330                   Insys_Anthem_001375330
Insys_Anthem_001375342                   Insys_Anthem_001375342
Insys_Anthem_001375343                   Insys_Anthem_001375343
Insys_Anthem_001375344                   Insys_Anthem_001375344
Insys_Anthem_001375346                   Insys_Anthem_001375346
Insys_Anthem_001375347                   Insys_Anthem_001375347
Insys_Anthem_001375349                   Insys_Anthem_001375349
Insys_Anthem_001375350                   Insys_Anthem_001375350
Insys_Anthem_001375351                   Insys_Anthem_001375351
Insys_Anthem_001375355                   Insys_Anthem_001375355
Insys_Anthem_001375356                   Insys_Anthem_001375356
Insys_Anthem_001375362                   Insys_Anthem_001375362
Insys_Anthem_001375364                   Insys_Anthem_001375364
Insys_Anthem_001375367                   Insys_Anthem_001375367
Insys_Anthem_001375371                   Insys_Anthem_001375371
Insys_Anthem_001375372                   Insys_Anthem_001375372
Insys_Anthem_001375374                   Insys_Anthem_001375374
Insys_Anthem_001375378                   Insys_Anthem_001375378
Insys_Anthem_001375379                   Insys_Anthem_001375379
Insys_Anthem_001375383                   Insys_Anthem_001375383
Insys_Anthem_001375384                   Insys_Anthem_001375384
Insys_Anthem_001375398                   Insys_Anthem_001375398
Insys_Anthem_001375399                   Insys_Anthem_001375399
Insys_Anthem_001375400                   Insys_Anthem_001375400
Insys_Anthem_001375403                   Insys_Anthem_001375403
Insys_Anthem_001375410                   Insys_Anthem_001375410
Insys_Anthem_001375411                   Insys_Anthem_001375411
Insys_Anthem_001375433                   Insys_Anthem_001375433
Insys_Anthem_001375442                   Insys_Anthem_001375442
Insys_Anthem_001375443                   Insys_Anthem_001375443
Insys_Anthem_001375446                   Insys_Anthem_001375446
Insys_Anthem_001375451                   Insys_Anthem_001375451
Insys_Anthem_001375459                   Insys_Anthem_001375459
Insys_Anthem_001375460                   Insys_Anthem_001375460
Insys_Anthem_001375465                   Insys_Anthem_001375465
Insys_Anthem_001375478                   Insys_Anthem_001375478
Insys_Anthem_001375482                   Insys_Anthem_001375482
Insys_Anthem_001375483                   Insys_Anthem_001375483

                                                    1852
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1854 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001375491                   Insys_Anthem_001375491
Insys_Anthem_001375511                   Insys_Anthem_001375511
Insys_Anthem_001375515                   Insys_Anthem_001375515
Insys_Anthem_001375516                   Insys_Anthem_001375516
Insys_Anthem_001375517                   Insys_Anthem_001375517
Insys_Anthem_001375522                   Insys_Anthem_001375522
Insys_Anthem_001375526                   Insys_Anthem_001375526
Insys_Anthem_001375530                   Insys_Anthem_001375530
Insys_Anthem_001375535                   Insys_Anthem_001375535
Insys_Anthem_001375544                   Insys_Anthem_001375544
Insys_Anthem_001375557                   Insys_Anthem_001375557
Insys_Anthem_001375560                   Insys_Anthem_001375560
Insys_Anthem_001375562                   Insys_Anthem_001375562
Insys_Anthem_001375569                   Insys_Anthem_001375569
Insys_Anthem_001375576                   Insys_Anthem_001375576
Insys_Anthem_001375580                   Insys_Anthem_001375580
Insys_Anthem_001375582                   Insys_Anthem_001375582
Insys_Anthem_001375584                   Insys_Anthem_001375584
Insys_Anthem_001375585                   Insys_Anthem_001375585
Insys_Anthem_001375622                   Insys_Anthem_001375622
Insys_Anthem_001375631                   Insys_Anthem_001375631
Insys_Anthem_001375635                   Insys_Anthem_001375635
Insys_Anthem_001375642                   Insys_Anthem_001375642
Insys_Anthem_001375648                   Insys_Anthem_001375648
Insys_Anthem_001375649                   Insys_Anthem_001375649
Insys_Anthem_001375651                   Insys_Anthem_001375651
Insys_Anthem_001375663                   Insys_Anthem_001375663
Insys_Anthem_001375672                   Insys_Anthem_001375672
Insys_Anthem_001375678                   Insys_Anthem_001375678
Insys_Anthem_001375685                   Insys_Anthem_001375685
Insys_Anthem_001375688                   Insys_Anthem_001375688
Insys_Anthem_001375717                   Insys_Anthem_001375717
Insys_Anthem_001375725                   Insys_Anthem_001375725
Insys_Anthem_001375728                   Insys_Anthem_001375728
Insys_Anthem_001375730                   Insys_Anthem_001375730
Insys_Anthem_001375731                   Insys_Anthem_001375731
Insys_Anthem_001375743                   Insys_Anthem_001375743
Insys_Anthem_001375749                   Insys_Anthem_001375749
Insys_Anthem_001375759                   Insys_Anthem_001375759
Insys_Anthem_001375773                   Insys_Anthem_001375773
Insys_Anthem_001375777                   Insys_Anthem_001375777
Insys_Anthem_001375778                   Insys_Anthem_001375778
Insys_Anthem_001375793                   Insys_Anthem_001375793
Insys_Anthem_001375798                   Insys_Anthem_001375798
Insys_Anthem_001375806                   Insys_Anthem_001375806
Insys_Anthem_001375825                   Insys_Anthem_001375825
Insys_Anthem_001375829                   Insys_Anthem_001375829

                                                    1853
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1855 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001375832                   Insys_Anthem_001375832
Insys_Anthem_001375901                   Insys_Anthem_001375901
Insys_Anthem_001375902                   Insys_Anthem_001375902
Insys_Anthem_001375905                   Insys_Anthem_001375905
Insys_Anthem_001375909                   Insys_Anthem_001375909
Insys_Anthem_001375919                   Insys_Anthem_001375919
Insys_Anthem_001375931                   Insys_Anthem_001375931
Insys_Anthem_001375942                   Insys_Anthem_001375942
Insys_Anthem_001375944                   Insys_Anthem_001375944
Insys_Anthem_001375972                   Insys_Anthem_001375972
Insys_Anthem_001375977                   Insys_Anthem_001375977
Insys_Anthem_001375985                   Insys_Anthem_001375985
Insys_Anthem_001375993                   Insys_Anthem_001375993
Insys_Anthem_001376002                   Insys_Anthem_001376002
Insys_Anthem_001376004                   Insys_Anthem_001376004
Insys_Anthem_001376005                   Insys_Anthem_001376005
Insys_Anthem_001376020                   Insys_Anthem_001376020
Insys_Anthem_001376052                   Insys_Anthem_001376052
Insys_Anthem_001376058                   Insys_Anthem_001376058
Insys_Anthem_001376063                   Insys_Anthem_001376063
Insys_Anthem_001376067                   Insys_Anthem_001376067
Insys_Anthem_001376070                   Insys_Anthem_001376070
Insys_Anthem_001376072                   Insys_Anthem_001376072
Insys_Anthem_001376078                   Insys_Anthem_001376078
Insys_Anthem_001376093                   Insys_Anthem_001376093
Insys_Anthem_001376096                   Insys_Anthem_001376096
Insys_Anthem_001376097                   Insys_Anthem_001376097
Insys_Anthem_001376098                   Insys_Anthem_001376098
Insys_Anthem_001376101                   Insys_Anthem_001376101
Insys_Anthem_001376102                   Insys_Anthem_001376102
Insys_Anthem_001376125                   Insys_Anthem_001376125
Insys_Anthem_001376127                   Insys_Anthem_001376127
Insys_Anthem_001376130                   Insys_Anthem_001376130
Insys_Anthem_001376131                   Insys_Anthem_001376131
Insys_Anthem_001376143                   Insys_Anthem_001376143
Insys_Anthem_001376145                   Insys_Anthem_001376145
Insys_Anthem_001376160                   Insys_Anthem_001376160
Insys_Anthem_001376165                   Insys_Anthem_001376165
Insys_Anthem_001376168                   Insys_Anthem_001376168
Insys_Anthem_001376177                   Insys_Anthem_001376177
Insys_Anthem_001376184                   Insys_Anthem_001376184
Insys_Anthem_001376186                   Insys_Anthem_001376186
Insys_Anthem_001376189                   Insys_Anthem_001376189
Insys_Anthem_001376193                   Insys_Anthem_001376193
Insys_Anthem_001376197                   Insys_Anthem_001376197
Insys_Anthem_001376215                   Insys_Anthem_001376215
Insys_Anthem_001376234                   Insys_Anthem_001376234

                                                    1854
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1856 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001376260                   Insys_Anthem_001376260
Insys_Anthem_001376261                   Insys_Anthem_001376261
Insys_Anthem_001376263                   Insys_Anthem_001376263
Insys_Anthem_001376271                   Insys_Anthem_001376271
Insys_Anthem_001376282                   Insys_Anthem_001376282
Insys_Anthem_001376295                   Insys_Anthem_001376295
Insys_Anthem_001376306                   Insys_Anthem_001376306
Insys_Anthem_001376330                   Insys_Anthem_001376330
Insys_Anthem_001376332                   Insys_Anthem_001376332
Insys_Anthem_001376344                   Insys_Anthem_001376344
Insys_Anthem_001376351                   Insys_Anthem_001376351
Insys_Anthem_001376368                   Insys_Anthem_001376368
Insys_Anthem_001376372                   Insys_Anthem_001376372
Insys_Anthem_001376380                   Insys_Anthem_001376380
Insys_Anthem_001376401                   Insys_Anthem_001376401
Insys_Anthem_001376402                   Insys_Anthem_001376402
Insys_Anthem_001376415                   Insys_Anthem_001376415
Insys_Anthem_001376438                   Insys_Anthem_001376438
Insys_Anthem_001376449                   Insys_Anthem_001376449
Insys_Anthem_001376462                   Insys_Anthem_001376462
Insys_Anthem_001376469                   Insys_Anthem_001376469
Insys_Anthem_001376477                   Insys_Anthem_001376477
Insys_Anthem_001376478                   Insys_Anthem_001376478
Insys_Anthem_001376479                   Insys_Anthem_001376479
Insys_Anthem_001376480                   Insys_Anthem_001376480
Insys_Anthem_001376481                   Insys_Anthem_001376481
Insys_Anthem_001376482                   Insys_Anthem_001376482
Insys_Anthem_001376486                   Insys_Anthem_001376486
Insys_Anthem_001376487                   Insys_Anthem_001376487
Insys_Anthem_001376488                   Insys_Anthem_001376488
Insys_Anthem_001376507                   Insys_Anthem_001376507
Insys_Anthem_001376521                   Insys_Anthem_001376521
Insys_Anthem_001376527                   Insys_Anthem_001376527
Insys_Anthem_001376548                   Insys_Anthem_001376548
Insys_Anthem_001376555                   Insys_Anthem_001376555
Insys_Anthem_001376588                   Insys_Anthem_001376588
Insys_Anthem_001376606                   Insys_Anthem_001376606
Insys_Anthem_001376631                   Insys_Anthem_001376631
Insys_Anthem_001376634                   Insys_Anthem_001376634
Insys_Anthem_001376652                   Insys_Anthem_001376652
Insys_Anthem_001376663                   Insys_Anthem_001376663
Insys_Anthem_001376668                   Insys_Anthem_001376668
Insys_Anthem_001376669                   Insys_Anthem_001376669
Insys_Anthem_001376673                   Insys_Anthem_001376673
Insys_Anthem_001376687                   Insys_Anthem_001376687
Insys_Anthem_001376690                   Insys_Anthem_001376690
Insys_Anthem_001376709                   Insys_Anthem_001376709

                                                    1855
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1857 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001376712                   Insys_Anthem_001376712
Insys_Anthem_001376719                   Insys_Anthem_001376719
Insys_Anthem_001376724                   Insys_Anthem_001376724
Insys_Anthem_001376725                   Insys_Anthem_001376725
Insys_Anthem_001376729                   Insys_Anthem_001376729
Insys_Anthem_001376730                   Insys_Anthem_001376730
Insys_Anthem_001376736                   Insys_Anthem_001376736
Insys_Anthem_001376769                   Insys_Anthem_001376769
Insys_Anthem_001376775                   Insys_Anthem_001376775
Insys_Anthem_001376779                   Insys_Anthem_001376779
Insys_Anthem_001376789                   Insys_Anthem_001376789
Insys_Anthem_001376825                   Insys_Anthem_001376825
Insys_Anthem_001376826                   Insys_Anthem_001376826
Insys_Anthem_001376828                   Insys_Anthem_001376828
Insys_Anthem_001376829                   Insys_Anthem_001376829
Insys_Anthem_001376832                   Insys_Anthem_001376832
Insys_Anthem_001376835                   Insys_Anthem_001376835
Insys_Anthem_001376836                   Insys_Anthem_001376836
Insys_Anthem_001376839                   Insys_Anthem_001376839
Insys_Anthem_001376842                   Insys_Anthem_001376842
Insys_Anthem_001376851                   Insys_Anthem_001376851
Insys_Anthem_001376852                   Insys_Anthem_001376852
Insys_Anthem_001376865                   Insys_Anthem_001376865
Insys_Anthem_001376871                   Insys_Anthem_001376871
Insys_Anthem_001376875                   Insys_Anthem_001376875
Insys_Anthem_001376876                   Insys_Anthem_001376876
Insys_Anthem_001376878                   Insys_Anthem_001376878
Insys_Anthem_001376879                   Insys_Anthem_001376879
Insys_Anthem_001376880                   Insys_Anthem_001376880
Insys_Anthem_001376883                   Insys_Anthem_001376883
Insys_Anthem_001376912                   Insys_Anthem_001376912
Insys_Anthem_001376913                   Insys_Anthem_001376913
Insys_Anthem_001376948                   Insys_Anthem_001376948
Insys_Anthem_001376950                   Insys_Anthem_001376950
Insys_Anthem_001376970                   Insys_Anthem_001376970
Insys_Anthem_001376971                   Insys_Anthem_001376971
Insys_Anthem_001376988                   Insys_Anthem_001376988
Insys_Anthem_001376991                   Insys_Anthem_001376991
Insys_Anthem_001376993                   Insys_Anthem_001376993
Insys_Anthem_001376994                   Insys_Anthem_001376994
Insys_Anthem_001377010                   Insys_Anthem_001377010
Insys_Anthem_001377012                   Insys_Anthem_001377012
Insys_Anthem_001377013                   Insys_Anthem_001377013
Insys_Anthem_001377017                   Insys_Anthem_001377017
Insys_Anthem_001377028                   Insys_Anthem_001377028
Insys_Anthem_001377042                   Insys_Anthem_001377042
Insys_Anthem_001377046                   Insys_Anthem_001377046

                                                    1856
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1858 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001377063                   Insys_Anthem_001377063
Insys_Anthem_001377078                   Insys_Anthem_001377078
Insys_Anthem_001377085                   Insys_Anthem_001377085
Insys_Anthem_001377088                   Insys_Anthem_001377088
Insys_Anthem_001377089                   Insys_Anthem_001377089
Insys_Anthem_001377092                   Insys_Anthem_001377092
Insys_Anthem_001377096                   Insys_Anthem_001377096
Insys_Anthem_001377104                   Insys_Anthem_001377104
Insys_Anthem_001377106                   Insys_Anthem_001377106
Insys_Anthem_001377115                   Insys_Anthem_001377115
Insys_Anthem_001377127                   Insys_Anthem_001377127
Insys_Anthem_001377135                   Insys_Anthem_001377135
Insys_Anthem_001377147                   Insys_Anthem_001377147
Insys_Anthem_001377150                   Insys_Anthem_001377150
Insys_Anthem_001377162                   Insys_Anthem_001377162
Insys_Anthem_001377172                   Insys_Anthem_001377172
Insys_Anthem_001377175                   Insys_Anthem_001377175
Insys_Anthem_001377177                   Insys_Anthem_001377177
Insys_Anthem_001377199                   Insys_Anthem_001377199
Insys_Anthem_001377208                   Insys_Anthem_001377208
Insys_Anthem_001377222                   Insys_Anthem_001377222
Insys_Anthem_001377225                   Insys_Anthem_001377225
Insys_Anthem_001377235                   Insys_Anthem_001377235
Insys_Anthem_001377241                   Insys_Anthem_001377241
Insys_Anthem_001377245                   Insys_Anthem_001377245
Insys_Anthem_001377250                   Insys_Anthem_001377250
Insys_Anthem_001377253                   Insys_Anthem_001377253
Insys_Anthem_001377254                   Insys_Anthem_001377254
Insys_Anthem_001377258                   Insys_Anthem_001377258
Insys_Anthem_001377261                   Insys_Anthem_001377261
Insys_Anthem_001377262                   Insys_Anthem_001377262
Insys_Anthem_001377263                   Insys_Anthem_001377263
Insys_Anthem_001377264                   Insys_Anthem_001377264
Insys_Anthem_001377265                   Insys_Anthem_001377265
Insys_Anthem_001377271                   Insys_Anthem_001377271
Insys_Anthem_001377275                   Insys_Anthem_001377275
Insys_Anthem_001377281                   Insys_Anthem_001377281
Insys_Anthem_001377286                   Insys_Anthem_001377286
Insys_Anthem_001377294                   Insys_Anthem_001377294
Insys_Anthem_001377313                   Insys_Anthem_001377313
Insys_Anthem_001377319                   Insys_Anthem_001377319
Insys_Anthem_001377321                   Insys_Anthem_001377321
Insys_Anthem_001377325                   Insys_Anthem_001377325
Insys_Anthem_001377335                   Insys_Anthem_001377335
Insys_Anthem_001377336                   Insys_Anthem_001377336
Insys_Anthem_001377353                   Insys_Anthem_001377353
Insys_Anthem_001377355                   Insys_Anthem_001377355

                                                    1857
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1859 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001377362                   Insys_Anthem_001377362
Insys_Anthem_001377375                   Insys_Anthem_001377375
Insys_Anthem_001377376                   Insys_Anthem_001377376
Insys_Anthem_001377380                   Insys_Anthem_001377380
Insys_Anthem_001377381                   Insys_Anthem_001377381
Insys_Anthem_001377382                   Insys_Anthem_001377382
Insys_Anthem_001377389                   Insys_Anthem_001377389
Insys_Anthem_001377390                   Insys_Anthem_001377390
Insys_Anthem_001377400                   Insys_Anthem_001377400
Insys_Anthem_001377401                   Insys_Anthem_001377401
Insys_Anthem_001377405                   Insys_Anthem_001377405
Insys_Anthem_001377406                   Insys_Anthem_001377406
Insys_Anthem_001377407                   Insys_Anthem_001377407
Insys_Anthem_001377418                   Insys_Anthem_001377418
Insys_Anthem_001377436                   Insys_Anthem_001377436
Insys_Anthem_001377438                   Insys_Anthem_001377438
Insys_Anthem_001377452                   Insys_Anthem_001377452
Insys_Anthem_001377464                   Insys_Anthem_001377464
Insys_Anthem_001377465                   Insys_Anthem_001377465
Insys_Anthem_001377466                   Insys_Anthem_001377466
Insys_Anthem_001377467                   Insys_Anthem_001377467
Insys_Anthem_001377475                   Insys_Anthem_001377475
Insys_Anthem_001377494                   Insys_Anthem_001377494
Insys_Anthem_001377500                   Insys_Anthem_001377500
Insys_Anthem_001377515                   Insys_Anthem_001377515
Insys_Anthem_001377518                   Insys_Anthem_001377518
Insys_Anthem_001377521                   Insys_Anthem_001377521
Insys_Anthem_001377528                   Insys_Anthem_001377528
Insys_Anthem_001377555                   Insys_Anthem_001377555
Insys_Anthem_001377561                   Insys_Anthem_001377561
Insys_Anthem_001377568                   Insys_Anthem_001377568
Insys_Anthem_001377581                   Insys_Anthem_001377581
Insys_Anthem_001377595                   Insys_Anthem_001377595
Insys_Anthem_001377598                   Insys_Anthem_001377598
Insys_Anthem_001377601                   Insys_Anthem_001377601
Insys_Anthem_001377615                   Insys_Anthem_001377615
Insys_Anthem_001377640                   Insys_Anthem_001377640
Insys_Anthem_001377641                   Insys_Anthem_001377641
Insys_Anthem_001377653                   Insys_Anthem_001377653
Insys_Anthem_001377661                   Insys_Anthem_001377661
Insys_Anthem_001377667                   Insys_Anthem_001377667
Insys_Anthem_001377676                   Insys_Anthem_001377676
Insys_Anthem_001377677                   Insys_Anthem_001377677
Insys_Anthem_001377682                   Insys_Anthem_001377682
Insys_Anthem_001377696                   Insys_Anthem_001377696
Insys_Anthem_001377700                   Insys_Anthem_001377700
Insys_Anthem_001377701                   Insys_Anthem_001377701

                                                    1858
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1860 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001377704                   Insys_Anthem_001377704
Insys_Anthem_001377705                   Insys_Anthem_001377705
Insys_Anthem_001377712                   Insys_Anthem_001377712
Insys_Anthem_001377713                   Insys_Anthem_001377713
Insys_Anthem_001377715                   Insys_Anthem_001377715
Insys_Anthem_001377716                   Insys_Anthem_001377716
Insys_Anthem_001377719                   Insys_Anthem_001377719
Insys_Anthem_001377721                   Insys_Anthem_001377721
Insys_Anthem_001377725                   Insys_Anthem_001377725
Insys_Anthem_001377726                   Insys_Anthem_001377726
Insys_Anthem_001377730                   Insys_Anthem_001377730
Insys_Anthem_001377731                   Insys_Anthem_001377731
Insys_Anthem_001377732                   Insys_Anthem_001377732
Insys_Anthem_001377733                   Insys_Anthem_001377733
Insys_Anthem_001377736                   Insys_Anthem_001377736
Insys_Anthem_001377737                   Insys_Anthem_001377737
Insys_Anthem_001377738                   Insys_Anthem_001377738
Insys_Anthem_001377739                   Insys_Anthem_001377739
Insys_Anthem_001377741                   Insys_Anthem_001377741
Insys_Anthem_001377742                   Insys_Anthem_001377742
Insys_Anthem_001377743                   Insys_Anthem_001377743
Insys_Anthem_001377744                   Insys_Anthem_001377744
Insys_Anthem_001377746                   Insys_Anthem_001377746
Insys_Anthem_001377747                   Insys_Anthem_001377747
Insys_Anthem_001377750                   Insys_Anthem_001377750
Insys_Anthem_001377751                   Insys_Anthem_001377751
Insys_Anthem_001377752                   Insys_Anthem_001377752
Insys_Anthem_001377753                   Insys_Anthem_001377753
Insys_Anthem_001377757                   Insys_Anthem_001377757
Insys_Anthem_001377758                   Insys_Anthem_001377758
Insys_Anthem_001377762                   Insys_Anthem_001377762
Insys_Anthem_001377775                   Insys_Anthem_001377775
Insys_Anthem_001377786                   Insys_Anthem_001377786
Insys_Anthem_001377789                   Insys_Anthem_001377789
Insys_Anthem_001377790                   Insys_Anthem_001377790
Insys_Anthem_001377791                   Insys_Anthem_001377791
Insys_Anthem_001377795                   Insys_Anthem_001377795
Insys_Anthem_001377796                   Insys_Anthem_001377796
Insys_Anthem_001377797                   Insys_Anthem_001377797
Insys_Anthem_001377798                   Insys_Anthem_001377798
Insys_Anthem_001377801                   Insys_Anthem_001377801
Insys_Anthem_001377802                   Insys_Anthem_001377802
Insys_Anthem_001377805                   Insys_Anthem_001377805
Insys_Anthem_001377806                   Insys_Anthem_001377806
Insys_Anthem_001377807                   Insys_Anthem_001377807
Insys_Anthem_001377810                   Insys_Anthem_001377810
Insys_Anthem_001377811                   Insys_Anthem_001377811

                                                    1859
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1861 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001377812                   Insys_Anthem_001377812
Insys_Anthem_001377813                   Insys_Anthem_001377813
Insys_Anthem_001377814                   Insys_Anthem_001377814
Insys_Anthem_001377815                   Insys_Anthem_001377815
Insys_Anthem_001377816                   Insys_Anthem_001377816
Insys_Anthem_001377817                   Insys_Anthem_001377817
Insys_Anthem_001377818                   Insys_Anthem_001377818
Insys_Anthem_001377819                   Insys_Anthem_001377819
Insys_Anthem_001377820                   Insys_Anthem_001377820
Insys_Anthem_001377821                   Insys_Anthem_001377821
Insys_Anthem_001377822                   Insys_Anthem_001377822
Insys_Anthem_001377823                   Insys_Anthem_001377823
Insys_Anthem_001377859                   Insys_Anthem_001377859
Insys_Anthem_001377860                   Insys_Anthem_001377860
Insys_Anthem_001377870                   Insys_Anthem_001377870
Insys_Anthem_001377872                   Insys_Anthem_001377872
Insys_Anthem_001377873                   Insys_Anthem_001377873
Insys_Anthem_001377874                   Insys_Anthem_001377874
Insys_Anthem_001377876                   Insys_Anthem_001377876
Insys_Anthem_001377877                   Insys_Anthem_001377877
Insys_Anthem_001377878                   Insys_Anthem_001377878
Insys_Anthem_001377879                   Insys_Anthem_001377879
Insys_Anthem_001377880                   Insys_Anthem_001377880
Insys_Anthem_001377881                   Insys_Anthem_001377881
Insys_Anthem_001377882                   Insys_Anthem_001377882
Insys_Anthem_001377883                   Insys_Anthem_001377883
Insys_Anthem_001377884                   Insys_Anthem_001377884
Insys_Anthem_001377885                   Insys_Anthem_001377885
Insys_Anthem_001377886                   Insys_Anthem_001377886
Insys_Anthem_001377887                   Insys_Anthem_001377887
Insys_Anthem_001377888                   Insys_Anthem_001377888
Insys_Anthem_001377889                   Insys_Anthem_001377889
Insys_Anthem_001377890                   Insys_Anthem_001377890
Insys_Anthem_001377891                   Insys_Anthem_001377891
Insys_Anthem_001377892                   Insys_Anthem_001377892
Insys_Anthem_001377893                   Insys_Anthem_001377893
Insys_Anthem_001377894                   Insys_Anthem_001377894
Insys_Anthem_001377895                   Insys_Anthem_001377895
Insys_Anthem_001377900                   Insys_Anthem_001377900
Insys_Anthem_001377901                   Insys_Anthem_001377901
Insys_Anthem_001377902                   Insys_Anthem_001377902
Insys_Anthem_001377903                   Insys_Anthem_001377903
Insys_Anthem_001377904                   Insys_Anthem_001377904
Insys_Anthem_001377912                   Insys_Anthem_001377912
Insys_Anthem_001377913                   Insys_Anthem_001377913
Insys_Anthem_001377917                   Insys_Anthem_001377917
Insys_Anthem_001377926                   Insys_Anthem_001377926

                                                    1860
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1862 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001377940                   Insys_Anthem_001377940
Insys_Anthem_001377942                   Insys_Anthem_001377942
Insys_Anthem_001377944                   Insys_Anthem_001377944
Insys_Anthem_001377979                   Insys_Anthem_001377979
Insys_Anthem_001377981                   Insys_Anthem_001377981
Insys_Anthem_001377983                   Insys_Anthem_001377983
Insys_Anthem_001377991                   Insys_Anthem_001377991
Insys_Anthem_001377997                   Insys_Anthem_001377997
Insys_Anthem_001377999                   Insys_Anthem_001377999
Insys_Anthem_001378004                   Insys_Anthem_001378004
Insys_Anthem_001378006                   Insys_Anthem_001378006
Insys_Anthem_001378008                   Insys_Anthem_001378008
Insys_Anthem_001378009                   Insys_Anthem_001378009
Insys_Anthem_001378010                   Insys_Anthem_001378010
Insys_Anthem_001378011                   Insys_Anthem_001378011
Insys_Anthem_001378013                   Insys_Anthem_001378013
Insys_Anthem_001378025                   Insys_Anthem_001378025
Insys_Anthem_001378026                   Insys_Anthem_001378026
Insys_Anthem_001378030                   Insys_Anthem_001378030
Insys_Anthem_001378037                   Insys_Anthem_001378037
Insys_Anthem_001378038                   Insys_Anthem_001378038
Insys_Anthem_001378046                   Insys_Anthem_001378046
Insys_Anthem_001378049                   Insys_Anthem_001378049
Insys_Anthem_001378050                   Insys_Anthem_001378050
Insys_Anthem_001378051                   Insys_Anthem_001378051
Insys_Anthem_001378067                   Insys_Anthem_001378067
Insys_Anthem_001378068                   Insys_Anthem_001378068
Insys_Anthem_001378091                   Insys_Anthem_001378091
Insys_Anthem_001378092                   Insys_Anthem_001378092
Insys_Anthem_001378093                   Insys_Anthem_001378093
Insys_Anthem_001378094                   Insys_Anthem_001378094
Insys_Anthem_001378102                   Insys_Anthem_001378102
Insys_Anthem_001378115                   Insys_Anthem_001378115
Insys_Anthem_001378121                   Insys_Anthem_001378121
Insys_Anthem_001378122                   Insys_Anthem_001378122
Insys_Anthem_001378129                   Insys_Anthem_001378129
Insys_Anthem_001378142                   Insys_Anthem_001378142
Insys_Anthem_001378161                   Insys_Anthem_001378161
Insys_Anthem_001378162                   Insys_Anthem_001378162
Insys_Anthem_001378163                   Insys_Anthem_001378163
Insys_Anthem_001378164                   Insys_Anthem_001378164
Insys_Anthem_001378165                   Insys_Anthem_001378165
Insys_Anthem_001378171                   Insys_Anthem_001378171
Insys_Anthem_001378172                   Insys_Anthem_001378172
Insys_Anthem_001378173                   Insys_Anthem_001378173
Insys_Anthem_001378174                   Insys_Anthem_001378174
Insys_Anthem_001378175                   Insys_Anthem_001378175

                                                    1861
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1863 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378176                   Insys_Anthem_001378176
Insys_Anthem_001378195                   Insys_Anthem_001378195
Insys_Anthem_001378197                   Insys_Anthem_001378197
Insys_Anthem_001378198                   Insys_Anthem_001378198
Insys_Anthem_001378199                   Insys_Anthem_001378199
Insys_Anthem_001378203                   Insys_Anthem_001378203
Insys_Anthem_001378214                   Insys_Anthem_001378214
Insys_Anthem_001378221                   Insys_Anthem_001378221
Insys_Anthem_001378264                   Insys_Anthem_001378264
Insys_Anthem_001378265                   Insys_Anthem_001378265
Insys_Anthem_001378266                   Insys_Anthem_001378266
Insys_Anthem_001378267                   Insys_Anthem_001378267
Insys_Anthem_001378268                   Insys_Anthem_001378268
Insys_Anthem_001378270                   Insys_Anthem_001378270
Insys_Anthem_001378271                   Insys_Anthem_001378271
Insys_Anthem_001378272                   Insys_Anthem_001378272
Insys_Anthem_001378282                   Insys_Anthem_001378282
Insys_Anthem_001378283                   Insys_Anthem_001378283
Insys_Anthem_001378284                   Insys_Anthem_001378284
Insys_Anthem_001378285                   Insys_Anthem_001378285
Insys_Anthem_001378286                   Insys_Anthem_001378286
Insys_Anthem_001378287                   Insys_Anthem_001378287
Insys_Anthem_001378288                   Insys_Anthem_001378288
Insys_Anthem_001378289                   Insys_Anthem_001378289
Insys_Anthem_001378290                   Insys_Anthem_001378290
Insys_Anthem_001378291                   Insys_Anthem_001378291
Insys_Anthem_001378292                   Insys_Anthem_001378292
Insys_Anthem_001378293                   Insys_Anthem_001378293
Insys_Anthem_001378294                   Insys_Anthem_001378294
Insys_Anthem_001378295                   Insys_Anthem_001378295
Insys_Anthem_001378296                   Insys_Anthem_001378296
Insys_Anthem_001378297                   Insys_Anthem_001378297
Insys_Anthem_001378298                   Insys_Anthem_001378298
Insys_Anthem_001378299                   Insys_Anthem_001378299
Insys_Anthem_001378300                   Insys_Anthem_001378300
Insys_Anthem_001378301                   Insys_Anthem_001378301
Insys_Anthem_001378302                   Insys_Anthem_001378302
Insys_Anthem_001378329                   Insys_Anthem_001378329
Insys_Anthem_001378332                   Insys_Anthem_001378332
Insys_Anthem_001378340                   Insys_Anthem_001378340
Insys_Anthem_001378343                   Insys_Anthem_001378343
Insys_Anthem_001378382                   Insys_Anthem_001378382
Insys_Anthem_001378398                   Insys_Anthem_001378398
Insys_Anthem_001378411                   Insys_Anthem_001378411
Insys_Anthem_001378413                   Insys_Anthem_001378413
Insys_Anthem_001378425                   Insys_Anthem_001378425
Insys_Anthem_001378426                   Insys_Anthem_001378426

                                                    1862
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1864 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378429                   Insys_Anthem_001378429
Insys_Anthem_001378449                   Insys_Anthem_001378449
Insys_Anthem_001378460                   Insys_Anthem_001378460
Insys_Anthem_001378469                   Insys_Anthem_001378469
Insys_Anthem_001378483                   Insys_Anthem_001378483
Insys_Anthem_001378485                   Insys_Anthem_001378485
Insys_Anthem_001378486                   Insys_Anthem_001378486
Insys_Anthem_001378487                   Insys_Anthem_001378487
Insys_Anthem_001378488                   Insys_Anthem_001378488
Insys_Anthem_001378501                   Insys_Anthem_001378501
Insys_Anthem_001378502                   Insys_Anthem_001378502
Insys_Anthem_001378503                   Insys_Anthem_001378503
Insys_Anthem_001378504                   Insys_Anthem_001378504
Insys_Anthem_001378505                   Insys_Anthem_001378505
Insys_Anthem_001378506                   Insys_Anthem_001378506
Insys_Anthem_001378507                   Insys_Anthem_001378507
Insys_Anthem_001378508                   Insys_Anthem_001378508
Insys_Anthem_001378509                   Insys_Anthem_001378509
Insys_Anthem_001378510                   Insys_Anthem_001378510
Insys_Anthem_001378513                   Insys_Anthem_001378513
Insys_Anthem_001378516                   Insys_Anthem_001378516
Insys_Anthem_001378517                   Insys_Anthem_001378517
Insys_Anthem_001378525                   Insys_Anthem_001378525
Insys_Anthem_001378526                   Insys_Anthem_001378526
Insys_Anthem_001378534                   Insys_Anthem_001378534
Insys_Anthem_001378535                   Insys_Anthem_001378535
Insys_Anthem_001378548                   Insys_Anthem_001378548
Insys_Anthem_001378549                   Insys_Anthem_001378549
Insys_Anthem_001378557                   Insys_Anthem_001378557
Insys_Anthem_001378560                   Insys_Anthem_001378560
Insys_Anthem_001378561                   Insys_Anthem_001378561
Insys_Anthem_001378562                   Insys_Anthem_001378562
Insys_Anthem_001378563                   Insys_Anthem_001378563
Insys_Anthem_001378566                   Insys_Anthem_001378566
Insys_Anthem_001378567                   Insys_Anthem_001378567
Insys_Anthem_001378568                   Insys_Anthem_001378568
Insys_Anthem_001378573                   Insys_Anthem_001378573
Insys_Anthem_001378574                   Insys_Anthem_001378574
Insys_Anthem_001378575                   Insys_Anthem_001378575
Insys_Anthem_001378576                   Insys_Anthem_001378576
Insys_Anthem_001378578                   Insys_Anthem_001378578
Insys_Anthem_001378579                   Insys_Anthem_001378579
Insys_Anthem_001378580                   Insys_Anthem_001378580
Insys_Anthem_001378584                   Insys_Anthem_001378584
Insys_Anthem_001378585                   Insys_Anthem_001378585
Insys_Anthem_001378586                   Insys_Anthem_001378586
Insys_Anthem_001378587                   Insys_Anthem_001378587

                                                    1863
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1865 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378600                   Insys_Anthem_001378600
Insys_Anthem_001378601                   Insys_Anthem_001378601
Insys_Anthem_001378602                   Insys_Anthem_001378602
Insys_Anthem_001378603                   Insys_Anthem_001378603
Insys_Anthem_001378604                   Insys_Anthem_001378604
Insys_Anthem_001378605                   Insys_Anthem_001378605
Insys_Anthem_001378606                   Insys_Anthem_001378606
Insys_Anthem_001378608                   Insys_Anthem_001378608
Insys_Anthem_001378609                   Insys_Anthem_001378609
Insys_Anthem_001378610                   Insys_Anthem_001378610
Insys_Anthem_001378611                   Insys_Anthem_001378611
Insys_Anthem_001378612                   Insys_Anthem_001378612
Insys_Anthem_001378613                   Insys_Anthem_001378613
Insys_Anthem_001378614                   Insys_Anthem_001378614
Insys_Anthem_001378615                   Insys_Anthem_001378615
Insys_Anthem_001378617                   Insys_Anthem_001378617
Insys_Anthem_001378618                   Insys_Anthem_001378618
Insys_Anthem_001378619                   Insys_Anthem_001378619
Insys_Anthem_001378630                   Insys_Anthem_001378630
Insys_Anthem_001378633                   Insys_Anthem_001378633
Insys_Anthem_001378634                   Insys_Anthem_001378634
Insys_Anthem_001378637                   Insys_Anthem_001378637
Insys_Anthem_001378638                   Insys_Anthem_001378638
Insys_Anthem_001378639                   Insys_Anthem_001378639
Insys_Anthem_001378642                   Insys_Anthem_001378642
Insys_Anthem_001378644                   Insys_Anthem_001378644
Insys_Anthem_001378669                   Insys_Anthem_001378669
Insys_Anthem_001378670                   Insys_Anthem_001378670
Insys_Anthem_001378671                   Insys_Anthem_001378671
Insys_Anthem_001378672                   Insys_Anthem_001378672
Insys_Anthem_001378673                   Insys_Anthem_001378673
Insys_Anthem_001378674                   Insys_Anthem_001378674
Insys_Anthem_001378675                   Insys_Anthem_001378675
Insys_Anthem_001378676                   Insys_Anthem_001378676
Insys_Anthem_001378677                   Insys_Anthem_001378677
Insys_Anthem_001378678                   Insys_Anthem_001378678
Insys_Anthem_001378680                   Insys_Anthem_001378680
Insys_Anthem_001378681                   Insys_Anthem_001378681
Insys_Anthem_001378682                   Insys_Anthem_001378682
Insys_Anthem_001378683                   Insys_Anthem_001378683
Insys_Anthem_001378685                   Insys_Anthem_001378685
Insys_Anthem_001378686                   Insys_Anthem_001378686
Insys_Anthem_001378687                   Insys_Anthem_001378687
Insys_Anthem_001378688                   Insys_Anthem_001378688
Insys_Anthem_001378693                   Insys_Anthem_001378693
Insys_Anthem_001378695                   Insys_Anthem_001378695
Insys_Anthem_001378698                   Insys_Anthem_001378698

                                                    1864
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1866 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378699                   Insys_Anthem_001378699
Insys_Anthem_001378707                   Insys_Anthem_001378707
Insys_Anthem_001378708                   Insys_Anthem_001378708
Insys_Anthem_001378710                   Insys_Anthem_001378710
Insys_Anthem_001378711                   Insys_Anthem_001378711
Insys_Anthem_001378716                   Insys_Anthem_001378716
Insys_Anthem_001378717                   Insys_Anthem_001378717
Insys_Anthem_001378718                   Insys_Anthem_001378718
Insys_Anthem_001378719                   Insys_Anthem_001378719
Insys_Anthem_001378720                   Insys_Anthem_001378720
Insys_Anthem_001378721                   Insys_Anthem_001378721
Insys_Anthem_001378722                   Insys_Anthem_001378722
Insys_Anthem_001378723                   Insys_Anthem_001378723
Insys_Anthem_001378724                   Insys_Anthem_001378724
Insys_Anthem_001378725                   Insys_Anthem_001378725
Insys_Anthem_001378726                   Insys_Anthem_001378726
Insys_Anthem_001378727                   Insys_Anthem_001378727
Insys_Anthem_001378728                   Insys_Anthem_001378728
Insys_Anthem_001378729                   Insys_Anthem_001378729
Insys_Anthem_001378730                   Insys_Anthem_001378730
Insys_Anthem_001378731                   Insys_Anthem_001378731
Insys_Anthem_001378732                   Insys_Anthem_001378732
Insys_Anthem_001378733                   Insys_Anthem_001378733
Insys_Anthem_001378734                   Insys_Anthem_001378734
Insys_Anthem_001378735                   Insys_Anthem_001378735
Insys_Anthem_001378760                   Insys_Anthem_001378760
Insys_Anthem_001378761                   Insys_Anthem_001378761
Insys_Anthem_001378762                   Insys_Anthem_001378762
Insys_Anthem_001378763                   Insys_Anthem_001378763
Insys_Anthem_001378764                   Insys_Anthem_001378764
Insys_Anthem_001378765                   Insys_Anthem_001378765
Insys_Anthem_001378766                   Insys_Anthem_001378766
Insys_Anthem_001378767                   Insys_Anthem_001378767
Insys_Anthem_001378771                   Insys_Anthem_001378771
Insys_Anthem_001378781                   Insys_Anthem_001378781
Insys_Anthem_001378783                   Insys_Anthem_001378783
Insys_Anthem_001378785                   Insys_Anthem_001378785
Insys_Anthem_001378801                   Insys_Anthem_001378801
Insys_Anthem_001378802                   Insys_Anthem_001378802
Insys_Anthem_001378808                   Insys_Anthem_001378808
Insys_Anthem_001378812                   Insys_Anthem_001378812
Insys_Anthem_001378814                   Insys_Anthem_001378814
Insys_Anthem_001378840                   Insys_Anthem_001378840
Insys_Anthem_001378841                   Insys_Anthem_001378841
Insys_Anthem_001378842                   Insys_Anthem_001378842
Insys_Anthem_001378843                   Insys_Anthem_001378843
Insys_Anthem_001378844                   Insys_Anthem_001378844

                                                    1865
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1867 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378845                   Insys_Anthem_001378845
Insys_Anthem_001378846                   Insys_Anthem_001378846
Insys_Anthem_001378847                   Insys_Anthem_001378847
Insys_Anthem_001378852                   Insys_Anthem_001378852
Insys_Anthem_001378853                   Insys_Anthem_001378853
Insys_Anthem_001378854                   Insys_Anthem_001378854
Insys_Anthem_001378855                   Insys_Anthem_001378855
Insys_Anthem_001378861                   Insys_Anthem_001378861
Insys_Anthem_001378862                   Insys_Anthem_001378862
Insys_Anthem_001378863                   Insys_Anthem_001378863
Insys_Anthem_001378864                   Insys_Anthem_001378864
Insys_Anthem_001378865                   Insys_Anthem_001378865
Insys_Anthem_001378866                   Insys_Anthem_001378866
Insys_Anthem_001378867                   Insys_Anthem_001378867
Insys_Anthem_001378868                   Insys_Anthem_001378868
Insys_Anthem_001378869                   Insys_Anthem_001378869
Insys_Anthem_001378870                   Insys_Anthem_001378870
Insys_Anthem_001378871                   Insys_Anthem_001378871
Insys_Anthem_001378872                   Insys_Anthem_001378872
Insys_Anthem_001378873                   Insys_Anthem_001378873
Insys_Anthem_001378874                   Insys_Anthem_001378874
Insys_Anthem_001378875                   Insys_Anthem_001378875
Insys_Anthem_001378876                   Insys_Anthem_001378876
Insys_Anthem_001378877                   Insys_Anthem_001378877
Insys_Anthem_001378879                   Insys_Anthem_001378879
Insys_Anthem_001378881                   Insys_Anthem_001378881
Insys_Anthem_001378882                   Insys_Anthem_001378882
Insys_Anthem_001378885                   Insys_Anthem_001378885
Insys_Anthem_001378886                   Insys_Anthem_001378886
Insys_Anthem_001378887                   Insys_Anthem_001378887
Insys_Anthem_001378896                   Insys_Anthem_001378896
Insys_Anthem_001378897                   Insys_Anthem_001378897
Insys_Anthem_001378899                   Insys_Anthem_001378899
Insys_Anthem_001378900                   Insys_Anthem_001378900
Insys_Anthem_001378901                   Insys_Anthem_001378901
Insys_Anthem_001378902                   Insys_Anthem_001378902
Insys_Anthem_001378904                   Insys_Anthem_001378904
Insys_Anthem_001378906                   Insys_Anthem_001378906
Insys_Anthem_001378907                   Insys_Anthem_001378907
Insys_Anthem_001378908                   Insys_Anthem_001378908
Insys_Anthem_001378910                   Insys_Anthem_001378910
Insys_Anthem_001378912                   Insys_Anthem_001378912
Insys_Anthem_001378913                   Insys_Anthem_001378913
Insys_Anthem_001378914                   Insys_Anthem_001378914
Insys_Anthem_001378915                   Insys_Anthem_001378915
Insys_Anthem_001378916                   Insys_Anthem_001378916
Insys_Anthem_001378920                   Insys_Anthem_001378920

                                                    1866
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1868 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001378921                   Insys_Anthem_001378921
Insys_Anthem_001378922                   Insys_Anthem_001378922
Insys_Anthem_001378924                   Insys_Anthem_001378924
Insys_Anthem_001378926                   Insys_Anthem_001378926
Insys_Anthem_001378927                   Insys_Anthem_001378927
Insys_Anthem_001378928                   Insys_Anthem_001378928
Insys_Anthem_001378929                   Insys_Anthem_001378929
Insys_Anthem_001378930                   Insys_Anthem_001378930
Insys_Anthem_001378931                   Insys_Anthem_001378931
Insys_Anthem_001378932                   Insys_Anthem_001378932
Insys_Anthem_001378933                   Insys_Anthem_001378933
Insys_Anthem_001378935                   Insys_Anthem_001378935
Insys_Anthem_001378936                   Insys_Anthem_001378936
Insys_Anthem_001378946                   Insys_Anthem_001378946
Insys_Anthem_001378947                   Insys_Anthem_001378947
Insys_Anthem_001378950                   Insys_Anthem_001378950
Insys_Anthem_001378951                   Insys_Anthem_001378951
Insys_Anthem_001378952                   Insys_Anthem_001378952
Insys_Anthem_001378953                   Insys_Anthem_001378953
Insys_Anthem_001378954                   Insys_Anthem_001378954
Insys_Anthem_001378955                   Insys_Anthem_001378955
Insys_Anthem_001378956                   Insys_Anthem_001378956
Insys_Anthem_001378957                   Insys_Anthem_001378957
Insys_Anthem_001378958                   Insys_Anthem_001378958
Insys_Anthem_001378959                   Insys_Anthem_001378959
Insys_Anthem_001378960                   Insys_Anthem_001378960
Insys_Anthem_001378961                   Insys_Anthem_001378961
Insys_Anthem_001378963                   Insys_Anthem_001378963
Insys_Anthem_001378967                   Insys_Anthem_001378967
Insys_Anthem_001378969                   Insys_Anthem_001378969
Insys_Anthem_001378970                   Insys_Anthem_001378970
Insys_Anthem_001378971                   Insys_Anthem_001378971
Insys_Anthem_001378982                   Insys_Anthem_001378982
Insys_Anthem_001378984                   Insys_Anthem_001378984
Insys_Anthem_001378985                   Insys_Anthem_001378985
Insys_Anthem_001378989                   Insys_Anthem_001378989
Insys_Anthem_001378992                   Insys_Anthem_001378992
Insys_Anthem_001378993                   Insys_Anthem_001378993
Insys_Anthem_001378995                   Insys_Anthem_001378995
Insys_Anthem_001379000                   Insys_Anthem_001379000
Insys_Anthem_001379014                   Insys_Anthem_001379014
Insys_Anthem_001379018                   Insys_Anthem_001379018
Insys_Anthem_001379019                   Insys_Anthem_001379019
Insys_Anthem_001379020                   Insys_Anthem_001379020
Insys_Anthem_001379021                   Insys_Anthem_001379021
Insys_Anthem_001379022                   Insys_Anthem_001379022
Insys_Anthem_001379029                   Insys_Anthem_001379029

                                                    1867
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1869 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379033                   Insys_Anthem_001379033
Insys_Anthem_001379034                   Insys_Anthem_001379034
Insys_Anthem_001379035                   Insys_Anthem_001379035
Insys_Anthem_001379036                   Insys_Anthem_001379036
Insys_Anthem_001379042                   Insys_Anthem_001379042
Insys_Anthem_001379048                   Insys_Anthem_001379048
Insys_Anthem_001379049                   Insys_Anthem_001379049
Insys_Anthem_001379056                   Insys_Anthem_001379056
Insys_Anthem_001379057                   Insys_Anthem_001379057
Insys_Anthem_001379058                   Insys_Anthem_001379058
Insys_Anthem_001379059                   Insys_Anthem_001379059
Insys_Anthem_001379060                   Insys_Anthem_001379060
Insys_Anthem_001379061                   Insys_Anthem_001379061
Insys_Anthem_001379062                   Insys_Anthem_001379062
Insys_Anthem_001379063                   Insys_Anthem_001379063
Insys_Anthem_001379067                   Insys_Anthem_001379067
Insys_Anthem_001379068                   Insys_Anthem_001379068
Insys_Anthem_001379069                   Insys_Anthem_001379069
Insys_Anthem_001379078                   Insys_Anthem_001379078
Insys_Anthem_001379079                   Insys_Anthem_001379079
Insys_Anthem_001379080                   Insys_Anthem_001379080
Insys_Anthem_001379083                   Insys_Anthem_001379083
Insys_Anthem_001379086                   Insys_Anthem_001379086
Insys_Anthem_001379087                   Insys_Anthem_001379087
Insys_Anthem_001379088                   Insys_Anthem_001379088
Insys_Anthem_001379094                   Insys_Anthem_001379094
Insys_Anthem_001379095                   Insys_Anthem_001379095
Insys_Anthem_001379096                   Insys_Anthem_001379096
Insys_Anthem_001379097                   Insys_Anthem_001379097
Insys_Anthem_001379098                   Insys_Anthem_001379098
Insys_Anthem_001379099                   Insys_Anthem_001379099
Insys_Anthem_001379109                   Insys_Anthem_001379109
Insys_Anthem_001379119                   Insys_Anthem_001379119
Insys_Anthem_001379120                   Insys_Anthem_001379120
Insys_Anthem_001379121                   Insys_Anthem_001379121
Insys_Anthem_001379127                   Insys_Anthem_001379127
Insys_Anthem_001379128                   Insys_Anthem_001379128
Insys_Anthem_001379130                   Insys_Anthem_001379130
Insys_Anthem_001379134                   Insys_Anthem_001379134
Insys_Anthem_001379138                   Insys_Anthem_001379138
Insys_Anthem_001379139                   Insys_Anthem_001379139
Insys_Anthem_001379144                   Insys_Anthem_001379144
Insys_Anthem_001379145                   Insys_Anthem_001379145
Insys_Anthem_001379149                   Insys_Anthem_001379149
Insys_Anthem_001379151                   Insys_Anthem_001379151
Insys_Anthem_001379152                   Insys_Anthem_001379152
Insys_Anthem_001379153                   Insys_Anthem_001379153

                                                    1868
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1870 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379154                   Insys_Anthem_001379154
Insys_Anthem_001379155                   Insys_Anthem_001379155
Insys_Anthem_001379156                   Insys_Anthem_001379156
Insys_Anthem_001379157                   Insys_Anthem_001379157
Insys_Anthem_001379161                   Insys_Anthem_001379161
Insys_Anthem_001379163                   Insys_Anthem_001379163
Insys_Anthem_001379164                   Insys_Anthem_001379164
Insys_Anthem_001379165                   Insys_Anthem_001379165
Insys_Anthem_001379166                   Insys_Anthem_001379166
Insys_Anthem_001379175                   Insys_Anthem_001379175
Insys_Anthem_001379176                   Insys_Anthem_001379176
Insys_Anthem_001379187                   Insys_Anthem_001379187
Insys_Anthem_001379188                   Insys_Anthem_001379188
Insys_Anthem_001379189                   Insys_Anthem_001379189
Insys_Anthem_001379190                   Insys_Anthem_001379190
Insys_Anthem_001379191                   Insys_Anthem_001379191
Insys_Anthem_001379193                   Insys_Anthem_001379193
Insys_Anthem_001379194                   Insys_Anthem_001379194
Insys_Anthem_001379198                   Insys_Anthem_001379198
Insys_Anthem_001379201                   Insys_Anthem_001379201
Insys_Anthem_001379204                   Insys_Anthem_001379204
Insys_Anthem_001379206                   Insys_Anthem_001379206
Insys_Anthem_001379207                   Insys_Anthem_001379207
Insys_Anthem_001379208                   Insys_Anthem_001379208
Insys_Anthem_001379209                   Insys_Anthem_001379209
Insys_Anthem_001379210                   Insys_Anthem_001379210
Insys_Anthem_001379211                   Insys_Anthem_001379211
Insys_Anthem_001379212                   Insys_Anthem_001379212
Insys_Anthem_001379214                   Insys_Anthem_001379214
Insys_Anthem_001379215                   Insys_Anthem_001379215
Insys_Anthem_001379216                   Insys_Anthem_001379216
Insys_Anthem_001379217                   Insys_Anthem_001379217
Insys_Anthem_001379219                   Insys_Anthem_001379219
Insys_Anthem_001379223                   Insys_Anthem_001379223
Insys_Anthem_001379225                   Insys_Anthem_001379225
Insys_Anthem_001379226                   Insys_Anthem_001379226
Insys_Anthem_001379227                   Insys_Anthem_001379227
Insys_Anthem_001379229                   Insys_Anthem_001379229
Insys_Anthem_001379231                   Insys_Anthem_001379231
Insys_Anthem_001379239                   Insys_Anthem_001379239
Insys_Anthem_001379241                   Insys_Anthem_001379241
Insys_Anthem_001379242                   Insys_Anthem_001379242
Insys_Anthem_001379243                   Insys_Anthem_001379243
Insys_Anthem_001379244                   Insys_Anthem_001379244
Insys_Anthem_001379245                   Insys_Anthem_001379245
Insys_Anthem_001379246                   Insys_Anthem_001379246
Insys_Anthem_001379249                   Insys_Anthem_001379249

                                                    1869
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1871 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379250                   Insys_Anthem_001379250
Insys_Anthem_001379251                   Insys_Anthem_001379251
Insys_Anthem_001379252                   Insys_Anthem_001379252
Insys_Anthem_001379257                   Insys_Anthem_001379257
Insys_Anthem_001379258                   Insys_Anthem_001379258
Insys_Anthem_001379259                   Insys_Anthem_001379259
Insys_Anthem_001379260                   Insys_Anthem_001379260
Insys_Anthem_001379264                   Insys_Anthem_001379264
Insys_Anthem_001379265                   Insys_Anthem_001379265
Insys_Anthem_001379267                   Insys_Anthem_001379267
Insys_Anthem_001379269                   Insys_Anthem_001379269
Insys_Anthem_001379270                   Insys_Anthem_001379270
Insys_Anthem_001379272                   Insys_Anthem_001379272
Insys_Anthem_001379275                   Insys_Anthem_001379275
Insys_Anthem_001379277                   Insys_Anthem_001379277
Insys_Anthem_001379278                   Insys_Anthem_001379278
Insys_Anthem_001379279                   Insys_Anthem_001379279
Insys_Anthem_001379280                   Insys_Anthem_001379280
Insys_Anthem_001379281                   Insys_Anthem_001379281
Insys_Anthem_001379282                   Insys_Anthem_001379282
Insys_Anthem_001379283                   Insys_Anthem_001379283
Insys_Anthem_001379284                   Insys_Anthem_001379284
Insys_Anthem_001379287                   Insys_Anthem_001379287
Insys_Anthem_001379288                   Insys_Anthem_001379288
Insys_Anthem_001379291                   Insys_Anthem_001379291
Insys_Anthem_001379292                   Insys_Anthem_001379292
Insys_Anthem_001379294                   Insys_Anthem_001379294
Insys_Anthem_001379295                   Insys_Anthem_001379295
Insys_Anthem_001379296                   Insys_Anthem_001379296
Insys_Anthem_001379297                   Insys_Anthem_001379297
Insys_Anthem_001379300                   Insys_Anthem_001379300
Insys_Anthem_001379306                   Insys_Anthem_001379306
Insys_Anthem_001379308                   Insys_Anthem_001379308
Insys_Anthem_001379309                   Insys_Anthem_001379309
Insys_Anthem_001379319                   Insys_Anthem_001379319
Insys_Anthem_001379322                   Insys_Anthem_001379322
Insys_Anthem_001379328                   Insys_Anthem_001379328
Insys_Anthem_001379329                   Insys_Anthem_001379329
Insys_Anthem_001379330                   Insys_Anthem_001379330
Insys_Anthem_001379331                   Insys_Anthem_001379331
Insys_Anthem_001379332                   Insys_Anthem_001379332
Insys_Anthem_001379353                   Insys_Anthem_001379353
Insys_Anthem_001379354                   Insys_Anthem_001379354
Insys_Anthem_001379355                   Insys_Anthem_001379355
Insys_Anthem_001379368                   Insys_Anthem_001379368
Insys_Anthem_001379381                   Insys_Anthem_001379381
Insys_Anthem_001379386                   Insys_Anthem_001379386

                                                    1870
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1872 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379407                   Insys_Anthem_001379407
Insys_Anthem_001379408                   Insys_Anthem_001379408
Insys_Anthem_001379409                   Insys_Anthem_001379409
Insys_Anthem_001379415                   Insys_Anthem_001379415
Insys_Anthem_001379416                   Insys_Anthem_001379416
Insys_Anthem_001379419                   Insys_Anthem_001379419
Insys_Anthem_001379420                   Insys_Anthem_001379420
Insys_Anthem_001379421                   Insys_Anthem_001379421
Insys_Anthem_001379422                   Insys_Anthem_001379422
Insys_Anthem_001379426                   Insys_Anthem_001379426
Insys_Anthem_001379436                   Insys_Anthem_001379436
Insys_Anthem_001379437                   Insys_Anthem_001379437
Insys_Anthem_001379438                   Insys_Anthem_001379438
Insys_Anthem_001379439                   Insys_Anthem_001379439
Insys_Anthem_001379440                   Insys_Anthem_001379440
Insys_Anthem_001379473                   Insys_Anthem_001379473
Insys_Anthem_001379481                   Insys_Anthem_001379481
Insys_Anthem_001379482                   Insys_Anthem_001379482
Insys_Anthem_001379486                   Insys_Anthem_001379486
Insys_Anthem_001379487                   Insys_Anthem_001379487
Insys_Anthem_001379488                   Insys_Anthem_001379488
Insys_Anthem_001379489                   Insys_Anthem_001379489
Insys_Anthem_001379503                   Insys_Anthem_001379503
Insys_Anthem_001379504                   Insys_Anthem_001379504
Insys_Anthem_001379505                   Insys_Anthem_001379505
Insys_Anthem_001379506                   Insys_Anthem_001379506
Insys_Anthem_001379545                   Insys_Anthem_001379545
Insys_Anthem_001379546                   Insys_Anthem_001379546
Insys_Anthem_001379547                   Insys_Anthem_001379547
Insys_Anthem_001379548                   Insys_Anthem_001379548
Insys_Anthem_001379555                   Insys_Anthem_001379555
Insys_Anthem_001379561                   Insys_Anthem_001379561
Insys_Anthem_001379562                   Insys_Anthem_001379562
Insys_Anthem_001379565                   Insys_Anthem_001379565
Insys_Anthem_001379566                   Insys_Anthem_001379566
Insys_Anthem_001379570                   Insys_Anthem_001379570
Insys_Anthem_001379571                   Insys_Anthem_001379571
Insys_Anthem_001379572                   Insys_Anthem_001379572
Insys_Anthem_001379573                   Insys_Anthem_001379573
Insys_Anthem_001379578                   Insys_Anthem_001379578
Insys_Anthem_001379579                   Insys_Anthem_001379579
Insys_Anthem_001379586                   Insys_Anthem_001379586
Insys_Anthem_001379587                   Insys_Anthem_001379587
Insys_Anthem_001379589                   Insys_Anthem_001379589
Insys_Anthem_001379591                   Insys_Anthem_001379591
Insys_Anthem_001379598                   Insys_Anthem_001379598
Insys_Anthem_001379602                   Insys_Anthem_001379602

                                                    1871
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1873 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379605                   Insys_Anthem_001379605
Insys_Anthem_001379608                   Insys_Anthem_001379608
Insys_Anthem_001379613                   Insys_Anthem_001379613
Insys_Anthem_001379614                   Insys_Anthem_001379614
Insys_Anthem_001379615                   Insys_Anthem_001379615
Insys_Anthem_001379616                   Insys_Anthem_001379616
Insys_Anthem_001379617                   Insys_Anthem_001379617
Insys_Anthem_001379618                   Insys_Anthem_001379618
Insys_Anthem_001379619                   Insys_Anthem_001379619
Insys_Anthem_001379620                   Insys_Anthem_001379620
Insys_Anthem_001379621                   Insys_Anthem_001379621
Insys_Anthem_001379622                   Insys_Anthem_001379622
Insys_Anthem_001379623                   Insys_Anthem_001379623
Insys_Anthem_001379644                   Insys_Anthem_001379644
Insys_Anthem_001379645                   Insys_Anthem_001379645
Insys_Anthem_001379651                   Insys_Anthem_001379651
Insys_Anthem_001379652                   Insys_Anthem_001379652
Insys_Anthem_001379659                   Insys_Anthem_001379659
Insys_Anthem_001379660                   Insys_Anthem_001379660
Insys_Anthem_001379665                   Insys_Anthem_001379665
Insys_Anthem_001379703                   Insys_Anthem_001379703
Insys_Anthem_001379707                   Insys_Anthem_001379707
Insys_Anthem_001379711                   Insys_Anthem_001379711
Insys_Anthem_001379712                   Insys_Anthem_001379712
Insys_Anthem_001379713                   Insys_Anthem_001379713
Insys_Anthem_001379714                   Insys_Anthem_001379714
Insys_Anthem_001379715                   Insys_Anthem_001379715
Insys_Anthem_001379725                   Insys_Anthem_001379725
Insys_Anthem_001379774                   Insys_Anthem_001379774
Insys_Anthem_001379777                   Insys_Anthem_001379777
Insys_Anthem_001379792                   Insys_Anthem_001379792
Insys_Anthem_001379793                   Insys_Anthem_001379793
Insys_Anthem_001379794                   Insys_Anthem_001379794
Insys_Anthem_001379795                   Insys_Anthem_001379795
Insys_Anthem_001379796                   Insys_Anthem_001379796
Insys_Anthem_001379797                   Insys_Anthem_001379797
Insys_Anthem_001379798                   Insys_Anthem_001379798
Insys_Anthem_001379799                   Insys_Anthem_001379799
Insys_Anthem_001379800                   Insys_Anthem_001379800
Insys_Anthem_001379801                   Insys_Anthem_001379801
Insys_Anthem_001379802                   Insys_Anthem_001379802
Insys_Anthem_001379803                   Insys_Anthem_001379803
Insys_Anthem_001379804                   Insys_Anthem_001379804
Insys_Anthem_001379805                   Insys_Anthem_001379805
Insys_Anthem_001379806                   Insys_Anthem_001379806
Insys_Anthem_001379807                   Insys_Anthem_001379807
Insys_Anthem_001379808                   Insys_Anthem_001379808

                                                    1872
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1874 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001379812                   Insys_Anthem_001379812
Insys_Anthem_001379813                   Insys_Anthem_001379813
Insys_Anthem_001379815                   Insys_Anthem_001379815
Insys_Anthem_001379816                   Insys_Anthem_001379816
Insys_Anthem_001379817                   Insys_Anthem_001379817
Insys_Anthem_001379820                   Insys_Anthem_001379820
Insys_Anthem_001379822                   Insys_Anthem_001379822
Insys_Anthem_001379823                   Insys_Anthem_001379823
Insys_Anthem_001379828                   Insys_Anthem_001379828
Insys_Anthem_001379829                   Insys_Anthem_001379829
Insys_Anthem_001379830                   Insys_Anthem_001379830
Insys_Anthem_001379831                   Insys_Anthem_001379831
Insys_Anthem_001379850                   Insys_Anthem_001379850
Insys_Anthem_001379851                   Insys_Anthem_001379851
Insys_Anthem_001379852                   Insys_Anthem_001379852
Insys_Anthem_001379861                   Insys_Anthem_001379861
Insys_Anthem_001379862                   Insys_Anthem_001379862
Insys_Anthem_001379870                   Insys_Anthem_001379870
Insys_Anthem_001379874                   Insys_Anthem_001379874
Insys_Anthem_001379875                   Insys_Anthem_001379875
Insys_Anthem_001379876                   Insys_Anthem_001379876
Insys_Anthem_001379877                   Insys_Anthem_001379877
Insys_Anthem_001379889                   Insys_Anthem_001379889
Insys_Anthem_001379890                   Insys_Anthem_001379890
Insys_Anthem_001379891                   Insys_Anthem_001379891
Insys_Anthem_001379892                   Insys_Anthem_001379892
Insys_Anthem_001379893                   Insys_Anthem_001379893
Insys_Anthem_001379902                   Insys_Anthem_001379902
Insys_Anthem_001379903                   Insys_Anthem_001379903
Insys_Anthem_001379913                   Insys_Anthem_001379913
Insys_Anthem_001379914                   Insys_Anthem_001379914
Insys_Anthem_001379928                   Insys_Anthem_001379928
Insys_Anthem_001379951                   Insys_Anthem_001379951
Insys_Anthem_001379957                   Insys_Anthem_001379957
Insys_Anthem_001379968                   Insys_Anthem_001379968
Insys_Anthem_001379969                   Insys_Anthem_001379969
Insys_Anthem_001379970                   Insys_Anthem_001379970
Insys_Anthem_001379981                   Insys_Anthem_001379981
Insys_Anthem_001379982                   Insys_Anthem_001379982
Insys_Anthem_001379989                   Insys_Anthem_001379989
Insys_Anthem_001379997                   Insys_Anthem_001379997
Insys_Anthem_001379999                   Insys_Anthem_001379999
Insys_Anthem_001380000                   Insys_Anthem_001380000
Insys_Anthem_001380015                   Insys_Anthem_001380015
Insys_Anthem_001380025                   Insys_Anthem_001380025
Insys_Anthem_001380026                   Insys_Anthem_001380026
Insys_Anthem_001380041                   Insys_Anthem_001380041

                                                    1873
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1875 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001380042                   Insys_Anthem_001380042
Insys_Anthem_001380043                   Insys_Anthem_001380043
Insys_Anthem_001380044                   Insys_Anthem_001380044
Insys_Anthem_001380045                   Insys_Anthem_001380045
Insys_Anthem_001380052                   Insys_Anthem_001380052
Insys_Anthem_001380053                   Insys_Anthem_001380053
Insys_Anthem_001380054                   Insys_Anthem_001380054
Insys_Anthem_001380055                   Insys_Anthem_001380055
Insys_Anthem_001380056                   Insys_Anthem_001380056
Insys_Anthem_001380057                   Insys_Anthem_001380057
Insys_Anthem_001380058                   Insys_Anthem_001380058
Insys_Anthem_001380059                   Insys_Anthem_001380059
Insys_Anthem_001380060                   Insys_Anthem_001380060
Insys_Anthem_001380061                   Insys_Anthem_001380061
Insys_Anthem_001380062                   Insys_Anthem_001380062
Insys_Anthem_001380063                   Insys_Anthem_001380063
Insys_Anthem_001380068                   Insys_Anthem_001380068
Insys_Anthem_001380073                   Insys_Anthem_001380073
Insys_Anthem_001380074                   Insys_Anthem_001380074
Insys_Anthem_001380075                   Insys_Anthem_001380075
Insys_Anthem_001380076                   Insys_Anthem_001380076
Insys_Anthem_001380077                   Insys_Anthem_001380077
Insys_Anthem_001380078                   Insys_Anthem_001380078
Insys_Anthem_001380079                   Insys_Anthem_001380079
Insys_Anthem_001380080                   Insys_Anthem_001380080
Insys_Anthem_001380081                   Insys_Anthem_001380081
Insys_Anthem_001380082                   Insys_Anthem_001380082
Insys_Anthem_001380085                   Insys_Anthem_001380085
Insys_Anthem_001380101                   Insys_Anthem_001380101
Insys_Anthem_001380102                   Insys_Anthem_001380102
Insys_Anthem_001380103                   Insys_Anthem_001380103
Insys_Anthem_001380104                   Insys_Anthem_001380104
Insys_Anthem_001380105                   Insys_Anthem_001380105
Insys_Anthem_001380106                   Insys_Anthem_001380106
Insys_Anthem_001380107                   Insys_Anthem_001380107
Insys_Anthem_001380115                   Insys_Anthem_001380115
Insys_Anthem_001380116                   Insys_Anthem_001380116
Insys_Anthem_001380138                   Insys_Anthem_001380138
Insys_Anthem_001380139                   Insys_Anthem_001380139
Insys_Anthem_001380140                   Insys_Anthem_001380140
Insys_Anthem_001380141                   Insys_Anthem_001380141
Insys_Anthem_001380142                   Insys_Anthem_001380142
Insys_Anthem_001380143                   Insys_Anthem_001380143
Insys_Anthem_001380144                   Insys_Anthem_001380144
Insys_Anthem_001380145                   Insys_Anthem_001380145
Insys_Anthem_001380146                   Insys_Anthem_001380146
Insys_Anthem_001380147                   Insys_Anthem_001380147

                                                    1874
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1876 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001380148                   Insys_Anthem_001380148
Insys_Anthem_001380149                   Insys_Anthem_001380149
Insys_Anthem_001380150                   Insys_Anthem_001380150
Insys_Anthem_001380151                   Insys_Anthem_001380151
Insys_Anthem_001380152                   Insys_Anthem_001380152
Insys_Anthem_001380161                   Insys_Anthem_001380161
Insys_Anthem_001380162                   Insys_Anthem_001380162
Insys_Anthem_001380211                   Insys_Anthem_001380211
Insys_Anthem_001380212                   Insys_Anthem_001380212
Insys_Anthem_001380213                   Insys_Anthem_001380213
Insys_Anthem_001380214                   Insys_Anthem_001380214
Insys_Anthem_001380224                   Insys_Anthem_001380224
Insys_Anthem_001380225                   Insys_Anthem_001380225
Insys_Anthem_001380228                   Insys_Anthem_001380228
Insys_Anthem_001380229                   Insys_Anthem_001380229
Insys_Anthem_001380230                   Insys_Anthem_001380230
Insys_Anthem_001380231                   Insys_Anthem_001380231
Insys_Anthem_001380232                   Insys_Anthem_001380232
Insys_Anthem_001380233                   Insys_Anthem_001380233
Insys_Anthem_001380234                   Insys_Anthem_001380234
Insys_Anthem_001380237                   Insys_Anthem_001380237
Insys_Anthem_001380238                   Insys_Anthem_001380238
Insys_Anthem_001380271                   Insys_Anthem_001380271
Insys_Anthem_001380272                   Insys_Anthem_001380272
Insys_Anthem_001380327                   Insys_Anthem_001380327
Insys_Anthem_001380328                   Insys_Anthem_001380328
Insys_Anthem_001380329                   Insys_Anthem_001380329
Insys_Anthem_001380333                   Insys_Anthem_001380333
Insys_Anthem_001380334                   Insys_Anthem_001380334
Insys_Anthem_001380335                   Insys_Anthem_001380335
Insys_Anthem_001380336                   Insys_Anthem_001380336
Insys_Anthem_001380338                   Insys_Anthem_001380338
Insys_Anthem_001380360                   Insys_Anthem_001380360
Insys_Anthem_001380363                   Insys_Anthem_001380363
Insys_Anthem_001380364                   Insys_Anthem_001380364
Insys_Anthem_001380366                   Insys_Anthem_001380366
Insys_Anthem_001380367                   Insys_Anthem_001380367
Insys_Anthem_001380368                   Insys_Anthem_001380368
Insys_Anthem_001380369                   Insys_Anthem_001380369
Insys_Anthem_001380370                   Insys_Anthem_001380370
Insys_Anthem_001380371                   Insys_Anthem_001380371
Insys_Anthem_001380374                   Insys_Anthem_001380374
Insys_Anthem_001380375                   Insys_Anthem_001380375
Insys_Anthem_001380376                   Insys_Anthem_001380376
Insys_Anthem_001380377                   Insys_Anthem_001380377
Insys_Anthem_001380378                   Insys_Anthem_001380378
Insys_Anthem_001380379                   Insys_Anthem_001380379

                                                    1875
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1877 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001380381                   Insys_Anthem_001380381
Insys_Anthem_001380382                   Insys_Anthem_001380382
Insys_Anthem_001380383                   Insys_Anthem_001380383
Insys_Anthem_001380384                   Insys_Anthem_001380384
Insys_Anthem_001380393                   Insys_Anthem_001380393
Insys_Anthem_001380394                   Insys_Anthem_001380394
Insys_Anthem_001380404                   Insys_Anthem_001380404
Insys_Anthem_001380405                   Insys_Anthem_001380405
Insys_Anthem_001380411                   Insys_Anthem_001380411
Insys_Anthem_001380435                   Insys_Anthem_001380435
Insys_Anthem_001380465                   Insys_Anthem_001380465
Insys_Anthem_001380466                   Insys_Anthem_001380466
Insys_Anthem_001380476                   Insys_Anthem_001380476
Insys_Anthem_001380477                   Insys_Anthem_001380477
Insys_Anthem_001380490                   Insys_Anthem_001380490
Insys_Anthem_001380603                   Insys_Anthem_001380603
Insys_Anthem_001380658                   Insys_Anthem_001380658
Insys_Anthem_001380683                   Insys_Anthem_001380683
Insys_Anthem_001380710                   Insys_Anthem_001380710
Insys_Anthem_001380724                   Insys_Anthem_001380724
Insys_Anthem_001380725                   Insys_Anthem_001380725
Insys_Anthem_001380726                   Insys_Anthem_001380726
Insys_Anthem_001380727                   Insys_Anthem_001380727
Insys_Anthem_001380728                   Insys_Anthem_001380728
Insys_Anthem_001380733                   Insys_Anthem_001380733
Insys_Anthem_001380736                   Insys_Anthem_001380736
Insys_Anthem_001380745                   Insys_Anthem_001380745
Insys_Anthem_001380752                   Insys_Anthem_001380752
Insys_Anthem_001380755                   Insys_Anthem_001380755
Insys_Anthem_001380757                   Insys_Anthem_001380757
Insys_Anthem_001380760                   Insys_Anthem_001380760
Insys_Anthem_001380761                   Insys_Anthem_001380761
Insys_Anthem_001380762                   Insys_Anthem_001380762
Insys_Anthem_001380763                   Insys_Anthem_001380763
Insys_Anthem_001380765                   Insys_Anthem_001380765
Insys_Anthem_001380766                   Insys_Anthem_001380766
Insys_Anthem_001380769                   Insys_Anthem_001380769
Insys_Anthem_001380777                   Insys_Anthem_001380777
Insys_Anthem_001380779                   Insys_Anthem_001380779
Insys_Anthem_001380780                   Insys_Anthem_001380780
Insys_Anthem_001380786                   Insys_Anthem_001380786
Insys_Anthem_001380787                   Insys_Anthem_001380787
Insys_Anthem_001380793                   Insys_Anthem_001380793
Insys_Anthem_001380796                   Insys_Anthem_001380796
Insys_Anthem_001380797                   Insys_Anthem_001380797
Insys_Anthem_001380804                   Insys_Anthem_001380804
Insys_Anthem_001380817                   Insys_Anthem_001380817

                                                    1876
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1878 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001380828                   Insys_Anthem_001380828
Insys_Anthem_001380842                   Insys_Anthem_001380842
Insys_Anthem_001380846                   Insys_Anthem_001380846
Insys_Anthem_001380847                   Insys_Anthem_001380847
Insys_Anthem_001380850                   Insys_Anthem_001380850
Insys_Anthem_001380851                   Insys_Anthem_001380851
Insys_Anthem_001380867                   Insys_Anthem_001380867
Insys_Anthem_001380871                   Insys_Anthem_001380871
Insys_Anthem_001380872                   Insys_Anthem_001380872
Insys_Anthem_001380873                   Insys_Anthem_001380873
Insys_Anthem_001380876                   Insys_Anthem_001380876
Insys_Anthem_001380878                   Insys_Anthem_001380878
Insys_Anthem_001380880                   Insys_Anthem_001380880
Insys_Anthem_001380881                   Insys_Anthem_001380881
Insys_Anthem_001380884                   Insys_Anthem_001380884
Insys_Anthem_001380885                   Insys_Anthem_001380885
Insys_Anthem_001380886                   Insys_Anthem_001380886
Insys_Anthem_001380888                   Insys_Anthem_001380888
Insys_Anthem_001380889                   Insys_Anthem_001380889
Insys_Anthem_001380890                   Insys_Anthem_001380890
Insys_Anthem_001380894                   Insys_Anthem_001380894
Insys_Anthem_001380896                   Insys_Anthem_001380896
Insys_Anthem_001380902                   Insys_Anthem_001380902
Insys_Anthem_001380905                   Insys_Anthem_001380905
Insys_Anthem_001380906                   Insys_Anthem_001380906
Insys_Anthem_001380909                   Insys_Anthem_001380909
Insys_Anthem_001380917                   Insys_Anthem_001380917
Insys_Anthem_001380921                   Insys_Anthem_001380921
Insys_Anthem_001380922                   Insys_Anthem_001380922
Insys_Anthem_001380923                   Insys_Anthem_001380923
Insys_Anthem_001380924                   Insys_Anthem_001380924
Insys_Anthem_001380931                   Insys_Anthem_001380931
Insys_Anthem_001380932                   Insys_Anthem_001380932
Insys_Anthem_001380933                   Insys_Anthem_001380933
Insys_Anthem_001380934                   Insys_Anthem_001380934
Insys_Anthem_001380941                   Insys_Anthem_001380941
Insys_Anthem_001380942                   Insys_Anthem_001380942
Insys_Anthem_001380950                   Insys_Anthem_001380950
Insys_Anthem_001380951                   Insys_Anthem_001380951
Insys_Anthem_001380954                   Insys_Anthem_001380954
Insys_Anthem_001380955                   Insys_Anthem_001380955
Insys_Anthem_001380956                   Insys_Anthem_001380956
Insys_Anthem_001380957                   Insys_Anthem_001380957
Insys_Anthem_001380963                   Insys_Anthem_001380963
Insys_Anthem_001380964                   Insys_Anthem_001380964
Insys_Anthem_001380967                   Insys_Anthem_001380967
Insys_Anthem_001380968                   Insys_Anthem_001380968

                                                    1877
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1879 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001380969                   Insys_Anthem_001380969
Insys_Anthem_001380971                   Insys_Anthem_001380971
Insys_Anthem_001380972                   Insys_Anthem_001380972
Insys_Anthem_001380973                   Insys_Anthem_001380973
Insys_Anthem_001380974                   Insys_Anthem_001380974
Insys_Anthem_001380975                   Insys_Anthem_001380975
Insys_Anthem_001380979                   Insys_Anthem_001380979
Insys_Anthem_001380980                   Insys_Anthem_001380980
Insys_Anthem_001380982                   Insys_Anthem_001380982
Insys_Anthem_001381877                   Insys_Anthem_001381877
Insys_Anthem_001381895                   Insys_Anthem_001381895
Insys_Anthem_001382259                   Insys_Anthem_001382259
Insys_Anthem_001382271                   Insys_Anthem_001382271
Insys_Anthem_001382683                   Insys_Anthem_001382683
Insys_Anthem_001382723                   Insys_Anthem_001382723
Insys_Anthem_001382724                   Insys_Anthem_001382724
Insys_Anthem_001382725                   Insys_Anthem_001382725
Insys_Anthem_001382726                   Insys_Anthem_001382726
Insys_Anthem_001382727                   Insys_Anthem_001382727
Insys_Anthem_001382728                   Insys_Anthem_001382728
Insys_Anthem_001382735                   Insys_Anthem_001382735
Insys_Anthem_001382894                   Insys_Anthem_001382894
Insys_Anthem_001382897                   Insys_Anthem_001382897
Insys_Anthem_001383019                   Insys_Anthem_001383019
Insys_Anthem_001383021                   Insys_Anthem_001383021
Insys_Anthem_001383030                   Insys_Anthem_001383030
Insys_Anthem_001383042                   Insys_Anthem_001383042
Insys_Anthem_001383049                   Insys_Anthem_001383049
Insys_Anthem_001383050                   Insys_Anthem_001383050
Insys_Anthem_001383051                   Insys_Anthem_001383051
Insys_Anthem_001383052                   Insys_Anthem_001383052
Insys_Anthem_001383145                   Insys_Anthem_001383145
Insys_Anthem_001383149                   Insys_Anthem_001383149
Insys_Anthem_001383151                   Insys_Anthem_001383151
Insys_Anthem_001383153                   Insys_Anthem_001383153
Insys_Anthem_001383155                   Insys_Anthem_001383155
Insys_Anthem_001383157                   Insys_Anthem_001383157
Insys_Anthem_001383184                   Insys_Anthem_001383184
Insys_Anthem_001383195                   Insys_Anthem_001383195
Insys_Anthem_001383203                   Insys_Anthem_001383203
Insys_Anthem_001383206                   Insys_Anthem_001383206
Insys_Anthem_001383211                   Insys_Anthem_001383211
Insys_Anthem_001383216                   Insys_Anthem_001383216
Insys_Anthem_001383232                   Insys_Anthem_001383232
Insys_Anthem_001383234                   Insys_Anthem_001383234
Insys_Anthem_001383256                   Insys_Anthem_001383256
Insys_Anthem_001383280                   Insys_Anthem_001383280

                                                    1878
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1880 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001383302                   Insys_Anthem_001383302
Insys_Anthem_001383309                   Insys_Anthem_001383309
Insys_Anthem_001383314                   Insys_Anthem_001383314
Insys_Anthem_001383316                   Insys_Anthem_001383316
Insys_Anthem_001383320                   Insys_Anthem_001383320
Insys_Anthem_001383333                   Insys_Anthem_001383333
Insys_Anthem_001383343                   Insys_Anthem_001383343
Insys_Anthem_001383346                   Insys_Anthem_001383346
Insys_Anthem_001383349                   Insys_Anthem_001383349
Insys_Anthem_001383352                   Insys_Anthem_001383352
Insys_Anthem_001383355                   Insys_Anthem_001383355
Insys_Anthem_001383366                   Insys_Anthem_001383366
Insys_Anthem_001383371                   Insys_Anthem_001383371
Insys_Anthem_001383375                   Insys_Anthem_001383375
Insys_Anthem_001383620                   Insys_Anthem_001383620
Insys_Anthem_001383651                   Insys_Anthem_001383651
Insys_Anthem_001383653                   Insys_Anthem_001383653
Insys_Anthem_001383662                   Insys_Anthem_001383662
Insys_Anthem_001383698                   Insys_Anthem_001383698
Insys_Anthem_001383700                   Insys_Anthem_001383700
Insys_Anthem_001383702                   Insys_Anthem_001383702
Insys_Anthem_001383708                   Insys_Anthem_001383708
Insys_Anthem_001383722                   Insys_Anthem_001383722
Insys_Anthem_001383730                   Insys_Anthem_001383730
Insys_Anthem_001383745                   Insys_Anthem_001383745
Insys_Anthem_001383762                   Insys_Anthem_001383762
Insys_Anthem_001383764                   Insys_Anthem_001383764
Insys_Anthem_001383778                   Insys_Anthem_001383778
Insys_Anthem_001383792                   Insys_Anthem_001383792
Insys_Anthem_001383793                   Insys_Anthem_001383793
Insys_Anthem_001383794                   Insys_Anthem_001383794
Insys_Anthem_001383796                   Insys_Anthem_001383796
Insys_Anthem_001383797                   Insys_Anthem_001383797
Insys_Anthem_001383817                   Insys_Anthem_001383817
Insys_Anthem_001383818                   Insys_Anthem_001383818
Insys_Anthem_001383857                   Insys_Anthem_001383857
Insys_Anthem_001383860                   Insys_Anthem_001383860
Insys_Anthem_001383879                   Insys_Anthem_001383879
Insys_Anthem_001383923                   Insys_Anthem_001383923
Insys_Anthem_001383926                   Insys_Anthem_001383926
Insys_Anthem_001383939                   Insys_Anthem_001383939
Insys_Anthem_001383941                   Insys_Anthem_001383941
Insys_Anthem_001383957                   Insys_Anthem_001383957
Insys_Anthem_001383959                   Insys_Anthem_001383959
Insys_Anthem_001383970                   Insys_Anthem_001383970
Insys_Anthem_001383972                   Insys_Anthem_001383972
Insys_Anthem_001383975                   Insys_Anthem_001383975

                                                    1879
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1881 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001383982                   Insys_Anthem_001383982
Insys_Anthem_001383990                   Insys_Anthem_001383990
Insys_Anthem_001383996                   Insys_Anthem_001383996
Insys_Anthem_001384018                   Insys_Anthem_001384018
Insys_Anthem_001384034                   Insys_Anthem_001384034
Insys_Anthem_001384043                   Insys_Anthem_001384043
Insys_Anthem_001384049                   Insys_Anthem_001384049
Insys_Anthem_001384092                   Insys_Anthem_001384092
Insys_Anthem_001384094                   Insys_Anthem_001384094
Insys_Anthem_001384097                   Insys_Anthem_001384097
Insys_Anthem_001384101                   Insys_Anthem_001384101
Insys_Anthem_001384107                   Insys_Anthem_001384107
Insys_Anthem_001384109                   Insys_Anthem_001384109
Insys_Anthem_001384115                   Insys_Anthem_001384115
Insys_Anthem_001384117                   Insys_Anthem_001384117
Insys_Anthem_001384135                   Insys_Anthem_001384135
Insys_Anthem_001384138                   Insys_Anthem_001384138
Insys_Anthem_001384173                   Insys_Anthem_001384173
Insys_Anthem_001384175                   Insys_Anthem_001384175
Insys_Anthem_001384184                   Insys_Anthem_001384184
Insys_Anthem_001384186                   Insys_Anthem_001384186
Insys_Anthem_001384188                   Insys_Anthem_001384188
Insys_Anthem_001384191                   Insys_Anthem_001384191
Insys_Anthem_001384194                   Insys_Anthem_001384194
Insys_Anthem_001384233                   Insys_Anthem_001384233
Insys_Anthem_001384271                   Insys_Anthem_001384271
Insys_Anthem_001384278                   Insys_Anthem_001384278
Insys_Anthem_001384280                   Insys_Anthem_001384280
Insys_Anthem_001384282                   Insys_Anthem_001384282
Insys_Anthem_001384305                   Insys_Anthem_001384305
Insys_Anthem_001384316                   Insys_Anthem_001384316
Insys_Anthem_001384339                   Insys_Anthem_001384339
Insys_Anthem_001384356                   Insys_Anthem_001384356
Insys_Anthem_001384385                   Insys_Anthem_001384385
Insys_Anthem_001384389                   Insys_Anthem_001384389
Insys_Anthem_001384397                   Insys_Anthem_001384397
Insys_Anthem_001384401                   Insys_Anthem_001384401
Insys_Anthem_001384442                   Insys_Anthem_001384442
Insys_Anthem_001384449                   Insys_Anthem_001384449
Insys_Anthem_001384455                   Insys_Anthem_001384455
Insys_Anthem_001384475                   Insys_Anthem_001384475
Insys_Anthem_001384491                   Insys_Anthem_001384491
Insys_Anthem_001384495                   Insys_Anthem_001384495
Insys_Anthem_001384518                   Insys_Anthem_001384518
Insys_Anthem_001384532                   Insys_Anthem_001384532
Insys_Anthem_001384536                   Insys_Anthem_001384536
Insys_Anthem_001384538                   Insys_Anthem_001384538

                                                    1880
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1882 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001384549                   Insys_Anthem_001384549
Insys_Anthem_001384560                   Insys_Anthem_001384560
Insys_Anthem_001384564                   Insys_Anthem_001384564
Insys_Anthem_001384568                   Insys_Anthem_001384568
Insys_Anthem_001384570                   Insys_Anthem_001384570
Insys_Anthem_001384575                   Insys_Anthem_001384575
Insys_Anthem_001384577                   Insys_Anthem_001384577
Insys_Anthem_001384579                   Insys_Anthem_001384579
Insys_Anthem_001384585                   Insys_Anthem_001384585
Insys_Anthem_001384593                   Insys_Anthem_001384593
Insys_Anthem_001384598                   Insys_Anthem_001384598
Insys_Anthem_001384634                   Insys_Anthem_001384634
Insys_Anthem_001384639                   Insys_Anthem_001384639
Insys_Anthem_001384645                   Insys_Anthem_001384645
Insys_Anthem_001384653                   Insys_Anthem_001384653
Insys_Anthem_001384655                   Insys_Anthem_001384655
Insys_Anthem_001384659                   Insys_Anthem_001384659
Insys_Anthem_001384665                   Insys_Anthem_001384665
Insys_Anthem_001384669                   Insys_Anthem_001384669
Insys_Anthem_001384742                   Insys_Anthem_001384742
Insys_Anthem_001384775                   Insys_Anthem_001384775
Insys_Anthem_001384805                   Insys_Anthem_001384805
Insys_Anthem_001384807                   Insys_Anthem_001384807
Insys_Anthem_001384811                   Insys_Anthem_001384811
Insys_Anthem_001384816                   Insys_Anthem_001384816
Insys_Anthem_001384851                   Insys_Anthem_001384851
Insys_Anthem_001384853                   Insys_Anthem_001384853
Insys_Anthem_001384861                   Insys_Anthem_001384861
Insys_Anthem_001384867                   Insys_Anthem_001384867
Insys_Anthem_001384870                   Insys_Anthem_001384870
Insys_Anthem_001384873                   Insys_Anthem_001384873
Insys_Anthem_001384966                   Insys_Anthem_001384966
Insys_Anthem_001384968                   Insys_Anthem_001384968
Insys_Anthem_001385012                   Insys_Anthem_001385012
Insys_Anthem_001385013                   Insys_Anthem_001385013
Insys_Anthem_001385015                   Insys_Anthem_001385015
Insys_Anthem_001385018                   Insys_Anthem_001385018
Insys_Anthem_001385020                   Insys_Anthem_001385020
Insys_Anthem_001385154                   Insys_Anthem_001385154
Insys_Anthem_001385210                   Insys_Anthem_001385210
Insys_Anthem_001385219                   Insys_Anthem_001385219
Insys_Anthem_001385254                   Insys_Anthem_001385254
Insys_Anthem_001385255                   Insys_Anthem_001385255
Insys_Anthem_001385257                   Insys_Anthem_001385257
Insys_Anthem_001385263                   Insys_Anthem_001385263
Insys_Anthem_001385711                   Insys_Anthem_001385711
Insys_Anthem_001385715                   Insys_Anthem_001385715

                                                    1881
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1883 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001386017                   Insys_Anthem_001386017
Insys_Anthem_001386207                   Insys_Anthem_001386207
Insys_Anthem_001386313                   Insys_Anthem_001386313
Insys_Anthem_001386343                   Insys_Anthem_001386343
Insys_Anthem_001386363                   Insys_Anthem_001386363
Insys_Anthem_001386376                   Insys_Anthem_001386376
Insys_Anthem_001386381                   Insys_Anthem_001386381
Insys_Anthem_001386434                   Insys_Anthem_001386434
Insys_Anthem_001386506                   Insys_Anthem_001386506
Insys_Anthem_001386520                   Insys_Anthem_001386520
Insys_Anthem_001386525                   Insys_Anthem_001386525
Insys_Anthem_001386552                   Insys_Anthem_001386552
Insys_Anthem_001386564                   Insys_Anthem_001386564
Insys_Anthem_001386568                   Insys_Anthem_001386568
Insys_Anthem_001386627                   Insys_Anthem_001386627
Insys_Anthem_001386641                   Insys_Anthem_001386641
Insys_Anthem_001386658                   Insys_Anthem_001386658
Insys_Anthem_001386663                   Insys_Anthem_001386663
Insys_Anthem_001386674                   Insys_Anthem_001386674
Insys_Anthem_001386688                   Insys_Anthem_001386688
Insys_Anthem_001386707                   Insys_Anthem_001386707
Insys_Anthem_001386722                   Insys_Anthem_001386722
Insys_Anthem_001386734                   Insys_Anthem_001386734
Insys_Anthem_001386840                   Insys_Anthem_001386840
Insys_Anthem_001388519                   Insys_Anthem_001388519
Insys_Anthem_001388532                   Insys_Anthem_001388532
Insys_Anthem_001389041                   Insys_Anthem_001389041
Insys_Anthem_001389042                   Insys_Anthem_001389042
Insys_Anthem_001389043                   Insys_Anthem_001389043
Insys_Anthem_001389045                   Insys_Anthem_001389045
Insys_Anthem_001389046                   Insys_Anthem_001389046
Insys_Anthem_001389048                   Insys_Anthem_001389048
Insys_Anthem_001389049                   Insys_Anthem_001389049
Insys_Anthem_001389051                   Insys_Anthem_001389051
Insys_Anthem_001389054                   Insys_Anthem_001389054
Insys_Anthem_001389057                   Insys_Anthem_001389057
Insys_Anthem_001389127                   Insys_Anthem_001389127
Insys_Anthem_001389421                   Insys_Anthem_001389421
Insys_Anthem_001389430                   Insys_Anthem_001389430
Insys_Anthem_001389449                   Insys_Anthem_001389449
Insys_Anthem_001389508                   Insys_Anthem_001389508
Insys_Anthem_001389510                   Insys_Anthem_001389510
Insys_Anthem_001389512                   Insys_Anthem_001389512
Insys_Anthem_001389543                   Insys_Anthem_001389543
Insys_Anthem_001389622                   Insys_Anthem_001389622
Insys_Anthem_001389629                   Insys_Anthem_001389629
Insys_Anthem_001389631                   Insys_Anthem_001389631

                                                    1882
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1884 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001389698                   Insys_Anthem_001389698
Insys_Anthem_001389701                   Insys_Anthem_001389701
Insys_Anthem_001389721                   Insys_Anthem_001389721
Insys_Anthem_001389723                   Insys_Anthem_001389723
Insys_Anthem_001389738                   Insys_Anthem_001389738
Insys_Anthem_001389747                   Insys_Anthem_001389747
Insys_Anthem_001389751                   Insys_Anthem_001389751
Insys_Anthem_001389758                   Insys_Anthem_001389758
Insys_Anthem_001389763                   Insys_Anthem_001389763
Insys_Anthem_001389766                   Insys_Anthem_001389766
Insys_Anthem_001389770                   Insys_Anthem_001389770
Insys_Anthem_001389772                   Insys_Anthem_001389772
Insys_Anthem_001389775                   Insys_Anthem_001389775
Insys_Anthem_001389780                   Insys_Anthem_001389780
Insys_Anthem_001389782                   Insys_Anthem_001389782
Insys_Anthem_001389800                   Insys_Anthem_001389800
Insys_Anthem_001389833                   Insys_Anthem_001389833
Insys_Anthem_001389838                   Insys_Anthem_001389838
Insys_Anthem_001390026                   Insys_Anthem_001390026
Insys_Anthem_001390035                   Insys_Anthem_001390035
Insys_Anthem_001390037                   Insys_Anthem_001390037
Insys_Anthem_001390066                   Insys_Anthem_001390066
Insys_Anthem_001390080                   Insys_Anthem_001390080
Insys_Anthem_001390172                   Insys_Anthem_001390172
Insys_Anthem_001390308                   Insys_Anthem_001390308
Insys_Anthem_001390430                   Insys_Anthem_001390430
Insys_Anthem_001390449                   Insys_Anthem_001390449
Insys_Anthem_001390675                   Insys_Anthem_001390675
Insys_Anthem_001391151                   Insys_Anthem_001391151
Insys_Anthem_001391175                   Insys_Anthem_001391175
Insys_Anthem_001391510                   Insys_Anthem_001391510
Insys_Anthem_001391704                   Insys_Anthem_001391704
Insys_Anthem_001391788                   Insys_Anthem_001391788
Insys_Anthem_001391790                   Insys_Anthem_001391790
Insys_Anthem_001391836                   Insys_Anthem_001391836
Insys_Anthem_001391838                   Insys_Anthem_001391838
Insys_Anthem_001391842                   Insys_Anthem_001391842
Insys_Anthem_001391850                   Insys_Anthem_001391850
Insys_Anthem_001391855                   Insys_Anthem_001391855
Insys_Anthem_001391857                   Insys_Anthem_001391857
Insys_Anthem_001391859                   Insys_Anthem_001391859
Insys_Anthem_001391875                   Insys_Anthem_001391875
Insys_Anthem_001391877                   Insys_Anthem_001391877
Insys_Anthem_001391898                   Insys_Anthem_001391898
Insys_Anthem_001391901                   Insys_Anthem_001391901
Insys_Anthem_001391929                   Insys_Anthem_001391929
Insys_Anthem_001391935                   Insys_Anthem_001391935

                                                    1883
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1885 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001391945                   Insys_Anthem_001391945
Insys_Anthem_001391950                   Insys_Anthem_001391950
Insys_Anthem_001391954                   Insys_Anthem_001391954
Insys_Anthem_001391961                   Insys_Anthem_001391961
Insys_Anthem_001391970                   Insys_Anthem_001391970
Insys_Anthem_001391976                   Insys_Anthem_001391976
Insys_Anthem_001391981                   Insys_Anthem_001391981
Insys_Anthem_001391985                   Insys_Anthem_001391985
Insys_Anthem_001391992                   Insys_Anthem_001391992
Insys_Anthem_001391996                   Insys_Anthem_001391996
Insys_Anthem_001392003                   Insys_Anthem_001392003
Insys_Anthem_001392005                   Insys_Anthem_001392005
Insys_Anthem_001392009                   Insys_Anthem_001392009
Insys_Anthem_001392011                   Insys_Anthem_001392011
Insys_Anthem_001392018                   Insys_Anthem_001392018
Insys_Anthem_001392020                   Insys_Anthem_001392020
Insys_Anthem_001392022                   Insys_Anthem_001392022
Insys_Anthem_001392033                   Insys_Anthem_001392033
Insys_Anthem_001392036                   Insys_Anthem_001392036
Insys_Anthem_001392038                   Insys_Anthem_001392038
Insys_Anthem_001392040                   Insys_Anthem_001392040
Insys_Anthem_001392044                   Insys_Anthem_001392044
Insys_Anthem_001392054                   Insys_Anthem_001392054
Insys_Anthem_001392058                   Insys_Anthem_001392058
Insys_Anthem_001392060                   Insys_Anthem_001392060
Insys_Anthem_001392066                   Insys_Anthem_001392066
Insys_Anthem_001392068                   Insys_Anthem_001392068
Insys_Anthem_001392085                   Insys_Anthem_001392085
Insys_Anthem_001392097                   Insys_Anthem_001392097
Insys_Anthem_001392101                   Insys_Anthem_001392101
Insys_Anthem_001392109                   Insys_Anthem_001392109
Insys_Anthem_001392113                   Insys_Anthem_001392113
Insys_Anthem_001392115                   Insys_Anthem_001392115
Insys_Anthem_001392119                   Insys_Anthem_001392119
Insys_Anthem_001392121                   Insys_Anthem_001392121
Insys_Anthem_001392125                   Insys_Anthem_001392125
Insys_Anthem_001392127                   Insys_Anthem_001392127
Insys_Anthem_001392133                   Insys_Anthem_001392133
Insys_Anthem_001392139                   Insys_Anthem_001392139
Insys_Anthem_001392143                   Insys_Anthem_001392143
Insys_Anthem_001392153                   Insys_Anthem_001392153
Insys_Anthem_001392155                   Insys_Anthem_001392155
Insys_Anthem_001392161                   Insys_Anthem_001392161
Insys_Anthem_001392169                   Insys_Anthem_001392169
Insys_Anthem_001392171                   Insys_Anthem_001392171
Insys_Anthem_001392179                   Insys_Anthem_001392179
Insys_Anthem_001392184                   Insys_Anthem_001392184

                                                    1884
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1886 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001392192                   Insys_Anthem_001392192
Insys_Anthem_001392194                   Insys_Anthem_001392194
Insys_Anthem_001392201                   Insys_Anthem_001392201
Insys_Anthem_001392207                   Insys_Anthem_001392207
Insys_Anthem_001392227                   Insys_Anthem_001392227
Insys_Anthem_001392231                   Insys_Anthem_001392231
Insys_Anthem_001392237                   Insys_Anthem_001392237
Insys_Anthem_001392239                   Insys_Anthem_001392239
Insys_Anthem_001392241                   Insys_Anthem_001392241
Insys_Anthem_001392243                   Insys_Anthem_001392243
Insys_Anthem_001392249                   Insys_Anthem_001392249
Insys_Anthem_001392253                   Insys_Anthem_001392253
Insys_Anthem_001392255                   Insys_Anthem_001392255
Insys_Anthem_001392257                   Insys_Anthem_001392257
Insys_Anthem_001392261                   Insys_Anthem_001392261
Insys_Anthem_001392263                   Insys_Anthem_001392263
Insys_Anthem_001392267                   Insys_Anthem_001392267
Insys_Anthem_001392271                   Insys_Anthem_001392271
Insys_Anthem_001392277                   Insys_Anthem_001392277
Insys_Anthem_001392279                   Insys_Anthem_001392279
Insys_Anthem_001392283                   Insys_Anthem_001392283
Insys_Anthem_001392291                   Insys_Anthem_001392291
Insys_Anthem_001392295                   Insys_Anthem_001392295
Insys_Anthem_001392305                   Insys_Anthem_001392305
Insys_Anthem_001392307                   Insys_Anthem_001392307
Insys_Anthem_001392311                   Insys_Anthem_001392311
Insys_Anthem_001392315                   Insys_Anthem_001392315
Insys_Anthem_001392317                   Insys_Anthem_001392317
Insys_Anthem_001392321                   Insys_Anthem_001392321
Insys_Anthem_001392323                   Insys_Anthem_001392323
Insys_Anthem_001392329                   Insys_Anthem_001392329
Insys_Anthem_001392331                   Insys_Anthem_001392331
Insys_Anthem_001392337                   Insys_Anthem_001392337
Insys_Anthem_001392341                   Insys_Anthem_001392341
Insys_Anthem_001392343                   Insys_Anthem_001392343
Insys_Anthem_001392347                   Insys_Anthem_001392347
Insys_Anthem_001392349                   Insys_Anthem_001392349
Insys_Anthem_001392351                   Insys_Anthem_001392351
Insys_Anthem_001392353                   Insys_Anthem_001392353
Insys_Anthem_001392357                   Insys_Anthem_001392357
Insys_Anthem_001392359                   Insys_Anthem_001392359
Insys_Anthem_001392371                   Insys_Anthem_001392371
Insys_Anthem_001392382                   Insys_Anthem_001392382
Insys_Anthem_001392392                   Insys_Anthem_001392392
Insys_Anthem_001392394                   Insys_Anthem_001392394
Insys_Anthem_001392401                   Insys_Anthem_001392401
Insys_Anthem_001392407                   Insys_Anthem_001392407

                                                    1885
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1887 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001392412                   Insys_Anthem_001392412
Insys_Anthem_001392416                   Insys_Anthem_001392416
Insys_Anthem_001392418                   Insys_Anthem_001392418
Insys_Anthem_001392425                   Insys_Anthem_001392425
Insys_Anthem_001392429                   Insys_Anthem_001392429
Insys_Anthem_001392433                   Insys_Anthem_001392433
Insys_Anthem_001392435                   Insys_Anthem_001392435
Insys_Anthem_001392441                   Insys_Anthem_001392441
Insys_Anthem_001392443                   Insys_Anthem_001392443
Insys_Anthem_001392447                   Insys_Anthem_001392447
Insys_Anthem_001392449                   Insys_Anthem_001392449
Insys_Anthem_001392451                   Insys_Anthem_001392451
Insys_Anthem_001392455                   Insys_Anthem_001392455
Insys_Anthem_001392461                   Insys_Anthem_001392461
Insys_Anthem_001392463                   Insys_Anthem_001392463
Insys_Anthem_001392465                   Insys_Anthem_001392465
Insys_Anthem_001392469                   Insys_Anthem_001392469
Insys_Anthem_001392471                   Insys_Anthem_001392471
Insys_Anthem_001392473                   Insys_Anthem_001392473
Insys_Anthem_001392483                   Insys_Anthem_001392483
Insys_Anthem_001392485                   Insys_Anthem_001392485
Insys_Anthem_001392487                   Insys_Anthem_001392487
Insys_Anthem_001392489                   Insys_Anthem_001392489
Insys_Anthem_001392491                   Insys_Anthem_001392491
Insys_Anthem_001392497                   Insys_Anthem_001392497
Insys_Anthem_001392501                   Insys_Anthem_001392501
Insys_Anthem_001392505                   Insys_Anthem_001392505
Insys_Anthem_001392507                   Insys_Anthem_001392507
Insys_Anthem_001392511                   Insys_Anthem_001392511
Insys_Anthem_001392521                   Insys_Anthem_001392521
Insys_Anthem_001392523                   Insys_Anthem_001392523
Insys_Anthem_001392525                   Insys_Anthem_001392525
Insys_Anthem_001392533                   Insys_Anthem_001392533
Insys_Anthem_001392535                   Insys_Anthem_001392535
Insys_Anthem_001392537                   Insys_Anthem_001392537
Insys_Anthem_001392543                   Insys_Anthem_001392543
Insys_Anthem_001392545                   Insys_Anthem_001392545
Insys_Anthem_001392548                   Insys_Anthem_001392548
Insys_Anthem_001392552                   Insys_Anthem_001392552
Insys_Anthem_001392564                   Insys_Anthem_001392564
Insys_Anthem_001392763                   Insys_Anthem_001392763
Insys_Anthem_001392766                   Insys_Anthem_001392766
Insys_Anthem_001392772                   Insys_Anthem_001392772
Insys_Anthem_001392774                   Insys_Anthem_001392774
Insys_Anthem_001392779                   Insys_Anthem_001392779
Insys_Anthem_001392781                   Insys_Anthem_001392781
Insys_Anthem_001392784                   Insys_Anthem_001392784

                                                    1886
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1888 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001392787                   Insys_Anthem_001392787
Insys_Anthem_001392791                   Insys_Anthem_001392791
Insys_Anthem_001392796                   Insys_Anthem_001392796
Insys_Anthem_001392799                   Insys_Anthem_001392799
Insys_Anthem_001392800                   Insys_Anthem_001392800
Insys_Anthem_001392803                   Insys_Anthem_001392803
Insys_Anthem_001392804                   Insys_Anthem_001392804
Insys_Anthem_001392806                   Insys_Anthem_001392806
Insys_Anthem_001392808                   Insys_Anthem_001392808
Insys_Anthem_001392810                   Insys_Anthem_001392810
Insys_Anthem_001392811                   Insys_Anthem_001392811
Insys_Anthem_001392816                   Insys_Anthem_001392816
Insys_Anthem_001392818                   Insys_Anthem_001392818
Insys_Anthem_001392820                   Insys_Anthem_001392820
Insys_Anthem_001392822                   Insys_Anthem_001392822
Insys_Anthem_001392824                   Insys_Anthem_001392824
Insys_Anthem_001392829                   Insys_Anthem_001392829
Insys_Anthem_001392832                   Insys_Anthem_001392832
Insys_Anthem_001392836                   Insys_Anthem_001392836
Insys_Anthem_001392839                   Insys_Anthem_001392839
Insys_Anthem_001392841                   Insys_Anthem_001392841
Insys_Anthem_001392843                   Insys_Anthem_001392843
Insys_Anthem_001392844                   Insys_Anthem_001392844
Insys_Anthem_001392845                   Insys_Anthem_001392845
Insys_Anthem_001392976                   Insys_Anthem_001392976
Insys_Anthem_001392986                   Insys_Anthem_001392986
Insys_Anthem_001392990                   Insys_Anthem_001392990
Insys_Anthem_001393441                   Insys_Anthem_001393441
Insys_Anthem_001393516                   Insys_Anthem_001393516
Insys_Anthem_001393518                   Insys_Anthem_001393518
Insys_Anthem_001393579                   Insys_Anthem_001393579
Insys_Anthem_001393875                   Insys_Anthem_001393875
Insys_Anthem_001393877                   Insys_Anthem_001393877
Insys_Anthem_001393992                   Insys_Anthem_001393992
Insys_Anthem_001393994                   Insys_Anthem_001393994
Insys_Anthem_001394009                   Insys_Anthem_001394009
Insys_Anthem_001394011                   Insys_Anthem_001394011
Insys_Anthem_001394040                   Insys_Anthem_001394040
Insys_Anthem_001394045                   Insys_Anthem_001394045
Insys_Anthem_001394061                   Insys_Anthem_001394061
Insys_Anthem_001394154                   Insys_Anthem_001394154
Insys_Anthem_001394157                   Insys_Anthem_001394157
Insys_Anthem_001394299                   Insys_Anthem_001394299
Insys_Anthem_001394302                   Insys_Anthem_001394302
Insys_Anthem_001394325                   Insys_Anthem_001394325
Insys_Anthem_001394376                   Insys_Anthem_001394376
Insys_Anthem_001394382                   Insys_Anthem_001394382

                                                    1887
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1889 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001394387                   Insys_Anthem_001394387
Insys_Anthem_001394389                   Insys_Anthem_001394389
Insys_Anthem_001394422                   Insys_Anthem_001394422
Insys_Anthem_001394445                   Insys_Anthem_001394445
Insys_Anthem_001394473                   Insys_Anthem_001394473
Insys_Anthem_001394498                   Insys_Anthem_001394498
Insys_Anthem_001394502                   Insys_Anthem_001394502
Insys_Anthem_001394513                   Insys_Anthem_001394513
Insys_Anthem_001394528                   Insys_Anthem_001394528
Insys_Anthem_001394548                   Insys_Anthem_001394548
Insys_Anthem_001394555                   Insys_Anthem_001394555
Insys_Anthem_001394577                   Insys_Anthem_001394577
Insys_Anthem_001394586                   Insys_Anthem_001394586
Insys_Anthem_001394589                   Insys_Anthem_001394589
Insys_Anthem_001394599                   Insys_Anthem_001394599
Insys_Anthem_001394611                   Insys_Anthem_001394611
Insys_Anthem_001394615                   Insys_Anthem_001394615
Insys_Anthem_001394634                   Insys_Anthem_001394634
Insys_Anthem_001394641                   Insys_Anthem_001394641
Insys_Anthem_001394671                   Insys_Anthem_001394671
Insys_Anthem_001394674                   Insys_Anthem_001394674
Insys_Anthem_001394681                   Insys_Anthem_001394681
Insys_Anthem_001394688                   Insys_Anthem_001394688
Insys_Anthem_001394721                   Insys_Anthem_001394721
Insys_Anthem_001394730                   Insys_Anthem_001394730
Insys_Anthem_001394749                   Insys_Anthem_001394749
Insys_Anthem_001394768                   Insys_Anthem_001394768
Insys_Anthem_001394794                   Insys_Anthem_001394794
Insys_Anthem_001394796                   Insys_Anthem_001394796
Insys_Anthem_001394831                   Insys_Anthem_001394831
Insys_Anthem_001394837                   Insys_Anthem_001394837
Insys_Anthem_001394895                   Insys_Anthem_001394895
Insys_Anthem_001394915                   Insys_Anthem_001394915
Insys_Anthem_001394918                   Insys_Anthem_001394918
Insys_Anthem_001394925                   Insys_Anthem_001394925
Insys_Anthem_001394951                   Insys_Anthem_001394951
Insys_Anthem_001394979                   Insys_Anthem_001394979
Insys_Anthem_001394982                   Insys_Anthem_001394982
Insys_Anthem_001394985                   Insys_Anthem_001394985
Insys_Anthem_001395022                   Insys_Anthem_001395022
Insys_Anthem_001395024                   Insys_Anthem_001395024
Insys_Anthem_001395178                   Insys_Anthem_001395178
Insys_Anthem_001395234                   Insys_Anthem_001395234
Insys_Anthem_001395238                   Insys_Anthem_001395238
Insys_Anthem_001395241                   Insys_Anthem_001395241
Insys_Anthem_001395254                   Insys_Anthem_001395254
Insys_Anthem_001395258                   Insys_Anthem_001395258

                                                    1888
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1890 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001395264                   Insys_Anthem_001395264
Insys_Anthem_001395305                   Insys_Anthem_001395305
Insys_Anthem_001395360                   Insys_Anthem_001395360
Insys_Anthem_001395363                   Insys_Anthem_001395363
Insys_Anthem_001395365                   Insys_Anthem_001395365
Insys_Anthem_001395407                   Insys_Anthem_001395407
Insys_Anthem_001395409                   Insys_Anthem_001395409
Insys_Anthem_001395411                   Insys_Anthem_001395411
Insys_Anthem_001395429                   Insys_Anthem_001395429
Insys_Anthem_001395431                   Insys_Anthem_001395431
Insys_Anthem_001395495                   Insys_Anthem_001395495
Insys_Anthem_001395503                   Insys_Anthem_001395503
Insys_Anthem_001395506                   Insys_Anthem_001395506
Insys_Anthem_001395514                   Insys_Anthem_001395514
Insys_Anthem_001395517                   Insys_Anthem_001395517
Insys_Anthem_001395533                   Insys_Anthem_001395533
Insys_Anthem_001395544                   Insys_Anthem_001395544
Insys_Anthem_001395548                   Insys_Anthem_001395548
Insys_Anthem_001395594                   Insys_Anthem_001395594
Insys_Anthem_001395619                   Insys_Anthem_001395619
Insys_Anthem_001395659                   Insys_Anthem_001395659
Insys_Anthem_001395668                   Insys_Anthem_001395668
Insys_Anthem_001395670                   Insys_Anthem_001395670
Insys_Anthem_001395672                   Insys_Anthem_001395672
Insys_Anthem_001395674                   Insys_Anthem_001395674
Insys_Anthem_001395706                   Insys_Anthem_001395706
Insys_Anthem_001395736                   Insys_Anthem_001395736
Insys_Anthem_001395738                   Insys_Anthem_001395738
Insys_Anthem_001395752                   Insys_Anthem_001395752
Insys_Anthem_001395754                   Insys_Anthem_001395754
Insys_Anthem_001395766                   Insys_Anthem_001395766
Insys_Anthem_001395777                   Insys_Anthem_001395777
Insys_Anthem_001395779                   Insys_Anthem_001395779
Insys_Anthem_001395880                   Insys_Anthem_001395880
Insys_Anthem_001395950                   Insys_Anthem_001395950
Insys_Anthem_001396034                   Insys_Anthem_001396034
Insys_Anthem_001396037                   Insys_Anthem_001396037
Insys_Anthem_001396039                   Insys_Anthem_001396039
Insys_Anthem_001396079                   Insys_Anthem_001396079
Insys_Anthem_001396116                   Insys_Anthem_001396116
Insys_Anthem_001396174                   Insys_Anthem_001396174
Insys_Anthem_001396188                   Insys_Anthem_001396188
Insys_Anthem_001396226                   Insys_Anthem_001396226
Insys_Anthem_001396285                   Insys_Anthem_001396285
Insys_Anthem_001396287                   Insys_Anthem_001396287
Insys_Anthem_001396334                   Insys_Anthem_001396334
Insys_Anthem_001396339                   Insys_Anthem_001396339

                                                    1889
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1891 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001396347                   Insys_Anthem_001396347
Insys_Anthem_001396349                   Insys_Anthem_001396349
Insys_Anthem_001396351                   Insys_Anthem_001396351
Insys_Anthem_001396353                   Insys_Anthem_001396353
Insys_Anthem_001396357                   Insys_Anthem_001396357
Insys_Anthem_001396361                   Insys_Anthem_001396361
Insys_Anthem_001396372                   Insys_Anthem_001396372
Insys_Anthem_001396374                   Insys_Anthem_001396374
Insys_Anthem_001396379                   Insys_Anthem_001396379
Insys_Anthem_001396381                   Insys_Anthem_001396381
Insys_Anthem_001396408                   Insys_Anthem_001396408
Insys_Anthem_001396410                   Insys_Anthem_001396410
Insys_Anthem_001396413                   Insys_Anthem_001396413
Insys_Anthem_001396418                   Insys_Anthem_001396418
Insys_Anthem_001396420                   Insys_Anthem_001396420
Insys_Anthem_001396436                   Insys_Anthem_001396436
Insys_Anthem_001396504                   Insys_Anthem_001396504
Insys_Anthem_001396553                   Insys_Anthem_001396553
Insys_Anthem_001396562                   Insys_Anthem_001396562
Insys_Anthem_001396566                   Insys_Anthem_001396566
Insys_Anthem_001396598                   Insys_Anthem_001396598
Insys_Anthem_001396613                   Insys_Anthem_001396613
Insys_Anthem_001396655                   Insys_Anthem_001396655
Insys_Anthem_001396733                   Insys_Anthem_001396733
Insys_Anthem_001396754                   Insys_Anthem_001396754
Insys_Anthem_001396768                   Insys_Anthem_001396768
Insys_Anthem_001396775                   Insys_Anthem_001396775
Insys_Anthem_001396820                   Insys_Anthem_001396820
Insys_Anthem_001396827                   Insys_Anthem_001396827
Insys_Anthem_001396834                   Insys_Anthem_001396834
Insys_Anthem_001396893                   Insys_Anthem_001396893
Insys_Anthem_001396895                   Insys_Anthem_001396895
Insys_Anthem_001396901                   Insys_Anthem_001396901
Insys_Anthem_001396907                   Insys_Anthem_001396907
Insys_Anthem_001396909                   Insys_Anthem_001396909
Insys_Anthem_001396915                   Insys_Anthem_001396915
Insys_Anthem_001396923                   Insys_Anthem_001396923
Insys_Anthem_001396925                   Insys_Anthem_001396925
Insys_Anthem_001396956                   Insys_Anthem_001396956
Insys_Anthem_001396963                   Insys_Anthem_001396963
Insys_Anthem_001396969                   Insys_Anthem_001396969
Insys_Anthem_001396984                   Insys_Anthem_001396984
Insys_Anthem_001397001                   Insys_Anthem_001397001
Insys_Anthem_001397028                   Insys_Anthem_001397028
Insys_Anthem_001397034                   Insys_Anthem_001397034
Insys_Anthem_001397043                   Insys_Anthem_001397043
Insys_Anthem_001397045                   Insys_Anthem_001397045

                                                    1890
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1892 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001397047                   Insys_Anthem_001397047
Insys_Anthem_001397052                   Insys_Anthem_001397052
Insys_Anthem_001397062                   Insys_Anthem_001397062
Insys_Anthem_001397093                   Insys_Anthem_001397093
Insys_Anthem_001397094                   Insys_Anthem_001397094
Insys_Anthem_001397095                   Insys_Anthem_001397095
Insys_Anthem_001397097                   Insys_Anthem_001397097
Insys_Anthem_001397099                   Insys_Anthem_001397099
Insys_Anthem_001397101                   Insys_Anthem_001397101
Insys_Anthem_001397103                   Insys_Anthem_001397103
Insys_Anthem_001397105                   Insys_Anthem_001397105
Insys_Anthem_001397106                   Insys_Anthem_001397106
Insys_Anthem_001397109                   Insys_Anthem_001397109
Insys_Anthem_001397110                   Insys_Anthem_001397110
Insys_Anthem_001397111                   Insys_Anthem_001397111
Insys_Anthem_001397114                   Insys_Anthem_001397114
Insys_Anthem_001397117                   Insys_Anthem_001397117
Insys_Anthem_001397122                   Insys_Anthem_001397122
Insys_Anthem_001397124                   Insys_Anthem_001397124
Insys_Anthem_001397134                   Insys_Anthem_001397134
Insys_Anthem_001397138                   Insys_Anthem_001397138
Insys_Anthem_001397141                   Insys_Anthem_001397141
Insys_Anthem_001397145                   Insys_Anthem_001397145
Insys_Anthem_001397146                   Insys_Anthem_001397146
Insys_Anthem_001397148                   Insys_Anthem_001397148
Insys_Anthem_001397149                   Insys_Anthem_001397149
Insys_Anthem_001397151                   Insys_Anthem_001397151
Insys_Anthem_001397152                   Insys_Anthem_001397152
Insys_Anthem_001397153                   Insys_Anthem_001397153
Insys_Anthem_001397155                   Insys_Anthem_001397155
Insys_Anthem_001397156                   Insys_Anthem_001397156
Insys_Anthem_001397157                   Insys_Anthem_001397157
Insys_Anthem_001397158                   Insys_Anthem_001397158
Insys_Anthem_001397159                   Insys_Anthem_001397159
Insys_Anthem_001397160                   Insys_Anthem_001397160
Insys_Anthem_001397161                   Insys_Anthem_001397161
Insys_Anthem_001397162                   Insys_Anthem_001397162
Insys_Anthem_001397163                   Insys_Anthem_001397163
Insys_Anthem_001397164                   Insys_Anthem_001397164
Insys_Anthem_001397165                   Insys_Anthem_001397165
Insys_Anthem_001397166                   Insys_Anthem_001397166
Insys_Anthem_001397171                   Insys_Anthem_001397171
Insys_Anthem_001397172                   Insys_Anthem_001397172
Insys_Anthem_001397173                   Insys_Anthem_001397173
Insys_Anthem_001397174                   Insys_Anthem_001397174
Insys_Anthem_001397175                   Insys_Anthem_001397175
Insys_Anthem_001397176                   Insys_Anthem_001397176

                                                    1891
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1893 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001397177                   Insys_Anthem_001397177
Insys_Anthem_001397178                   Insys_Anthem_001397178
Insys_Anthem_001397180                   Insys_Anthem_001397180
Insys_Anthem_001397183                   Insys_Anthem_001397183
Insys_Anthem_001397186                   Insys_Anthem_001397186
Insys_Anthem_001397188                   Insys_Anthem_001397188
Insys_Anthem_001397192                   Insys_Anthem_001397192
Insys_Anthem_001397194                   Insys_Anthem_001397194
Insys_Anthem_001397212                   Insys_Anthem_001397212
Insys_Anthem_001397213                   Insys_Anthem_001397213
Insys_Anthem_001397214                   Insys_Anthem_001397214
Insys_Anthem_001397215                   Insys_Anthem_001397215
Insys_Anthem_001397218                   Insys_Anthem_001397218
Insys_Anthem_001397220                   Insys_Anthem_001397220
Insys_Anthem_001397226                   Insys_Anthem_001397226
Insys_Anthem_001397240                   Insys_Anthem_001397240
Insys_Anthem_001397242                   Insys_Anthem_001397242
Insys_Anthem_001397248                   Insys_Anthem_001397248
Insys_Anthem_001397251                   Insys_Anthem_001397251
Insys_Anthem_001397269                   Insys_Anthem_001397269
Insys_Anthem_001397275                   Insys_Anthem_001397275
Insys_Anthem_001397288                   Insys_Anthem_001397288
Insys_Anthem_001397315                   Insys_Anthem_001397315
Insys_Anthem_001397318                   Insys_Anthem_001397318
Insys_Anthem_001397356                   Insys_Anthem_001397356
Insys_Anthem_001397358                   Insys_Anthem_001397358
Insys_Anthem_001397369                   Insys_Anthem_001397369
Insys_Anthem_001397372                   Insys_Anthem_001397372
Insys_Anthem_001397375                   Insys_Anthem_001397375
Insys_Anthem_001397395                   Insys_Anthem_001397395
Insys_Anthem_001397397                   Insys_Anthem_001397397
Insys_Anthem_001397403                   Insys_Anthem_001397403
Insys_Anthem_001397406                   Insys_Anthem_001397406
Insys_Anthem_001397407                   Insys_Anthem_001397407
Insys_Anthem_001397408                   Insys_Anthem_001397408
Insys_Anthem_001397410                   Insys_Anthem_001397410
Insys_Anthem_001397414                   Insys_Anthem_001397414
Insys_Anthem_001397417                   Insys_Anthem_001397417
Insys_Anthem_001397418                   Insys_Anthem_001397418
Insys_Anthem_001397434                   Insys_Anthem_001397434
Insys_Anthem_001397449                   Insys_Anthem_001397449
Insys_Anthem_001397460                   Insys_Anthem_001397460
Insys_Anthem_001397536                   Insys_Anthem_001397536
Insys_Anthem_001397559                   Insys_Anthem_001397559
Insys_Anthem_001397567                   Insys_Anthem_001397567
Insys_Anthem_001397577                   Insys_Anthem_001397577
Insys_Anthem_001397585                   Insys_Anthem_001397585

                                                    1892
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1894 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001397593                   Insys_Anthem_001397593
Insys_Anthem_001397606                   Insys_Anthem_001397606
Insys_Anthem_001397618                   Insys_Anthem_001397618
Insys_Anthem_001397628                   Insys_Anthem_001397628
Insys_Anthem_001397639                   Insys_Anthem_001397639
Insys_Anthem_001397645                   Insys_Anthem_001397645
Insys_Anthem_001397680                   Insys_Anthem_001397680
Insys_Anthem_001397690                   Insys_Anthem_001397690
Insys_Anthem_001397807                   Insys_Anthem_001397807
Insys_Anthem_001397810                   Insys_Anthem_001397810
Insys_Anthem_001397818                   Insys_Anthem_001397818
Insys_Anthem_001397830                   Insys_Anthem_001397830
Insys_Anthem_001397845                   Insys_Anthem_001397845
Insys_Anthem_001397848                   Insys_Anthem_001397848
Insys_Anthem_001397851                   Insys_Anthem_001397851
Insys_Anthem_001397853                   Insys_Anthem_001397853
Insys_Anthem_001397856                   Insys_Anthem_001397856
Insys_Anthem_001397857                   Insys_Anthem_001397857
Insys_Anthem_001397860                   Insys_Anthem_001397860
Insys_Anthem_001397861                   Insys_Anthem_001397861
Insys_Anthem_001397862                   Insys_Anthem_001397862
Insys_Anthem_001397919                   Insys_Anthem_001397919
Insys_Anthem_001397964                   Insys_Anthem_001397964
Insys_Anthem_001397979                   Insys_Anthem_001397979
Insys_Anthem_001397988                   Insys_Anthem_001397988
Insys_Anthem_001397990                   Insys_Anthem_001397990
Insys_Anthem_001397995                   Insys_Anthem_001397995
Insys_Anthem_001398001                   Insys_Anthem_001398001
Insys_Anthem_001398004                   Insys_Anthem_001398004
Insys_Anthem_001398008                   Insys_Anthem_001398008
Insys_Anthem_001398015                   Insys_Anthem_001398015
Insys_Anthem_001398070                   Insys_Anthem_001398070
Insys_Anthem_001398071                   Insys_Anthem_001398071
Insys_Anthem_001398072                   Insys_Anthem_001398072
Insys_Anthem_001398073                   Insys_Anthem_001398073
Insys_Anthem_001398074                   Insys_Anthem_001398074
Insys_Anthem_001398075                   Insys_Anthem_001398075
Insys_Anthem_001398076                   Insys_Anthem_001398076
Insys_Anthem_001398091                   Insys_Anthem_001398091
Insys_Anthem_001398098                   Insys_Anthem_001398098
Insys_Anthem_001398099                   Insys_Anthem_001398099
Insys_Anthem_001398104                   Insys_Anthem_001398104
Insys_Anthem_001398107                   Insys_Anthem_001398107
Insys_Anthem_001398117                   Insys_Anthem_001398117
Insys_Anthem_001398127                   Insys_Anthem_001398127
Insys_Anthem_001398152                   Insys_Anthem_001398152
Insys_Anthem_001398170                   Insys_Anthem_001398170

                                                    1893
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1895 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001398180                   Insys_Anthem_001398180
Insys_Anthem_001398188                   Insys_Anthem_001398188
Insys_Anthem_001398199                   Insys_Anthem_001398199
Insys_Anthem_001398209                   Insys_Anthem_001398209
Insys_Anthem_001398213                   Insys_Anthem_001398213
Insys_Anthem_001398220                   Insys_Anthem_001398220
Insys_Anthem_001398221                   Insys_Anthem_001398221
Insys_Anthem_001398243                   Insys_Anthem_001398243
Insys_Anthem_001398260                   Insys_Anthem_001398260
Insys_Anthem_001398263                   Insys_Anthem_001398263
Insys_Anthem_001398272                   Insys_Anthem_001398272
Insys_Anthem_001398340                   Insys_Anthem_001398340
Insys_Anthem_001398343                   Insys_Anthem_001398343
Insys_Anthem_001398352                   Insys_Anthem_001398352
Insys_Anthem_001398353                   Insys_Anthem_001398353
Insys_Anthem_001398371                   Insys_Anthem_001398371
Insys_Anthem_001398374                   Insys_Anthem_001398374
Insys_Anthem_001398381                   Insys_Anthem_001398381
Insys_Anthem_001398390                   Insys_Anthem_001398390
Insys_Anthem_001398424                   Insys_Anthem_001398424
Insys_Anthem_001398518                   Insys_Anthem_001398518
Insys_Anthem_001398527                   Insys_Anthem_001398527
Insys_Anthem_001398532                   Insys_Anthem_001398532
Insys_Anthem_001398554                   Insys_Anthem_001398554
Insys_Anthem_001398613                   Insys_Anthem_001398613
Insys_Anthem_001398626                   Insys_Anthem_001398626
Insys_Anthem_001398630                   Insys_Anthem_001398630
Insys_Anthem_001398646                   Insys_Anthem_001398646
Insys_Anthem_001398648                   Insys_Anthem_001398648
Insys_Anthem_001398649                   Insys_Anthem_001398649
Insys_Anthem_001398675                   Insys_Anthem_001398675
Insys_Anthem_001398676                   Insys_Anthem_001398676
Insys_Anthem_001398686                   Insys_Anthem_001398686
Insys_Anthem_001398690                   Insys_Anthem_001398690
Insys_Anthem_001398694                   Insys_Anthem_001398694
Insys_Anthem_001398739                   Insys_Anthem_001398739
Insys_Anthem_001398749                   Insys_Anthem_001398749
Insys_Anthem_001398753                   Insys_Anthem_001398753
Insys_Anthem_001398769                   Insys_Anthem_001398769
Insys_Anthem_001398771                   Insys_Anthem_001398771
Insys_Anthem_001398772                   Insys_Anthem_001398772
Insys_Anthem_001398798                   Insys_Anthem_001398798
Insys_Anthem_001398799                   Insys_Anthem_001398799
Insys_Anthem_001398809                   Insys_Anthem_001398809
Insys_Anthem_001398813                   Insys_Anthem_001398813
Insys_Anthem_001398817                   Insys_Anthem_001398817
Insys_Anthem_001398873                   Insys_Anthem_001398873

                                                    1894
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1896 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001398879                   Insys_Anthem_001398879
Insys_Anthem_001398880                   Insys_Anthem_001398880
Insys_Anthem_001398882                   Insys_Anthem_001398882
Insys_Anthem_001398887                   Insys_Anthem_001398887
Insys_Anthem_001398926                   Insys_Anthem_001398926
Insys_Anthem_001398927                   Insys_Anthem_001398927
Insys_Anthem_001398932                   Insys_Anthem_001398932
Insys_Anthem_001398943                   Insys_Anthem_001398943
Insys_Anthem_001398944                   Insys_Anthem_001398944
Insys_Anthem_001398950                   Insys_Anthem_001398950
Insys_Anthem_001398965                   Insys_Anthem_001398965
Insys_Anthem_001398967                   Insys_Anthem_001398967
Insys_Anthem_001398970                   Insys_Anthem_001398970
Insys_Anthem_001398979                   Insys_Anthem_001398979
Insys_Anthem_001398983                   Insys_Anthem_001398983
Insys_Anthem_001398984                   Insys_Anthem_001398984
Insys_Anthem_001398985                   Insys_Anthem_001398985
Insys_Anthem_001398989                   Insys_Anthem_001398989
Insys_Anthem_001398994                   Insys_Anthem_001398994
Insys_Anthem_001399001                   Insys_Anthem_001399001
Insys_Anthem_001399006                   Insys_Anthem_001399006
Insys_Anthem_001399007                   Insys_Anthem_001399007
Insys_Anthem_001399013                   Insys_Anthem_001399013
Insys_Anthem_001399014                   Insys_Anthem_001399014
Insys_Anthem_001399015                   Insys_Anthem_001399015
Insys_Anthem_001399017                   Insys_Anthem_001399017
Insys_Anthem_001399024                   Insys_Anthem_001399024
Insys_Anthem_001399027                   Insys_Anthem_001399027
Insys_Anthem_001399028                   Insys_Anthem_001399028
Insys_Anthem_001399042                   Insys_Anthem_001399042
Insys_Anthem_001399043                   Insys_Anthem_001399043
Insys_Anthem_001399049                   Insys_Anthem_001399049
Insys_Anthem_001399075                   Insys_Anthem_001399075
Insys_Anthem_001399085                   Insys_Anthem_001399085
Insys_Anthem_001399087                   Insys_Anthem_001399087
Insys_Anthem_001399105                   Insys_Anthem_001399105
Insys_Anthem_001399110                   Insys_Anthem_001399110
Insys_Anthem_001399111                   Insys_Anthem_001399111
Insys_Anthem_001399113                   Insys_Anthem_001399113
Insys_Anthem_001399130                   Insys_Anthem_001399130
Insys_Anthem_001399134                   Insys_Anthem_001399134
Insys_Anthem_001399136                   Insys_Anthem_001399136
Insys_Anthem_001399146                   Insys_Anthem_001399146
Insys_Anthem_001399148                   Insys_Anthem_001399148
Insys_Anthem_001399152                   Insys_Anthem_001399152
Insys_Anthem_001399156                   Insys_Anthem_001399156
Insys_Anthem_001399158                   Insys_Anthem_001399158

                                                    1895
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1897 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001399166                   Insys_Anthem_001399166
Insys_Anthem_001399172                   Insys_Anthem_001399172
Insys_Anthem_001399174                   Insys_Anthem_001399174
Insys_Anthem_001399179                   Insys_Anthem_001399179
Insys_Anthem_001399181                   Insys_Anthem_001399181
Insys_Anthem_001399192                   Insys_Anthem_001399192
Insys_Anthem_001399195                   Insys_Anthem_001399195
Insys_Anthem_001399205                   Insys_Anthem_001399205
Insys_Anthem_001399208                   Insys_Anthem_001399208
Insys_Anthem_001399218                   Insys_Anthem_001399218
Insys_Anthem_001399241                   Insys_Anthem_001399241
Insys_Anthem_001399247                   Insys_Anthem_001399247
Insys_Anthem_001399256                   Insys_Anthem_001399256
Insys_Anthem_001399259                   Insys_Anthem_001399259
Insys_Anthem_001399267                   Insys_Anthem_001399267
Insys_Anthem_001399274                   Insys_Anthem_001399274
Insys_Anthem_001399275                   Insys_Anthem_001399275
Insys_Anthem_001399277                   Insys_Anthem_001399277
Insys_Anthem_001399310                   Insys_Anthem_001399310
Insys_Anthem_001399314                   Insys_Anthem_001399314
Insys_Anthem_001399315                   Insys_Anthem_001399315
Insys_Anthem_001399322                   Insys_Anthem_001399322
Insys_Anthem_001399330                   Insys_Anthem_001399330
Insys_Anthem_001399333                   Insys_Anthem_001399333
Insys_Anthem_001399341                   Insys_Anthem_001399341
Insys_Anthem_001399359                   Insys_Anthem_001399359
Insys_Anthem_001399362                   Insys_Anthem_001399362
Insys_Anthem_001399370                   Insys_Anthem_001399370
Insys_Anthem_001399376                   Insys_Anthem_001399376
Insys_Anthem_001399377                   Insys_Anthem_001399377
Insys_Anthem_001399378                   Insys_Anthem_001399378
Insys_Anthem_001399380                   Insys_Anthem_001399380
Insys_Anthem_001399387                   Insys_Anthem_001399387
Insys_Anthem_001399393                   Insys_Anthem_001399393
Insys_Anthem_001399395                   Insys_Anthem_001399395
Insys_Anthem_001399398                   Insys_Anthem_001399398
Insys_Anthem_001399401                   Insys_Anthem_001399401
Insys_Anthem_001399404                   Insys_Anthem_001399404
Insys_Anthem_001399409                   Insys_Anthem_001399409
Insys_Anthem_001399413                   Insys_Anthem_001399413
Insys_Anthem_001399414                   Insys_Anthem_001399414
Insys_Anthem_001399423                   Insys_Anthem_001399423
Insys_Anthem_001399430                   Insys_Anthem_001399430
Insys_Anthem_001399448                   Insys_Anthem_001399448
Insys_Anthem_001399453                   Insys_Anthem_001399453
Insys_Anthem_001399454                   Insys_Anthem_001399454
Insys_Anthem_001399467                   Insys_Anthem_001399467

                                                    1896
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1898 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001399468                   Insys_Anthem_001399468
Insys_Anthem_001399474                   Insys_Anthem_001399474
Insys_Anthem_001399476                   Insys_Anthem_001399476
Insys_Anthem_001399477                   Insys_Anthem_001399477
Insys_Anthem_001399505                   Insys_Anthem_001399505
Insys_Anthem_001399523                   Insys_Anthem_001399523
Insys_Anthem_001399533                   Insys_Anthem_001399533
Insys_Anthem_001399547                   Insys_Anthem_001399547
Insys_Anthem_001399566                   Insys_Anthem_001399566
Insys_Anthem_001399568                   Insys_Anthem_001399568
Insys_Anthem_001399590                   Insys_Anthem_001399590
Insys_Anthem_001399598                   Insys_Anthem_001399598
Insys_Anthem_001399600                   Insys_Anthem_001399600
Insys_Anthem_001399611                   Insys_Anthem_001399611
Insys_Anthem_001399624                   Insys_Anthem_001399624
Insys_Anthem_001399625                   Insys_Anthem_001399625
Insys_Anthem_001399630                   Insys_Anthem_001399630
Insys_Anthem_001399631                   Insys_Anthem_001399631
Insys_Anthem_001399639                   Insys_Anthem_001399639
Insys_Anthem_001399667                   Insys_Anthem_001399667
Insys_Anthem_001399684                   Insys_Anthem_001399684
Insys_Anthem_001399694                   Insys_Anthem_001399694
Insys_Anthem_001399702                   Insys_Anthem_001399702
Insys_Anthem_001399706                   Insys_Anthem_001399706
Insys_Anthem_001399707                   Insys_Anthem_001399707
Insys_Anthem_001399709                   Insys_Anthem_001399709
Insys_Anthem_001399711                   Insys_Anthem_001399711
Insys_Anthem_001399721                   Insys_Anthem_001399721
Insys_Anthem_001399730                   Insys_Anthem_001399730
Insys_Anthem_001399748                   Insys_Anthem_001399748
Insys_Anthem_001399759                   Insys_Anthem_001399759
Insys_Anthem_001399762                   Insys_Anthem_001399762
Insys_Anthem_001399826                   Insys_Anthem_001399826
Insys_Anthem_001399832                   Insys_Anthem_001399832
Insys_Anthem_001399846                   Insys_Anthem_001399846
Insys_Anthem_001399850                   Insys_Anthem_001399850
Insys_Anthem_001399852                   Insys_Anthem_001399852
Insys_Anthem_001399874                   Insys_Anthem_001399874
Insys_Anthem_001399876                   Insys_Anthem_001399876
Insys_Anthem_001399907                   Insys_Anthem_001399907
Insys_Anthem_001399910                   Insys_Anthem_001399910
Insys_Anthem_001399911                   Insys_Anthem_001399911
Insys_Anthem_001399915                   Insys_Anthem_001399915
Insys_Anthem_001399917                   Insys_Anthem_001399917
Insys_Anthem_001399949                   Insys_Anthem_001399949
Insys_Anthem_001399955                   Insys_Anthem_001399955
Insys_Anthem_001399965                   Insys_Anthem_001399965

                                                    1897
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1899 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001399969                   Insys_Anthem_001399969
Insys_Anthem_001399991                   Insys_Anthem_001399991
Insys_Anthem_001400002                   Insys_Anthem_001400002
Insys_Anthem_001400003                   Insys_Anthem_001400003
Insys_Anthem_001400024                   Insys_Anthem_001400024
Insys_Anthem_001400118                   Insys_Anthem_001400118
Insys_Anthem_001400163                   Insys_Anthem_001400163
Insys_Anthem_001400203                   Insys_Anthem_001400203
Insys_Anthem_001400204                   Insys_Anthem_001400204
Insys_Anthem_001400239                   Insys_Anthem_001400239
Insys_Anthem_001400240                   Insys_Anthem_001400240
Insys_Anthem_001400272                   Insys_Anthem_001400272
Insys_Anthem_001400324                   Insys_Anthem_001400324
Insys_Anthem_001400355                   Insys_Anthem_001400355
Insys_Anthem_001400360                   Insys_Anthem_001400360
Insys_Anthem_001400367                   Insys_Anthem_001400367
Insys_Anthem_001400372                   Insys_Anthem_001400372
Insys_Anthem_001400373                   Insys_Anthem_001400373
Insys_Anthem_001400376                   Insys_Anthem_001400376
Insys_Anthem_001400380                   Insys_Anthem_001400380
Insys_Anthem_001400381                   Insys_Anthem_001400381
Insys_Anthem_001400382                   Insys_Anthem_001400382
Insys_Anthem_001400384                   Insys_Anthem_001400384
Insys_Anthem_001400391                   Insys_Anthem_001400391
Insys_Anthem_001400394                   Insys_Anthem_001400394
Insys_Anthem_001400395                   Insys_Anthem_001400395
Insys_Anthem_001400403                   Insys_Anthem_001400403
Insys_Anthem_001400416                   Insys_Anthem_001400416
Insys_Anthem_001400417                   Insys_Anthem_001400417
Insys_Anthem_001400423                   Insys_Anthem_001400423
Insys_Anthem_001400427                   Insys_Anthem_001400427
Insys_Anthem_001400445                   Insys_Anthem_001400445
Insys_Anthem_001400455                   Insys_Anthem_001400455
Insys_Anthem_001400457                   Insys_Anthem_001400457
Insys_Anthem_001400461                   Insys_Anthem_001400461
Insys_Anthem_001400463                   Insys_Anthem_001400463
Insys_Anthem_001400477                   Insys_Anthem_001400477
Insys_Anthem_001400478                   Insys_Anthem_001400478
Insys_Anthem_001400483                   Insys_Anthem_001400483
Insys_Anthem_001400484                   Insys_Anthem_001400484
Insys_Anthem_001400486                   Insys_Anthem_001400486
Insys_Anthem_001400491                   Insys_Anthem_001400491
Insys_Anthem_001400499                   Insys_Anthem_001400499
Insys_Anthem_001400502                   Insys_Anthem_001400502
Insys_Anthem_001400504                   Insys_Anthem_001400504
Insys_Anthem_001400505                   Insys_Anthem_001400505
Insys_Anthem_001400507                   Insys_Anthem_001400507

                                                    1898
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1900 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001400514                   Insys_Anthem_001400514
Insys_Anthem_001400523                   Insys_Anthem_001400523
Insys_Anthem_001400528                   Insys_Anthem_001400528
Insys_Anthem_001400529                   Insys_Anthem_001400529
Insys_Anthem_001400530                   Insys_Anthem_001400530
Insys_Anthem_001400534                   Insys_Anthem_001400534
Insys_Anthem_001400618                   Insys_Anthem_001400618
Insys_Anthem_001400626                   Insys_Anthem_001400626
Insys_Anthem_001400627                   Insys_Anthem_001400627
Insys_Anthem_001400629                   Insys_Anthem_001400629
Insys_Anthem_001400630                   Insys_Anthem_001400630
Insys_Anthem_001400632                   Insys_Anthem_001400632
Insys_Anthem_001400638                   Insys_Anthem_001400638
Insys_Anthem_001400641                   Insys_Anthem_001400641
Insys_Anthem_001400643                   Insys_Anthem_001400643
Insys_Anthem_001400645                   Insys_Anthem_001400645
Insys_Anthem_001400648                   Insys_Anthem_001400648
Insys_Anthem_001400652                   Insys_Anthem_001400652
Insys_Anthem_001400666                   Insys_Anthem_001400666
Insys_Anthem_001400674                   Insys_Anthem_001400674
Insys_Anthem_001400697                   Insys_Anthem_001400697
Insys_Anthem_001400703                   Insys_Anthem_001400703
Insys_Anthem_001400717                   Insys_Anthem_001400717
Insys_Anthem_001400720                   Insys_Anthem_001400720
Insys_Anthem_001400729                   Insys_Anthem_001400729
Insys_Anthem_001400736                   Insys_Anthem_001400736
Insys_Anthem_001400737                   Insys_Anthem_001400737
Insys_Anthem_001400739                   Insys_Anthem_001400739
Insys_Anthem_001400747                   Insys_Anthem_001400747
Insys_Anthem_001400758                   Insys_Anthem_001400758
Insys_Anthem_001400767                   Insys_Anthem_001400767
Insys_Anthem_001400784                   Insys_Anthem_001400784
Insys_Anthem_001400787                   Insys_Anthem_001400787
Insys_Anthem_001400791                   Insys_Anthem_001400791
Insys_Anthem_001400793                   Insys_Anthem_001400793
Insys_Anthem_001400800                   Insys_Anthem_001400800
Insys_Anthem_001400807                   Insys_Anthem_001400807
Insys_Anthem_001400808                   Insys_Anthem_001400808
Insys_Anthem_001400809                   Insys_Anthem_001400809
Insys_Anthem_001400811                   Insys_Anthem_001400811
Insys_Anthem_001400825                   Insys_Anthem_001400825
Insys_Anthem_001400826                   Insys_Anthem_001400826
Insys_Anthem_001400832                   Insys_Anthem_001400832
Insys_Anthem_001400841                   Insys_Anthem_001400841
Insys_Anthem_001400842                   Insys_Anthem_001400842
Insys_Anthem_001400843                   Insys_Anthem_001400843
Insys_Anthem_001400850                   Insys_Anthem_001400850

                                                    1899
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1901 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001400853                   Insys_Anthem_001400853
Insys_Anthem_001400861                   Insys_Anthem_001400861
Insys_Anthem_001400870                   Insys_Anthem_001400870
Insys_Anthem_001400880                   Insys_Anthem_001400880
Insys_Anthem_001400883                   Insys_Anthem_001400883
Insys_Anthem_001400889                   Insys_Anthem_001400889
Insys_Anthem_001400895                   Insys_Anthem_001400895
Insys_Anthem_001400896                   Insys_Anthem_001400896
Insys_Anthem_001400897                   Insys_Anthem_001400897
Insys_Anthem_001400899                   Insys_Anthem_001400899
Insys_Anthem_001400906                   Insys_Anthem_001400906
Insys_Anthem_001400912                   Insys_Anthem_001400912
Insys_Anthem_001400914                   Insys_Anthem_001400914
Insys_Anthem_001400917                   Insys_Anthem_001400917
Insys_Anthem_001400920                   Insys_Anthem_001400920
Insys_Anthem_001400923                   Insys_Anthem_001400923
Insys_Anthem_001400928                   Insys_Anthem_001400928
Insys_Anthem_001400932                   Insys_Anthem_001400932
Insys_Anthem_001400933                   Insys_Anthem_001400933
Insys_Anthem_001400934                   Insys_Anthem_001400934
Insys_Anthem_001400939                   Insys_Anthem_001400939
Insys_Anthem_001400941                   Insys_Anthem_001400941
Insys_Anthem_001400942                   Insys_Anthem_001400942
Insys_Anthem_001400956                   Insys_Anthem_001400956
Insys_Anthem_001400978                   Insys_Anthem_001400978
Insys_Anthem_001400981                   Insys_Anthem_001400981
Insys_Anthem_001400999                   Insys_Anthem_001400999
Insys_Anthem_001401002                   Insys_Anthem_001401002
Insys_Anthem_001401015                   Insys_Anthem_001401015
Insys_Anthem_001401019                   Insys_Anthem_001401019
Insys_Anthem_001401032                   Insys_Anthem_001401032
Insys_Anthem_001401042                   Insys_Anthem_001401042
Insys_Anthem_001401056                   Insys_Anthem_001401056
Insys_Anthem_001401068                   Insys_Anthem_001401068
Insys_Anthem_001401077                   Insys_Anthem_001401077
Insys_Anthem_001401078                   Insys_Anthem_001401078
Insys_Anthem_001401087                   Insys_Anthem_001401087
Insys_Anthem_001401089                   Insys_Anthem_001401089
Insys_Anthem_001401094                   Insys_Anthem_001401094
Insys_Anthem_001401095                   Insys_Anthem_001401095
Insys_Anthem_001401107                   Insys_Anthem_001401107
Insys_Anthem_001401110                   Insys_Anthem_001401110
Insys_Anthem_001401115                   Insys_Anthem_001401115
Insys_Anthem_001401129                   Insys_Anthem_001401129
Insys_Anthem_001401136                   Insys_Anthem_001401136
Insys_Anthem_001401137                   Insys_Anthem_001401137
Insys_Anthem_001401154                   Insys_Anthem_001401154

                                                    1900
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1902 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401156                   Insys_Anthem_001401156
Insys_Anthem_001401174                   Insys_Anthem_001401174
Insys_Anthem_001401175                   Insys_Anthem_001401175
Insys_Anthem_001401181                   Insys_Anthem_001401181
Insys_Anthem_001401183                   Insys_Anthem_001401183
Insys_Anthem_001401184                   Insys_Anthem_001401184
Insys_Anthem_001401187                   Insys_Anthem_001401187
Insys_Anthem_001401191                   Insys_Anthem_001401191
Insys_Anthem_001401198                   Insys_Anthem_001401198
Insys_Anthem_001401206                   Insys_Anthem_001401206
Insys_Anthem_001401233                   Insys_Anthem_001401233
Insys_Anthem_001401247                   Insys_Anthem_001401247
Insys_Anthem_001401255                   Insys_Anthem_001401255
Insys_Anthem_001401262                   Insys_Anthem_001401262
Insys_Anthem_001401263                   Insys_Anthem_001401263
Insys_Anthem_001401264                   Insys_Anthem_001401264
Insys_Anthem_001401265                   Insys_Anthem_001401265
Insys_Anthem_001401268                   Insys_Anthem_001401268
Insys_Anthem_001401269                   Insys_Anthem_001401269
Insys_Anthem_001401270                   Insys_Anthem_001401270
Insys_Anthem_001401277                   Insys_Anthem_001401277
Insys_Anthem_001401283                   Insys_Anthem_001401283
Insys_Anthem_001401284                   Insys_Anthem_001401284
Insys_Anthem_001401285                   Insys_Anthem_001401285
Insys_Anthem_001401286                   Insys_Anthem_001401286
Insys_Anthem_001401294                   Insys_Anthem_001401294
Insys_Anthem_001401304                   Insys_Anthem_001401304
Insys_Anthem_001401307                   Insys_Anthem_001401307
Insys_Anthem_001401317                   Insys_Anthem_001401317
Insys_Anthem_001401318                   Insys_Anthem_001401318
Insys_Anthem_001401326                   Insys_Anthem_001401326
Insys_Anthem_001401333                   Insys_Anthem_001401333
Insys_Anthem_001401339                   Insys_Anthem_001401339
Insys_Anthem_001401340                   Insys_Anthem_001401340
Insys_Anthem_001401341                   Insys_Anthem_001401341
Insys_Anthem_001401342                   Insys_Anthem_001401342
Insys_Anthem_001401347                   Insys_Anthem_001401347
Insys_Anthem_001401349                   Insys_Anthem_001401349
Insys_Anthem_001401366                   Insys_Anthem_001401366
Insys_Anthem_001401369                   Insys_Anthem_001401369
Insys_Anthem_001401370                   Insys_Anthem_001401370
Insys_Anthem_001401371                   Insys_Anthem_001401371
Insys_Anthem_001401372                   Insys_Anthem_001401372
Insys_Anthem_001401377                   Insys_Anthem_001401377
Insys_Anthem_001401380                   Insys_Anthem_001401380
Insys_Anthem_001401387                   Insys_Anthem_001401387
Insys_Anthem_001401391                   Insys_Anthem_001401391

                                                    1901
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1903 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401392                   Insys_Anthem_001401392
Insys_Anthem_001401393                   Insys_Anthem_001401393
Insys_Anthem_001401394                   Insys_Anthem_001401394
Insys_Anthem_001401399                   Insys_Anthem_001401399
Insys_Anthem_001401403                   Insys_Anthem_001401403
Insys_Anthem_001401407                   Insys_Anthem_001401407
Insys_Anthem_001401408                   Insys_Anthem_001401408
Insys_Anthem_001401409                   Insys_Anthem_001401409
Insys_Anthem_001401415                   Insys_Anthem_001401415
Insys_Anthem_001401419                   Insys_Anthem_001401419
Insys_Anthem_001401430                   Insys_Anthem_001401430
Insys_Anthem_001401431                   Insys_Anthem_001401431
Insys_Anthem_001401432                   Insys_Anthem_001401432
Insys_Anthem_001401438                   Insys_Anthem_001401438
Insys_Anthem_001401442                   Insys_Anthem_001401442
Insys_Anthem_001401443                   Insys_Anthem_001401443
Insys_Anthem_001401455                   Insys_Anthem_001401455
Insys_Anthem_001401456                   Insys_Anthem_001401456
Insys_Anthem_001401461                   Insys_Anthem_001401461
Insys_Anthem_001401462                   Insys_Anthem_001401462
Insys_Anthem_001401470                   Insys_Anthem_001401470
Insys_Anthem_001401490                   Insys_Anthem_001401490
Insys_Anthem_001401493                   Insys_Anthem_001401493
Insys_Anthem_001401500                   Insys_Anthem_001401500
Insys_Anthem_001401502                   Insys_Anthem_001401502
Insys_Anthem_001401503                   Insys_Anthem_001401503
Insys_Anthem_001401514                   Insys_Anthem_001401514
Insys_Anthem_001401516                   Insys_Anthem_001401516
Insys_Anthem_001401523                   Insys_Anthem_001401523
Insys_Anthem_001401537                   Insys_Anthem_001401537
Insys_Anthem_001401543                   Insys_Anthem_001401543
Insys_Anthem_001401547                   Insys_Anthem_001401547
Insys_Anthem_001401558                   Insys_Anthem_001401558
Insys_Anthem_001401562                   Insys_Anthem_001401562
Insys_Anthem_001401563                   Insys_Anthem_001401563
Insys_Anthem_001401566                   Insys_Anthem_001401566
Insys_Anthem_001401567                   Insys_Anthem_001401567
Insys_Anthem_001401576                   Insys_Anthem_001401576
Insys_Anthem_001401578                   Insys_Anthem_001401578
Insys_Anthem_001401581                   Insys_Anthem_001401581
Insys_Anthem_001401596                   Insys_Anthem_001401596
Insys_Anthem_001401603                   Insys_Anthem_001401603
Insys_Anthem_001401614                   Insys_Anthem_001401614
Insys_Anthem_001401619                   Insys_Anthem_001401619
Insys_Anthem_001401625                   Insys_Anthem_001401625
Insys_Anthem_001401630                   Insys_Anthem_001401630
Insys_Anthem_001401639                   Insys_Anthem_001401639

                                                    1902
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1904 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401650                   Insys_Anthem_001401650
Insys_Anthem_001401656                   Insys_Anthem_001401656
Insys_Anthem_001401659                   Insys_Anthem_001401659
Insys_Anthem_001401660                   Insys_Anthem_001401660
Insys_Anthem_001401665                   Insys_Anthem_001401665
Insys_Anthem_001401669                   Insys_Anthem_001401669
Insys_Anthem_001401677                   Insys_Anthem_001401677
Insys_Anthem_001401680                   Insys_Anthem_001401680
Insys_Anthem_001401693                   Insys_Anthem_001401693
Insys_Anthem_001401694                   Insys_Anthem_001401694
Insys_Anthem_001401699                   Insys_Anthem_001401699
Insys_Anthem_001401701                   Insys_Anthem_001401701
Insys_Anthem_001401710                   Insys_Anthem_001401710
Insys_Anthem_001401728                   Insys_Anthem_001401728
Insys_Anthem_001401729                   Insys_Anthem_001401729
Insys_Anthem_001401733                   Insys_Anthem_001401733
Insys_Anthem_001401741                   Insys_Anthem_001401741
Insys_Anthem_001401747                   Insys_Anthem_001401747
Insys_Anthem_001401748                   Insys_Anthem_001401748
Insys_Anthem_001401749                   Insys_Anthem_001401749
Insys_Anthem_001401750                   Insys_Anthem_001401750
Insys_Anthem_001401760                   Insys_Anthem_001401760
Insys_Anthem_001401761                   Insys_Anthem_001401761
Insys_Anthem_001401763                   Insys_Anthem_001401763
Insys_Anthem_001401764                   Insys_Anthem_001401764
Insys_Anthem_001401765                   Insys_Anthem_001401765
Insys_Anthem_001401770                   Insys_Anthem_001401770
Insys_Anthem_001401771                   Insys_Anthem_001401771
Insys_Anthem_001401772                   Insys_Anthem_001401772
Insys_Anthem_001401774                   Insys_Anthem_001401774
Insys_Anthem_001401776                   Insys_Anthem_001401776
Insys_Anthem_001401777                   Insys_Anthem_001401777
Insys_Anthem_001401781                   Insys_Anthem_001401781
Insys_Anthem_001401782                   Insys_Anthem_001401782
Insys_Anthem_001401783                   Insys_Anthem_001401783
Insys_Anthem_001401784                   Insys_Anthem_001401784
Insys_Anthem_001401786                   Insys_Anthem_001401786
Insys_Anthem_001401788                   Insys_Anthem_001401788
Insys_Anthem_001401789                   Insys_Anthem_001401789
Insys_Anthem_001401790                   Insys_Anthem_001401790
Insys_Anthem_001401791                   Insys_Anthem_001401791
Insys_Anthem_001401792                   Insys_Anthem_001401792
Insys_Anthem_001401793                   Insys_Anthem_001401793
Insys_Anthem_001401794                   Insys_Anthem_001401794
Insys_Anthem_001401795                   Insys_Anthem_001401795
Insys_Anthem_001401796                   Insys_Anthem_001401796
Insys_Anthem_001401797                   Insys_Anthem_001401797

                                                    1903
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1905 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401798                   Insys_Anthem_001401798
Insys_Anthem_001401799                   Insys_Anthem_001401799
Insys_Anthem_001401800                   Insys_Anthem_001401800
Insys_Anthem_001401801                   Insys_Anthem_001401801
Insys_Anthem_001401802                   Insys_Anthem_001401802
Insys_Anthem_001401803                   Insys_Anthem_001401803
Insys_Anthem_001401804                   Insys_Anthem_001401804
Insys_Anthem_001401805                   Insys_Anthem_001401805
Insys_Anthem_001401806                   Insys_Anthem_001401806
Insys_Anthem_001401807                   Insys_Anthem_001401807
Insys_Anthem_001401808                   Insys_Anthem_001401808
Insys_Anthem_001401809                   Insys_Anthem_001401809
Insys_Anthem_001401810                   Insys_Anthem_001401810
Insys_Anthem_001401811                   Insys_Anthem_001401811
Insys_Anthem_001401813                   Insys_Anthem_001401813
Insys_Anthem_001401814                   Insys_Anthem_001401814
Insys_Anthem_001401815                   Insys_Anthem_001401815
Insys_Anthem_001401816                   Insys_Anthem_001401816
Insys_Anthem_001401817                   Insys_Anthem_001401817
Insys_Anthem_001401819                   Insys_Anthem_001401819
Insys_Anthem_001401820                   Insys_Anthem_001401820
Insys_Anthem_001401822                   Insys_Anthem_001401822
Insys_Anthem_001401824                   Insys_Anthem_001401824
Insys_Anthem_001401825                   Insys_Anthem_001401825
Insys_Anthem_001401826                   Insys_Anthem_001401826
Insys_Anthem_001401827                   Insys_Anthem_001401827
Insys_Anthem_001401828                   Insys_Anthem_001401828
Insys_Anthem_001401831                   Insys_Anthem_001401831
Insys_Anthem_001401832                   Insys_Anthem_001401832
Insys_Anthem_001401833                   Insys_Anthem_001401833
Insys_Anthem_001401836                   Insys_Anthem_001401836
Insys_Anthem_001401837                   Insys_Anthem_001401837
Insys_Anthem_001401839                   Insys_Anthem_001401839
Insys_Anthem_001401841                   Insys_Anthem_001401841
Insys_Anthem_001401844                   Insys_Anthem_001401844
Insys_Anthem_001401845                   Insys_Anthem_001401845
Insys_Anthem_001401847                   Insys_Anthem_001401847
Insys_Anthem_001401848                   Insys_Anthem_001401848
Insys_Anthem_001401849                   Insys_Anthem_001401849
Insys_Anthem_001401856                   Insys_Anthem_001401856
Insys_Anthem_001401857                   Insys_Anthem_001401857
Insys_Anthem_001401859                   Insys_Anthem_001401859
Insys_Anthem_001401860                   Insys_Anthem_001401860
Insys_Anthem_001401861                   Insys_Anthem_001401861
Insys_Anthem_001401862                   Insys_Anthem_001401862
Insys_Anthem_001401863                   Insys_Anthem_001401863
Insys_Anthem_001401864                   Insys_Anthem_001401864

                                                    1904
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1906 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401865                   Insys_Anthem_001401865
Insys_Anthem_001401866                   Insys_Anthem_001401866
Insys_Anthem_001401868                   Insys_Anthem_001401868
Insys_Anthem_001401869                   Insys_Anthem_001401869
Insys_Anthem_001401870                   Insys_Anthem_001401870
Insys_Anthem_001401871                   Insys_Anthem_001401871
Insys_Anthem_001401872                   Insys_Anthem_001401872
Insys_Anthem_001401873                   Insys_Anthem_001401873
Insys_Anthem_001401875                   Insys_Anthem_001401875
Insys_Anthem_001401876                   Insys_Anthem_001401876
Insys_Anthem_001401877                   Insys_Anthem_001401877
Insys_Anthem_001401880                   Insys_Anthem_001401880
Insys_Anthem_001401883                   Insys_Anthem_001401883
Insys_Anthem_001401886                   Insys_Anthem_001401886
Insys_Anthem_001401887                   Insys_Anthem_001401887
Insys_Anthem_001401888                   Insys_Anthem_001401888
Insys_Anthem_001401889                   Insys_Anthem_001401889
Insys_Anthem_001401890                   Insys_Anthem_001401890
Insys_Anthem_001401891                   Insys_Anthem_001401891
Insys_Anthem_001401892                   Insys_Anthem_001401892
Insys_Anthem_001401893                   Insys_Anthem_001401893
Insys_Anthem_001401894                   Insys_Anthem_001401894
Insys_Anthem_001401895                   Insys_Anthem_001401895
Insys_Anthem_001401896                   Insys_Anthem_001401896
Insys_Anthem_001401897                   Insys_Anthem_001401897
Insys_Anthem_001401899                   Insys_Anthem_001401899
Insys_Anthem_001401900                   Insys_Anthem_001401900
Insys_Anthem_001401902                   Insys_Anthem_001401902
Insys_Anthem_001401905                   Insys_Anthem_001401905
Insys_Anthem_001401907                   Insys_Anthem_001401907
Insys_Anthem_001401908                   Insys_Anthem_001401908
Insys_Anthem_001401909                   Insys_Anthem_001401909
Insys_Anthem_001401910                   Insys_Anthem_001401910
Insys_Anthem_001401911                   Insys_Anthem_001401911
Insys_Anthem_001401912                   Insys_Anthem_001401912
Insys_Anthem_001401913                   Insys_Anthem_001401913
Insys_Anthem_001401914                   Insys_Anthem_001401914
Insys_Anthem_001401915                   Insys_Anthem_001401915
Insys_Anthem_001401916                   Insys_Anthem_001401916
Insys_Anthem_001401917                   Insys_Anthem_001401917
Insys_Anthem_001401918                   Insys_Anthem_001401918
Insys_Anthem_001401919                   Insys_Anthem_001401919
Insys_Anthem_001401920                   Insys_Anthem_001401920
Insys_Anthem_001401922                   Insys_Anthem_001401922
Insys_Anthem_001401924                   Insys_Anthem_001401924
Insys_Anthem_001401925                   Insys_Anthem_001401925
Insys_Anthem_001401926                   Insys_Anthem_001401926

                                                    1905
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1907 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401927                   Insys_Anthem_001401927
Insys_Anthem_001401928                   Insys_Anthem_001401928
Insys_Anthem_001401929                   Insys_Anthem_001401929
Insys_Anthem_001401930                   Insys_Anthem_001401930
Insys_Anthem_001401931                   Insys_Anthem_001401931
Insys_Anthem_001401932                   Insys_Anthem_001401932
Insys_Anthem_001401933                   Insys_Anthem_001401933
Insys_Anthem_001401934                   Insys_Anthem_001401934
Insys_Anthem_001401935                   Insys_Anthem_001401935
Insys_Anthem_001401936                   Insys_Anthem_001401936
Insys_Anthem_001401937                   Insys_Anthem_001401937
Insys_Anthem_001401938                   Insys_Anthem_001401938
Insys_Anthem_001401939                   Insys_Anthem_001401939
Insys_Anthem_001401940                   Insys_Anthem_001401940
Insys_Anthem_001401941                   Insys_Anthem_001401941
Insys_Anthem_001401942                   Insys_Anthem_001401942
Insys_Anthem_001401944                   Insys_Anthem_001401944
Insys_Anthem_001401945                   Insys_Anthem_001401945
Insys_Anthem_001401946                   Insys_Anthem_001401946
Insys_Anthem_001401947                   Insys_Anthem_001401947
Insys_Anthem_001401948                   Insys_Anthem_001401948
Insys_Anthem_001401949                   Insys_Anthem_001401949
Insys_Anthem_001401950                   Insys_Anthem_001401950
Insys_Anthem_001401951                   Insys_Anthem_001401951
Insys_Anthem_001401952                   Insys_Anthem_001401952
Insys_Anthem_001401954                   Insys_Anthem_001401954
Insys_Anthem_001401955                   Insys_Anthem_001401955
Insys_Anthem_001401956                   Insys_Anthem_001401956
Insys_Anthem_001401957                   Insys_Anthem_001401957
Insys_Anthem_001401958                   Insys_Anthem_001401958
Insys_Anthem_001401960                   Insys_Anthem_001401960
Insys_Anthem_001401961                   Insys_Anthem_001401961
Insys_Anthem_001401962                   Insys_Anthem_001401962
Insys_Anthem_001401963                   Insys_Anthem_001401963
Insys_Anthem_001401964                   Insys_Anthem_001401964
Insys_Anthem_001401965                   Insys_Anthem_001401965
Insys_Anthem_001401966                   Insys_Anthem_001401966
Insys_Anthem_001401968                   Insys_Anthem_001401968
Insys_Anthem_001401969                   Insys_Anthem_001401969
Insys_Anthem_001401970                   Insys_Anthem_001401970
Insys_Anthem_001401971                   Insys_Anthem_001401971
Insys_Anthem_001401972                   Insys_Anthem_001401972
Insys_Anthem_001401973                   Insys_Anthem_001401973
Insys_Anthem_001401974                   Insys_Anthem_001401974
Insys_Anthem_001401977                   Insys_Anthem_001401977
Insys_Anthem_001401979                   Insys_Anthem_001401979
Insys_Anthem_001401980                   Insys_Anthem_001401980

                                                    1906
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1908 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001401981                   Insys_Anthem_001401981
Insys_Anthem_001401983                   Insys_Anthem_001401983
Insys_Anthem_001401984                   Insys_Anthem_001401984
Insys_Anthem_001401986                   Insys_Anthem_001401986
Insys_Anthem_001401988                   Insys_Anthem_001401988
Insys_Anthem_001401989                   Insys_Anthem_001401989
Insys_Anthem_001401990                   Insys_Anthem_001401990
Insys_Anthem_001401991                   Insys_Anthem_001401991
Insys_Anthem_001401992                   Insys_Anthem_001401992
Insys_Anthem_001401993                   Insys_Anthem_001401993
Insys_Anthem_001401994                   Insys_Anthem_001401994
Insys_Anthem_001401995                   Insys_Anthem_001401995
Insys_Anthem_001401997                   Insys_Anthem_001401997
Insys_Anthem_001401998                   Insys_Anthem_001401998
Insys_Anthem_001401999                   Insys_Anthem_001401999
Insys_Anthem_001402001                   Insys_Anthem_001402001
Insys_Anthem_001402002                   Insys_Anthem_001402002
Insys_Anthem_001402003                   Insys_Anthem_001402003
Insys_Anthem_001402004                   Insys_Anthem_001402004
Insys_Anthem_001402005                   Insys_Anthem_001402005
Insys_Anthem_001402006                   Insys_Anthem_001402006
Insys_Anthem_001402007                   Insys_Anthem_001402007
Insys_Anthem_001402008                   Insys_Anthem_001402008
Insys_Anthem_001402009                   Insys_Anthem_001402009
Insys_Anthem_001402010                   Insys_Anthem_001402010
Insys_Anthem_001402011                   Insys_Anthem_001402011
Insys_Anthem_001402012                   Insys_Anthem_001402012
Insys_Anthem_001402013                   Insys_Anthem_001402013
Insys_Anthem_001402014                   Insys_Anthem_001402014
Insys_Anthem_001402015                   Insys_Anthem_001402015
Insys_Anthem_001402017                   Insys_Anthem_001402017
Insys_Anthem_001402018                   Insys_Anthem_001402018
Insys_Anthem_001402019                   Insys_Anthem_001402019
Insys_Anthem_001402020                   Insys_Anthem_001402020
Insys_Anthem_001402021                   Insys_Anthem_001402021
Insys_Anthem_001402022                   Insys_Anthem_001402022
Insys_Anthem_001402023                   Insys_Anthem_001402023
Insys_Anthem_001402024                   Insys_Anthem_001402024
Insys_Anthem_001402025                   Insys_Anthem_001402025
Insys_Anthem_001402026                   Insys_Anthem_001402026
Insys_Anthem_001402027                   Insys_Anthem_001402027
Insys_Anthem_001402028                   Insys_Anthem_001402028
Insys_Anthem_001402029                   Insys_Anthem_001402029
Insys_Anthem_001402031                   Insys_Anthem_001402031
Insys_Anthem_001402032                   Insys_Anthem_001402032
Insys_Anthem_001402033                   Insys_Anthem_001402033
Insys_Anthem_001402035                   Insys_Anthem_001402035

                                                    1907
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1909 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402036                   Insys_Anthem_001402036
Insys_Anthem_001402037                   Insys_Anthem_001402037
Insys_Anthem_001402038                   Insys_Anthem_001402038
Insys_Anthem_001402039                   Insys_Anthem_001402039
Insys_Anthem_001402040                   Insys_Anthem_001402040
Insys_Anthem_001402041                   Insys_Anthem_001402041
Insys_Anthem_001402042                   Insys_Anthem_001402042
Insys_Anthem_001402044                   Insys_Anthem_001402044
Insys_Anthem_001402046                   Insys_Anthem_001402046
Insys_Anthem_001402047                   Insys_Anthem_001402047
Insys_Anthem_001402048                   Insys_Anthem_001402048
Insys_Anthem_001402049                   Insys_Anthem_001402049
Insys_Anthem_001402050                   Insys_Anthem_001402050
Insys_Anthem_001402051                   Insys_Anthem_001402051
Insys_Anthem_001402054                   Insys_Anthem_001402054
Insys_Anthem_001402055                   Insys_Anthem_001402055
Insys_Anthem_001402056                   Insys_Anthem_001402056
Insys_Anthem_001402057                   Insys_Anthem_001402057
Insys_Anthem_001402058                   Insys_Anthem_001402058
Insys_Anthem_001402059                   Insys_Anthem_001402059
Insys_Anthem_001402060                   Insys_Anthem_001402060
Insys_Anthem_001402061                   Insys_Anthem_001402061
Insys_Anthem_001402063                   Insys_Anthem_001402063
Insys_Anthem_001402064                   Insys_Anthem_001402064
Insys_Anthem_001402065                   Insys_Anthem_001402065
Insys_Anthem_001402066                   Insys_Anthem_001402066
Insys_Anthem_001402068                   Insys_Anthem_001402068
Insys_Anthem_001402069                   Insys_Anthem_001402069
Insys_Anthem_001402070                   Insys_Anthem_001402070
Insys_Anthem_001402071                   Insys_Anthem_001402071
Insys_Anthem_001402072                   Insys_Anthem_001402072
Insys_Anthem_001402073                   Insys_Anthem_001402073
Insys_Anthem_001402074                   Insys_Anthem_001402074
Insys_Anthem_001402075                   Insys_Anthem_001402075
Insys_Anthem_001402077                   Insys_Anthem_001402077
Insys_Anthem_001402078                   Insys_Anthem_001402078
Insys_Anthem_001402079                   Insys_Anthem_001402079
Insys_Anthem_001402080                   Insys_Anthem_001402080
Insys_Anthem_001402081                   Insys_Anthem_001402081
Insys_Anthem_001402082                   Insys_Anthem_001402082
Insys_Anthem_001402083                   Insys_Anthem_001402083
Insys_Anthem_001402084                   Insys_Anthem_001402084
Insys_Anthem_001402085                   Insys_Anthem_001402085
Insys_Anthem_001402086                   Insys_Anthem_001402086
Insys_Anthem_001402087                   Insys_Anthem_001402087
Insys_Anthem_001402088                   Insys_Anthem_001402088
Insys_Anthem_001402089                   Insys_Anthem_001402089

                                                    1908
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1910 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402090                   Insys_Anthem_001402090
Insys_Anthem_001402091                   Insys_Anthem_001402091
Insys_Anthem_001402092                   Insys_Anthem_001402092
Insys_Anthem_001402093                   Insys_Anthem_001402093
Insys_Anthem_001402094                   Insys_Anthem_001402094
Insys_Anthem_001402095                   Insys_Anthem_001402095
Insys_Anthem_001402096                   Insys_Anthem_001402096
Insys_Anthem_001402097                   Insys_Anthem_001402097
Insys_Anthem_001402098                   Insys_Anthem_001402098
Insys_Anthem_001402101                   Insys_Anthem_001402101
Insys_Anthem_001402102                   Insys_Anthem_001402102
Insys_Anthem_001402103                   Insys_Anthem_001402103
Insys_Anthem_001402104                   Insys_Anthem_001402104
Insys_Anthem_001402105                   Insys_Anthem_001402105
Insys_Anthem_001402106                   Insys_Anthem_001402106
Insys_Anthem_001402107                   Insys_Anthem_001402107
Insys_Anthem_001402108                   Insys_Anthem_001402108
Insys_Anthem_001402109                   Insys_Anthem_001402109
Insys_Anthem_001402111                   Insys_Anthem_001402111
Insys_Anthem_001402112                   Insys_Anthem_001402112
Insys_Anthem_001402113                   Insys_Anthem_001402113
Insys_Anthem_001402114                   Insys_Anthem_001402114
Insys_Anthem_001402115                   Insys_Anthem_001402115
Insys_Anthem_001402116                   Insys_Anthem_001402116
Insys_Anthem_001402120                   Insys_Anthem_001402120
Insys_Anthem_001402121                   Insys_Anthem_001402121
Insys_Anthem_001402124                   Insys_Anthem_001402124
Insys_Anthem_001402125                   Insys_Anthem_001402125
Insys_Anthem_001402128                   Insys_Anthem_001402128
Insys_Anthem_001402130                   Insys_Anthem_001402130
Insys_Anthem_001402131                   Insys_Anthem_001402131
Insys_Anthem_001402132                   Insys_Anthem_001402132
Insys_Anthem_001402133                   Insys_Anthem_001402133
Insys_Anthem_001402135                   Insys_Anthem_001402135
Insys_Anthem_001402136                   Insys_Anthem_001402136
Insys_Anthem_001402137                   Insys_Anthem_001402137
Insys_Anthem_001402138                   Insys_Anthem_001402138
Insys_Anthem_001402139                   Insys_Anthem_001402139
Insys_Anthem_001402140                   Insys_Anthem_001402140
Insys_Anthem_001402143                   Insys_Anthem_001402143
Insys_Anthem_001402144                   Insys_Anthem_001402144
Insys_Anthem_001402145                   Insys_Anthem_001402145
Insys_Anthem_001402146                   Insys_Anthem_001402146
Insys_Anthem_001402147                   Insys_Anthem_001402147
Insys_Anthem_001402149                   Insys_Anthem_001402149
Insys_Anthem_001402150                   Insys_Anthem_001402150
Insys_Anthem_001402151                   Insys_Anthem_001402151

                                                    1909
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1911 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402152                   Insys_Anthem_001402152
Insys_Anthem_001402153                   Insys_Anthem_001402153
Insys_Anthem_001402154                   Insys_Anthem_001402154
Insys_Anthem_001402156                   Insys_Anthem_001402156
Insys_Anthem_001402157                   Insys_Anthem_001402157
Insys_Anthem_001402158                   Insys_Anthem_001402158
Insys_Anthem_001402159                   Insys_Anthem_001402159
Insys_Anthem_001402160                   Insys_Anthem_001402160
Insys_Anthem_001402161                   Insys_Anthem_001402161
Insys_Anthem_001402162                   Insys_Anthem_001402162
Insys_Anthem_001402163                   Insys_Anthem_001402163
Insys_Anthem_001402164                   Insys_Anthem_001402164
Insys_Anthem_001402165                   Insys_Anthem_001402165
Insys_Anthem_001402166                   Insys_Anthem_001402166
Insys_Anthem_001402167                   Insys_Anthem_001402167
Insys_Anthem_001402168                   Insys_Anthem_001402168
Insys_Anthem_001402170                   Insys_Anthem_001402170
Insys_Anthem_001402171                   Insys_Anthem_001402171
Insys_Anthem_001402172                   Insys_Anthem_001402172
Insys_Anthem_001402173                   Insys_Anthem_001402173
Insys_Anthem_001402174                   Insys_Anthem_001402174
Insys_Anthem_001402175                   Insys_Anthem_001402175
Insys_Anthem_001402176                   Insys_Anthem_001402176
Insys_Anthem_001402177                   Insys_Anthem_001402177
Insys_Anthem_001402178                   Insys_Anthem_001402178
Insys_Anthem_001402179                   Insys_Anthem_001402179
Insys_Anthem_001402180                   Insys_Anthem_001402180
Insys_Anthem_001402181                   Insys_Anthem_001402181
Insys_Anthem_001402182                   Insys_Anthem_001402182
Insys_Anthem_001402185                   Insys_Anthem_001402185
Insys_Anthem_001402186                   Insys_Anthem_001402186
Insys_Anthem_001402191                   Insys_Anthem_001402191
Insys_Anthem_001402201                   Insys_Anthem_001402201
Insys_Anthem_001402203                   Insys_Anthem_001402203
Insys_Anthem_001402205                   Insys_Anthem_001402205
Insys_Anthem_001402210                   Insys_Anthem_001402210
Insys_Anthem_001402212                   Insys_Anthem_001402212
Insys_Anthem_001402213                   Insys_Anthem_001402213
Insys_Anthem_001402214                   Insys_Anthem_001402214
Insys_Anthem_001402223                   Insys_Anthem_001402223
Insys_Anthem_001402224                   Insys_Anthem_001402224
Insys_Anthem_001402225                   Insys_Anthem_001402225
Insys_Anthem_001402227                   Insys_Anthem_001402227
Insys_Anthem_001402228                   Insys_Anthem_001402228
Insys_Anthem_001402229                   Insys_Anthem_001402229
Insys_Anthem_001402236                   Insys_Anthem_001402236
Insys_Anthem_001402240                   Insys_Anthem_001402240

                                                    1910
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1912 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402241                   Insys_Anthem_001402241
Insys_Anthem_001402247                   Insys_Anthem_001402247
Insys_Anthem_001402248                   Insys_Anthem_001402248
Insys_Anthem_001402249                   Insys_Anthem_001402249
Insys_Anthem_001402258                   Insys_Anthem_001402258
Insys_Anthem_001402262                   Insys_Anthem_001402262
Insys_Anthem_001402263                   Insys_Anthem_001402263
Insys_Anthem_001402272                   Insys_Anthem_001402272
Insys_Anthem_001402279                   Insys_Anthem_001402279
Insys_Anthem_001402283                   Insys_Anthem_001402283
Insys_Anthem_001402287                   Insys_Anthem_001402287
Insys_Anthem_001402291                   Insys_Anthem_001402291
Insys_Anthem_001402293                   Insys_Anthem_001402293
Insys_Anthem_001402294                   Insys_Anthem_001402294
Insys_Anthem_001402299                   Insys_Anthem_001402299
Insys_Anthem_001402303                   Insys_Anthem_001402303
Insys_Anthem_001402307                   Insys_Anthem_001402307
Insys_Anthem_001402311                   Insys_Anthem_001402311
Insys_Anthem_001402312                   Insys_Anthem_001402312
Insys_Anthem_001402317                   Insys_Anthem_001402317
Insys_Anthem_001402329                   Insys_Anthem_001402329
Insys_Anthem_001402331                   Insys_Anthem_001402331
Insys_Anthem_001402332                   Insys_Anthem_001402332
Insys_Anthem_001402342                   Insys_Anthem_001402342
Insys_Anthem_001402344                   Insys_Anthem_001402344
Insys_Anthem_001402346                   Insys_Anthem_001402346
Insys_Anthem_001402347                   Insys_Anthem_001402347
Insys_Anthem_001402350                   Insys_Anthem_001402350
Insys_Anthem_001402359                   Insys_Anthem_001402359
Insys_Anthem_001402367                   Insys_Anthem_001402367
Insys_Anthem_001402370                   Insys_Anthem_001402370
Insys_Anthem_001402375                   Insys_Anthem_001402375
Insys_Anthem_001402379                   Insys_Anthem_001402379
Insys_Anthem_001402386                   Insys_Anthem_001402386
Insys_Anthem_001402389                   Insys_Anthem_001402389
Insys_Anthem_001402399                   Insys_Anthem_001402399
Insys_Anthem_001402400                   Insys_Anthem_001402400
Insys_Anthem_001402402                   Insys_Anthem_001402402
Insys_Anthem_001402403                   Insys_Anthem_001402403
Insys_Anthem_001402404                   Insys_Anthem_001402404
Insys_Anthem_001402408                   Insys_Anthem_001402408
Insys_Anthem_001402412                   Insys_Anthem_001402412
Insys_Anthem_001402413                   Insys_Anthem_001402413
Insys_Anthem_001402420                   Insys_Anthem_001402420
Insys_Anthem_001402421                   Insys_Anthem_001402421
Insys_Anthem_001402424                   Insys_Anthem_001402424
Insys_Anthem_001402428                   Insys_Anthem_001402428

                                                    1911
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1913 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402432                   Insys_Anthem_001402432
Insys_Anthem_001402435                   Insys_Anthem_001402435
Insys_Anthem_001402443                   Insys_Anthem_001402443
Insys_Anthem_001402464                   Insys_Anthem_001402464
Insys_Anthem_001402466                   Insys_Anthem_001402466
Insys_Anthem_001402467                   Insys_Anthem_001402467
Insys_Anthem_001402470                   Insys_Anthem_001402470
Insys_Anthem_001402472                   Insys_Anthem_001402472
Insys_Anthem_001402473                   Insys_Anthem_001402473
Insys_Anthem_001402474                   Insys_Anthem_001402474
Insys_Anthem_001402475                   Insys_Anthem_001402475
Insys_Anthem_001402476                   Insys_Anthem_001402476
Insys_Anthem_001402487                   Insys_Anthem_001402487
Insys_Anthem_001402489                   Insys_Anthem_001402489
Insys_Anthem_001402490                   Insys_Anthem_001402490
Insys_Anthem_001402492                   Insys_Anthem_001402492
Insys_Anthem_001402493                   Insys_Anthem_001402493
Insys_Anthem_001402494                   Insys_Anthem_001402494
Insys_Anthem_001402495                   Insys_Anthem_001402495
Insys_Anthem_001402497                   Insys_Anthem_001402497
Insys_Anthem_001402510                   Insys_Anthem_001402510
Insys_Anthem_001402511                   Insys_Anthem_001402511
Insys_Anthem_001402512                   Insys_Anthem_001402512
Insys_Anthem_001402513                   Insys_Anthem_001402513
Insys_Anthem_001402519                   Insys_Anthem_001402519
Insys_Anthem_001402520                   Insys_Anthem_001402520
Insys_Anthem_001402532                   Insys_Anthem_001402532
Insys_Anthem_001402534                   Insys_Anthem_001402534
Insys_Anthem_001402535                   Insys_Anthem_001402535
Insys_Anthem_001402536                   Insys_Anthem_001402536
Insys_Anthem_001402537                   Insys_Anthem_001402537
Insys_Anthem_001402538                   Insys_Anthem_001402538
Insys_Anthem_001402539                   Insys_Anthem_001402539
Insys_Anthem_001402555                   Insys_Anthem_001402555
Insys_Anthem_001402558                   Insys_Anthem_001402558
Insys_Anthem_001402562                   Insys_Anthem_001402562
Insys_Anthem_001402571                   Insys_Anthem_001402571
Insys_Anthem_001402572                   Insys_Anthem_001402572
Insys_Anthem_001402573                   Insys_Anthem_001402573
Insys_Anthem_001402577                   Insys_Anthem_001402577
Insys_Anthem_001402583                   Insys_Anthem_001402583
Insys_Anthem_001402584                   Insys_Anthem_001402584
Insys_Anthem_001402585                   Insys_Anthem_001402585
Insys_Anthem_001402586                   Insys_Anthem_001402586
Insys_Anthem_001402593                   Insys_Anthem_001402593
Insys_Anthem_001402594                   Insys_Anthem_001402594
Insys_Anthem_001402599                   Insys_Anthem_001402599

                                                    1912
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1914 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402605                   Insys_Anthem_001402605
Insys_Anthem_001402610                   Insys_Anthem_001402610
Insys_Anthem_001402611                   Insys_Anthem_001402611
Insys_Anthem_001402612                   Insys_Anthem_001402612
Insys_Anthem_001402614                   Insys_Anthem_001402614
Insys_Anthem_001402623                   Insys_Anthem_001402623
Insys_Anthem_001402625                   Insys_Anthem_001402625
Insys_Anthem_001402629                   Insys_Anthem_001402629
Insys_Anthem_001402632                   Insys_Anthem_001402632
Insys_Anthem_001402633                   Insys_Anthem_001402633
Insys_Anthem_001402637                   Insys_Anthem_001402637
Insys_Anthem_001402640                   Insys_Anthem_001402640
Insys_Anthem_001402642                   Insys_Anthem_001402642
Insys_Anthem_001402644                   Insys_Anthem_001402644
Insys_Anthem_001402645                   Insys_Anthem_001402645
Insys_Anthem_001402648                   Insys_Anthem_001402648
Insys_Anthem_001402652                   Insys_Anthem_001402652
Insys_Anthem_001402663                   Insys_Anthem_001402663
Insys_Anthem_001402664                   Insys_Anthem_001402664
Insys_Anthem_001402672                   Insys_Anthem_001402672
Insys_Anthem_001402684                   Insys_Anthem_001402684
Insys_Anthem_001402685                   Insys_Anthem_001402685
Insys_Anthem_001402691                   Insys_Anthem_001402691
Insys_Anthem_001402697                   Insys_Anthem_001402697
Insys_Anthem_001402703                   Insys_Anthem_001402703
Insys_Anthem_001402704                   Insys_Anthem_001402704
Insys_Anthem_001402707                   Insys_Anthem_001402707
Insys_Anthem_001402711                   Insys_Anthem_001402711
Insys_Anthem_001402717                   Insys_Anthem_001402717
Insys_Anthem_001402719                   Insys_Anthem_001402719
Insys_Anthem_001402723                   Insys_Anthem_001402723
Insys_Anthem_001402727                   Insys_Anthem_001402727
Insys_Anthem_001402734                   Insys_Anthem_001402734
Insys_Anthem_001402736                   Insys_Anthem_001402736
Insys_Anthem_001402738                   Insys_Anthem_001402738
Insys_Anthem_001402739                   Insys_Anthem_001402739
Insys_Anthem_001402742                   Insys_Anthem_001402742
Insys_Anthem_001402744                   Insys_Anthem_001402744
Insys_Anthem_001402748                   Insys_Anthem_001402748
Insys_Anthem_001402752                   Insys_Anthem_001402752
Insys_Anthem_001402755                   Insys_Anthem_001402755
Insys_Anthem_001402758                   Insys_Anthem_001402758
Insys_Anthem_001402766                   Insys_Anthem_001402766
Insys_Anthem_001402768                   Insys_Anthem_001402768
Insys_Anthem_001402771                   Insys_Anthem_001402771
Insys_Anthem_001402773                   Insys_Anthem_001402773
Insys_Anthem_001402774                   Insys_Anthem_001402774

                                                    1913
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1915 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402782                   Insys_Anthem_001402782
Insys_Anthem_001402784                   Insys_Anthem_001402784
Insys_Anthem_001402786                   Insys_Anthem_001402786
Insys_Anthem_001402791                   Insys_Anthem_001402791
Insys_Anthem_001402796                   Insys_Anthem_001402796
Insys_Anthem_001402797                   Insys_Anthem_001402797
Insys_Anthem_001402798                   Insys_Anthem_001402798
Insys_Anthem_001402805                   Insys_Anthem_001402805
Insys_Anthem_001402807                   Insys_Anthem_001402807
Insys_Anthem_001402808                   Insys_Anthem_001402808
Insys_Anthem_001402809                   Insys_Anthem_001402809
Insys_Anthem_001402810                   Insys_Anthem_001402810
Insys_Anthem_001402811                   Insys_Anthem_001402811
Insys_Anthem_001402812                   Insys_Anthem_001402812
Insys_Anthem_001402820                   Insys_Anthem_001402820
Insys_Anthem_001402823                   Insys_Anthem_001402823
Insys_Anthem_001402824                   Insys_Anthem_001402824
Insys_Anthem_001402833                   Insys_Anthem_001402833
Insys_Anthem_001402835                   Insys_Anthem_001402835
Insys_Anthem_001402836                   Insys_Anthem_001402836
Insys_Anthem_001402837                   Insys_Anthem_001402837
Insys_Anthem_001402838                   Insys_Anthem_001402838
Insys_Anthem_001402839                   Insys_Anthem_001402839
Insys_Anthem_001402840                   Insys_Anthem_001402840
Insys_Anthem_001402841                   Insys_Anthem_001402841
Insys_Anthem_001402842                   Insys_Anthem_001402842
Insys_Anthem_001402843                   Insys_Anthem_001402843
Insys_Anthem_001402846                   Insys_Anthem_001402846
Insys_Anthem_001402847                   Insys_Anthem_001402847
Insys_Anthem_001402853                   Insys_Anthem_001402853
Insys_Anthem_001402855                   Insys_Anthem_001402855
Insys_Anthem_001402856                   Insys_Anthem_001402856
Insys_Anthem_001402858                   Insys_Anthem_001402858
Insys_Anthem_001402861                   Insys_Anthem_001402861
Insys_Anthem_001402864                   Insys_Anthem_001402864
Insys_Anthem_001402867                   Insys_Anthem_001402867
Insys_Anthem_001402868                   Insys_Anthem_001402868
Insys_Anthem_001402871                   Insys_Anthem_001402871
Insys_Anthem_001402877                   Insys_Anthem_001402877
Insys_Anthem_001402879                   Insys_Anthem_001402879
Insys_Anthem_001402880                   Insys_Anthem_001402880
Insys_Anthem_001402881                   Insys_Anthem_001402881
Insys_Anthem_001402892                   Insys_Anthem_001402892
Insys_Anthem_001402894                   Insys_Anthem_001402894
Insys_Anthem_001402895                   Insys_Anthem_001402895
Insys_Anthem_001402896                   Insys_Anthem_001402896
Insys_Anthem_001402897                   Insys_Anthem_001402897

                                                    1914
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1916 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001402900                   Insys_Anthem_001402900
Insys_Anthem_001402906                   Insys_Anthem_001402906
Insys_Anthem_001402907                   Insys_Anthem_001402907
Insys_Anthem_001402910                   Insys_Anthem_001402910
Insys_Anthem_001402911                   Insys_Anthem_001402911
Insys_Anthem_001402914                   Insys_Anthem_001402914
Insys_Anthem_001402923                   Insys_Anthem_001402923
Insys_Anthem_001402924                   Insys_Anthem_001402924
Insys_Anthem_001402925                   Insys_Anthem_001402925
Insys_Anthem_001402927                   Insys_Anthem_001402927
Insys_Anthem_001402935                   Insys_Anthem_001402935
Insys_Anthem_001402936                   Insys_Anthem_001402936
Insys_Anthem_001402937                   Insys_Anthem_001402937
Insys_Anthem_001402942                   Insys_Anthem_001402942
Insys_Anthem_001402954                   Insys_Anthem_001402954
Insys_Anthem_001402956                   Insys_Anthem_001402956
Insys_Anthem_001402959                   Insys_Anthem_001402959
Insys_Anthem_001402961                   Insys_Anthem_001402961
Insys_Anthem_001402964                   Insys_Anthem_001402964
Insys_Anthem_001402967                   Insys_Anthem_001402967
Insys_Anthem_001402971                   Insys_Anthem_001402971
Insys_Anthem_001402985                   Insys_Anthem_001402985
Insys_Anthem_001402988                   Insys_Anthem_001402988
Insys_Anthem_001402989                   Insys_Anthem_001402989
Insys_Anthem_001402995                   Insys_Anthem_001402995
Insys_Anthem_001402996                   Insys_Anthem_001402996
Insys_Anthem_001402998                   Insys_Anthem_001402998
Insys_Anthem_001403000                   Insys_Anthem_001403000
Insys_Anthem_001403001                   Insys_Anthem_001403001
Insys_Anthem_001403008                   Insys_Anthem_001403008
Insys_Anthem_001403019                   Insys_Anthem_001403019
Insys_Anthem_001403025                   Insys_Anthem_001403025
Insys_Anthem_001403027                   Insys_Anthem_001403027
Insys_Anthem_001403029                   Insys_Anthem_001403029
Insys_Anthem_001403034                   Insys_Anthem_001403034
Insys_Anthem_001403037                   Insys_Anthem_001403037
Insys_Anthem_001403042                   Insys_Anthem_001403042
Insys_Anthem_001403047                   Insys_Anthem_001403047
Insys_Anthem_001403049                   Insys_Anthem_001403049
Insys_Anthem_001403053                   Insys_Anthem_001403053
Insys_Anthem_001403060                   Insys_Anthem_001403060
Insys_Anthem_001403061                   Insys_Anthem_001403061
Insys_Anthem_001403066                   Insys_Anthem_001403066
Insys_Anthem_001403067                   Insys_Anthem_001403067
Insys_Anthem_001403068                   Insys_Anthem_001403068
Insys_Anthem_001403073                   Insys_Anthem_001403073
Insys_Anthem_001403074                   Insys_Anthem_001403074

                                                    1915
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1917 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403075                   Insys_Anthem_001403075
Insys_Anthem_001403085                   Insys_Anthem_001403085
Insys_Anthem_001403088                   Insys_Anthem_001403088
Insys_Anthem_001403089                   Insys_Anthem_001403089
Insys_Anthem_001403090                   Insys_Anthem_001403090
Insys_Anthem_001403091                   Insys_Anthem_001403091
Insys_Anthem_001403092                   Insys_Anthem_001403092
Insys_Anthem_001403107                   Insys_Anthem_001403107
Insys_Anthem_001403108                   Insys_Anthem_001403108
Insys_Anthem_001403127                   Insys_Anthem_001403127
Insys_Anthem_001403130                   Insys_Anthem_001403130
Insys_Anthem_001403132                   Insys_Anthem_001403132
Insys_Anthem_001403135                   Insys_Anthem_001403135
Insys_Anthem_001403137                   Insys_Anthem_001403137
Insys_Anthem_001403144                   Insys_Anthem_001403144
Insys_Anthem_001403145                   Insys_Anthem_001403145
Insys_Anthem_001403146                   Insys_Anthem_001403146
Insys_Anthem_001403147                   Insys_Anthem_001403147
Insys_Anthem_001403148                   Insys_Anthem_001403148
Insys_Anthem_001403152                   Insys_Anthem_001403152
Insys_Anthem_001403163                   Insys_Anthem_001403163
Insys_Anthem_001403171                   Insys_Anthem_001403171
Insys_Anthem_001403173                   Insys_Anthem_001403173
Insys_Anthem_001403174                   Insys_Anthem_001403174
Insys_Anthem_001403179                   Insys_Anthem_001403179
Insys_Anthem_001403181                   Insys_Anthem_001403181
Insys_Anthem_001403182                   Insys_Anthem_001403182
Insys_Anthem_001403190                   Insys_Anthem_001403190
Insys_Anthem_001403194                   Insys_Anthem_001403194
Insys_Anthem_001403201                   Insys_Anthem_001403201
Insys_Anthem_001403205                   Insys_Anthem_001403205
Insys_Anthem_001403206                   Insys_Anthem_001403206
Insys_Anthem_001403210                   Insys_Anthem_001403210
Insys_Anthem_001403215                   Insys_Anthem_001403215
Insys_Anthem_001403218                   Insys_Anthem_001403218
Insys_Anthem_001403219                   Insys_Anthem_001403219
Insys_Anthem_001403220                   Insys_Anthem_001403220
Insys_Anthem_001403223                   Insys_Anthem_001403223
Insys_Anthem_001403225                   Insys_Anthem_001403225
Insys_Anthem_001403232                   Insys_Anthem_001403232
Insys_Anthem_001403234                   Insys_Anthem_001403234
Insys_Anthem_001403235                   Insys_Anthem_001403235
Insys_Anthem_001403236                   Insys_Anthem_001403236
Insys_Anthem_001403237                   Insys_Anthem_001403237
Insys_Anthem_001403238                   Insys_Anthem_001403238
Insys_Anthem_001403239                   Insys_Anthem_001403239
Insys_Anthem_001403240                   Insys_Anthem_001403240

                                                    1916
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1918 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403241                   Insys_Anthem_001403241
Insys_Anthem_001403242                   Insys_Anthem_001403242
Insys_Anthem_001403249                   Insys_Anthem_001403249
Insys_Anthem_001403250                   Insys_Anthem_001403250
Insys_Anthem_001403251                   Insys_Anthem_001403251
Insys_Anthem_001403253                   Insys_Anthem_001403253
Insys_Anthem_001403257                   Insys_Anthem_001403257
Insys_Anthem_001403259                   Insys_Anthem_001403259
Insys_Anthem_001403260                   Insys_Anthem_001403260
Insys_Anthem_001403261                   Insys_Anthem_001403261
Insys_Anthem_001403262                   Insys_Anthem_001403262
Insys_Anthem_001403263                   Insys_Anthem_001403263
Insys_Anthem_001403282                   Insys_Anthem_001403282
Insys_Anthem_001403283                   Insys_Anthem_001403283
Insys_Anthem_001403285                   Insys_Anthem_001403285
Insys_Anthem_001403286                   Insys_Anthem_001403286
Insys_Anthem_001403287                   Insys_Anthem_001403287
Insys_Anthem_001403292                   Insys_Anthem_001403292
Insys_Anthem_001403297                   Insys_Anthem_001403297
Insys_Anthem_001403299                   Insys_Anthem_001403299
Insys_Anthem_001403304                   Insys_Anthem_001403304
Insys_Anthem_001403316                   Insys_Anthem_001403316
Insys_Anthem_001403317                   Insys_Anthem_001403317
Insys_Anthem_001403319                   Insys_Anthem_001403319
Insys_Anthem_001403320                   Insys_Anthem_001403320
Insys_Anthem_001403322                   Insys_Anthem_001403322
Insys_Anthem_001403323                   Insys_Anthem_001403323
Insys_Anthem_001403327                   Insys_Anthem_001403327
Insys_Anthem_001403332                   Insys_Anthem_001403332
Insys_Anthem_001403338                   Insys_Anthem_001403338
Insys_Anthem_001403342                   Insys_Anthem_001403342
Insys_Anthem_001403343                   Insys_Anthem_001403343
Insys_Anthem_001403346                   Insys_Anthem_001403346
Insys_Anthem_001403358                   Insys_Anthem_001403358
Insys_Anthem_001403359                   Insys_Anthem_001403359
Insys_Anthem_001403360                   Insys_Anthem_001403360
Insys_Anthem_001403362                   Insys_Anthem_001403362
Insys_Anthem_001403366                   Insys_Anthem_001403366
Insys_Anthem_001403367                   Insys_Anthem_001403367
Insys_Anthem_001403368                   Insys_Anthem_001403368
Insys_Anthem_001403373                   Insys_Anthem_001403373
Insys_Anthem_001403375                   Insys_Anthem_001403375
Insys_Anthem_001403378                   Insys_Anthem_001403378
Insys_Anthem_001403385                   Insys_Anthem_001403385
Insys_Anthem_001403386                   Insys_Anthem_001403386
Insys_Anthem_001403387                   Insys_Anthem_001403387
Insys_Anthem_001403393                   Insys_Anthem_001403393

                                                    1917
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1919 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403397                   Insys_Anthem_001403397
Insys_Anthem_001403398                   Insys_Anthem_001403398
Insys_Anthem_001403401                   Insys_Anthem_001403401
Insys_Anthem_001403405                   Insys_Anthem_001403405
Insys_Anthem_001403406                   Insys_Anthem_001403406
Insys_Anthem_001403407                   Insys_Anthem_001403407
Insys_Anthem_001403411                   Insys_Anthem_001403411
Insys_Anthem_001403412                   Insys_Anthem_001403412
Insys_Anthem_001403413                   Insys_Anthem_001403413
Insys_Anthem_001403416                   Insys_Anthem_001403416
Insys_Anthem_001403427                   Insys_Anthem_001403427
Insys_Anthem_001403428                   Insys_Anthem_001403428
Insys_Anthem_001403429                   Insys_Anthem_001403429
Insys_Anthem_001403430                   Insys_Anthem_001403430
Insys_Anthem_001403432                   Insys_Anthem_001403432
Insys_Anthem_001403433                   Insys_Anthem_001403433
Insys_Anthem_001403435                   Insys_Anthem_001403435
Insys_Anthem_001403438                   Insys_Anthem_001403438
Insys_Anthem_001403444                   Insys_Anthem_001403444
Insys_Anthem_001403445                   Insys_Anthem_001403445
Insys_Anthem_001403454                   Insys_Anthem_001403454
Insys_Anthem_001403455                   Insys_Anthem_001403455
Insys_Anthem_001403456                   Insys_Anthem_001403456
Insys_Anthem_001403458                   Insys_Anthem_001403458
Insys_Anthem_001403459                   Insys_Anthem_001403459
Insys_Anthem_001403461                   Insys_Anthem_001403461
Insys_Anthem_001403464                   Insys_Anthem_001403464
Insys_Anthem_001403469                   Insys_Anthem_001403469
Insys_Anthem_001403470                   Insys_Anthem_001403470
Insys_Anthem_001403485                   Insys_Anthem_001403485
Insys_Anthem_001403486                   Insys_Anthem_001403486
Insys_Anthem_001403489                   Insys_Anthem_001403489
Insys_Anthem_001403491                   Insys_Anthem_001403491
Insys_Anthem_001403495                   Insys_Anthem_001403495
Insys_Anthem_001403506                   Insys_Anthem_001403506
Insys_Anthem_001403510                   Insys_Anthem_001403510
Insys_Anthem_001403515                   Insys_Anthem_001403515
Insys_Anthem_001403520                   Insys_Anthem_001403520
Insys_Anthem_001403524                   Insys_Anthem_001403524
Insys_Anthem_001403526                   Insys_Anthem_001403526
Insys_Anthem_001403527                   Insys_Anthem_001403527
Insys_Anthem_001403538                   Insys_Anthem_001403538
Insys_Anthem_001403539                   Insys_Anthem_001403539
Insys_Anthem_001403540                   Insys_Anthem_001403540
Insys_Anthem_001403541                   Insys_Anthem_001403541
Insys_Anthem_001403543                   Insys_Anthem_001403543
Insys_Anthem_001403544                   Insys_Anthem_001403544

                                                    1918
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1920 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403550                   Insys_Anthem_001403550
Insys_Anthem_001403551                   Insys_Anthem_001403551
Insys_Anthem_001403555                   Insys_Anthem_001403555
Insys_Anthem_001403556                   Insys_Anthem_001403556
Insys_Anthem_001403560                   Insys_Anthem_001403560
Insys_Anthem_001403563                   Insys_Anthem_001403563
Insys_Anthem_001403564                   Insys_Anthem_001403564
Insys_Anthem_001403565                   Insys_Anthem_001403565
Insys_Anthem_001403566                   Insys_Anthem_001403566
Insys_Anthem_001403567                   Insys_Anthem_001403567
Insys_Anthem_001403571                   Insys_Anthem_001403571
Insys_Anthem_001403584                   Insys_Anthem_001403584
Insys_Anthem_001403585                   Insys_Anthem_001403585
Insys_Anthem_001403586                   Insys_Anthem_001403586
Insys_Anthem_001403587                   Insys_Anthem_001403587
Insys_Anthem_001403590                   Insys_Anthem_001403590
Insys_Anthem_001403591                   Insys_Anthem_001403591
Insys_Anthem_001403596                   Insys_Anthem_001403596
Insys_Anthem_001403599                   Insys_Anthem_001403599
Insys_Anthem_001403604                   Insys_Anthem_001403604
Insys_Anthem_001403610                   Insys_Anthem_001403610
Insys_Anthem_001403611                   Insys_Anthem_001403611
Insys_Anthem_001403612                   Insys_Anthem_001403612
Insys_Anthem_001403614                   Insys_Anthem_001403614
Insys_Anthem_001403616                   Insys_Anthem_001403616
Insys_Anthem_001403617                   Insys_Anthem_001403617
Insys_Anthem_001403618                   Insys_Anthem_001403618
Insys_Anthem_001403619                   Insys_Anthem_001403619
Insys_Anthem_001403620                   Insys_Anthem_001403620
Insys_Anthem_001403623                   Insys_Anthem_001403623
Insys_Anthem_001403627                   Insys_Anthem_001403627
Insys_Anthem_001403630                   Insys_Anthem_001403630
Insys_Anthem_001403636                   Insys_Anthem_001403636
Insys_Anthem_001403637                   Insys_Anthem_001403637
Insys_Anthem_001403640                   Insys_Anthem_001403640
Insys_Anthem_001403641                   Insys_Anthem_001403641
Insys_Anthem_001403642                   Insys_Anthem_001403642
Insys_Anthem_001403645                   Insys_Anthem_001403645
Insys_Anthem_001403648                   Insys_Anthem_001403648
Insys_Anthem_001403652                   Insys_Anthem_001403652
Insys_Anthem_001403653                   Insys_Anthem_001403653
Insys_Anthem_001403655                   Insys_Anthem_001403655
Insys_Anthem_001403662                   Insys_Anthem_001403662
Insys_Anthem_001403663                   Insys_Anthem_001403663
Insys_Anthem_001403668                   Insys_Anthem_001403668
Insys_Anthem_001403669                   Insys_Anthem_001403669
Insys_Anthem_001403670                   Insys_Anthem_001403670

                                                    1919
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1921 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403679                   Insys_Anthem_001403679
Insys_Anthem_001403683                   Insys_Anthem_001403683
Insys_Anthem_001403686                   Insys_Anthem_001403686
Insys_Anthem_001403689                   Insys_Anthem_001403689
Insys_Anthem_001403690                   Insys_Anthem_001403690
Insys_Anthem_001403691                   Insys_Anthem_001403691
Insys_Anthem_001403693                   Insys_Anthem_001403693
Insys_Anthem_001403695                   Insys_Anthem_001403695
Insys_Anthem_001403697                   Insys_Anthem_001403697
Insys_Anthem_001403698                   Insys_Anthem_001403698
Insys_Anthem_001403707                   Insys_Anthem_001403707
Insys_Anthem_001403708                   Insys_Anthem_001403708
Insys_Anthem_001403710                   Insys_Anthem_001403710
Insys_Anthem_001403712                   Insys_Anthem_001403712
Insys_Anthem_001403713                   Insys_Anthem_001403713
Insys_Anthem_001403714                   Insys_Anthem_001403714
Insys_Anthem_001403715                   Insys_Anthem_001403715
Insys_Anthem_001403719                   Insys_Anthem_001403719
Insys_Anthem_001403725                   Insys_Anthem_001403725
Insys_Anthem_001403729                   Insys_Anthem_001403729
Insys_Anthem_001403730                   Insys_Anthem_001403730
Insys_Anthem_001403732                   Insys_Anthem_001403732
Insys_Anthem_001403733                   Insys_Anthem_001403733
Insys_Anthem_001403734                   Insys_Anthem_001403734
Insys_Anthem_001403737                   Insys_Anthem_001403737
Insys_Anthem_001403738                   Insys_Anthem_001403738
Insys_Anthem_001403744                   Insys_Anthem_001403744
Insys_Anthem_001403745                   Insys_Anthem_001403745
Insys_Anthem_001403746                   Insys_Anthem_001403746
Insys_Anthem_001403747                   Insys_Anthem_001403747
Insys_Anthem_001403751                   Insys_Anthem_001403751
Insys_Anthem_001403752                   Insys_Anthem_001403752
Insys_Anthem_001403754                   Insys_Anthem_001403754
Insys_Anthem_001403757                   Insys_Anthem_001403757
Insys_Anthem_001403759                   Insys_Anthem_001403759
Insys_Anthem_001403762                   Insys_Anthem_001403762
Insys_Anthem_001403763                   Insys_Anthem_001403763
Insys_Anthem_001403764                   Insys_Anthem_001403764
Insys_Anthem_001403766                   Insys_Anthem_001403766
Insys_Anthem_001403768                   Insys_Anthem_001403768
Insys_Anthem_001403769                   Insys_Anthem_001403769
Insys_Anthem_001403775                   Insys_Anthem_001403775
Insys_Anthem_001403794                   Insys_Anthem_001403794
Insys_Anthem_001403797                   Insys_Anthem_001403797
Insys_Anthem_001403802                   Insys_Anthem_001403802
Insys_Anthem_001403804                   Insys_Anthem_001403804
Insys_Anthem_001403808                   Insys_Anthem_001403808

                                                    1920
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1922 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403813                   Insys_Anthem_001403813
Insys_Anthem_001403815                   Insys_Anthem_001403815
Insys_Anthem_001403816                   Insys_Anthem_001403816
Insys_Anthem_001403819                   Insys_Anthem_001403819
Insys_Anthem_001403820                   Insys_Anthem_001403820
Insys_Anthem_001403824                   Insys_Anthem_001403824
Insys_Anthem_001403839                   Insys_Anthem_001403839
Insys_Anthem_001403840                   Insys_Anthem_001403840
Insys_Anthem_001403841                   Insys_Anthem_001403841
Insys_Anthem_001403842                   Insys_Anthem_001403842
Insys_Anthem_001403846                   Insys_Anthem_001403846
Insys_Anthem_001403847                   Insys_Anthem_001403847
Insys_Anthem_001403848                   Insys_Anthem_001403848
Insys_Anthem_001403849                   Insys_Anthem_001403849
Insys_Anthem_001403852                   Insys_Anthem_001403852
Insys_Anthem_001403855                   Insys_Anthem_001403855
Insys_Anthem_001403856                   Insys_Anthem_001403856
Insys_Anthem_001403861                   Insys_Anthem_001403861
Insys_Anthem_001403863                   Insys_Anthem_001403863
Insys_Anthem_001403864                   Insys_Anthem_001403864
Insys_Anthem_001403865                   Insys_Anthem_001403865
Insys_Anthem_001403867                   Insys_Anthem_001403867
Insys_Anthem_001403869                   Insys_Anthem_001403869
Insys_Anthem_001403873                   Insys_Anthem_001403873
Insys_Anthem_001403874                   Insys_Anthem_001403874
Insys_Anthem_001403879                   Insys_Anthem_001403879
Insys_Anthem_001403880                   Insys_Anthem_001403880
Insys_Anthem_001403881                   Insys_Anthem_001403881
Insys_Anthem_001403895                   Insys_Anthem_001403895
Insys_Anthem_001403896                   Insys_Anthem_001403896
Insys_Anthem_001403897                   Insys_Anthem_001403897
Insys_Anthem_001403904                   Insys_Anthem_001403904
Insys_Anthem_001403909                   Insys_Anthem_001403909
Insys_Anthem_001403914                   Insys_Anthem_001403914
Insys_Anthem_001403915                   Insys_Anthem_001403915
Insys_Anthem_001403921                   Insys_Anthem_001403921
Insys_Anthem_001403923                   Insys_Anthem_001403923
Insys_Anthem_001403933                   Insys_Anthem_001403933
Insys_Anthem_001403940                   Insys_Anthem_001403940
Insys_Anthem_001403942                   Insys_Anthem_001403942
Insys_Anthem_001403944                   Insys_Anthem_001403944
Insys_Anthem_001403946                   Insys_Anthem_001403946
Insys_Anthem_001403955                   Insys_Anthem_001403955
Insys_Anthem_001403956                   Insys_Anthem_001403956
Insys_Anthem_001403957                   Insys_Anthem_001403957
Insys_Anthem_001403958                   Insys_Anthem_001403958
Insys_Anthem_001403961                   Insys_Anthem_001403961

                                                    1921
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1923 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001403966                   Insys_Anthem_001403966
Insys_Anthem_001403967                   Insys_Anthem_001403967
Insys_Anthem_001403971                   Insys_Anthem_001403971
Insys_Anthem_001403974                   Insys_Anthem_001403974
Insys_Anthem_001403981                   Insys_Anthem_001403981
Insys_Anthem_001403982                   Insys_Anthem_001403982
Insys_Anthem_001403985                   Insys_Anthem_001403985
Insys_Anthem_001403987                   Insys_Anthem_001403987
Insys_Anthem_001403990                   Insys_Anthem_001403990
Insys_Anthem_001403994                   Insys_Anthem_001403994
Insys_Anthem_001404004                   Insys_Anthem_001404004
Insys_Anthem_001404005                   Insys_Anthem_001404005
Insys_Anthem_001404006                   Insys_Anthem_001404006
Insys_Anthem_001404007                   Insys_Anthem_001404007
Insys_Anthem_001404011                   Insys_Anthem_001404011
Insys_Anthem_001404012                   Insys_Anthem_001404012
Insys_Anthem_001404013                   Insys_Anthem_001404013
Insys_Anthem_001404020                   Insys_Anthem_001404020
Insys_Anthem_001404022                   Insys_Anthem_001404022
Insys_Anthem_001404023                   Insys_Anthem_001404023
Insys_Anthem_001404024                   Insys_Anthem_001404024
Insys_Anthem_001404025                   Insys_Anthem_001404025
Insys_Anthem_001404026                   Insys_Anthem_001404026
Insys_Anthem_001404027                   Insys_Anthem_001404027
Insys_Anthem_001404028                   Insys_Anthem_001404028
Insys_Anthem_001404032                   Insys_Anthem_001404032
Insys_Anthem_001404036                   Insys_Anthem_001404036
Insys_Anthem_001404038                   Insys_Anthem_001404038
Insys_Anthem_001404045                   Insys_Anthem_001404045
Insys_Anthem_001404046                   Insys_Anthem_001404046
Insys_Anthem_001404047                   Insys_Anthem_001404047
Insys_Anthem_001404053                   Insys_Anthem_001404053
Insys_Anthem_001404054                   Insys_Anthem_001404054
Insys_Anthem_001404055                   Insys_Anthem_001404055
Insys_Anthem_001404065                   Insys_Anthem_001404065
Insys_Anthem_001404070                   Insys_Anthem_001404070
Insys_Anthem_001404072                   Insys_Anthem_001404072
Insys_Anthem_001404073                   Insys_Anthem_001404073
Insys_Anthem_001404074                   Insys_Anthem_001404074
Insys_Anthem_001404075                   Insys_Anthem_001404075
Insys_Anthem_001404076                   Insys_Anthem_001404076
Insys_Anthem_001404077                   Insys_Anthem_001404077
Insys_Anthem_001404081                   Insys_Anthem_001404081
Insys_Anthem_001404082                   Insys_Anthem_001404082
Insys_Anthem_001404088                   Insys_Anthem_001404088
Insys_Anthem_001404089                   Insys_Anthem_001404089
Insys_Anthem_001404090                   Insys_Anthem_001404090

                                                    1922
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1924 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404097                   Insys_Anthem_001404097
Insys_Anthem_001404099                   Insys_Anthem_001404099
Insys_Anthem_001404100                   Insys_Anthem_001404100
Insys_Anthem_001404101                   Insys_Anthem_001404101
Insys_Anthem_001404102                   Insys_Anthem_001404102
Insys_Anthem_001404104                   Insys_Anthem_001404104
Insys_Anthem_001404108                   Insys_Anthem_001404108
Insys_Anthem_001404109                   Insys_Anthem_001404109
Insys_Anthem_001404111                   Insys_Anthem_001404111
Insys_Anthem_001404112                   Insys_Anthem_001404112
Insys_Anthem_001404121                   Insys_Anthem_001404121
Insys_Anthem_001404122                   Insys_Anthem_001404122
Insys_Anthem_001404123                   Insys_Anthem_001404123
Insys_Anthem_001404124                   Insys_Anthem_001404124
Insys_Anthem_001404129                   Insys_Anthem_001404129
Insys_Anthem_001404136                   Insys_Anthem_001404136
Insys_Anthem_001404142                   Insys_Anthem_001404142
Insys_Anthem_001404145                   Insys_Anthem_001404145
Insys_Anthem_001404151                   Insys_Anthem_001404151
Insys_Anthem_001404159                   Insys_Anthem_001404159
Insys_Anthem_001404172                   Insys_Anthem_001404172
Insys_Anthem_001404175                   Insys_Anthem_001404175
Insys_Anthem_001404182                   Insys_Anthem_001404182
Insys_Anthem_001404191                   Insys_Anthem_001404191
Insys_Anthem_001404194                   Insys_Anthem_001404194
Insys_Anthem_001404195                   Insys_Anthem_001404195
Insys_Anthem_001404197                   Insys_Anthem_001404197
Insys_Anthem_001404204                   Insys_Anthem_001404204
Insys_Anthem_001404205                   Insys_Anthem_001404205
Insys_Anthem_001404210                   Insys_Anthem_001404210
Insys_Anthem_001404211                   Insys_Anthem_001404211
Insys_Anthem_001404217                   Insys_Anthem_001404217
Insys_Anthem_001404222                   Insys_Anthem_001404222
Insys_Anthem_001404233                   Insys_Anthem_001404233
Insys_Anthem_001404234                   Insys_Anthem_001404234
Insys_Anthem_001404240                   Insys_Anthem_001404240
Insys_Anthem_001404241                   Insys_Anthem_001404241
Insys_Anthem_001404245                   Insys_Anthem_001404245
Insys_Anthem_001404246                   Insys_Anthem_001404246
Insys_Anthem_001404247                   Insys_Anthem_001404247
Insys_Anthem_001404257                   Insys_Anthem_001404257
Insys_Anthem_001404260                   Insys_Anthem_001404260
Insys_Anthem_001404261                   Insys_Anthem_001404261
Insys_Anthem_001404272                   Insys_Anthem_001404272
Insys_Anthem_001404273                   Insys_Anthem_001404273
Insys_Anthem_001404274                   Insys_Anthem_001404274
Insys_Anthem_001404276                   Insys_Anthem_001404276

                                                    1923
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1925 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404277                   Insys_Anthem_001404277
Insys_Anthem_001404278                   Insys_Anthem_001404278
Insys_Anthem_001404287                   Insys_Anthem_001404287
Insys_Anthem_001404288                   Insys_Anthem_001404288
Insys_Anthem_001404292                   Insys_Anthem_001404292
Insys_Anthem_001404295                   Insys_Anthem_001404295
Insys_Anthem_001404299                   Insys_Anthem_001404299
Insys_Anthem_001404303                   Insys_Anthem_001404303
Insys_Anthem_001404305                   Insys_Anthem_001404305
Insys_Anthem_001404312                   Insys_Anthem_001404312
Insys_Anthem_001404313                   Insys_Anthem_001404313
Insys_Anthem_001404314                   Insys_Anthem_001404314
Insys_Anthem_001404315                   Insys_Anthem_001404315
Insys_Anthem_001404319                   Insys_Anthem_001404319
Insys_Anthem_001404327                   Insys_Anthem_001404327
Insys_Anthem_001404328                   Insys_Anthem_001404328
Insys_Anthem_001404329                   Insys_Anthem_001404329
Insys_Anthem_001404331                   Insys_Anthem_001404331
Insys_Anthem_001404332                   Insys_Anthem_001404332
Insys_Anthem_001404333                   Insys_Anthem_001404333
Insys_Anthem_001404336                   Insys_Anthem_001404336
Insys_Anthem_001404337                   Insys_Anthem_001404337
Insys_Anthem_001404338                   Insys_Anthem_001404338
Insys_Anthem_001404341                   Insys_Anthem_001404341
Insys_Anthem_001404342                   Insys_Anthem_001404342
Insys_Anthem_001404343                   Insys_Anthem_001404343
Insys_Anthem_001404347                   Insys_Anthem_001404347
Insys_Anthem_001404354                   Insys_Anthem_001404354
Insys_Anthem_001404357                   Insys_Anthem_001404357
Insys_Anthem_001404358                   Insys_Anthem_001404358
Insys_Anthem_001404365                   Insys_Anthem_001404365
Insys_Anthem_001404366                   Insys_Anthem_001404366
Insys_Anthem_001404379                   Insys_Anthem_001404379
Insys_Anthem_001404383                   Insys_Anthem_001404383
Insys_Anthem_001404384                   Insys_Anthem_001404384
Insys_Anthem_001404385                   Insys_Anthem_001404385
Insys_Anthem_001404386                   Insys_Anthem_001404386
Insys_Anthem_001404387                   Insys_Anthem_001404387
Insys_Anthem_001404388                   Insys_Anthem_001404388
Insys_Anthem_001404392                   Insys_Anthem_001404392
Insys_Anthem_001404395                   Insys_Anthem_001404395
Insys_Anthem_001404401                   Insys_Anthem_001404401
Insys_Anthem_001404405                   Insys_Anthem_001404405
Insys_Anthem_001404408                   Insys_Anthem_001404408
Insys_Anthem_001404416                   Insys_Anthem_001404416
Insys_Anthem_001404417                   Insys_Anthem_001404417
Insys_Anthem_001404429                   Insys_Anthem_001404429

                                                    1924
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1926 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404432                   Insys_Anthem_001404432
Insys_Anthem_001404434                   Insys_Anthem_001404434
Insys_Anthem_001404438                   Insys_Anthem_001404438
Insys_Anthem_001404440                   Insys_Anthem_001404440
Insys_Anthem_001404444                   Insys_Anthem_001404444
Insys_Anthem_001404445                   Insys_Anthem_001404445
Insys_Anthem_001404446                   Insys_Anthem_001404446
Insys_Anthem_001404448                   Insys_Anthem_001404448
Insys_Anthem_001404451                   Insys_Anthem_001404451
Insys_Anthem_001404455                   Insys_Anthem_001404455
Insys_Anthem_001404456                   Insys_Anthem_001404456
Insys_Anthem_001404457                   Insys_Anthem_001404457
Insys_Anthem_001404459                   Insys_Anthem_001404459
Insys_Anthem_001404462                   Insys_Anthem_001404462
Insys_Anthem_001404463                   Insys_Anthem_001404463
Insys_Anthem_001404468                   Insys_Anthem_001404468
Insys_Anthem_001404474                   Insys_Anthem_001404474
Insys_Anthem_001404475                   Insys_Anthem_001404475
Insys_Anthem_001404477                   Insys_Anthem_001404477
Insys_Anthem_001404492                   Insys_Anthem_001404492
Insys_Anthem_001404495                   Insys_Anthem_001404495
Insys_Anthem_001404496                   Insys_Anthem_001404496
Insys_Anthem_001404498                   Insys_Anthem_001404498
Insys_Anthem_001404499                   Insys_Anthem_001404499
Insys_Anthem_001404507                   Insys_Anthem_001404507
Insys_Anthem_001404508                   Insys_Anthem_001404508
Insys_Anthem_001404509                   Insys_Anthem_001404509
Insys_Anthem_001404510                   Insys_Anthem_001404510
Insys_Anthem_001404511                   Insys_Anthem_001404511
Insys_Anthem_001404514                   Insys_Anthem_001404514
Insys_Anthem_001404515                   Insys_Anthem_001404515
Insys_Anthem_001404518                   Insys_Anthem_001404518
Insys_Anthem_001404519                   Insys_Anthem_001404519
Insys_Anthem_001404520                   Insys_Anthem_001404520
Insys_Anthem_001404524                   Insys_Anthem_001404524
Insys_Anthem_001404527                   Insys_Anthem_001404527
Insys_Anthem_001404535                   Insys_Anthem_001404535
Insys_Anthem_001404536                   Insys_Anthem_001404536
Insys_Anthem_001404544                   Insys_Anthem_001404544
Insys_Anthem_001404545                   Insys_Anthem_001404545
Insys_Anthem_001404546                   Insys_Anthem_001404546
Insys_Anthem_001404551                   Insys_Anthem_001404551
Insys_Anthem_001404554                   Insys_Anthem_001404554
Insys_Anthem_001404555                   Insys_Anthem_001404555
Insys_Anthem_001404556                   Insys_Anthem_001404556
Insys_Anthem_001404557                   Insys_Anthem_001404557
Insys_Anthem_001404558                   Insys_Anthem_001404558

                                                    1925
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1927 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404559                   Insys_Anthem_001404559
Insys_Anthem_001404561                   Insys_Anthem_001404561
Insys_Anthem_001404562                   Insys_Anthem_001404562
Insys_Anthem_001404567                   Insys_Anthem_001404567
Insys_Anthem_001404577                   Insys_Anthem_001404577
Insys_Anthem_001404578                   Insys_Anthem_001404578
Insys_Anthem_001404582                   Insys_Anthem_001404582
Insys_Anthem_001404583                   Insys_Anthem_001404583
Insys_Anthem_001404585                   Insys_Anthem_001404585
Insys_Anthem_001404586                   Insys_Anthem_001404586
Insys_Anthem_001404593                   Insys_Anthem_001404593
Insys_Anthem_001404595                   Insys_Anthem_001404595
Insys_Anthem_001404598                   Insys_Anthem_001404598
Insys_Anthem_001404609                   Insys_Anthem_001404609
Insys_Anthem_001404610                   Insys_Anthem_001404610
Insys_Anthem_001404612                   Insys_Anthem_001404612
Insys_Anthem_001404613                   Insys_Anthem_001404613
Insys_Anthem_001404614                   Insys_Anthem_001404614
Insys_Anthem_001404615                   Insys_Anthem_001404615
Insys_Anthem_001404623                   Insys_Anthem_001404623
Insys_Anthem_001404624                   Insys_Anthem_001404624
Insys_Anthem_001404626                   Insys_Anthem_001404626
Insys_Anthem_001404627                   Insys_Anthem_001404627
Insys_Anthem_001404628                   Insys_Anthem_001404628
Insys_Anthem_001404632                   Insys_Anthem_001404632
Insys_Anthem_001404633                   Insys_Anthem_001404633
Insys_Anthem_001404634                   Insys_Anthem_001404634
Insys_Anthem_001404635                   Insys_Anthem_001404635
Insys_Anthem_001404636                   Insys_Anthem_001404636
Insys_Anthem_001404639                   Insys_Anthem_001404639
Insys_Anthem_001404642                   Insys_Anthem_001404642
Insys_Anthem_001404643                   Insys_Anthem_001404643
Insys_Anthem_001404649                   Insys_Anthem_001404649
Insys_Anthem_001404650                   Insys_Anthem_001404650
Insys_Anthem_001404654                   Insys_Anthem_001404654
Insys_Anthem_001404656                   Insys_Anthem_001404656
Insys_Anthem_001404661                   Insys_Anthem_001404661
Insys_Anthem_001404662                   Insys_Anthem_001404662
Insys_Anthem_001404663                   Insys_Anthem_001404663
Insys_Anthem_001404667                   Insys_Anthem_001404667
Insys_Anthem_001404671                   Insys_Anthem_001404671
Insys_Anthem_001404676                   Insys_Anthem_001404676
Insys_Anthem_001404677                   Insys_Anthem_001404677
Insys_Anthem_001404685                   Insys_Anthem_001404685
Insys_Anthem_001404686                   Insys_Anthem_001404686
Insys_Anthem_001404690                   Insys_Anthem_001404690
Insys_Anthem_001404691                   Insys_Anthem_001404691

                                                    1926
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1928 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404698                   Insys_Anthem_001404698
Insys_Anthem_001404699                   Insys_Anthem_001404699
Insys_Anthem_001404702                   Insys_Anthem_001404702
Insys_Anthem_001404707                   Insys_Anthem_001404707
Insys_Anthem_001404712                   Insys_Anthem_001404712
Insys_Anthem_001404716                   Insys_Anthem_001404716
Insys_Anthem_001404719                   Insys_Anthem_001404719
Insys_Anthem_001404721                   Insys_Anthem_001404721
Insys_Anthem_001404722                   Insys_Anthem_001404722
Insys_Anthem_001404725                   Insys_Anthem_001404725
Insys_Anthem_001404727                   Insys_Anthem_001404727
Insys_Anthem_001404729                   Insys_Anthem_001404729
Insys_Anthem_001404731                   Insys_Anthem_001404731
Insys_Anthem_001404743                   Insys_Anthem_001404743
Insys_Anthem_001404745                   Insys_Anthem_001404745
Insys_Anthem_001404747                   Insys_Anthem_001404747
Insys_Anthem_001404749                   Insys_Anthem_001404749
Insys_Anthem_001404750                   Insys_Anthem_001404750
Insys_Anthem_001404753                   Insys_Anthem_001404753
Insys_Anthem_001404758                   Insys_Anthem_001404758
Insys_Anthem_001404760                   Insys_Anthem_001404760
Insys_Anthem_001404761                   Insys_Anthem_001404761
Insys_Anthem_001404762                   Insys_Anthem_001404762
Insys_Anthem_001404763                   Insys_Anthem_001404763
Insys_Anthem_001404767                   Insys_Anthem_001404767
Insys_Anthem_001404773                   Insys_Anthem_001404773
Insys_Anthem_001404780                   Insys_Anthem_001404780
Insys_Anthem_001404781                   Insys_Anthem_001404781
Insys_Anthem_001404784                   Insys_Anthem_001404784
Insys_Anthem_001404787                   Insys_Anthem_001404787
Insys_Anthem_001404788                   Insys_Anthem_001404788
Insys_Anthem_001404799                   Insys_Anthem_001404799
Insys_Anthem_001404805                   Insys_Anthem_001404805
Insys_Anthem_001404806                   Insys_Anthem_001404806
Insys_Anthem_001404811                   Insys_Anthem_001404811
Insys_Anthem_001404816                   Insys_Anthem_001404816
Insys_Anthem_001404818                   Insys_Anthem_001404818
Insys_Anthem_001404825                   Insys_Anthem_001404825
Insys_Anthem_001404827                   Insys_Anthem_001404827
Insys_Anthem_001404828                   Insys_Anthem_001404828
Insys_Anthem_001404830                   Insys_Anthem_001404830
Insys_Anthem_001404831                   Insys_Anthem_001404831
Insys_Anthem_001404833                   Insys_Anthem_001404833
Insys_Anthem_001404834                   Insys_Anthem_001404834
Insys_Anthem_001404840                   Insys_Anthem_001404840
Insys_Anthem_001404841                   Insys_Anthem_001404841
Insys_Anthem_001404845                   Insys_Anthem_001404845

                                                    1927
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1929 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404846                   Insys_Anthem_001404846
Insys_Anthem_001404847                   Insys_Anthem_001404847
Insys_Anthem_001404848                   Insys_Anthem_001404848
Insys_Anthem_001404852                   Insys_Anthem_001404852
Insys_Anthem_001404857                   Insys_Anthem_001404857
Insys_Anthem_001404858                   Insys_Anthem_001404858
Insys_Anthem_001404861                   Insys_Anthem_001404861
Insys_Anthem_001404870                   Insys_Anthem_001404870
Insys_Anthem_001404871                   Insys_Anthem_001404871
Insys_Anthem_001404872                   Insys_Anthem_001404872
Insys_Anthem_001404873                   Insys_Anthem_001404873
Insys_Anthem_001404879                   Insys_Anthem_001404879
Insys_Anthem_001404880                   Insys_Anthem_001404880
Insys_Anthem_001404889                   Insys_Anthem_001404889
Insys_Anthem_001404890                   Insys_Anthem_001404890
Insys_Anthem_001404892                   Insys_Anthem_001404892
Insys_Anthem_001404893                   Insys_Anthem_001404893
Insys_Anthem_001404901                   Insys_Anthem_001404901
Insys_Anthem_001404903                   Insys_Anthem_001404903
Insys_Anthem_001404908                   Insys_Anthem_001404908
Insys_Anthem_001404909                   Insys_Anthem_001404909
Insys_Anthem_001404910                   Insys_Anthem_001404910
Insys_Anthem_001404911                   Insys_Anthem_001404911
Insys_Anthem_001404919                   Insys_Anthem_001404919
Insys_Anthem_001404920                   Insys_Anthem_001404920
Insys_Anthem_001404923                   Insys_Anthem_001404923
Insys_Anthem_001404925                   Insys_Anthem_001404925
Insys_Anthem_001404927                   Insys_Anthem_001404927
Insys_Anthem_001404935                   Insys_Anthem_001404935
Insys_Anthem_001404936                   Insys_Anthem_001404936
Insys_Anthem_001404939                   Insys_Anthem_001404939
Insys_Anthem_001404940                   Insys_Anthem_001404940
Insys_Anthem_001404941                   Insys_Anthem_001404941
Insys_Anthem_001404942                   Insys_Anthem_001404942
Insys_Anthem_001404943                   Insys_Anthem_001404943
Insys_Anthem_001404949                   Insys_Anthem_001404949
Insys_Anthem_001404950                   Insys_Anthem_001404950
Insys_Anthem_001404957                   Insys_Anthem_001404957
Insys_Anthem_001404958                   Insys_Anthem_001404958
Insys_Anthem_001404961                   Insys_Anthem_001404961
Insys_Anthem_001404973                   Insys_Anthem_001404973
Insys_Anthem_001404974                   Insys_Anthem_001404974
Insys_Anthem_001404977                   Insys_Anthem_001404977
Insys_Anthem_001404978                   Insys_Anthem_001404978
Insys_Anthem_001404980                   Insys_Anthem_001404980
Insys_Anthem_001404981                   Insys_Anthem_001404981
Insys_Anthem_001404982                   Insys_Anthem_001404982

                                                    1928
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1930 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001404988                   Insys_Anthem_001404988
Insys_Anthem_001404989                   Insys_Anthem_001404989
Insys_Anthem_001404991                   Insys_Anthem_001404991
Insys_Anthem_001404992                   Insys_Anthem_001404992
Insys_Anthem_001404996                   Insys_Anthem_001404996
Insys_Anthem_001404998                   Insys_Anthem_001404998
Insys_Anthem_001405002                   Insys_Anthem_001405002
Insys_Anthem_001405003                   Insys_Anthem_001405003
Insys_Anthem_001405004                   Insys_Anthem_001405004
Insys_Anthem_001405005                   Insys_Anthem_001405005
Insys_Anthem_001405007                   Insys_Anthem_001405007
Insys_Anthem_001405010                   Insys_Anthem_001405010
Insys_Anthem_001405011                   Insys_Anthem_001405011
Insys_Anthem_001405012                   Insys_Anthem_001405012
Insys_Anthem_001405014                   Insys_Anthem_001405014
Insys_Anthem_001405019                   Insys_Anthem_001405019
Insys_Anthem_001405020                   Insys_Anthem_001405020
Insys_Anthem_001405029                   Insys_Anthem_001405029
Insys_Anthem_001405030                   Insys_Anthem_001405030
Insys_Anthem_001405031                   Insys_Anthem_001405031
Insys_Anthem_001405033                   Insys_Anthem_001405033
Insys_Anthem_001405034                   Insys_Anthem_001405034
Insys_Anthem_001405035                   Insys_Anthem_001405035
Insys_Anthem_001405036                   Insys_Anthem_001405036
Insys_Anthem_001405037                   Insys_Anthem_001405037
Insys_Anthem_001405039                   Insys_Anthem_001405039
Insys_Anthem_001405040                   Insys_Anthem_001405040
Insys_Anthem_001405042                   Insys_Anthem_001405042
Insys_Anthem_001405046                   Insys_Anthem_001405046
Insys_Anthem_001405047                   Insys_Anthem_001405047
Insys_Anthem_001405048                   Insys_Anthem_001405048
Insys_Anthem_001405051                   Insys_Anthem_001405051
Insys_Anthem_001405052                   Insys_Anthem_001405052
Insys_Anthem_001405056                   Insys_Anthem_001405056
Insys_Anthem_001405060                   Insys_Anthem_001405060
Insys_Anthem_001405065                   Insys_Anthem_001405065
Insys_Anthem_001405066                   Insys_Anthem_001405066
Insys_Anthem_001405068                   Insys_Anthem_001405068
Insys_Anthem_001405069                   Insys_Anthem_001405069
Insys_Anthem_001405071                   Insys_Anthem_001405071
Insys_Anthem_001405072                   Insys_Anthem_001405072
Insys_Anthem_001405073                   Insys_Anthem_001405073
Insys_Anthem_001405074                   Insys_Anthem_001405074
Insys_Anthem_001405080                   Insys_Anthem_001405080
Insys_Anthem_001405082                   Insys_Anthem_001405082
Insys_Anthem_001405086                   Insys_Anthem_001405086
Insys_Anthem_001405094                   Insys_Anthem_001405094

                                                    1929
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1931 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405096                   Insys_Anthem_001405096
Insys_Anthem_001405098                   Insys_Anthem_001405098
Insys_Anthem_001405099                   Insys_Anthem_001405099
Insys_Anthem_001405100                   Insys_Anthem_001405100
Insys_Anthem_001405106                   Insys_Anthem_001405106
Insys_Anthem_001405107                   Insys_Anthem_001405107
Insys_Anthem_001405113                   Insys_Anthem_001405113
Insys_Anthem_001405114                   Insys_Anthem_001405114
Insys_Anthem_001405120                   Insys_Anthem_001405120
Insys_Anthem_001405121                   Insys_Anthem_001405121
Insys_Anthem_001405125                   Insys_Anthem_001405125
Insys_Anthem_001405131                   Insys_Anthem_001405131
Insys_Anthem_001405133                   Insys_Anthem_001405133
Insys_Anthem_001405134                   Insys_Anthem_001405134
Insys_Anthem_001405135                   Insys_Anthem_001405135
Insys_Anthem_001405136                   Insys_Anthem_001405136
Insys_Anthem_001405140                   Insys_Anthem_001405140
Insys_Anthem_001405143                   Insys_Anthem_001405143
Insys_Anthem_001405144                   Insys_Anthem_001405144
Insys_Anthem_001405146                   Insys_Anthem_001405146
Insys_Anthem_001405155                   Insys_Anthem_001405155
Insys_Anthem_001405156                   Insys_Anthem_001405156
Insys_Anthem_001405157                   Insys_Anthem_001405157
Insys_Anthem_001405158                   Insys_Anthem_001405158
Insys_Anthem_001405159                   Insys_Anthem_001405159
Insys_Anthem_001405163                   Insys_Anthem_001405163
Insys_Anthem_001405169                   Insys_Anthem_001405169
Insys_Anthem_001405170                   Insys_Anthem_001405170
Insys_Anthem_001405172                   Insys_Anthem_001405172
Insys_Anthem_001405180                   Insys_Anthem_001405180
Insys_Anthem_001405181                   Insys_Anthem_001405181
Insys_Anthem_001405183                   Insys_Anthem_001405183
Insys_Anthem_001405184                   Insys_Anthem_001405184
Insys_Anthem_001405185                   Insys_Anthem_001405185
Insys_Anthem_001405187                   Insys_Anthem_001405187
Insys_Anthem_001405193                   Insys_Anthem_001405193
Insys_Anthem_001405194                   Insys_Anthem_001405194
Insys_Anthem_001405197                   Insys_Anthem_001405197
Insys_Anthem_001405201                   Insys_Anthem_001405201
Insys_Anthem_001405202                   Insys_Anthem_001405202
Insys_Anthem_001405205                   Insys_Anthem_001405205
Insys_Anthem_001405206                   Insys_Anthem_001405206
Insys_Anthem_001405209                   Insys_Anthem_001405209
Insys_Anthem_001405210                   Insys_Anthem_001405210
Insys_Anthem_001405211                   Insys_Anthem_001405211
Insys_Anthem_001405213                   Insys_Anthem_001405213
Insys_Anthem_001405215                   Insys_Anthem_001405215

                                                    1930
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1932 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405224                   Insys_Anthem_001405224
Insys_Anthem_001405225                   Insys_Anthem_001405225
Insys_Anthem_001405227                   Insys_Anthem_001405227
Insys_Anthem_001405229                   Insys_Anthem_001405229
Insys_Anthem_001405230                   Insys_Anthem_001405230
Insys_Anthem_001405233                   Insys_Anthem_001405233
Insys_Anthem_001405235                   Insys_Anthem_001405235
Insys_Anthem_001405236                   Insys_Anthem_001405236
Insys_Anthem_001405237                   Insys_Anthem_001405237
Insys_Anthem_001405238                   Insys_Anthem_001405238
Insys_Anthem_001405239                   Insys_Anthem_001405239
Insys_Anthem_001405250                   Insys_Anthem_001405250
Insys_Anthem_001405251                   Insys_Anthem_001405251
Insys_Anthem_001405255                   Insys_Anthem_001405255
Insys_Anthem_001405256                   Insys_Anthem_001405256
Insys_Anthem_001405259                   Insys_Anthem_001405259
Insys_Anthem_001405269                   Insys_Anthem_001405269
Insys_Anthem_001405270                   Insys_Anthem_001405270
Insys_Anthem_001405275                   Insys_Anthem_001405275
Insys_Anthem_001405276                   Insys_Anthem_001405276
Insys_Anthem_001405278                   Insys_Anthem_001405278
Insys_Anthem_001405283                   Insys_Anthem_001405283
Insys_Anthem_001405288                   Insys_Anthem_001405288
Insys_Anthem_001405290                   Insys_Anthem_001405290
Insys_Anthem_001405298                   Insys_Anthem_001405298
Insys_Anthem_001405307                   Insys_Anthem_001405307
Insys_Anthem_001405309                   Insys_Anthem_001405309
Insys_Anthem_001405310                   Insys_Anthem_001405310
Insys_Anthem_001405311                   Insys_Anthem_001405311
Insys_Anthem_001405312                   Insys_Anthem_001405312
Insys_Anthem_001405321                   Insys_Anthem_001405321
Insys_Anthem_001405333                   Insys_Anthem_001405333
Insys_Anthem_001405334                   Insys_Anthem_001405334
Insys_Anthem_001405335                   Insys_Anthem_001405335
Insys_Anthem_001405337                   Insys_Anthem_001405337
Insys_Anthem_001405338                   Insys_Anthem_001405338
Insys_Anthem_001405339                   Insys_Anthem_001405339
Insys_Anthem_001405340                   Insys_Anthem_001405340
Insys_Anthem_001405351                   Insys_Anthem_001405351
Insys_Anthem_001405352                   Insys_Anthem_001405352
Insys_Anthem_001405360                   Insys_Anthem_001405360
Insys_Anthem_001405363                   Insys_Anthem_001405363
Insys_Anthem_001405372                   Insys_Anthem_001405372
Insys_Anthem_001405373                   Insys_Anthem_001405373
Insys_Anthem_001405374                   Insys_Anthem_001405374
Insys_Anthem_001405381                   Insys_Anthem_001405381
Insys_Anthem_001405384                   Insys_Anthem_001405384

                                                    1931
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1933 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405390                   Insys_Anthem_001405390
Insys_Anthem_001405391                   Insys_Anthem_001405391
Insys_Anthem_001405392                   Insys_Anthem_001405392
Insys_Anthem_001405402                   Insys_Anthem_001405402
Insys_Anthem_001405404                   Insys_Anthem_001405404
Insys_Anthem_001405405                   Insys_Anthem_001405405
Insys_Anthem_001405409                   Insys_Anthem_001405409
Insys_Anthem_001405415                   Insys_Anthem_001405415
Insys_Anthem_001405418                   Insys_Anthem_001405418
Insys_Anthem_001405419                   Insys_Anthem_001405419
Insys_Anthem_001405421                   Insys_Anthem_001405421
Insys_Anthem_001405422                   Insys_Anthem_001405422
Insys_Anthem_001405427                   Insys_Anthem_001405427
Insys_Anthem_001405434                   Insys_Anthem_001405434
Insys_Anthem_001405436                   Insys_Anthem_001405436
Insys_Anthem_001405437                   Insys_Anthem_001405437
Insys_Anthem_001405439                   Insys_Anthem_001405439
Insys_Anthem_001405451                   Insys_Anthem_001405451
Insys_Anthem_001405457                   Insys_Anthem_001405457
Insys_Anthem_001405458                   Insys_Anthem_001405458
Insys_Anthem_001405460                   Insys_Anthem_001405460
Insys_Anthem_001405461                   Insys_Anthem_001405461
Insys_Anthem_001405462                   Insys_Anthem_001405462
Insys_Anthem_001405463                   Insys_Anthem_001405463
Insys_Anthem_001405466                   Insys_Anthem_001405466
Insys_Anthem_001405467                   Insys_Anthem_001405467
Insys_Anthem_001405471                   Insys_Anthem_001405471
Insys_Anthem_001405472                   Insys_Anthem_001405472
Insys_Anthem_001405474                   Insys_Anthem_001405474
Insys_Anthem_001405475                   Insys_Anthem_001405475
Insys_Anthem_001405478                   Insys_Anthem_001405478
Insys_Anthem_001405485                   Insys_Anthem_001405485
Insys_Anthem_001405486                   Insys_Anthem_001405486
Insys_Anthem_001405487                   Insys_Anthem_001405487
Insys_Anthem_001405488                   Insys_Anthem_001405488
Insys_Anthem_001405493                   Insys_Anthem_001405493
Insys_Anthem_001405494                   Insys_Anthem_001405494
Insys_Anthem_001405498                   Insys_Anthem_001405498
Insys_Anthem_001405499                   Insys_Anthem_001405499
Insys_Anthem_001405500                   Insys_Anthem_001405500
Insys_Anthem_001405514                   Insys_Anthem_001405514
Insys_Anthem_001405519                   Insys_Anthem_001405519
Insys_Anthem_001405521                   Insys_Anthem_001405521
Insys_Anthem_001405522                   Insys_Anthem_001405522
Insys_Anthem_001405532                   Insys_Anthem_001405532
Insys_Anthem_001405535                   Insys_Anthem_001405535
Insys_Anthem_001405536                   Insys_Anthem_001405536

                                                    1932
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1934 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405537                   Insys_Anthem_001405537
Insys_Anthem_001405549                   Insys_Anthem_001405549
Insys_Anthem_001405551                   Insys_Anthem_001405551
Insys_Anthem_001405554                   Insys_Anthem_001405554
Insys_Anthem_001405557                   Insys_Anthem_001405557
Insys_Anthem_001405558                   Insys_Anthem_001405558
Insys_Anthem_001405559                   Insys_Anthem_001405559
Insys_Anthem_001405569                   Insys_Anthem_001405569
Insys_Anthem_001405571                   Insys_Anthem_001405571
Insys_Anthem_001405572                   Insys_Anthem_001405572
Insys_Anthem_001405573                   Insys_Anthem_001405573
Insys_Anthem_001405574                   Insys_Anthem_001405574
Insys_Anthem_001405577                   Insys_Anthem_001405577
Insys_Anthem_001405584                   Insys_Anthem_001405584
Insys_Anthem_001405585                   Insys_Anthem_001405585
Insys_Anthem_001405586                   Insys_Anthem_001405586
Insys_Anthem_001405587                   Insys_Anthem_001405587
Insys_Anthem_001405590                   Insys_Anthem_001405590
Insys_Anthem_001405602                   Insys_Anthem_001405602
Insys_Anthem_001405603                   Insys_Anthem_001405603
Insys_Anthem_001405610                   Insys_Anthem_001405610
Insys_Anthem_001405611                   Insys_Anthem_001405611
Insys_Anthem_001405613                   Insys_Anthem_001405613
Insys_Anthem_001405614                   Insys_Anthem_001405614
Insys_Anthem_001405615                   Insys_Anthem_001405615
Insys_Anthem_001405616                   Insys_Anthem_001405616
Insys_Anthem_001405620                   Insys_Anthem_001405620
Insys_Anthem_001405625                   Insys_Anthem_001405625
Insys_Anthem_001405629                   Insys_Anthem_001405629
Insys_Anthem_001405631                   Insys_Anthem_001405631
Insys_Anthem_001405632                   Insys_Anthem_001405632
Insys_Anthem_001405636                   Insys_Anthem_001405636
Insys_Anthem_001405637                   Insys_Anthem_001405637
Insys_Anthem_001405638                   Insys_Anthem_001405638
Insys_Anthem_001405639                   Insys_Anthem_001405639
Insys_Anthem_001405646                   Insys_Anthem_001405646
Insys_Anthem_001405647                   Insys_Anthem_001405647
Insys_Anthem_001405648                   Insys_Anthem_001405648
Insys_Anthem_001405653                   Insys_Anthem_001405653
Insys_Anthem_001405654                   Insys_Anthem_001405654
Insys_Anthem_001405655                   Insys_Anthem_001405655
Insys_Anthem_001405658                   Insys_Anthem_001405658
Insys_Anthem_001405664                   Insys_Anthem_001405664
Insys_Anthem_001405668                   Insys_Anthem_001405668
Insys_Anthem_001405672                   Insys_Anthem_001405672
Insys_Anthem_001405673                   Insys_Anthem_001405673
Insys_Anthem_001405674                   Insys_Anthem_001405674

                                                    1933
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1935 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405675                   Insys_Anthem_001405675
Insys_Anthem_001405677                   Insys_Anthem_001405677
Insys_Anthem_001405681                   Insys_Anthem_001405681
Insys_Anthem_001405684                   Insys_Anthem_001405684
Insys_Anthem_001405689                   Insys_Anthem_001405689
Insys_Anthem_001405690                   Insys_Anthem_001405690
Insys_Anthem_001405691                   Insys_Anthem_001405691
Insys_Anthem_001405697                   Insys_Anthem_001405697
Insys_Anthem_001405698                   Insys_Anthem_001405698
Insys_Anthem_001405703                   Insys_Anthem_001405703
Insys_Anthem_001405704                   Insys_Anthem_001405704
Insys_Anthem_001405705                   Insys_Anthem_001405705
Insys_Anthem_001405709                   Insys_Anthem_001405709
Insys_Anthem_001405713                   Insys_Anthem_001405713
Insys_Anthem_001405720                   Insys_Anthem_001405720
Insys_Anthem_001405723                   Insys_Anthem_001405723
Insys_Anthem_001405725                   Insys_Anthem_001405725
Insys_Anthem_001405726                   Insys_Anthem_001405726
Insys_Anthem_001405727                   Insys_Anthem_001405727
Insys_Anthem_001405728                   Insys_Anthem_001405728
Insys_Anthem_001405729                   Insys_Anthem_001405729
Insys_Anthem_001405747                   Insys_Anthem_001405747
Insys_Anthem_001405748                   Insys_Anthem_001405748
Insys_Anthem_001405750                   Insys_Anthem_001405750
Insys_Anthem_001405751                   Insys_Anthem_001405751
Insys_Anthem_001405752                   Insys_Anthem_001405752
Insys_Anthem_001405754                   Insys_Anthem_001405754
Insys_Anthem_001405755                   Insys_Anthem_001405755
Insys_Anthem_001405761                   Insys_Anthem_001405761
Insys_Anthem_001405766                   Insys_Anthem_001405766
Insys_Anthem_001405770                   Insys_Anthem_001405770
Insys_Anthem_001405771                   Insys_Anthem_001405771
Insys_Anthem_001405772                   Insys_Anthem_001405772
Insys_Anthem_001405774                   Insys_Anthem_001405774
Insys_Anthem_001405777                   Insys_Anthem_001405777
Insys_Anthem_001405778                   Insys_Anthem_001405778
Insys_Anthem_001405780                   Insys_Anthem_001405780
Insys_Anthem_001405786                   Insys_Anthem_001405786
Insys_Anthem_001405790                   Insys_Anthem_001405790
Insys_Anthem_001405791                   Insys_Anthem_001405791
Insys_Anthem_001405795                   Insys_Anthem_001405795
Insys_Anthem_001405798                   Insys_Anthem_001405798
Insys_Anthem_001405799                   Insys_Anthem_001405799
Insys_Anthem_001405800                   Insys_Anthem_001405800
Insys_Anthem_001405802                   Insys_Anthem_001405802
Insys_Anthem_001405804                   Insys_Anthem_001405804
Insys_Anthem_001405809                   Insys_Anthem_001405809

                                                    1934
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1936 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405814                   Insys_Anthem_001405814
Insys_Anthem_001405816                   Insys_Anthem_001405816
Insys_Anthem_001405817                   Insys_Anthem_001405817
Insys_Anthem_001405818                   Insys_Anthem_001405818
Insys_Anthem_001405819                   Insys_Anthem_001405819
Insys_Anthem_001405820                   Insys_Anthem_001405820
Insys_Anthem_001405821                   Insys_Anthem_001405821
Insys_Anthem_001405823                   Insys_Anthem_001405823
Insys_Anthem_001405824                   Insys_Anthem_001405824
Insys_Anthem_001405825                   Insys_Anthem_001405825
Insys_Anthem_001405826                   Insys_Anthem_001405826
Insys_Anthem_001405830                   Insys_Anthem_001405830
Insys_Anthem_001405832                   Insys_Anthem_001405832
Insys_Anthem_001405834                   Insys_Anthem_001405834
Insys_Anthem_001405836                   Insys_Anthem_001405836
Insys_Anthem_001405842                   Insys_Anthem_001405842
Insys_Anthem_001405844                   Insys_Anthem_001405844
Insys_Anthem_001405845                   Insys_Anthem_001405845
Insys_Anthem_001405846                   Insys_Anthem_001405846
Insys_Anthem_001405847                   Insys_Anthem_001405847
Insys_Anthem_001405853                   Insys_Anthem_001405853
Insys_Anthem_001405855                   Insys_Anthem_001405855
Insys_Anthem_001405858                   Insys_Anthem_001405858
Insys_Anthem_001405859                   Insys_Anthem_001405859
Insys_Anthem_001405873                   Insys_Anthem_001405873
Insys_Anthem_001405877                   Insys_Anthem_001405877
Insys_Anthem_001405878                   Insys_Anthem_001405878
Insys_Anthem_001405891                   Insys_Anthem_001405891
Insys_Anthem_001405892                   Insys_Anthem_001405892
Insys_Anthem_001405897                   Insys_Anthem_001405897
Insys_Anthem_001405898                   Insys_Anthem_001405898
Insys_Anthem_001405899                   Insys_Anthem_001405899
Insys_Anthem_001405900                   Insys_Anthem_001405900
Insys_Anthem_001405902                   Insys_Anthem_001405902
Insys_Anthem_001405903                   Insys_Anthem_001405903
Insys_Anthem_001405904                   Insys_Anthem_001405904
Insys_Anthem_001405905                   Insys_Anthem_001405905
Insys_Anthem_001405912                   Insys_Anthem_001405912
Insys_Anthem_001405913                   Insys_Anthem_001405913
Insys_Anthem_001405915                   Insys_Anthem_001405915
Insys_Anthem_001405929                   Insys_Anthem_001405929
Insys_Anthem_001405930                   Insys_Anthem_001405930
Insys_Anthem_001405942                   Insys_Anthem_001405942
Insys_Anthem_001405944                   Insys_Anthem_001405944
Insys_Anthem_001405946                   Insys_Anthem_001405946
Insys_Anthem_001405947                   Insys_Anthem_001405947
Insys_Anthem_001405950                   Insys_Anthem_001405950

                                                    1935
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1937 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001405952                   Insys_Anthem_001405952
Insys_Anthem_001405954                   Insys_Anthem_001405954
Insys_Anthem_001405956                   Insys_Anthem_001405956
Insys_Anthem_001405961                   Insys_Anthem_001405961
Insys_Anthem_001405974                   Insys_Anthem_001405974
Insys_Anthem_001405976                   Insys_Anthem_001405976
Insys_Anthem_001405980                   Insys_Anthem_001405980
Insys_Anthem_001405982                   Insys_Anthem_001405982
Insys_Anthem_001405984                   Insys_Anthem_001405984
Insys_Anthem_001405985                   Insys_Anthem_001405985
Insys_Anthem_001405986                   Insys_Anthem_001405986
Insys_Anthem_001405987                   Insys_Anthem_001405987
Insys_Anthem_001405993                   Insys_Anthem_001405993
Insys_Anthem_001405994                   Insys_Anthem_001405994
Insys_Anthem_001405995                   Insys_Anthem_001405995
Insys_Anthem_001405997                   Insys_Anthem_001405997
Insys_Anthem_001405998                   Insys_Anthem_001405998
Insys_Anthem_001405999                   Insys_Anthem_001405999
Insys_Anthem_001406000                   Insys_Anthem_001406000
Insys_Anthem_001406004                   Insys_Anthem_001406004
Insys_Anthem_001406009                   Insys_Anthem_001406009
Insys_Anthem_001406011                   Insys_Anthem_001406011
Insys_Anthem_001406013                   Insys_Anthem_001406013
Insys_Anthem_001406014                   Insys_Anthem_001406014
Insys_Anthem_001406016                   Insys_Anthem_001406016
Insys_Anthem_001406018                   Insys_Anthem_001406018
Insys_Anthem_001406019                   Insys_Anthem_001406019
Insys_Anthem_001406023                   Insys_Anthem_001406023
Insys_Anthem_001406025                   Insys_Anthem_001406025
Insys_Anthem_001406030                   Insys_Anthem_001406030
Insys_Anthem_001406033                   Insys_Anthem_001406033
Insys_Anthem_001406034                   Insys_Anthem_001406034
Insys_Anthem_001406035                   Insys_Anthem_001406035
Insys_Anthem_001406044                   Insys_Anthem_001406044
Insys_Anthem_001406045                   Insys_Anthem_001406045
Insys_Anthem_001406047                   Insys_Anthem_001406047
Insys_Anthem_001406051                   Insys_Anthem_001406051
Insys_Anthem_001406052                   Insys_Anthem_001406052
Insys_Anthem_001406054                   Insys_Anthem_001406054
Insys_Anthem_001406055                   Insys_Anthem_001406055
Insys_Anthem_001406056                   Insys_Anthem_001406056
Insys_Anthem_001406057                   Insys_Anthem_001406057
Insys_Anthem_001406058                   Insys_Anthem_001406058
Insys_Anthem_001406065                   Insys_Anthem_001406065
Insys_Anthem_001406073                   Insys_Anthem_001406073
Insys_Anthem_001406074                   Insys_Anthem_001406074
Insys_Anthem_001406075                   Insys_Anthem_001406075

                                                    1936
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1938 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406076                   Insys_Anthem_001406076
Insys_Anthem_001406079                   Insys_Anthem_001406079
Insys_Anthem_001406082                   Insys_Anthem_001406082
Insys_Anthem_001406083                   Insys_Anthem_001406083
Insys_Anthem_001406084                   Insys_Anthem_001406084
Insys_Anthem_001406085                   Insys_Anthem_001406085
Insys_Anthem_001406091                   Insys_Anthem_001406091
Insys_Anthem_001406093                   Insys_Anthem_001406093
Insys_Anthem_001406094                   Insys_Anthem_001406094
Insys_Anthem_001406095                   Insys_Anthem_001406095
Insys_Anthem_001406098                   Insys_Anthem_001406098
Insys_Anthem_001406108                   Insys_Anthem_001406108
Insys_Anthem_001406109                   Insys_Anthem_001406109
Insys_Anthem_001406110                   Insys_Anthem_001406110
Insys_Anthem_001406113                   Insys_Anthem_001406113
Insys_Anthem_001406114                   Insys_Anthem_001406114
Insys_Anthem_001406115                   Insys_Anthem_001406115
Insys_Anthem_001406122                   Insys_Anthem_001406122
Insys_Anthem_001406124                   Insys_Anthem_001406124
Insys_Anthem_001406129                   Insys_Anthem_001406129
Insys_Anthem_001406130                   Insys_Anthem_001406130
Insys_Anthem_001406132                   Insys_Anthem_001406132
Insys_Anthem_001406134                   Insys_Anthem_001406134
Insys_Anthem_001406135                   Insys_Anthem_001406135
Insys_Anthem_001406137                   Insys_Anthem_001406137
Insys_Anthem_001406138                   Insys_Anthem_001406138
Insys_Anthem_001406139                   Insys_Anthem_001406139
Insys_Anthem_001406140                   Insys_Anthem_001406140
Insys_Anthem_001406143                   Insys_Anthem_001406143
Insys_Anthem_001406144                   Insys_Anthem_001406144
Insys_Anthem_001406146                   Insys_Anthem_001406146
Insys_Anthem_001406151                   Insys_Anthem_001406151
Insys_Anthem_001406153                   Insys_Anthem_001406153
Insys_Anthem_001406156                   Insys_Anthem_001406156
Insys_Anthem_001406158                   Insys_Anthem_001406158
Insys_Anthem_001406166                   Insys_Anthem_001406166
Insys_Anthem_001406172                   Insys_Anthem_001406172
Insys_Anthem_001406175                   Insys_Anthem_001406175
Insys_Anthem_001406178                   Insys_Anthem_001406178
Insys_Anthem_001406179                   Insys_Anthem_001406179
Insys_Anthem_001406180                   Insys_Anthem_001406180
Insys_Anthem_001406181                   Insys_Anthem_001406181
Insys_Anthem_001406182                   Insys_Anthem_001406182
Insys_Anthem_001406184                   Insys_Anthem_001406184
Insys_Anthem_001406185                   Insys_Anthem_001406185
Insys_Anthem_001406188                   Insys_Anthem_001406188
Insys_Anthem_001406189                   Insys_Anthem_001406189

                                                    1937
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1939 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406193                   Insys_Anthem_001406193
Insys_Anthem_001406195                   Insys_Anthem_001406195
Insys_Anthem_001406196                   Insys_Anthem_001406196
Insys_Anthem_001406202                   Insys_Anthem_001406202
Insys_Anthem_001406205                   Insys_Anthem_001406205
Insys_Anthem_001406206                   Insys_Anthem_001406206
Insys_Anthem_001406211                   Insys_Anthem_001406211
Insys_Anthem_001406213                   Insys_Anthem_001406213
Insys_Anthem_001406214                   Insys_Anthem_001406214
Insys_Anthem_001406216                   Insys_Anthem_001406216
Insys_Anthem_001406219                   Insys_Anthem_001406219
Insys_Anthem_001406220                   Insys_Anthem_001406220
Insys_Anthem_001406221                   Insys_Anthem_001406221
Insys_Anthem_001406222                   Insys_Anthem_001406222
Insys_Anthem_001406223                   Insys_Anthem_001406223
Insys_Anthem_001406232                   Insys_Anthem_001406232
Insys_Anthem_001406234                   Insys_Anthem_001406234
Insys_Anthem_001406235                   Insys_Anthem_001406235
Insys_Anthem_001406240                   Insys_Anthem_001406240
Insys_Anthem_001406247                   Insys_Anthem_001406247
Insys_Anthem_001406248                   Insys_Anthem_001406248
Insys_Anthem_001406252                   Insys_Anthem_001406252
Insys_Anthem_001406257                   Insys_Anthem_001406257
Insys_Anthem_001406258                   Insys_Anthem_001406258
Insys_Anthem_001406263                   Insys_Anthem_001406263
Insys_Anthem_001406273                   Insys_Anthem_001406273
Insys_Anthem_001406275                   Insys_Anthem_001406275
Insys_Anthem_001406277                   Insys_Anthem_001406277
Insys_Anthem_001406278                   Insys_Anthem_001406278
Insys_Anthem_001406279                   Insys_Anthem_001406279
Insys_Anthem_001406280                   Insys_Anthem_001406280
Insys_Anthem_001406283                   Insys_Anthem_001406283
Insys_Anthem_001406285                   Insys_Anthem_001406285
Insys_Anthem_001406287                   Insys_Anthem_001406287
Insys_Anthem_001406288                   Insys_Anthem_001406288
Insys_Anthem_001406290                   Insys_Anthem_001406290
Insys_Anthem_001406291                   Insys_Anthem_001406291
Insys_Anthem_001406292                   Insys_Anthem_001406292
Insys_Anthem_001406302                   Insys_Anthem_001406302
Insys_Anthem_001406304                   Insys_Anthem_001406304
Insys_Anthem_001406306                   Insys_Anthem_001406306
Insys_Anthem_001406308                   Insys_Anthem_001406308
Insys_Anthem_001406312                   Insys_Anthem_001406312
Insys_Anthem_001406313                   Insys_Anthem_001406313
Insys_Anthem_001406314                   Insys_Anthem_001406314
Insys_Anthem_001406316                   Insys_Anthem_001406316
Insys_Anthem_001406317                   Insys_Anthem_001406317

                                                    1938
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1940 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406319                   Insys_Anthem_001406319
Insys_Anthem_001406323                   Insys_Anthem_001406323
Insys_Anthem_001406326                   Insys_Anthem_001406326
Insys_Anthem_001406331                   Insys_Anthem_001406331
Insys_Anthem_001406332                   Insys_Anthem_001406332
Insys_Anthem_001406333                   Insys_Anthem_001406333
Insys_Anthem_001406337                   Insys_Anthem_001406337
Insys_Anthem_001406338                   Insys_Anthem_001406338
Insys_Anthem_001406339                   Insys_Anthem_001406339
Insys_Anthem_001406348                   Insys_Anthem_001406348
Insys_Anthem_001406349                   Insys_Anthem_001406349
Insys_Anthem_001406350                   Insys_Anthem_001406350
Insys_Anthem_001406354                   Insys_Anthem_001406354
Insys_Anthem_001406355                   Insys_Anthem_001406355
Insys_Anthem_001406374                   Insys_Anthem_001406374
Insys_Anthem_001406375                   Insys_Anthem_001406375
Insys_Anthem_001406376                   Insys_Anthem_001406376
Insys_Anthem_001406377                   Insys_Anthem_001406377
Insys_Anthem_001406378                   Insys_Anthem_001406378
Insys_Anthem_001406381                   Insys_Anthem_001406381
Insys_Anthem_001406384                   Insys_Anthem_001406384
Insys_Anthem_001406385                   Insys_Anthem_001406385
Insys_Anthem_001406394                   Insys_Anthem_001406394
Insys_Anthem_001406398                   Insys_Anthem_001406398
Insys_Anthem_001406400                   Insys_Anthem_001406400
Insys_Anthem_001406401                   Insys_Anthem_001406401
Insys_Anthem_001406402                   Insys_Anthem_001406402
Insys_Anthem_001406407                   Insys_Anthem_001406407
Insys_Anthem_001406412                   Insys_Anthem_001406412
Insys_Anthem_001406418                   Insys_Anthem_001406418
Insys_Anthem_001406426                   Insys_Anthem_001406426
Insys_Anthem_001406427                   Insys_Anthem_001406427
Insys_Anthem_001406430                   Insys_Anthem_001406430
Insys_Anthem_001406434                   Insys_Anthem_001406434
Insys_Anthem_001406435                   Insys_Anthem_001406435
Insys_Anthem_001406440                   Insys_Anthem_001406440
Insys_Anthem_001406445                   Insys_Anthem_001406445
Insys_Anthem_001406447                   Insys_Anthem_001406447
Insys_Anthem_001406449                   Insys_Anthem_001406449
Insys_Anthem_001406458                   Insys_Anthem_001406458
Insys_Anthem_001406462                   Insys_Anthem_001406462
Insys_Anthem_001406465                   Insys_Anthem_001406465
Insys_Anthem_001406475                   Insys_Anthem_001406475
Insys_Anthem_001406477                   Insys_Anthem_001406477
Insys_Anthem_001406479                   Insys_Anthem_001406479
Insys_Anthem_001406480                   Insys_Anthem_001406480
Insys_Anthem_001406481                   Insys_Anthem_001406481

                                                    1939
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1941 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406482                   Insys_Anthem_001406482
Insys_Anthem_001406484                   Insys_Anthem_001406484
Insys_Anthem_001406486                   Insys_Anthem_001406486
Insys_Anthem_001406487                   Insys_Anthem_001406487
Insys_Anthem_001406498                   Insys_Anthem_001406498
Insys_Anthem_001406499                   Insys_Anthem_001406499
Insys_Anthem_001406501                   Insys_Anthem_001406501
Insys_Anthem_001406504                   Insys_Anthem_001406504
Insys_Anthem_001406519                   Insys_Anthem_001406519
Insys_Anthem_001406520                   Insys_Anthem_001406520
Insys_Anthem_001406522                   Insys_Anthem_001406522
Insys_Anthem_001406524                   Insys_Anthem_001406524
Insys_Anthem_001406526                   Insys_Anthem_001406526
Insys_Anthem_001406527                   Insys_Anthem_001406527
Insys_Anthem_001406532                   Insys_Anthem_001406532
Insys_Anthem_001406533                   Insys_Anthem_001406533
Insys_Anthem_001406545                   Insys_Anthem_001406545
Insys_Anthem_001406554                   Insys_Anthem_001406554
Insys_Anthem_001406555                   Insys_Anthem_001406555
Insys_Anthem_001406556                   Insys_Anthem_001406556
Insys_Anthem_001406558                   Insys_Anthem_001406558
Insys_Anthem_001406559                   Insys_Anthem_001406559
Insys_Anthem_001406560                   Insys_Anthem_001406560
Insys_Anthem_001406568                   Insys_Anthem_001406568
Insys_Anthem_001406569                   Insys_Anthem_001406569
Insys_Anthem_001406570                   Insys_Anthem_001406570
Insys_Anthem_001406575                   Insys_Anthem_001406575
Insys_Anthem_001406580                   Insys_Anthem_001406580
Insys_Anthem_001406581                   Insys_Anthem_001406581
Insys_Anthem_001406588                   Insys_Anthem_001406588
Insys_Anthem_001406593                   Insys_Anthem_001406593
Insys_Anthem_001406595                   Insys_Anthem_001406595
Insys_Anthem_001406602                   Insys_Anthem_001406602
Insys_Anthem_001406603                   Insys_Anthem_001406603
Insys_Anthem_001406610                   Insys_Anthem_001406610
Insys_Anthem_001406611                   Insys_Anthem_001406611
Insys_Anthem_001406612                   Insys_Anthem_001406612
Insys_Anthem_001406613                   Insys_Anthem_001406613
Insys_Anthem_001406615                   Insys_Anthem_001406615
Insys_Anthem_001406619                   Insys_Anthem_001406619
Insys_Anthem_001406622                   Insys_Anthem_001406622
Insys_Anthem_001406624                   Insys_Anthem_001406624
Insys_Anthem_001406625                   Insys_Anthem_001406625
Insys_Anthem_001406626                   Insys_Anthem_001406626
Insys_Anthem_001406642                   Insys_Anthem_001406642
Insys_Anthem_001406643                   Insys_Anthem_001406643
Insys_Anthem_001406644                   Insys_Anthem_001406644

                                                    1940
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1942 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406648                   Insys_Anthem_001406648
Insys_Anthem_001406651                   Insys_Anthem_001406651
Insys_Anthem_001406653                   Insys_Anthem_001406653
Insys_Anthem_001406671                   Insys_Anthem_001406671
Insys_Anthem_001406673                   Insys_Anthem_001406673
Insys_Anthem_001406682                   Insys_Anthem_001406682
Insys_Anthem_001406683                   Insys_Anthem_001406683
Insys_Anthem_001406684                   Insys_Anthem_001406684
Insys_Anthem_001406685                   Insys_Anthem_001406685
Insys_Anthem_001406686                   Insys_Anthem_001406686
Insys_Anthem_001406687                   Insys_Anthem_001406687
Insys_Anthem_001406690                   Insys_Anthem_001406690
Insys_Anthem_001406691                   Insys_Anthem_001406691
Insys_Anthem_001406700                   Insys_Anthem_001406700
Insys_Anthem_001406701                   Insys_Anthem_001406701
Insys_Anthem_001406703                   Insys_Anthem_001406703
Insys_Anthem_001406706                   Insys_Anthem_001406706
Insys_Anthem_001406708                   Insys_Anthem_001406708
Insys_Anthem_001406715                   Insys_Anthem_001406715
Insys_Anthem_001406716                   Insys_Anthem_001406716
Insys_Anthem_001406722                   Insys_Anthem_001406722
Insys_Anthem_001406723                   Insys_Anthem_001406723
Insys_Anthem_001406727                   Insys_Anthem_001406727
Insys_Anthem_001406731                   Insys_Anthem_001406731
Insys_Anthem_001406733                   Insys_Anthem_001406733
Insys_Anthem_001406734                   Insys_Anthem_001406734
Insys_Anthem_001406745                   Insys_Anthem_001406745
Insys_Anthem_001406750                   Insys_Anthem_001406750
Insys_Anthem_001406751                   Insys_Anthem_001406751
Insys_Anthem_001406753                   Insys_Anthem_001406753
Insys_Anthem_001406757                   Insys_Anthem_001406757
Insys_Anthem_001406762                   Insys_Anthem_001406762
Insys_Anthem_001406772                   Insys_Anthem_001406772
Insys_Anthem_001406775                   Insys_Anthem_001406775
Insys_Anthem_001406779                   Insys_Anthem_001406779
Insys_Anthem_001406780                   Insys_Anthem_001406780
Insys_Anthem_001406781                   Insys_Anthem_001406781
Insys_Anthem_001406787                   Insys_Anthem_001406787
Insys_Anthem_001406789                   Insys_Anthem_001406789
Insys_Anthem_001406791                   Insys_Anthem_001406791
Insys_Anthem_001406792                   Insys_Anthem_001406792
Insys_Anthem_001406798                   Insys_Anthem_001406798
Insys_Anthem_001406799                   Insys_Anthem_001406799
Insys_Anthem_001406800                   Insys_Anthem_001406800
Insys_Anthem_001406803                   Insys_Anthem_001406803
Insys_Anthem_001406804                   Insys_Anthem_001406804
Insys_Anthem_001406809                   Insys_Anthem_001406809

                                                    1941
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1943 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406810                   Insys_Anthem_001406810
Insys_Anthem_001406811                   Insys_Anthem_001406811
Insys_Anthem_001406815                   Insys_Anthem_001406815
Insys_Anthem_001406816                   Insys_Anthem_001406816
Insys_Anthem_001406817                   Insys_Anthem_001406817
Insys_Anthem_001406824                   Insys_Anthem_001406824
Insys_Anthem_001406826                   Insys_Anthem_001406826
Insys_Anthem_001406827                   Insys_Anthem_001406827
Insys_Anthem_001406830                   Insys_Anthem_001406830
Insys_Anthem_001406832                   Insys_Anthem_001406832
Insys_Anthem_001406833                   Insys_Anthem_001406833
Insys_Anthem_001406834                   Insys_Anthem_001406834
Insys_Anthem_001406835                   Insys_Anthem_001406835
Insys_Anthem_001406838                   Insys_Anthem_001406838
Insys_Anthem_001406839                   Insys_Anthem_001406839
Insys_Anthem_001406843                   Insys_Anthem_001406843
Insys_Anthem_001406847                   Insys_Anthem_001406847
Insys_Anthem_001406853                   Insys_Anthem_001406853
Insys_Anthem_001406854                   Insys_Anthem_001406854
Insys_Anthem_001406857                   Insys_Anthem_001406857
Insys_Anthem_001406860                   Insys_Anthem_001406860
Insys_Anthem_001406865                   Insys_Anthem_001406865
Insys_Anthem_001406866                   Insys_Anthem_001406866
Insys_Anthem_001406869                   Insys_Anthem_001406869
Insys_Anthem_001406872                   Insys_Anthem_001406872
Insys_Anthem_001406876                   Insys_Anthem_001406876
Insys_Anthem_001406877                   Insys_Anthem_001406877
Insys_Anthem_001406878                   Insys_Anthem_001406878
Insys_Anthem_001406880                   Insys_Anthem_001406880
Insys_Anthem_001406883                   Insys_Anthem_001406883
Insys_Anthem_001406886                   Insys_Anthem_001406886
Insys_Anthem_001406887                   Insys_Anthem_001406887
Insys_Anthem_001406889                   Insys_Anthem_001406889
Insys_Anthem_001406890                   Insys_Anthem_001406890
Insys_Anthem_001406891                   Insys_Anthem_001406891
Insys_Anthem_001406892                   Insys_Anthem_001406892
Insys_Anthem_001406896                   Insys_Anthem_001406896
Insys_Anthem_001406898                   Insys_Anthem_001406898
Insys_Anthem_001406902                   Insys_Anthem_001406902
Insys_Anthem_001406908                   Insys_Anthem_001406908
Insys_Anthem_001406925                   Insys_Anthem_001406925
Insys_Anthem_001406926                   Insys_Anthem_001406926
Insys_Anthem_001406928                   Insys_Anthem_001406928
Insys_Anthem_001406929                   Insys_Anthem_001406929
Insys_Anthem_001406930                   Insys_Anthem_001406930
Insys_Anthem_001406932                   Insys_Anthem_001406932
Insys_Anthem_001406933                   Insys_Anthem_001406933

                                                    1942
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1944 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001406934                   Insys_Anthem_001406934
Insys_Anthem_001406936                   Insys_Anthem_001406936
Insys_Anthem_001406943                   Insys_Anthem_001406943
Insys_Anthem_001406945                   Insys_Anthem_001406945
Insys_Anthem_001406950                   Insys_Anthem_001406950
Insys_Anthem_001406953                   Insys_Anthem_001406953
Insys_Anthem_001406956                   Insys_Anthem_001406956
Insys_Anthem_001406959                   Insys_Anthem_001406959
Insys_Anthem_001406965                   Insys_Anthem_001406965
Insys_Anthem_001406971                   Insys_Anthem_001406971
Insys_Anthem_001406982                   Insys_Anthem_001406982
Insys_Anthem_001406984                   Insys_Anthem_001406984
Insys_Anthem_001406985                   Insys_Anthem_001406985
Insys_Anthem_001406986                   Insys_Anthem_001406986
Insys_Anthem_001406987                   Insys_Anthem_001406987
Insys_Anthem_001407007                   Insys_Anthem_001407007
Insys_Anthem_001407010                   Insys_Anthem_001407010
Insys_Anthem_001407011                   Insys_Anthem_001407011
Insys_Anthem_001407014                   Insys_Anthem_001407014
Insys_Anthem_001407017                   Insys_Anthem_001407017
Insys_Anthem_001407026                   Insys_Anthem_001407026
Insys_Anthem_001407027                   Insys_Anthem_001407027
Insys_Anthem_001407028                   Insys_Anthem_001407028
Insys_Anthem_001407029                   Insys_Anthem_001407029
Insys_Anthem_001407030                   Insys_Anthem_001407030
Insys_Anthem_001407032                   Insys_Anthem_001407032
Insys_Anthem_001407039                   Insys_Anthem_001407039
Insys_Anthem_001407040                   Insys_Anthem_001407040
Insys_Anthem_001407043                   Insys_Anthem_001407043
Insys_Anthem_001407047                   Insys_Anthem_001407047
Insys_Anthem_001407048                   Insys_Anthem_001407048
Insys_Anthem_001407049                   Insys_Anthem_001407049
Insys_Anthem_001407053                   Insys_Anthem_001407053
Insys_Anthem_001407055                   Insys_Anthem_001407055
Insys_Anthem_001407063                   Insys_Anthem_001407063
Insys_Anthem_001407064                   Insys_Anthem_001407064
Insys_Anthem_001407065                   Insys_Anthem_001407065
Insys_Anthem_001407075                   Insys_Anthem_001407075
Insys_Anthem_001407076                   Insys_Anthem_001407076
Insys_Anthem_001407089                   Insys_Anthem_001407089
Insys_Anthem_001407090                   Insys_Anthem_001407090
Insys_Anthem_001407092                   Insys_Anthem_001407092
Insys_Anthem_001407094                   Insys_Anthem_001407094
Insys_Anthem_001407105                   Insys_Anthem_001407105
Insys_Anthem_001407107                   Insys_Anthem_001407107
Insys_Anthem_001407109                   Insys_Anthem_001407109
Insys_Anthem_001407114                   Insys_Anthem_001407114

                                                    1943
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1945 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407124                   Insys_Anthem_001407124
Insys_Anthem_001407127                   Insys_Anthem_001407127
Insys_Anthem_001407137                   Insys_Anthem_001407137
Insys_Anthem_001407140                   Insys_Anthem_001407140
Insys_Anthem_001407148                   Insys_Anthem_001407148
Insys_Anthem_001407150                   Insys_Anthem_001407150
Insys_Anthem_001407164                   Insys_Anthem_001407164
Insys_Anthem_001407165                   Insys_Anthem_001407165
Insys_Anthem_001407166                   Insys_Anthem_001407166
Insys_Anthem_001407183                   Insys_Anthem_001407183
Insys_Anthem_001407184                   Insys_Anthem_001407184
Insys_Anthem_001407191                   Insys_Anthem_001407191
Insys_Anthem_001407197                   Insys_Anthem_001407197
Insys_Anthem_001407208                   Insys_Anthem_001407208
Insys_Anthem_001407214                   Insys_Anthem_001407214
Insys_Anthem_001407215                   Insys_Anthem_001407215
Insys_Anthem_001407218                   Insys_Anthem_001407218
Insys_Anthem_001407221                   Insys_Anthem_001407221
Insys_Anthem_001407234                   Insys_Anthem_001407234
Insys_Anthem_001407235                   Insys_Anthem_001407235
Insys_Anthem_001407236                   Insys_Anthem_001407236
Insys_Anthem_001407237                   Insys_Anthem_001407237
Insys_Anthem_001407238                   Insys_Anthem_001407238
Insys_Anthem_001407243                   Insys_Anthem_001407243
Insys_Anthem_001407252                   Insys_Anthem_001407252
Insys_Anthem_001407260                   Insys_Anthem_001407260
Insys_Anthem_001407270                   Insys_Anthem_001407270
Insys_Anthem_001407271                   Insys_Anthem_001407271
Insys_Anthem_001407281                   Insys_Anthem_001407281
Insys_Anthem_001407282                   Insys_Anthem_001407282
Insys_Anthem_001407283                   Insys_Anthem_001407283
Insys_Anthem_001407284                   Insys_Anthem_001407284
Insys_Anthem_001407299                   Insys_Anthem_001407299
Insys_Anthem_001407310                   Insys_Anthem_001407310
Insys_Anthem_001407329                   Insys_Anthem_001407329
Insys_Anthem_001407334                   Insys_Anthem_001407334
Insys_Anthem_001407335                   Insys_Anthem_001407335
Insys_Anthem_001407339                   Insys_Anthem_001407339
Insys_Anthem_001407340                   Insys_Anthem_001407340
Insys_Anthem_001407349                   Insys_Anthem_001407349
Insys_Anthem_001407353                   Insys_Anthem_001407353
Insys_Anthem_001407355                   Insys_Anthem_001407355
Insys_Anthem_001407356                   Insys_Anthem_001407356
Insys_Anthem_001407360                   Insys_Anthem_001407360
Insys_Anthem_001407365                   Insys_Anthem_001407365
Insys_Anthem_001407371                   Insys_Anthem_001407371
Insys_Anthem_001407374                   Insys_Anthem_001407374

                                                    1944
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1946 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407379                   Insys_Anthem_001407379
Insys_Anthem_001407380                   Insys_Anthem_001407380
Insys_Anthem_001407381                   Insys_Anthem_001407381
Insys_Anthem_001407386                   Insys_Anthem_001407386
Insys_Anthem_001407387                   Insys_Anthem_001407387
Insys_Anthem_001407395                   Insys_Anthem_001407395
Insys_Anthem_001407398                   Insys_Anthem_001407398
Insys_Anthem_001407407                   Insys_Anthem_001407407
Insys_Anthem_001407411                   Insys_Anthem_001407411
Insys_Anthem_001407415                   Insys_Anthem_001407415
Insys_Anthem_001407418                   Insys_Anthem_001407418
Insys_Anthem_001407420                   Insys_Anthem_001407420
Insys_Anthem_001407429                   Insys_Anthem_001407429
Insys_Anthem_001407430                   Insys_Anthem_001407430
Insys_Anthem_001407432                   Insys_Anthem_001407432
Insys_Anthem_001407434                   Insys_Anthem_001407434
Insys_Anthem_001407444                   Insys_Anthem_001407444
Insys_Anthem_001407447                   Insys_Anthem_001407447
Insys_Anthem_001407448                   Insys_Anthem_001407448
Insys_Anthem_001407449                   Insys_Anthem_001407449
Insys_Anthem_001407450                   Insys_Anthem_001407450
Insys_Anthem_001407456                   Insys_Anthem_001407456
Insys_Anthem_001407459                   Insys_Anthem_001407459
Insys_Anthem_001407464                   Insys_Anthem_001407464
Insys_Anthem_001407468                   Insys_Anthem_001407468
Insys_Anthem_001407486                   Insys_Anthem_001407486
Insys_Anthem_001407488                   Insys_Anthem_001407488
Insys_Anthem_001407499                   Insys_Anthem_001407499
Insys_Anthem_001407500                   Insys_Anthem_001407500
Insys_Anthem_001407502                   Insys_Anthem_001407502
Insys_Anthem_001407511                   Insys_Anthem_001407511
Insys_Anthem_001407517                   Insys_Anthem_001407517
Insys_Anthem_001407519                   Insys_Anthem_001407519
Insys_Anthem_001407529                   Insys_Anthem_001407529
Insys_Anthem_001407530                   Insys_Anthem_001407530
Insys_Anthem_001407532                   Insys_Anthem_001407532
Insys_Anthem_001407533                   Insys_Anthem_001407533
Insys_Anthem_001407537                   Insys_Anthem_001407537
Insys_Anthem_001407540                   Insys_Anthem_001407540
Insys_Anthem_001407541                   Insys_Anthem_001407541
Insys_Anthem_001407543                   Insys_Anthem_001407543
Insys_Anthem_001407544                   Insys_Anthem_001407544
Insys_Anthem_001407547                   Insys_Anthem_001407547
Insys_Anthem_001407548                   Insys_Anthem_001407548
Insys_Anthem_001407549                   Insys_Anthem_001407549
Insys_Anthem_001407550                   Insys_Anthem_001407550
Insys_Anthem_001407553                   Insys_Anthem_001407553

                                                    1945
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1947 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407554                   Insys_Anthem_001407554
Insys_Anthem_001407555                   Insys_Anthem_001407555
Insys_Anthem_001407556                   Insys_Anthem_001407556
Insys_Anthem_001407557                   Insys_Anthem_001407557
Insys_Anthem_001407558                   Insys_Anthem_001407558
Insys_Anthem_001407559                   Insys_Anthem_001407559
Insys_Anthem_001407560                   Insys_Anthem_001407560
Insys_Anthem_001407561                   Insys_Anthem_001407561
Insys_Anthem_001407562                   Insys_Anthem_001407562
Insys_Anthem_001407566                   Insys_Anthem_001407566
Insys_Anthem_001407567                   Insys_Anthem_001407567
Insys_Anthem_001407571                   Insys_Anthem_001407571
Insys_Anthem_001407574                   Insys_Anthem_001407574
Insys_Anthem_001407576                   Insys_Anthem_001407576
Insys_Anthem_001407578                   Insys_Anthem_001407578
Insys_Anthem_001407579                   Insys_Anthem_001407579
Insys_Anthem_001407580                   Insys_Anthem_001407580
Insys_Anthem_001407581                   Insys_Anthem_001407581
Insys_Anthem_001407582                   Insys_Anthem_001407582
Insys_Anthem_001407585                   Insys_Anthem_001407585
Insys_Anthem_001407587                   Insys_Anthem_001407587
Insys_Anthem_001407588                   Insys_Anthem_001407588
Insys_Anthem_001407590                   Insys_Anthem_001407590
Insys_Anthem_001407591                   Insys_Anthem_001407591
Insys_Anthem_001407594                   Insys_Anthem_001407594
Insys_Anthem_001407595                   Insys_Anthem_001407595
Insys_Anthem_001407596                   Insys_Anthem_001407596
Insys_Anthem_001407598                   Insys_Anthem_001407598
Insys_Anthem_001407599                   Insys_Anthem_001407599
Insys_Anthem_001407605                   Insys_Anthem_001407605
Insys_Anthem_001407606                   Insys_Anthem_001407606
Insys_Anthem_001407607                   Insys_Anthem_001407607
Insys_Anthem_001407609                   Insys_Anthem_001407609
Insys_Anthem_001407610                   Insys_Anthem_001407610
Insys_Anthem_001407611                   Insys_Anthem_001407611
Insys_Anthem_001407612                   Insys_Anthem_001407612
Insys_Anthem_001407613                   Insys_Anthem_001407613
Insys_Anthem_001407614                   Insys_Anthem_001407614
Insys_Anthem_001407616                   Insys_Anthem_001407616
Insys_Anthem_001407620                   Insys_Anthem_001407620
Insys_Anthem_001407622                   Insys_Anthem_001407622
Insys_Anthem_001407623                   Insys_Anthem_001407623
Insys_Anthem_001407625                   Insys_Anthem_001407625
Insys_Anthem_001407626                   Insys_Anthem_001407626
Insys_Anthem_001407628                   Insys_Anthem_001407628
Insys_Anthem_001407629                   Insys_Anthem_001407629
Insys_Anthem_001407632                   Insys_Anthem_001407632

                                                    1946
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1948 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407635                   Insys_Anthem_001407635
Insys_Anthem_001407636                   Insys_Anthem_001407636
Insys_Anthem_001407637                   Insys_Anthem_001407637
Insys_Anthem_001407638                   Insys_Anthem_001407638
Insys_Anthem_001407639                   Insys_Anthem_001407639
Insys_Anthem_001407640                   Insys_Anthem_001407640
Insys_Anthem_001407641                   Insys_Anthem_001407641
Insys_Anthem_001407642                   Insys_Anthem_001407642
Insys_Anthem_001407643                   Insys_Anthem_001407643
Insys_Anthem_001407649                   Insys_Anthem_001407649
Insys_Anthem_001407652                   Insys_Anthem_001407652
Insys_Anthem_001407656                   Insys_Anthem_001407656
Insys_Anthem_001407657                   Insys_Anthem_001407657
Insys_Anthem_001407658                   Insys_Anthem_001407658
Insys_Anthem_001407659                   Insys_Anthem_001407659
Insys_Anthem_001407660                   Insys_Anthem_001407660
Insys_Anthem_001407661                   Insys_Anthem_001407661
Insys_Anthem_001407662                   Insys_Anthem_001407662
Insys_Anthem_001407663                   Insys_Anthem_001407663
Insys_Anthem_001407665                   Insys_Anthem_001407665
Insys_Anthem_001407666                   Insys_Anthem_001407666
Insys_Anthem_001407667                   Insys_Anthem_001407667
Insys_Anthem_001407671                   Insys_Anthem_001407671
Insys_Anthem_001407674                   Insys_Anthem_001407674
Insys_Anthem_001407675                   Insys_Anthem_001407675
Insys_Anthem_001407677                   Insys_Anthem_001407677
Insys_Anthem_001407678                   Insys_Anthem_001407678
Insys_Anthem_001407680                   Insys_Anthem_001407680
Insys_Anthem_001407681                   Insys_Anthem_001407681
Insys_Anthem_001407683                   Insys_Anthem_001407683
Insys_Anthem_001407684                   Insys_Anthem_001407684
Insys_Anthem_001407685                   Insys_Anthem_001407685
Insys_Anthem_001407686                   Insys_Anthem_001407686
Insys_Anthem_001407688                   Insys_Anthem_001407688
Insys_Anthem_001407689                   Insys_Anthem_001407689
Insys_Anthem_001407690                   Insys_Anthem_001407690
Insys_Anthem_001407691                   Insys_Anthem_001407691
Insys_Anthem_001407692                   Insys_Anthem_001407692
Insys_Anthem_001407693                   Insys_Anthem_001407693
Insys_Anthem_001407695                   Insys_Anthem_001407695
Insys_Anthem_001407696                   Insys_Anthem_001407696
Insys_Anthem_001407697                   Insys_Anthem_001407697
Insys_Anthem_001407698                   Insys_Anthem_001407698
Insys_Anthem_001407699                   Insys_Anthem_001407699
Insys_Anthem_001407700                   Insys_Anthem_001407700
Insys_Anthem_001407701                   Insys_Anthem_001407701
Insys_Anthem_001407702                   Insys_Anthem_001407702

                                                    1947
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1949 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407704                   Insys_Anthem_001407704
Insys_Anthem_001407705                   Insys_Anthem_001407705
Insys_Anthem_001407707                   Insys_Anthem_001407707
Insys_Anthem_001407708                   Insys_Anthem_001407708
Insys_Anthem_001407710                   Insys_Anthem_001407710
Insys_Anthem_001407711                   Insys_Anthem_001407711
Insys_Anthem_001407712                   Insys_Anthem_001407712
Insys_Anthem_001407713                   Insys_Anthem_001407713
Insys_Anthem_001407714                   Insys_Anthem_001407714
Insys_Anthem_001407715                   Insys_Anthem_001407715
Insys_Anthem_001407716                   Insys_Anthem_001407716
Insys_Anthem_001407717                   Insys_Anthem_001407717
Insys_Anthem_001407718                   Insys_Anthem_001407718
Insys_Anthem_001407719                   Insys_Anthem_001407719
Insys_Anthem_001407720                   Insys_Anthem_001407720
Insys_Anthem_001407721                   Insys_Anthem_001407721
Insys_Anthem_001407722                   Insys_Anthem_001407722
Insys_Anthem_001407724                   Insys_Anthem_001407724
Insys_Anthem_001407726                   Insys_Anthem_001407726
Insys_Anthem_001407727                   Insys_Anthem_001407727
Insys_Anthem_001407728                   Insys_Anthem_001407728
Insys_Anthem_001407729                   Insys_Anthem_001407729
Insys_Anthem_001407730                   Insys_Anthem_001407730
Insys_Anthem_001407731                   Insys_Anthem_001407731
Insys_Anthem_001407733                   Insys_Anthem_001407733
Insys_Anthem_001407734                   Insys_Anthem_001407734
Insys_Anthem_001407736                   Insys_Anthem_001407736
Insys_Anthem_001407738                   Insys_Anthem_001407738
Insys_Anthem_001407739                   Insys_Anthem_001407739
Insys_Anthem_001407740                   Insys_Anthem_001407740
Insys_Anthem_001407741                   Insys_Anthem_001407741
Insys_Anthem_001407742                   Insys_Anthem_001407742
Insys_Anthem_001407743                   Insys_Anthem_001407743
Insys_Anthem_001407744                   Insys_Anthem_001407744
Insys_Anthem_001407745                   Insys_Anthem_001407745
Insys_Anthem_001407746                   Insys_Anthem_001407746
Insys_Anthem_001407747                   Insys_Anthem_001407747
Insys_Anthem_001407748                   Insys_Anthem_001407748
Insys_Anthem_001407749                   Insys_Anthem_001407749
Insys_Anthem_001407751                   Insys_Anthem_001407751
Insys_Anthem_001407752                   Insys_Anthem_001407752
Insys_Anthem_001407753                   Insys_Anthem_001407753
Insys_Anthem_001407756                   Insys_Anthem_001407756
Insys_Anthem_001407764                   Insys_Anthem_001407764
Insys_Anthem_001407778                   Insys_Anthem_001407778
Insys_Anthem_001407779                   Insys_Anthem_001407779
Insys_Anthem_001407780                   Insys_Anthem_001407780

                                                    1948
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1950 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407783                   Insys_Anthem_001407783
Insys_Anthem_001407784                   Insys_Anthem_001407784
Insys_Anthem_001407785                   Insys_Anthem_001407785
Insys_Anthem_001407786                   Insys_Anthem_001407786
Insys_Anthem_001407787                   Insys_Anthem_001407787
Insys_Anthem_001407789                   Insys_Anthem_001407789
Insys_Anthem_001407790                   Insys_Anthem_001407790
Insys_Anthem_001407791                   Insys_Anthem_001407791
Insys_Anthem_001407793                   Insys_Anthem_001407793
Insys_Anthem_001407794                   Insys_Anthem_001407794
Insys_Anthem_001407795                   Insys_Anthem_001407795
Insys_Anthem_001407797                   Insys_Anthem_001407797
Insys_Anthem_001407798                   Insys_Anthem_001407798
Insys_Anthem_001407799                   Insys_Anthem_001407799
Insys_Anthem_001407800                   Insys_Anthem_001407800
Insys_Anthem_001407801                   Insys_Anthem_001407801
Insys_Anthem_001407802                   Insys_Anthem_001407802
Insys_Anthem_001407803                   Insys_Anthem_001407803
Insys_Anthem_001407804                   Insys_Anthem_001407804
Insys_Anthem_001407805                   Insys_Anthem_001407805
Insys_Anthem_001407806                   Insys_Anthem_001407806
Insys_Anthem_001407808                   Insys_Anthem_001407808
Insys_Anthem_001407809                   Insys_Anthem_001407809
Insys_Anthem_001407811                   Insys_Anthem_001407811
Insys_Anthem_001407812                   Insys_Anthem_001407812
Insys_Anthem_001407813                   Insys_Anthem_001407813
Insys_Anthem_001407815                   Insys_Anthem_001407815
Insys_Anthem_001407816                   Insys_Anthem_001407816
Insys_Anthem_001407817                   Insys_Anthem_001407817
Insys_Anthem_001407818                   Insys_Anthem_001407818
Insys_Anthem_001407820                   Insys_Anthem_001407820
Insys_Anthem_001407825                   Insys_Anthem_001407825
Insys_Anthem_001407826                   Insys_Anthem_001407826
Insys_Anthem_001407827                   Insys_Anthem_001407827
Insys_Anthem_001407828                   Insys_Anthem_001407828
Insys_Anthem_001407829                   Insys_Anthem_001407829
Insys_Anthem_001407830                   Insys_Anthem_001407830
Insys_Anthem_001407831                   Insys_Anthem_001407831
Insys_Anthem_001407832                   Insys_Anthem_001407832
Insys_Anthem_001407833                   Insys_Anthem_001407833
Insys_Anthem_001407835                   Insys_Anthem_001407835
Insys_Anthem_001407837                   Insys_Anthem_001407837
Insys_Anthem_001407838                   Insys_Anthem_001407838
Insys_Anthem_001407839                   Insys_Anthem_001407839
Insys_Anthem_001407841                   Insys_Anthem_001407841
Insys_Anthem_001407842                   Insys_Anthem_001407842
Insys_Anthem_001407844                   Insys_Anthem_001407844

                                                    1949
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1951 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407845                   Insys_Anthem_001407845
Insys_Anthem_001407846                   Insys_Anthem_001407846
Insys_Anthem_001407847                   Insys_Anthem_001407847
Insys_Anthem_001407848                   Insys_Anthem_001407848
Insys_Anthem_001407850                   Insys_Anthem_001407850
Insys_Anthem_001407851                   Insys_Anthem_001407851
Insys_Anthem_001407852                   Insys_Anthem_001407852
Insys_Anthem_001407853                   Insys_Anthem_001407853
Insys_Anthem_001407854                   Insys_Anthem_001407854
Insys_Anthem_001407855                   Insys_Anthem_001407855
Insys_Anthem_001407856                   Insys_Anthem_001407856
Insys_Anthem_001407857                   Insys_Anthem_001407857
Insys_Anthem_001407859                   Insys_Anthem_001407859
Insys_Anthem_001407866                   Insys_Anthem_001407866
Insys_Anthem_001407868                   Insys_Anthem_001407868
Insys_Anthem_001407869                   Insys_Anthem_001407869
Insys_Anthem_001407873                   Insys_Anthem_001407873
Insys_Anthem_001407874                   Insys_Anthem_001407874
Insys_Anthem_001407875                   Insys_Anthem_001407875
Insys_Anthem_001407876                   Insys_Anthem_001407876
Insys_Anthem_001407877                   Insys_Anthem_001407877
Insys_Anthem_001407878                   Insys_Anthem_001407878
Insys_Anthem_001407879                   Insys_Anthem_001407879
Insys_Anthem_001407880                   Insys_Anthem_001407880
Insys_Anthem_001407881                   Insys_Anthem_001407881
Insys_Anthem_001407882                   Insys_Anthem_001407882
Insys_Anthem_001407883                   Insys_Anthem_001407883
Insys_Anthem_001407884                   Insys_Anthem_001407884
Insys_Anthem_001407885                   Insys_Anthem_001407885
Insys_Anthem_001407886                   Insys_Anthem_001407886
Insys_Anthem_001407889                   Insys_Anthem_001407889
Insys_Anthem_001407891                   Insys_Anthem_001407891
Insys_Anthem_001407892                   Insys_Anthem_001407892
Insys_Anthem_001407893                   Insys_Anthem_001407893
Insys_Anthem_001407894                   Insys_Anthem_001407894
Insys_Anthem_001407895                   Insys_Anthem_001407895
Insys_Anthem_001407896                   Insys_Anthem_001407896
Insys_Anthem_001407898                   Insys_Anthem_001407898
Insys_Anthem_001407899                   Insys_Anthem_001407899
Insys_Anthem_001407902                   Insys_Anthem_001407902
Insys_Anthem_001407904                   Insys_Anthem_001407904
Insys_Anthem_001407905                   Insys_Anthem_001407905
Insys_Anthem_001407908                   Insys_Anthem_001407908
Insys_Anthem_001407911                   Insys_Anthem_001407911
Insys_Anthem_001407912                   Insys_Anthem_001407912
Insys_Anthem_001407913                   Insys_Anthem_001407913
Insys_Anthem_001407915                   Insys_Anthem_001407915

                                                    1950
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1952 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001407916                   Insys_Anthem_001407916
Insys_Anthem_001407919                   Insys_Anthem_001407919
Insys_Anthem_001407920                   Insys_Anthem_001407920
Insys_Anthem_001407921                   Insys_Anthem_001407921
Insys_Anthem_001407922                   Insys_Anthem_001407922
Insys_Anthem_001407924                   Insys_Anthem_001407924
Insys_Anthem_001407925                   Insys_Anthem_001407925
Insys_Anthem_001407950                   Insys_Anthem_001407950
Insys_Anthem_001407985                   Insys_Anthem_001407985
Insys_Anthem_001407986                   Insys_Anthem_001407986
Insys_Anthem_001408008                   Insys_Anthem_001408008
Insys_Anthem_001408033                   Insys_Anthem_001408033
Insys_Anthem_001408049                   Insys_Anthem_001408049
Insys_Anthem_001408051                   Insys_Anthem_001408051
Insys_Anthem_001408052                   Insys_Anthem_001408052
Insys_Anthem_001408057                   Insys_Anthem_001408057
Insys_Anthem_001408102                   Insys_Anthem_001408102
Insys_Anthem_001408103                   Insys_Anthem_001408103
Insys_Anthem_001408104                   Insys_Anthem_001408104
Insys_Anthem_001408105                   Insys_Anthem_001408105
Insys_Anthem_001408106                   Insys_Anthem_001408106
Insys_Anthem_001408107                   Insys_Anthem_001408107
Insys_Anthem_001408108                   Insys_Anthem_001408108
Insys_Anthem_001408109                   Insys_Anthem_001408109
Insys_Anthem_001408110                   Insys_Anthem_001408110
Insys_Anthem_001408111                   Insys_Anthem_001408111
Insys_Anthem_001408146                   Insys_Anthem_001408146
Insys_Anthem_001408181                   Insys_Anthem_001408181
Insys_Anthem_001408253                   Insys_Anthem_001408253
Insys_Anthem_001408254                   Insys_Anthem_001408254
Insys_Anthem_001408269                   Insys_Anthem_001408269
Insys_Anthem_001408317                   Insys_Anthem_001408317
Insys_Anthem_001408443                   Insys_Anthem_001408443
Insys_Anthem_001408444                   Insys_Anthem_001408444
Insys_Anthem_001408451                   Insys_Anthem_001408451
Insys_Anthem_001408456                   Insys_Anthem_001408456
Insys_Anthem_001408492                   Insys_Anthem_001408492
Insys_Anthem_001408498                   Insys_Anthem_001408498
Insys_Anthem_001408520                   Insys_Anthem_001408520
Insys_Anthem_001408524                   Insys_Anthem_001408524
Insys_Anthem_001408526                   Insys_Anthem_001408526
Insys_Anthem_001408527                   Insys_Anthem_001408527
Insys_Anthem_001408528                   Insys_Anthem_001408528
Insys_Anthem_001408533                   Insys_Anthem_001408533
Insys_Anthem_001408539                   Insys_Anthem_001408539
Insys_Anthem_001408541                   Insys_Anthem_001408541
Insys_Anthem_001408565                   Insys_Anthem_001408565

                                                    1951
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1953 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001408629                   Insys_Anthem_001408629
Insys_Anthem_001408630                   Insys_Anthem_001408630
Insys_Anthem_001408631                   Insys_Anthem_001408631
Insys_Anthem_001408632                   Insys_Anthem_001408632
Insys_Anthem_001408633                   Insys_Anthem_001408633
Insys_Anthem_001408634                   Insys_Anthem_001408634
Insys_Anthem_001408635                   Insys_Anthem_001408635
Insys_Anthem_001408647                   Insys_Anthem_001408647
Insys_Anthem_001408648                   Insys_Anthem_001408648
Insys_Anthem_001408649                   Insys_Anthem_001408649
Insys_Anthem_001408650                   Insys_Anthem_001408650
Insys_Anthem_001408651                   Insys_Anthem_001408651
Insys_Anthem_001408652                   Insys_Anthem_001408652
Insys_Anthem_001408653                   Insys_Anthem_001408653
Insys_Anthem_001408654                   Insys_Anthem_001408654
Insys_Anthem_001408655                   Insys_Anthem_001408655
Insys_Anthem_001408658                   Insys_Anthem_001408658
Insys_Anthem_001408659                   Insys_Anthem_001408659
Insys_Anthem_001408683                   Insys_Anthem_001408683
Insys_Anthem_001408685                   Insys_Anthem_001408685
Insys_Anthem_001408687                   Insys_Anthem_001408687
Insys_Anthem_001408692                   Insys_Anthem_001408692
Insys_Anthem_001408708                   Insys_Anthem_001408708
Insys_Anthem_001408710                   Insys_Anthem_001408710
Insys_Anthem_001408717                   Insys_Anthem_001408717
Insys_Anthem_001408718                   Insys_Anthem_001408718
Insys_Anthem_001408728                   Insys_Anthem_001408728
Insys_Anthem_001408732                   Insys_Anthem_001408732
Insys_Anthem_001408733                   Insys_Anthem_001408733
Insys_Anthem_001408744                   Insys_Anthem_001408744
Insys_Anthem_001408746                   Insys_Anthem_001408746
Insys_Anthem_001408747                   Insys_Anthem_001408747
Insys_Anthem_001408748                   Insys_Anthem_001408748
Insys_Anthem_001408755                   Insys_Anthem_001408755
Insys_Anthem_001408763                   Insys_Anthem_001408763
Insys_Anthem_001408771                   Insys_Anthem_001408771
Insys_Anthem_001408772                   Insys_Anthem_001408772
Insys_Anthem_001408773                   Insys_Anthem_001408773
Insys_Anthem_001408804                   Insys_Anthem_001408804
Insys_Anthem_001408805                   Insys_Anthem_001408805
Insys_Anthem_001408809                   Insys_Anthem_001408809
Insys_Anthem_001408835                   Insys_Anthem_001408835
Insys_Anthem_001408836                   Insys_Anthem_001408836
Insys_Anthem_001408837                   Insys_Anthem_001408837
Insys_Anthem_001408867                   Insys_Anthem_001408867
Insys_Anthem_001408868                   Insys_Anthem_001408868
Insys_Anthem_001408879                   Insys_Anthem_001408879

                                                    1952
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1954 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001408880                   Insys_Anthem_001408880
Insys_Anthem_001408882                   Insys_Anthem_001408882
Insys_Anthem_001408883                   Insys_Anthem_001408883
Insys_Anthem_001408901                   Insys_Anthem_001408901
Insys_Anthem_001408905                   Insys_Anthem_001408905
Insys_Anthem_001408906                   Insys_Anthem_001408906
Insys_Anthem_001408907                   Insys_Anthem_001408907
Insys_Anthem_001408954                   Insys_Anthem_001408954
Insys_Anthem_001408955                   Insys_Anthem_001408955
Insys_Anthem_001408956                   Insys_Anthem_001408956
Insys_Anthem_001408961                   Insys_Anthem_001408961
Insys_Anthem_001408972                   Insys_Anthem_001408972
Insys_Anthem_001408973                   Insys_Anthem_001408973
Insys_Anthem_001408976                   Insys_Anthem_001408976
Insys_Anthem_001408986                   Insys_Anthem_001408986
Insys_Anthem_001408989                   Insys_Anthem_001408989
Insys_Anthem_001408990                   Insys_Anthem_001408990
Insys_Anthem_001408995                   Insys_Anthem_001408995
Insys_Anthem_001408997                   Insys_Anthem_001408997
Insys_Anthem_001408998                   Insys_Anthem_001408998
Insys_Anthem_001409000                   Insys_Anthem_001409000
Insys_Anthem_001409001                   Insys_Anthem_001409001
Insys_Anthem_001409002                   Insys_Anthem_001409002
Insys_Anthem_001409003                   Insys_Anthem_001409003
Insys_Anthem_001409007                   Insys_Anthem_001409007
Insys_Anthem_001409009                   Insys_Anthem_001409009
Insys_Anthem_001409010                   Insys_Anthem_001409010
Insys_Anthem_001409011                   Insys_Anthem_001409011
Insys_Anthem_001409012                   Insys_Anthem_001409012
Insys_Anthem_001409015                   Insys_Anthem_001409015
Insys_Anthem_001409016                   Insys_Anthem_001409016
Insys_Anthem_001409017                   Insys_Anthem_001409017
Insys_Anthem_001409021                   Insys_Anthem_001409021
Insys_Anthem_001409022                   Insys_Anthem_001409022
Insys_Anthem_001409023                   Insys_Anthem_001409023
Insys_Anthem_001409024                   Insys_Anthem_001409024
Insys_Anthem_001409025                   Insys_Anthem_001409025
Insys_Anthem_001409026                   Insys_Anthem_001409026
Insys_Anthem_001409028                   Insys_Anthem_001409028
Insys_Anthem_001409029                   Insys_Anthem_001409029
Insys_Anthem_001409030                   Insys_Anthem_001409030
Insys_Anthem_001409031                   Insys_Anthem_001409031
Insys_Anthem_001409034                   Insys_Anthem_001409034
Insys_Anthem_001409035                   Insys_Anthem_001409035
Insys_Anthem_001409036                   Insys_Anthem_001409036
Insys_Anthem_001409038                   Insys_Anthem_001409038
Insys_Anthem_001409039                   Insys_Anthem_001409039

                                                    1953
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1955 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001409040                   Insys_Anthem_001409040
Insys_Anthem_001409041                   Insys_Anthem_001409041
Insys_Anthem_001409042                   Insys_Anthem_001409042
Insys_Anthem_001409043                   Insys_Anthem_001409043
Insys_Anthem_001409044                   Insys_Anthem_001409044
Insys_Anthem_001409047                   Insys_Anthem_001409047
Insys_Anthem_001409048                   Insys_Anthem_001409048
Insys_Anthem_001409049                   Insys_Anthem_001409049
Insys_Anthem_001409050                   Insys_Anthem_001409050
Insys_Anthem_001409052                   Insys_Anthem_001409052
Insys_Anthem_001409053                   Insys_Anthem_001409053
Insys_Anthem_001409077                   Insys_Anthem_001409077
Insys_Anthem_001409093                   Insys_Anthem_001409093
Insys_Anthem_001409095                   Insys_Anthem_001409095
Insys_Anthem_001409135                   Insys_Anthem_001409135
Insys_Anthem_001409186                   Insys_Anthem_001409186
Insys_Anthem_001409200                   Insys_Anthem_001409200
Insys_Anthem_001409201                   Insys_Anthem_001409201
Insys_Anthem_001409202                   Insys_Anthem_001409202
Insys_Anthem_001409205                   Insys_Anthem_001409205
Insys_Anthem_001409209                   Insys_Anthem_001409209
Insys_Anthem_001409215                   Insys_Anthem_001409215
Insys_Anthem_001409220                   Insys_Anthem_001409220
Insys_Anthem_001409224                   Insys_Anthem_001409224
Insys_Anthem_001409226                   Insys_Anthem_001409226
Insys_Anthem_001409281                   Insys_Anthem_001409281
Insys_Anthem_001409319                   Insys_Anthem_001409319
Insys_Anthem_001409337                   Insys_Anthem_001409337
Insys_Anthem_001409365                   Insys_Anthem_001409365
Insys_Anthem_001409367                   Insys_Anthem_001409367
Insys_Anthem_001409376                   Insys_Anthem_001409376
Insys_Anthem_001409419                   Insys_Anthem_001409419
Insys_Anthem_001409467                   Insys_Anthem_001409467
Insys_Anthem_001409473                   Insys_Anthem_001409473
Insys_Anthem_001409488                   Insys_Anthem_001409488
Insys_Anthem_001409489                   Insys_Anthem_001409489
Insys_Anthem_001409491                   Insys_Anthem_001409491
Insys_Anthem_001409507                   Insys_Anthem_001409507
Insys_Anthem_001409514                   Insys_Anthem_001409514
Insys_Anthem_001409527                   Insys_Anthem_001409527
Insys_Anthem_001409542                   Insys_Anthem_001409542
Insys_Anthem_001409552                   Insys_Anthem_001409552
Insys_Anthem_001409956                   Insys_Anthem_001409956
Insys_Anthem_001409966                   Insys_Anthem_001409966
Insys_Anthem_001409976                   Insys_Anthem_001409976
Insys_Anthem_001410019                   Insys_Anthem_001410019
Insys_Anthem_001410034                   Insys_Anthem_001410034

                                                    1954
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1956 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001410037                   Insys_Anthem_001410037
Insys_Anthem_001410038                   Insys_Anthem_001410038
Insys_Anthem_001410040                   Insys_Anthem_001410040
Insys_Anthem_001410043                   Insys_Anthem_001410043
Insys_Anthem_001410045                   Insys_Anthem_001410045
Insys_Anthem_001410055                   Insys_Anthem_001410055
Insys_Anthem_001410062                   Insys_Anthem_001410062
Insys_Anthem_001410096                   Insys_Anthem_001410096
Insys_Anthem_001410152                   Insys_Anthem_001410152
Insys_Anthem_001410153                   Insys_Anthem_001410153
Insys_Anthem_001410154                   Insys_Anthem_001410154
Insys_Anthem_001410235                   Insys_Anthem_001410235
Insys_Anthem_001410241                   Insys_Anthem_001410241
Insys_Anthem_001410286                   Insys_Anthem_001410286
Insys_Anthem_001410294                   Insys_Anthem_001410294
Insys_Anthem_001410299                   Insys_Anthem_001410299
Insys_Anthem_001410303                   Insys_Anthem_001410303
Insys_Anthem_001410304                   Insys_Anthem_001410304
Insys_Anthem_001410314                   Insys_Anthem_001410314
Insys_Anthem_001410334                   Insys_Anthem_001410334
Insys_Anthem_001410335                   Insys_Anthem_001410335
Insys_Anthem_001410535                   Insys_Anthem_001410535
Insys_Anthem_001410544                   Insys_Anthem_001410544
Insys_Anthem_001410546                   Insys_Anthem_001410546
Insys_Anthem_001410551                   Insys_Anthem_001410551
Insys_Anthem_001410564                   Insys_Anthem_001410564
Insys_Anthem_001410568                   Insys_Anthem_001410568
Insys_Anthem_001410578                   Insys_Anthem_001410578
Insys_Anthem_001410690                   Insys_Anthem_001410690
Insys_Anthem_001411440                   Insys_Anthem_001411440
Insys_Anthem_001411516                   Insys_Anthem_001411516
Insys_Anthem_001411522                   Insys_Anthem_001411522
Insys_Anthem_001411534                   Insys_Anthem_001411534
Insys_Anthem_001411540                   Insys_Anthem_001411540
Insys_Anthem_001411551                   Insys_Anthem_001411551
Insys_Anthem_001411819                   Insys_Anthem_001411819
Insys_Anthem_001411824                   Insys_Anthem_001411824
Insys_Anthem_001412063                   Insys_Anthem_001412063
Insys_Anthem_001412120                   Insys_Anthem_001412120
Insys_Anthem_001412125                   Insys_Anthem_001412125
Insys_Anthem_001412156                   Insys_Anthem_001412156
Insys_Anthem_001412179                   Insys_Anthem_001412179
Insys_Anthem_001412186                   Insys_Anthem_001412186
Insys_Anthem_001412187                   Insys_Anthem_001412187
Insys_Anthem_001412191                   Insys_Anthem_001412191
Insys_Anthem_001412195                   Insys_Anthem_001412195
Insys_Anthem_001412237                   Insys_Anthem_001412237

                                                    1955
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1957 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001412238                   Insys_Anthem_001412238
Insys_Anthem_001412386                   Insys_Anthem_001412386
Insys_Anthem_001412388                   Insys_Anthem_001412388
Insys_Anthem_001412477                   Insys_Anthem_001412477
Insys_Anthem_001412480                   Insys_Anthem_001412480
Insys_Anthem_001412692                   Insys_Anthem_001412692
Insys_Anthem_001412694                   Insys_Anthem_001412694
Insys_Anthem_001412700                   Insys_Anthem_001412700
Insys_Anthem_001412701                   Insys_Anthem_001412701
Insys_Anthem_001412702                   Insys_Anthem_001412702
Insys_Anthem_001412704                   Insys_Anthem_001412704
Insys_Anthem_001412762                   Insys_Anthem_001412762
Insys_Anthem_001412763                   Insys_Anthem_001412763
Insys_Anthem_001412764                   Insys_Anthem_001412764
Insys_Anthem_001412766                   Insys_Anthem_001412766
Insys_Anthem_001412789                   Insys_Anthem_001412789
Insys_Anthem_001412790                   Insys_Anthem_001412790
Insys_Anthem_001412792                   Insys_Anthem_001412792
Insys_Anthem_001412794                   Insys_Anthem_001412794
Insys_Anthem_001413007                   Insys_Anthem_001413007
Insys_Anthem_001413014                   Insys_Anthem_001413014
Insys_Anthem_001413332                   Insys_Anthem_001413332
Insys_Anthem_001413381                   Insys_Anthem_001413381
Insys_Anthem_001413385                   Insys_Anthem_001413385
Insys_Anthem_001413450                   Insys_Anthem_001413450
Insys_Anthem_001413481                   Insys_Anthem_001413481
Insys_Anthem_001413513                   Insys_Anthem_001413513
Insys_Anthem_001413537                   Insys_Anthem_001413537
Insys_Anthem_001413635                   Insys_Anthem_001413635
Insys_Anthem_001413661                   Insys_Anthem_001413661
Insys_Anthem_001413691                   Insys_Anthem_001413691
Insys_Anthem_001413723                   Insys_Anthem_001413723
Insys_Anthem_001413729                   Insys_Anthem_001413729
Insys_Anthem_001413735                   Insys_Anthem_001413735
Insys_Anthem_001413749                   Insys_Anthem_001413749
Insys_Anthem_001413787                   Insys_Anthem_001413787
Insys_Anthem_001413805                   Insys_Anthem_001413805
Insys_Anthem_001413887                   Insys_Anthem_001413887
Insys_Anthem_001413970                   Insys_Anthem_001413970
Insys_Anthem_001413974                   Insys_Anthem_001413974
Insys_Anthem_001413993                   Insys_Anthem_001413993
Insys_Anthem_001413994                   Insys_Anthem_001413994
Insys_Anthem_001414157                   Insys_Anthem_001414157
Insys_Anthem_001414173                   Insys_Anthem_001414173
Insys_Anthem_001414240                   Insys_Anthem_001414240
Insys_Anthem_001414283                   Insys_Anthem_001414283
Insys_Anthem_001414287                   Insys_Anthem_001414287

                                                    1956
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1958 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001414293                   Insys_Anthem_001414293
Insys_Anthem_001414294                   Insys_Anthem_001414294
Insys_Anthem_001414378                   Insys_Anthem_001414378
Insys_Anthem_001414463                   Insys_Anthem_001414463
Insys_Anthem_001414465                   Insys_Anthem_001414465
Insys_Anthem_001414675                   Insys_Anthem_001414675
Insys_Anthem_001414680                   Insys_Anthem_001414680
Insys_Anthem_001414722                   Insys_Anthem_001414722
Insys_Anthem_001414744                   Insys_Anthem_001414744
Insys_Anthem_001414747                   Insys_Anthem_001414747
Insys_Anthem_001414755                   Insys_Anthem_001414755
Insys_Anthem_001414762                   Insys_Anthem_001414762
Insys_Anthem_001414799                   Insys_Anthem_001414799
Insys_Anthem_001414867                   Insys_Anthem_001414867
Insys_Anthem_001414872                   Insys_Anthem_001414872
Insys_Anthem_001414949                   Insys_Anthem_001414949
Insys_Anthem_001414950                   Insys_Anthem_001414950
Insys_Anthem_001414960                   Insys_Anthem_001414960
Insys_Anthem_001414965                   Insys_Anthem_001414965
Insys_Anthem_001414989                   Insys_Anthem_001414989
Insys_Anthem_001414990                   Insys_Anthem_001414990
Insys_Anthem_001414991                   Insys_Anthem_001414991
Insys_Anthem_001414993                   Insys_Anthem_001414993
Insys_Anthem_001415036                   Insys_Anthem_001415036
Insys_Anthem_001415141                   Insys_Anthem_001415141
Insys_Anthem_001415409                   Insys_Anthem_001415409
Insys_Anthem_001415474                   Insys_Anthem_001415474
Insys_Anthem_001415475                   Insys_Anthem_001415475
Insys_Anthem_001415481                   Insys_Anthem_001415481
Insys_Anthem_001415733                   Insys_Anthem_001415733
Insys_Anthem_001415790                   Insys_Anthem_001415790
Insys_Anthem_001415852                   Insys_Anthem_001415852
Insys_Anthem_001415934                   Insys_Anthem_001415934
Insys_Anthem_001416049                   Insys_Anthem_001416049
Insys_Anthem_001416050                   Insys_Anthem_001416050
Insys_Anthem_001416137                   Insys_Anthem_001416137
Insys_Anthem_001416168                   Insys_Anthem_001416168
Insys_Anthem_001416169                   Insys_Anthem_001416169
Insys_Anthem_001416431                   Insys_Anthem_001416431
Insys_Anthem_001416693                   Insys_Anthem_001416693
Insys_Anthem_001416694                   Insys_Anthem_001416694
Insys_Anthem_001416795                   Insys_Anthem_001416795
Insys_Anthem_001416849                   Insys_Anthem_001416849
Insys_Anthem_001416851                   Insys_Anthem_001416851
Insys_Anthem_001416869                   Insys_Anthem_001416869
Insys_Anthem_001416870                   Insys_Anthem_001416870
Insys_Anthem_001417097                   Insys_Anthem_001417097

                                                    1957
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1959 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001417154                   Insys_Anthem_001417154
Insys_Anthem_001417175                   Insys_Anthem_001417175
Insys_Anthem_001417187                   Insys_Anthem_001417187
Insys_Anthem_001417189                   Insys_Anthem_001417189
Insys_Anthem_001417226                   Insys_Anthem_001417226
Insys_Anthem_001417943                   Insys_Anthem_001417943
Insys_Anthem_001417948                   Insys_Anthem_001417948
Insys_Anthem_001417951                   Insys_Anthem_001417951
Insys_Anthem_001417988                   Insys_Anthem_001417988
Insys_Anthem_001417998                   Insys_Anthem_001417998
Insys_Anthem_001418002                   Insys_Anthem_001418002
Insys_Anthem_001418247                   Insys_Anthem_001418247
Insys_Anthem_001418365                   Insys_Anthem_001418365
Insys_Anthem_001418535                   Insys_Anthem_001418535
Insys_Anthem_001418637                   Insys_Anthem_001418637
Insys_Anthem_001418886                   Insys_Anthem_001418886
Insys_Anthem_001419110                   Insys_Anthem_001419110
Insys_Anthem_001419130                   Insys_Anthem_001419130
Insys_Anthem_001419435                   Insys_Anthem_001419435
Insys_Anthem_001419451                   Insys_Anthem_001419451
Insys_Anthem_001419510                   Insys_Anthem_001419510
Insys_Anthem_001419552                   Insys_Anthem_001419552
Insys_Anthem_001419651                   Insys_Anthem_001419651
Insys_Anthem_001419813                   Insys_Anthem_001419813
Insys_Anthem_001419859                   Insys_Anthem_001419859
Insys_Anthem_001419866                   Insys_Anthem_001419866
Insys_Anthem_001419870                   Insys_Anthem_001419870
Insys_Anthem_001419964                   Insys_Anthem_001419964
Insys_Anthem_001420076                   Insys_Anthem_001420076
Insys_Anthem_001420078                   Insys_Anthem_001420078
Insys_Anthem_001420080                   Insys_Anthem_001420080
Insys_Anthem_001420382                   Insys_Anthem_001420382
Insys_Anthem_001420399                   Insys_Anthem_001420399
Insys_Anthem_001420557                   Insys_Anthem_001420557
Insys_Anthem_001420559                   Insys_Anthem_001420559
Insys_Anthem_001420563                   Insys_Anthem_001420563
Insys_Anthem_001420596                   Insys_Anthem_001420596
Insys_Anthem_001420705                   Insys_Anthem_001420705
Insys_Anthem_001420709                   Insys_Anthem_001420709
Insys_Anthem_001420711                   Insys_Anthem_001420711
Insys_Anthem_001420729                   Insys_Anthem_001420729
Insys_Anthem_001420811                   Insys_Anthem_001420811
Insys_Anthem_001420831                   Insys_Anthem_001420831
Insys_Anthem_001421037                   Insys_Anthem_001421037
Insys_Anthem_001421242                   Insys_Anthem_001421242
Insys_Anthem_001421259                   Insys_Anthem_001421259
Insys_Anthem_001421422                   Insys_Anthem_001421422

                                                    1958
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1960 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001421430                   Insys_Anthem_001421430
Insys_Anthem_001421537                   Insys_Anthem_001421537
Insys_Anthem_001421769                   Insys_Anthem_001421769
Insys_Anthem_001421922                   Insys_Anthem_001421922
Insys_Anthem_001422257                   Insys_Anthem_001422257
Insys_Anthem_001422262                   Insys_Anthem_001422262
Insys_Anthem_001422266                   Insys_Anthem_001422266
Insys_Anthem_001422276                   Insys_Anthem_001422276
Insys_Anthem_001422333                   Insys_Anthem_001422333
Insys_Anthem_001422492                   Insys_Anthem_001422492
Insys_Anthem_001422926                   Insys_Anthem_001422926
Insys_Anthem_001423114                   Insys_Anthem_001423114
Insys_Anthem_001423175                   Insys_Anthem_001423175
Insys_Anthem_001423303                   Insys_Anthem_001423303
Insys_Anthem_001423493                   Insys_Anthem_001423493
Insys_Anthem_001423588                   Insys_Anthem_001423588
Insys_Anthem_001424025                   Insys_Anthem_001424025
Insys_Anthem_001424502                   Insys_Anthem_001424502
Insys_Anthem_001424537                   Insys_Anthem_001424537
Insys_Anthem_001424841                   Insys_Anthem_001424841
Insys_Anthem_001424962                   Insys_Anthem_001424962
Insys_Anthem_001425236                   Insys_Anthem_001425236
Insys_Anthem_001425718                   Insys_Anthem_001425718
Insys_Anthem_001425742                   Insys_Anthem_001425742
Insys_Anthem_001425919                   Insys_Anthem_001425919
Insys_Anthem_001425951                   Insys_Anthem_001425951
Insys_Anthem_001426110                   Insys_Anthem_001426110
Insys_Anthem_001426130                   Insys_Anthem_001426130
Insys_Anthem_001426151                   Insys_Anthem_001426151
Insys_Anthem_001426200                   Insys_Anthem_001426200
Insys_Anthem_001426853                   Insys_Anthem_001426853
Insys_Anthem_001426975                   Insys_Anthem_001426975
Insys_Anthem_001427085                   Insys_Anthem_001427085
Insys_Anthem_001427088                   Insys_Anthem_001427088
Insys_Anthem_001427089                   Insys_Anthem_001427089
Insys_Anthem_001427090                   Insys_Anthem_001427090
Insys_Anthem_001427091                   Insys_Anthem_001427091
Insys_Anthem_001427187                   Insys_Anthem_001427187
Insys_Anthem_001427188                   Insys_Anthem_001427188
Insys_Anthem_001427190                   Insys_Anthem_001427190
Insys_Anthem_001427229                   Insys_Anthem_001427229
Insys_Anthem_001427278                   Insys_Anthem_001427278
Insys_Anthem_001427285                   Insys_Anthem_001427285
Insys_Anthem_001427440                   Insys_Anthem_001427440
Insys_Anthem_001427442                   Insys_Anthem_001427442
Insys_Anthem_001427446                   Insys_Anthem_001427446
Insys_Anthem_001427488                   Insys_Anthem_001427488

                                                    1959
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1961 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001427858                   Insys_Anthem_001427858
Insys_Anthem_001427900                   Insys_Anthem_001427900
Insys_Anthem_001427901                   Insys_Anthem_001427901
Insys_Anthem_001427902                   Insys_Anthem_001427902
Insys_Anthem_001427907                   Insys_Anthem_001427907
Insys_Anthem_001427908                   Insys_Anthem_001427908
Insys_Anthem_001427919                   Insys_Anthem_001427919
Insys_Anthem_001428637                   Insys_Anthem_001428637
Insys_Anthem_001428748                   Insys_Anthem_001428748
Insys_Anthem_001428791                   Insys_Anthem_001428791
Insys_Anthem_001428794                   Insys_Anthem_001428794
Insys_Anthem_001428863                   Insys_Anthem_001428863
Insys_Anthem_001429076                   Insys_Anthem_001429076
Insys_Anthem_001429077                   Insys_Anthem_001429077
Insys_Anthem_001429090                   Insys_Anthem_001429090
Insys_Anthem_001429091                   Insys_Anthem_001429091
Insys_Anthem_001429169                   Insys_Anthem_001429169
Insys_Anthem_001429208                   Insys_Anthem_001429208
Insys_Anthem_001429301                   Insys_Anthem_001429301
Insys_Anthem_001429314                   Insys_Anthem_001429314
Insys_Anthem_001429316                   Insys_Anthem_001429316
Insys_Anthem_001429320                   Insys_Anthem_001429320
Insys_Anthem_001429393                   Insys_Anthem_001429393
Insys_Anthem_001429401                   Insys_Anthem_001429401
Insys_Anthem_001429410                   Insys_Anthem_001429410
Insys_Anthem_001429434                   Insys_Anthem_001429434
Insys_Anthem_001429485                   Insys_Anthem_001429485
Insys_Anthem_001429512                   Insys_Anthem_001429512
Insys_Anthem_001429514                   Insys_Anthem_001429514
Insys_Anthem_001429515                   Insys_Anthem_001429515
Insys_Anthem_001429580                   Insys_Anthem_001429580
Insys_Anthem_001429593                   Insys_Anthem_001429593
Insys_Anthem_001429657                   Insys_Anthem_001429657
Insys_Anthem_001429665                   Insys_Anthem_001429665
Insys_Anthem_001429689                   Insys_Anthem_001429689
Insys_Anthem_001429691                   Insys_Anthem_001429691
Insys_Anthem_001429696                   Insys_Anthem_001429696
Insys_Anthem_001429698                   Insys_Anthem_001429698
Insys_Anthem_001429766                   Insys_Anthem_001429766
Insys_Anthem_001429782                   Insys_Anthem_001429782
Insys_Anthem_001429784                   Insys_Anthem_001429784
Insys_Anthem_001429798                   Insys_Anthem_001429798
Insys_Anthem_001429800                   Insys_Anthem_001429800
Insys_Anthem_001429803                   Insys_Anthem_001429803
Insys_Anthem_001429809                   Insys_Anthem_001429809
Insys_Anthem_001429826                   Insys_Anthem_001429826
Insys_Anthem_001429828                   Insys_Anthem_001429828

                                                    1960
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1962 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001429901                   Insys_Anthem_001429901
Insys_Anthem_001429924                   Insys_Anthem_001429924
Insys_Anthem_001429925                   Insys_Anthem_001429925
Insys_Anthem_001429934                   Insys_Anthem_001429934
Insys_Anthem_001429948                   Insys_Anthem_001429948
Insys_Anthem_001429950                   Insys_Anthem_001429950
Insys_Anthem_001429953                   Insys_Anthem_001429953
Insys_Anthem_001429955                   Insys_Anthem_001429955
Insys_Anthem_001429969                   Insys_Anthem_001429969
Insys_Anthem_001429982                   Insys_Anthem_001429982
Insys_Anthem_001429991                   Insys_Anthem_001429991
Insys_Anthem_001429992                   Insys_Anthem_001429992
Insys_Anthem_001430038                   Insys_Anthem_001430038
Insys_Anthem_001430063                   Insys_Anthem_001430063
Insys_Anthem_001430074                   Insys_Anthem_001430074
Insys_Anthem_001430076                   Insys_Anthem_001430076
Insys_Anthem_001430097                   Insys_Anthem_001430097
Insys_Anthem_001430119                   Insys_Anthem_001430119
Insys_Anthem_001430151                   Insys_Anthem_001430151
Insys_Anthem_001430202                   Insys_Anthem_001430202
Insys_Anthem_001430215                   Insys_Anthem_001430215
Insys_Anthem_001430218                   Insys_Anthem_001430218
Insys_Anthem_001430233                   Insys_Anthem_001430233
Insys_Anthem_001430272                   Insys_Anthem_001430272
Insys_Anthem_001430286                   Insys_Anthem_001430286
Insys_Anthem_001430288                   Insys_Anthem_001430288
Insys_Anthem_001430353                   Insys_Anthem_001430353
Insys_Anthem_001430431                   Insys_Anthem_001430431
Insys_Anthem_001430510                   Insys_Anthem_001430510
Insys_Anthem_001430536                   Insys_Anthem_001430536
Insys_Anthem_001430537                   Insys_Anthem_001430537
Insys_Anthem_001430548                   Insys_Anthem_001430548
Insys_Anthem_001430551                   Insys_Anthem_001430551
Insys_Anthem_001430571                   Insys_Anthem_001430571
Insys_Anthem_001430575                   Insys_Anthem_001430575
Insys_Anthem_001430599                   Insys_Anthem_001430599
Insys_Anthem_001430600                   Insys_Anthem_001430600
Insys_Anthem_001430601                   Insys_Anthem_001430601
Insys_Anthem_001430620                   Insys_Anthem_001430620
Insys_Anthem_001430647                   Insys_Anthem_001430647
Insys_Anthem_001430757                   Insys_Anthem_001430757
Insys_Anthem_001430773                   Insys_Anthem_001430773
Insys_Anthem_001430876                   Insys_Anthem_001430876
Insys_Anthem_001430885                   Insys_Anthem_001430885
Insys_Anthem_001431274                   Insys_Anthem_001431274
Insys_Anthem_001431534                   Insys_Anthem_001431534
Insys_Anthem_001431536                   Insys_Anthem_001431536

                                                    1961
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1963 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001431538                   Insys_Anthem_001431538
Insys_Anthem_001431692                   Insys_Anthem_001431692
Insys_Anthem_001431709                   Insys_Anthem_001431709
Insys_Anthem_001431785                   Insys_Anthem_001431785
Insys_Anthem_001431924                   Insys_Anthem_001431924
Insys_Anthem_001431925                   Insys_Anthem_001431925
Insys_Anthem_001432082                   Insys_Anthem_001432082
Insys_Anthem_001432147                   Insys_Anthem_001432147
Insys_Anthem_001432148                   Insys_Anthem_001432148
Insys_Anthem_001432150                   Insys_Anthem_001432150
Insys_Anthem_001432187                   Insys_Anthem_001432187
Insys_Anthem_001432198                   Insys_Anthem_001432198
Insys_Anthem_001432218                   Insys_Anthem_001432218
Insys_Anthem_001432230                   Insys_Anthem_001432230
Insys_Anthem_001432245                   Insys_Anthem_001432245
Insys_Anthem_001432253                   Insys_Anthem_001432253
Insys_Anthem_001432400                   Insys_Anthem_001432400
Insys_Anthem_001432401                   Insys_Anthem_001432401
Insys_Anthem_001432403                   Insys_Anthem_001432403
Insys_Anthem_001432405                   Insys_Anthem_001432405
Insys_Anthem_001432452                   Insys_Anthem_001432452
Insys_Anthem_001432456                   Insys_Anthem_001432456
Insys_Anthem_001432503                   Insys_Anthem_001432503
Insys_Anthem_001432527                   Insys_Anthem_001432527
Insys_Anthem_001432535                   Insys_Anthem_001432535
Insys_Anthem_001432579                   Insys_Anthem_001432579
Insys_Anthem_001432580                   Insys_Anthem_001432580
Insys_Anthem_001432612                   Insys_Anthem_001432612
Insys_Anthem_001432614                   Insys_Anthem_001432614
Insys_Anthem_001432618                   Insys_Anthem_001432618
Insys_Anthem_001432623                   Insys_Anthem_001432623
Insys_Anthem_001432652                   Insys_Anthem_001432652
Insys_Anthem_001432660                   Insys_Anthem_001432660
Insys_Anthem_001432661                   Insys_Anthem_001432661
Insys_Anthem_001432666                   Insys_Anthem_001432666
Insys_Anthem_001432675                   Insys_Anthem_001432675
Insys_Anthem_001432745                   Insys_Anthem_001432745
Insys_Anthem_001432761                   Insys_Anthem_001432761
Insys_Anthem_001432822                   Insys_Anthem_001432822
Insys_Anthem_001432830                   Insys_Anthem_001432830
Insys_Anthem_001432871                   Insys_Anthem_001432871
Insys_Anthem_001432902                   Insys_Anthem_001432902
Insys_Anthem_001432903                   Insys_Anthem_001432903
Insys_Anthem_001432906                   Insys_Anthem_001432906
Insys_Anthem_001433014                   Insys_Anthem_001433014
Insys_Anthem_001433060                   Insys_Anthem_001433060
Insys_Anthem_001433061                   Insys_Anthem_001433061

                                                    1962
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1964 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001433109                   Insys_Anthem_001433109
Insys_Anthem_001433201                   Insys_Anthem_001433201
Insys_Anthem_001433203                   Insys_Anthem_001433203
Insys_Anthem_001433207                   Insys_Anthem_001433207
Insys_Anthem_001433208                   Insys_Anthem_001433208
Insys_Anthem_001433218                   Insys_Anthem_001433218
Insys_Anthem_001433272                   Insys_Anthem_001433272
Insys_Anthem_001433402                   Insys_Anthem_001433402
Insys_Anthem_001433462                   Insys_Anthem_001433462
Insys_Anthem_001433474                   Insys_Anthem_001433474
Insys_Anthem_001433507                   Insys_Anthem_001433507
Insys_Anthem_001433600                   Insys_Anthem_001433600
Insys_Anthem_001433632                   Insys_Anthem_001433632
Insys_Anthem_001433693                   Insys_Anthem_001433693
Insys_Anthem_001433757                   Insys_Anthem_001433757
Insys_Anthem_001433759                   Insys_Anthem_001433759
Insys_Anthem_001433874                   Insys_Anthem_001433874
Insys_Anthem_001433904                   Insys_Anthem_001433904
Insys_Anthem_001433932                   Insys_Anthem_001433932
Insys_Anthem_001433958                   Insys_Anthem_001433958
Insys_Anthem_001433994                   Insys_Anthem_001433994
Insys_Anthem_001434087                   Insys_Anthem_001434087
Insys_Anthem_001434091                   Insys_Anthem_001434091
Insys_Anthem_001434096                   Insys_Anthem_001434096
Insys_Anthem_001434123                   Insys_Anthem_001434123
Insys_Anthem_001434132                   Insys_Anthem_001434132
Insys_Anthem_001434246                   Insys_Anthem_001434246
Insys_Anthem_001434284                   Insys_Anthem_001434284
Insys_Anthem_001434363                   Insys_Anthem_001434363
Insys_Anthem_001434459                   Insys_Anthem_001434459
Insys_Anthem_001434499                   Insys_Anthem_001434499
Insys_Anthem_001434557                   Insys_Anthem_001434557
Insys_Anthem_001434563                   Insys_Anthem_001434563
Insys_Anthem_001434581                   Insys_Anthem_001434581
Insys_Anthem_001434604                   Insys_Anthem_001434604
Insys_Anthem_001434687                   Insys_Anthem_001434687
Insys_Anthem_001434810                   Insys_Anthem_001434810
Insys_Anthem_001434851                   Insys_Anthem_001434851
Insys_Anthem_001434857                   Insys_Anthem_001434857
Insys_Anthem_001434858                   Insys_Anthem_001434858
Insys_Anthem_001434859                   Insys_Anthem_001434859
Insys_Anthem_001434863                   Insys_Anthem_001434863
Insys_Anthem_001434864                   Insys_Anthem_001434864
Insys_Anthem_001434865                   Insys_Anthem_001434865
Insys_Anthem_001434866                   Insys_Anthem_001434866
Insys_Anthem_001434895                   Insys_Anthem_001434895
Insys_Anthem_001434934                   Insys_Anthem_001434934

                                                    1963
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1965 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001434945                   Insys_Anthem_001434945
Insys_Anthem_001434955                   Insys_Anthem_001434955
Insys_Anthem_001435062                   Insys_Anthem_001435062
Insys_Anthem_001435067                   Insys_Anthem_001435067
Insys_Anthem_001435177                   Insys_Anthem_001435177
Insys_Anthem_001435272                   Insys_Anthem_001435272
Insys_Anthem_001435283                   Insys_Anthem_001435283
Insys_Anthem_001435320                   Insys_Anthem_001435320
Insys_Anthem_001435568                   Insys_Anthem_001435568
Insys_Anthem_001435746                   Insys_Anthem_001435746
Insys_Anthem_001435767                   Insys_Anthem_001435767
Insys_Anthem_001435768                   Insys_Anthem_001435768
Insys_Anthem_001436649                   Insys_Anthem_001436649
Insys_Anthem_001436709                   Insys_Anthem_001436709
Insys_Anthem_001436712                   Insys_Anthem_001436712
Insys_Anthem_001436721                   Insys_Anthem_001436721
Insys_Anthem_001436724                   Insys_Anthem_001436724
Insys_Anthem_001436735                   Insys_Anthem_001436735
Insys_Anthem_001436884                   Insys_Anthem_001436884
Insys_Anthem_001436891                   Insys_Anthem_001436891
Insys_Anthem_001436892                   Insys_Anthem_001436892
Insys_Anthem_001436893                   Insys_Anthem_001436893
Insys_Anthem_001436894                   Insys_Anthem_001436894
Insys_Anthem_001436958                   Insys_Anthem_001436958
Insys_Anthem_001436960                   Insys_Anthem_001436960
Insys_Anthem_001436978                   Insys_Anthem_001436978
Insys_Anthem_001436980                   Insys_Anthem_001436980
Insys_Anthem_001437024                   Insys_Anthem_001437024
Insys_Anthem_001437033                   Insys_Anthem_001437033
Insys_Anthem_001437035                   Insys_Anthem_001437035
Insys_Anthem_001437037                   Insys_Anthem_001437037
Insys_Anthem_001437039                   Insys_Anthem_001437039
Insys_Anthem_001437113                   Insys_Anthem_001437113
Insys_Anthem_001437115                   Insys_Anthem_001437115
Insys_Anthem_001437117                   Insys_Anthem_001437117
Insys_Anthem_001437354                   Insys_Anthem_001437354
Insys_Anthem_001437381                   Insys_Anthem_001437381
Insys_Anthem_001437518                   Insys_Anthem_001437518
Insys_Anthem_001437536                   Insys_Anthem_001437536
Insys_Anthem_001437541                   Insys_Anthem_001437541
Insys_Anthem_001437625                   Insys_Anthem_001437625
Insys_Anthem_001437763                   Insys_Anthem_001437763
Insys_Anthem_001437812                   Insys_Anthem_001437812
Insys_Anthem_001437836                   Insys_Anthem_001437836
Insys_Anthem_001437843                   Insys_Anthem_001437843
Insys_Anthem_001437856                   Insys_Anthem_001437856
Insys_Anthem_001437874                   Insys_Anthem_001437874

                                                    1964
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1966 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001437882                   Insys_Anthem_001437882
Insys_Anthem_001437895                   Insys_Anthem_001437895
Insys_Anthem_001437975                   Insys_Anthem_001437975
Insys_Anthem_001438053                   Insys_Anthem_001438053
Insys_Anthem_001438124                   Insys_Anthem_001438124
Insys_Anthem_001438219                   Insys_Anthem_001438219
Insys_Anthem_001438230                   Insys_Anthem_001438230
Insys_Anthem_001438301                   Insys_Anthem_001438301
Insys_Anthem_001438323                   Insys_Anthem_001438323
Insys_Anthem_001438328                   Insys_Anthem_001438328
Insys_Anthem_001438345                   Insys_Anthem_001438345
Insys_Anthem_001438352                   Insys_Anthem_001438352
Insys_Anthem_001438368                   Insys_Anthem_001438368
Insys_Anthem_001438520                   Insys_Anthem_001438520
Insys_Anthem_001438521                   Insys_Anthem_001438521
Insys_Anthem_001438536                   Insys_Anthem_001438536
Insys_Anthem_001438556                   Insys_Anthem_001438556
Insys_Anthem_001438573                   Insys_Anthem_001438573
Insys_Anthem_001438582                   Insys_Anthem_001438582
Insys_Anthem_001438610                   Insys_Anthem_001438610
Insys_Anthem_001438679                   Insys_Anthem_001438679
Insys_Anthem_001438738                   Insys_Anthem_001438738
Insys_Anthem_001438752                   Insys_Anthem_001438752
Insys_Anthem_001438882                   Insys_Anthem_001438882
Insys_Anthem_001438897                   Insys_Anthem_001438897
Insys_Anthem_001438930                   Insys_Anthem_001438930
Insys_Anthem_001438962                   Insys_Anthem_001438962
Insys_Anthem_001438973                   Insys_Anthem_001438973
Insys_Anthem_001438986                   Insys_Anthem_001438986
Insys_Anthem_001439048                   Insys_Anthem_001439048
Insys_Anthem_001439052                   Insys_Anthem_001439052
Insys_Anthem_001439063                   Insys_Anthem_001439063
Insys_Anthem_001439065                   Insys_Anthem_001439065
Insys_Anthem_001439145                   Insys_Anthem_001439145
Insys_Anthem_001439161                   Insys_Anthem_001439161
Insys_Anthem_001439185                   Insys_Anthem_001439185
Insys_Anthem_001439239                   Insys_Anthem_001439239
Insys_Anthem_001439333                   Insys_Anthem_001439333
Insys_Anthem_001439498                   Insys_Anthem_001439498
Insys_Anthem_001439569                   Insys_Anthem_001439569
Insys_Anthem_001439639                   Insys_Anthem_001439639
Insys_Anthem_001439667                   Insys_Anthem_001439667
Insys_Anthem_001439735                   Insys_Anthem_001439735
Insys_Anthem_001439769                   Insys_Anthem_001439769
Insys_Anthem_001439839                   Insys_Anthem_001439839
Insys_Anthem_001439848                   Insys_Anthem_001439848
Insys_Anthem_001439912                   Insys_Anthem_001439912

                                                    1965
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1967 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001439948                   Insys_Anthem_001439948
Insys_Anthem_001439980                   Insys_Anthem_001439980
Insys_Anthem_001440027                   Insys_Anthem_001440027
Insys_Anthem_001440050                   Insys_Anthem_001440050
Insys_Anthem_001440197                   Insys_Anthem_001440197
Insys_Anthem_001440281                   Insys_Anthem_001440281
Insys_Anthem_001440326                   Insys_Anthem_001440326
Insys_Anthem_001440330                   Insys_Anthem_001440330
Insys_Anthem_001440333                   Insys_Anthem_001440333
Insys_Anthem_001440336                   Insys_Anthem_001440336
Insys_Anthem_001440431                   Insys_Anthem_001440431
Insys_Anthem_001440450                   Insys_Anthem_001440450
Insys_Anthem_001440498                   Insys_Anthem_001440498
Insys_Anthem_001440519                   Insys_Anthem_001440519
Insys_Anthem_001440611                   Insys_Anthem_001440611
Insys_Anthem_001440627                   Insys_Anthem_001440627
Insys_Anthem_001440702                   Insys_Anthem_001440702
Insys_Anthem_001440716                   Insys_Anthem_001440716
Insys_Anthem_001440730                   Insys_Anthem_001440730
Insys_Anthem_001440772                   Insys_Anthem_001440772
Insys_Anthem_001440792                   Insys_Anthem_001440792
Insys_Anthem_001440839                   Insys_Anthem_001440839
Insys_Anthem_001440851                   Insys_Anthem_001440851
Insys_Anthem_001440914                   Insys_Anthem_001440914
Insys_Anthem_001440915                   Insys_Anthem_001440915
Insys_Anthem_001440916                   Insys_Anthem_001440916
Insys_Anthem_001440922                   Insys_Anthem_001440922
Insys_Anthem_001440927                   Insys_Anthem_001440927
Insys_Anthem_001440962                   Insys_Anthem_001440962
Insys_Anthem_001440986                   Insys_Anthem_001440986
Insys_Anthem_001441017                   Insys_Anthem_001441017
Insys_Anthem_001441031                   Insys_Anthem_001441031
Insys_Anthem_001441058                   Insys_Anthem_001441058
Insys_Anthem_001441059                   Insys_Anthem_001441059
Insys_Anthem_001441155                   Insys_Anthem_001441155
Insys_Anthem_001441188                   Insys_Anthem_001441188
Insys_Anthem_001441205                   Insys_Anthem_001441205
Insys_Anthem_001441243                   Insys_Anthem_001441243
Insys_Anthem_001441244                   Insys_Anthem_001441244
Insys_Anthem_001441260                   Insys_Anthem_001441260
Insys_Anthem_001441261                   Insys_Anthem_001441261
Insys_Anthem_001441262                   Insys_Anthem_001441262
Insys_Anthem_001441267                   Insys_Anthem_001441267
Insys_Anthem_001441268                   Insys_Anthem_001441268
Insys_Anthem_001441285                   Insys_Anthem_001441285
Insys_Anthem_001441290                   Insys_Anthem_001441290
Insys_Anthem_001441302                   Insys_Anthem_001441302

                                                    1966
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1968 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001441303                   Insys_Anthem_001441303
Insys_Anthem_001441346                   Insys_Anthem_001441346
Insys_Anthem_001441347                   Insys_Anthem_001441347
Insys_Anthem_001441370                   Insys_Anthem_001441370
Insys_Anthem_001441382                   Insys_Anthem_001441382
Insys_Anthem_001441388                   Insys_Anthem_001441388
Insys_Anthem_001441394                   Insys_Anthem_001441394
Insys_Anthem_001441395                   Insys_Anthem_001441395
Insys_Anthem_001441396                   Insys_Anthem_001441396
Insys_Anthem_001441404                   Insys_Anthem_001441404
Insys_Anthem_001441424                   Insys_Anthem_001441424
Insys_Anthem_001441425                   Insys_Anthem_001441425
Insys_Anthem_001441427                   Insys_Anthem_001441427
Insys_Anthem_001441428                   Insys_Anthem_001441428
Insys_Anthem_001441429                   Insys_Anthem_001441429
Insys_Anthem_001441430                   Insys_Anthem_001441430
Insys_Anthem_001441559                   Insys_Anthem_001441559
Insys_Anthem_001441605                   Insys_Anthem_001441605
Insys_Anthem_001441606                   Insys_Anthem_001441606
Insys_Anthem_001441611                   Insys_Anthem_001441611
Insys_Anthem_001441616                   Insys_Anthem_001441616
Insys_Anthem_001441633                   Insys_Anthem_001441633
Insys_Anthem_001441636                   Insys_Anthem_001441636
Insys_Anthem_001441637                   Insys_Anthem_001441637
Insys_Anthem_001441638                   Insys_Anthem_001441638
Insys_Anthem_001441651                   Insys_Anthem_001441651
Insys_Anthem_001441681                   Insys_Anthem_001441681
Insys_Anthem_001441715                   Insys_Anthem_001441715
Insys_Anthem_001441722                   Insys_Anthem_001441722
Insys_Anthem_001441768                   Insys_Anthem_001441768
Insys_Anthem_001441799                   Insys_Anthem_001441799
Insys_Anthem_001441800                   Insys_Anthem_001441800
Insys_Anthem_001441823                   Insys_Anthem_001441823
Insys_Anthem_001441852                   Insys_Anthem_001441852
Insys_Anthem_001441888                   Insys_Anthem_001441888
Insys_Anthem_001441918                   Insys_Anthem_001441918
Insys_Anthem_001441932                   Insys_Anthem_001441932
Insys_Anthem_001441934                   Insys_Anthem_001441934
Insys_Anthem_001441936                   Insys_Anthem_001441936
Insys_Anthem_001441962                   Insys_Anthem_001441962
Insys_Anthem_001441964                   Insys_Anthem_001441964
Insys_Anthem_001441966                   Insys_Anthem_001441966
Insys_Anthem_001441996                   Insys_Anthem_001441996
Insys_Anthem_001442042                   Insys_Anthem_001442042
Insys_Anthem_001442057                   Insys_Anthem_001442057
Insys_Anthem_001442071                   Insys_Anthem_001442071
Insys_Anthem_001442116                   Insys_Anthem_001442116

                                                    1967
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1969 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001442117                   Insys_Anthem_001442117
Insys_Anthem_001442126                   Insys_Anthem_001442126
Insys_Anthem_001442129                   Insys_Anthem_001442129
Insys_Anthem_001442134                   Insys_Anthem_001442134
Insys_Anthem_001442149                   Insys_Anthem_001442149
Insys_Anthem_001442190                   Insys_Anthem_001442190
Insys_Anthem_001442205                   Insys_Anthem_001442205
Insys_Anthem_001442216                   Insys_Anthem_001442216
Insys_Anthem_001442358                   Insys_Anthem_001442358
Insys_Anthem_001442463                   Insys_Anthem_001442463
Insys_Anthem_001442465                   Insys_Anthem_001442465
Insys_Anthem_001442574                   Insys_Anthem_001442574
Insys_Anthem_001442663                   Insys_Anthem_001442663
Insys_Anthem_001442670                   Insys_Anthem_001442670
Insys_Anthem_001442677                   Insys_Anthem_001442677
Insys_Anthem_001442693                   Insys_Anthem_001442693
Insys_Anthem_001442703                   Insys_Anthem_001442703
Insys_Anthem_001442707                   Insys_Anthem_001442707
Insys_Anthem_001442749                   Insys_Anthem_001442749
Insys_Anthem_001442750                   Insys_Anthem_001442750
Insys_Anthem_001442751                   Insys_Anthem_001442751
Insys_Anthem_001442752                   Insys_Anthem_001442752
Insys_Anthem_001442753                   Insys_Anthem_001442753
Insys_Anthem_001442791                   Insys_Anthem_001442791
Insys_Anthem_001442859                   Insys_Anthem_001442859
Insys_Anthem_001442860                   Insys_Anthem_001442860
Insys_Anthem_001442863                   Insys_Anthem_001442863
Insys_Anthem_001442878                   Insys_Anthem_001442878
Insys_Anthem_001442881                   Insys_Anthem_001442881
Insys_Anthem_001442895                   Insys_Anthem_001442895
Insys_Anthem_001442896                   Insys_Anthem_001442896
Insys_Anthem_001442898                   Insys_Anthem_001442898
Insys_Anthem_001442916                   Insys_Anthem_001442916
Insys_Anthem_001442917                   Insys_Anthem_001442917
Insys_Anthem_001442928                   Insys_Anthem_001442928
Insys_Anthem_001443007                   Insys_Anthem_001443007
Insys_Anthem_001443022                   Insys_Anthem_001443022
Insys_Anthem_001443093                   Insys_Anthem_001443093
Insys_Anthem_001443100                   Insys_Anthem_001443100
Insys_Anthem_001443116                   Insys_Anthem_001443116
Insys_Anthem_001443252                   Insys_Anthem_001443252
Insys_Anthem_001443306                   Insys_Anthem_001443306
Insys_Anthem_001443364                   Insys_Anthem_001443364
Insys_Anthem_001443372                   Insys_Anthem_001443372
Insys_Anthem_001443440                   Insys_Anthem_001443440
Insys_Anthem_001443449                   Insys_Anthem_001443449
Insys_Anthem_001443463                   Insys_Anthem_001443463

                                                    1968
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1970 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001443650                   Insys_Anthem_001443650
Insys_Anthem_001443668                   Insys_Anthem_001443668
Insys_Anthem_001443692                   Insys_Anthem_001443692
Insys_Anthem_001443751                   Insys_Anthem_001443751
Insys_Anthem_001443780                   Insys_Anthem_001443780
Insys_Anthem_001443792                   Insys_Anthem_001443792
Insys_Anthem_001443819                   Insys_Anthem_001443819
Insys_Anthem_001443829                   Insys_Anthem_001443829
Insys_Anthem_001443853                   Insys_Anthem_001443853
Insys_Anthem_001443860                   Insys_Anthem_001443860
Insys_Anthem_001443865                   Insys_Anthem_001443865
Insys_Anthem_001443876                   Insys_Anthem_001443876
Insys_Anthem_001443880                   Insys_Anthem_001443880
Insys_Anthem_001443957                   Insys_Anthem_001443957
Insys_Anthem_001443974                   Insys_Anthem_001443974
Insys_Anthem_001443979                   Insys_Anthem_001443979
Insys_Anthem_001443987                   Insys_Anthem_001443987
Insys_Anthem_001444025                   Insys_Anthem_001444025
Insys_Anthem_001444206                   Insys_Anthem_001444206
Insys_Anthem_001444234                   Insys_Anthem_001444234
Insys_Anthem_001444242                   Insys_Anthem_001444242
Insys_Anthem_001444272                   Insys_Anthem_001444272
Insys_Anthem_001444286                   Insys_Anthem_001444286
Insys_Anthem_001444293                   Insys_Anthem_001444293
Insys_Anthem_001444368                   Insys_Anthem_001444368
Insys_Anthem_001444370                   Insys_Anthem_001444370
Insys_Anthem_001444374                   Insys_Anthem_001444374
Insys_Anthem_001444375                   Insys_Anthem_001444375
Insys_Anthem_001444385                   Insys_Anthem_001444385
Insys_Anthem_001444419                   Insys_Anthem_001444419
Insys_Anthem_001444424                   Insys_Anthem_001444424
Insys_Anthem_001444425                   Insys_Anthem_001444425
Insys_Anthem_001444570                   Insys_Anthem_001444570
Insys_Anthem_001444689                   Insys_Anthem_001444689
Insys_Anthem_001444766                   Insys_Anthem_001444766
Insys_Anthem_001444890                   Insys_Anthem_001444890
Insys_Anthem_001445022                   Insys_Anthem_001445022
Insys_Anthem_001445192                   Insys_Anthem_001445192
Insys_Anthem_001445204                   Insys_Anthem_001445204
Insys_Anthem_001445267                   Insys_Anthem_001445267
Insys_Anthem_001445360                   Insys_Anthem_001445360
Insys_Anthem_001445512                   Insys_Anthem_001445512
Insys_Anthem_001445605                   Insys_Anthem_001445605
Insys_Anthem_001445682                   Insys_Anthem_001445682
Insys_Anthem_001445698                   Insys_Anthem_001445698
Insys_Anthem_001445704                   Insys_Anthem_001445704
Insys_Anthem_001445727                   Insys_Anthem_001445727

                                                    1969
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1971 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001445736                   Insys_Anthem_001445736
Insys_Anthem_001445808                   Insys_Anthem_001445808
Insys_Anthem_001445818                   Insys_Anthem_001445818
Insys_Anthem_001445886                   Insys_Anthem_001445886
Insys_Anthem_001445901                   Insys_Anthem_001445901
Insys_Anthem_001446320                   Insys_Anthem_001446320
Insys_Anthem_001446359                   Insys_Anthem_001446359
Insys_Anthem_001446433                   Insys_Anthem_001446433
Insys_Anthem_001446454                   Insys_Anthem_001446454
Insys_Anthem_001446456                   Insys_Anthem_001446456
Insys_Anthem_001446478                   Insys_Anthem_001446478
Insys_Anthem_001446482                   Insys_Anthem_001446482
Insys_Anthem_001446508                   Insys_Anthem_001446508
Insys_Anthem_001446528                   Insys_Anthem_001446528
Insys_Anthem_001446530                   Insys_Anthem_001446530
Insys_Anthem_001446563                   Insys_Anthem_001446563
Insys_Anthem_001446627                   Insys_Anthem_001446627
Insys_Anthem_001446702                   Insys_Anthem_001446702
Insys_Anthem_001446733                   Insys_Anthem_001446733
Insys_Anthem_001446795                   Insys_Anthem_001446795
Insys_Anthem_001447029                   Insys_Anthem_001447029
Insys_Anthem_001447315                   Insys_Anthem_001447315
Insys_Anthem_001447453                   Insys_Anthem_001447453
Insys_Anthem_001447603                   Insys_Anthem_001447603
Insys_Anthem_001447740                   Insys_Anthem_001447740
Insys_Anthem_001447783                   Insys_Anthem_001447783
Insys_Anthem_001447830                   Insys_Anthem_001447830
Insys_Anthem_001447865                   Insys_Anthem_001447865
Insys_Anthem_001448211                   Insys_Anthem_001448211
Insys_Anthem_001448298                   Insys_Anthem_001448298
Insys_Anthem_001448405                   Insys_Anthem_001448405
Insys_Anthem_001448551                   Insys_Anthem_001448551
Insys_Anthem_001448572                   Insys_Anthem_001448572
Insys_Anthem_001448589                   Insys_Anthem_001448589
Insys_Anthem_001448593                   Insys_Anthem_001448593
Insys_Anthem_001448621                   Insys_Anthem_001448621
Insys_Anthem_001448717                   Insys_Anthem_001448717
Insys_Anthem_001448767                   Insys_Anthem_001448767
Insys_Anthem_001448822                   Insys_Anthem_001448822
Insys_Anthem_001448844                   Insys_Anthem_001448844
Insys_Anthem_001448876                   Insys_Anthem_001448876
Insys_Anthem_001448880                   Insys_Anthem_001448880
Insys_Anthem_001448915                   Insys_Anthem_001448915
Insys_Anthem_001448958                   Insys_Anthem_001448958
Insys_Anthem_001449189                   Insys_Anthem_001449189
Insys_Anthem_001449209                   Insys_Anthem_001449209
Insys_Anthem_001449222                   Insys_Anthem_001449222

                                                    1970
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1972 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001449223                   Insys_Anthem_001449223
Insys_Anthem_001449278                   Insys_Anthem_001449278
Insys_Anthem_001449350                   Insys_Anthem_001449350
Insys_Anthem_001449427                   Insys_Anthem_001449427
Insys_Anthem_001449434                   Insys_Anthem_001449434
Insys_Anthem_001449442                   Insys_Anthem_001449442
Insys_Anthem_001449464                   Insys_Anthem_001449464
Insys_Anthem_001449487                   Insys_Anthem_001449487
Insys_Anthem_001449581                   Insys_Anthem_001449581
Insys_Anthem_001449624                   Insys_Anthem_001449624
Insys_Anthem_001449656                   Insys_Anthem_001449656
Insys_Anthem_001449676                   Insys_Anthem_001449676
Insys_Anthem_001449682                   Insys_Anthem_001449682
Insys_Anthem_001449692                   Insys_Anthem_001449692
Insys_Anthem_001449706                   Insys_Anthem_001449706
Insys_Anthem_001449707                   Insys_Anthem_001449707
Insys_Anthem_001449721                   Insys_Anthem_001449721
Insys_Anthem_001449730                   Insys_Anthem_001449730
Insys_Anthem_001449734                   Insys_Anthem_001449734
Insys_Anthem_001449760                   Insys_Anthem_001449760
Insys_Anthem_001449805                   Insys_Anthem_001449805
Insys_Anthem_001449831                   Insys_Anthem_001449831
Insys_Anthem_001449844                   Insys_Anthem_001449844
Insys_Anthem_001449847                   Insys_Anthem_001449847
Insys_Anthem_001449861                   Insys_Anthem_001449861
Insys_Anthem_001449863                   Insys_Anthem_001449863
Insys_Anthem_001449906                   Insys_Anthem_001449906
Insys_Anthem_001449915                   Insys_Anthem_001449915
Insys_Anthem_001449967                   Insys_Anthem_001449967
Insys_Anthem_001449969                   Insys_Anthem_001449969
Insys_Anthem_001449983                   Insys_Anthem_001449983
Insys_Anthem_001449985                   Insys_Anthem_001449985
Insys_Anthem_001450044                   Insys_Anthem_001450044
Insys_Anthem_001450064                   Insys_Anthem_001450064
Insys_Anthem_001450065                   Insys_Anthem_001450065
Insys_Anthem_001450089                   Insys_Anthem_001450089
Insys_Anthem_001450111                   Insys_Anthem_001450111
Insys_Anthem_001450130                   Insys_Anthem_001450130
Insys_Anthem_001450133                   Insys_Anthem_001450133
Insys_Anthem_001450140                   Insys_Anthem_001450140
Insys_Anthem_001450151                   Insys_Anthem_001450151
Insys_Anthem_001450153                   Insys_Anthem_001450153
Insys_Anthem_001450154                   Insys_Anthem_001450154
Insys_Anthem_001450167                   Insys_Anthem_001450167
Insys_Anthem_001450268                   Insys_Anthem_001450268
Insys_Anthem_001450276                   Insys_Anthem_001450276
Insys_Anthem_001450278                   Insys_Anthem_001450278

                                                    1971
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1973 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001450282                   Insys_Anthem_001450282
Insys_Anthem_001450298                   Insys_Anthem_001450298
Insys_Anthem_001450318                   Insys_Anthem_001450318
Insys_Anthem_001450346                   Insys_Anthem_001450346
Insys_Anthem_001450381                   Insys_Anthem_001450381
Insys_Anthem_001450383                   Insys_Anthem_001450383
Insys_Anthem_001450385                   Insys_Anthem_001450385
Insys_Anthem_001450386                   Insys_Anthem_001450386
Insys_Anthem_001450387                   Insys_Anthem_001450387
Insys_Anthem_001450401                   Insys_Anthem_001450401
Insys_Anthem_001450407                   Insys_Anthem_001450407
Insys_Anthem_001450419                   Insys_Anthem_001450419
Insys_Anthem_001450431                   Insys_Anthem_001450431
Insys_Anthem_001450432                   Insys_Anthem_001450432
Insys_Anthem_001450433                   Insys_Anthem_001450433
Insys_Anthem_001450454                   Insys_Anthem_001450454
Insys_Anthem_001450468                   Insys_Anthem_001450468
Insys_Anthem_001450503                   Insys_Anthem_001450503
Insys_Anthem_001450514                   Insys_Anthem_001450514
Insys_Anthem_001450523                   Insys_Anthem_001450523
Insys_Anthem_001450546                   Insys_Anthem_001450546
Insys_Anthem_001450565                   Insys_Anthem_001450565
Insys_Anthem_001450567                   Insys_Anthem_001450567
Insys_Anthem_001450573                   Insys_Anthem_001450573
Insys_Anthem_001450579                   Insys_Anthem_001450579
Insys_Anthem_001450602                   Insys_Anthem_001450602
Insys_Anthem_001450610                   Insys_Anthem_001450610
Insys_Anthem_001450625                   Insys_Anthem_001450625
Insys_Anthem_001450634                   Insys_Anthem_001450634
Insys_Anthem_001450679                   Insys_Anthem_001450679
Insys_Anthem_001450696                   Insys_Anthem_001450696
Insys_Anthem_001450723                   Insys_Anthem_001450723
Insys_Anthem_001450739                   Insys_Anthem_001450739
Insys_Anthem_001450772                   Insys_Anthem_001450772
Insys_Anthem_001450800                   Insys_Anthem_001450800
Insys_Anthem_001450849                   Insys_Anthem_001450849
Insys_Anthem_001450947                   Insys_Anthem_001450947
Insys_Anthem_001450962                   Insys_Anthem_001450962
Insys_Anthem_001450981                   Insys_Anthem_001450981
Insys_Anthem_001451009                   Insys_Anthem_001451009
Insys_Anthem_001451024                   Insys_Anthem_001451024
Insys_Anthem_001451065                   Insys_Anthem_001451065
Insys_Anthem_001451103                   Insys_Anthem_001451103
Insys_Anthem_001451188                   Insys_Anthem_001451188
Insys_Anthem_001451214                   Insys_Anthem_001451214
Insys_Anthem_001451216                   Insys_Anthem_001451216
Insys_Anthem_001451222                   Insys_Anthem_001451222

                                                    1972
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1974 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001451295                   Insys_Anthem_001451295
Insys_Anthem_001451396                   Insys_Anthem_001451396
Insys_Anthem_001451428                   Insys_Anthem_001451428
Insys_Anthem_001451514                   Insys_Anthem_001451514
Insys_Anthem_001451558                   Insys_Anthem_001451558
Insys_Anthem_001451561                   Insys_Anthem_001451561
Insys_Anthem_001451611                   Insys_Anthem_001451611
Insys_Anthem_001451635                   Insys_Anthem_001451635
Insys_Anthem_001451663                   Insys_Anthem_001451663
Insys_Anthem_001451672                   Insys_Anthem_001451672
Insys_Anthem_001451735                   Insys_Anthem_001451735
Insys_Anthem_001451739                   Insys_Anthem_001451739
Insys_Anthem_001451742                   Insys_Anthem_001451742
Insys_Anthem_001451744                   Insys_Anthem_001451744
Insys_Anthem_001451751                   Insys_Anthem_001451751
Insys_Anthem_001451757                   Insys_Anthem_001451757
Insys_Anthem_001451772                   Insys_Anthem_001451772
Insys_Anthem_001451789                   Insys_Anthem_001451789
Insys_Anthem_001451824                   Insys_Anthem_001451824
Insys_Anthem_001451826                   Insys_Anthem_001451826
Insys_Anthem_001451851                   Insys_Anthem_001451851
Insys_Anthem_001451904                   Insys_Anthem_001451904
Insys_Anthem_001451906                   Insys_Anthem_001451906
Insys_Anthem_001451927                   Insys_Anthem_001451927
Insys_Anthem_001451928                   Insys_Anthem_001451928
Insys_Anthem_001451930                   Insys_Anthem_001451930
Insys_Anthem_001451964                   Insys_Anthem_001451964
Insys_Anthem_001451969                   Insys_Anthem_001451969
Insys_Anthem_001451993                   Insys_Anthem_001451993
Insys_Anthem_001452002                   Insys_Anthem_001452002
Insys_Anthem_001452035                   Insys_Anthem_001452035
Insys_Anthem_001452043                   Insys_Anthem_001452043
Insys_Anthem_001452057                   Insys_Anthem_001452057
Insys_Anthem_001452085                   Insys_Anthem_001452085
Insys_Anthem_001452090                   Insys_Anthem_001452090
Insys_Anthem_001452095                   Insys_Anthem_001452095
Insys_Anthem_001452097                   Insys_Anthem_001452097
Insys_Anthem_001452099                   Insys_Anthem_001452099
Insys_Anthem_001452101                   Insys_Anthem_001452101
Insys_Anthem_001452105                   Insys_Anthem_001452105
Insys_Anthem_001452107                   Insys_Anthem_001452107
Insys_Anthem_001452132                   Insys_Anthem_001452132
Insys_Anthem_001452149                   Insys_Anthem_001452149
Insys_Anthem_001452161                   Insys_Anthem_001452161
Insys_Anthem_001452165                   Insys_Anthem_001452165
Insys_Anthem_001452173                   Insys_Anthem_001452173
Insys_Anthem_001452177                   Insys_Anthem_001452177

                                                    1973
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1975 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001452193                   Insys_Anthem_001452193
Insys_Anthem_001452200                   Insys_Anthem_001452200
Insys_Anthem_001452218                   Insys_Anthem_001452218
Insys_Anthem_001452220                   Insys_Anthem_001452220
Insys_Anthem_001452235                   Insys_Anthem_001452235
Insys_Anthem_001452237                   Insys_Anthem_001452237
Insys_Anthem_001452295                   Insys_Anthem_001452295
Insys_Anthem_001452297                   Insys_Anthem_001452297
Insys_Anthem_001452352                   Insys_Anthem_001452352
Insys_Anthem_001452413                   Insys_Anthem_001452413
Insys_Anthem_001452426                   Insys_Anthem_001452426
Insys_Anthem_001452443                   Insys_Anthem_001452443
Insys_Anthem_001452502                   Insys_Anthem_001452502
Insys_Anthem_001452554                   Insys_Anthem_001452554
Insys_Anthem_001452570                   Insys_Anthem_001452570
Insys_Anthem_001452613                   Insys_Anthem_001452613
Insys_Anthem_001452622                   Insys_Anthem_001452622
Insys_Anthem_001452628                   Insys_Anthem_001452628
Insys_Anthem_001452632                   Insys_Anthem_001452632
Insys_Anthem_001452658                   Insys_Anthem_001452658
Insys_Anthem_001452810                   Insys_Anthem_001452810
Insys_Anthem_001452845                   Insys_Anthem_001452845
Insys_Anthem_001452861                   Insys_Anthem_001452861
Insys_Anthem_001452908                   Insys_Anthem_001452908
Insys_Anthem_001452911                   Insys_Anthem_001452911
Insys_Anthem_001452950                   Insys_Anthem_001452950
Insys_Anthem_001452984                   Insys_Anthem_001452984
Insys_Anthem_001452994                   Insys_Anthem_001452994
Insys_Anthem_001453006                   Insys_Anthem_001453006
Insys_Anthem_001453176                   Insys_Anthem_001453176
Insys_Anthem_001453229                   Insys_Anthem_001453229
Insys_Anthem_001453254                   Insys_Anthem_001453254
Insys_Anthem_001453263                   Insys_Anthem_001453263
Insys_Anthem_001453312                   Insys_Anthem_001453312
Insys_Anthem_001453333                   Insys_Anthem_001453333
Insys_Anthem_001453344                   Insys_Anthem_001453344
Insys_Anthem_001453419                   Insys_Anthem_001453419
Insys_Anthem_001453440                   Insys_Anthem_001453440
Insys_Anthem_001453451                   Insys_Anthem_001453451
Insys_Anthem_001453453                   Insys_Anthem_001453453
Insys_Anthem_001453456                   Insys_Anthem_001453456
Insys_Anthem_001453475                   Insys_Anthem_001453475
Insys_Anthem_001453482                   Insys_Anthem_001453482
Insys_Anthem_001453514                   Insys_Anthem_001453514
Insys_Anthem_001453529                   Insys_Anthem_001453529
Insys_Anthem_001453537                   Insys_Anthem_001453537
Insys_Anthem_001453556                   Insys_Anthem_001453556

                                                    1974
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1976 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001453565                   Insys_Anthem_001453565
Insys_Anthem_001453579                   Insys_Anthem_001453579
Insys_Anthem_001453582                   Insys_Anthem_001453582
Insys_Anthem_001453616                   Insys_Anthem_001453616
Insys_Anthem_001453618                   Insys_Anthem_001453618
Insys_Anthem_001453640                   Insys_Anthem_001453640
Insys_Anthem_001453647                   Insys_Anthem_001453647
Insys_Anthem_001453658                   Insys_Anthem_001453658
Insys_Anthem_001453663                   Insys_Anthem_001453663
Insys_Anthem_001453676                   Insys_Anthem_001453676
Insys_Anthem_001453685                   Insys_Anthem_001453685
Insys_Anthem_001453708                   Insys_Anthem_001453708
Insys_Anthem_001453731                   Insys_Anthem_001453731
Insys_Anthem_001453732                   Insys_Anthem_001453732
Insys_Anthem_001453736                   Insys_Anthem_001453736
Insys_Anthem_001453740                   Insys_Anthem_001453740
Insys_Anthem_001453744                   Insys_Anthem_001453744
Insys_Anthem_001453746                   Insys_Anthem_001453746
Insys_Anthem_001453747                   Insys_Anthem_001453747
Insys_Anthem_001453763                   Insys_Anthem_001453763
Insys_Anthem_001453774                   Insys_Anthem_001453774
Insys_Anthem_001453786                   Insys_Anthem_001453786
Insys_Anthem_001453812                   Insys_Anthem_001453812
Insys_Anthem_001453819                   Insys_Anthem_001453819
Insys_Anthem_001453821                   Insys_Anthem_001453821
Insys_Anthem_001453823                   Insys_Anthem_001453823
Insys_Anthem_001453829                   Insys_Anthem_001453829
Insys_Anthem_001453831                   Insys_Anthem_001453831
Insys_Anthem_001453834                   Insys_Anthem_001453834
Insys_Anthem_001453839                   Insys_Anthem_001453839
Insys_Anthem_001453841                   Insys_Anthem_001453841
Insys_Anthem_001453842                   Insys_Anthem_001453842
Insys_Anthem_001453855                   Insys_Anthem_001453855
Insys_Anthem_001453876                   Insys_Anthem_001453876
Insys_Anthem_001453893                   Insys_Anthem_001453893
Insys_Anthem_001453897                   Insys_Anthem_001453897
Insys_Anthem_001453923                   Insys_Anthem_001453923
Insys_Anthem_001453925                   Insys_Anthem_001453925
Insys_Anthem_001453955                   Insys_Anthem_001453955
Insys_Anthem_001453983                   Insys_Anthem_001453983
Insys_Anthem_001453995                   Insys_Anthem_001453995
Insys_Anthem_001454019                   Insys_Anthem_001454019
Insys_Anthem_001454024                   Insys_Anthem_001454024
Insys_Anthem_001454030                   Insys_Anthem_001454030
Insys_Anthem_001454044                   Insys_Anthem_001454044
Insys_Anthem_001454051                   Insys_Anthem_001454051
Insys_Anthem_001454053                   Insys_Anthem_001454053

                                                    1975
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1977 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001454067                   Insys_Anthem_001454067
Insys_Anthem_001454076                   Insys_Anthem_001454076
Insys_Anthem_001454082                   Insys_Anthem_001454082
Insys_Anthem_001454085                   Insys_Anthem_001454085
Insys_Anthem_001454087                   Insys_Anthem_001454087
Insys_Anthem_001454092                   Insys_Anthem_001454092
Insys_Anthem_001454138                   Insys_Anthem_001454138
Insys_Anthem_001454147                   Insys_Anthem_001454147
Insys_Anthem_001454165                   Insys_Anthem_001454165
Insys_Anthem_001454168                   Insys_Anthem_001454168
Insys_Anthem_001454181                   Insys_Anthem_001454181
Insys_Anthem_001454189                   Insys_Anthem_001454189
Insys_Anthem_001454206                   Insys_Anthem_001454206
Insys_Anthem_001454210                   Insys_Anthem_001454210
Insys_Anthem_001454212                   Insys_Anthem_001454212
Insys_Anthem_001454233                   Insys_Anthem_001454233
Insys_Anthem_001454237                   Insys_Anthem_001454237
Insys_Anthem_001454256                   Insys_Anthem_001454256
Insys_Anthem_001454285                   Insys_Anthem_001454285
Insys_Anthem_001454288                   Insys_Anthem_001454288
Insys_Anthem_001454304                   Insys_Anthem_001454304
Insys_Anthem_001454306                   Insys_Anthem_001454306
Insys_Anthem_001454309                   Insys_Anthem_001454309
Insys_Anthem_001454322                   Insys_Anthem_001454322
Insys_Anthem_001454332                   Insys_Anthem_001454332
Insys_Anthem_001454334                   Insys_Anthem_001454334
Insys_Anthem_001454343                   Insys_Anthem_001454343
Insys_Anthem_001454354                   Insys_Anthem_001454354
Insys_Anthem_001454368                   Insys_Anthem_001454368
Insys_Anthem_001454379                   Insys_Anthem_001454379
Insys_Anthem_001454385                   Insys_Anthem_001454385
Insys_Anthem_001454391                   Insys_Anthem_001454391
Insys_Anthem_001454393                   Insys_Anthem_001454393
Insys_Anthem_001454407                   Insys_Anthem_001454407
Insys_Anthem_001454413                   Insys_Anthem_001454413
Insys_Anthem_001454458                   Insys_Anthem_001454458
Insys_Anthem_001454482                   Insys_Anthem_001454482
Insys_Anthem_001454484                   Insys_Anthem_001454484
Insys_Anthem_001454489                   Insys_Anthem_001454489
Insys_Anthem_001454502                   Insys_Anthem_001454502
Insys_Anthem_001454511                   Insys_Anthem_001454511
Insys_Anthem_001454524                   Insys_Anthem_001454524
Insys_Anthem_001454528                   Insys_Anthem_001454528
Insys_Anthem_001454535                   Insys_Anthem_001454535
Insys_Anthem_001454543                   Insys_Anthem_001454543
Insys_Anthem_001454545                   Insys_Anthem_001454545
Insys_Anthem_001454549                   Insys_Anthem_001454549

                                                    1976
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1978 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001454551                   Insys_Anthem_001454551
Insys_Anthem_001454567                   Insys_Anthem_001454567
Insys_Anthem_001454591                   Insys_Anthem_001454591
Insys_Anthem_001454602                   Insys_Anthem_001454602
Insys_Anthem_001454630                   Insys_Anthem_001454630
Insys_Anthem_001454653                   Insys_Anthem_001454653
Insys_Anthem_001454654                   Insys_Anthem_001454654
Insys_Anthem_001454664                   Insys_Anthem_001454664
Insys_Anthem_001454672                   Insys_Anthem_001454672
Insys_Anthem_001454683                   Insys_Anthem_001454683
Insys_Anthem_001454691                   Insys_Anthem_001454691
Insys_Anthem_001454715                   Insys_Anthem_001454715
Insys_Anthem_001454725                   Insys_Anthem_001454725
Insys_Anthem_001454727                   Insys_Anthem_001454727
Insys_Anthem_001454754                   Insys_Anthem_001454754
Insys_Anthem_001454771                   Insys_Anthem_001454771
Insys_Anthem_001454779                   Insys_Anthem_001454779
Insys_Anthem_001454781                   Insys_Anthem_001454781
Insys_Anthem_001454792                   Insys_Anthem_001454792
Insys_Anthem_001454810                   Insys_Anthem_001454810
Insys_Anthem_001454819                   Insys_Anthem_001454819
Insys_Anthem_001454821                   Insys_Anthem_001454821
Insys_Anthem_001454864                   Insys_Anthem_001454864
Insys_Anthem_001454883                   Insys_Anthem_001454883
Insys_Anthem_001454885                   Insys_Anthem_001454885
Insys_Anthem_001454891                   Insys_Anthem_001454891
Insys_Anthem_001454903                   Insys_Anthem_001454903
Insys_Anthem_001454905                   Insys_Anthem_001454905
Insys_Anthem_001454938                   Insys_Anthem_001454938
Insys_Anthem_001454956                   Insys_Anthem_001454956
Insys_Anthem_001454973                   Insys_Anthem_001454973
Insys_Anthem_001454979                   Insys_Anthem_001454979
Insys_Anthem_001454990                   Insys_Anthem_001454990
Insys_Anthem_001455023                   Insys_Anthem_001455023
Insys_Anthem_001455028                   Insys_Anthem_001455028
Insys_Anthem_001455033                   Insys_Anthem_001455033
Insys_Anthem_001455049                   Insys_Anthem_001455049
Insys_Anthem_001455080                   Insys_Anthem_001455080
Insys_Anthem_001455087                   Insys_Anthem_001455087
Insys_Anthem_001455093                   Insys_Anthem_001455093
Insys_Anthem_001455104                   Insys_Anthem_001455104
Insys_Anthem_001455135                   Insys_Anthem_001455135
Insys_Anthem_001455143                   Insys_Anthem_001455143
Insys_Anthem_001455149                   Insys_Anthem_001455149
Insys_Anthem_001455155                   Insys_Anthem_001455155
Insys_Anthem_001455160                   Insys_Anthem_001455160
Insys_Anthem_001455167                   Insys_Anthem_001455167

                                                    1977
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1979 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001455182                   Insys_Anthem_001455182
Insys_Anthem_001455192                   Insys_Anthem_001455192
Insys_Anthem_001455208                   Insys_Anthem_001455208
Insys_Anthem_001455214                   Insys_Anthem_001455214
Insys_Anthem_001455217                   Insys_Anthem_001455217
Insys_Anthem_001455219                   Insys_Anthem_001455219
Insys_Anthem_001455225                   Insys_Anthem_001455225
Insys_Anthem_001455226                   Insys_Anthem_001455226
Insys_Anthem_001455227                   Insys_Anthem_001455227
Insys_Anthem_001455232                   Insys_Anthem_001455232
Insys_Anthem_001455238                   Insys_Anthem_001455238
Insys_Anthem_001455261                   Insys_Anthem_001455261
Insys_Anthem_001455277                   Insys_Anthem_001455277
Insys_Anthem_001455291                   Insys_Anthem_001455291
Insys_Anthem_001455307                   Insys_Anthem_001455307
Insys_Anthem_001455310                   Insys_Anthem_001455310
Insys_Anthem_001455322                   Insys_Anthem_001455322
Insys_Anthem_001455329                   Insys_Anthem_001455329
Insys_Anthem_001455331                   Insys_Anthem_001455331
Insys_Anthem_001455336                   Insys_Anthem_001455336
Insys_Anthem_001455359                   Insys_Anthem_001455359
Insys_Anthem_001455361                   Insys_Anthem_001455361
Insys_Anthem_001455395                   Insys_Anthem_001455395
Insys_Anthem_001455401                   Insys_Anthem_001455401
Insys_Anthem_001455403                   Insys_Anthem_001455403
Insys_Anthem_001455439                   Insys_Anthem_001455439
Insys_Anthem_001455451                   Insys_Anthem_001455451
Insys_Anthem_001455459                   Insys_Anthem_001455459
Insys_Anthem_001455490                   Insys_Anthem_001455490
Insys_Anthem_001455495                   Insys_Anthem_001455495
Insys_Anthem_001455500                   Insys_Anthem_001455500
Insys_Anthem_001455540                   Insys_Anthem_001455540
Insys_Anthem_001455658                   Insys_Anthem_001455658
Insys_Anthem_001455663                   Insys_Anthem_001455663
Insys_Anthem_001455666                   Insys_Anthem_001455666
Insys_Anthem_001455668                   Insys_Anthem_001455668
Insys_Anthem_001455677                   Insys_Anthem_001455677
Insys_Anthem_001455700                   Insys_Anthem_001455700
Insys_Anthem_001455767                   Insys_Anthem_001455767
Insys_Anthem_001455776                   Insys_Anthem_001455776
Insys_Anthem_001455861                   Insys_Anthem_001455861
Insys_Anthem_001455868                   Insys_Anthem_001455868
Insys_Anthem_001455871                   Insys_Anthem_001455871
Insys_Anthem_001455898                   Insys_Anthem_001455898
Insys_Anthem_001455903                   Insys_Anthem_001455903
Insys_Anthem_001455943                   Insys_Anthem_001455943
Insys_Anthem_001455947                   Insys_Anthem_001455947

                                                    1978
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1980 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001455953                   Insys_Anthem_001455953
Insys_Anthem_001455978                   Insys_Anthem_001455978
Insys_Anthem_001455995                   Insys_Anthem_001455995
Insys_Anthem_001456010                   Insys_Anthem_001456010
Insys_Anthem_001456043                   Insys_Anthem_001456043
Insys_Anthem_001456081                   Insys_Anthem_001456081
Insys_Anthem_001456091                   Insys_Anthem_001456091
Insys_Anthem_001456103                   Insys_Anthem_001456103
Insys_Anthem_001456105                   Insys_Anthem_001456105
Insys_Anthem_001456119                   Insys_Anthem_001456119
Insys_Anthem_001456137                   Insys_Anthem_001456137
Insys_Anthem_001456147                   Insys_Anthem_001456147
Insys_Anthem_001456156                   Insys_Anthem_001456156
Insys_Anthem_001456202                   Insys_Anthem_001456202
Insys_Anthem_001456284                   Insys_Anthem_001456284
Insys_Anthem_001456291                   Insys_Anthem_001456291
Insys_Anthem_001456303                   Insys_Anthem_001456303
Insys_Anthem_001456322                   Insys_Anthem_001456322
Insys_Anthem_001456328                   Insys_Anthem_001456328
Insys_Anthem_001456330                   Insys_Anthem_001456330
Insys_Anthem_001456377                   Insys_Anthem_001456377
Insys_Anthem_001456412                   Insys_Anthem_001456412
Insys_Anthem_001456552                   Insys_Anthem_001456552
Insys_Anthem_001456556                   Insys_Anthem_001456556
Insys_Anthem_001456572                   Insys_Anthem_001456572
Insys_Anthem_001456603                   Insys_Anthem_001456603
Insys_Anthem_001456621                   Insys_Anthem_001456621
Insys_Anthem_001456625                   Insys_Anthem_001456625
Insys_Anthem_001456630                   Insys_Anthem_001456630
Insys_Anthem_001456636                   Insys_Anthem_001456636
Insys_Anthem_001456646                   Insys_Anthem_001456646
Insys_Anthem_001456813                   Insys_Anthem_001456813
Insys_Anthem_001456889                   Insys_Anthem_001456889
Insys_Anthem_001456893                   Insys_Anthem_001456893
Insys_Anthem_001456922                   Insys_Anthem_001456922
Insys_Anthem_001457044                   Insys_Anthem_001457044
Insys_Anthem_001457136                   Insys_Anthem_001457136
Insys_Anthem_001457146                   Insys_Anthem_001457146
Insys_Anthem_001457161                   Insys_Anthem_001457161
Insys_Anthem_001457233                   Insys_Anthem_001457233
Insys_Anthem_001457258                   Insys_Anthem_001457258
Insys_Anthem_001457283                   Insys_Anthem_001457283
Insys_Anthem_001457315                   Insys_Anthem_001457315
Insys_Anthem_001457331                   Insys_Anthem_001457331
Insys_Anthem_001457354                   Insys_Anthem_001457354
Insys_Anthem_001457394                   Insys_Anthem_001457394
Insys_Anthem_001457401                   Insys_Anthem_001457401

                                                    1979
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1981 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001457459                   Insys_Anthem_001457459
Insys_Anthem_001457536                   Insys_Anthem_001457536
Insys_Anthem_001457556                   Insys_Anthem_001457556
Insys_Anthem_001457568                   Insys_Anthem_001457568
Insys_Anthem_001457569                   Insys_Anthem_001457569
Insys_Anthem_001457588                   Insys_Anthem_001457588
Insys_Anthem_001457593                   Insys_Anthem_001457593
Insys_Anthem_001457631                   Insys_Anthem_001457631
Insys_Anthem_001457659                   Insys_Anthem_001457659
Insys_Anthem_001457672                   Insys_Anthem_001457672
Insys_Anthem_001457769                   Insys_Anthem_001457769
Insys_Anthem_001457883                   Insys_Anthem_001457883
Insys_Anthem_001457902                   Insys_Anthem_001457902
Insys_Anthem_001457930                   Insys_Anthem_001457930
Insys_Anthem_001457965                   Insys_Anthem_001457965
Insys_Anthem_001457972                   Insys_Anthem_001457972
Insys_Anthem_001457977                   Insys_Anthem_001457977
Insys_Anthem_001458078                   Insys_Anthem_001458078
Insys_Anthem_001458112                   Insys_Anthem_001458112
Insys_Anthem_001458145                   Insys_Anthem_001458145
Insys_Anthem_001458149                   Insys_Anthem_001458149
Insys_Anthem_001458231                   Insys_Anthem_001458231
Insys_Anthem_001458296                   Insys_Anthem_001458296
Insys_Anthem_001458317                   Insys_Anthem_001458317
Insys_Anthem_001458342                   Insys_Anthem_001458342
Insys_Anthem_001458462                   Insys_Anthem_001458462
Insys_Anthem_001458464                   Insys_Anthem_001458464
Insys_Anthem_001458495                   Insys_Anthem_001458495
Insys_Anthem_001458550                   Insys_Anthem_001458550
Insys_Anthem_001458605                   Insys_Anthem_001458605
Insys_Anthem_001458657                   Insys_Anthem_001458657
Insys_Anthem_001458679                   Insys_Anthem_001458679
Insys_Anthem_001458684                   Insys_Anthem_001458684
Insys_Anthem_001458690                   Insys_Anthem_001458690
Insys_Anthem_001458747                   Insys_Anthem_001458747
Insys_Anthem_001458809                   Insys_Anthem_001458809
Insys_Anthem_001458816                   Insys_Anthem_001458816
Insys_Anthem_001458853                   Insys_Anthem_001458853
Insys_Anthem_001459015                   Insys_Anthem_001459015
Insys_Anthem_001459021                   Insys_Anthem_001459021
Insys_Anthem_001459126                   Insys_Anthem_001459126
Insys_Anthem_001459163                   Insys_Anthem_001459163
Insys_Anthem_001459220                   Insys_Anthem_001459220
Insys_Anthem_001459226                   Insys_Anthem_001459226
Insys_Anthem_001459230                   Insys_Anthem_001459230
Insys_Anthem_001459475                   Insys_Anthem_001459475
Insys_Anthem_001459477                   Insys_Anthem_001459477

                                                    1980
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1982 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001459481                   Insys_Anthem_001459481
Insys_Anthem_001459483                   Insys_Anthem_001459483
Insys_Anthem_001459548                   Insys_Anthem_001459548
Insys_Anthem_001459550                   Insys_Anthem_001459550
Insys_Anthem_001459552                   Insys_Anthem_001459552
Insys_Anthem_001459563                   Insys_Anthem_001459563
Insys_Anthem_001459567                   Insys_Anthem_001459567
Insys_Anthem_001459570                   Insys_Anthem_001459570
Insys_Anthem_001459705                   Insys_Anthem_001459705
Insys_Anthem_001459728                   Insys_Anthem_001459728
Insys_Anthem_001459758                   Insys_Anthem_001459758
Insys_Anthem_001459766                   Insys_Anthem_001459766
Insys_Anthem_001459770                   Insys_Anthem_001459770
Insys_Anthem_001459796                   Insys_Anthem_001459796
Insys_Anthem_001459815                   Insys_Anthem_001459815
Insys_Anthem_001459862                   Insys_Anthem_001459862
Insys_Anthem_001459871                   Insys_Anthem_001459871
Insys_Anthem_001459913                   Insys_Anthem_001459913
Insys_Anthem_001459958                   Insys_Anthem_001459958
Insys_Anthem_001459960                   Insys_Anthem_001459960
Insys_Anthem_001459966                   Insys_Anthem_001459966
Insys_Anthem_001460034                   Insys_Anthem_001460034
Insys_Anthem_001460067                   Insys_Anthem_001460067
Insys_Anthem_001460074                   Insys_Anthem_001460074
Insys_Anthem_001460076                   Insys_Anthem_001460076
Insys_Anthem_001460119                   Insys_Anthem_001460119
Insys_Anthem_001460171                   Insys_Anthem_001460171
Insys_Anthem_001460177                   Insys_Anthem_001460177
Insys_Anthem_001460184                   Insys_Anthem_001460184
Insys_Anthem_001460205                   Insys_Anthem_001460205
Insys_Anthem_001460229                   Insys_Anthem_001460229
Insys_Anthem_001460276                   Insys_Anthem_001460276
Insys_Anthem_001460280                   Insys_Anthem_001460280
Insys_Anthem_001460295                   Insys_Anthem_001460295
Insys_Anthem_001460302                   Insys_Anthem_001460302
Insys_Anthem_001460368                   Insys_Anthem_001460368
Insys_Anthem_001460370                   Insys_Anthem_001460370
Insys_Anthem_001460389                   Insys_Anthem_001460389
Insys_Anthem_001460395                   Insys_Anthem_001460395
Insys_Anthem_001460401                   Insys_Anthem_001460401
Insys_Anthem_001460415                   Insys_Anthem_001460415
Insys_Anthem_001460422                   Insys_Anthem_001460422
Insys_Anthem_001460519                   Insys_Anthem_001460519
Insys_Anthem_001460529                   Insys_Anthem_001460529
Insys_Anthem_001460539                   Insys_Anthem_001460539
Insys_Anthem_001460545                   Insys_Anthem_001460545
Insys_Anthem_001460582                   Insys_Anthem_001460582

                                                    1981
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1983 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001460606                   Insys_Anthem_001460606
Insys_Anthem_001460608                   Insys_Anthem_001460608
Insys_Anthem_001460649                   Insys_Anthem_001460649
Insys_Anthem_001460699                   Insys_Anthem_001460699
Insys_Anthem_001460706                   Insys_Anthem_001460706
Insys_Anthem_001460726                   Insys_Anthem_001460726
Insys_Anthem_001460869                   Insys_Anthem_001460869
Insys_Anthem_001460889                   Insys_Anthem_001460889
Insys_Anthem_001461009                   Insys_Anthem_001461009
Insys_Anthem_001461042                   Insys_Anthem_001461042
Insys_Anthem_001461066                   Insys_Anthem_001461066
Insys_Anthem_001461082                   Insys_Anthem_001461082
Insys_Anthem_001461096                   Insys_Anthem_001461096
Insys_Anthem_001461114                   Insys_Anthem_001461114
Insys_Anthem_001461130                   Insys_Anthem_001461130
Insys_Anthem_001461133                   Insys_Anthem_001461133
Insys_Anthem_001461138                   Insys_Anthem_001461138
Insys_Anthem_001461162                   Insys_Anthem_001461162
Insys_Anthem_001461175                   Insys_Anthem_001461175
Insys_Anthem_001461213                   Insys_Anthem_001461213
Insys_Anthem_001461234                   Insys_Anthem_001461234
Insys_Anthem_001461248                   Insys_Anthem_001461248
Insys_Anthem_001461255                   Insys_Anthem_001461255
Insys_Anthem_001461261                   Insys_Anthem_001461261
Insys_Anthem_001461304                   Insys_Anthem_001461304
Insys_Anthem_001461321                   Insys_Anthem_001461321
Insys_Anthem_001461325                   Insys_Anthem_001461325
Insys_Anthem_001461357                   Insys_Anthem_001461357
Insys_Anthem_001461395                   Insys_Anthem_001461395
Insys_Anthem_001461416                   Insys_Anthem_001461416
Insys_Anthem_001461427                   Insys_Anthem_001461427
Insys_Anthem_001461907                   Insys_Anthem_001461907
Insys_Anthem_001462301                   Insys_Anthem_001462301
Insys_Anthem_001462349                   Insys_Anthem_001462349
Insys_Anthem_001462385                   Insys_Anthem_001462385
Insys_Anthem_001463076                   Insys_Anthem_001463076
Insys_Anthem_001463264                   Insys_Anthem_001463264
Insys_Anthem_001463477                   Insys_Anthem_001463477
Insys_Anthem_001463665                   Insys_Anthem_001463665
Insys_Anthem_001463682                   Insys_Anthem_001463682
Insys_Anthem_001463780                   Insys_Anthem_001463780
Insys_Anthem_001463864                   Insys_Anthem_001463864
Insys_Anthem_001463954                   Insys_Anthem_001463954
Insys_Anthem_001464084                   Insys_Anthem_001464084
Insys_Anthem_001464126                   Insys_Anthem_001464126
Insys_Anthem_001464154                   Insys_Anthem_001464154
Insys_Anthem_001464168                   Insys_Anthem_001464168

                                                    1982
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1984 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001464231                   Insys_Anthem_001464231
Insys_Anthem_001464254                   Insys_Anthem_001464254
Insys_Anthem_001464298                   Insys_Anthem_001464298
Insys_Anthem_001464305                   Insys_Anthem_001464305
Insys_Anthem_001464309                   Insys_Anthem_001464309
Insys_Anthem_001464314                   Insys_Anthem_001464314
Insys_Anthem_001464425                   Insys_Anthem_001464425
Insys_Anthem_001464437                   Insys_Anthem_001464437
Insys_Anthem_001464485                   Insys_Anthem_001464485
Insys_Anthem_001464574                   Insys_Anthem_001464574
Insys_Anthem_001464593                   Insys_Anthem_001464593
Insys_Anthem_001464617                   Insys_Anthem_001464617
Insys_Anthem_001464627                   Insys_Anthem_001464627
Insys_Anthem_001464660                   Insys_Anthem_001464660
Insys_Anthem_001464833                   Insys_Anthem_001464833
Insys_Anthem_001464997                   Insys_Anthem_001464997
Insys_Anthem_001465008                   Insys_Anthem_001465008
Insys_Anthem_001465133                   Insys_Anthem_001465133
Insys_Anthem_001465183                   Insys_Anthem_001465183
Insys_Anthem_001465209                   Insys_Anthem_001465209
Insys_Anthem_001465241                   Insys_Anthem_001465241
Insys_Anthem_001465294                   Insys_Anthem_001465294
Insys_Anthem_001465312                   Insys_Anthem_001465312
Insys_Anthem_001465332                   Insys_Anthem_001465332
Insys_Anthem_001465335                   Insys_Anthem_001465335
Insys_Anthem_001465399                   Insys_Anthem_001465399
Insys_Anthem_001465560                   Insys_Anthem_001465560
Insys_Anthem_001465632                   Insys_Anthem_001465632
Insys_Anthem_001465714                   Insys_Anthem_001465714
Insys_Anthem_001465724                   Insys_Anthem_001465724
Insys_Anthem_001465822                   Insys_Anthem_001465822
Insys_Anthem_001465856                   Insys_Anthem_001465856
Insys_Anthem_001465869                   Insys_Anthem_001465869
Insys_Anthem_001465961                   Insys_Anthem_001465961
Insys_Anthem_001465997                   Insys_Anthem_001465997
Insys_Anthem_001466017                   Insys_Anthem_001466017
Insys_Anthem_001466022                   Insys_Anthem_001466022
Insys_Anthem_001466028                   Insys_Anthem_001466028
Insys_Anthem_001466040                   Insys_Anthem_001466040
Insys_Anthem_001466121                   Insys_Anthem_001466121
Insys_Anthem_001466372                   Insys_Anthem_001466372
Insys_Anthem_001466401                   Insys_Anthem_001466401
Insys_Anthem_001466408                   Insys_Anthem_001466408
Insys_Anthem_001466465                   Insys_Anthem_001466465
Insys_Anthem_001466607                   Insys_Anthem_001466607
Insys_Anthem_001467023                   Insys_Anthem_001467023
Insys_Anthem_001467411                   Insys_Anthem_001467411

                                                    1983
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1985 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001467428                   Insys_Anthem_001467428
Insys_Anthem_001467620                   Insys_Anthem_001467620
Insys_Anthem_001467893                   Insys_Anthem_001467893
Insys_Anthem_001467901                   Insys_Anthem_001467901
Insys_Anthem_001468132                   Insys_Anthem_001468132
Insys_Anthem_001468279                   Insys_Anthem_001468279
Insys_Anthem_001468330                   Insys_Anthem_001468330
Insys_Anthem_001468347                   Insys_Anthem_001468347
Insys_Anthem_001468348                   Insys_Anthem_001468348
Insys_Anthem_001468372                   Insys_Anthem_001468372
Insys_Anthem_001468432                   Insys_Anthem_001468432
Insys_Anthem_001468456                   Insys_Anthem_001468456
Insys_Anthem_001468470                   Insys_Anthem_001468470
Insys_Anthem_001468482                   Insys_Anthem_001468482
Insys_Anthem_001468531                   Insys_Anthem_001468531
Insys_Anthem_001468540                   Insys_Anthem_001468540
Insys_Anthem_001468542                   Insys_Anthem_001468542
Insys_Anthem_001468561                   Insys_Anthem_001468561
Insys_Anthem_001468638                   Insys_Anthem_001468638
Insys_Anthem_001468742                   Insys_Anthem_001468742
Insys_Anthem_001468771                   Insys_Anthem_001468771
Insys_Anthem_001468792                   Insys_Anthem_001468792
Insys_Anthem_001468797                   Insys_Anthem_001468797
Insys_Anthem_001468808                   Insys_Anthem_001468808
Insys_Anthem_001468848                   Insys_Anthem_001468848
Insys_Anthem_001468948                   Insys_Anthem_001468948
Insys_Anthem_001468974                   Insys_Anthem_001468974
Insys_Anthem_001469006                   Insys_Anthem_001469006
Insys_Anthem_001469017                   Insys_Anthem_001469017
Insys_Anthem_001469027                   Insys_Anthem_001469027
Insys_Anthem_001469039                   Insys_Anthem_001469039
Insys_Anthem_001469053                   Insys_Anthem_001469053
Insys_Anthem_001469090                   Insys_Anthem_001469090
Insys_Anthem_001469099                   Insys_Anthem_001469099
Insys_Anthem_001469118                   Insys_Anthem_001469118
Insys_Anthem_001469183                   Insys_Anthem_001469183
Insys_Anthem_001469398                   Insys_Anthem_001469398
Insys_Anthem_001469429                   Insys_Anthem_001469429
Insys_Anthem_001469431                   Insys_Anthem_001469431
Insys_Anthem_001469464                   Insys_Anthem_001469464
Insys_Anthem_001469752                   Insys_Anthem_001469752
Insys_Anthem_001469776                   Insys_Anthem_001469776
Insys_Anthem_001469913                   Insys_Anthem_001469913
Insys_Anthem_001469986                   Insys_Anthem_001469986
Insys_Anthem_001469994                   Insys_Anthem_001469994
Insys_Anthem_001469995                   Insys_Anthem_001469995
Insys_Anthem_001470368                   Insys_Anthem_001470368

                                                    1984
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1986 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001470408                   Insys_Anthem_001470408
Insys_Anthem_001470598                   Insys_Anthem_001470598
Insys_Anthem_001470600                   Insys_Anthem_001470600
Insys_Anthem_001470928                   Insys_Anthem_001470928
Insys_Anthem_001470947                   Insys_Anthem_001470947
Insys_Anthem_001471070                   Insys_Anthem_001471070
Insys_Anthem_001471092                   Insys_Anthem_001471092
Insys_Anthem_001471137                   Insys_Anthem_001471137
Insys_Anthem_001471278                   Insys_Anthem_001471278
Insys_Anthem_001471305                   Insys_Anthem_001471305
Insys_Anthem_001471342                   Insys_Anthem_001471342
Insys_Anthem_001471355                   Insys_Anthem_001471355
Insys_Anthem_001471513                   Insys_Anthem_001471513
Insys_Anthem_001471531                   Insys_Anthem_001471531
Insys_Anthem_001471613                   Insys_Anthem_001471613
Insys_Anthem_001471624                   Insys_Anthem_001471624
Insys_Anthem_001471625                   Insys_Anthem_001471625
Insys_Anthem_001471631                   Insys_Anthem_001471631
Insys_Anthem_001471633                   Insys_Anthem_001471633
Insys_Anthem_001471635                   Insys_Anthem_001471635
Insys_Anthem_001471643                   Insys_Anthem_001471643
Insys_Anthem_001471698                   Insys_Anthem_001471698
Insys_Anthem_001471776                   Insys_Anthem_001471776
Insys_Anthem_001471819                   Insys_Anthem_001471819
Insys_Anthem_001471830                   Insys_Anthem_001471830
Insys_Anthem_001471842                   Insys_Anthem_001471842
Insys_Anthem_001471858                   Insys_Anthem_001471858
Insys_Anthem_001471880                   Insys_Anthem_001471880
Insys_Anthem_001471881                   Insys_Anthem_001471881
Insys_Anthem_001471915                   Insys_Anthem_001471915
Insys_Anthem_001471921                   Insys_Anthem_001471921
Insys_Anthem_001471940                   Insys_Anthem_001471940
Insys_Anthem_001471961                   Insys_Anthem_001471961
Insys_Anthem_001471983                   Insys_Anthem_001471983
Insys_Anthem_001472019                   Insys_Anthem_001472019
Insys_Anthem_001472039                   Insys_Anthem_001472039
Insys_Anthem_001472109                   Insys_Anthem_001472109
Insys_Anthem_001472164                   Insys_Anthem_001472164
Insys_Anthem_001472193                   Insys_Anthem_001472193
Insys_Anthem_001472212                   Insys_Anthem_001472212
Insys_Anthem_001472213                   Insys_Anthem_001472213
Insys_Anthem_001472261                   Insys_Anthem_001472261
Insys_Anthem_001472280                   Insys_Anthem_001472280
Insys_Anthem_001472288                   Insys_Anthem_001472288
Insys_Anthem_001472488                   Insys_Anthem_001472488
Insys_Anthem_001472511                   Insys_Anthem_001472511
Insys_Anthem_001472521                   Insys_Anthem_001472521

                                                    1985
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1987 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001472905                   Insys_Anthem_001472905
Insys_Anthem_001472908                   Insys_Anthem_001472908
Insys_Anthem_001472909                   Insys_Anthem_001472909
Insys_Anthem_001472910                   Insys_Anthem_001472910
Insys_Anthem_001472911                   Insys_Anthem_001472911
Insys_Anthem_001473081                   Insys_Anthem_001473081
Insys_Anthem_001473089                   Insys_Anthem_001473089
Insys_Anthem_001473095                   Insys_Anthem_001473095
Insys_Anthem_001473099                   Insys_Anthem_001473099
Insys_Anthem_001473199                   Insys_Anthem_001473199
Insys_Anthem_001473251                   Insys_Anthem_001473251
Insys_Anthem_001473259                   Insys_Anthem_001473259
Insys_Anthem_001473375                   Insys_Anthem_001473375
Insys_Anthem_001473523                   Insys_Anthem_001473523
Insys_Anthem_001473533                   Insys_Anthem_001473533
Insys_Anthem_001473586                   Insys_Anthem_001473586
Insys_Anthem_001473701                   Insys_Anthem_001473701
Insys_Anthem_001473765                   Insys_Anthem_001473765
Insys_Anthem_001474010                   Insys_Anthem_001474010
Insys_Anthem_001474031                   Insys_Anthem_001474031
Insys_Anthem_001474034                   Insys_Anthem_001474034
Insys_Anthem_001474035                   Insys_Anthem_001474035
Insys_Anthem_001474036                   Insys_Anthem_001474036
Insys_Anthem_001474038                   Insys_Anthem_001474038
Insys_Anthem_001474126                   Insys_Anthem_001474126
Insys_Anthem_001474157                   Insys_Anthem_001474157
Insys_Anthem_001474207                   Insys_Anthem_001474207
Insys_Anthem_001474209                   Insys_Anthem_001474209
Insys_Anthem_001474224                   Insys_Anthem_001474224
Insys_Anthem_001474227                   Insys_Anthem_001474227
Insys_Anthem_001474228                   Insys_Anthem_001474228
Insys_Anthem_001474229                   Insys_Anthem_001474229
Insys_Anthem_001474247                   Insys_Anthem_001474247
Insys_Anthem_001474255                   Insys_Anthem_001474255
Insys_Anthem_001474261                   Insys_Anthem_001474261
Insys_Anthem_001474270                   Insys_Anthem_001474270
Insys_Anthem_001474273                   Insys_Anthem_001474273
Insys_Anthem_001474293                   Insys_Anthem_001474293
Insys_Anthem_001474381                   Insys_Anthem_001474381
Insys_Anthem_001474415                   Insys_Anthem_001474415
Insys_Anthem_001474465                   Insys_Anthem_001474465
Insys_Anthem_001474471                   Insys_Anthem_001474471
Insys_Anthem_001474539                   Insys_Anthem_001474539
Insys_Anthem_001474762                   Insys_Anthem_001474762
Insys_Anthem_001474763                   Insys_Anthem_001474763
Insys_Anthem_001474824                   Insys_Anthem_001474824
Insys_Anthem_001474878                   Insys_Anthem_001474878

                                                    1986
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1988 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001474887                   Insys_Anthem_001474887
Insys_Anthem_001474911                   Insys_Anthem_001474911
Insys_Anthem_001474918                   Insys_Anthem_001474918
Insys_Anthem_001475047                   Insys_Anthem_001475047
Insys_Anthem_001475052                   Insys_Anthem_001475052
Insys_Anthem_001475083                   Insys_Anthem_001475083
Insys_Anthem_001475092                   Insys_Anthem_001475092
Insys_Anthem_001475094                   Insys_Anthem_001475094
Insys_Anthem_001475193                   Insys_Anthem_001475193
Insys_Anthem_001475198                   Insys_Anthem_001475198
Insys_Anthem_001475211                   Insys_Anthem_001475211
Insys_Anthem_001475218                   Insys_Anthem_001475218
Insys_Anthem_001475223                   Insys_Anthem_001475223
Insys_Anthem_001475255                   Insys_Anthem_001475255
Insys_Anthem_001475289                   Insys_Anthem_001475289
Insys_Anthem_001475364                   Insys_Anthem_001475364
Insys_Anthem_001475448                   Insys_Anthem_001475448
Insys_Anthem_001475457                   Insys_Anthem_001475457
Insys_Anthem_001475483                   Insys_Anthem_001475483
Insys_Anthem_001475484                   Insys_Anthem_001475484
Insys_Anthem_001475512                   Insys_Anthem_001475512
Insys_Anthem_001475515                   Insys_Anthem_001475515
Insys_Anthem_001475575                   Insys_Anthem_001475575
Insys_Anthem_001475577                   Insys_Anthem_001475577
Insys_Anthem_001475578                   Insys_Anthem_001475578
Insys_Anthem_001475581                   Insys_Anthem_001475581
Insys_Anthem_001475583                   Insys_Anthem_001475583
Insys_Anthem_001475584                   Insys_Anthem_001475584
Insys_Anthem_001475585                   Insys_Anthem_001475585
Insys_Anthem_001475594                   Insys_Anthem_001475594
Insys_Anthem_001475595                   Insys_Anthem_001475595
Insys_Anthem_001475607                   Insys_Anthem_001475607
Insys_Anthem_001475608                   Insys_Anthem_001475608
Insys_Anthem_001475623                   Insys_Anthem_001475623
Insys_Anthem_001475638                   Insys_Anthem_001475638
Insys_Anthem_001475651                   Insys_Anthem_001475651
Insys_Anthem_001475655                   Insys_Anthem_001475655
Insys_Anthem_001475775                   Insys_Anthem_001475775
Insys_Anthem_001475786                   Insys_Anthem_001475786
Insys_Anthem_001475809                   Insys_Anthem_001475809
Insys_Anthem_001475818                   Insys_Anthem_001475818
Insys_Anthem_001475869                   Insys_Anthem_001475869
Insys_Anthem_001475878                   Insys_Anthem_001475878
Insys_Anthem_001475886                   Insys_Anthem_001475886
Insys_Anthem_001475890                   Insys_Anthem_001475890
Insys_Anthem_001475926                   Insys_Anthem_001475926
Insys_Anthem_001476018                   Insys_Anthem_001476018

                                                    1987
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1989 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001476060                   Insys_Anthem_001476060
Insys_Anthem_001476240                   Insys_Anthem_001476240
Insys_Anthem_001476242                   Insys_Anthem_001476242
Insys_Anthem_001476334                   Insys_Anthem_001476334
Insys_Anthem_001476392                   Insys_Anthem_001476392
Insys_Anthem_001476494                   Insys_Anthem_001476494
Insys_Anthem_001476495                   Insys_Anthem_001476495
Insys_Anthem_001476578                   Insys_Anthem_001476578
Insys_Anthem_001476579                   Insys_Anthem_001476579
Insys_Anthem_001476594                   Insys_Anthem_001476594
Insys_Anthem_001476624                   Insys_Anthem_001476624
Insys_Anthem_001476704                   Insys_Anthem_001476704
Insys_Anthem_001476781                   Insys_Anthem_001476781
Insys_Anthem_001476927                   Insys_Anthem_001476927
Insys_Anthem_001476966                   Insys_Anthem_001476966
Insys_Anthem_001477085                   Insys_Anthem_001477085
Insys_Anthem_001477162                   Insys_Anthem_001477162
Insys_Anthem_001477236                   Insys_Anthem_001477236
Insys_Anthem_001477268                   Insys_Anthem_001477268
Insys_Anthem_001477313                   Insys_Anthem_001477313
Insys_Anthem_001477349                   Insys_Anthem_001477349
Insys_Anthem_001477360                   Insys_Anthem_001477360
Insys_Anthem_001477373                   Insys_Anthem_001477373
Insys_Anthem_001477409                   Insys_Anthem_001477409
Insys_Anthem_001477410                   Insys_Anthem_001477410
Insys_Anthem_001477414                   Insys_Anthem_001477414
Insys_Anthem_001477415                   Insys_Anthem_001477415
Insys_Anthem_001477456                   Insys_Anthem_001477456
Insys_Anthem_001477469                   Insys_Anthem_001477469
Insys_Anthem_001477526                   Insys_Anthem_001477526
Insys_Anthem_001477573                   Insys_Anthem_001477573
Insys_Anthem_001477574                   Insys_Anthem_001477574
Insys_Anthem_001477636                   Insys_Anthem_001477636
Insys_Anthem_001477709                   Insys_Anthem_001477709
Insys_Anthem_001477719                   Insys_Anthem_001477719
Insys_Anthem_001477742                   Insys_Anthem_001477742
Insys_Anthem_001477770                   Insys_Anthem_001477770
Insys_Anthem_001477779                   Insys_Anthem_001477779
Insys_Anthem_001477794                   Insys_Anthem_001477794
Insys_Anthem_001477797                   Insys_Anthem_001477797
Insys_Anthem_001477798                   Insys_Anthem_001477798
Insys_Anthem_001477911                   Insys_Anthem_001477911
Insys_Anthem_001478019                   Insys_Anthem_001478019
Insys_Anthem_001478020                   Insys_Anthem_001478020
Insys_Anthem_001478040                   Insys_Anthem_001478040
Insys_Anthem_001478041                   Insys_Anthem_001478041
Insys_Anthem_001478043                   Insys_Anthem_001478043

                                                    1988
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1990 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001478125                   Insys_Anthem_001478125
Insys_Anthem_001478186                   Insys_Anthem_001478186
Insys_Anthem_001478227                   Insys_Anthem_001478227
Insys_Anthem_001478308                   Insys_Anthem_001478308
Insys_Anthem_001478316                   Insys_Anthem_001478316
Insys_Anthem_001478397                   Insys_Anthem_001478397
Insys_Anthem_001478439                   Insys_Anthem_001478439
Insys_Anthem_001478542                   Insys_Anthem_001478542
Insys_Anthem_001478618                   Insys_Anthem_001478618
Insys_Anthem_001478689                   Insys_Anthem_001478689
Insys_Anthem_001478700                   Insys_Anthem_001478700
Insys_Anthem_001478747                   Insys_Anthem_001478747
Insys_Anthem_001478828                   Insys_Anthem_001478828
Insys_Anthem_001478838                   Insys_Anthem_001478838
Insys_Anthem_001478855                   Insys_Anthem_001478855
Insys_Anthem_001478927                   Insys_Anthem_001478927
Insys_Anthem_001478931                   Insys_Anthem_001478931
Insys_Anthem_001479014                   Insys_Anthem_001479014
Insys_Anthem_001479022                   Insys_Anthem_001479022
Insys_Anthem_001479040                   Insys_Anthem_001479040
Insys_Anthem_001479042                   Insys_Anthem_001479042
Insys_Anthem_001479117                   Insys_Anthem_001479117
Insys_Anthem_001479119                   Insys_Anthem_001479119
Insys_Anthem_001479200                   Insys_Anthem_001479200
Insys_Anthem_001479202                   Insys_Anthem_001479202
Insys_Anthem_001479275                   Insys_Anthem_001479275
Insys_Anthem_001479277                   Insys_Anthem_001479277
Insys_Anthem_001479342                   Insys_Anthem_001479342
Insys_Anthem_001479344                   Insys_Anthem_001479344
Insys_Anthem_001479371                   Insys_Anthem_001479371
Insys_Anthem_001479444                   Insys_Anthem_001479444
Insys_Anthem_001479446                   Insys_Anthem_001479446
Insys_Anthem_001479555                   Insys_Anthem_001479555
Insys_Anthem_001479557                   Insys_Anthem_001479557
Insys_Anthem_001479558                   Insys_Anthem_001479558
Insys_Anthem_001479567                   Insys_Anthem_001479567
Insys_Anthem_001479599                   Insys_Anthem_001479599
Insys_Anthem_001479623                   Insys_Anthem_001479623
Insys_Anthem_001479625                   Insys_Anthem_001479625
Insys_Anthem_001479650                   Insys_Anthem_001479650
Insys_Anthem_001479746                   Insys_Anthem_001479746
Insys_Anthem_001479748                   Insys_Anthem_001479748
Insys_Anthem_001479816                   Insys_Anthem_001479816
Insys_Anthem_001479818                   Insys_Anthem_001479818
Insys_Anthem_001479843                   Insys_Anthem_001479843
Insys_Anthem_001479887                   Insys_Anthem_001479887
Insys_Anthem_001479891                   Insys_Anthem_001479891

                                                    1989
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1991 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001479893                   Insys_Anthem_001479893
Insys_Anthem_001479895                   Insys_Anthem_001479895
Insys_Anthem_001480011                   Insys_Anthem_001480011
Insys_Anthem_001480013                   Insys_Anthem_001480013
Insys_Anthem_001480084                   Insys_Anthem_001480084
Insys_Anthem_001480086                   Insys_Anthem_001480086
Insys_Anthem_001480245                   Insys_Anthem_001480245
Insys_Anthem_001480247                   Insys_Anthem_001480247
Insys_Anthem_001480269                   Insys_Anthem_001480269
Insys_Anthem_001480270                   Insys_Anthem_001480270
Insys_Anthem_001480271                   Insys_Anthem_001480271
Insys_Anthem_001480285                   Insys_Anthem_001480285
Insys_Anthem_001480359                   Insys_Anthem_001480359
Insys_Anthem_001480361                   Insys_Anthem_001480361
Insys_Anthem_001480487                   Insys_Anthem_001480487
Insys_Anthem_001480489                   Insys_Anthem_001480489
Insys_Anthem_001480570                   Insys_Anthem_001480570
Insys_Anthem_001480572                   Insys_Anthem_001480572
Insys_Anthem_001480613                   Insys_Anthem_001480613
Insys_Anthem_001480615                   Insys_Anthem_001480615
Insys_Anthem_001480675                   Insys_Anthem_001480675
Insys_Anthem_001480677                   Insys_Anthem_001480677
Insys_Anthem_001480713                   Insys_Anthem_001480713
Insys_Anthem_001480766                   Insys_Anthem_001480766
Insys_Anthem_001480768                   Insys_Anthem_001480768
Insys_Anthem_001480838                   Insys_Anthem_001480838
Insys_Anthem_001480840                   Insys_Anthem_001480840
Insys_Anthem_001480899                   Insys_Anthem_001480899
Insys_Anthem_001480901                   Insys_Anthem_001480901
Insys_Anthem_001480963                   Insys_Anthem_001480963
Insys_Anthem_001480965                   Insys_Anthem_001480965
Insys_Anthem_001481082                   Insys_Anthem_001481082
Insys_Anthem_001481150                   Insys_Anthem_001481150
Insys_Anthem_001481152                   Insys_Anthem_001481152
Insys_Anthem_001481154                   Insys_Anthem_001481154
Insys_Anthem_001481183                   Insys_Anthem_001481183
Insys_Anthem_001481184                   Insys_Anthem_001481184
Insys_Anthem_001481337                   Insys_Anthem_001481337
Insys_Anthem_001481339                   Insys_Anthem_001481339
Insys_Anthem_001481460                   Insys_Anthem_001481460
Insys_Anthem_001481462                   Insys_Anthem_001481462
Insys_Anthem_001481551                   Insys_Anthem_001481551
Insys_Anthem_001481553                   Insys_Anthem_001481553
Insys_Anthem_001481668                   Insys_Anthem_001481668
Insys_Anthem_001481670                   Insys_Anthem_001481670
Insys_Anthem_001481730                   Insys_Anthem_001481730
Insys_Anthem_001481732                   Insys_Anthem_001481732

                                                    1990
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1992 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001481833                   Insys_Anthem_001481833
Insys_Anthem_001481835                   Insys_Anthem_001481835
Insys_Anthem_001481872                   Insys_Anthem_001481872
Insys_Anthem_001481926                   Insys_Anthem_001481926
Insys_Anthem_001481928                   Insys_Anthem_001481928
Insys_Anthem_001482037                   Insys_Anthem_001482037
Insys_Anthem_001482039                   Insys_Anthem_001482039
Insys_Anthem_001482075                   Insys_Anthem_001482075
Insys_Anthem_001482182                   Insys_Anthem_001482182
Insys_Anthem_001482184                   Insys_Anthem_001482184
Insys_Anthem_001482272                   Insys_Anthem_001482272
Insys_Anthem_001482274                   Insys_Anthem_001482274
Insys_Anthem_001482295                   Insys_Anthem_001482295
Insys_Anthem_001482364                   Insys_Anthem_001482364
Insys_Anthem_001482366                   Insys_Anthem_001482366
Insys_Anthem_001482468                   Insys_Anthem_001482468
Insys_Anthem_001482470                   Insys_Anthem_001482470
Insys_Anthem_001482558                   Insys_Anthem_001482558
Insys_Anthem_001482571                   Insys_Anthem_001482571
Insys_Anthem_001482608                   Insys_Anthem_001482608
Insys_Anthem_001482610                   Insys_Anthem_001482610
Insys_Anthem_001482621                   Insys_Anthem_001482621
Insys_Anthem_001482624                   Insys_Anthem_001482624
Insys_Anthem_001482628                   Insys_Anthem_001482628
Insys_Anthem_001482669                   Insys_Anthem_001482669
Insys_Anthem_001482671                   Insys_Anthem_001482671
Insys_Anthem_001482699                   Insys_Anthem_001482699
Insys_Anthem_001482701                   Insys_Anthem_001482701
Insys_Anthem_001482707                   Insys_Anthem_001482707
Insys_Anthem_001482778                   Insys_Anthem_001482778
Insys_Anthem_001482779                   Insys_Anthem_001482779
Insys_Anthem_001482780                   Insys_Anthem_001482780
Insys_Anthem_001482788                   Insys_Anthem_001482788
Insys_Anthem_001482790                   Insys_Anthem_001482790
Insys_Anthem_001482809                   Insys_Anthem_001482809
Insys_Anthem_001482818                   Insys_Anthem_001482818
Insys_Anthem_001482938                   Insys_Anthem_001482938
Insys_Anthem_001482944                   Insys_Anthem_001482944
Insys_Anthem_001482946                   Insys_Anthem_001482946
Insys_Anthem_001483026                   Insys_Anthem_001483026
Insys_Anthem_001483067                   Insys_Anthem_001483067
Insys_Anthem_001483113                   Insys_Anthem_001483113
Insys_Anthem_001483207                   Insys_Anthem_001483207
Insys_Anthem_001483221                   Insys_Anthem_001483221
Insys_Anthem_001483485                   Insys_Anthem_001483485
Insys_Anthem_001483574                   Insys_Anthem_001483574
Insys_Anthem_001483725                   Insys_Anthem_001483725

                                                    1991
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1993 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001483794                   Insys_Anthem_001483794
Insys_Anthem_001483938                   Insys_Anthem_001483938
Insys_Anthem_001483996                   Insys_Anthem_001483996
Insys_Anthem_001483997                   Insys_Anthem_001483997
Insys_Anthem_001483998                   Insys_Anthem_001483998
Insys_Anthem_001484010                   Insys_Anthem_001484010
Insys_Anthem_001484013                   Insys_Anthem_001484013
Insys_Anthem_001484151                   Insys_Anthem_001484151
Insys_Anthem_001484155                   Insys_Anthem_001484155
Insys_Anthem_001484193                   Insys_Anthem_001484193
Insys_Anthem_001484239                   Insys_Anthem_001484239
Insys_Anthem_001484284                   Insys_Anthem_001484284
Insys_Anthem_001484355                   Insys_Anthem_001484355
Insys_Anthem_001484488                   Insys_Anthem_001484488
Insys_Anthem_001484491                   Insys_Anthem_001484491
Insys_Anthem_001484590                   Insys_Anthem_001484590
Insys_Anthem_001484742                   Insys_Anthem_001484742
Insys_Anthem_001484876                   Insys_Anthem_001484876
Insys_Anthem_001485050                   Insys_Anthem_001485050
Insys_Anthem_001485052                   Insys_Anthem_001485052
Insys_Anthem_001485056                   Insys_Anthem_001485056
Insys_Anthem_001485100                   Insys_Anthem_001485100
Insys_Anthem_001485189                   Insys_Anthem_001485189
Insys_Anthem_001485217                   Insys_Anthem_001485217
Insys_Anthem_001485323                   Insys_Anthem_001485323
Insys_Anthem_001485328                   Insys_Anthem_001485328
Insys_Anthem_001485343                   Insys_Anthem_001485343
Insys_Anthem_001485349                   Insys_Anthem_001485349
Insys_Anthem_001485352                   Insys_Anthem_001485352
Insys_Anthem_001485364                   Insys_Anthem_001485364
Insys_Anthem_001485367                   Insys_Anthem_001485367
Insys_Anthem_001485370                   Insys_Anthem_001485370
Insys_Anthem_001485373                   Insys_Anthem_001485373
Insys_Anthem_001485376                   Insys_Anthem_001485376
Insys_Anthem_001485379                   Insys_Anthem_001485379
Insys_Anthem_001485382                   Insys_Anthem_001485382
Insys_Anthem_001485385                   Insys_Anthem_001485385
Insys_Anthem_001485430                   Insys_Anthem_001485430
Insys_Anthem_001485455                   Insys_Anthem_001485455
Insys_Anthem_001485456                   Insys_Anthem_001485456
Insys_Anthem_001485457                   Insys_Anthem_001485457
Insys_Anthem_001485464                   Insys_Anthem_001485464
Insys_Anthem_001485471                   Insys_Anthem_001485471
Insys_Anthem_001485472                   Insys_Anthem_001485472
Insys_Anthem_001485474                   Insys_Anthem_001485474
Insys_Anthem_001485713                   Insys_Anthem_001485713
Insys_Anthem_001485846                   Insys_Anthem_001485846

                                                    1992
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1994 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001485894                   Insys_Anthem_001485894
Insys_Anthem_001485931                   Insys_Anthem_001485931
Insys_Anthem_001485964                   Insys_Anthem_001485964
Insys_Anthem_001485966                   Insys_Anthem_001485966
Insys_Anthem_001485967                   Insys_Anthem_001485967
Insys_Anthem_001485968                   Insys_Anthem_001485968
Insys_Anthem_001485989                   Insys_Anthem_001485989
Insys_Anthem_001485992                   Insys_Anthem_001485992
Insys_Anthem_001486003                   Insys_Anthem_001486003
Insys_Anthem_001486004                   Insys_Anthem_001486004
Insys_Anthem_001486040                   Insys_Anthem_001486040
Insys_Anthem_001486050                   Insys_Anthem_001486050
Insys_Anthem_001486051                   Insys_Anthem_001486051
Insys_Anthem_001486052                   Insys_Anthem_001486052
Insys_Anthem_001486062                   Insys_Anthem_001486062
Insys_Anthem_001486155                   Insys_Anthem_001486155
Insys_Anthem_001486158                   Insys_Anthem_001486158
Insys_Anthem_001486264                   Insys_Anthem_001486264
Insys_Anthem_001486328                   Insys_Anthem_001486328
Insys_Anthem_001486409                   Insys_Anthem_001486409
Insys_Anthem_001486422                   Insys_Anthem_001486422
Insys_Anthem_001486466                   Insys_Anthem_001486466
Insys_Anthem_001486687                   Insys_Anthem_001486687
Insys_Anthem_001486777                   Insys_Anthem_001486777
Insys_Anthem_001487015                   Insys_Anthem_001487015
Insys_Anthem_001487016                   Insys_Anthem_001487016
Insys_Anthem_001487020                   Insys_Anthem_001487020
Insys_Anthem_001487174                   Insys_Anthem_001487174
Insys_Anthem_001487176                   Insys_Anthem_001487176
Insys_Anthem_001487177                   Insys_Anthem_001487177
Insys_Anthem_001487251                   Insys_Anthem_001487251
Insys_Anthem_001487572                   Insys_Anthem_001487572
Insys_Anthem_001487573                   Insys_Anthem_001487573
Insys_Anthem_001487574                   Insys_Anthem_001487574
Insys_Anthem_001487699                   Insys_Anthem_001487699
Insys_Anthem_001487703                   Insys_Anthem_001487703
Insys_Anthem_001487802                   Insys_Anthem_001487802
Insys_Anthem_001487803                   Insys_Anthem_001487803
Insys_Anthem_001487808                   Insys_Anthem_001487808
Insys_Anthem_001487820                   Insys_Anthem_001487820
Insys_Anthem_001487884                   Insys_Anthem_001487884
Insys_Anthem_001487885                   Insys_Anthem_001487885
Insys_Anthem_001488027                   Insys_Anthem_001488027
Insys_Anthem_001488031                   Insys_Anthem_001488031
Insys_Anthem_001488104                   Insys_Anthem_001488104
Insys_Anthem_001488372                   Insys_Anthem_001488372
Insys_Anthem_001488373                   Insys_Anthem_001488373

                                                    1993
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1995 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001488661                   Insys_Anthem_001488661
Insys_Anthem_001488736                   Insys_Anthem_001488736
Insys_Anthem_001488737                   Insys_Anthem_001488737
Insys_Anthem_001488738                   Insys_Anthem_001488738
Insys_Anthem_001488739                   Insys_Anthem_001488739
Insys_Anthem_001488740                   Insys_Anthem_001488740
Insys_Anthem_001488785                   Insys_Anthem_001488785
Insys_Anthem_001488789                   Insys_Anthem_001488789
Insys_Anthem_001488797                   Insys_Anthem_001488797
Insys_Anthem_001488895                   Insys_Anthem_001488895
Insys_Anthem_001489192                   Insys_Anthem_001489192
Insys_Anthem_001489193                   Insys_Anthem_001489193
Insys_Anthem_001489363                   Insys_Anthem_001489363
Insys_Anthem_001489376                   Insys_Anthem_001489376
Insys_Anthem_001489407                   Insys_Anthem_001489407
Insys_Anthem_001489423                   Insys_Anthem_001489423
Insys_Anthem_001489444                   Insys_Anthem_001489444
Insys_Anthem_001489576                   Insys_Anthem_001489576
Insys_Anthem_001489641                   Insys_Anthem_001489641
Insys_Anthem_001489652                   Insys_Anthem_001489652
Insys_Anthem_001489734                   Insys_Anthem_001489734
Insys_Anthem_001489785                   Insys_Anthem_001489785
Insys_Anthem_001489814                   Insys_Anthem_001489814
Insys_Anthem_001489832                   Insys_Anthem_001489832
Insys_Anthem_001489836                   Insys_Anthem_001489836
Insys_Anthem_001489850                   Insys_Anthem_001489850
Insys_Anthem_001489871                   Insys_Anthem_001489871
Insys_Anthem_001490003                   Insys_Anthem_001490003
Insys_Anthem_001490114                   Insys_Anthem_001490114
Insys_Anthem_001490129                   Insys_Anthem_001490129
Insys_Anthem_001490173                   Insys_Anthem_001490173
Insys_Anthem_001490177                   Insys_Anthem_001490177
Insys_Anthem_001490181                   Insys_Anthem_001490181
Insys_Anthem_001490359                   Insys_Anthem_001490359
Insys_Anthem_001490439                   Insys_Anthem_001490439
Insys_Anthem_001490566                   Insys_Anthem_001490566
Insys_Anthem_001490620                   Insys_Anthem_001490620
Insys_Anthem_001490621                   Insys_Anthem_001490621
Insys_Anthem_001490622                   Insys_Anthem_001490622
Insys_Anthem_001490625                   Insys_Anthem_001490625
Insys_Anthem_001490754                   Insys_Anthem_001490754
Insys_Anthem_001490862                   Insys_Anthem_001490862
Insys_Anthem_001490945                   Insys_Anthem_001490945
Insys_Anthem_001490949                   Insys_Anthem_001490949
Insys_Anthem_001490953                   Insys_Anthem_001490953
Insys_Anthem_001491005                   Insys_Anthem_001491005
Insys_Anthem_001491009                   Insys_Anthem_001491009

                                                    1994
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1996 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001491029                   Insys_Anthem_001491029
Insys_Anthem_001491033                   Insys_Anthem_001491033
Insys_Anthem_001491111                   Insys_Anthem_001491111
Insys_Anthem_001491129                   Insys_Anthem_001491129
Insys_Anthem_001491198                   Insys_Anthem_001491198
Insys_Anthem_001491208                   Insys_Anthem_001491208
Insys_Anthem_001491213                   Insys_Anthem_001491213
Insys_Anthem_001491220                   Insys_Anthem_001491220
Insys_Anthem_001491242                   Insys_Anthem_001491242
Insys_Anthem_001491281                   Insys_Anthem_001491281
Insys_Anthem_001491352                   Insys_Anthem_001491352
Insys_Anthem_001491355                   Insys_Anthem_001491355
Insys_Anthem_001491359                   Insys_Anthem_001491359
Insys_Anthem_001491460                   Insys_Anthem_001491460
Insys_Anthem_001491740                   Insys_Anthem_001491740
Insys_Anthem_001491758                   Insys_Anthem_001491758
Insys_Anthem_001491797                   Insys_Anthem_001491797
Insys_Anthem_001491799                   Insys_Anthem_001491799
Insys_Anthem_001491848                   Insys_Anthem_001491848
Insys_Anthem_001491850                   Insys_Anthem_001491850
Insys_Anthem_001491861                   Insys_Anthem_001491861
Insys_Anthem_001492037                   Insys_Anthem_001492037
Insys_Anthem_001492088                   Insys_Anthem_001492088
Insys_Anthem_001492103                   Insys_Anthem_001492103
Insys_Anthem_001492106                   Insys_Anthem_001492106
Insys_Anthem_001492109                   Insys_Anthem_001492109
Insys_Anthem_001492453                   Insys_Anthem_001492453
Insys_Anthem_001492456                   Insys_Anthem_001492456
Insys_Anthem_001492748                   Insys_Anthem_001492748
Insys_Anthem_001492766                   Insys_Anthem_001492766
Insys_Anthem_001492822                   Insys_Anthem_001492822
Insys_Anthem_001492823                   Insys_Anthem_001492823
Insys_Anthem_001492824                   Insys_Anthem_001492824
Insys_Anthem_001492825                   Insys_Anthem_001492825
Insys_Anthem_001492826                   Insys_Anthem_001492826
Insys_Anthem_001492876                   Insys_Anthem_001492876
Insys_Anthem_001492880                   Insys_Anthem_001492880
Insys_Anthem_001492890                   Insys_Anthem_001492890
Insys_Anthem_001492894                   Insys_Anthem_001492894
Insys_Anthem_001492916                   Insys_Anthem_001492916
Insys_Anthem_001492923                   Insys_Anthem_001492923
Insys_Anthem_001492924                   Insys_Anthem_001492924
Insys_Anthem_001492983                   Insys_Anthem_001492983
Insys_Anthem_001493008                   Insys_Anthem_001493008
Insys_Anthem_001493078                   Insys_Anthem_001493078
Insys_Anthem_001493156                   Insys_Anthem_001493156
Insys_Anthem_001493172                   Insys_Anthem_001493172

                                                    1995
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1997 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001493291                   Insys_Anthem_001493291
Insys_Anthem_001493295                   Insys_Anthem_001493295
Insys_Anthem_001493408                   Insys_Anthem_001493408
Insys_Anthem_001493409                   Insys_Anthem_001493409
Insys_Anthem_001493411                   Insys_Anthem_001493411
Insys_Anthem_001493412                   Insys_Anthem_001493412
Insys_Anthem_001493413                   Insys_Anthem_001493413
Insys_Anthem_001493414                   Insys_Anthem_001493414
Insys_Anthem_001493415                   Insys_Anthem_001493415
Insys_Anthem_001493416                   Insys_Anthem_001493416
Insys_Anthem_001493417                   Insys_Anthem_001493417
Insys_Anthem_001493421                   Insys_Anthem_001493421
Insys_Anthem_001493424                   Insys_Anthem_001493424
Insys_Anthem_001493429                   Insys_Anthem_001493429
Insys_Anthem_001493717                   Insys_Anthem_001493717
Insys_Anthem_001493931                   Insys_Anthem_001493931
Insys_Anthem_001494193                   Insys_Anthem_001494193
Insys_Anthem_001494359                   Insys_Anthem_001494359
Insys_Anthem_001494448                   Insys_Anthem_001494448
Insys_Anthem_001494449                   Insys_Anthem_001494449
Insys_Anthem_001494557                   Insys_Anthem_001494557
Insys_Anthem_001494628                   Insys_Anthem_001494628
Insys_Anthem_001494894                   Insys_Anthem_001494894
Insys_Anthem_001494915                   Insys_Anthem_001494915
Insys_Anthem_001494989                   Insys_Anthem_001494989
Insys_Anthem_001495056                   Insys_Anthem_001495056
Insys_Anthem_001495100                   Insys_Anthem_001495100
Insys_Anthem_001495351                   Insys_Anthem_001495351
Insys_Anthem_001495384                   Insys_Anthem_001495384
Insys_Anthem_001495455                   Insys_Anthem_001495455
Insys_Anthem_001495532                   Insys_Anthem_001495532
Insys_Anthem_001495586                   Insys_Anthem_001495586
Insys_Anthem_001495616                   Insys_Anthem_001495616
Insys_Anthem_001496210                   Insys_Anthem_001496210
Insys_Anthem_001496442                   Insys_Anthem_001496442
Insys_Anthem_001496676                   Insys_Anthem_001496676
Insys_Anthem_001496862                   Insys_Anthem_001496862
Insys_Anthem_001497060                   Insys_Anthem_001497060
Insys_Anthem_001497770                   Insys_Anthem_001497770
Insys_Anthem_001497891                   Insys_Anthem_001497891
Insys_Anthem_001498188                   Insys_Anthem_001498188
Insys_Anthem_001498232                   Insys_Anthem_001498232
Insys_Anthem_001498284                   Insys_Anthem_001498284
Insys_Anthem_001498400                   Insys_Anthem_001498400
Insys_Anthem_001498401                   Insys_Anthem_001498401
Insys_Anthem_001498416                   Insys_Anthem_001498416
Insys_Anthem_001498465                   Insys_Anthem_001498465

                                                    1996
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1998 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001498473                   Insys_Anthem_001498473
Insys_Anthem_001498475                   Insys_Anthem_001498475
Insys_Anthem_001498479                   Insys_Anthem_001498479
Insys_Anthem_001498569                   Insys_Anthem_001498569
Insys_Anthem_001498695                   Insys_Anthem_001498695
Insys_Anthem_001498696                   Insys_Anthem_001498696
Insys_Anthem_001498706                   Insys_Anthem_001498706
Insys_Anthem_001498717                   Insys_Anthem_001498717
Insys_Anthem_001498754                   Insys_Anthem_001498754
Insys_Anthem_001498779                   Insys_Anthem_001498779
Insys_Anthem_001498918                   Insys_Anthem_001498918
Insys_Anthem_001498923                   Insys_Anthem_001498923
Insys_Anthem_001499169                   Insys_Anthem_001499169
Insys_Anthem_001499177                   Insys_Anthem_001499177
Insys_Anthem_001499235                   Insys_Anthem_001499235
Insys_Anthem_001499322                   Insys_Anthem_001499322
Insys_Anthem_001499579                   Insys_Anthem_001499579
Insys_Anthem_001499585                   Insys_Anthem_001499585
Insys_Anthem_001499588                   Insys_Anthem_001499588
Insys_Anthem_001499774                   Insys_Anthem_001499774
Insys_Anthem_001499776                   Insys_Anthem_001499776
Insys_Anthem_001499780                   Insys_Anthem_001499780
Insys_Anthem_001500036                   Insys_Anthem_001500036
Insys_Anthem_001500049                   Insys_Anthem_001500049
Insys_Anthem_001500309                   Insys_Anthem_001500309
Insys_Anthem_001500349                   Insys_Anthem_001500349
Insys_Anthem_001500350                   Insys_Anthem_001500350
Insys_Anthem_001500368                   Insys_Anthem_001500368
Insys_Anthem_001500547                   Insys_Anthem_001500547
Insys_Anthem_001500548                   Insys_Anthem_001500548
Insys_Anthem_001500549                   Insys_Anthem_001500549
Insys_Anthem_001500550                   Insys_Anthem_001500550
Insys_Anthem_001500551                   Insys_Anthem_001500551
Insys_Anthem_001500552                   Insys_Anthem_001500552
Insys_Anthem_001500554                   Insys_Anthem_001500554
Insys_Anthem_001500634                   Insys_Anthem_001500634
Insys_Anthem_001500734                   Insys_Anthem_001500734
Insys_Anthem_001500735                   Insys_Anthem_001500735
Insys_Anthem_001500736                   Insys_Anthem_001500736
Insys_Anthem_001500762                   Insys_Anthem_001500762
Insys_Anthem_001500787                   Insys_Anthem_001500787
Insys_Anthem_001500795                   Insys_Anthem_001500795
Insys_Anthem_001500937                   Insys_Anthem_001500937
Insys_Anthem_001500941                   Insys_Anthem_001500941
Insys_Anthem_001500953                   Insys_Anthem_001500953
Insys_Anthem_001500956                   Insys_Anthem_001500956
Insys_Anthem_001501012                   Insys_Anthem_001501012

                                                    1997
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 1999 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001501043                   Insys_Anthem_001501043
Insys_Anthem_001501046                   Insys_Anthem_001501046
Insys_Anthem_001501047                   Insys_Anthem_001501047
Insys_Anthem_001501052                   Insys_Anthem_001501052
Insys_Anthem_001501053                   Insys_Anthem_001501053
Insys_Anthem_001501054                   Insys_Anthem_001501054
Insys_Anthem_001501061                   Insys_Anthem_001501061
Insys_Anthem_001501081                   Insys_Anthem_001501081
Insys_Anthem_001501157                   Insys_Anthem_001501157
Insys_Anthem_001501189                   Insys_Anthem_001501189
Insys_Anthem_001501321                   Insys_Anthem_001501321
Insys_Anthem_001501370                   Insys_Anthem_001501370
Insys_Anthem_001501372                   Insys_Anthem_001501372
Insys_Anthem_001501374                   Insys_Anthem_001501374
Insys_Anthem_001501376                   Insys_Anthem_001501376
Insys_Anthem_001501385                   Insys_Anthem_001501385
Insys_Anthem_001501417                   Insys_Anthem_001501417
Insys_Anthem_001501418                   Insys_Anthem_001501418
Insys_Anthem_001501419                   Insys_Anthem_001501419
Insys_Anthem_001501420                   Insys_Anthem_001501420
Insys_Anthem_001501421                   Insys_Anthem_001501421
Insys_Anthem_001501424                   Insys_Anthem_001501424
Insys_Anthem_001501425                   Insys_Anthem_001501425
Insys_Anthem_001501433                   Insys_Anthem_001501433
Insys_Anthem_001501443                   Insys_Anthem_001501443
Insys_Anthem_001501445                   Insys_Anthem_001501445
Insys_Anthem_001501446                   Insys_Anthem_001501446
Insys_Anthem_001501447                   Insys_Anthem_001501447
Insys_Anthem_001501449                   Insys_Anthem_001501449
Insys_Anthem_001501454                   Insys_Anthem_001501454
Insys_Anthem_001501455                   Insys_Anthem_001501455
Insys_Anthem_001501457                   Insys_Anthem_001501457
Insys_Anthem_001501466                   Insys_Anthem_001501466
Insys_Anthem_001501467                   Insys_Anthem_001501467
Insys_Anthem_001501468                   Insys_Anthem_001501468
Insys_Anthem_001501469                   Insys_Anthem_001501469
Insys_Anthem_001501472                   Insys_Anthem_001501472
Insys_Anthem_001501474                   Insys_Anthem_001501474
Insys_Anthem_001501537                   Insys_Anthem_001501537
Insys_Anthem_001501538                   Insys_Anthem_001501538
Insys_Anthem_001501780                   Insys_Anthem_001501780
Insys_Anthem_001501893                   Insys_Anthem_001501893
Insys_Anthem_001501894                   Insys_Anthem_001501894
Insys_Anthem_001501895                   Insys_Anthem_001501895
Insys_Anthem_001501897                   Insys_Anthem_001501897
Insys_Anthem_001502047                   Insys_Anthem_001502047
Insys_Anthem_001502048                   Insys_Anthem_001502048

                                                    1998
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2000 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001502179                   Insys_Anthem_001502179
Insys_Anthem_001502187                   Insys_Anthem_001502187
Insys_Anthem_001502188                   Insys_Anthem_001502188
Insys_Anthem_001502189                   Insys_Anthem_001502189
Insys_Anthem_001502205                   Insys_Anthem_001502205
Insys_Anthem_001502220                   Insys_Anthem_001502220
Insys_Anthem_001502227                   Insys_Anthem_001502227
Insys_Anthem_001502241                   Insys_Anthem_001502241
Insys_Anthem_001502285                   Insys_Anthem_001502285
Insys_Anthem_001502364                   Insys_Anthem_001502364
Insys_Anthem_001502434                   Insys_Anthem_001502434
Insys_Anthem_001502436                   Insys_Anthem_001502436
Insys_Anthem_001502437                   Insys_Anthem_001502437
Insys_Anthem_001502438                   Insys_Anthem_001502438
Insys_Anthem_001502482                   Insys_Anthem_001502482
Insys_Anthem_001502483                   Insys_Anthem_001502483
Insys_Anthem_001502485                   Insys_Anthem_001502485
Insys_Anthem_001502492                   Insys_Anthem_001502492
Insys_Anthem_001502626                   Insys_Anthem_001502626
Insys_Anthem_001502643                   Insys_Anthem_001502643
Insys_Anthem_001502649                   Insys_Anthem_001502649
Insys_Anthem_001502667                   Insys_Anthem_001502667
Insys_Anthem_001502669                   Insys_Anthem_001502669
Insys_Anthem_001502701                   Insys_Anthem_001502701
Insys_Anthem_001502706                   Insys_Anthem_001502706
Insys_Anthem_001502710                   Insys_Anthem_001502710
Insys_Anthem_001502711                   Insys_Anthem_001502711
Insys_Anthem_001502734                   Insys_Anthem_001502734
Insys_Anthem_001502827                   Insys_Anthem_001502827
Insys_Anthem_001503107                   Insys_Anthem_001503107
Insys_Anthem_001503110                   Insys_Anthem_001503110
Insys_Anthem_001503112                   Insys_Anthem_001503112
Insys_Anthem_001503121                   Insys_Anthem_001503121
Insys_Anthem_001503156                   Insys_Anthem_001503156
Insys_Anthem_001503159                   Insys_Anthem_001503159
Insys_Anthem_001503162                   Insys_Anthem_001503162
Insys_Anthem_001503168                   Insys_Anthem_001503168
Insys_Anthem_001503169                   Insys_Anthem_001503169
Insys_Anthem_001503170                   Insys_Anthem_001503170
Insys_Anthem_001503184                   Insys_Anthem_001503184
Insys_Anthem_001503185                   Insys_Anthem_001503185
Insys_Anthem_001503787                   Insys_Anthem_001503787
Insys_Anthem_001503826                   Insys_Anthem_001503826
Insys_Anthem_001503916                   Insys_Anthem_001503916
Insys_Anthem_001504014                   Insys_Anthem_001504014
Insys_Anthem_001504054                   Insys_Anthem_001504054
Insys_Anthem_001504090                   Insys_Anthem_001504090

                                                    1999
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2001 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001504170                   Insys_Anthem_001504170
Insys_Anthem_001504379                   Insys_Anthem_001504379
Insys_Anthem_001504479                   Insys_Anthem_001504479
Insys_Anthem_001504871                   Insys_Anthem_001504871
Insys_Anthem_001504920                   Insys_Anthem_001504920
Insys_Anthem_001504990                   Insys_Anthem_001504990
Insys_Anthem_001505191                   Insys_Anthem_001505191
Insys_Anthem_001505192                   Insys_Anthem_001505192
Insys_Anthem_001505193                   Insys_Anthem_001505193
Insys_Anthem_001505194                   Insys_Anthem_001505194
Insys_Anthem_001505196                   Insys_Anthem_001505196
Insys_Anthem_001505197                   Insys_Anthem_001505197
Insys_Anthem_001505230                   Insys_Anthem_001505230
Insys_Anthem_001505472                   Insys_Anthem_001505472
Insys_Anthem_001505473                   Insys_Anthem_001505473
Insys_Anthem_001505531                   Insys_Anthem_001505531
Insys_Anthem_001505532                   Insys_Anthem_001505532
Insys_Anthem_001505547                   Insys_Anthem_001505547
Insys_Anthem_001505557                   Insys_Anthem_001505557
Insys_Anthem_001505583                   Insys_Anthem_001505583
Insys_Anthem_001505648                   Insys_Anthem_001505648
Insys_Anthem_001505733                   Insys_Anthem_001505733
Insys_Anthem_001505965                   Insys_Anthem_001505965
Insys_Anthem_001506012                   Insys_Anthem_001506012
Insys_Anthem_001506026                   Insys_Anthem_001506026
Insys_Anthem_001506062                   Insys_Anthem_001506062
Insys_Anthem_001506078                   Insys_Anthem_001506078
Insys_Anthem_001506187                   Insys_Anthem_001506187
Insys_Anthem_001506188                   Insys_Anthem_001506188
Insys_Anthem_001506241                   Insys_Anthem_001506241
Insys_Anthem_001506242                   Insys_Anthem_001506242
Insys_Anthem_001506244                   Insys_Anthem_001506244
Insys_Anthem_001506246                   Insys_Anthem_001506246
Insys_Anthem_001506249                   Insys_Anthem_001506249
Insys_Anthem_001506250                   Insys_Anthem_001506250
Insys_Anthem_001506265                   Insys_Anthem_001506265
Insys_Anthem_001506267                   Insys_Anthem_001506267
Insys_Anthem_001506268                   Insys_Anthem_001506268
Insys_Anthem_001506269                   Insys_Anthem_001506269
Insys_Anthem_001506271                   Insys_Anthem_001506271
Insys_Anthem_001506306                   Insys_Anthem_001506306
Insys_Anthem_001506572                   Insys_Anthem_001506572
Insys_Anthem_001506574                   Insys_Anthem_001506574
Insys_Anthem_001506629                   Insys_Anthem_001506629
Insys_Anthem_001506712                   Insys_Anthem_001506712
Insys_Anthem_001506729                   Insys_Anthem_001506729
Insys_Anthem_001506730                   Insys_Anthem_001506730

                                                    2000
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2002 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001506961                   Insys_Anthem_001506961
Insys_Anthem_001506968                   Insys_Anthem_001506968
Insys_Anthem_001507281                   Insys_Anthem_001507281
Insys_Anthem_001507284                   Insys_Anthem_001507284
Insys_Anthem_001507488                   Insys_Anthem_001507488
Insys_Anthem_001507489                   Insys_Anthem_001507489
Insys_Anthem_001507490                   Insys_Anthem_001507490
Insys_Anthem_001507524                   Insys_Anthem_001507524
Insys_Anthem_001507536                   Insys_Anthem_001507536
Insys_Anthem_001507540                   Insys_Anthem_001507540
Insys_Anthem_001507555                   Insys_Anthem_001507555
Insys_Anthem_001507566                   Insys_Anthem_001507566
Insys_Anthem_001507570                   Insys_Anthem_001507570
Insys_Anthem_001507571                   Insys_Anthem_001507571
Insys_Anthem_001507572                   Insys_Anthem_001507572
Insys_Anthem_001507573                   Insys_Anthem_001507573
Insys_Anthem_001507577                   Insys_Anthem_001507577
Insys_Anthem_001507621                   Insys_Anthem_001507621
Insys_Anthem_001508242                   Insys_Anthem_001508242
Insys_Anthem_001508488                   Insys_Anthem_001508488
Insys_Anthem_001508799                   Insys_Anthem_001508799
Insys_Anthem_001509109                   Insys_Anthem_001509109
Insys_Anthem_001509651                   Insys_Anthem_001509651
Insys_Anthem_001509666                   Insys_Anthem_001509666
Insys_Anthem_001509669                   Insys_Anthem_001509669
Insys_Anthem_001509706                   Insys_Anthem_001509706
Insys_Anthem_001509714                   Insys_Anthem_001509714
Insys_Anthem_001510109                   Insys_Anthem_001510109
Insys_Anthem_001510120                   Insys_Anthem_001510120
Insys_Anthem_001510151                   Insys_Anthem_001510151
Insys_Anthem_001510166                   Insys_Anthem_001510166
Insys_Anthem_001510188                   Insys_Anthem_001510188
Insys_Anthem_001510207                   Insys_Anthem_001510207
Insys_Anthem_001510216                   Insys_Anthem_001510216
Insys_Anthem_001510217                   Insys_Anthem_001510217
Insys_Anthem_001510218                   Insys_Anthem_001510218
Insys_Anthem_001510231                   Insys_Anthem_001510231
Insys_Anthem_001510282                   Insys_Anthem_001510282
Insys_Anthem_001510287                   Insys_Anthem_001510287
Insys_Anthem_001510301                   Insys_Anthem_001510301
Insys_Anthem_001510302                   Insys_Anthem_001510302
Insys_Anthem_001510369                   Insys_Anthem_001510369
Insys_Anthem_001510373                   Insys_Anthem_001510373
Insys_Anthem_001510464                   Insys_Anthem_001510464
Insys_Anthem_001510481                   Insys_Anthem_001510481
Insys_Anthem_001510553                   Insys_Anthem_001510553
Insys_Anthem_001510777                   Insys_Anthem_001510777

                                                    2001
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2003 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001511106                   Insys_Anthem_001511106
Insys_Anthem_001511107                   Insys_Anthem_001511107
Insys_Anthem_001511141                   Insys_Anthem_001511141
Insys_Anthem_001511271                   Insys_Anthem_001511271
Insys_Anthem_001511370                   Insys_Anthem_001511370
Insys_Anthem_001511371                   Insys_Anthem_001511371
Insys_Anthem_001511653                   Insys_Anthem_001511653
Insys_Anthem_001511668                   Insys_Anthem_001511668
Insys_Anthem_001511745                   Insys_Anthem_001511745
Insys_Anthem_001511787                   Insys_Anthem_001511787
Insys_Anthem_001512055                   Insys_Anthem_001512055
Insys_Anthem_001512056                   Insys_Anthem_001512056
Insys_Anthem_001512061                   Insys_Anthem_001512061
Insys_Anthem_001512256                   Insys_Anthem_001512256
Insys_Anthem_001512289                   Insys_Anthem_001512289
Insys_Anthem_001512372                   Insys_Anthem_001512372
Insys_Anthem_001512498                   Insys_Anthem_001512498
Insys_Anthem_001512522                   Insys_Anthem_001512522
Insys_Anthem_001512833                   Insys_Anthem_001512833
Insys_Anthem_001512895                   Insys_Anthem_001512895
Insys_Anthem_001512984                   Insys_Anthem_001512984
Insys_Anthem_001513783                   Insys_Anthem_001513783
Insys_Anthem_001514069                   Insys_Anthem_001514069
Insys_Anthem_001514090                   Insys_Anthem_001514090
Insys_Anthem_001514207                   Insys_Anthem_001514207
Insys_Anthem_001514318                   Insys_Anthem_001514318
Insys_Anthem_001514342                   Insys_Anthem_001514342
Insys_Anthem_001514381                   Insys_Anthem_001514381
Insys_Anthem_001514395                   Insys_Anthem_001514395
Insys_Anthem_001514400                   Insys_Anthem_001514400
Insys_Anthem_001514484                   Insys_Anthem_001514484
Insys_Anthem_001514543                   Insys_Anthem_001514543
Insys_Anthem_001514549                   Insys_Anthem_001514549
Insys_Anthem_001514564                   Insys_Anthem_001514564
Insys_Anthem_001514568                   Insys_Anthem_001514568
Insys_Anthem_001514583                   Insys_Anthem_001514583
Insys_Anthem_001514604                   Insys_Anthem_001514604
Insys_Anthem_001514605                   Insys_Anthem_001514605
Insys_Anthem_001514618                   Insys_Anthem_001514618
Insys_Anthem_001514619                   Insys_Anthem_001514619
Insys_Anthem_001514884                   Insys_Anthem_001514884
Insys_Anthem_001514907                   Insys_Anthem_001514907
Insys_Anthem_001515019                   Insys_Anthem_001515019
Insys_Anthem_001515183                   Insys_Anthem_001515183
Insys_Anthem_001515201                   Insys_Anthem_001515201
Insys_Anthem_001515219                   Insys_Anthem_001515219
Insys_Anthem_001515289                   Insys_Anthem_001515289

                                                    2002
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2004 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001515422                   Insys_Anthem_001515422
Insys_Anthem_001515487                   Insys_Anthem_001515487
Insys_Anthem_001515629                   Insys_Anthem_001515629
Insys_Anthem_001515655                   Insys_Anthem_001515655
Insys_Anthem_001515723                   Insys_Anthem_001515723
Insys_Anthem_001515809                   Insys_Anthem_001515809
Insys_Anthem_001515816                   Insys_Anthem_001515816
Insys_Anthem_001515883                   Insys_Anthem_001515883
Insys_Anthem_001515892                   Insys_Anthem_001515892
Insys_Anthem_001515896                   Insys_Anthem_001515896
Insys_Anthem_001515898                   Insys_Anthem_001515898
Insys_Anthem_001515900                   Insys_Anthem_001515900
Insys_Anthem_001515901                   Insys_Anthem_001515901
Insys_Anthem_001515902                   Insys_Anthem_001515902
Insys_Anthem_001515903                   Insys_Anthem_001515903
Insys_Anthem_001515904                   Insys_Anthem_001515904
Insys_Anthem_001515906                   Insys_Anthem_001515906
Insys_Anthem_001515907                   Insys_Anthem_001515907
Insys_Anthem_001515910                   Insys_Anthem_001515910
Insys_Anthem_001515912                   Insys_Anthem_001515912
Insys_Anthem_001515917                   Insys_Anthem_001515917
Insys_Anthem_001515920                   Insys_Anthem_001515920
Insys_Anthem_001515923                   Insys_Anthem_001515923
Insys_Anthem_001515925                   Insys_Anthem_001515925
Insys_Anthem_001515929                   Insys_Anthem_001515929
Insys_Anthem_001515930                   Insys_Anthem_001515930
Insys_Anthem_001515933                   Insys_Anthem_001515933
Insys_Anthem_001515982                   Insys_Anthem_001515982
Insys_Anthem_001516017                   Insys_Anthem_001516017
Insys_Anthem_001516131                   Insys_Anthem_001516131
Insys_Anthem_001516218                   Insys_Anthem_001516218
Insys_Anthem_001516229                   Insys_Anthem_001516229
Insys_Anthem_001516231                   Insys_Anthem_001516231
Insys_Anthem_001516235                   Insys_Anthem_001516235
Insys_Anthem_001516242                   Insys_Anthem_001516242
Insys_Anthem_001516248                   Insys_Anthem_001516248
Insys_Anthem_001516249                   Insys_Anthem_001516249
Insys_Anthem_001516252                   Insys_Anthem_001516252
Insys_Anthem_001516254                   Insys_Anthem_001516254
Insys_Anthem_001516255                   Insys_Anthem_001516255
Insys_Anthem_001516257                   Insys_Anthem_001516257
Insys_Anthem_001516260                   Insys_Anthem_001516260
Insys_Anthem_001516286                   Insys_Anthem_001516286
Insys_Anthem_001516340                   Insys_Anthem_001516340
Insys_Anthem_001516341                   Insys_Anthem_001516341
Insys_Anthem_001516362                   Insys_Anthem_001516362
Insys_Anthem_001516412                   Insys_Anthem_001516412

                                                    2003
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2005 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001516414                   Insys_Anthem_001516414
Insys_Anthem_001516418                   Insys_Anthem_001516418
Insys_Anthem_001516580                   Insys_Anthem_001516580
Insys_Anthem_001516597                   Insys_Anthem_001516597
Insys_Anthem_001516606                   Insys_Anthem_001516606
Insys_Anthem_001516666                   Insys_Anthem_001516666
Insys_Anthem_001516872                   Insys_Anthem_001516872
Insys_Anthem_001516992                   Insys_Anthem_001516992
Insys_Anthem_001516996                   Insys_Anthem_001516996
Insys_Anthem_001517014                   Insys_Anthem_001517014
Insys_Anthem_001517017                   Insys_Anthem_001517017
Insys_Anthem_001517060                   Insys_Anthem_001517060
Insys_Anthem_001517097                   Insys_Anthem_001517097
Insys_Anthem_001517099                   Insys_Anthem_001517099
Insys_Anthem_001517219                   Insys_Anthem_001517219
Insys_Anthem_001517223                   Insys_Anthem_001517223
Insys_Anthem_001517233                   Insys_Anthem_001517233
Insys_Anthem_001517415                   Insys_Anthem_001517415
Insys_Anthem_001517946                   Insys_Anthem_001517946
Insys_Anthem_001518230                   Insys_Anthem_001518230
Insys_Anthem_001518281                   Insys_Anthem_001518281
Insys_Anthem_001518542                   Insys_Anthem_001518542
Insys_Anthem_001518609                   Insys_Anthem_001518609
Insys_Anthem_001518828                   Insys_Anthem_001518828
Insys_Anthem_001518864                   Insys_Anthem_001518864
Insys_Anthem_001518916                   Insys_Anthem_001518916
Insys_Anthem_001519050                   Insys_Anthem_001519050
Insys_Anthem_001519120                   Insys_Anthem_001519120
Insys_Anthem_001519238                   Insys_Anthem_001519238
Insys_Anthem_001519281                   Insys_Anthem_001519281
Insys_Anthem_001519293                   Insys_Anthem_001519293
Insys_Anthem_001519306                   Insys_Anthem_001519306
Insys_Anthem_001519355                   Insys_Anthem_001519355
Insys_Anthem_001519369                   Insys_Anthem_001519369
Insys_Anthem_001519458                   Insys_Anthem_001519458
Insys_Anthem_001519527                   Insys_Anthem_001519527
Insys_Anthem_001519592                   Insys_Anthem_001519592
Insys_Anthem_001519738                   Insys_Anthem_001519738
Insys_Anthem_001519754                   Insys_Anthem_001519754
Insys_Anthem_001519842                   Insys_Anthem_001519842
Insys_Anthem_001519892                   Insys_Anthem_001519892
Insys_Anthem_001519893                   Insys_Anthem_001519893
Insys_Anthem_001519894                   Insys_Anthem_001519894
Insys_Anthem_001519909                   Insys_Anthem_001519909
Insys_Anthem_001519951                   Insys_Anthem_001519951
Insys_Anthem_001520119                   Insys_Anthem_001520119
Insys_Anthem_001520121                   Insys_Anthem_001520121

                                                    2004
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2006 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001520219                   Insys_Anthem_001520219
Insys_Anthem_001520225                   Insys_Anthem_001520225
Insys_Anthem_001520397                   Insys_Anthem_001520397
Insys_Anthem_001520421                   Insys_Anthem_001520421
Insys_Anthem_001520544                   Insys_Anthem_001520544
Insys_Anthem_001520576                   Insys_Anthem_001520576
Insys_Anthem_001520635                   Insys_Anthem_001520635
Insys_Anthem_001520658                   Insys_Anthem_001520658
Insys_Anthem_001520660                   Insys_Anthem_001520660
Insys_Anthem_001520661                   Insys_Anthem_001520661
Insys_Anthem_001520670                   Insys_Anthem_001520670
Insys_Anthem_001520680                   Insys_Anthem_001520680
Insys_Anthem_001520704                   Insys_Anthem_001520704
Insys_Anthem_001520911                   Insys_Anthem_001520911
Insys_Anthem_001521229                   Insys_Anthem_001521229
Insys_Anthem_001521230                   Insys_Anthem_001521230
Insys_Anthem_001521231                   Insys_Anthem_001521231
Insys_Anthem_001521248                   Insys_Anthem_001521248
Insys_Anthem_001521266                   Insys_Anthem_001521266
Insys_Anthem_001521524                   Insys_Anthem_001521524
Insys_Anthem_001521602                   Insys_Anthem_001521602
Insys_Anthem_001521818                   Insys_Anthem_001521818
Insys_Anthem_001521829                   Insys_Anthem_001521829
Insys_Anthem_001521898                   Insys_Anthem_001521898
Insys_Anthem_001522158                   Insys_Anthem_001522158
Insys_Anthem_001522642                   Insys_Anthem_001522642
Insys_Anthem_001522723                   Insys_Anthem_001522723
Insys_Anthem_001522794                   Insys_Anthem_001522794
Insys_Anthem_001523280                   Insys_Anthem_001523280
Insys_Anthem_001523423                   Insys_Anthem_001523423
Insys_Anthem_001523424                   Insys_Anthem_001523424
Insys_Anthem_001523688                   Insys_Anthem_001523688
Insys_Anthem_001523772                   Insys_Anthem_001523772
Insys_Anthem_001523778                   Insys_Anthem_001523778
Insys_Anthem_001523791                   Insys_Anthem_001523791
Insys_Anthem_001523793                   Insys_Anthem_001523793
Insys_Anthem_001523795                   Insys_Anthem_001523795
Insys_Anthem_001523931                   Insys_Anthem_001523931
Insys_Anthem_001523938                   Insys_Anthem_001523938
Insys_Anthem_001524121                   Insys_Anthem_001524121
Insys_Anthem_001524123                   Insys_Anthem_001524123
Insys_Anthem_001524227                   Insys_Anthem_001524227
Insys_Anthem_001524409                   Insys_Anthem_001524409
Insys_Anthem_001524742                   Insys_Anthem_001524742
Insys_Anthem_001525116                   Insys_Anthem_001525116
Insys_Anthem_001525123                   Insys_Anthem_001525123
Insys_Anthem_001525252                   Insys_Anthem_001525252

                                                    2005
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2007 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001525289                   Insys_Anthem_001525289
Insys_Anthem_001525369                   Insys_Anthem_001525369
Insys_Anthem_001525370                   Insys_Anthem_001525370
Insys_Anthem_001525632                   Insys_Anthem_001525632
Insys_Anthem_001526042                   Insys_Anthem_001526042
Insys_Anthem_001526292                   Insys_Anthem_001526292
Insys_Anthem_001526632                   Insys_Anthem_001526632
Insys_Anthem_001526641                   Insys_Anthem_001526641
Insys_Anthem_001526670                   Insys_Anthem_001526670
Insys_Anthem_001526680                   Insys_Anthem_001526680
Insys_Anthem_001526700                   Insys_Anthem_001526700
Insys_Anthem_001526703                   Insys_Anthem_001526703
Insys_Anthem_001526750                   Insys_Anthem_001526750
Insys_Anthem_001526815                   Insys_Anthem_001526815
Insys_Anthem_001526828                   Insys_Anthem_001526828
Insys_Anthem_001527054                   Insys_Anthem_001527054
Insys_Anthem_001527122                   Insys_Anthem_001527122
Insys_Anthem_001527168                   Insys_Anthem_001527168
Insys_Anthem_001527577                   Insys_Anthem_001527577
Insys_Anthem_001527884                   Insys_Anthem_001527884
Insys_Anthem_001528022                   Insys_Anthem_001528022
Insys_Anthem_001528146                   Insys_Anthem_001528146
Insys_Anthem_001528220                   Insys_Anthem_001528220
Insys_Anthem_001528727                   Insys_Anthem_001528727
Insys_Anthem_001528884                   Insys_Anthem_001528884
Insys_Anthem_001529103                   Insys_Anthem_001529103
Insys_Anthem_001529230                   Insys_Anthem_001529230
Insys_Anthem_001529686                   Insys_Anthem_001529686
Insys_Anthem_001529739                   Insys_Anthem_001529739
Insys_Anthem_001529748                   Insys_Anthem_001529748
Insys_Anthem_001530046                   Insys_Anthem_001530046
Insys_Anthem_001530047                   Insys_Anthem_001530047
Insys_Anthem_001530052                   Insys_Anthem_001530052
Insys_Anthem_001530053                   Insys_Anthem_001530053
Insys_Anthem_001530056                   Insys_Anthem_001530056
Insys_Anthem_001530116                   Insys_Anthem_001530116
Insys_Anthem_001530408                   Insys_Anthem_001530408
Insys_Anthem_001531086                   Insys_Anthem_001531086
Insys_Anthem_001531150                   Insys_Anthem_001531150
Insys_Anthem_001531195                   Insys_Anthem_001531195
Insys_Anthem_001531296                   Insys_Anthem_001531296
Insys_Anthem_001531315                   Insys_Anthem_001531315
Insys_Anthem_001531320                   Insys_Anthem_001531320
Insys_Anthem_001531322                   Insys_Anthem_001531322
Insys_Anthem_001531438                   Insys_Anthem_001531438
Insys_Anthem_001531482                   Insys_Anthem_001531482
Insys_Anthem_001531555                   Insys_Anthem_001531555

                                                    2006
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2008 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001531624                   Insys_Anthem_001531624
Insys_Anthem_001531639                   Insys_Anthem_001531639
Insys_Anthem_001531758                   Insys_Anthem_001531758
Insys_Anthem_001531800                   Insys_Anthem_001531800
Insys_Anthem_001531836                   Insys_Anthem_001531836
Insys_Anthem_001531841                   Insys_Anthem_001531841
Insys_Anthem_001531891                   Insys_Anthem_001531891
Insys_Anthem_001531926                   Insys_Anthem_001531926
Insys_Anthem_001531957                   Insys_Anthem_001531957
Insys_Anthem_001532061                   Insys_Anthem_001532061
Insys_Anthem_001532070                   Insys_Anthem_001532070
Insys_Anthem_001532124                   Insys_Anthem_001532124
Insys_Anthem_001532177                   Insys_Anthem_001532177
Insys_Anthem_001532185                   Insys_Anthem_001532185
Insys_Anthem_001532232                   Insys_Anthem_001532232
Insys_Anthem_001532238                   Insys_Anthem_001532238
Insys_Anthem_001532260                   Insys_Anthem_001532260
Insys_Anthem_001532270                   Insys_Anthem_001532270
Insys_Anthem_001532273                   Insys_Anthem_001532273
Insys_Anthem_001532282                   Insys_Anthem_001532282
Insys_Anthem_001532322                   Insys_Anthem_001532322
Insys_Anthem_001532340                   Insys_Anthem_001532340
Insys_Anthem_001532398                   Insys_Anthem_001532398
Insys_Anthem_001532399                   Insys_Anthem_001532399
Insys_Anthem_001532433                   Insys_Anthem_001532433
Insys_Anthem_001532574                   Insys_Anthem_001532574
Insys_Anthem_001532780                   Insys_Anthem_001532780
Insys_Anthem_001532879                   Insys_Anthem_001532879
Insys_Anthem_001532888                   Insys_Anthem_001532888
Insys_Anthem_001532899                   Insys_Anthem_001532899
Insys_Anthem_001532950                   Insys_Anthem_001532950
Insys_Anthem_001533023                   Insys_Anthem_001533023
Insys_Anthem_001533189                   Insys_Anthem_001533189
Insys_Anthem_001533190                   Insys_Anthem_001533190
Insys_Anthem_001533193                   Insys_Anthem_001533193
Insys_Anthem_001533247                   Insys_Anthem_001533247
Insys_Anthem_001533272                   Insys_Anthem_001533272
Insys_Anthem_001533279                   Insys_Anthem_001533279
Insys_Anthem_001533311                   Insys_Anthem_001533311
Insys_Anthem_001533478                   Insys_Anthem_001533478
Insys_Anthem_001533480                   Insys_Anthem_001533480
Insys_Anthem_001533562                   Insys_Anthem_001533562
Insys_Anthem_001533579                   Insys_Anthem_001533579
Insys_Anthem_001533625                   Insys_Anthem_001533625
Insys_Anthem_001533636                   Insys_Anthem_001533636
Insys_Anthem_001533637                   Insys_Anthem_001533637
Insys_Anthem_001533651                   Insys_Anthem_001533651

                                                    2007
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2009 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001533652                   Insys_Anthem_001533652
Insys_Anthem_001533750                   Insys_Anthem_001533750
Insys_Anthem_001533840                   Insys_Anthem_001533840
Insys_Anthem_001533844                   Insys_Anthem_001533844
Insys_Anthem_001533845                   Insys_Anthem_001533845
Insys_Anthem_001533847                   Insys_Anthem_001533847
Insys_Anthem_001533860                   Insys_Anthem_001533860
Insys_Anthem_001533952                   Insys_Anthem_001533952
Insys_Anthem_001534161                   Insys_Anthem_001534161
Insys_Anthem_001534163                   Insys_Anthem_001534163
Insys_Anthem_001534165                   Insys_Anthem_001534165
Insys_Anthem_001534194                   Insys_Anthem_001534194
Insys_Anthem_001534212                   Insys_Anthem_001534212
Insys_Anthem_001534227                   Insys_Anthem_001534227
Insys_Anthem_001534408                   Insys_Anthem_001534408
Insys_Anthem_001534639                   Insys_Anthem_001534639
Insys_Anthem_001534643                   Insys_Anthem_001534643
Insys_Anthem_001534729                   Insys_Anthem_001534729
Insys_Anthem_001534761                   Insys_Anthem_001534761
Insys_Anthem_001534762                   Insys_Anthem_001534762
Insys_Anthem_001534791                   Insys_Anthem_001534791
Insys_Anthem_001534792                   Insys_Anthem_001534792
Insys_Anthem_001534868                   Insys_Anthem_001534868
Insys_Anthem_001534913                   Insys_Anthem_001534913
Insys_Anthem_001534918                   Insys_Anthem_001534918
Insys_Anthem_001534920                   Insys_Anthem_001534920
Insys_Anthem_001534930                   Insys_Anthem_001534930
Insys_Anthem_001534942                   Insys_Anthem_001534942
Insys_Anthem_001534944                   Insys_Anthem_001534944
Insys_Anthem_001535014                   Insys_Anthem_001535014
Insys_Anthem_001535027                   Insys_Anthem_001535027
Insys_Anthem_001535098                   Insys_Anthem_001535098
Insys_Anthem_001535103                   Insys_Anthem_001535103
Insys_Anthem_001535106                   Insys_Anthem_001535106
Insys_Anthem_001535258                   Insys_Anthem_001535258
Insys_Anthem_001535356                   Insys_Anthem_001535356
Insys_Anthem_001535378                   Insys_Anthem_001535378
Insys_Anthem_001535393                   Insys_Anthem_001535393
Insys_Anthem_001535451                   Insys_Anthem_001535451
Insys_Anthem_001535478                   Insys_Anthem_001535478
Insys_Anthem_001535491                   Insys_Anthem_001535491
Insys_Anthem_001535812                   Insys_Anthem_001535812
Insys_Anthem_001535845                   Insys_Anthem_001535845
Insys_Anthem_001535850                   Insys_Anthem_001535850
Insys_Anthem_001535968                   Insys_Anthem_001535968
Insys_Anthem_001535977                   Insys_Anthem_001535977
Insys_Anthem_001536058                   Insys_Anthem_001536058

                                                    2008
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2010 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001536202                   Insys_Anthem_001536202
Insys_Anthem_001536257                   Insys_Anthem_001536257
Insys_Anthem_001536385                   Insys_Anthem_001536385
Insys_Anthem_001536387                   Insys_Anthem_001536387
Insys_Anthem_001536502                   Insys_Anthem_001536502
Insys_Anthem_001536739                   Insys_Anthem_001536739
Insys_Anthem_001536743                   Insys_Anthem_001536743
Insys_Anthem_001536807                   Insys_Anthem_001536807
Insys_Anthem_001537005                   Insys_Anthem_001537005
Insys_Anthem_001537017                   Insys_Anthem_001537017
Insys_Anthem_001537029                   Insys_Anthem_001537029
Insys_Anthem_001537067                   Insys_Anthem_001537067
Insys_Anthem_001537069                   Insys_Anthem_001537069
Insys_Anthem_001537101                   Insys_Anthem_001537101
Insys_Anthem_001537102                   Insys_Anthem_001537102
Insys_Anthem_001537129                   Insys_Anthem_001537129
Insys_Anthem_001537131                   Insys_Anthem_001537131
Insys_Anthem_001537144                   Insys_Anthem_001537144
Insys_Anthem_001537178                   Insys_Anthem_001537178
Insys_Anthem_001537187                   Insys_Anthem_001537187
Insys_Anthem_001537222                   Insys_Anthem_001537222
Insys_Anthem_001537226                   Insys_Anthem_001537226
Insys_Anthem_001537256                   Insys_Anthem_001537256
Insys_Anthem_001537261                   Insys_Anthem_001537261
Insys_Anthem_001537396                   Insys_Anthem_001537396
Insys_Anthem_001537551                   Insys_Anthem_001537551
Insys_Anthem_001537552                   Insys_Anthem_001537552
Insys_Anthem_001537576                   Insys_Anthem_001537576
Insys_Anthem_001537598                   Insys_Anthem_001537598
Insys_Anthem_001537661                   Insys_Anthem_001537661
Insys_Anthem_001537848                   Insys_Anthem_001537848
Insys_Anthem_001537871                   Insys_Anthem_001537871
Insys_Anthem_001537931                   Insys_Anthem_001537931
Insys_Anthem_001538018                   Insys_Anthem_001538018
Insys_Anthem_001538387                   Insys_Anthem_001538387
Insys_Anthem_001538421                   Insys_Anthem_001538421
Insys_Anthem_001539003                   Insys_Anthem_001539003
Insys_Anthem_001539020                   Insys_Anthem_001539020
Insys_Anthem_001539023                   Insys_Anthem_001539023
Insys_Anthem_001539024                   Insys_Anthem_001539024
Insys_Anthem_001539038                   Insys_Anthem_001539038
Insys_Anthem_001539072                   Insys_Anthem_001539072
Insys_Anthem_001539073                   Insys_Anthem_001539073
Insys_Anthem_001539078                   Insys_Anthem_001539078
Insys_Anthem_001539166                   Insys_Anthem_001539166
Insys_Anthem_001539170                   Insys_Anthem_001539170
Insys_Anthem_001539267                   Insys_Anthem_001539267

                                                    2009
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2011 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001539278                   Insys_Anthem_001539278
Insys_Anthem_001539436                   Insys_Anthem_001539436
Insys_Anthem_001539463                   Insys_Anthem_001539463
Insys_Anthem_001539466                   Insys_Anthem_001539466
Insys_Anthem_001539469                   Insys_Anthem_001539469
Insys_Anthem_001539474                   Insys_Anthem_001539474
Insys_Anthem_001539477                   Insys_Anthem_001539477
Insys_Anthem_001539494                   Insys_Anthem_001539494
Insys_Anthem_001539513                   Insys_Anthem_001539513
Insys_Anthem_001539514                   Insys_Anthem_001539514
Insys_Anthem_001539517                   Insys_Anthem_001539517
Insys_Anthem_001539573                   Insys_Anthem_001539573
Insys_Anthem_001539615                   Insys_Anthem_001539615
Insys_Anthem_001539617                   Insys_Anthem_001539617
Insys_Anthem_001539618                   Insys_Anthem_001539618
Insys_Anthem_001539619                   Insys_Anthem_001539619
Insys_Anthem_001539623                   Insys_Anthem_001539623
Insys_Anthem_001539624                   Insys_Anthem_001539624
Insys_Anthem_001539625                   Insys_Anthem_001539625
Insys_Anthem_001539626                   Insys_Anthem_001539626
Insys_Anthem_001539627                   Insys_Anthem_001539627
Insys_Anthem_001539628                   Insys_Anthem_001539628
Insys_Anthem_001539666                   Insys_Anthem_001539666
Insys_Anthem_001539669                   Insys_Anthem_001539669
Insys_Anthem_001539695                   Insys_Anthem_001539695
Insys_Anthem_001539696                   Insys_Anthem_001539696
Insys_Anthem_001539697                   Insys_Anthem_001539697
Insys_Anthem_001539698                   Insys_Anthem_001539698
Insys_Anthem_001539719                   Insys_Anthem_001539719
Insys_Anthem_001539787                   Insys_Anthem_001539787
Insys_Anthem_001539876                   Insys_Anthem_001539876
Insys_Anthem_001539923                   Insys_Anthem_001539923
Insys_Anthem_001540108                   Insys_Anthem_001540108
Insys_Anthem_001540375                   Insys_Anthem_001540375
Insys_Anthem_001540378                   Insys_Anthem_001540378
Insys_Anthem_001540611                   Insys_Anthem_001540611
Insys_Anthem_001540741                   Insys_Anthem_001540741
Insys_Anthem_001540754                   Insys_Anthem_001540754
Insys_Anthem_001540756                   Insys_Anthem_001540756
Insys_Anthem_001540823                   Insys_Anthem_001540823
Insys_Anthem_001540827                   Insys_Anthem_001540827
Insys_Anthem_001540832                   Insys_Anthem_001540832
Insys_Anthem_001540859                   Insys_Anthem_001540859
Insys_Anthem_001540860                   Insys_Anthem_001540860
Insys_Anthem_001540861                   Insys_Anthem_001540861
Insys_Anthem_001541001                   Insys_Anthem_001541001
Insys_Anthem_001541002                   Insys_Anthem_001541002

                                                    2010
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2012 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001541003                   Insys_Anthem_001541003
Insys_Anthem_001541004                   Insys_Anthem_001541004
Insys_Anthem_001541020                   Insys_Anthem_001541020
Insys_Anthem_001541021                   Insys_Anthem_001541021
Insys_Anthem_001541022                   Insys_Anthem_001541022
Insys_Anthem_001541029                   Insys_Anthem_001541029
Insys_Anthem_001541042                   Insys_Anthem_001541042
Insys_Anthem_001541109                   Insys_Anthem_001541109
Insys_Anthem_001541110                   Insys_Anthem_001541110
Insys_Anthem_001541113                   Insys_Anthem_001541113
Insys_Anthem_001541115                   Insys_Anthem_001541115
Insys_Anthem_001541118                   Insys_Anthem_001541118
Insys_Anthem_001541121                   Insys_Anthem_001541121
Insys_Anthem_001541150                   Insys_Anthem_001541150
Insys_Anthem_001541199                   Insys_Anthem_001541199
Insys_Anthem_001541307                   Insys_Anthem_001541307
Insys_Anthem_001541308                   Insys_Anthem_001541308
Insys_Anthem_001541386                   Insys_Anthem_001541386
Insys_Anthem_001541500                   Insys_Anthem_001541500
Insys_Anthem_001541509                   Insys_Anthem_001541509
Insys_Anthem_001541524                   Insys_Anthem_001541524
Insys_Anthem_001541686                   Insys_Anthem_001541686
Insys_Anthem_001541687                   Insys_Anthem_001541687
Insys_Anthem_001541689                   Insys_Anthem_001541689
Insys_Anthem_001541700                   Insys_Anthem_001541700
Insys_Anthem_001541794                   Insys_Anthem_001541794
Insys_Anthem_001541811                   Insys_Anthem_001541811
Insys_Anthem_001541956                   Insys_Anthem_001541956
Insys_Anthem_001542172                   Insys_Anthem_001542172
Insys_Anthem_001542173                   Insys_Anthem_001542173
Insys_Anthem_001542267                   Insys_Anthem_001542267
Insys_Anthem_001542268                   Insys_Anthem_001542268
Insys_Anthem_001542389                   Insys_Anthem_001542389
Insys_Anthem_001542425                   Insys_Anthem_001542425
Insys_Anthem_001542502                   Insys_Anthem_001542502
Insys_Anthem_001542680                   Insys_Anthem_001542680
Insys_Anthem_001542699                   Insys_Anthem_001542699
Insys_Anthem_001542703                   Insys_Anthem_001542703
Insys_Anthem_001542720                   Insys_Anthem_001542720
Insys_Anthem_001542728                   Insys_Anthem_001542728
Insys_Anthem_001542735                   Insys_Anthem_001542735
Insys_Anthem_001542750                   Insys_Anthem_001542750
Insys_Anthem_001542800                   Insys_Anthem_001542800
Insys_Anthem_001542891                   Insys_Anthem_001542891
Insys_Anthem_001543091                   Insys_Anthem_001543091
Insys_Anthem_001543136                   Insys_Anthem_001543136
Insys_Anthem_001543139                   Insys_Anthem_001543139

                                                    2011
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2013 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001543283                   Insys_Anthem_001543283
Insys_Anthem_001543408                   Insys_Anthem_001543408
Insys_Anthem_001543618                   Insys_Anthem_001543618
Insys_Anthem_001543913                   Insys_Anthem_001543913
Insys_Anthem_001543997                   Insys_Anthem_001543997
Insys_Anthem_001544007                   Insys_Anthem_001544007
Insys_Anthem_001544134                   Insys_Anthem_001544134
Insys_Anthem_001544361                   Insys_Anthem_001544361
Insys_Anthem_001544627                   Insys_Anthem_001544627
Insys_Anthem_001547238                   Insys_Anthem_001547238
Insys_Anthem_001547239                   Insys_Anthem_001547239
Insys_Anthem_001547501                   Insys_Anthem_001547501
Insys_Anthem_001547502                   Insys_Anthem_001547502
Insys_Anthem_001547503                   Insys_Anthem_001547503
Insys_Anthem_001547506                   Insys_Anthem_001547506
Insys_Anthem_001547737                   Insys_Anthem_001547737
Insys_Anthem_001547801                   Insys_Anthem_001547801
Insys_Anthem_001547906                   Insys_Anthem_001547906
Insys_Anthem_001547911                   Insys_Anthem_001547911
Insys_Anthem_001547934                   Insys_Anthem_001547934
Insys_Anthem_001547961                   Insys_Anthem_001547961
Insys_Anthem_001548039                   Insys_Anthem_001548039
Insys_Anthem_001548111                   Insys_Anthem_001548111
Insys_Anthem_001548365                   Insys_Anthem_001548365
Insys_Anthem_001548502                   Insys_Anthem_001548502
Insys_Anthem_001548518                   Insys_Anthem_001548518
Insys_Anthem_001548535                   Insys_Anthem_001548535
Insys_Anthem_001548571                   Insys_Anthem_001548571
Insys_Anthem_001548737                   Insys_Anthem_001548737
Insys_Anthem_001548977                   Insys_Anthem_001548977
Insys_Anthem_001549013                   Insys_Anthem_001549013
Insys_Anthem_001549194                   Insys_Anthem_001549194
Insys_Anthem_001549195                   Insys_Anthem_001549195
Insys_Anthem_001549212                   Insys_Anthem_001549212
Insys_Anthem_001549306                   Insys_Anthem_001549306
Insys_Anthem_001549455                   Insys_Anthem_001549455
Insys_Anthem_001549456                   Insys_Anthem_001549456
Insys_Anthem_001549459                   Insys_Anthem_001549459
Insys_Anthem_001549461                   Insys_Anthem_001549461
Insys_Anthem_001549481                   Insys_Anthem_001549481
Insys_Anthem_001549743                   Insys_Anthem_001549743
Insys_Anthem_001549773                   Insys_Anthem_001549773
Insys_Anthem_001549806                   Insys_Anthem_001549806
Insys_Anthem_001549818                   Insys_Anthem_001549818
Insys_Anthem_001549993                   Insys_Anthem_001549993
Insys_Anthem_001550279                   Insys_Anthem_001550279
Insys_Anthem_001550422                   Insys_Anthem_001550422

                                                    2012
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2014 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001550479                   Insys_Anthem_001550479
Insys_Anthem_001550509                   Insys_Anthem_001550509
Insys_Anthem_001550530                   Insys_Anthem_001550530
Insys_Anthem_001550532                   Insys_Anthem_001550532
Insys_Anthem_001550537                   Insys_Anthem_001550537
Insys_Anthem_001550572                   Insys_Anthem_001550572
Insys_Anthem_001550612                   Insys_Anthem_001550612
Insys_Anthem_001550753                   Insys_Anthem_001550753
Insys_Anthem_001550758                   Insys_Anthem_001550758
Insys_Anthem_001550759                   Insys_Anthem_001550759
Insys_Anthem_001550842                   Insys_Anthem_001550842
Insys_Anthem_001550853                   Insys_Anthem_001550853
Insys_Anthem_001551099                   Insys_Anthem_001551099
Insys_Anthem_001551120                   Insys_Anthem_001551120
Insys_Anthem_001551266                   Insys_Anthem_001551266
Insys_Anthem_001551351                   Insys_Anthem_001551351
Insys_Anthem_001551424                   Insys_Anthem_001551424
Insys_Anthem_001551471                   Insys_Anthem_001551471
Insys_Anthem_001551756                   Insys_Anthem_001551756
Insys_Anthem_001551825                   Insys_Anthem_001551825
Insys_Anthem_001551850                   Insys_Anthem_001551850
Insys_Anthem_001551852                   Insys_Anthem_001551852
Insys_Anthem_001551973                   Insys_Anthem_001551973
Insys_Anthem_001552026                   Insys_Anthem_001552026
Insys_Anthem_001552062                   Insys_Anthem_001552062
Insys_Anthem_001552064                   Insys_Anthem_001552064
Insys_Anthem_001552066                   Insys_Anthem_001552066
Insys_Anthem_001552077                   Insys_Anthem_001552077
Insys_Anthem_001552187                   Insys_Anthem_001552187
Insys_Anthem_001552188                   Insys_Anthem_001552188
Insys_Anthem_001552219                   Insys_Anthem_001552219
Insys_Anthem_001552243                   Insys_Anthem_001552243
Insys_Anthem_001552252                   Insys_Anthem_001552252
Insys_Anthem_001552260                   Insys_Anthem_001552260
Insys_Anthem_001552268                   Insys_Anthem_001552268
Insys_Anthem_001552276                   Insys_Anthem_001552276
Insys_Anthem_001552284                   Insys_Anthem_001552284
Insys_Anthem_001552335                   Insys_Anthem_001552335
Insys_Anthem_001552347                   Insys_Anthem_001552347
Insys_Anthem_001552348                   Insys_Anthem_001552348
Insys_Anthem_001552349                   Insys_Anthem_001552349
Insys_Anthem_001552400                   Insys_Anthem_001552400
Insys_Anthem_001552461                   Insys_Anthem_001552461
Insys_Anthem_001552462                   Insys_Anthem_001552462
Insys_Anthem_001552499                   Insys_Anthem_001552499
Insys_Anthem_001552514                   Insys_Anthem_001552514
Insys_Anthem_001552589                   Insys_Anthem_001552589

                                                    2013
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2015 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001552590                   Insys_Anthem_001552590
Insys_Anthem_001552591                   Insys_Anthem_001552591
Insys_Anthem_001552592                   Insys_Anthem_001552592
Insys_Anthem_001552593                   Insys_Anthem_001552593
Insys_Anthem_001552594                   Insys_Anthem_001552594
Insys_Anthem_001552595                   Insys_Anthem_001552595
Insys_Anthem_001552596                   Insys_Anthem_001552596
Insys_Anthem_001552642                   Insys_Anthem_001552642
Insys_Anthem_001552686                   Insys_Anthem_001552686
Insys_Anthem_001552692                   Insys_Anthem_001552692
Insys_Anthem_001552851                   Insys_Anthem_001552851
Insys_Anthem_001552852                   Insys_Anthem_001552852
Insys_Anthem_001552854                   Insys_Anthem_001552854
Insys_Anthem_001552862                   Insys_Anthem_001552862
Insys_Anthem_001552863                   Insys_Anthem_001552863
Insys_Anthem_001552865                   Insys_Anthem_001552865
Insys_Anthem_001552869                   Insys_Anthem_001552869
Insys_Anthem_001552870                   Insys_Anthem_001552870
Insys_Anthem_001552877                   Insys_Anthem_001552877
Insys_Anthem_001552878                   Insys_Anthem_001552878
Insys_Anthem_001552879                   Insys_Anthem_001552879
Insys_Anthem_001552880                   Insys_Anthem_001552880
Insys_Anthem_001552881                   Insys_Anthem_001552881
Insys_Anthem_001552887                   Insys_Anthem_001552887
Insys_Anthem_001552901                   Insys_Anthem_001552901
Insys_Anthem_001552904                   Insys_Anthem_001552904
Insys_Anthem_001552943                   Insys_Anthem_001552943
Insys_Anthem_001553019                   Insys_Anthem_001553019
Insys_Anthem_001553024                   Insys_Anthem_001553024
Insys_Anthem_001553074                   Insys_Anthem_001553074
Insys_Anthem_001553120                   Insys_Anthem_001553120
Insys_Anthem_001553145                   Insys_Anthem_001553145
Insys_Anthem_001553203                   Insys_Anthem_001553203
Insys_Anthem_001553209                   Insys_Anthem_001553209
Insys_Anthem_001553236                   Insys_Anthem_001553236
Insys_Anthem_001553292                   Insys_Anthem_001553292
Insys_Anthem_001553392                   Insys_Anthem_001553392
Insys_Anthem_001553455                   Insys_Anthem_001553455
Insys_Anthem_001553528                   Insys_Anthem_001553528
Insys_Anthem_001553546                   Insys_Anthem_001553546
Insys_Anthem_001553559                   Insys_Anthem_001553559
Insys_Anthem_001553588                   Insys_Anthem_001553588
Insys_Anthem_001553594                   Insys_Anthem_001553594
Insys_Anthem_001553615                   Insys_Anthem_001553615
Insys_Anthem_001553616                   Insys_Anthem_001553616
Insys_Anthem_001553709                   Insys_Anthem_001553709
Insys_Anthem_001553746                   Insys_Anthem_001553746

                                                    2014
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2016 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001553747                   Insys_Anthem_001553747
Insys_Anthem_001553800                   Insys_Anthem_001553800
Insys_Anthem_001553837                   Insys_Anthem_001553837
Insys_Anthem_001553838                   Insys_Anthem_001553838
Insys_Anthem_001553839                   Insys_Anthem_001553839
Insys_Anthem_001553841                   Insys_Anthem_001553841
Insys_Anthem_001553843                   Insys_Anthem_001553843
Insys_Anthem_001553874                   Insys_Anthem_001553874
Insys_Anthem_001553881                   Insys_Anthem_001553881
Insys_Anthem_001554007                   Insys_Anthem_001554007
Insys_Anthem_001554014                   Insys_Anthem_001554014
Insys_Anthem_001554053                   Insys_Anthem_001554053
Insys_Anthem_001554186                   Insys_Anthem_001554186
Insys_Anthem_001554188                   Insys_Anthem_001554188
Insys_Anthem_001554190                   Insys_Anthem_001554190
Insys_Anthem_001554192                   Insys_Anthem_001554192
Insys_Anthem_001554194                   Insys_Anthem_001554194
Insys_Anthem_001554317                   Insys_Anthem_001554317
Insys_Anthem_001554485                   Insys_Anthem_001554485
Insys_Anthem_001554518                   Insys_Anthem_001554518
Insys_Anthem_001554749                   Insys_Anthem_001554749
Insys_Anthem_001554984                   Insys_Anthem_001554984
Insys_Anthem_001554989                   Insys_Anthem_001554989
Insys_Anthem_001555167                   Insys_Anthem_001555167
Insys_Anthem_001555168                   Insys_Anthem_001555168
Insys_Anthem_001555233                   Insys_Anthem_001555233
Insys_Anthem_001555261                   Insys_Anthem_001555261
Insys_Anthem_001555262                   Insys_Anthem_001555262
Insys_Anthem_001555265                   Insys_Anthem_001555265
Insys_Anthem_001555278                   Insys_Anthem_001555278
Insys_Anthem_001555532                   Insys_Anthem_001555532
Insys_Anthem_001555538                   Insys_Anthem_001555538
Insys_Anthem_001555549                   Insys_Anthem_001555549
Insys_Anthem_001555573                   Insys_Anthem_001555573
Insys_Anthem_001555582                   Insys_Anthem_001555582
Insys_Anthem_001555632                   Insys_Anthem_001555632
Insys_Anthem_001555641                   Insys_Anthem_001555641
Insys_Anthem_001555648                   Insys_Anthem_001555648
Insys_Anthem_001555651                   Insys_Anthem_001555651
Insys_Anthem_001555664                   Insys_Anthem_001555664
Insys_Anthem_001555665                   Insys_Anthem_001555665
Insys_Anthem_001555761                   Insys_Anthem_001555761
Insys_Anthem_001555865                   Insys_Anthem_001555865
Insys_Anthem_001555908                   Insys_Anthem_001555908
Insys_Anthem_001555920                   Insys_Anthem_001555920
Insys_Anthem_001555955                   Insys_Anthem_001555955
Insys_Anthem_001556081                   Insys_Anthem_001556081

                                                    2015
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2017 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001556137                   Insys_Anthem_001556137
Insys_Anthem_001556139                   Insys_Anthem_001556139
Insys_Anthem_001556141                   Insys_Anthem_001556141
Insys_Anthem_001556221                   Insys_Anthem_001556221
Insys_Anthem_001556253                   Insys_Anthem_001556253
Insys_Anthem_001556264                   Insys_Anthem_001556264
Insys_Anthem_001556274                   Insys_Anthem_001556274
Insys_Anthem_001556410                   Insys_Anthem_001556410
Insys_Anthem_001556440                   Insys_Anthem_001556440
Insys_Anthem_001556506                   Insys_Anthem_001556506
Insys_Anthem_001556520                   Insys_Anthem_001556520
Insys_Anthem_001556541                   Insys_Anthem_001556541
Insys_Anthem_001556721                   Insys_Anthem_001556721
Insys_Anthem_001556733                   Insys_Anthem_001556733
Insys_Anthem_001556734                   Insys_Anthem_001556734
Insys_Anthem_001556753                   Insys_Anthem_001556753
Insys_Anthem_001556823                   Insys_Anthem_001556823
Insys_Anthem_001556861                   Insys_Anthem_001556861
Insys_Anthem_001556862                   Insys_Anthem_001556862
Insys_Anthem_001556883                   Insys_Anthem_001556883
Insys_Anthem_001556884                   Insys_Anthem_001556884
Insys_Anthem_001556999                   Insys_Anthem_001556999
Insys_Anthem_001557206                   Insys_Anthem_001557206
Insys_Anthem_001557299                   Insys_Anthem_001557299
Insys_Anthem_001557392                   Insys_Anthem_001557392
Insys_Anthem_001557403                   Insys_Anthem_001557403
Insys_Anthem_001557432                   Insys_Anthem_001557432
Insys_Anthem_001557488                   Insys_Anthem_001557488
Insys_Anthem_001557537                   Insys_Anthem_001557537
Insys_Anthem_001557538                   Insys_Anthem_001557538
Insys_Anthem_001557577                   Insys_Anthem_001557577
Insys_Anthem_001557579                   Insys_Anthem_001557579
Insys_Anthem_001557582                   Insys_Anthem_001557582
Insys_Anthem_001557640                   Insys_Anthem_001557640
Insys_Anthem_001557688                   Insys_Anthem_001557688
Insys_Anthem_001557702                   Insys_Anthem_001557702
Insys_Anthem_001557740                   Insys_Anthem_001557740
Insys_Anthem_001557750                   Insys_Anthem_001557750
Insys_Anthem_001557762                   Insys_Anthem_001557762
Insys_Anthem_001557764                   Insys_Anthem_001557764
Insys_Anthem_001557828                   Insys_Anthem_001557828
Insys_Anthem_001557910                   Insys_Anthem_001557910
Insys_Anthem_001557911                   Insys_Anthem_001557911
Insys_Anthem_001557919                   Insys_Anthem_001557919
Insys_Anthem_001557920                   Insys_Anthem_001557920
Insys_Anthem_001557948                   Insys_Anthem_001557948
Insys_Anthem_001557949                   Insys_Anthem_001557949

                                                    2016
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2018 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001557962                   Insys_Anthem_001557962
Insys_Anthem_001557963                   Insys_Anthem_001557963
Insys_Anthem_001557964                   Insys_Anthem_001557964
Insys_Anthem_001557965                   Insys_Anthem_001557965
Insys_Anthem_001558062                   Insys_Anthem_001558062
Insys_Anthem_001558180                   Insys_Anthem_001558180
Insys_Anthem_001558182                   Insys_Anthem_001558182
Insys_Anthem_001558353                   Insys_Anthem_001558353
Insys_Anthem_001558355                   Insys_Anthem_001558355
Insys_Anthem_001558396                   Insys_Anthem_001558396
Insys_Anthem_001558431                   Insys_Anthem_001558431
Insys_Anthem_001558433                   Insys_Anthem_001558433
Insys_Anthem_001558439                   Insys_Anthem_001558439
Insys_Anthem_001558446                   Insys_Anthem_001558446
Insys_Anthem_001558558                   Insys_Anthem_001558558
Insys_Anthem_001558580                   Insys_Anthem_001558580
Insys_Anthem_001558621                   Insys_Anthem_001558621
Insys_Anthem_001558789                   Insys_Anthem_001558789
Insys_Anthem_001558899                   Insys_Anthem_001558899
Insys_Anthem_001558949                   Insys_Anthem_001558949
Insys_Anthem_001558950                   Insys_Anthem_001558950
Insys_Anthem_001558954                   Insys_Anthem_001558954
Insys_Anthem_001558955                   Insys_Anthem_001558955
Insys_Anthem_001558958                   Insys_Anthem_001558958
Insys_Anthem_001558959                   Insys_Anthem_001558959
Insys_Anthem_001558965                   Insys_Anthem_001558965
Insys_Anthem_001558966                   Insys_Anthem_001558966
Insys_Anthem_001558988                   Insys_Anthem_001558988
Insys_Anthem_001558989                   Insys_Anthem_001558989
Insys_Anthem_001559050                   Insys_Anthem_001559050
Insys_Anthem_001559235                   Insys_Anthem_001559235
Insys_Anthem_001559524                   Insys_Anthem_001559524
Insys_Anthem_001559611                   Insys_Anthem_001559611
Insys_Anthem_001559671                   Insys_Anthem_001559671
Insys_Anthem_001559711                   Insys_Anthem_001559711
Insys_Anthem_001559712                   Insys_Anthem_001559712
Insys_Anthem_001559939                   Insys_Anthem_001559939
Insys_Anthem_001559966                   Insys_Anthem_001559966
Insys_Anthem_001559967                   Insys_Anthem_001559967
Insys_Anthem_001560030                   Insys_Anthem_001560030
Insys_Anthem_001560231                   Insys_Anthem_001560231
Insys_Anthem_001560238                   Insys_Anthem_001560238
Insys_Anthem_001560240                   Insys_Anthem_001560240
Insys_Anthem_001560242                   Insys_Anthem_001560242
Insys_Anthem_001560285                   Insys_Anthem_001560285
Insys_Anthem_001560333                   Insys_Anthem_001560333
Insys_Anthem_001560390                   Insys_Anthem_001560390

                                                    2017
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2019 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001560427                   Insys_Anthem_001560427
Insys_Anthem_001560445                   Insys_Anthem_001560445
Insys_Anthem_001560615                   Insys_Anthem_001560615
Insys_Anthem_001560616                   Insys_Anthem_001560616
Insys_Anthem_001560618                   Insys_Anthem_001560618
Insys_Anthem_001560647                   Insys_Anthem_001560647
Insys_Anthem_001560648                   Insys_Anthem_001560648
Insys_Anthem_001560659                   Insys_Anthem_001560659
Insys_Anthem_001560721                   Insys_Anthem_001560721
Insys_Anthem_001560787                   Insys_Anthem_001560787
Insys_Anthem_001560792                   Insys_Anthem_001560792
Insys_Anthem_001560811                   Insys_Anthem_001560811
Insys_Anthem_001560841                   Insys_Anthem_001560841
Insys_Anthem_001560861                   Insys_Anthem_001560861
Insys_Anthem_001560919                   Insys_Anthem_001560919
Insys_Anthem_001560961                   Insys_Anthem_001560961
Insys_Anthem_001561073                   Insys_Anthem_001561073
Insys_Anthem_001561090                   Insys_Anthem_001561090
Insys_Anthem_001561192                   Insys_Anthem_001561192
Insys_Anthem_001561232                   Insys_Anthem_001561232
Insys_Anthem_001561243                   Insys_Anthem_001561243
Insys_Anthem_001561272                   Insys_Anthem_001561272
Insys_Anthem_001561320                   Insys_Anthem_001561320
Insys_Anthem_001561341                   Insys_Anthem_001561341
Insys_Anthem_001561364                   Insys_Anthem_001561364
Insys_Anthem_001561375                   Insys_Anthem_001561375
Insys_Anthem_001561394                   Insys_Anthem_001561394
Insys_Anthem_001561396                   Insys_Anthem_001561396
Insys_Anthem_001561415                   Insys_Anthem_001561415
Insys_Anthem_001561419                   Insys_Anthem_001561419
Insys_Anthem_001561420                   Insys_Anthem_001561420
Insys_Anthem_001561467                   Insys_Anthem_001561467
Insys_Anthem_001561485                   Insys_Anthem_001561485
Insys_Anthem_001561500                   Insys_Anthem_001561500
Insys_Anthem_001561505                   Insys_Anthem_001561505
Insys_Anthem_001561515                   Insys_Anthem_001561515
Insys_Anthem_001561525                   Insys_Anthem_001561525
Insys_Anthem_001561618                   Insys_Anthem_001561618
Insys_Anthem_001561624                   Insys_Anthem_001561624
Insys_Anthem_001561869                   Insys_Anthem_001561869
Insys_Anthem_001561875                   Insys_Anthem_001561875
Insys_Anthem_001561876                   Insys_Anthem_001561876
Insys_Anthem_001561878                   Insys_Anthem_001561878
Insys_Anthem_001561884                   Insys_Anthem_001561884
Insys_Anthem_001561890                   Insys_Anthem_001561890
Insys_Anthem_001561935                   Insys_Anthem_001561935
Insys_Anthem_001561993                   Insys_Anthem_001561993

                                                    2018
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2020 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001561994                   Insys_Anthem_001561994
Insys_Anthem_001562004                   Insys_Anthem_001562004
Insys_Anthem_001562092                   Insys_Anthem_001562092
Insys_Anthem_001562109                   Insys_Anthem_001562109
Insys_Anthem_001562157                   Insys_Anthem_001562157
Insys_Anthem_001562359                   Insys_Anthem_001562359
Insys_Anthem_001562361                   Insys_Anthem_001562361
Insys_Anthem_001562510                   Insys_Anthem_001562510
Insys_Anthem_001562518                   Insys_Anthem_001562518
Insys_Anthem_001562634                   Insys_Anthem_001562634
Insys_Anthem_001562635                   Insys_Anthem_001562635
Insys_Anthem_001562673                   Insys_Anthem_001562673
Insys_Anthem_001562722                   Insys_Anthem_001562722
Insys_Anthem_001562772                   Insys_Anthem_001562772
Insys_Anthem_001562777                   Insys_Anthem_001562777
Insys_Anthem_001562789                   Insys_Anthem_001562789
Insys_Anthem_001562799                   Insys_Anthem_001562799
Insys_Anthem_001562822                   Insys_Anthem_001562822
Insys_Anthem_001562826                   Insys_Anthem_001562826
Insys_Anthem_001562847                   Insys_Anthem_001562847
Insys_Anthem_001562917                   Insys_Anthem_001562917
Insys_Anthem_001563056                   Insys_Anthem_001563056
Insys_Anthem_001563076                   Insys_Anthem_001563076
Insys_Anthem_001563339                   Insys_Anthem_001563339
Insys_Anthem_001563348                   Insys_Anthem_001563348
Insys_Anthem_001563364                   Insys_Anthem_001563364
Insys_Anthem_001563373                   Insys_Anthem_001563373
Insys_Anthem_001563468                   Insys_Anthem_001563468
Insys_Anthem_001563540                   Insys_Anthem_001563540
Insys_Anthem_001563559                   Insys_Anthem_001563559
Insys_Anthem_001563604                   Insys_Anthem_001563604
Insys_Anthem_001563651                   Insys_Anthem_001563651
Insys_Anthem_001563653                   Insys_Anthem_001563653
Insys_Anthem_001563683                   Insys_Anthem_001563683
Insys_Anthem_001563755                   Insys_Anthem_001563755
Insys_Anthem_001563756                   Insys_Anthem_001563756
Insys_Anthem_001563952                   Insys_Anthem_001563952
Insys_Anthem_001564034                   Insys_Anthem_001564034
Insys_Anthem_001564126                   Insys_Anthem_001564126
Insys_Anthem_001564136                   Insys_Anthem_001564136
Insys_Anthem_001564172                   Insys_Anthem_001564172
Insys_Anthem_001564383                   Insys_Anthem_001564383
Insys_Anthem_001564384                   Insys_Anthem_001564384
Insys_Anthem_001564386                   Insys_Anthem_001564386
Insys_Anthem_001564412                   Insys_Anthem_001564412
Insys_Anthem_001564434                   Insys_Anthem_001564434
Insys_Anthem_001564526                   Insys_Anthem_001564526

                                                    2019
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2021 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001564528                   Insys_Anthem_001564528
Insys_Anthem_001564546                   Insys_Anthem_001564546
Insys_Anthem_001564586                   Insys_Anthem_001564586
Insys_Anthem_001564799                   Insys_Anthem_001564799
Insys_Anthem_001564800                   Insys_Anthem_001564800
Insys_Anthem_001564877                   Insys_Anthem_001564877
Insys_Anthem_001565502                   Insys_Anthem_001565502
Insys_Anthem_001565515                   Insys_Anthem_001565515
Insys_Anthem_001565520                   Insys_Anthem_001565520
Insys_Anthem_001565525                   Insys_Anthem_001565525
Insys_Anthem_001565616                   Insys_Anthem_001565616
Insys_Anthem_001565617                   Insys_Anthem_001565617
Insys_Anthem_001565619                   Insys_Anthem_001565619
Insys_Anthem_001565902                   Insys_Anthem_001565902
Insys_Anthem_001566025                   Insys_Anthem_001566025
Insys_Anthem_001566076                   Insys_Anthem_001566076
Insys_Anthem_001566175                   Insys_Anthem_001566175
Insys_Anthem_001566190                   Insys_Anthem_001566190
Insys_Anthem_001566806                   Insys_Anthem_001566806
Insys_Anthem_001566927                   Insys_Anthem_001566927
Insys_Anthem_001566975                   Insys_Anthem_001566975
Insys_Anthem_001566976                   Insys_Anthem_001566976
Insys_Anthem_001566977                   Insys_Anthem_001566977
Insys_Anthem_001566979                   Insys_Anthem_001566979
Insys_Anthem_001566988                   Insys_Anthem_001566988
Insys_Anthem_001567204                   Insys_Anthem_001567204
Insys_Anthem_001567255                   Insys_Anthem_001567255
Insys_Anthem_001567269                   Insys_Anthem_001567269
Insys_Anthem_001567343                   Insys_Anthem_001567343
Insys_Anthem_001567356                   Insys_Anthem_001567356
Insys_Anthem_001567375                   Insys_Anthem_001567375
Insys_Anthem_001567406                   Insys_Anthem_001567406
Insys_Anthem_001567409                   Insys_Anthem_001567409
Insys_Anthem_001567448                   Insys_Anthem_001567448
Insys_Anthem_001567449                   Insys_Anthem_001567449
Insys_Anthem_001567450                   Insys_Anthem_001567450
Insys_Anthem_001567462                   Insys_Anthem_001567462
Insys_Anthem_001567544                   Insys_Anthem_001567544
Insys_Anthem_001567616                   Insys_Anthem_001567616
Insys_Anthem_001567620                   Insys_Anthem_001567620
Insys_Anthem_001567634                   Insys_Anthem_001567634
Insys_Anthem_001567823                   Insys_Anthem_001567823
Insys_Anthem_001567825                   Insys_Anthem_001567825
Insys_Anthem_001567864                   Insys_Anthem_001567864
Insys_Anthem_001567865                   Insys_Anthem_001567865
Insys_Anthem_001567869                   Insys_Anthem_001567869
Insys_Anthem_001567870                   Insys_Anthem_001567870

                                                    2020
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2022 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001567871                   Insys_Anthem_001567871
Insys_Anthem_001567917                   Insys_Anthem_001567917
Insys_Anthem_001568032                   Insys_Anthem_001568032
Insys_Anthem_001568097                   Insys_Anthem_001568097
Insys_Anthem_001568173                   Insys_Anthem_001568173
Insys_Anthem_001568349                   Insys_Anthem_001568349
Insys_Anthem_001568538                   Insys_Anthem_001568538
Insys_Anthem_001568715                   Insys_Anthem_001568715
Insys_Anthem_001568730                   Insys_Anthem_001568730
Insys_Anthem_001568773                   Insys_Anthem_001568773
Insys_Anthem_001568779                   Insys_Anthem_001568779
Insys_Anthem_001568827                   Insys_Anthem_001568827
Insys_Anthem_001568835                   Insys_Anthem_001568835
Insys_Anthem_001568887                   Insys_Anthem_001568887
Insys_Anthem_001568948                   Insys_Anthem_001568948
Insys_Anthem_001569010                   Insys_Anthem_001569010
Insys_Anthem_001569061                   Insys_Anthem_001569061
Insys_Anthem_001569233                   Insys_Anthem_001569233
Insys_Anthem_001569501                   Insys_Anthem_001569501
Insys_Anthem_001569536                   Insys_Anthem_001569536
Insys_Anthem_001569933                   Insys_Anthem_001569933
Insys_Anthem_001569936                   Insys_Anthem_001569936
Insys_Anthem_001570023                   Insys_Anthem_001570023
Insys_Anthem_001570113                   Insys_Anthem_001570113
Insys_Anthem_001570205                   Insys_Anthem_001570205
Insys_Anthem_001570231                   Insys_Anthem_001570231
Insys_Anthem_001570271                   Insys_Anthem_001570271
Insys_Anthem_001570297                   Insys_Anthem_001570297
Insys_Anthem_001570330                   Insys_Anthem_001570330
Insys_Anthem_001570331                   Insys_Anthem_001570331
Insys_Anthem_001570333                   Insys_Anthem_001570333
Insys_Anthem_001570351                   Insys_Anthem_001570351
Insys_Anthem_001570352                   Insys_Anthem_001570352
Insys_Anthem_001570354                   Insys_Anthem_001570354
Insys_Anthem_001570387                   Insys_Anthem_001570387
Insys_Anthem_001570416                   Insys_Anthem_001570416
Insys_Anthem_001570433                   Insys_Anthem_001570433
Insys_Anthem_001570452                   Insys_Anthem_001570452
Insys_Anthem_001570458                   Insys_Anthem_001570458
Insys_Anthem_001570470                   Insys_Anthem_001570470
Insys_Anthem_001570471                   Insys_Anthem_001570471
Insys_Anthem_001570473                   Insys_Anthem_001570473
Insys_Anthem_001570515                   Insys_Anthem_001570515
Insys_Anthem_001570521                   Insys_Anthem_001570521
Insys_Anthem_001570547                   Insys_Anthem_001570547
Insys_Anthem_001570548                   Insys_Anthem_001570548
Insys_Anthem_001570577                   Insys_Anthem_001570577

                                                    2021
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2023 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001570755                   Insys_Anthem_001570755
Insys_Anthem_001570861                   Insys_Anthem_001570861
Insys_Anthem_001570946                   Insys_Anthem_001570946
Insys_Anthem_001571048                   Insys_Anthem_001571048
Insys_Anthem_001571468                   Insys_Anthem_001571468
Insys_Anthem_001571470                   Insys_Anthem_001571470
Insys_Anthem_001571473                   Insys_Anthem_001571473
Insys_Anthem_001571509                   Insys_Anthem_001571509
Insys_Anthem_001571698                   Insys_Anthem_001571698
Insys_Anthem_001572128                   Insys_Anthem_001572128
Insys_Anthem_001572129                   Insys_Anthem_001572129
Insys_Anthem_001572277                   Insys_Anthem_001572277
Insys_Anthem_001572370                   Insys_Anthem_001572370
Insys_Anthem_001572408                   Insys_Anthem_001572408
Insys_Anthem_001572409                   Insys_Anthem_001572409
Insys_Anthem_001572443                   Insys_Anthem_001572443
Insys_Anthem_001572446                   Insys_Anthem_001572446
Insys_Anthem_001572474                   Insys_Anthem_001572474
Insys_Anthem_001572602                   Insys_Anthem_001572602
Insys_Anthem_001572647                   Insys_Anthem_001572647
Insys_Anthem_001572744                   Insys_Anthem_001572744
Insys_Anthem_001572822                   Insys_Anthem_001572822
Insys_Anthem_001572983                   Insys_Anthem_001572983
Insys_Anthem_001572985                   Insys_Anthem_001572985
Insys_Anthem_001573015                   Insys_Anthem_001573015
Insys_Anthem_001573075                   Insys_Anthem_001573075
Insys_Anthem_001573102                   Insys_Anthem_001573102
Insys_Anthem_001573137                   Insys_Anthem_001573137
Insys_Anthem_001573326                   Insys_Anthem_001573326
Insys_Anthem_001573358                   Insys_Anthem_001573358
Insys_Anthem_001573365                   Insys_Anthem_001573365
Insys_Anthem_001573393                   Insys_Anthem_001573393
Insys_Anthem_001573493                   Insys_Anthem_001573493
Insys_Anthem_001573686                   Insys_Anthem_001573686
Insys_Anthem_001573713                   Insys_Anthem_001573713
Insys_Anthem_001573728                   Insys_Anthem_001573728
Insys_Anthem_001573729                   Insys_Anthem_001573729
Insys_Anthem_001574232                   Insys_Anthem_001574232
Insys_Anthem_001574308                   Insys_Anthem_001574308
Insys_Anthem_001574465                   Insys_Anthem_001574465
Insys_Anthem_001574473                   Insys_Anthem_001574473
Insys_Anthem_001574718                   Insys_Anthem_001574718
Insys_Anthem_001574832                   Insys_Anthem_001574832
Insys_Anthem_001574906                   Insys_Anthem_001574906
Insys_Anthem_001574925                   Insys_Anthem_001574925
Insys_Anthem_001575048                   Insys_Anthem_001575048
Insys_Anthem_001575560                   Insys_Anthem_001575560

                                                    2022
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2024 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001575562                   Insys_Anthem_001575562
Insys_Anthem_001575563                   Insys_Anthem_001575563
Insys_Anthem_001575565                   Insys_Anthem_001575565
Insys_Anthem_001575571                   Insys_Anthem_001575571
Insys_Anthem_001575713                   Insys_Anthem_001575713
Insys_Anthem_001575743                   Insys_Anthem_001575743
Insys_Anthem_001575747                   Insys_Anthem_001575747
Insys_Anthem_001575943                   Insys_Anthem_001575943
Insys_Anthem_001575944                   Insys_Anthem_001575944
Insys_Anthem_001575945                   Insys_Anthem_001575945
Insys_Anthem_001575985                   Insys_Anthem_001575985
Insys_Anthem_001576005                   Insys_Anthem_001576005
Insys_Anthem_001576093                   Insys_Anthem_001576093
Insys_Anthem_001576128                   Insys_Anthem_001576128
Insys_Anthem_001576234                   Insys_Anthem_001576234
Insys_Anthem_001576274                   Insys_Anthem_001576274
Insys_Anthem_001576317                   Insys_Anthem_001576317
Insys_Anthem_001576359                   Insys_Anthem_001576359
Insys_Anthem_001576592                   Insys_Anthem_001576592
Insys_Anthem_001576787                   Insys_Anthem_001576787
Insys_Anthem_001576809                   Insys_Anthem_001576809
Insys_Anthem_001576954                   Insys_Anthem_001576954
Insys_Anthem_001577175                   Insys_Anthem_001577175
Insys_Anthem_001577234                   Insys_Anthem_001577234
Insys_Anthem_001577287                   Insys_Anthem_001577287
Insys_Anthem_001577390                   Insys_Anthem_001577390
Insys_Anthem_001577462                   Insys_Anthem_001577462
Insys_Anthem_001577526                   Insys_Anthem_001577526
Insys_Anthem_001577602                   Insys_Anthem_001577602
Insys_Anthem_001577685                   Insys_Anthem_001577685
Insys_Anthem_001577716                   Insys_Anthem_001577716
Insys_Anthem_001577719                   Insys_Anthem_001577719
Insys_Anthem_001577720                   Insys_Anthem_001577720
Insys_Anthem_001577721                   Insys_Anthem_001577721
Insys_Anthem_001577722                   Insys_Anthem_001577722
Insys_Anthem_001577727                   Insys_Anthem_001577727
Insys_Anthem_001577728                   Insys_Anthem_001577728
Insys_Anthem_001577732                   Insys_Anthem_001577732
Insys_Anthem_001577735                   Insys_Anthem_001577735
Insys_Anthem_001577738                   Insys_Anthem_001577738
Insys_Anthem_001577818                   Insys_Anthem_001577818
Insys_Anthem_001577924                   Insys_Anthem_001577924
Insys_Anthem_001577940                   Insys_Anthem_001577940
Insys_Anthem_001577946                   Insys_Anthem_001577946
Insys_Anthem_001577969                   Insys_Anthem_001577969
Insys_Anthem_001578012                   Insys_Anthem_001578012
Insys_Anthem_001578018                   Insys_Anthem_001578018

                                                    2023
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2025 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001578027                   Insys_Anthem_001578027
Insys_Anthem_001578029                   Insys_Anthem_001578029
Insys_Anthem_001578038                   Insys_Anthem_001578038
Insys_Anthem_001578103                   Insys_Anthem_001578103
Insys_Anthem_001578106                   Insys_Anthem_001578106
Insys_Anthem_001578165                   Insys_Anthem_001578165
Insys_Anthem_001578166                   Insys_Anthem_001578166
Insys_Anthem_001578167                   Insys_Anthem_001578167
Insys_Anthem_001578187                   Insys_Anthem_001578187
Insys_Anthem_001578242                   Insys_Anthem_001578242
Insys_Anthem_001578245                   Insys_Anthem_001578245
Insys_Anthem_001578263                   Insys_Anthem_001578263
Insys_Anthem_001578264                   Insys_Anthem_001578264
Insys_Anthem_001578265                   Insys_Anthem_001578265
Insys_Anthem_001578291                   Insys_Anthem_001578291
Insys_Anthem_001578326                   Insys_Anthem_001578326
Insys_Anthem_001578330                   Insys_Anthem_001578330
Insys_Anthem_001578382                   Insys_Anthem_001578382
Insys_Anthem_001578429                   Insys_Anthem_001578429
Insys_Anthem_001578431                   Insys_Anthem_001578431
Insys_Anthem_001578435                   Insys_Anthem_001578435
Insys_Anthem_001578496                   Insys_Anthem_001578496
Insys_Anthem_001578513                   Insys_Anthem_001578513
Insys_Anthem_001578616                   Insys_Anthem_001578616
Insys_Anthem_001578661                   Insys_Anthem_001578661
Insys_Anthem_001578668                   Insys_Anthem_001578668
Insys_Anthem_001578746                   Insys_Anthem_001578746
Insys_Anthem_001578940                   Insys_Anthem_001578940
Insys_Anthem_001579042                   Insys_Anthem_001579042
Insys_Anthem_001579048                   Insys_Anthem_001579048
Insys_Anthem_001579055                   Insys_Anthem_001579055
Insys_Anthem_001579174                   Insys_Anthem_001579174
Insys_Anthem_001579201                   Insys_Anthem_001579201
Insys_Anthem_001579211                   Insys_Anthem_001579211
Insys_Anthem_001579266                   Insys_Anthem_001579266
Insys_Anthem_001579294                   Insys_Anthem_001579294
Insys_Anthem_001579336                   Insys_Anthem_001579336
Insys_Anthem_001579361                   Insys_Anthem_001579361
Insys_Anthem_001579407                   Insys_Anthem_001579407
Insys_Anthem_001579449                   Insys_Anthem_001579449
Insys_Anthem_001579523                   Insys_Anthem_001579523
Insys_Anthem_001579650                   Insys_Anthem_001579650
Insys_Anthem_001579653                   Insys_Anthem_001579653
Insys_Anthem_001579720                   Insys_Anthem_001579720
Insys_Anthem_001579722                   Insys_Anthem_001579722
Insys_Anthem_001579767                   Insys_Anthem_001579767
Insys_Anthem_001579824                   Insys_Anthem_001579824

                                                    2024
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2026 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001579832                   Insys_Anthem_001579832
Insys_Anthem_001579883                   Insys_Anthem_001579883
Insys_Anthem_001579886                   Insys_Anthem_001579886
Insys_Anthem_001579964                   Insys_Anthem_001579964
Insys_Anthem_001579965                   Insys_Anthem_001579965
Insys_Anthem_001580208                   Insys_Anthem_001580208
Insys_Anthem_001580218                   Insys_Anthem_001580218
Insys_Anthem_001580264                   Insys_Anthem_001580264
Insys_Anthem_001580527                   Insys_Anthem_001580527
Insys_Anthem_001580544                   Insys_Anthem_001580544
Insys_Anthem_001580583                   Insys_Anthem_001580583
Insys_Anthem_001580599                   Insys_Anthem_001580599
Insys_Anthem_001580644                   Insys_Anthem_001580644
Insys_Anthem_001580674                   Insys_Anthem_001580674
Insys_Anthem_001580720                   Insys_Anthem_001580720
Insys_Anthem_001580998                   Insys_Anthem_001580998
Insys_Anthem_001581106                   Insys_Anthem_001581106
Insys_Anthem_001581487                   Insys_Anthem_001581487
Insys_Anthem_001581558                   Insys_Anthem_001581558
Insys_Anthem_001581564                   Insys_Anthem_001581564
Insys_Anthem_001581565                   Insys_Anthem_001581565
Insys_Anthem_001581566                   Insys_Anthem_001581566
Insys_Anthem_001581568                   Insys_Anthem_001581568
Insys_Anthem_001581572                   Insys_Anthem_001581572
Insys_Anthem_001581729                   Insys_Anthem_001581729
Insys_Anthem_001581888                   Insys_Anthem_001581888
Insys_Anthem_001581994                   Insys_Anthem_001581994
Insys_Anthem_001582073                   Insys_Anthem_001582073
Insys_Anthem_001582075                   Insys_Anthem_001582075
Insys_Anthem_001582136                   Insys_Anthem_001582136
Insys_Anthem_001582149                   Insys_Anthem_001582149
Insys_Anthem_001582350                   Insys_Anthem_001582350
Insys_Anthem_001582660                   Insys_Anthem_001582660
Insys_Anthem_001582801                   Insys_Anthem_001582801
Insys_Anthem_001582855                   Insys_Anthem_001582855
Insys_Anthem_001582927                   Insys_Anthem_001582927
Insys_Anthem_001583230                   Insys_Anthem_001583230
Insys_Anthem_001583453                   Insys_Anthem_001583453
Insys_Anthem_001583668                   Insys_Anthem_001583668
Insys_Anthem_001583671                   Insys_Anthem_001583671
Insys_Anthem_001583676                   Insys_Anthem_001583676
Insys_Anthem_001583677                   Insys_Anthem_001583677
Insys_Anthem_001583888                   Insys_Anthem_001583888
Insys_Anthem_001584116                   Insys_Anthem_001584116
Insys_Anthem_001584185                   Insys_Anthem_001584185
Insys_Anthem_001584328                   Insys_Anthem_001584328
Insys_Anthem_001584337                   Insys_Anthem_001584337

                                                    2025
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2027 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001584341                   Insys_Anthem_001584341
Insys_Anthem_001584394                   Insys_Anthem_001584394
Insys_Anthem_001584431                   Insys_Anthem_001584431
Insys_Anthem_001584450                   Insys_Anthem_001584450
Insys_Anthem_001584452                   Insys_Anthem_001584452
Insys_Anthem_001584453                   Insys_Anthem_001584453
Insys_Anthem_001584454                   Insys_Anthem_001584454
Insys_Anthem_001584455                   Insys_Anthem_001584455
Insys_Anthem_001584747                   Insys_Anthem_001584747
Insys_Anthem_001584810                   Insys_Anthem_001584810
Insys_Anthem_001584893                   Insys_Anthem_001584893
Insys_Anthem_001585013                   Insys_Anthem_001585013
Insys_Anthem_001585112                   Insys_Anthem_001585112
Insys_Anthem_001585146                   Insys_Anthem_001585146
Insys_Anthem_001585191                   Insys_Anthem_001585191
Insys_Anthem_001585474                   Insys_Anthem_001585474
Insys_Anthem_001585479                   Insys_Anthem_001585479
Insys_Anthem_001585481                   Insys_Anthem_001585481
Insys_Anthem_001585689                   Insys_Anthem_001585689
Insys_Anthem_001585888                   Insys_Anthem_001585888
Insys_Anthem_001585899                   Insys_Anthem_001585899
Insys_Anthem_001585901                   Insys_Anthem_001585901
Insys_Anthem_001586033                   Insys_Anthem_001586033
Insys_Anthem_001586116                   Insys_Anthem_001586116
Insys_Anthem_001586148                   Insys_Anthem_001586148
Insys_Anthem_001586167                   Insys_Anthem_001586167
Insys_Anthem_001586253                   Insys_Anthem_001586253
Insys_Anthem_001586295                   Insys_Anthem_001586295
Insys_Anthem_001586322                   Insys_Anthem_001586322
Insys_Anthem_001586479                   Insys_Anthem_001586479
Insys_Anthem_001586480                   Insys_Anthem_001586480
Insys_Anthem_001586524                   Insys_Anthem_001586524
Insys_Anthem_001586578                   Insys_Anthem_001586578
Insys_Anthem_001586579                   Insys_Anthem_001586579
Insys_Anthem_001586782                   Insys_Anthem_001586782
Insys_Anthem_001586786                   Insys_Anthem_001586786
Insys_Anthem_001586787                   Insys_Anthem_001586787
Insys_Anthem_001586853                   Insys_Anthem_001586853
Insys_Anthem_001586868                   Insys_Anthem_001586868
Insys_Anthem_001586886                   Insys_Anthem_001586886
Insys_Anthem_001587149                   Insys_Anthem_001587149
Insys_Anthem_001587150                   Insys_Anthem_001587150
Insys_Anthem_001587327                   Insys_Anthem_001587327
Insys_Anthem_001587380                   Insys_Anthem_001587380
Insys_Anthem_001587428                   Insys_Anthem_001587428
Insys_Anthem_001587445                   Insys_Anthem_001587445
Insys_Anthem_001587465                   Insys_Anthem_001587465

                                                    2026
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2028 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001587468                   Insys_Anthem_001587468
Insys_Anthem_001587471                   Insys_Anthem_001587471
Insys_Anthem_001587517                   Insys_Anthem_001587517
Insys_Anthem_001588008                   Insys_Anthem_001588008
Insys_Anthem_001588034                   Insys_Anthem_001588034
Insys_Anthem_001588043                   Insys_Anthem_001588043
Insys_Anthem_001588406                   Insys_Anthem_001588406
Insys_Anthem_001588558                   Insys_Anthem_001588558
Insys_Anthem_001588585                   Insys_Anthem_001588585
Insys_Anthem_001588688                   Insys_Anthem_001588688
Insys_Anthem_001588693                   Insys_Anthem_001588693
Insys_Anthem_001588756                   Insys_Anthem_001588756
Insys_Anthem_001588790                   Insys_Anthem_001588790
Insys_Anthem_001588828                   Insys_Anthem_001588828
Insys_Anthem_001588903                   Insys_Anthem_001588903
Insys_Anthem_001589086                   Insys_Anthem_001589086
Insys_Anthem_001589121                   Insys_Anthem_001589121
Insys_Anthem_001589254                   Insys_Anthem_001589254
Insys_Anthem_001589421                   Insys_Anthem_001589421
Insys_Anthem_001589534                   Insys_Anthem_001589534
Insys_Anthem_001590206                   Insys_Anthem_001590206
Insys_Anthem_001590297                   Insys_Anthem_001590297
Insys_Anthem_001590332                   Insys_Anthem_001590332
Insys_Anthem_001590335                   Insys_Anthem_001590335
Insys_Anthem_001590338                   Insys_Anthem_001590338
Insys_Anthem_001590400                   Insys_Anthem_001590400
Insys_Anthem_001590413                   Insys_Anthem_001590413
Insys_Anthem_001590415                   Insys_Anthem_001590415
Insys_Anthem_001590525                   Insys_Anthem_001590525
Insys_Anthem_001590557                   Insys_Anthem_001590557
Insys_Anthem_001590581                   Insys_Anthem_001590581
Insys_Anthem_001590603                   Insys_Anthem_001590603
Insys_Anthem_001590618                   Insys_Anthem_001590618
Insys_Anthem_001590748                   Insys_Anthem_001590748
Insys_Anthem_001591169                   Insys_Anthem_001591169
Insys_Anthem_001591295                   Insys_Anthem_001591295
Insys_Anthem_001591304                   Insys_Anthem_001591304
Insys_Anthem_001591810                   Insys_Anthem_001591810
Insys_Anthem_001591851                   Insys_Anthem_001591851
Insys_Anthem_001591896                   Insys_Anthem_001591896
Insys_Anthem_001591899                   Insys_Anthem_001591899
Insys_Anthem_001592005                   Insys_Anthem_001592005
Insys_Anthem_001592014                   Insys_Anthem_001592014
Insys_Anthem_001592245                   Insys_Anthem_001592245
Insys_Anthem_001592328                   Insys_Anthem_001592328
Insys_Anthem_001592330                   Insys_Anthem_001592330
Insys_Anthem_001592373                   Insys_Anthem_001592373

                                                    2027
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2029 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001592378                   Insys_Anthem_001592378
Insys_Anthem_001592596                   Insys_Anthem_001592596
Insys_Anthem_001592690                   Insys_Anthem_001592690
Insys_Anthem_001592784                   Insys_Anthem_001592784
Insys_Anthem_001592827                   Insys_Anthem_001592827
Insys_Anthem_001593103                   Insys_Anthem_001593103
Insys_Anthem_001593215                   Insys_Anthem_001593215
Insys_Anthem_001593216                   Insys_Anthem_001593216
Insys_Anthem_001593217                   Insys_Anthem_001593217
Insys_Anthem_001593379                   Insys_Anthem_001593379
Insys_Anthem_001593417                   Insys_Anthem_001593417
Insys_Anthem_001593533                   Insys_Anthem_001593533
Insys_Anthem_001593635                   Insys_Anthem_001593635
Insys_Anthem_001593693                   Insys_Anthem_001593693
Insys_Anthem_001594003                   Insys_Anthem_001594003
Insys_Anthem_001594077                   Insys_Anthem_001594077
Insys_Anthem_001594096                   Insys_Anthem_001594096
Insys_Anthem_001594220                   Insys_Anthem_001594220
Insys_Anthem_001594371                   Insys_Anthem_001594371
Insys_Anthem_001594436                   Insys_Anthem_001594436
Insys_Anthem_001594573                   Insys_Anthem_001594573
Insys_Anthem_001594642                   Insys_Anthem_001594642
Insys_Anthem_001594719                   Insys_Anthem_001594719
Insys_Anthem_001594923                   Insys_Anthem_001594923
Insys_Anthem_001594940                   Insys_Anthem_001594940
Insys_Anthem_001594951                   Insys_Anthem_001594951
Insys_Anthem_001595019                   Insys_Anthem_001595019
Insys_Anthem_001595312                   Insys_Anthem_001595312
Insys_Anthem_001595521                   Insys_Anthem_001595521
Insys_Anthem_001595731                   Insys_Anthem_001595731
Insys_Anthem_001595978                   Insys_Anthem_001595978
Insys_Anthem_001595989                   Insys_Anthem_001595989
Insys_Anthem_001596057                   Insys_Anthem_001596057
Insys_Anthem_001596094                   Insys_Anthem_001596094
Insys_Anthem_001596390                   Insys_Anthem_001596390
Insys_Anthem_001596567                   Insys_Anthem_001596567
Insys_Anthem_001596568                   Insys_Anthem_001596568
Insys_Anthem_001596570                   Insys_Anthem_001596570
Insys_Anthem_001596640                   Insys_Anthem_001596640
Insys_Anthem_001596804                   Insys_Anthem_001596804
Insys_Anthem_001596867                   Insys_Anthem_001596867
Insys_Anthem_001596949                   Insys_Anthem_001596949
Insys_Anthem_001597154                   Insys_Anthem_001597154
Insys_Anthem_001598048                   Insys_Anthem_001598048
Insys_Anthem_001599728                   Insys_Anthem_001599728
Insys_Anthem_001599787                   Insys_Anthem_001599787
Insys_Anthem_001600410                   Insys_Anthem_001600410

                                                    2028
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2030 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001600568                   Insys_Anthem_001600568
Insys_Anthem_001600726                   Insys_Anthem_001600726
Insys_Anthem_001600734                   Insys_Anthem_001600734
Insys_Anthem_001600789                   Insys_Anthem_001600789
Insys_Anthem_001600791                   Insys_Anthem_001600791
Insys_Anthem_001600805                   Insys_Anthem_001600805
Insys_Anthem_001600955                   Insys_Anthem_001600955
Insys_Anthem_001601410                   Insys_Anthem_001601410
Insys_Anthem_001601586                   Insys_Anthem_001601586
Insys_Anthem_001601625                   Insys_Anthem_001601625
Insys_Anthem_001601833                   Insys_Anthem_001601833
Insys_Anthem_001602367                   Insys_Anthem_001602367
Insys_Anthem_001602431                   Insys_Anthem_001602431
Insys_Anthem_001602513                   Insys_Anthem_001602513
Insys_Anthem_001602703                   Insys_Anthem_001602703
Insys_Anthem_001602711                   Insys_Anthem_001602711
Insys_Anthem_001602734                   Insys_Anthem_001602734
Insys_Anthem_001602836                   Insys_Anthem_001602836
Insys_Anthem_001602934                   Insys_Anthem_001602934
Insys_Anthem_001603369                   Insys_Anthem_001603369
Insys_Anthem_001603392                   Insys_Anthem_001603392
Insys_Anthem_001603410                   Insys_Anthem_001603410
Insys_Anthem_001603415                   Insys_Anthem_001603415
Insys_Anthem_001603416                   Insys_Anthem_001603416
Insys_Anthem_001603422                   Insys_Anthem_001603422
Insys_Anthem_001603428                   Insys_Anthem_001603428
Insys_Anthem_001603489                   Insys_Anthem_001603489
Insys_Anthem_001603587                   Insys_Anthem_001603587
Insys_Anthem_001603607                   Insys_Anthem_001603607
Insys_Anthem_001603711                   Insys_Anthem_001603711
Insys_Anthem_001603768                   Insys_Anthem_001603768
Insys_Anthem_001603770                   Insys_Anthem_001603770
Insys_Anthem_001603796                   Insys_Anthem_001603796
Insys_Anthem_001603825                   Insys_Anthem_001603825
Insys_Anthem_001603828                   Insys_Anthem_001603828
Insys_Anthem_001603848                   Insys_Anthem_001603848
Insys_Anthem_001603879                   Insys_Anthem_001603879
Insys_Anthem_001603921                   Insys_Anthem_001603921
Insys_Anthem_001604156                   Insys_Anthem_001604156
Insys_Anthem_001604195                   Insys_Anthem_001604195
Insys_Anthem_001604198                   Insys_Anthem_001604198
Insys_Anthem_001604281                   Insys_Anthem_001604281
Insys_Anthem_001604291                   Insys_Anthem_001604291
Insys_Anthem_001604348                   Insys_Anthem_001604348
Insys_Anthem_001604380                   Insys_Anthem_001604380
Insys_Anthem_001604393                   Insys_Anthem_001604393
Insys_Anthem_001604433                   Insys_Anthem_001604433

                                                    2029
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2031 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001604443                   Insys_Anthem_001604443
Insys_Anthem_001604446                   Insys_Anthem_001604446
Insys_Anthem_001604455                   Insys_Anthem_001604455
Insys_Anthem_001604475                   Insys_Anthem_001604475
Insys_Anthem_001604526                   Insys_Anthem_001604526
Insys_Anthem_001604591                   Insys_Anthem_001604591
Insys_Anthem_001604592                   Insys_Anthem_001604592
Insys_Anthem_001604593                   Insys_Anthem_001604593
Insys_Anthem_001604607                   Insys_Anthem_001604607
Insys_Anthem_001604626                   Insys_Anthem_001604626
Insys_Anthem_001604631                   Insys_Anthem_001604631
Insys_Anthem_001604634                   Insys_Anthem_001604634
Insys_Anthem_001604638                   Insys_Anthem_001604638
Insys_Anthem_001604639                   Insys_Anthem_001604639
Insys_Anthem_001604937                   Insys_Anthem_001604937
Insys_Anthem_001604938                   Insys_Anthem_001604938
Insys_Anthem_001604939                   Insys_Anthem_001604939
Insys_Anthem_001605099                   Insys_Anthem_001605099
Insys_Anthem_001605101                   Insys_Anthem_001605101
Insys_Anthem_001605103                   Insys_Anthem_001605103
Insys_Anthem_001605123                   Insys_Anthem_001605123
Insys_Anthem_001605130                   Insys_Anthem_001605130
Insys_Anthem_001605131                   Insys_Anthem_001605131
Insys_Anthem_001605132                   Insys_Anthem_001605132
Insys_Anthem_001605133                   Insys_Anthem_001605133
Insys_Anthem_001605134                   Insys_Anthem_001605134
Insys_Anthem_001605146                   Insys_Anthem_001605146
Insys_Anthem_001605166                   Insys_Anthem_001605166
Insys_Anthem_001605168                   Insys_Anthem_001605168
Insys_Anthem_001605306                   Insys_Anthem_001605306
Insys_Anthem_001605449                   Insys_Anthem_001605449
Insys_Anthem_001605584                   Insys_Anthem_001605584
Insys_Anthem_001605639                   Insys_Anthem_001605639
Insys_Anthem_001605709                   Insys_Anthem_001605709
Insys_Anthem_001605847                   Insys_Anthem_001605847
Insys_Anthem_001605879                   Insys_Anthem_001605879
Insys_Anthem_001605957                   Insys_Anthem_001605957
Insys_Anthem_001605982                   Insys_Anthem_001605982
Insys_Anthem_001606032                   Insys_Anthem_001606032
Insys_Anthem_001606038                   Insys_Anthem_001606038
Insys_Anthem_001606039                   Insys_Anthem_001606039
Insys_Anthem_001606040                   Insys_Anthem_001606040
Insys_Anthem_001606099                   Insys_Anthem_001606099
Insys_Anthem_001606194                   Insys_Anthem_001606194
Insys_Anthem_001606293                   Insys_Anthem_001606293
Insys_Anthem_001606496                   Insys_Anthem_001606496
Insys_Anthem_001606520                   Insys_Anthem_001606520

                                                    2030
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2032 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001606620                   Insys_Anthem_001606620
Insys_Anthem_001606734                   Insys_Anthem_001606734
Insys_Anthem_001606801                   Insys_Anthem_001606801
Insys_Anthem_001606842                   Insys_Anthem_001606842
Insys_Anthem_001606915                   Insys_Anthem_001606915
Insys_Anthem_001606987                   Insys_Anthem_001606987
Insys_Anthem_001607124                   Insys_Anthem_001607124
Insys_Anthem_001607200                   Insys_Anthem_001607200
Insys_Anthem_001607207                   Insys_Anthem_001607207
Insys_Anthem_001607258                   Insys_Anthem_001607258
Insys_Anthem_001607291                   Insys_Anthem_001607291
Insys_Anthem_001607414                   Insys_Anthem_001607414
Insys_Anthem_001607549                   Insys_Anthem_001607549
Insys_Anthem_001607611                   Insys_Anthem_001607611
Insys_Anthem_001607668                   Insys_Anthem_001607668
Insys_Anthem_001607694                   Insys_Anthem_001607694
Insys_Anthem_001607697                   Insys_Anthem_001607697
Insys_Anthem_001607781                   Insys_Anthem_001607781
Insys_Anthem_001607898                   Insys_Anthem_001607898
Insys_Anthem_001607984                   Insys_Anthem_001607984
Insys_Anthem_001608005                   Insys_Anthem_001608005
Insys_Anthem_001608078                   Insys_Anthem_001608078
Insys_Anthem_001608180                   Insys_Anthem_001608180
Insys_Anthem_001608315                   Insys_Anthem_001608315
Insys_Anthem_001608406                   Insys_Anthem_001608406
Insys_Anthem_001608496                   Insys_Anthem_001608496
Insys_Anthem_001608588                   Insys_Anthem_001608588
Insys_Anthem_001608643                   Insys_Anthem_001608643
Insys_Anthem_001608821                   Insys_Anthem_001608821
Insys_Anthem_001608826                   Insys_Anthem_001608826
Insys_Anthem_001608900                   Insys_Anthem_001608900
Insys_Anthem_001608988                   Insys_Anthem_001608988
Insys_Anthem_001609036                   Insys_Anthem_001609036
Insys_Anthem_001609069                   Insys_Anthem_001609069
Insys_Anthem_001609102                   Insys_Anthem_001609102
Insys_Anthem_001609190                   Insys_Anthem_001609190
Insys_Anthem_001609304                   Insys_Anthem_001609304
Insys_Anthem_001609344                   Insys_Anthem_001609344
Insys_Anthem_001609393                   Insys_Anthem_001609393
Insys_Anthem_001609463                   Insys_Anthem_001609463
Insys_Anthem_001609540                   Insys_Anthem_001609540
Insys_Anthem_001609549                   Insys_Anthem_001609549
Insys_Anthem_001609551                   Insys_Anthem_001609551
Insys_Anthem_001609602                   Insys_Anthem_001609602
Insys_Anthem_001609705                   Insys_Anthem_001609705
Insys_Anthem_001609782                   Insys_Anthem_001609782
Insys_Anthem_001609886                   Insys_Anthem_001609886

                                                    2031
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2033 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001609960                   Insys_Anthem_001609960
Insys_Anthem_001609991                   Insys_Anthem_001609991
Insys_Anthem_001609992                   Insys_Anthem_001609992
Insys_Anthem_001609995                   Insys_Anthem_001609995
Insys_Anthem_001610030                   Insys_Anthem_001610030
Insys_Anthem_001610050                   Insys_Anthem_001610050
Insys_Anthem_001610051                   Insys_Anthem_001610051
Insys_Anthem_001610062                   Insys_Anthem_001610062
Insys_Anthem_001610084                   Insys_Anthem_001610084
Insys_Anthem_001610110                   Insys_Anthem_001610110
Insys_Anthem_001610180                   Insys_Anthem_001610180
Insys_Anthem_001610227                   Insys_Anthem_001610227
Insys_Anthem_001610229                   Insys_Anthem_001610229
Insys_Anthem_001610231                   Insys_Anthem_001610231
Insys_Anthem_001610235                   Insys_Anthem_001610235
Insys_Anthem_001610297                   Insys_Anthem_001610297
Insys_Anthem_001610394                   Insys_Anthem_001610394
Insys_Anthem_001610484                   Insys_Anthem_001610484
Insys_Anthem_001610599                   Insys_Anthem_001610599
Insys_Anthem_001610662                   Insys_Anthem_001610662
Insys_Anthem_001610767                   Insys_Anthem_001610767
Insys_Anthem_001610833                   Insys_Anthem_001610833
Insys_Anthem_001610907                   Insys_Anthem_001610907
Insys_Anthem_001610996                   Insys_Anthem_001610996
Insys_Anthem_001611044                   Insys_Anthem_001611044
Insys_Anthem_001611150                   Insys_Anthem_001611150
Insys_Anthem_001611174                   Insys_Anthem_001611174
Insys_Anthem_001611186                   Insys_Anthem_001611186
Insys_Anthem_001611223                   Insys_Anthem_001611223
Insys_Anthem_001611263                   Insys_Anthem_001611263
Insys_Anthem_001611318                   Insys_Anthem_001611318
Insys_Anthem_001611368                   Insys_Anthem_001611368
Insys_Anthem_001611408                   Insys_Anthem_001611408
Insys_Anthem_001611409                   Insys_Anthem_001611409
Insys_Anthem_001611413                   Insys_Anthem_001611413
Insys_Anthem_001611430                   Insys_Anthem_001611430
Insys_Anthem_001611471                   Insys_Anthem_001611471
Insys_Anthem_001611511                   Insys_Anthem_001611511
Insys_Anthem_001611524                   Insys_Anthem_001611524
Insys_Anthem_001611571                   Insys_Anthem_001611571
Insys_Anthem_001611621                   Insys_Anthem_001611621
Insys_Anthem_001611679                   Insys_Anthem_001611679
Insys_Anthem_001611755                   Insys_Anthem_001611755
Insys_Anthem_001611826                   Insys_Anthem_001611826
Insys_Anthem_001611906                   Insys_Anthem_001611906
Insys_Anthem_001611983                   Insys_Anthem_001611983
Insys_Anthem_001612003                   Insys_Anthem_001612003

                                                    2032
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2034 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001612082                   Insys_Anthem_001612082
Insys_Anthem_001612100                   Insys_Anthem_001612100
Insys_Anthem_001612131                   Insys_Anthem_001612131
Insys_Anthem_001612145                   Insys_Anthem_001612145
Insys_Anthem_001612182                   Insys_Anthem_001612182
Insys_Anthem_001612254                   Insys_Anthem_001612254
Insys_Anthem_001612295                   Insys_Anthem_001612295
Insys_Anthem_001612376                   Insys_Anthem_001612376
Insys_Anthem_001612595                   Insys_Anthem_001612595
Insys_Anthem_001612670                   Insys_Anthem_001612670
Insys_Anthem_001612710                   Insys_Anthem_001612710
Insys_Anthem_001612817                   Insys_Anthem_001612817
Insys_Anthem_001612846                   Insys_Anthem_001612846
Insys_Anthem_001612879                   Insys_Anthem_001612879
Insys_Anthem_001612950                   Insys_Anthem_001612950
Insys_Anthem_001612978                   Insys_Anthem_001612978
Insys_Anthem_001613010                   Insys_Anthem_001613010
Insys_Anthem_001613024                   Insys_Anthem_001613024
Insys_Anthem_001613026                   Insys_Anthem_001613026
Insys_Anthem_001613102                   Insys_Anthem_001613102
Insys_Anthem_001613194                   Insys_Anthem_001613194
Insys_Anthem_001613256                   Insys_Anthem_001613256
Insys_Anthem_001613337                   Insys_Anthem_001613337
Insys_Anthem_001613453                   Insys_Anthem_001613453
Insys_Anthem_001613530                   Insys_Anthem_001613530
Insys_Anthem_001613602                   Insys_Anthem_001613602
Insys_Anthem_001613705                   Insys_Anthem_001613705
Insys_Anthem_001613716                   Insys_Anthem_001613716
Insys_Anthem_001613734                   Insys_Anthem_001613734
Insys_Anthem_001613736                   Insys_Anthem_001613736
Insys_Anthem_001613805                   Insys_Anthem_001613805
Insys_Anthem_001613933                   Insys_Anthem_001613933
Insys_Anthem_001614310                   Insys_Anthem_001614310
Insys_Anthem_001614371                   Insys_Anthem_001614371
Insys_Anthem_001614437                   Insys_Anthem_001614437
Insys_Anthem_001614438                   Insys_Anthem_001614438
Insys_Anthem_001614470                   Insys_Anthem_001614470
Insys_Anthem_001614546                   Insys_Anthem_001614546
Insys_Anthem_001614672                   Insys_Anthem_001614672
Insys_Anthem_001614675                   Insys_Anthem_001614675
Insys_Anthem_001614717                   Insys_Anthem_001614717
Insys_Anthem_001614860                   Insys_Anthem_001614860
Insys_Anthem_001614891                   Insys_Anthem_001614891
Insys_Anthem_001615234                   Insys_Anthem_001615234
Insys_Anthem_001615487                   Insys_Anthem_001615487
Insys_Anthem_001615488                   Insys_Anthem_001615488
Insys_Anthem_001615490                   Insys_Anthem_001615490

                                                    2033
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2035 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001615764                   Insys_Anthem_001615764
Insys_Anthem_001615775                   Insys_Anthem_001615775
Insys_Anthem_001615777                   Insys_Anthem_001615777
Insys_Anthem_001616016                   Insys_Anthem_001616016
Insys_Anthem_001616020                   Insys_Anthem_001616020
Insys_Anthem_001616028                   Insys_Anthem_001616028
Insys_Anthem_001616029                   Insys_Anthem_001616029
Insys_Anthem_001616038                   Insys_Anthem_001616038
Insys_Anthem_001616047                   Insys_Anthem_001616047
Insys_Anthem_001616106                   Insys_Anthem_001616106
Insys_Anthem_001616147                   Insys_Anthem_001616147
Insys_Anthem_001616174                   Insys_Anthem_001616174
Insys_Anthem_001616406                   Insys_Anthem_001616406
Insys_Anthem_001616532                   Insys_Anthem_001616532
Insys_Anthem_001616561                   Insys_Anthem_001616561
Insys_Anthem_001616641                   Insys_Anthem_001616641
Insys_Anthem_001616668                   Insys_Anthem_001616668
Insys_Anthem_001616703                   Insys_Anthem_001616703
Insys_Anthem_001616715                   Insys_Anthem_001616715
Insys_Anthem_001616798                   Insys_Anthem_001616798
Insys_Anthem_001616810                   Insys_Anthem_001616810
Insys_Anthem_001616830                   Insys_Anthem_001616830
Insys_Anthem_001616832                   Insys_Anthem_001616832
Insys_Anthem_001616929                   Insys_Anthem_001616929
Insys_Anthem_001616965                   Insys_Anthem_001616965
Insys_Anthem_001616969                   Insys_Anthem_001616969
Insys_Anthem_001616996                   Insys_Anthem_001616996
Insys_Anthem_001617022                   Insys_Anthem_001617022
Insys_Anthem_001617028                   Insys_Anthem_001617028
Insys_Anthem_001617029                   Insys_Anthem_001617029
Insys_Anthem_001617030                   Insys_Anthem_001617030
Insys_Anthem_001617052                   Insys_Anthem_001617052
Insys_Anthem_001617055                   Insys_Anthem_001617055
Insys_Anthem_001617056                   Insys_Anthem_001617056
Insys_Anthem_001617063                   Insys_Anthem_001617063
Insys_Anthem_001617233                   Insys_Anthem_001617233
Insys_Anthem_001617484                   Insys_Anthem_001617484
Insys_Anthem_001617523                   Insys_Anthem_001617523
Insys_Anthem_001617533                   Insys_Anthem_001617533
Insys_Anthem_001617554                   Insys_Anthem_001617554
Insys_Anthem_001617644                   Insys_Anthem_001617644
Insys_Anthem_001617648                   Insys_Anthem_001617648
Insys_Anthem_001617670                   Insys_Anthem_001617670
Insys_Anthem_001617686                   Insys_Anthem_001617686
Insys_Anthem_001617783                   Insys_Anthem_001617783
Insys_Anthem_001617891                   Insys_Anthem_001617891
Insys_Anthem_001617895                   Insys_Anthem_001617895

                                                    2034
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2036 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001618008                   Insys_Anthem_001618008
Insys_Anthem_001618024                   Insys_Anthem_001618024
Insys_Anthem_001618027                   Insys_Anthem_001618027
Insys_Anthem_001618188                   Insys_Anthem_001618188
Insys_Anthem_001618228                   Insys_Anthem_001618228
Insys_Anthem_001618268                   Insys_Anthem_001618268
Insys_Anthem_001618271                   Insys_Anthem_001618271
Insys_Anthem_001618313                   Insys_Anthem_001618313
Insys_Anthem_001618425                   Insys_Anthem_001618425
Insys_Anthem_001618429                   Insys_Anthem_001618429
Insys_Anthem_001618489                   Insys_Anthem_001618489
Insys_Anthem_001618496                   Insys_Anthem_001618496
Insys_Anthem_001618498                   Insys_Anthem_001618498
Insys_Anthem_001618500                   Insys_Anthem_001618500
Insys_Anthem_001618540                   Insys_Anthem_001618540
Insys_Anthem_001618541                   Insys_Anthem_001618541
Insys_Anthem_001618554                   Insys_Anthem_001618554
Insys_Anthem_001618562                   Insys_Anthem_001618562
Insys_Anthem_001618684                   Insys_Anthem_001618684
Insys_Anthem_001618705                   Insys_Anthem_001618705
Insys_Anthem_001618706                   Insys_Anthem_001618706
Insys_Anthem_001618787                   Insys_Anthem_001618787
Insys_Anthem_001618788                   Insys_Anthem_001618788
Insys_Anthem_001618789                   Insys_Anthem_001618789
Insys_Anthem_001618900                   Insys_Anthem_001618900
Insys_Anthem_001618914                   Insys_Anthem_001618914
Insys_Anthem_001618966                   Insys_Anthem_001618966
Insys_Anthem_001618967                   Insys_Anthem_001618967
Insys_Anthem_001619041                   Insys_Anthem_001619041
Insys_Anthem_001619050                   Insys_Anthem_001619050
Insys_Anthem_001619051                   Insys_Anthem_001619051
Insys_Anthem_001619261                   Insys_Anthem_001619261
Insys_Anthem_001619444                   Insys_Anthem_001619444
Insys_Anthem_001619487                   Insys_Anthem_001619487
Insys_Anthem_001619571                   Insys_Anthem_001619571
Insys_Anthem_001619613                   Insys_Anthem_001619613
Insys_Anthem_001619659                   Insys_Anthem_001619659
Insys_Anthem_001619713                   Insys_Anthem_001619713
Insys_Anthem_001619776                   Insys_Anthem_001619776
Insys_Anthem_001619838                   Insys_Anthem_001619838
Insys_Anthem_001619857                   Insys_Anthem_001619857
Insys_Anthem_001619864                   Insys_Anthem_001619864
Insys_Anthem_001619915                   Insys_Anthem_001619915
Insys_Anthem_001619957                   Insys_Anthem_001619957
Insys_Anthem_001619985                   Insys_Anthem_001619985
Insys_Anthem_001620005                   Insys_Anthem_001620005
Insys_Anthem_001620010                   Insys_Anthem_001620010

                                                    2035
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2037 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001620012                   Insys_Anthem_001620012
Insys_Anthem_001620013                   Insys_Anthem_001620013
Insys_Anthem_001620023                   Insys_Anthem_001620023
Insys_Anthem_001620028                   Insys_Anthem_001620028
Insys_Anthem_001620203                   Insys_Anthem_001620203
Insys_Anthem_001620225                   Insys_Anthem_001620225
Insys_Anthem_001620377                   Insys_Anthem_001620377
Insys_Anthem_001620513                   Insys_Anthem_001620513
Insys_Anthem_001620527                   Insys_Anthem_001620527
Insys_Anthem_001620732                   Insys_Anthem_001620732
Insys_Anthem_001620766                   Insys_Anthem_001620766
Insys_Anthem_001620893                   Insys_Anthem_001620893
Insys_Anthem_001620981                   Insys_Anthem_001620981
Insys_Anthem_001620982                   Insys_Anthem_001620982
Insys_Anthem_001621042                   Insys_Anthem_001621042
Insys_Anthem_001621112                   Insys_Anthem_001621112
Insys_Anthem_001621115                   Insys_Anthem_001621115
Insys_Anthem_001621175                   Insys_Anthem_001621175
Insys_Anthem_001621222                   Insys_Anthem_001621222
Insys_Anthem_001621259                   Insys_Anthem_001621259
Insys_Anthem_001621260                   Insys_Anthem_001621260
Insys_Anthem_001621353                   Insys_Anthem_001621353
Insys_Anthem_001621359                   Insys_Anthem_001621359
Insys_Anthem_001621371                   Insys_Anthem_001621371
Insys_Anthem_001621378                   Insys_Anthem_001621378
Insys_Anthem_001621379                   Insys_Anthem_001621379
Insys_Anthem_001621419                   Insys_Anthem_001621419
Insys_Anthem_001621849                   Insys_Anthem_001621849
Insys_Anthem_001621946                   Insys_Anthem_001621946
Insys_Anthem_001622100                   Insys_Anthem_001622100
Insys_Anthem_001622376                   Insys_Anthem_001622376
Insys_Anthem_001622495                   Insys_Anthem_001622495
Insys_Anthem_001622556                   Insys_Anthem_001622556
Insys_Anthem_001622592                   Insys_Anthem_001622592
Insys_Anthem_001622668                   Insys_Anthem_001622668
Insys_Anthem_001622738                   Insys_Anthem_001622738
Insys_Anthem_001622843                   Insys_Anthem_001622843
Insys_Anthem_001623237                   Insys_Anthem_001623237
Insys_Anthem_001623668                   Insys_Anthem_001623668
Insys_Anthem_001623761                   Insys_Anthem_001623761
Insys_Anthem_001623989                   Insys_Anthem_001623989
Insys_Anthem_001624490                   Insys_Anthem_001624490
Insys_Anthem_001624633                   Insys_Anthem_001624633
Insys_Anthem_001624651                   Insys_Anthem_001624651
Insys_Anthem_001624655                   Insys_Anthem_001624655
Insys_Anthem_001624753                   Insys_Anthem_001624753
Insys_Anthem_001625170                   Insys_Anthem_001625170

                                                    2036
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2038 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001625241                   Insys_Anthem_001625241
Insys_Anthem_001625608                   Insys_Anthem_001625608
Insys_Anthem_001625627                   Insys_Anthem_001625627
Insys_Anthem_001625707                   Insys_Anthem_001625707
Insys_Anthem_001625801                   Insys_Anthem_001625801
Insys_Anthem_001625915                   Insys_Anthem_001625915
Insys_Anthem_001625918                   Insys_Anthem_001625918
Insys_Anthem_001625919                   Insys_Anthem_001625919
Insys_Anthem_001626059                   Insys_Anthem_001626059
Insys_Anthem_001626272                   Insys_Anthem_001626272
Insys_Anthem_001626322                   Insys_Anthem_001626322
Insys_Anthem_001626463                   Insys_Anthem_001626463
Insys_Anthem_001626531                   Insys_Anthem_001626531
Insys_Anthem_001626538                   Insys_Anthem_001626538
Insys_Anthem_001626671                   Insys_Anthem_001626671
Insys_Anthem_001626684                   Insys_Anthem_001626684
Insys_Anthem_001626748                   Insys_Anthem_001626748
Insys_Anthem_001626753                   Insys_Anthem_001626753
Insys_Anthem_001626779                   Insys_Anthem_001626779
Insys_Anthem_001626993                   Insys_Anthem_001626993
Insys_Anthem_001627020                   Insys_Anthem_001627020
Insys_Anthem_001627057                   Insys_Anthem_001627057
Insys_Anthem_001627119                   Insys_Anthem_001627119
Insys_Anthem_001627170                   Insys_Anthem_001627170
Insys_Anthem_001627337                   Insys_Anthem_001627337
Insys_Anthem_001627436                   Insys_Anthem_001627436
Insys_Anthem_001627439                   Insys_Anthem_001627439
Insys_Anthem_001627568                   Insys_Anthem_001627568
Insys_Anthem_001627583                   Insys_Anthem_001627583
Insys_Anthem_001627587                   Insys_Anthem_001627587
Insys_Anthem_001627594                   Insys_Anthem_001627594
Insys_Anthem_001627634                   Insys_Anthem_001627634
Insys_Anthem_001627735                   Insys_Anthem_001627735
Insys_Anthem_001627778                   Insys_Anthem_001627778
Insys_Anthem_001627837                   Insys_Anthem_001627837
Insys_Anthem_001627887                   Insys_Anthem_001627887
Insys_Anthem_001627898                   Insys_Anthem_001627898
Insys_Anthem_001627903                   Insys_Anthem_001627903
Insys_Anthem_001627938                   Insys_Anthem_001627938
Insys_Anthem_001627953                   Insys_Anthem_001627953
Insys_Anthem_001627978                   Insys_Anthem_001627978
Insys_Anthem_001628074                   Insys_Anthem_001628074
Insys_Anthem_001628114                   Insys_Anthem_001628114
Insys_Anthem_001628216                   Insys_Anthem_001628216
Insys_Anthem_001628220                   Insys_Anthem_001628220
Insys_Anthem_001628224                   Insys_Anthem_001628224
Insys_Anthem_001628283                   Insys_Anthem_001628283

                                                    2037
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2039 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001628299                   Insys_Anthem_001628299
Insys_Anthem_001628329                   Insys_Anthem_001628329
Insys_Anthem_001628465                   Insys_Anthem_001628465
Insys_Anthem_001628564                   Insys_Anthem_001628564
Insys_Anthem_001629082                   Insys_Anthem_001629082
Insys_Anthem_001630215                   Insys_Anthem_001630215
Insys_Anthem_001630619                   Insys_Anthem_001630619
Insys_Anthem_001630622                   Insys_Anthem_001630622
Insys_Anthem_001630629                   Insys_Anthem_001630629
Insys_Anthem_001630630                   Insys_Anthem_001630630
Insys_Anthem_001631250                   Insys_Anthem_001631250
Insys_Anthem_001631395                   Insys_Anthem_001631395
Insys_Anthem_001631396                   Insys_Anthem_001631396
Insys_Anthem_001631617                   Insys_Anthem_001631617
Insys_Anthem_001631645                   Insys_Anthem_001631645
Insys_Anthem_001631647                   Insys_Anthem_001631647
Insys_Anthem_001631948                   Insys_Anthem_001631948
Insys_Anthem_001632166                   Insys_Anthem_001632166
Insys_Anthem_001632169                   Insys_Anthem_001632169
Insys_Anthem_001632245                   Insys_Anthem_001632245
Insys_Anthem_001632594                   Insys_Anthem_001632594
Insys_Anthem_001632787                   Insys_Anthem_001632787
Insys_Anthem_001632858                   Insys_Anthem_001632858
Insys_Anthem_001632877                   Insys_Anthem_001632877
Insys_Anthem_001632906                   Insys_Anthem_001632906
Insys_Anthem_001632968                   Insys_Anthem_001632968
Insys_Anthem_001632997                   Insys_Anthem_001632997
Insys_Anthem_001633006                   Insys_Anthem_001633006
Insys_Anthem_001633101                   Insys_Anthem_001633101
Insys_Anthem_001633163                   Insys_Anthem_001633163
Insys_Anthem_001633293                   Insys_Anthem_001633293
Insys_Anthem_001633463                   Insys_Anthem_001633463
Insys_Anthem_001634099                   Insys_Anthem_001634099
Insys_Anthem_001634262                   Insys_Anthem_001634262
Insys_Anthem_001634731                   Insys_Anthem_001634731
Insys_Anthem_001634918                   Insys_Anthem_001634918
Insys_Anthem_001635383                   Insys_Anthem_001635383
Insys_Anthem_001635577                   Insys_Anthem_001635577
Insys_Anthem_001635757                   Insys_Anthem_001635757
Insys_Anthem_001635778                   Insys_Anthem_001635778
Insys_Anthem_001635783                   Insys_Anthem_001635783
Insys_Anthem_001635899                   Insys_Anthem_001635899
Insys_Anthem_001635902                   Insys_Anthem_001635902
Insys_Anthem_001636069                   Insys_Anthem_001636069
Insys_Anthem_001636400                   Insys_Anthem_001636400
Insys_Anthem_001636529                   Insys_Anthem_001636529
Insys_Anthem_001636540                   Insys_Anthem_001636540

                                                    2038
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2040 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001636837                   Insys_Anthem_001636837
Insys_Anthem_001636883                   Insys_Anthem_001636883
Insys_Anthem_001637001                   Insys_Anthem_001637001
Insys_Anthem_001637237                   Insys_Anthem_001637237
Insys_Anthem_001637644                   Insys_Anthem_001637644
Insys_Anthem_001637735                   Insys_Anthem_001637735
Insys_Anthem_001637859                   Insys_Anthem_001637859
Insys_Anthem_001638144                   Insys_Anthem_001638144
Insys_Anthem_001638300                   Insys_Anthem_001638300
Insys_Anthem_001638318                   Insys_Anthem_001638318
Insys_Anthem_001638496                   Insys_Anthem_001638496
Insys_Anthem_001638501                   Insys_Anthem_001638501
Insys_Anthem_001638663                   Insys_Anthem_001638663
Insys_Anthem_001639092                   Insys_Anthem_001639092
Insys_Anthem_001639421                   Insys_Anthem_001639421
Insys_Anthem_001639591                   Insys_Anthem_001639591
Insys_Anthem_001639592                   Insys_Anthem_001639592
Insys_Anthem_001639600                   Insys_Anthem_001639600
Insys_Anthem_001639628                   Insys_Anthem_001639628
Insys_Anthem_001639766                   Insys_Anthem_001639766
Insys_Anthem_001639770                   Insys_Anthem_001639770
Insys_Anthem_001639793                   Insys_Anthem_001639793
Insys_Anthem_001639805                   Insys_Anthem_001639805
Insys_Anthem_001639806                   Insys_Anthem_001639806
Insys_Anthem_001639835                   Insys_Anthem_001639835
Insys_Anthem_001639836                   Insys_Anthem_001639836
Insys_Anthem_001639894                   Insys_Anthem_001639894
Insys_Anthem_001639895                   Insys_Anthem_001639895
Insys_Anthem_001639973                   Insys_Anthem_001639973
Insys_Anthem_001639979                   Insys_Anthem_001639979
Insys_Anthem_001640006                   Insys_Anthem_001640006
Insys_Anthem_001640007                   Insys_Anthem_001640007
Insys_Anthem_001640008                   Insys_Anthem_001640008
Insys_Anthem_001640009                   Insys_Anthem_001640009
Insys_Anthem_001640016                   Insys_Anthem_001640016
Insys_Anthem_001640026                   Insys_Anthem_001640026
Insys_Anthem_001640032                   Insys_Anthem_001640032
Insys_Anthem_001640041                   Insys_Anthem_001640041
Insys_Anthem_001640086                   Insys_Anthem_001640086
Insys_Anthem_001640090                   Insys_Anthem_001640090
Insys_Anthem_001640120                   Insys_Anthem_001640120
Insys_Anthem_001640272                   Insys_Anthem_001640272
Insys_Anthem_001640273                   Insys_Anthem_001640273
Insys_Anthem_001640445                   Insys_Anthem_001640445
Insys_Anthem_001640484                   Insys_Anthem_001640484
Insys_Anthem_001640562                   Insys_Anthem_001640562
Insys_Anthem_001640563                   Insys_Anthem_001640563

                                                    2039
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2041 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001640564                   Insys_Anthem_001640564
Insys_Anthem_001640565                   Insys_Anthem_001640565
Insys_Anthem_001640566                   Insys_Anthem_001640566
Insys_Anthem_001640567                   Insys_Anthem_001640567
Insys_Anthem_001640629                   Insys_Anthem_001640629
Insys_Anthem_001640630                   Insys_Anthem_001640630
Insys_Anthem_001640655                   Insys_Anthem_001640655
Insys_Anthem_001640677                   Insys_Anthem_001640677
Insys_Anthem_001640748                   Insys_Anthem_001640748
Insys_Anthem_001640925                   Insys_Anthem_001640925
Insys_Anthem_001640949                   Insys_Anthem_001640949
Insys_Anthem_001640950                   Insys_Anthem_001640950
Insys_Anthem_001640952                   Insys_Anthem_001640952
Insys_Anthem_001640973                   Insys_Anthem_001640973
Insys_Anthem_001640974                   Insys_Anthem_001640974
Insys_Anthem_001640975                   Insys_Anthem_001640975
Insys_Anthem_001640976                   Insys_Anthem_001640976
Insys_Anthem_001640978                   Insys_Anthem_001640978
Insys_Anthem_001640979                   Insys_Anthem_001640979
Insys_Anthem_001640980                   Insys_Anthem_001640980
Insys_Anthem_001640982                   Insys_Anthem_001640982
Insys_Anthem_001641014                   Insys_Anthem_001641014
Insys_Anthem_001641058                   Insys_Anthem_001641058
Insys_Anthem_001641134                   Insys_Anthem_001641134
Insys_Anthem_001641153                   Insys_Anthem_001641153
Insys_Anthem_001641154                   Insys_Anthem_001641154
Insys_Anthem_001641155                   Insys_Anthem_001641155
Insys_Anthem_001641184                   Insys_Anthem_001641184
Insys_Anthem_001641186                   Insys_Anthem_001641186
Insys_Anthem_001641426                   Insys_Anthem_001641426
Insys_Anthem_001641446                   Insys_Anthem_001641446
Insys_Anthem_001641458                   Insys_Anthem_001641458
Insys_Anthem_001641591                   Insys_Anthem_001641591
Insys_Anthem_001641602                   Insys_Anthem_001641602
Insys_Anthem_001641605                   Insys_Anthem_001641605
Insys_Anthem_001641609                   Insys_Anthem_001641609
Insys_Anthem_001641717                   Insys_Anthem_001641717
Insys_Anthem_001641718                   Insys_Anthem_001641718
Insys_Anthem_001641748                   Insys_Anthem_001641748
Insys_Anthem_001641775                   Insys_Anthem_001641775
Insys_Anthem_001641948                   Insys_Anthem_001641948
Insys_Anthem_001641950                   Insys_Anthem_001641950
Insys_Anthem_001642103                   Insys_Anthem_001642103
Insys_Anthem_001642133                   Insys_Anthem_001642133
Insys_Anthem_001642227                   Insys_Anthem_001642227
Insys_Anthem_001642340                   Insys_Anthem_001642340
Insys_Anthem_001642497                   Insys_Anthem_001642497

                                                    2040
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2042 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001642503                   Insys_Anthem_001642503
Insys_Anthem_001643075                   Insys_Anthem_001643075
Insys_Anthem_001643147                   Insys_Anthem_001643147
Insys_Anthem_001643341                   Insys_Anthem_001643341
Insys_Anthem_001643751                   Insys_Anthem_001643751
Insys_Anthem_001644408                   Insys_Anthem_001644408
Insys_Anthem_001644560                   Insys_Anthem_001644560
Insys_Anthem_001644716                   Insys_Anthem_001644716
Insys_Anthem_001645323                   Insys_Anthem_001645323
Insys_Anthem_001645693                   Insys_Anthem_001645693
Insys_Anthem_001645835                   Insys_Anthem_001645835
Insys_Anthem_001646244                   Insys_Anthem_001646244
Insys_Anthem_001646348                   Insys_Anthem_001646348
Insys_Anthem_001646563                   Insys_Anthem_001646563
Insys_Anthem_001646796                   Insys_Anthem_001646796
Insys_Anthem_001647170                   Insys_Anthem_001647170
Insys_Anthem_001647373                   Insys_Anthem_001647373
Insys_Anthem_001648245                   Insys_Anthem_001648245
Insys_Anthem_001648376                   Insys_Anthem_001648376
Insys_Anthem_001649084                   Insys_Anthem_001649084
Insys_Anthem_001649144                   Insys_Anthem_001649144
Insys_Anthem_001649696                   Insys_Anthem_001649696
Insys_Anthem_001649710                   Insys_Anthem_001649710
Insys_Anthem_001650088                   Insys_Anthem_001650088
Insys_Anthem_001650718                   Insys_Anthem_001650718
Insys_Anthem_001650781                   Insys_Anthem_001650781
Insys_Anthem_001650920                   Insys_Anthem_001650920
Insys_Anthem_001651156                   Insys_Anthem_001651156
Insys_Anthem_001651268                   Insys_Anthem_001651268
Insys_Anthem_001651351                   Insys_Anthem_001651351
Insys_Anthem_001651708                   Insys_Anthem_001651708
Insys_Anthem_001651924                   Insys_Anthem_001651924
Insys_Anthem_001651981                   Insys_Anthem_001651981
Insys_Anthem_001651983                   Insys_Anthem_001651983
Insys_Anthem_001651985                   Insys_Anthem_001651985
Insys_Anthem_001651986                   Insys_Anthem_001651986
Insys_Anthem_001651987                   Insys_Anthem_001651987
Insys_Anthem_001652095                   Insys_Anthem_001652095
Insys_Anthem_001652219                   Insys_Anthem_001652219
Insys_Anthem_001652220                   Insys_Anthem_001652220
Insys_Anthem_001652281                   Insys_Anthem_001652281
Insys_Anthem_001652293                   Insys_Anthem_001652293
Insys_Anthem_001652923                   Insys_Anthem_001652923
Insys_Anthem_001652927                   Insys_Anthem_001652927
Insys_Anthem_001653064                   Insys_Anthem_001653064
Insys_Anthem_001653065                   Insys_Anthem_001653065
Insys_Anthem_001653686                   Insys_Anthem_001653686

                                                    2041
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2043 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001653886                   Insys_Anthem_001653886
Insys_Anthem_001653968                   Insys_Anthem_001653968
Insys_Anthem_001654370                   Insys_Anthem_001654370
Insys_Anthem_001654448                   Insys_Anthem_001654448
Insys_Anthem_001654449                   Insys_Anthem_001654449
Insys_Anthem_001654451                   Insys_Anthem_001654451
Insys_Anthem_001654692                   Insys_Anthem_001654692
Insys_Anthem_001654706                   Insys_Anthem_001654706
Insys_Anthem_001654708                   Insys_Anthem_001654708
Insys_Anthem_001654877                   Insys_Anthem_001654877
Insys_Anthem_001654878                   Insys_Anthem_001654878
Insys_Anthem_001654879                   Insys_Anthem_001654879
Insys_Anthem_001654881                   Insys_Anthem_001654881
Insys_Anthem_001654956                   Insys_Anthem_001654956
Insys_Anthem_001655071                   Insys_Anthem_001655071
Insys_Anthem_001655100                   Insys_Anthem_001655100
Insys_Anthem_001655250                   Insys_Anthem_001655250
Insys_Anthem_001655341                   Insys_Anthem_001655341
Insys_Anthem_001656655                   Insys_Anthem_001656655
Insys_Anthem_001656909                   Insys_Anthem_001656909
Insys_Anthem_001657103                   Insys_Anthem_001657103
Insys_Anthem_001657104                   Insys_Anthem_001657104
Insys_Anthem_001657107                   Insys_Anthem_001657107
Insys_Anthem_001657109                   Insys_Anthem_001657109
Insys_Anthem_001657110                   Insys_Anthem_001657110
Insys_Anthem_001657491                   Insys_Anthem_001657491
Insys_Anthem_001657492                   Insys_Anthem_001657492
Insys_Anthem_001657686                   Insys_Anthem_001657686
Insys_Anthem_001657719                   Insys_Anthem_001657719
Insys_Anthem_001657750                   Insys_Anthem_001657750
Insys_Anthem_001657864                   Insys_Anthem_001657864
Insys_Anthem_001657868                   Insys_Anthem_001657868
Insys_Anthem_001658270                   Insys_Anthem_001658270
Insys_Anthem_001658563                   Insys_Anthem_001658563
Insys_Anthem_001658574                   Insys_Anthem_001658574
Insys_Anthem_001658577                   Insys_Anthem_001658577
Insys_Anthem_001659381                   Insys_Anthem_001659381
Insys_Anthem_001659383                   Insys_Anthem_001659383
Insys_Anthem_001659877                   Insys_Anthem_001659877
Insys_Anthem_001660526                   Insys_Anthem_001660526
Insys_Anthem_001661238                   Insys_Anthem_001661238
Insys_Anthem_001661241                   Insys_Anthem_001661241
Insys_Anthem_001661557                   Insys_Anthem_001661557
Insys_Anthem_001661949                   Insys_Anthem_001661949
Insys_Anthem_001662657                   Insys_Anthem_001662657
Insys_Anthem_001663047                   Insys_Anthem_001663047
Insys_Anthem_001663066                   Insys_Anthem_001663066

                                                    2042
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2044 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001663076                   Insys_Anthem_001663076
Insys_Anthem_001663175                   Insys_Anthem_001663175
Insys_Anthem_001663534                   Insys_Anthem_001663534
Insys_Anthem_001663854                   Insys_Anthem_001663854
Insys_Anthem_001664509                   Insys_Anthem_001664509
Insys_Anthem_001665195                   Insys_Anthem_001665195
Insys_Anthem_001665258                   Insys_Anthem_001665258
Insys_Anthem_001665496                   Insys_Anthem_001665496
Insys_Anthem_001666012                   Insys_Anthem_001666012
Insys_Anthem_001666285                   Insys_Anthem_001666285
Insys_Anthem_001666733                   Insys_Anthem_001666733
Insys_Anthem_001666734                   Insys_Anthem_001666734
Insys_Anthem_001666852                   Insys_Anthem_001666852
Insys_Anthem_001666907                   Insys_Anthem_001666907
Insys_Anthem_001666976                   Insys_Anthem_001666976
Insys_Anthem_001667042                   Insys_Anthem_001667042
Insys_Anthem_001667381                   Insys_Anthem_001667381
Insys_Anthem_001667840                   Insys_Anthem_001667840
Insys_Anthem_001667952                   Insys_Anthem_001667952
Insys_Anthem_001668430                   Insys_Anthem_001668430
Insys_Anthem_001668432                   Insys_Anthem_001668432
Insys_Anthem_001668963                   Insys_Anthem_001668963
Insys_Anthem_001668990                   Insys_Anthem_001668990
Insys_Anthem_001669007                   Insys_Anthem_001669007
Insys_Anthem_001669298                   Insys_Anthem_001669298
Insys_Anthem_001669395                   Insys_Anthem_001669395
Insys_Anthem_001669422                   Insys_Anthem_001669422
Insys_Anthem_001669428                   Insys_Anthem_001669428
Insys_Anthem_001669628                   Insys_Anthem_001669628
Insys_Anthem_001669636                   Insys_Anthem_001669636
Insys_Anthem_001669645                   Insys_Anthem_001669645
Insys_Anthem_001669646                   Insys_Anthem_001669646
Insys_Anthem_001669683                   Insys_Anthem_001669683
Insys_Anthem_001669808                   Insys_Anthem_001669808
Insys_Anthem_001669829                   Insys_Anthem_001669829
Insys_Anthem_001669842                   Insys_Anthem_001669842
Insys_Anthem_001669871                   Insys_Anthem_001669871
Insys_Anthem_001669881                   Insys_Anthem_001669881
Insys_Anthem_001669884                   Insys_Anthem_001669884
Insys_Anthem_001669885                   Insys_Anthem_001669885
Insys_Anthem_001669888                   Insys_Anthem_001669888
Insys_Anthem_001669889                   Insys_Anthem_001669889
Insys_Anthem_001669947                   Insys_Anthem_001669947
Insys_Anthem_001669976                   Insys_Anthem_001669976
Insys_Anthem_001669977                   Insys_Anthem_001669977
Insys_Anthem_001669978                   Insys_Anthem_001669978
Insys_Anthem_001670128                   Insys_Anthem_001670128

                                                    2043
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2045 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001670168                   Insys_Anthem_001670168
Insys_Anthem_001670188                   Insys_Anthem_001670188
Insys_Anthem_001670254                   Insys_Anthem_001670254
Insys_Anthem_001670265                   Insys_Anthem_001670265
Insys_Anthem_001670270                   Insys_Anthem_001670270
Insys_Anthem_001670305                   Insys_Anthem_001670305
Insys_Anthem_001670356                   Insys_Anthem_001670356
Insys_Anthem_001670360                   Insys_Anthem_001670360
Insys_Anthem_001670426                   Insys_Anthem_001670426
Insys_Anthem_001670429                   Insys_Anthem_001670429
Insys_Anthem_001670499                   Insys_Anthem_001670499
Insys_Anthem_001670500                   Insys_Anthem_001670500
Insys_Anthem_001670501                   Insys_Anthem_001670501
Insys_Anthem_001670504                   Insys_Anthem_001670504
Insys_Anthem_001670505                   Insys_Anthem_001670505
Insys_Anthem_001670506                   Insys_Anthem_001670506
Insys_Anthem_001670509                   Insys_Anthem_001670509
Insys_Anthem_001670511                   Insys_Anthem_001670511
Insys_Anthem_001670512                   Insys_Anthem_001670512
Insys_Anthem_001670525                   Insys_Anthem_001670525
Insys_Anthem_001670528                   Insys_Anthem_001670528
Insys_Anthem_001670529                   Insys_Anthem_001670529
Insys_Anthem_001670552                   Insys_Anthem_001670552
Insys_Anthem_001670563                   Insys_Anthem_001670563
Insys_Anthem_001670568                   Insys_Anthem_001670568
Insys_Anthem_001670573                   Insys_Anthem_001670573
Insys_Anthem_001670581                   Insys_Anthem_001670581
Insys_Anthem_001670662                   Insys_Anthem_001670662
Insys_Anthem_001670688                   Insys_Anthem_001670688
Insys_Anthem_001670724                   Insys_Anthem_001670724
Insys_Anthem_001670770                   Insys_Anthem_001670770
Insys_Anthem_001670793                   Insys_Anthem_001670793
Insys_Anthem_001670845                   Insys_Anthem_001670845
Insys_Anthem_001670857                   Insys_Anthem_001670857
Insys_Anthem_001670860                   Insys_Anthem_001670860
Insys_Anthem_001670898                   Insys_Anthem_001670898
Insys_Anthem_001670899                   Insys_Anthem_001670899
Insys_Anthem_001670982                   Insys_Anthem_001670982
Insys_Anthem_001670985                   Insys_Anthem_001670985
Insys_Anthem_001671116                   Insys_Anthem_001671116
Insys_Anthem_001671131                   Insys_Anthem_001671131
Insys_Anthem_001671145                   Insys_Anthem_001671145
Insys_Anthem_001671157                   Insys_Anthem_001671157
Insys_Anthem_001671159                   Insys_Anthem_001671159
Insys_Anthem_001671160                   Insys_Anthem_001671160
Insys_Anthem_001671161                   Insys_Anthem_001671161
Insys_Anthem_001671162                   Insys_Anthem_001671162

                                                    2044
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2046 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001671171                   Insys_Anthem_001671171
Insys_Anthem_001671456                   Insys_Anthem_001671456
Insys_Anthem_001671538                   Insys_Anthem_001671538
Insys_Anthem_001671539                   Insys_Anthem_001671539
Insys_Anthem_001671711                   Insys_Anthem_001671711
Insys_Anthem_001671724                   Insys_Anthem_001671724
Insys_Anthem_001671725                   Insys_Anthem_001671725
Insys_Anthem_001671912                   Insys_Anthem_001671912
Insys_Anthem_001671913                   Insys_Anthem_001671913
Insys_Anthem_001671961                   Insys_Anthem_001671961
Insys_Anthem_001672271                   Insys_Anthem_001672271
Insys_Anthem_001672360                   Insys_Anthem_001672360
Insys_Anthem_001672507                   Insys_Anthem_001672507
Insys_Anthem_001672529                   Insys_Anthem_001672529
Insys_Anthem_001672559                   Insys_Anthem_001672559
Insys_Anthem_001672564                   Insys_Anthem_001672564
Insys_Anthem_001672585                   Insys_Anthem_001672585
Insys_Anthem_001672589                   Insys_Anthem_001672589
Insys_Anthem_001672709                   Insys_Anthem_001672709
Insys_Anthem_001672717                   Insys_Anthem_001672717
Insys_Anthem_001672794                   Insys_Anthem_001672794
Insys_Anthem_001672798                   Insys_Anthem_001672798
Insys_Anthem_001672803                   Insys_Anthem_001672803
Insys_Anthem_001672909                   Insys_Anthem_001672909
Insys_Anthem_001672911                   Insys_Anthem_001672911
Insys_Anthem_001672917                   Insys_Anthem_001672917
Insys_Anthem_001672954                   Insys_Anthem_001672954
Insys_Anthem_001672970                   Insys_Anthem_001672970
Insys_Anthem_001673022                   Insys_Anthem_001673022
Insys_Anthem_001673024                   Insys_Anthem_001673024
Insys_Anthem_001673040                   Insys_Anthem_001673040
Insys_Anthem_001673169                   Insys_Anthem_001673169
Insys_Anthem_001673256                   Insys_Anthem_001673256
Insys_Anthem_001673258                   Insys_Anthem_001673258
Insys_Anthem_001673266                   Insys_Anthem_001673266
Insys_Anthem_001673271                   Insys_Anthem_001673271
Insys_Anthem_001673272                   Insys_Anthem_001673272
Insys_Anthem_001673273                   Insys_Anthem_001673273
Insys_Anthem_001673282                   Insys_Anthem_001673282
Insys_Anthem_001673284                   Insys_Anthem_001673284
Insys_Anthem_001673287                   Insys_Anthem_001673287
Insys_Anthem_001673324                   Insys_Anthem_001673324
Insys_Anthem_001673325                   Insys_Anthem_001673325
Insys_Anthem_001673326                   Insys_Anthem_001673326
Insys_Anthem_001673379                   Insys_Anthem_001673379
Insys_Anthem_001673382                   Insys_Anthem_001673382
Insys_Anthem_001673388                   Insys_Anthem_001673388

                                                    2045
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2047 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001673406                   Insys_Anthem_001673406
Insys_Anthem_001673412                   Insys_Anthem_001673412
Insys_Anthem_001673430                   Insys_Anthem_001673430
Insys_Anthem_001673431                   Insys_Anthem_001673431
Insys_Anthem_001673432                   Insys_Anthem_001673432
Insys_Anthem_001673434                   Insys_Anthem_001673434
Insys_Anthem_001673436                   Insys_Anthem_001673436
Insys_Anthem_001673439                   Insys_Anthem_001673439
Insys_Anthem_001673480                   Insys_Anthem_001673480
Insys_Anthem_001673483                   Insys_Anthem_001673483
Insys_Anthem_001673485                   Insys_Anthem_001673485
Insys_Anthem_001673486                   Insys_Anthem_001673486
Insys_Anthem_001673527                   Insys_Anthem_001673527
Insys_Anthem_001673592                   Insys_Anthem_001673592
Insys_Anthem_001673625                   Insys_Anthem_001673625
Insys_Anthem_001673626                   Insys_Anthem_001673626
Insys_Anthem_001673627                   Insys_Anthem_001673627
Insys_Anthem_001673629                   Insys_Anthem_001673629
Insys_Anthem_001673630                   Insys_Anthem_001673630
Insys_Anthem_001673631                   Insys_Anthem_001673631
Insys_Anthem_001673632                   Insys_Anthem_001673632
Insys_Anthem_001673640                   Insys_Anthem_001673640
Insys_Anthem_001673655                   Insys_Anthem_001673655
Insys_Anthem_001673710                   Insys_Anthem_001673710
Insys_Anthem_001673720                   Insys_Anthem_001673720
Insys_Anthem_001673721                   Insys_Anthem_001673721
Insys_Anthem_001673723                   Insys_Anthem_001673723
Insys_Anthem_001673738                   Insys_Anthem_001673738
Insys_Anthem_001673766                   Insys_Anthem_001673766
Insys_Anthem_001673775                   Insys_Anthem_001673775
Insys_Anthem_001673777                   Insys_Anthem_001673777
Insys_Anthem_001673856                   Insys_Anthem_001673856
Insys_Anthem_001673945                   Insys_Anthem_001673945
Insys_Anthem_001673979                   Insys_Anthem_001673979
Insys_Anthem_001673984                   Insys_Anthem_001673984
Insys_Anthem_001674059                   Insys_Anthem_001674059
Insys_Anthem_001674093                   Insys_Anthem_001674093
Insys_Anthem_001674097                   Insys_Anthem_001674097
Insys_Anthem_001674098                   Insys_Anthem_001674098
Insys_Anthem_001674163                   Insys_Anthem_001674163
Insys_Anthem_001674292                   Insys_Anthem_001674292
Insys_Anthem_001674301                   Insys_Anthem_001674301
Insys_Anthem_001674302                   Insys_Anthem_001674302
Insys_Anthem_001674313                   Insys_Anthem_001674313
Insys_Anthem_001674323                   Insys_Anthem_001674323
Insys_Anthem_001674390                   Insys_Anthem_001674390
Insys_Anthem_001674398                   Insys_Anthem_001674398

                                                    2046
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2048 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001674503                   Insys_Anthem_001674503
Insys_Anthem_001674587                   Insys_Anthem_001674587
Insys_Anthem_001674599                   Insys_Anthem_001674599
Insys_Anthem_001674601                   Insys_Anthem_001674601
Insys_Anthem_001674635                   Insys_Anthem_001674635
Insys_Anthem_001674646                   Insys_Anthem_001674646
Insys_Anthem_001674750                   Insys_Anthem_001674750
Insys_Anthem_001674776                   Insys_Anthem_001674776
Insys_Anthem_001674777                   Insys_Anthem_001674777
Insys_Anthem_001674913                   Insys_Anthem_001674913
Insys_Anthem_001674933                   Insys_Anthem_001674933
Insys_Anthem_001675875                   Insys_Anthem_001675875
Insys_Anthem_001675880                   Insys_Anthem_001675880
Insys_Anthem_001675905                   Insys_Anthem_001675905
Insys_Anthem_001675907                   Insys_Anthem_001675907
Insys_Anthem_001676068                   Insys_Anthem_001676068
Insys_Anthem_001676164                   Insys_Anthem_001676164
Insys_Anthem_001676244                   Insys_Anthem_001676244
Insys_Anthem_001676259                   Insys_Anthem_001676259
Insys_Anthem_001676260                   Insys_Anthem_001676260
Insys_Anthem_001676286                   Insys_Anthem_001676286
Insys_Anthem_001676288                   Insys_Anthem_001676288
Insys_Anthem_001676290                   Insys_Anthem_001676290
Insys_Anthem_001676292                   Insys_Anthem_001676292
Insys_Anthem_001676302                   Insys_Anthem_001676302
Insys_Anthem_001676310                   Insys_Anthem_001676310
Insys_Anthem_001676333                   Insys_Anthem_001676333
Insys_Anthem_001676335                   Insys_Anthem_001676335
Insys_Anthem_001676342                   Insys_Anthem_001676342
Insys_Anthem_001676345                   Insys_Anthem_001676345
Insys_Anthem_001676346                   Insys_Anthem_001676346
Insys_Anthem_001676347                   Insys_Anthem_001676347
Insys_Anthem_001676361                   Insys_Anthem_001676361
Insys_Anthem_001676367                   Insys_Anthem_001676367
Insys_Anthem_001676371                   Insys_Anthem_001676371
Insys_Anthem_001676375                   Insys_Anthem_001676375
Insys_Anthem_001676377                   Insys_Anthem_001676377
Insys_Anthem_001676383                   Insys_Anthem_001676383
Insys_Anthem_001676384                   Insys_Anthem_001676384
Insys_Anthem_001676393                   Insys_Anthem_001676393
Insys_Anthem_001676394                   Insys_Anthem_001676394
Insys_Anthem_001676395                   Insys_Anthem_001676395
Insys_Anthem_001676396                   Insys_Anthem_001676396
Insys_Anthem_001676397                   Insys_Anthem_001676397
Insys_Anthem_001676402                   Insys_Anthem_001676402
Insys_Anthem_001676409                   Insys_Anthem_001676409
Insys_Anthem_001676411                   Insys_Anthem_001676411

                                                    2047
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2049 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001676414                   Insys_Anthem_001676414
Insys_Anthem_001676416                   Insys_Anthem_001676416
Insys_Anthem_001676418                   Insys_Anthem_001676418
Insys_Anthem_001676420                   Insys_Anthem_001676420
Insys_Anthem_001676424                   Insys_Anthem_001676424
Insys_Anthem_001676436                   Insys_Anthem_001676436
Insys_Anthem_001676437                   Insys_Anthem_001676437
Insys_Anthem_001676440                   Insys_Anthem_001676440
Insys_Anthem_001676445                   Insys_Anthem_001676445
Insys_Anthem_001676446                   Insys_Anthem_001676446
Insys_Anthem_001676450                   Insys_Anthem_001676450
Insys_Anthem_001676457                   Insys_Anthem_001676457
Insys_Anthem_001676462                   Insys_Anthem_001676462
Insys_Anthem_001676465                   Insys_Anthem_001676465
Insys_Anthem_001676471                   Insys_Anthem_001676471
Insys_Anthem_001676508                   Insys_Anthem_001676508
Insys_Anthem_001676511                   Insys_Anthem_001676511
Insys_Anthem_001676516                   Insys_Anthem_001676516
Insys_Anthem_001676529                   Insys_Anthem_001676529
Insys_Anthem_001676575                   Insys_Anthem_001676575
Insys_Anthem_001676577                   Insys_Anthem_001676577
Insys_Anthem_001676598                   Insys_Anthem_001676598
Insys_Anthem_001676606                   Insys_Anthem_001676606
Insys_Anthem_001676626                   Insys_Anthem_001676626
Insys_Anthem_001676640                   Insys_Anthem_001676640
Insys_Anthem_001676669                   Insys_Anthem_001676669
Insys_Anthem_001676676                   Insys_Anthem_001676676
Insys_Anthem_001676691                   Insys_Anthem_001676691
Insys_Anthem_001676693                   Insys_Anthem_001676693
Insys_Anthem_001676699                   Insys_Anthem_001676699
Insys_Anthem_001676704                   Insys_Anthem_001676704
Insys_Anthem_001676724                   Insys_Anthem_001676724
Insys_Anthem_001676726                   Insys_Anthem_001676726
Insys_Anthem_001676728                   Insys_Anthem_001676728
Insys_Anthem_001676729                   Insys_Anthem_001676729
Insys_Anthem_001676731                   Insys_Anthem_001676731
Insys_Anthem_001676762                   Insys_Anthem_001676762
Insys_Anthem_001676781                   Insys_Anthem_001676781
Insys_Anthem_001676800                   Insys_Anthem_001676800
Insys_Anthem_001676806                   Insys_Anthem_001676806
Insys_Anthem_001676813                   Insys_Anthem_001676813
Insys_Anthem_001676817                   Insys_Anthem_001676817
Insys_Anthem_001676825                   Insys_Anthem_001676825
Insys_Anthem_001676838                   Insys_Anthem_001676838
Insys_Anthem_001676840                   Insys_Anthem_001676840
Insys_Anthem_001676843                   Insys_Anthem_001676843
Insys_Anthem_001676845                   Insys_Anthem_001676845

                                                    2048
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2050 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001676850                   Insys_Anthem_001676850
Insys_Anthem_001676857                   Insys_Anthem_001676857
Insys_Anthem_001676862                   Insys_Anthem_001676862
Insys_Anthem_001676865                   Insys_Anthem_001676865
Insys_Anthem_001676889                   Insys_Anthem_001676889
Insys_Anthem_001676891                   Insys_Anthem_001676891
Insys_Anthem_001676893                   Insys_Anthem_001676893
Insys_Anthem_001676894                   Insys_Anthem_001676894
Insys_Anthem_001676900                   Insys_Anthem_001676900
Insys_Anthem_001676911                   Insys_Anthem_001676911
Insys_Anthem_001676917                   Insys_Anthem_001676917
Insys_Anthem_001676946                   Insys_Anthem_001676946
Insys_Anthem_001676979                   Insys_Anthem_001676979
Insys_Anthem_001677016                   Insys_Anthem_001677016
Insys_Anthem_001677029                   Insys_Anthem_001677029
Insys_Anthem_001677031                   Insys_Anthem_001677031
Insys_Anthem_001677069                   Insys_Anthem_001677069
Insys_Anthem_001677079                   Insys_Anthem_001677079
Insys_Anthem_001677090                   Insys_Anthem_001677090
Insys_Anthem_001677098                   Insys_Anthem_001677098
Insys_Anthem_001677104                   Insys_Anthem_001677104
Insys_Anthem_001677173                   Insys_Anthem_001677173
Insys_Anthem_001677176                   Insys_Anthem_001677176
Insys_Anthem_001677178                   Insys_Anthem_001677178
Insys_Anthem_001677183                   Insys_Anthem_001677183
Insys_Anthem_001677190                   Insys_Anthem_001677190
Insys_Anthem_001677200                   Insys_Anthem_001677200
Insys_Anthem_001677212                   Insys_Anthem_001677212
Insys_Anthem_001677215                   Insys_Anthem_001677215
Insys_Anthem_001677251                   Insys_Anthem_001677251
Insys_Anthem_001677264                   Insys_Anthem_001677264
Insys_Anthem_001677271                   Insys_Anthem_001677271
Insys_Anthem_001677278                   Insys_Anthem_001677278
Insys_Anthem_001677325                   Insys_Anthem_001677325
Insys_Anthem_001677328                   Insys_Anthem_001677328
Insys_Anthem_001677343                   Insys_Anthem_001677343
Insys_Anthem_001677351                   Insys_Anthem_001677351
Insys_Anthem_001677356                   Insys_Anthem_001677356
Insys_Anthem_001677372                   Insys_Anthem_001677372
Insys_Anthem_001677373                   Insys_Anthem_001677373
Insys_Anthem_001677387                   Insys_Anthem_001677387
Insys_Anthem_001677408                   Insys_Anthem_001677408
Insys_Anthem_001677416                   Insys_Anthem_001677416
Insys_Anthem_001677427                   Insys_Anthem_001677427
Insys_Anthem_001677455                   Insys_Anthem_001677455
Insys_Anthem_001677489                   Insys_Anthem_001677489
Insys_Anthem_001677526                   Insys_Anthem_001677526

                                                    2049
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2051 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001677534                   Insys_Anthem_001677534
Insys_Anthem_001677542                   Insys_Anthem_001677542
Insys_Anthem_001677544                   Insys_Anthem_001677544
Insys_Anthem_001677558                   Insys_Anthem_001677558
Insys_Anthem_001677560                   Insys_Anthem_001677560
Insys_Anthem_001677570                   Insys_Anthem_001677570
Insys_Anthem_001677575                   Insys_Anthem_001677575
Insys_Anthem_001677577                   Insys_Anthem_001677577
Insys_Anthem_001677590                   Insys_Anthem_001677590
Insys_Anthem_001677598                   Insys_Anthem_001677598
Insys_Anthem_001677606                   Insys_Anthem_001677606
Insys_Anthem_001677610                   Insys_Anthem_001677610
Insys_Anthem_001677612                   Insys_Anthem_001677612
Insys_Anthem_001677613                   Insys_Anthem_001677613
Insys_Anthem_001677616                   Insys_Anthem_001677616
Insys_Anthem_001677630                   Insys_Anthem_001677630
Insys_Anthem_001677641                   Insys_Anthem_001677641
Insys_Anthem_001677642                   Insys_Anthem_001677642
Insys_Anthem_001677651                   Insys_Anthem_001677651
Insys_Anthem_001677655                   Insys_Anthem_001677655
Insys_Anthem_001677658                   Insys_Anthem_001677658
Insys_Anthem_001677676                   Insys_Anthem_001677676
Insys_Anthem_001677678                   Insys_Anthem_001677678
Insys_Anthem_001677685                   Insys_Anthem_001677685
Insys_Anthem_001677693                   Insys_Anthem_001677693
Insys_Anthem_001677698                   Insys_Anthem_001677698
Insys_Anthem_001677707                   Insys_Anthem_001677707
Insys_Anthem_001677711                   Insys_Anthem_001677711
Insys_Anthem_001677718                   Insys_Anthem_001677718
Insys_Anthem_001677722                   Insys_Anthem_001677722
Insys_Anthem_001677727                   Insys_Anthem_001677727
Insys_Anthem_001677753                   Insys_Anthem_001677753
Insys_Anthem_001677780                   Insys_Anthem_001677780
Insys_Anthem_001677796                   Insys_Anthem_001677796
Insys_Anthem_001677798                   Insys_Anthem_001677798
Insys_Anthem_001677942                   Insys_Anthem_001677942
Insys_Anthem_001677943                   Insys_Anthem_001677943
Insys_Anthem_001677953                   Insys_Anthem_001677953
Insys_Anthem_001677958                   Insys_Anthem_001677958
Insys_Anthem_001677963                   Insys_Anthem_001677963
Insys_Anthem_001677968                   Insys_Anthem_001677968
Insys_Anthem_001677969                   Insys_Anthem_001677969
Insys_Anthem_001677971                   Insys_Anthem_001677971
Insys_Anthem_001677978                   Insys_Anthem_001677978
Insys_Anthem_001677984                   Insys_Anthem_001677984
Insys_Anthem_001677997                   Insys_Anthem_001677997
Insys_Anthem_001678012                   Insys_Anthem_001678012

                                                    2050
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2052 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001678032                   Insys_Anthem_001678032
Insys_Anthem_001678048                   Insys_Anthem_001678048
Insys_Anthem_001678049                   Insys_Anthem_001678049
Insys_Anthem_001678052                   Insys_Anthem_001678052
Insys_Anthem_001678054                   Insys_Anthem_001678054
Insys_Anthem_001678059                   Insys_Anthem_001678059
Insys_Anthem_001678064                   Insys_Anthem_001678064
Insys_Anthem_001678081                   Insys_Anthem_001678081
Insys_Anthem_001678090                   Insys_Anthem_001678090
Insys_Anthem_001678091                   Insys_Anthem_001678091
Insys_Anthem_001678094                   Insys_Anthem_001678094
Insys_Anthem_001678136                   Insys_Anthem_001678136
Insys_Anthem_001678148                   Insys_Anthem_001678148
Insys_Anthem_001678155                   Insys_Anthem_001678155
Insys_Anthem_001678175                   Insys_Anthem_001678175
Insys_Anthem_001678483                   Insys_Anthem_001678483
Insys_Anthem_001678518                   Insys_Anthem_001678518
Insys_Anthem_001678556                   Insys_Anthem_001678556
Insys_Anthem_001678562                   Insys_Anthem_001678562
Insys_Anthem_001678608                   Insys_Anthem_001678608
Insys_Anthem_001678619                   Insys_Anthem_001678619
Insys_Anthem_001678627                   Insys_Anthem_001678627
Insys_Anthem_001678635                   Insys_Anthem_001678635
Insys_Anthem_001678639                   Insys_Anthem_001678639
Insys_Anthem_001678641                   Insys_Anthem_001678641
Insys_Anthem_001678685                   Insys_Anthem_001678685
Insys_Anthem_001678702                   Insys_Anthem_001678702
Insys_Anthem_001678712                   Insys_Anthem_001678712
Insys_Anthem_001678734                   Insys_Anthem_001678734
Insys_Anthem_001678735                   Insys_Anthem_001678735
Insys_Anthem_001678746                   Insys_Anthem_001678746
Insys_Anthem_001678766                   Insys_Anthem_001678766
Insys_Anthem_001678791                   Insys_Anthem_001678791
Insys_Anthem_001678795                   Insys_Anthem_001678795
Insys_Anthem_001678841                   Insys_Anthem_001678841
Insys_Anthem_001678852                   Insys_Anthem_001678852
Insys_Anthem_001678880                   Insys_Anthem_001678880
Insys_Anthem_001678881                   Insys_Anthem_001678881
Insys_Anthem_001678942                   Insys_Anthem_001678942
Insys_Anthem_001679044                   Insys_Anthem_001679044
Insys_Anthem_001679131                   Insys_Anthem_001679131
Insys_Anthem_001679177                   Insys_Anthem_001679177
Insys_Anthem_001679194                   Insys_Anthem_001679194
Insys_Anthem_001679211                   Insys_Anthem_001679211
Insys_Anthem_001679239                   Insys_Anthem_001679239
Insys_Anthem_001679263                   Insys_Anthem_001679263
Insys_Anthem_001679340                   Insys_Anthem_001679340

                                                    2051
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2053 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001679341                   Insys_Anthem_001679341
Insys_Anthem_001679344                   Insys_Anthem_001679344
Insys_Anthem_001679375                   Insys_Anthem_001679375
Insys_Anthem_001679378                   Insys_Anthem_001679378
Insys_Anthem_001679379                   Insys_Anthem_001679379
Insys_Anthem_001679381                   Insys_Anthem_001679381
Insys_Anthem_001679384                   Insys_Anthem_001679384
Insys_Anthem_001679391                   Insys_Anthem_001679391
Insys_Anthem_001679396                   Insys_Anthem_001679396
Insys_Anthem_001679444                   Insys_Anthem_001679444
Insys_Anthem_001679496                   Insys_Anthem_001679496
Insys_Anthem_001679512                   Insys_Anthem_001679512
Insys_Anthem_001679523                   Insys_Anthem_001679523
Insys_Anthem_001679525                   Insys_Anthem_001679525
Insys_Anthem_001679566                   Insys_Anthem_001679566
Insys_Anthem_001679582                   Insys_Anthem_001679582
Insys_Anthem_001679593                   Insys_Anthem_001679593
Insys_Anthem_001679595                   Insys_Anthem_001679595
Insys_Anthem_001679648                   Insys_Anthem_001679648
Insys_Anthem_001679670                   Insys_Anthem_001679670
Insys_Anthem_001679722                   Insys_Anthem_001679722
Insys_Anthem_001679756                   Insys_Anthem_001679756
Insys_Anthem_001679778                   Insys_Anthem_001679778
Insys_Anthem_001679800                   Insys_Anthem_001679800
Insys_Anthem_001679801                   Insys_Anthem_001679801
Insys_Anthem_001679845                   Insys_Anthem_001679845
Insys_Anthem_001679857                   Insys_Anthem_001679857
Insys_Anthem_001679872                   Insys_Anthem_001679872
Insys_Anthem_001679875                   Insys_Anthem_001679875
Insys_Anthem_001679892                   Insys_Anthem_001679892
Insys_Anthem_001679896                   Insys_Anthem_001679896
Insys_Anthem_001679935                   Insys_Anthem_001679935
Insys_Anthem_001679960                   Insys_Anthem_001679960
Insys_Anthem_001680002                   Insys_Anthem_001680002
Insys_Anthem_001680016                   Insys_Anthem_001680016
Insys_Anthem_001680023                   Insys_Anthem_001680023
Insys_Anthem_001680031                   Insys_Anthem_001680031
Insys_Anthem_001680032                   Insys_Anthem_001680032
Insys_Anthem_001680033                   Insys_Anthem_001680033
Insys_Anthem_001680039                   Insys_Anthem_001680039
Insys_Anthem_001680041                   Insys_Anthem_001680041
Insys_Anthem_001680061                   Insys_Anthem_001680061
Insys_Anthem_001680071                   Insys_Anthem_001680071
Insys_Anthem_001680078                   Insys_Anthem_001680078
Insys_Anthem_001680091                   Insys_Anthem_001680091
Insys_Anthem_001680097                   Insys_Anthem_001680097
Insys_Anthem_001680109                   Insys_Anthem_001680109

                                                    2052
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2054 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001680124                   Insys_Anthem_001680124
Insys_Anthem_001680144                   Insys_Anthem_001680144
Insys_Anthem_001680146                   Insys_Anthem_001680146
Insys_Anthem_001680153                   Insys_Anthem_001680153
Insys_Anthem_001680163                   Insys_Anthem_001680163
Insys_Anthem_001680220                   Insys_Anthem_001680220
Insys_Anthem_001680225                   Insys_Anthem_001680225
Insys_Anthem_001680263                   Insys_Anthem_001680263
Insys_Anthem_001680283                   Insys_Anthem_001680283
Insys_Anthem_001680302                   Insys_Anthem_001680302
Insys_Anthem_001680360                   Insys_Anthem_001680360
Insys_Anthem_001680377                   Insys_Anthem_001680377
Insys_Anthem_001680380                   Insys_Anthem_001680380
Insys_Anthem_001680415                   Insys_Anthem_001680415
Insys_Anthem_001680424                   Insys_Anthem_001680424
Insys_Anthem_001680425                   Insys_Anthem_001680425
Insys_Anthem_001680437                   Insys_Anthem_001680437
Insys_Anthem_001680457                   Insys_Anthem_001680457
Insys_Anthem_001680463                   Insys_Anthem_001680463
Insys_Anthem_001680482                   Insys_Anthem_001680482
Insys_Anthem_001680489                   Insys_Anthem_001680489
Insys_Anthem_001680518                   Insys_Anthem_001680518
Insys_Anthem_001680522                   Insys_Anthem_001680522
Insys_Anthem_001680528                   Insys_Anthem_001680528
Insys_Anthem_001680534                   Insys_Anthem_001680534
Insys_Anthem_001680541                   Insys_Anthem_001680541
Insys_Anthem_001680544                   Insys_Anthem_001680544
Insys_Anthem_001680565                   Insys_Anthem_001680565
Insys_Anthem_001680586                   Insys_Anthem_001680586
Insys_Anthem_001680596                   Insys_Anthem_001680596
Insys_Anthem_001680652                   Insys_Anthem_001680652
Insys_Anthem_001680660                   Insys_Anthem_001680660
Insys_Anthem_001680684                   Insys_Anthem_001680684
Insys_Anthem_001680690                   Insys_Anthem_001680690
Insys_Anthem_001680712                   Insys_Anthem_001680712
Insys_Anthem_001680765                   Insys_Anthem_001680765
Insys_Anthem_001680782                   Insys_Anthem_001680782
Insys_Anthem_001680786                   Insys_Anthem_001680786
Insys_Anthem_001680792                   Insys_Anthem_001680792
Insys_Anthem_001680819                   Insys_Anthem_001680819
Insys_Anthem_001680823                   Insys_Anthem_001680823
Insys_Anthem_001680835                   Insys_Anthem_001680835
Insys_Anthem_001680845                   Insys_Anthem_001680845
Insys_Anthem_001680847                   Insys_Anthem_001680847
Insys_Anthem_001680887                   Insys_Anthem_001680887
Insys_Anthem_001680892                   Insys_Anthem_001680892
Insys_Anthem_001680907                   Insys_Anthem_001680907

                                                    2053
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2055 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001680930                   Insys_Anthem_001680930
Insys_Anthem_001680950                   Insys_Anthem_001680950
Insys_Anthem_001680952                   Insys_Anthem_001680952
Insys_Anthem_001680960                   Insys_Anthem_001680960
Insys_Anthem_001680984                   Insys_Anthem_001680984
Insys_Anthem_001681019                   Insys_Anthem_001681019
Insys_Anthem_001681024                   Insys_Anthem_001681024
Insys_Anthem_001681037                   Insys_Anthem_001681037
Insys_Anthem_001681098                   Insys_Anthem_001681098
Insys_Anthem_001681120                   Insys_Anthem_001681120
Insys_Anthem_001681121                   Insys_Anthem_001681121
Insys_Anthem_001681124                   Insys_Anthem_001681124
Insys_Anthem_001681125                   Insys_Anthem_001681125
Insys_Anthem_001681126                   Insys_Anthem_001681126
Insys_Anthem_001681139                   Insys_Anthem_001681139
Insys_Anthem_001681145                   Insys_Anthem_001681145
Insys_Anthem_001681181                   Insys_Anthem_001681181
Insys_Anthem_001681184                   Insys_Anthem_001681184
Insys_Anthem_001681188                   Insys_Anthem_001681188
Insys_Anthem_001681213                   Insys_Anthem_001681213
Insys_Anthem_001681252                   Insys_Anthem_001681252
Insys_Anthem_001681264                   Insys_Anthem_001681264
Insys_Anthem_001681273                   Insys_Anthem_001681273
Insys_Anthem_001681287                   Insys_Anthem_001681287
Insys_Anthem_001681288                   Insys_Anthem_001681288
Insys_Anthem_001681306                   Insys_Anthem_001681306
Insys_Anthem_001681316                   Insys_Anthem_001681316
Insys_Anthem_001681323                   Insys_Anthem_001681323
Insys_Anthem_001681336                   Insys_Anthem_001681336
Insys_Anthem_001681337                   Insys_Anthem_001681337
Insys_Anthem_001681361                   Insys_Anthem_001681361
Insys_Anthem_001681380                   Insys_Anthem_001681380
Insys_Anthem_001681430                   Insys_Anthem_001681430
Insys_Anthem_001681436                   Insys_Anthem_001681436
Insys_Anthem_001681503                   Insys_Anthem_001681503
Insys_Anthem_001681510                   Insys_Anthem_001681510
Insys_Anthem_001681514                   Insys_Anthem_001681514
Insys_Anthem_001681526                   Insys_Anthem_001681526
Insys_Anthem_001681557                   Insys_Anthem_001681557
Insys_Anthem_001681579                   Insys_Anthem_001681579
Insys_Anthem_001681582                   Insys_Anthem_001681582
Insys_Anthem_001681601                   Insys_Anthem_001681601
Insys_Anthem_001681605                   Insys_Anthem_001681605
Insys_Anthem_001681612                   Insys_Anthem_001681612
Insys_Anthem_001681648                   Insys_Anthem_001681648
Insys_Anthem_001681649                   Insys_Anthem_001681649
Insys_Anthem_001681651                   Insys_Anthem_001681651

                                                    2054
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2056 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001681656                   Insys_Anthem_001681656
Insys_Anthem_001681664                   Insys_Anthem_001681664
Insys_Anthem_001681689                   Insys_Anthem_001681689
Insys_Anthem_001681695                   Insys_Anthem_001681695
Insys_Anthem_001681723                   Insys_Anthem_001681723
Insys_Anthem_001681729                   Insys_Anthem_001681729
Insys_Anthem_001681732                   Insys_Anthem_001681732
Insys_Anthem_001681800                   Insys_Anthem_001681800
Insys_Anthem_001681803                   Insys_Anthem_001681803
Insys_Anthem_001681804                   Insys_Anthem_001681804
Insys_Anthem_001681808                   Insys_Anthem_001681808
Insys_Anthem_001681811                   Insys_Anthem_001681811
Insys_Anthem_001681831                   Insys_Anthem_001681831
Insys_Anthem_001681877                   Insys_Anthem_001681877
Insys_Anthem_001681884                   Insys_Anthem_001681884
Insys_Anthem_001681889                   Insys_Anthem_001681889
Insys_Anthem_001681927                   Insys_Anthem_001681927
Insys_Anthem_001681932                   Insys_Anthem_001681932
Insys_Anthem_001681957                   Insys_Anthem_001681957
Insys_Anthem_001682008                   Insys_Anthem_001682008
Insys_Anthem_001682012                   Insys_Anthem_001682012
Insys_Anthem_001682019                   Insys_Anthem_001682019
Insys_Anthem_001682021                   Insys_Anthem_001682021
Insys_Anthem_001682031                   Insys_Anthem_001682031
Insys_Anthem_001682040                   Insys_Anthem_001682040
Insys_Anthem_001682049                   Insys_Anthem_001682049
Insys_Anthem_001682061                   Insys_Anthem_001682061
Insys_Anthem_001682096                   Insys_Anthem_001682096
Insys_Anthem_001682097                   Insys_Anthem_001682097
Insys_Anthem_001682107                   Insys_Anthem_001682107
Insys_Anthem_001682120                   Insys_Anthem_001682120
Insys_Anthem_001682133                   Insys_Anthem_001682133
Insys_Anthem_001682155                   Insys_Anthem_001682155
Insys_Anthem_001682174                   Insys_Anthem_001682174
Insys_Anthem_001682181                   Insys_Anthem_001682181
Insys_Anthem_001682186                   Insys_Anthem_001682186
Insys_Anthem_001682195                   Insys_Anthem_001682195
Insys_Anthem_001682197                   Insys_Anthem_001682197
Insys_Anthem_001682207                   Insys_Anthem_001682207
Insys_Anthem_001682208                   Insys_Anthem_001682208
Insys_Anthem_001682241                   Insys_Anthem_001682241
Insys_Anthem_001682252                   Insys_Anthem_001682252
Insys_Anthem_001682270                   Insys_Anthem_001682270
Insys_Anthem_001682300                   Insys_Anthem_001682300
Insys_Anthem_001682311                   Insys_Anthem_001682311
Insys_Anthem_001682317                   Insys_Anthem_001682317
Insys_Anthem_001682322                   Insys_Anthem_001682322

                                                    2055
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2057 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001682331                   Insys_Anthem_001682331
Insys_Anthem_001682343                   Insys_Anthem_001682343
Insys_Anthem_001682357                   Insys_Anthem_001682357
Insys_Anthem_001682378                   Insys_Anthem_001682378
Insys_Anthem_001682395                   Insys_Anthem_001682395
Insys_Anthem_001682397                   Insys_Anthem_001682397
Insys_Anthem_001682408                   Insys_Anthem_001682408
Insys_Anthem_001682415                   Insys_Anthem_001682415
Insys_Anthem_001682426                   Insys_Anthem_001682426
Insys_Anthem_001682448                   Insys_Anthem_001682448
Insys_Anthem_001682456                   Insys_Anthem_001682456
Insys_Anthem_001682487                   Insys_Anthem_001682487
Insys_Anthem_001682496                   Insys_Anthem_001682496
Insys_Anthem_001682523                   Insys_Anthem_001682523
Insys_Anthem_001682526                   Insys_Anthem_001682526
Insys_Anthem_001682540                   Insys_Anthem_001682540
Insys_Anthem_001682576                   Insys_Anthem_001682576
Insys_Anthem_001682579                   Insys_Anthem_001682579
Insys_Anthem_001682596                   Insys_Anthem_001682596
Insys_Anthem_001682661                   Insys_Anthem_001682661
Insys_Anthem_001682662                   Insys_Anthem_001682662
Insys_Anthem_001682679                   Insys_Anthem_001682679
Insys_Anthem_001682687                   Insys_Anthem_001682687
Insys_Anthem_001682696                   Insys_Anthem_001682696
Insys_Anthem_001682726                   Insys_Anthem_001682726
Insys_Anthem_001682753                   Insys_Anthem_001682753
Insys_Anthem_001682761                   Insys_Anthem_001682761
Insys_Anthem_001682771                   Insys_Anthem_001682771
Insys_Anthem_001682781                   Insys_Anthem_001682781
Insys_Anthem_001682792                   Insys_Anthem_001682792
Insys_Anthem_001682799                   Insys_Anthem_001682799
Insys_Anthem_001682801                   Insys_Anthem_001682801
Insys_Anthem_001682814                   Insys_Anthem_001682814
Insys_Anthem_001682841                   Insys_Anthem_001682841
Insys_Anthem_001682844                   Insys_Anthem_001682844
Insys_Anthem_001682858                   Insys_Anthem_001682858
Insys_Anthem_001682909                   Insys_Anthem_001682909
Insys_Anthem_001682910                   Insys_Anthem_001682910
Insys_Anthem_001682940                   Insys_Anthem_001682940
Insys_Anthem_001682944                   Insys_Anthem_001682944
Insys_Anthem_001682956                   Insys_Anthem_001682956
Insys_Anthem_001682970                   Insys_Anthem_001682970
Insys_Anthem_001682992                   Insys_Anthem_001682992
Insys_Anthem_001683006                   Insys_Anthem_001683006
Insys_Anthem_001683014                   Insys_Anthem_001683014
Insys_Anthem_001683017                   Insys_Anthem_001683017
Insys_Anthem_001683022                   Insys_Anthem_001683022

                                                    2056
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2058 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001683026                   Insys_Anthem_001683026
Insys_Anthem_001683050                   Insys_Anthem_001683050
Insys_Anthem_001683051                   Insys_Anthem_001683051
Insys_Anthem_001683072                   Insys_Anthem_001683072
Insys_Anthem_001683079                   Insys_Anthem_001683079
Insys_Anthem_001683113                   Insys_Anthem_001683113
Insys_Anthem_001683114                   Insys_Anthem_001683114
Insys_Anthem_001683125                   Insys_Anthem_001683125
Insys_Anthem_001683142                   Insys_Anthem_001683142
Insys_Anthem_001683143                   Insys_Anthem_001683143
Insys_Anthem_001683146                   Insys_Anthem_001683146
Insys_Anthem_001683154                   Insys_Anthem_001683154
Insys_Anthem_001683174                   Insys_Anthem_001683174
Insys_Anthem_001683202                   Insys_Anthem_001683202
Insys_Anthem_001683204                   Insys_Anthem_001683204
Insys_Anthem_001683222                   Insys_Anthem_001683222
Insys_Anthem_001683226                   Insys_Anthem_001683226
Insys_Anthem_001683258                   Insys_Anthem_001683258
Insys_Anthem_001683264                   Insys_Anthem_001683264
Insys_Anthem_001683272                   Insys_Anthem_001683272
Insys_Anthem_001683278                   Insys_Anthem_001683278
Insys_Anthem_001683288                   Insys_Anthem_001683288
Insys_Anthem_001683300                   Insys_Anthem_001683300
Insys_Anthem_001683302                   Insys_Anthem_001683302
Insys_Anthem_001683308                   Insys_Anthem_001683308
Insys_Anthem_001683314                   Insys_Anthem_001683314
Insys_Anthem_001683322                   Insys_Anthem_001683322
Insys_Anthem_001683337                   Insys_Anthem_001683337
Insys_Anthem_001683351                   Insys_Anthem_001683351
Insys_Anthem_001683352                   Insys_Anthem_001683352
Insys_Anthem_001683368                   Insys_Anthem_001683368
Insys_Anthem_001683372                   Insys_Anthem_001683372
Insys_Anthem_001683407                   Insys_Anthem_001683407
Insys_Anthem_001683411                   Insys_Anthem_001683411
Insys_Anthem_001683433                   Insys_Anthem_001683433
Insys_Anthem_001683435                   Insys_Anthem_001683435
Insys_Anthem_001683437                   Insys_Anthem_001683437
Insys_Anthem_001683445                   Insys_Anthem_001683445
Insys_Anthem_001683459                   Insys_Anthem_001683459
Insys_Anthem_001683525                   Insys_Anthem_001683525
Insys_Anthem_001683543                   Insys_Anthem_001683543
Insys_Anthem_001683553                   Insys_Anthem_001683553
Insys_Anthem_001683565                   Insys_Anthem_001683565
Insys_Anthem_001683585                   Insys_Anthem_001683585
Insys_Anthem_001683604                   Insys_Anthem_001683604
Insys_Anthem_001683605                   Insys_Anthem_001683605
Insys_Anthem_001683616                   Insys_Anthem_001683616

                                                    2057
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2059 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001683634                   Insys_Anthem_001683634
Insys_Anthem_001683650                   Insys_Anthem_001683650
Insys_Anthem_001683664                   Insys_Anthem_001683664
Insys_Anthem_001683684                   Insys_Anthem_001683684
Insys_Anthem_001683687                   Insys_Anthem_001683687
Insys_Anthem_001683716                   Insys_Anthem_001683716
Insys_Anthem_001683725                   Insys_Anthem_001683725
Insys_Anthem_001683738                   Insys_Anthem_001683738
Insys_Anthem_001683768                   Insys_Anthem_001683768
Insys_Anthem_001683772                   Insys_Anthem_001683772
Insys_Anthem_001683775                   Insys_Anthem_001683775
Insys_Anthem_001683810                   Insys_Anthem_001683810
Insys_Anthem_001683829                   Insys_Anthem_001683829
Insys_Anthem_001683832                   Insys_Anthem_001683832
Insys_Anthem_001683899                   Insys_Anthem_001683899
Insys_Anthem_001683925                   Insys_Anthem_001683925
Insys_Anthem_001683931                   Insys_Anthem_001683931
Insys_Anthem_001683940                   Insys_Anthem_001683940
Insys_Anthem_001683966                   Insys_Anthem_001683966
Insys_Anthem_001683970                   Insys_Anthem_001683970
Insys_Anthem_001684000                   Insys_Anthem_001684000
Insys_Anthem_001684006                   Insys_Anthem_001684006
Insys_Anthem_001684021                   Insys_Anthem_001684021
Insys_Anthem_001684025                   Insys_Anthem_001684025
Insys_Anthem_001684037                   Insys_Anthem_001684037
Insys_Anthem_001684105                   Insys_Anthem_001684105
Insys_Anthem_001684125                   Insys_Anthem_001684125
Insys_Anthem_001684162                   Insys_Anthem_001684162
Insys_Anthem_001684167                   Insys_Anthem_001684167
Insys_Anthem_001684171                   Insys_Anthem_001684171
Insys_Anthem_001684186                   Insys_Anthem_001684186
Insys_Anthem_001684219                   Insys_Anthem_001684219
Insys_Anthem_001684261                   Insys_Anthem_001684261
Insys_Anthem_001684274                   Insys_Anthem_001684274
Insys_Anthem_001684277                   Insys_Anthem_001684277
Insys_Anthem_001684289                   Insys_Anthem_001684289
Insys_Anthem_001684295                   Insys_Anthem_001684295
Insys_Anthem_001684342                   Insys_Anthem_001684342
Insys_Anthem_001684351                   Insys_Anthem_001684351
Insys_Anthem_001684364                   Insys_Anthem_001684364
Insys_Anthem_001684393                   Insys_Anthem_001684393
Insys_Anthem_001684394                   Insys_Anthem_001684394
Insys_Anthem_001684398                   Insys_Anthem_001684398
Insys_Anthem_001684405                   Insys_Anthem_001684405
Insys_Anthem_001684408                   Insys_Anthem_001684408
Insys_Anthem_001684424                   Insys_Anthem_001684424
Insys_Anthem_001684470                   Insys_Anthem_001684470

                                                    2058
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2060 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001684567                   Insys_Anthem_001684567
Insys_Anthem_001684575                   Insys_Anthem_001684575
Insys_Anthem_001684576                   Insys_Anthem_001684576
Insys_Anthem_001684592                   Insys_Anthem_001684592
Insys_Anthem_001684603                   Insys_Anthem_001684603
Insys_Anthem_001684626                   Insys_Anthem_001684626
Insys_Anthem_001684675                   Insys_Anthem_001684675
Insys_Anthem_001684676                   Insys_Anthem_001684676
Insys_Anthem_001684677                   Insys_Anthem_001684677
Insys_Anthem_001684737                   Insys_Anthem_001684737
Insys_Anthem_001684745                   Insys_Anthem_001684745
Insys_Anthem_001684751                   Insys_Anthem_001684751
Insys_Anthem_001684780                   Insys_Anthem_001684780
Insys_Anthem_001684851                   Insys_Anthem_001684851
Insys_Anthem_001684854                   Insys_Anthem_001684854
Insys_Anthem_001684866                   Insys_Anthem_001684866
Insys_Anthem_001684873                   Insys_Anthem_001684873
Insys_Anthem_001684907                   Insys_Anthem_001684907
Insys_Anthem_001684938                   Insys_Anthem_001684938
Insys_Anthem_001684971                   Insys_Anthem_001684971
Insys_Anthem_001684984                   Insys_Anthem_001684984
Insys_Anthem_001685001                   Insys_Anthem_001685001
Insys_Anthem_001685018                   Insys_Anthem_001685018
Insys_Anthem_001685046                   Insys_Anthem_001685046
Insys_Anthem_001685048                   Insys_Anthem_001685048
Insys_Anthem_001685057                   Insys_Anthem_001685057
Insys_Anthem_001685070                   Insys_Anthem_001685070
Insys_Anthem_001685093                   Insys_Anthem_001685093
Insys_Anthem_001685095                   Insys_Anthem_001685095
Insys_Anthem_001685096                   Insys_Anthem_001685096
Insys_Anthem_001685103                   Insys_Anthem_001685103
Insys_Anthem_001685116                   Insys_Anthem_001685116
Insys_Anthem_001685117                   Insys_Anthem_001685117
Insys_Anthem_001685137                   Insys_Anthem_001685137
Insys_Anthem_001685141                   Insys_Anthem_001685141
Insys_Anthem_001685159                   Insys_Anthem_001685159
Insys_Anthem_001685171                   Insys_Anthem_001685171
Insys_Anthem_001685173                   Insys_Anthem_001685173
Insys_Anthem_001685222                   Insys_Anthem_001685222
Insys_Anthem_001685238                   Insys_Anthem_001685238
Insys_Anthem_001685244                   Insys_Anthem_001685244
Insys_Anthem_001685291                   Insys_Anthem_001685291
Insys_Anthem_001685304                   Insys_Anthem_001685304
Insys_Anthem_001685320                   Insys_Anthem_001685320
Insys_Anthem_001685326                   Insys_Anthem_001685326
Insys_Anthem_001685331                   Insys_Anthem_001685331
Insys_Anthem_001685334                   Insys_Anthem_001685334

                                                    2059
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2061 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001685336                   Insys_Anthem_001685336
Insys_Anthem_001685339                   Insys_Anthem_001685339
Insys_Anthem_001685349                   Insys_Anthem_001685349
Insys_Anthem_001685367                   Insys_Anthem_001685367
Insys_Anthem_001685395                   Insys_Anthem_001685395
Insys_Anthem_001685402                   Insys_Anthem_001685402
Insys_Anthem_001685425                   Insys_Anthem_001685425
Insys_Anthem_001685452                   Insys_Anthem_001685452
Insys_Anthem_001685455                   Insys_Anthem_001685455
Insys_Anthem_001685563                   Insys_Anthem_001685563
Insys_Anthem_001685587                   Insys_Anthem_001685587
Insys_Anthem_001685589                   Insys_Anthem_001685589
Insys_Anthem_001685627                   Insys_Anthem_001685627
Insys_Anthem_001685630                   Insys_Anthem_001685630
Insys_Anthem_001685643                   Insys_Anthem_001685643
Insys_Anthem_001685668                   Insys_Anthem_001685668
Insys_Anthem_001685670                   Insys_Anthem_001685670
Insys_Anthem_001685681                   Insys_Anthem_001685681
Insys_Anthem_001685682                   Insys_Anthem_001685682
Insys_Anthem_001685686                   Insys_Anthem_001685686
Insys_Anthem_001685711                   Insys_Anthem_001685711
Insys_Anthem_001685724                   Insys_Anthem_001685724
Insys_Anthem_001685725                   Insys_Anthem_001685725
Insys_Anthem_001685731                   Insys_Anthem_001685731
Insys_Anthem_001685779                   Insys_Anthem_001685779
Insys_Anthem_001685786                   Insys_Anthem_001685786
Insys_Anthem_001685805                   Insys_Anthem_001685805
Insys_Anthem_001685834                   Insys_Anthem_001685834
Insys_Anthem_001685838                   Insys_Anthem_001685838
Insys_Anthem_001685842                   Insys_Anthem_001685842
Insys_Anthem_001685860                   Insys_Anthem_001685860
Insys_Anthem_001685871                   Insys_Anthem_001685871
Insys_Anthem_001685883                   Insys_Anthem_001685883
Insys_Anthem_001685888                   Insys_Anthem_001685888
Insys_Anthem_001685903                   Insys_Anthem_001685903
Insys_Anthem_001685908                   Insys_Anthem_001685908
Insys_Anthem_001685939                   Insys_Anthem_001685939
Insys_Anthem_001685977                   Insys_Anthem_001685977
Insys_Anthem_001686048                   Insys_Anthem_001686048
Insys_Anthem_001686067                   Insys_Anthem_001686067
Insys_Anthem_001686111                   Insys_Anthem_001686111
Insys_Anthem_001686117                   Insys_Anthem_001686117
Insys_Anthem_001686119                   Insys_Anthem_001686119
Insys_Anthem_001686175                   Insys_Anthem_001686175
Insys_Anthem_001686176                   Insys_Anthem_001686176
Insys_Anthem_001686181                   Insys_Anthem_001686181
Insys_Anthem_001686228                   Insys_Anthem_001686228

                                                    2060
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2062 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001686247                   Insys_Anthem_001686247
Insys_Anthem_001686249                   Insys_Anthem_001686249
Insys_Anthem_001686282                   Insys_Anthem_001686282
Insys_Anthem_001686289                   Insys_Anthem_001686289
Insys_Anthem_001686293                   Insys_Anthem_001686293
Insys_Anthem_001686322                   Insys_Anthem_001686322
Insys_Anthem_001686328                   Insys_Anthem_001686328
Insys_Anthem_001686336                   Insys_Anthem_001686336
Insys_Anthem_001686353                   Insys_Anthem_001686353
Insys_Anthem_001686356                   Insys_Anthem_001686356
Insys_Anthem_001686360                   Insys_Anthem_001686360
Insys_Anthem_001686363                   Insys_Anthem_001686363
Insys_Anthem_001686367                   Insys_Anthem_001686367
Insys_Anthem_001686383                   Insys_Anthem_001686383
Insys_Anthem_001686387                   Insys_Anthem_001686387
Insys_Anthem_001686388                   Insys_Anthem_001686388
Insys_Anthem_001686391                   Insys_Anthem_001686391
Insys_Anthem_001686399                   Insys_Anthem_001686399
Insys_Anthem_001686416                   Insys_Anthem_001686416
Insys_Anthem_001686421                   Insys_Anthem_001686421
Insys_Anthem_001686446                   Insys_Anthem_001686446
Insys_Anthem_001686457                   Insys_Anthem_001686457
Insys_Anthem_001686469                   Insys_Anthem_001686469
Insys_Anthem_001686474                   Insys_Anthem_001686474
Insys_Anthem_001686485                   Insys_Anthem_001686485
Insys_Anthem_001686518                   Insys_Anthem_001686518
Insys_Anthem_001686557                   Insys_Anthem_001686557
Insys_Anthem_001686577                   Insys_Anthem_001686577
Insys_Anthem_001686584                   Insys_Anthem_001686584
Insys_Anthem_001686666                   Insys_Anthem_001686666
Insys_Anthem_001686668                   Insys_Anthem_001686668
Insys_Anthem_001686692                   Insys_Anthem_001686692
Insys_Anthem_001686696                   Insys_Anthem_001686696
Insys_Anthem_001686710                   Insys_Anthem_001686710
Insys_Anthem_001686742                   Insys_Anthem_001686742
Insys_Anthem_001686771                   Insys_Anthem_001686771
Insys_Anthem_001686775                   Insys_Anthem_001686775
Insys_Anthem_001686804                   Insys_Anthem_001686804
Insys_Anthem_001686805                   Insys_Anthem_001686805
Insys_Anthem_001686837                   Insys_Anthem_001686837
Insys_Anthem_001686838                   Insys_Anthem_001686838
Insys_Anthem_001686839                   Insys_Anthem_001686839
Insys_Anthem_001686843                   Insys_Anthem_001686843
Insys_Anthem_001686850                   Insys_Anthem_001686850
Insys_Anthem_001686863                   Insys_Anthem_001686863
Insys_Anthem_001686864                   Insys_Anthem_001686864
Insys_Anthem_001686880                   Insys_Anthem_001686880

                                                    2061
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2063 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001686884                   Insys_Anthem_001686884
Insys_Anthem_001686895                   Insys_Anthem_001686895
Insys_Anthem_001686924                   Insys_Anthem_001686924
Insys_Anthem_001686933                   Insys_Anthem_001686933
Insys_Anthem_001686934                   Insys_Anthem_001686934
Insys_Anthem_001686970                   Insys_Anthem_001686970
Insys_Anthem_001686971                   Insys_Anthem_001686971
Insys_Anthem_001686977                   Insys_Anthem_001686977
Insys_Anthem_001686988                   Insys_Anthem_001686988
Insys_Anthem_001686994                   Insys_Anthem_001686994
Insys_Anthem_001687018                   Insys_Anthem_001687018
Insys_Anthem_001687025                   Insys_Anthem_001687025
Insys_Anthem_001687032                   Insys_Anthem_001687032
Insys_Anthem_001687034                   Insys_Anthem_001687034
Insys_Anthem_001687036                   Insys_Anthem_001687036
Insys_Anthem_001687038                   Insys_Anthem_001687038
Insys_Anthem_001687053                   Insys_Anthem_001687053
Insys_Anthem_001687055                   Insys_Anthem_001687055
Insys_Anthem_001687059                   Insys_Anthem_001687059
Insys_Anthem_001687095                   Insys_Anthem_001687095
Insys_Anthem_001687097                   Insys_Anthem_001687097
Insys_Anthem_001687132                   Insys_Anthem_001687132
Insys_Anthem_001687153                   Insys_Anthem_001687153
Insys_Anthem_001687155                   Insys_Anthem_001687155
Insys_Anthem_001687156                   Insys_Anthem_001687156
Insys_Anthem_001687175                   Insys_Anthem_001687175
Insys_Anthem_001687183                   Insys_Anthem_001687183
Insys_Anthem_001687201                   Insys_Anthem_001687201
Insys_Anthem_001687249                   Insys_Anthem_001687249
Insys_Anthem_001687251                   Insys_Anthem_001687251
Insys_Anthem_001687257                   Insys_Anthem_001687257
Insys_Anthem_001687259                   Insys_Anthem_001687259
Insys_Anthem_001687262                   Insys_Anthem_001687262
Insys_Anthem_001687267                   Insys_Anthem_001687267
Insys_Anthem_001687274                   Insys_Anthem_001687274
Insys_Anthem_001687284                   Insys_Anthem_001687284
Insys_Anthem_001687295                   Insys_Anthem_001687295
Insys_Anthem_001687314                   Insys_Anthem_001687314
Insys_Anthem_001687332                   Insys_Anthem_001687332
Insys_Anthem_001687342                   Insys_Anthem_001687342
Insys_Anthem_001687344                   Insys_Anthem_001687344
Insys_Anthem_001687367                   Insys_Anthem_001687367
Insys_Anthem_001687371                   Insys_Anthem_001687371
Insys_Anthem_001687393                   Insys_Anthem_001687393
Insys_Anthem_001687436                   Insys_Anthem_001687436
Insys_Anthem_001687443                   Insys_Anthem_001687443
Insys_Anthem_001687458                   Insys_Anthem_001687458

                                                    2062
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2064 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001687471                   Insys_Anthem_001687471
Insys_Anthem_001687494                   Insys_Anthem_001687494
Insys_Anthem_001687495                   Insys_Anthem_001687495
Insys_Anthem_001687500                   Insys_Anthem_001687500
Insys_Anthem_001687508                   Insys_Anthem_001687508
Insys_Anthem_001687511                   Insys_Anthem_001687511
Insys_Anthem_001687524                   Insys_Anthem_001687524
Insys_Anthem_001687525                   Insys_Anthem_001687525
Insys_Anthem_001687528                   Insys_Anthem_001687528
Insys_Anthem_001687538                   Insys_Anthem_001687538
Insys_Anthem_001687565                   Insys_Anthem_001687565
Insys_Anthem_001687574                   Insys_Anthem_001687574
Insys_Anthem_001687597                   Insys_Anthem_001687597
Insys_Anthem_001687615                   Insys_Anthem_001687615
Insys_Anthem_001687649                   Insys_Anthem_001687649
Insys_Anthem_001687659                   Insys_Anthem_001687659
Insys_Anthem_001687711                   Insys_Anthem_001687711
Insys_Anthem_001687732                   Insys_Anthem_001687732
Insys_Anthem_001687758                   Insys_Anthem_001687758
Insys_Anthem_001687769                   Insys_Anthem_001687769
Insys_Anthem_001687795                   Insys_Anthem_001687795
Insys_Anthem_001687801                   Insys_Anthem_001687801
Insys_Anthem_001687802                   Insys_Anthem_001687802
Insys_Anthem_001687803                   Insys_Anthem_001687803
Insys_Anthem_001687834                   Insys_Anthem_001687834
Insys_Anthem_001687860                   Insys_Anthem_001687860
Insys_Anthem_001687914                   Insys_Anthem_001687914
Insys_Anthem_001687916                   Insys_Anthem_001687916
Insys_Anthem_001687917                   Insys_Anthem_001687917
Insys_Anthem_001687922                   Insys_Anthem_001687922
Insys_Anthem_001687931                   Insys_Anthem_001687931
Insys_Anthem_001687946                   Insys_Anthem_001687946
Insys_Anthem_001687947                   Insys_Anthem_001687947
Insys_Anthem_001687948                   Insys_Anthem_001687948
Insys_Anthem_001687969                   Insys_Anthem_001687969
Insys_Anthem_001688031                   Insys_Anthem_001688031
Insys_Anthem_001688063                   Insys_Anthem_001688063
Insys_Anthem_001688072                   Insys_Anthem_001688072
Insys_Anthem_001688073                   Insys_Anthem_001688073
Insys_Anthem_001688083                   Insys_Anthem_001688083
Insys_Anthem_001688100                   Insys_Anthem_001688100
Insys_Anthem_001688104                   Insys_Anthem_001688104
Insys_Anthem_001688121                   Insys_Anthem_001688121
Insys_Anthem_001688133                   Insys_Anthem_001688133
Insys_Anthem_001688141                   Insys_Anthem_001688141
Insys_Anthem_001688155                   Insys_Anthem_001688155
Insys_Anthem_001688173                   Insys_Anthem_001688173

                                                    2063
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2065 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001688219                   Insys_Anthem_001688219
Insys_Anthem_001688222                   Insys_Anthem_001688222
Insys_Anthem_001688225                   Insys_Anthem_001688225
Insys_Anthem_001688234                   Insys_Anthem_001688234
Insys_Anthem_001688246                   Insys_Anthem_001688246
Insys_Anthem_001688252                   Insys_Anthem_001688252
Insys_Anthem_001688257                   Insys_Anthem_001688257
Insys_Anthem_001688259                   Insys_Anthem_001688259
Insys_Anthem_001688266                   Insys_Anthem_001688266
Insys_Anthem_001688274                   Insys_Anthem_001688274
Insys_Anthem_001688276                   Insys_Anthem_001688276
Insys_Anthem_001688286                   Insys_Anthem_001688286
Insys_Anthem_001688294                   Insys_Anthem_001688294
Insys_Anthem_001688315                   Insys_Anthem_001688315
Insys_Anthem_001688344                   Insys_Anthem_001688344
Insys_Anthem_001688362                   Insys_Anthem_001688362
Insys_Anthem_001688363                   Insys_Anthem_001688363
Insys_Anthem_001688410                   Insys_Anthem_001688410
Insys_Anthem_001688415                   Insys_Anthem_001688415
Insys_Anthem_001688423                   Insys_Anthem_001688423
Insys_Anthem_001688434                   Insys_Anthem_001688434
Insys_Anthem_001688497                   Insys_Anthem_001688497
Insys_Anthem_001688505                   Insys_Anthem_001688505
Insys_Anthem_001688514                   Insys_Anthem_001688514
Insys_Anthem_001688518                   Insys_Anthem_001688518
Insys_Anthem_001688524                   Insys_Anthem_001688524
Insys_Anthem_001688560                   Insys_Anthem_001688560
Insys_Anthem_001688599                   Insys_Anthem_001688599
Insys_Anthem_001688655                   Insys_Anthem_001688655
Insys_Anthem_001688665                   Insys_Anthem_001688665
Insys_Anthem_001688671                   Insys_Anthem_001688671
Insys_Anthem_001688711                   Insys_Anthem_001688711
Insys_Anthem_001688745                   Insys_Anthem_001688745
Insys_Anthem_001688749                   Insys_Anthem_001688749
Insys_Anthem_001688750                   Insys_Anthem_001688750
Insys_Anthem_001688757                   Insys_Anthem_001688757
Insys_Anthem_001688762                   Insys_Anthem_001688762
Insys_Anthem_001688769                   Insys_Anthem_001688769
Insys_Anthem_001688772                   Insys_Anthem_001688772
Insys_Anthem_001688773                   Insys_Anthem_001688773
Insys_Anthem_001688782                   Insys_Anthem_001688782
Insys_Anthem_001688791                   Insys_Anthem_001688791
Insys_Anthem_001688864                   Insys_Anthem_001688864
Insys_Anthem_001688886                   Insys_Anthem_001688886
Insys_Anthem_001688899                   Insys_Anthem_001688899
Insys_Anthem_001688901                   Insys_Anthem_001688901
Insys_Anthem_001688904                   Insys_Anthem_001688904

                                                    2064
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2066 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001688921                   Insys_Anthem_001688921
Insys_Anthem_001688922                   Insys_Anthem_001688922
Insys_Anthem_001688930                   Insys_Anthem_001688930
Insys_Anthem_001688932                   Insys_Anthem_001688932
Insys_Anthem_001688944                   Insys_Anthem_001688944
Insys_Anthem_001688981                   Insys_Anthem_001688981
Insys_Anthem_001689025                   Insys_Anthem_001689025
Insys_Anthem_001689028                   Insys_Anthem_001689028
Insys_Anthem_001689052                   Insys_Anthem_001689052
Insys_Anthem_001689053                   Insys_Anthem_001689053
Insys_Anthem_001689062                   Insys_Anthem_001689062
Insys_Anthem_001689083                   Insys_Anthem_001689083
Insys_Anthem_001689110                   Insys_Anthem_001689110
Insys_Anthem_001689165                   Insys_Anthem_001689165
Insys_Anthem_001689175                   Insys_Anthem_001689175
Insys_Anthem_001689187                   Insys_Anthem_001689187
Insys_Anthem_001689210                   Insys_Anthem_001689210
Insys_Anthem_001689224                   Insys_Anthem_001689224
Insys_Anthem_001689249                   Insys_Anthem_001689249
Insys_Anthem_001689250                   Insys_Anthem_001689250
Insys_Anthem_001689255                   Insys_Anthem_001689255
Insys_Anthem_001689306                   Insys_Anthem_001689306
Insys_Anthem_001689333                   Insys_Anthem_001689333
Insys_Anthem_001689338                   Insys_Anthem_001689338
Insys_Anthem_001689377                   Insys_Anthem_001689377
Insys_Anthem_001689382                   Insys_Anthem_001689382
Insys_Anthem_001689392                   Insys_Anthem_001689392
Insys_Anthem_001689414                   Insys_Anthem_001689414
Insys_Anthem_001689466                   Insys_Anthem_001689466
Insys_Anthem_001689471                   Insys_Anthem_001689471
Insys_Anthem_001689475                   Insys_Anthem_001689475
Insys_Anthem_001689478                   Insys_Anthem_001689478
Insys_Anthem_001689482                   Insys_Anthem_001689482
Insys_Anthem_001689505                   Insys_Anthem_001689505
Insys_Anthem_001689552                   Insys_Anthem_001689552
Insys_Anthem_001689557                   Insys_Anthem_001689557
Insys_Anthem_001689568                   Insys_Anthem_001689568
Insys_Anthem_001689572                   Insys_Anthem_001689572
Insys_Anthem_001689588                   Insys_Anthem_001689588
Insys_Anthem_001689598                   Insys_Anthem_001689598
Insys_Anthem_001689631                   Insys_Anthem_001689631
Insys_Anthem_001689647                   Insys_Anthem_001689647
Insys_Anthem_001689695                   Insys_Anthem_001689695
Insys_Anthem_001689700                   Insys_Anthem_001689700
Insys_Anthem_001689710                   Insys_Anthem_001689710
Insys_Anthem_001689719                   Insys_Anthem_001689719
Insys_Anthem_001689723                   Insys_Anthem_001689723

                                                    2065
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2067 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001689740                   Insys_Anthem_001689740
Insys_Anthem_001689769                   Insys_Anthem_001689769
Insys_Anthem_001689798                   Insys_Anthem_001689798
Insys_Anthem_001689828                   Insys_Anthem_001689828
Insys_Anthem_001689829                   Insys_Anthem_001689829
Insys_Anthem_001689849                   Insys_Anthem_001689849
Insys_Anthem_001689853                   Insys_Anthem_001689853
Insys_Anthem_001689861                   Insys_Anthem_001689861
Insys_Anthem_001689863                   Insys_Anthem_001689863
Insys_Anthem_001689867                   Insys_Anthem_001689867
Insys_Anthem_001689869                   Insys_Anthem_001689869
Insys_Anthem_001689878                   Insys_Anthem_001689878
Insys_Anthem_001689885                   Insys_Anthem_001689885
Insys_Anthem_001689933                   Insys_Anthem_001689933
Insys_Anthem_001689962                   Insys_Anthem_001689962
Insys_Anthem_001689965                   Insys_Anthem_001689965
Insys_Anthem_001689979                   Insys_Anthem_001689979
Insys_Anthem_001689991                   Insys_Anthem_001689991
Insys_Anthem_001690010                   Insys_Anthem_001690010
Insys_Anthem_001690021                   Insys_Anthem_001690021
Insys_Anthem_001690037                   Insys_Anthem_001690037
Insys_Anthem_001690121                   Insys_Anthem_001690121
Insys_Anthem_001690138                   Insys_Anthem_001690138
Insys_Anthem_001690147                   Insys_Anthem_001690147
Insys_Anthem_001690156                   Insys_Anthem_001690156
Insys_Anthem_001690158                   Insys_Anthem_001690158
Insys_Anthem_001690209                   Insys_Anthem_001690209
Insys_Anthem_001690210                   Insys_Anthem_001690210
Insys_Anthem_001690244                   Insys_Anthem_001690244
Insys_Anthem_001690258                   Insys_Anthem_001690258
Insys_Anthem_001690267                   Insys_Anthem_001690267
Insys_Anthem_001690268                   Insys_Anthem_001690268
Insys_Anthem_001690271                   Insys_Anthem_001690271
Insys_Anthem_001690280                   Insys_Anthem_001690280
Insys_Anthem_001690284                   Insys_Anthem_001690284
Insys_Anthem_001690296                   Insys_Anthem_001690296
Insys_Anthem_001690308                   Insys_Anthem_001690308
Insys_Anthem_001690327                   Insys_Anthem_001690327
Insys_Anthem_001690350                   Insys_Anthem_001690350
Insys_Anthem_001690364                   Insys_Anthem_001690364
Insys_Anthem_001690391                   Insys_Anthem_001690391
Insys_Anthem_001690429                   Insys_Anthem_001690429
Insys_Anthem_001690471                   Insys_Anthem_001690471
Insys_Anthem_001690473                   Insys_Anthem_001690473
Insys_Anthem_001690494                   Insys_Anthem_001690494
Insys_Anthem_001690533                   Insys_Anthem_001690533
Insys_Anthem_001690603                   Insys_Anthem_001690603

                                                    2066
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2068 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001690610                   Insys_Anthem_001690610
Insys_Anthem_001690677                   Insys_Anthem_001690677
Insys_Anthem_001690705                   Insys_Anthem_001690705
Insys_Anthem_001690710                   Insys_Anthem_001690710
Insys_Anthem_001690737                   Insys_Anthem_001690737
Insys_Anthem_001690738                   Insys_Anthem_001690738
Insys_Anthem_001690744                   Insys_Anthem_001690744
Insys_Anthem_001690745                   Insys_Anthem_001690745
Insys_Anthem_001690755                   Insys_Anthem_001690755
Insys_Anthem_001690772                   Insys_Anthem_001690772
Insys_Anthem_001690779                   Insys_Anthem_001690779
Insys_Anthem_001690783                   Insys_Anthem_001690783
Insys_Anthem_001690801                   Insys_Anthem_001690801
Insys_Anthem_001691135                   Insys_Anthem_001691135
Insys_Anthem_001691136                   Insys_Anthem_001691136
Insys_Anthem_001691137                   Insys_Anthem_001691137
Insys_Anthem_001691155                   Insys_Anthem_001691155
Insys_Anthem_001691836                   Insys_Anthem_001691836
Insys_Anthem_001691839                   Insys_Anthem_001691839
Insys_Anthem_001691841                   Insys_Anthem_001691841
Insys_Anthem_001691842                   Insys_Anthem_001691842
Insys_Anthem_001691849                   Insys_Anthem_001691849
Insys_Anthem_001691855                   Insys_Anthem_001691855
Insys_Anthem_001691873                   Insys_Anthem_001691873
Insys_Anthem_001691889                   Insys_Anthem_001691889
Insys_Anthem_001691892                   Insys_Anthem_001691892
Insys_Anthem_001691894                   Insys_Anthem_001691894
Insys_Anthem_001691896                   Insys_Anthem_001691896
Insys_Anthem_001691906                   Insys_Anthem_001691906
Insys_Anthem_001691910                   Insys_Anthem_001691910
Insys_Anthem_001691911                   Insys_Anthem_001691911
Insys_Anthem_001691919                   Insys_Anthem_001691919
Insys_Anthem_001691921                   Insys_Anthem_001691921
Insys_Anthem_001691923                   Insys_Anthem_001691923
Insys_Anthem_001691926                   Insys_Anthem_001691926
Insys_Anthem_001691945                   Insys_Anthem_001691945
Insys_Anthem_001691970                   Insys_Anthem_001691970
Insys_Anthem_001691973                   Insys_Anthem_001691973
Insys_Anthem_001691974                   Insys_Anthem_001691974
Insys_Anthem_001691992                   Insys_Anthem_001691992
Insys_Anthem_001691995                   Insys_Anthem_001691995
Insys_Anthem_001691996                   Insys_Anthem_001691996
Insys_Anthem_001692005                   Insys_Anthem_001692005
Insys_Anthem_001692022                   Insys_Anthem_001692022
Insys_Anthem_001692023                   Insys_Anthem_001692023
Insys_Anthem_001692024                   Insys_Anthem_001692024
Insys_Anthem_001692056                   Insys_Anthem_001692056

                                                    2067
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2069 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001692064                   Insys_Anthem_001692064
Insys_Anthem_001692065                   Insys_Anthem_001692065
Insys_Anthem_001692069                   Insys_Anthem_001692069
Insys_Anthem_001692072                   Insys_Anthem_001692072
Insys_Anthem_001692075                   Insys_Anthem_001692075
Insys_Anthem_001692083                   Insys_Anthem_001692083
Insys_Anthem_001692084                   Insys_Anthem_001692084
Insys_Anthem_001692098                   Insys_Anthem_001692098
Insys_Anthem_001692100                   Insys_Anthem_001692100
Insys_Anthem_001692111                   Insys_Anthem_001692111
Insys_Anthem_001692123                   Insys_Anthem_001692123
Insys_Anthem_001692132                   Insys_Anthem_001692132
Insys_Anthem_001692134                   Insys_Anthem_001692134
Insys_Anthem_001692166                   Insys_Anthem_001692166
Insys_Anthem_001692169                   Insys_Anthem_001692169
Insys_Anthem_001692202                   Insys_Anthem_001692202
Insys_Anthem_001692229                   Insys_Anthem_001692229
Insys_Anthem_001692232                   Insys_Anthem_001692232
Insys_Anthem_001692244                   Insys_Anthem_001692244
Insys_Anthem_001692246                   Insys_Anthem_001692246
Insys_Anthem_001692250                   Insys_Anthem_001692250
Insys_Anthem_001692256                   Insys_Anthem_001692256
Insys_Anthem_001692257                   Insys_Anthem_001692257
Insys_Anthem_001692266                   Insys_Anthem_001692266
Insys_Anthem_001692271                   Insys_Anthem_001692271
Insys_Anthem_001692273                   Insys_Anthem_001692273
Insys_Anthem_001692310                   Insys_Anthem_001692310
Insys_Anthem_001692313                   Insys_Anthem_001692313
Insys_Anthem_001692351                   Insys_Anthem_001692351
Insys_Anthem_001692355                   Insys_Anthem_001692355
Insys_Anthem_001692357                   Insys_Anthem_001692357
Insys_Anthem_001692371                   Insys_Anthem_001692371
Insys_Anthem_001692376                   Insys_Anthem_001692376
Insys_Anthem_001692500                   Insys_Anthem_001692500
Insys_Anthem_001692502                   Insys_Anthem_001692502
Insys_Anthem_001692508                   Insys_Anthem_001692508
Insys_Anthem_001692524                   Insys_Anthem_001692524
Insys_Anthem_001692598                   Insys_Anthem_001692598
Insys_Anthem_001692607                   Insys_Anthem_001692607
Insys_Anthem_001692608                   Insys_Anthem_001692608
Insys_Anthem_001692653                   Insys_Anthem_001692653
Insys_Anthem_001692662                   Insys_Anthem_001692662
Insys_Anthem_001692668                   Insys_Anthem_001692668
Insys_Anthem_001692676                   Insys_Anthem_001692676
Insys_Anthem_001692684                   Insys_Anthem_001692684
Insys_Anthem_001692685                   Insys_Anthem_001692685
Insys_Anthem_001692693                   Insys_Anthem_001692693

                                                    2068
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2070 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001692698                   Insys_Anthem_001692698
Insys_Anthem_001692702                   Insys_Anthem_001692702
Insys_Anthem_001692713                   Insys_Anthem_001692713
Insys_Anthem_001692715                   Insys_Anthem_001692715
Insys_Anthem_001692716                   Insys_Anthem_001692716
Insys_Anthem_001692725                   Insys_Anthem_001692725
Insys_Anthem_001692730                   Insys_Anthem_001692730
Insys_Anthem_001692736                   Insys_Anthem_001692736
Insys_Anthem_001692737                   Insys_Anthem_001692737
Insys_Anthem_001692740                   Insys_Anthem_001692740
Insys_Anthem_001692757                   Insys_Anthem_001692757
Insys_Anthem_001692762                   Insys_Anthem_001692762
Insys_Anthem_001692766                   Insys_Anthem_001692766
Insys_Anthem_001692774                   Insys_Anthem_001692774
Insys_Anthem_001692776                   Insys_Anthem_001692776
Insys_Anthem_001692779                   Insys_Anthem_001692779
Insys_Anthem_001692800                   Insys_Anthem_001692800
Insys_Anthem_001692804                   Insys_Anthem_001692804
Insys_Anthem_001692808                   Insys_Anthem_001692808
Insys_Anthem_001692815                   Insys_Anthem_001692815
Insys_Anthem_001692817                   Insys_Anthem_001692817
Insys_Anthem_001692830                   Insys_Anthem_001692830
Insys_Anthem_001692831                   Insys_Anthem_001692831
Insys_Anthem_001692836                   Insys_Anthem_001692836
Insys_Anthem_001693084                   Insys_Anthem_001693084
Insys_Anthem_001693141                   Insys_Anthem_001693141
Insys_Anthem_001693151                   Insys_Anthem_001693151
Insys_Anthem_001693156                   Insys_Anthem_001693156
Insys_Anthem_001693162                   Insys_Anthem_001693162
Insys_Anthem_001693167                   Insys_Anthem_001693167
Insys_Anthem_001693174                   Insys_Anthem_001693174
Insys_Anthem_001693176                   Insys_Anthem_001693176
Insys_Anthem_001693196                   Insys_Anthem_001693196
Insys_Anthem_001693201                   Insys_Anthem_001693201
Insys_Anthem_001693202                   Insys_Anthem_001693202
Insys_Anthem_001693203                   Insys_Anthem_001693203
Insys_Anthem_001693204                   Insys_Anthem_001693204
Insys_Anthem_001693233                   Insys_Anthem_001693233
Insys_Anthem_001693244                   Insys_Anthem_001693244
Insys_Anthem_001693245                   Insys_Anthem_001693245
Insys_Anthem_001693266                   Insys_Anthem_001693266
Insys_Anthem_001693301                   Insys_Anthem_001693301
Insys_Anthem_001693318                   Insys_Anthem_001693318
Insys_Anthem_001693349                   Insys_Anthem_001693349
Insys_Anthem_001693357                   Insys_Anthem_001693357
Insys_Anthem_001693363                   Insys_Anthem_001693363
Insys_Anthem_001693370                   Insys_Anthem_001693370

                                                    2069
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2071 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001693403                   Insys_Anthem_001693403
Insys_Anthem_001693405                   Insys_Anthem_001693405
Insys_Anthem_001693414                   Insys_Anthem_001693414
Insys_Anthem_001693431                   Insys_Anthem_001693431
Insys_Anthem_001693454                   Insys_Anthem_001693454
Insys_Anthem_001693456                   Insys_Anthem_001693456
Insys_Anthem_001693462                   Insys_Anthem_001693462
Insys_Anthem_001693472                   Insys_Anthem_001693472
Insys_Anthem_001693479                   Insys_Anthem_001693479
Insys_Anthem_001693482                   Insys_Anthem_001693482
Insys_Anthem_001693483                   Insys_Anthem_001693483
Insys_Anthem_001693492                   Insys_Anthem_001693492
Insys_Anthem_001693497                   Insys_Anthem_001693497
Insys_Anthem_001693499                   Insys_Anthem_001693499
Insys_Anthem_001693507                   Insys_Anthem_001693507
Insys_Anthem_001693516                   Insys_Anthem_001693516
Insys_Anthem_001693520                   Insys_Anthem_001693520
Insys_Anthem_001693524                   Insys_Anthem_001693524
Insys_Anthem_001693525                   Insys_Anthem_001693525
Insys_Anthem_001693676                   Insys_Anthem_001693676
Insys_Anthem_001693684                   Insys_Anthem_001693684
Insys_Anthem_001693714                   Insys_Anthem_001693714
Insys_Anthem_001693794                   Insys_Anthem_001693794
Insys_Anthem_001693806                   Insys_Anthem_001693806
Insys_Anthem_001693828                   Insys_Anthem_001693828
Insys_Anthem_001693864                   Insys_Anthem_001693864
Insys_Anthem_001693879                   Insys_Anthem_001693879
Insys_Anthem_001693881                   Insys_Anthem_001693881
Insys_Anthem_001693895                   Insys_Anthem_001693895
Insys_Anthem_001693901                   Insys_Anthem_001693901
Insys_Anthem_001693918                   Insys_Anthem_001693918
Insys_Anthem_001693919                   Insys_Anthem_001693919
Insys_Anthem_001693924                   Insys_Anthem_001693924
Insys_Anthem_001693945                   Insys_Anthem_001693945
Insys_Anthem_001693963                   Insys_Anthem_001693963
Insys_Anthem_001693965                   Insys_Anthem_001693965
Insys_Anthem_001694007                   Insys_Anthem_001694007
Insys_Anthem_001694009                   Insys_Anthem_001694009
Insys_Anthem_001694020                   Insys_Anthem_001694020
Insys_Anthem_001694027                   Insys_Anthem_001694027
Insys_Anthem_001694034                   Insys_Anthem_001694034
Insys_Anthem_001694038                   Insys_Anthem_001694038
Insys_Anthem_001694056                   Insys_Anthem_001694056
Insys_Anthem_001694059                   Insys_Anthem_001694059
Insys_Anthem_001694085                   Insys_Anthem_001694085
Insys_Anthem_001694090                   Insys_Anthem_001694090
Insys_Anthem_001694114                   Insys_Anthem_001694114

                                                    2070
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2072 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001694116                   Insys_Anthem_001694116
Insys_Anthem_001694124                   Insys_Anthem_001694124
Insys_Anthem_001694132                   Insys_Anthem_001694132
Insys_Anthem_001694163                   Insys_Anthem_001694163
Insys_Anthem_001694215                   Insys_Anthem_001694215
Insys_Anthem_001694224                   Insys_Anthem_001694224
Insys_Anthem_001694233                   Insys_Anthem_001694233
Insys_Anthem_001694238                   Insys_Anthem_001694238
Insys_Anthem_001694332                   Insys_Anthem_001694332
Insys_Anthem_001694336                   Insys_Anthem_001694336
Insys_Anthem_001694342                   Insys_Anthem_001694342
Insys_Anthem_001694348                   Insys_Anthem_001694348
Insys_Anthem_001694355                   Insys_Anthem_001694355
Insys_Anthem_001694367                   Insys_Anthem_001694367
Insys_Anthem_001694385                   Insys_Anthem_001694385
Insys_Anthem_001694389                   Insys_Anthem_001694389
Insys_Anthem_001694492                   Insys_Anthem_001694492
Insys_Anthem_001694500                   Insys_Anthem_001694500
Insys_Anthem_001694513                   Insys_Anthem_001694513
Insys_Anthem_001694519                   Insys_Anthem_001694519
Insys_Anthem_001694525                   Insys_Anthem_001694525
Insys_Anthem_001694529                   Insys_Anthem_001694529
Insys_Anthem_001694535                   Insys_Anthem_001694535
Insys_Anthem_001694540                   Insys_Anthem_001694540
Insys_Anthem_001694543                   Insys_Anthem_001694543
Insys_Anthem_001694644                   Insys_Anthem_001694644
Insys_Anthem_001694648                   Insys_Anthem_001694648
Insys_Anthem_001694649                   Insys_Anthem_001694649
Insys_Anthem_001694651                   Insys_Anthem_001694651
Insys_Anthem_001694652                   Insys_Anthem_001694652
Insys_Anthem_001694658                   Insys_Anthem_001694658
Insys_Anthem_001694660                   Insys_Anthem_001694660
Insys_Anthem_001694672                   Insys_Anthem_001694672
Insys_Anthem_001694673                   Insys_Anthem_001694673
Insys_Anthem_001694676                   Insys_Anthem_001694676
Insys_Anthem_001694677                   Insys_Anthem_001694677
Insys_Anthem_001694686                   Insys_Anthem_001694686
Insys_Anthem_001694687                   Insys_Anthem_001694687
Insys_Anthem_001694689                   Insys_Anthem_001694689
Insys_Anthem_001694694                   Insys_Anthem_001694694
Insys_Anthem_001694703                   Insys_Anthem_001694703
Insys_Anthem_001694800                   Insys_Anthem_001694800
Insys_Anthem_001694808                   Insys_Anthem_001694808
Insys_Anthem_001694813                   Insys_Anthem_001694813
Insys_Anthem_001694820                   Insys_Anthem_001694820
Insys_Anthem_001694825                   Insys_Anthem_001694825
Insys_Anthem_001694826                   Insys_Anthem_001694826

                                                    2071
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2073 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001694835                   Insys_Anthem_001694835
Insys_Anthem_001694838                   Insys_Anthem_001694838
Insys_Anthem_001694846                   Insys_Anthem_001694846
Insys_Anthem_001694854                   Insys_Anthem_001694854
Insys_Anthem_001695070                   Insys_Anthem_001695070
Insys_Anthem_001695087                   Insys_Anthem_001695087
Insys_Anthem_001695088                   Insys_Anthem_001695088
Insys_Anthem_001695089                   Insys_Anthem_001695089
Insys_Anthem_001695103                   Insys_Anthem_001695103
Insys_Anthem_001695107                   Insys_Anthem_001695107
Insys_Anthem_001695108                   Insys_Anthem_001695108
Insys_Anthem_001695112                   Insys_Anthem_001695112
Insys_Anthem_001695117                   Insys_Anthem_001695117
Insys_Anthem_001695124                   Insys_Anthem_001695124
Insys_Anthem_001695132                   Insys_Anthem_001695132
Insys_Anthem_001695139                   Insys_Anthem_001695139
Insys_Anthem_001695141                   Insys_Anthem_001695141
Insys_Anthem_001695145                   Insys_Anthem_001695145
Insys_Anthem_001695158                   Insys_Anthem_001695158
Insys_Anthem_001695171                   Insys_Anthem_001695171
Insys_Anthem_001695172                   Insys_Anthem_001695172
Insys_Anthem_001695176                   Insys_Anthem_001695176
Insys_Anthem_001695177                   Insys_Anthem_001695177
Insys_Anthem_001695184                   Insys_Anthem_001695184
Insys_Anthem_001695226                   Insys_Anthem_001695226
Insys_Anthem_001695228                   Insys_Anthem_001695228
Insys_Anthem_001695240                   Insys_Anthem_001695240
Insys_Anthem_001695252                   Insys_Anthem_001695252
Insys_Anthem_001695257                   Insys_Anthem_001695257
Insys_Anthem_001695263                   Insys_Anthem_001695263
Insys_Anthem_001695271                   Insys_Anthem_001695271
Insys_Anthem_001695274                   Insys_Anthem_001695274
Insys_Anthem_001695282                   Insys_Anthem_001695282
Insys_Anthem_001695292                   Insys_Anthem_001695292
Insys_Anthem_001695295                   Insys_Anthem_001695295
Insys_Anthem_001695297                   Insys_Anthem_001695297
Insys_Anthem_001695316                   Insys_Anthem_001695316
Insys_Anthem_001695322                   Insys_Anthem_001695322
Insys_Anthem_001695337                   Insys_Anthem_001695337
Insys_Anthem_001695344                   Insys_Anthem_001695344
Insys_Anthem_001695360                   Insys_Anthem_001695360
Insys_Anthem_001695380                   Insys_Anthem_001695380
Insys_Anthem_001695387                   Insys_Anthem_001695387
Insys_Anthem_001695392                   Insys_Anthem_001695392
Insys_Anthem_001695394                   Insys_Anthem_001695394
Insys_Anthem_001695525                   Insys_Anthem_001695525
Insys_Anthem_001695532                   Insys_Anthem_001695532

                                                    2072
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2074 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001695538                   Insys_Anthem_001695538
Insys_Anthem_001695541                   Insys_Anthem_001695541
Insys_Anthem_001695548                   Insys_Anthem_001695548
Insys_Anthem_001695556                   Insys_Anthem_001695556
Insys_Anthem_001695566                   Insys_Anthem_001695566
Insys_Anthem_001695578                   Insys_Anthem_001695578
Insys_Anthem_001695581                   Insys_Anthem_001695581
Insys_Anthem_001695622                   Insys_Anthem_001695622
Insys_Anthem_001695630                   Insys_Anthem_001695630
Insys_Anthem_001695638                   Insys_Anthem_001695638
Insys_Anthem_001695642                   Insys_Anthem_001695642
Insys_Anthem_001695663                   Insys_Anthem_001695663
Insys_Anthem_001695760                   Insys_Anthem_001695760
Insys_Anthem_001695769                   Insys_Anthem_001695769
Insys_Anthem_001695771                   Insys_Anthem_001695771
Insys_Anthem_001695773                   Insys_Anthem_001695773
Insys_Anthem_001696091                   Insys_Anthem_001696091
Insys_Anthem_001696094                   Insys_Anthem_001696094
Insys_Anthem_001696095                   Insys_Anthem_001696095
Insys_Anthem_001696103                   Insys_Anthem_001696103
Insys_Anthem_001696104                   Insys_Anthem_001696104
Insys_Anthem_001696111                   Insys_Anthem_001696111
Insys_Anthem_001696113                   Insys_Anthem_001696113
Insys_Anthem_001696127                   Insys_Anthem_001696127
Insys_Anthem_001696258                   Insys_Anthem_001696258
Insys_Anthem_001696339                   Insys_Anthem_001696339
Insys_Anthem_001696503                   Insys_Anthem_001696503
Insys_Anthem_001696509                   Insys_Anthem_001696509
Insys_Anthem_001696510                   Insys_Anthem_001696510
Insys_Anthem_001696513                   Insys_Anthem_001696513
Insys_Anthem_001696514                   Insys_Anthem_001696514
Insys_Anthem_001696518                   Insys_Anthem_001696518
Insys_Anthem_001696544                   Insys_Anthem_001696544
Insys_Anthem_001696551                   Insys_Anthem_001696551
Insys_Anthem_001696552                   Insys_Anthem_001696552
Insys_Anthem_001696554                   Insys_Anthem_001696554
Insys_Anthem_001696588                   Insys_Anthem_001696588
Insys_Anthem_001696768                   Insys_Anthem_001696768
Insys_Anthem_001696789                   Insys_Anthem_001696789
Insys_Anthem_001696796                   Insys_Anthem_001696796
Insys_Anthem_001696805                   Insys_Anthem_001696805
Insys_Anthem_001696811                   Insys_Anthem_001696811
Insys_Anthem_001696971                   Insys_Anthem_001696971
Insys_Anthem_001697021                   Insys_Anthem_001697021
Insys_Anthem_001697735                   Insys_Anthem_001697735
Insys_Anthem_001697746                   Insys_Anthem_001697746
Insys_Anthem_001697758                   Insys_Anthem_001697758

                                                    2073
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2075 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001697771                   Insys_Anthem_001697771
Insys_Anthem_001697779                   Insys_Anthem_001697779
Insys_Anthem_001697781                   Insys_Anthem_001697781
Insys_Anthem_001697782                   Insys_Anthem_001697782
Insys_Anthem_001697784                   Insys_Anthem_001697784
Insys_Anthem_001697804                   Insys_Anthem_001697804
Insys_Anthem_001697819                   Insys_Anthem_001697819
Insys_Anthem_001697823                   Insys_Anthem_001697823
Insys_Anthem_001697854                   Insys_Anthem_001697854
Insys_Anthem_001697856                   Insys_Anthem_001697856
Insys_Anthem_001697863                   Insys_Anthem_001697863
Insys_Anthem_001697888                   Insys_Anthem_001697888
Insys_Anthem_001697907                   Insys_Anthem_001697907
Insys_Anthem_001697924                   Insys_Anthem_001697924
Insys_Anthem_001697937                   Insys_Anthem_001697937
Insys_Anthem_001697967                   Insys_Anthem_001697967
Insys_Anthem_001697994                   Insys_Anthem_001697994
Insys_Anthem_001698006                   Insys_Anthem_001698006
Insys_Anthem_001698014                   Insys_Anthem_001698014
Insys_Anthem_001698038                   Insys_Anthem_001698038
Insys_Anthem_001698047                   Insys_Anthem_001698047
Insys_Anthem_001698079                   Insys_Anthem_001698079
Insys_Anthem_001698090                   Insys_Anthem_001698090
Insys_Anthem_001698101                   Insys_Anthem_001698101
Insys_Anthem_001698116                   Insys_Anthem_001698116
Insys_Anthem_001698117                   Insys_Anthem_001698117
Insys_Anthem_001698120                   Insys_Anthem_001698120
Insys_Anthem_001698123                   Insys_Anthem_001698123
Insys_Anthem_001698126                   Insys_Anthem_001698126
Insys_Anthem_001698127                   Insys_Anthem_001698127
Insys_Anthem_001698130                   Insys_Anthem_001698130
Insys_Anthem_001698137                   Insys_Anthem_001698137
Insys_Anthem_001698140                   Insys_Anthem_001698140
Insys_Anthem_001698161                   Insys_Anthem_001698161
Insys_Anthem_001698188                   Insys_Anthem_001698188
Insys_Anthem_001698202                   Insys_Anthem_001698202
Insys_Anthem_001698241                   Insys_Anthem_001698241
Insys_Anthem_001698268                   Insys_Anthem_001698268
Insys_Anthem_001698314                   Insys_Anthem_001698314
Insys_Anthem_001698319                   Insys_Anthem_001698319
Insys_Anthem_001698326                   Insys_Anthem_001698326
Insys_Anthem_001698334                   Insys_Anthem_001698334
Insys_Anthem_001698347                   Insys_Anthem_001698347
Insys_Anthem_001698373                   Insys_Anthem_001698373
Insys_Anthem_001698386                   Insys_Anthem_001698386
Insys_Anthem_001698390                   Insys_Anthem_001698390
Insys_Anthem_001698391                   Insys_Anthem_001698391

                                                    2074
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2076 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001698392                   Insys_Anthem_001698392
Insys_Anthem_001698437                   Insys_Anthem_001698437
Insys_Anthem_001698460                   Insys_Anthem_001698460
Insys_Anthem_001698461                   Insys_Anthem_001698461
Insys_Anthem_001698498                   Insys_Anthem_001698498
Insys_Anthem_001698522                   Insys_Anthem_001698522
Insys_Anthem_001698535                   Insys_Anthem_001698535
Insys_Anthem_001698539                   Insys_Anthem_001698539
Insys_Anthem_001698625                   Insys_Anthem_001698625
Insys_Anthem_001698639                   Insys_Anthem_001698639
Insys_Anthem_001698640                   Insys_Anthem_001698640
Insys_Anthem_001698693                   Insys_Anthem_001698693
Insys_Anthem_001698696                   Insys_Anthem_001698696
Insys_Anthem_001698721                   Insys_Anthem_001698721
Insys_Anthem_001698735                   Insys_Anthem_001698735
Insys_Anthem_001698809                   Insys_Anthem_001698809
Insys_Anthem_001698811                   Insys_Anthem_001698811
Insys_Anthem_001698858                   Insys_Anthem_001698858
Insys_Anthem_001698914                   Insys_Anthem_001698914
Insys_Anthem_001698988                   Insys_Anthem_001698988
Insys_Anthem_001699017                   Insys_Anthem_001699017
Insys_Anthem_001699056                   Insys_Anthem_001699056
Insys_Anthem_001699090                   Insys_Anthem_001699090
Insys_Anthem_001699094                   Insys_Anthem_001699094
Insys_Anthem_001699128                   Insys_Anthem_001699128
Insys_Anthem_001699142                   Insys_Anthem_001699142
Insys_Anthem_001699221                   Insys_Anthem_001699221
Insys_Anthem_001699294                   Insys_Anthem_001699294
Insys_Anthem_001699308                   Insys_Anthem_001699308
Insys_Anthem_001699315                   Insys_Anthem_001699315
Insys_Anthem_001699340                   Insys_Anthem_001699340
Insys_Anthem_001699352                   Insys_Anthem_001699352
Insys_Anthem_001699381                   Insys_Anthem_001699381
Insys_Anthem_001699414                   Insys_Anthem_001699414
Insys_Anthem_001699451                   Insys_Anthem_001699451
Insys_Anthem_001699473                   Insys_Anthem_001699473
Insys_Anthem_001699506                   Insys_Anthem_001699506
Insys_Anthem_001699510                   Insys_Anthem_001699510
Insys_Anthem_001699512                   Insys_Anthem_001699512
Insys_Anthem_001699604                   Insys_Anthem_001699604
Insys_Anthem_001699624                   Insys_Anthem_001699624
Insys_Anthem_001699660                   Insys_Anthem_001699660
Insys_Anthem_001699664                   Insys_Anthem_001699664
Insys_Anthem_001699676                   Insys_Anthem_001699676
Insys_Anthem_001699677                   Insys_Anthem_001699677
Insys_Anthem_001699681                   Insys_Anthem_001699681
Insys_Anthem_001699687                   Insys_Anthem_001699687

                                                    2075
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2077 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001699704                   Insys_Anthem_001699704
Insys_Anthem_001699790                   Insys_Anthem_001699790
Insys_Anthem_001699848                   Insys_Anthem_001699848
Insys_Anthem_001699884                   Insys_Anthem_001699884
Insys_Anthem_001699948                   Insys_Anthem_001699948
Insys_Anthem_001699989                   Insys_Anthem_001699989
Insys_Anthem_001699993                   Insys_Anthem_001699993
Insys_Anthem_001700012                   Insys_Anthem_001700012
Insys_Anthem_001700036                   Insys_Anthem_001700036
Insys_Anthem_001700073                   Insys_Anthem_001700073
Insys_Anthem_001700075                   Insys_Anthem_001700075
Insys_Anthem_001700085                   Insys_Anthem_001700085
Insys_Anthem_001700086                   Insys_Anthem_001700086
Insys_Anthem_001700106                   Insys_Anthem_001700106
Insys_Anthem_001700137                   Insys_Anthem_001700137
Insys_Anthem_001700187                   Insys_Anthem_001700187
Insys_Anthem_001700191                   Insys_Anthem_001700191
Insys_Anthem_001700194                   Insys_Anthem_001700194
Insys_Anthem_001700208                   Insys_Anthem_001700208
Insys_Anthem_001700216                   Insys_Anthem_001700216
Insys_Anthem_001700221                   Insys_Anthem_001700221
Insys_Anthem_001700277                   Insys_Anthem_001700277
Insys_Anthem_001700308                   Insys_Anthem_001700308
Insys_Anthem_001700325                   Insys_Anthem_001700325
Insys_Anthem_001700410                   Insys_Anthem_001700410
Insys_Anthem_001700411                   Insys_Anthem_001700411
Insys_Anthem_001700432                   Insys_Anthem_001700432
Insys_Anthem_001700434                   Insys_Anthem_001700434
Insys_Anthem_001700481                   Insys_Anthem_001700481
Insys_Anthem_001700483                   Insys_Anthem_001700483
Insys_Anthem_001700502                   Insys_Anthem_001700502
Insys_Anthem_001700551                   Insys_Anthem_001700551
Insys_Anthem_001700604                   Insys_Anthem_001700604
Insys_Anthem_001700613                   Insys_Anthem_001700613
Insys_Anthem_001700619                   Insys_Anthem_001700619
Insys_Anthem_001700769                   Insys_Anthem_001700769
Insys_Anthem_001700835                   Insys_Anthem_001700835
Insys_Anthem_001700859                   Insys_Anthem_001700859
Insys_Anthem_001700886                   Insys_Anthem_001700886
Insys_Anthem_001700887                   Insys_Anthem_001700887
Insys_Anthem_001700895                   Insys_Anthem_001700895
Insys_Anthem_001700909                   Insys_Anthem_001700909
Insys_Anthem_001700981                   Insys_Anthem_001700981
Insys_Anthem_001700991                   Insys_Anthem_001700991
Insys_Anthem_001701030                   Insys_Anthem_001701030
Insys_Anthem_001701048                   Insys_Anthem_001701048
Insys_Anthem_001701054                   Insys_Anthem_001701054

                                                    2076
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2078 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001701075                   Insys_Anthem_001701075
Insys_Anthem_001701113                   Insys_Anthem_001701113
Insys_Anthem_001701123                   Insys_Anthem_001701123
Insys_Anthem_001701184                   Insys_Anthem_001701184
Insys_Anthem_001701233                   Insys_Anthem_001701233
Insys_Anthem_001701306                   Insys_Anthem_001701306
Insys_Anthem_001701324                   Insys_Anthem_001701324
Insys_Anthem_001701330                   Insys_Anthem_001701330
Insys_Anthem_001701341                   Insys_Anthem_001701341
Insys_Anthem_001701369                   Insys_Anthem_001701369
Insys_Anthem_001701407                   Insys_Anthem_001701407
Insys_Anthem_001701415                   Insys_Anthem_001701415
Insys_Anthem_001701561                   Insys_Anthem_001701561
Insys_Anthem_001701565                   Insys_Anthem_001701565
Insys_Anthem_001701573                   Insys_Anthem_001701573
Insys_Anthem_001701584                   Insys_Anthem_001701584
Insys_Anthem_001701617                   Insys_Anthem_001701617
Insys_Anthem_001701658                   Insys_Anthem_001701658
Insys_Anthem_001701729                   Insys_Anthem_001701729
Insys_Anthem_001701732                   Insys_Anthem_001701732
Insys_Anthem_001701734                   Insys_Anthem_001701734
Insys_Anthem_001701735                   Insys_Anthem_001701735
Insys_Anthem_001701736                   Insys_Anthem_001701736
Insys_Anthem_001701737                   Insys_Anthem_001701737
Insys_Anthem_001701796                   Insys_Anthem_001701796
Insys_Anthem_001701829                   Insys_Anthem_001701829
Insys_Anthem_001701839                   Insys_Anthem_001701839
Insys_Anthem_001701916                   Insys_Anthem_001701916
Insys_Anthem_001701921                   Insys_Anthem_001701921
Insys_Anthem_001701966                   Insys_Anthem_001701966
Insys_Anthem_001701995                   Insys_Anthem_001701995
Insys_Anthem_001702046                   Insys_Anthem_001702046
Insys_Anthem_001702067                   Insys_Anthem_001702067
Insys_Anthem_001702093                   Insys_Anthem_001702093
Insys_Anthem_001702112                   Insys_Anthem_001702112
Insys_Anthem_001702133                   Insys_Anthem_001702133
Insys_Anthem_001702154                   Insys_Anthem_001702154
Insys_Anthem_001702169                   Insys_Anthem_001702169
Insys_Anthem_001702194                   Insys_Anthem_001702194
Insys_Anthem_001702207                   Insys_Anthem_001702207
Insys_Anthem_001702216                   Insys_Anthem_001702216
Insys_Anthem_001702221                   Insys_Anthem_001702221
Insys_Anthem_001702263                   Insys_Anthem_001702263
Insys_Anthem_001702265                   Insys_Anthem_001702265
Insys_Anthem_001702279                   Insys_Anthem_001702279
Insys_Anthem_001702280                   Insys_Anthem_001702280
Insys_Anthem_001702289                   Insys_Anthem_001702289

                                                    2077
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2079 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001702314                   Insys_Anthem_001702314
Insys_Anthem_001702317                   Insys_Anthem_001702317
Insys_Anthem_001702358                   Insys_Anthem_001702358
Insys_Anthem_001702396                   Insys_Anthem_001702396
Insys_Anthem_001702449                   Insys_Anthem_001702449
Insys_Anthem_001702535                   Insys_Anthem_001702535
Insys_Anthem_001702549                   Insys_Anthem_001702549
Insys_Anthem_001702560                   Insys_Anthem_001702560
Insys_Anthem_001702569                   Insys_Anthem_001702569
Insys_Anthem_001702593                   Insys_Anthem_001702593
Insys_Anthem_001702605                   Insys_Anthem_001702605
Insys_Anthem_001702623                   Insys_Anthem_001702623
Insys_Anthem_001702661                   Insys_Anthem_001702661
Insys_Anthem_001702744                   Insys_Anthem_001702744
Insys_Anthem_001702764                   Insys_Anthem_001702764
Insys_Anthem_001702775                   Insys_Anthem_001702775
Insys_Anthem_001702804                   Insys_Anthem_001702804
Insys_Anthem_001702828                   Insys_Anthem_001702828
Insys_Anthem_001702855                   Insys_Anthem_001702855
Insys_Anthem_001702885                   Insys_Anthem_001702885
Insys_Anthem_001702894                   Insys_Anthem_001702894
Insys_Anthem_001702897                   Insys_Anthem_001702897
Insys_Anthem_001702965                   Insys_Anthem_001702965
Insys_Anthem_001702972                   Insys_Anthem_001702972
Insys_Anthem_001703012                   Insys_Anthem_001703012
Insys_Anthem_001703077                   Insys_Anthem_001703077
Insys_Anthem_001703092                   Insys_Anthem_001703092
Insys_Anthem_001703206                   Insys_Anthem_001703206
Insys_Anthem_001703216                   Insys_Anthem_001703216
Insys_Anthem_001703227                   Insys_Anthem_001703227
Insys_Anthem_001703281                   Insys_Anthem_001703281
Insys_Anthem_001703297                   Insys_Anthem_001703297
Insys_Anthem_001703303                   Insys_Anthem_001703303
Insys_Anthem_001703315                   Insys_Anthem_001703315
Insys_Anthem_001703322                   Insys_Anthem_001703322
Insys_Anthem_001703333                   Insys_Anthem_001703333
Insys_Anthem_001703381                   Insys_Anthem_001703381
Insys_Anthem_001703393                   Insys_Anthem_001703393
Insys_Anthem_001703407                   Insys_Anthem_001703407
Insys_Anthem_001703445                   Insys_Anthem_001703445
Insys_Anthem_001703477                   Insys_Anthem_001703477
Insys_Anthem_001703486                   Insys_Anthem_001703486
Insys_Anthem_001703492                   Insys_Anthem_001703492
Insys_Anthem_001703552                   Insys_Anthem_001703552
Insys_Anthem_001703612                   Insys_Anthem_001703612
Insys_Anthem_001703660                   Insys_Anthem_001703660
Insys_Anthem_001703818                   Insys_Anthem_001703818

                                                    2078
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2080 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001703911                   Insys_Anthem_001703911
Insys_Anthem_001703930                   Insys_Anthem_001703930
Insys_Anthem_001703957                   Insys_Anthem_001703957
Insys_Anthem_001703960                   Insys_Anthem_001703960
Insys_Anthem_001703976                   Insys_Anthem_001703976
Insys_Anthem_001704092                   Insys_Anthem_001704092
Insys_Anthem_001704193                   Insys_Anthem_001704193
Insys_Anthem_001704247                   Insys_Anthem_001704247
Insys_Anthem_001704265                   Insys_Anthem_001704265
Insys_Anthem_001704282                   Insys_Anthem_001704282
Insys_Anthem_001704289                   Insys_Anthem_001704289
Insys_Anthem_001704371                   Insys_Anthem_001704371
Insys_Anthem_001704403                   Insys_Anthem_001704403
Insys_Anthem_001704438                   Insys_Anthem_001704438
Insys_Anthem_001704449                   Insys_Anthem_001704449
Insys_Anthem_001704472                   Insys_Anthem_001704472
Insys_Anthem_001704566                   Insys_Anthem_001704566
Insys_Anthem_001704574                   Insys_Anthem_001704574
Insys_Anthem_001704601                   Insys_Anthem_001704601
Insys_Anthem_001704687                   Insys_Anthem_001704687
Insys_Anthem_001704708                   Insys_Anthem_001704708
Insys_Anthem_001704709                   Insys_Anthem_001704709
Insys_Anthem_001704710                   Insys_Anthem_001704710
Insys_Anthem_001704713                   Insys_Anthem_001704713
Insys_Anthem_001704714                   Insys_Anthem_001704714
Insys_Anthem_001704727                   Insys_Anthem_001704727
Insys_Anthem_001704736                   Insys_Anthem_001704736
Insys_Anthem_001704753                   Insys_Anthem_001704753
Insys_Anthem_001704775                   Insys_Anthem_001704775
Insys_Anthem_001704795                   Insys_Anthem_001704795
Insys_Anthem_001704829                   Insys_Anthem_001704829
Insys_Anthem_001704832                   Insys_Anthem_001704832
Insys_Anthem_001704846                   Insys_Anthem_001704846
Insys_Anthem_001704847                   Insys_Anthem_001704847
Insys_Anthem_001704954                   Insys_Anthem_001704954
Insys_Anthem_001704966                   Insys_Anthem_001704966
Insys_Anthem_001704968                   Insys_Anthem_001704968
Insys_Anthem_001705025                   Insys_Anthem_001705025
Insys_Anthem_001705027                   Insys_Anthem_001705027
Insys_Anthem_001705036                   Insys_Anthem_001705036
Insys_Anthem_001705049                   Insys_Anthem_001705049
Insys_Anthem_001705053                   Insys_Anthem_001705053
Insys_Anthem_001705062                   Insys_Anthem_001705062
Insys_Anthem_001705072                   Insys_Anthem_001705072
Insys_Anthem_001705099                   Insys_Anthem_001705099
Insys_Anthem_001705124                   Insys_Anthem_001705124
Insys_Anthem_001705252                   Insys_Anthem_001705252

                                                    2079
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2081 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001705314                   Insys_Anthem_001705314
Insys_Anthem_001705334                   Insys_Anthem_001705334
Insys_Anthem_001705351                   Insys_Anthem_001705351
Insys_Anthem_001705385                   Insys_Anthem_001705385
Insys_Anthem_001705406                   Insys_Anthem_001705406
Insys_Anthem_001705431                   Insys_Anthem_001705431
Insys_Anthem_001705435                   Insys_Anthem_001705435
Insys_Anthem_001705504                   Insys_Anthem_001705504
Insys_Anthem_001705508                   Insys_Anthem_001705508
Insys_Anthem_001705542                   Insys_Anthem_001705542
Insys_Anthem_001705554                   Insys_Anthem_001705554
Insys_Anthem_001705577                   Insys_Anthem_001705577
Insys_Anthem_001705596                   Insys_Anthem_001705596
Insys_Anthem_001705634                   Insys_Anthem_001705634
Insys_Anthem_001705661                   Insys_Anthem_001705661
Insys_Anthem_001705703                   Insys_Anthem_001705703
Insys_Anthem_001705711                   Insys_Anthem_001705711
Insys_Anthem_001705745                   Insys_Anthem_001705745
Insys_Anthem_001705774                   Insys_Anthem_001705774
Insys_Anthem_001705781                   Insys_Anthem_001705781
Insys_Anthem_001705813                   Insys_Anthem_001705813
Insys_Anthem_001705827                   Insys_Anthem_001705827
Insys_Anthem_001705836                   Insys_Anthem_001705836
Insys_Anthem_001705900                   Insys_Anthem_001705900
Insys_Anthem_001705912                   Insys_Anthem_001705912
Insys_Anthem_001705989                   Insys_Anthem_001705989
Insys_Anthem_001706032                   Insys_Anthem_001706032
Insys_Anthem_001706104                   Insys_Anthem_001706104
Insys_Anthem_001706113                   Insys_Anthem_001706113
Insys_Anthem_001706124                   Insys_Anthem_001706124
Insys_Anthem_001706145                   Insys_Anthem_001706145
Insys_Anthem_001706202                   Insys_Anthem_001706202
Insys_Anthem_001706205                   Insys_Anthem_001706205
Insys_Anthem_001706206                   Insys_Anthem_001706206
Insys_Anthem_001706232                   Insys_Anthem_001706232
Insys_Anthem_001706264                   Insys_Anthem_001706264
Insys_Anthem_001706344                   Insys_Anthem_001706344
Insys_Anthem_001706349                   Insys_Anthem_001706349
Insys_Anthem_001706397                   Insys_Anthem_001706397
Insys_Anthem_001706423                   Insys_Anthem_001706423
Insys_Anthem_001706448                   Insys_Anthem_001706448
Insys_Anthem_001706467                   Insys_Anthem_001706467
Insys_Anthem_001706469                   Insys_Anthem_001706469
Insys_Anthem_001706502                   Insys_Anthem_001706502
Insys_Anthem_001706558                   Insys_Anthem_001706558
Insys_Anthem_001706651                   Insys_Anthem_001706651
Insys_Anthem_001706689                   Insys_Anthem_001706689

                                                    2080
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2082 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001706720                   Insys_Anthem_001706720
Insys_Anthem_001706728                   Insys_Anthem_001706728
Insys_Anthem_001706785                   Insys_Anthem_001706785
Insys_Anthem_001706787                   Insys_Anthem_001706787
Insys_Anthem_001706791                   Insys_Anthem_001706791
Insys_Anthem_001706895                   Insys_Anthem_001706895
Insys_Anthem_001706905                   Insys_Anthem_001706905
Insys_Anthem_001706914                   Insys_Anthem_001706914
Insys_Anthem_001706922                   Insys_Anthem_001706922
Insys_Anthem_001706949                   Insys_Anthem_001706949
Insys_Anthem_001707007                   Insys_Anthem_001707007
Insys_Anthem_001707034                   Insys_Anthem_001707034
Insys_Anthem_001707059                   Insys_Anthem_001707059
Insys_Anthem_001707106                   Insys_Anthem_001707106
Insys_Anthem_001707126                   Insys_Anthem_001707126
Insys_Anthem_001707132                   Insys_Anthem_001707132
Insys_Anthem_001707188                   Insys_Anthem_001707188
Insys_Anthem_001707196                   Insys_Anthem_001707196
Insys_Anthem_001707203                   Insys_Anthem_001707203
Insys_Anthem_001707227                   Insys_Anthem_001707227
Insys_Anthem_001707231                   Insys_Anthem_001707231
Insys_Anthem_001707334                   Insys_Anthem_001707334
Insys_Anthem_001707335                   Insys_Anthem_001707335
Insys_Anthem_001707394                   Insys_Anthem_001707394
Insys_Anthem_001707490                   Insys_Anthem_001707490
Insys_Anthem_001707512                   Insys_Anthem_001707512
Insys_Anthem_001707544                   Insys_Anthem_001707544
Insys_Anthem_001707573                   Insys_Anthem_001707573
Insys_Anthem_001707575                   Insys_Anthem_001707575
Insys_Anthem_001707584                   Insys_Anthem_001707584
Insys_Anthem_001707598                   Insys_Anthem_001707598
Insys_Anthem_001707678                   Insys_Anthem_001707678
Insys_Anthem_001707793                   Insys_Anthem_001707793
Insys_Anthem_001707807                   Insys_Anthem_001707807
Insys_Anthem_001707845                   Insys_Anthem_001707845
Insys_Anthem_001707872                   Insys_Anthem_001707872
Insys_Anthem_001707890                   Insys_Anthem_001707890
Insys_Anthem_001707895                   Insys_Anthem_001707895
Insys_Anthem_001707926                   Insys_Anthem_001707926
Insys_Anthem_001707952                   Insys_Anthem_001707952
Insys_Anthem_001707961                   Insys_Anthem_001707961
Insys_Anthem_001708009                   Insys_Anthem_001708009
Insys_Anthem_001708010                   Insys_Anthem_001708010
Insys_Anthem_001708015                   Insys_Anthem_001708015
Insys_Anthem_001708022                   Insys_Anthem_001708022
Insys_Anthem_001708096                   Insys_Anthem_001708096
Insys_Anthem_001708113                   Insys_Anthem_001708113

                                                    2081
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2083 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001708157                   Insys_Anthem_001708157
Insys_Anthem_001708180                   Insys_Anthem_001708180
Insys_Anthem_001708185                   Insys_Anthem_001708185
Insys_Anthem_001708192                   Insys_Anthem_001708192
Insys_Anthem_001708201                   Insys_Anthem_001708201
Insys_Anthem_001708205                   Insys_Anthem_001708205
Insys_Anthem_001708215                   Insys_Anthem_001708215
Insys_Anthem_001708240                   Insys_Anthem_001708240
Insys_Anthem_001708249                   Insys_Anthem_001708249
Insys_Anthem_001708253                   Insys_Anthem_001708253
Insys_Anthem_001708255                   Insys_Anthem_001708255
Insys_Anthem_001708322                   Insys_Anthem_001708322
Insys_Anthem_001708334                   Insys_Anthem_001708334
Insys_Anthem_001708366                   Insys_Anthem_001708366
Insys_Anthem_001708395                   Insys_Anthem_001708395
Insys_Anthem_001708485                   Insys_Anthem_001708485
Insys_Anthem_001708523                   Insys_Anthem_001708523
Insys_Anthem_001708526                   Insys_Anthem_001708526
Insys_Anthem_001708533                   Insys_Anthem_001708533
Insys_Anthem_001708543                   Insys_Anthem_001708543
Insys_Anthem_001708544                   Insys_Anthem_001708544
Insys_Anthem_001708546                   Insys_Anthem_001708546
Insys_Anthem_001708550                   Insys_Anthem_001708550
Insys_Anthem_001708592                   Insys_Anthem_001708592
Insys_Anthem_001708598                   Insys_Anthem_001708598
Insys_Anthem_001708611                   Insys_Anthem_001708611
Insys_Anthem_001708633                   Insys_Anthem_001708633
Insys_Anthem_001708635                   Insys_Anthem_001708635
Insys_Anthem_001708655                   Insys_Anthem_001708655
Insys_Anthem_001708658                   Insys_Anthem_001708658
Insys_Anthem_001708665                   Insys_Anthem_001708665
Insys_Anthem_001708693                   Insys_Anthem_001708693
Insys_Anthem_001708694                   Insys_Anthem_001708694
Insys_Anthem_001708711                   Insys_Anthem_001708711
Insys_Anthem_001708730                   Insys_Anthem_001708730
Insys_Anthem_001708740                   Insys_Anthem_001708740
Insys_Anthem_001708768                   Insys_Anthem_001708768
Insys_Anthem_001708782                   Insys_Anthem_001708782
Insys_Anthem_001708803                   Insys_Anthem_001708803
Insys_Anthem_001708813                   Insys_Anthem_001708813
Insys_Anthem_001708844                   Insys_Anthem_001708844
Insys_Anthem_001708869                   Insys_Anthem_001708869
Insys_Anthem_001708916                   Insys_Anthem_001708916
Insys_Anthem_001708920                   Insys_Anthem_001708920
Insys_Anthem_001708924                   Insys_Anthem_001708924
Insys_Anthem_001708925                   Insys_Anthem_001708925
Insys_Anthem_001708927                   Insys_Anthem_001708927

                                                    2082
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2084 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001708977                   Insys_Anthem_001708977
Insys_Anthem_001709002                   Insys_Anthem_001709002
Insys_Anthem_001709085                   Insys_Anthem_001709085
Insys_Anthem_001709099                   Insys_Anthem_001709099
Insys_Anthem_001709105                   Insys_Anthem_001709105
Insys_Anthem_001709121                   Insys_Anthem_001709121
Insys_Anthem_001709142                   Insys_Anthem_001709142
Insys_Anthem_001709144                   Insys_Anthem_001709144
Insys_Anthem_001709192                   Insys_Anthem_001709192
Insys_Anthem_001709199                   Insys_Anthem_001709199
Insys_Anthem_001709202                   Insys_Anthem_001709202
Insys_Anthem_001709231                   Insys_Anthem_001709231
Insys_Anthem_001709238                   Insys_Anthem_001709238
Insys_Anthem_001709253                   Insys_Anthem_001709253
Insys_Anthem_001709290                   Insys_Anthem_001709290
Insys_Anthem_001709333                   Insys_Anthem_001709333
Insys_Anthem_001709355                   Insys_Anthem_001709355
Insys_Anthem_001709397                   Insys_Anthem_001709397
Insys_Anthem_001709403                   Insys_Anthem_001709403
Insys_Anthem_001709436                   Insys_Anthem_001709436
Insys_Anthem_001709451                   Insys_Anthem_001709451
Insys_Anthem_001709471                   Insys_Anthem_001709471
Insys_Anthem_001709525                   Insys_Anthem_001709525
Insys_Anthem_001709527                   Insys_Anthem_001709527
Insys_Anthem_001709537                   Insys_Anthem_001709537
Insys_Anthem_001709653                   Insys_Anthem_001709653
Insys_Anthem_001709669                   Insys_Anthem_001709669
Insys_Anthem_001709687                   Insys_Anthem_001709687
Insys_Anthem_001709700                   Insys_Anthem_001709700
Insys_Anthem_001709720                   Insys_Anthem_001709720
Insys_Anthem_001709732                   Insys_Anthem_001709732
Insys_Anthem_001709778                   Insys_Anthem_001709778
Insys_Anthem_001709839                   Insys_Anthem_001709839
Insys_Anthem_001709853                   Insys_Anthem_001709853
Insys_Anthem_001709888                   Insys_Anthem_001709888
Insys_Anthem_001709949                   Insys_Anthem_001709949
Insys_Anthem_001710001                   Insys_Anthem_001710001
Insys_Anthem_001710034                   Insys_Anthem_001710034
Insys_Anthem_001710035                   Insys_Anthem_001710035
Insys_Anthem_001710078                   Insys_Anthem_001710078
Insys_Anthem_001710113                   Insys_Anthem_001710113
Insys_Anthem_001710174                   Insys_Anthem_001710174
Insys_Anthem_001710176                   Insys_Anthem_001710176
Insys_Anthem_001710222                   Insys_Anthem_001710222
Insys_Anthem_001710274                   Insys_Anthem_001710274
Insys_Anthem_001710280                   Insys_Anthem_001710280
Insys_Anthem_001710325                   Insys_Anthem_001710325

                                                    2083
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2085 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001710341                   Insys_Anthem_001710341
Insys_Anthem_001710345                   Insys_Anthem_001710345
Insys_Anthem_001710383                   Insys_Anthem_001710383
Insys_Anthem_001710468                   Insys_Anthem_001710468
Insys_Anthem_001710495                   Insys_Anthem_001710495
Insys_Anthem_001710536                   Insys_Anthem_001710536
Insys_Anthem_001710550                   Insys_Anthem_001710550
Insys_Anthem_001710576                   Insys_Anthem_001710576
Insys_Anthem_001710598                   Insys_Anthem_001710598
Insys_Anthem_001710603                   Insys_Anthem_001710603
Insys_Anthem_001710609                   Insys_Anthem_001710609
Insys_Anthem_001710652                   Insys_Anthem_001710652
Insys_Anthem_001710653                   Insys_Anthem_001710653
Insys_Anthem_001710658                   Insys_Anthem_001710658
Insys_Anthem_001710665                   Insys_Anthem_001710665
Insys_Anthem_001710669                   Insys_Anthem_001710669
Insys_Anthem_001710686                   Insys_Anthem_001710686
Insys_Anthem_001710729                   Insys_Anthem_001710729
Insys_Anthem_001710763                   Insys_Anthem_001710763
Insys_Anthem_001710767                   Insys_Anthem_001710767
Insys_Anthem_001710771                   Insys_Anthem_001710771
Insys_Anthem_001710815                   Insys_Anthem_001710815
Insys_Anthem_001710820                   Insys_Anthem_001710820
Insys_Anthem_001710821                   Insys_Anthem_001710821
Insys_Anthem_001710822                   Insys_Anthem_001710822
Insys_Anthem_001710823                   Insys_Anthem_001710823
Insys_Anthem_001710824                   Insys_Anthem_001710824
Insys_Anthem_001710844                   Insys_Anthem_001710844
Insys_Anthem_001710862                   Insys_Anthem_001710862
Insys_Anthem_001710875                   Insys_Anthem_001710875
Insys_Anthem_001710898                   Insys_Anthem_001710898
Insys_Anthem_001710922                   Insys_Anthem_001710922
Insys_Anthem_001710925                   Insys_Anthem_001710925
Insys_Anthem_001710931                   Insys_Anthem_001710931
Insys_Anthem_001710958                   Insys_Anthem_001710958
Insys_Anthem_001710984                   Insys_Anthem_001710984
Insys_Anthem_001711011                   Insys_Anthem_001711011
Insys_Anthem_001711012                   Insys_Anthem_001711012
Insys_Anthem_001711013                   Insys_Anthem_001711013
Insys_Anthem_001711100                   Insys_Anthem_001711100
Insys_Anthem_001711123                   Insys_Anthem_001711123
Insys_Anthem_001711127                   Insys_Anthem_001711127
Insys_Anthem_001711196                   Insys_Anthem_001711196
Insys_Anthem_001711250                   Insys_Anthem_001711250
Insys_Anthem_001711253                   Insys_Anthem_001711253
Insys_Anthem_001711262                   Insys_Anthem_001711262
Insys_Anthem_001711264                   Insys_Anthem_001711264

                                                    2084
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2086 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001711266                   Insys_Anthem_001711266
Insys_Anthem_001711270                   Insys_Anthem_001711270
Insys_Anthem_001711272                   Insys_Anthem_001711272
Insys_Anthem_001711274                   Insys_Anthem_001711274
Insys_Anthem_001711275                   Insys_Anthem_001711275
Insys_Anthem_001711277                   Insys_Anthem_001711277
Insys_Anthem_001711282                   Insys_Anthem_001711282
Insys_Anthem_001711307                   Insys_Anthem_001711307
Insys_Anthem_001711334                   Insys_Anthem_001711334
Insys_Anthem_001711343                   Insys_Anthem_001711343
Insys_Anthem_001711350                   Insys_Anthem_001711350
Insys_Anthem_001711355                   Insys_Anthem_001711355
Insys_Anthem_001711371                   Insys_Anthem_001711371
Insys_Anthem_001711393                   Insys_Anthem_001711393
Insys_Anthem_001711412                   Insys_Anthem_001711412
Insys_Anthem_001711425                   Insys_Anthem_001711425
Insys_Anthem_001711426                   Insys_Anthem_001711426
Insys_Anthem_001711431                   Insys_Anthem_001711431
Insys_Anthem_001711434                   Insys_Anthem_001711434
Insys_Anthem_001711444                   Insys_Anthem_001711444
Insys_Anthem_001711445                   Insys_Anthem_001711445
Insys_Anthem_001711452                   Insys_Anthem_001711452
Insys_Anthem_001711454                   Insys_Anthem_001711454
Insys_Anthem_001711457                   Insys_Anthem_001711457
Insys_Anthem_001711466                   Insys_Anthem_001711466
Insys_Anthem_001711491                   Insys_Anthem_001711491
Insys_Anthem_001711498                   Insys_Anthem_001711498
Insys_Anthem_001711499                   Insys_Anthem_001711499
Insys_Anthem_001711511                   Insys_Anthem_001711511
Insys_Anthem_001711522                   Insys_Anthem_001711522
Insys_Anthem_001711580                   Insys_Anthem_001711580
Insys_Anthem_001711599                   Insys_Anthem_001711599
Insys_Anthem_001711619                   Insys_Anthem_001711619
Insys_Anthem_001711622                   Insys_Anthem_001711622
Insys_Anthem_001711627                   Insys_Anthem_001711627
Insys_Anthem_001711639                   Insys_Anthem_001711639
Insys_Anthem_001711642                   Insys_Anthem_001711642
Insys_Anthem_001711659                   Insys_Anthem_001711659
Insys_Anthem_001711669                   Insys_Anthem_001711669
Insys_Anthem_001711703                   Insys_Anthem_001711703
Insys_Anthem_001711732                   Insys_Anthem_001711732
Insys_Anthem_001711736                   Insys_Anthem_001711736
Insys_Anthem_001711756                   Insys_Anthem_001711756
Insys_Anthem_001711767                   Insys_Anthem_001711767
Insys_Anthem_001711787                   Insys_Anthem_001711787
Insys_Anthem_001711792                   Insys_Anthem_001711792
Insys_Anthem_001711817                   Insys_Anthem_001711817

                                                    2085
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2087 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001711830                   Insys_Anthem_001711830
Insys_Anthem_001711834                   Insys_Anthem_001711834
Insys_Anthem_001711840                   Insys_Anthem_001711840
Insys_Anthem_001711876                   Insys_Anthem_001711876
Insys_Anthem_001711878                   Insys_Anthem_001711878
Insys_Anthem_001711881                   Insys_Anthem_001711881
Insys_Anthem_001711918                   Insys_Anthem_001711918
Insys_Anthem_001711927                   Insys_Anthem_001711927
Insys_Anthem_001711938                   Insys_Anthem_001711938
Insys_Anthem_001711939                   Insys_Anthem_001711939
Insys_Anthem_001711940                   Insys_Anthem_001711940
Insys_Anthem_001711946                   Insys_Anthem_001711946
Insys_Anthem_001711985                   Insys_Anthem_001711985
Insys_Anthem_001712008                   Insys_Anthem_001712008
Insys_Anthem_001712035                   Insys_Anthem_001712035
Insys_Anthem_001712045                   Insys_Anthem_001712045
Insys_Anthem_001712103                   Insys_Anthem_001712103
Insys_Anthem_001712120                   Insys_Anthem_001712120
Insys_Anthem_001712127                   Insys_Anthem_001712127
Insys_Anthem_001712128                   Insys_Anthem_001712128
Insys_Anthem_001712196                   Insys_Anthem_001712196
Insys_Anthem_001712223                   Insys_Anthem_001712223
Insys_Anthem_001712228                   Insys_Anthem_001712228
Insys_Anthem_001712229                   Insys_Anthem_001712229
Insys_Anthem_001712249                   Insys_Anthem_001712249
Insys_Anthem_001712256                   Insys_Anthem_001712256
Insys_Anthem_001712259                   Insys_Anthem_001712259
Insys_Anthem_001712287                   Insys_Anthem_001712287
Insys_Anthem_001712290                   Insys_Anthem_001712290
Insys_Anthem_001712308                   Insys_Anthem_001712308
Insys_Anthem_001712312                   Insys_Anthem_001712312
Insys_Anthem_001712314                   Insys_Anthem_001712314
Insys_Anthem_001712316                   Insys_Anthem_001712316
Insys_Anthem_001712329                   Insys_Anthem_001712329
Insys_Anthem_001712331                   Insys_Anthem_001712331
Insys_Anthem_001712337                   Insys_Anthem_001712337
Insys_Anthem_001712347                   Insys_Anthem_001712347
Insys_Anthem_001712383                   Insys_Anthem_001712383
Insys_Anthem_001712387                   Insys_Anthem_001712387
Insys_Anthem_001712390                   Insys_Anthem_001712390
Insys_Anthem_001712409                   Insys_Anthem_001712409
Insys_Anthem_001712432                   Insys_Anthem_001712432
Insys_Anthem_001712438                   Insys_Anthem_001712438
Insys_Anthem_001712447                   Insys_Anthem_001712447
Insys_Anthem_001712507                   Insys_Anthem_001712507
Insys_Anthem_001712526                   Insys_Anthem_001712526
Insys_Anthem_001712537                   Insys_Anthem_001712537

                                                    2086
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2088 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001712581                   Insys_Anthem_001712581
Insys_Anthem_001712664                   Insys_Anthem_001712664
Insys_Anthem_001712667                   Insys_Anthem_001712667
Insys_Anthem_001712673                   Insys_Anthem_001712673
Insys_Anthem_001712698                   Insys_Anthem_001712698
Insys_Anthem_001712750                   Insys_Anthem_001712750
Insys_Anthem_001712799                   Insys_Anthem_001712799
Insys_Anthem_001712808                   Insys_Anthem_001712808
Insys_Anthem_001712810                   Insys_Anthem_001712810
Insys_Anthem_001712833                   Insys_Anthem_001712833
Insys_Anthem_001712874                   Insys_Anthem_001712874
Insys_Anthem_001712875                   Insys_Anthem_001712875
Insys_Anthem_001712876                   Insys_Anthem_001712876
Insys_Anthem_001712877                   Insys_Anthem_001712877
Insys_Anthem_001712910                   Insys_Anthem_001712910
Insys_Anthem_001712919                   Insys_Anthem_001712919
Insys_Anthem_001712937                   Insys_Anthem_001712937
Insys_Anthem_001712992                   Insys_Anthem_001712992
Insys_Anthem_001712996                   Insys_Anthem_001712996
Insys_Anthem_001713029                   Insys_Anthem_001713029
Insys_Anthem_001713091                   Insys_Anthem_001713091
Insys_Anthem_001713105                   Insys_Anthem_001713105
Insys_Anthem_001713106                   Insys_Anthem_001713106
Insys_Anthem_001713113                   Insys_Anthem_001713113
Insys_Anthem_001713166                   Insys_Anthem_001713166
Insys_Anthem_001713170                   Insys_Anthem_001713170
Insys_Anthem_001713179                   Insys_Anthem_001713179
Insys_Anthem_001713192                   Insys_Anthem_001713192
Insys_Anthem_001713193                   Insys_Anthem_001713193
Insys_Anthem_001713200                   Insys_Anthem_001713200
Insys_Anthem_001713219                   Insys_Anthem_001713219
Insys_Anthem_001713230                   Insys_Anthem_001713230
Insys_Anthem_001713232                   Insys_Anthem_001713232
Insys_Anthem_001713238                   Insys_Anthem_001713238
Insys_Anthem_001713361                   Insys_Anthem_001713361
Insys_Anthem_001713374                   Insys_Anthem_001713374
Insys_Anthem_001713394                   Insys_Anthem_001713394
Insys_Anthem_001713432                   Insys_Anthem_001713432
Insys_Anthem_001713464                   Insys_Anthem_001713464
Insys_Anthem_001713497                   Insys_Anthem_001713497
Insys_Anthem_001713534                   Insys_Anthem_001713534
Insys_Anthem_001713535                   Insys_Anthem_001713535
Insys_Anthem_001713576                   Insys_Anthem_001713576
Insys_Anthem_001713594                   Insys_Anthem_001713594
Insys_Anthem_001713598                   Insys_Anthem_001713598
Insys_Anthem_001713622                   Insys_Anthem_001713622
Insys_Anthem_001713644                   Insys_Anthem_001713644

                                                    2087
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2089 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001713687                   Insys_Anthem_001713687
Insys_Anthem_001713693                   Insys_Anthem_001713693
Insys_Anthem_001713711                   Insys_Anthem_001713711
Insys_Anthem_001713755                   Insys_Anthem_001713755
Insys_Anthem_001713787                   Insys_Anthem_001713787
Insys_Anthem_001713843                   Insys_Anthem_001713843
Insys_Anthem_001713889                   Insys_Anthem_001713889
Insys_Anthem_001713892                   Insys_Anthem_001713892
Insys_Anthem_001713919                   Insys_Anthem_001713919
Insys_Anthem_001713920                   Insys_Anthem_001713920
Insys_Anthem_001713933                   Insys_Anthem_001713933
Insys_Anthem_001713951                   Insys_Anthem_001713951
Insys_Anthem_001713957                   Insys_Anthem_001713957
Insys_Anthem_001713964                   Insys_Anthem_001713964
Insys_Anthem_001713971                   Insys_Anthem_001713971
Insys_Anthem_001713992                   Insys_Anthem_001713992
Insys_Anthem_001714001                   Insys_Anthem_001714001
Insys_Anthem_001714008                   Insys_Anthem_001714008
Insys_Anthem_001714032                   Insys_Anthem_001714032
Insys_Anthem_001714089                   Insys_Anthem_001714089
Insys_Anthem_001714135                   Insys_Anthem_001714135
Insys_Anthem_001714146                   Insys_Anthem_001714146
Insys_Anthem_001714155                   Insys_Anthem_001714155
Insys_Anthem_001714167                   Insys_Anthem_001714167
Insys_Anthem_001714233                   Insys_Anthem_001714233
Insys_Anthem_001714257                   Insys_Anthem_001714257
Insys_Anthem_001714282                   Insys_Anthem_001714282
Insys_Anthem_001714325                   Insys_Anthem_001714325
Insys_Anthem_001714341                   Insys_Anthem_001714341
Insys_Anthem_001714389                   Insys_Anthem_001714389
Insys_Anthem_001714400                   Insys_Anthem_001714400
Insys_Anthem_001714416                   Insys_Anthem_001714416
Insys_Anthem_001714422                   Insys_Anthem_001714422
Insys_Anthem_001714426                   Insys_Anthem_001714426
Insys_Anthem_001714442                   Insys_Anthem_001714442
Insys_Anthem_001714464                   Insys_Anthem_001714464
Insys_Anthem_001714476                   Insys_Anthem_001714476
Insys_Anthem_001714477                   Insys_Anthem_001714477
Insys_Anthem_001714510                   Insys_Anthem_001714510
Insys_Anthem_001714513                   Insys_Anthem_001714513
Insys_Anthem_001714523                   Insys_Anthem_001714523
Insys_Anthem_001714524                   Insys_Anthem_001714524
Insys_Anthem_001714526                   Insys_Anthem_001714526
Insys_Anthem_001714535                   Insys_Anthem_001714535
Insys_Anthem_001714583                   Insys_Anthem_001714583
Insys_Anthem_001714624                   Insys_Anthem_001714624
Insys_Anthem_001714642                   Insys_Anthem_001714642

                                                    2088
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2090 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001714650                   Insys_Anthem_001714650
Insys_Anthem_001714671                   Insys_Anthem_001714671
Insys_Anthem_001714702                   Insys_Anthem_001714702
Insys_Anthem_001714715                   Insys_Anthem_001714715
Insys_Anthem_001714723                   Insys_Anthem_001714723
Insys_Anthem_001714744                   Insys_Anthem_001714744
Insys_Anthem_001714766                   Insys_Anthem_001714766
Insys_Anthem_001714776                   Insys_Anthem_001714776
Insys_Anthem_001714779                   Insys_Anthem_001714779
Insys_Anthem_001714805                   Insys_Anthem_001714805
Insys_Anthem_001714825                   Insys_Anthem_001714825
Insys_Anthem_001714853                   Insys_Anthem_001714853
Insys_Anthem_001714859                   Insys_Anthem_001714859
Insys_Anthem_001714860                   Insys_Anthem_001714860
Insys_Anthem_001714890                   Insys_Anthem_001714890
Insys_Anthem_001714900                   Insys_Anthem_001714900
Insys_Anthem_001714906                   Insys_Anthem_001714906
Insys_Anthem_001714938                   Insys_Anthem_001714938
Insys_Anthem_001714945                   Insys_Anthem_001714945
Insys_Anthem_001714957                   Insys_Anthem_001714957
Insys_Anthem_001714970                   Insys_Anthem_001714970
Insys_Anthem_001715001                   Insys_Anthem_001715001
Insys_Anthem_001715002                   Insys_Anthem_001715002
Insys_Anthem_001715018                   Insys_Anthem_001715018
Insys_Anthem_001715026                   Insys_Anthem_001715026
Insys_Anthem_001715027                   Insys_Anthem_001715027
Insys_Anthem_001715028                   Insys_Anthem_001715028
Insys_Anthem_001715034                   Insys_Anthem_001715034
Insys_Anthem_001715045                   Insys_Anthem_001715045
Insys_Anthem_001715069                   Insys_Anthem_001715069
Insys_Anthem_001715089                   Insys_Anthem_001715089
Insys_Anthem_001715095                   Insys_Anthem_001715095
Insys_Anthem_001715102                   Insys_Anthem_001715102
Insys_Anthem_001715107                   Insys_Anthem_001715107
Insys_Anthem_001715116                   Insys_Anthem_001715116
Insys_Anthem_001715131                   Insys_Anthem_001715131
Insys_Anthem_001715134                   Insys_Anthem_001715134
Insys_Anthem_001715144                   Insys_Anthem_001715144
Insys_Anthem_001715178                   Insys_Anthem_001715178
Insys_Anthem_001715182                   Insys_Anthem_001715182
Insys_Anthem_001715221                   Insys_Anthem_001715221
Insys_Anthem_001715225                   Insys_Anthem_001715225
Insys_Anthem_001715256                   Insys_Anthem_001715256
Insys_Anthem_001715266                   Insys_Anthem_001715266
Insys_Anthem_001715269                   Insys_Anthem_001715269
Insys_Anthem_001715287                   Insys_Anthem_001715287
Insys_Anthem_001715325                   Insys_Anthem_001715325

                                                    2089
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2091 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001715327                   Insys_Anthem_001715327
Insys_Anthem_001715350                   Insys_Anthem_001715350
Insys_Anthem_001715353                   Insys_Anthem_001715353
Insys_Anthem_001715354                   Insys_Anthem_001715354
Insys_Anthem_001715376                   Insys_Anthem_001715376
Insys_Anthem_001715440                   Insys_Anthem_001715440
Insys_Anthem_001715489                   Insys_Anthem_001715489
Insys_Anthem_001715504                   Insys_Anthem_001715504
Insys_Anthem_001715525                   Insys_Anthem_001715525
Insys_Anthem_001715609                   Insys_Anthem_001715609
Insys_Anthem_001715623                   Insys_Anthem_001715623
Insys_Anthem_001715671                   Insys_Anthem_001715671
Insys_Anthem_001715675                   Insys_Anthem_001715675
Insys_Anthem_001715681                   Insys_Anthem_001715681
Insys_Anthem_001715694                   Insys_Anthem_001715694
Insys_Anthem_001715726                   Insys_Anthem_001715726
Insys_Anthem_001715731                   Insys_Anthem_001715731
Insys_Anthem_001715801                   Insys_Anthem_001715801
Insys_Anthem_001715804                   Insys_Anthem_001715804
Insys_Anthem_001715813                   Insys_Anthem_001715813
Insys_Anthem_001715875                   Insys_Anthem_001715875
Insys_Anthem_001715904                   Insys_Anthem_001715904
Insys_Anthem_001715935                   Insys_Anthem_001715935
Insys_Anthem_001715938                   Insys_Anthem_001715938
Insys_Anthem_001715970                   Insys_Anthem_001715970
Insys_Anthem_001716004                   Insys_Anthem_001716004
Insys_Anthem_001716014                   Insys_Anthem_001716014
Insys_Anthem_001716033                   Insys_Anthem_001716033
Insys_Anthem_001716094                   Insys_Anthem_001716094
Insys_Anthem_001716181                   Insys_Anthem_001716181
Insys_Anthem_001716190                   Insys_Anthem_001716190
Insys_Anthem_001716255                   Insys_Anthem_001716255
Insys_Anthem_001716319                   Insys_Anthem_001716319
Insys_Anthem_001716351                   Insys_Anthem_001716351
Insys_Anthem_001716378                   Insys_Anthem_001716378
Insys_Anthem_001716396                   Insys_Anthem_001716396
Insys_Anthem_001716408                   Insys_Anthem_001716408
Insys_Anthem_001716419                   Insys_Anthem_001716419
Insys_Anthem_001716425                   Insys_Anthem_001716425
Insys_Anthem_001716438                   Insys_Anthem_001716438
Insys_Anthem_001716457                   Insys_Anthem_001716457
Insys_Anthem_001716488                   Insys_Anthem_001716488
Insys_Anthem_001716494                   Insys_Anthem_001716494
Insys_Anthem_001716495                   Insys_Anthem_001716495
Insys_Anthem_001716512                   Insys_Anthem_001716512
Insys_Anthem_001716581                   Insys_Anthem_001716581
Insys_Anthem_001716620                   Insys_Anthem_001716620

                                                    2090
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2092 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001716621                   Insys_Anthem_001716621
Insys_Anthem_001716629                   Insys_Anthem_001716629
Insys_Anthem_001716640                   Insys_Anthem_001716640
Insys_Anthem_001716644                   Insys_Anthem_001716644
Insys_Anthem_001716654                   Insys_Anthem_001716654
Insys_Anthem_001716685                   Insys_Anthem_001716685
Insys_Anthem_001716703                   Insys_Anthem_001716703
Insys_Anthem_001716706                   Insys_Anthem_001716706
Insys_Anthem_001716723                   Insys_Anthem_001716723
Insys_Anthem_001716752                   Insys_Anthem_001716752
Insys_Anthem_001716753                   Insys_Anthem_001716753
Insys_Anthem_001716757                   Insys_Anthem_001716757
Insys_Anthem_001716769                   Insys_Anthem_001716769
Insys_Anthem_001716787                   Insys_Anthem_001716787
Insys_Anthem_001716800                   Insys_Anthem_001716800
Insys_Anthem_001716820                   Insys_Anthem_001716820
Insys_Anthem_001716853                   Insys_Anthem_001716853
Insys_Anthem_001716863                   Insys_Anthem_001716863
Insys_Anthem_001716867                   Insys_Anthem_001716867
Insys_Anthem_001716892                   Insys_Anthem_001716892
Insys_Anthem_001716895                   Insys_Anthem_001716895
Insys_Anthem_001716900                   Insys_Anthem_001716900
Insys_Anthem_001716947                   Insys_Anthem_001716947
Insys_Anthem_001716970                   Insys_Anthem_001716970
Insys_Anthem_001716973                   Insys_Anthem_001716973
Insys_Anthem_001716993                   Insys_Anthem_001716993
Insys_Anthem_001717019                   Insys_Anthem_001717019
Insys_Anthem_001717047                   Insys_Anthem_001717047
Insys_Anthem_001717049                   Insys_Anthem_001717049
Insys_Anthem_001717066                   Insys_Anthem_001717066
Insys_Anthem_001717081                   Insys_Anthem_001717081
Insys_Anthem_001717096                   Insys_Anthem_001717096
Insys_Anthem_001717106                   Insys_Anthem_001717106
Insys_Anthem_001717107                   Insys_Anthem_001717107
Insys_Anthem_001717111                   Insys_Anthem_001717111
Insys_Anthem_001717129                   Insys_Anthem_001717129
Insys_Anthem_001717158                   Insys_Anthem_001717158
Insys_Anthem_001717170                   Insys_Anthem_001717170
Insys_Anthem_001717171                   Insys_Anthem_001717171
Insys_Anthem_001717173                   Insys_Anthem_001717173
Insys_Anthem_001717175                   Insys_Anthem_001717175
Insys_Anthem_001717177                   Insys_Anthem_001717177
Insys_Anthem_001717182                   Insys_Anthem_001717182
Insys_Anthem_001717183                   Insys_Anthem_001717183
Insys_Anthem_001717213                   Insys_Anthem_001717213
Insys_Anthem_001717252                   Insys_Anthem_001717252
Insys_Anthem_001717295                   Insys_Anthem_001717295

                                                    2091
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2093 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001717340                   Insys_Anthem_001717340
Insys_Anthem_001717359                   Insys_Anthem_001717359
Insys_Anthem_001717377                   Insys_Anthem_001717377
Insys_Anthem_001717385                   Insys_Anthem_001717385
Insys_Anthem_001717387                   Insys_Anthem_001717387
Insys_Anthem_001717427                   Insys_Anthem_001717427
Insys_Anthem_001717438                   Insys_Anthem_001717438
Insys_Anthem_001717449                   Insys_Anthem_001717449
Insys_Anthem_001717457                   Insys_Anthem_001717457
Insys_Anthem_001717460                   Insys_Anthem_001717460
Insys_Anthem_001717486                   Insys_Anthem_001717486
Insys_Anthem_001717501                   Insys_Anthem_001717501
Insys_Anthem_001717503                   Insys_Anthem_001717503
Insys_Anthem_001717506                   Insys_Anthem_001717506
Insys_Anthem_001717512                   Insys_Anthem_001717512
Insys_Anthem_001717522                   Insys_Anthem_001717522
Insys_Anthem_001717525                   Insys_Anthem_001717525
Insys_Anthem_001717539                   Insys_Anthem_001717539
Insys_Anthem_001717540                   Insys_Anthem_001717540
Insys_Anthem_001717546                   Insys_Anthem_001717546
Insys_Anthem_001717550                   Insys_Anthem_001717550
Insys_Anthem_001717575                   Insys_Anthem_001717575
Insys_Anthem_001717576                   Insys_Anthem_001717576
Insys_Anthem_001717589                   Insys_Anthem_001717589
Insys_Anthem_001717596                   Insys_Anthem_001717596
Insys_Anthem_001717617                   Insys_Anthem_001717617
Insys_Anthem_001717619                   Insys_Anthem_001717619
Insys_Anthem_001717650                   Insys_Anthem_001717650
Insys_Anthem_001717683                   Insys_Anthem_001717683
Insys_Anthem_001717695                   Insys_Anthem_001717695
Insys_Anthem_001717700                   Insys_Anthem_001717700
Insys_Anthem_001717722                   Insys_Anthem_001717722
Insys_Anthem_001717761                   Insys_Anthem_001717761
Insys_Anthem_001717763                   Insys_Anthem_001717763
Insys_Anthem_001717770                   Insys_Anthem_001717770
Insys_Anthem_001717771                   Insys_Anthem_001717771
Insys_Anthem_001717780                   Insys_Anthem_001717780
Insys_Anthem_001717783                   Insys_Anthem_001717783
Insys_Anthem_001717786                   Insys_Anthem_001717786
Insys_Anthem_001717796                   Insys_Anthem_001717796
Insys_Anthem_001717822                   Insys_Anthem_001717822
Insys_Anthem_001717830                   Insys_Anthem_001717830
Insys_Anthem_001717831                   Insys_Anthem_001717831
Insys_Anthem_001717835                   Insys_Anthem_001717835
Insys_Anthem_001717836                   Insys_Anthem_001717836
Insys_Anthem_001717841                   Insys_Anthem_001717841
Insys_Anthem_001717863                   Insys_Anthem_001717863

                                                    2092
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2094 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001717892                   Insys_Anthem_001717892
Insys_Anthem_001717900                   Insys_Anthem_001717900
Insys_Anthem_001717931                   Insys_Anthem_001717931
Insys_Anthem_001717969                   Insys_Anthem_001717969
Insys_Anthem_001717971                   Insys_Anthem_001717971
Insys_Anthem_001717981                   Insys_Anthem_001717981
Insys_Anthem_001717982                   Insys_Anthem_001717982
Insys_Anthem_001717995                   Insys_Anthem_001717995
Insys_Anthem_001718000                   Insys_Anthem_001718000
Insys_Anthem_001718004                   Insys_Anthem_001718004
Insys_Anthem_001718009                   Insys_Anthem_001718009
Insys_Anthem_001718013                   Insys_Anthem_001718013
Insys_Anthem_001718016                   Insys_Anthem_001718016
Insys_Anthem_001718021                   Insys_Anthem_001718021
Insys_Anthem_001718023                   Insys_Anthem_001718023
Insys_Anthem_001718030                   Insys_Anthem_001718030
Insys_Anthem_001718099                   Insys_Anthem_001718099
Insys_Anthem_001718106                   Insys_Anthem_001718106
Insys_Anthem_001718117                   Insys_Anthem_001718117
Insys_Anthem_001718123                   Insys_Anthem_001718123
Insys_Anthem_001718149                   Insys_Anthem_001718149
Insys_Anthem_001718164                   Insys_Anthem_001718164
Insys_Anthem_001718179                   Insys_Anthem_001718179
Insys_Anthem_001718193                   Insys_Anthem_001718193
Insys_Anthem_001718197                   Insys_Anthem_001718197
Insys_Anthem_001718222                   Insys_Anthem_001718222
Insys_Anthem_001718225                   Insys_Anthem_001718225
Insys_Anthem_001718227                   Insys_Anthem_001718227
Insys_Anthem_001718254                   Insys_Anthem_001718254
Insys_Anthem_001718257                   Insys_Anthem_001718257
Insys_Anthem_001718260                   Insys_Anthem_001718260
Insys_Anthem_001718271                   Insys_Anthem_001718271
Insys_Anthem_001718295                   Insys_Anthem_001718295
Insys_Anthem_001718314                   Insys_Anthem_001718314
Insys_Anthem_001718339                   Insys_Anthem_001718339
Insys_Anthem_001718340                   Insys_Anthem_001718340
Insys_Anthem_001718343                   Insys_Anthem_001718343
Insys_Anthem_001718357                   Insys_Anthem_001718357
Insys_Anthem_001718403                   Insys_Anthem_001718403
Insys_Anthem_001718409                   Insys_Anthem_001718409
Insys_Anthem_001718433                   Insys_Anthem_001718433
Insys_Anthem_001718435                   Insys_Anthem_001718435
Insys_Anthem_001718441                   Insys_Anthem_001718441
Insys_Anthem_001718525                   Insys_Anthem_001718525
Insys_Anthem_001718528                   Insys_Anthem_001718528
Insys_Anthem_001718532                   Insys_Anthem_001718532
Insys_Anthem_001718560                   Insys_Anthem_001718560

                                                    2093
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2095 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001718564                   Insys_Anthem_001718564
Insys_Anthem_001718567                   Insys_Anthem_001718567
Insys_Anthem_001718592                   Insys_Anthem_001718592
Insys_Anthem_001718643                   Insys_Anthem_001718643
Insys_Anthem_001718653                   Insys_Anthem_001718653
Insys_Anthem_001718656                   Insys_Anthem_001718656
Insys_Anthem_001718659                   Insys_Anthem_001718659
Insys_Anthem_001718665                   Insys_Anthem_001718665
Insys_Anthem_001718683                   Insys_Anthem_001718683
Insys_Anthem_001718691                   Insys_Anthem_001718691
Insys_Anthem_001718723                   Insys_Anthem_001718723
Insys_Anthem_001718729                   Insys_Anthem_001718729
Insys_Anthem_001718792                   Insys_Anthem_001718792
Insys_Anthem_001718795                   Insys_Anthem_001718795
Insys_Anthem_001718797                   Insys_Anthem_001718797
Insys_Anthem_001718813                   Insys_Anthem_001718813
Insys_Anthem_001718815                   Insys_Anthem_001718815
Insys_Anthem_001718825                   Insys_Anthem_001718825
Insys_Anthem_001718826                   Insys_Anthem_001718826
Insys_Anthem_001718839                   Insys_Anthem_001718839
Insys_Anthem_001718867                   Insys_Anthem_001718867
Insys_Anthem_001718881                   Insys_Anthem_001718881
Insys_Anthem_001718899                   Insys_Anthem_001718899
Insys_Anthem_001718907                   Insys_Anthem_001718907
Insys_Anthem_001718945                   Insys_Anthem_001718945
Insys_Anthem_001718975                   Insys_Anthem_001718975
Insys_Anthem_001718980                   Insys_Anthem_001718980
Insys_Anthem_001718992                   Insys_Anthem_001718992
Insys_Anthem_001719028                   Insys_Anthem_001719028
Insys_Anthem_001719029                   Insys_Anthem_001719029
Insys_Anthem_001719034                   Insys_Anthem_001719034
Insys_Anthem_001719047                   Insys_Anthem_001719047
Insys_Anthem_001719053                   Insys_Anthem_001719053
Insys_Anthem_001719061                   Insys_Anthem_001719061
Insys_Anthem_001719062                   Insys_Anthem_001719062
Insys_Anthem_001719066                   Insys_Anthem_001719066
Insys_Anthem_001719157                   Insys_Anthem_001719157
Insys_Anthem_001719160                   Insys_Anthem_001719160
Insys_Anthem_001719174                   Insys_Anthem_001719174
Insys_Anthem_001719175                   Insys_Anthem_001719175
Insys_Anthem_001719177                   Insys_Anthem_001719177
Insys_Anthem_001719190                   Insys_Anthem_001719190
Insys_Anthem_001719197                   Insys_Anthem_001719197
Insys_Anthem_001719212                   Insys_Anthem_001719212
Insys_Anthem_001719237                   Insys_Anthem_001719237
Insys_Anthem_001719243                   Insys_Anthem_001719243
Insys_Anthem_001719253                   Insys_Anthem_001719253

                                                    2094
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2096 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001719258                   Insys_Anthem_001719258
Insys_Anthem_001719286                   Insys_Anthem_001719286
Insys_Anthem_001719333                   Insys_Anthem_001719333
Insys_Anthem_001719335                   Insys_Anthem_001719335
Insys_Anthem_001719337                   Insys_Anthem_001719337
Insys_Anthem_001719338                   Insys_Anthem_001719338
Insys_Anthem_001719346                   Insys_Anthem_001719346
Insys_Anthem_001719352                   Insys_Anthem_001719352
Insys_Anthem_001719363                   Insys_Anthem_001719363
Insys_Anthem_001719365                   Insys_Anthem_001719365
Insys_Anthem_001719369                   Insys_Anthem_001719369
Insys_Anthem_001719375                   Insys_Anthem_001719375
Insys_Anthem_001719392                   Insys_Anthem_001719392
Insys_Anthem_001719403                   Insys_Anthem_001719403
Insys_Anthem_001719413                   Insys_Anthem_001719413
Insys_Anthem_001719425                   Insys_Anthem_001719425
Insys_Anthem_001719427                   Insys_Anthem_001719427
Insys_Anthem_001719445                   Insys_Anthem_001719445
Insys_Anthem_001719462                   Insys_Anthem_001719462
Insys_Anthem_001719466                   Insys_Anthem_001719466
Insys_Anthem_001719473                   Insys_Anthem_001719473
Insys_Anthem_001719479                   Insys_Anthem_001719479
Insys_Anthem_001719481                   Insys_Anthem_001719481
Insys_Anthem_001719485                   Insys_Anthem_001719485
Insys_Anthem_001719491                   Insys_Anthem_001719491
Insys_Anthem_001719511                   Insys_Anthem_001719511
Insys_Anthem_001719513                   Insys_Anthem_001719513
Insys_Anthem_001719526                   Insys_Anthem_001719526
Insys_Anthem_001719536                   Insys_Anthem_001719536
Insys_Anthem_001719547                   Insys_Anthem_001719547
Insys_Anthem_001719549                   Insys_Anthem_001719549
Insys_Anthem_001719563                   Insys_Anthem_001719563
Insys_Anthem_001719566                   Insys_Anthem_001719566
Insys_Anthem_001719581                   Insys_Anthem_001719581
Insys_Anthem_001719586                   Insys_Anthem_001719586
Insys_Anthem_001719614                   Insys_Anthem_001719614
Insys_Anthem_001719626                   Insys_Anthem_001719626
Insys_Anthem_001719640                   Insys_Anthem_001719640
Insys_Anthem_001719645                   Insys_Anthem_001719645
Insys_Anthem_001719662                   Insys_Anthem_001719662
Insys_Anthem_001719690                   Insys_Anthem_001719690
Insys_Anthem_001719701                   Insys_Anthem_001719701
Insys_Anthem_001719703                   Insys_Anthem_001719703
Insys_Anthem_001719708                   Insys_Anthem_001719708
Insys_Anthem_001719738                   Insys_Anthem_001719738
Insys_Anthem_001719742                   Insys_Anthem_001719742
Insys_Anthem_001719799                   Insys_Anthem_001719799

                                                    2095
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2097 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001719801                   Insys_Anthem_001719801
Insys_Anthem_001719830                   Insys_Anthem_001719830
Insys_Anthem_001719835                   Insys_Anthem_001719835
Insys_Anthem_001719836                   Insys_Anthem_001719836
Insys_Anthem_001719842                   Insys_Anthem_001719842
Insys_Anthem_001719852                   Insys_Anthem_001719852
Insys_Anthem_001719918                   Insys_Anthem_001719918
Insys_Anthem_001719984                   Insys_Anthem_001719984
Insys_Anthem_001720026                   Insys_Anthem_001720026
Insys_Anthem_001720033                   Insys_Anthem_001720033
Insys_Anthem_001720045                   Insys_Anthem_001720045
Insys_Anthem_001720046                   Insys_Anthem_001720046
Insys_Anthem_001720063                   Insys_Anthem_001720063
Insys_Anthem_001720074                   Insys_Anthem_001720074
Insys_Anthem_001720097                   Insys_Anthem_001720097
Insys_Anthem_001720098                   Insys_Anthem_001720098
Insys_Anthem_001720117                   Insys_Anthem_001720117
Insys_Anthem_001720124                   Insys_Anthem_001720124
Insys_Anthem_001720130                   Insys_Anthem_001720130
Insys_Anthem_001720147                   Insys_Anthem_001720147
Insys_Anthem_001720162                   Insys_Anthem_001720162
Insys_Anthem_001720170                   Insys_Anthem_001720170
Insys_Anthem_001720173                   Insys_Anthem_001720173
Insys_Anthem_001720175                   Insys_Anthem_001720175
Insys_Anthem_001720177                   Insys_Anthem_001720177
Insys_Anthem_001720178                   Insys_Anthem_001720178
Insys_Anthem_001720182                   Insys_Anthem_001720182
Insys_Anthem_001720192                   Insys_Anthem_001720192
Insys_Anthem_001720203                   Insys_Anthem_001720203
Insys_Anthem_001720219                   Insys_Anthem_001720219
Insys_Anthem_001720235                   Insys_Anthem_001720235
Insys_Anthem_001720237                   Insys_Anthem_001720237
Insys_Anthem_001720240                   Insys_Anthem_001720240
Insys_Anthem_001720250                   Insys_Anthem_001720250
Insys_Anthem_001720255                   Insys_Anthem_001720255
Insys_Anthem_001720283                   Insys_Anthem_001720283
Insys_Anthem_001720298                   Insys_Anthem_001720298
Insys_Anthem_001720348                   Insys_Anthem_001720348
Insys_Anthem_001720357                   Insys_Anthem_001720357
Insys_Anthem_001720375                   Insys_Anthem_001720375
Insys_Anthem_001720410                   Insys_Anthem_001720410
Insys_Anthem_001720425                   Insys_Anthem_001720425
Insys_Anthem_001720432                   Insys_Anthem_001720432
Insys_Anthem_001720457                   Insys_Anthem_001720457
Insys_Anthem_001720499                   Insys_Anthem_001720499
Insys_Anthem_001720507                   Insys_Anthem_001720507
Insys_Anthem_001720518                   Insys_Anthem_001720518

                                                    2096
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2098 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001720541                   Insys_Anthem_001720541
Insys_Anthem_001720579                   Insys_Anthem_001720579
Insys_Anthem_001720580                   Insys_Anthem_001720580
Insys_Anthem_001720616                   Insys_Anthem_001720616
Insys_Anthem_001720640                   Insys_Anthem_001720640
Insys_Anthem_001720655                   Insys_Anthem_001720655
Insys_Anthem_001720657                   Insys_Anthem_001720657
Insys_Anthem_001720659                   Insys_Anthem_001720659
Insys_Anthem_001720668                   Insys_Anthem_001720668
Insys_Anthem_001720684                   Insys_Anthem_001720684
Insys_Anthem_001720686                   Insys_Anthem_001720686
Insys_Anthem_001720723                   Insys_Anthem_001720723
Insys_Anthem_001720744                   Insys_Anthem_001720744
Insys_Anthem_001720746                   Insys_Anthem_001720746
Insys_Anthem_001720762                   Insys_Anthem_001720762
Insys_Anthem_001720771                   Insys_Anthem_001720771
Insys_Anthem_001720780                   Insys_Anthem_001720780
Insys_Anthem_001720781                   Insys_Anthem_001720781
Insys_Anthem_001720785                   Insys_Anthem_001720785
Insys_Anthem_001720801                   Insys_Anthem_001720801
Insys_Anthem_001720803                   Insys_Anthem_001720803
Insys_Anthem_001720804                   Insys_Anthem_001720804
Insys_Anthem_001720807                   Insys_Anthem_001720807
Insys_Anthem_001720817                   Insys_Anthem_001720817
Insys_Anthem_001720819                   Insys_Anthem_001720819
Insys_Anthem_001720838                   Insys_Anthem_001720838
Insys_Anthem_001720855                   Insys_Anthem_001720855
Insys_Anthem_001720856                   Insys_Anthem_001720856
Insys_Anthem_001720874                   Insys_Anthem_001720874
Insys_Anthem_001720918                   Insys_Anthem_001720918
Insys_Anthem_001720925                   Insys_Anthem_001720925
Insys_Anthem_001720942                   Insys_Anthem_001720942
Insys_Anthem_001720989                   Insys_Anthem_001720989
Insys_Anthem_001720990                   Insys_Anthem_001720990
Insys_Anthem_001721016                   Insys_Anthem_001721016
Insys_Anthem_001721024                   Insys_Anthem_001721024
Insys_Anthem_001721030                   Insys_Anthem_001721030
Insys_Anthem_001721034                   Insys_Anthem_001721034
Insys_Anthem_001721051                   Insys_Anthem_001721051
Insys_Anthem_001721054                   Insys_Anthem_001721054
Insys_Anthem_001721070                   Insys_Anthem_001721070
Insys_Anthem_001721077                   Insys_Anthem_001721077
Insys_Anthem_001721110                   Insys_Anthem_001721110
Insys_Anthem_001721114                   Insys_Anthem_001721114
Insys_Anthem_001721130                   Insys_Anthem_001721130
Insys_Anthem_001721163                   Insys_Anthem_001721163
Insys_Anthem_001721200                   Insys_Anthem_001721200

                                                    2097
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2099 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001721201                   Insys_Anthem_001721201
Insys_Anthem_001721204                   Insys_Anthem_001721204
Insys_Anthem_001721217                   Insys_Anthem_001721217
Insys_Anthem_001721247                   Insys_Anthem_001721247
Insys_Anthem_001721259                   Insys_Anthem_001721259
Insys_Anthem_001721277                   Insys_Anthem_001721277
Insys_Anthem_001721281                   Insys_Anthem_001721281
Insys_Anthem_001721287                   Insys_Anthem_001721287
Insys_Anthem_001721308                   Insys_Anthem_001721308
Insys_Anthem_001721358                   Insys_Anthem_001721358
Insys_Anthem_001721362                   Insys_Anthem_001721362
Insys_Anthem_001721363                   Insys_Anthem_001721363
Insys_Anthem_001721378                   Insys_Anthem_001721378
Insys_Anthem_001721380                   Insys_Anthem_001721380
Insys_Anthem_001721382                   Insys_Anthem_001721382
Insys_Anthem_001721387                   Insys_Anthem_001721387
Insys_Anthem_001721397                   Insys_Anthem_001721397
Insys_Anthem_001721403                   Insys_Anthem_001721403
Insys_Anthem_001721414                   Insys_Anthem_001721414
Insys_Anthem_001721421                   Insys_Anthem_001721421
Insys_Anthem_001721422                   Insys_Anthem_001721422
Insys_Anthem_001721428                   Insys_Anthem_001721428
Insys_Anthem_001721441                   Insys_Anthem_001721441
Insys_Anthem_001721455                   Insys_Anthem_001721455
Insys_Anthem_001721469                   Insys_Anthem_001721469
Insys_Anthem_001721475                   Insys_Anthem_001721475
Insys_Anthem_001721498                   Insys_Anthem_001721498
Insys_Anthem_001721507                   Insys_Anthem_001721507
Insys_Anthem_001721520                   Insys_Anthem_001721520
Insys_Anthem_001721536                   Insys_Anthem_001721536
Insys_Anthem_001721562                   Insys_Anthem_001721562
Insys_Anthem_001721572                   Insys_Anthem_001721572
Insys_Anthem_001721611                   Insys_Anthem_001721611
Insys_Anthem_001721620                   Insys_Anthem_001721620
Insys_Anthem_001721625                   Insys_Anthem_001721625
Insys_Anthem_001721638                   Insys_Anthem_001721638
Insys_Anthem_001721650                   Insys_Anthem_001721650
Insys_Anthem_001721657                   Insys_Anthem_001721657
Insys_Anthem_001721658                   Insys_Anthem_001721658
Insys_Anthem_001721664                   Insys_Anthem_001721664
Insys_Anthem_001721689                   Insys_Anthem_001721689
Insys_Anthem_001721692                   Insys_Anthem_001721692
Insys_Anthem_001721704                   Insys_Anthem_001721704
Insys_Anthem_001721710                   Insys_Anthem_001721710
Insys_Anthem_001721720                   Insys_Anthem_001721720
Insys_Anthem_001721729                   Insys_Anthem_001721729
Insys_Anthem_001721743                   Insys_Anthem_001721743

                                                    2098
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2100 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001721747                   Insys_Anthem_001721747
Insys_Anthem_001721765                   Insys_Anthem_001721765
Insys_Anthem_001721775                   Insys_Anthem_001721775
Insys_Anthem_001721814                   Insys_Anthem_001721814
Insys_Anthem_001721834                   Insys_Anthem_001721834
Insys_Anthem_001721839                   Insys_Anthem_001721839
Insys_Anthem_001721844                   Insys_Anthem_001721844
Insys_Anthem_001721846                   Insys_Anthem_001721846
Insys_Anthem_001721856                   Insys_Anthem_001721856
Insys_Anthem_001721877                   Insys_Anthem_001721877
Insys_Anthem_001721895                   Insys_Anthem_001721895
Insys_Anthem_001721908                   Insys_Anthem_001721908
Insys_Anthem_001721959                   Insys_Anthem_001721959
Insys_Anthem_001722022                   Insys_Anthem_001722022
Insys_Anthem_001722038                   Insys_Anthem_001722038
Insys_Anthem_001722044                   Insys_Anthem_001722044
Insys_Anthem_001722051                   Insys_Anthem_001722051
Insys_Anthem_001722057                   Insys_Anthem_001722057
Insys_Anthem_001722059                   Insys_Anthem_001722059
Insys_Anthem_001722063                   Insys_Anthem_001722063
Insys_Anthem_001722080                   Insys_Anthem_001722080
Insys_Anthem_001722146                   Insys_Anthem_001722146
Insys_Anthem_001722153                   Insys_Anthem_001722153
Insys_Anthem_001722163                   Insys_Anthem_001722163
Insys_Anthem_001722172                   Insys_Anthem_001722172
Insys_Anthem_001722182                   Insys_Anthem_001722182
Insys_Anthem_001722184                   Insys_Anthem_001722184
Insys_Anthem_001722186                   Insys_Anthem_001722186
Insys_Anthem_001722187                   Insys_Anthem_001722187
Insys_Anthem_001722206                   Insys_Anthem_001722206
Insys_Anthem_001722210                   Insys_Anthem_001722210
Insys_Anthem_001722212                   Insys_Anthem_001722212
Insys_Anthem_001722213                   Insys_Anthem_001722213
Insys_Anthem_001722214                   Insys_Anthem_001722214
Insys_Anthem_001722225                   Insys_Anthem_001722225
Insys_Anthem_001722229                   Insys_Anthem_001722229
Insys_Anthem_001722247                   Insys_Anthem_001722247
Insys_Anthem_001722253                   Insys_Anthem_001722253
Insys_Anthem_001722258                   Insys_Anthem_001722258
Insys_Anthem_001722311                   Insys_Anthem_001722311
Insys_Anthem_001722364                   Insys_Anthem_001722364
Insys_Anthem_001722365                   Insys_Anthem_001722365
Insys_Anthem_001722369                   Insys_Anthem_001722369
Insys_Anthem_001722371                   Insys_Anthem_001722371
Insys_Anthem_001722374                   Insys_Anthem_001722374
Insys_Anthem_001722378                   Insys_Anthem_001722378
Insys_Anthem_001722383                   Insys_Anthem_001722383

                                                    2099
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2101 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001722401                   Insys_Anthem_001722401
Insys_Anthem_001722404                   Insys_Anthem_001722404
Insys_Anthem_001722415                   Insys_Anthem_001722415
Insys_Anthem_001722459                   Insys_Anthem_001722459
Insys_Anthem_001722499                   Insys_Anthem_001722499
Insys_Anthem_001722511                   Insys_Anthem_001722511
Insys_Anthem_001722513                   Insys_Anthem_001722513
Insys_Anthem_001722526                   Insys_Anthem_001722526
Insys_Anthem_001722527                   Insys_Anthem_001722527
Insys_Anthem_001722536                   Insys_Anthem_001722536
Insys_Anthem_001722539                   Insys_Anthem_001722539
Insys_Anthem_001722540                   Insys_Anthem_001722540
Insys_Anthem_001722550                   Insys_Anthem_001722550
Insys_Anthem_001722551                   Insys_Anthem_001722551
Insys_Anthem_001722565                   Insys_Anthem_001722565
Insys_Anthem_001722575                   Insys_Anthem_001722575
Insys_Anthem_001722594                   Insys_Anthem_001722594
Insys_Anthem_001722601                   Insys_Anthem_001722601
Insys_Anthem_001722625                   Insys_Anthem_001722625
Insys_Anthem_001722640                   Insys_Anthem_001722640
Insys_Anthem_001722651                   Insys_Anthem_001722651
Insys_Anthem_001722652                   Insys_Anthem_001722652
Insys_Anthem_001722656                   Insys_Anthem_001722656
Insys_Anthem_001722659                   Insys_Anthem_001722659
Insys_Anthem_001722661                   Insys_Anthem_001722661
Insys_Anthem_001722669                   Insys_Anthem_001722669
Insys_Anthem_001722670                   Insys_Anthem_001722670
Insys_Anthem_001722672                   Insys_Anthem_001722672
Insys_Anthem_001722674                   Insys_Anthem_001722674
Insys_Anthem_001722680                   Insys_Anthem_001722680
Insys_Anthem_001722686                   Insys_Anthem_001722686
Insys_Anthem_001722690                   Insys_Anthem_001722690
Insys_Anthem_001722691                   Insys_Anthem_001722691
Insys_Anthem_001722694                   Insys_Anthem_001722694
Insys_Anthem_001722697                   Insys_Anthem_001722697
Insys_Anthem_001722699                   Insys_Anthem_001722699
Insys_Anthem_001722703                   Insys_Anthem_001722703
Insys_Anthem_001722705                   Insys_Anthem_001722705
Insys_Anthem_001722708                   Insys_Anthem_001722708
Insys_Anthem_001722715                   Insys_Anthem_001722715
Insys_Anthem_001722724                   Insys_Anthem_001722724
Insys_Anthem_001722727                   Insys_Anthem_001722727
Insys_Anthem_001722733                   Insys_Anthem_001722733
Insys_Anthem_001722739                   Insys_Anthem_001722739
Insys_Anthem_001722759                   Insys_Anthem_001722759
Insys_Anthem_001722767                   Insys_Anthem_001722767
Insys_Anthem_001722787                   Insys_Anthem_001722787

                                                    2100
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2102 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001722791                   Insys_Anthem_001722791
Insys_Anthem_001722801                   Insys_Anthem_001722801
Insys_Anthem_001722827                   Insys_Anthem_001722827
Insys_Anthem_001722832                   Insys_Anthem_001722832
Insys_Anthem_001722836                   Insys_Anthem_001722836
Insys_Anthem_001722855                   Insys_Anthem_001722855
Insys_Anthem_001722862                   Insys_Anthem_001722862
Insys_Anthem_001722899                   Insys_Anthem_001722899
Insys_Anthem_001722902                   Insys_Anthem_001722902
Insys_Anthem_001722908                   Insys_Anthem_001722908
Insys_Anthem_001722910                   Insys_Anthem_001722910
Insys_Anthem_001722917                   Insys_Anthem_001722917
Insys_Anthem_001722922                   Insys_Anthem_001722922
Insys_Anthem_001722959                   Insys_Anthem_001722959
Insys_Anthem_001722963                   Insys_Anthem_001722963
Insys_Anthem_001723000                   Insys_Anthem_001723000
Insys_Anthem_001723002                   Insys_Anthem_001723002
Insys_Anthem_001723011                   Insys_Anthem_001723011
Insys_Anthem_001723015                   Insys_Anthem_001723015
Insys_Anthem_001723016                   Insys_Anthem_001723016
Insys_Anthem_001723034                   Insys_Anthem_001723034
Insys_Anthem_001723037                   Insys_Anthem_001723037
Insys_Anthem_001723044                   Insys_Anthem_001723044
Insys_Anthem_001723070                   Insys_Anthem_001723070
Insys_Anthem_001723071                   Insys_Anthem_001723071
Insys_Anthem_001723076                   Insys_Anthem_001723076
Insys_Anthem_001723089                   Insys_Anthem_001723089
Insys_Anthem_001723098                   Insys_Anthem_001723098
Insys_Anthem_001723125                   Insys_Anthem_001723125
Insys_Anthem_001723150                   Insys_Anthem_001723150
Insys_Anthem_001723161                   Insys_Anthem_001723161
Insys_Anthem_001723185                   Insys_Anthem_001723185
Insys_Anthem_001723190                   Insys_Anthem_001723190
Insys_Anthem_001723203                   Insys_Anthem_001723203
Insys_Anthem_001723205                   Insys_Anthem_001723205
Insys_Anthem_001723213                   Insys_Anthem_001723213
Insys_Anthem_001723215                   Insys_Anthem_001723215
Insys_Anthem_001723218                   Insys_Anthem_001723218
Insys_Anthem_001723224                   Insys_Anthem_001723224
Insys_Anthem_001723232                   Insys_Anthem_001723232
Insys_Anthem_001723243                   Insys_Anthem_001723243
Insys_Anthem_001723244                   Insys_Anthem_001723244
Insys_Anthem_001723248                   Insys_Anthem_001723248
Insys_Anthem_001723259                   Insys_Anthem_001723259
Insys_Anthem_001723268                   Insys_Anthem_001723268
Insys_Anthem_001723276                   Insys_Anthem_001723276
Insys_Anthem_001723277                   Insys_Anthem_001723277

                                                    2101
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2103 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001723283                   Insys_Anthem_001723283
Insys_Anthem_001723288                   Insys_Anthem_001723288
Insys_Anthem_001723292                   Insys_Anthem_001723292
Insys_Anthem_001723296                   Insys_Anthem_001723296
Insys_Anthem_001723299                   Insys_Anthem_001723299
Insys_Anthem_001723308                   Insys_Anthem_001723308
Insys_Anthem_001723318                   Insys_Anthem_001723318
Insys_Anthem_001723333                   Insys_Anthem_001723333
Insys_Anthem_001723341                   Insys_Anthem_001723341
Insys_Anthem_001723348                   Insys_Anthem_001723348
Insys_Anthem_001723350                   Insys_Anthem_001723350
Insys_Anthem_001723361                   Insys_Anthem_001723361
Insys_Anthem_001723370                   Insys_Anthem_001723370
Insys_Anthem_001723371                   Insys_Anthem_001723371
Insys_Anthem_001723389                   Insys_Anthem_001723389
Insys_Anthem_001723391                   Insys_Anthem_001723391
Insys_Anthem_001723394                   Insys_Anthem_001723394
Insys_Anthem_001723405                   Insys_Anthem_001723405
Insys_Anthem_001723409                   Insys_Anthem_001723409
Insys_Anthem_001723410                   Insys_Anthem_001723410
Insys_Anthem_001723424                   Insys_Anthem_001723424
Insys_Anthem_001723439                   Insys_Anthem_001723439
Insys_Anthem_001723451                   Insys_Anthem_001723451
Insys_Anthem_001723455                   Insys_Anthem_001723455
Insys_Anthem_001723477                   Insys_Anthem_001723477
Insys_Anthem_001723484                   Insys_Anthem_001723484
Insys_Anthem_001723488                   Insys_Anthem_001723488
Insys_Anthem_001723494                   Insys_Anthem_001723494
Insys_Anthem_001723515                   Insys_Anthem_001723515
Insys_Anthem_001723530                   Insys_Anthem_001723530
Insys_Anthem_001723535                   Insys_Anthem_001723535
Insys_Anthem_001723536                   Insys_Anthem_001723536
Insys_Anthem_001723545                   Insys_Anthem_001723545
Insys_Anthem_001723546                   Insys_Anthem_001723546
Insys_Anthem_001723554                   Insys_Anthem_001723554
Insys_Anthem_001723560                   Insys_Anthem_001723560
Insys_Anthem_001723575                   Insys_Anthem_001723575
Insys_Anthem_001723604                   Insys_Anthem_001723604
Insys_Anthem_001723607                   Insys_Anthem_001723607
Insys_Anthem_001723614                   Insys_Anthem_001723614
Insys_Anthem_001723623                   Insys_Anthem_001723623
Insys_Anthem_001723630                   Insys_Anthem_001723630
Insys_Anthem_001723640                   Insys_Anthem_001723640
Insys_Anthem_001723645                   Insys_Anthem_001723645
Insys_Anthem_001723646                   Insys_Anthem_001723646
Insys_Anthem_001723649                   Insys_Anthem_001723649
Insys_Anthem_001723652                   Insys_Anthem_001723652

                                                    2102
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2104 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001723656                   Insys_Anthem_001723656
Insys_Anthem_001723667                   Insys_Anthem_001723667
Insys_Anthem_001723669                   Insys_Anthem_001723669
Insys_Anthem_001723687                   Insys_Anthem_001723687
Insys_Anthem_001723701                   Insys_Anthem_001723701
Insys_Anthem_001723708                   Insys_Anthem_001723708
Insys_Anthem_001723716                   Insys_Anthem_001723716
Insys_Anthem_001723720                   Insys_Anthem_001723720
Insys_Anthem_001723723                   Insys_Anthem_001723723
Insys_Anthem_001723727                   Insys_Anthem_001723727
Insys_Anthem_001723729                   Insys_Anthem_001723729
Insys_Anthem_001723774                   Insys_Anthem_001723774
Insys_Anthem_001723803                   Insys_Anthem_001723803
Insys_Anthem_001723809                   Insys_Anthem_001723809
Insys_Anthem_001723828                   Insys_Anthem_001723828
Insys_Anthem_001723829                   Insys_Anthem_001723829
Insys_Anthem_001723853                   Insys_Anthem_001723853
Insys_Anthem_001723865                   Insys_Anthem_001723865
Insys_Anthem_001723880                   Insys_Anthem_001723880
Insys_Anthem_001723889                   Insys_Anthem_001723889
Insys_Anthem_001723890                   Insys_Anthem_001723890
Insys_Anthem_001723896                   Insys_Anthem_001723896
Insys_Anthem_001723899                   Insys_Anthem_001723899
Insys_Anthem_001723913                   Insys_Anthem_001723913
Insys_Anthem_001723935                   Insys_Anthem_001723935
Insys_Anthem_001723977                   Insys_Anthem_001723977
Insys_Anthem_001723985                   Insys_Anthem_001723985
Insys_Anthem_001723990                   Insys_Anthem_001723990
Insys_Anthem_001723991                   Insys_Anthem_001723991
Insys_Anthem_001723992                   Insys_Anthem_001723992
Insys_Anthem_001724036                   Insys_Anthem_001724036
Insys_Anthem_001724063                   Insys_Anthem_001724063
Insys_Anthem_001724093                   Insys_Anthem_001724093
Insys_Anthem_001724131                   Insys_Anthem_001724131
Insys_Anthem_001724143                   Insys_Anthem_001724143
Insys_Anthem_001724155                   Insys_Anthem_001724155
Insys_Anthem_001724197                   Insys_Anthem_001724197
Insys_Anthem_001724202                   Insys_Anthem_001724202
Insys_Anthem_001724216                   Insys_Anthem_001724216
Insys_Anthem_001724227                   Insys_Anthem_001724227
Insys_Anthem_001724291                   Insys_Anthem_001724291
Insys_Anthem_001724294                   Insys_Anthem_001724294
Insys_Anthem_001724335                   Insys_Anthem_001724335
Insys_Anthem_001724354                   Insys_Anthem_001724354
Insys_Anthem_001724388                   Insys_Anthem_001724388
Insys_Anthem_001724402                   Insys_Anthem_001724402
Insys_Anthem_001724413                   Insys_Anthem_001724413

                                                    2103
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2105 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001724428                   Insys_Anthem_001724428
Insys_Anthem_001724435                   Insys_Anthem_001724435
Insys_Anthem_001724462                   Insys_Anthem_001724462
Insys_Anthem_001724465                   Insys_Anthem_001724465
Insys_Anthem_001724541                   Insys_Anthem_001724541
Insys_Anthem_001724554                   Insys_Anthem_001724554
Insys_Anthem_001724557                   Insys_Anthem_001724557
Insys_Anthem_001724558                   Insys_Anthem_001724558
Insys_Anthem_001724562                   Insys_Anthem_001724562
Insys_Anthem_001724586                   Insys_Anthem_001724586
Insys_Anthem_001724595                   Insys_Anthem_001724595
Insys_Anthem_001724637                   Insys_Anthem_001724637
Insys_Anthem_001724655                   Insys_Anthem_001724655
Insys_Anthem_001724657                   Insys_Anthem_001724657
Insys_Anthem_001724693                   Insys_Anthem_001724693
Insys_Anthem_001724757                   Insys_Anthem_001724757
Insys_Anthem_001724758                   Insys_Anthem_001724758
Insys_Anthem_001724760                   Insys_Anthem_001724760
Insys_Anthem_001724766                   Insys_Anthem_001724766
Insys_Anthem_001724770                   Insys_Anthem_001724770
Insys_Anthem_001724797                   Insys_Anthem_001724797
Insys_Anthem_001724802                   Insys_Anthem_001724802
Insys_Anthem_001724819                   Insys_Anthem_001724819
Insys_Anthem_001724846                   Insys_Anthem_001724846
Insys_Anthem_001724858                   Insys_Anthem_001724858
Insys_Anthem_001724872                   Insys_Anthem_001724872
Insys_Anthem_001724949                   Insys_Anthem_001724949
Insys_Anthem_001724993                   Insys_Anthem_001724993
Insys_Anthem_001725001                   Insys_Anthem_001725001
Insys_Anthem_001725012                   Insys_Anthem_001725012
Insys_Anthem_001725045                   Insys_Anthem_001725045
Insys_Anthem_001725068                   Insys_Anthem_001725068
Insys_Anthem_001725088                   Insys_Anthem_001725088
Insys_Anthem_001725096                   Insys_Anthem_001725096
Insys_Anthem_001725103                   Insys_Anthem_001725103
Insys_Anthem_001725106                   Insys_Anthem_001725106
Insys_Anthem_001725111                   Insys_Anthem_001725111
Insys_Anthem_001725145                   Insys_Anthem_001725145
Insys_Anthem_001725274                   Insys_Anthem_001725274
Insys_Anthem_001725275                   Insys_Anthem_001725275
Insys_Anthem_001725289                   Insys_Anthem_001725289
Insys_Anthem_001725362                   Insys_Anthem_001725362
Insys_Anthem_001725363                   Insys_Anthem_001725363
Insys_Anthem_001725365                   Insys_Anthem_001725365
Insys_Anthem_001725379                   Insys_Anthem_001725379
Insys_Anthem_001725381                   Insys_Anthem_001725381
Insys_Anthem_001725412                   Insys_Anthem_001725412

                                                    2104
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2106 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001725469                   Insys_Anthem_001725469
Insys_Anthem_001725473                   Insys_Anthem_001725473
Insys_Anthem_001725586                   Insys_Anthem_001725586
Insys_Anthem_001725590                   Insys_Anthem_001725590
Insys_Anthem_001725593                   Insys_Anthem_001725593
Insys_Anthem_001725614                   Insys_Anthem_001725614
Insys_Anthem_001725626                   Insys_Anthem_001725626
Insys_Anthem_001725645                   Insys_Anthem_001725645
Insys_Anthem_001725655                   Insys_Anthem_001725655
Insys_Anthem_001725684                   Insys_Anthem_001725684
Insys_Anthem_001725698                   Insys_Anthem_001725698
Insys_Anthem_001725736                   Insys_Anthem_001725736
Insys_Anthem_001725744                   Insys_Anthem_001725744
Insys_Anthem_001725767                   Insys_Anthem_001725767
Insys_Anthem_001725793                   Insys_Anthem_001725793
Insys_Anthem_001725877                   Insys_Anthem_001725877
Insys_Anthem_001725894                   Insys_Anthem_001725894
Insys_Anthem_001725898                   Insys_Anthem_001725898
Insys_Anthem_001725916                   Insys_Anthem_001725916
Insys_Anthem_001725929                   Insys_Anthem_001725929
Insys_Anthem_001725942                   Insys_Anthem_001725942
Insys_Anthem_001725945                   Insys_Anthem_001725945
Insys_Anthem_001725949                   Insys_Anthem_001725949
Insys_Anthem_001725951                   Insys_Anthem_001725951
Insys_Anthem_001725957                   Insys_Anthem_001725957
Insys_Anthem_001725962                   Insys_Anthem_001725962
Insys_Anthem_001725991                   Insys_Anthem_001725991
Insys_Anthem_001726021                   Insys_Anthem_001726021
Insys_Anthem_001726025                   Insys_Anthem_001726025
Insys_Anthem_001726038                   Insys_Anthem_001726038
Insys_Anthem_001726046                   Insys_Anthem_001726046
Insys_Anthem_001726050                   Insys_Anthem_001726050
Insys_Anthem_001726081                   Insys_Anthem_001726081
Insys_Anthem_001726086                   Insys_Anthem_001726086
Insys_Anthem_001726103                   Insys_Anthem_001726103
Insys_Anthem_001726105                   Insys_Anthem_001726105
Insys_Anthem_001726107                   Insys_Anthem_001726107
Insys_Anthem_001726108                   Insys_Anthem_001726108
Insys_Anthem_001726139                   Insys_Anthem_001726139
Insys_Anthem_001726179                   Insys_Anthem_001726179
Insys_Anthem_001726187                   Insys_Anthem_001726187
Insys_Anthem_001726229                   Insys_Anthem_001726229
Insys_Anthem_001726243                   Insys_Anthem_001726243
Insys_Anthem_001726244                   Insys_Anthem_001726244
Insys_Anthem_001726249                   Insys_Anthem_001726249
Insys_Anthem_001726272                   Insys_Anthem_001726272
Insys_Anthem_001726276                   Insys_Anthem_001726276

                                                    2105
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2107 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001726285                   Insys_Anthem_001726285
Insys_Anthem_001726287                   Insys_Anthem_001726287
Insys_Anthem_001726298                   Insys_Anthem_001726298
Insys_Anthem_001726319                   Insys_Anthem_001726319
Insys_Anthem_001726334                   Insys_Anthem_001726334
Insys_Anthem_001726347                   Insys_Anthem_001726347
Insys_Anthem_001726351                   Insys_Anthem_001726351
Insys_Anthem_001726394                   Insys_Anthem_001726394
Insys_Anthem_001726399                   Insys_Anthem_001726399
Insys_Anthem_001726432                   Insys_Anthem_001726432
Insys_Anthem_001726525                   Insys_Anthem_001726525
Insys_Anthem_001726565                   Insys_Anthem_001726565
Insys_Anthem_001726572                   Insys_Anthem_001726572
Insys_Anthem_001726592                   Insys_Anthem_001726592
Insys_Anthem_001726594                   Insys_Anthem_001726594
Insys_Anthem_001726709                   Insys_Anthem_001726709
Insys_Anthem_001726729                   Insys_Anthem_001726729
Insys_Anthem_001726750                   Insys_Anthem_001726750
Insys_Anthem_001726859                   Insys_Anthem_001726859
Insys_Anthem_001726860                   Insys_Anthem_001726860
Insys_Anthem_001726865                   Insys_Anthem_001726865
Insys_Anthem_001726962                   Insys_Anthem_001726962
Insys_Anthem_001726981                   Insys_Anthem_001726981
Insys_Anthem_001726999                   Insys_Anthem_001726999
Insys_Anthem_001727000                   Insys_Anthem_001727000
Insys_Anthem_001727010                   Insys_Anthem_001727010
Insys_Anthem_001727089                   Insys_Anthem_001727089
Insys_Anthem_001727092                   Insys_Anthem_001727092
Insys_Anthem_001727125                   Insys_Anthem_001727125
Insys_Anthem_001727139                   Insys_Anthem_001727139
Insys_Anthem_001727148                   Insys_Anthem_001727148
Insys_Anthem_001727216                   Insys_Anthem_001727216
Insys_Anthem_001727236                   Insys_Anthem_001727236
Insys_Anthem_001727298                   Insys_Anthem_001727298
Insys_Anthem_001727312                   Insys_Anthem_001727312
Insys_Anthem_001727340                   Insys_Anthem_001727340
Insys_Anthem_001727377                   Insys_Anthem_001727377
Insys_Anthem_001727378                   Insys_Anthem_001727378
Insys_Anthem_001727400                   Insys_Anthem_001727400
Insys_Anthem_001727459                   Insys_Anthem_001727459
Insys_Anthem_001727485                   Insys_Anthem_001727485
Insys_Anthem_001727575                   Insys_Anthem_001727575
Insys_Anthem_001727590                   Insys_Anthem_001727590
Insys_Anthem_001727653                   Insys_Anthem_001727653
Insys_Anthem_001727679                   Insys_Anthem_001727679
Insys_Anthem_001727685                   Insys_Anthem_001727685
Insys_Anthem_001727712                   Insys_Anthem_001727712

                                                    2106
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2108 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001727725                   Insys_Anthem_001727725
Insys_Anthem_001727748                   Insys_Anthem_001727748
Insys_Anthem_001727779                   Insys_Anthem_001727779
Insys_Anthem_001727790                   Insys_Anthem_001727790
Insys_Anthem_001727793                   Insys_Anthem_001727793
Insys_Anthem_001727794                   Insys_Anthem_001727794
Insys_Anthem_001727812                   Insys_Anthem_001727812
Insys_Anthem_001727862                   Insys_Anthem_001727862
Insys_Anthem_001727909                   Insys_Anthem_001727909
Insys_Anthem_001727925                   Insys_Anthem_001727925
Insys_Anthem_001727951                   Insys_Anthem_001727951
Insys_Anthem_001727961                   Insys_Anthem_001727961
Insys_Anthem_001727980                   Insys_Anthem_001727980
Insys_Anthem_001728050                   Insys_Anthem_001728050
Insys_Anthem_001728066                   Insys_Anthem_001728066
Insys_Anthem_001728069                   Insys_Anthem_001728069
Insys_Anthem_001728072                   Insys_Anthem_001728072
Insys_Anthem_001728073                   Insys_Anthem_001728073
Insys_Anthem_001728197                   Insys_Anthem_001728197
Insys_Anthem_001728202                   Insys_Anthem_001728202
Insys_Anthem_001728203                   Insys_Anthem_001728203
Insys_Anthem_001728232                   Insys_Anthem_001728232
Insys_Anthem_001728277                   Insys_Anthem_001728277
Insys_Anthem_001728316                   Insys_Anthem_001728316
Insys_Anthem_001728319                   Insys_Anthem_001728319
Insys_Anthem_001728336                   Insys_Anthem_001728336
Insys_Anthem_001728389                   Insys_Anthem_001728389
Insys_Anthem_001728390                   Insys_Anthem_001728390
Insys_Anthem_001728399                   Insys_Anthem_001728399
Insys_Anthem_001728448                   Insys_Anthem_001728448
Insys_Anthem_001728455                   Insys_Anthem_001728455
Insys_Anthem_001728473                   Insys_Anthem_001728473
Insys_Anthem_001728498                   Insys_Anthem_001728498
Insys_Anthem_001728515                   Insys_Anthem_001728515
Insys_Anthem_001728542                   Insys_Anthem_001728542
Insys_Anthem_001728578                   Insys_Anthem_001728578
Insys_Anthem_001728592                   Insys_Anthem_001728592
Insys_Anthem_001728616                   Insys_Anthem_001728616
Insys_Anthem_001728621                   Insys_Anthem_001728621
Insys_Anthem_001728636                   Insys_Anthem_001728636
Insys_Anthem_001728688                   Insys_Anthem_001728688
Insys_Anthem_001728771                   Insys_Anthem_001728771
Insys_Anthem_001728778                   Insys_Anthem_001728778
Insys_Anthem_001728783                   Insys_Anthem_001728783
Insys_Anthem_001728808                   Insys_Anthem_001728808
Insys_Anthem_001728836                   Insys_Anthem_001728836
Insys_Anthem_001728840                   Insys_Anthem_001728840

                                                    2107
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2109 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001728849                   Insys_Anthem_001728849
Insys_Anthem_001728901                   Insys_Anthem_001728901
Insys_Anthem_001728904                   Insys_Anthem_001728904
Insys_Anthem_001728921                   Insys_Anthem_001728921
Insys_Anthem_001728933                   Insys_Anthem_001728933
Insys_Anthem_001728937                   Insys_Anthem_001728937
Insys_Anthem_001728956                   Insys_Anthem_001728956
Insys_Anthem_001728975                   Insys_Anthem_001728975
Insys_Anthem_001729022                   Insys_Anthem_001729022
Insys_Anthem_001729079                   Insys_Anthem_001729079
Insys_Anthem_001729089                   Insys_Anthem_001729089
Insys_Anthem_001729125                   Insys_Anthem_001729125
Insys_Anthem_001729158                   Insys_Anthem_001729158
Insys_Anthem_001729176                   Insys_Anthem_001729176
Insys_Anthem_001729266                   Insys_Anthem_001729266
Insys_Anthem_001729310                   Insys_Anthem_001729310
Insys_Anthem_001729334                   Insys_Anthem_001729334
Insys_Anthem_001729346                   Insys_Anthem_001729346
Insys_Anthem_001729352                   Insys_Anthem_001729352
Insys_Anthem_001729375                   Insys_Anthem_001729375
Insys_Anthem_001729384                   Insys_Anthem_001729384
Insys_Anthem_001729415                   Insys_Anthem_001729415
Insys_Anthem_001729444                   Insys_Anthem_001729444
Insys_Anthem_001729468                   Insys_Anthem_001729468
Insys_Anthem_001729471                   Insys_Anthem_001729471
Insys_Anthem_001729476                   Insys_Anthem_001729476
Insys_Anthem_001729516                   Insys_Anthem_001729516
Insys_Anthem_001729523                   Insys_Anthem_001729523
Insys_Anthem_001729524                   Insys_Anthem_001729524
Insys_Anthem_001729569                   Insys_Anthem_001729569
Insys_Anthem_001729572                   Insys_Anthem_001729572
Insys_Anthem_001729619                   Insys_Anthem_001729619
Insys_Anthem_001729657                   Insys_Anthem_001729657
Insys_Anthem_001729738                   Insys_Anthem_001729738
Insys_Anthem_001729811                   Insys_Anthem_001729811
Insys_Anthem_001729900                   Insys_Anthem_001729900
Insys_Anthem_001729918                   Insys_Anthem_001729918
Insys_Anthem_001729924                   Insys_Anthem_001729924
Insys_Anthem_001729936                   Insys_Anthem_001729936
Insys_Anthem_001729947                   Insys_Anthem_001729947
Insys_Anthem_001729984                   Insys_Anthem_001729984
Insys_Anthem_001729989                   Insys_Anthem_001729989
Insys_Anthem_001729999                   Insys_Anthem_001729999
Insys_Anthem_001730044                   Insys_Anthem_001730044
Insys_Anthem_001730068                   Insys_Anthem_001730068
Insys_Anthem_001730073                   Insys_Anthem_001730073
Insys_Anthem_001730077                   Insys_Anthem_001730077

                                                    2108
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2110 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001730236                   Insys_Anthem_001730236
Insys_Anthem_001730261                   Insys_Anthem_001730261
Insys_Anthem_001730288                   Insys_Anthem_001730288
Insys_Anthem_001730329                   Insys_Anthem_001730329
Insys_Anthem_001730344                   Insys_Anthem_001730344
Insys_Anthem_001730374                   Insys_Anthem_001730374
Insys_Anthem_001730377                   Insys_Anthem_001730377
Insys_Anthem_001730403                   Insys_Anthem_001730403
Insys_Anthem_001730414                   Insys_Anthem_001730414
Insys_Anthem_001730420                   Insys_Anthem_001730420
Insys_Anthem_001730424                   Insys_Anthem_001730424
Insys_Anthem_001730428                   Insys_Anthem_001730428
Insys_Anthem_001730480                   Insys_Anthem_001730480
Insys_Anthem_001730489                   Insys_Anthem_001730489
Insys_Anthem_001730577                   Insys_Anthem_001730577
Insys_Anthem_001730604                   Insys_Anthem_001730604
Insys_Anthem_001730640                   Insys_Anthem_001730640
Insys_Anthem_001730642                   Insys_Anthem_001730642
Insys_Anthem_001730650                   Insys_Anthem_001730650
Insys_Anthem_001730691                   Insys_Anthem_001730691
Insys_Anthem_001730703                   Insys_Anthem_001730703
Insys_Anthem_001730705                   Insys_Anthem_001730705
Insys_Anthem_001730708                   Insys_Anthem_001730708
Insys_Anthem_001730754                   Insys_Anthem_001730754
Insys_Anthem_001730796                   Insys_Anthem_001730796
Insys_Anthem_001730807                   Insys_Anthem_001730807
Insys_Anthem_001730871                   Insys_Anthem_001730871
Insys_Anthem_001730883                   Insys_Anthem_001730883
Insys_Anthem_001730912                   Insys_Anthem_001730912
Insys_Anthem_001730954                   Insys_Anthem_001730954
Insys_Anthem_001731037                   Insys_Anthem_001731037
Insys_Anthem_001731038                   Insys_Anthem_001731038
Insys_Anthem_001731071                   Insys_Anthem_001731071
Insys_Anthem_001731089                   Insys_Anthem_001731089
Insys_Anthem_001731094                   Insys_Anthem_001731094
Insys_Anthem_001731118                   Insys_Anthem_001731118
Insys_Anthem_001731179                   Insys_Anthem_001731179
Insys_Anthem_001731190                   Insys_Anthem_001731190
Insys_Anthem_001731259                   Insys_Anthem_001731259
Insys_Anthem_001731266                   Insys_Anthem_001731266
Insys_Anthem_001731281                   Insys_Anthem_001731281
Insys_Anthem_001731312                   Insys_Anthem_001731312
Insys_Anthem_001731317                   Insys_Anthem_001731317
Insys_Anthem_001731320                   Insys_Anthem_001731320
Insys_Anthem_001731336                   Insys_Anthem_001731336
Insys_Anthem_001731348                   Insys_Anthem_001731348
Insys_Anthem_001731379                   Insys_Anthem_001731379

                                                    2109
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2111 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001731380                   Insys_Anthem_001731380
Insys_Anthem_001731393                   Insys_Anthem_001731393
Insys_Anthem_001731396                   Insys_Anthem_001731396
Insys_Anthem_001731458                   Insys_Anthem_001731458
Insys_Anthem_001731501                   Insys_Anthem_001731501
Insys_Anthem_001731523                   Insys_Anthem_001731523
Insys_Anthem_001731536                   Insys_Anthem_001731536
Insys_Anthem_001731562                   Insys_Anthem_001731562
Insys_Anthem_001731599                   Insys_Anthem_001731599
Insys_Anthem_001731611                   Insys_Anthem_001731611
Insys_Anthem_001731619                   Insys_Anthem_001731619
Insys_Anthem_001731620                   Insys_Anthem_001731620
Insys_Anthem_001731629                   Insys_Anthem_001731629
Insys_Anthem_001731641                   Insys_Anthem_001731641
Insys_Anthem_001731657                   Insys_Anthem_001731657
Insys_Anthem_001731676                   Insys_Anthem_001731676
Insys_Anthem_001731692                   Insys_Anthem_001731692
Insys_Anthem_001731700                   Insys_Anthem_001731700
Insys_Anthem_001731744                   Insys_Anthem_001731744
Insys_Anthem_001731807                   Insys_Anthem_001731807
Insys_Anthem_001731843                   Insys_Anthem_001731843
Insys_Anthem_001731855                   Insys_Anthem_001731855
Insys_Anthem_001731944                   Insys_Anthem_001731944
Insys_Anthem_001732003                   Insys_Anthem_001732003
Insys_Anthem_001732013                   Insys_Anthem_001732013
Insys_Anthem_001732049                   Insys_Anthem_001732049
Insys_Anthem_001732080                   Insys_Anthem_001732080
Insys_Anthem_001732119                   Insys_Anthem_001732119
Insys_Anthem_001732120                   Insys_Anthem_001732120
Insys_Anthem_001732171                   Insys_Anthem_001732171
Insys_Anthem_001732207                   Insys_Anthem_001732207
Insys_Anthem_001732239                   Insys_Anthem_001732239
Insys_Anthem_001732261                   Insys_Anthem_001732261
Insys_Anthem_001732265                   Insys_Anthem_001732265
Insys_Anthem_001732307                   Insys_Anthem_001732307
Insys_Anthem_001732347                   Insys_Anthem_001732347
Insys_Anthem_001732363                   Insys_Anthem_001732363
Insys_Anthem_001732380                   Insys_Anthem_001732380
Insys_Anthem_001732402                   Insys_Anthem_001732402
Insys_Anthem_001732421                   Insys_Anthem_001732421
Insys_Anthem_001732430                   Insys_Anthem_001732430
Insys_Anthem_001732436                   Insys_Anthem_001732436
Insys_Anthem_001732482                   Insys_Anthem_001732482
Insys_Anthem_001732501                   Insys_Anthem_001732501
Insys_Anthem_001732528                   Insys_Anthem_001732528
Insys_Anthem_001732546                   Insys_Anthem_001732546
Insys_Anthem_001732562                   Insys_Anthem_001732562

                                                    2110
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2112 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001732596                   Insys_Anthem_001732596
Insys_Anthem_001732681                   Insys_Anthem_001732681
Insys_Anthem_001732720                   Insys_Anthem_001732720
Insys_Anthem_001732721                   Insys_Anthem_001732721
Insys_Anthem_001732723                   Insys_Anthem_001732723
Insys_Anthem_001732724                   Insys_Anthem_001732724
Insys_Anthem_001732731                   Insys_Anthem_001732731
Insys_Anthem_001732736                   Insys_Anthem_001732736
Insys_Anthem_001732738                   Insys_Anthem_001732738
Insys_Anthem_001732770                   Insys_Anthem_001732770
Insys_Anthem_001732809                   Insys_Anthem_001732809
Insys_Anthem_001732887                   Insys_Anthem_001732887
Insys_Anthem_001732903                   Insys_Anthem_001732903
Insys_Anthem_001732905                   Insys_Anthem_001732905
Insys_Anthem_001732909                   Insys_Anthem_001732909
Insys_Anthem_001732923                   Insys_Anthem_001732923
Insys_Anthem_001732929                   Insys_Anthem_001732929
Insys_Anthem_001732930                   Insys_Anthem_001732930
Insys_Anthem_001732941                   Insys_Anthem_001732941
Insys_Anthem_001732979                   Insys_Anthem_001732979
Insys_Anthem_001732993                   Insys_Anthem_001732993
Insys_Anthem_001733008                   Insys_Anthem_001733008
Insys_Anthem_001733075                   Insys_Anthem_001733075
Insys_Anthem_001733111                   Insys_Anthem_001733111
Insys_Anthem_001733155                   Insys_Anthem_001733155
Insys_Anthem_001733169                   Insys_Anthem_001733169
Insys_Anthem_001733174                   Insys_Anthem_001733174
Insys_Anthem_001733186                   Insys_Anthem_001733186
Insys_Anthem_001733239                   Insys_Anthem_001733239
Insys_Anthem_001733251                   Insys_Anthem_001733251
Insys_Anthem_001733269                   Insys_Anthem_001733269
Insys_Anthem_001733301                   Insys_Anthem_001733301
Insys_Anthem_001733302                   Insys_Anthem_001733302
Insys_Anthem_001733306                   Insys_Anthem_001733306
Insys_Anthem_001733339                   Insys_Anthem_001733339
Insys_Anthem_001733344                   Insys_Anthem_001733344
Insys_Anthem_001733366                   Insys_Anthem_001733366
Insys_Anthem_001733385                   Insys_Anthem_001733385
Insys_Anthem_001733406                   Insys_Anthem_001733406
Insys_Anthem_001733407                   Insys_Anthem_001733407
Insys_Anthem_001733410                   Insys_Anthem_001733410
Insys_Anthem_001733414                   Insys_Anthem_001733414
Insys_Anthem_001733417                   Insys_Anthem_001733417
Insys_Anthem_001733433                   Insys_Anthem_001733433
Insys_Anthem_001733446                   Insys_Anthem_001733446
Insys_Anthem_001733447                   Insys_Anthem_001733447
Insys_Anthem_001733501                   Insys_Anthem_001733501

                                                    2111
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2113 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001733521                   Insys_Anthem_001733521
Insys_Anthem_001733550                   Insys_Anthem_001733550
Insys_Anthem_001733565                   Insys_Anthem_001733565
Insys_Anthem_001733567                   Insys_Anthem_001733567
Insys_Anthem_001733581                   Insys_Anthem_001733581
Insys_Anthem_001733597                   Insys_Anthem_001733597
Insys_Anthem_001733599                   Insys_Anthem_001733599
Insys_Anthem_001733610                   Insys_Anthem_001733610
Insys_Anthem_001733611                   Insys_Anthem_001733611
Insys_Anthem_001733646                   Insys_Anthem_001733646
Insys_Anthem_001733660                   Insys_Anthem_001733660
Insys_Anthem_001733669                   Insys_Anthem_001733669
Insys_Anthem_001733671                   Insys_Anthem_001733671
Insys_Anthem_001733676                   Insys_Anthem_001733676
Insys_Anthem_001733714                   Insys_Anthem_001733714
Insys_Anthem_001733723                   Insys_Anthem_001733723
Insys_Anthem_001733737                   Insys_Anthem_001733737
Insys_Anthem_001733766                   Insys_Anthem_001733766
Insys_Anthem_001733790                   Insys_Anthem_001733790
Insys_Anthem_001733833                   Insys_Anthem_001733833
Insys_Anthem_001733907                   Insys_Anthem_001733907
Insys_Anthem_001733909                   Insys_Anthem_001733909
Insys_Anthem_001733924                   Insys_Anthem_001733924
Insys_Anthem_001733932                   Insys_Anthem_001733932
Insys_Anthem_001733933                   Insys_Anthem_001733933
Insys_Anthem_001733940                   Insys_Anthem_001733940
Insys_Anthem_001733951                   Insys_Anthem_001733951
Insys_Anthem_001733969                   Insys_Anthem_001733969
Insys_Anthem_001733999                   Insys_Anthem_001733999
Insys_Anthem_001734003                   Insys_Anthem_001734003
Insys_Anthem_001734011                   Insys_Anthem_001734011
Insys_Anthem_001734087                   Insys_Anthem_001734087
Insys_Anthem_001734088                   Insys_Anthem_001734088
Insys_Anthem_001734094                   Insys_Anthem_001734094
Insys_Anthem_001734114                   Insys_Anthem_001734114
Insys_Anthem_001734124                   Insys_Anthem_001734124
Insys_Anthem_001734127                   Insys_Anthem_001734127
Insys_Anthem_001734160                   Insys_Anthem_001734160
Insys_Anthem_001734161                   Insys_Anthem_001734161
Insys_Anthem_001734169                   Insys_Anthem_001734169
Insys_Anthem_001734173                   Insys_Anthem_001734173
Insys_Anthem_001734193                   Insys_Anthem_001734193
Insys_Anthem_001734205                   Insys_Anthem_001734205
Insys_Anthem_001734232                   Insys_Anthem_001734232
Insys_Anthem_001734246                   Insys_Anthem_001734246
Insys_Anthem_001734292                   Insys_Anthem_001734292
Insys_Anthem_001734306                   Insys_Anthem_001734306

                                                    2112
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2114 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001734346                   Insys_Anthem_001734346
Insys_Anthem_001734446                   Insys_Anthem_001734446
Insys_Anthem_001734457                   Insys_Anthem_001734457
Insys_Anthem_001734490                   Insys_Anthem_001734490
Insys_Anthem_001734511                   Insys_Anthem_001734511
Insys_Anthem_001734553                   Insys_Anthem_001734553
Insys_Anthem_001734563                   Insys_Anthem_001734563
Insys_Anthem_001734579                   Insys_Anthem_001734579
Insys_Anthem_001734638                   Insys_Anthem_001734638
Insys_Anthem_001734678                   Insys_Anthem_001734678
Insys_Anthem_001734687                   Insys_Anthem_001734687
Insys_Anthem_001734700                   Insys_Anthem_001734700
Insys_Anthem_001734702                   Insys_Anthem_001734702
Insys_Anthem_001734714                   Insys_Anthem_001734714
Insys_Anthem_001734716                   Insys_Anthem_001734716
Insys_Anthem_001734717                   Insys_Anthem_001734717
Insys_Anthem_001734798                   Insys_Anthem_001734798
Insys_Anthem_001734845                   Insys_Anthem_001734845
Insys_Anthem_001734855                   Insys_Anthem_001734855
Insys_Anthem_001734857                   Insys_Anthem_001734857
Insys_Anthem_001734859                   Insys_Anthem_001734859
Insys_Anthem_001734873                   Insys_Anthem_001734873
Insys_Anthem_001734882                   Insys_Anthem_001734882
Insys_Anthem_001734896                   Insys_Anthem_001734896
Insys_Anthem_001734936                   Insys_Anthem_001734936
Insys_Anthem_001734972                   Insys_Anthem_001734972
Insys_Anthem_001734982                   Insys_Anthem_001734982
Insys_Anthem_001735068                   Insys_Anthem_001735068
Insys_Anthem_001735119                   Insys_Anthem_001735119
Insys_Anthem_001735121                   Insys_Anthem_001735121
Insys_Anthem_001735123                   Insys_Anthem_001735123
Insys_Anthem_001735134                   Insys_Anthem_001735134
Insys_Anthem_001735149                   Insys_Anthem_001735149
Insys_Anthem_001735181                   Insys_Anthem_001735181
Insys_Anthem_001735197                   Insys_Anthem_001735197
Insys_Anthem_001735229                   Insys_Anthem_001735229
Insys_Anthem_001735252                   Insys_Anthem_001735252
Insys_Anthem_001735262                   Insys_Anthem_001735262
Insys_Anthem_001735264                   Insys_Anthem_001735264
Insys_Anthem_001735265                   Insys_Anthem_001735265
Insys_Anthem_001735266                   Insys_Anthem_001735266
Insys_Anthem_001735268                   Insys_Anthem_001735268
Insys_Anthem_001735269                   Insys_Anthem_001735269
Insys_Anthem_001735290                   Insys_Anthem_001735290
Insys_Anthem_001735294                   Insys_Anthem_001735294
Insys_Anthem_001735308                   Insys_Anthem_001735308
Insys_Anthem_001735309                   Insys_Anthem_001735309

                                                    2113
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2115 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001735343                   Insys_Anthem_001735343
Insys_Anthem_001735359                   Insys_Anthem_001735359
Insys_Anthem_001735377                   Insys_Anthem_001735377
Insys_Anthem_001735393                   Insys_Anthem_001735393
Insys_Anthem_001735395                   Insys_Anthem_001735395
Insys_Anthem_001735452                   Insys_Anthem_001735452
Insys_Anthem_001735453                   Insys_Anthem_001735453
Insys_Anthem_001735466                   Insys_Anthem_001735466
Insys_Anthem_001735472                   Insys_Anthem_001735472
Insys_Anthem_001735474                   Insys_Anthem_001735474
Insys_Anthem_001735478                   Insys_Anthem_001735478
Insys_Anthem_001735483                   Insys_Anthem_001735483
Insys_Anthem_001735487                   Insys_Anthem_001735487
Insys_Anthem_001735492                   Insys_Anthem_001735492
Insys_Anthem_001735531                   Insys_Anthem_001735531
Insys_Anthem_001735561                   Insys_Anthem_001735561
Insys_Anthem_001735586                   Insys_Anthem_001735586
Insys_Anthem_001735587                   Insys_Anthem_001735587
Insys_Anthem_001735631                   Insys_Anthem_001735631
Insys_Anthem_001735667                   Insys_Anthem_001735667
Insys_Anthem_001735672                   Insys_Anthem_001735672
Insys_Anthem_001735679                   Insys_Anthem_001735679
Insys_Anthem_001735715                   Insys_Anthem_001735715
Insys_Anthem_001735728                   Insys_Anthem_001735728
Insys_Anthem_001735772                   Insys_Anthem_001735772
Insys_Anthem_001735835                   Insys_Anthem_001735835
Insys_Anthem_001735897                   Insys_Anthem_001735897
Insys_Anthem_001735920                   Insys_Anthem_001735920
Insys_Anthem_001735927                   Insys_Anthem_001735927
Insys_Anthem_001735965                   Insys_Anthem_001735965
Insys_Anthem_001735975                   Insys_Anthem_001735975
Insys_Anthem_001735992                   Insys_Anthem_001735992
Insys_Anthem_001736010                   Insys_Anthem_001736010
Insys_Anthem_001736035                   Insys_Anthem_001736035
Insys_Anthem_001736108                   Insys_Anthem_001736108
Insys_Anthem_001736133                   Insys_Anthem_001736133
Insys_Anthem_001736135                   Insys_Anthem_001736135
Insys_Anthem_001736136                   Insys_Anthem_001736136
Insys_Anthem_001736161                   Insys_Anthem_001736161
Insys_Anthem_001736165                   Insys_Anthem_001736165
Insys_Anthem_001736176                   Insys_Anthem_001736176
Insys_Anthem_001736199                   Insys_Anthem_001736199
Insys_Anthem_001736249                   Insys_Anthem_001736249
Insys_Anthem_001736272                   Insys_Anthem_001736272
Insys_Anthem_001736278                   Insys_Anthem_001736278
Insys_Anthem_001736290                   Insys_Anthem_001736290
Insys_Anthem_001736298                   Insys_Anthem_001736298

                                                    2114
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2116 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001736314                   Insys_Anthem_001736314
Insys_Anthem_001736365                   Insys_Anthem_001736365
Insys_Anthem_001736372                   Insys_Anthem_001736372
Insys_Anthem_001736443                   Insys_Anthem_001736443
Insys_Anthem_001736488                   Insys_Anthem_001736488
Insys_Anthem_001736546                   Insys_Anthem_001736546
Insys_Anthem_001736548                   Insys_Anthem_001736548
Insys_Anthem_001736587                   Insys_Anthem_001736587
Insys_Anthem_001736606                   Insys_Anthem_001736606
Insys_Anthem_001736687                   Insys_Anthem_001736687
Insys_Anthem_001736705                   Insys_Anthem_001736705
Insys_Anthem_001736715                   Insys_Anthem_001736715
Insys_Anthem_001736725                   Insys_Anthem_001736725
Insys_Anthem_001736763                   Insys_Anthem_001736763
Insys_Anthem_001736776                   Insys_Anthem_001736776
Insys_Anthem_001736838                   Insys_Anthem_001736838
Insys_Anthem_001736843                   Insys_Anthem_001736843
Insys_Anthem_001736848                   Insys_Anthem_001736848
Insys_Anthem_001736854                   Insys_Anthem_001736854
Insys_Anthem_001736868                   Insys_Anthem_001736868
Insys_Anthem_001736881                   Insys_Anthem_001736881
Insys_Anthem_001736896                   Insys_Anthem_001736896
Insys_Anthem_001736910                   Insys_Anthem_001736910
Insys_Anthem_001736944                   Insys_Anthem_001736944
Insys_Anthem_001737064                   Insys_Anthem_001737064
Insys_Anthem_001737074                   Insys_Anthem_001737074
Insys_Anthem_001737081                   Insys_Anthem_001737081
Insys_Anthem_001737102                   Insys_Anthem_001737102
Insys_Anthem_001737235                   Insys_Anthem_001737235
Insys_Anthem_001737248                   Insys_Anthem_001737248
Insys_Anthem_001737272                   Insys_Anthem_001737272
Insys_Anthem_001737274                   Insys_Anthem_001737274
Insys_Anthem_001737279                   Insys_Anthem_001737279
Insys_Anthem_001737281                   Insys_Anthem_001737281
Insys_Anthem_001737283                   Insys_Anthem_001737283
Insys_Anthem_001737284                   Insys_Anthem_001737284
Insys_Anthem_001737401                   Insys_Anthem_001737401
Insys_Anthem_001737417                   Insys_Anthem_001737417
Insys_Anthem_001737427                   Insys_Anthem_001737427
Insys_Anthem_001737436                   Insys_Anthem_001737436
Insys_Anthem_001737446                   Insys_Anthem_001737446
Insys_Anthem_001737449                   Insys_Anthem_001737449
Insys_Anthem_001737450                   Insys_Anthem_001737450
Insys_Anthem_001737499                   Insys_Anthem_001737499
Insys_Anthem_001737503                   Insys_Anthem_001737503
Insys_Anthem_001737542                   Insys_Anthem_001737542
Insys_Anthem_001737547                   Insys_Anthem_001737547

                                                    2115
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2117 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001737567                   Insys_Anthem_001737567
Insys_Anthem_001737568                   Insys_Anthem_001737568
Insys_Anthem_001737570                   Insys_Anthem_001737570
Insys_Anthem_001737600                   Insys_Anthem_001737600
Insys_Anthem_001737606                   Insys_Anthem_001737606
Insys_Anthem_001737611                   Insys_Anthem_001737611
Insys_Anthem_001737629                   Insys_Anthem_001737629
Insys_Anthem_001737631                   Insys_Anthem_001737631
Insys_Anthem_001737642                   Insys_Anthem_001737642
Insys_Anthem_001737671                   Insys_Anthem_001737671
Insys_Anthem_001737678                   Insys_Anthem_001737678
Insys_Anthem_001737681                   Insys_Anthem_001737681
Insys_Anthem_001737706                   Insys_Anthem_001737706
Insys_Anthem_001737723                   Insys_Anthem_001737723
Insys_Anthem_001737726                   Insys_Anthem_001737726
Insys_Anthem_001737743                   Insys_Anthem_001737743
Insys_Anthem_001737747                   Insys_Anthem_001737747
Insys_Anthem_001737779                   Insys_Anthem_001737779
Insys_Anthem_001737787                   Insys_Anthem_001737787
Insys_Anthem_001737792                   Insys_Anthem_001737792
Insys_Anthem_001737800                   Insys_Anthem_001737800
Insys_Anthem_001737813                   Insys_Anthem_001737813
Insys_Anthem_001737888                   Insys_Anthem_001737888
Insys_Anthem_001737895                   Insys_Anthem_001737895
Insys_Anthem_001737932                   Insys_Anthem_001737932
Insys_Anthem_001737935                   Insys_Anthem_001737935
Insys_Anthem_001737938                   Insys_Anthem_001737938
Insys_Anthem_001737941                   Insys_Anthem_001737941
Insys_Anthem_001737966                   Insys_Anthem_001737966
Insys_Anthem_001737972                   Insys_Anthem_001737972
Insys_Anthem_001737986                   Insys_Anthem_001737986
Insys_Anthem_001738025                   Insys_Anthem_001738025
Insys_Anthem_001738055                   Insys_Anthem_001738055
Insys_Anthem_001738078                   Insys_Anthem_001738078
Insys_Anthem_001738094                   Insys_Anthem_001738094
Insys_Anthem_001738095                   Insys_Anthem_001738095
Insys_Anthem_001738115                   Insys_Anthem_001738115
Insys_Anthem_001738116                   Insys_Anthem_001738116
Insys_Anthem_001738127                   Insys_Anthem_001738127
Insys_Anthem_001738149                   Insys_Anthem_001738149
Insys_Anthem_001738152                   Insys_Anthem_001738152
Insys_Anthem_001738166                   Insys_Anthem_001738166
Insys_Anthem_001738169                   Insys_Anthem_001738169
Insys_Anthem_001738213                   Insys_Anthem_001738213
Insys_Anthem_001738216                   Insys_Anthem_001738216
Insys_Anthem_001738230                   Insys_Anthem_001738230
Insys_Anthem_001738248                   Insys_Anthem_001738248

                                                    2116
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2118 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001738272                   Insys_Anthem_001738272
Insys_Anthem_001738276                   Insys_Anthem_001738276
Insys_Anthem_001738292                   Insys_Anthem_001738292
Insys_Anthem_001738300                   Insys_Anthem_001738300
Insys_Anthem_001738310                   Insys_Anthem_001738310
Insys_Anthem_001738315                   Insys_Anthem_001738315
Insys_Anthem_001738328                   Insys_Anthem_001738328
Insys_Anthem_001738341                   Insys_Anthem_001738341
Insys_Anthem_001738354                   Insys_Anthem_001738354
Insys_Anthem_001738365                   Insys_Anthem_001738365
Insys_Anthem_001738392                   Insys_Anthem_001738392
Insys_Anthem_001738429                   Insys_Anthem_001738429
Insys_Anthem_001738445                   Insys_Anthem_001738445
Insys_Anthem_001738460                   Insys_Anthem_001738460
Insys_Anthem_001738462                   Insys_Anthem_001738462
Insys_Anthem_001738478                   Insys_Anthem_001738478
Insys_Anthem_001738499                   Insys_Anthem_001738499
Insys_Anthem_001738500                   Insys_Anthem_001738500
Insys_Anthem_001738519                   Insys_Anthem_001738519
Insys_Anthem_001738526                   Insys_Anthem_001738526
Insys_Anthem_001738539                   Insys_Anthem_001738539
Insys_Anthem_001738540                   Insys_Anthem_001738540
Insys_Anthem_001738544                   Insys_Anthem_001738544
Insys_Anthem_001738552                   Insys_Anthem_001738552
Insys_Anthem_001738593                   Insys_Anthem_001738593
Insys_Anthem_001738629                   Insys_Anthem_001738629
Insys_Anthem_001738640                   Insys_Anthem_001738640
Insys_Anthem_001738646                   Insys_Anthem_001738646
Insys_Anthem_001738648                   Insys_Anthem_001738648
Insys_Anthem_001738666                   Insys_Anthem_001738666
Insys_Anthem_001738706                   Insys_Anthem_001738706
Insys_Anthem_001738708                   Insys_Anthem_001738708
Insys_Anthem_001738763                   Insys_Anthem_001738763
Insys_Anthem_001738771                   Insys_Anthem_001738771
Insys_Anthem_001738781                   Insys_Anthem_001738781
Insys_Anthem_001738782                   Insys_Anthem_001738782
Insys_Anthem_001738821                   Insys_Anthem_001738821
Insys_Anthem_001738828                   Insys_Anthem_001738828
Insys_Anthem_001738842                   Insys_Anthem_001738842
Insys_Anthem_001738866                   Insys_Anthem_001738866
Insys_Anthem_001738871                   Insys_Anthem_001738871
Insys_Anthem_001738892                   Insys_Anthem_001738892
Insys_Anthem_001738964                   Insys_Anthem_001738964
Insys_Anthem_001738985                   Insys_Anthem_001738985
Insys_Anthem_001738988                   Insys_Anthem_001738988
Insys_Anthem_001739004                   Insys_Anthem_001739004
Insys_Anthem_001739009                   Insys_Anthem_001739009

                                                    2117
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2119 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001739014                   Insys_Anthem_001739014
Insys_Anthem_001739049                   Insys_Anthem_001739049
Insys_Anthem_001739054                   Insys_Anthem_001739054
Insys_Anthem_001739056                   Insys_Anthem_001739056
Insys_Anthem_001739062                   Insys_Anthem_001739062
Insys_Anthem_001739108                   Insys_Anthem_001739108
Insys_Anthem_001739116                   Insys_Anthem_001739116
Insys_Anthem_001739118                   Insys_Anthem_001739118
Insys_Anthem_001739130                   Insys_Anthem_001739130
Insys_Anthem_001739156                   Insys_Anthem_001739156
Insys_Anthem_001739159                   Insys_Anthem_001739159
Insys_Anthem_001739164                   Insys_Anthem_001739164
Insys_Anthem_001739183                   Insys_Anthem_001739183
Insys_Anthem_001739190                   Insys_Anthem_001739190
Insys_Anthem_001739204                   Insys_Anthem_001739204
Insys_Anthem_001739227                   Insys_Anthem_001739227
Insys_Anthem_001739233                   Insys_Anthem_001739233
Insys_Anthem_001739264                   Insys_Anthem_001739264
Insys_Anthem_001739275                   Insys_Anthem_001739275
Insys_Anthem_001739278                   Insys_Anthem_001739278
Insys_Anthem_001739305                   Insys_Anthem_001739305
Insys_Anthem_001739321                   Insys_Anthem_001739321
Insys_Anthem_001739330                   Insys_Anthem_001739330
Insys_Anthem_001739349                   Insys_Anthem_001739349
Insys_Anthem_001739358                   Insys_Anthem_001739358
Insys_Anthem_001739375                   Insys_Anthem_001739375
Insys_Anthem_001739401                   Insys_Anthem_001739401
Insys_Anthem_001739410                   Insys_Anthem_001739410
Insys_Anthem_001739419                   Insys_Anthem_001739419
Insys_Anthem_001739433                   Insys_Anthem_001739433
Insys_Anthem_001739443                   Insys_Anthem_001739443
Insys_Anthem_001739449                   Insys_Anthem_001739449
Insys_Anthem_001739462                   Insys_Anthem_001739462
Insys_Anthem_001739471                   Insys_Anthem_001739471
Insys_Anthem_001739474                   Insys_Anthem_001739474
Insys_Anthem_001739489                   Insys_Anthem_001739489
Insys_Anthem_001739501                   Insys_Anthem_001739501
Insys_Anthem_001739516                   Insys_Anthem_001739516
Insys_Anthem_001739624                   Insys_Anthem_001739624
Insys_Anthem_001739666                   Insys_Anthem_001739666
Insys_Anthem_001739719                   Insys_Anthem_001739719
Insys_Anthem_001739751                   Insys_Anthem_001739751
Insys_Anthem_001739790                   Insys_Anthem_001739790
Insys_Anthem_001739876                   Insys_Anthem_001739876
Insys_Anthem_001739898                   Insys_Anthem_001739898
Insys_Anthem_001739899                   Insys_Anthem_001739899
Insys_Anthem_001739900                   Insys_Anthem_001739900

                                                    2118
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2120 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001739917                   Insys_Anthem_001739917
Insys_Anthem_001739925                   Insys_Anthem_001739925
Insys_Anthem_001739966                   Insys_Anthem_001739966
Insys_Anthem_001739981                   Insys_Anthem_001739981
Insys_Anthem_001740049                   Insys_Anthem_001740049
Insys_Anthem_001740078                   Insys_Anthem_001740078
Insys_Anthem_001740092                   Insys_Anthem_001740092
Insys_Anthem_001740118                   Insys_Anthem_001740118
Insys_Anthem_001740124                   Insys_Anthem_001740124
Insys_Anthem_001740139                   Insys_Anthem_001740139
Insys_Anthem_001740198                   Insys_Anthem_001740198
Insys_Anthem_001740227                   Insys_Anthem_001740227
Insys_Anthem_001740229                   Insys_Anthem_001740229
Insys_Anthem_001740243                   Insys_Anthem_001740243
Insys_Anthem_001740246                   Insys_Anthem_001740246
Insys_Anthem_001740261                   Insys_Anthem_001740261
Insys_Anthem_001740263                   Insys_Anthem_001740263
Insys_Anthem_001740277                   Insys_Anthem_001740277
Insys_Anthem_001740296                   Insys_Anthem_001740296
Insys_Anthem_001740300                   Insys_Anthem_001740300
Insys_Anthem_001740303                   Insys_Anthem_001740303
Insys_Anthem_001740340                   Insys_Anthem_001740340
Insys_Anthem_001740388                   Insys_Anthem_001740388
Insys_Anthem_001740389                   Insys_Anthem_001740389
Insys_Anthem_001740397                   Insys_Anthem_001740397
Insys_Anthem_001740432                   Insys_Anthem_001740432
Insys_Anthem_001740504                   Insys_Anthem_001740504
Insys_Anthem_001740525                   Insys_Anthem_001740525
Insys_Anthem_001740533                   Insys_Anthem_001740533
Insys_Anthem_001740559                   Insys_Anthem_001740559
Insys_Anthem_001740561                   Insys_Anthem_001740561
Insys_Anthem_001740581                   Insys_Anthem_001740581
Insys_Anthem_001740583                   Insys_Anthem_001740583
Insys_Anthem_001740629                   Insys_Anthem_001740629
Insys_Anthem_001740645                   Insys_Anthem_001740645
Insys_Anthem_001740708                   Insys_Anthem_001740708
Insys_Anthem_001740725                   Insys_Anthem_001740725
Insys_Anthem_001740754                   Insys_Anthem_001740754
Insys_Anthem_001740764                   Insys_Anthem_001740764
Insys_Anthem_001740784                   Insys_Anthem_001740784
Insys_Anthem_001740811                   Insys_Anthem_001740811
Insys_Anthem_001740868                   Insys_Anthem_001740868
Insys_Anthem_001740912                   Insys_Anthem_001740912
Insys_Anthem_001740933                   Insys_Anthem_001740933
Insys_Anthem_001740950                   Insys_Anthem_001740950
Insys_Anthem_001740973                   Insys_Anthem_001740973
Insys_Anthem_001740981                   Insys_Anthem_001740981

                                                    2119
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2121 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001740986                   Insys_Anthem_001740986
Insys_Anthem_001740995                   Insys_Anthem_001740995
Insys_Anthem_001741007                   Insys_Anthem_001741007
Insys_Anthem_001741037                   Insys_Anthem_001741037
Insys_Anthem_001741057                   Insys_Anthem_001741057
Insys_Anthem_001741065                   Insys_Anthem_001741065
Insys_Anthem_001741068                   Insys_Anthem_001741068
Insys_Anthem_001741076                   Insys_Anthem_001741076
Insys_Anthem_001741087                   Insys_Anthem_001741087
Insys_Anthem_001741115                   Insys_Anthem_001741115
Insys_Anthem_001741121                   Insys_Anthem_001741121
Insys_Anthem_001741130                   Insys_Anthem_001741130
Insys_Anthem_001741145                   Insys_Anthem_001741145
Insys_Anthem_001741163                   Insys_Anthem_001741163
Insys_Anthem_001741169                   Insys_Anthem_001741169
Insys_Anthem_001741173                   Insys_Anthem_001741173
Insys_Anthem_001741177                   Insys_Anthem_001741177
Insys_Anthem_001741181                   Insys_Anthem_001741181
Insys_Anthem_001741200                   Insys_Anthem_001741200
Insys_Anthem_001741204                   Insys_Anthem_001741204
Insys_Anthem_001741205                   Insys_Anthem_001741205
Insys_Anthem_001741210                   Insys_Anthem_001741210
Insys_Anthem_001741231                   Insys_Anthem_001741231
Insys_Anthem_001741242                   Insys_Anthem_001741242
Insys_Anthem_001741246                   Insys_Anthem_001741246
Insys_Anthem_001741256                   Insys_Anthem_001741256
Insys_Anthem_001741286                   Insys_Anthem_001741286
Insys_Anthem_001741296                   Insys_Anthem_001741296
Insys_Anthem_001741327                   Insys_Anthem_001741327
Insys_Anthem_001741341                   Insys_Anthem_001741341
Insys_Anthem_001741347                   Insys_Anthem_001741347
Insys_Anthem_001741368                   Insys_Anthem_001741368
Insys_Anthem_001741370                   Insys_Anthem_001741370
Insys_Anthem_001741443                   Insys_Anthem_001741443
Insys_Anthem_001741474                   Insys_Anthem_001741474
Insys_Anthem_001741477                   Insys_Anthem_001741477
Insys_Anthem_001741486                   Insys_Anthem_001741486
Insys_Anthem_001741487                   Insys_Anthem_001741487
Insys_Anthem_001741491                   Insys_Anthem_001741491
Insys_Anthem_001741517                   Insys_Anthem_001741517
Insys_Anthem_001741519                   Insys_Anthem_001741519
Insys_Anthem_001741520                   Insys_Anthem_001741520
Insys_Anthem_001741553                   Insys_Anthem_001741553
Insys_Anthem_001741555                   Insys_Anthem_001741555
Insys_Anthem_001741564                   Insys_Anthem_001741564
Insys_Anthem_001741567                   Insys_Anthem_001741567
Insys_Anthem_001741612                   Insys_Anthem_001741612

                                                    2120
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2122 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001741620                   Insys_Anthem_001741620
Insys_Anthem_001741674                   Insys_Anthem_001741674
Insys_Anthem_001741675                   Insys_Anthem_001741675
Insys_Anthem_001741734                   Insys_Anthem_001741734
Insys_Anthem_001741738                   Insys_Anthem_001741738
Insys_Anthem_001741765                   Insys_Anthem_001741765
Insys_Anthem_001741766                   Insys_Anthem_001741766
Insys_Anthem_001741776                   Insys_Anthem_001741776
Insys_Anthem_001741798                   Insys_Anthem_001741798
Insys_Anthem_001741804                   Insys_Anthem_001741804
Insys_Anthem_001741830                   Insys_Anthem_001741830
Insys_Anthem_001741856                   Insys_Anthem_001741856
Insys_Anthem_001741867                   Insys_Anthem_001741867
Insys_Anthem_001741892                   Insys_Anthem_001741892
Insys_Anthem_001741916                   Insys_Anthem_001741916
Insys_Anthem_001741979                   Insys_Anthem_001741979
Insys_Anthem_001741993                   Insys_Anthem_001741993
Insys_Anthem_001742042                   Insys_Anthem_001742042
Insys_Anthem_001742088                   Insys_Anthem_001742088
Insys_Anthem_001742090                   Insys_Anthem_001742090
Insys_Anthem_001742091                   Insys_Anthem_001742091
Insys_Anthem_001742102                   Insys_Anthem_001742102
Insys_Anthem_001742112                   Insys_Anthem_001742112
Insys_Anthem_001742133                   Insys_Anthem_001742133
Insys_Anthem_001742192                   Insys_Anthem_001742192
Insys_Anthem_001742215                   Insys_Anthem_001742215
Insys_Anthem_001742249                   Insys_Anthem_001742249
Insys_Anthem_001742255                   Insys_Anthem_001742255
Insys_Anthem_001742258                   Insys_Anthem_001742258
Insys_Anthem_001742260                   Insys_Anthem_001742260
Insys_Anthem_001742267                   Insys_Anthem_001742267
Insys_Anthem_001742277                   Insys_Anthem_001742277
Insys_Anthem_001742280                   Insys_Anthem_001742280
Insys_Anthem_001742286                   Insys_Anthem_001742286
Insys_Anthem_001742296                   Insys_Anthem_001742296
Insys_Anthem_001742298                   Insys_Anthem_001742298
Insys_Anthem_001742315                   Insys_Anthem_001742315
Insys_Anthem_001742323                   Insys_Anthem_001742323
Insys_Anthem_001742329                   Insys_Anthem_001742329
Insys_Anthem_001742339                   Insys_Anthem_001742339
Insys_Anthem_001742346                   Insys_Anthem_001742346
Insys_Anthem_001742357                   Insys_Anthem_001742357
Insys_Anthem_001742382                   Insys_Anthem_001742382
Insys_Anthem_001742400                   Insys_Anthem_001742400
Insys_Anthem_001742401                   Insys_Anthem_001742401
Insys_Anthem_001742430                   Insys_Anthem_001742430
Insys_Anthem_001742480                   Insys_Anthem_001742480

                                                    2121
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2123 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001742494                   Insys_Anthem_001742494
Insys_Anthem_001742512                   Insys_Anthem_001742512
Insys_Anthem_001742518                   Insys_Anthem_001742518
Insys_Anthem_001742537                   Insys_Anthem_001742537
Insys_Anthem_001742555                   Insys_Anthem_001742555
Insys_Anthem_001742556                   Insys_Anthem_001742556
Insys_Anthem_001742562                   Insys_Anthem_001742562
Insys_Anthem_001742594                   Insys_Anthem_001742594
Insys_Anthem_001742613                   Insys_Anthem_001742613
Insys_Anthem_001742635                   Insys_Anthem_001742635
Insys_Anthem_001742651                   Insys_Anthem_001742651
Insys_Anthem_001742673                   Insys_Anthem_001742673
Insys_Anthem_001742680                   Insys_Anthem_001742680
Insys_Anthem_001742690                   Insys_Anthem_001742690
Insys_Anthem_001742738                   Insys_Anthem_001742738
Insys_Anthem_001742759                   Insys_Anthem_001742759
Insys_Anthem_001742763                   Insys_Anthem_001742763
Insys_Anthem_001742822                   Insys_Anthem_001742822
Insys_Anthem_001742836                   Insys_Anthem_001742836
Insys_Anthem_001742839                   Insys_Anthem_001742839
Insys_Anthem_001742853                   Insys_Anthem_001742853
Insys_Anthem_001742870                   Insys_Anthem_001742870
Insys_Anthem_001742882                   Insys_Anthem_001742882
Insys_Anthem_001742887                   Insys_Anthem_001742887
Insys_Anthem_001742906                   Insys_Anthem_001742906
Insys_Anthem_001742910                   Insys_Anthem_001742910
Insys_Anthem_001742935                   Insys_Anthem_001742935
Insys_Anthem_001742936                   Insys_Anthem_001742936
Insys_Anthem_001742955                   Insys_Anthem_001742955
Insys_Anthem_001742983                   Insys_Anthem_001742983
Insys_Anthem_001743095                   Insys_Anthem_001743095
Insys_Anthem_001743118                   Insys_Anthem_001743118
Insys_Anthem_001743133                   Insys_Anthem_001743133
Insys_Anthem_001743158                   Insys_Anthem_001743158
Insys_Anthem_001743249                   Insys_Anthem_001743249
Insys_Anthem_001743257                   Insys_Anthem_001743257
Insys_Anthem_001743277                   Insys_Anthem_001743277
Insys_Anthem_001743305                   Insys_Anthem_001743305
Insys_Anthem_001743317                   Insys_Anthem_001743317
Insys_Anthem_001743324                   Insys_Anthem_001743324
Insys_Anthem_001743347                   Insys_Anthem_001743347
Insys_Anthem_001743379                   Insys_Anthem_001743379
Insys_Anthem_001743380                   Insys_Anthem_001743380
Insys_Anthem_001743416                   Insys_Anthem_001743416
Insys_Anthem_001743450                   Insys_Anthem_001743450
Insys_Anthem_001743453                   Insys_Anthem_001743453
Insys_Anthem_001743503                   Insys_Anthem_001743503

                                                    2122
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2124 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001743525                   Insys_Anthem_001743525
Insys_Anthem_001743533                   Insys_Anthem_001743533
Insys_Anthem_001743543                   Insys_Anthem_001743543
Insys_Anthem_001743567                   Insys_Anthem_001743567
Insys_Anthem_001743589                   Insys_Anthem_001743589
Insys_Anthem_001743604                   Insys_Anthem_001743604
Insys_Anthem_001743605                   Insys_Anthem_001743605
Insys_Anthem_001743663                   Insys_Anthem_001743663
Insys_Anthem_001743668                   Insys_Anthem_001743668
Insys_Anthem_001743671                   Insys_Anthem_001743671
Insys_Anthem_001743686                   Insys_Anthem_001743686
Insys_Anthem_001743698                   Insys_Anthem_001743698
Insys_Anthem_001743704                   Insys_Anthem_001743704
Insys_Anthem_001743708                   Insys_Anthem_001743708
Insys_Anthem_001743714                   Insys_Anthem_001743714
Insys_Anthem_001743729                   Insys_Anthem_001743729
Insys_Anthem_001743750                   Insys_Anthem_001743750
Insys_Anthem_001743774                   Insys_Anthem_001743774
Insys_Anthem_001743834                   Insys_Anthem_001743834
Insys_Anthem_001743837                   Insys_Anthem_001743837
Insys_Anthem_001743842                   Insys_Anthem_001743842
Insys_Anthem_001743871                   Insys_Anthem_001743871
Insys_Anthem_001743926                   Insys_Anthem_001743926
Insys_Anthem_001743931                   Insys_Anthem_001743931
Insys_Anthem_001743955                   Insys_Anthem_001743955
Insys_Anthem_001743962                   Insys_Anthem_001743962
Insys_Anthem_001743963                   Insys_Anthem_001743963
Insys_Anthem_001743964                   Insys_Anthem_001743964
Insys_Anthem_001743985                   Insys_Anthem_001743985
Insys_Anthem_001743986                   Insys_Anthem_001743986
Insys_Anthem_001743988                   Insys_Anthem_001743988
Insys_Anthem_001743993                   Insys_Anthem_001743993
Insys_Anthem_001743995                   Insys_Anthem_001743995
Insys_Anthem_001743996                   Insys_Anthem_001743996
Insys_Anthem_001744029                   Insys_Anthem_001744029
Insys_Anthem_001744032                   Insys_Anthem_001744032
Insys_Anthem_001744048                   Insys_Anthem_001744048
Insys_Anthem_001744061                   Insys_Anthem_001744061
Insys_Anthem_001744100                   Insys_Anthem_001744100
Insys_Anthem_001744119                   Insys_Anthem_001744119
Insys_Anthem_001744133                   Insys_Anthem_001744133
Insys_Anthem_001744151                   Insys_Anthem_001744151
Insys_Anthem_001744165                   Insys_Anthem_001744165
Insys_Anthem_001744239                   Insys_Anthem_001744239
Insys_Anthem_001744255                   Insys_Anthem_001744255
Insys_Anthem_001744336                   Insys_Anthem_001744336
Insys_Anthem_001744369                   Insys_Anthem_001744369

                                                    2123
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2125 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001744376                   Insys_Anthem_001744376
Insys_Anthem_001744380                   Insys_Anthem_001744380
Insys_Anthem_001744492                   Insys_Anthem_001744492
Insys_Anthem_001744520                   Insys_Anthem_001744520
Insys_Anthem_001744522                   Insys_Anthem_001744522
Insys_Anthem_001744523                   Insys_Anthem_001744523
Insys_Anthem_001744524                   Insys_Anthem_001744524
Insys_Anthem_001744546                   Insys_Anthem_001744546
Insys_Anthem_001744548                   Insys_Anthem_001744548
Insys_Anthem_001744559                   Insys_Anthem_001744559
Insys_Anthem_001744597                   Insys_Anthem_001744597
Insys_Anthem_001744603                   Insys_Anthem_001744603
Insys_Anthem_001744604                   Insys_Anthem_001744604
Insys_Anthem_001744608                   Insys_Anthem_001744608
Insys_Anthem_001744631                   Insys_Anthem_001744631
Insys_Anthem_001744636                   Insys_Anthem_001744636
Insys_Anthem_001744690                   Insys_Anthem_001744690
Insys_Anthem_001744692                   Insys_Anthem_001744692
Insys_Anthem_001744701                   Insys_Anthem_001744701
Insys_Anthem_001744730                   Insys_Anthem_001744730
Insys_Anthem_001744744                   Insys_Anthem_001744744
Insys_Anthem_001744755                   Insys_Anthem_001744755
Insys_Anthem_001744763                   Insys_Anthem_001744763
Insys_Anthem_001744770                   Insys_Anthem_001744770
Insys_Anthem_001744808                   Insys_Anthem_001744808
Insys_Anthem_001744816                   Insys_Anthem_001744816
Insys_Anthem_001744826                   Insys_Anthem_001744826
Insys_Anthem_001744840                   Insys_Anthem_001744840
Insys_Anthem_001744905                   Insys_Anthem_001744905
Insys_Anthem_001744909                   Insys_Anthem_001744909
Insys_Anthem_001744917                   Insys_Anthem_001744917
Insys_Anthem_001744997                   Insys_Anthem_001744997
Insys_Anthem_001745041                   Insys_Anthem_001745041
Insys_Anthem_001745048                   Insys_Anthem_001745048
Insys_Anthem_001745050                   Insys_Anthem_001745050
Insys_Anthem_001745055                   Insys_Anthem_001745055
Insys_Anthem_001745069                   Insys_Anthem_001745069
Insys_Anthem_001745085                   Insys_Anthem_001745085
Insys_Anthem_001745089                   Insys_Anthem_001745089
Insys_Anthem_001745104                   Insys_Anthem_001745104
Insys_Anthem_001745118                   Insys_Anthem_001745118
Insys_Anthem_001745147                   Insys_Anthem_001745147
Insys_Anthem_001745208                   Insys_Anthem_001745208
Insys_Anthem_001745209                   Insys_Anthem_001745209
Insys_Anthem_001745210                   Insys_Anthem_001745210
Insys_Anthem_001745211                   Insys_Anthem_001745211
Insys_Anthem_001745212                   Insys_Anthem_001745212

                                                    2124
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2126 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001745213                   Insys_Anthem_001745213
Insys_Anthem_001745214                   Insys_Anthem_001745214
Insys_Anthem_001745215                   Insys_Anthem_001745215
Insys_Anthem_001745216                   Insys_Anthem_001745216
Insys_Anthem_001745217                   Insys_Anthem_001745217
Insys_Anthem_001745218                   Insys_Anthem_001745218
Insys_Anthem_001745219                   Insys_Anthem_001745219
Insys_Anthem_001745220                   Insys_Anthem_001745220
Insys_Anthem_001745221                   Insys_Anthem_001745221
Insys_Anthem_001745222                   Insys_Anthem_001745222
Insys_Anthem_001745223                   Insys_Anthem_001745223
Insys_Anthem_001745224                   Insys_Anthem_001745224
Insys_Anthem_001745244                   Insys_Anthem_001745244
Insys_Anthem_001745246                   Insys_Anthem_001745246
Insys_Anthem_001745261                   Insys_Anthem_001745261
Insys_Anthem_001745268                   Insys_Anthem_001745268
Insys_Anthem_001745284                   Insys_Anthem_001745284
Insys_Anthem_001745305                   Insys_Anthem_001745305
Insys_Anthem_001745352                   Insys_Anthem_001745352
Insys_Anthem_001745358                   Insys_Anthem_001745358
Insys_Anthem_001745360                   Insys_Anthem_001745360
Insys_Anthem_001745361                   Insys_Anthem_001745361
Insys_Anthem_001745362                   Insys_Anthem_001745362
Insys_Anthem_001745363                   Insys_Anthem_001745363
Insys_Anthem_001745364                   Insys_Anthem_001745364
Insys_Anthem_001745365                   Insys_Anthem_001745365
Insys_Anthem_001745366                   Insys_Anthem_001745366
Insys_Anthem_001745367                   Insys_Anthem_001745367
Insys_Anthem_001745368                   Insys_Anthem_001745368
Insys_Anthem_001745369                   Insys_Anthem_001745369
Insys_Anthem_001745370                   Insys_Anthem_001745370
Insys_Anthem_001745371                   Insys_Anthem_001745371
Insys_Anthem_001745374                   Insys_Anthem_001745374
Insys_Anthem_001745391                   Insys_Anthem_001745391
Insys_Anthem_001745401                   Insys_Anthem_001745401
Insys_Anthem_001745407                   Insys_Anthem_001745407
Insys_Anthem_001745421                   Insys_Anthem_001745421
Insys_Anthem_001745422                   Insys_Anthem_001745422
Insys_Anthem_001745429                   Insys_Anthem_001745429
Insys_Anthem_001745458                   Insys_Anthem_001745458
Insys_Anthem_001745463                   Insys_Anthem_001745463
Insys_Anthem_001745512                   Insys_Anthem_001745512
Insys_Anthem_001745522                   Insys_Anthem_001745522
Insys_Anthem_001745548                   Insys_Anthem_001745548
Insys_Anthem_001745558                   Insys_Anthem_001745558
Insys_Anthem_001745574                   Insys_Anthem_001745574
Insys_Anthem_001745584                   Insys_Anthem_001745584

                                                    2125
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2127 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001745597                   Insys_Anthem_001745597
Insys_Anthem_001745604                   Insys_Anthem_001745604
Insys_Anthem_001745605                   Insys_Anthem_001745605
Insys_Anthem_001745606                   Insys_Anthem_001745606
Insys_Anthem_001745607                   Insys_Anthem_001745607
Insys_Anthem_001745608                   Insys_Anthem_001745608
Insys_Anthem_001745610                   Insys_Anthem_001745610
Insys_Anthem_001745611                   Insys_Anthem_001745611
Insys_Anthem_001745612                   Insys_Anthem_001745612
Insys_Anthem_001745613                   Insys_Anthem_001745613
Insys_Anthem_001745614                   Insys_Anthem_001745614
Insys_Anthem_001745615                   Insys_Anthem_001745615
Insys_Anthem_001745616                   Insys_Anthem_001745616
Insys_Anthem_001745617                   Insys_Anthem_001745617
Insys_Anthem_001745618                   Insys_Anthem_001745618
Insys_Anthem_001745619                   Insys_Anthem_001745619
Insys_Anthem_001745620                   Insys_Anthem_001745620
Insys_Anthem_001745621                   Insys_Anthem_001745621
Insys_Anthem_001745622                   Insys_Anthem_001745622
Insys_Anthem_001745623                   Insys_Anthem_001745623
Insys_Anthem_001745624                   Insys_Anthem_001745624
Insys_Anthem_001745625                   Insys_Anthem_001745625
Insys_Anthem_001745626                   Insys_Anthem_001745626
Insys_Anthem_001745627                   Insys_Anthem_001745627
Insys_Anthem_001745628                   Insys_Anthem_001745628
Insys_Anthem_001745629                   Insys_Anthem_001745629
Insys_Anthem_001745638                   Insys_Anthem_001745638
Insys_Anthem_001745680                   Insys_Anthem_001745680
Insys_Anthem_001745686                   Insys_Anthem_001745686
Insys_Anthem_001745689                   Insys_Anthem_001745689
Insys_Anthem_001745693                   Insys_Anthem_001745693
Insys_Anthem_001745695                   Insys_Anthem_001745695
Insys_Anthem_001745755                   Insys_Anthem_001745755
Insys_Anthem_001745760                   Insys_Anthem_001745760
Insys_Anthem_001745766                   Insys_Anthem_001745766
Insys_Anthem_001745767                   Insys_Anthem_001745767
Insys_Anthem_001745769                   Insys_Anthem_001745769
Insys_Anthem_001745770                   Insys_Anthem_001745770
Insys_Anthem_001745771                   Insys_Anthem_001745771
Insys_Anthem_001745772                   Insys_Anthem_001745772
Insys_Anthem_001745773                   Insys_Anthem_001745773
Insys_Anthem_001745774                   Insys_Anthem_001745774
Insys_Anthem_001745775                   Insys_Anthem_001745775
Insys_Anthem_001745777                   Insys_Anthem_001745777
Insys_Anthem_001745778                   Insys_Anthem_001745778
Insys_Anthem_001745779                   Insys_Anthem_001745779
Insys_Anthem_001745845                   Insys_Anthem_001745845

                                                    2126
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2128 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001745850                   Insys_Anthem_001745850
Insys_Anthem_001745867                   Insys_Anthem_001745867
Insys_Anthem_001745878                   Insys_Anthem_001745878
Insys_Anthem_001745887                   Insys_Anthem_001745887
Insys_Anthem_001745905                   Insys_Anthem_001745905
Insys_Anthem_001745917                   Insys_Anthem_001745917
Insys_Anthem_001745935                   Insys_Anthem_001745935
Insys_Anthem_001745936                   Insys_Anthem_001745936
Insys_Anthem_001745937                   Insys_Anthem_001745937
Insys_Anthem_001745938                   Insys_Anthem_001745938
Insys_Anthem_001745940                   Insys_Anthem_001745940
Insys_Anthem_001745941                   Insys_Anthem_001745941
Insys_Anthem_001745942                   Insys_Anthem_001745942
Insys_Anthem_001745943                   Insys_Anthem_001745943
Insys_Anthem_001745944                   Insys_Anthem_001745944
Insys_Anthem_001745945                   Insys_Anthem_001745945
Insys_Anthem_001745946                   Insys_Anthem_001745946
Insys_Anthem_001745948                   Insys_Anthem_001745948
Insys_Anthem_001746013                   Insys_Anthem_001746013
Insys_Anthem_001746016                   Insys_Anthem_001746016
Insys_Anthem_001746026                   Insys_Anthem_001746026
Insys_Anthem_001746100                   Insys_Anthem_001746100
Insys_Anthem_001746172                   Insys_Anthem_001746172
Insys_Anthem_001746176                   Insys_Anthem_001746176
Insys_Anthem_001746179                   Insys_Anthem_001746179
Insys_Anthem_001746180                   Insys_Anthem_001746180
Insys_Anthem_001746181                   Insys_Anthem_001746181
Insys_Anthem_001746182                   Insys_Anthem_001746182
Insys_Anthem_001746183                   Insys_Anthem_001746183
Insys_Anthem_001746184                   Insys_Anthem_001746184
Insys_Anthem_001746185                   Insys_Anthem_001746185
Insys_Anthem_001746186                   Insys_Anthem_001746186
Insys_Anthem_001746187                   Insys_Anthem_001746187
Insys_Anthem_001746188                   Insys_Anthem_001746188
Insys_Anthem_001746189                   Insys_Anthem_001746189
Insys_Anthem_001746190                   Insys_Anthem_001746190
Insys_Anthem_001746191                   Insys_Anthem_001746191
Insys_Anthem_001746192                   Insys_Anthem_001746192
Insys_Anthem_001746193                   Insys_Anthem_001746193
Insys_Anthem_001746194                   Insys_Anthem_001746194
Insys_Anthem_001746195                   Insys_Anthem_001746195
Insys_Anthem_001746196                   Insys_Anthem_001746196
Insys_Anthem_001746197                   Insys_Anthem_001746197
Insys_Anthem_001746198                   Insys_Anthem_001746198
Insys_Anthem_001746199                   Insys_Anthem_001746199
Insys_Anthem_001746200                   Insys_Anthem_001746200
Insys_Anthem_001746201                   Insys_Anthem_001746201

                                                    2127
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2129 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001746202                   Insys_Anthem_001746202
Insys_Anthem_001746207                   Insys_Anthem_001746207
Insys_Anthem_001746225                   Insys_Anthem_001746225
Insys_Anthem_001746238                   Insys_Anthem_001746238
Insys_Anthem_001746242                   Insys_Anthem_001746242
Insys_Anthem_001746265                   Insys_Anthem_001746265
Insys_Anthem_001746267                   Insys_Anthem_001746267
Insys_Anthem_001746311                   Insys_Anthem_001746311
Insys_Anthem_001746316                   Insys_Anthem_001746316
Insys_Anthem_001746331                   Insys_Anthem_001746331
Insys_Anthem_001746332                   Insys_Anthem_001746332
Insys_Anthem_001746380                   Insys_Anthem_001746380
Insys_Anthem_001746395                   Insys_Anthem_001746395
Insys_Anthem_001746429                   Insys_Anthem_001746429
Insys_Anthem_001746438                   Insys_Anthem_001746438
Insys_Anthem_001746446                   Insys_Anthem_001746446
Insys_Anthem_001746449                   Insys_Anthem_001746449
Insys_Anthem_001746489                   Insys_Anthem_001746489
Insys_Anthem_001746553                   Insys_Anthem_001746553
Insys_Anthem_001746585                   Insys_Anthem_001746585
Insys_Anthem_001746621                   Insys_Anthem_001746621
Insys_Anthem_001746627                   Insys_Anthem_001746627
Insys_Anthem_001746628                   Insys_Anthem_001746628
Insys_Anthem_001746629                   Insys_Anthem_001746629
Insys_Anthem_001746630                   Insys_Anthem_001746630
Insys_Anthem_001746631                   Insys_Anthem_001746631
Insys_Anthem_001746632                   Insys_Anthem_001746632
Insys_Anthem_001746633                   Insys_Anthem_001746633
Insys_Anthem_001746634                   Insys_Anthem_001746634
Insys_Anthem_001746635                   Insys_Anthem_001746635
Insys_Anthem_001746636                   Insys_Anthem_001746636
Insys_Anthem_001746637                   Insys_Anthem_001746637
Insys_Anthem_001746638                   Insys_Anthem_001746638
Insys_Anthem_001746639                   Insys_Anthem_001746639
Insys_Anthem_001746640                   Insys_Anthem_001746640
Insys_Anthem_001746641                   Insys_Anthem_001746641
Insys_Anthem_001746642                   Insys_Anthem_001746642
Insys_Anthem_001746643                   Insys_Anthem_001746643
Insys_Anthem_001746644                   Insys_Anthem_001746644
Insys_Anthem_001746645                   Insys_Anthem_001746645
Insys_Anthem_001746646                   Insys_Anthem_001746646
Insys_Anthem_001746672                   Insys_Anthem_001746672
Insys_Anthem_001746680                   Insys_Anthem_001746680
Insys_Anthem_001746689                   Insys_Anthem_001746689
Insys_Anthem_001746693                   Insys_Anthem_001746693
Insys_Anthem_001746698                   Insys_Anthem_001746698
Insys_Anthem_001746701                   Insys_Anthem_001746701

                                                    2128
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2130 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001746706                   Insys_Anthem_001746706
Insys_Anthem_001746708                   Insys_Anthem_001746708
Insys_Anthem_001746772                   Insys_Anthem_001746772
Insys_Anthem_001746776                   Insys_Anthem_001746776
Insys_Anthem_001746777                   Insys_Anthem_001746777
Insys_Anthem_001746778                   Insys_Anthem_001746778
Insys_Anthem_001746779                   Insys_Anthem_001746779
Insys_Anthem_001746780                   Insys_Anthem_001746780
Insys_Anthem_001746781                   Insys_Anthem_001746781
Insys_Anthem_001746782                   Insys_Anthem_001746782
Insys_Anthem_001746783                   Insys_Anthem_001746783
Insys_Anthem_001746784                   Insys_Anthem_001746784
Insys_Anthem_001746785                   Insys_Anthem_001746785
Insys_Anthem_001746787                   Insys_Anthem_001746787
Insys_Anthem_001746788                   Insys_Anthem_001746788
Insys_Anthem_001746789                   Insys_Anthem_001746789
Insys_Anthem_001746813                   Insys_Anthem_001746813
Insys_Anthem_001746821                   Insys_Anthem_001746821
Insys_Anthem_001746874                   Insys_Anthem_001746874
Insys_Anthem_001746957                   Insys_Anthem_001746957
Insys_Anthem_001746963                   Insys_Anthem_001746963
Insys_Anthem_001746964                   Insys_Anthem_001746964
Insys_Anthem_001746965                   Insys_Anthem_001746965
Insys_Anthem_001746966                   Insys_Anthem_001746966
Insys_Anthem_001746967                   Insys_Anthem_001746967
Insys_Anthem_001746968                   Insys_Anthem_001746968
Insys_Anthem_001746969                   Insys_Anthem_001746969
Insys_Anthem_001746970                   Insys_Anthem_001746970
Insys_Anthem_001746971                   Insys_Anthem_001746971
Insys_Anthem_001746972                   Insys_Anthem_001746972
Insys_Anthem_001746973                   Insys_Anthem_001746973
Insys_Anthem_001746974                   Insys_Anthem_001746974
Insys_Anthem_001746975                   Insys_Anthem_001746975
Insys_Anthem_001746976                   Insys_Anthem_001746976
Insys_Anthem_001746977                   Insys_Anthem_001746977
Insys_Anthem_001746978                   Insys_Anthem_001746978
Insys_Anthem_001746979                   Insys_Anthem_001746979
Insys_Anthem_001746980                   Insys_Anthem_001746980
Insys_Anthem_001746981                   Insys_Anthem_001746981
Insys_Anthem_001746982                   Insys_Anthem_001746982
Insys_Anthem_001746983                   Insys_Anthem_001746983
Insys_Anthem_001746984                   Insys_Anthem_001746984
Insys_Anthem_001746985                   Insys_Anthem_001746985
Insys_Anthem_001746986                   Insys_Anthem_001746986
Insys_Anthem_001746987                   Insys_Anthem_001746987
Insys_Anthem_001746988                   Insys_Anthem_001746988
Insys_Anthem_001746989                   Insys_Anthem_001746989

                                                    2129
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2131 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001746990                   Insys_Anthem_001746990
Insys_Anthem_001746991                   Insys_Anthem_001746991
Insys_Anthem_001746992                   Insys_Anthem_001746992
Insys_Anthem_001747022                   Insys_Anthem_001747022
Insys_Anthem_001747079                   Insys_Anthem_001747079
Insys_Anthem_001747083                   Insys_Anthem_001747083
Insys_Anthem_001747101                   Insys_Anthem_001747101
Insys_Anthem_001747131                   Insys_Anthem_001747131
Insys_Anthem_001747136                   Insys_Anthem_001747136
Insys_Anthem_001747168                   Insys_Anthem_001747168
Insys_Anthem_001747208                   Insys_Anthem_001747208
Insys_Anthem_001747216                   Insys_Anthem_001747216
Insys_Anthem_001747217                   Insys_Anthem_001747217
Insys_Anthem_001747218                   Insys_Anthem_001747218
Insys_Anthem_001747219                   Insys_Anthem_001747219
Insys_Anthem_001747220                   Insys_Anthem_001747220
Insys_Anthem_001747221                   Insys_Anthem_001747221
Insys_Anthem_001747222                   Insys_Anthem_001747222
Insys_Anthem_001747223                   Insys_Anthem_001747223
Insys_Anthem_001747224                   Insys_Anthem_001747224
Insys_Anthem_001747225                   Insys_Anthem_001747225
Insys_Anthem_001747226                   Insys_Anthem_001747226
Insys_Anthem_001747227                   Insys_Anthem_001747227
Insys_Anthem_001747228                   Insys_Anthem_001747228
Insys_Anthem_001747229                   Insys_Anthem_001747229
Insys_Anthem_001747231                   Insys_Anthem_001747231
Insys_Anthem_001747232                   Insys_Anthem_001747232
Insys_Anthem_001747234                   Insys_Anthem_001747234
Insys_Anthem_001747235                   Insys_Anthem_001747235
Insys_Anthem_001747237                   Insys_Anthem_001747237
Insys_Anthem_001747238                   Insys_Anthem_001747238
Insys_Anthem_001747239                   Insys_Anthem_001747239
Insys_Anthem_001747240                   Insys_Anthem_001747240
Insys_Anthem_001747271                   Insys_Anthem_001747271
Insys_Anthem_001747285                   Insys_Anthem_001747285
Insys_Anthem_001747306                   Insys_Anthem_001747306
Insys_Anthem_001747309                   Insys_Anthem_001747309
Insys_Anthem_001747311                   Insys_Anthem_001747311
Insys_Anthem_001747320                   Insys_Anthem_001747320
Insys_Anthem_001747344                   Insys_Anthem_001747344
Insys_Anthem_001747394                   Insys_Anthem_001747394
Insys_Anthem_001747401                   Insys_Anthem_001747401
Insys_Anthem_001747403                   Insys_Anthem_001747403
Insys_Anthem_001747407                   Insys_Anthem_001747407
Insys_Anthem_001747408                   Insys_Anthem_001747408
Insys_Anthem_001747409                   Insys_Anthem_001747409
Insys_Anthem_001747410                   Insys_Anthem_001747410

                                                    2130
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2132 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001747411                   Insys_Anthem_001747411
Insys_Anthem_001747412                   Insys_Anthem_001747412
Insys_Anthem_001747413                   Insys_Anthem_001747413
Insys_Anthem_001747414                   Insys_Anthem_001747414
Insys_Anthem_001747415                   Insys_Anthem_001747415
Insys_Anthem_001747416                   Insys_Anthem_001747416
Insys_Anthem_001747417                   Insys_Anthem_001747417
Insys_Anthem_001747418                   Insys_Anthem_001747418
Insys_Anthem_001747419                   Insys_Anthem_001747419
Insys_Anthem_001747420                   Insys_Anthem_001747420
Insys_Anthem_001747421                   Insys_Anthem_001747421
Insys_Anthem_001747422                   Insys_Anthem_001747422
Insys_Anthem_001747423                   Insys_Anthem_001747423
Insys_Anthem_001747424                   Insys_Anthem_001747424
Insys_Anthem_001747425                   Insys_Anthem_001747425
Insys_Anthem_001747426                   Insys_Anthem_001747426
Insys_Anthem_001747431                   Insys_Anthem_001747431
Insys_Anthem_001747437                   Insys_Anthem_001747437
Insys_Anthem_001747450                   Insys_Anthem_001747450
Insys_Anthem_001747461                   Insys_Anthem_001747461
Insys_Anthem_001747463                   Insys_Anthem_001747463
Insys_Anthem_001747511                   Insys_Anthem_001747511
Insys_Anthem_001747525                   Insys_Anthem_001747525
Insys_Anthem_001747544                   Insys_Anthem_001747544
Insys_Anthem_001747621                   Insys_Anthem_001747621
Insys_Anthem_001747638                   Insys_Anthem_001747638
Insys_Anthem_001747664                   Insys_Anthem_001747664
Insys_Anthem_001747665                   Insys_Anthem_001747665
Insys_Anthem_001747666                   Insys_Anthem_001747666
Insys_Anthem_001747667                   Insys_Anthem_001747667
Insys_Anthem_001747668                   Insys_Anthem_001747668
Insys_Anthem_001747669                   Insys_Anthem_001747669
Insys_Anthem_001747670                   Insys_Anthem_001747670
Insys_Anthem_001747672                   Insys_Anthem_001747672
Insys_Anthem_001747673                   Insys_Anthem_001747673
Insys_Anthem_001747674                   Insys_Anthem_001747674
Insys_Anthem_001747675                   Insys_Anthem_001747675
Insys_Anthem_001747676                   Insys_Anthem_001747676
Insys_Anthem_001747677                   Insys_Anthem_001747677
Insys_Anthem_001747678                   Insys_Anthem_001747678
Insys_Anthem_001747680                   Insys_Anthem_001747680
Insys_Anthem_001747681                   Insys_Anthem_001747681
Insys_Anthem_001747682                   Insys_Anthem_001747682
Insys_Anthem_001747683                   Insys_Anthem_001747683
Insys_Anthem_001747684                   Insys_Anthem_001747684
Insys_Anthem_001747685                   Insys_Anthem_001747685
Insys_Anthem_001747686                   Insys_Anthem_001747686

                                                    2131
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2133 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001747687                   Insys_Anthem_001747687
Insys_Anthem_001747688                   Insys_Anthem_001747688
Insys_Anthem_001747705                   Insys_Anthem_001747705
Insys_Anthem_001747732                   Insys_Anthem_001747732
Insys_Anthem_001747733                   Insys_Anthem_001747733
Insys_Anthem_001747753                   Insys_Anthem_001747753
Insys_Anthem_001747759                   Insys_Anthem_001747759
Insys_Anthem_001747794                   Insys_Anthem_001747794
Insys_Anthem_001747810                   Insys_Anthem_001747810
Insys_Anthem_001747831                   Insys_Anthem_001747831
Insys_Anthem_001747873                   Insys_Anthem_001747873
Insys_Anthem_001747910                   Insys_Anthem_001747910
Insys_Anthem_001747966                   Insys_Anthem_001747966
Insys_Anthem_001747969                   Insys_Anthem_001747969
Insys_Anthem_001747970                   Insys_Anthem_001747970
Insys_Anthem_001748090                   Insys_Anthem_001748090
Insys_Anthem_001748143                   Insys_Anthem_001748143
Insys_Anthem_001748160                   Insys_Anthem_001748160
Insys_Anthem_001748170                   Insys_Anthem_001748170
Insys_Anthem_001748206                   Insys_Anthem_001748206
Insys_Anthem_001748212                   Insys_Anthem_001748212
Insys_Anthem_001748214                   Insys_Anthem_001748214
Insys_Anthem_001748242                   Insys_Anthem_001748242
Insys_Anthem_001748280                   Insys_Anthem_001748280
Insys_Anthem_001748283                   Insys_Anthem_001748283
Insys_Anthem_001748284                   Insys_Anthem_001748284
Insys_Anthem_001748287                   Insys_Anthem_001748287
Insys_Anthem_001748311                   Insys_Anthem_001748311
Insys_Anthem_001748378                   Insys_Anthem_001748378
Insys_Anthem_001748422                   Insys_Anthem_001748422
Insys_Anthem_001748436                   Insys_Anthem_001748436
Insys_Anthem_001748439                   Insys_Anthem_001748439
Insys_Anthem_001748450                   Insys_Anthem_001748450
Insys_Anthem_001748458                   Insys_Anthem_001748458
Insys_Anthem_001748474                   Insys_Anthem_001748474
Insys_Anthem_001748490                   Insys_Anthem_001748490
Insys_Anthem_001748520                   Insys_Anthem_001748520
Insys_Anthem_001748523                   Insys_Anthem_001748523
Insys_Anthem_001748554                   Insys_Anthem_001748554
Insys_Anthem_001748558                   Insys_Anthem_001748558
Insys_Anthem_001748559                   Insys_Anthem_001748559
Insys_Anthem_001748572                   Insys_Anthem_001748572
Insys_Anthem_001748601                   Insys_Anthem_001748601
Insys_Anthem_001748639                   Insys_Anthem_001748639
Insys_Anthem_001748656                   Insys_Anthem_001748656
Insys_Anthem_001748657                   Insys_Anthem_001748657
Insys_Anthem_001748673                   Insys_Anthem_001748673

                                                    2132
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2134 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001748690                   Insys_Anthem_001748690
Insys_Anthem_001748700                   Insys_Anthem_001748700
Insys_Anthem_001748710                   Insys_Anthem_001748710
Insys_Anthem_001748724                   Insys_Anthem_001748724
Insys_Anthem_001748725                   Insys_Anthem_001748725
Insys_Anthem_001748768                   Insys_Anthem_001748768
Insys_Anthem_001748771                   Insys_Anthem_001748771
Insys_Anthem_001748773                   Insys_Anthem_001748773
Insys_Anthem_001748816                   Insys_Anthem_001748816
Insys_Anthem_001748819                   Insys_Anthem_001748819
Insys_Anthem_001748833                   Insys_Anthem_001748833
Insys_Anthem_001748919                   Insys_Anthem_001748919
Insys_Anthem_001748942                   Insys_Anthem_001748942
Insys_Anthem_001748956                   Insys_Anthem_001748956
Insys_Anthem_001748993                   Insys_Anthem_001748993
Insys_Anthem_001749002                   Insys_Anthem_001749002
Insys_Anthem_001749012                   Insys_Anthem_001749012
Insys_Anthem_001749053                   Insys_Anthem_001749053
Insys_Anthem_001749062                   Insys_Anthem_001749062
Insys_Anthem_001749105                   Insys_Anthem_001749105
Insys_Anthem_001749111                   Insys_Anthem_001749111
Insys_Anthem_001749177                   Insys_Anthem_001749177
Insys_Anthem_001749200                   Insys_Anthem_001749200
Insys_Anthem_001749332                   Insys_Anthem_001749332
Insys_Anthem_001749354                   Insys_Anthem_001749354
Insys_Anthem_001749357                   Insys_Anthem_001749357
Insys_Anthem_001749384                   Insys_Anthem_001749384
Insys_Anthem_001749403                   Insys_Anthem_001749403
Insys_Anthem_001749413                   Insys_Anthem_001749413
Insys_Anthem_001749430                   Insys_Anthem_001749430
Insys_Anthem_001749442                   Insys_Anthem_001749442
Insys_Anthem_001749443                   Insys_Anthem_001749443
Insys_Anthem_001749453                   Insys_Anthem_001749453
Insys_Anthem_001749455                   Insys_Anthem_001749455
Insys_Anthem_001749456                   Insys_Anthem_001749456
Insys_Anthem_001749533                   Insys_Anthem_001749533
Insys_Anthem_001749545                   Insys_Anthem_001749545
Insys_Anthem_001749565                   Insys_Anthem_001749565
Insys_Anthem_001749593                   Insys_Anthem_001749593
Insys_Anthem_001749622                   Insys_Anthem_001749622
Insys_Anthem_001749638                   Insys_Anthem_001749638
Insys_Anthem_001749656                   Insys_Anthem_001749656
Insys_Anthem_001749723                   Insys_Anthem_001749723
Insys_Anthem_001749756                   Insys_Anthem_001749756
Insys_Anthem_001749803                   Insys_Anthem_001749803
Insys_Anthem_001750004                   Insys_Anthem_001750004
Insys_Anthem_001750016                   Insys_Anthem_001750016

                                                    2133
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2135 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001750024                   Insys_Anthem_001750024
Insys_Anthem_001750060                   Insys_Anthem_001750060
Insys_Anthem_001750108                   Insys_Anthem_001750108
Insys_Anthem_001750123                   Insys_Anthem_001750123
Insys_Anthem_001750185                   Insys_Anthem_001750185
Insys_Anthem_001750213                   Insys_Anthem_001750213
Insys_Anthem_001750219                   Insys_Anthem_001750219
Insys_Anthem_001750233                   Insys_Anthem_001750233
Insys_Anthem_001750239                   Insys_Anthem_001750239
Insys_Anthem_001750243                   Insys_Anthem_001750243
Insys_Anthem_001750248                   Insys_Anthem_001750248
Insys_Anthem_001750271                   Insys_Anthem_001750271
Insys_Anthem_001750273                   Insys_Anthem_001750273
Insys_Anthem_001750341                   Insys_Anthem_001750341
Insys_Anthem_001750346                   Insys_Anthem_001750346
Insys_Anthem_001750372                   Insys_Anthem_001750372
Insys_Anthem_001750425                   Insys_Anthem_001750425
Insys_Anthem_001750441                   Insys_Anthem_001750441
Insys_Anthem_001750469                   Insys_Anthem_001750469
Insys_Anthem_001750544                   Insys_Anthem_001750544
Insys_Anthem_001750662                   Insys_Anthem_001750662
Insys_Anthem_001750686                   Insys_Anthem_001750686
Insys_Anthem_001750714                   Insys_Anthem_001750714
Insys_Anthem_001750723                   Insys_Anthem_001750723
Insys_Anthem_001750730                   Insys_Anthem_001750730
Insys_Anthem_001750740                   Insys_Anthem_001750740
Insys_Anthem_001750767                   Insys_Anthem_001750767
Insys_Anthem_001750772                   Insys_Anthem_001750772
Insys_Anthem_001750806                   Insys_Anthem_001750806
Insys_Anthem_001750828                   Insys_Anthem_001750828
Insys_Anthem_001750830                   Insys_Anthem_001750830
Insys_Anthem_001750900                   Insys_Anthem_001750900
Insys_Anthem_001750916                   Insys_Anthem_001750916
Insys_Anthem_001750922                   Insys_Anthem_001750922
Insys_Anthem_001750923                   Insys_Anthem_001750923
Insys_Anthem_001750989                   Insys_Anthem_001750989
Insys_Anthem_001751083                   Insys_Anthem_001751083
Insys_Anthem_001751087                   Insys_Anthem_001751087
Insys_Anthem_001751106                   Insys_Anthem_001751106
Insys_Anthem_001751125                   Insys_Anthem_001751125
Insys_Anthem_001751159                   Insys_Anthem_001751159
Insys_Anthem_001751165                   Insys_Anthem_001751165
Insys_Anthem_001751193                   Insys_Anthem_001751193
Insys_Anthem_001751195                   Insys_Anthem_001751195
Insys_Anthem_001751211                   Insys_Anthem_001751211
Insys_Anthem_001751217                   Insys_Anthem_001751217
Insys_Anthem_001751238                   Insys_Anthem_001751238

                                                    2134
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2136 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001751290                   Insys_Anthem_001751290
Insys_Anthem_001751298                   Insys_Anthem_001751298
Insys_Anthem_001751309                   Insys_Anthem_001751309
Insys_Anthem_001751335                   Insys_Anthem_001751335
Insys_Anthem_001751352                   Insys_Anthem_001751352
Insys_Anthem_001751357                   Insys_Anthem_001751357
Insys_Anthem_001751413                   Insys_Anthem_001751413
Insys_Anthem_001751414                   Insys_Anthem_001751414
Insys_Anthem_001751440                   Insys_Anthem_001751440
Insys_Anthem_001751441                   Insys_Anthem_001751441
Insys_Anthem_001751451                   Insys_Anthem_001751451
Insys_Anthem_001751497                   Insys_Anthem_001751497
Insys_Anthem_001751507                   Insys_Anthem_001751507
Insys_Anthem_001751522                   Insys_Anthem_001751522
Insys_Anthem_001751554                   Insys_Anthem_001751554
Insys_Anthem_001751584                   Insys_Anthem_001751584
Insys_Anthem_001751614                   Insys_Anthem_001751614
Insys_Anthem_001751624                   Insys_Anthem_001751624
Insys_Anthem_001751661                   Insys_Anthem_001751661
Insys_Anthem_001751667                   Insys_Anthem_001751667
Insys_Anthem_001751686                   Insys_Anthem_001751686
Insys_Anthem_001751700                   Insys_Anthem_001751700
Insys_Anthem_001751702                   Insys_Anthem_001751702
Insys_Anthem_001751708                   Insys_Anthem_001751708
Insys_Anthem_001751735                   Insys_Anthem_001751735
Insys_Anthem_001751781                   Insys_Anthem_001751781
Insys_Anthem_001751858                   Insys_Anthem_001751858
Insys_Anthem_001751880                   Insys_Anthem_001751880
Insys_Anthem_001751882                   Insys_Anthem_001751882
Insys_Anthem_001751917                   Insys_Anthem_001751917
Insys_Anthem_001751927                   Insys_Anthem_001751927
Insys_Anthem_001751936                   Insys_Anthem_001751936
Insys_Anthem_001751952                   Insys_Anthem_001751952
Insys_Anthem_001751967                   Insys_Anthem_001751967
Insys_Anthem_001751974                   Insys_Anthem_001751974
Insys_Anthem_001751985                   Insys_Anthem_001751985
Insys_Anthem_001751997                   Insys_Anthem_001751997
Insys_Anthem_001752023                   Insys_Anthem_001752023
Insys_Anthem_001752025                   Insys_Anthem_001752025
Insys_Anthem_001752030                   Insys_Anthem_001752030
Insys_Anthem_001752044                   Insys_Anthem_001752044
Insys_Anthem_001752048                   Insys_Anthem_001752048
Insys_Anthem_001752054                   Insys_Anthem_001752054
Insys_Anthem_001752056                   Insys_Anthem_001752056
Insys_Anthem_001752092                   Insys_Anthem_001752092
Insys_Anthem_001752197                   Insys_Anthem_001752197
Insys_Anthem_001752207                   Insys_Anthem_001752207

                                                    2135
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2137 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001752211                   Insys_Anthem_001752211
Insys_Anthem_001752226                   Insys_Anthem_001752226
Insys_Anthem_001752243                   Insys_Anthem_001752243
Insys_Anthem_001752283                   Insys_Anthem_001752283
Insys_Anthem_001752309                   Insys_Anthem_001752309
Insys_Anthem_001752316                   Insys_Anthem_001752316
Insys_Anthem_001752336                   Insys_Anthem_001752336
Insys_Anthem_001752346                   Insys_Anthem_001752346
Insys_Anthem_001752364                   Insys_Anthem_001752364
Insys_Anthem_001752372                   Insys_Anthem_001752372
Insys_Anthem_001752378                   Insys_Anthem_001752378
Insys_Anthem_001752411                   Insys_Anthem_001752411
Insys_Anthem_001752424                   Insys_Anthem_001752424
Insys_Anthem_001752441                   Insys_Anthem_001752441
Insys_Anthem_001752468                   Insys_Anthem_001752468
Insys_Anthem_001752473                   Insys_Anthem_001752473
Insys_Anthem_001752480                   Insys_Anthem_001752480
Insys_Anthem_001752503                   Insys_Anthem_001752503
Insys_Anthem_001752519                   Insys_Anthem_001752519
Insys_Anthem_001752551                   Insys_Anthem_001752551
Insys_Anthem_001752598                   Insys_Anthem_001752598
Insys_Anthem_001752630                   Insys_Anthem_001752630
Insys_Anthem_001752657                   Insys_Anthem_001752657
Insys_Anthem_001752695                   Insys_Anthem_001752695
Insys_Anthem_001752723                   Insys_Anthem_001752723
Insys_Anthem_001752732                   Insys_Anthem_001752732
Insys_Anthem_001752845                   Insys_Anthem_001752845
Insys_Anthem_001752870                   Insys_Anthem_001752870
Insys_Anthem_001752885                   Insys_Anthem_001752885
Insys_Anthem_001752953                   Insys_Anthem_001752953
Insys_Anthem_001752989                   Insys_Anthem_001752989
Insys_Anthem_001753002                   Insys_Anthem_001753002
Insys_Anthem_001753003                   Insys_Anthem_001753003
Insys_Anthem_001753007                   Insys_Anthem_001753007
Insys_Anthem_001753011                   Insys_Anthem_001753011
Insys_Anthem_001753063                   Insys_Anthem_001753063
Insys_Anthem_001753079                   Insys_Anthem_001753079
Insys_Anthem_001753097                   Insys_Anthem_001753097
Insys_Anthem_001753120                   Insys_Anthem_001753120
Insys_Anthem_001753153                   Insys_Anthem_001753153
Insys_Anthem_001753155                   Insys_Anthem_001753155
Insys_Anthem_001753160                   Insys_Anthem_001753160
Insys_Anthem_001753163                   Insys_Anthem_001753163
Insys_Anthem_001753173                   Insys_Anthem_001753173
Insys_Anthem_001753185                   Insys_Anthem_001753185
Insys_Anthem_001753231                   Insys_Anthem_001753231
Insys_Anthem_001753265                   Insys_Anthem_001753265

                                                    2136
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2138 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001753301                   Insys_Anthem_001753301
Insys_Anthem_001753329                   Insys_Anthem_001753329
Insys_Anthem_001753396                   Insys_Anthem_001753396
Insys_Anthem_001753412                   Insys_Anthem_001753412
Insys_Anthem_001753465                   Insys_Anthem_001753465
Insys_Anthem_001753467                   Insys_Anthem_001753467
Insys_Anthem_001753476                   Insys_Anthem_001753476
Insys_Anthem_001753488                   Insys_Anthem_001753488
Insys_Anthem_001753507                   Insys_Anthem_001753507
Insys_Anthem_001753508                   Insys_Anthem_001753508
Insys_Anthem_001753516                   Insys_Anthem_001753516
Insys_Anthem_001753571                   Insys_Anthem_001753571
Insys_Anthem_001753599                   Insys_Anthem_001753599
Insys_Anthem_001753611                   Insys_Anthem_001753611
Insys_Anthem_001753612                   Insys_Anthem_001753612
Insys_Anthem_001753614                   Insys_Anthem_001753614
Insys_Anthem_001753692                   Insys_Anthem_001753692
Insys_Anthem_001753714                   Insys_Anthem_001753714
Insys_Anthem_001753748                   Insys_Anthem_001753748
Insys_Anthem_001753759                   Insys_Anthem_001753759
Insys_Anthem_001753795                   Insys_Anthem_001753795
Insys_Anthem_001753802                   Insys_Anthem_001753802
Insys_Anthem_001753825                   Insys_Anthem_001753825
Insys_Anthem_001753866                   Insys_Anthem_001753866
Insys_Anthem_001753895                   Insys_Anthem_001753895
Insys_Anthem_001753910                   Insys_Anthem_001753910
Insys_Anthem_001753936                   Insys_Anthem_001753936
Insys_Anthem_001753946                   Insys_Anthem_001753946
Insys_Anthem_001753949                   Insys_Anthem_001753949
Insys_Anthem_001753983                   Insys_Anthem_001753983
Insys_Anthem_001753994                   Insys_Anthem_001753994
Insys_Anthem_001754042                   Insys_Anthem_001754042
Insys_Anthem_001754059                   Insys_Anthem_001754059
Insys_Anthem_001754082                   Insys_Anthem_001754082
Insys_Anthem_001754118                   Insys_Anthem_001754118
Insys_Anthem_001754128                   Insys_Anthem_001754128
Insys_Anthem_001754145                   Insys_Anthem_001754145
Insys_Anthem_001754173                   Insys_Anthem_001754173
Insys_Anthem_001754177                   Insys_Anthem_001754177
Insys_Anthem_001754186                   Insys_Anthem_001754186
Insys_Anthem_001754213                   Insys_Anthem_001754213
Insys_Anthem_001754225                   Insys_Anthem_001754225
Insys_Anthem_001754231                   Insys_Anthem_001754231
Insys_Anthem_001754233                   Insys_Anthem_001754233
Insys_Anthem_001754242                   Insys_Anthem_001754242
Insys_Anthem_001754249                   Insys_Anthem_001754249
Insys_Anthem_001754469                   Insys_Anthem_001754469

                                                    2137
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2139 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001754470                   Insys_Anthem_001754470
Insys_Anthem_001754484                   Insys_Anthem_001754484
Insys_Anthem_001754546                   Insys_Anthem_001754546
Insys_Anthem_001754560                   Insys_Anthem_001754560
Insys_Anthem_001754584                   Insys_Anthem_001754584
Insys_Anthem_001754587                   Insys_Anthem_001754587
Insys_Anthem_001754593                   Insys_Anthem_001754593
Insys_Anthem_001754626                   Insys_Anthem_001754626
Insys_Anthem_001754639                   Insys_Anthem_001754639
Insys_Anthem_001754652                   Insys_Anthem_001754652
Insys_Anthem_001754750                   Insys_Anthem_001754750
Insys_Anthem_001754761                   Insys_Anthem_001754761
Insys_Anthem_001754762                   Insys_Anthem_001754762
Insys_Anthem_001754793                   Insys_Anthem_001754793
Insys_Anthem_001754808                   Insys_Anthem_001754808
Insys_Anthem_001754823                   Insys_Anthem_001754823
Insys_Anthem_001754834                   Insys_Anthem_001754834
Insys_Anthem_001754892                   Insys_Anthem_001754892
Insys_Anthem_001754929                   Insys_Anthem_001754929
Insys_Anthem_001754980                   Insys_Anthem_001754980
Insys_Anthem_001754994                   Insys_Anthem_001754994
Insys_Anthem_001755066                   Insys_Anthem_001755066
Insys_Anthem_001755069                   Insys_Anthem_001755069
Insys_Anthem_001755093                   Insys_Anthem_001755093
Insys_Anthem_001755106                   Insys_Anthem_001755106
Insys_Anthem_001755136                   Insys_Anthem_001755136
Insys_Anthem_001755149                   Insys_Anthem_001755149
Insys_Anthem_001755275                   Insys_Anthem_001755275
Insys_Anthem_001755319                   Insys_Anthem_001755319
Insys_Anthem_001755352                   Insys_Anthem_001755352
Insys_Anthem_001755354                   Insys_Anthem_001755354
Insys_Anthem_001755356                   Insys_Anthem_001755356
Insys_Anthem_001755431                   Insys_Anthem_001755431
Insys_Anthem_001755446                   Insys_Anthem_001755446
Insys_Anthem_001755474                   Insys_Anthem_001755474
Insys_Anthem_001755583                   Insys_Anthem_001755583
Insys_Anthem_001755602                   Insys_Anthem_001755602
Insys_Anthem_001755607                   Insys_Anthem_001755607
Insys_Anthem_001755612                   Insys_Anthem_001755612
Insys_Anthem_001755622                   Insys_Anthem_001755622
Insys_Anthem_001755628                   Insys_Anthem_001755628
Insys_Anthem_001755644                   Insys_Anthem_001755644
Insys_Anthem_001755660                   Insys_Anthem_001755660
Insys_Anthem_001755664                   Insys_Anthem_001755664
Insys_Anthem_001755770                   Insys_Anthem_001755770
Insys_Anthem_001755866                   Insys_Anthem_001755866
Insys_Anthem_001755868                   Insys_Anthem_001755868

                                                    2138
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2140 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001755904                   Insys_Anthem_001755904
Insys_Anthem_001755911                   Insys_Anthem_001755911
Insys_Anthem_001755925                   Insys_Anthem_001755925
Insys_Anthem_001756012                   Insys_Anthem_001756012
Insys_Anthem_001756122                   Insys_Anthem_001756122
Insys_Anthem_001756227                   Insys_Anthem_001756227
Insys_Anthem_001756228                   Insys_Anthem_001756228
Insys_Anthem_001756230                   Insys_Anthem_001756230
Insys_Anthem_001756232                   Insys_Anthem_001756232
Insys_Anthem_001756238                   Insys_Anthem_001756238
Insys_Anthem_001756291                   Insys_Anthem_001756291
Insys_Anthem_001756404                   Insys_Anthem_001756404
Insys_Anthem_001756455                   Insys_Anthem_001756455
Insys_Anthem_001756459                   Insys_Anthem_001756459
Insys_Anthem_001756524                   Insys_Anthem_001756524
Insys_Anthem_001756531                   Insys_Anthem_001756531
Insys_Anthem_001756570                   Insys_Anthem_001756570
Insys_Anthem_001756640                   Insys_Anthem_001756640
Insys_Anthem_001756710                   Insys_Anthem_001756710
Insys_Anthem_001756994                   Insys_Anthem_001756994
Insys_Anthem_001757191                   Insys_Anthem_001757191
Insys_Anthem_001757262                   Insys_Anthem_001757262
Insys_Anthem_001757306                   Insys_Anthem_001757306
Insys_Anthem_001757333                   Insys_Anthem_001757333
Insys_Anthem_001757379                   Insys_Anthem_001757379
Insys_Anthem_001757385                   Insys_Anthem_001757385
Insys_Anthem_001757434                   Insys_Anthem_001757434
Insys_Anthem_001757435                   Insys_Anthem_001757435
Insys_Anthem_001757618                   Insys_Anthem_001757618
Insys_Anthem_001757645                   Insys_Anthem_001757645
Insys_Anthem_001757708                   Insys_Anthem_001757708
Insys_Anthem_001757751                   Insys_Anthem_001757751
Insys_Anthem_001757945                   Insys_Anthem_001757945
Insys_Anthem_001758009                   Insys_Anthem_001758009
Insys_Anthem_001758011                   Insys_Anthem_001758011
Insys_Anthem_001758049                   Insys_Anthem_001758049
Insys_Anthem_001758110                   Insys_Anthem_001758110
Insys_Anthem_001758114                   Insys_Anthem_001758114
Insys_Anthem_001758152                   Insys_Anthem_001758152
Insys_Anthem_001758538                   Insys_Anthem_001758538
Insys_Anthem_001758556                   Insys_Anthem_001758556
Insys_Anthem_001758753                   Insys_Anthem_001758753
Insys_Anthem_001758810                   Insys_Anthem_001758810
Insys_Anthem_001758989                   Insys_Anthem_001758989
Insys_Anthem_001759102                   Insys_Anthem_001759102
Insys_Anthem_001759104                   Insys_Anthem_001759104
Insys_Anthem_001759185                   Insys_Anthem_001759185

                                                    2139
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2141 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001759189                   Insys_Anthem_001759189
Insys_Anthem_001759214                   Insys_Anthem_001759214
Insys_Anthem_001759277                   Insys_Anthem_001759277
Insys_Anthem_001759278                   Insys_Anthem_001759278
Insys_Anthem_001759279                   Insys_Anthem_001759279
Insys_Anthem_001759280                   Insys_Anthem_001759280
Insys_Anthem_001759392                   Insys_Anthem_001759392
Insys_Anthem_001759394                   Insys_Anthem_001759394
Insys_Anthem_001759403                   Insys_Anthem_001759403
Insys_Anthem_001759412                   Insys_Anthem_001759412
Insys_Anthem_001759421                   Insys_Anthem_001759421
Insys_Anthem_001759422                   Insys_Anthem_001759422
Insys_Anthem_001759444                   Insys_Anthem_001759444
Insys_Anthem_001759550                   Insys_Anthem_001759550
Insys_Anthem_001759582                   Insys_Anthem_001759582
Insys_Anthem_001759606                   Insys_Anthem_001759606
Insys_Anthem_001759621                   Insys_Anthem_001759621
Insys_Anthem_001759710                   Insys_Anthem_001759710
Insys_Anthem_001759817                   Insys_Anthem_001759817
Insys_Anthem_001759847                   Insys_Anthem_001759847
Insys_Anthem_001759850                   Insys_Anthem_001759850
Insys_Anthem_001759886                   Insys_Anthem_001759886
Insys_Anthem_001759967                   Insys_Anthem_001759967
Insys_Anthem_001759974                   Insys_Anthem_001759974
Insys_Anthem_001760041                   Insys_Anthem_001760041
Insys_Anthem_001760136                   Insys_Anthem_001760136
Insys_Anthem_001760183                   Insys_Anthem_001760183
Insys_Anthem_001760317                   Insys_Anthem_001760317
Insys_Anthem_001760404                   Insys_Anthem_001760404
Insys_Anthem_001760427                   Insys_Anthem_001760427
Insys_Anthem_001760579                   Insys_Anthem_001760579
Insys_Anthem_001760672                   Insys_Anthem_001760672
Insys_Anthem_001760692                   Insys_Anthem_001760692
Insys_Anthem_001760713                   Insys_Anthem_001760713
Insys_Anthem_001760852                   Insys_Anthem_001760852
Insys_Anthem_001760857                   Insys_Anthem_001760857
Insys_Anthem_001760865                   Insys_Anthem_001760865
Insys_Anthem_001760889                   Insys_Anthem_001760889
Insys_Anthem_001761562                   Insys_Anthem_001761562
Insys_Anthem_001761563                   Insys_Anthem_001761563
Insys_Anthem_001761566                   Insys_Anthem_001761566
Insys_Anthem_001761579                   Insys_Anthem_001761579
Insys_Anthem_001761593                   Insys_Anthem_001761593
Insys_Anthem_001761595                   Insys_Anthem_001761595
Insys_Anthem_001761655                   Insys_Anthem_001761655
Insys_Anthem_001761698                   Insys_Anthem_001761698
Insys_Anthem_001761806                   Insys_Anthem_001761806

                                                    2140
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2142 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001761815                   Insys_Anthem_001761815
Insys_Anthem_001762094                   Insys_Anthem_001762094
Insys_Anthem_001762171                   Insys_Anthem_001762171
Insys_Anthem_001762186                   Insys_Anthem_001762186
Insys_Anthem_001762187                   Insys_Anthem_001762187
Insys_Anthem_001762241                   Insys_Anthem_001762241
Insys_Anthem_001762246                   Insys_Anthem_001762246
Insys_Anthem_001762340                   Insys_Anthem_001762340
Insys_Anthem_001762408                   Insys_Anthem_001762408
Insys_Anthem_001762773                   Insys_Anthem_001762773
Insys_Anthem_001762807                   Insys_Anthem_001762807
Insys_Anthem_001762950                   Insys_Anthem_001762950
Insys_Anthem_001762951                   Insys_Anthem_001762951
Insys_Anthem_001763117                   Insys_Anthem_001763117
Insys_Anthem_001763155                   Insys_Anthem_001763155
Insys_Anthem_001763288                   Insys_Anthem_001763288
Insys_Anthem_001763420                   Insys_Anthem_001763420
Insys_Anthem_001763439                   Insys_Anthem_001763439
Insys_Anthem_001763550                   Insys_Anthem_001763550
Insys_Anthem_001763714                   Insys_Anthem_001763714
Insys_Anthem_001763788                   Insys_Anthem_001763788
Insys_Anthem_001763791                   Insys_Anthem_001763791
Insys_Anthem_001763828                   Insys_Anthem_001763828
Insys_Anthem_001764024                   Insys_Anthem_001764024
Insys_Anthem_001764027                   Insys_Anthem_001764027
Insys_Anthem_001764044                   Insys_Anthem_001764044
Insys_Anthem_001764048                   Insys_Anthem_001764048
Insys_Anthem_001764461                   Insys_Anthem_001764461
Insys_Anthem_001764508                   Insys_Anthem_001764508
Insys_Anthem_001764552                   Insys_Anthem_001764552
Insys_Anthem_001764570                   Insys_Anthem_001764570
Insys_Anthem_001764596                   Insys_Anthem_001764596
Insys_Anthem_001764610                   Insys_Anthem_001764610
Insys_Anthem_001764676                   Insys_Anthem_001764676
Insys_Anthem_001764724                   Insys_Anthem_001764724
Insys_Anthem_001764764                   Insys_Anthem_001764764
Insys_Anthem_001764816                   Insys_Anthem_001764816
Insys_Anthem_001764901                   Insys_Anthem_001764901
Insys_Anthem_001764948                   Insys_Anthem_001764948
Insys_Anthem_001764962                   Insys_Anthem_001764962
Insys_Anthem_001764964                   Insys_Anthem_001764964
Insys_Anthem_001765054                   Insys_Anthem_001765054
Insys_Anthem_001765162                   Insys_Anthem_001765162
Insys_Anthem_001765166                   Insys_Anthem_001765166
Insys_Anthem_001765340                   Insys_Anthem_001765340
Insys_Anthem_001765473                   Insys_Anthem_001765473
Insys_Anthem_001765503                   Insys_Anthem_001765503

                                                    2141
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2143 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001765584                   Insys_Anthem_001765584
Insys_Anthem_001765635                   Insys_Anthem_001765635
Insys_Anthem_001765789                   Insys_Anthem_001765789
Insys_Anthem_001765820                   Insys_Anthem_001765820
Insys_Anthem_001765995                   Insys_Anthem_001765995
Insys_Anthem_001765996                   Insys_Anthem_001765996
Insys_Anthem_001766128                   Insys_Anthem_001766128
Insys_Anthem_001766214                   Insys_Anthem_001766214
Insys_Anthem_001766219                   Insys_Anthem_001766219
Insys_Anthem_001766234                   Insys_Anthem_001766234
Insys_Anthem_001766247                   Insys_Anthem_001766247
Insys_Anthem_001766472                   Insys_Anthem_001766472
Insys_Anthem_001766528                   Insys_Anthem_001766528
Insys_Anthem_001766633                   Insys_Anthem_001766633
Insys_Anthem_001766663                   Insys_Anthem_001766663
Insys_Anthem_001766664                   Insys_Anthem_001766664
Insys_Anthem_001766684                   Insys_Anthem_001766684
Insys_Anthem_001766696                   Insys_Anthem_001766696
Insys_Anthem_001766901                   Insys_Anthem_001766901
Insys_Anthem_001766960                   Insys_Anthem_001766960
Insys_Anthem_001766964                   Insys_Anthem_001766964
Insys_Anthem_001766965                   Insys_Anthem_001766965
Insys_Anthem_001766969                   Insys_Anthem_001766969
Insys_Anthem_001766985                   Insys_Anthem_001766985
Insys_Anthem_001766997                   Insys_Anthem_001766997
Insys_Anthem_001767172                   Insys_Anthem_001767172
Insys_Anthem_001767455                   Insys_Anthem_001767455
Insys_Anthem_001767470                   Insys_Anthem_001767470
Insys_Anthem_001767497                   Insys_Anthem_001767497
Insys_Anthem_001767699                   Insys_Anthem_001767699
Insys_Anthem_001767709                   Insys_Anthem_001767709
Insys_Anthem_001767755                   Insys_Anthem_001767755
Insys_Anthem_001767821                   Insys_Anthem_001767821
Insys_Anthem_001768072                   Insys_Anthem_001768072
Insys_Anthem_001768082                   Insys_Anthem_001768082
Insys_Anthem_001768085                   Insys_Anthem_001768085
Insys_Anthem_001768095                   Insys_Anthem_001768095
Insys_Anthem_001768145                   Insys_Anthem_001768145
Insys_Anthem_001768157                   Insys_Anthem_001768157
Insys_Anthem_001768207                   Insys_Anthem_001768207
Insys_Anthem_001768264                   Insys_Anthem_001768264
Insys_Anthem_001768313                   Insys_Anthem_001768313
Insys_Anthem_001768329                   Insys_Anthem_001768329
Insys_Anthem_001768330                   Insys_Anthem_001768330
Insys_Anthem_001768332                   Insys_Anthem_001768332
Insys_Anthem_001768339                   Insys_Anthem_001768339
Insys_Anthem_001768341                   Insys_Anthem_001768341

                                                    2142
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2144 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001768346                   Insys_Anthem_001768346
Insys_Anthem_001768348                   Insys_Anthem_001768348
Insys_Anthem_001768356                   Insys_Anthem_001768356
Insys_Anthem_001768357                   Insys_Anthem_001768357
Insys_Anthem_001768359                   Insys_Anthem_001768359
Insys_Anthem_001768378                   Insys_Anthem_001768378
Insys_Anthem_001768441                   Insys_Anthem_001768441
Insys_Anthem_001768662                   Insys_Anthem_001768662
Insys_Anthem_001768711                   Insys_Anthem_001768711
Insys_Anthem_001768817                   Insys_Anthem_001768817
Insys_Anthem_001768820                   Insys_Anthem_001768820
Insys_Anthem_001768834                   Insys_Anthem_001768834
Insys_Anthem_001769223                   Insys_Anthem_001769223
Insys_Anthem_001769240                   Insys_Anthem_001769240
Insys_Anthem_001769624                   Insys_Anthem_001769624
Insys_Anthem_001769715                   Insys_Anthem_001769715
Insys_Anthem_001769724                   Insys_Anthem_001769724
Insys_Anthem_001769897                   Insys_Anthem_001769897
Insys_Anthem_001769932                   Insys_Anthem_001769932
Insys_Anthem_001769950                   Insys_Anthem_001769950
Insys_Anthem_001769969                   Insys_Anthem_001769969
Insys_Anthem_001770018                   Insys_Anthem_001770018
Insys_Anthem_001770040                   Insys_Anthem_001770040
Insys_Anthem_001770138                   Insys_Anthem_001770138
Insys_Anthem_001770289                   Insys_Anthem_001770289
Insys_Anthem_001770301                   Insys_Anthem_001770301
Insys_Anthem_001770302                   Insys_Anthem_001770302
Insys_Anthem_001770343                   Insys_Anthem_001770343
Insys_Anthem_001770375                   Insys_Anthem_001770375
Insys_Anthem_001770503                   Insys_Anthem_001770503
Insys_Anthem_001770567                   Insys_Anthem_001770567
Insys_Anthem_001770577                   Insys_Anthem_001770577
Insys_Anthem_001770580                   Insys_Anthem_001770580
Insys_Anthem_001770597                   Insys_Anthem_001770597
Insys_Anthem_001770598                   Insys_Anthem_001770598
Insys_Anthem_001770621                   Insys_Anthem_001770621
Insys_Anthem_001770623                   Insys_Anthem_001770623
Insys_Anthem_001770853                   Insys_Anthem_001770853
Insys_Anthem_001770881                   Insys_Anthem_001770881
Insys_Anthem_001770885                   Insys_Anthem_001770885
Insys_Anthem_001771191                   Insys_Anthem_001771191
Insys_Anthem_001771194                   Insys_Anthem_001771194
Insys_Anthem_001771368                   Insys_Anthem_001771368
Insys_Anthem_001771512                   Insys_Anthem_001771512
Insys_Anthem_001771570                   Insys_Anthem_001771570
Insys_Anthem_001771717                   Insys_Anthem_001771717
Insys_Anthem_001771749                   Insys_Anthem_001771749

                                                    2143
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2145 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001771894                   Insys_Anthem_001771894
Insys_Anthem_001771965                   Insys_Anthem_001771965
Insys_Anthem_001771966                   Insys_Anthem_001771966
Insys_Anthem_001772009                   Insys_Anthem_001772009
Insys_Anthem_001772013                   Insys_Anthem_001772013
Insys_Anthem_001772201                   Insys_Anthem_001772201
Insys_Anthem_001772239                   Insys_Anthem_001772239
Insys_Anthem_001772293                   Insys_Anthem_001772293
Insys_Anthem_001772494                   Insys_Anthem_001772494
Insys_Anthem_001772498                   Insys_Anthem_001772498
Insys_Anthem_001772513                   Insys_Anthem_001772513
Insys_Anthem_001772591                   Insys_Anthem_001772591
Insys_Anthem_001772756                   Insys_Anthem_001772756
Insys_Anthem_001772759                   Insys_Anthem_001772759
Insys_Anthem_001772965                   Insys_Anthem_001772965
Insys_Anthem_001772978                   Insys_Anthem_001772978
Insys_Anthem_001773011                   Insys_Anthem_001773011
Insys_Anthem_001773013                   Insys_Anthem_001773013
Insys_Anthem_001773037                   Insys_Anthem_001773037
Insys_Anthem_001773118                   Insys_Anthem_001773118
Insys_Anthem_001773197                   Insys_Anthem_001773197
Insys_Anthem_001773252                   Insys_Anthem_001773252
Insys_Anthem_001773326                   Insys_Anthem_001773326
Insys_Anthem_001773327                   Insys_Anthem_001773327
Insys_Anthem_001773519                   Insys_Anthem_001773519
Insys_Anthem_001773551                   Insys_Anthem_001773551
Insys_Anthem_001773674                   Insys_Anthem_001773674
Insys_Anthem_001773793                   Insys_Anthem_001773793
Insys_Anthem_001773819                   Insys_Anthem_001773819
Insys_Anthem_001773821                   Insys_Anthem_001773821
Insys_Anthem_001773944                   Insys_Anthem_001773944
Insys_Anthem_001773945                   Insys_Anthem_001773945
Insys_Anthem_001773947                   Insys_Anthem_001773947
Insys_Anthem_001773963                   Insys_Anthem_001773963
Insys_Anthem_001773970                   Insys_Anthem_001773970
Insys_Anthem_001774069                   Insys_Anthem_001774069
Insys_Anthem_001774103                   Insys_Anthem_001774103
Insys_Anthem_001774359                   Insys_Anthem_001774359
Insys_Anthem_001774578                   Insys_Anthem_001774578
Insys_Anthem_001774628                   Insys_Anthem_001774628
Insys_Anthem_001774723                   Insys_Anthem_001774723
Insys_Anthem_001774833                   Insys_Anthem_001774833
Insys_Anthem_001774849                   Insys_Anthem_001774849
Insys_Anthem_001774906                   Insys_Anthem_001774906
Insys_Anthem_001774982                   Insys_Anthem_001774982
Insys_Anthem_001775107                   Insys_Anthem_001775107
Insys_Anthem_001775115                   Insys_Anthem_001775115

                                                    2144
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2146 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001775124                   Insys_Anthem_001775124
Insys_Anthem_001775305                   Insys_Anthem_001775305
Insys_Anthem_001775345                   Insys_Anthem_001775345
Insys_Anthem_001775348                   Insys_Anthem_001775348
Insys_Anthem_001775467                   Insys_Anthem_001775467
Insys_Anthem_001775639                   Insys_Anthem_001775639
Insys_Anthem_001775879                   Insys_Anthem_001775879
Insys_Anthem_001775939                   Insys_Anthem_001775939
Insys_Anthem_001776165                   Insys_Anthem_001776165
Insys_Anthem_001776176                   Insys_Anthem_001776176
Insys_Anthem_001776182                   Insys_Anthem_001776182
Insys_Anthem_001776189                   Insys_Anthem_001776189
Insys_Anthem_001776190                   Insys_Anthem_001776190
Insys_Anthem_001776243                   Insys_Anthem_001776243
Insys_Anthem_001776278                   Insys_Anthem_001776278
Insys_Anthem_001776518                   Insys_Anthem_001776518
Insys_Anthem_001776652                   Insys_Anthem_001776652
Insys_Anthem_001776655                   Insys_Anthem_001776655
Insys_Anthem_001776753                   Insys_Anthem_001776753
Insys_Anthem_001776827                   Insys_Anthem_001776827
Insys_Anthem_001777031                   Insys_Anthem_001777031
Insys_Anthem_001777097                   Insys_Anthem_001777097
Insys_Anthem_001777111                   Insys_Anthem_001777111
Insys_Anthem_001777173                   Insys_Anthem_001777173
Insys_Anthem_001777176                   Insys_Anthem_001777176
Insys_Anthem_001777302                   Insys_Anthem_001777302
Insys_Anthem_001777313                   Insys_Anthem_001777313
Insys_Anthem_001777337                   Insys_Anthem_001777337
Insys_Anthem_001777358                   Insys_Anthem_001777358
Insys_Anthem_001777385                   Insys_Anthem_001777385
Insys_Anthem_001777424                   Insys_Anthem_001777424
Insys_Anthem_001777469                   Insys_Anthem_001777469
Insys_Anthem_001777683                   Insys_Anthem_001777683
Insys_Anthem_001777723                   Insys_Anthem_001777723
Insys_Anthem_001777775                   Insys_Anthem_001777775
Insys_Anthem_001777842                   Insys_Anthem_001777842
Insys_Anthem_001777964                   Insys_Anthem_001777964
Insys_Anthem_001777985                   Insys_Anthem_001777985
Insys_Anthem_001778027                   Insys_Anthem_001778027
Insys_Anthem_001778172                   Insys_Anthem_001778172
Insys_Anthem_001778190                   Insys_Anthem_001778190
Insys_Anthem_001778205                   Insys_Anthem_001778205
Insys_Anthem_001778226                   Insys_Anthem_001778226
Insys_Anthem_001778267                   Insys_Anthem_001778267
Insys_Anthem_001778383                   Insys_Anthem_001778383
Insys_Anthem_001778672                   Insys_Anthem_001778672
Insys_Anthem_001778910                   Insys_Anthem_001778910

                                                    2145
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2147 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001779075                   Insys_Anthem_001779075
Insys_Anthem_001779155                   Insys_Anthem_001779155
Insys_Anthem_001779182                   Insys_Anthem_001779182
Insys_Anthem_001779414                   Insys_Anthem_001779414
Insys_Anthem_001779658                   Insys_Anthem_001779658
Insys_Anthem_001779659                   Insys_Anthem_001779659
Insys_Anthem_001779751                   Insys_Anthem_001779751
Insys_Anthem_001779778                   Insys_Anthem_001779778
Insys_Anthem_001779790                   Insys_Anthem_001779790
Insys_Anthem_001779818                   Insys_Anthem_001779818
Insys_Anthem_001779825                   Insys_Anthem_001779825
Insys_Anthem_001779913                   Insys_Anthem_001779913
Insys_Anthem_001779947                   Insys_Anthem_001779947
Insys_Anthem_001779977                   Insys_Anthem_001779977
Insys_Anthem_001780056                   Insys_Anthem_001780056
Insys_Anthem_001780157                   Insys_Anthem_001780157
Insys_Anthem_001780225                   Insys_Anthem_001780225
Insys_Anthem_001780226                   Insys_Anthem_001780226
Insys_Anthem_001780227                   Insys_Anthem_001780227
Insys_Anthem_001780284                   Insys_Anthem_001780284
Insys_Anthem_001780288                   Insys_Anthem_001780288
Insys_Anthem_001780484                   Insys_Anthem_001780484
Insys_Anthem_001780529                   Insys_Anthem_001780529
Insys_Anthem_001780544                   Insys_Anthem_001780544
Insys_Anthem_001780558                   Insys_Anthem_001780558
Insys_Anthem_001780595                   Insys_Anthem_001780595
Insys_Anthem_001780696                   Insys_Anthem_001780696
Insys_Anthem_001780748                   Insys_Anthem_001780748
Insys_Anthem_001780921                   Insys_Anthem_001780921
Insys_Anthem_001780941                   Insys_Anthem_001780941
Insys_Anthem_001780975                   Insys_Anthem_001780975
Insys_Anthem_001780978                   Insys_Anthem_001780978
Insys_Anthem_001781029                   Insys_Anthem_001781029
Insys_Anthem_001781220                   Insys_Anthem_001781220
Insys_Anthem_001781249                   Insys_Anthem_001781249
Insys_Anthem_001781297                   Insys_Anthem_001781297
Insys_Anthem_001781502                   Insys_Anthem_001781502
Insys_Anthem_001781532                   Insys_Anthem_001781532
Insys_Anthem_001781534                   Insys_Anthem_001781534
Insys_Anthem_001781730                   Insys_Anthem_001781730
Insys_Anthem_001781811                   Insys_Anthem_001781811
Insys_Anthem_001781898                   Insys_Anthem_001781898
Insys_Anthem_001781932                   Insys_Anthem_001781932
Insys_Anthem_001781974                   Insys_Anthem_001781974
Insys_Anthem_001782132                   Insys_Anthem_001782132
Insys_Anthem_001782200                   Insys_Anthem_001782200
Insys_Anthem_001782226                   Insys_Anthem_001782226

                                                    2146
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2148 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001782272                   Insys_Anthem_001782272
Insys_Anthem_001782303                   Insys_Anthem_001782303
Insys_Anthem_001782307                   Insys_Anthem_001782307
Insys_Anthem_001782429                   Insys_Anthem_001782429
Insys_Anthem_001782530                   Insys_Anthem_001782530
Insys_Anthem_001782580                   Insys_Anthem_001782580
Insys_Anthem_001782651                   Insys_Anthem_001782651
Insys_Anthem_001782693                   Insys_Anthem_001782693
Insys_Anthem_001782734                   Insys_Anthem_001782734
Insys_Anthem_001782780                   Insys_Anthem_001782780
Insys_Anthem_001783035                   Insys_Anthem_001783035
Insys_Anthem_001783036                   Insys_Anthem_001783036
Insys_Anthem_001783082                   Insys_Anthem_001783082
Insys_Anthem_001783083                   Insys_Anthem_001783083
Insys_Anthem_001783084                   Insys_Anthem_001783084
Insys_Anthem_001783089                   Insys_Anthem_001783089
Insys_Anthem_001783091                   Insys_Anthem_001783091
Insys_Anthem_001783095                   Insys_Anthem_001783095
Insys_Anthem_001783136                   Insys_Anthem_001783136
Insys_Anthem_001783139                   Insys_Anthem_001783139
Insys_Anthem_001783164                   Insys_Anthem_001783164
Insys_Anthem_001783171                   Insys_Anthem_001783171
Insys_Anthem_001783172                   Insys_Anthem_001783172
Insys_Anthem_001783189                   Insys_Anthem_001783189
Insys_Anthem_001783191                   Insys_Anthem_001783191
Insys_Anthem_001783207                   Insys_Anthem_001783207
Insys_Anthem_001783211                   Insys_Anthem_001783211
Insys_Anthem_001783212                   Insys_Anthem_001783212
Insys_Anthem_001783228                   Insys_Anthem_001783228
Insys_Anthem_001783236                   Insys_Anthem_001783236
Insys_Anthem_001783247                   Insys_Anthem_001783247
Insys_Anthem_001783250                   Insys_Anthem_001783250
Insys_Anthem_001783251                   Insys_Anthem_001783251
Insys_Anthem_001783263                   Insys_Anthem_001783263
Insys_Anthem_001783271                   Insys_Anthem_001783271
Insys_Anthem_001783283                   Insys_Anthem_001783283
Insys_Anthem_001783320                   Insys_Anthem_001783320
Insys_Anthem_001783321                   Insys_Anthem_001783321
Insys_Anthem_001783325                   Insys_Anthem_001783325
Insys_Anthem_001783332                   Insys_Anthem_001783332
Insys_Anthem_001783347                   Insys_Anthem_001783347
Insys_Anthem_001783350                   Insys_Anthem_001783350
Insys_Anthem_001783370                   Insys_Anthem_001783370
Insys_Anthem_001783372                   Insys_Anthem_001783372
Insys_Anthem_001783374                   Insys_Anthem_001783374
Insys_Anthem_001783403                   Insys_Anthem_001783403
Insys_Anthem_001783413                   Insys_Anthem_001783413

                                                    2147
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2149 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001783448                   Insys_Anthem_001783448
Insys_Anthem_001783471                   Insys_Anthem_001783471
Insys_Anthem_001783499                   Insys_Anthem_001783499
Insys_Anthem_001783513                   Insys_Anthem_001783513
Insys_Anthem_001783521                   Insys_Anthem_001783521
Insys_Anthem_001783524                   Insys_Anthem_001783524
Insys_Anthem_001783525                   Insys_Anthem_001783525
Insys_Anthem_001783537                   Insys_Anthem_001783537
Insys_Anthem_001783546                   Insys_Anthem_001783546
Insys_Anthem_001783576                   Insys_Anthem_001783576
Insys_Anthem_001783594                   Insys_Anthem_001783594
Insys_Anthem_001783615                   Insys_Anthem_001783615
Insys_Anthem_001783630                   Insys_Anthem_001783630
Insys_Anthem_001783632                   Insys_Anthem_001783632
Insys_Anthem_001783638                   Insys_Anthem_001783638
Insys_Anthem_001783647                   Insys_Anthem_001783647
Insys_Anthem_001783656                   Insys_Anthem_001783656
Insys_Anthem_001783666                   Insys_Anthem_001783666
Insys_Anthem_001783687                   Insys_Anthem_001783687
Insys_Anthem_001783691                   Insys_Anthem_001783691
Insys_Anthem_001783713                   Insys_Anthem_001783713
Insys_Anthem_001783715                   Insys_Anthem_001783715
Insys_Anthem_001783716                   Insys_Anthem_001783716
Insys_Anthem_001783720                   Insys_Anthem_001783720
Insys_Anthem_001783745                   Insys_Anthem_001783745
Insys_Anthem_001783748                   Insys_Anthem_001783748
Insys_Anthem_001783751                   Insys_Anthem_001783751
Insys_Anthem_001783765                   Insys_Anthem_001783765
Insys_Anthem_001783768                   Insys_Anthem_001783768
Insys_Anthem_001783800                   Insys_Anthem_001783800
Insys_Anthem_001783808                   Insys_Anthem_001783808
Insys_Anthem_001783821                   Insys_Anthem_001783821
Insys_Anthem_001783843                   Insys_Anthem_001783843
Insys_Anthem_001783850                   Insys_Anthem_001783850
Insys_Anthem_001783862                   Insys_Anthem_001783862
Insys_Anthem_001783873                   Insys_Anthem_001783873
Insys_Anthem_001783874                   Insys_Anthem_001783874
Insys_Anthem_001783880                   Insys_Anthem_001783880
Insys_Anthem_001783881                   Insys_Anthem_001783881
Insys_Anthem_001783894                   Insys_Anthem_001783894
Insys_Anthem_001783902                   Insys_Anthem_001783902
Insys_Anthem_001783921                   Insys_Anthem_001783921
Insys_Anthem_001783925                   Insys_Anthem_001783925
Insys_Anthem_001783927                   Insys_Anthem_001783927
Insys_Anthem_001783937                   Insys_Anthem_001783937
Insys_Anthem_001783968                   Insys_Anthem_001783968
Insys_Anthem_001783974                   Insys_Anthem_001783974

                                                    2148
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2150 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001784016                   Insys_Anthem_001784016
Insys_Anthem_001784024                   Insys_Anthem_001784024
Insys_Anthem_001784026                   Insys_Anthem_001784026
Insys_Anthem_001784039                   Insys_Anthem_001784039
Insys_Anthem_001784040                   Insys_Anthem_001784040
Insys_Anthem_001784041                   Insys_Anthem_001784041
Insys_Anthem_001784047                   Insys_Anthem_001784047
Insys_Anthem_001784089                   Insys_Anthem_001784089
Insys_Anthem_001784090                   Insys_Anthem_001784090
Insys_Anthem_001784091                   Insys_Anthem_001784091
Insys_Anthem_001784106                   Insys_Anthem_001784106
Insys_Anthem_001784110                   Insys_Anthem_001784110
Insys_Anthem_001784138                   Insys_Anthem_001784138
Insys_Anthem_001784161                   Insys_Anthem_001784161
Insys_Anthem_001784163                   Insys_Anthem_001784163
Insys_Anthem_001784164                   Insys_Anthem_001784164
Insys_Anthem_001784166                   Insys_Anthem_001784166
Insys_Anthem_001784170                   Insys_Anthem_001784170
Insys_Anthem_001784171                   Insys_Anthem_001784171
Insys_Anthem_001784183                   Insys_Anthem_001784183
Insys_Anthem_001784193                   Insys_Anthem_001784193
Insys_Anthem_001784198                   Insys_Anthem_001784198
Insys_Anthem_001784202                   Insys_Anthem_001784202
Insys_Anthem_001784208                   Insys_Anthem_001784208
Insys_Anthem_001784214                   Insys_Anthem_001784214
Insys_Anthem_001784217                   Insys_Anthem_001784217
Insys_Anthem_001784218                   Insys_Anthem_001784218
Insys_Anthem_001784219                   Insys_Anthem_001784219
Insys_Anthem_001784223                   Insys_Anthem_001784223
Insys_Anthem_001784225                   Insys_Anthem_001784225
Insys_Anthem_001784233                   Insys_Anthem_001784233
Insys_Anthem_001784234                   Insys_Anthem_001784234
Insys_Anthem_001784236                   Insys_Anthem_001784236
Insys_Anthem_001784239                   Insys_Anthem_001784239
Insys_Anthem_001784251                   Insys_Anthem_001784251
Insys_Anthem_001784271                   Insys_Anthem_001784271
Insys_Anthem_001784275                   Insys_Anthem_001784275
Insys_Anthem_001784281                   Insys_Anthem_001784281
Insys_Anthem_001784288                   Insys_Anthem_001784288
Insys_Anthem_001784290                   Insys_Anthem_001784290
Insys_Anthem_001784293                   Insys_Anthem_001784293
Insys_Anthem_001784303                   Insys_Anthem_001784303
Insys_Anthem_001784306                   Insys_Anthem_001784306
Insys_Anthem_001784308                   Insys_Anthem_001784308
Insys_Anthem_001784316                   Insys_Anthem_001784316
Insys_Anthem_001784330                   Insys_Anthem_001784330
Insys_Anthem_001784332                   Insys_Anthem_001784332

                                                    2149
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2151 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001784344                   Insys_Anthem_001784344
Insys_Anthem_001784362                   Insys_Anthem_001784362
Insys_Anthem_001784365                   Insys_Anthem_001784365
Insys_Anthem_001784369                   Insys_Anthem_001784369
Insys_Anthem_001784373                   Insys_Anthem_001784373
Insys_Anthem_001784385                   Insys_Anthem_001784385
Insys_Anthem_001784404                   Insys_Anthem_001784404
Insys_Anthem_001784413                   Insys_Anthem_001784413
Insys_Anthem_001784423                   Insys_Anthem_001784423
Insys_Anthem_001784424                   Insys_Anthem_001784424
Insys_Anthem_001784431                   Insys_Anthem_001784431
Insys_Anthem_001784436                   Insys_Anthem_001784436
Insys_Anthem_001784446                   Insys_Anthem_001784446
Insys_Anthem_001784447                   Insys_Anthem_001784447
Insys_Anthem_001784464                   Insys_Anthem_001784464
Insys_Anthem_001784516                   Insys_Anthem_001784516
Insys_Anthem_001784520                   Insys_Anthem_001784520
Insys_Anthem_001784527                   Insys_Anthem_001784527
Insys_Anthem_001784548                   Insys_Anthem_001784548
Insys_Anthem_001784571                   Insys_Anthem_001784571
Insys_Anthem_001784577                   Insys_Anthem_001784577
Insys_Anthem_001784586                   Insys_Anthem_001784586
Insys_Anthem_001784587                   Insys_Anthem_001784587
Insys_Anthem_001784592                   Insys_Anthem_001784592
Insys_Anthem_001784611                   Insys_Anthem_001784611
Insys_Anthem_001784618                   Insys_Anthem_001784618
Insys_Anthem_001784619                   Insys_Anthem_001784619
Insys_Anthem_001784639                   Insys_Anthem_001784639
Insys_Anthem_001784646                   Insys_Anthem_001784646
Insys_Anthem_001784679                   Insys_Anthem_001784679
Insys_Anthem_001784680                   Insys_Anthem_001784680
Insys_Anthem_001784701                   Insys_Anthem_001784701
Insys_Anthem_001784712                   Insys_Anthem_001784712
Insys_Anthem_001784716                   Insys_Anthem_001784716
Insys_Anthem_001784750                   Insys_Anthem_001784750
Insys_Anthem_001784801                   Insys_Anthem_001784801
Insys_Anthem_001784803                   Insys_Anthem_001784803
Insys_Anthem_001784822                   Insys_Anthem_001784822
Insys_Anthem_001784833                   Insys_Anthem_001784833
Insys_Anthem_001784836                   Insys_Anthem_001784836
Insys_Anthem_001784842                   Insys_Anthem_001784842
Insys_Anthem_001784845                   Insys_Anthem_001784845
Insys_Anthem_001784857                   Insys_Anthem_001784857
Insys_Anthem_001784877                   Insys_Anthem_001784877
Insys_Anthem_001784882                   Insys_Anthem_001784882
Insys_Anthem_001784885                   Insys_Anthem_001784885
Insys_Anthem_001784907                   Insys_Anthem_001784907

                                                    2150
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2152 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001784914                   Insys_Anthem_001784914
Insys_Anthem_001784923                   Insys_Anthem_001784923
Insys_Anthem_001784940                   Insys_Anthem_001784940
Insys_Anthem_001784947                   Insys_Anthem_001784947
Insys_Anthem_001784966                   Insys_Anthem_001784966
Insys_Anthem_001784980                   Insys_Anthem_001784980
Insys_Anthem_001784989                   Insys_Anthem_001784989
Insys_Anthem_001785002                   Insys_Anthem_001785002
Insys_Anthem_001785005                   Insys_Anthem_001785005
Insys_Anthem_001785011                   Insys_Anthem_001785011
Insys_Anthem_001785012                   Insys_Anthem_001785012
Insys_Anthem_001785047                   Insys_Anthem_001785047
Insys_Anthem_001785056                   Insys_Anthem_001785056
Insys_Anthem_001785063                   Insys_Anthem_001785063
Insys_Anthem_001785074                   Insys_Anthem_001785074
Insys_Anthem_001785076                   Insys_Anthem_001785076
Insys_Anthem_001785080                   Insys_Anthem_001785080
Insys_Anthem_001785097                   Insys_Anthem_001785097
Insys_Anthem_001785099                   Insys_Anthem_001785099
Insys_Anthem_001785109                   Insys_Anthem_001785109
Insys_Anthem_001785161                   Insys_Anthem_001785161
Insys_Anthem_001785164                   Insys_Anthem_001785164
Insys_Anthem_001785165                   Insys_Anthem_001785165
Insys_Anthem_001785166                   Insys_Anthem_001785166
Insys_Anthem_001785186                   Insys_Anthem_001785186
Insys_Anthem_001785189                   Insys_Anthem_001785189
Insys_Anthem_001785190                   Insys_Anthem_001785190
Insys_Anthem_001785197                   Insys_Anthem_001785197
Insys_Anthem_001785202                   Insys_Anthem_001785202
Insys_Anthem_001785206                   Insys_Anthem_001785206
Insys_Anthem_001785216                   Insys_Anthem_001785216
Insys_Anthem_001785220                   Insys_Anthem_001785220
Insys_Anthem_001785230                   Insys_Anthem_001785230
Insys_Anthem_001785231                   Insys_Anthem_001785231
Insys_Anthem_001785252                   Insys_Anthem_001785252
Insys_Anthem_001785262                   Insys_Anthem_001785262
Insys_Anthem_001785267                   Insys_Anthem_001785267
Insys_Anthem_001785286                   Insys_Anthem_001785286
Insys_Anthem_001785294                   Insys_Anthem_001785294
Insys_Anthem_001785299                   Insys_Anthem_001785299
Insys_Anthem_001785318                   Insys_Anthem_001785318
Insys_Anthem_001785323                   Insys_Anthem_001785323
Insys_Anthem_001785330                   Insys_Anthem_001785330
Insys_Anthem_001785333                   Insys_Anthem_001785333
Insys_Anthem_001785334                   Insys_Anthem_001785334
Insys_Anthem_001785362                   Insys_Anthem_001785362
Insys_Anthem_001785373                   Insys_Anthem_001785373

                                                    2151
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2153 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001785399                   Insys_Anthem_001785399
Insys_Anthem_001785406                   Insys_Anthem_001785406
Insys_Anthem_001785409                   Insys_Anthem_001785409
Insys_Anthem_001785434                   Insys_Anthem_001785434
Insys_Anthem_001785437                   Insys_Anthem_001785437
Insys_Anthem_001785440                   Insys_Anthem_001785440
Insys_Anthem_001785450                   Insys_Anthem_001785450
Insys_Anthem_001785454                   Insys_Anthem_001785454
Insys_Anthem_001785475                   Insys_Anthem_001785475
Insys_Anthem_001785482                   Insys_Anthem_001785482
Insys_Anthem_001785499                   Insys_Anthem_001785499
Insys_Anthem_001785507                   Insys_Anthem_001785507
Insys_Anthem_001785509                   Insys_Anthem_001785509
Insys_Anthem_001785519                   Insys_Anthem_001785519
Insys_Anthem_001785531                   Insys_Anthem_001785531
Insys_Anthem_001785533                   Insys_Anthem_001785533
Insys_Anthem_001785547                   Insys_Anthem_001785547
Insys_Anthem_001785548                   Insys_Anthem_001785548
Insys_Anthem_001785559                   Insys_Anthem_001785559
Insys_Anthem_001785568                   Insys_Anthem_001785568
Insys_Anthem_001785574                   Insys_Anthem_001785574
Insys_Anthem_001785575                   Insys_Anthem_001785575
Insys_Anthem_001785585                   Insys_Anthem_001785585
Insys_Anthem_001785588                   Insys_Anthem_001785588
Insys_Anthem_001785591                   Insys_Anthem_001785591
Insys_Anthem_001785609                   Insys_Anthem_001785609
Insys_Anthem_001785613                   Insys_Anthem_001785613
Insys_Anthem_001785626                   Insys_Anthem_001785626
Insys_Anthem_001785633                   Insys_Anthem_001785633
Insys_Anthem_001785636                   Insys_Anthem_001785636
Insys_Anthem_001785646                   Insys_Anthem_001785646
Insys_Anthem_001785650                   Insys_Anthem_001785650
Insys_Anthem_001785662                   Insys_Anthem_001785662
Insys_Anthem_001785663                   Insys_Anthem_001785663
Insys_Anthem_001785681                   Insys_Anthem_001785681
Insys_Anthem_001785682                   Insys_Anthem_001785682
Insys_Anthem_001785694                   Insys_Anthem_001785694
Insys_Anthem_001785699                   Insys_Anthem_001785699
Insys_Anthem_001785702                   Insys_Anthem_001785702
Insys_Anthem_001785717                   Insys_Anthem_001785717
Insys_Anthem_001785855                   Insys_Anthem_001785855
Insys_Anthem_001785858                   Insys_Anthem_001785858
Insys_Anthem_001785868                   Insys_Anthem_001785868
Insys_Anthem_001785886                   Insys_Anthem_001785886
Insys_Anthem_001785896                   Insys_Anthem_001785896
Insys_Anthem_001785911                   Insys_Anthem_001785911
Insys_Anthem_001785914                   Insys_Anthem_001785914

                                                    2152
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2154 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001785948                   Insys_Anthem_001785948
Insys_Anthem_001785949                   Insys_Anthem_001785949
Insys_Anthem_001786011                   Insys_Anthem_001786011
Insys_Anthem_001786081                   Insys_Anthem_001786081
Insys_Anthem_001786147                   Insys_Anthem_001786147
Insys_Anthem_001786166                   Insys_Anthem_001786166
Insys_Anthem_001786177                   Insys_Anthem_001786177
Insys_Anthem_001786178                   Insys_Anthem_001786178
Insys_Anthem_001786179                   Insys_Anthem_001786179
Insys_Anthem_001786197                   Insys_Anthem_001786197
Insys_Anthem_001786200                   Insys_Anthem_001786200
Insys_Anthem_001786210                   Insys_Anthem_001786210
Insys_Anthem_001786220                   Insys_Anthem_001786220
Insys_Anthem_001786233                   Insys_Anthem_001786233
Insys_Anthem_001786234                   Insys_Anthem_001786234
Insys_Anthem_001786243                   Insys_Anthem_001786243
Insys_Anthem_001786254                   Insys_Anthem_001786254
Insys_Anthem_001786309                   Insys_Anthem_001786309
Insys_Anthem_001786310                   Insys_Anthem_001786310
Insys_Anthem_001786311                   Insys_Anthem_001786311
Insys_Anthem_001786321                   Insys_Anthem_001786321
Insys_Anthem_001786326                   Insys_Anthem_001786326
Insys_Anthem_001786365                   Insys_Anthem_001786365
Insys_Anthem_001786367                   Insys_Anthem_001786367
Insys_Anthem_001786371                   Insys_Anthem_001786371
Insys_Anthem_001786372                   Insys_Anthem_001786372
Insys_Anthem_001786387                   Insys_Anthem_001786387
Insys_Anthem_001786418                   Insys_Anthem_001786418
Insys_Anthem_001786420                   Insys_Anthem_001786420
Insys_Anthem_001786432                   Insys_Anthem_001786432
Insys_Anthem_001786452                   Insys_Anthem_001786452
Insys_Anthem_001786459                   Insys_Anthem_001786459
Insys_Anthem_001786470                   Insys_Anthem_001786470
Insys_Anthem_001786485                   Insys_Anthem_001786485
Insys_Anthem_001786489                   Insys_Anthem_001786489
Insys_Anthem_001786499                   Insys_Anthem_001786499
Insys_Anthem_001786503                   Insys_Anthem_001786503
Insys_Anthem_001786509                   Insys_Anthem_001786509
Insys_Anthem_001786531                   Insys_Anthem_001786531
Insys_Anthem_001786563                   Insys_Anthem_001786563
Insys_Anthem_001786574                   Insys_Anthem_001786574
Insys_Anthem_001786586                   Insys_Anthem_001786586
Insys_Anthem_001786588                   Insys_Anthem_001786588
Insys_Anthem_001786630                   Insys_Anthem_001786630
Insys_Anthem_001786633                   Insys_Anthem_001786633
Insys_Anthem_001786685                   Insys_Anthem_001786685
Insys_Anthem_001786711                   Insys_Anthem_001786711

                                                    2153
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2155 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001786730                   Insys_Anthem_001786730
Insys_Anthem_001786738                   Insys_Anthem_001786738
Insys_Anthem_001786754                   Insys_Anthem_001786754
Insys_Anthem_001786757                   Insys_Anthem_001786757
Insys_Anthem_001786762                   Insys_Anthem_001786762
Insys_Anthem_001786768                   Insys_Anthem_001786768
Insys_Anthem_001786776                   Insys_Anthem_001786776
Insys_Anthem_001786791                   Insys_Anthem_001786791
Insys_Anthem_001786797                   Insys_Anthem_001786797
Insys_Anthem_001786827                   Insys_Anthem_001786827
Insys_Anthem_001786846                   Insys_Anthem_001786846
Insys_Anthem_001786857                   Insys_Anthem_001786857
Insys_Anthem_001786862                   Insys_Anthem_001786862
Insys_Anthem_001786865                   Insys_Anthem_001786865
Insys_Anthem_001786873                   Insys_Anthem_001786873
Insys_Anthem_001786889                   Insys_Anthem_001786889
Insys_Anthem_001786898                   Insys_Anthem_001786898
Insys_Anthem_001786912                   Insys_Anthem_001786912
Insys_Anthem_001786921                   Insys_Anthem_001786921
Insys_Anthem_001786923                   Insys_Anthem_001786923
Insys_Anthem_001786926                   Insys_Anthem_001786926
Insys_Anthem_001786931                   Insys_Anthem_001786931
Insys_Anthem_001786942                   Insys_Anthem_001786942
Insys_Anthem_001786972                   Insys_Anthem_001786972
Insys_Anthem_001786988                   Insys_Anthem_001786988
Insys_Anthem_001786994                   Insys_Anthem_001786994
Insys_Anthem_001787011                   Insys_Anthem_001787011
Insys_Anthem_001787014                   Insys_Anthem_001787014
Insys_Anthem_001787022                   Insys_Anthem_001787022
Insys_Anthem_001787042                   Insys_Anthem_001787042
Insys_Anthem_001787044                   Insys_Anthem_001787044
Insys_Anthem_001787048                   Insys_Anthem_001787048
Insys_Anthem_001787066                   Insys_Anthem_001787066
Insys_Anthem_001787079                   Insys_Anthem_001787079
Insys_Anthem_001787097                   Insys_Anthem_001787097
Insys_Anthem_001787101                   Insys_Anthem_001787101
Insys_Anthem_001787104                   Insys_Anthem_001787104
Insys_Anthem_001787108                   Insys_Anthem_001787108
Insys_Anthem_001787126                   Insys_Anthem_001787126
Insys_Anthem_001787127                   Insys_Anthem_001787127
Insys_Anthem_001787142                   Insys_Anthem_001787142
Insys_Anthem_001787157                   Insys_Anthem_001787157
Insys_Anthem_001787159                   Insys_Anthem_001787159
Insys_Anthem_001787162                   Insys_Anthem_001787162
Insys_Anthem_001787168                   Insys_Anthem_001787168
Insys_Anthem_001787180                   Insys_Anthem_001787180
Insys_Anthem_001787185                   Insys_Anthem_001787185

                                                    2154
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2156 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001787190                   Insys_Anthem_001787190
Insys_Anthem_001787197                   Insys_Anthem_001787197
Insys_Anthem_001787199                   Insys_Anthem_001787199
Insys_Anthem_001787230                   Insys_Anthem_001787230
Insys_Anthem_001787248                   Insys_Anthem_001787248
Insys_Anthem_001787272                   Insys_Anthem_001787272
Insys_Anthem_001787282                   Insys_Anthem_001787282
Insys_Anthem_001787334                   Insys_Anthem_001787334
Insys_Anthem_001787341                   Insys_Anthem_001787341
Insys_Anthem_001787366                   Insys_Anthem_001787366
Insys_Anthem_001787385                   Insys_Anthem_001787385
Insys_Anthem_001787401                   Insys_Anthem_001787401
Insys_Anthem_001787414                   Insys_Anthem_001787414
Insys_Anthem_001787416                   Insys_Anthem_001787416
Insys_Anthem_001787429                   Insys_Anthem_001787429
Insys_Anthem_001787434                   Insys_Anthem_001787434
Insys_Anthem_001787436                   Insys_Anthem_001787436
Insys_Anthem_001787438                   Insys_Anthem_001787438
Insys_Anthem_001787440                   Insys_Anthem_001787440
Insys_Anthem_001787446                   Insys_Anthem_001787446
Insys_Anthem_001787448                   Insys_Anthem_001787448
Insys_Anthem_001787454                   Insys_Anthem_001787454
Insys_Anthem_001787476                   Insys_Anthem_001787476
Insys_Anthem_001787482                   Insys_Anthem_001787482
Insys_Anthem_001787488                   Insys_Anthem_001787488
Insys_Anthem_001787500                   Insys_Anthem_001787500
Insys_Anthem_001787504                   Insys_Anthem_001787504
Insys_Anthem_001787505                   Insys_Anthem_001787505
Insys_Anthem_001787514                   Insys_Anthem_001787514
Insys_Anthem_001787515                   Insys_Anthem_001787515
Insys_Anthem_001787629                   Insys_Anthem_001787629
Insys_Anthem_001787654                   Insys_Anthem_001787654
Insys_Anthem_001787656                   Insys_Anthem_001787656
Insys_Anthem_001787689                   Insys_Anthem_001787689
Insys_Anthem_001787690                   Insys_Anthem_001787690
Insys_Anthem_001787700                   Insys_Anthem_001787700
Insys_Anthem_001787702                   Insys_Anthem_001787702
Insys_Anthem_001787705                   Insys_Anthem_001787705
Insys_Anthem_001787710                   Insys_Anthem_001787710
Insys_Anthem_001787716                   Insys_Anthem_001787716
Insys_Anthem_001787720                   Insys_Anthem_001787720
Insys_Anthem_001787724                   Insys_Anthem_001787724
Insys_Anthem_001787725                   Insys_Anthem_001787725
Insys_Anthem_001787734                   Insys_Anthem_001787734
Insys_Anthem_001787740                   Insys_Anthem_001787740
Insys_Anthem_001787745                   Insys_Anthem_001787745
Insys_Anthem_001787752                   Insys_Anthem_001787752

                                                    2155
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2157 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001787768                   Insys_Anthem_001787768
Insys_Anthem_001787773                   Insys_Anthem_001787773
Insys_Anthem_001787776                   Insys_Anthem_001787776
Insys_Anthem_001787796                   Insys_Anthem_001787796
Insys_Anthem_001787809                   Insys_Anthem_001787809
Insys_Anthem_001787846                   Insys_Anthem_001787846
Insys_Anthem_001787858                   Insys_Anthem_001787858
Insys_Anthem_001787861                   Insys_Anthem_001787861
Insys_Anthem_001787864                   Insys_Anthem_001787864
Insys_Anthem_001787872                   Insys_Anthem_001787872
Insys_Anthem_001787875                   Insys_Anthem_001787875
Insys_Anthem_001787879                   Insys_Anthem_001787879
Insys_Anthem_001787880                   Insys_Anthem_001787880
Insys_Anthem_001787910                   Insys_Anthem_001787910
Insys_Anthem_001787920                   Insys_Anthem_001787920
Insys_Anthem_001787921                   Insys_Anthem_001787921
Insys_Anthem_001787924                   Insys_Anthem_001787924
Insys_Anthem_001787928                   Insys_Anthem_001787928
Insys_Anthem_001787931                   Insys_Anthem_001787931
Insys_Anthem_001787935                   Insys_Anthem_001787935
Insys_Anthem_001787937                   Insys_Anthem_001787937
Insys_Anthem_001787947                   Insys_Anthem_001787947
Insys_Anthem_001787976                   Insys_Anthem_001787976
Insys_Anthem_001787991                   Insys_Anthem_001787991
Insys_Anthem_001788025                   Insys_Anthem_001788025
Insys_Anthem_001788102                   Insys_Anthem_001788102
Insys_Anthem_001788326                   Insys_Anthem_001788326
Insys_Anthem_001788385                   Insys_Anthem_001788385
Insys_Anthem_001788389                   Insys_Anthem_001788389
Insys_Anthem_001788394                   Insys_Anthem_001788394
Insys_Anthem_001788401                   Insys_Anthem_001788401
Insys_Anthem_001788404                   Insys_Anthem_001788404
Insys_Anthem_001788413                   Insys_Anthem_001788413
Insys_Anthem_001788415                   Insys_Anthem_001788415
Insys_Anthem_001788423                   Insys_Anthem_001788423
Insys_Anthem_001788427                   Insys_Anthem_001788427
Insys_Anthem_001788430                   Insys_Anthem_001788430
Insys_Anthem_001788433                   Insys_Anthem_001788433
Insys_Anthem_001788492                   Insys_Anthem_001788492
Insys_Anthem_001788506                   Insys_Anthem_001788506
Insys_Anthem_001788523                   Insys_Anthem_001788523
Insys_Anthem_001788541                   Insys_Anthem_001788541
Insys_Anthem_001788542                   Insys_Anthem_001788542
Insys_Anthem_001788557                   Insys_Anthem_001788557
Insys_Anthem_001788573                   Insys_Anthem_001788573
Insys_Anthem_001788576                   Insys_Anthem_001788576
Insys_Anthem_001788579                   Insys_Anthem_001788579

                                                    2156
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2158 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001788582                   Insys_Anthem_001788582
Insys_Anthem_001788584                   Insys_Anthem_001788584
Insys_Anthem_001788585                   Insys_Anthem_001788585
Insys_Anthem_001788587                   Insys_Anthem_001788587
Insys_Anthem_001788594                   Insys_Anthem_001788594
Insys_Anthem_001788609                   Insys_Anthem_001788609
Insys_Anthem_001788613                   Insys_Anthem_001788613
Insys_Anthem_001788637                   Insys_Anthem_001788637
Insys_Anthem_001788647                   Insys_Anthem_001788647
Insys_Anthem_001788651                   Insys_Anthem_001788651
Insys_Anthem_001788659                   Insys_Anthem_001788659
Insys_Anthem_001788662                   Insys_Anthem_001788662
Insys_Anthem_001788663                   Insys_Anthem_001788663
Insys_Anthem_001788664                   Insys_Anthem_001788664
Insys_Anthem_001788685                   Insys_Anthem_001788685
Insys_Anthem_001788696                   Insys_Anthem_001788696
Insys_Anthem_001788700                   Insys_Anthem_001788700
Insys_Anthem_001788710                   Insys_Anthem_001788710
Insys_Anthem_001788712                   Insys_Anthem_001788712
Insys_Anthem_001788713                   Insys_Anthem_001788713
Insys_Anthem_001788717                   Insys_Anthem_001788717
Insys_Anthem_001788721                   Insys_Anthem_001788721
Insys_Anthem_001788737                   Insys_Anthem_001788737
Insys_Anthem_001788744                   Insys_Anthem_001788744
Insys_Anthem_001788749                   Insys_Anthem_001788749
Insys_Anthem_001788760                   Insys_Anthem_001788760
Insys_Anthem_001788766                   Insys_Anthem_001788766
Insys_Anthem_001788771                   Insys_Anthem_001788771
Insys_Anthem_001788772                   Insys_Anthem_001788772
Insys_Anthem_001788796                   Insys_Anthem_001788796
Insys_Anthem_001788801                   Insys_Anthem_001788801
Insys_Anthem_001788811                   Insys_Anthem_001788811
Insys_Anthem_001788826                   Insys_Anthem_001788826
Insys_Anthem_001788830                   Insys_Anthem_001788830
Insys_Anthem_001788833                   Insys_Anthem_001788833
Insys_Anthem_001788888                   Insys_Anthem_001788888
Insys_Anthem_001788893                   Insys_Anthem_001788893
Insys_Anthem_001788896                   Insys_Anthem_001788896
Insys_Anthem_001788901                   Insys_Anthem_001788901
Insys_Anthem_001788940                   Insys_Anthem_001788940
Insys_Anthem_001788957                   Insys_Anthem_001788957
Insys_Anthem_001788959                   Insys_Anthem_001788959
Insys_Anthem_001788973                   Insys_Anthem_001788973
Insys_Anthem_001788992                   Insys_Anthem_001788992
Insys_Anthem_001788998                   Insys_Anthem_001788998
Insys_Anthem_001789001                   Insys_Anthem_001789001
Insys_Anthem_001789014                   Insys_Anthem_001789014

                                                    2157
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2159 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001789022                   Insys_Anthem_001789022
Insys_Anthem_001789026                   Insys_Anthem_001789026
Insys_Anthem_001789040                   Insys_Anthem_001789040
Insys_Anthem_001789134                   Insys_Anthem_001789134
Insys_Anthem_001789190                   Insys_Anthem_001789190
Insys_Anthem_001789222                   Insys_Anthem_001789222
Insys_Anthem_001789223                   Insys_Anthem_001789223
Insys_Anthem_001789247                   Insys_Anthem_001789247
Insys_Anthem_001789249                   Insys_Anthem_001789249
Insys_Anthem_001789251                   Insys_Anthem_001789251
Insys_Anthem_001789252                   Insys_Anthem_001789252
Insys_Anthem_001789266                   Insys_Anthem_001789266
Insys_Anthem_001789280                   Insys_Anthem_001789280
Insys_Anthem_001789282                   Insys_Anthem_001789282
Insys_Anthem_001789301                   Insys_Anthem_001789301
Insys_Anthem_001789316                   Insys_Anthem_001789316
Insys_Anthem_001789342                   Insys_Anthem_001789342
Insys_Anthem_001789346                   Insys_Anthem_001789346
Insys_Anthem_001789358                   Insys_Anthem_001789358
Insys_Anthem_001789369                   Insys_Anthem_001789369
Insys_Anthem_001789370                   Insys_Anthem_001789370
Insys_Anthem_001789378                   Insys_Anthem_001789378
Insys_Anthem_001789403                   Insys_Anthem_001789403
Insys_Anthem_001789404                   Insys_Anthem_001789404
Insys_Anthem_001789415                   Insys_Anthem_001789415
Insys_Anthem_001789473                   Insys_Anthem_001789473
Insys_Anthem_001789478                   Insys_Anthem_001789478
Insys_Anthem_001789488                   Insys_Anthem_001789488
Insys_Anthem_001789497                   Insys_Anthem_001789497
Insys_Anthem_001789522                   Insys_Anthem_001789522
Insys_Anthem_001789543                   Insys_Anthem_001789543
Insys_Anthem_001789686                   Insys_Anthem_001789686
Insys_Anthem_001789689                   Insys_Anthem_001789689
Insys_Anthem_001789697                   Insys_Anthem_001789697
Insys_Anthem_001789700                   Insys_Anthem_001789700
Insys_Anthem_001789706                   Insys_Anthem_001789706
Insys_Anthem_001789760                   Insys_Anthem_001789760
Insys_Anthem_001789851                   Insys_Anthem_001789851
Insys_Anthem_001789864                   Insys_Anthem_001789864
Insys_Anthem_001789888                   Insys_Anthem_001789888
Insys_Anthem_001789895                   Insys_Anthem_001789895
Insys_Anthem_001789921                   Insys_Anthem_001789921
Insys_Anthem_001789927                   Insys_Anthem_001789927
Insys_Anthem_001789933                   Insys_Anthem_001789933
Insys_Anthem_001789936                   Insys_Anthem_001789936
Insys_Anthem_001789943                   Insys_Anthem_001789943
Insys_Anthem_001789960                   Insys_Anthem_001789960

                                                    2158
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2160 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001789961                   Insys_Anthem_001789961
Insys_Anthem_001789964                   Insys_Anthem_001789964
Insys_Anthem_001789975                   Insys_Anthem_001789975
Insys_Anthem_001789976                   Insys_Anthem_001789976
Insys_Anthem_001789984                   Insys_Anthem_001789984
Insys_Anthem_001790006                   Insys_Anthem_001790006
Insys_Anthem_001790020                   Insys_Anthem_001790020
Insys_Anthem_001790029                   Insys_Anthem_001790029
Insys_Anthem_001790031                   Insys_Anthem_001790031
Insys_Anthem_001790042                   Insys_Anthem_001790042
Insys_Anthem_001790057                   Insys_Anthem_001790057
Insys_Anthem_001790062                   Insys_Anthem_001790062
Insys_Anthem_001790067                   Insys_Anthem_001790067
Insys_Anthem_001790071                   Insys_Anthem_001790071
Insys_Anthem_001790075                   Insys_Anthem_001790075
Insys_Anthem_001790080                   Insys_Anthem_001790080
Insys_Anthem_001790088                   Insys_Anthem_001790088
Insys_Anthem_001790092                   Insys_Anthem_001790092
Insys_Anthem_001790101                   Insys_Anthem_001790101
Insys_Anthem_001790102                   Insys_Anthem_001790102
Insys_Anthem_001790103                   Insys_Anthem_001790103
Insys_Anthem_001790123                   Insys_Anthem_001790123
Insys_Anthem_001790128                   Insys_Anthem_001790128
Insys_Anthem_001790138                   Insys_Anthem_001790138
Insys_Anthem_001790142                   Insys_Anthem_001790142
Insys_Anthem_001790144                   Insys_Anthem_001790144
Insys_Anthem_001790163                   Insys_Anthem_001790163
Insys_Anthem_001790166                   Insys_Anthem_001790166
Insys_Anthem_001790172                   Insys_Anthem_001790172
Insys_Anthem_001790187                   Insys_Anthem_001790187
Insys_Anthem_001790188                   Insys_Anthem_001790188
Insys_Anthem_001790205                   Insys_Anthem_001790205
Insys_Anthem_001790213                   Insys_Anthem_001790213
Insys_Anthem_001790320                   Insys_Anthem_001790320
Insys_Anthem_001790321                   Insys_Anthem_001790321
Insys_Anthem_001790326                   Insys_Anthem_001790326
Insys_Anthem_001790341                   Insys_Anthem_001790341
Insys_Anthem_001790355                   Insys_Anthem_001790355
Insys_Anthem_001790357                   Insys_Anthem_001790357
Insys_Anthem_001790366                   Insys_Anthem_001790366
Insys_Anthem_001790371                   Insys_Anthem_001790371
Insys_Anthem_001790379                   Insys_Anthem_001790379
Insys_Anthem_001790385                   Insys_Anthem_001790385
Insys_Anthem_001790387                   Insys_Anthem_001790387
Insys_Anthem_001790395                   Insys_Anthem_001790395
Insys_Anthem_001790398                   Insys_Anthem_001790398
Insys_Anthem_001790401                   Insys_Anthem_001790401

                                                    2159
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2161 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001790404                   Insys_Anthem_001790404
Insys_Anthem_001790426                   Insys_Anthem_001790426
Insys_Anthem_001790434                   Insys_Anthem_001790434
Insys_Anthem_001790435                   Insys_Anthem_001790435
Insys_Anthem_001790438                   Insys_Anthem_001790438
Insys_Anthem_001790448                   Insys_Anthem_001790448
Insys_Anthem_001790485                   Insys_Anthem_001790485
Insys_Anthem_001790525                   Insys_Anthem_001790525
Insys_Anthem_001790528                   Insys_Anthem_001790528
Insys_Anthem_001790529                   Insys_Anthem_001790529
Insys_Anthem_001790532                   Insys_Anthem_001790532
Insys_Anthem_001790543                   Insys_Anthem_001790543
Insys_Anthem_001790557                   Insys_Anthem_001790557
Insys_Anthem_001790558                   Insys_Anthem_001790558
Insys_Anthem_001790559                   Insys_Anthem_001790559
Insys_Anthem_001790564                   Insys_Anthem_001790564
Insys_Anthem_001790581                   Insys_Anthem_001790581
Insys_Anthem_001790633                   Insys_Anthem_001790633
Insys_Anthem_001790681                   Insys_Anthem_001790681
Insys_Anthem_001791009                   Insys_Anthem_001791009
Insys_Anthem_001791106                   Insys_Anthem_001791106
Insys_Anthem_001791151                   Insys_Anthem_001791151
Insys_Anthem_001791262                   Insys_Anthem_001791262
Insys_Anthem_001791272                   Insys_Anthem_001791272
Insys_Anthem_001791429                   Insys_Anthem_001791429
Insys_Anthem_001791441                   Insys_Anthem_001791441
Insys_Anthem_001791443                   Insys_Anthem_001791443
Insys_Anthem_001791450                   Insys_Anthem_001791450
Insys_Anthem_001791458                   Insys_Anthem_001791458
Insys_Anthem_001791475                   Insys_Anthem_001791475
Insys_Anthem_001791477                   Insys_Anthem_001791477
Insys_Anthem_001791705                   Insys_Anthem_001791705
Insys_Anthem_001791707                   Insys_Anthem_001791707
Insys_Anthem_001791845                   Insys_Anthem_001791845
Insys_Anthem_001792092                   Insys_Anthem_001792092
Insys_Anthem_001792233                   Insys_Anthem_001792233
Insys_Anthem_001792240                   Insys_Anthem_001792240
Insys_Anthem_001792293                   Insys_Anthem_001792293
Insys_Anthem_001792341                   Insys_Anthem_001792341
Insys_Anthem_001792436                   Insys_Anthem_001792436
Insys_Anthem_001792551                   Insys_Anthem_001792551
Insys_Anthem_001792554                   Insys_Anthem_001792554
Insys_Anthem_001792564                   Insys_Anthem_001792564
Insys_Anthem_001792675                   Insys_Anthem_001792675
Insys_Anthem_001792678                   Insys_Anthem_001792678
Insys_Anthem_001792806                   Insys_Anthem_001792806
Insys_Anthem_001792823                   Insys_Anthem_001792823

                                                    2160
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2162 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001792882                   Insys_Anthem_001792882
Insys_Anthem_001792938                   Insys_Anthem_001792938
Insys_Anthem_001793052                   Insys_Anthem_001793052
Insys_Anthem_001793064                   Insys_Anthem_001793064
Insys_Anthem_001793076                   Insys_Anthem_001793076
Insys_Anthem_001793080                   Insys_Anthem_001793080
Insys_Anthem_001793172                   Insys_Anthem_001793172
Insys_Anthem_001793213                   Insys_Anthem_001793213
Insys_Anthem_001793236                   Insys_Anthem_001793236
Insys_Anthem_001793242                   Insys_Anthem_001793242
Insys_Anthem_001793329                   Insys_Anthem_001793329
Insys_Anthem_001793369                   Insys_Anthem_001793369
Insys_Anthem_001793379                   Insys_Anthem_001793379
Insys_Anthem_001793401                   Insys_Anthem_001793401
Insys_Anthem_001793512                   Insys_Anthem_001793512
Insys_Anthem_001793513                   Insys_Anthem_001793513
Insys_Anthem_001793527                   Insys_Anthem_001793527
Insys_Anthem_001793533                   Insys_Anthem_001793533
Insys_Anthem_001793542                   Insys_Anthem_001793542
Insys_Anthem_001793546                   Insys_Anthem_001793546
Insys_Anthem_001793547                   Insys_Anthem_001793547
Insys_Anthem_001793556                   Insys_Anthem_001793556
Insys_Anthem_001793598                   Insys_Anthem_001793598
Insys_Anthem_001793635                   Insys_Anthem_001793635
Insys_Anthem_001793661                   Insys_Anthem_001793661
Insys_Anthem_001793665                   Insys_Anthem_001793665
Insys_Anthem_001793675                   Insys_Anthem_001793675
Insys_Anthem_001793677                   Insys_Anthem_001793677
Insys_Anthem_001793719                   Insys_Anthem_001793719
Insys_Anthem_001793721                   Insys_Anthem_001793721
Insys_Anthem_001793724                   Insys_Anthem_001793724
Insys_Anthem_001793727                   Insys_Anthem_001793727
Insys_Anthem_001793745                   Insys_Anthem_001793745
Insys_Anthem_001793755                   Insys_Anthem_001793755
Insys_Anthem_001793770                   Insys_Anthem_001793770
Insys_Anthem_001793829                   Insys_Anthem_001793829
Insys_Anthem_001793838                   Insys_Anthem_001793838
Insys_Anthem_001793874                   Insys_Anthem_001793874
Insys_Anthem_001793973                   Insys_Anthem_001793973
Insys_Anthem_001794010                   Insys_Anthem_001794010
Insys_Anthem_001794026                   Insys_Anthem_001794026
Insys_Anthem_001794047                   Insys_Anthem_001794047
Insys_Anthem_001794051                   Insys_Anthem_001794051
Insys_Anthem_001794059                   Insys_Anthem_001794059
Insys_Anthem_001794090                   Insys_Anthem_001794090
Insys_Anthem_001794158                   Insys_Anthem_001794158
Insys_Anthem_001794180                   Insys_Anthem_001794180

                                                    2161
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2163 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001794200                   Insys_Anthem_001794200
Insys_Anthem_001794206                   Insys_Anthem_001794206
Insys_Anthem_001794218                   Insys_Anthem_001794218
Insys_Anthem_001794225                   Insys_Anthem_001794225
Insys_Anthem_001794227                   Insys_Anthem_001794227
Insys_Anthem_001794233                   Insys_Anthem_001794233
Insys_Anthem_001794257                   Insys_Anthem_001794257
Insys_Anthem_001794264                   Insys_Anthem_001794264
Insys_Anthem_001794319                   Insys_Anthem_001794319
Insys_Anthem_001794348                   Insys_Anthem_001794348
Insys_Anthem_001794410                   Insys_Anthem_001794410
Insys_Anthem_001794416                   Insys_Anthem_001794416
Insys_Anthem_001794485                   Insys_Anthem_001794485
Insys_Anthem_001794653                   Insys_Anthem_001794653
Insys_Anthem_001794811                   Insys_Anthem_001794811
Insys_Anthem_001794860                   Insys_Anthem_001794860
Insys_Anthem_001794866                   Insys_Anthem_001794866
Insys_Anthem_001794948                   Insys_Anthem_001794948
Insys_Anthem_001794950                   Insys_Anthem_001794950
Insys_Anthem_001794996                   Insys_Anthem_001794996
Insys_Anthem_001795040                   Insys_Anthem_001795040
Insys_Anthem_001795046                   Insys_Anthem_001795046
Insys_Anthem_001795049                   Insys_Anthem_001795049
Insys_Anthem_001795051                   Insys_Anthem_001795051
Insys_Anthem_001795071                   Insys_Anthem_001795071
Insys_Anthem_001795108                   Insys_Anthem_001795108
Insys_Anthem_001795135                   Insys_Anthem_001795135
Insys_Anthem_001795142                   Insys_Anthem_001795142
Insys_Anthem_001795143                   Insys_Anthem_001795143
Insys_Anthem_001795153                   Insys_Anthem_001795153
Insys_Anthem_001795187                   Insys_Anthem_001795187
Insys_Anthem_001795194                   Insys_Anthem_001795194
Insys_Anthem_001795223                   Insys_Anthem_001795223
Insys_Anthem_001795231                   Insys_Anthem_001795231
Insys_Anthem_001795240                   Insys_Anthem_001795240
Insys_Anthem_001795268                   Insys_Anthem_001795268
Insys_Anthem_001795277                   Insys_Anthem_001795277
Insys_Anthem_001795388                   Insys_Anthem_001795388
Insys_Anthem_001795419                   Insys_Anthem_001795419
Insys_Anthem_001795433                   Insys_Anthem_001795433
Insys_Anthem_001795434                   Insys_Anthem_001795434
Insys_Anthem_001795458                   Insys_Anthem_001795458
Insys_Anthem_001795522                   Insys_Anthem_001795522
Insys_Anthem_001795527                   Insys_Anthem_001795527
Insys_Anthem_001795539                   Insys_Anthem_001795539
Insys_Anthem_001795625                   Insys_Anthem_001795625
Insys_Anthem_001795635                   Insys_Anthem_001795635

                                                    2162
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2164 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001795649                   Insys_Anthem_001795649
Insys_Anthem_001795661                   Insys_Anthem_001795661
Insys_Anthem_001795671                   Insys_Anthem_001795671
Insys_Anthem_001795703                   Insys_Anthem_001795703
Insys_Anthem_001795704                   Insys_Anthem_001795704
Insys_Anthem_001795714                   Insys_Anthem_001795714
Insys_Anthem_001795733                   Insys_Anthem_001795733
Insys_Anthem_001795778                   Insys_Anthem_001795778
Insys_Anthem_001795815                   Insys_Anthem_001795815
Insys_Anthem_001795835                   Insys_Anthem_001795835
Insys_Anthem_001795839                   Insys_Anthem_001795839
Insys_Anthem_001795922                   Insys_Anthem_001795922
Insys_Anthem_001795927                   Insys_Anthem_001795927
Insys_Anthem_001795932                   Insys_Anthem_001795932
Insys_Anthem_001795960                   Insys_Anthem_001795960
Insys_Anthem_001796074                   Insys_Anthem_001796074
Insys_Anthem_001796080                   Insys_Anthem_001796080
Insys_Anthem_001796110                   Insys_Anthem_001796110
Insys_Anthem_001796176                   Insys_Anthem_001796176
Insys_Anthem_001796200                   Insys_Anthem_001796200
Insys_Anthem_001796228                   Insys_Anthem_001796228
Insys_Anthem_001796252                   Insys_Anthem_001796252
Insys_Anthem_001796275                   Insys_Anthem_001796275
Insys_Anthem_001796286                   Insys_Anthem_001796286
Insys_Anthem_001796325                   Insys_Anthem_001796325
Insys_Anthem_001796377                   Insys_Anthem_001796377
Insys_Anthem_001796384                   Insys_Anthem_001796384
Insys_Anthem_001796415                   Insys_Anthem_001796415
Insys_Anthem_001796418                   Insys_Anthem_001796418
Insys_Anthem_001796437                   Insys_Anthem_001796437
Insys_Anthem_001796461                   Insys_Anthem_001796461
Insys_Anthem_001796500                   Insys_Anthem_001796500
Insys_Anthem_001796513                   Insys_Anthem_001796513
Insys_Anthem_001796519                   Insys_Anthem_001796519
Insys_Anthem_001796520                   Insys_Anthem_001796520
Insys_Anthem_001796533                   Insys_Anthem_001796533
Insys_Anthem_001796556                   Insys_Anthem_001796556
Insys_Anthem_001796578                   Insys_Anthem_001796578
Insys_Anthem_001796579                   Insys_Anthem_001796579
Insys_Anthem_001796582                   Insys_Anthem_001796582
Insys_Anthem_001796627                   Insys_Anthem_001796627
Insys_Anthem_001796635                   Insys_Anthem_001796635
Insys_Anthem_001796679                   Insys_Anthem_001796679
Insys_Anthem_001796681                   Insys_Anthem_001796681
Insys_Anthem_001796693                   Insys_Anthem_001796693
Insys_Anthem_001796697                   Insys_Anthem_001796697
Insys_Anthem_001796699                   Insys_Anthem_001796699

                                                    2163
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2165 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001796722                   Insys_Anthem_001796722
Insys_Anthem_001796794                   Insys_Anthem_001796794
Insys_Anthem_001796875                   Insys_Anthem_001796875
Insys_Anthem_001796878                   Insys_Anthem_001796878
Insys_Anthem_001796963                   Insys_Anthem_001796963
Insys_Anthem_001796969                   Insys_Anthem_001796969
Insys_Anthem_001796972                   Insys_Anthem_001796972
Insys_Anthem_001796986                   Insys_Anthem_001796986
Insys_Anthem_001796991                   Insys_Anthem_001796991
Insys_Anthem_001797005                   Insys_Anthem_001797005
Insys_Anthem_001797017                   Insys_Anthem_001797017
Insys_Anthem_001797018                   Insys_Anthem_001797018
Insys_Anthem_001797027                   Insys_Anthem_001797027
Insys_Anthem_001797080                   Insys_Anthem_001797080
Insys_Anthem_001797084                   Insys_Anthem_001797084
Insys_Anthem_001797087                   Insys_Anthem_001797087
Insys_Anthem_001797096                   Insys_Anthem_001797096
Insys_Anthem_001797120                   Insys_Anthem_001797120
Insys_Anthem_001797127                   Insys_Anthem_001797127
Insys_Anthem_001797139                   Insys_Anthem_001797139
Insys_Anthem_001797202                   Insys_Anthem_001797202
Insys_Anthem_001797232                   Insys_Anthem_001797232
Insys_Anthem_001797255                   Insys_Anthem_001797255
Insys_Anthem_001797304                   Insys_Anthem_001797304
Insys_Anthem_001797337                   Insys_Anthem_001797337
Insys_Anthem_001797370                   Insys_Anthem_001797370
Insys_Anthem_001797372                   Insys_Anthem_001797372
Insys_Anthem_001797389                   Insys_Anthem_001797389
Insys_Anthem_001797391                   Insys_Anthem_001797391
Insys_Anthem_001797412                   Insys_Anthem_001797412
Insys_Anthem_001797414                   Insys_Anthem_001797414
Insys_Anthem_001797434                   Insys_Anthem_001797434
Insys_Anthem_001797458                   Insys_Anthem_001797458
Insys_Anthem_001797459                   Insys_Anthem_001797459
Insys_Anthem_001797498                   Insys_Anthem_001797498
Insys_Anthem_001797518                   Insys_Anthem_001797518
Insys_Anthem_001797524                   Insys_Anthem_001797524
Insys_Anthem_001797645                   Insys_Anthem_001797645
Insys_Anthem_001797697                   Insys_Anthem_001797697
Insys_Anthem_001797730                   Insys_Anthem_001797730
Insys_Anthem_001797781                   Insys_Anthem_001797781
Insys_Anthem_001797826                   Insys_Anthem_001797826
Insys_Anthem_001797940                   Insys_Anthem_001797940
Insys_Anthem_001798024                   Insys_Anthem_001798024
Insys_Anthem_001798123                   Insys_Anthem_001798123
Insys_Anthem_001798174                   Insys_Anthem_001798174
Insys_Anthem_001798198                   Insys_Anthem_001798198

                                                    2164
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2166 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001798219                   Insys_Anthem_001798219
Insys_Anthem_001798221                   Insys_Anthem_001798221
Insys_Anthem_001798234                   Insys_Anthem_001798234
Insys_Anthem_001798258                   Insys_Anthem_001798258
Insys_Anthem_001798295                   Insys_Anthem_001798295
Insys_Anthem_001798296                   Insys_Anthem_001798296
Insys_Anthem_001798360                   Insys_Anthem_001798360
Insys_Anthem_001798376                   Insys_Anthem_001798376
Insys_Anthem_001798383                   Insys_Anthem_001798383
Insys_Anthem_001798447                   Insys_Anthem_001798447
Insys_Anthem_001798467                   Insys_Anthem_001798467
Insys_Anthem_001798489                   Insys_Anthem_001798489
Insys_Anthem_001798495                   Insys_Anthem_001798495
Insys_Anthem_001798517                   Insys_Anthem_001798517
Insys_Anthem_001798543                   Insys_Anthem_001798543
Insys_Anthem_001798555                   Insys_Anthem_001798555
Insys_Anthem_001798581                   Insys_Anthem_001798581
Insys_Anthem_001798589                   Insys_Anthem_001798589
Insys_Anthem_001798605                   Insys_Anthem_001798605
Insys_Anthem_001798660                   Insys_Anthem_001798660
Insys_Anthem_001798721                   Insys_Anthem_001798721
Insys_Anthem_001798729                   Insys_Anthem_001798729
Insys_Anthem_001798730                   Insys_Anthem_001798730
Insys_Anthem_001798765                   Insys_Anthem_001798765
Insys_Anthem_001798793                   Insys_Anthem_001798793
Insys_Anthem_001798805                   Insys_Anthem_001798805
Insys_Anthem_001798810                   Insys_Anthem_001798810
Insys_Anthem_001798900                   Insys_Anthem_001798900
Insys_Anthem_001798918                   Insys_Anthem_001798918
Insys_Anthem_001798973                   Insys_Anthem_001798973
Insys_Anthem_001798976                   Insys_Anthem_001798976
Insys_Anthem_001798979                   Insys_Anthem_001798979
Insys_Anthem_001798988                   Insys_Anthem_001798988
Insys_Anthem_001799018                   Insys_Anthem_001799018
Insys_Anthem_001799032                   Insys_Anthem_001799032
Insys_Anthem_001799083                   Insys_Anthem_001799083
Insys_Anthem_001799141                   Insys_Anthem_001799141
Insys_Anthem_001799171                   Insys_Anthem_001799171
Insys_Anthem_001799172                   Insys_Anthem_001799172
Insys_Anthem_001799181                   Insys_Anthem_001799181
Insys_Anthem_001799226                   Insys_Anthem_001799226
Insys_Anthem_001799234                   Insys_Anthem_001799234
Insys_Anthem_001799264                   Insys_Anthem_001799264
Insys_Anthem_001799265                   Insys_Anthem_001799265
Insys_Anthem_001799266                   Insys_Anthem_001799266
Insys_Anthem_001799271                   Insys_Anthem_001799271
Insys_Anthem_001799419                   Insys_Anthem_001799419

                                                    2165
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2167 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001799528                   Insys_Anthem_001799528
Insys_Anthem_001799529                   Insys_Anthem_001799529
Insys_Anthem_001799531                   Insys_Anthem_001799531
Insys_Anthem_001799534                   Insys_Anthem_001799534
Insys_Anthem_001799605                   Insys_Anthem_001799605
Insys_Anthem_001799606                   Insys_Anthem_001799606
Insys_Anthem_001799699                   Insys_Anthem_001799699
Insys_Anthem_001799731                   Insys_Anthem_001799731
Insys_Anthem_001799750                   Insys_Anthem_001799750
Insys_Anthem_001799765                   Insys_Anthem_001799765
Insys_Anthem_001799779                   Insys_Anthem_001799779
Insys_Anthem_001799794                   Insys_Anthem_001799794
Insys_Anthem_001799832                   Insys_Anthem_001799832
Insys_Anthem_001799881                   Insys_Anthem_001799881
Insys_Anthem_001799892                   Insys_Anthem_001799892
Insys_Anthem_001799915                   Insys_Anthem_001799915
Insys_Anthem_001799962                   Insys_Anthem_001799962
Insys_Anthem_001800018                   Insys_Anthem_001800018
Insys_Anthem_001800056                   Insys_Anthem_001800056
Insys_Anthem_001800062                   Insys_Anthem_001800062
Insys_Anthem_001800069                   Insys_Anthem_001800069
Insys_Anthem_001800086                   Insys_Anthem_001800086
Insys_Anthem_001800095                   Insys_Anthem_001800095
Insys_Anthem_001800096                   Insys_Anthem_001800096
Insys_Anthem_001800110                   Insys_Anthem_001800110
Insys_Anthem_001800162                   Insys_Anthem_001800162
Insys_Anthem_001800184                   Insys_Anthem_001800184
Insys_Anthem_001800215                   Insys_Anthem_001800215
Insys_Anthem_001800230                   Insys_Anthem_001800230
Insys_Anthem_001800286                   Insys_Anthem_001800286
Insys_Anthem_001800352                   Insys_Anthem_001800352
Insys_Anthem_001800355                   Insys_Anthem_001800355
Insys_Anthem_001800388                   Insys_Anthem_001800388
Insys_Anthem_001800438                   Insys_Anthem_001800438
Insys_Anthem_001800492                   Insys_Anthem_001800492
Insys_Anthem_001800496                   Insys_Anthem_001800496
Insys_Anthem_001800537                   Insys_Anthem_001800537
Insys_Anthem_001800540                   Insys_Anthem_001800540
Insys_Anthem_001800541                   Insys_Anthem_001800541
Insys_Anthem_001800552                   Insys_Anthem_001800552
Insys_Anthem_001800564                   Insys_Anthem_001800564
Insys_Anthem_001800566                   Insys_Anthem_001800566
Insys_Anthem_001800577                   Insys_Anthem_001800577
Insys_Anthem_001800584                   Insys_Anthem_001800584
Insys_Anthem_001800589                   Insys_Anthem_001800589
Insys_Anthem_001800601                   Insys_Anthem_001800601
Insys_Anthem_001800622                   Insys_Anthem_001800622

                                                    2166
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2168 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001800638                   Insys_Anthem_001800638
Insys_Anthem_001800668                   Insys_Anthem_001800668
Insys_Anthem_001800688                   Insys_Anthem_001800688
Insys_Anthem_001800733                   Insys_Anthem_001800733
Insys_Anthem_001800739                   Insys_Anthem_001800739
Insys_Anthem_001800771                   Insys_Anthem_001800771
Insys_Anthem_001800780                   Insys_Anthem_001800780
Insys_Anthem_001800794                   Insys_Anthem_001800794
Insys_Anthem_001800808                   Insys_Anthem_001800808
Insys_Anthem_001800869                   Insys_Anthem_001800869
Insys_Anthem_001800878                   Insys_Anthem_001800878
Insys_Anthem_001800881                   Insys_Anthem_001800881
Insys_Anthem_001800882                   Insys_Anthem_001800882
Insys_Anthem_001800893                   Insys_Anthem_001800893
Insys_Anthem_001800902                   Insys_Anthem_001800902
Insys_Anthem_001800913                   Insys_Anthem_001800913
Insys_Anthem_001800920                   Insys_Anthem_001800920
Insys_Anthem_001800928                   Insys_Anthem_001800928
Insys_Anthem_001800950                   Insys_Anthem_001800950
Insys_Anthem_001800970                   Insys_Anthem_001800970
Insys_Anthem_001801037                   Insys_Anthem_001801037
Insys_Anthem_001801040                   Insys_Anthem_001801040
Insys_Anthem_001801067                   Insys_Anthem_001801067
Insys_Anthem_001801194                   Insys_Anthem_001801194
Insys_Anthem_001801230                   Insys_Anthem_001801230
Insys_Anthem_001801234                   Insys_Anthem_001801234
Insys_Anthem_001801237                   Insys_Anthem_001801237
Insys_Anthem_001801242                   Insys_Anthem_001801242
Insys_Anthem_001801277                   Insys_Anthem_001801277
Insys_Anthem_001801286                   Insys_Anthem_001801286
Insys_Anthem_001801306                   Insys_Anthem_001801306
Insys_Anthem_001801365                   Insys_Anthem_001801365
Insys_Anthem_001801396                   Insys_Anthem_001801396
Insys_Anthem_001801433                   Insys_Anthem_001801433
Insys_Anthem_001801450                   Insys_Anthem_001801450
Insys_Anthem_001801481                   Insys_Anthem_001801481
Insys_Anthem_001801499                   Insys_Anthem_001801499
Insys_Anthem_001801531                   Insys_Anthem_001801531
Insys_Anthem_001801559                   Insys_Anthem_001801559
Insys_Anthem_001801563                   Insys_Anthem_001801563
Insys_Anthem_001801588                   Insys_Anthem_001801588
Insys_Anthem_001801611                   Insys_Anthem_001801611
Insys_Anthem_001801633                   Insys_Anthem_001801633
Insys_Anthem_001801639                   Insys_Anthem_001801639
Insys_Anthem_001801645                   Insys_Anthem_001801645
Insys_Anthem_001801672                   Insys_Anthem_001801672
Insys_Anthem_001801697                   Insys_Anthem_001801697

                                                    2167
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2169 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001801724                   Insys_Anthem_001801724
Insys_Anthem_001801725                   Insys_Anthem_001801725
Insys_Anthem_001801730                   Insys_Anthem_001801730
Insys_Anthem_001801738                   Insys_Anthem_001801738
Insys_Anthem_001801741                   Insys_Anthem_001801741
Insys_Anthem_001801781                   Insys_Anthem_001801781
Insys_Anthem_001801786                   Insys_Anthem_001801786
Insys_Anthem_001801796                   Insys_Anthem_001801796
Insys_Anthem_001801811                   Insys_Anthem_001801811
Insys_Anthem_001801887                   Insys_Anthem_001801887
Insys_Anthem_001801900                   Insys_Anthem_001801900
Insys_Anthem_001801927                   Insys_Anthem_001801927
Insys_Anthem_001801961                   Insys_Anthem_001801961
Insys_Anthem_001801963                   Insys_Anthem_001801963
Insys_Anthem_001801964                   Insys_Anthem_001801964
Insys_Anthem_001801985                   Insys_Anthem_001801985
Insys_Anthem_001802001                   Insys_Anthem_001802001
Insys_Anthem_001802043                   Insys_Anthem_001802043
Insys_Anthem_001802072                   Insys_Anthem_001802072
Insys_Anthem_001802076                   Insys_Anthem_001802076
Insys_Anthem_001802104                   Insys_Anthem_001802104
Insys_Anthem_001802109                   Insys_Anthem_001802109
Insys_Anthem_001802119                   Insys_Anthem_001802119
Insys_Anthem_001802138                   Insys_Anthem_001802138
Insys_Anthem_001802148                   Insys_Anthem_001802148
Insys_Anthem_001802179                   Insys_Anthem_001802179
Insys_Anthem_001802187                   Insys_Anthem_001802187
Insys_Anthem_001802212                   Insys_Anthem_001802212
Insys_Anthem_001802215                   Insys_Anthem_001802215
Insys_Anthem_001802227                   Insys_Anthem_001802227
Insys_Anthem_001802233                   Insys_Anthem_001802233
Insys_Anthem_001802238                   Insys_Anthem_001802238
Insys_Anthem_001802241                   Insys_Anthem_001802241
Insys_Anthem_001802251                   Insys_Anthem_001802251
Insys_Anthem_001802277                   Insys_Anthem_001802277
Insys_Anthem_001802279                   Insys_Anthem_001802279
Insys_Anthem_001802280                   Insys_Anthem_001802280
Insys_Anthem_001802306                   Insys_Anthem_001802306
Insys_Anthem_001802312                   Insys_Anthem_001802312
Insys_Anthem_001802313                   Insys_Anthem_001802313
Insys_Anthem_001802329                   Insys_Anthem_001802329
Insys_Anthem_001802332                   Insys_Anthem_001802332
Insys_Anthem_001802393                   Insys_Anthem_001802393
Insys_Anthem_001802434                   Insys_Anthem_001802434
Insys_Anthem_001802435                   Insys_Anthem_001802435
Insys_Anthem_001802455                   Insys_Anthem_001802455
Insys_Anthem_001802457                   Insys_Anthem_001802457

                                                    2168
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2170 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001802463                   Insys_Anthem_001802463
Insys_Anthem_001802465                   Insys_Anthem_001802465
Insys_Anthem_001802499                   Insys_Anthem_001802499
Insys_Anthem_001802515                   Insys_Anthem_001802515
Insys_Anthem_001802537                   Insys_Anthem_001802537
Insys_Anthem_001802550                   Insys_Anthem_001802550
Insys_Anthem_001802596                   Insys_Anthem_001802596
Insys_Anthem_001802647                   Insys_Anthem_001802647
Insys_Anthem_001802649                   Insys_Anthem_001802649
Insys_Anthem_001802655                   Insys_Anthem_001802655
Insys_Anthem_001802663                   Insys_Anthem_001802663
Insys_Anthem_001802667                   Insys_Anthem_001802667
Insys_Anthem_001802691                   Insys_Anthem_001802691
Insys_Anthem_001802722                   Insys_Anthem_001802722
Insys_Anthem_001802724                   Insys_Anthem_001802724
Insys_Anthem_001802758                   Insys_Anthem_001802758
Insys_Anthem_001802766                   Insys_Anthem_001802766
Insys_Anthem_001802814                   Insys_Anthem_001802814
Insys_Anthem_001802826                   Insys_Anthem_001802826
Insys_Anthem_001802844                   Insys_Anthem_001802844
Insys_Anthem_001802861                   Insys_Anthem_001802861
Insys_Anthem_001802862                   Insys_Anthem_001802862
Insys_Anthem_001802869                   Insys_Anthem_001802869
Insys_Anthem_001802872                   Insys_Anthem_001802872
Insys_Anthem_001802889                   Insys_Anthem_001802889
Insys_Anthem_001802974                   Insys_Anthem_001802974
Insys_Anthem_001802975                   Insys_Anthem_001802975
Insys_Anthem_001802986                   Insys_Anthem_001802986
Insys_Anthem_001802998                   Insys_Anthem_001802998
Insys_Anthem_001803001                   Insys_Anthem_001803001
Insys_Anthem_001803046                   Insys_Anthem_001803046
Insys_Anthem_001803054                   Insys_Anthem_001803054
Insys_Anthem_001803065                   Insys_Anthem_001803065
Insys_Anthem_001803075                   Insys_Anthem_001803075
Insys_Anthem_001803081                   Insys_Anthem_001803081
Insys_Anthem_001803082                   Insys_Anthem_001803082
Insys_Anthem_001803093                   Insys_Anthem_001803093
Insys_Anthem_001803109                   Insys_Anthem_001803109
Insys_Anthem_001803142                   Insys_Anthem_001803142
Insys_Anthem_001803146                   Insys_Anthem_001803146
Insys_Anthem_001803162                   Insys_Anthem_001803162
Insys_Anthem_001803164                   Insys_Anthem_001803164
Insys_Anthem_001803203                   Insys_Anthem_001803203
Insys_Anthem_001803207                   Insys_Anthem_001803207
Insys_Anthem_001803222                   Insys_Anthem_001803222
Insys_Anthem_001803283                   Insys_Anthem_001803283
Insys_Anthem_001803368                   Insys_Anthem_001803368

                                                    2169
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2171 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001803386                   Insys_Anthem_001803386
Insys_Anthem_001803404                   Insys_Anthem_001803404
Insys_Anthem_001803409                   Insys_Anthem_001803409
Insys_Anthem_001803421                   Insys_Anthem_001803421
Insys_Anthem_001803502                   Insys_Anthem_001803502
Insys_Anthem_001803506                   Insys_Anthem_001803506
Insys_Anthem_001803573                   Insys_Anthem_001803573
Insys_Anthem_001803592                   Insys_Anthem_001803592
Insys_Anthem_001803610                   Insys_Anthem_001803610
Insys_Anthem_001803679                   Insys_Anthem_001803679
Insys_Anthem_001803710                   Insys_Anthem_001803710
Insys_Anthem_001803724                   Insys_Anthem_001803724
Insys_Anthem_001803728                   Insys_Anthem_001803728
Insys_Anthem_001803739                   Insys_Anthem_001803739
Insys_Anthem_001803746                   Insys_Anthem_001803746
Insys_Anthem_001803766                   Insys_Anthem_001803766
Insys_Anthem_001803799                   Insys_Anthem_001803799
Insys_Anthem_001803846                   Insys_Anthem_001803846
Insys_Anthem_001803864                   Insys_Anthem_001803864
Insys_Anthem_001803868                   Insys_Anthem_001803868
Insys_Anthem_001803912                   Insys_Anthem_001803912
Insys_Anthem_001803965                   Insys_Anthem_001803965
Insys_Anthem_001803980                   Insys_Anthem_001803980
Insys_Anthem_001804009                   Insys_Anthem_001804009
Insys_Anthem_001804037                   Insys_Anthem_001804037
Insys_Anthem_001804047                   Insys_Anthem_001804047
Insys_Anthem_001804055                   Insys_Anthem_001804055
Insys_Anthem_001804155                   Insys_Anthem_001804155
Insys_Anthem_001804180                   Insys_Anthem_001804180
Insys_Anthem_001804215                   Insys_Anthem_001804215
Insys_Anthem_001804219                   Insys_Anthem_001804219
Insys_Anthem_001804290                   Insys_Anthem_001804290
Insys_Anthem_001804293                   Insys_Anthem_001804293
Insys_Anthem_001804298                   Insys_Anthem_001804298
Insys_Anthem_001804299                   Insys_Anthem_001804299
Insys_Anthem_001804325                   Insys_Anthem_001804325
Insys_Anthem_001804349                   Insys_Anthem_001804349
Insys_Anthem_001804381                   Insys_Anthem_001804381
Insys_Anthem_001804412                   Insys_Anthem_001804412
Insys_Anthem_001804442                   Insys_Anthem_001804442
Insys_Anthem_001804469                   Insys_Anthem_001804469
Insys_Anthem_001804471                   Insys_Anthem_001804471
Insys_Anthem_001804472                   Insys_Anthem_001804472
Insys_Anthem_001804475                   Insys_Anthem_001804475
Insys_Anthem_001804480                   Insys_Anthem_001804480
Insys_Anthem_001804487                   Insys_Anthem_001804487
Insys_Anthem_001804488                   Insys_Anthem_001804488

                                                    2170
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2172 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001804499                   Insys_Anthem_001804499
Insys_Anthem_001804502                   Insys_Anthem_001804502
Insys_Anthem_001804504                   Insys_Anthem_001804504
Insys_Anthem_001804512                   Insys_Anthem_001804512
Insys_Anthem_001804533                   Insys_Anthem_001804533
Insys_Anthem_001804554                   Insys_Anthem_001804554
Insys_Anthem_001804559                   Insys_Anthem_001804559
Insys_Anthem_001804577                   Insys_Anthem_001804577
Insys_Anthem_001804590                   Insys_Anthem_001804590
Insys_Anthem_001804607                   Insys_Anthem_001804607
Insys_Anthem_001804636                   Insys_Anthem_001804636
Insys_Anthem_001804643                   Insys_Anthem_001804643
Insys_Anthem_001804648                   Insys_Anthem_001804648
Insys_Anthem_001804658                   Insys_Anthem_001804658
Insys_Anthem_001804663                   Insys_Anthem_001804663
Insys_Anthem_001804664                   Insys_Anthem_001804664
Insys_Anthem_001804669                   Insys_Anthem_001804669
Insys_Anthem_001804718                   Insys_Anthem_001804718
Insys_Anthem_001804731                   Insys_Anthem_001804731
Insys_Anthem_001804799                   Insys_Anthem_001804799
Insys_Anthem_001804831                   Insys_Anthem_001804831
Insys_Anthem_001804865                   Insys_Anthem_001804865
Insys_Anthem_001804868                   Insys_Anthem_001804868
Insys_Anthem_001804869                   Insys_Anthem_001804869
Insys_Anthem_001804870                   Insys_Anthem_001804870
Insys_Anthem_001804883                   Insys_Anthem_001804883
Insys_Anthem_001804904                   Insys_Anthem_001804904
Insys_Anthem_001804919                   Insys_Anthem_001804919
Insys_Anthem_001804927                   Insys_Anthem_001804927
Insys_Anthem_001804965                   Insys_Anthem_001804965
Insys_Anthem_001804973                   Insys_Anthem_001804973
Insys_Anthem_001805006                   Insys_Anthem_001805006
Insys_Anthem_001805033                   Insys_Anthem_001805033
Insys_Anthem_001805034                   Insys_Anthem_001805034
Insys_Anthem_001805055                   Insys_Anthem_001805055
Insys_Anthem_001805080                   Insys_Anthem_001805080
Insys_Anthem_001805116                   Insys_Anthem_001805116
Insys_Anthem_001805120                   Insys_Anthem_001805120
Insys_Anthem_001805123                   Insys_Anthem_001805123
Insys_Anthem_001805125                   Insys_Anthem_001805125
Insys_Anthem_001805137                   Insys_Anthem_001805137
Insys_Anthem_001805167                   Insys_Anthem_001805167
Insys_Anthem_001805198                   Insys_Anthem_001805198
Insys_Anthem_001805208                   Insys_Anthem_001805208
Insys_Anthem_001805216                   Insys_Anthem_001805216
Insys_Anthem_001805253                   Insys_Anthem_001805253
Insys_Anthem_001805275                   Insys_Anthem_001805275

                                                    2171
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2173 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001805276                   Insys_Anthem_001805276
Insys_Anthem_001805316                   Insys_Anthem_001805316
Insys_Anthem_001805320                   Insys_Anthem_001805320
Insys_Anthem_001805416                   Insys_Anthem_001805416
Insys_Anthem_001805417                   Insys_Anthem_001805417
Insys_Anthem_001805418                   Insys_Anthem_001805418
Insys_Anthem_001805444                   Insys_Anthem_001805444
Insys_Anthem_001805455                   Insys_Anthem_001805455
Insys_Anthem_001806039                   Insys_Anthem_001806039
Insys_Anthem_001806070                   Insys_Anthem_001806070
Insys_Anthem_001806071                   Insys_Anthem_001806071
Insys_Anthem_001806263                   Insys_Anthem_001806263
Insys_Anthem_001806290                   Insys_Anthem_001806290
Insys_Anthem_001806302                   Insys_Anthem_001806302
Insys_Anthem_001806315                   Insys_Anthem_001806315
Insys_Anthem_001806324                   Insys_Anthem_001806324
Insys_Anthem_001806370                   Insys_Anthem_001806370
Insys_Anthem_001806386                   Insys_Anthem_001806386
Insys_Anthem_001806409                   Insys_Anthem_001806409
Insys_Anthem_001806446                   Insys_Anthem_001806446
Insys_Anthem_001806468                   Insys_Anthem_001806468
Insys_Anthem_001806474                   Insys_Anthem_001806474
Insys_Anthem_001806555                   Insys_Anthem_001806555
Insys_Anthem_001806585                   Insys_Anthem_001806585
Insys_Anthem_001806591                   Insys_Anthem_001806591
Insys_Anthem_001806673                   Insys_Anthem_001806673
Insys_Anthem_001806728                   Insys_Anthem_001806728
Insys_Anthem_001806773                   Insys_Anthem_001806773
Insys_Anthem_001806824                   Insys_Anthem_001806824
Insys_Anthem_001806830                   Insys_Anthem_001806830
Insys_Anthem_001806865                   Insys_Anthem_001806865
Insys_Anthem_001806878                   Insys_Anthem_001806878
Insys_Anthem_001806910                   Insys_Anthem_001806910
Insys_Anthem_001806962                   Insys_Anthem_001806962
Insys_Anthem_001807026                   Insys_Anthem_001807026
Insys_Anthem_001807047                   Insys_Anthem_001807047
Insys_Anthem_001807115                   Insys_Anthem_001807115
Insys_Anthem_001807145                   Insys_Anthem_001807145
Insys_Anthem_001807251                   Insys_Anthem_001807251
Insys_Anthem_001807293                   Insys_Anthem_001807293
Insys_Anthem_001807316                   Insys_Anthem_001807316
Insys_Anthem_001807331                   Insys_Anthem_001807331
Insys_Anthem_001807352                   Insys_Anthem_001807352
Insys_Anthem_001807390                   Insys_Anthem_001807390
Insys_Anthem_001807464                   Insys_Anthem_001807464
Insys_Anthem_001807465                   Insys_Anthem_001807465
Insys_Anthem_001807521                   Insys_Anthem_001807521

                                                    2172
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2174 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001807540                   Insys_Anthem_001807540
Insys_Anthem_001807565                   Insys_Anthem_001807565
Insys_Anthem_001807646                   Insys_Anthem_001807646
Insys_Anthem_001807768                   Insys_Anthem_001807768
Insys_Anthem_001807826                   Insys_Anthem_001807826
Insys_Anthem_001807878                   Insys_Anthem_001807878
Insys_Anthem_001807954                   Insys_Anthem_001807954
Insys_Anthem_001807960                   Insys_Anthem_001807960
Insys_Anthem_001808096                   Insys_Anthem_001808096
Insys_Anthem_001808102                   Insys_Anthem_001808102
Insys_Anthem_001808120                   Insys_Anthem_001808120
Insys_Anthem_001808160                   Insys_Anthem_001808160
Insys_Anthem_001808194                   Insys_Anthem_001808194
Insys_Anthem_001808199                   Insys_Anthem_001808199
Insys_Anthem_001808328                   Insys_Anthem_001808328
Insys_Anthem_001808331                   Insys_Anthem_001808331
Insys_Anthem_001808332                   Insys_Anthem_001808332
Insys_Anthem_001808424                   Insys_Anthem_001808424
Insys_Anthem_001808695                   Insys_Anthem_001808695
Insys_Anthem_001808744                   Insys_Anthem_001808744
Insys_Anthem_001808799                   Insys_Anthem_001808799
Insys_Anthem_001808823                   Insys_Anthem_001808823
Insys_Anthem_001808825                   Insys_Anthem_001808825
Insys_Anthem_001808844                   Insys_Anthem_001808844
Insys_Anthem_001808981                   Insys_Anthem_001808981
Insys_Anthem_001809003                   Insys_Anthem_001809003
Insys_Anthem_001809018                   Insys_Anthem_001809018
Insys_Anthem_001809050                   Insys_Anthem_001809050
Insys_Anthem_001809125                   Insys_Anthem_001809125
Insys_Anthem_001809189                   Insys_Anthem_001809189
Insys_Anthem_001809190                   Insys_Anthem_001809190
Insys_Anthem_001809192                   Insys_Anthem_001809192
Insys_Anthem_001809220                   Insys_Anthem_001809220
Insys_Anthem_001809262                   Insys_Anthem_001809262
Insys_Anthem_001809316                   Insys_Anthem_001809316
Insys_Anthem_001809404                   Insys_Anthem_001809404
Insys_Anthem_001809430                   Insys_Anthem_001809430
Insys_Anthem_001809432                   Insys_Anthem_001809432
Insys_Anthem_001809525                   Insys_Anthem_001809525
Insys_Anthem_001809529                   Insys_Anthem_001809529
Insys_Anthem_001809671                   Insys_Anthem_001809671
Insys_Anthem_001809689                   Insys_Anthem_001809689
Insys_Anthem_001809709                   Insys_Anthem_001809709
Insys_Anthem_001809900                   Insys_Anthem_001809900
Insys_Anthem_001809928                   Insys_Anthem_001809928
Insys_Anthem_001810022                   Insys_Anthem_001810022
Insys_Anthem_001810664                   Insys_Anthem_001810664

                                                    2173
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2175 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001810799                   Insys_Anthem_001810799
Insys_Anthem_001811039                   Insys_Anthem_001811039
Insys_Anthem_001811057                   Insys_Anthem_001811057
Insys_Anthem_001811089                   Insys_Anthem_001811089
Insys_Anthem_001811090                   Insys_Anthem_001811090
Insys_Anthem_001811091                   Insys_Anthem_001811091
Insys_Anthem_001811096                   Insys_Anthem_001811096
Insys_Anthem_001811098                   Insys_Anthem_001811098
Insys_Anthem_001811108                   Insys_Anthem_001811108
Insys_Anthem_001811130                   Insys_Anthem_001811130
Insys_Anthem_001811213                   Insys_Anthem_001811213
Insys_Anthem_001811214                   Insys_Anthem_001811214
Insys_Anthem_001811248                   Insys_Anthem_001811248
Insys_Anthem_001811249                   Insys_Anthem_001811249
Insys_Anthem_001811436                   Insys_Anthem_001811436
Insys_Anthem_001811446                   Insys_Anthem_001811446
Insys_Anthem_001811563                   Insys_Anthem_001811563
Insys_Anthem_001811624                   Insys_Anthem_001811624
Insys_Anthem_001811630                   Insys_Anthem_001811630
Insys_Anthem_001811690                   Insys_Anthem_001811690
Insys_Anthem_001811700                   Insys_Anthem_001811700
Insys_Anthem_001811702                   Insys_Anthem_001811702
Insys_Anthem_001811766                   Insys_Anthem_001811766
Insys_Anthem_001811772                   Insys_Anthem_001811772
Insys_Anthem_001811777                   Insys_Anthem_001811777
Insys_Anthem_001811780                   Insys_Anthem_001811780
Insys_Anthem_001811804                   Insys_Anthem_001811804
Insys_Anthem_001811827                   Insys_Anthem_001811827
Insys_Anthem_001811911                   Insys_Anthem_001811911
Insys_Anthem_001811919                   Insys_Anthem_001811919
Insys_Anthem_001811997                   Insys_Anthem_001811997
Insys_Anthem_001812030                   Insys_Anthem_001812030
Insys_Anthem_001812033                   Insys_Anthem_001812033
Insys_Anthem_001812044                   Insys_Anthem_001812044
Insys_Anthem_001812114                   Insys_Anthem_001812114
Insys_Anthem_001812163                   Insys_Anthem_001812163
Insys_Anthem_001812236                   Insys_Anthem_001812236
Insys_Anthem_001812739                   Insys_Anthem_001812739
Insys_Anthem_001813310                   Insys_Anthem_001813310
Insys_Anthem_001813319                   Insys_Anthem_001813319
Insys_Anthem_001813512                   Insys_Anthem_001813512
Insys_Anthem_001813543                   Insys_Anthem_001813543
Insys_Anthem_001813571                   Insys_Anthem_001813571
Insys_Anthem_001813604                   Insys_Anthem_001813604
Insys_Anthem_001814017                   Insys_Anthem_001814017
Insys_Anthem_001814098                   Insys_Anthem_001814098
Insys_Anthem_001814133                   Insys_Anthem_001814133

                                                    2174
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2176 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001814417                   Insys_Anthem_001814417
Insys_Anthem_001814532                   Insys_Anthem_001814532
Insys_Anthem_001814545                   Insys_Anthem_001814545
Insys_Anthem_001814571                   Insys_Anthem_001814571
Insys_Anthem_001814573                   Insys_Anthem_001814573
Insys_Anthem_001814574                   Insys_Anthem_001814574
Insys_Anthem_001814658                   Insys_Anthem_001814658
Insys_Anthem_001814723                   Insys_Anthem_001814723
Insys_Anthem_001814835                   Insys_Anthem_001814835
Insys_Anthem_001814860                   Insys_Anthem_001814860
Insys_Anthem_001814961                   Insys_Anthem_001814961
Insys_Anthem_001814970                   Insys_Anthem_001814970
Insys_Anthem_001815044                   Insys_Anthem_001815044
Insys_Anthem_001815080                   Insys_Anthem_001815080
Insys_Anthem_001815265                   Insys_Anthem_001815265
Insys_Anthem_001815285                   Insys_Anthem_001815285
Insys_Anthem_001815336                   Insys_Anthem_001815336
Insys_Anthem_001815362                   Insys_Anthem_001815362
Insys_Anthem_001815365                   Insys_Anthem_001815365
Insys_Anthem_001815367                   Insys_Anthem_001815367
Insys_Anthem_001815586                   Insys_Anthem_001815586
Insys_Anthem_001815651                   Insys_Anthem_001815651
Insys_Anthem_001815655                   Insys_Anthem_001815655
Insys_Anthem_001815658                   Insys_Anthem_001815658
Insys_Anthem_001815713                   Insys_Anthem_001815713
Insys_Anthem_001815714                   Insys_Anthem_001815714
Insys_Anthem_001815716                   Insys_Anthem_001815716
Insys_Anthem_001815756                   Insys_Anthem_001815756
Insys_Anthem_001815759                   Insys_Anthem_001815759
Insys_Anthem_001815768                   Insys_Anthem_001815768
Insys_Anthem_001815780                   Insys_Anthem_001815780
Insys_Anthem_001815785                   Insys_Anthem_001815785
Insys_Anthem_001815834                   Insys_Anthem_001815834
Insys_Anthem_001815849                   Insys_Anthem_001815849
Insys_Anthem_001815923                   Insys_Anthem_001815923
Insys_Anthem_001815927                   Insys_Anthem_001815927
Insys_Anthem_001816098                   Insys_Anthem_001816098
Insys_Anthem_001816108                   Insys_Anthem_001816108
Insys_Anthem_001816113                   Insys_Anthem_001816113
Insys_Anthem_001816244                   Insys_Anthem_001816244
Insys_Anthem_001816245                   Insys_Anthem_001816245
Insys_Anthem_001816300                   Insys_Anthem_001816300
Insys_Anthem_001816392                   Insys_Anthem_001816392
Insys_Anthem_001816419                   Insys_Anthem_001816419
Insys_Anthem_001816515                   Insys_Anthem_001816515
Insys_Anthem_001816545                   Insys_Anthem_001816545
Insys_Anthem_001816593                   Insys_Anthem_001816593

                                                    2175
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2177 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001816615                   Insys_Anthem_001816615
Insys_Anthem_001816624                   Insys_Anthem_001816624
Insys_Anthem_001816742                   Insys_Anthem_001816742
Insys_Anthem_001816747                   Insys_Anthem_001816747
Insys_Anthem_001816757                   Insys_Anthem_001816757
Insys_Anthem_001816759                   Insys_Anthem_001816759
Insys_Anthem_001816824                   Insys_Anthem_001816824
Insys_Anthem_001816863                   Insys_Anthem_001816863
Insys_Anthem_001816865                   Insys_Anthem_001816865
Insys_Anthem_001816890                   Insys_Anthem_001816890
Insys_Anthem_001816918                   Insys_Anthem_001816918
Insys_Anthem_001816964                   Insys_Anthem_001816964
Insys_Anthem_001816997                   Insys_Anthem_001816997
Insys_Anthem_001817082                   Insys_Anthem_001817082
Insys_Anthem_001817127                   Insys_Anthem_001817127
Insys_Anthem_001817138                   Insys_Anthem_001817138
Insys_Anthem_001817146                   Insys_Anthem_001817146
Insys_Anthem_001817246                   Insys_Anthem_001817246
Insys_Anthem_001817270                   Insys_Anthem_001817270
Insys_Anthem_001817336                   Insys_Anthem_001817336
Insys_Anthem_001817377                   Insys_Anthem_001817377
Insys_Anthem_001817645                   Insys_Anthem_001817645
Insys_Anthem_001817679                   Insys_Anthem_001817679
Insys_Anthem_001817814                   Insys_Anthem_001817814
Insys_Anthem_001817824                   Insys_Anthem_001817824
Insys_Anthem_001817829                   Insys_Anthem_001817829
Insys_Anthem_001817890                   Insys_Anthem_001817890
Insys_Anthem_001817916                   Insys_Anthem_001817916
Insys_Anthem_001818040                   Insys_Anthem_001818040
Insys_Anthem_001818058                   Insys_Anthem_001818058
Insys_Anthem_001818074                   Insys_Anthem_001818074
Insys_Anthem_001818101                   Insys_Anthem_001818101
Insys_Anthem_001818136                   Insys_Anthem_001818136
Insys_Anthem_001818141                   Insys_Anthem_001818141
Insys_Anthem_001818176                   Insys_Anthem_001818176
Insys_Anthem_001818244                   Insys_Anthem_001818244
Insys_Anthem_001818252                   Insys_Anthem_001818252
Insys_Anthem_001818272                   Insys_Anthem_001818272
Insys_Anthem_001818315                   Insys_Anthem_001818315
Insys_Anthem_001818378                   Insys_Anthem_001818378
Insys_Anthem_001818442                   Insys_Anthem_001818442
Insys_Anthem_001818447                   Insys_Anthem_001818447
Insys_Anthem_001818451                   Insys_Anthem_001818451
Insys_Anthem_001818492                   Insys_Anthem_001818492
Insys_Anthem_001818495                   Insys_Anthem_001818495
Insys_Anthem_001818604                   Insys_Anthem_001818604
Insys_Anthem_001818625                   Insys_Anthem_001818625

                                                    2176
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2178 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001818654                   Insys_Anthem_001818654
Insys_Anthem_001818674                   Insys_Anthem_001818674
Insys_Anthem_001818703                   Insys_Anthem_001818703
Insys_Anthem_001818710                   Insys_Anthem_001818710
Insys_Anthem_001818711                   Insys_Anthem_001818711
Insys_Anthem_001818715                   Insys_Anthem_001818715
Insys_Anthem_001818732                   Insys_Anthem_001818732
Insys_Anthem_001818746                   Insys_Anthem_001818746
Insys_Anthem_001818760                   Insys_Anthem_001818760
Insys_Anthem_001818848                   Insys_Anthem_001818848
Insys_Anthem_001818903                   Insys_Anthem_001818903
Insys_Anthem_001818938                   Insys_Anthem_001818938
Insys_Anthem_001819006                   Insys_Anthem_001819006
Insys_Anthem_001819064                   Insys_Anthem_001819064
Insys_Anthem_001819112                   Insys_Anthem_001819112
Insys_Anthem_001819114                   Insys_Anthem_001819114
Insys_Anthem_001819127                   Insys_Anthem_001819127
Insys_Anthem_001819130                   Insys_Anthem_001819130
Insys_Anthem_001819131                   Insys_Anthem_001819131
Insys_Anthem_001819227                   Insys_Anthem_001819227
Insys_Anthem_001819230                   Insys_Anthem_001819230
Insys_Anthem_001819354                   Insys_Anthem_001819354
Insys_Anthem_001819376                   Insys_Anthem_001819376
Insys_Anthem_001819421                   Insys_Anthem_001819421
Insys_Anthem_001819425                   Insys_Anthem_001819425
Insys_Anthem_001819433                   Insys_Anthem_001819433
Insys_Anthem_001819437                   Insys_Anthem_001819437
Insys_Anthem_001819444                   Insys_Anthem_001819444
Insys_Anthem_001819448                   Insys_Anthem_001819448
Insys_Anthem_001819556                   Insys_Anthem_001819556
Insys_Anthem_001819618                   Insys_Anthem_001819618
Insys_Anthem_001819638                   Insys_Anthem_001819638
Insys_Anthem_001819655                   Insys_Anthem_001819655
Insys_Anthem_001819709                   Insys_Anthem_001819709
Insys_Anthem_001819710                   Insys_Anthem_001819710
Insys_Anthem_001819711                   Insys_Anthem_001819711
Insys_Anthem_001819712                   Insys_Anthem_001819712
Insys_Anthem_001819713                   Insys_Anthem_001819713
Insys_Anthem_001819714                   Insys_Anthem_001819714
Insys_Anthem_001819715                   Insys_Anthem_001819715
Insys_Anthem_001819717                   Insys_Anthem_001819717
Insys_Anthem_001819718                   Insys_Anthem_001819718
Insys_Anthem_001819756                   Insys_Anthem_001819756
Insys_Anthem_001819759                   Insys_Anthem_001819759
Insys_Anthem_001819810                   Insys_Anthem_001819810
Insys_Anthem_001819850                   Insys_Anthem_001819850
Insys_Anthem_001819903                   Insys_Anthem_001819903

                                                    2177
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2179 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001819914                   Insys_Anthem_001819914
Insys_Anthem_001819919                   Insys_Anthem_001819919
Insys_Anthem_001819927                   Insys_Anthem_001819927
Insys_Anthem_001819942                   Insys_Anthem_001819942
Insys_Anthem_001819992                   Insys_Anthem_001819992
Insys_Anthem_001819998                   Insys_Anthem_001819998
Insys_Anthem_001820007                   Insys_Anthem_001820007
Insys_Anthem_001820033                   Insys_Anthem_001820033
Insys_Anthem_001820056                   Insys_Anthem_001820056
Insys_Anthem_001820060                   Insys_Anthem_001820060
Insys_Anthem_001820066                   Insys_Anthem_001820066
Insys_Anthem_001820123                   Insys_Anthem_001820123
Insys_Anthem_001820129                   Insys_Anthem_001820129
Insys_Anthem_001820227                   Insys_Anthem_001820227
Insys_Anthem_001820230                   Insys_Anthem_001820230
Insys_Anthem_001820231                   Insys_Anthem_001820231
Insys_Anthem_001820324                   Insys_Anthem_001820324
Insys_Anthem_001820329                   Insys_Anthem_001820329
Insys_Anthem_001820374                   Insys_Anthem_001820374
Insys_Anthem_001820378                   Insys_Anthem_001820378
Insys_Anthem_001820397                   Insys_Anthem_001820397
Insys_Anthem_001820401                   Insys_Anthem_001820401
Insys_Anthem_001820411                   Insys_Anthem_001820411
Insys_Anthem_001820415                   Insys_Anthem_001820415
Insys_Anthem_001820492                   Insys_Anthem_001820492
Insys_Anthem_001820515                   Insys_Anthem_001820515
Insys_Anthem_001820528                   Insys_Anthem_001820528
Insys_Anthem_001820547                   Insys_Anthem_001820547
Insys_Anthem_001820548                   Insys_Anthem_001820548
Insys_Anthem_001820549                   Insys_Anthem_001820549
Insys_Anthem_001820550                   Insys_Anthem_001820550
Insys_Anthem_001820551                   Insys_Anthem_001820551
Insys_Anthem_001820552                   Insys_Anthem_001820552
Insys_Anthem_001820553                   Insys_Anthem_001820553
Insys_Anthem_001820554                   Insys_Anthem_001820554
Insys_Anthem_001820555                   Insys_Anthem_001820555
Insys_Anthem_001820570                   Insys_Anthem_001820570
Insys_Anthem_001820598                   Insys_Anthem_001820598
Insys_Anthem_001820634                   Insys_Anthem_001820634
Insys_Anthem_001820639                   Insys_Anthem_001820639
Insys_Anthem_001820644                   Insys_Anthem_001820644
Insys_Anthem_001820657                   Insys_Anthem_001820657
Insys_Anthem_001820683                   Insys_Anthem_001820683
Insys_Anthem_001820689                   Insys_Anthem_001820689
Insys_Anthem_001820702                   Insys_Anthem_001820702
Insys_Anthem_001820726                   Insys_Anthem_001820726
Insys_Anthem_001820745                   Insys_Anthem_001820745

                                                    2178
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2180 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001820815                   Insys_Anthem_001820815
Insys_Anthem_001820835                   Insys_Anthem_001820835
Insys_Anthem_001820857                   Insys_Anthem_001820857
Insys_Anthem_001820861                   Insys_Anthem_001820861
Insys_Anthem_001820873                   Insys_Anthem_001820873
Insys_Anthem_001820877                   Insys_Anthem_001820877
Insys_Anthem_001820957                   Insys_Anthem_001820957
Insys_Anthem_001820985                   Insys_Anthem_001820985
Insys_Anthem_001821005                   Insys_Anthem_001821005
Insys_Anthem_001821095                   Insys_Anthem_001821095
Insys_Anthem_001821115                   Insys_Anthem_001821115
Insys_Anthem_001821153                   Insys_Anthem_001821153
Insys_Anthem_001821169                   Insys_Anthem_001821169
Insys_Anthem_001821181                   Insys_Anthem_001821181
Insys_Anthem_001821187                   Insys_Anthem_001821187
Insys_Anthem_001821196                   Insys_Anthem_001821196
Insys_Anthem_001821197                   Insys_Anthem_001821197
Insys_Anthem_001821198                   Insys_Anthem_001821198
Insys_Anthem_001821211                   Insys_Anthem_001821211
Insys_Anthem_001821216                   Insys_Anthem_001821216
Insys_Anthem_001821234                   Insys_Anthem_001821234
Insys_Anthem_001821252                   Insys_Anthem_001821252
Insys_Anthem_001821276                   Insys_Anthem_001821276
Insys_Anthem_001821278                   Insys_Anthem_001821278
Insys_Anthem_001821293                   Insys_Anthem_001821293
Insys_Anthem_001821364                   Insys_Anthem_001821364
Insys_Anthem_001821366                   Insys_Anthem_001821366
Insys_Anthem_001821492                   Insys_Anthem_001821492
Insys_Anthem_001821502                   Insys_Anthem_001821502
Insys_Anthem_001821514                   Insys_Anthem_001821514
Insys_Anthem_001821537                   Insys_Anthem_001821537
Insys_Anthem_001821539                   Insys_Anthem_001821539
Insys_Anthem_001821553                   Insys_Anthem_001821553
Insys_Anthem_001821581                   Insys_Anthem_001821581
Insys_Anthem_001821584                   Insys_Anthem_001821584
Insys_Anthem_001821614                   Insys_Anthem_001821614
Insys_Anthem_001821643                   Insys_Anthem_001821643
Insys_Anthem_001821645                   Insys_Anthem_001821645
Insys_Anthem_001821656                   Insys_Anthem_001821656
Insys_Anthem_001821663                   Insys_Anthem_001821663
Insys_Anthem_001821674                   Insys_Anthem_001821674
Insys_Anthem_001821802                   Insys_Anthem_001821802
Insys_Anthem_001821808                   Insys_Anthem_001821808
Insys_Anthem_001821813                   Insys_Anthem_001821813
Insys_Anthem_001821828                   Insys_Anthem_001821828
Insys_Anthem_001821830                   Insys_Anthem_001821830
Insys_Anthem_001821847                   Insys_Anthem_001821847

                                                    2179
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2181 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001821861                   Insys_Anthem_001821861
Insys_Anthem_001821866                   Insys_Anthem_001821866
Insys_Anthem_001821889                   Insys_Anthem_001821889
Insys_Anthem_001821891                   Insys_Anthem_001821891
Insys_Anthem_001821910                   Insys_Anthem_001821910
Insys_Anthem_001821916                   Insys_Anthem_001821916
Insys_Anthem_001821950                   Insys_Anthem_001821950
Insys_Anthem_001821961                   Insys_Anthem_001821961
Insys_Anthem_001821962                   Insys_Anthem_001821962
Insys_Anthem_001821981                   Insys_Anthem_001821981
Insys_Anthem_001821983                   Insys_Anthem_001821983
Insys_Anthem_001822021                   Insys_Anthem_001822021
Insys_Anthem_001822023                   Insys_Anthem_001822023
Insys_Anthem_001822038                   Insys_Anthem_001822038
Insys_Anthem_001822046                   Insys_Anthem_001822046
Insys_Anthem_001822125                   Insys_Anthem_001822125
Insys_Anthem_001822127                   Insys_Anthem_001822127
Insys_Anthem_001822133                   Insys_Anthem_001822133
Insys_Anthem_001822251                   Insys_Anthem_001822251
Insys_Anthem_001822253                   Insys_Anthem_001822253
Insys_Anthem_001822262                   Insys_Anthem_001822262
Insys_Anthem_001822338                   Insys_Anthem_001822338
Insys_Anthem_001822340                   Insys_Anthem_001822340
Insys_Anthem_001822384                   Insys_Anthem_001822384
Insys_Anthem_001822397                   Insys_Anthem_001822397
Insys_Anthem_001822419                   Insys_Anthem_001822419
Insys_Anthem_001822432                   Insys_Anthem_001822432
Insys_Anthem_001822434                   Insys_Anthem_001822434
Insys_Anthem_001822440                   Insys_Anthem_001822440
Insys_Anthem_001822448                   Insys_Anthem_001822448
Insys_Anthem_001822457                   Insys_Anthem_001822457
Insys_Anthem_001822534                   Insys_Anthem_001822534
Insys_Anthem_001822536                   Insys_Anthem_001822536
Insys_Anthem_001822580                   Insys_Anthem_001822580
Insys_Anthem_001822590                   Insys_Anthem_001822590
Insys_Anthem_001822615                   Insys_Anthem_001822615
Insys_Anthem_001822624                   Insys_Anthem_001822624
Insys_Anthem_001822696                   Insys_Anthem_001822696
Insys_Anthem_001822698                   Insys_Anthem_001822698
Insys_Anthem_001822735                   Insys_Anthem_001822735
Insys_Anthem_001822740                   Insys_Anthem_001822740
Insys_Anthem_001822749                   Insys_Anthem_001822749
Insys_Anthem_001822750                   Insys_Anthem_001822750
Insys_Anthem_001822756                   Insys_Anthem_001822756
Insys_Anthem_001822782                   Insys_Anthem_001822782
Insys_Anthem_001822799                   Insys_Anthem_001822799
Insys_Anthem_001822801                   Insys_Anthem_001822801

                                                    2180
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2182 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001822804                   Insys_Anthem_001822804
Insys_Anthem_001822813                   Insys_Anthem_001822813
Insys_Anthem_001822827                   Insys_Anthem_001822827
Insys_Anthem_001822864                   Insys_Anthem_001822864
Insys_Anthem_001822868                   Insys_Anthem_001822868
Insys_Anthem_001822925                   Insys_Anthem_001822925
Insys_Anthem_001822927                   Insys_Anthem_001822927
Insys_Anthem_001822955                   Insys_Anthem_001822955
Insys_Anthem_001823015                   Insys_Anthem_001823015
Insys_Anthem_001823017                   Insys_Anthem_001823017
Insys_Anthem_001823067                   Insys_Anthem_001823067
Insys_Anthem_001823068                   Insys_Anthem_001823068
Insys_Anthem_001823069                   Insys_Anthem_001823069
Insys_Anthem_001823099                   Insys_Anthem_001823099
Insys_Anthem_001823126                   Insys_Anthem_001823126
Insys_Anthem_001823128                   Insys_Anthem_001823128
Insys_Anthem_001823130                   Insys_Anthem_001823130
Insys_Anthem_001823171                   Insys_Anthem_001823171
Insys_Anthem_001823202                   Insys_Anthem_001823202
Insys_Anthem_001823204                   Insys_Anthem_001823204
Insys_Anthem_001823216                   Insys_Anthem_001823216
Insys_Anthem_001823310                   Insys_Anthem_001823310
Insys_Anthem_001823312                   Insys_Anthem_001823312
Insys_Anthem_001823365                   Insys_Anthem_001823365
Insys_Anthem_001823367                   Insys_Anthem_001823367
Insys_Anthem_001823376                   Insys_Anthem_001823376
Insys_Anthem_001823483                   Insys_Anthem_001823483
Insys_Anthem_001823485                   Insys_Anthem_001823485
Insys_Anthem_001823590                   Insys_Anthem_001823590
Insys_Anthem_001823592                   Insys_Anthem_001823592
Insys_Anthem_001823794                   Insys_Anthem_001823794
Insys_Anthem_001823796                   Insys_Anthem_001823796
Insys_Anthem_001823813                   Insys_Anthem_001823813
Insys_Anthem_001823876                   Insys_Anthem_001823876
Insys_Anthem_001823878                   Insys_Anthem_001823878
Insys_Anthem_001824005                   Insys_Anthem_001824005
Insys_Anthem_001824007                   Insys_Anthem_001824007
Insys_Anthem_001824115                   Insys_Anthem_001824115
Insys_Anthem_001824117                   Insys_Anthem_001824117
Insys_Anthem_001824122                   Insys_Anthem_001824122
Insys_Anthem_001824127                   Insys_Anthem_001824127
Insys_Anthem_001824142                   Insys_Anthem_001824142
Insys_Anthem_001824153                   Insys_Anthem_001824153
Insys_Anthem_001824169                   Insys_Anthem_001824169
Insys_Anthem_001824265                   Insys_Anthem_001824265
Insys_Anthem_001824267                   Insys_Anthem_001824267
Insys_Anthem_001824305                   Insys_Anthem_001824305

                                                    2181
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2183 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001824311                   Insys_Anthem_001824311
Insys_Anthem_001824322                   Insys_Anthem_001824322
Insys_Anthem_001824337                   Insys_Anthem_001824337
Insys_Anthem_001824339                   Insys_Anthem_001824339
Insys_Anthem_001824342                   Insys_Anthem_001824342
Insys_Anthem_001824345                   Insys_Anthem_001824345
Insys_Anthem_001824349                   Insys_Anthem_001824349
Insys_Anthem_001824362                   Insys_Anthem_001824362
Insys_Anthem_001824469                   Insys_Anthem_001824469
Insys_Anthem_001824471                   Insys_Anthem_001824471
Insys_Anthem_001824492                   Insys_Anthem_001824492
Insys_Anthem_001824535                   Insys_Anthem_001824535
Insys_Anthem_001824581                   Insys_Anthem_001824581
Insys_Anthem_001824583                   Insys_Anthem_001824583
Insys_Anthem_001824604                   Insys_Anthem_001824604
Insys_Anthem_001824621                   Insys_Anthem_001824621
Insys_Anthem_001824645                   Insys_Anthem_001824645
Insys_Anthem_001824738                   Insys_Anthem_001824738
Insys_Anthem_001824740                   Insys_Anthem_001824740
Insys_Anthem_001824876                   Insys_Anthem_001824876
Insys_Anthem_001824878                   Insys_Anthem_001824878
Insys_Anthem_001824891                   Insys_Anthem_001824891
Insys_Anthem_001824898                   Insys_Anthem_001824898
Insys_Anthem_001824904                   Insys_Anthem_001824904
Insys_Anthem_001824971                   Insys_Anthem_001824971
Insys_Anthem_001825022                   Insys_Anthem_001825022
Insys_Anthem_001825126                   Insys_Anthem_001825126
Insys_Anthem_001825128                   Insys_Anthem_001825128
Insys_Anthem_001825201                   Insys_Anthem_001825201
Insys_Anthem_001825218                   Insys_Anthem_001825218
Insys_Anthem_001825222                   Insys_Anthem_001825222
Insys_Anthem_001825259                   Insys_Anthem_001825259
Insys_Anthem_001825261                   Insys_Anthem_001825261
Insys_Anthem_001825276                   Insys_Anthem_001825276
Insys_Anthem_001825314                   Insys_Anthem_001825314
Insys_Anthem_001825326                   Insys_Anthem_001825326
Insys_Anthem_001825335                   Insys_Anthem_001825335
Insys_Anthem_001825344                   Insys_Anthem_001825344
Insys_Anthem_001825375                   Insys_Anthem_001825375
Insys_Anthem_001825377                   Insys_Anthem_001825377
Insys_Anthem_001825383                   Insys_Anthem_001825383
Insys_Anthem_001825384                   Insys_Anthem_001825384
Insys_Anthem_001825385                   Insys_Anthem_001825385
Insys_Anthem_001825434                   Insys_Anthem_001825434
Insys_Anthem_001825439                   Insys_Anthem_001825439
Insys_Anthem_001825460                   Insys_Anthem_001825460
Insys_Anthem_001825462                   Insys_Anthem_001825462

                                                    2182
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2184 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001825479                   Insys_Anthem_001825479
Insys_Anthem_001825600                   Insys_Anthem_001825600
Insys_Anthem_001825611                   Insys_Anthem_001825611
Insys_Anthem_001825650                   Insys_Anthem_001825650
Insys_Anthem_001825652                   Insys_Anthem_001825652
Insys_Anthem_001825682                   Insys_Anthem_001825682
Insys_Anthem_001825891                   Insys_Anthem_001825891
Insys_Anthem_001825893                   Insys_Anthem_001825893
Insys_Anthem_001825996                   Insys_Anthem_001825996
Insys_Anthem_001826062                   Insys_Anthem_001826062
Insys_Anthem_001826064                   Insys_Anthem_001826064
Insys_Anthem_001826146                   Insys_Anthem_001826146
Insys_Anthem_001826176                   Insys_Anthem_001826176
Insys_Anthem_001826178                   Insys_Anthem_001826178
Insys_Anthem_001826197                   Insys_Anthem_001826197
Insys_Anthem_001826200                   Insys_Anthem_001826200
Insys_Anthem_001826288                   Insys_Anthem_001826288
Insys_Anthem_001826290                   Insys_Anthem_001826290
Insys_Anthem_001826369                   Insys_Anthem_001826369
Insys_Anthem_001826371                   Insys_Anthem_001826371
Insys_Anthem_001826533                   Insys_Anthem_001826533
Insys_Anthem_001826550                   Insys_Anthem_001826550
Insys_Anthem_001826561                   Insys_Anthem_001826561
Insys_Anthem_001826582                   Insys_Anthem_001826582
Insys_Anthem_001826607                   Insys_Anthem_001826607
Insys_Anthem_001826625                   Insys_Anthem_001826625
Insys_Anthem_001826737                   Insys_Anthem_001826737
Insys_Anthem_001826959                   Insys_Anthem_001826959
Insys_Anthem_001827027                   Insys_Anthem_001827027
Insys_Anthem_001827136                   Insys_Anthem_001827136
Insys_Anthem_001827165                   Insys_Anthem_001827165
Insys_Anthem_001827275                   Insys_Anthem_001827275
Insys_Anthem_001827330                   Insys_Anthem_001827330
Insys_Anthem_001827396                   Insys_Anthem_001827396
Insys_Anthem_001827614                   Insys_Anthem_001827614
Insys_Anthem_001827686                   Insys_Anthem_001827686
Insys_Anthem_001827731                   Insys_Anthem_001827731
Insys_Anthem_001827767                   Insys_Anthem_001827767
Insys_Anthem_001827892                   Insys_Anthem_001827892
Insys_Anthem_001827925                   Insys_Anthem_001827925
Insys_Anthem_001827981                   Insys_Anthem_001827981
Insys_Anthem_001827993                   Insys_Anthem_001827993
Insys_Anthem_001827994                   Insys_Anthem_001827994
Insys_Anthem_001828007                   Insys_Anthem_001828007
Insys_Anthem_001828035                   Insys_Anthem_001828035
Insys_Anthem_001828132                   Insys_Anthem_001828132
Insys_Anthem_001828219                   Insys_Anthem_001828219

                                                    2183
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2185 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001828389                   Insys_Anthem_001828389
Insys_Anthem_001828391                   Insys_Anthem_001828391
Insys_Anthem_001828530                   Insys_Anthem_001828530
Insys_Anthem_001828540                   Insys_Anthem_001828540
Insys_Anthem_001828628                   Insys_Anthem_001828628
Insys_Anthem_001828702                   Insys_Anthem_001828702
Insys_Anthem_001828725                   Insys_Anthem_001828725
Insys_Anthem_001828743                   Insys_Anthem_001828743
Insys_Anthem_001828778                   Insys_Anthem_001828778
Insys_Anthem_001828779                   Insys_Anthem_001828779
Insys_Anthem_001828795                   Insys_Anthem_001828795
Insys_Anthem_001828832                   Insys_Anthem_001828832
Insys_Anthem_001828890                   Insys_Anthem_001828890
Insys_Anthem_001828928                   Insys_Anthem_001828928
Insys_Anthem_001828974                   Insys_Anthem_001828974
Insys_Anthem_001829004                   Insys_Anthem_001829004
Insys_Anthem_001829025                   Insys_Anthem_001829025
Insys_Anthem_001829032                   Insys_Anthem_001829032
Insys_Anthem_001829056                   Insys_Anthem_001829056
Insys_Anthem_001829062                   Insys_Anthem_001829062
Insys_Anthem_001829079                   Insys_Anthem_001829079
Insys_Anthem_001829119                   Insys_Anthem_001829119
Insys_Anthem_001829173                   Insys_Anthem_001829173
Insys_Anthem_001829183                   Insys_Anthem_001829183
Insys_Anthem_001829193                   Insys_Anthem_001829193
Insys_Anthem_001829266                   Insys_Anthem_001829266
Insys_Anthem_001829375                   Insys_Anthem_001829375
Insys_Anthem_001829382                   Insys_Anthem_001829382
Insys_Anthem_001829409                   Insys_Anthem_001829409
Insys_Anthem_001829492                   Insys_Anthem_001829492
Insys_Anthem_001829590                   Insys_Anthem_001829590
Insys_Anthem_001829597                   Insys_Anthem_001829597
Insys_Anthem_001829606                   Insys_Anthem_001829606
Insys_Anthem_001829607                   Insys_Anthem_001829607
Insys_Anthem_001829617                   Insys_Anthem_001829617
Insys_Anthem_001829619                   Insys_Anthem_001829619
Insys_Anthem_001829630                   Insys_Anthem_001829630
Insys_Anthem_001829632                   Insys_Anthem_001829632
Insys_Anthem_001829752                   Insys_Anthem_001829752
Insys_Anthem_001829791                   Insys_Anthem_001829791
Insys_Anthem_001829808                   Insys_Anthem_001829808
Insys_Anthem_001829919                   Insys_Anthem_001829919
Insys_Anthem_001830240                   Insys_Anthem_001830240
Insys_Anthem_001830307                   Insys_Anthem_001830307
Insys_Anthem_001830328                   Insys_Anthem_001830328
Insys_Anthem_001830374                   Insys_Anthem_001830374
Insys_Anthem_001830532                   Insys_Anthem_001830532

                                                    2184
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2186 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001830567                   Insys_Anthem_001830567
Insys_Anthem_001830634                   Insys_Anthem_001830634
Insys_Anthem_001830645                   Insys_Anthem_001830645
Insys_Anthem_001831400                   Insys_Anthem_001831400
Insys_Anthem_001831444                   Insys_Anthem_001831444
Insys_Anthem_001831644                   Insys_Anthem_001831644
Insys_Anthem_001831646                   Insys_Anthem_001831646
Insys_Anthem_001831734                   Insys_Anthem_001831734
Insys_Anthem_001831953                   Insys_Anthem_001831953
Insys_Anthem_001832013                   Insys_Anthem_001832013
Insys_Anthem_001832027                   Insys_Anthem_001832027
Insys_Anthem_001832030                   Insys_Anthem_001832030
Insys_Anthem_001832033                   Insys_Anthem_001832033
Insys_Anthem_001832072                   Insys_Anthem_001832072
Insys_Anthem_001832267                   Insys_Anthem_001832267
Insys_Anthem_001832642                   Insys_Anthem_001832642
Insys_Anthem_001832644                   Insys_Anthem_001832644
Insys_Anthem_001832650                   Insys_Anthem_001832650
Insys_Anthem_001832689                   Insys_Anthem_001832689
Insys_Anthem_001832800                   Insys_Anthem_001832800
Insys_Anthem_001832802                   Insys_Anthem_001832802
Insys_Anthem_001832803                   Insys_Anthem_001832803
Insys_Anthem_001832804                   Insys_Anthem_001832804
Insys_Anthem_001832917                   Insys_Anthem_001832917
Insys_Anthem_001833105                   Insys_Anthem_001833105
Insys_Anthem_001833164                   Insys_Anthem_001833164
Insys_Anthem_001833291                   Insys_Anthem_001833291
Insys_Anthem_001833477                   Insys_Anthem_001833477
Insys_Anthem_001833516                   Insys_Anthem_001833516
Insys_Anthem_001833571                   Insys_Anthem_001833571
Insys_Anthem_001833615                   Insys_Anthem_001833615
Insys_Anthem_001833653                   Insys_Anthem_001833653
Insys_Anthem_001833654                   Insys_Anthem_001833654
Insys_Anthem_001833667                   Insys_Anthem_001833667
Insys_Anthem_001833825                   Insys_Anthem_001833825
Insys_Anthem_001833832                   Insys_Anthem_001833832
Insys_Anthem_001833970                   Insys_Anthem_001833970
Insys_Anthem_001834069                   Insys_Anthem_001834069
Insys_Anthem_001834120                   Insys_Anthem_001834120
Insys_Anthem_001834218                   Insys_Anthem_001834218
Insys_Anthem_001834219                   Insys_Anthem_001834219
Insys_Anthem_001834223                   Insys_Anthem_001834223
Insys_Anthem_001834224                   Insys_Anthem_001834224
Insys_Anthem_001834267                   Insys_Anthem_001834267
Insys_Anthem_001834293                   Insys_Anthem_001834293
Insys_Anthem_001834307                   Insys_Anthem_001834307
Insys_Anthem_001834364                   Insys_Anthem_001834364

                                                    2185
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2187 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001834400                   Insys_Anthem_001834400
Insys_Anthem_001834661                   Insys_Anthem_001834661
Insys_Anthem_001834675                   Insys_Anthem_001834675
Insys_Anthem_001834676                   Insys_Anthem_001834676
Insys_Anthem_001834678                   Insys_Anthem_001834678
Insys_Anthem_001834811                   Insys_Anthem_001834811
Insys_Anthem_001835039                   Insys_Anthem_001835039
Insys_Anthem_001835076                   Insys_Anthem_001835076
Insys_Anthem_001835171                   Insys_Anthem_001835171
Insys_Anthem_001835172                   Insys_Anthem_001835172
Insys_Anthem_001835173                   Insys_Anthem_001835173
Insys_Anthem_001835174                   Insys_Anthem_001835174
Insys_Anthem_001835175                   Insys_Anthem_001835175
Insys_Anthem_001835176                   Insys_Anthem_001835176
Insys_Anthem_001835177                   Insys_Anthem_001835177
Insys_Anthem_001835178                   Insys_Anthem_001835178
Insys_Anthem_001835449                   Insys_Anthem_001835449
Insys_Anthem_001835451                   Insys_Anthem_001835451
Insys_Anthem_001835545                   Insys_Anthem_001835545
Insys_Anthem_001835604                   Insys_Anthem_001835604
Insys_Anthem_001835705                   Insys_Anthem_001835705
Insys_Anthem_001835706                   Insys_Anthem_001835706
Insys_Anthem_001835707                   Insys_Anthem_001835707
Insys_Anthem_001835784                   Insys_Anthem_001835784
Insys_Anthem_001835825                   Insys_Anthem_001835825
Insys_Anthem_001835985                   Insys_Anthem_001835985
Insys_Anthem_001835994                   Insys_Anthem_001835994
Insys_Anthem_001836132                   Insys_Anthem_001836132
Insys_Anthem_001836145                   Insys_Anthem_001836145
Insys_Anthem_001836146                   Insys_Anthem_001836146
Insys_Anthem_001836158                   Insys_Anthem_001836158
Insys_Anthem_001836160                   Insys_Anthem_001836160
Insys_Anthem_001836161                   Insys_Anthem_001836161
Insys_Anthem_001836162                   Insys_Anthem_001836162
Insys_Anthem_001836165                   Insys_Anthem_001836165
Insys_Anthem_001836269                   Insys_Anthem_001836269
Insys_Anthem_001836311                   Insys_Anthem_001836311
Insys_Anthem_001836336                   Insys_Anthem_001836336
Insys_Anthem_001836345                   Insys_Anthem_001836345
Insys_Anthem_001836442                   Insys_Anthem_001836442
Insys_Anthem_001836446                   Insys_Anthem_001836446
Insys_Anthem_001836602                   Insys_Anthem_001836602
Insys_Anthem_001836679                   Insys_Anthem_001836679
Insys_Anthem_001836768                   Insys_Anthem_001836768
Insys_Anthem_001836776                   Insys_Anthem_001836776
Insys_Anthem_001836924                   Insys_Anthem_001836924
Insys_Anthem_001837151                   Insys_Anthem_001837151

                                                    2186
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2188 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001837154                   Insys_Anthem_001837154
Insys_Anthem_001837189                   Insys_Anthem_001837189
Insys_Anthem_001837495                   Insys_Anthem_001837495
Insys_Anthem_001837536                   Insys_Anthem_001837536
Insys_Anthem_001837560                   Insys_Anthem_001837560
Insys_Anthem_001837571                   Insys_Anthem_001837571
Insys_Anthem_001837572                   Insys_Anthem_001837572
Insys_Anthem_001837573                   Insys_Anthem_001837573
Insys_Anthem_001837574                   Insys_Anthem_001837574
Insys_Anthem_001837709                   Insys_Anthem_001837709
Insys_Anthem_001837710                   Insys_Anthem_001837710
Insys_Anthem_001837712                   Insys_Anthem_001837712
Insys_Anthem_001837718                   Insys_Anthem_001837718
Insys_Anthem_001837741                   Insys_Anthem_001837741
Insys_Anthem_001837744                   Insys_Anthem_001837744
Insys_Anthem_001837745                   Insys_Anthem_001837745
Insys_Anthem_001837746                   Insys_Anthem_001837746
Insys_Anthem_001837750                   Insys_Anthem_001837750
Insys_Anthem_001837751                   Insys_Anthem_001837751
Insys_Anthem_001837788                   Insys_Anthem_001837788
Insys_Anthem_001837791                   Insys_Anthem_001837791
Insys_Anthem_001837794                   Insys_Anthem_001837794
Insys_Anthem_001837796                   Insys_Anthem_001837796
Insys_Anthem_001837823                   Insys_Anthem_001837823
Insys_Anthem_001837825                   Insys_Anthem_001837825
Insys_Anthem_001838010                   Insys_Anthem_001838010
Insys_Anthem_001838055                   Insys_Anthem_001838055
Insys_Anthem_001838074                   Insys_Anthem_001838074
Insys_Anthem_001838113                   Insys_Anthem_001838113
Insys_Anthem_001838338                   Insys_Anthem_001838338
Insys_Anthem_001838376                   Insys_Anthem_001838376
Insys_Anthem_001838443                   Insys_Anthem_001838443
Insys_Anthem_001838444                   Insys_Anthem_001838444
Insys_Anthem_001838448                   Insys_Anthem_001838448
Insys_Anthem_001838564                   Insys_Anthem_001838564
Insys_Anthem_001838757                   Insys_Anthem_001838757
Insys_Anthem_001838772                   Insys_Anthem_001838772
Insys_Anthem_001839019                   Insys_Anthem_001839019
Insys_Anthem_001839063                   Insys_Anthem_001839063
Insys_Anthem_001839069                   Insys_Anthem_001839069
Insys_Anthem_001839071                   Insys_Anthem_001839071
Insys_Anthem_001839105                   Insys_Anthem_001839105
Insys_Anthem_001839116                   Insys_Anthem_001839116
Insys_Anthem_001839142                   Insys_Anthem_001839142
Insys_Anthem_001839146                   Insys_Anthem_001839146
Insys_Anthem_001839157                   Insys_Anthem_001839157
Insys_Anthem_001839161                   Insys_Anthem_001839161

                                                    2187
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2189 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001839175                   Insys_Anthem_001839175
Insys_Anthem_001839241                   Insys_Anthem_001839241
Insys_Anthem_001839357                   Insys_Anthem_001839357
Insys_Anthem_001839363                   Insys_Anthem_001839363
Insys_Anthem_001839456                   Insys_Anthem_001839456
Insys_Anthem_001839459                   Insys_Anthem_001839459
Insys_Anthem_001839484                   Insys_Anthem_001839484
Insys_Anthem_001839712                   Insys_Anthem_001839712
Insys_Anthem_001839792                   Insys_Anthem_001839792
Insys_Anthem_001839817                   Insys_Anthem_001839817
Insys_Anthem_001839819                   Insys_Anthem_001839819
Insys_Anthem_001839836                   Insys_Anthem_001839836
Insys_Anthem_001839843                   Insys_Anthem_001839843
Insys_Anthem_001839861                   Insys_Anthem_001839861
Insys_Anthem_001839885                   Insys_Anthem_001839885
Insys_Anthem_001839887                   Insys_Anthem_001839887
Insys_Anthem_001839961                   Insys_Anthem_001839961
Insys_Anthem_001839963                   Insys_Anthem_001839963
Insys_Anthem_001839974                   Insys_Anthem_001839974
Insys_Anthem_001839984                   Insys_Anthem_001839984
Insys_Anthem_001840039                   Insys_Anthem_001840039
Insys_Anthem_001840108                   Insys_Anthem_001840108
Insys_Anthem_001840135                   Insys_Anthem_001840135
Insys_Anthem_001840137                   Insys_Anthem_001840137
Insys_Anthem_001840153                   Insys_Anthem_001840153
Insys_Anthem_001840164                   Insys_Anthem_001840164
Insys_Anthem_001840228                   Insys_Anthem_001840228
Insys_Anthem_001840246                   Insys_Anthem_001840246
Insys_Anthem_001840287                   Insys_Anthem_001840287
Insys_Anthem_001840289                   Insys_Anthem_001840289
Insys_Anthem_001840321                   Insys_Anthem_001840321
Insys_Anthem_001840362                   Insys_Anthem_001840362
Insys_Anthem_001840380                   Insys_Anthem_001840380
Insys_Anthem_001840398                   Insys_Anthem_001840398
Insys_Anthem_001840400                   Insys_Anthem_001840400
Insys_Anthem_001840409                   Insys_Anthem_001840409
Insys_Anthem_001840533                   Insys_Anthem_001840533
Insys_Anthem_001840546                   Insys_Anthem_001840546
Insys_Anthem_001840742                   Insys_Anthem_001840742
Insys_Anthem_001840854                   Insys_Anthem_001840854
Insys_Anthem_001840863                   Insys_Anthem_001840863
Insys_Anthem_001840898                   Insys_Anthem_001840898
Insys_Anthem_001840906                   Insys_Anthem_001840906
Insys_Anthem_001841011                   Insys_Anthem_001841011
Insys_Anthem_001841013                   Insys_Anthem_001841013
Insys_Anthem_001841026                   Insys_Anthem_001841026
Insys_Anthem_001841027                   Insys_Anthem_001841027

                                                    2188
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2190 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001841075                   Insys_Anthem_001841075
Insys_Anthem_001841076                   Insys_Anthem_001841076
Insys_Anthem_001841077                   Insys_Anthem_001841077
Insys_Anthem_001841078                   Insys_Anthem_001841078
Insys_Anthem_001841079                   Insys_Anthem_001841079
Insys_Anthem_001841080                   Insys_Anthem_001841080
Insys_Anthem_001841081                   Insys_Anthem_001841081
Insys_Anthem_001841082                   Insys_Anthem_001841082
Insys_Anthem_001841083                   Insys_Anthem_001841083
Insys_Anthem_001841084                   Insys_Anthem_001841084
Insys_Anthem_001841085                   Insys_Anthem_001841085
Insys_Anthem_001841106                   Insys_Anthem_001841106
Insys_Anthem_001841145                   Insys_Anthem_001841145
Insys_Anthem_001841197                   Insys_Anthem_001841197
Insys_Anthem_001841207                   Insys_Anthem_001841207
Insys_Anthem_001841213                   Insys_Anthem_001841213
Insys_Anthem_001841226                   Insys_Anthem_001841226
Insys_Anthem_001841229                   Insys_Anthem_001841229
Insys_Anthem_001841232                   Insys_Anthem_001841232
Insys_Anthem_001841235                   Insys_Anthem_001841235
Insys_Anthem_001841238                   Insys_Anthem_001841238
Insys_Anthem_001841241                   Insys_Anthem_001841241
Insys_Anthem_001841244                   Insys_Anthem_001841244
Insys_Anthem_001841247                   Insys_Anthem_001841247
Insys_Anthem_001841251                   Insys_Anthem_001841251
Insys_Anthem_001841262                   Insys_Anthem_001841262
Insys_Anthem_001841265                   Insys_Anthem_001841265
Insys_Anthem_001841268                   Insys_Anthem_001841268
Insys_Anthem_001841270                   Insys_Anthem_001841270
Insys_Anthem_001841271                   Insys_Anthem_001841271
Insys_Anthem_001841277                   Insys_Anthem_001841277
Insys_Anthem_001841278                   Insys_Anthem_001841278
Insys_Anthem_001841279                   Insys_Anthem_001841279
Insys_Anthem_001841283                   Insys_Anthem_001841283
Insys_Anthem_001841297                   Insys_Anthem_001841297
Insys_Anthem_001841327                   Insys_Anthem_001841327
Insys_Anthem_001841331                   Insys_Anthem_001841331
Insys_Anthem_001841348                   Insys_Anthem_001841348
Insys_Anthem_001841355                   Insys_Anthem_001841355
Insys_Anthem_001841369                   Insys_Anthem_001841369
Insys_Anthem_001841437                   Insys_Anthem_001841437
Insys_Anthem_001841442                   Insys_Anthem_001841442
Insys_Anthem_001841516                   Insys_Anthem_001841516
Insys_Anthem_001841601                   Insys_Anthem_001841601
Insys_Anthem_001841604                   Insys_Anthem_001841604
Insys_Anthem_001841607                   Insys_Anthem_001841607
Insys_Anthem_001841616                   Insys_Anthem_001841616

                                                    2189
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2191 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001841676                   Insys_Anthem_001841676
Insys_Anthem_001841678                   Insys_Anthem_001841678
Insys_Anthem_001841679                   Insys_Anthem_001841679
Insys_Anthem_001841683                   Insys_Anthem_001841683
Insys_Anthem_001841774                   Insys_Anthem_001841774
Insys_Anthem_001841797                   Insys_Anthem_001841797
Insys_Anthem_001841822                   Insys_Anthem_001841822
Insys_Anthem_001841916                   Insys_Anthem_001841916
Insys_Anthem_001841936                   Insys_Anthem_001841936
Insys_Anthem_001841937                   Insys_Anthem_001841937
Insys_Anthem_001841938                   Insys_Anthem_001841938
Insys_Anthem_001841986                   Insys_Anthem_001841986
Insys_Anthem_001842021                   Insys_Anthem_001842021
Insys_Anthem_001842068                   Insys_Anthem_001842068
Insys_Anthem_001842072                   Insys_Anthem_001842072
Insys_Anthem_001842085                   Insys_Anthem_001842085
Insys_Anthem_001842199                   Insys_Anthem_001842199
Insys_Anthem_001842201                   Insys_Anthem_001842201
Insys_Anthem_001842223                   Insys_Anthem_001842223
Insys_Anthem_001842233                   Insys_Anthem_001842233
Insys_Anthem_001842248                   Insys_Anthem_001842248
Insys_Anthem_001842249                   Insys_Anthem_001842249
Insys_Anthem_001842250                   Insys_Anthem_001842250
Insys_Anthem_001842251                   Insys_Anthem_001842251
Insys_Anthem_001842252                   Insys_Anthem_001842252
Insys_Anthem_001842253                   Insys_Anthem_001842253
Insys_Anthem_001842280                   Insys_Anthem_001842280
Insys_Anthem_001842282                   Insys_Anthem_001842282
Insys_Anthem_001842419                   Insys_Anthem_001842419
Insys_Anthem_001842425                   Insys_Anthem_001842425
Insys_Anthem_001842463                   Insys_Anthem_001842463
Insys_Anthem_001842471                   Insys_Anthem_001842471
Insys_Anthem_001842494                   Insys_Anthem_001842494
Insys_Anthem_001842496                   Insys_Anthem_001842496
Insys_Anthem_001842503                   Insys_Anthem_001842503
Insys_Anthem_001842524                   Insys_Anthem_001842524
Insys_Anthem_001842578                   Insys_Anthem_001842578
Insys_Anthem_001842580                   Insys_Anthem_001842580
Insys_Anthem_001842725                   Insys_Anthem_001842725
Insys_Anthem_001842727                   Insys_Anthem_001842727
Insys_Anthem_001842730                   Insys_Anthem_001842730
Insys_Anthem_001842734                   Insys_Anthem_001842734
Insys_Anthem_001842771                   Insys_Anthem_001842771
Insys_Anthem_001842795                   Insys_Anthem_001842795
Insys_Anthem_001842797                   Insys_Anthem_001842797
Insys_Anthem_001842882                   Insys_Anthem_001842882
Insys_Anthem_001842884                   Insys_Anthem_001842884

                                                    2190
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2192 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001842969                   Insys_Anthem_001842969
Insys_Anthem_001842990                   Insys_Anthem_001842990
Insys_Anthem_001842992                   Insys_Anthem_001842992
Insys_Anthem_001843036                   Insys_Anthem_001843036
Insys_Anthem_001843078                   Insys_Anthem_001843078
Insys_Anthem_001843082                   Insys_Anthem_001843082
Insys_Anthem_001843100                   Insys_Anthem_001843100
Insys_Anthem_001843103                   Insys_Anthem_001843103
Insys_Anthem_001843127                   Insys_Anthem_001843127
Insys_Anthem_001843254                   Insys_Anthem_001843254
Insys_Anthem_001843256                   Insys_Anthem_001843256
Insys_Anthem_001843331                   Insys_Anthem_001843331
Insys_Anthem_001843352                   Insys_Anthem_001843352
Insys_Anthem_001843354                   Insys_Anthem_001843354
Insys_Anthem_001843433                   Insys_Anthem_001843433
Insys_Anthem_001843458                   Insys_Anthem_001843458
Insys_Anthem_001843460                   Insys_Anthem_001843460
Insys_Anthem_001843543                   Insys_Anthem_001843543
Insys_Anthem_001843545                   Insys_Anthem_001843545
Insys_Anthem_001843552                   Insys_Anthem_001843552
Insys_Anthem_001843602                   Insys_Anthem_001843602
Insys_Anthem_001843604                   Insys_Anthem_001843604
Insys_Anthem_001843726                   Insys_Anthem_001843726
Insys_Anthem_001843728                   Insys_Anthem_001843728
Insys_Anthem_001843852                   Insys_Anthem_001843852
Insys_Anthem_001843854                   Insys_Anthem_001843854
Insys_Anthem_001843872                   Insys_Anthem_001843872
Insys_Anthem_001843877                   Insys_Anthem_001843877
Insys_Anthem_001843931                   Insys_Anthem_001843931
Insys_Anthem_001843947                   Insys_Anthem_001843947
Insys_Anthem_001843965                   Insys_Anthem_001843965
Insys_Anthem_001843967                   Insys_Anthem_001843967
Insys_Anthem_001843976                   Insys_Anthem_001843976
Insys_Anthem_001843977                   Insys_Anthem_001843977
Insys_Anthem_001843998                   Insys_Anthem_001843998
Insys_Anthem_001844002                   Insys_Anthem_001844002
Insys_Anthem_001844016                   Insys_Anthem_001844016
Insys_Anthem_001844022                   Insys_Anthem_001844022
Insys_Anthem_001844071                   Insys_Anthem_001844071
Insys_Anthem_001844073                   Insys_Anthem_001844073
Insys_Anthem_001844079                   Insys_Anthem_001844079
Insys_Anthem_001844081                   Insys_Anthem_001844081
Insys_Anthem_001844082                   Insys_Anthem_001844082
Insys_Anthem_001844083                   Insys_Anthem_001844083
Insys_Anthem_001844084                   Insys_Anthem_001844084
Insys_Anthem_001844102                   Insys_Anthem_001844102
Insys_Anthem_001844108                   Insys_Anthem_001844108

                                                    2191
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2193 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001844225                   Insys_Anthem_001844225
Insys_Anthem_001844292                   Insys_Anthem_001844292
Insys_Anthem_001844342                   Insys_Anthem_001844342
Insys_Anthem_001844344                   Insys_Anthem_001844344
Insys_Anthem_001844409                   Insys_Anthem_001844409
Insys_Anthem_001844411                   Insys_Anthem_001844411
Insys_Anthem_001844432                   Insys_Anthem_001844432
Insys_Anthem_001844434                   Insys_Anthem_001844434
Insys_Anthem_001844463                   Insys_Anthem_001844463
Insys_Anthem_001844464                   Insys_Anthem_001844464
Insys_Anthem_001844481                   Insys_Anthem_001844481
Insys_Anthem_001844483                   Insys_Anthem_001844483
Insys_Anthem_001844545                   Insys_Anthem_001844545
Insys_Anthem_001844567                   Insys_Anthem_001844567
Insys_Anthem_001844574                   Insys_Anthem_001844574
Insys_Anthem_001844576                   Insys_Anthem_001844576
Insys_Anthem_001844580                   Insys_Anthem_001844580
Insys_Anthem_001844581                   Insys_Anthem_001844581
Insys_Anthem_001844608                   Insys_Anthem_001844608
Insys_Anthem_001844773                   Insys_Anthem_001844773
Insys_Anthem_001844831                   Insys_Anthem_001844831
Insys_Anthem_001844853                   Insys_Anthem_001844853
Insys_Anthem_001844962                   Insys_Anthem_001844962
Insys_Anthem_001844978                   Insys_Anthem_001844978
Insys_Anthem_001845015                   Insys_Anthem_001845015
Insys_Anthem_001845024                   Insys_Anthem_001845024
Insys_Anthem_001845026                   Insys_Anthem_001845026
Insys_Anthem_001845051                   Insys_Anthem_001845051
Insys_Anthem_001845053                   Insys_Anthem_001845053
Insys_Anthem_001845109                   Insys_Anthem_001845109
Insys_Anthem_001845160                   Insys_Anthem_001845160
Insys_Anthem_001845162                   Insys_Anthem_001845162
Insys_Anthem_001845275                   Insys_Anthem_001845275
Insys_Anthem_001845279                   Insys_Anthem_001845279
Insys_Anthem_001845330                   Insys_Anthem_001845330
Insys_Anthem_001845332                   Insys_Anthem_001845332
Insys_Anthem_001845415                   Insys_Anthem_001845415
Insys_Anthem_001845417                   Insys_Anthem_001845417
Insys_Anthem_001845441                   Insys_Anthem_001845441
Insys_Anthem_001845572                   Insys_Anthem_001845572
Insys_Anthem_001845574                   Insys_Anthem_001845574
Insys_Anthem_001845673                   Insys_Anthem_001845673
Insys_Anthem_001845742                   Insys_Anthem_001845742
Insys_Anthem_001845744                   Insys_Anthem_001845744
Insys_Anthem_001845760                   Insys_Anthem_001845760
Insys_Anthem_001845761                   Insys_Anthem_001845761
Insys_Anthem_001845762                   Insys_Anthem_001845762

                                                    2192
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2194 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001845975                   Insys_Anthem_001845975
Insys_Anthem_001845977                   Insys_Anthem_001845977
Insys_Anthem_001846089                   Insys_Anthem_001846089
Insys_Anthem_001846091                   Insys_Anthem_001846091
Insys_Anthem_001846281                   Insys_Anthem_001846281
Insys_Anthem_001846283                   Insys_Anthem_001846283
Insys_Anthem_001846417                   Insys_Anthem_001846417
Insys_Anthem_001846419                   Insys_Anthem_001846419
Insys_Anthem_001846469                   Insys_Anthem_001846469
Insys_Anthem_001846489                   Insys_Anthem_001846489
Insys_Anthem_001846491                   Insys_Anthem_001846491
Insys_Anthem_001846652                   Insys_Anthem_001846652
Insys_Anthem_001846693                   Insys_Anthem_001846693
Insys_Anthem_001846734                   Insys_Anthem_001846734
Insys_Anthem_001846738                   Insys_Anthem_001846738
Insys_Anthem_001846769                   Insys_Anthem_001846769
Insys_Anthem_001846788                   Insys_Anthem_001846788
Insys_Anthem_001846828                   Insys_Anthem_001846828
Insys_Anthem_001846863                   Insys_Anthem_001846863
Insys_Anthem_001846921                   Insys_Anthem_001846921
Insys_Anthem_001847029                   Insys_Anthem_001847029
Insys_Anthem_001847031                   Insys_Anthem_001847031
Insys_Anthem_001847048                   Insys_Anthem_001847048
Insys_Anthem_001847050                   Insys_Anthem_001847050
Insys_Anthem_001847051                   Insys_Anthem_001847051
Insys_Anthem_001847097                   Insys_Anthem_001847097
Insys_Anthem_001847164                   Insys_Anthem_001847164
Insys_Anthem_001847382                   Insys_Anthem_001847382
Insys_Anthem_001847407                   Insys_Anthem_001847407
Insys_Anthem_001847408                   Insys_Anthem_001847408
Insys_Anthem_001847459                   Insys_Anthem_001847459
Insys_Anthem_001847460                   Insys_Anthem_001847460
Insys_Anthem_001847461                   Insys_Anthem_001847461
Insys_Anthem_001847480                   Insys_Anthem_001847480
Insys_Anthem_001847482                   Insys_Anthem_001847482
Insys_Anthem_001847542                   Insys_Anthem_001847542
Insys_Anthem_001847591                   Insys_Anthem_001847591
Insys_Anthem_001847618                   Insys_Anthem_001847618
Insys_Anthem_001847619                   Insys_Anthem_001847619
Insys_Anthem_001847620                   Insys_Anthem_001847620
Insys_Anthem_001847701                   Insys_Anthem_001847701
Insys_Anthem_001847725                   Insys_Anthem_001847725
Insys_Anthem_001847814                   Insys_Anthem_001847814
Insys_Anthem_001847896                   Insys_Anthem_001847896
Insys_Anthem_001847933                   Insys_Anthem_001847933
Insys_Anthem_001847982                   Insys_Anthem_001847982
Insys_Anthem_001848035                   Insys_Anthem_001848035

                                                    2193
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2195 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001848043                   Insys_Anthem_001848043
Insys_Anthem_001848046                   Insys_Anthem_001848046
Insys_Anthem_001848078                   Insys_Anthem_001848078
Insys_Anthem_001848132                   Insys_Anthem_001848132
Insys_Anthem_001848133                   Insys_Anthem_001848133
Insys_Anthem_001848162                   Insys_Anthem_001848162
Insys_Anthem_001848299                   Insys_Anthem_001848299
Insys_Anthem_001848369                   Insys_Anthem_001848369
Insys_Anthem_001848430                   Insys_Anthem_001848430
Insys_Anthem_001848536                   Insys_Anthem_001848536
Insys_Anthem_001848679                   Insys_Anthem_001848679
Insys_Anthem_001848686                   Insys_Anthem_001848686
Insys_Anthem_001848692                   Insys_Anthem_001848692
Insys_Anthem_001848713                   Insys_Anthem_001848713
Insys_Anthem_001848714                   Insys_Anthem_001848714
Insys_Anthem_001848744                   Insys_Anthem_001848744
Insys_Anthem_001848748                   Insys_Anthem_001848748
Insys_Anthem_001848757                   Insys_Anthem_001848757
Insys_Anthem_001848799                   Insys_Anthem_001848799
Insys_Anthem_001848901                   Insys_Anthem_001848901
Insys_Anthem_001848905                   Insys_Anthem_001848905
Insys_Anthem_001848922                   Insys_Anthem_001848922
Insys_Anthem_001848934                   Insys_Anthem_001848934
Insys_Anthem_001849003                   Insys_Anthem_001849003
Insys_Anthem_001849004                   Insys_Anthem_001849004
Insys_Anthem_001849106                   Insys_Anthem_001849106
Insys_Anthem_001849220                   Insys_Anthem_001849220
Insys_Anthem_001849221                   Insys_Anthem_001849221
Insys_Anthem_001849236                   Insys_Anthem_001849236
Insys_Anthem_001849237                   Insys_Anthem_001849237
Insys_Anthem_001849238                   Insys_Anthem_001849238
Insys_Anthem_001849309                   Insys_Anthem_001849309
Insys_Anthem_001849470                   Insys_Anthem_001849470
Insys_Anthem_001849495                   Insys_Anthem_001849495
Insys_Anthem_001849646                   Insys_Anthem_001849646
Insys_Anthem_001849703                   Insys_Anthem_001849703
Insys_Anthem_001849768                   Insys_Anthem_001849768
Insys_Anthem_001849769                   Insys_Anthem_001849769
Insys_Anthem_001849770                   Insys_Anthem_001849770
Insys_Anthem_001849771                   Insys_Anthem_001849771
Insys_Anthem_001849772                   Insys_Anthem_001849772
Insys_Anthem_001849788                   Insys_Anthem_001849788
Insys_Anthem_001850017                   Insys_Anthem_001850017
Insys_Anthem_001850084                   Insys_Anthem_001850084
Insys_Anthem_001850087                   Insys_Anthem_001850087
Insys_Anthem_001850107                   Insys_Anthem_001850107
Insys_Anthem_001850220                   Insys_Anthem_001850220

                                                    2194
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2196 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001850221                   Insys_Anthem_001850221
Insys_Anthem_001850257                   Insys_Anthem_001850257
Insys_Anthem_001850351                   Insys_Anthem_001850351
Insys_Anthem_001850354                   Insys_Anthem_001850354
Insys_Anthem_001850358                   Insys_Anthem_001850358
Insys_Anthem_001850466                   Insys_Anthem_001850466
Insys_Anthem_001850479                   Insys_Anthem_001850479
Insys_Anthem_001850523                   Insys_Anthem_001850523
Insys_Anthem_001850539                   Insys_Anthem_001850539
Insys_Anthem_001850576                   Insys_Anthem_001850576
Insys_Anthem_001850605                   Insys_Anthem_001850605
Insys_Anthem_001850625                   Insys_Anthem_001850625
Insys_Anthem_001850756                   Insys_Anthem_001850756
Insys_Anthem_001850769                   Insys_Anthem_001850769
Insys_Anthem_001850854                   Insys_Anthem_001850854
Insys_Anthem_001850872                   Insys_Anthem_001850872
Insys_Anthem_001850908                   Insys_Anthem_001850908
Insys_Anthem_001850931                   Insys_Anthem_001850931
Insys_Anthem_001851076                   Insys_Anthem_001851076
Insys_Anthem_001851170                   Insys_Anthem_001851170
Insys_Anthem_001851173                   Insys_Anthem_001851173
Insys_Anthem_001851180                   Insys_Anthem_001851180
Insys_Anthem_001851195                   Insys_Anthem_001851195
Insys_Anthem_001851201                   Insys_Anthem_001851201
Insys_Anthem_001851233                   Insys_Anthem_001851233
Insys_Anthem_001851530                   Insys_Anthem_001851530
Insys_Anthem_001851706                   Insys_Anthem_001851706
Insys_Anthem_001851758                   Insys_Anthem_001851758
Insys_Anthem_001851792                   Insys_Anthem_001851792
Insys_Anthem_001851809                   Insys_Anthem_001851809
Insys_Anthem_001851850                   Insys_Anthem_001851850
Insys_Anthem_001851921                   Insys_Anthem_001851921
Insys_Anthem_001851954                   Insys_Anthem_001851954
Insys_Anthem_001851957                   Insys_Anthem_001851957
Insys_Anthem_001852138                   Insys_Anthem_001852138
Insys_Anthem_001852275                   Insys_Anthem_001852275
Insys_Anthem_001852321                   Insys_Anthem_001852321
Insys_Anthem_001852339                   Insys_Anthem_001852339
Insys_Anthem_001852386                   Insys_Anthem_001852386
Insys_Anthem_001852435                   Insys_Anthem_001852435
Insys_Anthem_001852439                   Insys_Anthem_001852439
Insys_Anthem_001852474                   Insys_Anthem_001852474
Insys_Anthem_001852492                   Insys_Anthem_001852492
Insys_Anthem_001852573                   Insys_Anthem_001852573
Insys_Anthem_001852809                   Insys_Anthem_001852809
Insys_Anthem_001852853                   Insys_Anthem_001852853
Insys_Anthem_001852874                   Insys_Anthem_001852874

                                                    2195
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2197 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001853089                   Insys_Anthem_001853089
Insys_Anthem_001853092                   Insys_Anthem_001853092
Insys_Anthem_001853274                   Insys_Anthem_001853274
Insys_Anthem_001853424                   Insys_Anthem_001853424
Insys_Anthem_001853474                   Insys_Anthem_001853474
Insys_Anthem_001853484                   Insys_Anthem_001853484
Insys_Anthem_001853531                   Insys_Anthem_001853531
Insys_Anthem_001853692                   Insys_Anthem_001853692
Insys_Anthem_001853760                   Insys_Anthem_001853760
Insys_Anthem_001853955                   Insys_Anthem_001853955
Insys_Anthem_001854131                   Insys_Anthem_001854131
Insys_Anthem_001854139                   Insys_Anthem_001854139
Insys_Anthem_001854140                   Insys_Anthem_001854140
Insys_Anthem_001854141                   Insys_Anthem_001854141
Insys_Anthem_001854320                   Insys_Anthem_001854320
Insys_Anthem_001854370                   Insys_Anthem_001854370
Insys_Anthem_001854371                   Insys_Anthem_001854371
Insys_Anthem_001854372                   Insys_Anthem_001854372
Insys_Anthem_001854713                   Insys_Anthem_001854713
Insys_Anthem_001854758                   Insys_Anthem_001854758
Insys_Anthem_001854784                   Insys_Anthem_001854784
Insys_Anthem_001854849                   Insys_Anthem_001854849
Insys_Anthem_001854870                   Insys_Anthem_001854870
Insys_Anthem_001854904                   Insys_Anthem_001854904
Insys_Anthem_001854946                   Insys_Anthem_001854946
Insys_Anthem_001854956                   Insys_Anthem_001854956
Insys_Anthem_001854957                   Insys_Anthem_001854957
Insys_Anthem_001854958                   Insys_Anthem_001854958
Insys_Anthem_001854967                   Insys_Anthem_001854967
Insys_Anthem_001854969                   Insys_Anthem_001854969
Insys_Anthem_001854970                   Insys_Anthem_001854970
Insys_Anthem_001854971                   Insys_Anthem_001854971
Insys_Anthem_001855005                   Insys_Anthem_001855005
Insys_Anthem_001855074                   Insys_Anthem_001855074
Insys_Anthem_001855075                   Insys_Anthem_001855075
Insys_Anthem_001855076                   Insys_Anthem_001855076
Insys_Anthem_001855077                   Insys_Anthem_001855077
Insys_Anthem_001855078                   Insys_Anthem_001855078
Insys_Anthem_001855090                   Insys_Anthem_001855090
Insys_Anthem_001855096                   Insys_Anthem_001855096
Insys_Anthem_001855131                   Insys_Anthem_001855131
Insys_Anthem_001855247                   Insys_Anthem_001855247
Insys_Anthem_001855248                   Insys_Anthem_001855248
Insys_Anthem_001855249                   Insys_Anthem_001855249
Insys_Anthem_001855250                   Insys_Anthem_001855250
Insys_Anthem_001855251                   Insys_Anthem_001855251
Insys_Anthem_001855351                   Insys_Anthem_001855351

                                                    2196
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2198 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001855391                   Insys_Anthem_001855391
Insys_Anthem_001855392                   Insys_Anthem_001855392
Insys_Anthem_001855393                   Insys_Anthem_001855393
Insys_Anthem_001855394                   Insys_Anthem_001855394
Insys_Anthem_001855395                   Insys_Anthem_001855395
Insys_Anthem_001855403                   Insys_Anthem_001855403
Insys_Anthem_001855568                   Insys_Anthem_001855568
Insys_Anthem_001855569                   Insys_Anthem_001855569
Insys_Anthem_001855570                   Insys_Anthem_001855570
Insys_Anthem_001855695                   Insys_Anthem_001855695
Insys_Anthem_001855696                   Insys_Anthem_001855696
Insys_Anthem_001855745                   Insys_Anthem_001855745
Insys_Anthem_001855773                   Insys_Anthem_001855773
Insys_Anthem_001855800                   Insys_Anthem_001855800
Insys_Anthem_001855879                   Insys_Anthem_001855879
Insys_Anthem_001855880                   Insys_Anthem_001855880
Insys_Anthem_001855881                   Insys_Anthem_001855881
Insys_Anthem_001855882                   Insys_Anthem_001855882
Insys_Anthem_001856148                   Insys_Anthem_001856148
Insys_Anthem_001856149                   Insys_Anthem_001856149
Insys_Anthem_001856150                   Insys_Anthem_001856150
Insys_Anthem_001856151                   Insys_Anthem_001856151
Insys_Anthem_001856152                   Insys_Anthem_001856152
Insys_Anthem_001856207                   Insys_Anthem_001856207
Insys_Anthem_001856243                   Insys_Anthem_001856243
Insys_Anthem_001856244                   Insys_Anthem_001856244
Insys_Anthem_001856245                   Insys_Anthem_001856245
Insys_Anthem_001856246                   Insys_Anthem_001856246
Insys_Anthem_001856263                   Insys_Anthem_001856263
Insys_Anthem_001856342                   Insys_Anthem_001856342
Insys_Anthem_001856343                   Insys_Anthem_001856343
Insys_Anthem_001856344                   Insys_Anthem_001856344
Insys_Anthem_001856345                   Insys_Anthem_001856345
Insys_Anthem_001856346                   Insys_Anthem_001856346
Insys_Anthem_001856376                   Insys_Anthem_001856376
Insys_Anthem_001856474                   Insys_Anthem_001856474
Insys_Anthem_001856475                   Insys_Anthem_001856475
Insys_Anthem_001856476                   Insys_Anthem_001856476
Insys_Anthem_001856477                   Insys_Anthem_001856477
Insys_Anthem_001856478                   Insys_Anthem_001856478
Insys_Anthem_001856634                   Insys_Anthem_001856634
Insys_Anthem_001856635                   Insys_Anthem_001856635
Insys_Anthem_001856636                   Insys_Anthem_001856636
Insys_Anthem_001856637                   Insys_Anthem_001856637
Insys_Anthem_001856638                   Insys_Anthem_001856638
Insys_Anthem_001856754                   Insys_Anthem_001856754
Insys_Anthem_001856763                   Insys_Anthem_001856763

                                                    2197
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2199 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001856781                   Insys_Anthem_001856781
Insys_Anthem_001856791                   Insys_Anthem_001856791
Insys_Anthem_001856792                   Insys_Anthem_001856792
Insys_Anthem_001856813                   Insys_Anthem_001856813
Insys_Anthem_001856862                   Insys_Anthem_001856862
Insys_Anthem_001856906                   Insys_Anthem_001856906
Insys_Anthem_001856941                   Insys_Anthem_001856941
Insys_Anthem_001857138                   Insys_Anthem_001857138
Insys_Anthem_001857918                   Insys_Anthem_001857918
Insys_Anthem_001857921                   Insys_Anthem_001857921
Insys_Anthem_001858412                   Insys_Anthem_001858412
Insys_Anthem_001858413                   Insys_Anthem_001858413
Insys_Anthem_001858414                   Insys_Anthem_001858414
Insys_Anthem_001858415                   Insys_Anthem_001858415
Insys_Anthem_001858553                   Insys_Anthem_001858553
Insys_Anthem_001858554                   Insys_Anthem_001858554
Insys_Anthem_001858555                   Insys_Anthem_001858555
Insys_Anthem_001858556                   Insys_Anthem_001858556
Insys_Anthem_001858557                   Insys_Anthem_001858557
Insys_Anthem_001858603                   Insys_Anthem_001858603
Insys_Anthem_001858693                   Insys_Anthem_001858693
Insys_Anthem_001858694                   Insys_Anthem_001858694
Insys_Anthem_001858695                   Insys_Anthem_001858695
Insys_Anthem_001858696                   Insys_Anthem_001858696
Insys_Anthem_001858737                   Insys_Anthem_001858737
Insys_Anthem_001858769                   Insys_Anthem_001858769
Insys_Anthem_001858958                   Insys_Anthem_001858958
Insys_Anthem_001858959                   Insys_Anthem_001858959
Insys_Anthem_001858960                   Insys_Anthem_001858960
Insys_Anthem_001859098                   Insys_Anthem_001859098
Insys_Anthem_001859264                   Insys_Anthem_001859264
Insys_Anthem_001859560                   Insys_Anthem_001859560
Insys_Anthem_001859562                   Insys_Anthem_001859562
Insys_Anthem_001859624                   Insys_Anthem_001859624
Insys_Anthem_001859796                   Insys_Anthem_001859796
Insys_Anthem_001859831                   Insys_Anthem_001859831
Insys_Anthem_001860086                   Insys_Anthem_001860086
Insys_Anthem_001860147                   Insys_Anthem_001860147
Insys_Anthem_001860520                   Insys_Anthem_001860520
Insys_Anthem_001860610                   Insys_Anthem_001860610
Insys_Anthem_001860631                   Insys_Anthem_001860631
Insys_Anthem_001861091                   Insys_Anthem_001861091
Insys_Anthem_001861175                   Insys_Anthem_001861175
Insys_Anthem_001861529                   Insys_Anthem_001861529
Insys_Anthem_001861535                   Insys_Anthem_001861535
Insys_Anthem_001861653                   Insys_Anthem_001861653
Insys_Anthem_001861761                   Insys_Anthem_001861761

                                                    2198
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2200 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001861785                   Insys_Anthem_001861785
Insys_Anthem_001861886                   Insys_Anthem_001861886
Insys_Anthem_001861887                   Insys_Anthem_001861887
Insys_Anthem_001861888                   Insys_Anthem_001861888
Insys_Anthem_001861998                   Insys_Anthem_001861998
Insys_Anthem_001862211                   Insys_Anthem_001862211
Insys_Anthem_001862414                   Insys_Anthem_001862414
Insys_Anthem_001862498                   Insys_Anthem_001862498
Insys_Anthem_001862523                   Insys_Anthem_001862523
Insys_Anthem_001862537                   Insys_Anthem_001862537
Insys_Anthem_001862541                   Insys_Anthem_001862541
Insys_Anthem_001862543                   Insys_Anthem_001862543
Insys_Anthem_001862544                   Insys_Anthem_001862544
Insys_Anthem_001862687                   Insys_Anthem_001862687
Insys_Anthem_001862779                   Insys_Anthem_001862779
Insys_Anthem_001862918                   Insys_Anthem_001862918
Insys_Anthem_001862982                   Insys_Anthem_001862982
Insys_Anthem_001863048                   Insys_Anthem_001863048
Insys_Anthem_001863111                   Insys_Anthem_001863111
Insys_Anthem_001863112                   Insys_Anthem_001863112
Insys_Anthem_001863150                   Insys_Anthem_001863150
Insys_Anthem_001863203                   Insys_Anthem_001863203
Insys_Anthem_001863204                   Insys_Anthem_001863204
Insys_Anthem_001863342                   Insys_Anthem_001863342
Insys_Anthem_001863388                   Insys_Anthem_001863388
Insys_Anthem_001863389                   Insys_Anthem_001863389
Insys_Anthem_001863445                   Insys_Anthem_001863445
Insys_Anthem_001863481                   Insys_Anthem_001863481
Insys_Anthem_001863482                   Insys_Anthem_001863482
Insys_Anthem_001863549                   Insys_Anthem_001863549
Insys_Anthem_001863552                   Insys_Anthem_001863552
Insys_Anthem_001863585                   Insys_Anthem_001863585
Insys_Anthem_001863621                   Insys_Anthem_001863621
Insys_Anthem_001863623                   Insys_Anthem_001863623
Insys_Anthem_001863721                   Insys_Anthem_001863721
Insys_Anthem_001863724                   Insys_Anthem_001863724
Insys_Anthem_001864081                   Insys_Anthem_001864081
Insys_Anthem_001864083                   Insys_Anthem_001864083
Insys_Anthem_001864126                   Insys_Anthem_001864126
Insys_Anthem_001864127                   Insys_Anthem_001864127
Insys_Anthem_001864134                   Insys_Anthem_001864134
Insys_Anthem_001864135                   Insys_Anthem_001864135
Insys_Anthem_001864220                   Insys_Anthem_001864220
Insys_Anthem_001864221                   Insys_Anthem_001864221
Insys_Anthem_001864327                   Insys_Anthem_001864327
Insys_Anthem_001864655                   Insys_Anthem_001864655
Insys_Anthem_001864658                   Insys_Anthem_001864658

                                                    2199
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2201 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001864678                   Insys_Anthem_001864678
Insys_Anthem_001864725                   Insys_Anthem_001864725
Insys_Anthem_001864728                   Insys_Anthem_001864728
Insys_Anthem_001864731                   Insys_Anthem_001864731
Insys_Anthem_001864737                   Insys_Anthem_001864737
Insys_Anthem_001864789                   Insys_Anthem_001864789
Insys_Anthem_001864828                   Insys_Anthem_001864828
Insys_Anthem_001864829                   Insys_Anthem_001864829
Insys_Anthem_001864830                   Insys_Anthem_001864830
Insys_Anthem_001864832                   Insys_Anthem_001864832
Insys_Anthem_001864900                   Insys_Anthem_001864900
Insys_Anthem_001864903                   Insys_Anthem_001864903
Insys_Anthem_001864911                   Insys_Anthem_001864911
Insys_Anthem_001864919                   Insys_Anthem_001864919
Insys_Anthem_001865134                   Insys_Anthem_001865134
Insys_Anthem_001865146                   Insys_Anthem_001865146
Insys_Anthem_001865222                   Insys_Anthem_001865222
Insys_Anthem_001865248                   Insys_Anthem_001865248
Insys_Anthem_001865529                   Insys_Anthem_001865529
Insys_Anthem_001865587                   Insys_Anthem_001865587
Insys_Anthem_001865598                   Insys_Anthem_001865598
Insys_Anthem_001865667                   Insys_Anthem_001865667
Insys_Anthem_001865673                   Insys_Anthem_001865673
Insys_Anthem_001865716                   Insys_Anthem_001865716
Insys_Anthem_001865746                   Insys_Anthem_001865746
Insys_Anthem_001865767                   Insys_Anthem_001865767
Insys_Anthem_001865768                   Insys_Anthem_001865768
Insys_Anthem_001865769                   Insys_Anthem_001865769
Insys_Anthem_001865777                   Insys_Anthem_001865777
Insys_Anthem_001865787                   Insys_Anthem_001865787
Insys_Anthem_001866038                   Insys_Anthem_001866038
Insys_Anthem_001866039                   Insys_Anthem_001866039
Insys_Anthem_001866119                   Insys_Anthem_001866119
Insys_Anthem_001866128                   Insys_Anthem_001866128
Insys_Anthem_001866138                   Insys_Anthem_001866138
Insys_Anthem_001866139                   Insys_Anthem_001866139
Insys_Anthem_001866297                   Insys_Anthem_001866297
Insys_Anthem_001866298                   Insys_Anthem_001866298
Insys_Anthem_001866394                   Insys_Anthem_001866394
Insys_Anthem_001866396                   Insys_Anthem_001866396
Insys_Anthem_001866438                   Insys_Anthem_001866438
Insys_Anthem_001866481                   Insys_Anthem_001866481
Insys_Anthem_001866482                   Insys_Anthem_001866482
Insys_Anthem_001866731                   Insys_Anthem_001866731
Insys_Anthem_001866732                   Insys_Anthem_001866732
Insys_Anthem_001866740                   Insys_Anthem_001866740
Insys_Anthem_001866776                   Insys_Anthem_001866776

                                                    2200
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2202 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001866777                   Insys_Anthem_001866777
Insys_Anthem_001866784                   Insys_Anthem_001866784
Insys_Anthem_001866809                   Insys_Anthem_001866809
Insys_Anthem_001866811                   Insys_Anthem_001866811
Insys_Anthem_001866894                   Insys_Anthem_001866894
Insys_Anthem_001866895                   Insys_Anthem_001866895
Insys_Anthem_001867004                   Insys_Anthem_001867004
Insys_Anthem_001867005                   Insys_Anthem_001867005
Insys_Anthem_001867141                   Insys_Anthem_001867141
Insys_Anthem_001867142                   Insys_Anthem_001867142
Insys_Anthem_001867189                   Insys_Anthem_001867189
Insys_Anthem_001867228                   Insys_Anthem_001867228
Insys_Anthem_001867229                   Insys_Anthem_001867229
Insys_Anthem_001867358                   Insys_Anthem_001867358
Insys_Anthem_001867359                   Insys_Anthem_001867359
Insys_Anthem_001867457                   Insys_Anthem_001867457
Insys_Anthem_001867458                   Insys_Anthem_001867458
Insys_Anthem_001867496                   Insys_Anthem_001867496
Insys_Anthem_001867612                   Insys_Anthem_001867612
Insys_Anthem_001867613                   Insys_Anthem_001867613
Insys_Anthem_001867653                   Insys_Anthem_001867653
Insys_Anthem_001867724                   Insys_Anthem_001867724
Insys_Anthem_001867725                   Insys_Anthem_001867725
Insys_Anthem_001867815                   Insys_Anthem_001867815
Insys_Anthem_001867816                   Insys_Anthem_001867816
Insys_Anthem_001867967                   Insys_Anthem_001867967
Insys_Anthem_001867968                   Insys_Anthem_001867968
Insys_Anthem_001868108                   Insys_Anthem_001868108
Insys_Anthem_001868109                   Insys_Anthem_001868109
Insys_Anthem_001868158                   Insys_Anthem_001868158
Insys_Anthem_001868164                   Insys_Anthem_001868164
Insys_Anthem_001868193                   Insys_Anthem_001868193
Insys_Anthem_001868210                   Insys_Anthem_001868210
Insys_Anthem_001868228                   Insys_Anthem_001868228
Insys_Anthem_001868229                   Insys_Anthem_001868229
Insys_Anthem_001868351                   Insys_Anthem_001868351
Insys_Anthem_001868352                   Insys_Anthem_001868352
Insys_Anthem_001868484                   Insys_Anthem_001868484
Insys_Anthem_001868485                   Insys_Anthem_001868485
Insys_Anthem_001868583                   Insys_Anthem_001868583
Insys_Anthem_001868584                   Insys_Anthem_001868584
Insys_Anthem_001868621                   Insys_Anthem_001868621
Insys_Anthem_001868842                   Insys_Anthem_001868842
Insys_Anthem_001868843                   Insys_Anthem_001868843
Insys_Anthem_001868947                   Insys_Anthem_001868947
Insys_Anthem_001868948                   Insys_Anthem_001868948
Insys_Anthem_001869057                   Insys_Anthem_001869057

                                                    2201
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2203 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001869071                   Insys_Anthem_001869071
Insys_Anthem_001869079                   Insys_Anthem_001869079
Insys_Anthem_001869117                   Insys_Anthem_001869117
Insys_Anthem_001869118                   Insys_Anthem_001869118
Insys_Anthem_001869142                   Insys_Anthem_001869142
Insys_Anthem_001869211                   Insys_Anthem_001869211
Insys_Anthem_001869212                   Insys_Anthem_001869212
Insys_Anthem_001869229                   Insys_Anthem_001869229
Insys_Anthem_001869325                   Insys_Anthem_001869325
Insys_Anthem_001869326                   Insys_Anthem_001869326
Insys_Anthem_001869453                   Insys_Anthem_001869453
Insys_Anthem_001869454                   Insys_Anthem_001869454
Insys_Anthem_001869671                   Insys_Anthem_001869671
Insys_Anthem_001869672                   Insys_Anthem_001869672
Insys_Anthem_001869821                   Insys_Anthem_001869821
Insys_Anthem_001869822                   Insys_Anthem_001869822
Insys_Anthem_001869857                   Insys_Anthem_001869857
Insys_Anthem_001869866                   Insys_Anthem_001869866
Insys_Anthem_001869869                   Insys_Anthem_001869869
Insys_Anthem_001869955                   Insys_Anthem_001869955
Insys_Anthem_001870008                   Insys_Anthem_001870008
Insys_Anthem_001870009                   Insys_Anthem_001870009
Insys_Anthem_001870077                   Insys_Anthem_001870077
Insys_Anthem_001870087                   Insys_Anthem_001870087
Insys_Anthem_001870102                   Insys_Anthem_001870102
Insys_Anthem_001870103                   Insys_Anthem_001870103
Insys_Anthem_001870141                   Insys_Anthem_001870141
Insys_Anthem_001870206                   Insys_Anthem_001870206
Insys_Anthem_001870281                   Insys_Anthem_001870281
Insys_Anthem_001870354                   Insys_Anthem_001870354
Insys_Anthem_001870380                   Insys_Anthem_001870380
Insys_Anthem_001870406                   Insys_Anthem_001870406
Insys_Anthem_001870635                   Insys_Anthem_001870635
Insys_Anthem_001870867                   Insys_Anthem_001870867
Insys_Anthem_001870901                   Insys_Anthem_001870901
Insys_Anthem_001870902                   Insys_Anthem_001870902
Insys_Anthem_001870974                   Insys_Anthem_001870974
Insys_Anthem_001870985                   Insys_Anthem_001870985
Insys_Anthem_001871071                   Insys_Anthem_001871071
Insys_Anthem_001871072                   Insys_Anthem_001871072
Insys_Anthem_001871165                   Insys_Anthem_001871165
Insys_Anthem_001871173                   Insys_Anthem_001871173
Insys_Anthem_001871176                   Insys_Anthem_001871176
Insys_Anthem_001871177                   Insys_Anthem_001871177
Insys_Anthem_001871178                   Insys_Anthem_001871178
Insys_Anthem_001871179                   Insys_Anthem_001871179
Insys_Anthem_001871230                   Insys_Anthem_001871230

                                                    2202
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2204 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001871231                   Insys_Anthem_001871231
Insys_Anthem_001871259                   Insys_Anthem_001871259
Insys_Anthem_001871264                   Insys_Anthem_001871264
Insys_Anthem_001871302                   Insys_Anthem_001871302
Insys_Anthem_001871304                   Insys_Anthem_001871304
Insys_Anthem_001871319                   Insys_Anthem_001871319
Insys_Anthem_001871353                   Insys_Anthem_001871353
Insys_Anthem_001871364                   Insys_Anthem_001871364
Insys_Anthem_001871390                   Insys_Anthem_001871390
Insys_Anthem_001871391                   Insys_Anthem_001871391
Insys_Anthem_001871437                   Insys_Anthem_001871437
Insys_Anthem_001871485                   Insys_Anthem_001871485
Insys_Anthem_001871492                   Insys_Anthem_001871492
Insys_Anthem_001871531                   Insys_Anthem_001871531
Insys_Anthem_001871550                   Insys_Anthem_001871550
Insys_Anthem_001871551                   Insys_Anthem_001871551
Insys_Anthem_001871566                   Insys_Anthem_001871566
Insys_Anthem_001871567                   Insys_Anthem_001871567
Insys_Anthem_001871568                   Insys_Anthem_001871568
Insys_Anthem_001871569                   Insys_Anthem_001871569
Insys_Anthem_001871570                   Insys_Anthem_001871570
Insys_Anthem_001871571                   Insys_Anthem_001871571
Insys_Anthem_001871572                   Insys_Anthem_001871572
Insys_Anthem_001871622                   Insys_Anthem_001871622
Insys_Anthem_001871656                   Insys_Anthem_001871656
Insys_Anthem_001871734                   Insys_Anthem_001871734
Insys_Anthem_001871735                   Insys_Anthem_001871735
Insys_Anthem_001871928                   Insys_Anthem_001871928
Insys_Anthem_001871929                   Insys_Anthem_001871929
Insys_Anthem_001871972                   Insys_Anthem_001871972
Insys_Anthem_001871973                   Insys_Anthem_001871973
Insys_Anthem_001872077                   Insys_Anthem_001872077
Insys_Anthem_001872092                   Insys_Anthem_001872092
Insys_Anthem_001872093                   Insys_Anthem_001872093
Insys_Anthem_001872254                   Insys_Anthem_001872254
Insys_Anthem_001872255                   Insys_Anthem_001872255
Insys_Anthem_001872384                   Insys_Anthem_001872384
Insys_Anthem_001872396                   Insys_Anthem_001872396
Insys_Anthem_001872397                   Insys_Anthem_001872397
Insys_Anthem_001872487                   Insys_Anthem_001872487
Insys_Anthem_001872489                   Insys_Anthem_001872489
Insys_Anthem_001872508                   Insys_Anthem_001872508
Insys_Anthem_001872509                   Insys_Anthem_001872509
Insys_Anthem_001872639                   Insys_Anthem_001872639
Insys_Anthem_001872640                   Insys_Anthem_001872640
Insys_Anthem_001872715                   Insys_Anthem_001872715
Insys_Anthem_001872717                   Insys_Anthem_001872717

                                                    2203
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2205 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001872804                   Insys_Anthem_001872804
Insys_Anthem_001872805                   Insys_Anthem_001872805
Insys_Anthem_001872873                   Insys_Anthem_001872873
Insys_Anthem_001872887                   Insys_Anthem_001872887
Insys_Anthem_001872894                   Insys_Anthem_001872894
Insys_Anthem_001873006                   Insys_Anthem_001873006
Insys_Anthem_001873007                   Insys_Anthem_001873007
Insys_Anthem_001873064                   Insys_Anthem_001873064
Insys_Anthem_001873065                   Insys_Anthem_001873065
Insys_Anthem_001873078                   Insys_Anthem_001873078
Insys_Anthem_001873085                   Insys_Anthem_001873085
Insys_Anthem_001873165                   Insys_Anthem_001873165
Insys_Anthem_001873166                   Insys_Anthem_001873166
Insys_Anthem_001873216                   Insys_Anthem_001873216
Insys_Anthem_001873312                   Insys_Anthem_001873312
Insys_Anthem_001873319                   Insys_Anthem_001873319
Insys_Anthem_001873320                   Insys_Anthem_001873320
Insys_Anthem_001873459                   Insys_Anthem_001873459
Insys_Anthem_001873460                   Insys_Anthem_001873460
Insys_Anthem_001873576                   Insys_Anthem_001873576
Insys_Anthem_001873578                   Insys_Anthem_001873578
Insys_Anthem_001873580                   Insys_Anthem_001873580
Insys_Anthem_001873581                   Insys_Anthem_001873581
Insys_Anthem_001873744                   Insys_Anthem_001873744
Insys_Anthem_001873896                   Insys_Anthem_001873896
Insys_Anthem_001873897                   Insys_Anthem_001873897
Insys_Anthem_001873898                   Insys_Anthem_001873898
Insys_Anthem_001873997                   Insys_Anthem_001873997
Insys_Anthem_001874038                   Insys_Anthem_001874038
Insys_Anthem_001874039                   Insys_Anthem_001874039
Insys_Anthem_001874243                   Insys_Anthem_001874243
Insys_Anthem_001874903                   Insys_Anthem_001874903
Insys_Anthem_001875028                   Insys_Anthem_001875028
Insys_Anthem_001875284                   Insys_Anthem_001875284
Insys_Anthem_001875285                   Insys_Anthem_001875285
Insys_Anthem_001875286                   Insys_Anthem_001875286
Insys_Anthem_001875287                   Insys_Anthem_001875287
Insys_Anthem_001875288                   Insys_Anthem_001875288
Insys_Anthem_001875289                   Insys_Anthem_001875289
Insys_Anthem_001875409                   Insys_Anthem_001875409
Insys_Anthem_001875416                   Insys_Anthem_001875416
Insys_Anthem_001875446                   Insys_Anthem_001875446
Insys_Anthem_001875540                   Insys_Anthem_001875540
Insys_Anthem_001875918                   Insys_Anthem_001875918
Insys_Anthem_001875949                   Insys_Anthem_001875949
Insys_Anthem_001875952                   Insys_Anthem_001875952
Insys_Anthem_001875988                   Insys_Anthem_001875988

                                                    2204
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2206 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001875989                   Insys_Anthem_001875989
Insys_Anthem_001875991                   Insys_Anthem_001875991
Insys_Anthem_001875992                   Insys_Anthem_001875992
Insys_Anthem_001875993                   Insys_Anthem_001875993
Insys_Anthem_001875994                   Insys_Anthem_001875994
Insys_Anthem_001876009                   Insys_Anthem_001876009
Insys_Anthem_001876010                   Insys_Anthem_001876010
Insys_Anthem_001876207                   Insys_Anthem_001876207
Insys_Anthem_001876446                   Insys_Anthem_001876446
Insys_Anthem_001876711                   Insys_Anthem_001876711
Insys_Anthem_001876712                   Insys_Anthem_001876712
Insys_Anthem_001876748                   Insys_Anthem_001876748
Insys_Anthem_001876781                   Insys_Anthem_001876781
Insys_Anthem_001876786                   Insys_Anthem_001876786
Insys_Anthem_001876787                   Insys_Anthem_001876787
Insys_Anthem_001876800                   Insys_Anthem_001876800
Insys_Anthem_001876834                   Insys_Anthem_001876834
Insys_Anthem_001876848                   Insys_Anthem_001876848
Insys_Anthem_001876849                   Insys_Anthem_001876849
Insys_Anthem_001876850                   Insys_Anthem_001876850
Insys_Anthem_001876900                   Insys_Anthem_001876900
Insys_Anthem_001876911                   Insys_Anthem_001876911
Insys_Anthem_001876962                   Insys_Anthem_001876962
Insys_Anthem_001877038                   Insys_Anthem_001877038
Insys_Anthem_001877039                   Insys_Anthem_001877039
Insys_Anthem_001877115                   Insys_Anthem_001877115
Insys_Anthem_001877333                   Insys_Anthem_001877333
Insys_Anthem_001877379                   Insys_Anthem_001877379
Insys_Anthem_001877381                   Insys_Anthem_001877381
Insys_Anthem_001877434                   Insys_Anthem_001877434
Insys_Anthem_001877547                   Insys_Anthem_001877547
Insys_Anthem_001877550                   Insys_Anthem_001877550
Insys_Anthem_001877802                   Insys_Anthem_001877802
Insys_Anthem_001877816                   Insys_Anthem_001877816
Insys_Anthem_001877817                   Insys_Anthem_001877817
Insys_Anthem_001877818                   Insys_Anthem_001877818
Insys_Anthem_001877819                   Insys_Anthem_001877819
Insys_Anthem_001877820                   Insys_Anthem_001877820
Insys_Anthem_001877991                   Insys_Anthem_001877991
Insys_Anthem_001878068                   Insys_Anthem_001878068
Insys_Anthem_001878316                   Insys_Anthem_001878316
Insys_Anthem_001878329                   Insys_Anthem_001878329
Insys_Anthem_001878330                   Insys_Anthem_001878330
Insys_Anthem_001878331                   Insys_Anthem_001878331
Insys_Anthem_001878332                   Insys_Anthem_001878332
Insys_Anthem_001878337                   Insys_Anthem_001878337
Insys_Anthem_001878338                   Insys_Anthem_001878338

                                                    2205
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2207 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001878395                   Insys_Anthem_001878395
Insys_Anthem_001878504                   Insys_Anthem_001878504
Insys_Anthem_001878521                   Insys_Anthem_001878521
Insys_Anthem_001878576                   Insys_Anthem_001878576
Insys_Anthem_001878600                   Insys_Anthem_001878600
Insys_Anthem_001878601                   Insys_Anthem_001878601
Insys_Anthem_001878633                   Insys_Anthem_001878633
Insys_Anthem_001879058                   Insys_Anthem_001879058
Insys_Anthem_001879115                   Insys_Anthem_001879115
Insys_Anthem_001879116                   Insys_Anthem_001879116
Insys_Anthem_001879117                   Insys_Anthem_001879117
Insys_Anthem_001879277                   Insys_Anthem_001879277
Insys_Anthem_001879285                   Insys_Anthem_001879285
Insys_Anthem_001879301                   Insys_Anthem_001879301
Insys_Anthem_001879482                   Insys_Anthem_001879482
Insys_Anthem_001879540                   Insys_Anthem_001879540
Insys_Anthem_001879541                   Insys_Anthem_001879541
Insys_Anthem_001880250                   Insys_Anthem_001880250
Insys_Anthem_001880252                   Insys_Anthem_001880252
Insys_Anthem_001880376                   Insys_Anthem_001880376
Insys_Anthem_001880400                   Insys_Anthem_001880400
Insys_Anthem_001880611                   Insys_Anthem_001880611
Insys_Anthem_001880620                   Insys_Anthem_001880620
Insys_Anthem_001880625                   Insys_Anthem_001880625
Insys_Anthem_001880653                   Insys_Anthem_001880653
Insys_Anthem_001880735                   Insys_Anthem_001880735
Insys_Anthem_001880736                   Insys_Anthem_001880736
Insys_Anthem_001880744                   Insys_Anthem_001880744
Insys_Anthem_001880745                   Insys_Anthem_001880745
Insys_Anthem_001880773                   Insys_Anthem_001880773
Insys_Anthem_001880781                   Insys_Anthem_001880781
Insys_Anthem_001880881                   Insys_Anthem_001880881
Insys_Anthem_001880903                   Insys_Anthem_001880903
Insys_Anthem_001880904                   Insys_Anthem_001880904
Insys_Anthem_001880905                   Insys_Anthem_001880905
Insys_Anthem_001880906                   Insys_Anthem_001880906
Insys_Anthem_001880907                   Insys_Anthem_001880907
Insys_Anthem_001881024                   Insys_Anthem_001881024
Insys_Anthem_001881208                   Insys_Anthem_001881208
Insys_Anthem_001881209                   Insys_Anthem_001881209
Insys_Anthem_001881292                   Insys_Anthem_001881292
Insys_Anthem_001881758                   Insys_Anthem_001881758
Insys_Anthem_001881759                   Insys_Anthem_001881759
Insys_Anthem_001881763                   Insys_Anthem_001881763
Insys_Anthem_001881766                   Insys_Anthem_001881766
Insys_Anthem_001881767                   Insys_Anthem_001881767
Insys_Anthem_001881814                   Insys_Anthem_001881814

                                                    2206
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2208 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001881932                   Insys_Anthem_001881932
Insys_Anthem_001882010                   Insys_Anthem_001882010
Insys_Anthem_001882011                   Insys_Anthem_001882011
Insys_Anthem_001882095                   Insys_Anthem_001882095
Insys_Anthem_001882208                   Insys_Anthem_001882208
Insys_Anthem_001882346                   Insys_Anthem_001882346
Insys_Anthem_001882353                   Insys_Anthem_001882353
Insys_Anthem_001882354                   Insys_Anthem_001882354
Insys_Anthem_001882355                   Insys_Anthem_001882355
Insys_Anthem_001882362                   Insys_Anthem_001882362
Insys_Anthem_001882413                   Insys_Anthem_001882413
Insys_Anthem_001882414                   Insys_Anthem_001882414
Insys_Anthem_001882513                   Insys_Anthem_001882513
Insys_Anthem_001882540                   Insys_Anthem_001882540
Insys_Anthem_001882629                   Insys_Anthem_001882629
Insys_Anthem_001882658                   Insys_Anthem_001882658
Insys_Anthem_001882936                   Insys_Anthem_001882936
Insys_Anthem_001883066                   Insys_Anthem_001883066
Insys_Anthem_001883121                   Insys_Anthem_001883121
Insys_Anthem_001883138                   Insys_Anthem_001883138
Insys_Anthem_001883139                   Insys_Anthem_001883139
Insys_Anthem_001883140                   Insys_Anthem_001883140
Insys_Anthem_001883174                   Insys_Anthem_001883174
Insys_Anthem_001883313                   Insys_Anthem_001883313
Insys_Anthem_001883507                   Insys_Anthem_001883507
Insys_Anthem_001883598                   Insys_Anthem_001883598
Insys_Anthem_001883607                   Insys_Anthem_001883607
Insys_Anthem_001883844                   Insys_Anthem_001883844
Insys_Anthem_001883845                   Insys_Anthem_001883845
Insys_Anthem_001883866                   Insys_Anthem_001883866
Insys_Anthem_001883884                   Insys_Anthem_001883884
Insys_Anthem_001883991                   Insys_Anthem_001883991
Insys_Anthem_001884022                   Insys_Anthem_001884022
Insys_Anthem_001884024                   Insys_Anthem_001884024
Insys_Anthem_001884184                   Insys_Anthem_001884184
Insys_Anthem_001884198                   Insys_Anthem_001884198
Insys_Anthem_001884233                   Insys_Anthem_001884233
Insys_Anthem_001884475                   Insys_Anthem_001884475
Insys_Anthem_001884548                   Insys_Anthem_001884548
Insys_Anthem_001884550                   Insys_Anthem_001884550
Insys_Anthem_001884659                   Insys_Anthem_001884659
Insys_Anthem_001884732                   Insys_Anthem_001884732
Insys_Anthem_001884734                   Insys_Anthem_001884734
Insys_Anthem_001884870                   Insys_Anthem_001884870
Insys_Anthem_001885046                   Insys_Anthem_001885046
Insys_Anthem_001885470                   Insys_Anthem_001885470
Insys_Anthem_001885602                   Insys_Anthem_001885602

                                                    2207
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2209 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001885757                   Insys_Anthem_001885757
Insys_Anthem_001885758                   Insys_Anthem_001885758
Insys_Anthem_001885765                   Insys_Anthem_001885765
Insys_Anthem_001885766                   Insys_Anthem_001885766
Insys_Anthem_001885768                   Insys_Anthem_001885768
Insys_Anthem_001885769                   Insys_Anthem_001885769
Insys_Anthem_001885953                   Insys_Anthem_001885953
Insys_Anthem_001885989                   Insys_Anthem_001885989
Insys_Anthem_001885991                   Insys_Anthem_001885991
Insys_Anthem_001886345                   Insys_Anthem_001886345
Insys_Anthem_001886549                   Insys_Anthem_001886549
Insys_Anthem_001886609                   Insys_Anthem_001886609
Insys_Anthem_001886695                   Insys_Anthem_001886695
Insys_Anthem_001886712                   Insys_Anthem_001886712
Insys_Anthem_001886720                   Insys_Anthem_001886720
Insys_Anthem_001886752                   Insys_Anthem_001886752
Insys_Anthem_001886833                   Insys_Anthem_001886833
Insys_Anthem_001886846                   Insys_Anthem_001886846
Insys_Anthem_001886848                   Insys_Anthem_001886848
Insys_Anthem_001886902                   Insys_Anthem_001886902
Insys_Anthem_001886967                   Insys_Anthem_001886967
Insys_Anthem_001887175                   Insys_Anthem_001887175
Insys_Anthem_001887364                   Insys_Anthem_001887364
Insys_Anthem_001887448                   Insys_Anthem_001887448
Insys_Anthem_001887459                   Insys_Anthem_001887459
Insys_Anthem_001887692                   Insys_Anthem_001887692
Insys_Anthem_001887900                   Insys_Anthem_001887900
Insys_Anthem_001888066                   Insys_Anthem_001888066
Insys_Anthem_001888070                   Insys_Anthem_001888070
Insys_Anthem_001888172                   Insys_Anthem_001888172
Insys_Anthem_001888217                   Insys_Anthem_001888217
Insys_Anthem_001888341                   Insys_Anthem_001888341
Insys_Anthem_001888366                   Insys_Anthem_001888366
Insys_Anthem_001888441                   Insys_Anthem_001888441
Insys_Anthem_001888808                   Insys_Anthem_001888808
Insys_Anthem_001888912                   Insys_Anthem_001888912
Insys_Anthem_001889071                   Insys_Anthem_001889071
Insys_Anthem_001889072                   Insys_Anthem_001889072
Insys_Anthem_001889073                   Insys_Anthem_001889073
Insys_Anthem_001889074                   Insys_Anthem_001889074
Insys_Anthem_001889075                   Insys_Anthem_001889075
Insys_Anthem_001889076                   Insys_Anthem_001889076
Insys_Anthem_001889096                   Insys_Anthem_001889096
Insys_Anthem_001889230                   Insys_Anthem_001889230
Insys_Anthem_001889239                   Insys_Anthem_001889239
Insys_Anthem_001889264                   Insys_Anthem_001889264
Insys_Anthem_001889271                   Insys_Anthem_001889271

                                                    2208
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2210 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001889272                   Insys_Anthem_001889272
Insys_Anthem_001889273                   Insys_Anthem_001889273
Insys_Anthem_001889274                   Insys_Anthem_001889274
Insys_Anthem_001889275                   Insys_Anthem_001889275
Insys_Anthem_001889276                   Insys_Anthem_001889276
Insys_Anthem_001889319                   Insys_Anthem_001889319
Insys_Anthem_001889403                   Insys_Anthem_001889403
Insys_Anthem_001889404                   Insys_Anthem_001889404
Insys_Anthem_001889415                   Insys_Anthem_001889415
Insys_Anthem_001889416                   Insys_Anthem_001889416
Insys_Anthem_001889427                   Insys_Anthem_001889427
Insys_Anthem_001889429                   Insys_Anthem_001889429
Insys_Anthem_001889435                   Insys_Anthem_001889435
Insys_Anthem_001889479                   Insys_Anthem_001889479
Insys_Anthem_001889480                   Insys_Anthem_001889480
Insys_Anthem_001889481                   Insys_Anthem_001889481
Insys_Anthem_001889482                   Insys_Anthem_001889482
Insys_Anthem_001889483                   Insys_Anthem_001889483
Insys_Anthem_001889512                   Insys_Anthem_001889512
Insys_Anthem_001889751                   Insys_Anthem_001889751
Insys_Anthem_001889752                   Insys_Anthem_001889752
Insys_Anthem_001889753                   Insys_Anthem_001889753
Insys_Anthem_001889754                   Insys_Anthem_001889754
Insys_Anthem_001889755                   Insys_Anthem_001889755
Insys_Anthem_001889970                   Insys_Anthem_001889970
Insys_Anthem_001889975                   Insys_Anthem_001889975
Insys_Anthem_001889976                   Insys_Anthem_001889976
Insys_Anthem_001889978                   Insys_Anthem_001889978
Insys_Anthem_001889984                   Insys_Anthem_001889984
Insys_Anthem_001890033                   Insys_Anthem_001890033
Insys_Anthem_001890035                   Insys_Anthem_001890035
Insys_Anthem_001890038                   Insys_Anthem_001890038
Insys_Anthem_001890065                   Insys_Anthem_001890065
Insys_Anthem_001890066                   Insys_Anthem_001890066
Insys_Anthem_001890067                   Insys_Anthem_001890067
Insys_Anthem_001890068                   Insys_Anthem_001890068
Insys_Anthem_001890069                   Insys_Anthem_001890069
Insys_Anthem_001890070                   Insys_Anthem_001890070
Insys_Anthem_001890109                   Insys_Anthem_001890109
Insys_Anthem_001890243                   Insys_Anthem_001890243
Insys_Anthem_001890244                   Insys_Anthem_001890244
Insys_Anthem_001890245                   Insys_Anthem_001890245
Insys_Anthem_001890246                   Insys_Anthem_001890246
Insys_Anthem_001890247                   Insys_Anthem_001890247
Insys_Anthem_001890248                   Insys_Anthem_001890248
Insys_Anthem_001890252                   Insys_Anthem_001890252
Insys_Anthem_001890417                   Insys_Anthem_001890417

                                                    2209
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2211 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001890443                   Insys_Anthem_001890443
Insys_Anthem_001890444                   Insys_Anthem_001890444
Insys_Anthem_001890445                   Insys_Anthem_001890445
Insys_Anthem_001890446                   Insys_Anthem_001890446
Insys_Anthem_001890447                   Insys_Anthem_001890447
Insys_Anthem_001890448                   Insys_Anthem_001890448
Insys_Anthem_001890642                   Insys_Anthem_001890642
Insys_Anthem_001890643                   Insys_Anthem_001890643
Insys_Anthem_001890644                   Insys_Anthem_001890644
Insys_Anthem_001890645                   Insys_Anthem_001890645
Insys_Anthem_001890646                   Insys_Anthem_001890646
Insys_Anthem_001890816                   Insys_Anthem_001890816
Insys_Anthem_001890817                   Insys_Anthem_001890817
Insys_Anthem_001890818                   Insys_Anthem_001890818
Insys_Anthem_001890819                   Insys_Anthem_001890819
Insys_Anthem_001890820                   Insys_Anthem_001890820
Insys_Anthem_001890821                   Insys_Anthem_001890821
Insys_Anthem_001890984                   Insys_Anthem_001890984
Insys_Anthem_001891016                   Insys_Anthem_001891016
Insys_Anthem_001891017                   Insys_Anthem_001891017
Insys_Anthem_001891258                   Insys_Anthem_001891258
Insys_Anthem_001891259                   Insys_Anthem_001891259
Insys_Anthem_001891260                   Insys_Anthem_001891260
Insys_Anthem_001891261                   Insys_Anthem_001891261
Insys_Anthem_001891262                   Insys_Anthem_001891262
Insys_Anthem_001891263                   Insys_Anthem_001891263
Insys_Anthem_001891264                   Insys_Anthem_001891264
Insys_Anthem_001891511                   Insys_Anthem_001891511
Insys_Anthem_001891512                   Insys_Anthem_001891512
Insys_Anthem_001891513                   Insys_Anthem_001891513
Insys_Anthem_001891514                   Insys_Anthem_001891514
Insys_Anthem_001891515                   Insys_Anthem_001891515
Insys_Anthem_001891516                   Insys_Anthem_001891516
Insys_Anthem_001891685                   Insys_Anthem_001891685
Insys_Anthem_001891686                   Insys_Anthem_001891686
Insys_Anthem_001891687                   Insys_Anthem_001891687
Insys_Anthem_001891688                   Insys_Anthem_001891688
Insys_Anthem_001891689                   Insys_Anthem_001891689
Insys_Anthem_001891690                   Insys_Anthem_001891690
Insys_Anthem_001891703                   Insys_Anthem_001891703
Insys_Anthem_001891752                   Insys_Anthem_001891752
Insys_Anthem_001891912                   Insys_Anthem_001891912
Insys_Anthem_001892379                   Insys_Anthem_001892379
Insys_Anthem_001892510                   Insys_Anthem_001892510
Insys_Anthem_001892707                   Insys_Anthem_001892707
Insys_Anthem_001892783                   Insys_Anthem_001892783
Insys_Anthem_001892784                   Insys_Anthem_001892784

                                                    2210
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2212 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001892785                   Insys_Anthem_001892785
Insys_Anthem_001892786                   Insys_Anthem_001892786
Insys_Anthem_001892787                   Insys_Anthem_001892787
Insys_Anthem_001892788                   Insys_Anthem_001892788
Insys_Anthem_001892802                   Insys_Anthem_001892802
Insys_Anthem_001892851                   Insys_Anthem_001892851
Insys_Anthem_001892852                   Insys_Anthem_001892852
Insys_Anthem_001892939                   Insys_Anthem_001892939
Insys_Anthem_001893072                   Insys_Anthem_001893072
Insys_Anthem_001893073                   Insys_Anthem_001893073
Insys_Anthem_001893074                   Insys_Anthem_001893074
Insys_Anthem_001893075                   Insys_Anthem_001893075
Insys_Anthem_001893076                   Insys_Anthem_001893076
Insys_Anthem_001893253                   Insys_Anthem_001893253
Insys_Anthem_001893315                   Insys_Anthem_001893315
Insys_Anthem_001893316                   Insys_Anthem_001893316
Insys_Anthem_001893317                   Insys_Anthem_001893317
Insys_Anthem_001893318                   Insys_Anthem_001893318
Insys_Anthem_001893319                   Insys_Anthem_001893319
Insys_Anthem_001893320                   Insys_Anthem_001893320
Insys_Anthem_001893461                   Insys_Anthem_001893461
Insys_Anthem_001893466                   Insys_Anthem_001893466
Insys_Anthem_001893623                   Insys_Anthem_001893623
Insys_Anthem_001893710                   Insys_Anthem_001893710
Insys_Anthem_001894027                   Insys_Anthem_001894027
Insys_Anthem_001894284                   Insys_Anthem_001894284
Insys_Anthem_001894348                   Insys_Anthem_001894348
Insys_Anthem_001894349                   Insys_Anthem_001894349
Insys_Anthem_001894438                   Insys_Anthem_001894438
Insys_Anthem_001894548                   Insys_Anthem_001894548
Insys_Anthem_001894722                   Insys_Anthem_001894722
Insys_Anthem_001894723                   Insys_Anthem_001894723
Insys_Anthem_001894724                   Insys_Anthem_001894724
Insys_Anthem_001894940                   Insys_Anthem_001894940
Insys_Anthem_001894941                   Insys_Anthem_001894941
Insys_Anthem_001894942                   Insys_Anthem_001894942
Insys_Anthem_001894943                   Insys_Anthem_001894943
Insys_Anthem_001895057                   Insys_Anthem_001895057
Insys_Anthem_001895058                   Insys_Anthem_001895058
Insys_Anthem_001895059                   Insys_Anthem_001895059
Insys_Anthem_001895060                   Insys_Anthem_001895060
Insys_Anthem_001895296                   Insys_Anthem_001895296
Insys_Anthem_001895297                   Insys_Anthem_001895297
Insys_Anthem_001895298                   Insys_Anthem_001895298
Insys_Anthem_001895379                   Insys_Anthem_001895379
Insys_Anthem_001895384                   Insys_Anthem_001895384
Insys_Anthem_001895530                   Insys_Anthem_001895530

                                                    2211
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2213 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001895531                   Insys_Anthem_001895531
Insys_Anthem_001895532                   Insys_Anthem_001895532
Insys_Anthem_001895533                   Insys_Anthem_001895533
Insys_Anthem_001895540                   Insys_Anthem_001895540
Insys_Anthem_001895541                   Insys_Anthem_001895541
Insys_Anthem_001895664                   Insys_Anthem_001895664
Insys_Anthem_001895665                   Insys_Anthem_001895665
Insys_Anthem_001895666                   Insys_Anthem_001895666
Insys_Anthem_001895728                   Insys_Anthem_001895728
Insys_Anthem_001895808                   Insys_Anthem_001895808
Insys_Anthem_001895809                   Insys_Anthem_001895809
Insys_Anthem_001895810                   Insys_Anthem_001895810
Insys_Anthem_001895811                   Insys_Anthem_001895811
Insys_Anthem_001895973                   Insys_Anthem_001895973
Insys_Anthem_001895974                   Insys_Anthem_001895974
Insys_Anthem_001895975                   Insys_Anthem_001895975
Insys_Anthem_001895976                   Insys_Anthem_001895976
Insys_Anthem_001895977                   Insys_Anthem_001895977
Insys_Anthem_001895980                   Insys_Anthem_001895980
Insys_Anthem_001895981                   Insys_Anthem_001895981
Insys_Anthem_001895982                   Insys_Anthem_001895982
Insys_Anthem_001895983                   Insys_Anthem_001895983
Insys_Anthem_001896254                   Insys_Anthem_001896254
Insys_Anthem_001896297                   Insys_Anthem_001896297
Insys_Anthem_001896359                   Insys_Anthem_001896359
Insys_Anthem_001896360                   Insys_Anthem_001896360
Insys_Anthem_001896361                   Insys_Anthem_001896361
Insys_Anthem_001896526                   Insys_Anthem_001896526
Insys_Anthem_001896535                   Insys_Anthem_001896535
Insys_Anthem_001896536                   Insys_Anthem_001896536
Insys_Anthem_001896537                   Insys_Anthem_001896537
Insys_Anthem_001896538                   Insys_Anthem_001896538
Insys_Anthem_001896631                   Insys_Anthem_001896631
Insys_Anthem_001896632                   Insys_Anthem_001896632
Insys_Anthem_001896633                   Insys_Anthem_001896633
Insys_Anthem_001896634                   Insys_Anthem_001896634
Insys_Anthem_001896783                   Insys_Anthem_001896783
Insys_Anthem_001896784                   Insys_Anthem_001896784
Insys_Anthem_001896785                   Insys_Anthem_001896785
Insys_Anthem_001896786                   Insys_Anthem_001896786
Insys_Anthem_001896787                   Insys_Anthem_001896787
Insys_Anthem_001896906                   Insys_Anthem_001896906
Insys_Anthem_001896907                   Insys_Anthem_001896907
Insys_Anthem_001896908                   Insys_Anthem_001896908
Insys_Anthem_001896913                   Insys_Anthem_001896913
Insys_Anthem_001896914                   Insys_Anthem_001896914
Insys_Anthem_001896937                   Insys_Anthem_001896937

                                                    2212
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2214 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001896978                   Insys_Anthem_001896978
Insys_Anthem_001896997                   Insys_Anthem_001896997
Insys_Anthem_001897033                   Insys_Anthem_001897033
Insys_Anthem_001897463                   Insys_Anthem_001897463
Insys_Anthem_001897466                   Insys_Anthem_001897466
Insys_Anthem_001897476                   Insys_Anthem_001897476
Insys_Anthem_001897497                   Insys_Anthem_001897497
Insys_Anthem_001897498                   Insys_Anthem_001897498
Insys_Anthem_001897509                   Insys_Anthem_001897509
Insys_Anthem_001897510                   Insys_Anthem_001897510
Insys_Anthem_001897511                   Insys_Anthem_001897511
Insys_Anthem_001897696                   Insys_Anthem_001897696
Insys_Anthem_001897697                   Insys_Anthem_001897697
Insys_Anthem_001897962                   Insys_Anthem_001897962
Insys_Anthem_001897963                   Insys_Anthem_001897963
Insys_Anthem_001898045                   Insys_Anthem_001898045
Insys_Anthem_001898047                   Insys_Anthem_001898047
Insys_Anthem_001898048                   Insys_Anthem_001898048
Insys_Anthem_001898050                   Insys_Anthem_001898050
Insys_Anthem_001898051                   Insys_Anthem_001898051
Insys_Anthem_001898314                   Insys_Anthem_001898314
Insys_Anthem_001898480                   Insys_Anthem_001898480
Insys_Anthem_001898481                   Insys_Anthem_001898481
Insys_Anthem_001898484                   Insys_Anthem_001898484
Insys_Anthem_001898486                   Insys_Anthem_001898486
Insys_Anthem_001898487                   Insys_Anthem_001898487
Insys_Anthem_001898488                   Insys_Anthem_001898488
Insys_Anthem_001898491                   Insys_Anthem_001898491
Insys_Anthem_001898543                   Insys_Anthem_001898543
Insys_Anthem_001898547                   Insys_Anthem_001898547
Insys_Anthem_001898560                   Insys_Anthem_001898560
Insys_Anthem_001898607                   Insys_Anthem_001898607
Insys_Anthem_001898654                   Insys_Anthem_001898654
Insys_Anthem_001898901                   Insys_Anthem_001898901
Insys_Anthem_001898967                   Insys_Anthem_001898967
Insys_Anthem_001899084                   Insys_Anthem_001899084
Insys_Anthem_001899085                   Insys_Anthem_001899085
Insys_Anthem_001899086                   Insys_Anthem_001899086
Insys_Anthem_001899087                   Insys_Anthem_001899087
Insys_Anthem_001899260                   Insys_Anthem_001899260
Insys_Anthem_001899263                   Insys_Anthem_001899263
Insys_Anthem_001899265                   Insys_Anthem_001899265
Insys_Anthem_001899295                   Insys_Anthem_001899295
Insys_Anthem_001899296                   Insys_Anthem_001899296
Insys_Anthem_001899297                   Insys_Anthem_001899297
Insys_Anthem_001899298                   Insys_Anthem_001899298
Insys_Anthem_001899489                   Insys_Anthem_001899489

                                                    2213
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2215 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001899490                   Insys_Anthem_001899490
Insys_Anthem_001899491                   Insys_Anthem_001899491
Insys_Anthem_001899492                   Insys_Anthem_001899492
Insys_Anthem_001899659                   Insys_Anthem_001899659
Insys_Anthem_001899660                   Insys_Anthem_001899660
Insys_Anthem_001899661                   Insys_Anthem_001899661
Insys_Anthem_001899741                   Insys_Anthem_001899741
Insys_Anthem_001899795                   Insys_Anthem_001899795
Insys_Anthem_001899796                   Insys_Anthem_001899796
Insys_Anthem_001899797                   Insys_Anthem_001899797
Insys_Anthem_001899988                   Insys_Anthem_001899988
Insys_Anthem_001899990                   Insys_Anthem_001899990
Insys_Anthem_001900328                   Insys_Anthem_001900328
Insys_Anthem_001900377                   Insys_Anthem_001900377
Insys_Anthem_001900625                   Insys_Anthem_001900625
Insys_Anthem_001900760                   Insys_Anthem_001900760
Insys_Anthem_001900821                   Insys_Anthem_001900821
Insys_Anthem_001900826                   Insys_Anthem_001900826
Insys_Anthem_001901124                   Insys_Anthem_001901124
Insys_Anthem_001901487                   Insys_Anthem_001901487
Insys_Anthem_001901489                   Insys_Anthem_001901489
Insys_Anthem_001901697                   Insys_Anthem_001901697
Insys_Anthem_001901718                   Insys_Anthem_001901718
Insys_Anthem_001901724                   Insys_Anthem_001901724
Insys_Anthem_001901788                   Insys_Anthem_001901788
Insys_Anthem_001902218                   Insys_Anthem_001902218
Insys_Anthem_001902223                   Insys_Anthem_001902223
Insys_Anthem_001902423                   Insys_Anthem_001902423
Insys_Anthem_001902962                   Insys_Anthem_001902962
Insys_Anthem_001902965                   Insys_Anthem_001902965
Insys_Anthem_001902969                   Insys_Anthem_001902969
Insys_Anthem_001903130                   Insys_Anthem_001903130
Insys_Anthem_001903131                   Insys_Anthem_001903131
Insys_Anthem_001903184                   Insys_Anthem_001903184
Insys_Anthem_001903185                   Insys_Anthem_001903185
Insys_Anthem_001903186                   Insys_Anthem_001903186
Insys_Anthem_001903187                   Insys_Anthem_001903187
Insys_Anthem_001903188                   Insys_Anthem_001903188
Insys_Anthem_001903189                   Insys_Anthem_001903189
Insys_Anthem_001903190                   Insys_Anthem_001903190
Insys_Anthem_001903230                   Insys_Anthem_001903230
Insys_Anthem_001903234                   Insys_Anthem_001903234
Insys_Anthem_001903236                   Insys_Anthem_001903236
Insys_Anthem_001903289                   Insys_Anthem_001903289
Insys_Anthem_001903333                   Insys_Anthem_001903333
Insys_Anthem_001903521                   Insys_Anthem_001903521
Insys_Anthem_001903739                   Insys_Anthem_001903739

                                                    2214
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2216 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001903740                   Insys_Anthem_001903740
Insys_Anthem_001903784                   Insys_Anthem_001903784
Insys_Anthem_001903829                   Insys_Anthem_001903829
Insys_Anthem_001903917                   Insys_Anthem_001903917
Insys_Anthem_001904130                   Insys_Anthem_001904130
Insys_Anthem_001904131                   Insys_Anthem_001904131
Insys_Anthem_001904132                   Insys_Anthem_001904132
Insys_Anthem_001904133                   Insys_Anthem_001904133
Insys_Anthem_001904200                   Insys_Anthem_001904200
Insys_Anthem_001904301                   Insys_Anthem_001904301
Insys_Anthem_001904352                   Insys_Anthem_001904352
Insys_Anthem_001904698                   Insys_Anthem_001904698
Insys_Anthem_001904724                   Insys_Anthem_001904724
Insys_Anthem_001904876                   Insys_Anthem_001904876
Insys_Anthem_001904877                   Insys_Anthem_001904877
Insys_Anthem_001904908                   Insys_Anthem_001904908
Insys_Anthem_001904911                   Insys_Anthem_001904911
Insys_Anthem_001905082                   Insys_Anthem_001905082
Insys_Anthem_001905099                   Insys_Anthem_001905099
Insys_Anthem_001905110                   Insys_Anthem_001905110
Insys_Anthem_001905128                   Insys_Anthem_001905128
Insys_Anthem_001905129                   Insys_Anthem_001905129
Insys_Anthem_001905130                   Insys_Anthem_001905130
Insys_Anthem_001905131                   Insys_Anthem_001905131
Insys_Anthem_001905137                   Insys_Anthem_001905137
Insys_Anthem_001905138                   Insys_Anthem_001905138
Insys_Anthem_001905141                   Insys_Anthem_001905141
Insys_Anthem_001905143                   Insys_Anthem_001905143
Insys_Anthem_001905160                   Insys_Anthem_001905160
Insys_Anthem_001905314                   Insys_Anthem_001905314
Insys_Anthem_001905315                   Insys_Anthem_001905315
Insys_Anthem_001905562                   Insys_Anthem_001905562
Insys_Anthem_001905563                   Insys_Anthem_001905563
Insys_Anthem_001905621                   Insys_Anthem_001905621
Insys_Anthem_001905649                   Insys_Anthem_001905649
Insys_Anthem_001905737                   Insys_Anthem_001905737
Insys_Anthem_001905915                   Insys_Anthem_001905915
Insys_Anthem_001905916                   Insys_Anthem_001905916
Insys_Anthem_001905952                   Insys_Anthem_001905952
Insys_Anthem_001905972                   Insys_Anthem_001905972
Insys_Anthem_001905975                   Insys_Anthem_001905975
Insys_Anthem_001905988                   Insys_Anthem_001905988
Insys_Anthem_001906452                   Insys_Anthem_001906452
Insys_Anthem_001906467                   Insys_Anthem_001906467
Insys_Anthem_001906603                   Insys_Anthem_001906603
Insys_Anthem_001906628                   Insys_Anthem_001906628
Insys_Anthem_001906698                   Insys_Anthem_001906698

                                                    2215
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2217 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001906699                   Insys_Anthem_001906699
Insys_Anthem_001906949                   Insys_Anthem_001906949
Insys_Anthem_001907132                   Insys_Anthem_001907132
Insys_Anthem_001907158                   Insys_Anthem_001907158
Insys_Anthem_001907272                   Insys_Anthem_001907272
Insys_Anthem_001907279                   Insys_Anthem_001907279
Insys_Anthem_001907281                   Insys_Anthem_001907281
Insys_Anthem_001907283                   Insys_Anthem_001907283
Insys_Anthem_001907307                   Insys_Anthem_001907307
Insys_Anthem_001907317                   Insys_Anthem_001907317
Insys_Anthem_001907323                   Insys_Anthem_001907323
Insys_Anthem_001907332                   Insys_Anthem_001907332
Insys_Anthem_001907425                   Insys_Anthem_001907425
Insys_Anthem_001907553                   Insys_Anthem_001907553
Insys_Anthem_001907566                   Insys_Anthem_001907566
Insys_Anthem_001907580                   Insys_Anthem_001907580
Insys_Anthem_001907766                   Insys_Anthem_001907766
Insys_Anthem_001907909                   Insys_Anthem_001907909
Insys_Anthem_001908231                   Insys_Anthem_001908231
Insys_Anthem_001908409                   Insys_Anthem_001908409
Insys_Anthem_001908540                   Insys_Anthem_001908540
Insys_Anthem_001908579                   Insys_Anthem_001908579
Insys_Anthem_001908609                   Insys_Anthem_001908609
Insys_Anthem_001908680                   Insys_Anthem_001908680
Insys_Anthem_001908704                   Insys_Anthem_001908704
Insys_Anthem_001908730                   Insys_Anthem_001908730
Insys_Anthem_001908754                   Insys_Anthem_001908754
Insys_Anthem_001908773                   Insys_Anthem_001908773
Insys_Anthem_001908813                   Insys_Anthem_001908813
Insys_Anthem_001908815                   Insys_Anthem_001908815
Insys_Anthem_001908876                   Insys_Anthem_001908876
Insys_Anthem_001908904                   Insys_Anthem_001908904
Insys_Anthem_001908925                   Insys_Anthem_001908925
Insys_Anthem_001908927                   Insys_Anthem_001908927
Insys_Anthem_001908955                   Insys_Anthem_001908955
Insys_Anthem_001909206                   Insys_Anthem_001909206
Insys_Anthem_001909208                   Insys_Anthem_001909208
Insys_Anthem_001909309                   Insys_Anthem_001909309
Insys_Anthem_001909431                   Insys_Anthem_001909431
Insys_Anthem_001909433                   Insys_Anthem_001909433
Insys_Anthem_001909434                   Insys_Anthem_001909434
Insys_Anthem_001909471                   Insys_Anthem_001909471
Insys_Anthem_001909472                   Insys_Anthem_001909472
Insys_Anthem_001909614                   Insys_Anthem_001909614
Insys_Anthem_001909632                   Insys_Anthem_001909632
Insys_Anthem_001909646                   Insys_Anthem_001909646
Insys_Anthem_001909647                   Insys_Anthem_001909647

                                                    2216
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2218 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001909832                   Insys_Anthem_001909832
Insys_Anthem_001909833                   Insys_Anthem_001909833
Insys_Anthem_001910007                   Insys_Anthem_001910007
Insys_Anthem_001910008                   Insys_Anthem_001910008
Insys_Anthem_001910090                   Insys_Anthem_001910090
Insys_Anthem_001910116                   Insys_Anthem_001910116
Insys_Anthem_001910117                   Insys_Anthem_001910117
Insys_Anthem_001910236                   Insys_Anthem_001910236
Insys_Anthem_001910237                   Insys_Anthem_001910237
Insys_Anthem_001910238                   Insys_Anthem_001910238
Insys_Anthem_001910240                   Insys_Anthem_001910240
Insys_Anthem_001910241                   Insys_Anthem_001910241
Insys_Anthem_001910267                   Insys_Anthem_001910267
Insys_Anthem_001910268                   Insys_Anthem_001910268
Insys_Anthem_001910368                   Insys_Anthem_001910368
Insys_Anthem_001910376                   Insys_Anthem_001910376
Insys_Anthem_001910391                   Insys_Anthem_001910391
Insys_Anthem_001910392                   Insys_Anthem_001910392
Insys_Anthem_001910536                   Insys_Anthem_001910536
Insys_Anthem_001910537                   Insys_Anthem_001910537
Insys_Anthem_001910552                   Insys_Anthem_001910552
Insys_Anthem_001910553                   Insys_Anthem_001910553
Insys_Anthem_001910570                   Insys_Anthem_001910570
Insys_Anthem_001910572                   Insys_Anthem_001910572
Insys_Anthem_001910644                   Insys_Anthem_001910644
Insys_Anthem_001910690                   Insys_Anthem_001910690
Insys_Anthem_001910691                   Insys_Anthem_001910691
Insys_Anthem_001910785                   Insys_Anthem_001910785
Insys_Anthem_001910786                   Insys_Anthem_001910786
Insys_Anthem_001910858                   Insys_Anthem_001910858
Insys_Anthem_001910859                   Insys_Anthem_001910859
Insys_Anthem_001910860                   Insys_Anthem_001910860
Insys_Anthem_001910906                   Insys_Anthem_001910906
Insys_Anthem_001910907                   Insys_Anthem_001910907
Insys_Anthem_001911020                   Insys_Anthem_001911020
Insys_Anthem_001911021                   Insys_Anthem_001911021
Insys_Anthem_001911130                   Insys_Anthem_001911130
Insys_Anthem_001911131                   Insys_Anthem_001911131
Insys_Anthem_001911182                   Insys_Anthem_001911182
Insys_Anthem_001911269                   Insys_Anthem_001911269
Insys_Anthem_001911287                   Insys_Anthem_001911287
Insys_Anthem_001911288                   Insys_Anthem_001911288
Insys_Anthem_001911398                   Insys_Anthem_001911398
Insys_Anthem_001911408                   Insys_Anthem_001911408
Insys_Anthem_001911417                   Insys_Anthem_001911417
Insys_Anthem_001911610                   Insys_Anthem_001911610
Insys_Anthem_001911611                   Insys_Anthem_001911611

                                                    2217
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2219 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001911785                   Insys_Anthem_001911785
Insys_Anthem_001911802                   Insys_Anthem_001911802
Insys_Anthem_001911841                   Insys_Anthem_001911841
Insys_Anthem_001911916                   Insys_Anthem_001911916
Insys_Anthem_001911918                   Insys_Anthem_001911918
Insys_Anthem_001911919                   Insys_Anthem_001911919
Insys_Anthem_001911952                   Insys_Anthem_001911952
Insys_Anthem_001911984                   Insys_Anthem_001911984
Insys_Anthem_001911985                   Insys_Anthem_001911985
Insys_Anthem_001912039                   Insys_Anthem_001912039
Insys_Anthem_001912209                   Insys_Anthem_001912209
Insys_Anthem_001912305                   Insys_Anthem_001912305
Insys_Anthem_001912429                   Insys_Anthem_001912429
Insys_Anthem_001912430                   Insys_Anthem_001912430
Insys_Anthem_001912494                   Insys_Anthem_001912494
Insys_Anthem_001912495                   Insys_Anthem_001912495
Insys_Anthem_001912571                   Insys_Anthem_001912571
Insys_Anthem_001912575                   Insys_Anthem_001912575
Insys_Anthem_001912679                   Insys_Anthem_001912679
Insys_Anthem_001912680                   Insys_Anthem_001912680
Insys_Anthem_001912842                   Insys_Anthem_001912842
Insys_Anthem_001912843                   Insys_Anthem_001912843
Insys_Anthem_001912898                   Insys_Anthem_001912898
Insys_Anthem_001912909                   Insys_Anthem_001912909
Insys_Anthem_001913024                   Insys_Anthem_001913024
Insys_Anthem_001913025                   Insys_Anthem_001913025
Insys_Anthem_001913108                   Insys_Anthem_001913108
Insys_Anthem_001913109                   Insys_Anthem_001913109
Insys_Anthem_001913114                   Insys_Anthem_001913114
Insys_Anthem_001913115                   Insys_Anthem_001913115
Insys_Anthem_001913211                   Insys_Anthem_001913211
Insys_Anthem_001913212                   Insys_Anthem_001913212
Insys_Anthem_001913295                   Insys_Anthem_001913295
Insys_Anthem_001913296                   Insys_Anthem_001913296
Insys_Anthem_001913357                   Insys_Anthem_001913357
Insys_Anthem_001913444                   Insys_Anthem_001913444
Insys_Anthem_001913561                   Insys_Anthem_001913561
Insys_Anthem_001913563                   Insys_Anthem_001913563
Insys_Anthem_001913781                   Insys_Anthem_001913781
Insys_Anthem_001913783                   Insys_Anthem_001913783
Insys_Anthem_001913786                   Insys_Anthem_001913786
Insys_Anthem_001913829                   Insys_Anthem_001913829
Insys_Anthem_001913830                   Insys_Anthem_001913830
Insys_Anthem_001913847                   Insys_Anthem_001913847
Insys_Anthem_001913980                   Insys_Anthem_001913980
Insys_Anthem_001914324                   Insys_Anthem_001914324
Insys_Anthem_001914428                   Insys_Anthem_001914428

                                                    2218
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2220 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001914505                   Insys_Anthem_001914505
Insys_Anthem_001914507                   Insys_Anthem_001914507
Insys_Anthem_001914510                   Insys_Anthem_001914510
Insys_Anthem_001914579                   Insys_Anthem_001914579
Insys_Anthem_001914580                   Insys_Anthem_001914580
Insys_Anthem_001914581                   Insys_Anthem_001914581
Insys_Anthem_001914810                   Insys_Anthem_001914810
Insys_Anthem_001914816                   Insys_Anthem_001914816
Insys_Anthem_001914877                   Insys_Anthem_001914877
Insys_Anthem_001914945                   Insys_Anthem_001914945
Insys_Anthem_001915020                   Insys_Anthem_001915020
Insys_Anthem_001915055                   Insys_Anthem_001915055
Insys_Anthem_001915077                   Insys_Anthem_001915077
Insys_Anthem_001915338                   Insys_Anthem_001915338
Insys_Anthem_001915339                   Insys_Anthem_001915339
Insys_Anthem_001915350                   Insys_Anthem_001915350
Insys_Anthem_001915352                   Insys_Anthem_001915352
Insys_Anthem_001915358                   Insys_Anthem_001915358
Insys_Anthem_001915428                   Insys_Anthem_001915428
Insys_Anthem_001915491                   Insys_Anthem_001915491
Insys_Anthem_001915496                   Insys_Anthem_001915496
Insys_Anthem_001915525                   Insys_Anthem_001915525
Insys_Anthem_001915527                   Insys_Anthem_001915527
Insys_Anthem_001915535                   Insys_Anthem_001915535
Insys_Anthem_001915555                   Insys_Anthem_001915555
Insys_Anthem_001915617                   Insys_Anthem_001915617
Insys_Anthem_001915618                   Insys_Anthem_001915618
Insys_Anthem_001915696                   Insys_Anthem_001915696
Insys_Anthem_001915871                   Insys_Anthem_001915871
Insys_Anthem_001915947                   Insys_Anthem_001915947
Insys_Anthem_001916020                   Insys_Anthem_001916020
Insys_Anthem_001916270                   Insys_Anthem_001916270
Insys_Anthem_001916330                   Insys_Anthem_001916330
Insys_Anthem_001916417                   Insys_Anthem_001916417
Insys_Anthem_001916423                   Insys_Anthem_001916423
Insys_Anthem_001916468                   Insys_Anthem_001916468
Insys_Anthem_001916469                   Insys_Anthem_001916469
Insys_Anthem_001916758                   Insys_Anthem_001916758
Insys_Anthem_001916760                   Insys_Anthem_001916760
Insys_Anthem_001916768                   Insys_Anthem_001916768
Insys_Anthem_001917022                   Insys_Anthem_001917022
Insys_Anthem_001917202                   Insys_Anthem_001917202
Insys_Anthem_001917234                   Insys_Anthem_001917234
Insys_Anthem_001917264                   Insys_Anthem_001917264
Insys_Anthem_001917525                   Insys_Anthem_001917525
Insys_Anthem_001917557                   Insys_Anthem_001917557
Insys_Anthem_001917588                   Insys_Anthem_001917588

                                                    2219
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2221 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001917700                   Insys_Anthem_001917700
Insys_Anthem_001917702                   Insys_Anthem_001917702
Insys_Anthem_001917703                   Insys_Anthem_001917703
Insys_Anthem_001917914                   Insys_Anthem_001917914
Insys_Anthem_001917988                   Insys_Anthem_001917988
Insys_Anthem_001917993                   Insys_Anthem_001917993
Insys_Anthem_001918045                   Insys_Anthem_001918045
Insys_Anthem_001918096                   Insys_Anthem_001918096
Insys_Anthem_001918102                   Insys_Anthem_001918102
Insys_Anthem_001918104                   Insys_Anthem_001918104
Insys_Anthem_001918111                   Insys_Anthem_001918111
Insys_Anthem_001918118                   Insys_Anthem_001918118
Insys_Anthem_001918119                   Insys_Anthem_001918119
Insys_Anthem_001918120                   Insys_Anthem_001918120
Insys_Anthem_001918136                   Insys_Anthem_001918136
Insys_Anthem_001918137                   Insys_Anthem_001918137
Insys_Anthem_001918142                   Insys_Anthem_001918142
Insys_Anthem_001918143                   Insys_Anthem_001918143
Insys_Anthem_001918144                   Insys_Anthem_001918144
Insys_Anthem_001918145                   Insys_Anthem_001918145
Insys_Anthem_001918365                   Insys_Anthem_001918365
Insys_Anthem_001918395                   Insys_Anthem_001918395
Insys_Anthem_001918396                   Insys_Anthem_001918396
Insys_Anthem_001918397                   Insys_Anthem_001918397
Insys_Anthem_001918410                   Insys_Anthem_001918410
Insys_Anthem_001918422                   Insys_Anthem_001918422
Insys_Anthem_001918423                   Insys_Anthem_001918423
Insys_Anthem_001918424                   Insys_Anthem_001918424
Insys_Anthem_001918428                   Insys_Anthem_001918428
Insys_Anthem_001918637                   Insys_Anthem_001918637
Insys_Anthem_001918639                   Insys_Anthem_001918639
Insys_Anthem_001918641                   Insys_Anthem_001918641
Insys_Anthem_001918773                   Insys_Anthem_001918773
Insys_Anthem_001918867                   Insys_Anthem_001918867
Insys_Anthem_001919096                   Insys_Anthem_001919096
Insys_Anthem_001919203                   Insys_Anthem_001919203
Insys_Anthem_001919290                   Insys_Anthem_001919290
Insys_Anthem_001919315                   Insys_Anthem_001919315
Insys_Anthem_001919317                   Insys_Anthem_001919317
Insys_Anthem_001919485                   Insys_Anthem_001919485
Insys_Anthem_001919494                   Insys_Anthem_001919494
Insys_Anthem_001919502                   Insys_Anthem_001919502
Insys_Anthem_001919504                   Insys_Anthem_001919504
Insys_Anthem_001919580                   Insys_Anthem_001919580
Insys_Anthem_001919625                   Insys_Anthem_001919625
Insys_Anthem_001919629                   Insys_Anthem_001919629
Insys_Anthem_001919630                   Insys_Anthem_001919630

                                                    2220
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2222 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001919631                   Insys_Anthem_001919631
Insys_Anthem_001919633                   Insys_Anthem_001919633
Insys_Anthem_001919634                   Insys_Anthem_001919634
Insys_Anthem_001919635                   Insys_Anthem_001919635
Insys_Anthem_001919713                   Insys_Anthem_001919713
Insys_Anthem_001919743                   Insys_Anthem_001919743
Insys_Anthem_001919744                   Insys_Anthem_001919744
Insys_Anthem_001919746                   Insys_Anthem_001919746
Insys_Anthem_001919747                   Insys_Anthem_001919747
Insys_Anthem_001919884                   Insys_Anthem_001919884
Insys_Anthem_001919888                   Insys_Anthem_001919888
Insys_Anthem_001919893                   Insys_Anthem_001919893
Insys_Anthem_001919895                   Insys_Anthem_001919895
Insys_Anthem_001919896                   Insys_Anthem_001919896
Insys_Anthem_001919897                   Insys_Anthem_001919897
Insys_Anthem_001919898                   Insys_Anthem_001919898
Insys_Anthem_001919899                   Insys_Anthem_001919899
Insys_Anthem_001919901                   Insys_Anthem_001919901
Insys_Anthem_001919902                   Insys_Anthem_001919902
Insys_Anthem_001919905                   Insys_Anthem_001919905
Insys_Anthem_001919906                   Insys_Anthem_001919906
Insys_Anthem_001919911                   Insys_Anthem_001919911
Insys_Anthem_001919912                   Insys_Anthem_001919912
Insys_Anthem_001919924                   Insys_Anthem_001919924
Insys_Anthem_001919926                   Insys_Anthem_001919926
Insys_Anthem_001919927                   Insys_Anthem_001919927
Insys_Anthem_001919929                   Insys_Anthem_001919929
Insys_Anthem_001919940                   Insys_Anthem_001919940
Insys_Anthem_001919941                   Insys_Anthem_001919941
Insys_Anthem_001919946                   Insys_Anthem_001919946
Insys_Anthem_001920124                   Insys_Anthem_001920124
Insys_Anthem_001920263                   Insys_Anthem_001920263
Insys_Anthem_001920271                   Insys_Anthem_001920271
Insys_Anthem_001920272                   Insys_Anthem_001920272
Insys_Anthem_001920275                   Insys_Anthem_001920275
Insys_Anthem_001920276                   Insys_Anthem_001920276
Insys_Anthem_001920288                   Insys_Anthem_001920288
Insys_Anthem_001920324                   Insys_Anthem_001920324
Insys_Anthem_001920397                   Insys_Anthem_001920397
Insys_Anthem_001920398                   Insys_Anthem_001920398
Insys_Anthem_001920401                   Insys_Anthem_001920401
Insys_Anthem_001920404                   Insys_Anthem_001920404
Insys_Anthem_001920405                   Insys_Anthem_001920405
Insys_Anthem_001920409                   Insys_Anthem_001920409
Insys_Anthem_001920410                   Insys_Anthem_001920410
Insys_Anthem_001920413                   Insys_Anthem_001920413
Insys_Anthem_001920416                   Insys_Anthem_001920416

                                                    2221
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2223 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001920423                   Insys_Anthem_001920423
Insys_Anthem_001920424                   Insys_Anthem_001920424
Insys_Anthem_001920426                   Insys_Anthem_001920426
Insys_Anthem_001920428                   Insys_Anthem_001920428
Insys_Anthem_001920429                   Insys_Anthem_001920429
Insys_Anthem_001920432                   Insys_Anthem_001920432
Insys_Anthem_001920434                   Insys_Anthem_001920434
Insys_Anthem_001920435                   Insys_Anthem_001920435
Insys_Anthem_001920436                   Insys_Anthem_001920436
Insys_Anthem_001920437                   Insys_Anthem_001920437
Insys_Anthem_001920440                   Insys_Anthem_001920440
Insys_Anthem_001920444                   Insys_Anthem_001920444
Insys_Anthem_001920449                   Insys_Anthem_001920449
Insys_Anthem_001920458                   Insys_Anthem_001920458
Insys_Anthem_001920478                   Insys_Anthem_001920478
Insys_Anthem_001920565                   Insys_Anthem_001920565
Insys_Anthem_001920567                   Insys_Anthem_001920567
Insys_Anthem_001920581                   Insys_Anthem_001920581
Insys_Anthem_001920583                   Insys_Anthem_001920583
Insys_Anthem_001920655                   Insys_Anthem_001920655
Insys_Anthem_001920656                   Insys_Anthem_001920656
Insys_Anthem_001920657                   Insys_Anthem_001920657
Insys_Anthem_001920668                   Insys_Anthem_001920668
Insys_Anthem_001920669                   Insys_Anthem_001920669
Insys_Anthem_001920693                   Insys_Anthem_001920693
Insys_Anthem_001920703                   Insys_Anthem_001920703
Insys_Anthem_001920704                   Insys_Anthem_001920704
Insys_Anthem_001920706                   Insys_Anthem_001920706
Insys_Anthem_001920708                   Insys_Anthem_001920708
Insys_Anthem_001920711                   Insys_Anthem_001920711
Insys_Anthem_001920712                   Insys_Anthem_001920712
Insys_Anthem_001920715                   Insys_Anthem_001920715
Insys_Anthem_001920765                   Insys_Anthem_001920765
Insys_Anthem_001920821                   Insys_Anthem_001920821
Insys_Anthem_001920851                   Insys_Anthem_001920851
Insys_Anthem_001920854                   Insys_Anthem_001920854
Insys_Anthem_001921076                   Insys_Anthem_001921076
Insys_Anthem_001921101                   Insys_Anthem_001921101
Insys_Anthem_001921145                   Insys_Anthem_001921145
Insys_Anthem_001921249                   Insys_Anthem_001921249
Insys_Anthem_001921331                   Insys_Anthem_001921331
Insys_Anthem_001921332                   Insys_Anthem_001921332
Insys_Anthem_001921351                   Insys_Anthem_001921351
Insys_Anthem_001921353                   Insys_Anthem_001921353
Insys_Anthem_001921359                   Insys_Anthem_001921359
Insys_Anthem_001921532                   Insys_Anthem_001921532
Insys_Anthem_001921533                   Insys_Anthem_001921533

                                                    2222
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2224 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001921534                   Insys_Anthem_001921534
Insys_Anthem_001921535                   Insys_Anthem_001921535
Insys_Anthem_001921774                   Insys_Anthem_001921774
Insys_Anthem_001921958                   Insys_Anthem_001921958
Insys_Anthem_001922026                   Insys_Anthem_001922026
Insys_Anthem_001922029                   Insys_Anthem_001922029
Insys_Anthem_001922063                   Insys_Anthem_001922063
Insys_Anthem_001922094                   Insys_Anthem_001922094
Insys_Anthem_001922101                   Insys_Anthem_001922101
Insys_Anthem_001922141                   Insys_Anthem_001922141
Insys_Anthem_001922151                   Insys_Anthem_001922151
Insys_Anthem_001922154                   Insys_Anthem_001922154
Insys_Anthem_001922221                   Insys_Anthem_001922221
Insys_Anthem_001922290                   Insys_Anthem_001922290
Insys_Anthem_001922292                   Insys_Anthem_001922292
Insys_Anthem_001922293                   Insys_Anthem_001922293
Insys_Anthem_001922312                   Insys_Anthem_001922312
Insys_Anthem_001922331                   Insys_Anthem_001922331
Insys_Anthem_001922410                   Insys_Anthem_001922410
Insys_Anthem_001922597                   Insys_Anthem_001922597
Insys_Anthem_001922603                   Insys_Anthem_001922603
Insys_Anthem_001922620                   Insys_Anthem_001922620
Insys_Anthem_001922632                   Insys_Anthem_001922632
Insys_Anthem_001922644                   Insys_Anthem_001922644
Insys_Anthem_001922822                   Insys_Anthem_001922822
Insys_Anthem_001922932                   Insys_Anthem_001922932
Insys_Anthem_001923057                   Insys_Anthem_001923057
Insys_Anthem_001923060                   Insys_Anthem_001923060
Insys_Anthem_001923077                   Insys_Anthem_001923077
Insys_Anthem_001923078                   Insys_Anthem_001923078
Insys_Anthem_001923079                   Insys_Anthem_001923079
Insys_Anthem_001923080                   Insys_Anthem_001923080
Insys_Anthem_001923081                   Insys_Anthem_001923081
Insys_Anthem_001923097                   Insys_Anthem_001923097
Insys_Anthem_001923098                   Insys_Anthem_001923098
Insys_Anthem_001923131                   Insys_Anthem_001923131
Insys_Anthem_001923193                   Insys_Anthem_001923193
Insys_Anthem_001923200                   Insys_Anthem_001923200
Insys_Anthem_001923282                   Insys_Anthem_001923282
Insys_Anthem_001923283                   Insys_Anthem_001923283
Insys_Anthem_001923388                   Insys_Anthem_001923388
Insys_Anthem_001923404                   Insys_Anthem_001923404
Insys_Anthem_001923410                   Insys_Anthem_001923410
Insys_Anthem_001923424                   Insys_Anthem_001923424
Insys_Anthem_001923426                   Insys_Anthem_001923426
Insys_Anthem_001923441                   Insys_Anthem_001923441
Insys_Anthem_001923497                   Insys_Anthem_001923497

                                                    2223
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2225 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001923498                   Insys_Anthem_001923498
Insys_Anthem_001923511                   Insys_Anthem_001923511
Insys_Anthem_001923515                   Insys_Anthem_001923515
Insys_Anthem_001923547                   Insys_Anthem_001923547
Insys_Anthem_001923610                   Insys_Anthem_001923610
Insys_Anthem_001923613                   Insys_Anthem_001923613
Insys_Anthem_001923744                   Insys_Anthem_001923744
Insys_Anthem_001923794                   Insys_Anthem_001923794
Insys_Anthem_001923968                   Insys_Anthem_001923968
Insys_Anthem_001924007                   Insys_Anthem_001924007
Insys_Anthem_001924458                   Insys_Anthem_001924458
Insys_Anthem_001924825                   Insys_Anthem_001924825
Insys_Anthem_001924826                   Insys_Anthem_001924826
Insys_Anthem_001924995                   Insys_Anthem_001924995
Insys_Anthem_001925010                   Insys_Anthem_001925010
Insys_Anthem_001925028                   Insys_Anthem_001925028
Insys_Anthem_001925650                   Insys_Anthem_001925650
Insys_Anthem_001925727                   Insys_Anthem_001925727
Insys_Anthem_001926138                   Insys_Anthem_001926138
Insys_Anthem_001926212                   Insys_Anthem_001926212
Insys_Anthem_001926293                   Insys_Anthem_001926293
Insys_Anthem_001926456                   Insys_Anthem_001926456
Insys_Anthem_001926609                   Insys_Anthem_001926609
Insys_Anthem_001926755                   Insys_Anthem_001926755
Insys_Anthem_001926932                   Insys_Anthem_001926932
Insys_Anthem_001926933                   Insys_Anthem_001926933
Insys_Anthem_001927058                   Insys_Anthem_001927058
Insys_Anthem_001927468                   Insys_Anthem_001927468
Insys_Anthem_001927472                   Insys_Anthem_001927472
Insys_Anthem_001927723                   Insys_Anthem_001927723
Insys_Anthem_001927753                   Insys_Anthem_001927753
Insys_Anthem_001927754                   Insys_Anthem_001927754
Insys_Anthem_001927980                   Insys_Anthem_001927980
Insys_Anthem_001928116                   Insys_Anthem_001928116
Insys_Anthem_001928123                   Insys_Anthem_001928123
Insys_Anthem_001928211                   Insys_Anthem_001928211
Insys_Anthem_001928215                   Insys_Anthem_001928215
Insys_Anthem_001928325                   Insys_Anthem_001928325
Insys_Anthem_001928713                   Insys_Anthem_001928713
Insys_Anthem_001928760                   Insys_Anthem_001928760
Insys_Anthem_001928915                   Insys_Anthem_001928915
Insys_Anthem_001928919                   Insys_Anthem_001928919
Insys_Anthem_001929184                   Insys_Anthem_001929184
Insys_Anthem_001929455                   Insys_Anthem_001929455
Insys_Anthem_001929554                   Insys_Anthem_001929554
Insys_Anthem_001929660                   Insys_Anthem_001929660
Insys_Anthem_001929661                   Insys_Anthem_001929661

                                                    2224
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2226 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001929663                   Insys_Anthem_001929663
Insys_Anthem_001929703                   Insys_Anthem_001929703
Insys_Anthem_001929948                   Insys_Anthem_001929948
Insys_Anthem_001929967                   Insys_Anthem_001929967
Insys_Anthem_001929977                   Insys_Anthem_001929977
Insys_Anthem_001929987                   Insys_Anthem_001929987
Insys_Anthem_001929996                   Insys_Anthem_001929996
Insys_Anthem_001930032                   Insys_Anthem_001930032
Insys_Anthem_001930040                   Insys_Anthem_001930040
Insys_Anthem_001930091                   Insys_Anthem_001930091
Insys_Anthem_001930141                   Insys_Anthem_001930141
Insys_Anthem_001930294                   Insys_Anthem_001930294
Insys_Anthem_001930574                   Insys_Anthem_001930574
Insys_Anthem_001930614                   Insys_Anthem_001930614
Insys_Anthem_001930720                   Insys_Anthem_001930720
Insys_Anthem_001930723                   Insys_Anthem_001930723
Insys_Anthem_001930750                   Insys_Anthem_001930750
Insys_Anthem_001930752                   Insys_Anthem_001930752
Insys_Anthem_001930759                   Insys_Anthem_001930759
Insys_Anthem_001930810                   Insys_Anthem_001930810
Insys_Anthem_001930813                   Insys_Anthem_001930813
Insys_Anthem_001930823                   Insys_Anthem_001930823
Insys_Anthem_001930832                   Insys_Anthem_001930832
Insys_Anthem_001930853                   Insys_Anthem_001930853
Insys_Anthem_001930854                   Insys_Anthem_001930854
Insys_Anthem_001931036                   Insys_Anthem_001931036
Insys_Anthem_001931319                   Insys_Anthem_001931319
Insys_Anthem_001931366                   Insys_Anthem_001931366
Insys_Anthem_001931376                   Insys_Anthem_001931376
Insys_Anthem_001931454                   Insys_Anthem_001931454
Insys_Anthem_001931481                   Insys_Anthem_001931481
Insys_Anthem_001931578                   Insys_Anthem_001931578
Insys_Anthem_001931620                   Insys_Anthem_001931620
Insys_Anthem_001931711                   Insys_Anthem_001931711
Insys_Anthem_001931810                   Insys_Anthem_001931810
Insys_Anthem_001931985                   Insys_Anthem_001931985
Insys_Anthem_001931999                   Insys_Anthem_001931999
Insys_Anthem_001932061                   Insys_Anthem_001932061
Insys_Anthem_001932387                   Insys_Anthem_001932387
Insys_Anthem_001932430                   Insys_Anthem_001932430
Insys_Anthem_001932484                   Insys_Anthem_001932484
Insys_Anthem_001932489                   Insys_Anthem_001932489
Insys_Anthem_001932502                   Insys_Anthem_001932502
Insys_Anthem_001932511                   Insys_Anthem_001932511
Insys_Anthem_001932625                   Insys_Anthem_001932625
Insys_Anthem_001932693                   Insys_Anthem_001932693
Insys_Anthem_001932919                   Insys_Anthem_001932919

                                                    2225
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2227 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001932941                   Insys_Anthem_001932941
Insys_Anthem_001932951                   Insys_Anthem_001932951
Insys_Anthem_001932967                   Insys_Anthem_001932967
Insys_Anthem_001933050                   Insys_Anthem_001933050
Insys_Anthem_001933051                   Insys_Anthem_001933051
Insys_Anthem_001933056                   Insys_Anthem_001933056
Insys_Anthem_001933060                   Insys_Anthem_001933060
Insys_Anthem_001933062                   Insys_Anthem_001933062
Insys_Anthem_001933079                   Insys_Anthem_001933079
Insys_Anthem_001933228                   Insys_Anthem_001933228
Insys_Anthem_001933355                   Insys_Anthem_001933355
Insys_Anthem_001933372                   Insys_Anthem_001933372
Insys_Anthem_001933450                   Insys_Anthem_001933450
Insys_Anthem_001933523                   Insys_Anthem_001933523
Insys_Anthem_001933589                   Insys_Anthem_001933589
Insys_Anthem_001933591                   Insys_Anthem_001933591
Insys_Anthem_001933732                   Insys_Anthem_001933732
Insys_Anthem_001933750                   Insys_Anthem_001933750
Insys_Anthem_001933756                   Insys_Anthem_001933756
Insys_Anthem_001933824                   Insys_Anthem_001933824
Insys_Anthem_001933826                   Insys_Anthem_001933826
Insys_Anthem_001933894                   Insys_Anthem_001933894
Insys_Anthem_001933914                   Insys_Anthem_001933914
Insys_Anthem_001933955                   Insys_Anthem_001933955
Insys_Anthem_001933956                   Insys_Anthem_001933956
Insys_Anthem_001934281                   Insys_Anthem_001934281
Insys_Anthem_001934495                   Insys_Anthem_001934495
Insys_Anthem_001934568                   Insys_Anthem_001934568
Insys_Anthem_001934615                   Insys_Anthem_001934615
Insys_Anthem_001934720                   Insys_Anthem_001934720
Insys_Anthem_001934729                   Insys_Anthem_001934729
Insys_Anthem_001934739                   Insys_Anthem_001934739
Insys_Anthem_001934797                   Insys_Anthem_001934797
Insys_Anthem_001934875                   Insys_Anthem_001934875
Insys_Anthem_001934890                   Insys_Anthem_001934890
Insys_Anthem_001934908                   Insys_Anthem_001934908
Insys_Anthem_001935052                   Insys_Anthem_001935052
Insys_Anthem_001935056                   Insys_Anthem_001935056
Insys_Anthem_001935057                   Insys_Anthem_001935057
Insys_Anthem_001935085                   Insys_Anthem_001935085
Insys_Anthem_001935089                   Insys_Anthem_001935089
Insys_Anthem_001935090                   Insys_Anthem_001935090
Insys_Anthem_001935132                   Insys_Anthem_001935132
Insys_Anthem_001935153                   Insys_Anthem_001935153
Insys_Anthem_001935177                   Insys_Anthem_001935177
Insys_Anthem_001935181                   Insys_Anthem_001935181
Insys_Anthem_001935183                   Insys_Anthem_001935183

                                                    2226
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2228 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001935185                   Insys_Anthem_001935185
Insys_Anthem_001935188                   Insys_Anthem_001935188
Insys_Anthem_001935190                   Insys_Anthem_001935190
Insys_Anthem_001935219                   Insys_Anthem_001935219
Insys_Anthem_001935221                   Insys_Anthem_001935221
Insys_Anthem_001935224                   Insys_Anthem_001935224
Insys_Anthem_001935226                   Insys_Anthem_001935226
Insys_Anthem_001935229                   Insys_Anthem_001935229
Insys_Anthem_001935231                   Insys_Anthem_001935231
Insys_Anthem_001935250                   Insys_Anthem_001935250
Insys_Anthem_001935371                   Insys_Anthem_001935371
Insys_Anthem_001935372                   Insys_Anthem_001935372
Insys_Anthem_001935375                   Insys_Anthem_001935375
Insys_Anthem_001935396                   Insys_Anthem_001935396
Insys_Anthem_001935482                   Insys_Anthem_001935482
Insys_Anthem_001935531                   Insys_Anthem_001935531
Insys_Anthem_001935780                   Insys_Anthem_001935780
Insys_Anthem_001935801                   Insys_Anthem_001935801
Insys_Anthem_001936530                   Insys_Anthem_001936530
Insys_Anthem_001936539                   Insys_Anthem_001936539
Insys_Anthem_001936540                   Insys_Anthem_001936540
Insys_Anthem_001936567                   Insys_Anthem_001936567
Insys_Anthem_001936631                   Insys_Anthem_001936631
Insys_Anthem_001936890                   Insys_Anthem_001936890
Insys_Anthem_001936892                   Insys_Anthem_001936892
Insys_Anthem_001936958                   Insys_Anthem_001936958
Insys_Anthem_001936989                   Insys_Anthem_001936989
Insys_Anthem_001937038                   Insys_Anthem_001937038
Insys_Anthem_001937076                   Insys_Anthem_001937076
Insys_Anthem_001937103                   Insys_Anthem_001937103
Insys_Anthem_001937216                   Insys_Anthem_001937216
Insys_Anthem_001937360                   Insys_Anthem_001937360
Insys_Anthem_001937361                   Insys_Anthem_001937361
Insys_Anthem_001937364                   Insys_Anthem_001937364
Insys_Anthem_001937638                   Insys_Anthem_001937638
Insys_Anthem_001937664                   Insys_Anthem_001937664
Insys_Anthem_001937907                   Insys_Anthem_001937907
Insys_Anthem_001938093                   Insys_Anthem_001938093
Insys_Anthem_001938122                   Insys_Anthem_001938122
Insys_Anthem_001938233                   Insys_Anthem_001938233
Insys_Anthem_001938370                   Insys_Anthem_001938370
Insys_Anthem_001938521                   Insys_Anthem_001938521
Insys_Anthem_001938544                   Insys_Anthem_001938544
Insys_Anthem_001938638                   Insys_Anthem_001938638
Insys_Anthem_001938639                   Insys_Anthem_001938639
Insys_Anthem_001938684                   Insys_Anthem_001938684
Insys_Anthem_001938685                   Insys_Anthem_001938685

                                                    2227
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2229 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001938789                   Insys_Anthem_001938789
Insys_Anthem_001938790                   Insys_Anthem_001938790
Insys_Anthem_001939091                   Insys_Anthem_001939091
Insys_Anthem_001939092                   Insys_Anthem_001939092
Insys_Anthem_001939094                   Insys_Anthem_001939094
Insys_Anthem_001939200                   Insys_Anthem_001939200
Insys_Anthem_001939363                   Insys_Anthem_001939363
Insys_Anthem_001939364                   Insys_Anthem_001939364
Insys_Anthem_001939365                   Insys_Anthem_001939365
Insys_Anthem_001939366                   Insys_Anthem_001939366
Insys_Anthem_001939465                   Insys_Anthem_001939465
Insys_Anthem_001939468                   Insys_Anthem_001939468
Insys_Anthem_001939525                   Insys_Anthem_001939525
Insys_Anthem_001939532                   Insys_Anthem_001939532
Insys_Anthem_001939534                   Insys_Anthem_001939534
Insys_Anthem_001939668                   Insys_Anthem_001939668
Insys_Anthem_001939710                   Insys_Anthem_001939710
Insys_Anthem_001939712                   Insys_Anthem_001939712
Insys_Anthem_001939714                   Insys_Anthem_001939714
Insys_Anthem_001939721                   Insys_Anthem_001939721
Insys_Anthem_001939781                   Insys_Anthem_001939781
Insys_Anthem_001939885                   Insys_Anthem_001939885
Insys_Anthem_001939891                   Insys_Anthem_001939891
Insys_Anthem_001940161                   Insys_Anthem_001940161
Insys_Anthem_001940273                   Insys_Anthem_001940273
Insys_Anthem_001940417                   Insys_Anthem_001940417
Insys_Anthem_001940600                   Insys_Anthem_001940600
Insys_Anthem_001940615                   Insys_Anthem_001940615
Insys_Anthem_001940620                   Insys_Anthem_001940620
Insys_Anthem_001940639                   Insys_Anthem_001940639
Insys_Anthem_001940660                   Insys_Anthem_001940660
Insys_Anthem_001940790                   Insys_Anthem_001940790
Insys_Anthem_001940880                   Insys_Anthem_001940880
Insys_Anthem_001940883                   Insys_Anthem_001940883
Insys_Anthem_001940934                   Insys_Anthem_001940934
Insys_Anthem_001941016                   Insys_Anthem_001941016
Insys_Anthem_001941047                   Insys_Anthem_001941047
Insys_Anthem_001941085                   Insys_Anthem_001941085
Insys_Anthem_001941100                   Insys_Anthem_001941100
Insys_Anthem_001941175                   Insys_Anthem_001941175
Insys_Anthem_001941468                   Insys_Anthem_001941468
Insys_Anthem_001941515                   Insys_Anthem_001941515
Insys_Anthem_001941854                   Insys_Anthem_001941854
Insys_Anthem_001941917                   Insys_Anthem_001941917
Insys_Anthem_001942036                   Insys_Anthem_001942036
Insys_Anthem_001942505                   Insys_Anthem_001942505
Insys_Anthem_001942527                   Insys_Anthem_001942527

                                                    2228
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2230 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001942537                   Insys_Anthem_001942537
Insys_Anthem_001942558                   Insys_Anthem_001942558
Insys_Anthem_001942770                   Insys_Anthem_001942770
Insys_Anthem_001942781                   Insys_Anthem_001942781
Insys_Anthem_001942784                   Insys_Anthem_001942784
Insys_Anthem_001943092                   Insys_Anthem_001943092
Insys_Anthem_001943130                   Insys_Anthem_001943130
Insys_Anthem_001943164                   Insys_Anthem_001943164
Insys_Anthem_001943205                   Insys_Anthem_001943205
Insys_Anthem_001943214                   Insys_Anthem_001943214
Insys_Anthem_001943221                   Insys_Anthem_001943221
Insys_Anthem_001943259                   Insys_Anthem_001943259
Insys_Anthem_001943382                   Insys_Anthem_001943382
Insys_Anthem_001943427                   Insys_Anthem_001943427
Insys_Anthem_001943515                   Insys_Anthem_001943515
Insys_Anthem_001943554                   Insys_Anthem_001943554
Insys_Anthem_001943688                   Insys_Anthem_001943688
Insys_Anthem_001943887                   Insys_Anthem_001943887
Insys_Anthem_001944299                   Insys_Anthem_001944299
Insys_Anthem_001944570                   Insys_Anthem_001944570
Insys_Anthem_001944582                   Insys_Anthem_001944582
Insys_Anthem_001944729                   Insys_Anthem_001944729
Insys_Anthem_001945158                   Insys_Anthem_001945158
Insys_Anthem_001945211                   Insys_Anthem_001945211
Insys_Anthem_001945216                   Insys_Anthem_001945216
Insys_Anthem_001945228                   Insys_Anthem_001945228
Insys_Anthem_001945250                   Insys_Anthem_001945250
Insys_Anthem_001945253                   Insys_Anthem_001945253
Insys_Anthem_001945254                   Insys_Anthem_001945254
Insys_Anthem_001945275                   Insys_Anthem_001945275
Insys_Anthem_001945301                   Insys_Anthem_001945301
Insys_Anthem_001945465                   Insys_Anthem_001945465
Insys_Anthem_001945501                   Insys_Anthem_001945501
Insys_Anthem_001945524                   Insys_Anthem_001945524
Insys_Anthem_001945604                   Insys_Anthem_001945604
Insys_Anthem_001945801                   Insys_Anthem_001945801
Insys_Anthem_001945827                   Insys_Anthem_001945827
Insys_Anthem_001945908                   Insys_Anthem_001945908
Insys_Anthem_001945992                   Insys_Anthem_001945992
Insys_Anthem_001946090                   Insys_Anthem_001946090
Insys_Anthem_001946366                   Insys_Anthem_001946366
Insys_Anthem_001946604                   Insys_Anthem_001946604
Insys_Anthem_001946651                   Insys_Anthem_001946651
Insys_Anthem_001946866                   Insys_Anthem_001946866
Insys_Anthem_001946895                   Insys_Anthem_001946895
Insys_Anthem_001946900                   Insys_Anthem_001946900
Insys_Anthem_001946904                   Insys_Anthem_001946904

                                                    2229
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2231 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001946922                   Insys_Anthem_001946922
Insys_Anthem_001946942                   Insys_Anthem_001946942
Insys_Anthem_001946984                   Insys_Anthem_001946984
Insys_Anthem_001947139                   Insys_Anthem_001947139
Insys_Anthem_001947255                   Insys_Anthem_001947255
Insys_Anthem_001947312                   Insys_Anthem_001947312
Insys_Anthem_001947426                   Insys_Anthem_001947426
Insys_Anthem_001947474                   Insys_Anthem_001947474
Insys_Anthem_001947510                   Insys_Anthem_001947510
Insys_Anthem_001947532                   Insys_Anthem_001947532
Insys_Anthem_001947589                   Insys_Anthem_001947589
Insys_Anthem_001947665                   Insys_Anthem_001947665
Insys_Anthem_001947687                   Insys_Anthem_001947687
Insys_Anthem_001947739                   Insys_Anthem_001947739
Insys_Anthem_001947740                   Insys_Anthem_001947740
Insys_Anthem_001947743                   Insys_Anthem_001947743
Insys_Anthem_001947754                   Insys_Anthem_001947754
Insys_Anthem_001947792                   Insys_Anthem_001947792
Insys_Anthem_001947854                   Insys_Anthem_001947854
Insys_Anthem_001947875                   Insys_Anthem_001947875
Insys_Anthem_001947884                   Insys_Anthem_001947884
Insys_Anthem_001948189                   Insys_Anthem_001948189
Insys_Anthem_001948190                   Insys_Anthem_001948190
Insys_Anthem_001948390                   Insys_Anthem_001948390
Insys_Anthem_001948452                   Insys_Anthem_001948452
Insys_Anthem_001948454                   Insys_Anthem_001948454
Insys_Anthem_001948461                   Insys_Anthem_001948461
Insys_Anthem_001948467                   Insys_Anthem_001948467
Insys_Anthem_001948889                   Insys_Anthem_001948889
Insys_Anthem_001948905                   Insys_Anthem_001948905
Insys_Anthem_001949042                   Insys_Anthem_001949042
Insys_Anthem_001949202                   Insys_Anthem_001949202
Insys_Anthem_001949266                   Insys_Anthem_001949266
Insys_Anthem_001949275                   Insys_Anthem_001949275
Insys_Anthem_001949619                   Insys_Anthem_001949619
Insys_Anthem_001949748                   Insys_Anthem_001949748
Insys_Anthem_001949749                   Insys_Anthem_001949749
Insys_Anthem_001949924                   Insys_Anthem_001949924
Insys_Anthem_001949992                   Insys_Anthem_001949992
Insys_Anthem_001950058                   Insys_Anthem_001950058
Insys_Anthem_001950077                   Insys_Anthem_001950077
Insys_Anthem_001950156                   Insys_Anthem_001950156
Insys_Anthem_001950415                   Insys_Anthem_001950415
Insys_Anthem_001950524                   Insys_Anthem_001950524
Insys_Anthem_001950563                   Insys_Anthem_001950563
Insys_Anthem_001950825                   Insys_Anthem_001950825
Insys_Anthem_001950950                   Insys_Anthem_001950950

                                                    2230
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2232 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001951140                   Insys_Anthem_001951140
Insys_Anthem_001951246                   Insys_Anthem_001951246
Insys_Anthem_001951334                   Insys_Anthem_001951334
Insys_Anthem_001951497                   Insys_Anthem_001951497
Insys_Anthem_001951499                   Insys_Anthem_001951499
Insys_Anthem_001951580                   Insys_Anthem_001951580
Insys_Anthem_001951602                   Insys_Anthem_001951602
Insys_Anthem_001951618                   Insys_Anthem_001951618
Insys_Anthem_001951619                   Insys_Anthem_001951619
Insys_Anthem_001951722                   Insys_Anthem_001951722
Insys_Anthem_001951783                   Insys_Anthem_001951783
Insys_Anthem_001951786                   Insys_Anthem_001951786
Insys_Anthem_001951789                   Insys_Anthem_001951789
Insys_Anthem_001951790                   Insys_Anthem_001951790
Insys_Anthem_001951791                   Insys_Anthem_001951791
Insys_Anthem_001951792                   Insys_Anthem_001951792
Insys_Anthem_001951971                   Insys_Anthem_001951971
Insys_Anthem_001952143                   Insys_Anthem_001952143
Insys_Anthem_001952148                   Insys_Anthem_001952148
Insys_Anthem_001952157                   Insys_Anthem_001952157
Insys_Anthem_001952242                   Insys_Anthem_001952242
Insys_Anthem_001952516                   Insys_Anthem_001952516
Insys_Anthem_001952522                   Insys_Anthem_001952522
Insys_Anthem_001952613                   Insys_Anthem_001952613
Insys_Anthem_001952617                   Insys_Anthem_001952617
Insys_Anthem_001952853                   Insys_Anthem_001952853
Insys_Anthem_001952936                   Insys_Anthem_001952936
Insys_Anthem_001952980                   Insys_Anthem_001952980
Insys_Anthem_001952994                   Insys_Anthem_001952994
Insys_Anthem_001952998                   Insys_Anthem_001952998
Insys_Anthem_001953040                   Insys_Anthem_001953040
Insys_Anthem_001953080                   Insys_Anthem_001953080
Insys_Anthem_001953126                   Insys_Anthem_001953126
Insys_Anthem_001953128                   Insys_Anthem_001953128
Insys_Anthem_001953130                   Insys_Anthem_001953130
Insys_Anthem_001953177                   Insys_Anthem_001953177
Insys_Anthem_001953251                   Insys_Anthem_001953251
Insys_Anthem_001953277                   Insys_Anthem_001953277
Insys_Anthem_001953353                   Insys_Anthem_001953353
Insys_Anthem_001953383                   Insys_Anthem_001953383
Insys_Anthem_001953387                   Insys_Anthem_001953387
Insys_Anthem_001953390                   Insys_Anthem_001953390
Insys_Anthem_001953405                   Insys_Anthem_001953405
Insys_Anthem_001953415                   Insys_Anthem_001953415
Insys_Anthem_001953416                   Insys_Anthem_001953416
Insys_Anthem_001953440                   Insys_Anthem_001953440
Insys_Anthem_001953480                   Insys_Anthem_001953480

                                                    2231
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2233 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001953558                   Insys_Anthem_001953558
Insys_Anthem_001953584                   Insys_Anthem_001953584
Insys_Anthem_001953659                   Insys_Anthem_001953659
Insys_Anthem_001953712                   Insys_Anthem_001953712
Insys_Anthem_001953789                   Insys_Anthem_001953789
Insys_Anthem_001953846                   Insys_Anthem_001953846
Insys_Anthem_001953858                   Insys_Anthem_001953858
Insys_Anthem_001953896                   Insys_Anthem_001953896
Insys_Anthem_001953990                   Insys_Anthem_001953990
Insys_Anthem_001954044                   Insys_Anthem_001954044
Insys_Anthem_001954089                   Insys_Anthem_001954089
Insys_Anthem_001954167                   Insys_Anthem_001954167
Insys_Anthem_001954171                   Insys_Anthem_001954171
Insys_Anthem_001954206                   Insys_Anthem_001954206
Insys_Anthem_001954219                   Insys_Anthem_001954219
Insys_Anthem_001954225                   Insys_Anthem_001954225
Insys_Anthem_001954235                   Insys_Anthem_001954235
Insys_Anthem_001954236                   Insys_Anthem_001954236
Insys_Anthem_001954275                   Insys_Anthem_001954275
Insys_Anthem_001954342                   Insys_Anthem_001954342
Insys_Anthem_001954343                   Insys_Anthem_001954343
Insys_Anthem_001954344                   Insys_Anthem_001954344
Insys_Anthem_001954345                   Insys_Anthem_001954345
Insys_Anthem_001954346                   Insys_Anthem_001954346
Insys_Anthem_001954347                   Insys_Anthem_001954347
Insys_Anthem_001954349                   Insys_Anthem_001954349
Insys_Anthem_001954353                   Insys_Anthem_001954353
Insys_Anthem_001954354                   Insys_Anthem_001954354
Insys_Anthem_001954355                   Insys_Anthem_001954355
Insys_Anthem_001954356                   Insys_Anthem_001954356
Insys_Anthem_001954357                   Insys_Anthem_001954357
Insys_Anthem_001954358                   Insys_Anthem_001954358
Insys_Anthem_001954360                   Insys_Anthem_001954360
Insys_Anthem_001954791                   Insys_Anthem_001954791
Insys_Anthem_001954799                   Insys_Anthem_001954799
Insys_Anthem_001954800                   Insys_Anthem_001954800
Insys_Anthem_001954807                   Insys_Anthem_001954807
Insys_Anthem_001954814                   Insys_Anthem_001954814
Insys_Anthem_001954815                   Insys_Anthem_001954815
Insys_Anthem_001954822                   Insys_Anthem_001954822
Insys_Anthem_001954875                   Insys_Anthem_001954875
Insys_Anthem_001954896                   Insys_Anthem_001954896
Insys_Anthem_001954902                   Insys_Anthem_001954902
Insys_Anthem_001954905                   Insys_Anthem_001954905
Insys_Anthem_001954958                   Insys_Anthem_001954958
Insys_Anthem_001955003                   Insys_Anthem_001955003
Insys_Anthem_001955006                   Insys_Anthem_001955006

                                                    2232
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2234 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001955009                   Insys_Anthem_001955009
Insys_Anthem_001955013                   Insys_Anthem_001955013
Insys_Anthem_001955014                   Insys_Anthem_001955014
Insys_Anthem_001955017                   Insys_Anthem_001955017
Insys_Anthem_001955074                   Insys_Anthem_001955074
Insys_Anthem_001955077                   Insys_Anthem_001955077
Insys_Anthem_001955099                   Insys_Anthem_001955099
Insys_Anthem_001955104                   Insys_Anthem_001955104
Insys_Anthem_001955218                   Insys_Anthem_001955218
Insys_Anthem_001955376                   Insys_Anthem_001955376
Insys_Anthem_001955530                   Insys_Anthem_001955530
Insys_Anthem_001955565                   Insys_Anthem_001955565
Insys_Anthem_001955567                   Insys_Anthem_001955567
Insys_Anthem_001955573                   Insys_Anthem_001955573
Insys_Anthem_001955578                   Insys_Anthem_001955578
Insys_Anthem_001955589                   Insys_Anthem_001955589
Insys_Anthem_001955620                   Insys_Anthem_001955620
Insys_Anthem_001955651                   Insys_Anthem_001955651
Insys_Anthem_001955657                   Insys_Anthem_001955657
Insys_Anthem_001955683                   Insys_Anthem_001955683
Insys_Anthem_001955694                   Insys_Anthem_001955694
Insys_Anthem_001955711                   Insys_Anthem_001955711
Insys_Anthem_001956098                   Insys_Anthem_001956098
Insys_Anthem_001956099                   Insys_Anthem_001956099
Insys_Anthem_001956177                   Insys_Anthem_001956177
Insys_Anthem_001956397                   Insys_Anthem_001956397
Insys_Anthem_001956620                   Insys_Anthem_001956620
Insys_Anthem_001956683                   Insys_Anthem_001956683
Insys_Anthem_001956690                   Insys_Anthem_001956690
Insys_Anthem_001956784                   Insys_Anthem_001956784
Insys_Anthem_001956845                   Insys_Anthem_001956845
Insys_Anthem_001957179                   Insys_Anthem_001957179
Insys_Anthem_001957502                   Insys_Anthem_001957502
Insys_Anthem_001957599                   Insys_Anthem_001957599
Insys_Anthem_001957602                   Insys_Anthem_001957602
Insys_Anthem_001957661                   Insys_Anthem_001957661
Insys_Anthem_001957684                   Insys_Anthem_001957684
Insys_Anthem_001957893                   Insys_Anthem_001957893
Insys_Anthem_001957920                   Insys_Anthem_001957920
Insys_Anthem_001957934                   Insys_Anthem_001957934
Insys_Anthem_001957935                   Insys_Anthem_001957935
Insys_Anthem_001958137                   Insys_Anthem_001958137
Insys_Anthem_001958147                   Insys_Anthem_001958147
Insys_Anthem_001958148                   Insys_Anthem_001958148
Insys_Anthem_001958249                   Insys_Anthem_001958249
Insys_Anthem_001958302                   Insys_Anthem_001958302
Insys_Anthem_001958309                   Insys_Anthem_001958309

                                                    2233
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2235 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001958468                   Insys_Anthem_001958468
Insys_Anthem_001958475                   Insys_Anthem_001958475
Insys_Anthem_001958712                   Insys_Anthem_001958712
Insys_Anthem_001958760                   Insys_Anthem_001958760
Insys_Anthem_001958766                   Insys_Anthem_001958766
Insys_Anthem_001958849                   Insys_Anthem_001958849
Insys_Anthem_001959025                   Insys_Anthem_001959025
Insys_Anthem_001959237                   Insys_Anthem_001959237
Insys_Anthem_001959276                   Insys_Anthem_001959276
Insys_Anthem_001959443                   Insys_Anthem_001959443
Insys_Anthem_001959444                   Insys_Anthem_001959444
Insys_Anthem_001959471                   Insys_Anthem_001959471
Insys_Anthem_001959472                   Insys_Anthem_001959472
Insys_Anthem_001959477                   Insys_Anthem_001959477
Insys_Anthem_001959481                   Insys_Anthem_001959481
Insys_Anthem_001959483                   Insys_Anthem_001959483
Insys_Anthem_001959489                   Insys_Anthem_001959489
Insys_Anthem_001959506                   Insys_Anthem_001959506
Insys_Anthem_001959512                   Insys_Anthem_001959512
Insys_Anthem_001959675                   Insys_Anthem_001959675
Insys_Anthem_001959688                   Insys_Anthem_001959688
Insys_Anthem_001959709                   Insys_Anthem_001959709
Insys_Anthem_001959719                   Insys_Anthem_001959719
Insys_Anthem_001959722                   Insys_Anthem_001959722
Insys_Anthem_001959723                   Insys_Anthem_001959723
Insys_Anthem_001959724                   Insys_Anthem_001959724
Insys_Anthem_001959725                   Insys_Anthem_001959725
Insys_Anthem_001959834                   Insys_Anthem_001959834
Insys_Anthem_001959850                   Insys_Anthem_001959850
Insys_Anthem_001959873                   Insys_Anthem_001959873
Insys_Anthem_001959877                   Insys_Anthem_001959877
Insys_Anthem_001959899                   Insys_Anthem_001959899
Insys_Anthem_001959904                   Insys_Anthem_001959904
Insys_Anthem_001960043                   Insys_Anthem_001960043
Insys_Anthem_001960049                   Insys_Anthem_001960049
Insys_Anthem_001960104                   Insys_Anthem_001960104
Insys_Anthem_001960181                   Insys_Anthem_001960181
Insys_Anthem_001960193                   Insys_Anthem_001960193
Insys_Anthem_001960198                   Insys_Anthem_001960198
Insys_Anthem_001960208                   Insys_Anthem_001960208
Insys_Anthem_001960406                   Insys_Anthem_001960406
Insys_Anthem_001960445                   Insys_Anthem_001960445
Insys_Anthem_001960556                   Insys_Anthem_001960556
Insys_Anthem_001960575                   Insys_Anthem_001960575
Insys_Anthem_001960640                   Insys_Anthem_001960640
Insys_Anthem_001960656                   Insys_Anthem_001960656
Insys_Anthem_001960666                   Insys_Anthem_001960666

                                                    2234
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2236 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001960678                   Insys_Anthem_001960678
Insys_Anthem_001960680                   Insys_Anthem_001960680
Insys_Anthem_001960711                   Insys_Anthem_001960711
Insys_Anthem_001960776                   Insys_Anthem_001960776
Insys_Anthem_001960778                   Insys_Anthem_001960778
Insys_Anthem_001960862                   Insys_Anthem_001960862
Insys_Anthem_001960929                   Insys_Anthem_001960929
Insys_Anthem_001960963                   Insys_Anthem_001960963
Insys_Anthem_001961000                   Insys_Anthem_001961000
Insys_Anthem_001961068                   Insys_Anthem_001961068
Insys_Anthem_001961074                   Insys_Anthem_001961074
Insys_Anthem_001961113                   Insys_Anthem_001961113
Insys_Anthem_001961135                   Insys_Anthem_001961135
Insys_Anthem_001961190                   Insys_Anthem_001961190
Insys_Anthem_001961223                   Insys_Anthem_001961223
Insys_Anthem_001961228                   Insys_Anthem_001961228
Insys_Anthem_001961247                   Insys_Anthem_001961247
Insys_Anthem_001961294                   Insys_Anthem_001961294
Insys_Anthem_001961298                   Insys_Anthem_001961298
Insys_Anthem_001961308                   Insys_Anthem_001961308
Insys_Anthem_001961369                   Insys_Anthem_001961369
Insys_Anthem_001961438                   Insys_Anthem_001961438
Insys_Anthem_001961465                   Insys_Anthem_001961465
Insys_Anthem_001961507                   Insys_Anthem_001961507
Insys_Anthem_001961587                   Insys_Anthem_001961587
Insys_Anthem_001961607                   Insys_Anthem_001961607
Insys_Anthem_001961694                   Insys_Anthem_001961694
Insys_Anthem_001961713                   Insys_Anthem_001961713
Insys_Anthem_001961734                   Insys_Anthem_001961734
Insys_Anthem_001961745                   Insys_Anthem_001961745
Insys_Anthem_001961752                   Insys_Anthem_001961752
Insys_Anthem_001961753                   Insys_Anthem_001961753
Insys_Anthem_001961754                   Insys_Anthem_001961754
Insys_Anthem_001961755                   Insys_Anthem_001961755
Insys_Anthem_001961765                   Insys_Anthem_001961765
Insys_Anthem_001961766                   Insys_Anthem_001961766
Insys_Anthem_001961768                   Insys_Anthem_001961768
Insys_Anthem_001961787                   Insys_Anthem_001961787
Insys_Anthem_001961800                   Insys_Anthem_001961800
Insys_Anthem_001961844                   Insys_Anthem_001961844
Insys_Anthem_001961887                   Insys_Anthem_001961887
Insys_Anthem_001961906                   Insys_Anthem_001961906
Insys_Anthem_001961965                   Insys_Anthem_001961965
Insys_Anthem_001962056                   Insys_Anthem_001962056
Insys_Anthem_001962065                   Insys_Anthem_001962065
Insys_Anthem_001962142                   Insys_Anthem_001962142
Insys_Anthem_001962210                   Insys_Anthem_001962210

                                                    2235
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2237 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001962211                   Insys_Anthem_001962211
Insys_Anthem_001962216                   Insys_Anthem_001962216
Insys_Anthem_001962217                   Insys_Anthem_001962217
Insys_Anthem_001962222                   Insys_Anthem_001962222
Insys_Anthem_001962241                   Insys_Anthem_001962241
Insys_Anthem_001962291                   Insys_Anthem_001962291
Insys_Anthem_001962295                   Insys_Anthem_001962295
Insys_Anthem_001962298                   Insys_Anthem_001962298
Insys_Anthem_001962366                   Insys_Anthem_001962366
Insys_Anthem_001962379                   Insys_Anthem_001962379
Insys_Anthem_001962478                   Insys_Anthem_001962478
Insys_Anthem_001962522                   Insys_Anthem_001962522
Insys_Anthem_001962529                   Insys_Anthem_001962529
Insys_Anthem_001962547                   Insys_Anthem_001962547
Insys_Anthem_001962580                   Insys_Anthem_001962580
Insys_Anthem_001962624                   Insys_Anthem_001962624
Insys_Anthem_001962646                   Insys_Anthem_001962646
Insys_Anthem_001962717                   Insys_Anthem_001962717
Insys_Anthem_001962719                   Insys_Anthem_001962719
Insys_Anthem_001962724                   Insys_Anthem_001962724
Insys_Anthem_001962726                   Insys_Anthem_001962726
Insys_Anthem_001962731                   Insys_Anthem_001962731
Insys_Anthem_001962734                   Insys_Anthem_001962734
Insys_Anthem_001962735                   Insys_Anthem_001962735
Insys_Anthem_001962741                   Insys_Anthem_001962741
Insys_Anthem_001962756                   Insys_Anthem_001962756
Insys_Anthem_001962775                   Insys_Anthem_001962775
Insys_Anthem_001962794                   Insys_Anthem_001962794
Insys_Anthem_001962817                   Insys_Anthem_001962817
Insys_Anthem_001962847                   Insys_Anthem_001962847
Insys_Anthem_001962902                   Insys_Anthem_001962902
Insys_Anthem_001962909                   Insys_Anthem_001962909
Insys_Anthem_001963011                   Insys_Anthem_001963011
Insys_Anthem_001963046                   Insys_Anthem_001963046
Insys_Anthem_001963066                   Insys_Anthem_001963066
Insys_Anthem_001963299                   Insys_Anthem_001963299
Insys_Anthem_001963458                   Insys_Anthem_001963458
Insys_Anthem_001963559                   Insys_Anthem_001963559
Insys_Anthem_001963561                   Insys_Anthem_001963561
Insys_Anthem_001963562                   Insys_Anthem_001963562
Insys_Anthem_001963567                   Insys_Anthem_001963567
Insys_Anthem_001963577                   Insys_Anthem_001963577
Insys_Anthem_001963635                   Insys_Anthem_001963635
Insys_Anthem_001963642                   Insys_Anthem_001963642
Insys_Anthem_001963643                   Insys_Anthem_001963643
Insys_Anthem_001963645                   Insys_Anthem_001963645
Insys_Anthem_001963851                   Insys_Anthem_001963851

                                                    2236
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2238 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001963946                   Insys_Anthem_001963946
Insys_Anthem_001963948                   Insys_Anthem_001963948
Insys_Anthem_001963949                   Insys_Anthem_001963949
Insys_Anthem_001963950                   Insys_Anthem_001963950
Insys_Anthem_001963957                   Insys_Anthem_001963957
Insys_Anthem_001963959                   Insys_Anthem_001963959
Insys_Anthem_001964117                   Insys_Anthem_001964117
Insys_Anthem_001964188                   Insys_Anthem_001964188
Insys_Anthem_001964197                   Insys_Anthem_001964197
Insys_Anthem_001964286                   Insys_Anthem_001964286
Insys_Anthem_001964287                   Insys_Anthem_001964287
Insys_Anthem_001964288                   Insys_Anthem_001964288
Insys_Anthem_001964372                   Insys_Anthem_001964372
Insys_Anthem_001964460                   Insys_Anthem_001964460
Insys_Anthem_001964473                   Insys_Anthem_001964473
Insys_Anthem_001964475                   Insys_Anthem_001964475
Insys_Anthem_001964509                   Insys_Anthem_001964509
Insys_Anthem_001964510                   Insys_Anthem_001964510
Insys_Anthem_001964511                   Insys_Anthem_001964511
Insys_Anthem_001964512                   Insys_Anthem_001964512
Insys_Anthem_001964515                   Insys_Anthem_001964515
Insys_Anthem_001964519                   Insys_Anthem_001964519
Insys_Anthem_001964532                   Insys_Anthem_001964532
Insys_Anthem_001964650                   Insys_Anthem_001964650
Insys_Anthem_001964684                   Insys_Anthem_001964684
Insys_Anthem_001964810                   Insys_Anthem_001964810
Insys_Anthem_001964889                   Insys_Anthem_001964889
Insys_Anthem_001964890                   Insys_Anthem_001964890
Insys_Anthem_001964895                   Insys_Anthem_001964895
Insys_Anthem_001964896                   Insys_Anthem_001964896
Insys_Anthem_001964920                   Insys_Anthem_001964920
Insys_Anthem_001964921                   Insys_Anthem_001964921
Insys_Anthem_001964922                   Insys_Anthem_001964922
Insys_Anthem_001964923                   Insys_Anthem_001964923
Insys_Anthem_001964924                   Insys_Anthem_001964924
Insys_Anthem_001964925                   Insys_Anthem_001964925
Insys_Anthem_001964926                   Insys_Anthem_001964926
Insys_Anthem_001964927                   Insys_Anthem_001964927
Insys_Anthem_001964928                   Insys_Anthem_001964928
Insys_Anthem_001964929                   Insys_Anthem_001964929
Insys_Anthem_001964931                   Insys_Anthem_001964931
Insys_Anthem_001964932                   Insys_Anthem_001964932
Insys_Anthem_001964933                   Insys_Anthem_001964933
Insys_Anthem_001964935                   Insys_Anthem_001964935
Insys_Anthem_001964937                   Insys_Anthem_001964937
Insys_Anthem_001964944                   Insys_Anthem_001964944
Insys_Anthem_001964946                   Insys_Anthem_001964946

                                                    2237
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2239 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001964953                   Insys_Anthem_001964953
Insys_Anthem_001965050                   Insys_Anthem_001965050
Insys_Anthem_001965051                   Insys_Anthem_001965051
Insys_Anthem_001965094                   Insys_Anthem_001965094
Insys_Anthem_001965102                   Insys_Anthem_001965102
Insys_Anthem_001965104                   Insys_Anthem_001965104
Insys_Anthem_001965106                   Insys_Anthem_001965106
Insys_Anthem_001965185                   Insys_Anthem_001965185
Insys_Anthem_001965215                   Insys_Anthem_001965215
Insys_Anthem_001965217                   Insys_Anthem_001965217
Insys_Anthem_001965361                   Insys_Anthem_001965361
Insys_Anthem_001965432                   Insys_Anthem_001965432
Insys_Anthem_001965440                   Insys_Anthem_001965440
Insys_Anthem_001965915                   Insys_Anthem_001965915
Insys_Anthem_001966131                   Insys_Anthem_001966131
Insys_Anthem_001966138                   Insys_Anthem_001966138
Insys_Anthem_001966152                   Insys_Anthem_001966152
Insys_Anthem_001966217                   Insys_Anthem_001966217
Insys_Anthem_001966218                   Insys_Anthem_001966218
Insys_Anthem_001966260                   Insys_Anthem_001966260
Insys_Anthem_001966261                   Insys_Anthem_001966261
Insys_Anthem_001966262                   Insys_Anthem_001966262
Insys_Anthem_001966263                   Insys_Anthem_001966263
Insys_Anthem_001966279                   Insys_Anthem_001966279
Insys_Anthem_001966328                   Insys_Anthem_001966328
Insys_Anthem_001966329                   Insys_Anthem_001966329
Insys_Anthem_001966418                   Insys_Anthem_001966418
Insys_Anthem_001966427                   Insys_Anthem_001966427
Insys_Anthem_001966560                   Insys_Anthem_001966560
Insys_Anthem_001966703                   Insys_Anthem_001966703
Insys_Anthem_001966849                   Insys_Anthem_001966849
Insys_Anthem_001966948                   Insys_Anthem_001966948
Insys_Anthem_001967162                   Insys_Anthem_001967162
Insys_Anthem_001967163                   Insys_Anthem_001967163
Insys_Anthem_001967164                   Insys_Anthem_001967164
Insys_Anthem_001967166                   Insys_Anthem_001967166
Insys_Anthem_001967181                   Insys_Anthem_001967181
Insys_Anthem_001967245                   Insys_Anthem_001967245
Insys_Anthem_001967251                   Insys_Anthem_001967251
Insys_Anthem_001967252                   Insys_Anthem_001967252
Insys_Anthem_001967255                   Insys_Anthem_001967255
Insys_Anthem_001967257                   Insys_Anthem_001967257
Insys_Anthem_001967265                   Insys_Anthem_001967265
Insys_Anthem_001967267                   Insys_Anthem_001967267
Insys_Anthem_001967269                   Insys_Anthem_001967269
Insys_Anthem_001967393                   Insys_Anthem_001967393
Insys_Anthem_001967413                   Insys_Anthem_001967413

                                                    2238
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2240 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001967456                   Insys_Anthem_001967456
Insys_Anthem_001967457                   Insys_Anthem_001967457
Insys_Anthem_001967458                   Insys_Anthem_001967458
Insys_Anthem_001967459                   Insys_Anthem_001967459
Insys_Anthem_001967463                   Insys_Anthem_001967463
Insys_Anthem_001967527                   Insys_Anthem_001967527
Insys_Anthem_001967647                   Insys_Anthem_001967647
Insys_Anthem_001967672                   Insys_Anthem_001967672
Insys_Anthem_001967683                   Insys_Anthem_001967683
Insys_Anthem_001967691                   Insys_Anthem_001967691
Insys_Anthem_001967699                   Insys_Anthem_001967699
Insys_Anthem_001967752                   Insys_Anthem_001967752
Insys_Anthem_001967765                   Insys_Anthem_001967765
Insys_Anthem_001967893                   Insys_Anthem_001967893
Insys_Anthem_001967948                   Insys_Anthem_001967948
Insys_Anthem_001968048                   Insys_Anthem_001968048
Insys_Anthem_001968049                   Insys_Anthem_001968049
Insys_Anthem_001968050                   Insys_Anthem_001968050
Insys_Anthem_001968277                   Insys_Anthem_001968277
Insys_Anthem_001968278                   Insys_Anthem_001968278
Insys_Anthem_001968368                   Insys_Anthem_001968368
Insys_Anthem_001968371                   Insys_Anthem_001968371
Insys_Anthem_001968645                   Insys_Anthem_001968645
Insys_Anthem_001968838                   Insys_Anthem_001968838
Insys_Anthem_001968845                   Insys_Anthem_001968845
Insys_Anthem_001968846                   Insys_Anthem_001968846
Insys_Anthem_001968848                   Insys_Anthem_001968848
Insys_Anthem_001968869                   Insys_Anthem_001968869
Insys_Anthem_001968924                   Insys_Anthem_001968924
Insys_Anthem_001968967                   Insys_Anthem_001968967
Insys_Anthem_001968994                   Insys_Anthem_001968994
Insys_Anthem_001969081                   Insys_Anthem_001969081
Insys_Anthem_001969082                   Insys_Anthem_001969082
Insys_Anthem_001969137                   Insys_Anthem_001969137
Insys_Anthem_001969138                   Insys_Anthem_001969138
Insys_Anthem_001969143                   Insys_Anthem_001969143
Insys_Anthem_001969169                   Insys_Anthem_001969169
Insys_Anthem_001969229                   Insys_Anthem_001969229
Insys_Anthem_001969238                   Insys_Anthem_001969238
Insys_Anthem_001969241                   Insys_Anthem_001969241
Insys_Anthem_001969297                   Insys_Anthem_001969297
Insys_Anthem_001969487                   Insys_Anthem_001969487
Insys_Anthem_001969508                   Insys_Anthem_001969508
Insys_Anthem_001969530                   Insys_Anthem_001969530
Insys_Anthem_001969546                   Insys_Anthem_001969546
Insys_Anthem_001969603                   Insys_Anthem_001969603
Insys_Anthem_001969610                   Insys_Anthem_001969610

                                                    2239
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2241 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001969614                   Insys_Anthem_001969614
Insys_Anthem_001969636                   Insys_Anthem_001969636
Insys_Anthem_001969662                   Insys_Anthem_001969662
Insys_Anthem_001969698                   Insys_Anthem_001969698
Insys_Anthem_001969795                   Insys_Anthem_001969795
Insys_Anthem_001969837                   Insys_Anthem_001969837
Insys_Anthem_001969942                   Insys_Anthem_001969942
Insys_Anthem_001969943                   Insys_Anthem_001969943
Insys_Anthem_001969989                   Insys_Anthem_001969989
Insys_Anthem_001970013                   Insys_Anthem_001970013
Insys_Anthem_001970051                   Insys_Anthem_001970051
Insys_Anthem_001970052                   Insys_Anthem_001970052
Insys_Anthem_001970054                   Insys_Anthem_001970054
Insys_Anthem_001970086                   Insys_Anthem_001970086
Insys_Anthem_001970102                   Insys_Anthem_001970102
Insys_Anthem_001970232                   Insys_Anthem_001970232
Insys_Anthem_001970257                   Insys_Anthem_001970257
Insys_Anthem_001970284                   Insys_Anthem_001970284
Insys_Anthem_001970607                   Insys_Anthem_001970607
Insys_Anthem_001970617                   Insys_Anthem_001970617
Insys_Anthem_001970623                   Insys_Anthem_001970623
Insys_Anthem_001970654                   Insys_Anthem_001970654
Insys_Anthem_001970668                   Insys_Anthem_001970668
Insys_Anthem_001970731                   Insys_Anthem_001970731
Insys_Anthem_001970785                   Insys_Anthem_001970785
Insys_Anthem_001970801                   Insys_Anthem_001970801
Insys_Anthem_001970802                   Insys_Anthem_001970802
Insys_Anthem_001970876                   Insys_Anthem_001970876
Insys_Anthem_001970904                   Insys_Anthem_001970904
Insys_Anthem_001970919                   Insys_Anthem_001970919
Insys_Anthem_001971043                   Insys_Anthem_001971043
Insys_Anthem_001971048                   Insys_Anthem_001971048
Insys_Anthem_001971108                   Insys_Anthem_001971108
Insys_Anthem_001971111                   Insys_Anthem_001971111
Insys_Anthem_001971203                   Insys_Anthem_001971203
Insys_Anthem_001971232                   Insys_Anthem_001971232
Insys_Anthem_001971246                   Insys_Anthem_001971246
Insys_Anthem_001971350                   Insys_Anthem_001971350
Insys_Anthem_001971357                   Insys_Anthem_001971357
Insys_Anthem_001971492                   Insys_Anthem_001971492
Insys_Anthem_001971580                   Insys_Anthem_001971580
Insys_Anthem_001971581                   Insys_Anthem_001971581
Insys_Anthem_001971700                   Insys_Anthem_001971700
Insys_Anthem_001971741                   Insys_Anthem_001971741
Insys_Anthem_001971839                   Insys_Anthem_001971839
Insys_Anthem_001971916                   Insys_Anthem_001971916
Insys_Anthem_001972004                   Insys_Anthem_001972004

                                                    2240
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2242 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001972017                   Insys_Anthem_001972017
Insys_Anthem_001972040                   Insys_Anthem_001972040
Insys_Anthem_001972045                   Insys_Anthem_001972045
Insys_Anthem_001972046                   Insys_Anthem_001972046
Insys_Anthem_001972057                   Insys_Anthem_001972057
Insys_Anthem_001972064                   Insys_Anthem_001972064
Insys_Anthem_001972068                   Insys_Anthem_001972068
Insys_Anthem_001972071                   Insys_Anthem_001972071
Insys_Anthem_001972072                   Insys_Anthem_001972072
Insys_Anthem_001972073                   Insys_Anthem_001972073
Insys_Anthem_001972074                   Insys_Anthem_001972074
Insys_Anthem_001972075                   Insys_Anthem_001972075
Insys_Anthem_001972077                   Insys_Anthem_001972077
Insys_Anthem_001972118                   Insys_Anthem_001972118
Insys_Anthem_001972181                   Insys_Anthem_001972181
Insys_Anthem_001972266                   Insys_Anthem_001972266
Insys_Anthem_001972340                   Insys_Anthem_001972340
Insys_Anthem_001972364                   Insys_Anthem_001972364
Insys_Anthem_001972370                   Insys_Anthem_001972370
Insys_Anthem_001972409                   Insys_Anthem_001972409
Insys_Anthem_001972491                   Insys_Anthem_001972491
Insys_Anthem_001972517                   Insys_Anthem_001972517
Insys_Anthem_001972575                   Insys_Anthem_001972575
Insys_Anthem_001972584                   Insys_Anthem_001972584
Insys_Anthem_001972593                   Insys_Anthem_001972593
Insys_Anthem_001972648                   Insys_Anthem_001972648
Insys_Anthem_001972698                   Insys_Anthem_001972698
Insys_Anthem_001972703                   Insys_Anthem_001972703
Insys_Anthem_001972712                   Insys_Anthem_001972712
Insys_Anthem_001972732                   Insys_Anthem_001972732
Insys_Anthem_001972750                   Insys_Anthem_001972750
Insys_Anthem_001972766                   Insys_Anthem_001972766
Insys_Anthem_001972769                   Insys_Anthem_001972769
Insys_Anthem_001972838                   Insys_Anthem_001972838
Insys_Anthem_001972882                   Insys_Anthem_001972882
Insys_Anthem_001972985                   Insys_Anthem_001972985
Insys_Anthem_001972996                   Insys_Anthem_001972996
Insys_Anthem_001972997                   Insys_Anthem_001972997
Insys_Anthem_001973020                   Insys_Anthem_001973020
Insys_Anthem_001973034                   Insys_Anthem_001973034
Insys_Anthem_001973060                   Insys_Anthem_001973060
Insys_Anthem_001973128                   Insys_Anthem_001973128
Insys_Anthem_001973141                   Insys_Anthem_001973141
Insys_Anthem_001973202                   Insys_Anthem_001973202
Insys_Anthem_001973210                   Insys_Anthem_001973210
Insys_Anthem_001973256                   Insys_Anthem_001973256
Insys_Anthem_001973276                   Insys_Anthem_001973276

                                                    2241
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2243 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001973290                   Insys_Anthem_001973290
Insys_Anthem_001973300                   Insys_Anthem_001973300
Insys_Anthem_001973311                   Insys_Anthem_001973311
Insys_Anthem_001973366                   Insys_Anthem_001973366
Insys_Anthem_001973376                   Insys_Anthem_001973376
Insys_Anthem_001973415                   Insys_Anthem_001973415
Insys_Anthem_001973457                   Insys_Anthem_001973457
Insys_Anthem_001973462                   Insys_Anthem_001973462
Insys_Anthem_001973500                   Insys_Anthem_001973500
Insys_Anthem_001973514                   Insys_Anthem_001973514
Insys_Anthem_001973539                   Insys_Anthem_001973539
Insys_Anthem_001973562                   Insys_Anthem_001973562
Insys_Anthem_001973586                   Insys_Anthem_001973586
Insys_Anthem_001973593                   Insys_Anthem_001973593
Insys_Anthem_001973597                   Insys_Anthem_001973597
Insys_Anthem_001973602                   Insys_Anthem_001973602
Insys_Anthem_001973608                   Insys_Anthem_001973608
Insys_Anthem_001973609                   Insys_Anthem_001973609
Insys_Anthem_001973610                   Insys_Anthem_001973610
Insys_Anthem_001973611                   Insys_Anthem_001973611
Insys_Anthem_001973630                   Insys_Anthem_001973630
Insys_Anthem_001973654                   Insys_Anthem_001973654
Insys_Anthem_001973663                   Insys_Anthem_001973663
Insys_Anthem_001973696                   Insys_Anthem_001973696
Insys_Anthem_001973754                   Insys_Anthem_001973754
Insys_Anthem_001973760                   Insys_Anthem_001973760
Insys_Anthem_001973761                   Insys_Anthem_001973761
Insys_Anthem_001973762                   Insys_Anthem_001973762
Insys_Anthem_001973771                   Insys_Anthem_001973771
Insys_Anthem_001973822                   Insys_Anthem_001973822
Insys_Anthem_001973846                   Insys_Anthem_001973846
Insys_Anthem_001973890                   Insys_Anthem_001973890
Insys_Anthem_001973900                   Insys_Anthem_001973900
Insys_Anthem_001973908                   Insys_Anthem_001973908
Insys_Anthem_001973915                   Insys_Anthem_001973915
Insys_Anthem_001973928                   Insys_Anthem_001973928
Insys_Anthem_001973931                   Insys_Anthem_001973931
Insys_Anthem_001973969                   Insys_Anthem_001973969
Insys_Anthem_001973996                   Insys_Anthem_001973996
Insys_Anthem_001974016                   Insys_Anthem_001974016
Insys_Anthem_001974021                   Insys_Anthem_001974021
Insys_Anthem_001974042                   Insys_Anthem_001974042
Insys_Anthem_001974054                   Insys_Anthem_001974054
Insys_Anthem_001974092                   Insys_Anthem_001974092
Insys_Anthem_001974112                   Insys_Anthem_001974112
Insys_Anthem_001974122                   Insys_Anthem_001974122
Insys_Anthem_001974156                   Insys_Anthem_001974156

                                                    2242
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2244 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001974162                   Insys_Anthem_001974162
Insys_Anthem_001974166                   Insys_Anthem_001974166
Insys_Anthem_001974175                   Insys_Anthem_001974175
Insys_Anthem_001974221                   Insys_Anthem_001974221
Insys_Anthem_001974326                   Insys_Anthem_001974326
Insys_Anthem_001974362                   Insys_Anthem_001974362
Insys_Anthem_001974374                   Insys_Anthem_001974374
Insys_Anthem_001974375                   Insys_Anthem_001974375
Insys_Anthem_001974378                   Insys_Anthem_001974378
Insys_Anthem_001974380                   Insys_Anthem_001974380
Insys_Anthem_001974403                   Insys_Anthem_001974403
Insys_Anthem_001974412                   Insys_Anthem_001974412
Insys_Anthem_001974419                   Insys_Anthem_001974419
Insys_Anthem_001974420                   Insys_Anthem_001974420
Insys_Anthem_001974422                   Insys_Anthem_001974422
Insys_Anthem_001974537                   Insys_Anthem_001974537
Insys_Anthem_001974547                   Insys_Anthem_001974547
Insys_Anthem_001974561                   Insys_Anthem_001974561
Insys_Anthem_001974639                   Insys_Anthem_001974639
Insys_Anthem_001974643                   Insys_Anthem_001974643
Insys_Anthem_001974693                   Insys_Anthem_001974693
Insys_Anthem_001974764                   Insys_Anthem_001974764
Insys_Anthem_001974847                   Insys_Anthem_001974847
Insys_Anthem_001974880                   Insys_Anthem_001974880
Insys_Anthem_001974885                   Insys_Anthem_001974885
Insys_Anthem_001974902                   Insys_Anthem_001974902
Insys_Anthem_001974974                   Insys_Anthem_001974974
Insys_Anthem_001974976                   Insys_Anthem_001974976
Insys_Anthem_001975088                   Insys_Anthem_001975088
Insys_Anthem_001975095                   Insys_Anthem_001975095
Insys_Anthem_001975099                   Insys_Anthem_001975099
Insys_Anthem_001975170                   Insys_Anthem_001975170
Insys_Anthem_001975173                   Insys_Anthem_001975173
Insys_Anthem_001975176                   Insys_Anthem_001975176
Insys_Anthem_001975179                   Insys_Anthem_001975179
Insys_Anthem_001975180                   Insys_Anthem_001975180
Insys_Anthem_001975182                   Insys_Anthem_001975182
Insys_Anthem_001975183                   Insys_Anthem_001975183
Insys_Anthem_001975236                   Insys_Anthem_001975236
Insys_Anthem_001975354                   Insys_Anthem_001975354
Insys_Anthem_001975358                   Insys_Anthem_001975358
Insys_Anthem_001975360                   Insys_Anthem_001975360
Insys_Anthem_001975370                   Insys_Anthem_001975370
Insys_Anthem_001975373                   Insys_Anthem_001975373
Insys_Anthem_001975393                   Insys_Anthem_001975393
Insys_Anthem_001975394                   Insys_Anthem_001975394
Insys_Anthem_001975395                   Insys_Anthem_001975395

                                                    2243
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2245 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001975396                   Insys_Anthem_001975396
Insys_Anthem_001975397                   Insys_Anthem_001975397
Insys_Anthem_001975398                   Insys_Anthem_001975398
Insys_Anthem_001975399                   Insys_Anthem_001975399
Insys_Anthem_001975400                   Insys_Anthem_001975400
Insys_Anthem_001975402                   Insys_Anthem_001975402
Insys_Anthem_001975412                   Insys_Anthem_001975412
Insys_Anthem_001975418                   Insys_Anthem_001975418
Insys_Anthem_001975428                   Insys_Anthem_001975428
Insys_Anthem_001975433                   Insys_Anthem_001975433
Insys_Anthem_001975434                   Insys_Anthem_001975434
Insys_Anthem_001975436                   Insys_Anthem_001975436
Insys_Anthem_001975440                   Insys_Anthem_001975440
Insys_Anthem_001975448                   Insys_Anthem_001975448
Insys_Anthem_001975719                   Insys_Anthem_001975719
Insys_Anthem_001975723                   Insys_Anthem_001975723
Insys_Anthem_001975761                   Insys_Anthem_001975761
Insys_Anthem_001975796                   Insys_Anthem_001975796
Insys_Anthem_001975975                   Insys_Anthem_001975975
Insys_Anthem_001975981                   Insys_Anthem_001975981
Insys_Anthem_001975990                   Insys_Anthem_001975990
Insys_Anthem_001976045                   Insys_Anthem_001976045
Insys_Anthem_001976061                   Insys_Anthem_001976061
Insys_Anthem_001976206                   Insys_Anthem_001976206
Insys_Anthem_001976290                   Insys_Anthem_001976290
Insys_Anthem_001976291                   Insys_Anthem_001976291
Insys_Anthem_001976292                   Insys_Anthem_001976292
Insys_Anthem_001976293                   Insys_Anthem_001976293
Insys_Anthem_001976294                   Insys_Anthem_001976294
Insys_Anthem_001976295                   Insys_Anthem_001976295
Insys_Anthem_001976986                   Insys_Anthem_001976986
Insys_Anthem_001977436                   Insys_Anthem_001977436
Insys_Anthem_001977439                   Insys_Anthem_001977439
Insys_Anthem_001977441                   Insys_Anthem_001977441
Insys_Anthem_001977450                   Insys_Anthem_001977450
Insys_Anthem_001977504                   Insys_Anthem_001977504
Insys_Anthem_001977505                   Insys_Anthem_001977505
Insys_Anthem_001977506                   Insys_Anthem_001977506
Insys_Anthem_001977507                   Insys_Anthem_001977507
Insys_Anthem_001977588                   Insys_Anthem_001977588
Insys_Anthem_001977590                   Insys_Anthem_001977590
Insys_Anthem_001977591                   Insys_Anthem_001977591
Insys_Anthem_001977683                   Insys_Anthem_001977683
Insys_Anthem_001977745                   Insys_Anthem_001977745
Insys_Anthem_001977998                   Insys_Anthem_001977998
Insys_Anthem_001978001                   Insys_Anthem_001978001
Insys_Anthem_001978065                   Insys_Anthem_001978065

                                                    2244
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2246 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001978076                   Insys_Anthem_001978076
Insys_Anthem_001978087                   Insys_Anthem_001978087
Insys_Anthem_001978410                   Insys_Anthem_001978410
Insys_Anthem_001978418                   Insys_Anthem_001978418
Insys_Anthem_001978478                   Insys_Anthem_001978478
Insys_Anthem_001978633                   Insys_Anthem_001978633
Insys_Anthem_001978644                   Insys_Anthem_001978644
Insys_Anthem_001978738                   Insys_Anthem_001978738
Insys_Anthem_001978851                   Insys_Anthem_001978851
Insys_Anthem_001978904                   Insys_Anthem_001978904
Insys_Anthem_001979116                   Insys_Anthem_001979116
Insys_Anthem_001979661                   Insys_Anthem_001979661
Insys_Anthem_001979662                   Insys_Anthem_001979662
Insys_Anthem_001979811                   Insys_Anthem_001979811
Insys_Anthem_001979965                   Insys_Anthem_001979965
Insys_Anthem_001980023                   Insys_Anthem_001980023
Insys_Anthem_001980038                   Insys_Anthem_001980038
Insys_Anthem_001980956                   Insys_Anthem_001980956
Insys_Anthem_001981045                   Insys_Anthem_001981045
Insys_Anthem_001981052                   Insys_Anthem_001981052
Insys_Anthem_001981349                   Insys_Anthem_001981349
Insys_Anthem_001981570                   Insys_Anthem_001981570
Insys_Anthem_001981574                   Insys_Anthem_001981574
Insys_Anthem_001981976                   Insys_Anthem_001981976
Insys_Anthem_001981995                   Insys_Anthem_001981995
Insys_Anthem_001982367                   Insys_Anthem_001982367
Insys_Anthem_001982409                   Insys_Anthem_001982409
Insys_Anthem_001982576                   Insys_Anthem_001982576
Insys_Anthem_001982591                   Insys_Anthem_001982591
Insys_Anthem_001982756                   Insys_Anthem_001982756
Insys_Anthem_001982814                   Insys_Anthem_001982814
Insys_Anthem_001982815                   Insys_Anthem_001982815
Insys_Anthem_001982924                   Insys_Anthem_001982924
Insys_Anthem_001982928                   Insys_Anthem_001982928
Insys_Anthem_001983801                   Insys_Anthem_001983801
Insys_Anthem_001983804                   Insys_Anthem_001983804
Insys_Anthem_001983848                   Insys_Anthem_001983848
Insys_Anthem_001983861                   Insys_Anthem_001983861
Insys_Anthem_001983905                   Insys_Anthem_001983905
Insys_Anthem_001983938                   Insys_Anthem_001983938
Insys_Anthem_001983973                   Insys_Anthem_001983973
Insys_Anthem_001983987                   Insys_Anthem_001983987
Insys_Anthem_001984195                   Insys_Anthem_001984195
Insys_Anthem_001984287                   Insys_Anthem_001984287
Insys_Anthem_001984301                   Insys_Anthem_001984301
Insys_Anthem_001984371                   Insys_Anthem_001984371
Insys_Anthem_001984433                   Insys_Anthem_001984433

                                                    2245
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2247 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001984434                   Insys_Anthem_001984434
Insys_Anthem_001984452                   Insys_Anthem_001984452
Insys_Anthem_001984453                   Insys_Anthem_001984453
Insys_Anthem_001984481                   Insys_Anthem_001984481
Insys_Anthem_001984482                   Insys_Anthem_001984482
Insys_Anthem_001984512                   Insys_Anthem_001984512
Insys_Anthem_001984559                   Insys_Anthem_001984559
Insys_Anthem_001984581                   Insys_Anthem_001984581
Insys_Anthem_001984604                   Insys_Anthem_001984604
Insys_Anthem_001984622                   Insys_Anthem_001984622
Insys_Anthem_001984633                   Insys_Anthem_001984633
Insys_Anthem_001984650                   Insys_Anthem_001984650
Insys_Anthem_001984667                   Insys_Anthem_001984667
Insys_Anthem_001984692                   Insys_Anthem_001984692
Insys_Anthem_001984699                   Insys_Anthem_001984699
Insys_Anthem_001984720                   Insys_Anthem_001984720
Insys_Anthem_001984772                   Insys_Anthem_001984772
Insys_Anthem_001984781                   Insys_Anthem_001984781
Insys_Anthem_001984791                   Insys_Anthem_001984791
Insys_Anthem_001984840                   Insys_Anthem_001984840
Insys_Anthem_001984852                   Insys_Anthem_001984852
Insys_Anthem_001984883                   Insys_Anthem_001984883
Insys_Anthem_001984922                   Insys_Anthem_001984922
Insys_Anthem_001984932                   Insys_Anthem_001984932
Insys_Anthem_001984972                   Insys_Anthem_001984972
Insys_Anthem_001985055                   Insys_Anthem_001985055
Insys_Anthem_001985151                   Insys_Anthem_001985151
Insys_Anthem_001985211                   Insys_Anthem_001985211
Insys_Anthem_001985215                   Insys_Anthem_001985215
Insys_Anthem_001985249                   Insys_Anthem_001985249
Insys_Anthem_001985264                   Insys_Anthem_001985264
Insys_Anthem_001985271                   Insys_Anthem_001985271
Insys_Anthem_001985291                   Insys_Anthem_001985291
Insys_Anthem_001985322                   Insys_Anthem_001985322
Insys_Anthem_001985361                   Insys_Anthem_001985361
Insys_Anthem_001985366                   Insys_Anthem_001985366
Insys_Anthem_001985411                   Insys_Anthem_001985411
Insys_Anthem_001985413                   Insys_Anthem_001985413
Insys_Anthem_001985421                   Insys_Anthem_001985421
Insys_Anthem_001985422                   Insys_Anthem_001985422
Insys_Anthem_001985423                   Insys_Anthem_001985423
Insys_Anthem_001985425                   Insys_Anthem_001985425
Insys_Anthem_001985428                   Insys_Anthem_001985428
Insys_Anthem_001985451                   Insys_Anthem_001985451
Insys_Anthem_001985454                   Insys_Anthem_001985454
Insys_Anthem_001985487                   Insys_Anthem_001985487
Insys_Anthem_001985490                   Insys_Anthem_001985490

                                                    2246
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2248 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001985534                   Insys_Anthem_001985534
Insys_Anthem_001985551                   Insys_Anthem_001985551
Insys_Anthem_001985587                   Insys_Anthem_001985587
Insys_Anthem_001985621                   Insys_Anthem_001985621
Insys_Anthem_001985663                   Insys_Anthem_001985663
Insys_Anthem_001985684                   Insys_Anthem_001985684
Insys_Anthem_001985706                   Insys_Anthem_001985706
Insys_Anthem_001985715                   Insys_Anthem_001985715
Insys_Anthem_001985730                   Insys_Anthem_001985730
Insys_Anthem_001985748                   Insys_Anthem_001985748
Insys_Anthem_001985792                   Insys_Anthem_001985792
Insys_Anthem_001985796                   Insys_Anthem_001985796
Insys_Anthem_001985797                   Insys_Anthem_001985797
Insys_Anthem_001985799                   Insys_Anthem_001985799
Insys_Anthem_001985800                   Insys_Anthem_001985800
Insys_Anthem_001985806                   Insys_Anthem_001985806
Insys_Anthem_001985824                   Insys_Anthem_001985824
Insys_Anthem_001985840                   Insys_Anthem_001985840
Insys_Anthem_001985872                   Insys_Anthem_001985872
Insys_Anthem_001985873                   Insys_Anthem_001985873
Insys_Anthem_001985890                   Insys_Anthem_001985890
Insys_Anthem_001985946                   Insys_Anthem_001985946
Insys_Anthem_001986002                   Insys_Anthem_001986002
Insys_Anthem_001986016                   Insys_Anthem_001986016
Insys_Anthem_001986023                   Insys_Anthem_001986023
Insys_Anthem_001986025                   Insys_Anthem_001986025
Insys_Anthem_001986026                   Insys_Anthem_001986026
Insys_Anthem_001986027                   Insys_Anthem_001986027
Insys_Anthem_001986034                   Insys_Anthem_001986034
Insys_Anthem_001986050                   Insys_Anthem_001986050
Insys_Anthem_001986069                   Insys_Anthem_001986069
Insys_Anthem_001986086                   Insys_Anthem_001986086
Insys_Anthem_001986095                   Insys_Anthem_001986095
Insys_Anthem_001986121                   Insys_Anthem_001986121
Insys_Anthem_001986138                   Insys_Anthem_001986138
Insys_Anthem_001986148                   Insys_Anthem_001986148
Insys_Anthem_001986158                   Insys_Anthem_001986158
Insys_Anthem_001986168                   Insys_Anthem_001986168
Insys_Anthem_001986190                   Insys_Anthem_001986190
Insys_Anthem_001986199                   Insys_Anthem_001986199
Insys_Anthem_001986204                   Insys_Anthem_001986204
Insys_Anthem_001986221                   Insys_Anthem_001986221
Insys_Anthem_001986227                   Insys_Anthem_001986227
Insys_Anthem_001986237                   Insys_Anthem_001986237
Insys_Anthem_001986263                   Insys_Anthem_001986263
Insys_Anthem_001986311                   Insys_Anthem_001986311
Insys_Anthem_001986327                   Insys_Anthem_001986327

                                                    2247
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2249 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001986345                   Insys_Anthem_001986345
Insys_Anthem_001986381                   Insys_Anthem_001986381
Insys_Anthem_001986385                   Insys_Anthem_001986385
Insys_Anthem_001986398                   Insys_Anthem_001986398
Insys_Anthem_001986419                   Insys_Anthem_001986419
Insys_Anthem_001986425                   Insys_Anthem_001986425
Insys_Anthem_001986426                   Insys_Anthem_001986426
Insys_Anthem_001986483                   Insys_Anthem_001986483
Insys_Anthem_001986500                   Insys_Anthem_001986500
Insys_Anthem_001986511                   Insys_Anthem_001986511
Insys_Anthem_001986557                   Insys_Anthem_001986557
Insys_Anthem_001986626                   Insys_Anthem_001986626
Insys_Anthem_001986653                   Insys_Anthem_001986653
Insys_Anthem_001986712                   Insys_Anthem_001986712
Insys_Anthem_001986718                   Insys_Anthem_001986718
Insys_Anthem_001986760                   Insys_Anthem_001986760
Insys_Anthem_001986830                   Insys_Anthem_001986830
Insys_Anthem_001986853                   Insys_Anthem_001986853
Insys_Anthem_001986897                   Insys_Anthem_001986897
Insys_Anthem_001986904                   Insys_Anthem_001986904
Insys_Anthem_001986914                   Insys_Anthem_001986914
Insys_Anthem_001986915                   Insys_Anthem_001986915
Insys_Anthem_001986946                   Insys_Anthem_001986946
Insys_Anthem_001986984                   Insys_Anthem_001986984
Insys_Anthem_001987061                   Insys_Anthem_001987061
Insys_Anthem_001987104                   Insys_Anthem_001987104
Insys_Anthem_001987108                   Insys_Anthem_001987108
Insys_Anthem_001987142                   Insys_Anthem_001987142
Insys_Anthem_001987176                   Insys_Anthem_001987176
Insys_Anthem_001987183                   Insys_Anthem_001987183
Insys_Anthem_001987188                   Insys_Anthem_001987188
Insys_Anthem_001987199                   Insys_Anthem_001987199
Insys_Anthem_001987202                   Insys_Anthem_001987202
Insys_Anthem_001987205                   Insys_Anthem_001987205
Insys_Anthem_001987209                   Insys_Anthem_001987209
Insys_Anthem_001987257                   Insys_Anthem_001987257
Insys_Anthem_001987265                   Insys_Anthem_001987265
Insys_Anthem_001987268                   Insys_Anthem_001987268
Insys_Anthem_001987407                   Insys_Anthem_001987407
Insys_Anthem_001987440                   Insys_Anthem_001987440
Insys_Anthem_001987505                   Insys_Anthem_001987505
Insys_Anthem_001987679                   Insys_Anthem_001987679
Insys_Anthem_001987770                   Insys_Anthem_001987770
Insys_Anthem_001987824                   Insys_Anthem_001987824
Insys_Anthem_001987883                   Insys_Anthem_001987883
Insys_Anthem_001987885                   Insys_Anthem_001987885
Insys_Anthem_001987896                   Insys_Anthem_001987896

                                                    2248
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2250 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001987945                   Insys_Anthem_001987945
Insys_Anthem_001988161                   Insys_Anthem_001988161
Insys_Anthem_001988162                   Insys_Anthem_001988162
Insys_Anthem_001988163                   Insys_Anthem_001988163
Insys_Anthem_001988164                   Insys_Anthem_001988164
Insys_Anthem_001988165                   Insys_Anthem_001988165
Insys_Anthem_001988166                   Insys_Anthem_001988166
Insys_Anthem_001988171                   Insys_Anthem_001988171
Insys_Anthem_001988172                   Insys_Anthem_001988172
Insys_Anthem_001988243                   Insys_Anthem_001988243
Insys_Anthem_001988261                   Insys_Anthem_001988261
Insys_Anthem_001988472                   Insys_Anthem_001988472
Insys_Anthem_001988473                   Insys_Anthem_001988473
Insys_Anthem_001988477                   Insys_Anthem_001988477
Insys_Anthem_001988482                   Insys_Anthem_001988482
Insys_Anthem_001988483                   Insys_Anthem_001988483
Insys_Anthem_001988574                   Insys_Anthem_001988574
Insys_Anthem_001988590                   Insys_Anthem_001988590
Insys_Anthem_001988597                   Insys_Anthem_001988597
Insys_Anthem_001988739                   Insys_Anthem_001988739
Insys_Anthem_001988751                   Insys_Anthem_001988751
Insys_Anthem_001988772                   Insys_Anthem_001988772
Insys_Anthem_001988798                   Insys_Anthem_001988798
Insys_Anthem_001988975                   Insys_Anthem_001988975
Insys_Anthem_001989127                   Insys_Anthem_001989127
Insys_Anthem_001989434                   Insys_Anthem_001989434
Insys_Anthem_001989456                   Insys_Anthem_001989456
Insys_Anthem_001989573                   Insys_Anthem_001989573
Insys_Anthem_001990200                   Insys_Anthem_001990200
Insys_Anthem_001990206                   Insys_Anthem_001990206
Insys_Anthem_001990238                   Insys_Anthem_001990238
Insys_Anthem_001990247                   Insys_Anthem_001990247
Insys_Anthem_001990251                   Insys_Anthem_001990251
Insys_Anthem_001990311                   Insys_Anthem_001990311
Insys_Anthem_001990331                   Insys_Anthem_001990331
Insys_Anthem_001990339                   Insys_Anthem_001990339
Insys_Anthem_001990341                   Insys_Anthem_001990341
Insys_Anthem_001990502                   Insys_Anthem_001990502
Insys_Anthem_001990563                   Insys_Anthem_001990563
Insys_Anthem_001990649                   Insys_Anthem_001990649
Insys_Anthem_001990938                   Insys_Anthem_001990938
Insys_Anthem_001990942                   Insys_Anthem_001990942
Insys_Anthem_001990997                   Insys_Anthem_001990997
Insys_Anthem_001991011                   Insys_Anthem_001991011
Insys_Anthem_001991020                   Insys_Anthem_001991020
Insys_Anthem_001991025                   Insys_Anthem_001991025
Insys_Anthem_001991029                   Insys_Anthem_001991029

                                                    2249
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2251 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001991056                   Insys_Anthem_001991056
Insys_Anthem_001991067                   Insys_Anthem_001991067
Insys_Anthem_001991079                   Insys_Anthem_001991079
Insys_Anthem_001991090                   Insys_Anthem_001991090
Insys_Anthem_001991125                   Insys_Anthem_001991125
Insys_Anthem_001991172                   Insys_Anthem_001991172
Insys_Anthem_001991192                   Insys_Anthem_001991192
Insys_Anthem_001991193                   Insys_Anthem_001991193
Insys_Anthem_001991199                   Insys_Anthem_001991199
Insys_Anthem_001991212                   Insys_Anthem_001991212
Insys_Anthem_001991244                   Insys_Anthem_001991244
Insys_Anthem_001991249                   Insys_Anthem_001991249
Insys_Anthem_001991250                   Insys_Anthem_001991250
Insys_Anthem_001991255                   Insys_Anthem_001991255
Insys_Anthem_001991256                   Insys_Anthem_001991256
Insys_Anthem_001991268                   Insys_Anthem_001991268
Insys_Anthem_001991269                   Insys_Anthem_001991269
Insys_Anthem_001991296                   Insys_Anthem_001991296
Insys_Anthem_001991319                   Insys_Anthem_001991319
Insys_Anthem_001991320                   Insys_Anthem_001991320
Insys_Anthem_001991341                   Insys_Anthem_001991341
Insys_Anthem_001991577                   Insys_Anthem_001991577
Insys_Anthem_001991589                   Insys_Anthem_001991589
Insys_Anthem_001991592                   Insys_Anthem_001991592
Insys_Anthem_001991692                   Insys_Anthem_001991692
Insys_Anthem_001991786                   Insys_Anthem_001991786
Insys_Anthem_001991922                   Insys_Anthem_001991922
Insys_Anthem_001991989                   Insys_Anthem_001991989
Insys_Anthem_001991991                   Insys_Anthem_001991991
Insys_Anthem_001992046                   Insys_Anthem_001992046
Insys_Anthem_001992047                   Insys_Anthem_001992047
Insys_Anthem_001992052                   Insys_Anthem_001992052
Insys_Anthem_001992053                   Insys_Anthem_001992053
Insys_Anthem_001992087                   Insys_Anthem_001992087
Insys_Anthem_001992088                   Insys_Anthem_001992088
Insys_Anthem_001992124                   Insys_Anthem_001992124
Insys_Anthem_001992183                   Insys_Anthem_001992183
Insys_Anthem_001992192                   Insys_Anthem_001992192
Insys_Anthem_001992207                   Insys_Anthem_001992207
Insys_Anthem_001992217                   Insys_Anthem_001992217
Insys_Anthem_001992220                   Insys_Anthem_001992220
Insys_Anthem_001992280                   Insys_Anthem_001992280
Insys_Anthem_001992315                   Insys_Anthem_001992315
Insys_Anthem_001992402                   Insys_Anthem_001992402
Insys_Anthem_001992504                   Insys_Anthem_001992504
Insys_Anthem_001992724                   Insys_Anthem_001992724
Insys_Anthem_001992730                   Insys_Anthem_001992730

                                                    2250
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2252 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001992818                   Insys_Anthem_001992818
Insys_Anthem_001992954                   Insys_Anthem_001992954
Insys_Anthem_001992956                   Insys_Anthem_001992956
Insys_Anthem_001992993                   Insys_Anthem_001992993
Insys_Anthem_001992999                   Insys_Anthem_001992999
Insys_Anthem_001993034                   Insys_Anthem_001993034
Insys_Anthem_001993046                   Insys_Anthem_001993046
Insys_Anthem_001993069                   Insys_Anthem_001993069
Insys_Anthem_001993086                   Insys_Anthem_001993086
Insys_Anthem_001993092                   Insys_Anthem_001993092
Insys_Anthem_001993104                   Insys_Anthem_001993104
Insys_Anthem_001993140                   Insys_Anthem_001993140
Insys_Anthem_001993173                   Insys_Anthem_001993173
Insys_Anthem_001993200                   Insys_Anthem_001993200
Insys_Anthem_001993220                   Insys_Anthem_001993220
Insys_Anthem_001993250                   Insys_Anthem_001993250
Insys_Anthem_001993264                   Insys_Anthem_001993264
Insys_Anthem_001993305                   Insys_Anthem_001993305
Insys_Anthem_001993353                   Insys_Anthem_001993353
Insys_Anthem_001993382                   Insys_Anthem_001993382
Insys_Anthem_001993411                   Insys_Anthem_001993411
Insys_Anthem_001993466                   Insys_Anthem_001993466
Insys_Anthem_001993534                   Insys_Anthem_001993534
Insys_Anthem_001993551                   Insys_Anthem_001993551
Insys_Anthem_001993591                   Insys_Anthem_001993591
Insys_Anthem_001993609                   Insys_Anthem_001993609
Insys_Anthem_001993675                   Insys_Anthem_001993675
Insys_Anthem_001993809                   Insys_Anthem_001993809
Insys_Anthem_001993855                   Insys_Anthem_001993855
Insys_Anthem_001993892                   Insys_Anthem_001993892
Insys_Anthem_001993919                   Insys_Anthem_001993919
Insys_Anthem_001993955                   Insys_Anthem_001993955
Insys_Anthem_001993971                   Insys_Anthem_001993971
Insys_Anthem_001993988                   Insys_Anthem_001993988
Insys_Anthem_001994045                   Insys_Anthem_001994045
Insys_Anthem_001994105                   Insys_Anthem_001994105
Insys_Anthem_001994162                   Insys_Anthem_001994162
Insys_Anthem_001994164                   Insys_Anthem_001994164
Insys_Anthem_001994573                   Insys_Anthem_001994573
Insys_Anthem_001994844                   Insys_Anthem_001994844
Insys_Anthem_001994908                   Insys_Anthem_001994908
Insys_Anthem_001994916                   Insys_Anthem_001994916
Insys_Anthem_001994971                   Insys_Anthem_001994971
Insys_Anthem_001994976                   Insys_Anthem_001994976
Insys_Anthem_001994979                   Insys_Anthem_001994979
Insys_Anthem_001995009                   Insys_Anthem_001995009
Insys_Anthem_001995011                   Insys_Anthem_001995011

                                                    2251
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2253 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001995039                   Insys_Anthem_001995039
Insys_Anthem_001995056                   Insys_Anthem_001995056
Insys_Anthem_001995172                   Insys_Anthem_001995172
Insys_Anthem_001995385                   Insys_Anthem_001995385
Insys_Anthem_001995418                   Insys_Anthem_001995418
Insys_Anthem_001995420                   Insys_Anthem_001995420
Insys_Anthem_001995421                   Insys_Anthem_001995421
Insys_Anthem_001995431                   Insys_Anthem_001995431
Insys_Anthem_001995432                   Insys_Anthem_001995432
Insys_Anthem_001995465                   Insys_Anthem_001995465
Insys_Anthem_001995515                   Insys_Anthem_001995515
Insys_Anthem_001995519                   Insys_Anthem_001995519
Insys_Anthem_001995535                   Insys_Anthem_001995535
Insys_Anthem_001995544                   Insys_Anthem_001995544
Insys_Anthem_001995561                   Insys_Anthem_001995561
Insys_Anthem_001995776                   Insys_Anthem_001995776
Insys_Anthem_001995885                   Insys_Anthem_001995885
Insys_Anthem_001996351                   Insys_Anthem_001996351
Insys_Anthem_001996355                   Insys_Anthem_001996355
Insys_Anthem_001996378                   Insys_Anthem_001996378
Insys_Anthem_001996494                   Insys_Anthem_001996494
Insys_Anthem_001996625                   Insys_Anthem_001996625
Insys_Anthem_001996680                   Insys_Anthem_001996680
Insys_Anthem_001996760                   Insys_Anthem_001996760
Insys_Anthem_001996824                   Insys_Anthem_001996824
Insys_Anthem_001996928                   Insys_Anthem_001996928
Insys_Anthem_001996929                   Insys_Anthem_001996929
Insys_Anthem_001996930                   Insys_Anthem_001996930
Insys_Anthem_001996931                   Insys_Anthem_001996931
Insys_Anthem_001997034                   Insys_Anthem_001997034
Insys_Anthem_001997035                   Insys_Anthem_001997035
Insys_Anthem_001997053                   Insys_Anthem_001997053
Insys_Anthem_001997174                   Insys_Anthem_001997174
Insys_Anthem_001997297                   Insys_Anthem_001997297
Insys_Anthem_001997307                   Insys_Anthem_001997307
Insys_Anthem_001997331                   Insys_Anthem_001997331
Insys_Anthem_001997343                   Insys_Anthem_001997343
Insys_Anthem_001997444                   Insys_Anthem_001997444
Insys_Anthem_001997446                   Insys_Anthem_001997446
Insys_Anthem_001997459                   Insys_Anthem_001997459
Insys_Anthem_001997463                   Insys_Anthem_001997463
Insys_Anthem_001997488                   Insys_Anthem_001997488
Insys_Anthem_001997634                   Insys_Anthem_001997634
Insys_Anthem_001997654                   Insys_Anthem_001997654
Insys_Anthem_001997696                   Insys_Anthem_001997696
Insys_Anthem_001997699                   Insys_Anthem_001997699
Insys_Anthem_001997735                   Insys_Anthem_001997735

                                                    2252
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2254 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_001997758                   Insys_Anthem_001997758
Insys_Anthem_001997895                   Insys_Anthem_001997895
Insys_Anthem_001997983                   Insys_Anthem_001997983
Insys_Anthem_001998010                   Insys_Anthem_001998010
Insys_Anthem_001998153                   Insys_Anthem_001998153
Insys_Anthem_001998155                   Insys_Anthem_001998155
Insys_Anthem_001998178                   Insys_Anthem_001998178
Insys_Anthem_001998179                   Insys_Anthem_001998179
Insys_Anthem_001998196                   Insys_Anthem_001998196
Insys_Anthem_001998202                   Insys_Anthem_001998202
Insys_Anthem_001998214                   Insys_Anthem_001998214
Insys_Anthem_001998251                   Insys_Anthem_001998251
Insys_Anthem_001998316                   Insys_Anthem_001998316
Insys_Anthem_001998381                   Insys_Anthem_001998381
Insys_Anthem_001998430                   Insys_Anthem_001998430
Insys_Anthem_001998434                   Insys_Anthem_001998434
Insys_Anthem_001998470                   Insys_Anthem_001998470
Insys_Anthem_001998528                   Insys_Anthem_001998528
Insys_Anthem_001998576                   Insys_Anthem_001998576
Insys_Anthem_001998683                   Insys_Anthem_001998683
Insys_Anthem_001998735                   Insys_Anthem_001998735
Insys_Anthem_001998748                   Insys_Anthem_001998748
Insys_Anthem_001998806                   Insys_Anthem_001998806
Insys_Anthem_001998855                   Insys_Anthem_001998855
Insys_Anthem_001998856                   Insys_Anthem_001998856
Insys_Anthem_001998904                   Insys_Anthem_001998904
Insys_Anthem_001998937                   Insys_Anthem_001998937
Insys_Anthem_001998974                   Insys_Anthem_001998974
Insys_Anthem_001999000                   Insys_Anthem_001999000
Insys_Anthem_001999003                   Insys_Anthem_001999003
Insys_Anthem_001999012                   Insys_Anthem_001999012
Insys_Anthem_001999201                   Insys_Anthem_001999201
Insys_Anthem_001999203                   Insys_Anthem_001999203
Insys_Anthem_001999281                   Insys_Anthem_001999281
Insys_Anthem_001999462                   Insys_Anthem_001999462
Insys_Anthem_001999485                   Insys_Anthem_001999485
Insys_Anthem_001999488                   Insys_Anthem_001999488
Insys_Anthem_001999689                   Insys_Anthem_001999689
Insys_Anthem_001999992                   Insys_Anthem_001999992
Insys_Anthem_001999999                   Insys_Anthem_001999999
Insys_Anthem_002000031                   Insys_Anthem_002000031
Insys_Anthem_002000090                   Insys_Anthem_002000090
Insys_Anthem_002000144                   Insys_Anthem_002000144
Insys_Anthem_002000232                   Insys_Anthem_002000232
Insys_Anthem_002000251                   Insys_Anthem_002000251
Insys_Anthem_002000264                   Insys_Anthem_002000264
Insys_Anthem_002000370                   Insys_Anthem_002000370

                                                    2253
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2255 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002000389                   Insys_Anthem_002000389
Insys_Anthem_002000396                   Insys_Anthem_002000396
Insys_Anthem_002000430                   Insys_Anthem_002000430
Insys_Anthem_002000447                   Insys_Anthem_002000447
Insys_Anthem_002000449                   Insys_Anthem_002000449
Insys_Anthem_002000453                   Insys_Anthem_002000453
Insys_Anthem_002000479                   Insys_Anthem_002000479
Insys_Anthem_002000484                   Insys_Anthem_002000484
Insys_Anthem_002000489                   Insys_Anthem_002000489
Insys_Anthem_002000490                   Insys_Anthem_002000490
Insys_Anthem_002000491                   Insys_Anthem_002000491
Insys_Anthem_002000492                   Insys_Anthem_002000492
Insys_Anthem_002000497                   Insys_Anthem_002000497
Insys_Anthem_002000499                   Insys_Anthem_002000499
Insys_Anthem_002000500                   Insys_Anthem_002000500
Insys_Anthem_002000560                   Insys_Anthem_002000560
Insys_Anthem_002000603                   Insys_Anthem_002000603
Insys_Anthem_002000605                   Insys_Anthem_002000605
Insys_Anthem_002000641                   Insys_Anthem_002000641
Insys_Anthem_002001049                   Insys_Anthem_002001049
Insys_Anthem_002001249                   Insys_Anthem_002001249
Insys_Anthem_002001271                   Insys_Anthem_002001271
Insys_Anthem_002001327                   Insys_Anthem_002001327
Insys_Anthem_002001438                   Insys_Anthem_002001438
Insys_Anthem_002001554                   Insys_Anthem_002001554
Insys_Anthem_002001690                   Insys_Anthem_002001690
Insys_Anthem_002001717                   Insys_Anthem_002001717
Insys_Anthem_002001832                   Insys_Anthem_002001832
Insys_Anthem_002001950                   Insys_Anthem_002001950
Insys_Anthem_002001964                   Insys_Anthem_002001964
Insys_Anthem_002001968                   Insys_Anthem_002001968
Insys_Anthem_002002000                   Insys_Anthem_002002000
Insys_Anthem_002002001                   Insys_Anthem_002002001
Insys_Anthem_002002024                   Insys_Anthem_002002024
Insys_Anthem_002002030                   Insys_Anthem_002002030
Insys_Anthem_002002031                   Insys_Anthem_002002031
Insys_Anthem_002002039                   Insys_Anthem_002002039
Insys_Anthem_002002054                   Insys_Anthem_002002054
Insys_Anthem_002002235                   Insys_Anthem_002002235
Insys_Anthem_002002236                   Insys_Anthem_002002236
Insys_Anthem_002002237                   Insys_Anthem_002002237
Insys_Anthem_002002239                   Insys_Anthem_002002239
Insys_Anthem_002002292                   Insys_Anthem_002002292
Insys_Anthem_002002304                   Insys_Anthem_002002304
Insys_Anthem_002002316                   Insys_Anthem_002002316
Insys_Anthem_002002317                   Insys_Anthem_002002317
Insys_Anthem_002002325                   Insys_Anthem_002002325

                                                    2254
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2256 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002002326                   Insys_Anthem_002002326
Insys_Anthem_002002327                   Insys_Anthem_002002327
Insys_Anthem_002002413                   Insys_Anthem_002002413
Insys_Anthem_002002415                   Insys_Anthem_002002415
Insys_Anthem_002002418                   Insys_Anthem_002002418
Insys_Anthem_002002442                   Insys_Anthem_002002442
Insys_Anthem_002002469                   Insys_Anthem_002002469
Insys_Anthem_002002776                   Insys_Anthem_002002776
Insys_Anthem_002002787                   Insys_Anthem_002002787
Insys_Anthem_002002795                   Insys_Anthem_002002795
Insys_Anthem_002002809                   Insys_Anthem_002002809
Insys_Anthem_002002810                   Insys_Anthem_002002810
Insys_Anthem_002002816                   Insys_Anthem_002002816
Insys_Anthem_002002819                   Insys_Anthem_002002819
Insys_Anthem_002002830                   Insys_Anthem_002002830
Insys_Anthem_002002896                   Insys_Anthem_002002896
Insys_Anthem_002002897                   Insys_Anthem_002002897
Insys_Anthem_002002939                   Insys_Anthem_002002939
Insys_Anthem_002003249                   Insys_Anthem_002003249
Insys_Anthem_002003250                   Insys_Anthem_002003250
Insys_Anthem_002003587                   Insys_Anthem_002003587
Insys_Anthem_002003588                   Insys_Anthem_002003588
Insys_Anthem_002003703                   Insys_Anthem_002003703
Insys_Anthem_002003714                   Insys_Anthem_002003714
Insys_Anthem_002003738                   Insys_Anthem_002003738
Insys_Anthem_002003747                   Insys_Anthem_002003747
Insys_Anthem_002003798                   Insys_Anthem_002003798
Insys_Anthem_002003804                   Insys_Anthem_002003804
Insys_Anthem_002003807                   Insys_Anthem_002003807
Insys_Anthem_002003816                   Insys_Anthem_002003816
Insys_Anthem_002003820                   Insys_Anthem_002003820
Insys_Anthem_002004105                   Insys_Anthem_002004105
Insys_Anthem_002004106                   Insys_Anthem_002004106
Insys_Anthem_002004127                   Insys_Anthem_002004127
Insys_Anthem_002004156                   Insys_Anthem_002004156
Insys_Anthem_002004300                   Insys_Anthem_002004300
Insys_Anthem_002004301                   Insys_Anthem_002004301
Insys_Anthem_002004302                   Insys_Anthem_002004302
Insys_Anthem_002004303                   Insys_Anthem_002004303
Insys_Anthem_002004304                   Insys_Anthem_002004304
Insys_Anthem_002004305                   Insys_Anthem_002004305
Insys_Anthem_002004307                   Insys_Anthem_002004307
Insys_Anthem_002004536                   Insys_Anthem_002004536
Insys_Anthem_002004593                   Insys_Anthem_002004593
Insys_Anthem_002004908                   Insys_Anthem_002004908
Insys_Anthem_002004912                   Insys_Anthem_002004912
Insys_Anthem_002004916                   Insys_Anthem_002004916

                                                    2255
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2257 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002004919                   Insys_Anthem_002004919
Insys_Anthem_002004955                   Insys_Anthem_002004955
Insys_Anthem_002004972                   Insys_Anthem_002004972
Insys_Anthem_002005024                   Insys_Anthem_002005024
Insys_Anthem_002005255                   Insys_Anthem_002005255
Insys_Anthem_002005482                   Insys_Anthem_002005482
Insys_Anthem_002005502                   Insys_Anthem_002005502
Insys_Anthem_002005504                   Insys_Anthem_002005504
Insys_Anthem_002005507                   Insys_Anthem_002005507
Insys_Anthem_002005598                   Insys_Anthem_002005598
Insys_Anthem_002005616                   Insys_Anthem_002005616
Insys_Anthem_002005617                   Insys_Anthem_002005617
Insys_Anthem_002005691                   Insys_Anthem_002005691
Insys_Anthem_002006079                   Insys_Anthem_002006079
Insys_Anthem_002006118                   Insys_Anthem_002006118
Insys_Anthem_002006119                   Insys_Anthem_002006119
Insys_Anthem_002006144                   Insys_Anthem_002006144
Insys_Anthem_002006183                   Insys_Anthem_002006183
Insys_Anthem_002006187                   Insys_Anthem_002006187
Insys_Anthem_002006260                   Insys_Anthem_002006260
Insys_Anthem_002006262                   Insys_Anthem_002006262
Insys_Anthem_002006353                   Insys_Anthem_002006353
Insys_Anthem_002006743                   Insys_Anthem_002006743
Insys_Anthem_002006745                   Insys_Anthem_002006745
Insys_Anthem_002006746                   Insys_Anthem_002006746
Insys_Anthem_002006891                   Insys_Anthem_002006891
Insys_Anthem_002006914                   Insys_Anthem_002006914
Insys_Anthem_002006919                   Insys_Anthem_002006919
Insys_Anthem_002006924                   Insys_Anthem_002006924
Insys_Anthem_002006934                   Insys_Anthem_002006934
Insys_Anthem_002006943                   Insys_Anthem_002006943
Insys_Anthem_002006960                   Insys_Anthem_002006960
Insys_Anthem_002006965                   Insys_Anthem_002006965
Insys_Anthem_002007065                   Insys_Anthem_002007065
Insys_Anthem_002007285                   Insys_Anthem_002007285
Insys_Anthem_002007571                   Insys_Anthem_002007571
Insys_Anthem_002007739                   Insys_Anthem_002007739
Insys_Anthem_002007753                   Insys_Anthem_002007753
Insys_Anthem_002008290                   Insys_Anthem_002008290
Insys_Anthem_002008413                   Insys_Anthem_002008413
Insys_Anthem_002008581                   Insys_Anthem_002008581
Insys_Anthem_002008595                   Insys_Anthem_002008595
Insys_Anthem_002008722                   Insys_Anthem_002008722
Insys_Anthem_002009681                   Insys_Anthem_002009681
Insys_Anthem_002009936                   Insys_Anthem_002009936
Insys_Anthem_002010058                   Insys_Anthem_002010058
Insys_Anthem_002010081                   Insys_Anthem_002010081

                                                    2256
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2258 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002010196                   Insys_Anthem_002010196
Insys_Anthem_002010198                   Insys_Anthem_002010198
Insys_Anthem_002010590                   Insys_Anthem_002010590
Insys_Anthem_002010680                   Insys_Anthem_002010680
Insys_Anthem_002011020                   Insys_Anthem_002011020
Insys_Anthem_002011024                   Insys_Anthem_002011024
Insys_Anthem_002011030                   Insys_Anthem_002011030
Insys_Anthem_002011229                   Insys_Anthem_002011229
Insys_Anthem_002011522                   Insys_Anthem_002011522
Insys_Anthem_002011728                   Insys_Anthem_002011728
Insys_Anthem_002011737                   Insys_Anthem_002011737
Insys_Anthem_002011771                   Insys_Anthem_002011771
Insys_Anthem_002011971                   Insys_Anthem_002011971
Insys_Anthem_002012006                   Insys_Anthem_002012006
Insys_Anthem_002012008                   Insys_Anthem_002012008
Insys_Anthem_002012200                   Insys_Anthem_002012200
Insys_Anthem_002012239                   Insys_Anthem_002012239
Insys_Anthem_002012250                   Insys_Anthem_002012250
Insys_Anthem_002012494                   Insys_Anthem_002012494
Insys_Anthem_002012501                   Insys_Anthem_002012501
Insys_Anthem_002012502                   Insys_Anthem_002012502
Insys_Anthem_002012507                   Insys_Anthem_002012507
Insys_Anthem_002012510                   Insys_Anthem_002012510
Insys_Anthem_002012512                   Insys_Anthem_002012512
Insys_Anthem_002012531                   Insys_Anthem_002012531
Insys_Anthem_002012532                   Insys_Anthem_002012532
Insys_Anthem_002012546                   Insys_Anthem_002012546
Insys_Anthem_002012789                   Insys_Anthem_002012789
Insys_Anthem_002012800                   Insys_Anthem_002012800
Insys_Anthem_002012824                   Insys_Anthem_002012824
Insys_Anthem_002012833                   Insys_Anthem_002012833
Insys_Anthem_002012884                   Insys_Anthem_002012884
Insys_Anthem_002012890                   Insys_Anthem_002012890
Insys_Anthem_002012893                   Insys_Anthem_002012893
Insys_Anthem_002012902                   Insys_Anthem_002012902
Insys_Anthem_002012906                   Insys_Anthem_002012906
Insys_Anthem_002012997                   Insys_Anthem_002012997
Insys_Anthem_002013017                   Insys_Anthem_002013017
Insys_Anthem_002013282                   Insys_Anthem_002013282
Insys_Anthem_002013619                   Insys_Anthem_002013619
Insys_Anthem_002014379                   Insys_Anthem_002014379
Insys_Anthem_002014385                   Insys_Anthem_002014385
Insys_Anthem_002014396                   Insys_Anthem_002014396
Insys_Anthem_002014420                   Insys_Anthem_002014420
Insys_Anthem_002014429                   Insys_Anthem_002014429
Insys_Anthem_002014479                   Insys_Anthem_002014479
Insys_Anthem_002014488                   Insys_Anthem_002014488

                                                    2257
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2259 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002014495                   Insys_Anthem_002014495
Insys_Anthem_002014498                   Insys_Anthem_002014498
Insys_Anthem_002014531                   Insys_Anthem_002014531
Insys_Anthem_002014595                   Insys_Anthem_002014595
Insys_Anthem_002014745                   Insys_Anthem_002014745
Insys_Anthem_002014929                   Insys_Anthem_002014929
Insys_Anthem_002014988                   Insys_Anthem_002014988
Insys_Anthem_002015092                   Insys_Anthem_002015092
Insys_Anthem_002015107                   Insys_Anthem_002015107
Insys_Anthem_002015324                   Insys_Anthem_002015324
Insys_Anthem_002015517                   Insys_Anthem_002015517
Insys_Anthem_002015575                   Insys_Anthem_002015575
Insys_Anthem_002015657                   Insys_Anthem_002015657
Insys_Anthem_002015801                   Insys_Anthem_002015801
Insys_Anthem_002016020                   Insys_Anthem_002016020
Insys_Anthem_002016166                   Insys_Anthem_002016166
Insys_Anthem_002016273                   Insys_Anthem_002016273
Insys_Anthem_002016337                   Insys_Anthem_002016337
Insys_Anthem_002016494                   Insys_Anthem_002016494
Insys_Anthem_002016573                   Insys_Anthem_002016573
Insys_Anthem_002016745                   Insys_Anthem_002016745
Insys_Anthem_002016791                   Insys_Anthem_002016791
Insys_Anthem_002016956                   Insys_Anthem_002016956
Insys_Anthem_002017015                   Insys_Anthem_002017015
Insys_Anthem_002017047                   Insys_Anthem_002017047
Insys_Anthem_002017100                   Insys_Anthem_002017100
Insys_Anthem_002017136                   Insys_Anthem_002017136
Insys_Anthem_002017228                   Insys_Anthem_002017228
Insys_Anthem_002017490                   Insys_Anthem_002017490
Insys_Anthem_002017494                   Insys_Anthem_002017494
Insys_Anthem_002017560                   Insys_Anthem_002017560
Insys_Anthem_002017565                   Insys_Anthem_002017565
Insys_Anthem_002017627                   Insys_Anthem_002017627
Insys_Anthem_002017649                   Insys_Anthem_002017649
Insys_Anthem_002017654                   Insys_Anthem_002017654
Insys_Anthem_002017703                   Insys_Anthem_002017703
Insys_Anthem_002017784                   Insys_Anthem_002017784
Insys_Anthem_002017790                   Insys_Anthem_002017790
Insys_Anthem_002017792                   Insys_Anthem_002017792
Insys_Anthem_002017837                   Insys_Anthem_002017837
Insys_Anthem_002017852                   Insys_Anthem_002017852
Insys_Anthem_002017869                   Insys_Anthem_002017869
Insys_Anthem_002018143                   Insys_Anthem_002018143
Insys_Anthem_002018197                   Insys_Anthem_002018197
Insys_Anthem_002018270                   Insys_Anthem_002018270
Insys_Anthem_002018288                   Insys_Anthem_002018288
Insys_Anthem_002018292                   Insys_Anthem_002018292

                                                    2258
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2260 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002018815                   Insys_Anthem_002018815
Insys_Anthem_002018821                   Insys_Anthem_002018821
Insys_Anthem_002018828                   Insys_Anthem_002018828
Insys_Anthem_002018829                   Insys_Anthem_002018829
Insys_Anthem_002018830                   Insys_Anthem_002018830
Insys_Anthem_002018860                   Insys_Anthem_002018860
Insys_Anthem_002018952                   Insys_Anthem_002018952
Insys_Anthem_002018973                   Insys_Anthem_002018973
Insys_Anthem_002019023                   Insys_Anthem_002019023
Insys_Anthem_002019194                   Insys_Anthem_002019194
Insys_Anthem_002019479                   Insys_Anthem_002019479
Insys_Anthem_002019572                   Insys_Anthem_002019572
Insys_Anthem_002019659                   Insys_Anthem_002019659
Insys_Anthem_002019673                   Insys_Anthem_002019673
Insys_Anthem_002019818                   Insys_Anthem_002019818
Insys_Anthem_002019896                   Insys_Anthem_002019896
Insys_Anthem_002019897                   Insys_Anthem_002019897
Insys_Anthem_002019900                   Insys_Anthem_002019900
Insys_Anthem_002019901                   Insys_Anthem_002019901
Insys_Anthem_002020036                   Insys_Anthem_002020036
Insys_Anthem_002020069                   Insys_Anthem_002020069
Insys_Anthem_002020199                   Insys_Anthem_002020199
Insys_Anthem_002020444                   Insys_Anthem_002020444
Insys_Anthem_002020453                   Insys_Anthem_002020453
Insys_Anthem_002020464                   Insys_Anthem_002020464
Insys_Anthem_002020488                   Insys_Anthem_002020488
Insys_Anthem_002020497                   Insys_Anthem_002020497
Insys_Anthem_002020548                   Insys_Anthem_002020548
Insys_Anthem_002020557                   Insys_Anthem_002020557
Insys_Anthem_002020566                   Insys_Anthem_002020566
Insys_Anthem_002020570                   Insys_Anthem_002020570
Insys_Anthem_002020653                   Insys_Anthem_002020653
Insys_Anthem_002020657                   Insys_Anthem_002020657
Insys_Anthem_002020658                   Insys_Anthem_002020658
Insys_Anthem_002020662                   Insys_Anthem_002020662
Insys_Anthem_002020663                   Insys_Anthem_002020663
Insys_Anthem_002020666                   Insys_Anthem_002020666
Insys_Anthem_002020667                   Insys_Anthem_002020667
Insys_Anthem_002020744                   Insys_Anthem_002020744
Insys_Anthem_002020816                   Insys_Anthem_002020816
Insys_Anthem_002020940                   Insys_Anthem_002020940
Insys_Anthem_002021130                   Insys_Anthem_002021130
Insys_Anthem_002021132                   Insys_Anthem_002021132
Insys_Anthem_002021135                   Insys_Anthem_002021135
Insys_Anthem_002021138                   Insys_Anthem_002021138
Insys_Anthem_002021142                   Insys_Anthem_002021142
Insys_Anthem_002021175                   Insys_Anthem_002021175

                                                    2259
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2261 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002021211                   Insys_Anthem_002021211
Insys_Anthem_002021212                   Insys_Anthem_002021212
Insys_Anthem_002021227                   Insys_Anthem_002021227
Insys_Anthem_002021252                   Insys_Anthem_002021252
Insys_Anthem_002021273                   Insys_Anthem_002021273
Insys_Anthem_002021274                   Insys_Anthem_002021274
Insys_Anthem_002021541                   Insys_Anthem_002021541
Insys_Anthem_002021577                   Insys_Anthem_002021577
Insys_Anthem_002021698                   Insys_Anthem_002021698
Insys_Anthem_002021838                   Insys_Anthem_002021838
Insys_Anthem_002021980                   Insys_Anthem_002021980
Insys_Anthem_002021989                   Insys_Anthem_002021989
Insys_Anthem_002022014                   Insys_Anthem_002022014
Insys_Anthem_002022019                   Insys_Anthem_002022019
Insys_Anthem_002022172                   Insys_Anthem_002022172
Insys_Anthem_002022590                   Insys_Anthem_002022590
Insys_Anthem_002022599                   Insys_Anthem_002022599
Insys_Anthem_002022685                   Insys_Anthem_002022685
Insys_Anthem_002022833                   Insys_Anthem_002022833
Insys_Anthem_002022943                   Insys_Anthem_002022943
Insys_Anthem_002022948                   Insys_Anthem_002022948
Insys_Anthem_002022949                   Insys_Anthem_002022949
Insys_Anthem_002022963                   Insys_Anthem_002022963
Insys_Anthem_002023150                   Insys_Anthem_002023150
Insys_Anthem_002023294                   Insys_Anthem_002023294
Insys_Anthem_002023556                   Insys_Anthem_002023556
Insys_Anthem_002023800                   Insys_Anthem_002023800
Insys_Anthem_002024232                   Insys_Anthem_002024232
Insys_Anthem_002024401                   Insys_Anthem_002024401
Insys_Anthem_002024403                   Insys_Anthem_002024403
Insys_Anthem_002024579                   Insys_Anthem_002024579
Insys_Anthem_002024582                   Insys_Anthem_002024582
Insys_Anthem_002024612                   Insys_Anthem_002024612
Insys_Anthem_002024613                   Insys_Anthem_002024613
Insys_Anthem_002024829                   Insys_Anthem_002024829
Insys_Anthem_002024851                   Insys_Anthem_002024851
Insys_Anthem_002024952                   Insys_Anthem_002024952
Insys_Anthem_002025084                   Insys_Anthem_002025084
Insys_Anthem_002025121                   Insys_Anthem_002025121
Insys_Anthem_002025172                   Insys_Anthem_002025172
Insys_Anthem_002025290                   Insys_Anthem_002025290
Insys_Anthem_002025299                   Insys_Anthem_002025299
Insys_Anthem_002025304                   Insys_Anthem_002025304
Insys_Anthem_002025305                   Insys_Anthem_002025305
Insys_Anthem_002025312                   Insys_Anthem_002025312
Insys_Anthem_002025331                   Insys_Anthem_002025331
Insys_Anthem_002025405                   Insys_Anthem_002025405

                                                    2260
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2262 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002025425                   Insys_Anthem_002025425
Insys_Anthem_002025445                   Insys_Anthem_002025445
Insys_Anthem_002025446                   Insys_Anthem_002025446
Insys_Anthem_002025447                   Insys_Anthem_002025447
Insys_Anthem_002025448                   Insys_Anthem_002025448
Insys_Anthem_002025449                   Insys_Anthem_002025449
Insys_Anthem_002025450                   Insys_Anthem_002025450
Insys_Anthem_002025451                   Insys_Anthem_002025451
Insys_Anthem_002025848                   Insys_Anthem_002025848
Insys_Anthem_002025849                   Insys_Anthem_002025849
Insys_Anthem_002025850                   Insys_Anthem_002025850
Insys_Anthem_002025851                   Insys_Anthem_002025851
Insys_Anthem_002025852                   Insys_Anthem_002025852
Insys_Anthem_002025853                   Insys_Anthem_002025853
Insys_Anthem_002025854                   Insys_Anthem_002025854
Insys_Anthem_002025855                   Insys_Anthem_002025855
Insys_Anthem_002025856                   Insys_Anthem_002025856
Insys_Anthem_002025857                   Insys_Anthem_002025857
Insys_Anthem_002025861                   Insys_Anthem_002025861
Insys_Anthem_002025862                   Insys_Anthem_002025862
Insys_Anthem_002025869                   Insys_Anthem_002025869
Insys_Anthem_002025992                   Insys_Anthem_002025992
Insys_Anthem_002026162                   Insys_Anthem_002026162
Insys_Anthem_002026331                   Insys_Anthem_002026331
Insys_Anthem_002026340                   Insys_Anthem_002026340
Insys_Anthem_002026341                   Insys_Anthem_002026341
Insys_Anthem_002026342                   Insys_Anthem_002026342
Insys_Anthem_002026347                   Insys_Anthem_002026347
Insys_Anthem_002026365                   Insys_Anthem_002026365
Insys_Anthem_002026533                   Insys_Anthem_002026533
Insys_Anthem_002026556                   Insys_Anthem_002026556
Insys_Anthem_002026559                   Insys_Anthem_002026559
Insys_Anthem_002026876                   Insys_Anthem_002026876
Insys_Anthem_002026877                   Insys_Anthem_002026877
Insys_Anthem_002027001                   Insys_Anthem_002027001
Insys_Anthem_002027010                   Insys_Anthem_002027010
Insys_Anthem_002027249                   Insys_Anthem_002027249
Insys_Anthem_002027896                   Insys_Anthem_002027896
Insys_Anthem_002028071                   Insys_Anthem_002028071
Insys_Anthem_002028072                   Insys_Anthem_002028072
Insys_Anthem_002028073                   Insys_Anthem_002028073
Insys_Anthem_002028086                   Insys_Anthem_002028086
Insys_Anthem_002028087                   Insys_Anthem_002028087
Insys_Anthem_002028088                   Insys_Anthem_002028088
Insys_Anthem_002028092                   Insys_Anthem_002028092
Insys_Anthem_002028140                   Insys_Anthem_002028140
Insys_Anthem_002028141                   Insys_Anthem_002028141

                                                    2261
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2263 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002028403                   Insys_Anthem_002028403
Insys_Anthem_002028497                   Insys_Anthem_002028497
Insys_Anthem_002028665                   Insys_Anthem_002028665
Insys_Anthem_002028728                   Insys_Anthem_002028728
Insys_Anthem_002028908                   Insys_Anthem_002028908
Insys_Anthem_002028925                   Insys_Anthem_002028925
Insys_Anthem_002028930                   Insys_Anthem_002028930
Insys_Anthem_002028992                   Insys_Anthem_002028992
Insys_Anthem_002028998                   Insys_Anthem_002028998
Insys_Anthem_002029018                   Insys_Anthem_002029018
Insys_Anthem_002029080                   Insys_Anthem_002029080
Insys_Anthem_002029123                   Insys_Anthem_002029123
Insys_Anthem_002029225                   Insys_Anthem_002029225
Insys_Anthem_002029231                   Insys_Anthem_002029231
Insys_Anthem_002029261                   Insys_Anthem_002029261
Insys_Anthem_002029264                   Insys_Anthem_002029264
Insys_Anthem_002029265                   Insys_Anthem_002029265
Insys_Anthem_002029302                   Insys_Anthem_002029302
Insys_Anthem_002029365                   Insys_Anthem_002029365
Insys_Anthem_002029408                   Insys_Anthem_002029408
Insys_Anthem_002029411                   Insys_Anthem_002029411
Insys_Anthem_002029412                   Insys_Anthem_002029412
Insys_Anthem_002029433                   Insys_Anthem_002029433
Insys_Anthem_002029501                   Insys_Anthem_002029501
Insys_Anthem_002029506                   Insys_Anthem_002029506
Insys_Anthem_002029516                   Insys_Anthem_002029516
Insys_Anthem_002029526                   Insys_Anthem_002029526
Insys_Anthem_002029560                   Insys_Anthem_002029560
Insys_Anthem_002029610                   Insys_Anthem_002029610
Insys_Anthem_002029640                   Insys_Anthem_002029640
Insys_Anthem_002029711                   Insys_Anthem_002029711
Insys_Anthem_002029783                   Insys_Anthem_002029783
Insys_Anthem_002029833                   Insys_Anthem_002029833
Insys_Anthem_002029876                   Insys_Anthem_002029876
Insys_Anthem_002029879                   Insys_Anthem_002029879
Insys_Anthem_002029900                   Insys_Anthem_002029900
Insys_Anthem_002029912                   Insys_Anthem_002029912
Insys_Anthem_002029967                   Insys_Anthem_002029967
Insys_Anthem_002030007                   Insys_Anthem_002030007
Insys_Anthem_002030021                   Insys_Anthem_002030021
Insys_Anthem_002030023                   Insys_Anthem_002030023
Insys_Anthem_002030039                   Insys_Anthem_002030039
Insys_Anthem_002030097                   Insys_Anthem_002030097
Insys_Anthem_002030106                   Insys_Anthem_002030106
Insys_Anthem_002030147                   Insys_Anthem_002030147
Insys_Anthem_002030186                   Insys_Anthem_002030186
Insys_Anthem_002030266                   Insys_Anthem_002030266

                                                    2262
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2264 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002030279                   Insys_Anthem_002030279
Insys_Anthem_002030332                   Insys_Anthem_002030332
Insys_Anthem_002030365                   Insys_Anthem_002030365
Insys_Anthem_002030438                   Insys_Anthem_002030438
Insys_Anthem_002030515                   Insys_Anthem_002030515
Insys_Anthem_002030657                   Insys_Anthem_002030657
Insys_Anthem_002030671                   Insys_Anthem_002030671
Insys_Anthem_002030683                   Insys_Anthem_002030683
Insys_Anthem_002030710                   Insys_Anthem_002030710
Insys_Anthem_002030747                   Insys_Anthem_002030747
Insys_Anthem_002030847                   Insys_Anthem_002030847
Insys_Anthem_002030854                   Insys_Anthem_002030854
Insys_Anthem_002030898                   Insys_Anthem_002030898
Insys_Anthem_002030994                   Insys_Anthem_002030994
Insys_Anthem_002031012                   Insys_Anthem_002031012
Insys_Anthem_002031014                   Insys_Anthem_002031014
Insys_Anthem_002031059                   Insys_Anthem_002031059
Insys_Anthem_002031111                   Insys_Anthem_002031111
Insys_Anthem_002031137                   Insys_Anthem_002031137
Insys_Anthem_002031155                   Insys_Anthem_002031155
Insys_Anthem_002031165                   Insys_Anthem_002031165
Insys_Anthem_002031193                   Insys_Anthem_002031193
Insys_Anthem_002031229                   Insys_Anthem_002031229
Insys_Anthem_002031272                   Insys_Anthem_002031272
Insys_Anthem_002031349                   Insys_Anthem_002031349
Insys_Anthem_002031446                   Insys_Anthem_002031446
Insys_Anthem_002031467                   Insys_Anthem_002031467
Insys_Anthem_002031473                   Insys_Anthem_002031473
Insys_Anthem_002031481                   Insys_Anthem_002031481
Insys_Anthem_002031496                   Insys_Anthem_002031496
Insys_Anthem_002031538                   Insys_Anthem_002031538
Insys_Anthem_002031560                   Insys_Anthem_002031560
Insys_Anthem_002031566                   Insys_Anthem_002031566
Insys_Anthem_002031606                   Insys_Anthem_002031606
Insys_Anthem_002031635                   Insys_Anthem_002031635
Insys_Anthem_002031662                   Insys_Anthem_002031662
Insys_Anthem_002031699                   Insys_Anthem_002031699
Insys_Anthem_002031713                   Insys_Anthem_002031713
Insys_Anthem_002031721                   Insys_Anthem_002031721
Insys_Anthem_002031749                   Insys_Anthem_002031749
Insys_Anthem_002031819                   Insys_Anthem_002031819
Insys_Anthem_002031853                   Insys_Anthem_002031853
Insys_Anthem_002031900                   Insys_Anthem_002031900
Insys_Anthem_002032018                   Insys_Anthem_002032018
Insys_Anthem_002032092                   Insys_Anthem_002032092
Insys_Anthem_002032107                   Insys_Anthem_002032107
Insys_Anthem_002032141                   Insys_Anthem_002032141

                                                    2263
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2265 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002032158                   Insys_Anthem_002032158
Insys_Anthem_002032209                   Insys_Anthem_002032209
Insys_Anthem_002032223                   Insys_Anthem_002032223
Insys_Anthem_002032257                   Insys_Anthem_002032257
Insys_Anthem_002032279                   Insys_Anthem_002032279
Insys_Anthem_002032291                   Insys_Anthem_002032291
Insys_Anthem_002032292                   Insys_Anthem_002032292
Insys_Anthem_002032294                   Insys_Anthem_002032294
Insys_Anthem_002032295                   Insys_Anthem_002032295
Insys_Anthem_002032324                   Insys_Anthem_002032324
Insys_Anthem_002032336                   Insys_Anthem_002032336
Insys_Anthem_002032355                   Insys_Anthem_002032355
Insys_Anthem_002032409                   Insys_Anthem_002032409
Insys_Anthem_002032433                   Insys_Anthem_002032433
Insys_Anthem_002032472                   Insys_Anthem_002032472
Insys_Anthem_002032549                   Insys_Anthem_002032549
Insys_Anthem_002032570                   Insys_Anthem_002032570
Insys_Anthem_002032572                   Insys_Anthem_002032572
Insys_Anthem_002032584                   Insys_Anthem_002032584
Insys_Anthem_002032641                   Insys_Anthem_002032641
Insys_Anthem_002032654                   Insys_Anthem_002032654
Insys_Anthem_002032673                   Insys_Anthem_002032673
Insys_Anthem_002032676                   Insys_Anthem_002032676
Insys_Anthem_002032698                   Insys_Anthem_002032698
Insys_Anthem_002032733                   Insys_Anthem_002032733
Insys_Anthem_002032767                   Insys_Anthem_002032767
Insys_Anthem_002032807                   Insys_Anthem_002032807
Insys_Anthem_002032849                   Insys_Anthem_002032849
Insys_Anthem_002032883                   Insys_Anthem_002032883
Insys_Anthem_002032896                   Insys_Anthem_002032896
Insys_Anthem_002032914                   Insys_Anthem_002032914
Insys_Anthem_002032928                   Insys_Anthem_002032928
Insys_Anthem_002032934                   Insys_Anthem_002032934
Insys_Anthem_002032939                   Insys_Anthem_002032939
Insys_Anthem_002032949                   Insys_Anthem_002032949
Insys_Anthem_002032950                   Insys_Anthem_002032950
Insys_Anthem_002032989                   Insys_Anthem_002032989
Insys_Anthem_002033015                   Insys_Anthem_002033015
Insys_Anthem_002033058                   Insys_Anthem_002033058
Insys_Anthem_002033104                   Insys_Anthem_002033104
Insys_Anthem_002033119                   Insys_Anthem_002033119
Insys_Anthem_002033125                   Insys_Anthem_002033125
Insys_Anthem_002033147                   Insys_Anthem_002033147
Insys_Anthem_002033153                   Insys_Anthem_002033153
Insys_Anthem_002033159                   Insys_Anthem_002033159
Insys_Anthem_002033164                   Insys_Anthem_002033164
Insys_Anthem_002033169                   Insys_Anthem_002033169

                                                    2264
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2266 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002033183                   Insys_Anthem_002033183
Insys_Anthem_002033203                   Insys_Anthem_002033203
Insys_Anthem_002033230                   Insys_Anthem_002033230
Insys_Anthem_002033253                   Insys_Anthem_002033253
Insys_Anthem_002033307                   Insys_Anthem_002033307
Insys_Anthem_002033354                   Insys_Anthem_002033354
Insys_Anthem_002033363                   Insys_Anthem_002033363
Insys_Anthem_002033385                   Insys_Anthem_002033385
Insys_Anthem_002033393                   Insys_Anthem_002033393
Insys_Anthem_002033409                   Insys_Anthem_002033409
Insys_Anthem_002033424                   Insys_Anthem_002033424
Insys_Anthem_002033447                   Insys_Anthem_002033447
Insys_Anthem_002033556                   Insys_Anthem_002033556
Insys_Anthem_002033569                   Insys_Anthem_002033569
Insys_Anthem_002033594                   Insys_Anthem_002033594
Insys_Anthem_002033629                   Insys_Anthem_002033629
Insys_Anthem_002033666                   Insys_Anthem_002033666
Insys_Anthem_002033685                   Insys_Anthem_002033685
Insys_Anthem_002033705                   Insys_Anthem_002033705
Insys_Anthem_002033781                   Insys_Anthem_002033781
Insys_Anthem_002033871                   Insys_Anthem_002033871
Insys_Anthem_002033874                   Insys_Anthem_002033874
Insys_Anthem_002033934                   Insys_Anthem_002033934
Insys_Anthem_002034045                   Insys_Anthem_002034045
Insys_Anthem_002034052                   Insys_Anthem_002034052
Insys_Anthem_002034119                   Insys_Anthem_002034119
Insys_Anthem_002034183                   Insys_Anthem_002034183
Insys_Anthem_002034218                   Insys_Anthem_002034218
Insys_Anthem_002034226                   Insys_Anthem_002034226
Insys_Anthem_002034249                   Insys_Anthem_002034249
Insys_Anthem_002034317                   Insys_Anthem_002034317
Insys_Anthem_002034341                   Insys_Anthem_002034341
Insys_Anthem_002034369                   Insys_Anthem_002034369
Insys_Anthem_002034385                   Insys_Anthem_002034385
Insys_Anthem_002034412                   Insys_Anthem_002034412
Insys_Anthem_002034446                   Insys_Anthem_002034446
Insys_Anthem_002034468                   Insys_Anthem_002034468
Insys_Anthem_002034490                   Insys_Anthem_002034490
Insys_Anthem_002034511                   Insys_Anthem_002034511
Insys_Anthem_002034523                   Insys_Anthem_002034523
Insys_Anthem_002034529                   Insys_Anthem_002034529
Insys_Anthem_002034545                   Insys_Anthem_002034545
Insys_Anthem_002034577                   Insys_Anthem_002034577
Insys_Anthem_002034631                   Insys_Anthem_002034631
Insys_Anthem_002034654                   Insys_Anthem_002034654
Insys_Anthem_002034725                   Insys_Anthem_002034725
Insys_Anthem_002034761                   Insys_Anthem_002034761

                                                    2265
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2267 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002034820                   Insys_Anthem_002034820
Insys_Anthem_002034866                   Insys_Anthem_002034866
Insys_Anthem_002034873                   Insys_Anthem_002034873
Insys_Anthem_002034888                   Insys_Anthem_002034888
Insys_Anthem_002034901                   Insys_Anthem_002034901
Insys_Anthem_002034958                   Insys_Anthem_002034958
Insys_Anthem_002034976                   Insys_Anthem_002034976
Insys_Anthem_002035017                   Insys_Anthem_002035017
Insys_Anthem_002035055                   Insys_Anthem_002035055
Insys_Anthem_002035119                   Insys_Anthem_002035119
Insys_Anthem_002035134                   Insys_Anthem_002035134
Insys_Anthem_002035149                   Insys_Anthem_002035149
Insys_Anthem_002035184                   Insys_Anthem_002035184
Insys_Anthem_002035202                   Insys_Anthem_002035202
Insys_Anthem_002035253                   Insys_Anthem_002035253
Insys_Anthem_002035294                   Insys_Anthem_002035294
Insys_Anthem_002035353                   Insys_Anthem_002035353
Insys_Anthem_002035377                   Insys_Anthem_002035377
Insys_Anthem_002035423                   Insys_Anthem_002035423
Insys_Anthem_002035456                   Insys_Anthem_002035456
Insys_Anthem_002035489                   Insys_Anthem_002035489
Insys_Anthem_002035513                   Insys_Anthem_002035513
Insys_Anthem_002035553                   Insys_Anthem_002035553
Insys_Anthem_002035596                   Insys_Anthem_002035596
Insys_Anthem_002035625                   Insys_Anthem_002035625
Insys_Anthem_002035629                   Insys_Anthem_002035629
Insys_Anthem_002035656                   Insys_Anthem_002035656
Insys_Anthem_002035681                   Insys_Anthem_002035681
Insys_Anthem_002035732                   Insys_Anthem_002035732
Insys_Anthem_002035750                   Insys_Anthem_002035750
Insys_Anthem_002035782                   Insys_Anthem_002035782
Insys_Anthem_002035812                   Insys_Anthem_002035812
Insys_Anthem_002035873                   Insys_Anthem_002035873
Insys_Anthem_002035889                   Insys_Anthem_002035889
Insys_Anthem_002035913                   Insys_Anthem_002035913
Insys_Anthem_002036009                   Insys_Anthem_002036009
Insys_Anthem_002036067                   Insys_Anthem_002036067
Insys_Anthem_002036137                   Insys_Anthem_002036137
Insys_Anthem_002036184                   Insys_Anthem_002036184
Insys_Anthem_002036269                   Insys_Anthem_002036269
Insys_Anthem_002036297                   Insys_Anthem_002036297
Insys_Anthem_002036314                   Insys_Anthem_002036314
Insys_Anthem_002036369                   Insys_Anthem_002036369
Insys_Anthem_002036421                   Insys_Anthem_002036421
Insys_Anthem_002036441                   Insys_Anthem_002036441
Insys_Anthem_002036474                   Insys_Anthem_002036474
Insys_Anthem_002036518                   Insys_Anthem_002036518

                                                    2266
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2268 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002036560                   Insys_Anthem_002036560
Insys_Anthem_002036596                   Insys_Anthem_002036596
Insys_Anthem_002036635                   Insys_Anthem_002036635
Insys_Anthem_002036722                   Insys_Anthem_002036722
Insys_Anthem_002036844                   Insys_Anthem_002036844
Insys_Anthem_002036990                   Insys_Anthem_002036990
Insys_Anthem_002036997                   Insys_Anthem_002036997
Insys_Anthem_002036998                   Insys_Anthem_002036998
Insys_Anthem_002036999                   Insys_Anthem_002036999
Insys_Anthem_002037000                   Insys_Anthem_002037000
Insys_Anthem_002037012                   Insys_Anthem_002037012
Insys_Anthem_002037016                   Insys_Anthem_002037016
Insys_Anthem_002037107                   Insys_Anthem_002037107
Insys_Anthem_002037110                   Insys_Anthem_002037110
Insys_Anthem_002037161                   Insys_Anthem_002037161
Insys_Anthem_002037165                   Insys_Anthem_002037165
Insys_Anthem_002037166                   Insys_Anthem_002037166
Insys_Anthem_002037183                   Insys_Anthem_002037183
Insys_Anthem_002037188                   Insys_Anthem_002037188
Insys_Anthem_002037189                   Insys_Anthem_002037189
Insys_Anthem_002037223                   Insys_Anthem_002037223
Insys_Anthem_002037297                   Insys_Anthem_002037297
Insys_Anthem_002037298                   Insys_Anthem_002037298
Insys_Anthem_002037303                   Insys_Anthem_002037303
Insys_Anthem_002037371                   Insys_Anthem_002037371
Insys_Anthem_002037378                   Insys_Anthem_002037378
Insys_Anthem_002037407                   Insys_Anthem_002037407
Insys_Anthem_002037415                   Insys_Anthem_002037415
Insys_Anthem_002037435                   Insys_Anthem_002037435
Insys_Anthem_002037436                   Insys_Anthem_002037436
Insys_Anthem_002037437                   Insys_Anthem_002037437
Insys_Anthem_002037438                   Insys_Anthem_002037438
Insys_Anthem_002037439                   Insys_Anthem_002037439
Insys_Anthem_002037469                   Insys_Anthem_002037469
Insys_Anthem_002037509                   Insys_Anthem_002037509
Insys_Anthem_002037559                   Insys_Anthem_002037559
Insys_Anthem_002037560                   Insys_Anthem_002037560
Insys_Anthem_002037561                   Insys_Anthem_002037561
Insys_Anthem_002037562                   Insys_Anthem_002037562
Insys_Anthem_002037563                   Insys_Anthem_002037563
Insys_Anthem_002037571                   Insys_Anthem_002037571
Insys_Anthem_002037586                   Insys_Anthem_002037586
Insys_Anthem_002037589                   Insys_Anthem_002037589
Insys_Anthem_002037591                   Insys_Anthem_002037591
Insys_Anthem_002037593                   Insys_Anthem_002037593
Insys_Anthem_002037594                   Insys_Anthem_002037594
Insys_Anthem_002037597                   Insys_Anthem_002037597

                                                    2267
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2269 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002037598                   Insys_Anthem_002037598
Insys_Anthem_002037645                   Insys_Anthem_002037645
Insys_Anthem_002037778                   Insys_Anthem_002037778
Insys_Anthem_002038111                   Insys_Anthem_002038111
Insys_Anthem_002038199                   Insys_Anthem_002038199
Insys_Anthem_002038201                   Insys_Anthem_002038201
Insys_Anthem_002038210                   Insys_Anthem_002038210
Insys_Anthem_002038361                   Insys_Anthem_002038361
Insys_Anthem_002038439                   Insys_Anthem_002038439
Insys_Anthem_002038876                   Insys_Anthem_002038876
Insys_Anthem_002038943                   Insys_Anthem_002038943
Insys_Anthem_002039132                   Insys_Anthem_002039132
Insys_Anthem_002039333                   Insys_Anthem_002039333
Insys_Anthem_002039431                   Insys_Anthem_002039431
Insys_Anthem_002039483                   Insys_Anthem_002039483
Insys_Anthem_002039859                   Insys_Anthem_002039859
Insys_Anthem_002039860                   Insys_Anthem_002039860
Insys_Anthem_002039862                   Insys_Anthem_002039862
Insys_Anthem_002039997                   Insys_Anthem_002039997
Insys_Anthem_002040220                   Insys_Anthem_002040220
Insys_Anthem_002040232                   Insys_Anthem_002040232
Insys_Anthem_002040373                   Insys_Anthem_002040373
Insys_Anthem_002040647                   Insys_Anthem_002040647
Insys_Anthem_002040654                   Insys_Anthem_002040654
Insys_Anthem_002040730                   Insys_Anthem_002040730
Insys_Anthem_002040767                   Insys_Anthem_002040767
Insys_Anthem_002040832                   Insys_Anthem_002040832
Insys_Anthem_002040838                   Insys_Anthem_002040838
Insys_Anthem_002040849                   Insys_Anthem_002040849
Insys_Anthem_002041027                   Insys_Anthem_002041027
Insys_Anthem_002041034                   Insys_Anthem_002041034
Insys_Anthem_002041048                   Insys_Anthem_002041048
Insys_Anthem_002041156                   Insys_Anthem_002041156
Insys_Anthem_002041301                   Insys_Anthem_002041301
Insys_Anthem_002041310                   Insys_Anthem_002041310
Insys_Anthem_002041363                   Insys_Anthem_002041363
Insys_Anthem_002041381                   Insys_Anthem_002041381
Insys_Anthem_002041382                   Insys_Anthem_002041382
Insys_Anthem_002041943                   Insys_Anthem_002041943
Insys_Anthem_002042022                   Insys_Anthem_002042022
Insys_Anthem_002042026                   Insys_Anthem_002042026
Insys_Anthem_002042098                   Insys_Anthem_002042098
Insys_Anthem_002042132                   Insys_Anthem_002042132
Insys_Anthem_002042157                   Insys_Anthem_002042157
Insys_Anthem_002042168                   Insys_Anthem_002042168
Insys_Anthem_002042229                   Insys_Anthem_002042229
Insys_Anthem_002042238                   Insys_Anthem_002042238

                                                    2268
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2270 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002042304                   Insys_Anthem_002042304
Insys_Anthem_002042361                   Insys_Anthem_002042361
Insys_Anthem_002042362                   Insys_Anthem_002042362
Insys_Anthem_002042586                   Insys_Anthem_002042586
Insys_Anthem_002042608                   Insys_Anthem_002042608
Insys_Anthem_002042612                   Insys_Anthem_002042612
Insys_Anthem_002042644                   Insys_Anthem_002042644
Insys_Anthem_002042741                   Insys_Anthem_002042741
Insys_Anthem_002042815                   Insys_Anthem_002042815
Insys_Anthem_002042823                   Insys_Anthem_002042823
Insys_Anthem_002042874                   Insys_Anthem_002042874
Insys_Anthem_002042887                   Insys_Anthem_002042887
Insys_Anthem_002043035                   Insys_Anthem_002043035
Insys_Anthem_002043040                   Insys_Anthem_002043040
Insys_Anthem_002043272                   Insys_Anthem_002043272
Insys_Anthem_002043301                   Insys_Anthem_002043301
Insys_Anthem_002043430                   Insys_Anthem_002043430
Insys_Anthem_002043472                   Insys_Anthem_002043472
Insys_Anthem_002043506                   Insys_Anthem_002043506
Insys_Anthem_002043543                   Insys_Anthem_002043543
Insys_Anthem_002043582                   Insys_Anthem_002043582
Insys_Anthem_002043698                   Insys_Anthem_002043698
Insys_Anthem_002043957                   Insys_Anthem_002043957
Insys_Anthem_002043969                   Insys_Anthem_002043969
Insys_Anthem_002043972                   Insys_Anthem_002043972
Insys_Anthem_002043995                   Insys_Anthem_002043995
Insys_Anthem_002044036                   Insys_Anthem_002044036
Insys_Anthem_002044041                   Insys_Anthem_002044041
Insys_Anthem_002044047                   Insys_Anthem_002044047
Insys_Anthem_002044194                   Insys_Anthem_002044194
Insys_Anthem_002044205                   Insys_Anthem_002044205
Insys_Anthem_002044223                   Insys_Anthem_002044223
Insys_Anthem_002044332                   Insys_Anthem_002044332
Insys_Anthem_002044334                   Insys_Anthem_002044334
Insys_Anthem_002044339                   Insys_Anthem_002044339
Insys_Anthem_002044340                   Insys_Anthem_002044340
Insys_Anthem_002044378                   Insys_Anthem_002044378
Insys_Anthem_002044404                   Insys_Anthem_002044404
Insys_Anthem_002044405                   Insys_Anthem_002044405
Insys_Anthem_002044480                   Insys_Anthem_002044480
Insys_Anthem_002044484                   Insys_Anthem_002044484
Insys_Anthem_002044516                   Insys_Anthem_002044516
Insys_Anthem_002044541                   Insys_Anthem_002044541
Insys_Anthem_002044549                   Insys_Anthem_002044549
Insys_Anthem_002044680                   Insys_Anthem_002044680
Insys_Anthem_002044686                   Insys_Anthem_002044686
Insys_Anthem_002044691                   Insys_Anthem_002044691

                                                    2269
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2271 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002044704                   Insys_Anthem_002044704
Insys_Anthem_002044708                   Insys_Anthem_002044708
Insys_Anthem_002044711                   Insys_Anthem_002044711
Insys_Anthem_002044740                   Insys_Anthem_002044740
Insys_Anthem_002044745                   Insys_Anthem_002044745
Insys_Anthem_002044776                   Insys_Anthem_002044776
Insys_Anthem_002044786                   Insys_Anthem_002044786
Insys_Anthem_002044789                   Insys_Anthem_002044789
Insys_Anthem_002044791                   Insys_Anthem_002044791
Insys_Anthem_002044810                   Insys_Anthem_002044810
Insys_Anthem_002044826                   Insys_Anthem_002044826
Insys_Anthem_002044902                   Insys_Anthem_002044902
Insys_Anthem_002044903                   Insys_Anthem_002044903
Insys_Anthem_002044904                   Insys_Anthem_002044904
Insys_Anthem_002044915                   Insys_Anthem_002044915
Insys_Anthem_002044961                   Insys_Anthem_002044961
Insys_Anthem_002044984                   Insys_Anthem_002044984
Insys_Anthem_002045003                   Insys_Anthem_002045003
Insys_Anthem_002045041                   Insys_Anthem_002045041
Insys_Anthem_002045092                   Insys_Anthem_002045092
Insys_Anthem_002045103                   Insys_Anthem_002045103
Insys_Anthem_002045138                   Insys_Anthem_002045138
Insys_Anthem_002045141                   Insys_Anthem_002045141
Insys_Anthem_002045142                   Insys_Anthem_002045142
Insys_Anthem_002045145                   Insys_Anthem_002045145
Insys_Anthem_002045189                   Insys_Anthem_002045189
Insys_Anthem_002045194                   Insys_Anthem_002045194
Insys_Anthem_002045195                   Insys_Anthem_002045195
Insys_Anthem_002045196                   Insys_Anthem_002045196
Insys_Anthem_002045235                   Insys_Anthem_002045235
Insys_Anthem_002045247                   Insys_Anthem_002045247
Insys_Anthem_002045271                   Insys_Anthem_002045271
Insys_Anthem_002045282                   Insys_Anthem_002045282
Insys_Anthem_002045306                   Insys_Anthem_002045306
Insys_Anthem_002045384                   Insys_Anthem_002045384
Insys_Anthem_002045453                   Insys_Anthem_002045453
Insys_Anthem_002045456                   Insys_Anthem_002045456
Insys_Anthem_002045460                   Insys_Anthem_002045460
Insys_Anthem_002045474                   Insys_Anthem_002045474
Insys_Anthem_002045490                   Insys_Anthem_002045490
Insys_Anthem_002045508                   Insys_Anthem_002045508
Insys_Anthem_002045546                   Insys_Anthem_002045546
Insys_Anthem_002045580                   Insys_Anthem_002045580
Insys_Anthem_002045637                   Insys_Anthem_002045637
Insys_Anthem_002045662                   Insys_Anthem_002045662
Insys_Anthem_002045669                   Insys_Anthem_002045669
Insys_Anthem_002045670                   Insys_Anthem_002045670

                                                    2270
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2272 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002045671                   Insys_Anthem_002045671
Insys_Anthem_002045672                   Insys_Anthem_002045672
Insys_Anthem_002045673                   Insys_Anthem_002045673
Insys_Anthem_002045674                   Insys_Anthem_002045674
Insys_Anthem_002045699                   Insys_Anthem_002045699
Insys_Anthem_002045728                   Insys_Anthem_002045728
Insys_Anthem_002045763                   Insys_Anthem_002045763
Insys_Anthem_002045824                   Insys_Anthem_002045824
Insys_Anthem_002045834                   Insys_Anthem_002045834
Insys_Anthem_002045849                   Insys_Anthem_002045849
Insys_Anthem_002045910                   Insys_Anthem_002045910
Insys_Anthem_002045936                   Insys_Anthem_002045936
Insys_Anthem_002045947                   Insys_Anthem_002045947
Insys_Anthem_002045960                   Insys_Anthem_002045960
Insys_Anthem_002045980                   Insys_Anthem_002045980
Insys_Anthem_002046015                   Insys_Anthem_002046015
Insys_Anthem_002046052                   Insys_Anthem_002046052
Insys_Anthem_002046118                   Insys_Anthem_002046118
Insys_Anthem_002046119                   Insys_Anthem_002046119
Insys_Anthem_002046154                   Insys_Anthem_002046154
Insys_Anthem_002046208                   Insys_Anthem_002046208
Insys_Anthem_002046212                   Insys_Anthem_002046212
Insys_Anthem_002046394                   Insys_Anthem_002046394
Insys_Anthem_002046403                   Insys_Anthem_002046403
Insys_Anthem_002046524                   Insys_Anthem_002046524
Insys_Anthem_002046697                   Insys_Anthem_002046697
Insys_Anthem_002046701                   Insys_Anthem_002046701
Insys_Anthem_002046702                   Insys_Anthem_002046702
Insys_Anthem_002046703                   Insys_Anthem_002046703
Insys_Anthem_002046704                   Insys_Anthem_002046704
Insys_Anthem_002046720                   Insys_Anthem_002046720
Insys_Anthem_002046729                   Insys_Anthem_002046729
Insys_Anthem_002046748                   Insys_Anthem_002046748
Insys_Anthem_002046763                   Insys_Anthem_002046763
Insys_Anthem_002046786                   Insys_Anthem_002046786
Insys_Anthem_002046797                   Insys_Anthem_002046797
Insys_Anthem_002046819                   Insys_Anthem_002046819
Insys_Anthem_002046839                   Insys_Anthem_002046839
Insys_Anthem_002046902                   Insys_Anthem_002046902
Insys_Anthem_002046909                   Insys_Anthem_002046909
Insys_Anthem_002046990                   Insys_Anthem_002046990
Insys_Anthem_002047042                   Insys_Anthem_002047042
Insys_Anthem_002047086                   Insys_Anthem_002047086
Insys_Anthem_002047128                   Insys_Anthem_002047128
Insys_Anthem_002047152                   Insys_Anthem_002047152
Insys_Anthem_002047194                   Insys_Anthem_002047194
Insys_Anthem_002047211                   Insys_Anthem_002047211

                                                    2271
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2273 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002047241                   Insys_Anthem_002047241
Insys_Anthem_002047277                   Insys_Anthem_002047277
Insys_Anthem_002047310                   Insys_Anthem_002047310
Insys_Anthem_002047341                   Insys_Anthem_002047341
Insys_Anthem_002047357                   Insys_Anthem_002047357
Insys_Anthem_002047374                   Insys_Anthem_002047374
Insys_Anthem_002047386                   Insys_Anthem_002047386
Insys_Anthem_002047404                   Insys_Anthem_002047404
Insys_Anthem_002047429                   Insys_Anthem_002047429
Insys_Anthem_002047435                   Insys_Anthem_002047435
Insys_Anthem_002047480                   Insys_Anthem_002047480
Insys_Anthem_002047519                   Insys_Anthem_002047519
Insys_Anthem_002047526                   Insys_Anthem_002047526
Insys_Anthem_002047549                   Insys_Anthem_002047549
Insys_Anthem_002047563                   Insys_Anthem_002047563
Insys_Anthem_002047586                   Insys_Anthem_002047586
Insys_Anthem_002047613                   Insys_Anthem_002047613
Insys_Anthem_002047692                   Insys_Anthem_002047692
Insys_Anthem_002047730                   Insys_Anthem_002047730
Insys_Anthem_002047752                   Insys_Anthem_002047752
Insys_Anthem_002047768                   Insys_Anthem_002047768
Insys_Anthem_002047777                   Insys_Anthem_002047777
Insys_Anthem_002047837                   Insys_Anthem_002047837
Insys_Anthem_002047863                   Insys_Anthem_002047863
Insys_Anthem_002047914                   Insys_Anthem_002047914
Insys_Anthem_002047967                   Insys_Anthem_002047967
Insys_Anthem_002047988                   Insys_Anthem_002047988
Insys_Anthem_002048058                   Insys_Anthem_002048058
Insys_Anthem_002048080                   Insys_Anthem_002048080
Insys_Anthem_002048123                   Insys_Anthem_002048123
Insys_Anthem_002048128                   Insys_Anthem_002048128
Insys_Anthem_002048129                   Insys_Anthem_002048129
Insys_Anthem_002048138                   Insys_Anthem_002048138
Insys_Anthem_002048166                   Insys_Anthem_002048166
Insys_Anthem_002048171                   Insys_Anthem_002048171
Insys_Anthem_002048233                   Insys_Anthem_002048233
Insys_Anthem_002048267                   Insys_Anthem_002048267
Insys_Anthem_002048284                   Insys_Anthem_002048284
Insys_Anthem_002048354                   Insys_Anthem_002048354
Insys_Anthem_002048380                   Insys_Anthem_002048380
Insys_Anthem_002048795                   Insys_Anthem_002048795
Insys_Anthem_002048814                   Insys_Anthem_002048814
Insys_Anthem_002048827                   Insys_Anthem_002048827
Insys_Anthem_002048850                   Insys_Anthem_002048850
Insys_Anthem_002048862                   Insys_Anthem_002048862
Insys_Anthem_002048885                   Insys_Anthem_002048885
Insys_Anthem_002048911                   Insys_Anthem_002048911

                                                    2272
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2274 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002048944                   Insys_Anthem_002048944
Insys_Anthem_002048945                   Insys_Anthem_002048945
Insys_Anthem_002048993                   Insys_Anthem_002048993
Insys_Anthem_002049004                   Insys_Anthem_002049004
Insys_Anthem_002049125                   Insys_Anthem_002049125
Insys_Anthem_002049132                   Insys_Anthem_002049132
Insys_Anthem_002049197                   Insys_Anthem_002049197
Insys_Anthem_002049199                   Insys_Anthem_002049199
Insys_Anthem_002049215                   Insys_Anthem_002049215
Insys_Anthem_002049246                   Insys_Anthem_002049246
Insys_Anthem_002049282                   Insys_Anthem_002049282
Insys_Anthem_002049349                   Insys_Anthem_002049349
Insys_Anthem_002049457                   Insys_Anthem_002049457
Insys_Anthem_002049589                   Insys_Anthem_002049589
Insys_Anthem_002049596                   Insys_Anthem_002049596
Insys_Anthem_002049613                   Insys_Anthem_002049613
Insys_Anthem_002049616                   Insys_Anthem_002049616
Insys_Anthem_002049671                   Insys_Anthem_002049671
Insys_Anthem_002049701                   Insys_Anthem_002049701
Insys_Anthem_002049724                   Insys_Anthem_002049724
Insys_Anthem_002049813                   Insys_Anthem_002049813
Insys_Anthem_002049815                   Insys_Anthem_002049815
Insys_Anthem_002049849                   Insys_Anthem_002049849
Insys_Anthem_002049957                   Insys_Anthem_002049957
Insys_Anthem_002050018                   Insys_Anthem_002050018
Insys_Anthem_002050020                   Insys_Anthem_002050020
Insys_Anthem_002050021                   Insys_Anthem_002050021
Insys_Anthem_002050062                   Insys_Anthem_002050062
Insys_Anthem_002050388                   Insys_Anthem_002050388
Insys_Anthem_002050535                   Insys_Anthem_002050535
Insys_Anthem_002050709                   Insys_Anthem_002050709
Insys_Anthem_002051089                   Insys_Anthem_002051089
Insys_Anthem_002051117                   Insys_Anthem_002051117
Insys_Anthem_002051127                   Insys_Anthem_002051127
Insys_Anthem_002051160                   Insys_Anthem_002051160
Insys_Anthem_002051170                   Insys_Anthem_002051170
Insys_Anthem_002051335                   Insys_Anthem_002051335
Insys_Anthem_002051351                   Insys_Anthem_002051351
Insys_Anthem_002051355                   Insys_Anthem_002051355
Insys_Anthem_002051356                   Insys_Anthem_002051356
Insys_Anthem_002051357                   Insys_Anthem_002051357
Insys_Anthem_002051783                   Insys_Anthem_002051783
Insys_Anthem_002051851                   Insys_Anthem_002051851
Insys_Anthem_002051859                   Insys_Anthem_002051859
Insys_Anthem_002051927                   Insys_Anthem_002051927
Insys_Anthem_002051929                   Insys_Anthem_002051929
Insys_Anthem_002051987                   Insys_Anthem_002051987

                                                    2273
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2275 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002051992                   Insys_Anthem_002051992
Insys_Anthem_002052385                   Insys_Anthem_002052385
Insys_Anthem_002052590                   Insys_Anthem_002052590
Insys_Anthem_002052594                   Insys_Anthem_002052594
Insys_Anthem_002052735                   Insys_Anthem_002052735
Insys_Anthem_002052873                   Insys_Anthem_002052873
Insys_Anthem_002052875                   Insys_Anthem_002052875
Insys_Anthem_002053028                   Insys_Anthem_002053028
Insys_Anthem_002053117                   Insys_Anthem_002053117
Insys_Anthem_002053154                   Insys_Anthem_002053154
Insys_Anthem_002053168                   Insys_Anthem_002053168
Insys_Anthem_002053346                   Insys_Anthem_002053346
Insys_Anthem_002053393                   Insys_Anthem_002053393
Insys_Anthem_002053398                   Insys_Anthem_002053398
Insys_Anthem_002053401                   Insys_Anthem_002053401
Insys_Anthem_002053405                   Insys_Anthem_002053405
Insys_Anthem_002053407                   Insys_Anthem_002053407
Insys_Anthem_002053450                   Insys_Anthem_002053450
Insys_Anthem_002053504                   Insys_Anthem_002053504
Insys_Anthem_002053533                   Insys_Anthem_002053533
Insys_Anthem_002053536                   Insys_Anthem_002053536
Insys_Anthem_002053538                   Insys_Anthem_002053538
Insys_Anthem_002053546                   Insys_Anthem_002053546
Insys_Anthem_002053567                   Insys_Anthem_002053567
Insys_Anthem_002053867                   Insys_Anthem_002053867
Insys_Anthem_002053964                   Insys_Anthem_002053964
Insys_Anthem_002054115                   Insys_Anthem_002054115
Insys_Anthem_002054267                   Insys_Anthem_002054267
Insys_Anthem_002054438                   Insys_Anthem_002054438
Insys_Anthem_002054639                   Insys_Anthem_002054639
Insys_Anthem_002054807                   Insys_Anthem_002054807
Insys_Anthem_002054886                   Insys_Anthem_002054886
Insys_Anthem_002054934                   Insys_Anthem_002054934
Insys_Anthem_002055153                   Insys_Anthem_002055153
Insys_Anthem_002055159                   Insys_Anthem_002055159
Insys_Anthem_002055348                   Insys_Anthem_002055348
Insys_Anthem_002055362                   Insys_Anthem_002055362
Insys_Anthem_002055364                   Insys_Anthem_002055364
Insys_Anthem_002055366                   Insys_Anthem_002055366
Insys_Anthem_002055383                   Insys_Anthem_002055383
Insys_Anthem_002055384                   Insys_Anthem_002055384
Insys_Anthem_002055386                   Insys_Anthem_002055386
Insys_Anthem_002055399                   Insys_Anthem_002055399
Insys_Anthem_002055448                   Insys_Anthem_002055448
Insys_Anthem_002055502                   Insys_Anthem_002055502
Insys_Anthem_002055506                   Insys_Anthem_002055506
Insys_Anthem_002055541                   Insys_Anthem_002055541

                                                    2274
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2276 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002055603                   Insys_Anthem_002055603
Insys_Anthem_002055687                   Insys_Anthem_002055687
Insys_Anthem_002055984                   Insys_Anthem_002055984
Insys_Anthem_002056050                   Insys_Anthem_002056050
Insys_Anthem_002056199                   Insys_Anthem_002056199
Insys_Anthem_002056230                   Insys_Anthem_002056230
Insys_Anthem_002056286                   Insys_Anthem_002056286
Insys_Anthem_002056386                   Insys_Anthem_002056386
Insys_Anthem_002056389                   Insys_Anthem_002056389
Insys_Anthem_002056428                   Insys_Anthem_002056428
Insys_Anthem_002056509                   Insys_Anthem_002056509
Insys_Anthem_002056511                   Insys_Anthem_002056511
Insys_Anthem_002056922                   Insys_Anthem_002056922
Insys_Anthem_002056925                   Insys_Anthem_002056925
Insys_Anthem_002056973                   Insys_Anthem_002056973
Insys_Anthem_002057010                   Insys_Anthem_002057010
Insys_Anthem_002057012                   Insys_Anthem_002057012
Insys_Anthem_002057073                   Insys_Anthem_002057073
Insys_Anthem_002057118                   Insys_Anthem_002057118
Insys_Anthem_002057119                   Insys_Anthem_002057119
Insys_Anthem_002057120                   Insys_Anthem_002057120
Insys_Anthem_002057121                   Insys_Anthem_002057121
Insys_Anthem_002057130                   Insys_Anthem_002057130
Insys_Anthem_002057134                   Insys_Anthem_002057134
Insys_Anthem_002057184                   Insys_Anthem_002057184
Insys_Anthem_002057206                   Insys_Anthem_002057206
Insys_Anthem_002057296                   Insys_Anthem_002057296
Insys_Anthem_002057564                   Insys_Anthem_002057564
Insys_Anthem_002057615                   Insys_Anthem_002057615
Insys_Anthem_002057667                   Insys_Anthem_002057667
Insys_Anthem_002057670                   Insys_Anthem_002057670
Insys_Anthem_002057720                   Insys_Anthem_002057720
Insys_Anthem_002057723                   Insys_Anthem_002057723
Insys_Anthem_002057732                   Insys_Anthem_002057732
Insys_Anthem_002057810                   Insys_Anthem_002057810
Insys_Anthem_002057885                   Insys_Anthem_002057885
Insys_Anthem_002057974                   Insys_Anthem_002057974
Insys_Anthem_002058012                   Insys_Anthem_002058012
Insys_Anthem_002058164                   Insys_Anthem_002058164
Insys_Anthem_002058239                   Insys_Anthem_002058239
Insys_Anthem_002058263                   Insys_Anthem_002058263
Insys_Anthem_002058297                   Insys_Anthem_002058297
Insys_Anthem_002058878                   Insys_Anthem_002058878
Insys_Anthem_002059056                   Insys_Anthem_002059056
Insys_Anthem_002059222                   Insys_Anthem_002059222
Insys_Anthem_002059296                   Insys_Anthem_002059296
Insys_Anthem_002059302                   Insys_Anthem_002059302

                                                    2275
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2277 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002059310                   Insys_Anthem_002059310
Insys_Anthem_002059388                   Insys_Anthem_002059388
Insys_Anthem_002059451                   Insys_Anthem_002059451
Insys_Anthem_002059459                   Insys_Anthem_002059459
Insys_Anthem_002059460                   Insys_Anthem_002059460
Insys_Anthem_002059544                   Insys_Anthem_002059544
Insys_Anthem_002059548                   Insys_Anthem_002059548
Insys_Anthem_002059549                   Insys_Anthem_002059549
Insys_Anthem_002059550                   Insys_Anthem_002059550
Insys_Anthem_002059626                   Insys_Anthem_002059626
Insys_Anthem_002059639                   Insys_Anthem_002059639
Insys_Anthem_002059716                   Insys_Anthem_002059716
Insys_Anthem_002059719                   Insys_Anthem_002059719
Insys_Anthem_002059809                   Insys_Anthem_002059809
Insys_Anthem_002059877                   Insys_Anthem_002059877
Insys_Anthem_002059878                   Insys_Anthem_002059878
Insys_Anthem_002059879                   Insys_Anthem_002059879
Insys_Anthem_002060016                   Insys_Anthem_002060016
Insys_Anthem_002060047                   Insys_Anthem_002060047
Insys_Anthem_002060052                   Insys_Anthem_002060052
Insys_Anthem_002060198                   Insys_Anthem_002060198
Insys_Anthem_002060212                   Insys_Anthem_002060212
Insys_Anthem_002060214                   Insys_Anthem_002060214
Insys_Anthem_002060313                   Insys_Anthem_002060313
Insys_Anthem_002060314                   Insys_Anthem_002060314
Insys_Anthem_002060316                   Insys_Anthem_002060316
Insys_Anthem_002060435                   Insys_Anthem_002060435
Insys_Anthem_002060461                   Insys_Anthem_002060461
Insys_Anthem_002060470                   Insys_Anthem_002060470
Insys_Anthem_002060488                   Insys_Anthem_002060488
Insys_Anthem_002060489                   Insys_Anthem_002060489
Insys_Anthem_002060507                   Insys_Anthem_002060507
Insys_Anthem_002060508                   Insys_Anthem_002060508
Insys_Anthem_002060586                   Insys_Anthem_002060586
Insys_Anthem_002060629                   Insys_Anthem_002060629
Insys_Anthem_002060721                   Insys_Anthem_002060721
Insys_Anthem_002060746                   Insys_Anthem_002060746
Insys_Anthem_002060749                   Insys_Anthem_002060749
Insys_Anthem_002060866                   Insys_Anthem_002060866
Insys_Anthem_002060867                   Insys_Anthem_002060867
Insys_Anthem_002060868                   Insys_Anthem_002060868
Insys_Anthem_002060895                   Insys_Anthem_002060895
Insys_Anthem_002060901                   Insys_Anthem_002060901
Insys_Anthem_002060903                   Insys_Anthem_002060903
Insys_Anthem_002061677                   Insys_Anthem_002061677
Insys_Anthem_002061679                   Insys_Anthem_002061679
Insys_Anthem_002061862                   Insys_Anthem_002061862

                                                    2276
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2278 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002061988                   Insys_Anthem_002061988
Insys_Anthem_002061991                   Insys_Anthem_002061991
Insys_Anthem_002061998                   Insys_Anthem_002061998
Insys_Anthem_002062000                   Insys_Anthem_002062000
Insys_Anthem_002062022                   Insys_Anthem_002062022
Insys_Anthem_002062149                   Insys_Anthem_002062149
Insys_Anthem_002062151                   Insys_Anthem_002062151
Insys_Anthem_002062152                   Insys_Anthem_002062152
Insys_Anthem_002062153                   Insys_Anthem_002062154
Insys_Anthem_002062159                   Insys_Anthem_002062161
Insys_Anthem_002062506                   Insys_Anthem_002062506
Insys_Anthem_002062761                   Insys_Anthem_002062761
Insys_Anthem_002062762                   Insys_Anthem_002062762
Insys_Anthem_002062763                   Insys_Anthem_002062763
Insys_Anthem_002062764                   Insys_Anthem_002062764
Insys_Anthem_002062765                   Insys_Anthem_002062765
Insys_Anthem_002062800                   Insys_Anthem_002062800
Insys_Anthem_002062801                   Insys_Anthem_002062801
Insys_Anthem_002062803                   Insys_Anthem_002062803
Insys_Anthem_002063142                   Insys_Anthem_002063142
Insys_Anthem_002063143                   Insys_Anthem_002063143
Insys_Anthem_002063284                   Insys_Anthem_002063284
Insys_Anthem_002063539                   Insys_Anthem_002063539
Insys_Anthem_002063540                   Insys_Anthem_002063540
Insys_Anthem_002063741                   Insys_Anthem_002063741
Insys_Anthem_002063776                   Insys_Anthem_002063776
Insys_Anthem_002063779                   Insys_Anthem_002063779
Insys_Anthem_002063804                   Insys_Anthem_002063804
Insys_Anthem_002063882                   Insys_Anthem_002063882
Insys_Anthem_002064114                   Insys_Anthem_002064114
Insys_Anthem_002064115                   Insys_Anthem_002064115
Insys_Anthem_002064117                   Insys_Anthem_002064117
Insys_Anthem_002064119                   Insys_Anthem_002064119
Insys_Anthem_002064120                   Insys_Anthem_002064120
Insys_Anthem_002064124                   Insys_Anthem_002064124
Insys_Anthem_002064256                   Insys_Anthem_002064256
Insys_Anthem_002064258                   Insys_Anthem_002064258
Insys_Anthem_002064261                   Insys_Anthem_002064261
Insys_Anthem_002064265                   Insys_Anthem_002064265
Insys_Anthem_002064267                   Insys_Anthem_002064267
Insys_Anthem_002064402                   Insys_Anthem_002064402
Insys_Anthem_002064415                   Insys_Anthem_002064415
Insys_Anthem_002064421                   Insys_Anthem_002064421
Insys_Anthem_002064529                   Insys_Anthem_002064529
Insys_Anthem_002064547                   Insys_Anthem_002064547
Insys_Anthem_002064548                   Insys_Anthem_002064548
Insys_Anthem_002064762                   Insys_Anthem_002064762

                                                    2277
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2279 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002064763                   Insys_Anthem_002064763
Insys_Anthem_002064764                   Insys_Anthem_002064764
Insys_Anthem_002064765                   Insys_Anthem_002064765
Insys_Anthem_002064766                   Insys_Anthem_002064766
Insys_Anthem_002064767                   Insys_Anthem_002064767
Insys_Anthem_002064768                   Insys_Anthem_002064768
Insys_Anthem_002064769                   Insys_Anthem_002064769
Insys_Anthem_002064941                   Insys_Anthem_002064941
Insys_Anthem_002064948                   Insys_Anthem_002064948
Insys_Anthem_002065023                   Insys_Anthem_002065023
Insys_Anthem_002065055                   Insys_Anthem_002065055
Insys_Anthem_002065067                   Insys_Anthem_002065067
Insys_Anthem_002065171                   Insys_Anthem_002065171
Insys_Anthem_002065174                   Insys_Anthem_002065174
Insys_Anthem_002065175                   Insys_Anthem_002065175
Insys_Anthem_002065199                   Insys_Anthem_002065199
Insys_Anthem_002065220                   Insys_Anthem_002065220
Insys_Anthem_002065258                   Insys_Anthem_002065258
Insys_Anthem_002065527                   Insys_Anthem_002065527
Insys_Anthem_002065558                   Insys_Anthem_002065558
Insys_Anthem_002065855                   Insys_Anthem_002065855
Insys_Anthem_002065856                   Insys_Anthem_002065856
Insys_Anthem_002065865                   Insys_Anthem_002065865
Insys_Anthem_002065866                   Insys_Anthem_002065866
Insys_Anthem_002065867                   Insys_Anthem_002065867
Insys_Anthem_002065868                   Insys_Anthem_002065868
Insys_Anthem_002065883                   Insys_Anthem_002065883
Insys_Anthem_002065887                   Insys_Anthem_002065887
Insys_Anthem_002065966                   Insys_Anthem_002065966
Insys_Anthem_002066001                   Insys_Anthem_002066001
Insys_Anthem_002066206                   Insys_Anthem_002066206
Insys_Anthem_002066209                   Insys_Anthem_002066209
Insys_Anthem_002066318                   Insys_Anthem_002066318
Insys_Anthem_002066324                   Insys_Anthem_002066324
Insys_Anthem_002066429                   Insys_Anthem_002066429
Insys_Anthem_002066745                   Insys_Anthem_002066745
Insys_Anthem_002066746                   Insys_Anthem_002066746
Insys_Anthem_002066747                   Insys_Anthem_002066747
Insys_Anthem_002066834                   Insys_Anthem_002066834
Insys_Anthem_002066836                   Insys_Anthem_002066836
Insys_Anthem_002066838                   Insys_Anthem_002066838
Insys_Anthem_002066976                   Insys_Anthem_002066976
Insys_Anthem_002067002                   Insys_Anthem_002067002
Insys_Anthem_002067035                   Insys_Anthem_002067035
Insys_Anthem_002067036                   Insys_Anthem_002067036
Insys_Anthem_002067051                   Insys_Anthem_002067051
Insys_Anthem_002067099                   Insys_Anthem_002067099

                                                    2278
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2280 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002067101                   Insys_Anthem_002067101
Insys_Anthem_002067323                   Insys_Anthem_002067323
Insys_Anthem_002067330                   Insys_Anthem_002067330
Insys_Anthem_002067340                   Insys_Anthem_002067340
Insys_Anthem_002067413                   Insys_Anthem_002067413
Insys_Anthem_002067414                   Insys_Anthem_002067414
Insys_Anthem_002067416                   Insys_Anthem_002067416
Insys_Anthem_002067417                   Insys_Anthem_002067417
Insys_Anthem_002067532                   Insys_Anthem_002067532
Insys_Anthem_002067716                   Insys_Anthem_002067716
Insys_Anthem_002067725                   Insys_Anthem_002067725
Insys_Anthem_002067743                   Insys_Anthem_002067743
Insys_Anthem_002067821                   Insys_Anthem_002067821
Insys_Anthem_002067822                   Insys_Anthem_002067822
Insys_Anthem_002067825                   Insys_Anthem_002067825
Insys_Anthem_002067867                   Insys_Anthem_002067867
Insys_Anthem_002067868                   Insys_Anthem_002067868
Insys_Anthem_002067882                   Insys_Anthem_002067882
Insys_Anthem_002067934                   Insys_Anthem_002067934
Insys_Anthem_002068179                   Insys_Anthem_002068179
Insys_Anthem_002068236                   Insys_Anthem_002068236
Insys_Anthem_002068238                   Insys_Anthem_002068238
Insys_Anthem_002068351                   Insys_Anthem_002068351
Insys_Anthem_002068371                   Insys_Anthem_002068371
Insys_Anthem_002068372                   Insys_Anthem_002068372
Insys_Anthem_002068385                   Insys_Anthem_002068385
Insys_Anthem_002068439                   Insys_Anthem_002068439
Insys_Anthem_002068440                   Insys_Anthem_002068440
Insys_Anthem_002068597                   Insys_Anthem_002068597
Insys_Anthem_002068647                   Insys_Anthem_002068647
Insys_Anthem_002068711                   Insys_Anthem_002068711
Insys_Anthem_002068754                   Insys_Anthem_002068754
Insys_Anthem_002068755                   Insys_Anthem_002068755
Insys_Anthem_002068756                   Insys_Anthem_002068756
Insys_Anthem_002068762                   Insys_Anthem_002068762
Insys_Anthem_002068763                   Insys_Anthem_002068763
Insys_Anthem_002068822                   Insys_Anthem_002068822
Insys_Anthem_002068832                   Insys_Anthem_002068832
Insys_Anthem_002068837                   Insys_Anthem_002068837
Insys_Anthem_002068863                   Insys_Anthem_002068863
Insys_Anthem_002068881                   Insys_Anthem_002068881
Insys_Anthem_002068884                   Insys_Anthem_002068884
Insys_Anthem_002068885                   Insys_Anthem_002068885
Insys_Anthem_002068891                   Insys_Anthem_002068891
Insys_Anthem_002068892                   Insys_Anthem_002068892
Insys_Anthem_002068897                   Insys_Anthem_002068897
Insys_Anthem_002068903                   Insys_Anthem_002068903

                                                    2279
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2281 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002068925                   Insys_Anthem_002068925
Insys_Anthem_002069011                   Insys_Anthem_002069011
Insys_Anthem_002069013                   Insys_Anthem_002069013
Insys_Anthem_002069051                   Insys_Anthem_002069051
Insys_Anthem_002069052                   Insys_Anthem_002069052
Insys_Anthem_002069072                   Insys_Anthem_002069072
Insys_Anthem_002069073                   Insys_Anthem_002069073
Insys_Anthem_002069074                   Insys_Anthem_002069074
Insys_Anthem_002069075                   Insys_Anthem_002069075
Insys_Anthem_002069076                   Insys_Anthem_002069076
Insys_Anthem_002069253                   Insys_Anthem_002069253
Insys_Anthem_002069348                   Insys_Anthem_002069348
Insys_Anthem_002069349                   Insys_Anthem_002069349
Insys_Anthem_002069350                   Insys_Anthem_002069350
Insys_Anthem_002069352                   Insys_Anthem_002069352
Insys_Anthem_002069353                   Insys_Anthem_002069353
Insys_Anthem_002069354                   Insys_Anthem_002069354
Insys_Anthem_002069379                   Insys_Anthem_002069379
Insys_Anthem_002069429                   Insys_Anthem_002069429
Insys_Anthem_002069433                   Insys_Anthem_002069433
Insys_Anthem_002069434                   Insys_Anthem_002069434
Insys_Anthem_002069479                   Insys_Anthem_002069479
Insys_Anthem_002069636                   Insys_Anthem_002069636
Insys_Anthem_002069657                   Insys_Anthem_002069657
Insys_Anthem_002069690                   Insys_Anthem_002069690
Insys_Anthem_002069733                   Insys_Anthem_002069733
Insys_Anthem_002069734                   Insys_Anthem_002069734
Insys_Anthem_002069800                   Insys_Anthem_002069800
Insys_Anthem_002069801                   Insys_Anthem_002069801
Insys_Anthem_002069832                   Insys_Anthem_002069832
Insys_Anthem_002069879                   Insys_Anthem_002069879
Insys_Anthem_002069897                   Insys_Anthem_002069897
Insys_Anthem_002070055                   Insys_Anthem_002070055
Insys_Anthem_002070099                   Insys_Anthem_002070099
Insys_Anthem_002070136                   Insys_Anthem_002070136
Insys_Anthem_002070137                   Insys_Anthem_002070137
Insys_Anthem_002070138                   Insys_Anthem_002070138
Insys_Anthem_002070139                   Insys_Anthem_002070139
Insys_Anthem_002070140                   Insys_Anthem_002070140
Insys_Anthem_002070141                   Insys_Anthem_002070141
Insys_Anthem_002070170                   Insys_Anthem_002070170
Insys_Anthem_002070208                   Insys_Anthem_002070208
Insys_Anthem_002070241                   Insys_Anthem_002070241
Insys_Anthem_002070274                   Insys_Anthem_002070274
Insys_Anthem_002070278                   Insys_Anthem_002070278
Insys_Anthem_002070279                   Insys_Anthem_002070279
Insys_Anthem_002070318                   Insys_Anthem_002070318

                                                    2280
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2282 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002070320                   Insys_Anthem_002070320
Insys_Anthem_002070489                   Insys_Anthem_002070489
Insys_Anthem_002070497                   Insys_Anthem_002070497
Insys_Anthem_002070532                   Insys_Anthem_002070532
Insys_Anthem_002070572                   Insys_Anthem_002070572
Insys_Anthem_002070609                   Insys_Anthem_002070609
Insys_Anthem_002070612                   Insys_Anthem_002070612
Insys_Anthem_002070619                   Insys_Anthem_002070619
Insys_Anthem_002070621                   Insys_Anthem_002070621
Insys_Anthem_002070622                   Insys_Anthem_002070622
Insys_Anthem_002070623                   Insys_Anthem_002070623
Insys_Anthem_002070633                   Insys_Anthem_002070633
Insys_Anthem_002070637                   Insys_Anthem_002070637
Insys_Anthem_002070644                   Insys_Anthem_002070644
Insys_Anthem_002070646                   Insys_Anthem_002070646
Insys_Anthem_002070647                   Insys_Anthem_002070647
Insys_Anthem_002070648                   Insys_Anthem_002070648
Insys_Anthem_002070649                   Insys_Anthem_002070649
Insys_Anthem_002070652                   Insys_Anthem_002070652
Insys_Anthem_002070653                   Insys_Anthem_002070653
Insys_Anthem_002070654                   Insys_Anthem_002070654
Insys_Anthem_002070658                   Insys_Anthem_002070658
Insys_Anthem_002070807                   Insys_Anthem_002070807
Insys_Anthem_002070872                   Insys_Anthem_002070872
Insys_Anthem_002070905                   Insys_Anthem_002070905
Insys_Anthem_002070924                   Insys_Anthem_002070924
Insys_Anthem_002070948                   Insys_Anthem_002070948
Insys_Anthem_002070949                   Insys_Anthem_002070949
Insys_Anthem_002070950                   Insys_Anthem_002070950
Insys_Anthem_002070953                   Insys_Anthem_002070953
Insys_Anthem_002070968                   Insys_Anthem_002070968
Insys_Anthem_002071367                   Insys_Anthem_002071367
Insys_Anthem_002071393                   Insys_Anthem_002071393
Insys_Anthem_002071407                   Insys_Anthem_002071407
Insys_Anthem_002071412                   Insys_Anthem_002071412
Insys_Anthem_002071413                   Insys_Anthem_002071413
Insys_Anthem_002071420                   Insys_Anthem_002071420
Insys_Anthem_002071434                   Insys_Anthem_002071434
Insys_Anthem_002071438                   Insys_Anthem_002071438
Insys_Anthem_002071439                   Insys_Anthem_002071439
Insys_Anthem_002071465                   Insys_Anthem_002071465
Insys_Anthem_002071466                   Insys_Anthem_002071466
Insys_Anthem_002071467                   Insys_Anthem_002071467
Insys_Anthem_002071468                   Insys_Anthem_002071468
Insys_Anthem_002071573                   Insys_Anthem_002071573
Insys_Anthem_002071574                   Insys_Anthem_002071574
Insys_Anthem_002071605                   Insys_Anthem_002071605

                                                    2281
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2283 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002071607                   Insys_Anthem_002071607
Insys_Anthem_002071610                   Insys_Anthem_002071610
Insys_Anthem_002071612                   Insys_Anthem_002071612
Insys_Anthem_002071693                   Insys_Anthem_002071693
Insys_Anthem_002071714                   Insys_Anthem_002071714
Insys_Anthem_002071823                   Insys_Anthem_002071823
Insys_Anthem_002071847                   Insys_Anthem_002071847
Insys_Anthem_002071848                   Insys_Anthem_002071848
Insys_Anthem_002071849                   Insys_Anthem_002071849
Insys_Anthem_002071850                   Insys_Anthem_002071850
Insys_Anthem_002072153                   Insys_Anthem_002072153
Insys_Anthem_002072215                   Insys_Anthem_002072215
Insys_Anthem_002072382                   Insys_Anthem_002072382
Insys_Anthem_002072383                   Insys_Anthem_002072383
Insys_Anthem_002072385                   Insys_Anthem_002072385
Insys_Anthem_002072387                   Insys_Anthem_002072387
Insys_Anthem_002072389                   Insys_Anthem_002072389
Insys_Anthem_002072402                   Insys_Anthem_002072402
Insys_Anthem_002072459                   Insys_Anthem_002072459
Insys_Anthem_002072465                   Insys_Anthem_002072465
Insys_Anthem_002072527                   Insys_Anthem_002072527
Insys_Anthem_002072595                   Insys_Anthem_002072595
Insys_Anthem_002072658                   Insys_Anthem_002072658
Insys_Anthem_002072671                   Insys_Anthem_002072671
Insys_Anthem_002072889                   Insys_Anthem_002072889
Insys_Anthem_002072890                   Insys_Anthem_002072890
Insys_Anthem_002073002                   Insys_Anthem_002073002
Insys_Anthem_002073390                   Insys_Anthem_002073390
Insys_Anthem_002073491                   Insys_Anthem_002073491
Insys_Anthem_002073495                   Insys_Anthem_002073495
Insys_Anthem_002073556                   Insys_Anthem_002073556
Insys_Anthem_002073646                   Insys_Anthem_002073646
Insys_Anthem_002073647                   Insys_Anthem_002073647
Insys_Anthem_002073672                   Insys_Anthem_002073672
Insys_Anthem_002073674                   Insys_Anthem_002073674
Insys_Anthem_002073703                   Insys_Anthem_002073703
Insys_Anthem_002073704                   Insys_Anthem_002073704
Insys_Anthem_002073770                   Insys_Anthem_002073770
Insys_Anthem_002073780                   Insys_Anthem_002073780
Insys_Anthem_002073783                   Insys_Anthem_002073783
Insys_Anthem_002073785                   Insys_Anthem_002073785
Insys_Anthem_002073786                   Insys_Anthem_002073786
Insys_Anthem_002073894                   Insys_Anthem_002073894
Insys_Anthem_002073904                   Insys_Anthem_002073904
Insys_Anthem_002073913                   Insys_Anthem_002073913
Insys_Anthem_002073932                   Insys_Anthem_002073932
Insys_Anthem_002073933                   Insys_Anthem_002073933

                                                    2282
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2284 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002073934                   Insys_Anthem_002073934
Insys_Anthem_002074087                   Insys_Anthem_002074087
Insys_Anthem_002074088                   Insys_Anthem_002074088
Insys_Anthem_002074344                   Insys_Anthem_002074344
Insys_Anthem_002074352                   Insys_Anthem_002074352
Insys_Anthem_002074587                   Insys_Anthem_002074587
Insys_Anthem_002074781                   Insys_Anthem_002074781
Insys_Anthem_002074782                   Insys_Anthem_002074782
Insys_Anthem_002074802                   Insys_Anthem_002074802
Insys_Anthem_002074803                   Insys_Anthem_002074803
Insys_Anthem_002074804                   Insys_Anthem_002074804
Insys_Anthem_002074805                   Insys_Anthem_002074805
Insys_Anthem_002075277                   Insys_Anthem_002075277
Insys_Anthem_002075328                   Insys_Anthem_002075328
Insys_Anthem_002075589                   Insys_Anthem_002075589
Insys_Anthem_002075628                   Insys_Anthem_002075628
Insys_Anthem_002075729                   Insys_Anthem_002075729
Insys_Anthem_002075730                   Insys_Anthem_002075730
Insys_Anthem_002075731                   Insys_Anthem_002075731
Insys_Anthem_002075753                   Insys_Anthem_002075753
Insys_Anthem_002075786                   Insys_Anthem_002075786
Insys_Anthem_002075852                   Insys_Anthem_002075852
Insys_Anthem_002075936                   Insys_Anthem_002075936
Insys_Anthem_002075967                   Insys_Anthem_002075967
Insys_Anthem_002076058                   Insys_Anthem_002076058
Insys_Anthem_002076112                   Insys_Anthem_002076112
Insys_Anthem_002076116                   Insys_Anthem_002076116
Insys_Anthem_002076144                   Insys_Anthem_002076144
Insys_Anthem_002076153                   Insys_Anthem_002076153
Insys_Anthem_002076190                   Insys_Anthem_002076190
Insys_Anthem_002076200                   Insys_Anthem_002076200
Insys_Anthem_002076203                   Insys_Anthem_002076203
Insys_Anthem_002076212                   Insys_Anthem_002076212
Insys_Anthem_002076218                   Insys_Anthem_002076218
Insys_Anthem_002076236                   Insys_Anthem_002076236
Insys_Anthem_002076238                   Insys_Anthem_002076238
Insys_Anthem_002076239                   Insys_Anthem_002076239
Insys_Anthem_002076306                   Insys_Anthem_002076306
Insys_Anthem_002076308                   Insys_Anthem_002076308
Insys_Anthem_002076332                   Insys_Anthem_002076332
Insys_Anthem_002076347                   Insys_Anthem_002076347
Insys_Anthem_002076350                   Insys_Anthem_002076350
Insys_Anthem_002076353                   Insys_Anthem_002076353
Insys_Anthem_002076623                   Insys_Anthem_002076623
Insys_Anthem_002076832                   Insys_Anthem_002076832
Insys_Anthem_002077095                   Insys_Anthem_002077095
Insys_Anthem_002077102                   Insys_Anthem_002077102

                                                    2283
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2285 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002077103                   Insys_Anthem_002077103
Insys_Anthem_002077140                   Insys_Anthem_002077140
Insys_Anthem_002077143                   Insys_Anthem_002077143
Insys_Anthem_002077151                   Insys_Anthem_002077151
Insys_Anthem_002077164                   Insys_Anthem_002077164
Insys_Anthem_002077246                   Insys_Anthem_002077246
Insys_Anthem_002077301                   Insys_Anthem_002077301
Insys_Anthem_002077302                   Insys_Anthem_002077302
Insys_Anthem_002077309                   Insys_Anthem_002077309
Insys_Anthem_002077310                   Insys_Anthem_002077310
Insys_Anthem_002077311                   Insys_Anthem_002077311
Insys_Anthem_002077424                   Insys_Anthem_002077424
Insys_Anthem_002077605                   Insys_Anthem_002077605
Insys_Anthem_002077799                   Insys_Anthem_002077799
Insys_Anthem_002077801                   Insys_Anthem_002077801
Insys_Anthem_002077807                   Insys_Anthem_002077807
Insys_Anthem_002077814                   Insys_Anthem_002077814
Insys_Anthem_002077815                   Insys_Anthem_002077815
Insys_Anthem_002077852                   Insys_Anthem_002077852
Insys_Anthem_002077853                   Insys_Anthem_002077853
Insys_Anthem_002077959                   Insys_Anthem_002077959
Insys_Anthem_002077960                   Insys_Anthem_002077960
Insys_Anthem_002078122                   Insys_Anthem_002078122
Insys_Anthem_002078174                   Insys_Anthem_002078174
Insys_Anthem_002078186                   Insys_Anthem_002078186
Insys_Anthem_002078261                   Insys_Anthem_002078261
Insys_Anthem_002078370                   Insys_Anthem_002078370
Insys_Anthem_002078394                   Insys_Anthem_002078394
Insys_Anthem_002078422                   Insys_Anthem_002078422
Insys_Anthem_002078600                   Insys_Anthem_002078600
Insys_Anthem_002078647                   Insys_Anthem_002078647
Insys_Anthem_002078817                   Insys_Anthem_002078817
Insys_Anthem_002079094                   Insys_Anthem_002079094
Insys_Anthem_002079096                   Insys_Anthem_002079096
Insys_Anthem_002079302                   Insys_Anthem_002079302
Insys_Anthem_002079437                   Insys_Anthem_002079437
Insys_Anthem_002079441                   Insys_Anthem_002079441
Insys_Anthem_002079443                   Insys_Anthem_002079443
Insys_Anthem_002079444                   Insys_Anthem_002079444
Insys_Anthem_002079544                   Insys_Anthem_002079544
Insys_Anthem_002079620                   Insys_Anthem_002079620
Insys_Anthem_002079630                   Insys_Anthem_002079630
Insys_Anthem_002079633                   Insys_Anthem_002079633
Insys_Anthem_002079636                   Insys_Anthem_002079636
Insys_Anthem_002079707                   Insys_Anthem_002079707
Insys_Anthem_002079708                   Insys_Anthem_002079708
Insys_Anthem_002079709                   Insys_Anthem_002079709

                                                    2284
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2286 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002079815                   Insys_Anthem_002079815
Insys_Anthem_002079819                   Insys_Anthem_002079819
Insys_Anthem_002079966                   Insys_Anthem_002079966
Insys_Anthem_002080082                   Insys_Anthem_002080082
Insys_Anthem_002080318                   Insys_Anthem_002080318
Insys_Anthem_002080321                   Insys_Anthem_002080321
Insys_Anthem_002080410                   Insys_Anthem_002080410
Insys_Anthem_002080411                   Insys_Anthem_002080411
Insys_Anthem_002080426                   Insys_Anthem_002080426
Insys_Anthem_002080427                   Insys_Anthem_002080427
Insys_Anthem_002080500                   Insys_Anthem_002080500
Insys_Anthem_002080945                   Insys_Anthem_002080945
Insys_Anthem_002080946                   Insys_Anthem_002080946
Insys_Anthem_002081222                   Insys_Anthem_002081222
Insys_Anthem_002081871                   Insys_Anthem_002081871
Insys_Anthem_002081965                   Insys_Anthem_002081965
Insys_Anthem_002081986                   Insys_Anthem_002081986
Insys_Anthem_002081987                   Insys_Anthem_002081987
Insys_Anthem_002082207                   Insys_Anthem_002082207
Insys_Anthem_002082208                   Insys_Anthem_002082208
Insys_Anthem_002082210                   Insys_Anthem_002082210
Insys_Anthem_002082221                   Insys_Anthem_002082221
Insys_Anthem_002082222                   Insys_Anthem_002082222
Insys_Anthem_002082667                   Insys_Anthem_002082667
Insys_Anthem_002082769                   Insys_Anthem_002082769
Insys_Anthem_002082871                   Insys_Anthem_002082871
Insys_Anthem_002083078                   Insys_Anthem_002083078
Insys_Anthem_002083223                   Insys_Anthem_002083223
Insys_Anthem_002083544                   Insys_Anthem_002083544
Insys_Anthem_002083565                   Insys_Anthem_002083565
Insys_Anthem_002083570                   Insys_Anthem_002083570
Insys_Anthem_002083640                   Insys_Anthem_002083640
Insys_Anthem_002083715                   Insys_Anthem_002083715
Insys_Anthem_002083778                   Insys_Anthem_002083778
Insys_Anthem_002083780                   Insys_Anthem_002083780
Insys_Anthem_002083782                   Insys_Anthem_002083782
Insys_Anthem_002083830                   Insys_Anthem_002083830
Insys_Anthem_002083962                   Insys_Anthem_002083962
Insys_Anthem_002084019                   Insys_Anthem_002084019
Insys_Anthem_002084104                   Insys_Anthem_002084104
Insys_Anthem_002084109                   Insys_Anthem_002084109
Insys_Anthem_002084160                   Insys_Anthem_002084160
Insys_Anthem_002084164                   Insys_Anthem_002084164
Insys_Anthem_002084178                   Insys_Anthem_002084178
Insys_Anthem_002084213                   Insys_Anthem_002084213
Insys_Anthem_002084221                   Insys_Anthem_002084221
Insys_Anthem_002084345                   Insys_Anthem_002084345

                                                    2285
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2287 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002084383                   Insys_Anthem_002084383
Insys_Anthem_002084408                   Insys_Anthem_002084408
Insys_Anthem_002084418                   Insys_Anthem_002084418
Insys_Anthem_002084435                   Insys_Anthem_002084435
Insys_Anthem_002084442                   Insys_Anthem_002084442
Insys_Anthem_002084453                   Insys_Anthem_002084453
Insys_Anthem_002084468                   Insys_Anthem_002084468
Insys_Anthem_002084479                   Insys_Anthem_002084479
Insys_Anthem_002084481                   Insys_Anthem_002084481
Insys_Anthem_002084483                   Insys_Anthem_002084483
Insys_Anthem_002084501                   Insys_Anthem_002084501
Insys_Anthem_002084553                   Insys_Anthem_002084553
Insys_Anthem_002084555                   Insys_Anthem_002084555
Insys_Anthem_002084575                   Insys_Anthem_002084575
Insys_Anthem_002084591                   Insys_Anthem_002084591
Insys_Anthem_002084659                   Insys_Anthem_002084659
Insys_Anthem_002084677                   Insys_Anthem_002084677
Insys_Anthem_002084796                   Insys_Anthem_002084796
Insys_Anthem_002084806                   Insys_Anthem_002084806
Insys_Anthem_002084832                   Insys_Anthem_002084832
Insys_Anthem_002084841                   Insys_Anthem_002084841
Insys_Anthem_002084899                   Insys_Anthem_002084899
Insys_Anthem_002084901                   Insys_Anthem_002084901
Insys_Anthem_002085276                   Insys_Anthem_002085276
Insys_Anthem_002085363                   Insys_Anthem_002085363
Insys_Anthem_002085620                   Insys_Anthem_002085620
Insys_Anthem_002085641                   Insys_Anthem_002085641
Insys_Anthem_002085643                   Insys_Anthem_002085643
Insys_Anthem_002085646                   Insys_Anthem_002085646
Insys_Anthem_002085648                   Insys_Anthem_002085648
Insys_Anthem_002085672                   Insys_Anthem_002085672
Insys_Anthem_002085731                   Insys_Anthem_002085731
Insys_Anthem_002085748                   Insys_Anthem_002085748
Insys_Anthem_002085781                   Insys_Anthem_002085781
Insys_Anthem_002085821                   Insys_Anthem_002085821
Insys_Anthem_002085931                   Insys_Anthem_002085931
Insys_Anthem_002085980                   Insys_Anthem_002085980
Insys_Anthem_002086007                   Insys_Anthem_002086007
Insys_Anthem_002086141                   Insys_Anthem_002086141
Insys_Anthem_002086142                   Insys_Anthem_002086142
Insys_Anthem_002086158                   Insys_Anthem_002086158
Insys_Anthem_002086263                   Insys_Anthem_002086263
Insys_Anthem_002086264                   Insys_Anthem_002086264
Insys_Anthem_002086265                   Insys_Anthem_002086265
Insys_Anthem_002086414                   Insys_Anthem_002086414
Insys_Anthem_002086457                   Insys_Anthem_002086457
Insys_Anthem_002086484                   Insys_Anthem_002086484

                                                    2286
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2288 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002086485                   Insys_Anthem_002086485
Insys_Anthem_002086486                   Insys_Anthem_002086486
Insys_Anthem_002086618                   Insys_Anthem_002086618
Insys_Anthem_002086636                   Insys_Anthem_002086636
Insys_Anthem_002086966                   Insys_Anthem_002086966
Insys_Anthem_002087036                   Insys_Anthem_002087036
Insys_Anthem_002087248                   Insys_Anthem_002087248
Insys_Anthem_002087364                   Insys_Anthem_002087364
Insys_Anthem_002087497                   Insys_Anthem_002087497
Insys_Anthem_002087498                   Insys_Anthem_002087498
Insys_Anthem_002087500                   Insys_Anthem_002087500
Insys_Anthem_002087533                   Insys_Anthem_002087533
Insys_Anthem_002087609                   Insys_Anthem_002087609
Insys_Anthem_002087624                   Insys_Anthem_002087624
Insys_Anthem_002087630                   Insys_Anthem_002087630
Insys_Anthem_002087683                   Insys_Anthem_002087683
Insys_Anthem_002087700                   Insys_Anthem_002087700
Insys_Anthem_002087702                   Insys_Anthem_002087702
Insys_Anthem_002087984                   Insys_Anthem_002087984
Insys_Anthem_002088057                   Insys_Anthem_002088057
Insys_Anthem_002088111                   Insys_Anthem_002088111
Insys_Anthem_002088112                   Insys_Anthem_002088112
Insys_Anthem_002088125                   Insys_Anthem_002088125
Insys_Anthem_002088126                   Insys_Anthem_002088126
Insys_Anthem_002088138                   Insys_Anthem_002088138
Insys_Anthem_002088161                   Insys_Anthem_002088161
Insys_Anthem_002088162                   Insys_Anthem_002088162
Insys_Anthem_002088172                   Insys_Anthem_002088172
Insys_Anthem_002088173                   Insys_Anthem_002088173
Insys_Anthem_002088230                   Insys_Anthem_002088230
Insys_Anthem_002088246                   Insys_Anthem_002088246
Insys_Anthem_002088272                   Insys_Anthem_002088272
Insys_Anthem_002088354                   Insys_Anthem_002088354
Insys_Anthem_002088415                   Insys_Anthem_002088415
Insys_Anthem_002088419                   Insys_Anthem_002088419
Insys_Anthem_002088445                   Insys_Anthem_002088445
Insys_Anthem_002088461                   Insys_Anthem_002088461
Insys_Anthem_002088535                   Insys_Anthem_002088535
Insys_Anthem_002088559                   Insys_Anthem_002088559
Insys_Anthem_002088620                   Insys_Anthem_002088620
Insys_Anthem_002088660                   Insys_Anthem_002088660
Insys_Anthem_002088672                   Insys_Anthem_002088672
Insys_Anthem_002088674                   Insys_Anthem_002088674
Insys_Anthem_002088727                   Insys_Anthem_002088727
Insys_Anthem_002088728                   Insys_Anthem_002088728
Insys_Anthem_002088814                   Insys_Anthem_002088814
Insys_Anthem_002088823                   Insys_Anthem_002088823

                                                    2287
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2289 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002088848                   Insys_Anthem_002088848
Insys_Anthem_002088893                   Insys_Anthem_002088893
Insys_Anthem_002088918                   Insys_Anthem_002088918
Insys_Anthem_002088984                   Insys_Anthem_002088984
Insys_Anthem_002089016                   Insys_Anthem_002089016
Insys_Anthem_002089031                   Insys_Anthem_002089031
Insys_Anthem_002089203                   Insys_Anthem_002089203
Insys_Anthem_002089204                   Insys_Anthem_002089204
Insys_Anthem_002089276                   Insys_Anthem_002089276
Insys_Anthem_002089288                   Insys_Anthem_002089288
Insys_Anthem_002089367                   Insys_Anthem_002089367
Insys_Anthem_002089387                   Insys_Anthem_002089387
Insys_Anthem_002089398                   Insys_Anthem_002089398
Insys_Anthem_002089402                   Insys_Anthem_002089402
Insys_Anthem_002089510                   Insys_Anthem_002089510
Insys_Anthem_002089599                   Insys_Anthem_002089599
Insys_Anthem_002089608                   Insys_Anthem_002089608
Insys_Anthem_002089650                   Insys_Anthem_002089650
Insys_Anthem_002089811                   Insys_Anthem_002089811
Insys_Anthem_002089874                   Insys_Anthem_002089874
Insys_Anthem_002089875                   Insys_Anthem_002089875
Insys_Anthem_002089956                   Insys_Anthem_002089956
Insys_Anthem_002089957                   Insys_Anthem_002089957
Insys_Anthem_002089979                   Insys_Anthem_002089979
Insys_Anthem_002090026                   Insys_Anthem_002090026
Insys_Anthem_002090061                   Insys_Anthem_002090061
Insys_Anthem_002090062                   Insys_Anthem_002090062
Insys_Anthem_002090195                   Insys_Anthem_002090195
Insys_Anthem_002090204                   Insys_Anthem_002090204
Insys_Anthem_002090270                   Insys_Anthem_002090270
Insys_Anthem_002090288                   Insys_Anthem_002090288
Insys_Anthem_002090294                   Insys_Anthem_002090294
Insys_Anthem_002090306                   Insys_Anthem_002090306
Insys_Anthem_002090346                   Insys_Anthem_002090346
Insys_Anthem_002090381                   Insys_Anthem_002090381
Insys_Anthem_002090593                   Insys_Anthem_002090593
Insys_Anthem_002090609                   Insys_Anthem_002090609
Insys_Anthem_002090863                   Insys_Anthem_002090863
Insys_Anthem_002090916                   Insys_Anthem_002090916
Insys_Anthem_002090919                   Insys_Anthem_002090919
Insys_Anthem_002090990                   Insys_Anthem_002090990
Insys_Anthem_002091010                   Insys_Anthem_002091010
Insys_Anthem_002091329                   Insys_Anthem_002091329
Insys_Anthem_002091416                   Insys_Anthem_002091416
Insys_Anthem_002091464                   Insys_Anthem_002091464
Insys_Anthem_002091574                   Insys_Anthem_002091574
Insys_Anthem_002091618                   Insys_Anthem_002091618

                                                    2288
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2290 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002091805                   Insys_Anthem_002091805
Insys_Anthem_002091861                   Insys_Anthem_002091861
Insys_Anthem_002091989                   Insys_Anthem_002091989
Insys_Anthem_002092030                   Insys_Anthem_002092030
Insys_Anthem_002092032                   Insys_Anthem_002092032
Insys_Anthem_002092033                   Insys_Anthem_002092033
Insys_Anthem_002092104                   Insys_Anthem_002092104
Insys_Anthem_002092132                   Insys_Anthem_002092132
Insys_Anthem_002092168                   Insys_Anthem_002092168
Insys_Anthem_002092169                   Insys_Anthem_002092169
Insys_Anthem_002092207                   Insys_Anthem_002092207
Insys_Anthem_002092280                   Insys_Anthem_002092280
Insys_Anthem_002092472                   Insys_Anthem_002092472
Insys_Anthem_002092571                   Insys_Anthem_002092571
Insys_Anthem_002092766                   Insys_Anthem_002092766
Insys_Anthem_002092791                   Insys_Anthem_002092791
Insys_Anthem_002092817                   Insys_Anthem_002092817
Insys_Anthem_002092912                   Insys_Anthem_002092912
Insys_Anthem_002093042                   Insys_Anthem_002093042
Insys_Anthem_002093046                   Insys_Anthem_002093046
Insys_Anthem_002093050                   Insys_Anthem_002093050
Insys_Anthem_002093063                   Insys_Anthem_002093063
Insys_Anthem_002093192                   Insys_Anthem_002093192
Insys_Anthem_002093195                   Insys_Anthem_002093195
Insys_Anthem_002093198                   Insys_Anthem_002093198
Insys_Anthem_002093200                   Insys_Anthem_002093200
Insys_Anthem_002093202                   Insys_Anthem_002093202
Insys_Anthem_002093341                   Insys_Anthem_002093341
Insys_Anthem_002093358                   Insys_Anthem_002093358
Insys_Anthem_002093401                   Insys_Anthem_002093401
Insys_Anthem_002093440                   Insys_Anthem_002093440
Insys_Anthem_002093441                   Insys_Anthem_002093441
Insys_Anthem_002093442                   Insys_Anthem_002093442
Insys_Anthem_002093443                   Insys_Anthem_002093443
Insys_Anthem_002093453                   Insys_Anthem_002093453
Insys_Anthem_002093593                   Insys_Anthem_002093593
Insys_Anthem_002093734                   Insys_Anthem_002093734
Insys_Anthem_002093776                   Insys_Anthem_002093776
Insys_Anthem_002093792                   Insys_Anthem_002093792
Insys_Anthem_002093861                   Insys_Anthem_002093861
Insys_Anthem_002093862                   Insys_Anthem_002093862
Insys_Anthem_002093864                   Insys_Anthem_002093864
Insys_Anthem_002093865                   Insys_Anthem_002093865
Insys_Anthem_002094025                   Insys_Anthem_002094025
Insys_Anthem_002094065                   Insys_Anthem_002094065
Insys_Anthem_002094128                   Insys_Anthem_002094128
Insys_Anthem_002094362                   Insys_Anthem_002094362

                                                    2289
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2291 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002094449                   Insys_Anthem_002094449
Insys_Anthem_002094456                   Insys_Anthem_002094456
Insys_Anthem_002094530                   Insys_Anthem_002094530
Insys_Anthem_002094615                   Insys_Anthem_002094615
Insys_Anthem_002094667                   Insys_Anthem_002094667
Insys_Anthem_002094925                   Insys_Anthem_002094925
Insys_Anthem_002095034                   Insys_Anthem_002095034
Insys_Anthem_002095038                   Insys_Anthem_002095038
Insys_Anthem_002095040                   Insys_Anthem_002095040
Insys_Anthem_002095075                   Insys_Anthem_002095075
Insys_Anthem_002095306                   Insys_Anthem_002095306
Insys_Anthem_002095329                   Insys_Anthem_002095329
Insys_Anthem_002095386                   Insys_Anthem_002095386
Insys_Anthem_002095447                   Insys_Anthem_002095447
Insys_Anthem_002095455                   Insys_Anthem_002095455
Insys_Anthem_002095478                   Insys_Anthem_002095478
Insys_Anthem_002095549                   Insys_Anthem_002095549
Insys_Anthem_002095587                   Insys_Anthem_002095587
Insys_Anthem_002095588                   Insys_Anthem_002095588
Insys_Anthem_002095607                   Insys_Anthem_002095607
Insys_Anthem_002095685                   Insys_Anthem_002095685
Insys_Anthem_002095730                   Insys_Anthem_002095730
Insys_Anthem_002095808                   Insys_Anthem_002095808
Insys_Anthem_002095815                   Insys_Anthem_002095815
Insys_Anthem_002095819                   Insys_Anthem_002095819
Insys_Anthem_002095830                   Insys_Anthem_002095830
Insys_Anthem_002095864                   Insys_Anthem_002095864
Insys_Anthem_002095896                   Insys_Anthem_002095896
Insys_Anthem_002095914                   Insys_Anthem_002095914
Insys_Anthem_002096057                   Insys_Anthem_002096057
Insys_Anthem_002096215                   Insys_Anthem_002096215
Insys_Anthem_002096225                   Insys_Anthem_002096225
Insys_Anthem_002096260                   Insys_Anthem_002096260
Insys_Anthem_002096275                   Insys_Anthem_002096275
Insys_Anthem_002096287                   Insys_Anthem_002096287
Insys_Anthem_002096296                   Insys_Anthem_002096296
Insys_Anthem_002096305                   Insys_Anthem_002096305
Insys_Anthem_002096372                   Insys_Anthem_002096372
Insys_Anthem_002096486                   Insys_Anthem_002096486
Insys_Anthem_002096490                   Insys_Anthem_002096490
Insys_Anthem_002096506                   Insys_Anthem_002096506
Insys_Anthem_002096507                   Insys_Anthem_002096507
Insys_Anthem_002096547                   Insys_Anthem_002096547
Insys_Anthem_002096551                   Insys_Anthem_002096551
Insys_Anthem_002096572                   Insys_Anthem_002096572
Insys_Anthem_002096597                   Insys_Anthem_002096597
Insys_Anthem_002096630                   Insys_Anthem_002096630

                                                    2290
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2292 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002096674                   Insys_Anthem_002096674
Insys_Anthem_002096681                   Insys_Anthem_002096681
Insys_Anthem_002096683                   Insys_Anthem_002096683
Insys_Anthem_002096695                   Insys_Anthem_002096695
Insys_Anthem_002096728                   Insys_Anthem_002096728
Insys_Anthem_002096746                   Insys_Anthem_002096746
Insys_Anthem_002096787                   Insys_Anthem_002096787
Insys_Anthem_002096823                   Insys_Anthem_002096823
Insys_Anthem_002096855                   Insys_Anthem_002096855
Insys_Anthem_002096884                   Insys_Anthem_002096884
Insys_Anthem_002096898                   Insys_Anthem_002096898
Insys_Anthem_002096900                   Insys_Anthem_002096900
Insys_Anthem_002097015                   Insys_Anthem_002097015
Insys_Anthem_002097034                   Insys_Anthem_002097034
Insys_Anthem_002097038                   Insys_Anthem_002097038
Insys_Anthem_002097084                   Insys_Anthem_002097084
Insys_Anthem_002097086                   Insys_Anthem_002097086
Insys_Anthem_002097294                   Insys_Anthem_002097294
Insys_Anthem_002097360                   Insys_Anthem_002097360
Insys_Anthem_002097362                   Insys_Anthem_002097362
Insys_Anthem_002097391                   Insys_Anthem_002097391
Insys_Anthem_002097525                   Insys_Anthem_002097525
Insys_Anthem_002097630                   Insys_Anthem_002097630
Insys_Anthem_002097634                   Insys_Anthem_002097634
Insys_Anthem_002097773                   Insys_Anthem_002097773
Insys_Anthem_002097774                   Insys_Anthem_002097774
Insys_Anthem_002097852                   Insys_Anthem_002097852
Insys_Anthem_002098120                   Insys_Anthem_002098120
Insys_Anthem_002098296                   Insys_Anthem_002098296
Insys_Anthem_002098502                   Insys_Anthem_002098502
Insys_Anthem_002098621                   Insys_Anthem_002098621
Insys_Anthem_002098661                   Insys_Anthem_002098661
Insys_Anthem_002098714                   Insys_Anthem_002098714
Insys_Anthem_002098721                   Insys_Anthem_002098721
Insys_Anthem_002098724                   Insys_Anthem_002098724
Insys_Anthem_002098932                   Insys_Anthem_002098932
Insys_Anthem_002098947                   Insys_Anthem_002098947
Insys_Anthem_002099203                   Insys_Anthem_002099203
Insys_Anthem_002099205                   Insys_Anthem_002099205
Insys_Anthem_002099386                   Insys_Anthem_002099386
Insys_Anthem_002099401                   Insys_Anthem_002099401
Insys_Anthem_002099408                   Insys_Anthem_002099408
Insys_Anthem_002099415                   Insys_Anthem_002099415
Insys_Anthem_002099499                   Insys_Anthem_002099499
Insys_Anthem_002099526                   Insys_Anthem_002099526
Insys_Anthem_002099557                   Insys_Anthem_002099557
Insys_Anthem_002099565                   Insys_Anthem_002099565

                                                    2291
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2293 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002099580                   Insys_Anthem_002099580
Insys_Anthem_002099605                   Insys_Anthem_002099605
Insys_Anthem_002099617                   Insys_Anthem_002099617
Insys_Anthem_002099618                   Insys_Anthem_002099618
Insys_Anthem_002099619                   Insys_Anthem_002099619
Insys_Anthem_002099620                   Insys_Anthem_002099620
Insys_Anthem_002099621                   Insys_Anthem_002099621
Insys_Anthem_002099622                   Insys_Anthem_002099622
Insys_Anthem_002099694                   Insys_Anthem_002099694
Insys_Anthem_002099704                   Insys_Anthem_002099704
Insys_Anthem_002099831                   Insys_Anthem_002099831
Insys_Anthem_002099832                   Insys_Anthem_002099832
Insys_Anthem_002100030                   Insys_Anthem_002100030
Insys_Anthem_002100038                   Insys_Anthem_002100038
Insys_Anthem_002100118                   Insys_Anthem_002100118
Insys_Anthem_002100119                   Insys_Anthem_002100119
Insys_Anthem_002100129                   Insys_Anthem_002100129
Insys_Anthem_002100154                   Insys_Anthem_002100154
Insys_Anthem_002100155                   Insys_Anthem_002100155
Insys_Anthem_002100161                   Insys_Anthem_002100161
Insys_Anthem_002100162                   Insys_Anthem_002100162
Insys_Anthem_002100165                   Insys_Anthem_002100165
Insys_Anthem_002100166                   Insys_Anthem_002100166
Insys_Anthem_002100218                   Insys_Anthem_002100218
Insys_Anthem_002100242                   Insys_Anthem_002100242
Insys_Anthem_002100265                   Insys_Anthem_002100265
Insys_Anthem_002100317                   Insys_Anthem_002100317
Insys_Anthem_002100335                   Insys_Anthem_002100335
Insys_Anthem_002100456                   Insys_Anthem_002100456
Insys_Anthem_002100518                   Insys_Anthem_002100518
Insys_Anthem_002100553                   Insys_Anthem_002100553
Insys_Anthem_002100590                   Insys_Anthem_002100590
Insys_Anthem_002100689                   Insys_Anthem_002100689
Insys_Anthem_002100736                   Insys_Anthem_002100736
Insys_Anthem_002100738                   Insys_Anthem_002100738
Insys_Anthem_002100806                   Insys_Anthem_002100806
Insys_Anthem_002100812                   Insys_Anthem_002100812
Insys_Anthem_002100819                   Insys_Anthem_002100819
Insys_Anthem_002100821                   Insys_Anthem_002100821
Insys_Anthem_002100991                   Insys_Anthem_002100991
Insys_Anthem_002101049                   Insys_Anthem_002101049
Insys_Anthem_002101146                   Insys_Anthem_002101146
Insys_Anthem_002101186                   Insys_Anthem_002101186
Insys_Anthem_002101237                   Insys_Anthem_002101237
Insys_Anthem_002101243                   Insys_Anthem_002101243
Insys_Anthem_002101264                   Insys_Anthem_002101264
Insys_Anthem_002101371                   Insys_Anthem_002101371

                                                    2292
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2294 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002101413                   Insys_Anthem_002101413
Insys_Anthem_002101479                   Insys_Anthem_002101479
Insys_Anthem_002101612                   Insys_Anthem_002101612
Insys_Anthem_002101792                   Insys_Anthem_002101792
Insys_Anthem_002101900                   Insys_Anthem_002101900
Insys_Anthem_002101916                   Insys_Anthem_002101916
Insys_Anthem_002101946                   Insys_Anthem_002101946
Insys_Anthem_002101956                   Insys_Anthem_002101956
Insys_Anthem_002101963                   Insys_Anthem_002101963
Insys_Anthem_002102030                   Insys_Anthem_002102030
Insys_Anthem_002102109                   Insys_Anthem_002102109
Insys_Anthem_002102123                   Insys_Anthem_002102123
Insys_Anthem_002102183                   Insys_Anthem_002102183
Insys_Anthem_002102219                   Insys_Anthem_002102219
Insys_Anthem_002102221                   Insys_Anthem_002102221
Insys_Anthem_002102339                   Insys_Anthem_002102339
Insys_Anthem_002102344                   Insys_Anthem_002102344
Insys_Anthem_002102405                   Insys_Anthem_002102405
Insys_Anthem_002102453                   Insys_Anthem_002102453
Insys_Anthem_002102457                   Insys_Anthem_002102457
Insys_Anthem_002102512                   Insys_Anthem_002102512
Insys_Anthem_002102609                   Insys_Anthem_002102609
Insys_Anthem_002102667                   Insys_Anthem_002102667
Insys_Anthem_002102680                   Insys_Anthem_002102680
Insys_Anthem_002102707                   Insys_Anthem_002102707
Insys_Anthem_002102729                   Insys_Anthem_002102729
Insys_Anthem_002102730                   Insys_Anthem_002102730
Insys_Anthem_002102736                   Insys_Anthem_002102736
Insys_Anthem_002102743                   Insys_Anthem_002102743
Insys_Anthem_002102745                   Insys_Anthem_002102745
Insys_Anthem_002102786                   Insys_Anthem_002102786
Insys_Anthem_002102845                   Insys_Anthem_002102845
Insys_Anthem_002102894                   Insys_Anthem_002102894
Insys_Anthem_002103008                   Insys_Anthem_002103008
Insys_Anthem_002103023                   Insys_Anthem_002103023
Insys_Anthem_002103027                   Insys_Anthem_002103027
Insys_Anthem_002103084                   Insys_Anthem_002103084
Insys_Anthem_002103087                   Insys_Anthem_002103087
Insys_Anthem_002103112                   Insys_Anthem_002103112
Insys_Anthem_002103117                   Insys_Anthem_002103117
Insys_Anthem_002103121                   Insys_Anthem_002103121
Insys_Anthem_002103156                   Insys_Anthem_002103156
Insys_Anthem_002103192                   Insys_Anthem_002103192
Insys_Anthem_002103387                   Insys_Anthem_002103387
Insys_Anthem_002103407                   Insys_Anthem_002103407
Insys_Anthem_002103469                   Insys_Anthem_002103469
Insys_Anthem_002103509                   Insys_Anthem_002103509

                                                    2293
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2295 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002103540                   Insys_Anthem_002103540
Insys_Anthem_002103567                   Insys_Anthem_002103567
Insys_Anthem_002103591                   Insys_Anthem_002103591
Insys_Anthem_002103854                   Insys_Anthem_002103854
Insys_Anthem_002103887                   Insys_Anthem_002103887
Insys_Anthem_002103999                   Insys_Anthem_002103999
Insys_Anthem_002104026                   Insys_Anthem_002104026
Insys_Anthem_002104031                   Insys_Anthem_002104031
Insys_Anthem_002104052                   Insys_Anthem_002104052
Insys_Anthem_002104058                   Insys_Anthem_002104058
Insys_Anthem_002104077                   Insys_Anthem_002104077
Insys_Anthem_002104093                   Insys_Anthem_002104093
Insys_Anthem_002104112                   Insys_Anthem_002104112
Insys_Anthem_002104233                   Insys_Anthem_002104233
Insys_Anthem_002104263                   Insys_Anthem_002104263
Insys_Anthem_002104269                   Insys_Anthem_002104269
Insys_Anthem_002104300                   Insys_Anthem_002104300
Insys_Anthem_002104304                   Insys_Anthem_002104304
Insys_Anthem_002104313                   Insys_Anthem_002104313
Insys_Anthem_002104473                   Insys_Anthem_002104473
Insys_Anthem_002104562                   Insys_Anthem_002104562
Insys_Anthem_002104598                   Insys_Anthem_002104598
Insys_Anthem_002104647                   Insys_Anthem_002104647
Insys_Anthem_002104651                   Insys_Anthem_002104651
Insys_Anthem_002104654                   Insys_Anthem_002104654
Insys_Anthem_002104794                   Insys_Anthem_002104794
Insys_Anthem_002104812                   Insys_Anthem_002104812
Insys_Anthem_002104847                   Insys_Anthem_002104847
Insys_Anthem_002104862                   Insys_Anthem_002104862
Insys_Anthem_002104869                   Insys_Anthem_002104869
Insys_Anthem_002104870                   Insys_Anthem_002104870
Insys_Anthem_002104872                   Insys_Anthem_002104872
Insys_Anthem_002104876                   Insys_Anthem_002104876
Insys_Anthem_002104885                   Insys_Anthem_002104885
Insys_Anthem_002104905                   Insys_Anthem_002104905
Insys_Anthem_002104916                   Insys_Anthem_002104916
Insys_Anthem_002104923                   Insys_Anthem_002104923
Insys_Anthem_002104927                   Insys_Anthem_002104927
Insys_Anthem_002104931                   Insys_Anthem_002104931
Insys_Anthem_002104935                   Insys_Anthem_002104935
Insys_Anthem_002104939                   Insys_Anthem_002104939
Insys_Anthem_002104943                   Insys_Anthem_002104943
Insys_Anthem_002105098                   Insys_Anthem_002105098
Insys_Anthem_002105123                   Insys_Anthem_002105123
Insys_Anthem_002105124                   Insys_Anthem_002105124
Insys_Anthem_002105165                   Insys_Anthem_002105165
Insys_Anthem_002105298                   Insys_Anthem_002105298

                                                    2294
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2296 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002105566                   Insys_Anthem_002105566
Insys_Anthem_002105569                   Insys_Anthem_002105569
Insys_Anthem_002106050                   Insys_Anthem_002106050
Insys_Anthem_002106143                   Insys_Anthem_002106143
Insys_Anthem_002106150                   Insys_Anthem_002106150
Insys_Anthem_002106158                   Insys_Anthem_002106158
Insys_Anthem_002106243                   Insys_Anthem_002106243
Insys_Anthem_002106366                   Insys_Anthem_002106366
Insys_Anthem_002106420                   Insys_Anthem_002106420
Insys_Anthem_002106430                   Insys_Anthem_002106430
Insys_Anthem_002106432                   Insys_Anthem_002106432
Insys_Anthem_002106457                   Insys_Anthem_002106457
Insys_Anthem_002106504                   Insys_Anthem_002106504
Insys_Anthem_002106505                   Insys_Anthem_002106505
Insys_Anthem_002106551                   Insys_Anthem_002106551
Insys_Anthem_002106563                   Insys_Anthem_002106563
Insys_Anthem_002106619                   Insys_Anthem_002106619
Insys_Anthem_002106689                   Insys_Anthem_002106689
Insys_Anthem_002106691                   Insys_Anthem_002106691
Insys_Anthem_002106770                   Insys_Anthem_002106770
Insys_Anthem_002106864                   Insys_Anthem_002106864
Insys_Anthem_002106979                   Insys_Anthem_002106979
Insys_Anthem_002107016                   Insys_Anthem_002107016
Insys_Anthem_002107116                   Insys_Anthem_002107116
Insys_Anthem_002107161                   Insys_Anthem_002107161
Insys_Anthem_002107198                   Insys_Anthem_002107198
Insys_Anthem_002107383                   Insys_Anthem_002107383
Insys_Anthem_002107431                   Insys_Anthem_002107431
Insys_Anthem_002107487                   Insys_Anthem_002107487
Insys_Anthem_002107489                   Insys_Anthem_002107489
Insys_Anthem_002107494                   Insys_Anthem_002107494
Insys_Anthem_002107527                   Insys_Anthem_002107527
Insys_Anthem_002107595                   Insys_Anthem_002107595
Insys_Anthem_002107616                   Insys_Anthem_002107616
Insys_Anthem_002107670                   Insys_Anthem_002107670
Insys_Anthem_002107920                   Insys_Anthem_002107920
Insys_Anthem_002108110                   Insys_Anthem_002108110
Insys_Anthem_002108134                   Insys_Anthem_002108134
Insys_Anthem_002108267                   Insys_Anthem_002108267
Insys_Anthem_002108377                   Insys_Anthem_002108377
Insys_Anthem_002108394                   Insys_Anthem_002108394
Insys_Anthem_002108412                   Insys_Anthem_002108412
Insys_Anthem_002108466                   Insys_Anthem_002108466
Insys_Anthem_002108474                   Insys_Anthem_002108474
Insys_Anthem_002108600                   Insys_Anthem_002108600
Insys_Anthem_002108698                   Insys_Anthem_002108698
Insys_Anthem_002108764                   Insys_Anthem_002108764

                                                    2295
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2297 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002108766                   Insys_Anthem_002108766
Insys_Anthem_002108786                   Insys_Anthem_002108786
Insys_Anthem_002108818                   Insys_Anthem_002108818
Insys_Anthem_002108877                   Insys_Anthem_002108877
Insys_Anthem_002108885                   Insys_Anthem_002108885
Insys_Anthem_002108943                   Insys_Anthem_002108943
Insys_Anthem_002108961                   Insys_Anthem_002108961
Insys_Anthem_002108986                   Insys_Anthem_002108986
Insys_Anthem_002109054                   Insys_Anthem_002109054
Insys_Anthem_002109065                   Insys_Anthem_002109065
Insys_Anthem_002109071                   Insys_Anthem_002109071
Insys_Anthem_002109224                   Insys_Anthem_002109224
Insys_Anthem_002109249                   Insys_Anthem_002109249
Insys_Anthem_002109251                   Insys_Anthem_002109251
Insys_Anthem_002109380                   Insys_Anthem_002109380
Insys_Anthem_002109403                   Insys_Anthem_002109403
Insys_Anthem_002109407                   Insys_Anthem_002109407
Insys_Anthem_002109411                   Insys_Anthem_002109411
Insys_Anthem_002109541                   Insys_Anthem_002109541
Insys_Anthem_002109545                   Insys_Anthem_002109545
Insys_Anthem_002109611                   Insys_Anthem_002109611
Insys_Anthem_002109620                   Insys_Anthem_002109620
Insys_Anthem_002109666                   Insys_Anthem_002109666
Insys_Anthem_002109670                   Insys_Anthem_002109670
Insys_Anthem_002109675                   Insys_Anthem_002109675
Insys_Anthem_002109678                   Insys_Anthem_002109678
Insys_Anthem_002109682                   Insys_Anthem_002109682
Insys_Anthem_002109686                   Insys_Anthem_002109686
Insys_Anthem_002109690                   Insys_Anthem_002109690
Insys_Anthem_002109797                   Insys_Anthem_002109797
Insys_Anthem_002109799                   Insys_Anthem_002109799
Insys_Anthem_002109816                   Insys_Anthem_002109816
Insys_Anthem_002109920                   Insys_Anthem_002109920
Insys_Anthem_002109944                   Insys_Anthem_002109944
Insys_Anthem_002110001                   Insys_Anthem_002110001
Insys_Anthem_002110011                   Insys_Anthem_002110011
Insys_Anthem_002110020                   Insys_Anthem_002110020
Insys_Anthem_002110040                   Insys_Anthem_002110040
Insys_Anthem_002110041                   Insys_Anthem_002110041
Insys_Anthem_002110083                   Insys_Anthem_002110083
Insys_Anthem_002110085                   Insys_Anthem_002110085
Insys_Anthem_002110093                   Insys_Anthem_002110093
Insys_Anthem_002110136                   Insys_Anthem_002110136
Insys_Anthem_002110192                   Insys_Anthem_002110192
Insys_Anthem_002110268                   Insys_Anthem_002110268
Insys_Anthem_002110356                   Insys_Anthem_002110356
Insys_Anthem_002110380                   Insys_Anthem_002110380

                                                    2296
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2298 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002110431                   Insys_Anthem_002110431
Insys_Anthem_002110440                   Insys_Anthem_002110440
Insys_Anthem_002110444                   Insys_Anthem_002110444
Insys_Anthem_002110471                   Insys_Anthem_002110471
Insys_Anthem_002110475                   Insys_Anthem_002110475
Insys_Anthem_002110574                   Insys_Anthem_002110574
Insys_Anthem_002110600                   Insys_Anthem_002110600
Insys_Anthem_002110602                   Insys_Anthem_002110602
Insys_Anthem_002110604                   Insys_Anthem_002110604
Insys_Anthem_002110691                   Insys_Anthem_002110691
Insys_Anthem_002110731                   Insys_Anthem_002110731
Insys_Anthem_002110742                   Insys_Anthem_002110742
Insys_Anthem_002110743                   Insys_Anthem_002110743
Insys_Anthem_002110813                   Insys_Anthem_002110813
Insys_Anthem_002110839                   Insys_Anthem_002110839
Insys_Anthem_002110972                   Insys_Anthem_002110972
Insys_Anthem_002111014                   Insys_Anthem_002111014
Insys_Anthem_002111037                   Insys_Anthem_002111037
Insys_Anthem_002111039                   Insys_Anthem_002111039
Insys_Anthem_002111044                   Insys_Anthem_002111044
Insys_Anthem_002111102                   Insys_Anthem_002111102
Insys_Anthem_002111277                   Insys_Anthem_002111277
Insys_Anthem_002111295                   Insys_Anthem_002111295
Insys_Anthem_002111301                   Insys_Anthem_002111301
Insys_Anthem_002111326                   Insys_Anthem_002111326
Insys_Anthem_002111612                   Insys_Anthem_002111612
Insys_Anthem_002111756                   Insys_Anthem_002111756
Insys_Anthem_002111793                   Insys_Anthem_002111793
Insys_Anthem_002111795                   Insys_Anthem_002111795
Insys_Anthem_002111797                   Insys_Anthem_002111797
Insys_Anthem_002111801                   Insys_Anthem_002111801
Insys_Anthem_002111826                   Insys_Anthem_002111826
Insys_Anthem_002111828                   Insys_Anthem_002111828
Insys_Anthem_002111862                   Insys_Anthem_002111862
Insys_Anthem_002111864                   Insys_Anthem_002111864
Insys_Anthem_002111887                   Insys_Anthem_002111887
Insys_Anthem_002111899                   Insys_Anthem_002111899
Insys_Anthem_002111914                   Insys_Anthem_002111914
Insys_Anthem_002111930                   Insys_Anthem_002111930
Insys_Anthem_002111952                   Insys_Anthem_002111952
Insys_Anthem_002111966                   Insys_Anthem_002111966
Insys_Anthem_002112048                   Insys_Anthem_002112048
Insys_Anthem_002112080                   Insys_Anthem_002112080
Insys_Anthem_002112085                   Insys_Anthem_002112085
Insys_Anthem_002112104                   Insys_Anthem_002112104
Insys_Anthem_002112126                   Insys_Anthem_002112126
Insys_Anthem_002112198                   Insys_Anthem_002112198

                                                    2297
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2299 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002112200                   Insys_Anthem_002112200
Insys_Anthem_002112220                   Insys_Anthem_002112220
Insys_Anthem_002112293                   Insys_Anthem_002112293
Insys_Anthem_002112311                   Insys_Anthem_002112311
Insys_Anthem_002112348                   Insys_Anthem_002112348
Insys_Anthem_002112444                   Insys_Anthem_002112444
Insys_Anthem_002112539                   Insys_Anthem_002112539
Insys_Anthem_002112592                   Insys_Anthem_002112592
Insys_Anthem_002112931                   Insys_Anthem_002112931
Insys_Anthem_002112942                   Insys_Anthem_002112942
Insys_Anthem_002113016                   Insys_Anthem_002113016
Insys_Anthem_002113024                   Insys_Anthem_002113024
Insys_Anthem_002113025                   Insys_Anthem_002113025
Insys_Anthem_002113027                   Insys_Anthem_002113027
Insys_Anthem_002113028                   Insys_Anthem_002113028
Insys_Anthem_002113033                   Insys_Anthem_002113033
Insys_Anthem_002113139                   Insys_Anthem_002113139
Insys_Anthem_002113212                   Insys_Anthem_002113212
Insys_Anthem_002113215                   Insys_Anthem_002113215
Insys_Anthem_002113305                   Insys_Anthem_002113305
Insys_Anthem_002113308                   Insys_Anthem_002113308
Insys_Anthem_002113340                   Insys_Anthem_002113340
Insys_Anthem_002113342                   Insys_Anthem_002113342
Insys_Anthem_002113413                   Insys_Anthem_002113413
Insys_Anthem_002113558                   Insys_Anthem_002113558
Insys_Anthem_002113585                   Insys_Anthem_002113585
Insys_Anthem_002113589                   Insys_Anthem_002113589
Insys_Anthem_002113641                   Insys_Anthem_002113641
Insys_Anthem_002113643                   Insys_Anthem_002113643
Insys_Anthem_002113645                   Insys_Anthem_002113645
Insys_Anthem_002113687                   Insys_Anthem_002113687
Insys_Anthem_002113713                   Insys_Anthem_002113713
Insys_Anthem_002113719                   Insys_Anthem_002113719
Insys_Anthem_002113951                   Insys_Anthem_002113951
Insys_Anthem_002113955                   Insys_Anthem_002113955
Insys_Anthem_002114019                   Insys_Anthem_002114019
Insys_Anthem_002114121                   Insys_Anthem_002114121
Insys_Anthem_002114125                   Insys_Anthem_002114125
Insys_Anthem_002114128                   Insys_Anthem_002114128
Insys_Anthem_002114147                   Insys_Anthem_002114147
Insys_Anthem_002114208                   Insys_Anthem_002114208
Insys_Anthem_002114210                   Insys_Anthem_002114210
Insys_Anthem_002114260                   Insys_Anthem_002114260
Insys_Anthem_002114272                   Insys_Anthem_002114272
Insys_Anthem_002114322                   Insys_Anthem_002114322
Insys_Anthem_002114335                   Insys_Anthem_002114335
Insys_Anthem_002114377                   Insys_Anthem_002114377

                                                    2298
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2300 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002114436                   Insys_Anthem_002114436
Insys_Anthem_002114466                   Insys_Anthem_002114466
Insys_Anthem_002114590                   Insys_Anthem_002114590
Insys_Anthem_002114601                   Insys_Anthem_002114601
Insys_Anthem_002114756                   Insys_Anthem_002114756
Insys_Anthem_002115085                   Insys_Anthem_002115085
Insys_Anthem_002115126                   Insys_Anthem_002115126
Insys_Anthem_002115140                   Insys_Anthem_002115140
Insys_Anthem_002115186                   Insys_Anthem_002115186
Insys_Anthem_002115337                   Insys_Anthem_002115337
Insys_Anthem_002115351                   Insys_Anthem_002115351
Insys_Anthem_002115368                   Insys_Anthem_002115368
Insys_Anthem_002115379                   Insys_Anthem_002115379
Insys_Anthem_002115386                   Insys_Anthem_002115386
Insys_Anthem_002115475                   Insys_Anthem_002115475
Insys_Anthem_002115592                   Insys_Anthem_002115592
Insys_Anthem_002115594                   Insys_Anthem_002115594
Insys_Anthem_002115620                   Insys_Anthem_002115620
Insys_Anthem_002115624                   Insys_Anthem_002115624
Insys_Anthem_002115626                   Insys_Anthem_002115626
Insys_Anthem_002115699                   Insys_Anthem_002115699
Insys_Anthem_002115757                   Insys_Anthem_002115757
Insys_Anthem_002115783                   Insys_Anthem_002115783
Insys_Anthem_002115821                   Insys_Anthem_002115821
Insys_Anthem_002115888                   Insys_Anthem_002115888
Insys_Anthem_002116021                   Insys_Anthem_002116021
Insys_Anthem_002116036                   Insys_Anthem_002116036
Insys_Anthem_002116039                   Insys_Anthem_002116039
Insys_Anthem_002116042                   Insys_Anthem_002116042
Insys_Anthem_002116197                   Insys_Anthem_002116197
Insys_Anthem_002116209                   Insys_Anthem_002116209
Insys_Anthem_002116318                   Insys_Anthem_002116318
Insys_Anthem_002116392                   Insys_Anthem_002116392
Insys_Anthem_002116416                   Insys_Anthem_002116416
Insys_Anthem_002116452                   Insys_Anthem_002116452
Insys_Anthem_002116478                   Insys_Anthem_002116478
Insys_Anthem_002116483                   Insys_Anthem_002116483
Insys_Anthem_002116524                   Insys_Anthem_002116524
Insys_Anthem_002116528                   Insys_Anthem_002116528
Insys_Anthem_002116642                   Insys_Anthem_002116642
Insys_Anthem_002116766                   Insys_Anthem_002116766
Insys_Anthem_002116770                   Insys_Anthem_002116770
Insys_Anthem_002116795                   Insys_Anthem_002116795
Insys_Anthem_002116890                   Insys_Anthem_002116890
Insys_Anthem_002116935                   Insys_Anthem_002116935
Insys_Anthem_002116941                   Insys_Anthem_002116941
Insys_Anthem_002116942                   Insys_Anthem_002116942

                                                    2299
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2301 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002117103                   Insys_Anthem_002117103
Insys_Anthem_002117105                   Insys_Anthem_002117105
Insys_Anthem_002117148                   Insys_Anthem_002117148
Insys_Anthem_002117167                   Insys_Anthem_002117167
Insys_Anthem_002117185                   Insys_Anthem_002117185
Insys_Anthem_002117233                   Insys_Anthem_002117233
Insys_Anthem_002117280                   Insys_Anthem_002117280
Insys_Anthem_002117313                   Insys_Anthem_002117313
Insys_Anthem_002117315                   Insys_Anthem_002117315
Insys_Anthem_002117329                   Insys_Anthem_002117329
Insys_Anthem_002117351                   Insys_Anthem_002117351
Insys_Anthem_002117360                   Insys_Anthem_002117360
Insys_Anthem_002117369                   Insys_Anthem_002117369
Insys_Anthem_002117501                   Insys_Anthem_002117501
Insys_Anthem_002117605                   Insys_Anthem_002117605
Insys_Anthem_002117610                   Insys_Anthem_002117610
Insys_Anthem_002117680                   Insys_Anthem_002117680
Insys_Anthem_002117767                   Insys_Anthem_002117767
Insys_Anthem_002117849                   Insys_Anthem_002117849
Insys_Anthem_002117929                   Insys_Anthem_002117929
Insys_Anthem_002117936                   Insys_Anthem_002117936
Insys_Anthem_002117939                   Insys_Anthem_002117939
Insys_Anthem_002118116                   Insys_Anthem_002118116
Insys_Anthem_002118126                   Insys_Anthem_002118126
Insys_Anthem_002118152                   Insys_Anthem_002118152
Insys_Anthem_002118295                   Insys_Anthem_002118295
Insys_Anthem_002118492                   Insys_Anthem_002118492
Insys_Anthem_002118764                   Insys_Anthem_002118764
Insys_Anthem_002118835                   Insys_Anthem_002118835
Insys_Anthem_002119005                   Insys_Anthem_002119005
Insys_Anthem_002119222                   Insys_Anthem_002119222
Insys_Anthem_002119750                   Insys_Anthem_002119750
Insys_Anthem_002119821                   Insys_Anthem_002119821
Insys_Anthem_002119875                   Insys_Anthem_002119875
Insys_Anthem_002120079                   Insys_Anthem_002120079
Insys_Anthem_002120102                   Insys_Anthem_002120102
Insys_Anthem_002120157                   Insys_Anthem_002120157
Insys_Anthem_002120213                   Insys_Anthem_002120213
Insys_Anthem_002120274                   Insys_Anthem_002120274
Insys_Anthem_002120313                   Insys_Anthem_002120313
Insys_Anthem_002120318                   Insys_Anthem_002120318
Insys_Anthem_002120394                   Insys_Anthem_002120394
Insys_Anthem_002120526                   Insys_Anthem_002120526
Insys_Anthem_002120556                   Insys_Anthem_002120556
Insys_Anthem_002120561                   Insys_Anthem_002120561
Insys_Anthem_002120671                   Insys_Anthem_002120671
Insys_Anthem_002120675                   Insys_Anthem_002120675

                                                    2300
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2302 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002120691                   Insys_Anthem_002120691
Insys_Anthem_002120738                   Insys_Anthem_002120738
Insys_Anthem_002120790                   Insys_Anthem_002120790
Insys_Anthem_002120801                   Insys_Anthem_002120801
Insys_Anthem_002120820                   Insys_Anthem_002120820
Insys_Anthem_002120836                   Insys_Anthem_002120836
Insys_Anthem_002120898                   Insys_Anthem_002120898
Insys_Anthem_002121043                   Insys_Anthem_002121043
Insys_Anthem_002121048                   Insys_Anthem_002121048
Insys_Anthem_002121050                   Insys_Anthem_002121050
Insys_Anthem_002121198                   Insys_Anthem_002121198
Insys_Anthem_002121259                   Insys_Anthem_002121259
Insys_Anthem_002121286                   Insys_Anthem_002121286
Insys_Anthem_002121433                   Insys_Anthem_002121433
Insys_Anthem_002121496                   Insys_Anthem_002121496
Insys_Anthem_002121666                   Insys_Anthem_002121666
Insys_Anthem_002121678                   Insys_Anthem_002121678
Insys_Anthem_002121703                   Insys_Anthem_002121703
Insys_Anthem_002121730                   Insys_Anthem_002121730
Insys_Anthem_002121781                   Insys_Anthem_002121781
Insys_Anthem_002121790                   Insys_Anthem_002121790
Insys_Anthem_002121880                   Insys_Anthem_002121880
Insys_Anthem_002121918                   Insys_Anthem_002121918
Insys_Anthem_002122032                   Insys_Anthem_002122032
Insys_Anthem_002122620                   Insys_Anthem_002122620
Insys_Anthem_002122634                   Insys_Anthem_002122634
Insys_Anthem_002122636                   Insys_Anthem_002122636
Insys_Anthem_002122662                   Insys_Anthem_002122662
Insys_Anthem_002122770                   Insys_Anthem_002122770
Insys_Anthem_002122787                   Insys_Anthem_002122787
Insys_Anthem_002122795                   Insys_Anthem_002122795
Insys_Anthem_002122833                   Insys_Anthem_002122833
Insys_Anthem_002123006                   Insys_Anthem_002123006
Insys_Anthem_002123014                   Insys_Anthem_002123014
Insys_Anthem_002123220                   Insys_Anthem_002123220
Insys_Anthem_002123262                   Insys_Anthem_002123262
Insys_Anthem_002123499                   Insys_Anthem_002123499
Insys_Anthem_002123671                   Insys_Anthem_002123671
Insys_Anthem_002123691                   Insys_Anthem_002123691
Insys_Anthem_002123778                   Insys_Anthem_002123778
Insys_Anthem_002123837                   Insys_Anthem_002123837
Insys_Anthem_002123854                   Insys_Anthem_002123854
Insys_Anthem_002123902                   Insys_Anthem_002123902
Insys_Anthem_002123915                   Insys_Anthem_002123915
Insys_Anthem_002123977                   Insys_Anthem_002123977
Insys_Anthem_002123993                   Insys_Anthem_002123993
Insys_Anthem_002124049                   Insys_Anthem_002124049

                                                    2301
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2303 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002124088                   Insys_Anthem_002124088
Insys_Anthem_002124152                   Insys_Anthem_002124152
Insys_Anthem_002124193                   Insys_Anthem_002124193
Insys_Anthem_002124196                   Insys_Anthem_002124196
Insys_Anthem_002124304                   Insys_Anthem_002124304
Insys_Anthem_002124309                   Insys_Anthem_002124309
Insys_Anthem_002124412                   Insys_Anthem_002124412
Insys_Anthem_002124444                   Insys_Anthem_002124444
Insys_Anthem_002124447                   Insys_Anthem_002124447
Insys_Anthem_002124453                   Insys_Anthem_002124453
Insys_Anthem_002124456                   Insys_Anthem_002124456
Insys_Anthem_002124459                   Insys_Anthem_002124459
Insys_Anthem_002124466                   Insys_Anthem_002124466
Insys_Anthem_002124548                   Insys_Anthem_002124548
Insys_Anthem_002124567                   Insys_Anthem_002124567
Insys_Anthem_002124600                   Insys_Anthem_002124600
Insys_Anthem_002124625                   Insys_Anthem_002124625
Insys_Anthem_002124712                   Insys_Anthem_002124712
Insys_Anthem_002124762                   Insys_Anthem_002124762
Insys_Anthem_002124765                   Insys_Anthem_002124765
Insys_Anthem_002124850                   Insys_Anthem_002124850
Insys_Anthem_002124870                   Insys_Anthem_002124870
Insys_Anthem_002124982                   Insys_Anthem_002124982
Insys_Anthem_002125218                   Insys_Anthem_002125218
Insys_Anthem_002125295                   Insys_Anthem_002125295
Insys_Anthem_002125380                   Insys_Anthem_002125380
Insys_Anthem_002125399                   Insys_Anthem_002125399
Insys_Anthem_002125421                   Insys_Anthem_002125421
Insys_Anthem_002125543                   Insys_Anthem_002125543
Insys_Anthem_002125575                   Insys_Anthem_002125575
Insys_Anthem_002125579                   Insys_Anthem_002125579
Insys_Anthem_002125599                   Insys_Anthem_002125599
Insys_Anthem_002125625                   Insys_Anthem_002125625
Insys_Anthem_002125741                   Insys_Anthem_002125741
Insys_Anthem_002125767                   Insys_Anthem_002125767
Insys_Anthem_002125788                   Insys_Anthem_002125788
Insys_Anthem_002125798                   Insys_Anthem_002125798
Insys_Anthem_002125803                   Insys_Anthem_002125803
Insys_Anthem_002125808                   Insys_Anthem_002125808
Insys_Anthem_002125813                   Insys_Anthem_002125813
Insys_Anthem_002125828                   Insys_Anthem_002125828
Insys_Anthem_002126230                   Insys_Anthem_002126230
Insys_Anthem_002126231                   Insys_Anthem_002126231
Insys_Anthem_002126233                   Insys_Anthem_002126233
Insys_Anthem_002126235                   Insys_Anthem_002126235
Insys_Anthem_002126291                   Insys_Anthem_002126291
Insys_Anthem_002126292                   Insys_Anthem_002126292

                                                    2302
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2304 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002126379                   Insys_Anthem_002126379
Insys_Anthem_002126480                   Insys_Anthem_002126480
Insys_Anthem_002126487                   Insys_Anthem_002126487
Insys_Anthem_002126892                   Insys_Anthem_002126892
Insys_Anthem_002127017                   Insys_Anthem_002127017
Insys_Anthem_002127198                   Insys_Anthem_002127198
Insys_Anthem_002127281                   Insys_Anthem_002127281
Insys_Anthem_002127345                   Insys_Anthem_002127345
Insys_Anthem_002127351                   Insys_Anthem_002127351
Insys_Anthem_002127401                   Insys_Anthem_002127401
Insys_Anthem_002127465                   Insys_Anthem_002127465
Insys_Anthem_002127598                   Insys_Anthem_002127598
Insys_Anthem_002127613                   Insys_Anthem_002127613
Insys_Anthem_002127615                   Insys_Anthem_002127615
Insys_Anthem_002127617                   Insys_Anthem_002127617
Insys_Anthem_002127664                   Insys_Anthem_002127664
Insys_Anthem_002127690                   Insys_Anthem_002127690
Insys_Anthem_002127753                   Insys_Anthem_002127753
Insys_Anthem_002127759                   Insys_Anthem_002127759
Insys_Anthem_002127764                   Insys_Anthem_002127764
Insys_Anthem_002127774                   Insys_Anthem_002127774
Insys_Anthem_002127789                   Insys_Anthem_002127789
Insys_Anthem_002127800                   Insys_Anthem_002127800
Insys_Anthem_002127804                   Insys_Anthem_002127804
Insys_Anthem_002127821                   Insys_Anthem_002127821
Insys_Anthem_002127897                   Insys_Anthem_002127897
Insys_Anthem_002127927                   Insys_Anthem_002127927
Insys_Anthem_002127975                   Insys_Anthem_002127975
Insys_Anthem_002127979                   Insys_Anthem_002127979
Insys_Anthem_002128004                   Insys_Anthem_002128004
Insys_Anthem_002128019                   Insys_Anthem_002128019
Insys_Anthem_002128155                   Insys_Anthem_002128155
Insys_Anthem_002128250                   Insys_Anthem_002128250
Insys_Anthem_002128254                   Insys_Anthem_002128254
Insys_Anthem_002128567                   Insys_Anthem_002128567
Insys_Anthem_002128599                   Insys_Anthem_002128599
Insys_Anthem_002128620                   Insys_Anthem_002128620
Insys_Anthem_002128670                   Insys_Anthem_002128670
Insys_Anthem_002128691                   Insys_Anthem_002128691
Insys_Anthem_002128759                   Insys_Anthem_002128759
Insys_Anthem_002128795                   Insys_Anthem_002128795
Insys_Anthem_002128847                   Insys_Anthem_002128847
Insys_Anthem_002128851                   Insys_Anthem_002128851
Insys_Anthem_002128963                   Insys_Anthem_002128963
Insys_Anthem_002129001                   Insys_Anthem_002129001
Insys_Anthem_002129171                   Insys_Anthem_002129171
Insys_Anthem_002129304                   Insys_Anthem_002129304

                                                    2303
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2305 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002129330                   Insys_Anthem_002129330
Insys_Anthem_002129332                   Insys_Anthem_002129332
Insys_Anthem_002129386                   Insys_Anthem_002129386
Insys_Anthem_002129502                   Insys_Anthem_002129502
Insys_Anthem_002129509                   Insys_Anthem_002129509
Insys_Anthem_002129533                   Insys_Anthem_002129533
Insys_Anthem_002129596                   Insys_Anthem_002129596
Insys_Anthem_002129604                   Insys_Anthem_002129604
Insys_Anthem_002129623                   Insys_Anthem_002129623
Insys_Anthem_002129626                   Insys_Anthem_002129626
Insys_Anthem_002129698                   Insys_Anthem_002129698
Insys_Anthem_002129911                   Insys_Anthem_002129911
Insys_Anthem_002129920                   Insys_Anthem_002129920
Insys_Anthem_002129995                   Insys_Anthem_002129995
Insys_Anthem_002129996                   Insys_Anthem_002129996
Insys_Anthem_002130019                   Insys_Anthem_002130019
Insys_Anthem_002130032                   Insys_Anthem_002130032
Insys_Anthem_002130112                   Insys_Anthem_002130112
Insys_Anthem_002130188                   Insys_Anthem_002130188
Insys_Anthem_002130203                   Insys_Anthem_002130203
Insys_Anthem_002130215                   Insys_Anthem_002130215
Insys_Anthem_002130341                   Insys_Anthem_002130341
Insys_Anthem_002130397                   Insys_Anthem_002130397
Insys_Anthem_002130643                   Insys_Anthem_002130643
Insys_Anthem_002130647                   Insys_Anthem_002130647
Insys_Anthem_002130704                   Insys_Anthem_002130704
Insys_Anthem_002130758                   Insys_Anthem_002130758
Insys_Anthem_002130761                   Insys_Anthem_002130761
Insys_Anthem_002130905                   Insys_Anthem_002130905
Insys_Anthem_002130921                   Insys_Anthem_002130921
Insys_Anthem_002130926                   Insys_Anthem_002130926
Insys_Anthem_002130970                   Insys_Anthem_002130970
Insys_Anthem_002130972                   Insys_Anthem_002130972
Insys_Anthem_002130979                   Insys_Anthem_002130979
Insys_Anthem_002130990                   Insys_Anthem_002130990
Insys_Anthem_002131007                   Insys_Anthem_002131007
Insys_Anthem_002131153                   Insys_Anthem_002131153
Insys_Anthem_002131246                   Insys_Anthem_002131246
Insys_Anthem_002131248                   Insys_Anthem_002131248
Insys_Anthem_002131278                   Insys_Anthem_002131278
Insys_Anthem_002131279                   Insys_Anthem_002131279
Insys_Anthem_002131282                   Insys_Anthem_002131282
Insys_Anthem_002131284                   Insys_Anthem_002131284
Insys_Anthem_002131287                   Insys_Anthem_002131287
Insys_Anthem_002131289                   Insys_Anthem_002131289
Insys_Anthem_002131305                   Insys_Anthem_002131305
Insys_Anthem_002131445                   Insys_Anthem_002131445

                                                    2304
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2306 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002131474                   Insys_Anthem_002131474
Insys_Anthem_002131484                   Insys_Anthem_002131484
Insys_Anthem_002131488                   Insys_Anthem_002131488
Insys_Anthem_002131500                   Insys_Anthem_002131500
Insys_Anthem_002131517                   Insys_Anthem_002131517
Insys_Anthem_002131550                   Insys_Anthem_002131550
Insys_Anthem_002131572                   Insys_Anthem_002131572
Insys_Anthem_002131577                   Insys_Anthem_002131577
Insys_Anthem_002131585                   Insys_Anthem_002131585
Insys_Anthem_002131586                   Insys_Anthem_002131586
Insys_Anthem_002131591                   Insys_Anthem_002131591
Insys_Anthem_002131594                   Insys_Anthem_002131594
Insys_Anthem_002131604                   Insys_Anthem_002131604
Insys_Anthem_002131605                   Insys_Anthem_002131605
Insys_Anthem_002131616                   Insys_Anthem_002131616
Insys_Anthem_002131618                   Insys_Anthem_002131618
Insys_Anthem_002131629                   Insys_Anthem_002131629
Insys_Anthem_002136691                   Insys_Anthem_002136691
Insys_Anthem_002136924                   Insys_Anthem_002136924
Insys_Anthem_002137095                   Insys_Anthem_002137095
Insys_Anthem_002144285                   Insys_Anthem_002144285
Insys_Anthem_002146533                   Insys_Anthem_002146533
Insys_Anthem_002146589                   Insys_Anthem_002146589
Insys_Anthem_002146702                   Insys_Anthem_002146702
Insys_Anthem_002147700                   Insys_Anthem_002147700
Insys_Anthem_002147732                   Insys_Anthem_002147732
Insys_Anthem_002147745                   Insys_Anthem_002147745
Insys_Anthem_002148439                   Insys_Anthem_002148439
Insys_Anthem_002148471                   Insys_Anthem_002148471
Insys_Anthem_002149441                   Insys_Anthem_002149441
Insys_Anthem_002149601                   Insys_Anthem_002149601
Insys_Anthem_002149804                   Insys_Anthem_002149804
Insys_Anthem_002150279                   Insys_Anthem_002150279
Insys_Anthem_002150427                   Insys_Anthem_002150427
Insys_Anthem_002151327                   Insys_Anthem_002151327
Insys_Anthem_002151589                   Insys_Anthem_002151589
Insys_Anthem_002151676                   Insys_Anthem_002151676
Insys_Anthem_002152154                   Insys_Anthem_002152154
Insys_Anthem_002152254                   Insys_Anthem_002152254
Insys_Anthem_002152609                   Insys_Anthem_002152609
Insys_Anthem_002154138                   Insys_Anthem_002154138
Insys_Anthem_002156543                   Insys_Anthem_002156543
Insys_Anthem_002156867                   Insys_Anthem_002156867
Insys_Anthem_002156917                   Insys_Anthem_002156917
Insys_Anthem_002157223                   Insys_Anthem_002157223
Insys_Anthem_002158073                   Insys_Anthem_002158073
Insys_Anthem_002158894                   Insys_Anthem_002158894

                                                    2305
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2307 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002159370                   Insys_Anthem_002159370
Insys_Anthem_002160383                   Insys_Anthem_002160383
Insys_Anthem_002162132                   Insys_Anthem_002162132
Insys_Anthem_002164086                   Insys_Anthem_002164086
Insys_Anthem_002164950                   Insys_Anthem_002164950
Insys_Anthem_002167688                   Insys_Anthem_002167688
Insys_Anthem_002174168                   Insys_Anthem_002174168
Insys_Anthem_002174172                   Insys_Anthem_002174172
Insys_Anthem_002174472                   Insys_Anthem_002174472
Insys_Anthem_002174493                   Insys_Anthem_002174493
Insys_Anthem_002174832                   Insys_Anthem_002174832
Insys_Anthem_002174911                   Insys_Anthem_002174911
Insys_Anthem_002175060                   Insys_Anthem_002175060
Insys_Anthem_002176510                   Insys_Anthem_002176510
Insys_Anthem_002178585                   Insys_Anthem_002178585
Insys_Anthem_002178660                   Insys_Anthem_002178660
Insys_Anthem_002178923                   Insys_Anthem_002178923
Insys_Anthem_002180215                   Insys_Anthem_002180215
Insys_Anthem_002180396                   Insys_Anthem_002180396
Insys_Anthem_002180836                   Insys_Anthem_002180836
Insys_Anthem_002180899                   Insys_Anthem_002180899
Insys_Anthem_002182199                   Insys_Anthem_002182199
Insys_Anthem_002182291                   Insys_Anthem_002182291
Insys_Anthem_002182490                   Insys_Anthem_002182490
Insys_Anthem_002183145                   Insys_Anthem_002183145
Insys_Anthem_002183763                   Insys_Anthem_002183763
Insys_Anthem_002183767                   Insys_Anthem_002183767
Insys_Anthem_002184341                   Insys_Anthem_002184341
Insys_Anthem_002184400                   Insys_Anthem_002184400
Insys_Anthem_002184430                   Insys_Anthem_002184430
Insys_Anthem_002185165                   Insys_Anthem_002185165
Insys_Anthem_002185570                   Insys_Anthem_002185570
Insys_Anthem_002185724                   Insys_Anthem_002185724
Insys_Anthem_002185917                   Insys_Anthem_002185917
Insys_Anthem_002186008                   Insys_Anthem_002186008
Insys_Anthem_002186019                   Insys_Anthem_002186019
Insys_Anthem_002186160                   Insys_Anthem_002186160
Insys_Anthem_002186640                   Insys_Anthem_002186640
Insys_Anthem_002186745                   Insys_Anthem_002186745
Insys_Anthem_002187831                   Insys_Anthem_002187831
Insys_Anthem_002187850                   Insys_Anthem_002187850
Insys_Anthem_002188403                   Insys_Anthem_002188403
Insys_Anthem_002189230                   Insys_Anthem_002189230
Insys_Anthem_002189425                   Insys_Anthem_002189425
Insys_Anthem_002189483                   Insys_Anthem_002189483
Insys_Anthem_002190002                   Insys_Anthem_002190002
Insys_Anthem_002190213                   Insys_Anthem_002190213

                                                    2306
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2308 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002190542                   Insys_Anthem_002190542
Insys_Anthem_002190895                   Insys_Anthem_002190895
Insys_Anthem_002191010                   Insys_Anthem_002191010
Insys_Anthem_002191282                   Insys_Anthem_002191282
Insys_Anthem_002191852                   Insys_Anthem_002191852
Insys_Anthem_002192690                   Insys_Anthem_002192690
Insys_Anthem_002193133                   Insys_Anthem_002193133
Insys_Anthem_002194105                   Insys_Anthem_002194105
Insys_Anthem_002195037                   Insys_Anthem_002195037
Insys_Anthem_002195157                   Insys_Anthem_002195157
Insys_Anthem_002195223                   Insys_Anthem_002195223
Insys_Anthem_002195960                   Insys_Anthem_002195960
Insys_Anthem_002196521                   Insys_Anthem_002196521
Insys_Anthem_002196869                   Insys_Anthem_002196869
Insys_Anthem_002196928                   Insys_Anthem_002196928
Insys_Anthem_002196957                   Insys_Anthem_002196957
Insys_Anthem_002197122                   Insys_Anthem_002197122
Insys_Anthem_002197126                   Insys_Anthem_002197126
Insys_Anthem_002197152                   Insys_Anthem_002197152
Insys_Anthem_002198504                   Insys_Anthem_002198504
Insys_Anthem_002199314                   Insys_Anthem_002199314
Insys_Anthem_002199353                   Insys_Anthem_002199353
Insys_Anthem_002199356                   Insys_Anthem_002199356
Insys_Anthem_002199357                   Insys_Anthem_002199357
Insys_Anthem_002199486                   Insys_Anthem_002199486
Insys_Anthem_002199959                   Insys_Anthem_002199959
Insys_Anthem_002200476                   Insys_Anthem_002200476
Insys_Anthem_002201694                   Insys_Anthem_002201694
Insys_Anthem_002216642                   Insys_Anthem_002216642
Insys_Anthem_002218735                   Insys_Anthem_002218735
Insys_Anthem_002220892                   Insys_Anthem_002220892
Insys_Anthem_002221767                   Insys_Anthem_002221767
Insys_Anthem_002222991                   Insys_Anthem_002222991
Insys_Anthem_002223948                   Insys_Anthem_002223948
Insys_Anthem_002224021                   Insys_Anthem_002224021
Insys_Anthem_002224224                   Insys_Anthem_002224224
Insys_Anthem_002224308                   Insys_Anthem_002224308
Insys_Anthem_002224536                   Insys_Anthem_002224536
Insys_Anthem_002224561                   Insys_Anthem_002224561
Insys_Anthem_002224642                   Insys_Anthem_002224642
Insys_Anthem_002225162                   Insys_Anthem_002225162
Insys_Anthem_002225283                   Insys_Anthem_002225283
Insys_Anthem_002225613                   Insys_Anthem_002225613
Insys_Anthem_002225723                   Insys_Anthem_002225723
Insys_Anthem_002227615                   Insys_Anthem_002227615
Insys_Anthem_002227627                   Insys_Anthem_002227627
Insys_Anthem_002228269                   Insys_Anthem_002228269

                                                    2307
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2309 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002239407                   Insys_Anthem_002239407
Insys_Anthem_002239465                   Insys_Anthem_002239465
Insys_Anthem_002239467                   Insys_Anthem_002239467
Insys_Anthem_002239493                   Insys_Anthem_002239493
Insys_Anthem_002239564                   Insys_Anthem_002239564
Insys_Anthem_002239565                   Insys_Anthem_002239565
Insys_Anthem_002239587                   Insys_Anthem_002239587
Insys_Anthem_002239593                   Insys_Anthem_002239593
Insys_Anthem_002239714                   Insys_Anthem_002239714
Insys_Anthem_002239720                   Insys_Anthem_002239720
Insys_Anthem_002239727                   Insys_Anthem_002239727
Insys_Anthem_002239974                   Insys_Anthem_002239974
Insys_Anthem_002239975                   Insys_Anthem_002239975
Insys_Anthem_002240036                   Insys_Anthem_002240036
Insys_Anthem_002240048                   Insys_Anthem_002240048
Insys_Anthem_002240195                   Insys_Anthem_002240195
Insys_Anthem_002240207                   Insys_Anthem_002240207
Insys_Anthem_002240298                   Insys_Anthem_002240298
Insys_Anthem_002240400                   Insys_Anthem_002240400
Insys_Anthem_002240403                   Insys_Anthem_002240403
Insys_Anthem_002240410                   Insys_Anthem_002240410
Insys_Anthem_002240414                   Insys_Anthem_002240414
Insys_Anthem_002240418                   Insys_Anthem_002240418
Insys_Anthem_002240422                   Insys_Anthem_002240422
Insys_Anthem_002240874                   Insys_Anthem_002240874
Insys_Anthem_002242198                   Insys_Anthem_002242198
Insys_Anthem_002242216                   Insys_Anthem_002242216
Insys_Anthem_002242396                   Insys_Anthem_002242396
Insys_Anthem_002242902                   Insys_Anthem_002242902
Insys_Anthem_002242944                   Insys_Anthem_002242944
Insys_Anthem_002243559                   Insys_Anthem_002243559
Insys_Anthem_002243884                   Insys_Anthem_002243884
Insys_Anthem_002243941                   Insys_Anthem_002243941
Insys_Anthem_002243953                   Insys_Anthem_002243953
Insys_Anthem_002244732                   Insys_Anthem_002244732
Insys_Anthem_002244759                   Insys_Anthem_002244759
Insys_Anthem_002245385                   Insys_Anthem_002245385
Insys_Anthem_002246208                   Insys_Anthem_002246208
Insys_Anthem_002246257                   Insys_Anthem_002246257
Insys_Anthem_002246306                   Insys_Anthem_002246306
Insys_Anthem_002246327                   Insys_Anthem_002246327
Insys_Anthem_002246351                   Insys_Anthem_002246351
Insys_Anthem_002246387                   Insys_Anthem_002246387
Insys_Anthem_002246518                   Insys_Anthem_002246518
Insys_Anthem_002246524                   Insys_Anthem_002246524
Insys_Anthem_002246953                   Insys_Anthem_002246953
Insys_Anthem_002247004                   Insys_Anthem_002247004

                                                    2308
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2310 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002247565                   Insys_Anthem_002247565
Insys_Anthem_002247567                   Insys_Anthem_002247567
Insys_Anthem_002247575                   Insys_Anthem_002247575
Insys_Anthem_002247576                   Insys_Anthem_002247576
Insys_Anthem_002247577                   Insys_Anthem_002247577
Insys_Anthem_002247581                   Insys_Anthem_002247581
Insys_Anthem_002247780                   Insys_Anthem_002247780
Insys_Anthem_002247781                   Insys_Anthem_002247781
Insys_Anthem_002247985                   Insys_Anthem_002247985
Insys_Anthem_002248021                   Insys_Anthem_002248021
Insys_Anthem_002248092                   Insys_Anthem_002248092
Insys_Anthem_002248096                   Insys_Anthem_002248096
Insys_Anthem_002248253                   Insys_Anthem_002248253
Insys_Anthem_002248259                   Insys_Anthem_002248259
Insys_Anthem_002248277                   Insys_Anthem_002248277
Insys_Anthem_002248292                   Insys_Anthem_002248292
Insys_Anthem_002248296                   Insys_Anthem_002248296
Insys_Anthem_002248353                   Insys_Anthem_002248353
Insys_Anthem_002248451                   Insys_Anthem_002248451
Insys_Anthem_002248452                   Insys_Anthem_002248452
Insys_Anthem_002248456                   Insys_Anthem_002248456
Insys_Anthem_002248462                   Insys_Anthem_002248462
Insys_Anthem_002248477                   Insys_Anthem_002248477
Insys_Anthem_002248515                   Insys_Anthem_002248515
Insys_Anthem_002248530                   Insys_Anthem_002248530
Insys_Anthem_002248532                   Insys_Anthem_002248532
Insys_Anthem_002248563                   Insys_Anthem_002248563
Insys_Anthem_002249291                   Insys_Anthem_002249291
Insys_Anthem_002249483                   Insys_Anthem_002249483
Insys_Anthem_002249844                   Insys_Anthem_002249844
Insys_Anthem_002249907                   Insys_Anthem_002249907
Insys_Anthem_002249924                   Insys_Anthem_002249924
Insys_Anthem_002249943                   Insys_Anthem_002249943
Insys_Anthem_002249948                   Insys_Anthem_002249948
Insys_Anthem_002249950                   Insys_Anthem_002249950
Insys_Anthem_002249952                   Insys_Anthem_002249952
Insys_Anthem_002249953                   Insys_Anthem_002249953
Insys_Anthem_002249954                   Insys_Anthem_002249954
Insys_Anthem_002249955                   Insys_Anthem_002249955
Insys_Anthem_002249956                   Insys_Anthem_002249956
Insys_Anthem_002249957                   Insys_Anthem_002249957
Insys_Anthem_002249958                   Insys_Anthem_002249958
Insys_Anthem_002249959                   Insys_Anthem_002249959
Insys_Anthem_002249972                   Insys_Anthem_002249972
Insys_Anthem_002249996                   Insys_Anthem_002249996
Insys_Anthem_002249998                   Insys_Anthem_002249998
Insys_Anthem_002249999                   Insys_Anthem_002249999

                                                    2309
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2311 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002250000                   Insys_Anthem_002250000
Insys_Anthem_002250005                   Insys_Anthem_002250005
Insys_Anthem_002250014                   Insys_Anthem_002250014
Insys_Anthem_002250168                   Insys_Anthem_002250168
Insys_Anthem_002250294                   Insys_Anthem_002250294
Insys_Anthem_002250396                   Insys_Anthem_002250396
Insys_Anthem_002251186                   Insys_Anthem_002251186
Insys_Anthem_002251270                   Insys_Anthem_002251270
Insys_Anthem_002251311                   Insys_Anthem_002251311
Insys_Anthem_002251725                   Insys_Anthem_002251725
Insys_Anthem_002251728                   Insys_Anthem_002251728
Insys_Anthem_002251768                   Insys_Anthem_002251768
Insys_Anthem_002251787                   Insys_Anthem_002251787
Insys_Anthem_002251800                   Insys_Anthem_002251800
Insys_Anthem_002251807                   Insys_Anthem_002251807
Insys_Anthem_002251823                   Insys_Anthem_002251823
Insys_Anthem_002251825                   Insys_Anthem_002251825
Insys_Anthem_002251827                   Insys_Anthem_002251827
Insys_Anthem_002251848                   Insys_Anthem_002251848
Insys_Anthem_002252053                   Insys_Anthem_002252053
Insys_Anthem_002252120                   Insys_Anthem_002252120
Insys_Anthem_002252125                   Insys_Anthem_002252125
Insys_Anthem_002252127                   Insys_Anthem_002252127
Insys_Anthem_002252129                   Insys_Anthem_002252129
Insys_Anthem_002252131                   Insys_Anthem_002252131
Insys_Anthem_002252132                   Insys_Anthem_002252132
Insys_Anthem_002252137                   Insys_Anthem_002252137
Insys_Anthem_002252139                   Insys_Anthem_002252139
Insys_Anthem_002252147                   Insys_Anthem_002252147
Insys_Anthem_002252148                   Insys_Anthem_002252148
Insys_Anthem_002252150                   Insys_Anthem_002252150
Insys_Anthem_002252154                   Insys_Anthem_002252154
Insys_Anthem_002252172                   Insys_Anthem_002252172
Insys_Anthem_002252174                   Insys_Anthem_002252174
Insys_Anthem_002252376                   Insys_Anthem_002252376
Insys_Anthem_002252380                   Insys_Anthem_002252380
Insys_Anthem_002252390                   Insys_Anthem_002252390
Insys_Anthem_002252393                   Insys_Anthem_002252393
Insys_Anthem_002252426                   Insys_Anthem_002252426
Insys_Anthem_002252442                   Insys_Anthem_002252442
Insys_Anthem_002252480                   Insys_Anthem_002252480
Insys_Anthem_002252492                   Insys_Anthem_002252492
Insys_Anthem_002252534                   Insys_Anthem_002252534
Insys_Anthem_002252804                   Insys_Anthem_002252804
Insys_Anthem_002252806                   Insys_Anthem_002252806
Insys_Anthem_002252808                   Insys_Anthem_002252808
Insys_Anthem_002252847                   Insys_Anthem_002252847

                                                    2310
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2312 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002252848                   Insys_Anthem_002252848
Insys_Anthem_002252850                   Insys_Anthem_002252850
Insys_Anthem_002252855                   Insys_Anthem_002252855
Insys_Anthem_002252858                   Insys_Anthem_002252858
Insys_Anthem_002252910                   Insys_Anthem_002252910
Insys_Anthem_002252921                   Insys_Anthem_002252921
Insys_Anthem_002253031                   Insys_Anthem_002253031
Insys_Anthem_002253180                   Insys_Anthem_002253180
Insys_Anthem_002253188                   Insys_Anthem_002253188
Insys_Anthem_002253190                   Insys_Anthem_002253190
Insys_Anthem_002253192                   Insys_Anthem_002253192
Insys_Anthem_002253204                   Insys_Anthem_002253204
Insys_Anthem_002253247                   Insys_Anthem_002253247
Insys_Anthem_002253557                   Insys_Anthem_002253557
Insys_Anthem_002253560                   Insys_Anthem_002253560
Insys_Anthem_002253627                   Insys_Anthem_002253627
Insys_Anthem_002253765                   Insys_Anthem_002253765
Insys_Anthem_002253967                   Insys_Anthem_002253967
Insys_Anthem_002254136                   Insys_Anthem_002254136
Insys_Anthem_002254147                   Insys_Anthem_002254147
Insys_Anthem_002254154                   Insys_Anthem_002254154
Insys_Anthem_002254155                   Insys_Anthem_002254155
Insys_Anthem_002254927                   Insys_Anthem_002254927
Insys_Anthem_002255058                   Insys_Anthem_002255058
Insys_Anthem_002255066                   Insys_Anthem_002255066
Insys_Anthem_002255068                   Insys_Anthem_002255068
Insys_Anthem_002255073                   Insys_Anthem_002255073
Insys_Anthem_002255074                   Insys_Anthem_002255074
Insys_Anthem_002255078                   Insys_Anthem_002255078
Insys_Anthem_002255080                   Insys_Anthem_002255080
Insys_Anthem_002255081                   Insys_Anthem_002255081
Insys_Anthem_002255082                   Insys_Anthem_002255082
Insys_Anthem_002255087                   Insys_Anthem_002255087
Insys_Anthem_002255089                   Insys_Anthem_002255089
Insys_Anthem_002255090                   Insys_Anthem_002255090
Insys_Anthem_002255094                   Insys_Anthem_002255094
Insys_Anthem_002255179                   Insys_Anthem_002255179
Insys_Anthem_002255184                   Insys_Anthem_002255184
Insys_Anthem_002255321                   Insys_Anthem_002255321
Insys_Anthem_002255355                   Insys_Anthem_002255355
Insys_Anthem_002255357                   Insys_Anthem_002255357
Insys_Anthem_002255358                   Insys_Anthem_002255358
Insys_Anthem_002255382                   Insys_Anthem_002255382
Insys_Anthem_002255403                   Insys_Anthem_002255403
Insys_Anthem_002255407                   Insys_Anthem_002255407
Insys_Anthem_002255418                   Insys_Anthem_002255418
Insys_Anthem_002255452                   Insys_Anthem_002255452

                                                    2311
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2313 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002255453                   Insys_Anthem_002255453
Insys_Anthem_002255454                   Insys_Anthem_002255454
Insys_Anthem_002255476                   Insys_Anthem_002255476
Insys_Anthem_002255492                   Insys_Anthem_002255492
Insys_Anthem_002255497                   Insys_Anthem_002255497
Insys_Anthem_002255524                   Insys_Anthem_002255524
Insys_Anthem_002255542                   Insys_Anthem_002255542
Insys_Anthem_002255580                   Insys_Anthem_002255580
Insys_Anthem_002255581                   Insys_Anthem_002255581
Insys_Anthem_002255597                   Insys_Anthem_002255597
Insys_Anthem_002255598                   Insys_Anthem_002255598
Insys_Anthem_002255599                   Insys_Anthem_002255599
Insys_Anthem_002255601                   Insys_Anthem_002255601
Insys_Anthem_002255603                   Insys_Anthem_002255603
Insys_Anthem_002255604                   Insys_Anthem_002255604
Insys_Anthem_002255605                   Insys_Anthem_002255605
Insys_Anthem_002255606                   Insys_Anthem_002255606
Insys_Anthem_002255607                   Insys_Anthem_002255607
Insys_Anthem_002255608                   Insys_Anthem_002255608
Insys_Anthem_002255609                   Insys_Anthem_002255609
Insys_Anthem_002255709                   Insys_Anthem_002255709
Insys_Anthem_002255712                   Insys_Anthem_002255712
Insys_Anthem_002255746                   Insys_Anthem_002255746
Insys_Anthem_002255763                   Insys_Anthem_002255763
Insys_Anthem_002255764                   Insys_Anthem_002255764
Insys_Anthem_002255769                   Insys_Anthem_002255769
Insys_Anthem_002255770                   Insys_Anthem_002255770
Insys_Anthem_002255794                   Insys_Anthem_002255794
Insys_Anthem_002255928                   Insys_Anthem_002255928
Insys_Anthem_002255930                   Insys_Anthem_002255930
Insys_Anthem_002255931                   Insys_Anthem_002255931
Insys_Anthem_002255932                   Insys_Anthem_002255932
Insys_Anthem_002255937                   Insys_Anthem_002255937
Insys_Anthem_002255940                   Insys_Anthem_002255940
Insys_Anthem_002255950                   Insys_Anthem_002255950
Insys_Anthem_002256521                   Insys_Anthem_002256521
Insys_Anthem_002256526                   Insys_Anthem_002256526
Insys_Anthem_002256528                   Insys_Anthem_002256528
Insys_Anthem_002256529                   Insys_Anthem_002256529
Insys_Anthem_002256532                   Insys_Anthem_002256532
Insys_Anthem_002256533                   Insys_Anthem_002256533
Insys_Anthem_002256534                   Insys_Anthem_002256534
Insys_Anthem_002256535                   Insys_Anthem_002256535
Insys_Anthem_002256536                   Insys_Anthem_002256536
Insys_Anthem_002256537                   Insys_Anthem_002256537
Insys_Anthem_002256538                   Insys_Anthem_002256538
Insys_Anthem_002256541                   Insys_Anthem_002256541

                                                    2312
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2314 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002256542                   Insys_Anthem_002256542
Insys_Anthem_002256564                   Insys_Anthem_002256564
Insys_Anthem_002256567                   Insys_Anthem_002256567
Insys_Anthem_002256572                   Insys_Anthem_002256572
Insys_Anthem_002256575                   Insys_Anthem_002256575
Insys_Anthem_002256584                   Insys_Anthem_002256584
Insys_Anthem_002256585                   Insys_Anthem_002256585
Insys_Anthem_002256589                   Insys_Anthem_002256589
Insys_Anthem_002256590                   Insys_Anthem_002256590
Insys_Anthem_002256593                   Insys_Anthem_002256593
Insys_Anthem_002256596                   Insys_Anthem_002256596
Insys_Anthem_002256670                   Insys_Anthem_002256670
Insys_Anthem_002256671                   Insys_Anthem_002256671
Insys_Anthem_002256967                   Insys_Anthem_002256967
Insys_Anthem_002257158                   Insys_Anthem_002257158
Insys_Anthem_002257477                   Insys_Anthem_002257477
Insys_Anthem_002257481                   Insys_Anthem_002257481
Insys_Anthem_002257781                   Insys_Anthem_002257781
Insys_Anthem_002257783                   Insys_Anthem_002257783
Insys_Anthem_002257784                   Insys_Anthem_002257784
Insys_Anthem_002257795                   Insys_Anthem_002257795
Insys_Anthem_002257825                   Insys_Anthem_002257825
Insys_Anthem_002257902                   Insys_Anthem_002257902
Insys_Anthem_002257905                   Insys_Anthem_002257905
Insys_Anthem_002257908                   Insys_Anthem_002257908
Insys_Anthem_002257919                   Insys_Anthem_002257919
Insys_Anthem_002257921                   Insys_Anthem_002257921
Insys_Anthem_002257922                   Insys_Anthem_002257922
Insys_Anthem_002257923                   Insys_Anthem_002257923
Insys_Anthem_002257929                   Insys_Anthem_002257929
Insys_Anthem_002257930                   Insys_Anthem_002257930
Insys_Anthem_002257947                   Insys_Anthem_002257947
Insys_Anthem_002257974                   Insys_Anthem_002257974
Insys_Anthem_002257979                   Insys_Anthem_002257979
Insys_Anthem_002257980                   Insys_Anthem_002257980
Insys_Anthem_002257981                   Insys_Anthem_002257981
Insys_Anthem_002257982                   Insys_Anthem_002257982
Insys_Anthem_002258080                   Insys_Anthem_002258080
Insys_Anthem_002258181                   Insys_Anthem_002258181
Insys_Anthem_002258489                   Insys_Anthem_002258489
Insys_Anthem_002258496                   Insys_Anthem_002258496
Insys_Anthem_002258503                   Insys_Anthem_002258503
Insys_Anthem_002258687                   Insys_Anthem_002258687
Insys_Anthem_002258963                   Insys_Anthem_002258963
Insys_Anthem_002258969                   Insys_Anthem_002258969
Insys_Anthem_002259178                   Insys_Anthem_002259178
Insys_Anthem_002259432                   Insys_Anthem_002259432

                                                    2313
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2315 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002259609                   Insys_Anthem_002259609
Insys_Anthem_002259610                   Insys_Anthem_002259610
Insys_Anthem_002259630                   Insys_Anthem_002259630
Insys_Anthem_002259674                   Insys_Anthem_002259674
Insys_Anthem_002259676                   Insys_Anthem_002259676
Insys_Anthem_002259759                   Insys_Anthem_002259759
Insys_Anthem_002259777                   Insys_Anthem_002259777
Insys_Anthem_002259804                   Insys_Anthem_002259804
Insys_Anthem_002259868                   Insys_Anthem_002259868
Insys_Anthem_002259871                   Insys_Anthem_002259871
Insys_Anthem_002259872                   Insys_Anthem_002259872
Insys_Anthem_002261111                   Insys_Anthem_002261111
Insys_Anthem_002261326                   Insys_Anthem_002261326
Insys_Anthem_002261447                   Insys_Anthem_002261447
Insys_Anthem_002261738                   Insys_Anthem_002261738
Insys_Anthem_002261828                   Insys_Anthem_002261828
Insys_Anthem_002261949                   Insys_Anthem_002261949
Insys_Anthem_002261951                   Insys_Anthem_002261951
Insys_Anthem_002261953                   Insys_Anthem_002261953
Insys_Anthem_002261956                   Insys_Anthem_002261956
Insys_Anthem_002261957                   Insys_Anthem_002261957
Insys_Anthem_002261958                   Insys_Anthem_002261958
Insys_Anthem_002262122                   Insys_Anthem_002262122
Insys_Anthem_002262138                   Insys_Anthem_002262138
Insys_Anthem_002262269                   Insys_Anthem_002262269
Insys_Anthem_002262319                   Insys_Anthem_002262319
Insys_Anthem_002262642                   Insys_Anthem_002262642
Insys_Anthem_002262709                   Insys_Anthem_002262709
Insys_Anthem_002262741                   Insys_Anthem_002262741
Insys_Anthem_002262745                   Insys_Anthem_002262745
Insys_Anthem_002262746                   Insys_Anthem_002262746
Insys_Anthem_002262747                   Insys_Anthem_002262747
Insys_Anthem_002262749                   Insys_Anthem_002262749
Insys_Anthem_002262750                   Insys_Anthem_002262750
Insys_Anthem_002262751                   Insys_Anthem_002262751
Insys_Anthem_002262752                   Insys_Anthem_002262752
Insys_Anthem_002262776                   Insys_Anthem_002262776
Insys_Anthem_002262777                   Insys_Anthem_002262777
Insys_Anthem_002262836                   Insys_Anthem_002262836
Insys_Anthem_002262915                   Insys_Anthem_002262915
Insys_Anthem_002262945                   Insys_Anthem_002262945
Insys_Anthem_002263152                   Insys_Anthem_002263152
Insys_Anthem_002263275                   Insys_Anthem_002263275
Insys_Anthem_002263289                   Insys_Anthem_002263289
Insys_Anthem_002263348                   Insys_Anthem_002263348
Insys_Anthem_002263690                   Insys_Anthem_002263690
Insys_Anthem_002263707                   Insys_Anthem_002263707

                                                    2314
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2316 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002263721                   Insys_Anthem_002263721
Insys_Anthem_002263772                   Insys_Anthem_002263772
Insys_Anthem_002263822                   Insys_Anthem_002263822
Insys_Anthem_002263824                   Insys_Anthem_002263824
Insys_Anthem_002263827                   Insys_Anthem_002263827
Insys_Anthem_002264047                   Insys_Anthem_002264047
Insys_Anthem_002264055                   Insys_Anthem_002264055
Insys_Anthem_002264062                   Insys_Anthem_002264062
Insys_Anthem_002264094                   Insys_Anthem_002264094
Insys_Anthem_002264121                   Insys_Anthem_002264121
Insys_Anthem_002264123                   Insys_Anthem_002264123
Insys_Anthem_002264144                   Insys_Anthem_002264144
Insys_Anthem_002264201                   Insys_Anthem_002264201
Insys_Anthem_002264316                   Insys_Anthem_002264316
Insys_Anthem_002264431                   Insys_Anthem_002264431
Insys_Anthem_002264489                   Insys_Anthem_002264489
Insys_Anthem_002264518                   Insys_Anthem_002264518
Insys_Anthem_002264606                   Insys_Anthem_002264606
Insys_Anthem_002264647                   Insys_Anthem_002264647
Insys_Anthem_002264653                   Insys_Anthem_002264653
Insys_Anthem_002264845                   Insys_Anthem_002264845
Insys_Anthem_002264848                   Insys_Anthem_002264848
Insys_Anthem_002264852                   Insys_Anthem_002264852
Insys_Anthem_002265535                   Insys_Anthem_002265535
Insys_Anthem_002265649                   Insys_Anthem_002265649
Insys_Anthem_002265775                   Insys_Anthem_002265775
Insys_Anthem_002265926                   Insys_Anthem_002265926
Insys_Anthem_002265927                   Insys_Anthem_002265927
Insys_Anthem_002266247                   Insys_Anthem_002266247
Insys_Anthem_002266368                   Insys_Anthem_002266368
Insys_Anthem_002266624                   Insys_Anthem_002266624
Insys_Anthem_002266636                   Insys_Anthem_002266636
Insys_Anthem_002266947                   Insys_Anthem_002266947
Insys_Anthem_002267322                   Insys_Anthem_002267322
Insys_Anthem_002267402                   Insys_Anthem_002267402
Insys_Anthem_002267408                   Insys_Anthem_002267408
Insys_Anthem_002267410                   Insys_Anthem_002267410
Insys_Anthem_002267592                   Insys_Anthem_002267592
Insys_Anthem_002267654                   Insys_Anthem_002267654
Insys_Anthem_002267655                   Insys_Anthem_002267655
Insys_Anthem_002267657                   Insys_Anthem_002267657
Insys_Anthem_002267823                   Insys_Anthem_002267823
Insys_Anthem_002267913                   Insys_Anthem_002267913
Insys_Anthem_002267977                   Insys_Anthem_002267977
Insys_Anthem_002267988                   Insys_Anthem_002267988
Insys_Anthem_002267989                   Insys_Anthem_002267989
Insys_Anthem_002268117                   Insys_Anthem_002268117

                                                    2315
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2317 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002268166                   Insys_Anthem_002268166
Insys_Anthem_002268184                   Insys_Anthem_002268184
Insys_Anthem_002268246                   Insys_Anthem_002268246
Insys_Anthem_002268252                   Insys_Anthem_002268252
Insys_Anthem_002268255                   Insys_Anthem_002268255
Insys_Anthem_002268257                   Insys_Anthem_002268257
Insys_Anthem_002268258                   Insys_Anthem_002268258
Insys_Anthem_002268260                   Insys_Anthem_002268260
Insys_Anthem_002268262                   Insys_Anthem_002268262
Insys_Anthem_002268278                   Insys_Anthem_002268278
Insys_Anthem_002268279                   Insys_Anthem_002268279
Insys_Anthem_002268281                   Insys_Anthem_002268281
Insys_Anthem_002268575                   Insys_Anthem_002268575
Insys_Anthem_002268588                   Insys_Anthem_002268588
Insys_Anthem_002268629                   Insys_Anthem_002268629
Insys_Anthem_002268660                   Insys_Anthem_002268660
Insys_Anthem_002268668                   Insys_Anthem_002268668
Insys_Anthem_002268670                   Insys_Anthem_002268670
Insys_Anthem_002268686                   Insys_Anthem_002268686
Insys_Anthem_002268687                   Insys_Anthem_002268687
Insys_Anthem_002268688                   Insys_Anthem_002268688
Insys_Anthem_002268879                   Insys_Anthem_002268879
Insys_Anthem_002268900                   Insys_Anthem_002268900
Insys_Anthem_002268995                   Insys_Anthem_002268995
Insys_Anthem_002269355                   Insys_Anthem_002269355
Insys_Anthem_002269359                   Insys_Anthem_002269359
Insys_Anthem_002269366                   Insys_Anthem_002269366
Insys_Anthem_002269425                   Insys_Anthem_002269425
Insys_Anthem_002269497                   Insys_Anthem_002269497
Insys_Anthem_002269504                   Insys_Anthem_002269504
Insys_Anthem_002269717                   Insys_Anthem_002269717
Insys_Anthem_002269883                   Insys_Anthem_002269883
Insys_Anthem_002270188                   Insys_Anthem_002270188
Insys_Anthem_002270283                   Insys_Anthem_002270283
Insys_Anthem_002270287                   Insys_Anthem_002270287
Insys_Anthem_002270525                   Insys_Anthem_002270525
Insys_Anthem_002270936                   Insys_Anthem_002270936
Insys_Anthem_002270938                   Insys_Anthem_002270938
Insys_Anthem_002270946                   Insys_Anthem_002270946
Insys_Anthem_002270959                   Insys_Anthem_002270959
Insys_Anthem_002270971                   Insys_Anthem_002270971
Insys_Anthem_002270975                   Insys_Anthem_002270975
Insys_Anthem_002270985                   Insys_Anthem_002270985
Insys_Anthem_002270989                   Insys_Anthem_002270989
Insys_Anthem_002270995                   Insys_Anthem_002270995
Insys_Anthem_002271004                   Insys_Anthem_002271004
Insys_Anthem_002271005                   Insys_Anthem_002271005

                                                    2316
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2318 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002271038                   Insys_Anthem_002271038
Insys_Anthem_002271048                   Insys_Anthem_002271048
Insys_Anthem_002271049                   Insys_Anthem_002271049
Insys_Anthem_002271060                   Insys_Anthem_002271060
Insys_Anthem_002271134                   Insys_Anthem_002271134
Insys_Anthem_002271151                   Insys_Anthem_002271151
Insys_Anthem_002271236                   Insys_Anthem_002271236
Insys_Anthem_002271242                   Insys_Anthem_002271242
Insys_Anthem_002271529                   Insys_Anthem_002271529
Insys_Anthem_002271536                   Insys_Anthem_002271536
Insys_Anthem_002271538                   Insys_Anthem_002271538
Insys_Anthem_002271592                   Insys_Anthem_002271592
Insys_Anthem_002271601                   Insys_Anthem_002271601
Insys_Anthem_002271605                   Insys_Anthem_002271605
Insys_Anthem_002271606                   Insys_Anthem_002271606
Insys_Anthem_002271619                   Insys_Anthem_002271619
Insys_Anthem_002271624                   Insys_Anthem_002271624
Insys_Anthem_002271628                   Insys_Anthem_002271628
Insys_Anthem_002271630                   Insys_Anthem_002271630
Insys_Anthem_002271776                   Insys_Anthem_002271776
Insys_Anthem_002271820                   Insys_Anthem_002271820
Insys_Anthem_002271822                   Insys_Anthem_002271822
Insys_Anthem_002271824                   Insys_Anthem_002271824
Insys_Anthem_002271826                   Insys_Anthem_002271826
Insys_Anthem_002271827                   Insys_Anthem_002271827
Insys_Anthem_002272095                   Insys_Anthem_002272095
Insys_Anthem_002272107                   Insys_Anthem_002272107
Insys_Anthem_002272110                   Insys_Anthem_002272110
Insys_Anthem_002272258                   Insys_Anthem_002272258
Insys_Anthem_002272326                   Insys_Anthem_002272326
Insys_Anthem_002272545                   Insys_Anthem_002272545
Insys_Anthem_002272625                   Insys_Anthem_002272625
Insys_Anthem_002272645                   Insys_Anthem_002272645
Insys_Anthem_002272654                   Insys_Anthem_002272654
Insys_Anthem_002272673                   Insys_Anthem_002272673
Insys_Anthem_002272675                   Insys_Anthem_002272675
Insys_Anthem_002272676                   Insys_Anthem_002272676
Insys_Anthem_002272683                   Insys_Anthem_002272683
Insys_Anthem_002272685                   Insys_Anthem_002272685
Insys_Anthem_002272687                   Insys_Anthem_002272687
Insys_Anthem_002272689                   Insys_Anthem_002272689
Insys_Anthem_002272690                   Insys_Anthem_002272690
Insys_Anthem_002272937                   Insys_Anthem_002272937
Insys_Anthem_002272958                   Insys_Anthem_002272958
Insys_Anthem_002273548                   Insys_Anthem_002273548
Insys_Anthem_002273550                   Insys_Anthem_002273550
Insys_Anthem_002273582                   Insys_Anthem_002273582

                                                    2317
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2319 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002273583                   Insys_Anthem_002273583
Insys_Anthem_002273831                   Insys_Anthem_002273831
Insys_Anthem_002273925                   Insys_Anthem_002273925
Insys_Anthem_002274030                   Insys_Anthem_002274030
Insys_Anthem_002274046                   Insys_Anthem_002274046
Insys_Anthem_002274075                   Insys_Anthem_002274075
Insys_Anthem_002274076                   Insys_Anthem_002274076
Insys_Anthem_002274078                   Insys_Anthem_002274078
Insys_Anthem_002274130                   Insys_Anthem_002274130
Insys_Anthem_002274201                   Insys_Anthem_002274201
Insys_Anthem_002274206                   Insys_Anthem_002274206
Insys_Anthem_002274207                   Insys_Anthem_002274207
Insys_Anthem_002274211                   Insys_Anthem_002274211
Insys_Anthem_002274218                   Insys_Anthem_002274218
Insys_Anthem_002274222                   Insys_Anthem_002274222
Insys_Anthem_002274225                   Insys_Anthem_002274225
Insys_Anthem_002274228                   Insys_Anthem_002274228
Insys_Anthem_002274239                   Insys_Anthem_002274239
Insys_Anthem_002274259                   Insys_Anthem_002274259
Insys_Anthem_002274261                   Insys_Anthem_002274261
Insys_Anthem_002274311                   Insys_Anthem_002274311
Insys_Anthem_002274321                   Insys_Anthem_002274321
Insys_Anthem_002274470                   Insys_Anthem_002274470
Insys_Anthem_002274472                   Insys_Anthem_002274472
Insys_Anthem_002274498                   Insys_Anthem_002274498
Insys_Anthem_002274502                   Insys_Anthem_002274502
Insys_Anthem_002274504                   Insys_Anthem_002274504
Insys_Anthem_002274507                   Insys_Anthem_002274507
Insys_Anthem_002274508                   Insys_Anthem_002274508
Insys_Anthem_002274556                   Insys_Anthem_002274556
Insys_Anthem_002274570                   Insys_Anthem_002274570
Insys_Anthem_002274572                   Insys_Anthem_002274572
Insys_Anthem_002274576                   Insys_Anthem_002274576
Insys_Anthem_002274577                   Insys_Anthem_002274577
Insys_Anthem_002274578                   Insys_Anthem_002274578
Insys_Anthem_002274580                   Insys_Anthem_002274580
Insys_Anthem_002274581                   Insys_Anthem_002274581
Insys_Anthem_002274582                   Insys_Anthem_002274582
Insys_Anthem_002274583                   Insys_Anthem_002274583
Insys_Anthem_002274584                   Insys_Anthem_002274584
Insys_Anthem_002274585                   Insys_Anthem_002274585
Insys_Anthem_002274586                   Insys_Anthem_002274586
Insys_Anthem_002274587                   Insys_Anthem_002274587
Insys_Anthem_002274588                   Insys_Anthem_002274588
Insys_Anthem_002274589                   Insys_Anthem_002274589
Insys_Anthem_002274590                   Insys_Anthem_002274590
Insys_Anthem_002274592                   Insys_Anthem_002274592

                                                    2318
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2320 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002274593                   Insys_Anthem_002274593
Insys_Anthem_002274637                   Insys_Anthem_002274637
Insys_Anthem_002274638                   Insys_Anthem_002274638
Insys_Anthem_002274639                   Insys_Anthem_002274639
Insys_Anthem_002274640                   Insys_Anthem_002274640
Insys_Anthem_002274662                   Insys_Anthem_002274662
Insys_Anthem_002274791                   Insys_Anthem_002274791
Insys_Anthem_002274831                   Insys_Anthem_002274831
Insys_Anthem_002275202                   Insys_Anthem_002275202
Insys_Anthem_002275208                   Insys_Anthem_002275208
Insys_Anthem_002275211                   Insys_Anthem_002275211
Insys_Anthem_002275225                   Insys_Anthem_002275225
Insys_Anthem_002275234                   Insys_Anthem_002275234
Insys_Anthem_002275235                   Insys_Anthem_002275235
Insys_Anthem_002275260                   Insys_Anthem_002275260
Insys_Anthem_002275273                   Insys_Anthem_002275273
Insys_Anthem_002275276                   Insys_Anthem_002275276
Insys_Anthem_002275277                   Insys_Anthem_002275277
Insys_Anthem_002275336                   Insys_Anthem_002275336
Insys_Anthem_002275364                   Insys_Anthem_002275364
Insys_Anthem_002275397                   Insys_Anthem_002275397
Insys_Anthem_002275401                   Insys_Anthem_002275401
Insys_Anthem_002275407                   Insys_Anthem_002275407
Insys_Anthem_002275419                   Insys_Anthem_002275419
Insys_Anthem_002275436                   Insys_Anthem_002275436
Insys_Anthem_002275440                   Insys_Anthem_002275440
Insys_Anthem_002275446                   Insys_Anthem_002275446
Insys_Anthem_002275453                   Insys_Anthem_002275453
Insys_Anthem_002275454                   Insys_Anthem_002275454
Insys_Anthem_002275456                   Insys_Anthem_002275456
Insys_Anthem_002275468                   Insys_Anthem_002275468
Insys_Anthem_002275473                   Insys_Anthem_002275473
Insys_Anthem_002275477                   Insys_Anthem_002275477
Insys_Anthem_002275491                   Insys_Anthem_002275491
Insys_Anthem_002275494                   Insys_Anthem_002275494
Insys_Anthem_002275498                   Insys_Anthem_002275498
Insys_Anthem_002275503                   Insys_Anthem_002275503
Insys_Anthem_002275523                   Insys_Anthem_002275523
Insys_Anthem_002275559                   Insys_Anthem_002275559
Insys_Anthem_002275564                   Insys_Anthem_002275564
Insys_Anthem_002275584                   Insys_Anthem_002275584
Insys_Anthem_002275589                   Insys_Anthem_002275589
Insys_Anthem_002275603                   Insys_Anthem_002275603
Insys_Anthem_002275606                   Insys_Anthem_002275606
Insys_Anthem_002275607                   Insys_Anthem_002275607
Insys_Anthem_002275608                   Insys_Anthem_002275608
Insys_Anthem_002275610                   Insys_Anthem_002275610

                                                    2319
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2321 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002275646                   Insys_Anthem_002275646
Insys_Anthem_002275651                   Insys_Anthem_002275651
Insys_Anthem_002275768                   Insys_Anthem_002275768
Insys_Anthem_002275770                   Insys_Anthem_002275770
Insys_Anthem_002275785                   Insys_Anthem_002275785
Insys_Anthem_002275786                   Insys_Anthem_002275786
Insys_Anthem_002275787                   Insys_Anthem_002275787
Insys_Anthem_002275803                   Insys_Anthem_002275803
Insys_Anthem_002275825                   Insys_Anthem_002275825
Insys_Anthem_002275872                   Insys_Anthem_002275872
Insys_Anthem_002275875                   Insys_Anthem_002275875
Insys_Anthem_002275887                   Insys_Anthem_002275887
Insys_Anthem_002275924                   Insys_Anthem_002275924
Insys_Anthem_002276048                   Insys_Anthem_002276048
Insys_Anthem_002276120                   Insys_Anthem_002276120
Insys_Anthem_002276337                   Insys_Anthem_002276337
Insys_Anthem_002276694                   Insys_Anthem_002276694
Insys_Anthem_002276799                   Insys_Anthem_002276799
Insys_Anthem_002276851                   Insys_Anthem_002276851
Insys_Anthem_002276872                   Insys_Anthem_002276872
Insys_Anthem_002276876                   Insys_Anthem_002276876
Insys_Anthem_002277015                   Insys_Anthem_002277015
Insys_Anthem_002277059                   Insys_Anthem_002277059
Insys_Anthem_002277076                   Insys_Anthem_002277076
Insys_Anthem_002277079                   Insys_Anthem_002277079
Insys_Anthem_002277148                   Insys_Anthem_002277148
Insys_Anthem_002277150                   Insys_Anthem_002277150
Insys_Anthem_002277245                   Insys_Anthem_002277245
Insys_Anthem_002277246                   Insys_Anthem_002277246
Insys_Anthem_002277480                   Insys_Anthem_002277480
Insys_Anthem_002277520                   Insys_Anthem_002277520
Insys_Anthem_002277657                   Insys_Anthem_002277657
Insys_Anthem_002277675                   Insys_Anthem_002277675
Insys_Anthem_002277688                   Insys_Anthem_002277688
Insys_Anthem_002277711                   Insys_Anthem_002277711
Insys_Anthem_002277717                   Insys_Anthem_002277717
Insys_Anthem_002277721                   Insys_Anthem_002277721
Insys_Anthem_002277723                   Insys_Anthem_002277723
Insys_Anthem_002277795                   Insys_Anthem_002277795
Insys_Anthem_002278680                   Insys_Anthem_002278680
Insys_Anthem_002278836                   Insys_Anthem_002278836
Insys_Anthem_002278847                   Insys_Anthem_002278847
Insys_Anthem_002278850                   Insys_Anthem_002278850
Insys_Anthem_002278859                   Insys_Anthem_002278859
Insys_Anthem_002279523                   Insys_Anthem_002279523
Insys_Anthem_002279785                   Insys_Anthem_002279785
Insys_Anthem_002279823                   Insys_Anthem_002279823

                                                    2320
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2322 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002279829                   Insys_Anthem_002279829
Insys_Anthem_002279910                   Insys_Anthem_002279910
Insys_Anthem_002279987                   Insys_Anthem_002279987
Insys_Anthem_002279989                   Insys_Anthem_002279989
Insys_Anthem_002279990                   Insys_Anthem_002279990
Insys_Anthem_002279993                   Insys_Anthem_002279993
Insys_Anthem_002280066                   Insys_Anthem_002280066
Insys_Anthem_002280384                   Insys_Anthem_002280384
Insys_Anthem_002280439                   Insys_Anthem_002280439
Insys_Anthem_002280486                   Insys_Anthem_002280486
Insys_Anthem_002280501                   Insys_Anthem_002280501
Insys_Anthem_002281826                   Insys_Anthem_002281826
Insys_Anthem_002282043                   Insys_Anthem_002282043
Insys_Anthem_002282046                   Insys_Anthem_002282046
Insys_Anthem_002282047                   Insys_Anthem_002282047
Insys_Anthem_002282048                   Insys_Anthem_002282048
Insys_Anthem_002282049                   Insys_Anthem_002282049
Insys_Anthem_002282064                   Insys_Anthem_002282064
Insys_Anthem_002282079                   Insys_Anthem_002282079
Insys_Anthem_002282092                   Insys_Anthem_002282092
Insys_Anthem_002282348                   Insys_Anthem_002282348
Insys_Anthem_002282657                   Insys_Anthem_002282657
Insys_Anthem_002282882                   Insys_Anthem_002282882
Insys_Anthem_002282898                   Insys_Anthem_002282898
Insys_Anthem_002282899                   Insys_Anthem_002282899
Insys_Anthem_002282907                   Insys_Anthem_002282907
Insys_Anthem_002282916                   Insys_Anthem_002282916
Insys_Anthem_002282917                   Insys_Anthem_002282917
Insys_Anthem_002283064                   Insys_Anthem_002283064
Insys_Anthem_002283065                   Insys_Anthem_002283065
Insys_Anthem_002283069                   Insys_Anthem_002283069
Insys_Anthem_002283074                   Insys_Anthem_002283074
Insys_Anthem_002283075                   Insys_Anthem_002283075
Insys_Anthem_002283076                   Insys_Anthem_002283076
Insys_Anthem_002283167                   Insys_Anthem_002283167
Insys_Anthem_002283169                   Insys_Anthem_002283169
Insys_Anthem_002283531                   Insys_Anthem_002283531
Insys_Anthem_002283683                   Insys_Anthem_002283683
Insys_Anthem_002283823                   Insys_Anthem_002283823
Insys_Anthem_002283954                   Insys_Anthem_002283954
Insys_Anthem_002283959                   Insys_Anthem_002283959
Insys_Anthem_002284012                   Insys_Anthem_002284012
Insys_Anthem_002284107                   Insys_Anthem_002284107
Insys_Anthem_002284111                   Insys_Anthem_002284111
Insys_Anthem_002284116                   Insys_Anthem_002284116
Insys_Anthem_002284219                   Insys_Anthem_002284219
Insys_Anthem_002284224                   Insys_Anthem_002284224

                                                    2321
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2323 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002284225                   Insys_Anthem_002284225
Insys_Anthem_002284226                   Insys_Anthem_002284226
Insys_Anthem_002284847                   Insys_Anthem_002284847
Insys_Anthem_002284848                   Insys_Anthem_002284848
Insys_Anthem_002284849                   Insys_Anthem_002284849
Insys_Anthem_002284850                   Insys_Anthem_002284850
Insys_Anthem_002284851                   Insys_Anthem_002284851
Insys_Anthem_002284852                   Insys_Anthem_002284852
Insys_Anthem_002284853                   Insys_Anthem_002284853
Insys_Anthem_002284860                   Insys_Anthem_002284860
Insys_Anthem_002284861                   Insys_Anthem_002284861
Insys_Anthem_002284862                   Insys_Anthem_002284862
Insys_Anthem_002284863                   Insys_Anthem_002284863
Insys_Anthem_002284864                   Insys_Anthem_002284864
Insys_Anthem_002284865                   Insys_Anthem_002284865
Insys_Anthem_002284866                   Insys_Anthem_002284866
Insys_Anthem_002284880                   Insys_Anthem_002284880
Insys_Anthem_002284881                   Insys_Anthem_002284881
Insys_Anthem_002284882                   Insys_Anthem_002284882
Insys_Anthem_002284883                   Insys_Anthem_002284883
Insys_Anthem_002284884                   Insys_Anthem_002284884
Insys_Anthem_002284885                   Insys_Anthem_002284885
Insys_Anthem_002284886                   Insys_Anthem_002284886
Insys_Anthem_002284934                   Insys_Anthem_002284934
Insys_Anthem_002285022                   Insys_Anthem_002285022
Insys_Anthem_002285023                   Insys_Anthem_002285023
Insys_Anthem_002285024                   Insys_Anthem_002285024
Insys_Anthem_002285198                   Insys_Anthem_002285198
Insys_Anthem_002285201                   Insys_Anthem_002285201
Insys_Anthem_002285202                   Insys_Anthem_002285202
Insys_Anthem_002285203                   Insys_Anthem_002285203
Insys_Anthem_002285204                   Insys_Anthem_002285204
Insys_Anthem_002285236                   Insys_Anthem_002285236
Insys_Anthem_002285249                   Insys_Anthem_002285249
Insys_Anthem_002285324                   Insys_Anthem_002285324
Insys_Anthem_002285338                   Insys_Anthem_002285338
Insys_Anthem_002285438                   Insys_Anthem_002285438
Insys_Anthem_002285517                   Insys_Anthem_002285517
Insys_Anthem_002285522                   Insys_Anthem_002285522
Insys_Anthem_002285532                   Insys_Anthem_002285532
Insys_Anthem_002285671                   Insys_Anthem_002285671
Insys_Anthem_002285763                   Insys_Anthem_002285763
Insys_Anthem_002285934                   Insys_Anthem_002285934
Insys_Anthem_002286472                   Insys_Anthem_002286472
Insys_Anthem_002286884                   Insys_Anthem_002286884
Insys_Anthem_002287270                   Insys_Anthem_002287270
Insys_Anthem_002287273                   Insys_Anthem_002287273

                                                    2322
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2324 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002287494                   Insys_Anthem_002287494
Insys_Anthem_002287583                   Insys_Anthem_002287583
Insys_Anthem_002287597                   Insys_Anthem_002287597
Insys_Anthem_002287598                   Insys_Anthem_002287598
Insys_Anthem_002287599                   Insys_Anthem_002287599
Insys_Anthem_002287600                   Insys_Anthem_002287600
Insys_Anthem_002287613                   Insys_Anthem_002287613
Insys_Anthem_002287693                   Insys_Anthem_002287693
Insys_Anthem_002288079                   Insys_Anthem_002288079
Insys_Anthem_002288227                   Insys_Anthem_002288227
Insys_Anthem_002288280                   Insys_Anthem_002288280
Insys_Anthem_002288538                   Insys_Anthem_002288538
Insys_Anthem_002288878                   Insys_Anthem_002288878
Insys_Anthem_002288908                   Insys_Anthem_002288908
Insys_Anthem_002288924                   Insys_Anthem_002288924
Insys_Anthem_002288931                   Insys_Anthem_002288931
Insys_Anthem_002288943                   Insys_Anthem_002288943
Insys_Anthem_002289142                   Insys_Anthem_002289142
Insys_Anthem_002289249                   Insys_Anthem_002289249
Insys_Anthem_002289253                   Insys_Anthem_002289253
Insys_Anthem_002289288                   Insys_Anthem_002289288
Insys_Anthem_002289427                   Insys_Anthem_002289427
Insys_Anthem_002289446                   Insys_Anthem_002289446
Insys_Anthem_002289460                   Insys_Anthem_002289460
Insys_Anthem_002289477                   Insys_Anthem_002289477
Insys_Anthem_002289529                   Insys_Anthem_002289529
Insys_Anthem_002289533                   Insys_Anthem_002289533
Insys_Anthem_002289537                   Insys_Anthem_002289537
Insys_Anthem_002289539                   Insys_Anthem_002289539
Insys_Anthem_002289542                   Insys_Anthem_002289542
Insys_Anthem_002289634                   Insys_Anthem_002289634
Insys_Anthem_002289644                   Insys_Anthem_002289644
Insys_Anthem_002290207                   Insys_Anthem_002290207
Insys_Anthem_002290230                   Insys_Anthem_002290230
Insys_Anthem_002290250                   Insys_Anthem_002290250
Insys_Anthem_002290262                   Insys_Anthem_002290262
Insys_Anthem_002290323                   Insys_Anthem_002290323
Insys_Anthem_002290325                   Insys_Anthem_002290325
Insys_Anthem_002290336                   Insys_Anthem_002290336
Insys_Anthem_002290477                   Insys_Anthem_002290477
Insys_Anthem_002290485                   Insys_Anthem_002290485
Insys_Anthem_002290525                   Insys_Anthem_002290525
Insys_Anthem_002290808                   Insys_Anthem_002290808
Insys_Anthem_002290814                   Insys_Anthem_002290814
Insys_Anthem_002290819                   Insys_Anthem_002290819
Insys_Anthem_002290820                   Insys_Anthem_002290820
Insys_Anthem_002290835                   Insys_Anthem_002290835

                                                    2323
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2325 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002290838                   Insys_Anthem_002290838
Insys_Anthem_002290840                   Insys_Anthem_002290840
Insys_Anthem_002290843                   Insys_Anthem_002290843
Insys_Anthem_002290939                   Insys_Anthem_002290939
Insys_Anthem_002290970                   Insys_Anthem_002290970
Insys_Anthem_002291004                   Insys_Anthem_002291004
Insys_Anthem_002291034                   Insys_Anthem_002291034
Insys_Anthem_002291079                   Insys_Anthem_002291079
Insys_Anthem_002291320                   Insys_Anthem_002291320
Insys_Anthem_002291339                   Insys_Anthem_002291339
Insys_Anthem_002291340                   Insys_Anthem_002291340
Insys_Anthem_002291567                   Insys_Anthem_002291567
Insys_Anthem_002291900                   Insys_Anthem_002291900
Insys_Anthem_002291915                   Insys_Anthem_002291915
Insys_Anthem_002292043                   Insys_Anthem_002292043
Insys_Anthem_002292044                   Insys_Anthem_002292044
Insys_Anthem_002292045                   Insys_Anthem_002292045
Insys_Anthem_002292046                   Insys_Anthem_002292046
Insys_Anthem_002292047                   Insys_Anthem_002292047
Insys_Anthem_002292048                   Insys_Anthem_002292048
Insys_Anthem_002292049                   Insys_Anthem_002292049
Insys_Anthem_002292177                   Insys_Anthem_002292177
Insys_Anthem_002292256                   Insys_Anthem_002292256
Insys_Anthem_002292284                   Insys_Anthem_002292284
Insys_Anthem_002292681                   Insys_Anthem_002292681
Insys_Anthem_002292766                   Insys_Anthem_002292766
Insys_Anthem_002292768                   Insys_Anthem_002292768
Insys_Anthem_002292780                   Insys_Anthem_002292780
Insys_Anthem_002292852                   Insys_Anthem_002292852
Insys_Anthem_002292953                   Insys_Anthem_002292953
Insys_Anthem_002292954                   Insys_Anthem_002292954
Insys_Anthem_002292986                   Insys_Anthem_002292986
Insys_Anthem_002292991                   Insys_Anthem_002292991
Insys_Anthem_002293059                   Insys_Anthem_002293059
Insys_Anthem_002293354                   Insys_Anthem_002293354
Insys_Anthem_002293382                   Insys_Anthem_002293382
Insys_Anthem_002293384                   Insys_Anthem_002293384
Insys_Anthem_002293386                   Insys_Anthem_002293386
Insys_Anthem_002293394                   Insys_Anthem_002293394
Insys_Anthem_002293404                   Insys_Anthem_002293404
Insys_Anthem_002293420                   Insys_Anthem_002293420
Insys_Anthem_002293438                   Insys_Anthem_002293438
Insys_Anthem_002293632                   Insys_Anthem_002293632
Insys_Anthem_002293738                   Insys_Anthem_002293738
Insys_Anthem_002293739                   Insys_Anthem_002293739
Insys_Anthem_002293798                   Insys_Anthem_002293798
Insys_Anthem_002293808                   Insys_Anthem_002293808

                                                    2324
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2326 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002293812                   Insys_Anthem_002293812
Insys_Anthem_002293815                   Insys_Anthem_002293815
Insys_Anthem_002293817                   Insys_Anthem_002293817
Insys_Anthem_002293820                   Insys_Anthem_002293820
Insys_Anthem_002293860                   Insys_Anthem_002293860
Insys_Anthem_002293861                   Insys_Anthem_002293861
Insys_Anthem_002293865                   Insys_Anthem_002293865
Insys_Anthem_002293866                   Insys_Anthem_002293866
Insys_Anthem_002293872                   Insys_Anthem_002293872
Insys_Anthem_002293879                   Insys_Anthem_002293879
Insys_Anthem_002293882                   Insys_Anthem_002293882
Insys_Anthem_002293896                   Insys_Anthem_002293896
Insys_Anthem_002293938                   Insys_Anthem_002293938
Insys_Anthem_002293957                   Insys_Anthem_002293957
Insys_Anthem_002293961                   Insys_Anthem_002293961
Insys_Anthem_002294012                   Insys_Anthem_002294012
Insys_Anthem_002294190                   Insys_Anthem_002294190
Insys_Anthem_002294191                   Insys_Anthem_002294191
Insys_Anthem_002294312                   Insys_Anthem_002294312
Insys_Anthem_002294508                   Insys_Anthem_002294508
Insys_Anthem_002294518                   Insys_Anthem_002294518
Insys_Anthem_002294532                   Insys_Anthem_002294532
Insys_Anthem_002294535                   Insys_Anthem_002294535
Insys_Anthem_002294578                   Insys_Anthem_002294578
Insys_Anthem_002294957                   Insys_Anthem_002294957
Insys_Anthem_002295003                   Insys_Anthem_002295003
Insys_Anthem_002295164                   Insys_Anthem_002295164
Insys_Anthem_002295171                   Insys_Anthem_002295171
Insys_Anthem_002295180                   Insys_Anthem_002295180
Insys_Anthem_002295185                   Insys_Anthem_002295185
Insys_Anthem_002295211                   Insys_Anthem_002295211
Insys_Anthem_002295215                   Insys_Anthem_002295215
Insys_Anthem_002295217                   Insys_Anthem_002295217
Insys_Anthem_002295236                   Insys_Anthem_002295236
Insys_Anthem_002295247                   Insys_Anthem_002295247
Insys_Anthem_002295249                   Insys_Anthem_002295249
Insys_Anthem_002295290                   Insys_Anthem_002295290
Insys_Anthem_002295314                   Insys_Anthem_002295314
Insys_Anthem_002295337                   Insys_Anthem_002295337
Insys_Anthem_002295410                   Insys_Anthem_002295410
Insys_Anthem_002295561                   Insys_Anthem_002295561
Insys_Anthem_002295810                   Insys_Anthem_002295810
Insys_Anthem_002295812                   Insys_Anthem_002295812
Insys_Anthem_002295999                   Insys_Anthem_002295999
Insys_Anthem_002296177                   Insys_Anthem_002296177
Insys_Anthem_002296198                   Insys_Anthem_002296198
Insys_Anthem_002296214                   Insys_Anthem_002296214

                                                    2325
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2327 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002296215                   Insys_Anthem_002296215
Insys_Anthem_002296306                   Insys_Anthem_002296306
Insys_Anthem_002296331                   Insys_Anthem_002296331
Insys_Anthem_002296424                   Insys_Anthem_002296424
Insys_Anthem_002296426                   Insys_Anthem_002296426
Insys_Anthem_002296428                   Insys_Anthem_002296428
Insys_Anthem_002296431                   Insys_Anthem_002296431
Insys_Anthem_002296434                   Insys_Anthem_002296434
Insys_Anthem_002296464                   Insys_Anthem_002296464
Insys_Anthem_002296466                   Insys_Anthem_002296466
Insys_Anthem_002297151                   Insys_Anthem_002297151
Insys_Anthem_002297421                   Insys_Anthem_002297421
Insys_Anthem_002298136                   Insys_Anthem_002298136
Insys_Anthem_002298149                   Insys_Anthem_002298149
Insys_Anthem_002298246                   Insys_Anthem_002298246
Insys_Anthem_002298320                   Insys_Anthem_002298320
Insys_Anthem_002298321                   Insys_Anthem_002298321
Insys_Anthem_002298329                   Insys_Anthem_002298329
Insys_Anthem_002298408                   Insys_Anthem_002298408
Insys_Anthem_002298581                   Insys_Anthem_002298581
Insys_Anthem_002298784                   Insys_Anthem_002298784
Insys_Anthem_002298835                   Insys_Anthem_002298835
Insys_Anthem_002298845                   Insys_Anthem_002298845
Insys_Anthem_002298961                   Insys_Anthem_002298961
Insys_Anthem_002299041                   Insys_Anthem_002299041
Insys_Anthem_002299268                   Insys_Anthem_002299268
Insys_Anthem_002299269                   Insys_Anthem_002299269
Insys_Anthem_002299388                   Insys_Anthem_002299388
Insys_Anthem_002299390                   Insys_Anthem_002299390
Insys_Anthem_002299415                   Insys_Anthem_002299415
Insys_Anthem_002299472                   Insys_Anthem_002299472
Insys_Anthem_002299473                   Insys_Anthem_002299473
Insys_Anthem_002299973                   Insys_Anthem_002299973
Insys_Anthem_002300043                   Insys_Anthem_002300043
Insys_Anthem_002300094                   Insys_Anthem_002300094
Insys_Anthem_002300105                   Insys_Anthem_002300105
Insys_Anthem_002300117                   Insys_Anthem_002300117
Insys_Anthem_002300128                   Insys_Anthem_002300128
Insys_Anthem_002300144                   Insys_Anthem_002300144
Insys_Anthem_002300182                   Insys_Anthem_002300182
Insys_Anthem_002300253                   Insys_Anthem_002300253
Insys_Anthem_002300283                   Insys_Anthem_002300283
Insys_Anthem_002300286                   Insys_Anthem_002300286
Insys_Anthem_002300290                   Insys_Anthem_002300290
Insys_Anthem_002300323                   Insys_Anthem_002300323
Insys_Anthem_002300554                   Insys_Anthem_002300554
Insys_Anthem_002300573                   Insys_Anthem_002300573

                                                    2326
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2328 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002300608                   Insys_Anthem_002300608
Insys_Anthem_002300610                   Insys_Anthem_002300610
Insys_Anthem_002301018                   Insys_Anthem_002301018
Insys_Anthem_002301031                   Insys_Anthem_002301031
Insys_Anthem_002301046                   Insys_Anthem_002301046
Insys_Anthem_002301050                   Insys_Anthem_002301050
Insys_Anthem_002301090                   Insys_Anthem_002301090
Insys_Anthem_002301101                   Insys_Anthem_002301101
Insys_Anthem_002301134                   Insys_Anthem_002301134
Insys_Anthem_002301262                   Insys_Anthem_002301262
Insys_Anthem_002301268                   Insys_Anthem_002301268
Insys_Anthem_002301594                   Insys_Anthem_002301594
Insys_Anthem_002301596                   Insys_Anthem_002301596
Insys_Anthem_002301598                   Insys_Anthem_002301598
Insys_Anthem_002301647                   Insys_Anthem_002301647
Insys_Anthem_002301648                   Insys_Anthem_002301648
Insys_Anthem_002301688                   Insys_Anthem_002301688
Insys_Anthem_002301930                   Insys_Anthem_002301930
Insys_Anthem_002301931                   Insys_Anthem_002301931
Insys_Anthem_002302263                   Insys_Anthem_002302263
Insys_Anthem_002302270                   Insys_Anthem_002302270
Insys_Anthem_002302326                   Insys_Anthem_002302326
Insys_Anthem_002302352                   Insys_Anthem_002302352
Insys_Anthem_002302473                   Insys_Anthem_002302473
Insys_Anthem_002302550                   Insys_Anthem_002302550
Insys_Anthem_002302615                   Insys_Anthem_002302615
Insys_Anthem_002302625                   Insys_Anthem_002302625
Insys_Anthem_002302801                   Insys_Anthem_002302801
Insys_Anthem_002302802                   Insys_Anthem_002302802
Insys_Anthem_002302803                   Insys_Anthem_002302803
Insys_Anthem_002302826                   Insys_Anthem_002302826
Insys_Anthem_002302938                   Insys_Anthem_002302938
Insys_Anthem_002303043                   Insys_Anthem_002303043
Insys_Anthem_002303143                   Insys_Anthem_002303143
Insys_Anthem_002303187                   Insys_Anthem_002303187
Insys_Anthem_002303288                   Insys_Anthem_002303288
Insys_Anthem_002303417                   Insys_Anthem_002303417
Insys_Anthem_002303504                   Insys_Anthem_002303504
Insys_Anthem_002303567                   Insys_Anthem_002303567
Insys_Anthem_002303572                   Insys_Anthem_002303572
Insys_Anthem_002304040                   Insys_Anthem_002304040
Insys_Anthem_002304226                   Insys_Anthem_002304226
Insys_Anthem_002304387                   Insys_Anthem_002304387
Insys_Anthem_002304514                   Insys_Anthem_002304514
Insys_Anthem_002304824                   Insys_Anthem_002304824
Insys_Anthem_002304842                   Insys_Anthem_002304842
Insys_Anthem_002304870                   Insys_Anthem_002304870

                                                    2327
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2329 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002304995                   Insys_Anthem_002304995
Insys_Anthem_002305051                   Insys_Anthem_002305051
Insys_Anthem_002305100                   Insys_Anthem_002305100
Insys_Anthem_002305212                   Insys_Anthem_002305212
Insys_Anthem_002305245                   Insys_Anthem_002305245
Insys_Anthem_002305329                   Insys_Anthem_002305329
Insys_Anthem_002305339                   Insys_Anthem_002305339
Insys_Anthem_002305386                   Insys_Anthem_002305386
Insys_Anthem_002305468                   Insys_Anthem_002305468
Insys_Anthem_002305520                   Insys_Anthem_002305520
Insys_Anthem_002305757                   Insys_Anthem_002305757
Insys_Anthem_002305768                   Insys_Anthem_002305768
Insys_Anthem_002305769                   Insys_Anthem_002305769
Insys_Anthem_002305841                   Insys_Anthem_002305841
Insys_Anthem_002306103                   Insys_Anthem_002306103
Insys_Anthem_002306104                   Insys_Anthem_002306104
Insys_Anthem_002306217                   Insys_Anthem_002306217
Insys_Anthem_002306287                   Insys_Anthem_002306287
Insys_Anthem_002306375                   Insys_Anthem_002306375
Insys_Anthem_002307167                   Insys_Anthem_002307167
Insys_Anthem_002307178                   Insys_Anthem_002307178
Insys_Anthem_002307240                   Insys_Anthem_002307240
Insys_Anthem_002307243                   Insys_Anthem_002307243
Insys_Anthem_002307375                   Insys_Anthem_002307375
Insys_Anthem_002307377                   Insys_Anthem_002307377
Insys_Anthem_002307379                   Insys_Anthem_002307379
Insys_Anthem_002307380                   Insys_Anthem_002307380
Insys_Anthem_002307386                   Insys_Anthem_002307386
Insys_Anthem_002307387                   Insys_Anthem_002307387
Insys_Anthem_002307389                   Insys_Anthem_002307389
Insys_Anthem_002307390                   Insys_Anthem_002307390
Insys_Anthem_002307391                   Insys_Anthem_002307391
Insys_Anthem_002307392                   Insys_Anthem_002307392
Insys_Anthem_002307393                   Insys_Anthem_002307393
Insys_Anthem_002307560                   Insys_Anthem_002307560
Insys_Anthem_002307635                   Insys_Anthem_002307635
Insys_Anthem_002307706                   Insys_Anthem_002307706
Insys_Anthem_002307754                   Insys_Anthem_002307754
Insys_Anthem_002308024                   Insys_Anthem_002308024
Insys_Anthem_002308084                   Insys_Anthem_002308084
Insys_Anthem_002308242                   Insys_Anthem_002308242
Insys_Anthem_002308410                   Insys_Anthem_002308410
Insys_Anthem_002308670                   Insys_Anthem_002308670
Insys_Anthem_002308726                   Insys_Anthem_002308726
Insys_Anthem_002308792                   Insys_Anthem_002308792
Insys_Anthem_002308795                   Insys_Anthem_002308795
Insys_Anthem_002309000                   Insys_Anthem_002309000

                                                    2328
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2330 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002309057                   Insys_Anthem_002309057
Insys_Anthem_002309434                   Insys_Anthem_002309434
Insys_Anthem_002309474                   Insys_Anthem_002309474
Insys_Anthem_002309503                   Insys_Anthem_002309503
Insys_Anthem_002309504                   Insys_Anthem_002309504
Insys_Anthem_002309657                   Insys_Anthem_002309657
Insys_Anthem_002309723                   Insys_Anthem_002309723
Insys_Anthem_002309798                   Insys_Anthem_002309798
Insys_Anthem_002309888                   Insys_Anthem_002309888
Insys_Anthem_002309963                   Insys_Anthem_002309963
Insys_Anthem_002310383                   Insys_Anthem_002310383
Insys_Anthem_002310385                   Insys_Anthem_002310385
Insys_Anthem_002310387                   Insys_Anthem_002310387
Insys_Anthem_002310401                   Insys_Anthem_002310401
Insys_Anthem_002310412                   Insys_Anthem_002310412
Insys_Anthem_002310432                   Insys_Anthem_002310432
Insys_Anthem_002310452                   Insys_Anthem_002310452
Insys_Anthem_002310474                   Insys_Anthem_002310474
Insys_Anthem_002310579                   Insys_Anthem_002310579
Insys_Anthem_002310673                   Insys_Anthem_002310673
Insys_Anthem_002310716                   Insys_Anthem_002310716
Insys_Anthem_002311001                   Insys_Anthem_002311001
Insys_Anthem_002311022                   Insys_Anthem_002311022
Insys_Anthem_002311116                   Insys_Anthem_002311116
Insys_Anthem_002311123                   Insys_Anthem_002311123
Insys_Anthem_002311134                   Insys_Anthem_002311134
Insys_Anthem_002311204                   Insys_Anthem_002311204
Insys_Anthem_002311274                   Insys_Anthem_002311274
Insys_Anthem_002311402                   Insys_Anthem_002311402
Insys_Anthem_002311438                   Insys_Anthem_002311438
Insys_Anthem_002311461                   Insys_Anthem_002311461
Insys_Anthem_002311685                   Insys_Anthem_002311685
Insys_Anthem_002311846                   Insys_Anthem_002311846
Insys_Anthem_002311899                   Insys_Anthem_002311899
Insys_Anthem_002311994                   Insys_Anthem_002311994
Insys_Anthem_002312144                   Insys_Anthem_002312144
Insys_Anthem_002312290                   Insys_Anthem_002312290
Insys_Anthem_002312322                   Insys_Anthem_002312322
Insys_Anthem_002312527                   Insys_Anthem_002312527
Insys_Anthem_002312692                   Insys_Anthem_002312692
Insys_Anthem_002312693                   Insys_Anthem_002312693
Insys_Anthem_002312694                   Insys_Anthem_002312694
Insys_Anthem_002312892                   Insys_Anthem_002312892
Insys_Anthem_002313015                   Insys_Anthem_002313015
Insys_Anthem_002313163                   Insys_Anthem_002313163
Insys_Anthem_002313436                   Insys_Anthem_002313436
Insys_Anthem_002313569                   Insys_Anthem_002313569

                                                    2329
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2331 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002313691                   Insys_Anthem_002313691
Insys_Anthem_002313738                   Insys_Anthem_002313738
Insys_Anthem_002313746                   Insys_Anthem_002313746
Insys_Anthem_002313750                   Insys_Anthem_002313750
Insys_Anthem_002313784                   Insys_Anthem_002313784
Insys_Anthem_002313817                   Insys_Anthem_002313817
Insys_Anthem_002313840                   Insys_Anthem_002313840
Insys_Anthem_002313859                   Insys_Anthem_002313859
Insys_Anthem_002313864                   Insys_Anthem_002313864
Insys_Anthem_002313880                   Insys_Anthem_002313880
Insys_Anthem_002313916                   Insys_Anthem_002313916
Insys_Anthem_002313931                   Insys_Anthem_002313931
Insys_Anthem_002313964                   Insys_Anthem_002313964
Insys_Anthem_002313974                   Insys_Anthem_002313974
Insys_Anthem_002314007                   Insys_Anthem_002314007
Insys_Anthem_002314062                   Insys_Anthem_002314062
Insys_Anthem_002314142                   Insys_Anthem_002314142
Insys_Anthem_002314357                   Insys_Anthem_002314357
Insys_Anthem_002314430                   Insys_Anthem_002314430
Insys_Anthem_002314478                   Insys_Anthem_002314478
Insys_Anthem_002314512                   Insys_Anthem_002314512
Insys_Anthem_002314515                   Insys_Anthem_002314515
Insys_Anthem_002314521                   Insys_Anthem_002314521
Insys_Anthem_002314523                   Insys_Anthem_002314523
Insys_Anthem_002314528                   Insys_Anthem_002314528
Insys_Anthem_002314637                   Insys_Anthem_002314637
Insys_Anthem_002314648                   Insys_Anthem_002314648
Insys_Anthem_002314721                   Insys_Anthem_002314721
Insys_Anthem_002314886                   Insys_Anthem_002314886
Insys_Anthem_002314887                   Insys_Anthem_002314887
Insys_Anthem_002314888                   Insys_Anthem_002314888
Insys_Anthem_002314891                   Insys_Anthem_002314891
Insys_Anthem_002314896                   Insys_Anthem_002314896
Insys_Anthem_002314912                   Insys_Anthem_002314912
Insys_Anthem_002314973                   Insys_Anthem_002314973
Insys_Anthem_002315078                   Insys_Anthem_002315078
Insys_Anthem_002315079                   Insys_Anthem_002315079
Insys_Anthem_002315610                   Insys_Anthem_002315610
Insys_Anthem_002315752                   Insys_Anthem_002315752
Insys_Anthem_002315845                   Insys_Anthem_002315845
Insys_Anthem_002315867                   Insys_Anthem_002315867
Insys_Anthem_002315886                   Insys_Anthem_002315886
Insys_Anthem_002315898                   Insys_Anthem_002315898
Insys_Anthem_002315904                   Insys_Anthem_002315904
Insys_Anthem_002315933                   Insys_Anthem_002315933
Insys_Anthem_002316038                   Insys_Anthem_002316038
Insys_Anthem_002316081                   Insys_Anthem_002316081

                                                    2330
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2332 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002316183                   Insys_Anthem_002316183
Insys_Anthem_002316355                   Insys_Anthem_002316355
Insys_Anthem_002316735                   Insys_Anthem_002316735
Insys_Anthem_002316744                   Insys_Anthem_002316744
Insys_Anthem_002316751                   Insys_Anthem_002316751
Insys_Anthem_002316770                   Insys_Anthem_002316770
Insys_Anthem_002317030                   Insys_Anthem_002317030
Insys_Anthem_002317153                   Insys_Anthem_002317153
Insys_Anthem_002317155                   Insys_Anthem_002317155
Insys_Anthem_002317229                   Insys_Anthem_002317229
Insys_Anthem_002317552                   Insys_Anthem_002317552
Insys_Anthem_002318025                   Insys_Anthem_002318025
Insys_Anthem_002318026                   Insys_Anthem_002318026
Insys_Anthem_002318169                   Insys_Anthem_002318169
Insys_Anthem_002318385                   Insys_Anthem_002318385
Insys_Anthem_002318676                   Insys_Anthem_002318676
Insys_Anthem_002318677                   Insys_Anthem_002318677
Insys_Anthem_002318719                   Insys_Anthem_002318719
Insys_Anthem_002318733                   Insys_Anthem_002318733
Insys_Anthem_002318734                   Insys_Anthem_002318734
Insys_Anthem_002318742                   Insys_Anthem_002318742
Insys_Anthem_002318743                   Insys_Anthem_002318743
Insys_Anthem_002318783                   Insys_Anthem_002318783
Insys_Anthem_002318784                   Insys_Anthem_002318784
Insys_Anthem_002318811                   Insys_Anthem_002318811
Insys_Anthem_002318812                   Insys_Anthem_002318812
Insys_Anthem_002318815                   Insys_Anthem_002318815
Insys_Anthem_002318831                   Insys_Anthem_002318831
Insys_Anthem_002318839                   Insys_Anthem_002318839
Insys_Anthem_002318868                   Insys_Anthem_002318868
Insys_Anthem_002318873                   Insys_Anthem_002318873
Insys_Anthem_002319191                   Insys_Anthem_002319191
Insys_Anthem_002319259                   Insys_Anthem_002319259
Insys_Anthem_002319271                   Insys_Anthem_002319271
Insys_Anthem_002319575                   Insys_Anthem_002319575
Insys_Anthem_002319630                   Insys_Anthem_002319630
Insys_Anthem_002319693                   Insys_Anthem_002319693
Insys_Anthem_002319724                   Insys_Anthem_002319724
Insys_Anthem_002319792                   Insys_Anthem_002319792
Insys_Anthem_002320350                   Insys_Anthem_002320350
Insys_Anthem_002320500                   Insys_Anthem_002320500
Insys_Anthem_002320816                   Insys_Anthem_002320816
Insys_Anthem_002321143                   Insys_Anthem_002321143
Insys_Anthem_002321436                   Insys_Anthem_002321436
Insys_Anthem_002321448                   Insys_Anthem_002321448
Insys_Anthem_002321616                   Insys_Anthem_002321616
Insys_Anthem_002321690                   Insys_Anthem_002321690

                                                    2331
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2333 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002321726                   Insys_Anthem_002321726
Insys_Anthem_002321778                   Insys_Anthem_002321778
Insys_Anthem_002321818                   Insys_Anthem_002321818
Insys_Anthem_002321932                   Insys_Anthem_002321932
Insys_Anthem_002322047                   Insys_Anthem_002322047
Insys_Anthem_002322203                   Insys_Anthem_002322203
Insys_Anthem_002322248                   Insys_Anthem_002322248
Insys_Anthem_002322306                   Insys_Anthem_002322306
Insys_Anthem_002322347                   Insys_Anthem_002322347
Insys_Anthem_002322576                   Insys_Anthem_002322576
Insys_Anthem_002322577                   Insys_Anthem_002322577
Insys_Anthem_002322584                   Insys_Anthem_002322584
Insys_Anthem_002322588                   Insys_Anthem_002322588
Insys_Anthem_002322591                   Insys_Anthem_002322591
Insys_Anthem_002322592                   Insys_Anthem_002322592
Insys_Anthem_002322596                   Insys_Anthem_002322596
Insys_Anthem_002322943                   Insys_Anthem_002322943
Insys_Anthem_002322975                   Insys_Anthem_002322975
Insys_Anthem_002322990                   Insys_Anthem_002322990
Insys_Anthem_002323054                   Insys_Anthem_002323054
Insys_Anthem_002323318                   Insys_Anthem_002323318
Insys_Anthem_002323337                   Insys_Anthem_002323337
Insys_Anthem_002323338                   Insys_Anthem_002323338
Insys_Anthem_002323391                   Insys_Anthem_002323391
Insys_Anthem_002323459                   Insys_Anthem_002323459
Insys_Anthem_002323489                   Insys_Anthem_002323489
Insys_Anthem_002323490                   Insys_Anthem_002323490
Insys_Anthem_002323602                   Insys_Anthem_002323602
Insys_Anthem_002323626                   Insys_Anthem_002323626
Insys_Anthem_002323694                   Insys_Anthem_002323694
Insys_Anthem_002323695                   Insys_Anthem_002323695
Insys_Anthem_002323788                   Insys_Anthem_002323788
Insys_Anthem_002323824                   Insys_Anthem_002323824
Insys_Anthem_002323848                   Insys_Anthem_002323848
Insys_Anthem_002323959                   Insys_Anthem_002323959
Insys_Anthem_002324032                   Insys_Anthem_002324032
Insys_Anthem_002324276                   Insys_Anthem_002324276
Insys_Anthem_002324322                   Insys_Anthem_002324322
Insys_Anthem_002324368                   Insys_Anthem_002324368
Insys_Anthem_002324494                   Insys_Anthem_002324494
Insys_Anthem_002324506                   Insys_Anthem_002324506
Insys_Anthem_002324578                   Insys_Anthem_002324578
Insys_Anthem_002324863                   Insys_Anthem_002324863
Insys_Anthem_002324864                   Insys_Anthem_002324864
Insys_Anthem_002324950                   Insys_Anthem_002324950
Insys_Anthem_002324988                   Insys_Anthem_002324988
Insys_Anthem_002325157                   Insys_Anthem_002325157

                                                    2332
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2334 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002325158                   Insys_Anthem_002325158
Insys_Anthem_002325177                   Insys_Anthem_002325177
Insys_Anthem_002325365                   Insys_Anthem_002325365
Insys_Anthem_002325374                   Insys_Anthem_002325374
Insys_Anthem_002325393                   Insys_Anthem_002325393
Insys_Anthem_002325394                   Insys_Anthem_002325394
Insys_Anthem_002325458                   Insys_Anthem_002325458
Insys_Anthem_002325544                   Insys_Anthem_002325544
Insys_Anthem_002325545                   Insys_Anthem_002325545
Insys_Anthem_002325786                   Insys_Anthem_002325786
Insys_Anthem_002325932                   Insys_Anthem_002325932
Insys_Anthem_002326088                   Insys_Anthem_002326088
Insys_Anthem_002326140                   Insys_Anthem_002326140
Insys_Anthem_002326141                   Insys_Anthem_002326141
Insys_Anthem_002326290                   Insys_Anthem_002326290
Insys_Anthem_002326405                   Insys_Anthem_002326405
Insys_Anthem_002326406                   Insys_Anthem_002326406
Insys_Anthem_002326408                   Insys_Anthem_002326408
Insys_Anthem_002326544                   Insys_Anthem_002326544
Insys_Anthem_002326551                   Insys_Anthem_002326551
Insys_Anthem_002326681                   Insys_Anthem_002326681
Insys_Anthem_002326686                   Insys_Anthem_002326686
Insys_Anthem_002326710                   Insys_Anthem_002326710
Insys_Anthem_002326734                   Insys_Anthem_002326734
Insys_Anthem_002327053                   Insys_Anthem_002327053
Insys_Anthem_002327193                   Insys_Anthem_002327193
Insys_Anthem_002327316                   Insys_Anthem_002327316
Insys_Anthem_002327416                   Insys_Anthem_002327416
Insys_Anthem_002327516                   Insys_Anthem_002327516
Insys_Anthem_002327581                   Insys_Anthem_002327581
Insys_Anthem_002327669                   Insys_Anthem_002327669
Insys_Anthem_002327699                   Insys_Anthem_002327699
Insys_Anthem_002327711                   Insys_Anthem_002327711
Insys_Anthem_002327712                   Insys_Anthem_002327712
Insys_Anthem_002327713                   Insys_Anthem_002327713
Insys_Anthem_002327786                   Insys_Anthem_002327786
Insys_Anthem_002328156                   Insys_Anthem_002328156
Insys_Anthem_002328163                   Insys_Anthem_002328163
Insys_Anthem_002328340                   Insys_Anthem_002328340
Insys_Anthem_002328454                   Insys_Anthem_002328454
Insys_Anthem_002328455                   Insys_Anthem_002328455
Insys_Anthem_002328456                   Insys_Anthem_002328456
Insys_Anthem_002328457                   Insys_Anthem_002328457
Insys_Anthem_002328478                   Insys_Anthem_002328478
Insys_Anthem_002328500                   Insys_Anthem_002328500
Insys_Anthem_002328754                   Insys_Anthem_002328754
Insys_Anthem_002328787                   Insys_Anthem_002328787

                                                    2333
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2335 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002328805                   Insys_Anthem_002328805
Insys_Anthem_002328830                   Insys_Anthem_002328830
Insys_Anthem_002328966                   Insys_Anthem_002328966
Insys_Anthem_002328987                   Insys_Anthem_002328987
Insys_Anthem_002329050                   Insys_Anthem_002329050
Insys_Anthem_002329164                   Insys_Anthem_002329164
Insys_Anthem_002329223                   Insys_Anthem_002329223
Insys_Anthem_002329292                   Insys_Anthem_002329292
Insys_Anthem_002329383                   Insys_Anthem_002329383
Insys_Anthem_002329388                   Insys_Anthem_002329388
Insys_Anthem_002329413                   Insys_Anthem_002329413
Insys_Anthem_002329560                   Insys_Anthem_002329560
Insys_Anthem_002329586                   Insys_Anthem_002329586
Insys_Anthem_002329726                   Insys_Anthem_002329726
Insys_Anthem_002329800                   Insys_Anthem_002329800
Insys_Anthem_002329928                   Insys_Anthem_002329928
Insys_Anthem_002330068                   Insys_Anthem_002330068
Insys_Anthem_002330097                   Insys_Anthem_002330097
Insys_Anthem_002330292                   Insys_Anthem_002330292
Insys_Anthem_002330293                   Insys_Anthem_002330293
Insys_Anthem_002330532                   Insys_Anthem_002330532
Insys_Anthem_002331358                   Insys_Anthem_002331358
Insys_Anthem_002331501                   Insys_Anthem_002331501
Insys_Anthem_002331523                   Insys_Anthem_002331523
Insys_Anthem_002332524                   Insys_Anthem_002332524
Insys_Anthem_002332595                   Insys_Anthem_002332595
Insys_Anthem_002332688                   Insys_Anthem_002332688
Insys_Anthem_002332764                   Insys_Anthem_002332764
Insys_Anthem_002332904                   Insys_Anthem_002332904
Insys_Anthem_002332910                   Insys_Anthem_002332910
Insys_Anthem_002332986                   Insys_Anthem_002332986
Insys_Anthem_002332987                   Insys_Anthem_002332987
Insys_Anthem_002333057                   Insys_Anthem_002333057
Insys_Anthem_002333175                   Insys_Anthem_002333175
Insys_Anthem_002333180                   Insys_Anthem_002333180
Insys_Anthem_002333739                   Insys_Anthem_002333739
Insys_Anthem_002333818                   Insys_Anthem_002333818
Insys_Anthem_002333871                   Insys_Anthem_002333871
Insys_Anthem_002333972                   Insys_Anthem_002333972
Insys_Anthem_002334297                   Insys_Anthem_002334297
Insys_Anthem_002334306                   Insys_Anthem_002334306
Insys_Anthem_002334309                   Insys_Anthem_002334309
Insys_Anthem_002334326                   Insys_Anthem_002334326
Insys_Anthem_002334346                   Insys_Anthem_002334346
Insys_Anthem_002334469                   Insys_Anthem_002334469
Insys_Anthem_002334472                   Insys_Anthem_002334472
Insys_Anthem_002334581                   Insys_Anthem_002334581

                                                    2334
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2336 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002334697                   Insys_Anthem_002334751
Insys_Anthem_002334787                   Insys_Anthem_002334787
Insys_Anthem_002334970                   Insys_Anthem_002334970
Insys_Anthem_002335149                   Insys_Anthem_002335149
Insys_Anthem_002335552                   Insys_Anthem_002335552
Insys_Anthem_002335614                   Insys_Anthem_002335614
Insys_Anthem_002335666                   Insys_Anthem_002335666
Insys_Anthem_002335717                   Insys_Anthem_002335717
Insys_Anthem_002335723                   Insys_Anthem_002335723
Insys_Anthem_002335948                   Insys_Anthem_002335948
Insys_Anthem_002336182                   Insys_Anthem_002336182
Insys_Anthem_002336189                   Insys_Anthem_002336189
Insys_Anthem_002336201                   Insys_Anthem_002336201
Insys_Anthem_002336204                   Insys_Anthem_002336204
Insys_Anthem_002336283                   Insys_Anthem_002336283
Insys_Anthem_002336286                   Insys_Anthem_002336286
Insys_Anthem_002336296                   Insys_Anthem_002336296
Insys_Anthem_002336498                   Insys_Anthem_002336498
Insys_Anthem_002336563                   Insys_Anthem_002336563
Insys_Anthem_002336583                   Insys_Anthem_002336583
Insys_Anthem_002336663                   Insys_Anthem_002336663
Insys_Anthem_002336664                   Insys_Anthem_002336664
Insys_Anthem_002337060                   Insys_Anthem_002337060
Insys_Anthem_002337149                   Insys_Anthem_002337149
Insys_Anthem_002337206                   Insys_Anthem_002337206
Insys_Anthem_002337226                   Insys_Anthem_002337226
Insys_Anthem_002337381                   Insys_Anthem_002337381
Insys_Anthem_002337382                   Insys_Anthem_002337382
Insys_Anthem_002337386                   Insys_Anthem_002337386
Insys_Anthem_002337734                   Insys_Anthem_002337734
Insys_Anthem_002337859                   Insys_Anthem_002337859
Insys_Anthem_002338143                   Insys_Anthem_002338143
Insys_Anthem_002338193                   Insys_Anthem_002338193
Insys_Anthem_002338403                   Insys_Anthem_002338403
Insys_Anthem_002338554                   Insys_Anthem_002338554
Insys_Anthem_002338797                   Insys_Anthem_002338797
Insys_Anthem_002338798                   Insys_Anthem_002338798
Insys_Anthem_002339037                   Insys_Anthem_002339037
Insys_Anthem_002339252                   Insys_Anthem_002339252
Insys_Anthem_002339260                   Insys_Anthem_002339260
Insys_Anthem_002339290                   Insys_Anthem_002339290
Insys_Anthem_002339303                   Insys_Anthem_002339303
Insys_Anthem_002339444                   Insys_Anthem_002339444
Insys_Anthem_002339486                   Insys_Anthem_002339486
Insys_Anthem_002339494                   Insys_Anthem_002339494
Insys_Anthem_002339545                   Insys_Anthem_002339545
Insys_Anthem_002339636                   Insys_Anthem_002339636

                                                    2335
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2337 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002339655                   Insys_Anthem_002339655
Insys_Anthem_002339662                   Insys_Anthem_002339662
Insys_Anthem_002339867                   Insys_Anthem_002339867
Insys_Anthem_002340012                   Insys_Anthem_002340012
Insys_Anthem_002340534                   Insys_Anthem_002340534
Insys_Anthem_002340609                   Insys_Anthem_002340609
Insys_Anthem_002340617                   Insys_Anthem_002340617
Insys_Anthem_002340627                   Insys_Anthem_002340627
Insys_Anthem_002340694                   Insys_Anthem_002340694
Insys_Anthem_002340829                   Insys_Anthem_002340829
Insys_Anthem_002341040                   Insys_Anthem_002341040
Insys_Anthem_002341094                   Insys_Anthem_002341094
Insys_Anthem_002341253                   Insys_Anthem_002341253
Insys_Anthem_002341613                   Insys_Anthem_002341613
Insys_Anthem_002341648                   Insys_Anthem_002341648
Insys_Anthem_002341754                   Insys_Anthem_002341754
Insys_Anthem_002341878                   Insys_Anthem_002341878
Insys_Anthem_002341920                   Insys_Anthem_002341920
Insys_Anthem_002341942                   Insys_Anthem_002341942
Insys_Anthem_002341992                   Insys_Anthem_002341992
Insys_Anthem_002341997                   Insys_Anthem_002341997
Insys_Anthem_002342028                   Insys_Anthem_002342028
Insys_Anthem_002342065                   Insys_Anthem_002342065
Insys_Anthem_002342138                   Insys_Anthem_002342138
Insys_Anthem_002342141                   Insys_Anthem_002342141
Insys_Anthem_002342221                   Insys_Anthem_002342221
Insys_Anthem_002342232                   Insys_Anthem_002342232
Insys_Anthem_002342259                   Insys_Anthem_002342259
Insys_Anthem_002342262                   Insys_Anthem_002342262
Insys_Anthem_002342366                   Insys_Anthem_002342366
Insys_Anthem_002342411                   Insys_Anthem_002342411
Insys_Anthem_002342468                   Insys_Anthem_002342468
Insys_Anthem_002342505                   Insys_Anthem_002342505
Insys_Anthem_002342521                   Insys_Anthem_002342521
Insys_Anthem_002342572                   Insys_Anthem_002342572
Insys_Anthem_002342615                   Insys_Anthem_002342615
Insys_Anthem_002342703                   Insys_Anthem_002342703
Insys_Anthem_002342849                   Insys_Anthem_002342849
Insys_Anthem_002342939                   Insys_Anthem_002342939
Insys_Anthem_002343061                   Insys_Anthem_002343061
Insys_Anthem_002343142                   Insys_Anthem_002343142
Insys_Anthem_002343436                   Insys_Anthem_002343436
Insys_Anthem_002343747                   Insys_Anthem_002343747
Insys_Anthem_002343748                   Insys_Anthem_002343748
Insys_Anthem_002343749                   Insys_Anthem_002343749
Insys_Anthem_002343750                   Insys_Anthem_002343750
Insys_Anthem_002343803                   Insys_Anthem_002343803

                                                    2336
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2338 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002343861                   Insys_Anthem_002343861
Insys_Anthem_002343906                   Insys_Anthem_002343906
Insys_Anthem_002343919                   Insys_Anthem_002343919
Insys_Anthem_002344163                   Insys_Anthem_002344163
Insys_Anthem_002344181                   Insys_Anthem_002344181
Insys_Anthem_002344270                   Insys_Anthem_002344270
Insys_Anthem_002344424                   Insys_Anthem_002344424
Insys_Anthem_002344564                   Insys_Anthem_002344564
Insys_Anthem_002344779                   Insys_Anthem_002344779
Insys_Anthem_002344810                   Insys_Anthem_002344810
Insys_Anthem_002344811                   Insys_Anthem_002344811
Insys_Anthem_002344813                   Insys_Anthem_002344813
Insys_Anthem_002344919                   Insys_Anthem_002344919
Insys_Anthem_002344923                   Insys_Anthem_002344923
Insys_Anthem_002344924                   Insys_Anthem_002344924
Insys_Anthem_002344930                   Insys_Anthem_002344930
Insys_Anthem_002345042                   Insys_Anthem_002345042
Insys_Anthem_002345081                   Insys_Anthem_002345081
Insys_Anthem_002345117                   Insys_Anthem_002345117
Insys_Anthem_002345288                   Insys_Anthem_002345288
Insys_Anthem_002345374                   Insys_Anthem_002345374
Insys_Anthem_002345458                   Insys_Anthem_002345458
Insys_Anthem_002345459                   Insys_Anthem_002345459
Insys_Anthem_002345461                   Insys_Anthem_002345461
Insys_Anthem_002345463                   Insys_Anthem_002345463
Insys_Anthem_002345465                   Insys_Anthem_002345465
Insys_Anthem_002345534                   Insys_Anthem_002345534
Insys_Anthem_002345661                   Insys_Anthem_002345661
Insys_Anthem_002345786                   Insys_Anthem_002345786
Insys_Anthem_002345797                   Insys_Anthem_002345797
Insys_Anthem_002345816                   Insys_Anthem_002345816
Insys_Anthem_002345820                   Insys_Anthem_002345820
Insys_Anthem_002345868                   Insys_Anthem_002345868
Insys_Anthem_002345897                   Insys_Anthem_002345897
Insys_Anthem_002346054                   Insys_Anthem_002346054
Insys_Anthem_002346488                   Insys_Anthem_002346488
Insys_Anthem_002346499                   Insys_Anthem_002346499
Insys_Anthem_002346596                   Insys_Anthem_002346596
Insys_Anthem_002346778                   Insys_Anthem_002346778
Insys_Anthem_002346807                   Insys_Anthem_002346807
Insys_Anthem_002346860                   Insys_Anthem_002346860
Insys_Anthem_002346866                   Insys_Anthem_002346866
Insys_Anthem_002346885                   Insys_Anthem_002346885
Insys_Anthem_002346886                   Insys_Anthem_002346886
Insys_Anthem_002346904                   Insys_Anthem_002346904
Insys_Anthem_002346912                   Insys_Anthem_002346912
Insys_Anthem_002346997                   Insys_Anthem_002346997

                                                    2337
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2339 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002347106                   Insys_Anthem_002347106
Insys_Anthem_002347115                   Insys_Anthem_002347115
Insys_Anthem_002347217                   Insys_Anthem_002347217
Insys_Anthem_002347258                   Insys_Anthem_002347258
Insys_Anthem_002347261                   Insys_Anthem_002347261
Insys_Anthem_002347475                   Insys_Anthem_002347475
Insys_Anthem_002347525                   Insys_Anthem_002347525
Insys_Anthem_002347530                   Insys_Anthem_002347530
Insys_Anthem_002347916                   Insys_Anthem_002347916
Insys_Anthem_002347950                   Insys_Anthem_002347950
Insys_Anthem_002347951                   Insys_Anthem_002347951
Insys_Anthem_002347964                   Insys_Anthem_002347964
Insys_Anthem_002347966                   Insys_Anthem_002347966
Insys_Anthem_002348032                   Insys_Anthem_002348032
Insys_Anthem_002348187                   Insys_Anthem_002348187
Insys_Anthem_002348196                   Insys_Anthem_002348196
Insys_Anthem_002348212                   Insys_Anthem_002348212
Insys_Anthem_002348322                   Insys_Anthem_002348322
Insys_Anthem_002348380                   Insys_Anthem_002348380
Insys_Anthem_002348639                   Insys_Anthem_002348639
Insys_Anthem_002348739                   Insys_Anthem_002348739
Insys_Anthem_002348792                   Insys_Anthem_002348792
Insys_Anthem_002348885                   Insys_Anthem_002348885
Insys_Anthem_002348890                   Insys_Anthem_002348890
Insys_Anthem_002349029                   Insys_Anthem_002349029
Insys_Anthem_002349030                   Insys_Anthem_002349030
Insys_Anthem_002349040                   Insys_Anthem_002349040
Insys_Anthem_002349058                   Insys_Anthem_002349058
Insys_Anthem_002349221                   Insys_Anthem_002349221
Insys_Anthem_002349356                   Insys_Anthem_002349356
Insys_Anthem_002349604                   Insys_Anthem_002349604
Insys_Anthem_002349691                   Insys_Anthem_002349691
Insys_Anthem_002350955                   Insys_Anthem_002350955
Insys_Anthem_002351076                   Insys_Anthem_002351076
Insys_Anthem_002351081                   Insys_Anthem_002351081
Insys_Anthem_002351094                   Insys_Anthem_002351094
Insys_Anthem_002351189                   Insys_Anthem_002351189
Insys_Anthem_002351193                   Insys_Anthem_002351193
Insys_Anthem_002351259                   Insys_Anthem_002351259
Insys_Anthem_002351301                   Insys_Anthem_002351301
Insys_Anthem_002351306                   Insys_Anthem_002351306
Insys_Anthem_002351454                   Insys_Anthem_002351454
Insys_Anthem_002351615                   Insys_Anthem_002351615
Insys_Anthem_002351630                   Insys_Anthem_002351630
Insys_Anthem_002351637                   Insys_Anthem_002351637
Insys_Anthem_002351728                   Insys_Anthem_002351728
Insys_Anthem_002351730                   Insys_Anthem_002351730

                                                    2338
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2340 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002351903                   Insys_Anthem_002351903
Insys_Anthem_002351940                   Insys_Anthem_002351940
Insys_Anthem_002351941                   Insys_Anthem_002351941
Insys_Anthem_002351942                   Insys_Anthem_002351942
Insys_Anthem_002351943                   Insys_Anthem_002351943
Insys_Anthem_002351957                   Insys_Anthem_002351957
Insys_Anthem_002351958                   Insys_Anthem_002351958
Insys_Anthem_002352015                   Insys_Anthem_002352015
Insys_Anthem_002352068                   Insys_Anthem_002352068
Insys_Anthem_002352070                   Insys_Anthem_002352070
Insys_Anthem_002352506                   Insys_Anthem_002352506
Insys_Anthem_002352508                   Insys_Anthem_002352508
Insys_Anthem_002352567                   Insys_Anthem_002352567
Insys_Anthem_002352568                   Insys_Anthem_002352568
Insys_Anthem_002352732                   Insys_Anthem_002352732
Insys_Anthem_002352739                   Insys_Anthem_002352739
Insys_Anthem_002352808                   Insys_Anthem_002352808
Insys_Anthem_002352822                   Insys_Anthem_002352822
Insys_Anthem_002352825                   Insys_Anthem_002352825
Insys_Anthem_002352927                   Insys_Anthem_002352927
Insys_Anthem_002352974                   Insys_Anthem_002352974
Insys_Anthem_002353026                   Insys_Anthem_002353026
Insys_Anthem_002353063                   Insys_Anthem_002353063
Insys_Anthem_002353074                   Insys_Anthem_002353074
Insys_Anthem_002353151                   Insys_Anthem_002353151
Insys_Anthem_002353187                   Insys_Anthem_002353187
Insys_Anthem_002353303                   Insys_Anthem_002353303
Insys_Anthem_002353311                   Insys_Anthem_002353311
Insys_Anthem_002353335                   Insys_Anthem_002353335
Insys_Anthem_002353386                   Insys_Anthem_002353386
Insys_Anthem_002353405                   Insys_Anthem_002353405
Insys_Anthem_002353482                   Insys_Anthem_002353482
Insys_Anthem_002353644                   Insys_Anthem_002353644
Insys_Anthem_002353711                   Insys_Anthem_002353711
Insys_Anthem_002353777                   Insys_Anthem_002353777
Insys_Anthem_002353796                   Insys_Anthem_002353796
Insys_Anthem_002353801                   Insys_Anthem_002353801
Insys_Anthem_002353866                   Insys_Anthem_002353866
Insys_Anthem_002353873                   Insys_Anthem_002353873
Insys_Anthem_002353875                   Insys_Anthem_002353875
Insys_Anthem_002353888                   Insys_Anthem_002353888
Insys_Anthem_002353889                   Insys_Anthem_002353889
Insys_Anthem_002353890                   Insys_Anthem_002353890
Insys_Anthem_002353895                   Insys_Anthem_002353895
Insys_Anthem_002353935                   Insys_Anthem_002353935
Insys_Anthem_002353953                   Insys_Anthem_002353953
Insys_Anthem_002354039                   Insys_Anthem_002354039

                                                    2339
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2341 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002354048                   Insys_Anthem_002354048
Insys_Anthem_002354072                   Insys_Anthem_002354072
Insys_Anthem_002354110                   Insys_Anthem_002354110
Insys_Anthem_002354124                   Insys_Anthem_002354124
Insys_Anthem_002354171                   Insys_Anthem_002354171
Insys_Anthem_002354211                   Insys_Anthem_002354211
Insys_Anthem_002354266                   Insys_Anthem_002354266
Insys_Anthem_002354303                   Insys_Anthem_002354303
Insys_Anthem_002354310                   Insys_Anthem_002354310
Insys_Anthem_002354359                   Insys_Anthem_002354359
Insys_Anthem_002354364                   Insys_Anthem_002354364
Insys_Anthem_002354419                   Insys_Anthem_002354419
Insys_Anthem_002354462                   Insys_Anthem_002354462
Insys_Anthem_002354495                   Insys_Anthem_002354495
Insys_Anthem_002354496                   Insys_Anthem_002354496
Insys_Anthem_002354573                   Insys_Anthem_002354573
Insys_Anthem_002354597                   Insys_Anthem_002354597
Insys_Anthem_002354752                   Insys_Anthem_002354752
Insys_Anthem_002354754                   Insys_Anthem_002354754
Insys_Anthem_002354755                   Insys_Anthem_002354755
Insys_Anthem_002354759                   Insys_Anthem_002354759
Insys_Anthem_002354764                   Insys_Anthem_002354764
Insys_Anthem_002354770                   Insys_Anthem_002354770
Insys_Anthem_002354771                   Insys_Anthem_002354771
Insys_Anthem_002354772                   Insys_Anthem_002354772
Insys_Anthem_002354774                   Insys_Anthem_002354774
Insys_Anthem_002354775                   Insys_Anthem_002354775
Insys_Anthem_002354794                   Insys_Anthem_002354794
Insys_Anthem_002354910                   Insys_Anthem_002354910
Insys_Anthem_002355048                   Insys_Anthem_002355048
Insys_Anthem_002355052                   Insys_Anthem_002355052
Insys_Anthem_002355113                   Insys_Anthem_002355113
Insys_Anthem_002355154                   Insys_Anthem_002355154
Insys_Anthem_002355176                   Insys_Anthem_002355176
Insys_Anthem_002355184                   Insys_Anthem_002355184
Insys_Anthem_002355190                   Insys_Anthem_002355190
Insys_Anthem_002355238                   Insys_Anthem_002355238
Insys_Anthem_002355410                   Insys_Anthem_002355410
Insys_Anthem_002355416                   Insys_Anthem_002355416
Insys_Anthem_002355468                   Insys_Anthem_002355468
Insys_Anthem_002355469                   Insys_Anthem_002355469
Insys_Anthem_002355470                   Insys_Anthem_002355470
Insys_Anthem_002355474                   Insys_Anthem_002355474
Insys_Anthem_002355550                   Insys_Anthem_002355550
Insys_Anthem_002355551                   Insys_Anthem_002355551
Insys_Anthem_002355610                   Insys_Anthem_002355610
Insys_Anthem_002355649                   Insys_Anthem_002355649

                                                    2340
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2342 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002355676                   Insys_Anthem_002355676
Insys_Anthem_002355737                   Insys_Anthem_002355737
Insys_Anthem_002355789                   Insys_Anthem_002355789
Insys_Anthem_002355880                   Insys_Anthem_002355880
Insys_Anthem_002355933                   Insys_Anthem_002355933
Insys_Anthem_002355995                   Insys_Anthem_002355995
Insys_Anthem_002356110                   Insys_Anthem_002356110
Insys_Anthem_002356123                   Insys_Anthem_002356123
Insys_Anthem_002356181                   Insys_Anthem_002356181
Insys_Anthem_002356203                   Insys_Anthem_002356203
Insys_Anthem_002356217                   Insys_Anthem_002356217
Insys_Anthem_002356253                   Insys_Anthem_002356253
Insys_Anthem_002356289                   Insys_Anthem_002356289
Insys_Anthem_002356358                   Insys_Anthem_002356358
Insys_Anthem_002356444                   Insys_Anthem_002356444
Insys_Anthem_002356454                   Insys_Anthem_002356454
Insys_Anthem_002356469                   Insys_Anthem_002356469
Insys_Anthem_002356473                   Insys_Anthem_002356473
Insys_Anthem_002356583                   Insys_Anthem_002356583
Insys_Anthem_002356587                   Insys_Anthem_002356587
Insys_Anthem_002356598                   Insys_Anthem_002356598
Insys_Anthem_002356675                   Insys_Anthem_002356675
Insys_Anthem_002356749                   Insys_Anthem_002356749
Insys_Anthem_002356805                   Insys_Anthem_002356805
Insys_Anthem_002356813                   Insys_Anthem_002356813
Insys_Anthem_002356827                   Insys_Anthem_002356827
Insys_Anthem_002356944                   Insys_Anthem_002356944
Insys_Anthem_002356958                   Insys_Anthem_002356958
Insys_Anthem_002357017                   Insys_Anthem_002357017
Insys_Anthem_002357041                   Insys_Anthem_002357041
Insys_Anthem_002357043                   Insys_Anthem_002357043
Insys_Anthem_002357130                   Insys_Anthem_002357130
Insys_Anthem_002357172                   Insys_Anthem_002357172
Insys_Anthem_002357223                   Insys_Anthem_002357223
Insys_Anthem_002357232                   Insys_Anthem_002357232
Insys_Anthem_002357330                   Insys_Anthem_002357330
Insys_Anthem_002357342                   Insys_Anthem_002357342
Insys_Anthem_002357347                   Insys_Anthem_002357347
Insys_Anthem_002357359                   Insys_Anthem_002357359
Insys_Anthem_002357360                   Insys_Anthem_002357360
Insys_Anthem_002357361                   Insys_Anthem_002357361
Insys_Anthem_002357381                   Insys_Anthem_002357381
Insys_Anthem_002357411                   Insys_Anthem_002357411
Insys_Anthem_002357422                   Insys_Anthem_002357422
Insys_Anthem_002357432                   Insys_Anthem_002357432
Insys_Anthem_002357437                   Insys_Anthem_002357437
Insys_Anthem_002357504                   Insys_Anthem_002357504

                                                    2341
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2343 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002357533                   Insys_Anthem_002357533
Insys_Anthem_002357560                   Insys_Anthem_002357560
Insys_Anthem_002357563                   Insys_Anthem_002357563
Insys_Anthem_002357619                   Insys_Anthem_002357619
Insys_Anthem_002357672                   Insys_Anthem_002357672
Insys_Anthem_002357729                   Insys_Anthem_002357729
Insys_Anthem_002357759                   Insys_Anthem_002357759
Insys_Anthem_002357780                   Insys_Anthem_002357780
Insys_Anthem_002357846                   Insys_Anthem_002357846
Insys_Anthem_002357877                   Insys_Anthem_002357877
Insys_Anthem_002357879                   Insys_Anthem_002357879
Insys_Anthem_002357935                   Insys_Anthem_002357935
Insys_Anthem_002358078                   Insys_Anthem_002358078
Insys_Anthem_002358080                   Insys_Anthem_002358080
Insys_Anthem_002358081                   Insys_Anthem_002358081
Insys_Anthem_002358117                   Insys_Anthem_002358117
Insys_Anthem_002358125                   Insys_Anthem_002358125
Insys_Anthem_002358305                   Insys_Anthem_002358305
Insys_Anthem_002358582                   Insys_Anthem_002358582
Insys_Anthem_002358923                   Insys_Anthem_002358923
Insys_Anthem_002359093                   Insys_Anthem_002359093
Insys_Anthem_002359101                   Insys_Anthem_002359101
Insys_Anthem_002359171                   Insys_Anthem_002359171
Insys_Anthem_002359218                   Insys_Anthem_002359218
Insys_Anthem_002359279                   Insys_Anthem_002359279
Insys_Anthem_002359463                   Insys_Anthem_002359463
Insys_Anthem_002359654                   Insys_Anthem_002359654
Insys_Anthem_002359749                   Insys_Anthem_002359749
Insys_Anthem_002359813                   Insys_Anthem_002359813
Insys_Anthem_002359831                   Insys_Anthem_002359831
Insys_Anthem_002359846                   Insys_Anthem_002359846
Insys_Anthem_002359861                   Insys_Anthem_002359861
Insys_Anthem_002359870                   Insys_Anthem_002359870
Insys_Anthem_002359871                   Insys_Anthem_002359871
Insys_Anthem_002359928                   Insys_Anthem_002359928
Insys_Anthem_002359996                   Insys_Anthem_002359996
Insys_Anthem_002359997                   Insys_Anthem_002359997
Insys_Anthem_002360041                   Insys_Anthem_002360041
Insys_Anthem_002360071                   Insys_Anthem_002360071
Insys_Anthem_002360124                   Insys_Anthem_002360124
Insys_Anthem_002360141                   Insys_Anthem_002360141
Insys_Anthem_002360159                   Insys_Anthem_002360159
Insys_Anthem_002360259                   Insys_Anthem_002360259
Insys_Anthem_002360261                   Insys_Anthem_002360261
Insys_Anthem_002360443                   Insys_Anthem_002360443
Insys_Anthem_002360468                   Insys_Anthem_002360468
Insys_Anthem_002360689                   Insys_Anthem_002360689

                                                    2342
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2344 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002360743                   Insys_Anthem_002360743
Insys_Anthem_002360914                   Insys_Anthem_002360914
Insys_Anthem_002361041                   Insys_Anthem_002361041
Insys_Anthem_002361084                   Insys_Anthem_002361084
Insys_Anthem_002361090                   Insys_Anthem_002361090
Insys_Anthem_002361308                   Insys_Anthem_002361308
Insys_Anthem_002361361                   Insys_Anthem_002361361
Insys_Anthem_002361410                   Insys_Anthem_002361410
Insys_Anthem_002361433                   Insys_Anthem_002361433
Insys_Anthem_002361445                   Insys_Anthem_002361445
Insys_Anthem_002361448                   Insys_Anthem_002361448
Insys_Anthem_002361449                   Insys_Anthem_002361449
Insys_Anthem_002361471                   Insys_Anthem_002361471
Insys_Anthem_002361472                   Insys_Anthem_002361472
Insys_Anthem_002361474                   Insys_Anthem_002361474
Insys_Anthem_002361504                   Insys_Anthem_002361504
Insys_Anthem_002361548                   Insys_Anthem_002361548
Insys_Anthem_002361563                   Insys_Anthem_002361563
Insys_Anthem_002361568                   Insys_Anthem_002361568
Insys_Anthem_002361675                   Insys_Anthem_002361675
Insys_Anthem_002361687                   Insys_Anthem_002361687
Insys_Anthem_002361740                   Insys_Anthem_002361740
Insys_Anthem_002361741                   Insys_Anthem_002361741
Insys_Anthem_002361742                   Insys_Anthem_002361742
Insys_Anthem_002361938                   Insys_Anthem_002361938
Insys_Anthem_002361966                   Insys_Anthem_002361966
Insys_Anthem_002361967                   Insys_Anthem_002361967
Insys_Anthem_002361973                   Insys_Anthem_002361973
Insys_Anthem_002361975                   Insys_Anthem_002361975
Insys_Anthem_002362079                   Insys_Anthem_002362079
Insys_Anthem_002362303                   Insys_Anthem_002362303
Insys_Anthem_002362338                   Insys_Anthem_002362338
Insys_Anthem_002362353                   Insys_Anthem_002362353
Insys_Anthem_002362354                   Insys_Anthem_002362354
Insys_Anthem_002362355                   Insys_Anthem_002362355
Insys_Anthem_002362438                   Insys_Anthem_002362438
Insys_Anthem_002362447                   Insys_Anthem_002362447
Insys_Anthem_002362487                   Insys_Anthem_002362487
Insys_Anthem_002362531                   Insys_Anthem_002362531
Insys_Anthem_002362546                   Insys_Anthem_002362546
Insys_Anthem_002362637                   Insys_Anthem_002362637
Insys_Anthem_002362661                   Insys_Anthem_002362661
Insys_Anthem_002362706                   Insys_Anthem_002362706
Insys_Anthem_002362709                   Insys_Anthem_002362709
Insys_Anthem_002362809                   Insys_Anthem_002362809
Insys_Anthem_002362862                   Insys_Anthem_002362862
Insys_Anthem_002362863                   Insys_Anthem_002362863

                                                    2343
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2345 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002362893                   Insys_Anthem_002362893
Insys_Anthem_002362978                   Insys_Anthem_002362978
Insys_Anthem_002363056                   Insys_Anthem_002363056
Insys_Anthem_002363085                   Insys_Anthem_002363085
Insys_Anthem_002363156                   Insys_Anthem_002363156
Insys_Anthem_002363208                   Insys_Anthem_002363208
Insys_Anthem_002363210                   Insys_Anthem_002363210
Insys_Anthem_002363212                   Insys_Anthem_002363212
Insys_Anthem_002363255                   Insys_Anthem_002363255
Insys_Anthem_002363292                   Insys_Anthem_002363292
Insys_Anthem_002363421                   Insys_Anthem_002363421
Insys_Anthem_002363439                   Insys_Anthem_002363439
Insys_Anthem_002363453                   Insys_Anthem_002363453
Insys_Anthem_002363606                   Insys_Anthem_002363606
Insys_Anthem_002363631                   Insys_Anthem_002363631
Insys_Anthem_002363665                   Insys_Anthem_002363665
Insys_Anthem_002363667                   Insys_Anthem_002363667
Insys_Anthem_002363669                   Insys_Anthem_002363669
Insys_Anthem_002363686                   Insys_Anthem_002363686
Insys_Anthem_002363732                   Insys_Anthem_002363732
Insys_Anthem_002363796                   Insys_Anthem_002363796
Insys_Anthem_002363799                   Insys_Anthem_002363799
Insys_Anthem_002363823                   Insys_Anthem_002363823
Insys_Anthem_002363826                   Insys_Anthem_002363826
Insys_Anthem_002363896                   Insys_Anthem_002363896
Insys_Anthem_002363922                   Insys_Anthem_002363922
Insys_Anthem_002363974                   Insys_Anthem_002363974
Insys_Anthem_002364024                   Insys_Anthem_002364024
Insys_Anthem_002364078                   Insys_Anthem_002364078
Insys_Anthem_002364119                   Insys_Anthem_002364119
Insys_Anthem_002364130                   Insys_Anthem_002364130
Insys_Anthem_002364132                   Insys_Anthem_002364132
Insys_Anthem_002364319                   Insys_Anthem_002364319
Insys_Anthem_002364336                   Insys_Anthem_002364336
Insys_Anthem_002364443                   Insys_Anthem_002364443
Insys_Anthem_002364448                   Insys_Anthem_002364448
Insys_Anthem_002364456                   Insys_Anthem_002364456
Insys_Anthem_002364470                   Insys_Anthem_002364470
Insys_Anthem_002364583                   Insys_Anthem_002364583
Insys_Anthem_002364595                   Insys_Anthem_002364595
Insys_Anthem_002364613                   Insys_Anthem_002364613
Insys_Anthem_002364615                   Insys_Anthem_002364615
Insys_Anthem_002364635                   Insys_Anthem_002364635
Insys_Anthem_002364706                   Insys_Anthem_002364706
Insys_Anthem_002364719                   Insys_Anthem_002364719
Insys_Anthem_002364753                   Insys_Anthem_002364753
Insys_Anthem_002364754                   Insys_Anthem_002364754

                                                    2344
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2346 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002364755                   Insys_Anthem_002364755
Insys_Anthem_002364756                   Insys_Anthem_002364756
Insys_Anthem_002364757                   Insys_Anthem_002364757
Insys_Anthem_002364791                   Insys_Anthem_002364791
Insys_Anthem_002364802                   Insys_Anthem_002364802
Insys_Anthem_002364829                   Insys_Anthem_002364829
Insys_Anthem_002364841                   Insys_Anthem_002364841
Insys_Anthem_002364857                   Insys_Anthem_002364857
Insys_Anthem_002365053                   Insys_Anthem_002365053
Insys_Anthem_002365070                   Insys_Anthem_002365070
Insys_Anthem_002365074                   Insys_Anthem_002365074
Insys_Anthem_002365076                   Insys_Anthem_002365076
Insys_Anthem_002365081                   Insys_Anthem_002365081
Insys_Anthem_002365110                   Insys_Anthem_002365110
Insys_Anthem_002365123                   Insys_Anthem_002365123
Insys_Anthem_002365124                   Insys_Anthem_002365124
Insys_Anthem_002365126                   Insys_Anthem_002365126
Insys_Anthem_002365136                   Insys_Anthem_002365136
Insys_Anthem_002365138                   Insys_Anthem_002365138
Insys_Anthem_002365211                   Insys_Anthem_002365211
Insys_Anthem_002365244                   Insys_Anthem_002365244
Insys_Anthem_002365365                   Insys_Anthem_002365365
Insys_Anthem_002365635                   Insys_Anthem_002365635
Insys_Anthem_002365637                   Insys_Anthem_002365637
Insys_Anthem_002365639                   Insys_Anthem_002365639
Insys_Anthem_002365641                   Insys_Anthem_002365641
Insys_Anthem_002365683                   Insys_Anthem_002365683
Insys_Anthem_002365904                   Insys_Anthem_002365904
Insys_Anthem_002365906                   Insys_Anthem_002365906
Insys_Anthem_002365908                   Insys_Anthem_002365908
Insys_Anthem_002365910                   Insys_Anthem_002365910
Insys_Anthem_002365957                   Insys_Anthem_002365957
Insys_Anthem_002365983                   Insys_Anthem_002365983
Insys_Anthem_002366160                   Insys_Anthem_002366160
Insys_Anthem_002366161                   Insys_Anthem_002366161
Insys_Anthem_002366168                   Insys_Anthem_002366168
Insys_Anthem_002366198                   Insys_Anthem_002366198
Insys_Anthem_002366338                   Insys_Anthem_002366338
Insys_Anthem_002366340                   Insys_Anthem_002366340
Insys_Anthem_002366342                   Insys_Anthem_002366342
Insys_Anthem_002366344                   Insys_Anthem_002366344
Insys_Anthem_002366477                   Insys_Anthem_002366477
Insys_Anthem_002366531                   Insys_Anthem_002366531
Insys_Anthem_002366533                   Insys_Anthem_002366533
Insys_Anthem_002366602                   Insys_Anthem_002366602
Insys_Anthem_002366679                   Insys_Anthem_002366679
Insys_Anthem_002366681                   Insys_Anthem_002366681

                                                    2345
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2347 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002366683                   Insys_Anthem_002366683
Insys_Anthem_002366708                   Insys_Anthem_002366708
Insys_Anthem_002366709                   Insys_Anthem_002366709
Insys_Anthem_002366752                   Insys_Anthem_002366752
Insys_Anthem_002366958                   Insys_Anthem_002366958
Insys_Anthem_002367282                   Insys_Anthem_002367282
Insys_Anthem_002367406                   Insys_Anthem_002367406
Insys_Anthem_002367502                   Insys_Anthem_002367502
Insys_Anthem_002367629                   Insys_Anthem_002367629
Insys_Anthem_002367684                   Insys_Anthem_002367684
Insys_Anthem_002367752                   Insys_Anthem_002367752
Insys_Anthem_002367763                   Insys_Anthem_002367763
Insys_Anthem_002367851                   Insys_Anthem_002367851
Insys_Anthem_002367857                   Insys_Anthem_002367857
Insys_Anthem_002367874                   Insys_Anthem_002367874
Insys_Anthem_002367878                   Insys_Anthem_002367878
Insys_Anthem_002367881                   Insys_Anthem_002367881
Insys_Anthem_002367911                   Insys_Anthem_002367911
Insys_Anthem_002367971                   Insys_Anthem_002367971
Insys_Anthem_002368006                   Insys_Anthem_002368006
Insys_Anthem_002368009                   Insys_Anthem_002368009
Insys_Anthem_002368051                   Insys_Anthem_002368051
Insys_Anthem_002368055                   Insys_Anthem_002368055
Insys_Anthem_002368058                   Insys_Anthem_002368058
Insys_Anthem_002368062                   Insys_Anthem_002368062
Insys_Anthem_002368165                   Insys_Anthem_002368165
Insys_Anthem_002368173                   Insys_Anthem_002368173
Insys_Anthem_002368215                   Insys_Anthem_002368215
Insys_Anthem_002368240                   Insys_Anthem_002368240
Insys_Anthem_002368354                   Insys_Anthem_002368354
Insys_Anthem_002368400                   Insys_Anthem_002368400
Insys_Anthem_002368417                   Insys_Anthem_002368417
Insys_Anthem_002368432                   Insys_Anthem_002368432
Insys_Anthem_002368448                   Insys_Anthem_002368448
Insys_Anthem_002368465                   Insys_Anthem_002368465
Insys_Anthem_002368491                   Insys_Anthem_002368491
Insys_Anthem_002368493                   Insys_Anthem_002368493
Insys_Anthem_002368595                   Insys_Anthem_002368595
Insys_Anthem_002368631                   Insys_Anthem_002368631
Insys_Anthem_002368656                   Insys_Anthem_002368656
Insys_Anthem_002368832                   Insys_Anthem_002368832
Insys_Anthem_002368841                   Insys_Anthem_002368841
Insys_Anthem_002368880                   Insys_Anthem_002368880
Insys_Anthem_002368987                   Insys_Anthem_002368987
Insys_Anthem_002368991                   Insys_Anthem_002368991
Insys_Anthem_002369032                   Insys_Anthem_002369032
Insys_Anthem_002369038                   Insys_Anthem_002369038

                                                    2346
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2348 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002369055                   Insys_Anthem_002369055
Insys_Anthem_002369068                   Insys_Anthem_002369068
Insys_Anthem_002369092                   Insys_Anthem_002369092
Insys_Anthem_002369101                   Insys_Anthem_002369101
Insys_Anthem_002369238                   Insys_Anthem_002369238
Insys_Anthem_002369309                   Insys_Anthem_002369309
Insys_Anthem_002369341                   Insys_Anthem_002369341
Insys_Anthem_002369344                   Insys_Anthem_002369344
Insys_Anthem_002369347                   Insys_Anthem_002369347
Insys_Anthem_002369381                   Insys_Anthem_002369381
Insys_Anthem_002369385                   Insys_Anthem_002369385
Insys_Anthem_002369418                   Insys_Anthem_002369418
Insys_Anthem_002369699                   Insys_Anthem_002369699
Insys_Anthem_002369712                   Insys_Anthem_002369712
Insys_Anthem_002369975                   Insys_Anthem_002369975
Insys_Anthem_002369976                   Insys_Anthem_002369976
Insys_Anthem_002369977                   Insys_Anthem_002369977
Insys_Anthem_002369978                   Insys_Anthem_002369978
Insys_Anthem_002369979                   Insys_Anthem_002369979
Insys_Anthem_002369992                   Insys_Anthem_002369992
Insys_Anthem_002370032                   Insys_Anthem_002370032
Insys_Anthem_002370116                   Insys_Anthem_002370116
Insys_Anthem_002370148                   Insys_Anthem_002370148
Insys_Anthem_002370150                   Insys_Anthem_002370150
Insys_Anthem_002370285                   Insys_Anthem_002370285
Insys_Anthem_002370525                   Insys_Anthem_002370525
Insys_Anthem_002370596                   Insys_Anthem_002370596
Insys_Anthem_002370632                   Insys_Anthem_002370632
Insys_Anthem_002370633                   Insys_Anthem_002370633
Insys_Anthem_002370634                   Insys_Anthem_002370634
Insys_Anthem_002370910                   Insys_Anthem_002370910
Insys_Anthem_002370947                   Insys_Anthem_002370947
Insys_Anthem_002370971                   Insys_Anthem_002370971
Insys_Anthem_002371109                   Insys_Anthem_002371109
Insys_Anthem_002371110                   Insys_Anthem_002371110
Insys_Anthem_002371111                   Insys_Anthem_002371111
Insys_Anthem_002371162                   Insys_Anthem_002371162
Insys_Anthem_002371265                   Insys_Anthem_002371265
Insys_Anthem_002371421                   Insys_Anthem_002371421
Insys_Anthem_002371431                   Insys_Anthem_002371431
Insys_Anthem_002371758                   Insys_Anthem_002371758
Insys_Anthem_002371761                   Insys_Anthem_002371761
Insys_Anthem_002371825                   Insys_Anthem_002371825
Insys_Anthem_002371921                   Insys_Anthem_002371921
Insys_Anthem_002372426                   Insys_Anthem_002372426
Insys_Anthem_002372835                   Insys_Anthem_002372835
Insys_Anthem_002372894                   Insys_Anthem_002372894

                                                    2347
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2349 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002372991                   Insys_Anthem_002372991
Insys_Anthem_002373214                   Insys_Anthem_002373214
Insys_Anthem_002373222                   Insys_Anthem_002373222
Insys_Anthem_002373226                   Insys_Anthem_002373226
Insys_Anthem_002373392                   Insys_Anthem_002373392
Insys_Anthem_002373516                   Insys_Anthem_002373516
Insys_Anthem_002373852                   Insys_Anthem_002373852
Insys_Anthem_002373908                   Insys_Anthem_002373908
Insys_Anthem_002374022                   Insys_Anthem_002374022
Insys_Anthem_002374109                   Insys_Anthem_002374109
Insys_Anthem_002374549                   Insys_Anthem_002374549
Insys_Anthem_002374802                   Insys_Anthem_002374802
Insys_Anthem_002375264                   Insys_Anthem_002375264
Insys_Anthem_002375614                   Insys_Anthem_002375614
Insys_Anthem_002375650                   Insys_Anthem_002375650
Insys_Anthem_002375740                   Insys_Anthem_002375740
Insys_Anthem_002375741                   Insys_Anthem_002375741
Insys_Anthem_002375742                   Insys_Anthem_002375742
Insys_Anthem_002375746                   Insys_Anthem_002375746
Insys_Anthem_002375750                   Insys_Anthem_002375750
Insys_Anthem_002375800                   Insys_Anthem_002375800
Insys_Anthem_002375860                   Insys_Anthem_002375860
Insys_Anthem_002375864                   Insys_Anthem_002375864
Insys_Anthem_002376082                   Insys_Anthem_002376082
Insys_Anthem_002376091                   Insys_Anthem_002376091
Insys_Anthem_002376093                   Insys_Anthem_002376093
Insys_Anthem_002376104                   Insys_Anthem_002376104
Insys_Anthem_002376244                   Insys_Anthem_002376244
Insys_Anthem_002376258                   Insys_Anthem_002376258
Insys_Anthem_002376450                   Insys_Anthem_002376450
Insys_Anthem_002376668                   Insys_Anthem_002376668
Insys_Anthem_002377466                   Insys_Anthem_002377466
Insys_Anthem_002377482                   Insys_Anthem_002377482
Insys_Anthem_002377646                   Insys_Anthem_002377646
Insys_Anthem_002377944                   Insys_Anthem_002377944
Insys_Anthem_002377946                   Insys_Anthem_002377946
Insys_Anthem_002377956                   Insys_Anthem_002377956
Insys_Anthem_002378520                   Insys_Anthem_002378520
Insys_Anthem_002378571                   Insys_Anthem_002378571
Insys_Anthem_002378624                   Insys_Anthem_002378624
Insys_Anthem_002378690                   Insys_Anthem_002378690
Insys_Anthem_002378720                   Insys_Anthem_002378720
Insys_Anthem_002378898                   Insys_Anthem_002378898
Insys_Anthem_002379117                   Insys_Anthem_002379117
Insys_Anthem_002379158                   Insys_Anthem_002379158
Insys_Anthem_002379325                   Insys_Anthem_002379325
Insys_Anthem_002379356                   Insys_Anthem_002379356

                                                    2348
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2350 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002379503                   Insys_Anthem_002379503
Insys_Anthem_002379562                   Insys_Anthem_002379562
Insys_Anthem_002379587                   Insys_Anthem_002379587
Insys_Anthem_002379659                   Insys_Anthem_002379659
Insys_Anthem_002379675                   Insys_Anthem_002379675
Insys_Anthem_002379708                   Insys_Anthem_002379708
Insys_Anthem_002379903                   Insys_Anthem_002379903
Insys_Anthem_002379915                   Insys_Anthem_002379915
Insys_Anthem_002379917                   Insys_Anthem_002379917
Insys_Anthem_002379918                   Insys_Anthem_002379918
Insys_Anthem_002379919                   Insys_Anthem_002379919
Insys_Anthem_002379928                   Insys_Anthem_002379928
Insys_Anthem_002379957                   Insys_Anthem_002379957
Insys_Anthem_002380205                   Insys_Anthem_002380205
Insys_Anthem_002380213                   Insys_Anthem_002380213
Insys_Anthem_002380215                   Insys_Anthem_002380215
Insys_Anthem_002380222                   Insys_Anthem_002380222
Insys_Anthem_002380356                   Insys_Anthem_002380356
Insys_Anthem_002380496                   Insys_Anthem_002380496
Insys_Anthem_002380499                   Insys_Anthem_002380499
Insys_Anthem_002380501                   Insys_Anthem_002380501
Insys_Anthem_002380512                   Insys_Anthem_002380512
Insys_Anthem_002380515                   Insys_Anthem_002380515
Insys_Anthem_002380573                   Insys_Anthem_002380573
Insys_Anthem_002380599                   Insys_Anthem_002380599
Insys_Anthem_002380771                   Insys_Anthem_002380771
Insys_Anthem_002380796                   Insys_Anthem_002380796
Insys_Anthem_002380813                   Insys_Anthem_002380813
Insys_Anthem_002380817                   Insys_Anthem_002380817
Insys_Anthem_002380944                   Insys_Anthem_002380944
Insys_Anthem_002380946                   Insys_Anthem_002380946
Insys_Anthem_002381148                   Insys_Anthem_002381148
Insys_Anthem_002381163                   Insys_Anthem_002381163
Insys_Anthem_002381167                   Insys_Anthem_002381167
Insys_Anthem_002381335                   Insys_Anthem_002381335
Insys_Anthem_002381430                   Insys_Anthem_002381430
Insys_Anthem_002381617                   Insys_Anthem_002381617
Insys_Anthem_002381684                   Insys_Anthem_002381684
Insys_Anthem_002381720                   Insys_Anthem_002381720
Insys_Anthem_002381748                   Insys_Anthem_002381748
Insys_Anthem_002381838                   Insys_Anthem_002381838
Insys_Anthem_002382117                   Insys_Anthem_002382117
Insys_Anthem_002382122                   Insys_Anthem_002382122
Insys_Anthem_002382133                   Insys_Anthem_002382133
Insys_Anthem_002382158                   Insys_Anthem_002382158
Insys_Anthem_002382172                   Insys_Anthem_002382172
Insys_Anthem_002382334                   Insys_Anthem_002382334

                                                    2349
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2351 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002382429                   Insys_Anthem_002382429
Insys_Anthem_002382431                   Insys_Anthem_002382431
Insys_Anthem_002382434                   Insys_Anthem_002382434
Insys_Anthem_002382436                   Insys_Anthem_002382436
Insys_Anthem_002382473                   Insys_Anthem_002382473
Insys_Anthem_002382542                   Insys_Anthem_002382542
Insys_Anthem_002382767                   Insys_Anthem_002382767
Insys_Anthem_002382784                   Insys_Anthem_002382784
Insys_Anthem_002382809                   Insys_Anthem_002382809
Insys_Anthem_002382908                   Insys_Anthem_002382908
Insys_Anthem_002382918                   Insys_Anthem_002382918
Insys_Anthem_002382921                   Insys_Anthem_002382921
Insys_Anthem_002382931                   Insys_Anthem_002382931
Insys_Anthem_002382934                   Insys_Anthem_002382934
Insys_Anthem_002382983                   Insys_Anthem_002382983
Insys_Anthem_002383044                   Insys_Anthem_002383044
Insys_Anthem_002383046                   Insys_Anthem_002383046
Insys_Anthem_002383086                   Insys_Anthem_002383086
Insys_Anthem_002383118                   Insys_Anthem_002383118
Insys_Anthem_002383133                   Insys_Anthem_002383133
Insys_Anthem_002383389                   Insys_Anthem_002383389
Insys_Anthem_002383609                   Insys_Anthem_002383609
Insys_Anthem_002383696                   Insys_Anthem_002383696
Insys_Anthem_002383713                   Insys_Anthem_002383713
Insys_Anthem_002383747                   Insys_Anthem_002383747
Insys_Anthem_002384047                   Insys_Anthem_002384047
Insys_Anthem_002384257                   Insys_Anthem_002384257
Insys_Anthem_002384276                   Insys_Anthem_002384276
Insys_Anthem_002384501                   Insys_Anthem_002384501
Insys_Anthem_002384642                   Insys_Anthem_002384642
Insys_Anthem_002384917                   Insys_Anthem_002384917
Insys_Anthem_002385298                   Insys_Anthem_002385298
Insys_Anthem_002385318                   Insys_Anthem_002385318
Insys_Anthem_002385419                   Insys_Anthem_002385419
Insys_Anthem_002385420                   Insys_Anthem_002385420
Insys_Anthem_002385421                   Insys_Anthem_002385421
Insys_Anthem_002385526                   Insys_Anthem_002385526
Insys_Anthem_002385581                   Insys_Anthem_002385581
Insys_Anthem_002385770                   Insys_Anthem_002385770
Insys_Anthem_002385817                   Insys_Anthem_002385817
Insys_Anthem_002386112                   Insys_Anthem_002386112
Insys_Anthem_002386178                   Insys_Anthem_002386178
Insys_Anthem_002386195                   Insys_Anthem_002386195
Insys_Anthem_002386242                   Insys_Anthem_002386242
Insys_Anthem_002386284                   Insys_Anthem_002386284
Insys_Anthem_002386306                   Insys_Anthem_002386306
Insys_Anthem_002386376                   Insys_Anthem_002386376

                                                    2350
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2352 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002386418                   Insys_Anthem_002386418
Insys_Anthem_002386421                   Insys_Anthem_002386421
Insys_Anthem_002386561                   Insys_Anthem_002386561
Insys_Anthem_002386573                   Insys_Anthem_002386573
Insys_Anthem_002386581                   Insys_Anthem_002386581
Insys_Anthem_002386835                   Insys_Anthem_002386835
Insys_Anthem_002386869                   Insys_Anthem_002386869
Insys_Anthem_002387451                   Insys_Anthem_002387451
Insys_Anthem_002387573                   Insys_Anthem_002387573
Insys_Anthem_002387585                   Insys_Anthem_002387585
Insys_Anthem_002387601                   Insys_Anthem_002387601
Insys_Anthem_002387632                   Insys_Anthem_002387632
Insys_Anthem_002387697                   Insys_Anthem_002387697
Insys_Anthem_002387793                   Insys_Anthem_002387793
Insys_Anthem_002387973                   Insys_Anthem_002387973
Insys_Anthem_002388076                   Insys_Anthem_002388076
Insys_Anthem_002388321                   Insys_Anthem_002388321
Insys_Anthem_002388324                   Insys_Anthem_002388324
Insys_Anthem_002388444                   Insys_Anthem_002388444
Insys_Anthem_002388449                   Insys_Anthem_002388449
Insys_Anthem_002388568                   Insys_Anthem_002388568
Insys_Anthem_002388653                   Insys_Anthem_002388653
Insys_Anthem_002388660                   Insys_Anthem_002388660
Insys_Anthem_002388707                   Insys_Anthem_002388707
Insys_Anthem_002388744                   Insys_Anthem_002388744
Insys_Anthem_002388746                   Insys_Anthem_002388746
Insys_Anthem_002388754                   Insys_Anthem_002388754
Insys_Anthem_002388821                   Insys_Anthem_002388821
Insys_Anthem_002388830                   Insys_Anthem_002388830
Insys_Anthem_002388871                   Insys_Anthem_002388871
Insys_Anthem_002389047                   Insys_Anthem_002389047
Insys_Anthem_002389070                   Insys_Anthem_002389070
Insys_Anthem_002389071                   Insys_Anthem_002389071
Insys_Anthem_002389073                   Insys_Anthem_002389073
Insys_Anthem_002389075                   Insys_Anthem_002389075
Insys_Anthem_002389221                   Insys_Anthem_002389221
Insys_Anthem_002389363                   Insys_Anthem_002389363
Insys_Anthem_002389973                   Insys_Anthem_002389973
Insys_Anthem_002389990                   Insys_Anthem_002389990
Insys_Anthem_002390073                   Insys_Anthem_002390073
Insys_Anthem_002390092                   Insys_Anthem_002390092
Insys_Anthem_002390118                   Insys_Anthem_002390118
Insys_Anthem_002390121                   Insys_Anthem_002390121
Insys_Anthem_002390124                   Insys_Anthem_002390124
Insys_Anthem_002390143                   Insys_Anthem_002390143
Insys_Anthem_002390269                   Insys_Anthem_002390269
Insys_Anthem_002390277                   Insys_Anthem_002390277

                                                    2351
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2353 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002390282                   Insys_Anthem_002390282
Insys_Anthem_002390311                   Insys_Anthem_002390311
Insys_Anthem_002390313                   Insys_Anthem_002390313
Insys_Anthem_002390437                   Insys_Anthem_002390437
Insys_Anthem_002390517                   Insys_Anthem_002390517
Insys_Anthem_002390518                   Insys_Anthem_002390518
Insys_Anthem_002390818                   Insys_Anthem_002390818
Insys_Anthem_002390892                   Insys_Anthem_002390892
Insys_Anthem_002390899                   Insys_Anthem_002390899
Insys_Anthem_002390966                   Insys_Anthem_002390966
Insys_Anthem_002390975                   Insys_Anthem_002390975
Insys_Anthem_002391046                   Insys_Anthem_002391046
Insys_Anthem_002391053                   Insys_Anthem_002391053
Insys_Anthem_002391074                   Insys_Anthem_002391074
Insys_Anthem_002391133                   Insys_Anthem_002391133
Insys_Anthem_002391439                   Insys_Anthem_002391439
Insys_Anthem_002391526                   Insys_Anthem_002391526
Insys_Anthem_002391544                   Insys_Anthem_002391544
Insys_Anthem_002391614                   Insys_Anthem_002391614
Insys_Anthem_002391625                   Insys_Anthem_002391625
Insys_Anthem_002391771                   Insys_Anthem_002391771
Insys_Anthem_002391774                   Insys_Anthem_002391774
Insys_Anthem_002391779                   Insys_Anthem_002391779
Insys_Anthem_002391811                   Insys_Anthem_002391811
Insys_Anthem_002391829                   Insys_Anthem_002391829
Insys_Anthem_002391830                   Insys_Anthem_002391830
Insys_Anthem_002391832                   Insys_Anthem_002391832
Insys_Anthem_002391981                   Insys_Anthem_002391981
Insys_Anthem_002392025                   Insys_Anthem_002392025
Insys_Anthem_002392036                   Insys_Anthem_002392036
Insys_Anthem_002392343                   Insys_Anthem_002392343
Insys_Anthem_002392414                   Insys_Anthem_002392414
Insys_Anthem_002392466                   Insys_Anthem_002392466
Insys_Anthem_002392528                   Insys_Anthem_002392528
Insys_Anthem_002392572                   Insys_Anthem_002392572
Insys_Anthem_002392743                   Insys_Anthem_002392743
Insys_Anthem_002392875                   Insys_Anthem_002392875
Insys_Anthem_002392883                   Insys_Anthem_002392883
Insys_Anthem_002392953                   Insys_Anthem_002392953
Insys_Anthem_002392978                   Insys_Anthem_002392978
Insys_Anthem_002393124                   Insys_Anthem_002393124
Insys_Anthem_002393191                   Insys_Anthem_002393191
Insys_Anthem_002393207                   Insys_Anthem_002393207
Insys_Anthem_002393208                   Insys_Anthem_002393208
Insys_Anthem_002393217                   Insys_Anthem_002393217
Insys_Anthem_002393292                   Insys_Anthem_002393292
Insys_Anthem_002393303                   Insys_Anthem_002393303

                                                    2352
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2354 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002393305                   Insys_Anthem_002393305
Insys_Anthem_002393309                   Insys_Anthem_002393309
Insys_Anthem_002393310                   Insys_Anthem_002393310
Insys_Anthem_002393354                   Insys_Anthem_002393354
Insys_Anthem_002393376                   Insys_Anthem_002393376
Insys_Anthem_002393503                   Insys_Anthem_002393503
Insys_Anthem_002393600                   Insys_Anthem_002393600
Insys_Anthem_002393633                   Insys_Anthem_002393633
Insys_Anthem_002393651                   Insys_Anthem_002393651
Insys_Anthem_002393652                   Insys_Anthem_002393652
Insys_Anthem_002393670                   Insys_Anthem_002393670
Insys_Anthem_002393671                   Insys_Anthem_002393671
Insys_Anthem_002393695                   Insys_Anthem_002393695
Insys_Anthem_002393698                   Insys_Anthem_002393698
Insys_Anthem_002393719                   Insys_Anthem_002393719
Insys_Anthem_002393800                   Insys_Anthem_002393800
Insys_Anthem_002393912                   Insys_Anthem_002393912
Insys_Anthem_002393976                   Insys_Anthem_002393976
Insys_Anthem_002393978                   Insys_Anthem_002393978
Insys_Anthem_002394117                   Insys_Anthem_002394117
Insys_Anthem_002394154                   Insys_Anthem_002394154
Insys_Anthem_002394213                   Insys_Anthem_002394213
Insys_Anthem_002394244                   Insys_Anthem_002394244
Insys_Anthem_002394309                   Insys_Anthem_002394309
Insys_Anthem_002394354                   Insys_Anthem_002394354
Insys_Anthem_002394498                   Insys_Anthem_002394498
Insys_Anthem_002394533                   Insys_Anthem_002394533
Insys_Anthem_002394622                   Insys_Anthem_002394622
Insys_Anthem_002394623                   Insys_Anthem_002394623
Insys_Anthem_002394624                   Insys_Anthem_002394624
Insys_Anthem_002394626                   Insys_Anthem_002394626
Insys_Anthem_002394629                   Insys_Anthem_002394629
Insys_Anthem_002394806                   Insys_Anthem_002394806
Insys_Anthem_002394951                   Insys_Anthem_002394951
Insys_Anthem_002394970                   Insys_Anthem_002394970
Insys_Anthem_002395001                   Insys_Anthem_002395001
Insys_Anthem_002395081                   Insys_Anthem_002395081
Insys_Anthem_002395130                   Insys_Anthem_002395130
Insys_Anthem_002395131                   Insys_Anthem_002395131
Insys_Anthem_002395151                   Insys_Anthem_002395151
Insys_Anthem_002395152                   Insys_Anthem_002395152
Insys_Anthem_002395162                   Insys_Anthem_002395162
Insys_Anthem_002395372                   Insys_Anthem_002395372
Insys_Anthem_002395374                   Insys_Anthem_002395374
Insys_Anthem_002395377                   Insys_Anthem_002395377
Insys_Anthem_002395390                   Insys_Anthem_002395390
Insys_Anthem_002395405                   Insys_Anthem_002395405

                                                    2353
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2355 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002395409                   Insys_Anthem_002395409
Insys_Anthem_002395411                   Insys_Anthem_002395411
Insys_Anthem_002395447                   Insys_Anthem_002395447
Insys_Anthem_002395555                   Insys_Anthem_002395555
Insys_Anthem_002395567                   Insys_Anthem_002395567
Insys_Anthem_002395677                   Insys_Anthem_002395677
Insys_Anthem_002395739                   Insys_Anthem_002395739
Insys_Anthem_002395742                   Insys_Anthem_002395742
Insys_Anthem_002395759                   Insys_Anthem_002395759
Insys_Anthem_002395772                   Insys_Anthem_002395772
Insys_Anthem_002396029                   Insys_Anthem_002396029
Insys_Anthem_002396049                   Insys_Anthem_002396049
Insys_Anthem_002396174                   Insys_Anthem_002396174
Insys_Anthem_002396180                   Insys_Anthem_002396180
Insys_Anthem_002396182                   Insys_Anthem_002396182
Insys_Anthem_002396202                   Insys_Anthem_002396202
Insys_Anthem_002396203                   Insys_Anthem_002396203
Insys_Anthem_002396204                   Insys_Anthem_002396204
Insys_Anthem_002396205                   Insys_Anthem_002396205
Insys_Anthem_002396276                   Insys_Anthem_002396276
Insys_Anthem_002396349                   Insys_Anthem_002396349
Insys_Anthem_002396375                   Insys_Anthem_002396375
Insys_Anthem_002396402                   Insys_Anthem_002396402
Insys_Anthem_002396423                   Insys_Anthem_002396423
Insys_Anthem_002396551                   Insys_Anthem_002396551
Insys_Anthem_002396564                   Insys_Anthem_002396564
Insys_Anthem_002396585                   Insys_Anthem_002396585
Insys_Anthem_002396614                   Insys_Anthem_002396614
Insys_Anthem_002396624                   Insys_Anthem_002396624
Insys_Anthem_002396634                   Insys_Anthem_002396634
Insys_Anthem_002396664                   Insys_Anthem_002396664
Insys_Anthem_002396666                   Insys_Anthem_002396666
Insys_Anthem_002396669                   Insys_Anthem_002396669
Insys_Anthem_002396671                   Insys_Anthem_002396671
Insys_Anthem_002396673                   Insys_Anthem_002396673
Insys_Anthem_002396674                   Insys_Anthem_002396674
Insys_Anthem_002396727                   Insys_Anthem_002396727
Insys_Anthem_002396777                   Insys_Anthem_002396777
Insys_Anthem_002396786                   Insys_Anthem_002396786
Insys_Anthem_002396848                   Insys_Anthem_002396848
Insys_Anthem_002396946                   Insys_Anthem_002396946
Insys_Anthem_002397020                   Insys_Anthem_002397020
Insys_Anthem_002397042                   Insys_Anthem_002397042
Insys_Anthem_002397054                   Insys_Anthem_002397054
Insys_Anthem_002397121                   Insys_Anthem_002397121
Insys_Anthem_002397191                   Insys_Anthem_002397191
Insys_Anthem_002397211                   Insys_Anthem_002397211

                                                    2354
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2356 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002397213                   Insys_Anthem_002397213
Insys_Anthem_002397416                   Insys_Anthem_002397416
Insys_Anthem_002397455                   Insys_Anthem_002397455
Insys_Anthem_002397586                   Insys_Anthem_002397586
Insys_Anthem_002397589                   Insys_Anthem_002397589
Insys_Anthem_002397625                   Insys_Anthem_002397625
Insys_Anthem_002397649                   Insys_Anthem_002397649
Insys_Anthem_002397652                   Insys_Anthem_002397652
Insys_Anthem_002397671                   Insys_Anthem_002397671
Insys_Anthem_002397723                   Insys_Anthem_002397723
Insys_Anthem_002397944                   Insys_Anthem_002397944
Insys_Anthem_002398042                   Insys_Anthem_002398042
Insys_Anthem_002398051                   Insys_Anthem_002398051
Insys_Anthem_002398110                   Insys_Anthem_002398110
Insys_Anthem_002398151                   Insys_Anthem_002398151
Insys_Anthem_002398184                   Insys_Anthem_002398184
Insys_Anthem_002398197                   Insys_Anthem_002398197
Insys_Anthem_002398202                   Insys_Anthem_002398202
Insys_Anthem_002398204                   Insys_Anthem_002398204
Insys_Anthem_002398277                   Insys_Anthem_002398277
Insys_Anthem_002398318                   Insys_Anthem_002398318
Insys_Anthem_002398433                   Insys_Anthem_002398433
Insys_Anthem_002398603                   Insys_Anthem_002398603
Insys_Anthem_002398657                   Insys_Anthem_002398657
Insys_Anthem_002398658                   Insys_Anthem_002398658
Insys_Anthem_002398686                   Insys_Anthem_002398686
Insys_Anthem_002398688                   Insys_Anthem_002398688
Insys_Anthem_002398691                   Insys_Anthem_002398691
Insys_Anthem_002398695                   Insys_Anthem_002398695
Insys_Anthem_002398798                   Insys_Anthem_002398798
Insys_Anthem_002398878                   Insys_Anthem_002398878
Insys_Anthem_002398937                   Insys_Anthem_002398937
Insys_Anthem_002398976                   Insys_Anthem_002398976
Insys_Anthem_002398989                   Insys_Anthem_002398989
Insys_Anthem_002398997                   Insys_Anthem_002398997
Insys_Anthem_002399020                   Insys_Anthem_002399020
Insys_Anthem_002399349                   Insys_Anthem_002399349
Insys_Anthem_002399429                   Insys_Anthem_002399429
Insys_Anthem_002399743                   Insys_Anthem_002399743
Insys_Anthem_002399765                   Insys_Anthem_002399765
Insys_Anthem_002399767                   Insys_Anthem_002399767
Insys_Anthem_002399768                   Insys_Anthem_002399768
Insys_Anthem_002400028                   Insys_Anthem_002400028
Insys_Anthem_002400032                   Insys_Anthem_002400032
Insys_Anthem_002400069                   Insys_Anthem_002400069
Insys_Anthem_002400086                   Insys_Anthem_002400086
Insys_Anthem_002400209                   Insys_Anthem_002400209

                                                    2355
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2357 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002400285                   Insys_Anthem_002400285
Insys_Anthem_002400324                   Insys_Anthem_002400324
Insys_Anthem_002400456                   Insys_Anthem_002400456
Insys_Anthem_002400546                   Insys_Anthem_002400546
Insys_Anthem_002400559                   Insys_Anthem_002400559
Insys_Anthem_002400567                   Insys_Anthem_002400567
Insys_Anthem_002400582                   Insys_Anthem_002400582
Insys_Anthem_002400593                   Insys_Anthem_002400593
Insys_Anthem_002400673                   Insys_Anthem_002400673
Insys_Anthem_002400690                   Insys_Anthem_002400690
Insys_Anthem_002400706                   Insys_Anthem_002400706
Insys_Anthem_002400732                   Insys_Anthem_002400732
Insys_Anthem_002400751                   Insys_Anthem_002400751
Insys_Anthem_002400762                   Insys_Anthem_002400762
Insys_Anthem_002400770                   Insys_Anthem_002400770
Insys_Anthem_002400793                   Insys_Anthem_002400793
Insys_Anthem_002400925                   Insys_Anthem_002400925
Insys_Anthem_002400983                   Insys_Anthem_002400983
Insys_Anthem_002401094                   Insys_Anthem_002401094
Insys_Anthem_002401095                   Insys_Anthem_002401095
Insys_Anthem_002401096                   Insys_Anthem_002401096
Insys_Anthem_002401127                   Insys_Anthem_002401127
Insys_Anthem_002401337                   Insys_Anthem_002401337
Insys_Anthem_002401400                   Insys_Anthem_002401400
Insys_Anthem_002401409                   Insys_Anthem_002401409
Insys_Anthem_002401410                   Insys_Anthem_002401410
Insys_Anthem_002401411                   Insys_Anthem_002401411
Insys_Anthem_002401418                   Insys_Anthem_002401418
Insys_Anthem_002401423                   Insys_Anthem_002401423
Insys_Anthem_002401427                   Insys_Anthem_002401427
Insys_Anthem_002401429                   Insys_Anthem_002401429
Insys_Anthem_002401431                   Insys_Anthem_002401431
Insys_Anthem_002401440                   Insys_Anthem_002401440
Insys_Anthem_002401566                   Insys_Anthem_002401566
Insys_Anthem_002401721                   Insys_Anthem_002401721
Insys_Anthem_002401756                   Insys_Anthem_002401756
Insys_Anthem_002401809                   Insys_Anthem_002401809
Insys_Anthem_002401820                   Insys_Anthem_002401820
Insys_Anthem_002401834                   Insys_Anthem_002401834
Insys_Anthem_002401885                   Insys_Anthem_002401885
Insys_Anthem_002402103                   Insys_Anthem_002402103
Insys_Anthem_002402121                   Insys_Anthem_002402121
Insys_Anthem_002402206                   Insys_Anthem_002402206
Insys_Anthem_002402434                   Insys_Anthem_002402434
Insys_Anthem_002402436                   Insys_Anthem_002402436
Insys_Anthem_002402438                   Insys_Anthem_002402438
Insys_Anthem_002402617                   Insys_Anthem_002402617

                                                    2356
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2358 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002402690                   Insys_Anthem_002402690
Insys_Anthem_002402921                   Insys_Anthem_002402921
Insys_Anthem_002402940                   Insys_Anthem_002402940
Insys_Anthem_002402973                   Insys_Anthem_002402973
Insys_Anthem_002403022                   Insys_Anthem_002403022
Insys_Anthem_002403072                   Insys_Anthem_002403072
Insys_Anthem_002404180                   Insys_Anthem_002404180
Insys_Anthem_002404181                   Insys_Anthem_002404181
Insys_Anthem_002404182                   Insys_Anthem_002404182
Insys_Anthem_002404183                   Insys_Anthem_002404183
Insys_Anthem_002404184                   Insys_Anthem_002404184
Insys_Anthem_002404186                   Insys_Anthem_002404186
Insys_Anthem_002404187                   Insys_Anthem_002404187
Insys_Anthem_002404188                   Insys_Anthem_002404188
Insys_Anthem_002404189                   Insys_Anthem_002404189
Insys_Anthem_002404190                   Insys_Anthem_002404190
Insys_Anthem_002404191                   Insys_Anthem_002404191
Insys_Anthem_002404192                   Insys_Anthem_002404192
Insys_Anthem_002404194                   Insys_Anthem_002404194
Insys_Anthem_002404195                   Insys_Anthem_002404195
Insys_Anthem_002404196                   Insys_Anthem_002404196
Insys_Anthem_002404197                   Insys_Anthem_002404197
Insys_Anthem_002404198                   Insys_Anthem_002404198
Insys_Anthem_002404199                   Insys_Anthem_002404199
Insys_Anthem_002404200                   Insys_Anthem_002404200
Insys_Anthem_002404201                   Insys_Anthem_002404201
Insys_Anthem_002404202                   Insys_Anthem_002404202
Insys_Anthem_002404203                   Insys_Anthem_002404203
Insys_Anthem_002404204                   Insys_Anthem_002404204
Insys_Anthem_002404205                   Insys_Anthem_002404205
Insys_Anthem_002404206                   Insys_Anthem_002404206
Insys_Anthem_002404207                   Insys_Anthem_002404207
Insys_Anthem_002404208                   Insys_Anthem_002404208
Insys_Anthem_002404210                   Insys_Anthem_002404210
Insys_Anthem_002404211                   Insys_Anthem_002404211
Insys_Anthem_002404212                   Insys_Anthem_002404212
Insys_Anthem_002404214                   Insys_Anthem_002404214
Insys_Anthem_002404215                   Insys_Anthem_002404215
Insys_Anthem_002404216                   Insys_Anthem_002404216
Insys_Anthem_002404217                   Insys_Anthem_002404217
Insys_Anthem_002404218                   Insys_Anthem_002404218
Insys_Anthem_002404219                   Insys_Anthem_002404219
Insys_Anthem_002404220                   Insys_Anthem_002404220
Insys_Anthem_002404221                   Insys_Anthem_002404221
Insys_Anthem_002404222                   Insys_Anthem_002404222
Insys_Anthem_002404223                   Insys_Anthem_002404223
Insys_Anthem_002404224                   Insys_Anthem_002404224

                                                    2357
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2359 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002404225                   Insys_Anthem_002404225
Insys_Anthem_002404227                   Insys_Anthem_002404227
Insys_Anthem_002404228                   Insys_Anthem_002404228
Insys_Anthem_002404229                   Insys_Anthem_002404229
Insys_Anthem_002404230                   Insys_Anthem_002404230
Insys_Anthem_002404231                   Insys_Anthem_002404231
Insys_Anthem_002404232                   Insys_Anthem_002404232
Insys_Anthem_002404233                   Insys_Anthem_002404233
Insys_Anthem_002404234                   Insys_Anthem_002404234
Insys_Anthem_002404236                   Insys_Anthem_002404236
Insys_Anthem_002404237                   Insys_Anthem_002404237
Insys_Anthem_002404239                   Insys_Anthem_002404239
Insys_Anthem_002404240                   Insys_Anthem_002404240
Insys_Anthem_002404241                   Insys_Anthem_002404241
Insys_Anthem_002404242                   Insys_Anthem_002404242
Insys_Anthem_002404243                   Insys_Anthem_002404243
Insys_Anthem_002405477                   Insys_Anthem_002405477
Insys_Anthem_002405751                   Insys_Anthem_002405751
Insys_Anthem_002406534                   Insys_Anthem_002406534
Insys_Anthem_002406766                   Insys_Anthem_002406766
Insys_Anthem_002406779                   Insys_Anthem_002406779
Insys_Anthem_002406839                   Insys_Anthem_002406839
Insys_Anthem_002406843                   Insys_Anthem_002406843
Insys_Anthem_002407065                   Insys_Anthem_002407065
Insys_Anthem_002407126                   Insys_Anthem_002407126
Insys_Anthem_002407241                   Insys_Anthem_002407241
Insys_Anthem_002407274                   Insys_Anthem_002407274
Insys_Anthem_002407366                   Insys_Anthem_002407366
Insys_Anthem_002407367                   Insys_Anthem_002407367
Insys_Anthem_002407434                   Insys_Anthem_002407434
Insys_Anthem_002407481                   Insys_Anthem_002407481
Insys_Anthem_002407806                   Insys_Anthem_002407806
Insys_Anthem_002408229                   Insys_Anthem_002408229
Insys_Anthem_002408284                   Insys_Anthem_002408284
Insys_Anthem_002408310                   Insys_Anthem_002408310
Insys_Anthem_002409074                   Insys_Anthem_002409074
Insys_Anthem_002409076                   Insys_Anthem_002409076
Insys_Anthem_002409079                   Insys_Anthem_002409079
Insys_Anthem_002409081                   Insys_Anthem_002409081
Insys_Anthem_002409084                   Insys_Anthem_002409084
Insys_Anthem_002409092                   Insys_Anthem_002409092
Insys_Anthem_002409096                   Insys_Anthem_002409096
Insys_Anthem_002409098                   Insys_Anthem_002409098
Insys_Anthem_002409100                   Insys_Anthem_002409100
Insys_Anthem_002409102                   Insys_Anthem_002409102
Insys_Anthem_002409108                   Insys_Anthem_002409108
Insys_Anthem_002409109                   Insys_Anthem_002409109

                                                    2358
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2360 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002409110                   Insys_Anthem_002409110
Insys_Anthem_002409111                   Insys_Anthem_002409111
Insys_Anthem_002409131                   Insys_Anthem_002409131
Insys_Anthem_002409136                   Insys_Anthem_002409136
Insys_Anthem_002409138                   Insys_Anthem_002409138
Insys_Anthem_002409140                   Insys_Anthem_002409140
Insys_Anthem_002409142                   Insys_Anthem_002409142
Insys_Anthem_002409145                   Insys_Anthem_002409145
Insys_Anthem_002409151                   Insys_Anthem_002409151
Insys_Anthem_002409153                   Insys_Anthem_002409153
Insys_Anthem_002409155                   Insys_Anthem_002409155
Insys_Anthem_002409157                   Insys_Anthem_002409157
Insys_Anthem_002409163                   Insys_Anthem_002409163
Insys_Anthem_002409165                   Insys_Anthem_002409165
Insys_Anthem_002409167                   Insys_Anthem_002409167
Insys_Anthem_002409173                   Insys_Anthem_002409173
Insys_Anthem_002409176                   Insys_Anthem_002409176
Insys_Anthem_002409178                   Insys_Anthem_002409178
Insys_Anthem_002409190                   Insys_Anthem_002409190
Insys_Anthem_002409195                   Insys_Anthem_002409195
Insys_Anthem_002409198                   Insys_Anthem_002409198
Insys_Anthem_002409202                   Insys_Anthem_002409202
Insys_Anthem_002409204                   Insys_Anthem_002409204
Insys_Anthem_002409206                   Insys_Anthem_002409206
Insys_Anthem_002409208                   Insys_Anthem_002409208
Insys_Anthem_002409210                   Insys_Anthem_002409210
Insys_Anthem_002409212                   Insys_Anthem_002409212
Insys_Anthem_002409214                   Insys_Anthem_002409214
Insys_Anthem_002409218                   Insys_Anthem_002409218
Insys_Anthem_002409227                   Insys_Anthem_002409227
Insys_Anthem_002409229                   Insys_Anthem_002409229
Insys_Anthem_002409237                   Insys_Anthem_002409237
Insys_Anthem_002409239                   Insys_Anthem_002409239
Insys_Anthem_002409247                   Insys_Anthem_002409247
Insys_Anthem_002409249                   Insys_Anthem_002409249
Insys_Anthem_002409253                   Insys_Anthem_002409253
Insys_Anthem_002409256                   Insys_Anthem_002409256
Insys_Anthem_002409258                   Insys_Anthem_002409258
Insys_Anthem_002409263                   Insys_Anthem_002409263
Insys_Anthem_002409268                   Insys_Anthem_002409268
Insys_Anthem_002409273                   Insys_Anthem_002409273
Insys_Anthem_002409278                   Insys_Anthem_002409278
Insys_Anthem_002409280                   Insys_Anthem_002409280
Insys_Anthem_002409282                   Insys_Anthem_002409282
Insys_Anthem_002409284                   Insys_Anthem_002409284
Insys_Anthem_002409286                   Insys_Anthem_002409286
Insys_Anthem_002409298                   Insys_Anthem_002409298

                                                    2359
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2361 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002409312                   Insys_Anthem_002409312
Insys_Anthem_002409315                   Insys_Anthem_002409315
Insys_Anthem_002409653                   Insys_Anthem_002409653
Insys_Anthem_002410519                   Insys_Anthem_002410519
Insys_Anthem_002411369                   Insys_Anthem_002411369
Insys_Anthem_002412012                   Insys_Anthem_002412012
Insys_Anthem_002412015                   Insys_Anthem_002412015
Insys_Anthem_002412022                   Insys_Anthem_002412022
Insys_Anthem_002412035                   Insys_Anthem_002412035
Insys_Anthem_002412048                   Insys_Anthem_002412048
Insys_Anthem_002412053                   Insys_Anthem_002412053
Insys_Anthem_002412055                   Insys_Anthem_002412055
Insys_Anthem_002412070                   Insys_Anthem_002412070
Insys_Anthem_002412085                   Insys_Anthem_002412085
Insys_Anthem_002412087                   Insys_Anthem_002412087
Insys_Anthem_002412090                   Insys_Anthem_002412090
Insys_Anthem_002412099                   Insys_Anthem_002412099
Insys_Anthem_002412111                   Insys_Anthem_002412111
Insys_Anthem_002412113                   Insys_Anthem_002412113
Insys_Anthem_002412115                   Insys_Anthem_002412115
Insys_Anthem_002412167                   Insys_Anthem_002412167
Insys_Anthem_002412169                   Insys_Anthem_002412169
Insys_Anthem_002412231                   Insys_Anthem_002412231
Insys_Anthem_002412234                   Insys_Anthem_002412234
Insys_Anthem_002412260                   Insys_Anthem_002412260
Insys_Anthem_002412267                   Insys_Anthem_002412267
Insys_Anthem_002412274                   Insys_Anthem_002412274
Insys_Anthem_002412293                   Insys_Anthem_002412293
Insys_Anthem_002412303                   Insys_Anthem_002412303
Insys_Anthem_002412313                   Insys_Anthem_002412313
Insys_Anthem_002412315                   Insys_Anthem_002412315
Insys_Anthem_002412319                   Insys_Anthem_002412319
Insys_Anthem_002412330                   Insys_Anthem_002412330
Insys_Anthem_002412348                   Insys_Anthem_002412348
Insys_Anthem_002412357                   Insys_Anthem_002412357
Insys_Anthem_002412359                   Insys_Anthem_002412359
Insys_Anthem_002412383                   Insys_Anthem_002412383
Insys_Anthem_002412398                   Insys_Anthem_002412398
Insys_Anthem_002412434                   Insys_Anthem_002412434
Insys_Anthem_002412440                   Insys_Anthem_002412440
Insys_Anthem_002412444                   Insys_Anthem_002412444
Insys_Anthem_002412449                   Insys_Anthem_002412449
Insys_Anthem_002412457                   Insys_Anthem_002412457
Insys_Anthem_002412460                   Insys_Anthem_002412460
Insys_Anthem_002412463                   Insys_Anthem_002412463
Insys_Anthem_002412476                   Insys_Anthem_002412476
Insys_Anthem_002412483                   Insys_Anthem_002412483

                                                    2360
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2362 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002412489                   Insys_Anthem_002412489
Insys_Anthem_002412507                   Insys_Anthem_002412507
Insys_Anthem_002412509                   Insys_Anthem_002412509
Insys_Anthem_002412514                   Insys_Anthem_002412514
Insys_Anthem_002412520                   Insys_Anthem_002412520
Insys_Anthem_002412532                   Insys_Anthem_002412532
Insys_Anthem_002412539                   Insys_Anthem_002412539
Insys_Anthem_002412554                   Insys_Anthem_002412554
Insys_Anthem_002412556                   Insys_Anthem_002412556
Insys_Anthem_002412562                   Insys_Anthem_002412562
Insys_Anthem_002412566                   Insys_Anthem_002412566
Insys_Anthem_002412570                   Insys_Anthem_002412570
Insys_Anthem_002412575                   Insys_Anthem_002412575
Insys_Anthem_002412581                   Insys_Anthem_002412581
Insys_Anthem_002412585                   Insys_Anthem_002412585
Insys_Anthem_002412594                   Insys_Anthem_002412594
Insys_Anthem_002412596                   Insys_Anthem_002412596
Insys_Anthem_002412599                   Insys_Anthem_002412599
Insys_Anthem_002412622                   Insys_Anthem_002412622
Insys_Anthem_002412646                   Insys_Anthem_002412646
Insys_Anthem_002412675                   Insys_Anthem_002412675
Insys_Anthem_002412706                   Insys_Anthem_002412706
Insys_Anthem_002412710                   Insys_Anthem_002412710
Insys_Anthem_002412712                   Insys_Anthem_002412712
Insys_Anthem_002412715                   Insys_Anthem_002412715
Insys_Anthem_002412721                   Insys_Anthem_002412721
Insys_Anthem_002412731                   Insys_Anthem_002412731
Insys_Anthem_002412750                   Insys_Anthem_002412750
Insys_Anthem_002412769                   Insys_Anthem_002412769
Insys_Anthem_002412791                   Insys_Anthem_002412791
Insys_Anthem_002412793                   Insys_Anthem_002412793
Insys_Anthem_002412810                   Insys_Anthem_002412810
Insys_Anthem_002412818                   Insys_Anthem_002412818
Insys_Anthem_002412824                   Insys_Anthem_002412824
Insys_Anthem_002412858                   Insys_Anthem_002412858
Insys_Anthem_002412869                   Insys_Anthem_002412869
Insys_Anthem_002412880                   Insys_Anthem_002412880
Insys_Anthem_002412884                   Insys_Anthem_002412884
Insys_Anthem_002412888                   Insys_Anthem_002412888
Insys_Anthem_002412899                   Insys_Anthem_002412899
Insys_Anthem_002412901                   Insys_Anthem_002412901
Insys_Anthem_002412906                   Insys_Anthem_002412906
Insys_Anthem_002412918                   Insys_Anthem_002412918
Insys_Anthem_002412923                   Insys_Anthem_002412923
Insys_Anthem_002412939                   Insys_Anthem_002412939
Insys_Anthem_002412943                   Insys_Anthem_002412943
Insys_Anthem_002412947                   Insys_Anthem_002412947

                                                    2361
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2363 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002412951                   Insys_Anthem_002412951
Insys_Anthem_002412959                   Insys_Anthem_002412959
Insys_Anthem_002412965                   Insys_Anthem_002412965
Insys_Anthem_002412973                   Insys_Anthem_002412973
Insys_Anthem_002412990                   Insys_Anthem_002412990
Insys_Anthem_002412994                   Insys_Anthem_002412994
Insys_Anthem_002413005                   Insys_Anthem_002413005
Insys_Anthem_002413008                   Insys_Anthem_002413008
Insys_Anthem_002413018                   Insys_Anthem_002413018
Insys_Anthem_002413038                   Insys_Anthem_002413038
Insys_Anthem_002413042                   Insys_Anthem_002413042
Insys_Anthem_002413050                   Insys_Anthem_002413050
Insys_Anthem_002413054                   Insys_Anthem_002413054
Insys_Anthem_002413063                   Insys_Anthem_002413063
Insys_Anthem_002413068                   Insys_Anthem_002413068
Insys_Anthem_002413070                   Insys_Anthem_002413070
Insys_Anthem_002413078                   Insys_Anthem_002413078
Insys_Anthem_002413080                   Insys_Anthem_002413080
Insys_Anthem_002413083                   Insys_Anthem_002413083
Insys_Anthem_002413098                   Insys_Anthem_002413098
Insys_Anthem_002413105                   Insys_Anthem_002413105
Insys_Anthem_002413111                   Insys_Anthem_002413111
Insys_Anthem_002413115                   Insys_Anthem_002413115
Insys_Anthem_002413128                   Insys_Anthem_002413128
Insys_Anthem_002413130                   Insys_Anthem_002413130
Insys_Anthem_002413132                   Insys_Anthem_002413132
Insys_Anthem_002413185                   Insys_Anthem_002413185
Insys_Anthem_002413190                   Insys_Anthem_002413190
Insys_Anthem_002413195                   Insys_Anthem_002413195
Insys_Anthem_002413220                   Insys_Anthem_002413220
Insys_Anthem_002413236                   Insys_Anthem_002413236
Insys_Anthem_002413239                   Insys_Anthem_002413239
Insys_Anthem_002413244                   Insys_Anthem_002413244
Insys_Anthem_002413249                   Insys_Anthem_002413249
Insys_Anthem_002413253                   Insys_Anthem_002413253
Insys_Anthem_002413262                   Insys_Anthem_002413262
Insys_Anthem_002413271                   Insys_Anthem_002413271
Insys_Anthem_002413279                   Insys_Anthem_002413279
Insys_Anthem_002413294                   Insys_Anthem_002413294
Insys_Anthem_002413301                   Insys_Anthem_002413301
Insys_Anthem_002413322                   Insys_Anthem_002413322
Insys_Anthem_002413329                   Insys_Anthem_002413329
Insys_Anthem_002413406                   Insys_Anthem_002413406
Insys_Anthem_002413414                   Insys_Anthem_002413414
Insys_Anthem_002413417                   Insys_Anthem_002413417
Insys_Anthem_002413453                   Insys_Anthem_002413453
Insys_Anthem_002413487                   Insys_Anthem_002413487

                                                    2362
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2364 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002413494                   Insys_Anthem_002413494
Insys_Anthem_002413503                   Insys_Anthem_002413503
Insys_Anthem_002413505                   Insys_Anthem_002413505
Insys_Anthem_002413517                   Insys_Anthem_002413517
Insys_Anthem_002413524                   Insys_Anthem_002413524
Insys_Anthem_002413526                   Insys_Anthem_002413526
Insys_Anthem_002413529                   Insys_Anthem_002413529
Insys_Anthem_002413546                   Insys_Anthem_002413546
Insys_Anthem_002413552                   Insys_Anthem_002413552
Insys_Anthem_002413555                   Insys_Anthem_002413555
Insys_Anthem_002413557                   Insys_Anthem_002413557
Insys_Anthem_002413563                   Insys_Anthem_002413563
Insys_Anthem_002413566                   Insys_Anthem_002413566
Insys_Anthem_002413590                   Insys_Anthem_002413590
Insys_Anthem_002413601                   Insys_Anthem_002413601
Insys_Anthem_002413603                   Insys_Anthem_002413603
Insys_Anthem_002413614                   Insys_Anthem_002413614
Insys_Anthem_002413623                   Insys_Anthem_002413623
Insys_Anthem_002413627                   Insys_Anthem_002413627
Insys_Anthem_002413629                   Insys_Anthem_002413629
Insys_Anthem_002413654                   Insys_Anthem_002413654
Insys_Anthem_002413656                   Insys_Anthem_002413656
Insys_Anthem_002413667                   Insys_Anthem_002413667
Insys_Anthem_002413693                   Insys_Anthem_002413693
Insys_Anthem_002413698                   Insys_Anthem_002413698
Insys_Anthem_002413721                   Insys_Anthem_002413721
Insys_Anthem_002413724                   Insys_Anthem_002413724
Insys_Anthem_002413728                   Insys_Anthem_002413728
Insys_Anthem_002413734                   Insys_Anthem_002413734
Insys_Anthem_002413736                   Insys_Anthem_002413736
Insys_Anthem_002413749                   Insys_Anthem_002413749
Insys_Anthem_002413751                   Insys_Anthem_002413751
Insys_Anthem_002413753                   Insys_Anthem_002413753
Insys_Anthem_002413756                   Insys_Anthem_002413756
Insys_Anthem_002413765                   Insys_Anthem_002413765
Insys_Anthem_002413774                   Insys_Anthem_002413774
Insys_Anthem_002413777                   Insys_Anthem_002413777
Insys_Anthem_002413802                   Insys_Anthem_002413802
Insys_Anthem_002413833                   Insys_Anthem_002413833
Insys_Anthem_002413836                   Insys_Anthem_002413836
Insys_Anthem_002413847                   Insys_Anthem_002413847
Insys_Anthem_002413857                   Insys_Anthem_002413857
Insys_Anthem_002413881                   Insys_Anthem_002413881
Insys_Anthem_002413889                   Insys_Anthem_002413889
Insys_Anthem_002413938                   Insys_Anthem_002413938
Insys_Anthem_002413949                   Insys_Anthem_002413949
Insys_Anthem_002413958                   Insys_Anthem_002413958

                                                    2363
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2365 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002413960                   Insys_Anthem_002413960
Insys_Anthem_002413973                   Insys_Anthem_002413973
Insys_Anthem_002413975                   Insys_Anthem_002413975
Insys_Anthem_002413976                   Insys_Anthem_002413976
Insys_Anthem_002414014                   Insys_Anthem_002414014
Insys_Anthem_002414019                   Insys_Anthem_002414019
Insys_Anthem_002414021                   Insys_Anthem_002414021
Insys_Anthem_002414026                   Insys_Anthem_002414026
Insys_Anthem_002414037                   Insys_Anthem_002414037
Insys_Anthem_002414039                   Insys_Anthem_002414039
Insys_Anthem_002414048                   Insys_Anthem_002414048
Insys_Anthem_002414050                   Insys_Anthem_002414050
Insys_Anthem_002414061                   Insys_Anthem_002414061
Insys_Anthem_002414071                   Insys_Anthem_002414071
Insys_Anthem_002414089                   Insys_Anthem_002414089
Insys_Anthem_002414098                   Insys_Anthem_002414098
Insys_Anthem_002414106                   Insys_Anthem_002414106
Insys_Anthem_002414111                   Insys_Anthem_002414111
Insys_Anthem_002414114                   Insys_Anthem_002414114
Insys_Anthem_002414147                   Insys_Anthem_002414147
Insys_Anthem_002414152                   Insys_Anthem_002414152
Insys_Anthem_002414155                   Insys_Anthem_002414155
Insys_Anthem_002414164                   Insys_Anthem_002414164
Insys_Anthem_002414168                   Insys_Anthem_002414168
Insys_Anthem_002414191                   Insys_Anthem_002414191
Insys_Anthem_002414196                   Insys_Anthem_002414196
Insys_Anthem_002414203                   Insys_Anthem_002414203
Insys_Anthem_002414205                   Insys_Anthem_002414205
Insys_Anthem_002414216                   Insys_Anthem_002414216
Insys_Anthem_002414219                   Insys_Anthem_002414219
Insys_Anthem_002414225                   Insys_Anthem_002414225
Insys_Anthem_002414231                   Insys_Anthem_002414231
Insys_Anthem_002414235                   Insys_Anthem_002414235
Insys_Anthem_002414237                   Insys_Anthem_002414237
Insys_Anthem_002414240                   Insys_Anthem_002414240
Insys_Anthem_002414256                   Insys_Anthem_002414256
Insys_Anthem_002414268                   Insys_Anthem_002414268
Insys_Anthem_002414270                   Insys_Anthem_002414270
Insys_Anthem_002414272                   Insys_Anthem_002414272
Insys_Anthem_002414284                   Insys_Anthem_002414284
Insys_Anthem_002414294                   Insys_Anthem_002414294
Insys_Anthem_002414307                   Insys_Anthem_002414307
Insys_Anthem_002414318                   Insys_Anthem_002414318
Insys_Anthem_002414329                   Insys_Anthem_002414329
Insys_Anthem_002414337                   Insys_Anthem_002414337
Insys_Anthem_002414340                   Insys_Anthem_002414340
Insys_Anthem_002414342                   Insys_Anthem_002414342

                                                    2364
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2366 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002414348                   Insys_Anthem_002414348
Insys_Anthem_002414353                   Insys_Anthem_002414353
Insys_Anthem_002414393                   Insys_Anthem_002414393
Insys_Anthem_002414396                   Insys_Anthem_002414396
Insys_Anthem_002414401                   Insys_Anthem_002414401
Insys_Anthem_002414412                   Insys_Anthem_002414412
Insys_Anthem_002414432                   Insys_Anthem_002414432
Insys_Anthem_002414451                   Insys_Anthem_002414451
Insys_Anthem_002414455                   Insys_Anthem_002414455
Insys_Anthem_002414461                   Insys_Anthem_002414461
Insys_Anthem_002414466                   Insys_Anthem_002414466
Insys_Anthem_002414469                   Insys_Anthem_002414469
Insys_Anthem_002414484                   Insys_Anthem_002414484
Insys_Anthem_002414494                   Insys_Anthem_002414494
Insys_Anthem_002414504                   Insys_Anthem_002414504
Insys_Anthem_002414515                   Insys_Anthem_002414515
Insys_Anthem_002414543                   Insys_Anthem_002414543
Insys_Anthem_002414552                   Insys_Anthem_002414552
Insys_Anthem_002414564                   Insys_Anthem_002414564
Insys_Anthem_002414592                   Insys_Anthem_002414592
Insys_Anthem_002414594                   Insys_Anthem_002414594
Insys_Anthem_002414600                   Insys_Anthem_002414600
Insys_Anthem_002414604                   Insys_Anthem_002414604
Insys_Anthem_002414630                   Insys_Anthem_002414630
Insys_Anthem_002414635                   Insys_Anthem_002414635
Insys_Anthem_002414645                   Insys_Anthem_002414645
Insys_Anthem_002414650                   Insys_Anthem_002414650
Insys_Anthem_002414666                   Insys_Anthem_002414666
Insys_Anthem_002414670                   Insys_Anthem_002414670
Insys_Anthem_002414676                   Insys_Anthem_002414676
Insys_Anthem_002414691                   Insys_Anthem_002414691
Insys_Anthem_002414698                   Insys_Anthem_002414698
Insys_Anthem_002414715                   Insys_Anthem_002414715
Insys_Anthem_002414726                   Insys_Anthem_002414726
Insys_Anthem_002414731                   Insys_Anthem_002414731
Insys_Anthem_002414733                   Insys_Anthem_002414733
Insys_Anthem_002414739                   Insys_Anthem_002414739
Insys_Anthem_002414746                   Insys_Anthem_002414746
Insys_Anthem_002414752                   Insys_Anthem_002414752
Insys_Anthem_002414755                   Insys_Anthem_002414755
Insys_Anthem_002414766                   Insys_Anthem_002414766
Insys_Anthem_002414775                   Insys_Anthem_002414775
Insys_Anthem_002414788                   Insys_Anthem_002414788
Insys_Anthem_002414798                   Insys_Anthem_002414798
Insys_Anthem_002414803                   Insys_Anthem_002414803
Insys_Anthem_002414809                   Insys_Anthem_002414809
Insys_Anthem_002414811                   Insys_Anthem_002414811

                                                    2365
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2367 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002414825                   Insys_Anthem_002414825
Insys_Anthem_002414829                   Insys_Anthem_002414829
Insys_Anthem_002414852                   Insys_Anthem_002414852
Insys_Anthem_002414856                   Insys_Anthem_002414856
Insys_Anthem_002414865                   Insys_Anthem_002414865
Insys_Anthem_002414874                   Insys_Anthem_002414874
Insys_Anthem_002414876                   Insys_Anthem_002414876
Insys_Anthem_002414881                   Insys_Anthem_002414881
Insys_Anthem_002414892                   Insys_Anthem_002414892
Insys_Anthem_002414898                   Insys_Anthem_002414898
Insys_Anthem_002414901                   Insys_Anthem_002414901
Insys_Anthem_002414904                   Insys_Anthem_002414904
Insys_Anthem_002414910                   Insys_Anthem_002414910
Insys_Anthem_002414913                   Insys_Anthem_002414913
Insys_Anthem_002414928                   Insys_Anthem_002414928
Insys_Anthem_002414931                   Insys_Anthem_002414931
Insys_Anthem_002414938                   Insys_Anthem_002414938
Insys_Anthem_002414956                   Insys_Anthem_002414956
Insys_Anthem_002414977                   Insys_Anthem_002414977
Insys_Anthem_002414995                   Insys_Anthem_002414995
Insys_Anthem_002415008                   Insys_Anthem_002415008
Insys_Anthem_002415019                   Insys_Anthem_002415019
Insys_Anthem_002415030                   Insys_Anthem_002415030
Insys_Anthem_002415043                   Insys_Anthem_002415043
Insys_Anthem_002415057                   Insys_Anthem_002415057
Insys_Anthem_002415060                   Insys_Anthem_002415060
Insys_Anthem_002415062                   Insys_Anthem_002415062
Insys_Anthem_002415068                   Insys_Anthem_002415068
Insys_Anthem_002415071                   Insys_Anthem_002415071
Insys_Anthem_002415080                   Insys_Anthem_002415080
Insys_Anthem_002415094                   Insys_Anthem_002415094
Insys_Anthem_002415104                   Insys_Anthem_002415104
Insys_Anthem_002415109                   Insys_Anthem_002415109
Insys_Anthem_002415114                   Insys_Anthem_002415114
Insys_Anthem_002415130                   Insys_Anthem_002415130
Insys_Anthem_002415136                   Insys_Anthem_002415136
Insys_Anthem_002415143                   Insys_Anthem_002415143
Insys_Anthem_002415148                   Insys_Anthem_002415148
Insys_Anthem_002415152                   Insys_Anthem_002415152
Insys_Anthem_002415161                   Insys_Anthem_002415161
Insys_Anthem_002415165                   Insys_Anthem_002415165
Insys_Anthem_002415172                   Insys_Anthem_002415172
Insys_Anthem_002415174                   Insys_Anthem_002415174
Insys_Anthem_002415188                   Insys_Anthem_002415188
Insys_Anthem_002415208                   Insys_Anthem_002415208
Insys_Anthem_002415212                   Insys_Anthem_002415212
Insys_Anthem_002415220                   Insys_Anthem_002415220

                                                    2366
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2368 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002415239                   Insys_Anthem_002415239
Insys_Anthem_002415246                   Insys_Anthem_002415246
Insys_Anthem_002415250                   Insys_Anthem_002415250
Insys_Anthem_002415253                   Insys_Anthem_002415253
Insys_Anthem_002415257                   Insys_Anthem_002415257
Insys_Anthem_002415274                   Insys_Anthem_002415274
Insys_Anthem_002415279                   Insys_Anthem_002415279
Insys_Anthem_002415286                   Insys_Anthem_002415286
Insys_Anthem_002415293                   Insys_Anthem_002415293
Insys_Anthem_002415303                   Insys_Anthem_002415303
Insys_Anthem_002415309                   Insys_Anthem_002415309
Insys_Anthem_002415325                   Insys_Anthem_002415325
Insys_Anthem_002415344                   Insys_Anthem_002415344
Insys_Anthem_002415348                   Insys_Anthem_002415348
Insys_Anthem_002415381                   Insys_Anthem_002415381
Insys_Anthem_002415386                   Insys_Anthem_002415386
Insys_Anthem_002415395                   Insys_Anthem_002415395
Insys_Anthem_002415413                   Insys_Anthem_002415413
Insys_Anthem_002415416                   Insys_Anthem_002415416
Insys_Anthem_002415438                   Insys_Anthem_002415438
Insys_Anthem_002415442                   Insys_Anthem_002415442
Insys_Anthem_002415444                   Insys_Anthem_002415444
Insys_Anthem_002415451                   Insys_Anthem_002415451
Insys_Anthem_002415454                   Insys_Anthem_002415454
Insys_Anthem_002415460                   Insys_Anthem_002415460
Insys_Anthem_002415473                   Insys_Anthem_002415473
Insys_Anthem_002415483                   Insys_Anthem_002415483
Insys_Anthem_002415524                   Insys_Anthem_002415524
Insys_Anthem_002415526                   Insys_Anthem_002415526
Insys_Anthem_002415529                   Insys_Anthem_002415529
Insys_Anthem_002415549                   Insys_Anthem_002415549
Insys_Anthem_002415558                   Insys_Anthem_002415558
Insys_Anthem_002415561                   Insys_Anthem_002415561
Insys_Anthem_002415564                   Insys_Anthem_002415564
Insys_Anthem_002415591                   Insys_Anthem_002415591
Insys_Anthem_002415593                   Insys_Anthem_002415593
Insys_Anthem_002415599                   Insys_Anthem_002415599
Insys_Anthem_002415605                   Insys_Anthem_002415605
Insys_Anthem_002415618                   Insys_Anthem_002415618
Insys_Anthem_002415623                   Insys_Anthem_002415623
Insys_Anthem_002415633                   Insys_Anthem_002415633
Insys_Anthem_002415641                   Insys_Anthem_002415641
Insys_Anthem_002415646                   Insys_Anthem_002415646
Insys_Anthem_002415656                   Insys_Anthem_002415656
Insys_Anthem_002415667                   Insys_Anthem_002415667
Insys_Anthem_002415670                   Insys_Anthem_002415670
Insys_Anthem_002415673                   Insys_Anthem_002415673

                                                    2367
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2369 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002415677                   Insys_Anthem_002415677
Insys_Anthem_002415679                   Insys_Anthem_002415679
Insys_Anthem_002415690                   Insys_Anthem_002415690
Insys_Anthem_002415699                   Insys_Anthem_002415699
Insys_Anthem_002415704                   Insys_Anthem_002415704
Insys_Anthem_002415718                   Insys_Anthem_002415718
Insys_Anthem_002415720                   Insys_Anthem_002415720
Insys_Anthem_002415728                   Insys_Anthem_002415728
Insys_Anthem_002415764                   Insys_Anthem_002415764
Insys_Anthem_002415770                   Insys_Anthem_002415770
Insys_Anthem_002415784                   Insys_Anthem_002415784
Insys_Anthem_002415789                   Insys_Anthem_002415789
Insys_Anthem_002415796                   Insys_Anthem_002415796
Insys_Anthem_002415818                   Insys_Anthem_002415818
Insys_Anthem_002415826                   Insys_Anthem_002415826
Insys_Anthem_002415831                   Insys_Anthem_002415831
Insys_Anthem_002415835                   Insys_Anthem_002415835
Insys_Anthem_002415845                   Insys_Anthem_002415845
Insys_Anthem_002415863                   Insys_Anthem_002415863
Insys_Anthem_002415872                   Insys_Anthem_002415872
Insys_Anthem_002415884                   Insys_Anthem_002415884
Insys_Anthem_002415894                   Insys_Anthem_002415894
Insys_Anthem_002415903                   Insys_Anthem_002415903
Insys_Anthem_002415912                   Insys_Anthem_002415912
Insys_Anthem_002415914                   Insys_Anthem_002415914
Insys_Anthem_002415938                   Insys_Anthem_002415938
Insys_Anthem_002415956                   Insys_Anthem_002415956
Insys_Anthem_002415965                   Insys_Anthem_002415965
Insys_Anthem_002415982                   Insys_Anthem_002415982
Insys_Anthem_002416008                   Insys_Anthem_002416008
Insys_Anthem_002416026                   Insys_Anthem_002416026
Insys_Anthem_002416035                   Insys_Anthem_002416035
Insys_Anthem_002416040                   Insys_Anthem_002416040
Insys_Anthem_002416047                   Insys_Anthem_002416047
Insys_Anthem_002416064                   Insys_Anthem_002416064
Insys_Anthem_002416072                   Insys_Anthem_002416072
Insys_Anthem_002416077                   Insys_Anthem_002416077
Insys_Anthem_002416102                   Insys_Anthem_002416102
Insys_Anthem_002416120                   Insys_Anthem_002416120
Insys_Anthem_002416126                   Insys_Anthem_002416126
Insys_Anthem_002416147                   Insys_Anthem_002416147
Insys_Anthem_002416156                   Insys_Anthem_002416156
Insys_Anthem_002416164                   Insys_Anthem_002416164
Insys_Anthem_002416182                   Insys_Anthem_002416182
Insys_Anthem_002416184                   Insys_Anthem_002416184
Insys_Anthem_002416191                   Insys_Anthem_002416191
Insys_Anthem_002416214                   Insys_Anthem_002416214

                                                    2368
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2370 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002416221                   Insys_Anthem_002416221
Insys_Anthem_002416224                   Insys_Anthem_002416224
Insys_Anthem_002416226                   Insys_Anthem_002416226
Insys_Anthem_002416231                   Insys_Anthem_002416231
Insys_Anthem_002416246                   Insys_Anthem_002416246
Insys_Anthem_002416249                   Insys_Anthem_002416249
Insys_Anthem_002416256                   Insys_Anthem_002416256
Insys_Anthem_002416266                   Insys_Anthem_002416266
Insys_Anthem_002416269                   Insys_Anthem_002416269
Insys_Anthem_002416271                   Insys_Anthem_002416271
Insys_Anthem_002416327                   Insys_Anthem_002416327
Insys_Anthem_002416335                   Insys_Anthem_002416335
Insys_Anthem_002416347                   Insys_Anthem_002416347
Insys_Anthem_002416354                   Insys_Anthem_002416354
Insys_Anthem_002416361                   Insys_Anthem_002416361
Insys_Anthem_002416370                   Insys_Anthem_002416370
Insys_Anthem_002416378                   Insys_Anthem_002416378
Insys_Anthem_002416392                   Insys_Anthem_002416392
Insys_Anthem_002416394                   Insys_Anthem_002416394
Insys_Anthem_002416397                   Insys_Anthem_002416397
Insys_Anthem_002416403                   Insys_Anthem_002416403
Insys_Anthem_002416405                   Insys_Anthem_002416405
Insys_Anthem_002416412                   Insys_Anthem_002416412
Insys_Anthem_002416426                   Insys_Anthem_002416426
Insys_Anthem_002416430                   Insys_Anthem_002416430
Insys_Anthem_002416449                   Insys_Anthem_002416449
Insys_Anthem_002416453                   Insys_Anthem_002416453
Insys_Anthem_002416466                   Insys_Anthem_002416466
Insys_Anthem_002416473                   Insys_Anthem_002416473
Insys_Anthem_002416482                   Insys_Anthem_002416482
Insys_Anthem_002416488                   Insys_Anthem_002416488
Insys_Anthem_002416500                   Insys_Anthem_002416500
Insys_Anthem_002416503                   Insys_Anthem_002416503
Insys_Anthem_002416507                   Insys_Anthem_002416507
Insys_Anthem_002416512                   Insys_Anthem_002416512
Insys_Anthem_002416523                   Insys_Anthem_002416523
Insys_Anthem_002416527                   Insys_Anthem_002416527
Insys_Anthem_002416543                   Insys_Anthem_002416543
Insys_Anthem_002416549                   Insys_Anthem_002416549
Insys_Anthem_002416554                   Insys_Anthem_002416554
Insys_Anthem_002416560                   Insys_Anthem_002416560
Insys_Anthem_002416563                   Insys_Anthem_002416563
Insys_Anthem_002416573                   Insys_Anthem_002416573
Insys_Anthem_002416586                   Insys_Anthem_002416586
Insys_Anthem_002416590                   Insys_Anthem_002416590
Insys_Anthem_002416597                   Insys_Anthem_002416597
Insys_Anthem_002416636                   Insys_Anthem_002416636

                                                    2369
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2371 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002416643                   Insys_Anthem_002416643
Insys_Anthem_002416645                   Insys_Anthem_002416645
Insys_Anthem_002416651                   Insys_Anthem_002416651
Insys_Anthem_002416654                   Insys_Anthem_002416654
Insys_Anthem_002416683                   Insys_Anthem_002416683
Insys_Anthem_002416685                   Insys_Anthem_002416685
Insys_Anthem_002416713                   Insys_Anthem_002416713
Insys_Anthem_002416725                   Insys_Anthem_002416725
Insys_Anthem_002416731                   Insys_Anthem_002416731
Insys_Anthem_002416736                   Insys_Anthem_002416736
Insys_Anthem_002416752                   Insys_Anthem_002416752
Insys_Anthem_002416758                   Insys_Anthem_002416758
Insys_Anthem_002416771                   Insys_Anthem_002416771
Insys_Anthem_002416776                   Insys_Anthem_002416776
Insys_Anthem_002416778                   Insys_Anthem_002416778
Insys_Anthem_002416790                   Insys_Anthem_002416790
Insys_Anthem_002416833                   Insys_Anthem_002416833
Insys_Anthem_002416835                   Insys_Anthem_002416835
Insys_Anthem_002416841                   Insys_Anthem_002416841
Insys_Anthem_002416861                   Insys_Anthem_002416861
Insys_Anthem_002416864                   Insys_Anthem_002416864
Insys_Anthem_002416878                   Insys_Anthem_002416878
Insys_Anthem_002416895                   Insys_Anthem_002416895
Insys_Anthem_002416899                   Insys_Anthem_002416899
Insys_Anthem_002416903                   Insys_Anthem_002416903
Insys_Anthem_002416909                   Insys_Anthem_002416909
Insys_Anthem_002416912                   Insys_Anthem_002416912
Insys_Anthem_002416915                   Insys_Anthem_002416915
Insys_Anthem_002416918                   Insys_Anthem_002416918
Insys_Anthem_002416944                   Insys_Anthem_002416944
Insys_Anthem_002416958                   Insys_Anthem_002416958
Insys_Anthem_002416960                   Insys_Anthem_002416960
Insys_Anthem_002416964                   Insys_Anthem_002416964
Insys_Anthem_002416967                   Insys_Anthem_002416967
Insys_Anthem_002416974                   Insys_Anthem_002416974
Insys_Anthem_002416986                   Insys_Anthem_002416986
Insys_Anthem_002416990                   Insys_Anthem_002416990
Insys_Anthem_002417005                   Insys_Anthem_002417005
Insys_Anthem_002417014                   Insys_Anthem_002417014
Insys_Anthem_002417031                   Insys_Anthem_002417031
Insys_Anthem_002417035                   Insys_Anthem_002417035
Insys_Anthem_002417044                   Insys_Anthem_002417044
Insys_Anthem_002417046                   Insys_Anthem_002417046
Insys_Anthem_002417052                   Insys_Anthem_002417052
Insys_Anthem_002417054                   Insys_Anthem_002417054
Insys_Anthem_002417057                   Insys_Anthem_002417057
Insys_Anthem_002417063                   Insys_Anthem_002417063

                                                    2370
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2372 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002417066                   Insys_Anthem_002417066
Insys_Anthem_002417075                   Insys_Anthem_002417075
Insys_Anthem_002417097                   Insys_Anthem_002417097
Insys_Anthem_002417117                   Insys_Anthem_002417117
Insys_Anthem_002417120                   Insys_Anthem_002417120
Insys_Anthem_002417126                   Insys_Anthem_002417126
Insys_Anthem_002417145                   Insys_Anthem_002417145
Insys_Anthem_002417163                   Insys_Anthem_002417163
Insys_Anthem_002417174                   Insys_Anthem_002417174
Insys_Anthem_002417182                   Insys_Anthem_002417182
Insys_Anthem_002417199                   Insys_Anthem_002417199
Insys_Anthem_002417208                   Insys_Anthem_002417208
Insys_Anthem_002417210                   Insys_Anthem_002417210
Insys_Anthem_002417214                   Insys_Anthem_002417214
Insys_Anthem_002417217                   Insys_Anthem_002417217
Insys_Anthem_002417224                   Insys_Anthem_002417224
Insys_Anthem_002417230                   Insys_Anthem_002417230
Insys_Anthem_002417238                   Insys_Anthem_002417238
Insys_Anthem_002417241                   Insys_Anthem_002417241
Insys_Anthem_002417248                   Insys_Anthem_002417248
Insys_Anthem_002417260                   Insys_Anthem_002417260
Insys_Anthem_002417262                   Insys_Anthem_002417262
Insys_Anthem_002417269                   Insys_Anthem_002417269
Insys_Anthem_002417271                   Insys_Anthem_002417271
Insys_Anthem_002417278                   Insys_Anthem_002417278
Insys_Anthem_002417280                   Insys_Anthem_002417280
Insys_Anthem_002417288                   Insys_Anthem_002417288
Insys_Anthem_002417290                   Insys_Anthem_002417290
Insys_Anthem_002417293                   Insys_Anthem_002417293
Insys_Anthem_002417312                   Insys_Anthem_002417312
Insys_Anthem_002417319                   Insys_Anthem_002417319
Insys_Anthem_002417337                   Insys_Anthem_002417337
Insys_Anthem_002417355                   Insys_Anthem_002417355
Insys_Anthem_002417382                   Insys_Anthem_002417382
Insys_Anthem_002417406                   Insys_Anthem_002417406
Insys_Anthem_002417488                   Insys_Anthem_002417488
Insys_Anthem_002417505                   Insys_Anthem_002417505
Insys_Anthem_002417757                   Insys_Anthem_002417757
Insys_Anthem_002417829                   Insys_Anthem_002417829
Insys_Anthem_002417833                   Insys_Anthem_002417833
Insys_Anthem_002417842                   Insys_Anthem_002417842
Insys_Anthem_002417846                   Insys_Anthem_002417846
Insys_Anthem_002417847                   Insys_Anthem_002417847
Insys_Anthem_002417960                   Insys_Anthem_002417960
Insys_Anthem_002417999                   Insys_Anthem_002417999
Insys_Anthem_002418005                   Insys_Anthem_002418005
Insys_Anthem_002418028                   Insys_Anthem_002418028

                                                    2371
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2373 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002418075                   Insys_Anthem_002418075
Insys_Anthem_002418231                   Insys_Anthem_002418231
Insys_Anthem_002418358                   Insys_Anthem_002418358
Insys_Anthem_002418386                   Insys_Anthem_002418386
Insys_Anthem_002418394                   Insys_Anthem_002418394
Insys_Anthem_002418489                   Insys_Anthem_002418489
Insys_Anthem_002418581                   Insys_Anthem_002418581
Insys_Anthem_002418644                   Insys_Anthem_002418644
Insys_Anthem_002418646                   Insys_Anthem_002418646
Insys_Anthem_002418649                   Insys_Anthem_002418649
Insys_Anthem_002418652                   Insys_Anthem_002418652
Insys_Anthem_002418778                   Insys_Anthem_002418778
Insys_Anthem_002418782                   Insys_Anthem_002418782
Insys_Anthem_002418805                   Insys_Anthem_002418805
Insys_Anthem_002418806                   Insys_Anthem_002418806
Insys_Anthem_002418809                   Insys_Anthem_002418809
Insys_Anthem_002418810                   Insys_Anthem_002418810
Insys_Anthem_002418859                   Insys_Anthem_002418859
Insys_Anthem_002418860                   Insys_Anthem_002418860
Insys_Anthem_002418884                   Insys_Anthem_002418884
Insys_Anthem_002418905                   Insys_Anthem_002418905
Insys_Anthem_002419010                   Insys_Anthem_002419010
Insys_Anthem_002419019                   Insys_Anthem_002419019
Insys_Anthem_002419070                   Insys_Anthem_002419070
Insys_Anthem_002419076                   Insys_Anthem_002419076
Insys_Anthem_002419088                   Insys_Anthem_002419088
Insys_Anthem_002419180                   Insys_Anthem_002419180
Insys_Anthem_002419182                   Insys_Anthem_002419182
Insys_Anthem_002419220                   Insys_Anthem_002419220
Insys_Anthem_002419395                   Insys_Anthem_002419395
Insys_Anthem_002419396                   Insys_Anthem_002419396
Insys_Anthem_002419463                   Insys_Anthem_002419463
Insys_Anthem_002419464                   Insys_Anthem_002419464
Insys_Anthem_002419468                   Insys_Anthem_002419468
Insys_Anthem_002419488                   Insys_Anthem_002419488
Insys_Anthem_002419490                   Insys_Anthem_002419490
Insys_Anthem_002419557                   Insys_Anthem_002419557
Insys_Anthem_002419616                   Insys_Anthem_002419616
Insys_Anthem_002419822                   Insys_Anthem_002419822
Insys_Anthem_002419848                   Insys_Anthem_002419848
Insys_Anthem_002419862                   Insys_Anthem_002419862
Insys_Anthem_002419867                   Insys_Anthem_002419867
Insys_Anthem_002419883                   Insys_Anthem_002419883
Insys_Anthem_002420574                   Insys_Anthem_002420574
Insys_Anthem_002420660                   Insys_Anthem_002420660
Insys_Anthem_002420762                   Insys_Anthem_002420762
Insys_Anthem_002420776                   Insys_Anthem_002420776

                                                    2372
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2374 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002420780                   Insys_Anthem_002420780
Insys_Anthem_002420806                   Insys_Anthem_002420806
Insys_Anthem_002420813                   Insys_Anthem_002420813
Insys_Anthem_002420818                   Insys_Anthem_002420818
Insys_Anthem_002420841                   Insys_Anthem_002420841
Insys_Anthem_002420847                   Insys_Anthem_002420847
Insys_Anthem_002420867                   Insys_Anthem_002420867
Insys_Anthem_002420931                   Insys_Anthem_002420931
Insys_Anthem_002420971                   Insys_Anthem_002420971
Insys_Anthem_002420992                   Insys_Anthem_002420992
Insys_Anthem_002420999                   Insys_Anthem_002420999
Insys_Anthem_002421022                   Insys_Anthem_002421022
Insys_Anthem_002421025                   Insys_Anthem_002421025
Insys_Anthem_002421038                   Insys_Anthem_002421038
Insys_Anthem_002421087                   Insys_Anthem_002421087
Insys_Anthem_002421088                   Insys_Anthem_002421088
Insys_Anthem_002421543                   Insys_Anthem_002421543
Insys_Anthem_002421544                   Insys_Anthem_002421544
Insys_Anthem_002421558                   Insys_Anthem_002421558
Insys_Anthem_002421559                   Insys_Anthem_002421559
Insys_Anthem_002421562                   Insys_Anthem_002421562
Insys_Anthem_002421567                   Insys_Anthem_002421567
Insys_Anthem_002421569                   Insys_Anthem_002421569
Insys_Anthem_002421578                   Insys_Anthem_002421578
Insys_Anthem_002421584                   Insys_Anthem_002421584
Insys_Anthem_002421585                   Insys_Anthem_002421585
Insys_Anthem_002421586                   Insys_Anthem_002421586
Insys_Anthem_002421592                   Insys_Anthem_002421592
Insys_Anthem_002421651                   Insys_Anthem_002421651
Insys_Anthem_002421657                   Insys_Anthem_002421657
Insys_Anthem_002421660                   Insys_Anthem_002421660
Insys_Anthem_002421663                   Insys_Anthem_002421663
Insys_Anthem_002421664                   Insys_Anthem_002421664
Insys_Anthem_002421666                   Insys_Anthem_002421666
Insys_Anthem_002421667                   Insys_Anthem_002421667
Insys_Anthem_002421669                   Insys_Anthem_002421669
Insys_Anthem_002421670                   Insys_Anthem_002421670
Insys_Anthem_002421672                   Insys_Anthem_002421672
Insys_Anthem_002421673                   Insys_Anthem_002421673
Insys_Anthem_002421674                   Insys_Anthem_002421674
Insys_Anthem_002421683                   Insys_Anthem_002421683
Insys_Anthem_002421684                   Insys_Anthem_002421684
Insys_Anthem_002421687                   Insys_Anthem_002421687
Insys_Anthem_002421689                   Insys_Anthem_002421689
Insys_Anthem_002421690                   Insys_Anthem_002421690
Insys_Anthem_002421691                   Insys_Anthem_002421691
Insys_Anthem_002421692                   Insys_Anthem_002421692

                                                    2373
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2375 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002421693                   Insys_Anthem_002421693
Insys_Anthem_002421694                   Insys_Anthem_002421694
Insys_Anthem_002421696                   Insys_Anthem_002421696
Insys_Anthem_002421697                   Insys_Anthem_002421697
Insys_Anthem_002421698                   Insys_Anthem_002421698
Insys_Anthem_002421702                   Insys_Anthem_002421702
Insys_Anthem_002421703                   Insys_Anthem_002421703
Insys_Anthem_002421704                   Insys_Anthem_002421704
Insys_Anthem_002421707                   Insys_Anthem_002421707
Insys_Anthem_002421709                   Insys_Anthem_002421709
Insys_Anthem_002421710                   Insys_Anthem_002421710
Insys_Anthem_002421711                   Insys_Anthem_002421711
Insys_Anthem_002421712                   Insys_Anthem_002421712
Insys_Anthem_002421713                   Insys_Anthem_002421713
Insys_Anthem_002421714                   Insys_Anthem_002421714
Insys_Anthem_002421717                   Insys_Anthem_002421717
Insys_Anthem_002421721                   Insys_Anthem_002421721
Insys_Anthem_002421723                   Insys_Anthem_002421723
Insys_Anthem_002421724                   Insys_Anthem_002421724
Insys_Anthem_002421725                   Insys_Anthem_002421725
Insys_Anthem_002421727                   Insys_Anthem_002421727
Insys_Anthem_002421728                   Insys_Anthem_002421728
Insys_Anthem_002421730                   Insys_Anthem_002421730
Insys_Anthem_002421731                   Insys_Anthem_002421731
Insys_Anthem_002421732                   Insys_Anthem_002421732
Insys_Anthem_002421733                   Insys_Anthem_002421733
Insys_Anthem_002421736                   Insys_Anthem_002421736
Insys_Anthem_002421737                   Insys_Anthem_002421737
Insys_Anthem_002421740                   Insys_Anthem_002421740
Insys_Anthem_002421747                   Insys_Anthem_002421747
Insys_Anthem_002421748                   Insys_Anthem_002421748
Insys_Anthem_002421752                   Insys_Anthem_002421752
Insys_Anthem_002421754                   Insys_Anthem_002421754
Insys_Anthem_002421755                   Insys_Anthem_002421755
Insys_Anthem_002421756                   Insys_Anthem_002421756
Insys_Anthem_002421757                   Insys_Anthem_002421757
Insys_Anthem_002421758                   Insys_Anthem_002421758
Insys_Anthem_002421761                   Insys_Anthem_002421761
Insys_Anthem_002421762                   Insys_Anthem_002421762
Insys_Anthem_002421764                   Insys_Anthem_002421764
Insys_Anthem_002421765                   Insys_Anthem_002421765
Insys_Anthem_002421766                   Insys_Anthem_002421766
Insys_Anthem_002421769                   Insys_Anthem_002421769
Insys_Anthem_002421771                   Insys_Anthem_002421771
Insys_Anthem_002421773                   Insys_Anthem_002421773
Insys_Anthem_002421774                   Insys_Anthem_002421774
Insys_Anthem_002421777                   Insys_Anthem_002421777

                                                    2374
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2376 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002421796                   Insys_Anthem_002421796
Insys_Anthem_002421808                   Insys_Anthem_002421808
Insys_Anthem_002421879                   Insys_Anthem_002421879
Insys_Anthem_002421897                   Insys_Anthem_002421897
Insys_Anthem_002421904                   Insys_Anthem_002421904
Insys_Anthem_002421907                   Insys_Anthem_002421907
Insys_Anthem_002421910                   Insys_Anthem_002421910
Insys_Anthem_002421918                   Insys_Anthem_002421918
Insys_Anthem_002421922                   Insys_Anthem_002421922
Insys_Anthem_002421934                   Insys_Anthem_002421934
Insys_Anthem_002421941                   Insys_Anthem_002421941
Insys_Anthem_002421944                   Insys_Anthem_002421944
Insys_Anthem_002421949                   Insys_Anthem_002421949
Insys_Anthem_002421952                   Insys_Anthem_002421952
Insys_Anthem_002421953                   Insys_Anthem_002421953
Insys_Anthem_002421955                   Insys_Anthem_002421955
Insys_Anthem_002421956                   Insys_Anthem_002421956
Insys_Anthem_002421961                   Insys_Anthem_002421961
Insys_Anthem_002421965                   Insys_Anthem_002421965
Insys_Anthem_002421971                   Insys_Anthem_002421971
Insys_Anthem_002421974                   Insys_Anthem_002421974
Insys_Anthem_002422068                   Insys_Anthem_002422068
Insys_Anthem_002422121                   Insys_Anthem_002422121
Insys_Anthem_002422129                   Insys_Anthem_002422129
Insys_Anthem_002422212                   Insys_Anthem_002422212
Insys_Anthem_002422216                   Insys_Anthem_002422216
Insys_Anthem_002422312                   Insys_Anthem_002422312
Insys_Anthem_002422313                   Insys_Anthem_002422313
Insys_Anthem_002422459                   Insys_Anthem_002422459
Insys_Anthem_002422466                   Insys_Anthem_002422466
Insys_Anthem_002422486                   Insys_Anthem_002422486
Insys_Anthem_002422618                   Insys_Anthem_002422618
Insys_Anthem_002422847                   Insys_Anthem_002422847
Insys_Anthem_002423231                   Insys_Anthem_002423231
Insys_Anthem_002423234                   Insys_Anthem_002423234
Insys_Anthem_002423477                   Insys_Anthem_002423477
Insys_Anthem_002423478                   Insys_Anthem_002423478
Insys_Anthem_002423479                   Insys_Anthem_002423479
Insys_Anthem_002423488                   Insys_Anthem_002423488
Insys_Anthem_002423489                   Insys_Anthem_002423489
Insys_Anthem_002423490                   Insys_Anthem_002423490
Insys_Anthem_002423491                   Insys_Anthem_002423491
Insys_Anthem_002423667                   Insys_Anthem_002423667
Insys_Anthem_002423676                   Insys_Anthem_002423676
Insys_Anthem_002423678                   Insys_Anthem_002423678
Insys_Anthem_002423686                   Insys_Anthem_002423686
Insys_Anthem_002423689                   Insys_Anthem_002423689

                                                    2375
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2377 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002423691                   Insys_Anthem_002423691
Insys_Anthem_002423693                   Insys_Anthem_002423693
Insys_Anthem_002423694                   Insys_Anthem_002423694
Insys_Anthem_002423709                   Insys_Anthem_002423709
Insys_Anthem_002423712                   Insys_Anthem_002423712
Insys_Anthem_002423719                   Insys_Anthem_002423719
Insys_Anthem_002423721                   Insys_Anthem_002423721
Insys_Anthem_002423734                   Insys_Anthem_002423734
Insys_Anthem_002423736                   Insys_Anthem_002423736
Insys_Anthem_002423738                   Insys_Anthem_002423738
Insys_Anthem_002423742                   Insys_Anthem_002423742
Insys_Anthem_002423744                   Insys_Anthem_002423744
Insys_Anthem_002423752                   Insys_Anthem_002423752
Insys_Anthem_002423762                   Insys_Anthem_002423762
Insys_Anthem_002423824                   Insys_Anthem_002423824
Insys_Anthem_002423825                   Insys_Anthem_002423825
Insys_Anthem_002423828                   Insys_Anthem_002423828
Insys_Anthem_002423870                   Insys_Anthem_002423870
Insys_Anthem_002423874                   Insys_Anthem_002423874
Insys_Anthem_002423883                   Insys_Anthem_002423883
Insys_Anthem_002423884                   Insys_Anthem_002423884
Insys_Anthem_002423927                   Insys_Anthem_002423927
Insys_Anthem_002423928                   Insys_Anthem_002423928
Insys_Anthem_002423933                   Insys_Anthem_002423933
Insys_Anthem_002423934                   Insys_Anthem_002423934
Insys_Anthem_002423935                   Insys_Anthem_002423935
Insys_Anthem_002423936                   Insys_Anthem_002423936
Insys_Anthem_002423998                   Insys_Anthem_002423998
Insys_Anthem_002424000                   Insys_Anthem_002424000
Insys_Anthem_002424020                   Insys_Anthem_002424020
Insys_Anthem_002424027                   Insys_Anthem_002424027
Insys_Anthem_002424034                   Insys_Anthem_002424034
Insys_Anthem_002424048                   Insys_Anthem_002424048
Insys_Anthem_002424051                   Insys_Anthem_002424051
Insys_Anthem_002424061                   Insys_Anthem_002424061
Insys_Anthem_002424064                   Insys_Anthem_002424064
Insys_Anthem_002424073                   Insys_Anthem_002424073
Insys_Anthem_002424080                   Insys_Anthem_002424080
Insys_Anthem_002424083                   Insys_Anthem_002424083
Insys_Anthem_002424093                   Insys_Anthem_002424093
Insys_Anthem_002424112                   Insys_Anthem_002424112
Insys_Anthem_002424230                   Insys_Anthem_002424230
Insys_Anthem_002424235                   Insys_Anthem_002424235
Insys_Anthem_002424238                   Insys_Anthem_002424238
Insys_Anthem_002424241                   Insys_Anthem_002424241
Insys_Anthem_002424244                   Insys_Anthem_002424244
Insys_Anthem_002424261                   Insys_Anthem_002424261

                                                    2376
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2378 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002424325                   Insys_Anthem_002424325
Insys_Anthem_002424400                   Insys_Anthem_002424400
Insys_Anthem_002424434                   Insys_Anthem_002424434
Insys_Anthem_002424445                   Insys_Anthem_002424445
Insys_Anthem_002424456                   Insys_Anthem_002424456
Insys_Anthem_002424498                   Insys_Anthem_002424498
Insys_Anthem_002424501                   Insys_Anthem_002424501
Insys_Anthem_002424512                   Insys_Anthem_002424512
Insys_Anthem_002424515                   Insys_Anthem_002424515
Insys_Anthem_002424521                   Insys_Anthem_002424521
Insys_Anthem_002424524                   Insys_Anthem_002424524
Insys_Anthem_002424539                   Insys_Anthem_002424539
Insys_Anthem_002424542                   Insys_Anthem_002424542
Insys_Anthem_002424545                   Insys_Anthem_002424545
Insys_Anthem_002424548                   Insys_Anthem_002424548
Insys_Anthem_002424564                   Insys_Anthem_002424564
Insys_Anthem_002424567                   Insys_Anthem_002424567
Insys_Anthem_002424570                   Insys_Anthem_002424570
Insys_Anthem_002424573                   Insys_Anthem_002424573
Insys_Anthem_002424578                   Insys_Anthem_002424578
Insys_Anthem_002424582                   Insys_Anthem_002424582
Insys_Anthem_002424585                   Insys_Anthem_002424585
Insys_Anthem_002424595                   Insys_Anthem_002424595
Insys_Anthem_002424598                   Insys_Anthem_002424598
Insys_Anthem_002424643                   Insys_Anthem_002424643
Insys_Anthem_002424646                   Insys_Anthem_002424646
Insys_Anthem_002424649                   Insys_Anthem_002424649
Insys_Anthem_002424653                   Insys_Anthem_002424653
Insys_Anthem_002424658                   Insys_Anthem_002424658
Insys_Anthem_002424662                   Insys_Anthem_002424662
Insys_Anthem_002424664                   Insys_Anthem_002424664
Insys_Anthem_002424668                   Insys_Anthem_002424668
Insys_Anthem_002424674                   Insys_Anthem_002424674
Insys_Anthem_002424677                   Insys_Anthem_002424677
Insys_Anthem_002424680                   Insys_Anthem_002424680
Insys_Anthem_002424683                   Insys_Anthem_002424683
Insys_Anthem_002424686                   Insys_Anthem_002424686
Insys_Anthem_002424689                   Insys_Anthem_002424689
Insys_Anthem_002424692                   Insys_Anthem_002424692
Insys_Anthem_002424699                   Insys_Anthem_002424699
Insys_Anthem_002424702                   Insys_Anthem_002424702
Insys_Anthem_002424705                   Insys_Anthem_002424705
Insys_Anthem_002424708                   Insys_Anthem_002424708
Insys_Anthem_002424711                   Insys_Anthem_002424711
Insys_Anthem_002424713                   Insys_Anthem_002424713
Insys_Anthem_002424715                   Insys_Anthem_002424715
Insys_Anthem_002424718                   Insys_Anthem_002424718

                                                    2377
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2379 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002424722                   Insys_Anthem_002424722
Insys_Anthem_002424730                   Insys_Anthem_002424730
Insys_Anthem_002424782                   Insys_Anthem_002424782
Insys_Anthem_002424921                   Insys_Anthem_002424921
Insys_Anthem_002424958                   Insys_Anthem_002424958
Insys_Anthem_002424959                   Insys_Anthem_002424959
Insys_Anthem_002424962                   Insys_Anthem_002424962
Insys_Anthem_002424977                   Insys_Anthem_002424977
Insys_Anthem_002424980                   Insys_Anthem_002424980
Insys_Anthem_002425060                   Insys_Anthem_002425060
Insys_Anthem_002425073                   Insys_Anthem_002425073
Insys_Anthem_002425079                   Insys_Anthem_002425079
Insys_Anthem_002425087                   Insys_Anthem_002425087
Insys_Anthem_002425088                   Insys_Anthem_002425088
Insys_Anthem_002425152                   Insys_Anthem_002425152
Insys_Anthem_002425244                   Insys_Anthem_002425244
Insys_Anthem_002425477                   Insys_Anthem_002425477
Insys_Anthem_002425504                   Insys_Anthem_002425504
Insys_Anthem_002425506                   Insys_Anthem_002425506
Insys_Anthem_002425556                   Insys_Anthem_002425556
Insys_Anthem_002425575                   Insys_Anthem_002425575
Insys_Anthem_002425577                   Insys_Anthem_002425577
Insys_Anthem_002425623                   Insys_Anthem_002425623
Insys_Anthem_002425766                   Insys_Anthem_002425766
Insys_Anthem_002425775                   Insys_Anthem_002425775
Insys_Anthem_002425785                   Insys_Anthem_002425785
Insys_Anthem_002425786                   Insys_Anthem_002425786
Insys_Anthem_002425791                   Insys_Anthem_002425791
Insys_Anthem_002425794                   Insys_Anthem_002425794
Insys_Anthem_002425797                   Insys_Anthem_002425797
Insys_Anthem_002425823                   Insys_Anthem_002425823
Insys_Anthem_002425828                   Insys_Anthem_002425828
Insys_Anthem_002425847                   Insys_Anthem_002425847
Insys_Anthem_002425872                   Insys_Anthem_002425872
Insys_Anthem_002425896                   Insys_Anthem_002425896
Insys_Anthem_002425958                   Insys_Anthem_002425958
Insys_Anthem_002425992                   Insys_Anthem_002425992
Insys_Anthem_002425995                   Insys_Anthem_002425995
Insys_Anthem_002425998                   Insys_Anthem_002425998
Insys_Anthem_002426006                   Insys_Anthem_002426006
Insys_Anthem_002426012                   Insys_Anthem_002426012
Insys_Anthem_002426018                   Insys_Anthem_002426018
Insys_Anthem_002426021                   Insys_Anthem_002426021
Insys_Anthem_002426024                   Insys_Anthem_002426024
Insys_Anthem_002426042                   Insys_Anthem_002426042
Insys_Anthem_002426046                   Insys_Anthem_002426046
Insys_Anthem_002426072                   Insys_Anthem_002426072

                                                    2378
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2380 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002426073                   Insys_Anthem_002426073
Insys_Anthem_002426074                   Insys_Anthem_002426074
Insys_Anthem_002426075                   Insys_Anthem_002426075
Insys_Anthem_002426076                   Insys_Anthem_002426076
Insys_Anthem_002426085                   Insys_Anthem_002426085
Insys_Anthem_002426102                   Insys_Anthem_002426102
Insys_Anthem_002426103                   Insys_Anthem_002426103
Insys_Anthem_002426104                   Insys_Anthem_002426104
Insys_Anthem_002426107                   Insys_Anthem_002426107
Insys_Anthem_002426141                   Insys_Anthem_002426141
Insys_Anthem_002426145                   Insys_Anthem_002426145
Insys_Anthem_002426151                   Insys_Anthem_002426151
Insys_Anthem_002426234                   Insys_Anthem_002426234
Insys_Anthem_002426246                   Insys_Anthem_002426246
Insys_Anthem_002426267                   Insys_Anthem_002426267
Insys_Anthem_002426469                   Insys_Anthem_002426469
Insys_Anthem_002426470                   Insys_Anthem_002426470
Insys_Anthem_002426471                   Insys_Anthem_002426471
Insys_Anthem_002426472                   Insys_Anthem_002426472
Insys_Anthem_002426473                   Insys_Anthem_002426473
Insys_Anthem_002426474                   Insys_Anthem_002426474
Insys_Anthem_002426591                   Insys_Anthem_002426591
Insys_Anthem_002426592                   Insys_Anthem_002426592
Insys_Anthem_002426649                   Insys_Anthem_002426649
Insys_Anthem_002426653                   Insys_Anthem_002426653
Insys_Anthem_002426667                   Insys_Anthem_002426667
Insys_Anthem_002426677                   Insys_Anthem_002426677
Insys_Anthem_002426683                   Insys_Anthem_002426683
Insys_Anthem_002426847                   Insys_Anthem_002426847
Insys_Anthem_002426850                   Insys_Anthem_002426850
Insys_Anthem_002426865                   Insys_Anthem_002426865
Insys_Anthem_002426927                   Insys_Anthem_002426927
Insys_Anthem_002427080                   Insys_Anthem_002427080
Insys_Anthem_002427124                   Insys_Anthem_002427124
Insys_Anthem_002427589                   Insys_Anthem_002427589
Insys_Anthem_002427638                   Insys_Anthem_002427638
Insys_Anthem_002427778                   Insys_Anthem_002427778
Insys_Anthem_002427781                   Insys_Anthem_002427781
Insys_Anthem_002427782                   Insys_Anthem_002427782
Insys_Anthem_002427821                   Insys_Anthem_002427821
Insys_Anthem_002427832                   Insys_Anthem_002427832
Insys_Anthem_002427943                   Insys_Anthem_002427943
Insys_Anthem_002427946                   Insys_Anthem_002427946
Insys_Anthem_002428074                   Insys_Anthem_002428074
Insys_Anthem_002428097                   Insys_Anthem_002428097
Insys_Anthem_002428310                   Insys_Anthem_002428310
Insys_Anthem_002428379                   Insys_Anthem_002428379

                                                    2379
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2381 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002428624                   Insys_Anthem_002428624
Insys_Anthem_002428683                   Insys_Anthem_002428683
Insys_Anthem_002428685                   Insys_Anthem_002428685
Insys_Anthem_002428687                   Insys_Anthem_002428687
Insys_Anthem_002428789                   Insys_Anthem_002428789
Insys_Anthem_002428792                   Insys_Anthem_002428792
Insys_Anthem_002428794                   Insys_Anthem_002428794
Insys_Anthem_002428795                   Insys_Anthem_002428795
Insys_Anthem_002428843                   Insys_Anthem_002428843
Insys_Anthem_002428865                   Insys_Anthem_002428865
Insys_Anthem_002429140                   Insys_Anthem_002429140
Insys_Anthem_002429141                   Insys_Anthem_002429141
Insys_Anthem_002429275                   Insys_Anthem_002429275
Insys_Anthem_002429533                   Insys_Anthem_002429533
Insys_Anthem_002430002                   Insys_Anthem_002430002
Insys_Anthem_002430028                   Insys_Anthem_002430028
Insys_Anthem_002430210                   Insys_Anthem_002430210
Insys_Anthem_002430353                   Insys_Anthem_002430353
Insys_Anthem_002430412                   Insys_Anthem_002430412
Insys_Anthem_002430413                   Insys_Anthem_002430413
Insys_Anthem_002430417                   Insys_Anthem_002430417
Insys_Anthem_002430418                   Insys_Anthem_002430418
Insys_Anthem_002430485                   Insys_Anthem_002430485
Insys_Anthem_002430804                   Insys_Anthem_002430804
Insys_Anthem_002431029                   Insys_Anthem_002431029
Insys_Anthem_002431038                   Insys_Anthem_002431038
Insys_Anthem_002431042                   Insys_Anthem_002431042
Insys_Anthem_002431064                   Insys_Anthem_002431064
Insys_Anthem_002431627                   Insys_Anthem_002431627
Insys_Anthem_002431628                   Insys_Anthem_002431628
Insys_Anthem_002431983                   Insys_Anthem_002431983
Insys_Anthem_002432094                   Insys_Anthem_002432094
Insys_Anthem_002432587                   Insys_Anthem_002432587
Insys_Anthem_002432903                   Insys_Anthem_002432903
Insys_Anthem_002432904                   Insys_Anthem_002432904
Insys_Anthem_002432907                   Insys_Anthem_002432907
Insys_Anthem_002432922                   Insys_Anthem_002432922
Insys_Anthem_002433061                   Insys_Anthem_002433061
Insys_Anthem_002433216                   Insys_Anthem_002433216
Insys_Anthem_002433218                   Insys_Anthem_002433218
Insys_Anthem_002433329                   Insys_Anthem_002433329
Insys_Anthem_002433458                   Insys_Anthem_002433458
Insys_Anthem_002434492                   Insys_Anthem_002434492
Insys_Anthem_002434674                   Insys_Anthem_002434674
Insys_Anthem_002434683                   Insys_Anthem_002434683
Insys_Anthem_002434684                   Insys_Anthem_002434684
Insys_Anthem_002434735                   Insys_Anthem_002434735

                                                    2380
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2382 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002434986                   Insys_Anthem_002434986
Insys_Anthem_002435329                   Insys_Anthem_002435329
Insys_Anthem_002435340                   Insys_Anthem_002435340
Insys_Anthem_002436028                   Insys_Anthem_002436028
Insys_Anthem_002436029                   Insys_Anthem_002436029
Insys_Anthem_002436030                   Insys_Anthem_002436030
Insys_Anthem_002436031                   Insys_Anthem_002436031
Insys_Anthem_002436222                   Insys_Anthem_002436222
Insys_Anthem_002436584                   Insys_Anthem_002436584
Insys_Anthem_002436597                   Insys_Anthem_002436597
Insys_Anthem_002436619                   Insys_Anthem_002436619
Insys_Anthem_002436625                   Insys_Anthem_002436625
Insys_Anthem_002436650                   Insys_Anthem_002436650
Insys_Anthem_002436709                   Insys_Anthem_002436709
Insys_Anthem_002436740                   Insys_Anthem_002436740
Insys_Anthem_002436747                   Insys_Anthem_002436747
Insys_Anthem_002436752                   Insys_Anthem_002436752
Insys_Anthem_002436753                   Insys_Anthem_002436753
Insys_Anthem_002436755                   Insys_Anthem_002436755
Insys_Anthem_002436757                   Insys_Anthem_002436757
Insys_Anthem_002436764                   Insys_Anthem_002436764
Insys_Anthem_002436778                   Insys_Anthem_002436778
Insys_Anthem_002436784                   Insys_Anthem_002436784
Insys_Anthem_002436795                   Insys_Anthem_002436795
Insys_Anthem_002436806                   Insys_Anthem_002436806
Insys_Anthem_002436807                   Insys_Anthem_002436807
Insys_Anthem_002436812                   Insys_Anthem_002436812
Insys_Anthem_002436821                   Insys_Anthem_002436821
Insys_Anthem_002436825                   Insys_Anthem_002436825
Insys_Anthem_002436832                   Insys_Anthem_002436832
Insys_Anthem_002436835                   Insys_Anthem_002436835
Insys_Anthem_002436842                   Insys_Anthem_002436842
Insys_Anthem_002436900                   Insys_Anthem_002436900
Insys_Anthem_002436914                   Insys_Anthem_002436914
Insys_Anthem_002436917                   Insys_Anthem_002436917
Insys_Anthem_002436921                   Insys_Anthem_002436921
Insys_Anthem_002436931                   Insys_Anthem_002436931
Insys_Anthem_002436974                   Insys_Anthem_002436974
Insys_Anthem_002436984                   Insys_Anthem_002436984
Insys_Anthem_002436987                   Insys_Anthem_002436987
Insys_Anthem_002436991                   Insys_Anthem_002436991
Insys_Anthem_002436995                   Insys_Anthem_002436995
Insys_Anthem_002437023                   Insys_Anthem_002437023
Insys_Anthem_002437026                   Insys_Anthem_002437026
Insys_Anthem_002437034                   Insys_Anthem_002437034
Insys_Anthem_002437036                   Insys_Anthem_002437036
Insys_Anthem_002437080                   Insys_Anthem_002437080

                                                    2381
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2383 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002437084                   Insys_Anthem_002437084
Insys_Anthem_002437106                   Insys_Anthem_002437106
Insys_Anthem_002437112                   Insys_Anthem_002437112
Insys_Anthem_002437118                   Insys_Anthem_002437118
Insys_Anthem_002437133                   Insys_Anthem_002437133
Insys_Anthem_002437137                   Insys_Anthem_002437137
Insys_Anthem_002437145                   Insys_Anthem_002437145
Insys_Anthem_002437147                   Insys_Anthem_002437147
Insys_Anthem_002437158                   Insys_Anthem_002437158
Insys_Anthem_002437159                   Insys_Anthem_002437159
Insys_Anthem_002437169                   Insys_Anthem_002437169
Insys_Anthem_002437173                   Insys_Anthem_002437173
Insys_Anthem_002437175                   Insys_Anthem_002437175
Insys_Anthem_002437178                   Insys_Anthem_002437178
Insys_Anthem_002437179                   Insys_Anthem_002437179
Insys_Anthem_002437182                   Insys_Anthem_002437182
Insys_Anthem_002437185                   Insys_Anthem_002437185
Insys_Anthem_002437202                   Insys_Anthem_002437202
Insys_Anthem_002437205                   Insys_Anthem_002437205
Insys_Anthem_002437209                   Insys_Anthem_002437209
Insys_Anthem_002437213                   Insys_Anthem_002437213
Insys_Anthem_002437220                   Insys_Anthem_002437220
Insys_Anthem_002437221                   Insys_Anthem_002437221
Insys_Anthem_002437225                   Insys_Anthem_002437225
Insys_Anthem_002437240                   Insys_Anthem_002437240
Insys_Anthem_002437242                   Insys_Anthem_002437242
Insys_Anthem_002437249                   Insys_Anthem_002437249
Insys_Anthem_002437257                   Insys_Anthem_002437257
Insys_Anthem_002437265                   Insys_Anthem_002437265
Insys_Anthem_002437279                   Insys_Anthem_002437279
Insys_Anthem_002437280                   Insys_Anthem_002437280
Insys_Anthem_002437287                   Insys_Anthem_002437287
Insys_Anthem_002437303                   Insys_Anthem_002437303
Insys_Anthem_002437306                   Insys_Anthem_002437306
Insys_Anthem_002437331                   Insys_Anthem_002437331
Insys_Anthem_002437344                   Insys_Anthem_002437344
Insys_Anthem_002437347                   Insys_Anthem_002437347
Insys_Anthem_002437351                   Insys_Anthem_002437351
Insys_Anthem_002437372                   Insys_Anthem_002437372
Insys_Anthem_002437374                   Insys_Anthem_002437374
Insys_Anthem_002437379                   Insys_Anthem_002437379
Insys_Anthem_002437380                   Insys_Anthem_002437380
Insys_Anthem_002437383                   Insys_Anthem_002437383
Insys_Anthem_002437399                   Insys_Anthem_002437399
Insys_Anthem_002437414                   Insys_Anthem_002437414
Insys_Anthem_002437426                   Insys_Anthem_002437426
Insys_Anthem_002437434                   Insys_Anthem_002437434

                                                    2382
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2384 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002437436                   Insys_Anthem_002437436
Insys_Anthem_002437438                   Insys_Anthem_002437438
Insys_Anthem_002437449                   Insys_Anthem_002437449
Insys_Anthem_002437470                   Insys_Anthem_002437470
Insys_Anthem_002437474                   Insys_Anthem_002437474
Insys_Anthem_002437491                   Insys_Anthem_002437491
Insys_Anthem_002437492                   Insys_Anthem_002437492
Insys_Anthem_002437493                   Insys_Anthem_002437493
Insys_Anthem_002437498                   Insys_Anthem_002437498
Insys_Anthem_002437511                   Insys_Anthem_002437511
Insys_Anthem_002437537                   Insys_Anthem_002437537
Insys_Anthem_002437543                   Insys_Anthem_002437543
Insys_Anthem_002437556                   Insys_Anthem_002437556
Insys_Anthem_002437559                   Insys_Anthem_002437559
Insys_Anthem_002437562                   Insys_Anthem_002437562
Insys_Anthem_002437571                   Insys_Anthem_002437571
Insys_Anthem_002437576                   Insys_Anthem_002437576
Insys_Anthem_002437589                   Insys_Anthem_002437589
Insys_Anthem_002437625                   Insys_Anthem_002437625
Insys_Anthem_002437632                   Insys_Anthem_002437632
Insys_Anthem_002437635                   Insys_Anthem_002437635
Insys_Anthem_002437659                   Insys_Anthem_002437659
Insys_Anthem_002437672                   Insys_Anthem_002437672
Insys_Anthem_002437674                   Insys_Anthem_002437674
Insys_Anthem_002437681                   Insys_Anthem_002437681
Insys_Anthem_002437686                   Insys_Anthem_002437686
Insys_Anthem_002437691                   Insys_Anthem_002437691
Insys_Anthem_002437704                   Insys_Anthem_002437704
Insys_Anthem_002437708                   Insys_Anthem_002437708
Insys_Anthem_002437710                   Insys_Anthem_002437710
Insys_Anthem_002437714                   Insys_Anthem_002437714
Insys_Anthem_002437715                   Insys_Anthem_002437715
Insys_Anthem_002437717                   Insys_Anthem_002437717
Insys_Anthem_002437726                   Insys_Anthem_002437726
Insys_Anthem_002437741                   Insys_Anthem_002437741
Insys_Anthem_002437742                   Insys_Anthem_002437742
Insys_Anthem_002437750                   Insys_Anthem_002437750
Insys_Anthem_002437805                   Insys_Anthem_002437805
Insys_Anthem_002437817                   Insys_Anthem_002437817
Insys_Anthem_002437833                   Insys_Anthem_002437833
Insys_Anthem_002437843                   Insys_Anthem_002437843
Insys_Anthem_002437848                   Insys_Anthem_002437848
Insys_Anthem_002437849                   Insys_Anthem_002437849
Insys_Anthem_002437856                   Insys_Anthem_002437856
Insys_Anthem_002437879                   Insys_Anthem_002437879
Insys_Anthem_002437891                   Insys_Anthem_002437891
Insys_Anthem_002437909                   Insys_Anthem_002437909

                                                    2383
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2385 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002437933                   Insys_Anthem_002437933
Insys_Anthem_002437939                   Insys_Anthem_002437939
Insys_Anthem_002437941                   Insys_Anthem_002437941
Insys_Anthem_002437942                   Insys_Anthem_002437942
Insys_Anthem_002437943                   Insys_Anthem_002437943
Insys_Anthem_002437953                   Insys_Anthem_002437953
Insys_Anthem_002437955                   Insys_Anthem_002437955
Insys_Anthem_002437963                   Insys_Anthem_002437963
Insys_Anthem_002437968                   Insys_Anthem_002437968
Insys_Anthem_002437972                   Insys_Anthem_002437972
Insys_Anthem_002437973                   Insys_Anthem_002437973
Insys_Anthem_002437980                   Insys_Anthem_002437980
Insys_Anthem_002437982                   Insys_Anthem_002437982
Insys_Anthem_002437983                   Insys_Anthem_002437983
Insys_Anthem_002437986                   Insys_Anthem_002437986
Insys_Anthem_002437992                   Insys_Anthem_002437992
Insys_Anthem_002437995                   Insys_Anthem_002437995
Insys_Anthem_002437998                   Insys_Anthem_002437998
Insys_Anthem_002437999                   Insys_Anthem_002437999
Insys_Anthem_002438001                   Insys_Anthem_002438001
Insys_Anthem_002438006                   Insys_Anthem_002438006
Insys_Anthem_002438012                   Insys_Anthem_002438012
Insys_Anthem_002438051                   Insys_Anthem_002438051
Insys_Anthem_002438064                   Insys_Anthem_002438064
Insys_Anthem_002438065                   Insys_Anthem_002438065
Insys_Anthem_002438076                   Insys_Anthem_002438076
Insys_Anthem_002438078                   Insys_Anthem_002438078
Insys_Anthem_002438080                   Insys_Anthem_002438080
Insys_Anthem_002438083                   Insys_Anthem_002438083
Insys_Anthem_002438107                   Insys_Anthem_002438107
Insys_Anthem_002438109                   Insys_Anthem_002438109
Insys_Anthem_002438115                   Insys_Anthem_002438115
Insys_Anthem_002438119                   Insys_Anthem_002438119
Insys_Anthem_002438120                   Insys_Anthem_002438120
Insys_Anthem_002438126                   Insys_Anthem_002438126
Insys_Anthem_002438127                   Insys_Anthem_002438127
Insys_Anthem_002438128                   Insys_Anthem_002438128
Insys_Anthem_002438129                   Insys_Anthem_002438129
Insys_Anthem_002438138                   Insys_Anthem_002438138
Insys_Anthem_002438153                   Insys_Anthem_002438153
Insys_Anthem_002438159                   Insys_Anthem_002438159
Insys_Anthem_002438165                   Insys_Anthem_002438165
Insys_Anthem_002438168                   Insys_Anthem_002438168
Insys_Anthem_002438180                   Insys_Anthem_002438180
Insys_Anthem_002438187                   Insys_Anthem_002438187
Insys_Anthem_002438188                   Insys_Anthem_002438188
Insys_Anthem_002438205                   Insys_Anthem_002438205

                                                    2384
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2386 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002438207                   Insys_Anthem_002438207
Insys_Anthem_002438224                   Insys_Anthem_002438224
Insys_Anthem_002438227                   Insys_Anthem_002438227
Insys_Anthem_002438231                   Insys_Anthem_002438231
Insys_Anthem_002438235                   Insys_Anthem_002438235
Insys_Anthem_002438236                   Insys_Anthem_002438236
Insys_Anthem_002438255                   Insys_Anthem_002438255
Insys_Anthem_002438261                   Insys_Anthem_002438261
Insys_Anthem_002438278                   Insys_Anthem_002438278
Insys_Anthem_002438280                   Insys_Anthem_002438280
Insys_Anthem_002438283                   Insys_Anthem_002438283
Insys_Anthem_002438290                   Insys_Anthem_002438290
Insys_Anthem_002438292                   Insys_Anthem_002438292
Insys_Anthem_002438293                   Insys_Anthem_002438293
Insys_Anthem_002438297                   Insys_Anthem_002438297
Insys_Anthem_002438303                   Insys_Anthem_002438303
Insys_Anthem_002438309                   Insys_Anthem_002438309
Insys_Anthem_002438311                   Insys_Anthem_002438311
Insys_Anthem_002438314                   Insys_Anthem_002438314
Insys_Anthem_002438320                   Insys_Anthem_002438320
Insys_Anthem_002438337                   Insys_Anthem_002438337
Insys_Anthem_002438390                   Insys_Anthem_002438390
Insys_Anthem_002438400                   Insys_Anthem_002438400
Insys_Anthem_002438403                   Insys_Anthem_002438403
Insys_Anthem_002438429                   Insys_Anthem_002438429
Insys_Anthem_002438436                   Insys_Anthem_002438436
Insys_Anthem_002438437                   Insys_Anthem_002438437
Insys_Anthem_002438438                   Insys_Anthem_002438438
Insys_Anthem_002438489                   Insys_Anthem_002438489
Insys_Anthem_002438505                   Insys_Anthem_002438505
Insys_Anthem_002438554                   Insys_Anthem_002438554
Insys_Anthem_002438570                   Insys_Anthem_002438570
Insys_Anthem_002438576                   Insys_Anthem_002438576
Insys_Anthem_002438592                   Insys_Anthem_002438592
Insys_Anthem_002438600                   Insys_Anthem_002438600
Insys_Anthem_002438625                   Insys_Anthem_002438625
Insys_Anthem_002438631                   Insys_Anthem_002438631
Insys_Anthem_002438633                   Insys_Anthem_002438633
Insys_Anthem_002438637                   Insys_Anthem_002438637
Insys_Anthem_002438639                   Insys_Anthem_002438639
Insys_Anthem_002438668                   Insys_Anthem_002438668
Insys_Anthem_002438673                   Insys_Anthem_002438673
Insys_Anthem_002438681                   Insys_Anthem_002438681
Insys_Anthem_002438695                   Insys_Anthem_002438695
Insys_Anthem_002438717                   Insys_Anthem_002438717
Insys_Anthem_002438749                   Insys_Anthem_002438749
Insys_Anthem_002438753                   Insys_Anthem_002438753

                                                    2385
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2387 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002438764                   Insys_Anthem_002438764
Insys_Anthem_002438773                   Insys_Anthem_002438773
Insys_Anthem_002438780                   Insys_Anthem_002438780
Insys_Anthem_002438782                   Insys_Anthem_002438782
Insys_Anthem_002438784                   Insys_Anthem_002438784
Insys_Anthem_002438785                   Insys_Anthem_002438785
Insys_Anthem_002438791                   Insys_Anthem_002438791
Insys_Anthem_002438798                   Insys_Anthem_002438798
Insys_Anthem_002438820                   Insys_Anthem_002438820
Insys_Anthem_002438855                   Insys_Anthem_002438855
Insys_Anthem_002438867                   Insys_Anthem_002438867
Insys_Anthem_002438878                   Insys_Anthem_002438878
Insys_Anthem_002438881                   Insys_Anthem_002438881
Insys_Anthem_002438886                   Insys_Anthem_002438886
Insys_Anthem_002438894                   Insys_Anthem_002438894
Insys_Anthem_002438932                   Insys_Anthem_002438932
Insys_Anthem_002438960                   Insys_Anthem_002438960
Insys_Anthem_002438963                   Insys_Anthem_002438963
Insys_Anthem_002438970                   Insys_Anthem_002438970
Insys_Anthem_002438977                   Insys_Anthem_002438977
Insys_Anthem_002438986                   Insys_Anthem_002438986
Insys_Anthem_002438992                   Insys_Anthem_002438992
Insys_Anthem_002438994                   Insys_Anthem_002438994
Insys_Anthem_002439036                   Insys_Anthem_002439036
Insys_Anthem_002439061                   Insys_Anthem_002439061
Insys_Anthem_002439076                   Insys_Anthem_002439076
Insys_Anthem_002439077                   Insys_Anthem_002439077
Insys_Anthem_002439085                   Insys_Anthem_002439085
Insys_Anthem_002439086                   Insys_Anthem_002439086
Insys_Anthem_002439089                   Insys_Anthem_002439089
Insys_Anthem_002439095                   Insys_Anthem_002439095
Insys_Anthem_002439106                   Insys_Anthem_002439106
Insys_Anthem_002439114                   Insys_Anthem_002439114
Insys_Anthem_002439116                   Insys_Anthem_002439116
Insys_Anthem_002439127                   Insys_Anthem_002439127
Insys_Anthem_002439156                   Insys_Anthem_002439156
Insys_Anthem_002439166                   Insys_Anthem_002439166
Insys_Anthem_002439168                   Insys_Anthem_002439168
Insys_Anthem_002439176                   Insys_Anthem_002439176
Insys_Anthem_002439199                   Insys_Anthem_002439199
Insys_Anthem_002439214                   Insys_Anthem_002439214
Insys_Anthem_002439236                   Insys_Anthem_002439236
Insys_Anthem_002439238                   Insys_Anthem_002439238
Insys_Anthem_002439246                   Insys_Anthem_002439246
Insys_Anthem_002439255                   Insys_Anthem_002439255
Insys_Anthem_002439295                   Insys_Anthem_002439295
Insys_Anthem_002439298                   Insys_Anthem_002439298

                                                    2386
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2388 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002439302                   Insys_Anthem_002439302
Insys_Anthem_002439309                   Insys_Anthem_002439309
Insys_Anthem_002439323                   Insys_Anthem_002439323
Insys_Anthem_002439329                   Insys_Anthem_002439329
Insys_Anthem_002439333                   Insys_Anthem_002439333
Insys_Anthem_002439337                   Insys_Anthem_002439337
Insys_Anthem_002439344                   Insys_Anthem_002439344
Insys_Anthem_002439346                   Insys_Anthem_002439346
Insys_Anthem_002439361                   Insys_Anthem_002439361
Insys_Anthem_002439362                   Insys_Anthem_002439362
Insys_Anthem_002439367                   Insys_Anthem_002439367
Insys_Anthem_002439374                   Insys_Anthem_002439374
Insys_Anthem_002439389                   Insys_Anthem_002439389
Insys_Anthem_002439424                   Insys_Anthem_002439424
Insys_Anthem_002439432                   Insys_Anthem_002439432
Insys_Anthem_002439448                   Insys_Anthem_002439448
Insys_Anthem_002439449                   Insys_Anthem_002439449
Insys_Anthem_002439463                   Insys_Anthem_002439463
Insys_Anthem_002439486                   Insys_Anthem_002439486
Insys_Anthem_002439487                   Insys_Anthem_002439487
Insys_Anthem_002439504                   Insys_Anthem_002439504
Insys_Anthem_002439524                   Insys_Anthem_002439524
Insys_Anthem_002439533                   Insys_Anthem_002439533
Insys_Anthem_002439544                   Insys_Anthem_002439544
Insys_Anthem_002439552                   Insys_Anthem_002439552
Insys_Anthem_002439555                   Insys_Anthem_002439555
Insys_Anthem_002439558                   Insys_Anthem_002439558
Insys_Anthem_002439566                   Insys_Anthem_002439566
Insys_Anthem_002439583                   Insys_Anthem_002439583
Insys_Anthem_002439593                   Insys_Anthem_002439593
Insys_Anthem_002439602                   Insys_Anthem_002439602
Insys_Anthem_002439623                   Insys_Anthem_002439623
Insys_Anthem_002439635                   Insys_Anthem_002439635
Insys_Anthem_002439645                   Insys_Anthem_002439645
Insys_Anthem_002439656                   Insys_Anthem_002439656
Insys_Anthem_002439668                   Insys_Anthem_002439668
Insys_Anthem_002439671                   Insys_Anthem_002439671
Insys_Anthem_002439673                   Insys_Anthem_002439673
Insys_Anthem_002439695                   Insys_Anthem_002439695
Insys_Anthem_002439696                   Insys_Anthem_002439696
Insys_Anthem_002439705                   Insys_Anthem_002439705
Insys_Anthem_002439714                   Insys_Anthem_002439714
Insys_Anthem_002439720                   Insys_Anthem_002439720
Insys_Anthem_002439727                   Insys_Anthem_002439727
Insys_Anthem_002439739                   Insys_Anthem_002439739
Insys_Anthem_002439749                   Insys_Anthem_002439749
Insys_Anthem_002439757                   Insys_Anthem_002439757

                                                    2387
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2389 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002439759                   Insys_Anthem_002439759
Insys_Anthem_002439776                   Insys_Anthem_002439776
Insys_Anthem_002439787                   Insys_Anthem_002439787
Insys_Anthem_002439789                   Insys_Anthem_002439789
Insys_Anthem_002439791                   Insys_Anthem_002439791
Insys_Anthem_002439796                   Insys_Anthem_002439796
Insys_Anthem_002439799                   Insys_Anthem_002439799
Insys_Anthem_002439812                   Insys_Anthem_002439812
Insys_Anthem_002439815                   Insys_Anthem_002439815
Insys_Anthem_002439817                   Insys_Anthem_002439817
Insys_Anthem_002439822                   Insys_Anthem_002439822
Insys_Anthem_002439827                   Insys_Anthem_002439827
Insys_Anthem_002439831                   Insys_Anthem_002439831
Insys_Anthem_002439834                   Insys_Anthem_002439834
Insys_Anthem_002439836                   Insys_Anthem_002439836
Insys_Anthem_002439839                   Insys_Anthem_002439839
Insys_Anthem_002439843                   Insys_Anthem_002439843
Insys_Anthem_002439859                   Insys_Anthem_002439859
Insys_Anthem_002439865                   Insys_Anthem_002439865
Insys_Anthem_002439868                   Insys_Anthem_002439868
Insys_Anthem_002439875                   Insys_Anthem_002439875
Insys_Anthem_002439885                   Insys_Anthem_002439885
Insys_Anthem_002439888                   Insys_Anthem_002439888
Insys_Anthem_002439894                   Insys_Anthem_002439894
Insys_Anthem_002439897                   Insys_Anthem_002439897
Insys_Anthem_002439915                   Insys_Anthem_002439915
Insys_Anthem_002439919                   Insys_Anthem_002439919
Insys_Anthem_002439925                   Insys_Anthem_002439925
Insys_Anthem_002439938                   Insys_Anthem_002439938
Insys_Anthem_002439951                   Insys_Anthem_002439951
Insys_Anthem_002439961                   Insys_Anthem_002439961
Insys_Anthem_002439963                   Insys_Anthem_002439963
Insys_Anthem_002439967                   Insys_Anthem_002439967
Insys_Anthem_002440025                   Insys_Anthem_002440025
Insys_Anthem_002440037                   Insys_Anthem_002440037
Insys_Anthem_002440041                   Insys_Anthem_002440041
Insys_Anthem_002440057                   Insys_Anthem_002440057
Insys_Anthem_002440074                   Insys_Anthem_002440074
Insys_Anthem_002440081                   Insys_Anthem_002440081
Insys_Anthem_002440082                   Insys_Anthem_002440082
Insys_Anthem_002440095                   Insys_Anthem_002440095
Insys_Anthem_002440096                   Insys_Anthem_002440096
Insys_Anthem_002440100                   Insys_Anthem_002440100
Insys_Anthem_002440102                   Insys_Anthem_002440102
Insys_Anthem_002440120                   Insys_Anthem_002440120
Insys_Anthem_002440132                   Insys_Anthem_002440132
Insys_Anthem_002440133                   Insys_Anthem_002440133

                                                    2388
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2390 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002440134                   Insys_Anthem_002440134
Insys_Anthem_002440144                   Insys_Anthem_002440144
Insys_Anthem_002440148                   Insys_Anthem_002440148
Insys_Anthem_002440179                   Insys_Anthem_002440179
Insys_Anthem_002440187                   Insys_Anthem_002440187
Insys_Anthem_002440190                   Insys_Anthem_002440190
Insys_Anthem_002440219                   Insys_Anthem_002440219
Insys_Anthem_002440226                   Insys_Anthem_002440226
Insys_Anthem_002440239                   Insys_Anthem_002440239
Insys_Anthem_002440258                   Insys_Anthem_002440258
Insys_Anthem_002440261                   Insys_Anthem_002440261
Insys_Anthem_002440263                   Insys_Anthem_002440263
Insys_Anthem_002440264                   Insys_Anthem_002440264
Insys_Anthem_002440270                   Insys_Anthem_002440270
Insys_Anthem_002440289                   Insys_Anthem_002440289
Insys_Anthem_002440296                   Insys_Anthem_002440296
Insys_Anthem_002440306                   Insys_Anthem_002440306
Insys_Anthem_002440314                   Insys_Anthem_002440314
Insys_Anthem_002440349                   Insys_Anthem_002440349
Insys_Anthem_002440355                   Insys_Anthem_002440355
Insys_Anthem_002440369                   Insys_Anthem_002440369
Insys_Anthem_002440370                   Insys_Anthem_002440370
Insys_Anthem_002440382                   Insys_Anthem_002440382
Insys_Anthem_002440383                   Insys_Anthem_002440383
Insys_Anthem_002440390                   Insys_Anthem_002440390
Insys_Anthem_002440414                   Insys_Anthem_002440414
Insys_Anthem_002440420                   Insys_Anthem_002440420
Insys_Anthem_002440433                   Insys_Anthem_002440433
Insys_Anthem_002440437                   Insys_Anthem_002440437
Insys_Anthem_002440452                   Insys_Anthem_002440452
Insys_Anthem_002440463                   Insys_Anthem_002440463
Insys_Anthem_002440467                   Insys_Anthem_002440467
Insys_Anthem_002440472                   Insys_Anthem_002440472
Insys_Anthem_002440486                   Insys_Anthem_002440486
Insys_Anthem_002440493                   Insys_Anthem_002440493
Insys_Anthem_002440497                   Insys_Anthem_002440497
Insys_Anthem_002440515                   Insys_Anthem_002440515
Insys_Anthem_002440517                   Insys_Anthem_002440517
Insys_Anthem_002440520                   Insys_Anthem_002440520
Insys_Anthem_002440522                   Insys_Anthem_002440522
Insys_Anthem_002440524                   Insys_Anthem_002440524
Insys_Anthem_002440526                   Insys_Anthem_002440526
Insys_Anthem_002440530                   Insys_Anthem_002440530
Insys_Anthem_002440534                   Insys_Anthem_002440534
Insys_Anthem_002440540                   Insys_Anthem_002440540
Insys_Anthem_002440549                   Insys_Anthem_002440549
Insys_Anthem_002440560                   Insys_Anthem_002440560

                                                    2389
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2391 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002440564                   Insys_Anthem_002440564
Insys_Anthem_002440569                   Insys_Anthem_002440569
Insys_Anthem_002440571                   Insys_Anthem_002440571
Insys_Anthem_002440608                   Insys_Anthem_002440608
Insys_Anthem_002440618                   Insys_Anthem_002440618
Insys_Anthem_002440629                   Insys_Anthem_002440629
Insys_Anthem_002440632                   Insys_Anthem_002440632
Insys_Anthem_002440653                   Insys_Anthem_002440653
Insys_Anthem_002440669                   Insys_Anthem_002440669
Insys_Anthem_002440698                   Insys_Anthem_002440698
Insys_Anthem_002440704                   Insys_Anthem_002440704
Insys_Anthem_002440720                   Insys_Anthem_002440720
Insys_Anthem_002440725                   Insys_Anthem_002440725
Insys_Anthem_002440728                   Insys_Anthem_002440728
Insys_Anthem_002440729                   Insys_Anthem_002440729
Insys_Anthem_002440735                   Insys_Anthem_002440735
Insys_Anthem_002440737                   Insys_Anthem_002440737
Insys_Anthem_002440743                   Insys_Anthem_002440743
Insys_Anthem_002440745                   Insys_Anthem_002440745
Insys_Anthem_002440757                   Insys_Anthem_002440757
Insys_Anthem_002440765                   Insys_Anthem_002440765
Insys_Anthem_002440791                   Insys_Anthem_002440791
Insys_Anthem_002440799                   Insys_Anthem_002440799
Insys_Anthem_002440800                   Insys_Anthem_002440800
Insys_Anthem_002440808                   Insys_Anthem_002440808
Insys_Anthem_002440815                   Insys_Anthem_002440815
Insys_Anthem_002440838                   Insys_Anthem_002440838
Insys_Anthem_002440844                   Insys_Anthem_002440844
Insys_Anthem_002440910                   Insys_Anthem_002440910
Insys_Anthem_002440913                   Insys_Anthem_002440913
Insys_Anthem_002440917                   Insys_Anthem_002440917
Insys_Anthem_002440918                   Insys_Anthem_002440918
Insys_Anthem_002440920                   Insys_Anthem_002440920
Insys_Anthem_002440922                   Insys_Anthem_002440922
Insys_Anthem_002440925                   Insys_Anthem_002440925
Insys_Anthem_002440929                   Insys_Anthem_002440929
Insys_Anthem_002440934                   Insys_Anthem_002440934
Insys_Anthem_002440937                   Insys_Anthem_002440937
Insys_Anthem_002440941                   Insys_Anthem_002440941
Insys_Anthem_002440943                   Insys_Anthem_002440943
Insys_Anthem_002440945                   Insys_Anthem_002440945
Insys_Anthem_002440949                   Insys_Anthem_002440949
Insys_Anthem_002440951                   Insys_Anthem_002440951
Insys_Anthem_002440953                   Insys_Anthem_002440953
Insys_Anthem_002440955                   Insys_Anthem_002440955
Insys_Anthem_002440960                   Insys_Anthem_002440960
Insys_Anthem_002440965                   Insys_Anthem_002440965

                                                    2390
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2392 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002440967                   Insys_Anthem_002440967
Insys_Anthem_002440969                   Insys_Anthem_002440969
Insys_Anthem_002440971                   Insys_Anthem_002440971
Insys_Anthem_002440973                   Insys_Anthem_002440973
Insys_Anthem_002440975                   Insys_Anthem_002440975
Insys_Anthem_002440977                   Insys_Anthem_002440977
Insys_Anthem_002440979                   Insys_Anthem_002440979
Insys_Anthem_002440981                   Insys_Anthem_002440981
Insys_Anthem_002440985                   Insys_Anthem_002440985
Insys_Anthem_002440986                   Insys_Anthem_002440986
Insys_Anthem_002440988                   Insys_Anthem_002440988
Insys_Anthem_002440990                   Insys_Anthem_002440990
Insys_Anthem_002440992                   Insys_Anthem_002440992
Insys_Anthem_002441007                   Insys_Anthem_002441007
Insys_Anthem_002441020                   Insys_Anthem_002441020
Insys_Anthem_002441037                   Insys_Anthem_002441037
Insys_Anthem_002441041                   Insys_Anthem_002441041
Insys_Anthem_002441057                   Insys_Anthem_002441057
Insys_Anthem_002441065                   Insys_Anthem_002441065
Insys_Anthem_002441081                   Insys_Anthem_002441081
Insys_Anthem_002441091                   Insys_Anthem_002441091
Insys_Anthem_002441108                   Insys_Anthem_002441108
Insys_Anthem_002441109                   Insys_Anthem_002441109
Insys_Anthem_002441112                   Insys_Anthem_002441112
Insys_Anthem_002441133                   Insys_Anthem_002441133
Insys_Anthem_002441138                   Insys_Anthem_002441138
Insys_Anthem_002441142                   Insys_Anthem_002441142
Insys_Anthem_002441151                   Insys_Anthem_002441151
Insys_Anthem_002441157                   Insys_Anthem_002441157
Insys_Anthem_002441176                   Insys_Anthem_002441176
Insys_Anthem_002441179                   Insys_Anthem_002441179
Insys_Anthem_002441202                   Insys_Anthem_002441202
Insys_Anthem_002441210                   Insys_Anthem_002441210
Insys_Anthem_002441215                   Insys_Anthem_002441215
Insys_Anthem_002441221                   Insys_Anthem_002441221
Insys_Anthem_002441228                   Insys_Anthem_002441228
Insys_Anthem_002441238                   Insys_Anthem_002441238
Insys_Anthem_002441250                   Insys_Anthem_002441250
Insys_Anthem_002441251                   Insys_Anthem_002441251
Insys_Anthem_002441257                   Insys_Anthem_002441257
Insys_Anthem_002441276                   Insys_Anthem_002441276
Insys_Anthem_002441291                   Insys_Anthem_002441291
Insys_Anthem_002441305                   Insys_Anthem_002441305
Insys_Anthem_002441311                   Insys_Anthem_002441311
Insys_Anthem_002441320                   Insys_Anthem_002441320
Insys_Anthem_002441331                   Insys_Anthem_002441331
Insys_Anthem_002441337                   Insys_Anthem_002441337

                                                    2391
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2393 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002441344                   Insys_Anthem_002441344
Insys_Anthem_002441355                   Insys_Anthem_002441355
Insys_Anthem_002441358                   Insys_Anthem_002441358
Insys_Anthem_002441367                   Insys_Anthem_002441367
Insys_Anthem_002441396                   Insys_Anthem_002441396
Insys_Anthem_002441422                   Insys_Anthem_002441422
Insys_Anthem_002441440                   Insys_Anthem_002441440
Insys_Anthem_002441443                   Insys_Anthem_002441443
Insys_Anthem_002441452                   Insys_Anthem_002441452
Insys_Anthem_002441456                   Insys_Anthem_002441456
Insys_Anthem_002441468                   Insys_Anthem_002441468
Insys_Anthem_002441471                   Insys_Anthem_002441471
Insys_Anthem_002441480                   Insys_Anthem_002441480
Insys_Anthem_002441481                   Insys_Anthem_002441481
Insys_Anthem_002441484                   Insys_Anthem_002441484
Insys_Anthem_002441488                   Insys_Anthem_002441488
Insys_Anthem_002441511                   Insys_Anthem_002441511
Insys_Anthem_002441512                   Insys_Anthem_002441512
Insys_Anthem_002441517                   Insys_Anthem_002441517
Insys_Anthem_002441519                   Insys_Anthem_002441519
Insys_Anthem_002441529                   Insys_Anthem_002441529
Insys_Anthem_002441532                   Insys_Anthem_002441532
Insys_Anthem_002441535                   Insys_Anthem_002441535
Insys_Anthem_002441538                   Insys_Anthem_002441538
Insys_Anthem_002441541                   Insys_Anthem_002441541
Insys_Anthem_002441544                   Insys_Anthem_002441544
Insys_Anthem_002441546                   Insys_Anthem_002441546
Insys_Anthem_002441548                   Insys_Anthem_002441548
Insys_Anthem_002441551                   Insys_Anthem_002441551
Insys_Anthem_002441555                   Insys_Anthem_002441555
Insys_Anthem_002441564                   Insys_Anthem_002441564
Insys_Anthem_002441571                   Insys_Anthem_002441571
Insys_Anthem_002441575                   Insys_Anthem_002441575
Insys_Anthem_002441578                   Insys_Anthem_002441578
Insys_Anthem_002441584                   Insys_Anthem_002441584
Insys_Anthem_002441586                   Insys_Anthem_002441586
Insys_Anthem_002441591                   Insys_Anthem_002441591
Insys_Anthem_002441594                   Insys_Anthem_002441594
Insys_Anthem_002441606                   Insys_Anthem_002441606
Insys_Anthem_002441610                   Insys_Anthem_002441610
Insys_Anthem_002441625                   Insys_Anthem_002441625
Insys_Anthem_002441627                   Insys_Anthem_002441627
Insys_Anthem_002441633                   Insys_Anthem_002441633
Insys_Anthem_002441636                   Insys_Anthem_002441636
Insys_Anthem_002441642                   Insys_Anthem_002441642
Insys_Anthem_002441648                   Insys_Anthem_002441648
Insys_Anthem_002441651                   Insys_Anthem_002441651

                                                    2392
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2394 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002441655                   Insys_Anthem_002441655
Insys_Anthem_002441659                   Insys_Anthem_002441659
Insys_Anthem_002441663                   Insys_Anthem_002441663
Insys_Anthem_002441665                   Insys_Anthem_002441665
Insys_Anthem_002441679                   Insys_Anthem_002441679
Insys_Anthem_002441689                   Insys_Anthem_002441689
Insys_Anthem_002441698                   Insys_Anthem_002441698
Insys_Anthem_002441701                   Insys_Anthem_002441701
Insys_Anthem_002441703                   Insys_Anthem_002441703
Insys_Anthem_002441706                   Insys_Anthem_002441706
Insys_Anthem_002441720                   Insys_Anthem_002441720
Insys_Anthem_002441722                   Insys_Anthem_002441722
Insys_Anthem_002441732                   Insys_Anthem_002441732
Insys_Anthem_002441737                   Insys_Anthem_002441737
Insys_Anthem_002441738                   Insys_Anthem_002441738
Insys_Anthem_002441748                   Insys_Anthem_002441748
Insys_Anthem_002441755                   Insys_Anthem_002441755
Insys_Anthem_002441759                   Insys_Anthem_002441759
Insys_Anthem_002441771                   Insys_Anthem_002441771
Insys_Anthem_002441775                   Insys_Anthem_002441775
Insys_Anthem_002441780                   Insys_Anthem_002441780
Insys_Anthem_002441786                   Insys_Anthem_002441786
Insys_Anthem_002441787                   Insys_Anthem_002441787
Insys_Anthem_002441792                   Insys_Anthem_002441792
Insys_Anthem_002441795                   Insys_Anthem_002441795
Insys_Anthem_002441798                   Insys_Anthem_002441798
Insys_Anthem_002441801                   Insys_Anthem_002441801
Insys_Anthem_002441803                   Insys_Anthem_002441803
Insys_Anthem_002441804                   Insys_Anthem_002441804
Insys_Anthem_002441807                   Insys_Anthem_002441807
Insys_Anthem_002441810                   Insys_Anthem_002441810
Insys_Anthem_002441813                   Insys_Anthem_002441813
Insys_Anthem_002441815                   Insys_Anthem_002441815
Insys_Anthem_002441817                   Insys_Anthem_002441817
Insys_Anthem_002441820                   Insys_Anthem_002441820
Insys_Anthem_002441837                   Insys_Anthem_002441837
Insys_Anthem_002441852                   Insys_Anthem_002441852
Insys_Anthem_002441869                   Insys_Anthem_002441869
Insys_Anthem_002441915                   Insys_Anthem_002441915
Insys_Anthem_002441921                   Insys_Anthem_002441921
Insys_Anthem_002441923                   Insys_Anthem_002441923
Insys_Anthem_002441924                   Insys_Anthem_002441924
Insys_Anthem_002441955                   Insys_Anthem_002441955
Insys_Anthem_002441957                   Insys_Anthem_002441957
Insys_Anthem_002441962                   Insys_Anthem_002441962
Insys_Anthem_002441969                   Insys_Anthem_002441969
Insys_Anthem_002441970                   Insys_Anthem_002441970

                                                    2393
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2395 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002441982                   Insys_Anthem_002441982
Insys_Anthem_002441989                   Insys_Anthem_002441989
Insys_Anthem_002441991                   Insys_Anthem_002441991
Insys_Anthem_002441992                   Insys_Anthem_002441992
Insys_Anthem_002441993                   Insys_Anthem_002441993
Insys_Anthem_002442002                   Insys_Anthem_002442002
Insys_Anthem_002442031                   Insys_Anthem_002442031
Insys_Anthem_002442034                   Insys_Anthem_002442034
Insys_Anthem_002442035                   Insys_Anthem_002442035
Insys_Anthem_002442039                   Insys_Anthem_002442039
Insys_Anthem_002442060                   Insys_Anthem_002442060
Insys_Anthem_002442062                   Insys_Anthem_002442062
Insys_Anthem_002442065                   Insys_Anthem_002442065
Insys_Anthem_002442067                   Insys_Anthem_002442067
Insys_Anthem_002442076                   Insys_Anthem_002442076
Insys_Anthem_002442085                   Insys_Anthem_002442085
Insys_Anthem_002442086                   Insys_Anthem_002442086
Insys_Anthem_002442092                   Insys_Anthem_002442092
Insys_Anthem_002442093                   Insys_Anthem_002442093
Insys_Anthem_002442096                   Insys_Anthem_002442096
Insys_Anthem_002442100                   Insys_Anthem_002442100
Insys_Anthem_002442111                   Insys_Anthem_002442111
Insys_Anthem_002442114                   Insys_Anthem_002442114
Insys_Anthem_002442116                   Insys_Anthem_002442116
Insys_Anthem_002442129                   Insys_Anthem_002442129
Insys_Anthem_002442134                   Insys_Anthem_002442134
Insys_Anthem_002442135                   Insys_Anthem_002442135
Insys_Anthem_002442136                   Insys_Anthem_002442136
Insys_Anthem_002442142                   Insys_Anthem_002442142
Insys_Anthem_002442144                   Insys_Anthem_002442144
Insys_Anthem_002442157                   Insys_Anthem_002442157
Insys_Anthem_002442158                   Insys_Anthem_002442158
Insys_Anthem_002442162                   Insys_Anthem_002442162
Insys_Anthem_002442164                   Insys_Anthem_002442164
Insys_Anthem_002442169                   Insys_Anthem_002442169
Insys_Anthem_002442173                   Insys_Anthem_002442173
Insys_Anthem_002442178                   Insys_Anthem_002442178
Insys_Anthem_002442183                   Insys_Anthem_002442183
Insys_Anthem_002442197                   Insys_Anthem_002442197
Insys_Anthem_002442204                   Insys_Anthem_002442204
Insys_Anthem_002442215                   Insys_Anthem_002442215
Insys_Anthem_002442221                   Insys_Anthem_002442221
Insys_Anthem_002442222                   Insys_Anthem_002442222
Insys_Anthem_002442223                   Insys_Anthem_002442223
Insys_Anthem_002442225                   Insys_Anthem_002442225
Insys_Anthem_002442247                   Insys_Anthem_002442247
Insys_Anthem_002442270                   Insys_Anthem_002442270

                                                    2394
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2396 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002442279                   Insys_Anthem_002442279
Insys_Anthem_002442286                   Insys_Anthem_002442286
Insys_Anthem_002442349                   Insys_Anthem_002442349
Insys_Anthem_002442351                   Insys_Anthem_002442351
Insys_Anthem_002442355                   Insys_Anthem_002442355
Insys_Anthem_002442357                   Insys_Anthem_002442357
Insys_Anthem_002442359                   Insys_Anthem_002442359
Insys_Anthem_002442361                   Insys_Anthem_002442361
Insys_Anthem_002442368                   Insys_Anthem_002442368
Insys_Anthem_002442383                   Insys_Anthem_002442383
Insys_Anthem_002442392                   Insys_Anthem_002442392
Insys_Anthem_002442393                   Insys_Anthem_002442393
Insys_Anthem_002442394                   Insys_Anthem_002442394
Insys_Anthem_002442399                   Insys_Anthem_002442399
Insys_Anthem_002442408                   Insys_Anthem_002442408
Insys_Anthem_002442414                   Insys_Anthem_002442414
Insys_Anthem_002442419                   Insys_Anthem_002442419
Insys_Anthem_002442425                   Insys_Anthem_002442425
Insys_Anthem_002442444                   Insys_Anthem_002442444
Insys_Anthem_002442456                   Insys_Anthem_002442456
Insys_Anthem_002442460                   Insys_Anthem_002442460
Insys_Anthem_002442495                   Insys_Anthem_002442495
Insys_Anthem_002442499                   Insys_Anthem_002442499
Insys_Anthem_002442502                   Insys_Anthem_002442502
Insys_Anthem_002442504                   Insys_Anthem_002442504
Insys_Anthem_002442517                   Insys_Anthem_002442517
Insys_Anthem_002442547                   Insys_Anthem_002442547
Insys_Anthem_002442552                   Insys_Anthem_002442552
Insys_Anthem_002442600                   Insys_Anthem_002442600
Insys_Anthem_002442610                   Insys_Anthem_002442610
Insys_Anthem_002442617                   Insys_Anthem_002442617
Insys_Anthem_002442638                   Insys_Anthem_002442638
Insys_Anthem_002442642                   Insys_Anthem_002442642
Insys_Anthem_002442644                   Insys_Anthem_002442644
Insys_Anthem_002442645                   Insys_Anthem_002442645
Insys_Anthem_002442646                   Insys_Anthem_002442646
Insys_Anthem_002442657                   Insys_Anthem_002442657
Insys_Anthem_002442664                   Insys_Anthem_002442664
Insys_Anthem_002442669                   Insys_Anthem_002442669
Insys_Anthem_002442671                   Insys_Anthem_002442671
Insys_Anthem_002442678                   Insys_Anthem_002442678
Insys_Anthem_002442683                   Insys_Anthem_002442683
Insys_Anthem_002442685                   Insys_Anthem_002442685
Insys_Anthem_002442687                   Insys_Anthem_002442687
Insys_Anthem_002442692                   Insys_Anthem_002442692
Insys_Anthem_002442694                   Insys_Anthem_002442694
Insys_Anthem_002442706                   Insys_Anthem_002442706

                                                    2395
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2397 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002442711                   Insys_Anthem_002442711
Insys_Anthem_002442716                   Insys_Anthem_002442716
Insys_Anthem_002442731                   Insys_Anthem_002442731
Insys_Anthem_002442735                   Insys_Anthem_002442735
Insys_Anthem_002442743                   Insys_Anthem_002442743
Insys_Anthem_002442747                   Insys_Anthem_002442747
Insys_Anthem_002442748                   Insys_Anthem_002442748
Insys_Anthem_002442758                   Insys_Anthem_002442758
Insys_Anthem_002442762                   Insys_Anthem_002442762
Insys_Anthem_002442764                   Insys_Anthem_002442764
Insys_Anthem_002442771                   Insys_Anthem_002442771
Insys_Anthem_002442776                   Insys_Anthem_002442776
Insys_Anthem_002442783                   Insys_Anthem_002442783
Insys_Anthem_002442784                   Insys_Anthem_002442784
Insys_Anthem_002442797                   Insys_Anthem_002442797
Insys_Anthem_002442804                   Insys_Anthem_002442804
Insys_Anthem_002442809                   Insys_Anthem_002442809
Insys_Anthem_002442810                   Insys_Anthem_002442810
Insys_Anthem_002442812                   Insys_Anthem_002442812
Insys_Anthem_002442833                   Insys_Anthem_002442833
Insys_Anthem_002442846                   Insys_Anthem_002442846
Insys_Anthem_002442851                   Insys_Anthem_002442851
Insys_Anthem_002442852                   Insys_Anthem_002442852
Insys_Anthem_002442853                   Insys_Anthem_002442853
Insys_Anthem_002442867                   Insys_Anthem_002442867
Insys_Anthem_002442882                   Insys_Anthem_002442882
Insys_Anthem_002442898                   Insys_Anthem_002442898
Insys_Anthem_002442904                   Insys_Anthem_002442904
Insys_Anthem_002442906                   Insys_Anthem_002442906
Insys_Anthem_002442908                   Insys_Anthem_002442908
Insys_Anthem_002442910                   Insys_Anthem_002442910
Insys_Anthem_002442911                   Insys_Anthem_002442911
Insys_Anthem_002442917                   Insys_Anthem_002442917
Insys_Anthem_002442920                   Insys_Anthem_002442920
Insys_Anthem_002442923                   Insys_Anthem_002442923
Insys_Anthem_002442931                   Insys_Anthem_002442931
Insys_Anthem_002442934                   Insys_Anthem_002442934
Insys_Anthem_002442935                   Insys_Anthem_002442935
Insys_Anthem_002442936                   Insys_Anthem_002442936
Insys_Anthem_002442938                   Insys_Anthem_002442938
Insys_Anthem_002442939                   Insys_Anthem_002442939
Insys_Anthem_002442941                   Insys_Anthem_002442941
Insys_Anthem_002442942                   Insys_Anthem_002442942
Insys_Anthem_002442943                   Insys_Anthem_002442943
Insys_Anthem_002442946                   Insys_Anthem_002442946
Insys_Anthem_002442953                   Insys_Anthem_002442953
Insys_Anthem_002442964                   Insys_Anthem_002442964

                                                    2396
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2398 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002442977                   Insys_Anthem_002442977
Insys_Anthem_002442981                   Insys_Anthem_002442981
Insys_Anthem_002442989                   Insys_Anthem_002442989
Insys_Anthem_002442991                   Insys_Anthem_002442991
Insys_Anthem_002442993                   Insys_Anthem_002442993
Insys_Anthem_002442994                   Insys_Anthem_002442994
Insys_Anthem_002442995                   Insys_Anthem_002442995
Insys_Anthem_002442996                   Insys_Anthem_002442996
Insys_Anthem_002442998                   Insys_Anthem_002442998
Insys_Anthem_002442999                   Insys_Anthem_002442999
Insys_Anthem_002443000                   Insys_Anthem_002443000
Insys_Anthem_002443001                   Insys_Anthem_002443001
Insys_Anthem_002443002                   Insys_Anthem_002443002
Insys_Anthem_002443004                   Insys_Anthem_002443004
Insys_Anthem_002443005                   Insys_Anthem_002443005
Insys_Anthem_002443006                   Insys_Anthem_002443006
Insys_Anthem_002443007                   Insys_Anthem_002443007
Insys_Anthem_002443008                   Insys_Anthem_002443008
Insys_Anthem_002443009                   Insys_Anthem_002443009
Insys_Anthem_002443010                   Insys_Anthem_002443010
Insys_Anthem_002443011                   Insys_Anthem_002443011
Insys_Anthem_002443012                   Insys_Anthem_002443012
Insys_Anthem_002443013                   Insys_Anthem_002443013
Insys_Anthem_002443014                   Insys_Anthem_002443014
Insys_Anthem_002443015                   Insys_Anthem_002443015
Insys_Anthem_002443016                   Insys_Anthem_002443016
Insys_Anthem_002443018                   Insys_Anthem_002443018
Insys_Anthem_002443019                   Insys_Anthem_002443019
Insys_Anthem_002443020                   Insys_Anthem_002443020
Insys_Anthem_002443021                   Insys_Anthem_002443021
Insys_Anthem_002443022                   Insys_Anthem_002443022
Insys_Anthem_002443023                   Insys_Anthem_002443023
Insys_Anthem_002443024                   Insys_Anthem_002443024
Insys_Anthem_002443025                   Insys_Anthem_002443025
Insys_Anthem_002443026                   Insys_Anthem_002443026
Insys_Anthem_002443027                   Insys_Anthem_002443027
Insys_Anthem_002443028                   Insys_Anthem_002443028
Insys_Anthem_002443029                   Insys_Anthem_002443029
Insys_Anthem_002443032                   Insys_Anthem_002443032
Insys_Anthem_002443033                   Insys_Anthem_002443033
Insys_Anthem_002443034                   Insys_Anthem_002443034
Insys_Anthem_002443035                   Insys_Anthem_002443035
Insys_Anthem_002443036                   Insys_Anthem_002443036
Insys_Anthem_002443037                   Insys_Anthem_002443037
Insys_Anthem_002443038                   Insys_Anthem_002443038
Insys_Anthem_002443040                   Insys_Anthem_002443040
Insys_Anthem_002443044                   Insys_Anthem_002443044

                                                    2397
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2399 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002443047                   Insys_Anthem_002443047
Insys_Anthem_002443048                   Insys_Anthem_002443048
Insys_Anthem_002443050                   Insys_Anthem_002443050
Insys_Anthem_002443051                   Insys_Anthem_002443051
Insys_Anthem_002443052                   Insys_Anthem_002443052
Insys_Anthem_002443059                   Insys_Anthem_002443059
Insys_Anthem_002443060                   Insys_Anthem_002443060
Insys_Anthem_002443061                   Insys_Anthem_002443061
Insys_Anthem_002443063                   Insys_Anthem_002443063
Insys_Anthem_002443064                   Insys_Anthem_002443064
Insys_Anthem_002443065                   Insys_Anthem_002443065
Insys_Anthem_002443066                   Insys_Anthem_002443066
Insys_Anthem_002443067                   Insys_Anthem_002443067
Insys_Anthem_002443068                   Insys_Anthem_002443068
Insys_Anthem_002443069                   Insys_Anthem_002443069
Insys_Anthem_002443070                   Insys_Anthem_002443070
Insys_Anthem_002443071                   Insys_Anthem_002443071
Insys_Anthem_002443072                   Insys_Anthem_002443072
Insys_Anthem_002443073                   Insys_Anthem_002443073
Insys_Anthem_002443074                   Insys_Anthem_002443074
Insys_Anthem_002443076                   Insys_Anthem_002443076
Insys_Anthem_002443077                   Insys_Anthem_002443077
Insys_Anthem_002443078                   Insys_Anthem_002443078
Insys_Anthem_002443083                   Insys_Anthem_002443083
Insys_Anthem_002443084                   Insys_Anthem_002443084
Insys_Anthem_002443088                   Insys_Anthem_002443088
Insys_Anthem_002443090                   Insys_Anthem_002443090
Insys_Anthem_002443093                   Insys_Anthem_002443093
Insys_Anthem_002443117                   Insys_Anthem_002443117
Insys_Anthem_002443121                   Insys_Anthem_002443121
Insys_Anthem_002443131                   Insys_Anthem_002443131
Insys_Anthem_002443135                   Insys_Anthem_002443135
Insys_Anthem_002443146                   Insys_Anthem_002443146
Insys_Anthem_002443148                   Insys_Anthem_002443148
Insys_Anthem_002443150                   Insys_Anthem_002443150
Insys_Anthem_002443153                   Insys_Anthem_002443153
Insys_Anthem_002443165                   Insys_Anthem_002443165
Insys_Anthem_002443173                   Insys_Anthem_002443173
Insys_Anthem_002443175                   Insys_Anthem_002443175
Insys_Anthem_002443180                   Insys_Anthem_002443180
Insys_Anthem_002443194                   Insys_Anthem_002443194
Insys_Anthem_002443199                   Insys_Anthem_002443199
Insys_Anthem_002443220                   Insys_Anthem_002443220
Insys_Anthem_002443236                   Insys_Anthem_002443236
Insys_Anthem_002443237                   Insys_Anthem_002443237
Insys_Anthem_002443243                   Insys_Anthem_002443243
Insys_Anthem_002443250                   Insys_Anthem_002443250

                                                    2398
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2400 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002443253                   Insys_Anthem_002443253
Insys_Anthem_002443260                   Insys_Anthem_002443260
Insys_Anthem_002443261                   Insys_Anthem_002443261
Insys_Anthem_002443267                   Insys_Anthem_002443267
Insys_Anthem_002443273                   Insys_Anthem_002443273
Insys_Anthem_002443278                   Insys_Anthem_002443278
Insys_Anthem_002443347                   Insys_Anthem_002443347
Insys_Anthem_002443358                   Insys_Anthem_002443358
Insys_Anthem_002443392                   Insys_Anthem_002443392
Insys_Anthem_002443394                   Insys_Anthem_002443394
Insys_Anthem_002443401                   Insys_Anthem_002443401
Insys_Anthem_002443416                   Insys_Anthem_002443416
Insys_Anthem_002443426                   Insys_Anthem_002443426
Insys_Anthem_002443438                   Insys_Anthem_002443438
Insys_Anthem_002443452                   Insys_Anthem_002443452
Insys_Anthem_002443453                   Insys_Anthem_002443453
Insys_Anthem_002443462                   Insys_Anthem_002443462
Insys_Anthem_002443463                   Insys_Anthem_002443463
Insys_Anthem_002443465                   Insys_Anthem_002443465
Insys_Anthem_002443476                   Insys_Anthem_002443476
Insys_Anthem_002443518                   Insys_Anthem_002443518
Insys_Anthem_002443527                   Insys_Anthem_002443527
Insys_Anthem_002443528                   Insys_Anthem_002443528
Insys_Anthem_002443533                   Insys_Anthem_002443533
Insys_Anthem_002443548                   Insys_Anthem_002443548
Insys_Anthem_002443550                   Insys_Anthem_002443550
Insys_Anthem_002443556                   Insys_Anthem_002443556
Insys_Anthem_002443563                   Insys_Anthem_002443563
Insys_Anthem_002443566                   Insys_Anthem_002443566
Insys_Anthem_002443570                   Insys_Anthem_002443570
Insys_Anthem_002443580                   Insys_Anthem_002443580
Insys_Anthem_002443585                   Insys_Anthem_002443585
Insys_Anthem_002443668                   Insys_Anthem_002443668
Insys_Anthem_002443677                   Insys_Anthem_002443677
Insys_Anthem_002443681                   Insys_Anthem_002443681
Insys_Anthem_002443685                   Insys_Anthem_002443685
Insys_Anthem_002443689                   Insys_Anthem_002443689
Insys_Anthem_002443703                   Insys_Anthem_002443703
Insys_Anthem_002443715                   Insys_Anthem_002443715
Insys_Anthem_002443738                   Insys_Anthem_002443738
Insys_Anthem_002443741                   Insys_Anthem_002443741
Insys_Anthem_002443749                   Insys_Anthem_002443749
Insys_Anthem_002443771                   Insys_Anthem_002443771
Insys_Anthem_002443774                   Insys_Anthem_002443774
Insys_Anthem_002443815                   Insys_Anthem_002443815
Insys_Anthem_002443816                   Insys_Anthem_002443816
Insys_Anthem_002443821                   Insys_Anthem_002443821

                                                    2399
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2401 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002443855                   Insys_Anthem_002443855
Insys_Anthem_002443857                   Insys_Anthem_002443857
Insys_Anthem_002443866                   Insys_Anthem_002443866
Insys_Anthem_002443869                   Insys_Anthem_002443869
Insys_Anthem_002443886                   Insys_Anthem_002443886
Insys_Anthem_002443896                   Insys_Anthem_002443896
Insys_Anthem_002443900                   Insys_Anthem_002443900
Insys_Anthem_002443905                   Insys_Anthem_002443905
Insys_Anthem_002443910                   Insys_Anthem_002443910
Insys_Anthem_002443923                   Insys_Anthem_002443923
Insys_Anthem_002443938                   Insys_Anthem_002443938
Insys_Anthem_002443944                   Insys_Anthem_002443944
Insys_Anthem_002443951                   Insys_Anthem_002443951
Insys_Anthem_002443968                   Insys_Anthem_002443968
Insys_Anthem_002443970                   Insys_Anthem_002443970
Insys_Anthem_002443985                   Insys_Anthem_002443985
Insys_Anthem_002443989                   Insys_Anthem_002443989
Insys_Anthem_002443996                   Insys_Anthem_002443996
Insys_Anthem_002444001                   Insys_Anthem_002444001
Insys_Anthem_002444004                   Insys_Anthem_002444004
Insys_Anthem_002444020                   Insys_Anthem_002444020
Insys_Anthem_002444028                   Insys_Anthem_002444028
Insys_Anthem_002444029                   Insys_Anthem_002444029
Insys_Anthem_002444032                   Insys_Anthem_002444032
Insys_Anthem_002444038                   Insys_Anthem_002444038
Insys_Anthem_002444065                   Insys_Anthem_002444065
Insys_Anthem_002444073                   Insys_Anthem_002444073
Insys_Anthem_002444083                   Insys_Anthem_002444083
Insys_Anthem_002444088                   Insys_Anthem_002444088
Insys_Anthem_002444092                   Insys_Anthem_002444092
Insys_Anthem_002444096                   Insys_Anthem_002444096
Insys_Anthem_002444099                   Insys_Anthem_002444099
Insys_Anthem_002444102                   Insys_Anthem_002444102
Insys_Anthem_002444103                   Insys_Anthem_002444103
Insys_Anthem_002444104                   Insys_Anthem_002444104
Insys_Anthem_002444105                   Insys_Anthem_002444105
Insys_Anthem_002444108                   Insys_Anthem_002444108
Insys_Anthem_002444109                   Insys_Anthem_002444109
Insys_Anthem_002444112                   Insys_Anthem_002444112
Insys_Anthem_002444113                   Insys_Anthem_002444113
Insys_Anthem_002444114                   Insys_Anthem_002444114
Insys_Anthem_002444118                   Insys_Anthem_002444118
Insys_Anthem_002444121                   Insys_Anthem_002444121
Insys_Anthem_002444122                   Insys_Anthem_002444122
Insys_Anthem_002444125                   Insys_Anthem_002444125
Insys_Anthem_002444128                   Insys_Anthem_002444128
Insys_Anthem_002444129                   Insys_Anthem_002444129

                                                    2400
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2402 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002444133                   Insys_Anthem_002444133
Insys_Anthem_002444140                   Insys_Anthem_002444140
Insys_Anthem_002444141                   Insys_Anthem_002444141
Insys_Anthem_002444149                   Insys_Anthem_002444149
Insys_Anthem_002444150                   Insys_Anthem_002444150
Insys_Anthem_002444154                   Insys_Anthem_002444154
Insys_Anthem_002444163                   Insys_Anthem_002444163
Insys_Anthem_002444171                   Insys_Anthem_002444171
Insys_Anthem_002444173                   Insys_Anthem_002444173
Insys_Anthem_002444177                   Insys_Anthem_002444177
Insys_Anthem_002444178                   Insys_Anthem_002444178
Insys_Anthem_002444181                   Insys_Anthem_002444181
Insys_Anthem_002444182                   Insys_Anthem_002444182
Insys_Anthem_002444187                   Insys_Anthem_002444187
Insys_Anthem_002444188                   Insys_Anthem_002444188
Insys_Anthem_002444196                   Insys_Anthem_002444196
Insys_Anthem_002444197                   Insys_Anthem_002444197
Insys_Anthem_002444201                   Insys_Anthem_002444201
Insys_Anthem_002444202                   Insys_Anthem_002444202
Insys_Anthem_002444204                   Insys_Anthem_002444204
Insys_Anthem_002444205                   Insys_Anthem_002444205
Insys_Anthem_002444213                   Insys_Anthem_002444213
Insys_Anthem_002444218                   Insys_Anthem_002444218
Insys_Anthem_002444222                   Insys_Anthem_002444222
Insys_Anthem_002444223                   Insys_Anthem_002444223
Insys_Anthem_002444224                   Insys_Anthem_002444224
Insys_Anthem_002444229                   Insys_Anthem_002444229
Insys_Anthem_002444230                   Insys_Anthem_002444230
Insys_Anthem_002444232                   Insys_Anthem_002444232
Insys_Anthem_002444235                   Insys_Anthem_002444235
Insys_Anthem_002444237                   Insys_Anthem_002444237
Insys_Anthem_002444238                   Insys_Anthem_002444238
Insys_Anthem_002444240                   Insys_Anthem_002444240
Insys_Anthem_002444243                   Insys_Anthem_002444243
Insys_Anthem_002444246                   Insys_Anthem_002444246
Insys_Anthem_002444247                   Insys_Anthem_002444247
Insys_Anthem_002444252                   Insys_Anthem_002444252
Insys_Anthem_002444253                   Insys_Anthem_002444253
Insys_Anthem_002444254                   Insys_Anthem_002444254
Insys_Anthem_002444260                   Insys_Anthem_002444260
Insys_Anthem_002444263                   Insys_Anthem_002444263
Insys_Anthem_002444268                   Insys_Anthem_002444268
Insys_Anthem_002444271                   Insys_Anthem_002444271
Insys_Anthem_002444276                   Insys_Anthem_002444276
Insys_Anthem_002444278                   Insys_Anthem_002444278
Insys_Anthem_002444279                   Insys_Anthem_002444279
Insys_Anthem_002444288                   Insys_Anthem_002444288

                                                    2401
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2403 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002444291                   Insys_Anthem_002444291
Insys_Anthem_002444293                   Insys_Anthem_002444293
Insys_Anthem_002444296                   Insys_Anthem_002444296
Insys_Anthem_002444299                   Insys_Anthem_002444299
Insys_Anthem_002444301                   Insys_Anthem_002444301
Insys_Anthem_002444303                   Insys_Anthem_002444303
Insys_Anthem_002444307                   Insys_Anthem_002444307
Insys_Anthem_002444308                   Insys_Anthem_002444308
Insys_Anthem_002444314                   Insys_Anthem_002444314
Insys_Anthem_002444320                   Insys_Anthem_002444320
Insys_Anthem_002444344                   Insys_Anthem_002444344
Insys_Anthem_002444363                   Insys_Anthem_002444363
Insys_Anthem_002444368                   Insys_Anthem_002444368
Insys_Anthem_002444384                   Insys_Anthem_002444384
Insys_Anthem_002444393                   Insys_Anthem_002444393
Insys_Anthem_002444407                   Insys_Anthem_002444407
Insys_Anthem_002444415                   Insys_Anthem_002444415
Insys_Anthem_002444419                   Insys_Anthem_002444419
Insys_Anthem_002444424                   Insys_Anthem_002444424
Insys_Anthem_002444426                   Insys_Anthem_002444426
Insys_Anthem_002444445                   Insys_Anthem_002444445
Insys_Anthem_002444458                   Insys_Anthem_002444458
Insys_Anthem_002444460                   Insys_Anthem_002444460
Insys_Anthem_002444465                   Insys_Anthem_002444465
Insys_Anthem_002444479                   Insys_Anthem_002444479
Insys_Anthem_002444501                   Insys_Anthem_002444501
Insys_Anthem_002444504                   Insys_Anthem_002444504
Insys_Anthem_002444506                   Insys_Anthem_002444506
Insys_Anthem_002444507                   Insys_Anthem_002444507
Insys_Anthem_002444508                   Insys_Anthem_002444508
Insys_Anthem_002444530                   Insys_Anthem_002444530
Insys_Anthem_002444544                   Insys_Anthem_002444544
Insys_Anthem_002444561                   Insys_Anthem_002444561
Insys_Anthem_002444567                   Insys_Anthem_002444567
Insys_Anthem_002444569                   Insys_Anthem_002444569
Insys_Anthem_002444579                   Insys_Anthem_002444579
Insys_Anthem_002444582                   Insys_Anthem_002444582
Insys_Anthem_002444586                   Insys_Anthem_002444586
Insys_Anthem_002444594                   Insys_Anthem_002444594
Insys_Anthem_002444609                   Insys_Anthem_002444609
Insys_Anthem_002444610                   Insys_Anthem_002444610
Insys_Anthem_002444625                   Insys_Anthem_002444625
Insys_Anthem_002444630                   Insys_Anthem_002444630
Insys_Anthem_002444637                   Insys_Anthem_002444637
Insys_Anthem_002444638                   Insys_Anthem_002444638
Insys_Anthem_002444656                   Insys_Anthem_002444656
Insys_Anthem_002444677                   Insys_Anthem_002444677

                                                    2402
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2404 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002444683                   Insys_Anthem_002444683
Insys_Anthem_002444698                   Insys_Anthem_002444698
Insys_Anthem_002444701                   Insys_Anthem_002444701
Insys_Anthem_002444703                   Insys_Anthem_002444703
Insys_Anthem_002444735                   Insys_Anthem_002444735
Insys_Anthem_002444770                   Insys_Anthem_002444770
Insys_Anthem_002444773                   Insys_Anthem_002444773
Insys_Anthem_002444784                   Insys_Anthem_002444784
Insys_Anthem_002444809                   Insys_Anthem_002444809
Insys_Anthem_002444812                   Insys_Anthem_002444812
Insys_Anthem_002444818                   Insys_Anthem_002444818
Insys_Anthem_002444819                   Insys_Anthem_002444819
Insys_Anthem_002444826                   Insys_Anthem_002444826
Insys_Anthem_002444827                   Insys_Anthem_002444827
Insys_Anthem_002444850                   Insys_Anthem_002444850
Insys_Anthem_002444852                   Insys_Anthem_002444852
Insys_Anthem_002444859                   Insys_Anthem_002444859
Insys_Anthem_002444863                   Insys_Anthem_002444863
Insys_Anthem_002444868                   Insys_Anthem_002444868
Insys_Anthem_002444885                   Insys_Anthem_002444885
Insys_Anthem_002444886                   Insys_Anthem_002444886
Insys_Anthem_002444890                   Insys_Anthem_002444890
Insys_Anthem_002444893                   Insys_Anthem_002444893
Insys_Anthem_002444908                   Insys_Anthem_002444908
Insys_Anthem_002444910                   Insys_Anthem_002444910
Insys_Anthem_002444926                   Insys_Anthem_002444926
Insys_Anthem_002444946                   Insys_Anthem_002444946
Insys_Anthem_002444974                   Insys_Anthem_002444974
Insys_Anthem_002444977                   Insys_Anthem_002444977
Insys_Anthem_002444991                   Insys_Anthem_002444991
Insys_Anthem_002445003                   Insys_Anthem_002445003
Insys_Anthem_002445004                   Insys_Anthem_002445004
Insys_Anthem_002445016                   Insys_Anthem_002445016
Insys_Anthem_002445030                   Insys_Anthem_002445030
Insys_Anthem_002445036                   Insys_Anthem_002445036
Insys_Anthem_002445037                   Insys_Anthem_002445037
Insys_Anthem_002445041                   Insys_Anthem_002445041
Insys_Anthem_002445044                   Insys_Anthem_002445044
Insys_Anthem_002445052                   Insys_Anthem_002445052
Insys_Anthem_002445065                   Insys_Anthem_002445065
Insys_Anthem_002445082                   Insys_Anthem_002445082
Insys_Anthem_002445086                   Insys_Anthem_002445086
Insys_Anthem_002445089                   Insys_Anthem_002445089
Insys_Anthem_002445090                   Insys_Anthem_002445090
Insys_Anthem_002445099                   Insys_Anthem_002445099
Insys_Anthem_002445106                   Insys_Anthem_002445106
Insys_Anthem_002445124                   Insys_Anthem_002445124

                                                    2403
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2405 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002445127                   Insys_Anthem_002445127
Insys_Anthem_002445144                   Insys_Anthem_002445144
Insys_Anthem_002445157                   Insys_Anthem_002445157
Insys_Anthem_002445158                   Insys_Anthem_002445158
Insys_Anthem_002445170                   Insys_Anthem_002445170
Insys_Anthem_002445171                   Insys_Anthem_002445171
Insys_Anthem_002445179                   Insys_Anthem_002445179
Insys_Anthem_002445182                   Insys_Anthem_002445182
Insys_Anthem_002445187                   Insys_Anthem_002445187
Insys_Anthem_002445188                   Insys_Anthem_002445188
Insys_Anthem_002445194                   Insys_Anthem_002445194
Insys_Anthem_002445219                   Insys_Anthem_002445219
Insys_Anthem_002445225                   Insys_Anthem_002445225
Insys_Anthem_002445252                   Insys_Anthem_002445252
Insys_Anthem_002445258                   Insys_Anthem_002445258
Insys_Anthem_002445263                   Insys_Anthem_002445263
Insys_Anthem_002445268                   Insys_Anthem_002445268
Insys_Anthem_002445287                   Insys_Anthem_002445287
Insys_Anthem_002445294                   Insys_Anthem_002445294
Insys_Anthem_002445302                   Insys_Anthem_002445302
Insys_Anthem_002445317                   Insys_Anthem_002445317
Insys_Anthem_002445334                   Insys_Anthem_002445334
Insys_Anthem_002445350                   Insys_Anthem_002445350
Insys_Anthem_002445351                   Insys_Anthem_002445351
Insys_Anthem_002445352                   Insys_Anthem_002445352
Insys_Anthem_002445355                   Insys_Anthem_002445355
Insys_Anthem_002445362                   Insys_Anthem_002445362
Insys_Anthem_002445394                   Insys_Anthem_002445394
Insys_Anthem_002445400                   Insys_Anthem_002445400
Insys_Anthem_002445422                   Insys_Anthem_002445422
Insys_Anthem_002445431                   Insys_Anthem_002445431
Insys_Anthem_002445453                   Insys_Anthem_002445453
Insys_Anthem_002445470                   Insys_Anthem_002445470
Insys_Anthem_002445477                   Insys_Anthem_002445477
Insys_Anthem_002445480                   Insys_Anthem_002445480
Insys_Anthem_002445506                   Insys_Anthem_002445506
Insys_Anthem_002445517                   Insys_Anthem_002445517
Insys_Anthem_002445520                   Insys_Anthem_002445520
Insys_Anthem_002445523                   Insys_Anthem_002445523
Insys_Anthem_002445524                   Insys_Anthem_002445524
Insys_Anthem_002445556                   Insys_Anthem_002445556
Insys_Anthem_002445557                   Insys_Anthem_002445557
Insys_Anthem_002445603                   Insys_Anthem_002445603
Insys_Anthem_002445612                   Insys_Anthem_002445612
Insys_Anthem_002445618                   Insys_Anthem_002445618
Insys_Anthem_002445644                   Insys_Anthem_002445644
Insys_Anthem_002445645                   Insys_Anthem_002445645

                                                    2404
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2406 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002445666                   Insys_Anthem_002445666
Insys_Anthem_002445684                   Insys_Anthem_002445684
Insys_Anthem_002445685                   Insys_Anthem_002445685
Insys_Anthem_002445686                   Insys_Anthem_002445686
Insys_Anthem_002445690                   Insys_Anthem_002445690
Insys_Anthem_002445697                   Insys_Anthem_002445697
Insys_Anthem_002445703                   Insys_Anthem_002445703
Insys_Anthem_002445710                   Insys_Anthem_002445710
Insys_Anthem_002445718                   Insys_Anthem_002445718
Insys_Anthem_002445720                   Insys_Anthem_002445720
Insys_Anthem_002445722                   Insys_Anthem_002445722
Insys_Anthem_002445732                   Insys_Anthem_002445732
Insys_Anthem_002445735                   Insys_Anthem_002445735
Insys_Anthem_002445738                   Insys_Anthem_002445738
Insys_Anthem_002445741                   Insys_Anthem_002445741
Insys_Anthem_002445744                   Insys_Anthem_002445744
Insys_Anthem_002445748                   Insys_Anthem_002445748
Insys_Anthem_002445751                   Insys_Anthem_002445751
Insys_Anthem_002445752                   Insys_Anthem_002445752
Insys_Anthem_002445753                   Insys_Anthem_002445753
Insys_Anthem_002445755                   Insys_Anthem_002445755
Insys_Anthem_002445756                   Insys_Anthem_002445756
Insys_Anthem_002445765                   Insys_Anthem_002445765
Insys_Anthem_002445768                   Insys_Anthem_002445768
Insys_Anthem_002445769                   Insys_Anthem_002445769
Insys_Anthem_002445770                   Insys_Anthem_002445770
Insys_Anthem_002445771                   Insys_Anthem_002445771
Insys_Anthem_002445780                   Insys_Anthem_002445780
Insys_Anthem_002445784                   Insys_Anthem_002445784
Insys_Anthem_002445788                   Insys_Anthem_002445788
Insys_Anthem_002445791                   Insys_Anthem_002445791
Insys_Anthem_002445792                   Insys_Anthem_002445792
Insys_Anthem_002445800                   Insys_Anthem_002445800
Insys_Anthem_002445803                   Insys_Anthem_002445803
Insys_Anthem_002445804                   Insys_Anthem_002445804
Insys_Anthem_002445805                   Insys_Anthem_002445805
Insys_Anthem_002445807                   Insys_Anthem_002445807
Insys_Anthem_002445809                   Insys_Anthem_002445809
Insys_Anthem_002445811                   Insys_Anthem_002445811
Insys_Anthem_002445817                   Insys_Anthem_002445817
Insys_Anthem_002445818                   Insys_Anthem_002445818
Insys_Anthem_002445819                   Insys_Anthem_002445819
Insys_Anthem_002445821                   Insys_Anthem_002445821
Insys_Anthem_002445823                   Insys_Anthem_002445823
Insys_Anthem_002445831                   Insys_Anthem_002445831
Insys_Anthem_002445833                   Insys_Anthem_002445833
Insys_Anthem_002445841                   Insys_Anthem_002445841

                                                    2405
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2407 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002445842                   Insys_Anthem_002445842
Insys_Anthem_002445843                   Insys_Anthem_002445843
Insys_Anthem_002445847                   Insys_Anthem_002445847
Insys_Anthem_002445850                   Insys_Anthem_002445850
Insys_Anthem_002445851                   Insys_Anthem_002445851
Insys_Anthem_002445864                   Insys_Anthem_002445864
Insys_Anthem_002445866                   Insys_Anthem_002445866
Insys_Anthem_002445868                   Insys_Anthem_002445868
Insys_Anthem_002445874                   Insys_Anthem_002445874
Insys_Anthem_002445877                   Insys_Anthem_002445877
Insys_Anthem_002445880                   Insys_Anthem_002445880
Insys_Anthem_002445896                   Insys_Anthem_002445896
Insys_Anthem_002445909                   Insys_Anthem_002445909
Insys_Anthem_002445910                   Insys_Anthem_002445910
Insys_Anthem_002445913                   Insys_Anthem_002445913
Insys_Anthem_002445916                   Insys_Anthem_002445916
Insys_Anthem_002445917                   Insys_Anthem_002445917
Insys_Anthem_002445918                   Insys_Anthem_002445918
Insys_Anthem_002445921                   Insys_Anthem_002445921
Insys_Anthem_002445928                   Insys_Anthem_002445928
Insys_Anthem_002445929                   Insys_Anthem_002445929
Insys_Anthem_002445935                   Insys_Anthem_002445935
Insys_Anthem_002445937                   Insys_Anthem_002445937
Insys_Anthem_002445945                   Insys_Anthem_002445945
Insys_Anthem_002445949                   Insys_Anthem_002445949
Insys_Anthem_002445951                   Insys_Anthem_002445951
Insys_Anthem_002445953                   Insys_Anthem_002445953
Insys_Anthem_002445955                   Insys_Anthem_002445955
Insys_Anthem_002445956                   Insys_Anthem_002445956
Insys_Anthem_002445960                   Insys_Anthem_002445960
Insys_Anthem_002445961                   Insys_Anthem_002445961
Insys_Anthem_002445965                   Insys_Anthem_002445965
Insys_Anthem_002445970                   Insys_Anthem_002445970
Insys_Anthem_002445975                   Insys_Anthem_002445975
Insys_Anthem_002445992                   Insys_Anthem_002445992
Insys_Anthem_002445993                   Insys_Anthem_002445993
Insys_Anthem_002445997                   Insys_Anthem_002445997
Insys_Anthem_002446000                   Insys_Anthem_002446000
Insys_Anthem_002446003                   Insys_Anthem_002446003
Insys_Anthem_002446009                   Insys_Anthem_002446009
Insys_Anthem_002446012                   Insys_Anthem_002446012
Insys_Anthem_002446015                   Insys_Anthem_002446015
Insys_Anthem_002446020                   Insys_Anthem_002446020
Insys_Anthem_002446022                   Insys_Anthem_002446022
Insys_Anthem_002446028                   Insys_Anthem_002446028
Insys_Anthem_002446034                   Insys_Anthem_002446034
Insys_Anthem_002446046                   Insys_Anthem_002446046

                                                    2406
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2408 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002446047                   Insys_Anthem_002446047
Insys_Anthem_002446049                   Insys_Anthem_002446049
Insys_Anthem_002446050                   Insys_Anthem_002446050
Insys_Anthem_002446056                   Insys_Anthem_002446056
Insys_Anthem_002446061                   Insys_Anthem_002446061
Insys_Anthem_002446063                   Insys_Anthem_002446063
Insys_Anthem_002446064                   Insys_Anthem_002446064
Insys_Anthem_002446071                   Insys_Anthem_002446071
Insys_Anthem_002446076                   Insys_Anthem_002446076
Insys_Anthem_002446077                   Insys_Anthem_002446077
Insys_Anthem_002446080                   Insys_Anthem_002446080
Insys_Anthem_002446087                   Insys_Anthem_002446087
Insys_Anthem_002446088                   Insys_Anthem_002446088
Insys_Anthem_002446091                   Insys_Anthem_002446091
Insys_Anthem_002446095                   Insys_Anthem_002446095
Insys_Anthem_002446112                   Insys_Anthem_002446112
Insys_Anthem_002446118                   Insys_Anthem_002446118
Insys_Anthem_002446137                   Insys_Anthem_002446137
Insys_Anthem_002446142                   Insys_Anthem_002446142
Insys_Anthem_002446150                   Insys_Anthem_002446150
Insys_Anthem_002446159                   Insys_Anthem_002446159
Insys_Anthem_002446162                   Insys_Anthem_002446162
Insys_Anthem_002446168                   Insys_Anthem_002446168
Insys_Anthem_002446171                   Insys_Anthem_002446171
Insys_Anthem_002446172                   Insys_Anthem_002446172
Insys_Anthem_002446177                   Insys_Anthem_002446177
Insys_Anthem_002446184                   Insys_Anthem_002446184
Insys_Anthem_002446205                   Insys_Anthem_002446205
Insys_Anthem_002446212                   Insys_Anthem_002446212
Insys_Anthem_002446213                   Insys_Anthem_002446213
Insys_Anthem_002446233                   Insys_Anthem_002446233
Insys_Anthem_002446237                   Insys_Anthem_002446237
Insys_Anthem_002446249                   Insys_Anthem_002446249
Insys_Anthem_002446258                   Insys_Anthem_002446258
Insys_Anthem_002446266                   Insys_Anthem_002446266
Insys_Anthem_002446278                   Insys_Anthem_002446278
Insys_Anthem_002446279                   Insys_Anthem_002446279
Insys_Anthem_002446281                   Insys_Anthem_002446281
Insys_Anthem_002446283                   Insys_Anthem_002446283
Insys_Anthem_002446299                   Insys_Anthem_002446299
Insys_Anthem_002446311                   Insys_Anthem_002446311
Insys_Anthem_002446319                   Insys_Anthem_002446319
Insys_Anthem_002446326                   Insys_Anthem_002446326
Insys_Anthem_002446327                   Insys_Anthem_002446327
Insys_Anthem_002446331                   Insys_Anthem_002446331
Insys_Anthem_002446334                   Insys_Anthem_002446334
Insys_Anthem_002446357                   Insys_Anthem_002446357

                                                    2407
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2409 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002446359                   Insys_Anthem_002446359
Insys_Anthem_002446363                   Insys_Anthem_002446363
Insys_Anthem_002446374                   Insys_Anthem_002446374
Insys_Anthem_002446378                   Insys_Anthem_002446378
Insys_Anthem_002446380                   Insys_Anthem_002446380
Insys_Anthem_002446386                   Insys_Anthem_002446386
Insys_Anthem_002446388                   Insys_Anthem_002446388
Insys_Anthem_002446394                   Insys_Anthem_002446394
Insys_Anthem_002446396                   Insys_Anthem_002446396
Insys_Anthem_002446397                   Insys_Anthem_002446397
Insys_Anthem_002446406                   Insys_Anthem_002446406
Insys_Anthem_002446410                   Insys_Anthem_002446410
Insys_Anthem_002446413                   Insys_Anthem_002446413
Insys_Anthem_002446414                   Insys_Anthem_002446414
Insys_Anthem_002446416                   Insys_Anthem_002446416
Insys_Anthem_002446419                   Insys_Anthem_002446419
Insys_Anthem_002446422                   Insys_Anthem_002446422
Insys_Anthem_002446424                   Insys_Anthem_002446424
Insys_Anthem_002446432                   Insys_Anthem_002446432
Insys_Anthem_002446445                   Insys_Anthem_002446445
Insys_Anthem_002446453                   Insys_Anthem_002446453
Insys_Anthem_002446454                   Insys_Anthem_002446454
Insys_Anthem_002446461                   Insys_Anthem_002446461
Insys_Anthem_002446469                   Insys_Anthem_002446469
Insys_Anthem_002446478                   Insys_Anthem_002446478
Insys_Anthem_002446484                   Insys_Anthem_002446484
Insys_Anthem_002446498                   Insys_Anthem_002446498
Insys_Anthem_002446505                   Insys_Anthem_002446505
Insys_Anthem_002446511                   Insys_Anthem_002446511
Insys_Anthem_002446512                   Insys_Anthem_002446512
Insys_Anthem_002446535                   Insys_Anthem_002446535
Insys_Anthem_002446536                   Insys_Anthem_002446536
Insys_Anthem_002446539                   Insys_Anthem_002446539
Insys_Anthem_002446549                   Insys_Anthem_002446549
Insys_Anthem_002446563                   Insys_Anthem_002446563
Insys_Anthem_002446567                   Insys_Anthem_002446567
Insys_Anthem_002446572                   Insys_Anthem_002446572
Insys_Anthem_002446577                   Insys_Anthem_002446577
Insys_Anthem_002446592                   Insys_Anthem_002446592
Insys_Anthem_002446604                   Insys_Anthem_002446604
Insys_Anthem_002446609                   Insys_Anthem_002446609
Insys_Anthem_002446610                   Insys_Anthem_002446610
Insys_Anthem_002446619                   Insys_Anthem_002446619
Insys_Anthem_002446621                   Insys_Anthem_002446621
Insys_Anthem_002446628                   Insys_Anthem_002446628
Insys_Anthem_002446652                   Insys_Anthem_002446652
Insys_Anthem_002446653                   Insys_Anthem_002446653

                                                    2408
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2410 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002446668                   Insys_Anthem_002446668
Insys_Anthem_002446681                   Insys_Anthem_002446681
Insys_Anthem_002446684                   Insys_Anthem_002446684
Insys_Anthem_002446689                   Insys_Anthem_002446689
Insys_Anthem_002446692                   Insys_Anthem_002446692
Insys_Anthem_002446702                   Insys_Anthem_002446702
Insys_Anthem_002446708                   Insys_Anthem_002446708
Insys_Anthem_002446709                   Insys_Anthem_002446709
Insys_Anthem_002446728                   Insys_Anthem_002446728
Insys_Anthem_002446739                   Insys_Anthem_002446739
Insys_Anthem_002446741                   Insys_Anthem_002446741
Insys_Anthem_002446743                   Insys_Anthem_002446743
Insys_Anthem_002446744                   Insys_Anthem_002446744
Insys_Anthem_002446768                   Insys_Anthem_002446768
Insys_Anthem_002446769                   Insys_Anthem_002446769
Insys_Anthem_002446774                   Insys_Anthem_002446774
Insys_Anthem_002446783                   Insys_Anthem_002446783
Insys_Anthem_002446786                   Insys_Anthem_002446786
Insys_Anthem_002446793                   Insys_Anthem_002446793
Insys_Anthem_002446796                   Insys_Anthem_002446796
Insys_Anthem_002446803                   Insys_Anthem_002446803
Insys_Anthem_002446806                   Insys_Anthem_002446806
Insys_Anthem_002446808                   Insys_Anthem_002446808
Insys_Anthem_002446809                   Insys_Anthem_002446809
Insys_Anthem_002446814                   Insys_Anthem_002446814
Insys_Anthem_002446821                   Insys_Anthem_002446821
Insys_Anthem_002446824                   Insys_Anthem_002446824
Insys_Anthem_002446829                   Insys_Anthem_002446829
Insys_Anthem_002446830                   Insys_Anthem_002446830
Insys_Anthem_002446835                   Insys_Anthem_002446835
Insys_Anthem_002446838                   Insys_Anthem_002446838
Insys_Anthem_002446845                   Insys_Anthem_002446845
Insys_Anthem_002446848                   Insys_Anthem_002446848
Insys_Anthem_002446860                   Insys_Anthem_002446860
Insys_Anthem_002446864                   Insys_Anthem_002446864
Insys_Anthem_002446866                   Insys_Anthem_002446866
Insys_Anthem_002446880                   Insys_Anthem_002446880
Insys_Anthem_002446881                   Insys_Anthem_002446881
Insys_Anthem_002446891                   Insys_Anthem_002446891
Insys_Anthem_002446899                   Insys_Anthem_002446899
Insys_Anthem_002446905                   Insys_Anthem_002446905
Insys_Anthem_002446932                   Insys_Anthem_002446932
Insys_Anthem_002446934                   Insys_Anthem_002446934
Insys_Anthem_002446950                   Insys_Anthem_002446950
Insys_Anthem_002446953                   Insys_Anthem_002446953
Insys_Anthem_002446964                   Insys_Anthem_002446964
Insys_Anthem_002446977                   Insys_Anthem_002446977

                                                    2409
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2411 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002446985                   Insys_Anthem_002446985
Insys_Anthem_002446991                   Insys_Anthem_002446991
Insys_Anthem_002446993                   Insys_Anthem_002446993
Insys_Anthem_002446999                   Insys_Anthem_002446999
Insys_Anthem_002447023                   Insys_Anthem_002447023
Insys_Anthem_002447044                   Insys_Anthem_002447044
Insys_Anthem_002447073                   Insys_Anthem_002447073
Insys_Anthem_002447074                   Insys_Anthem_002447074
Insys_Anthem_002447086                   Insys_Anthem_002447086
Insys_Anthem_002447087                   Insys_Anthem_002447087
Insys_Anthem_002447105                   Insys_Anthem_002447105
Insys_Anthem_002447107                   Insys_Anthem_002447107
Insys_Anthem_002447113                   Insys_Anthem_002447113
Insys_Anthem_002447120                   Insys_Anthem_002447120
Insys_Anthem_002447149                   Insys_Anthem_002447149
Insys_Anthem_002447154                   Insys_Anthem_002447154
Insys_Anthem_002447157                   Insys_Anthem_002447157
Insys_Anthem_002447169                   Insys_Anthem_002447169
Insys_Anthem_002447170                   Insys_Anthem_002447170
Insys_Anthem_002447171                   Insys_Anthem_002447171
Insys_Anthem_002447185                   Insys_Anthem_002447185
Insys_Anthem_002447186                   Insys_Anthem_002447186
Insys_Anthem_002447188                   Insys_Anthem_002447188
Insys_Anthem_002447192                   Insys_Anthem_002447192
Insys_Anthem_002447196                   Insys_Anthem_002447196
Insys_Anthem_002447198                   Insys_Anthem_002447198
Insys_Anthem_002447201                   Insys_Anthem_002447201
Insys_Anthem_002447202                   Insys_Anthem_002447202
Insys_Anthem_002447204                   Insys_Anthem_002447204
Insys_Anthem_002447205                   Insys_Anthem_002447205
Insys_Anthem_002447209                   Insys_Anthem_002447209
Insys_Anthem_002447215                   Insys_Anthem_002447215
Insys_Anthem_002447217                   Insys_Anthem_002447217
Insys_Anthem_002447219                   Insys_Anthem_002447219
Insys_Anthem_002447220                   Insys_Anthem_002447220
Insys_Anthem_002447225                   Insys_Anthem_002447225
Insys_Anthem_002447227                   Insys_Anthem_002447227
Insys_Anthem_002447228                   Insys_Anthem_002447228
Insys_Anthem_002447230                   Insys_Anthem_002447230
Insys_Anthem_002447231                   Insys_Anthem_002447231
Insys_Anthem_002447239                   Insys_Anthem_002447239
Insys_Anthem_002447240                   Insys_Anthem_002447240
Insys_Anthem_002447241                   Insys_Anthem_002447241
Insys_Anthem_002447251                   Insys_Anthem_002447251
Insys_Anthem_002447253                   Insys_Anthem_002447253
Insys_Anthem_002447259                   Insys_Anthem_002447259
Insys_Anthem_002447260                   Insys_Anthem_002447260

                                                    2410
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2412 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002447268                   Insys_Anthem_002447268
Insys_Anthem_002447273                   Insys_Anthem_002447273
Insys_Anthem_002447274                   Insys_Anthem_002447274
Insys_Anthem_002447277                   Insys_Anthem_002447277
Insys_Anthem_002447290                   Insys_Anthem_002447290
Insys_Anthem_002447293                   Insys_Anthem_002447293
Insys_Anthem_002447295                   Insys_Anthem_002447295
Insys_Anthem_002447309                   Insys_Anthem_002447309
Insys_Anthem_002447315                   Insys_Anthem_002447315
Insys_Anthem_002447316                   Insys_Anthem_002447316
Insys_Anthem_002447322                   Insys_Anthem_002447322
Insys_Anthem_002447341                   Insys_Anthem_002447341
Insys_Anthem_002447366                   Insys_Anthem_002447366
Insys_Anthem_002447367                   Insys_Anthem_002447367
Insys_Anthem_002447377                   Insys_Anthem_002447377
Insys_Anthem_002447389                   Insys_Anthem_002447389
Insys_Anthem_002447405                   Insys_Anthem_002447405
Insys_Anthem_002447410                   Insys_Anthem_002447410
Insys_Anthem_002447415                   Insys_Anthem_002447415
Insys_Anthem_002447419                   Insys_Anthem_002447419
Insys_Anthem_002447423                   Insys_Anthem_002447423
Insys_Anthem_002447424                   Insys_Anthem_002447424
Insys_Anthem_002447429                   Insys_Anthem_002447429
Insys_Anthem_002447433                   Insys_Anthem_002447433
Insys_Anthem_002447455                   Insys_Anthem_002447455
Insys_Anthem_002447461                   Insys_Anthem_002447461
Insys_Anthem_002447467                   Insys_Anthem_002447467
Insys_Anthem_002447476                   Insys_Anthem_002447476
Insys_Anthem_002447486                   Insys_Anthem_002447486
Insys_Anthem_002447520                   Insys_Anthem_002447520
Insys_Anthem_002447526                   Insys_Anthem_002447526
Insys_Anthem_002447529                   Insys_Anthem_002447529
Insys_Anthem_002447536                   Insys_Anthem_002447536
Insys_Anthem_002447547                   Insys_Anthem_002447547
Insys_Anthem_002447552                   Insys_Anthem_002447552
Insys_Anthem_002447558                   Insys_Anthem_002447558
Insys_Anthem_002447559                   Insys_Anthem_002447559
Insys_Anthem_002447566                   Insys_Anthem_002447566
Insys_Anthem_002447581                   Insys_Anthem_002447581
Insys_Anthem_002447585                   Insys_Anthem_002447585
Insys_Anthem_002447586                   Insys_Anthem_002447586
Insys_Anthem_002447587                   Insys_Anthem_002447587
Insys_Anthem_002447592                   Insys_Anthem_002447592
Insys_Anthem_002447596                   Insys_Anthem_002447596
Insys_Anthem_002447604                   Insys_Anthem_002447604
Insys_Anthem_002447615                   Insys_Anthem_002447615
Insys_Anthem_002447622                   Insys_Anthem_002447622

                                                    2411
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2413 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002447628                   Insys_Anthem_002447628
Insys_Anthem_002447629                   Insys_Anthem_002447629
Insys_Anthem_002447634                   Insys_Anthem_002447634
Insys_Anthem_002447637                   Insys_Anthem_002447637
Insys_Anthem_002447639                   Insys_Anthem_002447639
Insys_Anthem_002447645                   Insys_Anthem_002447645
Insys_Anthem_002447648                   Insys_Anthem_002447648
Insys_Anthem_002447657                   Insys_Anthem_002447657
Insys_Anthem_002447660                   Insys_Anthem_002447660
Insys_Anthem_002447668                   Insys_Anthem_002447668
Insys_Anthem_002447675                   Insys_Anthem_002447675
Insys_Anthem_002447676                   Insys_Anthem_002447676
Insys_Anthem_002447686                   Insys_Anthem_002447686
Insys_Anthem_002447687                   Insys_Anthem_002447687
Insys_Anthem_002447692                   Insys_Anthem_002447692
Insys_Anthem_002447696                   Insys_Anthem_002447696
Insys_Anthem_002447700                   Insys_Anthem_002447700
Insys_Anthem_002447701                   Insys_Anthem_002447701
Insys_Anthem_002447702                   Insys_Anthem_002447702
Insys_Anthem_002447708                   Insys_Anthem_002447708
Insys_Anthem_002447711                   Insys_Anthem_002447711
Insys_Anthem_002447712                   Insys_Anthem_002447712
Insys_Anthem_002447724                   Insys_Anthem_002447724
Insys_Anthem_002447725                   Insys_Anthem_002447725
Insys_Anthem_002447732                   Insys_Anthem_002447732
Insys_Anthem_002447741                   Insys_Anthem_002447741
Insys_Anthem_002447756                   Insys_Anthem_002447756
Insys_Anthem_002447757                   Insys_Anthem_002447757
Insys_Anthem_002447758                   Insys_Anthem_002447758
Insys_Anthem_002447759                   Insys_Anthem_002447759
Insys_Anthem_002447763                   Insys_Anthem_002447763
Insys_Anthem_002447782                   Insys_Anthem_002447782
Insys_Anthem_002447800                   Insys_Anthem_002447800
Insys_Anthem_002447801                   Insys_Anthem_002447801
Insys_Anthem_002447805                   Insys_Anthem_002447805
Insys_Anthem_002447823                   Insys_Anthem_002447823
Insys_Anthem_002447825                   Insys_Anthem_002447825
Insys_Anthem_002447829                   Insys_Anthem_002447829
Insys_Anthem_002447834                   Insys_Anthem_002447834
Insys_Anthem_002447843                   Insys_Anthem_002447843
Insys_Anthem_002447848                   Insys_Anthem_002447848
Insys_Anthem_002447849                   Insys_Anthem_002447849
Insys_Anthem_002447851                   Insys_Anthem_002447851
Insys_Anthem_002447858                   Insys_Anthem_002447858
Insys_Anthem_002447859                   Insys_Anthem_002447859
Insys_Anthem_002447865                   Insys_Anthem_002447865
Insys_Anthem_002447877                   Insys_Anthem_002447877

                                                    2412
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2414 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002447882                   Insys_Anthem_002447882
Insys_Anthem_002447883                   Insys_Anthem_002447883
Insys_Anthem_002447886                   Insys_Anthem_002447886
Insys_Anthem_002447891                   Insys_Anthem_002447891
Insys_Anthem_002447897                   Insys_Anthem_002447897
Insys_Anthem_002447904                   Insys_Anthem_002447904
Insys_Anthem_002447907                   Insys_Anthem_002447907
Insys_Anthem_002447914                   Insys_Anthem_002447914
Insys_Anthem_002447923                   Insys_Anthem_002447923
Insys_Anthem_002447927                   Insys_Anthem_002447927
Insys_Anthem_002447932                   Insys_Anthem_002447932
Insys_Anthem_002447933                   Insys_Anthem_002447933
Insys_Anthem_002447934                   Insys_Anthem_002447934
Insys_Anthem_002447942                   Insys_Anthem_002447942
Insys_Anthem_002447945                   Insys_Anthem_002447945
Insys_Anthem_002447950                   Insys_Anthem_002447950
Insys_Anthem_002447980                   Insys_Anthem_002447980
Insys_Anthem_002447990                   Insys_Anthem_002447990
Insys_Anthem_002448009                   Insys_Anthem_002448009
Insys_Anthem_002448011                   Insys_Anthem_002448011
Insys_Anthem_002448024                   Insys_Anthem_002448024
Insys_Anthem_002448030                   Insys_Anthem_002448030
Insys_Anthem_002448044                   Insys_Anthem_002448044
Insys_Anthem_002448047                   Insys_Anthem_002448047
Insys_Anthem_002448050                   Insys_Anthem_002448050
Insys_Anthem_002448051                   Insys_Anthem_002448051
Insys_Anthem_002448052                   Insys_Anthem_002448052
Insys_Anthem_002448055                   Insys_Anthem_002448055
Insys_Anthem_002448066                   Insys_Anthem_002448066
Insys_Anthem_002448075                   Insys_Anthem_002448075
Insys_Anthem_002448078                   Insys_Anthem_002448078
Insys_Anthem_002448080                   Insys_Anthem_002448080
Insys_Anthem_002448095                   Insys_Anthem_002448095
Insys_Anthem_002448100                   Insys_Anthem_002448100
Insys_Anthem_002448101                   Insys_Anthem_002448101
Insys_Anthem_002448107                   Insys_Anthem_002448107
Insys_Anthem_002448114                   Insys_Anthem_002448114
Insys_Anthem_002448117                   Insys_Anthem_002448117
Insys_Anthem_002448118                   Insys_Anthem_002448118
Insys_Anthem_002448121                   Insys_Anthem_002448121
Insys_Anthem_002448123                   Insys_Anthem_002448123
Insys_Anthem_002448130                   Insys_Anthem_002448130
Insys_Anthem_002448143                   Insys_Anthem_002448143
Insys_Anthem_002448147                   Insys_Anthem_002448147
Insys_Anthem_002448162                   Insys_Anthem_002448162
Insys_Anthem_002448163                   Insys_Anthem_002448163
Insys_Anthem_002448173                   Insys_Anthem_002448173

                                                    2413
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2415 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002448174                   Insys_Anthem_002448174
Insys_Anthem_002448182                   Insys_Anthem_002448182
Insys_Anthem_002448187                   Insys_Anthem_002448187
Insys_Anthem_002448195                   Insys_Anthem_002448195
Insys_Anthem_002448196                   Insys_Anthem_002448196
Insys_Anthem_002448198                   Insys_Anthem_002448198
Insys_Anthem_002448200                   Insys_Anthem_002448200
Insys_Anthem_002448215                   Insys_Anthem_002448215
Insys_Anthem_002448222                   Insys_Anthem_002448222
Insys_Anthem_002448227                   Insys_Anthem_002448227
Insys_Anthem_002448228                   Insys_Anthem_002448228
Insys_Anthem_002448231                   Insys_Anthem_002448231
Insys_Anthem_002448240                   Insys_Anthem_002448240
Insys_Anthem_002448246                   Insys_Anthem_002448246
Insys_Anthem_002448248                   Insys_Anthem_002448248
Insys_Anthem_002448257                   Insys_Anthem_002448257
Insys_Anthem_002448263                   Insys_Anthem_002448263
Insys_Anthem_002448268                   Insys_Anthem_002448268
Insys_Anthem_002448271                   Insys_Anthem_002448271
Insys_Anthem_002448288                   Insys_Anthem_002448288
Insys_Anthem_002448290                   Insys_Anthem_002448290
Insys_Anthem_002448291                   Insys_Anthem_002448291
Insys_Anthem_002448294                   Insys_Anthem_002448294
Insys_Anthem_002448297                   Insys_Anthem_002448297
Insys_Anthem_002448298                   Insys_Anthem_002448298
Insys_Anthem_002448308                   Insys_Anthem_002448308
Insys_Anthem_002448310                   Insys_Anthem_002448310
Insys_Anthem_002448321                   Insys_Anthem_002448321
Insys_Anthem_002448323                   Insys_Anthem_002448323
Insys_Anthem_002448330                   Insys_Anthem_002448330
Insys_Anthem_002448336                   Insys_Anthem_002448336
Insys_Anthem_002448339                   Insys_Anthem_002448339
Insys_Anthem_002448341                   Insys_Anthem_002448341
Insys_Anthem_002448342                   Insys_Anthem_002448342
Insys_Anthem_002448346                   Insys_Anthem_002448346
Insys_Anthem_002448348                   Insys_Anthem_002448348
Insys_Anthem_002448349                   Insys_Anthem_002448349
Insys_Anthem_002448352                   Insys_Anthem_002448352
Insys_Anthem_002448355                   Insys_Anthem_002448355
Insys_Anthem_002448376                   Insys_Anthem_002448376
Insys_Anthem_002448389                   Insys_Anthem_002448389
Insys_Anthem_002448398                   Insys_Anthem_002448398
Insys_Anthem_002448405                   Insys_Anthem_002448405
Insys_Anthem_002448409                   Insys_Anthem_002448409
Insys_Anthem_002448414                   Insys_Anthem_002448414
Insys_Anthem_002448415                   Insys_Anthem_002448415
Insys_Anthem_002448425                   Insys_Anthem_002448425

                                                    2414
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2416 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002448426                   Insys_Anthem_002448426
Insys_Anthem_002448436                   Insys_Anthem_002448436
Insys_Anthem_002448448                   Insys_Anthem_002448448
Insys_Anthem_002448451                   Insys_Anthem_002448451
Insys_Anthem_002448453                   Insys_Anthem_002448453
Insys_Anthem_002448459                   Insys_Anthem_002448459
Insys_Anthem_002448461                   Insys_Anthem_002448461
Insys_Anthem_002448483                   Insys_Anthem_002448483
Insys_Anthem_002448486                   Insys_Anthem_002448486
Insys_Anthem_002448488                   Insys_Anthem_002448488
Insys_Anthem_002448490                   Insys_Anthem_002448490
Insys_Anthem_002448517                   Insys_Anthem_002448517
Insys_Anthem_002448520                   Insys_Anthem_002448520
Insys_Anthem_002448522                   Insys_Anthem_002448522
Insys_Anthem_002448523                   Insys_Anthem_002448523
Insys_Anthem_002448535                   Insys_Anthem_002448535
Insys_Anthem_002448539                   Insys_Anthem_002448539
Insys_Anthem_002448555                   Insys_Anthem_002448555
Insys_Anthem_002448559                   Insys_Anthem_002448559
Insys_Anthem_002448561                   Insys_Anthem_002448561
Insys_Anthem_002448562                   Insys_Anthem_002448562
Insys_Anthem_002448567                   Insys_Anthem_002448567
Insys_Anthem_002448573                   Insys_Anthem_002448573
Insys_Anthem_002448589                   Insys_Anthem_002448589
Insys_Anthem_002448593                   Insys_Anthem_002448593
Insys_Anthem_002448603                   Insys_Anthem_002448603
Insys_Anthem_002448620                   Insys_Anthem_002448620
Insys_Anthem_002448621                   Insys_Anthem_002448621
Insys_Anthem_002448645                   Insys_Anthem_002448645
Insys_Anthem_002448663                   Insys_Anthem_002448663
Insys_Anthem_002448670                   Insys_Anthem_002448670
Insys_Anthem_002448683                   Insys_Anthem_002448683
Insys_Anthem_002448694                   Insys_Anthem_002448694
Insys_Anthem_002448698                   Insys_Anthem_002448698
Insys_Anthem_002448707                   Insys_Anthem_002448707
Insys_Anthem_002448709                   Insys_Anthem_002448709
Insys_Anthem_002448717                   Insys_Anthem_002448717
Insys_Anthem_002448718                   Insys_Anthem_002448718
Insys_Anthem_002448731                   Insys_Anthem_002448731
Insys_Anthem_002448732                   Insys_Anthem_002448732
Insys_Anthem_002448737                   Insys_Anthem_002448737
Insys_Anthem_002448744                   Insys_Anthem_002448744
Insys_Anthem_002448747                   Insys_Anthem_002448747
Insys_Anthem_002448751                   Insys_Anthem_002448751
Insys_Anthem_002448797                   Insys_Anthem_002448797
Insys_Anthem_002448800                   Insys_Anthem_002448800
Insys_Anthem_002448802                   Insys_Anthem_002448802

                                                    2415
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2417 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002448807                   Insys_Anthem_002448807
Insys_Anthem_002448813                   Insys_Anthem_002448813
Insys_Anthem_002448835                   Insys_Anthem_002448835
Insys_Anthem_002448836                   Insys_Anthem_002448836
Insys_Anthem_002448838                   Insys_Anthem_002448838
Insys_Anthem_002448839                   Insys_Anthem_002448839
Insys_Anthem_002448865                   Insys_Anthem_002448865
Insys_Anthem_002448869                   Insys_Anthem_002448869
Insys_Anthem_002448870                   Insys_Anthem_002448870
Insys_Anthem_002448874                   Insys_Anthem_002448874
Insys_Anthem_002448880                   Insys_Anthem_002448880
Insys_Anthem_002448890                   Insys_Anthem_002448890
Insys_Anthem_002448893                   Insys_Anthem_002448893
Insys_Anthem_002448894                   Insys_Anthem_002448894
Insys_Anthem_002448896                   Insys_Anthem_002448896
Insys_Anthem_002448906                   Insys_Anthem_002448906
Insys_Anthem_002448916                   Insys_Anthem_002448916
Insys_Anthem_002448917                   Insys_Anthem_002448917
Insys_Anthem_002448918                   Insys_Anthem_002448918
Insys_Anthem_002448942                   Insys_Anthem_002448942
Insys_Anthem_002448958                   Insys_Anthem_002448958
Insys_Anthem_002448977                   Insys_Anthem_002448977
Insys_Anthem_002448990                   Insys_Anthem_002448990
Insys_Anthem_002448995                   Insys_Anthem_002448995
Insys_Anthem_002448997                   Insys_Anthem_002448997
Insys_Anthem_002449000                   Insys_Anthem_002449000
Insys_Anthem_002449011                   Insys_Anthem_002449011
Insys_Anthem_002449015                   Insys_Anthem_002449015
Insys_Anthem_002449016                   Insys_Anthem_002449016
Insys_Anthem_002449020                   Insys_Anthem_002449020
Insys_Anthem_002449027                   Insys_Anthem_002449027
Insys_Anthem_002449038                   Insys_Anthem_002449038
Insys_Anthem_002449046                   Insys_Anthem_002449046
Insys_Anthem_002449047                   Insys_Anthem_002449047
Insys_Anthem_002449056                   Insys_Anthem_002449056
Insys_Anthem_002449061                   Insys_Anthem_002449061
Insys_Anthem_002449069                   Insys_Anthem_002449069
Insys_Anthem_002449073                   Insys_Anthem_002449073
Insys_Anthem_002449076                   Insys_Anthem_002449076
Insys_Anthem_002449086                   Insys_Anthem_002449086
Insys_Anthem_002449087                   Insys_Anthem_002449087
Insys_Anthem_002449097                   Insys_Anthem_002449097
Insys_Anthem_002449103                   Insys_Anthem_002449103
Insys_Anthem_002449114                   Insys_Anthem_002449114
Insys_Anthem_002449118                   Insys_Anthem_002449118
Insys_Anthem_002449128                   Insys_Anthem_002449128
Insys_Anthem_002449145                   Insys_Anthem_002449145

                                                    2416
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2418 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002449147                   Insys_Anthem_002449147
Insys_Anthem_002449148                   Insys_Anthem_002449148
Insys_Anthem_002449149                   Insys_Anthem_002449149
Insys_Anthem_002449157                   Insys_Anthem_002449157
Insys_Anthem_002449159                   Insys_Anthem_002449159
Insys_Anthem_002449160                   Insys_Anthem_002449160
Insys_Anthem_002449161                   Insys_Anthem_002449161
Insys_Anthem_002449180                   Insys_Anthem_002449180
Insys_Anthem_002449182                   Insys_Anthem_002449182
Insys_Anthem_002449184                   Insys_Anthem_002449184
Insys_Anthem_002449188                   Insys_Anthem_002449188
Insys_Anthem_002449190                   Insys_Anthem_002449190
Insys_Anthem_002449191                   Insys_Anthem_002449191
Insys_Anthem_002449197                   Insys_Anthem_002449197
Insys_Anthem_002449198                   Insys_Anthem_002449198
Insys_Anthem_002449205                   Insys_Anthem_002449205
Insys_Anthem_002449207                   Insys_Anthem_002449207
Insys_Anthem_002449220                   Insys_Anthem_002449220
Insys_Anthem_002449225                   Insys_Anthem_002449225
Insys_Anthem_002449228                   Insys_Anthem_002449228
Insys_Anthem_002449229                   Insys_Anthem_002449229
Insys_Anthem_002449239                   Insys_Anthem_002449239
Insys_Anthem_002449256                   Insys_Anthem_002449256
Insys_Anthem_002449260                   Insys_Anthem_002449260
Insys_Anthem_002449266                   Insys_Anthem_002449266
Insys_Anthem_002449285                   Insys_Anthem_002449285
Insys_Anthem_002449295                   Insys_Anthem_002449295
Insys_Anthem_002449314                   Insys_Anthem_002449314
Insys_Anthem_002449328                   Insys_Anthem_002449328
Insys_Anthem_002449329                   Insys_Anthem_002449329
Insys_Anthem_002449333                   Insys_Anthem_002449333
Insys_Anthem_002449334                   Insys_Anthem_002449334
Insys_Anthem_002449351                   Insys_Anthem_002449351
Insys_Anthem_002449371                   Insys_Anthem_002449371
Insys_Anthem_002449375                   Insys_Anthem_002449375
Insys_Anthem_002449380                   Insys_Anthem_002449380
Insys_Anthem_002449381                   Insys_Anthem_002449381
Insys_Anthem_002449384                   Insys_Anthem_002449384
Insys_Anthem_002449385                   Insys_Anthem_002449385
Insys_Anthem_002449392                   Insys_Anthem_002449392
Insys_Anthem_002449393                   Insys_Anthem_002449393
Insys_Anthem_002449398                   Insys_Anthem_002449398
Insys_Anthem_002449400                   Insys_Anthem_002449400
Insys_Anthem_002449404                   Insys_Anthem_002449404
Insys_Anthem_002449406                   Insys_Anthem_002449406
Insys_Anthem_002449412                   Insys_Anthem_002449412
Insys_Anthem_002449413                   Insys_Anthem_002449413

                                                    2417
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2419 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002449416                   Insys_Anthem_002449416
Insys_Anthem_002449431                   Insys_Anthem_002449431
Insys_Anthem_002449434                   Insys_Anthem_002449434
Insys_Anthem_002449435                   Insys_Anthem_002449435
Insys_Anthem_002449441                   Insys_Anthem_002449441
Insys_Anthem_002449469                   Insys_Anthem_002449469
Insys_Anthem_002449477                   Insys_Anthem_002449477
Insys_Anthem_002449481                   Insys_Anthem_002449481
Insys_Anthem_002449482                   Insys_Anthem_002449482
Insys_Anthem_002449483                   Insys_Anthem_002449483
Insys_Anthem_002449484                   Insys_Anthem_002449484
Insys_Anthem_002449489                   Insys_Anthem_002449489
Insys_Anthem_002449491                   Insys_Anthem_002449491
Insys_Anthem_002449493                   Insys_Anthem_002449493
Insys_Anthem_002449497                   Insys_Anthem_002449497
Insys_Anthem_002449500                   Insys_Anthem_002449500
Insys_Anthem_002449502                   Insys_Anthem_002449502
Insys_Anthem_002449513                   Insys_Anthem_002449513
Insys_Anthem_002449518                   Insys_Anthem_002449518
Insys_Anthem_002449520                   Insys_Anthem_002449520
Insys_Anthem_002449576                   Insys_Anthem_002449576
Insys_Anthem_002449589                   Insys_Anthem_002449589
Insys_Anthem_002449590                   Insys_Anthem_002449590
Insys_Anthem_002449591                   Insys_Anthem_002449591
Insys_Anthem_002449594                   Insys_Anthem_002449594
Insys_Anthem_002449596                   Insys_Anthem_002449596
Insys_Anthem_002449598                   Insys_Anthem_002449598
Insys_Anthem_002449600                   Insys_Anthem_002449600
Insys_Anthem_002449603                   Insys_Anthem_002449603
Insys_Anthem_002449604                   Insys_Anthem_002449604
Insys_Anthem_002449605                   Insys_Anthem_002449605
Insys_Anthem_002449607                   Insys_Anthem_002449607
Insys_Anthem_002449609                   Insys_Anthem_002449609
Insys_Anthem_002449611                   Insys_Anthem_002449611
Insys_Anthem_002449615                   Insys_Anthem_002449615
Insys_Anthem_002449618                   Insys_Anthem_002449618
Insys_Anthem_002449621                   Insys_Anthem_002449621
Insys_Anthem_002449624                   Insys_Anthem_002449624
Insys_Anthem_002449627                   Insys_Anthem_002449627
Insys_Anthem_002449628                   Insys_Anthem_002449628
Insys_Anthem_002449631                   Insys_Anthem_002449631
Insys_Anthem_002449632                   Insys_Anthem_002449632
Insys_Anthem_002449635                   Insys_Anthem_002449635
Insys_Anthem_002449639                   Insys_Anthem_002449639
Insys_Anthem_002449640                   Insys_Anthem_002449640
Insys_Anthem_002449642                   Insys_Anthem_002449642
Insys_Anthem_002449649                   Insys_Anthem_002449649

                                                    2418
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2420 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002449650                   Insys_Anthem_002449650
Insys_Anthem_002449655                   Insys_Anthem_002449655
Insys_Anthem_002449657                   Insys_Anthem_002449657
Insys_Anthem_002449658                   Insys_Anthem_002449658
Insys_Anthem_002449661                   Insys_Anthem_002449661
Insys_Anthem_002449662                   Insys_Anthem_002449662
Insys_Anthem_002449670                   Insys_Anthem_002449670
Insys_Anthem_002449674                   Insys_Anthem_002449674
Insys_Anthem_002449677                   Insys_Anthem_002449677
Insys_Anthem_002449688                   Insys_Anthem_002449688
Insys_Anthem_002449689                   Insys_Anthem_002449689
Insys_Anthem_002449691                   Insys_Anthem_002449691
Insys_Anthem_002449692                   Insys_Anthem_002449692
Insys_Anthem_002449706                   Insys_Anthem_002449706
Insys_Anthem_002449720                   Insys_Anthem_002449720
Insys_Anthem_002449723                   Insys_Anthem_002449723
Insys_Anthem_002449732                   Insys_Anthem_002449732
Insys_Anthem_002449733                   Insys_Anthem_002449733
Insys_Anthem_002449744                   Insys_Anthem_002449744
Insys_Anthem_002449745                   Insys_Anthem_002449745
Insys_Anthem_002449747                   Insys_Anthem_002449747
Insys_Anthem_002449749                   Insys_Anthem_002449749
Insys_Anthem_002449753                   Insys_Anthem_002449753
Insys_Anthem_002449762                   Insys_Anthem_002449762
Insys_Anthem_002449777                   Insys_Anthem_002449777
Insys_Anthem_002449781                   Insys_Anthem_002449781
Insys_Anthem_002449796                   Insys_Anthem_002449796
Insys_Anthem_002449800                   Insys_Anthem_002449800
Insys_Anthem_002449806                   Insys_Anthem_002449806
Insys_Anthem_002449810                   Insys_Anthem_002449810
Insys_Anthem_002449824                   Insys_Anthem_002449824
Insys_Anthem_002449826                   Insys_Anthem_002449826
Insys_Anthem_002449828                   Insys_Anthem_002449828
Insys_Anthem_002449873                   Insys_Anthem_002449873
Insys_Anthem_002449879                   Insys_Anthem_002449879
Insys_Anthem_002449883                   Insys_Anthem_002449883
Insys_Anthem_002449888                   Insys_Anthem_002449888
Insys_Anthem_002449895                   Insys_Anthem_002449895
Insys_Anthem_002449906                   Insys_Anthem_002449906
Insys_Anthem_002449907                   Insys_Anthem_002449907
Insys_Anthem_002449969                   Insys_Anthem_002449969
Insys_Anthem_002449972                   Insys_Anthem_002449972
Insys_Anthem_002449973                   Insys_Anthem_002449973
Insys_Anthem_002449974                   Insys_Anthem_002449974
Insys_Anthem_002449975                   Insys_Anthem_002449975
Insys_Anthem_002449981                   Insys_Anthem_002449981
Insys_Anthem_002449989                   Insys_Anthem_002449989

                                                    2419
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2421 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002449993                   Insys_Anthem_002449993
Insys_Anthem_002449995                   Insys_Anthem_002449995
Insys_Anthem_002450015                   Insys_Anthem_002450015
Insys_Anthem_002450019                   Insys_Anthem_002450019
Insys_Anthem_002450021                   Insys_Anthem_002450021
Insys_Anthem_002450027                   Insys_Anthem_002450027
Insys_Anthem_002450028                   Insys_Anthem_002450028
Insys_Anthem_002450029                   Insys_Anthem_002450029
Insys_Anthem_002450030                   Insys_Anthem_002450030
Insys_Anthem_002450032                   Insys_Anthem_002450032
Insys_Anthem_002450034                   Insys_Anthem_002450034
Insys_Anthem_002450035                   Insys_Anthem_002450035
Insys_Anthem_002450036                   Insys_Anthem_002450036
Insys_Anthem_002450039                   Insys_Anthem_002450039
Insys_Anthem_002450041                   Insys_Anthem_002450041
Insys_Anthem_002450043                   Insys_Anthem_002450043
Insys_Anthem_002450045                   Insys_Anthem_002450045
Insys_Anthem_002450051                   Insys_Anthem_002450051
Insys_Anthem_002450056                   Insys_Anthem_002450056
Insys_Anthem_002450065                   Insys_Anthem_002450065
Insys_Anthem_002450075                   Insys_Anthem_002450075
Insys_Anthem_002450081                   Insys_Anthem_002450081
Insys_Anthem_002450083                   Insys_Anthem_002450083
Insys_Anthem_002450087                   Insys_Anthem_002450087
Insys_Anthem_002450101                   Insys_Anthem_002450101
Insys_Anthem_002450102                   Insys_Anthem_002450102
Insys_Anthem_002450104                   Insys_Anthem_002450104
Insys_Anthem_002450110                   Insys_Anthem_002450110
Insys_Anthem_002450112                   Insys_Anthem_002450112
Insys_Anthem_002450117                   Insys_Anthem_002450117
Insys_Anthem_002450127                   Insys_Anthem_002450127
Insys_Anthem_002450131                   Insys_Anthem_002450131
Insys_Anthem_002450132                   Insys_Anthem_002450132
Insys_Anthem_002450134                   Insys_Anthem_002450134
Insys_Anthem_002450135                   Insys_Anthem_002450135
Insys_Anthem_002450143                   Insys_Anthem_002450143
Insys_Anthem_002450144                   Insys_Anthem_002450144
Insys_Anthem_002450145                   Insys_Anthem_002450145
Insys_Anthem_002450147                   Insys_Anthem_002450147
Insys_Anthem_002450148                   Insys_Anthem_002450148
Insys_Anthem_002450150                   Insys_Anthem_002450150
Insys_Anthem_002450153                   Insys_Anthem_002450153
Insys_Anthem_002450156                   Insys_Anthem_002450156
Insys_Anthem_002450165                   Insys_Anthem_002450165
Insys_Anthem_002450170                   Insys_Anthem_002450170
Insys_Anthem_002450172                   Insys_Anthem_002450172
Insys_Anthem_002450173                   Insys_Anthem_002450173

                                                    2420
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2422 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002450177                   Insys_Anthem_002450177
Insys_Anthem_002450179                   Insys_Anthem_002450179
Insys_Anthem_002450182                   Insys_Anthem_002450182
Insys_Anthem_002450186                   Insys_Anthem_002450186
Insys_Anthem_002450196                   Insys_Anthem_002450196
Insys_Anthem_002450210                   Insys_Anthem_002450210
Insys_Anthem_002450213                   Insys_Anthem_002450213
Insys_Anthem_002450230                   Insys_Anthem_002450230
Insys_Anthem_002450231                   Insys_Anthem_002450231
Insys_Anthem_002450232                   Insys_Anthem_002450232
Insys_Anthem_002450233                   Insys_Anthem_002450233
Insys_Anthem_002450238                   Insys_Anthem_002450238
Insys_Anthem_002450240                   Insys_Anthem_002450240
Insys_Anthem_002450241                   Insys_Anthem_002450241
Insys_Anthem_002450244                   Insys_Anthem_002450244
Insys_Anthem_002450246                   Insys_Anthem_002450246
Insys_Anthem_002450250                   Insys_Anthem_002450250
Insys_Anthem_002450265                   Insys_Anthem_002450265
Insys_Anthem_002450281                   Insys_Anthem_002450281
Insys_Anthem_002450283                   Insys_Anthem_002450283
Insys_Anthem_002450299                   Insys_Anthem_002450299
Insys_Anthem_002450306                   Insys_Anthem_002450306
Insys_Anthem_002450309                   Insys_Anthem_002450309
Insys_Anthem_002450310                   Insys_Anthem_002450310
Insys_Anthem_002450311                   Insys_Anthem_002450311
Insys_Anthem_002450315                   Insys_Anthem_002450315
Insys_Anthem_002450317                   Insys_Anthem_002450317
Insys_Anthem_002450321                   Insys_Anthem_002450321
Insys_Anthem_002450335                   Insys_Anthem_002450335
Insys_Anthem_002450346                   Insys_Anthem_002450346
Insys_Anthem_002450361                   Insys_Anthem_002450361
Insys_Anthem_002450368                   Insys_Anthem_002450368
Insys_Anthem_002450375                   Insys_Anthem_002450375
Insys_Anthem_002450378                   Insys_Anthem_002450378
Insys_Anthem_002450386                   Insys_Anthem_002450386
Insys_Anthem_002450401                   Insys_Anthem_002450401
Insys_Anthem_002450409                   Insys_Anthem_002450409
Insys_Anthem_002450416                   Insys_Anthem_002450416
Insys_Anthem_002450418                   Insys_Anthem_002450418
Insys_Anthem_002450419                   Insys_Anthem_002450419
Insys_Anthem_002450426                   Insys_Anthem_002450426
Insys_Anthem_002450437                   Insys_Anthem_002450437
Insys_Anthem_002450439                   Insys_Anthem_002450439
Insys_Anthem_002450449                   Insys_Anthem_002450449
Insys_Anthem_002450452                   Insys_Anthem_002450452
Insys_Anthem_002450454                   Insys_Anthem_002450454
Insys_Anthem_002450455                   Insys_Anthem_002450455

                                                    2421
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2423 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002450464                   Insys_Anthem_002450464
Insys_Anthem_002450473                   Insys_Anthem_002450473
Insys_Anthem_002450478                   Insys_Anthem_002450478
Insys_Anthem_002450479                   Insys_Anthem_002450479
Insys_Anthem_002450497                   Insys_Anthem_002450497
Insys_Anthem_002450500                   Insys_Anthem_002450500
Insys_Anthem_002450554                   Insys_Anthem_002450554
Insys_Anthem_002450559                   Insys_Anthem_002450559
Insys_Anthem_002450562                   Insys_Anthem_002450562
Insys_Anthem_002450569                   Insys_Anthem_002450569
Insys_Anthem_002450579                   Insys_Anthem_002450579
Insys_Anthem_002450580                   Insys_Anthem_002450580
Insys_Anthem_002450585                   Insys_Anthem_002450585
Insys_Anthem_002450594                   Insys_Anthem_002450594
Insys_Anthem_002450599                   Insys_Anthem_002450599
Insys_Anthem_002450609                   Insys_Anthem_002450609
Insys_Anthem_002450615                   Insys_Anthem_002450615
Insys_Anthem_002450616                   Insys_Anthem_002450616
Insys_Anthem_002450624                   Insys_Anthem_002450624
Insys_Anthem_002450629                   Insys_Anthem_002450629
Insys_Anthem_002450632                   Insys_Anthem_002450632
Insys_Anthem_002450633                   Insys_Anthem_002450633
Insys_Anthem_002450638                   Insys_Anthem_002450638
Insys_Anthem_002450640                   Insys_Anthem_002450640
Insys_Anthem_002450660                   Insys_Anthem_002450660
Insys_Anthem_002450662                   Insys_Anthem_002450662
Insys_Anthem_002450674                   Insys_Anthem_002450674
Insys_Anthem_002450675                   Insys_Anthem_002450675
Insys_Anthem_002450679                   Insys_Anthem_002450679
Insys_Anthem_002450688                   Insys_Anthem_002450688
Insys_Anthem_002450691                   Insys_Anthem_002450691
Insys_Anthem_002450692                   Insys_Anthem_002450692
Insys_Anthem_002450694                   Insys_Anthem_002450694
Insys_Anthem_002450695                   Insys_Anthem_002450695
Insys_Anthem_002450698                   Insys_Anthem_002450698
Insys_Anthem_002450699                   Insys_Anthem_002450699
Insys_Anthem_002450701                   Insys_Anthem_002450701
Insys_Anthem_002450704                   Insys_Anthem_002450704
Insys_Anthem_002450709                   Insys_Anthem_002450709
Insys_Anthem_002450710                   Insys_Anthem_002450710
Insys_Anthem_002450722                   Insys_Anthem_002450722
Insys_Anthem_002450735                   Insys_Anthem_002450735
Insys_Anthem_002450740                   Insys_Anthem_002450740
Insys_Anthem_002450745                   Insys_Anthem_002450745
Insys_Anthem_002450746                   Insys_Anthem_002450746
Insys_Anthem_002450747                   Insys_Anthem_002450747
Insys_Anthem_002450749                   Insys_Anthem_002450749

                                                    2422
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2424 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002450755                   Insys_Anthem_002450755
Insys_Anthem_002450757                   Insys_Anthem_002450757
Insys_Anthem_002450762                   Insys_Anthem_002450762
Insys_Anthem_002450769                   Insys_Anthem_002450769
Insys_Anthem_002450773                   Insys_Anthem_002450773
Insys_Anthem_002450776                   Insys_Anthem_002450776
Insys_Anthem_002450786                   Insys_Anthem_002450786
Insys_Anthem_002450794                   Insys_Anthem_002450794
Insys_Anthem_002450797                   Insys_Anthem_002450797
Insys_Anthem_002450800                   Insys_Anthem_002450800
Insys_Anthem_002450802                   Insys_Anthem_002450802
Insys_Anthem_002450805                   Insys_Anthem_002450805
Insys_Anthem_002450816                   Insys_Anthem_002450816
Insys_Anthem_002450823                   Insys_Anthem_002450823
Insys_Anthem_002450829                   Insys_Anthem_002450829
Insys_Anthem_002450830                   Insys_Anthem_002450830
Insys_Anthem_002450832                   Insys_Anthem_002450832
Insys_Anthem_002450845                   Insys_Anthem_002450845
Insys_Anthem_002450849                   Insys_Anthem_002450849
Insys_Anthem_002450852                   Insys_Anthem_002450852
Insys_Anthem_002450860                   Insys_Anthem_002450860
Insys_Anthem_002450863                   Insys_Anthem_002450863
Insys_Anthem_002450870                   Insys_Anthem_002450870
Insys_Anthem_002450874                   Insys_Anthem_002450874
Insys_Anthem_002450875                   Insys_Anthem_002450875
Insys_Anthem_002450877                   Insys_Anthem_002450877
Insys_Anthem_002450878                   Insys_Anthem_002450878
Insys_Anthem_002450881                   Insys_Anthem_002450881
Insys_Anthem_002450885                   Insys_Anthem_002450885
Insys_Anthem_002450889                   Insys_Anthem_002450889
Insys_Anthem_002450896                   Insys_Anthem_002450896
Insys_Anthem_002450910                   Insys_Anthem_002450910
Insys_Anthem_002450913                   Insys_Anthem_002450913
Insys_Anthem_002450919                   Insys_Anthem_002450919
Insys_Anthem_002450922                   Insys_Anthem_002450922
Insys_Anthem_002450927                   Insys_Anthem_002450927
Insys_Anthem_002450928                   Insys_Anthem_002450928
Insys_Anthem_002450930                   Insys_Anthem_002450930
Insys_Anthem_002450942                   Insys_Anthem_002450942
Insys_Anthem_002450945                   Insys_Anthem_002450945
Insys_Anthem_002450949                   Insys_Anthem_002450949
Insys_Anthem_002450951                   Insys_Anthem_002450951
Insys_Anthem_002450953                   Insys_Anthem_002450953
Insys_Anthem_002450958                   Insys_Anthem_002450958
Insys_Anthem_002450973                   Insys_Anthem_002450973
Insys_Anthem_002450974                   Insys_Anthem_002450974
Insys_Anthem_002450979                   Insys_Anthem_002450979

                                                    2423
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2425 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002450981                   Insys_Anthem_002450981
Insys_Anthem_002450982                   Insys_Anthem_002450982
Insys_Anthem_002451000                   Insys_Anthem_002451000
Insys_Anthem_002451007                   Insys_Anthem_002451007
Insys_Anthem_002451020                   Insys_Anthem_002451020
Insys_Anthem_002451021                   Insys_Anthem_002451021
Insys_Anthem_002451022                   Insys_Anthem_002451022
Insys_Anthem_002451023                   Insys_Anthem_002451023
Insys_Anthem_002451037                   Insys_Anthem_002451037
Insys_Anthem_002451041                   Insys_Anthem_002451041
Insys_Anthem_002451043                   Insys_Anthem_002451043
Insys_Anthem_002451049                   Insys_Anthem_002451049
Insys_Anthem_002451050                   Insys_Anthem_002451050
Insys_Anthem_002451052                   Insys_Anthem_002451052
Insys_Anthem_002451053                   Insys_Anthem_002451053
Insys_Anthem_002451059                   Insys_Anthem_002451059
Insys_Anthem_002451062                   Insys_Anthem_002451062
Insys_Anthem_002451067                   Insys_Anthem_002451067
Insys_Anthem_002451070                   Insys_Anthem_002451070
Insys_Anthem_002451075                   Insys_Anthem_002451075
Insys_Anthem_002451078                   Insys_Anthem_002451078
Insys_Anthem_002451079                   Insys_Anthem_002451079
Insys_Anthem_002451081                   Insys_Anthem_002451081
Insys_Anthem_002451083                   Insys_Anthem_002451083
Insys_Anthem_002451084                   Insys_Anthem_002451084
Insys_Anthem_002451086                   Insys_Anthem_002451086
Insys_Anthem_002451087                   Insys_Anthem_002451087
Insys_Anthem_002451091                   Insys_Anthem_002451091
Insys_Anthem_002451092                   Insys_Anthem_002451092
Insys_Anthem_002451095                   Insys_Anthem_002451095
Insys_Anthem_002451096                   Insys_Anthem_002451096
Insys_Anthem_002451099                   Insys_Anthem_002451099
Insys_Anthem_002451100                   Insys_Anthem_002451100
Insys_Anthem_002451103                   Insys_Anthem_002451103
Insys_Anthem_002451106                   Insys_Anthem_002451106
Insys_Anthem_002451107                   Insys_Anthem_002451107
Insys_Anthem_002451108                   Insys_Anthem_002451108
Insys_Anthem_002451109                   Insys_Anthem_002451109
Insys_Anthem_002451111                   Insys_Anthem_002451111
Insys_Anthem_002451114                   Insys_Anthem_002451114
Insys_Anthem_002451117                   Insys_Anthem_002451117
Insys_Anthem_002451119                   Insys_Anthem_002451119
Insys_Anthem_002451121                   Insys_Anthem_002451121
Insys_Anthem_002451122                   Insys_Anthem_002451122
Insys_Anthem_002451125                   Insys_Anthem_002451125
Insys_Anthem_002451126                   Insys_Anthem_002451126
Insys_Anthem_002451131                   Insys_Anthem_002451131

                                                    2424
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2426 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002451133                   Insys_Anthem_002451133
Insys_Anthem_002451134                   Insys_Anthem_002451134
Insys_Anthem_002451135                   Insys_Anthem_002451135
Insys_Anthem_002451137                   Insys_Anthem_002451137
Insys_Anthem_002451141                   Insys_Anthem_002451141
Insys_Anthem_002451144                   Insys_Anthem_002451144
Insys_Anthem_002451145                   Insys_Anthem_002451145
Insys_Anthem_002451150                   Insys_Anthem_002451150
Insys_Anthem_002451151                   Insys_Anthem_002451151
Insys_Anthem_002451153                   Insys_Anthem_002451153
Insys_Anthem_002451154                   Insys_Anthem_002451154
Insys_Anthem_002451159                   Insys_Anthem_002451159
Insys_Anthem_002451166                   Insys_Anthem_002451166
Insys_Anthem_002451167                   Insys_Anthem_002451167
Insys_Anthem_002451170                   Insys_Anthem_002451170
Insys_Anthem_002451171                   Insys_Anthem_002451171
Insys_Anthem_002451174                   Insys_Anthem_002451174
Insys_Anthem_002451176                   Insys_Anthem_002451176
Insys_Anthem_002451177                   Insys_Anthem_002451177
Insys_Anthem_002451178                   Insys_Anthem_002451178
Insys_Anthem_002451181                   Insys_Anthem_002451181
Insys_Anthem_002451183                   Insys_Anthem_002451183
Insys_Anthem_002451184                   Insys_Anthem_002451184
Insys_Anthem_002451185                   Insys_Anthem_002451185
Insys_Anthem_002451193                   Insys_Anthem_002451193
Insys_Anthem_002451198                   Insys_Anthem_002451198
Insys_Anthem_002451203                   Insys_Anthem_002451203
Insys_Anthem_002451204                   Insys_Anthem_002451204
Insys_Anthem_002451206                   Insys_Anthem_002451206
Insys_Anthem_002451207                   Insys_Anthem_002451207
Insys_Anthem_002451210                   Insys_Anthem_002451210
Insys_Anthem_002451212                   Insys_Anthem_002451212
Insys_Anthem_002451213                   Insys_Anthem_002451213
Insys_Anthem_002451224                   Insys_Anthem_002451224
Insys_Anthem_002451232                   Insys_Anthem_002451232
Insys_Anthem_002451233                   Insys_Anthem_002451233
Insys_Anthem_002451239                   Insys_Anthem_002451239
Insys_Anthem_002451243                   Insys_Anthem_002451243
Insys_Anthem_002451244                   Insys_Anthem_002451244
Insys_Anthem_002451245                   Insys_Anthem_002451245
Insys_Anthem_002451246                   Insys_Anthem_002451246
Insys_Anthem_002451247                   Insys_Anthem_002451247
Insys_Anthem_002451255                   Insys_Anthem_002451255
Insys_Anthem_002451256                   Insys_Anthem_002451256
Insys_Anthem_002451257                   Insys_Anthem_002451257
Insys_Anthem_002451258                   Insys_Anthem_002451258
Insys_Anthem_002451260                   Insys_Anthem_002451260

                                                    2425
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2427 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002451261                   Insys_Anthem_002451261
Insys_Anthem_002451273                   Insys_Anthem_002451273
Insys_Anthem_002451282                   Insys_Anthem_002451282
Insys_Anthem_002451285                   Insys_Anthem_002451285
Insys_Anthem_002451287                   Insys_Anthem_002451287
Insys_Anthem_002451288                   Insys_Anthem_002451288
Insys_Anthem_002451294                   Insys_Anthem_002451294
Insys_Anthem_002451297                   Insys_Anthem_002451297
Insys_Anthem_002451299                   Insys_Anthem_002451299
Insys_Anthem_002451301                   Insys_Anthem_002451301
Insys_Anthem_002451307                   Insys_Anthem_002451307
Insys_Anthem_002451309                   Insys_Anthem_002451309
Insys_Anthem_002451310                   Insys_Anthem_002451310
Insys_Anthem_002451312                   Insys_Anthem_002451312
Insys_Anthem_002451313                   Insys_Anthem_002451313
Insys_Anthem_002451316                   Insys_Anthem_002451316
Insys_Anthem_002451318                   Insys_Anthem_002451318
Insys_Anthem_002451329                   Insys_Anthem_002451329
Insys_Anthem_002451336                   Insys_Anthem_002451336
Insys_Anthem_002451339                   Insys_Anthem_002451339
Insys_Anthem_002451340                   Insys_Anthem_002451340
Insys_Anthem_002451341                   Insys_Anthem_002451341
Insys_Anthem_002451342                   Insys_Anthem_002451342
Insys_Anthem_002451350                   Insys_Anthem_002451350
Insys_Anthem_002451352                   Insys_Anthem_002451352
Insys_Anthem_002451358                   Insys_Anthem_002451358
Insys_Anthem_002451363                   Insys_Anthem_002451363
Insys_Anthem_002451365                   Insys_Anthem_002451365
Insys_Anthem_002451366                   Insys_Anthem_002451366
Insys_Anthem_002451367                   Insys_Anthem_002451367
Insys_Anthem_002451368                   Insys_Anthem_002451368
Insys_Anthem_002451370                   Insys_Anthem_002451370
Insys_Anthem_002451374                   Insys_Anthem_002451374
Insys_Anthem_002451378                   Insys_Anthem_002451378
Insys_Anthem_002451379                   Insys_Anthem_002451379
Insys_Anthem_002451382                   Insys_Anthem_002451382
Insys_Anthem_002451389                   Insys_Anthem_002451389
Insys_Anthem_002451391                   Insys_Anthem_002451391
Insys_Anthem_002451394                   Insys_Anthem_002451394
Insys_Anthem_002451397                   Insys_Anthem_002451397
Insys_Anthem_002451398                   Insys_Anthem_002451398
Insys_Anthem_002451399                   Insys_Anthem_002451399
Insys_Anthem_002451402                   Insys_Anthem_002451402
Insys_Anthem_002451404                   Insys_Anthem_002451404
Insys_Anthem_002451406                   Insys_Anthem_002451406
Insys_Anthem_002451408                   Insys_Anthem_002451408
Insys_Anthem_002451410                   Insys_Anthem_002451410

                                                    2426
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2428 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002451411                   Insys_Anthem_002451411
Insys_Anthem_002451418                   Insys_Anthem_002451418
Insys_Anthem_002451421                   Insys_Anthem_002451421
Insys_Anthem_002451422                   Insys_Anthem_002451422
Insys_Anthem_002451424                   Insys_Anthem_002451424
Insys_Anthem_002451428                   Insys_Anthem_002451428
Insys_Anthem_002451431                   Insys_Anthem_002451431
Insys_Anthem_002451433                   Insys_Anthem_002451433
Insys_Anthem_002451438                   Insys_Anthem_002451438
Insys_Anthem_002451444                   Insys_Anthem_002451444
Insys_Anthem_002451450                   Insys_Anthem_002451450
Insys_Anthem_002451453                   Insys_Anthem_002451453
Insys_Anthem_002451454                   Insys_Anthem_002451454
Insys_Anthem_002451462                   Insys_Anthem_002451462
Insys_Anthem_002451463                   Insys_Anthem_002451463
Insys_Anthem_002451471                   Insys_Anthem_002451471
Insys_Anthem_002451472                   Insys_Anthem_002451472
Insys_Anthem_002451483                   Insys_Anthem_002451483
Insys_Anthem_002451485                   Insys_Anthem_002451485
Insys_Anthem_002451488                   Insys_Anthem_002451488
Insys_Anthem_002451490                   Insys_Anthem_002451490
Insys_Anthem_002451491                   Insys_Anthem_002451491
Insys_Anthem_002451494                   Insys_Anthem_002451494
Insys_Anthem_002451495                   Insys_Anthem_002451495
Insys_Anthem_002451498                   Insys_Anthem_002451498
Insys_Anthem_002451509                   Insys_Anthem_002451509
Insys_Anthem_002451517                   Insys_Anthem_002451517
Insys_Anthem_002451519                   Insys_Anthem_002451519
Insys_Anthem_002451521                   Insys_Anthem_002451521
Insys_Anthem_002451523                   Insys_Anthem_002451523
Insys_Anthem_002451525                   Insys_Anthem_002451525
Insys_Anthem_002451526                   Insys_Anthem_002451526
Insys_Anthem_002451529                   Insys_Anthem_002451529
Insys_Anthem_002451530                   Insys_Anthem_002451530
Insys_Anthem_002451537                   Insys_Anthem_002451537
Insys_Anthem_002451541                   Insys_Anthem_002451541
Insys_Anthem_002451542                   Insys_Anthem_002451542
Insys_Anthem_002451548                   Insys_Anthem_002451548
Insys_Anthem_002451551                   Insys_Anthem_002451551
Insys_Anthem_002451553                   Insys_Anthem_002451553
Insys_Anthem_002451569                   Insys_Anthem_002451569
Insys_Anthem_002451571                   Insys_Anthem_002451571
Insys_Anthem_002451572                   Insys_Anthem_002451572
Insys_Anthem_002451576                   Insys_Anthem_002451576
Insys_Anthem_002451587                   Insys_Anthem_002451587
Insys_Anthem_002451588                   Insys_Anthem_002451588
Insys_Anthem_002451589                   Insys_Anthem_002451589

                                                    2427
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2429 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002451591                   Insys_Anthem_002451591
Insys_Anthem_002451592                   Insys_Anthem_002451592
Insys_Anthem_002451597                   Insys_Anthem_002451597
Insys_Anthem_002451605                   Insys_Anthem_002451605
Insys_Anthem_002451606                   Insys_Anthem_002451606
Insys_Anthem_002451613                   Insys_Anthem_002451613
Insys_Anthem_002451617                   Insys_Anthem_002451617
Insys_Anthem_002451621                   Insys_Anthem_002451621
Insys_Anthem_002451631                   Insys_Anthem_002451631
Insys_Anthem_002451636                   Insys_Anthem_002451636
Insys_Anthem_002451644                   Insys_Anthem_002451644
Insys_Anthem_002451649                   Insys_Anthem_002451649
Insys_Anthem_002451651                   Insys_Anthem_002451651
Insys_Anthem_002451667                   Insys_Anthem_002451667
Insys_Anthem_002451671                   Insys_Anthem_002451671
Insys_Anthem_002451676                   Insys_Anthem_002451676
Insys_Anthem_002451691                   Insys_Anthem_002451691
Insys_Anthem_002451702                   Insys_Anthem_002451702
Insys_Anthem_002451720                   Insys_Anthem_002451720
Insys_Anthem_002451721                   Insys_Anthem_002451721
Insys_Anthem_002451726                   Insys_Anthem_002451726
Insys_Anthem_002451729                   Insys_Anthem_002451729
Insys_Anthem_002451732                   Insys_Anthem_002451732
Insys_Anthem_002451733                   Insys_Anthem_002451733
Insys_Anthem_002451737                   Insys_Anthem_002451737
Insys_Anthem_002451740                   Insys_Anthem_002451740
Insys_Anthem_002451745                   Insys_Anthem_002451745
Insys_Anthem_002451753                   Insys_Anthem_002451753
Insys_Anthem_002451756                   Insys_Anthem_002451756
Insys_Anthem_002451761                   Insys_Anthem_002451761
Insys_Anthem_002451764                   Insys_Anthem_002451764
Insys_Anthem_002451768                   Insys_Anthem_002451768
Insys_Anthem_002451773                   Insys_Anthem_002451773
Insys_Anthem_002451777                   Insys_Anthem_002451777
Insys_Anthem_002451779                   Insys_Anthem_002451779
Insys_Anthem_002451780                   Insys_Anthem_002451780
Insys_Anthem_002451781                   Insys_Anthem_002451781
Insys_Anthem_002451782                   Insys_Anthem_002451782
Insys_Anthem_002451784                   Insys_Anthem_002451784
Insys_Anthem_002451804                   Insys_Anthem_002451804
Insys_Anthem_002451815                   Insys_Anthem_002451815
Insys_Anthem_002451825                   Insys_Anthem_002451825
Insys_Anthem_002451826                   Insys_Anthem_002451826
Insys_Anthem_002451830                   Insys_Anthem_002451830
Insys_Anthem_002451834                   Insys_Anthem_002451834
Insys_Anthem_002451837                   Insys_Anthem_002451837
Insys_Anthem_002451838                   Insys_Anthem_002451838

                                                    2428
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2430 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002451842                   Insys_Anthem_002451842
Insys_Anthem_002451843                   Insys_Anthem_002451843
Insys_Anthem_002451846                   Insys_Anthem_002451846
Insys_Anthem_002451847                   Insys_Anthem_002451847
Insys_Anthem_002451853                   Insys_Anthem_002451853
Insys_Anthem_002451855                   Insys_Anthem_002451855
Insys_Anthem_002451868                   Insys_Anthem_002451868
Insys_Anthem_002451873                   Insys_Anthem_002451873
Insys_Anthem_002451876                   Insys_Anthem_002451876
Insys_Anthem_002451882                   Insys_Anthem_002451882
Insys_Anthem_002451886                   Insys_Anthem_002451886
Insys_Anthem_002451887                   Insys_Anthem_002451887
Insys_Anthem_002451894                   Insys_Anthem_002451894
Insys_Anthem_002451897                   Insys_Anthem_002451897
Insys_Anthem_002451902                   Insys_Anthem_002451902
Insys_Anthem_002451905                   Insys_Anthem_002451905
Insys_Anthem_002451916                   Insys_Anthem_002451916
Insys_Anthem_002451923                   Insys_Anthem_002451923
Insys_Anthem_002451929                   Insys_Anthem_002451929
Insys_Anthem_002451937                   Insys_Anthem_002451937
Insys_Anthem_002451960                   Insys_Anthem_002451960
Insys_Anthem_002451968                   Insys_Anthem_002451968
Insys_Anthem_002451976                   Insys_Anthem_002451976
Insys_Anthem_002451980                   Insys_Anthem_002451980
Insys_Anthem_002451986                   Insys_Anthem_002451986
Insys_Anthem_002451991                   Insys_Anthem_002451991
Insys_Anthem_002452002                   Insys_Anthem_002452002
Insys_Anthem_002452004                   Insys_Anthem_002452004
Insys_Anthem_002452007                   Insys_Anthem_002452007
Insys_Anthem_002452010                   Insys_Anthem_002452010
Insys_Anthem_002452023                   Insys_Anthem_002452023
Insys_Anthem_002452027                   Insys_Anthem_002452027
Insys_Anthem_002452035                   Insys_Anthem_002452035
Insys_Anthem_002452036                   Insys_Anthem_002452036
Insys_Anthem_002452040                   Insys_Anthem_002452040
Insys_Anthem_002452042                   Insys_Anthem_002452042
Insys_Anthem_002452044                   Insys_Anthem_002452044
Insys_Anthem_002452049                   Insys_Anthem_002452049
Insys_Anthem_002452055                   Insys_Anthem_002452055
Insys_Anthem_002452063                   Insys_Anthem_002452063
Insys_Anthem_002452069                   Insys_Anthem_002452069
Insys_Anthem_002452087                   Insys_Anthem_002452087
Insys_Anthem_002452092                   Insys_Anthem_002452092
Insys_Anthem_002452094                   Insys_Anthem_002452094
Insys_Anthem_002452095                   Insys_Anthem_002452095
Insys_Anthem_002452096                   Insys_Anthem_002452096
Insys_Anthem_002452100                   Insys_Anthem_002452100

                                                    2429
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2431 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002452107                   Insys_Anthem_002452107
Insys_Anthem_002452109                   Insys_Anthem_002452109
Insys_Anthem_002452114                   Insys_Anthem_002452114
Insys_Anthem_002452115                   Insys_Anthem_002452115
Insys_Anthem_002452122                   Insys_Anthem_002452122
Insys_Anthem_002452153                   Insys_Anthem_002452153
Insys_Anthem_002452156                   Insys_Anthem_002452156
Insys_Anthem_002452168                   Insys_Anthem_002452168
Insys_Anthem_002452176                   Insys_Anthem_002452176
Insys_Anthem_002452189                   Insys_Anthem_002452189
Insys_Anthem_002452194                   Insys_Anthem_002452194
Insys_Anthem_002452196                   Insys_Anthem_002452196
Insys_Anthem_002452207                   Insys_Anthem_002452207
Insys_Anthem_002452210                   Insys_Anthem_002452210
Insys_Anthem_002452211                   Insys_Anthem_002452211
Insys_Anthem_002452220                   Insys_Anthem_002452220
Insys_Anthem_002452222                   Insys_Anthem_002452222
Insys_Anthem_002452226                   Insys_Anthem_002452226
Insys_Anthem_002452230                   Insys_Anthem_002452230
Insys_Anthem_002452251                   Insys_Anthem_002452251
Insys_Anthem_002452254                   Insys_Anthem_002452254
Insys_Anthem_002452255                   Insys_Anthem_002452255
Insys_Anthem_002452260                   Insys_Anthem_002452260
Insys_Anthem_002452282                   Insys_Anthem_002452282
Insys_Anthem_002452288                   Insys_Anthem_002452288
Insys_Anthem_002452295                   Insys_Anthem_002452295
Insys_Anthem_002452301                   Insys_Anthem_002452301
Insys_Anthem_002452305                   Insys_Anthem_002452305
Insys_Anthem_002452308                   Insys_Anthem_002452308
Insys_Anthem_002452310                   Insys_Anthem_002452310
Insys_Anthem_002452315                   Insys_Anthem_002452315
Insys_Anthem_002452316                   Insys_Anthem_002452316
Insys_Anthem_002452324                   Insys_Anthem_002452324
Insys_Anthem_002452330                   Insys_Anthem_002452330
Insys_Anthem_002452332                   Insys_Anthem_002452332
Insys_Anthem_002452345                   Insys_Anthem_002452345
Insys_Anthem_002452364                   Insys_Anthem_002452364
Insys_Anthem_002452371                   Insys_Anthem_002452371
Insys_Anthem_002452378                   Insys_Anthem_002452378
Insys_Anthem_002452385                   Insys_Anthem_002452385
Insys_Anthem_002452408                   Insys_Anthem_002452408
Insys_Anthem_002452415                   Insys_Anthem_002452415
Insys_Anthem_002452420                   Insys_Anthem_002452420
Insys_Anthem_002452422                   Insys_Anthem_002452422
Insys_Anthem_002452435                   Insys_Anthem_002452435
Insys_Anthem_002452448                   Insys_Anthem_002452448
Insys_Anthem_002452450                   Insys_Anthem_002452450

                                                    2430
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2432 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002452459                   Insys_Anthem_002452459
Insys_Anthem_002452468                   Insys_Anthem_002452468
Insys_Anthem_002452510                   Insys_Anthem_002452510
Insys_Anthem_002452516                   Insys_Anthem_002452516
Insys_Anthem_002452521                   Insys_Anthem_002452521
Insys_Anthem_002452524                   Insys_Anthem_002452524
Insys_Anthem_002452529                   Insys_Anthem_002452529
Insys_Anthem_002452553                   Insys_Anthem_002452553
Insys_Anthem_002452554                   Insys_Anthem_002452554
Insys_Anthem_002452557                   Insys_Anthem_002452557
Insys_Anthem_002452559                   Insys_Anthem_002452559
Insys_Anthem_002452564                   Insys_Anthem_002452564
Insys_Anthem_002452576                   Insys_Anthem_002452576
Insys_Anthem_002452633                   Insys_Anthem_002452633
Insys_Anthem_002452671                   Insys_Anthem_002452671
Insys_Anthem_002452733                   Insys_Anthem_002452733
Insys_Anthem_002452745                   Insys_Anthem_002452745
Insys_Anthem_002452750                   Insys_Anthem_002452750
Insys_Anthem_002452778                   Insys_Anthem_002452778
Insys_Anthem_002452867                   Insys_Anthem_002452867
Insys_Anthem_002452868                   Insys_Anthem_002452868
Insys_Anthem_002452935                   Insys_Anthem_002452935
Insys_Anthem_002452970                   Insys_Anthem_002452970
Insys_Anthem_002452994                   Insys_Anthem_002452994
Insys_Anthem_002453013                   Insys_Anthem_002453013
Insys_Anthem_002453036                   Insys_Anthem_002453036
Insys_Anthem_002453043                   Insys_Anthem_002453043
Insys_Anthem_002453051                   Insys_Anthem_002453051
Insys_Anthem_002453057                   Insys_Anthem_002453057
Insys_Anthem_002453064                   Insys_Anthem_002453064
Insys_Anthem_002453065                   Insys_Anthem_002453065
Insys_Anthem_002453066                   Insys_Anthem_002453066
Insys_Anthem_002453073                   Insys_Anthem_002453073
Insys_Anthem_002453074                   Insys_Anthem_002453074
Insys_Anthem_002453075                   Insys_Anthem_002453075
Insys_Anthem_002453076                   Insys_Anthem_002453076
Insys_Anthem_002453092                   Insys_Anthem_002453092
Insys_Anthem_002453114                   Insys_Anthem_002453114
Insys_Anthem_002453115                   Insys_Anthem_002453115
Insys_Anthem_002453116                   Insys_Anthem_002453116
Insys_Anthem_002453123                   Insys_Anthem_002453123
Insys_Anthem_002453134                   Insys_Anthem_002453134
Insys_Anthem_002453135                   Insys_Anthem_002453135
Insys_Anthem_002453139                   Insys_Anthem_002453139
Insys_Anthem_002453140                   Insys_Anthem_002453140
Insys_Anthem_002453145                   Insys_Anthem_002453145
Insys_Anthem_002453147                   Insys_Anthem_002453147

                                                    2431
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2433 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453154                   Insys_Anthem_002453154
Insys_Anthem_002453159                   Insys_Anthem_002453159
Insys_Anthem_002453170                   Insys_Anthem_002453170
Insys_Anthem_002453174                   Insys_Anthem_002453174
Insys_Anthem_002453176                   Insys_Anthem_002453176
Insys_Anthem_002453183                   Insys_Anthem_002453183
Insys_Anthem_002453185                   Insys_Anthem_002453185
Insys_Anthem_002453187                   Insys_Anthem_002453187
Insys_Anthem_002453188                   Insys_Anthem_002453188
Insys_Anthem_002453193                   Insys_Anthem_002453193
Insys_Anthem_002453197                   Insys_Anthem_002453197
Insys_Anthem_002453198                   Insys_Anthem_002453198
Insys_Anthem_002453204                   Insys_Anthem_002453204
Insys_Anthem_002453205                   Insys_Anthem_002453205
Insys_Anthem_002453212                   Insys_Anthem_002453212
Insys_Anthem_002453217                   Insys_Anthem_002453217
Insys_Anthem_002453218                   Insys_Anthem_002453218
Insys_Anthem_002453227                   Insys_Anthem_002453227
Insys_Anthem_002453232                   Insys_Anthem_002453232
Insys_Anthem_002453236                   Insys_Anthem_002453236
Insys_Anthem_002453240                   Insys_Anthem_002453240
Insys_Anthem_002453245                   Insys_Anthem_002453245
Insys_Anthem_002453247                   Insys_Anthem_002453247
Insys_Anthem_002453257                   Insys_Anthem_002453257
Insys_Anthem_002453258                   Insys_Anthem_002453258
Insys_Anthem_002453262                   Insys_Anthem_002453262
Insys_Anthem_002453265                   Insys_Anthem_002453265
Insys_Anthem_002453267                   Insys_Anthem_002453267
Insys_Anthem_002453268                   Insys_Anthem_002453268
Insys_Anthem_002453271                   Insys_Anthem_002453271
Insys_Anthem_002453272                   Insys_Anthem_002453272
Insys_Anthem_002453273                   Insys_Anthem_002453273
Insys_Anthem_002453283                   Insys_Anthem_002453283
Insys_Anthem_002453284                   Insys_Anthem_002453284
Insys_Anthem_002453285                   Insys_Anthem_002453285
Insys_Anthem_002453286                   Insys_Anthem_002453286
Insys_Anthem_002453288                   Insys_Anthem_002453288
Insys_Anthem_002453289                   Insys_Anthem_002453289
Insys_Anthem_002453290                   Insys_Anthem_002453290
Insys_Anthem_002453291                   Insys_Anthem_002453291
Insys_Anthem_002453295                   Insys_Anthem_002453295
Insys_Anthem_002453299                   Insys_Anthem_002453299
Insys_Anthem_002453300                   Insys_Anthem_002453300
Insys_Anthem_002453307                   Insys_Anthem_002453307
Insys_Anthem_002453330                   Insys_Anthem_002453330
Insys_Anthem_002453334                   Insys_Anthem_002453334
Insys_Anthem_002453343                   Insys_Anthem_002453343

                                                    2432
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2434 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453345                   Insys_Anthem_002453345
Insys_Anthem_002453346                   Insys_Anthem_002453346
Insys_Anthem_002453349                   Insys_Anthem_002453349
Insys_Anthem_002453351                   Insys_Anthem_002453351
Insys_Anthem_002453355                   Insys_Anthem_002453355
Insys_Anthem_002453357                   Insys_Anthem_002453357
Insys_Anthem_002453359                   Insys_Anthem_002453359
Insys_Anthem_002453361                   Insys_Anthem_002453361
Insys_Anthem_002453365                   Insys_Anthem_002453365
Insys_Anthem_002453367                   Insys_Anthem_002453367
Insys_Anthem_002453369                   Insys_Anthem_002453369
Insys_Anthem_002453374                   Insys_Anthem_002453374
Insys_Anthem_002453376                   Insys_Anthem_002453376
Insys_Anthem_002453384                   Insys_Anthem_002453384
Insys_Anthem_002453387                   Insys_Anthem_002453387
Insys_Anthem_002453388                   Insys_Anthem_002453388
Insys_Anthem_002453390                   Insys_Anthem_002453390
Insys_Anthem_002453393                   Insys_Anthem_002453393
Insys_Anthem_002453394                   Insys_Anthem_002453394
Insys_Anthem_002453397                   Insys_Anthem_002453397
Insys_Anthem_002453399                   Insys_Anthem_002453399
Insys_Anthem_002453400                   Insys_Anthem_002453400
Insys_Anthem_002453403                   Insys_Anthem_002453403
Insys_Anthem_002453407                   Insys_Anthem_002453407
Insys_Anthem_002453410                   Insys_Anthem_002453410
Insys_Anthem_002453411                   Insys_Anthem_002453411
Insys_Anthem_002453412                   Insys_Anthem_002453412
Insys_Anthem_002453418                   Insys_Anthem_002453418
Insys_Anthem_002453421                   Insys_Anthem_002453421
Insys_Anthem_002453426                   Insys_Anthem_002453426
Insys_Anthem_002453427                   Insys_Anthem_002453427
Insys_Anthem_002453431                   Insys_Anthem_002453431
Insys_Anthem_002453433                   Insys_Anthem_002453433
Insys_Anthem_002453438                   Insys_Anthem_002453438
Insys_Anthem_002453441                   Insys_Anthem_002453441
Insys_Anthem_002453445                   Insys_Anthem_002453445
Insys_Anthem_002453449                   Insys_Anthem_002453449
Insys_Anthem_002453459                   Insys_Anthem_002453459
Insys_Anthem_002453462                   Insys_Anthem_002453462
Insys_Anthem_002453468                   Insys_Anthem_002453468
Insys_Anthem_002453472                   Insys_Anthem_002453472
Insys_Anthem_002453474                   Insys_Anthem_002453474
Insys_Anthem_002453485                   Insys_Anthem_002453485
Insys_Anthem_002453489                   Insys_Anthem_002453489
Insys_Anthem_002453496                   Insys_Anthem_002453496
Insys_Anthem_002453497                   Insys_Anthem_002453497
Insys_Anthem_002453498                   Insys_Anthem_002453498

                                                    2433
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2435 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453503                   Insys_Anthem_002453503
Insys_Anthem_002453516                   Insys_Anthem_002453516
Insys_Anthem_002453518                   Insys_Anthem_002453518
Insys_Anthem_002453520                   Insys_Anthem_002453520
Insys_Anthem_002453524                   Insys_Anthem_002453524
Insys_Anthem_002453528                   Insys_Anthem_002453528
Insys_Anthem_002453532                   Insys_Anthem_002453532
Insys_Anthem_002453533                   Insys_Anthem_002453533
Insys_Anthem_002453535                   Insys_Anthem_002453535
Insys_Anthem_002453539                   Insys_Anthem_002453539
Insys_Anthem_002453541                   Insys_Anthem_002453541
Insys_Anthem_002453543                   Insys_Anthem_002453543
Insys_Anthem_002453554                   Insys_Anthem_002453554
Insys_Anthem_002453556                   Insys_Anthem_002453556
Insys_Anthem_002453575                   Insys_Anthem_002453575
Insys_Anthem_002453582                   Insys_Anthem_002453582
Insys_Anthem_002453594                   Insys_Anthem_002453594
Insys_Anthem_002453601                   Insys_Anthem_002453601
Insys_Anthem_002453604                   Insys_Anthem_002453604
Insys_Anthem_002453620                   Insys_Anthem_002453620
Insys_Anthem_002453625                   Insys_Anthem_002453625
Insys_Anthem_002453627                   Insys_Anthem_002453627
Insys_Anthem_002453644                   Insys_Anthem_002453644
Insys_Anthem_002453649                   Insys_Anthem_002453649
Insys_Anthem_002453652                   Insys_Anthem_002453652
Insys_Anthem_002453661                   Insys_Anthem_002453661
Insys_Anthem_002453664                   Insys_Anthem_002453664
Insys_Anthem_002453667                   Insys_Anthem_002453667
Insys_Anthem_002453669                   Insys_Anthem_002453669
Insys_Anthem_002453674                   Insys_Anthem_002453674
Insys_Anthem_002453678                   Insys_Anthem_002453678
Insys_Anthem_002453680                   Insys_Anthem_002453680
Insys_Anthem_002453681                   Insys_Anthem_002453681
Insys_Anthem_002453682                   Insys_Anthem_002453682
Insys_Anthem_002453688                   Insys_Anthem_002453688
Insys_Anthem_002453689                   Insys_Anthem_002453689
Insys_Anthem_002453693                   Insys_Anthem_002453693
Insys_Anthem_002453697                   Insys_Anthem_002453697
Insys_Anthem_002453698                   Insys_Anthem_002453698
Insys_Anthem_002453700                   Insys_Anthem_002453700
Insys_Anthem_002453702                   Insys_Anthem_002453702
Insys_Anthem_002453705                   Insys_Anthem_002453705
Insys_Anthem_002453708                   Insys_Anthem_002453708
Insys_Anthem_002453711                   Insys_Anthem_002453711
Insys_Anthem_002453712                   Insys_Anthem_002453712
Insys_Anthem_002453713                   Insys_Anthem_002453713
Insys_Anthem_002453715                   Insys_Anthem_002453715

                                                    2434
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2436 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453716                   Insys_Anthem_002453716
Insys_Anthem_002453719                   Insys_Anthem_002453719
Insys_Anthem_002453721                   Insys_Anthem_002453721
Insys_Anthem_002453723                   Insys_Anthem_002453723
Insys_Anthem_002453726                   Insys_Anthem_002453726
Insys_Anthem_002453727                   Insys_Anthem_002453727
Insys_Anthem_002453729                   Insys_Anthem_002453729
Insys_Anthem_002453730                   Insys_Anthem_002453730
Insys_Anthem_002453733                   Insys_Anthem_002453733
Insys_Anthem_002453734                   Insys_Anthem_002453734
Insys_Anthem_002453736                   Insys_Anthem_002453736
Insys_Anthem_002453737                   Insys_Anthem_002453737
Insys_Anthem_002453740                   Insys_Anthem_002453740
Insys_Anthem_002453743                   Insys_Anthem_002453743
Insys_Anthem_002453744                   Insys_Anthem_002453744
Insys_Anthem_002453745                   Insys_Anthem_002453745
Insys_Anthem_002453746                   Insys_Anthem_002453746
Insys_Anthem_002453748                   Insys_Anthem_002453748
Insys_Anthem_002453751                   Insys_Anthem_002453751
Insys_Anthem_002453756                   Insys_Anthem_002453756
Insys_Anthem_002453757                   Insys_Anthem_002453757
Insys_Anthem_002453760                   Insys_Anthem_002453760
Insys_Anthem_002453766                   Insys_Anthem_002453766
Insys_Anthem_002453767                   Insys_Anthem_002453767
Insys_Anthem_002453769                   Insys_Anthem_002453769
Insys_Anthem_002453773                   Insys_Anthem_002453773
Insys_Anthem_002453774                   Insys_Anthem_002453774
Insys_Anthem_002453780                   Insys_Anthem_002453780
Insys_Anthem_002453783                   Insys_Anthem_002453783
Insys_Anthem_002453784                   Insys_Anthem_002453784
Insys_Anthem_002453790                   Insys_Anthem_002453790
Insys_Anthem_002453791                   Insys_Anthem_002453791
Insys_Anthem_002453795                   Insys_Anthem_002453795
Insys_Anthem_002453797                   Insys_Anthem_002453797
Insys_Anthem_002453800                   Insys_Anthem_002453800
Insys_Anthem_002453802                   Insys_Anthem_002453802
Insys_Anthem_002453803                   Insys_Anthem_002453803
Insys_Anthem_002453804                   Insys_Anthem_002453804
Insys_Anthem_002453810                   Insys_Anthem_002453810
Insys_Anthem_002453811                   Insys_Anthem_002453811
Insys_Anthem_002453812                   Insys_Anthem_002453812
Insys_Anthem_002453817                   Insys_Anthem_002453817
Insys_Anthem_002453819                   Insys_Anthem_002453819
Insys_Anthem_002453824                   Insys_Anthem_002453824
Insys_Anthem_002453825                   Insys_Anthem_002453825
Insys_Anthem_002453832                   Insys_Anthem_002453832
Insys_Anthem_002453833                   Insys_Anthem_002453833

                                                    2435
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2437 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453839                   Insys_Anthem_002453839
Insys_Anthem_002453847                   Insys_Anthem_002453847
Insys_Anthem_002453850                   Insys_Anthem_002453850
Insys_Anthem_002453851                   Insys_Anthem_002453851
Insys_Anthem_002453856                   Insys_Anthem_002453856
Insys_Anthem_002453857                   Insys_Anthem_002453857
Insys_Anthem_002453859                   Insys_Anthem_002453859
Insys_Anthem_002453860                   Insys_Anthem_002453860
Insys_Anthem_002453865                   Insys_Anthem_002453865
Insys_Anthem_002453867                   Insys_Anthem_002453867
Insys_Anthem_002453868                   Insys_Anthem_002453868
Insys_Anthem_002453873                   Insys_Anthem_002453873
Insys_Anthem_002453874                   Insys_Anthem_002453874
Insys_Anthem_002453879                   Insys_Anthem_002453879
Insys_Anthem_002453880                   Insys_Anthem_002453880
Insys_Anthem_002453885                   Insys_Anthem_002453885
Insys_Anthem_002453890                   Insys_Anthem_002453890
Insys_Anthem_002453891                   Insys_Anthem_002453891
Insys_Anthem_002453892                   Insys_Anthem_002453892
Insys_Anthem_002453894                   Insys_Anthem_002453894
Insys_Anthem_002453895                   Insys_Anthem_002453895
Insys_Anthem_002453898                   Insys_Anthem_002453898
Insys_Anthem_002453899                   Insys_Anthem_002453899
Insys_Anthem_002453900                   Insys_Anthem_002453900
Insys_Anthem_002453903                   Insys_Anthem_002453903
Insys_Anthem_002453904                   Insys_Anthem_002453904
Insys_Anthem_002453905                   Insys_Anthem_002453905
Insys_Anthem_002453911                   Insys_Anthem_002453911
Insys_Anthem_002453913                   Insys_Anthem_002453913
Insys_Anthem_002453914                   Insys_Anthem_002453914
Insys_Anthem_002453915                   Insys_Anthem_002453915
Insys_Anthem_002453916                   Insys_Anthem_002453916
Insys_Anthem_002453919                   Insys_Anthem_002453919
Insys_Anthem_002453921                   Insys_Anthem_002453921
Insys_Anthem_002453922                   Insys_Anthem_002453922
Insys_Anthem_002453923                   Insys_Anthem_002453923
Insys_Anthem_002453931                   Insys_Anthem_002453931
Insys_Anthem_002453932                   Insys_Anthem_002453932
Insys_Anthem_002453935                   Insys_Anthem_002453935
Insys_Anthem_002453937                   Insys_Anthem_002453937
Insys_Anthem_002453939                   Insys_Anthem_002453939
Insys_Anthem_002453942                   Insys_Anthem_002453942
Insys_Anthem_002453945                   Insys_Anthem_002453945
Insys_Anthem_002453946                   Insys_Anthem_002453946
Insys_Anthem_002453949                   Insys_Anthem_002453949
Insys_Anthem_002453952                   Insys_Anthem_002453952
Insys_Anthem_002453954                   Insys_Anthem_002453954

                                                    2436
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2438 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002453957                   Insys_Anthem_002453957
Insys_Anthem_002453971                   Insys_Anthem_002453971
Insys_Anthem_002453972                   Insys_Anthem_002453972
Insys_Anthem_002453973                   Insys_Anthem_002453973
Insys_Anthem_002453975                   Insys_Anthem_002453975
Insys_Anthem_002453977                   Insys_Anthem_002453977
Insys_Anthem_002453978                   Insys_Anthem_002453978
Insys_Anthem_002453979                   Insys_Anthem_002453979
Insys_Anthem_002453980                   Insys_Anthem_002453980
Insys_Anthem_002453991                   Insys_Anthem_002453991
Insys_Anthem_002453993                   Insys_Anthem_002453993
Insys_Anthem_002453999                   Insys_Anthem_002453999
Insys_Anthem_002454000                   Insys_Anthem_002454000
Insys_Anthem_002454003                   Insys_Anthem_002454003
Insys_Anthem_002454004                   Insys_Anthem_002454004
Insys_Anthem_002454005                   Insys_Anthem_002454005
Insys_Anthem_002454007                   Insys_Anthem_002454007
Insys_Anthem_002454008                   Insys_Anthem_002454008
Insys_Anthem_002454009                   Insys_Anthem_002454009
Insys_Anthem_002454012                   Insys_Anthem_002454012
Insys_Anthem_002454014                   Insys_Anthem_002454014
Insys_Anthem_002454018                   Insys_Anthem_002454018
Insys_Anthem_002454019                   Insys_Anthem_002454019
Insys_Anthem_002454020                   Insys_Anthem_002454020
Insys_Anthem_002454021                   Insys_Anthem_002454021
Insys_Anthem_002454024                   Insys_Anthem_002454024
Insys_Anthem_002454028                   Insys_Anthem_002454028
Insys_Anthem_002454029                   Insys_Anthem_002454029
Insys_Anthem_002454030                   Insys_Anthem_002454030
Insys_Anthem_002454031                   Insys_Anthem_002454031
Insys_Anthem_002454033                   Insys_Anthem_002454033
Insys_Anthem_002454035                   Insys_Anthem_002454035
Insys_Anthem_002454043                   Insys_Anthem_002454043
Insys_Anthem_002454044                   Insys_Anthem_002454044
Insys_Anthem_002454045                   Insys_Anthem_002454045
Insys_Anthem_002454046                   Insys_Anthem_002454046
Insys_Anthem_002454048                   Insys_Anthem_002454048
Insys_Anthem_002454049                   Insys_Anthem_002454049
Insys_Anthem_002454061                   Insys_Anthem_002454061
Insys_Anthem_002454063                   Insys_Anthem_002454063
Insys_Anthem_002454068                   Insys_Anthem_002454068
Insys_Anthem_002454073                   Insys_Anthem_002454073
Insys_Anthem_002454075                   Insys_Anthem_002454075
Insys_Anthem_002454079                   Insys_Anthem_002454079
Insys_Anthem_002454080                   Insys_Anthem_002454080
Insys_Anthem_002454083                   Insys_Anthem_002454083
Insys_Anthem_002454086                   Insys_Anthem_002454086

                                                    2437
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2439 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454087                   Insys_Anthem_002454087
Insys_Anthem_002454089                   Insys_Anthem_002454089
Insys_Anthem_002454091                   Insys_Anthem_002454091
Insys_Anthem_002454092                   Insys_Anthem_002454092
Insys_Anthem_002454095                   Insys_Anthem_002454095
Insys_Anthem_002454096                   Insys_Anthem_002454096
Insys_Anthem_002454097                   Insys_Anthem_002454097
Insys_Anthem_002454105                   Insys_Anthem_002454105
Insys_Anthem_002454106                   Insys_Anthem_002454106
Insys_Anthem_002454110                   Insys_Anthem_002454110
Insys_Anthem_002454111                   Insys_Anthem_002454111
Insys_Anthem_002454112                   Insys_Anthem_002454112
Insys_Anthem_002454115                   Insys_Anthem_002454115
Insys_Anthem_002454118                   Insys_Anthem_002454118
Insys_Anthem_002454120                   Insys_Anthem_002454120
Insys_Anthem_002454124                   Insys_Anthem_002454124
Insys_Anthem_002454125                   Insys_Anthem_002454125
Insys_Anthem_002454127                   Insys_Anthem_002454127
Insys_Anthem_002454128                   Insys_Anthem_002454128
Insys_Anthem_002454130                   Insys_Anthem_002454130
Insys_Anthem_002454133                   Insys_Anthem_002454133
Insys_Anthem_002454138                   Insys_Anthem_002454138
Insys_Anthem_002454141                   Insys_Anthem_002454141
Insys_Anthem_002454145                   Insys_Anthem_002454145
Insys_Anthem_002454149                   Insys_Anthem_002454149
Insys_Anthem_002454150                   Insys_Anthem_002454150
Insys_Anthem_002454151                   Insys_Anthem_002454151
Insys_Anthem_002454152                   Insys_Anthem_002454152
Insys_Anthem_002454161                   Insys_Anthem_002454161
Insys_Anthem_002454162                   Insys_Anthem_002454162
Insys_Anthem_002454163                   Insys_Anthem_002454163
Insys_Anthem_002454171                   Insys_Anthem_002454171
Insys_Anthem_002454182                   Insys_Anthem_002454182
Insys_Anthem_002454189                   Insys_Anthem_002454189
Insys_Anthem_002454191                   Insys_Anthem_002454191
Insys_Anthem_002454192                   Insys_Anthem_002454192
Insys_Anthem_002454198                   Insys_Anthem_002454198
Insys_Anthem_002454200                   Insys_Anthem_002454200
Insys_Anthem_002454206                   Insys_Anthem_002454206
Insys_Anthem_002454209                   Insys_Anthem_002454209
Insys_Anthem_002454210                   Insys_Anthem_002454210
Insys_Anthem_002454214                   Insys_Anthem_002454214
Insys_Anthem_002454218                   Insys_Anthem_002454218
Insys_Anthem_002454220                   Insys_Anthem_002454220
Insys_Anthem_002454222                   Insys_Anthem_002454222
Insys_Anthem_002454223                   Insys_Anthem_002454223
Insys_Anthem_002454232                   Insys_Anthem_002454232

                                                    2438
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2440 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454235                   Insys_Anthem_002454235
Insys_Anthem_002454238                   Insys_Anthem_002454238
Insys_Anthem_002454240                   Insys_Anthem_002454240
Insys_Anthem_002454242                   Insys_Anthem_002454242
Insys_Anthem_002454243                   Insys_Anthem_002454243
Insys_Anthem_002454244                   Insys_Anthem_002454244
Insys_Anthem_002454248                   Insys_Anthem_002454248
Insys_Anthem_002454253                   Insys_Anthem_002454253
Insys_Anthem_002454254                   Insys_Anthem_002454254
Insys_Anthem_002454255                   Insys_Anthem_002454255
Insys_Anthem_002454273                   Insys_Anthem_002454273
Insys_Anthem_002454278                   Insys_Anthem_002454278
Insys_Anthem_002454279                   Insys_Anthem_002454279
Insys_Anthem_002454280                   Insys_Anthem_002454280
Insys_Anthem_002454282                   Insys_Anthem_002454282
Insys_Anthem_002454288                   Insys_Anthem_002454288
Insys_Anthem_002454290                   Insys_Anthem_002454290
Insys_Anthem_002454295                   Insys_Anthem_002454295
Insys_Anthem_002454296                   Insys_Anthem_002454296
Insys_Anthem_002454297                   Insys_Anthem_002454297
Insys_Anthem_002454298                   Insys_Anthem_002454298
Insys_Anthem_002454299                   Insys_Anthem_002454299
Insys_Anthem_002454300                   Insys_Anthem_002454300
Insys_Anthem_002454302                   Insys_Anthem_002454302
Insys_Anthem_002454304                   Insys_Anthem_002454304
Insys_Anthem_002454307                   Insys_Anthem_002454307
Insys_Anthem_002454308                   Insys_Anthem_002454308
Insys_Anthem_002454309                   Insys_Anthem_002454309
Insys_Anthem_002454310                   Insys_Anthem_002454310
Insys_Anthem_002454315                   Insys_Anthem_002454315
Insys_Anthem_002454316                   Insys_Anthem_002454316
Insys_Anthem_002454318                   Insys_Anthem_002454318
Insys_Anthem_002454320                   Insys_Anthem_002454320
Insys_Anthem_002454323                   Insys_Anthem_002454323
Insys_Anthem_002454327                   Insys_Anthem_002454327
Insys_Anthem_002454328                   Insys_Anthem_002454328
Insys_Anthem_002454335                   Insys_Anthem_002454335
Insys_Anthem_002454338                   Insys_Anthem_002454338
Insys_Anthem_002454341                   Insys_Anthem_002454341
Insys_Anthem_002454342                   Insys_Anthem_002454342
Insys_Anthem_002454347                   Insys_Anthem_002454347
Insys_Anthem_002454349                   Insys_Anthem_002454349
Insys_Anthem_002454350                   Insys_Anthem_002454350
Insys_Anthem_002454351                   Insys_Anthem_002454351
Insys_Anthem_002454352                   Insys_Anthem_002454352
Insys_Anthem_002454356                   Insys_Anthem_002454356
Insys_Anthem_002454361                   Insys_Anthem_002454361

                                                    2439
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2441 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454364                   Insys_Anthem_002454364
Insys_Anthem_002454365                   Insys_Anthem_002454365
Insys_Anthem_002454367                   Insys_Anthem_002454367
Insys_Anthem_002454369                   Insys_Anthem_002454369
Insys_Anthem_002454372                   Insys_Anthem_002454372
Insys_Anthem_002454373                   Insys_Anthem_002454373
Insys_Anthem_002454375                   Insys_Anthem_002454375
Insys_Anthem_002454377                   Insys_Anthem_002454377
Insys_Anthem_002454380                   Insys_Anthem_002454380
Insys_Anthem_002454386                   Insys_Anthem_002454386
Insys_Anthem_002454387                   Insys_Anthem_002454387
Insys_Anthem_002454389                   Insys_Anthem_002454389
Insys_Anthem_002454393                   Insys_Anthem_002454393
Insys_Anthem_002454394                   Insys_Anthem_002454394
Insys_Anthem_002454398                   Insys_Anthem_002454398
Insys_Anthem_002454399                   Insys_Anthem_002454399
Insys_Anthem_002454404                   Insys_Anthem_002454404
Insys_Anthem_002454409                   Insys_Anthem_002454409
Insys_Anthem_002454411                   Insys_Anthem_002454411
Insys_Anthem_002454412                   Insys_Anthem_002454412
Insys_Anthem_002454415                   Insys_Anthem_002454415
Insys_Anthem_002454418                   Insys_Anthem_002454418
Insys_Anthem_002454423                   Insys_Anthem_002454423
Insys_Anthem_002454424                   Insys_Anthem_002454424
Insys_Anthem_002454426                   Insys_Anthem_002454426
Insys_Anthem_002454427                   Insys_Anthem_002454427
Insys_Anthem_002454428                   Insys_Anthem_002454428
Insys_Anthem_002454430                   Insys_Anthem_002454430
Insys_Anthem_002454432                   Insys_Anthem_002454432
Insys_Anthem_002454433                   Insys_Anthem_002454433
Insys_Anthem_002454436                   Insys_Anthem_002454436
Insys_Anthem_002454438                   Insys_Anthem_002454438
Insys_Anthem_002454440                   Insys_Anthem_002454440
Insys_Anthem_002454443                   Insys_Anthem_002454443
Insys_Anthem_002454444                   Insys_Anthem_002454444
Insys_Anthem_002454447                   Insys_Anthem_002454447
Insys_Anthem_002454449                   Insys_Anthem_002454449
Insys_Anthem_002454450                   Insys_Anthem_002454450
Insys_Anthem_002454453                   Insys_Anthem_002454453
Insys_Anthem_002454454                   Insys_Anthem_002454454
Insys_Anthem_002454457                   Insys_Anthem_002454457
Insys_Anthem_002454462                   Insys_Anthem_002454462
Insys_Anthem_002454463                   Insys_Anthem_002454463
Insys_Anthem_002454464                   Insys_Anthem_002454464
Insys_Anthem_002454465                   Insys_Anthem_002454465
Insys_Anthem_002454472                   Insys_Anthem_002454472
Insys_Anthem_002454475                   Insys_Anthem_002454475

                                                    2440
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2442 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454476                   Insys_Anthem_002454476
Insys_Anthem_002454482                   Insys_Anthem_002454482
Insys_Anthem_002454483                   Insys_Anthem_002454483
Insys_Anthem_002454484                   Insys_Anthem_002454484
Insys_Anthem_002454485                   Insys_Anthem_002454485
Insys_Anthem_002454488                   Insys_Anthem_002454488
Insys_Anthem_002454489                   Insys_Anthem_002454489
Insys_Anthem_002454490                   Insys_Anthem_002454490
Insys_Anthem_002454493                   Insys_Anthem_002454493
Insys_Anthem_002454495                   Insys_Anthem_002454495
Insys_Anthem_002454496                   Insys_Anthem_002454496
Insys_Anthem_002454497                   Insys_Anthem_002454497
Insys_Anthem_002454500                   Insys_Anthem_002454500
Insys_Anthem_002454502                   Insys_Anthem_002454502
Insys_Anthem_002454507                   Insys_Anthem_002454507
Insys_Anthem_002454511                   Insys_Anthem_002454511
Insys_Anthem_002454515                   Insys_Anthem_002454515
Insys_Anthem_002454520                   Insys_Anthem_002454520
Insys_Anthem_002454522                   Insys_Anthem_002454522
Insys_Anthem_002454524                   Insys_Anthem_002454524
Insys_Anthem_002454526                   Insys_Anthem_002454526
Insys_Anthem_002454529                   Insys_Anthem_002454529
Insys_Anthem_002454530                   Insys_Anthem_002454530
Insys_Anthem_002454533                   Insys_Anthem_002454533
Insys_Anthem_002454534                   Insys_Anthem_002454534
Insys_Anthem_002454538                   Insys_Anthem_002454538
Insys_Anthem_002454539                   Insys_Anthem_002454539
Insys_Anthem_002454540                   Insys_Anthem_002454540
Insys_Anthem_002454559                   Insys_Anthem_002454559
Insys_Anthem_002454578                   Insys_Anthem_002454578
Insys_Anthem_002454580                   Insys_Anthem_002454580
Insys_Anthem_002454582                   Insys_Anthem_002454582
Insys_Anthem_002454590                   Insys_Anthem_002454590
Insys_Anthem_002454591                   Insys_Anthem_002454591
Insys_Anthem_002454592                   Insys_Anthem_002454592
Insys_Anthem_002454594                   Insys_Anthem_002454594
Insys_Anthem_002454598                   Insys_Anthem_002454598
Insys_Anthem_002454599                   Insys_Anthem_002454599
Insys_Anthem_002454605                   Insys_Anthem_002454605
Insys_Anthem_002454609                   Insys_Anthem_002454609
Insys_Anthem_002454624                   Insys_Anthem_002454624
Insys_Anthem_002454625                   Insys_Anthem_002454625
Insys_Anthem_002454627                   Insys_Anthem_002454627
Insys_Anthem_002454630                   Insys_Anthem_002454630
Insys_Anthem_002454631                   Insys_Anthem_002454631
Insys_Anthem_002454635                   Insys_Anthem_002454635
Insys_Anthem_002454637                   Insys_Anthem_002454637

                                                    2441
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2443 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454643                   Insys_Anthem_002454643
Insys_Anthem_002454649                   Insys_Anthem_002454649
Insys_Anthem_002454654                   Insys_Anthem_002454654
Insys_Anthem_002454656                   Insys_Anthem_002454656
Insys_Anthem_002454662                   Insys_Anthem_002454662
Insys_Anthem_002454665                   Insys_Anthem_002454665
Insys_Anthem_002454675                   Insys_Anthem_002454675
Insys_Anthem_002454678                   Insys_Anthem_002454678
Insys_Anthem_002454681                   Insys_Anthem_002454681
Insys_Anthem_002454690                   Insys_Anthem_002454690
Insys_Anthem_002454696                   Insys_Anthem_002454696
Insys_Anthem_002454698                   Insys_Anthem_002454698
Insys_Anthem_002454703                   Insys_Anthem_002454703
Insys_Anthem_002454704                   Insys_Anthem_002454704
Insys_Anthem_002454713                   Insys_Anthem_002454713
Insys_Anthem_002454720                   Insys_Anthem_002454720
Insys_Anthem_002454730                   Insys_Anthem_002454730
Insys_Anthem_002454735                   Insys_Anthem_002454735
Insys_Anthem_002454751                   Insys_Anthem_002454751
Insys_Anthem_002454758                   Insys_Anthem_002454758
Insys_Anthem_002454764                   Insys_Anthem_002454764
Insys_Anthem_002454771                   Insys_Anthem_002454771
Insys_Anthem_002454772                   Insys_Anthem_002454772
Insys_Anthem_002454787                   Insys_Anthem_002454787
Insys_Anthem_002454788                   Insys_Anthem_002454788
Insys_Anthem_002454789                   Insys_Anthem_002454789
Insys_Anthem_002454791                   Insys_Anthem_002454791
Insys_Anthem_002454799                   Insys_Anthem_002454799
Insys_Anthem_002454820                   Insys_Anthem_002454820
Insys_Anthem_002454823                   Insys_Anthem_002454823
Insys_Anthem_002454827                   Insys_Anthem_002454827
Insys_Anthem_002454830                   Insys_Anthem_002454830
Insys_Anthem_002454835                   Insys_Anthem_002454835
Insys_Anthem_002454836                   Insys_Anthem_002454836
Insys_Anthem_002454840                   Insys_Anthem_002454840
Insys_Anthem_002454841                   Insys_Anthem_002454841
Insys_Anthem_002454842                   Insys_Anthem_002454842
Insys_Anthem_002454843                   Insys_Anthem_002454843
Insys_Anthem_002454845                   Insys_Anthem_002454845
Insys_Anthem_002454847                   Insys_Anthem_002454847
Insys_Anthem_002454851                   Insys_Anthem_002454851
Insys_Anthem_002454854                   Insys_Anthem_002454854
Insys_Anthem_002454858                   Insys_Anthem_002454858
Insys_Anthem_002454860                   Insys_Anthem_002454860
Insys_Anthem_002454865                   Insys_Anthem_002454865
Insys_Anthem_002454866                   Insys_Anthem_002454866
Insys_Anthem_002454868                   Insys_Anthem_002454868

                                                    2442
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2444 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002454874                   Insys_Anthem_002454874
Insys_Anthem_002454887                   Insys_Anthem_002454887
Insys_Anthem_002454892                   Insys_Anthem_002454892
Insys_Anthem_002454895                   Insys_Anthem_002454895
Insys_Anthem_002454911                   Insys_Anthem_002454911
Insys_Anthem_002454912                   Insys_Anthem_002454912
Insys_Anthem_002454916                   Insys_Anthem_002454916
Insys_Anthem_002454921                   Insys_Anthem_002454921
Insys_Anthem_002454923                   Insys_Anthem_002454923
Insys_Anthem_002454924                   Insys_Anthem_002454924
Insys_Anthem_002454925                   Insys_Anthem_002454925
Insys_Anthem_002454928                   Insys_Anthem_002454928
Insys_Anthem_002454931                   Insys_Anthem_002454931
Insys_Anthem_002454932                   Insys_Anthem_002454932
Insys_Anthem_002454933                   Insys_Anthem_002454933
Insys_Anthem_002454936                   Insys_Anthem_002454936
Insys_Anthem_002454938                   Insys_Anthem_002454938
Insys_Anthem_002454940                   Insys_Anthem_002454940
Insys_Anthem_002454944                   Insys_Anthem_002454944
Insys_Anthem_002454951                   Insys_Anthem_002454951
Insys_Anthem_002454952                   Insys_Anthem_002454952
Insys_Anthem_002454953                   Insys_Anthem_002454953
Insys_Anthem_002454954                   Insys_Anthem_002454954
Insys_Anthem_002454955                   Insys_Anthem_002454955
Insys_Anthem_002454962                   Insys_Anthem_002454962
Insys_Anthem_002454964                   Insys_Anthem_002454964
Insys_Anthem_002454967                   Insys_Anthem_002454967
Insys_Anthem_002454969                   Insys_Anthem_002454969
Insys_Anthem_002454971                   Insys_Anthem_002454971
Insys_Anthem_002454979                   Insys_Anthem_002454979
Insys_Anthem_002454981                   Insys_Anthem_002454981
Insys_Anthem_002454998                   Insys_Anthem_002454998
Insys_Anthem_002455000                   Insys_Anthem_002455000
Insys_Anthem_002455005                   Insys_Anthem_002455005
Insys_Anthem_002455034                   Insys_Anthem_002455034
Insys_Anthem_002455039                   Insys_Anthem_002455039
Insys_Anthem_002455040                   Insys_Anthem_002455040
Insys_Anthem_002455046                   Insys_Anthem_002455046
Insys_Anthem_002455048                   Insys_Anthem_002455048
Insys_Anthem_002455051                   Insys_Anthem_002455051
Insys_Anthem_002455056                   Insys_Anthem_002455056
Insys_Anthem_002455059                   Insys_Anthem_002455059
Insys_Anthem_002455065                   Insys_Anthem_002455065
Insys_Anthem_002455067                   Insys_Anthem_002455067
Insys_Anthem_002455069                   Insys_Anthem_002455069
Insys_Anthem_002455073                   Insys_Anthem_002455073
Insys_Anthem_002455074                   Insys_Anthem_002455074

                                                    2443
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2445 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002455083                   Insys_Anthem_002455083
Insys_Anthem_002455092                   Insys_Anthem_002455092
Insys_Anthem_002455097                   Insys_Anthem_002455097
Insys_Anthem_002455100                   Insys_Anthem_002455100
Insys_Anthem_002455103                   Insys_Anthem_002455103
Insys_Anthem_002455104                   Insys_Anthem_002455104
Insys_Anthem_002455109                   Insys_Anthem_002455109
Insys_Anthem_002455111                   Insys_Anthem_002455111
Insys_Anthem_002455115                   Insys_Anthem_002455115
Insys_Anthem_002455121                   Insys_Anthem_002455121
Insys_Anthem_002455141                   Insys_Anthem_002455141
Insys_Anthem_002455147                   Insys_Anthem_002455147
Insys_Anthem_002455150                   Insys_Anthem_002455150
Insys_Anthem_002455151                   Insys_Anthem_002455151
Insys_Anthem_002455152                   Insys_Anthem_002455152
Insys_Anthem_002455155                   Insys_Anthem_002455155
Insys_Anthem_002455157                   Insys_Anthem_002455157
Insys_Anthem_002455159                   Insys_Anthem_002455159
Insys_Anthem_002455165                   Insys_Anthem_002455165
Insys_Anthem_002455177                   Insys_Anthem_002455177
Insys_Anthem_002455178                   Insys_Anthem_002455178
Insys_Anthem_002455183                   Insys_Anthem_002455183
Insys_Anthem_002455186                   Insys_Anthem_002455186
Insys_Anthem_002455188                   Insys_Anthem_002455188
Insys_Anthem_002455196                   Insys_Anthem_002455196
Insys_Anthem_002455203                   Insys_Anthem_002455203
Insys_Anthem_002455217                   Insys_Anthem_002455217
Insys_Anthem_002455231                   Insys_Anthem_002455231
Insys_Anthem_002455240                   Insys_Anthem_002455240
Insys_Anthem_002455244                   Insys_Anthem_002455244
Insys_Anthem_002455250                   Insys_Anthem_002455250
Insys_Anthem_002455251                   Insys_Anthem_002455251
Insys_Anthem_002455262                   Insys_Anthem_002455262
Insys_Anthem_002455263                   Insys_Anthem_002455263
Insys_Anthem_002455267                   Insys_Anthem_002455267
Insys_Anthem_002455271                   Insys_Anthem_002455271
Insys_Anthem_002455274                   Insys_Anthem_002455274
Insys_Anthem_002455284                   Insys_Anthem_002455284
Insys_Anthem_002455289                   Insys_Anthem_002455289
Insys_Anthem_002455290                   Insys_Anthem_002455290
Insys_Anthem_002455291                   Insys_Anthem_002455291
Insys_Anthem_002455293                   Insys_Anthem_002455293
Insys_Anthem_002455294                   Insys_Anthem_002455294
Insys_Anthem_002455304                   Insys_Anthem_002455304
Insys_Anthem_002455307                   Insys_Anthem_002455307
Insys_Anthem_002455338                   Insys_Anthem_002455338
Insys_Anthem_002455346                   Insys_Anthem_002455346

                                                    2444
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2446 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002455352                   Insys_Anthem_002455352
Insys_Anthem_002455433                   Insys_Anthem_002455433
Insys_Anthem_002455438                   Insys_Anthem_002455438
Insys_Anthem_002455446                   Insys_Anthem_002455446
Insys_Anthem_002455447                   Insys_Anthem_002455447
Insys_Anthem_002455448                   Insys_Anthem_002455448
Insys_Anthem_002455452                   Insys_Anthem_002455452
Insys_Anthem_002455454                   Insys_Anthem_002455454
Insys_Anthem_002455461                   Insys_Anthem_002455461
Insys_Anthem_002455464                   Insys_Anthem_002455464
Insys_Anthem_002455467                   Insys_Anthem_002455467
Insys_Anthem_002455473                   Insys_Anthem_002455473
Insys_Anthem_002455476                   Insys_Anthem_002455476
Insys_Anthem_002455479                   Insys_Anthem_002455479
Insys_Anthem_002455482                   Insys_Anthem_002455482
Insys_Anthem_002455488                   Insys_Anthem_002455488
Insys_Anthem_002455491                   Insys_Anthem_002455491
Insys_Anthem_002455501                   Insys_Anthem_002455501
Insys_Anthem_002455502                   Insys_Anthem_002455502
Insys_Anthem_002455511                   Insys_Anthem_002455511
Insys_Anthem_002455514                   Insys_Anthem_002455514
Insys_Anthem_002455520                   Insys_Anthem_002455520
Insys_Anthem_002455522                   Insys_Anthem_002455522
Insys_Anthem_002455530                   Insys_Anthem_002455530
Insys_Anthem_002455532                   Insys_Anthem_002455532
Insys_Anthem_002455539                   Insys_Anthem_002455539
Insys_Anthem_002455549                   Insys_Anthem_002455549
Insys_Anthem_002455553                   Insys_Anthem_002455553
Insys_Anthem_002455555                   Insys_Anthem_002455555
Insys_Anthem_002455558                   Insys_Anthem_002455558
Insys_Anthem_002455559                   Insys_Anthem_002455559
Insys_Anthem_002455562                   Insys_Anthem_002455562
Insys_Anthem_002455564                   Insys_Anthem_002455564
Insys_Anthem_002455572                   Insys_Anthem_002455572
Insys_Anthem_002455573                   Insys_Anthem_002455573
Insys_Anthem_002455576                   Insys_Anthem_002455576
Insys_Anthem_002455577                   Insys_Anthem_002455577
Insys_Anthem_002455582                   Insys_Anthem_002455582
Insys_Anthem_002455583                   Insys_Anthem_002455583
Insys_Anthem_002455607                   Insys_Anthem_002455607
Insys_Anthem_002455609                   Insys_Anthem_002455609
Insys_Anthem_002455621                   Insys_Anthem_002455621
Insys_Anthem_002455628                   Insys_Anthem_002455628
Insys_Anthem_002455633                   Insys_Anthem_002455633
Insys_Anthem_002455653                   Insys_Anthem_002455653
Insys_Anthem_002455673                   Insys_Anthem_002455673
Insys_Anthem_002455674                   Insys_Anthem_002455674

                                                    2445
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2447 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002455675                   Insys_Anthem_002455675
Insys_Anthem_002455690                   Insys_Anthem_002455690
Insys_Anthem_002455718                   Insys_Anthem_002455718
Insys_Anthem_002455721                   Insys_Anthem_002455721
Insys_Anthem_002455727                   Insys_Anthem_002455727
Insys_Anthem_002455750                   Insys_Anthem_002455750
Insys_Anthem_002455760                   Insys_Anthem_002455760
Insys_Anthem_002455762                   Insys_Anthem_002455762
Insys_Anthem_002455766                   Insys_Anthem_002455766
Insys_Anthem_002455799                   Insys_Anthem_002455799
Insys_Anthem_002455800                   Insys_Anthem_002455800
Insys_Anthem_002455808                   Insys_Anthem_002455808
Insys_Anthem_002455815                   Insys_Anthem_002455815
Insys_Anthem_002455823                   Insys_Anthem_002455823
Insys_Anthem_002455837                   Insys_Anthem_002455837
Insys_Anthem_002455841                   Insys_Anthem_002455841
Insys_Anthem_002455857                   Insys_Anthem_002455857
Insys_Anthem_002455869                   Insys_Anthem_002455869
Insys_Anthem_002455872                   Insys_Anthem_002455872
Insys_Anthem_002455912                   Insys_Anthem_002455912
Insys_Anthem_002455923                   Insys_Anthem_002455923
Insys_Anthem_002455955                   Insys_Anthem_002455955
Insys_Anthem_002455959                   Insys_Anthem_002455959
Insys_Anthem_002455963                   Insys_Anthem_002455963
Insys_Anthem_002455967                   Insys_Anthem_002455967
Insys_Anthem_002455968                   Insys_Anthem_002455968
Insys_Anthem_002455969                   Insys_Anthem_002455969
Insys_Anthem_002455975                   Insys_Anthem_002455975
Insys_Anthem_002455980                   Insys_Anthem_002455980
Insys_Anthem_002455984                   Insys_Anthem_002455984
Insys_Anthem_002455985                   Insys_Anthem_002455985
Insys_Anthem_002455991                   Insys_Anthem_002455991
Insys_Anthem_002455995                   Insys_Anthem_002455995
Insys_Anthem_002456000                   Insys_Anthem_002456000
Insys_Anthem_002456006                   Insys_Anthem_002456006
Insys_Anthem_002456011                   Insys_Anthem_002456011
Insys_Anthem_002456016                   Insys_Anthem_002456016
Insys_Anthem_002456022                   Insys_Anthem_002456022
Insys_Anthem_002456024                   Insys_Anthem_002456024
Insys_Anthem_002456029                   Insys_Anthem_002456029
Insys_Anthem_002456047                   Insys_Anthem_002456047
Insys_Anthem_002456067                   Insys_Anthem_002456067
Insys_Anthem_002456083                   Insys_Anthem_002456083
Insys_Anthem_002456086                   Insys_Anthem_002456086
Insys_Anthem_002456090                   Insys_Anthem_002456090
Insys_Anthem_002456094                   Insys_Anthem_002456094
Insys_Anthem_002456099                   Insys_Anthem_002456099

                                                    2446
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2448 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002456105                   Insys_Anthem_002456105
Insys_Anthem_002456110                   Insys_Anthem_002456110
Insys_Anthem_002456122                   Insys_Anthem_002456122
Insys_Anthem_002456125                   Insys_Anthem_002456125
Insys_Anthem_002456136                   Insys_Anthem_002456136
Insys_Anthem_002456139                   Insys_Anthem_002456139
Insys_Anthem_002456156                   Insys_Anthem_002456156
Insys_Anthem_002456158                   Insys_Anthem_002456158
Insys_Anthem_002456159                   Insys_Anthem_002456159
Insys_Anthem_002456160                   Insys_Anthem_002456160
Insys_Anthem_002456161                   Insys_Anthem_002456161
Insys_Anthem_002456188                   Insys_Anthem_002456188
Insys_Anthem_002456189                   Insys_Anthem_002456189
Insys_Anthem_002456193                   Insys_Anthem_002456193
Insys_Anthem_002456196                   Insys_Anthem_002456196
Insys_Anthem_002456204                   Insys_Anthem_002456204
Insys_Anthem_002456215                   Insys_Anthem_002456215
Insys_Anthem_002456222                   Insys_Anthem_002456222
Insys_Anthem_002456235                   Insys_Anthem_002456235
Insys_Anthem_002456236                   Insys_Anthem_002456236
Insys_Anthem_002456237                   Insys_Anthem_002456237
Insys_Anthem_002456238                   Insys_Anthem_002456238
Insys_Anthem_002456239                   Insys_Anthem_002456239
Insys_Anthem_002456242                   Insys_Anthem_002456242
Insys_Anthem_002456250                   Insys_Anthem_002456250
Insys_Anthem_002456259                   Insys_Anthem_002456259
Insys_Anthem_002456269                   Insys_Anthem_002456269
Insys_Anthem_002456271                   Insys_Anthem_002456271
Insys_Anthem_002456274                   Insys_Anthem_002456274
Insys_Anthem_002456297                   Insys_Anthem_002456297
Insys_Anthem_002456298                   Insys_Anthem_002456298
Insys_Anthem_002456330                   Insys_Anthem_002456330
Insys_Anthem_002456331                   Insys_Anthem_002456331
Insys_Anthem_002456337                   Insys_Anthem_002456337
Insys_Anthem_002456347                   Insys_Anthem_002456347
Insys_Anthem_002456350                   Insys_Anthem_002456350
Insys_Anthem_002456363                   Insys_Anthem_002456363
Insys_Anthem_002456378                   Insys_Anthem_002456378
Insys_Anthem_002456383                   Insys_Anthem_002456383
Insys_Anthem_002456384                   Insys_Anthem_002456384
Insys_Anthem_002456390                   Insys_Anthem_002456390
Insys_Anthem_002456394                   Insys_Anthem_002456394
Insys_Anthem_002456401                   Insys_Anthem_002456401
Insys_Anthem_002456404                   Insys_Anthem_002456404
Insys_Anthem_002456406                   Insys_Anthem_002456406
Insys_Anthem_002456418                   Insys_Anthem_002456418
Insys_Anthem_002456421                   Insys_Anthem_002456421

                                                    2447
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2449 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002456432                   Insys_Anthem_002456432
Insys_Anthem_002456440                   Insys_Anthem_002456440
Insys_Anthem_002456449                   Insys_Anthem_002456449
Insys_Anthem_002456450                   Insys_Anthem_002456450
Insys_Anthem_002456453                   Insys_Anthem_002456453
Insys_Anthem_002456456                   Insys_Anthem_002456456
Insys_Anthem_002456470                   Insys_Anthem_002456470
Insys_Anthem_002456478                   Insys_Anthem_002456478
Insys_Anthem_002456492                   Insys_Anthem_002456492
Insys_Anthem_002456497                   Insys_Anthem_002456497
Insys_Anthem_002456500                   Insys_Anthem_002456500
Insys_Anthem_002456501                   Insys_Anthem_002456501
Insys_Anthem_002456508                   Insys_Anthem_002456508
Insys_Anthem_002456513                   Insys_Anthem_002456513
Insys_Anthem_002456514                   Insys_Anthem_002456514
Insys_Anthem_002456517                   Insys_Anthem_002456517
Insys_Anthem_002456523                   Insys_Anthem_002456523
Insys_Anthem_002456530                   Insys_Anthem_002456530
Insys_Anthem_002456532                   Insys_Anthem_002456532
Insys_Anthem_002456535                   Insys_Anthem_002456535
Insys_Anthem_002456537                   Insys_Anthem_002456537
Insys_Anthem_002456538                   Insys_Anthem_002456538
Insys_Anthem_002456546                   Insys_Anthem_002456546
Insys_Anthem_002456547                   Insys_Anthem_002456547
Insys_Anthem_002456548                   Insys_Anthem_002456548
Insys_Anthem_002456550                   Insys_Anthem_002456550
Insys_Anthem_002456553                   Insys_Anthem_002456553
Insys_Anthem_002456558                   Insys_Anthem_002456558
Insys_Anthem_002456578                   Insys_Anthem_002456578
Insys_Anthem_002456579                   Insys_Anthem_002456579
Insys_Anthem_002456582                   Insys_Anthem_002456582
Insys_Anthem_002456583                   Insys_Anthem_002456583
Insys_Anthem_002456584                   Insys_Anthem_002456584
Insys_Anthem_002456589                   Insys_Anthem_002456589
Insys_Anthem_002456594                   Insys_Anthem_002456594
Insys_Anthem_002456598                   Insys_Anthem_002456598
Insys_Anthem_002456599                   Insys_Anthem_002456599
Insys_Anthem_002456603                   Insys_Anthem_002456603
Insys_Anthem_002456605                   Insys_Anthem_002456605
Insys_Anthem_002456610                   Insys_Anthem_002456610
Insys_Anthem_002456619                   Insys_Anthem_002456619
Insys_Anthem_002456620                   Insys_Anthem_002456620
Insys_Anthem_002456626                   Insys_Anthem_002456626
Insys_Anthem_002456627                   Insys_Anthem_002456627
Insys_Anthem_002456630                   Insys_Anthem_002456630
Insys_Anthem_002456635                   Insys_Anthem_002456635
Insys_Anthem_002456637                   Insys_Anthem_002456637

                                                    2448
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2450 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002456640                   Insys_Anthem_002456640
Insys_Anthem_002456643                   Insys_Anthem_002456643
Insys_Anthem_002456652                   Insys_Anthem_002456652
Insys_Anthem_002456662                   Insys_Anthem_002456662
Insys_Anthem_002456676                   Insys_Anthem_002456676
Insys_Anthem_002456678                   Insys_Anthem_002456678
Insys_Anthem_002456679                   Insys_Anthem_002456679
Insys_Anthem_002456682                   Insys_Anthem_002456682
Insys_Anthem_002456688                   Insys_Anthem_002456688
Insys_Anthem_002456690                   Insys_Anthem_002456690
Insys_Anthem_002456699                   Insys_Anthem_002456699
Insys_Anthem_002456711                   Insys_Anthem_002456711
Insys_Anthem_002456727                   Insys_Anthem_002456727
Insys_Anthem_002456731                   Insys_Anthem_002456731
Insys_Anthem_002456732                   Insys_Anthem_002456732
Insys_Anthem_002456740                   Insys_Anthem_002456740
Insys_Anthem_002456744                   Insys_Anthem_002456744
Insys_Anthem_002456757                   Insys_Anthem_002456757
Insys_Anthem_002456758                   Insys_Anthem_002456758
Insys_Anthem_002456765                   Insys_Anthem_002456765
Insys_Anthem_002456768                   Insys_Anthem_002456768
Insys_Anthem_002456769                   Insys_Anthem_002456769
Insys_Anthem_002456776                   Insys_Anthem_002456776
Insys_Anthem_002456785                   Insys_Anthem_002456785
Insys_Anthem_002456801                   Insys_Anthem_002456801
Insys_Anthem_002456804                   Insys_Anthem_002456804
Insys_Anthem_002456807                   Insys_Anthem_002456807
Insys_Anthem_002456808                   Insys_Anthem_002456808
Insys_Anthem_002456812                   Insys_Anthem_002456812
Insys_Anthem_002456813                   Insys_Anthem_002456813
Insys_Anthem_002456816                   Insys_Anthem_002456816
Insys_Anthem_002456826                   Insys_Anthem_002456826
Insys_Anthem_002456831                   Insys_Anthem_002456831
Insys_Anthem_002456833                   Insys_Anthem_002456833
Insys_Anthem_002456836                   Insys_Anthem_002456836
Insys_Anthem_002456839                   Insys_Anthem_002456839
Insys_Anthem_002456844                   Insys_Anthem_002456844
Insys_Anthem_002456848                   Insys_Anthem_002456848
Insys_Anthem_002456852                   Insys_Anthem_002456852
Insys_Anthem_002456859                   Insys_Anthem_002456859
Insys_Anthem_002456863                   Insys_Anthem_002456863
Insys_Anthem_002456865                   Insys_Anthem_002456865
Insys_Anthem_002456866                   Insys_Anthem_002456866
Insys_Anthem_002456868                   Insys_Anthem_002456868
Insys_Anthem_002456871                   Insys_Anthem_002456871
Insys_Anthem_002456877                   Insys_Anthem_002456877
Insys_Anthem_002456890                   Insys_Anthem_002456890

                                                    2449
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2451 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002456891                   Insys_Anthem_002456891
Insys_Anthem_002456892                   Insys_Anthem_002456892
Insys_Anthem_002456893                   Insys_Anthem_002456893
Insys_Anthem_002456894                   Insys_Anthem_002456894
Insys_Anthem_002456895                   Insys_Anthem_002456895
Insys_Anthem_002456899                   Insys_Anthem_002456899
Insys_Anthem_002456901                   Insys_Anthem_002456901
Insys_Anthem_002456911                   Insys_Anthem_002456911
Insys_Anthem_002456916                   Insys_Anthem_002456916
Insys_Anthem_002456924                   Insys_Anthem_002456924
Insys_Anthem_002456925                   Insys_Anthem_002456925
Insys_Anthem_002456926                   Insys_Anthem_002456926
Insys_Anthem_002456937                   Insys_Anthem_002456937
Insys_Anthem_002456940                   Insys_Anthem_002456940
Insys_Anthem_002456944                   Insys_Anthem_002456944
Insys_Anthem_002456947                   Insys_Anthem_002456947
Insys_Anthem_002456949                   Insys_Anthem_002456949
Insys_Anthem_002456954                   Insys_Anthem_002456954
Insys_Anthem_002456959                   Insys_Anthem_002456959
Insys_Anthem_002456961                   Insys_Anthem_002456961
Insys_Anthem_002456963                   Insys_Anthem_002456963
Insys_Anthem_002456966                   Insys_Anthem_002456966
Insys_Anthem_002456968                   Insys_Anthem_002456968
Insys_Anthem_002456974                   Insys_Anthem_002456974
Insys_Anthem_002456976                   Insys_Anthem_002456976
Insys_Anthem_002456980                   Insys_Anthem_002456980
Insys_Anthem_002456982                   Insys_Anthem_002456982
Insys_Anthem_002456984                   Insys_Anthem_002456984
Insys_Anthem_002456985                   Insys_Anthem_002456985
Insys_Anthem_002456991                   Insys_Anthem_002456991
Insys_Anthem_002456992                   Insys_Anthem_002456992
Insys_Anthem_002457004                   Insys_Anthem_002457004
Insys_Anthem_002457006                   Insys_Anthem_002457006
Insys_Anthem_002457023                   Insys_Anthem_002457023
Insys_Anthem_002457027                   Insys_Anthem_002457027
Insys_Anthem_002457029                   Insys_Anthem_002457029
Insys_Anthem_002457032                   Insys_Anthem_002457032
Insys_Anthem_002457042                   Insys_Anthem_002457042
Insys_Anthem_002457045                   Insys_Anthem_002457045
Insys_Anthem_002457053                   Insys_Anthem_002457053
Insys_Anthem_002457059                   Insys_Anthem_002457059
Insys_Anthem_002457066                   Insys_Anthem_002457066
Insys_Anthem_002457067                   Insys_Anthem_002457067
Insys_Anthem_002457075                   Insys_Anthem_002457075
Insys_Anthem_002457076                   Insys_Anthem_002457076
Insys_Anthem_002457078                   Insys_Anthem_002457078
Insys_Anthem_002457080                   Insys_Anthem_002457080

                                                    2450
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2452 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002457082                   Insys_Anthem_002457082
Insys_Anthem_002457097                   Insys_Anthem_002457097
Insys_Anthem_002457100                   Insys_Anthem_002457100
Insys_Anthem_002457104                   Insys_Anthem_002457104
Insys_Anthem_002457110                   Insys_Anthem_002457110
Insys_Anthem_002457112                   Insys_Anthem_002457112
Insys_Anthem_002457114                   Insys_Anthem_002457114
Insys_Anthem_002457119                   Insys_Anthem_002457119
Insys_Anthem_002457128                   Insys_Anthem_002457128
Insys_Anthem_002457169                   Insys_Anthem_002457169
Insys_Anthem_002457175                   Insys_Anthem_002457175
Insys_Anthem_002457192                   Insys_Anthem_002457192
Insys_Anthem_002457216                   Insys_Anthem_002457216
Insys_Anthem_002457217                   Insys_Anthem_002457217
Insys_Anthem_002457225                   Insys_Anthem_002457225
Insys_Anthem_002457226                   Insys_Anthem_002457226
Insys_Anthem_002457234                   Insys_Anthem_002457234
Insys_Anthem_002457235                   Insys_Anthem_002457235
Insys_Anthem_002457242                   Insys_Anthem_002457242
Insys_Anthem_002457250                   Insys_Anthem_002457250
Insys_Anthem_002457253                   Insys_Anthem_002457253
Insys_Anthem_002457275                   Insys_Anthem_002457275
Insys_Anthem_002457276                   Insys_Anthem_002457276
Insys_Anthem_002457279                   Insys_Anthem_002457279
Insys_Anthem_002457280                   Insys_Anthem_002457280
Insys_Anthem_002457281                   Insys_Anthem_002457281
Insys_Anthem_002457282                   Insys_Anthem_002457282
Insys_Anthem_002457284                   Insys_Anthem_002457284
Insys_Anthem_002457286                   Insys_Anthem_002457286
Insys_Anthem_002457288                   Insys_Anthem_002457288
Insys_Anthem_002457299                   Insys_Anthem_002457299
Insys_Anthem_002457304                   Insys_Anthem_002457304
Insys_Anthem_002457310                   Insys_Anthem_002457310
Insys_Anthem_002457313                   Insys_Anthem_002457313
Insys_Anthem_002457314                   Insys_Anthem_002457314
Insys_Anthem_002457332                   Insys_Anthem_002457332
Insys_Anthem_002457335                   Insys_Anthem_002457335
Insys_Anthem_002457337                   Insys_Anthem_002457337
Insys_Anthem_002457340                   Insys_Anthem_002457340
Insys_Anthem_002457359                   Insys_Anthem_002457359
Insys_Anthem_002457360                   Insys_Anthem_002457360
Insys_Anthem_002457363                   Insys_Anthem_002457363
Insys_Anthem_002457366                   Insys_Anthem_002457366
Insys_Anthem_002457370                   Insys_Anthem_002457370
Insys_Anthem_002457372                   Insys_Anthem_002457372
Insys_Anthem_002457374                   Insys_Anthem_002457374
Insys_Anthem_002457380                   Insys_Anthem_002457380

                                                    2451
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2453 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002457381                   Insys_Anthem_002457381
Insys_Anthem_002457382                   Insys_Anthem_002457382
Insys_Anthem_002457391                   Insys_Anthem_002457391
Insys_Anthem_002457399                   Insys_Anthem_002457399
Insys_Anthem_002457402                   Insys_Anthem_002457402
Insys_Anthem_002457403                   Insys_Anthem_002457403
Insys_Anthem_002457410                   Insys_Anthem_002457410
Insys_Anthem_002457421                   Insys_Anthem_002457421
Insys_Anthem_002457441                   Insys_Anthem_002457441
Insys_Anthem_002457444                   Insys_Anthem_002457444
Insys_Anthem_002457451                   Insys_Anthem_002457451
Insys_Anthem_002457453                   Insys_Anthem_002457453
Insys_Anthem_002457455                   Insys_Anthem_002457455
Insys_Anthem_002457460                   Insys_Anthem_002457460
Insys_Anthem_002457474                   Insys_Anthem_002457474
Insys_Anthem_002457475                   Insys_Anthem_002457475
Insys_Anthem_002457479                   Insys_Anthem_002457479
Insys_Anthem_002457495                   Insys_Anthem_002457495
Insys_Anthem_002457507                   Insys_Anthem_002457507
Insys_Anthem_002457512                   Insys_Anthem_002457512
Insys_Anthem_002457520                   Insys_Anthem_002457520
Insys_Anthem_002457523                   Insys_Anthem_002457523
Insys_Anthem_002457524                   Insys_Anthem_002457524
Insys_Anthem_002457527                   Insys_Anthem_002457527
Insys_Anthem_002457528                   Insys_Anthem_002457528
Insys_Anthem_002457530                   Insys_Anthem_002457530
Insys_Anthem_002457531                   Insys_Anthem_002457531
Insys_Anthem_002457532                   Insys_Anthem_002457532
Insys_Anthem_002457539                   Insys_Anthem_002457539
Insys_Anthem_002457541                   Insys_Anthem_002457541
Insys_Anthem_002457543                   Insys_Anthem_002457543
Insys_Anthem_002457560                   Insys_Anthem_002457560
Insys_Anthem_002457561                   Insys_Anthem_002457561
Insys_Anthem_002457562                   Insys_Anthem_002457562
Insys_Anthem_002457576                   Insys_Anthem_002457576
Insys_Anthem_002457577                   Insys_Anthem_002457577
Insys_Anthem_002457579                   Insys_Anthem_002457579
Insys_Anthem_002457592                   Insys_Anthem_002457592
Insys_Anthem_002457606                   Insys_Anthem_002457606
Insys_Anthem_002457621                   Insys_Anthem_002457621
Insys_Anthem_002457627                   Insys_Anthem_002457627
Insys_Anthem_002457635                   Insys_Anthem_002457635
Insys_Anthem_002457639                   Insys_Anthem_002457639
Insys_Anthem_002457640                   Insys_Anthem_002457640
Insys_Anthem_002457641                   Insys_Anthem_002457641
Insys_Anthem_002457653                   Insys_Anthem_002457653
Insys_Anthem_002457654                   Insys_Anthem_002457654

                                                    2452
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2454 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002457659                   Insys_Anthem_002457659
Insys_Anthem_002457661                   Insys_Anthem_002457661
Insys_Anthem_002457667                   Insys_Anthem_002457667
Insys_Anthem_002457670                   Insys_Anthem_002457670
Insys_Anthem_002457672                   Insys_Anthem_002457672
Insys_Anthem_002457680                   Insys_Anthem_002457680
Insys_Anthem_002457682                   Insys_Anthem_002457682
Insys_Anthem_002457688                   Insys_Anthem_002457688
Insys_Anthem_002457699                   Insys_Anthem_002457699
Insys_Anthem_002457715                   Insys_Anthem_002457715
Insys_Anthem_002457725                   Insys_Anthem_002457725
Insys_Anthem_002457726                   Insys_Anthem_002457726
Insys_Anthem_002457730                   Insys_Anthem_002457730
Insys_Anthem_002457731                   Insys_Anthem_002457731
Insys_Anthem_002457733                   Insys_Anthem_002457733
Insys_Anthem_002457734                   Insys_Anthem_002457734
Insys_Anthem_002457750                   Insys_Anthem_002457750
Insys_Anthem_002457751                   Insys_Anthem_002457751
Insys_Anthem_002457756                   Insys_Anthem_002457756
Insys_Anthem_002457759                   Insys_Anthem_002457759
Insys_Anthem_002457766                   Insys_Anthem_002457766
Insys_Anthem_002457780                   Insys_Anthem_002457780
Insys_Anthem_002457781                   Insys_Anthem_002457781
Insys_Anthem_002457782                   Insys_Anthem_002457782
Insys_Anthem_002457789                   Insys_Anthem_002457789
Insys_Anthem_002457791                   Insys_Anthem_002457791
Insys_Anthem_002457793                   Insys_Anthem_002457793
Insys_Anthem_002457794                   Insys_Anthem_002457794
Insys_Anthem_002457795                   Insys_Anthem_002457795
Insys_Anthem_002457800                   Insys_Anthem_002457800
Insys_Anthem_002457806                   Insys_Anthem_002457806
Insys_Anthem_002457808                   Insys_Anthem_002457808
Insys_Anthem_002457809                   Insys_Anthem_002457809
Insys_Anthem_002457814                   Insys_Anthem_002457814
Insys_Anthem_002457815                   Insys_Anthem_002457815
Insys_Anthem_002457816                   Insys_Anthem_002457816
Insys_Anthem_002457818                   Insys_Anthem_002457818
Insys_Anthem_002457836                   Insys_Anthem_002457836
Insys_Anthem_002457840                   Insys_Anthem_002457840
Insys_Anthem_002457842                   Insys_Anthem_002457842
Insys_Anthem_002457845                   Insys_Anthem_002457845
Insys_Anthem_002457849                   Insys_Anthem_002457849
Insys_Anthem_002457855                   Insys_Anthem_002457855
Insys_Anthem_002457857                   Insys_Anthem_002457857
Insys_Anthem_002457860                   Insys_Anthem_002457860
Insys_Anthem_002457862                   Insys_Anthem_002457862
Insys_Anthem_002457867                   Insys_Anthem_002457867

                                                    2453
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2455 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002457868                   Insys_Anthem_002457868
Insys_Anthem_002457872                   Insys_Anthem_002457872
Insys_Anthem_002457874                   Insys_Anthem_002457874
Insys_Anthem_002457878                   Insys_Anthem_002457878
Insys_Anthem_002457888                   Insys_Anthem_002457888
Insys_Anthem_002457899                   Insys_Anthem_002457899
Insys_Anthem_002457904                   Insys_Anthem_002457904
Insys_Anthem_002457906                   Insys_Anthem_002457906
Insys_Anthem_002457911                   Insys_Anthem_002457911
Insys_Anthem_002457928                   Insys_Anthem_002457928
Insys_Anthem_002457934                   Insys_Anthem_002457934
Insys_Anthem_002457940                   Insys_Anthem_002457940
Insys_Anthem_002457948                   Insys_Anthem_002457948
Insys_Anthem_002457950                   Insys_Anthem_002457950
Insys_Anthem_002457960                   Insys_Anthem_002457960
Insys_Anthem_002457978                   Insys_Anthem_002457978
Insys_Anthem_002457979                   Insys_Anthem_002457979
Insys_Anthem_002457985                   Insys_Anthem_002457985
Insys_Anthem_002457989                   Insys_Anthem_002457989
Insys_Anthem_002457996                   Insys_Anthem_002457996
Insys_Anthem_002457997                   Insys_Anthem_002457997
Insys_Anthem_002458017                   Insys_Anthem_002458017
Insys_Anthem_002458026                   Insys_Anthem_002458026
Insys_Anthem_002458030                   Insys_Anthem_002458030
Insys_Anthem_002458032                   Insys_Anthem_002458032
Insys_Anthem_002458036                   Insys_Anthem_002458036
Insys_Anthem_002458045                   Insys_Anthem_002458045
Insys_Anthem_002458049                   Insys_Anthem_002458049
Insys_Anthem_002458055                   Insys_Anthem_002458055
Insys_Anthem_002458062                   Insys_Anthem_002458062
Insys_Anthem_002458068                   Insys_Anthem_002458068
Insys_Anthem_002458075                   Insys_Anthem_002458075
Insys_Anthem_002458078                   Insys_Anthem_002458078
Insys_Anthem_002458084                   Insys_Anthem_002458084
Insys_Anthem_002458089                   Insys_Anthem_002458089
Insys_Anthem_002458092                   Insys_Anthem_002458092
Insys_Anthem_002458095                   Insys_Anthem_002458095
Insys_Anthem_002458104                   Insys_Anthem_002458104
Insys_Anthem_002458110                   Insys_Anthem_002458110
Insys_Anthem_002458122                   Insys_Anthem_002458122
Insys_Anthem_002458123                   Insys_Anthem_002458123
Insys_Anthem_002458124                   Insys_Anthem_002458124
Insys_Anthem_002458125                   Insys_Anthem_002458125
Insys_Anthem_002458130                   Insys_Anthem_002458130
Insys_Anthem_002458133                   Insys_Anthem_002458133
Insys_Anthem_002458135                   Insys_Anthem_002458135
Insys_Anthem_002458136                   Insys_Anthem_002458136

                                                    2454
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2456 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002458139                   Insys_Anthem_002458139
Insys_Anthem_002458140                   Insys_Anthem_002458140
Insys_Anthem_002458142                   Insys_Anthem_002458142
Insys_Anthem_002458145                   Insys_Anthem_002458145
Insys_Anthem_002458147                   Insys_Anthem_002458147
Insys_Anthem_002458149                   Insys_Anthem_002458149
Insys_Anthem_002458152                   Insys_Anthem_002458152
Insys_Anthem_002458154                   Insys_Anthem_002458154
Insys_Anthem_002458157                   Insys_Anthem_002458157
Insys_Anthem_002458159                   Insys_Anthem_002458159
Insys_Anthem_002458161                   Insys_Anthem_002458161
Insys_Anthem_002458165                   Insys_Anthem_002458165
Insys_Anthem_002458170                   Insys_Anthem_002458170
Insys_Anthem_002458172                   Insys_Anthem_002458172
Insys_Anthem_002458177                   Insys_Anthem_002458177
Insys_Anthem_002458180                   Insys_Anthem_002458180
Insys_Anthem_002458181                   Insys_Anthem_002458181
Insys_Anthem_002458183                   Insys_Anthem_002458183
Insys_Anthem_002458185                   Insys_Anthem_002458185
Insys_Anthem_002458187                   Insys_Anthem_002458187
Insys_Anthem_002458188                   Insys_Anthem_002458188
Insys_Anthem_002458190                   Insys_Anthem_002458190
Insys_Anthem_002458192                   Insys_Anthem_002458192
Insys_Anthem_002458196                   Insys_Anthem_002458196
Insys_Anthem_002458197                   Insys_Anthem_002458197
Insys_Anthem_002458199                   Insys_Anthem_002458199
Insys_Anthem_002458201                   Insys_Anthem_002458201
Insys_Anthem_002458203                   Insys_Anthem_002458203
Insys_Anthem_002458206                   Insys_Anthem_002458206
Insys_Anthem_002458207                   Insys_Anthem_002458207
Insys_Anthem_002458213                   Insys_Anthem_002458213
Insys_Anthem_002458215                   Insys_Anthem_002458215
Insys_Anthem_002458217                   Insys_Anthem_002458217
Insys_Anthem_002458218                   Insys_Anthem_002458218
Insys_Anthem_002458222                   Insys_Anthem_002458222
Insys_Anthem_002458226                   Insys_Anthem_002458226
Insys_Anthem_002458228                   Insys_Anthem_002458228
Insys_Anthem_002458230                   Insys_Anthem_002458230
Insys_Anthem_002458243                   Insys_Anthem_002458243
Insys_Anthem_002458250                   Insys_Anthem_002458250
Insys_Anthem_002458254                   Insys_Anthem_002458254
Insys_Anthem_002458256                   Insys_Anthem_002458256
Insys_Anthem_002458262                   Insys_Anthem_002458262
Insys_Anthem_002458263                   Insys_Anthem_002458263
Insys_Anthem_002458266                   Insys_Anthem_002458266
Insys_Anthem_002458267                   Insys_Anthem_002458267
Insys_Anthem_002458268                   Insys_Anthem_002458268

                                                    2455
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2457 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002458273                   Insys_Anthem_002458273
Insys_Anthem_002458277                   Insys_Anthem_002458277
Insys_Anthem_002458278                   Insys_Anthem_002458278
Insys_Anthem_002458281                   Insys_Anthem_002458281
Insys_Anthem_002458284                   Insys_Anthem_002458284
Insys_Anthem_002458291                   Insys_Anthem_002458291
Insys_Anthem_002458300                   Insys_Anthem_002458300
Insys_Anthem_002458309                   Insys_Anthem_002458309
Insys_Anthem_002458311                   Insys_Anthem_002458311
Insys_Anthem_002458312                   Insys_Anthem_002458312
Insys_Anthem_002458316                   Insys_Anthem_002458316
Insys_Anthem_002458320                   Insys_Anthem_002458320
Insys_Anthem_002458330                   Insys_Anthem_002458330
Insys_Anthem_002458331                   Insys_Anthem_002458331
Insys_Anthem_002458332                   Insys_Anthem_002458332
Insys_Anthem_002458337                   Insys_Anthem_002458337
Insys_Anthem_002458348                   Insys_Anthem_002458348
Insys_Anthem_002458350                   Insys_Anthem_002458350
Insys_Anthem_002458354                   Insys_Anthem_002458354
Insys_Anthem_002458357                   Insys_Anthem_002458357
Insys_Anthem_002458360                   Insys_Anthem_002458360
Insys_Anthem_002458362                   Insys_Anthem_002458362
Insys_Anthem_002458369                   Insys_Anthem_002458369
Insys_Anthem_002458375                   Insys_Anthem_002458375
Insys_Anthem_002458376                   Insys_Anthem_002458376
Insys_Anthem_002458378                   Insys_Anthem_002458378
Insys_Anthem_002458383                   Insys_Anthem_002458383
Insys_Anthem_002458384                   Insys_Anthem_002458384
Insys_Anthem_002458386                   Insys_Anthem_002458386
Insys_Anthem_002458394                   Insys_Anthem_002458394
Insys_Anthem_002458399                   Insys_Anthem_002458399
Insys_Anthem_002458402                   Insys_Anthem_002458402
Insys_Anthem_002458409                   Insys_Anthem_002458409
Insys_Anthem_002458413                   Insys_Anthem_002458413
Insys_Anthem_002458429                   Insys_Anthem_002458429
Insys_Anthem_002458433                   Insys_Anthem_002458433
Insys_Anthem_002458434                   Insys_Anthem_002458434
Insys_Anthem_002458435                   Insys_Anthem_002458435
Insys_Anthem_002458444                   Insys_Anthem_002458444
Insys_Anthem_002458448                   Insys_Anthem_002458448
Insys_Anthem_002458449                   Insys_Anthem_002458449
Insys_Anthem_002458451                   Insys_Anthem_002458451
Insys_Anthem_002458460                   Insys_Anthem_002458460
Insys_Anthem_002458495                   Insys_Anthem_002458495
Insys_Anthem_002458497                   Insys_Anthem_002458497
Insys_Anthem_002458502                   Insys_Anthem_002458502
Insys_Anthem_002458503                   Insys_Anthem_002458503

                                                    2456
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2458 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002458511                   Insys_Anthem_002458511
Insys_Anthem_002458512                   Insys_Anthem_002458512
Insys_Anthem_002458514                   Insys_Anthem_002458514
Insys_Anthem_002458520                   Insys_Anthem_002458520
Insys_Anthem_002458527                   Insys_Anthem_002458527
Insys_Anthem_002458531                   Insys_Anthem_002458531
Insys_Anthem_002458540                   Insys_Anthem_002458540
Insys_Anthem_002458542                   Insys_Anthem_002458542
Insys_Anthem_002458544                   Insys_Anthem_002458544
Insys_Anthem_002458545                   Insys_Anthem_002458545
Insys_Anthem_002458555                   Insys_Anthem_002458555
Insys_Anthem_002458560                   Insys_Anthem_002458560
Insys_Anthem_002458567                   Insys_Anthem_002458567
Insys_Anthem_002458568                   Insys_Anthem_002458568
Insys_Anthem_002458583                   Insys_Anthem_002458583
Insys_Anthem_002458585                   Insys_Anthem_002458585
Insys_Anthem_002458596                   Insys_Anthem_002458596
Insys_Anthem_002458600                   Insys_Anthem_002458600
Insys_Anthem_002458606                   Insys_Anthem_002458606
Insys_Anthem_002458618                   Insys_Anthem_002458618
Insys_Anthem_002458619                   Insys_Anthem_002458619
Insys_Anthem_002458640                   Insys_Anthem_002458640
Insys_Anthem_002458641                   Insys_Anthem_002458641
Insys_Anthem_002458657                   Insys_Anthem_002458657
Insys_Anthem_002458663                   Insys_Anthem_002458663
Insys_Anthem_002458675                   Insys_Anthem_002458675
Insys_Anthem_002458679                   Insys_Anthem_002458679
Insys_Anthem_002458681                   Insys_Anthem_002458681
Insys_Anthem_002458689                   Insys_Anthem_002458689
Insys_Anthem_002458692                   Insys_Anthem_002458692
Insys_Anthem_002458694                   Insys_Anthem_002458694
Insys_Anthem_002458699                   Insys_Anthem_002458699
Insys_Anthem_002458710                   Insys_Anthem_002458710
Insys_Anthem_002458711                   Insys_Anthem_002458711
Insys_Anthem_002458712                   Insys_Anthem_002458712
Insys_Anthem_002458714                   Insys_Anthem_002458714
Insys_Anthem_002458718                   Insys_Anthem_002458718
Insys_Anthem_002458742                   Insys_Anthem_002458742
Insys_Anthem_002458745                   Insys_Anthem_002458745
Insys_Anthem_002458747                   Insys_Anthem_002458747
Insys_Anthem_002458750                   Insys_Anthem_002458750
Insys_Anthem_002458752                   Insys_Anthem_002458752
Insys_Anthem_002458756                   Insys_Anthem_002458756
Insys_Anthem_002458759                   Insys_Anthem_002458759
Insys_Anthem_002458764                   Insys_Anthem_002458764
Insys_Anthem_002458768                   Insys_Anthem_002458768
Insys_Anthem_002458769                   Insys_Anthem_002458769

                                                    2457
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2459 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002458770                   Insys_Anthem_002458770
Insys_Anthem_002458772                   Insys_Anthem_002458772
Insys_Anthem_002458774                   Insys_Anthem_002458774
Insys_Anthem_002458776                   Insys_Anthem_002458776
Insys_Anthem_002458779                   Insys_Anthem_002458779
Insys_Anthem_002458780                   Insys_Anthem_002458780
Insys_Anthem_002458781                   Insys_Anthem_002458781
Insys_Anthem_002458782                   Insys_Anthem_002458782
Insys_Anthem_002458785                   Insys_Anthem_002458785
Insys_Anthem_002458788                   Insys_Anthem_002458788
Insys_Anthem_002458789                   Insys_Anthem_002458789
Insys_Anthem_002458793                   Insys_Anthem_002458793
Insys_Anthem_002458795                   Insys_Anthem_002458795
Insys_Anthem_002458799                   Insys_Anthem_002458799
Insys_Anthem_002458803                   Insys_Anthem_002458803
Insys_Anthem_002458810                   Insys_Anthem_002458810
Insys_Anthem_002458817                   Insys_Anthem_002458817
Insys_Anthem_002458820                   Insys_Anthem_002458820
Insys_Anthem_002458822                   Insys_Anthem_002458822
Insys_Anthem_002458828                   Insys_Anthem_002458828
Insys_Anthem_002458830                   Insys_Anthem_002458830
Insys_Anthem_002458833                   Insys_Anthem_002458833
Insys_Anthem_002458837                   Insys_Anthem_002458837
Insys_Anthem_002458847                   Insys_Anthem_002458847
Insys_Anthem_002458848                   Insys_Anthem_002458848
Insys_Anthem_002458853                   Insys_Anthem_002458853
Insys_Anthem_002458855                   Insys_Anthem_002458855
Insys_Anthem_002458856                   Insys_Anthem_002458856
Insys_Anthem_002458858                   Insys_Anthem_002458858
Insys_Anthem_002458859                   Insys_Anthem_002458859
Insys_Anthem_002458865                   Insys_Anthem_002458865
Insys_Anthem_002458869                   Insys_Anthem_002458869
Insys_Anthem_002458872                   Insys_Anthem_002458872
Insys_Anthem_002458874                   Insys_Anthem_002458874
Insys_Anthem_002458887                   Insys_Anthem_002458887
Insys_Anthem_002458889                   Insys_Anthem_002458889
Insys_Anthem_002458892                   Insys_Anthem_002458892
Insys_Anthem_002458894                   Insys_Anthem_002458894
Insys_Anthem_002458896                   Insys_Anthem_002458896
Insys_Anthem_002458898                   Insys_Anthem_002458898
Insys_Anthem_002458907                   Insys_Anthem_002458907
Insys_Anthem_002458908                   Insys_Anthem_002458908
Insys_Anthem_002458909                   Insys_Anthem_002458909
Insys_Anthem_002458911                   Insys_Anthem_002458911
Insys_Anthem_002458913                   Insys_Anthem_002458913
Insys_Anthem_002458915                   Insys_Anthem_002458915
Insys_Anthem_002458937                   Insys_Anthem_002458937

                                                    2458
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2460 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002458943                   Insys_Anthem_002458943
Insys_Anthem_002458952                   Insys_Anthem_002458952
Insys_Anthem_002458953                   Insys_Anthem_002458953
Insys_Anthem_002458956                   Insys_Anthem_002458956
Insys_Anthem_002458957                   Insys_Anthem_002458957
Insys_Anthem_002458958                   Insys_Anthem_002458958
Insys_Anthem_002458964                   Insys_Anthem_002458964
Insys_Anthem_002458974                   Insys_Anthem_002458974
Insys_Anthem_002458977                   Insys_Anthem_002458977
Insys_Anthem_002458979                   Insys_Anthem_002458979
Insys_Anthem_002458982                   Insys_Anthem_002458982
Insys_Anthem_002458985                   Insys_Anthem_002458985
Insys_Anthem_002458991                   Insys_Anthem_002458991
Insys_Anthem_002458992                   Insys_Anthem_002458992
Insys_Anthem_002458998                   Insys_Anthem_002458998
Insys_Anthem_002458999                   Insys_Anthem_002458999
Insys_Anthem_002459013                   Insys_Anthem_002459013
Insys_Anthem_002459016                   Insys_Anthem_002459016
Insys_Anthem_002459018                   Insys_Anthem_002459018
Insys_Anthem_002459022                   Insys_Anthem_002459022
Insys_Anthem_002459028                   Insys_Anthem_002459028
Insys_Anthem_002459029                   Insys_Anthem_002459029
Insys_Anthem_002459067                   Insys_Anthem_002459067
Insys_Anthem_002459076                   Insys_Anthem_002459076
Insys_Anthem_002459078                   Insys_Anthem_002459078
Insys_Anthem_002459081                   Insys_Anthem_002459081
Insys_Anthem_002459089                   Insys_Anthem_002459089
Insys_Anthem_002459092                   Insys_Anthem_002459092
Insys_Anthem_002459095                   Insys_Anthem_002459095
Insys_Anthem_002459098                   Insys_Anthem_002459098
Insys_Anthem_002459103                   Insys_Anthem_002459103
Insys_Anthem_002459112                   Insys_Anthem_002459112
Insys_Anthem_002459114                   Insys_Anthem_002459114
Insys_Anthem_002459115                   Insys_Anthem_002459115
Insys_Anthem_002459119                   Insys_Anthem_002459119
Insys_Anthem_002459124                   Insys_Anthem_002459124
Insys_Anthem_002459129                   Insys_Anthem_002459129
Insys_Anthem_002459132                   Insys_Anthem_002459132
Insys_Anthem_002459139                   Insys_Anthem_002459139
Insys_Anthem_002459146                   Insys_Anthem_002459146
Insys_Anthem_002459154                   Insys_Anthem_002459154
Insys_Anthem_002459165                   Insys_Anthem_002459165
Insys_Anthem_002459169                   Insys_Anthem_002459169
Insys_Anthem_002459170                   Insys_Anthem_002459170
Insys_Anthem_002459186                   Insys_Anthem_002459186
Insys_Anthem_002459189                   Insys_Anthem_002459189
Insys_Anthem_002459197                   Insys_Anthem_002459197

                                                    2459
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2461 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002459209                   Insys_Anthem_002459209
Insys_Anthem_002459225                   Insys_Anthem_002459225
Insys_Anthem_002459230                   Insys_Anthem_002459230
Insys_Anthem_002459255                   Insys_Anthem_002459255
Insys_Anthem_002459266                   Insys_Anthem_002459266
Insys_Anthem_002459296                   Insys_Anthem_002459296
Insys_Anthem_002459310                   Insys_Anthem_002459310
Insys_Anthem_002459313                   Insys_Anthem_002459313
Insys_Anthem_002459325                   Insys_Anthem_002459325
Insys_Anthem_002459329                   Insys_Anthem_002459329
Insys_Anthem_002459334                   Insys_Anthem_002459334
Insys_Anthem_002459350                   Insys_Anthem_002459350
Insys_Anthem_002459365                   Insys_Anthem_002459365
Insys_Anthem_002459371                   Insys_Anthem_002459371
Insys_Anthem_002459390                   Insys_Anthem_002459390
Insys_Anthem_002459394                   Insys_Anthem_002459394
Insys_Anthem_002459395                   Insys_Anthem_002459395
Insys_Anthem_002459399                   Insys_Anthem_002459399
Insys_Anthem_002459405                   Insys_Anthem_002459405
Insys_Anthem_002459408                   Insys_Anthem_002459408
Insys_Anthem_002459409                   Insys_Anthem_002459409
Insys_Anthem_002459410                   Insys_Anthem_002459410
Insys_Anthem_002459413                   Insys_Anthem_002459413
Insys_Anthem_002459419                   Insys_Anthem_002459419
Insys_Anthem_002459421                   Insys_Anthem_002459421
Insys_Anthem_002459436                   Insys_Anthem_002459436
Insys_Anthem_002459442                   Insys_Anthem_002459442
Insys_Anthem_002459444                   Insys_Anthem_002459444
Insys_Anthem_002459445                   Insys_Anthem_002459445
Insys_Anthem_002459446                   Insys_Anthem_002459446
Insys_Anthem_002459447                   Insys_Anthem_002459447
Insys_Anthem_002459448                   Insys_Anthem_002459448
Insys_Anthem_002459462                   Insys_Anthem_002459462
Insys_Anthem_002459464                   Insys_Anthem_002459464
Insys_Anthem_002459466                   Insys_Anthem_002459466
Insys_Anthem_002459490                   Insys_Anthem_002459490
Insys_Anthem_002459510                   Insys_Anthem_002459510
Insys_Anthem_002459528                   Insys_Anthem_002459528
Insys_Anthem_002459534                   Insys_Anthem_002459534
Insys_Anthem_002459535                   Insys_Anthem_002459535
Insys_Anthem_002459540                   Insys_Anthem_002459540
Insys_Anthem_002459556                   Insys_Anthem_002459556
Insys_Anthem_002459559                   Insys_Anthem_002459559
Insys_Anthem_002459568                   Insys_Anthem_002459568
Insys_Anthem_002459569                   Insys_Anthem_002459569
Insys_Anthem_002459572                   Insys_Anthem_002459572
Insys_Anthem_002459575                   Insys_Anthem_002459575

                                                    2460
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2462 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002459577                   Insys_Anthem_002459577
Insys_Anthem_002459578                   Insys_Anthem_002459578
Insys_Anthem_002459581                   Insys_Anthem_002459581
Insys_Anthem_002459588                   Insys_Anthem_002459588
Insys_Anthem_002459599                   Insys_Anthem_002459599
Insys_Anthem_002459610                   Insys_Anthem_002459610
Insys_Anthem_002459616                   Insys_Anthem_002459616
Insys_Anthem_002459618                   Insys_Anthem_002459618
Insys_Anthem_002459619                   Insys_Anthem_002459619
Insys_Anthem_002459623                   Insys_Anthem_002459623
Insys_Anthem_002459624                   Insys_Anthem_002459624
Insys_Anthem_002459625                   Insys_Anthem_002459625
Insys_Anthem_002459632                   Insys_Anthem_002459632
Insys_Anthem_002459637                   Insys_Anthem_002459637
Insys_Anthem_002459642                   Insys_Anthem_002459642
Insys_Anthem_002459646                   Insys_Anthem_002459646
Insys_Anthem_002459652                   Insys_Anthem_002459652
Insys_Anthem_002459659                   Insys_Anthem_002459659
Insys_Anthem_002459661                   Insys_Anthem_002459661
Insys_Anthem_002459665                   Insys_Anthem_002459665
Insys_Anthem_002459669                   Insys_Anthem_002459669
Insys_Anthem_002459675                   Insys_Anthem_002459675
Insys_Anthem_002459680                   Insys_Anthem_002459680
Insys_Anthem_002459702                   Insys_Anthem_002459702
Insys_Anthem_002459703                   Insys_Anthem_002459703
Insys_Anthem_002459711                   Insys_Anthem_002459711
Insys_Anthem_002459713                   Insys_Anthem_002459713
Insys_Anthem_002459714                   Insys_Anthem_002459714
Insys_Anthem_002459719                   Insys_Anthem_002459719
Insys_Anthem_002459727                   Insys_Anthem_002459727
Insys_Anthem_002459734                   Insys_Anthem_002459734
Insys_Anthem_002459750                   Insys_Anthem_002459750
Insys_Anthem_002459757                   Insys_Anthem_002459757
Insys_Anthem_002459761                   Insys_Anthem_002459761
Insys_Anthem_002459763                   Insys_Anthem_002459763
Insys_Anthem_002459775                   Insys_Anthem_002459775
Insys_Anthem_002459780                   Insys_Anthem_002459780
Insys_Anthem_002459799                   Insys_Anthem_002459799
Insys_Anthem_002459804                   Insys_Anthem_002459804
Insys_Anthem_002459817                   Insys_Anthem_002459817
Insys_Anthem_002459821                   Insys_Anthem_002459821
Insys_Anthem_002459832                   Insys_Anthem_002459832
Insys_Anthem_002459834                   Insys_Anthem_002459834
Insys_Anthem_002459835                   Insys_Anthem_002459835
Insys_Anthem_002459837                   Insys_Anthem_002459837
Insys_Anthem_002459840                   Insys_Anthem_002459840
Insys_Anthem_002459841                   Insys_Anthem_002459841

                                                    2461
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2463 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002459845                   Insys_Anthem_002459845
Insys_Anthem_002459849                   Insys_Anthem_002459849
Insys_Anthem_002459853                   Insys_Anthem_002459853
Insys_Anthem_002459855                   Insys_Anthem_002459855
Insys_Anthem_002459858                   Insys_Anthem_002459858
Insys_Anthem_002459860                   Insys_Anthem_002459860
Insys_Anthem_002459862                   Insys_Anthem_002459862
Insys_Anthem_002459865                   Insys_Anthem_002459865
Insys_Anthem_002459869                   Insys_Anthem_002459869
Insys_Anthem_002459871                   Insys_Anthem_002459871
Insys_Anthem_002459873                   Insys_Anthem_002459873
Insys_Anthem_002459876                   Insys_Anthem_002459876
Insys_Anthem_002459877                   Insys_Anthem_002459877
Insys_Anthem_002459879                   Insys_Anthem_002459879
Insys_Anthem_002459891                   Insys_Anthem_002459891
Insys_Anthem_002459923                   Insys_Anthem_002459923
Insys_Anthem_002459946                   Insys_Anthem_002459946
Insys_Anthem_002459952                   Insys_Anthem_002459952
Insys_Anthem_002459953                   Insys_Anthem_002459953
Insys_Anthem_002459954                   Insys_Anthem_002459954
Insys_Anthem_002459972                   Insys_Anthem_002459972
Insys_Anthem_002459973                   Insys_Anthem_002459973
Insys_Anthem_002459977                   Insys_Anthem_002459977
Insys_Anthem_002459989                   Insys_Anthem_002459989
Insys_Anthem_002459992                   Insys_Anthem_002459992
Insys_Anthem_002459995                   Insys_Anthem_002459995
Insys_Anthem_002459996                   Insys_Anthem_002459996
Insys_Anthem_002460006                   Insys_Anthem_002460006
Insys_Anthem_002460060                   Insys_Anthem_002460060
Insys_Anthem_002460068                   Insys_Anthem_002460068
Insys_Anthem_002460069                   Insys_Anthem_002460069
Insys_Anthem_002460070                   Insys_Anthem_002460070
Insys_Anthem_002460073                   Insys_Anthem_002460073
Insys_Anthem_002460076                   Insys_Anthem_002460076
Insys_Anthem_002460081                   Insys_Anthem_002460081
Insys_Anthem_002460083                   Insys_Anthem_002460083
Insys_Anthem_002460088                   Insys_Anthem_002460088
Insys_Anthem_002460089                   Insys_Anthem_002460089
Insys_Anthem_002460090                   Insys_Anthem_002460090
Insys_Anthem_002460091                   Insys_Anthem_002460091
Insys_Anthem_002460092                   Insys_Anthem_002460092
Insys_Anthem_002460093                   Insys_Anthem_002460093
Insys_Anthem_002460094                   Insys_Anthem_002460094
Insys_Anthem_002460099                   Insys_Anthem_002460099
Insys_Anthem_002460104                   Insys_Anthem_002460104
Insys_Anthem_002460105                   Insys_Anthem_002460105
Insys_Anthem_002460106                   Insys_Anthem_002460106

                                                    2462
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2464 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002460109                   Insys_Anthem_002460109
Insys_Anthem_002460111                   Insys_Anthem_002460111
Insys_Anthem_002460112                   Insys_Anthem_002460112
Insys_Anthem_002460114                   Insys_Anthem_002460114
Insys_Anthem_002460119                   Insys_Anthem_002460119
Insys_Anthem_002460120                   Insys_Anthem_002460120
Insys_Anthem_002460126                   Insys_Anthem_002460126
Insys_Anthem_002460129                   Insys_Anthem_002460129
Insys_Anthem_002460130                   Insys_Anthem_002460130
Insys_Anthem_002460132                   Insys_Anthem_002460132
Insys_Anthem_002460134                   Insys_Anthem_002460134
Insys_Anthem_002460136                   Insys_Anthem_002460136
Insys_Anthem_002460140                   Insys_Anthem_002460140
Insys_Anthem_002460142                   Insys_Anthem_002460142
Insys_Anthem_002460157                   Insys_Anthem_002460157
Insys_Anthem_002460158                   Insys_Anthem_002460158
Insys_Anthem_002460160                   Insys_Anthem_002460160
Insys_Anthem_002460161                   Insys_Anthem_002460161
Insys_Anthem_002460171                   Insys_Anthem_002460171
Insys_Anthem_002460172                   Insys_Anthem_002460172
Insys_Anthem_002460175                   Insys_Anthem_002460175
Insys_Anthem_002460178                   Insys_Anthem_002460178
Insys_Anthem_002460180                   Insys_Anthem_002460180
Insys_Anthem_002460189                   Insys_Anthem_002460189
Insys_Anthem_002460192                   Insys_Anthem_002460192
Insys_Anthem_002460195                   Insys_Anthem_002460195
Insys_Anthem_002460197                   Insys_Anthem_002460197
Insys_Anthem_002460208                   Insys_Anthem_002460208
Insys_Anthem_002460219                   Insys_Anthem_002460219
Insys_Anthem_002460230                   Insys_Anthem_002460230
Insys_Anthem_002460233                   Insys_Anthem_002460233
Insys_Anthem_002460234                   Insys_Anthem_002460234
Insys_Anthem_002460243                   Insys_Anthem_002460243
Insys_Anthem_002460247                   Insys_Anthem_002460247
Insys_Anthem_002460250                   Insys_Anthem_002460250
Insys_Anthem_002460253                   Insys_Anthem_002460253
Insys_Anthem_002460254                   Insys_Anthem_002460254
Insys_Anthem_002460257                   Insys_Anthem_002460257
Insys_Anthem_002460262                   Insys_Anthem_002460262
Insys_Anthem_002460264                   Insys_Anthem_002460264
Insys_Anthem_002460266                   Insys_Anthem_002460266
Insys_Anthem_002460270                   Insys_Anthem_002460270
Insys_Anthem_002460272                   Insys_Anthem_002460272
Insys_Anthem_002460274                   Insys_Anthem_002460274
Insys_Anthem_002460278                   Insys_Anthem_002460278
Insys_Anthem_002460280                   Insys_Anthem_002460280
Insys_Anthem_002460284                   Insys_Anthem_002460284

                                                    2463
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2465 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002460287                   Insys_Anthem_002460287
Insys_Anthem_002460289                   Insys_Anthem_002460289
Insys_Anthem_002460290                   Insys_Anthem_002460290
Insys_Anthem_002460292                   Insys_Anthem_002460292
Insys_Anthem_002460296                   Insys_Anthem_002460296
Insys_Anthem_002460303                   Insys_Anthem_002460303
Insys_Anthem_002460304                   Insys_Anthem_002460304
Insys_Anthem_002460309                   Insys_Anthem_002460309
Insys_Anthem_002460313                   Insys_Anthem_002460313
Insys_Anthem_002460315                   Insys_Anthem_002460315
Insys_Anthem_002460325                   Insys_Anthem_002460325
Insys_Anthem_002460336                   Insys_Anthem_002460336
Insys_Anthem_002460338                   Insys_Anthem_002460338
Insys_Anthem_002460340                   Insys_Anthem_002460340
Insys_Anthem_002460343                   Insys_Anthem_002460343
Insys_Anthem_002460344                   Insys_Anthem_002460344
Insys_Anthem_002460348                   Insys_Anthem_002460348
Insys_Anthem_002460349                   Insys_Anthem_002460349
Insys_Anthem_002460350                   Insys_Anthem_002460350
Insys_Anthem_002460351                   Insys_Anthem_002460351
Insys_Anthem_002460358                   Insys_Anthem_002460358
Insys_Anthem_002460364                   Insys_Anthem_002460364
Insys_Anthem_002460377                   Insys_Anthem_002460377
Insys_Anthem_002460382                   Insys_Anthem_002460382
Insys_Anthem_002460384                   Insys_Anthem_002460384
Insys_Anthem_002460388                   Insys_Anthem_002460388
Insys_Anthem_002460389                   Insys_Anthem_002460389
Insys_Anthem_002460390                   Insys_Anthem_002460390
Insys_Anthem_002460404                   Insys_Anthem_002460404
Insys_Anthem_002460405                   Insys_Anthem_002460405
Insys_Anthem_002460407                   Insys_Anthem_002460407
Insys_Anthem_002460412                   Insys_Anthem_002460412
Insys_Anthem_002460413                   Insys_Anthem_002460413
Insys_Anthem_002460419                   Insys_Anthem_002460419
Insys_Anthem_002460420                   Insys_Anthem_002460420
Insys_Anthem_002460423                   Insys_Anthem_002460423
Insys_Anthem_002460424                   Insys_Anthem_002460424
Insys_Anthem_002460429                   Insys_Anthem_002460429
Insys_Anthem_002460437                   Insys_Anthem_002460437
Insys_Anthem_002460441                   Insys_Anthem_002460441
Insys_Anthem_002460442                   Insys_Anthem_002460442
Insys_Anthem_002460450                   Insys_Anthem_002460450
Insys_Anthem_002460452                   Insys_Anthem_002460452
Insys_Anthem_002460453                   Insys_Anthem_002460453
Insys_Anthem_002460455                   Insys_Anthem_002460455
Insys_Anthem_002460459                   Insys_Anthem_002460459
Insys_Anthem_002460460                   Insys_Anthem_002460460

                                                    2464
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2466 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002460461                   Insys_Anthem_002460461
Insys_Anthem_002460466                   Insys_Anthem_002460466
Insys_Anthem_002460469                   Insys_Anthem_002460469
Insys_Anthem_002460474                   Insys_Anthem_002460474
Insys_Anthem_002460482                   Insys_Anthem_002460482
Insys_Anthem_002460485                   Insys_Anthem_002460485
Insys_Anthem_002460494                   Insys_Anthem_002460494
Insys_Anthem_002460496                   Insys_Anthem_002460496
Insys_Anthem_002460497                   Insys_Anthem_002460497
Insys_Anthem_002460502                   Insys_Anthem_002460502
Insys_Anthem_002460506                   Insys_Anthem_002460506
Insys_Anthem_002460507                   Insys_Anthem_002460507
Insys_Anthem_002460511                   Insys_Anthem_002460511
Insys_Anthem_002460512                   Insys_Anthem_002460512
Insys_Anthem_002460517                   Insys_Anthem_002460517
Insys_Anthem_002460518                   Insys_Anthem_002460518
Insys_Anthem_002460522                   Insys_Anthem_002460522
Insys_Anthem_002460524                   Insys_Anthem_002460524
Insys_Anthem_002460525                   Insys_Anthem_002460525
Insys_Anthem_002460526                   Insys_Anthem_002460526
Insys_Anthem_002460529                   Insys_Anthem_002460529
Insys_Anthem_002460530                   Insys_Anthem_002460530
Insys_Anthem_002460537                   Insys_Anthem_002460537
Insys_Anthem_002460543                   Insys_Anthem_002460543
Insys_Anthem_002460545                   Insys_Anthem_002460545
Insys_Anthem_002460553                   Insys_Anthem_002460553
Insys_Anthem_002460557                   Insys_Anthem_002460557
Insys_Anthem_002460558                   Insys_Anthem_002460558
Insys_Anthem_002460559                   Insys_Anthem_002460559
Insys_Anthem_002460566                   Insys_Anthem_002460566
Insys_Anthem_002460568                   Insys_Anthem_002460568
Insys_Anthem_002460570                   Insys_Anthem_002460570
Insys_Anthem_002460573                   Insys_Anthem_002460573
Insys_Anthem_002460577                   Insys_Anthem_002460577
Insys_Anthem_002460581                   Insys_Anthem_002460581
Insys_Anthem_002460582                   Insys_Anthem_002460582
Insys_Anthem_002460585                   Insys_Anthem_002460585
Insys_Anthem_002460587                   Insys_Anthem_002460587
Insys_Anthem_002460589                   Insys_Anthem_002460589
Insys_Anthem_002460595                   Insys_Anthem_002460595
Insys_Anthem_002460599                   Insys_Anthem_002460599
Insys_Anthem_002460601                   Insys_Anthem_002460601
Insys_Anthem_002460603                   Insys_Anthem_002460603
Insys_Anthem_002460605                   Insys_Anthem_002460605
Insys_Anthem_002460609                   Insys_Anthem_002460609
Insys_Anthem_002460611                   Insys_Anthem_002460611
Insys_Anthem_002460612                   Insys_Anthem_002460612

                                                    2465
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2467 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002460616                   Insys_Anthem_002460616
Insys_Anthem_002460625                   Insys_Anthem_002460625
Insys_Anthem_002460627                   Insys_Anthem_002460627
Insys_Anthem_002460629                   Insys_Anthem_002460629
Insys_Anthem_002460635                   Insys_Anthem_002460635
Insys_Anthem_002460646                   Insys_Anthem_002460646
Insys_Anthem_002460678                   Insys_Anthem_002460678
Insys_Anthem_002460684                   Insys_Anthem_002460684
Insys_Anthem_002460686                   Insys_Anthem_002460686
Insys_Anthem_002460689                   Insys_Anthem_002460689
Insys_Anthem_002460693                   Insys_Anthem_002460693
Insys_Anthem_002460699                   Insys_Anthem_002460699
Insys_Anthem_002460701                   Insys_Anthem_002460701
Insys_Anthem_002460713                   Insys_Anthem_002460713
Insys_Anthem_002460714                   Insys_Anthem_002460714
Insys_Anthem_002460718                   Insys_Anthem_002460718
Insys_Anthem_002460721                   Insys_Anthem_002460721
Insys_Anthem_002460726                   Insys_Anthem_002460726
Insys_Anthem_002460729                   Insys_Anthem_002460729
Insys_Anthem_002460736                   Insys_Anthem_002460736
Insys_Anthem_002460739                   Insys_Anthem_002460739
Insys_Anthem_002460741                   Insys_Anthem_002460741
Insys_Anthem_002460743                   Insys_Anthem_002460743
Insys_Anthem_002460745                   Insys_Anthem_002460745
Insys_Anthem_002460746                   Insys_Anthem_002460746
Insys_Anthem_002460748                   Insys_Anthem_002460748
Insys_Anthem_002460754                   Insys_Anthem_002460754
Insys_Anthem_002460757                   Insys_Anthem_002460757
Insys_Anthem_002460761                   Insys_Anthem_002460761
Insys_Anthem_002460771                   Insys_Anthem_002460771
Insys_Anthem_002460776                   Insys_Anthem_002460776
Insys_Anthem_002460778                   Insys_Anthem_002460778
Insys_Anthem_002460780                   Insys_Anthem_002460780
Insys_Anthem_002460781                   Insys_Anthem_002460781
Insys_Anthem_002460782                   Insys_Anthem_002460782
Insys_Anthem_002460792                   Insys_Anthem_002460792
Insys_Anthem_002460798                   Insys_Anthem_002460798
Insys_Anthem_002460799                   Insys_Anthem_002460799
Insys_Anthem_002460801                   Insys_Anthem_002460801
Insys_Anthem_002460803                   Insys_Anthem_002460803
Insys_Anthem_002460806                   Insys_Anthem_002460806
Insys_Anthem_002460814                   Insys_Anthem_002460814
Insys_Anthem_002460815                   Insys_Anthem_002460815
Insys_Anthem_002460816                   Insys_Anthem_002460816
Insys_Anthem_002460825                   Insys_Anthem_002460825
Insys_Anthem_002460827                   Insys_Anthem_002460827
Insys_Anthem_002460830                   Insys_Anthem_002460830

                                                    2466
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2468 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002460835                   Insys_Anthem_002460835
Insys_Anthem_002460843                   Insys_Anthem_002460843
Insys_Anthem_002460844                   Insys_Anthem_002460844
Insys_Anthem_002460857                   Insys_Anthem_002460857
Insys_Anthem_002460862                   Insys_Anthem_002460862
Insys_Anthem_002460863                   Insys_Anthem_002460863
Insys_Anthem_002460870                   Insys_Anthem_002460870
Insys_Anthem_002460873                   Insys_Anthem_002460873
Insys_Anthem_002460875                   Insys_Anthem_002460875
Insys_Anthem_002460877                   Insys_Anthem_002460877
Insys_Anthem_002460893                   Insys_Anthem_002460893
Insys_Anthem_002460894                   Insys_Anthem_002460894
Insys_Anthem_002460900                   Insys_Anthem_002460900
Insys_Anthem_002460907                   Insys_Anthem_002460907
Insys_Anthem_002460920                   Insys_Anthem_002460920
Insys_Anthem_002460921                   Insys_Anthem_002460921
Insys_Anthem_002460922                   Insys_Anthem_002460922
Insys_Anthem_002460930                   Insys_Anthem_002460930
Insys_Anthem_002460933                   Insys_Anthem_002460933
Insys_Anthem_002460936                   Insys_Anthem_002460936
Insys_Anthem_002460953                   Insys_Anthem_002460953
Insys_Anthem_002460962                   Insys_Anthem_002460962
Insys_Anthem_002461018                   Insys_Anthem_002461018
Insys_Anthem_002461028                   Insys_Anthem_002461028
Insys_Anthem_002461030                   Insys_Anthem_002461030
Insys_Anthem_002461033                   Insys_Anthem_002461033
Insys_Anthem_002461058                   Insys_Anthem_002461058
Insys_Anthem_002461060                   Insys_Anthem_002461060
Insys_Anthem_002461072                   Insys_Anthem_002461072
Insys_Anthem_002461075                   Insys_Anthem_002461075
Insys_Anthem_002461076                   Insys_Anthem_002461076
Insys_Anthem_002461079                   Insys_Anthem_002461079
Insys_Anthem_002461080                   Insys_Anthem_002461080
Insys_Anthem_002461082                   Insys_Anthem_002461082
Insys_Anthem_002461084                   Insys_Anthem_002461084
Insys_Anthem_002461090                   Insys_Anthem_002461090
Insys_Anthem_002461105                   Insys_Anthem_002461105
Insys_Anthem_002461110                   Insys_Anthem_002461110
Insys_Anthem_002461118                   Insys_Anthem_002461118
Insys_Anthem_002461138                   Insys_Anthem_002461138
Insys_Anthem_002461152                   Insys_Anthem_002461152
Insys_Anthem_002461158                   Insys_Anthem_002461158
Insys_Anthem_002461165                   Insys_Anthem_002461165
Insys_Anthem_002461171                   Insys_Anthem_002461171
Insys_Anthem_002461175                   Insys_Anthem_002461175
Insys_Anthem_002461176                   Insys_Anthem_002461176
Insys_Anthem_002461177                   Insys_Anthem_002461177

                                                    2467
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2469 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002461179                   Insys_Anthem_002461179
Insys_Anthem_002461184                   Insys_Anthem_002461184
Insys_Anthem_002461187                   Insys_Anthem_002461187
Insys_Anthem_002461189                   Insys_Anthem_002461189
Insys_Anthem_002461193                   Insys_Anthem_002461193
Insys_Anthem_002461194                   Insys_Anthem_002461194
Insys_Anthem_002461197                   Insys_Anthem_002461197
Insys_Anthem_002461203                   Insys_Anthem_002461203
Insys_Anthem_002461207                   Insys_Anthem_002461207
Insys_Anthem_002461208                   Insys_Anthem_002461208
Insys_Anthem_002461212                   Insys_Anthem_002461212
Insys_Anthem_002461214                   Insys_Anthem_002461214
Insys_Anthem_002461217                   Insys_Anthem_002461217
Insys_Anthem_002461221                   Insys_Anthem_002461221
Insys_Anthem_002461222                   Insys_Anthem_002461222
Insys_Anthem_002461253                   Insys_Anthem_002461253
Insys_Anthem_002461267                   Insys_Anthem_002461267
Insys_Anthem_002461283                   Insys_Anthem_002461283
Insys_Anthem_002461306                   Insys_Anthem_002461306
Insys_Anthem_002461317                   Insys_Anthem_002461317
Insys_Anthem_002461318                   Insys_Anthem_002461318
Insys_Anthem_002461319                   Insys_Anthem_002461319
Insys_Anthem_002461321                   Insys_Anthem_002461321
Insys_Anthem_002461322                   Insys_Anthem_002461322
Insys_Anthem_002461327                   Insys_Anthem_002461327
Insys_Anthem_002461337                   Insys_Anthem_002461337
Insys_Anthem_002461347                   Insys_Anthem_002461347
Insys_Anthem_002461349                   Insys_Anthem_002461349
Insys_Anthem_002461354                   Insys_Anthem_002461354
Insys_Anthem_002461356                   Insys_Anthem_002461356
Insys_Anthem_002461357                   Insys_Anthem_002461357
Insys_Anthem_002461363                   Insys_Anthem_002461363
Insys_Anthem_002461368                   Insys_Anthem_002461368
Insys_Anthem_002461371                   Insys_Anthem_002461371
Insys_Anthem_002461375                   Insys_Anthem_002461375
Insys_Anthem_002461380                   Insys_Anthem_002461380
Insys_Anthem_002461386                   Insys_Anthem_002461386
Insys_Anthem_002461388                   Insys_Anthem_002461388
Insys_Anthem_002461396                   Insys_Anthem_002461396
Insys_Anthem_002461398                   Insys_Anthem_002461398
Insys_Anthem_002461408                   Insys_Anthem_002461408
Insys_Anthem_002461420                   Insys_Anthem_002461420
Insys_Anthem_002461427                   Insys_Anthem_002461427
Insys_Anthem_002461434                   Insys_Anthem_002461434
Insys_Anthem_002461437                   Insys_Anthem_002461437
Insys_Anthem_002461449                   Insys_Anthem_002461449
Insys_Anthem_002461462                   Insys_Anthem_002461462

                                                    2468
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2470 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002461471                   Insys_Anthem_002461471
Insys_Anthem_002461487                   Insys_Anthem_002461487
Insys_Anthem_002461493                   Insys_Anthem_002461493
Insys_Anthem_002461498                   Insys_Anthem_002461498
Insys_Anthem_002461511                   Insys_Anthem_002461511
Insys_Anthem_002461515                   Insys_Anthem_002461515
Insys_Anthem_002461519                   Insys_Anthem_002461519
Insys_Anthem_002461521                   Insys_Anthem_002461521
Insys_Anthem_002461525                   Insys_Anthem_002461525
Insys_Anthem_002461526                   Insys_Anthem_002461526
Insys_Anthem_002461530                   Insys_Anthem_002461530
Insys_Anthem_002461555                   Insys_Anthem_002461555
Insys_Anthem_002461569                   Insys_Anthem_002461569
Insys_Anthem_002461573                   Insys_Anthem_002461573
Insys_Anthem_002461584                   Insys_Anthem_002461584
Insys_Anthem_002461586                   Insys_Anthem_002461586
Insys_Anthem_002461587                   Insys_Anthem_002461587
Insys_Anthem_002461591                   Insys_Anthem_002461591
Insys_Anthem_002461601                   Insys_Anthem_002461601
Insys_Anthem_002461606                   Insys_Anthem_002461606
Insys_Anthem_002461609                   Insys_Anthem_002461609
Insys_Anthem_002461625                   Insys_Anthem_002461625
Insys_Anthem_002461628                   Insys_Anthem_002461628
Insys_Anthem_002461631                   Insys_Anthem_002461631
Insys_Anthem_002461637                   Insys_Anthem_002461637
Insys_Anthem_002461652                   Insys_Anthem_002461652
Insys_Anthem_002461659                   Insys_Anthem_002461659
Insys_Anthem_002461671                   Insys_Anthem_002461671
Insys_Anthem_002461675                   Insys_Anthem_002461675
Insys_Anthem_002461684                   Insys_Anthem_002461684
Insys_Anthem_002461703                   Insys_Anthem_002461703
Insys_Anthem_002461705                   Insys_Anthem_002461705
Insys_Anthem_002461714                   Insys_Anthem_002461714
Insys_Anthem_002461736                   Insys_Anthem_002461736
Insys_Anthem_002461738                   Insys_Anthem_002461738
Insys_Anthem_002461749                   Insys_Anthem_002461749
Insys_Anthem_002461750                   Insys_Anthem_002461750
Insys_Anthem_002461756                   Insys_Anthem_002461756
Insys_Anthem_002461758                   Insys_Anthem_002461758
Insys_Anthem_002461773                   Insys_Anthem_002461773
Insys_Anthem_002461774                   Insys_Anthem_002461774
Insys_Anthem_002461777                   Insys_Anthem_002461777
Insys_Anthem_002461779                   Insys_Anthem_002461779
Insys_Anthem_002461780                   Insys_Anthem_002461780
Insys_Anthem_002461789                   Insys_Anthem_002461789
Insys_Anthem_002461790                   Insys_Anthem_002461790
Insys_Anthem_002461802                   Insys_Anthem_002461802

                                                    2469
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2471 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002461808                   Insys_Anthem_002461808
Insys_Anthem_002461810                   Insys_Anthem_002461810
Insys_Anthem_002461813                   Insys_Anthem_002461813
Insys_Anthem_002461815                   Insys_Anthem_002461815
Insys_Anthem_002461822                   Insys_Anthem_002461822
Insys_Anthem_002461825                   Insys_Anthem_002461825
Insys_Anthem_002461829                   Insys_Anthem_002461829
Insys_Anthem_002461832                   Insys_Anthem_002461832
Insys_Anthem_002461835                   Insys_Anthem_002461835
Insys_Anthem_002461836                   Insys_Anthem_002461836
Insys_Anthem_002461838                   Insys_Anthem_002461838
Insys_Anthem_002461840                   Insys_Anthem_002461840
Insys_Anthem_002461842                   Insys_Anthem_002461842
Insys_Anthem_002461851                   Insys_Anthem_002461851
Insys_Anthem_002461852                   Insys_Anthem_002461852
Insys_Anthem_002461855                   Insys_Anthem_002461855
Insys_Anthem_002461862                   Insys_Anthem_002461862
Insys_Anthem_002461863                   Insys_Anthem_002461863
Insys_Anthem_002461875                   Insys_Anthem_002461875
Insys_Anthem_002461876                   Insys_Anthem_002461876
Insys_Anthem_002461885                   Insys_Anthem_002461885
Insys_Anthem_002461889                   Insys_Anthem_002461889
Insys_Anthem_002461890                   Insys_Anthem_002461890
Insys_Anthem_002461891                   Insys_Anthem_002461891
Insys_Anthem_002461894                   Insys_Anthem_002461894
Insys_Anthem_002461897                   Insys_Anthem_002461897
Insys_Anthem_002461904                   Insys_Anthem_002461904
Insys_Anthem_002461905                   Insys_Anthem_002461905
Insys_Anthem_002461907                   Insys_Anthem_002461907
Insys_Anthem_002461914                   Insys_Anthem_002461914
Insys_Anthem_002461916                   Insys_Anthem_002461916
Insys_Anthem_002461918                   Insys_Anthem_002461918
Insys_Anthem_002461924                   Insys_Anthem_002461924
Insys_Anthem_002461926                   Insys_Anthem_002461926
Insys_Anthem_002461930                   Insys_Anthem_002461930
Insys_Anthem_002461931                   Insys_Anthem_002461931
Insys_Anthem_002461937                   Insys_Anthem_002461937
Insys_Anthem_002461939                   Insys_Anthem_002461939
Insys_Anthem_002461940                   Insys_Anthem_002461940
Insys_Anthem_002461945                   Insys_Anthem_002461945
Insys_Anthem_002461947                   Insys_Anthem_002461947
Insys_Anthem_002461948                   Insys_Anthem_002461948
Insys_Anthem_002461957                   Insys_Anthem_002461957
Insys_Anthem_002461959                   Insys_Anthem_002461959
Insys_Anthem_002461967                   Insys_Anthem_002461967
Insys_Anthem_002461969                   Insys_Anthem_002461969
Insys_Anthem_002461974                   Insys_Anthem_002461974

                                                    2470
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2472 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002461977                   Insys_Anthem_002461977
Insys_Anthem_002461978                   Insys_Anthem_002461978
Insys_Anthem_002461985                   Insys_Anthem_002461985
Insys_Anthem_002461988                   Insys_Anthem_002461988
Insys_Anthem_002461989                   Insys_Anthem_002461989
Insys_Anthem_002461998                   Insys_Anthem_002461998
Insys_Anthem_002461999                   Insys_Anthem_002461999
Insys_Anthem_002462000                   Insys_Anthem_002462000
Insys_Anthem_002462001                   Insys_Anthem_002462001
Insys_Anthem_002462005                   Insys_Anthem_002462005
Insys_Anthem_002462007                   Insys_Anthem_002462007
Insys_Anthem_002462009                   Insys_Anthem_002462009
Insys_Anthem_002462012                   Insys_Anthem_002462012
Insys_Anthem_002462015                   Insys_Anthem_002462015
Insys_Anthem_002462017                   Insys_Anthem_002462017
Insys_Anthem_002462020                   Insys_Anthem_002462020
Insys_Anthem_002462027                   Insys_Anthem_002462027
Insys_Anthem_002462029                   Insys_Anthem_002462029
Insys_Anthem_002462033                   Insys_Anthem_002462033
Insys_Anthem_002462043                   Insys_Anthem_002462043
Insys_Anthem_002462046                   Insys_Anthem_002462046
Insys_Anthem_002462047                   Insys_Anthem_002462047
Insys_Anthem_002462051                   Insys_Anthem_002462051
Insys_Anthem_002462070                   Insys_Anthem_002462070
Insys_Anthem_002462074                   Insys_Anthem_002462074
Insys_Anthem_002462077                   Insys_Anthem_002462077
Insys_Anthem_002462080                   Insys_Anthem_002462080
Insys_Anthem_002462082                   Insys_Anthem_002462082
Insys_Anthem_002462084                   Insys_Anthem_002462084
Insys_Anthem_002462085                   Insys_Anthem_002462085
Insys_Anthem_002462091                   Insys_Anthem_002462091
Insys_Anthem_002462092                   Insys_Anthem_002462092
Insys_Anthem_002462093                   Insys_Anthem_002462093
Insys_Anthem_002462102                   Insys_Anthem_002462102
Insys_Anthem_002462103                   Insys_Anthem_002462103
Insys_Anthem_002462104                   Insys_Anthem_002462104
Insys_Anthem_002462110                   Insys_Anthem_002462110
Insys_Anthem_002462113                   Insys_Anthem_002462113
Insys_Anthem_002462119                   Insys_Anthem_002462119
Insys_Anthem_002462121                   Insys_Anthem_002462121
Insys_Anthem_002462123                   Insys_Anthem_002462123
Insys_Anthem_002462124                   Insys_Anthem_002462124
Insys_Anthem_002462128                   Insys_Anthem_002462128
Insys_Anthem_002462130                   Insys_Anthem_002462130
Insys_Anthem_002462132                   Insys_Anthem_002462132
Insys_Anthem_002462135                   Insys_Anthem_002462135
Insys_Anthem_002462139                   Insys_Anthem_002462139

                                                    2471
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2473 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002462140                   Insys_Anthem_002462140
Insys_Anthem_002462141                   Insys_Anthem_002462141
Insys_Anthem_002462143                   Insys_Anthem_002462143
Insys_Anthem_002462145                   Insys_Anthem_002462145
Insys_Anthem_002462151                   Insys_Anthem_002462151
Insys_Anthem_002462153                   Insys_Anthem_002462153
Insys_Anthem_002462154                   Insys_Anthem_002462154
Insys_Anthem_002462160                   Insys_Anthem_002462160
Insys_Anthem_002462165                   Insys_Anthem_002462165
Insys_Anthem_002462169                   Insys_Anthem_002462169
Insys_Anthem_002462179                   Insys_Anthem_002462179
Insys_Anthem_002462180                   Insys_Anthem_002462180
Insys_Anthem_002462184                   Insys_Anthem_002462184
Insys_Anthem_002462186                   Insys_Anthem_002462186
Insys_Anthem_002462189                   Insys_Anthem_002462189
Insys_Anthem_002462193                   Insys_Anthem_002462193
Insys_Anthem_002462194                   Insys_Anthem_002462194
Insys_Anthem_002462198                   Insys_Anthem_002462198
Insys_Anthem_002462202                   Insys_Anthem_002462202
Insys_Anthem_002462204                   Insys_Anthem_002462204
Insys_Anthem_002462206                   Insys_Anthem_002462206
Insys_Anthem_002462208                   Insys_Anthem_002462208
Insys_Anthem_002462211                   Insys_Anthem_002462211
Insys_Anthem_002462215                   Insys_Anthem_002462215
Insys_Anthem_002462220                   Insys_Anthem_002462220
Insys_Anthem_002462228                   Insys_Anthem_002462228
Insys_Anthem_002462230                   Insys_Anthem_002462230
Insys_Anthem_002462232                   Insys_Anthem_002462232
Insys_Anthem_002462238                   Insys_Anthem_002462238
Insys_Anthem_002462240                   Insys_Anthem_002462240
Insys_Anthem_002462241                   Insys_Anthem_002462241
Insys_Anthem_002462243                   Insys_Anthem_002462243
Insys_Anthem_002462247                   Insys_Anthem_002462247
Insys_Anthem_002462251                   Insys_Anthem_002462251
Insys_Anthem_002462252                   Insys_Anthem_002462252
Insys_Anthem_002462256                   Insys_Anthem_002462256
Insys_Anthem_002462261                   Insys_Anthem_002462261
Insys_Anthem_002462263                   Insys_Anthem_002462263
Insys_Anthem_002462272                   Insys_Anthem_002462272
Insys_Anthem_002462276                   Insys_Anthem_002462276
Insys_Anthem_002462279                   Insys_Anthem_002462279
Insys_Anthem_002462302                   Insys_Anthem_002462302
Insys_Anthem_002462304                   Insys_Anthem_002462304
Insys_Anthem_002462307                   Insys_Anthem_002462307
Insys_Anthem_002462310                   Insys_Anthem_002462310
Insys_Anthem_002462312                   Insys_Anthem_002462312
Insys_Anthem_002462319                   Insys_Anthem_002462319

                                                    2472
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2474 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002462321                   Insys_Anthem_002462321
Insys_Anthem_002462323                   Insys_Anthem_002462323
Insys_Anthem_002462333                   Insys_Anthem_002462333
Insys_Anthem_002462340                   Insys_Anthem_002462340
Insys_Anthem_002462341                   Insys_Anthem_002462341
Insys_Anthem_002462346                   Insys_Anthem_002462346
Insys_Anthem_002462347                   Insys_Anthem_002462347
Insys_Anthem_002462357                   Insys_Anthem_002462357
Insys_Anthem_002462359                   Insys_Anthem_002462359
Insys_Anthem_002462360                   Insys_Anthem_002462360
Insys_Anthem_002462361                   Insys_Anthem_002462361
Insys_Anthem_002462366                   Insys_Anthem_002462366
Insys_Anthem_002462368                   Insys_Anthem_002462368
Insys_Anthem_002462375                   Insys_Anthem_002462375
Insys_Anthem_002462376                   Insys_Anthem_002462376
Insys_Anthem_002462378                   Insys_Anthem_002462378
Insys_Anthem_002462384                   Insys_Anthem_002462384
Insys_Anthem_002462398                   Insys_Anthem_002462398
Insys_Anthem_002462402                   Insys_Anthem_002462402
Insys_Anthem_002462406                   Insys_Anthem_002462406
Insys_Anthem_002462413                   Insys_Anthem_002462413
Insys_Anthem_002462436                   Insys_Anthem_002462436
Insys_Anthem_002462438                   Insys_Anthem_002462438
Insys_Anthem_002462442                   Insys_Anthem_002462442
Insys_Anthem_002462444                   Insys_Anthem_002462444
Insys_Anthem_002462447                   Insys_Anthem_002462447
Insys_Anthem_002462449                   Insys_Anthem_002462449
Insys_Anthem_002462456                   Insys_Anthem_002462456
Insys_Anthem_002462458                   Insys_Anthem_002462458
Insys_Anthem_002462459                   Insys_Anthem_002462459
Insys_Anthem_002462460                   Insys_Anthem_002462460
Insys_Anthem_002462469                   Insys_Anthem_002462469
Insys_Anthem_002462471                   Insys_Anthem_002462471
Insys_Anthem_002462475                   Insys_Anthem_002462475
Insys_Anthem_002462477                   Insys_Anthem_002462477
Insys_Anthem_002462481                   Insys_Anthem_002462481
Insys_Anthem_002462488                   Insys_Anthem_002462488
Insys_Anthem_002462495                   Insys_Anthem_002462495
Insys_Anthem_002462505                   Insys_Anthem_002462505
Insys_Anthem_002462506                   Insys_Anthem_002462506
Insys_Anthem_002462514                   Insys_Anthem_002462514
Insys_Anthem_002462515                   Insys_Anthem_002462515
Insys_Anthem_002462522                   Insys_Anthem_002462522
Insys_Anthem_002462526                   Insys_Anthem_002462526
Insys_Anthem_002462527                   Insys_Anthem_002462527
Insys_Anthem_002462528                   Insys_Anthem_002462528
Insys_Anthem_002462532                   Insys_Anthem_002462532

                                                    2473
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2475 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002462533                   Insys_Anthem_002462533
Insys_Anthem_002462536                   Insys_Anthem_002462536
Insys_Anthem_002462539                   Insys_Anthem_002462539
Insys_Anthem_002462548                   Insys_Anthem_002462548
Insys_Anthem_002462563                   Insys_Anthem_002462563
Insys_Anthem_002462567                   Insys_Anthem_002462567
Insys_Anthem_002462569                   Insys_Anthem_002462569
Insys_Anthem_002462580                   Insys_Anthem_002462580
Insys_Anthem_002462596                   Insys_Anthem_002462596
Insys_Anthem_002462602                   Insys_Anthem_002462602
Insys_Anthem_002462604                   Insys_Anthem_002462604
Insys_Anthem_002462615                   Insys_Anthem_002462615
Insys_Anthem_002462617                   Insys_Anthem_002462617
Insys_Anthem_002462620                   Insys_Anthem_002462620
Insys_Anthem_002462621                   Insys_Anthem_002462621
Insys_Anthem_002462628                   Insys_Anthem_002462628
Insys_Anthem_002462653                   Insys_Anthem_002462653
Insys_Anthem_002462655                   Insys_Anthem_002462655
Insys_Anthem_002462661                   Insys_Anthem_002462661
Insys_Anthem_002462662                   Insys_Anthem_002462662
Insys_Anthem_002462664                   Insys_Anthem_002462664
Insys_Anthem_002462670                   Insys_Anthem_002462670
Insys_Anthem_002462674                   Insys_Anthem_002462674
Insys_Anthem_002462675                   Insys_Anthem_002462675
Insys_Anthem_002462676                   Insys_Anthem_002462676
Insys_Anthem_002462683                   Insys_Anthem_002462683
Insys_Anthem_002462694                   Insys_Anthem_002462694
Insys_Anthem_002462695                   Insys_Anthem_002462695
Insys_Anthem_002462698                   Insys_Anthem_002462698
Insys_Anthem_002462699                   Insys_Anthem_002462699
Insys_Anthem_002462700                   Insys_Anthem_002462700
Insys_Anthem_002462701                   Insys_Anthem_002462701
Insys_Anthem_002462713                   Insys_Anthem_002462713
Insys_Anthem_002462714                   Insys_Anthem_002462714
Insys_Anthem_002462725                   Insys_Anthem_002462725
Insys_Anthem_002462733                   Insys_Anthem_002462733
Insys_Anthem_002462741                   Insys_Anthem_002462741
Insys_Anthem_002462742                   Insys_Anthem_002462742
Insys_Anthem_002462743                   Insys_Anthem_002462743
Insys_Anthem_002462745                   Insys_Anthem_002462745
Insys_Anthem_002462746                   Insys_Anthem_002462746
Insys_Anthem_002462751                   Insys_Anthem_002462751
Insys_Anthem_002462756                   Insys_Anthem_002462756
Insys_Anthem_002462794                   Insys_Anthem_002462794
Insys_Anthem_002462817                   Insys_Anthem_002462817
Insys_Anthem_002462822                   Insys_Anthem_002462822
Insys_Anthem_002462852                   Insys_Anthem_002462852

                                                    2474
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2476 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002462854                   Insys_Anthem_002462854
Insys_Anthem_002462868                   Insys_Anthem_002462868
Insys_Anthem_002462874                   Insys_Anthem_002462874
Insys_Anthem_002462879                   Insys_Anthem_002462879
Insys_Anthem_002462881                   Insys_Anthem_002462881
Insys_Anthem_002462882                   Insys_Anthem_002462882
Insys_Anthem_002462884                   Insys_Anthem_002462884
Insys_Anthem_002462888                   Insys_Anthem_002462888
Insys_Anthem_002462892                   Insys_Anthem_002462892
Insys_Anthem_002462896                   Insys_Anthem_002462896
Insys_Anthem_002462898                   Insys_Anthem_002462898
Insys_Anthem_002462899                   Insys_Anthem_002462899
Insys_Anthem_002462906                   Insys_Anthem_002462906
Insys_Anthem_002462916                   Insys_Anthem_002462916
Insys_Anthem_002462919                   Insys_Anthem_002462919
Insys_Anthem_002462932                   Insys_Anthem_002462932
Insys_Anthem_002462937                   Insys_Anthem_002462937
Insys_Anthem_002462938                   Insys_Anthem_002462938
Insys_Anthem_002462940                   Insys_Anthem_002462940
Insys_Anthem_002462948                   Insys_Anthem_002462948
Insys_Anthem_002462949                   Insys_Anthem_002462949
Insys_Anthem_002463020                   Insys_Anthem_002463020
Insys_Anthem_002463050                   Insys_Anthem_002463050
Insys_Anthem_002463051                   Insys_Anthem_002463051
Insys_Anthem_002463063                   Insys_Anthem_002463063
Insys_Anthem_002463070                   Insys_Anthem_002463070
Insys_Anthem_002463071                   Insys_Anthem_002463071
Insys_Anthem_002463073                   Insys_Anthem_002463073
Insys_Anthem_002463078                   Insys_Anthem_002463078
Insys_Anthem_002463081                   Insys_Anthem_002463081
Insys_Anthem_002463093                   Insys_Anthem_002463093
Insys_Anthem_002463102                   Insys_Anthem_002463102
Insys_Anthem_002463106                   Insys_Anthem_002463106
Insys_Anthem_002463155                   Insys_Anthem_002463155
Insys_Anthem_002463157                   Insys_Anthem_002463157
Insys_Anthem_002463158                   Insys_Anthem_002463158
Insys_Anthem_002463160                   Insys_Anthem_002463160
Insys_Anthem_002463165                   Insys_Anthem_002463165
Insys_Anthem_002463190                   Insys_Anthem_002463190
Insys_Anthem_002463206                   Insys_Anthem_002463206
Insys_Anthem_002463207                   Insys_Anthem_002463207
Insys_Anthem_002463209                   Insys_Anthem_002463209
Insys_Anthem_002463212                   Insys_Anthem_002463212
Insys_Anthem_002463213                   Insys_Anthem_002463213
Insys_Anthem_002463217                   Insys_Anthem_002463217
Insys_Anthem_002463222                   Insys_Anthem_002463222
Insys_Anthem_002463226                   Insys_Anthem_002463226

                                                    2475
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2477 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002463227                   Insys_Anthem_002463227
Insys_Anthem_002463228                   Insys_Anthem_002463228
Insys_Anthem_002463242                   Insys_Anthem_002463242
Insys_Anthem_002463247                   Insys_Anthem_002463247
Insys_Anthem_002463256                   Insys_Anthem_002463256
Insys_Anthem_002463263                   Insys_Anthem_002463263
Insys_Anthem_002463266                   Insys_Anthem_002463266
Insys_Anthem_002463275                   Insys_Anthem_002463275
Insys_Anthem_002463282                   Insys_Anthem_002463282
Insys_Anthem_002463287                   Insys_Anthem_002463287
Insys_Anthem_002463291                   Insys_Anthem_002463291
Insys_Anthem_002463313                   Insys_Anthem_002463313
Insys_Anthem_002463317                   Insys_Anthem_002463317
Insys_Anthem_002463323                   Insys_Anthem_002463323
Insys_Anthem_002463329                   Insys_Anthem_002463329
Insys_Anthem_002463330                   Insys_Anthem_002463330
Insys_Anthem_002463332                   Insys_Anthem_002463332
Insys_Anthem_002463334                   Insys_Anthem_002463334
Insys_Anthem_002463338                   Insys_Anthem_002463338
Insys_Anthem_002463356                   Insys_Anthem_002463356
Insys_Anthem_002463359                   Insys_Anthem_002463359
Insys_Anthem_002463367                   Insys_Anthem_002463367
Insys_Anthem_002463369                   Insys_Anthem_002463369
Insys_Anthem_002463370                   Insys_Anthem_002463370
Insys_Anthem_002463374                   Insys_Anthem_002463374
Insys_Anthem_002463379                   Insys_Anthem_002463379
Insys_Anthem_002463380                   Insys_Anthem_002463380
Insys_Anthem_002463382                   Insys_Anthem_002463382
Insys_Anthem_002463385                   Insys_Anthem_002463385
Insys_Anthem_002463388                   Insys_Anthem_002463388
Insys_Anthem_002463389                   Insys_Anthem_002463389
Insys_Anthem_002463410                   Insys_Anthem_002463410
Insys_Anthem_002463412                   Insys_Anthem_002463412
Insys_Anthem_002463425                   Insys_Anthem_002463425
Insys_Anthem_002463429                   Insys_Anthem_002463429
Insys_Anthem_002463457                   Insys_Anthem_002463457
Insys_Anthem_002463462                   Insys_Anthem_002463462
Insys_Anthem_002463468                   Insys_Anthem_002463468
Insys_Anthem_002463473                   Insys_Anthem_002463473
Insys_Anthem_002463474                   Insys_Anthem_002463474
Insys_Anthem_002463492                   Insys_Anthem_002463492
Insys_Anthem_002463499                   Insys_Anthem_002463499
Insys_Anthem_002463500                   Insys_Anthem_002463500
Insys_Anthem_002463506                   Insys_Anthem_002463506
Insys_Anthem_002463508                   Insys_Anthem_002463508
Insys_Anthem_002463509                   Insys_Anthem_002463509
Insys_Anthem_002463511                   Insys_Anthem_002463511

                                                    2476
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2478 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002463518                   Insys_Anthem_002463518
Insys_Anthem_002463520                   Insys_Anthem_002463520
Insys_Anthem_002463522                   Insys_Anthem_002463522
Insys_Anthem_002463524                   Insys_Anthem_002463524
Insys_Anthem_002463527                   Insys_Anthem_002463527
Insys_Anthem_002463547                   Insys_Anthem_002463547
Insys_Anthem_002463560                   Insys_Anthem_002463560
Insys_Anthem_002463579                   Insys_Anthem_002463579
Insys_Anthem_002463583                   Insys_Anthem_002463583
Insys_Anthem_002463598                   Insys_Anthem_002463598
Insys_Anthem_002463599                   Insys_Anthem_002463599
Insys_Anthem_002463601                   Insys_Anthem_002463601
Insys_Anthem_002463609                   Insys_Anthem_002463609
Insys_Anthem_002463612                   Insys_Anthem_002463612
Insys_Anthem_002463613                   Insys_Anthem_002463613
Insys_Anthem_002463620                   Insys_Anthem_002463620
Insys_Anthem_002463622                   Insys_Anthem_002463622
Insys_Anthem_002463634                   Insys_Anthem_002463634
Insys_Anthem_002463638                   Insys_Anthem_002463638
Insys_Anthem_002463639                   Insys_Anthem_002463639
Insys_Anthem_002463651                   Insys_Anthem_002463651
Insys_Anthem_002463658                   Insys_Anthem_002463658
Insys_Anthem_002463659                   Insys_Anthem_002463659
Insys_Anthem_002463678                   Insys_Anthem_002463678
Insys_Anthem_002463680                   Insys_Anthem_002463680
Insys_Anthem_002463683                   Insys_Anthem_002463683
Insys_Anthem_002463695                   Insys_Anthem_002463695
Insys_Anthem_002463698                   Insys_Anthem_002463698
Insys_Anthem_002463707                   Insys_Anthem_002463707
Insys_Anthem_002463735                   Insys_Anthem_002463735
Insys_Anthem_002463736                   Insys_Anthem_002463736
Insys_Anthem_002463738                   Insys_Anthem_002463738
Insys_Anthem_002463744                   Insys_Anthem_002463744
Insys_Anthem_002463746                   Insys_Anthem_002463746
Insys_Anthem_002463768                   Insys_Anthem_002463768
Insys_Anthem_002463776                   Insys_Anthem_002463776
Insys_Anthem_002463800                   Insys_Anthem_002463800
Insys_Anthem_002463801                   Insys_Anthem_002463801
Insys_Anthem_002463810                   Insys_Anthem_002463810
Insys_Anthem_002463811                   Insys_Anthem_002463811
Insys_Anthem_002463813                   Insys_Anthem_002463813
Insys_Anthem_002463814                   Insys_Anthem_002463814
Insys_Anthem_002463817                   Insys_Anthem_002463817
Insys_Anthem_002463818                   Insys_Anthem_002463818
Insys_Anthem_002463839                   Insys_Anthem_002463839
Insys_Anthem_002463868                   Insys_Anthem_002463868
Insys_Anthem_002463870                   Insys_Anthem_002463870

                                                    2477
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2479 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002463882                   Insys_Anthem_002463882
Insys_Anthem_002463902                   Insys_Anthem_002463902
Insys_Anthem_002463911                   Insys_Anthem_002463911
Insys_Anthem_002463941                   Insys_Anthem_002463941
Insys_Anthem_002463944                   Insys_Anthem_002463944
Insys_Anthem_002463949                   Insys_Anthem_002463949
Insys_Anthem_002463953                   Insys_Anthem_002463953
Insys_Anthem_002463956                   Insys_Anthem_002463956
Insys_Anthem_002463976                   Insys_Anthem_002463976
Insys_Anthem_002463977                   Insys_Anthem_002463977
Insys_Anthem_002463980                   Insys_Anthem_002463980
Insys_Anthem_002463984                   Insys_Anthem_002463984
Insys_Anthem_002463985                   Insys_Anthem_002463985
Insys_Anthem_002463989                   Insys_Anthem_002463989
Insys_Anthem_002464008                   Insys_Anthem_002464008
Insys_Anthem_002464011                   Insys_Anthem_002464011
Insys_Anthem_002464018                   Insys_Anthem_002464018
Insys_Anthem_002464019                   Insys_Anthem_002464019
Insys_Anthem_002464020                   Insys_Anthem_002464020
Insys_Anthem_002464034                   Insys_Anthem_002464034
Insys_Anthem_002464035                   Insys_Anthem_002464035
Insys_Anthem_002464038                   Insys_Anthem_002464038
Insys_Anthem_002464045                   Insys_Anthem_002464045
Insys_Anthem_002464047                   Insys_Anthem_002464047
Insys_Anthem_002464048                   Insys_Anthem_002464048
Insys_Anthem_002464051                   Insys_Anthem_002464051
Insys_Anthem_002464053                   Insys_Anthem_002464053
Insys_Anthem_002464059                   Insys_Anthem_002464059
Insys_Anthem_002464062                   Insys_Anthem_002464062
Insys_Anthem_002464077                   Insys_Anthem_002464077
Insys_Anthem_002464078                   Insys_Anthem_002464078
Insys_Anthem_002464079                   Insys_Anthem_002464079
Insys_Anthem_002464084                   Insys_Anthem_002464084
Insys_Anthem_002464085                   Insys_Anthem_002464085
Insys_Anthem_002464087                   Insys_Anthem_002464087
Insys_Anthem_002464099                   Insys_Anthem_002464099
Insys_Anthem_002464101                   Insys_Anthem_002464101
Insys_Anthem_002464104                   Insys_Anthem_002464104
Insys_Anthem_002464106                   Insys_Anthem_002464106
Insys_Anthem_002464108                   Insys_Anthem_002464108
Insys_Anthem_002464114                   Insys_Anthem_002464114
Insys_Anthem_002464123                   Insys_Anthem_002464123
Insys_Anthem_002464124                   Insys_Anthem_002464124
Insys_Anthem_002464126                   Insys_Anthem_002464126
Insys_Anthem_002464133                   Insys_Anthem_002464133
Insys_Anthem_002464134                   Insys_Anthem_002464134
Insys_Anthem_002464149                   Insys_Anthem_002464149

                                                    2478
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2480 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002464160                   Insys_Anthem_002464160
Insys_Anthem_002464162                   Insys_Anthem_002464162
Insys_Anthem_002464169                   Insys_Anthem_002464169
Insys_Anthem_002464174                   Insys_Anthem_002464174
Insys_Anthem_002464175                   Insys_Anthem_002464175
Insys_Anthem_002464176                   Insys_Anthem_002464176
Insys_Anthem_002464179                   Insys_Anthem_002464179
Insys_Anthem_002464196                   Insys_Anthem_002464196
Insys_Anthem_002464220                   Insys_Anthem_002464220
Insys_Anthem_002464224                   Insys_Anthem_002464224
Insys_Anthem_002464225                   Insys_Anthem_002464225
Insys_Anthem_002464226                   Insys_Anthem_002464226
Insys_Anthem_002464232                   Insys_Anthem_002464232
Insys_Anthem_002464238                   Insys_Anthem_002464238
Insys_Anthem_002464243                   Insys_Anthem_002464243
Insys_Anthem_002464244                   Insys_Anthem_002464244
Insys_Anthem_002464246                   Insys_Anthem_002464246
Insys_Anthem_002464252                   Insys_Anthem_002464252
Insys_Anthem_002464256                   Insys_Anthem_002464256
Insys_Anthem_002464257                   Insys_Anthem_002464257
Insys_Anthem_002464258                   Insys_Anthem_002464258
Insys_Anthem_002464264                   Insys_Anthem_002464264
Insys_Anthem_002464265                   Insys_Anthem_002464265
Insys_Anthem_002464266                   Insys_Anthem_002464266
Insys_Anthem_002464267                   Insys_Anthem_002464267
Insys_Anthem_002464274                   Insys_Anthem_002464274
Insys_Anthem_002464279                   Insys_Anthem_002464279
Insys_Anthem_002464280                   Insys_Anthem_002464280
Insys_Anthem_002464285                   Insys_Anthem_002464285
Insys_Anthem_002464287                   Insys_Anthem_002464287
Insys_Anthem_002464288                   Insys_Anthem_002464288
Insys_Anthem_002464292                   Insys_Anthem_002464292
Insys_Anthem_002464295                   Insys_Anthem_002464295
Insys_Anthem_002464301                   Insys_Anthem_002464301
Insys_Anthem_002464304                   Insys_Anthem_002464304
Insys_Anthem_002464314                   Insys_Anthem_002464314
Insys_Anthem_002464319                   Insys_Anthem_002464319
Insys_Anthem_002464335                   Insys_Anthem_002464335
Insys_Anthem_002464338                   Insys_Anthem_002464338
Insys_Anthem_002464345                   Insys_Anthem_002464345
Insys_Anthem_002464346                   Insys_Anthem_002464346
Insys_Anthem_002464354                   Insys_Anthem_002464354
Insys_Anthem_002464363                   Insys_Anthem_002464363
Insys_Anthem_002464364                   Insys_Anthem_002464364
Insys_Anthem_002464367                   Insys_Anthem_002464367
Insys_Anthem_002464368                   Insys_Anthem_002464368
Insys_Anthem_002464370                   Insys_Anthem_002464370

                                                    2479
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2481 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002464373                   Insys_Anthem_002464373
Insys_Anthem_002464383                   Insys_Anthem_002464383
Insys_Anthem_002464389                   Insys_Anthem_002464389
Insys_Anthem_002464393                   Insys_Anthem_002464393
Insys_Anthem_002464397                   Insys_Anthem_002464397
Insys_Anthem_002464400                   Insys_Anthem_002464400
Insys_Anthem_002464402                   Insys_Anthem_002464402
Insys_Anthem_002464405                   Insys_Anthem_002464405
Insys_Anthem_002464411                   Insys_Anthem_002464411
Insys_Anthem_002464413                   Insys_Anthem_002464413
Insys_Anthem_002464417                   Insys_Anthem_002464417
Insys_Anthem_002464421                   Insys_Anthem_002464421
Insys_Anthem_002464429                   Insys_Anthem_002464429
Insys_Anthem_002464434                   Insys_Anthem_002464434
Insys_Anthem_002464435                   Insys_Anthem_002464435
Insys_Anthem_002464441                   Insys_Anthem_002464441
Insys_Anthem_002464445                   Insys_Anthem_002464445
Insys_Anthem_002464450                   Insys_Anthem_002464450
Insys_Anthem_002464452                   Insys_Anthem_002464452
Insys_Anthem_002464457                   Insys_Anthem_002464457
Insys_Anthem_002464460                   Insys_Anthem_002464460
Insys_Anthem_002464467                   Insys_Anthem_002464467
Insys_Anthem_002464480                   Insys_Anthem_002464480
Insys_Anthem_002464484                   Insys_Anthem_002464484
Insys_Anthem_002464485                   Insys_Anthem_002464485
Insys_Anthem_002464489                   Insys_Anthem_002464489
Insys_Anthem_002464514                   Insys_Anthem_002464514
Insys_Anthem_002464517                   Insys_Anthem_002464517
Insys_Anthem_002464519                   Insys_Anthem_002464519
Insys_Anthem_002464533                   Insys_Anthem_002464533
Insys_Anthem_002464536                   Insys_Anthem_002464536
Insys_Anthem_002464537                   Insys_Anthem_002464537
Insys_Anthem_002464538                   Insys_Anthem_002464538
Insys_Anthem_002464540                   Insys_Anthem_002464540
Insys_Anthem_002464542                   Insys_Anthem_002464542
Insys_Anthem_002464555                   Insys_Anthem_002464555
Insys_Anthem_002464561                   Insys_Anthem_002464561
Insys_Anthem_002464568                   Insys_Anthem_002464568
Insys_Anthem_002464572                   Insys_Anthem_002464572
Insys_Anthem_002464578                   Insys_Anthem_002464578
Insys_Anthem_002464579                   Insys_Anthem_002464579
Insys_Anthem_002464582                   Insys_Anthem_002464582
Insys_Anthem_002464583                   Insys_Anthem_002464583
Insys_Anthem_002464587                   Insys_Anthem_002464587
Insys_Anthem_002464590                   Insys_Anthem_002464590
Insys_Anthem_002464594                   Insys_Anthem_002464594
Insys_Anthem_002464606                   Insys_Anthem_002464606

                                                    2480
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2482 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002464612                   Insys_Anthem_002464612
Insys_Anthem_002464627                   Insys_Anthem_002464627
Insys_Anthem_002464633                   Insys_Anthem_002464633
Insys_Anthem_002464634                   Insys_Anthem_002464634
Insys_Anthem_002464648                   Insys_Anthem_002464648
Insys_Anthem_002464650                   Insys_Anthem_002464650
Insys_Anthem_002464652                   Insys_Anthem_002464652
Insys_Anthem_002464661                   Insys_Anthem_002464661
Insys_Anthem_002464665                   Insys_Anthem_002464665
Insys_Anthem_002464673                   Insys_Anthem_002464673
Insys_Anthem_002464675                   Insys_Anthem_002464675
Insys_Anthem_002464676                   Insys_Anthem_002464676
Insys_Anthem_002464679                   Insys_Anthem_002464679
Insys_Anthem_002464681                   Insys_Anthem_002464681
Insys_Anthem_002464692                   Insys_Anthem_002464692
Insys_Anthem_002464695                   Insys_Anthem_002464695
Insys_Anthem_002464696                   Insys_Anthem_002464696
Insys_Anthem_002464721                   Insys_Anthem_002464721
Insys_Anthem_002464726                   Insys_Anthem_002464726
Insys_Anthem_002464734                   Insys_Anthem_002464734
Insys_Anthem_002464735                   Insys_Anthem_002464735
Insys_Anthem_002464738                   Insys_Anthem_002464738
Insys_Anthem_002464741                   Insys_Anthem_002464741
Insys_Anthem_002464745                   Insys_Anthem_002464745
Insys_Anthem_002464772                   Insys_Anthem_002464772
Insys_Anthem_002464777                   Insys_Anthem_002464777
Insys_Anthem_002464780                   Insys_Anthem_002464780
Insys_Anthem_002464781                   Insys_Anthem_002464781
Insys_Anthem_002464782                   Insys_Anthem_002464782
Insys_Anthem_002464790                   Insys_Anthem_002464790
Insys_Anthem_002464810                   Insys_Anthem_002464810
Insys_Anthem_002464834                   Insys_Anthem_002464834
Insys_Anthem_002464843                   Insys_Anthem_002464843
Insys_Anthem_002464857                   Insys_Anthem_002464857
Insys_Anthem_002464860                   Insys_Anthem_002464860
Insys_Anthem_002464862                   Insys_Anthem_002464862
Insys_Anthem_002464864                   Insys_Anthem_002464864
Insys_Anthem_002464872                   Insys_Anthem_002464872
Insys_Anthem_002464883                   Insys_Anthem_002464883
Insys_Anthem_002464897                   Insys_Anthem_002464897
Insys_Anthem_002464900                   Insys_Anthem_002464900
Insys_Anthem_002464923                   Insys_Anthem_002464923
Insys_Anthem_002464925                   Insys_Anthem_002464925
Insys_Anthem_002464932                   Insys_Anthem_002464932
Insys_Anthem_002464933                   Insys_Anthem_002464933
Insys_Anthem_002464935                   Insys_Anthem_002464935
Insys_Anthem_002464937                   Insys_Anthem_002464937

                                                    2481
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2483 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002464946                   Insys_Anthem_002464946
Insys_Anthem_002464947                   Insys_Anthem_002464947
Insys_Anthem_002464961                   Insys_Anthem_002464961
Insys_Anthem_002464963                   Insys_Anthem_002464963
Insys_Anthem_002464964                   Insys_Anthem_002464964
Insys_Anthem_002464991                   Insys_Anthem_002464991
Insys_Anthem_002464993                   Insys_Anthem_002464993
Insys_Anthem_002465001                   Insys_Anthem_002465001
Insys_Anthem_002465006                   Insys_Anthem_002465006
Insys_Anthem_002465021                   Insys_Anthem_002465021
Insys_Anthem_002465022                   Insys_Anthem_002465022
Insys_Anthem_002465023                   Insys_Anthem_002465023
Insys_Anthem_002465046                   Insys_Anthem_002465046
Insys_Anthem_002465056                   Insys_Anthem_002465056
Insys_Anthem_002465063                   Insys_Anthem_002465063
Insys_Anthem_002465068                   Insys_Anthem_002465068
Insys_Anthem_002465073                   Insys_Anthem_002465073
Insys_Anthem_002465083                   Insys_Anthem_002465083
Insys_Anthem_002465090                   Insys_Anthem_002465090
Insys_Anthem_002465094                   Insys_Anthem_002465094
Insys_Anthem_002465100                   Insys_Anthem_002465100
Insys_Anthem_002465112                   Insys_Anthem_002465112
Insys_Anthem_002465123                   Insys_Anthem_002465123
Insys_Anthem_002465158                   Insys_Anthem_002465158
Insys_Anthem_002465165                   Insys_Anthem_002465165
Insys_Anthem_002465174                   Insys_Anthem_002465174
Insys_Anthem_002465182                   Insys_Anthem_002465182
Insys_Anthem_002465183                   Insys_Anthem_002465183
Insys_Anthem_002465187                   Insys_Anthem_002465187
Insys_Anthem_002465198                   Insys_Anthem_002465198
Insys_Anthem_002465201                   Insys_Anthem_002465201
Insys_Anthem_002465211                   Insys_Anthem_002465211
Insys_Anthem_002465213                   Insys_Anthem_002465213
Insys_Anthem_002465219                   Insys_Anthem_002465219
Insys_Anthem_002465221                   Insys_Anthem_002465221
Insys_Anthem_002465226                   Insys_Anthem_002465226
Insys_Anthem_002465241                   Insys_Anthem_002465241
Insys_Anthem_002465251                   Insys_Anthem_002465251
Insys_Anthem_002465254                   Insys_Anthem_002465254
Insys_Anthem_002465255                   Insys_Anthem_002465255
Insys_Anthem_002465259                   Insys_Anthem_002465259
Insys_Anthem_002465263                   Insys_Anthem_002465263
Insys_Anthem_002465265                   Insys_Anthem_002465265
Insys_Anthem_002465271                   Insys_Anthem_002465271
Insys_Anthem_002465287                   Insys_Anthem_002465287
Insys_Anthem_002465290                   Insys_Anthem_002465290
Insys_Anthem_002465294                   Insys_Anthem_002465294

                                                    2482
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2484 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002465297                   Insys_Anthem_002465297
Insys_Anthem_002465298                   Insys_Anthem_002465298
Insys_Anthem_002465308                   Insys_Anthem_002465308
Insys_Anthem_002465314                   Insys_Anthem_002465314
Insys_Anthem_002465318                   Insys_Anthem_002465318
Insys_Anthem_002465324                   Insys_Anthem_002465324
Insys_Anthem_002465333                   Insys_Anthem_002465333
Insys_Anthem_002465340                   Insys_Anthem_002465340
Insys_Anthem_002465342                   Insys_Anthem_002465342
Insys_Anthem_002465343                   Insys_Anthem_002465343
Insys_Anthem_002465350                   Insys_Anthem_002465350
Insys_Anthem_002465354                   Insys_Anthem_002465354
Insys_Anthem_002465355                   Insys_Anthem_002465355
Insys_Anthem_002465359                   Insys_Anthem_002465359
Insys_Anthem_002465363                   Insys_Anthem_002465363
Insys_Anthem_002465377                   Insys_Anthem_002465377
Insys_Anthem_002465378                   Insys_Anthem_002465378
Insys_Anthem_002465388                   Insys_Anthem_002465388
Insys_Anthem_002465393                   Insys_Anthem_002465393
Insys_Anthem_002465394                   Insys_Anthem_002465394
Insys_Anthem_002465399                   Insys_Anthem_002465399
Insys_Anthem_002465403                   Insys_Anthem_002465403
Insys_Anthem_002465405                   Insys_Anthem_002465405
Insys_Anthem_002465408                   Insys_Anthem_002465408
Insys_Anthem_002465413                   Insys_Anthem_002465413
Insys_Anthem_002465424                   Insys_Anthem_002465424
Insys_Anthem_002465433                   Insys_Anthem_002465433
Insys_Anthem_002465439                   Insys_Anthem_002465439
Insys_Anthem_002465447                   Insys_Anthem_002465447
Insys_Anthem_002465453                   Insys_Anthem_002465453
Insys_Anthem_002465463                   Insys_Anthem_002465463
Insys_Anthem_002465473                   Insys_Anthem_002465473
Insys_Anthem_002465478                   Insys_Anthem_002465478
Insys_Anthem_002465493                   Insys_Anthem_002465493
Insys_Anthem_002465496                   Insys_Anthem_002465496
Insys_Anthem_002465503                   Insys_Anthem_002465503
Insys_Anthem_002465514                   Insys_Anthem_002465514
Insys_Anthem_002465517                   Insys_Anthem_002465517
Insys_Anthem_002465525                   Insys_Anthem_002465525
Insys_Anthem_002465537                   Insys_Anthem_002465537
Insys_Anthem_002465542                   Insys_Anthem_002465542
Insys_Anthem_002465543                   Insys_Anthem_002465543
Insys_Anthem_002465545                   Insys_Anthem_002465545
Insys_Anthem_002465549                   Insys_Anthem_002465549
Insys_Anthem_002465555                   Insys_Anthem_002465555
Insys_Anthem_002465563                   Insys_Anthem_002465563
Insys_Anthem_002465565                   Insys_Anthem_002465565

                                                    2483
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2485 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002465569                   Insys_Anthem_002465569
Insys_Anthem_002465577                   Insys_Anthem_002465577
Insys_Anthem_002465581                   Insys_Anthem_002465581
Insys_Anthem_002465589                   Insys_Anthem_002465589
Insys_Anthem_002465594                   Insys_Anthem_002465594
Insys_Anthem_002465598                   Insys_Anthem_002465598
Insys_Anthem_002465602                   Insys_Anthem_002465602
Insys_Anthem_002465607                   Insys_Anthem_002465607
Insys_Anthem_002465613                   Insys_Anthem_002465613
Insys_Anthem_002465614                   Insys_Anthem_002465614
Insys_Anthem_002465618                   Insys_Anthem_002465618
Insys_Anthem_002465620                   Insys_Anthem_002465620
Insys_Anthem_002465625                   Insys_Anthem_002465625
Insys_Anthem_002465633                   Insys_Anthem_002465633
Insys_Anthem_002465641                   Insys_Anthem_002465641
Insys_Anthem_002465642                   Insys_Anthem_002465642
Insys_Anthem_002465643                   Insys_Anthem_002465643
Insys_Anthem_002465644                   Insys_Anthem_002465644
Insys_Anthem_002465646                   Insys_Anthem_002465646
Insys_Anthem_002465651                   Insys_Anthem_002465651
Insys_Anthem_002465652                   Insys_Anthem_002465652
Insys_Anthem_002465653                   Insys_Anthem_002465653
Insys_Anthem_002465654                   Insys_Anthem_002465654
Insys_Anthem_002465655                   Insys_Anthem_002465655
Insys_Anthem_002465659                   Insys_Anthem_002465659
Insys_Anthem_002465664                   Insys_Anthem_002465664
Insys_Anthem_002465666                   Insys_Anthem_002465666
Insys_Anthem_002465669                   Insys_Anthem_002465669
Insys_Anthem_002465670                   Insys_Anthem_002465670
Insys_Anthem_002465677                   Insys_Anthem_002465677
Insys_Anthem_002465686                   Insys_Anthem_002465686
Insys_Anthem_002465696                   Insys_Anthem_002465696
Insys_Anthem_002465703                   Insys_Anthem_002465703
Insys_Anthem_002465712                   Insys_Anthem_002465712
Insys_Anthem_002465737                   Insys_Anthem_002465737
Insys_Anthem_002465744                   Insys_Anthem_002465744
Insys_Anthem_002465756                   Insys_Anthem_002465756
Insys_Anthem_002465760                   Insys_Anthem_002465760
Insys_Anthem_002465762                   Insys_Anthem_002465762
Insys_Anthem_002465765                   Insys_Anthem_002465765
Insys_Anthem_002465768                   Insys_Anthem_002465768
Insys_Anthem_002465770                   Insys_Anthem_002465770
Insys_Anthem_002465771                   Insys_Anthem_002465771
Insys_Anthem_002465772                   Insys_Anthem_002465772
Insys_Anthem_002465776                   Insys_Anthem_002465776
Insys_Anthem_002465786                   Insys_Anthem_002465786
Insys_Anthem_002465787                   Insys_Anthem_002465787

                                                    2484
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2486 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002465789                   Insys_Anthem_002465789
Insys_Anthem_002465791                   Insys_Anthem_002465791
Insys_Anthem_002465793                   Insys_Anthem_002465793
Insys_Anthem_002465796                   Insys_Anthem_002465796
Insys_Anthem_002465798                   Insys_Anthem_002465798
Insys_Anthem_002465803                   Insys_Anthem_002465803
Insys_Anthem_002465805                   Insys_Anthem_002465805
Insys_Anthem_002465809                   Insys_Anthem_002465809
Insys_Anthem_002465810                   Insys_Anthem_002465810
Insys_Anthem_002465816                   Insys_Anthem_002465816
Insys_Anthem_002465819                   Insys_Anthem_002465819
Insys_Anthem_002465827                   Insys_Anthem_002465827
Insys_Anthem_002465828                   Insys_Anthem_002465828
Insys_Anthem_002465832                   Insys_Anthem_002465832
Insys_Anthem_002465834                   Insys_Anthem_002465834
Insys_Anthem_002465838                   Insys_Anthem_002465838
Insys_Anthem_002465839                   Insys_Anthem_002465839
Insys_Anthem_002465846                   Insys_Anthem_002465846
Insys_Anthem_002465862                   Insys_Anthem_002465862
Insys_Anthem_002465879                   Insys_Anthem_002465879
Insys_Anthem_002465881                   Insys_Anthem_002465881
Insys_Anthem_002465890                   Insys_Anthem_002465890
Insys_Anthem_002465922                   Insys_Anthem_002465922
Insys_Anthem_002465936                   Insys_Anthem_002465936
Insys_Anthem_002465939                   Insys_Anthem_002465939
Insys_Anthem_002465942                   Insys_Anthem_002465942
Insys_Anthem_002465943                   Insys_Anthem_002465943
Insys_Anthem_002465944                   Insys_Anthem_002465944
Insys_Anthem_002465945                   Insys_Anthem_002465945
Insys_Anthem_002465949                   Insys_Anthem_002465949
Insys_Anthem_002465951                   Insys_Anthem_002465951
Insys_Anthem_002465956                   Insys_Anthem_002465956
Insys_Anthem_002465957                   Insys_Anthem_002465957
Insys_Anthem_002465960                   Insys_Anthem_002465960
Insys_Anthem_002465967                   Insys_Anthem_002465967
Insys_Anthem_002465978                   Insys_Anthem_002465978
Insys_Anthem_002465991                   Insys_Anthem_002465991
Insys_Anthem_002466001                   Insys_Anthem_002466001
Insys_Anthem_002466007                   Insys_Anthem_002466007
Insys_Anthem_002466009                   Insys_Anthem_002466009
Insys_Anthem_002466011                   Insys_Anthem_002466011
Insys_Anthem_002466030                   Insys_Anthem_002466030
Insys_Anthem_002466032                   Insys_Anthem_002466032
Insys_Anthem_002466034                   Insys_Anthem_002466034
Insys_Anthem_002466037                   Insys_Anthem_002466037
Insys_Anthem_002466038                   Insys_Anthem_002466038
Insys_Anthem_002466040                   Insys_Anthem_002466040

                                                    2485
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2487 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002466042                   Insys_Anthem_002466042
Insys_Anthem_002466046                   Insys_Anthem_002466046
Insys_Anthem_002466048                   Insys_Anthem_002466048
Insys_Anthem_002466050                   Insys_Anthem_002466050
Insys_Anthem_002466051                   Insys_Anthem_002466051
Insys_Anthem_002466060                   Insys_Anthem_002466060
Insys_Anthem_002466078                   Insys_Anthem_002466078
Insys_Anthem_002466079                   Insys_Anthem_002466079
Insys_Anthem_002466081                   Insys_Anthem_002466081
Insys_Anthem_002466092                   Insys_Anthem_002466092
Insys_Anthem_002466099                   Insys_Anthem_002466099
Insys_Anthem_002466104                   Insys_Anthem_002466104
Insys_Anthem_002466105                   Insys_Anthem_002466105
Insys_Anthem_002466109                   Insys_Anthem_002466109
Insys_Anthem_002466114                   Insys_Anthem_002466114
Insys_Anthem_002466122                   Insys_Anthem_002466122
Insys_Anthem_002466123                   Insys_Anthem_002466123
Insys_Anthem_002466124                   Insys_Anthem_002466124
Insys_Anthem_002466134                   Insys_Anthem_002466134
Insys_Anthem_002466145                   Insys_Anthem_002466145
Insys_Anthem_002466149                   Insys_Anthem_002466149
Insys_Anthem_002466151                   Insys_Anthem_002466151
Insys_Anthem_002466152                   Insys_Anthem_002466152
Insys_Anthem_002466154                   Insys_Anthem_002466154
Insys_Anthem_002466157                   Insys_Anthem_002466157
Insys_Anthem_002466171                   Insys_Anthem_002466171
Insys_Anthem_002466176                   Insys_Anthem_002466176
Insys_Anthem_002466195                   Insys_Anthem_002466195
Insys_Anthem_002466199                   Insys_Anthem_002466199
Insys_Anthem_002466201                   Insys_Anthem_002466201
Insys_Anthem_002466203                   Insys_Anthem_002466203
Insys_Anthem_002466206                   Insys_Anthem_002466206
Insys_Anthem_002466210                   Insys_Anthem_002466210
Insys_Anthem_002466212                   Insys_Anthem_002466212
Insys_Anthem_002466219                   Insys_Anthem_002466219
Insys_Anthem_002466227                   Insys_Anthem_002466227
Insys_Anthem_002466230                   Insys_Anthem_002466230
Insys_Anthem_002466235                   Insys_Anthem_002466235
Insys_Anthem_002466248                   Insys_Anthem_002466248
Insys_Anthem_002466269                   Insys_Anthem_002466269
Insys_Anthem_002466271                   Insys_Anthem_002466271
Insys_Anthem_002466272                   Insys_Anthem_002466272
Insys_Anthem_002466277                   Insys_Anthem_002466277
Insys_Anthem_002466282                   Insys_Anthem_002466282
Insys_Anthem_002466284                   Insys_Anthem_002466284
Insys_Anthem_002466287                   Insys_Anthem_002466287
Insys_Anthem_002466289                   Insys_Anthem_002466289

                                                    2486
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2488 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002466302                   Insys_Anthem_002466302
Insys_Anthem_002466307                   Insys_Anthem_002466307
Insys_Anthem_002466310                   Insys_Anthem_002466310
Insys_Anthem_002466315                   Insys_Anthem_002466315
Insys_Anthem_002466316                   Insys_Anthem_002466316
Insys_Anthem_002466317                   Insys_Anthem_002466317
Insys_Anthem_002466321                   Insys_Anthem_002466321
Insys_Anthem_002466322                   Insys_Anthem_002466322
Insys_Anthem_002466324                   Insys_Anthem_002466324
Insys_Anthem_002466331                   Insys_Anthem_002466331
Insys_Anthem_002466341                   Insys_Anthem_002466341
Insys_Anthem_002466348                   Insys_Anthem_002466348
Insys_Anthem_002466349                   Insys_Anthem_002466349
Insys_Anthem_002466351                   Insys_Anthem_002466351
Insys_Anthem_002466355                   Insys_Anthem_002466355
Insys_Anthem_002466356                   Insys_Anthem_002466356
Insys_Anthem_002466357                   Insys_Anthem_002466357
Insys_Anthem_002466358                   Insys_Anthem_002466358
Insys_Anthem_002466361                   Insys_Anthem_002466361
Insys_Anthem_002466362                   Insys_Anthem_002466362
Insys_Anthem_002466364                   Insys_Anthem_002466364
Insys_Anthem_002466384                   Insys_Anthem_002466384
Insys_Anthem_002466430                   Insys_Anthem_002466430
Insys_Anthem_002466439                   Insys_Anthem_002466439
Insys_Anthem_002466440                   Insys_Anthem_002466440
Insys_Anthem_002466456                   Insys_Anthem_002466456
Insys_Anthem_002466457                   Insys_Anthem_002466457
Insys_Anthem_002466458                   Insys_Anthem_002466458
Insys_Anthem_002466464                   Insys_Anthem_002466464
Insys_Anthem_002466479                   Insys_Anthem_002466479
Insys_Anthem_002466487                   Insys_Anthem_002466487
Insys_Anthem_002466489                   Insys_Anthem_002466489
Insys_Anthem_002466499                   Insys_Anthem_002466499
Insys_Anthem_002466502                   Insys_Anthem_002466502
Insys_Anthem_002466505                   Insys_Anthem_002466505
Insys_Anthem_002466511                   Insys_Anthem_002466511
Insys_Anthem_002466513                   Insys_Anthem_002466513
Insys_Anthem_002466514                   Insys_Anthem_002466514
Insys_Anthem_002466517                   Insys_Anthem_002466517
Insys_Anthem_002466518                   Insys_Anthem_002466518
Insys_Anthem_002466521                   Insys_Anthem_002466521
Insys_Anthem_002466532                   Insys_Anthem_002466532
Insys_Anthem_002466534                   Insys_Anthem_002466534
Insys_Anthem_002466539                   Insys_Anthem_002466539
Insys_Anthem_002466541                   Insys_Anthem_002466541
Insys_Anthem_002466558                   Insys_Anthem_002466558
Insys_Anthem_002466560                   Insys_Anthem_002466560

                                                    2487
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2489 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002466566                   Insys_Anthem_002466566
Insys_Anthem_002466573                   Insys_Anthem_002466573
Insys_Anthem_002466576                   Insys_Anthem_002466576
Insys_Anthem_002466583                   Insys_Anthem_002466583
Insys_Anthem_002466590                   Insys_Anthem_002466590
Insys_Anthem_002466594                   Insys_Anthem_002466594
Insys_Anthem_002466600                   Insys_Anthem_002466600
Insys_Anthem_002466601                   Insys_Anthem_002466601
Insys_Anthem_002466605                   Insys_Anthem_002466605
Insys_Anthem_002466606                   Insys_Anthem_002466606
Insys_Anthem_002466609                   Insys_Anthem_002466609
Insys_Anthem_002466616                   Insys_Anthem_002466616
Insys_Anthem_002466617                   Insys_Anthem_002466617
Insys_Anthem_002466619                   Insys_Anthem_002466619
Insys_Anthem_002466626                   Insys_Anthem_002466626
Insys_Anthem_002466634                   Insys_Anthem_002466634
Insys_Anthem_002466648                   Insys_Anthem_002466648
Insys_Anthem_002466653                   Insys_Anthem_002466653
Insys_Anthem_002466659                   Insys_Anthem_002466659
Insys_Anthem_002466670                   Insys_Anthem_002466670
Insys_Anthem_002466671                   Insys_Anthem_002466671
Insys_Anthem_002466679                   Insys_Anthem_002466679
Insys_Anthem_002466687                   Insys_Anthem_002466687
Insys_Anthem_002466693                   Insys_Anthem_002466693
Insys_Anthem_002466698                   Insys_Anthem_002466698
Insys_Anthem_002466711                   Insys_Anthem_002466711
Insys_Anthem_002466712                   Insys_Anthem_002466712
Insys_Anthem_002466714                   Insys_Anthem_002466714
Insys_Anthem_002466715                   Insys_Anthem_002466715
Insys_Anthem_002466720                   Insys_Anthem_002466720
Insys_Anthem_002466721                   Insys_Anthem_002466721
Insys_Anthem_002466724                   Insys_Anthem_002466724
Insys_Anthem_002466726                   Insys_Anthem_002466726
Insys_Anthem_002466730                   Insys_Anthem_002466730
Insys_Anthem_002466731                   Insys_Anthem_002466731
Insys_Anthem_002466736                   Insys_Anthem_002466736
Insys_Anthem_002466738                   Insys_Anthem_002466738
Insys_Anthem_002466751                   Insys_Anthem_002466751
Insys_Anthem_002466755                   Insys_Anthem_002466755
Insys_Anthem_002466762                   Insys_Anthem_002466762
Insys_Anthem_002466764                   Insys_Anthem_002466764
Insys_Anthem_002466771                   Insys_Anthem_002466771
Insys_Anthem_002466780                   Insys_Anthem_002466780
Insys_Anthem_002466782                   Insys_Anthem_002466782
Insys_Anthem_002466794                   Insys_Anthem_002466794
Insys_Anthem_002466800                   Insys_Anthem_002466800
Insys_Anthem_002466817                   Insys_Anthem_002466817

                                                    2488
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2490 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002466819                   Insys_Anthem_002466819
Insys_Anthem_002466825                   Insys_Anthem_002466825
Insys_Anthem_002466829                   Insys_Anthem_002466829
Insys_Anthem_002466858                   Insys_Anthem_002466858
Insys_Anthem_002466875                   Insys_Anthem_002466875
Insys_Anthem_002466878                   Insys_Anthem_002466878
Insys_Anthem_002466881                   Insys_Anthem_002466881
Insys_Anthem_002466882                   Insys_Anthem_002466882
Insys_Anthem_002466883                   Insys_Anthem_002466883
Insys_Anthem_002466910                   Insys_Anthem_002466910
Insys_Anthem_002466920                   Insys_Anthem_002466920
Insys_Anthem_002466930                   Insys_Anthem_002466930
Insys_Anthem_002466934                   Insys_Anthem_002466934
Insys_Anthem_002466936                   Insys_Anthem_002466936
Insys_Anthem_002466953                   Insys_Anthem_002466953
Insys_Anthem_002466957                   Insys_Anthem_002466957
Insys_Anthem_002466967                   Insys_Anthem_002466967
Insys_Anthem_002466968                   Insys_Anthem_002466968
Insys_Anthem_002466975                   Insys_Anthem_002466975
Insys_Anthem_002466978                   Insys_Anthem_002466978
Insys_Anthem_002466990                   Insys_Anthem_002466990
Insys_Anthem_002467011                   Insys_Anthem_002467011
Insys_Anthem_002467019                   Insys_Anthem_002467019
Insys_Anthem_002467021                   Insys_Anthem_002467021
Insys_Anthem_002467022                   Insys_Anthem_002467022
Insys_Anthem_002467024                   Insys_Anthem_002467024
Insys_Anthem_002467025                   Insys_Anthem_002467025
Insys_Anthem_002467032                   Insys_Anthem_002467032
Insys_Anthem_002467033                   Insys_Anthem_002467033
Insys_Anthem_002467040                   Insys_Anthem_002467040
Insys_Anthem_002467042                   Insys_Anthem_002467042
Insys_Anthem_002467043                   Insys_Anthem_002467043
Insys_Anthem_002467047                   Insys_Anthem_002467047
Insys_Anthem_002467051                   Insys_Anthem_002467051
Insys_Anthem_002467054                   Insys_Anthem_002467054
Insys_Anthem_002467055                   Insys_Anthem_002467055
Insys_Anthem_002467060                   Insys_Anthem_002467060
Insys_Anthem_002467066                   Insys_Anthem_002467066
Insys_Anthem_002467069                   Insys_Anthem_002467069
Insys_Anthem_002467076                   Insys_Anthem_002467076
Insys_Anthem_002467080                   Insys_Anthem_002467080
Insys_Anthem_002467107                   Insys_Anthem_002467107
Insys_Anthem_002467115                   Insys_Anthem_002467115
Insys_Anthem_002467116                   Insys_Anthem_002467116
Insys_Anthem_002467118                   Insys_Anthem_002467118
Insys_Anthem_002467121                   Insys_Anthem_002467121
Insys_Anthem_002467150                   Insys_Anthem_002467150

                                                    2489
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2491 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002467160                   Insys_Anthem_002467160
Insys_Anthem_002467180                   Insys_Anthem_002467180
Insys_Anthem_002467186                   Insys_Anthem_002467186
Insys_Anthem_002467189                   Insys_Anthem_002467189
Insys_Anthem_002467190                   Insys_Anthem_002467190
Insys_Anthem_002467192                   Insys_Anthem_002467192
Insys_Anthem_002467197                   Insys_Anthem_002467197
Insys_Anthem_002467198                   Insys_Anthem_002467198
Insys_Anthem_002467207                   Insys_Anthem_002467207
Insys_Anthem_002467228                   Insys_Anthem_002467228
Insys_Anthem_002467235                   Insys_Anthem_002467235
Insys_Anthem_002467236                   Insys_Anthem_002467236
Insys_Anthem_002467246                   Insys_Anthem_002467246
Insys_Anthem_002467254                   Insys_Anthem_002467254
Insys_Anthem_002467255                   Insys_Anthem_002467255
Insys_Anthem_002467258                   Insys_Anthem_002467258
Insys_Anthem_002467263                   Insys_Anthem_002467263
Insys_Anthem_002467264                   Insys_Anthem_002467264
Insys_Anthem_002467270                   Insys_Anthem_002467270
Insys_Anthem_002467280                   Insys_Anthem_002467280
Insys_Anthem_002467290                   Insys_Anthem_002467290
Insys_Anthem_002467294                   Insys_Anthem_002467294
Insys_Anthem_002467299                   Insys_Anthem_002467299
Insys_Anthem_002467301                   Insys_Anthem_002467301
Insys_Anthem_002467314                   Insys_Anthem_002467314
Insys_Anthem_002467316                   Insys_Anthem_002467316
Insys_Anthem_002467320                   Insys_Anthem_002467320
Insys_Anthem_002467327                   Insys_Anthem_002467327
Insys_Anthem_002467329                   Insys_Anthem_002467329
Insys_Anthem_002467331                   Insys_Anthem_002467331
Insys_Anthem_002467339                   Insys_Anthem_002467339
Insys_Anthem_002467343                   Insys_Anthem_002467343
Insys_Anthem_002467348                   Insys_Anthem_002467348
Insys_Anthem_002467356                   Insys_Anthem_002467356
Insys_Anthem_002467357                   Insys_Anthem_002467357
Insys_Anthem_002467358                   Insys_Anthem_002467358
Insys_Anthem_002467363                   Insys_Anthem_002467363
Insys_Anthem_002467371                   Insys_Anthem_002467371
Insys_Anthem_002467378                   Insys_Anthem_002467378
Insys_Anthem_002467381                   Insys_Anthem_002467381
Insys_Anthem_002467382                   Insys_Anthem_002467382
Insys_Anthem_002467391                   Insys_Anthem_002467391
Insys_Anthem_002467395                   Insys_Anthem_002467395
Insys_Anthem_002467399                   Insys_Anthem_002467399
Insys_Anthem_002467404                   Insys_Anthem_002467404
Insys_Anthem_002467410                   Insys_Anthem_002467410
Insys_Anthem_002467412                   Insys_Anthem_002467412

                                                    2490
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2492 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002467414                   Insys_Anthem_002467414
Insys_Anthem_002467421                   Insys_Anthem_002467421
Insys_Anthem_002467438                   Insys_Anthem_002467438
Insys_Anthem_002467441                   Insys_Anthem_002467441
Insys_Anthem_002467448                   Insys_Anthem_002467448
Insys_Anthem_002467454                   Insys_Anthem_002467454
Insys_Anthem_002467456                   Insys_Anthem_002467456
Insys_Anthem_002467458                   Insys_Anthem_002467458
Insys_Anthem_002467468                   Insys_Anthem_002467468
Insys_Anthem_002467471                   Insys_Anthem_002467471
Insys_Anthem_002467472                   Insys_Anthem_002467472
Insys_Anthem_002467473                   Insys_Anthem_002467473
Insys_Anthem_002467479                   Insys_Anthem_002467479
Insys_Anthem_002467480                   Insys_Anthem_002467480
Insys_Anthem_002467486                   Insys_Anthem_002467486
Insys_Anthem_002467490                   Insys_Anthem_002467490
Insys_Anthem_002467491                   Insys_Anthem_002467491
Insys_Anthem_002467496                   Insys_Anthem_002467496
Insys_Anthem_002467499                   Insys_Anthem_002467499
Insys_Anthem_002467511                   Insys_Anthem_002467511
Insys_Anthem_002467514                   Insys_Anthem_002467514
Insys_Anthem_002467521                   Insys_Anthem_002467521
Insys_Anthem_002467522                   Insys_Anthem_002467522
Insys_Anthem_002467524                   Insys_Anthem_002467524
Insys_Anthem_002467539                   Insys_Anthem_002467539
Insys_Anthem_002467541                   Insys_Anthem_002467541
Insys_Anthem_002467543                   Insys_Anthem_002467543
Insys_Anthem_002467545                   Insys_Anthem_002467545
Insys_Anthem_002467546                   Insys_Anthem_002467546
Insys_Anthem_002467548                   Insys_Anthem_002467548
Insys_Anthem_002467552                   Insys_Anthem_002467552
Insys_Anthem_002467560                   Insys_Anthem_002467560
Insys_Anthem_002467565                   Insys_Anthem_002467565
Insys_Anthem_002467587                   Insys_Anthem_002467587
Insys_Anthem_002467600                   Insys_Anthem_002467600
Insys_Anthem_002467601                   Insys_Anthem_002467601
Insys_Anthem_002467608                   Insys_Anthem_002467608
Insys_Anthem_002467611                   Insys_Anthem_002467611
Insys_Anthem_002467621                   Insys_Anthem_002467621
Insys_Anthem_002467622                   Insys_Anthem_002467622
Insys_Anthem_002467630                   Insys_Anthem_002467630
Insys_Anthem_002467634                   Insys_Anthem_002467634
Insys_Anthem_002467643                   Insys_Anthem_002467643
Insys_Anthem_002467645                   Insys_Anthem_002467645
Insys_Anthem_002467658                   Insys_Anthem_002467658
Insys_Anthem_002467682                   Insys_Anthem_002467682
Insys_Anthem_002467687                   Insys_Anthem_002467687

                                                    2491
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2493 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002467688                   Insys_Anthem_002467688
Insys_Anthem_002467696                   Insys_Anthem_002467696
Insys_Anthem_002467699                   Insys_Anthem_002467699
Insys_Anthem_002467701                   Insys_Anthem_002467701
Insys_Anthem_002467703                   Insys_Anthem_002467703
Insys_Anthem_002467704                   Insys_Anthem_002467704
Insys_Anthem_002467714                   Insys_Anthem_002467714
Insys_Anthem_002467721                   Insys_Anthem_002467721
Insys_Anthem_002467722                   Insys_Anthem_002467722
Insys_Anthem_002467728                   Insys_Anthem_002467728
Insys_Anthem_002467731                   Insys_Anthem_002467731
Insys_Anthem_002467732                   Insys_Anthem_002467732
Insys_Anthem_002467735                   Insys_Anthem_002467735
Insys_Anthem_002467737                   Insys_Anthem_002467737
Insys_Anthem_002467740                   Insys_Anthem_002467740
Insys_Anthem_002467741                   Insys_Anthem_002467741
Insys_Anthem_002467746                   Insys_Anthem_002467746
Insys_Anthem_002467758                   Insys_Anthem_002467758
Insys_Anthem_002467761                   Insys_Anthem_002467761
Insys_Anthem_002467770                   Insys_Anthem_002467770
Insys_Anthem_002467771                   Insys_Anthem_002467771
Insys_Anthem_002467778                   Insys_Anthem_002467778
Insys_Anthem_002467779                   Insys_Anthem_002467779
Insys_Anthem_002467780                   Insys_Anthem_002467780
Insys_Anthem_002467781                   Insys_Anthem_002467781
Insys_Anthem_002467803                   Insys_Anthem_002467803
Insys_Anthem_002467806                   Insys_Anthem_002467806
Insys_Anthem_002467814                   Insys_Anthem_002467814
Insys_Anthem_002467815                   Insys_Anthem_002467815
Insys_Anthem_002467820                   Insys_Anthem_002467820
Insys_Anthem_002467834                   Insys_Anthem_002467834
Insys_Anthem_002467839                   Insys_Anthem_002467839
Insys_Anthem_002467849                   Insys_Anthem_002467849
Insys_Anthem_002467856                   Insys_Anthem_002467856
Insys_Anthem_002467857                   Insys_Anthem_002467857
Insys_Anthem_002467861                   Insys_Anthem_002467861
Insys_Anthem_002467866                   Insys_Anthem_002467866
Insys_Anthem_002467869                   Insys_Anthem_002467869
Insys_Anthem_002467870                   Insys_Anthem_002467870
Insys_Anthem_002467876                   Insys_Anthem_002467876
Insys_Anthem_002467878                   Insys_Anthem_002467878
Insys_Anthem_002467882                   Insys_Anthem_002467882
Insys_Anthem_002467884                   Insys_Anthem_002467884
Insys_Anthem_002467890                   Insys_Anthem_002467890
Insys_Anthem_002467892                   Insys_Anthem_002467892
Insys_Anthem_002467894                   Insys_Anthem_002467894
Insys_Anthem_002467896                   Insys_Anthem_002467896

                                                    2492
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2494 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002467903                   Insys_Anthem_002467903
Insys_Anthem_002467909                   Insys_Anthem_002467909
Insys_Anthem_002467921                   Insys_Anthem_002467921
Insys_Anthem_002467925                   Insys_Anthem_002467925
Insys_Anthem_002467926                   Insys_Anthem_002467926
Insys_Anthem_002467938                   Insys_Anthem_002467938
Insys_Anthem_002467961                   Insys_Anthem_002467961
Insys_Anthem_002467962                   Insys_Anthem_002467962
Insys_Anthem_002467969                   Insys_Anthem_002467969
Insys_Anthem_002467970                   Insys_Anthem_002467970
Insys_Anthem_002467980                   Insys_Anthem_002467980
Insys_Anthem_002467986                   Insys_Anthem_002467986
Insys_Anthem_002467988                   Insys_Anthem_002467988
Insys_Anthem_002467998                   Insys_Anthem_002467998
Insys_Anthem_002468015                   Insys_Anthem_002468015
Insys_Anthem_002468022                   Insys_Anthem_002468022
Insys_Anthem_002468032                   Insys_Anthem_002468032
Insys_Anthem_002468035                   Insys_Anthem_002468035
Insys_Anthem_002468041                   Insys_Anthem_002468041
Insys_Anthem_002468044                   Insys_Anthem_002468044
Insys_Anthem_002468045                   Insys_Anthem_002468045
Insys_Anthem_002468053                   Insys_Anthem_002468053
Insys_Anthem_002468059                   Insys_Anthem_002468059
Insys_Anthem_002468060                   Insys_Anthem_002468060
Insys_Anthem_002468061                   Insys_Anthem_002468061
Insys_Anthem_002468067                   Insys_Anthem_002468067
Insys_Anthem_002468069                   Insys_Anthem_002468069
Insys_Anthem_002468079                   Insys_Anthem_002468079
Insys_Anthem_002468080                   Insys_Anthem_002468080
Insys_Anthem_002468082                   Insys_Anthem_002468082
Insys_Anthem_002468085                   Insys_Anthem_002468085
Insys_Anthem_002468086                   Insys_Anthem_002468086
Insys_Anthem_002468090                   Insys_Anthem_002468090
Insys_Anthem_002468094                   Insys_Anthem_002468094
Insys_Anthem_002468099                   Insys_Anthem_002468099
Insys_Anthem_002468104                   Insys_Anthem_002468104
Insys_Anthem_002468109                   Insys_Anthem_002468109
Insys_Anthem_002468110                   Insys_Anthem_002468110
Insys_Anthem_002468113                   Insys_Anthem_002468113
Insys_Anthem_002468116                   Insys_Anthem_002468116
Insys_Anthem_002468122                   Insys_Anthem_002468122
Insys_Anthem_002468126                   Insys_Anthem_002468126
Insys_Anthem_002468128                   Insys_Anthem_002468128
Insys_Anthem_002468133                   Insys_Anthem_002468133
Insys_Anthem_002468136                   Insys_Anthem_002468136
Insys_Anthem_002468137                   Insys_Anthem_002468137
Insys_Anthem_002468154                   Insys_Anthem_002468154

                                                    2493
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2495 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002468158                   Insys_Anthem_002468158
Insys_Anthem_002468160                   Insys_Anthem_002468160
Insys_Anthem_002468165                   Insys_Anthem_002468165
Insys_Anthem_002468167                   Insys_Anthem_002468167
Insys_Anthem_002468168                   Insys_Anthem_002468168
Insys_Anthem_002468172                   Insys_Anthem_002468172
Insys_Anthem_002468173                   Insys_Anthem_002468173
Insys_Anthem_002468188                   Insys_Anthem_002468188
Insys_Anthem_002468195                   Insys_Anthem_002468195
Insys_Anthem_002468214                   Insys_Anthem_002468214
Insys_Anthem_002468217                   Insys_Anthem_002468217
Insys_Anthem_002468221                   Insys_Anthem_002468221
Insys_Anthem_002468223                   Insys_Anthem_002468223
Insys_Anthem_002468238                   Insys_Anthem_002468238
Insys_Anthem_002468248                   Insys_Anthem_002468248
Insys_Anthem_002468251                   Insys_Anthem_002468251
Insys_Anthem_002468254                   Insys_Anthem_002468254
Insys_Anthem_002468262                   Insys_Anthem_002468262
Insys_Anthem_002468268                   Insys_Anthem_002468268
Insys_Anthem_002468287                   Insys_Anthem_002468287
Insys_Anthem_002468312                   Insys_Anthem_002468312
Insys_Anthem_002468318                   Insys_Anthem_002468318
Insys_Anthem_002468321                   Insys_Anthem_002468321
Insys_Anthem_002468326                   Insys_Anthem_002468326
Insys_Anthem_002468327                   Insys_Anthem_002468327
Insys_Anthem_002468338                   Insys_Anthem_002468338
Insys_Anthem_002468339                   Insys_Anthem_002468339
Insys_Anthem_002468340                   Insys_Anthem_002468340
Insys_Anthem_002468342                   Insys_Anthem_002468342
Insys_Anthem_002468344                   Insys_Anthem_002468344
Insys_Anthem_002468346                   Insys_Anthem_002468346
Insys_Anthem_002468350                   Insys_Anthem_002468350
Insys_Anthem_002468353                   Insys_Anthem_002468353
Insys_Anthem_002468356                   Insys_Anthem_002468356
Insys_Anthem_002468360                   Insys_Anthem_002468360
Insys_Anthem_002468367                   Insys_Anthem_002468367
Insys_Anthem_002468370                   Insys_Anthem_002468370
Insys_Anthem_002468373                   Insys_Anthem_002468373
Insys_Anthem_002468375                   Insys_Anthem_002468375
Insys_Anthem_002468393                   Insys_Anthem_002468393
Insys_Anthem_002468397                   Insys_Anthem_002468397
Insys_Anthem_002468398                   Insys_Anthem_002468398
Insys_Anthem_002468401                   Insys_Anthem_002468401
Insys_Anthem_002468427                   Insys_Anthem_002468427
Insys_Anthem_002468430                   Insys_Anthem_002468430
Insys_Anthem_002468433                   Insys_Anthem_002468433
Insys_Anthem_002468454                   Insys_Anthem_002468454

                                                    2494
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2496 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002468456                   Insys_Anthem_002468456
Insys_Anthem_002468457                   Insys_Anthem_002468457
Insys_Anthem_002468458                   Insys_Anthem_002468458
Insys_Anthem_002468459                   Insys_Anthem_002468459
Insys_Anthem_002468462                   Insys_Anthem_002468462
Insys_Anthem_002468469                   Insys_Anthem_002468469
Insys_Anthem_002468470                   Insys_Anthem_002468470
Insys_Anthem_002468473                   Insys_Anthem_002468473
Insys_Anthem_002468479                   Insys_Anthem_002468479
Insys_Anthem_002468481                   Insys_Anthem_002468481
Insys_Anthem_002468486                   Insys_Anthem_002468486
Insys_Anthem_002468493                   Insys_Anthem_002468493
Insys_Anthem_002468497                   Insys_Anthem_002468497
Insys_Anthem_002468498                   Insys_Anthem_002468498
Insys_Anthem_002468512                   Insys_Anthem_002468512
Insys_Anthem_002468519                   Insys_Anthem_002468519
Insys_Anthem_002468520                   Insys_Anthem_002468520
Insys_Anthem_002468522                   Insys_Anthem_002468522
Insys_Anthem_002468527                   Insys_Anthem_002468527
Insys_Anthem_002468530                   Insys_Anthem_002468530
Insys_Anthem_002468540                   Insys_Anthem_002468540
Insys_Anthem_002468542                   Insys_Anthem_002468542
Insys_Anthem_002468546                   Insys_Anthem_002468546
Insys_Anthem_002468559                   Insys_Anthem_002468559
Insys_Anthem_002468564                   Insys_Anthem_002468564
Insys_Anthem_002468567                   Insys_Anthem_002468567
Insys_Anthem_002468568                   Insys_Anthem_002468568
Insys_Anthem_002468569                   Insys_Anthem_002468569
Insys_Anthem_002468581                   Insys_Anthem_002468581
Insys_Anthem_002468583                   Insys_Anthem_002468583
Insys_Anthem_002468586                   Insys_Anthem_002468586
Insys_Anthem_002468590                   Insys_Anthem_002468590
Insys_Anthem_002468592                   Insys_Anthem_002468592
Insys_Anthem_002468598                   Insys_Anthem_002468598
Insys_Anthem_002468604                   Insys_Anthem_002468604
Insys_Anthem_002468605                   Insys_Anthem_002468605
Insys_Anthem_002468609                   Insys_Anthem_002468609
Insys_Anthem_002468610                   Insys_Anthem_002468610
Insys_Anthem_002468616                   Insys_Anthem_002468616
Insys_Anthem_002468618                   Insys_Anthem_002468618
Insys_Anthem_002468620                   Insys_Anthem_002468620
Insys_Anthem_002468622                   Insys_Anthem_002468622
Insys_Anthem_002468635                   Insys_Anthem_002468635
Insys_Anthem_002468636                   Insys_Anthem_002468636
Insys_Anthem_002468644                   Insys_Anthem_002468644
Insys_Anthem_002468646                   Insys_Anthem_002468646
Insys_Anthem_002468658                   Insys_Anthem_002468658

                                                    2495
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2497 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002468659                   Insys_Anthem_002468659
Insys_Anthem_002468662                   Insys_Anthem_002468662
Insys_Anthem_002468663                   Insys_Anthem_002468663
Insys_Anthem_002468666                   Insys_Anthem_002468666
Insys_Anthem_002468668                   Insys_Anthem_002468668
Insys_Anthem_002468681                   Insys_Anthem_002468681
Insys_Anthem_002468683                   Insys_Anthem_002468683
Insys_Anthem_002468686                   Insys_Anthem_002468686
Insys_Anthem_002468693                   Insys_Anthem_002468693
Insys_Anthem_002468694                   Insys_Anthem_002468694
Insys_Anthem_002468698                   Insys_Anthem_002468698
Insys_Anthem_002468702                   Insys_Anthem_002468702
Insys_Anthem_002468706                   Insys_Anthem_002468706
Insys_Anthem_002468709                   Insys_Anthem_002468709
Insys_Anthem_002468715                   Insys_Anthem_002468715
Insys_Anthem_002468716                   Insys_Anthem_002468716
Insys_Anthem_002468718                   Insys_Anthem_002468718
Insys_Anthem_002468719                   Insys_Anthem_002468719
Insys_Anthem_002468734                   Insys_Anthem_002468734
Insys_Anthem_002468738                   Insys_Anthem_002468738
Insys_Anthem_002468739                   Insys_Anthem_002468739
Insys_Anthem_002468743                   Insys_Anthem_002468743
Insys_Anthem_002468746                   Insys_Anthem_002468746
Insys_Anthem_002468750                   Insys_Anthem_002468750
Insys_Anthem_002468766                   Insys_Anthem_002468766
Insys_Anthem_002468775                   Insys_Anthem_002468775
Insys_Anthem_002468776                   Insys_Anthem_002468776
Insys_Anthem_002468779                   Insys_Anthem_002468779
Insys_Anthem_002468780                   Insys_Anthem_002468780
Insys_Anthem_002468782                   Insys_Anthem_002468782
Insys_Anthem_002468785                   Insys_Anthem_002468785
Insys_Anthem_002468789                   Insys_Anthem_002468789
Insys_Anthem_002468790                   Insys_Anthem_002468790
Insys_Anthem_002468794                   Insys_Anthem_002468794
Insys_Anthem_002468798                   Insys_Anthem_002468798
Insys_Anthem_002468799                   Insys_Anthem_002468799
Insys_Anthem_002468802                   Insys_Anthem_002468802
Insys_Anthem_002468803                   Insys_Anthem_002468803
Insys_Anthem_002468807                   Insys_Anthem_002468807
Insys_Anthem_002468808                   Insys_Anthem_002468808
Insys_Anthem_002468811                   Insys_Anthem_002468811
Insys_Anthem_002468814                   Insys_Anthem_002468814
Insys_Anthem_002468815                   Insys_Anthem_002468815
Insys_Anthem_002468832                   Insys_Anthem_002468832
Insys_Anthem_002468839                   Insys_Anthem_002468839
Insys_Anthem_002468844                   Insys_Anthem_002468844
Insys_Anthem_002468852                   Insys_Anthem_002468852

                                                    2496
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2498 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002468853                   Insys_Anthem_002468853
Insys_Anthem_002468861                   Insys_Anthem_002468861
Insys_Anthem_002468867                   Insys_Anthem_002468867
Insys_Anthem_002468871                   Insys_Anthem_002468871
Insys_Anthem_002468873                   Insys_Anthem_002468873
Insys_Anthem_002468874                   Insys_Anthem_002468874
Insys_Anthem_002468880                   Insys_Anthem_002468880
Insys_Anthem_002468889                   Insys_Anthem_002468889
Insys_Anthem_002468890                   Insys_Anthem_002468890
Insys_Anthem_002468894                   Insys_Anthem_002468894
Insys_Anthem_002468895                   Insys_Anthem_002468895
Insys_Anthem_002468897                   Insys_Anthem_002468897
Insys_Anthem_002468908                   Insys_Anthem_002468908
Insys_Anthem_002468909                   Insys_Anthem_002468909
Insys_Anthem_002468914                   Insys_Anthem_002468914
Insys_Anthem_002468915                   Insys_Anthem_002468915
Insys_Anthem_002468916                   Insys_Anthem_002468916
Insys_Anthem_002468920                   Insys_Anthem_002468920
Insys_Anthem_002468922                   Insys_Anthem_002468922
Insys_Anthem_002468927                   Insys_Anthem_002468927
Insys_Anthem_002468929                   Insys_Anthem_002468929
Insys_Anthem_002468930                   Insys_Anthem_002468930
Insys_Anthem_002468933                   Insys_Anthem_002468933
Insys_Anthem_002468940                   Insys_Anthem_002468940
Insys_Anthem_002468941                   Insys_Anthem_002468941
Insys_Anthem_002468942                   Insys_Anthem_002468942
Insys_Anthem_002468944                   Insys_Anthem_002468944
Insys_Anthem_002468947                   Insys_Anthem_002468947
Insys_Anthem_002468950                   Insys_Anthem_002468950
Insys_Anthem_002468951                   Insys_Anthem_002468951
Insys_Anthem_002468957                   Insys_Anthem_002468957
Insys_Anthem_002468963                   Insys_Anthem_002468963
Insys_Anthem_002468964                   Insys_Anthem_002468964
Insys_Anthem_002468968                   Insys_Anthem_002468968
Insys_Anthem_002468976                   Insys_Anthem_002468976
Insys_Anthem_002468977                   Insys_Anthem_002468977
Insys_Anthem_002468989                   Insys_Anthem_002468989
Insys_Anthem_002468995                   Insys_Anthem_002468995
Insys_Anthem_002468998                   Insys_Anthem_002468998
Insys_Anthem_002469002                   Insys_Anthem_002469002
Insys_Anthem_002469003                   Insys_Anthem_002469003
Insys_Anthem_002469004                   Insys_Anthem_002469004
Insys_Anthem_002469009                   Insys_Anthem_002469009
Insys_Anthem_002469010                   Insys_Anthem_002469010
Insys_Anthem_002469011                   Insys_Anthem_002469011
Insys_Anthem_002469014                   Insys_Anthem_002469014
Insys_Anthem_002469017                   Insys_Anthem_002469017

                                                    2497
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2499 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002469019                   Insys_Anthem_002469019
Insys_Anthem_002469025                   Insys_Anthem_002469025
Insys_Anthem_002469028                   Insys_Anthem_002469028
Insys_Anthem_002469033                   Insys_Anthem_002469033
Insys_Anthem_002469036                   Insys_Anthem_002469036
Insys_Anthem_002469040                   Insys_Anthem_002469040
Insys_Anthem_002469041                   Insys_Anthem_002469041
Insys_Anthem_002469042                   Insys_Anthem_002469042
Insys_Anthem_002469043                   Insys_Anthem_002469043
Insys_Anthem_002469046                   Insys_Anthem_002469046
Insys_Anthem_002469049                   Insys_Anthem_002469049
Insys_Anthem_002469053                   Insys_Anthem_002469053
Insys_Anthem_002469054                   Insys_Anthem_002469054
Insys_Anthem_002469057                   Insys_Anthem_002469057
Insys_Anthem_002469058                   Insys_Anthem_002469058
Insys_Anthem_002469062                   Insys_Anthem_002469062
Insys_Anthem_002469064                   Insys_Anthem_002469064
Insys_Anthem_002469068                   Insys_Anthem_002469068
Insys_Anthem_002469070                   Insys_Anthem_002469070
Insys_Anthem_002469071                   Insys_Anthem_002469071
Insys_Anthem_002469073                   Insys_Anthem_002469073
Insys_Anthem_002469080                   Insys_Anthem_002469080
Insys_Anthem_002469085                   Insys_Anthem_002469085
Insys_Anthem_002469087                   Insys_Anthem_002469087
Insys_Anthem_002469089                   Insys_Anthem_002469089
Insys_Anthem_002469091                   Insys_Anthem_002469091
Insys_Anthem_002469100                   Insys_Anthem_002469100
Insys_Anthem_002469101                   Insys_Anthem_002469101
Insys_Anthem_002469104                   Insys_Anthem_002469104
Insys_Anthem_002469106                   Insys_Anthem_002469106
Insys_Anthem_002469108                   Insys_Anthem_002469108
Insys_Anthem_002469114                   Insys_Anthem_002469114
Insys_Anthem_002469116                   Insys_Anthem_002469116
Insys_Anthem_002469119                   Insys_Anthem_002469119
Insys_Anthem_002469120                   Insys_Anthem_002469120
Insys_Anthem_002469122                   Insys_Anthem_002469122
Insys_Anthem_002469123                   Insys_Anthem_002469123
Insys_Anthem_002469124                   Insys_Anthem_002469124
Insys_Anthem_002469128                   Insys_Anthem_002469128
Insys_Anthem_002469131                   Insys_Anthem_002469131
Insys_Anthem_002469132                   Insys_Anthem_002469132
Insys_Anthem_002469134                   Insys_Anthem_002469134
Insys_Anthem_002469138                   Insys_Anthem_002469138
Insys_Anthem_002469139                   Insys_Anthem_002469139
Insys_Anthem_002469144                   Insys_Anthem_002469144
Insys_Anthem_002469145                   Insys_Anthem_002469145
Insys_Anthem_002469151                   Insys_Anthem_002469151

                                                    2498
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2500 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002469154                   Insys_Anthem_002469154
Insys_Anthem_002469161                   Insys_Anthem_002469161
Insys_Anthem_002469163                   Insys_Anthem_002469163
Insys_Anthem_002469167                   Insys_Anthem_002469167
Insys_Anthem_002469169                   Insys_Anthem_002469169
Insys_Anthem_002469172                   Insys_Anthem_002469172
Insys_Anthem_002469179                   Insys_Anthem_002469179
Insys_Anthem_002469185                   Insys_Anthem_002469185
Insys_Anthem_002469194                   Insys_Anthem_002469194
Insys_Anthem_002469197                   Insys_Anthem_002469197
Insys_Anthem_002469200                   Insys_Anthem_002469200
Insys_Anthem_002469201                   Insys_Anthem_002469201
Insys_Anthem_002469203                   Insys_Anthem_002469203
Insys_Anthem_002469204                   Insys_Anthem_002469204
Insys_Anthem_002469206                   Insys_Anthem_002469206
Insys_Anthem_002469208                   Insys_Anthem_002469208
Insys_Anthem_002469215                   Insys_Anthem_002469215
Insys_Anthem_002469218                   Insys_Anthem_002469218
Insys_Anthem_002469223                   Insys_Anthem_002469223
Insys_Anthem_002469236                   Insys_Anthem_002469236
Insys_Anthem_002469238                   Insys_Anthem_002469238
Insys_Anthem_002469239                   Insys_Anthem_002469239
Insys_Anthem_002469256                   Insys_Anthem_002469256
Insys_Anthem_002469259                   Insys_Anthem_002469259
Insys_Anthem_002469261                   Insys_Anthem_002469261
Insys_Anthem_002469270                   Insys_Anthem_002469270
Insys_Anthem_002469276                   Insys_Anthem_002469276
Insys_Anthem_002469278                   Insys_Anthem_002469278
Insys_Anthem_002469279                   Insys_Anthem_002469279
Insys_Anthem_002469282                   Insys_Anthem_002469282
Insys_Anthem_002469297                   Insys_Anthem_002469297
Insys_Anthem_002469308                   Insys_Anthem_002469308
Insys_Anthem_002469310                   Insys_Anthem_002469310
Insys_Anthem_002469317                   Insys_Anthem_002469317
Insys_Anthem_002469320                   Insys_Anthem_002469320
Insys_Anthem_002469322                   Insys_Anthem_002469322
Insys_Anthem_002469326                   Insys_Anthem_002469326
Insys_Anthem_002469330                   Insys_Anthem_002469330
Insys_Anthem_002469332                   Insys_Anthem_002469332
Insys_Anthem_002469333                   Insys_Anthem_002469333
Insys_Anthem_002469335                   Insys_Anthem_002469335
Insys_Anthem_002469337                   Insys_Anthem_002469337
Insys_Anthem_002469339                   Insys_Anthem_002469339
Insys_Anthem_002469340                   Insys_Anthem_002469340
Insys_Anthem_002469344                   Insys_Anthem_002469344
Insys_Anthem_002469352                   Insys_Anthem_002469352
Insys_Anthem_002469357                   Insys_Anthem_002469357

                                                    2499
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2501 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002469359                   Insys_Anthem_002469359
Insys_Anthem_002469365                   Insys_Anthem_002469365
Insys_Anthem_002469370                   Insys_Anthem_002469370
Insys_Anthem_002469378                   Insys_Anthem_002469378
Insys_Anthem_002469388                   Insys_Anthem_002469388
Insys_Anthem_002469389                   Insys_Anthem_002469389
Insys_Anthem_002469390                   Insys_Anthem_002469390
Insys_Anthem_002469395                   Insys_Anthem_002469395
Insys_Anthem_002469397                   Insys_Anthem_002469397
Insys_Anthem_002469415                   Insys_Anthem_002469415
Insys_Anthem_002469420                   Insys_Anthem_002469420
Insys_Anthem_002469422                   Insys_Anthem_002469422
Insys_Anthem_002469426                   Insys_Anthem_002469426
Insys_Anthem_002469427                   Insys_Anthem_002469427
Insys_Anthem_002469437                   Insys_Anthem_002469437
Insys_Anthem_002469446                   Insys_Anthem_002469446
Insys_Anthem_002469451                   Insys_Anthem_002469451
Insys_Anthem_002469456                   Insys_Anthem_002469456
Insys_Anthem_002469457                   Insys_Anthem_002469457
Insys_Anthem_002469476                   Insys_Anthem_002469476
Insys_Anthem_002469479                   Insys_Anthem_002469479
Insys_Anthem_002469481                   Insys_Anthem_002469481
Insys_Anthem_002469518                   Insys_Anthem_002469518
Insys_Anthem_002469530                   Insys_Anthem_002469530
Insys_Anthem_002469536                   Insys_Anthem_002469536
Insys_Anthem_002469537                   Insys_Anthem_002469537
Insys_Anthem_002469545                   Insys_Anthem_002469545
Insys_Anthem_002469551                   Insys_Anthem_002469551
Insys_Anthem_002469576                   Insys_Anthem_002469576
Insys_Anthem_002469577                   Insys_Anthem_002469577
Insys_Anthem_002469580                   Insys_Anthem_002469580
Insys_Anthem_002469585                   Insys_Anthem_002469585
Insys_Anthem_002469605                   Insys_Anthem_002469605
Insys_Anthem_002469617                   Insys_Anthem_002469617
Insys_Anthem_002469618                   Insys_Anthem_002469618
Insys_Anthem_002469629                   Insys_Anthem_002469629
Insys_Anthem_002469643                   Insys_Anthem_002469643
Insys_Anthem_002469659                   Insys_Anthem_002469659
Insys_Anthem_002469670                   Insys_Anthem_002469670
Insys_Anthem_002469690                   Insys_Anthem_002469690
Insys_Anthem_002469697                   Insys_Anthem_002469697
Insys_Anthem_002469701                   Insys_Anthem_002469701
Insys_Anthem_002469710                   Insys_Anthem_002469710
Insys_Anthem_002469718                   Insys_Anthem_002469718
Insys_Anthem_002469722                   Insys_Anthem_002469722
Insys_Anthem_002469727                   Insys_Anthem_002469727
Insys_Anthem_002469728                   Insys_Anthem_002469728

                                                    2500
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2502 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002469729                   Insys_Anthem_002469729
Insys_Anthem_002469744                   Insys_Anthem_002469744
Insys_Anthem_002469756                   Insys_Anthem_002469756
Insys_Anthem_002469757                   Insys_Anthem_002469757
Insys_Anthem_002469761                   Insys_Anthem_002469761
Insys_Anthem_002469764                   Insys_Anthem_002469764
Insys_Anthem_002469769                   Insys_Anthem_002469769
Insys_Anthem_002469778                   Insys_Anthem_002469778
Insys_Anthem_002469779                   Insys_Anthem_002469779
Insys_Anthem_002469781                   Insys_Anthem_002469781
Insys_Anthem_002469783                   Insys_Anthem_002469783
Insys_Anthem_002469784                   Insys_Anthem_002469784
Insys_Anthem_002469785                   Insys_Anthem_002469785
Insys_Anthem_002469790                   Insys_Anthem_002469790
Insys_Anthem_002469793                   Insys_Anthem_002469793
Insys_Anthem_002469796                   Insys_Anthem_002469796
Insys_Anthem_002469797                   Insys_Anthem_002469797
Insys_Anthem_002469799                   Insys_Anthem_002469799
Insys_Anthem_002469800                   Insys_Anthem_002469800
Insys_Anthem_002469804                   Insys_Anthem_002469804
Insys_Anthem_002469806                   Insys_Anthem_002469806
Insys_Anthem_002469808                   Insys_Anthem_002469808
Insys_Anthem_002469824                   Insys_Anthem_002469824
Insys_Anthem_002469832                   Insys_Anthem_002469832
Insys_Anthem_002469837                   Insys_Anthem_002469837
Insys_Anthem_002469845                   Insys_Anthem_002469845
Insys_Anthem_002469847                   Insys_Anthem_002469847
Insys_Anthem_002469848                   Insys_Anthem_002469848
Insys_Anthem_002469858                   Insys_Anthem_002469858
Insys_Anthem_002469860                   Insys_Anthem_002469860
Insys_Anthem_002469862                   Insys_Anthem_002469862
Insys_Anthem_002469865                   Insys_Anthem_002469865
Insys_Anthem_002469866                   Insys_Anthem_002469866
Insys_Anthem_002469867                   Insys_Anthem_002469867
Insys_Anthem_002469868                   Insys_Anthem_002469868
Insys_Anthem_002469874                   Insys_Anthem_002469874
Insys_Anthem_002469875                   Insys_Anthem_002469875
Insys_Anthem_002469878                   Insys_Anthem_002469878
Insys_Anthem_002469884                   Insys_Anthem_002469884
Insys_Anthem_002469886                   Insys_Anthem_002469886
Insys_Anthem_002469890                   Insys_Anthem_002469890
Insys_Anthem_002469892                   Insys_Anthem_002469892
Insys_Anthem_002469900                   Insys_Anthem_002469900
Insys_Anthem_002469907                   Insys_Anthem_002469907
Insys_Anthem_002469910                   Insys_Anthem_002469910
Insys_Anthem_002469914                   Insys_Anthem_002469914
Insys_Anthem_002469919                   Insys_Anthem_002469919

                                                    2501
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2503 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002469921                   Insys_Anthem_002469921
Insys_Anthem_002469925                   Insys_Anthem_002469925
Insys_Anthem_002469927                   Insys_Anthem_002469927
Insys_Anthem_002469929                   Insys_Anthem_002469929
Insys_Anthem_002469930                   Insys_Anthem_002469930
Insys_Anthem_002469932                   Insys_Anthem_002469932
Insys_Anthem_002469934                   Insys_Anthem_002469934
Insys_Anthem_002469942                   Insys_Anthem_002469942
Insys_Anthem_002469943                   Insys_Anthem_002469943
Insys_Anthem_002469949                   Insys_Anthem_002469949
Insys_Anthem_002469951                   Insys_Anthem_002469951
Insys_Anthem_002469953                   Insys_Anthem_002469953
Insys_Anthem_002469966                   Insys_Anthem_002469966
Insys_Anthem_002469969                   Insys_Anthem_002469969
Insys_Anthem_002469971                   Insys_Anthem_002469971
Insys_Anthem_002469972                   Insys_Anthem_002469972
Insys_Anthem_002469980                   Insys_Anthem_002469980
Insys_Anthem_002469989                   Insys_Anthem_002469989
Insys_Anthem_002469993                   Insys_Anthem_002469993
Insys_Anthem_002469996                   Insys_Anthem_002469996
Insys_Anthem_002469997                   Insys_Anthem_002469997
Insys_Anthem_002470000                   Insys_Anthem_002470000
Insys_Anthem_002470001                   Insys_Anthem_002470001
Insys_Anthem_002470002                   Insys_Anthem_002470002
Insys_Anthem_002470003                   Insys_Anthem_002470003
Insys_Anthem_002470005                   Insys_Anthem_002470005
Insys_Anthem_002470007                   Insys_Anthem_002470007
Insys_Anthem_002470010                   Insys_Anthem_002470010
Insys_Anthem_002470011                   Insys_Anthem_002470011
Insys_Anthem_002470018                   Insys_Anthem_002470018
Insys_Anthem_002470025                   Insys_Anthem_002470025
Insys_Anthem_002470028                   Insys_Anthem_002470028
Insys_Anthem_002470031                   Insys_Anthem_002470031
Insys_Anthem_002470033                   Insys_Anthem_002470033
Insys_Anthem_002470035                   Insys_Anthem_002470035
Insys_Anthem_002470051                   Insys_Anthem_002470051
Insys_Anthem_002470052                   Insys_Anthem_002470052
Insys_Anthem_002470066                   Insys_Anthem_002470066
Insys_Anthem_002470088                   Insys_Anthem_002470088
Insys_Anthem_002470126                   Insys_Anthem_002470126
Insys_Anthem_002470130                   Insys_Anthem_002470130
Insys_Anthem_002470134                   Insys_Anthem_002470134
Insys_Anthem_002470141                   Insys_Anthem_002470141
Insys_Anthem_002470142                   Insys_Anthem_002470142
Insys_Anthem_002470143                   Insys_Anthem_002470143
Insys_Anthem_002470147                   Insys_Anthem_002470147
Insys_Anthem_002470149                   Insys_Anthem_002470149

                                                    2502
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2504 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002470169                   Insys_Anthem_002470169
Insys_Anthem_002470175                   Insys_Anthem_002470175
Insys_Anthem_002470177                   Insys_Anthem_002470177
Insys_Anthem_002470181                   Insys_Anthem_002470181
Insys_Anthem_002470196                   Insys_Anthem_002470196
Insys_Anthem_002470206                   Insys_Anthem_002470206
Insys_Anthem_002470211                   Insys_Anthem_002470211
Insys_Anthem_002470214                   Insys_Anthem_002470214
Insys_Anthem_002470215                   Insys_Anthem_002470215
Insys_Anthem_002470218                   Insys_Anthem_002470218
Insys_Anthem_002470220                   Insys_Anthem_002470220
Insys_Anthem_002470222                   Insys_Anthem_002470222
Insys_Anthem_002470226                   Insys_Anthem_002470226
Insys_Anthem_002470227                   Insys_Anthem_002470227
Insys_Anthem_002470233                   Insys_Anthem_002470233
Insys_Anthem_002470241                   Insys_Anthem_002470241
Insys_Anthem_002470242                   Insys_Anthem_002470242
Insys_Anthem_002470246                   Insys_Anthem_002470246
Insys_Anthem_002470255                   Insys_Anthem_002470255
Insys_Anthem_002470262                   Insys_Anthem_002470262
Insys_Anthem_002470265                   Insys_Anthem_002470265
Insys_Anthem_002470269                   Insys_Anthem_002470269
Insys_Anthem_002470286                   Insys_Anthem_002470286
Insys_Anthem_002470287                   Insys_Anthem_002470287
Insys_Anthem_002470288                   Insys_Anthem_002470288
Insys_Anthem_002470291                   Insys_Anthem_002470291
Insys_Anthem_002470303                   Insys_Anthem_002470303
Insys_Anthem_002470307                   Insys_Anthem_002470307
Insys_Anthem_002470308                   Insys_Anthem_002470308
Insys_Anthem_002470324                   Insys_Anthem_002470324
Insys_Anthem_002470327                   Insys_Anthem_002470327
Insys_Anthem_002470339                   Insys_Anthem_002470339
Insys_Anthem_002470340                   Insys_Anthem_002470340
Insys_Anthem_002470366                   Insys_Anthem_002470366
Insys_Anthem_002470367                   Insys_Anthem_002470367
Insys_Anthem_002470380                   Insys_Anthem_002470380
Insys_Anthem_002470389                   Insys_Anthem_002470389
Insys_Anthem_002470390                   Insys_Anthem_002470390
Insys_Anthem_002470394                   Insys_Anthem_002470394
Insys_Anthem_002470404                   Insys_Anthem_002470404
Insys_Anthem_002470407                   Insys_Anthem_002470407
Insys_Anthem_002470409                   Insys_Anthem_002470409
Insys_Anthem_002470410                   Insys_Anthem_002470410
Insys_Anthem_002470415                   Insys_Anthem_002470415
Insys_Anthem_002470417                   Insys_Anthem_002470417
Insys_Anthem_002470419                   Insys_Anthem_002470419
Insys_Anthem_002470424                   Insys_Anthem_002470424

                                                    2503
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2505 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002470430                   Insys_Anthem_002470430
Insys_Anthem_002470434                   Insys_Anthem_002470434
Insys_Anthem_002470440                   Insys_Anthem_002470440
Insys_Anthem_002470444                   Insys_Anthem_002470444
Insys_Anthem_002470450                   Insys_Anthem_002470450
Insys_Anthem_002470451                   Insys_Anthem_002470451
Insys_Anthem_002470459                   Insys_Anthem_002470459
Insys_Anthem_002470461                   Insys_Anthem_002470461
Insys_Anthem_002470462                   Insys_Anthem_002470462
Insys_Anthem_002470471                   Insys_Anthem_002470471
Insys_Anthem_002470472                   Insys_Anthem_002470472
Insys_Anthem_002470473                   Insys_Anthem_002470473
Insys_Anthem_002470485                   Insys_Anthem_002470485
Insys_Anthem_002470489                   Insys_Anthem_002470489
Insys_Anthem_002470491                   Insys_Anthem_002470491
Insys_Anthem_002470498                   Insys_Anthem_002470498
Insys_Anthem_002470501                   Insys_Anthem_002470501
Insys_Anthem_002470509                   Insys_Anthem_002470509
Insys_Anthem_002470514                   Insys_Anthem_002470514
Insys_Anthem_002470525                   Insys_Anthem_002470525
Insys_Anthem_002470527                   Insys_Anthem_002470527
Insys_Anthem_002470531                   Insys_Anthem_002470531
Insys_Anthem_002470542                   Insys_Anthem_002470542
Insys_Anthem_002470543                   Insys_Anthem_002470543
Insys_Anthem_002470544                   Insys_Anthem_002470544
Insys_Anthem_002470555                   Insys_Anthem_002470555
Insys_Anthem_002470559                   Insys_Anthem_002470559
Insys_Anthem_002470562                   Insys_Anthem_002470562
Insys_Anthem_002470574                   Insys_Anthem_002470574
Insys_Anthem_002470583                   Insys_Anthem_002470583
Insys_Anthem_002470586                   Insys_Anthem_002470586
Insys_Anthem_002470591                   Insys_Anthem_002470591
Insys_Anthem_002470603                   Insys_Anthem_002470603
Insys_Anthem_002470608                   Insys_Anthem_002470608
Insys_Anthem_002470613                   Insys_Anthem_002470613
Insys_Anthem_002470619                   Insys_Anthem_002470619
Insys_Anthem_002470625                   Insys_Anthem_002470625
Insys_Anthem_002470635                   Insys_Anthem_002470635
Insys_Anthem_002470638                   Insys_Anthem_002470638
Insys_Anthem_002470641                   Insys_Anthem_002470641
Insys_Anthem_002470644                   Insys_Anthem_002470644
Insys_Anthem_002470649                   Insys_Anthem_002470649
Insys_Anthem_002470671                   Insys_Anthem_002470671
Insys_Anthem_002470683                   Insys_Anthem_002470683
Insys_Anthem_002470693                   Insys_Anthem_002470693
Insys_Anthem_002470695                   Insys_Anthem_002470695
Insys_Anthem_002470704                   Insys_Anthem_002470704

                                                    2504
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2506 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002470706                   Insys_Anthem_002470706
Insys_Anthem_002470708                   Insys_Anthem_002470708
Insys_Anthem_002470709                   Insys_Anthem_002470709
Insys_Anthem_002470710                   Insys_Anthem_002470710
Insys_Anthem_002470716                   Insys_Anthem_002470716
Insys_Anthem_002470740                   Insys_Anthem_002470740
Insys_Anthem_002470742                   Insys_Anthem_002470742
Insys_Anthem_002470744                   Insys_Anthem_002470744
Insys_Anthem_002470745                   Insys_Anthem_002470745
Insys_Anthem_002470754                   Insys_Anthem_002470754
Insys_Anthem_002470767                   Insys_Anthem_002470767
Insys_Anthem_002470775                   Insys_Anthem_002470775
Insys_Anthem_002470796                   Insys_Anthem_002470796
Insys_Anthem_002470812                   Insys_Anthem_002470812
Insys_Anthem_002470813                   Insys_Anthem_002470813
Insys_Anthem_002470816                   Insys_Anthem_002470816
Insys_Anthem_002470817                   Insys_Anthem_002470817
Insys_Anthem_002470820                   Insys_Anthem_002470820
Insys_Anthem_002470823                   Insys_Anthem_002470823
Insys_Anthem_002470824                   Insys_Anthem_002470824
Insys_Anthem_002470829                   Insys_Anthem_002470829
Insys_Anthem_002470835                   Insys_Anthem_002470835
Insys_Anthem_002470839                   Insys_Anthem_002470839
Insys_Anthem_002470841                   Insys_Anthem_002470841
Insys_Anthem_002470848                   Insys_Anthem_002470848
Insys_Anthem_002470850                   Insys_Anthem_002470850
Insys_Anthem_002470851                   Insys_Anthem_002470851
Insys_Anthem_002470853                   Insys_Anthem_002470853
Insys_Anthem_002470858                   Insys_Anthem_002470858
Insys_Anthem_002470860                   Insys_Anthem_002470860
Insys_Anthem_002470861                   Insys_Anthem_002470861
Insys_Anthem_002470867                   Insys_Anthem_002470867
Insys_Anthem_002470868                   Insys_Anthem_002470868
Insys_Anthem_002470872                   Insys_Anthem_002470872
Insys_Anthem_002470878                   Insys_Anthem_002470878
Insys_Anthem_002470881                   Insys_Anthem_002470881
Insys_Anthem_002470886                   Insys_Anthem_002470886
Insys_Anthem_002470893                   Insys_Anthem_002470893
Insys_Anthem_002470894                   Insys_Anthem_002470894
Insys_Anthem_002470899                   Insys_Anthem_002470899
Insys_Anthem_002470900                   Insys_Anthem_002470900
Insys_Anthem_002470905                   Insys_Anthem_002470905
Insys_Anthem_002470909                   Insys_Anthem_002470909
Insys_Anthem_002470912                   Insys_Anthem_002470912
Insys_Anthem_002470916                   Insys_Anthem_002470916
Insys_Anthem_002470925                   Insys_Anthem_002470925
Insys_Anthem_002470927                   Insys_Anthem_002470927

                                                    2505
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2507 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002470931                   Insys_Anthem_002470931
Insys_Anthem_002470932                   Insys_Anthem_002470932
Insys_Anthem_002470934                   Insys_Anthem_002470934
Insys_Anthem_002470935                   Insys_Anthem_002470935
Insys_Anthem_002470946                   Insys_Anthem_002470946
Insys_Anthem_002470956                   Insys_Anthem_002470956
Insys_Anthem_002470957                   Insys_Anthem_002470957
Insys_Anthem_002470974                   Insys_Anthem_002470974
Insys_Anthem_002470986                   Insys_Anthem_002470986
Insys_Anthem_002470987                   Insys_Anthem_002470987
Insys_Anthem_002470989                   Insys_Anthem_002470989
Insys_Anthem_002470995                   Insys_Anthem_002470995
Insys_Anthem_002470998                   Insys_Anthem_002470998
Insys_Anthem_002471014                   Insys_Anthem_002471014
Insys_Anthem_002471018                   Insys_Anthem_002471018
Insys_Anthem_002471019                   Insys_Anthem_002471019
Insys_Anthem_002471028                   Insys_Anthem_002471028
Insys_Anthem_002471029                   Insys_Anthem_002471029
Insys_Anthem_002471030                   Insys_Anthem_002471030
Insys_Anthem_002471038                   Insys_Anthem_002471038
Insys_Anthem_002471039                   Insys_Anthem_002471039
Insys_Anthem_002471053                   Insys_Anthem_002471053
Insys_Anthem_002471060                   Insys_Anthem_002471060
Insys_Anthem_002471069                   Insys_Anthem_002471069
Insys_Anthem_002471070                   Insys_Anthem_002471070
Insys_Anthem_002471071                   Insys_Anthem_002471071
Insys_Anthem_002471073                   Insys_Anthem_002471073
Insys_Anthem_002471076                   Insys_Anthem_002471076
Insys_Anthem_002471079                   Insys_Anthem_002471079
Insys_Anthem_002471084                   Insys_Anthem_002471084
Insys_Anthem_002471090                   Insys_Anthem_002471090
Insys_Anthem_002471095                   Insys_Anthem_002471095
Insys_Anthem_002471113                   Insys_Anthem_002471113
Insys_Anthem_002471122                   Insys_Anthem_002471122
Insys_Anthem_002471128                   Insys_Anthem_002471128
Insys_Anthem_002471132                   Insys_Anthem_002471132
Insys_Anthem_002471136                   Insys_Anthem_002471136
Insys_Anthem_002471139                   Insys_Anthem_002471139
Insys_Anthem_002471140                   Insys_Anthem_002471140
Insys_Anthem_002471147                   Insys_Anthem_002471147
Insys_Anthem_002471154                   Insys_Anthem_002471154
Insys_Anthem_002471157                   Insys_Anthem_002471157
Insys_Anthem_002471159                   Insys_Anthem_002471159
Insys_Anthem_002471160                   Insys_Anthem_002471160
Insys_Anthem_002471172                   Insys_Anthem_002471172
Insys_Anthem_002471175                   Insys_Anthem_002471175
Insys_Anthem_002471176                   Insys_Anthem_002471176

                                                    2506
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2508 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002471183                   Insys_Anthem_002471183
Insys_Anthem_002471192                   Insys_Anthem_002471192
Insys_Anthem_002471194                   Insys_Anthem_002471194
Insys_Anthem_002471203                   Insys_Anthem_002471203
Insys_Anthem_002471233                   Insys_Anthem_002471233
Insys_Anthem_002471248                   Insys_Anthem_002471248
Insys_Anthem_002471250                   Insys_Anthem_002471250
Insys_Anthem_002471251                   Insys_Anthem_002471251
Insys_Anthem_002471254                   Insys_Anthem_002471254
Insys_Anthem_002471257                   Insys_Anthem_002471257
Insys_Anthem_002471267                   Insys_Anthem_002471267
Insys_Anthem_002471268                   Insys_Anthem_002471268
Insys_Anthem_002471273                   Insys_Anthem_002471273
Insys_Anthem_002471291                   Insys_Anthem_002471291
Insys_Anthem_002471292                   Insys_Anthem_002471292
Insys_Anthem_002471303                   Insys_Anthem_002471303
Insys_Anthem_002471306                   Insys_Anthem_002471306
Insys_Anthem_002471308                   Insys_Anthem_002471308
Insys_Anthem_002471321                   Insys_Anthem_002471321
Insys_Anthem_002471323                   Insys_Anthem_002471323
Insys_Anthem_002471332                   Insys_Anthem_002471332
Insys_Anthem_002471349                   Insys_Anthem_002471349
Insys_Anthem_002471355                   Insys_Anthem_002471355
Insys_Anthem_002471356                   Insys_Anthem_002471356
Insys_Anthem_002471357                   Insys_Anthem_002471357
Insys_Anthem_002471359                   Insys_Anthem_002471359
Insys_Anthem_002471360                   Insys_Anthem_002471360
Insys_Anthem_002471362                   Insys_Anthem_002471362
Insys_Anthem_002471365                   Insys_Anthem_002471365
Insys_Anthem_002471368                   Insys_Anthem_002471368
Insys_Anthem_002471373                   Insys_Anthem_002471373
Insys_Anthem_002471375                   Insys_Anthem_002471375
Insys_Anthem_002471379                   Insys_Anthem_002471379
Insys_Anthem_002471382                   Insys_Anthem_002471382
Insys_Anthem_002471384                   Insys_Anthem_002471384
Insys_Anthem_002471388                   Insys_Anthem_002471388
Insys_Anthem_002471394                   Insys_Anthem_002471394
Insys_Anthem_002471404                   Insys_Anthem_002471404
Insys_Anthem_002471409                   Insys_Anthem_002471409
Insys_Anthem_002471421                   Insys_Anthem_002471421
Insys_Anthem_002471425                   Insys_Anthem_002471425
Insys_Anthem_002471437                   Insys_Anthem_002471437
Insys_Anthem_002471441                   Insys_Anthem_002471441
Insys_Anthem_002471446                   Insys_Anthem_002471446
Insys_Anthem_002471449                   Insys_Anthem_002471449
Insys_Anthem_002471451                   Insys_Anthem_002471451
Insys_Anthem_002471467                   Insys_Anthem_002471467

                                                    2507
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2509 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002471482                   Insys_Anthem_002471482
Insys_Anthem_002471486                   Insys_Anthem_002471486
Insys_Anthem_002471491                   Insys_Anthem_002471491
Insys_Anthem_002471522                   Insys_Anthem_002471522
Insys_Anthem_002471523                   Insys_Anthem_002471523
Insys_Anthem_002471535                   Insys_Anthem_002471535
Insys_Anthem_002471539                   Insys_Anthem_002471539
Insys_Anthem_002471544                   Insys_Anthem_002471544
Insys_Anthem_002471547                   Insys_Anthem_002471547
Insys_Anthem_002471552                   Insys_Anthem_002471552
Insys_Anthem_002471555                   Insys_Anthem_002471555
Insys_Anthem_002471556                   Insys_Anthem_002471556
Insys_Anthem_002471559                   Insys_Anthem_002471559
Insys_Anthem_002471566                   Insys_Anthem_002471566
Insys_Anthem_002471569                   Insys_Anthem_002471569
Insys_Anthem_002471571                   Insys_Anthem_002471571
Insys_Anthem_002471578                   Insys_Anthem_002471578
Insys_Anthem_002471586                   Insys_Anthem_002471586
Insys_Anthem_002471595                   Insys_Anthem_002471595
Insys_Anthem_002471600                   Insys_Anthem_002471600
Insys_Anthem_002471601                   Insys_Anthem_002471601
Insys_Anthem_002471606                   Insys_Anthem_002471606
Insys_Anthem_002471610                   Insys_Anthem_002471610
Insys_Anthem_002471612                   Insys_Anthem_002471612
Insys_Anthem_002471614                   Insys_Anthem_002471614
Insys_Anthem_002471617                   Insys_Anthem_002471617
Insys_Anthem_002471619                   Insys_Anthem_002471619
Insys_Anthem_002471627                   Insys_Anthem_002471627
Insys_Anthem_002471650                   Insys_Anthem_002471650
Insys_Anthem_002471657                   Insys_Anthem_002471657
Insys_Anthem_002471679                   Insys_Anthem_002471679
Insys_Anthem_002471680                   Insys_Anthem_002471680
Insys_Anthem_002471684                   Insys_Anthem_002471684
Insys_Anthem_002471695                   Insys_Anthem_002471695
Insys_Anthem_002471704                   Insys_Anthem_002471704
Insys_Anthem_002471705                   Insys_Anthem_002471705
Insys_Anthem_002471713                   Insys_Anthem_002471713
Insys_Anthem_002471722                   Insys_Anthem_002471722
Insys_Anthem_002471725                   Insys_Anthem_002471725
Insys_Anthem_002471726                   Insys_Anthem_002471726
Insys_Anthem_002471732                   Insys_Anthem_002471732
Insys_Anthem_002471745                   Insys_Anthem_002471745
Insys_Anthem_002471785                   Insys_Anthem_002471785
Insys_Anthem_002471797                   Insys_Anthem_002471797
Insys_Anthem_002471800                   Insys_Anthem_002471800
Insys_Anthem_002471803                   Insys_Anthem_002471803
Insys_Anthem_002471805                   Insys_Anthem_002471805

                                                    2508
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2510 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002471811                   Insys_Anthem_002471811
Insys_Anthem_002471814                   Insys_Anthem_002471814
Insys_Anthem_002471815                   Insys_Anthem_002471815
Insys_Anthem_002471816                   Insys_Anthem_002471816
Insys_Anthem_002471819                   Insys_Anthem_002471819
Insys_Anthem_002471825                   Insys_Anthem_002471825
Insys_Anthem_002471832                   Insys_Anthem_002471832
Insys_Anthem_002471834                   Insys_Anthem_002471834
Insys_Anthem_002471836                   Insys_Anthem_002471836
Insys_Anthem_002471840                   Insys_Anthem_002471840
Insys_Anthem_002471845                   Insys_Anthem_002471845
Insys_Anthem_002471848                   Insys_Anthem_002471848
Insys_Anthem_002471850                   Insys_Anthem_002471850
Insys_Anthem_002471851                   Insys_Anthem_002471851
Insys_Anthem_002471853                   Insys_Anthem_002471853
Insys_Anthem_002471858                   Insys_Anthem_002471858
Insys_Anthem_002471862                   Insys_Anthem_002471862
Insys_Anthem_002471864                   Insys_Anthem_002471864
Insys_Anthem_002471865                   Insys_Anthem_002471865
Insys_Anthem_002471866                   Insys_Anthem_002471866
Insys_Anthem_002471869                   Insys_Anthem_002471869
Insys_Anthem_002471871                   Insys_Anthem_002471871
Insys_Anthem_002471873                   Insys_Anthem_002471873
Insys_Anthem_002471875                   Insys_Anthem_002471875
Insys_Anthem_002471876                   Insys_Anthem_002471876
Insys_Anthem_002471877                   Insys_Anthem_002471877
Insys_Anthem_002471884                   Insys_Anthem_002471884
Insys_Anthem_002471885                   Insys_Anthem_002471885
Insys_Anthem_002471888                   Insys_Anthem_002471888
Insys_Anthem_002471892                   Insys_Anthem_002471892
Insys_Anthem_002471893                   Insys_Anthem_002471893
Insys_Anthem_002471897                   Insys_Anthem_002471897
Insys_Anthem_002471900                   Insys_Anthem_002471900
Insys_Anthem_002471911                   Insys_Anthem_002471911
Insys_Anthem_002471916                   Insys_Anthem_002471916
Insys_Anthem_002471927                   Insys_Anthem_002471927
Insys_Anthem_002471933                   Insys_Anthem_002471933
Insys_Anthem_002471934                   Insys_Anthem_002471934
Insys_Anthem_002471935                   Insys_Anthem_002471935
Insys_Anthem_002471939                   Insys_Anthem_002471939
Insys_Anthem_002471942                   Insys_Anthem_002471942
Insys_Anthem_002471946                   Insys_Anthem_002471946
Insys_Anthem_002471947                   Insys_Anthem_002471947
Insys_Anthem_002471948                   Insys_Anthem_002471948
Insys_Anthem_002471951                   Insys_Anthem_002471951
Insys_Anthem_002471953                   Insys_Anthem_002471953
Insys_Anthem_002471956                   Insys_Anthem_002471956

                                                    2509
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2511 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002471957                   Insys_Anthem_002471957
Insys_Anthem_002471958                   Insys_Anthem_002471958
Insys_Anthem_002471960                   Insys_Anthem_002471960
Insys_Anthem_002471962                   Insys_Anthem_002471962
Insys_Anthem_002471973                   Insys_Anthem_002471973
Insys_Anthem_002471977                   Insys_Anthem_002471977
Insys_Anthem_002471978                   Insys_Anthem_002471978
Insys_Anthem_002471984                   Insys_Anthem_002471984
Insys_Anthem_002471986                   Insys_Anthem_002471986
Insys_Anthem_002471987                   Insys_Anthem_002471987
Insys_Anthem_002471989                   Insys_Anthem_002471989
Insys_Anthem_002471990                   Insys_Anthem_002471990
Insys_Anthem_002471996                   Insys_Anthem_002471996
Insys_Anthem_002471998                   Insys_Anthem_002471998
Insys_Anthem_002471999                   Insys_Anthem_002471999
Insys_Anthem_002472001                   Insys_Anthem_002472001
Insys_Anthem_002472002                   Insys_Anthem_002472002
Insys_Anthem_002472003                   Insys_Anthem_002472003
Insys_Anthem_002472006                   Insys_Anthem_002472006
Insys_Anthem_002472007                   Insys_Anthem_002472007
Insys_Anthem_002472012                   Insys_Anthem_002472012
Insys_Anthem_002472013                   Insys_Anthem_002472013
Insys_Anthem_002472014                   Insys_Anthem_002472014
Insys_Anthem_002472015                   Insys_Anthem_002472015
Insys_Anthem_002472017                   Insys_Anthem_002472017
Insys_Anthem_002472021                   Insys_Anthem_002472021
Insys_Anthem_002472023                   Insys_Anthem_002472023
Insys_Anthem_002472026                   Insys_Anthem_002472026
Insys_Anthem_002472031                   Insys_Anthem_002472031
Insys_Anthem_002472035                   Insys_Anthem_002472035
Insys_Anthem_002472036                   Insys_Anthem_002472036
Insys_Anthem_002472038                   Insys_Anthem_002472038
Insys_Anthem_002472039                   Insys_Anthem_002472039
Insys_Anthem_002472049                   Insys_Anthem_002472049
Insys_Anthem_002472054                   Insys_Anthem_002472054
Insys_Anthem_002472065                   Insys_Anthem_002472065
Insys_Anthem_002472068                   Insys_Anthem_002472068
Insys_Anthem_002472071                   Insys_Anthem_002472071
Insys_Anthem_002472075                   Insys_Anthem_002472075
Insys_Anthem_002472080                   Insys_Anthem_002472080
Insys_Anthem_002472081                   Insys_Anthem_002472081
Insys_Anthem_002472084                   Insys_Anthem_002472084
Insys_Anthem_002472089                   Insys_Anthem_002472089
Insys_Anthem_002472099                   Insys_Anthem_002472099
Insys_Anthem_002472102                   Insys_Anthem_002472102
Insys_Anthem_002472113                   Insys_Anthem_002472113
Insys_Anthem_002472114                   Insys_Anthem_002472114

                                                    2510
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2512 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002472131                   Insys_Anthem_002472131
Insys_Anthem_002472133                   Insys_Anthem_002472133
Insys_Anthem_002472135                   Insys_Anthem_002472135
Insys_Anthem_002472140                   Insys_Anthem_002472140
Insys_Anthem_002472142                   Insys_Anthem_002472142
Insys_Anthem_002472146                   Insys_Anthem_002472146
Insys_Anthem_002472147                   Insys_Anthem_002472147
Insys_Anthem_002472148                   Insys_Anthem_002472148
Insys_Anthem_002472151                   Insys_Anthem_002472151
Insys_Anthem_002472154                   Insys_Anthem_002472154
Insys_Anthem_002472156                   Insys_Anthem_002472156
Insys_Anthem_002472157                   Insys_Anthem_002472157
Insys_Anthem_002472158                   Insys_Anthem_002472158
Insys_Anthem_002472161                   Insys_Anthem_002472161
Insys_Anthem_002472163                   Insys_Anthem_002472163
Insys_Anthem_002472164                   Insys_Anthem_002472164
Insys_Anthem_002472169                   Insys_Anthem_002472169
Insys_Anthem_002472170                   Insys_Anthem_002472170
Insys_Anthem_002472175                   Insys_Anthem_002472175
Insys_Anthem_002472176                   Insys_Anthem_002472176
Insys_Anthem_002472182                   Insys_Anthem_002472182
Insys_Anthem_002472183                   Insys_Anthem_002472183
Insys_Anthem_002472184                   Insys_Anthem_002472184
Insys_Anthem_002472195                   Insys_Anthem_002472195
Insys_Anthem_002472198                   Insys_Anthem_002472198
Insys_Anthem_002472199                   Insys_Anthem_002472199
Insys_Anthem_002472200                   Insys_Anthem_002472200
Insys_Anthem_002472202                   Insys_Anthem_002472202
Insys_Anthem_002472203                   Insys_Anthem_002472203
Insys_Anthem_002472204                   Insys_Anthem_002472204
Insys_Anthem_002472205                   Insys_Anthem_002472205
Insys_Anthem_002472206                   Insys_Anthem_002472206
Insys_Anthem_002472212                   Insys_Anthem_002472212
Insys_Anthem_002472215                   Insys_Anthem_002472215
Insys_Anthem_002472216                   Insys_Anthem_002472216
Insys_Anthem_002472221                   Insys_Anthem_002472221
Insys_Anthem_002472222                   Insys_Anthem_002472222
Insys_Anthem_002472224                   Insys_Anthem_002472224
Insys_Anthem_002472225                   Insys_Anthem_002472225
Insys_Anthem_002472226                   Insys_Anthem_002472226
Insys_Anthem_002472232                   Insys_Anthem_002472232
Insys_Anthem_002472236                   Insys_Anthem_002472236
Insys_Anthem_002472241                   Insys_Anthem_002472241
Insys_Anthem_002472247                   Insys_Anthem_002472247
Insys_Anthem_002472250                   Insys_Anthem_002472250
Insys_Anthem_002472254                   Insys_Anthem_002472254
Insys_Anthem_002472262                   Insys_Anthem_002472262

                                                    2511
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2513 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002472276                   Insys_Anthem_002472276
Insys_Anthem_002472284                   Insys_Anthem_002472284
Insys_Anthem_002472287                   Insys_Anthem_002472287
Insys_Anthem_002472293                   Insys_Anthem_002472293
Insys_Anthem_002472308                   Insys_Anthem_002472308
Insys_Anthem_002472328                   Insys_Anthem_002472328
Insys_Anthem_002472331                   Insys_Anthem_002472331
Insys_Anthem_002472338                   Insys_Anthem_002472338
Insys_Anthem_002472350                   Insys_Anthem_002472350
Insys_Anthem_002472355                   Insys_Anthem_002472355
Insys_Anthem_002472360                   Insys_Anthem_002472360
Insys_Anthem_002472369                   Insys_Anthem_002472369
Insys_Anthem_002472370                   Insys_Anthem_002472370
Insys_Anthem_002472380                   Insys_Anthem_002472380
Insys_Anthem_002472390                   Insys_Anthem_002472390
Insys_Anthem_002472393                   Insys_Anthem_002472393
Insys_Anthem_002472397                   Insys_Anthem_002472397
Insys_Anthem_002472398                   Insys_Anthem_002472398
Insys_Anthem_002472405                   Insys_Anthem_002472405
Insys_Anthem_002472406                   Insys_Anthem_002472406
Insys_Anthem_002472431                   Insys_Anthem_002472431
Insys_Anthem_002472435                   Insys_Anthem_002472435
Insys_Anthem_002472437                   Insys_Anthem_002472437
Insys_Anthem_002472439                   Insys_Anthem_002472439
Insys_Anthem_002472443                   Insys_Anthem_002472443
Insys_Anthem_002472448                   Insys_Anthem_002472448
Insys_Anthem_002472453                   Insys_Anthem_002472453
Insys_Anthem_002472454                   Insys_Anthem_002472454
Insys_Anthem_002472467                   Insys_Anthem_002472467
Insys_Anthem_002472471                   Insys_Anthem_002472471
Insys_Anthem_002472479                   Insys_Anthem_002472479
Insys_Anthem_002472485                   Insys_Anthem_002472485
Insys_Anthem_002472486                   Insys_Anthem_002472486
Insys_Anthem_002472492                   Insys_Anthem_002472492
Insys_Anthem_002472503                   Insys_Anthem_002472503
Insys_Anthem_002472505                   Insys_Anthem_002472505
Insys_Anthem_002472510                   Insys_Anthem_002472510
Insys_Anthem_002472513                   Insys_Anthem_002472513
Insys_Anthem_002472516                   Insys_Anthem_002472516
Insys_Anthem_002472518                   Insys_Anthem_002472518
Insys_Anthem_002472519                   Insys_Anthem_002472519
Insys_Anthem_002472523                   Insys_Anthem_002472523
Insys_Anthem_002472525                   Insys_Anthem_002472525
Insys_Anthem_002472527                   Insys_Anthem_002472527
Insys_Anthem_002472533                   Insys_Anthem_002472533
Insys_Anthem_002472538                   Insys_Anthem_002472538
Insys_Anthem_002472541                   Insys_Anthem_002472541

                                                    2512
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2514 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002472543                   Insys_Anthem_002472543
Insys_Anthem_002472546                   Insys_Anthem_002472546
Insys_Anthem_002472555                   Insys_Anthem_002472555
Insys_Anthem_002472563                   Insys_Anthem_002472563
Insys_Anthem_002472572                   Insys_Anthem_002472572
Insys_Anthem_002472579                   Insys_Anthem_002472579
Insys_Anthem_002472580                   Insys_Anthem_002472580
Insys_Anthem_002472607                   Insys_Anthem_002472607
Insys_Anthem_002472619                   Insys_Anthem_002472619
Insys_Anthem_002472620                   Insys_Anthem_002472620
Insys_Anthem_002472639                   Insys_Anthem_002472639
Insys_Anthem_002472655                   Insys_Anthem_002472655
Insys_Anthem_002472657                   Insys_Anthem_002472657
Insys_Anthem_002472659                   Insys_Anthem_002472659
Insys_Anthem_002472660                   Insys_Anthem_002472660
Insys_Anthem_002472689                   Insys_Anthem_002472689
Insys_Anthem_002472697                   Insys_Anthem_002472697
Insys_Anthem_002472701                   Insys_Anthem_002472701
Insys_Anthem_002472709                   Insys_Anthem_002472709
Insys_Anthem_002472711                   Insys_Anthem_002472711
Insys_Anthem_002472715                   Insys_Anthem_002472715
Insys_Anthem_002472744                   Insys_Anthem_002472744
Insys_Anthem_002472749                   Insys_Anthem_002472749
Insys_Anthem_002472754                   Insys_Anthem_002472754
Insys_Anthem_002472764                   Insys_Anthem_002472764
Insys_Anthem_002472768                   Insys_Anthem_002472768
Insys_Anthem_002472776                   Insys_Anthem_002472776
Insys_Anthem_002472778                   Insys_Anthem_002472778
Insys_Anthem_002472780                   Insys_Anthem_002472780
Insys_Anthem_002472783                   Insys_Anthem_002472783
Insys_Anthem_002472786                   Insys_Anthem_002472786
Insys_Anthem_002472788                   Insys_Anthem_002472788
Insys_Anthem_002472789                   Insys_Anthem_002472789
Insys_Anthem_002472795                   Insys_Anthem_002472795
Insys_Anthem_002472800                   Insys_Anthem_002472800
Insys_Anthem_002472817                   Insys_Anthem_002472817
Insys_Anthem_002472824                   Insys_Anthem_002472824
Insys_Anthem_002472827                   Insys_Anthem_002472827
Insys_Anthem_002472828                   Insys_Anthem_002472828
Insys_Anthem_002472834                   Insys_Anthem_002472834
Insys_Anthem_002472838                   Insys_Anthem_002472838
Insys_Anthem_002472839                   Insys_Anthem_002472839
Insys_Anthem_002472845                   Insys_Anthem_002472845
Insys_Anthem_002472869                   Insys_Anthem_002472869
Insys_Anthem_002472871                   Insys_Anthem_002472871
Insys_Anthem_002472877                   Insys_Anthem_002472877
Insys_Anthem_002472881                   Insys_Anthem_002472881

                                                    2513
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2515 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002472886                   Insys_Anthem_002472886
Insys_Anthem_002472899                   Insys_Anthem_002472899
Insys_Anthem_002472900                   Insys_Anthem_002472900
Insys_Anthem_002472907                   Insys_Anthem_002472907
Insys_Anthem_002472908                   Insys_Anthem_002472908
Insys_Anthem_002472921                   Insys_Anthem_002472921
Insys_Anthem_002472956                   Insys_Anthem_002472956
Insys_Anthem_002472961                   Insys_Anthem_002472961
Insys_Anthem_002472973                   Insys_Anthem_002472973
Insys_Anthem_002472978                   Insys_Anthem_002472978
Insys_Anthem_002472979                   Insys_Anthem_002472979
Insys_Anthem_002472986                   Insys_Anthem_002472986
Insys_Anthem_002472994                   Insys_Anthem_002472994
Insys_Anthem_002472996                   Insys_Anthem_002472996
Insys_Anthem_002473006                   Insys_Anthem_002473006
Insys_Anthem_002473008                   Insys_Anthem_002473008
Insys_Anthem_002473025                   Insys_Anthem_002473025
Insys_Anthem_002473036                   Insys_Anthem_002473036
Insys_Anthem_002473040                   Insys_Anthem_002473040
Insys_Anthem_002473053                   Insys_Anthem_002473053
Insys_Anthem_002473055                   Insys_Anthem_002473055
Insys_Anthem_002473058                   Insys_Anthem_002473058
Insys_Anthem_002473061                   Insys_Anthem_002473061
Insys_Anthem_002473064                   Insys_Anthem_002473064
Insys_Anthem_002473070                   Insys_Anthem_002473070
Insys_Anthem_002473088                   Insys_Anthem_002473088
Insys_Anthem_002473092                   Insys_Anthem_002473092
Insys_Anthem_002473101                   Insys_Anthem_002473101
Insys_Anthem_002473104                   Insys_Anthem_002473104
Insys_Anthem_002473107                   Insys_Anthem_002473107
Insys_Anthem_002473108                   Insys_Anthem_002473108
Insys_Anthem_002473114                   Insys_Anthem_002473114
Insys_Anthem_002473117                   Insys_Anthem_002473117
Insys_Anthem_002473118                   Insys_Anthem_002473118
Insys_Anthem_002473129                   Insys_Anthem_002473129
Insys_Anthem_002473133                   Insys_Anthem_002473133
Insys_Anthem_002473136                   Insys_Anthem_002473136
Insys_Anthem_002473137                   Insys_Anthem_002473137
Insys_Anthem_002473140                   Insys_Anthem_002473140
Insys_Anthem_002473143                   Insys_Anthem_002473143
Insys_Anthem_002473145                   Insys_Anthem_002473145
Insys_Anthem_002473151                   Insys_Anthem_002473151
Insys_Anthem_002473152                   Insys_Anthem_002473152
Insys_Anthem_002473153                   Insys_Anthem_002473153
Insys_Anthem_002473155                   Insys_Anthem_002473155
Insys_Anthem_002473159                   Insys_Anthem_002473159
Insys_Anthem_002473161                   Insys_Anthem_002473161

                                                    2514
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2516 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002473168                   Insys_Anthem_002473168
Insys_Anthem_002473171                   Insys_Anthem_002473171
Insys_Anthem_002473173                   Insys_Anthem_002473173
Insys_Anthem_002473180                   Insys_Anthem_002473180
Insys_Anthem_002473184                   Insys_Anthem_002473184
Insys_Anthem_002473185                   Insys_Anthem_002473185
Insys_Anthem_002473191                   Insys_Anthem_002473191
Insys_Anthem_002473201                   Insys_Anthem_002473201
Insys_Anthem_002473206                   Insys_Anthem_002473206
Insys_Anthem_002473208                   Insys_Anthem_002473208
Insys_Anthem_002473212                   Insys_Anthem_002473212
Insys_Anthem_002473215                   Insys_Anthem_002473215
Insys_Anthem_002473259                   Insys_Anthem_002473259
Insys_Anthem_002473265                   Insys_Anthem_002473265
Insys_Anthem_002473269                   Insys_Anthem_002473269
Insys_Anthem_002473274                   Insys_Anthem_002473274
Insys_Anthem_002473310                   Insys_Anthem_002473310
Insys_Anthem_002473311                   Insys_Anthem_002473311
Insys_Anthem_002473315                   Insys_Anthem_002473315
Insys_Anthem_002473322                   Insys_Anthem_002473322
Insys_Anthem_002473325                   Insys_Anthem_002473325
Insys_Anthem_002473326                   Insys_Anthem_002473326
Insys_Anthem_002473340                   Insys_Anthem_002473340
Insys_Anthem_002473347                   Insys_Anthem_002473347
Insys_Anthem_002473349                   Insys_Anthem_002473349
Insys_Anthem_002473352                   Insys_Anthem_002473352
Insys_Anthem_002473353                   Insys_Anthem_002473353
Insys_Anthem_002473354                   Insys_Anthem_002473354
Insys_Anthem_002473357                   Insys_Anthem_002473357
Insys_Anthem_002473360                   Insys_Anthem_002473360
Insys_Anthem_002473383                   Insys_Anthem_002473383
Insys_Anthem_002473394                   Insys_Anthem_002473394
Insys_Anthem_002473401                   Insys_Anthem_002473401
Insys_Anthem_002473402                   Insys_Anthem_002473402
Insys_Anthem_002473404                   Insys_Anthem_002473404
Insys_Anthem_002473409                   Insys_Anthem_002473409
Insys_Anthem_002473419                   Insys_Anthem_002473419
Insys_Anthem_002473425                   Insys_Anthem_002473425
Insys_Anthem_002473428                   Insys_Anthem_002473428
Insys_Anthem_002473442                   Insys_Anthem_002473442
Insys_Anthem_002473446                   Insys_Anthem_002473446
Insys_Anthem_002473448                   Insys_Anthem_002473448
Insys_Anthem_002473459                   Insys_Anthem_002473459
Insys_Anthem_002473462                   Insys_Anthem_002473462
Insys_Anthem_002473463                   Insys_Anthem_002473463
Insys_Anthem_002473471                   Insys_Anthem_002473471
Insys_Anthem_002473485                   Insys_Anthem_002473485

                                                    2515
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2517 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002473490                   Insys_Anthem_002473490
Insys_Anthem_002473496                   Insys_Anthem_002473496
Insys_Anthem_002473502                   Insys_Anthem_002473502
Insys_Anthem_002473503                   Insys_Anthem_002473503
Insys_Anthem_002473511                   Insys_Anthem_002473511
Insys_Anthem_002473516                   Insys_Anthem_002473516
Insys_Anthem_002473518                   Insys_Anthem_002473518
Insys_Anthem_002473522                   Insys_Anthem_002473522
Insys_Anthem_002473524                   Insys_Anthem_002473524
Insys_Anthem_002473529                   Insys_Anthem_002473529
Insys_Anthem_002473530                   Insys_Anthem_002473530
Insys_Anthem_002473534                   Insys_Anthem_002473534
Insys_Anthem_002473544                   Insys_Anthem_002473544
Insys_Anthem_002473545                   Insys_Anthem_002473545
Insys_Anthem_002473556                   Insys_Anthem_002473556
Insys_Anthem_002473561                   Insys_Anthem_002473561
Insys_Anthem_002473562                   Insys_Anthem_002473562
Insys_Anthem_002473566                   Insys_Anthem_002473566
Insys_Anthem_002473571                   Insys_Anthem_002473571
Insys_Anthem_002473572                   Insys_Anthem_002473572
Insys_Anthem_002473573                   Insys_Anthem_002473573
Insys_Anthem_002473578                   Insys_Anthem_002473578
Insys_Anthem_002473582                   Insys_Anthem_002473582
Insys_Anthem_002473592                   Insys_Anthem_002473592
Insys_Anthem_002473594                   Insys_Anthem_002473594
Insys_Anthem_002473599                   Insys_Anthem_002473599
Insys_Anthem_002473619                   Insys_Anthem_002473619
Insys_Anthem_002473623                   Insys_Anthem_002473623
Insys_Anthem_002473625                   Insys_Anthem_002473625
Insys_Anthem_002473629                   Insys_Anthem_002473629
Insys_Anthem_002473630                   Insys_Anthem_002473630
Insys_Anthem_002473635                   Insys_Anthem_002473635
Insys_Anthem_002473637                   Insys_Anthem_002473637
Insys_Anthem_002473638                   Insys_Anthem_002473638
Insys_Anthem_002473641                   Insys_Anthem_002473641
Insys_Anthem_002473645                   Insys_Anthem_002473645
Insys_Anthem_002473647                   Insys_Anthem_002473647
Insys_Anthem_002473660                   Insys_Anthem_002473660
Insys_Anthem_002473671                   Insys_Anthem_002473671
Insys_Anthem_002473672                   Insys_Anthem_002473672
Insys_Anthem_002473673                   Insys_Anthem_002473673
Insys_Anthem_002473674                   Insys_Anthem_002473674
Insys_Anthem_002473675                   Insys_Anthem_002473675
Insys_Anthem_002473676                   Insys_Anthem_002473676
Insys_Anthem_002473680                   Insys_Anthem_002473680
Insys_Anthem_002473688                   Insys_Anthem_002473688
Insys_Anthem_002473690                   Insys_Anthem_002473690

                                                    2516
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2518 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002473697                   Insys_Anthem_002473697
Insys_Anthem_002473708                   Insys_Anthem_002473708
Insys_Anthem_002473710                   Insys_Anthem_002473710
Insys_Anthem_002473715                   Insys_Anthem_002473715
Insys_Anthem_002473719                   Insys_Anthem_002473719
Insys_Anthem_002473724                   Insys_Anthem_002473724
Insys_Anthem_002473735                   Insys_Anthem_002473735
Insys_Anthem_002473736                   Insys_Anthem_002473736
Insys_Anthem_002473746                   Insys_Anthem_002473746
Insys_Anthem_002473751                   Insys_Anthem_002473751
Insys_Anthem_002473752                   Insys_Anthem_002473752
Insys_Anthem_002473755                   Insys_Anthem_002473755
Insys_Anthem_002473756                   Insys_Anthem_002473756
Insys_Anthem_002473759                   Insys_Anthem_002473759
Insys_Anthem_002473761                   Insys_Anthem_002473761
Insys_Anthem_002473762                   Insys_Anthem_002473762
Insys_Anthem_002473777                   Insys_Anthem_002473777
Insys_Anthem_002473792                   Insys_Anthem_002473792
Insys_Anthem_002473796                   Insys_Anthem_002473796
Insys_Anthem_002473802                   Insys_Anthem_002473802
Insys_Anthem_002473808                   Insys_Anthem_002473808
Insys_Anthem_002473810                   Insys_Anthem_002473810
Insys_Anthem_002473811                   Insys_Anthem_002473811
Insys_Anthem_002473815                   Insys_Anthem_002473815
Insys_Anthem_002473818                   Insys_Anthem_002473818
Insys_Anthem_002473820                   Insys_Anthem_002473820
Insys_Anthem_002473821                   Insys_Anthem_002473821
Insys_Anthem_002473827                   Insys_Anthem_002473827
Insys_Anthem_002473829                   Insys_Anthem_002473829
Insys_Anthem_002473832                   Insys_Anthem_002473832
Insys_Anthem_002473833                   Insys_Anthem_002473833
Insys_Anthem_002473841                   Insys_Anthem_002473841
Insys_Anthem_002473845                   Insys_Anthem_002473845
Insys_Anthem_002473846                   Insys_Anthem_002473846
Insys_Anthem_002473851                   Insys_Anthem_002473851
Insys_Anthem_002473852                   Insys_Anthem_002473852
Insys_Anthem_002473853                   Insys_Anthem_002473853
Insys_Anthem_002473854                   Insys_Anthem_002473854
Insys_Anthem_002473865                   Insys_Anthem_002473865
Insys_Anthem_002473873                   Insys_Anthem_002473873
Insys_Anthem_002473875                   Insys_Anthem_002473875
Insys_Anthem_002473887                   Insys_Anthem_002473887
Insys_Anthem_002473889                   Insys_Anthem_002473889
Insys_Anthem_002473891                   Insys_Anthem_002473891
Insys_Anthem_002473895                   Insys_Anthem_002473895
Insys_Anthem_002473897                   Insys_Anthem_002473897
Insys_Anthem_002473905                   Insys_Anthem_002473905

                                                    2517
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2519 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002473915                   Insys_Anthem_002473915
Insys_Anthem_002473921                   Insys_Anthem_002473921
Insys_Anthem_002473924                   Insys_Anthem_002473924
Insys_Anthem_002473943                   Insys_Anthem_002473943
Insys_Anthem_002473944                   Insys_Anthem_002473944
Insys_Anthem_002473954                   Insys_Anthem_002473954
Insys_Anthem_002473964                   Insys_Anthem_002473964
Insys_Anthem_002473972                   Insys_Anthem_002473972
Insys_Anthem_002473975                   Insys_Anthem_002473975
Insys_Anthem_002473976                   Insys_Anthem_002473976
Insys_Anthem_002474004                   Insys_Anthem_002474004
Insys_Anthem_002474008                   Insys_Anthem_002474008
Insys_Anthem_002474009                   Insys_Anthem_002474009
Insys_Anthem_002474017                   Insys_Anthem_002474017
Insys_Anthem_002474020                   Insys_Anthem_002474020
Insys_Anthem_002474030                   Insys_Anthem_002474030
Insys_Anthem_002474036                   Insys_Anthem_002474036
Insys_Anthem_002474040                   Insys_Anthem_002474040
Insys_Anthem_002474045                   Insys_Anthem_002474045
Insys_Anthem_002474056                   Insys_Anthem_002474056
Insys_Anthem_002474072                   Insys_Anthem_002474072
Insys_Anthem_002474087                   Insys_Anthem_002474087
Insys_Anthem_002474100                   Insys_Anthem_002474100
Insys_Anthem_002474102                   Insys_Anthem_002474102
Insys_Anthem_002474118                   Insys_Anthem_002474118
Insys_Anthem_002474119                   Insys_Anthem_002474119
Insys_Anthem_002474121                   Insys_Anthem_002474121
Insys_Anthem_002474144                   Insys_Anthem_002474144
Insys_Anthem_002474157                   Insys_Anthem_002474157
Insys_Anthem_002474183                   Insys_Anthem_002474183
Insys_Anthem_002474195                   Insys_Anthem_002474195
Insys_Anthem_002474197                   Insys_Anthem_002474197
Insys_Anthem_002474205                   Insys_Anthem_002474205
Insys_Anthem_002474211                   Insys_Anthem_002474211
Insys_Anthem_002474236                   Insys_Anthem_002474236
Insys_Anthem_002474295                   Insys_Anthem_002474295
Insys_Anthem_002474326                   Insys_Anthem_002474326
Insys_Anthem_002474333                   Insys_Anthem_002474333
Insys_Anthem_002474338                   Insys_Anthem_002474338
Insys_Anthem_002474339                   Insys_Anthem_002474339
Insys_Anthem_002474341                   Insys_Anthem_002474341
Insys_Anthem_002474343                   Insys_Anthem_002474343
Insys_Anthem_002474350                   Insys_Anthem_002474350
Insys_Anthem_002474364                   Insys_Anthem_002474364
Insys_Anthem_002474370                   Insys_Anthem_002474370
Insys_Anthem_002474381                   Insys_Anthem_002474381
Insys_Anthem_002474392                   Insys_Anthem_002474392

                                                    2518
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2520 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002474393                   Insys_Anthem_002474393
Insys_Anthem_002474398                   Insys_Anthem_002474398
Insys_Anthem_002474407                   Insys_Anthem_002474407
Insys_Anthem_002474411                   Insys_Anthem_002474411
Insys_Anthem_002474418                   Insys_Anthem_002474418
Insys_Anthem_002474421                   Insys_Anthem_002474421
Insys_Anthem_002474428                   Insys_Anthem_002474428
Insys_Anthem_002474486                   Insys_Anthem_002474486
Insys_Anthem_002474504                   Insys_Anthem_002474504
Insys_Anthem_002474507                   Insys_Anthem_002474507
Insys_Anthem_002474511                   Insys_Anthem_002474511
Insys_Anthem_002474521                   Insys_Anthem_002474521
Insys_Anthem_002474564                   Insys_Anthem_002474564
Insys_Anthem_002474574                   Insys_Anthem_002474574
Insys_Anthem_002474577                   Insys_Anthem_002474577
Insys_Anthem_002474581                   Insys_Anthem_002474581
Insys_Anthem_002474585                   Insys_Anthem_002474585
Insys_Anthem_002474613                   Insys_Anthem_002474613
Insys_Anthem_002474616                   Insys_Anthem_002474616
Insys_Anthem_002474624                   Insys_Anthem_002474624
Insys_Anthem_002474626                   Insys_Anthem_002474626
Insys_Anthem_002474670                   Insys_Anthem_002474670
Insys_Anthem_002474674                   Insys_Anthem_002474674
Insys_Anthem_002474696                   Insys_Anthem_002474696
Insys_Anthem_002474702                   Insys_Anthem_002474702
Insys_Anthem_002474708                   Insys_Anthem_002474708
Insys_Anthem_002474723                   Insys_Anthem_002474723
Insys_Anthem_002474727                   Insys_Anthem_002474727
Insys_Anthem_002474735                   Insys_Anthem_002474735
Insys_Anthem_002474737                   Insys_Anthem_002474737
Insys_Anthem_002474748                   Insys_Anthem_002474748
Insys_Anthem_002474749                   Insys_Anthem_002474749
Insys_Anthem_002474759                   Insys_Anthem_002474759
Insys_Anthem_002474763                   Insys_Anthem_002474763
Insys_Anthem_002474765                   Insys_Anthem_002474765
Insys_Anthem_002474768                   Insys_Anthem_002474768
Insys_Anthem_002474769                   Insys_Anthem_002474769
Insys_Anthem_002474772                   Insys_Anthem_002474772
Insys_Anthem_002474775                   Insys_Anthem_002474775
Insys_Anthem_002474792                   Insys_Anthem_002474792
Insys_Anthem_002474795                   Insys_Anthem_002474795
Insys_Anthem_002474799                   Insys_Anthem_002474799
Insys_Anthem_002474803                   Insys_Anthem_002474803
Insys_Anthem_002474810                   Insys_Anthem_002474810
Insys_Anthem_002474811                   Insys_Anthem_002474811
Insys_Anthem_002474815                   Insys_Anthem_002474815
Insys_Anthem_002474830                   Insys_Anthem_002474830

                                                    2519
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2521 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002474832                   Insys_Anthem_002474832
Insys_Anthem_002474839                   Insys_Anthem_002474839
Insys_Anthem_002474847                   Insys_Anthem_002474847
Insys_Anthem_002474855                   Insys_Anthem_002474855
Insys_Anthem_002474869                   Insys_Anthem_002474869
Insys_Anthem_002474870                   Insys_Anthem_002474870
Insys_Anthem_002474877                   Insys_Anthem_002474877
Insys_Anthem_002474893                   Insys_Anthem_002474893
Insys_Anthem_002474896                   Insys_Anthem_002474896
Insys_Anthem_002474921                   Insys_Anthem_002474921
Insys_Anthem_002474934                   Insys_Anthem_002474934
Insys_Anthem_002474937                   Insys_Anthem_002474937
Insys_Anthem_002474941                   Insys_Anthem_002474941
Insys_Anthem_002474962                   Insys_Anthem_002474962
Insys_Anthem_002474964                   Insys_Anthem_002474964
Insys_Anthem_002474969                   Insys_Anthem_002474969
Insys_Anthem_002474970                   Insys_Anthem_002474970
Insys_Anthem_002474973                   Insys_Anthem_002474973
Insys_Anthem_002474989                   Insys_Anthem_002474989
Insys_Anthem_002475004                   Insys_Anthem_002475004
Insys_Anthem_002475016                   Insys_Anthem_002475016
Insys_Anthem_002475024                   Insys_Anthem_002475024
Insys_Anthem_002475026                   Insys_Anthem_002475026
Insys_Anthem_002475028                   Insys_Anthem_002475028
Insys_Anthem_002475039                   Insys_Anthem_002475039
Insys_Anthem_002475060                   Insys_Anthem_002475060
Insys_Anthem_002475064                   Insys_Anthem_002475064
Insys_Anthem_002475081                   Insys_Anthem_002475081
Insys_Anthem_002475082                   Insys_Anthem_002475082
Insys_Anthem_002475083                   Insys_Anthem_002475083
Insys_Anthem_002475088                   Insys_Anthem_002475088
Insys_Anthem_002475101                   Insys_Anthem_002475101
Insys_Anthem_002475127                   Insys_Anthem_002475127
Insys_Anthem_002475133                   Insys_Anthem_002475133
Insys_Anthem_002475146                   Insys_Anthem_002475146
Insys_Anthem_002475149                   Insys_Anthem_002475149
Insys_Anthem_002475152                   Insys_Anthem_002475152
Insys_Anthem_002475161                   Insys_Anthem_002475161
Insys_Anthem_002475166                   Insys_Anthem_002475166
Insys_Anthem_002475179                   Insys_Anthem_002475179
Insys_Anthem_002475215                   Insys_Anthem_002475215
Insys_Anthem_002475222                   Insys_Anthem_002475222
Insys_Anthem_002475225                   Insys_Anthem_002475225
Insys_Anthem_002475249                   Insys_Anthem_002475249
Insys_Anthem_002475261                   Insys_Anthem_002475261
Insys_Anthem_002475285                   Insys_Anthem_002475285
Insys_Anthem_002475287                   Insys_Anthem_002475287

                                                    2520
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2522 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002475294                   Insys_Anthem_002475294
Insys_Anthem_002475299                   Insys_Anthem_002475299
Insys_Anthem_002475304                   Insys_Anthem_002475304
Insys_Anthem_002475317                   Insys_Anthem_002475317
Insys_Anthem_002475321                   Insys_Anthem_002475321
Insys_Anthem_002475323                   Insys_Anthem_002475323
Insys_Anthem_002475327                   Insys_Anthem_002475327
Insys_Anthem_002475328                   Insys_Anthem_002475328
Insys_Anthem_002475330                   Insys_Anthem_002475330
Insys_Anthem_002475339                   Insys_Anthem_002475339
Insys_Anthem_002475354                   Insys_Anthem_002475354
Insys_Anthem_002475355                   Insys_Anthem_002475355
Insys_Anthem_002475363                   Insys_Anthem_002475363
Insys_Anthem_002475400                   Insys_Anthem_002475400
Insys_Anthem_002475422                   Insys_Anthem_002475422
Insys_Anthem_002475434                   Insys_Anthem_002475434
Insys_Anthem_002475450                   Insys_Anthem_002475450
Insys_Anthem_002475460                   Insys_Anthem_002475460
Insys_Anthem_002475465                   Insys_Anthem_002475465
Insys_Anthem_002475466                   Insys_Anthem_002475466
Insys_Anthem_002475473                   Insys_Anthem_002475473
Insys_Anthem_002475496                   Insys_Anthem_002475496
Insys_Anthem_002475508                   Insys_Anthem_002475508
Insys_Anthem_002475526                   Insys_Anthem_002475526
Insys_Anthem_002475543                   Insys_Anthem_002475543
Insys_Anthem_002475555                   Insys_Anthem_002475555
Insys_Anthem_002475561                   Insys_Anthem_002475561
Insys_Anthem_002475563                   Insys_Anthem_002475563
Insys_Anthem_002475564                   Insys_Anthem_002475564
Insys_Anthem_002475565                   Insys_Anthem_002475565
Insys_Anthem_002475575                   Insys_Anthem_002475575
Insys_Anthem_002475577                   Insys_Anthem_002475577
Insys_Anthem_002475585                   Insys_Anthem_002475585
Insys_Anthem_002475590                   Insys_Anthem_002475590
Insys_Anthem_002475594                   Insys_Anthem_002475594
Insys_Anthem_002475595                   Insys_Anthem_002475595
Insys_Anthem_002475602                   Insys_Anthem_002475602
Insys_Anthem_002475604                   Insys_Anthem_002475604
Insys_Anthem_002475605                   Insys_Anthem_002475605
Insys_Anthem_002475608                   Insys_Anthem_002475608
Insys_Anthem_002475614                   Insys_Anthem_002475614
Insys_Anthem_002475617                   Insys_Anthem_002475617
Insys_Anthem_002475620                   Insys_Anthem_002475620
Insys_Anthem_002475621                   Insys_Anthem_002475621
Insys_Anthem_002475623                   Insys_Anthem_002475623
Insys_Anthem_002475628                   Insys_Anthem_002475628
Insys_Anthem_002475634                   Insys_Anthem_002475634

                                                    2521
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2523 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002475673                   Insys_Anthem_002475673
Insys_Anthem_002475686                   Insys_Anthem_002475686
Insys_Anthem_002475687                   Insys_Anthem_002475687
Insys_Anthem_002475698                   Insys_Anthem_002475698
Insys_Anthem_002475700                   Insys_Anthem_002475700
Insys_Anthem_002475702                   Insys_Anthem_002475702
Insys_Anthem_002475705                   Insys_Anthem_002475705
Insys_Anthem_002475729                   Insys_Anthem_002475729
Insys_Anthem_002475731                   Insys_Anthem_002475731
Insys_Anthem_002475737                   Insys_Anthem_002475737
Insys_Anthem_002475741                   Insys_Anthem_002475741
Insys_Anthem_002475742                   Insys_Anthem_002475742
Insys_Anthem_002475748                   Insys_Anthem_002475748
Insys_Anthem_002475749                   Insys_Anthem_002475749
Insys_Anthem_002475750                   Insys_Anthem_002475750
Insys_Anthem_002475751                   Insys_Anthem_002475751
Insys_Anthem_002475760                   Insys_Anthem_002475760
Insys_Anthem_002475775                   Insys_Anthem_002475775
Insys_Anthem_002475781                   Insys_Anthem_002475781
Insys_Anthem_002475787                   Insys_Anthem_002475787
Insys_Anthem_002475790                   Insys_Anthem_002475790
Insys_Anthem_002475802                   Insys_Anthem_002475802
Insys_Anthem_002475809                   Insys_Anthem_002475809
Insys_Anthem_002475810                   Insys_Anthem_002475810
Insys_Anthem_002475830                   Insys_Anthem_002475830
Insys_Anthem_002475832                   Insys_Anthem_002475832
Insys_Anthem_002475849                   Insys_Anthem_002475849
Insys_Anthem_002475852                   Insys_Anthem_002475852
Insys_Anthem_002475856                   Insys_Anthem_002475856
Insys_Anthem_002475860                   Insys_Anthem_002475860
Insys_Anthem_002475861                   Insys_Anthem_002475861
Insys_Anthem_002475880                   Insys_Anthem_002475880
Insys_Anthem_002475886                   Insys_Anthem_002475886
Insys_Anthem_002475903                   Insys_Anthem_002475903
Insys_Anthem_002475905                   Insys_Anthem_002475905
Insys_Anthem_002475908                   Insys_Anthem_002475908
Insys_Anthem_002475915                   Insys_Anthem_002475915
Insys_Anthem_002475917                   Insys_Anthem_002475917
Insys_Anthem_002475918                   Insys_Anthem_002475918
Insys_Anthem_002475922                   Insys_Anthem_002475922
Insys_Anthem_002475928                   Insys_Anthem_002475928
Insys_Anthem_002475934                   Insys_Anthem_002475934
Insys_Anthem_002475936                   Insys_Anthem_002475936
Insys_Anthem_002475939                   Insys_Anthem_002475939
Insys_Anthem_002475945                   Insys_Anthem_002475945
Insys_Anthem_002475962                   Insys_Anthem_002475962
Insys_Anthem_002476015                   Insys_Anthem_002476015

                                                    2522
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2524 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002476025                   Insys_Anthem_002476025
Insys_Anthem_002476028                   Insys_Anthem_002476028
Insys_Anthem_002476054                   Insys_Anthem_002476054
Insys_Anthem_002476056                   Insys_Anthem_002476056
Insys_Anthem_002476081                   Insys_Anthem_002476081
Insys_Anthem_002476125                   Insys_Anthem_002476125
Insys_Anthem_002476131                   Insys_Anthem_002476131
Insys_Anthem_002476136                   Insys_Anthem_002476136
Insys_Anthem_002476141                   Insys_Anthem_002476141
Insys_Anthem_002476147                   Insys_Anthem_002476147
Insys_Anthem_002476168                   Insys_Anthem_002476168
Insys_Anthem_002476176                   Insys_Anthem_002476176
Insys_Anthem_002476178                   Insys_Anthem_002476178
Insys_Anthem_002476187                   Insys_Anthem_002476187
Insys_Anthem_002476189                   Insys_Anthem_002476189
Insys_Anthem_002476193                   Insys_Anthem_002476193
Insys_Anthem_002476197                   Insys_Anthem_002476197
Insys_Anthem_002476206                   Insys_Anthem_002476206
Insys_Anthem_002476208                   Insys_Anthem_002476208
Insys_Anthem_002476216                   Insys_Anthem_002476216
Insys_Anthem_002476225                   Insys_Anthem_002476225
Insys_Anthem_002476231                   Insys_Anthem_002476231
Insys_Anthem_002476242                   Insys_Anthem_002476242
Insys_Anthem_002476285                   Insys_Anthem_002476285
Insys_Anthem_002476293                   Insys_Anthem_002476293
Insys_Anthem_002476303                   Insys_Anthem_002476303
Insys_Anthem_002476326                   Insys_Anthem_002476326
Insys_Anthem_002476339                   Insys_Anthem_002476339
Insys_Anthem_002476386                   Insys_Anthem_002476386
Insys_Anthem_002476389                   Insys_Anthem_002476389
Insys_Anthem_002476394                   Insys_Anthem_002476394
Insys_Anthem_002476430                   Insys_Anthem_002476430
Insys_Anthem_002476456                   Insys_Anthem_002476456
Insys_Anthem_002476464                   Insys_Anthem_002476464
Insys_Anthem_002476471                   Insys_Anthem_002476471
Insys_Anthem_002476477                   Insys_Anthem_002476477
Insys_Anthem_002476483                   Insys_Anthem_002476483
Insys_Anthem_002476505                   Insys_Anthem_002476505
Insys_Anthem_002476523                   Insys_Anthem_002476523
Insys_Anthem_002476528                   Insys_Anthem_002476528
Insys_Anthem_002476536                   Insys_Anthem_002476536
Insys_Anthem_002476550                   Insys_Anthem_002476550
Insys_Anthem_002476551                   Insys_Anthem_002476551
Insys_Anthem_002476562                   Insys_Anthem_002476562
Insys_Anthem_002476568                   Insys_Anthem_002476568
Insys_Anthem_002476590                   Insys_Anthem_002476590
Insys_Anthem_002476600                   Insys_Anthem_002476600

                                                    2523
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2525 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002476609                   Insys_Anthem_002476609
Insys_Anthem_002476610                   Insys_Anthem_002476610
Insys_Anthem_002476621                   Insys_Anthem_002476621
Insys_Anthem_002476635                   Insys_Anthem_002476635
Insys_Anthem_002476648                   Insys_Anthem_002476648
Insys_Anthem_002476649                   Insys_Anthem_002476649
Insys_Anthem_002476659                   Insys_Anthem_002476659
Insys_Anthem_002476665                   Insys_Anthem_002476665
Insys_Anthem_002476667                   Insys_Anthem_002476667
Insys_Anthem_002476670                   Insys_Anthem_002476670
Insys_Anthem_002476671                   Insys_Anthem_002476671
Insys_Anthem_002476684                   Insys_Anthem_002476684
Insys_Anthem_002476685                   Insys_Anthem_002476685
Insys_Anthem_002476686                   Insys_Anthem_002476686
Insys_Anthem_002476690                   Insys_Anthem_002476690
Insys_Anthem_002476700                   Insys_Anthem_002476700
Insys_Anthem_002476707                   Insys_Anthem_002476707
Insys_Anthem_002476718                   Insys_Anthem_002476718
Insys_Anthem_002476725                   Insys_Anthem_002476725
Insys_Anthem_002476738                   Insys_Anthem_002476738
Insys_Anthem_002476756                   Insys_Anthem_002476756
Insys_Anthem_002476757                   Insys_Anthem_002476757
Insys_Anthem_002476771                   Insys_Anthem_002476771
Insys_Anthem_002476773                   Insys_Anthem_002476773
Insys_Anthem_002476781                   Insys_Anthem_002476781
Insys_Anthem_002476791                   Insys_Anthem_002476791
Insys_Anthem_002476813                   Insys_Anthem_002476813
Insys_Anthem_002476824                   Insys_Anthem_002476824
Insys_Anthem_002476832                   Insys_Anthem_002476832
Insys_Anthem_002476838                   Insys_Anthem_002476838
Insys_Anthem_002476846                   Insys_Anthem_002476846
Insys_Anthem_002476857                   Insys_Anthem_002476857
Insys_Anthem_002476867                   Insys_Anthem_002476867
Insys_Anthem_002476874                   Insys_Anthem_002476874
Insys_Anthem_002476875                   Insys_Anthem_002476875
Insys_Anthem_002476880                   Insys_Anthem_002476880
Insys_Anthem_002476881                   Insys_Anthem_002476881
Insys_Anthem_002476888                   Insys_Anthem_002476888
Insys_Anthem_002476892                   Insys_Anthem_002476892
Insys_Anthem_002476893                   Insys_Anthem_002476893
Insys_Anthem_002476894                   Insys_Anthem_002476894
Insys_Anthem_002476903                   Insys_Anthem_002476903
Insys_Anthem_002476920                   Insys_Anthem_002476920
Insys_Anthem_002476922                   Insys_Anthem_002476922
Insys_Anthem_002476928                   Insys_Anthem_002476928
Insys_Anthem_002476929                   Insys_Anthem_002476929
Insys_Anthem_002476930                   Insys_Anthem_002476930

                                                    2524
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2526 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002476932                   Insys_Anthem_002476932
Insys_Anthem_002476933                   Insys_Anthem_002476933
Insys_Anthem_002476947                   Insys_Anthem_002476947
Insys_Anthem_002476959                   Insys_Anthem_002476959
Insys_Anthem_002476967                   Insys_Anthem_002476967
Insys_Anthem_002476968                   Insys_Anthem_002476968
Insys_Anthem_002476972                   Insys_Anthem_002476972
Insys_Anthem_002476973                   Insys_Anthem_002476973
Insys_Anthem_002476977                   Insys_Anthem_002476977
Insys_Anthem_002476984                   Insys_Anthem_002476984
Insys_Anthem_002476988                   Insys_Anthem_002476988
Insys_Anthem_002476992                   Insys_Anthem_002476992
Insys_Anthem_002476993                   Insys_Anthem_002476993
Insys_Anthem_002476994                   Insys_Anthem_002476994
Insys_Anthem_002477019                   Insys_Anthem_002477019
Insys_Anthem_002477023                   Insys_Anthem_002477023
Insys_Anthem_002477024                   Insys_Anthem_002477024
Insys_Anthem_002477033                   Insys_Anthem_002477033
Insys_Anthem_002477039                   Insys_Anthem_002477039
Insys_Anthem_002477043                   Insys_Anthem_002477043
Insys_Anthem_002477050                   Insys_Anthem_002477050
Insys_Anthem_002477054                   Insys_Anthem_002477054
Insys_Anthem_002477077                   Insys_Anthem_002477077
Insys_Anthem_002477089                   Insys_Anthem_002477089
Insys_Anthem_002477093                   Insys_Anthem_002477093
Insys_Anthem_002477100                   Insys_Anthem_002477100
Insys_Anthem_002477107                   Insys_Anthem_002477107
Insys_Anthem_002477116                   Insys_Anthem_002477116
Insys_Anthem_002477121                   Insys_Anthem_002477121
Insys_Anthem_002477139                   Insys_Anthem_002477139
Insys_Anthem_002477142                   Insys_Anthem_002477142
Insys_Anthem_002477151                   Insys_Anthem_002477151
Insys_Anthem_002477231                   Insys_Anthem_002477231
Insys_Anthem_002477240                   Insys_Anthem_002477240
Insys_Anthem_002477268                   Insys_Anthem_002477268
Insys_Anthem_002477274                   Insys_Anthem_002477274
Insys_Anthem_002477283                   Insys_Anthem_002477283
Insys_Anthem_002477304                   Insys_Anthem_002477304
Insys_Anthem_002477324                   Insys_Anthem_002477324
Insys_Anthem_002477326                   Insys_Anthem_002477326
Insys_Anthem_002477329                   Insys_Anthem_002477329
Insys_Anthem_002477330                   Insys_Anthem_002477330
Insys_Anthem_002477354                   Insys_Anthem_002477354
Insys_Anthem_002477355                   Insys_Anthem_002477355
Insys_Anthem_002477369                   Insys_Anthem_002477369
Insys_Anthem_002477375                   Insys_Anthem_002477375
Insys_Anthem_002477382                   Insys_Anthem_002477382

                                                    2525
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2527 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002477384                   Insys_Anthem_002477384
Insys_Anthem_002477385                   Insys_Anthem_002477385
Insys_Anthem_002477406                   Insys_Anthem_002477406
Insys_Anthem_002477414                   Insys_Anthem_002477414
Insys_Anthem_002477428                   Insys_Anthem_002477428
Insys_Anthem_002477431                   Insys_Anthem_002477431
Insys_Anthem_002477433                   Insys_Anthem_002477433
Insys_Anthem_002477451                   Insys_Anthem_002477451
Insys_Anthem_002477460                   Insys_Anthem_002477460
Insys_Anthem_002477461                   Insys_Anthem_002477461
Insys_Anthem_002477464                   Insys_Anthem_002477464
Insys_Anthem_002477473                   Insys_Anthem_002477473
Insys_Anthem_002477484                   Insys_Anthem_002477484
Insys_Anthem_002477486                   Insys_Anthem_002477486
Insys_Anthem_002477489                   Insys_Anthem_002477489
Insys_Anthem_002477490                   Insys_Anthem_002477490
Insys_Anthem_002477499                   Insys_Anthem_002477499
Insys_Anthem_002477506                   Insys_Anthem_002477506
Insys_Anthem_002477523                   Insys_Anthem_002477523
Insys_Anthem_002477530                   Insys_Anthem_002477530
Insys_Anthem_002477531                   Insys_Anthem_002477531
Insys_Anthem_002477533                   Insys_Anthem_002477533
Insys_Anthem_002477547                   Insys_Anthem_002477547
Insys_Anthem_002477551                   Insys_Anthem_002477551
Insys_Anthem_002477552                   Insys_Anthem_002477552
Insys_Anthem_002477573                   Insys_Anthem_002477573
Insys_Anthem_002477574                   Insys_Anthem_002477574
Insys_Anthem_002477575                   Insys_Anthem_002477575
Insys_Anthem_002477591                   Insys_Anthem_002477591
Insys_Anthem_002477600                   Insys_Anthem_002477600
Insys_Anthem_002477605                   Insys_Anthem_002477605
Insys_Anthem_002477611                   Insys_Anthem_002477611
Insys_Anthem_002477624                   Insys_Anthem_002477624
Insys_Anthem_002477625                   Insys_Anthem_002477625
Insys_Anthem_002477629                   Insys_Anthem_002477629
Insys_Anthem_002477634                   Insys_Anthem_002477634
Insys_Anthem_002477636                   Insys_Anthem_002477636
Insys_Anthem_002477637                   Insys_Anthem_002477637
Insys_Anthem_002477638                   Insys_Anthem_002477638
Insys_Anthem_002477639                   Insys_Anthem_002477639
Insys_Anthem_002477647                   Insys_Anthem_002477647
Insys_Anthem_002477652                   Insys_Anthem_002477652
Insys_Anthem_002477663                   Insys_Anthem_002477663
Insys_Anthem_002477676                   Insys_Anthem_002477676
Insys_Anthem_002477678                   Insys_Anthem_002477678
Insys_Anthem_002477685                   Insys_Anthem_002477685
Insys_Anthem_002477689                   Insys_Anthem_002477689

                                                    2526
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2528 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002477699                   Insys_Anthem_002477699
Insys_Anthem_002477700                   Insys_Anthem_002477700
Insys_Anthem_002477717                   Insys_Anthem_002477717
Insys_Anthem_002477724                   Insys_Anthem_002477724
Insys_Anthem_002477727                   Insys_Anthem_002477727
Insys_Anthem_002477730                   Insys_Anthem_002477730
Insys_Anthem_002477735                   Insys_Anthem_002477735
Insys_Anthem_002477739                   Insys_Anthem_002477739
Insys_Anthem_002477747                   Insys_Anthem_002477747
Insys_Anthem_002477756                   Insys_Anthem_002477756
Insys_Anthem_002477769                   Insys_Anthem_002477769
Insys_Anthem_002477774                   Insys_Anthem_002477774
Insys_Anthem_002477782                   Insys_Anthem_002477782
Insys_Anthem_002477786                   Insys_Anthem_002477786
Insys_Anthem_002477790                   Insys_Anthem_002477790
Insys_Anthem_002477795                   Insys_Anthem_002477795
Insys_Anthem_002477798                   Insys_Anthem_002477798
Insys_Anthem_002477807                   Insys_Anthem_002477807
Insys_Anthem_002477809                   Insys_Anthem_002477809
Insys_Anthem_002477815                   Insys_Anthem_002477815
Insys_Anthem_002477819                   Insys_Anthem_002477819
Insys_Anthem_002477824                   Insys_Anthem_002477824
Insys_Anthem_002477829                   Insys_Anthem_002477829
Insys_Anthem_002477836                   Insys_Anthem_002477836
Insys_Anthem_002477849                   Insys_Anthem_002477849
Insys_Anthem_002477860                   Insys_Anthem_002477860
Insys_Anthem_002477867                   Insys_Anthem_002477867
Insys_Anthem_002477877                   Insys_Anthem_002477877
Insys_Anthem_002477881                   Insys_Anthem_002477881
Insys_Anthem_002477885                   Insys_Anthem_002477885
Insys_Anthem_002477910                   Insys_Anthem_002477910
Insys_Anthem_002477934                   Insys_Anthem_002477934
Insys_Anthem_002477943                   Insys_Anthem_002477943
Insys_Anthem_002477966                   Insys_Anthem_002477966
Insys_Anthem_002477977                   Insys_Anthem_002477977
Insys_Anthem_002477991                   Insys_Anthem_002477991
Insys_Anthem_002477999                   Insys_Anthem_002477999
Insys_Anthem_002478009                   Insys_Anthem_002478009
Insys_Anthem_002478033                   Insys_Anthem_002478033
Insys_Anthem_002478040                   Insys_Anthem_002478040
Insys_Anthem_002478045                   Insys_Anthem_002478045
Insys_Anthem_002478070                   Insys_Anthem_002478070
Insys_Anthem_002478081                   Insys_Anthem_002478081
Insys_Anthem_002478108                   Insys_Anthem_002478108
Insys_Anthem_002478114                   Insys_Anthem_002478114
Insys_Anthem_002478121                   Insys_Anthem_002478121
Insys_Anthem_002478126                   Insys_Anthem_002478126

                                                    2527
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2529 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002478158                   Insys_Anthem_002478158
Insys_Anthem_002478187                   Insys_Anthem_002478187
Insys_Anthem_002478191                   Insys_Anthem_002478191
Insys_Anthem_002478193                   Insys_Anthem_002478193
Insys_Anthem_002478224                   Insys_Anthem_002478224
Insys_Anthem_002478286                   Insys_Anthem_002478286
Insys_Anthem_002478289                   Insys_Anthem_002478289
Insys_Anthem_002478300                   Insys_Anthem_002478300
Insys_Anthem_002478311                   Insys_Anthem_002478311
Insys_Anthem_002478320                   Insys_Anthem_002478320
Insys_Anthem_002478383                   Insys_Anthem_002478383
Insys_Anthem_002478389                   Insys_Anthem_002478389
Insys_Anthem_002478399                   Insys_Anthem_002478399
Insys_Anthem_002478403                   Insys_Anthem_002478403
Insys_Anthem_002478407                   Insys_Anthem_002478407
Insys_Anthem_002478412                   Insys_Anthem_002478412
Insys_Anthem_002478417                   Insys_Anthem_002478417
Insys_Anthem_002478420                   Insys_Anthem_002478420
Insys_Anthem_002478421                   Insys_Anthem_002478421
Insys_Anthem_002478422                   Insys_Anthem_002478422
Insys_Anthem_002478427                   Insys_Anthem_002478427
Insys_Anthem_002478469                   Insys_Anthem_002478469
Insys_Anthem_002478491                   Insys_Anthem_002478491
Insys_Anthem_002478513                   Insys_Anthem_002478513
Insys_Anthem_002478517                   Insys_Anthem_002478517
Insys_Anthem_002478526                   Insys_Anthem_002478526
Insys_Anthem_002478529                   Insys_Anthem_002478529
Insys_Anthem_002478535                   Insys_Anthem_002478535
Insys_Anthem_002478556                   Insys_Anthem_002478556
Insys_Anthem_002478558                   Insys_Anthem_002478558
Insys_Anthem_002478561                   Insys_Anthem_002478561
Insys_Anthem_002478562                   Insys_Anthem_002478562
Insys_Anthem_002478563                   Insys_Anthem_002478563
Insys_Anthem_002478570                   Insys_Anthem_002478570
Insys_Anthem_002478574                   Insys_Anthem_002478574
Insys_Anthem_002478596                   Insys_Anthem_002478596
Insys_Anthem_002478597                   Insys_Anthem_002478597
Insys_Anthem_002478608                   Insys_Anthem_002478608
Insys_Anthem_002478610                   Insys_Anthem_002478610
Insys_Anthem_002478613                   Insys_Anthem_002478613
Insys_Anthem_002478614                   Insys_Anthem_002478614
Insys_Anthem_002478621                   Insys_Anthem_002478621
Insys_Anthem_002478625                   Insys_Anthem_002478625
Insys_Anthem_002478646                   Insys_Anthem_002478646
Insys_Anthem_002478650                   Insys_Anthem_002478650
Insys_Anthem_002478651                   Insys_Anthem_002478651
Insys_Anthem_002478655                   Insys_Anthem_002478655

                                                    2528
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2530 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002478656                   Insys_Anthem_002478656
Insys_Anthem_002478660                   Insys_Anthem_002478660
Insys_Anthem_002478661                   Insys_Anthem_002478661
Insys_Anthem_002478665                   Insys_Anthem_002478665
Insys_Anthem_002478671                   Insys_Anthem_002478671
Insys_Anthem_002478673                   Insys_Anthem_002478673
Insys_Anthem_002478684                   Insys_Anthem_002478684
Insys_Anthem_002478691                   Insys_Anthem_002478691
Insys_Anthem_002478693                   Insys_Anthem_002478693
Insys_Anthem_002478705                   Insys_Anthem_002478705
Insys_Anthem_002478721                   Insys_Anthem_002478721
Insys_Anthem_002478723                   Insys_Anthem_002478723
Insys_Anthem_002478724                   Insys_Anthem_002478724
Insys_Anthem_002478730                   Insys_Anthem_002478730
Insys_Anthem_002478732                   Insys_Anthem_002478732
Insys_Anthem_002478741                   Insys_Anthem_002478741
Insys_Anthem_002478742                   Insys_Anthem_002478742
Insys_Anthem_002478748                   Insys_Anthem_002478748
Insys_Anthem_002478749                   Insys_Anthem_002478749
Insys_Anthem_002478750                   Insys_Anthem_002478750
Insys_Anthem_002478753                   Insys_Anthem_002478753
Insys_Anthem_002478758                   Insys_Anthem_002478758
Insys_Anthem_002478772                   Insys_Anthem_002478772
Insys_Anthem_002478773                   Insys_Anthem_002478773
Insys_Anthem_002478774                   Insys_Anthem_002478774
Insys_Anthem_002478775                   Insys_Anthem_002478775
Insys_Anthem_002478776                   Insys_Anthem_002478776
Insys_Anthem_002478777                   Insys_Anthem_002478777
Insys_Anthem_002478778                   Insys_Anthem_002478778
Insys_Anthem_002478781                   Insys_Anthem_002478781
Insys_Anthem_002478782                   Insys_Anthem_002478782
Insys_Anthem_002478783                   Insys_Anthem_002478783
Insys_Anthem_002478784                   Insys_Anthem_002478784
Insys_Anthem_002478815                   Insys_Anthem_002478815
Insys_Anthem_002478821                   Insys_Anthem_002478821
Insys_Anthem_002478822                   Insys_Anthem_002478822
Insys_Anthem_002478834                   Insys_Anthem_002478834
Insys_Anthem_002478841                   Insys_Anthem_002478841
Insys_Anthem_002478845                   Insys_Anthem_002478845
Insys_Anthem_002478848                   Insys_Anthem_002478848
Insys_Anthem_002478849                   Insys_Anthem_002478849
Insys_Anthem_002478863                   Insys_Anthem_002478863
Insys_Anthem_002478878                   Insys_Anthem_002478878
Insys_Anthem_002478882                   Insys_Anthem_002478882
Insys_Anthem_002478900                   Insys_Anthem_002478900
Insys_Anthem_002478909                   Insys_Anthem_002478909
Insys_Anthem_002478937                   Insys_Anthem_002478937

                                                    2529
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2531 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002478938                   Insys_Anthem_002478938
Insys_Anthem_002478940                   Insys_Anthem_002478940
Insys_Anthem_002478947                   Insys_Anthem_002478947
Insys_Anthem_002478952                   Insys_Anthem_002478952
Insys_Anthem_002478971                   Insys_Anthem_002478971
Insys_Anthem_002478976                   Insys_Anthem_002478976
Insys_Anthem_002478978                   Insys_Anthem_002478978
Insys_Anthem_002478980                   Insys_Anthem_002478980
Insys_Anthem_002479007                   Insys_Anthem_002479007
Insys_Anthem_002479045                   Insys_Anthem_002479045
Insys_Anthem_002479048                   Insys_Anthem_002479048
Insys_Anthem_002479086                   Insys_Anthem_002479086
Insys_Anthem_002479118                   Insys_Anthem_002479118
Insys_Anthem_002479128                   Insys_Anthem_002479128
Insys_Anthem_002479161                   Insys_Anthem_002479161
Insys_Anthem_002479169                   Insys_Anthem_002479169
Insys_Anthem_002479177                   Insys_Anthem_002479177
Insys_Anthem_002479178                   Insys_Anthem_002479178
Insys_Anthem_002479181                   Insys_Anthem_002479181
Insys_Anthem_002479186                   Insys_Anthem_002479186
Insys_Anthem_002479190                   Insys_Anthem_002479190
Insys_Anthem_002479191                   Insys_Anthem_002479191
Insys_Anthem_002479207                   Insys_Anthem_002479207
Insys_Anthem_002479222                   Insys_Anthem_002479222
Insys_Anthem_002479223                   Insys_Anthem_002479223
Insys_Anthem_002479224                   Insys_Anthem_002479224
Insys_Anthem_002479234                   Insys_Anthem_002479234
Insys_Anthem_002479246                   Insys_Anthem_002479246
Insys_Anthem_002479253                   Insys_Anthem_002479253
Insys_Anthem_002479290                   Insys_Anthem_002479290
Insys_Anthem_002479297                   Insys_Anthem_002479297
Insys_Anthem_002479322                   Insys_Anthem_002479322
Insys_Anthem_002479349                   Insys_Anthem_002479349
Insys_Anthem_002479356                   Insys_Anthem_002479356
Insys_Anthem_002479360                   Insys_Anthem_002479360
Insys_Anthem_002479362                   Insys_Anthem_002479362
Insys_Anthem_002479372                   Insys_Anthem_002479372
Insys_Anthem_002479381                   Insys_Anthem_002479381
Insys_Anthem_002479389                   Insys_Anthem_002479389
Insys_Anthem_002479402                   Insys_Anthem_002479402
Insys_Anthem_002479415                   Insys_Anthem_002479415
Insys_Anthem_002479422                   Insys_Anthem_002479422
Insys_Anthem_002479427                   Insys_Anthem_002479427
Insys_Anthem_002479439                   Insys_Anthem_002479439
Insys_Anthem_002479443                   Insys_Anthem_002479443
Insys_Anthem_002479447                   Insys_Anthem_002479447
Insys_Anthem_002479457                   Insys_Anthem_002479457

                                                    2530
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2532 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002479467                   Insys_Anthem_002479467
Insys_Anthem_002479472                   Insys_Anthem_002479472
Insys_Anthem_002479473                   Insys_Anthem_002479473
Insys_Anthem_002479477                   Insys_Anthem_002479477
Insys_Anthem_002479489                   Insys_Anthem_002479489
Insys_Anthem_002479500                   Insys_Anthem_002479500
Insys_Anthem_002479501                   Insys_Anthem_002479501
Insys_Anthem_002479507                   Insys_Anthem_002479507
Insys_Anthem_002479508                   Insys_Anthem_002479508
Insys_Anthem_002479534                   Insys_Anthem_002479534
Insys_Anthem_002479536                   Insys_Anthem_002479536
Insys_Anthem_002479545                   Insys_Anthem_002479545
Insys_Anthem_002479546                   Insys_Anthem_002479546
Insys_Anthem_002479554                   Insys_Anthem_002479554
Insys_Anthem_002479557                   Insys_Anthem_002479557
Insys_Anthem_002479558                   Insys_Anthem_002479558
Insys_Anthem_002479581                   Insys_Anthem_002479581
Insys_Anthem_002479591                   Insys_Anthem_002479591
Insys_Anthem_002479595                   Insys_Anthem_002479595
Insys_Anthem_002479599                   Insys_Anthem_002479599
Insys_Anthem_002479606                   Insys_Anthem_002479606
Insys_Anthem_002479612                   Insys_Anthem_002479612
Insys_Anthem_002479619                   Insys_Anthem_002479619
Insys_Anthem_002479620                   Insys_Anthem_002479620
Insys_Anthem_002479621                   Insys_Anthem_002479621
Insys_Anthem_002479634                   Insys_Anthem_002479634
Insys_Anthem_002479639                   Insys_Anthem_002479639
Insys_Anthem_002479643                   Insys_Anthem_002479643
Insys_Anthem_002479644                   Insys_Anthem_002479644
Insys_Anthem_002479645                   Insys_Anthem_002479645
Insys_Anthem_002479660                   Insys_Anthem_002479660
Insys_Anthem_002479667                   Insys_Anthem_002479667
Insys_Anthem_002479682                   Insys_Anthem_002479682
Insys_Anthem_002479688                   Insys_Anthem_002479688
Insys_Anthem_002479691                   Insys_Anthem_002479691
Insys_Anthem_002479692                   Insys_Anthem_002479692
Insys_Anthem_002479693                   Insys_Anthem_002479693
Insys_Anthem_002479694                   Insys_Anthem_002479694
Insys_Anthem_002479703                   Insys_Anthem_002479703
Insys_Anthem_002479722                   Insys_Anthem_002479722
Insys_Anthem_002479734                   Insys_Anthem_002479734
Insys_Anthem_002479738                   Insys_Anthem_002479738
Insys_Anthem_002479753                   Insys_Anthem_002479753
Insys_Anthem_002479757                   Insys_Anthem_002479757
Insys_Anthem_002479761                   Insys_Anthem_002479761
Insys_Anthem_002479803                   Insys_Anthem_002479803
Insys_Anthem_002479804                   Insys_Anthem_002479804

                                                    2531
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2533 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002479807                   Insys_Anthem_002479807
Insys_Anthem_002479808                   Insys_Anthem_002479808
Insys_Anthem_002479849                   Insys_Anthem_002479849
Insys_Anthem_002479850                   Insys_Anthem_002479850
Insys_Anthem_002479869                   Insys_Anthem_002479869
Insys_Anthem_002479875                   Insys_Anthem_002479875
Insys_Anthem_002479879                   Insys_Anthem_002479879
Insys_Anthem_002479928                   Insys_Anthem_002479928
Insys_Anthem_002479930                   Insys_Anthem_002479930
Insys_Anthem_002479931                   Insys_Anthem_002479931
Insys_Anthem_002479941                   Insys_Anthem_002479941
Insys_Anthem_002479980                   Insys_Anthem_002479980
Insys_Anthem_002479985                   Insys_Anthem_002479985
Insys_Anthem_002479990                   Insys_Anthem_002479990
Insys_Anthem_002479998                   Insys_Anthem_002479998
Insys_Anthem_002480005                   Insys_Anthem_002480005
Insys_Anthem_002480008                   Insys_Anthem_002480008
Insys_Anthem_002480014                   Insys_Anthem_002480014
Insys_Anthem_002480032                   Insys_Anthem_002480032
Insys_Anthem_002480033                   Insys_Anthem_002480033
Insys_Anthem_002480034                   Insys_Anthem_002480034
Insys_Anthem_002480048                   Insys_Anthem_002480048
Insys_Anthem_002480051                   Insys_Anthem_002480051
Insys_Anthem_002480074                   Insys_Anthem_002480074
Insys_Anthem_002480106                   Insys_Anthem_002480106
Insys_Anthem_002480118                   Insys_Anthem_002480118
Insys_Anthem_002480132                   Insys_Anthem_002480132
Insys_Anthem_002480160                   Insys_Anthem_002480160
Insys_Anthem_002480166                   Insys_Anthem_002480166
Insys_Anthem_002480186                   Insys_Anthem_002480186
Insys_Anthem_002480191                   Insys_Anthem_002480191
Insys_Anthem_002480215                   Insys_Anthem_002480215
Insys_Anthem_002480229                   Insys_Anthem_002480229
Insys_Anthem_002480280                   Insys_Anthem_002480280
Insys_Anthem_002480334                   Insys_Anthem_002480334
Insys_Anthem_002480349                   Insys_Anthem_002480349
Insys_Anthem_002480363                   Insys_Anthem_002480363
Insys_Anthem_002480367                   Insys_Anthem_002480367
Insys_Anthem_002480376                   Insys_Anthem_002480376
Insys_Anthem_002480378                   Insys_Anthem_002480378
Insys_Anthem_002480388                   Insys_Anthem_002480388
Insys_Anthem_002480404                   Insys_Anthem_002480404
Insys_Anthem_002480445                   Insys_Anthem_002480445
Insys_Anthem_002480464                   Insys_Anthem_002480464
Insys_Anthem_002480468                   Insys_Anthem_002480468
Insys_Anthem_002480479                   Insys_Anthem_002480479
Insys_Anthem_002480515                   Insys_Anthem_002480515

                                                    2532
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2534 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002480517                   Insys_Anthem_002480517
Insys_Anthem_002480523                   Insys_Anthem_002480523
Insys_Anthem_002480532                   Insys_Anthem_002480532
Insys_Anthem_002480536                   Insys_Anthem_002480536
Insys_Anthem_002480541                   Insys_Anthem_002480541
Insys_Anthem_002480545                   Insys_Anthem_002480545
Insys_Anthem_002480549                   Insys_Anthem_002480549
Insys_Anthem_002480560                   Insys_Anthem_002480560
Insys_Anthem_002480561                   Insys_Anthem_002480561
Insys_Anthem_002480578                   Insys_Anthem_002480578
Insys_Anthem_002480584                   Insys_Anthem_002480584
Insys_Anthem_002480592                   Insys_Anthem_002480592
Insys_Anthem_002480596                   Insys_Anthem_002480596
Insys_Anthem_002480601                   Insys_Anthem_002480601
Insys_Anthem_002480607                   Insys_Anthem_002480607
Insys_Anthem_002480639                   Insys_Anthem_002480639
Insys_Anthem_002480661                   Insys_Anthem_002480661
Insys_Anthem_002480666                   Insys_Anthem_002480666
Insys_Anthem_002480676                   Insys_Anthem_002480676
Insys_Anthem_002480702                   Insys_Anthem_002480702
Insys_Anthem_002480704                   Insys_Anthem_002480704
Insys_Anthem_002480744                   Insys_Anthem_002480744
Insys_Anthem_002480748                   Insys_Anthem_002480748
Insys_Anthem_002480767                   Insys_Anthem_002480767
Insys_Anthem_002480776                   Insys_Anthem_002480776
Insys_Anthem_002480795                   Insys_Anthem_002480795
Insys_Anthem_002480799                   Insys_Anthem_002480799
Insys_Anthem_002480803                   Insys_Anthem_002480803
Insys_Anthem_002480827                   Insys_Anthem_002480827
Insys_Anthem_002480842                   Insys_Anthem_002480842
Insys_Anthem_002480867                   Insys_Anthem_002480867
Insys_Anthem_002480891                   Insys_Anthem_002480891
Insys_Anthem_002480915                   Insys_Anthem_002480915
Insys_Anthem_002480924                   Insys_Anthem_002480924
Insys_Anthem_002480935                   Insys_Anthem_002480935
Insys_Anthem_002480942                   Insys_Anthem_002480942
Insys_Anthem_002480952                   Insys_Anthem_002480952
Insys_Anthem_002480969                   Insys_Anthem_002480969
Insys_Anthem_002480970                   Insys_Anthem_002480970
Insys_Anthem_002481040                   Insys_Anthem_002481040
Insys_Anthem_002481043                   Insys_Anthem_002481043
Insys_Anthem_002481044                   Insys_Anthem_002481044
Insys_Anthem_002481051                   Insys_Anthem_002481051
Insys_Anthem_002481078                   Insys_Anthem_002481078
Insys_Anthem_002481088                   Insys_Anthem_002481088
Insys_Anthem_002481099                   Insys_Anthem_002481099
Insys_Anthem_002481116                   Insys_Anthem_002481116

                                                    2533
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2535 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002481117                   Insys_Anthem_002481117
Insys_Anthem_002481118                   Insys_Anthem_002481118
Insys_Anthem_002481130                   Insys_Anthem_002481130
Insys_Anthem_002481134                   Insys_Anthem_002481134
Insys_Anthem_002481135                   Insys_Anthem_002481135
Insys_Anthem_002481141                   Insys_Anthem_002481141
Insys_Anthem_002481146                   Insys_Anthem_002481146
Insys_Anthem_002481163                   Insys_Anthem_002481163
Insys_Anthem_002481198                   Insys_Anthem_002481198
Insys_Anthem_002481201                   Insys_Anthem_002481201
Insys_Anthem_002481211                   Insys_Anthem_002481211
Insys_Anthem_002481227                   Insys_Anthem_002481227
Insys_Anthem_002481246                   Insys_Anthem_002481246
Insys_Anthem_002481268                   Insys_Anthem_002481268
Insys_Anthem_002481269                   Insys_Anthem_002481269
Insys_Anthem_002481290                   Insys_Anthem_002481290
Insys_Anthem_002481307                   Insys_Anthem_002481307
Insys_Anthem_002481313                   Insys_Anthem_002481313
Insys_Anthem_002481328                   Insys_Anthem_002481328
Insys_Anthem_002481335                   Insys_Anthem_002481335
Insys_Anthem_002481336                   Insys_Anthem_002481336
Insys_Anthem_002481341                   Insys_Anthem_002481341
Insys_Anthem_002481343                   Insys_Anthem_002481343
Insys_Anthem_002481359                   Insys_Anthem_002481359
Insys_Anthem_002481397                   Insys_Anthem_002481397
Insys_Anthem_002481398                   Insys_Anthem_002481398
Insys_Anthem_002481399                   Insys_Anthem_002481399
Insys_Anthem_002481406                   Insys_Anthem_002481406
Insys_Anthem_002481430                   Insys_Anthem_002481430
Insys_Anthem_002481441                   Insys_Anthem_002481441
Insys_Anthem_002481455                   Insys_Anthem_002481455
Insys_Anthem_002481465                   Insys_Anthem_002481465
Insys_Anthem_002481471                   Insys_Anthem_002481471
Insys_Anthem_002481472                   Insys_Anthem_002481472
Insys_Anthem_002481473                   Insys_Anthem_002481473
Insys_Anthem_002481479                   Insys_Anthem_002481479
Insys_Anthem_002481483                   Insys_Anthem_002481483
Insys_Anthem_002481485                   Insys_Anthem_002481485
Insys_Anthem_002481509                   Insys_Anthem_002481509
Insys_Anthem_002481520                   Insys_Anthem_002481520
Insys_Anthem_002481522                   Insys_Anthem_002481522
Insys_Anthem_002481523                   Insys_Anthem_002481523
Insys_Anthem_002481529                   Insys_Anthem_002481529
Insys_Anthem_002481540                   Insys_Anthem_002481540
Insys_Anthem_002481544                   Insys_Anthem_002481544
Insys_Anthem_002481556                   Insys_Anthem_002481556
Insys_Anthem_002481557                   Insys_Anthem_002481557

                                                    2534
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2536 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002481558                   Insys_Anthem_002481558
Insys_Anthem_002481577                   Insys_Anthem_002481577
Insys_Anthem_002481585                   Insys_Anthem_002481585
Insys_Anthem_002481593                   Insys_Anthem_002481593
Insys_Anthem_002481601                   Insys_Anthem_002481601
Insys_Anthem_002481605                   Insys_Anthem_002481605
Insys_Anthem_002481629                   Insys_Anthem_002481629
Insys_Anthem_002481646                   Insys_Anthem_002481646
Insys_Anthem_002481647                   Insys_Anthem_002481647
Insys_Anthem_002481648                   Insys_Anthem_002481648
Insys_Anthem_002481663                   Insys_Anthem_002481663
Insys_Anthem_002481672                   Insys_Anthem_002481672
Insys_Anthem_002481678                   Insys_Anthem_002481678
Insys_Anthem_002481688                   Insys_Anthem_002481688
Insys_Anthem_002481689                   Insys_Anthem_002481689
Insys_Anthem_002481691                   Insys_Anthem_002481691
Insys_Anthem_002481699                   Insys_Anthem_002481699
Insys_Anthem_002481709                   Insys_Anthem_002481709
Insys_Anthem_002481712                   Insys_Anthem_002481712
Insys_Anthem_002481719                   Insys_Anthem_002481719
Insys_Anthem_002481725                   Insys_Anthem_002481725
Insys_Anthem_002481726                   Insys_Anthem_002481726
Insys_Anthem_002481735                   Insys_Anthem_002481735
Insys_Anthem_002481737                   Insys_Anthem_002481737
Insys_Anthem_002481776                   Insys_Anthem_002481776
Insys_Anthem_002481788                   Insys_Anthem_002481788
Insys_Anthem_002481804                   Insys_Anthem_002481804
Insys_Anthem_002481814                   Insys_Anthem_002481814
Insys_Anthem_002481825                   Insys_Anthem_002481825
Insys_Anthem_002481829                   Insys_Anthem_002481829
Insys_Anthem_002481831                   Insys_Anthem_002481831
Insys_Anthem_002481836                   Insys_Anthem_002481836
Insys_Anthem_002481837                   Insys_Anthem_002481837
Insys_Anthem_002481839                   Insys_Anthem_002481839
Insys_Anthem_002481852                   Insys_Anthem_002481852
Insys_Anthem_002481869                   Insys_Anthem_002481869
Insys_Anthem_002481876                   Insys_Anthem_002481876
Insys_Anthem_002481880                   Insys_Anthem_002481880
Insys_Anthem_002481890                   Insys_Anthem_002481890
Insys_Anthem_002481896                   Insys_Anthem_002481896
Insys_Anthem_002481897                   Insys_Anthem_002481897
Insys_Anthem_002481898                   Insys_Anthem_002481898
Insys_Anthem_002481911                   Insys_Anthem_002481911
Insys_Anthem_002481919                   Insys_Anthem_002481919
Insys_Anthem_002481920                   Insys_Anthem_002481920
Insys_Anthem_002481949                   Insys_Anthem_002481949
Insys_Anthem_002481953                   Insys_Anthem_002481953

                                                    2535
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2537 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002481959                   Insys_Anthem_002481959
Insys_Anthem_002481963                   Insys_Anthem_002481963
Insys_Anthem_002481969                   Insys_Anthem_002481969
Insys_Anthem_002481970                   Insys_Anthem_002481970
Insys_Anthem_002481975                   Insys_Anthem_002481975
Insys_Anthem_002481985                   Insys_Anthem_002481985
Insys_Anthem_002481987                   Insys_Anthem_002481987
Insys_Anthem_002482000                   Insys_Anthem_002482000
Insys_Anthem_002482008                   Insys_Anthem_002482008
Insys_Anthem_002482020                   Insys_Anthem_002482020
Insys_Anthem_002482021                   Insys_Anthem_002482021
Insys_Anthem_002482029                   Insys_Anthem_002482029
Insys_Anthem_002482033                   Insys_Anthem_002482033
Insys_Anthem_002482068                   Insys_Anthem_002482068
Insys_Anthem_002482080                   Insys_Anthem_002482080
Insys_Anthem_002482100                   Insys_Anthem_002482100
Insys_Anthem_002482105                   Insys_Anthem_002482105
Insys_Anthem_002482161                   Insys_Anthem_002482161
Insys_Anthem_002482168                   Insys_Anthem_002482168
Insys_Anthem_002482171                   Insys_Anthem_002482171
Insys_Anthem_002482175                   Insys_Anthem_002482175
Insys_Anthem_002482192                   Insys_Anthem_002482192
Insys_Anthem_002482211                   Insys_Anthem_002482211
Insys_Anthem_002482222                   Insys_Anthem_002482222
Insys_Anthem_002482229                   Insys_Anthem_002482229
Insys_Anthem_002482234                   Insys_Anthem_002482234
Insys_Anthem_002482261                   Insys_Anthem_002482261
Insys_Anthem_002482269                   Insys_Anthem_002482269
Insys_Anthem_002482277                   Insys_Anthem_002482277
Insys_Anthem_002482293                   Insys_Anthem_002482293
Insys_Anthem_002482302                   Insys_Anthem_002482302
Insys_Anthem_002482311                   Insys_Anthem_002482311
Insys_Anthem_002482318                   Insys_Anthem_002482318
Insys_Anthem_002482324                   Insys_Anthem_002482324
Insys_Anthem_002482329                   Insys_Anthem_002482329
Insys_Anthem_002482343                   Insys_Anthem_002482343
Insys_Anthem_002482345                   Insys_Anthem_002482345
Insys_Anthem_002482401                   Insys_Anthem_002482401
Insys_Anthem_002482406                   Insys_Anthem_002482406
Insys_Anthem_002482407                   Insys_Anthem_002482407
Insys_Anthem_002482424                   Insys_Anthem_002482424
Insys_Anthem_002482428                   Insys_Anthem_002482428
Insys_Anthem_002482439                   Insys_Anthem_002482439
Insys_Anthem_002482441                   Insys_Anthem_002482441
Insys_Anthem_002482442                   Insys_Anthem_002482442
Insys_Anthem_002482450                   Insys_Anthem_002482450
Insys_Anthem_002482454                   Insys_Anthem_002482454

                                                    2536
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2538 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002482465                   Insys_Anthem_002482465
Insys_Anthem_002482469                   Insys_Anthem_002482469
Insys_Anthem_002482473                   Insys_Anthem_002482473
Insys_Anthem_002482479                   Insys_Anthem_002482479
Insys_Anthem_002482483                   Insys_Anthem_002482483
Insys_Anthem_002482496                   Insys_Anthem_002482496
Insys_Anthem_002482521                   Insys_Anthem_002482521
Insys_Anthem_002482530                   Insys_Anthem_002482530
Insys_Anthem_002482544                   Insys_Anthem_002482544
Insys_Anthem_002482578                   Insys_Anthem_002482578
Insys_Anthem_002482592                   Insys_Anthem_002482592
Insys_Anthem_002482615                   Insys_Anthem_002482615
Insys_Anthem_002482616                   Insys_Anthem_002482616
Insys_Anthem_002482618                   Insys_Anthem_002482618
Insys_Anthem_002482631                   Insys_Anthem_002482631
Insys_Anthem_002482649                   Insys_Anthem_002482649
Insys_Anthem_002482663                   Insys_Anthem_002482663
Insys_Anthem_002482667                   Insys_Anthem_002482667
Insys_Anthem_002482674                   Insys_Anthem_002482674
Insys_Anthem_002482686                   Insys_Anthem_002482686
Insys_Anthem_002482687                   Insys_Anthem_002482687
Insys_Anthem_002482690                   Insys_Anthem_002482690
Insys_Anthem_002482700                   Insys_Anthem_002482700
Insys_Anthem_002482733                   Insys_Anthem_002482733
Insys_Anthem_002482738                   Insys_Anthem_002482738
Insys_Anthem_002482754                   Insys_Anthem_002482754
Insys_Anthem_002482756                   Insys_Anthem_002482756
Insys_Anthem_002482768                   Insys_Anthem_002482768
Insys_Anthem_002482779                   Insys_Anthem_002482779
Insys_Anthem_002482786                   Insys_Anthem_002482786
Insys_Anthem_002482791                   Insys_Anthem_002482791
Insys_Anthem_002482832                   Insys_Anthem_002482832
Insys_Anthem_002482833                   Insys_Anthem_002482833
Insys_Anthem_002482845                   Insys_Anthem_002482845
Insys_Anthem_002482846                   Insys_Anthem_002482846
Insys_Anthem_002482855                   Insys_Anthem_002482855
Insys_Anthem_002482856                   Insys_Anthem_002482856
Insys_Anthem_002482876                   Insys_Anthem_002482876
Insys_Anthem_002482877                   Insys_Anthem_002482877
Insys_Anthem_002482888                   Insys_Anthem_002482888
Insys_Anthem_002482898                   Insys_Anthem_002482898
Insys_Anthem_002482927                   Insys_Anthem_002482927
Insys_Anthem_002482930                   Insys_Anthem_002482930
Insys_Anthem_002482936                   Insys_Anthem_002482936
Insys_Anthem_002482951                   Insys_Anthem_002482951
Insys_Anthem_002482976                   Insys_Anthem_002482976
Insys_Anthem_002483019                   Insys_Anthem_002483019

                                                    2537
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2539 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002483047                   Insys_Anthem_002483047
Insys_Anthem_002483048                   Insys_Anthem_002483048
Insys_Anthem_002483051                   Insys_Anthem_002483051
Insys_Anthem_002483055                   Insys_Anthem_002483055
Insys_Anthem_002483067                   Insys_Anthem_002483067
Insys_Anthem_002483098                   Insys_Anthem_002483098
Insys_Anthem_002483109                   Insys_Anthem_002483109
Insys_Anthem_002483114                   Insys_Anthem_002483114
Insys_Anthem_002483119                   Insys_Anthem_002483119
Insys_Anthem_002483148                   Insys_Anthem_002483148
Insys_Anthem_002483153                   Insys_Anthem_002483153
Insys_Anthem_002483173                   Insys_Anthem_002483173
Insys_Anthem_002483174                   Insys_Anthem_002483174
Insys_Anthem_002483175                   Insys_Anthem_002483175
Insys_Anthem_002483188                   Insys_Anthem_002483188
Insys_Anthem_002483200                   Insys_Anthem_002483200
Insys_Anthem_002483204                   Insys_Anthem_002483204
Insys_Anthem_002483232                   Insys_Anthem_002483232
Insys_Anthem_002483235                   Insys_Anthem_002483235
Insys_Anthem_002483253                   Insys_Anthem_002483253
Insys_Anthem_002483260                   Insys_Anthem_002483260
Insys_Anthem_002483261                   Insys_Anthem_002483261
Insys_Anthem_002483267                   Insys_Anthem_002483267
Insys_Anthem_002483280                   Insys_Anthem_002483280
Insys_Anthem_002483289                   Insys_Anthem_002483289
Insys_Anthem_002483293                   Insys_Anthem_002483293
Insys_Anthem_002483300                   Insys_Anthem_002483300
Insys_Anthem_002483301                   Insys_Anthem_002483301
Insys_Anthem_002483302                   Insys_Anthem_002483302
Insys_Anthem_002483303                   Insys_Anthem_002483303
Insys_Anthem_002483308                   Insys_Anthem_002483308
Insys_Anthem_002483309                   Insys_Anthem_002483309
Insys_Anthem_002483319                   Insys_Anthem_002483319
Insys_Anthem_002483331                   Insys_Anthem_002483331
Insys_Anthem_002483354                   Insys_Anthem_002483354
Insys_Anthem_002483370                   Insys_Anthem_002483370
Insys_Anthem_002483378                   Insys_Anthem_002483378
Insys_Anthem_002483436                   Insys_Anthem_002483436
Insys_Anthem_002483461                   Insys_Anthem_002483461
Insys_Anthem_002483497                   Insys_Anthem_002483497
Insys_Anthem_002483565                   Insys_Anthem_002483565
Insys_Anthem_002483584                   Insys_Anthem_002483584
Insys_Anthem_002483595                   Insys_Anthem_002483595
Insys_Anthem_002483599                   Insys_Anthem_002483599
Insys_Anthem_002483622                   Insys_Anthem_002483622
Insys_Anthem_002483638                   Insys_Anthem_002483638
Insys_Anthem_002483642                   Insys_Anthem_002483642

                                                    2538
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2540 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002483653                   Insys_Anthem_002483653
Insys_Anthem_002483657                   Insys_Anthem_002483657
Insys_Anthem_002483661                   Insys_Anthem_002483661
Insys_Anthem_002483666                   Insys_Anthem_002483666
Insys_Anthem_002483670                   Insys_Anthem_002483670
Insys_Anthem_002483680                   Insys_Anthem_002483680
Insys_Anthem_002483684                   Insys_Anthem_002483684
Insys_Anthem_002483693                   Insys_Anthem_002483693
Insys_Anthem_002483696                   Insys_Anthem_002483696
Insys_Anthem_002483726                   Insys_Anthem_002483726
Insys_Anthem_002483739                   Insys_Anthem_002483739
Insys_Anthem_002483743                   Insys_Anthem_002483743
Insys_Anthem_002483748                   Insys_Anthem_002483748
Insys_Anthem_002483751                   Insys_Anthem_002483751
Insys_Anthem_002483758                   Insys_Anthem_002483758
Insys_Anthem_002483784                   Insys_Anthem_002483784
Insys_Anthem_002483793                   Insys_Anthem_002483793
Insys_Anthem_002483797                   Insys_Anthem_002483797
Insys_Anthem_002483809                   Insys_Anthem_002483809
Insys_Anthem_002483849                   Insys_Anthem_002483849
Insys_Anthem_002483868                   Insys_Anthem_002483868
Insys_Anthem_002483878                   Insys_Anthem_002483878
Insys_Anthem_002483889                   Insys_Anthem_002483889
Insys_Anthem_002483923                   Insys_Anthem_002483923
Insys_Anthem_002483931                   Insys_Anthem_002483931
Insys_Anthem_002483935                   Insys_Anthem_002483935
Insys_Anthem_002483942                   Insys_Anthem_002483942
Insys_Anthem_002483947                   Insys_Anthem_002483947
Insys_Anthem_002483962                   Insys_Anthem_002483962
Insys_Anthem_002483963                   Insys_Anthem_002483963
Insys_Anthem_002483964                   Insys_Anthem_002483964
Insys_Anthem_002483969                   Insys_Anthem_002483969
Insys_Anthem_002483976                   Insys_Anthem_002483976
Insys_Anthem_002483987                   Insys_Anthem_002483987
Insys_Anthem_002483991                   Insys_Anthem_002483991
Insys_Anthem_002483995                   Insys_Anthem_002483995
Insys_Anthem_002483999                   Insys_Anthem_002483999
Insys_Anthem_002484002                   Insys_Anthem_002484002
Insys_Anthem_002484006                   Insys_Anthem_002484006
Insys_Anthem_002484022                   Insys_Anthem_002484022
Insys_Anthem_002484026                   Insys_Anthem_002484026
Insys_Anthem_002484038                   Insys_Anthem_002484038
Insys_Anthem_002484040                   Insys_Anthem_002484040
Insys_Anthem_002484041                   Insys_Anthem_002484041
Insys_Anthem_002484050                   Insys_Anthem_002484050
Insys_Anthem_002484051                   Insys_Anthem_002484051
Insys_Anthem_002484062                   Insys_Anthem_002484062

                                                    2539
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2541 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002484063                   Insys_Anthem_002484063
Insys_Anthem_002484070                   Insys_Anthem_002484070
Insys_Anthem_002484075                   Insys_Anthem_002484075
Insys_Anthem_002484083                   Insys_Anthem_002484083
Insys_Anthem_002484089                   Insys_Anthem_002484089
Insys_Anthem_002484093                   Insys_Anthem_002484093
Insys_Anthem_002484097                   Insys_Anthem_002484097
Insys_Anthem_002484109                   Insys_Anthem_002484109
Insys_Anthem_002484110                   Insys_Anthem_002484110
Insys_Anthem_002484114                   Insys_Anthem_002484114
Insys_Anthem_002484118                   Insys_Anthem_002484118
Insys_Anthem_002484122                   Insys_Anthem_002484122
Insys_Anthem_002484126                   Insys_Anthem_002484126
Insys_Anthem_002484138                   Insys_Anthem_002484138
Insys_Anthem_002484144                   Insys_Anthem_002484144
Insys_Anthem_002484145                   Insys_Anthem_002484145
Insys_Anthem_002484152                   Insys_Anthem_002484152
Insys_Anthem_002484153                   Insys_Anthem_002484153
Insys_Anthem_002484155                   Insys_Anthem_002484155
Insys_Anthem_002484171                   Insys_Anthem_002484171
Insys_Anthem_002484178                   Insys_Anthem_002484178
Insys_Anthem_002484182                   Insys_Anthem_002484182
Insys_Anthem_002484189                   Insys_Anthem_002484189
Insys_Anthem_002484210                   Insys_Anthem_002484210
Insys_Anthem_002484218                   Insys_Anthem_002484218
Insys_Anthem_002484222                   Insys_Anthem_002484222
Insys_Anthem_002484230                   Insys_Anthem_002484230
Insys_Anthem_002484241                   Insys_Anthem_002484241
Insys_Anthem_002484242                   Insys_Anthem_002484242
Insys_Anthem_002484247                   Insys_Anthem_002484247
Insys_Anthem_002484257                   Insys_Anthem_002484257
Insys_Anthem_002484261                   Insys_Anthem_002484261
Insys_Anthem_002484265                   Insys_Anthem_002484265
Insys_Anthem_002484278                   Insys_Anthem_002484278
Insys_Anthem_002484293                   Insys_Anthem_002484293
Insys_Anthem_002484341                   Insys_Anthem_002484341
Insys_Anthem_002484342                   Insys_Anthem_002484342
Insys_Anthem_002484348                   Insys_Anthem_002484348
Insys_Anthem_002484354                   Insys_Anthem_002484354
Insys_Anthem_002484362                   Insys_Anthem_002484362
Insys_Anthem_002484380                   Insys_Anthem_002484380
Insys_Anthem_002484394                   Insys_Anthem_002484394
Insys_Anthem_002484402                   Insys_Anthem_002484402
Insys_Anthem_002484416                   Insys_Anthem_002484416
Insys_Anthem_002484431                   Insys_Anthem_002484431
Insys_Anthem_002484437                   Insys_Anthem_002484437
Insys_Anthem_002484444                   Insys_Anthem_002484444

                                                    2540
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2542 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002484465                   Insys_Anthem_002484465
Insys_Anthem_002484468                   Insys_Anthem_002484468
Insys_Anthem_002484471                   Insys_Anthem_002484471
Insys_Anthem_002484478                   Insys_Anthem_002484478
Insys_Anthem_002484485                   Insys_Anthem_002484485
Insys_Anthem_002484486                   Insys_Anthem_002484486
Insys_Anthem_002484487                   Insys_Anthem_002484487
Insys_Anthem_002484496                   Insys_Anthem_002484496
Insys_Anthem_002484497                   Insys_Anthem_002484497
Insys_Anthem_002484503                   Insys_Anthem_002484503
Insys_Anthem_002484511                   Insys_Anthem_002484511
Insys_Anthem_002484524                   Insys_Anthem_002484524
Insys_Anthem_002484526                   Insys_Anthem_002484526
Insys_Anthem_002484528                   Insys_Anthem_002484528
Insys_Anthem_002484534                   Insys_Anthem_002484534
Insys_Anthem_002484543                   Insys_Anthem_002484543
Insys_Anthem_002484550                   Insys_Anthem_002484550
Insys_Anthem_002484551                   Insys_Anthem_002484551
Insys_Anthem_002484558                   Insys_Anthem_002484558
Insys_Anthem_002484569                   Insys_Anthem_002484569
Insys_Anthem_002484581                   Insys_Anthem_002484581
Insys_Anthem_002484586                   Insys_Anthem_002484586
Insys_Anthem_002484588                   Insys_Anthem_002484588
Insys_Anthem_002484589                   Insys_Anthem_002484589
Insys_Anthem_002484596                   Insys_Anthem_002484596
Insys_Anthem_002484631                   Insys_Anthem_002484631
Insys_Anthem_002484634                   Insys_Anthem_002484634
Insys_Anthem_002484642                   Insys_Anthem_002484642
Insys_Anthem_002484645                   Insys_Anthem_002484645
Insys_Anthem_002484655                   Insys_Anthem_002484655
Insys_Anthem_002484663                   Insys_Anthem_002484663
Insys_Anthem_002484668                   Insys_Anthem_002484668
Insys_Anthem_002484674                   Insys_Anthem_002484674
Insys_Anthem_002484677                   Insys_Anthem_002484677
Insys_Anthem_002484678                   Insys_Anthem_002484678
Insys_Anthem_002484686                   Insys_Anthem_002484686
Insys_Anthem_002484693                   Insys_Anthem_002484693
Insys_Anthem_002484698                   Insys_Anthem_002484698
Insys_Anthem_002484702                   Insys_Anthem_002484702
Insys_Anthem_002484713                   Insys_Anthem_002484713
Insys_Anthem_002484716                   Insys_Anthem_002484716
Insys_Anthem_002484717                   Insys_Anthem_002484717
Insys_Anthem_002484719                   Insys_Anthem_002484719
Insys_Anthem_002484726                   Insys_Anthem_002484726
Insys_Anthem_002484745                   Insys_Anthem_002484745
Insys_Anthem_002484748                   Insys_Anthem_002484748
Insys_Anthem_002484750                   Insys_Anthem_002484750

                                                    2541
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2543 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002484751                   Insys_Anthem_002484751
Insys_Anthem_002484756                   Insys_Anthem_002484756
Insys_Anthem_002484759                   Insys_Anthem_002484759
Insys_Anthem_002484764                   Insys_Anthem_002484764
Insys_Anthem_002484765                   Insys_Anthem_002484765
Insys_Anthem_002484768                   Insys_Anthem_002484768
Insys_Anthem_002484774                   Insys_Anthem_002484774
Insys_Anthem_002484779                   Insys_Anthem_002484779
Insys_Anthem_002484787                   Insys_Anthem_002484787
Insys_Anthem_002484790                   Insys_Anthem_002484790
Insys_Anthem_002484794                   Insys_Anthem_002484794
Insys_Anthem_002484802                   Insys_Anthem_002484802
Insys_Anthem_002484811                   Insys_Anthem_002484811
Insys_Anthem_002484824                   Insys_Anthem_002484824
Insys_Anthem_002484830                   Insys_Anthem_002484830
Insys_Anthem_002484840                   Insys_Anthem_002484840
Insys_Anthem_002484844                   Insys_Anthem_002484844
Insys_Anthem_002484855                   Insys_Anthem_002484855
Insys_Anthem_002484858                   Insys_Anthem_002484858
Insys_Anthem_002484865                   Insys_Anthem_002484865
Insys_Anthem_002484869                   Insys_Anthem_002484869
Insys_Anthem_002484876                   Insys_Anthem_002484876
Insys_Anthem_002484877                   Insys_Anthem_002484877
Insys_Anthem_002484883                   Insys_Anthem_002484883
Insys_Anthem_002484892                   Insys_Anthem_002484892
Insys_Anthem_002484893                   Insys_Anthem_002484893
Insys_Anthem_002484897                   Insys_Anthem_002484897
Insys_Anthem_002484898                   Insys_Anthem_002484898
Insys_Anthem_002484899                   Insys_Anthem_002484899
Insys_Anthem_002484904                   Insys_Anthem_002484904
Insys_Anthem_002484908                   Insys_Anthem_002484908
Insys_Anthem_002484909                   Insys_Anthem_002484909
Insys_Anthem_002484916                   Insys_Anthem_002484916
Insys_Anthem_002484917                   Insys_Anthem_002484917
Insys_Anthem_002484950                   Insys_Anthem_002484950
Insys_Anthem_002484958                   Insys_Anthem_002484958
Insys_Anthem_002484973                   Insys_Anthem_002484973
Insys_Anthem_002484988                   Insys_Anthem_002484988
Insys_Anthem_002484993                   Insys_Anthem_002484993
Insys_Anthem_002484995                   Insys_Anthem_002484995
Insys_Anthem_002485002                   Insys_Anthem_002485002
Insys_Anthem_002485012                   Insys_Anthem_002485012
Insys_Anthem_002485046                   Insys_Anthem_002485046
Insys_Anthem_002485069                   Insys_Anthem_002485069
Insys_Anthem_002485072                   Insys_Anthem_002485072
Insys_Anthem_002485073                   Insys_Anthem_002485073
Insys_Anthem_002485074                   Insys_Anthem_002485074

                                                    2542
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2544 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002485075                   Insys_Anthem_002485075
Insys_Anthem_002485081                   Insys_Anthem_002485081
Insys_Anthem_002485090                   Insys_Anthem_002485090
Insys_Anthem_002485102                   Insys_Anthem_002485102
Insys_Anthem_002485110                   Insys_Anthem_002485110
Insys_Anthem_002485113                   Insys_Anthem_002485113
Insys_Anthem_002485122                   Insys_Anthem_002485122
Insys_Anthem_002485136                   Insys_Anthem_002485136
Insys_Anthem_002485138                   Insys_Anthem_002485138
Insys_Anthem_002485152                   Insys_Anthem_002485152
Insys_Anthem_002485162                   Insys_Anthem_002485162
Insys_Anthem_002485185                   Insys_Anthem_002485185
Insys_Anthem_002485202                   Insys_Anthem_002485202
Insys_Anthem_002485208                   Insys_Anthem_002485208
Insys_Anthem_002485209                   Insys_Anthem_002485209
Insys_Anthem_002485213                   Insys_Anthem_002485213
Insys_Anthem_002485215                   Insys_Anthem_002485215
Insys_Anthem_002485225                   Insys_Anthem_002485225
Insys_Anthem_002485227                   Insys_Anthem_002485227
Insys_Anthem_002485242                   Insys_Anthem_002485242
Insys_Anthem_002485263                   Insys_Anthem_002485263
Insys_Anthem_002485275                   Insys_Anthem_002485275
Insys_Anthem_002485281                   Insys_Anthem_002485281
Insys_Anthem_002485289                   Insys_Anthem_002485289
Insys_Anthem_002485309                   Insys_Anthem_002485309
Insys_Anthem_002485315                   Insys_Anthem_002485315
Insys_Anthem_002485316                   Insys_Anthem_002485316
Insys_Anthem_002485328                   Insys_Anthem_002485328
Insys_Anthem_002485329                   Insys_Anthem_002485329
Insys_Anthem_002485337                   Insys_Anthem_002485337
Insys_Anthem_002485340                   Insys_Anthem_002485340
Insys_Anthem_002485352                   Insys_Anthem_002485352
Insys_Anthem_002485375                   Insys_Anthem_002485375
Insys_Anthem_002485376                   Insys_Anthem_002485376
Insys_Anthem_002485377                   Insys_Anthem_002485377
Insys_Anthem_002485381                   Insys_Anthem_002485381
Insys_Anthem_002485383                   Insys_Anthem_002485383
Insys_Anthem_002485388                   Insys_Anthem_002485388
Insys_Anthem_002485398                   Insys_Anthem_002485398
Insys_Anthem_002485402                   Insys_Anthem_002485402
Insys_Anthem_002485422                   Insys_Anthem_002485422
Insys_Anthem_002485429                   Insys_Anthem_002485429
Insys_Anthem_002485430                   Insys_Anthem_002485430
Insys_Anthem_002485453                   Insys_Anthem_002485453
Insys_Anthem_002485461                   Insys_Anthem_002485461
Insys_Anthem_002485488                   Insys_Anthem_002485488
Insys_Anthem_002485500                   Insys_Anthem_002485500

                                                    2543
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2545 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002485501                   Insys_Anthem_002485501
Insys_Anthem_002485503                   Insys_Anthem_002485503
Insys_Anthem_002485510                   Insys_Anthem_002485510
Insys_Anthem_002485511                   Insys_Anthem_002485511
Insys_Anthem_002485514                   Insys_Anthem_002485514
Insys_Anthem_002485521                   Insys_Anthem_002485521
Insys_Anthem_002485527                   Insys_Anthem_002485527
Insys_Anthem_002485532                   Insys_Anthem_002485532
Insys_Anthem_002485533                   Insys_Anthem_002485533
Insys_Anthem_002485538                   Insys_Anthem_002485538
Insys_Anthem_002485542                   Insys_Anthem_002485542
Insys_Anthem_002485544                   Insys_Anthem_002485544
Insys_Anthem_002485551                   Insys_Anthem_002485551
Insys_Anthem_002485558                   Insys_Anthem_002485558
Insys_Anthem_002485570                   Insys_Anthem_002485570
Insys_Anthem_002485574                   Insys_Anthem_002485574
Insys_Anthem_002485575                   Insys_Anthem_002485575
Insys_Anthem_002485578                   Insys_Anthem_002485578
Insys_Anthem_002485582                   Insys_Anthem_002485582
Insys_Anthem_002485583                   Insys_Anthem_002485583
Insys_Anthem_002485587                   Insys_Anthem_002485587
Insys_Anthem_002485590                   Insys_Anthem_002485590
Insys_Anthem_002485594                   Insys_Anthem_002485594
Insys_Anthem_002485599                   Insys_Anthem_002485599
Insys_Anthem_002485608                   Insys_Anthem_002485608
Insys_Anthem_002485656                   Insys_Anthem_002485656
Insys_Anthem_002485658                   Insys_Anthem_002485658
Insys_Anthem_002485659                   Insys_Anthem_002485659
Insys_Anthem_002485660                   Insys_Anthem_002485660
Insys_Anthem_002485661                   Insys_Anthem_002485661
Insys_Anthem_002485666                   Insys_Anthem_002485666
Insys_Anthem_002485678                   Insys_Anthem_002485678
Insys_Anthem_002485683                   Insys_Anthem_002485683
Insys_Anthem_002485690                   Insys_Anthem_002485690
Insys_Anthem_002485692                   Insys_Anthem_002485692
Insys_Anthem_002485715                   Insys_Anthem_002485715
Insys_Anthem_002485739                   Insys_Anthem_002485739
Insys_Anthem_002485754                   Insys_Anthem_002485754
Insys_Anthem_002485761                   Insys_Anthem_002485761
Insys_Anthem_002485777                   Insys_Anthem_002485777
Insys_Anthem_002485778                   Insys_Anthem_002485778
Insys_Anthem_002485779                   Insys_Anthem_002485779
Insys_Anthem_002485781                   Insys_Anthem_002485781
Insys_Anthem_002485785                   Insys_Anthem_002485785
Insys_Anthem_002485787                   Insys_Anthem_002485787
Insys_Anthem_002485788                   Insys_Anthem_002485788
Insys_Anthem_002485799                   Insys_Anthem_002485799

                                                    2544
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2546 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002485808                   Insys_Anthem_002485808
Insys_Anthem_002485816                   Insys_Anthem_002485816
Insys_Anthem_002485819                   Insys_Anthem_002485819
Insys_Anthem_002485839                   Insys_Anthem_002485839
Insys_Anthem_002485843                   Insys_Anthem_002485843
Insys_Anthem_002485844                   Insys_Anthem_002485844
Insys_Anthem_002485845                   Insys_Anthem_002485845
Insys_Anthem_002485847                   Insys_Anthem_002485847
Insys_Anthem_002485854                   Insys_Anthem_002485854
Insys_Anthem_002485859                   Insys_Anthem_002485859
Insys_Anthem_002485872                   Insys_Anthem_002485872
Insys_Anthem_002485887                   Insys_Anthem_002485887
Insys_Anthem_002485893                   Insys_Anthem_002485893
Insys_Anthem_002485916                   Insys_Anthem_002485916
Insys_Anthem_002485917                   Insys_Anthem_002485917
Insys_Anthem_002485918                   Insys_Anthem_002485918
Insys_Anthem_002485920                   Insys_Anthem_002485920
Insys_Anthem_002485929                   Insys_Anthem_002485929
Insys_Anthem_002485942                   Insys_Anthem_002485942
Insys_Anthem_002485951                   Insys_Anthem_002485951
Insys_Anthem_002485961                   Insys_Anthem_002485961
Insys_Anthem_002485981                   Insys_Anthem_002485981
Insys_Anthem_002485985                   Insys_Anthem_002485985
Insys_Anthem_002485987                   Insys_Anthem_002485987
Insys_Anthem_002485989                   Insys_Anthem_002485989
Insys_Anthem_002485999                   Insys_Anthem_002485999
Insys_Anthem_002486013                   Insys_Anthem_002486013
Insys_Anthem_002486024                   Insys_Anthem_002486024
Insys_Anthem_002486040                   Insys_Anthem_002486040
Insys_Anthem_002486063                   Insys_Anthem_002486063
Insys_Anthem_002486070                   Insys_Anthem_002486070
Insys_Anthem_002486087                   Insys_Anthem_002486087
Insys_Anthem_002486097                   Insys_Anthem_002486097
Insys_Anthem_002486113                   Insys_Anthem_002486113
Insys_Anthem_002486124                   Insys_Anthem_002486124
Insys_Anthem_002486131                   Insys_Anthem_002486131
Insys_Anthem_002486135                   Insys_Anthem_002486135
Insys_Anthem_002486143                   Insys_Anthem_002486143
Insys_Anthem_002486148                   Insys_Anthem_002486148
Insys_Anthem_002486149                   Insys_Anthem_002486149
Insys_Anthem_002486165                   Insys_Anthem_002486165
Insys_Anthem_002486169                   Insys_Anthem_002486169
Insys_Anthem_002486177                   Insys_Anthem_002486177
Insys_Anthem_002486188                   Insys_Anthem_002486188
Insys_Anthem_002486189                   Insys_Anthem_002486189
Insys_Anthem_002486203                   Insys_Anthem_002486203
Insys_Anthem_002486204                   Insys_Anthem_002486204

                                                    2545
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2547 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002486208                   Insys_Anthem_002486208
Insys_Anthem_002486217                   Insys_Anthem_002486217
Insys_Anthem_002486226                   Insys_Anthem_002486226
Insys_Anthem_002486237                   Insys_Anthem_002486237
Insys_Anthem_002486241                   Insys_Anthem_002486241
Insys_Anthem_002486259                   Insys_Anthem_002486259
Insys_Anthem_002486288                   Insys_Anthem_002486288
Insys_Anthem_002486309                   Insys_Anthem_002486309
Insys_Anthem_002486311                   Insys_Anthem_002486311
Insys_Anthem_002486317                   Insys_Anthem_002486317
Insys_Anthem_002486329                   Insys_Anthem_002486329
Insys_Anthem_002486347                   Insys_Anthem_002486347
Insys_Anthem_002486374                   Insys_Anthem_002486374
Insys_Anthem_002486380                   Insys_Anthem_002486380
Insys_Anthem_002486383                   Insys_Anthem_002486383
Insys_Anthem_002486390                   Insys_Anthem_002486390
Insys_Anthem_002486418                   Insys_Anthem_002486418
Insys_Anthem_002486422                   Insys_Anthem_002486422
Insys_Anthem_002486431                   Insys_Anthem_002486431
Insys_Anthem_002486447                   Insys_Anthem_002486447
Insys_Anthem_002486449                   Insys_Anthem_002486449
Insys_Anthem_002486477                   Insys_Anthem_002486477
Insys_Anthem_002486482                   Insys_Anthem_002486482
Insys_Anthem_002486499                   Insys_Anthem_002486499
Insys_Anthem_002486500                   Insys_Anthem_002486500
Insys_Anthem_002486514                   Insys_Anthem_002486514
Insys_Anthem_002486521                   Insys_Anthem_002486521
Insys_Anthem_002486525                   Insys_Anthem_002486525
Insys_Anthem_002486526                   Insys_Anthem_002486526
Insys_Anthem_002486533                   Insys_Anthem_002486533
Insys_Anthem_002486540                   Insys_Anthem_002486540
Insys_Anthem_002486558                   Insys_Anthem_002486558
Insys_Anthem_002486567                   Insys_Anthem_002486567
Insys_Anthem_002486576                   Insys_Anthem_002486576
Insys_Anthem_002486581                   Insys_Anthem_002486581
Insys_Anthem_002486582                   Insys_Anthem_002486582
Insys_Anthem_002486595                   Insys_Anthem_002486595
Insys_Anthem_002486606                   Insys_Anthem_002486606
Insys_Anthem_002486645                   Insys_Anthem_002486645
Insys_Anthem_002486651                   Insys_Anthem_002486651
Insys_Anthem_002486675                   Insys_Anthem_002486675
Insys_Anthem_002486681                   Insys_Anthem_002486681
Insys_Anthem_002486684                   Insys_Anthem_002486684
Insys_Anthem_002486696                   Insys_Anthem_002486696
Insys_Anthem_002486701                   Insys_Anthem_002486701
Insys_Anthem_002486704                   Insys_Anthem_002486704
Insys_Anthem_002486714                   Insys_Anthem_002486714

                                                    2546
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2548 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002486722                   Insys_Anthem_002486722
Insys_Anthem_002486723                   Insys_Anthem_002486723
Insys_Anthem_002486732                   Insys_Anthem_002486732
Insys_Anthem_002486736                   Insys_Anthem_002486736
Insys_Anthem_002486750                   Insys_Anthem_002486750
Insys_Anthem_002486752                   Insys_Anthem_002486752
Insys_Anthem_002486759                   Insys_Anthem_002486759
Insys_Anthem_002486764                   Insys_Anthem_002486764
Insys_Anthem_002486769                   Insys_Anthem_002486769
Insys_Anthem_002486770                   Insys_Anthem_002486770
Insys_Anthem_002486776                   Insys_Anthem_002486776
Insys_Anthem_002486780                   Insys_Anthem_002486780
Insys_Anthem_002486795                   Insys_Anthem_002486795
Insys_Anthem_002486804                   Insys_Anthem_002486804
Insys_Anthem_002486806                   Insys_Anthem_002486806
Insys_Anthem_002486812                   Insys_Anthem_002486812
Insys_Anthem_002486831                   Insys_Anthem_002486831
Insys_Anthem_002486833                   Insys_Anthem_002486833
Insys_Anthem_002486836                   Insys_Anthem_002486836
Insys_Anthem_002486839                   Insys_Anthem_002486839
Insys_Anthem_002486848                   Insys_Anthem_002486848
Insys_Anthem_002486859                   Insys_Anthem_002486859
Insys_Anthem_002486862                   Insys_Anthem_002486862
Insys_Anthem_002486873                   Insys_Anthem_002486873
Insys_Anthem_002486880                   Insys_Anthem_002486880
Insys_Anthem_002486897                   Insys_Anthem_002486897
Insys_Anthem_002486902                   Insys_Anthem_002486902
Insys_Anthem_002486904                   Insys_Anthem_002486904
Insys_Anthem_002486947                   Insys_Anthem_002486947
Insys_Anthem_002486948                   Insys_Anthem_002486948
Insys_Anthem_002486982                   Insys_Anthem_002486982
Insys_Anthem_002486991                   Insys_Anthem_002486991
Insys_Anthem_002487028                   Insys_Anthem_002487028
Insys_Anthem_002487037                   Insys_Anthem_002487037
Insys_Anthem_002487045                   Insys_Anthem_002487045
Insys_Anthem_002487046                   Insys_Anthem_002487046
Insys_Anthem_002487049                   Insys_Anthem_002487049
Insys_Anthem_002487062                   Insys_Anthem_002487062
Insys_Anthem_002487063                   Insys_Anthem_002487063
Insys_Anthem_002487080                   Insys_Anthem_002487080
Insys_Anthem_002487099                   Insys_Anthem_002487099
Insys_Anthem_002487108                   Insys_Anthem_002487108
Insys_Anthem_002487114                   Insys_Anthem_002487114
Insys_Anthem_002487134                   Insys_Anthem_002487134
Insys_Anthem_002487135                   Insys_Anthem_002487135
Insys_Anthem_002487141                   Insys_Anthem_002487141
Insys_Anthem_002487148                   Insys_Anthem_002487148

                                                    2547
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2549 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002487153                   Insys_Anthem_002487153
Insys_Anthem_002487167                   Insys_Anthem_002487167
Insys_Anthem_002487174                   Insys_Anthem_002487174
Insys_Anthem_002487175                   Insys_Anthem_002487175
Insys_Anthem_002487176                   Insys_Anthem_002487176
Insys_Anthem_002487177                   Insys_Anthem_002487177
Insys_Anthem_002487178                   Insys_Anthem_002487178
Insys_Anthem_002487179                   Insys_Anthem_002487179
Insys_Anthem_002487180                   Insys_Anthem_002487180
Insys_Anthem_002487181                   Insys_Anthem_002487181
Insys_Anthem_002487182                   Insys_Anthem_002487182
Insys_Anthem_002487183                   Insys_Anthem_002487183
Insys_Anthem_002487230                   Insys_Anthem_002487230
Insys_Anthem_002487233                   Insys_Anthem_002487233
Insys_Anthem_002487237                   Insys_Anthem_002487237
Insys_Anthem_002487239                   Insys_Anthem_002487239
Insys_Anthem_002487241                   Insys_Anthem_002487241
Insys_Anthem_002487261                   Insys_Anthem_002487261
Insys_Anthem_002487263                   Insys_Anthem_002487263
Insys_Anthem_002487267                   Insys_Anthem_002487267
Insys_Anthem_002487272                   Insys_Anthem_002487272
Insys_Anthem_002487273                   Insys_Anthem_002487273
Insys_Anthem_002487274                   Insys_Anthem_002487274
Insys_Anthem_002487285                   Insys_Anthem_002487285
Insys_Anthem_002487289                   Insys_Anthem_002487289
Insys_Anthem_002487299                   Insys_Anthem_002487299
Insys_Anthem_002487316                   Insys_Anthem_002487316
Insys_Anthem_002487327                   Insys_Anthem_002487327
Insys_Anthem_002487328                   Insys_Anthem_002487328
Insys_Anthem_002487329                   Insys_Anthem_002487329
Insys_Anthem_002487330                   Insys_Anthem_002487330
Insys_Anthem_002487334                   Insys_Anthem_002487334
Insys_Anthem_002487335                   Insys_Anthem_002487335
Insys_Anthem_002487345                   Insys_Anthem_002487345
Insys_Anthem_002487349                   Insys_Anthem_002487349
Insys_Anthem_002487368                   Insys_Anthem_002487368
Insys_Anthem_002487369                   Insys_Anthem_002487369
Insys_Anthem_002487370                   Insys_Anthem_002487370
Insys_Anthem_002487376                   Insys_Anthem_002487376
Insys_Anthem_002487381                   Insys_Anthem_002487381
Insys_Anthem_002487382                   Insys_Anthem_002487382
Insys_Anthem_002487383                   Insys_Anthem_002487383
Insys_Anthem_002487395                   Insys_Anthem_002487395
Insys_Anthem_002487404                   Insys_Anthem_002487404
Insys_Anthem_002487405                   Insys_Anthem_002487405
Insys_Anthem_002487415                   Insys_Anthem_002487415
Insys_Anthem_002487440                   Insys_Anthem_002487440

                                                    2548
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2550 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002487441                   Insys_Anthem_002487441
Insys_Anthem_002487455                   Insys_Anthem_002487455
Insys_Anthem_002487460                   Insys_Anthem_002487460
Insys_Anthem_002487461                   Insys_Anthem_002487461
Insys_Anthem_002487464                   Insys_Anthem_002487464
Insys_Anthem_002487484                   Insys_Anthem_002487484
Insys_Anthem_002487492                   Insys_Anthem_002487492
Insys_Anthem_002487507                   Insys_Anthem_002487507
Insys_Anthem_002487511                   Insys_Anthem_002487511
Insys_Anthem_002487520                   Insys_Anthem_002487520
Insys_Anthem_002487530                   Insys_Anthem_002487530
Insys_Anthem_002487538                   Insys_Anthem_002487538
Insys_Anthem_002487547                   Insys_Anthem_002487547
Insys_Anthem_002487548                   Insys_Anthem_002487548
Insys_Anthem_002487550                   Insys_Anthem_002487550
Insys_Anthem_002487556                   Insys_Anthem_002487556
Insys_Anthem_002487562                   Insys_Anthem_002487562
Insys_Anthem_002487566                   Insys_Anthem_002487566
Insys_Anthem_002487579                   Insys_Anthem_002487579
Insys_Anthem_002487597                   Insys_Anthem_002487597
Insys_Anthem_002487625                   Insys_Anthem_002487625
Insys_Anthem_002487626                   Insys_Anthem_002487626
Insys_Anthem_002487645                   Insys_Anthem_002487645
Insys_Anthem_002487689                   Insys_Anthem_002487689
Insys_Anthem_002487692                   Insys_Anthem_002487692
Insys_Anthem_002487697                   Insys_Anthem_002487697
Insys_Anthem_002487733                   Insys_Anthem_002487733
Insys_Anthem_002487734                   Insys_Anthem_002487734
Insys_Anthem_002487743                   Insys_Anthem_002487743
Insys_Anthem_002487749                   Insys_Anthem_002487749
Insys_Anthem_002487756                   Insys_Anthem_002487756
Insys_Anthem_002487760                   Insys_Anthem_002487760
Insys_Anthem_002487783                   Insys_Anthem_002487783
Insys_Anthem_002487790                   Insys_Anthem_002487790
Insys_Anthem_002487813                   Insys_Anthem_002487813
Insys_Anthem_002487819                   Insys_Anthem_002487819
Insys_Anthem_002487820                   Insys_Anthem_002487820
Insys_Anthem_002487831                   Insys_Anthem_002487831
Insys_Anthem_002487835                   Insys_Anthem_002487835
Insys_Anthem_002487837                   Insys_Anthem_002487837
Insys_Anthem_002487851                   Insys_Anthem_002487851
Insys_Anthem_002487852                   Insys_Anthem_002487852
Insys_Anthem_002487858                   Insys_Anthem_002487858
Insys_Anthem_002487900                   Insys_Anthem_002487900
Insys_Anthem_002487907                   Insys_Anthem_002487907
Insys_Anthem_002487919                   Insys_Anthem_002487919
Insys_Anthem_002487930                   Insys_Anthem_002487930

                                                    2549
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2551 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002487931                   Insys_Anthem_002487931
Insys_Anthem_002487962                   Insys_Anthem_002487962
Insys_Anthem_002487985                   Insys_Anthem_002487985
Insys_Anthem_002487999                   Insys_Anthem_002487999
Insys_Anthem_002488012                   Insys_Anthem_002488012
Insys_Anthem_002488027                   Insys_Anthem_002488027
Insys_Anthem_002488065                   Insys_Anthem_002488065
Insys_Anthem_002488085                   Insys_Anthem_002488085
Insys_Anthem_002488086                   Insys_Anthem_002488086
Insys_Anthem_002488125                   Insys_Anthem_002488125
Insys_Anthem_002488145                   Insys_Anthem_002488145
Insys_Anthem_002488163                   Insys_Anthem_002488163
Insys_Anthem_002488165                   Insys_Anthem_002488165
Insys_Anthem_002488177                   Insys_Anthem_002488177
Insys_Anthem_002488184                   Insys_Anthem_002488184
Insys_Anthem_002488188                   Insys_Anthem_002488188
Insys_Anthem_002488192                   Insys_Anthem_002488192
Insys_Anthem_002488200                   Insys_Anthem_002488200
Insys_Anthem_002488208                   Insys_Anthem_002488208
Insys_Anthem_002488232                   Insys_Anthem_002488232
Insys_Anthem_002488274                   Insys_Anthem_002488274
Insys_Anthem_002488326                   Insys_Anthem_002488326
Insys_Anthem_002488341                   Insys_Anthem_002488341
Insys_Anthem_002488345                   Insys_Anthem_002488345
Insys_Anthem_002488359                   Insys_Anthem_002488359
Insys_Anthem_002488364                   Insys_Anthem_002488364
Insys_Anthem_002488372                   Insys_Anthem_002488372
Insys_Anthem_002488388                   Insys_Anthem_002488388
Insys_Anthem_002488399                   Insys_Anthem_002488399
Insys_Anthem_002488426                   Insys_Anthem_002488426
Insys_Anthem_002488427                   Insys_Anthem_002488427
Insys_Anthem_002488428                   Insys_Anthem_002488428
Insys_Anthem_002488435                   Insys_Anthem_002488435
Insys_Anthem_002488443                   Insys_Anthem_002488443
Insys_Anthem_002488456                   Insys_Anthem_002488456
Insys_Anthem_002488457                   Insys_Anthem_002488457
Insys_Anthem_002488458                   Insys_Anthem_002488458
Insys_Anthem_002488470                   Insys_Anthem_002488470
Insys_Anthem_002488473                   Insys_Anthem_002488473
Insys_Anthem_002488475                   Insys_Anthem_002488475
Insys_Anthem_002488478                   Insys_Anthem_002488478
Insys_Anthem_002488480                   Insys_Anthem_002488480
Insys_Anthem_002488485                   Insys_Anthem_002488485
Insys_Anthem_002488491                   Insys_Anthem_002488491
Insys_Anthem_002488492                   Insys_Anthem_002488492
Insys_Anthem_002488508                   Insys_Anthem_002488508
Insys_Anthem_002488515                   Insys_Anthem_002488515

                                                    2550
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2552 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002488546                   Insys_Anthem_002488546
Insys_Anthem_002488558                   Insys_Anthem_002488558
Insys_Anthem_002488563                   Insys_Anthem_002488563
Insys_Anthem_002488571                   Insys_Anthem_002488571
Insys_Anthem_002488573                   Insys_Anthem_002488573
Insys_Anthem_002488577                   Insys_Anthem_002488577
Insys_Anthem_002488589                   Insys_Anthem_002488589
Insys_Anthem_002488591                   Insys_Anthem_002488591
Insys_Anthem_002488602                   Insys_Anthem_002488602
Insys_Anthem_002488615                   Insys_Anthem_002488615
Insys_Anthem_002488617                   Insys_Anthem_002488617
Insys_Anthem_002488622                   Insys_Anthem_002488622
Insys_Anthem_002488623                   Insys_Anthem_002488623
Insys_Anthem_002488643                   Insys_Anthem_002488643
Insys_Anthem_002488652                   Insys_Anthem_002488652
Insys_Anthem_002488686                   Insys_Anthem_002488686
Insys_Anthem_002488687                   Insys_Anthem_002488687
Insys_Anthem_002488698                   Insys_Anthem_002488698
Insys_Anthem_002488699                   Insys_Anthem_002488699
Insys_Anthem_002488701                   Insys_Anthem_002488701
Insys_Anthem_002488712                   Insys_Anthem_002488712
Insys_Anthem_002488725                   Insys_Anthem_002488725
Insys_Anthem_002488743                   Insys_Anthem_002488743
Insys_Anthem_002488751                   Insys_Anthem_002488751
Insys_Anthem_002488755                   Insys_Anthem_002488755
Insys_Anthem_002488757                   Insys_Anthem_002488757
Insys_Anthem_002488759                   Insys_Anthem_002488759
Insys_Anthem_002488781                   Insys_Anthem_002488781
Insys_Anthem_002488788                   Insys_Anthem_002488788
Insys_Anthem_002488790                   Insys_Anthem_002488790
Insys_Anthem_002488810                   Insys_Anthem_002488810
Insys_Anthem_002488824                   Insys_Anthem_002488824
Insys_Anthem_002488828                   Insys_Anthem_002488828
Insys_Anthem_002488836                   Insys_Anthem_002488836
Insys_Anthem_002488840                   Insys_Anthem_002488840
Insys_Anthem_002488848                   Insys_Anthem_002488848
Insys_Anthem_002488851                   Insys_Anthem_002488851
Insys_Anthem_002488853                   Insys_Anthem_002488853
Insys_Anthem_002488858                   Insys_Anthem_002488858
Insys_Anthem_002488861                   Insys_Anthem_002488861
Insys_Anthem_002488866                   Insys_Anthem_002488866
Insys_Anthem_002488875                   Insys_Anthem_002488875
Insys_Anthem_002488880                   Insys_Anthem_002488880
Insys_Anthem_002488881                   Insys_Anthem_002488881
Insys_Anthem_002488900                   Insys_Anthem_002488900
Insys_Anthem_002488901                   Insys_Anthem_002488901
Insys_Anthem_002488905                   Insys_Anthem_002488905

                                                    2551
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2553 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002488906                   Insys_Anthem_002488906
Insys_Anthem_002488910                   Insys_Anthem_002488910
Insys_Anthem_002488924                   Insys_Anthem_002488924
Insys_Anthem_002488943                   Insys_Anthem_002488943
Insys_Anthem_002488950                   Insys_Anthem_002488950
Insys_Anthem_002488962                   Insys_Anthem_002488962
Insys_Anthem_002488963                   Insys_Anthem_002488963
Insys_Anthem_002488979                   Insys_Anthem_002488979
Insys_Anthem_002488992                   Insys_Anthem_002488992
Insys_Anthem_002489012                   Insys_Anthem_002489012
Insys_Anthem_002489013                   Insys_Anthem_002489013
Insys_Anthem_002489030                   Insys_Anthem_002489030
Insys_Anthem_002489031                   Insys_Anthem_002489031
Insys_Anthem_002489042                   Insys_Anthem_002489042
Insys_Anthem_002489046                   Insys_Anthem_002489046
Insys_Anthem_002489062                   Insys_Anthem_002489062
Insys_Anthem_002489080                   Insys_Anthem_002489080
Insys_Anthem_002489081                   Insys_Anthem_002489081
Insys_Anthem_002489082                   Insys_Anthem_002489082
Insys_Anthem_002489092                   Insys_Anthem_002489092
Insys_Anthem_002489095                   Insys_Anthem_002489095
Insys_Anthem_002489096                   Insys_Anthem_002489096
Insys_Anthem_002489110                   Insys_Anthem_002489110
Insys_Anthem_002489123                   Insys_Anthem_002489123
Insys_Anthem_002489131                   Insys_Anthem_002489131
Insys_Anthem_002489132                   Insys_Anthem_002489132
Insys_Anthem_002489141                   Insys_Anthem_002489141
Insys_Anthem_002489145                   Insys_Anthem_002489145
Insys_Anthem_002489170                   Insys_Anthem_002489170
Insys_Anthem_002489186                   Insys_Anthem_002489186
Insys_Anthem_002489190                   Insys_Anthem_002489190
Insys_Anthem_002489194                   Insys_Anthem_002489194
Insys_Anthem_002489195                   Insys_Anthem_002489195
Insys_Anthem_002489199                   Insys_Anthem_002489199
Insys_Anthem_002489202                   Insys_Anthem_002489202
Insys_Anthem_002489226                   Insys_Anthem_002489226
Insys_Anthem_002489230                   Insys_Anthem_002489230
Insys_Anthem_002489234                   Insys_Anthem_002489234
Insys_Anthem_002489248                   Insys_Anthem_002489248
Insys_Anthem_002489254                   Insys_Anthem_002489254
Insys_Anthem_002489261                   Insys_Anthem_002489261
Insys_Anthem_002489266                   Insys_Anthem_002489266
Insys_Anthem_002489297                   Insys_Anthem_002489297
Insys_Anthem_002489312                   Insys_Anthem_002489312
Insys_Anthem_002489313                   Insys_Anthem_002489313
Insys_Anthem_002489326                   Insys_Anthem_002489326
Insys_Anthem_002489331                   Insys_Anthem_002489331

                                                    2552
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2554 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002489341                   Insys_Anthem_002489341
Insys_Anthem_002489347                   Insys_Anthem_002489347
Insys_Anthem_002489371                   Insys_Anthem_002489371
Insys_Anthem_002489387                   Insys_Anthem_002489387
Insys_Anthem_002489403                   Insys_Anthem_002489403
Insys_Anthem_002489416                   Insys_Anthem_002489416
Insys_Anthem_002489428                   Insys_Anthem_002489428
Insys_Anthem_002489429                   Insys_Anthem_002489429
Insys_Anthem_002489441                   Insys_Anthem_002489441
Insys_Anthem_002489442                   Insys_Anthem_002489442
Insys_Anthem_002489460                   Insys_Anthem_002489460
Insys_Anthem_002489461                   Insys_Anthem_002489461
Insys_Anthem_002489470                   Insys_Anthem_002489470
Insys_Anthem_002489508                   Insys_Anthem_002489508
Insys_Anthem_002489512                   Insys_Anthem_002489512
Insys_Anthem_002489513                   Insys_Anthem_002489513
Insys_Anthem_002489545                   Insys_Anthem_002489545
Insys_Anthem_002489546                   Insys_Anthem_002489546
Insys_Anthem_002489559                   Insys_Anthem_002489559
Insys_Anthem_002489569                   Insys_Anthem_002489569
Insys_Anthem_002489571                   Insys_Anthem_002489571
Insys_Anthem_002489581                   Insys_Anthem_002489581
Insys_Anthem_002489585                   Insys_Anthem_002489585
Insys_Anthem_002489592                   Insys_Anthem_002489592
Insys_Anthem_002489598                   Insys_Anthem_002489598
Insys_Anthem_002489603                   Insys_Anthem_002489603
Insys_Anthem_002489644                   Insys_Anthem_002489644
Insys_Anthem_002489666                   Insys_Anthem_002489666
Insys_Anthem_002489690                   Insys_Anthem_002489690
Insys_Anthem_002489705                   Insys_Anthem_002489705
Insys_Anthem_002489707                   Insys_Anthem_002489707
Insys_Anthem_002489719                   Insys_Anthem_002489719
Insys_Anthem_002489720                   Insys_Anthem_002489720
Insys_Anthem_002489735                   Insys_Anthem_002489735
Insys_Anthem_002489742                   Insys_Anthem_002489742
Insys_Anthem_002489757                   Insys_Anthem_002489757
Insys_Anthem_002489791                   Insys_Anthem_002489791
Insys_Anthem_002489799                   Insys_Anthem_002489799
Insys_Anthem_002489820                   Insys_Anthem_002489820
Insys_Anthem_002489822                   Insys_Anthem_002489822
Insys_Anthem_002489823                   Insys_Anthem_002489823
Insys_Anthem_002489832                   Insys_Anthem_002489832
Insys_Anthem_002489844                   Insys_Anthem_002489844
Insys_Anthem_002489845                   Insys_Anthem_002489845
Insys_Anthem_002489855                   Insys_Anthem_002489855
Insys_Anthem_002489859                   Insys_Anthem_002489859
Insys_Anthem_002489863                   Insys_Anthem_002489863

                                                    2553
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2555 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002489864                   Insys_Anthem_002489864
Insys_Anthem_002489874                   Insys_Anthem_002489874
Insys_Anthem_002489883                   Insys_Anthem_002489883
Insys_Anthem_002489884                   Insys_Anthem_002489884
Insys_Anthem_002489892                   Insys_Anthem_002489892
Insys_Anthem_002489904                   Insys_Anthem_002489904
Insys_Anthem_002489908                   Insys_Anthem_002489908
Insys_Anthem_002489909                   Insys_Anthem_002489909
Insys_Anthem_002489918                   Insys_Anthem_002489918
Insys_Anthem_002489944                   Insys_Anthem_002489944
Insys_Anthem_002489962                   Insys_Anthem_002489962
Insys_Anthem_002489970                   Insys_Anthem_002489970
Insys_Anthem_002489978                   Insys_Anthem_002489978
Insys_Anthem_002489984                   Insys_Anthem_002489984
Insys_Anthem_002489988                   Insys_Anthem_002489988
Insys_Anthem_002490007                   Insys_Anthem_002490007
Insys_Anthem_002490021                   Insys_Anthem_002490021
Insys_Anthem_002490036                   Insys_Anthem_002490036
Insys_Anthem_002490037                   Insys_Anthem_002490037
Insys_Anthem_002490045                   Insys_Anthem_002490045
Insys_Anthem_002490052                   Insys_Anthem_002490052
Insys_Anthem_002490063                   Insys_Anthem_002490063
Insys_Anthem_002490073                   Insys_Anthem_002490073
Insys_Anthem_002490080                   Insys_Anthem_002490080
Insys_Anthem_002490099                   Insys_Anthem_002490099
Insys_Anthem_002490120                   Insys_Anthem_002490120
Insys_Anthem_002490121                   Insys_Anthem_002490121
Insys_Anthem_002490130                   Insys_Anthem_002490130
Insys_Anthem_002490169                   Insys_Anthem_002490169
Insys_Anthem_002490174                   Insys_Anthem_002490174
Insys_Anthem_002490182                   Insys_Anthem_002490182
Insys_Anthem_002490191                   Insys_Anthem_002490191
Insys_Anthem_002490218                   Insys_Anthem_002490218
Insys_Anthem_002490229                   Insys_Anthem_002490229
Insys_Anthem_002490230                   Insys_Anthem_002490230
Insys_Anthem_002490231                   Insys_Anthem_002490231
Insys_Anthem_002490287                   Insys_Anthem_002490287
Insys_Anthem_002490291                   Insys_Anthem_002490291
Insys_Anthem_002490292                   Insys_Anthem_002490292
Insys_Anthem_002490293                   Insys_Anthem_002490293
Insys_Anthem_002490295                   Insys_Anthem_002490295
Insys_Anthem_002490302                   Insys_Anthem_002490302
Insys_Anthem_002490304                   Insys_Anthem_002490304
Insys_Anthem_002490305                   Insys_Anthem_002490305
Insys_Anthem_002490306                   Insys_Anthem_002490306
Insys_Anthem_002490307                   Insys_Anthem_002490307
Insys_Anthem_002490308                   Insys_Anthem_002490308

                                                    2554
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2556 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002490309                   Insys_Anthem_002490309
Insys_Anthem_002490316                   Insys_Anthem_002490316
Insys_Anthem_002490326                   Insys_Anthem_002490326
Insys_Anthem_002490334                   Insys_Anthem_002490334
Insys_Anthem_002490336                   Insys_Anthem_002490336
Insys_Anthem_002490349                   Insys_Anthem_002490349
Insys_Anthem_002490350                   Insys_Anthem_002490350
Insys_Anthem_002490351                   Insys_Anthem_002490351
Insys_Anthem_002490364                   Insys_Anthem_002490364
Insys_Anthem_002490368                   Insys_Anthem_002490368
Insys_Anthem_002490379                   Insys_Anthem_002490379
Insys_Anthem_002490380                   Insys_Anthem_002490380
Insys_Anthem_002490400                   Insys_Anthem_002490400
Insys_Anthem_002490418                   Insys_Anthem_002490418
Insys_Anthem_002490437                   Insys_Anthem_002490437
Insys_Anthem_002490448                   Insys_Anthem_002490448
Insys_Anthem_002490454                   Insys_Anthem_002490454
Insys_Anthem_002490461                   Insys_Anthem_002490461
Insys_Anthem_002490475                   Insys_Anthem_002490475
Insys_Anthem_002490499                   Insys_Anthem_002490499
Insys_Anthem_002490501                   Insys_Anthem_002490501
Insys_Anthem_002490530                   Insys_Anthem_002490530
Insys_Anthem_002490549                   Insys_Anthem_002490549
Insys_Anthem_002490553                   Insys_Anthem_002490553
Insys_Anthem_002490561                   Insys_Anthem_002490561
Insys_Anthem_002490573                   Insys_Anthem_002490573
Insys_Anthem_002490587                   Insys_Anthem_002490587
Insys_Anthem_002490594                   Insys_Anthem_002490594
Insys_Anthem_002490626                   Insys_Anthem_002490626
Insys_Anthem_002490641                   Insys_Anthem_002490641
Insys_Anthem_002490650                   Insys_Anthem_002490650
Insys_Anthem_002490660                   Insys_Anthem_002490660
Insys_Anthem_002490664                   Insys_Anthem_002490664
Insys_Anthem_002490673                   Insys_Anthem_002490673
Insys_Anthem_002490709                   Insys_Anthem_002490709
Insys_Anthem_002490710                   Insys_Anthem_002490710
Insys_Anthem_002490748                   Insys_Anthem_002490748
Insys_Anthem_002490759                   Insys_Anthem_002490759
Insys_Anthem_002490771                   Insys_Anthem_002490771
Insys_Anthem_002490778                   Insys_Anthem_002490778
Insys_Anthem_002490782                   Insys_Anthem_002490782
Insys_Anthem_002490783                   Insys_Anthem_002490783
Insys_Anthem_002490793                   Insys_Anthem_002490793
Insys_Anthem_002490794                   Insys_Anthem_002490794
Insys_Anthem_002490801                   Insys_Anthem_002490801
Insys_Anthem_002490807                   Insys_Anthem_002490807
Insys_Anthem_002490812                   Insys_Anthem_002490812

                                                    2555
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2557 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002490814                   Insys_Anthem_002490814
Insys_Anthem_002490815                   Insys_Anthem_002490815
Insys_Anthem_002490816                   Insys_Anthem_002490816
Insys_Anthem_002490843                   Insys_Anthem_002490843
Insys_Anthem_002490871                   Insys_Anthem_002490871
Insys_Anthem_002490876                   Insys_Anthem_002490876
Insys_Anthem_002490895                   Insys_Anthem_002490895
Insys_Anthem_002490900                   Insys_Anthem_002490900
Insys_Anthem_002490906                   Insys_Anthem_002490906
Insys_Anthem_002490926                   Insys_Anthem_002490926
Insys_Anthem_002490931                   Insys_Anthem_002490931
Insys_Anthem_002490932                   Insys_Anthem_002490932
Insys_Anthem_002490942                   Insys_Anthem_002490942
Insys_Anthem_002490960                   Insys_Anthem_002490960
Insys_Anthem_002490971                   Insys_Anthem_002490971
Insys_Anthem_002490982                   Insys_Anthem_002490982
Insys_Anthem_002490984                   Insys_Anthem_002490984
Insys_Anthem_002490988                   Insys_Anthem_002490988
Insys_Anthem_002490996                   Insys_Anthem_002490996
Insys_Anthem_002490997                   Insys_Anthem_002490997
Insys_Anthem_002491003                   Insys_Anthem_002491003
Insys_Anthem_002491013                   Insys_Anthem_002491013
Insys_Anthem_002491014                   Insys_Anthem_002491014
Insys_Anthem_002491030                   Insys_Anthem_002491030
Insys_Anthem_002491043                   Insys_Anthem_002491043
Insys_Anthem_002491047                   Insys_Anthem_002491047
Insys_Anthem_002491048                   Insys_Anthem_002491048
Insys_Anthem_002491070                   Insys_Anthem_002491070
Insys_Anthem_002491076                   Insys_Anthem_002491076
Insys_Anthem_002491079                   Insys_Anthem_002491079
Insys_Anthem_002491080                   Insys_Anthem_002491080
Insys_Anthem_002491084                   Insys_Anthem_002491084
Insys_Anthem_002491086                   Insys_Anthem_002491086
Insys_Anthem_002491091                   Insys_Anthem_002491091
Insys_Anthem_002491107                   Insys_Anthem_002491107
Insys_Anthem_002491114                   Insys_Anthem_002491114
Insys_Anthem_002491118                   Insys_Anthem_002491118
Insys_Anthem_002491125                   Insys_Anthem_002491125
Insys_Anthem_002491149                   Insys_Anthem_002491149
Insys_Anthem_002491154                   Insys_Anthem_002491154
Insys_Anthem_002491172                   Insys_Anthem_002491172
Insys_Anthem_002491185                   Insys_Anthem_002491185
Insys_Anthem_002491193                   Insys_Anthem_002491193
Insys_Anthem_002491199                   Insys_Anthem_002491199
Insys_Anthem_002491202                   Insys_Anthem_002491202
Insys_Anthem_002491206                   Insys_Anthem_002491206
Insys_Anthem_002491227                   Insys_Anthem_002491227

                                                    2556
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2558 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002491240                   Insys_Anthem_002491240
Insys_Anthem_002491262                   Insys_Anthem_002491262
Insys_Anthem_002491282                   Insys_Anthem_002491282
Insys_Anthem_002491286                   Insys_Anthem_002491286
Insys_Anthem_002491288                   Insys_Anthem_002491288
Insys_Anthem_002491298                   Insys_Anthem_002491298
Insys_Anthem_002491303                   Insys_Anthem_002491303
Insys_Anthem_002491325                   Insys_Anthem_002491325
Insys_Anthem_002491357                   Insys_Anthem_002491357
Insys_Anthem_002491394                   Insys_Anthem_002491394
Insys_Anthem_002491398                   Insys_Anthem_002491398
Insys_Anthem_002491399                   Insys_Anthem_002491399
Insys_Anthem_002491407                   Insys_Anthem_002491407
Insys_Anthem_002491410                   Insys_Anthem_002491410
Insys_Anthem_002491412                   Insys_Anthem_002491412
Insys_Anthem_002491414                   Insys_Anthem_002491414
Insys_Anthem_002491418                   Insys_Anthem_002491418
Insys_Anthem_002491424                   Insys_Anthem_002491424
Insys_Anthem_002491437                   Insys_Anthem_002491437
Insys_Anthem_002491440                   Insys_Anthem_002491440
Insys_Anthem_002491446                   Insys_Anthem_002491446
Insys_Anthem_002491453                   Insys_Anthem_002491453
Insys_Anthem_002491458                   Insys_Anthem_002491458
Insys_Anthem_002491459                   Insys_Anthem_002491459
Insys_Anthem_002491466                   Insys_Anthem_002491466
Insys_Anthem_002491473                   Insys_Anthem_002491473
Insys_Anthem_002491480                   Insys_Anthem_002491480
Insys_Anthem_002491487                   Insys_Anthem_002491487
Insys_Anthem_002491489                   Insys_Anthem_002491489
Insys_Anthem_002491495                   Insys_Anthem_002491495
Insys_Anthem_002491519                   Insys_Anthem_002491519
Insys_Anthem_002491537                   Insys_Anthem_002491537
Insys_Anthem_002491555                   Insys_Anthem_002491555
Insys_Anthem_002491564                   Insys_Anthem_002491564
Insys_Anthem_002491565                   Insys_Anthem_002491565
Insys_Anthem_002491577                   Insys_Anthem_002491577
Insys_Anthem_002491581                   Insys_Anthem_002491581
Insys_Anthem_002491592                   Insys_Anthem_002491592
Insys_Anthem_002491593                   Insys_Anthem_002491593
Insys_Anthem_002491598                   Insys_Anthem_002491598
Insys_Anthem_002491609                   Insys_Anthem_002491609
Insys_Anthem_002491614                   Insys_Anthem_002491614
Insys_Anthem_002491628                   Insys_Anthem_002491628
Insys_Anthem_002491630                   Insys_Anthem_002491630
Insys_Anthem_002491631                   Insys_Anthem_002491631
Insys_Anthem_002491632                   Insys_Anthem_002491632
Insys_Anthem_002491633                   Insys_Anthem_002491633

                                                    2557
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2559 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002491638                   Insys_Anthem_002491638
Insys_Anthem_002491644                   Insys_Anthem_002491644
Insys_Anthem_002491657                   Insys_Anthem_002491657
Insys_Anthem_002491658                   Insys_Anthem_002491658
Insys_Anthem_002491659                   Insys_Anthem_002491659
Insys_Anthem_002491665                   Insys_Anthem_002491665
Insys_Anthem_002491680                   Insys_Anthem_002491680
Insys_Anthem_002491686                   Insys_Anthem_002491686
Insys_Anthem_002491712                   Insys_Anthem_002491712
Insys_Anthem_002491726                   Insys_Anthem_002491726
Insys_Anthem_002491730                   Insys_Anthem_002491730
Insys_Anthem_002491739                   Insys_Anthem_002491739
Insys_Anthem_002491747                   Insys_Anthem_002491747
Insys_Anthem_002491769                   Insys_Anthem_002491769
Insys_Anthem_002491774                   Insys_Anthem_002491774
Insys_Anthem_002491780                   Insys_Anthem_002491780
Insys_Anthem_002491805                   Insys_Anthem_002491805
Insys_Anthem_002491806                   Insys_Anthem_002491806
Insys_Anthem_002491820                   Insys_Anthem_002491820
Insys_Anthem_002491821                   Insys_Anthem_002491821
Insys_Anthem_002491824                   Insys_Anthem_002491824
Insys_Anthem_002491826                   Insys_Anthem_002491826
Insys_Anthem_002491828                   Insys_Anthem_002491828
Insys_Anthem_002491830                   Insys_Anthem_002491830
Insys_Anthem_002491834                   Insys_Anthem_002491834
Insys_Anthem_002491837                   Insys_Anthem_002491837
Insys_Anthem_002491850                   Insys_Anthem_002491850
Insys_Anthem_002491852                   Insys_Anthem_002491852
Insys_Anthem_002491878                   Insys_Anthem_002491878
Insys_Anthem_002491882                   Insys_Anthem_002491882
Insys_Anthem_002491884                   Insys_Anthem_002491884
Insys_Anthem_002491895                   Insys_Anthem_002491895
Insys_Anthem_002491903                   Insys_Anthem_002491903
Insys_Anthem_002491904                   Insys_Anthem_002491904
Insys_Anthem_002491905                   Insys_Anthem_002491905
Insys_Anthem_002491912                   Insys_Anthem_002491912
Insys_Anthem_002491917                   Insys_Anthem_002491917
Insys_Anthem_002491918                   Insys_Anthem_002491918
Insys_Anthem_002491920                   Insys_Anthem_002491920
Insys_Anthem_002491921                   Insys_Anthem_002491921
Insys_Anthem_002491941                   Insys_Anthem_002491941
Insys_Anthem_002491946                   Insys_Anthem_002491946
Insys_Anthem_002491960                   Insys_Anthem_002491960
Insys_Anthem_002491971                   Insys_Anthem_002491971
Insys_Anthem_002491972                   Insys_Anthem_002491972
Insys_Anthem_002491973                   Insys_Anthem_002491973
Insys_Anthem_002491974                   Insys_Anthem_002491974

                                                    2558
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2560 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002491975                   Insys_Anthem_002491975
Insys_Anthem_002491981                   Insys_Anthem_002491981
Insys_Anthem_002491982                   Insys_Anthem_002491982
Insys_Anthem_002491983                   Insys_Anthem_002491983
Insys_Anthem_002492000                   Insys_Anthem_002492000
Insys_Anthem_002492017                   Insys_Anthem_002492017
Insys_Anthem_002492018                   Insys_Anthem_002492018
Insys_Anthem_002492020                   Insys_Anthem_002492020
Insys_Anthem_002492022                   Insys_Anthem_002492022
Insys_Anthem_002492024                   Insys_Anthem_002492024
Insys_Anthem_002492025                   Insys_Anthem_002492025
Insys_Anthem_002492049                   Insys_Anthem_002492049
Insys_Anthem_002492052                   Insys_Anthem_002492052
Insys_Anthem_002492056                   Insys_Anthem_002492056
Insys_Anthem_002492057                   Insys_Anthem_002492057
Insys_Anthem_002492058                   Insys_Anthem_002492058
Insys_Anthem_002492061                   Insys_Anthem_002492061
Insys_Anthem_002492075                   Insys_Anthem_002492075
Insys_Anthem_002492089                   Insys_Anthem_002492089
Insys_Anthem_002492103                   Insys_Anthem_002492103
Insys_Anthem_002492141                   Insys_Anthem_002492141
Insys_Anthem_002492163                   Insys_Anthem_002492163
Insys_Anthem_002492164                   Insys_Anthem_002492164
Insys_Anthem_002492165                   Insys_Anthem_002492165
Insys_Anthem_002492178                   Insys_Anthem_002492178
Insys_Anthem_002492180                   Insys_Anthem_002492180
Insys_Anthem_002492199                   Insys_Anthem_002492199
Insys_Anthem_002492212                   Insys_Anthem_002492212
Insys_Anthem_002492213                   Insys_Anthem_002492213
Insys_Anthem_002492218                   Insys_Anthem_002492218
Insys_Anthem_002492221                   Insys_Anthem_002492221
Insys_Anthem_002492225                   Insys_Anthem_002492225
Insys_Anthem_002492227                   Insys_Anthem_002492227
Insys_Anthem_002492236                   Insys_Anthem_002492236
Insys_Anthem_002492265                   Insys_Anthem_002492265
Insys_Anthem_002492267                   Insys_Anthem_002492267
Insys_Anthem_002492280                   Insys_Anthem_002492280
Insys_Anthem_002492285                   Insys_Anthem_002492285
Insys_Anthem_002492288                   Insys_Anthem_002492288
Insys_Anthem_002492323                   Insys_Anthem_002492323
Insys_Anthem_002492330                   Insys_Anthem_002492330
Insys_Anthem_002492331                   Insys_Anthem_002492331
Insys_Anthem_002492332                   Insys_Anthem_002492332
Insys_Anthem_002492340                   Insys_Anthem_002492340
Insys_Anthem_002492344                   Insys_Anthem_002492344
Insys_Anthem_002492349                   Insys_Anthem_002492349
Insys_Anthem_002492356                   Insys_Anthem_002492356

                                                    2559
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2561 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002492359                   Insys_Anthem_002492359
Insys_Anthem_002492376                   Insys_Anthem_002492376
Insys_Anthem_002492378                   Insys_Anthem_002492378
Insys_Anthem_002492381                   Insys_Anthem_002492381
Insys_Anthem_002492382                   Insys_Anthem_002492382
Insys_Anthem_002492391                   Insys_Anthem_002492391
Insys_Anthem_002492392                   Insys_Anthem_002492392
Insys_Anthem_002492399                   Insys_Anthem_002492399
Insys_Anthem_002492401                   Insys_Anthem_002492401
Insys_Anthem_002492407                   Insys_Anthem_002492407
Insys_Anthem_002492415                   Insys_Anthem_002492415
Insys_Anthem_002492416                   Insys_Anthem_002492416
Insys_Anthem_002492417                   Insys_Anthem_002492417
Insys_Anthem_002492427                   Insys_Anthem_002492427
Insys_Anthem_002492433                   Insys_Anthem_002492433
Insys_Anthem_002492434                   Insys_Anthem_002492434
Insys_Anthem_002492439                   Insys_Anthem_002492439
Insys_Anthem_002492440                   Insys_Anthem_002492440
Insys_Anthem_002492455                   Insys_Anthem_002492455
Insys_Anthem_002492459                   Insys_Anthem_002492459
Insys_Anthem_002492465                   Insys_Anthem_002492465
Insys_Anthem_002492468                   Insys_Anthem_002492468
Insys_Anthem_002492472                   Insys_Anthem_002492472
Insys_Anthem_002492474                   Insys_Anthem_002492474
Insys_Anthem_002492482                   Insys_Anthem_002492482
Insys_Anthem_002492487                   Insys_Anthem_002492487
Insys_Anthem_002492494                   Insys_Anthem_002492494
Insys_Anthem_002492501                   Insys_Anthem_002492501
Insys_Anthem_002492516                   Insys_Anthem_002492516
Insys_Anthem_002492523                   Insys_Anthem_002492523
Insys_Anthem_002492532                   Insys_Anthem_002492532
Insys_Anthem_002492537                   Insys_Anthem_002492537
Insys_Anthem_002492540                   Insys_Anthem_002492540
Insys_Anthem_002492548                   Insys_Anthem_002492548
Insys_Anthem_002492552                   Insys_Anthem_002492552
Insys_Anthem_002492571                   Insys_Anthem_002492571
Insys_Anthem_002492583                   Insys_Anthem_002492583
Insys_Anthem_002492595                   Insys_Anthem_002492595
Insys_Anthem_002492604                   Insys_Anthem_002492604
Insys_Anthem_002492611                   Insys_Anthem_002492611
Insys_Anthem_002492640                   Insys_Anthem_002492640
Insys_Anthem_002492644                   Insys_Anthem_002492644
Insys_Anthem_002492675                   Insys_Anthem_002492675
Insys_Anthem_002492685                   Insys_Anthem_002492685
Insys_Anthem_002492687                   Insys_Anthem_002492687
Insys_Anthem_002492699                   Insys_Anthem_002492699
Insys_Anthem_002492701                   Insys_Anthem_002492701

                                                    2560
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2562 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002492703                   Insys_Anthem_002492703
Insys_Anthem_002492710                   Insys_Anthem_002492710
Insys_Anthem_002492724                   Insys_Anthem_002492724
Insys_Anthem_002492726                   Insys_Anthem_002492726
Insys_Anthem_002492728                   Insys_Anthem_002492728
Insys_Anthem_002492734                   Insys_Anthem_002492734
Insys_Anthem_002492735                   Insys_Anthem_002492735
Insys_Anthem_002492736                   Insys_Anthem_002492736
Insys_Anthem_002492738                   Insys_Anthem_002492738
Insys_Anthem_002492743                   Insys_Anthem_002492743
Insys_Anthem_002492753                   Insys_Anthem_002492753
Insys_Anthem_002492755                   Insys_Anthem_002492755
Insys_Anthem_002492758                   Insys_Anthem_002492758
Insys_Anthem_002492765                   Insys_Anthem_002492765
Insys_Anthem_002492767                   Insys_Anthem_002492767
Insys_Anthem_002492770                   Insys_Anthem_002492770
Insys_Anthem_002492771                   Insys_Anthem_002492771
Insys_Anthem_002492776                   Insys_Anthem_002492776
Insys_Anthem_002492781                   Insys_Anthem_002492781
Insys_Anthem_002492784                   Insys_Anthem_002492784
Insys_Anthem_002492793                   Insys_Anthem_002492793
Insys_Anthem_002492800                   Insys_Anthem_002492800
Insys_Anthem_002492802                   Insys_Anthem_002492802
Insys_Anthem_002492816                   Insys_Anthem_002492816
Insys_Anthem_002492836                   Insys_Anthem_002492836
Insys_Anthem_002492837                   Insys_Anthem_002492837
Insys_Anthem_002492843                   Insys_Anthem_002492843
Insys_Anthem_002492848                   Insys_Anthem_002492848
Insys_Anthem_002492853                   Insys_Anthem_002492853
Insys_Anthem_002492854                   Insys_Anthem_002492854
Insys_Anthem_002492856                   Insys_Anthem_002492856
Insys_Anthem_002492857                   Insys_Anthem_002492857
Insys_Anthem_002492861                   Insys_Anthem_002492861
Insys_Anthem_002492863                   Insys_Anthem_002492863
Insys_Anthem_002492867                   Insys_Anthem_002492867
Insys_Anthem_002492886                   Insys_Anthem_002492886
Insys_Anthem_002492887                   Insys_Anthem_002492887
Insys_Anthem_002492889                   Insys_Anthem_002492889
Insys_Anthem_002492890                   Insys_Anthem_002492890
Insys_Anthem_002492902                   Insys_Anthem_002492902
Insys_Anthem_002492906                   Insys_Anthem_002492906
Insys_Anthem_002492911                   Insys_Anthem_002492911
Insys_Anthem_002492916                   Insys_Anthem_002492916
Insys_Anthem_002492918                   Insys_Anthem_002492918
Insys_Anthem_002492920                   Insys_Anthem_002492920
Insys_Anthem_002492921                   Insys_Anthem_002492921
Insys_Anthem_002492922                   Insys_Anthem_002492922

                                                    2561
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2563 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002492926                   Insys_Anthem_002492926
Insys_Anthem_002492930                   Insys_Anthem_002492930
Insys_Anthem_002492931                   Insys_Anthem_002492931
Insys_Anthem_002492937                   Insys_Anthem_002492937
Insys_Anthem_002492938                   Insys_Anthem_002492938
Insys_Anthem_002492940                   Insys_Anthem_002492940
Insys_Anthem_002492941                   Insys_Anthem_002492941
Insys_Anthem_002492944                   Insys_Anthem_002492944
Insys_Anthem_002492951                   Insys_Anthem_002492951
Insys_Anthem_002492955                   Insys_Anthem_002492955
Insys_Anthem_002492962                   Insys_Anthem_002492962
Insys_Anthem_002492964                   Insys_Anthem_002492964
Insys_Anthem_002492970                   Insys_Anthem_002492970
Insys_Anthem_002492998                   Insys_Anthem_002492998
Insys_Anthem_002492999                   Insys_Anthem_002492999
Insys_Anthem_002493005                   Insys_Anthem_002493005
Insys_Anthem_002493006                   Insys_Anthem_002493006
Insys_Anthem_002493023                   Insys_Anthem_002493023
Insys_Anthem_002493028                   Insys_Anthem_002493028
Insys_Anthem_002493031                   Insys_Anthem_002493031
Insys_Anthem_002493037                   Insys_Anthem_002493037
Insys_Anthem_002493058                   Insys_Anthem_002493058
Insys_Anthem_002493061                   Insys_Anthem_002493061
Insys_Anthem_002493064                   Insys_Anthem_002493064
Insys_Anthem_002493065                   Insys_Anthem_002493065
Insys_Anthem_002493076                   Insys_Anthem_002493076
Insys_Anthem_002493083                   Insys_Anthem_002493083
Insys_Anthem_002493085                   Insys_Anthem_002493085
Insys_Anthem_002493086                   Insys_Anthem_002493086
Insys_Anthem_002493088                   Insys_Anthem_002493088
Insys_Anthem_002493090                   Insys_Anthem_002493090
Insys_Anthem_002493095                   Insys_Anthem_002493095
Insys_Anthem_002493109                   Insys_Anthem_002493109
Insys_Anthem_002493111                   Insys_Anthem_002493111
Insys_Anthem_002493118                   Insys_Anthem_002493118
Insys_Anthem_002493119                   Insys_Anthem_002493119
Insys_Anthem_002493120                   Insys_Anthem_002493120
Insys_Anthem_002493122                   Insys_Anthem_002493122
Insys_Anthem_002493128                   Insys_Anthem_002493128
Insys_Anthem_002493130                   Insys_Anthem_002493130
Insys_Anthem_002493133                   Insys_Anthem_002493133
Insys_Anthem_002493136                   Insys_Anthem_002493136
Insys_Anthem_002493138                   Insys_Anthem_002493138
Insys_Anthem_002493140                   Insys_Anthem_002493140
Insys_Anthem_002493151                   Insys_Anthem_002493151
Insys_Anthem_002493152                   Insys_Anthem_002493152
Insys_Anthem_002493153                   Insys_Anthem_002493153

                                                    2562
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2564 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002493157                   Insys_Anthem_002493157
Insys_Anthem_002493165                   Insys_Anthem_002493165
Insys_Anthem_002493168                   Insys_Anthem_002493168
Insys_Anthem_002493173                   Insys_Anthem_002493173
Insys_Anthem_002493175                   Insys_Anthem_002493175
Insys_Anthem_002493177                   Insys_Anthem_002493177
Insys_Anthem_002493182                   Insys_Anthem_002493182
Insys_Anthem_002493184                   Insys_Anthem_002493184
Insys_Anthem_002493204                   Insys_Anthem_002493204
Insys_Anthem_002493226                   Insys_Anthem_002493226
Insys_Anthem_002493228                   Insys_Anthem_002493228
Insys_Anthem_002493235                   Insys_Anthem_002493235
Insys_Anthem_002493242                   Insys_Anthem_002493242
Insys_Anthem_002493245                   Insys_Anthem_002493245
Insys_Anthem_002493248                   Insys_Anthem_002493248
Insys_Anthem_002493269                   Insys_Anthem_002493269
Insys_Anthem_002493273                   Insys_Anthem_002493273
Insys_Anthem_002493297                   Insys_Anthem_002493297
Insys_Anthem_002493299                   Insys_Anthem_002493299
Insys_Anthem_002493315                   Insys_Anthem_002493315
Insys_Anthem_002493328                   Insys_Anthem_002493328
Insys_Anthem_002493331                   Insys_Anthem_002493331
Insys_Anthem_002493336                   Insys_Anthem_002493336
Insys_Anthem_002493337                   Insys_Anthem_002493337
Insys_Anthem_002493338                   Insys_Anthem_002493338
Insys_Anthem_002493341                   Insys_Anthem_002493341
Insys_Anthem_002493346                   Insys_Anthem_002493346
Insys_Anthem_002493349                   Insys_Anthem_002493349
Insys_Anthem_002493360                   Insys_Anthem_002493360
Insys_Anthem_002493365                   Insys_Anthem_002493365
Insys_Anthem_002493367                   Insys_Anthem_002493367
Insys_Anthem_002493377                   Insys_Anthem_002493377
Insys_Anthem_002493381                   Insys_Anthem_002493381
Insys_Anthem_002493390                   Insys_Anthem_002493390
Insys_Anthem_002493391                   Insys_Anthem_002493391
Insys_Anthem_002493394                   Insys_Anthem_002493394
Insys_Anthem_002493397                   Insys_Anthem_002493397
Insys_Anthem_002493400                   Insys_Anthem_002493400
Insys_Anthem_002493402                   Insys_Anthem_002493402
Insys_Anthem_002493403                   Insys_Anthem_002493403
Insys_Anthem_002493404                   Insys_Anthem_002493404
Insys_Anthem_002493409                   Insys_Anthem_002493409
Insys_Anthem_002493411                   Insys_Anthem_002493411
Insys_Anthem_002493412                   Insys_Anthem_002493412
Insys_Anthem_002493413                   Insys_Anthem_002493413
Insys_Anthem_002493416                   Insys_Anthem_002493416
Insys_Anthem_002493419                   Insys_Anthem_002493419

                                                    2563
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2565 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002493423                   Insys_Anthem_002493423
Insys_Anthem_002493424                   Insys_Anthem_002493424
Insys_Anthem_002493425                   Insys_Anthem_002493425
Insys_Anthem_002493427                   Insys_Anthem_002493427
Insys_Anthem_002493429                   Insys_Anthem_002493429
Insys_Anthem_002493431                   Insys_Anthem_002493431
Insys_Anthem_002493434                   Insys_Anthem_002493434
Insys_Anthem_002493435                   Insys_Anthem_002493435
Insys_Anthem_002493436                   Insys_Anthem_002493436
Insys_Anthem_002493438                   Insys_Anthem_002493438
Insys_Anthem_002493439                   Insys_Anthem_002493439
Insys_Anthem_002493442                   Insys_Anthem_002493442
Insys_Anthem_002493444                   Insys_Anthem_002493444
Insys_Anthem_002493447                   Insys_Anthem_002493447
Insys_Anthem_002493450                   Insys_Anthem_002493450
Insys_Anthem_002493451                   Insys_Anthem_002493451
Insys_Anthem_002493454                   Insys_Anthem_002493454
Insys_Anthem_002493455                   Insys_Anthem_002493455
Insys_Anthem_002493465                   Insys_Anthem_002493465
Insys_Anthem_002493470                   Insys_Anthem_002493470
Insys_Anthem_002493473                   Insys_Anthem_002493473
Insys_Anthem_002493474                   Insys_Anthem_002493474
Insys_Anthem_002493476                   Insys_Anthem_002493476
Insys_Anthem_002493480                   Insys_Anthem_002493480
Insys_Anthem_002493484                   Insys_Anthem_002493484
Insys_Anthem_002493485                   Insys_Anthem_002493485
Insys_Anthem_002493488                   Insys_Anthem_002493488
Insys_Anthem_002493491                   Insys_Anthem_002493491
Insys_Anthem_002493493                   Insys_Anthem_002493493
Insys_Anthem_002493494                   Insys_Anthem_002493494
Insys_Anthem_002493495                   Insys_Anthem_002493495
Insys_Anthem_002493498                   Insys_Anthem_002493498
Insys_Anthem_002493499                   Insys_Anthem_002493499
Insys_Anthem_002493501                   Insys_Anthem_002493501
Insys_Anthem_002493502                   Insys_Anthem_002493502
Insys_Anthem_002493507                   Insys_Anthem_002493507
Insys_Anthem_002493509                   Insys_Anthem_002493509
Insys_Anthem_002493514                   Insys_Anthem_002493514
Insys_Anthem_002493517                   Insys_Anthem_002493517
Insys_Anthem_002493520                   Insys_Anthem_002493520
Insys_Anthem_002493522                   Insys_Anthem_002493522
Insys_Anthem_002493529                   Insys_Anthem_002493529
Insys_Anthem_002493535                   Insys_Anthem_002493535
Insys_Anthem_002493541                   Insys_Anthem_002493541
Insys_Anthem_002493544                   Insys_Anthem_002493544
Insys_Anthem_002493546                   Insys_Anthem_002493546
Insys_Anthem_002493547                   Insys_Anthem_002493547

                                                    2564
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2566 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002493551                   Insys_Anthem_002493551
Insys_Anthem_002493552                   Insys_Anthem_002493552
Insys_Anthem_002493553                   Insys_Anthem_002493553
Insys_Anthem_002493556                   Insys_Anthem_002493556
Insys_Anthem_002493558                   Insys_Anthem_002493558
Insys_Anthem_002493559                   Insys_Anthem_002493559
Insys_Anthem_002493561                   Insys_Anthem_002493561
Insys_Anthem_002493562                   Insys_Anthem_002493562
Insys_Anthem_002493565                   Insys_Anthem_002493565
Insys_Anthem_002493566                   Insys_Anthem_002493566
Insys_Anthem_002493567                   Insys_Anthem_002493567
Insys_Anthem_002493572                   Insys_Anthem_002493572
Insys_Anthem_002493574                   Insys_Anthem_002493574
Insys_Anthem_002493576                   Insys_Anthem_002493576
Insys_Anthem_002493582                   Insys_Anthem_002493582
Insys_Anthem_002493584                   Insys_Anthem_002493584
Insys_Anthem_002493585                   Insys_Anthem_002493585
Insys_Anthem_002493588                   Insys_Anthem_002493588
Insys_Anthem_002493589                   Insys_Anthem_002493589
Insys_Anthem_002493598                   Insys_Anthem_002493598
Insys_Anthem_002493626                   Insys_Anthem_002493626
Insys_Anthem_002493631                   Insys_Anthem_002493631
Insys_Anthem_002493645                   Insys_Anthem_002493645
Insys_Anthem_002493651                   Insys_Anthem_002493651
Insys_Anthem_002493669                   Insys_Anthem_002493669
Insys_Anthem_002493671                   Insys_Anthem_002493671
Insys_Anthem_002493672                   Insys_Anthem_002493672
Insys_Anthem_002493675                   Insys_Anthem_002493675
Insys_Anthem_002493679                   Insys_Anthem_002493679
Insys_Anthem_002493681                   Insys_Anthem_002493681
Insys_Anthem_002493682                   Insys_Anthem_002493682
Insys_Anthem_002493683                   Insys_Anthem_002493683
Insys_Anthem_002493684                   Insys_Anthem_002493684
Insys_Anthem_002493685                   Insys_Anthem_002493685
Insys_Anthem_002493686                   Insys_Anthem_002493686
Insys_Anthem_002493699                   Insys_Anthem_002493699
Insys_Anthem_002493701                   Insys_Anthem_002493701
Insys_Anthem_002493720                   Insys_Anthem_002493720
Insys_Anthem_002493723                   Insys_Anthem_002493723
Insys_Anthem_002493726                   Insys_Anthem_002493726
Insys_Anthem_002493729                   Insys_Anthem_002493729
Insys_Anthem_002493739                   Insys_Anthem_002493739
Insys_Anthem_002493743                   Insys_Anthem_002493743
Insys_Anthem_002493760                   Insys_Anthem_002493760
Insys_Anthem_002493764                   Insys_Anthem_002493764
Insys_Anthem_002493770                   Insys_Anthem_002493770
Insys_Anthem_002493774                   Insys_Anthem_002493774

                                                    2565
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2567 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002493796                   Insys_Anthem_002493796
Insys_Anthem_002493812                   Insys_Anthem_002493812
Insys_Anthem_002493820                   Insys_Anthem_002493820
Insys_Anthem_002493824                   Insys_Anthem_002493824
Insys_Anthem_002493839                   Insys_Anthem_002493839
Insys_Anthem_002493842                   Insys_Anthem_002493842
Insys_Anthem_002493845                   Insys_Anthem_002493845
Insys_Anthem_002493846                   Insys_Anthem_002493846
Insys_Anthem_002493847                   Insys_Anthem_002493847
Insys_Anthem_002493848                   Insys_Anthem_002493848
Insys_Anthem_002493849                   Insys_Anthem_002493849
Insys_Anthem_002493850                   Insys_Anthem_002493850
Insys_Anthem_002493853                   Insys_Anthem_002493853
Insys_Anthem_002493854                   Insys_Anthem_002493854
Insys_Anthem_002493855                   Insys_Anthem_002493855
Insys_Anthem_002493856                   Insys_Anthem_002493856
Insys_Anthem_002493857                   Insys_Anthem_002493857
Insys_Anthem_002493858                   Insys_Anthem_002493858
Insys_Anthem_002493863                   Insys_Anthem_002493863
Insys_Anthem_002493864                   Insys_Anthem_002493864
Insys_Anthem_002493866                   Insys_Anthem_002493866
Insys_Anthem_002493869                   Insys_Anthem_002493869
Insys_Anthem_002493870                   Insys_Anthem_002493870
Insys_Anthem_002493871                   Insys_Anthem_002493871
Insys_Anthem_002493877                   Insys_Anthem_002493877
Insys_Anthem_002493878                   Insys_Anthem_002493878
Insys_Anthem_002493879                   Insys_Anthem_002493879
Insys_Anthem_002493880                   Insys_Anthem_002493880
Insys_Anthem_002493882                   Insys_Anthem_002493882
Insys_Anthem_002493886                   Insys_Anthem_002493886
Insys_Anthem_002493887                   Insys_Anthem_002493887
Insys_Anthem_002493888                   Insys_Anthem_002493888
Insys_Anthem_002493893                   Insys_Anthem_002493893
Insys_Anthem_002493894                   Insys_Anthem_002493894
Insys_Anthem_002493895                   Insys_Anthem_002493895
Insys_Anthem_002493897                   Insys_Anthem_002493897
Insys_Anthem_002493900                   Insys_Anthem_002493900
Insys_Anthem_002493902                   Insys_Anthem_002493902
Insys_Anthem_002493904                   Insys_Anthem_002493904
Insys_Anthem_002493905                   Insys_Anthem_002493905
Insys_Anthem_002493906                   Insys_Anthem_002493906
Insys_Anthem_002493912                   Insys_Anthem_002493912
Insys_Anthem_002493914                   Insys_Anthem_002493914
Insys_Anthem_002493919                   Insys_Anthem_002493919
Insys_Anthem_002493931                   Insys_Anthem_002493931
Insys_Anthem_002493936                   Insys_Anthem_002493936
Insys_Anthem_002493937                   Insys_Anthem_002493937

                                                    2566
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2568 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002493943                   Insys_Anthem_002493943
Insys_Anthem_002493945                   Insys_Anthem_002493945
Insys_Anthem_002493984                   Insys_Anthem_002493984
Insys_Anthem_002493988                   Insys_Anthem_002493988
Insys_Anthem_002493990                   Insys_Anthem_002493990
Insys_Anthem_002494004                   Insys_Anthem_002494004
Insys_Anthem_002494005                   Insys_Anthem_002494005
Insys_Anthem_002494012                   Insys_Anthem_002494012
Insys_Anthem_002494015                   Insys_Anthem_002494015
Insys_Anthem_002494018                   Insys_Anthem_002494018
Insys_Anthem_002494029                   Insys_Anthem_002494029
Insys_Anthem_002494031                   Insys_Anthem_002494031
Insys_Anthem_002494032                   Insys_Anthem_002494032
Insys_Anthem_002494036                   Insys_Anthem_002494036
Insys_Anthem_002494043                   Insys_Anthem_002494043
Insys_Anthem_002494049                   Insys_Anthem_002494049
Insys_Anthem_002494055                   Insys_Anthem_002494055
Insys_Anthem_002494057                   Insys_Anthem_002494057
Insys_Anthem_002494068                   Insys_Anthem_002494068
Insys_Anthem_002494073                   Insys_Anthem_002494073
Insys_Anthem_002494097                   Insys_Anthem_002494097
Insys_Anthem_002494102                   Insys_Anthem_002494102
Insys_Anthem_002494118                   Insys_Anthem_002494118
Insys_Anthem_002494121                   Insys_Anthem_002494121
Insys_Anthem_002494124                   Insys_Anthem_002494124
Insys_Anthem_002494132                   Insys_Anthem_002494132
Insys_Anthem_002494139                   Insys_Anthem_002494139
Insys_Anthem_002494143                   Insys_Anthem_002494143
Insys_Anthem_002494153                   Insys_Anthem_002494153
Insys_Anthem_002494154                   Insys_Anthem_002494154
Insys_Anthem_002494162                   Insys_Anthem_002494162
Insys_Anthem_002494165                   Insys_Anthem_002494165
Insys_Anthem_002494168                   Insys_Anthem_002494168
Insys_Anthem_002494171                   Insys_Anthem_002494171
Insys_Anthem_002494175                   Insys_Anthem_002494175
Insys_Anthem_002494177                   Insys_Anthem_002494177
Insys_Anthem_002494179                   Insys_Anthem_002494179
Insys_Anthem_002494181                   Insys_Anthem_002494181
Insys_Anthem_002494185                   Insys_Anthem_002494185
Insys_Anthem_002494197                   Insys_Anthem_002494197
Insys_Anthem_002494199                   Insys_Anthem_002494199
Insys_Anthem_002494208                   Insys_Anthem_002494208
Insys_Anthem_002494214                   Insys_Anthem_002494214
Insys_Anthem_002494228                   Insys_Anthem_002494228
Insys_Anthem_002494241                   Insys_Anthem_002494241
Insys_Anthem_002494242                   Insys_Anthem_002494242
Insys_Anthem_002494247                   Insys_Anthem_002494247

                                                    2567
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2569 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002494259                   Insys_Anthem_002494259
Insys_Anthem_002494269                   Insys_Anthem_002494269
Insys_Anthem_002494278                   Insys_Anthem_002494278
Insys_Anthem_002494279                   Insys_Anthem_002494279
Insys_Anthem_002494280                   Insys_Anthem_002494280
Insys_Anthem_002494297                   Insys_Anthem_002494297
Insys_Anthem_002494299                   Insys_Anthem_002494299
Insys_Anthem_002494304                   Insys_Anthem_002494304
Insys_Anthem_002494309                   Insys_Anthem_002494309
Insys_Anthem_002494317                   Insys_Anthem_002494317
Insys_Anthem_002494325                   Insys_Anthem_002494325
Insys_Anthem_002494333                   Insys_Anthem_002494333
Insys_Anthem_002494341                   Insys_Anthem_002494341
Insys_Anthem_002494355                   Insys_Anthem_002494355
Insys_Anthem_002494377                   Insys_Anthem_002494377
Insys_Anthem_002494385                   Insys_Anthem_002494385
Insys_Anthem_002494393                   Insys_Anthem_002494393
Insys_Anthem_002494401                   Insys_Anthem_002494401
Insys_Anthem_002494406                   Insys_Anthem_002494406
Insys_Anthem_002494407                   Insys_Anthem_002494407
Insys_Anthem_002494409                   Insys_Anthem_002494409
Insys_Anthem_002494411                   Insys_Anthem_002494411
Insys_Anthem_002494416                   Insys_Anthem_002494416
Insys_Anthem_002494419                   Insys_Anthem_002494419
Insys_Anthem_002494421                   Insys_Anthem_002494421
Insys_Anthem_002494423                   Insys_Anthem_002494423
Insys_Anthem_002494438                   Insys_Anthem_002494438
Insys_Anthem_002494448                   Insys_Anthem_002494448
Insys_Anthem_002494455                   Insys_Anthem_002494455
Insys_Anthem_002494471                   Insys_Anthem_002494471
Insys_Anthem_002494474                   Insys_Anthem_002494474
Insys_Anthem_002494475                   Insys_Anthem_002494475
Insys_Anthem_002494485                   Insys_Anthem_002494485
Insys_Anthem_002494488                   Insys_Anthem_002494488
Insys_Anthem_002494491                   Insys_Anthem_002494491
Insys_Anthem_002494492                   Insys_Anthem_002494492
Insys_Anthem_002494498                   Insys_Anthem_002494498
Insys_Anthem_002494511                   Insys_Anthem_002494511
Insys_Anthem_002494512                   Insys_Anthem_002494512
Insys_Anthem_002494521                   Insys_Anthem_002494521
Insys_Anthem_002494522                   Insys_Anthem_002494522
Insys_Anthem_002494523                   Insys_Anthem_002494523
Insys_Anthem_002494530                   Insys_Anthem_002494530
Insys_Anthem_002494532                   Insys_Anthem_002494532
Insys_Anthem_002494535                   Insys_Anthem_002494535
Insys_Anthem_002494536                   Insys_Anthem_002494536
Insys_Anthem_002494539                   Insys_Anthem_002494539

                                                    2568
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2570 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002494550                   Insys_Anthem_002494550
Insys_Anthem_002494558                   Insys_Anthem_002494558
Insys_Anthem_002494562                   Insys_Anthem_002494562
Insys_Anthem_002494564                   Insys_Anthem_002494564
Insys_Anthem_002494565                   Insys_Anthem_002494565
Insys_Anthem_002494575                   Insys_Anthem_002494575
Insys_Anthem_002494580                   Insys_Anthem_002494580
Insys_Anthem_002494581                   Insys_Anthem_002494581
Insys_Anthem_002494582                   Insys_Anthem_002494582
Insys_Anthem_002494604                   Insys_Anthem_002494604
Insys_Anthem_002494609                   Insys_Anthem_002494609
Insys_Anthem_002494615                   Insys_Anthem_002494615
Insys_Anthem_002494616                   Insys_Anthem_002494616
Insys_Anthem_002494627                   Insys_Anthem_002494627
Insys_Anthem_002494630                   Insys_Anthem_002494630
Insys_Anthem_002494638                   Insys_Anthem_002494638
Insys_Anthem_002494652                   Insys_Anthem_002494652
Insys_Anthem_002494655                   Insys_Anthem_002494655
Insys_Anthem_002494660                   Insys_Anthem_002494660
Insys_Anthem_002494662                   Insys_Anthem_002494662
Insys_Anthem_002494667                   Insys_Anthem_002494667
Insys_Anthem_002494669                   Insys_Anthem_002494669
Insys_Anthem_002494677                   Insys_Anthem_002494677
Insys_Anthem_002494680                   Insys_Anthem_002494680
Insys_Anthem_002494682                   Insys_Anthem_002494682
Insys_Anthem_002494686                   Insys_Anthem_002494686
Insys_Anthem_002494687                   Insys_Anthem_002494687
Insys_Anthem_002494691                   Insys_Anthem_002494691
Insys_Anthem_002494696                   Insys_Anthem_002494696
Insys_Anthem_002494700                   Insys_Anthem_002494700
Insys_Anthem_002494703                   Insys_Anthem_002494703
Insys_Anthem_002494704                   Insys_Anthem_002494704
Insys_Anthem_002494705                   Insys_Anthem_002494705
Insys_Anthem_002494710                   Insys_Anthem_002494710
Insys_Anthem_002494712                   Insys_Anthem_002494712
Insys_Anthem_002494717                   Insys_Anthem_002494717
Insys_Anthem_002494723                   Insys_Anthem_002494723
Insys_Anthem_002494728                   Insys_Anthem_002494728
Insys_Anthem_002494733                   Insys_Anthem_002494733
Insys_Anthem_002494746                   Insys_Anthem_002494746
Insys_Anthem_002494749                   Insys_Anthem_002494749
Insys_Anthem_002494755                   Insys_Anthem_002494755
Insys_Anthem_002494765                   Insys_Anthem_002494765
Insys_Anthem_002494766                   Insys_Anthem_002494766
Insys_Anthem_002494770                   Insys_Anthem_002494770
Insys_Anthem_002494771                   Insys_Anthem_002494771
Insys_Anthem_002494778                   Insys_Anthem_002494778

                                                    2569
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2571 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002494781                   Insys_Anthem_002494781
Insys_Anthem_002494783                   Insys_Anthem_002494783
Insys_Anthem_002494785                   Insys_Anthem_002494785
Insys_Anthem_002494791                   Insys_Anthem_002494791
Insys_Anthem_002494792                   Insys_Anthem_002494792
Insys_Anthem_002494793                   Insys_Anthem_002494793
Insys_Anthem_002494794                   Insys_Anthem_002494794
Insys_Anthem_002494795                   Insys_Anthem_002494795
Insys_Anthem_002494796                   Insys_Anthem_002494796
Insys_Anthem_002494799                   Insys_Anthem_002494799
Insys_Anthem_002494804                   Insys_Anthem_002494804
Insys_Anthem_002494805                   Insys_Anthem_002494805
Insys_Anthem_002494806                   Insys_Anthem_002494806
Insys_Anthem_002494807                   Insys_Anthem_002494807
Insys_Anthem_002494808                   Insys_Anthem_002494808
Insys_Anthem_002494813                   Insys_Anthem_002494813
Insys_Anthem_002494814                   Insys_Anthem_002494814
Insys_Anthem_002494817                   Insys_Anthem_002494817
Insys_Anthem_002494827                   Insys_Anthem_002494827
Insys_Anthem_002494852                   Insys_Anthem_002494852
Insys_Anthem_002494873                   Insys_Anthem_002494873
Insys_Anthem_002494876                   Insys_Anthem_002494876
Insys_Anthem_002494879                   Insys_Anthem_002494879
Insys_Anthem_002494885                   Insys_Anthem_002494885
Insys_Anthem_002494892                   Insys_Anthem_002494892
Insys_Anthem_002494898                   Insys_Anthem_002494898
Insys_Anthem_002494900                   Insys_Anthem_002494900
Insys_Anthem_002494901                   Insys_Anthem_002494901
Insys_Anthem_002494915                   Insys_Anthem_002494915
Insys_Anthem_002494932                   Insys_Anthem_002494932
Insys_Anthem_002494944                   Insys_Anthem_002494944
Insys_Anthem_002494950                   Insys_Anthem_002494950
Insys_Anthem_002494954                   Insys_Anthem_002494954
Insys_Anthem_002494958                   Insys_Anthem_002494958
Insys_Anthem_002494959                   Insys_Anthem_002494959
Insys_Anthem_002494981                   Insys_Anthem_002494981
Insys_Anthem_002494985                   Insys_Anthem_002494985
Insys_Anthem_002495008                   Insys_Anthem_002495008
Insys_Anthem_002495021                   Insys_Anthem_002495021
Insys_Anthem_002495025                   Insys_Anthem_002495025
Insys_Anthem_002495036                   Insys_Anthem_002495036
Insys_Anthem_002495037                   Insys_Anthem_002495037
Insys_Anthem_002495042                   Insys_Anthem_002495042
Insys_Anthem_002495043                   Insys_Anthem_002495043
Insys_Anthem_002495045                   Insys_Anthem_002495045
Insys_Anthem_002495047                   Insys_Anthem_002495047
Insys_Anthem_002495053                   Insys_Anthem_002495053

                                                    2570
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2572 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002495054                   Insys_Anthem_002495054
Insys_Anthem_002495063                   Insys_Anthem_002495063
Insys_Anthem_002495075                   Insys_Anthem_002495075
Insys_Anthem_002495077                   Insys_Anthem_002495077
Insys_Anthem_002495084                   Insys_Anthem_002495084
Insys_Anthem_002495087                   Insys_Anthem_002495087
Insys_Anthem_002495089                   Insys_Anthem_002495089
Insys_Anthem_002495093                   Insys_Anthem_002495093
Insys_Anthem_002495106                   Insys_Anthem_002495106
Insys_Anthem_002495109                   Insys_Anthem_002495109
Insys_Anthem_002495117                   Insys_Anthem_002495117
Insys_Anthem_002495118                   Insys_Anthem_002495118
Insys_Anthem_002495128                   Insys_Anthem_002495128
Insys_Anthem_002495130                   Insys_Anthem_002495130
Insys_Anthem_002495143                   Insys_Anthem_002495143
Insys_Anthem_002495145                   Insys_Anthem_002495145
Insys_Anthem_002495146                   Insys_Anthem_002495146
Insys_Anthem_002495156                   Insys_Anthem_002495156
Insys_Anthem_002495170                   Insys_Anthem_002495170
Insys_Anthem_002495171                   Insys_Anthem_002495171
Insys_Anthem_002495184                   Insys_Anthem_002495184
Insys_Anthem_002495190                   Insys_Anthem_002495190
Insys_Anthem_002495196                   Insys_Anthem_002495196
Insys_Anthem_002495220                   Insys_Anthem_002495220
Insys_Anthem_002495222                   Insys_Anthem_002495222
Insys_Anthem_002495247                   Insys_Anthem_002495247
Insys_Anthem_002495259                   Insys_Anthem_002495259
Insys_Anthem_002495263                   Insys_Anthem_002495263
Insys_Anthem_002495274                   Insys_Anthem_002495274
Insys_Anthem_002495289                   Insys_Anthem_002495289
Insys_Anthem_002495292                   Insys_Anthem_002495292
Insys_Anthem_002495295                   Insys_Anthem_002495295
Insys_Anthem_002495299                   Insys_Anthem_002495299
Insys_Anthem_002495304                   Insys_Anthem_002495304
Insys_Anthem_002495306                   Insys_Anthem_002495306
Insys_Anthem_002495314                   Insys_Anthem_002495314
Insys_Anthem_002495331                   Insys_Anthem_002495331
Insys_Anthem_002495334                   Insys_Anthem_002495334
Insys_Anthem_002495342                   Insys_Anthem_002495342
Insys_Anthem_002495344                   Insys_Anthem_002495344
Insys_Anthem_002495346                   Insys_Anthem_002495346
Insys_Anthem_002495356                   Insys_Anthem_002495356
Insys_Anthem_002495358                   Insys_Anthem_002495358
Insys_Anthem_002495360                   Insys_Anthem_002495360
Insys_Anthem_002495397                   Insys_Anthem_002495397
Insys_Anthem_002495398                   Insys_Anthem_002495398
Insys_Anthem_002495403                   Insys_Anthem_002495403

                                                    2571
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2573 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002495407                   Insys_Anthem_002495407
Insys_Anthem_002495411                   Insys_Anthem_002495411
Insys_Anthem_002495413                   Insys_Anthem_002495413
Insys_Anthem_002495419                   Insys_Anthem_002495419
Insys_Anthem_002495430                   Insys_Anthem_002495430
Insys_Anthem_002495434                   Insys_Anthem_002495434
Insys_Anthem_002495439                   Insys_Anthem_002495439
Insys_Anthem_002495443                   Insys_Anthem_002495443
Insys_Anthem_002495446                   Insys_Anthem_002495446
Insys_Anthem_002495467                   Insys_Anthem_002495467
Insys_Anthem_002495469                   Insys_Anthem_002495469
Insys_Anthem_002495471                   Insys_Anthem_002495471
Insys_Anthem_002495488                   Insys_Anthem_002495488
Insys_Anthem_002495498                   Insys_Anthem_002495498
Insys_Anthem_002495510                   Insys_Anthem_002495510
Insys_Anthem_002495517                   Insys_Anthem_002495517
Insys_Anthem_002495537                   Insys_Anthem_002495537
Insys_Anthem_002495541                   Insys_Anthem_002495541
Insys_Anthem_002495547                   Insys_Anthem_002495547
Insys_Anthem_002495562                   Insys_Anthem_002495562
Insys_Anthem_002495567                   Insys_Anthem_002495567
Insys_Anthem_002495571                   Insys_Anthem_002495571
Insys_Anthem_002495590                   Insys_Anthem_002495590
Insys_Anthem_002495594                   Insys_Anthem_002495594
Insys_Anthem_002495603                   Insys_Anthem_002495603
Insys_Anthem_002495610                   Insys_Anthem_002495610
Insys_Anthem_002495615                   Insys_Anthem_002495615
Insys_Anthem_002495616                   Insys_Anthem_002495616
Insys_Anthem_002495621                   Insys_Anthem_002495621
Insys_Anthem_002495622                   Insys_Anthem_002495622
Insys_Anthem_002495625                   Insys_Anthem_002495625
Insys_Anthem_002495628                   Insys_Anthem_002495628
Insys_Anthem_002495631                   Insys_Anthem_002495631
Insys_Anthem_002495639                   Insys_Anthem_002495639
Insys_Anthem_002495645                   Insys_Anthem_002495645
Insys_Anthem_002495655                   Insys_Anthem_002495655
Insys_Anthem_002495658                   Insys_Anthem_002495658
Insys_Anthem_002495662                   Insys_Anthem_002495662
Insys_Anthem_002495665                   Insys_Anthem_002495665
Insys_Anthem_002495681                   Insys_Anthem_002495681
Insys_Anthem_002495684                   Insys_Anthem_002495684
Insys_Anthem_002495686                   Insys_Anthem_002495686
Insys_Anthem_002495689                   Insys_Anthem_002495689
Insys_Anthem_002495692                   Insys_Anthem_002495692
Insys_Anthem_002495697                   Insys_Anthem_002495697
Insys_Anthem_002495709                   Insys_Anthem_002495709
Insys_Anthem_002495711                   Insys_Anthem_002495711

                                                    2572
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2574 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002495715                   Insys_Anthem_002495715
Insys_Anthem_002495726                   Insys_Anthem_002495726
Insys_Anthem_002495731                   Insys_Anthem_002495731
Insys_Anthem_002495734                   Insys_Anthem_002495734
Insys_Anthem_002495739                   Insys_Anthem_002495739
Insys_Anthem_002495743                   Insys_Anthem_002495743
Insys_Anthem_002495745                   Insys_Anthem_002495745
Insys_Anthem_002495756                   Insys_Anthem_002495756
Insys_Anthem_002495759                   Insys_Anthem_002495759
Insys_Anthem_002495784                   Insys_Anthem_002495784
Insys_Anthem_002495796                   Insys_Anthem_002495796
Insys_Anthem_002495801                   Insys_Anthem_002495801
Insys_Anthem_002495806                   Insys_Anthem_002495806
Insys_Anthem_002495813                   Insys_Anthem_002495813
Insys_Anthem_002495822                   Insys_Anthem_002495822
Insys_Anthem_002495830                   Insys_Anthem_002495830
Insys_Anthem_002495838                   Insys_Anthem_002495838
Insys_Anthem_002495851                   Insys_Anthem_002495851
Insys_Anthem_002495870                   Insys_Anthem_002495870
Insys_Anthem_002495871                   Insys_Anthem_002495871
Insys_Anthem_002495887                   Insys_Anthem_002495887
Insys_Anthem_002495896                   Insys_Anthem_002495896
Insys_Anthem_002495897                   Insys_Anthem_002495897
Insys_Anthem_002495903                   Insys_Anthem_002495903
Insys_Anthem_002495908                   Insys_Anthem_002495908
Insys_Anthem_002495912                   Insys_Anthem_002495912
Insys_Anthem_002495914                   Insys_Anthem_002495914
Insys_Anthem_002495941                   Insys_Anthem_002495941
Insys_Anthem_002495952                   Insys_Anthem_002495952
Insys_Anthem_002495962                   Insys_Anthem_002495962
Insys_Anthem_002495971                   Insys_Anthem_002495971
Insys_Anthem_002495975                   Insys_Anthem_002495975
Insys_Anthem_002495981                   Insys_Anthem_002495981
Insys_Anthem_002495982                   Insys_Anthem_002495982
Insys_Anthem_002496015                   Insys_Anthem_002496015
Insys_Anthem_002496027                   Insys_Anthem_002496027
Insys_Anthem_002496041                   Insys_Anthem_002496041
Insys_Anthem_002496055                   Insys_Anthem_002496055
Insys_Anthem_002496064                   Insys_Anthem_002496064
Insys_Anthem_002496074                   Insys_Anthem_002496074
Insys_Anthem_002496081                   Insys_Anthem_002496081
Insys_Anthem_002496082                   Insys_Anthem_002496082
Insys_Anthem_002496087                   Insys_Anthem_002496087
Insys_Anthem_002496089                   Insys_Anthem_002496089
Insys_Anthem_002496099                   Insys_Anthem_002496099
Insys_Anthem_002496106                   Insys_Anthem_002496106
Insys_Anthem_002496107                   Insys_Anthem_002496107

                                                    2573
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2575 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002496108                   Insys_Anthem_002496108
Insys_Anthem_002496109                   Insys_Anthem_002496109
Insys_Anthem_002496117                   Insys_Anthem_002496117
Insys_Anthem_002496122                   Insys_Anthem_002496122
Insys_Anthem_002496130                   Insys_Anthem_002496130
Insys_Anthem_002496131                   Insys_Anthem_002496131
Insys_Anthem_002496141                   Insys_Anthem_002496141
Insys_Anthem_002496143                   Insys_Anthem_002496143
Insys_Anthem_002496158                   Insys_Anthem_002496158
Insys_Anthem_002496189                   Insys_Anthem_002496189
Insys_Anthem_002496190                   Insys_Anthem_002496190
Insys_Anthem_002496205                   Insys_Anthem_002496205
Insys_Anthem_002496208                   Insys_Anthem_002496208
Insys_Anthem_002496211                   Insys_Anthem_002496211
Insys_Anthem_002496221                   Insys_Anthem_002496221
Insys_Anthem_002496246                   Insys_Anthem_002496246
Insys_Anthem_002496254                   Insys_Anthem_002496254
Insys_Anthem_002496278                   Insys_Anthem_002496278
Insys_Anthem_002496293                   Insys_Anthem_002496293
Insys_Anthem_002496295                   Insys_Anthem_002496295
Insys_Anthem_002496297                   Insys_Anthem_002496297
Insys_Anthem_002496307                   Insys_Anthem_002496307
Insys_Anthem_002496337                   Insys_Anthem_002496337
Insys_Anthem_002496339                   Insys_Anthem_002496339
Insys_Anthem_002496347                   Insys_Anthem_002496347
Insys_Anthem_002496348                   Insys_Anthem_002496348
Insys_Anthem_002496352                   Insys_Anthem_002496352
Insys_Anthem_002496353                   Insys_Anthem_002496353
Insys_Anthem_002496358                   Insys_Anthem_002496358
Insys_Anthem_002496376                   Insys_Anthem_002496376
Insys_Anthem_002496385                   Insys_Anthem_002496385
Insys_Anthem_002496391                   Insys_Anthem_002496391
Insys_Anthem_002496396                   Insys_Anthem_002496396
Insys_Anthem_002496414                   Insys_Anthem_002496414
Insys_Anthem_002496415                   Insys_Anthem_002496415
Insys_Anthem_002496422                   Insys_Anthem_002496422
Insys_Anthem_002496423                   Insys_Anthem_002496423
Insys_Anthem_002496424                   Insys_Anthem_002496424
Insys_Anthem_002496435                   Insys_Anthem_002496435
Insys_Anthem_002496439                   Insys_Anthem_002496439
Insys_Anthem_002496442                   Insys_Anthem_002496442
Insys_Anthem_002496447                   Insys_Anthem_002496447
Insys_Anthem_002496448                   Insys_Anthem_002496448
Insys_Anthem_002496453                   Insys_Anthem_002496453
Insys_Anthem_002496457                   Insys_Anthem_002496457
Insys_Anthem_002496460                   Insys_Anthem_002496460
Insys_Anthem_002496462                   Insys_Anthem_002496462

                                                    2574
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2576 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002496464                   Insys_Anthem_002496464
Insys_Anthem_002496468                   Insys_Anthem_002496468
Insys_Anthem_002496474                   Insys_Anthem_002496474
Insys_Anthem_002496480                   Insys_Anthem_002496480
Insys_Anthem_002496495                   Insys_Anthem_002496495
Insys_Anthem_002496503                   Insys_Anthem_002496503
Insys_Anthem_002496513                   Insys_Anthem_002496513
Insys_Anthem_002496535                   Insys_Anthem_002496535
Insys_Anthem_002496540                   Insys_Anthem_002496540
Insys_Anthem_002496547                   Insys_Anthem_002496547
Insys_Anthem_002496556                   Insys_Anthem_002496556
Insys_Anthem_002496558                   Insys_Anthem_002496558
Insys_Anthem_002496561                   Insys_Anthem_002496561
Insys_Anthem_002496562                   Insys_Anthem_002496562
Insys_Anthem_002496563                   Insys_Anthem_002496563
Insys_Anthem_002496564                   Insys_Anthem_002496564
Insys_Anthem_002496565                   Insys_Anthem_002496565
Insys_Anthem_002496573                   Insys_Anthem_002496573
Insys_Anthem_002496576                   Insys_Anthem_002496576
Insys_Anthem_002496579                   Insys_Anthem_002496579
Insys_Anthem_002496589                   Insys_Anthem_002496589
Insys_Anthem_002496595                   Insys_Anthem_002496595
Insys_Anthem_002496596                   Insys_Anthem_002496596
Insys_Anthem_002496603                   Insys_Anthem_002496603
Insys_Anthem_002496614                   Insys_Anthem_002496614
Insys_Anthem_002496615                   Insys_Anthem_002496615
Insys_Anthem_002496616                   Insys_Anthem_002496616
Insys_Anthem_002496623                   Insys_Anthem_002496623
Insys_Anthem_002496625                   Insys_Anthem_002496625
Insys_Anthem_002496629                   Insys_Anthem_002496629
Insys_Anthem_002496639                   Insys_Anthem_002496639
Insys_Anthem_002496651                   Insys_Anthem_002496651
Insys_Anthem_002496657                   Insys_Anthem_002496657
Insys_Anthem_002496664                   Insys_Anthem_002496664
Insys_Anthem_002496669                   Insys_Anthem_002496669
Insys_Anthem_002496672                   Insys_Anthem_002496672
Insys_Anthem_002496678                   Insys_Anthem_002496678
Insys_Anthem_002496681                   Insys_Anthem_002496681
Insys_Anthem_002496682                   Insys_Anthem_002496682
Insys_Anthem_002496686                   Insys_Anthem_002496686
Insys_Anthem_002496699                   Insys_Anthem_002496699
Insys_Anthem_002496707                   Insys_Anthem_002496707
Insys_Anthem_002496709                   Insys_Anthem_002496709
Insys_Anthem_002496723                   Insys_Anthem_002496723
Insys_Anthem_002496726                   Insys_Anthem_002496726
Insys_Anthem_002496728                   Insys_Anthem_002496728
Insys_Anthem_002496738                   Insys_Anthem_002496738

                                                    2575
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2577 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002496741                   Insys_Anthem_002496741
Insys_Anthem_002496746                   Insys_Anthem_002496746
Insys_Anthem_002496748                   Insys_Anthem_002496748
Insys_Anthem_002496751                   Insys_Anthem_002496751
Insys_Anthem_002496760                   Insys_Anthem_002496760
Insys_Anthem_002496763                   Insys_Anthem_002496763
Insys_Anthem_002496766                   Insys_Anthem_002496766
Insys_Anthem_002496769                   Insys_Anthem_002496769
Insys_Anthem_002496776                   Insys_Anthem_002496776
Insys_Anthem_002496782                   Insys_Anthem_002496782
Insys_Anthem_002496799                   Insys_Anthem_002496799
Insys_Anthem_002496807                   Insys_Anthem_002496807
Insys_Anthem_002496808                   Insys_Anthem_002496808
Insys_Anthem_002496812                   Insys_Anthem_002496812
Insys_Anthem_002496813                   Insys_Anthem_002496813
Insys_Anthem_002496819                   Insys_Anthem_002496819
Insys_Anthem_002496823                   Insys_Anthem_002496823
Insys_Anthem_002496830                   Insys_Anthem_002496830
Insys_Anthem_002496836                   Insys_Anthem_002496836
Insys_Anthem_002496837                   Insys_Anthem_002496837
Insys_Anthem_002496852                   Insys_Anthem_002496852
Insys_Anthem_002496854                   Insys_Anthem_002496854
Insys_Anthem_002496858                   Insys_Anthem_002496858
Insys_Anthem_002496864                   Insys_Anthem_002496864
Insys_Anthem_002496866                   Insys_Anthem_002496866
Insys_Anthem_002496870                   Insys_Anthem_002496870
Insys_Anthem_002496889                   Insys_Anthem_002496889
Insys_Anthem_002496890                   Insys_Anthem_002496890
Insys_Anthem_002496920                   Insys_Anthem_002496920
Insys_Anthem_002496928                   Insys_Anthem_002496928
Insys_Anthem_002496936                   Insys_Anthem_002496936
Insys_Anthem_002496938                   Insys_Anthem_002496938
Insys_Anthem_002496954                   Insys_Anthem_002496954
Insys_Anthem_002496958                   Insys_Anthem_002496958
Insys_Anthem_002496964                   Insys_Anthem_002496964
Insys_Anthem_002496969                   Insys_Anthem_002496969
Insys_Anthem_002496973                   Insys_Anthem_002496973
Insys_Anthem_002496978                   Insys_Anthem_002496978
Insys_Anthem_002496982                   Insys_Anthem_002496982
Insys_Anthem_002496991                   Insys_Anthem_002496991
Insys_Anthem_002496993                   Insys_Anthem_002496993
Insys_Anthem_002496998                   Insys_Anthem_002496998
Insys_Anthem_002496999                   Insys_Anthem_002496999
Insys_Anthem_002497000                   Insys_Anthem_002497000
Insys_Anthem_002497001                   Insys_Anthem_002497001
Insys_Anthem_002497003                   Insys_Anthem_002497003
Insys_Anthem_002497004                   Insys_Anthem_002497004

                                                    2576
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2578 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002497006                   Insys_Anthem_002497006
Insys_Anthem_002497007                   Insys_Anthem_002497007
Insys_Anthem_002497012                   Insys_Anthem_002497012
Insys_Anthem_002497024                   Insys_Anthem_002497024
Insys_Anthem_002497027                   Insys_Anthem_002497027
Insys_Anthem_002497029                   Insys_Anthem_002497029
Insys_Anthem_002497030                   Insys_Anthem_002497030
Insys_Anthem_002497041                   Insys_Anthem_002497041
Insys_Anthem_002497045                   Insys_Anthem_002497045
Insys_Anthem_002497052                   Insys_Anthem_002497052
Insys_Anthem_002497054                   Insys_Anthem_002497054
Insys_Anthem_002497056                   Insys_Anthem_002497056
Insys_Anthem_002497060                   Insys_Anthem_002497060
Insys_Anthem_002497073                   Insys_Anthem_002497073
Insys_Anthem_002497076                   Insys_Anthem_002497076
Insys_Anthem_002497083                   Insys_Anthem_002497083
Insys_Anthem_002497085                   Insys_Anthem_002497085
Insys_Anthem_002497089                   Insys_Anthem_002497089
Insys_Anthem_002497094                   Insys_Anthem_002497094
Insys_Anthem_002497104                   Insys_Anthem_002497104
Insys_Anthem_002497117                   Insys_Anthem_002497117
Insys_Anthem_002497137                   Insys_Anthem_002497137
Insys_Anthem_002497141                   Insys_Anthem_002497141
Insys_Anthem_002497142                   Insys_Anthem_002497142
Insys_Anthem_002497143                   Insys_Anthem_002497143
Insys_Anthem_002497144                   Insys_Anthem_002497144
Insys_Anthem_002497148                   Insys_Anthem_002497148
Insys_Anthem_002497158                   Insys_Anthem_002497158
Insys_Anthem_002497159                   Insys_Anthem_002497159
Insys_Anthem_002497178                   Insys_Anthem_002497178
Insys_Anthem_002497180                   Insys_Anthem_002497180
Insys_Anthem_002497187                   Insys_Anthem_002497187
Insys_Anthem_002497202                   Insys_Anthem_002497202
Insys_Anthem_002497207                   Insys_Anthem_002497207
Insys_Anthem_002497209                   Insys_Anthem_002497209
Insys_Anthem_002497210                   Insys_Anthem_002497210
Insys_Anthem_002497211                   Insys_Anthem_002497211
Insys_Anthem_002497218                   Insys_Anthem_002497218
Insys_Anthem_002497228                   Insys_Anthem_002497228
Insys_Anthem_002497229                   Insys_Anthem_002497229
Insys_Anthem_002497239                   Insys_Anthem_002497239
Insys_Anthem_002497241                   Insys_Anthem_002497241
Insys_Anthem_002497253                   Insys_Anthem_002497253
Insys_Anthem_002497259                   Insys_Anthem_002497259
Insys_Anthem_002497304                   Insys_Anthem_002497304
Insys_Anthem_002497329                   Insys_Anthem_002497329
Insys_Anthem_002497346                   Insys_Anthem_002497346

                                                    2577
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2579 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002497364                   Insys_Anthem_002497364
Insys_Anthem_002497369                   Insys_Anthem_002497369
Insys_Anthem_002497378                   Insys_Anthem_002497378
Insys_Anthem_002497383                   Insys_Anthem_002497383
Insys_Anthem_002497399                   Insys_Anthem_002497399
Insys_Anthem_002497401                   Insys_Anthem_002497401
Insys_Anthem_002497403                   Insys_Anthem_002497403
Insys_Anthem_002497418                   Insys_Anthem_002497418
Insys_Anthem_002497421                   Insys_Anthem_002497421
Insys_Anthem_002497425                   Insys_Anthem_002497425
Insys_Anthem_002497430                   Insys_Anthem_002497430
Insys_Anthem_002497432                   Insys_Anthem_002497432
Insys_Anthem_002497433                   Insys_Anthem_002497433
Insys_Anthem_002497437                   Insys_Anthem_002497437
Insys_Anthem_002497440                   Insys_Anthem_002497440
Insys_Anthem_002497445                   Insys_Anthem_002497445
Insys_Anthem_002497451                   Insys_Anthem_002497451
Insys_Anthem_002497454                   Insys_Anthem_002497454
Insys_Anthem_002497455                   Insys_Anthem_002497455
Insys_Anthem_002497457                   Insys_Anthem_002497457
Insys_Anthem_002497463                   Insys_Anthem_002497463
Insys_Anthem_002497464                   Insys_Anthem_002497464
Insys_Anthem_002497466                   Insys_Anthem_002497466
Insys_Anthem_002497468                   Insys_Anthem_002497468
Insys_Anthem_002497471                   Insys_Anthem_002497471
Insys_Anthem_002497472                   Insys_Anthem_002497472
Insys_Anthem_002497473                   Insys_Anthem_002497473
Insys_Anthem_002497479                   Insys_Anthem_002497479
Insys_Anthem_002497481                   Insys_Anthem_002497481
Insys_Anthem_002497483                   Insys_Anthem_002497483
Insys_Anthem_002497487                   Insys_Anthem_002497487
Insys_Anthem_002497488                   Insys_Anthem_002497488
Insys_Anthem_002497490                   Insys_Anthem_002497490
Insys_Anthem_002497491                   Insys_Anthem_002497491
Insys_Anthem_002497497                   Insys_Anthem_002497497
Insys_Anthem_002497499                   Insys_Anthem_002497499
Insys_Anthem_002497518                   Insys_Anthem_002497518
Insys_Anthem_002497520                   Insys_Anthem_002497520
Insys_Anthem_002497538                   Insys_Anthem_002497538
Insys_Anthem_002497546                   Insys_Anthem_002497546
Insys_Anthem_002497550                   Insys_Anthem_002497550
Insys_Anthem_002497552                   Insys_Anthem_002497552
Insys_Anthem_002497553                   Insys_Anthem_002497553
Insys_Anthem_002497556                   Insys_Anthem_002497556
Insys_Anthem_002497561                   Insys_Anthem_002497561
Insys_Anthem_002497567                   Insys_Anthem_002497567
Insys_Anthem_002497571                   Insys_Anthem_002497571

                                                    2578
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2580 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002497574                   Insys_Anthem_002497574
Insys_Anthem_002497576                   Insys_Anthem_002497576
Insys_Anthem_002497584                   Insys_Anthem_002497584
Insys_Anthem_002497589                   Insys_Anthem_002497589
Insys_Anthem_002497590                   Insys_Anthem_002497590
Insys_Anthem_002497592                   Insys_Anthem_002497592
Insys_Anthem_002497599                   Insys_Anthem_002497599
Insys_Anthem_002497605                   Insys_Anthem_002497605
Insys_Anthem_002497606                   Insys_Anthem_002497606
Insys_Anthem_002497607                   Insys_Anthem_002497607
Insys_Anthem_002497612                   Insys_Anthem_002497612
Insys_Anthem_002497626                   Insys_Anthem_002497626
Insys_Anthem_002497636                   Insys_Anthem_002497636
Insys_Anthem_002497638                   Insys_Anthem_002497638
Insys_Anthem_002497639                   Insys_Anthem_002497639
Insys_Anthem_002497641                   Insys_Anthem_002497641
Insys_Anthem_002497646                   Insys_Anthem_002497646
Insys_Anthem_002497648                   Insys_Anthem_002497648
Insys_Anthem_002497655                   Insys_Anthem_002497655
Insys_Anthem_002497666                   Insys_Anthem_002497666
Insys_Anthem_002497671                   Insys_Anthem_002497671
Insys_Anthem_002497674                   Insys_Anthem_002497674
Insys_Anthem_002497694                   Insys_Anthem_002497694
Insys_Anthem_002497704                   Insys_Anthem_002497704
Insys_Anthem_002497715                   Insys_Anthem_002497715
Insys_Anthem_002497723                   Insys_Anthem_002497723
Insys_Anthem_002497744                   Insys_Anthem_002497744
Insys_Anthem_002497745                   Insys_Anthem_002497745
Insys_Anthem_002497746                   Insys_Anthem_002497746
Insys_Anthem_002497750                   Insys_Anthem_002497750
Insys_Anthem_002497757                   Insys_Anthem_002497757
Insys_Anthem_002497760                   Insys_Anthem_002497760
Insys_Anthem_002497774                   Insys_Anthem_002497774
Insys_Anthem_002497777                   Insys_Anthem_002497777
Insys_Anthem_002497778                   Insys_Anthem_002497778
Insys_Anthem_002497779                   Insys_Anthem_002497779
Insys_Anthem_002497781                   Insys_Anthem_002497781
Insys_Anthem_002497783                   Insys_Anthem_002497783
Insys_Anthem_002497784                   Insys_Anthem_002497784
Insys_Anthem_002497787                   Insys_Anthem_002497787
Insys_Anthem_002497791                   Insys_Anthem_002497791
Insys_Anthem_002497799                   Insys_Anthem_002497799
Insys_Anthem_002497800                   Insys_Anthem_002497800
Insys_Anthem_002497801                   Insys_Anthem_002497801
Insys_Anthem_002497809                   Insys_Anthem_002497809
Insys_Anthem_002497812                   Insys_Anthem_002497812
Insys_Anthem_002497814                   Insys_Anthem_002497814

                                                    2579
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2581 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002497820                   Insys_Anthem_002497820
Insys_Anthem_002497823                   Insys_Anthem_002497823
Insys_Anthem_002497831                   Insys_Anthem_002497831
Insys_Anthem_002497837                   Insys_Anthem_002497837
Insys_Anthem_002497838                   Insys_Anthem_002497838
Insys_Anthem_002497840                   Insys_Anthem_002497840
Insys_Anthem_002497843                   Insys_Anthem_002497843
Insys_Anthem_002497849                   Insys_Anthem_002497849
Insys_Anthem_002497854                   Insys_Anthem_002497854
Insys_Anthem_002497861                   Insys_Anthem_002497861
Insys_Anthem_002497869                   Insys_Anthem_002497869
Insys_Anthem_002497870                   Insys_Anthem_002497870
Insys_Anthem_002497877                   Insys_Anthem_002497877
Insys_Anthem_002497878                   Insys_Anthem_002497878
Insys_Anthem_002497879                   Insys_Anthem_002497879
Insys_Anthem_002497880                   Insys_Anthem_002497880
Insys_Anthem_002497881                   Insys_Anthem_002497881
Insys_Anthem_002497889                   Insys_Anthem_002497889
Insys_Anthem_002497892                   Insys_Anthem_002497892
Insys_Anthem_002497894                   Insys_Anthem_002497894
Insys_Anthem_002497898                   Insys_Anthem_002497898
Insys_Anthem_002497901                   Insys_Anthem_002497901
Insys_Anthem_002497905                   Insys_Anthem_002497905
Insys_Anthem_002497908                   Insys_Anthem_002497908
Insys_Anthem_002497909                   Insys_Anthem_002497909
Insys_Anthem_002497911                   Insys_Anthem_002497911
Insys_Anthem_002497912                   Insys_Anthem_002497912
Insys_Anthem_002497916                   Insys_Anthem_002497916
Insys_Anthem_002497925                   Insys_Anthem_002497925
Insys_Anthem_002497926                   Insys_Anthem_002497926
Insys_Anthem_002497930                   Insys_Anthem_002497930
Insys_Anthem_002497950                   Insys_Anthem_002497950
Insys_Anthem_002497967                   Insys_Anthem_002497967
Insys_Anthem_002497979                   Insys_Anthem_002497979
Insys_Anthem_002497980                   Insys_Anthem_002497980
Insys_Anthem_002497984                   Insys_Anthem_002497984
Insys_Anthem_002497988                   Insys_Anthem_002497988
Insys_Anthem_002497992                   Insys_Anthem_002497992
Insys_Anthem_002498003                   Insys_Anthem_002498003
Insys_Anthem_002498018                   Insys_Anthem_002498018
Insys_Anthem_002498020                   Insys_Anthem_002498020
Insys_Anthem_002498023                   Insys_Anthem_002498023
Insys_Anthem_002498032                   Insys_Anthem_002498032
Insys_Anthem_002498034                   Insys_Anthem_002498034
Insys_Anthem_002498038                   Insys_Anthem_002498038
Insys_Anthem_002498046                   Insys_Anthem_002498046
Insys_Anthem_002498067                   Insys_Anthem_002498067

                                                    2580
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2582 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002498077                   Insys_Anthem_002498077
Insys_Anthem_002498079                   Insys_Anthem_002498079
Insys_Anthem_002498103                   Insys_Anthem_002498103
Insys_Anthem_002498107                   Insys_Anthem_002498107
Insys_Anthem_002498120                   Insys_Anthem_002498120
Insys_Anthem_002498124                   Insys_Anthem_002498124
Insys_Anthem_002498130                   Insys_Anthem_002498130
Insys_Anthem_002498140                   Insys_Anthem_002498140
Insys_Anthem_002498144                   Insys_Anthem_002498144
Insys_Anthem_002498151                   Insys_Anthem_002498151
Insys_Anthem_002498153                   Insys_Anthem_002498153
Insys_Anthem_002498157                   Insys_Anthem_002498157
Insys_Anthem_002498162                   Insys_Anthem_002498162
Insys_Anthem_002498166                   Insys_Anthem_002498166
Insys_Anthem_002498172                   Insys_Anthem_002498172
Insys_Anthem_002498179                   Insys_Anthem_002498179
Insys_Anthem_002498181                   Insys_Anthem_002498181
Insys_Anthem_002498186                   Insys_Anthem_002498186
Insys_Anthem_002498197                   Insys_Anthem_002498197
Insys_Anthem_002498198                   Insys_Anthem_002498198
Insys_Anthem_002498202                   Insys_Anthem_002498202
Insys_Anthem_002498213                   Insys_Anthem_002498213
Insys_Anthem_002498214                   Insys_Anthem_002498214
Insys_Anthem_002498215                   Insys_Anthem_002498215
Insys_Anthem_002498216                   Insys_Anthem_002498216
Insys_Anthem_002498221                   Insys_Anthem_002498221
Insys_Anthem_002498224                   Insys_Anthem_002498224
Insys_Anthem_002498228                   Insys_Anthem_002498228
Insys_Anthem_002498248                   Insys_Anthem_002498248
Insys_Anthem_002498262                   Insys_Anthem_002498262
Insys_Anthem_002498282                   Insys_Anthem_002498282
Insys_Anthem_002498289                   Insys_Anthem_002498289
Insys_Anthem_002498298                   Insys_Anthem_002498298
Insys_Anthem_002498309                   Insys_Anthem_002498309
Insys_Anthem_002498311                   Insys_Anthem_002498311
Insys_Anthem_002498315                   Insys_Anthem_002498315
Insys_Anthem_002498319                   Insys_Anthem_002498319
Insys_Anthem_002498320                   Insys_Anthem_002498320
Insys_Anthem_002498324                   Insys_Anthem_002498324
Insys_Anthem_002498325                   Insys_Anthem_002498325
Insys_Anthem_002498326                   Insys_Anthem_002498326
Insys_Anthem_002498328                   Insys_Anthem_002498328
Insys_Anthem_002498334                   Insys_Anthem_002498334
Insys_Anthem_002498339                   Insys_Anthem_002498339
Insys_Anthem_002498354                   Insys_Anthem_002498354
Insys_Anthem_002498357                   Insys_Anthem_002498357
Insys_Anthem_002498365                   Insys_Anthem_002498365

                                                    2581
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2583 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002498366                   Insys_Anthem_002498366
Insys_Anthem_002498372                   Insys_Anthem_002498372
Insys_Anthem_002498374                   Insys_Anthem_002498374
Insys_Anthem_002498376                   Insys_Anthem_002498376
Insys_Anthem_002498378                   Insys_Anthem_002498378
Insys_Anthem_002498379                   Insys_Anthem_002498379
Insys_Anthem_002498384                   Insys_Anthem_002498384
Insys_Anthem_002498386                   Insys_Anthem_002498386
Insys_Anthem_002498391                   Insys_Anthem_002498391
Insys_Anthem_002498395                   Insys_Anthem_002498395
Insys_Anthem_002498396                   Insys_Anthem_002498396
Insys_Anthem_002498398                   Insys_Anthem_002498398
Insys_Anthem_002498401                   Insys_Anthem_002498401
Insys_Anthem_002498402                   Insys_Anthem_002498402
Insys_Anthem_002498408                   Insys_Anthem_002498408
Insys_Anthem_002498413                   Insys_Anthem_002498413
Insys_Anthem_002498414                   Insys_Anthem_002498414
Insys_Anthem_002498416                   Insys_Anthem_002498416
Insys_Anthem_002498417                   Insys_Anthem_002498417
Insys_Anthem_002498419                   Insys_Anthem_002498419
Insys_Anthem_002498420                   Insys_Anthem_002498420
Insys_Anthem_002498423                   Insys_Anthem_002498423
Insys_Anthem_002498426                   Insys_Anthem_002498426
Insys_Anthem_002498427                   Insys_Anthem_002498427
Insys_Anthem_002498432                   Insys_Anthem_002498432
Insys_Anthem_002498434                   Insys_Anthem_002498434
Insys_Anthem_002498435                   Insys_Anthem_002498435
Insys_Anthem_002498437                   Insys_Anthem_002498437
Insys_Anthem_002498442                   Insys_Anthem_002498442
Insys_Anthem_002498444                   Insys_Anthem_002498444
Insys_Anthem_002498447                   Insys_Anthem_002498447
Insys_Anthem_002498451                   Insys_Anthem_002498451
Insys_Anthem_002498453                   Insys_Anthem_002498453
Insys_Anthem_002498461                   Insys_Anthem_002498461
Insys_Anthem_002498462                   Insys_Anthem_002498462
Insys_Anthem_002498465                   Insys_Anthem_002498465
Insys_Anthem_002498466                   Insys_Anthem_002498466
Insys_Anthem_002498470                   Insys_Anthem_002498470
Insys_Anthem_002498474                   Insys_Anthem_002498474
Insys_Anthem_002498475                   Insys_Anthem_002498475
Insys_Anthem_002498479                   Insys_Anthem_002498479
Insys_Anthem_002498484                   Insys_Anthem_002498484
Insys_Anthem_002498490                   Insys_Anthem_002498490
Insys_Anthem_002498492                   Insys_Anthem_002498492
Insys_Anthem_002498495                   Insys_Anthem_002498495
Insys_Anthem_002498507                   Insys_Anthem_002498507
Insys_Anthem_002498517                   Insys_Anthem_002498517

                                                    2582
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2584 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002498519                   Insys_Anthem_002498519
Insys_Anthem_002498520                   Insys_Anthem_002498520
Insys_Anthem_002498522                   Insys_Anthem_002498522
Insys_Anthem_002498529                   Insys_Anthem_002498529
Insys_Anthem_002498537                   Insys_Anthem_002498537
Insys_Anthem_002498540                   Insys_Anthem_002498540
Insys_Anthem_002498543                   Insys_Anthem_002498543
Insys_Anthem_002498570                   Insys_Anthem_002498570
Insys_Anthem_002498588                   Insys_Anthem_002498588
Insys_Anthem_002498590                   Insys_Anthem_002498590
Insys_Anthem_002498596                   Insys_Anthem_002498596
Insys_Anthem_002498597                   Insys_Anthem_002498597
Insys_Anthem_002498600                   Insys_Anthem_002498600
Insys_Anthem_002498604                   Insys_Anthem_002498604
Insys_Anthem_002498617                   Insys_Anthem_002498617
Insys_Anthem_002498627                   Insys_Anthem_002498627
Insys_Anthem_002498653                   Insys_Anthem_002498653
Insys_Anthem_002498658                   Insys_Anthem_002498658
Insys_Anthem_002498660                   Insys_Anthem_002498660
Insys_Anthem_002498661                   Insys_Anthem_002498661
Insys_Anthem_002498664                   Insys_Anthem_002498664
Insys_Anthem_002498666                   Insys_Anthem_002498666
Insys_Anthem_002498668                   Insys_Anthem_002498668
Insys_Anthem_002498669                   Insys_Anthem_002498669
Insys_Anthem_002498674                   Insys_Anthem_002498674
Insys_Anthem_002498678                   Insys_Anthem_002498678
Insys_Anthem_002498690                   Insys_Anthem_002498690
Insys_Anthem_002498691                   Insys_Anthem_002498691
Insys_Anthem_002498692                   Insys_Anthem_002498692
Insys_Anthem_002498694                   Insys_Anthem_002498694
Insys_Anthem_002498696                   Insys_Anthem_002498696
Insys_Anthem_002498700                   Insys_Anthem_002498700
Insys_Anthem_002498705                   Insys_Anthem_002498705
Insys_Anthem_002498710                   Insys_Anthem_002498710
Insys_Anthem_002498712                   Insys_Anthem_002498712
Insys_Anthem_002498723                   Insys_Anthem_002498723
Insys_Anthem_002498726                   Insys_Anthem_002498726
Insys_Anthem_002498742                   Insys_Anthem_002498742
Insys_Anthem_002498745                   Insys_Anthem_002498745
Insys_Anthem_002498746                   Insys_Anthem_002498746
Insys_Anthem_002498762                   Insys_Anthem_002498762
Insys_Anthem_002498764                   Insys_Anthem_002498764
Insys_Anthem_002498768                   Insys_Anthem_002498768
Insys_Anthem_002498771                   Insys_Anthem_002498771
Insys_Anthem_002498778                   Insys_Anthem_002498778
Insys_Anthem_002498784                   Insys_Anthem_002498784
Insys_Anthem_002498794                   Insys_Anthem_002498794

                                                    2583
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2585 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002498804                   Insys_Anthem_002498804
Insys_Anthem_002498810                   Insys_Anthem_002498810
Insys_Anthem_002498847                   Insys_Anthem_002498847
Insys_Anthem_002498848                   Insys_Anthem_002498848
Insys_Anthem_002498863                   Insys_Anthem_002498863
Insys_Anthem_002498866                   Insys_Anthem_002498866
Insys_Anthem_002498867                   Insys_Anthem_002498867
Insys_Anthem_002498881                   Insys_Anthem_002498881
Insys_Anthem_002498895                   Insys_Anthem_002498895
Insys_Anthem_002498916                   Insys_Anthem_002498916
Insys_Anthem_002498921                   Insys_Anthem_002498921
Insys_Anthem_002498922                   Insys_Anthem_002498922
Insys_Anthem_002498930                   Insys_Anthem_002498930
Insys_Anthem_002498944                   Insys_Anthem_002498944
Insys_Anthem_002498960                   Insys_Anthem_002498960
Insys_Anthem_002498966                   Insys_Anthem_002498966
Insys_Anthem_002498970                   Insys_Anthem_002498970
Insys_Anthem_002498972                   Insys_Anthem_002498972
Insys_Anthem_002498973                   Insys_Anthem_002498973
Insys_Anthem_002498976                   Insys_Anthem_002498976
Insys_Anthem_002498978                   Insys_Anthem_002498978
Insys_Anthem_002498981                   Insys_Anthem_002498981
Insys_Anthem_002498986                   Insys_Anthem_002498986
Insys_Anthem_002498990                   Insys_Anthem_002498990
Insys_Anthem_002499000                   Insys_Anthem_002499000
Insys_Anthem_002499002                   Insys_Anthem_002499002
Insys_Anthem_002499015                   Insys_Anthem_002499015
Insys_Anthem_002499016                   Insys_Anthem_002499016
Insys_Anthem_002499021                   Insys_Anthem_002499021
Insys_Anthem_002499022                   Insys_Anthem_002499022
Insys_Anthem_002499023                   Insys_Anthem_002499023
Insys_Anthem_002499025                   Insys_Anthem_002499025
Insys_Anthem_002499029                   Insys_Anthem_002499029
Insys_Anthem_002499032                   Insys_Anthem_002499032
Insys_Anthem_002499035                   Insys_Anthem_002499035
Insys_Anthem_002499040                   Insys_Anthem_002499040
Insys_Anthem_002499041                   Insys_Anthem_002499041
Insys_Anthem_002499042                   Insys_Anthem_002499042
Insys_Anthem_002499043                   Insys_Anthem_002499043
Insys_Anthem_002499048                   Insys_Anthem_002499048
Insys_Anthem_002499054                   Insys_Anthem_002499054
Insys_Anthem_002499060                   Insys_Anthem_002499060
Insys_Anthem_002499062                   Insys_Anthem_002499062
Insys_Anthem_002499079                   Insys_Anthem_002499079
Insys_Anthem_002499081                   Insys_Anthem_002499081
Insys_Anthem_002499083                   Insys_Anthem_002499083
Insys_Anthem_002499087                   Insys_Anthem_002499087

                                                    2584
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2586 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002499089                   Insys_Anthem_002499089
Insys_Anthem_002499093                   Insys_Anthem_002499093
Insys_Anthem_002499098                   Insys_Anthem_002499098
Insys_Anthem_002499101                   Insys_Anthem_002499101
Insys_Anthem_002499107                   Insys_Anthem_002499107
Insys_Anthem_002499117                   Insys_Anthem_002499117
Insys_Anthem_002499118                   Insys_Anthem_002499118
Insys_Anthem_002499121                   Insys_Anthem_002499121
Insys_Anthem_002499129                   Insys_Anthem_002499129
Insys_Anthem_002499132                   Insys_Anthem_002499132
Insys_Anthem_002499136                   Insys_Anthem_002499136
Insys_Anthem_002499142                   Insys_Anthem_002499142
Insys_Anthem_002499158                   Insys_Anthem_002499158
Insys_Anthem_002499162                   Insys_Anthem_002499162
Insys_Anthem_002499169                   Insys_Anthem_002499169
Insys_Anthem_002499176                   Insys_Anthem_002499176
Insys_Anthem_002499182                   Insys_Anthem_002499182
Insys_Anthem_002499183                   Insys_Anthem_002499183
Insys_Anthem_002499207                   Insys_Anthem_002499207
Insys_Anthem_002499208                   Insys_Anthem_002499208
Insys_Anthem_002499218                   Insys_Anthem_002499218
Insys_Anthem_002499222                   Insys_Anthem_002499222
Insys_Anthem_002499225                   Insys_Anthem_002499225
Insys_Anthem_002499233                   Insys_Anthem_002499233
Insys_Anthem_002499252                   Insys_Anthem_002499252
Insys_Anthem_002499257                   Insys_Anthem_002499257
Insys_Anthem_002499267                   Insys_Anthem_002499267
Insys_Anthem_002499269                   Insys_Anthem_002499269
Insys_Anthem_002499270                   Insys_Anthem_002499270
Insys_Anthem_002499279                   Insys_Anthem_002499279
Insys_Anthem_002499280                   Insys_Anthem_002499280
Insys_Anthem_002499299                   Insys_Anthem_002499299
Insys_Anthem_002499301                   Insys_Anthem_002499301
Insys_Anthem_002499312                   Insys_Anthem_002499312
Insys_Anthem_002499329                   Insys_Anthem_002499329
Insys_Anthem_002499331                   Insys_Anthem_002499331
Insys_Anthem_002499333                   Insys_Anthem_002499333
Insys_Anthem_002499334                   Insys_Anthem_002499334
Insys_Anthem_002499335                   Insys_Anthem_002499335
Insys_Anthem_002499340                   Insys_Anthem_002499340
Insys_Anthem_002499347                   Insys_Anthem_002499347
Insys_Anthem_002499350                   Insys_Anthem_002499350
Insys_Anthem_002499353                   Insys_Anthem_002499353
Insys_Anthem_002499364                   Insys_Anthem_002499364
Insys_Anthem_002499367                   Insys_Anthem_002499367
Insys_Anthem_002499387                   Insys_Anthem_002499387
Insys_Anthem_002499392                   Insys_Anthem_002499392

                                                    2585
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2587 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002499396                   Insys_Anthem_002499396
Insys_Anthem_002499397                   Insys_Anthem_002499397
Insys_Anthem_002499398                   Insys_Anthem_002499398
Insys_Anthem_002499404                   Insys_Anthem_002499404
Insys_Anthem_002499410                   Insys_Anthem_002499410
Insys_Anthem_002499414                   Insys_Anthem_002499414
Insys_Anthem_002499415                   Insys_Anthem_002499415
Insys_Anthem_002499416                   Insys_Anthem_002499416
Insys_Anthem_002499420                   Insys_Anthem_002499420
Insys_Anthem_002499431                   Insys_Anthem_002499431
Insys_Anthem_002499432                   Insys_Anthem_002499432
Insys_Anthem_002499442                   Insys_Anthem_002499442
Insys_Anthem_002499451                   Insys_Anthem_002499451
Insys_Anthem_002499457                   Insys_Anthem_002499457
Insys_Anthem_002499460                   Insys_Anthem_002499460
Insys_Anthem_002499464                   Insys_Anthem_002499464
Insys_Anthem_002499478                   Insys_Anthem_002499478
Insys_Anthem_002499481                   Insys_Anthem_002499481
Insys_Anthem_002499483                   Insys_Anthem_002499483
Insys_Anthem_002499484                   Insys_Anthem_002499484
Insys_Anthem_002499493                   Insys_Anthem_002499493
Insys_Anthem_002499498                   Insys_Anthem_002499498
Insys_Anthem_002499503                   Insys_Anthem_002499503
Insys_Anthem_002499505                   Insys_Anthem_002499505
Insys_Anthem_002499515                   Insys_Anthem_002499515
Insys_Anthem_002499518                   Insys_Anthem_002499518
Insys_Anthem_002499523                   Insys_Anthem_002499523
Insys_Anthem_002499544                   Insys_Anthem_002499544
Insys_Anthem_002499564                   Insys_Anthem_002499564
Insys_Anthem_002499565                   Insys_Anthem_002499565
Insys_Anthem_002499582                   Insys_Anthem_002499582
Insys_Anthem_002499585                   Insys_Anthem_002499585
Insys_Anthem_002499586                   Insys_Anthem_002499586
Insys_Anthem_002499588                   Insys_Anthem_002499588
Insys_Anthem_002499592                   Insys_Anthem_002499592
Insys_Anthem_002499596                   Insys_Anthem_002499596
Insys_Anthem_002499597                   Insys_Anthem_002499597
Insys_Anthem_002499604                   Insys_Anthem_002499604
Insys_Anthem_002499618                   Insys_Anthem_002499618
Insys_Anthem_002499623                   Insys_Anthem_002499623
Insys_Anthem_002499626                   Insys_Anthem_002499626
Insys_Anthem_002499631                   Insys_Anthem_002499631
Insys_Anthem_002499637                   Insys_Anthem_002499637
Insys_Anthem_002499641                   Insys_Anthem_002499641
Insys_Anthem_002499642                   Insys_Anthem_002499642
Insys_Anthem_002499651                   Insys_Anthem_002499651
Insys_Anthem_002499655                   Insys_Anthem_002499655

                                                    2586
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2588 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002499656                   Insys_Anthem_002499656
Insys_Anthem_002499662                   Insys_Anthem_002499662
Insys_Anthem_002499668                   Insys_Anthem_002499668
Insys_Anthem_002499669                   Insys_Anthem_002499669
Insys_Anthem_002499670                   Insys_Anthem_002499670
Insys_Anthem_002499673                   Insys_Anthem_002499673
Insys_Anthem_002499676                   Insys_Anthem_002499676
Insys_Anthem_002499677                   Insys_Anthem_002499677
Insys_Anthem_002499678                   Insys_Anthem_002499678
Insys_Anthem_002499689                   Insys_Anthem_002499689
Insys_Anthem_002499691                   Insys_Anthem_002499691
Insys_Anthem_002499700                   Insys_Anthem_002499700
Insys_Anthem_002499712                   Insys_Anthem_002499712
Insys_Anthem_002499717                   Insys_Anthem_002499717
Insys_Anthem_002499721                   Insys_Anthem_002499721
Insys_Anthem_002499722                   Insys_Anthem_002499722
Insys_Anthem_002499723                   Insys_Anthem_002499723
Insys_Anthem_002499724                   Insys_Anthem_002499724
Insys_Anthem_002499727                   Insys_Anthem_002499727
Insys_Anthem_002499736                   Insys_Anthem_002499736
Insys_Anthem_002499740                   Insys_Anthem_002499740
Insys_Anthem_002499748                   Insys_Anthem_002499748
Insys_Anthem_002499755                   Insys_Anthem_002499755
Insys_Anthem_002499757                   Insys_Anthem_002499757
Insys_Anthem_002499760                   Insys_Anthem_002499760
Insys_Anthem_002499762                   Insys_Anthem_002499762
Insys_Anthem_002499789                   Insys_Anthem_002499789
Insys_Anthem_002499795                   Insys_Anthem_002499795
Insys_Anthem_002499802                   Insys_Anthem_002499802
Insys_Anthem_002499805                   Insys_Anthem_002499805
Insys_Anthem_002499806                   Insys_Anthem_002499806
Insys_Anthem_002499818                   Insys_Anthem_002499818
Insys_Anthem_002499826                   Insys_Anthem_002499826
Insys_Anthem_002499830                   Insys_Anthem_002499830
Insys_Anthem_002499835                   Insys_Anthem_002499835
Insys_Anthem_002499837                   Insys_Anthem_002499837
Insys_Anthem_002499839                   Insys_Anthem_002499839
Insys_Anthem_002499843                   Insys_Anthem_002499843
Insys_Anthem_002499845                   Insys_Anthem_002499845
Insys_Anthem_002499847                   Insys_Anthem_002499847
Insys_Anthem_002499848                   Insys_Anthem_002499848
Insys_Anthem_002499850                   Insys_Anthem_002499850
Insys_Anthem_002499855                   Insys_Anthem_002499855
Insys_Anthem_002499858                   Insys_Anthem_002499858
Insys_Anthem_002499859                   Insys_Anthem_002499859
Insys_Anthem_002499865                   Insys_Anthem_002499865
Insys_Anthem_002499872                   Insys_Anthem_002499872

                                                    2587
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2589 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002499873                   Insys_Anthem_002499873
Insys_Anthem_002499875                   Insys_Anthem_002499875
Insys_Anthem_002499876                   Insys_Anthem_002499876
Insys_Anthem_002499878                   Insys_Anthem_002499878
Insys_Anthem_002499880                   Insys_Anthem_002499880
Insys_Anthem_002499883                   Insys_Anthem_002499883
Insys_Anthem_002499888                   Insys_Anthem_002499888
Insys_Anthem_002499890                   Insys_Anthem_002499890
Insys_Anthem_002499891                   Insys_Anthem_002499891
Insys_Anthem_002499894                   Insys_Anthem_002499894
Insys_Anthem_002499899                   Insys_Anthem_002499899
Insys_Anthem_002499901                   Insys_Anthem_002499901
Insys_Anthem_002499902                   Insys_Anthem_002499902
Insys_Anthem_002499904                   Insys_Anthem_002499904
Insys_Anthem_002499905                   Insys_Anthem_002499905
Insys_Anthem_002499906                   Insys_Anthem_002499906
Insys_Anthem_002499925                   Insys_Anthem_002499925
Insys_Anthem_002499929                   Insys_Anthem_002499929
Insys_Anthem_002499931                   Insys_Anthem_002499931
Insys_Anthem_002499935                   Insys_Anthem_002499935
Insys_Anthem_002499950                   Insys_Anthem_002499950
Insys_Anthem_002499955                   Insys_Anthem_002499955
Insys_Anthem_002499956                   Insys_Anthem_002499956
Insys_Anthem_002499957                   Insys_Anthem_002499957
Insys_Anthem_002499960                   Insys_Anthem_002499960
Insys_Anthem_002499966                   Insys_Anthem_002499966
Insys_Anthem_002499967                   Insys_Anthem_002499967
Insys_Anthem_002499973                   Insys_Anthem_002499973
Insys_Anthem_002499974                   Insys_Anthem_002499974
Insys_Anthem_002499976                   Insys_Anthem_002499976
Insys_Anthem_002499978                   Insys_Anthem_002499978
Insys_Anthem_002499979                   Insys_Anthem_002499979
Insys_Anthem_002499982                   Insys_Anthem_002499982
Insys_Anthem_002499988                   Insys_Anthem_002499988
Insys_Anthem_002499990                   Insys_Anthem_002499990
Insys_Anthem_002499998                   Insys_Anthem_002499998
Insys_Anthem_002500000                   Insys_Anthem_002500000
Insys_Anthem_002500002                   Insys_Anthem_002500002
Insys_Anthem_002500012                   Insys_Anthem_002500012
Insys_Anthem_002500015                   Insys_Anthem_002500015
Insys_Anthem_002500019                   Insys_Anthem_002500019
Insys_Anthem_002500020                   Insys_Anthem_002500020
Insys_Anthem_002500024                   Insys_Anthem_002500024
Insys_Anthem_002500025                   Insys_Anthem_002500025
Insys_Anthem_002500026                   Insys_Anthem_002500026
Insys_Anthem_002500030                   Insys_Anthem_002500030
Insys_Anthem_002500034                   Insys_Anthem_002500034

                                                    2588
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2590 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002500036                   Insys_Anthem_002500036
Insys_Anthem_002500038                   Insys_Anthem_002500038
Insys_Anthem_002500041                   Insys_Anthem_002500041
Insys_Anthem_002500043                   Insys_Anthem_002500043
Insys_Anthem_002500044                   Insys_Anthem_002500044
Insys_Anthem_002500048                   Insys_Anthem_002500048
Insys_Anthem_002500050                   Insys_Anthem_002500050
Insys_Anthem_002500070                   Insys_Anthem_002500070
Insys_Anthem_002500071                   Insys_Anthem_002500071
Insys_Anthem_002500073                   Insys_Anthem_002500073
Insys_Anthem_002500074                   Insys_Anthem_002500074
Insys_Anthem_002500076                   Insys_Anthem_002500076
Insys_Anthem_002500078                   Insys_Anthem_002500078
Insys_Anthem_002500079                   Insys_Anthem_002500079
Insys_Anthem_002500089                   Insys_Anthem_002500089
Insys_Anthem_002500093                   Insys_Anthem_002500093
Insys_Anthem_002500098                   Insys_Anthem_002500098
Insys_Anthem_002500110                   Insys_Anthem_002500110
Insys_Anthem_002500111                   Insys_Anthem_002500111
Insys_Anthem_002500116                   Insys_Anthem_002500116
Insys_Anthem_002500119                   Insys_Anthem_002500119
Insys_Anthem_002500121                   Insys_Anthem_002500121
Insys_Anthem_002500128                   Insys_Anthem_002500128
Insys_Anthem_002500129                   Insys_Anthem_002500129
Insys_Anthem_002500134                   Insys_Anthem_002500134
Insys_Anthem_002500137                   Insys_Anthem_002500137
Insys_Anthem_002500143                   Insys_Anthem_002500143
Insys_Anthem_002500145                   Insys_Anthem_002500145
Insys_Anthem_002500164                   Insys_Anthem_002500164
Insys_Anthem_002500173                   Insys_Anthem_002500173
Insys_Anthem_002500175                   Insys_Anthem_002500175
Insys_Anthem_002500181                   Insys_Anthem_002500181
Insys_Anthem_002500200                   Insys_Anthem_002500200
Insys_Anthem_002500219                   Insys_Anthem_002500219
Insys_Anthem_002500222                   Insys_Anthem_002500222
Insys_Anthem_002500226                   Insys_Anthem_002500226
Insys_Anthem_002500233                   Insys_Anthem_002500233
Insys_Anthem_002500235                   Insys_Anthem_002500235
Insys_Anthem_002500240                   Insys_Anthem_002500240
Insys_Anthem_002500259                   Insys_Anthem_002500259
Insys_Anthem_002500260                   Insys_Anthem_002500260
Insys_Anthem_002500282                   Insys_Anthem_002500282
Insys_Anthem_002500283                   Insys_Anthem_002500283
Insys_Anthem_002500293                   Insys_Anthem_002500293
Insys_Anthem_002500299                   Insys_Anthem_002500299
Insys_Anthem_002500302                   Insys_Anthem_002500302
Insys_Anthem_002500313                   Insys_Anthem_002500313

                                                    2589
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2591 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002500315                   Insys_Anthem_002500315
Insys_Anthem_002500342                   Insys_Anthem_002500342
Insys_Anthem_002500343                   Insys_Anthem_002500343
Insys_Anthem_002500357                   Insys_Anthem_002500357
Insys_Anthem_002500370                   Insys_Anthem_002500370
Insys_Anthem_002500373                   Insys_Anthem_002500373
Insys_Anthem_002500375                   Insys_Anthem_002500375
Insys_Anthem_002500419                   Insys_Anthem_002500419
Insys_Anthem_002500421                   Insys_Anthem_002500421
Insys_Anthem_002500425                   Insys_Anthem_002500425
Insys_Anthem_002500442                   Insys_Anthem_002500442
Insys_Anthem_002500450                   Insys_Anthem_002500450
Insys_Anthem_002500451                   Insys_Anthem_002500451
Insys_Anthem_002500458                   Insys_Anthem_002500458
Insys_Anthem_002500460                   Insys_Anthem_002500460
Insys_Anthem_002500461                   Insys_Anthem_002500461
Insys_Anthem_002500465                   Insys_Anthem_002500465
Insys_Anthem_002500477                   Insys_Anthem_002500477
Insys_Anthem_002500480                   Insys_Anthem_002500480
Insys_Anthem_002500494                   Insys_Anthem_002500494
Insys_Anthem_002500499                   Insys_Anthem_002500499
Insys_Anthem_002500500                   Insys_Anthem_002500500
Insys_Anthem_002500501                   Insys_Anthem_002500501
Insys_Anthem_002500510                   Insys_Anthem_002500510
Insys_Anthem_002500514                   Insys_Anthem_002500514
Insys_Anthem_002500517                   Insys_Anthem_002500517
Insys_Anthem_002500518                   Insys_Anthem_002500518
Insys_Anthem_002500530                   Insys_Anthem_002500530
Insys_Anthem_002500532                   Insys_Anthem_002500532
Insys_Anthem_002500533                   Insys_Anthem_002500533
Insys_Anthem_002500534                   Insys_Anthem_002500534
Insys_Anthem_002500535                   Insys_Anthem_002500535
Insys_Anthem_002500537                   Insys_Anthem_002500537
Insys_Anthem_002500546                   Insys_Anthem_002500546
Insys_Anthem_002500552                   Insys_Anthem_002500552
Insys_Anthem_002500553                   Insys_Anthem_002500553
Insys_Anthem_002500554                   Insys_Anthem_002500554
Insys_Anthem_002500558                   Insys_Anthem_002500558
Insys_Anthem_002500560                   Insys_Anthem_002500560
Insys_Anthem_002500564                   Insys_Anthem_002500564
Insys_Anthem_002500570                   Insys_Anthem_002500570
Insys_Anthem_002500571                   Insys_Anthem_002500571
Insys_Anthem_002500572                   Insys_Anthem_002500572
Insys_Anthem_002500573                   Insys_Anthem_002500573
Insys_Anthem_002500584                   Insys_Anthem_002500584
Insys_Anthem_002500596                   Insys_Anthem_002500596
Insys_Anthem_002500597                   Insys_Anthem_002500597

                                                    2590
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2592 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002500602                   Insys_Anthem_002500602
Insys_Anthem_002500603                   Insys_Anthem_002500603
Insys_Anthem_002500604                   Insys_Anthem_002500604
Insys_Anthem_002500608                   Insys_Anthem_002500608
Insys_Anthem_002500609                   Insys_Anthem_002500609
Insys_Anthem_002500610                   Insys_Anthem_002500610
Insys_Anthem_002500611                   Insys_Anthem_002500611
Insys_Anthem_002500613                   Insys_Anthem_002500613
Insys_Anthem_002500618                   Insys_Anthem_002500618
Insys_Anthem_002500619                   Insys_Anthem_002500619
Insys_Anthem_002500621                   Insys_Anthem_002500621
Insys_Anthem_002500622                   Insys_Anthem_002500622
Insys_Anthem_002500623                   Insys_Anthem_002500623
Insys_Anthem_002500628                   Insys_Anthem_002500628
Insys_Anthem_002500630                   Insys_Anthem_002500630
Insys_Anthem_002500631                   Insys_Anthem_002500631
Insys_Anthem_002500637                   Insys_Anthem_002500637
Insys_Anthem_002500639                   Insys_Anthem_002500639
Insys_Anthem_002500645                   Insys_Anthem_002500645
Insys_Anthem_002500647                   Insys_Anthem_002500647
Insys_Anthem_002500650                   Insys_Anthem_002500650
Insys_Anthem_002500655                   Insys_Anthem_002500655
Insys_Anthem_002500656                   Insys_Anthem_002500656
Insys_Anthem_002500657                   Insys_Anthem_002500657
Insys_Anthem_002500658                   Insys_Anthem_002500658
Insys_Anthem_002500659                   Insys_Anthem_002500659
Insys_Anthem_002500660                   Insys_Anthem_002500660
Insys_Anthem_002500662                   Insys_Anthem_002500662
Insys_Anthem_002500666                   Insys_Anthem_002500666
Insys_Anthem_002500667                   Insys_Anthem_002500667
Insys_Anthem_002500669                   Insys_Anthem_002500669
Insys_Anthem_002500670                   Insys_Anthem_002500670
Insys_Anthem_002500672                   Insys_Anthem_002500672
Insys_Anthem_002500673                   Insys_Anthem_002500673
Insys_Anthem_002500674                   Insys_Anthem_002500674
Insys_Anthem_002500680                   Insys_Anthem_002500680
Insys_Anthem_002500682                   Insys_Anthem_002500682
Insys_Anthem_002500685                   Insys_Anthem_002500685
Insys_Anthem_002500686                   Insys_Anthem_002500686
Insys_Anthem_002500692                   Insys_Anthem_002500692
Insys_Anthem_002500703                   Insys_Anthem_002500703
Insys_Anthem_002500719                   Insys_Anthem_002500719
Insys_Anthem_002500723                   Insys_Anthem_002500723
Insys_Anthem_002500738                   Insys_Anthem_002500738
Insys_Anthem_002500756                   Insys_Anthem_002500756
Insys_Anthem_002500763                   Insys_Anthem_002500763
Insys_Anthem_002500768                   Insys_Anthem_002500768

                                                    2591
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2593 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002500770                   Insys_Anthem_002500770
Insys_Anthem_002500778                   Insys_Anthem_002500778
Insys_Anthem_002500786                   Insys_Anthem_002500786
Insys_Anthem_002500802                   Insys_Anthem_002500802
Insys_Anthem_002500808                   Insys_Anthem_002500808
Insys_Anthem_002500845                   Insys_Anthem_002500845
Insys_Anthem_002500858                   Insys_Anthem_002500858
Insys_Anthem_002500870                   Insys_Anthem_002500870
Insys_Anthem_002500871                   Insys_Anthem_002500871
Insys_Anthem_002500873                   Insys_Anthem_002500873
Insys_Anthem_002500874                   Insys_Anthem_002500874
Insys_Anthem_002500878                   Insys_Anthem_002500878
Insys_Anthem_002500879                   Insys_Anthem_002500879
Insys_Anthem_002500883                   Insys_Anthem_002500883
Insys_Anthem_002500887                   Insys_Anthem_002500887
Insys_Anthem_002500892                   Insys_Anthem_002500892
Insys_Anthem_002500920                   Insys_Anthem_002500920
Insys_Anthem_002500922                   Insys_Anthem_002500922
Insys_Anthem_002500927                   Insys_Anthem_002500927
Insys_Anthem_002500930                   Insys_Anthem_002500930
Insys_Anthem_002500940                   Insys_Anthem_002500940
Insys_Anthem_002500947                   Insys_Anthem_002500947
Insys_Anthem_002500952                   Insys_Anthem_002500952
Insys_Anthem_002500954                   Insys_Anthem_002500954
Insys_Anthem_002500955                   Insys_Anthem_002500955
Insys_Anthem_002500959                   Insys_Anthem_002500959
Insys_Anthem_002500961                   Insys_Anthem_002500961
Insys_Anthem_002500963                   Insys_Anthem_002500963
Insys_Anthem_002501003                   Insys_Anthem_002501003
Insys_Anthem_002501013                   Insys_Anthem_002501013
Insys_Anthem_002501016                   Insys_Anthem_002501016
Insys_Anthem_002501017                   Insys_Anthem_002501017
Insys_Anthem_002501019                   Insys_Anthem_002501019
Insys_Anthem_002501027                   Insys_Anthem_002501027
Insys_Anthem_002501028                   Insys_Anthem_002501028
Insys_Anthem_002501032                   Insys_Anthem_002501032
Insys_Anthem_002501035                   Insys_Anthem_002501035
Insys_Anthem_002501041                   Insys_Anthem_002501041
Insys_Anthem_002501045                   Insys_Anthem_002501045
Insys_Anthem_002501047                   Insys_Anthem_002501047
Insys_Anthem_002501048                   Insys_Anthem_002501048
Insys_Anthem_002501054                   Insys_Anthem_002501054
Insys_Anthem_002501055                   Insys_Anthem_002501055
Insys_Anthem_002501058                   Insys_Anthem_002501058
Insys_Anthem_002501059                   Insys_Anthem_002501059
Insys_Anthem_002501062                   Insys_Anthem_002501062
Insys_Anthem_002501067                   Insys_Anthem_002501067

                                                    2592
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2594 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002501069                   Insys_Anthem_002501069
Insys_Anthem_002501076                   Insys_Anthem_002501076
Insys_Anthem_002501081                   Insys_Anthem_002501081
Insys_Anthem_002501084                   Insys_Anthem_002501084
Insys_Anthem_002501096                   Insys_Anthem_002501096
Insys_Anthem_002501099                   Insys_Anthem_002501099
Insys_Anthem_002501102                   Insys_Anthem_002501102
Insys_Anthem_002501106                   Insys_Anthem_002501106
Insys_Anthem_002501108                   Insys_Anthem_002501108
Insys_Anthem_002501113                   Insys_Anthem_002501113
Insys_Anthem_002501114                   Insys_Anthem_002501114
Insys_Anthem_002501118                   Insys_Anthem_002501118
Insys_Anthem_002501119                   Insys_Anthem_002501119
Insys_Anthem_002501126                   Insys_Anthem_002501126
Insys_Anthem_002501129                   Insys_Anthem_002501129
Insys_Anthem_002501136                   Insys_Anthem_002501136
Insys_Anthem_002501141                   Insys_Anthem_002501141
Insys_Anthem_002501151                   Insys_Anthem_002501151
Insys_Anthem_002501156                   Insys_Anthem_002501156
Insys_Anthem_002501158                   Insys_Anthem_002501158
Insys_Anthem_002501161                   Insys_Anthem_002501161
Insys_Anthem_002501163                   Insys_Anthem_002501163
Insys_Anthem_002501165                   Insys_Anthem_002501165
Insys_Anthem_002501166                   Insys_Anthem_002501166
Insys_Anthem_002501168                   Insys_Anthem_002501168
Insys_Anthem_002501174                   Insys_Anthem_002501174
Insys_Anthem_002501177                   Insys_Anthem_002501177
Insys_Anthem_002501180                   Insys_Anthem_002501180
Insys_Anthem_002501186                   Insys_Anthem_002501186
Insys_Anthem_002501188                   Insys_Anthem_002501188
Insys_Anthem_002501190                   Insys_Anthem_002501190
Insys_Anthem_002501191                   Insys_Anthem_002501191
Insys_Anthem_002501193                   Insys_Anthem_002501193
Insys_Anthem_002501194                   Insys_Anthem_002501194
Insys_Anthem_002501196                   Insys_Anthem_002501196
Insys_Anthem_002501201                   Insys_Anthem_002501201
Insys_Anthem_002501204                   Insys_Anthem_002501204
Insys_Anthem_002501207                   Insys_Anthem_002501207
Insys_Anthem_002501217                   Insys_Anthem_002501217
Insys_Anthem_002501218                   Insys_Anthem_002501218
Insys_Anthem_002501221                   Insys_Anthem_002501221
Insys_Anthem_002501223                   Insys_Anthem_002501223
Insys_Anthem_002501224                   Insys_Anthem_002501224
Insys_Anthem_002501225                   Insys_Anthem_002501225
Insys_Anthem_002501227                   Insys_Anthem_002501227
Insys_Anthem_002501235                   Insys_Anthem_002501235
Insys_Anthem_002501239                   Insys_Anthem_002501239

                                                    2593
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2595 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002501248                   Insys_Anthem_002501248
Insys_Anthem_002501259                   Insys_Anthem_002501259
Insys_Anthem_002501260                   Insys_Anthem_002501260
Insys_Anthem_002501261                   Insys_Anthem_002501261
Insys_Anthem_002501263                   Insys_Anthem_002501263
Insys_Anthem_002501265                   Insys_Anthem_002501265
Insys_Anthem_002501268                   Insys_Anthem_002501268
Insys_Anthem_002501270                   Insys_Anthem_002501270
Insys_Anthem_002501272                   Insys_Anthem_002501272
Insys_Anthem_002501276                   Insys_Anthem_002501276
Insys_Anthem_002501278                   Insys_Anthem_002501278
Insys_Anthem_002501279                   Insys_Anthem_002501279
Insys_Anthem_002501282                   Insys_Anthem_002501282
Insys_Anthem_002501285                   Insys_Anthem_002501285
Insys_Anthem_002501289                   Insys_Anthem_002501289
Insys_Anthem_002501291                   Insys_Anthem_002501291
Insys_Anthem_002501293                   Insys_Anthem_002501293
Insys_Anthem_002501294                   Insys_Anthem_002501294
Insys_Anthem_002501305                   Insys_Anthem_002501305
Insys_Anthem_002501306                   Insys_Anthem_002501306
Insys_Anthem_002501307                   Insys_Anthem_002501307
Insys_Anthem_002501320                   Insys_Anthem_002501320
Insys_Anthem_002501321                   Insys_Anthem_002501321
Insys_Anthem_002501322                   Insys_Anthem_002501322
Insys_Anthem_002501326                   Insys_Anthem_002501326
Insys_Anthem_002501327                   Insys_Anthem_002501327
Insys_Anthem_002501329                   Insys_Anthem_002501329
Insys_Anthem_002501331                   Insys_Anthem_002501331
Insys_Anthem_002501333                   Insys_Anthem_002501333
Insys_Anthem_002501334                   Insys_Anthem_002501334
Insys_Anthem_002501338                   Insys_Anthem_002501338
Insys_Anthem_002501348                   Insys_Anthem_002501348
Insys_Anthem_002501349                   Insys_Anthem_002501349
Insys_Anthem_002501350                   Insys_Anthem_002501350
Insys_Anthem_002501352                   Insys_Anthem_002501352
Insys_Anthem_002501353                   Insys_Anthem_002501353
Insys_Anthem_002501355                   Insys_Anthem_002501355
Insys_Anthem_002501360                   Insys_Anthem_002501360
Insys_Anthem_002501361                   Insys_Anthem_002501361
Insys_Anthem_002501364                   Insys_Anthem_002501364
Insys_Anthem_002501369                   Insys_Anthem_002501369
Insys_Anthem_002501370                   Insys_Anthem_002501370
Insys_Anthem_002501375                   Insys_Anthem_002501375
Insys_Anthem_002501376                   Insys_Anthem_002501376
Insys_Anthem_002501380                   Insys_Anthem_002501380
Insys_Anthem_002501382                   Insys_Anthem_002501382
Insys_Anthem_002501384                   Insys_Anthem_002501384

                                                    2594
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2596 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002501390                   Insys_Anthem_002501390
Insys_Anthem_002501393                   Insys_Anthem_002501393
Insys_Anthem_002501394                   Insys_Anthem_002501394
Insys_Anthem_002501404                   Insys_Anthem_002501404
Insys_Anthem_002501406                   Insys_Anthem_002501406
Insys_Anthem_002501414                   Insys_Anthem_002501414
Insys_Anthem_002501417                   Insys_Anthem_002501417
Insys_Anthem_002501451                   Insys_Anthem_002501451
Insys_Anthem_002501454                   Insys_Anthem_002501454
Insys_Anthem_002501463                   Insys_Anthem_002501463
Insys_Anthem_002501470                   Insys_Anthem_002501470
Insys_Anthem_002501475                   Insys_Anthem_002501475
Insys_Anthem_002501480                   Insys_Anthem_002501480
Insys_Anthem_002501482                   Insys_Anthem_002501482
Insys_Anthem_002501484                   Insys_Anthem_002501484
Insys_Anthem_002501487                   Insys_Anthem_002501487
Insys_Anthem_002501488                   Insys_Anthem_002501488
Insys_Anthem_002501497                   Insys_Anthem_002501497
Insys_Anthem_002501501                   Insys_Anthem_002501501
Insys_Anthem_002501504                   Insys_Anthem_002501504
Insys_Anthem_002501506                   Insys_Anthem_002501506
Insys_Anthem_002501507                   Insys_Anthem_002501507
Insys_Anthem_002501515                   Insys_Anthem_002501515
Insys_Anthem_002501516                   Insys_Anthem_002501516
Insys_Anthem_002501526                   Insys_Anthem_002501526
Insys_Anthem_002501535                   Insys_Anthem_002501535
Insys_Anthem_002501537                   Insys_Anthem_002501537
Insys_Anthem_002501539                   Insys_Anthem_002501539
Insys_Anthem_002501540                   Insys_Anthem_002501540
Insys_Anthem_002501541                   Insys_Anthem_002501541
Insys_Anthem_002501543                   Insys_Anthem_002501543
Insys_Anthem_002501544                   Insys_Anthem_002501544
Insys_Anthem_002501545                   Insys_Anthem_002501545
Insys_Anthem_002501550                   Insys_Anthem_002501550
Insys_Anthem_002501551                   Insys_Anthem_002501551
Insys_Anthem_002501554                   Insys_Anthem_002501554
Insys_Anthem_002501555                   Insys_Anthem_002501555
Insys_Anthem_002501564                   Insys_Anthem_002501564
Insys_Anthem_002501572                   Insys_Anthem_002501572
Insys_Anthem_002501600                   Insys_Anthem_002501600
Insys_Anthem_002501603                   Insys_Anthem_002501603
Insys_Anthem_002501604                   Insys_Anthem_002501604
Insys_Anthem_002501608                   Insys_Anthem_002501608
Insys_Anthem_002501618                   Insys_Anthem_002501618
Insys_Anthem_002501620                   Insys_Anthem_002501620
Insys_Anthem_002501625                   Insys_Anthem_002501625
Insys_Anthem_002501637                   Insys_Anthem_002501637

                                                    2595
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2597 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002501638                   Insys_Anthem_002501638
Insys_Anthem_002501645                   Insys_Anthem_002501645
Insys_Anthem_002501646                   Insys_Anthem_002501646
Insys_Anthem_002501650                   Insys_Anthem_002501650
Insys_Anthem_002501661                   Insys_Anthem_002501661
Insys_Anthem_002501669                   Insys_Anthem_002501669
Insys_Anthem_002501675                   Insys_Anthem_002501675
Insys_Anthem_002501676                   Insys_Anthem_002501676
Insys_Anthem_002501688                   Insys_Anthem_002501688
Insys_Anthem_002501693                   Insys_Anthem_002501693
Insys_Anthem_002501695                   Insys_Anthem_002501695
Insys_Anthem_002501696                   Insys_Anthem_002501696
Insys_Anthem_002501698                   Insys_Anthem_002501698
Insys_Anthem_002501705                   Insys_Anthem_002501705
Insys_Anthem_002501707                   Insys_Anthem_002501707
Insys_Anthem_002501712                   Insys_Anthem_002501712
Insys_Anthem_002501715                   Insys_Anthem_002501715
Insys_Anthem_002501720                   Insys_Anthem_002501720
Insys_Anthem_002501727                   Insys_Anthem_002501727
Insys_Anthem_002501731                   Insys_Anthem_002501731
Insys_Anthem_002501733                   Insys_Anthem_002501733
Insys_Anthem_002501734                   Insys_Anthem_002501734
Insys_Anthem_002501735                   Insys_Anthem_002501735
Insys_Anthem_002501742                   Insys_Anthem_002501742
Insys_Anthem_002501743                   Insys_Anthem_002501743
Insys_Anthem_002501760                   Insys_Anthem_002501760
Insys_Anthem_002501774                   Insys_Anthem_002501774
Insys_Anthem_002501779                   Insys_Anthem_002501779
Insys_Anthem_002501780                   Insys_Anthem_002501780
Insys_Anthem_002501790                   Insys_Anthem_002501790
Insys_Anthem_002501791                   Insys_Anthem_002501791
Insys_Anthem_002501792                   Insys_Anthem_002501792
Insys_Anthem_002501797                   Insys_Anthem_002501797
Insys_Anthem_002501800                   Insys_Anthem_002501800
Insys_Anthem_002501802                   Insys_Anthem_002501802
Insys_Anthem_002501824                   Insys_Anthem_002501824
Insys_Anthem_002501828                   Insys_Anthem_002501828
Insys_Anthem_002501830                   Insys_Anthem_002501830
Insys_Anthem_002501840                   Insys_Anthem_002501840
Insys_Anthem_002501842                   Insys_Anthem_002501842
Insys_Anthem_002501845                   Insys_Anthem_002501845
Insys_Anthem_002501849                   Insys_Anthem_002501849
Insys_Anthem_002501855                   Insys_Anthem_002501855
Insys_Anthem_002501862                   Insys_Anthem_002501862
Insys_Anthem_002501863                   Insys_Anthem_002501863
Insys_Anthem_002501870                   Insys_Anthem_002501870
Insys_Anthem_002501873                   Insys_Anthem_002501873

                                                    2596
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2598 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002501874                   Insys_Anthem_002501874
Insys_Anthem_002501875                   Insys_Anthem_002501875
Insys_Anthem_002501877                   Insys_Anthem_002501877
Insys_Anthem_002501880                   Insys_Anthem_002501880
Insys_Anthem_002501881                   Insys_Anthem_002501881
Insys_Anthem_002501884                   Insys_Anthem_002501884
Insys_Anthem_002501887                   Insys_Anthem_002501887
Insys_Anthem_002501888                   Insys_Anthem_002501888
Insys_Anthem_002501895                   Insys_Anthem_002501895
Insys_Anthem_002501897                   Insys_Anthem_002501897
Insys_Anthem_002501908                   Insys_Anthem_002501908
Insys_Anthem_002501909                   Insys_Anthem_002501909
Insys_Anthem_002501911                   Insys_Anthem_002501911
Insys_Anthem_002501913                   Insys_Anthem_002501913
Insys_Anthem_002501921                   Insys_Anthem_002501921
Insys_Anthem_002501924                   Insys_Anthem_002501924
Insys_Anthem_002501925                   Insys_Anthem_002501925
Insys_Anthem_002501930                   Insys_Anthem_002501930
Insys_Anthem_002501931                   Insys_Anthem_002501931
Insys_Anthem_002501932                   Insys_Anthem_002501932
Insys_Anthem_002501935                   Insys_Anthem_002501935
Insys_Anthem_002501937                   Insys_Anthem_002501937
Insys_Anthem_002501946                   Insys_Anthem_002501946
Insys_Anthem_002501963                   Insys_Anthem_002501963
Insys_Anthem_002501974                   Insys_Anthem_002501974
Insys_Anthem_002501989                   Insys_Anthem_002501989
Insys_Anthem_002501998                   Insys_Anthem_002501998
Insys_Anthem_002501999                   Insys_Anthem_002501999
Insys_Anthem_002502000                   Insys_Anthem_002502000
Insys_Anthem_002502006                   Insys_Anthem_002502006
Insys_Anthem_002502007                   Insys_Anthem_002502007
Insys_Anthem_002502012                   Insys_Anthem_002502012
Insys_Anthem_002502014                   Insys_Anthem_002502014
Insys_Anthem_002502018                   Insys_Anthem_002502018
Insys_Anthem_002502019                   Insys_Anthem_002502019
Insys_Anthem_002502022                   Insys_Anthem_002502022
Insys_Anthem_002502033                   Insys_Anthem_002502033
Insys_Anthem_002502036                   Insys_Anthem_002502036
Insys_Anthem_002502037                   Insys_Anthem_002502037
Insys_Anthem_002502040                   Insys_Anthem_002502040
Insys_Anthem_002502044                   Insys_Anthem_002502044
Insys_Anthem_002502045                   Insys_Anthem_002502045
Insys_Anthem_002502047                   Insys_Anthem_002502047
Insys_Anthem_002502054                   Insys_Anthem_002502054
Insys_Anthem_002502057                   Insys_Anthem_002502057
Insys_Anthem_002502059                   Insys_Anthem_002502059
Insys_Anthem_002502061                   Insys_Anthem_002502061

                                                    2597
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2599 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002502063                   Insys_Anthem_002502063
Insys_Anthem_002502066                   Insys_Anthem_002502066
Insys_Anthem_002502067                   Insys_Anthem_002502067
Insys_Anthem_002502069                   Insys_Anthem_002502069
Insys_Anthem_002502075                   Insys_Anthem_002502075
Insys_Anthem_002502082                   Insys_Anthem_002502082
Insys_Anthem_002502101                   Insys_Anthem_002502101
Insys_Anthem_002502113                   Insys_Anthem_002502113
Insys_Anthem_002502114                   Insys_Anthem_002502114
Insys_Anthem_002502125                   Insys_Anthem_002502125
Insys_Anthem_002502131                   Insys_Anthem_002502131
Insys_Anthem_002502134                   Insys_Anthem_002502134
Insys_Anthem_002502155                   Insys_Anthem_002502155
Insys_Anthem_002502175                   Insys_Anthem_002502175
Insys_Anthem_002502179                   Insys_Anthem_002502179
Insys_Anthem_002502180                   Insys_Anthem_002502180
Insys_Anthem_002502186                   Insys_Anthem_002502186
Insys_Anthem_002502187                   Insys_Anthem_002502187
Insys_Anthem_002502191                   Insys_Anthem_002502191
Insys_Anthem_002502206                   Insys_Anthem_002502206
Insys_Anthem_002502209                   Insys_Anthem_002502209
Insys_Anthem_002502210                   Insys_Anthem_002502210
Insys_Anthem_002502212                   Insys_Anthem_002502212
Insys_Anthem_002502213                   Insys_Anthem_002502213
Insys_Anthem_002502214                   Insys_Anthem_002502214
Insys_Anthem_002502218                   Insys_Anthem_002502218
Insys_Anthem_002502219                   Insys_Anthem_002502219
Insys_Anthem_002502223                   Insys_Anthem_002502223
Insys_Anthem_002502224                   Insys_Anthem_002502224
Insys_Anthem_002502248                   Insys_Anthem_002502248
Insys_Anthem_002502249                   Insys_Anthem_002502249
Insys_Anthem_002502250                   Insys_Anthem_002502250
Insys_Anthem_002502255                   Insys_Anthem_002502255
Insys_Anthem_002502258                   Insys_Anthem_002502258
Insys_Anthem_002502261                   Insys_Anthem_002502261
Insys_Anthem_002502264                   Insys_Anthem_002502264
Insys_Anthem_002502269                   Insys_Anthem_002502269
Insys_Anthem_002502296                   Insys_Anthem_002502296
Insys_Anthem_002502306                   Insys_Anthem_002502306
Insys_Anthem_002502308                   Insys_Anthem_002502308
Insys_Anthem_002502315                   Insys_Anthem_002502315
Insys_Anthem_002502321                   Insys_Anthem_002502321
Insys_Anthem_002502323                   Insys_Anthem_002502323
Insys_Anthem_002502325                   Insys_Anthem_002502325
Insys_Anthem_002502326                   Insys_Anthem_002502326
Insys_Anthem_002502331                   Insys_Anthem_002502331
Insys_Anthem_002502332                   Insys_Anthem_002502332

                                                    2598
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2600 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002502341                   Insys_Anthem_002502341
Insys_Anthem_002502343                   Insys_Anthem_002502343
Insys_Anthem_002502344                   Insys_Anthem_002502344
Insys_Anthem_002502347                   Insys_Anthem_002502347
Insys_Anthem_002502348                   Insys_Anthem_002502348
Insys_Anthem_002502349                   Insys_Anthem_002502349
Insys_Anthem_002502355                   Insys_Anthem_002502355
Insys_Anthem_002502357                   Insys_Anthem_002502357
Insys_Anthem_002502364                   Insys_Anthem_002502364
Insys_Anthem_002502366                   Insys_Anthem_002502366
Insys_Anthem_002502368                   Insys_Anthem_002502368
Insys_Anthem_002502369                   Insys_Anthem_002502369
Insys_Anthem_002502370                   Insys_Anthem_002502370
Insys_Anthem_002502373                   Insys_Anthem_002502373
Insys_Anthem_002502378                   Insys_Anthem_002502378
Insys_Anthem_002502379                   Insys_Anthem_002502379
Insys_Anthem_002502388                   Insys_Anthem_002502388
Insys_Anthem_002502390                   Insys_Anthem_002502390
Insys_Anthem_002502391                   Insys_Anthem_002502391
Insys_Anthem_002502403                   Insys_Anthem_002502403
Insys_Anthem_002502423                   Insys_Anthem_002502423
Insys_Anthem_002502436                   Insys_Anthem_002502436
Insys_Anthem_002502439                   Insys_Anthem_002502439
Insys_Anthem_002502443                   Insys_Anthem_002502443
Insys_Anthem_002502448                   Insys_Anthem_002502448
Insys_Anthem_002502449                   Insys_Anthem_002502449
Insys_Anthem_002502459                   Insys_Anthem_002502459
Insys_Anthem_002502460                   Insys_Anthem_002502460
Insys_Anthem_002502555                   Insys_Anthem_002502555
Insys_Anthem_002502556                   Insys_Anthem_002502556
Insys_Anthem_002502559                   Insys_Anthem_002502559
Insys_Anthem_002502560                   Insys_Anthem_002502560
Insys_Anthem_002502564                   Insys_Anthem_002502564
Insys_Anthem_002502572                   Insys_Anthem_002502572
Insys_Anthem_002502573                   Insys_Anthem_002502573
Insys_Anthem_002502577                   Insys_Anthem_002502577
Insys_Anthem_002502578                   Insys_Anthem_002502578
Insys_Anthem_002502580                   Insys_Anthem_002502580
Insys_Anthem_002502583                   Insys_Anthem_002502583
Insys_Anthem_002502596                   Insys_Anthem_002502596
Insys_Anthem_002502597                   Insys_Anthem_002502597
Insys_Anthem_002502602                   Insys_Anthem_002502602
Insys_Anthem_002502613                   Insys_Anthem_002502613
Insys_Anthem_002502624                   Insys_Anthem_002502624
Insys_Anthem_002502629                   Insys_Anthem_002502629
Insys_Anthem_002502631                   Insys_Anthem_002502631
Insys_Anthem_002502632                   Insys_Anthem_002502632

                                                    2599
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2601 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002502635                   Insys_Anthem_002502635
Insys_Anthem_002502641                   Insys_Anthem_002502641
Insys_Anthem_002502645                   Insys_Anthem_002502645
Insys_Anthem_002502655                   Insys_Anthem_002502655
Insys_Anthem_002502657                   Insys_Anthem_002502657
Insys_Anthem_002502673                   Insys_Anthem_002502673
Insys_Anthem_002502677                   Insys_Anthem_002502677
Insys_Anthem_002502682                   Insys_Anthem_002502682
Insys_Anthem_002502687                   Insys_Anthem_002502687
Insys_Anthem_002502699                   Insys_Anthem_002502699
Insys_Anthem_002502701                   Insys_Anthem_002502701
Insys_Anthem_002502709                   Insys_Anthem_002502709
Insys_Anthem_002502716                   Insys_Anthem_002502716
Insys_Anthem_002502730                   Insys_Anthem_002502730
Insys_Anthem_002502731                   Insys_Anthem_002502731
Insys_Anthem_002502741                   Insys_Anthem_002502741
Insys_Anthem_002502742                   Insys_Anthem_002502742
Insys_Anthem_002502743                   Insys_Anthem_002502743
Insys_Anthem_002502751                   Insys_Anthem_002502751
Insys_Anthem_002502756                   Insys_Anthem_002502756
Insys_Anthem_002502758                   Insys_Anthem_002502758
Insys_Anthem_002502759                   Insys_Anthem_002502759
Insys_Anthem_002502760                   Insys_Anthem_002502760
Insys_Anthem_002502763                   Insys_Anthem_002502763
Insys_Anthem_002502772                   Insys_Anthem_002502772
Insys_Anthem_002502778                   Insys_Anthem_002502778
Insys_Anthem_002502784                   Insys_Anthem_002502784
Insys_Anthem_002502785                   Insys_Anthem_002502785
Insys_Anthem_002502790                   Insys_Anthem_002502790
Insys_Anthem_002502793                   Insys_Anthem_002502793
Insys_Anthem_002502796                   Insys_Anthem_002502796
Insys_Anthem_002502798                   Insys_Anthem_002502798
Insys_Anthem_002502802                   Insys_Anthem_002502802
Insys_Anthem_002502803                   Insys_Anthem_002502803
Insys_Anthem_002502804                   Insys_Anthem_002502804
Insys_Anthem_002502807                   Insys_Anthem_002502807
Insys_Anthem_002502809                   Insys_Anthem_002502809
Insys_Anthem_002502817                   Insys_Anthem_002502817
Insys_Anthem_002502820                   Insys_Anthem_002502820
Insys_Anthem_002502821                   Insys_Anthem_002502821
Insys_Anthem_002502825                   Insys_Anthem_002502825
Insys_Anthem_002502827                   Insys_Anthem_002502827
Insys_Anthem_002502829                   Insys_Anthem_002502829
Insys_Anthem_002502832                   Insys_Anthem_002502832
Insys_Anthem_002502835                   Insys_Anthem_002502835
Insys_Anthem_002502837                   Insys_Anthem_002502837
Insys_Anthem_002502838                   Insys_Anthem_002502838

                                                    2600
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2602 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002502841                   Insys_Anthem_002502841
Insys_Anthem_002502847                   Insys_Anthem_002502847
Insys_Anthem_002502858                   Insys_Anthem_002502858
Insys_Anthem_002502868                   Insys_Anthem_002502868
Insys_Anthem_002502871                   Insys_Anthem_002502871
Insys_Anthem_002502875                   Insys_Anthem_002502875
Insys_Anthem_002502877                   Insys_Anthem_002502877
Insys_Anthem_002502878                   Insys_Anthem_002502878
Insys_Anthem_002502881                   Insys_Anthem_002502881
Insys_Anthem_002502884                   Insys_Anthem_002502884
Insys_Anthem_002502906                   Insys_Anthem_002502906
Insys_Anthem_002502908                   Insys_Anthem_002502908
Insys_Anthem_002502917                   Insys_Anthem_002502917
Insys_Anthem_002502918                   Insys_Anthem_002502918
Insys_Anthem_002502925                   Insys_Anthem_002502925
Insys_Anthem_002502937                   Insys_Anthem_002502937
Insys_Anthem_002502940                   Insys_Anthem_002502940
Insys_Anthem_002502943                   Insys_Anthem_002502943
Insys_Anthem_002502949                   Insys_Anthem_002502949
Insys_Anthem_002502961                   Insys_Anthem_002502961
Insys_Anthem_002502966                   Insys_Anthem_002502966
Insys_Anthem_002502967                   Insys_Anthem_002502967
Insys_Anthem_002502983                   Insys_Anthem_002502983
Insys_Anthem_002502990                   Insys_Anthem_002502990
Insys_Anthem_002502994                   Insys_Anthem_002502994
Insys_Anthem_002502995                   Insys_Anthem_002502995
Insys_Anthem_002502996                   Insys_Anthem_002502996
Insys_Anthem_002503005                   Insys_Anthem_002503005
Insys_Anthem_002503007                   Insys_Anthem_002503007
Insys_Anthem_002503009                   Insys_Anthem_002503009
Insys_Anthem_002503010                   Insys_Anthem_002503010
Insys_Anthem_002503011                   Insys_Anthem_002503011
Insys_Anthem_002503020                   Insys_Anthem_002503020
Insys_Anthem_002503027                   Insys_Anthem_002503027
Insys_Anthem_002503048                   Insys_Anthem_002503048
Insys_Anthem_002503062                   Insys_Anthem_002503062
Insys_Anthem_002503064                   Insys_Anthem_002503064
Insys_Anthem_002503069                   Insys_Anthem_002503069
Insys_Anthem_002503079                   Insys_Anthem_002503079
Insys_Anthem_002503085                   Insys_Anthem_002503085
Insys_Anthem_002503086                   Insys_Anthem_002503086
Insys_Anthem_002503087                   Insys_Anthem_002503087
Insys_Anthem_002503090                   Insys_Anthem_002503090
Insys_Anthem_002503092                   Insys_Anthem_002503092
Insys_Anthem_002503100                   Insys_Anthem_002503100
Insys_Anthem_002503102                   Insys_Anthem_002503102
Insys_Anthem_002503110                   Insys_Anthem_002503110

                                                    2601
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2603 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002503115                   Insys_Anthem_002503115
Insys_Anthem_002503124                   Insys_Anthem_002503124
Insys_Anthem_002503126                   Insys_Anthem_002503126
Insys_Anthem_002503132                   Insys_Anthem_002503132
Insys_Anthem_002503138                   Insys_Anthem_002503138
Insys_Anthem_002503154                   Insys_Anthem_002503154
Insys_Anthem_002503160                   Insys_Anthem_002503160
Insys_Anthem_002503165                   Insys_Anthem_002503165
Insys_Anthem_002503167                   Insys_Anthem_002503167
Insys_Anthem_002503175                   Insys_Anthem_002503175
Insys_Anthem_002503195                   Insys_Anthem_002503195
Insys_Anthem_002503199                   Insys_Anthem_002503199
Insys_Anthem_002503208                   Insys_Anthem_002503208
Insys_Anthem_002503213                   Insys_Anthem_002503213
Insys_Anthem_002503224                   Insys_Anthem_002503224
Insys_Anthem_002503237                   Insys_Anthem_002503237
Insys_Anthem_002503243                   Insys_Anthem_002503243
Insys_Anthem_002503249                   Insys_Anthem_002503249
Insys_Anthem_002503250                   Insys_Anthem_002503250
Insys_Anthem_002503251                   Insys_Anthem_002503251
Insys_Anthem_002503257                   Insys_Anthem_002503257
Insys_Anthem_002503268                   Insys_Anthem_002503268
Insys_Anthem_002503278                   Insys_Anthem_002503278
Insys_Anthem_002503280                   Insys_Anthem_002503280
Insys_Anthem_002503290                   Insys_Anthem_002503290
Insys_Anthem_002503292                   Insys_Anthem_002503292
Insys_Anthem_002503293                   Insys_Anthem_002503293
Insys_Anthem_002503321                   Insys_Anthem_002503321
Insys_Anthem_002503325                   Insys_Anthem_002503325
Insys_Anthem_002503326                   Insys_Anthem_002503326
Insys_Anthem_002503329                   Insys_Anthem_002503329
Insys_Anthem_002503336                   Insys_Anthem_002503336
Insys_Anthem_002503339                   Insys_Anthem_002503339
Insys_Anthem_002503349                   Insys_Anthem_002503349
Insys_Anthem_002503351                   Insys_Anthem_002503351
Insys_Anthem_002503352                   Insys_Anthem_002503352
Insys_Anthem_002503353                   Insys_Anthem_002503353
Insys_Anthem_002503355                   Insys_Anthem_002503355
Insys_Anthem_002503356                   Insys_Anthem_002503356
Insys_Anthem_002503357                   Insys_Anthem_002503357
Insys_Anthem_002503358                   Insys_Anthem_002503358
Insys_Anthem_002503359                   Insys_Anthem_002503359
Insys_Anthem_002503361                   Insys_Anthem_002503361
Insys_Anthem_002503365                   Insys_Anthem_002503365
Insys_Anthem_002503366                   Insys_Anthem_002503366
Insys_Anthem_002503373                   Insys_Anthem_002503373
Insys_Anthem_002503376                   Insys_Anthem_002503376

                                                    2602
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2604 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002503384                   Insys_Anthem_002503384
Insys_Anthem_002503387                   Insys_Anthem_002503387
Insys_Anthem_002503389                   Insys_Anthem_002503389
Insys_Anthem_002503393                   Insys_Anthem_002503393
Insys_Anthem_002503395                   Insys_Anthem_002503395
Insys_Anthem_002503398                   Insys_Anthem_002503398
Insys_Anthem_002503399                   Insys_Anthem_002503399
Insys_Anthem_002503408                   Insys_Anthem_002503408
Insys_Anthem_002503412                   Insys_Anthem_002503412
Insys_Anthem_002503414                   Insys_Anthem_002503414
Insys_Anthem_002503415                   Insys_Anthem_002503415
Insys_Anthem_002503418                   Insys_Anthem_002503418
Insys_Anthem_002503428                   Insys_Anthem_002503428
Insys_Anthem_002503430                   Insys_Anthem_002503430
Insys_Anthem_002503447                   Insys_Anthem_002503447
Insys_Anthem_002503448                   Insys_Anthem_002503448
Insys_Anthem_002503466                   Insys_Anthem_002503466
Insys_Anthem_002503470                   Insys_Anthem_002503470
Insys_Anthem_002503492                   Insys_Anthem_002503492
Insys_Anthem_002503498                   Insys_Anthem_002503498
Insys_Anthem_002503503                   Insys_Anthem_002503503
Insys_Anthem_002503507                   Insys_Anthem_002503507
Insys_Anthem_002503508                   Insys_Anthem_002503508
Insys_Anthem_002503515                   Insys_Anthem_002503515
Insys_Anthem_002503518                   Insys_Anthem_002503518
Insys_Anthem_002503521                   Insys_Anthem_002503521
Insys_Anthem_002503532                   Insys_Anthem_002503532
Insys_Anthem_002503534                   Insys_Anthem_002503534
Insys_Anthem_002503547                   Insys_Anthem_002503547
Insys_Anthem_002503552                   Insys_Anthem_002503552
Insys_Anthem_002503553                   Insys_Anthem_002503553
Insys_Anthem_002503554                   Insys_Anthem_002503554
Insys_Anthem_002503555                   Insys_Anthem_002503555
Insys_Anthem_002503562                   Insys_Anthem_002503562
Insys_Anthem_002503565                   Insys_Anthem_002503565
Insys_Anthem_002503568                   Insys_Anthem_002503568
Insys_Anthem_002503573                   Insys_Anthem_002503573
Insys_Anthem_002503574                   Insys_Anthem_002503574
Insys_Anthem_002503575                   Insys_Anthem_002503575
Insys_Anthem_002503579                   Insys_Anthem_002503579
Insys_Anthem_002503582                   Insys_Anthem_002503582
Insys_Anthem_002503583                   Insys_Anthem_002503583
Insys_Anthem_002503586                   Insys_Anthem_002503586
Insys_Anthem_002503604                   Insys_Anthem_002503604
Insys_Anthem_002503613                   Insys_Anthem_002503613
Insys_Anthem_002503614                   Insys_Anthem_002503614
Insys_Anthem_002503615                   Insys_Anthem_002503615

                                                    2603
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2605 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002503618                   Insys_Anthem_002503618
Insys_Anthem_002503635                   Insys_Anthem_002503635
Insys_Anthem_002503643                   Insys_Anthem_002503643
Insys_Anthem_002503644                   Insys_Anthem_002503644
Insys_Anthem_002503645                   Insys_Anthem_002503645
Insys_Anthem_002503646                   Insys_Anthem_002503646
Insys_Anthem_002503698                   Insys_Anthem_002503698
Insys_Anthem_002503706                   Insys_Anthem_002503706
Insys_Anthem_002503715                   Insys_Anthem_002503715
Insys_Anthem_002503741                   Insys_Anthem_002503741
Insys_Anthem_002503742                   Insys_Anthem_002503742
Insys_Anthem_002503752                   Insys_Anthem_002503752
Insys_Anthem_002503797                   Insys_Anthem_002503797
Insys_Anthem_002503805                   Insys_Anthem_002503805
Insys_Anthem_002503814                   Insys_Anthem_002503814
Insys_Anthem_002503835                   Insys_Anthem_002503835
Insys_Anthem_002503840                   Insys_Anthem_002503840
Insys_Anthem_002503858                   Insys_Anthem_002503858
Insys_Anthem_002503874                   Insys_Anthem_002503874
Insys_Anthem_002503880                   Insys_Anthem_002503880
Insys_Anthem_002503887                   Insys_Anthem_002503887
Insys_Anthem_002503916                   Insys_Anthem_002503916
Insys_Anthem_002503919                   Insys_Anthem_002503919
Insys_Anthem_002503927                   Insys_Anthem_002503927
Insys_Anthem_002503935                   Insys_Anthem_002503935
Insys_Anthem_002503941                   Insys_Anthem_002503941
Insys_Anthem_002503958                   Insys_Anthem_002503958
Insys_Anthem_002503975                   Insys_Anthem_002503975
Insys_Anthem_002503981                   Insys_Anthem_002503981
Insys_Anthem_002503991                   Insys_Anthem_002503991
Insys_Anthem_002503992                   Insys_Anthem_002503992
Insys_Anthem_002503993                   Insys_Anthem_002503993
Insys_Anthem_002504015                   Insys_Anthem_002504015
Insys_Anthem_002504021                   Insys_Anthem_002504021
Insys_Anthem_002504025                   Insys_Anthem_002504025
Insys_Anthem_002504026                   Insys_Anthem_002504026
Insys_Anthem_002504030                   Insys_Anthem_002504030
Insys_Anthem_002504031                   Insys_Anthem_002504031
Insys_Anthem_002504038                   Insys_Anthem_002504038
Insys_Anthem_002504042                   Insys_Anthem_002504042
Insys_Anthem_002504043                   Insys_Anthem_002504043
Insys_Anthem_002504050                   Insys_Anthem_002504050
Insys_Anthem_002504060                   Insys_Anthem_002504060
Insys_Anthem_002504073                   Insys_Anthem_002504073
Insys_Anthem_002504074                   Insys_Anthem_002504074
Insys_Anthem_002504087                   Insys_Anthem_002504087
Insys_Anthem_002504098                   Insys_Anthem_002504098

                                                    2604
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2606 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002504113                   Insys_Anthem_002504113
Insys_Anthem_002504114                   Insys_Anthem_002504114
Insys_Anthem_002504115                   Insys_Anthem_002504115
Insys_Anthem_002504116                   Insys_Anthem_002504116
Insys_Anthem_002504117                   Insys_Anthem_002504117
Insys_Anthem_002504118                   Insys_Anthem_002504118
Insys_Anthem_002504126                   Insys_Anthem_002504126
Insys_Anthem_002504136                   Insys_Anthem_002504136
Insys_Anthem_002504139                   Insys_Anthem_002504139
Insys_Anthem_002504142                   Insys_Anthem_002504142
Insys_Anthem_002504147                   Insys_Anthem_002504147
Insys_Anthem_002504159                   Insys_Anthem_002504159
Insys_Anthem_002504160                   Insys_Anthem_002504160
Insys_Anthem_002504180                   Insys_Anthem_002504180
Insys_Anthem_002504187                   Insys_Anthem_002504187
Insys_Anthem_002504211                   Insys_Anthem_002504211
Insys_Anthem_002504231                   Insys_Anthem_002504231
Insys_Anthem_002504232                   Insys_Anthem_002504232
Insys_Anthem_002504240                   Insys_Anthem_002504240
Insys_Anthem_002504261                   Insys_Anthem_002504261
Insys_Anthem_002504270                   Insys_Anthem_002504270
Insys_Anthem_002504282                   Insys_Anthem_002504282
Insys_Anthem_002504299                   Insys_Anthem_002504299
Insys_Anthem_002504341                   Insys_Anthem_002504341
Insys_Anthem_002504345                   Insys_Anthem_002504345
Insys_Anthem_002504398                   Insys_Anthem_002504398
Insys_Anthem_002504432                   Insys_Anthem_002504432
Insys_Anthem_002504446                   Insys_Anthem_002504446
Insys_Anthem_002504454                   Insys_Anthem_002504454
Insys_Anthem_002504464                   Insys_Anthem_002504464
Insys_Anthem_002504466                   Insys_Anthem_002504466
Insys_Anthem_002504468                   Insys_Anthem_002504468
Insys_Anthem_002504486                   Insys_Anthem_002504486
Insys_Anthem_002504488                   Insys_Anthem_002504488
Insys_Anthem_002504505                   Insys_Anthem_002504505
Insys_Anthem_002504507                   Insys_Anthem_002504507
Insys_Anthem_002504509                   Insys_Anthem_002504509
Insys_Anthem_002504516                   Insys_Anthem_002504516
Insys_Anthem_002504520                   Insys_Anthem_002504520
Insys_Anthem_002504525                   Insys_Anthem_002504525
Insys_Anthem_002504572                   Insys_Anthem_002504572
Insys_Anthem_002504581                   Insys_Anthem_002504581
Insys_Anthem_002504621                   Insys_Anthem_002504621
Insys_Anthem_002504631                   Insys_Anthem_002504631
Insys_Anthem_002504632                   Insys_Anthem_002504632
Insys_Anthem_002504635                   Insys_Anthem_002504635
Insys_Anthem_002504642                   Insys_Anthem_002504642

                                                    2605
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2607 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002504644                   Insys_Anthem_002504644
Insys_Anthem_002504662                   Insys_Anthem_002504662
Insys_Anthem_002504668                   Insys_Anthem_002504668
Insys_Anthem_002504675                   Insys_Anthem_002504675
Insys_Anthem_002504698                   Insys_Anthem_002504698
Insys_Anthem_002504709                   Insys_Anthem_002504709
Insys_Anthem_002504714                   Insys_Anthem_002504714
Insys_Anthem_002504726                   Insys_Anthem_002504726
Insys_Anthem_002504729                   Insys_Anthem_002504729
Insys_Anthem_002504746                   Insys_Anthem_002504746
Insys_Anthem_002504756                   Insys_Anthem_002504756
Insys_Anthem_002504759                   Insys_Anthem_002504759
Insys_Anthem_002504773                   Insys_Anthem_002504773
Insys_Anthem_002504775                   Insys_Anthem_002504775
Insys_Anthem_002504793                   Insys_Anthem_002504793
Insys_Anthem_002504802                   Insys_Anthem_002504802
Insys_Anthem_002504812                   Insys_Anthem_002504812
Insys_Anthem_002504827                   Insys_Anthem_002504827
Insys_Anthem_002504835                   Insys_Anthem_002504835
Insys_Anthem_002504841                   Insys_Anthem_002504841
Insys_Anthem_002504860                   Insys_Anthem_002504860
Insys_Anthem_002504868                   Insys_Anthem_002504868
Insys_Anthem_002504895                   Insys_Anthem_002504895
Insys_Anthem_002504899                   Insys_Anthem_002504899
Insys_Anthem_002504900                   Insys_Anthem_002504900
Insys_Anthem_002504902                   Insys_Anthem_002504902
Insys_Anthem_002504926                   Insys_Anthem_002504926
Insys_Anthem_002504929                   Insys_Anthem_002504929
Insys_Anthem_002504954                   Insys_Anthem_002504954
Insys_Anthem_002504964                   Insys_Anthem_002504964
Insys_Anthem_002504966                   Insys_Anthem_002504966
Insys_Anthem_002504974                   Insys_Anthem_002504974
Insys_Anthem_002504982                   Insys_Anthem_002504982
Insys_Anthem_002505004                   Insys_Anthem_002505004
Insys_Anthem_002505035                   Insys_Anthem_002505035
Insys_Anthem_002505036                   Insys_Anthem_002505036
Insys_Anthem_002505039                   Insys_Anthem_002505039
Insys_Anthem_002505050                   Insys_Anthem_002505050
Insys_Anthem_002505053                   Insys_Anthem_002505053
Insys_Anthem_002505058                   Insys_Anthem_002505058
Insys_Anthem_002505062                   Insys_Anthem_002505062
Insys_Anthem_002505067                   Insys_Anthem_002505067
Insys_Anthem_002505079                   Insys_Anthem_002505079
Insys_Anthem_002505080                   Insys_Anthem_002505080
Insys_Anthem_002505082                   Insys_Anthem_002505082
Insys_Anthem_002505083                   Insys_Anthem_002505083
Insys_Anthem_002505096                   Insys_Anthem_002505096

                                                    2606
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2608 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002505097                   Insys_Anthem_002505097
Insys_Anthem_002505098                   Insys_Anthem_002505098
Insys_Anthem_002505105                   Insys_Anthem_002505105
Insys_Anthem_002505112                   Insys_Anthem_002505112
Insys_Anthem_002505127                   Insys_Anthem_002505127
Insys_Anthem_002505128                   Insys_Anthem_002505128
Insys_Anthem_002505139                   Insys_Anthem_002505139
Insys_Anthem_002505168                   Insys_Anthem_002505168
Insys_Anthem_002505169                   Insys_Anthem_002505169
Insys_Anthem_002505178                   Insys_Anthem_002505178
Insys_Anthem_002505179                   Insys_Anthem_002505179
Insys_Anthem_002505186                   Insys_Anthem_002505186
Insys_Anthem_002505214                   Insys_Anthem_002505214
Insys_Anthem_002505216                   Insys_Anthem_002505216
Insys_Anthem_002505221                   Insys_Anthem_002505221
Insys_Anthem_002505240                   Insys_Anthem_002505240
Insys_Anthem_002505243                   Insys_Anthem_002505243
Insys_Anthem_002505249                   Insys_Anthem_002505249
Insys_Anthem_002505281                   Insys_Anthem_002505281
Insys_Anthem_002505287                   Insys_Anthem_002505287
Insys_Anthem_002505301                   Insys_Anthem_002505301
Insys_Anthem_002505307                   Insys_Anthem_002505307
Insys_Anthem_002505318                   Insys_Anthem_002505318
Insys_Anthem_002505319                   Insys_Anthem_002505319
Insys_Anthem_002505338                   Insys_Anthem_002505338
Insys_Anthem_002505388                   Insys_Anthem_002505388
Insys_Anthem_002505397                   Insys_Anthem_002505397
Insys_Anthem_002505407                   Insys_Anthem_002505407
Insys_Anthem_002505414                   Insys_Anthem_002505414
Insys_Anthem_002505415                   Insys_Anthem_002505415
Insys_Anthem_002505416                   Insys_Anthem_002505416
Insys_Anthem_002505424                   Insys_Anthem_002505424
Insys_Anthem_002505435                   Insys_Anthem_002505435
Insys_Anthem_002505443                   Insys_Anthem_002505443
Insys_Anthem_002505456                   Insys_Anthem_002505456
Insys_Anthem_002505459                   Insys_Anthem_002505459
Insys_Anthem_002505461                   Insys_Anthem_002505461
Insys_Anthem_002505463                   Insys_Anthem_002505463
Insys_Anthem_002505480                   Insys_Anthem_002505480
Insys_Anthem_002505484                   Insys_Anthem_002505484
Insys_Anthem_002505494                   Insys_Anthem_002505494
Insys_Anthem_002505515                   Insys_Anthem_002505515
Insys_Anthem_002505516                   Insys_Anthem_002505516
Insys_Anthem_002505525                   Insys_Anthem_002505525
Insys_Anthem_002505558                   Insys_Anthem_002505558
Insys_Anthem_002505564                   Insys_Anthem_002505564
Insys_Anthem_002505577                   Insys_Anthem_002505577

                                                    2607
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2609 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002505591                   Insys_Anthem_002505591
Insys_Anthem_002505604                   Insys_Anthem_002505604
Insys_Anthem_002505624                   Insys_Anthem_002505624
Insys_Anthem_002505641                   Insys_Anthem_002505641
Insys_Anthem_002505671                   Insys_Anthem_002505671
Insys_Anthem_002505684                   Insys_Anthem_002505684
Insys_Anthem_002505687                   Insys_Anthem_002505687
Insys_Anthem_002505693                   Insys_Anthem_002505693
Insys_Anthem_002505700                   Insys_Anthem_002505700
Insys_Anthem_002505708                   Insys_Anthem_002505708
Insys_Anthem_002505712                   Insys_Anthem_002505712
Insys_Anthem_002505718                   Insys_Anthem_002505718
Insys_Anthem_002505724                   Insys_Anthem_002505724
Insys_Anthem_002505740                   Insys_Anthem_002505740
Insys_Anthem_002505751                   Insys_Anthem_002505751
Insys_Anthem_002505752                   Insys_Anthem_002505752
Insys_Anthem_002505757                   Insys_Anthem_002505757
Insys_Anthem_002505763                   Insys_Anthem_002505763
Insys_Anthem_002505771                   Insys_Anthem_002505771
Insys_Anthem_002505799                   Insys_Anthem_002505799
Insys_Anthem_002505811                   Insys_Anthem_002505811
Insys_Anthem_002505814                   Insys_Anthem_002505814
Insys_Anthem_002505820                   Insys_Anthem_002505820
Insys_Anthem_002505821                   Insys_Anthem_002505821
Insys_Anthem_002505830                   Insys_Anthem_002505830
Insys_Anthem_002505840                   Insys_Anthem_002505840
Insys_Anthem_002505847                   Insys_Anthem_002505847
Insys_Anthem_002505859                   Insys_Anthem_002505859
Insys_Anthem_002505860                   Insys_Anthem_002505860
Insys_Anthem_002505869                   Insys_Anthem_002505869
Insys_Anthem_002505875                   Insys_Anthem_002505875
Insys_Anthem_002505877                   Insys_Anthem_002505877
Insys_Anthem_002505897                   Insys_Anthem_002505897
Insys_Anthem_002505903                   Insys_Anthem_002505903
Insys_Anthem_002505910                   Insys_Anthem_002505910
Insys_Anthem_002505958                   Insys_Anthem_002505958
Insys_Anthem_002505963                   Insys_Anthem_002505963
Insys_Anthem_002505969                   Insys_Anthem_002505969
Insys_Anthem_002505986                   Insys_Anthem_002505986
Insys_Anthem_002505998                   Insys_Anthem_002505998
Insys_Anthem_002505999                   Insys_Anthem_002505999
Insys_Anthem_002506012                   Insys_Anthem_002506012
Insys_Anthem_002506037                   Insys_Anthem_002506037
Insys_Anthem_002506040                   Insys_Anthem_002506040
Insys_Anthem_002506043                   Insys_Anthem_002506043
Insys_Anthem_002506056                   Insys_Anthem_002506056
Insys_Anthem_002506060                   Insys_Anthem_002506060

                                                    2608
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2610 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002506061                   Insys_Anthem_002506061
Insys_Anthem_002506066                   Insys_Anthem_002506066
Insys_Anthem_002506067                   Insys_Anthem_002506067
Insys_Anthem_002506071                   Insys_Anthem_002506071
Insys_Anthem_002506079                   Insys_Anthem_002506079
Insys_Anthem_002506081                   Insys_Anthem_002506081
Insys_Anthem_002506084                   Insys_Anthem_002506084
Insys_Anthem_002506085                   Insys_Anthem_002506085
Insys_Anthem_002506088                   Insys_Anthem_002506088
Insys_Anthem_002506102                   Insys_Anthem_002506102
Insys_Anthem_002506138                   Insys_Anthem_002506138
Insys_Anthem_002506141                   Insys_Anthem_002506141
Insys_Anthem_002506160                   Insys_Anthem_002506160
Insys_Anthem_002506161                   Insys_Anthem_002506161
Insys_Anthem_002506172                   Insys_Anthem_002506172
Insys_Anthem_002506178                   Insys_Anthem_002506178
Insys_Anthem_002506194                   Insys_Anthem_002506194
Insys_Anthem_002506209                   Insys_Anthem_002506209
Insys_Anthem_002506218                   Insys_Anthem_002506218
Insys_Anthem_002506232                   Insys_Anthem_002506232
Insys_Anthem_002506233                   Insys_Anthem_002506233
Insys_Anthem_002506234                   Insys_Anthem_002506234
Insys_Anthem_002506239                   Insys_Anthem_002506239
Insys_Anthem_002506242                   Insys_Anthem_002506242
Insys_Anthem_002506249                   Insys_Anthem_002506249
Insys_Anthem_002506252                   Insys_Anthem_002506252
Insys_Anthem_002506269                   Insys_Anthem_002506269
Insys_Anthem_002506276                   Insys_Anthem_002506276
Insys_Anthem_002506278                   Insys_Anthem_002506278
Insys_Anthem_002506279                   Insys_Anthem_002506279
Insys_Anthem_002506285                   Insys_Anthem_002506285
Insys_Anthem_002506286                   Insys_Anthem_002506286
Insys_Anthem_002506288                   Insys_Anthem_002506288
Insys_Anthem_002506296                   Insys_Anthem_002506296
Insys_Anthem_002506302                   Insys_Anthem_002506302
Insys_Anthem_002506303                   Insys_Anthem_002506303
Insys_Anthem_002506321                   Insys_Anthem_002506321
Insys_Anthem_002506325                   Insys_Anthem_002506325
Insys_Anthem_002506327                   Insys_Anthem_002506327
Insys_Anthem_002506328                   Insys_Anthem_002506328
Insys_Anthem_002506329                   Insys_Anthem_002506329
Insys_Anthem_002506333                   Insys_Anthem_002506333
Insys_Anthem_002506334                   Insys_Anthem_002506334
Insys_Anthem_002506335                   Insys_Anthem_002506335
Insys_Anthem_002506348                   Insys_Anthem_002506348
Insys_Anthem_002506349                   Insys_Anthem_002506349
Insys_Anthem_002506376                   Insys_Anthem_002506376

                                                    2609
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2611 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002506388                   Insys_Anthem_002506388
Insys_Anthem_002506458                   Insys_Anthem_002506458
Insys_Anthem_002506467                   Insys_Anthem_002506467
Insys_Anthem_002506477                   Insys_Anthem_002506477
Insys_Anthem_002506502                   Insys_Anthem_002506502
Insys_Anthem_002506503                   Insys_Anthem_002506503
Insys_Anthem_002506508                   Insys_Anthem_002506508
Insys_Anthem_002506513                   Insys_Anthem_002506513
Insys_Anthem_002506528                   Insys_Anthem_002506528
Insys_Anthem_002506532                   Insys_Anthem_002506532
Insys_Anthem_002506536                   Insys_Anthem_002506536
Insys_Anthem_002506556                   Insys_Anthem_002506556
Insys_Anthem_002506570                   Insys_Anthem_002506570
Insys_Anthem_002506575                   Insys_Anthem_002506575
Insys_Anthem_002506580                   Insys_Anthem_002506580
Insys_Anthem_002506591                   Insys_Anthem_002506591
Insys_Anthem_002506596                   Insys_Anthem_002506596
Insys_Anthem_002506609                   Insys_Anthem_002506609
Insys_Anthem_002506612                   Insys_Anthem_002506612
Insys_Anthem_002506628                   Insys_Anthem_002506628
Insys_Anthem_002506634                   Insys_Anthem_002506634
Insys_Anthem_002506644                   Insys_Anthem_002506644
Insys_Anthem_002506661                   Insys_Anthem_002506661
Insys_Anthem_002506667                   Insys_Anthem_002506667
Insys_Anthem_002506674                   Insys_Anthem_002506674
Insys_Anthem_002506690                   Insys_Anthem_002506690
Insys_Anthem_002506698                   Insys_Anthem_002506698
Insys_Anthem_002506702                   Insys_Anthem_002506702
Insys_Anthem_002506706                   Insys_Anthem_002506706
Insys_Anthem_002506710                   Insys_Anthem_002506710
Insys_Anthem_002506713                   Insys_Anthem_002506713
Insys_Anthem_002506724                   Insys_Anthem_002506724
Insys_Anthem_002506764                   Insys_Anthem_002506764
Insys_Anthem_002506774                   Insys_Anthem_002506774
Insys_Anthem_002506775                   Insys_Anthem_002506775
Insys_Anthem_002506776                   Insys_Anthem_002506776
Insys_Anthem_002506784                   Insys_Anthem_002506784
Insys_Anthem_002506830                   Insys_Anthem_002506830
Insys_Anthem_002506832                   Insys_Anthem_002506832
Insys_Anthem_002506833                   Insys_Anthem_002506833
Insys_Anthem_002506851                   Insys_Anthem_002506851
Insys_Anthem_002506858                   Insys_Anthem_002506858
Insys_Anthem_002506859                   Insys_Anthem_002506859
Insys_Anthem_002506877                   Insys_Anthem_002506877
Insys_Anthem_002506884                   Insys_Anthem_002506884
Insys_Anthem_002506885                   Insys_Anthem_002506885
Insys_Anthem_002506894                   Insys_Anthem_002506894

                                                    2610
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2612 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002506895                   Insys_Anthem_002506895
Insys_Anthem_002506905                   Insys_Anthem_002506905
Insys_Anthem_002506909                   Insys_Anthem_002506909
Insys_Anthem_002506912                   Insys_Anthem_002506912
Insys_Anthem_002506928                   Insys_Anthem_002506928
Insys_Anthem_002506932                   Insys_Anthem_002506932
Insys_Anthem_002506953                   Insys_Anthem_002506953
Insys_Anthem_002506955                   Insys_Anthem_002506955
Insys_Anthem_002506956                   Insys_Anthem_002506956
Insys_Anthem_002506964                   Insys_Anthem_002506964
Insys_Anthem_002506974                   Insys_Anthem_002506974
Insys_Anthem_002506978                   Insys_Anthem_002506978
Insys_Anthem_002506989                   Insys_Anthem_002506989
Insys_Anthem_002506993                   Insys_Anthem_002506993
Insys_Anthem_002506998                   Insys_Anthem_002506998
Insys_Anthem_002507000                   Insys_Anthem_002507000
Insys_Anthem_002507001                   Insys_Anthem_002507001
Insys_Anthem_002507024                   Insys_Anthem_002507024
Insys_Anthem_002507025                   Insys_Anthem_002507025
Insys_Anthem_002507026                   Insys_Anthem_002507026
Insys_Anthem_002507044                   Insys_Anthem_002507044
Insys_Anthem_002507056                   Insys_Anthem_002507056
Insys_Anthem_002507065                   Insys_Anthem_002507065
Insys_Anthem_002507074                   Insys_Anthem_002507074
Insys_Anthem_002507076                   Insys_Anthem_002507076
Insys_Anthem_002507088                   Insys_Anthem_002507088
Insys_Anthem_002507125                   Insys_Anthem_002507125
Insys_Anthem_002507130                   Insys_Anthem_002507130
Insys_Anthem_002507140                   Insys_Anthem_002507140
Insys_Anthem_002507141                   Insys_Anthem_002507141
Insys_Anthem_002507152                   Insys_Anthem_002507152
Insys_Anthem_002507153                   Insys_Anthem_002507153
Insys_Anthem_002507155                   Insys_Anthem_002507155
Insys_Anthem_002507163                   Insys_Anthem_002507163
Insys_Anthem_002507164                   Insys_Anthem_002507164
Insys_Anthem_002507171                   Insys_Anthem_002507171
Insys_Anthem_002507175                   Insys_Anthem_002507175
Insys_Anthem_002507179                   Insys_Anthem_002507179
Insys_Anthem_002507183                   Insys_Anthem_002507183
Insys_Anthem_002507198                   Insys_Anthem_002507198
Insys_Anthem_002507221                   Insys_Anthem_002507221
Insys_Anthem_002507232                   Insys_Anthem_002507232
Insys_Anthem_002507239                   Insys_Anthem_002507239
Insys_Anthem_002507249                   Insys_Anthem_002507249
Insys_Anthem_002507254                   Insys_Anthem_002507254
Insys_Anthem_002507265                   Insys_Anthem_002507265
Insys_Anthem_002507274                   Insys_Anthem_002507274

                                                    2611
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2613 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002507276                   Insys_Anthem_002507276
Insys_Anthem_002507295                   Insys_Anthem_002507295
Insys_Anthem_002507301                   Insys_Anthem_002507301
Insys_Anthem_002507307                   Insys_Anthem_002507307
Insys_Anthem_002507311                   Insys_Anthem_002507311
Insys_Anthem_002507326                   Insys_Anthem_002507326
Insys_Anthem_002507344                   Insys_Anthem_002507344
Insys_Anthem_002507349                   Insys_Anthem_002507349
Insys_Anthem_002507351                   Insys_Anthem_002507351
Insys_Anthem_002507352                   Insys_Anthem_002507352
Insys_Anthem_002507371                   Insys_Anthem_002507371
Insys_Anthem_002507378                   Insys_Anthem_002507378
Insys_Anthem_002507386                   Insys_Anthem_002507386
Insys_Anthem_002507388                   Insys_Anthem_002507388
Insys_Anthem_002507389                   Insys_Anthem_002507389
Insys_Anthem_002507404                   Insys_Anthem_002507404
Insys_Anthem_002507412                   Insys_Anthem_002507412
Insys_Anthem_002507414                   Insys_Anthem_002507414
Insys_Anthem_002507421                   Insys_Anthem_002507421
Insys_Anthem_002507434                   Insys_Anthem_002507434
Insys_Anthem_002507435                   Insys_Anthem_002507435
Insys_Anthem_002507442                   Insys_Anthem_002507442
Insys_Anthem_002507447                   Insys_Anthem_002507447
Insys_Anthem_002507461                   Insys_Anthem_002507461
Insys_Anthem_002507480                   Insys_Anthem_002507480
Insys_Anthem_002507481                   Insys_Anthem_002507481
Insys_Anthem_002507490                   Insys_Anthem_002507490
Insys_Anthem_002507491                   Insys_Anthem_002507491
Insys_Anthem_002507493                   Insys_Anthem_002507493
Insys_Anthem_002507497                   Insys_Anthem_002507497
Insys_Anthem_002507500                   Insys_Anthem_002507500
Insys_Anthem_002507501                   Insys_Anthem_002507501
Insys_Anthem_002507502                   Insys_Anthem_002507502
Insys_Anthem_002507505                   Insys_Anthem_002507505
Insys_Anthem_002507512                   Insys_Anthem_002507512
Insys_Anthem_002507552                   Insys_Anthem_002507552
Insys_Anthem_002507556                   Insys_Anthem_002507556
Insys_Anthem_002507562                   Insys_Anthem_002507562
Insys_Anthem_002507563                   Insys_Anthem_002507563
Insys_Anthem_002507567                   Insys_Anthem_002507567
Insys_Anthem_002507574                   Insys_Anthem_002507574
Insys_Anthem_002507583                   Insys_Anthem_002507583
Insys_Anthem_002507586                   Insys_Anthem_002507586
Insys_Anthem_002507588                   Insys_Anthem_002507588
Insys_Anthem_002507613                   Insys_Anthem_002507613
Insys_Anthem_002507615                   Insys_Anthem_002507615
Insys_Anthem_002507616                   Insys_Anthem_002507616

                                                    2612
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2614 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002507620                   Insys_Anthem_002507620
Insys_Anthem_002507626                   Insys_Anthem_002507626
Insys_Anthem_002507641                   Insys_Anthem_002507641
Insys_Anthem_002507649                   Insys_Anthem_002507649
Insys_Anthem_002507651                   Insys_Anthem_002507651
Insys_Anthem_002507664                   Insys_Anthem_002507664
Insys_Anthem_002507666                   Insys_Anthem_002507666
Insys_Anthem_002507677                   Insys_Anthem_002507677
Insys_Anthem_002507689                   Insys_Anthem_002507689
Insys_Anthem_002507690                   Insys_Anthem_002507690
Insys_Anthem_002507691                   Insys_Anthem_002507691
Insys_Anthem_002507702                   Insys_Anthem_002507702
Insys_Anthem_002507710                   Insys_Anthem_002507710
Insys_Anthem_002507713                   Insys_Anthem_002507713
Insys_Anthem_002507741                   Insys_Anthem_002507741
Insys_Anthem_002507751                   Insys_Anthem_002507751
Insys_Anthem_002507757                   Insys_Anthem_002507757
Insys_Anthem_002507765                   Insys_Anthem_002507765
Insys_Anthem_002507766                   Insys_Anthem_002507766
Insys_Anthem_002507772                   Insys_Anthem_002507772
Insys_Anthem_002507778                   Insys_Anthem_002507778
Insys_Anthem_002507781                   Insys_Anthem_002507781
Insys_Anthem_002507787                   Insys_Anthem_002507787
Insys_Anthem_002507798                   Insys_Anthem_002507798
Insys_Anthem_002507801                   Insys_Anthem_002507801
Insys_Anthem_002507804                   Insys_Anthem_002507804
Insys_Anthem_002507817                   Insys_Anthem_002507817
Insys_Anthem_002507818                   Insys_Anthem_002507818
Insys_Anthem_002507823                   Insys_Anthem_002507823
Insys_Anthem_002507834                   Insys_Anthem_002507834
Insys_Anthem_002507838                   Insys_Anthem_002507838
Insys_Anthem_002507846                   Insys_Anthem_002507846
Insys_Anthem_002507850                   Insys_Anthem_002507850
Insys_Anthem_002507855                   Insys_Anthem_002507855
Insys_Anthem_002507869                   Insys_Anthem_002507869
Insys_Anthem_002507877                   Insys_Anthem_002507877
Insys_Anthem_002507890                   Insys_Anthem_002507890
Insys_Anthem_002507895                   Insys_Anthem_002507895
Insys_Anthem_002507899                   Insys_Anthem_002507899
Insys_Anthem_002507903                   Insys_Anthem_002507903
Insys_Anthem_002507907                   Insys_Anthem_002507907
Insys_Anthem_002507912                   Insys_Anthem_002507912
Insys_Anthem_002507920                   Insys_Anthem_002507920
Insys_Anthem_002507967                   Insys_Anthem_002507967
Insys_Anthem_002507983                   Insys_Anthem_002507983
Insys_Anthem_002508010                   Insys_Anthem_002508010
Insys_Anthem_002508022                   Insys_Anthem_002508022

                                                    2613
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2615 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002508034                   Insys_Anthem_002508034
Insys_Anthem_002508045                   Insys_Anthem_002508045
Insys_Anthem_002508050                   Insys_Anthem_002508050
Insys_Anthem_002508054                   Insys_Anthem_002508054
Insys_Anthem_002508073                   Insys_Anthem_002508073
Insys_Anthem_002508105                   Insys_Anthem_002508105
Insys_Anthem_002508128                   Insys_Anthem_002508128
Insys_Anthem_002508134                   Insys_Anthem_002508134
Insys_Anthem_002508153                   Insys_Anthem_002508153
Insys_Anthem_002508162                   Insys_Anthem_002508162
Insys_Anthem_002508163                   Insys_Anthem_002508163
Insys_Anthem_002508180                   Insys_Anthem_002508180
Insys_Anthem_002508186                   Insys_Anthem_002508186
Insys_Anthem_002508193                   Insys_Anthem_002508193
Insys_Anthem_002508201                   Insys_Anthem_002508201
Insys_Anthem_002508203                   Insys_Anthem_002508203
Insys_Anthem_002508211                   Insys_Anthem_002508211
Insys_Anthem_002508218                   Insys_Anthem_002508218
Insys_Anthem_002508225                   Insys_Anthem_002508225
Insys_Anthem_002508230                   Insys_Anthem_002508230
Insys_Anthem_002508241                   Insys_Anthem_002508241
Insys_Anthem_002508242                   Insys_Anthem_002508242
Insys_Anthem_002508245                   Insys_Anthem_002508245
Insys_Anthem_002508253                   Insys_Anthem_002508253
Insys_Anthem_002508263                   Insys_Anthem_002508263
Insys_Anthem_002508270                   Insys_Anthem_002508270
Insys_Anthem_002508273                   Insys_Anthem_002508273
Insys_Anthem_002508280                   Insys_Anthem_002508280
Insys_Anthem_002508281                   Insys_Anthem_002508281
Insys_Anthem_002508284                   Insys_Anthem_002508284
Insys_Anthem_002508290                   Insys_Anthem_002508290
Insys_Anthem_002508291                   Insys_Anthem_002508291
Insys_Anthem_002508299                   Insys_Anthem_002508299
Insys_Anthem_002508302                   Insys_Anthem_002508302
Insys_Anthem_002508307                   Insys_Anthem_002508307
Insys_Anthem_002508316                   Insys_Anthem_002508316
Insys_Anthem_002508320                   Insys_Anthem_002508320
Insys_Anthem_002508326                   Insys_Anthem_002508326
Insys_Anthem_002508330                   Insys_Anthem_002508330
Insys_Anthem_002508338                   Insys_Anthem_002508338
Insys_Anthem_002508342                   Insys_Anthem_002508342
Insys_Anthem_002508358                   Insys_Anthem_002508358
Insys_Anthem_002508364                   Insys_Anthem_002508364
Insys_Anthem_002508376                   Insys_Anthem_002508376
Insys_Anthem_002508389                   Insys_Anthem_002508389
Insys_Anthem_002508415                   Insys_Anthem_002508415
Insys_Anthem_002508422                   Insys_Anthem_002508422

                                                    2614
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2616 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002508426                   Insys_Anthem_002508426
Insys_Anthem_002508434                   Insys_Anthem_002508434
Insys_Anthem_002508436                   Insys_Anthem_002508436
Insys_Anthem_002508440                   Insys_Anthem_002508440
Insys_Anthem_002508442                   Insys_Anthem_002508442
Insys_Anthem_002508443                   Insys_Anthem_002508443
Insys_Anthem_002508454                   Insys_Anthem_002508454
Insys_Anthem_002508455                   Insys_Anthem_002508455
Insys_Anthem_002508458                   Insys_Anthem_002508458
Insys_Anthem_002508459                   Insys_Anthem_002508459
Insys_Anthem_002508484                   Insys_Anthem_002508484
Insys_Anthem_002508488                   Insys_Anthem_002508488
Insys_Anthem_002508496                   Insys_Anthem_002508496
Insys_Anthem_002508506                   Insys_Anthem_002508506
Insys_Anthem_002508510                   Insys_Anthem_002508510
Insys_Anthem_002508536                   Insys_Anthem_002508536
Insys_Anthem_002508538                   Insys_Anthem_002508538
Insys_Anthem_002508543                   Insys_Anthem_002508543
Insys_Anthem_002508549                   Insys_Anthem_002508549
Insys_Anthem_002508574                   Insys_Anthem_002508574
Insys_Anthem_002508588                   Insys_Anthem_002508588
Insys_Anthem_002508599                   Insys_Anthem_002508599
Insys_Anthem_002508600                   Insys_Anthem_002508600
Insys_Anthem_002508607                   Insys_Anthem_002508607
Insys_Anthem_002508618                   Insys_Anthem_002508618
Insys_Anthem_002508619                   Insys_Anthem_002508619
Insys_Anthem_002508622                   Insys_Anthem_002508622
Insys_Anthem_002508638                   Insys_Anthem_002508638
Insys_Anthem_002508641                   Insys_Anthem_002508641
Insys_Anthem_002508643                   Insys_Anthem_002508643
Insys_Anthem_002508644                   Insys_Anthem_002508644
Insys_Anthem_002508645                   Insys_Anthem_002508645
Insys_Anthem_002508657                   Insys_Anthem_002508657
Insys_Anthem_002508658                   Insys_Anthem_002508658
Insys_Anthem_002508670                   Insys_Anthem_002508670
Insys_Anthem_002508674                   Insys_Anthem_002508674
Insys_Anthem_002508679                   Insys_Anthem_002508679
Insys_Anthem_002508693                   Insys_Anthem_002508693
Insys_Anthem_002508694                   Insys_Anthem_002508694
Insys_Anthem_002508698                   Insys_Anthem_002508698
Insys_Anthem_002508710                   Insys_Anthem_002508710
Insys_Anthem_002508720                   Insys_Anthem_002508720
Insys_Anthem_002508722                   Insys_Anthem_002508722
Insys_Anthem_002508723                   Insys_Anthem_002508723
Insys_Anthem_002508732                   Insys_Anthem_002508732
Insys_Anthem_002508735                   Insys_Anthem_002508735
Insys_Anthem_002508736                   Insys_Anthem_002508736

                                                    2615
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2617 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002508744                   Insys_Anthem_002508744
Insys_Anthem_002508752                   Insys_Anthem_002508752
Insys_Anthem_002508756                   Insys_Anthem_002508756
Insys_Anthem_002508766                   Insys_Anthem_002508766
Insys_Anthem_002508767                   Insys_Anthem_002508767
Insys_Anthem_002508772                   Insys_Anthem_002508772
Insys_Anthem_002508775                   Insys_Anthem_002508775
Insys_Anthem_002508784                   Insys_Anthem_002508784
Insys_Anthem_002508785                   Insys_Anthem_002508785
Insys_Anthem_002508791                   Insys_Anthem_002508791
Insys_Anthem_002508792                   Insys_Anthem_002508792
Insys_Anthem_002508798                   Insys_Anthem_002508798
Insys_Anthem_002508808                   Insys_Anthem_002508808
Insys_Anthem_002508816                   Insys_Anthem_002508816
Insys_Anthem_002508822                   Insys_Anthem_002508822
Insys_Anthem_002508825                   Insys_Anthem_002508825
Insys_Anthem_002508827                   Insys_Anthem_002508827
Insys_Anthem_002508828                   Insys_Anthem_002508828
Insys_Anthem_002508834                   Insys_Anthem_002508834
Insys_Anthem_002508836                   Insys_Anthem_002508836
Insys_Anthem_002508841                   Insys_Anthem_002508841
Insys_Anthem_002508844                   Insys_Anthem_002508844
Insys_Anthem_002508846                   Insys_Anthem_002508846
Insys_Anthem_002508858                   Insys_Anthem_002508858
Insys_Anthem_002508861                   Insys_Anthem_002508861
Insys_Anthem_002508872                   Insys_Anthem_002508872
Insys_Anthem_002508875                   Insys_Anthem_002508875
Insys_Anthem_002508886                   Insys_Anthem_002508886
Insys_Anthem_002508890                   Insys_Anthem_002508890
Insys_Anthem_002508891                   Insys_Anthem_002508891
Insys_Anthem_002508896                   Insys_Anthem_002508896
Insys_Anthem_002508900                   Insys_Anthem_002508900
Insys_Anthem_002508908                   Insys_Anthem_002508908
Insys_Anthem_002508913                   Insys_Anthem_002508913
Insys_Anthem_002508914                   Insys_Anthem_002508914
Insys_Anthem_002508929                   Insys_Anthem_002508929
Insys_Anthem_002508933                   Insys_Anthem_002508933
Insys_Anthem_002508934                   Insys_Anthem_002508934
Insys_Anthem_002508935                   Insys_Anthem_002508935
Insys_Anthem_002508940                   Insys_Anthem_002508940
Insys_Anthem_002508948                   Insys_Anthem_002508948
Insys_Anthem_002508959                   Insys_Anthem_002508959
Insys_Anthem_002508966                   Insys_Anthem_002508966
Insys_Anthem_002508972                   Insys_Anthem_002508972
Insys_Anthem_002508981                   Insys_Anthem_002508981
Insys_Anthem_002508982                   Insys_Anthem_002508982
Insys_Anthem_002508983                   Insys_Anthem_002508983

                                                    2616
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2618 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002508986                   Insys_Anthem_002508986
Insys_Anthem_002508999                   Insys_Anthem_002508999
Insys_Anthem_002509030                   Insys_Anthem_002509030
Insys_Anthem_002509036                   Insys_Anthem_002509036
Insys_Anthem_002509048                   Insys_Anthem_002509048
Insys_Anthem_002509049                   Insys_Anthem_002509049
Insys_Anthem_002509062                   Insys_Anthem_002509062
Insys_Anthem_002509063                   Insys_Anthem_002509063
Insys_Anthem_002509067                   Insys_Anthem_002509067
Insys_Anthem_002509068                   Insys_Anthem_002509068
Insys_Anthem_002509070                   Insys_Anthem_002509070
Insys_Anthem_002509071                   Insys_Anthem_002509071
Insys_Anthem_002509081                   Insys_Anthem_002509081
Insys_Anthem_002509085                   Insys_Anthem_002509085
Insys_Anthem_002509089                   Insys_Anthem_002509089
Insys_Anthem_002509099                   Insys_Anthem_002509099
Insys_Anthem_002509105                   Insys_Anthem_002509105
Insys_Anthem_002509114                   Insys_Anthem_002509114
Insys_Anthem_002509118                   Insys_Anthem_002509118
Insys_Anthem_002509124                   Insys_Anthem_002509124
Insys_Anthem_002509129                   Insys_Anthem_002509129
Insys_Anthem_002509130                   Insys_Anthem_002509130
Insys_Anthem_002509142                   Insys_Anthem_002509142
Insys_Anthem_002509148                   Insys_Anthem_002509148
Insys_Anthem_002509152                   Insys_Anthem_002509152
Insys_Anthem_002509153                   Insys_Anthem_002509153
Insys_Anthem_002509164                   Insys_Anthem_002509164
Insys_Anthem_002509180                   Insys_Anthem_002509180
Insys_Anthem_002509181                   Insys_Anthem_002509181
Insys_Anthem_002509186                   Insys_Anthem_002509186
Insys_Anthem_002509195                   Insys_Anthem_002509195
Insys_Anthem_002509200                   Insys_Anthem_002509200
Insys_Anthem_002509203                   Insys_Anthem_002509203
Insys_Anthem_002509204                   Insys_Anthem_002509204
Insys_Anthem_002509205                   Insys_Anthem_002509205
Insys_Anthem_002509208                   Insys_Anthem_002509208
Insys_Anthem_002509219                   Insys_Anthem_002509219
Insys_Anthem_002509223                   Insys_Anthem_002509223
Insys_Anthem_002509228                   Insys_Anthem_002509228
Insys_Anthem_002509236                   Insys_Anthem_002509236
Insys_Anthem_002509241                   Insys_Anthem_002509241
Insys_Anthem_002509258                   Insys_Anthem_002509258
Insys_Anthem_002509288                   Insys_Anthem_002509288
Insys_Anthem_002509301                   Insys_Anthem_002509301
Insys_Anthem_002509309                   Insys_Anthem_002509309
Insys_Anthem_002509316                   Insys_Anthem_002509316
Insys_Anthem_002509320                   Insys_Anthem_002509320

                                                    2617
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2619 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002509327                   Insys_Anthem_002509327
Insys_Anthem_002509341                   Insys_Anthem_002509341
Insys_Anthem_002509345                   Insys_Anthem_002509345
Insys_Anthem_002509346                   Insys_Anthem_002509346
Insys_Anthem_002509360                   Insys_Anthem_002509360
Insys_Anthem_002509365                   Insys_Anthem_002509365
Insys_Anthem_002509367                   Insys_Anthem_002509367
Insys_Anthem_002509376                   Insys_Anthem_002509376
Insys_Anthem_002509377                   Insys_Anthem_002509377
Insys_Anthem_002509397                   Insys_Anthem_002509397
Insys_Anthem_002509398                   Insys_Anthem_002509398
Insys_Anthem_002509407                   Insys_Anthem_002509407
Insys_Anthem_002509412                   Insys_Anthem_002509412
Insys_Anthem_002509424                   Insys_Anthem_002509424
Insys_Anthem_002509429                   Insys_Anthem_002509429
Insys_Anthem_002509446                   Insys_Anthem_002509446
Insys_Anthem_002509466                   Insys_Anthem_002509466
Insys_Anthem_002509477                   Insys_Anthem_002509477
Insys_Anthem_002509480                   Insys_Anthem_002509480
Insys_Anthem_002509490                   Insys_Anthem_002509490
Insys_Anthem_002509491                   Insys_Anthem_002509491
Insys_Anthem_002509492                   Insys_Anthem_002509492
Insys_Anthem_002509493                   Insys_Anthem_002509493
Insys_Anthem_002509495                   Insys_Anthem_002509495
Insys_Anthem_002509510                   Insys_Anthem_002509510
Insys_Anthem_002509523                   Insys_Anthem_002509523
Insys_Anthem_002509524                   Insys_Anthem_002509524
Insys_Anthem_002509539                   Insys_Anthem_002509539
Insys_Anthem_002509545                   Insys_Anthem_002509545
Insys_Anthem_002509564                   Insys_Anthem_002509564
Insys_Anthem_002509566                   Insys_Anthem_002509566
Insys_Anthem_002509567                   Insys_Anthem_002509567
Insys_Anthem_002509572                   Insys_Anthem_002509572
Insys_Anthem_002509573                   Insys_Anthem_002509573
Insys_Anthem_002509581                   Insys_Anthem_002509581
Insys_Anthem_002509582                   Insys_Anthem_002509582
Insys_Anthem_002509583                   Insys_Anthem_002509583
Insys_Anthem_002509584                   Insys_Anthem_002509584
Insys_Anthem_002509585                   Insys_Anthem_002509585
Insys_Anthem_002509586                   Insys_Anthem_002509586
Insys_Anthem_002509601                   Insys_Anthem_002509601
Insys_Anthem_002509606                   Insys_Anthem_002509606
Insys_Anthem_002509612                   Insys_Anthem_002509612
Insys_Anthem_002509622                   Insys_Anthem_002509622
Insys_Anthem_002509623                   Insys_Anthem_002509623
Insys_Anthem_002509631                   Insys_Anthem_002509631
Insys_Anthem_002509632                   Insys_Anthem_002509632

                                                    2618
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2620 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002509634                   Insys_Anthem_002509634
Insys_Anthem_002509649                   Insys_Anthem_002509649
Insys_Anthem_002509654                   Insys_Anthem_002509654
Insys_Anthem_002509657                   Insys_Anthem_002509657
Insys_Anthem_002509658                   Insys_Anthem_002509658
Insys_Anthem_002509670                   Insys_Anthem_002509670
Insys_Anthem_002509671                   Insys_Anthem_002509671
Insys_Anthem_002509688                   Insys_Anthem_002509688
Insys_Anthem_002509697                   Insys_Anthem_002509697
Insys_Anthem_002509705                   Insys_Anthem_002509705
Insys_Anthem_002509708                   Insys_Anthem_002509708
Insys_Anthem_002509710                   Insys_Anthem_002509710
Insys_Anthem_002509717                   Insys_Anthem_002509717
Insys_Anthem_002509718                   Insys_Anthem_002509718
Insys_Anthem_002509727                   Insys_Anthem_002509727
Insys_Anthem_002509737                   Insys_Anthem_002509737
Insys_Anthem_002509741                   Insys_Anthem_002509741
Insys_Anthem_002509752                   Insys_Anthem_002509752
Insys_Anthem_002509755                   Insys_Anthem_002509755
Insys_Anthem_002509759                   Insys_Anthem_002509759
Insys_Anthem_002509766                   Insys_Anthem_002509766
Insys_Anthem_002509770                   Insys_Anthem_002509770
Insys_Anthem_002509772                   Insys_Anthem_002509772
Insys_Anthem_002509777                   Insys_Anthem_002509777
Insys_Anthem_002509780                   Insys_Anthem_002509780
Insys_Anthem_002509786                   Insys_Anthem_002509786
Insys_Anthem_002509787                   Insys_Anthem_002509787
Insys_Anthem_002509788                   Insys_Anthem_002509788
Insys_Anthem_002509795                   Insys_Anthem_002509795
Insys_Anthem_002509810                   Insys_Anthem_002509810
Insys_Anthem_002509815                   Insys_Anthem_002509815
Insys_Anthem_002509825                   Insys_Anthem_002509825
Insys_Anthem_002509826                   Insys_Anthem_002509826
Insys_Anthem_002509831                   Insys_Anthem_002509831
Insys_Anthem_002509832                   Insys_Anthem_002509832
Insys_Anthem_002509848                   Insys_Anthem_002509848
Insys_Anthem_002509849                   Insys_Anthem_002509849
Insys_Anthem_002509854                   Insys_Anthem_002509854
Insys_Anthem_002509856                   Insys_Anthem_002509856
Insys_Anthem_002509857                   Insys_Anthem_002509857
Insys_Anthem_002509863                   Insys_Anthem_002509863
Insys_Anthem_002509867                   Insys_Anthem_002509867
Insys_Anthem_002509869                   Insys_Anthem_002509869
Insys_Anthem_002509877                   Insys_Anthem_002509877
Insys_Anthem_002509888                   Insys_Anthem_002509888
Insys_Anthem_002509898                   Insys_Anthem_002509898
Insys_Anthem_002509914                   Insys_Anthem_002509914

                                                    2619
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2621 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002509919                   Insys_Anthem_002509919
Insys_Anthem_002509923                   Insys_Anthem_002509923
Insys_Anthem_002509927                   Insys_Anthem_002509927
Insys_Anthem_002509941                   Insys_Anthem_002509941
Insys_Anthem_002509953                   Insys_Anthem_002509953
Insys_Anthem_002509955                   Insys_Anthem_002509955
Insys_Anthem_002509969                   Insys_Anthem_002509969
Insys_Anthem_002509978                   Insys_Anthem_002509978
Insys_Anthem_002510021                   Insys_Anthem_002510021
Insys_Anthem_002510022                   Insys_Anthem_002510022
Insys_Anthem_002510026                   Insys_Anthem_002510026
Insys_Anthem_002510028                   Insys_Anthem_002510028
Insys_Anthem_002510044                   Insys_Anthem_002510044
Insys_Anthem_002510045                   Insys_Anthem_002510045
Insys_Anthem_002510057                   Insys_Anthem_002510057
Insys_Anthem_002510064                   Insys_Anthem_002510064
Insys_Anthem_002510095                   Insys_Anthem_002510095
Insys_Anthem_002510120                   Insys_Anthem_002510120
Insys_Anthem_002510127                   Insys_Anthem_002510127
Insys_Anthem_002510134                   Insys_Anthem_002510134
Insys_Anthem_002510163                   Insys_Anthem_002510163
Insys_Anthem_002510167                   Insys_Anthem_002510167
Insys_Anthem_002510172                   Insys_Anthem_002510172
Insys_Anthem_002510176                   Insys_Anthem_002510176
Insys_Anthem_002510177                   Insys_Anthem_002510177
Insys_Anthem_002510180                   Insys_Anthem_002510180
Insys_Anthem_002510181                   Insys_Anthem_002510181
Insys_Anthem_002510191                   Insys_Anthem_002510191
Insys_Anthem_002510196                   Insys_Anthem_002510196
Insys_Anthem_002510201                   Insys_Anthem_002510201
Insys_Anthem_002510202                   Insys_Anthem_002510202
Insys_Anthem_002510204                   Insys_Anthem_002510204
Insys_Anthem_002510209                   Insys_Anthem_002510209
Insys_Anthem_002510210                   Insys_Anthem_002510210
Insys_Anthem_002510215                   Insys_Anthem_002510215
Insys_Anthem_002510222                   Insys_Anthem_002510222
Insys_Anthem_002510223                   Insys_Anthem_002510223
Insys_Anthem_002510242                   Insys_Anthem_002510242
Insys_Anthem_002510253                   Insys_Anthem_002510253
Insys_Anthem_002510258                   Insys_Anthem_002510258
Insys_Anthem_002510263                   Insys_Anthem_002510263
Insys_Anthem_002510266                   Insys_Anthem_002510266
Insys_Anthem_002510268                   Insys_Anthem_002510268
Insys_Anthem_002510324                   Insys_Anthem_002510324
Insys_Anthem_002510330                   Insys_Anthem_002510330
Insys_Anthem_002510345                   Insys_Anthem_002510345
Insys_Anthem_002510373                   Insys_Anthem_002510373

                                                    2620
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2622 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002510387                   Insys_Anthem_002510387
Insys_Anthem_002510395                   Insys_Anthem_002510395
Insys_Anthem_002510396                   Insys_Anthem_002510396
Insys_Anthem_002510415                   Insys_Anthem_002510415
Insys_Anthem_002510416                   Insys_Anthem_002510416
Insys_Anthem_002510447                   Insys_Anthem_002510447
Insys_Anthem_002510460                   Insys_Anthem_002510460
Insys_Anthem_002510477                   Insys_Anthem_002510477
Insys_Anthem_002510504                   Insys_Anthem_002510504
Insys_Anthem_002510513                   Insys_Anthem_002510513
Insys_Anthem_002510531                   Insys_Anthem_002510531
Insys_Anthem_002510545                   Insys_Anthem_002510545
Insys_Anthem_002510563                   Insys_Anthem_002510563
Insys_Anthem_002510569                   Insys_Anthem_002510569
Insys_Anthem_002510574                   Insys_Anthem_002510574
Insys_Anthem_002510585                   Insys_Anthem_002510585
Insys_Anthem_002510586                   Insys_Anthem_002510586
Insys_Anthem_002510604                   Insys_Anthem_002510604
Insys_Anthem_002510621                   Insys_Anthem_002510621
Insys_Anthem_002510625                   Insys_Anthem_002510625
Insys_Anthem_002510629                   Insys_Anthem_002510629
Insys_Anthem_002510638                   Insys_Anthem_002510638
Insys_Anthem_002510639                   Insys_Anthem_002510639
Insys_Anthem_002510644                   Insys_Anthem_002510644
Insys_Anthem_002510650                   Insys_Anthem_002510650
Insys_Anthem_002510664                   Insys_Anthem_002510664
Insys_Anthem_002510670                   Insys_Anthem_002510670
Insys_Anthem_002510671                   Insys_Anthem_002510671
Insys_Anthem_002510700                   Insys_Anthem_002510700
Insys_Anthem_002510701                   Insys_Anthem_002510701
Insys_Anthem_002510702                   Insys_Anthem_002510702
Insys_Anthem_002510707                   Insys_Anthem_002510707
Insys_Anthem_002510712                   Insys_Anthem_002510712
Insys_Anthem_002510719                   Insys_Anthem_002510719
Insys_Anthem_002510720                   Insys_Anthem_002510720
Insys_Anthem_002510731                   Insys_Anthem_002510731
Insys_Anthem_002510732                   Insys_Anthem_002510732
Insys_Anthem_002510749                   Insys_Anthem_002510749
Insys_Anthem_002510753                   Insys_Anthem_002510753
Insys_Anthem_002510756                   Insys_Anthem_002510756
Insys_Anthem_002510757                   Insys_Anthem_002510757
Insys_Anthem_002510759                   Insys_Anthem_002510759
Insys_Anthem_002510766                   Insys_Anthem_002510766
Insys_Anthem_002510792                   Insys_Anthem_002510792
Insys_Anthem_002510808                   Insys_Anthem_002510808
Insys_Anthem_002510810                   Insys_Anthem_002510810
Insys_Anthem_002510815                   Insys_Anthem_002510815

                                                    2621
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2623 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002510819                   Insys_Anthem_002510819
Insys_Anthem_002510824                   Insys_Anthem_002510824
Insys_Anthem_002510830                   Insys_Anthem_002510830
Insys_Anthem_002510834                   Insys_Anthem_002510834
Insys_Anthem_002510836                   Insys_Anthem_002510836
Insys_Anthem_002510840                   Insys_Anthem_002510840
Insys_Anthem_002510845                   Insys_Anthem_002510845
Insys_Anthem_002510854                   Insys_Anthem_002510854
Insys_Anthem_002510860                   Insys_Anthem_002510860
Insys_Anthem_002510861                   Insys_Anthem_002510861
Insys_Anthem_002510862                   Insys_Anthem_002510862
Insys_Anthem_002510864                   Insys_Anthem_002510864
Insys_Anthem_002510872                   Insys_Anthem_002510872
Insys_Anthem_002510877                   Insys_Anthem_002510877
Insys_Anthem_002510885                   Insys_Anthem_002510885
Insys_Anthem_002510917                   Insys_Anthem_002510917
Insys_Anthem_002510922                   Insys_Anthem_002510922
Insys_Anthem_002510948                   Insys_Anthem_002510948
Insys_Anthem_002510951                   Insys_Anthem_002510951
Insys_Anthem_002510997                   Insys_Anthem_002510997
Insys_Anthem_002511007                   Insys_Anthem_002511007
Insys_Anthem_002511015                   Insys_Anthem_002511015
Insys_Anthem_002511016                   Insys_Anthem_002511016
Insys_Anthem_002511017                   Insys_Anthem_002511017
Insys_Anthem_002511035                   Insys_Anthem_002511035
Insys_Anthem_002511036                   Insys_Anthem_002511036
Insys_Anthem_002511049                   Insys_Anthem_002511049
Insys_Anthem_002511051                   Insys_Anthem_002511051
Insys_Anthem_002511053                   Insys_Anthem_002511053
Insys_Anthem_002511054                   Insys_Anthem_002511054
Insys_Anthem_002511055                   Insys_Anthem_002511055
Insys_Anthem_002511068                   Insys_Anthem_002511068
Insys_Anthem_002511073                   Insys_Anthem_002511073
Insys_Anthem_002511074                   Insys_Anthem_002511074
Insys_Anthem_002511088                   Insys_Anthem_002511088
Insys_Anthem_002511123                   Insys_Anthem_002511123
Insys_Anthem_002511130                   Insys_Anthem_002511130
Insys_Anthem_002511145                   Insys_Anthem_002511145
Insys_Anthem_002511148                   Insys_Anthem_002511148
Insys_Anthem_002511154                   Insys_Anthem_002511154
Insys_Anthem_002511167                   Insys_Anthem_002511167
Insys_Anthem_002511170                   Insys_Anthem_002511170
Insys_Anthem_002511199                   Insys_Anthem_002511199
Insys_Anthem_002511200                   Insys_Anthem_002511200
Insys_Anthem_002511212                   Insys_Anthem_002511212
Insys_Anthem_002511215                   Insys_Anthem_002511215
Insys_Anthem_002511225                   Insys_Anthem_002511225

                                                    2622
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2624 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002511230                   Insys_Anthem_002511230
Insys_Anthem_002511251                   Insys_Anthem_002511251
Insys_Anthem_002511256                   Insys_Anthem_002511256
Insys_Anthem_002511261                   Insys_Anthem_002511261
Insys_Anthem_002511281                   Insys_Anthem_002511281
Insys_Anthem_002511291                   Insys_Anthem_002511291
Insys_Anthem_002511309                   Insys_Anthem_002511309
Insys_Anthem_002511316                   Insys_Anthem_002511316
Insys_Anthem_002511320                   Insys_Anthem_002511320
Insys_Anthem_002511321                   Insys_Anthem_002511321
Insys_Anthem_002511324                   Insys_Anthem_002511324
Insys_Anthem_002511328                   Insys_Anthem_002511328
Insys_Anthem_002511329                   Insys_Anthem_002511329
Insys_Anthem_002511335                   Insys_Anthem_002511335
Insys_Anthem_002511339                   Insys_Anthem_002511339
Insys_Anthem_002511344                   Insys_Anthem_002511344
Insys_Anthem_002511348                   Insys_Anthem_002511348
Insys_Anthem_002511354                   Insys_Anthem_002511354
Insys_Anthem_002511368                   Insys_Anthem_002511368
Insys_Anthem_002511392                   Insys_Anthem_002511392
Insys_Anthem_002511397                   Insys_Anthem_002511397
Insys_Anthem_002511403                   Insys_Anthem_002511403
Insys_Anthem_002511415                   Insys_Anthem_002511415
Insys_Anthem_002511416                   Insys_Anthem_002511416
Insys_Anthem_002511436                   Insys_Anthem_002511436
Insys_Anthem_002511437                   Insys_Anthem_002511437
Insys_Anthem_002511446                   Insys_Anthem_002511446
Insys_Anthem_002511447                   Insys_Anthem_002511447
Insys_Anthem_002511458                   Insys_Anthem_002511458
Insys_Anthem_002511469                   Insys_Anthem_002511469
Insys_Anthem_002511479                   Insys_Anthem_002511479
Insys_Anthem_002511481                   Insys_Anthem_002511481
Insys_Anthem_002511485                   Insys_Anthem_002511485
Insys_Anthem_002511486                   Insys_Anthem_002511486
Insys_Anthem_002511492                   Insys_Anthem_002511492
Insys_Anthem_002511498                   Insys_Anthem_002511498
Insys_Anthem_002511499                   Insys_Anthem_002511499
Insys_Anthem_002511507                   Insys_Anthem_002511507
Insys_Anthem_002511515                   Insys_Anthem_002511515
Insys_Anthem_002511521                   Insys_Anthem_002511521
Insys_Anthem_002511531                   Insys_Anthem_002511531
Insys_Anthem_002511535                   Insys_Anthem_002511535
Insys_Anthem_002511551                   Insys_Anthem_002511551
Insys_Anthem_002511577                   Insys_Anthem_002511577
Insys_Anthem_002511599                   Insys_Anthem_002511599
Insys_Anthem_002511600                   Insys_Anthem_002511600
Insys_Anthem_002511603                   Insys_Anthem_002511603

                                                    2623
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2625 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002511604                   Insys_Anthem_002511604
Insys_Anthem_002511620                   Insys_Anthem_002511620
Insys_Anthem_002511645                   Insys_Anthem_002511645
Insys_Anthem_002511651                   Insys_Anthem_002511651
Insys_Anthem_002511677                   Insys_Anthem_002511677
Insys_Anthem_002511695                   Insys_Anthem_002511695
Insys_Anthem_002511704                   Insys_Anthem_002511704
Insys_Anthem_002511721                   Insys_Anthem_002511721
Insys_Anthem_002511729                   Insys_Anthem_002511729
Insys_Anthem_002511752                   Insys_Anthem_002511752
Insys_Anthem_002511756                   Insys_Anthem_002511756
Insys_Anthem_002511776                   Insys_Anthem_002511776
Insys_Anthem_002511790                   Insys_Anthem_002511790
Insys_Anthem_002511793                   Insys_Anthem_002511793
Insys_Anthem_002511810                   Insys_Anthem_002511810
Insys_Anthem_002511813                   Insys_Anthem_002511813
Insys_Anthem_002511818                   Insys_Anthem_002511818
Insys_Anthem_002511828                   Insys_Anthem_002511828
Insys_Anthem_002511833                   Insys_Anthem_002511833
Insys_Anthem_002511834                   Insys_Anthem_002511834
Insys_Anthem_002511846                   Insys_Anthem_002511846
Insys_Anthem_002511855                   Insys_Anthem_002511855
Insys_Anthem_002511860                   Insys_Anthem_002511860
Insys_Anthem_002511864                   Insys_Anthem_002511864
Insys_Anthem_002511865                   Insys_Anthem_002511865
Insys_Anthem_002511875                   Insys_Anthem_002511875
Insys_Anthem_002511882                   Insys_Anthem_002511882
Insys_Anthem_002511903                   Insys_Anthem_002511903
Insys_Anthem_002511915                   Insys_Anthem_002511915
Insys_Anthem_002511920                   Insys_Anthem_002511920
Insys_Anthem_002511924                   Insys_Anthem_002511924
Insys_Anthem_002511925                   Insys_Anthem_002511925
Insys_Anthem_002511928                   Insys_Anthem_002511928
Insys_Anthem_002511946                   Insys_Anthem_002511946
Insys_Anthem_002511951                   Insys_Anthem_002511951
Insys_Anthem_002511969                   Insys_Anthem_002511969
Insys_Anthem_002511975                   Insys_Anthem_002511975
Insys_Anthem_002511990                   Insys_Anthem_002511990
Insys_Anthem_002512002                   Insys_Anthem_002512002
Insys_Anthem_002512004                   Insys_Anthem_002512004
Insys_Anthem_002512005                   Insys_Anthem_002512005
Insys_Anthem_002512016                   Insys_Anthem_002512016
Insys_Anthem_002512022                   Insys_Anthem_002512022
Insys_Anthem_002512028                   Insys_Anthem_002512028
Insys_Anthem_002512029                   Insys_Anthem_002512029
Insys_Anthem_002512031                   Insys_Anthem_002512031
Insys_Anthem_002512066                   Insys_Anthem_002512066

                                                    2624
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2626 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002512079                   Insys_Anthem_002512079
Insys_Anthem_002512084                   Insys_Anthem_002512084
Insys_Anthem_002512093                   Insys_Anthem_002512093
Insys_Anthem_002512097                   Insys_Anthem_002512097
Insys_Anthem_002512098                   Insys_Anthem_002512098
Insys_Anthem_002512120                   Insys_Anthem_002512120
Insys_Anthem_002512121                   Insys_Anthem_002512121
Insys_Anthem_002512125                   Insys_Anthem_002512125
Insys_Anthem_002512126                   Insys_Anthem_002512126
Insys_Anthem_002512132                   Insys_Anthem_002512132
Insys_Anthem_002512144                   Insys_Anthem_002512144
Insys_Anthem_002512147                   Insys_Anthem_002512147
Insys_Anthem_002512151                   Insys_Anthem_002512151
Insys_Anthem_002512153                   Insys_Anthem_002512153
Insys_Anthem_002512172                   Insys_Anthem_002512172
Insys_Anthem_002512173                   Insys_Anthem_002512173
Insys_Anthem_002512182                   Insys_Anthem_002512182
Insys_Anthem_002512207                   Insys_Anthem_002512207
Insys_Anthem_002512209                   Insys_Anthem_002512209
Insys_Anthem_002512219                   Insys_Anthem_002512219
Insys_Anthem_002512220                   Insys_Anthem_002512220
Insys_Anthem_002512224                   Insys_Anthem_002512224
Insys_Anthem_002512226                   Insys_Anthem_002512226
Insys_Anthem_002512234                   Insys_Anthem_002512234
Insys_Anthem_002512259                   Insys_Anthem_002512259
Insys_Anthem_002512263                   Insys_Anthem_002512263
Insys_Anthem_002512264                   Insys_Anthem_002512264
Insys_Anthem_002512265                   Insys_Anthem_002512265
Insys_Anthem_002512270                   Insys_Anthem_002512270
Insys_Anthem_002512277                   Insys_Anthem_002512277
Insys_Anthem_002512281                   Insys_Anthem_002512281
Insys_Anthem_002512292                   Insys_Anthem_002512292
Insys_Anthem_002512296                   Insys_Anthem_002512296
Insys_Anthem_002512300                   Insys_Anthem_002512300
Insys_Anthem_002512304                   Insys_Anthem_002512304
Insys_Anthem_002512311                   Insys_Anthem_002512311
Insys_Anthem_002512321                   Insys_Anthem_002512321
Insys_Anthem_002512322                   Insys_Anthem_002512322
Insys_Anthem_002512326                   Insys_Anthem_002512326
Insys_Anthem_002512327                   Insys_Anthem_002512327
Insys_Anthem_002512332                   Insys_Anthem_002512332
Insys_Anthem_002512339                   Insys_Anthem_002512339
Insys_Anthem_002512348                   Insys_Anthem_002512348
Insys_Anthem_002512349                   Insys_Anthem_002512349
Insys_Anthem_002512368                   Insys_Anthem_002512368
Insys_Anthem_002512378                   Insys_Anthem_002512378
Insys_Anthem_002512387                   Insys_Anthem_002512387

                                                    2625
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2627 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002512388                   Insys_Anthem_002512388
Insys_Anthem_002512417                   Insys_Anthem_002512417
Insys_Anthem_002512423                   Insys_Anthem_002512423
Insys_Anthem_002512434                   Insys_Anthem_002512434
Insys_Anthem_002512451                   Insys_Anthem_002512451
Insys_Anthem_002512467                   Insys_Anthem_002512467
Insys_Anthem_002512477                   Insys_Anthem_002512477
Insys_Anthem_002512478                   Insys_Anthem_002512478
Insys_Anthem_002512482                   Insys_Anthem_002512482
Insys_Anthem_002512502                   Insys_Anthem_002512502
Insys_Anthem_002512521                   Insys_Anthem_002512521
Insys_Anthem_002512522                   Insys_Anthem_002512522
Insys_Anthem_002512525                   Insys_Anthem_002512525
Insys_Anthem_002512539                   Insys_Anthem_002512539
Insys_Anthem_002512544                   Insys_Anthem_002512544
Insys_Anthem_002512545                   Insys_Anthem_002512545
Insys_Anthem_002512552                   Insys_Anthem_002512552
Insys_Anthem_002512553                   Insys_Anthem_002512553
Insys_Anthem_002512576                   Insys_Anthem_002512576
Insys_Anthem_002512577                   Insys_Anthem_002512577
Insys_Anthem_002512584                   Insys_Anthem_002512584
Insys_Anthem_002512592                   Insys_Anthem_002512592
Insys_Anthem_002512596                   Insys_Anthem_002512596
Insys_Anthem_002512599                   Insys_Anthem_002512599
Insys_Anthem_002512602                   Insys_Anthem_002512602
Insys_Anthem_002512612                   Insys_Anthem_002512612
Insys_Anthem_002512617                   Insys_Anthem_002512617
Insys_Anthem_002512635                   Insys_Anthem_002512635
Insys_Anthem_002512639                   Insys_Anthem_002512639
Insys_Anthem_002512641                   Insys_Anthem_002512641
Insys_Anthem_002512644                   Insys_Anthem_002512644
Insys_Anthem_002512647                   Insys_Anthem_002512647
Insys_Anthem_002512652                   Insys_Anthem_002512652
Insys_Anthem_002512653                   Insys_Anthem_002512653
Insys_Anthem_002512672                   Insys_Anthem_002512672
Insys_Anthem_002512673                   Insys_Anthem_002512673
Insys_Anthem_002512674                   Insys_Anthem_002512674
Insys_Anthem_002512678                   Insys_Anthem_002512678
Insys_Anthem_002512683                   Insys_Anthem_002512683
Insys_Anthem_002512691                   Insys_Anthem_002512691
Insys_Anthem_002512698                   Insys_Anthem_002512698
Insys_Anthem_002512699                   Insys_Anthem_002512699
Insys_Anthem_002512705                   Insys_Anthem_002512705
Insys_Anthem_002512709                   Insys_Anthem_002512709
Insys_Anthem_002512720                   Insys_Anthem_002512720
Insys_Anthem_002512721                   Insys_Anthem_002512721
Insys_Anthem_002512729                   Insys_Anthem_002512729

                                                    2626
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2628 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002512751                   Insys_Anthem_002512751
Insys_Anthem_002512759                   Insys_Anthem_002512759
Insys_Anthem_002512769                   Insys_Anthem_002512769
Insys_Anthem_002512771                   Insys_Anthem_002512771
Insys_Anthem_002512775                   Insys_Anthem_002512775
Insys_Anthem_002512777                   Insys_Anthem_002512777
Insys_Anthem_002512778                   Insys_Anthem_002512778
Insys_Anthem_002512785                   Insys_Anthem_002512785
Insys_Anthem_002512796                   Insys_Anthem_002512796
Insys_Anthem_002512823                   Insys_Anthem_002512823
Insys_Anthem_002512834                   Insys_Anthem_002512834
Insys_Anthem_002512851                   Insys_Anthem_002512851
Insys_Anthem_002512852                   Insys_Anthem_002512852
Insys_Anthem_002512853                   Insys_Anthem_002512853
Insys_Anthem_002512854                   Insys_Anthem_002512854
Insys_Anthem_002512857                   Insys_Anthem_002512857
Insys_Anthem_002512862                   Insys_Anthem_002512862
Insys_Anthem_002512863                   Insys_Anthem_002512863
Insys_Anthem_002512905                   Insys_Anthem_002512905
Insys_Anthem_002512920                   Insys_Anthem_002512920
Insys_Anthem_002512924                   Insys_Anthem_002512924
Insys_Anthem_002512930                   Insys_Anthem_002512930
Insys_Anthem_002512935                   Insys_Anthem_002512935
Insys_Anthem_002512939                   Insys_Anthem_002512939
Insys_Anthem_002512946                   Insys_Anthem_002512946
Insys_Anthem_002512953                   Insys_Anthem_002512953
Insys_Anthem_002512956                   Insys_Anthem_002512956
Insys_Anthem_002512961                   Insys_Anthem_002512961
Insys_Anthem_002512962                   Insys_Anthem_002512962
Insys_Anthem_002512967                   Insys_Anthem_002512967
Insys_Anthem_002512971                   Insys_Anthem_002512971
Insys_Anthem_002512975                   Insys_Anthem_002512975
Insys_Anthem_002512977                   Insys_Anthem_002512977
Insys_Anthem_002512983                   Insys_Anthem_002512983
Insys_Anthem_002512987                   Insys_Anthem_002512987
Insys_Anthem_002512999                   Insys_Anthem_002512999
Insys_Anthem_002513004                   Insys_Anthem_002513004
Insys_Anthem_002513010                   Insys_Anthem_002513010
Insys_Anthem_002513043                   Insys_Anthem_002513043
Insys_Anthem_002513056                   Insys_Anthem_002513056
Insys_Anthem_002513059                   Insys_Anthem_002513059
Insys_Anthem_002513066                   Insys_Anthem_002513066
Insys_Anthem_002513076                   Insys_Anthem_002513076
Insys_Anthem_002513087                   Insys_Anthem_002513087
Insys_Anthem_002513091                   Insys_Anthem_002513091
Insys_Anthem_002513101                   Insys_Anthem_002513101
Insys_Anthem_002513122                   Insys_Anthem_002513122

                                                    2627
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2629 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002513128                   Insys_Anthem_002513128
Insys_Anthem_002513138                   Insys_Anthem_002513138
Insys_Anthem_002513139                   Insys_Anthem_002513139
Insys_Anthem_002513145                   Insys_Anthem_002513145
Insys_Anthem_002513172                   Insys_Anthem_002513172
Insys_Anthem_002513174                   Insys_Anthem_002513174
Insys_Anthem_002513175                   Insys_Anthem_002513175
Insys_Anthem_002513178                   Insys_Anthem_002513178
Insys_Anthem_002513221                   Insys_Anthem_002513221
Insys_Anthem_002513226                   Insys_Anthem_002513226
Insys_Anthem_002513230                   Insys_Anthem_002513230
Insys_Anthem_002513235                   Insys_Anthem_002513235
Insys_Anthem_002513242                   Insys_Anthem_002513242
Insys_Anthem_002513248                   Insys_Anthem_002513248
Insys_Anthem_002513249                   Insys_Anthem_002513249
Insys_Anthem_002513251                   Insys_Anthem_002513251
Insys_Anthem_002513263                   Insys_Anthem_002513263
Insys_Anthem_002513266                   Insys_Anthem_002513266
Insys_Anthem_002513286                   Insys_Anthem_002513286
Insys_Anthem_002513302                   Insys_Anthem_002513302
Insys_Anthem_002513320                   Insys_Anthem_002513320
Insys_Anthem_002513338                   Insys_Anthem_002513338
Insys_Anthem_002513347                   Insys_Anthem_002513347
Insys_Anthem_002513349                   Insys_Anthem_002513349
Insys_Anthem_002513361                   Insys_Anthem_002513361
Insys_Anthem_002513371                   Insys_Anthem_002513371
Insys_Anthem_002513401                   Insys_Anthem_002513401
Insys_Anthem_002513405                   Insys_Anthem_002513405
Insys_Anthem_002513406                   Insys_Anthem_002513406
Insys_Anthem_002513412                   Insys_Anthem_002513412
Insys_Anthem_002513413                   Insys_Anthem_002513413
Insys_Anthem_002513415                   Insys_Anthem_002513415
Insys_Anthem_002513416                   Insys_Anthem_002513416
Insys_Anthem_002513417                   Insys_Anthem_002513417
Insys_Anthem_002513418                   Insys_Anthem_002513418
Insys_Anthem_002513428                   Insys_Anthem_002513428
Insys_Anthem_002513433                   Insys_Anthem_002513433
Insys_Anthem_002513460                   Insys_Anthem_002513460
Insys_Anthem_002513478                   Insys_Anthem_002513478
Insys_Anthem_002513479                   Insys_Anthem_002513479
Insys_Anthem_002513492                   Insys_Anthem_002513492
Insys_Anthem_002513507                   Insys_Anthem_002513507
Insys_Anthem_002513526                   Insys_Anthem_002513526
Insys_Anthem_002513531                   Insys_Anthem_002513531
Insys_Anthem_002513536                   Insys_Anthem_002513536
Insys_Anthem_002513548                   Insys_Anthem_002513548
Insys_Anthem_002513549                   Insys_Anthem_002513549

                                                    2628
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2630 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002513554                   Insys_Anthem_002513554
Insys_Anthem_002513561                   Insys_Anthem_002513561
Insys_Anthem_002513566                   Insys_Anthem_002513566
Insys_Anthem_002513567                   Insys_Anthem_002513567
Insys_Anthem_002513569                   Insys_Anthem_002513569
Insys_Anthem_002513576                   Insys_Anthem_002513576
Insys_Anthem_002513582                   Insys_Anthem_002513582
Insys_Anthem_002513583                   Insys_Anthem_002513583
Insys_Anthem_002513591                   Insys_Anthem_002513591
Insys_Anthem_002513595                   Insys_Anthem_002513595
Insys_Anthem_002513606                   Insys_Anthem_002513606
Insys_Anthem_002513609                   Insys_Anthem_002513609
Insys_Anthem_002513625                   Insys_Anthem_002513625
Insys_Anthem_002513647                   Insys_Anthem_002513647
Insys_Anthem_002513665                   Insys_Anthem_002513665
Insys_Anthem_002513675                   Insys_Anthem_002513675
Insys_Anthem_002513678                   Insys_Anthem_002513678
Insys_Anthem_002513700                   Insys_Anthem_002513700
Insys_Anthem_002513712                   Insys_Anthem_002513712
Insys_Anthem_002513725                   Insys_Anthem_002513725
Insys_Anthem_002513731                   Insys_Anthem_002513731
Insys_Anthem_002513747                   Insys_Anthem_002513747
Insys_Anthem_002513752                   Insys_Anthem_002513752
Insys_Anthem_002513753                   Insys_Anthem_002513753
Insys_Anthem_002513756                   Insys_Anthem_002513756
Insys_Anthem_002513758                   Insys_Anthem_002513758
Insys_Anthem_002513764                   Insys_Anthem_002513764
Insys_Anthem_002513768                   Insys_Anthem_002513768
Insys_Anthem_002513770                   Insys_Anthem_002513770
Insys_Anthem_002513789                   Insys_Anthem_002513789
Insys_Anthem_002513791                   Insys_Anthem_002513791
Insys_Anthem_002513799                   Insys_Anthem_002513799
Insys_Anthem_002513813                   Insys_Anthem_002513813
Insys_Anthem_002513828                   Insys_Anthem_002513828
Insys_Anthem_002513832                   Insys_Anthem_002513832
Insys_Anthem_002513849                   Insys_Anthem_002513849
Insys_Anthem_002513851                   Insys_Anthem_002513851
Insys_Anthem_002513859                   Insys_Anthem_002513859
Insys_Anthem_002513860                   Insys_Anthem_002513860
Insys_Anthem_002513867                   Insys_Anthem_002513867
Insys_Anthem_002513881                   Insys_Anthem_002513881
Insys_Anthem_002513889                   Insys_Anthem_002513889
Insys_Anthem_002513903                   Insys_Anthem_002513903
Insys_Anthem_002513904                   Insys_Anthem_002513904
Insys_Anthem_002513923                   Insys_Anthem_002513923
Insys_Anthem_002513938                   Insys_Anthem_002513938
Insys_Anthem_002513943                   Insys_Anthem_002513943

                                                    2629
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2631 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002513963                   Insys_Anthem_002513963
Insys_Anthem_002513966                   Insys_Anthem_002513966
Insys_Anthem_002513970                   Insys_Anthem_002513970
Insys_Anthem_002513971                   Insys_Anthem_002513971
Insys_Anthem_002513973                   Insys_Anthem_002513973
Insys_Anthem_002513979                   Insys_Anthem_002513979
Insys_Anthem_002513980                   Insys_Anthem_002513980
Insys_Anthem_002513981                   Insys_Anthem_002513981
Insys_Anthem_002513990                   Insys_Anthem_002513990
Insys_Anthem_002513996                   Insys_Anthem_002513996
Insys_Anthem_002514035                   Insys_Anthem_002514035
Insys_Anthem_002514036                   Insys_Anthem_002514036
Insys_Anthem_002514054                   Insys_Anthem_002514054
Insys_Anthem_002514067                   Insys_Anthem_002514067
Insys_Anthem_002514077                   Insys_Anthem_002514077
Insys_Anthem_002514081                   Insys_Anthem_002514081
Insys_Anthem_002514084                   Insys_Anthem_002514084
Insys_Anthem_002514086                   Insys_Anthem_002514086
Insys_Anthem_002514087                   Insys_Anthem_002514087
Insys_Anthem_002514088                   Insys_Anthem_002514088
Insys_Anthem_002514089                   Insys_Anthem_002514089
Insys_Anthem_002514090                   Insys_Anthem_002514090
Insys_Anthem_002514095                   Insys_Anthem_002514095
Insys_Anthem_002514098                   Insys_Anthem_002514098
Insys_Anthem_002514111                   Insys_Anthem_002514111
Insys_Anthem_002514115                   Insys_Anthem_002514115
Insys_Anthem_002514116                   Insys_Anthem_002514116
Insys_Anthem_002514125                   Insys_Anthem_002514125
Insys_Anthem_002514138                   Insys_Anthem_002514138
Insys_Anthem_002514143                   Insys_Anthem_002514143
Insys_Anthem_002514167                   Insys_Anthem_002514167
Insys_Anthem_002514172                   Insys_Anthem_002514172
Insys_Anthem_002514173                   Insys_Anthem_002514173
Insys_Anthem_002514178                   Insys_Anthem_002514178
Insys_Anthem_002514182                   Insys_Anthem_002514182
Insys_Anthem_002514187                   Insys_Anthem_002514187
Insys_Anthem_002514192                   Insys_Anthem_002514192
Insys_Anthem_002514210                   Insys_Anthem_002514210
Insys_Anthem_002514233                   Insys_Anthem_002514233
Insys_Anthem_002514237                   Insys_Anthem_002514237
Insys_Anthem_002514242                   Insys_Anthem_002514242
Insys_Anthem_002514245                   Insys_Anthem_002514245
Insys_Anthem_002514266                   Insys_Anthem_002514266
Insys_Anthem_002514270                   Insys_Anthem_002514270
Insys_Anthem_002514278                   Insys_Anthem_002514278
Insys_Anthem_002514279                   Insys_Anthem_002514279
Insys_Anthem_002514280                   Insys_Anthem_002514280

                                                    2630
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2632 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002514285                   Insys_Anthem_002514285
Insys_Anthem_002514288                   Insys_Anthem_002514288
Insys_Anthem_002514329                   Insys_Anthem_002514329
Insys_Anthem_002514335                   Insys_Anthem_002514335
Insys_Anthem_002514341                   Insys_Anthem_002514341
Insys_Anthem_002514348                   Insys_Anthem_002514348
Insys_Anthem_002514393                   Insys_Anthem_002514393
Insys_Anthem_002514415                   Insys_Anthem_002514415
Insys_Anthem_002514438                   Insys_Anthem_002514438
Insys_Anthem_002514443                   Insys_Anthem_002514443
Insys_Anthem_002514451                   Insys_Anthem_002514451
Insys_Anthem_002514452                   Insys_Anthem_002514452
Insys_Anthem_002514454                   Insys_Anthem_002514454
Insys_Anthem_002514455                   Insys_Anthem_002514455
Insys_Anthem_002514458                   Insys_Anthem_002514458
Insys_Anthem_002514466                   Insys_Anthem_002514466
Insys_Anthem_002514470                   Insys_Anthem_002514470
Insys_Anthem_002514473                   Insys_Anthem_002514473
Insys_Anthem_002514475                   Insys_Anthem_002514475
Insys_Anthem_002514493                   Insys_Anthem_002514493
Insys_Anthem_002514510                   Insys_Anthem_002514510
Insys_Anthem_002514511                   Insys_Anthem_002514511
Insys_Anthem_002514515                   Insys_Anthem_002514515
Insys_Anthem_002514524                   Insys_Anthem_002514524
Insys_Anthem_002514540                   Insys_Anthem_002514540
Insys_Anthem_002514547                   Insys_Anthem_002514547
Insys_Anthem_002514548                   Insys_Anthem_002514548
Insys_Anthem_002514571                   Insys_Anthem_002514571
Insys_Anthem_002514592                   Insys_Anthem_002514592
Insys_Anthem_002514593                   Insys_Anthem_002514593
Insys_Anthem_002514594                   Insys_Anthem_002514594
Insys_Anthem_002514600                   Insys_Anthem_002514600
Insys_Anthem_002514604                   Insys_Anthem_002514604
Insys_Anthem_002514611                   Insys_Anthem_002514611
Insys_Anthem_002514612                   Insys_Anthem_002514612
Insys_Anthem_002514616                   Insys_Anthem_002514616
Insys_Anthem_002514629                   Insys_Anthem_002514629
Insys_Anthem_002514643                   Insys_Anthem_002514643
Insys_Anthem_002514648                   Insys_Anthem_002514648
Insys_Anthem_002514651                   Insys_Anthem_002514651
Insys_Anthem_002514677                   Insys_Anthem_002514677
Insys_Anthem_002514683                   Insys_Anthem_002514683
Insys_Anthem_002514684                   Insys_Anthem_002514684
Insys_Anthem_002514685                   Insys_Anthem_002514685
Insys_Anthem_002514691                   Insys_Anthem_002514691
Insys_Anthem_002514698                   Insys_Anthem_002514698
Insys_Anthem_002514710                   Insys_Anthem_002514710

                                                    2631
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2633 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002514727                   Insys_Anthem_002514727
Insys_Anthem_002514728                   Insys_Anthem_002514728
Insys_Anthem_002514748                   Insys_Anthem_002514748
Insys_Anthem_002514771                   Insys_Anthem_002514771
Insys_Anthem_002514773                   Insys_Anthem_002514773
Insys_Anthem_002514779                   Insys_Anthem_002514779
Insys_Anthem_002514782                   Insys_Anthem_002514782
Insys_Anthem_002514787                   Insys_Anthem_002514787
Insys_Anthem_002514795                   Insys_Anthem_002514795
Insys_Anthem_002514798                   Insys_Anthem_002514798
Insys_Anthem_002514799                   Insys_Anthem_002514799
Insys_Anthem_002514800                   Insys_Anthem_002514800
Insys_Anthem_002514805                   Insys_Anthem_002514805
Insys_Anthem_002514806                   Insys_Anthem_002514806
Insys_Anthem_002514819                   Insys_Anthem_002514819
Insys_Anthem_002514823                   Insys_Anthem_002514823
Insys_Anthem_002514827                   Insys_Anthem_002514827
Insys_Anthem_002514837                   Insys_Anthem_002514837
Insys_Anthem_002514839                   Insys_Anthem_002514839
Insys_Anthem_002514847                   Insys_Anthem_002514847
Insys_Anthem_002514860                   Insys_Anthem_002514860
Insys_Anthem_002514869                   Insys_Anthem_002514869
Insys_Anthem_002514874                   Insys_Anthem_002514874
Insys_Anthem_002514889                   Insys_Anthem_002514889
Insys_Anthem_002514899                   Insys_Anthem_002514899
Insys_Anthem_002514907                   Insys_Anthem_002514907
Insys_Anthem_002514921                   Insys_Anthem_002514921
Insys_Anthem_002514929                   Insys_Anthem_002514929
Insys_Anthem_002514934                   Insys_Anthem_002514934
Insys_Anthem_002514969                   Insys_Anthem_002514969
Insys_Anthem_002514981                   Insys_Anthem_002514981
Insys_Anthem_002514993                   Insys_Anthem_002514993
Insys_Anthem_002514994                   Insys_Anthem_002514994
Insys_Anthem_002515019                   Insys_Anthem_002515019
Insys_Anthem_002515048                   Insys_Anthem_002515048
Insys_Anthem_002515052                   Insys_Anthem_002515052
Insys_Anthem_002515061                   Insys_Anthem_002515061
Insys_Anthem_002515075                   Insys_Anthem_002515075
Insys_Anthem_002515078                   Insys_Anthem_002515078
Insys_Anthem_002515101                   Insys_Anthem_002515101
Insys_Anthem_002515102                   Insys_Anthem_002515102
Insys_Anthem_002515110                   Insys_Anthem_002515110
Insys_Anthem_002515129                   Insys_Anthem_002515129
Insys_Anthem_002515137                   Insys_Anthem_002515137
Insys_Anthem_002515160                   Insys_Anthem_002515160
Insys_Anthem_002515161                   Insys_Anthem_002515161
Insys_Anthem_002515169                   Insys_Anthem_002515169

                                                    2632
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2634 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002515170                   Insys_Anthem_002515170
Insys_Anthem_002515185                   Insys_Anthem_002515185
Insys_Anthem_002515220                   Insys_Anthem_002515220
Insys_Anthem_002515223                   Insys_Anthem_002515223
Insys_Anthem_002515239                   Insys_Anthem_002515239
Insys_Anthem_002515240                   Insys_Anthem_002515240
Insys_Anthem_002515243                   Insys_Anthem_002515243
Insys_Anthem_002515247                   Insys_Anthem_002515247
Insys_Anthem_002515257                   Insys_Anthem_002515257
Insys_Anthem_002515264                   Insys_Anthem_002515264
Insys_Anthem_002515271                   Insys_Anthem_002515271
Insys_Anthem_002515272                   Insys_Anthem_002515272
Insys_Anthem_002515280                   Insys_Anthem_002515280
Insys_Anthem_002515312                   Insys_Anthem_002515312
Insys_Anthem_002515327                   Insys_Anthem_002515327
Insys_Anthem_002515328                   Insys_Anthem_002515328
Insys_Anthem_002515352                   Insys_Anthem_002515352
Insys_Anthem_002515370                   Insys_Anthem_002515370
Insys_Anthem_002515378                   Insys_Anthem_002515378
Insys_Anthem_002515405                   Insys_Anthem_002515405
Insys_Anthem_002515424                   Insys_Anthem_002515424
Insys_Anthem_002515431                   Insys_Anthem_002515431
Insys_Anthem_002515456                   Insys_Anthem_002515456
Insys_Anthem_002515463                   Insys_Anthem_002515463
Insys_Anthem_002515468                   Insys_Anthem_002515468
Insys_Anthem_002515485                   Insys_Anthem_002515485
Insys_Anthem_002515490                   Insys_Anthem_002515490
Insys_Anthem_002515495                   Insys_Anthem_002515495
Insys_Anthem_002515502                   Insys_Anthem_002515502
Insys_Anthem_002515518                   Insys_Anthem_002515518
Insys_Anthem_002515519                   Insys_Anthem_002515519
Insys_Anthem_002515532                   Insys_Anthem_002515532
Insys_Anthem_002515533                   Insys_Anthem_002515533
Insys_Anthem_002515541                   Insys_Anthem_002515541
Insys_Anthem_002515545                   Insys_Anthem_002515545
Insys_Anthem_002515546                   Insys_Anthem_002515546
Insys_Anthem_002515551                   Insys_Anthem_002515551
Insys_Anthem_002515557                   Insys_Anthem_002515557
Insys_Anthem_002515558                   Insys_Anthem_002515558
Insys_Anthem_002515572                   Insys_Anthem_002515572
Insys_Anthem_002515580                   Insys_Anthem_002515580
Insys_Anthem_002515598                   Insys_Anthem_002515598
Insys_Anthem_002515631                   Insys_Anthem_002515631
Insys_Anthem_002515637                   Insys_Anthem_002515637
Insys_Anthem_002515643                   Insys_Anthem_002515643
Insys_Anthem_002515666                   Insys_Anthem_002515666
Insys_Anthem_002515671                   Insys_Anthem_002515671

                                                    2633
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2635 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002515672                   Insys_Anthem_002515672
Insys_Anthem_002515674                   Insys_Anthem_002515674
Insys_Anthem_002515685                   Insys_Anthem_002515685
Insys_Anthem_002515686                   Insys_Anthem_002515686
Insys_Anthem_002515692                   Insys_Anthem_002515692
Insys_Anthem_002515712                   Insys_Anthem_002515712
Insys_Anthem_002515714                   Insys_Anthem_002515714
Insys_Anthem_002515718                   Insys_Anthem_002515718
Insys_Anthem_002515719                   Insys_Anthem_002515719
Insys_Anthem_002515725                   Insys_Anthem_002515725
Insys_Anthem_002515735                   Insys_Anthem_002515735
Insys_Anthem_002515738                   Insys_Anthem_002515738
Insys_Anthem_002515755                   Insys_Anthem_002515755
Insys_Anthem_002515756                   Insys_Anthem_002515756
Insys_Anthem_002515767                   Insys_Anthem_002515767
Insys_Anthem_002515775                   Insys_Anthem_002515775
Insys_Anthem_002515780                   Insys_Anthem_002515780
Insys_Anthem_002515783                   Insys_Anthem_002515783
Insys_Anthem_002515798                   Insys_Anthem_002515798
Insys_Anthem_002515803                   Insys_Anthem_002515803
Insys_Anthem_002515804                   Insys_Anthem_002515804
Insys_Anthem_002515813                   Insys_Anthem_002515813
Insys_Anthem_002515820                   Insys_Anthem_002515820
Insys_Anthem_002515824                   Insys_Anthem_002515824
Insys_Anthem_002515833                   Insys_Anthem_002515833
Insys_Anthem_002515841                   Insys_Anthem_002515841
Insys_Anthem_002515865                   Insys_Anthem_002515865
Insys_Anthem_002515874                   Insys_Anthem_002515874
Insys_Anthem_002515903                   Insys_Anthem_002515903
Insys_Anthem_002515914                   Insys_Anthem_002515914
Insys_Anthem_002515935                   Insys_Anthem_002515935
Insys_Anthem_002515940                   Insys_Anthem_002515940
Insys_Anthem_002515941                   Insys_Anthem_002515941
Insys_Anthem_002515942                   Insys_Anthem_002515942
Insys_Anthem_002515947                   Insys_Anthem_002515947
Insys_Anthem_002515967                   Insys_Anthem_002515967
Insys_Anthem_002515968                   Insys_Anthem_002515968
Insys_Anthem_002515976                   Insys_Anthem_002515976
Insys_Anthem_002515987                   Insys_Anthem_002515987
Insys_Anthem_002515998                   Insys_Anthem_002515998
Insys_Anthem_002515999                   Insys_Anthem_002515999
Insys_Anthem_002516005                   Insys_Anthem_002516005
Insys_Anthem_002516030                   Insys_Anthem_002516030
Insys_Anthem_002516048                   Insys_Anthem_002516048
Insys_Anthem_002516052                   Insys_Anthem_002516052
Insys_Anthem_002516068                   Insys_Anthem_002516068
Insys_Anthem_002516069                   Insys_Anthem_002516069

                                                    2634
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2636 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002516073                   Insys_Anthem_002516073
Insys_Anthem_002516090                   Insys_Anthem_002516090
Insys_Anthem_002516110                   Insys_Anthem_002516110
Insys_Anthem_002516118                   Insys_Anthem_002516118
Insys_Anthem_002516124                   Insys_Anthem_002516124
Insys_Anthem_002516159                   Insys_Anthem_002516159
Insys_Anthem_002516167                   Insys_Anthem_002516167
Insys_Anthem_002516177                   Insys_Anthem_002516177
Insys_Anthem_002516197                   Insys_Anthem_002516197
Insys_Anthem_002516207                   Insys_Anthem_002516207
Insys_Anthem_002516215                   Insys_Anthem_002516215
Insys_Anthem_002516239                   Insys_Anthem_002516239
Insys_Anthem_002516243                   Insys_Anthem_002516243
Insys_Anthem_002516246                   Insys_Anthem_002516246
Insys_Anthem_002516257                   Insys_Anthem_002516257
Insys_Anthem_002516264                   Insys_Anthem_002516264
Insys_Anthem_002516275                   Insys_Anthem_002516275
Insys_Anthem_002516279                   Insys_Anthem_002516279
Insys_Anthem_002516346                   Insys_Anthem_002516346
Insys_Anthem_002516357                   Insys_Anthem_002516357
Insys_Anthem_002516364                   Insys_Anthem_002516364
Insys_Anthem_002516371                   Insys_Anthem_002516371
Insys_Anthem_002516381                   Insys_Anthem_002516381
Insys_Anthem_002516382                   Insys_Anthem_002516382
Insys_Anthem_002516391                   Insys_Anthem_002516391
Insys_Anthem_002516395                   Insys_Anthem_002516395
Insys_Anthem_002516432                   Insys_Anthem_002516432
Insys_Anthem_002516444                   Insys_Anthem_002516444
Insys_Anthem_002516463                   Insys_Anthem_002516463
Insys_Anthem_002516465                   Insys_Anthem_002516465
Insys_Anthem_002516475                   Insys_Anthem_002516475
Insys_Anthem_002516482                   Insys_Anthem_002516482
Insys_Anthem_002516483                   Insys_Anthem_002516483
Insys_Anthem_002516484                   Insys_Anthem_002516484
Insys_Anthem_002516485                   Insys_Anthem_002516485
Insys_Anthem_002516493                   Insys_Anthem_002516493
Insys_Anthem_002516497                   Insys_Anthem_002516497
Insys_Anthem_002516498                   Insys_Anthem_002516498
Insys_Anthem_002516510                   Insys_Anthem_002516510
Insys_Anthem_002516511                   Insys_Anthem_002516511
Insys_Anthem_002516513                   Insys_Anthem_002516513
Insys_Anthem_002516516                   Insys_Anthem_002516516
Insys_Anthem_002516523                   Insys_Anthem_002516523
Insys_Anthem_002516529                   Insys_Anthem_002516529
Insys_Anthem_002516530                   Insys_Anthem_002516530
Insys_Anthem_002516531                   Insys_Anthem_002516531
Insys_Anthem_002516532                   Insys_Anthem_002516532

                                                    2635
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2637 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002516554                   Insys_Anthem_002516554
Insys_Anthem_002516556                   Insys_Anthem_002516556
Insys_Anthem_002516557                   Insys_Anthem_002516557
Insys_Anthem_002516564                   Insys_Anthem_002516564
Insys_Anthem_002516569                   Insys_Anthem_002516569
Insys_Anthem_002516570                   Insys_Anthem_002516570
Insys_Anthem_002516607                   Insys_Anthem_002516607
Insys_Anthem_002516617                   Insys_Anthem_002516617
Insys_Anthem_002516618                   Insys_Anthem_002516618
Insys_Anthem_002516633                   Insys_Anthem_002516633
Insys_Anthem_002516634                   Insys_Anthem_002516634
Insys_Anthem_002516638                   Insys_Anthem_002516638
Insys_Anthem_002516639                   Insys_Anthem_002516639
Insys_Anthem_002516651                   Insys_Anthem_002516651
Insys_Anthem_002516662                   Insys_Anthem_002516662
Insys_Anthem_002516672                   Insys_Anthem_002516672
Insys_Anthem_002516691                   Insys_Anthem_002516691
Insys_Anthem_002516702                   Insys_Anthem_002516702
Insys_Anthem_002516704                   Insys_Anthem_002516704
Insys_Anthem_002516709                   Insys_Anthem_002516709
Insys_Anthem_002516712                   Insys_Anthem_002516712
Insys_Anthem_002516713                   Insys_Anthem_002516713
Insys_Anthem_002516725                   Insys_Anthem_002516725
Insys_Anthem_002516730                   Insys_Anthem_002516730
Insys_Anthem_002516731                   Insys_Anthem_002516731
Insys_Anthem_002516733                   Insys_Anthem_002516733
Insys_Anthem_002516743                   Insys_Anthem_002516743
Insys_Anthem_002516744                   Insys_Anthem_002516744
Insys_Anthem_002516752                   Insys_Anthem_002516752
Insys_Anthem_002516762                   Insys_Anthem_002516762
Insys_Anthem_002516763                   Insys_Anthem_002516763
Insys_Anthem_002516764                   Insys_Anthem_002516764
Insys_Anthem_002516778                   Insys_Anthem_002516778
Insys_Anthem_002516797                   Insys_Anthem_002516797
Insys_Anthem_002516804                   Insys_Anthem_002516804
Insys_Anthem_002516826                   Insys_Anthem_002516826
Insys_Anthem_002516830                   Insys_Anthem_002516830
Insys_Anthem_002516837                   Insys_Anthem_002516837
Insys_Anthem_002516847                   Insys_Anthem_002516847
Insys_Anthem_002516850                   Insys_Anthem_002516850
Insys_Anthem_002516865                   Insys_Anthem_002516865
Insys_Anthem_002516866                   Insys_Anthem_002516866
Insys_Anthem_002516871                   Insys_Anthem_002516871
Insys_Anthem_002516873                   Insys_Anthem_002516873
Insys_Anthem_002516877                   Insys_Anthem_002516877
Insys_Anthem_002516878                   Insys_Anthem_002516878
Insys_Anthem_002516884                   Insys_Anthem_002516884

                                                    2636
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2638 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002516886                   Insys_Anthem_002516886
Insys_Anthem_002516887                   Insys_Anthem_002516887
Insys_Anthem_002516888                   Insys_Anthem_002516888
Insys_Anthem_002516891                   Insys_Anthem_002516891
Insys_Anthem_002516902                   Insys_Anthem_002516902
Insys_Anthem_002516903                   Insys_Anthem_002516903
Insys_Anthem_002516904                   Insys_Anthem_002516904
Insys_Anthem_002516921                   Insys_Anthem_002516921
Insys_Anthem_002516938                   Insys_Anthem_002516938
Insys_Anthem_002516950                   Insys_Anthem_002516950
Insys_Anthem_002516965                   Insys_Anthem_002516965
Insys_Anthem_002516971                   Insys_Anthem_002516971
Insys_Anthem_002516979                   Insys_Anthem_002516979
Insys_Anthem_002517000                   Insys_Anthem_002517000
Insys_Anthem_002517057                   Insys_Anthem_002517057
Insys_Anthem_002517067                   Insys_Anthem_002517067
Insys_Anthem_002517076                   Insys_Anthem_002517076
Insys_Anthem_002517084                   Insys_Anthem_002517084
Insys_Anthem_002517089                   Insys_Anthem_002517089
Insys_Anthem_002517094                   Insys_Anthem_002517094
Insys_Anthem_002517108                   Insys_Anthem_002517108
Insys_Anthem_002517110                   Insys_Anthem_002517110
Insys_Anthem_002517119                   Insys_Anthem_002517119
Insys_Anthem_002517132                   Insys_Anthem_002517132
Insys_Anthem_002517137                   Insys_Anthem_002517137
Insys_Anthem_002517167                   Insys_Anthem_002517167
Insys_Anthem_002517180                   Insys_Anthem_002517180
Insys_Anthem_002517189                   Insys_Anthem_002517189
Insys_Anthem_002517204                   Insys_Anthem_002517204
Insys_Anthem_002517212                   Insys_Anthem_002517212
Insys_Anthem_002517229                   Insys_Anthem_002517229
Insys_Anthem_002517263                   Insys_Anthem_002517263
Insys_Anthem_002517301                   Insys_Anthem_002517301
Insys_Anthem_002517308                   Insys_Anthem_002517308
Insys_Anthem_002517334                   Insys_Anthem_002517334
Insys_Anthem_002517337                   Insys_Anthem_002517337
Insys_Anthem_002517347                   Insys_Anthem_002517347
Insys_Anthem_002517348                   Insys_Anthem_002517348
Insys_Anthem_002517374                   Insys_Anthem_002517374
Insys_Anthem_002517399                   Insys_Anthem_002517399
Insys_Anthem_002517402                   Insys_Anthem_002517402
Insys_Anthem_002517417                   Insys_Anthem_002517417
Insys_Anthem_002517425                   Insys_Anthem_002517425
Insys_Anthem_002517437                   Insys_Anthem_002517437
Insys_Anthem_002517451                   Insys_Anthem_002517451
Insys_Anthem_002517518                   Insys_Anthem_002517518
Insys_Anthem_002517527                   Insys_Anthem_002517527

                                                    2637
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2639 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002517530                   Insys_Anthem_002517530
Insys_Anthem_002517544                   Insys_Anthem_002517544
Insys_Anthem_002517545                   Insys_Anthem_002517545
Insys_Anthem_002517549                   Insys_Anthem_002517549
Insys_Anthem_002517558                   Insys_Anthem_002517558
Insys_Anthem_002517563                   Insys_Anthem_002517563
Insys_Anthem_002517574                   Insys_Anthem_002517574
Insys_Anthem_002517579                   Insys_Anthem_002517579
Insys_Anthem_002517582                   Insys_Anthem_002517582
Insys_Anthem_002517586                   Insys_Anthem_002517586
Insys_Anthem_002517597                   Insys_Anthem_002517597
Insys_Anthem_002517602                   Insys_Anthem_002517602
Insys_Anthem_002517628                   Insys_Anthem_002517628
Insys_Anthem_002517670                   Insys_Anthem_002517670
Insys_Anthem_002517671                   Insys_Anthem_002517671
Insys_Anthem_002517677                   Insys_Anthem_002517677
Insys_Anthem_002517681                   Insys_Anthem_002517681
Insys_Anthem_002517686                   Insys_Anthem_002517686
Insys_Anthem_002517689                   Insys_Anthem_002517689
Insys_Anthem_002517708                   Insys_Anthem_002517708
Insys_Anthem_002517712                   Insys_Anthem_002517712
Insys_Anthem_002517734                   Insys_Anthem_002517734
Insys_Anthem_002517741                   Insys_Anthem_002517741
Insys_Anthem_002517746                   Insys_Anthem_002517746
Insys_Anthem_002517747                   Insys_Anthem_002517747
Insys_Anthem_002517748                   Insys_Anthem_002517748
Insys_Anthem_002517749                   Insys_Anthem_002517749
Insys_Anthem_002517776                   Insys_Anthem_002517776
Insys_Anthem_002517782                   Insys_Anthem_002517782
Insys_Anthem_002517783                   Insys_Anthem_002517783
Insys_Anthem_002517784                   Insys_Anthem_002517784
Insys_Anthem_002517792                   Insys_Anthem_002517792
Insys_Anthem_002517799                   Insys_Anthem_002517799
Insys_Anthem_002517807                   Insys_Anthem_002517807
Insys_Anthem_002517813                   Insys_Anthem_002517813
Insys_Anthem_002517834                   Insys_Anthem_002517834
Insys_Anthem_002517846                   Insys_Anthem_002517846
Insys_Anthem_002517847                   Insys_Anthem_002517847
Insys_Anthem_002517865                   Insys_Anthem_002517865
Insys_Anthem_002517868                   Insys_Anthem_002517868
Insys_Anthem_002517878                   Insys_Anthem_002517878
Insys_Anthem_002517883                   Insys_Anthem_002517883
Insys_Anthem_002517897                   Insys_Anthem_002517897
Insys_Anthem_002517898                   Insys_Anthem_002517898
Insys_Anthem_002517900                   Insys_Anthem_002517900
Insys_Anthem_002517904                   Insys_Anthem_002517904
Insys_Anthem_002517908                   Insys_Anthem_002517908

                                                    2638
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2640 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002517910                   Insys_Anthem_002517910
Insys_Anthem_002517915                   Insys_Anthem_002517915
Insys_Anthem_002517920                   Insys_Anthem_002517920
Insys_Anthem_002517938                   Insys_Anthem_002517938
Insys_Anthem_002517947                   Insys_Anthem_002517947
Insys_Anthem_002517961                   Insys_Anthem_002517961
Insys_Anthem_002517971                   Insys_Anthem_002517971
Insys_Anthem_002517984                   Insys_Anthem_002517984
Insys_Anthem_002518004                   Insys_Anthem_002518004
Insys_Anthem_002518005                   Insys_Anthem_002518005
Insys_Anthem_002518007                   Insys_Anthem_002518007
Insys_Anthem_002518017                   Insys_Anthem_002518017
Insys_Anthem_002518023                   Insys_Anthem_002518023
Insys_Anthem_002518043                   Insys_Anthem_002518043
Insys_Anthem_002518045                   Insys_Anthem_002518045
Insys_Anthem_002518055                   Insys_Anthem_002518055
Insys_Anthem_002518066                   Insys_Anthem_002518066
Insys_Anthem_002518074                   Insys_Anthem_002518074
Insys_Anthem_002518077                   Insys_Anthem_002518077
Insys_Anthem_002518091                   Insys_Anthem_002518091
Insys_Anthem_002518096                   Insys_Anthem_002518096
Insys_Anthem_002518106                   Insys_Anthem_002518106
Insys_Anthem_002518109                   Insys_Anthem_002518109
Insys_Anthem_002518110                   Insys_Anthem_002518110
Insys_Anthem_002518111                   Insys_Anthem_002518111
Insys_Anthem_002518117                   Insys_Anthem_002518117
Insys_Anthem_002518135                   Insys_Anthem_002518135
Insys_Anthem_002518137                   Insys_Anthem_002518137
Insys_Anthem_002518138                   Insys_Anthem_002518138
Insys_Anthem_002518176                   Insys_Anthem_002518176
Insys_Anthem_002518177                   Insys_Anthem_002518177
Insys_Anthem_002518194                   Insys_Anthem_002518194
Insys_Anthem_002518199                   Insys_Anthem_002518199
Insys_Anthem_002518202                   Insys_Anthem_002518202
Insys_Anthem_002518209                   Insys_Anthem_002518209
Insys_Anthem_002518218                   Insys_Anthem_002518218
Insys_Anthem_002518220                   Insys_Anthem_002518220
Insys_Anthem_002518224                   Insys_Anthem_002518224
Insys_Anthem_002518239                   Insys_Anthem_002518239
Insys_Anthem_002518243                   Insys_Anthem_002518243
Insys_Anthem_002518244                   Insys_Anthem_002518244
Insys_Anthem_002518249                   Insys_Anthem_002518249
Insys_Anthem_002518254                   Insys_Anthem_002518254
Insys_Anthem_002518272                   Insys_Anthem_002518272
Insys_Anthem_002518275                   Insys_Anthem_002518275
Insys_Anthem_002518278                   Insys_Anthem_002518278
Insys_Anthem_002518281                   Insys_Anthem_002518281

                                                    2639
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2641 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002518283                   Insys_Anthem_002518283
Insys_Anthem_002518289                   Insys_Anthem_002518289
Insys_Anthem_002518290                   Insys_Anthem_002518290
Insys_Anthem_002518295                   Insys_Anthem_002518295
Insys_Anthem_002518296                   Insys_Anthem_002518296
Insys_Anthem_002518306                   Insys_Anthem_002518306
Insys_Anthem_002518337                   Insys_Anthem_002518337
Insys_Anthem_002518344                   Insys_Anthem_002518344
Insys_Anthem_002518352                   Insys_Anthem_002518352
Insys_Anthem_002518354                   Insys_Anthem_002518354
Insys_Anthem_002518361                   Insys_Anthem_002518361
Insys_Anthem_002518363                   Insys_Anthem_002518363
Insys_Anthem_002518371                   Insys_Anthem_002518371
Insys_Anthem_002518373                   Insys_Anthem_002518373
Insys_Anthem_002518380                   Insys_Anthem_002518380
Insys_Anthem_002518389                   Insys_Anthem_002518389
Insys_Anthem_002518393                   Insys_Anthem_002518393
Insys_Anthem_002518410                   Insys_Anthem_002518410
Insys_Anthem_002518411                   Insys_Anthem_002518411
Insys_Anthem_002518413                   Insys_Anthem_002518413
Insys_Anthem_002518414                   Insys_Anthem_002518414
Insys_Anthem_002518420                   Insys_Anthem_002518420
Insys_Anthem_002518424                   Insys_Anthem_002518424
Insys_Anthem_002518464                   Insys_Anthem_002518464
Insys_Anthem_002518476                   Insys_Anthem_002518476
Insys_Anthem_002518492                   Insys_Anthem_002518492
Insys_Anthem_002518507                   Insys_Anthem_002518507
Insys_Anthem_002518508                   Insys_Anthem_002518508
Insys_Anthem_002518536                   Insys_Anthem_002518536
Insys_Anthem_002518537                   Insys_Anthem_002518537
Insys_Anthem_002518552                   Insys_Anthem_002518552
Insys_Anthem_002518556                   Insys_Anthem_002518556
Insys_Anthem_002518559                   Insys_Anthem_002518559
Insys_Anthem_002518563                   Insys_Anthem_002518563
Insys_Anthem_002518567                   Insys_Anthem_002518567
Insys_Anthem_002518583                   Insys_Anthem_002518583
Insys_Anthem_002518585                   Insys_Anthem_002518585
Insys_Anthem_002518593                   Insys_Anthem_002518593
Insys_Anthem_002518597                   Insys_Anthem_002518597
Insys_Anthem_002518608                   Insys_Anthem_002518608
Insys_Anthem_002518610                   Insys_Anthem_002518610
Insys_Anthem_002518614                   Insys_Anthem_002518614
Insys_Anthem_002518641                   Insys_Anthem_002518641
Insys_Anthem_002518642                   Insys_Anthem_002518642
Insys_Anthem_002518645                   Insys_Anthem_002518645
Insys_Anthem_002518646                   Insys_Anthem_002518646
Insys_Anthem_002518648                   Insys_Anthem_002518648

                                                    2640
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2642 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002518649                   Insys_Anthem_002518649
Insys_Anthem_002518673                   Insys_Anthem_002518673
Insys_Anthem_002518697                   Insys_Anthem_002518697
Insys_Anthem_002518709                   Insys_Anthem_002518709
Insys_Anthem_002518722                   Insys_Anthem_002518722
Insys_Anthem_002518733                   Insys_Anthem_002518733
Insys_Anthem_002518745                   Insys_Anthem_002518745
Insys_Anthem_002518751                   Insys_Anthem_002518751
Insys_Anthem_002518757                   Insys_Anthem_002518757
Insys_Anthem_002518765                   Insys_Anthem_002518765
Insys_Anthem_002518769                   Insys_Anthem_002518769
Insys_Anthem_002518773                   Insys_Anthem_002518773
Insys_Anthem_002518774                   Insys_Anthem_002518774
Insys_Anthem_002518779                   Insys_Anthem_002518779
Insys_Anthem_002518780                   Insys_Anthem_002518780
Insys_Anthem_002518781                   Insys_Anthem_002518781
Insys_Anthem_002518782                   Insys_Anthem_002518782
Insys_Anthem_002518783                   Insys_Anthem_002518783
Insys_Anthem_002518788                   Insys_Anthem_002518788
Insys_Anthem_002518798                   Insys_Anthem_002518798
Insys_Anthem_002518799                   Insys_Anthem_002518799
Insys_Anthem_002518802                   Insys_Anthem_002518802
Insys_Anthem_002518836                   Insys_Anthem_002518836
Insys_Anthem_002518837                   Insys_Anthem_002518837
Insys_Anthem_002518845                   Insys_Anthem_002518845
Insys_Anthem_002518868                   Insys_Anthem_002518868
Insys_Anthem_002518872                   Insys_Anthem_002518872
Insys_Anthem_002518874                   Insys_Anthem_002518874
Insys_Anthem_002518875                   Insys_Anthem_002518875
Insys_Anthem_002518884                   Insys_Anthem_002518884
Insys_Anthem_002518887                   Insys_Anthem_002518887
Insys_Anthem_002518903                   Insys_Anthem_002518903
Insys_Anthem_002518905                   Insys_Anthem_002518905
Insys_Anthem_002518930                   Insys_Anthem_002518930
Insys_Anthem_002518931                   Insys_Anthem_002518931
Insys_Anthem_002518941                   Insys_Anthem_002518941
Insys_Anthem_002518944                   Insys_Anthem_002518944
Insys_Anthem_002518948                   Insys_Anthem_002518948
Insys_Anthem_002518953                   Insys_Anthem_002518953
Insys_Anthem_002518959                   Insys_Anthem_002518959
Insys_Anthem_002518969                   Insys_Anthem_002518969
Insys_Anthem_002518973                   Insys_Anthem_002518973
Insys_Anthem_002518978                   Insys_Anthem_002518978
Insys_Anthem_002518988                   Insys_Anthem_002518988
Insys_Anthem_002518990                   Insys_Anthem_002518990
Insys_Anthem_002519018                   Insys_Anthem_002519018
Insys_Anthem_002519021                   Insys_Anthem_002519021

                                                    2641
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2643 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002519031                   Insys_Anthem_002519031
Insys_Anthem_002519034                   Insys_Anthem_002519034
Insys_Anthem_002519037                   Insys_Anthem_002519037
Insys_Anthem_002519039                   Insys_Anthem_002519039
Insys_Anthem_002519045                   Insys_Anthem_002519045
Insys_Anthem_002519074                   Insys_Anthem_002519074
Insys_Anthem_002519083                   Insys_Anthem_002519083
Insys_Anthem_002519095                   Insys_Anthem_002519095
Insys_Anthem_002519109                   Insys_Anthem_002519109
Insys_Anthem_002519111                   Insys_Anthem_002519111
Insys_Anthem_002519116                   Insys_Anthem_002519116
Insys_Anthem_002519123                   Insys_Anthem_002519123
Insys_Anthem_002519125                   Insys_Anthem_002519125
Insys_Anthem_002519154                   Insys_Anthem_002519154
Insys_Anthem_002519158                   Insys_Anthem_002519158
Insys_Anthem_002519164                   Insys_Anthem_002519164
Insys_Anthem_002519170                   Insys_Anthem_002519170
Insys_Anthem_002519179                   Insys_Anthem_002519179
Insys_Anthem_002519202                   Insys_Anthem_002519202
Insys_Anthem_002519203                   Insys_Anthem_002519203
Insys_Anthem_002519212                   Insys_Anthem_002519212
Insys_Anthem_002519213                   Insys_Anthem_002519213
Insys_Anthem_002519217                   Insys_Anthem_002519217
Insys_Anthem_002519230                   Insys_Anthem_002519230
Insys_Anthem_002519231                   Insys_Anthem_002519231
Insys_Anthem_002519235                   Insys_Anthem_002519235
Insys_Anthem_002519281                   Insys_Anthem_002519281
Insys_Anthem_002519289                   Insys_Anthem_002519289
Insys_Anthem_002519301                   Insys_Anthem_002519301
Insys_Anthem_002519305                   Insys_Anthem_002519305
Insys_Anthem_002519311                   Insys_Anthem_002519311
Insys_Anthem_002519324                   Insys_Anthem_002519324
Insys_Anthem_002519332                   Insys_Anthem_002519332
Insys_Anthem_002519348                   Insys_Anthem_002519348
Insys_Anthem_002519392                   Insys_Anthem_002519392
Insys_Anthem_002519394                   Insys_Anthem_002519394
Insys_Anthem_002519396                   Insys_Anthem_002519396
Insys_Anthem_002519400                   Insys_Anthem_002519400
Insys_Anthem_002519407                   Insys_Anthem_002519407
Insys_Anthem_002519415                   Insys_Anthem_002519415
Insys_Anthem_002519438                   Insys_Anthem_002519438
Insys_Anthem_002519453                   Insys_Anthem_002519453
Insys_Anthem_002519454                   Insys_Anthem_002519454
Insys_Anthem_002519486                   Insys_Anthem_002519486
Insys_Anthem_002519491                   Insys_Anthem_002519491
Insys_Anthem_002519516                   Insys_Anthem_002519516
Insys_Anthem_002519530                   Insys_Anthem_002519530

                                                    2642
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2644 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002519531                   Insys_Anthem_002519531
Insys_Anthem_002519544                   Insys_Anthem_002519544
Insys_Anthem_002519553                   Insys_Anthem_002519553
Insys_Anthem_002519562                   Insys_Anthem_002519562
Insys_Anthem_002519565                   Insys_Anthem_002519565
Insys_Anthem_002519570                   Insys_Anthem_002519570
Insys_Anthem_002519586                   Insys_Anthem_002519586
Insys_Anthem_002519597                   Insys_Anthem_002519597
Insys_Anthem_002519602                   Insys_Anthem_002519602
Insys_Anthem_002519613                   Insys_Anthem_002519613
Insys_Anthem_002519617                   Insys_Anthem_002519617
Insys_Anthem_002519633                   Insys_Anthem_002519633
Insys_Anthem_002519656                   Insys_Anthem_002519656
Insys_Anthem_002519657                   Insys_Anthem_002519657
Insys_Anthem_002519662                   Insys_Anthem_002519662
Insys_Anthem_002519663                   Insys_Anthem_002519663
Insys_Anthem_002519675                   Insys_Anthem_002519675
Insys_Anthem_002519677                   Insys_Anthem_002519677
Insys_Anthem_002519694                   Insys_Anthem_002519694
Insys_Anthem_002519701                   Insys_Anthem_002519701
Insys_Anthem_002519708                   Insys_Anthem_002519708
Insys_Anthem_002519726                   Insys_Anthem_002519726
Insys_Anthem_002519730                   Insys_Anthem_002519730
Insys_Anthem_002519744                   Insys_Anthem_002519744
Insys_Anthem_002519749                   Insys_Anthem_002519749
Insys_Anthem_002519766                   Insys_Anthem_002519766
Insys_Anthem_002519767                   Insys_Anthem_002519767
Insys_Anthem_002519781                   Insys_Anthem_002519781
Insys_Anthem_002519789                   Insys_Anthem_002519789
Insys_Anthem_002519790                   Insys_Anthem_002519790
Insys_Anthem_002519807                   Insys_Anthem_002519807
Insys_Anthem_002519808                   Insys_Anthem_002519808
Insys_Anthem_002519812                   Insys_Anthem_002519812
Insys_Anthem_002519813                   Insys_Anthem_002519813
Insys_Anthem_002519829                   Insys_Anthem_002519829
Insys_Anthem_002519830                   Insys_Anthem_002519830
Insys_Anthem_002519831                   Insys_Anthem_002519831
Insys_Anthem_002519833                   Insys_Anthem_002519833
Insys_Anthem_002519849                   Insys_Anthem_002519849
Insys_Anthem_002519856                   Insys_Anthem_002519856
Insys_Anthem_002519862                   Insys_Anthem_002519862
Insys_Anthem_002519876                   Insys_Anthem_002519876
Insys_Anthem_002519886                   Insys_Anthem_002519886
Insys_Anthem_002519894                   Insys_Anthem_002519894
Insys_Anthem_002519898                   Insys_Anthem_002519898
Insys_Anthem_002519902                   Insys_Anthem_002519902
Insys_Anthem_002519905                   Insys_Anthem_002519905

                                                    2643
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2645 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002519909                   Insys_Anthem_002519909
Insys_Anthem_002519910                   Insys_Anthem_002519910
Insys_Anthem_002519920                   Insys_Anthem_002519920
Insys_Anthem_002519932                   Insys_Anthem_002519932
Insys_Anthem_002519934                   Insys_Anthem_002519934
Insys_Anthem_002519940                   Insys_Anthem_002519940
Insys_Anthem_002519943                   Insys_Anthem_002519943
Insys_Anthem_002519951                   Insys_Anthem_002519951
Insys_Anthem_002519952                   Insys_Anthem_002519952
Insys_Anthem_002519979                   Insys_Anthem_002519979
Insys_Anthem_002519991                   Insys_Anthem_002519991
Insys_Anthem_002520023                   Insys_Anthem_002520023
Insys_Anthem_002520030                   Insys_Anthem_002520030
Insys_Anthem_002520041                   Insys_Anthem_002520041
Insys_Anthem_002520043                   Insys_Anthem_002520043
Insys_Anthem_002520072                   Insys_Anthem_002520072
Insys_Anthem_002520091                   Insys_Anthem_002520091
Insys_Anthem_002520100                   Insys_Anthem_002520100
Insys_Anthem_002520109                   Insys_Anthem_002520109
Insys_Anthem_002520111                   Insys_Anthem_002520111
Insys_Anthem_002520112                   Insys_Anthem_002520112
Insys_Anthem_002520124                   Insys_Anthem_002520124
Insys_Anthem_002520132                   Insys_Anthem_002520132
Insys_Anthem_002520142                   Insys_Anthem_002520142
Insys_Anthem_002520147                   Insys_Anthem_002520147
Insys_Anthem_002520148                   Insys_Anthem_002520148
Insys_Anthem_002520161                   Insys_Anthem_002520161
Insys_Anthem_002520176                   Insys_Anthem_002520176
Insys_Anthem_002520179                   Insys_Anthem_002520179
Insys_Anthem_002520188                   Insys_Anthem_002520188
Insys_Anthem_002520192                   Insys_Anthem_002520192
Insys_Anthem_002520194                   Insys_Anthem_002520194
Insys_Anthem_002520196                   Insys_Anthem_002520196
Insys_Anthem_002520210                   Insys_Anthem_002520210
Insys_Anthem_002520211                   Insys_Anthem_002520211
Insys_Anthem_002520213                   Insys_Anthem_002520213
Insys_Anthem_002520221                   Insys_Anthem_002520221
Insys_Anthem_002520222                   Insys_Anthem_002520222
Insys_Anthem_002520224                   Insys_Anthem_002520224
Insys_Anthem_002520226                   Insys_Anthem_002520226
Insys_Anthem_002520250                   Insys_Anthem_002520250
Insys_Anthem_002520254                   Insys_Anthem_002520254
Insys_Anthem_002520275                   Insys_Anthem_002520275
Insys_Anthem_002520283                   Insys_Anthem_002520283
Insys_Anthem_002520284                   Insys_Anthem_002520284
Insys_Anthem_002520290                   Insys_Anthem_002520290
Insys_Anthem_002520296                   Insys_Anthem_002520296

                                                    2644
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2646 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002520299                   Insys_Anthem_002520299
Insys_Anthem_002520301                   Insys_Anthem_002520301
Insys_Anthem_002520314                   Insys_Anthem_002520314
Insys_Anthem_002520320                   Insys_Anthem_002520320
Insys_Anthem_002520321                   Insys_Anthem_002520321
Insys_Anthem_002520341                   Insys_Anthem_002520341
Insys_Anthem_002520345                   Insys_Anthem_002520345
Insys_Anthem_002520347                   Insys_Anthem_002520347
Insys_Anthem_002520349                   Insys_Anthem_002520349
Insys_Anthem_002520355                   Insys_Anthem_002520355
Insys_Anthem_002520362                   Insys_Anthem_002520362
Insys_Anthem_002520364                   Insys_Anthem_002520364
Insys_Anthem_002520372                   Insys_Anthem_002520372
Insys_Anthem_002520375                   Insys_Anthem_002520375
Insys_Anthem_002520378                   Insys_Anthem_002520378
Insys_Anthem_002520382                   Insys_Anthem_002520382
Insys_Anthem_002520385                   Insys_Anthem_002520385
Insys_Anthem_002520387                   Insys_Anthem_002520387
Insys_Anthem_002520389                   Insys_Anthem_002520389
Insys_Anthem_002520395                   Insys_Anthem_002520395
Insys_Anthem_002520415                   Insys_Anthem_002520415
Insys_Anthem_002520459                   Insys_Anthem_002520459
Insys_Anthem_002520464                   Insys_Anthem_002520464
Insys_Anthem_002520471                   Insys_Anthem_002520471
Insys_Anthem_002520513                   Insys_Anthem_002520513
Insys_Anthem_002520514                   Insys_Anthem_002520514
Insys_Anthem_002520515                   Insys_Anthem_002520515
Insys_Anthem_002520525                   Insys_Anthem_002520525
Insys_Anthem_002520530                   Insys_Anthem_002520530
Insys_Anthem_002520548                   Insys_Anthem_002520548
Insys_Anthem_002520549                   Insys_Anthem_002520549
Insys_Anthem_002520559                   Insys_Anthem_002520559
Insys_Anthem_002520573                   Insys_Anthem_002520573
Insys_Anthem_002520574                   Insys_Anthem_002520574
Insys_Anthem_002520593                   Insys_Anthem_002520593
Insys_Anthem_002520598                   Insys_Anthem_002520598
Insys_Anthem_002520599                   Insys_Anthem_002520599
Insys_Anthem_002520602                   Insys_Anthem_002520602
Insys_Anthem_002520613                   Insys_Anthem_002520613
Insys_Anthem_002520614                   Insys_Anthem_002520614
Insys_Anthem_002520620                   Insys_Anthem_002520620
Insys_Anthem_002520622                   Insys_Anthem_002520622
Insys_Anthem_002520631                   Insys_Anthem_002520631
Insys_Anthem_002520641                   Insys_Anthem_002520641
Insys_Anthem_002520649                   Insys_Anthem_002520649
Insys_Anthem_002520654                   Insys_Anthem_002520654
Insys_Anthem_002520667                   Insys_Anthem_002520667

                                                    2645
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2647 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002520671                   Insys_Anthem_002520671
Insys_Anthem_002520682                   Insys_Anthem_002520682
Insys_Anthem_002520686                   Insys_Anthem_002520686
Insys_Anthem_002520707                   Insys_Anthem_002520707
Insys_Anthem_002520708                   Insys_Anthem_002520708
Insys_Anthem_002520723                   Insys_Anthem_002520723
Insys_Anthem_002520725                   Insys_Anthem_002520725
Insys_Anthem_002520726                   Insys_Anthem_002520726
Insys_Anthem_002520747                   Insys_Anthem_002520747
Insys_Anthem_002520790                   Insys_Anthem_002520790
Insys_Anthem_002520802                   Insys_Anthem_002520802
Insys_Anthem_002520815                   Insys_Anthem_002520815
Insys_Anthem_002520818                   Insys_Anthem_002520818
Insys_Anthem_002520828                   Insys_Anthem_002520828
Insys_Anthem_002520833                   Insys_Anthem_002520833
Insys_Anthem_002520834                   Insys_Anthem_002520834
Insys_Anthem_002520841                   Insys_Anthem_002520841
Insys_Anthem_002520864                   Insys_Anthem_002520864
Insys_Anthem_002520873                   Insys_Anthem_002520873
Insys_Anthem_002520887                   Insys_Anthem_002520887
Insys_Anthem_002520888                   Insys_Anthem_002520888
Insys_Anthem_002520891                   Insys_Anthem_002520891
Insys_Anthem_002520909                   Insys_Anthem_002520909
Insys_Anthem_002520910                   Insys_Anthem_002520910
Insys_Anthem_002520935                   Insys_Anthem_002520935
Insys_Anthem_002520938                   Insys_Anthem_002520938
Insys_Anthem_002520956                   Insys_Anthem_002520956
Insys_Anthem_002520957                   Insys_Anthem_002520957
Insys_Anthem_002520967                   Insys_Anthem_002520967
Insys_Anthem_002520981                   Insys_Anthem_002520981
Insys_Anthem_002520988                   Insys_Anthem_002520988
Insys_Anthem_002520993                   Insys_Anthem_002520993
Insys_Anthem_002521009                   Insys_Anthem_002521009
Insys_Anthem_002521022                   Insys_Anthem_002521022
Insys_Anthem_002521024                   Insys_Anthem_002521024
Insys_Anthem_002521064                   Insys_Anthem_002521064
Insys_Anthem_002521065                   Insys_Anthem_002521065
Insys_Anthem_002521081                   Insys_Anthem_002521081
Insys_Anthem_002521085                   Insys_Anthem_002521085
Insys_Anthem_002521089                   Insys_Anthem_002521089
Insys_Anthem_002521139                   Insys_Anthem_002521139
Insys_Anthem_002521155                   Insys_Anthem_002521155
Insys_Anthem_002521160                   Insys_Anthem_002521160
Insys_Anthem_002521165                   Insys_Anthem_002521165
Insys_Anthem_002521166                   Insys_Anthem_002521166
Insys_Anthem_002521167                   Insys_Anthem_002521167
Insys_Anthem_002521168                   Insys_Anthem_002521168

                                                    2646
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2648 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002521199                   Insys_Anthem_002521199
Insys_Anthem_002521270                   Insys_Anthem_002521270
Insys_Anthem_002521281                   Insys_Anthem_002521281
Insys_Anthem_002521301                   Insys_Anthem_002521301
Insys_Anthem_002521318                   Insys_Anthem_002521318
Insys_Anthem_002521319                   Insys_Anthem_002521319
Insys_Anthem_002521325                   Insys_Anthem_002521325
Insys_Anthem_002521326                   Insys_Anthem_002521326
Insys_Anthem_002521327                   Insys_Anthem_002521327
Insys_Anthem_002521336                   Insys_Anthem_002521336
Insys_Anthem_002521341                   Insys_Anthem_002521341
Insys_Anthem_002521342                   Insys_Anthem_002521342
Insys_Anthem_002521354                   Insys_Anthem_002521354
Insys_Anthem_002521362                   Insys_Anthem_002521362
Insys_Anthem_002521365                   Insys_Anthem_002521365
Insys_Anthem_002521370                   Insys_Anthem_002521370
Insys_Anthem_002521372                   Insys_Anthem_002521372
Insys_Anthem_002521384                   Insys_Anthem_002521384
Insys_Anthem_002521407                   Insys_Anthem_002521407
Insys_Anthem_002521412                   Insys_Anthem_002521412
Insys_Anthem_002521423                   Insys_Anthem_002521423
Insys_Anthem_002521432                   Insys_Anthem_002521432
Insys_Anthem_002521446                   Insys_Anthem_002521446
Insys_Anthem_002521451                   Insys_Anthem_002521451
Insys_Anthem_002521462                   Insys_Anthem_002521462
Insys_Anthem_002521466                   Insys_Anthem_002521466
Insys_Anthem_002521477                   Insys_Anthem_002521477
Insys_Anthem_002521481                   Insys_Anthem_002521481
Insys_Anthem_002521483                   Insys_Anthem_002521483
Insys_Anthem_002521489                   Insys_Anthem_002521489
Insys_Anthem_002521492                   Insys_Anthem_002521492
Insys_Anthem_002521494                   Insys_Anthem_002521494
Insys_Anthem_002521499                   Insys_Anthem_002521499
Insys_Anthem_002521500                   Insys_Anthem_002521500
Insys_Anthem_002521504                   Insys_Anthem_002521504
Insys_Anthem_002521505                   Insys_Anthem_002521505
Insys_Anthem_002521507                   Insys_Anthem_002521507
Insys_Anthem_002521508                   Insys_Anthem_002521508
Insys_Anthem_002521520                   Insys_Anthem_002521520
Insys_Anthem_002521522                   Insys_Anthem_002521522
Insys_Anthem_002521537                   Insys_Anthem_002521537
Insys_Anthem_002521549                   Insys_Anthem_002521549
Insys_Anthem_002521563                   Insys_Anthem_002521563
Insys_Anthem_002521575                   Insys_Anthem_002521575
Insys_Anthem_002521593                   Insys_Anthem_002521593
Insys_Anthem_002521603                   Insys_Anthem_002521603
Insys_Anthem_002521609                   Insys_Anthem_002521609

                                                    2647
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2649 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002521623                   Insys_Anthem_002521623
Insys_Anthem_002521628                   Insys_Anthem_002521628
Insys_Anthem_002521649                   Insys_Anthem_002521649
Insys_Anthem_002521658                   Insys_Anthem_002521658
Insys_Anthem_002521659                   Insys_Anthem_002521659
Insys_Anthem_002521660                   Insys_Anthem_002521660
Insys_Anthem_002521666                   Insys_Anthem_002521666
Insys_Anthem_002521694                   Insys_Anthem_002521694
Insys_Anthem_002521697                   Insys_Anthem_002521697
Insys_Anthem_002521701                   Insys_Anthem_002521701
Insys_Anthem_002521705                   Insys_Anthem_002521705
Insys_Anthem_002521715                   Insys_Anthem_002521715
Insys_Anthem_002521720                   Insys_Anthem_002521720
Insys_Anthem_002521727                   Insys_Anthem_002521727
Insys_Anthem_002521731                   Insys_Anthem_002521731
Insys_Anthem_002521739                   Insys_Anthem_002521739
Insys_Anthem_002521740                   Insys_Anthem_002521740
Insys_Anthem_002521756                   Insys_Anthem_002521756
Insys_Anthem_002521765                   Insys_Anthem_002521765
Insys_Anthem_002521766                   Insys_Anthem_002521766
Insys_Anthem_002521785                   Insys_Anthem_002521785
Insys_Anthem_002521796                   Insys_Anthem_002521796
Insys_Anthem_002521829                   Insys_Anthem_002521829
Insys_Anthem_002521845                   Insys_Anthem_002521845
Insys_Anthem_002521856                   Insys_Anthem_002521856
Insys_Anthem_002521869                   Insys_Anthem_002521869
Insys_Anthem_002521873                   Insys_Anthem_002521873
Insys_Anthem_002521874                   Insys_Anthem_002521874
Insys_Anthem_002521908                   Insys_Anthem_002521908
Insys_Anthem_002521932                   Insys_Anthem_002521932
Insys_Anthem_002521939                   Insys_Anthem_002521939
Insys_Anthem_002521940                   Insys_Anthem_002521940
Insys_Anthem_002521980                   Insys_Anthem_002521980
Insys_Anthem_002521981                   Insys_Anthem_002521981
Insys_Anthem_002521982                   Insys_Anthem_002521982
Insys_Anthem_002521988                   Insys_Anthem_002521988
Insys_Anthem_002522001                   Insys_Anthem_002522001
Insys_Anthem_002522002                   Insys_Anthem_002522002
Insys_Anthem_002522013                   Insys_Anthem_002522013
Insys_Anthem_002522014                   Insys_Anthem_002522014
Insys_Anthem_002522020                   Insys_Anthem_002522020
Insys_Anthem_002522050                   Insys_Anthem_002522050
Insys_Anthem_002522070                   Insys_Anthem_002522070
Insys_Anthem_002522088                   Insys_Anthem_002522088
Insys_Anthem_002522089                   Insys_Anthem_002522089
Insys_Anthem_002522090                   Insys_Anthem_002522090
Insys_Anthem_002522097                   Insys_Anthem_002522097

                                                    2648
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2650 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002522105                   Insys_Anthem_002522105
Insys_Anthem_002522120                   Insys_Anthem_002522120
Insys_Anthem_002522125                   Insys_Anthem_002522125
Insys_Anthem_002522130                   Insys_Anthem_002522130
Insys_Anthem_002522131                   Insys_Anthem_002522131
Insys_Anthem_002522132                   Insys_Anthem_002522132
Insys_Anthem_002522138                   Insys_Anthem_002522138
Insys_Anthem_002522139                   Insys_Anthem_002522139
Insys_Anthem_002522152                   Insys_Anthem_002522152
Insys_Anthem_002522161                   Insys_Anthem_002522161
Insys_Anthem_002522162                   Insys_Anthem_002522162
Insys_Anthem_002522165                   Insys_Anthem_002522165
Insys_Anthem_002522174                   Insys_Anthem_002522174
Insys_Anthem_002522196                   Insys_Anthem_002522196
Insys_Anthem_002522197                   Insys_Anthem_002522197
Insys_Anthem_002522226                   Insys_Anthem_002522226
Insys_Anthem_002522238                   Insys_Anthem_002522238
Insys_Anthem_002522241                   Insys_Anthem_002522241
Insys_Anthem_002522242                   Insys_Anthem_002522242
Insys_Anthem_002522262                   Insys_Anthem_002522262
Insys_Anthem_002522267                   Insys_Anthem_002522267
Insys_Anthem_002522270                   Insys_Anthem_002522270
Insys_Anthem_002522271                   Insys_Anthem_002522271
Insys_Anthem_002522278                   Insys_Anthem_002522278
Insys_Anthem_002522279                   Insys_Anthem_002522279
Insys_Anthem_002522281                   Insys_Anthem_002522281
Insys_Anthem_002522294                   Insys_Anthem_002522294
Insys_Anthem_002522301                   Insys_Anthem_002522301
Insys_Anthem_002522313                   Insys_Anthem_002522313
Insys_Anthem_002522326                   Insys_Anthem_002522326
Insys_Anthem_002522327                   Insys_Anthem_002522327
Insys_Anthem_002522328                   Insys_Anthem_002522328
Insys_Anthem_002522331                   Insys_Anthem_002522331
Insys_Anthem_002522333                   Insys_Anthem_002522333
Insys_Anthem_002522344                   Insys_Anthem_002522344
Insys_Anthem_002522349                   Insys_Anthem_002522349
Insys_Anthem_002522362                   Insys_Anthem_002522362
Insys_Anthem_002522378                   Insys_Anthem_002522378
Insys_Anthem_002522382                   Insys_Anthem_002522382
Insys_Anthem_002522410                   Insys_Anthem_002522410
Insys_Anthem_002522418                   Insys_Anthem_002522418
Insys_Anthem_002522422                   Insys_Anthem_002522422
Insys_Anthem_002522426                   Insys_Anthem_002522426
Insys_Anthem_002522435                   Insys_Anthem_002522435
Insys_Anthem_002522436                   Insys_Anthem_002522436
Insys_Anthem_002522442                   Insys_Anthem_002522442
Insys_Anthem_002522446                   Insys_Anthem_002522446

                                                    2649
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2651 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002522455                   Insys_Anthem_002522455
Insys_Anthem_002522456                   Insys_Anthem_002522456
Insys_Anthem_002522466                   Insys_Anthem_002522466
Insys_Anthem_002522470                   Insys_Anthem_002522470
Insys_Anthem_002522479                   Insys_Anthem_002522479
Insys_Anthem_002522486                   Insys_Anthem_002522486
Insys_Anthem_002522500                   Insys_Anthem_002522500
Insys_Anthem_002522504                   Insys_Anthem_002522504
Insys_Anthem_002522508                   Insys_Anthem_002522508
Insys_Anthem_002522521                   Insys_Anthem_002522521
Insys_Anthem_002522535                   Insys_Anthem_002522535
Insys_Anthem_002522543                   Insys_Anthem_002522543
Insys_Anthem_002522552                   Insys_Anthem_002522552
Insys_Anthem_002522560                   Insys_Anthem_002522560
Insys_Anthem_002522566                   Insys_Anthem_002522566
Insys_Anthem_002522567                   Insys_Anthem_002522567
Insys_Anthem_002522568                   Insys_Anthem_002522568
Insys_Anthem_002522586                   Insys_Anthem_002522586
Insys_Anthem_002522600                   Insys_Anthem_002522600
Insys_Anthem_002522604                   Insys_Anthem_002522604
Insys_Anthem_002522613                   Insys_Anthem_002522613
Insys_Anthem_002522614                   Insys_Anthem_002522614
Insys_Anthem_002522615                   Insys_Anthem_002522615
Insys_Anthem_002522623                   Insys_Anthem_002522623
Insys_Anthem_002522646                   Insys_Anthem_002522646
Insys_Anthem_002522647                   Insys_Anthem_002522647
Insys_Anthem_002522653                   Insys_Anthem_002522653
Insys_Anthem_002522658                   Insys_Anthem_002522658
Insys_Anthem_002522664                   Insys_Anthem_002522664
Insys_Anthem_002522666                   Insys_Anthem_002522666
Insys_Anthem_002522667                   Insys_Anthem_002522667
Insys_Anthem_002522672                   Insys_Anthem_002522672
Insys_Anthem_002522676                   Insys_Anthem_002522676
Insys_Anthem_002522677                   Insys_Anthem_002522677
Insys_Anthem_002522683                   Insys_Anthem_002522683
Insys_Anthem_002522686                   Insys_Anthem_002522686
Insys_Anthem_002522696                   Insys_Anthem_002522696
Insys_Anthem_002522700                   Insys_Anthem_002522700
Insys_Anthem_002522709                   Insys_Anthem_002522709
Insys_Anthem_002522714                   Insys_Anthem_002522714
Insys_Anthem_002522718                   Insys_Anthem_002522718
Insys_Anthem_002522722                   Insys_Anthem_002522722
Insys_Anthem_002522727                   Insys_Anthem_002522727
Insys_Anthem_002522731                   Insys_Anthem_002522731
Insys_Anthem_002522732                   Insys_Anthem_002522732
Insys_Anthem_002522735                   Insys_Anthem_002522735
Insys_Anthem_002522739                   Insys_Anthem_002522739

                                                    2650
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2652 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002522740                   Insys_Anthem_002522740
Insys_Anthem_002522753                   Insys_Anthem_002522753
Insys_Anthem_002522754                   Insys_Anthem_002522754
Insys_Anthem_002522756                   Insys_Anthem_002522756
Insys_Anthem_002522757                   Insys_Anthem_002522757
Insys_Anthem_002522767                   Insys_Anthem_002522767
Insys_Anthem_002522776                   Insys_Anthem_002522776
Insys_Anthem_002522778                   Insys_Anthem_002522778
Insys_Anthem_002522779                   Insys_Anthem_002522779
Insys_Anthem_002522784                   Insys_Anthem_002522784
Insys_Anthem_002522791                   Insys_Anthem_002522791
Insys_Anthem_002522793                   Insys_Anthem_002522793
Insys_Anthem_002522794                   Insys_Anthem_002522794
Insys_Anthem_002522814                   Insys_Anthem_002522814
Insys_Anthem_002522822                   Insys_Anthem_002522822
Insys_Anthem_002522828                   Insys_Anthem_002522828
Insys_Anthem_002522834                   Insys_Anthem_002522834
Insys_Anthem_002522840                   Insys_Anthem_002522840
Insys_Anthem_002522842                   Insys_Anthem_002522842
Insys_Anthem_002522849                   Insys_Anthem_002522849
Insys_Anthem_002522850                   Insys_Anthem_002522850
Insys_Anthem_002522864                   Insys_Anthem_002522864
Insys_Anthem_002522865                   Insys_Anthem_002522865
Insys_Anthem_002522866                   Insys_Anthem_002522866
Insys_Anthem_002522875                   Insys_Anthem_002522875
Insys_Anthem_002522879                   Insys_Anthem_002522879
Insys_Anthem_002522893                   Insys_Anthem_002522893
Insys_Anthem_002522897                   Insys_Anthem_002522897
Insys_Anthem_002522916                   Insys_Anthem_002522916
Insys_Anthem_002522930                   Insys_Anthem_002522930
Insys_Anthem_002522935                   Insys_Anthem_002522935
Insys_Anthem_002522942                   Insys_Anthem_002522942
Insys_Anthem_002522955                   Insys_Anthem_002522955
Insys_Anthem_002522961                   Insys_Anthem_002522961
Insys_Anthem_002522969                   Insys_Anthem_002522969
Insys_Anthem_002522970                   Insys_Anthem_002522970
Insys_Anthem_002522973                   Insys_Anthem_002522973
Insys_Anthem_002522979                   Insys_Anthem_002522979
Insys_Anthem_002522983                   Insys_Anthem_002522983
Insys_Anthem_002522989                   Insys_Anthem_002522989
Insys_Anthem_002522997                   Insys_Anthem_002522997
Insys_Anthem_002523001                   Insys_Anthem_002523001
Insys_Anthem_002523004                   Insys_Anthem_002523004
Insys_Anthem_002523005                   Insys_Anthem_002523005
Insys_Anthem_002523010                   Insys_Anthem_002523010
Insys_Anthem_002523015                   Insys_Anthem_002523015
Insys_Anthem_002523020                   Insys_Anthem_002523020

                                                    2651
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2653 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002523062                   Insys_Anthem_002523062
Insys_Anthem_002523072                   Insys_Anthem_002523072
Insys_Anthem_002523097                   Insys_Anthem_002523097
Insys_Anthem_002523104                   Insys_Anthem_002523104
Insys_Anthem_002523118                   Insys_Anthem_002523118
Insys_Anthem_002523138                   Insys_Anthem_002523138
Insys_Anthem_002523139                   Insys_Anthem_002523139
Insys_Anthem_002523147                   Insys_Anthem_002523147
Insys_Anthem_002523148                   Insys_Anthem_002523148
Insys_Anthem_002523186                   Insys_Anthem_002523186
Insys_Anthem_002523191                   Insys_Anthem_002523191
Insys_Anthem_002523214                   Insys_Anthem_002523214
Insys_Anthem_002523222                   Insys_Anthem_002523222
Insys_Anthem_002523228                   Insys_Anthem_002523228
Insys_Anthem_002523230                   Insys_Anthem_002523230
Insys_Anthem_002523237                   Insys_Anthem_002523237
Insys_Anthem_002523271                   Insys_Anthem_002523271
Insys_Anthem_002523272                   Insys_Anthem_002523272
Insys_Anthem_002523295                   Insys_Anthem_002523295
Insys_Anthem_002523301                   Insys_Anthem_002523301
Insys_Anthem_002523302                   Insys_Anthem_002523302
Insys_Anthem_002523314                   Insys_Anthem_002523314
Insys_Anthem_002523315                   Insys_Anthem_002523315
Insys_Anthem_002523316                   Insys_Anthem_002523316
Insys_Anthem_002523318                   Insys_Anthem_002523318
Insys_Anthem_002523321                   Insys_Anthem_002523321
Insys_Anthem_002523322                   Insys_Anthem_002523322
Insys_Anthem_002523343                   Insys_Anthem_002523343
Insys_Anthem_002523393                   Insys_Anthem_002523393
Insys_Anthem_002523395                   Insys_Anthem_002523395
Insys_Anthem_002523439                   Insys_Anthem_002523439
Insys_Anthem_002523452                   Insys_Anthem_002523452
Insys_Anthem_002523453                   Insys_Anthem_002523453
Insys_Anthem_002523488                   Insys_Anthem_002523488
Insys_Anthem_002523497                   Insys_Anthem_002523497
Insys_Anthem_002523517                   Insys_Anthem_002523517
Insys_Anthem_002523531                   Insys_Anthem_002523531
Insys_Anthem_002523552                   Insys_Anthem_002523552
Insys_Anthem_002523614                   Insys_Anthem_002523614
Insys_Anthem_002523615                   Insys_Anthem_002523615
Insys_Anthem_002523622                   Insys_Anthem_002523622
Insys_Anthem_002523641                   Insys_Anthem_002523641
Insys_Anthem_002523665                   Insys_Anthem_002523665
Insys_Anthem_002523666                   Insys_Anthem_002523666
Insys_Anthem_002523675                   Insys_Anthem_002523675
Insys_Anthem_002523695                   Insys_Anthem_002523695
Insys_Anthem_002523706                   Insys_Anthem_002523706

                                                    2652
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2654 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002523712                   Insys_Anthem_002523712
Insys_Anthem_002523724                   Insys_Anthem_002523724
Insys_Anthem_002523751                   Insys_Anthem_002523751
Insys_Anthem_002523757                   Insys_Anthem_002523757
Insys_Anthem_002523758                   Insys_Anthem_002523758
Insys_Anthem_002523775                   Insys_Anthem_002523775
Insys_Anthem_002523786                   Insys_Anthem_002523786
Insys_Anthem_002523787                   Insys_Anthem_002523787
Insys_Anthem_002523788                   Insys_Anthem_002523788
Insys_Anthem_002523789                   Insys_Anthem_002523789
Insys_Anthem_002523807                   Insys_Anthem_002523807
Insys_Anthem_002523808                   Insys_Anthem_002523808
Insys_Anthem_002523810                   Insys_Anthem_002523810
Insys_Anthem_002523823                   Insys_Anthem_002523823
Insys_Anthem_002523835                   Insys_Anthem_002523835
Insys_Anthem_002523836                   Insys_Anthem_002523836
Insys_Anthem_002523852                   Insys_Anthem_002523852
Insys_Anthem_002523857                   Insys_Anthem_002523857
Insys_Anthem_002523871                   Insys_Anthem_002523871
Insys_Anthem_002523875                   Insys_Anthem_002523875
Insys_Anthem_002523942                   Insys_Anthem_002523942
Insys_Anthem_002523943                   Insys_Anthem_002523943
Insys_Anthem_002523960                   Insys_Anthem_002523960
Insys_Anthem_002523981                   Insys_Anthem_002523981
Insys_Anthem_002523988                   Insys_Anthem_002523988
Insys_Anthem_002523989                   Insys_Anthem_002523989
Insys_Anthem_002524006                   Insys_Anthem_002524006
Insys_Anthem_002524007                   Insys_Anthem_002524007
Insys_Anthem_002524011                   Insys_Anthem_002524011
Insys_Anthem_002524030                   Insys_Anthem_002524030
Insys_Anthem_002524036                   Insys_Anthem_002524036
Insys_Anthem_002524039                   Insys_Anthem_002524039
Insys_Anthem_002524044                   Insys_Anthem_002524044
Insys_Anthem_002524053                   Insys_Anthem_002524053
Insys_Anthem_002524070                   Insys_Anthem_002524070
Insys_Anthem_002524071                   Insys_Anthem_002524071
Insys_Anthem_002524072                   Insys_Anthem_002524072
Insys_Anthem_002524073                   Insys_Anthem_002524073
Insys_Anthem_002524079                   Insys_Anthem_002524079
Insys_Anthem_002524099                   Insys_Anthem_002524099
Insys_Anthem_002524100                   Insys_Anthem_002524100
Insys_Anthem_002524106                   Insys_Anthem_002524106
Insys_Anthem_002524114                   Insys_Anthem_002524114
Insys_Anthem_002524123                   Insys_Anthem_002524123
Insys_Anthem_002524125                   Insys_Anthem_002524125
Insys_Anthem_002524140                   Insys_Anthem_002524140
Insys_Anthem_002524142                   Insys_Anthem_002524142

                                                    2653
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2655 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002524143                   Insys_Anthem_002524143
Insys_Anthem_002524144                   Insys_Anthem_002524144
Insys_Anthem_002524150                   Insys_Anthem_002524150
Insys_Anthem_002524165                   Insys_Anthem_002524165
Insys_Anthem_002524170                   Insys_Anthem_002524170
Insys_Anthem_002524176                   Insys_Anthem_002524176
Insys_Anthem_002524177                   Insys_Anthem_002524177
Insys_Anthem_002524183                   Insys_Anthem_002524183
Insys_Anthem_002524189                   Insys_Anthem_002524189
Insys_Anthem_002524197                   Insys_Anthem_002524197
Insys_Anthem_002524198                   Insys_Anthem_002524198
Insys_Anthem_002524199                   Insys_Anthem_002524199
Insys_Anthem_002524200                   Insys_Anthem_002524200
Insys_Anthem_002524216                   Insys_Anthem_002524216
Insys_Anthem_002524241                   Insys_Anthem_002524241
Insys_Anthem_002524258                   Insys_Anthem_002524258
Insys_Anthem_002524259                   Insys_Anthem_002524259
Insys_Anthem_002524270                   Insys_Anthem_002524270
Insys_Anthem_002524274                   Insys_Anthem_002524274
Insys_Anthem_002524283                   Insys_Anthem_002524283
Insys_Anthem_002524284                   Insys_Anthem_002524284
Insys_Anthem_002524285                   Insys_Anthem_002524285
Insys_Anthem_002524301                   Insys_Anthem_002524301
Insys_Anthem_002524309                   Insys_Anthem_002524309
Insys_Anthem_002524311                   Insys_Anthem_002524311
Insys_Anthem_002524312                   Insys_Anthem_002524312
Insys_Anthem_002524322                   Insys_Anthem_002524322
Insys_Anthem_002524332                   Insys_Anthem_002524332
Insys_Anthem_002524339                   Insys_Anthem_002524339
Insys_Anthem_002524345                   Insys_Anthem_002524345
Insys_Anthem_002524353                   Insys_Anthem_002524353
Insys_Anthem_002524366                   Insys_Anthem_002524366
Insys_Anthem_002524387                   Insys_Anthem_002524387
Insys_Anthem_002524392                   Insys_Anthem_002524392
Insys_Anthem_002524397                   Insys_Anthem_002524397
Insys_Anthem_002524406                   Insys_Anthem_002524406
Insys_Anthem_002524417                   Insys_Anthem_002524417
Insys_Anthem_002524430                   Insys_Anthem_002524430
Insys_Anthem_002524437                   Insys_Anthem_002524437
Insys_Anthem_002524455                   Insys_Anthem_002524455
Insys_Anthem_002524459                   Insys_Anthem_002524459
Insys_Anthem_002524463                   Insys_Anthem_002524463
Insys_Anthem_002524468                   Insys_Anthem_002524468
Insys_Anthem_002524470                   Insys_Anthem_002524470
Insys_Anthem_002524483                   Insys_Anthem_002524483
Insys_Anthem_002524488                   Insys_Anthem_002524488
Insys_Anthem_002524489                   Insys_Anthem_002524489

                                                    2654
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2656 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002524490                   Insys_Anthem_002524490
Insys_Anthem_002524499                   Insys_Anthem_002524499
Insys_Anthem_002524517                   Insys_Anthem_002524517
Insys_Anthem_002524522                   Insys_Anthem_002524522
Insys_Anthem_002524543                   Insys_Anthem_002524543
Insys_Anthem_002524553                   Insys_Anthem_002524553
Insys_Anthem_002524570                   Insys_Anthem_002524570
Insys_Anthem_002524577                   Insys_Anthem_002524577
Insys_Anthem_002524582                   Insys_Anthem_002524582
Insys_Anthem_002524588                   Insys_Anthem_002524588
Insys_Anthem_002524596                   Insys_Anthem_002524596
Insys_Anthem_002524601                   Insys_Anthem_002524601
Insys_Anthem_002524614                   Insys_Anthem_002524614
Insys_Anthem_002524615                   Insys_Anthem_002524615
Insys_Anthem_002524637                   Insys_Anthem_002524637
Insys_Anthem_002524659                   Insys_Anthem_002524659
Insys_Anthem_002524660                   Insys_Anthem_002524660
Insys_Anthem_002524661                   Insys_Anthem_002524661
Insys_Anthem_002524662                   Insys_Anthem_002524662
Insys_Anthem_002524664                   Insys_Anthem_002524664
Insys_Anthem_002524675                   Insys_Anthem_002524675
Insys_Anthem_002524679                   Insys_Anthem_002524679
Insys_Anthem_002524683                   Insys_Anthem_002524683
Insys_Anthem_002524684                   Insys_Anthem_002524684
Insys_Anthem_002524703                   Insys_Anthem_002524703
Insys_Anthem_002524707                   Insys_Anthem_002524707
Insys_Anthem_002524709                   Insys_Anthem_002524709
Insys_Anthem_002524722                   Insys_Anthem_002524722
Insys_Anthem_002524727                   Insys_Anthem_002524727
Insys_Anthem_002524739                   Insys_Anthem_002524739
Insys_Anthem_002524743                   Insys_Anthem_002524743
Insys_Anthem_002524755                   Insys_Anthem_002524755
Insys_Anthem_002524761                   Insys_Anthem_002524761
Insys_Anthem_002524774                   Insys_Anthem_002524774
Insys_Anthem_002524785                   Insys_Anthem_002524785
Insys_Anthem_002524787                   Insys_Anthem_002524787
Insys_Anthem_002524797                   Insys_Anthem_002524797
Insys_Anthem_002524798                   Insys_Anthem_002524798
Insys_Anthem_002524799                   Insys_Anthem_002524799
Insys_Anthem_002524800                   Insys_Anthem_002524800
Insys_Anthem_002524806                   Insys_Anthem_002524806
Insys_Anthem_002524815                   Insys_Anthem_002524815
Insys_Anthem_002524820                   Insys_Anthem_002524820
Insys_Anthem_002524823                   Insys_Anthem_002524823
Insys_Anthem_002524835                   Insys_Anthem_002524835
Insys_Anthem_002524844                   Insys_Anthem_002524844
Insys_Anthem_002524851                   Insys_Anthem_002524851

                                                    2655
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2657 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002524854                   Insys_Anthem_002524854
Insys_Anthem_002524860                   Insys_Anthem_002524860
Insys_Anthem_002524871                   Insys_Anthem_002524871
Insys_Anthem_002524875                   Insys_Anthem_002524875
Insys_Anthem_002524885                   Insys_Anthem_002524885
Insys_Anthem_002524886                   Insys_Anthem_002524886
Insys_Anthem_002524902                   Insys_Anthem_002524902
Insys_Anthem_002524904                   Insys_Anthem_002524904
Insys_Anthem_002524915                   Insys_Anthem_002524915
Insys_Anthem_002524945                   Insys_Anthem_002524945
Insys_Anthem_002524947                   Insys_Anthem_002524947
Insys_Anthem_002524948                   Insys_Anthem_002524948
Insys_Anthem_002524954                   Insys_Anthem_002524954
Insys_Anthem_002524955                   Insys_Anthem_002524955
Insys_Anthem_002524962                   Insys_Anthem_002524962
Insys_Anthem_002524963                   Insys_Anthem_002524963
Insys_Anthem_002524969                   Insys_Anthem_002524969
Insys_Anthem_002524970                   Insys_Anthem_002524970
Insys_Anthem_002524974                   Insys_Anthem_002524974
Insys_Anthem_002524978                   Insys_Anthem_002524978
Insys_Anthem_002524979                   Insys_Anthem_002524979
Insys_Anthem_002524986                   Insys_Anthem_002524986
Insys_Anthem_002525004                   Insys_Anthem_002525004
Insys_Anthem_002525008                   Insys_Anthem_002525008
Insys_Anthem_002525017                   Insys_Anthem_002525017
Insys_Anthem_002525019                   Insys_Anthem_002525019
Insys_Anthem_002525026                   Insys_Anthem_002525026
Insys_Anthem_002525027                   Insys_Anthem_002525027
Insys_Anthem_002525048                   Insys_Anthem_002525048
Insys_Anthem_002525049                   Insys_Anthem_002525049
Insys_Anthem_002525059                   Insys_Anthem_002525059
Insys_Anthem_002525060                   Insys_Anthem_002525060
Insys_Anthem_002525069                   Insys_Anthem_002525069
Insys_Anthem_002525082                   Insys_Anthem_002525082
Insys_Anthem_002525092                   Insys_Anthem_002525092
Insys_Anthem_002525096                   Insys_Anthem_002525096
Insys_Anthem_002525108                   Insys_Anthem_002525108
Insys_Anthem_002525142                   Insys_Anthem_002525142
Insys_Anthem_002525147                   Insys_Anthem_002525147
Insys_Anthem_002525151                   Insys_Anthem_002525151
Insys_Anthem_002525164                   Insys_Anthem_002525164
Insys_Anthem_002525179                   Insys_Anthem_002525179
Insys_Anthem_002525186                   Insys_Anthem_002525186
Insys_Anthem_002525187                   Insys_Anthem_002525187
Insys_Anthem_002525189                   Insys_Anthem_002525189
Insys_Anthem_002525197                   Insys_Anthem_002525197
Insys_Anthem_002525199                   Insys_Anthem_002525199

                                                    2656
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2658 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002525200                   Insys_Anthem_002525200
Insys_Anthem_002525206                   Insys_Anthem_002525206
Insys_Anthem_002525226                   Insys_Anthem_002525226
Insys_Anthem_002525237                   Insys_Anthem_002525237
Insys_Anthem_002525238                   Insys_Anthem_002525238
Insys_Anthem_002525239                   Insys_Anthem_002525239
Insys_Anthem_002525249                   Insys_Anthem_002525249
Insys_Anthem_002525253                   Insys_Anthem_002525253
Insys_Anthem_002525255                   Insys_Anthem_002525255
Insys_Anthem_002525256                   Insys_Anthem_002525256
Insys_Anthem_002525266                   Insys_Anthem_002525266
Insys_Anthem_002525278                   Insys_Anthem_002525278
Insys_Anthem_002525279                   Insys_Anthem_002525279
Insys_Anthem_002525289                   Insys_Anthem_002525289
Insys_Anthem_002525295                   Insys_Anthem_002525295
Insys_Anthem_002525306                   Insys_Anthem_002525306
Insys_Anthem_002525311                   Insys_Anthem_002525311
Insys_Anthem_002525318                   Insys_Anthem_002525318
Insys_Anthem_002525322                   Insys_Anthem_002525322
Insys_Anthem_002525323                   Insys_Anthem_002525323
Insys_Anthem_002525324                   Insys_Anthem_002525324
Insys_Anthem_002525326                   Insys_Anthem_002525326
Insys_Anthem_002525335                   Insys_Anthem_002525335
Insys_Anthem_002525341                   Insys_Anthem_002525341
Insys_Anthem_002525343                   Insys_Anthem_002525343
Insys_Anthem_002525359                   Insys_Anthem_002525359
Insys_Anthem_002525360                   Insys_Anthem_002525360
Insys_Anthem_002525372                   Insys_Anthem_002525372
Insys_Anthem_002525373                   Insys_Anthem_002525373
Insys_Anthem_002525376                   Insys_Anthem_002525376
Insys_Anthem_002525382                   Insys_Anthem_002525382
Insys_Anthem_002525385                   Insys_Anthem_002525385
Insys_Anthem_002525388                   Insys_Anthem_002525388
Insys_Anthem_002525390                   Insys_Anthem_002525390
Insys_Anthem_002525391                   Insys_Anthem_002525391
Insys_Anthem_002525394                   Insys_Anthem_002525394
Insys_Anthem_002525425                   Insys_Anthem_002525425
Insys_Anthem_002525426                   Insys_Anthem_002525426
Insys_Anthem_002525427                   Insys_Anthem_002525427
Insys_Anthem_002525429                   Insys_Anthem_002525429
Insys_Anthem_002525433                   Insys_Anthem_002525433
Insys_Anthem_002525439                   Insys_Anthem_002525439
Insys_Anthem_002525440                   Insys_Anthem_002525440
Insys_Anthem_002525441                   Insys_Anthem_002525441
Insys_Anthem_002525461                   Insys_Anthem_002525461
Insys_Anthem_002525462                   Insys_Anthem_002525462
Insys_Anthem_002525463                   Insys_Anthem_002525463

                                                    2657
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2659 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002525465                   Insys_Anthem_002525465
Insys_Anthem_002525467                   Insys_Anthem_002525467
Insys_Anthem_002525484                   Insys_Anthem_002525484
Insys_Anthem_002525492                   Insys_Anthem_002525492
Insys_Anthem_002525498                   Insys_Anthem_002525498
Insys_Anthem_002525501                   Insys_Anthem_002525501
Insys_Anthem_002525502                   Insys_Anthem_002525502
Insys_Anthem_002525509                   Insys_Anthem_002525509
Insys_Anthem_002525512                   Insys_Anthem_002525512
Insys_Anthem_002525513                   Insys_Anthem_002525513
Insys_Anthem_002525514                   Insys_Anthem_002525514
Insys_Anthem_002525515                   Insys_Anthem_002525515
Insys_Anthem_002525525                   Insys_Anthem_002525525
Insys_Anthem_002525529                   Insys_Anthem_002525529
Insys_Anthem_002525538                   Insys_Anthem_002525538
Insys_Anthem_002525542                   Insys_Anthem_002525542
Insys_Anthem_002525560                   Insys_Anthem_002525560
Insys_Anthem_002525578                   Insys_Anthem_002525578
Insys_Anthem_002525591                   Insys_Anthem_002525591
Insys_Anthem_002525601                   Insys_Anthem_002525601
Insys_Anthem_002525602                   Insys_Anthem_002525602
Insys_Anthem_002525605                   Insys_Anthem_002525605
Insys_Anthem_002525612                   Insys_Anthem_002525612
Insys_Anthem_002525613                   Insys_Anthem_002525613
Insys_Anthem_002525617                   Insys_Anthem_002525617
Insys_Anthem_002525627                   Insys_Anthem_002525627
Insys_Anthem_002525644                   Insys_Anthem_002525644
Insys_Anthem_002525646                   Insys_Anthem_002525646
Insys_Anthem_002525647                   Insys_Anthem_002525647
Insys_Anthem_002525655                   Insys_Anthem_002525655
Insys_Anthem_002525661                   Insys_Anthem_002525661
Insys_Anthem_002525662                   Insys_Anthem_002525662
Insys_Anthem_002525667                   Insys_Anthem_002525667
Insys_Anthem_002525673                   Insys_Anthem_002525673
Insys_Anthem_002525691                   Insys_Anthem_002525691
Insys_Anthem_002525697                   Insys_Anthem_002525697
Insys_Anthem_002525715                   Insys_Anthem_002525715
Insys_Anthem_002525745                   Insys_Anthem_002525745
Insys_Anthem_002525770                   Insys_Anthem_002525770
Insys_Anthem_002525799                   Insys_Anthem_002525799
Insys_Anthem_002525809                   Insys_Anthem_002525809
Insys_Anthem_002525819                   Insys_Anthem_002525819
Insys_Anthem_002525820                   Insys_Anthem_002525820
Insys_Anthem_002525837                   Insys_Anthem_002525837
Insys_Anthem_002525849                   Insys_Anthem_002525849
Insys_Anthem_002525856                   Insys_Anthem_002525856
Insys_Anthem_002525862                   Insys_Anthem_002525862

                                                    2658
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2660 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002525863                   Insys_Anthem_002525863
Insys_Anthem_002525865                   Insys_Anthem_002525865
Insys_Anthem_002525872                   Insys_Anthem_002525872
Insys_Anthem_002525875                   Insys_Anthem_002525875
Insys_Anthem_002525891                   Insys_Anthem_002525891
Insys_Anthem_002525908                   Insys_Anthem_002525908
Insys_Anthem_002525909                   Insys_Anthem_002525909
Insys_Anthem_002525913                   Insys_Anthem_002525913
Insys_Anthem_002525916                   Insys_Anthem_002525916
Insys_Anthem_002525921                   Insys_Anthem_002525921
Insys_Anthem_002525922                   Insys_Anthem_002525922
Insys_Anthem_002525926                   Insys_Anthem_002525926
Insys_Anthem_002525929                   Insys_Anthem_002525929
Insys_Anthem_002525940                   Insys_Anthem_002525940
Insys_Anthem_002525950                   Insys_Anthem_002525950
Insys_Anthem_002525951                   Insys_Anthem_002525951
Insys_Anthem_002525962                   Insys_Anthem_002525962
Insys_Anthem_002525965                   Insys_Anthem_002525965
Insys_Anthem_002525970                   Insys_Anthem_002525970
Insys_Anthem_002525972                   Insys_Anthem_002525972
Insys_Anthem_002525992                   Insys_Anthem_002525992
Insys_Anthem_002525993                   Insys_Anthem_002525993
Insys_Anthem_002525997                   Insys_Anthem_002525997
Insys_Anthem_002525999                   Insys_Anthem_002525999
Insys_Anthem_002526028                   Insys_Anthem_002526028
Insys_Anthem_002526030                   Insys_Anthem_002526030
Insys_Anthem_002526033                   Insys_Anthem_002526033
Insys_Anthem_002526034                   Insys_Anthem_002526034
Insys_Anthem_002526040                   Insys_Anthem_002526040
Insys_Anthem_002526047                   Insys_Anthem_002526047
Insys_Anthem_002526049                   Insys_Anthem_002526049
Insys_Anthem_002526055                   Insys_Anthem_002526055
Insys_Anthem_002526082                   Insys_Anthem_002526082
Insys_Anthem_002526090                   Insys_Anthem_002526090
Insys_Anthem_002526101                   Insys_Anthem_002526101
Insys_Anthem_002526103                   Insys_Anthem_002526103
Insys_Anthem_002526110                   Insys_Anthem_002526110
Insys_Anthem_002526129                   Insys_Anthem_002526129
Insys_Anthem_002526142                   Insys_Anthem_002526142
Insys_Anthem_002526143                   Insys_Anthem_002526143
Insys_Anthem_002526156                   Insys_Anthem_002526156
Insys_Anthem_002526163                   Insys_Anthem_002526163
Insys_Anthem_002526165                   Insys_Anthem_002526165
Insys_Anthem_002526175                   Insys_Anthem_002526175
Insys_Anthem_002526176                   Insys_Anthem_002526176
Insys_Anthem_002526185                   Insys_Anthem_002526185
Insys_Anthem_002526186                   Insys_Anthem_002526186

                                                    2659
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2661 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002526205                   Insys_Anthem_002526205
Insys_Anthem_002526207                   Insys_Anthem_002526207
Insys_Anthem_002526223                   Insys_Anthem_002526223
Insys_Anthem_002526228                   Insys_Anthem_002526228
Insys_Anthem_002526233                   Insys_Anthem_002526233
Insys_Anthem_002526249                   Insys_Anthem_002526249
Insys_Anthem_002526255                   Insys_Anthem_002526255
Insys_Anthem_002526256                   Insys_Anthem_002526256
Insys_Anthem_002526293                   Insys_Anthem_002526293
Insys_Anthem_002526296                   Insys_Anthem_002526296
Insys_Anthem_002526306                   Insys_Anthem_002526306
Insys_Anthem_002526308                   Insys_Anthem_002526308
Insys_Anthem_002526309                   Insys_Anthem_002526309
Insys_Anthem_002526319                   Insys_Anthem_002526319
Insys_Anthem_002526325                   Insys_Anthem_002526325
Insys_Anthem_002526329                   Insys_Anthem_002526329
Insys_Anthem_002526332                   Insys_Anthem_002526332
Insys_Anthem_002526338                   Insys_Anthem_002526338
Insys_Anthem_002526339                   Insys_Anthem_002526339
Insys_Anthem_002526342                   Insys_Anthem_002526342
Insys_Anthem_002526343                   Insys_Anthem_002526343
Insys_Anthem_002526352                   Insys_Anthem_002526352
Insys_Anthem_002526367                   Insys_Anthem_002526367
Insys_Anthem_002526375                   Insys_Anthem_002526375
Insys_Anthem_002526431                   Insys_Anthem_002526431
Insys_Anthem_002526439                   Insys_Anthem_002526439
Insys_Anthem_002526445                   Insys_Anthem_002526445
Insys_Anthem_002526446                   Insys_Anthem_002526446
Insys_Anthem_002526447                   Insys_Anthem_002526447
Insys_Anthem_002526454                   Insys_Anthem_002526454
Insys_Anthem_002526459                   Insys_Anthem_002526459
Insys_Anthem_002526460                   Insys_Anthem_002526460
Insys_Anthem_002526473                   Insys_Anthem_002526473
Insys_Anthem_002526477                   Insys_Anthem_002526477
Insys_Anthem_002526478                   Insys_Anthem_002526478
Insys_Anthem_002526498                   Insys_Anthem_002526498
Insys_Anthem_002526502                   Insys_Anthem_002526502
Insys_Anthem_002526504                   Insys_Anthem_002526504
Insys_Anthem_002526514                   Insys_Anthem_002526514
Insys_Anthem_002526523                   Insys_Anthem_002526523
Insys_Anthem_002526547                   Insys_Anthem_002526547
Insys_Anthem_002526551                   Insys_Anthem_002526551
Insys_Anthem_002526557                   Insys_Anthem_002526557
Insys_Anthem_002526563                   Insys_Anthem_002526563
Insys_Anthem_002526564                   Insys_Anthem_002526564
Insys_Anthem_002526566                   Insys_Anthem_002526566
Insys_Anthem_002526582                   Insys_Anthem_002526582

                                                    2660
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2662 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002526596                   Insys_Anthem_002526596
Insys_Anthem_002526605                   Insys_Anthem_002526605
Insys_Anthem_002526607                   Insys_Anthem_002526607
Insys_Anthem_002526618                   Insys_Anthem_002526618
Insys_Anthem_002526619                   Insys_Anthem_002526619
Insys_Anthem_002526649                   Insys_Anthem_002526649
Insys_Anthem_002526657                   Insys_Anthem_002526657
Insys_Anthem_002526662                   Insys_Anthem_002526662
Insys_Anthem_002526665                   Insys_Anthem_002526665
Insys_Anthem_002526695                   Insys_Anthem_002526695
Insys_Anthem_002526702                   Insys_Anthem_002526702
Insys_Anthem_002526710                   Insys_Anthem_002526710
Insys_Anthem_002526721                   Insys_Anthem_002526721
Insys_Anthem_002526737                   Insys_Anthem_002526737
Insys_Anthem_002526738                   Insys_Anthem_002526738
Insys_Anthem_002526751                   Insys_Anthem_002526751
Insys_Anthem_002526759                   Insys_Anthem_002526759
Insys_Anthem_002526776                   Insys_Anthem_002526776
Insys_Anthem_002526777                   Insys_Anthem_002526777
Insys_Anthem_002526779                   Insys_Anthem_002526779
Insys_Anthem_002526795                   Insys_Anthem_002526795
Insys_Anthem_002526853                   Insys_Anthem_002526853
Insys_Anthem_002526858                   Insys_Anthem_002526858
Insys_Anthem_002526866                   Insys_Anthem_002526866
Insys_Anthem_002526867                   Insys_Anthem_002526867
Insys_Anthem_002526868                   Insys_Anthem_002526868
Insys_Anthem_002526884                   Insys_Anthem_002526884
Insys_Anthem_002526891                   Insys_Anthem_002526891
Insys_Anthem_002526901                   Insys_Anthem_002526901
Insys_Anthem_002526909                   Insys_Anthem_002526909
Insys_Anthem_002526943                   Insys_Anthem_002526943
Insys_Anthem_002526976                   Insys_Anthem_002526976
Insys_Anthem_002526986                   Insys_Anthem_002526986
Insys_Anthem_002526991                   Insys_Anthem_002526991
Insys_Anthem_002526997                   Insys_Anthem_002526997
Insys_Anthem_002527006                   Insys_Anthem_002527006
Insys_Anthem_002527015                   Insys_Anthem_002527015
Insys_Anthem_002527092                   Insys_Anthem_002527092
Insys_Anthem_002527093                   Insys_Anthem_002527093
Insys_Anthem_002527095                   Insys_Anthem_002527095
Insys_Anthem_002527113                   Insys_Anthem_002527113
Insys_Anthem_002527121                   Insys_Anthem_002527121
Insys_Anthem_002527133                   Insys_Anthem_002527133
Insys_Anthem_002527152                   Insys_Anthem_002527152
Insys_Anthem_002527167                   Insys_Anthem_002527167
Insys_Anthem_002527178                   Insys_Anthem_002527178
Insys_Anthem_002527183                   Insys_Anthem_002527183

                                                    2661
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2663 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002527196                   Insys_Anthem_002527196
Insys_Anthem_002527208                   Insys_Anthem_002527208
Insys_Anthem_002527226                   Insys_Anthem_002527226
Insys_Anthem_002527231                   Insys_Anthem_002527231
Insys_Anthem_002527250                   Insys_Anthem_002527250
Insys_Anthem_002527262                   Insys_Anthem_002527262
Insys_Anthem_002527266                   Insys_Anthem_002527266
Insys_Anthem_002527277                   Insys_Anthem_002527277
Insys_Anthem_002527285                   Insys_Anthem_002527285
Insys_Anthem_002527296                   Insys_Anthem_002527296
Insys_Anthem_002527297                   Insys_Anthem_002527297
Insys_Anthem_002527302                   Insys_Anthem_002527302
Insys_Anthem_002527312                   Insys_Anthem_002527312
Insys_Anthem_002527313                   Insys_Anthem_002527313
Insys_Anthem_002527325                   Insys_Anthem_002527325
Insys_Anthem_002527337                   Insys_Anthem_002527337
Insys_Anthem_002527344                   Insys_Anthem_002527344
Insys_Anthem_002527345                   Insys_Anthem_002527345
Insys_Anthem_002527353                   Insys_Anthem_002527353
Insys_Anthem_002527363                   Insys_Anthem_002527363
Insys_Anthem_002527364                   Insys_Anthem_002527364
Insys_Anthem_002527368                   Insys_Anthem_002527368
Insys_Anthem_002527369                   Insys_Anthem_002527369
Insys_Anthem_002527379                   Insys_Anthem_002527379
Insys_Anthem_002527390                   Insys_Anthem_002527390
Insys_Anthem_002527393                   Insys_Anthem_002527393
Insys_Anthem_002527411                   Insys_Anthem_002527411
Insys_Anthem_002527418                   Insys_Anthem_002527418
Insys_Anthem_002527422                   Insys_Anthem_002527422
Insys_Anthem_002527433                   Insys_Anthem_002527433
Insys_Anthem_002527439                   Insys_Anthem_002527439
Insys_Anthem_002527448                   Insys_Anthem_002527448
Insys_Anthem_002527456                   Insys_Anthem_002527456
Insys_Anthem_002527459                   Insys_Anthem_002527459
Insys_Anthem_002527474                   Insys_Anthem_002527474
Insys_Anthem_002527486                   Insys_Anthem_002527486
Insys_Anthem_002527488                   Insys_Anthem_002527488
Insys_Anthem_002527494                   Insys_Anthem_002527494
Insys_Anthem_002527498                   Insys_Anthem_002527498
Insys_Anthem_002527500                   Insys_Anthem_002527500
Insys_Anthem_002527509                   Insys_Anthem_002527509
Insys_Anthem_002527515                   Insys_Anthem_002527515
Insys_Anthem_002527521                   Insys_Anthem_002527521
Insys_Anthem_002527530                   Insys_Anthem_002527530
Insys_Anthem_002527531                   Insys_Anthem_002527531
Insys_Anthem_002527532                   Insys_Anthem_002527532
Insys_Anthem_002527533                   Insys_Anthem_002527533

                                                    2662
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2664 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002527539                   Insys_Anthem_002527539
Insys_Anthem_002527540                   Insys_Anthem_002527540
Insys_Anthem_002527543                   Insys_Anthem_002527543
Insys_Anthem_002527565                   Insys_Anthem_002527565
Insys_Anthem_002527572                   Insys_Anthem_002527572
Insys_Anthem_002527581                   Insys_Anthem_002527581
Insys_Anthem_002527587                   Insys_Anthem_002527587
Insys_Anthem_002527596                   Insys_Anthem_002527596
Insys_Anthem_002527605                   Insys_Anthem_002527605
Insys_Anthem_002527613                   Insys_Anthem_002527613
Insys_Anthem_002527616                   Insys_Anthem_002527616
Insys_Anthem_002527623                   Insys_Anthem_002527623
Insys_Anthem_002527624                   Insys_Anthem_002527624
Insys_Anthem_002527625                   Insys_Anthem_002527625
Insys_Anthem_002527628                   Insys_Anthem_002527628
Insys_Anthem_002527640                   Insys_Anthem_002527640
Insys_Anthem_002527641                   Insys_Anthem_002527641
Insys_Anthem_002527643                   Insys_Anthem_002527643
Insys_Anthem_002527654                   Insys_Anthem_002527654
Insys_Anthem_002527663                   Insys_Anthem_002527663
Insys_Anthem_002527664                   Insys_Anthem_002527664
Insys_Anthem_002527669                   Insys_Anthem_002527669
Insys_Anthem_002527681                   Insys_Anthem_002527681
Insys_Anthem_002527690                   Insys_Anthem_002527690
Insys_Anthem_002527699                   Insys_Anthem_002527699
Insys_Anthem_002527701                   Insys_Anthem_002527701
Insys_Anthem_002527716                   Insys_Anthem_002527716
Insys_Anthem_002527726                   Insys_Anthem_002527726
Insys_Anthem_002527727                   Insys_Anthem_002527727
Insys_Anthem_002527730                   Insys_Anthem_002527730
Insys_Anthem_002527740                   Insys_Anthem_002527740
Insys_Anthem_002527804                   Insys_Anthem_002527804
Insys_Anthem_002527805                   Insys_Anthem_002527805
Insys_Anthem_002527821                   Insys_Anthem_002527821
Insys_Anthem_002527824                   Insys_Anthem_002527824
Insys_Anthem_002527828                   Insys_Anthem_002527828
Insys_Anthem_002527830                   Insys_Anthem_002527830
Insys_Anthem_002527867                   Insys_Anthem_002527867
Insys_Anthem_002527871                   Insys_Anthem_002527871
Insys_Anthem_002527892                   Insys_Anthem_002527892
Insys_Anthem_002527943                   Insys_Anthem_002527943
Insys_Anthem_002527953                   Insys_Anthem_002527953
Insys_Anthem_002527975                   Insys_Anthem_002527975
Insys_Anthem_002527994                   Insys_Anthem_002527994
Insys_Anthem_002528021                   Insys_Anthem_002528021
Insys_Anthem_002528026                   Insys_Anthem_002528026
Insys_Anthem_002528029                   Insys_Anthem_002528029

                                                    2663
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2665 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002528045                   Insys_Anthem_002528045
Insys_Anthem_002528054                   Insys_Anthem_002528054
Insys_Anthem_002528077                   Insys_Anthem_002528077
Insys_Anthem_002528078                   Insys_Anthem_002528078
Insys_Anthem_002528088                   Insys_Anthem_002528088
Insys_Anthem_002528121                   Insys_Anthem_002528121
Insys_Anthem_002528131                   Insys_Anthem_002528131
Insys_Anthem_002528142                   Insys_Anthem_002528142
Insys_Anthem_002528147                   Insys_Anthem_002528147
Insys_Anthem_002528186                   Insys_Anthem_002528186
Insys_Anthem_002528197                   Insys_Anthem_002528197
Insys_Anthem_002528216                   Insys_Anthem_002528216
Insys_Anthem_002528233                   Insys_Anthem_002528233
Insys_Anthem_002528239                   Insys_Anthem_002528239
Insys_Anthem_002528243                   Insys_Anthem_002528243
Insys_Anthem_002528248                   Insys_Anthem_002528248
Insys_Anthem_002528249                   Insys_Anthem_002528249
Insys_Anthem_002528251                   Insys_Anthem_002528251
Insys_Anthem_002528263                   Insys_Anthem_002528263
Insys_Anthem_002528319                   Insys_Anthem_002528319
Insys_Anthem_002528320                   Insys_Anthem_002528320
Insys_Anthem_002528327                   Insys_Anthem_002528327
Insys_Anthem_002528330                   Insys_Anthem_002528330
Insys_Anthem_002528332                   Insys_Anthem_002528332
Insys_Anthem_002528339                   Insys_Anthem_002528339
Insys_Anthem_002528352                   Insys_Anthem_002528352
Insys_Anthem_002528357                   Insys_Anthem_002528357
Insys_Anthem_002528358                   Insys_Anthem_002528358
Insys_Anthem_002528359                   Insys_Anthem_002528359
Insys_Anthem_002528371                   Insys_Anthem_002528371
Insys_Anthem_002528372                   Insys_Anthem_002528372
Insys_Anthem_002528373                   Insys_Anthem_002528373
Insys_Anthem_002528377                   Insys_Anthem_002528377
Insys_Anthem_002528378                   Insys_Anthem_002528378
Insys_Anthem_002528383                   Insys_Anthem_002528383
Insys_Anthem_002528389                   Insys_Anthem_002528389
Insys_Anthem_002528390                   Insys_Anthem_002528390
Insys_Anthem_002528394                   Insys_Anthem_002528394
Insys_Anthem_002528399                   Insys_Anthem_002528399
Insys_Anthem_002528400                   Insys_Anthem_002528400
Insys_Anthem_002528404                   Insys_Anthem_002528404
Insys_Anthem_002528409                   Insys_Anthem_002528409
Insys_Anthem_002528414                   Insys_Anthem_002528414
Insys_Anthem_002528415                   Insys_Anthem_002528415
Insys_Anthem_002528420                   Insys_Anthem_002528420
Insys_Anthem_002528424                   Insys_Anthem_002528424
Insys_Anthem_002528425                   Insys_Anthem_002528425

                                                    2664
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2666 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002528426                   Insys_Anthem_002528426
Insys_Anthem_002528428                   Insys_Anthem_002528428
Insys_Anthem_002528434                   Insys_Anthem_002528434
Insys_Anthem_002528438                   Insys_Anthem_002528438
Insys_Anthem_002528439                   Insys_Anthem_002528439
Insys_Anthem_002528440                   Insys_Anthem_002528440
Insys_Anthem_002528450                   Insys_Anthem_002528450
Insys_Anthem_002528451                   Insys_Anthem_002528451
Insys_Anthem_002528452                   Insys_Anthem_002528452
Insys_Anthem_002528453                   Insys_Anthem_002528453
Insys_Anthem_002528454                   Insys_Anthem_002528454
Insys_Anthem_002528462                   Insys_Anthem_002528462
Insys_Anthem_002528464                   Insys_Anthem_002528464
Insys_Anthem_002528474                   Insys_Anthem_002528474
Insys_Anthem_002528475                   Insys_Anthem_002528475
Insys_Anthem_002528476                   Insys_Anthem_002528476
Insys_Anthem_002528477                   Insys_Anthem_002528477
Insys_Anthem_002528484                   Insys_Anthem_002528484
Insys_Anthem_002528490                   Insys_Anthem_002528490
Insys_Anthem_002528491                   Insys_Anthem_002528491
Insys_Anthem_002528492                   Insys_Anthem_002528492
Insys_Anthem_002528493                   Insys_Anthem_002528493
Insys_Anthem_002528494                   Insys_Anthem_002528494
Insys_Anthem_002528495                   Insys_Anthem_002528495
Insys_Anthem_002528498                   Insys_Anthem_002528498
Insys_Anthem_002528499                   Insys_Anthem_002528499
Insys_Anthem_002528500                   Insys_Anthem_002528500
Insys_Anthem_002528501                   Insys_Anthem_002528501
Insys_Anthem_002528507                   Insys_Anthem_002528507
Insys_Anthem_002528508                   Insys_Anthem_002528508
Insys_Anthem_002528512                   Insys_Anthem_002528512
Insys_Anthem_002528514                   Insys_Anthem_002528514
Insys_Anthem_002528515                   Insys_Anthem_002528515
Insys_Anthem_002528521                   Insys_Anthem_002528521
Insys_Anthem_002528525                   Insys_Anthem_002528525
Insys_Anthem_002528526                   Insys_Anthem_002528526
Insys_Anthem_002528527                   Insys_Anthem_002528527
Insys_Anthem_002528532                   Insys_Anthem_002528532
Insys_Anthem_002528536                   Insys_Anthem_002528536
Insys_Anthem_002528537                   Insys_Anthem_002528537
Insys_Anthem_002528539                   Insys_Anthem_002528539
Insys_Anthem_002528553                   Insys_Anthem_002528553
Insys_Anthem_002528560                   Insys_Anthem_002528560
Insys_Anthem_002528561                   Insys_Anthem_002528561
Insys_Anthem_002528566                   Insys_Anthem_002528566
Insys_Anthem_002528570                   Insys_Anthem_002528570
Insys_Anthem_002528571                   Insys_Anthem_002528571

                                                    2665
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2667 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002528572                   Insys_Anthem_002528572
Insys_Anthem_002528573                   Insys_Anthem_002528573
Insys_Anthem_002528574                   Insys_Anthem_002528574
Insys_Anthem_002528577                   Insys_Anthem_002528577
Insys_Anthem_002528578                   Insys_Anthem_002528578
Insys_Anthem_002528590                   Insys_Anthem_002528590
Insys_Anthem_002528594                   Insys_Anthem_002528594
Insys_Anthem_002528596                   Insys_Anthem_002528596
Insys_Anthem_002528609                   Insys_Anthem_002528609
Insys_Anthem_002528613                   Insys_Anthem_002528613
Insys_Anthem_002528622                   Insys_Anthem_002528622
Insys_Anthem_002528623                   Insys_Anthem_002528623
Insys_Anthem_002528624                   Insys_Anthem_002528624
Insys_Anthem_002528625                   Insys_Anthem_002528625
Insys_Anthem_002528626                   Insys_Anthem_002528626
Insys_Anthem_002528632                   Insys_Anthem_002528632
Insys_Anthem_002528636                   Insys_Anthem_002528636
Insys_Anthem_002528640                   Insys_Anthem_002528640
Insys_Anthem_002528642                   Insys_Anthem_002528642
Insys_Anthem_002528645                   Insys_Anthem_002528645
Insys_Anthem_002528648                   Insys_Anthem_002528648
Insys_Anthem_002528650                   Insys_Anthem_002528650
Insys_Anthem_002528665                   Insys_Anthem_002528665
Insys_Anthem_002528666                   Insys_Anthem_002528666
Insys_Anthem_002528670                   Insys_Anthem_002528670
Insys_Anthem_002528671                   Insys_Anthem_002528671
Insys_Anthem_002528672                   Insys_Anthem_002528672
Insys_Anthem_002528673                   Insys_Anthem_002528673
Insys_Anthem_002528690                   Insys_Anthem_002528690
Insys_Anthem_002528698                   Insys_Anthem_002528698
Insys_Anthem_002528702                   Insys_Anthem_002528702
Insys_Anthem_002528706                   Insys_Anthem_002528706
Insys_Anthem_002528718                   Insys_Anthem_002528718
Insys_Anthem_002528727                   Insys_Anthem_002528727
Insys_Anthem_002528730                   Insys_Anthem_002528730
Insys_Anthem_002528736                   Insys_Anthem_002528736
Insys_Anthem_002528765                   Insys_Anthem_002528765
Insys_Anthem_002528766                   Insys_Anthem_002528766
Insys_Anthem_002528783                   Insys_Anthem_002528783
Insys_Anthem_002528790                   Insys_Anthem_002528790
Insys_Anthem_002528794                   Insys_Anthem_002528794
Insys_Anthem_002528812                   Insys_Anthem_002528812
Insys_Anthem_002528820                   Insys_Anthem_002528820
Insys_Anthem_002528823                   Insys_Anthem_002528823
Insys_Anthem_002528862                   Insys_Anthem_002528862
Insys_Anthem_002528870                   Insys_Anthem_002528870
Insys_Anthem_002528877                   Insys_Anthem_002528877

                                                    2666
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2668 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002528902                   Insys_Anthem_002528902
Insys_Anthem_002528907                   Insys_Anthem_002528907
Insys_Anthem_002528908                   Insys_Anthem_002528908
Insys_Anthem_002528909                   Insys_Anthem_002528909
Insys_Anthem_002528925                   Insys_Anthem_002528925
Insys_Anthem_002528939                   Insys_Anthem_002528939
Insys_Anthem_002528944                   Insys_Anthem_002528944
Insys_Anthem_002528945                   Insys_Anthem_002528945
Insys_Anthem_002528980                   Insys_Anthem_002528980
Insys_Anthem_002528984                   Insys_Anthem_002528984
Insys_Anthem_002528988                   Insys_Anthem_002528988
Insys_Anthem_002528997                   Insys_Anthem_002528997
Insys_Anthem_002529028                   Insys_Anthem_002529028
Insys_Anthem_002529047                   Insys_Anthem_002529047
Insys_Anthem_002529055                   Insys_Anthem_002529055
Insys_Anthem_002529057                   Insys_Anthem_002529057
Insys_Anthem_002529058                   Insys_Anthem_002529058
Insys_Anthem_002529059                   Insys_Anthem_002529059
Insys_Anthem_002529060                   Insys_Anthem_002529060
Insys_Anthem_002529068                   Insys_Anthem_002529068
Insys_Anthem_002529072                   Insys_Anthem_002529072
Insys_Anthem_002529074                   Insys_Anthem_002529074
Insys_Anthem_002529076                   Insys_Anthem_002529076
Insys_Anthem_002529077                   Insys_Anthem_002529077
Insys_Anthem_002529083                   Insys_Anthem_002529083
Insys_Anthem_002529090                   Insys_Anthem_002529090
Insys_Anthem_002529091                   Insys_Anthem_002529091
Insys_Anthem_002529092                   Insys_Anthem_002529092
Insys_Anthem_002529097                   Insys_Anthem_002529097
Insys_Anthem_002529112                   Insys_Anthem_002529112
Insys_Anthem_002529119                   Insys_Anthem_002529119
Insys_Anthem_002529123                   Insys_Anthem_002529123
Insys_Anthem_002529125                   Insys_Anthem_002529125
Insys_Anthem_002529129                   Insys_Anthem_002529129
Insys_Anthem_002529136                   Insys_Anthem_002529136
Insys_Anthem_002529140                   Insys_Anthem_002529140
Insys_Anthem_002529141                   Insys_Anthem_002529141
Insys_Anthem_002529146                   Insys_Anthem_002529146
Insys_Anthem_002529151                   Insys_Anthem_002529151
Insys_Anthem_002529163                   Insys_Anthem_002529163
Insys_Anthem_002529164                   Insys_Anthem_002529164
Insys_Anthem_002529183                   Insys_Anthem_002529183
Insys_Anthem_002529186                   Insys_Anthem_002529186
Insys_Anthem_002529189                   Insys_Anthem_002529189
Insys_Anthem_002529212                   Insys_Anthem_002529212
Insys_Anthem_002529216                   Insys_Anthem_002529216
Insys_Anthem_002529223                   Insys_Anthem_002529223

                                                    2667
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2669 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002529233                   Insys_Anthem_002529233
Insys_Anthem_002529264                   Insys_Anthem_002529264
Insys_Anthem_002529265                   Insys_Anthem_002529265
Insys_Anthem_002529275                   Insys_Anthem_002529275
Insys_Anthem_002529280                   Insys_Anthem_002529280
Insys_Anthem_002529284                   Insys_Anthem_002529284
Insys_Anthem_002529288                   Insys_Anthem_002529288
Insys_Anthem_002529327                   Insys_Anthem_002529327
Insys_Anthem_002529338                   Insys_Anthem_002529338
Insys_Anthem_002529359                   Insys_Anthem_002529359
Insys_Anthem_002529361                   Insys_Anthem_002529361
Insys_Anthem_002529366                   Insys_Anthem_002529366
Insys_Anthem_002529372                   Insys_Anthem_002529372
Insys_Anthem_002529393                   Insys_Anthem_002529393
Insys_Anthem_002529410                   Insys_Anthem_002529410
Insys_Anthem_002529430                   Insys_Anthem_002529430
Insys_Anthem_002529453                   Insys_Anthem_002529453
Insys_Anthem_002529454                   Insys_Anthem_002529454
Insys_Anthem_002529470                   Insys_Anthem_002529470
Insys_Anthem_002529476                   Insys_Anthem_002529476
Insys_Anthem_002529502                   Insys_Anthem_002529502
Insys_Anthem_002529514                   Insys_Anthem_002529514
Insys_Anthem_002529557                   Insys_Anthem_002529557
Insys_Anthem_002529563                   Insys_Anthem_002529563
Insys_Anthem_002529564                   Insys_Anthem_002529564
Insys_Anthem_002529571                   Insys_Anthem_002529571
Insys_Anthem_002529583                   Insys_Anthem_002529583
Insys_Anthem_002529587                   Insys_Anthem_002529587
Insys_Anthem_002529588                   Insys_Anthem_002529588
Insys_Anthem_002529594                   Insys_Anthem_002529594
Insys_Anthem_002529611                   Insys_Anthem_002529611
Insys_Anthem_002529615                   Insys_Anthem_002529615
Insys_Anthem_002529616                   Insys_Anthem_002529616
Insys_Anthem_002529622                   Insys_Anthem_002529622
Insys_Anthem_002529633                   Insys_Anthem_002529633
Insys_Anthem_002529650                   Insys_Anthem_002529650
Insys_Anthem_002529655                   Insys_Anthem_002529655
Insys_Anthem_002529666                   Insys_Anthem_002529666
Insys_Anthem_002529674                   Insys_Anthem_002529674
Insys_Anthem_002529680                   Insys_Anthem_002529680
Insys_Anthem_002529693                   Insys_Anthem_002529693
Insys_Anthem_002529694                   Insys_Anthem_002529694
Insys_Anthem_002529717                   Insys_Anthem_002529717
Insys_Anthem_002529728                   Insys_Anthem_002529728
Insys_Anthem_002529738                   Insys_Anthem_002529738
Insys_Anthem_002529742                   Insys_Anthem_002529742
Insys_Anthem_002529743                   Insys_Anthem_002529743

                                                    2668
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2670 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002529800                   Insys_Anthem_002529800
Insys_Anthem_002529823                   Insys_Anthem_002529823
Insys_Anthem_002529826                   Insys_Anthem_002529826
Insys_Anthem_002529829                   Insys_Anthem_002529829
Insys_Anthem_002529843                   Insys_Anthem_002529843
Insys_Anthem_002529855                   Insys_Anthem_002529855
Insys_Anthem_002529867                   Insys_Anthem_002529867
Insys_Anthem_002529873                   Insys_Anthem_002529873
Insys_Anthem_002529874                   Insys_Anthem_002529874
Insys_Anthem_002529875                   Insys_Anthem_002529875
Insys_Anthem_002529876                   Insys_Anthem_002529876
Insys_Anthem_002529877                   Insys_Anthem_002529877
Insys_Anthem_002529885                   Insys_Anthem_002529885
Insys_Anthem_002529891                   Insys_Anthem_002529891
Insys_Anthem_002529904                   Insys_Anthem_002529904
Insys_Anthem_002529911                   Insys_Anthem_002529911
Insys_Anthem_002529914                   Insys_Anthem_002529914
Insys_Anthem_002529931                   Insys_Anthem_002529931
Insys_Anthem_002529939                   Insys_Anthem_002529939
Insys_Anthem_002529940                   Insys_Anthem_002529940
Insys_Anthem_002529944                   Insys_Anthem_002529944
Insys_Anthem_002529956                   Insys_Anthem_002529956
Insys_Anthem_002529965                   Insys_Anthem_002529965
Insys_Anthem_002529968                   Insys_Anthem_002529968
Insys_Anthem_002529990                   Insys_Anthem_002529990
Insys_Anthem_002530008                   Insys_Anthem_002530008
Insys_Anthem_002530015                   Insys_Anthem_002530015
Insys_Anthem_002530047                   Insys_Anthem_002530047
Insys_Anthem_002530058                   Insys_Anthem_002530058
Insys_Anthem_002530068                   Insys_Anthem_002530068
Insys_Anthem_002530072                   Insys_Anthem_002530072
Insys_Anthem_002530080                   Insys_Anthem_002530080
Insys_Anthem_002530121                   Insys_Anthem_002530121
Insys_Anthem_002530130                   Insys_Anthem_002530130
Insys_Anthem_002530139                   Insys_Anthem_002530139
Insys_Anthem_002530145                   Insys_Anthem_002530145
Insys_Anthem_002530178                   Insys_Anthem_002530178
Insys_Anthem_002530189                   Insys_Anthem_002530189
Insys_Anthem_002530191                   Insys_Anthem_002530191
Insys_Anthem_002530193                   Insys_Anthem_002530193
Insys_Anthem_002530200                   Insys_Anthem_002530200
Insys_Anthem_002530213                   Insys_Anthem_002530213
Insys_Anthem_002530214                   Insys_Anthem_002530214
Insys_Anthem_002530215                   Insys_Anthem_002530215
Insys_Anthem_002530216                   Insys_Anthem_002530216
Insys_Anthem_002530226                   Insys_Anthem_002530226
Insys_Anthem_002530253                   Insys_Anthem_002530253

                                                    2669
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2671 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002530258                   Insys_Anthem_002530258
Insys_Anthem_002530280                   Insys_Anthem_002530280
Insys_Anthem_002530296                   Insys_Anthem_002530296
Insys_Anthem_002530304                   Insys_Anthem_002530304
Insys_Anthem_002530309                   Insys_Anthem_002530309
Insys_Anthem_002530318                   Insys_Anthem_002530318
Insys_Anthem_002530332                   Insys_Anthem_002530332
Insys_Anthem_002530337                   Insys_Anthem_002530337
Insys_Anthem_002530341                   Insys_Anthem_002530341
Insys_Anthem_002530346                   Insys_Anthem_002530346
Insys_Anthem_002530359                   Insys_Anthem_002530359
Insys_Anthem_002530364                   Insys_Anthem_002530364
Insys_Anthem_002530378                   Insys_Anthem_002530378
Insys_Anthem_002530382                   Insys_Anthem_002530382
Insys_Anthem_002530386                   Insys_Anthem_002530386
Insys_Anthem_002530390                   Insys_Anthem_002530390
Insys_Anthem_002530394                   Insys_Anthem_002530394
Insys_Anthem_002530395                   Insys_Anthem_002530395
Insys_Anthem_002530396                   Insys_Anthem_002530396
Insys_Anthem_002530403                   Insys_Anthem_002530403
Insys_Anthem_002530407                   Insys_Anthem_002530407
Insys_Anthem_002530411                   Insys_Anthem_002530411
Insys_Anthem_002530425                   Insys_Anthem_002530425
Insys_Anthem_002530439                   Insys_Anthem_002530439
Insys_Anthem_002530440                   Insys_Anthem_002530440
Insys_Anthem_002530453                   Insys_Anthem_002530453
Insys_Anthem_002530461                   Insys_Anthem_002530461
Insys_Anthem_002530469                   Insys_Anthem_002530469
Insys_Anthem_002530470                   Insys_Anthem_002530470
Insys_Anthem_002530479                   Insys_Anthem_002530479
Insys_Anthem_002530488                   Insys_Anthem_002530488
Insys_Anthem_002530489                   Insys_Anthem_002530489
Insys_Anthem_002530493                   Insys_Anthem_002530493
Insys_Anthem_002530502                   Insys_Anthem_002530502
Insys_Anthem_002530514                   Insys_Anthem_002530514
Insys_Anthem_002530515                   Insys_Anthem_002530515
Insys_Anthem_002530516                   Insys_Anthem_002530516
Insys_Anthem_002530543                   Insys_Anthem_002530543
Insys_Anthem_002530549                   Insys_Anthem_002530549
Insys_Anthem_002530557                   Insys_Anthem_002530557
Insys_Anthem_002530572                   Insys_Anthem_002530572
Insys_Anthem_002530587                   Insys_Anthem_002530587
Insys_Anthem_002530602                   Insys_Anthem_002530602
Insys_Anthem_002530605                   Insys_Anthem_002530605
Insys_Anthem_002530612                   Insys_Anthem_002530612
Insys_Anthem_002530613                   Insys_Anthem_002530613
Insys_Anthem_002530616                   Insys_Anthem_002530616

                                                    2670
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2672 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002530631                   Insys_Anthem_002530631
Insys_Anthem_002530638                   Insys_Anthem_002530638
Insys_Anthem_002530642                   Insys_Anthem_002530642
Insys_Anthem_002530662                   Insys_Anthem_002530662
Insys_Anthem_002530677                   Insys_Anthem_002530677
Insys_Anthem_002530678                   Insys_Anthem_002530678
Insys_Anthem_002530680                   Insys_Anthem_002530680
Insys_Anthem_002530681                   Insys_Anthem_002530681
Insys_Anthem_002530683                   Insys_Anthem_002530683
Insys_Anthem_002530686                   Insys_Anthem_002530686
Insys_Anthem_002530687                   Insys_Anthem_002530687
Insys_Anthem_002530697                   Insys_Anthem_002530697
Insys_Anthem_002530703                   Insys_Anthem_002530703
Insys_Anthem_002530715                   Insys_Anthem_002530715
Insys_Anthem_002530731                   Insys_Anthem_002530731
Insys_Anthem_002530734                   Insys_Anthem_002530734
Insys_Anthem_002530737                   Insys_Anthem_002530737
Insys_Anthem_002530740                   Insys_Anthem_002530740
Insys_Anthem_002530753                   Insys_Anthem_002530753
Insys_Anthem_002530758                   Insys_Anthem_002530758
Insys_Anthem_002530760                   Insys_Anthem_002530760
Insys_Anthem_002530762                   Insys_Anthem_002530762
Insys_Anthem_002530775                   Insys_Anthem_002530775
Insys_Anthem_002530780                   Insys_Anthem_002530780
Insys_Anthem_002530781                   Insys_Anthem_002530781
Insys_Anthem_002530786                   Insys_Anthem_002530786
Insys_Anthem_002530788                   Insys_Anthem_002530788
Insys_Anthem_002530789                   Insys_Anthem_002530789
Insys_Anthem_002530810                   Insys_Anthem_002530810
Insys_Anthem_002530838                   Insys_Anthem_002530838
Insys_Anthem_002530862                   Insys_Anthem_002530862
Insys_Anthem_002530863                   Insys_Anthem_002530863
Insys_Anthem_002530870                   Insys_Anthem_002530870
Insys_Anthem_002530873                   Insys_Anthem_002530873
Insys_Anthem_002530886                   Insys_Anthem_002530886
Insys_Anthem_002530887                   Insys_Anthem_002530887
Insys_Anthem_002530901                   Insys_Anthem_002530901
Insys_Anthem_002530902                   Insys_Anthem_002530902
Insys_Anthem_002530915                   Insys_Anthem_002530915
Insys_Anthem_002530928                   Insys_Anthem_002530928
Insys_Anthem_002530930                   Insys_Anthem_002530930
Insys_Anthem_002530935                   Insys_Anthem_002530935
Insys_Anthem_002530952                   Insys_Anthem_002530952
Insys_Anthem_002530961                   Insys_Anthem_002530961
Insys_Anthem_002530972                   Insys_Anthem_002530972
Insys_Anthem_002530973                   Insys_Anthem_002530973
Insys_Anthem_002530979                   Insys_Anthem_002530979

                                                    2671
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2673 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002530984                   Insys_Anthem_002530984
Insys_Anthem_002530988                   Insys_Anthem_002530988
Insys_Anthem_002530992                   Insys_Anthem_002530992
Insys_Anthem_002530997                   Insys_Anthem_002530997
Insys_Anthem_002531001                   Insys_Anthem_002531001
Insys_Anthem_002531014                   Insys_Anthem_002531014
Insys_Anthem_002531018                   Insys_Anthem_002531018
Insys_Anthem_002531026                   Insys_Anthem_002531026
Insys_Anthem_002531040                   Insys_Anthem_002531040
Insys_Anthem_002531044                   Insys_Anthem_002531044
Insys_Anthem_002531047                   Insys_Anthem_002531047
Insys_Anthem_002531051                   Insys_Anthem_002531051
Insys_Anthem_002531052                   Insys_Anthem_002531052
Insys_Anthem_002531053                   Insys_Anthem_002531053
Insys_Anthem_002531057                   Insys_Anthem_002531057
Insys_Anthem_002531072                   Insys_Anthem_002531072
Insys_Anthem_002531081                   Insys_Anthem_002531081
Insys_Anthem_002531086                   Insys_Anthem_002531086
Insys_Anthem_002531087                   Insys_Anthem_002531087
Insys_Anthem_002531089                   Insys_Anthem_002531089
Insys_Anthem_002531100                   Insys_Anthem_002531100
Insys_Anthem_002531105                   Insys_Anthem_002531105
Insys_Anthem_002531109                   Insys_Anthem_002531109
Insys_Anthem_002531139                   Insys_Anthem_002531139
Insys_Anthem_002531140                   Insys_Anthem_002531140
Insys_Anthem_002531148                   Insys_Anthem_002531148
Insys_Anthem_002531154                   Insys_Anthem_002531154
Insys_Anthem_002531158                   Insys_Anthem_002531158
Insys_Anthem_002531164                   Insys_Anthem_002531164
Insys_Anthem_002531168                   Insys_Anthem_002531168
Insys_Anthem_002531169                   Insys_Anthem_002531169
Insys_Anthem_002531170                   Insys_Anthem_002531170
Insys_Anthem_002531171                   Insys_Anthem_002531171
Insys_Anthem_002531173                   Insys_Anthem_002531173
Insys_Anthem_002531174                   Insys_Anthem_002531174
Insys_Anthem_002531180                   Insys_Anthem_002531180
Insys_Anthem_002531191                   Insys_Anthem_002531191
Insys_Anthem_002531193                   Insys_Anthem_002531193
Insys_Anthem_002531201                   Insys_Anthem_002531201
Insys_Anthem_002531218                   Insys_Anthem_002531218
Insys_Anthem_002531219                   Insys_Anthem_002531219
Insys_Anthem_002531223                   Insys_Anthem_002531223
Insys_Anthem_002531224                   Insys_Anthem_002531224
Insys_Anthem_002531240                   Insys_Anthem_002531240
Insys_Anthem_002531254                   Insys_Anthem_002531254
Insys_Anthem_002531281                   Insys_Anthem_002531281
Insys_Anthem_002531290                   Insys_Anthem_002531290

                                                    2672
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2674 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002531311                   Insys_Anthem_002531311
Insys_Anthem_002531318                   Insys_Anthem_002531318
Insys_Anthem_002531328                   Insys_Anthem_002531328
Insys_Anthem_002531344                   Insys_Anthem_002531344
Insys_Anthem_002531348                   Insys_Anthem_002531348
Insys_Anthem_002531352                   Insys_Anthem_002531352
Insys_Anthem_002531353                   Insys_Anthem_002531353
Insys_Anthem_002531354                   Insys_Anthem_002531354
Insys_Anthem_002531365                   Insys_Anthem_002531365
Insys_Anthem_002531383                   Insys_Anthem_002531383
Insys_Anthem_002531385                   Insys_Anthem_002531385
Insys_Anthem_002531389                   Insys_Anthem_002531389
Insys_Anthem_002531391                   Insys_Anthem_002531391
Insys_Anthem_002531392                   Insys_Anthem_002531392
Insys_Anthem_002531397                   Insys_Anthem_002531397
Insys_Anthem_002531403                   Insys_Anthem_002531403
Insys_Anthem_002531407                   Insys_Anthem_002531407
Insys_Anthem_002531409                   Insys_Anthem_002531409
Insys_Anthem_002531412                   Insys_Anthem_002531412
Insys_Anthem_002531413                   Insys_Anthem_002531413
Insys_Anthem_002531424                   Insys_Anthem_002531424
Insys_Anthem_002531430                   Insys_Anthem_002531430
Insys_Anthem_002531434                   Insys_Anthem_002531434
Insys_Anthem_002531441                   Insys_Anthem_002531441
Insys_Anthem_002531442                   Insys_Anthem_002531442
Insys_Anthem_002531450                   Insys_Anthem_002531450
Insys_Anthem_002531465                   Insys_Anthem_002531465
Insys_Anthem_002531466                   Insys_Anthem_002531466
Insys_Anthem_002531467                   Insys_Anthem_002531467
Insys_Anthem_002531474                   Insys_Anthem_002531474
Insys_Anthem_002531479                   Insys_Anthem_002531479
Insys_Anthem_002531482                   Insys_Anthem_002531482
Insys_Anthem_002531483                   Insys_Anthem_002531483
Insys_Anthem_002531484                   Insys_Anthem_002531484
Insys_Anthem_002531501                   Insys_Anthem_002531501
Insys_Anthem_002531512                   Insys_Anthem_002531512
Insys_Anthem_002531533                   Insys_Anthem_002531533
Insys_Anthem_002531539                   Insys_Anthem_002531539
Insys_Anthem_002531540                   Insys_Anthem_002531540
Insys_Anthem_002531557                   Insys_Anthem_002531557
Insys_Anthem_002531564                   Insys_Anthem_002531564
Insys_Anthem_002531565                   Insys_Anthem_002531565
Insys_Anthem_002531570                   Insys_Anthem_002531570
Insys_Anthem_002531576                   Insys_Anthem_002531576
Insys_Anthem_002531584                   Insys_Anthem_002531584
Insys_Anthem_002531608                   Insys_Anthem_002531608
Insys_Anthem_002531613                   Insys_Anthem_002531613

                                                    2673
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2675 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002531615                   Insys_Anthem_002531615
Insys_Anthem_002531616                   Insys_Anthem_002531616
Insys_Anthem_002531617                   Insys_Anthem_002531617
Insys_Anthem_002531628                   Insys_Anthem_002531628
Insys_Anthem_002531637                   Insys_Anthem_002531637
Insys_Anthem_002531644                   Insys_Anthem_002531644
Insys_Anthem_002531645                   Insys_Anthem_002531645
Insys_Anthem_002531647                   Insys_Anthem_002531647
Insys_Anthem_002531648                   Insys_Anthem_002531648
Insys_Anthem_002531649                   Insys_Anthem_002531649
Insys_Anthem_002531661                   Insys_Anthem_002531661
Insys_Anthem_002531671                   Insys_Anthem_002531671
Insys_Anthem_002531686                   Insys_Anthem_002531686
Insys_Anthem_002531697                   Insys_Anthem_002531697
Insys_Anthem_002531703                   Insys_Anthem_002531703
Insys_Anthem_002531713                   Insys_Anthem_002531713
Insys_Anthem_002531721                   Insys_Anthem_002531721
Insys_Anthem_002531725                   Insys_Anthem_002531725
Insys_Anthem_002531739                   Insys_Anthem_002531739
Insys_Anthem_002531741                   Insys_Anthem_002531741
Insys_Anthem_002531750                   Insys_Anthem_002531750
Insys_Anthem_002531759                   Insys_Anthem_002531759
Insys_Anthem_002531770                   Insys_Anthem_002531770
Insys_Anthem_002531774                   Insys_Anthem_002531774
Insys_Anthem_002531777                   Insys_Anthem_002531777
Insys_Anthem_002531793                   Insys_Anthem_002531793
Insys_Anthem_002531799                   Insys_Anthem_002531799
Insys_Anthem_002531802                   Insys_Anthem_002531802
Insys_Anthem_002531808                   Insys_Anthem_002531808
Insys_Anthem_002531810                   Insys_Anthem_002531810
Insys_Anthem_002531811                   Insys_Anthem_002531811
Insys_Anthem_002531812                   Insys_Anthem_002531812
Insys_Anthem_002531830                   Insys_Anthem_002531830
Insys_Anthem_002531831                   Insys_Anthem_002531831
Insys_Anthem_002531846                   Insys_Anthem_002531846
Insys_Anthem_002531849                   Insys_Anthem_002531849
Insys_Anthem_002531869                   Insys_Anthem_002531869
Insys_Anthem_002531871                   Insys_Anthem_002531871
Insys_Anthem_002531872                   Insys_Anthem_002531872
Insys_Anthem_002531888                   Insys_Anthem_002531888
Insys_Anthem_002531892                   Insys_Anthem_002531892
Insys_Anthem_002531906                   Insys_Anthem_002531906
Insys_Anthem_002531913                   Insys_Anthem_002531913
Insys_Anthem_002531914                   Insys_Anthem_002531914
Insys_Anthem_002531931                   Insys_Anthem_002531931
Insys_Anthem_002531945                   Insys_Anthem_002531945
Insys_Anthem_002531949                   Insys_Anthem_002531949

                                                    2674
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2676 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002531951                   Insys_Anthem_002531951
Insys_Anthem_002531964                   Insys_Anthem_002531964
Insys_Anthem_002531986                   Insys_Anthem_002531986
Insys_Anthem_002531999                   Insys_Anthem_002531999
Insys_Anthem_002532000                   Insys_Anthem_002532000
Insys_Anthem_002532013                   Insys_Anthem_002532013
Insys_Anthem_002532021                   Insys_Anthem_002532021
Insys_Anthem_002532023                   Insys_Anthem_002532023
Insys_Anthem_002532028                   Insys_Anthem_002532028
Insys_Anthem_002532031                   Insys_Anthem_002532031
Insys_Anthem_002532048                   Insys_Anthem_002532048
Insys_Anthem_002532049                   Insys_Anthem_002532049
Insys_Anthem_002532050                   Insys_Anthem_002532050
Insys_Anthem_002532059                   Insys_Anthem_002532059
Insys_Anthem_002532060                   Insys_Anthem_002532060
Insys_Anthem_002532076                   Insys_Anthem_002532076
Insys_Anthem_002532083                   Insys_Anthem_002532083
Insys_Anthem_002532084                   Insys_Anthem_002532084
Insys_Anthem_002532086                   Insys_Anthem_002532086
Insys_Anthem_002532087                   Insys_Anthem_002532087
Insys_Anthem_002532103                   Insys_Anthem_002532103
Insys_Anthem_002532111                   Insys_Anthem_002532111
Insys_Anthem_002532129                   Insys_Anthem_002532129
Insys_Anthem_002532133                   Insys_Anthem_002532133
Insys_Anthem_002532139                   Insys_Anthem_002532139
Insys_Anthem_002532147                   Insys_Anthem_002532147
Insys_Anthem_002532167                   Insys_Anthem_002532167
Insys_Anthem_002532174                   Insys_Anthem_002532174
Insys_Anthem_002532179                   Insys_Anthem_002532179
Insys_Anthem_002532186                   Insys_Anthem_002532186
Insys_Anthem_002532192                   Insys_Anthem_002532192
Insys_Anthem_002532224                   Insys_Anthem_002532224
Insys_Anthem_002532225                   Insys_Anthem_002532225
Insys_Anthem_002532226                   Insys_Anthem_002532226
Insys_Anthem_002532231                   Insys_Anthem_002532231
Insys_Anthem_002532233                   Insys_Anthem_002532233
Insys_Anthem_002532235                   Insys_Anthem_002532235
Insys_Anthem_002532242                   Insys_Anthem_002532242
Insys_Anthem_002532243                   Insys_Anthem_002532243
Insys_Anthem_002532259                   Insys_Anthem_002532259
Insys_Anthem_002532260                   Insys_Anthem_002532260
Insys_Anthem_002532275                   Insys_Anthem_002532275
Insys_Anthem_002532294                   Insys_Anthem_002532294
Insys_Anthem_002532295                   Insys_Anthem_002532295
Insys_Anthem_002532308                   Insys_Anthem_002532308
Insys_Anthem_002532328                   Insys_Anthem_002532328
Insys_Anthem_002532333                   Insys_Anthem_002532333

                                                    2675
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2677 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002532336                   Insys_Anthem_002532336
Insys_Anthem_002532342                   Insys_Anthem_002532342
Insys_Anthem_002532346                   Insys_Anthem_002532346
Insys_Anthem_002532361                   Insys_Anthem_002532361
Insys_Anthem_002532371                   Insys_Anthem_002532371
Insys_Anthem_002532372                   Insys_Anthem_002532372
Insys_Anthem_002532373                   Insys_Anthem_002532373
Insys_Anthem_002532374                   Insys_Anthem_002532374
Insys_Anthem_002532375                   Insys_Anthem_002532375
Insys_Anthem_002532381                   Insys_Anthem_002532381
Insys_Anthem_002532382                   Insys_Anthem_002532382
Insys_Anthem_002532386                   Insys_Anthem_002532386
Insys_Anthem_002532404                   Insys_Anthem_002532404
Insys_Anthem_002532413                   Insys_Anthem_002532413
Insys_Anthem_002532428                   Insys_Anthem_002532428
Insys_Anthem_002532432                   Insys_Anthem_002532432
Insys_Anthem_002532440                   Insys_Anthem_002532440
Insys_Anthem_002532445                   Insys_Anthem_002532445
Insys_Anthem_002532454                   Insys_Anthem_002532454
Insys_Anthem_002532459                   Insys_Anthem_002532459
Insys_Anthem_002532464                   Insys_Anthem_002532464
Insys_Anthem_002532471                   Insys_Anthem_002532471
Insys_Anthem_002532479                   Insys_Anthem_002532479
Insys_Anthem_002532497                   Insys_Anthem_002532497
Insys_Anthem_002532503                   Insys_Anthem_002532503
Insys_Anthem_002532513                   Insys_Anthem_002532513
Insys_Anthem_002532520                   Insys_Anthem_002532520
Insys_Anthem_002532525                   Insys_Anthem_002532525
Insys_Anthem_002532531                   Insys_Anthem_002532531
Insys_Anthem_002532532                   Insys_Anthem_002532532
Insys_Anthem_002532534                   Insys_Anthem_002532534
Insys_Anthem_002532540                   Insys_Anthem_002532540
Insys_Anthem_002532541                   Insys_Anthem_002532541
Insys_Anthem_002532546                   Insys_Anthem_002532546
Insys_Anthem_002532547                   Insys_Anthem_002532547
Insys_Anthem_002532555                   Insys_Anthem_002532555
Insys_Anthem_002532560                   Insys_Anthem_002532560
Insys_Anthem_002532585                   Insys_Anthem_002532585
Insys_Anthem_002532590                   Insys_Anthem_002532590
Insys_Anthem_002532595                   Insys_Anthem_002532595
Insys_Anthem_002532596                   Insys_Anthem_002532596
Insys_Anthem_002532598                   Insys_Anthem_002532598
Insys_Anthem_002532607                   Insys_Anthem_002532607
Insys_Anthem_002532638                   Insys_Anthem_002532638
Insys_Anthem_002532642                   Insys_Anthem_002532642
Insys_Anthem_002532644                   Insys_Anthem_002532644
Insys_Anthem_002532650                   Insys_Anthem_002532650

                                                    2676
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2678 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002532659                   Insys_Anthem_002532659
Insys_Anthem_002532680                   Insys_Anthem_002532680
Insys_Anthem_002532681                   Insys_Anthem_002532681
Insys_Anthem_002532700                   Insys_Anthem_002532700
Insys_Anthem_002532715                   Insys_Anthem_002532715
Insys_Anthem_002532722                   Insys_Anthem_002532722
Insys_Anthem_002532726                   Insys_Anthem_002532726
Insys_Anthem_002532727                   Insys_Anthem_002532727
Insys_Anthem_002532728                   Insys_Anthem_002532728
Insys_Anthem_002532737                   Insys_Anthem_002532737
Insys_Anthem_002532741                   Insys_Anthem_002532741
Insys_Anthem_002532757                   Insys_Anthem_002532757
Insys_Anthem_002532758                   Insys_Anthem_002532758
Insys_Anthem_002532759                   Insys_Anthem_002532759
Insys_Anthem_002532767                   Insys_Anthem_002532767
Insys_Anthem_002532774                   Insys_Anthem_002532774
Insys_Anthem_002532775                   Insys_Anthem_002532775
Insys_Anthem_002532776                   Insys_Anthem_002532776
Insys_Anthem_002532779                   Insys_Anthem_002532779
Insys_Anthem_002532783                   Insys_Anthem_002532783
Insys_Anthem_002532795                   Insys_Anthem_002532795
Insys_Anthem_002532798                   Insys_Anthem_002532798
Insys_Anthem_002532810                   Insys_Anthem_002532810
Insys_Anthem_002532818                   Insys_Anthem_002532818
Insys_Anthem_002532830                   Insys_Anthem_002532830
Insys_Anthem_002532831                   Insys_Anthem_002532831
Insys_Anthem_002532834                   Insys_Anthem_002532834
Insys_Anthem_002532843                   Insys_Anthem_002532843
Insys_Anthem_002532846                   Insys_Anthem_002532846
Insys_Anthem_002532851                   Insys_Anthem_002532851
Insys_Anthem_002532860                   Insys_Anthem_002532860
Insys_Anthem_002532861                   Insys_Anthem_002532861
Insys_Anthem_002532868                   Insys_Anthem_002532868
Insys_Anthem_002532875                   Insys_Anthem_002532875
Insys_Anthem_002532884                   Insys_Anthem_002532884
Insys_Anthem_002532886                   Insys_Anthem_002532886
Insys_Anthem_002532887                   Insys_Anthem_002532887
Insys_Anthem_002532908                   Insys_Anthem_002532908
Insys_Anthem_002532917                   Insys_Anthem_002532917
Insys_Anthem_002532918                   Insys_Anthem_002532918
Insys_Anthem_002532919                   Insys_Anthem_002532919
Insys_Anthem_002532920                   Insys_Anthem_002532920
Insys_Anthem_002532921                   Insys_Anthem_002532921
Insys_Anthem_002532925                   Insys_Anthem_002532925
Insys_Anthem_002532942                   Insys_Anthem_002532942
Insys_Anthem_002532965                   Insys_Anthem_002532965
Insys_Anthem_002532968                   Insys_Anthem_002532968

                                                    2677
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2679 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002532969                   Insys_Anthem_002532969
Insys_Anthem_002532986                   Insys_Anthem_002532986
Insys_Anthem_002532995                   Insys_Anthem_002532995
Insys_Anthem_002533001                   Insys_Anthem_002533001
Insys_Anthem_002533008                   Insys_Anthem_002533008
Insys_Anthem_002533021                   Insys_Anthem_002533021
Insys_Anthem_002533027                   Insys_Anthem_002533027
Insys_Anthem_002533031                   Insys_Anthem_002533031
Insys_Anthem_002533040                   Insys_Anthem_002533040
Insys_Anthem_002533042                   Insys_Anthem_002533042
Insys_Anthem_002533043                   Insys_Anthem_002533043
Insys_Anthem_002533044                   Insys_Anthem_002533044
Insys_Anthem_002533048                   Insys_Anthem_002533048
Insys_Anthem_002533072                   Insys_Anthem_002533072
Insys_Anthem_002533073                   Insys_Anthem_002533073
Insys_Anthem_002533074                   Insys_Anthem_002533074
Insys_Anthem_002533079                   Insys_Anthem_002533079
Insys_Anthem_002533084                   Insys_Anthem_002533084
Insys_Anthem_002533110                   Insys_Anthem_002533110
Insys_Anthem_002533120                   Insys_Anthem_002533120
Insys_Anthem_002533124                   Insys_Anthem_002533124
Insys_Anthem_002533125                   Insys_Anthem_002533125
Insys_Anthem_002533137                   Insys_Anthem_002533137
Insys_Anthem_002533149                   Insys_Anthem_002533149
Insys_Anthem_002533150                   Insys_Anthem_002533150
Insys_Anthem_002533180                   Insys_Anthem_002533180
Insys_Anthem_002533184                   Insys_Anthem_002533184
Insys_Anthem_002533193                   Insys_Anthem_002533193
Insys_Anthem_002533195                   Insys_Anthem_002533195
Insys_Anthem_002533210                   Insys_Anthem_002533210
Insys_Anthem_002533223                   Insys_Anthem_002533223
Insys_Anthem_002533231                   Insys_Anthem_002533231
Insys_Anthem_002533233                   Insys_Anthem_002533233
Insys_Anthem_002533243                   Insys_Anthem_002533243
Insys_Anthem_002533249                   Insys_Anthem_002533249
Insys_Anthem_002533254                   Insys_Anthem_002533254
Insys_Anthem_002533256                   Insys_Anthem_002533256
Insys_Anthem_002533260                   Insys_Anthem_002533260
Insys_Anthem_002533266                   Insys_Anthem_002533266
Insys_Anthem_002533273                   Insys_Anthem_002533273
Insys_Anthem_002533275                   Insys_Anthem_002533275
Insys_Anthem_002533284                   Insys_Anthem_002533284
Insys_Anthem_002533286                   Insys_Anthem_002533286
Insys_Anthem_002533308                   Insys_Anthem_002533308
Insys_Anthem_002533338                   Insys_Anthem_002533338
Insys_Anthem_002533356                   Insys_Anthem_002533356
Insys_Anthem_002533360                   Insys_Anthem_002533360

                                                    2678
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2680 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002533361                   Insys_Anthem_002533361
Insys_Anthem_002533378                   Insys_Anthem_002533378
Insys_Anthem_002533390                   Insys_Anthem_002533390
Insys_Anthem_002533404                   Insys_Anthem_002533404
Insys_Anthem_002533467                   Insys_Anthem_002533467
Insys_Anthem_002533483                   Insys_Anthem_002533483
Insys_Anthem_002533493                   Insys_Anthem_002533493
Insys_Anthem_002533496                   Insys_Anthem_002533496
Insys_Anthem_002533500                   Insys_Anthem_002533500
Insys_Anthem_002533501                   Insys_Anthem_002533501
Insys_Anthem_002533524                   Insys_Anthem_002533524
Insys_Anthem_002533535                   Insys_Anthem_002533535
Insys_Anthem_002533541                   Insys_Anthem_002533541
Insys_Anthem_002533553                   Insys_Anthem_002533553
Insys_Anthem_002533554                   Insys_Anthem_002533554
Insys_Anthem_002533572                   Insys_Anthem_002533572
Insys_Anthem_002533577                   Insys_Anthem_002533577
Insys_Anthem_002533591                   Insys_Anthem_002533591
Insys_Anthem_002533593                   Insys_Anthem_002533593
Insys_Anthem_002533599                   Insys_Anthem_002533599
Insys_Anthem_002533603                   Insys_Anthem_002533603
Insys_Anthem_002533605                   Insys_Anthem_002533605
Insys_Anthem_002533612                   Insys_Anthem_002533612
Insys_Anthem_002533629                   Insys_Anthem_002533629
Insys_Anthem_002533630                   Insys_Anthem_002533630
Insys_Anthem_002533631                   Insys_Anthem_002533631
Insys_Anthem_002533656                   Insys_Anthem_002533656
Insys_Anthem_002533657                   Insys_Anthem_002533657
Insys_Anthem_002533667                   Insys_Anthem_002533667
Insys_Anthem_002533679                   Insys_Anthem_002533679
Insys_Anthem_002533688                   Insys_Anthem_002533688
Insys_Anthem_002533693                   Insys_Anthem_002533693
Insys_Anthem_002533698                   Insys_Anthem_002533698
Insys_Anthem_002533707                   Insys_Anthem_002533707
Insys_Anthem_002533713                   Insys_Anthem_002533713
Insys_Anthem_002533714                   Insys_Anthem_002533714
Insys_Anthem_002533721                   Insys_Anthem_002533721
Insys_Anthem_002533724                   Insys_Anthem_002533724
Insys_Anthem_002533730                   Insys_Anthem_002533730
Insys_Anthem_002533751                   Insys_Anthem_002533751
Insys_Anthem_002533769                   Insys_Anthem_002533769
Insys_Anthem_002533774                   Insys_Anthem_002533774
Insys_Anthem_002533780                   Insys_Anthem_002533780
Insys_Anthem_002533784                   Insys_Anthem_002533784
Insys_Anthem_002533788                   Insys_Anthem_002533788
Insys_Anthem_002533789                   Insys_Anthem_002533789
Insys_Anthem_002533790                   Insys_Anthem_002533790

                                                    2679
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2681 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002533791                   Insys_Anthem_002533791
Insys_Anthem_002533792                   Insys_Anthem_002533792
Insys_Anthem_002533799                   Insys_Anthem_002533799
Insys_Anthem_002533800                   Insys_Anthem_002533800
Insys_Anthem_002533803                   Insys_Anthem_002533803
Insys_Anthem_002533808                   Insys_Anthem_002533808
Insys_Anthem_002533813                   Insys_Anthem_002533813
Insys_Anthem_002533814                   Insys_Anthem_002533814
Insys_Anthem_002533829                   Insys_Anthem_002533829
Insys_Anthem_002533834                   Insys_Anthem_002533834
Insys_Anthem_002533843                   Insys_Anthem_002533843
Insys_Anthem_002533849                   Insys_Anthem_002533849
Insys_Anthem_002533862                   Insys_Anthem_002533862
Insys_Anthem_002533863                   Insys_Anthem_002533863
Insys_Anthem_002533864                   Insys_Anthem_002533864
Insys_Anthem_002533874                   Insys_Anthem_002533874
Insys_Anthem_002533884                   Insys_Anthem_002533884
Insys_Anthem_002533889                   Insys_Anthem_002533889
Insys_Anthem_002533892                   Insys_Anthem_002533892
Insys_Anthem_002533902                   Insys_Anthem_002533902
Insys_Anthem_002533910                   Insys_Anthem_002533910
Insys_Anthem_002533915                   Insys_Anthem_002533915
Insys_Anthem_002533933                   Insys_Anthem_002533933
Insys_Anthem_002533937                   Insys_Anthem_002533937
Insys_Anthem_002533952                   Insys_Anthem_002533952
Insys_Anthem_002533962                   Insys_Anthem_002533962
Insys_Anthem_002533971                   Insys_Anthem_002533971
Insys_Anthem_002533975                   Insys_Anthem_002533975
Insys_Anthem_002533986                   Insys_Anthem_002533986
Insys_Anthem_002533988                   Insys_Anthem_002533988
Insys_Anthem_002533994                   Insys_Anthem_002533994
Insys_Anthem_002533998                   Insys_Anthem_002533998
Insys_Anthem_002534000                   Insys_Anthem_002534000
Insys_Anthem_002534019                   Insys_Anthem_002534019
Insys_Anthem_002534030                   Insys_Anthem_002534030
Insys_Anthem_002534032                   Insys_Anthem_002534032
Insys_Anthem_002534034                   Insys_Anthem_002534034
Insys_Anthem_002534048                   Insys_Anthem_002534048
Insys_Anthem_002534052                   Insys_Anthem_002534052
Insys_Anthem_002534060                   Insys_Anthem_002534060
Insys_Anthem_002534067                   Insys_Anthem_002534067
Insys_Anthem_002534073                   Insys_Anthem_002534073
Insys_Anthem_002534082                   Insys_Anthem_002534082
Insys_Anthem_002534099                   Insys_Anthem_002534099
Insys_Anthem_002534107                   Insys_Anthem_002534107
Insys_Anthem_002534115                   Insys_Anthem_002534115
Insys_Anthem_002534116                   Insys_Anthem_002534116

                                                    2680
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2682 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002534121                   Insys_Anthem_002534121
Insys_Anthem_002534139                   Insys_Anthem_002534139
Insys_Anthem_002534144                   Insys_Anthem_002534144
Insys_Anthem_002534148                   Insys_Anthem_002534148
Insys_Anthem_002534149                   Insys_Anthem_002534149
Insys_Anthem_002534202                   Insys_Anthem_002534202
Insys_Anthem_002534212                   Insys_Anthem_002534212
Insys_Anthem_002534220                   Insys_Anthem_002534220
Insys_Anthem_002534232                   Insys_Anthem_002534232
Insys_Anthem_002534245                   Insys_Anthem_002534245
Insys_Anthem_002534256                   Insys_Anthem_002534256
Insys_Anthem_002534305                   Insys_Anthem_002534305
Insys_Anthem_002534310                   Insys_Anthem_002534310
Insys_Anthem_002534329                   Insys_Anthem_002534329
Insys_Anthem_002534330                   Insys_Anthem_002534330
Insys_Anthem_002534344                   Insys_Anthem_002534344
Insys_Anthem_002534363                   Insys_Anthem_002534363
Insys_Anthem_002534368                   Insys_Anthem_002534368
Insys_Anthem_002534376                   Insys_Anthem_002534376
Insys_Anthem_002534377                   Insys_Anthem_002534377
Insys_Anthem_002534380                   Insys_Anthem_002534380
Insys_Anthem_002534384                   Insys_Anthem_002534384
Insys_Anthem_002534387                   Insys_Anthem_002534387
Insys_Anthem_002534390                   Insys_Anthem_002534390
Insys_Anthem_002534391                   Insys_Anthem_002534391
Insys_Anthem_002534413                   Insys_Anthem_002534413
Insys_Anthem_002534419                   Insys_Anthem_002534419
Insys_Anthem_002534422                   Insys_Anthem_002534422
Insys_Anthem_002534443                   Insys_Anthem_002534443
Insys_Anthem_002534448                   Insys_Anthem_002534448
Insys_Anthem_002534489                   Insys_Anthem_002534489
Insys_Anthem_002534497                   Insys_Anthem_002534497
Insys_Anthem_002534500                   Insys_Anthem_002534500
Insys_Anthem_002534519                   Insys_Anthem_002534519
Insys_Anthem_002534523                   Insys_Anthem_002534523
Insys_Anthem_002534548                   Insys_Anthem_002534548
Insys_Anthem_002534552                   Insys_Anthem_002534552
Insys_Anthem_002534555                   Insys_Anthem_002534555
Insys_Anthem_002534560                   Insys_Anthem_002534560
Insys_Anthem_002534561                   Insys_Anthem_002534561
Insys_Anthem_002534566                   Insys_Anthem_002534566
Insys_Anthem_002534574                   Insys_Anthem_002534574
Insys_Anthem_002534577                   Insys_Anthem_002534577
Insys_Anthem_002534583                   Insys_Anthem_002534583
Insys_Anthem_002534591                   Insys_Anthem_002534591
Insys_Anthem_002534603                   Insys_Anthem_002534603
Insys_Anthem_002534633                   Insys_Anthem_002534633

                                                    2681
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2683 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002534647                   Insys_Anthem_002534647
Insys_Anthem_002534655                   Insys_Anthem_002534655
Insys_Anthem_002534666                   Insys_Anthem_002534666
Insys_Anthem_002534684                   Insys_Anthem_002534684
Insys_Anthem_002534689                   Insys_Anthem_002534689
Insys_Anthem_002534690                   Insys_Anthem_002534690
Insys_Anthem_002534706                   Insys_Anthem_002534706
Insys_Anthem_002534709                   Insys_Anthem_002534709
Insys_Anthem_002534713                   Insys_Anthem_002534713
Insys_Anthem_002534727                   Insys_Anthem_002534727
Insys_Anthem_002534741                   Insys_Anthem_002534741
Insys_Anthem_002534748                   Insys_Anthem_002534748
Insys_Anthem_002534774                   Insys_Anthem_002534774
Insys_Anthem_002534780                   Insys_Anthem_002534780
Insys_Anthem_002534787                   Insys_Anthem_002534787
Insys_Anthem_002534793                   Insys_Anthem_002534793
Insys_Anthem_002534810                   Insys_Anthem_002534810
Insys_Anthem_002534811                   Insys_Anthem_002534811
Insys_Anthem_002534815                   Insys_Anthem_002534815
Insys_Anthem_002534826                   Insys_Anthem_002534826
Insys_Anthem_002534834                   Insys_Anthem_002534834
Insys_Anthem_002534835                   Insys_Anthem_002534835
Insys_Anthem_002534839                   Insys_Anthem_002534839
Insys_Anthem_002534858                   Insys_Anthem_002534858
Insys_Anthem_002534864                   Insys_Anthem_002534864
Insys_Anthem_002534865                   Insys_Anthem_002534865
Insys_Anthem_002534869                   Insys_Anthem_002534869
Insys_Anthem_002534883                   Insys_Anthem_002534883
Insys_Anthem_002534884                   Insys_Anthem_002534884
Insys_Anthem_002534901                   Insys_Anthem_002534901
Insys_Anthem_002534905                   Insys_Anthem_002534905
Insys_Anthem_002534911                   Insys_Anthem_002534911
Insys_Anthem_002534952                   Insys_Anthem_002534952
Insys_Anthem_002534997                   Insys_Anthem_002534997
Insys_Anthem_002535005                   Insys_Anthem_002535005
Insys_Anthem_002535009                   Insys_Anthem_002535009
Insys_Anthem_002535018                   Insys_Anthem_002535018
Insys_Anthem_002535027                   Insys_Anthem_002535027
Insys_Anthem_002535037                   Insys_Anthem_002535037
Insys_Anthem_002535038                   Insys_Anthem_002535038
Insys_Anthem_002535050                   Insys_Anthem_002535050
Insys_Anthem_002535051                   Insys_Anthem_002535051
Insys_Anthem_002535058                   Insys_Anthem_002535058
Insys_Anthem_002535060                   Insys_Anthem_002535060
Insys_Anthem_002535062                   Insys_Anthem_002535062
Insys_Anthem_002535063                   Insys_Anthem_002535063
Insys_Anthem_002535072                   Insys_Anthem_002535072

                                                    2682
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2684 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002535076                   Insys_Anthem_002535076
Insys_Anthem_002535085                   Insys_Anthem_002535085
Insys_Anthem_002535092                   Insys_Anthem_002535092
Insys_Anthem_002535097                   Insys_Anthem_002535097
Insys_Anthem_002535104                   Insys_Anthem_002535104
Insys_Anthem_002535108                   Insys_Anthem_002535108
Insys_Anthem_002535115                   Insys_Anthem_002535115
Insys_Anthem_002535120                   Insys_Anthem_002535120
Insys_Anthem_002535130                   Insys_Anthem_002535130
Insys_Anthem_002535137                   Insys_Anthem_002535137
Insys_Anthem_002535138                   Insys_Anthem_002535138
Insys_Anthem_002535147                   Insys_Anthem_002535147
Insys_Anthem_002535160                   Insys_Anthem_002535160
Insys_Anthem_002535166                   Insys_Anthem_002535166
Insys_Anthem_002535174                   Insys_Anthem_002535174
Insys_Anthem_002535178                   Insys_Anthem_002535178
Insys_Anthem_002535184                   Insys_Anthem_002535184
Insys_Anthem_002535187                   Insys_Anthem_002535187
Insys_Anthem_002535220                   Insys_Anthem_002535220
Insys_Anthem_002535237                   Insys_Anthem_002535237
Insys_Anthem_002535242                   Insys_Anthem_002535242
Insys_Anthem_002535253                   Insys_Anthem_002535253
Insys_Anthem_002535269                   Insys_Anthem_002535269
Insys_Anthem_002535272                   Insys_Anthem_002535272
Insys_Anthem_002535295                   Insys_Anthem_002535295
Insys_Anthem_002535296                   Insys_Anthem_002535296
Insys_Anthem_002535305                   Insys_Anthem_002535305
Insys_Anthem_002535310                   Insys_Anthem_002535310
Insys_Anthem_002535341                   Insys_Anthem_002535341
Insys_Anthem_002535343                   Insys_Anthem_002535343
Insys_Anthem_002535344                   Insys_Anthem_002535344
Insys_Anthem_002535356                   Insys_Anthem_002535356
Insys_Anthem_002535380                   Insys_Anthem_002535380
Insys_Anthem_002535405                   Insys_Anthem_002535405
Insys_Anthem_002535430                   Insys_Anthem_002535430
Insys_Anthem_002535431                   Insys_Anthem_002535431
Insys_Anthem_002535440                   Insys_Anthem_002535440
Insys_Anthem_002535450                   Insys_Anthem_002535450
Insys_Anthem_002535460                   Insys_Anthem_002535460
Insys_Anthem_002535462                   Insys_Anthem_002535462
Insys_Anthem_002535463                   Insys_Anthem_002535463
Insys_Anthem_002535468                   Insys_Anthem_002535468
Insys_Anthem_002535474                   Insys_Anthem_002535474
Insys_Anthem_002535475                   Insys_Anthem_002535475
Insys_Anthem_002535476                   Insys_Anthem_002535476
Insys_Anthem_002535477                   Insys_Anthem_002535477
Insys_Anthem_002535484                   Insys_Anthem_002535484

                                                    2683
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2685 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002535485                   Insys_Anthem_002535485
Insys_Anthem_002535486                   Insys_Anthem_002535486
Insys_Anthem_002535496                   Insys_Anthem_002535496
Insys_Anthem_002535503                   Insys_Anthem_002535503
Insys_Anthem_002535521                   Insys_Anthem_002535521
Insys_Anthem_002535527                   Insys_Anthem_002535527
Insys_Anthem_002535528                   Insys_Anthem_002535528
Insys_Anthem_002535536                   Insys_Anthem_002535536
Insys_Anthem_002535544                   Insys_Anthem_002535544
Insys_Anthem_002535551                   Insys_Anthem_002535551
Insys_Anthem_002535552                   Insys_Anthem_002535552
Insys_Anthem_002535560                   Insys_Anthem_002535560
Insys_Anthem_002535568                   Insys_Anthem_002535568
Insys_Anthem_002535569                   Insys_Anthem_002535569
Insys_Anthem_002535574                   Insys_Anthem_002535574
Insys_Anthem_002535578                   Insys_Anthem_002535578
Insys_Anthem_002535579                   Insys_Anthem_002535579
Insys_Anthem_002535582                   Insys_Anthem_002535582
Insys_Anthem_002535598                   Insys_Anthem_002535598
Insys_Anthem_002535600                   Insys_Anthem_002535600
Insys_Anthem_002535614                   Insys_Anthem_002535614
Insys_Anthem_002535615                   Insys_Anthem_002535615
Insys_Anthem_002535626                   Insys_Anthem_002535626
Insys_Anthem_002535633                   Insys_Anthem_002535633
Insys_Anthem_002535648                   Insys_Anthem_002535648
Insys_Anthem_002535651                   Insys_Anthem_002535651
Insys_Anthem_002535653                   Insys_Anthem_002535653
Insys_Anthem_002535683                   Insys_Anthem_002535683
Insys_Anthem_002535691                   Insys_Anthem_002535691
Insys_Anthem_002535697                   Insys_Anthem_002535697
Insys_Anthem_002535704                   Insys_Anthem_002535704
Insys_Anthem_002535715                   Insys_Anthem_002535715
Insys_Anthem_002535718                   Insys_Anthem_002535718
Insys_Anthem_002535720                   Insys_Anthem_002535720
Insys_Anthem_002535722                   Insys_Anthem_002535722
Insys_Anthem_002535724                   Insys_Anthem_002535724
Insys_Anthem_002535730                   Insys_Anthem_002535730
Insys_Anthem_002535732                   Insys_Anthem_002535732
Insys_Anthem_002535733                   Insys_Anthem_002535733
Insys_Anthem_002535751                   Insys_Anthem_002535751
Insys_Anthem_002535757                   Insys_Anthem_002535757
Insys_Anthem_002535774                   Insys_Anthem_002535774
Insys_Anthem_002535797                   Insys_Anthem_002535797
Insys_Anthem_002535812                   Insys_Anthem_002535812
Insys_Anthem_002535829                   Insys_Anthem_002535829
Insys_Anthem_002535850                   Insys_Anthem_002535850
Insys_Anthem_002535851                   Insys_Anthem_002535851

                                                    2684
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2686 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002535875                   Insys_Anthem_002535875
Insys_Anthem_002535890                   Insys_Anthem_002535890
Insys_Anthem_002535909                   Insys_Anthem_002535909
Insys_Anthem_002535925                   Insys_Anthem_002535925
Insys_Anthem_002535932                   Insys_Anthem_002535932
Insys_Anthem_002535949                   Insys_Anthem_002535949
Insys_Anthem_002535989                   Insys_Anthem_002535989
Insys_Anthem_002535995                   Insys_Anthem_002535995
Insys_Anthem_002535999                   Insys_Anthem_002535999
Insys_Anthem_002536023                   Insys_Anthem_002536023
Insys_Anthem_002536032                   Insys_Anthem_002536032
Insys_Anthem_002536033                   Insys_Anthem_002536033
Insys_Anthem_002536040                   Insys_Anthem_002536040
Insys_Anthem_002536042                   Insys_Anthem_002536042
Insys_Anthem_002536054                   Insys_Anthem_002536054
Insys_Anthem_002536077                   Insys_Anthem_002536077
Insys_Anthem_002536107                   Insys_Anthem_002536107
Insys_Anthem_002536109                   Insys_Anthem_002536109
Insys_Anthem_002536116                   Insys_Anthem_002536116
Insys_Anthem_002536117                   Insys_Anthem_002536117
Insys_Anthem_002536118                   Insys_Anthem_002536118
Insys_Anthem_002536119                   Insys_Anthem_002536119
Insys_Anthem_002536122                   Insys_Anthem_002536122
Insys_Anthem_002536145                   Insys_Anthem_002536145
Insys_Anthem_002536154                   Insys_Anthem_002536154
Insys_Anthem_002536161                   Insys_Anthem_002536161
Insys_Anthem_002536164                   Insys_Anthem_002536164
Insys_Anthem_002536171                   Insys_Anthem_002536171
Insys_Anthem_002536177                   Insys_Anthem_002536177
Insys_Anthem_002536186                   Insys_Anthem_002536186
Insys_Anthem_002536190                   Insys_Anthem_002536190
Insys_Anthem_002536191                   Insys_Anthem_002536191
Insys_Anthem_002536197                   Insys_Anthem_002536197
Insys_Anthem_002536204                   Insys_Anthem_002536204
Insys_Anthem_002536207                   Insys_Anthem_002536207
Insys_Anthem_002536208                   Insys_Anthem_002536208
Insys_Anthem_002536211                   Insys_Anthem_002536211
Insys_Anthem_002536212                   Insys_Anthem_002536212
Insys_Anthem_002536214                   Insys_Anthem_002536214
Insys_Anthem_002536227                   Insys_Anthem_002536227
Insys_Anthem_002536231                   Insys_Anthem_002536231
Insys_Anthem_002536243                   Insys_Anthem_002536243
Insys_Anthem_002536244                   Insys_Anthem_002536244
Insys_Anthem_002536264                   Insys_Anthem_002536264
Insys_Anthem_002536265                   Insys_Anthem_002536265
Insys_Anthem_002536275                   Insys_Anthem_002536275
Insys_Anthem_002536290                   Insys_Anthem_002536290

                                                    2685
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2687 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002536294                   Insys_Anthem_002536294
Insys_Anthem_002536295                   Insys_Anthem_002536295
Insys_Anthem_002536296                   Insys_Anthem_002536296
Insys_Anthem_002536300                   Insys_Anthem_002536300
Insys_Anthem_002536319                   Insys_Anthem_002536319
Insys_Anthem_002536329                   Insys_Anthem_002536329
Insys_Anthem_002536331                   Insys_Anthem_002536331
Insys_Anthem_002536342                   Insys_Anthem_002536342
Insys_Anthem_002536355                   Insys_Anthem_002536355
Insys_Anthem_002536360                   Insys_Anthem_002536360
Insys_Anthem_002536369                   Insys_Anthem_002536369
Insys_Anthem_002536373                   Insys_Anthem_002536373
Insys_Anthem_002536377                   Insys_Anthem_002536377
Insys_Anthem_002536380                   Insys_Anthem_002536380
Insys_Anthem_002536387                   Insys_Anthem_002536387
Insys_Anthem_002536390                   Insys_Anthem_002536390
Insys_Anthem_002536392                   Insys_Anthem_002536392
Insys_Anthem_002536438                   Insys_Anthem_002536438
Insys_Anthem_002536445                   Insys_Anthem_002536445
Insys_Anthem_002536450                   Insys_Anthem_002536450
Insys_Anthem_002536451                   Insys_Anthem_002536451
Insys_Anthem_002536461                   Insys_Anthem_002536461
Insys_Anthem_002536472                   Insys_Anthem_002536472
Insys_Anthem_002536474                   Insys_Anthem_002536474
Insys_Anthem_002536481                   Insys_Anthem_002536481
Insys_Anthem_002536484                   Insys_Anthem_002536484
Insys_Anthem_002536493                   Insys_Anthem_002536493
Insys_Anthem_002536496                   Insys_Anthem_002536496
Insys_Anthem_002536499                   Insys_Anthem_002536499
Insys_Anthem_002536504                   Insys_Anthem_002536504
Insys_Anthem_002536536                   Insys_Anthem_002536536
Insys_Anthem_002536552                   Insys_Anthem_002536552
Insys_Anthem_002536558                   Insys_Anthem_002536558
Insys_Anthem_002536583                   Insys_Anthem_002536583
Insys_Anthem_002536585                   Insys_Anthem_002536585
Insys_Anthem_002536590                   Insys_Anthem_002536590
Insys_Anthem_002536599                   Insys_Anthem_002536599
Insys_Anthem_002536600                   Insys_Anthem_002536600
Insys_Anthem_002536606                   Insys_Anthem_002536606
Insys_Anthem_002536671                   Insys_Anthem_002536671
Insys_Anthem_002536688                   Insys_Anthem_002536688
Insys_Anthem_002536689                   Insys_Anthem_002536689
Insys_Anthem_002536692                   Insys_Anthem_002536692
Insys_Anthem_002536696                   Insys_Anthem_002536696
Insys_Anthem_002536713                   Insys_Anthem_002536713
Insys_Anthem_002536719                   Insys_Anthem_002536719
Insys_Anthem_002536720                   Insys_Anthem_002536720

                                                    2686
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2688 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002536722                   Insys_Anthem_002536722
Insys_Anthem_002536726                   Insys_Anthem_002536726
Insys_Anthem_002536727                   Insys_Anthem_002536727
Insys_Anthem_002536740                   Insys_Anthem_002536740
Insys_Anthem_002536742                   Insys_Anthem_002536742
Insys_Anthem_002536753                   Insys_Anthem_002536753
Insys_Anthem_002536761                   Insys_Anthem_002536761
Insys_Anthem_002536771                   Insys_Anthem_002536771
Insys_Anthem_002536779                   Insys_Anthem_002536779
Insys_Anthem_002536791                   Insys_Anthem_002536791
Insys_Anthem_002536793                   Insys_Anthem_002536793
Insys_Anthem_002536794                   Insys_Anthem_002536794
Insys_Anthem_002536802                   Insys_Anthem_002536802
Insys_Anthem_002536803                   Insys_Anthem_002536803
Insys_Anthem_002536818                   Insys_Anthem_002536818
Insys_Anthem_002536819                   Insys_Anthem_002536819
Insys_Anthem_002536820                   Insys_Anthem_002536820
Insys_Anthem_002536825                   Insys_Anthem_002536825
Insys_Anthem_002536832                   Insys_Anthem_002536832
Insys_Anthem_002536833                   Insys_Anthem_002536833
Insys_Anthem_002536837                   Insys_Anthem_002536837
Insys_Anthem_002536839                   Insys_Anthem_002536839
Insys_Anthem_002536843                   Insys_Anthem_002536843
Insys_Anthem_002536845                   Insys_Anthem_002536845
Insys_Anthem_002536846                   Insys_Anthem_002536846
Insys_Anthem_002536861                   Insys_Anthem_002536861
Insys_Anthem_002536868                   Insys_Anthem_002536868
Insys_Anthem_002536917                   Insys_Anthem_002536917
Insys_Anthem_002536949                   Insys_Anthem_002536949
Insys_Anthem_002536951                   Insys_Anthem_002536951
Insys_Anthem_002536953                   Insys_Anthem_002536953
Insys_Anthem_002536978                   Insys_Anthem_002536978
Insys_Anthem_002536994                   Insys_Anthem_002536994
Insys_Anthem_002536999                   Insys_Anthem_002536999
Insys_Anthem_002537004                   Insys_Anthem_002537004
Insys_Anthem_002537024                   Insys_Anthem_002537024
Insys_Anthem_002537026                   Insys_Anthem_002537026
Insys_Anthem_002537033                   Insys_Anthem_002537033
Insys_Anthem_002537035                   Insys_Anthem_002537035
Insys_Anthem_002537051                   Insys_Anthem_002537051
Insys_Anthem_002537055                   Insys_Anthem_002537055
Insys_Anthem_002537084                   Insys_Anthem_002537084
Insys_Anthem_002537096                   Insys_Anthem_002537096
Insys_Anthem_002537124                   Insys_Anthem_002537124
Insys_Anthem_002537126                   Insys_Anthem_002537126
Insys_Anthem_002537144                   Insys_Anthem_002537144
Insys_Anthem_002537145                   Insys_Anthem_002537145

                                                    2687
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2689 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002537155                   Insys_Anthem_002537155
Insys_Anthem_002537159                   Insys_Anthem_002537159
Insys_Anthem_002537169                   Insys_Anthem_002537169
Insys_Anthem_002537170                   Insys_Anthem_002537170
Insys_Anthem_002537171                   Insys_Anthem_002537171
Insys_Anthem_002537175                   Insys_Anthem_002537175
Insys_Anthem_002537182                   Insys_Anthem_002537182
Insys_Anthem_002537194                   Insys_Anthem_002537194
Insys_Anthem_002537201                   Insys_Anthem_002537201
Insys_Anthem_002537221                   Insys_Anthem_002537221
Insys_Anthem_002537225                   Insys_Anthem_002537225
Insys_Anthem_002537230                   Insys_Anthem_002537230
Insys_Anthem_002537233                   Insys_Anthem_002537233
Insys_Anthem_002537241                   Insys_Anthem_002537241
Insys_Anthem_002537249                   Insys_Anthem_002537249
Insys_Anthem_002537250                   Insys_Anthem_002537250
Insys_Anthem_002537255                   Insys_Anthem_002537255
Insys_Anthem_002537267                   Insys_Anthem_002537267
Insys_Anthem_002537274                   Insys_Anthem_002537274
Insys_Anthem_002537284                   Insys_Anthem_002537284
Insys_Anthem_002537285                   Insys_Anthem_002537285
Insys_Anthem_002537286                   Insys_Anthem_002537286
Insys_Anthem_002537292                   Insys_Anthem_002537292
Insys_Anthem_002537299                   Insys_Anthem_002537299
Insys_Anthem_002537300                   Insys_Anthem_002537300
Insys_Anthem_002537320                   Insys_Anthem_002537320
Insys_Anthem_002537345                   Insys_Anthem_002537345
Insys_Anthem_002537364                   Insys_Anthem_002537364
Insys_Anthem_002537381                   Insys_Anthem_002537381
Insys_Anthem_002537394                   Insys_Anthem_002537394
Insys_Anthem_002537398                   Insys_Anthem_002537398
Insys_Anthem_002537419                   Insys_Anthem_002537419
Insys_Anthem_002537420                   Insys_Anthem_002537420
Insys_Anthem_002537452                   Insys_Anthem_002537452
Insys_Anthem_002537453                   Insys_Anthem_002537453
Insys_Anthem_002537467                   Insys_Anthem_002537467
Insys_Anthem_002537472                   Insys_Anthem_002537472
Insys_Anthem_002537491                   Insys_Anthem_002537491
Insys_Anthem_002537494                   Insys_Anthem_002537494
Insys_Anthem_002537524                   Insys_Anthem_002537524
Insys_Anthem_002537525                   Insys_Anthem_002537525
Insys_Anthem_002537554                   Insys_Anthem_002537554
Insys_Anthem_002537591                   Insys_Anthem_002537591
Insys_Anthem_002537603                   Insys_Anthem_002537603
Insys_Anthem_002537606                   Insys_Anthem_002537606
Insys_Anthem_002537611                   Insys_Anthem_002537611
Insys_Anthem_002537613                   Insys_Anthem_002537613

                                                    2688
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2690 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002537632                   Insys_Anthem_002537632
Insys_Anthem_002537634                   Insys_Anthem_002537634
Insys_Anthem_002537669                   Insys_Anthem_002537669
Insys_Anthem_002537673                   Insys_Anthem_002537673
Insys_Anthem_002537679                   Insys_Anthem_002537679
Insys_Anthem_002537752                   Insys_Anthem_002537752
Insys_Anthem_002537757                   Insys_Anthem_002537757
Insys_Anthem_002537768                   Insys_Anthem_002537768
Insys_Anthem_002537773                   Insys_Anthem_002537773
Insys_Anthem_002537792                   Insys_Anthem_002537792
Insys_Anthem_002537795                   Insys_Anthem_002537795
Insys_Anthem_002537805                   Insys_Anthem_002537805
Insys_Anthem_002537833                   Insys_Anthem_002537833
Insys_Anthem_002537851                   Insys_Anthem_002537851
Insys_Anthem_002537861                   Insys_Anthem_002537861
Insys_Anthem_002537871                   Insys_Anthem_002537871
Insys_Anthem_002537887                   Insys_Anthem_002537887
Insys_Anthem_002537903                   Insys_Anthem_002537903
Insys_Anthem_002537912                   Insys_Anthem_002537912
Insys_Anthem_002537917                   Insys_Anthem_002537917
Insys_Anthem_002537927                   Insys_Anthem_002537927
Insys_Anthem_002537929                   Insys_Anthem_002537929
Insys_Anthem_002537931                   Insys_Anthem_002537931
Insys_Anthem_002537945                   Insys_Anthem_002537945
Insys_Anthem_002537949                   Insys_Anthem_002537949
Insys_Anthem_002537957                   Insys_Anthem_002537957
Insys_Anthem_002537967                   Insys_Anthem_002537967
Insys_Anthem_002537974                   Insys_Anthem_002537974
Insys_Anthem_002537980                   Insys_Anthem_002537980
Insys_Anthem_002537985                   Insys_Anthem_002537985
Insys_Anthem_002537986                   Insys_Anthem_002537986
Insys_Anthem_002538011                   Insys_Anthem_002538011
Insys_Anthem_002538012                   Insys_Anthem_002538012
Insys_Anthem_002538013                   Insys_Anthem_002538013
Insys_Anthem_002538038                   Insys_Anthem_002538038
Insys_Anthem_002538068                   Insys_Anthem_002538068
Insys_Anthem_002538082                   Insys_Anthem_002538082
Insys_Anthem_002538090                   Insys_Anthem_002538090
Insys_Anthem_002538091                   Insys_Anthem_002538091
Insys_Anthem_002538094                   Insys_Anthem_002538094
Insys_Anthem_002538099                   Insys_Anthem_002538099
Insys_Anthem_002538124                   Insys_Anthem_002538124
Insys_Anthem_002538143                   Insys_Anthem_002538143
Insys_Anthem_002538151                   Insys_Anthem_002538151
Insys_Anthem_002538162                   Insys_Anthem_002538162
Insys_Anthem_002538163                   Insys_Anthem_002538163
Insys_Anthem_002538175                   Insys_Anthem_002538175

                                                    2689
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2691 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002538184                   Insys_Anthem_002538184
Insys_Anthem_002538193                   Insys_Anthem_002538193
Insys_Anthem_002538194                   Insys_Anthem_002538194
Insys_Anthem_002538195                   Insys_Anthem_002538195
Insys_Anthem_002538203                   Insys_Anthem_002538203
Insys_Anthem_002538205                   Insys_Anthem_002538205
Insys_Anthem_002538209                   Insys_Anthem_002538209
Insys_Anthem_002538212                   Insys_Anthem_002538212
Insys_Anthem_002538216                   Insys_Anthem_002538216
Insys_Anthem_002538249                   Insys_Anthem_002538249
Insys_Anthem_002538251                   Insys_Anthem_002538251
Insys_Anthem_002538253                   Insys_Anthem_002538253
Insys_Anthem_002538254                   Insys_Anthem_002538254
Insys_Anthem_002538256                   Insys_Anthem_002538256
Insys_Anthem_002538262                   Insys_Anthem_002538262
Insys_Anthem_002538275                   Insys_Anthem_002538275
Insys_Anthem_002538276                   Insys_Anthem_002538276
Insys_Anthem_002538297                   Insys_Anthem_002538297
Insys_Anthem_002538298                   Insys_Anthem_002538298
Insys_Anthem_002538299                   Insys_Anthem_002538299
Insys_Anthem_002538302                   Insys_Anthem_002538302
Insys_Anthem_002538309                   Insys_Anthem_002538309
Insys_Anthem_002538313                   Insys_Anthem_002538313
Insys_Anthem_002538332                   Insys_Anthem_002538332
Insys_Anthem_002538341                   Insys_Anthem_002538341
Insys_Anthem_002538349                   Insys_Anthem_002538349
Insys_Anthem_002538353                   Insys_Anthem_002538353
Insys_Anthem_002538407                   Insys_Anthem_002538407
Insys_Anthem_002538417                   Insys_Anthem_002538417
Insys_Anthem_002538419                   Insys_Anthem_002538419
Insys_Anthem_002538425                   Insys_Anthem_002538425
Insys_Anthem_002538446                   Insys_Anthem_002538446
Insys_Anthem_002538447                   Insys_Anthem_002538447
Insys_Anthem_002538449                   Insys_Anthem_002538449
Insys_Anthem_002538453                   Insys_Anthem_002538453
Insys_Anthem_002538468                   Insys_Anthem_002538468
Insys_Anthem_002538472                   Insys_Anthem_002538472
Insys_Anthem_002538477                   Insys_Anthem_002538477
Insys_Anthem_002538486                   Insys_Anthem_002538486
Insys_Anthem_002538491                   Insys_Anthem_002538491
Insys_Anthem_002538521                   Insys_Anthem_002538521
Insys_Anthem_002538527                   Insys_Anthem_002538527
Insys_Anthem_002538528                   Insys_Anthem_002538528
Insys_Anthem_002538540                   Insys_Anthem_002538540
Insys_Anthem_002538556                   Insys_Anthem_002538556
Insys_Anthem_002538559                   Insys_Anthem_002538559
Insys_Anthem_002538567                   Insys_Anthem_002538567

                                                    2690
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2692 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002538593                   Insys_Anthem_002538593
Insys_Anthem_002538597                   Insys_Anthem_002538597
Insys_Anthem_002538613                   Insys_Anthem_002538613
Insys_Anthem_002538618                   Insys_Anthem_002538618
Insys_Anthem_002538626                   Insys_Anthem_002538626
Insys_Anthem_002538632                   Insys_Anthem_002538632
Insys_Anthem_002538646                   Insys_Anthem_002538646
Insys_Anthem_002538665                   Insys_Anthem_002538665
Insys_Anthem_002538672                   Insys_Anthem_002538672
Insys_Anthem_002538681                   Insys_Anthem_002538681
Insys_Anthem_002538688                   Insys_Anthem_002538688
Insys_Anthem_002538723                   Insys_Anthem_002538723
Insys_Anthem_002538724                   Insys_Anthem_002538724
Insys_Anthem_002538733                   Insys_Anthem_002538733
Insys_Anthem_002538756                   Insys_Anthem_002538756
Insys_Anthem_002538763                   Insys_Anthem_002538763
Insys_Anthem_002538764                   Insys_Anthem_002538764
Insys_Anthem_002538778                   Insys_Anthem_002538778
Insys_Anthem_002538781                   Insys_Anthem_002538781
Insys_Anthem_002538789                   Insys_Anthem_002538789
Insys_Anthem_002538797                   Insys_Anthem_002538797
Insys_Anthem_002538802                   Insys_Anthem_002538802
Insys_Anthem_002538810                   Insys_Anthem_002538810
Insys_Anthem_002538821                   Insys_Anthem_002538821
Insys_Anthem_002538830                   Insys_Anthem_002538830
Insys_Anthem_002538833                   Insys_Anthem_002538833
Insys_Anthem_002538850                   Insys_Anthem_002538850
Insys_Anthem_002538875                   Insys_Anthem_002538875
Insys_Anthem_002538886                   Insys_Anthem_002538886
Insys_Anthem_002538897                   Insys_Anthem_002538897
Insys_Anthem_002538898                   Insys_Anthem_002538898
Insys_Anthem_002538906                   Insys_Anthem_002538906
Insys_Anthem_002538907                   Insys_Anthem_002538907
Insys_Anthem_002538908                   Insys_Anthem_002538908
Insys_Anthem_002538909                   Insys_Anthem_002538909
Insys_Anthem_002538918                   Insys_Anthem_002538918
Insys_Anthem_002538919                   Insys_Anthem_002538919
Insys_Anthem_002538921                   Insys_Anthem_002538921
Insys_Anthem_002538924                   Insys_Anthem_002538924
Insys_Anthem_002538932                   Insys_Anthem_002538932
Insys_Anthem_002538933                   Insys_Anthem_002538933
Insys_Anthem_002538942                   Insys_Anthem_002538942
Insys_Anthem_002538944                   Insys_Anthem_002538944
Insys_Anthem_002538952                   Insys_Anthem_002538952
Insys_Anthem_002538964                   Insys_Anthem_002538964
Insys_Anthem_002538965                   Insys_Anthem_002538965
Insys_Anthem_002538972                   Insys_Anthem_002538972

                                                    2691
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2693 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002538982                   Insys_Anthem_002538982
Insys_Anthem_002538989                   Insys_Anthem_002538989
Insys_Anthem_002538990                   Insys_Anthem_002538990
Insys_Anthem_002538999                   Insys_Anthem_002538999
Insys_Anthem_002539000                   Insys_Anthem_002539000
Insys_Anthem_002539003                   Insys_Anthem_002539003
Insys_Anthem_002539007                   Insys_Anthem_002539007
Insys_Anthem_002539009                   Insys_Anthem_002539009
Insys_Anthem_002539019                   Insys_Anthem_002539019
Insys_Anthem_002539025                   Insys_Anthem_002539025
Insys_Anthem_002539032                   Insys_Anthem_002539032
Insys_Anthem_002539043                   Insys_Anthem_002539043
Insys_Anthem_002539049                   Insys_Anthem_002539049
Insys_Anthem_002539063                   Insys_Anthem_002539063
Insys_Anthem_002539079                   Insys_Anthem_002539079
Insys_Anthem_002539090                   Insys_Anthem_002539090
Insys_Anthem_002539094                   Insys_Anthem_002539094
Insys_Anthem_002539099                   Insys_Anthem_002539099
Insys_Anthem_002539106                   Insys_Anthem_002539106
Insys_Anthem_002539108                   Insys_Anthem_002539108
Insys_Anthem_002539118                   Insys_Anthem_002539118
Insys_Anthem_002539123                   Insys_Anthem_002539123
Insys_Anthem_002539127                   Insys_Anthem_002539127
Insys_Anthem_002539134                   Insys_Anthem_002539134
Insys_Anthem_002539140                   Insys_Anthem_002539140
Insys_Anthem_002539141                   Insys_Anthem_002539141
Insys_Anthem_002539142                   Insys_Anthem_002539142
Insys_Anthem_002539143                   Insys_Anthem_002539143
Insys_Anthem_002539155                   Insys_Anthem_002539155
Insys_Anthem_002539170                   Insys_Anthem_002539170
Insys_Anthem_002539180                   Insys_Anthem_002539180
Insys_Anthem_002539196                   Insys_Anthem_002539196
Insys_Anthem_002539200                   Insys_Anthem_002539200
Insys_Anthem_002539203                   Insys_Anthem_002539203
Insys_Anthem_002539214                   Insys_Anthem_002539214
Insys_Anthem_002539224                   Insys_Anthem_002539224
Insys_Anthem_002539225                   Insys_Anthem_002539225
Insys_Anthem_002539226                   Insys_Anthem_002539226
Insys_Anthem_002539266                   Insys_Anthem_002539266
Insys_Anthem_002539286                   Insys_Anthem_002539286
Insys_Anthem_002539293                   Insys_Anthem_002539293
Insys_Anthem_002539349                   Insys_Anthem_002539349
Insys_Anthem_002539366                   Insys_Anthem_002539366
Insys_Anthem_002539375                   Insys_Anthem_002539375
Insys_Anthem_002539376                   Insys_Anthem_002539376
Insys_Anthem_002539378                   Insys_Anthem_002539378
Insys_Anthem_002539379                   Insys_Anthem_002539379

                                                    2692
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2694 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002539407                   Insys_Anthem_002539407
Insys_Anthem_002539413                   Insys_Anthem_002539413
Insys_Anthem_002539414                   Insys_Anthem_002539414
Insys_Anthem_002539440                   Insys_Anthem_002539440
Insys_Anthem_002539456                   Insys_Anthem_002539456
Insys_Anthem_002539473                   Insys_Anthem_002539473
Insys_Anthem_002539492                   Insys_Anthem_002539492
Insys_Anthem_002539500                   Insys_Anthem_002539500
Insys_Anthem_002539514                   Insys_Anthem_002539514
Insys_Anthem_002539517                   Insys_Anthem_002539517
Insys_Anthem_002539518                   Insys_Anthem_002539518
Insys_Anthem_002539525                   Insys_Anthem_002539525
Insys_Anthem_002539537                   Insys_Anthem_002539537
Insys_Anthem_002539538                   Insys_Anthem_002539538
Insys_Anthem_002539549                   Insys_Anthem_002539549
Insys_Anthem_002539599                   Insys_Anthem_002539599
Insys_Anthem_002539636                   Insys_Anthem_002539636
Insys_Anthem_002539640                   Insys_Anthem_002539640
Insys_Anthem_002539641                   Insys_Anthem_002539641
Insys_Anthem_002539656                   Insys_Anthem_002539656
Insys_Anthem_002539657                   Insys_Anthem_002539657
Insys_Anthem_002539667                   Insys_Anthem_002539667
Insys_Anthem_002539675                   Insys_Anthem_002539675
Insys_Anthem_002539690                   Insys_Anthem_002539690
Insys_Anthem_002539696                   Insys_Anthem_002539696
Insys_Anthem_002539721                   Insys_Anthem_002539721
Insys_Anthem_002539722                   Insys_Anthem_002539722
Insys_Anthem_002539727                   Insys_Anthem_002539727
Insys_Anthem_002539742                   Insys_Anthem_002539742
Insys_Anthem_002539748                   Insys_Anthem_002539748
Insys_Anthem_002539751                   Insys_Anthem_002539751
Insys_Anthem_002539754                   Insys_Anthem_002539754
Insys_Anthem_002539792                   Insys_Anthem_002539792
Insys_Anthem_002539794                   Insys_Anthem_002539794
Insys_Anthem_002539801                   Insys_Anthem_002539801
Insys_Anthem_002539838                   Insys_Anthem_002539838
Insys_Anthem_002539852                   Insys_Anthem_002539852
Insys_Anthem_002539865                   Insys_Anthem_002539865
Insys_Anthem_002539887                   Insys_Anthem_002539887
Insys_Anthem_002539896                   Insys_Anthem_002539896
Insys_Anthem_002539902                   Insys_Anthem_002539902
Insys_Anthem_002539909                   Insys_Anthem_002539909
Insys_Anthem_002539919                   Insys_Anthem_002539919
Insys_Anthem_002539923                   Insys_Anthem_002539923
Insys_Anthem_002539933                   Insys_Anthem_002539933
Insys_Anthem_002539951                   Insys_Anthem_002539951
Insys_Anthem_002539976                   Insys_Anthem_002539976

                                                    2693
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2695 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002540009                   Insys_Anthem_002540009
Insys_Anthem_002540044                   Insys_Anthem_002540044
Insys_Anthem_002540050                   Insys_Anthem_002540050
Insys_Anthem_002540077                   Insys_Anthem_002540077
Insys_Anthem_002540085                   Insys_Anthem_002540085
Insys_Anthem_002540102                   Insys_Anthem_002540102
Insys_Anthem_002540107                   Insys_Anthem_002540107
Insys_Anthem_002540114                   Insys_Anthem_002540114
Insys_Anthem_002540124                   Insys_Anthem_002540124
Insys_Anthem_002540129                   Insys_Anthem_002540129
Insys_Anthem_002540137                   Insys_Anthem_002540137
Insys_Anthem_002540138                   Insys_Anthem_002540138
Insys_Anthem_002540146                   Insys_Anthem_002540146
Insys_Anthem_002540147                   Insys_Anthem_002540147
Insys_Anthem_002540159                   Insys_Anthem_002540159
Insys_Anthem_002540171                   Insys_Anthem_002540171
Insys_Anthem_002540174                   Insys_Anthem_002540174
Insys_Anthem_002540179                   Insys_Anthem_002540179
Insys_Anthem_002540183                   Insys_Anthem_002540183
Insys_Anthem_002540184                   Insys_Anthem_002540184
Insys_Anthem_002540185                   Insys_Anthem_002540185
Insys_Anthem_002540186                   Insys_Anthem_002540186
Insys_Anthem_002540195                   Insys_Anthem_002540195
Insys_Anthem_002540197                   Insys_Anthem_002540197
Insys_Anthem_002540204                   Insys_Anthem_002540204
Insys_Anthem_002540219                   Insys_Anthem_002540219
Insys_Anthem_002540239                   Insys_Anthem_002540239
Insys_Anthem_002540245                   Insys_Anthem_002540245
Insys_Anthem_002540247                   Insys_Anthem_002540247
Insys_Anthem_002540249                   Insys_Anthem_002540249
Insys_Anthem_002540263                   Insys_Anthem_002540263
Insys_Anthem_002540268                   Insys_Anthem_002540268
Insys_Anthem_002540269                   Insys_Anthem_002540269
Insys_Anthem_002540274                   Insys_Anthem_002540274
Insys_Anthem_002540279                   Insys_Anthem_002540279
Insys_Anthem_002540281                   Insys_Anthem_002540281
Insys_Anthem_002540294                   Insys_Anthem_002540294
Insys_Anthem_002540316                   Insys_Anthem_002540316
Insys_Anthem_002540321                   Insys_Anthem_002540321
Insys_Anthem_002540345                   Insys_Anthem_002540345
Insys_Anthem_002540353                   Insys_Anthem_002540353
Insys_Anthem_002540360                   Insys_Anthem_002540360
Insys_Anthem_002540369                   Insys_Anthem_002540369
Insys_Anthem_002540377                   Insys_Anthem_002540377
Insys_Anthem_002540378                   Insys_Anthem_002540378
Insys_Anthem_002540388                   Insys_Anthem_002540388
Insys_Anthem_002540389                   Insys_Anthem_002540389

                                                    2694
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2696 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002540403                   Insys_Anthem_002540403
Insys_Anthem_002540406                   Insys_Anthem_002540406
Insys_Anthem_002540424                   Insys_Anthem_002540424
Insys_Anthem_002540441                   Insys_Anthem_002540441
Insys_Anthem_002540463                   Insys_Anthem_002540463
Insys_Anthem_002540467                   Insys_Anthem_002540467
Insys_Anthem_002540473                   Insys_Anthem_002540473
Insys_Anthem_002540479                   Insys_Anthem_002540479
Insys_Anthem_002540480                   Insys_Anthem_002540480
Insys_Anthem_002540485                   Insys_Anthem_002540485
Insys_Anthem_002540490                   Insys_Anthem_002540490
Insys_Anthem_002540494                   Insys_Anthem_002540494
Insys_Anthem_002540498                   Insys_Anthem_002540498
Insys_Anthem_002540499                   Insys_Anthem_002540499
Insys_Anthem_002540506                   Insys_Anthem_002540506
Insys_Anthem_002540511                   Insys_Anthem_002540511
Insys_Anthem_002540524                   Insys_Anthem_002540524
Insys_Anthem_002540533                   Insys_Anthem_002540533
Insys_Anthem_002540542                   Insys_Anthem_002540542
Insys_Anthem_002540550                   Insys_Anthem_002540550
Insys_Anthem_002540551                   Insys_Anthem_002540551
Insys_Anthem_002540553                   Insys_Anthem_002540553
Insys_Anthem_002540554                   Insys_Anthem_002540554
Insys_Anthem_002540557                   Insys_Anthem_002540557
Insys_Anthem_002540572                   Insys_Anthem_002540572
Insys_Anthem_002540577                   Insys_Anthem_002540577
Insys_Anthem_002540600                   Insys_Anthem_002540600
Insys_Anthem_002540605                   Insys_Anthem_002540605
Insys_Anthem_002540610                   Insys_Anthem_002540610
Insys_Anthem_002540617                   Insys_Anthem_002540617
Insys_Anthem_002540621                   Insys_Anthem_002540621
Insys_Anthem_002540625                   Insys_Anthem_002540625
Insys_Anthem_002540628                   Insys_Anthem_002540628
Insys_Anthem_002540629                   Insys_Anthem_002540629
Insys_Anthem_002540641                   Insys_Anthem_002540641
Insys_Anthem_002540655                   Insys_Anthem_002540655
Insys_Anthem_002540656                   Insys_Anthem_002540656
Insys_Anthem_002540663                   Insys_Anthem_002540663
Insys_Anthem_002540664                   Insys_Anthem_002540664
Insys_Anthem_002540676                   Insys_Anthem_002540676
Insys_Anthem_002540678                   Insys_Anthem_002540678
Insys_Anthem_002540679                   Insys_Anthem_002540679
Insys_Anthem_002540681                   Insys_Anthem_002540681
Insys_Anthem_002540688                   Insys_Anthem_002540688
Insys_Anthem_002540716                   Insys_Anthem_002540716
Insys_Anthem_002540721                   Insys_Anthem_002540721
Insys_Anthem_002540724                   Insys_Anthem_002540724

                                                    2695
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2697 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002540729                   Insys_Anthem_002540729
Insys_Anthem_002540730                   Insys_Anthem_002540730
Insys_Anthem_002540742                   Insys_Anthem_002540742
Insys_Anthem_002540751                   Insys_Anthem_002540751
Insys_Anthem_002540755                   Insys_Anthem_002540755
Insys_Anthem_002540758                   Insys_Anthem_002540758
Insys_Anthem_002540790                   Insys_Anthem_002540790
Insys_Anthem_002540791                   Insys_Anthem_002540791
Insys_Anthem_002540792                   Insys_Anthem_002540792
Insys_Anthem_002540793                   Insys_Anthem_002540793
Insys_Anthem_002540806                   Insys_Anthem_002540806
Insys_Anthem_002540843                   Insys_Anthem_002540843
Insys_Anthem_002540844                   Insys_Anthem_002540844
Insys_Anthem_002540845                   Insys_Anthem_002540845
Insys_Anthem_002540847                   Insys_Anthem_002540847
Insys_Anthem_002540853                   Insys_Anthem_002540853
Insys_Anthem_002540861                   Insys_Anthem_002540861
Insys_Anthem_002540871                   Insys_Anthem_002540871
Insys_Anthem_002540882                   Insys_Anthem_002540882
Insys_Anthem_002540883                   Insys_Anthem_002540883
Insys_Anthem_002540884                   Insys_Anthem_002540884
Insys_Anthem_002540885                   Insys_Anthem_002540885
Insys_Anthem_002540886                   Insys_Anthem_002540886
Insys_Anthem_002540912                   Insys_Anthem_002540912
Insys_Anthem_002540915                   Insys_Anthem_002540915
Insys_Anthem_002540923                   Insys_Anthem_002540923
Insys_Anthem_002540936                   Insys_Anthem_002540936
Insys_Anthem_002540955                   Insys_Anthem_002540955
Insys_Anthem_002540957                   Insys_Anthem_002540957
Insys_Anthem_002540959                   Insys_Anthem_002540959
Insys_Anthem_002540979                   Insys_Anthem_002540979
Insys_Anthem_002540985                   Insys_Anthem_002540985
Insys_Anthem_002541004                   Insys_Anthem_002541004
Insys_Anthem_002541008                   Insys_Anthem_002541008
Insys_Anthem_002541011                   Insys_Anthem_002541011
Insys_Anthem_002541021                   Insys_Anthem_002541021
Insys_Anthem_002541026                   Insys_Anthem_002541026
Insys_Anthem_002541043                   Insys_Anthem_002541043
Insys_Anthem_002541066                   Insys_Anthem_002541066
Insys_Anthem_002541070                   Insys_Anthem_002541070
Insys_Anthem_002541074                   Insys_Anthem_002541074
Insys_Anthem_002541083                   Insys_Anthem_002541083
Insys_Anthem_002541086                   Insys_Anthem_002541086
Insys_Anthem_002541101                   Insys_Anthem_002541101
Insys_Anthem_002541108                   Insys_Anthem_002541108
Insys_Anthem_002541113                   Insys_Anthem_002541113
Insys_Anthem_002541119                   Insys_Anthem_002541119

                                                    2696
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2698 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002541127                   Insys_Anthem_002541127
Insys_Anthem_002541139                   Insys_Anthem_002541139
Insys_Anthem_002541153                   Insys_Anthem_002541153
Insys_Anthem_002541158                   Insys_Anthem_002541158
Insys_Anthem_002541159                   Insys_Anthem_002541159
Insys_Anthem_002541160                   Insys_Anthem_002541160
Insys_Anthem_002541161                   Insys_Anthem_002541161
Insys_Anthem_002541171                   Insys_Anthem_002541171
Insys_Anthem_002541179                   Insys_Anthem_002541179
Insys_Anthem_002541180                   Insys_Anthem_002541180
Insys_Anthem_002541189                   Insys_Anthem_002541189
Insys_Anthem_002541222                   Insys_Anthem_002541222
Insys_Anthem_002541223                   Insys_Anthem_002541223
Insys_Anthem_002541252                   Insys_Anthem_002541252
Insys_Anthem_002541271                   Insys_Anthem_002541271
Insys_Anthem_002541273                   Insys_Anthem_002541273
Insys_Anthem_002541276                   Insys_Anthem_002541276
Insys_Anthem_002541280                   Insys_Anthem_002541280
Insys_Anthem_002541288                   Insys_Anthem_002541288
Insys_Anthem_002541319                   Insys_Anthem_002541319
Insys_Anthem_002541326                   Insys_Anthem_002541326
Insys_Anthem_002541342                   Insys_Anthem_002541342
Insys_Anthem_002541352                   Insys_Anthem_002541352
Insys_Anthem_002541353                   Insys_Anthem_002541353
Insys_Anthem_002541363                   Insys_Anthem_002541363
Insys_Anthem_002541367                   Insys_Anthem_002541367
Insys_Anthem_002541370                   Insys_Anthem_002541370
Insys_Anthem_002541383                   Insys_Anthem_002541383
Insys_Anthem_002541384                   Insys_Anthem_002541384
Insys_Anthem_002541395                   Insys_Anthem_002541395
Insys_Anthem_002541417                   Insys_Anthem_002541417
Insys_Anthem_002541439                   Insys_Anthem_002541439
Insys_Anthem_002541454                   Insys_Anthem_002541454
Insys_Anthem_002541461                   Insys_Anthem_002541461
Insys_Anthem_002541469                   Insys_Anthem_002541469
Insys_Anthem_002541470                   Insys_Anthem_002541470
Insys_Anthem_002541471                   Insys_Anthem_002541471
Insys_Anthem_002541476                   Insys_Anthem_002541476
Insys_Anthem_002541477                   Insys_Anthem_002541477
Insys_Anthem_002541485                   Insys_Anthem_002541485
Insys_Anthem_002541486                   Insys_Anthem_002541486
Insys_Anthem_002541509                   Insys_Anthem_002541509
Insys_Anthem_002541521                   Insys_Anthem_002541521
Insys_Anthem_002541526                   Insys_Anthem_002541526
Insys_Anthem_002541532                   Insys_Anthem_002541532
Insys_Anthem_002541554                   Insys_Anthem_002541554
Insys_Anthem_002541575                   Insys_Anthem_002541575

                                                    2697
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2699 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002541577                   Insys_Anthem_002541577
Insys_Anthem_002541582                   Insys_Anthem_002541582
Insys_Anthem_002541584                   Insys_Anthem_002541584
Insys_Anthem_002541591                   Insys_Anthem_002541591
Insys_Anthem_002541607                   Insys_Anthem_002541607
Insys_Anthem_002541608                   Insys_Anthem_002541608
Insys_Anthem_002541613                   Insys_Anthem_002541613
Insys_Anthem_002541632                   Insys_Anthem_002541632
Insys_Anthem_002541637                   Insys_Anthem_002541637
Insys_Anthem_002541651                   Insys_Anthem_002541651
Insys_Anthem_002541691                   Insys_Anthem_002541691
Insys_Anthem_002541692                   Insys_Anthem_002541692
Insys_Anthem_002541695                   Insys_Anthem_002541695
Insys_Anthem_002541714                   Insys_Anthem_002541714
Insys_Anthem_002541718                   Insys_Anthem_002541718
Insys_Anthem_002541727                   Insys_Anthem_002541727
Insys_Anthem_002541742                   Insys_Anthem_002541742
Insys_Anthem_002541743                   Insys_Anthem_002541743
Insys_Anthem_002541753                   Insys_Anthem_002541753
Insys_Anthem_002541760                   Insys_Anthem_002541760
Insys_Anthem_002541761                   Insys_Anthem_002541761
Insys_Anthem_002541794                   Insys_Anthem_002541794
Insys_Anthem_002541797                   Insys_Anthem_002541797
Insys_Anthem_002541803                   Insys_Anthem_002541803
Insys_Anthem_002541809                   Insys_Anthem_002541809
Insys_Anthem_002541817                   Insys_Anthem_002541817
Insys_Anthem_002541822                   Insys_Anthem_002541822
Insys_Anthem_002541828                   Insys_Anthem_002541828
Insys_Anthem_002541839                   Insys_Anthem_002541839
Insys_Anthem_002541843                   Insys_Anthem_002541843
Insys_Anthem_002541847                   Insys_Anthem_002541847
Insys_Anthem_002541886                   Insys_Anthem_002541886
Insys_Anthem_002541890                   Insys_Anthem_002541890
Insys_Anthem_002541894                   Insys_Anthem_002541894
Insys_Anthem_002541898                   Insys_Anthem_002541898
Insys_Anthem_002541899                   Insys_Anthem_002541899
Insys_Anthem_002541903                   Insys_Anthem_002541903
Insys_Anthem_002541910                   Insys_Anthem_002541910
Insys_Anthem_002541919                   Insys_Anthem_002541919
Insys_Anthem_002541925                   Insys_Anthem_002541925
Insys_Anthem_002541936                   Insys_Anthem_002541936
Insys_Anthem_002541937                   Insys_Anthem_002541937
Insys_Anthem_002541958                   Insys_Anthem_002541958
Insys_Anthem_002541959                   Insys_Anthem_002541959
Insys_Anthem_002541960                   Insys_Anthem_002541960
Insys_Anthem_002541961                   Insys_Anthem_002541961
Insys_Anthem_002541968                   Insys_Anthem_002541968

                                                    2698
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2700 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002541973                   Insys_Anthem_002541973
Insys_Anthem_002541982                   Insys_Anthem_002541982
Insys_Anthem_002541990                   Insys_Anthem_002541990
Insys_Anthem_002542000                   Insys_Anthem_002542000
Insys_Anthem_002542008                   Insys_Anthem_002542008
Insys_Anthem_002542012                   Insys_Anthem_002542012
Insys_Anthem_002542029                   Insys_Anthem_002542029
Insys_Anthem_002542032                   Insys_Anthem_002542032
Insys_Anthem_002542043                   Insys_Anthem_002542043
Insys_Anthem_002542059                   Insys_Anthem_002542059
Insys_Anthem_002542063                   Insys_Anthem_002542063
Insys_Anthem_002542080                   Insys_Anthem_002542080
Insys_Anthem_002542081                   Insys_Anthem_002542081
Insys_Anthem_002542090                   Insys_Anthem_002542090
Insys_Anthem_002542100                   Insys_Anthem_002542100
Insys_Anthem_002542106                   Insys_Anthem_002542106
Insys_Anthem_002542107                   Insys_Anthem_002542107
Insys_Anthem_002542116                   Insys_Anthem_002542116
Insys_Anthem_002542117                   Insys_Anthem_002542117
Insys_Anthem_002542119                   Insys_Anthem_002542119
Insys_Anthem_002542120                   Insys_Anthem_002542120
Insys_Anthem_002542121                   Insys_Anthem_002542121
Insys_Anthem_002542134                   Insys_Anthem_002542134
Insys_Anthem_002542139                   Insys_Anthem_002542139
Insys_Anthem_002542150                   Insys_Anthem_002542150
Insys_Anthem_002542160                   Insys_Anthem_002542160
Insys_Anthem_002542175                   Insys_Anthem_002542175
Insys_Anthem_002542176                   Insys_Anthem_002542176
Insys_Anthem_002542177                   Insys_Anthem_002542177
Insys_Anthem_002542183                   Insys_Anthem_002542183
Insys_Anthem_002542207                   Insys_Anthem_002542207
Insys_Anthem_002542224                   Insys_Anthem_002542224
Insys_Anthem_002542241                   Insys_Anthem_002542241
Insys_Anthem_002542245                   Insys_Anthem_002542245
Insys_Anthem_002542253                   Insys_Anthem_002542253
Insys_Anthem_002542265                   Insys_Anthem_002542265
Insys_Anthem_002542289                   Insys_Anthem_002542289
Insys_Anthem_002542295                   Insys_Anthem_002542295
Insys_Anthem_002542300                   Insys_Anthem_002542300
Insys_Anthem_002542303                   Insys_Anthem_002542303
Insys_Anthem_002542316                   Insys_Anthem_002542316
Insys_Anthem_002542326                   Insys_Anthem_002542326
Insys_Anthem_002542353                   Insys_Anthem_002542353
Insys_Anthem_002542418                   Insys_Anthem_002542418
Insys_Anthem_002542436                   Insys_Anthem_002542436
Insys_Anthem_002542439                   Insys_Anthem_002542439
Insys_Anthem_002542450                   Insys_Anthem_002542450

                                                    2699
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2701 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002542455                   Insys_Anthem_002542455
Insys_Anthem_002542459                   Insys_Anthem_002542459
Insys_Anthem_002542464                   Insys_Anthem_002542464
Insys_Anthem_002542465                   Insys_Anthem_002542465
Insys_Anthem_002542466                   Insys_Anthem_002542466
Insys_Anthem_002542467                   Insys_Anthem_002542467
Insys_Anthem_002542481                   Insys_Anthem_002542481
Insys_Anthem_002542488                   Insys_Anthem_002542488
Insys_Anthem_002542494                   Insys_Anthem_002542494
Insys_Anthem_002542498                   Insys_Anthem_002542498
Insys_Anthem_002542501                   Insys_Anthem_002542501
Insys_Anthem_002542508                   Insys_Anthem_002542508
Insys_Anthem_002542539                   Insys_Anthem_002542539
Insys_Anthem_002542547                   Insys_Anthem_002542547
Insys_Anthem_002542553                   Insys_Anthem_002542553
Insys_Anthem_002542561                   Insys_Anthem_002542561
Insys_Anthem_002542573                   Insys_Anthem_002542573
Insys_Anthem_002542579                   Insys_Anthem_002542579
Insys_Anthem_002542582                   Insys_Anthem_002542582
Insys_Anthem_002542587                   Insys_Anthem_002542587
Insys_Anthem_002542599                   Insys_Anthem_002542599
Insys_Anthem_002542602                   Insys_Anthem_002542602
Insys_Anthem_002542610                   Insys_Anthem_002542610
Insys_Anthem_002542611                   Insys_Anthem_002542611
Insys_Anthem_002542619                   Insys_Anthem_002542619
Insys_Anthem_002542622                   Insys_Anthem_002542622
Insys_Anthem_002542635                   Insys_Anthem_002542635
Insys_Anthem_002542639                   Insys_Anthem_002542639
Insys_Anthem_002542642                   Insys_Anthem_002542642
Insys_Anthem_002542647                   Insys_Anthem_002542647
Insys_Anthem_002542652                   Insys_Anthem_002542652
Insys_Anthem_002542660                   Insys_Anthem_002542660
Insys_Anthem_002542662                   Insys_Anthem_002542662
Insys_Anthem_002542665                   Insys_Anthem_002542665
Insys_Anthem_002542666                   Insys_Anthem_002542666
Insys_Anthem_002542671                   Insys_Anthem_002542671
Insys_Anthem_002542672                   Insys_Anthem_002542672
Insys_Anthem_002542683                   Insys_Anthem_002542683
Insys_Anthem_002542686                   Insys_Anthem_002542686
Insys_Anthem_002542710                   Insys_Anthem_002542710
Insys_Anthem_002542741                   Insys_Anthem_002542741
Insys_Anthem_002542750                   Insys_Anthem_002542750
Insys_Anthem_002542758                   Insys_Anthem_002542758
Insys_Anthem_002542761                   Insys_Anthem_002542761
Insys_Anthem_002542775                   Insys_Anthem_002542775
Insys_Anthem_002542779                   Insys_Anthem_002542779
Insys_Anthem_002542786                   Insys_Anthem_002542786

                                                    2700
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2702 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002542793                   Insys_Anthem_002542793
Insys_Anthem_002542810                   Insys_Anthem_002542810
Insys_Anthem_002542812                   Insys_Anthem_002542812
Insys_Anthem_002542832                   Insys_Anthem_002542832
Insys_Anthem_002542842                   Insys_Anthem_002542842
Insys_Anthem_002542843                   Insys_Anthem_002542843
Insys_Anthem_002542870                   Insys_Anthem_002542870
Insys_Anthem_002542880                   Insys_Anthem_002542880
Insys_Anthem_002542887                   Insys_Anthem_002542887
Insys_Anthem_002542896                   Insys_Anthem_002542896
Insys_Anthem_002542898                   Insys_Anthem_002542898
Insys_Anthem_002542910                   Insys_Anthem_002542910
Insys_Anthem_002542912                   Insys_Anthem_002542912
Insys_Anthem_002542914                   Insys_Anthem_002542914
Insys_Anthem_002542922                   Insys_Anthem_002542922
Insys_Anthem_002542930                   Insys_Anthem_002542930
Insys_Anthem_002542935                   Insys_Anthem_002542935
Insys_Anthem_002542951                   Insys_Anthem_002542951
Insys_Anthem_002542966                   Insys_Anthem_002542966
Insys_Anthem_002542970                   Insys_Anthem_002542970
Insys_Anthem_002542971                   Insys_Anthem_002542971
Insys_Anthem_002542979                   Insys_Anthem_002542979
Insys_Anthem_002542981                   Insys_Anthem_002542981
Insys_Anthem_002542993                   Insys_Anthem_002542993
Insys_Anthem_002543000                   Insys_Anthem_002543000
Insys_Anthem_002543007                   Insys_Anthem_002543007
Insys_Anthem_002543035                   Insys_Anthem_002543035
Insys_Anthem_002543045                   Insys_Anthem_002543045
Insys_Anthem_002543056                   Insys_Anthem_002543056
Insys_Anthem_002543057                   Insys_Anthem_002543057
Insys_Anthem_002543083                   Insys_Anthem_002543083
Insys_Anthem_002543088                   Insys_Anthem_002543088
Insys_Anthem_002543094                   Insys_Anthem_002543094
Insys_Anthem_002543138                   Insys_Anthem_002543138
Insys_Anthem_002543152                   Insys_Anthem_002543152
Insys_Anthem_002543154                   Insys_Anthem_002543154
Insys_Anthem_002543157                   Insys_Anthem_002543157
Insys_Anthem_002543164                   Insys_Anthem_002543164
Insys_Anthem_002543174                   Insys_Anthem_002543174
Insys_Anthem_002543186                   Insys_Anthem_002543186
Insys_Anthem_002543206                   Insys_Anthem_002543206
Insys_Anthem_002543226                   Insys_Anthem_002543226
Insys_Anthem_002543236                   Insys_Anthem_002543236
Insys_Anthem_002543237                   Insys_Anthem_002543237
Insys_Anthem_002543238                   Insys_Anthem_002543238
Insys_Anthem_002543272                   Insys_Anthem_002543272
Insys_Anthem_002543292                   Insys_Anthem_002543292

                                                    2701
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2703 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002543303                   Insys_Anthem_002543303
Insys_Anthem_002543305                   Insys_Anthem_002543305
Insys_Anthem_002543314                   Insys_Anthem_002543314
Insys_Anthem_002543319                   Insys_Anthem_002543319
Insys_Anthem_002543323                   Insys_Anthem_002543323
Insys_Anthem_002543329                   Insys_Anthem_002543329
Insys_Anthem_002543330                   Insys_Anthem_002543330
Insys_Anthem_002543340                   Insys_Anthem_002543340
Insys_Anthem_002543344                   Insys_Anthem_002543344
Insys_Anthem_002543346                   Insys_Anthem_002543346
Insys_Anthem_002543349                   Insys_Anthem_002543349
Insys_Anthem_002543358                   Insys_Anthem_002543358
Insys_Anthem_002543373                   Insys_Anthem_002543373
Insys_Anthem_002543380                   Insys_Anthem_002543380
Insys_Anthem_002543385                   Insys_Anthem_002543385
Insys_Anthem_002543389                   Insys_Anthem_002543389
Insys_Anthem_002543396                   Insys_Anthem_002543396
Insys_Anthem_002543401                   Insys_Anthem_002543401
Insys_Anthem_002543412                   Insys_Anthem_002543412
Insys_Anthem_002543417                   Insys_Anthem_002543417
Insys_Anthem_002543431                   Insys_Anthem_002543431
Insys_Anthem_002543433                   Insys_Anthem_002543433
Insys_Anthem_002543436                   Insys_Anthem_002543436
Insys_Anthem_002543449                   Insys_Anthem_002543449
Insys_Anthem_002543451                   Insys_Anthem_002543451
Insys_Anthem_002543452                   Insys_Anthem_002543452
Insys_Anthem_002543454                   Insys_Anthem_002543454
Insys_Anthem_002543466                   Insys_Anthem_002543466
Insys_Anthem_002543472                   Insys_Anthem_002543472
Insys_Anthem_002543473                   Insys_Anthem_002543473
Insys_Anthem_002543474                   Insys_Anthem_002543474
Insys_Anthem_002543501                   Insys_Anthem_002543501
Insys_Anthem_002543513                   Insys_Anthem_002543513
Insys_Anthem_002543516                   Insys_Anthem_002543516
Insys_Anthem_002543529                   Insys_Anthem_002543529
Insys_Anthem_002543538                   Insys_Anthem_002543538
Insys_Anthem_002543539                   Insys_Anthem_002543539
Insys_Anthem_002543548                   Insys_Anthem_002543548
Insys_Anthem_002543552                   Insys_Anthem_002543552
Insys_Anthem_002543556                   Insys_Anthem_002543556
Insys_Anthem_002543567                   Insys_Anthem_002543567
Insys_Anthem_002543582                   Insys_Anthem_002543582
Insys_Anthem_002543586                   Insys_Anthem_002543586
Insys_Anthem_002543595                   Insys_Anthem_002543595
Insys_Anthem_002543611                   Insys_Anthem_002543611
Insys_Anthem_002543618                   Insys_Anthem_002543618
Insys_Anthem_002543624                   Insys_Anthem_002543624

                                                    2702
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2704 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002543625                   Insys_Anthem_002543625
Insys_Anthem_002543639                   Insys_Anthem_002543639
Insys_Anthem_002543648                   Insys_Anthem_002543648
Insys_Anthem_002543654                   Insys_Anthem_002543654
Insys_Anthem_002543656                   Insys_Anthem_002543656
Insys_Anthem_002543658                   Insys_Anthem_002543658
Insys_Anthem_002543665                   Insys_Anthem_002543665
Insys_Anthem_002543669                   Insys_Anthem_002543669
Insys_Anthem_002543670                   Insys_Anthem_002543670
Insys_Anthem_002543675                   Insys_Anthem_002543675
Insys_Anthem_002543690                   Insys_Anthem_002543690
Insys_Anthem_002543695                   Insys_Anthem_002543695
Insys_Anthem_002543696                   Insys_Anthem_002543696
Insys_Anthem_002543715                   Insys_Anthem_002543715
Insys_Anthem_002543726                   Insys_Anthem_002543726
Insys_Anthem_002543736                   Insys_Anthem_002543736
Insys_Anthem_002543755                   Insys_Anthem_002543755
Insys_Anthem_002543797                   Insys_Anthem_002543797
Insys_Anthem_002543805                   Insys_Anthem_002543805
Insys_Anthem_002543813                   Insys_Anthem_002543813
Insys_Anthem_002543816                   Insys_Anthem_002543816
Insys_Anthem_002543824                   Insys_Anthem_002543824
Insys_Anthem_002543832                   Insys_Anthem_002543832
Insys_Anthem_002543842                   Insys_Anthem_002543842
Insys_Anthem_002543845                   Insys_Anthem_002543845
Insys_Anthem_002543849                   Insys_Anthem_002543849
Insys_Anthem_002543853                   Insys_Anthem_002543853
Insys_Anthem_002543858                   Insys_Anthem_002543858
Insys_Anthem_002543889                   Insys_Anthem_002543889
Insys_Anthem_002543890                   Insys_Anthem_002543890
Insys_Anthem_002543895                   Insys_Anthem_002543895
Insys_Anthem_002543897                   Insys_Anthem_002543897
Insys_Anthem_002543911                   Insys_Anthem_002543911
Insys_Anthem_002543923                   Insys_Anthem_002543923
Insys_Anthem_002543932                   Insys_Anthem_002543932
Insys_Anthem_002543941                   Insys_Anthem_002543941
Insys_Anthem_002543944                   Insys_Anthem_002543944
Insys_Anthem_002543948                   Insys_Anthem_002543948
Insys_Anthem_002543952                   Insys_Anthem_002543952
Insys_Anthem_002543958                   Insys_Anthem_002543958
Insys_Anthem_002543965                   Insys_Anthem_002543965
Insys_Anthem_002543973                   Insys_Anthem_002543973
Insys_Anthem_002543977                   Insys_Anthem_002543977
Insys_Anthem_002543987                   Insys_Anthem_002543987
Insys_Anthem_002544007                   Insys_Anthem_002544007
Insys_Anthem_002544013                   Insys_Anthem_002544013
Insys_Anthem_002544019                   Insys_Anthem_002544019

                                                    2703
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2705 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002544025                   Insys_Anthem_002544025
Insys_Anthem_002544031                   Insys_Anthem_002544031
Insys_Anthem_002544033                   Insys_Anthem_002544033
Insys_Anthem_002544036                   Insys_Anthem_002544036
Insys_Anthem_002544038                   Insys_Anthem_002544038
Insys_Anthem_002544045                   Insys_Anthem_002544045
Insys_Anthem_002544059                   Insys_Anthem_002544059
Insys_Anthem_002544060                   Insys_Anthem_002544060
Insys_Anthem_002544071                   Insys_Anthem_002544071
Insys_Anthem_002544090                   Insys_Anthem_002544090
Insys_Anthem_002544091                   Insys_Anthem_002544091
Insys_Anthem_002544093                   Insys_Anthem_002544093
Insys_Anthem_002544104                   Insys_Anthem_002544104
Insys_Anthem_002544105                   Insys_Anthem_002544105
Insys_Anthem_002544120                   Insys_Anthem_002544120
Insys_Anthem_002544127                   Insys_Anthem_002544127
Insys_Anthem_002544140                   Insys_Anthem_002544140
Insys_Anthem_002544145                   Insys_Anthem_002544145
Insys_Anthem_002544156                   Insys_Anthem_002544156
Insys_Anthem_002544170                   Insys_Anthem_002544170
Insys_Anthem_002544176                   Insys_Anthem_002544176
Insys_Anthem_002544188                   Insys_Anthem_002544188
Insys_Anthem_002544193                   Insys_Anthem_002544193
Insys_Anthem_002544205                   Insys_Anthem_002544205
Insys_Anthem_002544210                   Insys_Anthem_002544210
Insys_Anthem_002544211                   Insys_Anthem_002544211
Insys_Anthem_002544229                   Insys_Anthem_002544229
Insys_Anthem_002544243                   Insys_Anthem_002544243
Insys_Anthem_002544249                   Insys_Anthem_002544249
Insys_Anthem_002544265                   Insys_Anthem_002544265
Insys_Anthem_002544268                   Insys_Anthem_002544268
Insys_Anthem_002544285                   Insys_Anthem_002544285
Insys_Anthem_002544286                   Insys_Anthem_002544286
Insys_Anthem_002544296                   Insys_Anthem_002544296
Insys_Anthem_002544306                   Insys_Anthem_002544306
Insys_Anthem_002544318                   Insys_Anthem_002544318
Insys_Anthem_002544322                   Insys_Anthem_002544322
Insys_Anthem_002544330                   Insys_Anthem_002544330
Insys_Anthem_002544331                   Insys_Anthem_002544331
Insys_Anthem_002544336                   Insys_Anthem_002544336
Insys_Anthem_002544343                   Insys_Anthem_002544343
Insys_Anthem_002544344                   Insys_Anthem_002544344
Insys_Anthem_002544346                   Insys_Anthem_002544346
Insys_Anthem_002544347                   Insys_Anthem_002544347
Insys_Anthem_002544362                   Insys_Anthem_002544362
Insys_Anthem_002544366                   Insys_Anthem_002544366
Insys_Anthem_002544371                   Insys_Anthem_002544371

                                                    2704
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2706 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002544374                   Insys_Anthem_002544374
Insys_Anthem_002544398                   Insys_Anthem_002544398
Insys_Anthem_002544418                   Insys_Anthem_002544418
Insys_Anthem_002544441                   Insys_Anthem_002544441
Insys_Anthem_002544450                   Insys_Anthem_002544450
Insys_Anthem_002544451                   Insys_Anthem_002544451
Insys_Anthem_002544460                   Insys_Anthem_002544460
Insys_Anthem_002544461                   Insys_Anthem_002544461
Insys_Anthem_002544466                   Insys_Anthem_002544466
Insys_Anthem_002544474                   Insys_Anthem_002544474
Insys_Anthem_002544475                   Insys_Anthem_002544475
Insys_Anthem_002544476                   Insys_Anthem_002544476
Insys_Anthem_002544481                   Insys_Anthem_002544481
Insys_Anthem_002544486                   Insys_Anthem_002544486
Insys_Anthem_002544497                   Insys_Anthem_002544497
Insys_Anthem_002544503                   Insys_Anthem_002544503
Insys_Anthem_002544504                   Insys_Anthem_002544504
Insys_Anthem_002544505                   Insys_Anthem_002544505
Insys_Anthem_002544523                   Insys_Anthem_002544523
Insys_Anthem_002544528                   Insys_Anthem_002544528
Insys_Anthem_002544529                   Insys_Anthem_002544529
Insys_Anthem_002544549                   Insys_Anthem_002544549
Insys_Anthem_002544554                   Insys_Anthem_002544554
Insys_Anthem_002544557                   Insys_Anthem_002544557
Insys_Anthem_002544562                   Insys_Anthem_002544562
Insys_Anthem_002544564                   Insys_Anthem_002544564
Insys_Anthem_002544584                   Insys_Anthem_002544584
Insys_Anthem_002544654                   Insys_Anthem_002544654
Insys_Anthem_002544670                   Insys_Anthem_002544670
Insys_Anthem_002544725                   Insys_Anthem_002544725
Insys_Anthem_002544742                   Insys_Anthem_002544742
Insys_Anthem_002544751                   Insys_Anthem_002544751
Insys_Anthem_002544752                   Insys_Anthem_002544752
Insys_Anthem_002544757                   Insys_Anthem_002544757
Insys_Anthem_002544770                   Insys_Anthem_002544770
Insys_Anthem_002544777                   Insys_Anthem_002544777
Insys_Anthem_002544783                   Insys_Anthem_002544783
Insys_Anthem_002544785                   Insys_Anthem_002544785
Insys_Anthem_002544790                   Insys_Anthem_002544790
Insys_Anthem_002544800                   Insys_Anthem_002544800
Insys_Anthem_002544825                   Insys_Anthem_002544825
Insys_Anthem_002544826                   Insys_Anthem_002544826
Insys_Anthem_002544833                   Insys_Anthem_002544833
Insys_Anthem_002544842                   Insys_Anthem_002544842
Insys_Anthem_002544858                   Insys_Anthem_002544858
Insys_Anthem_002544880                   Insys_Anthem_002544880
Insys_Anthem_002544885                   Insys_Anthem_002544885

                                                    2705
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2707 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002544892                   Insys_Anthem_002544892
Insys_Anthem_002544906                   Insys_Anthem_002544906
Insys_Anthem_002544912                   Insys_Anthem_002544912
Insys_Anthem_002544917                   Insys_Anthem_002544917
Insys_Anthem_002544918                   Insys_Anthem_002544918
Insys_Anthem_002544921                   Insys_Anthem_002544921
Insys_Anthem_002544923                   Insys_Anthem_002544923
Insys_Anthem_002544945                   Insys_Anthem_002544945
Insys_Anthem_002544963                   Insys_Anthem_002544963
Insys_Anthem_002544971                   Insys_Anthem_002544971
Insys_Anthem_002544977                   Insys_Anthem_002544977
Insys_Anthem_002544994                   Insys_Anthem_002544994
Insys_Anthem_002544996                   Insys_Anthem_002544996
Insys_Anthem_002545002                   Insys_Anthem_002545002
Insys_Anthem_002545005                   Insys_Anthem_002545005
Insys_Anthem_002545007                   Insys_Anthem_002545007
Insys_Anthem_002545008                   Insys_Anthem_002545008
Insys_Anthem_002545009                   Insys_Anthem_002545009
Insys_Anthem_002545010                   Insys_Anthem_002545010
Insys_Anthem_002545012                   Insys_Anthem_002545012
Insys_Anthem_002545013                   Insys_Anthem_002545013
Insys_Anthem_002545015                   Insys_Anthem_002545015
Insys_Anthem_002545019                   Insys_Anthem_002545019
Insys_Anthem_002545052                   Insys_Anthem_002545052
Insys_Anthem_002545066                   Insys_Anthem_002545066
Insys_Anthem_002545131                   Insys_Anthem_002545131
Insys_Anthem_002545141                   Insys_Anthem_002545141
Insys_Anthem_002545149                   Insys_Anthem_002545149
Insys_Anthem_002545160                   Insys_Anthem_002545160
Insys_Anthem_002545164                   Insys_Anthem_002545164
Insys_Anthem_002545169                   Insys_Anthem_002545169
Insys_Anthem_002545177                   Insys_Anthem_002545177
Insys_Anthem_002545193                   Insys_Anthem_002545193
Insys_Anthem_002545205                   Insys_Anthem_002545205
Insys_Anthem_002545214                   Insys_Anthem_002545214
Insys_Anthem_002545215                   Insys_Anthem_002545215
Insys_Anthem_002545234                   Insys_Anthem_002545234
Insys_Anthem_002545238                   Insys_Anthem_002545238
Insys_Anthem_002545251                   Insys_Anthem_002545251
Insys_Anthem_002545274                   Insys_Anthem_002545274
Insys_Anthem_002545290                   Insys_Anthem_002545290
Insys_Anthem_002545295                   Insys_Anthem_002545295
Insys_Anthem_002545296                   Insys_Anthem_002545296
Insys_Anthem_002545301                   Insys_Anthem_002545301
Insys_Anthem_002545302                   Insys_Anthem_002545302
Insys_Anthem_002545319                   Insys_Anthem_002545319
Insys_Anthem_002545323                   Insys_Anthem_002545323

                                                    2706
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2708 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002545338                   Insys_Anthem_002545338
Insys_Anthem_002545359                   Insys_Anthem_002545359
Insys_Anthem_002545360                   Insys_Anthem_002545360
Insys_Anthem_002545364                   Insys_Anthem_002545364
Insys_Anthem_002545372                   Insys_Anthem_002545372
Insys_Anthem_002545379                   Insys_Anthem_002545379
Insys_Anthem_002545384                   Insys_Anthem_002545384
Insys_Anthem_002545388                   Insys_Anthem_002545388
Insys_Anthem_002545397                   Insys_Anthem_002545397
Insys_Anthem_002545398                   Insys_Anthem_002545398
Insys_Anthem_002545399                   Insys_Anthem_002545399
Insys_Anthem_002545400                   Insys_Anthem_002545400
Insys_Anthem_002545408                   Insys_Anthem_002545408
Insys_Anthem_002545415                   Insys_Anthem_002545415
Insys_Anthem_002545416                   Insys_Anthem_002545416
Insys_Anthem_002545427                   Insys_Anthem_002545427
Insys_Anthem_002545435                   Insys_Anthem_002545435
Insys_Anthem_002545438                   Insys_Anthem_002545438
Insys_Anthem_002545453                   Insys_Anthem_002545453
Insys_Anthem_002545454                   Insys_Anthem_002545454
Insys_Anthem_002545478                   Insys_Anthem_002545478
Insys_Anthem_002545481                   Insys_Anthem_002545481
Insys_Anthem_002545484                   Insys_Anthem_002545484
Insys_Anthem_002545485                   Insys_Anthem_002545485
Insys_Anthem_002545504                   Insys_Anthem_002545504
Insys_Anthem_002545516                   Insys_Anthem_002545516
Insys_Anthem_002545543                   Insys_Anthem_002545543
Insys_Anthem_002545548                   Insys_Anthem_002545548
Insys_Anthem_002545555                   Insys_Anthem_002545555
Insys_Anthem_002545556                   Insys_Anthem_002545556
Insys_Anthem_002545583                   Insys_Anthem_002545583
Insys_Anthem_002545585                   Insys_Anthem_002545585
Insys_Anthem_002545586                   Insys_Anthem_002545586
Insys_Anthem_002545596                   Insys_Anthem_002545596
Insys_Anthem_002545598                   Insys_Anthem_002545598
Insys_Anthem_002545608                   Insys_Anthem_002545608
Insys_Anthem_002545611                   Insys_Anthem_002545611
Insys_Anthem_002545617                   Insys_Anthem_002545617
Insys_Anthem_002545632                   Insys_Anthem_002545632
Insys_Anthem_002545639                   Insys_Anthem_002545639
Insys_Anthem_002545640                   Insys_Anthem_002545640
Insys_Anthem_002545642                   Insys_Anthem_002545642
Insys_Anthem_002545643                   Insys_Anthem_002545643
Insys_Anthem_002545645                   Insys_Anthem_002545645
Insys_Anthem_002545646                   Insys_Anthem_002545646
Insys_Anthem_002545649                   Insys_Anthem_002545649
Insys_Anthem_002545651                   Insys_Anthem_002545651

                                                    2707
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2709 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002545652                   Insys_Anthem_002545652
Insys_Anthem_002545662                   Insys_Anthem_002545662
Insys_Anthem_002545667                   Insys_Anthem_002545667
Insys_Anthem_002545671                   Insys_Anthem_002545671
Insys_Anthem_002545672                   Insys_Anthem_002545672
Insys_Anthem_002545674                   Insys_Anthem_002545674
Insys_Anthem_002545675                   Insys_Anthem_002545675
Insys_Anthem_002545678                   Insys_Anthem_002545678
Insys_Anthem_002545679                   Insys_Anthem_002545679
Insys_Anthem_002545680                   Insys_Anthem_002545680
Insys_Anthem_002545690                   Insys_Anthem_002545690
Insys_Anthem_002545712                   Insys_Anthem_002545712
Insys_Anthem_002545731                   Insys_Anthem_002545731
Insys_Anthem_002545733                   Insys_Anthem_002545733
Insys_Anthem_002545740                   Insys_Anthem_002545740
Insys_Anthem_002545748                   Insys_Anthem_002545748
Insys_Anthem_002545752                   Insys_Anthem_002545752
Insys_Anthem_002545753                   Insys_Anthem_002545753
Insys_Anthem_002545759                   Insys_Anthem_002545759
Insys_Anthem_002545760                   Insys_Anthem_002545760
Insys_Anthem_002545765                   Insys_Anthem_002545765
Insys_Anthem_002545776                   Insys_Anthem_002545776
Insys_Anthem_002545790                   Insys_Anthem_002545790
Insys_Anthem_002545798                   Insys_Anthem_002545798
Insys_Anthem_002545799                   Insys_Anthem_002545799
Insys_Anthem_002545800                   Insys_Anthem_002545800
Insys_Anthem_002545811                   Insys_Anthem_002545811
Insys_Anthem_002545828                   Insys_Anthem_002545828
Insys_Anthem_002545829                   Insys_Anthem_002545829
Insys_Anthem_002545839                   Insys_Anthem_002545839
Insys_Anthem_002545840                   Insys_Anthem_002545840
Insys_Anthem_002545841                   Insys_Anthem_002545841
Insys_Anthem_002545848                   Insys_Anthem_002545848
Insys_Anthem_002545850                   Insys_Anthem_002545850
Insys_Anthem_002545857                   Insys_Anthem_002545857
Insys_Anthem_002545858                   Insys_Anthem_002545858
Insys_Anthem_002545863                   Insys_Anthem_002545863
Insys_Anthem_002545870                   Insys_Anthem_002545870
Insys_Anthem_002545876                   Insys_Anthem_002545876
Insys_Anthem_002545880                   Insys_Anthem_002545880
Insys_Anthem_002545884                   Insys_Anthem_002545884
Insys_Anthem_002545885                   Insys_Anthem_002545885
Insys_Anthem_002545893                   Insys_Anthem_002545893
Insys_Anthem_002545894                   Insys_Anthem_002545894
Insys_Anthem_002545898                   Insys_Anthem_002545898
Insys_Anthem_002545907                   Insys_Anthem_002545907
Insys_Anthem_002545912                   Insys_Anthem_002545912

                                                    2708
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2710 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002545915                   Insys_Anthem_002545915
Insys_Anthem_002545919                   Insys_Anthem_002545919
Insys_Anthem_002545928                   Insys_Anthem_002545928
Insys_Anthem_002545935                   Insys_Anthem_002545935
Insys_Anthem_002545937                   Insys_Anthem_002545937
Insys_Anthem_002545950                   Insys_Anthem_002545950
Insys_Anthem_002545951                   Insys_Anthem_002545951
Insys_Anthem_002545978                   Insys_Anthem_002545978
Insys_Anthem_002546002                   Insys_Anthem_002546002
Insys_Anthem_002546007                   Insys_Anthem_002546007
Insys_Anthem_002546022                   Insys_Anthem_002546022
Insys_Anthem_002546031                   Insys_Anthem_002546031
Insys_Anthem_002546065                   Insys_Anthem_002546065
Insys_Anthem_002546077                   Insys_Anthem_002546077
Insys_Anthem_002546083                   Insys_Anthem_002546083
Insys_Anthem_002546094                   Insys_Anthem_002546094
Insys_Anthem_002546098                   Insys_Anthem_002546098
Insys_Anthem_002546118                   Insys_Anthem_002546118
Insys_Anthem_002546122                   Insys_Anthem_002546122
Insys_Anthem_002546124                   Insys_Anthem_002546124
Insys_Anthem_002546131                   Insys_Anthem_002546131
Insys_Anthem_002546141                   Insys_Anthem_002546141
Insys_Anthem_002546146                   Insys_Anthem_002546146
Insys_Anthem_002546161                   Insys_Anthem_002546161
Insys_Anthem_002546173                   Insys_Anthem_002546173
Insys_Anthem_002546179                   Insys_Anthem_002546179
Insys_Anthem_002546186                   Insys_Anthem_002546186
Insys_Anthem_002546202                   Insys_Anthem_002546202
Insys_Anthem_002546207                   Insys_Anthem_002546207
Insys_Anthem_002546208                   Insys_Anthem_002546208
Insys_Anthem_002546209                   Insys_Anthem_002546209
Insys_Anthem_002546215                   Insys_Anthem_002546215
Insys_Anthem_002546216                   Insys_Anthem_002546216
Insys_Anthem_002546219                   Insys_Anthem_002546219
Insys_Anthem_002546238                   Insys_Anthem_002546238
Insys_Anthem_002546249                   Insys_Anthem_002546249
Insys_Anthem_002546250                   Insys_Anthem_002546250
Insys_Anthem_002546265                   Insys_Anthem_002546265
Insys_Anthem_002546285                   Insys_Anthem_002546285
Insys_Anthem_002546288                   Insys_Anthem_002546288
Insys_Anthem_002546292                   Insys_Anthem_002546292
Insys_Anthem_002546298                   Insys_Anthem_002546298
Insys_Anthem_002546300                   Insys_Anthem_002546300
Insys_Anthem_002546301                   Insys_Anthem_002546301
Insys_Anthem_002546317                   Insys_Anthem_002546317
Insys_Anthem_002546327                   Insys_Anthem_002546327
Insys_Anthem_002546338                   Insys_Anthem_002546338

                                                    2709
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2711 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002546348                   Insys_Anthem_002546348
Insys_Anthem_002546362                   Insys_Anthem_002546362
Insys_Anthem_002546365                   Insys_Anthem_002546365
Insys_Anthem_002546378                   Insys_Anthem_002546378
Insys_Anthem_002546382                   Insys_Anthem_002546382
Insys_Anthem_002546384                   Insys_Anthem_002546384
Insys_Anthem_002546391                   Insys_Anthem_002546391
Insys_Anthem_002546398                   Insys_Anthem_002546398
Insys_Anthem_002546412                   Insys_Anthem_002546412
Insys_Anthem_002546444                   Insys_Anthem_002546444
Insys_Anthem_002546460                   Insys_Anthem_002546460
Insys_Anthem_002546473                   Insys_Anthem_002546473
Insys_Anthem_002546479                   Insys_Anthem_002546479
Insys_Anthem_002546487                   Insys_Anthem_002546487
Insys_Anthem_002546491                   Insys_Anthem_002546491
Insys_Anthem_002546493                   Insys_Anthem_002546493
Insys_Anthem_002546517                   Insys_Anthem_002546517
Insys_Anthem_002546519                   Insys_Anthem_002546519
Insys_Anthem_002546521                   Insys_Anthem_002546521
Insys_Anthem_002546528                   Insys_Anthem_002546528
Insys_Anthem_002546532                   Insys_Anthem_002546532
Insys_Anthem_002546533                   Insys_Anthem_002546533
Insys_Anthem_002546558                   Insys_Anthem_002546558
Insys_Anthem_002546592                   Insys_Anthem_002546592
Insys_Anthem_002546593                   Insys_Anthem_002546593
Insys_Anthem_002546690                   Insys_Anthem_002546690
Insys_Anthem_002546750                   Insys_Anthem_002546750
Insys_Anthem_002546754                   Insys_Anthem_002546754
Insys_Anthem_002546758                   Insys_Anthem_002546758
Insys_Anthem_002546759                   Insys_Anthem_002546759
Insys_Anthem_002546764                   Insys_Anthem_002546764
Insys_Anthem_002546770                   Insys_Anthem_002546770
Insys_Anthem_002546775                   Insys_Anthem_002546775
Insys_Anthem_002546777                   Insys_Anthem_002546777
Insys_Anthem_002546780                   Insys_Anthem_002546780
Insys_Anthem_002546795                   Insys_Anthem_002546795
Insys_Anthem_002546813                   Insys_Anthem_002546813
Insys_Anthem_002546814                   Insys_Anthem_002546814
Insys_Anthem_002546834                   Insys_Anthem_002546834
Insys_Anthem_002546843                   Insys_Anthem_002546843
Insys_Anthem_002546851                   Insys_Anthem_002546851
Insys_Anthem_002546852                   Insys_Anthem_002546852
Insys_Anthem_002546860                   Insys_Anthem_002546860
Insys_Anthem_002546876                   Insys_Anthem_002546876
Insys_Anthem_002546880                   Insys_Anthem_002546880
Insys_Anthem_002546884                   Insys_Anthem_002546884
Insys_Anthem_002546887                   Insys_Anthem_002546887

                                                    2710
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2712 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002546897                   Insys_Anthem_002546897
Insys_Anthem_002546898                   Insys_Anthem_002546898
Insys_Anthem_002546910                   Insys_Anthem_002546910
Insys_Anthem_002546911                   Insys_Anthem_002546911
Insys_Anthem_002546912                   Insys_Anthem_002546912
Insys_Anthem_002546919                   Insys_Anthem_002546919
Insys_Anthem_002546923                   Insys_Anthem_002546923
Insys_Anthem_002546933                   Insys_Anthem_002546933
Insys_Anthem_002546949                   Insys_Anthem_002546949
Insys_Anthem_002546960                   Insys_Anthem_002546960
Insys_Anthem_002546979                   Insys_Anthem_002546979
Insys_Anthem_002546981                   Insys_Anthem_002546981
Insys_Anthem_002546982                   Insys_Anthem_002546982
Insys_Anthem_002547001                   Insys_Anthem_002547001
Insys_Anthem_002547005                   Insys_Anthem_002547005
Insys_Anthem_002547029                   Insys_Anthem_002547029
Insys_Anthem_002547035                   Insys_Anthem_002547035
Insys_Anthem_002547041                   Insys_Anthem_002547041
Insys_Anthem_002547058                   Insys_Anthem_002547058
Insys_Anthem_002547073                   Insys_Anthem_002547073
Insys_Anthem_002547074                   Insys_Anthem_002547074
Insys_Anthem_002547087                   Insys_Anthem_002547087
Insys_Anthem_002547099                   Insys_Anthem_002547099
Insys_Anthem_002547106                   Insys_Anthem_002547106
Insys_Anthem_002547125                   Insys_Anthem_002547125
Insys_Anthem_002547143                   Insys_Anthem_002547143
Insys_Anthem_002547145                   Insys_Anthem_002547145
Insys_Anthem_002547151                   Insys_Anthem_002547151
Insys_Anthem_002547190                   Insys_Anthem_002547190
Insys_Anthem_002547211                   Insys_Anthem_002547211
Insys_Anthem_002547212                   Insys_Anthem_002547212
Insys_Anthem_002547222                   Insys_Anthem_002547222
Insys_Anthem_002547223                   Insys_Anthem_002547223
Insys_Anthem_002547229                   Insys_Anthem_002547229
Insys_Anthem_002547245                   Insys_Anthem_002547245
Insys_Anthem_002547246                   Insys_Anthem_002547246
Insys_Anthem_002547259                   Insys_Anthem_002547259
Insys_Anthem_002547269                   Insys_Anthem_002547269
Insys_Anthem_002547272                   Insys_Anthem_002547272
Insys_Anthem_002547290                   Insys_Anthem_002547290
Insys_Anthem_002547291                   Insys_Anthem_002547291
Insys_Anthem_002547292                   Insys_Anthem_002547292
Insys_Anthem_002547293                   Insys_Anthem_002547293
Insys_Anthem_002547307                   Insys_Anthem_002547307
Insys_Anthem_002547310                   Insys_Anthem_002547310
Insys_Anthem_002547311                   Insys_Anthem_002547311
Insys_Anthem_002547333                   Insys_Anthem_002547333

                                                    2711
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2713 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002547335                   Insys_Anthem_002547335
Insys_Anthem_002547353                   Insys_Anthem_002547353
Insys_Anthem_002547360                   Insys_Anthem_002547360
Insys_Anthem_002547367                   Insys_Anthem_002547367
Insys_Anthem_002547375                   Insys_Anthem_002547375
Insys_Anthem_002547378                   Insys_Anthem_002547378
Insys_Anthem_002547387                   Insys_Anthem_002547387
Insys_Anthem_002547388                   Insys_Anthem_002547388
Insys_Anthem_002547401                   Insys_Anthem_002547401
Insys_Anthem_002547417                   Insys_Anthem_002547417
Insys_Anthem_002547426                   Insys_Anthem_002547426
Insys_Anthem_002547434                   Insys_Anthem_002547434
Insys_Anthem_002547436                   Insys_Anthem_002547436
Insys_Anthem_002547449                   Insys_Anthem_002547449
Insys_Anthem_002547454                   Insys_Anthem_002547454
Insys_Anthem_002547455                   Insys_Anthem_002547455
Insys_Anthem_002547460                   Insys_Anthem_002547460
Insys_Anthem_002547462                   Insys_Anthem_002547462
Insys_Anthem_002547466                   Insys_Anthem_002547466
Insys_Anthem_002547476                   Insys_Anthem_002547476
Insys_Anthem_002547486                   Insys_Anthem_002547486
Insys_Anthem_002547496                   Insys_Anthem_002547496
Insys_Anthem_002547500                   Insys_Anthem_002547500
Insys_Anthem_002547502                   Insys_Anthem_002547502
Insys_Anthem_002547504                   Insys_Anthem_002547504
Insys_Anthem_002547524                   Insys_Anthem_002547524
Insys_Anthem_002547532                   Insys_Anthem_002547532
Insys_Anthem_002547547                   Insys_Anthem_002547547
Insys_Anthem_002547548                   Insys_Anthem_002547548
Insys_Anthem_002547552                   Insys_Anthem_002547552
Insys_Anthem_002547557                   Insys_Anthem_002547557
Insys_Anthem_002547563                   Insys_Anthem_002547563
Insys_Anthem_002547564                   Insys_Anthem_002547564
Insys_Anthem_002547574                   Insys_Anthem_002547574
Insys_Anthem_002547598                   Insys_Anthem_002547598
Insys_Anthem_002547612                   Insys_Anthem_002547612
Insys_Anthem_002547641                   Insys_Anthem_002547641
Insys_Anthem_002547646                   Insys_Anthem_002547646
Insys_Anthem_002547652                   Insys_Anthem_002547652
Insys_Anthem_002547668                   Insys_Anthem_002547668
Insys_Anthem_002547669                   Insys_Anthem_002547669
Insys_Anthem_002547711                   Insys_Anthem_002547711
Insys_Anthem_002547717                   Insys_Anthem_002547717
Insys_Anthem_002547718                   Insys_Anthem_002547718
Insys_Anthem_002547726                   Insys_Anthem_002547726
Insys_Anthem_002547728                   Insys_Anthem_002547728
Insys_Anthem_002547735                   Insys_Anthem_002547735

                                                    2712
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2714 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002547741                   Insys_Anthem_002547741
Insys_Anthem_002547747                   Insys_Anthem_002547747
Insys_Anthem_002547751                   Insys_Anthem_002547751
Insys_Anthem_002547760                   Insys_Anthem_002547760
Insys_Anthem_002547781                   Insys_Anthem_002547781
Insys_Anthem_002547787                   Insys_Anthem_002547787
Insys_Anthem_002547788                   Insys_Anthem_002547788
Insys_Anthem_002547794                   Insys_Anthem_002547794
Insys_Anthem_002547812                   Insys_Anthem_002547812
Insys_Anthem_002547813                   Insys_Anthem_002547813
Insys_Anthem_002547819                   Insys_Anthem_002547819
Insys_Anthem_002547851                   Insys_Anthem_002547851
Insys_Anthem_002547852                   Insys_Anthem_002547852
Insys_Anthem_002547862                   Insys_Anthem_002547862
Insys_Anthem_002547864                   Insys_Anthem_002547864
Insys_Anthem_002547884                   Insys_Anthem_002547884
Insys_Anthem_002547901                   Insys_Anthem_002547901
Insys_Anthem_002547909                   Insys_Anthem_002547909
Insys_Anthem_002547919                   Insys_Anthem_002547919
Insys_Anthem_002547925                   Insys_Anthem_002547925
Insys_Anthem_002547943                   Insys_Anthem_002547943
Insys_Anthem_002547963                   Insys_Anthem_002547963
Insys_Anthem_002547968                   Insys_Anthem_002547968
Insys_Anthem_002547984                   Insys_Anthem_002547984
Insys_Anthem_002548017                   Insys_Anthem_002548017
Insys_Anthem_002548018                   Insys_Anthem_002548018
Insys_Anthem_002548019                   Insys_Anthem_002548019
Insys_Anthem_002548028                   Insys_Anthem_002548028
Insys_Anthem_002548032                   Insys_Anthem_002548032
Insys_Anthem_002548036                   Insys_Anthem_002548036
Insys_Anthem_002548046                   Insys_Anthem_002548046
Insys_Anthem_002548050                   Insys_Anthem_002548050
Insys_Anthem_002548052                   Insys_Anthem_002548052
Insys_Anthem_002548059                   Insys_Anthem_002548059
Insys_Anthem_002548070                   Insys_Anthem_002548070
Insys_Anthem_002548079                   Insys_Anthem_002548079
Insys_Anthem_002548080                   Insys_Anthem_002548080
Insys_Anthem_002548088                   Insys_Anthem_002548088
Insys_Anthem_002548099                   Insys_Anthem_002548099
Insys_Anthem_002548116                   Insys_Anthem_002548116
Insys_Anthem_002548124                   Insys_Anthem_002548124
Insys_Anthem_002548142                   Insys_Anthem_002548142
Insys_Anthem_002548166                   Insys_Anthem_002548166
Insys_Anthem_002548192                   Insys_Anthem_002548192
Insys_Anthem_002548193                   Insys_Anthem_002548193
Insys_Anthem_002548197                   Insys_Anthem_002548197
Insys_Anthem_002548202                   Insys_Anthem_002548202

                                                    2713
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2715 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002548211                   Insys_Anthem_002548211
Insys_Anthem_002548214                   Insys_Anthem_002548214
Insys_Anthem_002548233                   Insys_Anthem_002548233
Insys_Anthem_002548236                   Insys_Anthem_002548236
Insys_Anthem_002548240                   Insys_Anthem_002548240
Insys_Anthem_002548247                   Insys_Anthem_002548247
Insys_Anthem_002548257                   Insys_Anthem_002548257
Insys_Anthem_002548264                   Insys_Anthem_002548264
Insys_Anthem_002548274                   Insys_Anthem_002548274
Insys_Anthem_002548275                   Insys_Anthem_002548275
Insys_Anthem_002548276                   Insys_Anthem_002548276
Insys_Anthem_002548280                   Insys_Anthem_002548280
Insys_Anthem_002548285                   Insys_Anthem_002548285
Insys_Anthem_002548286                   Insys_Anthem_002548286
Insys_Anthem_002548291                   Insys_Anthem_002548291
Insys_Anthem_002548293                   Insys_Anthem_002548293
Insys_Anthem_002548299                   Insys_Anthem_002548299
Insys_Anthem_002548308                   Insys_Anthem_002548308
Insys_Anthem_002548314                   Insys_Anthem_002548314
Insys_Anthem_002548336                   Insys_Anthem_002548336
Insys_Anthem_002548353                   Insys_Anthem_002548353
Insys_Anthem_002548360                   Insys_Anthem_002548360
Insys_Anthem_002548361                   Insys_Anthem_002548361
Insys_Anthem_002548372                   Insys_Anthem_002548372
Insys_Anthem_002548374                   Insys_Anthem_002548374
Insys_Anthem_002548380                   Insys_Anthem_002548380
Insys_Anthem_002548381                   Insys_Anthem_002548381
Insys_Anthem_002548391                   Insys_Anthem_002548391
Insys_Anthem_002548396                   Insys_Anthem_002548396
Insys_Anthem_002548405                   Insys_Anthem_002548405
Insys_Anthem_002548416                   Insys_Anthem_002548416
Insys_Anthem_002548422                   Insys_Anthem_002548422
Insys_Anthem_002548436                   Insys_Anthem_002548436
Insys_Anthem_002548438                   Insys_Anthem_002548438
Insys_Anthem_002548439                   Insys_Anthem_002548439
Insys_Anthem_002548447                   Insys_Anthem_002548447
Insys_Anthem_002548459                   Insys_Anthem_002548459
Insys_Anthem_002548473                   Insys_Anthem_002548473
Insys_Anthem_002548487                   Insys_Anthem_002548487
Insys_Anthem_002548499                   Insys_Anthem_002548499
Insys_Anthem_002548500                   Insys_Anthem_002548500
Insys_Anthem_002548513                   Insys_Anthem_002548513
Insys_Anthem_002548516                   Insys_Anthem_002548516
Insys_Anthem_002548523                   Insys_Anthem_002548523
Insys_Anthem_002548536                   Insys_Anthem_002548536
Insys_Anthem_002548540                   Insys_Anthem_002548540
Insys_Anthem_002548560                   Insys_Anthem_002548560

                                                    2714
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2716 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002548577                   Insys_Anthem_002548577
Insys_Anthem_002548578                   Insys_Anthem_002548578
Insys_Anthem_002548589                   Insys_Anthem_002548589
Insys_Anthem_002548594                   Insys_Anthem_002548594
Insys_Anthem_002548601                   Insys_Anthem_002548601
Insys_Anthem_002548617                   Insys_Anthem_002548617
Insys_Anthem_002548621                   Insys_Anthem_002548621
Insys_Anthem_002548634                   Insys_Anthem_002548634
Insys_Anthem_002548636                   Insys_Anthem_002548636
Insys_Anthem_002548664                   Insys_Anthem_002548664
Insys_Anthem_002548676                   Insys_Anthem_002548676
Insys_Anthem_002548679                   Insys_Anthem_002548679
Insys_Anthem_002548686                   Insys_Anthem_002548686
Insys_Anthem_002548687                   Insys_Anthem_002548687
Insys_Anthem_002548693                   Insys_Anthem_002548693
Insys_Anthem_002548698                   Insys_Anthem_002548698
Insys_Anthem_002548706                   Insys_Anthem_002548706
Insys_Anthem_002548711                   Insys_Anthem_002548711
Insys_Anthem_002548719                   Insys_Anthem_002548719
Insys_Anthem_002548733                   Insys_Anthem_002548733
Insys_Anthem_002548736                   Insys_Anthem_002548736
Insys_Anthem_002548744                   Insys_Anthem_002548744
Insys_Anthem_002548748                   Insys_Anthem_002548748
Insys_Anthem_002548761                   Insys_Anthem_002548761
Insys_Anthem_002548762                   Insys_Anthem_002548762
Insys_Anthem_002548763                   Insys_Anthem_002548763
Insys_Anthem_002548764                   Insys_Anthem_002548764
Insys_Anthem_002548769                   Insys_Anthem_002548769
Insys_Anthem_002548773                   Insys_Anthem_002548773
Insys_Anthem_002548774                   Insys_Anthem_002548774
Insys_Anthem_002548784                   Insys_Anthem_002548784
Insys_Anthem_002548805                   Insys_Anthem_002548805
Insys_Anthem_002548824                   Insys_Anthem_002548824
Insys_Anthem_002548838                   Insys_Anthem_002548838
Insys_Anthem_002548849                   Insys_Anthem_002548849
Insys_Anthem_002548869                   Insys_Anthem_002548869
Insys_Anthem_002548873                   Insys_Anthem_002548873
Insys_Anthem_002548878                   Insys_Anthem_002548878
Insys_Anthem_002548895                   Insys_Anthem_002548895
Insys_Anthem_002548897                   Insys_Anthem_002548897
Insys_Anthem_002548902                   Insys_Anthem_002548902
Insys_Anthem_002548911                   Insys_Anthem_002548911
Insys_Anthem_002548917                   Insys_Anthem_002548917
Insys_Anthem_002548918                   Insys_Anthem_002548918
Insys_Anthem_002548924                   Insys_Anthem_002548924
Insys_Anthem_002548926                   Insys_Anthem_002548926
Insys_Anthem_002548936                   Insys_Anthem_002548936

                                                    2715
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2717 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002548944                   Insys_Anthem_002548944
Insys_Anthem_002548953                   Insys_Anthem_002548953
Insys_Anthem_002548963                   Insys_Anthem_002548963
Insys_Anthem_002548969                   Insys_Anthem_002548969
Insys_Anthem_002548970                   Insys_Anthem_002548970
Insys_Anthem_002548971                   Insys_Anthem_002548971
Insys_Anthem_002548988                   Insys_Anthem_002548988
Insys_Anthem_002549016                   Insys_Anthem_002549016
Insys_Anthem_002549069                   Insys_Anthem_002549069
Insys_Anthem_002549081                   Insys_Anthem_002549081
Insys_Anthem_002549105                   Insys_Anthem_002549105
Insys_Anthem_002549113                   Insys_Anthem_002549113
Insys_Anthem_002549122                   Insys_Anthem_002549122
Insys_Anthem_002549123                   Insys_Anthem_002549123
Insys_Anthem_002549161                   Insys_Anthem_002549161
Insys_Anthem_002549167                   Insys_Anthem_002549167
Insys_Anthem_002549175                   Insys_Anthem_002549175
Insys_Anthem_002549196                   Insys_Anthem_002549196
Insys_Anthem_002549197                   Insys_Anthem_002549197
Insys_Anthem_002549203                   Insys_Anthem_002549203
Insys_Anthem_002549211                   Insys_Anthem_002549211
Insys_Anthem_002549220                   Insys_Anthem_002549220
Insys_Anthem_002549221                   Insys_Anthem_002549221
Insys_Anthem_002549245                   Insys_Anthem_002549245
Insys_Anthem_002549255                   Insys_Anthem_002549255
Insys_Anthem_002549256                   Insys_Anthem_002549256
Insys_Anthem_002549262                   Insys_Anthem_002549262
Insys_Anthem_002549266                   Insys_Anthem_002549266
Insys_Anthem_002549277                   Insys_Anthem_002549277
Insys_Anthem_002549278                   Insys_Anthem_002549278
Insys_Anthem_002549295                   Insys_Anthem_002549295
Insys_Anthem_002549296                   Insys_Anthem_002549296
Insys_Anthem_002549304                   Insys_Anthem_002549304
Insys_Anthem_002549321                   Insys_Anthem_002549321
Insys_Anthem_002549326                   Insys_Anthem_002549326
Insys_Anthem_002549330                   Insys_Anthem_002549330
Insys_Anthem_002549339                   Insys_Anthem_002549339
Insys_Anthem_002549340                   Insys_Anthem_002549340
Insys_Anthem_002549341                   Insys_Anthem_002549341
Insys_Anthem_002549347                   Insys_Anthem_002549347
Insys_Anthem_002549366                   Insys_Anthem_002549366
Insys_Anthem_002549377                   Insys_Anthem_002549377
Insys_Anthem_002549392                   Insys_Anthem_002549392
Insys_Anthem_002549393                   Insys_Anthem_002549393
Insys_Anthem_002549406                   Insys_Anthem_002549406
Insys_Anthem_002549407                   Insys_Anthem_002549407
Insys_Anthem_002549411                   Insys_Anthem_002549411

                                                    2716
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2718 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002549412                   Insys_Anthem_002549412
Insys_Anthem_002549420                   Insys_Anthem_002549420
Insys_Anthem_002549432                   Insys_Anthem_002549432
Insys_Anthem_002549458                   Insys_Anthem_002549458
Insys_Anthem_002549490                   Insys_Anthem_002549490
Insys_Anthem_002549491                   Insys_Anthem_002549491
Insys_Anthem_002549495                   Insys_Anthem_002549495
Insys_Anthem_002549506                   Insys_Anthem_002549506
Insys_Anthem_002549512                   Insys_Anthem_002549512
Insys_Anthem_002549517                   Insys_Anthem_002549517
Insys_Anthem_002549526                   Insys_Anthem_002549526
Insys_Anthem_002549541                   Insys_Anthem_002549541
Insys_Anthem_002549542                   Insys_Anthem_002549542
Insys_Anthem_002549544                   Insys_Anthem_002549544
Insys_Anthem_002549546                   Insys_Anthem_002549546
Insys_Anthem_002549549                   Insys_Anthem_002549549
Insys_Anthem_002549556                   Insys_Anthem_002549556
Insys_Anthem_002549557                   Insys_Anthem_002549557
Insys_Anthem_002549571                   Insys_Anthem_002549571
Insys_Anthem_002549578                   Insys_Anthem_002549578
Insys_Anthem_002549585                   Insys_Anthem_002549585
Insys_Anthem_002549586                   Insys_Anthem_002549586
Insys_Anthem_002549596                   Insys_Anthem_002549596
Insys_Anthem_002549600                   Insys_Anthem_002549600
Insys_Anthem_002549611                   Insys_Anthem_002549611
Insys_Anthem_002549612                   Insys_Anthem_002549612
Insys_Anthem_002549618                   Insys_Anthem_002549618
Insys_Anthem_002549632                   Insys_Anthem_002549632
Insys_Anthem_002549638                   Insys_Anthem_002549638
Insys_Anthem_002549659                   Insys_Anthem_002549659
Insys_Anthem_002549662                   Insys_Anthem_002549662
Insys_Anthem_002549670                   Insys_Anthem_002549670
Insys_Anthem_002549671                   Insys_Anthem_002549671
Insys_Anthem_002549711                   Insys_Anthem_002549711
Insys_Anthem_002549717                   Insys_Anthem_002549717
Insys_Anthem_002549718                   Insys_Anthem_002549718
Insys_Anthem_002549719                   Insys_Anthem_002549719
Insys_Anthem_002549720                   Insys_Anthem_002549720
Insys_Anthem_002549749                   Insys_Anthem_002549749
Insys_Anthem_002549769                   Insys_Anthem_002549769
Insys_Anthem_002549775                   Insys_Anthem_002549775
Insys_Anthem_002549801                   Insys_Anthem_002549801
Insys_Anthem_002549809                   Insys_Anthem_002549809
Insys_Anthem_002549821                   Insys_Anthem_002549821
Insys_Anthem_002549828                   Insys_Anthem_002549828
Insys_Anthem_002549834                   Insys_Anthem_002549834
Insys_Anthem_002549841                   Insys_Anthem_002549841

                                                    2717
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2719 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002549848                   Insys_Anthem_002549848
Insys_Anthem_002549849                   Insys_Anthem_002549849
Insys_Anthem_002549860                   Insys_Anthem_002549860
Insys_Anthem_002549874                   Insys_Anthem_002549874
Insys_Anthem_002549881                   Insys_Anthem_002549881
Insys_Anthem_002549888                   Insys_Anthem_002549888
Insys_Anthem_002549889                   Insys_Anthem_002549889
Insys_Anthem_002549914                   Insys_Anthem_002549914
Insys_Anthem_002549918                   Insys_Anthem_002549918
Insys_Anthem_002549919                   Insys_Anthem_002549919
Insys_Anthem_002549920                   Insys_Anthem_002549920
Insys_Anthem_002549923                   Insys_Anthem_002549923
Insys_Anthem_002549929                   Insys_Anthem_002549929
Insys_Anthem_002549934                   Insys_Anthem_002549934
Insys_Anthem_002549935                   Insys_Anthem_002549935
Insys_Anthem_002549940                   Insys_Anthem_002549940
Insys_Anthem_002549943                   Insys_Anthem_002549943
Insys_Anthem_002549944                   Insys_Anthem_002549944
Insys_Anthem_002549945                   Insys_Anthem_002549945
Insys_Anthem_002549947                   Insys_Anthem_002549947
Insys_Anthem_002549953                   Insys_Anthem_002549953
Insys_Anthem_002549954                   Insys_Anthem_002549954
Insys_Anthem_002549962                   Insys_Anthem_002549962
Insys_Anthem_002549965                   Insys_Anthem_002549965
Insys_Anthem_002549971                   Insys_Anthem_002549971
Insys_Anthem_002549975                   Insys_Anthem_002549975
Insys_Anthem_002549990                   Insys_Anthem_002549990
Insys_Anthem_002549996                   Insys_Anthem_002549996
Insys_Anthem_002550012                   Insys_Anthem_002550012
Insys_Anthem_002550017                   Insys_Anthem_002550017
Insys_Anthem_002550041                   Insys_Anthem_002550041
Insys_Anthem_002550057                   Insys_Anthem_002550057
Insys_Anthem_002550064                   Insys_Anthem_002550064
Insys_Anthem_002550065                   Insys_Anthem_002550065
Insys_Anthem_002550073                   Insys_Anthem_002550073
Insys_Anthem_002550119                   Insys_Anthem_002550119
Insys_Anthem_002550128                   Insys_Anthem_002550128
Insys_Anthem_002550148                   Insys_Anthem_002550148
Insys_Anthem_002550164                   Insys_Anthem_002550164
Insys_Anthem_002550168                   Insys_Anthem_002550168
Insys_Anthem_002550173                   Insys_Anthem_002550173
Insys_Anthem_002550199                   Insys_Anthem_002550199
Insys_Anthem_002550206                   Insys_Anthem_002550206
Insys_Anthem_002550211                   Insys_Anthem_002550211
Insys_Anthem_002550215                   Insys_Anthem_002550215
Insys_Anthem_002550216                   Insys_Anthem_002550216
Insys_Anthem_002550219                   Insys_Anthem_002550219

                                                    2718
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2720 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002550220                   Insys_Anthem_002550220
Insys_Anthem_002550229                   Insys_Anthem_002550229
Insys_Anthem_002550230                   Insys_Anthem_002550230
Insys_Anthem_002550245                   Insys_Anthem_002550245
Insys_Anthem_002550246                   Insys_Anthem_002550246
Insys_Anthem_002550249                   Insys_Anthem_002550249
Insys_Anthem_002550253                   Insys_Anthem_002550253
Insys_Anthem_002550288                   Insys_Anthem_002550288
Insys_Anthem_002550316                   Insys_Anthem_002550316
Insys_Anthem_002550322                   Insys_Anthem_002550322
Insys_Anthem_002550339                   Insys_Anthem_002550339
Insys_Anthem_002550361                   Insys_Anthem_002550361
Insys_Anthem_002550379                   Insys_Anthem_002550379
Insys_Anthem_002550384                   Insys_Anthem_002550384
Insys_Anthem_002550392                   Insys_Anthem_002550392
Insys_Anthem_002550399                   Insys_Anthem_002550399
Insys_Anthem_002550405                   Insys_Anthem_002550405
Insys_Anthem_002550406                   Insys_Anthem_002550406
Insys_Anthem_002550418                   Insys_Anthem_002550418
Insys_Anthem_002550427                   Insys_Anthem_002550427
Insys_Anthem_002550436                   Insys_Anthem_002550436
Insys_Anthem_002550437                   Insys_Anthem_002550437
Insys_Anthem_002550438                   Insys_Anthem_002550438
Insys_Anthem_002550439                   Insys_Anthem_002550439
Insys_Anthem_002550441                   Insys_Anthem_002550441
Insys_Anthem_002550443                   Insys_Anthem_002550443
Insys_Anthem_002550448                   Insys_Anthem_002550448
Insys_Anthem_002550449                   Insys_Anthem_002550449
Insys_Anthem_002550450                   Insys_Anthem_002550450
Insys_Anthem_002550462                   Insys_Anthem_002550462
Insys_Anthem_002550471                   Insys_Anthem_002550471
Insys_Anthem_002550472                   Insys_Anthem_002550472
Insys_Anthem_002550473                   Insys_Anthem_002550473
Insys_Anthem_002550487                   Insys_Anthem_002550487
Insys_Anthem_002550488                   Insys_Anthem_002550488
Insys_Anthem_002550495                   Insys_Anthem_002550495
Insys_Anthem_002550496                   Insys_Anthem_002550496
Insys_Anthem_002550504                   Insys_Anthem_002550504
Insys_Anthem_002550505                   Insys_Anthem_002550505
Insys_Anthem_002550506                   Insys_Anthem_002550506
Insys_Anthem_002550514                   Insys_Anthem_002550514
Insys_Anthem_002550522                   Insys_Anthem_002550522
Insys_Anthem_002550537                   Insys_Anthem_002550537
Insys_Anthem_002550547                   Insys_Anthem_002550547
Insys_Anthem_002550548                   Insys_Anthem_002550548
Insys_Anthem_002550549                   Insys_Anthem_002550549
Insys_Anthem_002550550                   Insys_Anthem_002550550

                                                    2719
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2721 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002550551                   Insys_Anthem_002550551
Insys_Anthem_002550566                   Insys_Anthem_002550566
Insys_Anthem_002550568                   Insys_Anthem_002550568
Insys_Anthem_002550576                   Insys_Anthem_002550576
Insys_Anthem_002550584                   Insys_Anthem_002550584
Insys_Anthem_002550585                   Insys_Anthem_002550585
Insys_Anthem_002550586                   Insys_Anthem_002550586
Insys_Anthem_002550594                   Insys_Anthem_002550594
Insys_Anthem_002550599                   Insys_Anthem_002550599
Insys_Anthem_002550603                   Insys_Anthem_002550603
Insys_Anthem_002550616                   Insys_Anthem_002550616
Insys_Anthem_002550626                   Insys_Anthem_002550626
Insys_Anthem_002550644                   Insys_Anthem_002550644
Insys_Anthem_002550649                   Insys_Anthem_002550649
Insys_Anthem_002550653                   Insys_Anthem_002550653
Insys_Anthem_002550654                   Insys_Anthem_002550654
Insys_Anthem_002550676                   Insys_Anthem_002550676
Insys_Anthem_002550687                   Insys_Anthem_002550687
Insys_Anthem_002550688                   Insys_Anthem_002550688
Insys_Anthem_002550694                   Insys_Anthem_002550694
Insys_Anthem_002550702                   Insys_Anthem_002550702
Insys_Anthem_002550709                   Insys_Anthem_002550709
Insys_Anthem_002550731                   Insys_Anthem_002550731
Insys_Anthem_002550732                   Insys_Anthem_002550732
Insys_Anthem_002550737                   Insys_Anthem_002550737
Insys_Anthem_002550742                   Insys_Anthem_002550742
Insys_Anthem_002550744                   Insys_Anthem_002550744
Insys_Anthem_002550745                   Insys_Anthem_002550745
Insys_Anthem_002550746                   Insys_Anthem_002550746
Insys_Anthem_002550752                   Insys_Anthem_002550752
Insys_Anthem_002550757                   Insys_Anthem_002550757
Insys_Anthem_002550771                   Insys_Anthem_002550771
Insys_Anthem_002550780                   Insys_Anthem_002550780
Insys_Anthem_002550784                   Insys_Anthem_002550784
Insys_Anthem_002550797                   Insys_Anthem_002550797
Insys_Anthem_002550810                   Insys_Anthem_002550810
Insys_Anthem_002550833                   Insys_Anthem_002550833
Insys_Anthem_002550837                   Insys_Anthem_002550837
Insys_Anthem_002550843                   Insys_Anthem_002550843
Insys_Anthem_002550848                   Insys_Anthem_002550848
Insys_Anthem_002550860                   Insys_Anthem_002550860
Insys_Anthem_002550882                   Insys_Anthem_002550882
Insys_Anthem_002550893                   Insys_Anthem_002550893
Insys_Anthem_002550897                   Insys_Anthem_002550897
Insys_Anthem_002550901                   Insys_Anthem_002550901
Insys_Anthem_002550911                   Insys_Anthem_002550911
Insys_Anthem_002550930                   Insys_Anthem_002550930

                                                    2720
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2722 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002550932                   Insys_Anthem_002550932
Insys_Anthem_002550944                   Insys_Anthem_002550944
Insys_Anthem_002550947                   Insys_Anthem_002550947
Insys_Anthem_002550950                   Insys_Anthem_002550950
Insys_Anthem_002550953                   Insys_Anthem_002550953
Insys_Anthem_002550954                   Insys_Anthem_002550954
Insys_Anthem_002550955                   Insys_Anthem_002550955
Insys_Anthem_002550959                   Insys_Anthem_002550959
Insys_Anthem_002550981                   Insys_Anthem_002550981
Insys_Anthem_002550982                   Insys_Anthem_002550982
Insys_Anthem_002550996                   Insys_Anthem_002550996
Insys_Anthem_002551000                   Insys_Anthem_002551000
Insys_Anthem_002551006                   Insys_Anthem_002551006
Insys_Anthem_002551017                   Insys_Anthem_002551017
Insys_Anthem_002551019                   Insys_Anthem_002551019
Insys_Anthem_002551027                   Insys_Anthem_002551027
Insys_Anthem_002551031                   Insys_Anthem_002551031
Insys_Anthem_002551044                   Insys_Anthem_002551044
Insys_Anthem_002551049                   Insys_Anthem_002551049
Insys_Anthem_002551072                   Insys_Anthem_002551072
Insys_Anthem_002551077                   Insys_Anthem_002551077
Insys_Anthem_002551079                   Insys_Anthem_002551079
Insys_Anthem_002551096                   Insys_Anthem_002551096
Insys_Anthem_002551101                   Insys_Anthem_002551101
Insys_Anthem_002551122                   Insys_Anthem_002551122
Insys_Anthem_002551126                   Insys_Anthem_002551126
Insys_Anthem_002551146                   Insys_Anthem_002551146
Insys_Anthem_002551147                   Insys_Anthem_002551147
Insys_Anthem_002551148                   Insys_Anthem_002551148
Insys_Anthem_002551154                   Insys_Anthem_002551154
Insys_Anthem_002551177                   Insys_Anthem_002551177
Insys_Anthem_002551210                   Insys_Anthem_002551210
Insys_Anthem_002551211                   Insys_Anthem_002551211
Insys_Anthem_002551239                   Insys_Anthem_002551239
Insys_Anthem_002551249                   Insys_Anthem_002551249
Insys_Anthem_002551256                   Insys_Anthem_002551256
Insys_Anthem_002551257                   Insys_Anthem_002551257
Insys_Anthem_002551258                   Insys_Anthem_002551258
Insys_Anthem_002551271                   Insys_Anthem_002551271
Insys_Anthem_002551272                   Insys_Anthem_002551272
Insys_Anthem_002551285                   Insys_Anthem_002551285
Insys_Anthem_002551303                   Insys_Anthem_002551303
Insys_Anthem_002551304                   Insys_Anthem_002551304
Insys_Anthem_002551319                   Insys_Anthem_002551319
Insys_Anthem_002551330                   Insys_Anthem_002551330
Insys_Anthem_002551337                   Insys_Anthem_002551337
Insys_Anthem_002551341                   Insys_Anthem_002551341

                                                    2721
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2723 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002551349                   Insys_Anthem_002551349
Insys_Anthem_002551375                   Insys_Anthem_002551375
Insys_Anthem_002551395                   Insys_Anthem_002551395
Insys_Anthem_002551396                   Insys_Anthem_002551396
Insys_Anthem_002551419                   Insys_Anthem_002551419
Insys_Anthem_002551436                   Insys_Anthem_002551436
Insys_Anthem_002551442                   Insys_Anthem_002551442
Insys_Anthem_002551451                   Insys_Anthem_002551451
Insys_Anthem_002551459                   Insys_Anthem_002551459
Insys_Anthem_002551470                   Insys_Anthem_002551470
Insys_Anthem_002551486                   Insys_Anthem_002551486
Insys_Anthem_002551489                   Insys_Anthem_002551489
Insys_Anthem_002551510                   Insys_Anthem_002551510
Insys_Anthem_002551529                   Insys_Anthem_002551529
Insys_Anthem_002551530                   Insys_Anthem_002551530
Insys_Anthem_002551537                   Insys_Anthem_002551537
Insys_Anthem_002551538                   Insys_Anthem_002551538
Insys_Anthem_002551543                   Insys_Anthem_002551543
Insys_Anthem_002551575                   Insys_Anthem_002551575
Insys_Anthem_002551616                   Insys_Anthem_002551616
Insys_Anthem_002551619                   Insys_Anthem_002551619
Insys_Anthem_002551622                   Insys_Anthem_002551622
Insys_Anthem_002551623                   Insys_Anthem_002551623
Insys_Anthem_002551640                   Insys_Anthem_002551640
Insys_Anthem_002551644                   Insys_Anthem_002551644
Insys_Anthem_002551645                   Insys_Anthem_002551645
Insys_Anthem_002551648                   Insys_Anthem_002551648
Insys_Anthem_002551649                   Insys_Anthem_002551649
Insys_Anthem_002551653                   Insys_Anthem_002551653
Insys_Anthem_002551660                   Insys_Anthem_002551660
Insys_Anthem_002551664                   Insys_Anthem_002551664
Insys_Anthem_002551668                   Insys_Anthem_002551668
Insys_Anthem_002551669                   Insys_Anthem_002551669
Insys_Anthem_002551681                   Insys_Anthem_002551681
Insys_Anthem_002551685                   Insys_Anthem_002551685
Insys_Anthem_002551686                   Insys_Anthem_002551686
Insys_Anthem_002551687                   Insys_Anthem_002551687
Insys_Anthem_002551695                   Insys_Anthem_002551695
Insys_Anthem_002551706                   Insys_Anthem_002551706
Insys_Anthem_002551711                   Insys_Anthem_002551711
Insys_Anthem_002551731                   Insys_Anthem_002551731
Insys_Anthem_002551732                   Insys_Anthem_002551732
Insys_Anthem_002551733                   Insys_Anthem_002551733
Insys_Anthem_002551735                   Insys_Anthem_002551735
Insys_Anthem_002551742                   Insys_Anthem_002551742
Insys_Anthem_002551745                   Insys_Anthem_002551745
Insys_Anthem_002551749                   Insys_Anthem_002551749

                                                    2722
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2724 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002551753                   Insys_Anthem_002551753
Insys_Anthem_002551754                   Insys_Anthem_002551754
Insys_Anthem_002551756                   Insys_Anthem_002551756
Insys_Anthem_002551775                   Insys_Anthem_002551775
Insys_Anthem_002551778                   Insys_Anthem_002551778
Insys_Anthem_002551779                   Insys_Anthem_002551779
Insys_Anthem_002551798                   Insys_Anthem_002551798
Insys_Anthem_002551800                   Insys_Anthem_002551800
Insys_Anthem_002551807                   Insys_Anthem_002551807
Insys_Anthem_002551817                   Insys_Anthem_002551817
Insys_Anthem_002551822                   Insys_Anthem_002551822
Insys_Anthem_002551823                   Insys_Anthem_002551823
Insys_Anthem_002551824                   Insys_Anthem_002551824
Insys_Anthem_002551826                   Insys_Anthem_002551826
Insys_Anthem_002551840                   Insys_Anthem_002551840
Insys_Anthem_002551842                   Insys_Anthem_002551842
Insys_Anthem_002551853                   Insys_Anthem_002551853
Insys_Anthem_002551857                   Insys_Anthem_002551857
Insys_Anthem_002551861                   Insys_Anthem_002551861
Insys_Anthem_002551872                   Insys_Anthem_002551872
Insys_Anthem_002551875                   Insys_Anthem_002551875
Insys_Anthem_002551883                   Insys_Anthem_002551883
Insys_Anthem_002551902                   Insys_Anthem_002551902
Insys_Anthem_002551911                   Insys_Anthem_002551911
Insys_Anthem_002551918                   Insys_Anthem_002551918
Insys_Anthem_002551919                   Insys_Anthem_002551919
Insys_Anthem_002551920                   Insys_Anthem_002551920
Insys_Anthem_002551941                   Insys_Anthem_002551941
Insys_Anthem_002551945                   Insys_Anthem_002551945
Insys_Anthem_002551949                   Insys_Anthem_002551949
Insys_Anthem_002551950                   Insys_Anthem_002551950
Insys_Anthem_002551955                   Insys_Anthem_002551955
Insys_Anthem_002551982                   Insys_Anthem_002551982
Insys_Anthem_002551991                   Insys_Anthem_002551991
Insys_Anthem_002551998                   Insys_Anthem_002551998
Insys_Anthem_002552007                   Insys_Anthem_002552007
Insys_Anthem_002552018                   Insys_Anthem_002552018
Insys_Anthem_002552023                   Insys_Anthem_002552023
Insys_Anthem_002552024                   Insys_Anthem_002552024
Insys_Anthem_002552041                   Insys_Anthem_002552041
Insys_Anthem_002552055                   Insys_Anthem_002552055
Insys_Anthem_002552062                   Insys_Anthem_002552062
Insys_Anthem_002552063                   Insys_Anthem_002552063
Insys_Anthem_002552069                   Insys_Anthem_002552069
Insys_Anthem_002552082                   Insys_Anthem_002552082
Insys_Anthem_002552096                   Insys_Anthem_002552096
Insys_Anthem_002552114                   Insys_Anthem_002552114

                                                    2723
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2725 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002552131                   Insys_Anthem_002552131
Insys_Anthem_002552132                   Insys_Anthem_002552132
Insys_Anthem_002552137                   Insys_Anthem_002552137
Insys_Anthem_002552160                   Insys_Anthem_002552160
Insys_Anthem_002552178                   Insys_Anthem_002552178
Insys_Anthem_002552187                   Insys_Anthem_002552187
Insys_Anthem_002552216                   Insys_Anthem_002552216
Insys_Anthem_002552224                   Insys_Anthem_002552224
Insys_Anthem_002552232                   Insys_Anthem_002552232
Insys_Anthem_002552242                   Insys_Anthem_002552242
Insys_Anthem_002552254                   Insys_Anthem_002552254
Insys_Anthem_002552272                   Insys_Anthem_002552272
Insys_Anthem_002552304                   Insys_Anthem_002552304
Insys_Anthem_002552317                   Insys_Anthem_002552317
Insys_Anthem_002552321                   Insys_Anthem_002552321
Insys_Anthem_002552386                   Insys_Anthem_002552386
Insys_Anthem_002552415                   Insys_Anthem_002552415
Insys_Anthem_002552416                   Insys_Anthem_002552416
Insys_Anthem_002552418                   Insys_Anthem_002552418
Insys_Anthem_002552425                   Insys_Anthem_002552425
Insys_Anthem_002552429                   Insys_Anthem_002552429
Insys_Anthem_002552436                   Insys_Anthem_002552436
Insys_Anthem_002552441                   Insys_Anthem_002552441
Insys_Anthem_002552442                   Insys_Anthem_002552442
Insys_Anthem_002552459                   Insys_Anthem_002552459
Insys_Anthem_002552471                   Insys_Anthem_002552471
Insys_Anthem_002552472                   Insys_Anthem_002552472
Insys_Anthem_002552477                   Insys_Anthem_002552477
Insys_Anthem_002552487                   Insys_Anthem_002552487
Insys_Anthem_002552502                   Insys_Anthem_002552502
Insys_Anthem_002552508                   Insys_Anthem_002552508
Insys_Anthem_002552510                   Insys_Anthem_002552510
Insys_Anthem_002552514                   Insys_Anthem_002552514
Insys_Anthem_002552522                   Insys_Anthem_002552522
Insys_Anthem_002552539                   Insys_Anthem_002552539
Insys_Anthem_002552543                   Insys_Anthem_002552543
Insys_Anthem_002552549                   Insys_Anthem_002552549
Insys_Anthem_002552557                   Insys_Anthem_002552557
Insys_Anthem_002552562                   Insys_Anthem_002552562
Insys_Anthem_002552563                   Insys_Anthem_002552563
Insys_Anthem_002552566                   Insys_Anthem_002552566
Insys_Anthem_002552570                   Insys_Anthem_002552570
Insys_Anthem_002552576                   Insys_Anthem_002552576
Insys_Anthem_002552577                   Insys_Anthem_002552577
Insys_Anthem_002552579                   Insys_Anthem_002552579
Insys_Anthem_002552610                   Insys_Anthem_002552610
Insys_Anthem_002552614                   Insys_Anthem_002552614

                                                    2724
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2726 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002552615                   Insys_Anthem_002552615
Insys_Anthem_002552622                   Insys_Anthem_002552622
Insys_Anthem_002552630                   Insys_Anthem_002552630
Insys_Anthem_002552642                   Insys_Anthem_002552642
Insys_Anthem_002552652                   Insys_Anthem_002552652
Insys_Anthem_002552655                   Insys_Anthem_002552655
Insys_Anthem_002552657                   Insys_Anthem_002552657
Insys_Anthem_002552666                   Insys_Anthem_002552666
Insys_Anthem_002552668                   Insys_Anthem_002552668
Insys_Anthem_002552686                   Insys_Anthem_002552686
Insys_Anthem_002552707                   Insys_Anthem_002552707
Insys_Anthem_002552712                   Insys_Anthem_002552712
Insys_Anthem_002552718                   Insys_Anthem_002552718
Insys_Anthem_002552721                   Insys_Anthem_002552721
Insys_Anthem_002552722                   Insys_Anthem_002552722
Insys_Anthem_002552724                   Insys_Anthem_002552724
Insys_Anthem_002552729                   Insys_Anthem_002552729
Insys_Anthem_002552730                   Insys_Anthem_002552730
Insys_Anthem_002552739                   Insys_Anthem_002552739
Insys_Anthem_002552743                   Insys_Anthem_002552743
Insys_Anthem_002552749                   Insys_Anthem_002552749
Insys_Anthem_002552750                   Insys_Anthem_002552750
Insys_Anthem_002552755                   Insys_Anthem_002552755
Insys_Anthem_002552756                   Insys_Anthem_002552756
Insys_Anthem_002552762                   Insys_Anthem_002552762
Insys_Anthem_002552763                   Insys_Anthem_002552763
Insys_Anthem_002552765                   Insys_Anthem_002552765
Insys_Anthem_002552771                   Insys_Anthem_002552771
Insys_Anthem_002552772                   Insys_Anthem_002552772
Insys_Anthem_002552777                   Insys_Anthem_002552777
Insys_Anthem_002552778                   Insys_Anthem_002552778
Insys_Anthem_002552779                   Insys_Anthem_002552779
Insys_Anthem_002552781                   Insys_Anthem_002552781
Insys_Anthem_002552784                   Insys_Anthem_002552784
Insys_Anthem_002552785                   Insys_Anthem_002552785
Insys_Anthem_002552787                   Insys_Anthem_002552787
Insys_Anthem_002552788                   Insys_Anthem_002552788
Insys_Anthem_002552789                   Insys_Anthem_002552789
Insys_Anthem_002552791                   Insys_Anthem_002552791
Insys_Anthem_002552793                   Insys_Anthem_002552793
Insys_Anthem_002552794                   Insys_Anthem_002552794
Insys_Anthem_002552810                   Insys_Anthem_002552810
Insys_Anthem_002552811                   Insys_Anthem_002552811
Insys_Anthem_002552816                   Insys_Anthem_002552816
Insys_Anthem_002552821                   Insys_Anthem_002552821
Insys_Anthem_002552827                   Insys_Anthem_002552827
Insys_Anthem_002552838                   Insys_Anthem_002552838

                                                    2725
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2727 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002552852                   Insys_Anthem_002552852
Insys_Anthem_002552865                   Insys_Anthem_002552865
Insys_Anthem_002552871                   Insys_Anthem_002552871
Insys_Anthem_002552878                   Insys_Anthem_002552878
Insys_Anthem_002552883                   Insys_Anthem_002552883
Insys_Anthem_002552903                   Insys_Anthem_002552903
Insys_Anthem_002552911                   Insys_Anthem_002552911
Insys_Anthem_002552922                   Insys_Anthem_002552922
Insys_Anthem_002552932                   Insys_Anthem_002552932
Insys_Anthem_002552935                   Insys_Anthem_002552935
Insys_Anthem_002552936                   Insys_Anthem_002552936
Insys_Anthem_002552942                   Insys_Anthem_002552942
Insys_Anthem_002552949                   Insys_Anthem_002552949
Insys_Anthem_002552952                   Insys_Anthem_002552952
Insys_Anthem_002552958                   Insys_Anthem_002552958
Insys_Anthem_002552967                   Insys_Anthem_002552967
Insys_Anthem_002552974                   Insys_Anthem_002552974
Insys_Anthem_002552977                   Insys_Anthem_002552977
Insys_Anthem_002552990                   Insys_Anthem_002552990
Insys_Anthem_002553001                   Insys_Anthem_002553001
Insys_Anthem_002553017                   Insys_Anthem_002553017
Insys_Anthem_002553021                   Insys_Anthem_002553021
Insys_Anthem_002553034                   Insys_Anthem_002553034
Insys_Anthem_002553038                   Insys_Anthem_002553038
Insys_Anthem_002553041                   Insys_Anthem_002553041
Insys_Anthem_002553054                   Insys_Anthem_002553054
Insys_Anthem_002553057                   Insys_Anthem_002553057
Insys_Anthem_002553063                   Insys_Anthem_002553063
Insys_Anthem_002553072                   Insys_Anthem_002553072
Insys_Anthem_002553073                   Insys_Anthem_002553073
Insys_Anthem_002553074                   Insys_Anthem_002553074
Insys_Anthem_002553080                   Insys_Anthem_002553080
Insys_Anthem_002553097                   Insys_Anthem_002553097
Insys_Anthem_002553114                   Insys_Anthem_002553114
Insys_Anthem_002553115                   Insys_Anthem_002553115
Insys_Anthem_002553117                   Insys_Anthem_002553117
Insys_Anthem_002553131                   Insys_Anthem_002553131
Insys_Anthem_002553134                   Insys_Anthem_002553134
Insys_Anthem_002553137                   Insys_Anthem_002553137
Insys_Anthem_002553150                   Insys_Anthem_002553150
Insys_Anthem_002553156                   Insys_Anthem_002553156
Insys_Anthem_002553179                   Insys_Anthem_002553179
Insys_Anthem_002553191                   Insys_Anthem_002553191
Insys_Anthem_002553199                   Insys_Anthem_002553199
Insys_Anthem_002553221                   Insys_Anthem_002553221
Insys_Anthem_002553233                   Insys_Anthem_002553233
Insys_Anthem_002553262                   Insys_Anthem_002553262

                                                    2726
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2728 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002553290                   Insys_Anthem_002553290
Insys_Anthem_002553296                   Insys_Anthem_002553296
Insys_Anthem_002553297                   Insys_Anthem_002553297
Insys_Anthem_002553306                   Insys_Anthem_002553306
Insys_Anthem_002553311                   Insys_Anthem_002553311
Insys_Anthem_002553320                   Insys_Anthem_002553320
Insys_Anthem_002553328                   Insys_Anthem_002553328
Insys_Anthem_002553335                   Insys_Anthem_002553335
Insys_Anthem_002553349                   Insys_Anthem_002553349
Insys_Anthem_002553351                   Insys_Anthem_002553351
Insys_Anthem_002553354                   Insys_Anthem_002553354
Insys_Anthem_002553359                   Insys_Anthem_002553359
Insys_Anthem_002553363                   Insys_Anthem_002553363
Insys_Anthem_002553376                   Insys_Anthem_002553376
Insys_Anthem_002553377                   Insys_Anthem_002553377
Insys_Anthem_002553380                   Insys_Anthem_002553380
Insys_Anthem_002553390                   Insys_Anthem_002553390
Insys_Anthem_002553396                   Insys_Anthem_002553396
Insys_Anthem_002553413                   Insys_Anthem_002553413
Insys_Anthem_002553431                   Insys_Anthem_002553431
Insys_Anthem_002553435                   Insys_Anthem_002553435
Insys_Anthem_002553439                   Insys_Anthem_002553439
Insys_Anthem_002553444                   Insys_Anthem_002553444
Insys_Anthem_002553446                   Insys_Anthem_002553446
Insys_Anthem_002553463                   Insys_Anthem_002553463
Insys_Anthem_002553468                   Insys_Anthem_002553468
Insys_Anthem_002553477                   Insys_Anthem_002553477
Insys_Anthem_002553482                   Insys_Anthem_002553482
Insys_Anthem_002553487                   Insys_Anthem_002553487
Insys_Anthem_002553494                   Insys_Anthem_002553494
Insys_Anthem_002553499                   Insys_Anthem_002553499
Insys_Anthem_002553506                   Insys_Anthem_002553506
Insys_Anthem_002553524                   Insys_Anthem_002553524
Insys_Anthem_002553533                   Insys_Anthem_002553533
Insys_Anthem_002553555                   Insys_Anthem_002553555
Insys_Anthem_002553565                   Insys_Anthem_002553565
Insys_Anthem_002553569                   Insys_Anthem_002553569
Insys_Anthem_002553570                   Insys_Anthem_002553570
Insys_Anthem_002553580                   Insys_Anthem_002553580
Insys_Anthem_002553584                   Insys_Anthem_002553584
Insys_Anthem_002553598                   Insys_Anthem_002553598
Insys_Anthem_002553599                   Insys_Anthem_002553599
Insys_Anthem_002553601                   Insys_Anthem_002553601
Insys_Anthem_002553608                   Insys_Anthem_002553608
Insys_Anthem_002553615                   Insys_Anthem_002553615
Insys_Anthem_002553616                   Insys_Anthem_002553616
Insys_Anthem_002553625                   Insys_Anthem_002553625

                                                    2727
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2729 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002553632                   Insys_Anthem_002553632
Insys_Anthem_002553636                   Insys_Anthem_002553636
Insys_Anthem_002553638                   Insys_Anthem_002553638
Insys_Anthem_002553639                   Insys_Anthem_002553639
Insys_Anthem_002553642                   Insys_Anthem_002553642
Insys_Anthem_002553646                   Insys_Anthem_002553646
Insys_Anthem_002553649                   Insys_Anthem_002553649
Insys_Anthem_002553653                   Insys_Anthem_002553653
Insys_Anthem_002553654                   Insys_Anthem_002553654
Insys_Anthem_002553655                   Insys_Anthem_002553655
Insys_Anthem_002553660                   Insys_Anthem_002553660
Insys_Anthem_002553664                   Insys_Anthem_002553664
Insys_Anthem_002553669                   Insys_Anthem_002553669
Insys_Anthem_002553675                   Insys_Anthem_002553675
Insys_Anthem_002553678                   Insys_Anthem_002553678
Insys_Anthem_002553690                   Insys_Anthem_002553690
Insys_Anthem_002553703                   Insys_Anthem_002553703
Insys_Anthem_002553707                   Insys_Anthem_002553707
Insys_Anthem_002553714                   Insys_Anthem_002553714
Insys_Anthem_002553722                   Insys_Anthem_002553722
Insys_Anthem_002553727                   Insys_Anthem_002553727
Insys_Anthem_002553740                   Insys_Anthem_002553740
Insys_Anthem_002553741                   Insys_Anthem_002553741
Insys_Anthem_002553747                   Insys_Anthem_002553747
Insys_Anthem_002553748                   Insys_Anthem_002553748
Insys_Anthem_002553765                   Insys_Anthem_002553765
Insys_Anthem_002553766                   Insys_Anthem_002553766
Insys_Anthem_002553779                   Insys_Anthem_002553779
Insys_Anthem_002553781                   Insys_Anthem_002553781
Insys_Anthem_002553788                   Insys_Anthem_002553788
Insys_Anthem_002553791                   Insys_Anthem_002553791
Insys_Anthem_002553805                   Insys_Anthem_002553805
Insys_Anthem_002553808                   Insys_Anthem_002553808
Insys_Anthem_002553829                   Insys_Anthem_002553829
Insys_Anthem_002553844                   Insys_Anthem_002553844
Insys_Anthem_002553845                   Insys_Anthem_002553845
Insys_Anthem_002553859                   Insys_Anthem_002553859
Insys_Anthem_002553863                   Insys_Anthem_002553863
Insys_Anthem_002553865                   Insys_Anthem_002553865
Insys_Anthem_002553871                   Insys_Anthem_002553871
Insys_Anthem_002553883                   Insys_Anthem_002553883
Insys_Anthem_002553886                   Insys_Anthem_002553886
Insys_Anthem_002553899                   Insys_Anthem_002553899
Insys_Anthem_002553907                   Insys_Anthem_002553907
Insys_Anthem_002553911                   Insys_Anthem_002553911
Insys_Anthem_002553917                   Insys_Anthem_002553917
Insys_Anthem_002553918                   Insys_Anthem_002553918

                                                    2728
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2730 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002553919                   Insys_Anthem_002553919
Insys_Anthem_002553929                   Insys_Anthem_002553929
Insys_Anthem_002553937                   Insys_Anthem_002553937
Insys_Anthem_002553943                   Insys_Anthem_002553943
Insys_Anthem_002553950                   Insys_Anthem_002553950
Insys_Anthem_002553956                   Insys_Anthem_002553956
Insys_Anthem_002553957                   Insys_Anthem_002553957
Insys_Anthem_002553958                   Insys_Anthem_002553958
Insys_Anthem_002553959                   Insys_Anthem_002553959
Insys_Anthem_002553960                   Insys_Anthem_002553960
Insys_Anthem_002553961                   Insys_Anthem_002553961
Insys_Anthem_002553962                   Insys_Anthem_002553962
Insys_Anthem_002553975                   Insys_Anthem_002553975
Insys_Anthem_002553976                   Insys_Anthem_002553976
Insys_Anthem_002553985                   Insys_Anthem_002553985
Insys_Anthem_002553986                   Insys_Anthem_002553986
Insys_Anthem_002553995                   Insys_Anthem_002553995
Insys_Anthem_002553997                   Insys_Anthem_002553997
Insys_Anthem_002554019                   Insys_Anthem_002554019
Insys_Anthem_002554031                   Insys_Anthem_002554031
Insys_Anthem_002554041                   Insys_Anthem_002554041
Insys_Anthem_002554045                   Insys_Anthem_002554045
Insys_Anthem_002554098                   Insys_Anthem_002554098
Insys_Anthem_002554100                   Insys_Anthem_002554100
Insys_Anthem_002554105                   Insys_Anthem_002554105
Insys_Anthem_002554111                   Insys_Anthem_002554111
Insys_Anthem_002554112                   Insys_Anthem_002554112
Insys_Anthem_002554128                   Insys_Anthem_002554128
Insys_Anthem_002554161                   Insys_Anthem_002554161
Insys_Anthem_002554185                   Insys_Anthem_002554185
Insys_Anthem_002554187                   Insys_Anthem_002554187
Insys_Anthem_002554188                   Insys_Anthem_002554188
Insys_Anthem_002554218                   Insys_Anthem_002554218
Insys_Anthem_002554219                   Insys_Anthem_002554219
Insys_Anthem_002554224                   Insys_Anthem_002554224
Insys_Anthem_002554225                   Insys_Anthem_002554225
Insys_Anthem_002554274                   Insys_Anthem_002554274
Insys_Anthem_002554298                   Insys_Anthem_002554298
Insys_Anthem_002554301                   Insys_Anthem_002554301
Insys_Anthem_002554308                   Insys_Anthem_002554308
Insys_Anthem_002554319                   Insys_Anthem_002554319
Insys_Anthem_002554324                   Insys_Anthem_002554324
Insys_Anthem_002554331                   Insys_Anthem_002554331
Insys_Anthem_002554333                   Insys_Anthem_002554333
Insys_Anthem_002554340                   Insys_Anthem_002554340
Insys_Anthem_002554361                   Insys_Anthem_002554361
Insys_Anthem_002554370                   Insys_Anthem_002554370

                                                    2729
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2731 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002554378                   Insys_Anthem_002554378
Insys_Anthem_002554379                   Insys_Anthem_002554379
Insys_Anthem_002554388                   Insys_Anthem_002554388
Insys_Anthem_002554399                   Insys_Anthem_002554399
Insys_Anthem_002554400                   Insys_Anthem_002554400
Insys_Anthem_002554414                   Insys_Anthem_002554414
Insys_Anthem_002554426                   Insys_Anthem_002554426
Insys_Anthem_002554427                   Insys_Anthem_002554427
Insys_Anthem_002554440                   Insys_Anthem_002554440
Insys_Anthem_002554442                   Insys_Anthem_002554442
Insys_Anthem_002554449                   Insys_Anthem_002554449
Insys_Anthem_002554472                   Insys_Anthem_002554472
Insys_Anthem_002554489                   Insys_Anthem_002554489
Insys_Anthem_002554494                   Insys_Anthem_002554494
Insys_Anthem_002554495                   Insys_Anthem_002554495
Insys_Anthem_002554500                   Insys_Anthem_002554500
Insys_Anthem_002554516                   Insys_Anthem_002554516
Insys_Anthem_002554523                   Insys_Anthem_002554523
Insys_Anthem_002554548                   Insys_Anthem_002554548
Insys_Anthem_002554562                   Insys_Anthem_002554562
Insys_Anthem_002554563                   Insys_Anthem_002554563
Insys_Anthem_002554572                   Insys_Anthem_002554572
Insys_Anthem_002554581                   Insys_Anthem_002554581
Insys_Anthem_002554604                   Insys_Anthem_002554604
Insys_Anthem_002554609                   Insys_Anthem_002554609
Insys_Anthem_002554611                   Insys_Anthem_002554611
Insys_Anthem_002554626                   Insys_Anthem_002554626
Insys_Anthem_002554647                   Insys_Anthem_002554647
Insys_Anthem_002554649                   Insys_Anthem_002554649
Insys_Anthem_002554657                   Insys_Anthem_002554657
Insys_Anthem_002554666                   Insys_Anthem_002554666
Insys_Anthem_002554667                   Insys_Anthem_002554667
Insys_Anthem_002554668                   Insys_Anthem_002554668
Insys_Anthem_002554669                   Insys_Anthem_002554669
Insys_Anthem_002554713                   Insys_Anthem_002554713
Insys_Anthem_002554756                   Insys_Anthem_002554756
Insys_Anthem_002554770                   Insys_Anthem_002554770
Insys_Anthem_002554776                   Insys_Anthem_002554776
Insys_Anthem_002554778                   Insys_Anthem_002554778
Insys_Anthem_002554779                   Insys_Anthem_002554779
Insys_Anthem_002554798                   Insys_Anthem_002554798
Insys_Anthem_002554827                   Insys_Anthem_002554827
Insys_Anthem_002554833                   Insys_Anthem_002554833
Insys_Anthem_002554846                   Insys_Anthem_002554846
Insys_Anthem_002554850                   Insys_Anthem_002554850
Insys_Anthem_002554856                   Insys_Anthem_002554856
Insys_Anthem_002554860                   Insys_Anthem_002554860

                                                    2730
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2732 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002554870                   Insys_Anthem_002554870
Insys_Anthem_002554875                   Insys_Anthem_002554875
Insys_Anthem_002554879                   Insys_Anthem_002554879
Insys_Anthem_002554905                   Insys_Anthem_002554905
Insys_Anthem_002554916                   Insys_Anthem_002554916
Insys_Anthem_002554927                   Insys_Anthem_002554927
Insys_Anthem_002554933                   Insys_Anthem_002554933
Insys_Anthem_002554934                   Insys_Anthem_002554934
Insys_Anthem_002554944                   Insys_Anthem_002554944
Insys_Anthem_002554945                   Insys_Anthem_002554945
Insys_Anthem_002554960                   Insys_Anthem_002554960
Insys_Anthem_002555001                   Insys_Anthem_002555001
Insys_Anthem_002555030                   Insys_Anthem_002555030
Insys_Anthem_002555031                   Insys_Anthem_002555031
Insys_Anthem_002555036                   Insys_Anthem_002555036
Insys_Anthem_002555044                   Insys_Anthem_002555044
Insys_Anthem_002555045                   Insys_Anthem_002555045
Insys_Anthem_002555057                   Insys_Anthem_002555057
Insys_Anthem_002555073                   Insys_Anthem_002555073
Insys_Anthem_002555077                   Insys_Anthem_002555077
Insys_Anthem_002555080                   Insys_Anthem_002555080
Insys_Anthem_002555090                   Insys_Anthem_002555090
Insys_Anthem_002555092                   Insys_Anthem_002555092
Insys_Anthem_002555097                   Insys_Anthem_002555097
Insys_Anthem_002555113                   Insys_Anthem_002555113
Insys_Anthem_002555133                   Insys_Anthem_002555133
Insys_Anthem_002555151                   Insys_Anthem_002555151
Insys_Anthem_002555152                   Insys_Anthem_002555152
Insys_Anthem_002555154                   Insys_Anthem_002555154
Insys_Anthem_002555160                   Insys_Anthem_002555160
Insys_Anthem_002555161                   Insys_Anthem_002555161
Insys_Anthem_002555172                   Insys_Anthem_002555172
Insys_Anthem_002555175                   Insys_Anthem_002555175
Insys_Anthem_002555179                   Insys_Anthem_002555179
Insys_Anthem_002555180                   Insys_Anthem_002555180
Insys_Anthem_002555188                   Insys_Anthem_002555188
Insys_Anthem_002555190                   Insys_Anthem_002555190
Insys_Anthem_002555204                   Insys_Anthem_002555204
Insys_Anthem_002555216                   Insys_Anthem_002555216
Insys_Anthem_002555222                   Insys_Anthem_002555222
Insys_Anthem_002555224                   Insys_Anthem_002555224
Insys_Anthem_002555231                   Insys_Anthem_002555231
Insys_Anthem_002555235                   Insys_Anthem_002555235
Insys_Anthem_002555236                   Insys_Anthem_002555236
Insys_Anthem_002555240                   Insys_Anthem_002555240
Insys_Anthem_002555241                   Insys_Anthem_002555241
Insys_Anthem_002555248                   Insys_Anthem_002555248

                                                    2731
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2733 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002555254                   Insys_Anthem_002555254
Insys_Anthem_002555270                   Insys_Anthem_002555270
Insys_Anthem_002555282                   Insys_Anthem_002555282
Insys_Anthem_002555287                   Insys_Anthem_002555287
Insys_Anthem_002555294                   Insys_Anthem_002555294
Insys_Anthem_002555295                   Insys_Anthem_002555295
Insys_Anthem_002555299                   Insys_Anthem_002555299
Insys_Anthem_002555309                   Insys_Anthem_002555309
Insys_Anthem_002555315                   Insys_Anthem_002555315
Insys_Anthem_002555322                   Insys_Anthem_002555322
Insys_Anthem_002555323                   Insys_Anthem_002555323
Insys_Anthem_002555328                   Insys_Anthem_002555328
Insys_Anthem_002555334                   Insys_Anthem_002555334
Insys_Anthem_002555342                   Insys_Anthem_002555342
Insys_Anthem_002555353                   Insys_Anthem_002555353
Insys_Anthem_002555361                   Insys_Anthem_002555361
Insys_Anthem_002555373                   Insys_Anthem_002555373
Insys_Anthem_002555402                   Insys_Anthem_002555402
Insys_Anthem_002555410                   Insys_Anthem_002555410
Insys_Anthem_002555411                   Insys_Anthem_002555411
Insys_Anthem_002555425                   Insys_Anthem_002555425
Insys_Anthem_002555439                   Insys_Anthem_002555439
Insys_Anthem_002555448                   Insys_Anthem_002555448
Insys_Anthem_002555451                   Insys_Anthem_002555451
Insys_Anthem_002555461                   Insys_Anthem_002555461
Insys_Anthem_002555465                   Insys_Anthem_002555465
Insys_Anthem_002555478                   Insys_Anthem_002555478
Insys_Anthem_002555515                   Insys_Anthem_002555515
Insys_Anthem_002555542                   Insys_Anthem_002555542
Insys_Anthem_002555559                   Insys_Anthem_002555559
Insys_Anthem_002555563                   Insys_Anthem_002555563
Insys_Anthem_002555567                   Insys_Anthem_002555567
Insys_Anthem_002555568                   Insys_Anthem_002555568
Insys_Anthem_002555570                   Insys_Anthem_002555570
Insys_Anthem_002555578                   Insys_Anthem_002555578
Insys_Anthem_002555591                   Insys_Anthem_002555591
Insys_Anthem_002555595                   Insys_Anthem_002555595
Insys_Anthem_002555596                   Insys_Anthem_002555596
Insys_Anthem_002555606                   Insys_Anthem_002555606
Insys_Anthem_002555607                   Insys_Anthem_002555607
Insys_Anthem_002555613                   Insys_Anthem_002555613
Insys_Anthem_002555626                   Insys_Anthem_002555626
Insys_Anthem_002555641                   Insys_Anthem_002555641
Insys_Anthem_002555676                   Insys_Anthem_002555676
Insys_Anthem_002555678                   Insys_Anthem_002555678
Insys_Anthem_002555684                   Insys_Anthem_002555684
Insys_Anthem_002555695                   Insys_Anthem_002555695

                                                    2732
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2734 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002555696                   Insys_Anthem_002555696
Insys_Anthem_002555699                   Insys_Anthem_002555699
Insys_Anthem_002555710                   Insys_Anthem_002555710
Insys_Anthem_002555726                   Insys_Anthem_002555726
Insys_Anthem_002555727                   Insys_Anthem_002555727
Insys_Anthem_002555730                   Insys_Anthem_002555730
Insys_Anthem_002555758                   Insys_Anthem_002555758
Insys_Anthem_002555759                   Insys_Anthem_002555759
Insys_Anthem_002555764                   Insys_Anthem_002555764
Insys_Anthem_002555771                   Insys_Anthem_002555771
Insys_Anthem_002555772                   Insys_Anthem_002555772
Insys_Anthem_002555778                   Insys_Anthem_002555778
Insys_Anthem_002555797                   Insys_Anthem_002555797
Insys_Anthem_002555803                   Insys_Anthem_002555803
Insys_Anthem_002555806                   Insys_Anthem_002555806
Insys_Anthem_002555807                   Insys_Anthem_002555807
Insys_Anthem_002555808                   Insys_Anthem_002555808
Insys_Anthem_002555813                   Insys_Anthem_002555813
Insys_Anthem_002555814                   Insys_Anthem_002555814
Insys_Anthem_002555815                   Insys_Anthem_002555815
Insys_Anthem_002555817                   Insys_Anthem_002555817
Insys_Anthem_002555822                   Insys_Anthem_002555822
Insys_Anthem_002555838                   Insys_Anthem_002555838
Insys_Anthem_002555858                   Insys_Anthem_002555858
Insys_Anthem_002555860                   Insys_Anthem_002555860
Insys_Anthem_002555867                   Insys_Anthem_002555867
Insys_Anthem_002555868                   Insys_Anthem_002555868
Insys_Anthem_002555887                   Insys_Anthem_002555887
Insys_Anthem_002555891                   Insys_Anthem_002555891
Insys_Anthem_002555893                   Insys_Anthem_002555893
Insys_Anthem_002555895                   Insys_Anthem_002555895
Insys_Anthem_002555896                   Insys_Anthem_002555896
Insys_Anthem_002555900                   Insys_Anthem_002555900
Insys_Anthem_002555903                   Insys_Anthem_002555903
Insys_Anthem_002555904                   Insys_Anthem_002555904
Insys_Anthem_002555911                   Insys_Anthem_002555911
Insys_Anthem_002555912                   Insys_Anthem_002555912
Insys_Anthem_002555913                   Insys_Anthem_002555913
Insys_Anthem_002555919                   Insys_Anthem_002555919
Insys_Anthem_002555928                   Insys_Anthem_002555928
Insys_Anthem_002555939                   Insys_Anthem_002555939
Insys_Anthem_002555942                   Insys_Anthem_002555942
Insys_Anthem_002555944                   Insys_Anthem_002555944
Insys_Anthem_002555948                   Insys_Anthem_002555948
Insys_Anthem_002555949                   Insys_Anthem_002555949
Insys_Anthem_002555959                   Insys_Anthem_002555959
Insys_Anthem_002555976                   Insys_Anthem_002555976

                                                    2733
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2735 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002555977                   Insys_Anthem_002555977
Insys_Anthem_002555984                   Insys_Anthem_002555984
Insys_Anthem_002555992                   Insys_Anthem_002555992
Insys_Anthem_002556018                   Insys_Anthem_002556018
Insys_Anthem_002556020                   Insys_Anthem_002556020
Insys_Anthem_002556022                   Insys_Anthem_002556022
Insys_Anthem_002556047                   Insys_Anthem_002556047
Insys_Anthem_002556069                   Insys_Anthem_002556069
Insys_Anthem_002556075                   Insys_Anthem_002556075
Insys_Anthem_002556084                   Insys_Anthem_002556084
Insys_Anthem_002556085                   Insys_Anthem_002556085
Insys_Anthem_002556086                   Insys_Anthem_002556086
Insys_Anthem_002556094                   Insys_Anthem_002556094
Insys_Anthem_002556112                   Insys_Anthem_002556112
Insys_Anthem_002556114                   Insys_Anthem_002556114
Insys_Anthem_002556116                   Insys_Anthem_002556116
Insys_Anthem_002556121                   Insys_Anthem_002556121
Insys_Anthem_002556130                   Insys_Anthem_002556130
Insys_Anthem_002556131                   Insys_Anthem_002556131
Insys_Anthem_002556142                   Insys_Anthem_002556142
Insys_Anthem_002556145                   Insys_Anthem_002556145
Insys_Anthem_002556151                   Insys_Anthem_002556151
Insys_Anthem_002556152                   Insys_Anthem_002556152
Insys_Anthem_002556154                   Insys_Anthem_002556154
Insys_Anthem_002556156                   Insys_Anthem_002556156
Insys_Anthem_002556157                   Insys_Anthem_002556157
Insys_Anthem_002556161                   Insys_Anthem_002556161
Insys_Anthem_002556164                   Insys_Anthem_002556164
Insys_Anthem_002556169                   Insys_Anthem_002556169
Insys_Anthem_002556172                   Insys_Anthem_002556172
Insys_Anthem_002556173                   Insys_Anthem_002556173
Insys_Anthem_002556175                   Insys_Anthem_002556175
Insys_Anthem_002556177                   Insys_Anthem_002556177
Insys_Anthem_002556179                   Insys_Anthem_002556179
Insys_Anthem_002556184                   Insys_Anthem_002556184
Insys_Anthem_002556191                   Insys_Anthem_002556191
Insys_Anthem_002556199                   Insys_Anthem_002556199
Insys_Anthem_002556200                   Insys_Anthem_002556200
Insys_Anthem_002556203                   Insys_Anthem_002556203
Insys_Anthem_002556206                   Insys_Anthem_002556206
Insys_Anthem_002556207                   Insys_Anthem_002556207
Insys_Anthem_002556209                   Insys_Anthem_002556209
Insys_Anthem_002556210                   Insys_Anthem_002556210
Insys_Anthem_002556214                   Insys_Anthem_002556214
Insys_Anthem_002556219                   Insys_Anthem_002556219
Insys_Anthem_002556220                   Insys_Anthem_002556220
Insys_Anthem_002556236                   Insys_Anthem_002556236

                                                    2734
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2736 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002556250                   Insys_Anthem_002556250
Insys_Anthem_002556254                   Insys_Anthem_002556254
Insys_Anthem_002556255                   Insys_Anthem_002556255
Insys_Anthem_002556257                   Insys_Anthem_002556257
Insys_Anthem_002556259                   Insys_Anthem_002556259
Insys_Anthem_002556264                   Insys_Anthem_002556264
Insys_Anthem_002556265                   Insys_Anthem_002556265
Insys_Anthem_002556266                   Insys_Anthem_002556266
Insys_Anthem_002556267                   Insys_Anthem_002556267
Insys_Anthem_002556268                   Insys_Anthem_002556268
Insys_Anthem_002556269                   Insys_Anthem_002556269
Insys_Anthem_002556271                   Insys_Anthem_002556271
Insys_Anthem_002556275                   Insys_Anthem_002556275
Insys_Anthem_002556276                   Insys_Anthem_002556276
Insys_Anthem_002556278                   Insys_Anthem_002556278
Insys_Anthem_002556281                   Insys_Anthem_002556281
Insys_Anthem_002556285                   Insys_Anthem_002556285
Insys_Anthem_002556287                   Insys_Anthem_002556287
Insys_Anthem_002556290                   Insys_Anthem_002556290
Insys_Anthem_002556291                   Insys_Anthem_002556291
Insys_Anthem_002556318                   Insys_Anthem_002556318
Insys_Anthem_002556319                   Insys_Anthem_002556319
Insys_Anthem_002556323                   Insys_Anthem_002556323
Insys_Anthem_002556329                   Insys_Anthem_002556329
Insys_Anthem_002556330                   Insys_Anthem_002556330
Insys_Anthem_002556338                   Insys_Anthem_002556338
Insys_Anthem_002556339                   Insys_Anthem_002556339
Insys_Anthem_002556341                   Insys_Anthem_002556341
Insys_Anthem_002556342                   Insys_Anthem_002556342
Insys_Anthem_002556345                   Insys_Anthem_002556345
Insys_Anthem_002556346                   Insys_Anthem_002556346
Insys_Anthem_002556356                   Insys_Anthem_002556356
Insys_Anthem_002556367                   Insys_Anthem_002556367
Insys_Anthem_002556375                   Insys_Anthem_002556375
Insys_Anthem_002556379                   Insys_Anthem_002556379
Insys_Anthem_002556381                   Insys_Anthem_002556381
Insys_Anthem_002556382                   Insys_Anthem_002556382
Insys_Anthem_002556402                   Insys_Anthem_002556402
Insys_Anthem_002556406                   Insys_Anthem_002556406
Insys_Anthem_002556411                   Insys_Anthem_002556411
Insys_Anthem_002556420                   Insys_Anthem_002556420
Insys_Anthem_002556422                   Insys_Anthem_002556422
Insys_Anthem_002556434                   Insys_Anthem_002556434
Insys_Anthem_002556454                   Insys_Anthem_002556454
Insys_Anthem_002556461                   Insys_Anthem_002556461
Insys_Anthem_002556462                   Insys_Anthem_002556462
Insys_Anthem_002556466                   Insys_Anthem_002556466

                                                    2735
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2737 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002556467                   Insys_Anthem_002556467
Insys_Anthem_002556499                   Insys_Anthem_002556499
Insys_Anthem_002556501                   Insys_Anthem_002556501
Insys_Anthem_002556507                   Insys_Anthem_002556507
Insys_Anthem_002556513                   Insys_Anthem_002556513
Insys_Anthem_002556518                   Insys_Anthem_002556518
Insys_Anthem_002556528                   Insys_Anthem_002556528
Insys_Anthem_002556541                   Insys_Anthem_002556541
Insys_Anthem_002556542                   Insys_Anthem_002556542
Insys_Anthem_002556548                   Insys_Anthem_002556548
Insys_Anthem_002556549                   Insys_Anthem_002556549
Insys_Anthem_002556552                   Insys_Anthem_002556552
Insys_Anthem_002556567                   Insys_Anthem_002556567
Insys_Anthem_002556569                   Insys_Anthem_002556569
Insys_Anthem_002556588                   Insys_Anthem_002556588
Insys_Anthem_002556602                   Insys_Anthem_002556602
Insys_Anthem_002556610                   Insys_Anthem_002556610
Insys_Anthem_002556615                   Insys_Anthem_002556615
Insys_Anthem_002556616                   Insys_Anthem_002556616
Insys_Anthem_002556619                   Insys_Anthem_002556619
Insys_Anthem_002556623                   Insys_Anthem_002556623
Insys_Anthem_002556629                   Insys_Anthem_002556629
Insys_Anthem_002556631                   Insys_Anthem_002556631
Insys_Anthem_002556634                   Insys_Anthem_002556634
Insys_Anthem_002556635                   Insys_Anthem_002556635
Insys_Anthem_002556637                   Insys_Anthem_002556637
Insys_Anthem_002556638                   Insys_Anthem_002556638
Insys_Anthem_002556639                   Insys_Anthem_002556639
Insys_Anthem_002556643                   Insys_Anthem_002556643
Insys_Anthem_002556644                   Insys_Anthem_002556644
Insys_Anthem_002556646                   Insys_Anthem_002556646
Insys_Anthem_002556648                   Insys_Anthem_002556648
Insys_Anthem_002556653                   Insys_Anthem_002556653
Insys_Anthem_002556654                   Insys_Anthem_002556654
Insys_Anthem_002556655                   Insys_Anthem_002556655
Insys_Anthem_002556657                   Insys_Anthem_002556657
Insys_Anthem_002556660                   Insys_Anthem_002556660
Insys_Anthem_002556662                   Insys_Anthem_002556662
Insys_Anthem_002556669                   Insys_Anthem_002556669
Insys_Anthem_002556670                   Insys_Anthem_002556670
Insys_Anthem_002556671                   Insys_Anthem_002556671
Insys_Anthem_002556675                   Insys_Anthem_002556675
Insys_Anthem_002556679                   Insys_Anthem_002556679
Insys_Anthem_002556685                   Insys_Anthem_002556685
Insys_Anthem_002556689                   Insys_Anthem_002556689
Insys_Anthem_002556690                   Insys_Anthem_002556690
Insys_Anthem_002556695                   Insys_Anthem_002556695

                                                    2736
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2738 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002556698                   Insys_Anthem_002556698
Insys_Anthem_002556703                   Insys_Anthem_002556703
Insys_Anthem_002556705                   Insys_Anthem_002556705
Insys_Anthem_002556710                   Insys_Anthem_002556710
Insys_Anthem_002556716                   Insys_Anthem_002556716
Insys_Anthem_002556719                   Insys_Anthem_002556719
Insys_Anthem_002556720                   Insys_Anthem_002556720
Insys_Anthem_002556723                   Insys_Anthem_002556723
Insys_Anthem_002556729                   Insys_Anthem_002556729
Insys_Anthem_002556730                   Insys_Anthem_002556730
Insys_Anthem_002556734                   Insys_Anthem_002556734
Insys_Anthem_002556735                   Insys_Anthem_002556735
Insys_Anthem_002556737                   Insys_Anthem_002556737
Insys_Anthem_002556749                   Insys_Anthem_002556749
Insys_Anthem_002556751                   Insys_Anthem_002556751
Insys_Anthem_002556755                   Insys_Anthem_002556755
Insys_Anthem_002556759                   Insys_Anthem_002556759
Insys_Anthem_002556764                   Insys_Anthem_002556764
Insys_Anthem_002556769                   Insys_Anthem_002556769
Insys_Anthem_002556772                   Insys_Anthem_002556772
Insys_Anthem_002556774                   Insys_Anthem_002556774
Insys_Anthem_002556805                   Insys_Anthem_002556805
Insys_Anthem_002556847                   Insys_Anthem_002556847
Insys_Anthem_002556849                   Insys_Anthem_002556849
Insys_Anthem_002556851                   Insys_Anthem_002556851
Insys_Anthem_002556853                   Insys_Anthem_002556853
Insys_Anthem_002556854                   Insys_Anthem_002556854
Insys_Anthem_002556859                   Insys_Anthem_002556859
Insys_Anthem_002556860                   Insys_Anthem_002556860
Insys_Anthem_002556861                   Insys_Anthem_002556861
Insys_Anthem_002556867                   Insys_Anthem_002556867
Insys_Anthem_002556872                   Insys_Anthem_002556872
Insys_Anthem_002556873                   Insys_Anthem_002556873
Insys_Anthem_002556874                   Insys_Anthem_002556874
Insys_Anthem_002556876                   Insys_Anthem_002556876
Insys_Anthem_002556879                   Insys_Anthem_002556879
Insys_Anthem_002556883                   Insys_Anthem_002556883
Insys_Anthem_002556885                   Insys_Anthem_002556885
Insys_Anthem_002556886                   Insys_Anthem_002556886
Insys_Anthem_002556891                   Insys_Anthem_002556891
Insys_Anthem_002556893                   Insys_Anthem_002556893
Insys_Anthem_002556896                   Insys_Anthem_002556896
Insys_Anthem_002556900                   Insys_Anthem_002556900
Insys_Anthem_002556903                   Insys_Anthem_002556903
Insys_Anthem_002556905                   Insys_Anthem_002556905
Insys_Anthem_002556918                   Insys_Anthem_002556918
Insys_Anthem_002556919                   Insys_Anthem_002556919

                                                    2737
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2739 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002556922                   Insys_Anthem_002556922
Insys_Anthem_002556926                   Insys_Anthem_002556926
Insys_Anthem_002556931                   Insys_Anthem_002556931
Insys_Anthem_002556933                   Insys_Anthem_002556933
Insys_Anthem_002556934                   Insys_Anthem_002556934
Insys_Anthem_002556937                   Insys_Anthem_002556937
Insys_Anthem_002556943                   Insys_Anthem_002556943
Insys_Anthem_002556951                   Insys_Anthem_002556951
Insys_Anthem_002556952                   Insys_Anthem_002556952
Insys_Anthem_002556961                   Insys_Anthem_002556961
Insys_Anthem_002556963                   Insys_Anthem_002556963
Insys_Anthem_002556966                   Insys_Anthem_002556966
Insys_Anthem_002556969                   Insys_Anthem_002556969
Insys_Anthem_002556970                   Insys_Anthem_002556970
Insys_Anthem_002556981                   Insys_Anthem_002556981
Insys_Anthem_002556995                   Insys_Anthem_002556995
Insys_Anthem_002557020                   Insys_Anthem_002557020
Insys_Anthem_002557021                   Insys_Anthem_002557021
Insys_Anthem_002557028                   Insys_Anthem_002557028
Insys_Anthem_002557032                   Insys_Anthem_002557032
Insys_Anthem_002557033                   Insys_Anthem_002557033
Insys_Anthem_002557037                   Insys_Anthem_002557037
Insys_Anthem_002557039                   Insys_Anthem_002557039
Insys_Anthem_002557041                   Insys_Anthem_002557041
Insys_Anthem_002557070                   Insys_Anthem_002557070
Insys_Anthem_002557077                   Insys_Anthem_002557077
Insys_Anthem_002557078                   Insys_Anthem_002557078
Insys_Anthem_002557080                   Insys_Anthem_002557080
Insys_Anthem_002557085                   Insys_Anthem_002557085
Insys_Anthem_002557086                   Insys_Anthem_002557086
Insys_Anthem_002557087                   Insys_Anthem_002557087
Insys_Anthem_002557093                   Insys_Anthem_002557093
Insys_Anthem_002557100                   Insys_Anthem_002557100
Insys_Anthem_002557101                   Insys_Anthem_002557101
Insys_Anthem_002557109                   Insys_Anthem_002557109
Insys_Anthem_002557112                   Insys_Anthem_002557112
Insys_Anthem_002557120                   Insys_Anthem_002557120
Insys_Anthem_002557145                   Insys_Anthem_002557145
Insys_Anthem_002557150                   Insys_Anthem_002557150
Insys_Anthem_002557162                   Insys_Anthem_002557162
Insys_Anthem_002557166                   Insys_Anthem_002557166
Insys_Anthem_002557178                   Insys_Anthem_002557178
Insys_Anthem_002557181                   Insys_Anthem_002557181
Insys_Anthem_002557193                   Insys_Anthem_002557193
Insys_Anthem_002557197                   Insys_Anthem_002557197
Insys_Anthem_002557201                   Insys_Anthem_002557201
Insys_Anthem_002557203                   Insys_Anthem_002557203

                                                    2738
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2740 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002557205                   Insys_Anthem_002557205
Insys_Anthem_002557206                   Insys_Anthem_002557206
Insys_Anthem_002557207                   Insys_Anthem_002557207
Insys_Anthem_002557210                   Insys_Anthem_002557210
Insys_Anthem_002557213                   Insys_Anthem_002557213
Insys_Anthem_002557217                   Insys_Anthem_002557217
Insys_Anthem_002557233                   Insys_Anthem_002557233
Insys_Anthem_002557244                   Insys_Anthem_002557244
Insys_Anthem_002557248                   Insys_Anthem_002557248
Insys_Anthem_002557258                   Insys_Anthem_002557258
Insys_Anthem_002557259                   Insys_Anthem_002557259
Insys_Anthem_002557261                   Insys_Anthem_002557261
Insys_Anthem_002557262                   Insys_Anthem_002557262
Insys_Anthem_002557264                   Insys_Anthem_002557264
Insys_Anthem_002557270                   Insys_Anthem_002557270
Insys_Anthem_002557279                   Insys_Anthem_002557279
Insys_Anthem_002557282                   Insys_Anthem_002557282
Insys_Anthem_002557298                   Insys_Anthem_002557298
Insys_Anthem_002557299                   Insys_Anthem_002557299
Insys_Anthem_002557300                   Insys_Anthem_002557300
Insys_Anthem_002557306                   Insys_Anthem_002557306
Insys_Anthem_002557307                   Insys_Anthem_002557307
Insys_Anthem_002557308                   Insys_Anthem_002557308
Insys_Anthem_002557309                   Insys_Anthem_002557309
Insys_Anthem_002557310                   Insys_Anthem_002557310
Insys_Anthem_002557315                   Insys_Anthem_002557315
Insys_Anthem_002557317                   Insys_Anthem_002557317
Insys_Anthem_002557320                   Insys_Anthem_002557320
Insys_Anthem_002557332                   Insys_Anthem_002557332
Insys_Anthem_002557348                   Insys_Anthem_002557348
Insys_Anthem_002557350                   Insys_Anthem_002557350
Insys_Anthem_002557360                   Insys_Anthem_002557360
Insys_Anthem_002557385                   Insys_Anthem_002557385
Insys_Anthem_002557387                   Insys_Anthem_002557387
Insys_Anthem_002557388                   Insys_Anthem_002557388
Insys_Anthem_002557391                   Insys_Anthem_002557391
Insys_Anthem_002557392                   Insys_Anthem_002557392
Insys_Anthem_002557396                   Insys_Anthem_002557396
Insys_Anthem_002557397                   Insys_Anthem_002557397
Insys_Anthem_002557404                   Insys_Anthem_002557404
Insys_Anthem_002557410                   Insys_Anthem_002557410
Insys_Anthem_002557436                   Insys_Anthem_002557436
Insys_Anthem_002557437                   Insys_Anthem_002557437
Insys_Anthem_002557445                   Insys_Anthem_002557445
Insys_Anthem_002557453                   Insys_Anthem_002557453
Insys_Anthem_002557454                   Insys_Anthem_002557454
Insys_Anthem_002557458                   Insys_Anthem_002557458

                                                    2739
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2741 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002557459                   Insys_Anthem_002557459
Insys_Anthem_002557469                   Insys_Anthem_002557469
Insys_Anthem_002557470                   Insys_Anthem_002557470
Insys_Anthem_002557471                   Insys_Anthem_002557471
Insys_Anthem_002557478                   Insys_Anthem_002557478
Insys_Anthem_002557495                   Insys_Anthem_002557495
Insys_Anthem_002557496                   Insys_Anthem_002557496
Insys_Anthem_002557497                   Insys_Anthem_002557497
Insys_Anthem_002557505                   Insys_Anthem_002557505
Insys_Anthem_002557508                   Insys_Anthem_002557508
Insys_Anthem_002557517                   Insys_Anthem_002557517
Insys_Anthem_002557519                   Insys_Anthem_002557519
Insys_Anthem_002557524                   Insys_Anthem_002557524
Insys_Anthem_002557526                   Insys_Anthem_002557526
Insys_Anthem_002557531                   Insys_Anthem_002557531
Insys_Anthem_002557536                   Insys_Anthem_002557536
Insys_Anthem_002557537                   Insys_Anthem_002557537
Insys_Anthem_002557546                   Insys_Anthem_002557546
Insys_Anthem_002557551                   Insys_Anthem_002557551
Insys_Anthem_002557554                   Insys_Anthem_002557554
Insys_Anthem_002557555                   Insys_Anthem_002557555
Insys_Anthem_002557556                   Insys_Anthem_002557556
Insys_Anthem_002557561                   Insys_Anthem_002557561
Insys_Anthem_002557565                   Insys_Anthem_002557565
Insys_Anthem_002557573                   Insys_Anthem_002557573
Insys_Anthem_002557574                   Insys_Anthem_002557574
Insys_Anthem_002557588                   Insys_Anthem_002557588
Insys_Anthem_002557593                   Insys_Anthem_002557593
Insys_Anthem_002557596                   Insys_Anthem_002557596
Insys_Anthem_002557609                   Insys_Anthem_002557609
Insys_Anthem_002557610                   Insys_Anthem_002557610
Insys_Anthem_002557612                   Insys_Anthem_002557612
Insys_Anthem_002557613                   Insys_Anthem_002557613
Insys_Anthem_002557626                   Insys_Anthem_002557626
Insys_Anthem_002557627                   Insys_Anthem_002557627
Insys_Anthem_002557631                   Insys_Anthem_002557631
Insys_Anthem_002557633                   Insys_Anthem_002557633
Insys_Anthem_002557639                   Insys_Anthem_002557639
Insys_Anthem_002557642                   Insys_Anthem_002557642
Insys_Anthem_002557655                   Insys_Anthem_002557655
Insys_Anthem_002557657                   Insys_Anthem_002557657
Insys_Anthem_002557670                   Insys_Anthem_002557670
Insys_Anthem_002557676                   Insys_Anthem_002557676
Insys_Anthem_002557678                   Insys_Anthem_002557678
Insys_Anthem_002557685                   Insys_Anthem_002557685
Insys_Anthem_002557705                   Insys_Anthem_002557705
Insys_Anthem_002557706                   Insys_Anthem_002557706

                                                    2740
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2742 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002557720                   Insys_Anthem_002557720
Insys_Anthem_002557732                   Insys_Anthem_002557732
Insys_Anthem_002557741                   Insys_Anthem_002557741
Insys_Anthem_002557743                   Insys_Anthem_002557743
Insys_Anthem_002557744                   Insys_Anthem_002557744
Insys_Anthem_002557746                   Insys_Anthem_002557746
Insys_Anthem_002557749                   Insys_Anthem_002557749
Insys_Anthem_002557751                   Insys_Anthem_002557751
Insys_Anthem_002557753                   Insys_Anthem_002557753
Insys_Anthem_002557756                   Insys_Anthem_002557756
Insys_Anthem_002557759                   Insys_Anthem_002557759
Insys_Anthem_002557762                   Insys_Anthem_002557762
Insys_Anthem_002557766                   Insys_Anthem_002557766
Insys_Anthem_002557767                   Insys_Anthem_002557767
Insys_Anthem_002557768                   Insys_Anthem_002557768
Insys_Anthem_002557774                   Insys_Anthem_002557774
Insys_Anthem_002557779                   Insys_Anthem_002557779
Insys_Anthem_002557790                   Insys_Anthem_002557790
Insys_Anthem_002557794                   Insys_Anthem_002557794
Insys_Anthem_002557795                   Insys_Anthem_002557795
Insys_Anthem_002557800                   Insys_Anthem_002557800
Insys_Anthem_002557805                   Insys_Anthem_002557805
Insys_Anthem_002557811                   Insys_Anthem_002557811
Insys_Anthem_002557813                   Insys_Anthem_002557813
Insys_Anthem_002557814                   Insys_Anthem_002557814
Insys_Anthem_002557816                   Insys_Anthem_002557816
Insys_Anthem_002557820                   Insys_Anthem_002557820
Insys_Anthem_002557822                   Insys_Anthem_002557822
Insys_Anthem_002557824                   Insys_Anthem_002557824
Insys_Anthem_002557841                   Insys_Anthem_002557841
Insys_Anthem_002557843                   Insys_Anthem_002557843
Insys_Anthem_002557856                   Insys_Anthem_002557856
Insys_Anthem_002557867                   Insys_Anthem_002557867
Insys_Anthem_002557870                   Insys_Anthem_002557870
Insys_Anthem_002557884                   Insys_Anthem_002557884
Insys_Anthem_002557885                   Insys_Anthem_002557885
Insys_Anthem_002557894                   Insys_Anthem_002557894
Insys_Anthem_002557899                   Insys_Anthem_002557899
Insys_Anthem_002557902                   Insys_Anthem_002557902
Insys_Anthem_002557903                   Insys_Anthem_002557903
Insys_Anthem_002557904                   Insys_Anthem_002557904
Insys_Anthem_002557917                   Insys_Anthem_002557917
Insys_Anthem_002557931                   Insys_Anthem_002557931
Insys_Anthem_002557948                   Insys_Anthem_002557948
Insys_Anthem_002557951                   Insys_Anthem_002557951
Insys_Anthem_002557956                   Insys_Anthem_002557956
Insys_Anthem_002557963                   Insys_Anthem_002557963

                                                    2741
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2743 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002557967                   Insys_Anthem_002557967
Insys_Anthem_002557971                   Insys_Anthem_002557971
Insys_Anthem_002557975                   Insys_Anthem_002557975
Insys_Anthem_002557976                   Insys_Anthem_002557976
Insys_Anthem_002557978                   Insys_Anthem_002557978
Insys_Anthem_002557983                   Insys_Anthem_002557983
Insys_Anthem_002557985                   Insys_Anthem_002557985
Insys_Anthem_002557986                   Insys_Anthem_002557986
Insys_Anthem_002557991                   Insys_Anthem_002557991
Insys_Anthem_002557992                   Insys_Anthem_002557992
Insys_Anthem_002557995                   Insys_Anthem_002557995
Insys_Anthem_002557996                   Insys_Anthem_002557996
Insys_Anthem_002558000                   Insys_Anthem_002558000
Insys_Anthem_002558008                   Insys_Anthem_002558008
Insys_Anthem_002558014                   Insys_Anthem_002558014
Insys_Anthem_002558018                   Insys_Anthem_002558018
Insys_Anthem_002558029                   Insys_Anthem_002558029
Insys_Anthem_002558031                   Insys_Anthem_002558031
Insys_Anthem_002558034                   Insys_Anthem_002558034
Insys_Anthem_002558036                   Insys_Anthem_002558036
Insys_Anthem_002558038                   Insys_Anthem_002558038
Insys_Anthem_002558040                   Insys_Anthem_002558040
Insys_Anthem_002558041                   Insys_Anthem_002558041
Insys_Anthem_002558042                   Insys_Anthem_002558042
Insys_Anthem_002558043                   Insys_Anthem_002558043
Insys_Anthem_002558048                   Insys_Anthem_002558048
Insys_Anthem_002558050                   Insys_Anthem_002558050
Insys_Anthem_002558053                   Insys_Anthem_002558053
Insys_Anthem_002558058                   Insys_Anthem_002558058
Insys_Anthem_002558060                   Insys_Anthem_002558060
Insys_Anthem_002558061                   Insys_Anthem_002558061
Insys_Anthem_002558084                   Insys_Anthem_002558084
Insys_Anthem_002558091                   Insys_Anthem_002558091
Insys_Anthem_002558100                   Insys_Anthem_002558100
Insys_Anthem_002558109                   Insys_Anthem_002558109
Insys_Anthem_002558144                   Insys_Anthem_002558144
Insys_Anthem_002558153                   Insys_Anthem_002558153
Insys_Anthem_002558164                   Insys_Anthem_002558164
Insys_Anthem_002558186                   Insys_Anthem_002558186
Insys_Anthem_002558220                   Insys_Anthem_002558220
Insys_Anthem_002558222                   Insys_Anthem_002558222
Insys_Anthem_002558226                   Insys_Anthem_002558226
Insys_Anthem_002558232                   Insys_Anthem_002558232
Insys_Anthem_002558234                   Insys_Anthem_002558234
Insys_Anthem_002558238                   Insys_Anthem_002558238
Insys_Anthem_002558245                   Insys_Anthem_002558245
Insys_Anthem_002558253                   Insys_Anthem_002558253

                                                    2742
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2744 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002558265                   Insys_Anthem_002558265
Insys_Anthem_002558269                   Insys_Anthem_002558269
Insys_Anthem_002558272                   Insys_Anthem_002558272
Insys_Anthem_002558273                   Insys_Anthem_002558273
Insys_Anthem_002558275                   Insys_Anthem_002558275
Insys_Anthem_002558277                   Insys_Anthem_002558277
Insys_Anthem_002558285                   Insys_Anthem_002558285
Insys_Anthem_002558286                   Insys_Anthem_002558286
Insys_Anthem_002558290                   Insys_Anthem_002558290
Insys_Anthem_002558293                   Insys_Anthem_002558293
Insys_Anthem_002558296                   Insys_Anthem_002558296
Insys_Anthem_002558298                   Insys_Anthem_002558298
Insys_Anthem_002558300                   Insys_Anthem_002558300
Insys_Anthem_002558302                   Insys_Anthem_002558302
Insys_Anthem_002558306                   Insys_Anthem_002558306
Insys_Anthem_002558308                   Insys_Anthem_002558308
Insys_Anthem_002558309                   Insys_Anthem_002558309
Insys_Anthem_002558310                   Insys_Anthem_002558310
Insys_Anthem_002558316                   Insys_Anthem_002558316
Insys_Anthem_002558317                   Insys_Anthem_002558317
Insys_Anthem_002558320                   Insys_Anthem_002558320
Insys_Anthem_002558322                   Insys_Anthem_002558322
Insys_Anthem_002558324                   Insys_Anthem_002558324
Insys_Anthem_002558330                   Insys_Anthem_002558330
Insys_Anthem_002558332                   Insys_Anthem_002558332
Insys_Anthem_002558341                   Insys_Anthem_002558341
Insys_Anthem_002558343                   Insys_Anthem_002558343
Insys_Anthem_002558345                   Insys_Anthem_002558345
Insys_Anthem_002558352                   Insys_Anthem_002558352
Insys_Anthem_002558353                   Insys_Anthem_002558353
Insys_Anthem_002558354                   Insys_Anthem_002558354
Insys_Anthem_002558356                   Insys_Anthem_002558356
Insys_Anthem_002558357                   Insys_Anthem_002558357
Insys_Anthem_002558360                   Insys_Anthem_002558360
Insys_Anthem_002558361                   Insys_Anthem_002558361
Insys_Anthem_002558363                   Insys_Anthem_002558363
Insys_Anthem_002558364                   Insys_Anthem_002558364
Insys_Anthem_002558366                   Insys_Anthem_002558366
Insys_Anthem_002558368                   Insys_Anthem_002558368
Insys_Anthem_002558369                   Insys_Anthem_002558369
Insys_Anthem_002558370                   Insys_Anthem_002558370
Insys_Anthem_002558373                   Insys_Anthem_002558373
Insys_Anthem_002558376                   Insys_Anthem_002558376
Insys_Anthem_002558377                   Insys_Anthem_002558377
Insys_Anthem_002558379                   Insys_Anthem_002558379
Insys_Anthem_002558380                   Insys_Anthem_002558380
Insys_Anthem_002558381                   Insys_Anthem_002558381

                                                    2743
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2745 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002558383                   Insys_Anthem_002558383
Insys_Anthem_002558385                   Insys_Anthem_002558385
Insys_Anthem_002558387                   Insys_Anthem_002558387
Insys_Anthem_002558390                   Insys_Anthem_002558390
Insys_Anthem_002558395                   Insys_Anthem_002558395
Insys_Anthem_002558396                   Insys_Anthem_002558396
Insys_Anthem_002558417                   Insys_Anthem_002558417
Insys_Anthem_002558425                   Insys_Anthem_002558425
Insys_Anthem_002558433                   Insys_Anthem_002558433
Insys_Anthem_002558434                   Insys_Anthem_002558434
Insys_Anthem_002558436                   Insys_Anthem_002558436
Insys_Anthem_002558456                   Insys_Anthem_002558456
Insys_Anthem_002558465                   Insys_Anthem_002558465
Insys_Anthem_002558470                   Insys_Anthem_002558470
Insys_Anthem_002558478                   Insys_Anthem_002558478
Insys_Anthem_002558481                   Insys_Anthem_002558481
Insys_Anthem_002558490                   Insys_Anthem_002558490
Insys_Anthem_002558493                   Insys_Anthem_002558493
Insys_Anthem_002558494                   Insys_Anthem_002558494
Insys_Anthem_002558504                   Insys_Anthem_002558504
Insys_Anthem_002558509                   Insys_Anthem_002558509
Insys_Anthem_002558514                   Insys_Anthem_002558514
Insys_Anthem_002558515                   Insys_Anthem_002558515
Insys_Anthem_002558518                   Insys_Anthem_002558518
Insys_Anthem_002558519                   Insys_Anthem_002558519
Insys_Anthem_002558521                   Insys_Anthem_002558521
Insys_Anthem_002558522                   Insys_Anthem_002558522
Insys_Anthem_002558529                   Insys_Anthem_002558529
Insys_Anthem_002558532                   Insys_Anthem_002558532
Insys_Anthem_002558534                   Insys_Anthem_002558534
Insys_Anthem_002558535                   Insys_Anthem_002558535
Insys_Anthem_002558539                   Insys_Anthem_002558539
Insys_Anthem_002558546                   Insys_Anthem_002558546
Insys_Anthem_002558547                   Insys_Anthem_002558547
Insys_Anthem_002558548                   Insys_Anthem_002558548
Insys_Anthem_002558549                   Insys_Anthem_002558549
Insys_Anthem_002558566                   Insys_Anthem_002558566
Insys_Anthem_002558573                   Insys_Anthem_002558573
Insys_Anthem_002558577                   Insys_Anthem_002558577
Insys_Anthem_002558583                   Insys_Anthem_002558583
Insys_Anthem_002558584                   Insys_Anthem_002558584
Insys_Anthem_002558587                   Insys_Anthem_002558587
Insys_Anthem_002558593                   Insys_Anthem_002558593
Insys_Anthem_002558595                   Insys_Anthem_002558595
Insys_Anthem_002558602                   Insys_Anthem_002558602
Insys_Anthem_002558608                   Insys_Anthem_002558608
Insys_Anthem_002558609                   Insys_Anthem_002558609

                                                    2744
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2746 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002558610                   Insys_Anthem_002558610
Insys_Anthem_002558612                   Insys_Anthem_002558612
Insys_Anthem_002558620                   Insys_Anthem_002558620
Insys_Anthem_002558622                   Insys_Anthem_002558622
Insys_Anthem_002558623                   Insys_Anthem_002558623
Insys_Anthem_002558629                   Insys_Anthem_002558629
Insys_Anthem_002558630                   Insys_Anthem_002558630
Insys_Anthem_002558631                   Insys_Anthem_002558631
Insys_Anthem_002558632                   Insys_Anthem_002558632
Insys_Anthem_002558634                   Insys_Anthem_002558634
Insys_Anthem_002558637                   Insys_Anthem_002558637
Insys_Anthem_002558638                   Insys_Anthem_002558638
Insys_Anthem_002558640                   Insys_Anthem_002558640
Insys_Anthem_002558648                   Insys_Anthem_002558648
Insys_Anthem_002558658                   Insys_Anthem_002558658
Insys_Anthem_002558661                   Insys_Anthem_002558661
Insys_Anthem_002558662                   Insys_Anthem_002558662
Insys_Anthem_002558668                   Insys_Anthem_002558668
Insys_Anthem_002558669                   Insys_Anthem_002558669
Insys_Anthem_002558672                   Insys_Anthem_002558672
Insys_Anthem_002558679                   Insys_Anthem_002558679
Insys_Anthem_002558683                   Insys_Anthem_002558683
Insys_Anthem_002558686                   Insys_Anthem_002558686
Insys_Anthem_002558690                   Insys_Anthem_002558690
Insys_Anthem_002558692                   Insys_Anthem_002558692
Insys_Anthem_002558693                   Insys_Anthem_002558693
Insys_Anthem_002558696                   Insys_Anthem_002558696
Insys_Anthem_002558698                   Insys_Anthem_002558698
Insys_Anthem_002558701                   Insys_Anthem_002558701
Insys_Anthem_002558704                   Insys_Anthem_002558704
Insys_Anthem_002558706                   Insys_Anthem_002558706
Insys_Anthem_002558708                   Insys_Anthem_002558708
Insys_Anthem_002558709                   Insys_Anthem_002558709
Insys_Anthem_002558710                   Insys_Anthem_002558710
Insys_Anthem_002558715                   Insys_Anthem_002558715
Insys_Anthem_002558717                   Insys_Anthem_002558717
Insys_Anthem_002558720                   Insys_Anthem_002558720
Insys_Anthem_002558726                   Insys_Anthem_002558726
Insys_Anthem_002558729                   Insys_Anthem_002558729
Insys_Anthem_002558733                   Insys_Anthem_002558733
Insys_Anthem_002558735                   Insys_Anthem_002558735
Insys_Anthem_002558741                   Insys_Anthem_002558741
Insys_Anthem_002558742                   Insys_Anthem_002558742
Insys_Anthem_002558744                   Insys_Anthem_002558744
Insys_Anthem_002558748                   Insys_Anthem_002558748
Insys_Anthem_002558750                   Insys_Anthem_002558750
Insys_Anthem_002558756                   Insys_Anthem_002558756

                                                    2745
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2747 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002558758                   Insys_Anthem_002558758
Insys_Anthem_002558763                   Insys_Anthem_002558763
Insys_Anthem_002558767                   Insys_Anthem_002558767
Insys_Anthem_002558769                   Insys_Anthem_002558769
Insys_Anthem_002558774                   Insys_Anthem_002558774
Insys_Anthem_002558775                   Insys_Anthem_002558775
Insys_Anthem_002558776                   Insys_Anthem_002558776
Insys_Anthem_002558786                   Insys_Anthem_002558786
Insys_Anthem_002558792                   Insys_Anthem_002558792
Insys_Anthem_002558798                   Insys_Anthem_002558798
Insys_Anthem_002558800                   Insys_Anthem_002558800
Insys_Anthem_002558806                   Insys_Anthem_002558806
Insys_Anthem_002558807                   Insys_Anthem_002558807
Insys_Anthem_002558808                   Insys_Anthem_002558808
Insys_Anthem_002558811                   Insys_Anthem_002558811
Insys_Anthem_002558812                   Insys_Anthem_002558812
Insys_Anthem_002558820                   Insys_Anthem_002558820
Insys_Anthem_002558823                   Insys_Anthem_002558823
Insys_Anthem_002558824                   Insys_Anthem_002558824
Insys_Anthem_002558827                   Insys_Anthem_002558827
Insys_Anthem_002558829                   Insys_Anthem_002558829
Insys_Anthem_002558830                   Insys_Anthem_002558830
Insys_Anthem_002558841                   Insys_Anthem_002558841
Insys_Anthem_002558854                   Insys_Anthem_002558854
Insys_Anthem_002558855                   Insys_Anthem_002558855
Insys_Anthem_002558860                   Insys_Anthem_002558860
Insys_Anthem_002558861                   Insys_Anthem_002558861
Insys_Anthem_002558863                   Insys_Anthem_002558863
Insys_Anthem_002558866                   Insys_Anthem_002558866
Insys_Anthem_002558868                   Insys_Anthem_002558868
Insys_Anthem_002558869                   Insys_Anthem_002558869
Insys_Anthem_002558870                   Insys_Anthem_002558870
Insys_Anthem_002558872                   Insys_Anthem_002558872
Insys_Anthem_002558874                   Insys_Anthem_002558874
Insys_Anthem_002558875                   Insys_Anthem_002558875
Insys_Anthem_002558882                   Insys_Anthem_002558882
Insys_Anthem_002558886                   Insys_Anthem_002558886
Insys_Anthem_002558888                   Insys_Anthem_002558888
Insys_Anthem_002558889                   Insys_Anthem_002558889
Insys_Anthem_002558899                   Insys_Anthem_002558899
Insys_Anthem_002558911                   Insys_Anthem_002558911
Insys_Anthem_002558917                   Insys_Anthem_002558917
Insys_Anthem_002558920                   Insys_Anthem_002558920
Insys_Anthem_002558922                   Insys_Anthem_002558922
Insys_Anthem_002558927                   Insys_Anthem_002558927
Insys_Anthem_002558929                   Insys_Anthem_002558929
Insys_Anthem_002558930                   Insys_Anthem_002558930

                                                    2746
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2748 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002558933                   Insys_Anthem_002558933
Insys_Anthem_002558934                   Insys_Anthem_002558934
Insys_Anthem_002558939                   Insys_Anthem_002558939
Insys_Anthem_002558940                   Insys_Anthem_002558940
Insys_Anthem_002558941                   Insys_Anthem_002558941
Insys_Anthem_002558945                   Insys_Anthem_002558945
Insys_Anthem_002558949                   Insys_Anthem_002558949
Insys_Anthem_002558952                   Insys_Anthem_002558952
Insys_Anthem_002558955                   Insys_Anthem_002558955
Insys_Anthem_002558961                   Insys_Anthem_002558961
Insys_Anthem_002558963                   Insys_Anthem_002558963
Insys_Anthem_002558964                   Insys_Anthem_002558964
Insys_Anthem_002558965                   Insys_Anthem_002558965
Insys_Anthem_002558971                   Insys_Anthem_002558971
Insys_Anthem_002558974                   Insys_Anthem_002558974
Insys_Anthem_002558976                   Insys_Anthem_002558976
Insys_Anthem_002558979                   Insys_Anthem_002558979
Insys_Anthem_002558980                   Insys_Anthem_002558980
Insys_Anthem_002558987                   Insys_Anthem_002558987
Insys_Anthem_002558988                   Insys_Anthem_002558988
Insys_Anthem_002558994                   Insys_Anthem_002558994
Insys_Anthem_002558997                   Insys_Anthem_002558997
Insys_Anthem_002558999                   Insys_Anthem_002558999
Insys_Anthem_002559003                   Insys_Anthem_002559003
Insys_Anthem_002559006                   Insys_Anthem_002559006
Insys_Anthem_002559015                   Insys_Anthem_002559015
Insys_Anthem_002559018                   Insys_Anthem_002559018
Insys_Anthem_002559022                   Insys_Anthem_002559022
Insys_Anthem_002559028                   Insys_Anthem_002559028
Insys_Anthem_002559032                   Insys_Anthem_002559032
Insys_Anthem_002559033                   Insys_Anthem_002559033
Insys_Anthem_002559037                   Insys_Anthem_002559037
Insys_Anthem_002559038                   Insys_Anthem_002559038
Insys_Anthem_002559045                   Insys_Anthem_002559045
Insys_Anthem_002559046                   Insys_Anthem_002559046
Insys_Anthem_002559052                   Insys_Anthem_002559052
Insys_Anthem_002559056                   Insys_Anthem_002559056
Insys_Anthem_002559069                   Insys_Anthem_002559069
Insys_Anthem_002559071                   Insys_Anthem_002559071
Insys_Anthem_002559072                   Insys_Anthem_002559072
Insys_Anthem_002559074                   Insys_Anthem_002559074
Insys_Anthem_002559079                   Insys_Anthem_002559079
Insys_Anthem_002559081                   Insys_Anthem_002559081
Insys_Anthem_002559083                   Insys_Anthem_002559083
Insys_Anthem_002559086                   Insys_Anthem_002559086
Insys_Anthem_002559088                   Insys_Anthem_002559088
Insys_Anthem_002559093                   Insys_Anthem_002559093

                                                    2747
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2749 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002559099                   Insys_Anthem_002559099
Insys_Anthem_002559100                   Insys_Anthem_002559100
Insys_Anthem_002559101                   Insys_Anthem_002559101
Insys_Anthem_002559103                   Insys_Anthem_002559103
Insys_Anthem_002559107                   Insys_Anthem_002559107
Insys_Anthem_002559108                   Insys_Anthem_002559108
Insys_Anthem_002559110                   Insys_Anthem_002559110
Insys_Anthem_002559111                   Insys_Anthem_002559111
Insys_Anthem_002559113                   Insys_Anthem_002559113
Insys_Anthem_002559116                   Insys_Anthem_002559116
Insys_Anthem_002559117                   Insys_Anthem_002559117
Insys_Anthem_002559118                   Insys_Anthem_002559118
Insys_Anthem_002559119                   Insys_Anthem_002559119
Insys_Anthem_002559121                   Insys_Anthem_002559121
Insys_Anthem_002559125                   Insys_Anthem_002559125
Insys_Anthem_002559131                   Insys_Anthem_002559131
Insys_Anthem_002559132                   Insys_Anthem_002559132
Insys_Anthem_002559134                   Insys_Anthem_002559134
Insys_Anthem_002559156                   Insys_Anthem_002559156
Insys_Anthem_002559160                   Insys_Anthem_002559160
Insys_Anthem_002559163                   Insys_Anthem_002559163
Insys_Anthem_002559171                   Insys_Anthem_002559171
Insys_Anthem_002559188                   Insys_Anthem_002559188
Insys_Anthem_002559192                   Insys_Anthem_002559192
Insys_Anthem_002559194                   Insys_Anthem_002559194
Insys_Anthem_002559200                   Insys_Anthem_002559200
Insys_Anthem_002559204                   Insys_Anthem_002559204
Insys_Anthem_002559209                   Insys_Anthem_002559209
Insys_Anthem_002559212                   Insys_Anthem_002559212
Insys_Anthem_002559215                   Insys_Anthem_002559215
Insys_Anthem_002559217                   Insys_Anthem_002559217
Insys_Anthem_002559220                   Insys_Anthem_002559220
Insys_Anthem_002559238                   Insys_Anthem_002559238
Insys_Anthem_002559242                   Insys_Anthem_002559242
Insys_Anthem_002559243                   Insys_Anthem_002559243
Insys_Anthem_002559256                   Insys_Anthem_002559256
Insys_Anthem_002559261                   Insys_Anthem_002559261
Insys_Anthem_002559264                   Insys_Anthem_002559264
Insys_Anthem_002559268                   Insys_Anthem_002559268
Insys_Anthem_002559269                   Insys_Anthem_002559269
Insys_Anthem_002559278                   Insys_Anthem_002559278
Insys_Anthem_002559286                   Insys_Anthem_002559286
Insys_Anthem_002559290                   Insys_Anthem_002559290
Insys_Anthem_002559292                   Insys_Anthem_002559292
Insys_Anthem_002559296                   Insys_Anthem_002559296
Insys_Anthem_002559297                   Insys_Anthem_002559297
Insys_Anthem_002559298                   Insys_Anthem_002559298

                                                    2748
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2750 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002559302                   Insys_Anthem_002559302
Insys_Anthem_002559303                   Insys_Anthem_002559303
Insys_Anthem_002559306                   Insys_Anthem_002559306
Insys_Anthem_002559308                   Insys_Anthem_002559308
Insys_Anthem_002559311                   Insys_Anthem_002559311
Insys_Anthem_002559312                   Insys_Anthem_002559312
Insys_Anthem_002559314                   Insys_Anthem_002559314
Insys_Anthem_002559318                   Insys_Anthem_002559318
Insys_Anthem_002559322                   Insys_Anthem_002559322
Insys_Anthem_002559325                   Insys_Anthem_002559325
Insys_Anthem_002559329                   Insys_Anthem_002559329
Insys_Anthem_002559332                   Insys_Anthem_002559332
Insys_Anthem_002559339                   Insys_Anthem_002559339
Insys_Anthem_002559341                   Insys_Anthem_002559341
Insys_Anthem_002559360                   Insys_Anthem_002559360
Insys_Anthem_002559365                   Insys_Anthem_002559365
Insys_Anthem_002559378                   Insys_Anthem_002559378
Insys_Anthem_002559383                   Insys_Anthem_002559383
Insys_Anthem_002559385                   Insys_Anthem_002559385
Insys_Anthem_002559389                   Insys_Anthem_002559389
Insys_Anthem_002559392                   Insys_Anthem_002559392
Insys_Anthem_002559398                   Insys_Anthem_002559398
Insys_Anthem_002559400                   Insys_Anthem_002559400
Insys_Anthem_002559401                   Insys_Anthem_002559401
Insys_Anthem_002559404                   Insys_Anthem_002559404
Insys_Anthem_002559409                   Insys_Anthem_002559409
Insys_Anthem_002559410                   Insys_Anthem_002559410
Insys_Anthem_002559416                   Insys_Anthem_002559416
Insys_Anthem_002559423                   Insys_Anthem_002559423
Insys_Anthem_002559428                   Insys_Anthem_002559428
Insys_Anthem_002559436                   Insys_Anthem_002559436
Insys_Anthem_002559442                   Insys_Anthem_002559442
Insys_Anthem_002559443                   Insys_Anthem_002559443
Insys_Anthem_002559446                   Insys_Anthem_002559446
Insys_Anthem_002559456                   Insys_Anthem_002559456
Insys_Anthem_002559464                   Insys_Anthem_002559464
Insys_Anthem_002559471                   Insys_Anthem_002559471
Insys_Anthem_002559476                   Insys_Anthem_002559476
Insys_Anthem_002559480                   Insys_Anthem_002559480
Insys_Anthem_002559484                   Insys_Anthem_002559484
Insys_Anthem_002559497                   Insys_Anthem_002559497
Insys_Anthem_002559507                   Insys_Anthem_002559507
Insys_Anthem_002559511                   Insys_Anthem_002559511
Insys_Anthem_002559516                   Insys_Anthem_002559516
Insys_Anthem_002559519                   Insys_Anthem_002559519
Insys_Anthem_002559522                   Insys_Anthem_002559522
Insys_Anthem_002559524                   Insys_Anthem_002559524

                                                    2749
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2751 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002559531                   Insys_Anthem_002559531
Insys_Anthem_002559540                   Insys_Anthem_002559540
Insys_Anthem_002559543                   Insys_Anthem_002559543
Insys_Anthem_002559546                   Insys_Anthem_002559546
Insys_Anthem_002559552                   Insys_Anthem_002559552
Insys_Anthem_002559553                   Insys_Anthem_002559553
Insys_Anthem_002559555                   Insys_Anthem_002559555
Insys_Anthem_002559556                   Insys_Anthem_002559556
Insys_Anthem_002559559                   Insys_Anthem_002559559
Insys_Anthem_002559564                   Insys_Anthem_002559564
Insys_Anthem_002559566                   Insys_Anthem_002559566
Insys_Anthem_002559572                   Insys_Anthem_002559572
Insys_Anthem_002559582                   Insys_Anthem_002559582
Insys_Anthem_002559592                   Insys_Anthem_002559592
Insys_Anthem_002559593                   Insys_Anthem_002559593
Insys_Anthem_002559597                   Insys_Anthem_002559597
Insys_Anthem_002559608                   Insys_Anthem_002559608
Insys_Anthem_002559609                   Insys_Anthem_002559609
Insys_Anthem_002559615                   Insys_Anthem_002559615
Insys_Anthem_002559618                   Insys_Anthem_002559618
Insys_Anthem_002559621                   Insys_Anthem_002559621
Insys_Anthem_002559627                   Insys_Anthem_002559627
Insys_Anthem_002559636                   Insys_Anthem_002559636
Insys_Anthem_002559642                   Insys_Anthem_002559642
Insys_Anthem_002559644                   Insys_Anthem_002559644
Insys_Anthem_002559646                   Insys_Anthem_002559646
Insys_Anthem_002559648                   Insys_Anthem_002559648
Insys_Anthem_002559660                   Insys_Anthem_002559660
Insys_Anthem_002559661                   Insys_Anthem_002559661
Insys_Anthem_002559667                   Insys_Anthem_002559667
Insys_Anthem_002559671                   Insys_Anthem_002559671
Insys_Anthem_002559672                   Insys_Anthem_002559672
Insys_Anthem_002559673                   Insys_Anthem_002559673
Insys_Anthem_002559676                   Insys_Anthem_002559676
Insys_Anthem_002559682                   Insys_Anthem_002559682
Insys_Anthem_002559685                   Insys_Anthem_002559685
Insys_Anthem_002559688                   Insys_Anthem_002559688
Insys_Anthem_002559692                   Insys_Anthem_002559692
Insys_Anthem_002559710                   Insys_Anthem_002559710
Insys_Anthem_002559713                   Insys_Anthem_002559713
Insys_Anthem_002559717                   Insys_Anthem_002559717
Insys_Anthem_002559721                   Insys_Anthem_002559721
Insys_Anthem_002559722                   Insys_Anthem_002559722
Insys_Anthem_002559724                   Insys_Anthem_002559724
Insys_Anthem_002559726                   Insys_Anthem_002559726
Insys_Anthem_002559727                   Insys_Anthem_002559727
Insys_Anthem_002559728                   Insys_Anthem_002559728

                                                    2750
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2752 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002559734                   Insys_Anthem_002559734
Insys_Anthem_002559736                   Insys_Anthem_002559736
Insys_Anthem_002559737                   Insys_Anthem_002559737
Insys_Anthem_002559740                   Insys_Anthem_002559740
Insys_Anthem_002559742                   Insys_Anthem_002559742
Insys_Anthem_002559744                   Insys_Anthem_002559744
Insys_Anthem_002559746                   Insys_Anthem_002559746
Insys_Anthem_002559747                   Insys_Anthem_002559747
Insys_Anthem_002559759                   Insys_Anthem_002559759
Insys_Anthem_002559762                   Insys_Anthem_002559762
Insys_Anthem_002559766                   Insys_Anthem_002559766
Insys_Anthem_002559767                   Insys_Anthem_002559767
Insys_Anthem_002559770                   Insys_Anthem_002559770
Insys_Anthem_002559777                   Insys_Anthem_002559777
Insys_Anthem_002559778                   Insys_Anthem_002559778
Insys_Anthem_002559792                   Insys_Anthem_002559792
Insys_Anthem_002559793                   Insys_Anthem_002559793
Insys_Anthem_002559797                   Insys_Anthem_002559797
Insys_Anthem_002559809                   Insys_Anthem_002559809
Insys_Anthem_002559812                   Insys_Anthem_002559812
Insys_Anthem_002559814                   Insys_Anthem_002559814
Insys_Anthem_002559820                   Insys_Anthem_002559820
Insys_Anthem_002559821                   Insys_Anthem_002559821
Insys_Anthem_002559822                   Insys_Anthem_002559822
Insys_Anthem_002559824                   Insys_Anthem_002559824
Insys_Anthem_002559825                   Insys_Anthem_002559825
Insys_Anthem_002559827                   Insys_Anthem_002559827
Insys_Anthem_002559829                   Insys_Anthem_002559829
Insys_Anthem_002559830                   Insys_Anthem_002559830
Insys_Anthem_002559839                   Insys_Anthem_002559839
Insys_Anthem_002559840                   Insys_Anthem_002559840
Insys_Anthem_002559844                   Insys_Anthem_002559844
Insys_Anthem_002559846                   Insys_Anthem_002559846
Insys_Anthem_002559852                   Insys_Anthem_002559852
Insys_Anthem_002559857                   Insys_Anthem_002559857
Insys_Anthem_002559870                   Insys_Anthem_002559870
Insys_Anthem_002559877                   Insys_Anthem_002559877
Insys_Anthem_002559888                   Insys_Anthem_002559888
Insys_Anthem_002559898                   Insys_Anthem_002559898
Insys_Anthem_002559917                   Insys_Anthem_002559917
Insys_Anthem_002559919                   Insys_Anthem_002559919
Insys_Anthem_002559938                   Insys_Anthem_002559938
Insys_Anthem_002559949                   Insys_Anthem_002559949
Insys_Anthem_002559952                   Insys_Anthem_002559952
Insys_Anthem_002559955                   Insys_Anthem_002559955
Insys_Anthem_002559956                   Insys_Anthem_002559956
Insys_Anthem_002559957                   Insys_Anthem_002559957

                                                    2751
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2753 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002559959                   Insys_Anthem_002559959
Insys_Anthem_002559963                   Insys_Anthem_002559963
Insys_Anthem_002559964                   Insys_Anthem_002559964
Insys_Anthem_002559969                   Insys_Anthem_002559969
Insys_Anthem_002559970                   Insys_Anthem_002559970
Insys_Anthem_002559992                   Insys_Anthem_002559992
Insys_Anthem_002559997                   Insys_Anthem_002559997
Insys_Anthem_002559998                   Insys_Anthem_002559998
Insys_Anthem_002559999                   Insys_Anthem_002559999
Insys_Anthem_002560001                   Insys_Anthem_002560001
Insys_Anthem_002560002                   Insys_Anthem_002560002
Insys_Anthem_002560003                   Insys_Anthem_002560003
Insys_Anthem_002560005                   Insys_Anthem_002560005
Insys_Anthem_002560013                   Insys_Anthem_002560013
Insys_Anthem_002560019                   Insys_Anthem_002560019
Insys_Anthem_002560020                   Insys_Anthem_002560020
Insys_Anthem_002560021                   Insys_Anthem_002560021
Insys_Anthem_002560025                   Insys_Anthem_002560025
Insys_Anthem_002560031                   Insys_Anthem_002560031
Insys_Anthem_002560035                   Insys_Anthem_002560035
Insys_Anthem_002560036                   Insys_Anthem_002560036
Insys_Anthem_002560039                   Insys_Anthem_002560039
Insys_Anthem_002560040                   Insys_Anthem_002560040
Insys_Anthem_002560060                   Insys_Anthem_002560060
Insys_Anthem_002560062                   Insys_Anthem_002560062
Insys_Anthem_002560064                   Insys_Anthem_002560064
Insys_Anthem_002560067                   Insys_Anthem_002560067
Insys_Anthem_002560068                   Insys_Anthem_002560068
Insys_Anthem_002560069                   Insys_Anthem_002560069
Insys_Anthem_002560073                   Insys_Anthem_002560073
Insys_Anthem_002560074                   Insys_Anthem_002560074
Insys_Anthem_002560075                   Insys_Anthem_002560075
Insys_Anthem_002560078                   Insys_Anthem_002560078
Insys_Anthem_002560079                   Insys_Anthem_002560079
Insys_Anthem_002560080                   Insys_Anthem_002560080
Insys_Anthem_002560081                   Insys_Anthem_002560081
Insys_Anthem_002560082                   Insys_Anthem_002560082
Insys_Anthem_002560085                   Insys_Anthem_002560085
Insys_Anthem_002560086                   Insys_Anthem_002560086
Insys_Anthem_002560087                   Insys_Anthem_002560087
Insys_Anthem_002560088                   Insys_Anthem_002560088
Insys_Anthem_002560090                   Insys_Anthem_002560090
Insys_Anthem_002560093                   Insys_Anthem_002560093
Insys_Anthem_002560097                   Insys_Anthem_002560097
Insys_Anthem_002560100                   Insys_Anthem_002560100
Insys_Anthem_002560104                   Insys_Anthem_002560104
Insys_Anthem_002560111                   Insys_Anthem_002560111

                                                    2752
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2754 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560113                   Insys_Anthem_002560113
Insys_Anthem_002560115                   Insys_Anthem_002560115
Insys_Anthem_002560118                   Insys_Anthem_002560118
Insys_Anthem_002560119                   Insys_Anthem_002560119
Insys_Anthem_002560121                   Insys_Anthem_002560121
Insys_Anthem_002560122                   Insys_Anthem_002560122
Insys_Anthem_002560123                   Insys_Anthem_002560123
Insys_Anthem_002560124                   Insys_Anthem_002560124
Insys_Anthem_002560125                   Insys_Anthem_002560125
Insys_Anthem_002560127                   Insys_Anthem_002560127
Insys_Anthem_002560128                   Insys_Anthem_002560128
Insys_Anthem_002560129                   Insys_Anthem_002560129
Insys_Anthem_002560130                   Insys_Anthem_002560130
Insys_Anthem_002560131                   Insys_Anthem_002560131
Insys_Anthem_002560132                   Insys_Anthem_002560132
Insys_Anthem_002560135                   Insys_Anthem_002560135
Insys_Anthem_002560140                   Insys_Anthem_002560140
Insys_Anthem_002560141                   Insys_Anthem_002560141
Insys_Anthem_002560144                   Insys_Anthem_002560144
Insys_Anthem_002560149                   Insys_Anthem_002560149
Insys_Anthem_002560151                   Insys_Anthem_002560151
Insys_Anthem_002560155                   Insys_Anthem_002560155
Insys_Anthem_002560158                   Insys_Anthem_002560158
Insys_Anthem_002560159                   Insys_Anthem_002560159
Insys_Anthem_002560160                   Insys_Anthem_002560160
Insys_Anthem_002560169                   Insys_Anthem_002560169
Insys_Anthem_002560171                   Insys_Anthem_002560171
Insys_Anthem_002560173                   Insys_Anthem_002560173
Insys_Anthem_002560176                   Insys_Anthem_002560176
Insys_Anthem_002560180                   Insys_Anthem_002560180
Insys_Anthem_002560181                   Insys_Anthem_002560181
Insys_Anthem_002560182                   Insys_Anthem_002560182
Insys_Anthem_002560183                   Insys_Anthem_002560183
Insys_Anthem_002560188                   Insys_Anthem_002560188
Insys_Anthem_002560189                   Insys_Anthem_002560189
Insys_Anthem_002560190                   Insys_Anthem_002560190
Insys_Anthem_002560192                   Insys_Anthem_002560192
Insys_Anthem_002560193                   Insys_Anthem_002560193
Insys_Anthem_002560195                   Insys_Anthem_002560195
Insys_Anthem_002560196                   Insys_Anthem_002560196
Insys_Anthem_002560199                   Insys_Anthem_002560199
Insys_Anthem_002560200                   Insys_Anthem_002560200
Insys_Anthem_002560202                   Insys_Anthem_002560202
Insys_Anthem_002560205                   Insys_Anthem_002560205
Insys_Anthem_002560210                   Insys_Anthem_002560210
Insys_Anthem_002560211                   Insys_Anthem_002560211
Insys_Anthem_002560213                   Insys_Anthem_002560213

                                                    2753
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2755 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560214                   Insys_Anthem_002560214
Insys_Anthem_002560216                   Insys_Anthem_002560216
Insys_Anthem_002560217                   Insys_Anthem_002560217
Insys_Anthem_002560219                   Insys_Anthem_002560219
Insys_Anthem_002560221                   Insys_Anthem_002560221
Insys_Anthem_002560226                   Insys_Anthem_002560226
Insys_Anthem_002560227                   Insys_Anthem_002560227
Insys_Anthem_002560230                   Insys_Anthem_002560230
Insys_Anthem_002560231                   Insys_Anthem_002560231
Insys_Anthem_002560233                   Insys_Anthem_002560233
Insys_Anthem_002560234                   Insys_Anthem_002560234
Insys_Anthem_002560235                   Insys_Anthem_002560235
Insys_Anthem_002560236                   Insys_Anthem_002560236
Insys_Anthem_002560237                   Insys_Anthem_002560237
Insys_Anthem_002560239                   Insys_Anthem_002560239
Insys_Anthem_002560243                   Insys_Anthem_002560243
Insys_Anthem_002560244                   Insys_Anthem_002560244
Insys_Anthem_002560245                   Insys_Anthem_002560245
Insys_Anthem_002560246                   Insys_Anthem_002560246
Insys_Anthem_002560247                   Insys_Anthem_002560247
Insys_Anthem_002560252                   Insys_Anthem_002560252
Insys_Anthem_002560253                   Insys_Anthem_002560253
Insys_Anthem_002560260                   Insys_Anthem_002560260
Insys_Anthem_002560262                   Insys_Anthem_002560262
Insys_Anthem_002560264                   Insys_Anthem_002560264
Insys_Anthem_002560269                   Insys_Anthem_002560269
Insys_Anthem_002560270                   Insys_Anthem_002560270
Insys_Anthem_002560271                   Insys_Anthem_002560271
Insys_Anthem_002560273                   Insys_Anthem_002560273
Insys_Anthem_002560274                   Insys_Anthem_002560274
Insys_Anthem_002560275                   Insys_Anthem_002560275
Insys_Anthem_002560278                   Insys_Anthem_002560278
Insys_Anthem_002560280                   Insys_Anthem_002560280
Insys_Anthem_002560282                   Insys_Anthem_002560282
Insys_Anthem_002560285                   Insys_Anthem_002560285
Insys_Anthem_002560286                   Insys_Anthem_002560286
Insys_Anthem_002560290                   Insys_Anthem_002560290
Insys_Anthem_002560293                   Insys_Anthem_002560293
Insys_Anthem_002560294                   Insys_Anthem_002560294
Insys_Anthem_002560295                   Insys_Anthem_002560295
Insys_Anthem_002560296                   Insys_Anthem_002560296
Insys_Anthem_002560300                   Insys_Anthem_002560300
Insys_Anthem_002560301                   Insys_Anthem_002560301
Insys_Anthem_002560302                   Insys_Anthem_002560302
Insys_Anthem_002560303                   Insys_Anthem_002560303
Insys_Anthem_002560306                   Insys_Anthem_002560306
Insys_Anthem_002560307                   Insys_Anthem_002560307

                                                    2754
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2756 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560308                   Insys_Anthem_002560308
Insys_Anthem_002560309                   Insys_Anthem_002560309
Insys_Anthem_002560312                   Insys_Anthem_002560312
Insys_Anthem_002560316                   Insys_Anthem_002560316
Insys_Anthem_002560317                   Insys_Anthem_002560317
Insys_Anthem_002560318                   Insys_Anthem_002560318
Insys_Anthem_002560319                   Insys_Anthem_002560319
Insys_Anthem_002560320                   Insys_Anthem_002560320
Insys_Anthem_002560325                   Insys_Anthem_002560325
Insys_Anthem_002560326                   Insys_Anthem_002560326
Insys_Anthem_002560327                   Insys_Anthem_002560327
Insys_Anthem_002560331                   Insys_Anthem_002560331
Insys_Anthem_002560333                   Insys_Anthem_002560333
Insys_Anthem_002560335                   Insys_Anthem_002560335
Insys_Anthem_002560342                   Insys_Anthem_002560342
Insys_Anthem_002560348                   Insys_Anthem_002560348
Insys_Anthem_002560357                   Insys_Anthem_002560357
Insys_Anthem_002560365                   Insys_Anthem_002560365
Insys_Anthem_002560367                   Insys_Anthem_002560367
Insys_Anthem_002560369                   Insys_Anthem_002560369
Insys_Anthem_002560372                   Insys_Anthem_002560372
Insys_Anthem_002560376                   Insys_Anthem_002560376
Insys_Anthem_002560377                   Insys_Anthem_002560377
Insys_Anthem_002560378                   Insys_Anthem_002560378
Insys_Anthem_002560381                   Insys_Anthem_002560381
Insys_Anthem_002560389                   Insys_Anthem_002560389
Insys_Anthem_002560391                   Insys_Anthem_002560391
Insys_Anthem_002560396                   Insys_Anthem_002560396
Insys_Anthem_002560407                   Insys_Anthem_002560407
Insys_Anthem_002560414                   Insys_Anthem_002560414
Insys_Anthem_002560421                   Insys_Anthem_002560421
Insys_Anthem_002560426                   Insys_Anthem_002560426
Insys_Anthem_002560431                   Insys_Anthem_002560431
Insys_Anthem_002560434                   Insys_Anthem_002560434
Insys_Anthem_002560444                   Insys_Anthem_002560444
Insys_Anthem_002560446                   Insys_Anthem_002560446
Insys_Anthem_002560462                   Insys_Anthem_002560462
Insys_Anthem_002560464                   Insys_Anthem_002560464
Insys_Anthem_002560474                   Insys_Anthem_002560474
Insys_Anthem_002560479                   Insys_Anthem_002560479
Insys_Anthem_002560492                   Insys_Anthem_002560492
Insys_Anthem_002560516                   Insys_Anthem_002560516
Insys_Anthem_002560522                   Insys_Anthem_002560522
Insys_Anthem_002560526                   Insys_Anthem_002560526
Insys_Anthem_002560530                   Insys_Anthem_002560530
Insys_Anthem_002560531                   Insys_Anthem_002560531
Insys_Anthem_002560539                   Insys_Anthem_002560539

                                                    2755
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2757 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560544                   Insys_Anthem_002560544
Insys_Anthem_002560548                   Insys_Anthem_002560548
Insys_Anthem_002560550                   Insys_Anthem_002560550
Insys_Anthem_002560551                   Insys_Anthem_002560551
Insys_Anthem_002560552                   Insys_Anthem_002560552
Insys_Anthem_002560553                   Insys_Anthem_002560553
Insys_Anthem_002560558                   Insys_Anthem_002560558
Insys_Anthem_002560561                   Insys_Anthem_002560561
Insys_Anthem_002560563                   Insys_Anthem_002560563
Insys_Anthem_002560567                   Insys_Anthem_002560567
Insys_Anthem_002560572                   Insys_Anthem_002560572
Insys_Anthem_002560575                   Insys_Anthem_002560575
Insys_Anthem_002560576                   Insys_Anthem_002560576
Insys_Anthem_002560579                   Insys_Anthem_002560579
Insys_Anthem_002560581                   Insys_Anthem_002560581
Insys_Anthem_002560588                   Insys_Anthem_002560588
Insys_Anthem_002560601                   Insys_Anthem_002560601
Insys_Anthem_002560604                   Insys_Anthem_002560604
Insys_Anthem_002560607                   Insys_Anthem_002560607
Insys_Anthem_002560612                   Insys_Anthem_002560612
Insys_Anthem_002560613                   Insys_Anthem_002560613
Insys_Anthem_002560620                   Insys_Anthem_002560620
Insys_Anthem_002560623                   Insys_Anthem_002560623
Insys_Anthem_002560626                   Insys_Anthem_002560626
Insys_Anthem_002560630                   Insys_Anthem_002560630
Insys_Anthem_002560646                   Insys_Anthem_002560646
Insys_Anthem_002560647                   Insys_Anthem_002560647
Insys_Anthem_002560650                   Insys_Anthem_002560650
Insys_Anthem_002560651                   Insys_Anthem_002560651
Insys_Anthem_002560656                   Insys_Anthem_002560656
Insys_Anthem_002560660                   Insys_Anthem_002560660
Insys_Anthem_002560662                   Insys_Anthem_002560662
Insys_Anthem_002560669                   Insys_Anthem_002560669
Insys_Anthem_002560672                   Insys_Anthem_002560672
Insys_Anthem_002560678                   Insys_Anthem_002560678
Insys_Anthem_002560685                   Insys_Anthem_002560685
Insys_Anthem_002560688                   Insys_Anthem_002560688
Insys_Anthem_002560700                   Insys_Anthem_002560700
Insys_Anthem_002560716                   Insys_Anthem_002560716
Insys_Anthem_002560718                   Insys_Anthem_002560718
Insys_Anthem_002560722                   Insys_Anthem_002560722
Insys_Anthem_002560723                   Insys_Anthem_002560723
Insys_Anthem_002560724                   Insys_Anthem_002560724
Insys_Anthem_002560725                   Insys_Anthem_002560725
Insys_Anthem_002560727                   Insys_Anthem_002560727
Insys_Anthem_002560730                   Insys_Anthem_002560730
Insys_Anthem_002560741                   Insys_Anthem_002560741

                                                    2756
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2758 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560742                   Insys_Anthem_002560742
Insys_Anthem_002560747                   Insys_Anthem_002560747
Insys_Anthem_002560756                   Insys_Anthem_002560756
Insys_Anthem_002560760                   Insys_Anthem_002560760
Insys_Anthem_002560763                   Insys_Anthem_002560763
Insys_Anthem_002560769                   Insys_Anthem_002560769
Insys_Anthem_002560783                   Insys_Anthem_002560783
Insys_Anthem_002560784                   Insys_Anthem_002560784
Insys_Anthem_002560788                   Insys_Anthem_002560788
Insys_Anthem_002560795                   Insys_Anthem_002560795
Insys_Anthem_002560797                   Insys_Anthem_002560797
Insys_Anthem_002560814                   Insys_Anthem_002560814
Insys_Anthem_002560815                   Insys_Anthem_002560815
Insys_Anthem_002560820                   Insys_Anthem_002560820
Insys_Anthem_002560822                   Insys_Anthem_002560822
Insys_Anthem_002560824                   Insys_Anthem_002560824
Insys_Anthem_002560832                   Insys_Anthem_002560832
Insys_Anthem_002560837                   Insys_Anthem_002560837
Insys_Anthem_002560838                   Insys_Anthem_002560838
Insys_Anthem_002560840                   Insys_Anthem_002560840
Insys_Anthem_002560842                   Insys_Anthem_002560842
Insys_Anthem_002560845                   Insys_Anthem_002560845
Insys_Anthem_002560849                   Insys_Anthem_002560849
Insys_Anthem_002560850                   Insys_Anthem_002560850
Insys_Anthem_002560852                   Insys_Anthem_002560852
Insys_Anthem_002560858                   Insys_Anthem_002560858
Insys_Anthem_002560859                   Insys_Anthem_002560859
Insys_Anthem_002560866                   Insys_Anthem_002560866
Insys_Anthem_002560868                   Insys_Anthem_002560868
Insys_Anthem_002560871                   Insys_Anthem_002560871
Insys_Anthem_002560874                   Insys_Anthem_002560874
Insys_Anthem_002560875                   Insys_Anthem_002560875
Insys_Anthem_002560876                   Insys_Anthem_002560876
Insys_Anthem_002560878                   Insys_Anthem_002560878
Insys_Anthem_002560884                   Insys_Anthem_002560884
Insys_Anthem_002560885                   Insys_Anthem_002560885
Insys_Anthem_002560886                   Insys_Anthem_002560886
Insys_Anthem_002560888                   Insys_Anthem_002560888
Insys_Anthem_002560894                   Insys_Anthem_002560894
Insys_Anthem_002560895                   Insys_Anthem_002560895
Insys_Anthem_002560899                   Insys_Anthem_002560899
Insys_Anthem_002560903                   Insys_Anthem_002560903
Insys_Anthem_002560904                   Insys_Anthem_002560904
Insys_Anthem_002560905                   Insys_Anthem_002560905
Insys_Anthem_002560907                   Insys_Anthem_002560907
Insys_Anthem_002560914                   Insys_Anthem_002560914
Insys_Anthem_002560918                   Insys_Anthem_002560918

                                                    2757
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2759 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002560928                   Insys_Anthem_002560928
Insys_Anthem_002560929                   Insys_Anthem_002560929
Insys_Anthem_002560960                   Insys_Anthem_002560960
Insys_Anthem_002560962                   Insys_Anthem_002560962
Insys_Anthem_002560966                   Insys_Anthem_002560966
Insys_Anthem_002560967                   Insys_Anthem_002560967
Insys_Anthem_002560969                   Insys_Anthem_002560969
Insys_Anthem_002560970                   Insys_Anthem_002560970
Insys_Anthem_002560986                   Insys_Anthem_002560986
Insys_Anthem_002560990                   Insys_Anthem_002560990
Insys_Anthem_002560994                   Insys_Anthem_002560994
Insys_Anthem_002561004                   Insys_Anthem_002561004
Insys_Anthem_002561017                   Insys_Anthem_002561017
Insys_Anthem_002561019                   Insys_Anthem_002561019
Insys_Anthem_002561020                   Insys_Anthem_002561020
Insys_Anthem_002561023                   Insys_Anthem_002561023
Insys_Anthem_002561024                   Insys_Anthem_002561024
Insys_Anthem_002561026                   Insys_Anthem_002561026
Insys_Anthem_002561028                   Insys_Anthem_002561028
Insys_Anthem_002561031                   Insys_Anthem_002561031
Insys_Anthem_002561035                   Insys_Anthem_002561035
Insys_Anthem_002561037                   Insys_Anthem_002561037
Insys_Anthem_002561045                   Insys_Anthem_002561045
Insys_Anthem_002561053                   Insys_Anthem_002561053
Insys_Anthem_002561077                   Insys_Anthem_002561077
Insys_Anthem_002561078                   Insys_Anthem_002561078
Insys_Anthem_002561079                   Insys_Anthem_002561079
Insys_Anthem_002561082                   Insys_Anthem_002561082
Insys_Anthem_002561085                   Insys_Anthem_002561085
Insys_Anthem_002561087                   Insys_Anthem_002561087
Insys_Anthem_002561089                   Insys_Anthem_002561089
Insys_Anthem_002561103                   Insys_Anthem_002561103
Insys_Anthem_002561113                   Insys_Anthem_002561113
Insys_Anthem_002561116                   Insys_Anthem_002561116
Insys_Anthem_002561120                   Insys_Anthem_002561120
Insys_Anthem_002561131                   Insys_Anthem_002561131
Insys_Anthem_002561133                   Insys_Anthem_002561133
Insys_Anthem_002561135                   Insys_Anthem_002561135
Insys_Anthem_002561138                   Insys_Anthem_002561138
Insys_Anthem_002561139                   Insys_Anthem_002561139
Insys_Anthem_002561147                   Insys_Anthem_002561147
Insys_Anthem_002561153                   Insys_Anthem_002561153
Insys_Anthem_002561154                   Insys_Anthem_002561154
Insys_Anthem_002561155                   Insys_Anthem_002561155
Insys_Anthem_002561157                   Insys_Anthem_002561157
Insys_Anthem_002561160                   Insys_Anthem_002561160
Insys_Anthem_002561162                   Insys_Anthem_002561162

                                                    2758
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2760 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002561165                   Insys_Anthem_002561165
Insys_Anthem_002561166                   Insys_Anthem_002561166
Insys_Anthem_002561170                   Insys_Anthem_002561170
Insys_Anthem_002561176                   Insys_Anthem_002561176
Insys_Anthem_002561179                   Insys_Anthem_002561179
Insys_Anthem_002561185                   Insys_Anthem_002561185
Insys_Anthem_002561193                   Insys_Anthem_002561193
Insys_Anthem_002561194                   Insys_Anthem_002561194
Insys_Anthem_002561199                   Insys_Anthem_002561199
Insys_Anthem_002561201                   Insys_Anthem_002561201
Insys_Anthem_002561204                   Insys_Anthem_002561204
Insys_Anthem_002561205                   Insys_Anthem_002561205
Insys_Anthem_002561207                   Insys_Anthem_002561207
Insys_Anthem_002561216                   Insys_Anthem_002561216
Insys_Anthem_002561223                   Insys_Anthem_002561223
Insys_Anthem_002561228                   Insys_Anthem_002561228
Insys_Anthem_002561231                   Insys_Anthem_002561231
Insys_Anthem_002561232                   Insys_Anthem_002561232
Insys_Anthem_002561234                   Insys_Anthem_002561234
Insys_Anthem_002561235                   Insys_Anthem_002561235
Insys_Anthem_002561242                   Insys_Anthem_002561242
Insys_Anthem_002561243                   Insys_Anthem_002561243
Insys_Anthem_002561245                   Insys_Anthem_002561245
Insys_Anthem_002561247                   Insys_Anthem_002561247
Insys_Anthem_002561248                   Insys_Anthem_002561248
Insys_Anthem_002561251                   Insys_Anthem_002561251
Insys_Anthem_002561254                   Insys_Anthem_002561254
Insys_Anthem_002561257                   Insys_Anthem_002561257
Insys_Anthem_002561259                   Insys_Anthem_002561259
Insys_Anthem_002561260                   Insys_Anthem_002561260
Insys_Anthem_002561261                   Insys_Anthem_002561261
Insys_Anthem_002561263                   Insys_Anthem_002561263
Insys_Anthem_002561270                   Insys_Anthem_002561270
Insys_Anthem_002561273                   Insys_Anthem_002561273
Insys_Anthem_002561280                   Insys_Anthem_002561280
Insys_Anthem_002561281                   Insys_Anthem_002561281
Insys_Anthem_002561283                   Insys_Anthem_002561283
Insys_Anthem_002561284                   Insys_Anthem_002561284
Insys_Anthem_002561289                   Insys_Anthem_002561289
Insys_Anthem_002561301                   Insys_Anthem_002561301
Insys_Anthem_002561303                   Insys_Anthem_002561303
Insys_Anthem_002561305                   Insys_Anthem_002561305
Insys_Anthem_002561309                   Insys_Anthem_002561309
Insys_Anthem_002561310                   Insys_Anthem_002561310
Insys_Anthem_002561311                   Insys_Anthem_002561311
Insys_Anthem_002561317                   Insys_Anthem_002561317
Insys_Anthem_002561320                   Insys_Anthem_002561320

                                                    2759
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2761 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002561321                   Insys_Anthem_002561321
Insys_Anthem_002561329                   Insys_Anthem_002561329
Insys_Anthem_002561335                   Insys_Anthem_002561335
Insys_Anthem_002561336                   Insys_Anthem_002561336
Insys_Anthem_002561338                   Insys_Anthem_002561338
Insys_Anthem_002561343                   Insys_Anthem_002561343
Insys_Anthem_002561345                   Insys_Anthem_002561345
Insys_Anthem_002561354                   Insys_Anthem_002561354
Insys_Anthem_002561357                   Insys_Anthem_002561357
Insys_Anthem_002561362                   Insys_Anthem_002561362
Insys_Anthem_002561366                   Insys_Anthem_002561366
Insys_Anthem_002561370                   Insys_Anthem_002561370
Insys_Anthem_002561371                   Insys_Anthem_002561371
Insys_Anthem_002561377                   Insys_Anthem_002561377
Insys_Anthem_002561382                   Insys_Anthem_002561382
Insys_Anthem_002561392                   Insys_Anthem_002561392
Insys_Anthem_002561396                   Insys_Anthem_002561396
Insys_Anthem_002561397                   Insys_Anthem_002561397
Insys_Anthem_002561412                   Insys_Anthem_002561412
Insys_Anthem_002561414                   Insys_Anthem_002561414
Insys_Anthem_002561431                   Insys_Anthem_002561431
Insys_Anthem_002561438                   Insys_Anthem_002561438
Insys_Anthem_002561443                   Insys_Anthem_002561443
Insys_Anthem_002561444                   Insys_Anthem_002561444
Insys_Anthem_002561446                   Insys_Anthem_002561446
Insys_Anthem_002561460                   Insys_Anthem_002561460
Insys_Anthem_002561470                   Insys_Anthem_002561470
Insys_Anthem_002561474                   Insys_Anthem_002561474
Insys_Anthem_002561476                   Insys_Anthem_002561476
Insys_Anthem_002561484                   Insys_Anthem_002561484
Insys_Anthem_002561491                   Insys_Anthem_002561491
Insys_Anthem_002561499                   Insys_Anthem_002561499
Insys_Anthem_002561506                   Insys_Anthem_002561506
Insys_Anthem_002561507                   Insys_Anthem_002561507
Insys_Anthem_002561519                   Insys_Anthem_002561519
Insys_Anthem_002561521                   Insys_Anthem_002561521
Insys_Anthem_002561524                   Insys_Anthem_002561524
Insys_Anthem_002561536                   Insys_Anthem_002561536
Insys_Anthem_002561538                   Insys_Anthem_002561538
Insys_Anthem_002561539                   Insys_Anthem_002561539
Insys_Anthem_002561540                   Insys_Anthem_002561540
Insys_Anthem_002561542                   Insys_Anthem_002561542
Insys_Anthem_002561550                   Insys_Anthem_002561550
Insys_Anthem_002561551                   Insys_Anthem_002561551
Insys_Anthem_002561562                   Insys_Anthem_002561562
Insys_Anthem_002561566                   Insys_Anthem_002561566
Insys_Anthem_002561580                   Insys_Anthem_002561580

                                                    2760
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2762 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002561582                   Insys_Anthem_002561582
Insys_Anthem_002561586                   Insys_Anthem_002561586
Insys_Anthem_002561603                   Insys_Anthem_002561603
Insys_Anthem_002561608                   Insys_Anthem_002561608
Insys_Anthem_002561609                   Insys_Anthem_002561609
Insys_Anthem_002561610                   Insys_Anthem_002561610
Insys_Anthem_002561612                   Insys_Anthem_002561612
Insys_Anthem_002561615                   Insys_Anthem_002561615
Insys_Anthem_002561618                   Insys_Anthem_002561618
Insys_Anthem_002561619                   Insys_Anthem_002561619
Insys_Anthem_002561624                   Insys_Anthem_002561624
Insys_Anthem_002561625                   Insys_Anthem_002561625
Insys_Anthem_002561628                   Insys_Anthem_002561628
Insys_Anthem_002561629                   Insys_Anthem_002561629
Insys_Anthem_002561630                   Insys_Anthem_002561630
Insys_Anthem_002561633                   Insys_Anthem_002561633
Insys_Anthem_002561639                   Insys_Anthem_002561639
Insys_Anthem_002561641                   Insys_Anthem_002561641
Insys_Anthem_002561649                   Insys_Anthem_002561649
Insys_Anthem_002561650                   Insys_Anthem_002561650
Insys_Anthem_002561660                   Insys_Anthem_002561660
Insys_Anthem_002561674                   Insys_Anthem_002561674
Insys_Anthem_002561677                   Insys_Anthem_002561677
Insys_Anthem_002561678                   Insys_Anthem_002561678
Insys_Anthem_002561679                   Insys_Anthem_002561679
Insys_Anthem_002561684                   Insys_Anthem_002561684
Insys_Anthem_002561688                   Insys_Anthem_002561688
Insys_Anthem_002561695                   Insys_Anthem_002561695
Insys_Anthem_002561696                   Insys_Anthem_002561696
Insys_Anthem_002561697                   Insys_Anthem_002561697
Insys_Anthem_002561699                   Insys_Anthem_002561699
Insys_Anthem_002561704                   Insys_Anthem_002561704
Insys_Anthem_002561707                   Insys_Anthem_002561707
Insys_Anthem_002561708                   Insys_Anthem_002561708
Insys_Anthem_002561709                   Insys_Anthem_002561709
Insys_Anthem_002561716                   Insys_Anthem_002561716
Insys_Anthem_002561720                   Insys_Anthem_002561720
Insys_Anthem_002561729                   Insys_Anthem_002561729
Insys_Anthem_002561735                   Insys_Anthem_002561735
Insys_Anthem_002561740                   Insys_Anthem_002561740
Insys_Anthem_002561743                   Insys_Anthem_002561743
Insys_Anthem_002561747                   Insys_Anthem_002561747
Insys_Anthem_002561752                   Insys_Anthem_002561752
Insys_Anthem_002561753                   Insys_Anthem_002561753
Insys_Anthem_002561770                   Insys_Anthem_002561770
Insys_Anthem_002561772                   Insys_Anthem_002561772
Insys_Anthem_002561777                   Insys_Anthem_002561777

                                                    2761
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2763 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002561783                   Insys_Anthem_002561783
Insys_Anthem_002561784                   Insys_Anthem_002561784
Insys_Anthem_002561785                   Insys_Anthem_002561785
Insys_Anthem_002561787                   Insys_Anthem_002561787
Insys_Anthem_002561810                   Insys_Anthem_002561810
Insys_Anthem_002561812                   Insys_Anthem_002561812
Insys_Anthem_002561824                   Insys_Anthem_002561824
Insys_Anthem_002561826                   Insys_Anthem_002561826
Insys_Anthem_002561833                   Insys_Anthem_002561833
Insys_Anthem_002561840                   Insys_Anthem_002561840
Insys_Anthem_002561845                   Insys_Anthem_002561845
Insys_Anthem_002561846                   Insys_Anthem_002561846
Insys_Anthem_002561853                   Insys_Anthem_002561853
Insys_Anthem_002561855                   Insys_Anthem_002561855
Insys_Anthem_002561857                   Insys_Anthem_002561857
Insys_Anthem_002561865                   Insys_Anthem_002561865
Insys_Anthem_002561872                   Insys_Anthem_002561872
Insys_Anthem_002561876                   Insys_Anthem_002561876
Insys_Anthem_002561883                   Insys_Anthem_002561883
Insys_Anthem_002561889                   Insys_Anthem_002561889
Insys_Anthem_002561892                   Insys_Anthem_002561892
Insys_Anthem_002561895                   Insys_Anthem_002561895
Insys_Anthem_002561905                   Insys_Anthem_002561905
Insys_Anthem_002561906                   Insys_Anthem_002561906
Insys_Anthem_002561907                   Insys_Anthem_002561907
Insys_Anthem_002561914                   Insys_Anthem_002561914
Insys_Anthem_002561927                   Insys_Anthem_002561927
Insys_Anthem_002561929                   Insys_Anthem_002561929
Insys_Anthem_002561931                   Insys_Anthem_002561931
Insys_Anthem_002561933                   Insys_Anthem_002561933
Insys_Anthem_002561937                   Insys_Anthem_002561937
Insys_Anthem_002561943                   Insys_Anthem_002561943
Insys_Anthem_002561944                   Insys_Anthem_002561944
Insys_Anthem_002561949                   Insys_Anthem_002561949
Insys_Anthem_002561956                   Insys_Anthem_002561956
Insys_Anthem_002561960                   Insys_Anthem_002561960
Insys_Anthem_002561961                   Insys_Anthem_002561961
Insys_Anthem_002561974                   Insys_Anthem_002561974
Insys_Anthem_002561977                   Insys_Anthem_002561977
Insys_Anthem_002561978                   Insys_Anthem_002561978
Insys_Anthem_002561980                   Insys_Anthem_002561980
Insys_Anthem_002561981                   Insys_Anthem_002561981
Insys_Anthem_002561985                   Insys_Anthem_002561985
Insys_Anthem_002561991                   Insys_Anthem_002561991
Insys_Anthem_002561992                   Insys_Anthem_002561992
Insys_Anthem_002561994                   Insys_Anthem_002561994
Insys_Anthem_002562002                   Insys_Anthem_002562002

                                                    2762
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2764 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002562010                   Insys_Anthem_002562010
Insys_Anthem_002562015                   Insys_Anthem_002562015
Insys_Anthem_002562021                   Insys_Anthem_002562021
Insys_Anthem_002562044                   Insys_Anthem_002562044
Insys_Anthem_002562047                   Insys_Anthem_002562047
Insys_Anthem_002562050                   Insys_Anthem_002562050
Insys_Anthem_002562056                   Insys_Anthem_002562056
Insys_Anthem_002562060                   Insys_Anthem_002562060
Insys_Anthem_002562062                   Insys_Anthem_002562062
Insys_Anthem_002562063                   Insys_Anthem_002562063
Insys_Anthem_002562072                   Insys_Anthem_002562072
Insys_Anthem_002562073                   Insys_Anthem_002562073
Insys_Anthem_002562079                   Insys_Anthem_002562079
Insys_Anthem_002562083                   Insys_Anthem_002562083
Insys_Anthem_002562084                   Insys_Anthem_002562084
Insys_Anthem_002562089                   Insys_Anthem_002562089
Insys_Anthem_002562090                   Insys_Anthem_002562090
Insys_Anthem_002562091                   Insys_Anthem_002562091
Insys_Anthem_002562096                   Insys_Anthem_002562096
Insys_Anthem_002562099                   Insys_Anthem_002562099
Insys_Anthem_002562101                   Insys_Anthem_002562101
Insys_Anthem_002562102                   Insys_Anthem_002562102
Insys_Anthem_002562112                   Insys_Anthem_002562112
Insys_Anthem_002562114                   Insys_Anthem_002562114
Insys_Anthem_002562122                   Insys_Anthem_002562122
Insys_Anthem_002562134                   Insys_Anthem_002562134
Insys_Anthem_002562135                   Insys_Anthem_002562135
Insys_Anthem_002562152                   Insys_Anthem_002562152
Insys_Anthem_002562165                   Insys_Anthem_002562165
Insys_Anthem_002562170                   Insys_Anthem_002562170
Insys_Anthem_002562172                   Insys_Anthem_002562172
Insys_Anthem_002562174                   Insys_Anthem_002562174
Insys_Anthem_002562175                   Insys_Anthem_002562175
Insys_Anthem_002562179                   Insys_Anthem_002562179
Insys_Anthem_002562181                   Insys_Anthem_002562181
Insys_Anthem_002562183                   Insys_Anthem_002562183
Insys_Anthem_002562186                   Insys_Anthem_002562186
Insys_Anthem_002562198                   Insys_Anthem_002562198
Insys_Anthem_002562208                   Insys_Anthem_002562208
Insys_Anthem_002562210                   Insys_Anthem_002562210
Insys_Anthem_002562215                   Insys_Anthem_002562215
Insys_Anthem_002562223                   Insys_Anthem_002562223
Insys_Anthem_002562226                   Insys_Anthem_002562226
Insys_Anthem_002562239                   Insys_Anthem_002562239
Insys_Anthem_002562243                   Insys_Anthem_002562243
Insys_Anthem_002562269                   Insys_Anthem_002562269
Insys_Anthem_002562273                   Insys_Anthem_002562273

                                                    2763
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2765 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002562274                   Insys_Anthem_002562274
Insys_Anthem_002562280                   Insys_Anthem_002562280
Insys_Anthem_002562281                   Insys_Anthem_002562281
Insys_Anthem_002562286                   Insys_Anthem_002562286
Insys_Anthem_002562293                   Insys_Anthem_002562293
Insys_Anthem_002562297                   Insys_Anthem_002562297
Insys_Anthem_002562300                   Insys_Anthem_002562300
Insys_Anthem_002562304                   Insys_Anthem_002562304
Insys_Anthem_002562310                   Insys_Anthem_002562310
Insys_Anthem_002562314                   Insys_Anthem_002562314
Insys_Anthem_002562316                   Insys_Anthem_002562316
Insys_Anthem_002562325                   Insys_Anthem_002562325
Insys_Anthem_002562328                   Insys_Anthem_002562328
Insys_Anthem_002562331                   Insys_Anthem_002562331
Insys_Anthem_002562332                   Insys_Anthem_002562332
Insys_Anthem_002562337                   Insys_Anthem_002562337
Insys_Anthem_002562356                   Insys_Anthem_002562356
Insys_Anthem_002562358                   Insys_Anthem_002562358
Insys_Anthem_002562360                   Insys_Anthem_002562360
Insys_Anthem_002562365                   Insys_Anthem_002562365
Insys_Anthem_002562367                   Insys_Anthem_002562367
Insys_Anthem_002562368                   Insys_Anthem_002562368
Insys_Anthem_002562371                   Insys_Anthem_002562371
Insys_Anthem_002562374                   Insys_Anthem_002562374
Insys_Anthem_002562375                   Insys_Anthem_002562375
Insys_Anthem_002562376                   Insys_Anthem_002562376
Insys_Anthem_002562378                   Insys_Anthem_002562378
Insys_Anthem_002562380                   Insys_Anthem_002562380
Insys_Anthem_002562381                   Insys_Anthem_002562381
Insys_Anthem_002562383                   Insys_Anthem_002562383
Insys_Anthem_002562406                   Insys_Anthem_002562406
Insys_Anthem_002562410                   Insys_Anthem_002562410
Insys_Anthem_002562412                   Insys_Anthem_002562412
Insys_Anthem_002562415                   Insys_Anthem_002562415
Insys_Anthem_002562419                   Insys_Anthem_002562419
Insys_Anthem_002562425                   Insys_Anthem_002562425
Insys_Anthem_002562431                   Insys_Anthem_002562431
Insys_Anthem_002562433                   Insys_Anthem_002562433
Insys_Anthem_002562435                   Insys_Anthem_002562435
Insys_Anthem_002562436                   Insys_Anthem_002562436
Insys_Anthem_002562449                   Insys_Anthem_002562449
Insys_Anthem_002562450                   Insys_Anthem_002562450
Insys_Anthem_002562451                   Insys_Anthem_002562451
Insys_Anthem_002562452                   Insys_Anthem_002562452
Insys_Anthem_002562453                   Insys_Anthem_002562453
Insys_Anthem_002562456                   Insys_Anthem_002562456
Insys_Anthem_002562466                   Insys_Anthem_002562466

                                                    2764
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2766 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002562467                   Insys_Anthem_002562467
Insys_Anthem_002562503                   Insys_Anthem_002562503
Insys_Anthem_002562510                   Insys_Anthem_002562510
Insys_Anthem_002562513                   Insys_Anthem_002562513
Insys_Anthem_002562514                   Insys_Anthem_002562514
Insys_Anthem_002562518                   Insys_Anthem_002562518
Insys_Anthem_002562525                   Insys_Anthem_002562525
Insys_Anthem_002562564                   Insys_Anthem_002562564
Insys_Anthem_002562568                   Insys_Anthem_002562568
Insys_Anthem_002562597                   Insys_Anthem_002562597
Insys_Anthem_002562598                   Insys_Anthem_002562598
Insys_Anthem_002562601                   Insys_Anthem_002562601
Insys_Anthem_002562602                   Insys_Anthem_002562602
Insys_Anthem_002562616                   Insys_Anthem_002562616
Insys_Anthem_002562619                   Insys_Anthem_002562619
Insys_Anthem_002562620                   Insys_Anthem_002562620
Insys_Anthem_002562625                   Insys_Anthem_002562625
Insys_Anthem_002562630                   Insys_Anthem_002562630
Insys_Anthem_002562633                   Insys_Anthem_002562633
Insys_Anthem_002562635                   Insys_Anthem_002562635
Insys_Anthem_002562637                   Insys_Anthem_002562637
Insys_Anthem_002562641                   Insys_Anthem_002562641
Insys_Anthem_002562644                   Insys_Anthem_002562644
Insys_Anthem_002562655                   Insys_Anthem_002562655
Insys_Anthem_002562662                   Insys_Anthem_002562662
Insys_Anthem_002562663                   Insys_Anthem_002562663
Insys_Anthem_002562670                   Insys_Anthem_002562670
Insys_Anthem_002562672                   Insys_Anthem_002562672
Insys_Anthem_002562674                   Insys_Anthem_002562674
Insys_Anthem_002562676                   Insys_Anthem_002562676
Insys_Anthem_002562681                   Insys_Anthem_002562681
Insys_Anthem_002562682                   Insys_Anthem_002562682
Insys_Anthem_002562683                   Insys_Anthem_002562683
Insys_Anthem_002562684                   Insys_Anthem_002562684
Insys_Anthem_002562686                   Insys_Anthem_002562686
Insys_Anthem_002562688                   Insys_Anthem_002562688
Insys_Anthem_002562691                   Insys_Anthem_002562691
Insys_Anthem_002562692                   Insys_Anthem_002562692
Insys_Anthem_002562693                   Insys_Anthem_002562693
Insys_Anthem_002562694                   Insys_Anthem_002562694
Insys_Anthem_002562697                   Insys_Anthem_002562697
Insys_Anthem_002562701                   Insys_Anthem_002562701
Insys_Anthem_002562707                   Insys_Anthem_002562707
Insys_Anthem_002562711                   Insys_Anthem_002562711
Insys_Anthem_002562723                   Insys_Anthem_002562723
Insys_Anthem_002562725                   Insys_Anthem_002562725
Insys_Anthem_002562734                   Insys_Anthem_002562734

                                                    2765
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2767 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002562745                   Insys_Anthem_002562745
Insys_Anthem_002562746                   Insys_Anthem_002562746
Insys_Anthem_002562748                   Insys_Anthem_002562748
Insys_Anthem_002562751                   Insys_Anthem_002562751
Insys_Anthem_002562760                   Insys_Anthem_002562760
Insys_Anthem_002562765                   Insys_Anthem_002562765
Insys_Anthem_002562766                   Insys_Anthem_002562766
Insys_Anthem_002562769                   Insys_Anthem_002562769
Insys_Anthem_002562771                   Insys_Anthem_002562771
Insys_Anthem_002562785                   Insys_Anthem_002562785
Insys_Anthem_002562791                   Insys_Anthem_002562791
Insys_Anthem_002562796                   Insys_Anthem_002562796
Insys_Anthem_002562805                   Insys_Anthem_002562805
Insys_Anthem_002562814                   Insys_Anthem_002562814
Insys_Anthem_002562821                   Insys_Anthem_002562821
Insys_Anthem_002562822                   Insys_Anthem_002562822
Insys_Anthem_002562835                   Insys_Anthem_002562835
Insys_Anthem_002562845                   Insys_Anthem_002562845
Insys_Anthem_002562848                   Insys_Anthem_002562848
Insys_Anthem_002562851                   Insys_Anthem_002562851
Insys_Anthem_002562863                   Insys_Anthem_002562863
Insys_Anthem_002562864                   Insys_Anthem_002562864
Insys_Anthem_002562870                   Insys_Anthem_002562870
Insys_Anthem_002562872                   Insys_Anthem_002562872
Insys_Anthem_002562873                   Insys_Anthem_002562873
Insys_Anthem_002562876                   Insys_Anthem_002562876
Insys_Anthem_002562896                   Insys_Anthem_002562896
Insys_Anthem_002562899                   Insys_Anthem_002562899
Insys_Anthem_002562901                   Insys_Anthem_002562901
Insys_Anthem_002562911                   Insys_Anthem_002562911
Insys_Anthem_002562917                   Insys_Anthem_002562917
Insys_Anthem_002562918                   Insys_Anthem_002562918
Insys_Anthem_002562920                   Insys_Anthem_002562920
Insys_Anthem_002562927                   Insys_Anthem_002562927
Insys_Anthem_002562931                   Insys_Anthem_002562931
Insys_Anthem_002562935                   Insys_Anthem_002562935
Insys_Anthem_002562939                   Insys_Anthem_002562939
Insys_Anthem_002562945                   Insys_Anthem_002562945
Insys_Anthem_002562946                   Insys_Anthem_002562946
Insys_Anthem_002562950                   Insys_Anthem_002562950
Insys_Anthem_002562957                   Insys_Anthem_002562957
Insys_Anthem_002562975                   Insys_Anthem_002562975
Insys_Anthem_002562977                   Insys_Anthem_002562977
Insys_Anthem_002562978                   Insys_Anthem_002562978
Insys_Anthem_002562980                   Insys_Anthem_002562980
Insys_Anthem_002562981                   Insys_Anthem_002562981
Insys_Anthem_002562985                   Insys_Anthem_002562985

                                                    2766
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2768 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002562988                   Insys_Anthem_002562988
Insys_Anthem_002562992                   Insys_Anthem_002562992
Insys_Anthem_002563002                   Insys_Anthem_002563002
Insys_Anthem_002563015                   Insys_Anthem_002563015
Insys_Anthem_002563016                   Insys_Anthem_002563016
Insys_Anthem_002563019                   Insys_Anthem_002563019
Insys_Anthem_002563032                   Insys_Anthem_002563032
Insys_Anthem_002563043                   Insys_Anthem_002563043
Insys_Anthem_002563048                   Insys_Anthem_002563048
Insys_Anthem_002563055                   Insys_Anthem_002563055
Insys_Anthem_002563056                   Insys_Anthem_002563056
Insys_Anthem_002563059                   Insys_Anthem_002563059
Insys_Anthem_002563060                   Insys_Anthem_002563060
Insys_Anthem_002563065                   Insys_Anthem_002563065
Insys_Anthem_002563066                   Insys_Anthem_002563066
Insys_Anthem_002563086                   Insys_Anthem_002563086
Insys_Anthem_002563087                   Insys_Anthem_002563087
Insys_Anthem_002563089                   Insys_Anthem_002563089
Insys_Anthem_002563097                   Insys_Anthem_002563097
Insys_Anthem_002563100                   Insys_Anthem_002563100
Insys_Anthem_002563102                   Insys_Anthem_002563102
Insys_Anthem_002563114                   Insys_Anthem_002563114
Insys_Anthem_002563120                   Insys_Anthem_002563120
Insys_Anthem_002563124                   Insys_Anthem_002563124
Insys_Anthem_002563130                   Insys_Anthem_002563130
Insys_Anthem_002563132                   Insys_Anthem_002563132
Insys_Anthem_002563135                   Insys_Anthem_002563135
Insys_Anthem_002563139                   Insys_Anthem_002563139
Insys_Anthem_002563149                   Insys_Anthem_002563149
Insys_Anthem_002563153                   Insys_Anthem_002563153
Insys_Anthem_002563155                   Insys_Anthem_002563155
Insys_Anthem_002563159                   Insys_Anthem_002563159
Insys_Anthem_002563162                   Insys_Anthem_002563162
Insys_Anthem_002563172                   Insys_Anthem_002563172
Insys_Anthem_002563175                   Insys_Anthem_002563175
Insys_Anthem_002563180                   Insys_Anthem_002563180
Insys_Anthem_002563186                   Insys_Anthem_002563186
Insys_Anthem_002563191                   Insys_Anthem_002563191
Insys_Anthem_002563193                   Insys_Anthem_002563193
Insys_Anthem_002563206                   Insys_Anthem_002563206
Insys_Anthem_002563215                   Insys_Anthem_002563215
Insys_Anthem_002563216                   Insys_Anthem_002563216
Insys_Anthem_002563219                   Insys_Anthem_002563219
Insys_Anthem_002563220                   Insys_Anthem_002563220
Insys_Anthem_002563222                   Insys_Anthem_002563222
Insys_Anthem_002563226                   Insys_Anthem_002563226
Insys_Anthem_002563229                   Insys_Anthem_002563229

                                                    2767
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2769 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002563230                   Insys_Anthem_002563230
Insys_Anthem_002563233                   Insys_Anthem_002563233
Insys_Anthem_002563234                   Insys_Anthem_002563234
Insys_Anthem_002563240                   Insys_Anthem_002563240
Insys_Anthem_002563243                   Insys_Anthem_002563243
Insys_Anthem_002563244                   Insys_Anthem_002563244
Insys_Anthem_002563245                   Insys_Anthem_002563245
Insys_Anthem_002563247                   Insys_Anthem_002563247
Insys_Anthem_002563254                   Insys_Anthem_002563254
Insys_Anthem_002563257                   Insys_Anthem_002563257
Insys_Anthem_002563262                   Insys_Anthem_002563262
Insys_Anthem_002563267                   Insys_Anthem_002563267
Insys_Anthem_002563268                   Insys_Anthem_002563268
Insys_Anthem_002563273                   Insys_Anthem_002563273
Insys_Anthem_002563276                   Insys_Anthem_002563276
Insys_Anthem_002563278                   Insys_Anthem_002563278
Insys_Anthem_002563279                   Insys_Anthem_002563279
Insys_Anthem_002563282                   Insys_Anthem_002563282
Insys_Anthem_002563284                   Insys_Anthem_002563284
Insys_Anthem_002563290                   Insys_Anthem_002563290
Insys_Anthem_002563298                   Insys_Anthem_002563298
Insys_Anthem_002563302                   Insys_Anthem_002563302
Insys_Anthem_002563306                   Insys_Anthem_002563306
Insys_Anthem_002563309                   Insys_Anthem_002563309
Insys_Anthem_002563310                   Insys_Anthem_002563310
Insys_Anthem_002563314                   Insys_Anthem_002563314
Insys_Anthem_002563315                   Insys_Anthem_002563315
Insys_Anthem_002563316                   Insys_Anthem_002563316
Insys_Anthem_002563317                   Insys_Anthem_002563317
Insys_Anthem_002563331                   Insys_Anthem_002563331
Insys_Anthem_002563332                   Insys_Anthem_002563332
Insys_Anthem_002563333                   Insys_Anthem_002563333
Insys_Anthem_002563337                   Insys_Anthem_002563337
Insys_Anthem_002563339                   Insys_Anthem_002563339
Insys_Anthem_002563342                   Insys_Anthem_002563342
Insys_Anthem_002563346                   Insys_Anthem_002563346
Insys_Anthem_002563350                   Insys_Anthem_002563350
Insys_Anthem_002563356                   Insys_Anthem_002563356
Insys_Anthem_002563362                   Insys_Anthem_002563362
Insys_Anthem_002563366                   Insys_Anthem_002563366
Insys_Anthem_002563370                   Insys_Anthem_002563370
Insys_Anthem_002563379                   Insys_Anthem_002563379
Insys_Anthem_002563391                   Insys_Anthem_002563391
Insys_Anthem_002563393                   Insys_Anthem_002563393
Insys_Anthem_002563394                   Insys_Anthem_002563394
Insys_Anthem_002563396                   Insys_Anthem_002563396
Insys_Anthem_002563400                   Insys_Anthem_002563400

                                                    2768
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2770 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002563402                   Insys_Anthem_002563402
Insys_Anthem_002563406                   Insys_Anthem_002563406
Insys_Anthem_002563407                   Insys_Anthem_002563407
Insys_Anthem_002563409                   Insys_Anthem_002563409
Insys_Anthem_002563414                   Insys_Anthem_002563414
Insys_Anthem_002563419                   Insys_Anthem_002563419
Insys_Anthem_002563420                   Insys_Anthem_002563420
Insys_Anthem_002563423                   Insys_Anthem_002563423
Insys_Anthem_002563428                   Insys_Anthem_002563428
Insys_Anthem_002563432                   Insys_Anthem_002563432
Insys_Anthem_002563441                   Insys_Anthem_002563441
Insys_Anthem_002563443                   Insys_Anthem_002563443
Insys_Anthem_002563444                   Insys_Anthem_002563444
Insys_Anthem_002563445                   Insys_Anthem_002563445
Insys_Anthem_002563457                   Insys_Anthem_002563457
Insys_Anthem_002563458                   Insys_Anthem_002563458
Insys_Anthem_002563469                   Insys_Anthem_002563469
Insys_Anthem_002563484                   Insys_Anthem_002563484
Insys_Anthem_002563485                   Insys_Anthem_002563485
Insys_Anthem_002563488                   Insys_Anthem_002563488
Insys_Anthem_002563494                   Insys_Anthem_002563494
Insys_Anthem_002563500                   Insys_Anthem_002563500
Insys_Anthem_002563503                   Insys_Anthem_002563503
Insys_Anthem_002563517                   Insys_Anthem_002563517
Insys_Anthem_002563520                   Insys_Anthem_002563520
Insys_Anthem_002563532                   Insys_Anthem_002563532
Insys_Anthem_002563541                   Insys_Anthem_002563541
Insys_Anthem_002563547                   Insys_Anthem_002563547
Insys_Anthem_002563557                   Insys_Anthem_002563557
Insys_Anthem_002563564                   Insys_Anthem_002563564
Insys_Anthem_002563575                   Insys_Anthem_002563575
Insys_Anthem_002563576                   Insys_Anthem_002563576
Insys_Anthem_002563580                   Insys_Anthem_002563580
Insys_Anthem_002563581                   Insys_Anthem_002563581
Insys_Anthem_002563588                   Insys_Anthem_002563588
Insys_Anthem_002563609                   Insys_Anthem_002563609
Insys_Anthem_002563622                   Insys_Anthem_002563622
Insys_Anthem_002563639                   Insys_Anthem_002563639
Insys_Anthem_002563647                   Insys_Anthem_002563647
Insys_Anthem_002563657                   Insys_Anthem_002563657
Insys_Anthem_002563662                   Insys_Anthem_002563662
Insys_Anthem_002563673                   Insys_Anthem_002563673
Insys_Anthem_002563678                   Insys_Anthem_002563678
Insys_Anthem_002563679                   Insys_Anthem_002563679
Insys_Anthem_002563689                   Insys_Anthem_002563689
Insys_Anthem_002563690                   Insys_Anthem_002563690
Insys_Anthem_002563693                   Insys_Anthem_002563693

                                                    2769
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2771 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002563697                   Insys_Anthem_002563697
Insys_Anthem_002563699                   Insys_Anthem_002563699
Insys_Anthem_002563701                   Insys_Anthem_002563701
Insys_Anthem_002563707                   Insys_Anthem_002563707
Insys_Anthem_002563709                   Insys_Anthem_002563709
Insys_Anthem_002563711                   Insys_Anthem_002563711
Insys_Anthem_002563729                   Insys_Anthem_002563729
Insys_Anthem_002563740                   Insys_Anthem_002563740
Insys_Anthem_002563753                   Insys_Anthem_002563753
Insys_Anthem_002563754                   Insys_Anthem_002563754
Insys_Anthem_002563756                   Insys_Anthem_002563756
Insys_Anthem_002563779                   Insys_Anthem_002563779
Insys_Anthem_002563788                   Insys_Anthem_002563788
Insys_Anthem_002563806                   Insys_Anthem_002563806
Insys_Anthem_002563809                   Insys_Anthem_002563809
Insys_Anthem_002563822                   Insys_Anthem_002563822
Insys_Anthem_002563823                   Insys_Anthem_002563823
Insys_Anthem_002563827                   Insys_Anthem_002563827
Insys_Anthem_002563832                   Insys_Anthem_002563832
Insys_Anthem_002563848                   Insys_Anthem_002563848
Insys_Anthem_002563850                   Insys_Anthem_002563850
Insys_Anthem_002563852                   Insys_Anthem_002563852
Insys_Anthem_002563853                   Insys_Anthem_002563853
Insys_Anthem_002563860                   Insys_Anthem_002563860
Insys_Anthem_002563869                   Insys_Anthem_002563869
Insys_Anthem_002563874                   Insys_Anthem_002563874
Insys_Anthem_002563876                   Insys_Anthem_002563876
Insys_Anthem_002563884                   Insys_Anthem_002563884
Insys_Anthem_002563889                   Insys_Anthem_002563889
Insys_Anthem_002563902                   Insys_Anthem_002563902
Insys_Anthem_002563924                   Insys_Anthem_002563924
Insys_Anthem_002563950                   Insys_Anthem_002563950
Insys_Anthem_002563951                   Insys_Anthem_002563951
Insys_Anthem_002563954                   Insys_Anthem_002563954
Insys_Anthem_002563956                   Insys_Anthem_002563956
Insys_Anthem_002563965                   Insys_Anthem_002563965
Insys_Anthem_002563967                   Insys_Anthem_002563967
Insys_Anthem_002563970                   Insys_Anthem_002563970
Insys_Anthem_002563973                   Insys_Anthem_002563973
Insys_Anthem_002563977                   Insys_Anthem_002563977
Insys_Anthem_002563978                   Insys_Anthem_002563978
Insys_Anthem_002563979                   Insys_Anthem_002563979
Insys_Anthem_002563982                   Insys_Anthem_002563982
Insys_Anthem_002563988                   Insys_Anthem_002563988
Insys_Anthem_002564014                   Insys_Anthem_002564014
Insys_Anthem_002564019                   Insys_Anthem_002564019
Insys_Anthem_002564023                   Insys_Anthem_002564023

                                                    2770
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2772 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002564031                   Insys_Anthem_002564031
Insys_Anthem_002564044                   Insys_Anthem_002564044
Insys_Anthem_002564049                   Insys_Anthem_002564049
Insys_Anthem_002564050                   Insys_Anthem_002564050
Insys_Anthem_002564075                   Insys_Anthem_002564075
Insys_Anthem_002564080                   Insys_Anthem_002564080
Insys_Anthem_002564084                   Insys_Anthem_002564084
Insys_Anthem_002564085                   Insys_Anthem_002564085
Insys_Anthem_002564090                   Insys_Anthem_002564090
Insys_Anthem_002564093                   Insys_Anthem_002564093
Insys_Anthem_002564094                   Insys_Anthem_002564094
Insys_Anthem_002564095                   Insys_Anthem_002564095
Insys_Anthem_002564098                   Insys_Anthem_002564098
Insys_Anthem_002564107                   Insys_Anthem_002564107
Insys_Anthem_002564109                   Insys_Anthem_002564109
Insys_Anthem_002564113                   Insys_Anthem_002564113
Insys_Anthem_002564114                   Insys_Anthem_002564114
Insys_Anthem_002564121                   Insys_Anthem_002564121
Insys_Anthem_002564136                   Insys_Anthem_002564136
Insys_Anthem_002564137                   Insys_Anthem_002564137
Insys_Anthem_002564138                   Insys_Anthem_002564138
Insys_Anthem_002564144                   Insys_Anthem_002564144
Insys_Anthem_002564150                   Insys_Anthem_002564150
Insys_Anthem_002564153                   Insys_Anthem_002564153
Insys_Anthem_002564156                   Insys_Anthem_002564156
Insys_Anthem_002564160                   Insys_Anthem_002564160
Insys_Anthem_002564167                   Insys_Anthem_002564167
Insys_Anthem_002564169                   Insys_Anthem_002564169
Insys_Anthem_002564174                   Insys_Anthem_002564174
Insys_Anthem_002564182                   Insys_Anthem_002564182
Insys_Anthem_002564184                   Insys_Anthem_002564184
Insys_Anthem_002564187                   Insys_Anthem_002564187
Insys_Anthem_002564189                   Insys_Anthem_002564189
Insys_Anthem_002564195                   Insys_Anthem_002564195
Insys_Anthem_002564196                   Insys_Anthem_002564196
Insys_Anthem_002564197                   Insys_Anthem_002564197
Insys_Anthem_002564205                   Insys_Anthem_002564205
Insys_Anthem_002564207                   Insys_Anthem_002564207
Insys_Anthem_002564209                   Insys_Anthem_002564209
Insys_Anthem_002564211                   Insys_Anthem_002564211
Insys_Anthem_002564218                   Insys_Anthem_002564218
Insys_Anthem_002564225                   Insys_Anthem_002564225
Insys_Anthem_002564226                   Insys_Anthem_002564226
Insys_Anthem_002564227                   Insys_Anthem_002564227
Insys_Anthem_002564229                   Insys_Anthem_002564229
Insys_Anthem_002564230                   Insys_Anthem_002564230
Insys_Anthem_002564233                   Insys_Anthem_002564233

                                                    2771
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2773 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002564241                   Insys_Anthem_002564241
Insys_Anthem_002564244                   Insys_Anthem_002564244
Insys_Anthem_002564249                   Insys_Anthem_002564249
Insys_Anthem_002564257                   Insys_Anthem_002564257
Insys_Anthem_002564261                   Insys_Anthem_002564261
Insys_Anthem_002564262                   Insys_Anthem_002564262
Insys_Anthem_002564264                   Insys_Anthem_002564264
Insys_Anthem_002564266                   Insys_Anthem_002564266
Insys_Anthem_002564267                   Insys_Anthem_002564267
Insys_Anthem_002564268                   Insys_Anthem_002564268
Insys_Anthem_002564274                   Insys_Anthem_002564274
Insys_Anthem_002564287                   Insys_Anthem_002564287
Insys_Anthem_002564288                   Insys_Anthem_002564288
Insys_Anthem_002564292                   Insys_Anthem_002564292
Insys_Anthem_002564293                   Insys_Anthem_002564293
Insys_Anthem_002564310                   Insys_Anthem_002564310
Insys_Anthem_002564312                   Insys_Anthem_002564312
Insys_Anthem_002564320                   Insys_Anthem_002564320
Insys_Anthem_002564323                   Insys_Anthem_002564323
Insys_Anthem_002564326                   Insys_Anthem_002564326
Insys_Anthem_002564329                   Insys_Anthem_002564329
Insys_Anthem_002564338                   Insys_Anthem_002564338
Insys_Anthem_002564339                   Insys_Anthem_002564339
Insys_Anthem_002564341                   Insys_Anthem_002564341
Insys_Anthem_002564342                   Insys_Anthem_002564342
Insys_Anthem_002564346                   Insys_Anthem_002564346
Insys_Anthem_002564357                   Insys_Anthem_002564357
Insys_Anthem_002564365                   Insys_Anthem_002564365
Insys_Anthem_002564369                   Insys_Anthem_002564369
Insys_Anthem_002564374                   Insys_Anthem_002564374
Insys_Anthem_002564376                   Insys_Anthem_002564376
Insys_Anthem_002564377                   Insys_Anthem_002564377
Insys_Anthem_002564387                   Insys_Anthem_002564387
Insys_Anthem_002564392                   Insys_Anthem_002564392
Insys_Anthem_002564394                   Insys_Anthem_002564394
Insys_Anthem_002564396                   Insys_Anthem_002564396
Insys_Anthem_002564397                   Insys_Anthem_002564397
Insys_Anthem_002564400                   Insys_Anthem_002564400
Insys_Anthem_002564403                   Insys_Anthem_002564403
Insys_Anthem_002564404                   Insys_Anthem_002564404
Insys_Anthem_002564409                   Insys_Anthem_002564409
Insys_Anthem_002564417                   Insys_Anthem_002564417
Insys_Anthem_002564426                   Insys_Anthem_002564426
Insys_Anthem_002564428                   Insys_Anthem_002564428
Insys_Anthem_002564437                   Insys_Anthem_002564437
Insys_Anthem_002564447                   Insys_Anthem_002564447
Insys_Anthem_002564449                   Insys_Anthem_002564449

                                                    2772
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2774 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002564461                   Insys_Anthem_002564461
Insys_Anthem_002564475                   Insys_Anthem_002564475
Insys_Anthem_002564494                   Insys_Anthem_002564494
Insys_Anthem_002564498                   Insys_Anthem_002564498
Insys_Anthem_002564518                   Insys_Anthem_002564518
Insys_Anthem_002564529                   Insys_Anthem_002564529
Insys_Anthem_002564530                   Insys_Anthem_002564530
Insys_Anthem_002564533                   Insys_Anthem_002564533
Insys_Anthem_002564535                   Insys_Anthem_002564535
Insys_Anthem_002564556                   Insys_Anthem_002564556
Insys_Anthem_002564561                   Insys_Anthem_002564561
Insys_Anthem_002564566                   Insys_Anthem_002564566
Insys_Anthem_002564574                   Insys_Anthem_002564574
Insys_Anthem_002564582                   Insys_Anthem_002564582
Insys_Anthem_002564596                   Insys_Anthem_002564596
Insys_Anthem_002564602                   Insys_Anthem_002564602
Insys_Anthem_002564605                   Insys_Anthem_002564605
Insys_Anthem_002564613                   Insys_Anthem_002564613
Insys_Anthem_002564618                   Insys_Anthem_002564618
Insys_Anthem_002564619                   Insys_Anthem_002564619
Insys_Anthem_002564620                   Insys_Anthem_002564620
Insys_Anthem_002564622                   Insys_Anthem_002564622
Insys_Anthem_002564623                   Insys_Anthem_002564623
Insys_Anthem_002564627                   Insys_Anthem_002564627
Insys_Anthem_002564630                   Insys_Anthem_002564630
Insys_Anthem_002564632                   Insys_Anthem_002564632
Insys_Anthem_002564636                   Insys_Anthem_002564636
Insys_Anthem_002564639                   Insys_Anthem_002564639
Insys_Anthem_002564644                   Insys_Anthem_002564644
Insys_Anthem_002564646                   Insys_Anthem_002564646
Insys_Anthem_002564653                   Insys_Anthem_002564653
Insys_Anthem_002564658                   Insys_Anthem_002564658
Insys_Anthem_002564666                   Insys_Anthem_002564666
Insys_Anthem_002564669                   Insys_Anthem_002564669
Insys_Anthem_002564672                   Insys_Anthem_002564672
Insys_Anthem_002564673                   Insys_Anthem_002564673
Insys_Anthem_002564674                   Insys_Anthem_002564674
Insys_Anthem_002564679                   Insys_Anthem_002564679
Insys_Anthem_002564681                   Insys_Anthem_002564681
Insys_Anthem_002564683                   Insys_Anthem_002564683
Insys_Anthem_002564684                   Insys_Anthem_002564684
Insys_Anthem_002564709                   Insys_Anthem_002564709
Insys_Anthem_002564711                   Insys_Anthem_002564711
Insys_Anthem_002564713                   Insys_Anthem_002564713
Insys_Anthem_002564714                   Insys_Anthem_002564714
Insys_Anthem_002564726                   Insys_Anthem_002564726
Insys_Anthem_002564730                   Insys_Anthem_002564730

                                                    2773
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2775 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002564736                   Insys_Anthem_002564736
Insys_Anthem_002564746                   Insys_Anthem_002564746
Insys_Anthem_002564748                   Insys_Anthem_002564748
Insys_Anthem_002564755                   Insys_Anthem_002564755
Insys_Anthem_002564761                   Insys_Anthem_002564761
Insys_Anthem_002564765                   Insys_Anthem_002564765
Insys_Anthem_002564767                   Insys_Anthem_002564767
Insys_Anthem_002564772                   Insys_Anthem_002564772
Insys_Anthem_002564773                   Insys_Anthem_002564773
Insys_Anthem_002564785                   Insys_Anthem_002564785
Insys_Anthem_002564807                   Insys_Anthem_002564807
Insys_Anthem_002564815                   Insys_Anthem_002564815
Insys_Anthem_002564816                   Insys_Anthem_002564816
Insys_Anthem_002564818                   Insys_Anthem_002564818
Insys_Anthem_002564819                   Insys_Anthem_002564819
Insys_Anthem_002564821                   Insys_Anthem_002564821
Insys_Anthem_002564825                   Insys_Anthem_002564825
Insys_Anthem_002564830                   Insys_Anthem_002564830
Insys_Anthem_002564838                   Insys_Anthem_002564838
Insys_Anthem_002564839                   Insys_Anthem_002564839
Insys_Anthem_002564841                   Insys_Anthem_002564841
Insys_Anthem_002564842                   Insys_Anthem_002564842
Insys_Anthem_002564851                   Insys_Anthem_002564851
Insys_Anthem_002564852                   Insys_Anthem_002564852
Insys_Anthem_002564855                   Insys_Anthem_002564855
Insys_Anthem_002564857                   Insys_Anthem_002564857
Insys_Anthem_002564860                   Insys_Anthem_002564860
Insys_Anthem_002564866                   Insys_Anthem_002564866
Insys_Anthem_002564869                   Insys_Anthem_002564869
Insys_Anthem_002564871                   Insys_Anthem_002564871
Insys_Anthem_002564881                   Insys_Anthem_002564881
Insys_Anthem_002564882                   Insys_Anthem_002564882
Insys_Anthem_002564883                   Insys_Anthem_002564883
Insys_Anthem_002564893                   Insys_Anthem_002564893
Insys_Anthem_002564895                   Insys_Anthem_002564895
Insys_Anthem_002564896                   Insys_Anthem_002564896
Insys_Anthem_002564898                   Insys_Anthem_002564898
Insys_Anthem_002564909                   Insys_Anthem_002564909
Insys_Anthem_002564910                   Insys_Anthem_002564910
Insys_Anthem_002564914                   Insys_Anthem_002564914
Insys_Anthem_002564915                   Insys_Anthem_002564915
Insys_Anthem_002564917                   Insys_Anthem_002564917
Insys_Anthem_002564920                   Insys_Anthem_002564920
Insys_Anthem_002564925                   Insys_Anthem_002564925
Insys_Anthem_002564932                   Insys_Anthem_002564932
Insys_Anthem_002564941                   Insys_Anthem_002564941
Insys_Anthem_002564955                   Insys_Anthem_002564955

                                                    2774
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2776 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002564962                   Insys_Anthem_002564962
Insys_Anthem_002564964                   Insys_Anthem_002564964
Insys_Anthem_002564965                   Insys_Anthem_002564965
Insys_Anthem_002564969                   Insys_Anthem_002564969
Insys_Anthem_002564970                   Insys_Anthem_002564970
Insys_Anthem_002564974                   Insys_Anthem_002564974
Insys_Anthem_002564978                   Insys_Anthem_002564978
Insys_Anthem_002564980                   Insys_Anthem_002564980
Insys_Anthem_002564983                   Insys_Anthem_002564983
Insys_Anthem_002564984                   Insys_Anthem_002564984
Insys_Anthem_002564996                   Insys_Anthem_002564996
Insys_Anthem_002564999                   Insys_Anthem_002564999
Insys_Anthem_002565001                   Insys_Anthem_002565001
Insys_Anthem_002565006                   Insys_Anthem_002565006
Insys_Anthem_002565007                   Insys_Anthem_002565007
Insys_Anthem_002565008                   Insys_Anthem_002565008
Insys_Anthem_002565010                   Insys_Anthem_002565010
Insys_Anthem_002565012                   Insys_Anthem_002565012
Insys_Anthem_002565013                   Insys_Anthem_002565013
Insys_Anthem_002565014                   Insys_Anthem_002565014
Insys_Anthem_002565017                   Insys_Anthem_002565017
Insys_Anthem_002565018                   Insys_Anthem_002565018
Insys_Anthem_002565020                   Insys_Anthem_002565020
Insys_Anthem_002565030                   Insys_Anthem_002565030
Insys_Anthem_002565031                   Insys_Anthem_002565031
Insys_Anthem_002565032                   Insys_Anthem_002565032
Insys_Anthem_002565033                   Insys_Anthem_002565033
Insys_Anthem_002565040                   Insys_Anthem_002565040
Insys_Anthem_002565043                   Insys_Anthem_002565043
Insys_Anthem_002565049                   Insys_Anthem_002565049
Insys_Anthem_002565055                   Insys_Anthem_002565055
Insys_Anthem_002565064                   Insys_Anthem_002565064
Insys_Anthem_002565070                   Insys_Anthem_002565070
Insys_Anthem_002565086                   Insys_Anthem_002565086
Insys_Anthem_002565088                   Insys_Anthem_002565088
Insys_Anthem_002565089                   Insys_Anthem_002565089
Insys_Anthem_002565091                   Insys_Anthem_002565091
Insys_Anthem_002565092                   Insys_Anthem_002565092
Insys_Anthem_002565093                   Insys_Anthem_002565093
Insys_Anthem_002565094                   Insys_Anthem_002565094
Insys_Anthem_002565098                   Insys_Anthem_002565098
Insys_Anthem_002565119                   Insys_Anthem_002565119
Insys_Anthem_002565133                   Insys_Anthem_002565133
Insys_Anthem_002565138                   Insys_Anthem_002565138
Insys_Anthem_002565141                   Insys_Anthem_002565141
Insys_Anthem_002565143                   Insys_Anthem_002565143
Insys_Anthem_002565144                   Insys_Anthem_002565144

                                                    2775
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2777 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002565147                   Insys_Anthem_002565147
Insys_Anthem_002565148                   Insys_Anthem_002565148
Insys_Anthem_002565149                   Insys_Anthem_002565149
Insys_Anthem_002565150                   Insys_Anthem_002565150
Insys_Anthem_002565157                   Insys_Anthem_002565157
Insys_Anthem_002565160                   Insys_Anthem_002565160
Insys_Anthem_002565161                   Insys_Anthem_002565161
Insys_Anthem_002565162                   Insys_Anthem_002565162
Insys_Anthem_002565163                   Insys_Anthem_002565163
Insys_Anthem_002565164                   Insys_Anthem_002565164
Insys_Anthem_002565193                   Insys_Anthem_002565193
Insys_Anthem_002565195                   Insys_Anthem_002565195
Insys_Anthem_002565201                   Insys_Anthem_002565201
Insys_Anthem_002565203                   Insys_Anthem_002565203
Insys_Anthem_002565206                   Insys_Anthem_002565206
Insys_Anthem_002565207                   Insys_Anthem_002565207
Insys_Anthem_002565208                   Insys_Anthem_002565208
Insys_Anthem_002565210                   Insys_Anthem_002565210
Insys_Anthem_002565211                   Insys_Anthem_002565211
Insys_Anthem_002565212                   Insys_Anthem_002565212
Insys_Anthem_002565218                   Insys_Anthem_002565218
Insys_Anthem_002565219                   Insys_Anthem_002565219
Insys_Anthem_002565220                   Insys_Anthem_002565220
Insys_Anthem_002565223                   Insys_Anthem_002565223
Insys_Anthem_002565224                   Insys_Anthem_002565224
Insys_Anthem_002565225                   Insys_Anthem_002565225
Insys_Anthem_002565231                   Insys_Anthem_002565231
Insys_Anthem_002565241                   Insys_Anthem_002565241
Insys_Anthem_002565253                   Insys_Anthem_002565253
Insys_Anthem_002565255                   Insys_Anthem_002565255
Insys_Anthem_002565257                   Insys_Anthem_002565257
Insys_Anthem_002565259                   Insys_Anthem_002565259
Insys_Anthem_002565262                   Insys_Anthem_002565262
Insys_Anthem_002565265                   Insys_Anthem_002565265
Insys_Anthem_002565267                   Insys_Anthem_002565267
Insys_Anthem_002565268                   Insys_Anthem_002565268
Insys_Anthem_002565269                   Insys_Anthem_002565269
Insys_Anthem_002565271                   Insys_Anthem_002565271
Insys_Anthem_002565272                   Insys_Anthem_002565272
Insys_Anthem_002565274                   Insys_Anthem_002565274
Insys_Anthem_002565276                   Insys_Anthem_002565276
Insys_Anthem_002565279                   Insys_Anthem_002565279
Insys_Anthem_002565287                   Insys_Anthem_002565287
Insys_Anthem_002565298                   Insys_Anthem_002565298
Insys_Anthem_002565302                   Insys_Anthem_002565302
Insys_Anthem_002565307                   Insys_Anthem_002565307
Insys_Anthem_002565309                   Insys_Anthem_002565309

                                                    2776
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2778 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002565311                   Insys_Anthem_002565311
Insys_Anthem_002565314                   Insys_Anthem_002565314
Insys_Anthem_002565321                   Insys_Anthem_002565321
Insys_Anthem_002565328                   Insys_Anthem_002565328
Insys_Anthem_002565338                   Insys_Anthem_002565338
Insys_Anthem_002565345                   Insys_Anthem_002565345
Insys_Anthem_002565351                   Insys_Anthem_002565351
Insys_Anthem_002565353                   Insys_Anthem_002565353
Insys_Anthem_002565356                   Insys_Anthem_002565356
Insys_Anthem_002565361                   Insys_Anthem_002565361
Insys_Anthem_002565364                   Insys_Anthem_002565364
Insys_Anthem_002565365                   Insys_Anthem_002565365
Insys_Anthem_002565367                   Insys_Anthem_002565367
Insys_Anthem_002565373                   Insys_Anthem_002565373
Insys_Anthem_002565377                   Insys_Anthem_002565377
Insys_Anthem_002565378                   Insys_Anthem_002565378
Insys_Anthem_002565382                   Insys_Anthem_002565382
Insys_Anthem_002565387                   Insys_Anthem_002565387
Insys_Anthem_002565389                   Insys_Anthem_002565389
Insys_Anthem_002565396                   Insys_Anthem_002565396
Insys_Anthem_002565398                   Insys_Anthem_002565398
Insys_Anthem_002565403                   Insys_Anthem_002565403
Insys_Anthem_002565406                   Insys_Anthem_002565406
Insys_Anthem_002565411                   Insys_Anthem_002565411
Insys_Anthem_002565412                   Insys_Anthem_002565412
Insys_Anthem_002565436                   Insys_Anthem_002565436
Insys_Anthem_002565440                   Insys_Anthem_002565440
Insys_Anthem_002565442                   Insys_Anthem_002565442
Insys_Anthem_002565444                   Insys_Anthem_002565444
Insys_Anthem_002565446                   Insys_Anthem_002565446
Insys_Anthem_002565448                   Insys_Anthem_002565448
Insys_Anthem_002565451                   Insys_Anthem_002565451
Insys_Anthem_002565453                   Insys_Anthem_002565453
Insys_Anthem_002565460                   Insys_Anthem_002565460
Insys_Anthem_002565477                   Insys_Anthem_002565477
Insys_Anthem_002565488                   Insys_Anthem_002565488
Insys_Anthem_002565493                   Insys_Anthem_002565493
Insys_Anthem_002565501                   Insys_Anthem_002565501
Insys_Anthem_002565504                   Insys_Anthem_002565504
Insys_Anthem_002565513                   Insys_Anthem_002565513
Insys_Anthem_002565517                   Insys_Anthem_002565517
Insys_Anthem_002565521                   Insys_Anthem_002565521
Insys_Anthem_002565525                   Insys_Anthem_002565525
Insys_Anthem_002565530                   Insys_Anthem_002565530
Insys_Anthem_002565536                   Insys_Anthem_002565536
Insys_Anthem_002565542                   Insys_Anthem_002565542
Insys_Anthem_002565544                   Insys_Anthem_002565544

                                                    2777
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2779 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002565549                   Insys_Anthem_002565549
Insys_Anthem_002565557                   Insys_Anthem_002565557
Insys_Anthem_002565558                   Insys_Anthem_002565558
Insys_Anthem_002565566                   Insys_Anthem_002565566
Insys_Anthem_002565574                   Insys_Anthem_002565574
Insys_Anthem_002565577                   Insys_Anthem_002565577
Insys_Anthem_002565578                   Insys_Anthem_002565578
Insys_Anthem_002565585                   Insys_Anthem_002565585
Insys_Anthem_002565587                   Insys_Anthem_002565587
Insys_Anthem_002565593                   Insys_Anthem_002565593
Insys_Anthem_002565595                   Insys_Anthem_002565595
Insys_Anthem_002565597                   Insys_Anthem_002565597
Insys_Anthem_002565606                   Insys_Anthem_002565606
Insys_Anthem_002565611                   Insys_Anthem_002565611
Insys_Anthem_002565615                   Insys_Anthem_002565615
Insys_Anthem_002565618                   Insys_Anthem_002565618
Insys_Anthem_002565620                   Insys_Anthem_002565620
Insys_Anthem_002565622                   Insys_Anthem_002565622
Insys_Anthem_002565624                   Insys_Anthem_002565624
Insys_Anthem_002565626                   Insys_Anthem_002565626
Insys_Anthem_002565628                   Insys_Anthem_002565628
Insys_Anthem_002565631                   Insys_Anthem_002565631
Insys_Anthem_002565633                   Insys_Anthem_002565633
Insys_Anthem_002565636                   Insys_Anthem_002565636
Insys_Anthem_002565638                   Insys_Anthem_002565638
Insys_Anthem_002565646                   Insys_Anthem_002565646
Insys_Anthem_002565653                   Insys_Anthem_002565653
Insys_Anthem_002565656                   Insys_Anthem_002565656
Insys_Anthem_002565663                   Insys_Anthem_002565663
Insys_Anthem_002565666                   Insys_Anthem_002565666
Insys_Anthem_002565669                   Insys_Anthem_002565669
Insys_Anthem_002565670                   Insys_Anthem_002565670
Insys_Anthem_002565675                   Insys_Anthem_002565675
Insys_Anthem_002565682                   Insys_Anthem_002565682
Insys_Anthem_002565685                   Insys_Anthem_002565685
Insys_Anthem_002565687                   Insys_Anthem_002565687
Insys_Anthem_002565691                   Insys_Anthem_002565691
Insys_Anthem_002565692                   Insys_Anthem_002565692
Insys_Anthem_002565696                   Insys_Anthem_002565696
Insys_Anthem_002565699                   Insys_Anthem_002565699
Insys_Anthem_002565701                   Insys_Anthem_002565701
Insys_Anthem_002565703                   Insys_Anthem_002565703
Insys_Anthem_002565707                   Insys_Anthem_002565707
Insys_Anthem_002565713                   Insys_Anthem_002565713
Insys_Anthem_002565716                   Insys_Anthem_002565716
Insys_Anthem_002565724                   Insys_Anthem_002565724
Insys_Anthem_002565728                   Insys_Anthem_002565728

                                                    2778
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2780 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002565736                   Insys_Anthem_002565736
Insys_Anthem_002565749                   Insys_Anthem_002565749
Insys_Anthem_002565752                   Insys_Anthem_002565752
Insys_Anthem_002565763                   Insys_Anthem_002565763
Insys_Anthem_002565764                   Insys_Anthem_002565764
Insys_Anthem_002565766                   Insys_Anthem_002565766
Insys_Anthem_002565773                   Insys_Anthem_002565773
Insys_Anthem_002565774                   Insys_Anthem_002565774
Insys_Anthem_002565783                   Insys_Anthem_002565783
Insys_Anthem_002565796                   Insys_Anthem_002565796
Insys_Anthem_002565800                   Insys_Anthem_002565800
Insys_Anthem_002565805                   Insys_Anthem_002565805
Insys_Anthem_002565811                   Insys_Anthem_002565811
Insys_Anthem_002565819                   Insys_Anthem_002565819
Insys_Anthem_002565823                   Insys_Anthem_002565823
Insys_Anthem_002565834                   Insys_Anthem_002565834
Insys_Anthem_002565839                   Insys_Anthem_002565839
Insys_Anthem_002565846                   Insys_Anthem_002565846
Insys_Anthem_002565849                   Insys_Anthem_002565849
Insys_Anthem_002565853                   Insys_Anthem_002565853
Insys_Anthem_002565859                   Insys_Anthem_002565859
Insys_Anthem_002565861                   Insys_Anthem_002565861
Insys_Anthem_002565866                   Insys_Anthem_002565866
Insys_Anthem_002565868                   Insys_Anthem_002565868
Insys_Anthem_002565875                   Insys_Anthem_002565875
Insys_Anthem_002565879                   Insys_Anthem_002565879
Insys_Anthem_002565885                   Insys_Anthem_002565885
Insys_Anthem_002565888                   Insys_Anthem_002565888
Insys_Anthem_002565900                   Insys_Anthem_002565900
Insys_Anthem_002565903                   Insys_Anthem_002565903
Insys_Anthem_002565904                   Insys_Anthem_002565904
Insys_Anthem_002565906                   Insys_Anthem_002565906
Insys_Anthem_002565910                   Insys_Anthem_002565910
Insys_Anthem_002565913                   Insys_Anthem_002565913
Insys_Anthem_002565915                   Insys_Anthem_002565915
Insys_Anthem_002565916                   Insys_Anthem_002565916
Insys_Anthem_002565920                   Insys_Anthem_002565920
Insys_Anthem_002565921                   Insys_Anthem_002565921
Insys_Anthem_002565922                   Insys_Anthem_002565922
Insys_Anthem_002565923                   Insys_Anthem_002565923
Insys_Anthem_002565929                   Insys_Anthem_002565929
Insys_Anthem_002565931                   Insys_Anthem_002565931
Insys_Anthem_002565947                   Insys_Anthem_002565947
Insys_Anthem_002565954                   Insys_Anthem_002565954
Insys_Anthem_002565972                   Insys_Anthem_002565972
Insys_Anthem_002565991                   Insys_Anthem_002565991
Insys_Anthem_002565993                   Insys_Anthem_002565993

                                                    2779
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2781 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002565994                   Insys_Anthem_002565994
Insys_Anthem_002566001                   Insys_Anthem_002566001
Insys_Anthem_002566003                   Insys_Anthem_002566003
Insys_Anthem_002566007                   Insys_Anthem_002566007
Insys_Anthem_002566008                   Insys_Anthem_002566008
Insys_Anthem_002566017                   Insys_Anthem_002566017
Insys_Anthem_002566028                   Insys_Anthem_002566028
Insys_Anthem_002566034                   Insys_Anthem_002566034
Insys_Anthem_002566037                   Insys_Anthem_002566037
Insys_Anthem_002566038                   Insys_Anthem_002566038
Insys_Anthem_002566040                   Insys_Anthem_002566040
Insys_Anthem_002566047                   Insys_Anthem_002566047
Insys_Anthem_002566052                   Insys_Anthem_002566052
Insys_Anthem_002566053                   Insys_Anthem_002566053
Insys_Anthem_002566056                   Insys_Anthem_002566056
Insys_Anthem_002566062                   Insys_Anthem_002566062
Insys_Anthem_002566063                   Insys_Anthem_002566063
Insys_Anthem_002566065                   Insys_Anthem_002566065
Insys_Anthem_002566066                   Insys_Anthem_002566066
Insys_Anthem_002566071                   Insys_Anthem_002566071
Insys_Anthem_002566075                   Insys_Anthem_002566075
Insys_Anthem_002566076                   Insys_Anthem_002566076
Insys_Anthem_002566077                   Insys_Anthem_002566077
Insys_Anthem_002566078                   Insys_Anthem_002566078
Insys_Anthem_002566084                   Insys_Anthem_002566084
Insys_Anthem_002566085                   Insys_Anthem_002566085
Insys_Anthem_002566086                   Insys_Anthem_002566086
Insys_Anthem_002566092                   Insys_Anthem_002566092
Insys_Anthem_002566095                   Insys_Anthem_002566095
Insys_Anthem_002566102                   Insys_Anthem_002566102
Insys_Anthem_002566110                   Insys_Anthem_002566110
Insys_Anthem_002566113                   Insys_Anthem_002566113
Insys_Anthem_002566131                   Insys_Anthem_002566131
Insys_Anthem_002566136                   Insys_Anthem_002566136
Insys_Anthem_002566141                   Insys_Anthem_002566141
Insys_Anthem_002566144                   Insys_Anthem_002566144
Insys_Anthem_002566152                   Insys_Anthem_002566152
Insys_Anthem_002566157                   Insys_Anthem_002566157
Insys_Anthem_002566171                   Insys_Anthem_002566171
Insys_Anthem_002566194                   Insys_Anthem_002566194
Insys_Anthem_002566202                   Insys_Anthem_002566202
Insys_Anthem_002566204                   Insys_Anthem_002566204
Insys_Anthem_002566207                   Insys_Anthem_002566207
Insys_Anthem_002566209                   Insys_Anthem_002566209
Insys_Anthem_002566214                   Insys_Anthem_002566214
Insys_Anthem_002566228                   Insys_Anthem_002566228
Insys_Anthem_002566230                   Insys_Anthem_002566230

                                                    2780
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2782 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002566232                   Insys_Anthem_002566232
Insys_Anthem_002566235                   Insys_Anthem_002566235
Insys_Anthem_002566250                   Insys_Anthem_002566250
Insys_Anthem_002566255                   Insys_Anthem_002566255
Insys_Anthem_002566259                   Insys_Anthem_002566259
Insys_Anthem_002566264                   Insys_Anthem_002566264
Insys_Anthem_002566274                   Insys_Anthem_002566274
Insys_Anthem_002566280                   Insys_Anthem_002566280
Insys_Anthem_002566285                   Insys_Anthem_002566285
Insys_Anthem_002566286                   Insys_Anthem_002566286
Insys_Anthem_002566296                   Insys_Anthem_002566296
Insys_Anthem_002566297                   Insys_Anthem_002566297
Insys_Anthem_002566301                   Insys_Anthem_002566301
Insys_Anthem_002566304                   Insys_Anthem_002566304
Insys_Anthem_002566315                   Insys_Anthem_002566315
Insys_Anthem_002566317                   Insys_Anthem_002566317
Insys_Anthem_002566327                   Insys_Anthem_002566327
Insys_Anthem_002566328                   Insys_Anthem_002566328
Insys_Anthem_002566329                   Insys_Anthem_002566329
Insys_Anthem_002566330                   Insys_Anthem_002566330
Insys_Anthem_002566336                   Insys_Anthem_002566336
Insys_Anthem_002566338                   Insys_Anthem_002566338
Insys_Anthem_002566349                   Insys_Anthem_002566349
Insys_Anthem_002566350                   Insys_Anthem_002566350
Insys_Anthem_002566353                   Insys_Anthem_002566353
Insys_Anthem_002566367                   Insys_Anthem_002566367
Insys_Anthem_002566373                   Insys_Anthem_002566373
Insys_Anthem_002566385                   Insys_Anthem_002566385
Insys_Anthem_002566400                   Insys_Anthem_002566400
Insys_Anthem_002566401                   Insys_Anthem_002566401
Insys_Anthem_002566403                   Insys_Anthem_002566403
Insys_Anthem_002566405                   Insys_Anthem_002566405
Insys_Anthem_002566411                   Insys_Anthem_002566411
Insys_Anthem_002566416                   Insys_Anthem_002566416
Insys_Anthem_002566421                   Insys_Anthem_002566421
Insys_Anthem_002566427                   Insys_Anthem_002566427
Insys_Anthem_002566428                   Insys_Anthem_002566428
Insys_Anthem_002566429                   Insys_Anthem_002566429
Insys_Anthem_002566434                   Insys_Anthem_002566434
Insys_Anthem_002566438                   Insys_Anthem_002566438
Insys_Anthem_002566442                   Insys_Anthem_002566442
Insys_Anthem_002566443                   Insys_Anthem_002566443
Insys_Anthem_002566444                   Insys_Anthem_002566444
Insys_Anthem_002566452                   Insys_Anthem_002566452
Insys_Anthem_002566457                   Insys_Anthem_002566457
Insys_Anthem_002566458                   Insys_Anthem_002566458
Insys_Anthem_002566460                   Insys_Anthem_002566460

                                                    2781
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2783 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002566467                   Insys_Anthem_002566467
Insys_Anthem_002566473                   Insys_Anthem_002566473
Insys_Anthem_002566482                   Insys_Anthem_002566482
Insys_Anthem_002566488                   Insys_Anthem_002566488
Insys_Anthem_002566492                   Insys_Anthem_002566492
Insys_Anthem_002566493                   Insys_Anthem_002566493
Insys_Anthem_002566494                   Insys_Anthem_002566494
Insys_Anthem_002566498                   Insys_Anthem_002566498
Insys_Anthem_002566509                   Insys_Anthem_002566509
Insys_Anthem_002566517                   Insys_Anthem_002566517
Insys_Anthem_002566527                   Insys_Anthem_002566527
Insys_Anthem_002566533                   Insys_Anthem_002566533
Insys_Anthem_002566536                   Insys_Anthem_002566536
Insys_Anthem_002566538                   Insys_Anthem_002566538
Insys_Anthem_002566539                   Insys_Anthem_002566539
Insys_Anthem_002566540                   Insys_Anthem_002566540
Insys_Anthem_002566543                   Insys_Anthem_002566543
Insys_Anthem_002566549                   Insys_Anthem_002566549
Insys_Anthem_002566554                   Insys_Anthem_002566554
Insys_Anthem_002566555                   Insys_Anthem_002566555
Insys_Anthem_002566558                   Insys_Anthem_002566558
Insys_Anthem_002566561                   Insys_Anthem_002566561
Insys_Anthem_002566568                   Insys_Anthem_002566568
Insys_Anthem_002566569                   Insys_Anthem_002566569
Insys_Anthem_002566572                   Insys_Anthem_002566572
Insys_Anthem_002566575                   Insys_Anthem_002566575
Insys_Anthem_002566579                   Insys_Anthem_002566579
Insys_Anthem_002566582                   Insys_Anthem_002566582
Insys_Anthem_002566585                   Insys_Anthem_002566585
Insys_Anthem_002566586                   Insys_Anthem_002566586
Insys_Anthem_002566588                   Insys_Anthem_002566588
Insys_Anthem_002566590                   Insys_Anthem_002566590
Insys_Anthem_002566595                   Insys_Anthem_002566595
Insys_Anthem_002566596                   Insys_Anthem_002566596
Insys_Anthem_002566601                   Insys_Anthem_002566601
Insys_Anthem_002566602                   Insys_Anthem_002566602
Insys_Anthem_002566603                   Insys_Anthem_002566603
Insys_Anthem_002566607                   Insys_Anthem_002566607
Insys_Anthem_002566609                   Insys_Anthem_002566609
Insys_Anthem_002566617                   Insys_Anthem_002566617
Insys_Anthem_002566619                   Insys_Anthem_002566619
Insys_Anthem_002566620                   Insys_Anthem_002566620
Insys_Anthem_002566624                   Insys_Anthem_002566624
Insys_Anthem_002566625                   Insys_Anthem_002566625
Insys_Anthem_002566626                   Insys_Anthem_002566626
Insys_Anthem_002566630                   Insys_Anthem_002566630
Insys_Anthem_002566631                   Insys_Anthem_002566631

                                                    2782
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2784 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002566635                   Insys_Anthem_002566635
Insys_Anthem_002566636                   Insys_Anthem_002566636
Insys_Anthem_002566638                   Insys_Anthem_002566638
Insys_Anthem_002566639                   Insys_Anthem_002566639
Insys_Anthem_002566642                   Insys_Anthem_002566642
Insys_Anthem_002566643                   Insys_Anthem_002566643
Insys_Anthem_002566644                   Insys_Anthem_002566644
Insys_Anthem_002566646                   Insys_Anthem_002566646
Insys_Anthem_002566649                   Insys_Anthem_002566649
Insys_Anthem_002566651                   Insys_Anthem_002566651
Insys_Anthem_002566654                   Insys_Anthem_002566654
Insys_Anthem_002566655                   Insys_Anthem_002566655
Insys_Anthem_002566658                   Insys_Anthem_002566658
Insys_Anthem_002566659                   Insys_Anthem_002566659
Insys_Anthem_002566662                   Insys_Anthem_002566662
Insys_Anthem_002566663                   Insys_Anthem_002566663
Insys_Anthem_002566665                   Insys_Anthem_002566665
Insys_Anthem_002566666                   Insys_Anthem_002566666
Insys_Anthem_002566668                   Insys_Anthem_002566668
Insys_Anthem_002566669                   Insys_Anthem_002566669
Insys_Anthem_002566674                   Insys_Anthem_002566674
Insys_Anthem_002566676                   Insys_Anthem_002566676
Insys_Anthem_002566680                   Insys_Anthem_002566680
Insys_Anthem_002566681                   Insys_Anthem_002566681
Insys_Anthem_002566682                   Insys_Anthem_002566682
Insys_Anthem_002566683                   Insys_Anthem_002566683
Insys_Anthem_002566684                   Insys_Anthem_002566684
Insys_Anthem_002566686                   Insys_Anthem_002566686
Insys_Anthem_002566693                   Insys_Anthem_002566693
Insys_Anthem_002566695                   Insys_Anthem_002566695
Insys_Anthem_002566696                   Insys_Anthem_002566696
Insys_Anthem_002566697                   Insys_Anthem_002566697
Insys_Anthem_002566699                   Insys_Anthem_002566699
Insys_Anthem_002566701                   Insys_Anthem_002566701
Insys_Anthem_002566704                   Insys_Anthem_002566704
Insys_Anthem_002566709                   Insys_Anthem_002566709
Insys_Anthem_002566710                   Insys_Anthem_002566710
Insys_Anthem_002566713                   Insys_Anthem_002566713
Insys_Anthem_002566715                   Insys_Anthem_002566715
Insys_Anthem_002566716                   Insys_Anthem_002566716
Insys_Anthem_002566717                   Insys_Anthem_002566717
Insys_Anthem_002566721                   Insys_Anthem_002566721
Insys_Anthem_002566724                   Insys_Anthem_002566724
Insys_Anthem_002566725                   Insys_Anthem_002566725
Insys_Anthem_002566726                   Insys_Anthem_002566726
Insys_Anthem_002566728                   Insys_Anthem_002566728
Insys_Anthem_002566729                   Insys_Anthem_002566729

                                                    2783
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2785 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002566731                   Insys_Anthem_002566731
Insys_Anthem_002566732                   Insys_Anthem_002566732
Insys_Anthem_002566737                   Insys_Anthem_002566737
Insys_Anthem_002566738                   Insys_Anthem_002566738
Insys_Anthem_002566739                   Insys_Anthem_002566739
Insys_Anthem_002566740                   Insys_Anthem_002566740
Insys_Anthem_002566741                   Insys_Anthem_002566741
Insys_Anthem_002566742                   Insys_Anthem_002566742
Insys_Anthem_002566745                   Insys_Anthem_002566745
Insys_Anthem_002566748                   Insys_Anthem_002566748
Insys_Anthem_002566754                   Insys_Anthem_002566754
Insys_Anthem_002566756                   Insys_Anthem_002566756
Insys_Anthem_002566761                   Insys_Anthem_002566761
Insys_Anthem_002566764                   Insys_Anthem_002566764
Insys_Anthem_002566767                   Insys_Anthem_002566767
Insys_Anthem_002566769                   Insys_Anthem_002566769
Insys_Anthem_002566773                   Insys_Anthem_002566773
Insys_Anthem_002566780                   Insys_Anthem_002566780
Insys_Anthem_002566784                   Insys_Anthem_002566784
Insys_Anthem_002566786                   Insys_Anthem_002566786
Insys_Anthem_002566792                   Insys_Anthem_002566792
Insys_Anthem_002566805                   Insys_Anthem_002566805
Insys_Anthem_002566816                   Insys_Anthem_002566816
Insys_Anthem_002566826                   Insys_Anthem_002566826
Insys_Anthem_002566828                   Insys_Anthem_002566828
Insys_Anthem_002566829                   Insys_Anthem_002566829
Insys_Anthem_002566841                   Insys_Anthem_002566841
Insys_Anthem_002566843                   Insys_Anthem_002566843
Insys_Anthem_002566844                   Insys_Anthem_002566844
Insys_Anthem_002566845                   Insys_Anthem_002566845
Insys_Anthem_002566846                   Insys_Anthem_002566846
Insys_Anthem_002566847                   Insys_Anthem_002566847
Insys_Anthem_002566851                   Insys_Anthem_002566851
Insys_Anthem_002566852                   Insys_Anthem_002566852
Insys_Anthem_002566854                   Insys_Anthem_002566854
Insys_Anthem_002566858                   Insys_Anthem_002566858
Insys_Anthem_002566860                   Insys_Anthem_002566860
Insys_Anthem_002566862                   Insys_Anthem_002566862
Insys_Anthem_002566881                   Insys_Anthem_002566881
Insys_Anthem_002566888                   Insys_Anthem_002566888
Insys_Anthem_002566894                   Insys_Anthem_002566894
Insys_Anthem_002566895                   Insys_Anthem_002566895
Insys_Anthem_002566897                   Insys_Anthem_002566897
Insys_Anthem_002566900                   Insys_Anthem_002566900
Insys_Anthem_002566903                   Insys_Anthem_002566903
Insys_Anthem_002566904                   Insys_Anthem_002566904
Insys_Anthem_002566913                   Insys_Anthem_002566913

                                                    2784
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2786 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002566921                   Insys_Anthem_002566921
Insys_Anthem_002566923                   Insys_Anthem_002566923
Insys_Anthem_002566928                   Insys_Anthem_002566928
Insys_Anthem_002566934                   Insys_Anthem_002566934
Insys_Anthem_002566938                   Insys_Anthem_002566938
Insys_Anthem_002566940                   Insys_Anthem_002566940
Insys_Anthem_002566941                   Insys_Anthem_002566941
Insys_Anthem_002566949                   Insys_Anthem_002566949
Insys_Anthem_002566951                   Insys_Anthem_002566951
Insys_Anthem_002566962                   Insys_Anthem_002566962
Insys_Anthem_002566967                   Insys_Anthem_002566967
Insys_Anthem_002566972                   Insys_Anthem_002566972
Insys_Anthem_002566976                   Insys_Anthem_002566976
Insys_Anthem_002566983                   Insys_Anthem_002566983
Insys_Anthem_002566994                   Insys_Anthem_002566994
Insys_Anthem_002566997                   Insys_Anthem_002566997
Insys_Anthem_002567000                   Insys_Anthem_002567000
Insys_Anthem_002567002                   Insys_Anthem_002567002
Insys_Anthem_002567018                   Insys_Anthem_002567018
Insys_Anthem_002567020                   Insys_Anthem_002567020
Insys_Anthem_002567023                   Insys_Anthem_002567023
Insys_Anthem_002567024                   Insys_Anthem_002567024
Insys_Anthem_002567025                   Insys_Anthem_002567025
Insys_Anthem_002567028                   Insys_Anthem_002567028
Insys_Anthem_002567033                   Insys_Anthem_002567033
Insys_Anthem_002567041                   Insys_Anthem_002567041
Insys_Anthem_002567052                   Insys_Anthem_002567052
Insys_Anthem_002567078                   Insys_Anthem_002567078
Insys_Anthem_002567079                   Insys_Anthem_002567079
Insys_Anthem_002567081                   Insys_Anthem_002567081
Insys_Anthem_002567083                   Insys_Anthem_002567083
Insys_Anthem_002567086                   Insys_Anthem_002567086
Insys_Anthem_002567088                   Insys_Anthem_002567088
Insys_Anthem_002567090                   Insys_Anthem_002567090
Insys_Anthem_002567092                   Insys_Anthem_002567092
Insys_Anthem_002567101                   Insys_Anthem_002567101
Insys_Anthem_002567119                   Insys_Anthem_002567119
Insys_Anthem_002567122                   Insys_Anthem_002567122
Insys_Anthem_002567127                   Insys_Anthem_002567127
Insys_Anthem_002567131                   Insys_Anthem_002567131
Insys_Anthem_002567134                   Insys_Anthem_002567134
Insys_Anthem_002567138                   Insys_Anthem_002567138
Insys_Anthem_002567142                   Insys_Anthem_002567142
Insys_Anthem_002567151                   Insys_Anthem_002567151
Insys_Anthem_002567153                   Insys_Anthem_002567153
Insys_Anthem_002567168                   Insys_Anthem_002567168
Insys_Anthem_002567169                   Insys_Anthem_002567169

                                                    2785
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2787 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002567179                   Insys_Anthem_002567179
Insys_Anthem_002567180                   Insys_Anthem_002567180
Insys_Anthem_002567203                   Insys_Anthem_002567203
Insys_Anthem_002567204                   Insys_Anthem_002567204
Insys_Anthem_002567209                   Insys_Anthem_002567209
Insys_Anthem_002567215                   Insys_Anthem_002567215
Insys_Anthem_002567219                   Insys_Anthem_002567219
Insys_Anthem_002567222                   Insys_Anthem_002567222
Insys_Anthem_002567230                   Insys_Anthem_002567230
Insys_Anthem_002567232                   Insys_Anthem_002567232
Insys_Anthem_002567250                   Insys_Anthem_002567250
Insys_Anthem_002567251                   Insys_Anthem_002567251
Insys_Anthem_002567253                   Insys_Anthem_002567253
Insys_Anthem_002567255                   Insys_Anthem_002567255
Insys_Anthem_002567257                   Insys_Anthem_002567257
Insys_Anthem_002567258                   Insys_Anthem_002567258
Insys_Anthem_002567259                   Insys_Anthem_002567259
Insys_Anthem_002567266                   Insys_Anthem_002567266
Insys_Anthem_002567281                   Insys_Anthem_002567281
Insys_Anthem_002567286                   Insys_Anthem_002567286
Insys_Anthem_002567289                   Insys_Anthem_002567289
Insys_Anthem_002567291                   Insys_Anthem_002567291
Insys_Anthem_002567294                   Insys_Anthem_002567294
Insys_Anthem_002567295                   Insys_Anthem_002567295
Insys_Anthem_002567296                   Insys_Anthem_002567296
Insys_Anthem_002567300                   Insys_Anthem_002567300
Insys_Anthem_002567301                   Insys_Anthem_002567301
Insys_Anthem_002567306                   Insys_Anthem_002567306
Insys_Anthem_002567307                   Insys_Anthem_002567307
Insys_Anthem_002567309                   Insys_Anthem_002567309
Insys_Anthem_002567311                   Insys_Anthem_002567311
Insys_Anthem_002567313                   Insys_Anthem_002567313
Insys_Anthem_002567316                   Insys_Anthem_002567316
Insys_Anthem_002567317                   Insys_Anthem_002567317
Insys_Anthem_002567321                   Insys_Anthem_002567321
Insys_Anthem_002567326                   Insys_Anthem_002567326
Insys_Anthem_002567330                   Insys_Anthem_002567330
Insys_Anthem_002567332                   Insys_Anthem_002567332
Insys_Anthem_002567344                   Insys_Anthem_002567344
Insys_Anthem_002567347                   Insys_Anthem_002567347
Insys_Anthem_002567349                   Insys_Anthem_002567349
Insys_Anthem_002567353                   Insys_Anthem_002567353
Insys_Anthem_002567354                   Insys_Anthem_002567354
Insys_Anthem_002567355                   Insys_Anthem_002567355
Insys_Anthem_002567357                   Insys_Anthem_002567357
Insys_Anthem_002567360                   Insys_Anthem_002567360
Insys_Anthem_002567362                   Insys_Anthem_002567362

                                                    2786
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2788 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002567365                   Insys_Anthem_002567365
Insys_Anthem_002567366                   Insys_Anthem_002567366
Insys_Anthem_002567370                   Insys_Anthem_002567370
Insys_Anthem_002567375                   Insys_Anthem_002567375
Insys_Anthem_002567390                   Insys_Anthem_002567390
Insys_Anthem_002567395                   Insys_Anthem_002567395
Insys_Anthem_002567397                   Insys_Anthem_002567397
Insys_Anthem_002567411                   Insys_Anthem_002567411
Insys_Anthem_002567414                   Insys_Anthem_002567414
Insys_Anthem_002567418                   Insys_Anthem_002567418
Insys_Anthem_002567420                   Insys_Anthem_002567420
Insys_Anthem_002567427                   Insys_Anthem_002567427
Insys_Anthem_002567429                   Insys_Anthem_002567429
Insys_Anthem_002567431                   Insys_Anthem_002567431
Insys_Anthem_002567432                   Insys_Anthem_002567432
Insys_Anthem_002567434                   Insys_Anthem_002567434
Insys_Anthem_002567435                   Insys_Anthem_002567435
Insys_Anthem_002567437                   Insys_Anthem_002567437
Insys_Anthem_002567440                   Insys_Anthem_002567440
Insys_Anthem_002567441                   Insys_Anthem_002567441
Insys_Anthem_002567447                   Insys_Anthem_002567447
Insys_Anthem_002567448                   Insys_Anthem_002567448
Insys_Anthem_002567452                   Insys_Anthem_002567452
Insys_Anthem_002567457                   Insys_Anthem_002567457
Insys_Anthem_002567458                   Insys_Anthem_002567458
Insys_Anthem_002567462                   Insys_Anthem_002567462
Insys_Anthem_002567481                   Insys_Anthem_002567481
Insys_Anthem_002567482                   Insys_Anthem_002567482
Insys_Anthem_002567483                   Insys_Anthem_002567483
Insys_Anthem_002567489                   Insys_Anthem_002567489
Insys_Anthem_002567507                   Insys_Anthem_002567507
Insys_Anthem_002567511                   Insys_Anthem_002567511
Insys_Anthem_002567514                   Insys_Anthem_002567514
Insys_Anthem_002567517                   Insys_Anthem_002567517
Insys_Anthem_002567518                   Insys_Anthem_002567518
Insys_Anthem_002567528                   Insys_Anthem_002567528
Insys_Anthem_002567532                   Insys_Anthem_002567532
Insys_Anthem_002567544                   Insys_Anthem_002567544
Insys_Anthem_002567549                   Insys_Anthem_002567549
Insys_Anthem_002567552                   Insys_Anthem_002567552
Insys_Anthem_002567554                   Insys_Anthem_002567554
Insys_Anthem_002567565                   Insys_Anthem_002567565
Insys_Anthem_002567568                   Insys_Anthem_002567568
Insys_Anthem_002567570                   Insys_Anthem_002567570
Insys_Anthem_002567575                   Insys_Anthem_002567575
Insys_Anthem_002567578                   Insys_Anthem_002567578
Insys_Anthem_002567581                   Insys_Anthem_002567581

                                                    2787
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2789 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002567582                   Insys_Anthem_002567582
Insys_Anthem_002567587                   Insys_Anthem_002567587
Insys_Anthem_002567593                   Insys_Anthem_002567593
Insys_Anthem_002567595                   Insys_Anthem_002567595
Insys_Anthem_002567597                   Insys_Anthem_002567597
Insys_Anthem_002567605                   Insys_Anthem_002567605
Insys_Anthem_002567608                   Insys_Anthem_002567608
Insys_Anthem_002567611                   Insys_Anthem_002567611
Insys_Anthem_002567612                   Insys_Anthem_002567612
Insys_Anthem_002567619                   Insys_Anthem_002567619
Insys_Anthem_002567625                   Insys_Anthem_002567625
Insys_Anthem_002567626                   Insys_Anthem_002567626
Insys_Anthem_002567632                   Insys_Anthem_002567632
Insys_Anthem_002567635                   Insys_Anthem_002567635
Insys_Anthem_002567636                   Insys_Anthem_002567636
Insys_Anthem_002567637                   Insys_Anthem_002567637
Insys_Anthem_002567638                   Insys_Anthem_002567638
Insys_Anthem_002567643                   Insys_Anthem_002567643
Insys_Anthem_002567655                   Insys_Anthem_002567655
Insys_Anthem_002567659                   Insys_Anthem_002567659
Insys_Anthem_002567660                   Insys_Anthem_002567660
Insys_Anthem_002567662                   Insys_Anthem_002567662
Insys_Anthem_002567664                   Insys_Anthem_002567664
Insys_Anthem_002567665                   Insys_Anthem_002567665
Insys_Anthem_002567666                   Insys_Anthem_002567666
Insys_Anthem_002567672                   Insys_Anthem_002567672
Insys_Anthem_002567683                   Insys_Anthem_002567683
Insys_Anthem_002567684                   Insys_Anthem_002567684
Insys_Anthem_002567687                   Insys_Anthem_002567687
Insys_Anthem_002567692                   Insys_Anthem_002567692
Insys_Anthem_002567699                   Insys_Anthem_002567699
Insys_Anthem_002567710                   Insys_Anthem_002567710
Insys_Anthem_002567719                   Insys_Anthem_002567719
Insys_Anthem_002567734                   Insys_Anthem_002567734
Insys_Anthem_002567735                   Insys_Anthem_002567735
Insys_Anthem_002567739                   Insys_Anthem_002567739
Insys_Anthem_002567746                   Insys_Anthem_002567746
Insys_Anthem_002567759                   Insys_Anthem_002567759
Insys_Anthem_002567770                   Insys_Anthem_002567770
Insys_Anthem_002567771                   Insys_Anthem_002567771
Insys_Anthem_002567783                   Insys_Anthem_002567783
Insys_Anthem_002567785                   Insys_Anthem_002567785
Insys_Anthem_002567788                   Insys_Anthem_002567788
Insys_Anthem_002567790                   Insys_Anthem_002567790
Insys_Anthem_002567802                   Insys_Anthem_002567802
Insys_Anthem_002567803                   Insys_Anthem_002567803
Insys_Anthem_002567804                   Insys_Anthem_002567804

                                                    2788
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2790 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002567809                   Insys_Anthem_002567809
Insys_Anthem_002567811                   Insys_Anthem_002567811
Insys_Anthem_002567812                   Insys_Anthem_002567812
Insys_Anthem_002567821                   Insys_Anthem_002567821
Insys_Anthem_002567825                   Insys_Anthem_002567825
Insys_Anthem_002567827                   Insys_Anthem_002567827
Insys_Anthem_002567829                   Insys_Anthem_002567829
Insys_Anthem_002567835                   Insys_Anthem_002567835
Insys_Anthem_002567836                   Insys_Anthem_002567836
Insys_Anthem_002567838                   Insys_Anthem_002567838
Insys_Anthem_002567839                   Insys_Anthem_002567839
Insys_Anthem_002567844                   Insys_Anthem_002567844
Insys_Anthem_002567846                   Insys_Anthem_002567846
Insys_Anthem_002567847                   Insys_Anthem_002567847
Insys_Anthem_002567858                   Insys_Anthem_002567858
Insys_Anthem_002567860                   Insys_Anthem_002567860
Insys_Anthem_002567863                   Insys_Anthem_002567863
Insys_Anthem_002567864                   Insys_Anthem_002567864
Insys_Anthem_002567865                   Insys_Anthem_002567865
Insys_Anthem_002567866                   Insys_Anthem_002567866
Insys_Anthem_002567870                   Insys_Anthem_002567870
Insys_Anthem_002567872                   Insys_Anthem_002567872
Insys_Anthem_002567873                   Insys_Anthem_002567873
Insys_Anthem_002567874                   Insys_Anthem_002567874
Insys_Anthem_002567879                   Insys_Anthem_002567879
Insys_Anthem_002567881                   Insys_Anthem_002567881
Insys_Anthem_002567883                   Insys_Anthem_002567883
Insys_Anthem_002567884                   Insys_Anthem_002567884
Insys_Anthem_002567887                   Insys_Anthem_002567887
Insys_Anthem_002567892                   Insys_Anthem_002567892
Insys_Anthem_002567894                   Insys_Anthem_002567894
Insys_Anthem_002567904                   Insys_Anthem_002567904
Insys_Anthem_002567906                   Insys_Anthem_002567906
Insys_Anthem_002567912                   Insys_Anthem_002567912
Insys_Anthem_002567915                   Insys_Anthem_002567915
Insys_Anthem_002567918                   Insys_Anthem_002567918
Insys_Anthem_002567921                   Insys_Anthem_002567921
Insys_Anthem_002567925                   Insys_Anthem_002567925
Insys_Anthem_002567926                   Insys_Anthem_002567926
Insys_Anthem_002567928                   Insys_Anthem_002567928
Insys_Anthem_002567929                   Insys_Anthem_002567929
Insys_Anthem_002567934                   Insys_Anthem_002567934
Insys_Anthem_002567945                   Insys_Anthem_002567945
Insys_Anthem_002567952                   Insys_Anthem_002567952
Insys_Anthem_002567969                   Insys_Anthem_002567969
Insys_Anthem_002567975                   Insys_Anthem_002567975
Insys_Anthem_002567985                   Insys_Anthem_002567985

                                                    2789
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2791 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002567993                   Insys_Anthem_002567993
Insys_Anthem_002567994                   Insys_Anthem_002567994
Insys_Anthem_002568000                   Insys_Anthem_002568000
Insys_Anthem_002568005                   Insys_Anthem_002568005
Insys_Anthem_002568009                   Insys_Anthem_002568009
Insys_Anthem_002568012                   Insys_Anthem_002568012
Insys_Anthem_002568013                   Insys_Anthem_002568013
Insys_Anthem_002568017                   Insys_Anthem_002568017
Insys_Anthem_002568020                   Insys_Anthem_002568020
Insys_Anthem_002568027                   Insys_Anthem_002568027
Insys_Anthem_002568032                   Insys_Anthem_002568032
Insys_Anthem_002568042                   Insys_Anthem_002568042
Insys_Anthem_002568046                   Insys_Anthem_002568046
Insys_Anthem_002568049                   Insys_Anthem_002568049
Insys_Anthem_002568050                   Insys_Anthem_002568050
Insys_Anthem_002568051                   Insys_Anthem_002568051
Insys_Anthem_002568053                   Insys_Anthem_002568053
Insys_Anthem_002568070                   Insys_Anthem_002568070
Insys_Anthem_002568071                   Insys_Anthem_002568071
Insys_Anthem_002568072                   Insys_Anthem_002568072
Insys_Anthem_002568073                   Insys_Anthem_002568073
Insys_Anthem_002568080                   Insys_Anthem_002568080
Insys_Anthem_002568082                   Insys_Anthem_002568082
Insys_Anthem_002568085                   Insys_Anthem_002568085
Insys_Anthem_002568105                   Insys_Anthem_002568105
Insys_Anthem_002568106                   Insys_Anthem_002568106
Insys_Anthem_002568112                   Insys_Anthem_002568112
Insys_Anthem_002568114                   Insys_Anthem_002568114
Insys_Anthem_002568118                   Insys_Anthem_002568118
Insys_Anthem_002568125                   Insys_Anthem_002568125
Insys_Anthem_002568126                   Insys_Anthem_002568126
Insys_Anthem_002568127                   Insys_Anthem_002568127
Insys_Anthem_002568128                   Insys_Anthem_002568128
Insys_Anthem_002568129                   Insys_Anthem_002568129
Insys_Anthem_002568130                   Insys_Anthem_002568130
Insys_Anthem_002568134                   Insys_Anthem_002568134
Insys_Anthem_002568135                   Insys_Anthem_002568135
Insys_Anthem_002568136                   Insys_Anthem_002568136
Insys_Anthem_002568139                   Insys_Anthem_002568139
Insys_Anthem_002568143                   Insys_Anthem_002568143
Insys_Anthem_002568144                   Insys_Anthem_002568144
Insys_Anthem_002568147                   Insys_Anthem_002568147
Insys_Anthem_002568148                   Insys_Anthem_002568148
Insys_Anthem_002568153                   Insys_Anthem_002568153
Insys_Anthem_002568157                   Insys_Anthem_002568157
Insys_Anthem_002568163                   Insys_Anthem_002568163
Insys_Anthem_002568166                   Insys_Anthem_002568166

                                                    2790
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2792 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002568168                   Insys_Anthem_002568168
Insys_Anthem_002568199                   Insys_Anthem_002568199
Insys_Anthem_002568205                   Insys_Anthem_002568205
Insys_Anthem_002568211                   Insys_Anthem_002568211
Insys_Anthem_002568219                   Insys_Anthem_002568219
Insys_Anthem_002568220                   Insys_Anthem_002568220
Insys_Anthem_002568221                   Insys_Anthem_002568221
Insys_Anthem_002568228                   Insys_Anthem_002568228
Insys_Anthem_002568229                   Insys_Anthem_002568229
Insys_Anthem_002568230                   Insys_Anthem_002568230
Insys_Anthem_002568234                   Insys_Anthem_002568234
Insys_Anthem_002568235                   Insys_Anthem_002568235
Insys_Anthem_002568237                   Insys_Anthem_002568237
Insys_Anthem_002568241                   Insys_Anthem_002568241
Insys_Anthem_002568246                   Insys_Anthem_002568246
Insys_Anthem_002568253                   Insys_Anthem_002568253
Insys_Anthem_002568261                   Insys_Anthem_002568261
Insys_Anthem_002568264                   Insys_Anthem_002568264
Insys_Anthem_002568265                   Insys_Anthem_002568265
Insys_Anthem_002568266                   Insys_Anthem_002568266
Insys_Anthem_002568269                   Insys_Anthem_002568269
Insys_Anthem_002568273                   Insys_Anthem_002568273
Insys_Anthem_002568280                   Insys_Anthem_002568280
Insys_Anthem_002568299                   Insys_Anthem_002568299
Insys_Anthem_002568305                   Insys_Anthem_002568305
Insys_Anthem_002568372                   Insys_Anthem_002568372
Insys_Anthem_002568386                   Insys_Anthem_002568386
Insys_Anthem_002568392                   Insys_Anthem_002568392
Insys_Anthem_002568394                   Insys_Anthem_002568394
Insys_Anthem_002568403                   Insys_Anthem_002568403
Insys_Anthem_002568405                   Insys_Anthem_002568405
Insys_Anthem_002568408                   Insys_Anthem_002568408
Insys_Anthem_002568423                   Insys_Anthem_002568423
Insys_Anthem_002568424                   Insys_Anthem_002568424
Insys_Anthem_002568429                   Insys_Anthem_002568429
Insys_Anthem_002568432                   Insys_Anthem_002568432
Insys_Anthem_002568435                   Insys_Anthem_002568435
Insys_Anthem_002568441                   Insys_Anthem_002568441
Insys_Anthem_002568442                   Insys_Anthem_002568442
Insys_Anthem_002568449                   Insys_Anthem_002568449
Insys_Anthem_002568462                   Insys_Anthem_002568462
Insys_Anthem_002568472                   Insys_Anthem_002568472
Insys_Anthem_002568475                   Insys_Anthem_002568475
Insys_Anthem_002568476                   Insys_Anthem_002568476
Insys_Anthem_002568477                   Insys_Anthem_002568477
Insys_Anthem_002568480                   Insys_Anthem_002568480
Insys_Anthem_002568481                   Insys_Anthem_002568481

                                                    2791
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2793 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002568482                   Insys_Anthem_002568482
Insys_Anthem_002568484                   Insys_Anthem_002568484
Insys_Anthem_002568487                   Insys_Anthem_002568487
Insys_Anthem_002568488                   Insys_Anthem_002568488
Insys_Anthem_002568490                   Insys_Anthem_002568490
Insys_Anthem_002568491                   Insys_Anthem_002568491
Insys_Anthem_002568500                   Insys_Anthem_002568500
Insys_Anthem_002568501                   Insys_Anthem_002568501
Insys_Anthem_002568507                   Insys_Anthem_002568507
Insys_Anthem_002568508                   Insys_Anthem_002568508
Insys_Anthem_002568512                   Insys_Anthem_002568512
Insys_Anthem_002568513                   Insys_Anthem_002568513
Insys_Anthem_002568520                   Insys_Anthem_002568520
Insys_Anthem_002568521                   Insys_Anthem_002568521
Insys_Anthem_002568525                   Insys_Anthem_002568525
Insys_Anthem_002568526                   Insys_Anthem_002568526
Insys_Anthem_002568528                   Insys_Anthem_002568528
Insys_Anthem_002568529                   Insys_Anthem_002568529
Insys_Anthem_002568530                   Insys_Anthem_002568530
Insys_Anthem_002568532                   Insys_Anthem_002568532
Insys_Anthem_002568534                   Insys_Anthem_002568534
Insys_Anthem_002568535                   Insys_Anthem_002568535
Insys_Anthem_002568536                   Insys_Anthem_002568536
Insys_Anthem_002568537                   Insys_Anthem_002568537
Insys_Anthem_002568541                   Insys_Anthem_002568541
Insys_Anthem_002568544                   Insys_Anthem_002568544
Insys_Anthem_002568545                   Insys_Anthem_002568545
Insys_Anthem_002568555                   Insys_Anthem_002568555
Insys_Anthem_002568558                   Insys_Anthem_002568558
Insys_Anthem_002568559                   Insys_Anthem_002568559
Insys_Anthem_002568565                   Insys_Anthem_002568565
Insys_Anthem_002568573                   Insys_Anthem_002568573
Insys_Anthem_002568591                   Insys_Anthem_002568591
Insys_Anthem_002568602                   Insys_Anthem_002568602
Insys_Anthem_002568619                   Insys_Anthem_002568619
Insys_Anthem_002568620                   Insys_Anthem_002568620
Insys_Anthem_002568637                   Insys_Anthem_002568637
Insys_Anthem_002568642                   Insys_Anthem_002568642
Insys_Anthem_002568672                   Insys_Anthem_002568672
Insys_Anthem_002568687                   Insys_Anthem_002568687
Insys_Anthem_002568695                   Insys_Anthem_002568695
Insys_Anthem_002568701                   Insys_Anthem_002568701
Insys_Anthem_002568710                   Insys_Anthem_002568710
Insys_Anthem_002568711                   Insys_Anthem_002568711
Insys_Anthem_002568719                   Insys_Anthem_002568719
Insys_Anthem_002568727                   Insys_Anthem_002568727
Insys_Anthem_002568728                   Insys_Anthem_002568728

                                                    2792
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2794 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002568729                   Insys_Anthem_002568729
Insys_Anthem_002568741                   Insys_Anthem_002568741
Insys_Anthem_002568750                   Insys_Anthem_002568750
Insys_Anthem_002568752                   Insys_Anthem_002568752
Insys_Anthem_002568753                   Insys_Anthem_002568753
Insys_Anthem_002568754                   Insys_Anthem_002568754
Insys_Anthem_002568755                   Insys_Anthem_002568755
Insys_Anthem_002568771                   Insys_Anthem_002568771
Insys_Anthem_002568772                   Insys_Anthem_002568772
Insys_Anthem_002568781                   Insys_Anthem_002568781
Insys_Anthem_002568783                   Insys_Anthem_002568783
Insys_Anthem_002568785                   Insys_Anthem_002568785
Insys_Anthem_002568802                   Insys_Anthem_002568802
Insys_Anthem_002568803                   Insys_Anthem_002568803
Insys_Anthem_002568808                   Insys_Anthem_002568808
Insys_Anthem_002568809                   Insys_Anthem_002568809
Insys_Anthem_002568812                   Insys_Anthem_002568812
Insys_Anthem_002568814                   Insys_Anthem_002568814
Insys_Anthem_002568817                   Insys_Anthem_002568817
Insys_Anthem_002568823                   Insys_Anthem_002568823
Insys_Anthem_002568827                   Insys_Anthem_002568827
Insys_Anthem_002568830                   Insys_Anthem_002568830
Insys_Anthem_002568833                   Insys_Anthem_002568833
Insys_Anthem_002568837                   Insys_Anthem_002568837
Insys_Anthem_002568838                   Insys_Anthem_002568838
Insys_Anthem_002568841                   Insys_Anthem_002568841
Insys_Anthem_002568851                   Insys_Anthem_002568851
Insys_Anthem_002568864                   Insys_Anthem_002568864
Insys_Anthem_002568873                   Insys_Anthem_002568873
Insys_Anthem_002568884                   Insys_Anthem_002568884
Insys_Anthem_002568887                   Insys_Anthem_002568887
Insys_Anthem_002568888                   Insys_Anthem_002568888
Insys_Anthem_002568889                   Insys_Anthem_002568889
Insys_Anthem_002568892                   Insys_Anthem_002568892
Insys_Anthem_002568896                   Insys_Anthem_002568896
Insys_Anthem_002568909                   Insys_Anthem_002568909
Insys_Anthem_002568912                   Insys_Anthem_002568912
Insys_Anthem_002568914                   Insys_Anthem_002568914
Insys_Anthem_002568916                   Insys_Anthem_002568916
Insys_Anthem_002568927                   Insys_Anthem_002568927
Insys_Anthem_002568934                   Insys_Anthem_002568934
Insys_Anthem_002568937                   Insys_Anthem_002568937
Insys_Anthem_002568953                   Insys_Anthem_002568953
Insys_Anthem_002568960                   Insys_Anthem_002568960
Insys_Anthem_002568961                   Insys_Anthem_002568961
Insys_Anthem_002568966                   Insys_Anthem_002568966
Insys_Anthem_002568970                   Insys_Anthem_002568970

                                                    2793
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2795 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002568975                   Insys_Anthem_002568975
Insys_Anthem_002568976                   Insys_Anthem_002568976
Insys_Anthem_002568978                   Insys_Anthem_002568978
Insys_Anthem_002568979                   Insys_Anthem_002568979
Insys_Anthem_002568981                   Insys_Anthem_002568981
Insys_Anthem_002568988                   Insys_Anthem_002568988
Insys_Anthem_002568990                   Insys_Anthem_002568990
Insys_Anthem_002568995                   Insys_Anthem_002568995
Insys_Anthem_002568996                   Insys_Anthem_002568996
Insys_Anthem_002568998                   Insys_Anthem_002568998
Insys_Anthem_002569001                   Insys_Anthem_002569001
Insys_Anthem_002569004                   Insys_Anthem_002569004
Insys_Anthem_002569005                   Insys_Anthem_002569005
Insys_Anthem_002569013                   Insys_Anthem_002569013
Insys_Anthem_002569018                   Insys_Anthem_002569018
Insys_Anthem_002569025                   Insys_Anthem_002569025
Insys_Anthem_002569026                   Insys_Anthem_002569026
Insys_Anthem_002569027                   Insys_Anthem_002569027
Insys_Anthem_002569029                   Insys_Anthem_002569029
Insys_Anthem_002569033                   Insys_Anthem_002569033
Insys_Anthem_002569043                   Insys_Anthem_002569043
Insys_Anthem_002569044                   Insys_Anthem_002569044
Insys_Anthem_002569053                   Insys_Anthem_002569053
Insys_Anthem_002569054                   Insys_Anthem_002569054
Insys_Anthem_002569055                   Insys_Anthem_002569055
Insys_Anthem_002569062                   Insys_Anthem_002569062
Insys_Anthem_002569067                   Insys_Anthem_002569067
Insys_Anthem_002569069                   Insys_Anthem_002569069
Insys_Anthem_002569072                   Insys_Anthem_002569072
Insys_Anthem_002569077                   Insys_Anthem_002569077
Insys_Anthem_002569078                   Insys_Anthem_002569078
Insys_Anthem_002569079                   Insys_Anthem_002569079
Insys_Anthem_002569088                   Insys_Anthem_002569088
Insys_Anthem_002569098                   Insys_Anthem_002569098
Insys_Anthem_002569106                   Insys_Anthem_002569106
Insys_Anthem_002569108                   Insys_Anthem_002569108
Insys_Anthem_002569124                   Insys_Anthem_002569124
Insys_Anthem_002569125                   Insys_Anthem_002569125
Insys_Anthem_002569133                   Insys_Anthem_002569133
Insys_Anthem_002569134                   Insys_Anthem_002569134
Insys_Anthem_002569135                   Insys_Anthem_002569135
Insys_Anthem_002569140                   Insys_Anthem_002569140
Insys_Anthem_002569143                   Insys_Anthem_002569143
Insys_Anthem_002569144                   Insys_Anthem_002569144
Insys_Anthem_002569148                   Insys_Anthem_002569148
Insys_Anthem_002569149                   Insys_Anthem_002569149
Insys_Anthem_002569156                   Insys_Anthem_002569156

                                                    2794
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2796 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002569157                   Insys_Anthem_002569157
Insys_Anthem_002569160                   Insys_Anthem_002569160
Insys_Anthem_002569163                   Insys_Anthem_002569163
Insys_Anthem_002569164                   Insys_Anthem_002569164
Insys_Anthem_002569169                   Insys_Anthem_002569169
Insys_Anthem_002569171                   Insys_Anthem_002569171
Insys_Anthem_002569177                   Insys_Anthem_002569177
Insys_Anthem_002569183                   Insys_Anthem_002569183
Insys_Anthem_002569185                   Insys_Anthem_002569185
Insys_Anthem_002569188                   Insys_Anthem_002569188
Insys_Anthem_002569194                   Insys_Anthem_002569194
Insys_Anthem_002569198                   Insys_Anthem_002569198
Insys_Anthem_002569202                   Insys_Anthem_002569202
Insys_Anthem_002569204                   Insys_Anthem_002569204
Insys_Anthem_002569205                   Insys_Anthem_002569205
Insys_Anthem_002569209                   Insys_Anthem_002569209
Insys_Anthem_002569210                   Insys_Anthem_002569210
Insys_Anthem_002569215                   Insys_Anthem_002569215
Insys_Anthem_002569219                   Insys_Anthem_002569219
Insys_Anthem_002569232                   Insys_Anthem_002569232
Insys_Anthem_002569233                   Insys_Anthem_002569233
Insys_Anthem_002569269                   Insys_Anthem_002569269
Insys_Anthem_002569271                   Insys_Anthem_002569271
Insys_Anthem_002569275                   Insys_Anthem_002569275
Insys_Anthem_002569287                   Insys_Anthem_002569287
Insys_Anthem_002569295                   Insys_Anthem_002569295
Insys_Anthem_002569297                   Insys_Anthem_002569297
Insys_Anthem_002569300                   Insys_Anthem_002569300
Insys_Anthem_002569301                   Insys_Anthem_002569301
Insys_Anthem_002569302                   Insys_Anthem_002569302
Insys_Anthem_002569304                   Insys_Anthem_002569304
Insys_Anthem_002569310                   Insys_Anthem_002569310
Insys_Anthem_002569311                   Insys_Anthem_002569311
Insys_Anthem_002569312                   Insys_Anthem_002569312
Insys_Anthem_002569313                   Insys_Anthem_002569313
Insys_Anthem_002569315                   Insys_Anthem_002569315
Insys_Anthem_002569323                   Insys_Anthem_002569323
Insys_Anthem_002569326                   Insys_Anthem_002569326
Insys_Anthem_002569329                   Insys_Anthem_002569329
Insys_Anthem_002569336                   Insys_Anthem_002569336
Insys_Anthem_002569343                   Insys_Anthem_002569343
Insys_Anthem_002569344                   Insys_Anthem_002569344
Insys_Anthem_002569347                   Insys_Anthem_002569347
Insys_Anthem_002569356                   Insys_Anthem_002569356
Insys_Anthem_002569358                   Insys_Anthem_002569358
Insys_Anthem_002569360                   Insys_Anthem_002569360
Insys_Anthem_002569362                   Insys_Anthem_002569362

                                                    2795
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2797 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002569365                   Insys_Anthem_002569365
Insys_Anthem_002569377                   Insys_Anthem_002569377
Insys_Anthem_002569392                   Insys_Anthem_002569392
Insys_Anthem_002569409                   Insys_Anthem_002569409
Insys_Anthem_002569415                   Insys_Anthem_002569415
Insys_Anthem_002569420                   Insys_Anthem_002569420
Insys_Anthem_002569422                   Insys_Anthem_002569422
Insys_Anthem_002569423                   Insys_Anthem_002569423
Insys_Anthem_002569425                   Insys_Anthem_002569425
Insys_Anthem_002569434                   Insys_Anthem_002569434
Insys_Anthem_002569444                   Insys_Anthem_002569444
Insys_Anthem_002569446                   Insys_Anthem_002569446
Insys_Anthem_002569448                   Insys_Anthem_002569448
Insys_Anthem_002569458                   Insys_Anthem_002569458
Insys_Anthem_002569459                   Insys_Anthem_002569459
Insys_Anthem_002569462                   Insys_Anthem_002569462
Insys_Anthem_002569468                   Insys_Anthem_002569468
Insys_Anthem_002569471                   Insys_Anthem_002569471
Insys_Anthem_002569476                   Insys_Anthem_002569476
Insys_Anthem_002569478                   Insys_Anthem_002569478
Insys_Anthem_002569481                   Insys_Anthem_002569481
Insys_Anthem_002569486                   Insys_Anthem_002569486
Insys_Anthem_002569490                   Insys_Anthem_002569490
Insys_Anthem_002569514                   Insys_Anthem_002569514
Insys_Anthem_002569515                   Insys_Anthem_002569515
Insys_Anthem_002569529                   Insys_Anthem_002569529
Insys_Anthem_002569535                   Insys_Anthem_002569535
Insys_Anthem_002569539                   Insys_Anthem_002569539
Insys_Anthem_002569548                   Insys_Anthem_002569548
Insys_Anthem_002569549                   Insys_Anthem_002569549
Insys_Anthem_002569550                   Insys_Anthem_002569550
Insys_Anthem_002569551                   Insys_Anthem_002569551
Insys_Anthem_002569552                   Insys_Anthem_002569552
Insys_Anthem_002569554                   Insys_Anthem_002569554
Insys_Anthem_002569556                   Insys_Anthem_002569556
Insys_Anthem_002569557                   Insys_Anthem_002569557
Insys_Anthem_002569558                   Insys_Anthem_002569558
Insys_Anthem_002569563                   Insys_Anthem_002569563
Insys_Anthem_002569564                   Insys_Anthem_002569564
Insys_Anthem_002569566                   Insys_Anthem_002569566
Insys_Anthem_002569567                   Insys_Anthem_002569567
Insys_Anthem_002569576                   Insys_Anthem_002569576
Insys_Anthem_002569577                   Insys_Anthem_002569577
Insys_Anthem_002569595                   Insys_Anthem_002569595
Insys_Anthem_002569605                   Insys_Anthem_002569605
Insys_Anthem_002569606                   Insys_Anthem_002569606
Insys_Anthem_002569614                   Insys_Anthem_002569614

                                                    2796
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2798 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002569617                   Insys_Anthem_002569617
Insys_Anthem_002569620                   Insys_Anthem_002569620
Insys_Anthem_002569661                   Insys_Anthem_002569661
Insys_Anthem_002569663                   Insys_Anthem_002569663
Insys_Anthem_002569664                   Insys_Anthem_002569664
Insys_Anthem_002569666                   Insys_Anthem_002569666
Insys_Anthem_002569668                   Insys_Anthem_002569668
Insys_Anthem_002569671                   Insys_Anthem_002569671
Insys_Anthem_002569672                   Insys_Anthem_002569672
Insys_Anthem_002569674                   Insys_Anthem_002569674
Insys_Anthem_002569675                   Insys_Anthem_002569675
Insys_Anthem_002569676                   Insys_Anthem_002569676
Insys_Anthem_002569677                   Insys_Anthem_002569677
Insys_Anthem_002569681                   Insys_Anthem_002569681
Insys_Anthem_002569682                   Insys_Anthem_002569682
Insys_Anthem_002569685                   Insys_Anthem_002569685
Insys_Anthem_002569686                   Insys_Anthem_002569686
Insys_Anthem_002569690                   Insys_Anthem_002569690
Insys_Anthem_002569691                   Insys_Anthem_002569691
Insys_Anthem_002569692                   Insys_Anthem_002569692
Insys_Anthem_002569698                   Insys_Anthem_002569698
Insys_Anthem_002569700                   Insys_Anthem_002569700
Insys_Anthem_002569701                   Insys_Anthem_002569701
Insys_Anthem_002569702                   Insys_Anthem_002569702
Insys_Anthem_002569703                   Insys_Anthem_002569703
Insys_Anthem_002569706                   Insys_Anthem_002569706
Insys_Anthem_002569707                   Insys_Anthem_002569707
Insys_Anthem_002569708                   Insys_Anthem_002569708
Insys_Anthem_002569709                   Insys_Anthem_002569709
Insys_Anthem_002569716                   Insys_Anthem_002569716
Insys_Anthem_002569719                   Insys_Anthem_002569719
Insys_Anthem_002569720                   Insys_Anthem_002569720
Insys_Anthem_002569728                   Insys_Anthem_002569728
Insys_Anthem_002569729                   Insys_Anthem_002569729
Insys_Anthem_002569730                   Insys_Anthem_002569730
Insys_Anthem_002569732                   Insys_Anthem_002569732
Insys_Anthem_002569737                   Insys_Anthem_002569737
Insys_Anthem_002569739                   Insys_Anthem_002569739
Insys_Anthem_002569740                   Insys_Anthem_002569740
Insys_Anthem_002569742                   Insys_Anthem_002569742
Insys_Anthem_002569743                   Insys_Anthem_002569743
Insys_Anthem_002569745                   Insys_Anthem_002569745
Insys_Anthem_002569746                   Insys_Anthem_002569746
Insys_Anthem_002569748                   Insys_Anthem_002569748
Insys_Anthem_002569749                   Insys_Anthem_002569749
Insys_Anthem_002569750                   Insys_Anthem_002569750
Insys_Anthem_002569752                   Insys_Anthem_002569752

                                                    2797
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2799 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002569753                   Insys_Anthem_002569753
Insys_Anthem_002569778                   Insys_Anthem_002569778
Insys_Anthem_002569786                   Insys_Anthem_002569786
Insys_Anthem_002569837                   Insys_Anthem_002569837
Insys_Anthem_002569859                   Insys_Anthem_002569859
Insys_Anthem_002569860                   Insys_Anthem_002569860
Insys_Anthem_002569885                   Insys_Anthem_002569885
Insys_Anthem_002569933                   Insys_Anthem_002569933
Insys_Anthem_002569944                   Insys_Anthem_002569944
Insys_Anthem_002569999                   Insys_Anthem_002569999
Insys_Anthem_002570025                   Insys_Anthem_002570025
Insys_Anthem_002570056                   Insys_Anthem_002570056
Insys_Anthem_002570062                   Insys_Anthem_002570062
Insys_Anthem_002570065                   Insys_Anthem_002570065
Insys_Anthem_002570066                   Insys_Anthem_002570066
Insys_Anthem_002570067                   Insys_Anthem_002570067
Insys_Anthem_002570128                   Insys_Anthem_002570128
Insys_Anthem_002570209                   Insys_Anthem_002570209
Insys_Anthem_002570210                   Insys_Anthem_002570210
Insys_Anthem_002570225                   Insys_Anthem_002570225
Insys_Anthem_002570230                   Insys_Anthem_002570230
Insys_Anthem_002570241                   Insys_Anthem_002570241
Insys_Anthem_002570245                   Insys_Anthem_002570245
Insys_Anthem_002570264                   Insys_Anthem_002570264
Insys_Anthem_002570265                   Insys_Anthem_002570265
Insys_Anthem_002570298                   Insys_Anthem_002570298
Insys_Anthem_002570301                   Insys_Anthem_002570301
Insys_Anthem_002570318                   Insys_Anthem_002570318
Insys_Anthem_002570340                   Insys_Anthem_002570340
Insys_Anthem_002570391                   Insys_Anthem_002570391
Insys_Anthem_002570431                   Insys_Anthem_002570431
Insys_Anthem_002570435                   Insys_Anthem_002570435
Insys_Anthem_002570474                   Insys_Anthem_002570474
Insys_Anthem_002570478                   Insys_Anthem_002570478
Insys_Anthem_002570524                   Insys_Anthem_002570524
Insys_Anthem_002570527                   Insys_Anthem_002570527
Insys_Anthem_002570533                   Insys_Anthem_002570533
Insys_Anthem_002570537                   Insys_Anthem_002570537
Insys_Anthem_002570575                   Insys_Anthem_002570575
Insys_Anthem_002570600                   Insys_Anthem_002570600
Insys_Anthem_002570601                   Insys_Anthem_002570601
Insys_Anthem_002570602                   Insys_Anthem_002570602
Insys_Anthem_002570641                   Insys_Anthem_002570641
Insys_Anthem_002570664                   Insys_Anthem_002570664
Insys_Anthem_002570685                   Insys_Anthem_002570685
Insys_Anthem_002570686                   Insys_Anthem_002570686
Insys_Anthem_002570700                   Insys_Anthem_002570700

                                                    2798
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2800 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002570841                   Insys_Anthem_002570841
Insys_Anthem_002570852                   Insys_Anthem_002570852
Insys_Anthem_002570859                   Insys_Anthem_002570859
Insys_Anthem_002570865                   Insys_Anthem_002570865
Insys_Anthem_002570873                   Insys_Anthem_002570873
Insys_Anthem_002570914                   Insys_Anthem_002570914
Insys_Anthem_002570972                   Insys_Anthem_002570972
Insys_Anthem_002570974                   Insys_Anthem_002570974
Insys_Anthem_002571004                   Insys_Anthem_002571004
Insys_Anthem_002571012                   Insys_Anthem_002571012
Insys_Anthem_002571117                   Insys_Anthem_002571117
Insys_Anthem_002571121                   Insys_Anthem_002571121
Insys_Anthem_002571122                   Insys_Anthem_002571122
Insys_Anthem_002571214                   Insys_Anthem_002571214
Insys_Anthem_002571251                   Insys_Anthem_002571251
Insys_Anthem_002571309                   Insys_Anthem_002571309
Insys_Anthem_002571331                   Insys_Anthem_002571331
Insys_Anthem_002571334                   Insys_Anthem_002571334
Insys_Anthem_002571625                   Insys_Anthem_002571625
Insys_Anthem_002571640                   Insys_Anthem_002571640
Insys_Anthem_002571644                   Insys_Anthem_002571644
Insys_Anthem_002571645                   Insys_Anthem_002571645
Insys_Anthem_002571822                   Insys_Anthem_002571822
Insys_Anthem_002571910                   Insys_Anthem_002571910
Insys_Anthem_002571911                   Insys_Anthem_002571911
Insys_Anthem_002571915                   Insys_Anthem_002571915
Insys_Anthem_002571918                   Insys_Anthem_002571918
Insys_Anthem_002571964                   Insys_Anthem_002571964
Insys_Anthem_002571997                   Insys_Anthem_002571997
Insys_Anthem_002572005                   Insys_Anthem_002572005
Insys_Anthem_002572010                   Insys_Anthem_002572010
Insys_Anthem_002572016                   Insys_Anthem_002572016
Insys_Anthem_002572080                   Insys_Anthem_002572080
Insys_Anthem_002572083                   Insys_Anthem_002572083
Insys_Anthem_002572149                   Insys_Anthem_002572149
Insys_Anthem_002572179                   Insys_Anthem_002572179
Insys_Anthem_002572195                   Insys_Anthem_002572195
Insys_Anthem_002572398                   Insys_Anthem_002572398
Insys_Anthem_002572405                   Insys_Anthem_002572405
Insys_Anthem_002572455                   Insys_Anthem_002572455
Insys_Anthem_002572487                   Insys_Anthem_002572487
Insys_Anthem_002572491                   Insys_Anthem_002572491
Insys_Anthem_002572528                   Insys_Anthem_002572528
Insys_Anthem_002572544                   Insys_Anthem_002572544
Insys_Anthem_002572570                   Insys_Anthem_002572570
Insys_Anthem_002572571                   Insys_Anthem_002572571
Insys_Anthem_002572721                   Insys_Anthem_002572721

                                                    2799
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2801 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002572738                   Insys_Anthem_002572738
Insys_Anthem_002572757                   Insys_Anthem_002572757
Insys_Anthem_002572767                   Insys_Anthem_002572767
Insys_Anthem_002572834                   Insys_Anthem_002572834
Insys_Anthem_002572883                   Insys_Anthem_002572883
Insys_Anthem_002572915                   Insys_Anthem_002572915
Insys_Anthem_002572934                   Insys_Anthem_002572934
Insys_Anthem_002573034                   Insys_Anthem_002573034
Insys_Anthem_002573040                   Insys_Anthem_002573040
Insys_Anthem_002573101                   Insys_Anthem_002573101
Insys_Anthem_002573105                   Insys_Anthem_002573105
Insys_Anthem_002573154                   Insys_Anthem_002573154
Insys_Anthem_002573160                   Insys_Anthem_002573160
Insys_Anthem_002573171                   Insys_Anthem_002573171
Insys_Anthem_002573179                   Insys_Anthem_002573179
Insys_Anthem_002573189                   Insys_Anthem_002573189
Insys_Anthem_002573199                   Insys_Anthem_002573199
Insys_Anthem_002573206                   Insys_Anthem_002573206
Insys_Anthem_002573218                   Insys_Anthem_002573218
Insys_Anthem_002573221                   Insys_Anthem_002573221
Insys_Anthem_002573222                   Insys_Anthem_002573222
Insys_Anthem_002573234                   Insys_Anthem_002573234
Insys_Anthem_002573250                   Insys_Anthem_002573250
Insys_Anthem_002573326                   Insys_Anthem_002573326
Insys_Anthem_002573506                   Insys_Anthem_002573506
Insys_Anthem_002573507                   Insys_Anthem_002573507
Insys_Anthem_002573513                   Insys_Anthem_002573513
Insys_Anthem_002573514                   Insys_Anthem_002573514
Insys_Anthem_002573519                   Insys_Anthem_002573519
Insys_Anthem_002573522                   Insys_Anthem_002573522
Insys_Anthem_002573569                   Insys_Anthem_002573569
Insys_Anthem_002573749                   Insys_Anthem_002573749
Insys_Anthem_002573750                   Insys_Anthem_002573750
Insys_Anthem_002573789                   Insys_Anthem_002573789
Insys_Anthem_002573816                   Insys_Anthem_002573816
Insys_Anthem_002573838                   Insys_Anthem_002573838
Insys_Anthem_002573849                   Insys_Anthem_002573849
Insys_Anthem_002573851                   Insys_Anthem_002573851
Insys_Anthem_002573853                   Insys_Anthem_002573853
Insys_Anthem_002573855                   Insys_Anthem_002573855
Insys_Anthem_002573856                   Insys_Anthem_002573856
Insys_Anthem_002573912                   Insys_Anthem_002573912
Insys_Anthem_002573935                   Insys_Anthem_002573935
Insys_Anthem_002573939                   Insys_Anthem_002573939
Insys_Anthem_002573947                   Insys_Anthem_002573947
Insys_Anthem_002573990                   Insys_Anthem_002573990
Insys_Anthem_002574023                   Insys_Anthem_002574023

                                                    2800
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2802 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002574214                   Insys_Anthem_002574214
Insys_Anthem_002574249                   Insys_Anthem_002574249
Insys_Anthem_002574349                   Insys_Anthem_002574349
Insys_Anthem_002574350                   Insys_Anthem_002574350
Insys_Anthem_002574406                   Insys_Anthem_002574406
Insys_Anthem_002574745                   Insys_Anthem_002574745
Insys_Anthem_002574752                   Insys_Anthem_002574752
Insys_Anthem_002574755                   Insys_Anthem_002574755
Insys_Anthem_002574857                   Insys_Anthem_002574857
Insys_Anthem_002574870                   Insys_Anthem_002574870
Insys_Anthem_002574915                   Insys_Anthem_002574915
Insys_Anthem_002574918                   Insys_Anthem_002574918
Insys_Anthem_002574928                   Insys_Anthem_002574928
Insys_Anthem_002575085                   Insys_Anthem_002575085
Insys_Anthem_002575092                   Insys_Anthem_002575092
Insys_Anthem_002575094                   Insys_Anthem_002575094
Insys_Anthem_002575138                   Insys_Anthem_002575138
Insys_Anthem_002575140                   Insys_Anthem_002575140
Insys_Anthem_002575144                   Insys_Anthem_002575144
Insys_Anthem_002575157                   Insys_Anthem_002575157
Insys_Anthem_002575159                   Insys_Anthem_002575159
Insys_Anthem_002575160                   Insys_Anthem_002575160
Insys_Anthem_002575161                   Insys_Anthem_002575161
Insys_Anthem_002575208                   Insys_Anthem_002575208
Insys_Anthem_002575243                   Insys_Anthem_002575243
Insys_Anthem_002575245                   Insys_Anthem_002575245
Insys_Anthem_002575246                   Insys_Anthem_002575246
Insys_Anthem_002575247                   Insys_Anthem_002575247
Insys_Anthem_002575272                   Insys_Anthem_002575272
Insys_Anthem_002575317                   Insys_Anthem_002575317
Insys_Anthem_002575359                   Insys_Anthem_002575359
Insys_Anthem_002575363                   Insys_Anthem_002575363
Insys_Anthem_002575397                   Insys_Anthem_002575397
Insys_Anthem_002575406                   Insys_Anthem_002575406
Insys_Anthem_002575449                   Insys_Anthem_002575449
Insys_Anthem_002575548                   Insys_Anthem_002575548
Insys_Anthem_002575549                   Insys_Anthem_002575549
Insys_Anthem_002575638                   Insys_Anthem_002575638
Insys_Anthem_002575733                   Insys_Anthem_002575733
Insys_Anthem_002575784                   Insys_Anthem_002575784
Insys_Anthem_002575785                   Insys_Anthem_002575785
Insys_Anthem_002575825                   Insys_Anthem_002575825
Insys_Anthem_002575881                   Insys_Anthem_002575881
Insys_Anthem_002575882                   Insys_Anthem_002575882
Insys_Anthem_002575885                   Insys_Anthem_002575885
Insys_Anthem_002575936                   Insys_Anthem_002575936
Insys_Anthem_002575939                   Insys_Anthem_002575939

                                                    2801
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2803 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002575940                   Insys_Anthem_002575940
Insys_Anthem_002575944                   Insys_Anthem_002575944
Insys_Anthem_002575964                   Insys_Anthem_002575964
Insys_Anthem_002575965                   Insys_Anthem_002575965
Insys_Anthem_002576087                   Insys_Anthem_002576087
Insys_Anthem_002576090                   Insys_Anthem_002576090
Insys_Anthem_002576095                   Insys_Anthem_002576095
Insys_Anthem_002576096                   Insys_Anthem_002576096
Insys_Anthem_002576098                   Insys_Anthem_002576098
Insys_Anthem_002576099                   Insys_Anthem_002576099
Insys_Anthem_002576100                   Insys_Anthem_002576100
Insys_Anthem_002576101                   Insys_Anthem_002576101
Insys_Anthem_002576104                   Insys_Anthem_002576104
Insys_Anthem_002576107                   Insys_Anthem_002576107
Insys_Anthem_002576108                   Insys_Anthem_002576108
Insys_Anthem_002576109                   Insys_Anthem_002576109
Insys_Anthem_002576110                   Insys_Anthem_002576110
Insys_Anthem_002576112                   Insys_Anthem_002576112
Insys_Anthem_002576125                   Insys_Anthem_002576125
Insys_Anthem_002576138                   Insys_Anthem_002576138
Insys_Anthem_002576157                   Insys_Anthem_002576157
Insys_Anthem_002576204                   Insys_Anthem_002576204
Insys_Anthem_002576348                   Insys_Anthem_002576348
Insys_Anthem_002576354                   Insys_Anthem_002576354
Insys_Anthem_002576368                   Insys_Anthem_002576368
Insys_Anthem_002576389                   Insys_Anthem_002576389
Insys_Anthem_002576455                   Insys_Anthem_002576455
Insys_Anthem_002576544                   Insys_Anthem_002576544
Insys_Anthem_002576552                   Insys_Anthem_002576552
Insys_Anthem_002576563                   Insys_Anthem_002576563
Insys_Anthem_002576590                   Insys_Anthem_002576590
Insys_Anthem_002576704                   Insys_Anthem_002576704
Insys_Anthem_002576712                   Insys_Anthem_002576712
Insys_Anthem_002576768                   Insys_Anthem_002576768
Insys_Anthem_002576829                   Insys_Anthem_002576829
Insys_Anthem_002576852                   Insys_Anthem_002576852
Insys_Anthem_002577101                   Insys_Anthem_002577101
Insys_Anthem_002577168                   Insys_Anthem_002577168
Insys_Anthem_002577275                   Insys_Anthem_002577275
Insys_Anthem_002577280                   Insys_Anthem_002577280
Insys_Anthem_002577281                   Insys_Anthem_002577281
Insys_Anthem_002577301                   Insys_Anthem_002577301
Insys_Anthem_002577377                   Insys_Anthem_002577377
Insys_Anthem_002577478                   Insys_Anthem_002577478
Insys_Anthem_002577544                   Insys_Anthem_002577544
Insys_Anthem_002577559                   Insys_Anthem_002577559
Insys_Anthem_002577598                   Insys_Anthem_002577598

                                                    2802
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2804 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002577668                   Insys_Anthem_002577668
Insys_Anthem_002577669                   Insys_Anthem_002577669
Insys_Anthem_002577980                   Insys_Anthem_002577980
Insys_Anthem_002578012                   Insys_Anthem_002578012
Insys_Anthem_002578016                   Insys_Anthem_002578016
Insys_Anthem_002578030                   Insys_Anthem_002578030
Insys_Anthem_002578068                   Insys_Anthem_002578068
Insys_Anthem_002578074                   Insys_Anthem_002578074
Insys_Anthem_002578115                   Insys_Anthem_002578115
Insys_Anthem_002578144                   Insys_Anthem_002578144
Insys_Anthem_002578154                   Insys_Anthem_002578154
Insys_Anthem_002578391                   Insys_Anthem_002578391
Insys_Anthem_002578394                   Insys_Anthem_002578394
Insys_Anthem_002578440                   Insys_Anthem_002578440
Insys_Anthem_002578441                   Insys_Anthem_002578441
Insys_Anthem_002578582                   Insys_Anthem_002578582
Insys_Anthem_002578648                   Insys_Anthem_002578648
Insys_Anthem_002578658                   Insys_Anthem_002578658
Insys_Anthem_002578706                   Insys_Anthem_002578706
Insys_Anthem_002578709                   Insys_Anthem_002578709
Insys_Anthem_002578712                   Insys_Anthem_002578712
Insys_Anthem_002578717                   Insys_Anthem_002578717
Insys_Anthem_002578816                   Insys_Anthem_002578816
Insys_Anthem_002578819                   Insys_Anthem_002578819
Insys_Anthem_002578840                   Insys_Anthem_002578840
Insys_Anthem_002578844                   Insys_Anthem_002578844
Insys_Anthem_002578845                   Insys_Anthem_002578845
Insys_Anthem_002578871                   Insys_Anthem_002578871
Insys_Anthem_002578937                   Insys_Anthem_002578937
Insys_Anthem_002579007                   Insys_Anthem_002579007
Insys_Anthem_002579008                   Insys_Anthem_002579008
Insys_Anthem_002579129                   Insys_Anthem_002579129
Insys_Anthem_002579133                   Insys_Anthem_002579133
Insys_Anthem_002579232                   Insys_Anthem_002579232
Insys_Anthem_002579263                   Insys_Anthem_002579263
Insys_Anthem_002579324                   Insys_Anthem_002579324
Insys_Anthem_002579332                   Insys_Anthem_002579332
Insys_Anthem_002579430                   Insys_Anthem_002579430
Insys_Anthem_002579455                   Insys_Anthem_002579455
Insys_Anthem_002579472                   Insys_Anthem_002579472
Insys_Anthem_002579609                   Insys_Anthem_002579609
Insys_Anthem_002579629                   Insys_Anthem_002579629
Insys_Anthem_002579724                   Insys_Anthem_002579724
Insys_Anthem_002579782                   Insys_Anthem_002579782
Insys_Anthem_002579809                   Insys_Anthem_002579809
Insys_Anthem_002579813                   Insys_Anthem_002579813
Insys_Anthem_002579945                   Insys_Anthem_002579945

                                                    2803
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2805 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002580087                   Insys_Anthem_002580087
Insys_Anthem_002580200                   Insys_Anthem_002580200
Insys_Anthem_002580201                   Insys_Anthem_002580201
Insys_Anthem_002580208                   Insys_Anthem_002580208
Insys_Anthem_002580243                   Insys_Anthem_002580243
Insys_Anthem_002580364                   Insys_Anthem_002580364
Insys_Anthem_002580444                   Insys_Anthem_002580444
Insys_Anthem_002580502                   Insys_Anthem_002580502
Insys_Anthem_002580523                   Insys_Anthem_002580523
Insys_Anthem_002580524                   Insys_Anthem_002580524
Insys_Anthem_002580575                   Insys_Anthem_002580575
Insys_Anthem_002580579                   Insys_Anthem_002580579
Insys_Anthem_002580590                   Insys_Anthem_002580590
Insys_Anthem_002580616                   Insys_Anthem_002580616
Insys_Anthem_002580617                   Insys_Anthem_002580617
Insys_Anthem_002580620                   Insys_Anthem_002580620
Insys_Anthem_002580621                   Insys_Anthem_002580621
Insys_Anthem_002580622                   Insys_Anthem_002580622
Insys_Anthem_002580623                   Insys_Anthem_002580623
Insys_Anthem_002580625                   Insys_Anthem_002580625
Insys_Anthem_002580626                   Insys_Anthem_002580626
Insys_Anthem_002580628                   Insys_Anthem_002580628
Insys_Anthem_002580629                   Insys_Anthem_002580629
Insys_Anthem_002580640                   Insys_Anthem_002580640
Insys_Anthem_002580641                   Insys_Anthem_002580641
Insys_Anthem_002580646                   Insys_Anthem_002580646
Insys_Anthem_002581057                   Insys_Anthem_002581057
Insys_Anthem_002581137                   Insys_Anthem_002581137
Insys_Anthem_002581161                   Insys_Anthem_002581161
Insys_Anthem_002581423                   Insys_Anthem_002581423
Insys_Anthem_002581434                   Insys_Anthem_002581434
Insys_Anthem_002581442                   Insys_Anthem_002581442
Insys_Anthem_002581495                   Insys_Anthem_002581495
Insys_Anthem_002581582                   Insys_Anthem_002581582
Insys_Anthem_002581827                   Insys_Anthem_002581827
Insys_Anthem_002582092                   Insys_Anthem_002582092
Insys_Anthem_002582421                   Insys_Anthem_002582421
Insys_Anthem_002582458                   Insys_Anthem_002582458
Insys_Anthem_002582550                   Insys_Anthem_002582550
Insys_Anthem_002582552                   Insys_Anthem_002582552
Insys_Anthem_002582716                   Insys_Anthem_002582716
Insys_Anthem_002582822                   Insys_Anthem_002582822
Insys_Anthem_002582953                   Insys_Anthem_002582953
Insys_Anthem_002582954                   Insys_Anthem_002582954
Insys_Anthem_002582961                   Insys_Anthem_002582961
Insys_Anthem_002583091                   Insys_Anthem_002583091
Insys_Anthem_002583096                   Insys_Anthem_002583096

                                                    2804
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2806 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002583296                   Insys_Anthem_002583296
Insys_Anthem_002583297                   Insys_Anthem_002583297
Insys_Anthem_002583305                   Insys_Anthem_002583305
Insys_Anthem_002583442                   Insys_Anthem_002583442
Insys_Anthem_002583459                   Insys_Anthem_002583459
Insys_Anthem_002583460                   Insys_Anthem_002583460
Insys_Anthem_002584111                   Insys_Anthem_002584111
Insys_Anthem_002584141                   Insys_Anthem_002584141
Insys_Anthem_002584144                   Insys_Anthem_002584144
Insys_Anthem_002584146                   Insys_Anthem_002584146
Insys_Anthem_002584183                   Insys_Anthem_002584183
Insys_Anthem_002584212                   Insys_Anthem_002584212
Insys_Anthem_002584306                   Insys_Anthem_002584306
Insys_Anthem_002584828                   Insys_Anthem_002584828
Insys_Anthem_002584830                   Insys_Anthem_002584830
Insys_Anthem_002584831                   Insys_Anthem_002584831
Insys_Anthem_002584833                   Insys_Anthem_002584833
Insys_Anthem_002584834                   Insys_Anthem_002584834
Insys_Anthem_002584835                   Insys_Anthem_002584835
Insys_Anthem_002584848                   Insys_Anthem_002584848
Insys_Anthem_002584900                   Insys_Anthem_002584900
Insys_Anthem_002584923                   Insys_Anthem_002584923
Insys_Anthem_002584959                   Insys_Anthem_002584959
Insys_Anthem_002584964                   Insys_Anthem_002584964
Insys_Anthem_002584966                   Insys_Anthem_002584966
Insys_Anthem_002584999                   Insys_Anthem_002584999
Insys_Anthem_002585002                   Insys_Anthem_002585002
Insys_Anthem_002585036                   Insys_Anthem_002585036
Insys_Anthem_002585314                   Insys_Anthem_002585314
Insys_Anthem_002585327                   Insys_Anthem_002585327
Insys_Anthem_002585372                   Insys_Anthem_002585372
Insys_Anthem_002585479                   Insys_Anthem_002585479
Insys_Anthem_002585930                   Insys_Anthem_002585930
Insys_Anthem_002585933                   Insys_Anthem_002585933
Insys_Anthem_002586275                   Insys_Anthem_002586275
Insys_Anthem_002586465                   Insys_Anthem_002586465
Insys_Anthem_002586621                   Insys_Anthem_002586621
Insys_Anthem_002586710                   Insys_Anthem_002586710
Insys_Anthem_002586743                   Insys_Anthem_002586743
Insys_Anthem_002586745                   Insys_Anthem_002586745
Insys_Anthem_002586948                   Insys_Anthem_002586948
Insys_Anthem_002587327                   Insys_Anthem_002587327
Insys_Anthem_002587467                   Insys_Anthem_002587467
Insys_Anthem_002587511                   Insys_Anthem_002587511
Insys_Anthem_002588329                   Insys_Anthem_002588329
Insys_Anthem_002588332                   Insys_Anthem_002588332
Insys_Anthem_002588387                   Insys_Anthem_002588387

                                                    2805
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2807 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002588432                   Insys_Anthem_002588432
Insys_Anthem_002588436                   Insys_Anthem_002588436
Insys_Anthem_002588449                   Insys_Anthem_002588449
Insys_Anthem_002588451                   Insys_Anthem_002588451
Insys_Anthem_002588453                   Insys_Anthem_002588453
Insys_Anthem_002588455                   Insys_Anthem_002588455
Insys_Anthem_002588457                   Insys_Anthem_002588457
Insys_Anthem_002588478                   Insys_Anthem_002588478
Insys_Anthem_002588522                   Insys_Anthem_002588522
Insys_Anthem_002588568                   Insys_Anthem_002588568
Insys_Anthem_002588573                   Insys_Anthem_002588573
Insys_Anthem_002588620                   Insys_Anthem_002588620
Insys_Anthem_002588633                   Insys_Anthem_002588633
Insys_Anthem_002588695                   Insys_Anthem_002588695
Insys_Anthem_002588767                   Insys_Anthem_002588767
Insys_Anthem_002588841                   Insys_Anthem_002588841
Insys_Anthem_002588916                   Insys_Anthem_002588916
Insys_Anthem_002588929                   Insys_Anthem_002588929
Insys_Anthem_002588930                   Insys_Anthem_002588930
Insys_Anthem_002588963                   Insys_Anthem_002588963
Insys_Anthem_002589017                   Insys_Anthem_002589017
Insys_Anthem_002589054                   Insys_Anthem_002589054
Insys_Anthem_002589128                   Insys_Anthem_002589128
Insys_Anthem_002589184                   Insys_Anthem_002589184
Insys_Anthem_002589187                   Insys_Anthem_002589187
Insys_Anthem_002589225                   Insys_Anthem_002589225
Insys_Anthem_002589257                   Insys_Anthem_002589257
Insys_Anthem_002589319                   Insys_Anthem_002589319
Insys_Anthem_002589358                   Insys_Anthem_002589358
Insys_Anthem_002589415                   Insys_Anthem_002589415
Insys_Anthem_002589484                   Insys_Anthem_002589484
Insys_Anthem_002589489                   Insys_Anthem_002589489
Insys_Anthem_002589535                   Insys_Anthem_002589535
Insys_Anthem_002589592                   Insys_Anthem_002589592
Insys_Anthem_002589627                   Insys_Anthem_002589627
Insys_Anthem_002589695                   Insys_Anthem_002589695
Insys_Anthem_002589705                   Insys_Anthem_002589705
Insys_Anthem_002589760                   Insys_Anthem_002589760
Insys_Anthem_002589763                   Insys_Anthem_002589763
Insys_Anthem_002589781                   Insys_Anthem_002589781
Insys_Anthem_002589799                   Insys_Anthem_002589799
Insys_Anthem_002589852                   Insys_Anthem_002589852
Insys_Anthem_002589900                   Insys_Anthem_002589900
Insys_Anthem_002589952                   Insys_Anthem_002589952
Insys_Anthem_002589997                   Insys_Anthem_002589997
Insys_Anthem_002590010                   Insys_Anthem_002590010
Insys_Anthem_002590064                   Insys_Anthem_002590064

                                                    2806
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2808 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002590111                   Insys_Anthem_002590111
Insys_Anthem_002590177                   Insys_Anthem_002590177
Insys_Anthem_002590223                   Insys_Anthem_002590223
Insys_Anthem_002590279                   Insys_Anthem_002590279
Insys_Anthem_002590287                   Insys_Anthem_002590287
Insys_Anthem_002590323                   Insys_Anthem_002590323
Insys_Anthem_002590371                   Insys_Anthem_002590371
Insys_Anthem_002590438                   Insys_Anthem_002590438
Insys_Anthem_002590501                   Insys_Anthem_002590501
Insys_Anthem_002590569                   Insys_Anthem_002590569
Insys_Anthem_002590571                   Insys_Anthem_002590571
Insys_Anthem_002590583                   Insys_Anthem_002590583
Insys_Anthem_002590605                   Insys_Anthem_002590605
Insys_Anthem_002590650                   Insys_Anthem_002590650
Insys_Anthem_002590694                   Insys_Anthem_002590694
Insys_Anthem_002590736                   Insys_Anthem_002590736
Insys_Anthem_002590847                   Insys_Anthem_002590847
Insys_Anthem_002590863                   Insys_Anthem_002590863
Insys_Anthem_002590877                   Insys_Anthem_002590877
Insys_Anthem_002590878                   Insys_Anthem_002590878
Insys_Anthem_002590970                   Insys_Anthem_002590970
Insys_Anthem_002591040                   Insys_Anthem_002591040
Insys_Anthem_002591155                   Insys_Anthem_002591155
Insys_Anthem_002591220                   Insys_Anthem_002591220
Insys_Anthem_002591230                   Insys_Anthem_002591230
Insys_Anthem_002591237                   Insys_Anthem_002591237
Insys_Anthem_002591312                   Insys_Anthem_002591312
Insys_Anthem_002591318                   Insys_Anthem_002591318
Insys_Anthem_002591361                   Insys_Anthem_002591361
Insys_Anthem_002591412                   Insys_Anthem_002591412
Insys_Anthem_002591530                   Insys_Anthem_002591530
Insys_Anthem_002591551                   Insys_Anthem_002591551
Insys_Anthem_002591555                   Insys_Anthem_002591555
Insys_Anthem_002591566                   Insys_Anthem_002591566
Insys_Anthem_002591607                   Insys_Anthem_002591607
Insys_Anthem_002591684                   Insys_Anthem_002591684
Insys_Anthem_002591688                   Insys_Anthem_002591688
Insys_Anthem_002591739                   Insys_Anthem_002591739
Insys_Anthem_002591752                   Insys_Anthem_002591752
Insys_Anthem_002591832                   Insys_Anthem_002591832
Insys_Anthem_002591875                   Insys_Anthem_002591875
Insys_Anthem_002591906                   Insys_Anthem_002591906
Insys_Anthem_002591964                   Insys_Anthem_002591964
Insys_Anthem_002592062                   Insys_Anthem_002592062
Insys_Anthem_002592066                   Insys_Anthem_002592066
Insys_Anthem_002592170                   Insys_Anthem_002592170
Insys_Anthem_002592234                   Insys_Anthem_002592234

                                                    2807
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2809 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002592331                   Insys_Anthem_002592331
Insys_Anthem_002592374                   Insys_Anthem_002592374
Insys_Anthem_002592448                   Insys_Anthem_002592448
Insys_Anthem_002592467                   Insys_Anthem_002592467
Insys_Anthem_002592516                   Insys_Anthem_002592516
Insys_Anthem_002592520                   Insys_Anthem_002592520
Insys_Anthem_002592590                   Insys_Anthem_002592590
Insys_Anthem_002592606                   Insys_Anthem_002592606
Insys_Anthem_002592663                   Insys_Anthem_002592663
Insys_Anthem_002592709                   Insys_Anthem_002592709
Insys_Anthem_002592752                   Insys_Anthem_002592752
Insys_Anthem_002592810                   Insys_Anthem_002592810
Insys_Anthem_002592861                   Insys_Anthem_002592861
Insys_Anthem_002592900                   Insys_Anthem_002592900
Insys_Anthem_002592938                   Insys_Anthem_002592938
Insys_Anthem_002592963                   Insys_Anthem_002592963
Insys_Anthem_002593009                   Insys_Anthem_002593009
Insys_Anthem_002593065                   Insys_Anthem_002593065
Insys_Anthem_002593083                   Insys_Anthem_002593083
Insys_Anthem_002593118                   Insys_Anthem_002593118
Insys_Anthem_002593189                   Insys_Anthem_002593189
Insys_Anthem_002593289                   Insys_Anthem_002593289
Insys_Anthem_002593365                   Insys_Anthem_002593365
Insys_Anthem_002593442                   Insys_Anthem_002593442
Insys_Anthem_002593456                   Insys_Anthem_002593456
Insys_Anthem_002593529                   Insys_Anthem_002593529
Insys_Anthem_002593581                   Insys_Anthem_002593581
Insys_Anthem_002593611                   Insys_Anthem_002593611
Insys_Anthem_002593679                   Insys_Anthem_002593679
Insys_Anthem_002593690                   Insys_Anthem_002593690
Insys_Anthem_002593706                   Insys_Anthem_002593706
Insys_Anthem_002593845                   Insys_Anthem_002593845
Insys_Anthem_002593848                   Insys_Anthem_002593848
Insys_Anthem_002593849                   Insys_Anthem_002593849
Insys_Anthem_002593940                   Insys_Anthem_002593940
Insys_Anthem_002594055                   Insys_Anthem_002594055
Insys_Anthem_002594057                   Insys_Anthem_002594057
Insys_Anthem_002594079                   Insys_Anthem_002594079
Insys_Anthem_002594086                   Insys_Anthem_002594086
Insys_Anthem_002594330                   Insys_Anthem_002594330
Insys_Anthem_002594336                   Insys_Anthem_002594336
Insys_Anthem_002594611                   Insys_Anthem_002594611
Insys_Anthem_002594683                   Insys_Anthem_002594683
Insys_Anthem_002594734                   Insys_Anthem_002594734
Insys_Anthem_002594752                   Insys_Anthem_002594752
Insys_Anthem_002594811                   Insys_Anthem_002594811
Insys_Anthem_002594853                   Insys_Anthem_002594853

                                                    2808
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2810 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002594916                   Insys_Anthem_002594916
Insys_Anthem_002594969                   Insys_Anthem_002594969
Insys_Anthem_002594970                   Insys_Anthem_002594970
Insys_Anthem_002595322                   Insys_Anthem_002595322
Insys_Anthem_002595637                   Insys_Anthem_002595637
Insys_Anthem_002595825                   Insys_Anthem_002595825
Insys_Anthem_002596044                   Insys_Anthem_002596044
Insys_Anthem_002596110                   Insys_Anthem_002596110
Insys_Anthem_002596197                   Insys_Anthem_002596197
Insys_Anthem_002596247                   Insys_Anthem_002596247
Insys_Anthem_002596282                   Insys_Anthem_002596282
Insys_Anthem_002596499                   Insys_Anthem_002596499
Insys_Anthem_002596505                   Insys_Anthem_002596505
Insys_Anthem_002596507                   Insys_Anthem_002596507
Insys_Anthem_002596943                   Insys_Anthem_002596943
Insys_Anthem_002596946                   Insys_Anthem_002596946
Insys_Anthem_002596995                   Insys_Anthem_002596995
Insys_Anthem_002596998                   Insys_Anthem_002596998
Insys_Anthem_002597039                   Insys_Anthem_002597039
Insys_Anthem_002597166                   Insys_Anthem_002597166
Insys_Anthem_002597167                   Insys_Anthem_002597167
Insys_Anthem_002597313                   Insys_Anthem_002597313
Insys_Anthem_002597408                   Insys_Anthem_002597408
Insys_Anthem_002597435                   Insys_Anthem_002597435
Insys_Anthem_002597447                   Insys_Anthem_002597447
Insys_Anthem_002597587                   Insys_Anthem_002597587
Insys_Anthem_002597600                   Insys_Anthem_002597600
Insys_Anthem_002597652                   Insys_Anthem_002597652
Insys_Anthem_002597659                   Insys_Anthem_002597659
Insys_Anthem_002597672                   Insys_Anthem_002597672
Insys_Anthem_002597682                   Insys_Anthem_002597682
Insys_Anthem_002597687                   Insys_Anthem_002597687
Insys_Anthem_002597725                   Insys_Anthem_002597725
Insys_Anthem_002597764                   Insys_Anthem_002597764
Insys_Anthem_002597794                   Insys_Anthem_002597794
Insys_Anthem_002597867                   Insys_Anthem_002597867
Insys_Anthem_002597900                   Insys_Anthem_002597900
Insys_Anthem_002597904                   Insys_Anthem_002597904
Insys_Anthem_002597993                   Insys_Anthem_002597993
Insys_Anthem_002598457                   Insys_Anthem_002598457
Insys_Anthem_002598532                   Insys_Anthem_002598532
Insys_Anthem_002598682                   Insys_Anthem_002598682
Insys_Anthem_002598763                   Insys_Anthem_002598763
Insys_Anthem_002598780                   Insys_Anthem_002598780
Insys_Anthem_002598809                   Insys_Anthem_002598809
Insys_Anthem_002598863                   Insys_Anthem_002598863
Insys_Anthem_002598865                   Insys_Anthem_002598865

                                                    2809
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2811 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002598885                   Insys_Anthem_002598885
Insys_Anthem_002598908                   Insys_Anthem_002598908
Insys_Anthem_002598965                   Insys_Anthem_002598965
Insys_Anthem_002598972                   Insys_Anthem_002598972
Insys_Anthem_002599004                   Insys_Anthem_002599004
Insys_Anthem_002599061                   Insys_Anthem_002599061
Insys_Anthem_002599113                   Insys_Anthem_002599113
Insys_Anthem_002599207                   Insys_Anthem_002599207
Insys_Anthem_002599209                   Insys_Anthem_002599209
Insys_Anthem_002599268                   Insys_Anthem_002599268
Insys_Anthem_002599342                   Insys_Anthem_002599342
Insys_Anthem_002599362                   Insys_Anthem_002599362
Insys_Anthem_002599388                   Insys_Anthem_002599388
Insys_Anthem_002599446                   Insys_Anthem_002599446
Insys_Anthem_002599478                   Insys_Anthem_002599478
Insys_Anthem_002599516                   Insys_Anthem_002599516
Insys_Anthem_002599551                   Insys_Anthem_002599551
Insys_Anthem_002599600                   Insys_Anthem_002599600
Insys_Anthem_002599880                   Insys_Anthem_002599880
Insys_Anthem_002600101                   Insys_Anthem_002600101
Insys_Anthem_002600122                   Insys_Anthem_002600122
Insys_Anthem_002600224                   Insys_Anthem_002600224
Insys_Anthem_002600412                   Insys_Anthem_002600412
Insys_Anthem_002600519                   Insys_Anthem_002600519
Insys_Anthem_002600595                   Insys_Anthem_002600595
Insys_Anthem_002600842                   Insys_Anthem_002600842
Insys_Anthem_002600930                   Insys_Anthem_002600930
Insys_Anthem_002600984                   Insys_Anthem_002600984
Insys_Anthem_002601001                   Insys_Anthem_002601001
Insys_Anthem_002601024                   Insys_Anthem_002601024
Insys_Anthem_002601060                   Insys_Anthem_002601060
Insys_Anthem_002601094                   Insys_Anthem_002601094
Insys_Anthem_002601142                   Insys_Anthem_002601142
Insys_Anthem_002601174                   Insys_Anthem_002601174
Insys_Anthem_002601222                   Insys_Anthem_002601222
Insys_Anthem_002601245                   Insys_Anthem_002601245
Insys_Anthem_002601414                   Insys_Anthem_002601414
Insys_Anthem_002601612                   Insys_Anthem_002601612
Insys_Anthem_002601619                   Insys_Anthem_002601619
Insys_Anthem_002601684                   Insys_Anthem_002601684
Insys_Anthem_002601727                   Insys_Anthem_002601727
Insys_Anthem_002602073                   Insys_Anthem_002602073
Insys_Anthem_002602090                   Insys_Anthem_002602090
Insys_Anthem_002602150                   Insys_Anthem_002602150
Insys_Anthem_002602267                   Insys_Anthem_002602267
Insys_Anthem_002602527                   Insys_Anthem_002602527
Insys_Anthem_002602604                   Insys_Anthem_002602604

                                                    2810
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2812 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002602640                   Insys_Anthem_002602640
Insys_Anthem_002602899                   Insys_Anthem_002602899
Insys_Anthem_002602996                   Insys_Anthem_002602996
Insys_Anthem_002603229                   Insys_Anthem_002603229
Insys_Anthem_002603369                   Insys_Anthem_002603369
Insys_Anthem_002603387                   Insys_Anthem_002603387
Insys_Anthem_002603469                   Insys_Anthem_002603469
Insys_Anthem_002603477                   Insys_Anthem_002603477
Insys_Anthem_002603482                   Insys_Anthem_002603482
Insys_Anthem_002603485                   Insys_Anthem_002603485
Insys_Anthem_002603640                   Insys_Anthem_002603640
Insys_Anthem_002603651                   Insys_Anthem_002603651
Insys_Anthem_002603890                   Insys_Anthem_002603890
Insys_Anthem_002603958                   Insys_Anthem_002603958
Insys_Anthem_002603960                   Insys_Anthem_002603960
Insys_Anthem_002604147                   Insys_Anthem_002604147
Insys_Anthem_002604162                   Insys_Anthem_002604162
Insys_Anthem_002604218                   Insys_Anthem_002604218
Insys_Anthem_002604296                   Insys_Anthem_002604296
Insys_Anthem_002604429                   Insys_Anthem_002604429
Insys_Anthem_002604432                   Insys_Anthem_002604432
Insys_Anthem_002604671                   Insys_Anthem_002604671
Insys_Anthem_002604985                   Insys_Anthem_002604985
Insys_Anthem_002605136                   Insys_Anthem_002605136
Insys_Anthem_002605261                   Insys_Anthem_002605261
Insys_Anthem_002605286                   Insys_Anthem_002605286
Insys_Anthem_002605349                   Insys_Anthem_002605349
Insys_Anthem_002605678                   Insys_Anthem_002605678
Insys_Anthem_002605849                   Insys_Anthem_002605849
Insys_Anthem_002605850                   Insys_Anthem_002605850
Insys_Anthem_002605851                   Insys_Anthem_002605851
Insys_Anthem_002605852                   Insys_Anthem_002605852
Insys_Anthem_002605853                   Insys_Anthem_002605853
Insys_Anthem_002605854                   Insys_Anthem_002605854
Insys_Anthem_002606498                   Insys_Anthem_002606498
Insys_Anthem_002606591                   Insys_Anthem_002606591
Insys_Anthem_002606594                   Insys_Anthem_002606594
Insys_Anthem_002606733                   Insys_Anthem_002606733
Insys_Anthem_002606741                   Insys_Anthem_002606741
Insys_Anthem_002606743                   Insys_Anthem_002606743
Insys_Anthem_002606745                   Insys_Anthem_002606745
Insys_Anthem_002606746                   Insys_Anthem_002606746
Insys_Anthem_002606784                   Insys_Anthem_002606784
Insys_Anthem_002606822                   Insys_Anthem_002606822
Insys_Anthem_002606824                   Insys_Anthem_002606824
Insys_Anthem_002606833                   Insys_Anthem_002606833
Insys_Anthem_002606881                   Insys_Anthem_002606881

                                                    2811
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2813 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002606909                   Insys_Anthem_002606909
Insys_Anthem_002606923                   Insys_Anthem_002606923
Insys_Anthem_002606935                   Insys_Anthem_002606935
Insys_Anthem_002606943                   Insys_Anthem_002606943
Insys_Anthem_002606978                   Insys_Anthem_002606978
Insys_Anthem_002606985                   Insys_Anthem_002606985
Insys_Anthem_002606994                   Insys_Anthem_002606994
Insys_Anthem_002606995                   Insys_Anthem_002606995
Insys_Anthem_002607056                   Insys_Anthem_002607056
Insys_Anthem_002607063                   Insys_Anthem_002607063
Insys_Anthem_002607144                   Insys_Anthem_002607144
Insys_Anthem_002607148                   Insys_Anthem_002607148
Insys_Anthem_002607236                   Insys_Anthem_002607236
Insys_Anthem_002607368                   Insys_Anthem_002607368
Insys_Anthem_002607453                   Insys_Anthem_002607453
Insys_Anthem_002607462                   Insys_Anthem_002607462
Insys_Anthem_002607522                   Insys_Anthem_002607522
Insys_Anthem_002607525                   Insys_Anthem_002607525
Insys_Anthem_002607535                   Insys_Anthem_002607535
Insys_Anthem_002607717                   Insys_Anthem_002607717
Insys_Anthem_002607759                   Insys_Anthem_002607759
Insys_Anthem_002607763                   Insys_Anthem_002607763
Insys_Anthem_002607764                   Insys_Anthem_002607764
Insys_Anthem_002607765                   Insys_Anthem_002607765
Insys_Anthem_002607769                   Insys_Anthem_002607769
Insys_Anthem_002607834                   Insys_Anthem_002607834
Insys_Anthem_002607940                   Insys_Anthem_002607940
Insys_Anthem_002608022                   Insys_Anthem_002608022
Insys_Anthem_002608023                   Insys_Anthem_002608023
Insys_Anthem_002608024                   Insys_Anthem_002608024
Insys_Anthem_002608025                   Insys_Anthem_002608025
Insys_Anthem_002608027                   Insys_Anthem_002608027
Insys_Anthem_002608028                   Insys_Anthem_002608028
Insys_Anthem_002608029                   Insys_Anthem_002608029
Insys_Anthem_002608042                   Insys_Anthem_002608042
Insys_Anthem_002608113                   Insys_Anthem_002608113
Insys_Anthem_002608131                   Insys_Anthem_002608131
Insys_Anthem_002608269                   Insys_Anthem_002608269
Insys_Anthem_002608373                   Insys_Anthem_002608373
Insys_Anthem_002608412                   Insys_Anthem_002608412
Insys_Anthem_002608573                   Insys_Anthem_002608573
Insys_Anthem_002608662                   Insys_Anthem_002608662
Insys_Anthem_002608879                   Insys_Anthem_002608879
Insys_Anthem_002609064                   Insys_Anthem_002609064
Insys_Anthem_002609148                   Insys_Anthem_002609148
Insys_Anthem_002609160                   Insys_Anthem_002609160
Insys_Anthem_002609296                   Insys_Anthem_002609296

                                                    2812
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2814 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002609298                   Insys_Anthem_002609298
Insys_Anthem_002609451                   Insys_Anthem_002609451
Insys_Anthem_002609560                   Insys_Anthem_002609560
Insys_Anthem_002609747                   Insys_Anthem_002609747
Insys_Anthem_002609869                   Insys_Anthem_002609869
Insys_Anthem_002609870                   Insys_Anthem_002609870
Insys_Anthem_002609878                   Insys_Anthem_002609878
Insys_Anthem_002609882                   Insys_Anthem_002609882
Insys_Anthem_002609924                   Insys_Anthem_002609924
Insys_Anthem_002610157                   Insys_Anthem_002610157
Insys_Anthem_002610204                   Insys_Anthem_002610204
Insys_Anthem_002610273                   Insys_Anthem_002610273
Insys_Anthem_002610282                   Insys_Anthem_002610282
Insys_Anthem_002610377                   Insys_Anthem_002610377
Insys_Anthem_002610435                   Insys_Anthem_002610435
Insys_Anthem_002610567                   Insys_Anthem_002610567
Insys_Anthem_002610754                   Insys_Anthem_002610754
Insys_Anthem_002610810                   Insys_Anthem_002610810
Insys_Anthem_002610861                   Insys_Anthem_002610861
Insys_Anthem_002610862                   Insys_Anthem_002610862
Insys_Anthem_002610864                   Insys_Anthem_002610864
Insys_Anthem_002610866                   Insys_Anthem_002610866
Insys_Anthem_002610867                   Insys_Anthem_002610867
Insys_Anthem_002610982                   Insys_Anthem_002610982
Insys_Anthem_002611078                   Insys_Anthem_002611078
Insys_Anthem_002611221                   Insys_Anthem_002611221
Insys_Anthem_002611224                   Insys_Anthem_002611224
Insys_Anthem_002611238                   Insys_Anthem_002611238
Insys_Anthem_002611251                   Insys_Anthem_002611251
Insys_Anthem_002611334                   Insys_Anthem_002611334
Insys_Anthem_002611402                   Insys_Anthem_002611402
Insys_Anthem_002611456                   Insys_Anthem_002611456
Insys_Anthem_002611481                   Insys_Anthem_002611481
Insys_Anthem_002611586                   Insys_Anthem_002611586
Insys_Anthem_002612127                   Insys_Anthem_002612127
Insys_Anthem_002612130                   Insys_Anthem_002612130
Insys_Anthem_002612463                   Insys_Anthem_002612463
Insys_Anthem_002612670                   Insys_Anthem_002612670
Insys_Anthem_002612701                   Insys_Anthem_002612701
Insys_Anthem_002612872                   Insys_Anthem_002612872
Insys_Anthem_002612939                   Insys_Anthem_002612939
Insys_Anthem_002612997                   Insys_Anthem_002612997
Insys_Anthem_002613906                   Insys_Anthem_002613906
Insys_Anthem_002613981                   Insys_Anthem_002613981
Insys_Anthem_002614488                   Insys_Anthem_002614488
Insys_Anthem_002614601                   Insys_Anthem_002614601
Insys_Anthem_002614697                   Insys_Anthem_002614697

                                                    2813
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2815 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002614809                   Insys_Anthem_002614809
Insys_Anthem_002614811                   Insys_Anthem_002614811
Insys_Anthem_002614958                   Insys_Anthem_002614958
Insys_Anthem_002615074                   Insys_Anthem_002615074
Insys_Anthem_002615241                   Insys_Anthem_002615241
Insys_Anthem_002615273                   Insys_Anthem_002615273
Insys_Anthem_002615275                   Insys_Anthem_002615275
Insys_Anthem_002615278                   Insys_Anthem_002615278
Insys_Anthem_002615280                   Insys_Anthem_002615280
Insys_Anthem_002615293                   Insys_Anthem_002615293
Insys_Anthem_002615295                   Insys_Anthem_002615295
Insys_Anthem_002615305                   Insys_Anthem_002615305
Insys_Anthem_002615326                   Insys_Anthem_002615326
Insys_Anthem_002615407                   Insys_Anthem_002615407
Insys_Anthem_002615588                   Insys_Anthem_002615588
Insys_Anthem_002615690                   Insys_Anthem_002615690
Insys_Anthem_002615697                   Insys_Anthem_002615697
Insys_Anthem_002615703                   Insys_Anthem_002615703
Insys_Anthem_002615797                   Insys_Anthem_002615797
Insys_Anthem_002615991                   Insys_Anthem_002615991
Insys_Anthem_002616012                   Insys_Anthem_002616012
Insys_Anthem_002616223                   Insys_Anthem_002616223
Insys_Anthem_002616224                   Insys_Anthem_002616224
Insys_Anthem_002616225                   Insys_Anthem_002616225
Insys_Anthem_002616229                   Insys_Anthem_002616229
Insys_Anthem_002616242                   Insys_Anthem_002616242
Insys_Anthem_002616244                   Insys_Anthem_002616244
Insys_Anthem_002616245                   Insys_Anthem_002616245
Insys_Anthem_002616257                   Insys_Anthem_002616257
Insys_Anthem_002616258                   Insys_Anthem_002616258
Insys_Anthem_002616276                   Insys_Anthem_002616276
Insys_Anthem_002616281                   Insys_Anthem_002616281
Insys_Anthem_002616282                   Insys_Anthem_002616282
Insys_Anthem_002616284                   Insys_Anthem_002616284
Insys_Anthem_002616287                   Insys_Anthem_002616287
Insys_Anthem_002616288                   Insys_Anthem_002616288
Insys_Anthem_002616290                   Insys_Anthem_002616290
Insys_Anthem_002616293                   Insys_Anthem_002616293
Insys_Anthem_002616298                   Insys_Anthem_002616298
Insys_Anthem_002616299                   Insys_Anthem_002616299
Insys_Anthem_002616307                   Insys_Anthem_002616307
Insys_Anthem_002616312                   Insys_Anthem_002616312
Insys_Anthem_002616320                   Insys_Anthem_002616320
Insys_Anthem_002616328                   Insys_Anthem_002616328
Insys_Anthem_002616330                   Insys_Anthem_002616330
Insys_Anthem_002616332                   Insys_Anthem_002616332
Insys_Anthem_002616336                   Insys_Anthem_002616336

                                                    2814
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2816 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002616343                   Insys_Anthem_002616343
Insys_Anthem_002616349                   Insys_Anthem_002616349
Insys_Anthem_002616353                   Insys_Anthem_002616353
Insys_Anthem_002616367                   Insys_Anthem_002616367
Insys_Anthem_002616369                   Insys_Anthem_002616369
Insys_Anthem_002616371                   Insys_Anthem_002616371
Insys_Anthem_002616372                   Insys_Anthem_002616372
Insys_Anthem_002616373                   Insys_Anthem_002616373
Insys_Anthem_002616374                   Insys_Anthem_002616374
Insys_Anthem_002616375                   Insys_Anthem_002616375
Insys_Anthem_002616520                   Insys_Anthem_002616520
Insys_Anthem_002616573                   Insys_Anthem_002616573
Insys_Anthem_002616816                   Insys_Anthem_002616816
Insys_Anthem_002616878                   Insys_Anthem_002616878
Insys_Anthem_002617048                   Insys_Anthem_002617048
Insys_Anthem_002617085                   Insys_Anthem_002617085
Insys_Anthem_002617125                   Insys_Anthem_002617125
Insys_Anthem_002617259                   Insys_Anthem_002617259
Insys_Anthem_002617320                   Insys_Anthem_002617320
Insys_Anthem_002617376                   Insys_Anthem_002617376
Insys_Anthem_002617450                   Insys_Anthem_002617450
Insys_Anthem_002617474                   Insys_Anthem_002617474
Insys_Anthem_002617479                   Insys_Anthem_002617479
Insys_Anthem_002617694                   Insys_Anthem_002617694
Insys_Anthem_002617849                   Insys_Anthem_002617849
Insys_Anthem_002617973                   Insys_Anthem_002617973
Insys_Anthem_002618432                   Insys_Anthem_002618432
Insys_Anthem_002619074                   Insys_Anthem_002619074
Insys_Anthem_002619306                   Insys_Anthem_002619306
Insys_Anthem_002619787                   Insys_Anthem_002619787
Insys_Anthem_002619911                   Insys_Anthem_002619911
Insys_Anthem_002620170                   Insys_Anthem_002620170
Insys_Anthem_002620483                   Insys_Anthem_002620483
Insys_Anthem_002620734                   Insys_Anthem_002620734
Insys_Anthem_002620791                   Insys_Anthem_002620791
Insys_Anthem_002620816                   Insys_Anthem_002620816
Insys_Anthem_002620989                   Insys_Anthem_002620989
Insys_Anthem_002621355                   Insys_Anthem_002621355
Insys_Anthem_002621453                   Insys_Anthem_002621453
Insys_Anthem_002621688                   Insys_Anthem_002621688
Insys_Anthem_002622014                   Insys_Anthem_002622014
Insys_Anthem_002622062                   Insys_Anthem_002622062
Insys_Anthem_002622169                   Insys_Anthem_002622169
Insys_Anthem_002622196                   Insys_Anthem_002622196
Insys_Anthem_002622498                   Insys_Anthem_002622498
Insys_Anthem_002622634                   Insys_Anthem_002622634
Insys_Anthem_002622638                   Insys_Anthem_002622638

                                                    2815
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2817 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002622639                   Insys_Anthem_002622639
Insys_Anthem_002622641                   Insys_Anthem_002622641
Insys_Anthem_002622644                   Insys_Anthem_002622644
Insys_Anthem_002622645                   Insys_Anthem_002622645
Insys_Anthem_002622957                   Insys_Anthem_002622957
Insys_Anthem_002623196                   Insys_Anthem_002623196
Insys_Anthem_002623432                   Insys_Anthem_002623432
Insys_Anthem_002623497                   Insys_Anthem_002623497
Insys_Anthem_002623527                   Insys_Anthem_002623527
Insys_Anthem_002623562                   Insys_Anthem_002623562
Insys_Anthem_002623710                   Insys_Anthem_002623710
Insys_Anthem_002623711                   Insys_Anthem_002623711
Insys_Anthem_002623738                   Insys_Anthem_002623738
Insys_Anthem_002623755                   Insys_Anthem_002623755
Insys_Anthem_002623800                   Insys_Anthem_002623800
Insys_Anthem_002623944                   Insys_Anthem_002623944
Insys_Anthem_002623964                   Insys_Anthem_002623964
Insys_Anthem_002623974                   Insys_Anthem_002623974
Insys_Anthem_002624017                   Insys_Anthem_002624017
Insys_Anthem_002624081                   Insys_Anthem_002624081
Insys_Anthem_002624105                   Insys_Anthem_002624105
Insys_Anthem_002624244                   Insys_Anthem_002624244
Insys_Anthem_002624288                   Insys_Anthem_002624288
Insys_Anthem_002624332                   Insys_Anthem_002624332
Insys_Anthem_002624563                   Insys_Anthem_002624563
Insys_Anthem_002624583                   Insys_Anthem_002624583
Insys_Anthem_002624613                   Insys_Anthem_002624613
Insys_Anthem_002624640                   Insys_Anthem_002624640
Insys_Anthem_002624659                   Insys_Anthem_002624659
Insys_Anthem_002624851                   Insys_Anthem_002624851
Insys_Anthem_002625017                   Insys_Anthem_002625017
Insys_Anthem_002625102                   Insys_Anthem_002625102
Insys_Anthem_002625118                   Insys_Anthem_002625118
Insys_Anthem_002625134                   Insys_Anthem_002625134
Insys_Anthem_002625152                   Insys_Anthem_002625152
Insys_Anthem_002625165                   Insys_Anthem_002625165
Insys_Anthem_002625217                   Insys_Anthem_002625217
Insys_Anthem_002625361                   Insys_Anthem_002625361
Insys_Anthem_002625374                   Insys_Anthem_002625374
Insys_Anthem_002625415                   Insys_Anthem_002625415
Insys_Anthem_002625578                   Insys_Anthem_002625578
Insys_Anthem_002625708                   Insys_Anthem_002625708
Insys_Anthem_002625717                   Insys_Anthem_002625717
Insys_Anthem_002625755                   Insys_Anthem_002625755
Insys_Anthem_002625759                   Insys_Anthem_002625759
Insys_Anthem_002625767                   Insys_Anthem_002625767
Insys_Anthem_002625860                   Insys_Anthem_002625860

                                                    2816
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2818 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002625865                   Insys_Anthem_002625865
Insys_Anthem_002626149                   Insys_Anthem_002626149
Insys_Anthem_002626304                   Insys_Anthem_002626304
Insys_Anthem_002626637                   Insys_Anthem_002626637
Insys_Anthem_002626639                   Insys_Anthem_002626639
Insys_Anthem_002626843                   Insys_Anthem_002626843
Insys_Anthem_002627001                   Insys_Anthem_002627001
Insys_Anthem_002627196                   Insys_Anthem_002627196
Insys_Anthem_002627763                   Insys_Anthem_002627763
Insys_Anthem_002627788                   Insys_Anthem_002627788
Insys_Anthem_002627846                   Insys_Anthem_002627846
Insys_Anthem_002628168                   Insys_Anthem_002628168
Insys_Anthem_002628204                   Insys_Anthem_002628204
Insys_Anthem_002628406                   Insys_Anthem_002628406
Insys_Anthem_002628792                   Insys_Anthem_002628792
Insys_Anthem_002628797                   Insys_Anthem_002628797
Insys_Anthem_002628802                   Insys_Anthem_002628802
Insys_Anthem_002628829                   Insys_Anthem_002628829
Insys_Anthem_002628940                   Insys_Anthem_002628940
Insys_Anthem_002628947                   Insys_Anthem_002628947
Insys_Anthem_002629135                   Insys_Anthem_002629135
Insys_Anthem_002629350                   Insys_Anthem_002629350
Insys_Anthem_002629725                   Insys_Anthem_002629725
Insys_Anthem_002629829                   Insys_Anthem_002629829
Insys_Anthem_002629935                   Insys_Anthem_002629935
Insys_Anthem_002629942                   Insys_Anthem_002629942
Insys_Anthem_002629984                   Insys_Anthem_002629984
Insys_Anthem_002630242                   Insys_Anthem_002630242
Insys_Anthem_002630299                   Insys_Anthem_002630299
Insys_Anthem_002630343                   Insys_Anthem_002630343
Insys_Anthem_002630391                   Insys_Anthem_002630391
Insys_Anthem_002630442                   Insys_Anthem_002630442
Insys_Anthem_002630567                   Insys_Anthem_002630567
Insys_Anthem_002630681                   Insys_Anthem_002630681
Insys_Anthem_002630700                   Insys_Anthem_002630700
Insys_Anthem_002630852                   Insys_Anthem_002630852
Insys_Anthem_002630885                   Insys_Anthem_002630885
Insys_Anthem_002630886                   Insys_Anthem_002630886
Insys_Anthem_002630889                   Insys_Anthem_002630889
Insys_Anthem_002630890                   Insys_Anthem_002630890
Insys_Anthem_002630917                   Insys_Anthem_002630917
Insys_Anthem_002630927                   Insys_Anthem_002630927
Insys_Anthem_002630928                   Insys_Anthem_002630928
Insys_Anthem_002630933                   Insys_Anthem_002630933
Insys_Anthem_002630944                   Insys_Anthem_002630944
Insys_Anthem_002630949                   Insys_Anthem_002630949
Insys_Anthem_002630950                   Insys_Anthem_002630950

                                                    2817
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2819 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002630955                   Insys_Anthem_002630955
Insys_Anthem_002631037                   Insys_Anthem_002631037
Insys_Anthem_002631079                   Insys_Anthem_002631079
Insys_Anthem_002631135                   Insys_Anthem_002631135
Insys_Anthem_002631152                   Insys_Anthem_002631152
Insys_Anthem_002631235                   Insys_Anthem_002631235
Insys_Anthem_002631486                   Insys_Anthem_002631486
Insys_Anthem_002631488                   Insys_Anthem_002631488
Insys_Anthem_002631497                   Insys_Anthem_002631497
Insys_Anthem_002631499                   Insys_Anthem_002631499
Insys_Anthem_002631501                   Insys_Anthem_002631501
Insys_Anthem_002631507                   Insys_Anthem_002631507
Insys_Anthem_002631640                   Insys_Anthem_002631640
Insys_Anthem_002631706                   Insys_Anthem_002631706
Insys_Anthem_002631707                   Insys_Anthem_002631707
Insys_Anthem_002631709                   Insys_Anthem_002631709
Insys_Anthem_002631946                   Insys_Anthem_002631946
Insys_Anthem_002631950                   Insys_Anthem_002631950
Insys_Anthem_002631953                   Insys_Anthem_002631953
Insys_Anthem_002631955                   Insys_Anthem_002631955
Insys_Anthem_002631986                   Insys_Anthem_002631986
Insys_Anthem_002632070                   Insys_Anthem_002632070
Insys_Anthem_002632089                   Insys_Anthem_002632089
Insys_Anthem_002632091                   Insys_Anthem_002632091
Insys_Anthem_002632095                   Insys_Anthem_002632095
Insys_Anthem_002632170                   Insys_Anthem_002632170
Insys_Anthem_002632400                   Insys_Anthem_002632400
Insys_Anthem_002632470                   Insys_Anthem_002632470
Insys_Anthem_002632507                   Insys_Anthem_002632507
Insys_Anthem_002632509                   Insys_Anthem_002632509
Insys_Anthem_002632521                   Insys_Anthem_002632521
Insys_Anthem_002632526                   Insys_Anthem_002632526
Insys_Anthem_002632527                   Insys_Anthem_002632527
Insys_Anthem_002632529                   Insys_Anthem_002632529
Insys_Anthem_002632530                   Insys_Anthem_002632530
Insys_Anthem_002632532                   Insys_Anthem_002632532
Insys_Anthem_002632533                   Insys_Anthem_002632533
Insys_Anthem_002632535                   Insys_Anthem_002632535
Insys_Anthem_002632674                   Insys_Anthem_002632674
Insys_Anthem_002632675                   Insys_Anthem_002632675
Insys_Anthem_002632684                   Insys_Anthem_002632684
Insys_Anthem_002632699                   Insys_Anthem_002632699
Insys_Anthem_002632700                   Insys_Anthem_002632700
Insys_Anthem_002632731                   Insys_Anthem_002632731
Insys_Anthem_002632756                   Insys_Anthem_002632756
Insys_Anthem_002632760                   Insys_Anthem_002632760
Insys_Anthem_002632774                   Insys_Anthem_002632774

                                                    2818
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2820 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002632854                   Insys_Anthem_002632854
Insys_Anthem_002632886                   Insys_Anthem_002632886
Insys_Anthem_002632893                   Insys_Anthem_002632893
Insys_Anthem_002632978                   Insys_Anthem_002632978
Insys_Anthem_002633222                   Insys_Anthem_002633222
Insys_Anthem_002633229                   Insys_Anthem_002633229
Insys_Anthem_002633305                   Insys_Anthem_002633305
Insys_Anthem_002633484                   Insys_Anthem_002633484
Insys_Anthem_002633485                   Insys_Anthem_002633485
Insys_Anthem_002633486                   Insys_Anthem_002633486
Insys_Anthem_002633648                   Insys_Anthem_002633648
Insys_Anthem_002633742                   Insys_Anthem_002633742
Insys_Anthem_002633750                   Insys_Anthem_002633750
Insys_Anthem_002633872                   Insys_Anthem_002633872
Insys_Anthem_002633874                   Insys_Anthem_002633874
Insys_Anthem_002634341                   Insys_Anthem_002634341
Insys_Anthem_002634355                   Insys_Anthem_002634355
Insys_Anthem_002634359                   Insys_Anthem_002634359
Insys_Anthem_002634369                   Insys_Anthem_002634369
Insys_Anthem_002634473                   Insys_Anthem_002634473
Insys_Anthem_002634544                   Insys_Anthem_002634544
Insys_Anthem_002634546                   Insys_Anthem_002634546
Insys_Anthem_002634559                   Insys_Anthem_002634559
Insys_Anthem_002634562                   Insys_Anthem_002634562
Insys_Anthem_002634639                   Insys_Anthem_002634639
Insys_Anthem_002634817                   Insys_Anthem_002634817
Insys_Anthem_002634823                   Insys_Anthem_002634823
Insys_Anthem_002634829                   Insys_Anthem_002634829
Insys_Anthem_002634839                   Insys_Anthem_002634839
Insys_Anthem_002634840                   Insys_Anthem_002634840
Insys_Anthem_002634842                   Insys_Anthem_002634842
Insys_Anthem_002634868                   Insys_Anthem_002634868
Insys_Anthem_002635038                   Insys_Anthem_002635038
Insys_Anthem_002635229                   Insys_Anthem_002635229
Insys_Anthem_002635334                   Insys_Anthem_002635334
Insys_Anthem_002635335                   Insys_Anthem_002635335
Insys_Anthem_002635799                   Insys_Anthem_002635799
Insys_Anthem_002636049                   Insys_Anthem_002636049
Insys_Anthem_002636157                   Insys_Anthem_002636157
Insys_Anthem_002637114                   Insys_Anthem_002637114
Insys_Anthem_002637128                   Insys_Anthem_002637128
Insys_Anthem_002637167                   Insys_Anthem_002637167
Insys_Anthem_002637171                   Insys_Anthem_002637171
Insys_Anthem_002637203                   Insys_Anthem_002637203
Insys_Anthem_002637427                   Insys_Anthem_002637427
Insys_Anthem_002637455                   Insys_Anthem_002637455
Insys_Anthem_002637784                   Insys_Anthem_002637784

                                                    2819
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2821 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002638063                   Insys_Anthem_002638063
Insys_Anthem_002638250                   Insys_Anthem_002638250
Insys_Anthem_002638615                   Insys_Anthem_002638615
Insys_Anthem_002638703                   Insys_Anthem_002638703
Insys_Anthem_002638704                   Insys_Anthem_002638704
Insys_Anthem_002638735                   Insys_Anthem_002638735
Insys_Anthem_002638806                   Insys_Anthem_002638806
Insys_Anthem_002639038                   Insys_Anthem_002639038
Insys_Anthem_002639210                   Insys_Anthem_002639210
Insys_Anthem_002639211                   Insys_Anthem_002639211
Insys_Anthem_002639214                   Insys_Anthem_002639214
Insys_Anthem_002639217                   Insys_Anthem_002639217
Insys_Anthem_002639297                   Insys_Anthem_002639297
Insys_Anthem_002639312                   Insys_Anthem_002639312
Insys_Anthem_002639689                   Insys_Anthem_002639689
Insys_Anthem_002639897                   Insys_Anthem_002639897
Insys_Anthem_002639917                   Insys_Anthem_002639917
Insys_Anthem_002640008                   Insys_Anthem_002640008
Insys_Anthem_002640085                   Insys_Anthem_002640085
Insys_Anthem_002640148                   Insys_Anthem_002640148
Insys_Anthem_002640216                   Insys_Anthem_002640216
Insys_Anthem_002640324                   Insys_Anthem_002640324
Insys_Anthem_002640330                   Insys_Anthem_002640330
Insys_Anthem_002640361                   Insys_Anthem_002640361
Insys_Anthem_002640367                   Insys_Anthem_002640367
Insys_Anthem_002640468                   Insys_Anthem_002640468
Insys_Anthem_002640469                   Insys_Anthem_002640469
Insys_Anthem_002640517                   Insys_Anthem_002640517
Insys_Anthem_002640622                   Insys_Anthem_002640622
Insys_Anthem_002640623                   Insys_Anthem_002640623
Insys_Anthem_002640627                   Insys_Anthem_002640627
Insys_Anthem_002640634                   Insys_Anthem_002640634
Insys_Anthem_002640644                   Insys_Anthem_002640644
Insys_Anthem_002640669                   Insys_Anthem_002640669
Insys_Anthem_002640686                   Insys_Anthem_002640686
Insys_Anthem_002640689                   Insys_Anthem_002640689
Insys_Anthem_002640691                   Insys_Anthem_002640691
Insys_Anthem_002640696                   Insys_Anthem_002640696
Insys_Anthem_002640697                   Insys_Anthem_002640697
Insys_Anthem_002640702                   Insys_Anthem_002640702
Insys_Anthem_002640705                   Insys_Anthem_002640705
Insys_Anthem_002640727                   Insys_Anthem_002640727
Insys_Anthem_002640733                   Insys_Anthem_002640733
Insys_Anthem_002640748                   Insys_Anthem_002640748
Insys_Anthem_002640760                   Insys_Anthem_002640760
Insys_Anthem_002640766                   Insys_Anthem_002640766
Insys_Anthem_002640802                   Insys_Anthem_002640802

                                                    2820
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2822 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002640811                   Insys_Anthem_002640811
Insys_Anthem_002640880                   Insys_Anthem_002640880
Insys_Anthem_002640883                   Insys_Anthem_002640883
Insys_Anthem_002640894                   Insys_Anthem_002640894
Insys_Anthem_002640899                   Insys_Anthem_002640899
Insys_Anthem_002640918                   Insys_Anthem_002640918
Insys_Anthem_002640920                   Insys_Anthem_002640920
Insys_Anthem_002640963                   Insys_Anthem_002640963
Insys_Anthem_002640981                   Insys_Anthem_002640981
Insys_Anthem_002640983                   Insys_Anthem_002640983
Insys_Anthem_002640985                   Insys_Anthem_002640985
Insys_Anthem_002640990                   Insys_Anthem_002640990
Insys_Anthem_002640994                   Insys_Anthem_002640994
Insys_Anthem_002640996                   Insys_Anthem_002640996
Insys_Anthem_002641007                   Insys_Anthem_002641007
Insys_Anthem_002641010                   Insys_Anthem_002641010
Insys_Anthem_002641011                   Insys_Anthem_002641011
Insys_Anthem_002641064                   Insys_Anthem_002641064
Insys_Anthem_002641080                   Insys_Anthem_002641080
Insys_Anthem_002641085                   Insys_Anthem_002641085
Insys_Anthem_002641087                   Insys_Anthem_002641087
Insys_Anthem_002641123                   Insys_Anthem_002641123
Insys_Anthem_002641158                   Insys_Anthem_002641158
Insys_Anthem_002641217                   Insys_Anthem_002641217
Insys_Anthem_002641219                   Insys_Anthem_002641219
Insys_Anthem_002641225                   Insys_Anthem_002641225
Insys_Anthem_002641230                   Insys_Anthem_002641230
Insys_Anthem_002641246                   Insys_Anthem_002641246
Insys_Anthem_002641268                   Insys_Anthem_002641268
Insys_Anthem_002641284                   Insys_Anthem_002641284
Insys_Anthem_002641300                   Insys_Anthem_002641300
Insys_Anthem_002641304                   Insys_Anthem_002641304
Insys_Anthem_002641315                   Insys_Anthem_002641315
Insys_Anthem_002641322                   Insys_Anthem_002641322
Insys_Anthem_002641325                   Insys_Anthem_002641325
Insys_Anthem_002641335                   Insys_Anthem_002641335
Insys_Anthem_002641344                   Insys_Anthem_002641344
Insys_Anthem_002641361                   Insys_Anthem_002641361
Insys_Anthem_002641367                   Insys_Anthem_002641367
Insys_Anthem_002641383                   Insys_Anthem_002641383
Insys_Anthem_002641385                   Insys_Anthem_002641385
Insys_Anthem_002641416                   Insys_Anthem_002641416
Insys_Anthem_002641425                   Insys_Anthem_002641425
Insys_Anthem_002641441                   Insys_Anthem_002641441
Insys_Anthem_002641446                   Insys_Anthem_002641446
Insys_Anthem_002641451                   Insys_Anthem_002641451
Insys_Anthem_002641471                   Insys_Anthem_002641471

                                                    2821
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2823 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002641479                   Insys_Anthem_002641479
Insys_Anthem_002641539                   Insys_Anthem_002641539
Insys_Anthem_002641549                   Insys_Anthem_002641549
Insys_Anthem_002641598                   Insys_Anthem_002641598
Insys_Anthem_002641624                   Insys_Anthem_002641624
Insys_Anthem_002641625                   Insys_Anthem_002641625
Insys_Anthem_002641626                   Insys_Anthem_002641626
Insys_Anthem_002641632                   Insys_Anthem_002641632
Insys_Anthem_002641642                   Insys_Anthem_002641642
Insys_Anthem_002641662                   Insys_Anthem_002641662
Insys_Anthem_002641666                   Insys_Anthem_002641666
Insys_Anthem_002641689                   Insys_Anthem_002641689
Insys_Anthem_002641722                   Insys_Anthem_002641722
Insys_Anthem_002641739                   Insys_Anthem_002641739
Insys_Anthem_002641747                   Insys_Anthem_002641747
Insys_Anthem_002641755                   Insys_Anthem_002641755
Insys_Anthem_002641773                   Insys_Anthem_002641773
Insys_Anthem_002641781                   Insys_Anthem_002641781
Insys_Anthem_002641787                   Insys_Anthem_002641787
Insys_Anthem_002641790                   Insys_Anthem_002641790
Insys_Anthem_002641812                   Insys_Anthem_002641812
Insys_Anthem_002641815                   Insys_Anthem_002641815
Insys_Anthem_002641827                   Insys_Anthem_002641827
Insys_Anthem_002641867                   Insys_Anthem_002641867
Insys_Anthem_002641915                   Insys_Anthem_002641915
Insys_Anthem_002641968                   Insys_Anthem_002641968
Insys_Anthem_002641969                   Insys_Anthem_002641969
Insys_Anthem_002641970                   Insys_Anthem_002641970
Insys_Anthem_002641971                   Insys_Anthem_002641971
Insys_Anthem_002641972                   Insys_Anthem_002641972
Insys_Anthem_002641974                   Insys_Anthem_002641974
Insys_Anthem_002641977                   Insys_Anthem_002641977
Insys_Anthem_002641983                   Insys_Anthem_002641983
Insys_Anthem_002641996                   Insys_Anthem_002641996
Insys_Anthem_002642016                   Insys_Anthem_002642016
Insys_Anthem_002642018                   Insys_Anthem_002642018
Insys_Anthem_002642028                   Insys_Anthem_002642028
Insys_Anthem_002642034                   Insys_Anthem_002642034
Insys_Anthem_002642035                   Insys_Anthem_002642035
Insys_Anthem_002642039                   Insys_Anthem_002642039
Insys_Anthem_002642041                   Insys_Anthem_002642041
Insys_Anthem_002642047                   Insys_Anthem_002642047
Insys_Anthem_002642052                   Insys_Anthem_002642052
Insys_Anthem_002642058                   Insys_Anthem_002642058
Insys_Anthem_002642071                   Insys_Anthem_002642071
Insys_Anthem_002642085                   Insys_Anthem_002642085
Insys_Anthem_002642091                   Insys_Anthem_002642091

                                                    2822
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2824 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002642105                   Insys_Anthem_002642105
Insys_Anthem_002642108                   Insys_Anthem_002642108
Insys_Anthem_002642111                   Insys_Anthem_002642111
Insys_Anthem_002642119                   Insys_Anthem_002642119
Insys_Anthem_002642131                   Insys_Anthem_002642131
Insys_Anthem_002642177                   Insys_Anthem_002642177
Insys_Anthem_002642253                   Insys_Anthem_002642253
Insys_Anthem_002642272                   Insys_Anthem_002642272
Insys_Anthem_002642283                   Insys_Anthem_002642283
Insys_Anthem_002642292                   Insys_Anthem_002642292
Insys_Anthem_002642333                   Insys_Anthem_002642333
Insys_Anthem_002642335                   Insys_Anthem_002642335
Insys_Anthem_002642336                   Insys_Anthem_002642336
Insys_Anthem_002642342                   Insys_Anthem_002642342
Insys_Anthem_002642351                   Insys_Anthem_002642351
Insys_Anthem_002642352                   Insys_Anthem_002642352
Insys_Anthem_002642354                   Insys_Anthem_002642354
Insys_Anthem_002642355                   Insys_Anthem_002642355
Insys_Anthem_002642359                   Insys_Anthem_002642359
Insys_Anthem_002642360                   Insys_Anthem_002642360
Insys_Anthem_002642385                   Insys_Anthem_002642385
Insys_Anthem_002642393                   Insys_Anthem_002642393
Insys_Anthem_002642396                   Insys_Anthem_002642396
Insys_Anthem_002642416                   Insys_Anthem_002642416
Insys_Anthem_002642439                   Insys_Anthem_002642439
Insys_Anthem_002642448                   Insys_Anthem_002642448
Insys_Anthem_002642488                   Insys_Anthem_002642488
Insys_Anthem_002642579                   Insys_Anthem_002642579
Insys_Anthem_002642598                   Insys_Anthem_002642598
Insys_Anthem_002642603                   Insys_Anthem_002642603
Insys_Anthem_002642609                   Insys_Anthem_002642609
Insys_Anthem_002642615                   Insys_Anthem_002642615
Insys_Anthem_002642687                   Insys_Anthem_002642687
Insys_Anthem_002642748                   Insys_Anthem_002642748
Insys_Anthem_002642750                   Insys_Anthem_002642750
Insys_Anthem_002643011                   Insys_Anthem_002643011
Insys_Anthem_002643012                   Insys_Anthem_002643012
Insys_Anthem_002643018                   Insys_Anthem_002643018
Insys_Anthem_002643053                   Insys_Anthem_002643053
Insys_Anthem_002643066                   Insys_Anthem_002643066
Insys_Anthem_002643074                   Insys_Anthem_002643074
Insys_Anthem_002643178                   Insys_Anthem_002643178
Insys_Anthem_002643212                   Insys_Anthem_002643212
Insys_Anthem_002643258                   Insys_Anthem_002643258
Insys_Anthem_002643416                   Insys_Anthem_002643416
Insys_Anthem_002643421                   Insys_Anthem_002643421
Insys_Anthem_002643454                   Insys_Anthem_002643454

                                                    2823
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2825 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002643975                   Insys_Anthem_002643975
Insys_Anthem_002644135                   Insys_Anthem_002644135
Insys_Anthem_002644149                   Insys_Anthem_002644149
Insys_Anthem_002644265                   Insys_Anthem_002644265
Insys_Anthem_002644272                   Insys_Anthem_002644272
Insys_Anthem_002644287                   Insys_Anthem_002644287
Insys_Anthem_002644315                   Insys_Anthem_002644315
Insys_Anthem_002644378                   Insys_Anthem_002644378
Insys_Anthem_002644384                   Insys_Anthem_002644384
Insys_Anthem_002644390                   Insys_Anthem_002644390
Insys_Anthem_002644400                   Insys_Anthem_002644400
Insys_Anthem_002644414                   Insys_Anthem_002644414
Insys_Anthem_002644431                   Insys_Anthem_002644431
Insys_Anthem_002644439                   Insys_Anthem_002644439
Insys_Anthem_002644445                   Insys_Anthem_002644445
Insys_Anthem_002644467                   Insys_Anthem_002644467
Insys_Anthem_002644488                   Insys_Anthem_002644488
Insys_Anthem_002644504                   Insys_Anthem_002644504
Insys_Anthem_002644508                   Insys_Anthem_002644508
Insys_Anthem_002644515                   Insys_Anthem_002644515
Insys_Anthem_002644517                   Insys_Anthem_002644517
Insys_Anthem_002644545                   Insys_Anthem_002644545
Insys_Anthem_002644561                   Insys_Anthem_002644561
Insys_Anthem_002644565                   Insys_Anthem_002644565
Insys_Anthem_002644576                   Insys_Anthem_002644576
Insys_Anthem_002644580                   Insys_Anthem_002644580
Insys_Anthem_002644581                   Insys_Anthem_002644581
Insys_Anthem_002644665                   Insys_Anthem_002644665
Insys_Anthem_002644670                   Insys_Anthem_002644670
Insys_Anthem_002644674                   Insys_Anthem_002644674
Insys_Anthem_002644686                   Insys_Anthem_002644686
Insys_Anthem_002644693                   Insys_Anthem_002644693
Insys_Anthem_002644698                   Insys_Anthem_002644698
Insys_Anthem_002644715                   Insys_Anthem_002644715
Insys_Anthem_002644716                   Insys_Anthem_002644716
Insys_Anthem_002644718                   Insys_Anthem_002644718
Insys_Anthem_002644732                   Insys_Anthem_002644732
Insys_Anthem_002644743                   Insys_Anthem_002644743
Insys_Anthem_002644744                   Insys_Anthem_002644744
Insys_Anthem_002644758                   Insys_Anthem_002644758
Insys_Anthem_002644767                   Insys_Anthem_002644767
Insys_Anthem_002644801                   Insys_Anthem_002644801
Insys_Anthem_002644804                   Insys_Anthem_002644804
Insys_Anthem_002644828                   Insys_Anthem_002644828
Insys_Anthem_002644855                   Insys_Anthem_002644855
Insys_Anthem_002644858                   Insys_Anthem_002644858
Insys_Anthem_002644861                   Insys_Anthem_002644861

                                                    2824
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2826 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002644877                   Insys_Anthem_002644877
Insys_Anthem_002644881                   Insys_Anthem_002644881
Insys_Anthem_002644886                   Insys_Anthem_002644886
Insys_Anthem_002644904                   Insys_Anthem_002644904
Insys_Anthem_002644905                   Insys_Anthem_002644905
Insys_Anthem_002644911                   Insys_Anthem_002644911
Insys_Anthem_002644933                   Insys_Anthem_002644933
Insys_Anthem_002644945                   Insys_Anthem_002644945
Insys_Anthem_002644951                   Insys_Anthem_002644951
Insys_Anthem_002644966                   Insys_Anthem_002644966
Insys_Anthem_002644972                   Insys_Anthem_002644972
Insys_Anthem_002644979                   Insys_Anthem_002644979
Insys_Anthem_002644980                   Insys_Anthem_002644980
Insys_Anthem_002644982                   Insys_Anthem_002644982
Insys_Anthem_002644985                   Insys_Anthem_002644985
Insys_Anthem_002644988                   Insys_Anthem_002644988
Insys_Anthem_002644993                   Insys_Anthem_002644993
Insys_Anthem_002644995                   Insys_Anthem_002644995
Insys_Anthem_002645003                   Insys_Anthem_002645003
Insys_Anthem_002645012                   Insys_Anthem_002645012
Insys_Anthem_002645034                   Insys_Anthem_002645034
Insys_Anthem_002645036                   Insys_Anthem_002645036
Insys_Anthem_002645047                   Insys_Anthem_002645047
Insys_Anthem_002645049                   Insys_Anthem_002645049
Insys_Anthem_002645052                   Insys_Anthem_002645052
Insys_Anthem_002645093                   Insys_Anthem_002645093
Insys_Anthem_002645111                   Insys_Anthem_002645111
Insys_Anthem_002645114                   Insys_Anthem_002645114
Insys_Anthem_002645129                   Insys_Anthem_002645129
Insys_Anthem_002645149                   Insys_Anthem_002645149
Insys_Anthem_002645153                   Insys_Anthem_002645153
Insys_Anthem_002645158                   Insys_Anthem_002645158
Insys_Anthem_002645168                   Insys_Anthem_002645168
Insys_Anthem_002645170                   Insys_Anthem_002645170
Insys_Anthem_002645171                   Insys_Anthem_002645171
Insys_Anthem_002645181                   Insys_Anthem_002645181
Insys_Anthem_002645186                   Insys_Anthem_002645186
Insys_Anthem_002645189                   Insys_Anthem_002645189
Insys_Anthem_002645211                   Insys_Anthem_002645211
Insys_Anthem_002645226                   Insys_Anthem_002645226
Insys_Anthem_002645232                   Insys_Anthem_002645232
Insys_Anthem_002645245                   Insys_Anthem_002645245
Insys_Anthem_002645256                   Insys_Anthem_002645256
Insys_Anthem_002645260                   Insys_Anthem_002645260
Insys_Anthem_002645269                   Insys_Anthem_002645269
Insys_Anthem_002645277                   Insys_Anthem_002645277
Insys_Anthem_002645291                   Insys_Anthem_002645291

                                                    2825
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2827 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002645300                   Insys_Anthem_002645300
Insys_Anthem_002645302                   Insys_Anthem_002645302
Insys_Anthem_002645318                   Insys_Anthem_002645318
Insys_Anthem_002645321                   Insys_Anthem_002645321
Insys_Anthem_002645330                   Insys_Anthem_002645330
Insys_Anthem_002645341                   Insys_Anthem_002645341
Insys_Anthem_002645342                   Insys_Anthem_002645342
Insys_Anthem_002645349                   Insys_Anthem_002645349
Insys_Anthem_002645352                   Insys_Anthem_002645352
Insys_Anthem_002645359                   Insys_Anthem_002645359
Insys_Anthem_002645392                   Insys_Anthem_002645392
Insys_Anthem_002645393                   Insys_Anthem_002645393
Insys_Anthem_002645398                   Insys_Anthem_002645398
Insys_Anthem_002645402                   Insys_Anthem_002645402
Insys_Anthem_002645431                   Insys_Anthem_002645431
Insys_Anthem_002645440                   Insys_Anthem_002645440
Insys_Anthem_002645445                   Insys_Anthem_002645445
Insys_Anthem_002645453                   Insys_Anthem_002645453
Insys_Anthem_002645454                   Insys_Anthem_002645454
Insys_Anthem_002645461                   Insys_Anthem_002645461
Insys_Anthem_002645467                   Insys_Anthem_002645467
Insys_Anthem_002645475                   Insys_Anthem_002645475
Insys_Anthem_002645483                   Insys_Anthem_002645483
Insys_Anthem_002645494                   Insys_Anthem_002645494
Insys_Anthem_002645506                   Insys_Anthem_002645506
Insys_Anthem_002645521                   Insys_Anthem_002645521
Insys_Anthem_002645525                   Insys_Anthem_002645525
Insys_Anthem_002645534                   Insys_Anthem_002645534
Insys_Anthem_002645535                   Insys_Anthem_002645535
Insys_Anthem_002645558                   Insys_Anthem_002645558
Insys_Anthem_002645568                   Insys_Anthem_002645568
Insys_Anthem_002645606                   Insys_Anthem_002645606
Insys_Anthem_002645612                   Insys_Anthem_002645612
Insys_Anthem_002645617                   Insys_Anthem_002645617
Insys_Anthem_002645618                   Insys_Anthem_002645618
Insys_Anthem_002645627                   Insys_Anthem_002645627
Insys_Anthem_002645629                   Insys_Anthem_002645629
Insys_Anthem_002645633                   Insys_Anthem_002645633
Insys_Anthem_002645650                   Insys_Anthem_002645650
Insys_Anthem_002645699                   Insys_Anthem_002645699
Insys_Anthem_002645700                   Insys_Anthem_002645700
Insys_Anthem_002645720                   Insys_Anthem_002645720
Insys_Anthem_002645734                   Insys_Anthem_002645734
Insys_Anthem_002645754                   Insys_Anthem_002645754
Insys_Anthem_002645778                   Insys_Anthem_002645778
Insys_Anthem_002645786                   Insys_Anthem_002645786
Insys_Anthem_002645793                   Insys_Anthem_002645793

                                                    2826
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2828 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002645802                   Insys_Anthem_002645802
Insys_Anthem_002645811                   Insys_Anthem_002645811
Insys_Anthem_002645821                   Insys_Anthem_002645821
Insys_Anthem_002645831                   Insys_Anthem_002645831
Insys_Anthem_002645838                   Insys_Anthem_002645838
Insys_Anthem_002645846                   Insys_Anthem_002645846
Insys_Anthem_002645856                   Insys_Anthem_002645856
Insys_Anthem_002645867                   Insys_Anthem_002645867
Insys_Anthem_002645919                   Insys_Anthem_002645919
Insys_Anthem_002645921                   Insys_Anthem_002645921
Insys_Anthem_002645927                   Insys_Anthem_002645927
Insys_Anthem_002645931                   Insys_Anthem_002645931
Insys_Anthem_002645936                   Insys_Anthem_002645936
Insys_Anthem_002645945                   Insys_Anthem_002645945
Insys_Anthem_002645948                   Insys_Anthem_002645948
Insys_Anthem_002645950                   Insys_Anthem_002645950
Insys_Anthem_002645952                   Insys_Anthem_002645952
Insys_Anthem_002645987                   Insys_Anthem_002645987
Insys_Anthem_002645988                   Insys_Anthem_002645988
Insys_Anthem_002645999                   Insys_Anthem_002645999
Insys_Anthem_002646001                   Insys_Anthem_002646001
Insys_Anthem_002646009                   Insys_Anthem_002646009
Insys_Anthem_002646011                   Insys_Anthem_002646011
Insys_Anthem_002646012                   Insys_Anthem_002646012
Insys_Anthem_002646021                   Insys_Anthem_002646021
Insys_Anthem_002646047                   Insys_Anthem_002646047
Insys_Anthem_002646102                   Insys_Anthem_002646102
Insys_Anthem_002646104                   Insys_Anthem_002646104
Insys_Anthem_002646105                   Insys_Anthem_002646105
Insys_Anthem_002646113                   Insys_Anthem_002646113
Insys_Anthem_002646121                   Insys_Anthem_002646121
Insys_Anthem_002646132                   Insys_Anthem_002646132
Insys_Anthem_002646138                   Insys_Anthem_002646138
Insys_Anthem_002646149                   Insys_Anthem_002646149
Insys_Anthem_002646159                   Insys_Anthem_002646159
Insys_Anthem_002646165                   Insys_Anthem_002646165
Insys_Anthem_002646171                   Insys_Anthem_002646171
Insys_Anthem_002646198                   Insys_Anthem_002646198
Insys_Anthem_002646201                   Insys_Anthem_002646201
Insys_Anthem_002646217                   Insys_Anthem_002646217
Insys_Anthem_002646231                   Insys_Anthem_002646231
Insys_Anthem_002646238                   Insys_Anthem_002646238
Insys_Anthem_002646240                   Insys_Anthem_002646240
Insys_Anthem_002646260                   Insys_Anthem_002646260
Insys_Anthem_002646291                   Insys_Anthem_002646291
Insys_Anthem_002646309                   Insys_Anthem_002646309
Insys_Anthem_002646311                   Insys_Anthem_002646311

                                                    2827
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2829 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002646348                   Insys_Anthem_002646348
Insys_Anthem_002646367                   Insys_Anthem_002646367
Insys_Anthem_002646381                   Insys_Anthem_002646381
Insys_Anthem_002646396                   Insys_Anthem_002646396
Insys_Anthem_002646398                   Insys_Anthem_002646398
Insys_Anthem_002646408                   Insys_Anthem_002646408
Insys_Anthem_002646423                   Insys_Anthem_002646423
Insys_Anthem_002646428                   Insys_Anthem_002646428
Insys_Anthem_002646446                   Insys_Anthem_002646446
Insys_Anthem_002646456                   Insys_Anthem_002646456
Insys_Anthem_002646459                   Insys_Anthem_002646459
Insys_Anthem_002646470                   Insys_Anthem_002646470
Insys_Anthem_002646473                   Insys_Anthem_002646473
Insys_Anthem_002646475                   Insys_Anthem_002646475
Insys_Anthem_002646506                   Insys_Anthem_002646506
Insys_Anthem_002646508                   Insys_Anthem_002646508
Insys_Anthem_002646565                   Insys_Anthem_002646565
Insys_Anthem_002646566                   Insys_Anthem_002646566
Insys_Anthem_002646583                   Insys_Anthem_002646583
Insys_Anthem_002646584                   Insys_Anthem_002646584
Insys_Anthem_002646586                   Insys_Anthem_002646586
Insys_Anthem_002646596                   Insys_Anthem_002646596
Insys_Anthem_002646597                   Insys_Anthem_002646597
Insys_Anthem_002646612                   Insys_Anthem_002646612
Insys_Anthem_002646615                   Insys_Anthem_002646615
Insys_Anthem_002646620                   Insys_Anthem_002646620
Insys_Anthem_002646627                   Insys_Anthem_002646627
Insys_Anthem_002646649                   Insys_Anthem_002646649
Insys_Anthem_002646650                   Insys_Anthem_002646650
Insys_Anthem_002646666                   Insys_Anthem_002646666
Insys_Anthem_002646675                   Insys_Anthem_002646675
Insys_Anthem_002646684                   Insys_Anthem_002646684
Insys_Anthem_002646688                   Insys_Anthem_002646688
Insys_Anthem_002646715                   Insys_Anthem_002646715
Insys_Anthem_002646721                   Insys_Anthem_002646721
Insys_Anthem_002646732                   Insys_Anthem_002646732
Insys_Anthem_002646786                   Insys_Anthem_002646786
Insys_Anthem_002646791                   Insys_Anthem_002646791
Insys_Anthem_002646808                   Insys_Anthem_002646808
Insys_Anthem_002646815                   Insys_Anthem_002646815
Insys_Anthem_002646821                   Insys_Anthem_002646821
Insys_Anthem_002646824                   Insys_Anthem_002646824
Insys_Anthem_002646827                   Insys_Anthem_002646827
Insys_Anthem_002646855                   Insys_Anthem_002646855
Insys_Anthem_002646870                   Insys_Anthem_002646870
Insys_Anthem_002646873                   Insys_Anthem_002646873
Insys_Anthem_002646876                   Insys_Anthem_002646876

                                                    2828
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2830 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002646884                   Insys_Anthem_002646884
Insys_Anthem_002646904                   Insys_Anthem_002646904
Insys_Anthem_002646905                   Insys_Anthem_002646905
Insys_Anthem_002646909                   Insys_Anthem_002646909
Insys_Anthem_002646913                   Insys_Anthem_002646913
Insys_Anthem_002646918                   Insys_Anthem_002646918
Insys_Anthem_002646920                   Insys_Anthem_002646920
Insys_Anthem_002646923                   Insys_Anthem_002646923
Insys_Anthem_002646925                   Insys_Anthem_002646925
Insys_Anthem_002646930                   Insys_Anthem_002646930
Insys_Anthem_002646944                   Insys_Anthem_002646944
Insys_Anthem_002646945                   Insys_Anthem_002646945
Insys_Anthem_002646951                   Insys_Anthem_002646951
Insys_Anthem_002646962                   Insys_Anthem_002646962
Insys_Anthem_002646965                   Insys_Anthem_002646965
Insys_Anthem_002646984                   Insys_Anthem_002646984
Insys_Anthem_002647034                   Insys_Anthem_002647034
Insys_Anthem_002647037                   Insys_Anthem_002647037
Insys_Anthem_002647045                   Insys_Anthem_002647045
Insys_Anthem_002647061                   Insys_Anthem_002647061
Insys_Anthem_002647078                   Insys_Anthem_002647078
Insys_Anthem_002647093                   Insys_Anthem_002647093
Insys_Anthem_002647100                   Insys_Anthem_002647100
Insys_Anthem_002647108                   Insys_Anthem_002647108
Insys_Anthem_002647129                   Insys_Anthem_002647129
Insys_Anthem_002647136                   Insys_Anthem_002647136
Insys_Anthem_002647142                   Insys_Anthem_002647142
Insys_Anthem_002647157                   Insys_Anthem_002647157
Insys_Anthem_002647208                   Insys_Anthem_002647208
Insys_Anthem_002647209                   Insys_Anthem_002647209
Insys_Anthem_002647226                   Insys_Anthem_002647226
Insys_Anthem_002647227                   Insys_Anthem_002647227
Insys_Anthem_002647229                   Insys_Anthem_002647229
Insys_Anthem_002647233                   Insys_Anthem_002647233
Insys_Anthem_002647248                   Insys_Anthem_002647248
Insys_Anthem_002647251                   Insys_Anthem_002647251
Insys_Anthem_002647260                   Insys_Anthem_002647260
Insys_Anthem_002647265                   Insys_Anthem_002647265
Insys_Anthem_002647266                   Insys_Anthem_002647266
Insys_Anthem_002647283                   Insys_Anthem_002647283
Insys_Anthem_002647291                   Insys_Anthem_002647291
Insys_Anthem_002647300                   Insys_Anthem_002647300
Insys_Anthem_002647303                   Insys_Anthem_002647303
Insys_Anthem_002647309                   Insys_Anthem_002647309
Insys_Anthem_002647311                   Insys_Anthem_002647311
Insys_Anthem_002647325                   Insys_Anthem_002647325
Insys_Anthem_002647347                   Insys_Anthem_002647347

                                                    2829
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2831 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002647350                   Insys_Anthem_002647350
Insys_Anthem_002647357                   Insys_Anthem_002647357
Insys_Anthem_002647367                   Insys_Anthem_002647367
Insys_Anthem_002647368                   Insys_Anthem_002647368
Insys_Anthem_002647371                   Insys_Anthem_002647371
Insys_Anthem_002647377                   Insys_Anthem_002647377
Insys_Anthem_002647378                   Insys_Anthem_002647378
Insys_Anthem_002647393                   Insys_Anthem_002647393
Insys_Anthem_002647394                   Insys_Anthem_002647394
Insys_Anthem_002647395                   Insys_Anthem_002647395
Insys_Anthem_002647400                   Insys_Anthem_002647400
Insys_Anthem_002647414                   Insys_Anthem_002647414
Insys_Anthem_002647416                   Insys_Anthem_002647416
Insys_Anthem_002647418                   Insys_Anthem_002647418
Insys_Anthem_002647426                   Insys_Anthem_002647426
Insys_Anthem_002647473                   Insys_Anthem_002647473
Insys_Anthem_002647484                   Insys_Anthem_002647484
Insys_Anthem_002647488                   Insys_Anthem_002647488
Insys_Anthem_002647491                   Insys_Anthem_002647491
Insys_Anthem_002647495                   Insys_Anthem_002647495
Insys_Anthem_002647505                   Insys_Anthem_002647505
Insys_Anthem_002647518                   Insys_Anthem_002647518
Insys_Anthem_002647523                   Insys_Anthem_002647523
Insys_Anthem_002647538                   Insys_Anthem_002647538
Insys_Anthem_002647546                   Insys_Anthem_002647546
Insys_Anthem_002647548                   Insys_Anthem_002647548
Insys_Anthem_002647558                   Insys_Anthem_002647558
Insys_Anthem_002647559                   Insys_Anthem_002647559
Insys_Anthem_002647568                   Insys_Anthem_002647568
Insys_Anthem_002647574                   Insys_Anthem_002647574
Insys_Anthem_002647577                   Insys_Anthem_002647577
Insys_Anthem_002647631                   Insys_Anthem_002647631
Insys_Anthem_002647634                   Insys_Anthem_002647634
Insys_Anthem_002647639                   Insys_Anthem_002647639
Insys_Anthem_002647652                   Insys_Anthem_002647652
Insys_Anthem_002647660                   Insys_Anthem_002647660
Insys_Anthem_002647672                   Insys_Anthem_002647672
Insys_Anthem_002647705                   Insys_Anthem_002647705
Insys_Anthem_002647710                   Insys_Anthem_002647710
Insys_Anthem_002647711                   Insys_Anthem_002647711
Insys_Anthem_002647716                   Insys_Anthem_002647716
Insys_Anthem_002647758                   Insys_Anthem_002647758
Insys_Anthem_002647765                   Insys_Anthem_002647765
Insys_Anthem_002647774                   Insys_Anthem_002647774
Insys_Anthem_002647781                   Insys_Anthem_002647781
Insys_Anthem_002647790                   Insys_Anthem_002647790
Insys_Anthem_002647838                   Insys_Anthem_002647838

                                                    2830
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2832 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002647839                   Insys_Anthem_002647839
Insys_Anthem_002647840                   Insys_Anthem_002647840
Insys_Anthem_002647852                   Insys_Anthem_002647852
Insys_Anthem_002647905                   Insys_Anthem_002647905
Insys_Anthem_002647912                   Insys_Anthem_002647912
Insys_Anthem_002647932                   Insys_Anthem_002647932
Insys_Anthem_002647941                   Insys_Anthem_002647941
Insys_Anthem_002647946                   Insys_Anthem_002647946
Insys_Anthem_002647951                   Insys_Anthem_002647951
Insys_Anthem_002647952                   Insys_Anthem_002647952
Insys_Anthem_002647953                   Insys_Anthem_002647953
Insys_Anthem_002647957                   Insys_Anthem_002647957
Insys_Anthem_002647960                   Insys_Anthem_002647960
Insys_Anthem_002647971                   Insys_Anthem_002647971
Insys_Anthem_002647993                   Insys_Anthem_002647993
Insys_Anthem_002648029                   Insys_Anthem_002648029
Insys_Anthem_002648035                   Insys_Anthem_002648035
Insys_Anthem_002648042                   Insys_Anthem_002648042
Insys_Anthem_002648043                   Insys_Anthem_002648043
Insys_Anthem_002648065                   Insys_Anthem_002648065
Insys_Anthem_002648068                   Insys_Anthem_002648068
Insys_Anthem_002648071                   Insys_Anthem_002648071
Insys_Anthem_002648117                   Insys_Anthem_002648117
Insys_Anthem_002648141                   Insys_Anthem_002648141
Insys_Anthem_002648147                   Insys_Anthem_002648147
Insys_Anthem_002648151                   Insys_Anthem_002648151
Insys_Anthem_002648188                   Insys_Anthem_002648188
Insys_Anthem_002648205                   Insys_Anthem_002648205
Insys_Anthem_002648242                   Insys_Anthem_002648242
Insys_Anthem_002648245                   Insys_Anthem_002648245
Insys_Anthem_002648254                   Insys_Anthem_002648254
Insys_Anthem_002648288                   Insys_Anthem_002648288
Insys_Anthem_002648291                   Insys_Anthem_002648291
Insys_Anthem_002648296                   Insys_Anthem_002648296
Insys_Anthem_002648303                   Insys_Anthem_002648303
Insys_Anthem_002648342                   Insys_Anthem_002648342
Insys_Anthem_002648351                   Insys_Anthem_002648351
Insys_Anthem_002648367                   Insys_Anthem_002648367
Insys_Anthem_002648378                   Insys_Anthem_002648378
Insys_Anthem_002648383                   Insys_Anthem_002648383
Insys_Anthem_002648387                   Insys_Anthem_002648387
Insys_Anthem_002648395                   Insys_Anthem_002648395
Insys_Anthem_002648398                   Insys_Anthem_002648398
Insys_Anthem_002648400                   Insys_Anthem_002648400
Insys_Anthem_002648404                   Insys_Anthem_002648404
Insys_Anthem_002648415                   Insys_Anthem_002648415
Insys_Anthem_002648429                   Insys_Anthem_002648429

                                                    2831
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2833 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002648443                   Insys_Anthem_002648443
Insys_Anthem_002648456                   Insys_Anthem_002648456
Insys_Anthem_002648457                   Insys_Anthem_002648457
Insys_Anthem_002648464                   Insys_Anthem_002648464
Insys_Anthem_002648474                   Insys_Anthem_002648474
Insys_Anthem_002648477                   Insys_Anthem_002648477
Insys_Anthem_002648478                   Insys_Anthem_002648478
Insys_Anthem_002648496                   Insys_Anthem_002648496
Insys_Anthem_002648505                   Insys_Anthem_002648505
Insys_Anthem_002648508                   Insys_Anthem_002648508
Insys_Anthem_002648509                   Insys_Anthem_002648509
Insys_Anthem_002648519                   Insys_Anthem_002648519
Insys_Anthem_002648528                   Insys_Anthem_002648528
Insys_Anthem_002648530                   Insys_Anthem_002648530
Insys_Anthem_002648535                   Insys_Anthem_002648535
Insys_Anthem_002648540                   Insys_Anthem_002648540
Insys_Anthem_002648559                   Insys_Anthem_002648559
Insys_Anthem_002648564                   Insys_Anthem_002648564
Insys_Anthem_002648577                   Insys_Anthem_002648577
Insys_Anthem_002648655                   Insys_Anthem_002648655
Insys_Anthem_002648657                   Insys_Anthem_002648657
Insys_Anthem_002648673                   Insys_Anthem_002648673
Insys_Anthem_002648675                   Insys_Anthem_002648675
Insys_Anthem_002648676                   Insys_Anthem_002648676
Insys_Anthem_002648687                   Insys_Anthem_002648687
Insys_Anthem_002648708                   Insys_Anthem_002648708
Insys_Anthem_002648728                   Insys_Anthem_002648728
Insys_Anthem_002648732                   Insys_Anthem_002648732
Insys_Anthem_002648737                   Insys_Anthem_002648737
Insys_Anthem_002648749                   Insys_Anthem_002648749
Insys_Anthem_002648784                   Insys_Anthem_002648784
Insys_Anthem_002648787                   Insys_Anthem_002648787
Insys_Anthem_002648793                   Insys_Anthem_002648793
Insys_Anthem_002648794                   Insys_Anthem_002648794
Insys_Anthem_002648802                   Insys_Anthem_002648802
Insys_Anthem_002648814                   Insys_Anthem_002648814
Insys_Anthem_002648817                   Insys_Anthem_002648817
Insys_Anthem_002648822                   Insys_Anthem_002648822
Insys_Anthem_002648835                   Insys_Anthem_002648835
Insys_Anthem_002648837                   Insys_Anthem_002648837
Insys_Anthem_002648843                   Insys_Anthem_002648843
Insys_Anthem_002648849                   Insys_Anthem_002648849
Insys_Anthem_002648851                   Insys_Anthem_002648851
Insys_Anthem_002648854                   Insys_Anthem_002648854
Insys_Anthem_002648874                   Insys_Anthem_002648874
Insys_Anthem_002648932                   Insys_Anthem_002648932
Insys_Anthem_002648938                   Insys_Anthem_002648938

                                                    2832
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2834 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002648943                   Insys_Anthem_002648943
Insys_Anthem_002648951                   Insys_Anthem_002648951
Insys_Anthem_002648953                   Insys_Anthem_002648953
Insys_Anthem_002648963                   Insys_Anthem_002648963
Insys_Anthem_002648965                   Insys_Anthem_002648965
Insys_Anthem_002648966                   Insys_Anthem_002648966
Insys_Anthem_002648968                   Insys_Anthem_002648968
Insys_Anthem_002648978                   Insys_Anthem_002648978
Insys_Anthem_002649039                   Insys_Anthem_002649039
Insys_Anthem_002649119                   Insys_Anthem_002649119
Insys_Anthem_002649180                   Insys_Anthem_002649180
Insys_Anthem_002649213                   Insys_Anthem_002649213
Insys_Anthem_002649326                   Insys_Anthem_002649326
Insys_Anthem_002649327                   Insys_Anthem_002649327
Insys_Anthem_002649333                   Insys_Anthem_002649333
Insys_Anthem_002649341                   Insys_Anthem_002649341
Insys_Anthem_002649351                   Insys_Anthem_002649351
Insys_Anthem_002649354                   Insys_Anthem_002649354
Insys_Anthem_002649359                   Insys_Anthem_002649359
Insys_Anthem_002649367                   Insys_Anthem_002649367
Insys_Anthem_002649373                   Insys_Anthem_002649373
Insys_Anthem_002649377                   Insys_Anthem_002649377
Insys_Anthem_002649378                   Insys_Anthem_002649378
Insys_Anthem_002649389                   Insys_Anthem_002649389
Insys_Anthem_002649401                   Insys_Anthem_002649401
Insys_Anthem_002649402                   Insys_Anthem_002649402
Insys_Anthem_002649407                   Insys_Anthem_002649407
Insys_Anthem_002649411                   Insys_Anthem_002649411
Insys_Anthem_002649431                   Insys_Anthem_002649431
Insys_Anthem_002649517                   Insys_Anthem_002649517
Insys_Anthem_002649518                   Insys_Anthem_002649518
Insys_Anthem_002649525                   Insys_Anthem_002649525
Insys_Anthem_002649528                   Insys_Anthem_002649528
Insys_Anthem_002649537                   Insys_Anthem_002649537
Insys_Anthem_002649539                   Insys_Anthem_002649539
Insys_Anthem_002649541                   Insys_Anthem_002649541
Insys_Anthem_002649546                   Insys_Anthem_002649546
Insys_Anthem_002649559                   Insys_Anthem_002649559
Insys_Anthem_002649573                   Insys_Anthem_002649573
Insys_Anthem_002649575                   Insys_Anthem_002649575
Insys_Anthem_002649578                   Insys_Anthem_002649578
Insys_Anthem_002649582                   Insys_Anthem_002649582
Insys_Anthem_002649593                   Insys_Anthem_002649593
Insys_Anthem_002649704                   Insys_Anthem_002649704
Insys_Anthem_002649723                   Insys_Anthem_002649723
Insys_Anthem_002649726                   Insys_Anthem_002649726
Insys_Anthem_002649749                   Insys_Anthem_002649749

                                                    2833
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2835 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002649754                   Insys_Anthem_002649754
Insys_Anthem_002649757                   Insys_Anthem_002649757
Insys_Anthem_002649760                   Insys_Anthem_002649760
Insys_Anthem_002649761                   Insys_Anthem_002649761
Insys_Anthem_002649769                   Insys_Anthem_002649769
Insys_Anthem_002649771                   Insys_Anthem_002649771
Insys_Anthem_002649779                   Insys_Anthem_002649779
Insys_Anthem_002649780                   Insys_Anthem_002649780
Insys_Anthem_002649782                   Insys_Anthem_002649782
Insys_Anthem_002649785                   Insys_Anthem_002649785
Insys_Anthem_002649789                   Insys_Anthem_002649789
Insys_Anthem_002649798                   Insys_Anthem_002649798
Insys_Anthem_002649804                   Insys_Anthem_002649804
Insys_Anthem_002649810                   Insys_Anthem_002649810
Insys_Anthem_002649816                   Insys_Anthem_002649816
Insys_Anthem_002649821                   Insys_Anthem_002649821
Insys_Anthem_002649823                   Insys_Anthem_002649823
Insys_Anthem_002649828                   Insys_Anthem_002649828
Insys_Anthem_002649856                   Insys_Anthem_002649856
Insys_Anthem_002649889                   Insys_Anthem_002649889
Insys_Anthem_002649890                   Insys_Anthem_002649890
Insys_Anthem_002649899                   Insys_Anthem_002649899
Insys_Anthem_002649917                   Insys_Anthem_002649917
Insys_Anthem_002649919                   Insys_Anthem_002649919
Insys_Anthem_002649950                   Insys_Anthem_002649950
Insys_Anthem_002649962                   Insys_Anthem_002649962
Insys_Anthem_002649964                   Insys_Anthem_002649964
Insys_Anthem_002649977                   Insys_Anthem_002649977
Insys_Anthem_002649994                   Insys_Anthem_002649994
Insys_Anthem_002650008                   Insys_Anthem_002650008
Insys_Anthem_002650020                   Insys_Anthem_002650020
Insys_Anthem_002650022                   Insys_Anthem_002650022
Insys_Anthem_002650029                   Insys_Anthem_002650029
Insys_Anthem_002650035                   Insys_Anthem_002650035
Insys_Anthem_002650043                   Insys_Anthem_002650043
Insys_Anthem_002650056                   Insys_Anthem_002650056
Insys_Anthem_002650069                   Insys_Anthem_002650069
Insys_Anthem_002650074                   Insys_Anthem_002650074
Insys_Anthem_002650077                   Insys_Anthem_002650077
Insys_Anthem_002650079                   Insys_Anthem_002650079
Insys_Anthem_002650098                   Insys_Anthem_002650098
Insys_Anthem_002650102                   Insys_Anthem_002650102
Insys_Anthem_002650112                   Insys_Anthem_002650112
Insys_Anthem_002650114                   Insys_Anthem_002650114
Insys_Anthem_002650158                   Insys_Anthem_002650158
Insys_Anthem_002650159                   Insys_Anthem_002650159
Insys_Anthem_002650182                   Insys_Anthem_002650182

                                                    2834
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2836 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002650185                   Insys_Anthem_002650185
Insys_Anthem_002650188                   Insys_Anthem_002650188
Insys_Anthem_002650197                   Insys_Anthem_002650197
Insys_Anthem_002650207                   Insys_Anthem_002650207
Insys_Anthem_002650208                   Insys_Anthem_002650208
Insys_Anthem_002650209                   Insys_Anthem_002650209
Insys_Anthem_002650213                   Insys_Anthem_002650213
Insys_Anthem_002650230                   Insys_Anthem_002650230
Insys_Anthem_002650233                   Insys_Anthem_002650233
Insys_Anthem_002650239                   Insys_Anthem_002650239
Insys_Anthem_002650248                   Insys_Anthem_002650248
Insys_Anthem_002650250                   Insys_Anthem_002650250
Insys_Anthem_002650251                   Insys_Anthem_002650251
Insys_Anthem_002650263                   Insys_Anthem_002650263
Insys_Anthem_002650265                   Insys_Anthem_002650265
Insys_Anthem_002650270                   Insys_Anthem_002650270
Insys_Anthem_002650310                   Insys_Anthem_002650310
Insys_Anthem_002650311                   Insys_Anthem_002650311
Insys_Anthem_002650313                   Insys_Anthem_002650313
Insys_Anthem_002650316                   Insys_Anthem_002650316
Insys_Anthem_002650320                   Insys_Anthem_002650320
Insys_Anthem_002650321                   Insys_Anthem_002650321
Insys_Anthem_002650322                   Insys_Anthem_002650322
Insys_Anthem_002650335                   Insys_Anthem_002650335
Insys_Anthem_002650355                   Insys_Anthem_002650355
Insys_Anthem_002650359                   Insys_Anthem_002650359
Insys_Anthem_002650362                   Insys_Anthem_002650362
Insys_Anthem_002650370                   Insys_Anthem_002650370
Insys_Anthem_002650388                   Insys_Anthem_002650388
Insys_Anthem_002650420                   Insys_Anthem_002650420
Insys_Anthem_002650432                   Insys_Anthem_002650432
Insys_Anthem_002650452                   Insys_Anthem_002650452
Insys_Anthem_002650492                   Insys_Anthem_002650492
Insys_Anthem_002650533                   Insys_Anthem_002650533
Insys_Anthem_002650547                   Insys_Anthem_002650547
Insys_Anthem_002650562                   Insys_Anthem_002650562
Insys_Anthem_002650568                   Insys_Anthem_002650568
Insys_Anthem_002650581                   Insys_Anthem_002650581
Insys_Anthem_002650582                   Insys_Anthem_002650582
Insys_Anthem_002650586                   Insys_Anthem_002650586
Insys_Anthem_002650591                   Insys_Anthem_002650591
Insys_Anthem_002650593                   Insys_Anthem_002650593
Insys_Anthem_002650618                   Insys_Anthem_002650618
Insys_Anthem_002650624                   Insys_Anthem_002650624
Insys_Anthem_002650628                   Insys_Anthem_002650628
Insys_Anthem_002650631                   Insys_Anthem_002650631
Insys_Anthem_002650632                   Insys_Anthem_002650632

                                                    2835
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2837 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002650635                   Insys_Anthem_002650635
Insys_Anthem_002650653                   Insys_Anthem_002650653
Insys_Anthem_002650655                   Insys_Anthem_002650655
Insys_Anthem_002650656                   Insys_Anthem_002650656
Insys_Anthem_002650693                   Insys_Anthem_002650693
Insys_Anthem_002650709                   Insys_Anthem_002650709
Insys_Anthem_002650773                   Insys_Anthem_002650773
Insys_Anthem_002650787                   Insys_Anthem_002650787
Insys_Anthem_002650790                   Insys_Anthem_002650790
Insys_Anthem_002650800                   Insys_Anthem_002650800
Insys_Anthem_002650806                   Insys_Anthem_002650806
Insys_Anthem_002650814                   Insys_Anthem_002650814
Insys_Anthem_002650821                   Insys_Anthem_002650821
Insys_Anthem_002650836                   Insys_Anthem_002650836
Insys_Anthem_002650838                   Insys_Anthem_002650838
Insys_Anthem_002650849                   Insys_Anthem_002650849
Insys_Anthem_002650851                   Insys_Anthem_002650851
Insys_Anthem_002650854                   Insys_Anthem_002650854
Insys_Anthem_002650875                   Insys_Anthem_002650875
Insys_Anthem_002650885                   Insys_Anthem_002650885
Insys_Anthem_002650890                   Insys_Anthem_002650890
Insys_Anthem_002650898                   Insys_Anthem_002650898
Insys_Anthem_002650905                   Insys_Anthem_002650905
Insys_Anthem_002650920                   Insys_Anthem_002650920
Insys_Anthem_002650945                   Insys_Anthem_002650945
Insys_Anthem_002650948                   Insys_Anthem_002650948
Insys_Anthem_002650956                   Insys_Anthem_002650956
Insys_Anthem_002650961                   Insys_Anthem_002650961
Insys_Anthem_002650974                   Insys_Anthem_002650974
Insys_Anthem_002650977                   Insys_Anthem_002650977
Insys_Anthem_002650980                   Insys_Anthem_002650980
Insys_Anthem_002650982                   Insys_Anthem_002650982
Insys_Anthem_002650985                   Insys_Anthem_002650985
Insys_Anthem_002650987                   Insys_Anthem_002650987
Insys_Anthem_002650990                   Insys_Anthem_002650990
Insys_Anthem_002650999                   Insys_Anthem_002650999
Insys_Anthem_002651038                   Insys_Anthem_002651038
Insys_Anthem_002651056                   Insys_Anthem_002651056
Insys_Anthem_002651119                   Insys_Anthem_002651119
Insys_Anthem_002651122                   Insys_Anthem_002651122
Insys_Anthem_002651134                   Insys_Anthem_002651134
Insys_Anthem_002651193                   Insys_Anthem_002651193
Insys_Anthem_002651213                   Insys_Anthem_002651213
Insys_Anthem_002651244                   Insys_Anthem_002651244
Insys_Anthem_002651252                   Insys_Anthem_002651252
Insys_Anthem_002651258                   Insys_Anthem_002651258
Insys_Anthem_002651265                   Insys_Anthem_002651265

                                                    2836
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2838 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002651273                   Insys_Anthem_002651273
Insys_Anthem_002651286                   Insys_Anthem_002651286
Insys_Anthem_002651287                   Insys_Anthem_002651287
Insys_Anthem_002651300                   Insys_Anthem_002651300
Insys_Anthem_002651328                   Insys_Anthem_002651328
Insys_Anthem_002651335                   Insys_Anthem_002651335
Insys_Anthem_002651340                   Insys_Anthem_002651340
Insys_Anthem_002651354                   Insys_Anthem_002651354
Insys_Anthem_002651374                   Insys_Anthem_002651374
Insys_Anthem_002651375                   Insys_Anthem_002651375
Insys_Anthem_002651386                   Insys_Anthem_002651386
Insys_Anthem_002651405                   Insys_Anthem_002651405
Insys_Anthem_002651409                   Insys_Anthem_002651409
Insys_Anthem_002651426                   Insys_Anthem_002651426
Insys_Anthem_002651427                   Insys_Anthem_002651427
Insys_Anthem_002651431                   Insys_Anthem_002651431
Insys_Anthem_002651437                   Insys_Anthem_002651437
Insys_Anthem_002651450                   Insys_Anthem_002651450
Insys_Anthem_002651457                   Insys_Anthem_002651457
Insys_Anthem_002651464                   Insys_Anthem_002651464
Insys_Anthem_002651470                   Insys_Anthem_002651470
Insys_Anthem_002651472                   Insys_Anthem_002651472
Insys_Anthem_002651490                   Insys_Anthem_002651490
Insys_Anthem_002651491                   Insys_Anthem_002651491
Insys_Anthem_002651523                   Insys_Anthem_002651523
Insys_Anthem_002651529                   Insys_Anthem_002651529
Insys_Anthem_002651552                   Insys_Anthem_002651552
Insys_Anthem_002651555                   Insys_Anthem_002651555
Insys_Anthem_002651557                   Insys_Anthem_002651557
Insys_Anthem_002651564                   Insys_Anthem_002651564
Insys_Anthem_002651572                   Insys_Anthem_002651572
Insys_Anthem_002651589                   Insys_Anthem_002651589
Insys_Anthem_002651590                   Insys_Anthem_002651590
Insys_Anthem_002651611                   Insys_Anthem_002651611
Insys_Anthem_002651621                   Insys_Anthem_002651621
Insys_Anthem_002651625                   Insys_Anthem_002651625
Insys_Anthem_002651652                   Insys_Anthem_002651652
Insys_Anthem_002651661                   Insys_Anthem_002651661
Insys_Anthem_002651677                   Insys_Anthem_002651677
Insys_Anthem_002651683                   Insys_Anthem_002651683
Insys_Anthem_002651686                   Insys_Anthem_002651686
Insys_Anthem_002651694                   Insys_Anthem_002651694
Insys_Anthem_002651708                   Insys_Anthem_002651708
Insys_Anthem_002651719                   Insys_Anthem_002651719
Insys_Anthem_002651727                   Insys_Anthem_002651727
Insys_Anthem_002651734                   Insys_Anthem_002651734
Insys_Anthem_002651737                   Insys_Anthem_002651737

                                                    2837
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2839 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002651766                   Insys_Anthem_002651766
Insys_Anthem_002651769                   Insys_Anthem_002651769
Insys_Anthem_002651770                   Insys_Anthem_002651770
Insys_Anthem_002651775                   Insys_Anthem_002651775
Insys_Anthem_002651777                   Insys_Anthem_002651777
Insys_Anthem_002651784                   Insys_Anthem_002651784
Insys_Anthem_002651786                   Insys_Anthem_002651786
Insys_Anthem_002651788                   Insys_Anthem_002651788
Insys_Anthem_002651793                   Insys_Anthem_002651793
Insys_Anthem_002651814                   Insys_Anthem_002651814
Insys_Anthem_002651827                   Insys_Anthem_002651827
Insys_Anthem_002651871                   Insys_Anthem_002651871
Insys_Anthem_002651900                   Insys_Anthem_002651900
Insys_Anthem_002651948                   Insys_Anthem_002651948
Insys_Anthem_002651954                   Insys_Anthem_002651954
Insys_Anthem_002651965                   Insys_Anthem_002651965
Insys_Anthem_002651968                   Insys_Anthem_002651968
Insys_Anthem_002651975                   Insys_Anthem_002651975
Insys_Anthem_002651985                   Insys_Anthem_002651985
Insys_Anthem_002651996                   Insys_Anthem_002651996
Insys_Anthem_002652012                   Insys_Anthem_002652012
Insys_Anthem_002652018                   Insys_Anthem_002652018
Insys_Anthem_002652027                   Insys_Anthem_002652027
Insys_Anthem_002652037                   Insys_Anthem_002652037
Insys_Anthem_002652039                   Insys_Anthem_002652039
Insys_Anthem_002652043                   Insys_Anthem_002652043
Insys_Anthem_002652056                   Insys_Anthem_002652056
Insys_Anthem_002652072                   Insys_Anthem_002652072
Insys_Anthem_002652078                   Insys_Anthem_002652078
Insys_Anthem_002652102                   Insys_Anthem_002652102
Insys_Anthem_002652104                   Insys_Anthem_002652104
Insys_Anthem_002652112                   Insys_Anthem_002652112
Insys_Anthem_002652115                   Insys_Anthem_002652115
Insys_Anthem_002652121                   Insys_Anthem_002652121
Insys_Anthem_002652131                   Insys_Anthem_002652131
Insys_Anthem_002652147                   Insys_Anthem_002652147
Insys_Anthem_002652163                   Insys_Anthem_002652163
Insys_Anthem_002652228                   Insys_Anthem_002652228
Insys_Anthem_002652253                   Insys_Anthem_002652253
Insys_Anthem_002652273                   Insys_Anthem_002652273
Insys_Anthem_002652274                   Insys_Anthem_002652274
Insys_Anthem_002652286                   Insys_Anthem_002652286
Insys_Anthem_002652292                   Insys_Anthem_002652292
Insys_Anthem_002652300                   Insys_Anthem_002652300
Insys_Anthem_002652311                   Insys_Anthem_002652311
Insys_Anthem_002652322                   Insys_Anthem_002652322
Insys_Anthem_002652356                   Insys_Anthem_002652356

                                                    2838
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2840 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002652387                   Insys_Anthem_002652387
Insys_Anthem_002652406                   Insys_Anthem_002652406
Insys_Anthem_002652409                   Insys_Anthem_002652409
Insys_Anthem_002652414                   Insys_Anthem_002652414
Insys_Anthem_002652429                   Insys_Anthem_002652429
Insys_Anthem_002652446                   Insys_Anthem_002652446
Insys_Anthem_002652470                   Insys_Anthem_002652470
Insys_Anthem_002652513                   Insys_Anthem_002652513
Insys_Anthem_002652521                   Insys_Anthem_002652521
Insys_Anthem_002652526                   Insys_Anthem_002652526
Insys_Anthem_002652527                   Insys_Anthem_002652527
Insys_Anthem_002652532                   Insys_Anthem_002652532
Insys_Anthem_002652548                   Insys_Anthem_002652548
Insys_Anthem_002652550                   Insys_Anthem_002652550
Insys_Anthem_002652552                   Insys_Anthem_002652552
Insys_Anthem_002652557                   Insys_Anthem_002652557
Insys_Anthem_002652585                   Insys_Anthem_002652585
Insys_Anthem_002652601                   Insys_Anthem_002652601
Insys_Anthem_002652606                   Insys_Anthem_002652606
Insys_Anthem_002652619                   Insys_Anthem_002652619
Insys_Anthem_002652647                   Insys_Anthem_002652647
Insys_Anthem_002652658                   Insys_Anthem_002652658
Insys_Anthem_002652659                   Insys_Anthem_002652659
Insys_Anthem_002652671                   Insys_Anthem_002652671
Insys_Anthem_002652708                   Insys_Anthem_002652708
Insys_Anthem_002652721                   Insys_Anthem_002652721
Insys_Anthem_002652725                   Insys_Anthem_002652725
Insys_Anthem_002652728                   Insys_Anthem_002652728
Insys_Anthem_002652735                   Insys_Anthem_002652735
Insys_Anthem_002652761                   Insys_Anthem_002652761
Insys_Anthem_002652764                   Insys_Anthem_002652764
Insys_Anthem_002652768                   Insys_Anthem_002652768
Insys_Anthem_002652770                   Insys_Anthem_002652770
Insys_Anthem_002652774                   Insys_Anthem_002652774
Insys_Anthem_002652786                   Insys_Anthem_002652786
Insys_Anthem_002652799                   Insys_Anthem_002652799
Insys_Anthem_002652801                   Insys_Anthem_002652801
Insys_Anthem_002652806                   Insys_Anthem_002652806
Insys_Anthem_002652812                   Insys_Anthem_002652812
Insys_Anthem_002652821                   Insys_Anthem_002652821
Insys_Anthem_002652822                   Insys_Anthem_002652822
Insys_Anthem_002652823                   Insys_Anthem_002652823
Insys_Anthem_002652837                   Insys_Anthem_002652837
Insys_Anthem_002652839                   Insys_Anthem_002652839
Insys_Anthem_002652842                   Insys_Anthem_002652842
Insys_Anthem_002652852                   Insys_Anthem_002652852
Insys_Anthem_002652854                   Insys_Anthem_002652854

                                                    2839
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2841 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002652874                   Insys_Anthem_002652874
Insys_Anthem_002652875                   Insys_Anthem_002652875
Insys_Anthem_002652876                   Insys_Anthem_002652876
Insys_Anthem_002652879                   Insys_Anthem_002652879
Insys_Anthem_002652894                   Insys_Anthem_002652894
Insys_Anthem_002652895                   Insys_Anthem_002652895
Insys_Anthem_002652899                   Insys_Anthem_002652899
Insys_Anthem_002652900                   Insys_Anthem_002652900
Insys_Anthem_002652902                   Insys_Anthem_002652902
Insys_Anthem_002652905                   Insys_Anthem_002652905
Insys_Anthem_002652925                   Insys_Anthem_002652925
Insys_Anthem_002652927                   Insys_Anthem_002652927
Insys_Anthem_002652928                   Insys_Anthem_002652928
Insys_Anthem_002652941                   Insys_Anthem_002652941
Insys_Anthem_002652957                   Insys_Anthem_002652957
Insys_Anthem_002652975                   Insys_Anthem_002652975
Insys_Anthem_002652982                   Insys_Anthem_002652982
Insys_Anthem_002652988                   Insys_Anthem_002652988
Insys_Anthem_002652999                   Insys_Anthem_002652999
Insys_Anthem_002653010                   Insys_Anthem_002653010
Insys_Anthem_002653014                   Insys_Anthem_002653014
Insys_Anthem_002653020                   Insys_Anthem_002653020
Insys_Anthem_002653022                   Insys_Anthem_002653022
Insys_Anthem_002653025                   Insys_Anthem_002653025
Insys_Anthem_002653032                   Insys_Anthem_002653032
Insys_Anthem_002653034                   Insys_Anthem_002653034
Insys_Anthem_002653047                   Insys_Anthem_002653047
Insys_Anthem_002653055                   Insys_Anthem_002653055
Insys_Anthem_002653071                   Insys_Anthem_002653071
Insys_Anthem_002653074                   Insys_Anthem_002653074
Insys_Anthem_002653075                   Insys_Anthem_002653075
Insys_Anthem_002653077                   Insys_Anthem_002653077
Insys_Anthem_002653080                   Insys_Anthem_002653080
Insys_Anthem_002653083                   Insys_Anthem_002653083
Insys_Anthem_002653093                   Insys_Anthem_002653093
Insys_Anthem_002653098                   Insys_Anthem_002653098
Insys_Anthem_002653111                   Insys_Anthem_002653111
Insys_Anthem_002653113                   Insys_Anthem_002653113
Insys_Anthem_002653117                   Insys_Anthem_002653117
Insys_Anthem_002653126                   Insys_Anthem_002653126
Insys_Anthem_002653130                   Insys_Anthem_002653130
Insys_Anthem_002653146                   Insys_Anthem_002653146
Insys_Anthem_002653178                   Insys_Anthem_002653178
Insys_Anthem_002653208                   Insys_Anthem_002653208
Insys_Anthem_002653224                   Insys_Anthem_002653224
Insys_Anthem_002653278                   Insys_Anthem_002653278
Insys_Anthem_002653281                   Insys_Anthem_002653281

                                                    2840
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2842 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002653282                   Insys_Anthem_002653282
Insys_Anthem_002653297                   Insys_Anthem_002653297
Insys_Anthem_002653298                   Insys_Anthem_002653298
Insys_Anthem_002653300                   Insys_Anthem_002653300
Insys_Anthem_002653301                   Insys_Anthem_002653301
Insys_Anthem_002653323                   Insys_Anthem_002653323
Insys_Anthem_002653354                   Insys_Anthem_002653354
Insys_Anthem_002653367                   Insys_Anthem_002653367
Insys_Anthem_002653388                   Insys_Anthem_002653388
Insys_Anthem_002653391                   Insys_Anthem_002653391
Insys_Anthem_002653397                   Insys_Anthem_002653397
Insys_Anthem_002653403                   Insys_Anthem_002653403
Insys_Anthem_002653432                   Insys_Anthem_002653432
Insys_Anthem_002653438                   Insys_Anthem_002653438
Insys_Anthem_002653446                   Insys_Anthem_002653446
Insys_Anthem_002653457                   Insys_Anthem_002653457
Insys_Anthem_002653461                   Insys_Anthem_002653461
Insys_Anthem_002653464                   Insys_Anthem_002653464
Insys_Anthem_002653475                   Insys_Anthem_002653475
Insys_Anthem_002653520                   Insys_Anthem_002653520
Insys_Anthem_002653563                   Insys_Anthem_002653563
Insys_Anthem_002653568                   Insys_Anthem_002653568
Insys_Anthem_002653569                   Insys_Anthem_002653569
Insys_Anthem_002653570                   Insys_Anthem_002653570
Insys_Anthem_002653596                   Insys_Anthem_002653596
Insys_Anthem_002653604                   Insys_Anthem_002653604
Insys_Anthem_002653617                   Insys_Anthem_002653617
Insys_Anthem_002653635                   Insys_Anthem_002653635
Insys_Anthem_002653640                   Insys_Anthem_002653640
Insys_Anthem_002653641                   Insys_Anthem_002653641
Insys_Anthem_002653642                   Insys_Anthem_002653642
Insys_Anthem_002653649                   Insys_Anthem_002653649
Insys_Anthem_002653658                   Insys_Anthem_002653658
Insys_Anthem_002653681                   Insys_Anthem_002653681
Insys_Anthem_002653685                   Insys_Anthem_002653685
Insys_Anthem_002653694                   Insys_Anthem_002653694
Insys_Anthem_002653696                   Insys_Anthem_002653696
Insys_Anthem_002653701                   Insys_Anthem_002653701
Insys_Anthem_002653702                   Insys_Anthem_002653702
Insys_Anthem_002653707                   Insys_Anthem_002653707
Insys_Anthem_002653736                   Insys_Anthem_002653736
Insys_Anthem_002653739                   Insys_Anthem_002653739
Insys_Anthem_002653757                   Insys_Anthem_002653757
Insys_Anthem_002653759                   Insys_Anthem_002653759
Insys_Anthem_002653852                   Insys_Anthem_002653852
Insys_Anthem_002653853                   Insys_Anthem_002653853
Insys_Anthem_002653855                   Insys_Anthem_002653855

                                                    2841
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2843 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002653857                   Insys_Anthem_002653857
Insys_Anthem_002653859                   Insys_Anthem_002653859
Insys_Anthem_002653860                   Insys_Anthem_002653860
Insys_Anthem_002653880                   Insys_Anthem_002653880
Insys_Anthem_002653881                   Insys_Anthem_002653881
Insys_Anthem_002653899                   Insys_Anthem_002653899
Insys_Anthem_002653926                   Insys_Anthem_002653926
Insys_Anthem_002653952                   Insys_Anthem_002653952
Insys_Anthem_002653997                   Insys_Anthem_002653997
Insys_Anthem_002654001                   Insys_Anthem_002654001
Insys_Anthem_002654005                   Insys_Anthem_002654005
Insys_Anthem_002654015                   Insys_Anthem_002654015
Insys_Anthem_002654017                   Insys_Anthem_002654017
Insys_Anthem_002654034                   Insys_Anthem_002654034
Insys_Anthem_002654043                   Insys_Anthem_002654043
Insys_Anthem_002654050                   Insys_Anthem_002654050
Insys_Anthem_002654058                   Insys_Anthem_002654058
Insys_Anthem_002654064                   Insys_Anthem_002654064
Insys_Anthem_002654067                   Insys_Anthem_002654067
Insys_Anthem_002654074                   Insys_Anthem_002654074
Insys_Anthem_002654077                   Insys_Anthem_002654077
Insys_Anthem_002654080                   Insys_Anthem_002654080
Insys_Anthem_002654090                   Insys_Anthem_002654090
Insys_Anthem_002654094                   Insys_Anthem_002654094
Insys_Anthem_002654113                   Insys_Anthem_002654113
Insys_Anthem_002654117                   Insys_Anthem_002654117
Insys_Anthem_002654127                   Insys_Anthem_002654127
Insys_Anthem_002654128                   Insys_Anthem_002654128
Insys_Anthem_002654130                   Insys_Anthem_002654130
Insys_Anthem_002654133                   Insys_Anthem_002654133
Insys_Anthem_002654148                   Insys_Anthem_002654148
Insys_Anthem_002654158                   Insys_Anthem_002654158
Insys_Anthem_002654159                   Insys_Anthem_002654159
Insys_Anthem_002654161                   Insys_Anthem_002654161
Insys_Anthem_002654165                   Insys_Anthem_002654165
Insys_Anthem_002654194                   Insys_Anthem_002654194
Insys_Anthem_002654205                   Insys_Anthem_002654205
Insys_Anthem_002654540                   Insys_Anthem_002654540
Insys_Anthem_002654632                   Insys_Anthem_002654632
Insys_Anthem_002654633                   Insys_Anthem_002654633
Insys_Anthem_002654636                   Insys_Anthem_002654636
Insys_Anthem_002654644                   Insys_Anthem_002654644
Insys_Anthem_002654924                   Insys_Anthem_002654924
Insys_Anthem_002654925                   Insys_Anthem_002654925
Insys_Anthem_002654926                   Insys_Anthem_002654926
Insys_Anthem_002655038                   Insys_Anthem_002655038
Insys_Anthem_002655086                   Insys_Anthem_002655086

                                                    2842
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2844 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002655167                   Insys_Anthem_002655167
Insys_Anthem_002655598                   Insys_Anthem_002655598
Insys_Anthem_002655937                   Insys_Anthem_002655937
Insys_Anthem_002655953                   Insys_Anthem_002655953
Insys_Anthem_002655954                   Insys_Anthem_002655954
Insys_Anthem_002655961                   Insys_Anthem_002655961
Insys_Anthem_002655970                   Insys_Anthem_002655970
Insys_Anthem_002655975                   Insys_Anthem_002655975
Insys_Anthem_002655995                   Insys_Anthem_002655995
Insys_Anthem_002656107                   Insys_Anthem_002656107
Insys_Anthem_002656111                   Insys_Anthem_002656111
Insys_Anthem_002656112                   Insys_Anthem_002656112
Insys_Anthem_002656126                   Insys_Anthem_002656126
Insys_Anthem_002656133                   Insys_Anthem_002656133
Insys_Anthem_002656139                   Insys_Anthem_002656139
Insys_Anthem_002656149                   Insys_Anthem_002656149
Insys_Anthem_002656180                   Insys_Anthem_002656180
Insys_Anthem_002656187                   Insys_Anthem_002656187
Insys_Anthem_002656204                   Insys_Anthem_002656204
Insys_Anthem_002656235                   Insys_Anthem_002656235
Insys_Anthem_002656249                   Insys_Anthem_002656249
Insys_Anthem_002656267                   Insys_Anthem_002656267
Insys_Anthem_002656277                   Insys_Anthem_002656277
Insys_Anthem_002656286                   Insys_Anthem_002656286
Insys_Anthem_002656296                   Insys_Anthem_002656296
Insys_Anthem_002656297                   Insys_Anthem_002656297
Insys_Anthem_002656303                   Insys_Anthem_002656303
Insys_Anthem_002656317                   Insys_Anthem_002656317
Insys_Anthem_002656322                   Insys_Anthem_002656322
Insys_Anthem_002656325                   Insys_Anthem_002656325
Insys_Anthem_002656377                   Insys_Anthem_002656377
Insys_Anthem_002656396                   Insys_Anthem_002656396
Insys_Anthem_002656428                   Insys_Anthem_002656428
Insys_Anthem_002656429                   Insys_Anthem_002656429
Insys_Anthem_002656440                   Insys_Anthem_002656440
Insys_Anthem_002656442                   Insys_Anthem_002656442
Insys_Anthem_002656447                   Insys_Anthem_002656447
Insys_Anthem_002656460                   Insys_Anthem_002656460
Insys_Anthem_002656494                   Insys_Anthem_002656494
Insys_Anthem_002656503                   Insys_Anthem_002656503
Insys_Anthem_002656514                   Insys_Anthem_002656514
Insys_Anthem_002656528                   Insys_Anthem_002656528
Insys_Anthem_002656541                   Insys_Anthem_002656541
Insys_Anthem_002656548                   Insys_Anthem_002656548
Insys_Anthem_002656549                   Insys_Anthem_002656549
Insys_Anthem_002656553                   Insys_Anthem_002656553
Insys_Anthem_002656556                   Insys_Anthem_002656556

                                                    2843
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2845 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002656562                   Insys_Anthem_002656562
Insys_Anthem_002656564                   Insys_Anthem_002656564
Insys_Anthem_002656570                   Insys_Anthem_002656570
Insys_Anthem_002656573                   Insys_Anthem_002656573
Insys_Anthem_002656588                   Insys_Anthem_002656588
Insys_Anthem_002656595                   Insys_Anthem_002656595
Insys_Anthem_002656601                   Insys_Anthem_002656601
Insys_Anthem_002656629                   Insys_Anthem_002656629
Insys_Anthem_002656643                   Insys_Anthem_002656643
Insys_Anthem_002656646                   Insys_Anthem_002656646
Insys_Anthem_002656651                   Insys_Anthem_002656651
Insys_Anthem_002656671                   Insys_Anthem_002656671
Insys_Anthem_002656673                   Insys_Anthem_002656673
Insys_Anthem_002656679                   Insys_Anthem_002656679
Insys_Anthem_002656683                   Insys_Anthem_002656683
Insys_Anthem_002656689                   Insys_Anthem_002656689
Insys_Anthem_002656698                   Insys_Anthem_002656698
Insys_Anthem_002656699                   Insys_Anthem_002656699
Insys_Anthem_002656702                   Insys_Anthem_002656702
Insys_Anthem_002656715                   Insys_Anthem_002656715
Insys_Anthem_002656719                   Insys_Anthem_002656719
Insys_Anthem_002656721                   Insys_Anthem_002656721
Insys_Anthem_002656730                   Insys_Anthem_002656730
Insys_Anthem_002656733                   Insys_Anthem_002656733
Insys_Anthem_002656737                   Insys_Anthem_002656737
Insys_Anthem_002656738                   Insys_Anthem_002656738
Insys_Anthem_002656743                   Insys_Anthem_002656743
Insys_Anthem_002656751                   Insys_Anthem_002656751
Insys_Anthem_002656762                   Insys_Anthem_002656762
Insys_Anthem_002656765                   Insys_Anthem_002656765
Insys_Anthem_002656767                   Insys_Anthem_002656767
Insys_Anthem_002656777                   Insys_Anthem_002656777
Insys_Anthem_002656780                   Insys_Anthem_002656780
Insys_Anthem_002656783                   Insys_Anthem_002656783
Insys_Anthem_002656788                   Insys_Anthem_002656788
Insys_Anthem_002656808                   Insys_Anthem_002656808
Insys_Anthem_002656812                   Insys_Anthem_002656812
Insys_Anthem_002656822                   Insys_Anthem_002656822
Insys_Anthem_002656836                   Insys_Anthem_002656836
Insys_Anthem_002656841                   Insys_Anthem_002656841
Insys_Anthem_002656842                   Insys_Anthem_002656842
Insys_Anthem_002656851                   Insys_Anthem_002656851
Insys_Anthem_002656855                   Insys_Anthem_002656855
Insys_Anthem_002656866                   Insys_Anthem_002656866
Insys_Anthem_002656872                   Insys_Anthem_002656872
Insys_Anthem_002656874                   Insys_Anthem_002656874
Insys_Anthem_002656879                   Insys_Anthem_002656879

                                                    2844
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2846 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002656883                   Insys_Anthem_002656883
Insys_Anthem_002656904                   Insys_Anthem_002656904
Insys_Anthem_002656909                   Insys_Anthem_002656909
Insys_Anthem_002656914                   Insys_Anthem_002656914
Insys_Anthem_002656916                   Insys_Anthem_002656916
Insys_Anthem_002656926                   Insys_Anthem_002656926
Insys_Anthem_002656944                   Insys_Anthem_002656944
Insys_Anthem_002656987                   Insys_Anthem_002656987
Insys_Anthem_002656995                   Insys_Anthem_002656995
Insys_Anthem_002656996                   Insys_Anthem_002656996
Insys_Anthem_002657019                   Insys_Anthem_002657019
Insys_Anthem_002657020                   Insys_Anthem_002657020
Insys_Anthem_002657046                   Insys_Anthem_002657046
Insys_Anthem_002657051                   Insys_Anthem_002657051
Insys_Anthem_002657056                   Insys_Anthem_002657056
Insys_Anthem_002657073                   Insys_Anthem_002657073
Insys_Anthem_002657078                   Insys_Anthem_002657078
Insys_Anthem_002657084                   Insys_Anthem_002657084
Insys_Anthem_002657089                   Insys_Anthem_002657089
Insys_Anthem_002657092                   Insys_Anthem_002657092
Insys_Anthem_002657109                   Insys_Anthem_002657109
Insys_Anthem_002657111                   Insys_Anthem_002657111
Insys_Anthem_002657114                   Insys_Anthem_002657114
Insys_Anthem_002657119                   Insys_Anthem_002657119
Insys_Anthem_002657120                   Insys_Anthem_002657120
Insys_Anthem_002657135                   Insys_Anthem_002657135
Insys_Anthem_002657184                   Insys_Anthem_002657184
Insys_Anthem_002657203                   Insys_Anthem_002657203
Insys_Anthem_002657218                   Insys_Anthem_002657218
Insys_Anthem_002657223                   Insys_Anthem_002657223
Insys_Anthem_002657241                   Insys_Anthem_002657241
Insys_Anthem_002657245                   Insys_Anthem_002657245
Insys_Anthem_002657248                   Insys_Anthem_002657248
Insys_Anthem_002657261                   Insys_Anthem_002657261
Insys_Anthem_002657267                   Insys_Anthem_002657267
Insys_Anthem_002657274                   Insys_Anthem_002657274
Insys_Anthem_002657276                   Insys_Anthem_002657276
Insys_Anthem_002657282                   Insys_Anthem_002657282
Insys_Anthem_002657284                   Insys_Anthem_002657284
Insys_Anthem_002657297                   Insys_Anthem_002657297
Insys_Anthem_002657298                   Insys_Anthem_002657298
Insys_Anthem_002657301                   Insys_Anthem_002657301
Insys_Anthem_002657311                   Insys_Anthem_002657311
Insys_Anthem_002657320                   Insys_Anthem_002657320
Insys_Anthem_002657336                   Insys_Anthem_002657336
Insys_Anthem_002657341                   Insys_Anthem_002657341
Insys_Anthem_002657347                   Insys_Anthem_002657347

                                                    2845
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2847 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002657356                   Insys_Anthem_002657356
Insys_Anthem_002657358                   Insys_Anthem_002657358
Insys_Anthem_002657361                   Insys_Anthem_002657361
Insys_Anthem_002657377                   Insys_Anthem_002657377
Insys_Anthem_002657397                   Insys_Anthem_002657397
Insys_Anthem_002657405                   Insys_Anthem_002657405
Insys_Anthem_002657418                   Insys_Anthem_002657418
Insys_Anthem_002657424                   Insys_Anthem_002657424
Insys_Anthem_002657425                   Insys_Anthem_002657425
Insys_Anthem_002657443                   Insys_Anthem_002657443
Insys_Anthem_002657447                   Insys_Anthem_002657447
Insys_Anthem_002657453                   Insys_Anthem_002657453
Insys_Anthem_002657460                   Insys_Anthem_002657460
Insys_Anthem_002657468                   Insys_Anthem_002657468
Insys_Anthem_002657480                   Insys_Anthem_002657480
Insys_Anthem_002657488                   Insys_Anthem_002657488
Insys_Anthem_002657496                   Insys_Anthem_002657496
Insys_Anthem_002657538                   Insys_Anthem_002657538
Insys_Anthem_002657543                   Insys_Anthem_002657543
Insys_Anthem_002657550                   Insys_Anthem_002657550
Insys_Anthem_002657559                   Insys_Anthem_002657559
Insys_Anthem_002657574                   Insys_Anthem_002657574
Insys_Anthem_002657584                   Insys_Anthem_002657584
Insys_Anthem_002657602                   Insys_Anthem_002657602
Insys_Anthem_002657606                   Insys_Anthem_002657606
Insys_Anthem_002657672                   Insys_Anthem_002657672
Insys_Anthem_002657682                   Insys_Anthem_002657682
Insys_Anthem_002657708                   Insys_Anthem_002657708
Insys_Anthem_002657713                   Insys_Anthem_002657713
Insys_Anthem_002657733                   Insys_Anthem_002657733
Insys_Anthem_002657743                   Insys_Anthem_002657743
Insys_Anthem_002657785                   Insys_Anthem_002657785
Insys_Anthem_002657803                   Insys_Anthem_002657803
Insys_Anthem_002657833                   Insys_Anthem_002657833
Insys_Anthem_002657854                   Insys_Anthem_002657854
Insys_Anthem_002657871                   Insys_Anthem_002657871
Insys_Anthem_002657879                   Insys_Anthem_002657879
Insys_Anthem_002657880                   Insys_Anthem_002657880
Insys_Anthem_002657883                   Insys_Anthem_002657883
Insys_Anthem_002657907                   Insys_Anthem_002657907
Insys_Anthem_002657912                   Insys_Anthem_002657912
Insys_Anthem_002657919                   Insys_Anthem_002657919
Insys_Anthem_002657924                   Insys_Anthem_002657924
Insys_Anthem_002657938                   Insys_Anthem_002657938
Insys_Anthem_002657960                   Insys_Anthem_002657960
Insys_Anthem_002657964                   Insys_Anthem_002657964
Insys_Anthem_002657965                   Insys_Anthem_002657965

                                                    2846
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2848 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002658002                   Insys_Anthem_002658002
Insys_Anthem_002658006                   Insys_Anthem_002658006
Insys_Anthem_002658015                   Insys_Anthem_002658015
Insys_Anthem_002658045                   Insys_Anthem_002658045
Insys_Anthem_002658081                   Insys_Anthem_002658081
Insys_Anthem_002658086                   Insys_Anthem_002658086
Insys_Anthem_002658097                   Insys_Anthem_002658097
Insys_Anthem_002658112                   Insys_Anthem_002658112
Insys_Anthem_002658126                   Insys_Anthem_002658126
Insys_Anthem_002658158                   Insys_Anthem_002658158
Insys_Anthem_002658169                   Insys_Anthem_002658169
Insys_Anthem_002658173                   Insys_Anthem_002658173
Insys_Anthem_002658216                   Insys_Anthem_002658216
Insys_Anthem_002658240                   Insys_Anthem_002658240
Insys_Anthem_002658269                   Insys_Anthem_002658269
Insys_Anthem_002658366                   Insys_Anthem_002658366
Insys_Anthem_002658398                   Insys_Anthem_002658398
Insys_Anthem_002658404                   Insys_Anthem_002658404
Insys_Anthem_002658413                   Insys_Anthem_002658413
Insys_Anthem_002658414                   Insys_Anthem_002658414
Insys_Anthem_002658415                   Insys_Anthem_002658415
Insys_Anthem_002658446                   Insys_Anthem_002658446
Insys_Anthem_002658481                   Insys_Anthem_002658481
Insys_Anthem_002658522                   Insys_Anthem_002658522
Insys_Anthem_002658537                   Insys_Anthem_002658537
Insys_Anthem_002658542                   Insys_Anthem_002658542
Insys_Anthem_002658544                   Insys_Anthem_002658544
Insys_Anthem_002658548                   Insys_Anthem_002658548
Insys_Anthem_002658563                   Insys_Anthem_002658563
Insys_Anthem_002658597                   Insys_Anthem_002658597
Insys_Anthem_002658626                   Insys_Anthem_002658626
Insys_Anthem_002658658                   Insys_Anthem_002658658
Insys_Anthem_002658678                   Insys_Anthem_002658678
Insys_Anthem_002658683                   Insys_Anthem_002658683
Insys_Anthem_002658692                   Insys_Anthem_002658692
Insys_Anthem_002658705                   Insys_Anthem_002658705
Insys_Anthem_002658712                   Insys_Anthem_002658712
Insys_Anthem_002658728                   Insys_Anthem_002658728
Insys_Anthem_002658789                   Insys_Anthem_002658789
Insys_Anthem_002658825                   Insys_Anthem_002658825
Insys_Anthem_002658841                   Insys_Anthem_002658841
Insys_Anthem_002658845                   Insys_Anthem_002658845
Insys_Anthem_002658855                   Insys_Anthem_002658855
Insys_Anthem_002658859                   Insys_Anthem_002658859
Insys_Anthem_002658867                   Insys_Anthem_002658867
Insys_Anthem_002658871                   Insys_Anthem_002658871
Insys_Anthem_002658881                   Insys_Anthem_002658881

                                                    2847
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2849 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002658885                   Insys_Anthem_002658885
Insys_Anthem_002658893                   Insys_Anthem_002658893
Insys_Anthem_002658895                   Insys_Anthem_002658895
Insys_Anthem_002658901                   Insys_Anthem_002658901
Insys_Anthem_002658917                   Insys_Anthem_002658917
Insys_Anthem_002658950                   Insys_Anthem_002658950
Insys_Anthem_002658956                   Insys_Anthem_002658956
Insys_Anthem_002658961                   Insys_Anthem_002658961
Insys_Anthem_002658972                   Insys_Anthem_002658972
Insys_Anthem_002658977                   Insys_Anthem_002658977
Insys_Anthem_002658978                   Insys_Anthem_002658978
Insys_Anthem_002658984                   Insys_Anthem_002658984
Insys_Anthem_002659009                   Insys_Anthem_002659009
Insys_Anthem_002659050                   Insys_Anthem_002659050
Insys_Anthem_002659095                   Insys_Anthem_002659095
Insys_Anthem_002659101                   Insys_Anthem_002659101
Insys_Anthem_002659123                   Insys_Anthem_002659123
Insys_Anthem_002659233                   Insys_Anthem_002659233
Insys_Anthem_002659254                   Insys_Anthem_002659254
Insys_Anthem_002659270                   Insys_Anthem_002659270
Insys_Anthem_002659277                   Insys_Anthem_002659277
Insys_Anthem_002659278                   Insys_Anthem_002659278
Insys_Anthem_002659292                   Insys_Anthem_002659292
Insys_Anthem_002659298                   Insys_Anthem_002659298
Insys_Anthem_002659301                   Insys_Anthem_002659301
Insys_Anthem_002659305                   Insys_Anthem_002659305
Insys_Anthem_002659308                   Insys_Anthem_002659308
Insys_Anthem_002659309                   Insys_Anthem_002659309
Insys_Anthem_002659312                   Insys_Anthem_002659312
Insys_Anthem_002659317                   Insys_Anthem_002659317
Insys_Anthem_002659337                   Insys_Anthem_002659337
Insys_Anthem_002659357                   Insys_Anthem_002659357
Insys_Anthem_002659377                   Insys_Anthem_002659377
Insys_Anthem_002659383                   Insys_Anthem_002659383
Insys_Anthem_002659387                   Insys_Anthem_002659387
Insys_Anthem_002659395                   Insys_Anthem_002659395
Insys_Anthem_002659412                   Insys_Anthem_002659412
Insys_Anthem_002659417                   Insys_Anthem_002659417
Insys_Anthem_002659420                   Insys_Anthem_002659420
Insys_Anthem_002659422                   Insys_Anthem_002659422
Insys_Anthem_002659439                   Insys_Anthem_002659439
Insys_Anthem_002659464                   Insys_Anthem_002659464
Insys_Anthem_002659493                   Insys_Anthem_002659493
Insys_Anthem_002659503                   Insys_Anthem_002659503
Insys_Anthem_002659505                   Insys_Anthem_002659505
Insys_Anthem_002659518                   Insys_Anthem_002659518
Insys_Anthem_002659564                   Insys_Anthem_002659564

                                                    2848
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2850 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002659570                   Insys_Anthem_002659570
Insys_Anthem_002659581                   Insys_Anthem_002659581
Insys_Anthem_002659584                   Insys_Anthem_002659584
Insys_Anthem_002659600                   Insys_Anthem_002659600
Insys_Anthem_002659610                   Insys_Anthem_002659610
Insys_Anthem_002659618                   Insys_Anthem_002659618
Insys_Anthem_002659630                   Insys_Anthem_002659630
Insys_Anthem_002659704                   Insys_Anthem_002659704
Insys_Anthem_002659710                   Insys_Anthem_002659710
Insys_Anthem_002659725                   Insys_Anthem_002659725
Insys_Anthem_002659737                   Insys_Anthem_002659737
Insys_Anthem_002659742                   Insys_Anthem_002659742
Insys_Anthem_002659757                   Insys_Anthem_002659757
Insys_Anthem_002659770                   Insys_Anthem_002659770
Insys_Anthem_002659819                   Insys_Anthem_002659819
Insys_Anthem_002659848                   Insys_Anthem_002659848
Insys_Anthem_002659852                   Insys_Anthem_002659852
Insys_Anthem_002659862                   Insys_Anthem_002659862
Insys_Anthem_002659879                   Insys_Anthem_002659879
Insys_Anthem_002659884                   Insys_Anthem_002659884
Insys_Anthem_002659886                   Insys_Anthem_002659886
Insys_Anthem_002659892                   Insys_Anthem_002659892
Insys_Anthem_002659909                   Insys_Anthem_002659909
Insys_Anthem_002659911                   Insys_Anthem_002659911
Insys_Anthem_002659916                   Insys_Anthem_002659916
Insys_Anthem_002659950                   Insys_Anthem_002659950
Insys_Anthem_002659951                   Insys_Anthem_002659951
Insys_Anthem_002659952                   Insys_Anthem_002659952
Insys_Anthem_002659986                   Insys_Anthem_002659986
Insys_Anthem_002659990                   Insys_Anthem_002659990
Insys_Anthem_002660007                   Insys_Anthem_002660007
Insys_Anthem_002660011                   Insys_Anthem_002660011
Insys_Anthem_002660019                   Insys_Anthem_002660019
Insys_Anthem_002660047                   Insys_Anthem_002660047
Insys_Anthem_002660054                   Insys_Anthem_002660054
Insys_Anthem_002660074                   Insys_Anthem_002660074
Insys_Anthem_002660094                   Insys_Anthem_002660094
Insys_Anthem_002660107                   Insys_Anthem_002660107
Insys_Anthem_002660115                   Insys_Anthem_002660115
Insys_Anthem_002660119                   Insys_Anthem_002660119
Insys_Anthem_002660126                   Insys_Anthem_002660126
Insys_Anthem_002660132                   Insys_Anthem_002660132
Insys_Anthem_002660145                   Insys_Anthem_002660145
Insys_Anthem_002660157                   Insys_Anthem_002660157
Insys_Anthem_002660178                   Insys_Anthem_002660178
Insys_Anthem_002660181                   Insys_Anthem_002660181
Insys_Anthem_002660190                   Insys_Anthem_002660190

                                                    2849
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2851 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002660228                   Insys_Anthem_002660228
Insys_Anthem_002660229                   Insys_Anthem_002660229
Insys_Anthem_002660235                   Insys_Anthem_002660235
Insys_Anthem_002660238                   Insys_Anthem_002660238
Insys_Anthem_002660241                   Insys_Anthem_002660241
Insys_Anthem_002660248                   Insys_Anthem_002660248
Insys_Anthem_002660254                   Insys_Anthem_002660254
Insys_Anthem_002660259                   Insys_Anthem_002660259
Insys_Anthem_002660278                   Insys_Anthem_002660278
Insys_Anthem_002660283                   Insys_Anthem_002660283
Insys_Anthem_002660285                   Insys_Anthem_002660285
Insys_Anthem_002660310                   Insys_Anthem_002660310
Insys_Anthem_002660316                   Insys_Anthem_002660316
Insys_Anthem_002660317                   Insys_Anthem_002660317
Insys_Anthem_002660331                   Insys_Anthem_002660331
Insys_Anthem_002660337                   Insys_Anthem_002660337
Insys_Anthem_002660363                   Insys_Anthem_002660363
Insys_Anthem_002660390                   Insys_Anthem_002660390
Insys_Anthem_002660393                   Insys_Anthem_002660393
Insys_Anthem_002660396                   Insys_Anthem_002660396
Insys_Anthem_002660400                   Insys_Anthem_002660400
Insys_Anthem_002660437                   Insys_Anthem_002660437
Insys_Anthem_002660443                   Insys_Anthem_002660443
Insys_Anthem_002660457                   Insys_Anthem_002660457
Insys_Anthem_002660479                   Insys_Anthem_002660479
Insys_Anthem_002660480                   Insys_Anthem_002660480
Insys_Anthem_002660485                   Insys_Anthem_002660485
Insys_Anthem_002660490                   Insys_Anthem_002660490
Insys_Anthem_002660497                   Insys_Anthem_002660497
Insys_Anthem_002660504                   Insys_Anthem_002660504
Insys_Anthem_002660509                   Insys_Anthem_002660509
Insys_Anthem_002660529                   Insys_Anthem_002660529
Insys_Anthem_002660533                   Insys_Anthem_002660533
Insys_Anthem_002660537                   Insys_Anthem_002660537
Insys_Anthem_002660540                   Insys_Anthem_002660540
Insys_Anthem_002660544                   Insys_Anthem_002660544
Insys_Anthem_002660545                   Insys_Anthem_002660545
Insys_Anthem_002660549                   Insys_Anthem_002660549
Insys_Anthem_002660558                   Insys_Anthem_002660558
Insys_Anthem_002660560                   Insys_Anthem_002660560
Insys_Anthem_002660563                   Insys_Anthem_002660563
Insys_Anthem_002660575                   Insys_Anthem_002660575
Insys_Anthem_002660614                   Insys_Anthem_002660614
Insys_Anthem_002660639                   Insys_Anthem_002660639
Insys_Anthem_002660648                   Insys_Anthem_002660648
Insys_Anthem_002660665                   Insys_Anthem_002660665
Insys_Anthem_002660689                   Insys_Anthem_002660689

                                                    2850
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2852 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002660696                   Insys_Anthem_002660696
Insys_Anthem_002660708                   Insys_Anthem_002660708
Insys_Anthem_002660713                   Insys_Anthem_002660713
Insys_Anthem_002660716                   Insys_Anthem_002660716
Insys_Anthem_002660762                   Insys_Anthem_002660762
Insys_Anthem_002660764                   Insys_Anthem_002660764
Insys_Anthem_002660773                   Insys_Anthem_002660773
Insys_Anthem_002660777                   Insys_Anthem_002660777
Insys_Anthem_002660791                   Insys_Anthem_002660791
Insys_Anthem_002660834                   Insys_Anthem_002660834
Insys_Anthem_002660844                   Insys_Anthem_002660844
Insys_Anthem_002660866                   Insys_Anthem_002660866
Insys_Anthem_002660903                   Insys_Anthem_002660903
Insys_Anthem_002660911                   Insys_Anthem_002660911
Insys_Anthem_002660924                   Insys_Anthem_002660924
Insys_Anthem_002660928                   Insys_Anthem_002660928
Insys_Anthem_002660932                   Insys_Anthem_002660932
Insys_Anthem_002660950                   Insys_Anthem_002660950
Insys_Anthem_002660952                   Insys_Anthem_002660952
Insys_Anthem_002660990                   Insys_Anthem_002660990
Insys_Anthem_002660995                   Insys_Anthem_002660995
Insys_Anthem_002661012                   Insys_Anthem_002661012
Insys_Anthem_002661028                   Insys_Anthem_002661028
Insys_Anthem_002661032                   Insys_Anthem_002661032
Insys_Anthem_002661053                   Insys_Anthem_002661053
Insys_Anthem_002661139                   Insys_Anthem_002661139
Insys_Anthem_002661142                   Insys_Anthem_002661142
Insys_Anthem_002661145                   Insys_Anthem_002661145
Insys_Anthem_002661188                   Insys_Anthem_002661188
Insys_Anthem_002661268                   Insys_Anthem_002661268
Insys_Anthem_002661272                   Insys_Anthem_002661272
Insys_Anthem_002661310                   Insys_Anthem_002661310
Insys_Anthem_002661399                   Insys_Anthem_002661399
Insys_Anthem_002661898                   Insys_Anthem_002661898
Insys_Anthem_002661968                   Insys_Anthem_002661968
Insys_Anthem_002662161                   Insys_Anthem_002662161
Insys_Anthem_002662256                   Insys_Anthem_002662256
Insys_Anthem_002662303                   Insys_Anthem_002662303
Insys_Anthem_002662340                   Insys_Anthem_002662340
Insys_Anthem_002662379                   Insys_Anthem_002662379
Insys_Anthem_002662418                   Insys_Anthem_002662418
Insys_Anthem_002662426                   Insys_Anthem_002662426
Insys_Anthem_002662447                   Insys_Anthem_002662447
Insys_Anthem_002662492                   Insys_Anthem_002662492
Insys_Anthem_002662532                   Insys_Anthem_002662532
Insys_Anthem_002662576                   Insys_Anthem_002662576
Insys_Anthem_002662597                   Insys_Anthem_002662597

                                                    2851
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2853 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002662605                   Insys_Anthem_002662605
Insys_Anthem_002662625                   Insys_Anthem_002662625
Insys_Anthem_002662750                   Insys_Anthem_002662750
Insys_Anthem_002662895                   Insys_Anthem_002662895
Insys_Anthem_002662910                   Insys_Anthem_002662910
Insys_Anthem_002662944                   Insys_Anthem_002662944
Insys_Anthem_002663167                   Insys_Anthem_002663167
Insys_Anthem_002663196                   Insys_Anthem_002663196
Insys_Anthem_002663219                   Insys_Anthem_002663219
Insys_Anthem_002663239                   Insys_Anthem_002663239
Insys_Anthem_002663302                   Insys_Anthem_002663302
Insys_Anthem_002663303                   Insys_Anthem_002663303
Insys_Anthem_002663304                   Insys_Anthem_002663304
Insys_Anthem_002663305                   Insys_Anthem_002663305
Insys_Anthem_002663342                   Insys_Anthem_002663342
Insys_Anthem_002663374                   Insys_Anthem_002663374
Insys_Anthem_002663454                   Insys_Anthem_002663454
Insys_Anthem_002663460                   Insys_Anthem_002663460
Insys_Anthem_002663509                   Insys_Anthem_002663509
Insys_Anthem_002663551                   Insys_Anthem_002663551
Insys_Anthem_002663591                   Insys_Anthem_002663591
Insys_Anthem_002663595                   Insys_Anthem_002663595
Insys_Anthem_002663757                   Insys_Anthem_002663757
Insys_Anthem_002663841                   Insys_Anthem_002663841
Insys_Anthem_002664033                   Insys_Anthem_002664033
Insys_Anthem_002664079                   Insys_Anthem_002664079
Insys_Anthem_002664082                   Insys_Anthem_002664082
Insys_Anthem_002664656                   Insys_Anthem_002664656
Insys_Anthem_002664812                   Insys_Anthem_002664812
Insys_Anthem_002664813                   Insys_Anthem_002664813
Insys_Anthem_002664814                   Insys_Anthem_002664814
Insys_Anthem_002665050                   Insys_Anthem_002665050
Insys_Anthem_002665138                   Insys_Anthem_002665138
Insys_Anthem_002665140                   Insys_Anthem_002665140
Insys_Anthem_002665190                   Insys_Anthem_002665190
Insys_Anthem_002665432                   Insys_Anthem_002665432
Insys_Anthem_002665462                   Insys_Anthem_002665462
Insys_Anthem_002665538                   Insys_Anthem_002665538
Insys_Anthem_002665721                   Insys_Anthem_002665721
Insys_Anthem_002665822                   Insys_Anthem_002665822
Insys_Anthem_002665908                   Insys_Anthem_002665908
Insys_Anthem_002665947                   Insys_Anthem_002665947
Insys_Anthem_002666018                   Insys_Anthem_002666018
Insys_Anthem_002666081                   Insys_Anthem_002666081
Insys_Anthem_002666209                   Insys_Anthem_002666209
Insys_Anthem_002666284                   Insys_Anthem_002666284
Insys_Anthem_002666286                   Insys_Anthem_002666286

                                                    2852
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2854 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002666392                   Insys_Anthem_002666392
Insys_Anthem_002666401                   Insys_Anthem_002666401
Insys_Anthem_002666438                   Insys_Anthem_002666438
Insys_Anthem_002667235                   Insys_Anthem_002667235
Insys_Anthem_002667236                   Insys_Anthem_002667236
Insys_Anthem_002667237                   Insys_Anthem_002667237
Insys_Anthem_002667238                   Insys_Anthem_002667238
Insys_Anthem_002667241                   Insys_Anthem_002667241
Insys_Anthem_002667242                   Insys_Anthem_002667242
Insys_Anthem_002667243                   Insys_Anthem_002667243
Insys_Anthem_002667244                   Insys_Anthem_002667244
Insys_Anthem_002667245                   Insys_Anthem_002667245
Insys_Anthem_002667246                   Insys_Anthem_002667246
Insys_Anthem_002667247                   Insys_Anthem_002667247
Insys_Anthem_002667250                   Insys_Anthem_002667250
Insys_Anthem_002667251                   Insys_Anthem_002667251
Insys_Anthem_002667377                   Insys_Anthem_002667377
Insys_Anthem_002667458                   Insys_Anthem_002667458
Insys_Anthem_002667476                   Insys_Anthem_002667476
Insys_Anthem_002667542                   Insys_Anthem_002667542
Insys_Anthem_002667720                   Insys_Anthem_002667720
Insys_Anthem_002667743                   Insys_Anthem_002667743
Insys_Anthem_002667755                   Insys_Anthem_002667755
Insys_Anthem_002668300                   Insys_Anthem_002668300
Insys_Anthem_002668313                   Insys_Anthem_002668313
Insys_Anthem_002668915                   Insys_Anthem_002668915
Insys_Anthem_002668980                   Insys_Anthem_002668980
Insys_Anthem_002669269                   Insys_Anthem_002669269
Insys_Anthem_002669316                   Insys_Anthem_002669316
Insys_Anthem_002669554                   Insys_Anthem_002669554
Insys_Anthem_002669679                   Insys_Anthem_002669679
Insys_Anthem_002669750                   Insys_Anthem_002669750
Insys_Anthem_002669809                   Insys_Anthem_002669809
Insys_Anthem_002669829                   Insys_Anthem_002669829
Insys_Anthem_002669843                   Insys_Anthem_002669843
Insys_Anthem_002669864                   Insys_Anthem_002669864
Insys_Anthem_002669946                   Insys_Anthem_002669946
Insys_Anthem_002669960                   Insys_Anthem_002669960
Insys_Anthem_002669987                   Insys_Anthem_002669987
Insys_Anthem_002670009                   Insys_Anthem_002670009
Insys_Anthem_002670591                   Insys_Anthem_002670591
Insys_Anthem_002670628                   Insys_Anthem_002670628
Insys_Anthem_002670773                   Insys_Anthem_002670773
Insys_Anthem_002670787                   Insys_Anthem_002670787
Insys_Anthem_002670798                   Insys_Anthem_002670798
Insys_Anthem_002671103                   Insys_Anthem_002671103
Insys_Anthem_002671131                   Insys_Anthem_002671131

                                                    2853
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2855 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002671308                   Insys_Anthem_002671308
Insys_Anthem_002671617                   Insys_Anthem_002671617
Insys_Anthem_002671644                   Insys_Anthem_002671644
Insys_Anthem_002671656                   Insys_Anthem_002671656
Insys_Anthem_002671663                   Insys_Anthem_002671663
Insys_Anthem_002671683                   Insys_Anthem_002671683
Insys_Anthem_002672034                   Insys_Anthem_002672034
Insys_Anthem_002672069                   Insys_Anthem_002672069
Insys_Anthem_002672081                   Insys_Anthem_002672081
Insys_Anthem_002672253                   Insys_Anthem_002672253
Insys_Anthem_002672325                   Insys_Anthem_002672325
Insys_Anthem_002672516                   Insys_Anthem_002672516
Insys_Anthem_002672727                   Insys_Anthem_002672727
Insys_Anthem_002672746                   Insys_Anthem_002672746
Insys_Anthem_002672776                   Insys_Anthem_002672776
Insys_Anthem_002672862                   Insys_Anthem_002672862
Insys_Anthem_002672923                   Insys_Anthem_002672923
Insys_Anthem_002673070                   Insys_Anthem_002673070
Insys_Anthem_002673213                   Insys_Anthem_002673213
Insys_Anthem_002673309                   Insys_Anthem_002673309
Insys_Anthem_002673339                   Insys_Anthem_002673339
Insys_Anthem_002673397                   Insys_Anthem_002673397
Insys_Anthem_002673506                   Insys_Anthem_002673506
Insys_Anthem_002673526                   Insys_Anthem_002673526
Insys_Anthem_002673528                   Insys_Anthem_002673528
Insys_Anthem_002673538                   Insys_Anthem_002673538
Insys_Anthem_002673638                   Insys_Anthem_002673638
Insys_Anthem_002673670                   Insys_Anthem_002673670
Insys_Anthem_002673802                   Insys_Anthem_002673802
Insys_Anthem_002673821                   Insys_Anthem_002673821
Insys_Anthem_002674025                   Insys_Anthem_002674025
Insys_Anthem_002674265                   Insys_Anthem_002674265
Insys_Anthem_002674287                   Insys_Anthem_002674287
Insys_Anthem_002674333                   Insys_Anthem_002674333
Insys_Anthem_002674446                   Insys_Anthem_002674446
Insys_Anthem_002674530                   Insys_Anthem_002674530
Insys_Anthem_002674640                   Insys_Anthem_002674640
Insys_Anthem_002674682                   Insys_Anthem_002674682
Insys_Anthem_002674770                   Insys_Anthem_002674770
Insys_Anthem_002674918                   Insys_Anthem_002674918
Insys_Anthem_002674992                   Insys_Anthem_002674992
Insys_Anthem_002675170                   Insys_Anthem_002675170
Insys_Anthem_002675221                   Insys_Anthem_002675221
Insys_Anthem_002675291                   Insys_Anthem_002675291
Insys_Anthem_002675550                   Insys_Anthem_002675550
Insys_Anthem_002675577                   Insys_Anthem_002675577
Insys_Anthem_002675781                   Insys_Anthem_002675781

                                                    2854
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2856 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002675784                   Insys_Anthem_002675784
Insys_Anthem_002675785                   Insys_Anthem_002675785
Insys_Anthem_002675801                   Insys_Anthem_002675801
Insys_Anthem_002675841                   Insys_Anthem_002675841
Insys_Anthem_002676005                   Insys_Anthem_002676005
Insys_Anthem_002676039                   Insys_Anthem_002676039
Insys_Anthem_002676080                   Insys_Anthem_002676080
Insys_Anthem_002676181                   Insys_Anthem_002676181
Insys_Anthem_002676237                   Insys_Anthem_002676237
Insys_Anthem_002676258                   Insys_Anthem_002676258
Insys_Anthem_002676285                   Insys_Anthem_002676285
Insys_Anthem_002676385                   Insys_Anthem_002676385
Insys_Anthem_002676408                   Insys_Anthem_002676408
Insys_Anthem_002676431                   Insys_Anthem_002676431
Insys_Anthem_002676457                   Insys_Anthem_002676457
Insys_Anthem_002676482                   Insys_Anthem_002676482
Insys_Anthem_002676526                   Insys_Anthem_002676526
Insys_Anthem_002676550                   Insys_Anthem_002676550
Insys_Anthem_002676576                   Insys_Anthem_002676576
Insys_Anthem_002676606                   Insys_Anthem_002676606
Insys_Anthem_002676617                   Insys_Anthem_002676617
Insys_Anthem_002676619                   Insys_Anthem_002676619
Insys_Anthem_002676620                   Insys_Anthem_002676620
Insys_Anthem_002676711                   Insys_Anthem_002676711
Insys_Anthem_002676828                   Insys_Anthem_002676828
Insys_Anthem_002676882                   Insys_Anthem_002676882
Insys_Anthem_002677349                   Insys_Anthem_002677349
Insys_Anthem_002677492                   Insys_Anthem_002677492
Insys_Anthem_002677523                   Insys_Anthem_002677523
Insys_Anthem_002677657                   Insys_Anthem_002677657
Insys_Anthem_002677868                   Insys_Anthem_002677868
Insys_Anthem_002678125                   Insys_Anthem_002678125
Insys_Anthem_002678186                   Insys_Anthem_002678186
Insys_Anthem_002678317                   Insys_Anthem_002678317
Insys_Anthem_002678326                   Insys_Anthem_002678326
Insys_Anthem_002678440                   Insys_Anthem_002678440
Insys_Anthem_002678820                   Insys_Anthem_002678820
Insys_Anthem_002679299                   Insys_Anthem_002679299
Insys_Anthem_002679516                   Insys_Anthem_002679516
Insys_Anthem_002679735                   Insys_Anthem_002679735
Insys_Anthem_002679826                   Insys_Anthem_002679826
Insys_Anthem_002679942                   Insys_Anthem_002679942
Insys_Anthem_002680262                   Insys_Anthem_002680262
Insys_Anthem_002680357                   Insys_Anthem_002680357
Insys_Anthem_002680597                   Insys_Anthem_002680597
Insys_Anthem_002680746                   Insys_Anthem_002680746
Insys_Anthem_002680831                   Insys_Anthem_002680831

                                                    2855
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2857 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002681002                   Insys_Anthem_002681002
Insys_Anthem_002681184                   Insys_Anthem_002681184
Insys_Anthem_002681197                   Insys_Anthem_002681197
Insys_Anthem_002681361                   Insys_Anthem_002681361
Insys_Anthem_002681404                   Insys_Anthem_002681404
Insys_Anthem_002681480                   Insys_Anthem_002681480
Insys_Anthem_002681485                   Insys_Anthem_002681485
Insys_Anthem_002681804                   Insys_Anthem_002681804
Insys_Anthem_002681913                   Insys_Anthem_002681913
Insys_Anthem_002681990                   Insys_Anthem_002681990
Insys_Anthem_002682189                   Insys_Anthem_002682189
Insys_Anthem_002682195                   Insys_Anthem_002682195
Insys_Anthem_002682277                   Insys_Anthem_002682277
Insys_Anthem_002682299                   Insys_Anthem_002682299
Insys_Anthem_002682657                   Insys_Anthem_002682657
Insys_Anthem_002682844                   Insys_Anthem_002682844
Insys_Anthem_002682990                   Insys_Anthem_002682990
Insys_Anthem_002683019                   Insys_Anthem_002683019
Insys_Anthem_002683062                   Insys_Anthem_002683062
Insys_Anthem_002683075                   Insys_Anthem_002683075
Insys_Anthem_002683102                   Insys_Anthem_002683102
Insys_Anthem_002683185                   Insys_Anthem_002683185
Insys_Anthem_002683522                   Insys_Anthem_002683522
Insys_Anthem_002683774                   Insys_Anthem_002683774
Insys_Anthem_002683831                   Insys_Anthem_002683831
Insys_Anthem_002683951                   Insys_Anthem_002683951
Insys_Anthem_002684037                   Insys_Anthem_002684037
Insys_Anthem_002684093                   Insys_Anthem_002684093
Insys_Anthem_002684138                   Insys_Anthem_002684138
Insys_Anthem_002684214                   Insys_Anthem_002684214
Insys_Anthem_002684257                   Insys_Anthem_002684257
Insys_Anthem_002684266                   Insys_Anthem_002684266
Insys_Anthem_002684324                   Insys_Anthem_002684324
Insys_Anthem_002684403                   Insys_Anthem_002684403
Insys_Anthem_002684404                   Insys_Anthem_002684404
Insys_Anthem_002684454                   Insys_Anthem_002684454
Insys_Anthem_002684469                   Insys_Anthem_002684469
Insys_Anthem_002684470                   Insys_Anthem_002684470
Insys_Anthem_002684559                   Insys_Anthem_002684559
Insys_Anthem_002684796                   Insys_Anthem_002684796
Insys_Anthem_002685042                   Insys_Anthem_002685042
Insys_Anthem_002685201                   Insys_Anthem_002685201
Insys_Anthem_002685229                   Insys_Anthem_002685229
Insys_Anthem_002685244                   Insys_Anthem_002685244
Insys_Anthem_002685273                   Insys_Anthem_002685273
Insys_Anthem_002685281                   Insys_Anthem_002685281
Insys_Anthem_002685327                   Insys_Anthem_002685327

                                                    2856
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2858 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002685459                   Insys_Anthem_002685459
Insys_Anthem_002685482                   Insys_Anthem_002685482
Insys_Anthem_002685559                   Insys_Anthem_002685559
Insys_Anthem_002685860                   Insys_Anthem_002685860
Insys_Anthem_002685982                   Insys_Anthem_002685982
Insys_Anthem_002686163                   Insys_Anthem_002686163
Insys_Anthem_002686282                   Insys_Anthem_002686282
Insys_Anthem_002686407                   Insys_Anthem_002686407
Insys_Anthem_002686547                   Insys_Anthem_002686547
Insys_Anthem_002686577                   Insys_Anthem_002686577
Insys_Anthem_002686645                   Insys_Anthem_002686645
Insys_Anthem_002686781                   Insys_Anthem_002686781
Insys_Anthem_002686817                   Insys_Anthem_002686817
Insys_Anthem_002686852                   Insys_Anthem_002686852
Insys_Anthem_002686931                   Insys_Anthem_002686931
Insys_Anthem_002687047                   Insys_Anthem_002687047
Insys_Anthem_002687086                   Insys_Anthem_002687086
Insys_Anthem_002687117                   Insys_Anthem_002687117
Insys_Anthem_002687132                   Insys_Anthem_002687132
Insys_Anthem_002687158                   Insys_Anthem_002687158
Insys_Anthem_002687243                   Insys_Anthem_002687243
Insys_Anthem_002687280                   Insys_Anthem_002687280
Insys_Anthem_002687379                   Insys_Anthem_002687379
Insys_Anthem_002687403                   Insys_Anthem_002687403
Insys_Anthem_002687430                   Insys_Anthem_002687430
Insys_Anthem_002687598                   Insys_Anthem_002687598
Insys_Anthem_002687623                   Insys_Anthem_002687623
Insys_Anthem_002687709                   Insys_Anthem_002687709
Insys_Anthem_002687783                   Insys_Anthem_002687783
Insys_Anthem_002687796                   Insys_Anthem_002687796
Insys_Anthem_002687797                   Insys_Anthem_002687797
Insys_Anthem_002688076                   Insys_Anthem_002688076
Insys_Anthem_002688182                   Insys_Anthem_002688182
Insys_Anthem_002688213                   Insys_Anthem_002688213
Insys_Anthem_002688280                   Insys_Anthem_002688280
Insys_Anthem_002688388                   Insys_Anthem_002688388
Insys_Anthem_002688437                   Insys_Anthem_002688437
Insys_Anthem_002688484                   Insys_Anthem_002688484
Insys_Anthem_002688517                   Insys_Anthem_002688517
Insys_Anthem_002688646                   Insys_Anthem_002688646
Insys_Anthem_002688647                   Insys_Anthem_002688647
Insys_Anthem_002688726                   Insys_Anthem_002688726
Insys_Anthem_002688834                   Insys_Anthem_002688834
Insys_Anthem_002688835                   Insys_Anthem_002688835
Insys_Anthem_002688847                   Insys_Anthem_002688847
Insys_Anthem_002688906                   Insys_Anthem_002688906
Insys_Anthem_002689019                   Insys_Anthem_002689019

                                                    2857
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2859 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002689084                   Insys_Anthem_002689084
Insys_Anthem_002689100                   Insys_Anthem_002689100
Insys_Anthem_002689194                   Insys_Anthem_002689194
Insys_Anthem_002689230                   Insys_Anthem_002689230
Insys_Anthem_002689295                   Insys_Anthem_002689295
Insys_Anthem_002689318                   Insys_Anthem_002689318
Insys_Anthem_002689340                   Insys_Anthem_002689340
Insys_Anthem_002689394                   Insys_Anthem_002689394
Insys_Anthem_002689610                   Insys_Anthem_002689610
Insys_Anthem_002689620                   Insys_Anthem_002689620
Insys_Anthem_002689638                   Insys_Anthem_002689638
Insys_Anthem_002689697                   Insys_Anthem_002689697
Insys_Anthem_002689900                   Insys_Anthem_002689900
Insys_Anthem_002690010                   Insys_Anthem_002690010
Insys_Anthem_002690058                   Insys_Anthem_002690058
Insys_Anthem_002690238                   Insys_Anthem_002690238
Insys_Anthem_002690489                   Insys_Anthem_002690489
Insys_Anthem_002690566                   Insys_Anthem_002690566
Insys_Anthem_002690597                   Insys_Anthem_002690597
Insys_Anthem_002690606                   Insys_Anthem_002690606
Insys_Anthem_002690666                   Insys_Anthem_002690666
Insys_Anthem_002690854                   Insys_Anthem_002690854
Insys_Anthem_002691002                   Insys_Anthem_002691002
Insys_Anthem_002691038                   Insys_Anthem_002691038
Insys_Anthem_002691092                   Insys_Anthem_002691092
Insys_Anthem_002691104                   Insys_Anthem_002691104
Insys_Anthem_002691110                   Insys_Anthem_002691110
Insys_Anthem_002691111                   Insys_Anthem_002691111
Insys_Anthem_002691142                   Insys_Anthem_002691142
Insys_Anthem_002691173                   Insys_Anthem_002691173
Insys_Anthem_002691204                   Insys_Anthem_002691204
Insys_Anthem_002691205                   Insys_Anthem_002691205
Insys_Anthem_002691234                   Insys_Anthem_002691234
Insys_Anthem_002691322                   Insys_Anthem_002691322
Insys_Anthem_002691396                   Insys_Anthem_002691396
Insys_Anthem_002691457                   Insys_Anthem_002691457
Insys_Anthem_002691459                   Insys_Anthem_002691459
Insys_Anthem_002691468                   Insys_Anthem_002691468
Insys_Anthem_002691499                   Insys_Anthem_002691499
Insys_Anthem_002691525                   Insys_Anthem_002691525
Insys_Anthem_002691536                   Insys_Anthem_002691536
Insys_Anthem_002691760                   Insys_Anthem_002691760
Insys_Anthem_002691955                   Insys_Anthem_002691955
Insys_Anthem_002692002                   Insys_Anthem_002692002
Insys_Anthem_002692016                   Insys_Anthem_002692016
Insys_Anthem_002692090                   Insys_Anthem_002692090
Insys_Anthem_002692467                   Insys_Anthem_002692467

                                                    2858
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2860 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002692782                   Insys_Anthem_002692782
Insys_Anthem_002693187                   Insys_Anthem_002693187
Insys_Anthem_002693221                   Insys_Anthem_002693221
Insys_Anthem_002693251                   Insys_Anthem_002693251
Insys_Anthem_002693372                   Insys_Anthem_002693372
Insys_Anthem_002693419                   Insys_Anthem_002693419
Insys_Anthem_002693462                   Insys_Anthem_002693462
Insys_Anthem_002693500                   Insys_Anthem_002693500
Insys_Anthem_002693720                   Insys_Anthem_002693720
Insys_Anthem_002693873                   Insys_Anthem_002693873
Insys_Anthem_002693950                   Insys_Anthem_002693950
Insys_Anthem_002694033                   Insys_Anthem_002694033
Insys_Anthem_002694072                   Insys_Anthem_002694072
Insys_Anthem_002694078                   Insys_Anthem_002694078
Insys_Anthem_002694132                   Insys_Anthem_002694132
Insys_Anthem_002694294                   Insys_Anthem_002694294
Insys_Anthem_002694375                   Insys_Anthem_002694375
Insys_Anthem_002694403                   Insys_Anthem_002694403
Insys_Anthem_002694433                   Insys_Anthem_002694433
Insys_Anthem_002694726                   Insys_Anthem_002694726
Insys_Anthem_002694755                   Insys_Anthem_002694755
Insys_Anthem_002694907                   Insys_Anthem_002694907
Insys_Anthem_002694935                   Insys_Anthem_002694935
Insys_Anthem_002694950                   Insys_Anthem_002694950
Insys_Anthem_002695430                   Insys_Anthem_002695430
Insys_Anthem_002695549                   Insys_Anthem_002695549
Insys_Anthem_002695591                   Insys_Anthem_002695591
Insys_Anthem_002695698                   Insys_Anthem_002695698
Insys_Anthem_002695789                   Insys_Anthem_002695789
Insys_Anthem_002695832                   Insys_Anthem_002695832
Insys_Anthem_002695902                   Insys_Anthem_002695902
Insys_Anthem_002695926                   Insys_Anthem_002695926
Insys_Anthem_002696008                   Insys_Anthem_002696008
Insys_Anthem_002696037                   Insys_Anthem_002696037
Insys_Anthem_002696111                   Insys_Anthem_002696111
Insys_Anthem_002696130                   Insys_Anthem_002696130
Insys_Anthem_002696266                   Insys_Anthem_002696266
Insys_Anthem_002696421                   Insys_Anthem_002696421
Insys_Anthem_002696700                   Insys_Anthem_002696700
Insys_Anthem_002696701                   Insys_Anthem_002696701
Insys_Anthem_002696702                   Insys_Anthem_002696702
Insys_Anthem_002696704                   Insys_Anthem_002696704
Insys_Anthem_002696728                   Insys_Anthem_002696728
Insys_Anthem_002696731                   Insys_Anthem_002696731
Insys_Anthem_002696733                   Insys_Anthem_002696733
Insys_Anthem_002696736                   Insys_Anthem_002696736
Insys_Anthem_002696738                   Insys_Anthem_002696738

                                                    2859
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2861 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002696742                   Insys_Anthem_002696742
Insys_Anthem_002696752                   Insys_Anthem_002696752
Insys_Anthem_002696758                   Insys_Anthem_002696758
Insys_Anthem_002696769                   Insys_Anthem_002696769
Insys_Anthem_002697009                   Insys_Anthem_002697009
Insys_Anthem_002697018                   Insys_Anthem_002697018
Insys_Anthem_002697259                   Insys_Anthem_002697259
Insys_Anthem_002697446                   Insys_Anthem_002697446
Insys_Anthem_002697466                   Insys_Anthem_002697466
Insys_Anthem_002697484                   Insys_Anthem_002697484
Insys_Anthem_002697497                   Insys_Anthem_002697497
Insys_Anthem_002697560                   Insys_Anthem_002697560
Insys_Anthem_002697916                   Insys_Anthem_002697916
Insys_Anthem_002698242                   Insys_Anthem_002698242
Insys_Anthem_002698393                   Insys_Anthem_002698393
Insys_Anthem_002698606                   Insys_Anthem_002698606
Insys_Anthem_002698718                   Insys_Anthem_002698718
Insys_Anthem_002698768                   Insys_Anthem_002698768
Insys_Anthem_002698786                   Insys_Anthem_002698786
Insys_Anthem_002698796                   Insys_Anthem_002698796
Insys_Anthem_002698800                   Insys_Anthem_002698800
Insys_Anthem_002698824                   Insys_Anthem_002698824
Insys_Anthem_002698886                   Insys_Anthem_002698886
Insys_Anthem_002698990                   Insys_Anthem_002698990
Insys_Anthem_002699007                   Insys_Anthem_002699007
Insys_Anthem_002699043                   Insys_Anthem_002699043
Insys_Anthem_002699045                   Insys_Anthem_002699045
Insys_Anthem_002699046                   Insys_Anthem_002699046
Insys_Anthem_002699063                   Insys_Anthem_002699063
Insys_Anthem_002699065                   Insys_Anthem_002699065
Insys_Anthem_002699066                   Insys_Anthem_002699066
Insys_Anthem_002699328                   Insys_Anthem_002699328
Insys_Anthem_002699445                   Insys_Anthem_002699445
Insys_Anthem_002699617                   Insys_Anthem_002699617
Insys_Anthem_002699665                   Insys_Anthem_002699665
Insys_Anthem_002699740                   Insys_Anthem_002699740
Insys_Anthem_002699767                   Insys_Anthem_002699767
Insys_Anthem_002699795                   Insys_Anthem_002699795
Insys_Anthem_002699813                   Insys_Anthem_002699813
Insys_Anthem_002699815                   Insys_Anthem_002699815
Insys_Anthem_002699871                   Insys_Anthem_002699871
Insys_Anthem_002699906                   Insys_Anthem_002699906
Insys_Anthem_002699957                   Insys_Anthem_002699957
Insys_Anthem_002700022                   Insys_Anthem_002700022
Insys_Anthem_002700058                   Insys_Anthem_002700058
Insys_Anthem_002700061                   Insys_Anthem_002700061
Insys_Anthem_002700084                   Insys_Anthem_002700084

                                                    2860
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2862 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002700113                   Insys_Anthem_002700113
Insys_Anthem_002700136                   Insys_Anthem_002700136
Insys_Anthem_002700138                   Insys_Anthem_002700138
Insys_Anthem_002700167                   Insys_Anthem_002700167
Insys_Anthem_002700189                   Insys_Anthem_002700189
Insys_Anthem_002700224                   Insys_Anthem_002700224
Insys_Anthem_002700225                   Insys_Anthem_002700225
Insys_Anthem_002700244                   Insys_Anthem_002700244
Insys_Anthem_002700248                   Insys_Anthem_002700248
Insys_Anthem_002700261                   Insys_Anthem_002700261
Insys_Anthem_002700331                   Insys_Anthem_002700331
Insys_Anthem_002700479                   Insys_Anthem_002700479
Insys_Anthem_002700499                   Insys_Anthem_002700499
Insys_Anthem_002700536                   Insys_Anthem_002700536
Insys_Anthem_002700682                   Insys_Anthem_002700682
Insys_Anthem_002700688                   Insys_Anthem_002700688
Insys_Anthem_002700690                   Insys_Anthem_002700690
Insys_Anthem_002700779                   Insys_Anthem_002700779
Insys_Anthem_002700869                   Insys_Anthem_002700869
Insys_Anthem_002700883                   Insys_Anthem_002700883
Insys_Anthem_002700928                   Insys_Anthem_002700928
Insys_Anthem_002700966                   Insys_Anthem_002700966
Insys_Anthem_002700989                   Insys_Anthem_002700989
Insys_Anthem_002701026                   Insys_Anthem_002701026
Insys_Anthem_002701080                   Insys_Anthem_002701080
Insys_Anthem_002701115                   Insys_Anthem_002701115
Insys_Anthem_002701131                   Insys_Anthem_002701131
Insys_Anthem_002701153                   Insys_Anthem_002701153
Insys_Anthem_002701189                   Insys_Anthem_002701189
Insys_Anthem_002701208                   Insys_Anthem_002701208
Insys_Anthem_002701255                   Insys_Anthem_002701255
Insys_Anthem_002701260                   Insys_Anthem_002701260
Insys_Anthem_002701291                   Insys_Anthem_002701291
Insys_Anthem_002701363                   Insys_Anthem_002701363
Insys_Anthem_002701414                   Insys_Anthem_002701414
Insys_Anthem_002701433                   Insys_Anthem_002701433
Insys_Anthem_002701437                   Insys_Anthem_002701437
Insys_Anthem_002701445                   Insys_Anthem_002701445
Insys_Anthem_002701503                   Insys_Anthem_002701503
Insys_Anthem_002701521                   Insys_Anthem_002701521
Insys_Anthem_002701532                   Insys_Anthem_002701532
Insys_Anthem_002701618                   Insys_Anthem_002701618
Insys_Anthem_002701625                   Insys_Anthem_002701625
Insys_Anthem_002701770                   Insys_Anthem_002701770
Insys_Anthem_002701866                   Insys_Anthem_002701866
Insys_Anthem_002701882                   Insys_Anthem_002701882
Insys_Anthem_002702137                   Insys_Anthem_002702137

                                                    2861
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2863 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002702166                   Insys_Anthem_002702166
Insys_Anthem_002702425                   Insys_Anthem_002702425
Insys_Anthem_002702489                   Insys_Anthem_002702489
Insys_Anthem_002702498                   Insys_Anthem_002702498
Insys_Anthem_002702513                   Insys_Anthem_002702513
Insys_Anthem_002702534                   Insys_Anthem_002702534
Insys_Anthem_002702616                   Insys_Anthem_002702616
Insys_Anthem_002702750                   Insys_Anthem_002702750
Insys_Anthem_002702845                   Insys_Anthem_002702845
Insys_Anthem_002702851                   Insys_Anthem_002702851
Insys_Anthem_002702883                   Insys_Anthem_002702883
Insys_Anthem_002702924                   Insys_Anthem_002702924
Insys_Anthem_002702938                   Insys_Anthem_002702938
Insys_Anthem_002703005                   Insys_Anthem_002703005
Insys_Anthem_002703170                   Insys_Anthem_002703170
Insys_Anthem_002703190                   Insys_Anthem_002703190
Insys_Anthem_002703191                   Insys_Anthem_002703191
Insys_Anthem_002703200                   Insys_Anthem_002703200
Insys_Anthem_002703202                   Insys_Anthem_002703202
Insys_Anthem_002703268                   Insys_Anthem_002703268
Insys_Anthem_002703273                   Insys_Anthem_002703273
Insys_Anthem_002703276                   Insys_Anthem_002703276
Insys_Anthem_002703292                   Insys_Anthem_002703292
Insys_Anthem_002703295                   Insys_Anthem_002703295
Insys_Anthem_002703298                   Insys_Anthem_002703298
Insys_Anthem_002703307                   Insys_Anthem_002703307
Insys_Anthem_002703309                   Insys_Anthem_002703309
Insys_Anthem_002703359                   Insys_Anthem_002703359
Insys_Anthem_002703372                   Insys_Anthem_002703372
Insys_Anthem_002703385                   Insys_Anthem_002703385
Insys_Anthem_002703491                   Insys_Anthem_002703491
Insys_Anthem_002703500                   Insys_Anthem_002703500
Insys_Anthem_002703509                   Insys_Anthem_002703509
Insys_Anthem_002703589                   Insys_Anthem_002703589
Insys_Anthem_002703706                   Insys_Anthem_002703706
Insys_Anthem_002703707                   Insys_Anthem_002703707
Insys_Anthem_002703717                   Insys_Anthem_002703717
Insys_Anthem_002703719                   Insys_Anthem_002703719
Insys_Anthem_002703737                   Insys_Anthem_002703737
Insys_Anthem_002703742                   Insys_Anthem_002703742
Insys_Anthem_002703781                   Insys_Anthem_002703781
Insys_Anthem_002703796                   Insys_Anthem_002703796
Insys_Anthem_002703823                   Insys_Anthem_002703823
Insys_Anthem_002703828                   Insys_Anthem_002703828
Insys_Anthem_002703829                   Insys_Anthem_002703829
Insys_Anthem_002703857                   Insys_Anthem_002703857
Insys_Anthem_002703866                   Insys_Anthem_002703866

                                                    2862
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2864 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002703867                   Insys_Anthem_002703867
Insys_Anthem_002703944                   Insys_Anthem_002703944
Insys_Anthem_002703980                   Insys_Anthem_002703980
Insys_Anthem_002703997                   Insys_Anthem_002703997
Insys_Anthem_002704026                   Insys_Anthem_002704026
Insys_Anthem_002704079                   Insys_Anthem_002704079
Insys_Anthem_002704165                   Insys_Anthem_002704165
Insys_Anthem_002704169                   Insys_Anthem_002704169
Insys_Anthem_002704208                   Insys_Anthem_002704208
Insys_Anthem_002704269                   Insys_Anthem_002704269
Insys_Anthem_002704278                   Insys_Anthem_002704278
Insys_Anthem_002704292                   Insys_Anthem_002704292
Insys_Anthem_002704321                   Insys_Anthem_002704321
Insys_Anthem_002704337                   Insys_Anthem_002704337
Insys_Anthem_002704357                   Insys_Anthem_002704357
Insys_Anthem_002704449                   Insys_Anthem_002704449
Insys_Anthem_002704736                   Insys_Anthem_002704736
Insys_Anthem_002704809                   Insys_Anthem_002704809
Insys_Anthem_002704935                   Insys_Anthem_002704935
Insys_Anthem_002704945                   Insys_Anthem_002704945
Insys_Anthem_002704954                   Insys_Anthem_002704954
Insys_Anthem_002704963                   Insys_Anthem_002704963
Insys_Anthem_002705000                   Insys_Anthem_002705000
Insys_Anthem_002705018                   Insys_Anthem_002705018
Insys_Anthem_002705031                   Insys_Anthem_002705031
Insys_Anthem_002705044                   Insys_Anthem_002705044
Insys_Anthem_002705096                   Insys_Anthem_002705096
Insys_Anthem_002705105                   Insys_Anthem_002705105
Insys_Anthem_002705114                   Insys_Anthem_002705114
Insys_Anthem_002705205                   Insys_Anthem_002705205
Insys_Anthem_002705237                   Insys_Anthem_002705237
Insys_Anthem_002705249                   Insys_Anthem_002705249
Insys_Anthem_002705291                   Insys_Anthem_002705291
Insys_Anthem_002705300                   Insys_Anthem_002705300
Insys_Anthem_002705335                   Insys_Anthem_002705335
Insys_Anthem_002705336                   Insys_Anthem_002705336
Insys_Anthem_002705337                   Insys_Anthem_002705337
Insys_Anthem_002706001                   Insys_Anthem_002706001
Insys_Anthem_002706003                   Insys_Anthem_002706003
Insys_Anthem_002706007                   Insys_Anthem_002706007
Insys_Anthem_002706012                   Insys_Anthem_002706012
Insys_Anthem_002706276                   Insys_Anthem_002706276
Insys_Anthem_002706279                   Insys_Anthem_002706279
Insys_Anthem_002706281                   Insys_Anthem_002706281
Insys_Anthem_002706364                   Insys_Anthem_002706364
Insys_Anthem_002706498                   Insys_Anthem_002706498
Insys_Anthem_002706514                   Insys_Anthem_002706514

                                                    2863
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2865 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002706555                   Insys_Anthem_002706555
Insys_Anthem_002706690                   Insys_Anthem_002706690
Insys_Anthem_002706790                   Insys_Anthem_002706790
Insys_Anthem_002706808                   Insys_Anthem_002706808
Insys_Anthem_002706826                   Insys_Anthem_002706826
Insys_Anthem_002706866                   Insys_Anthem_002706866
Insys_Anthem_002706941                   Insys_Anthem_002706941
Insys_Anthem_002706975                   Insys_Anthem_002706975
Insys_Anthem_002706977                   Insys_Anthem_002706977
Insys_Anthem_002706983                   Insys_Anthem_002706983
Insys_Anthem_002706986                   Insys_Anthem_002706986
Insys_Anthem_002706990                   Insys_Anthem_002706990
Insys_Anthem_002706995                   Insys_Anthem_002706995
Insys_Anthem_002706997                   Insys_Anthem_002706997
Insys_Anthem_002706999                   Insys_Anthem_002706999
Insys_Anthem_002707002                   Insys_Anthem_002707002
Insys_Anthem_002707009                   Insys_Anthem_002707009
Insys_Anthem_002707012                   Insys_Anthem_002707012
Insys_Anthem_002707014                   Insys_Anthem_002707014
Insys_Anthem_002707029                   Insys_Anthem_002707029
Insys_Anthem_002707048                   Insys_Anthem_002707048
Insys_Anthem_002707050                   Insys_Anthem_002707050
Insys_Anthem_002707051                   Insys_Anthem_002707051
Insys_Anthem_002707053                   Insys_Anthem_002707053
Insys_Anthem_002707054                   Insys_Anthem_002707054
Insys_Anthem_002707128                   Insys_Anthem_002707128
Insys_Anthem_002707137                   Insys_Anthem_002707137
Insys_Anthem_002707341                   Insys_Anthem_002707341
Insys_Anthem_002707346                   Insys_Anthem_002707346
Insys_Anthem_002707348                   Insys_Anthem_002707348
Insys_Anthem_002707351                   Insys_Anthem_002707351
Insys_Anthem_002707356                   Insys_Anthem_002707356
Insys_Anthem_002707365                   Insys_Anthem_002707365
Insys_Anthem_002707374                   Insys_Anthem_002707374
Insys_Anthem_002707496                   Insys_Anthem_002707496
Insys_Anthem_002707534                   Insys_Anthem_002707534
Insys_Anthem_002707544                   Insys_Anthem_002707544
Insys_Anthem_002707598                   Insys_Anthem_002707598
Insys_Anthem_002707637                   Insys_Anthem_002707637
Insys_Anthem_002707722                   Insys_Anthem_002707722
Insys_Anthem_002707766                   Insys_Anthem_002707766
Insys_Anthem_002707856                   Insys_Anthem_002707856
Insys_Anthem_002707872                   Insys_Anthem_002707872
Insys_Anthem_002707884                   Insys_Anthem_002707884
Insys_Anthem_002707887                   Insys_Anthem_002707887
Insys_Anthem_002707948                   Insys_Anthem_002707948
Insys_Anthem_002708019                   Insys_Anthem_002708019

                                                    2864
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2866 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002708029                   Insys_Anthem_002708029
Insys_Anthem_002708094                   Insys_Anthem_002708094
Insys_Anthem_002708112                   Insys_Anthem_002708112
Insys_Anthem_002708115                   Insys_Anthem_002708115
Insys_Anthem_002708127                   Insys_Anthem_002708127
Insys_Anthem_002708128                   Insys_Anthem_002708128
Insys_Anthem_002708231                   Insys_Anthem_002708231
Insys_Anthem_002708318                   Insys_Anthem_002708318
Insys_Anthem_002708328                   Insys_Anthem_002708328
Insys_Anthem_002708340                   Insys_Anthem_002708340
Insys_Anthem_002708401                   Insys_Anthem_002708401
Insys_Anthem_002708409                   Insys_Anthem_002708409
Insys_Anthem_002708429                   Insys_Anthem_002708429
Insys_Anthem_002708431                   Insys_Anthem_002708431
Insys_Anthem_002708487                   Insys_Anthem_002708487
Insys_Anthem_002708501                   Insys_Anthem_002708501
Insys_Anthem_002708615                   Insys_Anthem_002708615
Insys_Anthem_002708647                   Insys_Anthem_002708647
Insys_Anthem_002708657                   Insys_Anthem_002708657
Insys_Anthem_002708732                   Insys_Anthem_002708732
Insys_Anthem_002708798                   Insys_Anthem_002708798
Insys_Anthem_002708938                   Insys_Anthem_002708938
Insys_Anthem_002709163                   Insys_Anthem_002709163
Insys_Anthem_002709279                   Insys_Anthem_002709279
Insys_Anthem_002709289                   Insys_Anthem_002709289
Insys_Anthem_002709462                   Insys_Anthem_002709462
Insys_Anthem_002709688                   Insys_Anthem_002709688
Insys_Anthem_002709689                   Insys_Anthem_002709689
Insys_Anthem_002709729                   Insys_Anthem_002709729
Insys_Anthem_002709748                   Insys_Anthem_002709748
Insys_Anthem_002709755                   Insys_Anthem_002709755
Insys_Anthem_002709770                   Insys_Anthem_002709770
Insys_Anthem_002709775                   Insys_Anthem_002709775
Insys_Anthem_002709845                   Insys_Anthem_002709845
Insys_Anthem_002709863                   Insys_Anthem_002709863
Insys_Anthem_002709888                   Insys_Anthem_002709888
Insys_Anthem_002709895                   Insys_Anthem_002709895
Insys_Anthem_002709896                   Insys_Anthem_002709896
Insys_Anthem_002709940                   Insys_Anthem_002709940
Insys_Anthem_002709951                   Insys_Anthem_002709951
Insys_Anthem_002709963                   Insys_Anthem_002709963
Insys_Anthem_002709975                   Insys_Anthem_002709975
Insys_Anthem_002710054                   Insys_Anthem_002710054
Insys_Anthem_002710127                   Insys_Anthem_002710127
Insys_Anthem_002710139                   Insys_Anthem_002710139
Insys_Anthem_002710157                   Insys_Anthem_002710157
Insys_Anthem_002710427                   Insys_Anthem_002710427

                                                    2865
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2867 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002710439                   Insys_Anthem_002710439
Insys_Anthem_002710455                   Insys_Anthem_002710455
Insys_Anthem_002710460                   Insys_Anthem_002710460
Insys_Anthem_002710707                   Insys_Anthem_002710707
Insys_Anthem_002710804                   Insys_Anthem_002710804
Insys_Anthem_002710807                   Insys_Anthem_002710807
Insys_Anthem_002710810                   Insys_Anthem_002710810
Insys_Anthem_002710967                   Insys_Anthem_002710967
Insys_Anthem_002710969                   Insys_Anthem_002710969
Insys_Anthem_002710970                   Insys_Anthem_002710970
Insys_Anthem_002710971                   Insys_Anthem_002710971
Insys_Anthem_002710972                   Insys_Anthem_002710972
Insys_Anthem_002711029                   Insys_Anthem_002711029
Insys_Anthem_002711047                   Insys_Anthem_002711047
Insys_Anthem_002711209                   Insys_Anthem_002711209
Insys_Anthem_002711214                   Insys_Anthem_002711214
Insys_Anthem_002711224                   Insys_Anthem_002711224
Insys_Anthem_002711259                   Insys_Anthem_002711259
Insys_Anthem_002711260                   Insys_Anthem_002711260
Insys_Anthem_002711268                   Insys_Anthem_002711268
Insys_Anthem_002711270                   Insys_Anthem_002711270
Insys_Anthem_002711452                   Insys_Anthem_002711452
Insys_Anthem_002711536                   Insys_Anthem_002711536
Insys_Anthem_002711538                   Insys_Anthem_002711538
Insys_Anthem_002711873                   Insys_Anthem_002711873
Insys_Anthem_002711898                   Insys_Anthem_002711898
Insys_Anthem_002711942                   Insys_Anthem_002711942
Insys_Anthem_002711981                   Insys_Anthem_002711981
Insys_Anthem_002711994                   Insys_Anthem_002711994
Insys_Anthem_002712000                   Insys_Anthem_002712000
Insys_Anthem_002712001                   Insys_Anthem_002712001
Insys_Anthem_002712130                   Insys_Anthem_002712130
Insys_Anthem_002712159                   Insys_Anthem_002712159
Insys_Anthem_002712164                   Insys_Anthem_002712164
Insys_Anthem_002712168                   Insys_Anthem_002712168
Insys_Anthem_002712269                   Insys_Anthem_002712269
Insys_Anthem_002712270                   Insys_Anthem_002712270
Insys_Anthem_002712392                   Insys_Anthem_002712392
Insys_Anthem_002712396                   Insys_Anthem_002712396
Insys_Anthem_002712399                   Insys_Anthem_002712399
Insys_Anthem_002712406                   Insys_Anthem_002712406
Insys_Anthem_002712441                   Insys_Anthem_002712441
Insys_Anthem_002712472                   Insys_Anthem_002712472
Insys_Anthem_002712477                   Insys_Anthem_002712477
Insys_Anthem_002712478                   Insys_Anthem_002712478
Insys_Anthem_002712564                   Insys_Anthem_002712564
Insys_Anthem_002712570                   Insys_Anthem_002712570

                                                    2866
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2868 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002712623                   Insys_Anthem_002712623
Insys_Anthem_002712649                   Insys_Anthem_002712649
Insys_Anthem_002712710                   Insys_Anthem_002712710
Insys_Anthem_002712722                   Insys_Anthem_002712722
Insys_Anthem_002712748                   Insys_Anthem_002712748
Insys_Anthem_002712760                   Insys_Anthem_002712760
Insys_Anthem_002712786                   Insys_Anthem_002712786
Insys_Anthem_002712826                   Insys_Anthem_002712826
Insys_Anthem_002712889                   Insys_Anthem_002712889
Insys_Anthem_002712912                   Insys_Anthem_002712912
Insys_Anthem_002713021                   Insys_Anthem_002713021
Insys_Anthem_002713022                   Insys_Anthem_002713022
Insys_Anthem_002713175                   Insys_Anthem_002713175
Insys_Anthem_002713326                   Insys_Anthem_002713326
Insys_Anthem_002713395                   Insys_Anthem_002713395
Insys_Anthem_002713889                   Insys_Anthem_002713889
Insys_Anthem_002714073                   Insys_Anthem_002714073
Insys_Anthem_002714254                   Insys_Anthem_002714254
Insys_Anthem_002714341                   Insys_Anthem_002714341
Insys_Anthem_002714467                   Insys_Anthem_002714467
Insys_Anthem_002714686                   Insys_Anthem_002714686
Insys_Anthem_002714687                   Insys_Anthem_002714687
Insys_Anthem_002714712                   Insys_Anthem_002714712
Insys_Anthem_002714812                   Insys_Anthem_002714812
Insys_Anthem_002714813                   Insys_Anthem_002714813
Insys_Anthem_002714817                   Insys_Anthem_002714817
Insys_Anthem_002714941                   Insys_Anthem_002714941
Insys_Anthem_002714955                   Insys_Anthem_002714955
Insys_Anthem_002715108                   Insys_Anthem_002715108
Insys_Anthem_002715129                   Insys_Anthem_002715129
Insys_Anthem_002715199                   Insys_Anthem_002715199
Insys_Anthem_002715309                   Insys_Anthem_002715309
Insys_Anthem_002715530                   Insys_Anthem_002715530
Insys_Anthem_002715673                   Insys_Anthem_002715673
Insys_Anthem_002715940                   Insys_Anthem_002715940
Insys_Anthem_002716108                   Insys_Anthem_002716108
Insys_Anthem_002716233                   Insys_Anthem_002716233
Insys_Anthem_002716293                   Insys_Anthem_002716293
Insys_Anthem_002716537                   Insys_Anthem_002716537
Insys_Anthem_002716599                   Insys_Anthem_002716599
Insys_Anthem_002716696                   Insys_Anthem_002716696
Insys_Anthem_002716730                   Insys_Anthem_002716730
Insys_Anthem_002716731                   Insys_Anthem_002716731
Insys_Anthem_002716732                   Insys_Anthem_002716732
Insys_Anthem_002716734                   Insys_Anthem_002716734
Insys_Anthem_002716805                   Insys_Anthem_002716805
Insys_Anthem_002716813                   Insys_Anthem_002716813

                                                    2867
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2869 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002716852                   Insys_Anthem_002716852
Insys_Anthem_002717172                   Insys_Anthem_002717172
Insys_Anthem_002717175                   Insys_Anthem_002717175
Insys_Anthem_002717489                   Insys_Anthem_002717489
Insys_Anthem_002717577                   Insys_Anthem_002717577
Insys_Anthem_002717578                   Insys_Anthem_002717578
Insys_Anthem_002717903                   Insys_Anthem_002717903
Insys_Anthem_002718055                   Insys_Anthem_002718055
Insys_Anthem_002718171                   Insys_Anthem_002718171
Insys_Anthem_002718243                   Insys_Anthem_002718243
Insys_Anthem_002718251                   Insys_Anthem_002718251
Insys_Anthem_002718260                   Insys_Anthem_002718260
Insys_Anthem_002718295                   Insys_Anthem_002718295
Insys_Anthem_002718362                   Insys_Anthem_002718362
Insys_Anthem_002718470                   Insys_Anthem_002718470
Insys_Anthem_002718617                   Insys_Anthem_002718617
Insys_Anthem_002718620                   Insys_Anthem_002718620
Insys_Anthem_002718623                   Insys_Anthem_002718623
Insys_Anthem_002718626                   Insys_Anthem_002718626
Insys_Anthem_002718628                   Insys_Anthem_002718628
Insys_Anthem_002718635                   Insys_Anthem_002718635
Insys_Anthem_002718647                   Insys_Anthem_002718647
Insys_Anthem_002718654                   Insys_Anthem_002718654
Insys_Anthem_002718656                   Insys_Anthem_002718656
Insys_Anthem_002718676                   Insys_Anthem_002718676
Insys_Anthem_002718677                   Insys_Anthem_002718677
Insys_Anthem_002718693                   Insys_Anthem_002718693
Insys_Anthem_002718708                   Insys_Anthem_002718708
Insys_Anthem_002718712                   Insys_Anthem_002718712
Insys_Anthem_002718757                   Insys_Anthem_002718757
Insys_Anthem_002718812                   Insys_Anthem_002718812
Insys_Anthem_002718912                   Insys_Anthem_002718912
Insys_Anthem_002718914                   Insys_Anthem_002718914
Insys_Anthem_002718915                   Insys_Anthem_002718915
Insys_Anthem_002718917                   Insys_Anthem_002718917
Insys_Anthem_002718955                   Insys_Anthem_002718955
Insys_Anthem_002718968                   Insys_Anthem_002718968
Insys_Anthem_002718995                   Insys_Anthem_002718995
Insys_Anthem_002719147                   Insys_Anthem_002719147
Insys_Anthem_002719160                   Insys_Anthem_002719160
Insys_Anthem_002719265                   Insys_Anthem_002719265
Insys_Anthem_002719378                   Insys_Anthem_002719378
Insys_Anthem_002719391                   Insys_Anthem_002719391
Insys_Anthem_002719416                   Insys_Anthem_002719416
Insys_Anthem_002719421                   Insys_Anthem_002719421
Insys_Anthem_002719747                   Insys_Anthem_002719747
Insys_Anthem_002719767                   Insys_Anthem_002719767

                                                    2868
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2870 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002719792                   Insys_Anthem_002719792
Insys_Anthem_002719848                   Insys_Anthem_002719848
Insys_Anthem_002719855                   Insys_Anthem_002719855
Insys_Anthem_002719857                   Insys_Anthem_002719857
Insys_Anthem_002719861                   Insys_Anthem_002719861
Insys_Anthem_002719916                   Insys_Anthem_002719916
Insys_Anthem_002719971                   Insys_Anthem_002719971
Insys_Anthem_002720052                   Insys_Anthem_002720052
Insys_Anthem_002720338                   Insys_Anthem_002720338
Insys_Anthem_002720341                   Insys_Anthem_002720341
Insys_Anthem_002720437                   Insys_Anthem_002720437
Insys_Anthem_002720667                   Insys_Anthem_002720667
Insys_Anthem_002720670                   Insys_Anthem_002720670
Insys_Anthem_002720680                   Insys_Anthem_002720680
Insys_Anthem_002720874                   Insys_Anthem_002720874
Insys_Anthem_002720961                   Insys_Anthem_002720961
Insys_Anthem_002720962                   Insys_Anthem_002720962
Insys_Anthem_002721018                   Insys_Anthem_002721018
Insys_Anthem_002721076                   Insys_Anthem_002721076
Insys_Anthem_002721191                   Insys_Anthem_002721191
Insys_Anthem_002721214                   Insys_Anthem_002721214
Insys_Anthem_002721235                   Insys_Anthem_002721235
Insys_Anthem_002721290                   Insys_Anthem_002721290
Insys_Anthem_002721299                   Insys_Anthem_002721299
Insys_Anthem_002721305                   Insys_Anthem_002721305
Insys_Anthem_002721307                   Insys_Anthem_002721307
Insys_Anthem_002721326                   Insys_Anthem_002721326
Insys_Anthem_002721341                   Insys_Anthem_002721341
Insys_Anthem_002721352                   Insys_Anthem_002721352
Insys_Anthem_002721454                   Insys_Anthem_002721454
Insys_Anthem_002721574                   Insys_Anthem_002721574
Insys_Anthem_002721581                   Insys_Anthem_002721581
Insys_Anthem_002721586                   Insys_Anthem_002721586
Insys_Anthem_002721588                   Insys_Anthem_002721588
Insys_Anthem_002721589                   Insys_Anthem_002721589
Insys_Anthem_002721714                   Insys_Anthem_002721714
Insys_Anthem_002721715                   Insys_Anthem_002721715
Insys_Anthem_002721728                   Insys_Anthem_002721728
Insys_Anthem_002721924                   Insys_Anthem_002721924
Insys_Anthem_002721958                   Insys_Anthem_002721958
Insys_Anthem_002722075                   Insys_Anthem_002722075
Insys_Anthem_002722095                   Insys_Anthem_002722095
Insys_Anthem_002722109                   Insys_Anthem_002722109
Insys_Anthem_002722178                   Insys_Anthem_002722178
Insys_Anthem_002722268                   Insys_Anthem_002722268
Insys_Anthem_002722274                   Insys_Anthem_002722274
Insys_Anthem_002722302                   Insys_Anthem_002722302

                                                    2869
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2871 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002722354                   Insys_Anthem_002722354
Insys_Anthem_002722366                   Insys_Anthem_002722366
Insys_Anthem_002722374                   Insys_Anthem_002722374
Insys_Anthem_002722383                   Insys_Anthem_002722383
Insys_Anthem_002722421                   Insys_Anthem_002722421
Insys_Anthem_002722507                   Insys_Anthem_002722507
Insys_Anthem_002722534                   Insys_Anthem_002722534
Insys_Anthem_002722545                   Insys_Anthem_002722545
Insys_Anthem_002722575                   Insys_Anthem_002722575
Insys_Anthem_002722732                   Insys_Anthem_002722732
Insys_Anthem_002722824                   Insys_Anthem_002722824
Insys_Anthem_002722838                   Insys_Anthem_002722838
Insys_Anthem_002722847                   Insys_Anthem_002722847
Insys_Anthem_002722880                   Insys_Anthem_002722880
Insys_Anthem_002722890                   Insys_Anthem_002722890
Insys_Anthem_002722901                   Insys_Anthem_002722901
Insys_Anthem_002722930                   Insys_Anthem_002722930
Insys_Anthem_002722984                   Insys_Anthem_002722984
Insys_Anthem_002723018                   Insys_Anthem_002723018
Insys_Anthem_002723051                   Insys_Anthem_002723051
Insys_Anthem_002723206                   Insys_Anthem_002723206
Insys_Anthem_002723272                   Insys_Anthem_002723272
Insys_Anthem_002723283                   Insys_Anthem_002723283
Insys_Anthem_002723298                   Insys_Anthem_002723298
Insys_Anthem_002723330                   Insys_Anthem_002723330
Insys_Anthem_002723331                   Insys_Anthem_002723331
Insys_Anthem_002723333                   Insys_Anthem_002723333
Insys_Anthem_002723335                   Insys_Anthem_002723335
Insys_Anthem_002723336                   Insys_Anthem_002723336
Insys_Anthem_002723402                   Insys_Anthem_002723402
Insys_Anthem_002723409                   Insys_Anthem_002723409
Insys_Anthem_002723584                   Insys_Anthem_002723584
Insys_Anthem_002723590                   Insys_Anthem_002723590
Insys_Anthem_002723632                   Insys_Anthem_002723632
Insys_Anthem_002723708                   Insys_Anthem_002723708
Insys_Anthem_002723709                   Insys_Anthem_002723709
Insys_Anthem_002723716                   Insys_Anthem_002723716
Insys_Anthem_002723722                   Insys_Anthem_002723722
Insys_Anthem_002723908                   Insys_Anthem_002723908
Insys_Anthem_002724110                   Insys_Anthem_002724110
Insys_Anthem_002724113                   Insys_Anthem_002724113
Insys_Anthem_002724117                   Insys_Anthem_002724117
Insys_Anthem_002724246                   Insys_Anthem_002724246
Insys_Anthem_002724306                   Insys_Anthem_002724306
Insys_Anthem_002724314                   Insys_Anthem_002724314
Insys_Anthem_002724576                   Insys_Anthem_002724576
Insys_Anthem_002724628                   Insys_Anthem_002724628

                                                    2870
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2872 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002724630                   Insys_Anthem_002724630
Insys_Anthem_002724683                   Insys_Anthem_002724683
Insys_Anthem_002724776                   Insys_Anthem_002724776
Insys_Anthem_002724943                   Insys_Anthem_002724943
Insys_Anthem_002725143                   Insys_Anthem_002725143
Insys_Anthem_002725147                   Insys_Anthem_002725147
Insys_Anthem_002725150                   Insys_Anthem_002725150
Insys_Anthem_002725157                   Insys_Anthem_002725157
Insys_Anthem_002725209                   Insys_Anthem_002725209
Insys_Anthem_002725214                   Insys_Anthem_002725214
Insys_Anthem_002725215                   Insys_Anthem_002725215
Insys_Anthem_002725218                   Insys_Anthem_002725218
Insys_Anthem_002725221                   Insys_Anthem_002725221
Insys_Anthem_002725366                   Insys_Anthem_002725366
Insys_Anthem_002725455                   Insys_Anthem_002725455
Insys_Anthem_002725554                   Insys_Anthem_002725554
Insys_Anthem_002725602                   Insys_Anthem_002725602
Insys_Anthem_002725777                   Insys_Anthem_002725777
Insys_Anthem_002725916                   Insys_Anthem_002725916
Insys_Anthem_002726051                   Insys_Anthem_002726051
Insys_Anthem_002726328                   Insys_Anthem_002726328
Insys_Anthem_002726396                   Insys_Anthem_002726396
Insys_Anthem_002726461                   Insys_Anthem_002726461
Insys_Anthem_002726485                   Insys_Anthem_002726485
Insys_Anthem_002726488                   Insys_Anthem_002726488
Insys_Anthem_002726541                   Insys_Anthem_002726541
Insys_Anthem_002726600                   Insys_Anthem_002726600
Insys_Anthem_002726887                   Insys_Anthem_002726887
Insys_Anthem_002726918                   Insys_Anthem_002726918
Insys_Anthem_002727001                   Insys_Anthem_002727001
Insys_Anthem_002727163                   Insys_Anthem_002727163
Insys_Anthem_002727244                   Insys_Anthem_002727244
Insys_Anthem_002727416                   Insys_Anthem_002727416
Insys_Anthem_002727808                   Insys_Anthem_002727808
Insys_Anthem_002727830                   Insys_Anthem_002727830
Insys_Anthem_002727831                   Insys_Anthem_002727831
Insys_Anthem_002728135                   Insys_Anthem_002728135
Insys_Anthem_002728199                   Insys_Anthem_002728199
Insys_Anthem_002728340                   Insys_Anthem_002728340
Insys_Anthem_002728423                   Insys_Anthem_002728423
Insys_Anthem_002728443                   Insys_Anthem_002728443
Insys_Anthem_002728444                   Insys_Anthem_002728444
Insys_Anthem_002728588                   Insys_Anthem_002728588
Insys_Anthem_002728626                   Insys_Anthem_002728626
Insys_Anthem_002728694                   Insys_Anthem_002728694
Insys_Anthem_002728703                   Insys_Anthem_002728703
Insys_Anthem_002728758                   Insys_Anthem_002728758

                                                    2871
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2873 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002728764                   Insys_Anthem_002728764
Insys_Anthem_002728767                   Insys_Anthem_002728767
Insys_Anthem_002728894                   Insys_Anthem_002728894
Insys_Anthem_002728972                   Insys_Anthem_002728972
Insys_Anthem_002729155                   Insys_Anthem_002729155
Insys_Anthem_002729182                   Insys_Anthem_002729182
Insys_Anthem_002729213                   Insys_Anthem_002729213
Insys_Anthem_002729224                   Insys_Anthem_002729224
Insys_Anthem_002729226                   Insys_Anthem_002729226
Insys_Anthem_002729242                   Insys_Anthem_002729242
Insys_Anthem_002729590                   Insys_Anthem_002729590
Insys_Anthem_002729631                   Insys_Anthem_002729631
Insys_Anthem_002729672                   Insys_Anthem_002729672
Insys_Anthem_002729682                   Insys_Anthem_002729682
Insys_Anthem_002729745                   Insys_Anthem_002729745
Insys_Anthem_002729774                   Insys_Anthem_002729774
Insys_Anthem_002729780                   Insys_Anthem_002729780
Insys_Anthem_002729786                   Insys_Anthem_002729786
Insys_Anthem_002729788                   Insys_Anthem_002729788
Insys_Anthem_002729810                   Insys_Anthem_002729810
Insys_Anthem_002729838                   Insys_Anthem_002729838
Insys_Anthem_002729849                   Insys_Anthem_002729849
Insys_Anthem_002729905                   Insys_Anthem_002729905
Insys_Anthem_002730051                   Insys_Anthem_002730051
Insys_Anthem_002730279                   Insys_Anthem_002730279
Insys_Anthem_002730326                   Insys_Anthem_002730326
Insys_Anthem_002730580                   Insys_Anthem_002730580
Insys_Anthem_002730638                   Insys_Anthem_002730638
Insys_Anthem_002730688                   Insys_Anthem_002730688
Insys_Anthem_002730705                   Insys_Anthem_002730705
Insys_Anthem_002730819                   Insys_Anthem_002730819
Insys_Anthem_002730940                   Insys_Anthem_002730940
Insys_Anthem_002731611                   Insys_Anthem_002731611
Insys_Anthem_002731662                   Insys_Anthem_002731662
Insys_Anthem_002731744                   Insys_Anthem_002731744
Insys_Anthem_002731942                   Insys_Anthem_002731942
Insys_Anthem_002731945                   Insys_Anthem_002731945
Insys_Anthem_002731947                   Insys_Anthem_002731947
Insys_Anthem_002732088                   Insys_Anthem_002732088
Insys_Anthem_002732125                   Insys_Anthem_002732125
Insys_Anthem_002732689                   Insys_Anthem_002732689
Insys_Anthem_002732692                   Insys_Anthem_002732692
Insys_Anthem_002732721                   Insys_Anthem_002732721
Insys_Anthem_002732869                   Insys_Anthem_002732869
Insys_Anthem_002733012                   Insys_Anthem_002733012
Insys_Anthem_002733026                   Insys_Anthem_002733026
Insys_Anthem_002733171                   Insys_Anthem_002733171

                                                    2872
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2874 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002733532                   Insys_Anthem_002733532
Insys_Anthem_002733782                   Insys_Anthem_002733782
Insys_Anthem_002733791                   Insys_Anthem_002733791
Insys_Anthem_002733908                   Insys_Anthem_002733908
Insys_Anthem_002734148                   Insys_Anthem_002734148
Insys_Anthem_002734443                   Insys_Anthem_002734443
Insys_Anthem_002734612                   Insys_Anthem_002734612
Insys_Anthem_002734779                   Insys_Anthem_002734779
Insys_Anthem_002734866                   Insys_Anthem_002734866
Insys_Anthem_002735119                   Insys_Anthem_002735119
Insys_Anthem_002735120                   Insys_Anthem_002735120
Insys_Anthem_002735199                   Insys_Anthem_002735199
Insys_Anthem_002735534                   Insys_Anthem_002735534
Insys_Anthem_002735551                   Insys_Anthem_002735551
Insys_Anthem_002735554                   Insys_Anthem_002735554
Insys_Anthem_002735557                   Insys_Anthem_002735557
Insys_Anthem_002735558                   Insys_Anthem_002735558
Insys_Anthem_002735559                   Insys_Anthem_002735559
Insys_Anthem_002735580                   Insys_Anthem_002735580
Insys_Anthem_002735582                   Insys_Anthem_002735582
Insys_Anthem_002735583                   Insys_Anthem_002735583
Insys_Anthem_002735818                   Insys_Anthem_002735818
Insys_Anthem_002735916                   Insys_Anthem_002735916
Insys_Anthem_002735957                   Insys_Anthem_002735957
Insys_Anthem_002736330                   Insys_Anthem_002736330
Insys_Anthem_002737306                   Insys_Anthem_002737306
Insys_Anthem_002737322                   Insys_Anthem_002737322
Insys_Anthem_002737372                   Insys_Anthem_002737372
Insys_Anthem_002737502                   Insys_Anthem_002737502
Insys_Anthem_002737503                   Insys_Anthem_002737503
Insys_Anthem_002737629                   Insys_Anthem_002737629
Insys_Anthem_002737632                   Insys_Anthem_002737632
Insys_Anthem_002737693                   Insys_Anthem_002737693
Insys_Anthem_002737696                   Insys_Anthem_002737696
Insys_Anthem_002737777                   Insys_Anthem_002737777
Insys_Anthem_002737783                   Insys_Anthem_002737783
Insys_Anthem_002737922                   Insys_Anthem_002737922
Insys_Anthem_002737923                   Insys_Anthem_002737923
Insys_Anthem_002738044                   Insys_Anthem_002738044
Insys_Anthem_002738160                   Insys_Anthem_002738160
Insys_Anthem_002738162                   Insys_Anthem_002738162
Insys_Anthem_002738163                   Insys_Anthem_002738163
Insys_Anthem_002738164                   Insys_Anthem_002738164
Insys_Anthem_002738423                   Insys_Anthem_002738423
Insys_Anthem_002738570                   Insys_Anthem_002738570
Insys_Anthem_002738664                   Insys_Anthem_002738664
Insys_Anthem_002739623                   Insys_Anthem_002739623

                                                    2873
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2875 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002739670                   Insys_Anthem_002739670
Insys_Anthem_002739675                   Insys_Anthem_002739675
Insys_Anthem_002739812                   Insys_Anthem_002739812
Insys_Anthem_002739860                   Insys_Anthem_002739860
Insys_Anthem_002739863                   Insys_Anthem_002739863
Insys_Anthem_002739864                   Insys_Anthem_002739864
Insys_Anthem_002740456                   Insys_Anthem_002740456
Insys_Anthem_002740566                   Insys_Anthem_002740566
Insys_Anthem_002740614                   Insys_Anthem_002740614
Insys_Anthem_002740731                   Insys_Anthem_002740731
Insys_Anthem_002740738                   Insys_Anthem_002740738
Insys_Anthem_002741114                   Insys_Anthem_002741114
Insys_Anthem_002741677                   Insys_Anthem_002741677
Insys_Anthem_002742038                   Insys_Anthem_002742038
Insys_Anthem_002742051                   Insys_Anthem_002742051
Insys_Anthem_002742053                   Insys_Anthem_002742053
Insys_Anthem_002742227                   Insys_Anthem_002742227
Insys_Anthem_002742579                   Insys_Anthem_002742579
Insys_Anthem_002742828                   Insys_Anthem_002742828
Insys_Anthem_002743065                   Insys_Anthem_002743065
Insys_Anthem_002743151                   Insys_Anthem_002743151
Insys_Anthem_002743286                   Insys_Anthem_002743286
Insys_Anthem_002743331                   Insys_Anthem_002743331
Insys_Anthem_002743494                   Insys_Anthem_002743494
Insys_Anthem_002743524                   Insys_Anthem_002743524
Insys_Anthem_002743608                   Insys_Anthem_002743608
Insys_Anthem_002743624                   Insys_Anthem_002743624
Insys_Anthem_002743786                   Insys_Anthem_002743786
Insys_Anthem_002743787                   Insys_Anthem_002743787
Insys_Anthem_002743788                   Insys_Anthem_002743788
Insys_Anthem_002743789                   Insys_Anthem_002743789
Insys_Anthem_002743799                   Insys_Anthem_002743799
Insys_Anthem_002743800                   Insys_Anthem_002743800
Insys_Anthem_002743801                   Insys_Anthem_002743801
Insys_Anthem_002743802                   Insys_Anthem_002743802
Insys_Anthem_002743879                   Insys_Anthem_002743879
Insys_Anthem_002743881                   Insys_Anthem_002743881
Insys_Anthem_002743948                   Insys_Anthem_002743948
Insys_Anthem_002744074                   Insys_Anthem_002744074
Insys_Anthem_002744084                   Insys_Anthem_002744084
Insys_Anthem_002744262                   Insys_Anthem_002744262
Insys_Anthem_002744372                   Insys_Anthem_002744372
Insys_Anthem_002744523                   Insys_Anthem_002744523
Insys_Anthem_002744582                   Insys_Anthem_002744582
Insys_Anthem_002744711                   Insys_Anthem_002744711
Insys_Anthem_002744804                   Insys_Anthem_002744804
Insys_Anthem_002744861                   Insys_Anthem_002744861

                                                    2874
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2876 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002744908                   Insys_Anthem_002744908
Insys_Anthem_002744919                   Insys_Anthem_002744919
Insys_Anthem_002744983                   Insys_Anthem_002744983
Insys_Anthem_002745000                   Insys_Anthem_002745000
Insys_Anthem_002745149                   Insys_Anthem_002745149
Insys_Anthem_002745150                   Insys_Anthem_002745150
Insys_Anthem_002745157                   Insys_Anthem_002745157
Insys_Anthem_002745164                   Insys_Anthem_002745164
Insys_Anthem_002745168                   Insys_Anthem_002745168
Insys_Anthem_002745177                   Insys_Anthem_002745177
Insys_Anthem_002745237                   Insys_Anthem_002745237
Insys_Anthem_002745418                   Insys_Anthem_002745418
Insys_Anthem_002745422                   Insys_Anthem_002745422
Insys_Anthem_002745530                   Insys_Anthem_002745530
Insys_Anthem_002745535                   Insys_Anthem_002745535
Insys_Anthem_002745550                   Insys_Anthem_002745550
Insys_Anthem_002745578                   Insys_Anthem_002745578
Insys_Anthem_002745605                   Insys_Anthem_002745605
Insys_Anthem_002745643                   Insys_Anthem_002745643
Insys_Anthem_002745645                   Insys_Anthem_002745645
Insys_Anthem_002745699                   Insys_Anthem_002745699
Insys_Anthem_002745766                   Insys_Anthem_002745766
Insys_Anthem_002745779                   Insys_Anthem_002745779
Insys_Anthem_002745782                   Insys_Anthem_002745782
Insys_Anthem_002745852                   Insys_Anthem_002745852
Insys_Anthem_002745861                   Insys_Anthem_002745861
Insys_Anthem_002745874                   Insys_Anthem_002745874
Insys_Anthem_002745925                   Insys_Anthem_002745925
Insys_Anthem_002745926                   Insys_Anthem_002745926
Insys_Anthem_002745927                   Insys_Anthem_002745927
Insys_Anthem_002745930                   Insys_Anthem_002745930
Insys_Anthem_002746030                   Insys_Anthem_002746030
Insys_Anthem_002746031                   Insys_Anthem_002746031
Insys_Anthem_002746032                   Insys_Anthem_002746032
Insys_Anthem_002746054                   Insys_Anthem_002746054
Insys_Anthem_002746068                   Insys_Anthem_002746068
Insys_Anthem_002746095                   Insys_Anthem_002746095
Insys_Anthem_002746109                   Insys_Anthem_002746109
Insys_Anthem_002746117                   Insys_Anthem_002746117
Insys_Anthem_002746118                   Insys_Anthem_002746118
Insys_Anthem_002746119                   Insys_Anthem_002746119
Insys_Anthem_002746121                   Insys_Anthem_002746121
Insys_Anthem_002746122                   Insys_Anthem_002746122
Insys_Anthem_002746124                   Insys_Anthem_002746124
Insys_Anthem_002746125                   Insys_Anthem_002746125
Insys_Anthem_002746129                   Insys_Anthem_002746129
Insys_Anthem_002746130                   Insys_Anthem_002746130

                                                    2875
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2877 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002746132                   Insys_Anthem_002746132
Insys_Anthem_002746133                   Insys_Anthem_002746133
Insys_Anthem_002746134                   Insys_Anthem_002746134
Insys_Anthem_002746196                   Insys_Anthem_002746196
Insys_Anthem_002746197                   Insys_Anthem_002746197
Insys_Anthem_002746204                   Insys_Anthem_002746204
Insys_Anthem_002746210                   Insys_Anthem_002746210
Insys_Anthem_002746221                   Insys_Anthem_002746221
Insys_Anthem_002746287                   Insys_Anthem_002746287
Insys_Anthem_002746390                   Insys_Anthem_002746390
Insys_Anthem_002746507                   Insys_Anthem_002746507
Insys_Anthem_002746537                   Insys_Anthem_002746537
Insys_Anthem_002746565                   Insys_Anthem_002746565
Insys_Anthem_002746599                   Insys_Anthem_002746599
Insys_Anthem_002746640                   Insys_Anthem_002746640
Insys_Anthem_002746641                   Insys_Anthem_002746641
Insys_Anthem_002746643                   Insys_Anthem_002746643
Insys_Anthem_002746644                   Insys_Anthem_002746644
Insys_Anthem_002746645                   Insys_Anthem_002746645
Insys_Anthem_002746717                   Insys_Anthem_002746717
Insys_Anthem_002746718                   Insys_Anthem_002746718
Insys_Anthem_002746754                   Insys_Anthem_002746754
Insys_Anthem_002746761                   Insys_Anthem_002746761
Insys_Anthem_002746806                   Insys_Anthem_002746806
Insys_Anthem_002746826                   Insys_Anthem_002746826
Insys_Anthem_002746835                   Insys_Anthem_002746835
Insys_Anthem_002746843                   Insys_Anthem_002746843
Insys_Anthem_002746844                   Insys_Anthem_002746844
Insys_Anthem_002746847                   Insys_Anthem_002746847
Insys_Anthem_002746869                   Insys_Anthem_002746869
Insys_Anthem_002746936                   Insys_Anthem_002746936
Insys_Anthem_002746951                   Insys_Anthem_002746951
Insys_Anthem_002746956                   Insys_Anthem_002746956
Insys_Anthem_002747008                   Insys_Anthem_002747008
Insys_Anthem_002747039                   Insys_Anthem_002747039
Insys_Anthem_002747066                   Insys_Anthem_002747066
Insys_Anthem_002747067                   Insys_Anthem_002747067
Insys_Anthem_002747071                   Insys_Anthem_002747071
Insys_Anthem_002747081                   Insys_Anthem_002747081
Insys_Anthem_002747093                   Insys_Anthem_002747093
Insys_Anthem_002747105                   Insys_Anthem_002747105
Insys_Anthem_002747106                   Insys_Anthem_002747106
Insys_Anthem_002747128                   Insys_Anthem_002747128
Insys_Anthem_002747154                   Insys_Anthem_002747154
Insys_Anthem_002747160                   Insys_Anthem_002747160
Insys_Anthem_002747223                   Insys_Anthem_002747223
Insys_Anthem_002747224                   Insys_Anthem_002747224

                                                    2876
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2878 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002747332                   Insys_Anthem_002747332
Insys_Anthem_002747334                   Insys_Anthem_002747334
Insys_Anthem_002747349                   Insys_Anthem_002747349
Insys_Anthem_002747351                   Insys_Anthem_002747351
Insys_Anthem_002747358                   Insys_Anthem_002747358
Insys_Anthem_002747363                   Insys_Anthem_002747363
Insys_Anthem_002747383                   Insys_Anthem_002747383
Insys_Anthem_002747405                   Insys_Anthem_002747405
Insys_Anthem_002747417                   Insys_Anthem_002747417
Insys_Anthem_002747418                   Insys_Anthem_002747418
Insys_Anthem_002747419                   Insys_Anthem_002747419
Insys_Anthem_002747421                   Insys_Anthem_002747421
Insys_Anthem_002747492                   Insys_Anthem_002747492
Insys_Anthem_002747499                   Insys_Anthem_002747499
Insys_Anthem_002747598                   Insys_Anthem_002747598
Insys_Anthem_002747602                   Insys_Anthem_002747602
Insys_Anthem_002747603                   Insys_Anthem_002747603
Insys_Anthem_002747612                   Insys_Anthem_002747612
Insys_Anthem_002747675                   Insys_Anthem_002747675
Insys_Anthem_002747676                   Insys_Anthem_002747676
Insys_Anthem_002747711                   Insys_Anthem_002747711
Insys_Anthem_002747746                   Insys_Anthem_002747746
Insys_Anthem_002747851                   Insys_Anthem_002747851
Insys_Anthem_002747855                   Insys_Anthem_002747855
Insys_Anthem_002747857                   Insys_Anthem_002747857
Insys_Anthem_002747859                   Insys_Anthem_002747859
Insys_Anthem_002747898                   Insys_Anthem_002747898
Insys_Anthem_002747904                   Insys_Anthem_002747904
Insys_Anthem_002747962                   Insys_Anthem_002747962
Insys_Anthem_002747970                   Insys_Anthem_002747970
Insys_Anthem_002748095                   Insys_Anthem_002748095
Insys_Anthem_002748096                   Insys_Anthem_002748096
Insys_Anthem_002748097                   Insys_Anthem_002748097
Insys_Anthem_002748291                   Insys_Anthem_002748291
Insys_Anthem_002748324                   Insys_Anthem_002748324
Insys_Anthem_002748409                   Insys_Anthem_002748409
Insys_Anthem_002748426                   Insys_Anthem_002748426
Insys_Anthem_002748432                   Insys_Anthem_002748432
Insys_Anthem_002748529                   Insys_Anthem_002748529
Insys_Anthem_002748531                   Insys_Anthem_002748531
Insys_Anthem_002748533                   Insys_Anthem_002748533
Insys_Anthem_002748535                   Insys_Anthem_002748535
Insys_Anthem_002748640                   Insys_Anthem_002748640
Insys_Anthem_002748661                   Insys_Anthem_002748661
Insys_Anthem_002748664                   Insys_Anthem_002748664
Insys_Anthem_002748680                   Insys_Anthem_002748680
Insys_Anthem_002748760                   Insys_Anthem_002748760

                                                    2877
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2879 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002748839                   Insys_Anthem_002748839
Insys_Anthem_002748880                   Insys_Anthem_002748880
Insys_Anthem_002748959                   Insys_Anthem_002748959
Insys_Anthem_002749007                   Insys_Anthem_002749007
Insys_Anthem_002749028                   Insys_Anthem_002749028
Insys_Anthem_002749029                   Insys_Anthem_002749029
Insys_Anthem_002749290                   Insys_Anthem_002749290
Insys_Anthem_002749436                   Insys_Anthem_002749436
Insys_Anthem_002749474                   Insys_Anthem_002749474
Insys_Anthem_002749475                   Insys_Anthem_002749475
Insys_Anthem_002749493                   Insys_Anthem_002749493
Insys_Anthem_002749500                   Insys_Anthem_002749500
Insys_Anthem_002749501                   Insys_Anthem_002749501
Insys_Anthem_002749522                   Insys_Anthem_002749522
Insys_Anthem_002749607                   Insys_Anthem_002749607
Insys_Anthem_002749609                   Insys_Anthem_002749609
Insys_Anthem_002749611                   Insys_Anthem_002749611
Insys_Anthem_002749617                   Insys_Anthem_002749617
Insys_Anthem_002749630                   Insys_Anthem_002749630
Insys_Anthem_002749636                   Insys_Anthem_002749636
Insys_Anthem_002749641                   Insys_Anthem_002749641
Insys_Anthem_002749642                   Insys_Anthem_002749642
Insys_Anthem_002749659                   Insys_Anthem_002749659
Insys_Anthem_002749688                   Insys_Anthem_002749688
Insys_Anthem_002749692                   Insys_Anthem_002749692
Insys_Anthem_002749709                   Insys_Anthem_002749709
Insys_Anthem_002749739                   Insys_Anthem_002749739
Insys_Anthem_002749751                   Insys_Anthem_002749751
Insys_Anthem_002749758                   Insys_Anthem_002749758
Insys_Anthem_002749789                   Insys_Anthem_002749789
Insys_Anthem_002749802                   Insys_Anthem_002749802
Insys_Anthem_002749804                   Insys_Anthem_002749804
Insys_Anthem_002749817                   Insys_Anthem_002749817
Insys_Anthem_002749819                   Insys_Anthem_002749819
Insys_Anthem_002749820                   Insys_Anthem_002749820
Insys_Anthem_002749821                   Insys_Anthem_002749821
Insys_Anthem_002749844                   Insys_Anthem_002749844
Insys_Anthem_002749865                   Insys_Anthem_002749865
Insys_Anthem_002749868                   Insys_Anthem_002749868
Insys_Anthem_002749891                   Insys_Anthem_002749891
Insys_Anthem_002749894                   Insys_Anthem_002749894
Insys_Anthem_002749946                   Insys_Anthem_002749946
Insys_Anthem_002749970                   Insys_Anthem_002749970
Insys_Anthem_002749978                   Insys_Anthem_002749978
Insys_Anthem_002750011                   Insys_Anthem_002750011
Insys_Anthem_002750038                   Insys_Anthem_002750038
Insys_Anthem_002750053                   Insys_Anthem_002750053

                                                    2878
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2880 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002750074                   Insys_Anthem_002750074
Insys_Anthem_002750146                   Insys_Anthem_002750146
Insys_Anthem_002750175                   Insys_Anthem_002750175
Insys_Anthem_002750181                   Insys_Anthem_002750181
Insys_Anthem_002750198                   Insys_Anthem_002750198
Insys_Anthem_002750210                   Insys_Anthem_002750210
Insys_Anthem_002750403                   Insys_Anthem_002750403
Insys_Anthem_002750438                   Insys_Anthem_002750438
Insys_Anthem_002750479                   Insys_Anthem_002750479
Insys_Anthem_002750481                   Insys_Anthem_002750481
Insys_Anthem_002750483                   Insys_Anthem_002750483
Insys_Anthem_002750485                   Insys_Anthem_002750485
Insys_Anthem_002750486                   Insys_Anthem_002750486
Insys_Anthem_002750529                   Insys_Anthem_002750529
Insys_Anthem_002750548                   Insys_Anthem_002750548
Insys_Anthem_002750610                   Insys_Anthem_002750610
Insys_Anthem_002750625                   Insys_Anthem_002750625
Insys_Anthem_002750637                   Insys_Anthem_002750637
Insys_Anthem_002750638                   Insys_Anthem_002750638
Insys_Anthem_002750639                   Insys_Anthem_002750639
Insys_Anthem_002750640                   Insys_Anthem_002750640
Insys_Anthem_002750641                   Insys_Anthem_002750641
Insys_Anthem_002750703                   Insys_Anthem_002750703
Insys_Anthem_002750736                   Insys_Anthem_002750736
Insys_Anthem_002750802                   Insys_Anthem_002750802
Insys_Anthem_002750811                   Insys_Anthem_002750811
Insys_Anthem_002750840                   Insys_Anthem_002750840
Insys_Anthem_002750844                   Insys_Anthem_002750844
Insys_Anthem_002750870                   Insys_Anthem_002750870
Insys_Anthem_002750871                   Insys_Anthem_002750871
Insys_Anthem_002750882                   Insys_Anthem_002750882
Insys_Anthem_002750897                   Insys_Anthem_002750897
Insys_Anthem_002750901                   Insys_Anthem_002750901
Insys_Anthem_002750902                   Insys_Anthem_002750902
Insys_Anthem_002750917                   Insys_Anthem_002750917
Insys_Anthem_002750938                   Insys_Anthem_002750938
Insys_Anthem_002750952                   Insys_Anthem_002750952
Insys_Anthem_002750953                   Insys_Anthem_002750953
Insys_Anthem_002750954                   Insys_Anthem_002750954
Insys_Anthem_002750955                   Insys_Anthem_002750955
Insys_Anthem_002750978                   Insys_Anthem_002750978
Insys_Anthem_002751016                   Insys_Anthem_002751016
Insys_Anthem_002751037                   Insys_Anthem_002751037
Insys_Anthem_002751075                   Insys_Anthem_002751075
Insys_Anthem_002751088                   Insys_Anthem_002751088
Insys_Anthem_002751114                   Insys_Anthem_002751114
Insys_Anthem_002751132                   Insys_Anthem_002751132

                                                    2879
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2881 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002751134                   Insys_Anthem_002751134
Insys_Anthem_002751248                   Insys_Anthem_002751248
Insys_Anthem_002751254                   Insys_Anthem_002751254
Insys_Anthem_002751381                   Insys_Anthem_002751381
Insys_Anthem_002751575                   Insys_Anthem_002751575
Insys_Anthem_002751638                   Insys_Anthem_002751638
Insys_Anthem_002751934                   Insys_Anthem_002751934
Insys_Anthem_002751943                   Insys_Anthem_002751943
Insys_Anthem_002752166                   Insys_Anthem_002752166
Insys_Anthem_002752167                   Insys_Anthem_002752167
Insys_Anthem_002752305                   Insys_Anthem_002752305
Insys_Anthem_002752379                   Insys_Anthem_002752379
Insys_Anthem_002752407                   Insys_Anthem_002752407
Insys_Anthem_002752420                   Insys_Anthem_002752420
Insys_Anthem_002752479                   Insys_Anthem_002752479
Insys_Anthem_002752513                   Insys_Anthem_002752513
Insys_Anthem_002752589                   Insys_Anthem_002752589
Insys_Anthem_002752859                   Insys_Anthem_002752859
Insys_Anthem_002752866                   Insys_Anthem_002752866
Insys_Anthem_002753070                   Insys_Anthem_002753070
Insys_Anthem_002753085                   Insys_Anthem_002753085
Insys_Anthem_002753101                   Insys_Anthem_002753101
Insys_Anthem_002753439                   Insys_Anthem_002753439
Insys_Anthem_002753552                   Insys_Anthem_002753552
Insys_Anthem_002754032                   Insys_Anthem_002754032
Insys_Anthem_002754041                   Insys_Anthem_002754041
Insys_Anthem_002754057                   Insys_Anthem_002754057
Insys_Anthem_002754167                   Insys_Anthem_002754167
Insys_Anthem_002754226                   Insys_Anthem_002754226
Insys_Anthem_002754333                   Insys_Anthem_002754333
Insys_Anthem_002754353                   Insys_Anthem_002754353
Insys_Anthem_002754530                   Insys_Anthem_002754530
Insys_Anthem_002754531                   Insys_Anthem_002754531
Insys_Anthem_002754536                   Insys_Anthem_002754536
Insys_Anthem_002754729                   Insys_Anthem_002754729
Insys_Anthem_002754881                   Insys_Anthem_002754881
Insys_Anthem_002755018                   Insys_Anthem_002755018
Insys_Anthem_002755081                   Insys_Anthem_002755081
Insys_Anthem_002755122                   Insys_Anthem_002755122
Insys_Anthem_002755140                   Insys_Anthem_002755140
Insys_Anthem_002755179                   Insys_Anthem_002755179
Insys_Anthem_002755362                   Insys_Anthem_002755362
Insys_Anthem_002755384                   Insys_Anthem_002755384
Insys_Anthem_002755406                   Insys_Anthem_002755406
Insys_Anthem_002755495                   Insys_Anthem_002755495
Insys_Anthem_002755541                   Insys_Anthem_002755541
Insys_Anthem_002755753                   Insys_Anthem_002755753

                                                    2880
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2882 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002755756                   Insys_Anthem_002755756
Insys_Anthem_002755757                   Insys_Anthem_002755757
Insys_Anthem_002755760                   Insys_Anthem_002755760
Insys_Anthem_002755763                   Insys_Anthem_002755763
Insys_Anthem_002755820                   Insys_Anthem_002755820
Insys_Anthem_002755891                   Insys_Anthem_002755891
Insys_Anthem_002755929                   Insys_Anthem_002755929
Insys_Anthem_002755944                   Insys_Anthem_002755944
Insys_Anthem_002756027                   Insys_Anthem_002756027
Insys_Anthem_002756111                   Insys_Anthem_002756111
Insys_Anthem_002756146                   Insys_Anthem_002756146
Insys_Anthem_002756181                   Insys_Anthem_002756181
Insys_Anthem_002756495                   Insys_Anthem_002756495
Insys_Anthem_002756547                   Insys_Anthem_002756547
Insys_Anthem_002756639                   Insys_Anthem_002756639
Insys_Anthem_002756656                   Insys_Anthem_002756656
Insys_Anthem_002756692                   Insys_Anthem_002756692
Insys_Anthem_002756964                   Insys_Anthem_002756964
Insys_Anthem_002757019                   Insys_Anthem_002757019
Insys_Anthem_002757106                   Insys_Anthem_002757106
Insys_Anthem_002757359                   Insys_Anthem_002757359
Insys_Anthem_002757410                   Insys_Anthem_002757410
Insys_Anthem_002757581                   Insys_Anthem_002757581
Insys_Anthem_002757634                   Insys_Anthem_002757634
Insys_Anthem_002758069                   Insys_Anthem_002758069
Insys_Anthem_002758613                   Insys_Anthem_002758613
Insys_Anthem_002759020                   Insys_Anthem_002759020
Insys_Anthem_002759034                   Insys_Anthem_002759034
Insys_Anthem_002759363                   Insys_Anthem_002759363
Insys_Anthem_002759744                   Insys_Anthem_002759744
Insys_Anthem_002759975                   Insys_Anthem_002759975
Insys_Anthem_002759976                   Insys_Anthem_002759976
Insys_Anthem_002760111                   Insys_Anthem_002760111
Insys_Anthem_002760560                   Insys_Anthem_002760560
Insys_Anthem_002760738                   Insys_Anthem_002760738
Insys_Anthem_002760746                   Insys_Anthem_002760746
Insys_Anthem_002760902                   Insys_Anthem_002760902
Insys_Anthem_002761131                   Insys_Anthem_002761131
Insys_Anthem_002761423                   Insys_Anthem_002761423
Insys_Anthem_002761438                   Insys_Anthem_002761438
Insys_Anthem_002761482                   Insys_Anthem_002761482
Insys_Anthem_002761496                   Insys_Anthem_002761496
Insys_Anthem_002761558                   Insys_Anthem_002761558
Insys_Anthem_002761803                   Insys_Anthem_002761803
Insys_Anthem_002761935                   Insys_Anthem_002761935
Insys_Anthem_002761998                   Insys_Anthem_002761998
Insys_Anthem_002762137                   Insys_Anthem_002762137

                                                    2881
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2883 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002762165                   Insys_Anthem_002762165
Insys_Anthem_002762185                   Insys_Anthem_002762185
Insys_Anthem_002762238                   Insys_Anthem_002762238
Insys_Anthem_002762337                   Insys_Anthem_002762337
Insys_Anthem_002762390                   Insys_Anthem_002762390
Insys_Anthem_002762417                   Insys_Anthem_002762417
Insys_Anthem_002762504                   Insys_Anthem_002762504
Insys_Anthem_002762548                   Insys_Anthem_002762548
Insys_Anthem_002762557                   Insys_Anthem_002762557
Insys_Anthem_002762605                   Insys_Anthem_002762605
Insys_Anthem_002762633                   Insys_Anthem_002762633
Insys_Anthem_002762674                   Insys_Anthem_002762674
Insys_Anthem_002762697                   Insys_Anthem_002762697
Insys_Anthem_002762718                   Insys_Anthem_002762718
Insys_Anthem_002762773                   Insys_Anthem_002762773
Insys_Anthem_002762841                   Insys_Anthem_002762841
Insys_Anthem_002762845                   Insys_Anthem_002762845
Insys_Anthem_002762944                   Insys_Anthem_002762944
Insys_Anthem_002762967                   Insys_Anthem_002762967
Insys_Anthem_002763003                   Insys_Anthem_002763003
Insys_Anthem_002763004                   Insys_Anthem_002763004
Insys_Anthem_002763043                   Insys_Anthem_002763043
Insys_Anthem_002763053                   Insys_Anthem_002763053
Insys_Anthem_002763093                   Insys_Anthem_002763093
Insys_Anthem_002763196                   Insys_Anthem_002763196
Insys_Anthem_002763197                   Insys_Anthem_002763197
Insys_Anthem_002763206                   Insys_Anthem_002763206
Insys_Anthem_002763224                   Insys_Anthem_002763224
Insys_Anthem_002763259                   Insys_Anthem_002763259
Insys_Anthem_002763298                   Insys_Anthem_002763298
Insys_Anthem_002763300                   Insys_Anthem_002763300
Insys_Anthem_002763327                   Insys_Anthem_002763327
Insys_Anthem_002763335                   Insys_Anthem_002763335
Insys_Anthem_002763489                   Insys_Anthem_002763489
Insys_Anthem_002763586                   Insys_Anthem_002763586
Insys_Anthem_002763677                   Insys_Anthem_002763677
Insys_Anthem_002763691                   Insys_Anthem_002763691
Insys_Anthem_002763722                   Insys_Anthem_002763722
Insys_Anthem_002763724                   Insys_Anthem_002763724
Insys_Anthem_002763754                   Insys_Anthem_002763754
Insys_Anthem_002763812                   Insys_Anthem_002763812
Insys_Anthem_002763832                   Insys_Anthem_002763832
Insys_Anthem_002763870                   Insys_Anthem_002763870
Insys_Anthem_002763962                   Insys_Anthem_002763962
Insys_Anthem_002763973                   Insys_Anthem_002763973
Insys_Anthem_002764018                   Insys_Anthem_002764018
Insys_Anthem_002764047                   Insys_Anthem_002764047

                                                    2882
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2884 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002764180                   Insys_Anthem_002764180
Insys_Anthem_002764227                   Insys_Anthem_002764227
Insys_Anthem_002764329                   Insys_Anthem_002764329
Insys_Anthem_002764506                   Insys_Anthem_002764506
Insys_Anthem_002764561                   Insys_Anthem_002764561
Insys_Anthem_002764572                   Insys_Anthem_002764572
Insys_Anthem_002764575                   Insys_Anthem_002764575
Insys_Anthem_002764582                   Insys_Anthem_002764582
Insys_Anthem_002764626                   Insys_Anthem_002764626
Insys_Anthem_002764684                   Insys_Anthem_002764684
Insys_Anthem_002764692                   Insys_Anthem_002764692
Insys_Anthem_002764710                   Insys_Anthem_002764710
Insys_Anthem_002764712                   Insys_Anthem_002764712
Insys_Anthem_002764718                   Insys_Anthem_002764718
Insys_Anthem_002764728                   Insys_Anthem_002764728
Insys_Anthem_002764731                   Insys_Anthem_002764731
Insys_Anthem_002764768                   Insys_Anthem_002764768
Insys_Anthem_002764784                   Insys_Anthem_002764784
Insys_Anthem_002764796                   Insys_Anthem_002764796
Insys_Anthem_002764815                   Insys_Anthem_002764815
Insys_Anthem_002764820                   Insys_Anthem_002764820
Insys_Anthem_002764859                   Insys_Anthem_002764859
Insys_Anthem_002764883                   Insys_Anthem_002764883
Insys_Anthem_002764918                   Insys_Anthem_002764918
Insys_Anthem_002764931                   Insys_Anthem_002764931
Insys_Anthem_002764941                   Insys_Anthem_002764941
Insys_Anthem_002764946                   Insys_Anthem_002764946
Insys_Anthem_002764960                   Insys_Anthem_002764960
Insys_Anthem_002764987                   Insys_Anthem_002764987
Insys_Anthem_002765007                   Insys_Anthem_002765007
Insys_Anthem_002765027                   Insys_Anthem_002765027
Insys_Anthem_002765047                   Insys_Anthem_002765047
Insys_Anthem_002765059                   Insys_Anthem_002765059
Insys_Anthem_002765075                   Insys_Anthem_002765075
Insys_Anthem_002765101                   Insys_Anthem_002765101
Insys_Anthem_002765107                   Insys_Anthem_002765107
Insys_Anthem_002765131                   Insys_Anthem_002765131
Insys_Anthem_002765133                   Insys_Anthem_002765133
Insys_Anthem_002765167                   Insys_Anthem_002765167
Insys_Anthem_002765174                   Insys_Anthem_002765174
Insys_Anthem_002765175                   Insys_Anthem_002765175
Insys_Anthem_002765205                   Insys_Anthem_002765205
Insys_Anthem_002765213                   Insys_Anthem_002765213
Insys_Anthem_002765216                   Insys_Anthem_002765216
Insys_Anthem_002765244                   Insys_Anthem_002765244
Insys_Anthem_002765261                   Insys_Anthem_002765261
Insys_Anthem_002765297                   Insys_Anthem_002765297

                                                    2883
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2885 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002765347                   Insys_Anthem_002765347
Insys_Anthem_002765360                   Insys_Anthem_002765360
Insys_Anthem_002765369                   Insys_Anthem_002765369
Insys_Anthem_002765398                   Insys_Anthem_002765398
Insys_Anthem_002765436                   Insys_Anthem_002765436
Insys_Anthem_002765444                   Insys_Anthem_002765444
Insys_Anthem_002765482                   Insys_Anthem_002765482
Insys_Anthem_002765499                   Insys_Anthem_002765499
Insys_Anthem_002765694                   Insys_Anthem_002765694
Insys_Anthem_002765713                   Insys_Anthem_002765713
Insys_Anthem_002765758                   Insys_Anthem_002765758
Insys_Anthem_002765780                   Insys_Anthem_002765780
Insys_Anthem_002765781                   Insys_Anthem_002765781
Insys_Anthem_002765800                   Insys_Anthem_002765800
Insys_Anthem_002765806                   Insys_Anthem_002765806
Insys_Anthem_002765808                   Insys_Anthem_002765808
Insys_Anthem_002765965                   Insys_Anthem_002765965
Insys_Anthem_002766480                   Insys_Anthem_002766480
Insys_Anthem_002766545                   Insys_Anthem_002766545
Insys_Anthem_002766721                   Insys_Anthem_002766721
Insys_Anthem_002767043                   Insys_Anthem_002767043
Insys_Anthem_002767057                   Insys_Anthem_002767057
Insys_Anthem_002767196                   Insys_Anthem_002767196
Insys_Anthem_002767676                   Insys_Anthem_002767676
Insys_Anthem_002767753                   Insys_Anthem_002767753
Insys_Anthem_002767862                   Insys_Anthem_002767862
Insys_Anthem_002767925                   Insys_Anthem_002767925
Insys_Anthem_002768039                   Insys_Anthem_002768039
Insys_Anthem_002768140                   Insys_Anthem_002768140
Insys_Anthem_002769185                   Insys_Anthem_002769185
Insys_Anthem_002769657                   Insys_Anthem_002769657
Insys_Anthem_002769713                   Insys_Anthem_002769713
Insys_Anthem_002769928                   Insys_Anthem_002769928
Insys_Anthem_002770039                   Insys_Anthem_002770039
Insys_Anthem_002770066                   Insys_Anthem_002770066
Insys_Anthem_002770080                   Insys_Anthem_002770080
Insys_Anthem_002770150                   Insys_Anthem_002770150
Insys_Anthem_002770216                   Insys_Anthem_002770216
Insys_Anthem_002770256                   Insys_Anthem_002770256
Insys_Anthem_002770265                   Insys_Anthem_002770265
Insys_Anthem_002770269                   Insys_Anthem_002770269
Insys_Anthem_002770607                   Insys_Anthem_002770607
Insys_Anthem_002770639                   Insys_Anthem_002770639
Insys_Anthem_002770735                   Insys_Anthem_002770735
Insys_Anthem_002770975                   Insys_Anthem_002770975
Insys_Anthem_002771238                   Insys_Anthem_002771238
Insys_Anthem_002771278                   Insys_Anthem_002771278

                                                    2884
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2886 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002771436                   Insys_Anthem_002771436
Insys_Anthem_002771653                   Insys_Anthem_002771653
Insys_Anthem_002771669                   Insys_Anthem_002771669
Insys_Anthem_002771839                   Insys_Anthem_002771839
Insys_Anthem_002771856                   Insys_Anthem_002771856
Insys_Anthem_002772017                   Insys_Anthem_002772017
Insys_Anthem_002772526                   Insys_Anthem_002772526
Insys_Anthem_002772814                   Insys_Anthem_002772814
Insys_Anthem_002772875                   Insys_Anthem_002772875
Insys_Anthem_002772940                   Insys_Anthem_002772940
Insys_Anthem_002772942                   Insys_Anthem_002772942
Insys_Anthem_002773120                   Insys_Anthem_002773120
Insys_Anthem_002773186                   Insys_Anthem_002773186
Insys_Anthem_002773407                   Insys_Anthem_002773407
Insys_Anthem_002773409                   Insys_Anthem_002773409
Insys_Anthem_002773435                   Insys_Anthem_002773435
Insys_Anthem_002773443                   Insys_Anthem_002773443
Insys_Anthem_002773583                   Insys_Anthem_002773583
Insys_Anthem_002773658                   Insys_Anthem_002773658
Insys_Anthem_002773685                   Insys_Anthem_002773685
Insys_Anthem_002773703                   Insys_Anthem_002773703
Insys_Anthem_002773802                   Insys_Anthem_002773802
Insys_Anthem_002773812                   Insys_Anthem_002773812
Insys_Anthem_002773838                   Insys_Anthem_002773838
Insys_Anthem_002774018                   Insys_Anthem_002774018
Insys_Anthem_002774043                   Insys_Anthem_002774043
Insys_Anthem_002774091                   Insys_Anthem_002774091
Insys_Anthem_002774107                   Insys_Anthem_002774107
Insys_Anthem_002774168                   Insys_Anthem_002774168
Insys_Anthem_002774174                   Insys_Anthem_002774174
Insys_Anthem_002774236                   Insys_Anthem_002774236
Insys_Anthem_002774259                   Insys_Anthem_002774259
Insys_Anthem_002774260                   Insys_Anthem_002774260
Insys_Anthem_002774315                   Insys_Anthem_002774315
Insys_Anthem_002774330                   Insys_Anthem_002774330
Insys_Anthem_002774331                   Insys_Anthem_002774331
Insys_Anthem_002774334                   Insys_Anthem_002774334
Insys_Anthem_002774370                   Insys_Anthem_002774370
Insys_Anthem_002774387                   Insys_Anthem_002774387
Insys_Anthem_002774391                   Insys_Anthem_002774391
Insys_Anthem_002774400                   Insys_Anthem_002774400
Insys_Anthem_002774404                   Insys_Anthem_002774404
Insys_Anthem_002774407                   Insys_Anthem_002774407
Insys_Anthem_002774416                   Insys_Anthem_002774416
Insys_Anthem_002774458                   Insys_Anthem_002774458
Insys_Anthem_002774459                   Insys_Anthem_002774459
Insys_Anthem_002774481                   Insys_Anthem_002774481

                                                    2885
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2887 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002774503                   Insys_Anthem_002774503
Insys_Anthem_002774505                   Insys_Anthem_002774505
Insys_Anthem_002774537                   Insys_Anthem_002774537
Insys_Anthem_002774578                   Insys_Anthem_002774578
Insys_Anthem_002774612                   Insys_Anthem_002774612
Insys_Anthem_002774648                   Insys_Anthem_002774648
Insys_Anthem_002774685                   Insys_Anthem_002774685
Insys_Anthem_002774729                   Insys_Anthem_002774729
Insys_Anthem_002774760                   Insys_Anthem_002774760
Insys_Anthem_002774768                   Insys_Anthem_002774768
Insys_Anthem_002774769                   Insys_Anthem_002774769
Insys_Anthem_002774788                   Insys_Anthem_002774788
Insys_Anthem_002774790                   Insys_Anthem_002774790
Insys_Anthem_002774805                   Insys_Anthem_002774805
Insys_Anthem_002774816                   Insys_Anthem_002774816
Insys_Anthem_002774832                   Insys_Anthem_002774832
Insys_Anthem_002774843                   Insys_Anthem_002774843
Insys_Anthem_002774858                   Insys_Anthem_002774858
Insys_Anthem_002774861                   Insys_Anthem_002774861
Insys_Anthem_002774866                   Insys_Anthem_002774866
Insys_Anthem_002774949                   Insys_Anthem_002774949
Insys_Anthem_002774954                   Insys_Anthem_002774954
Insys_Anthem_002774958                   Insys_Anthem_002774958
Insys_Anthem_002774974                   Insys_Anthem_002774974
Insys_Anthem_002775039                   Insys_Anthem_002775039
Insys_Anthem_002775063                   Insys_Anthem_002775063
Insys_Anthem_002775075                   Insys_Anthem_002775075
Insys_Anthem_002775109                   Insys_Anthem_002775109
Insys_Anthem_002775144                   Insys_Anthem_002775144
Insys_Anthem_002775146                   Insys_Anthem_002775146
Insys_Anthem_002775179                   Insys_Anthem_002775179
Insys_Anthem_002775187                   Insys_Anthem_002775187
Insys_Anthem_002775198                   Insys_Anthem_002775198
Insys_Anthem_002775213                   Insys_Anthem_002775213
Insys_Anthem_002775228                   Insys_Anthem_002775228
Insys_Anthem_002775234                   Insys_Anthem_002775234
Insys_Anthem_002775235                   Insys_Anthem_002775235
Insys_Anthem_002775243                   Insys_Anthem_002775243
Insys_Anthem_002775249                   Insys_Anthem_002775249
Insys_Anthem_002775274                   Insys_Anthem_002775274
Insys_Anthem_002775308                   Insys_Anthem_002775308
Insys_Anthem_002775310                   Insys_Anthem_002775310
Insys_Anthem_002775318                   Insys_Anthem_002775318
Insys_Anthem_002775329                   Insys_Anthem_002775329
Insys_Anthem_002775331                   Insys_Anthem_002775331
Insys_Anthem_002775338                   Insys_Anthem_002775338
Insys_Anthem_002775339                   Insys_Anthem_002775339

                                                    2886
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2888 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002775343                   Insys_Anthem_002775343
Insys_Anthem_002775345                   Insys_Anthem_002775345
Insys_Anthem_002775349                   Insys_Anthem_002775349
Insys_Anthem_002775360                   Insys_Anthem_002775360
Insys_Anthem_002775368                   Insys_Anthem_002775368
Insys_Anthem_002775375                   Insys_Anthem_002775375
Insys_Anthem_002775379                   Insys_Anthem_002775379
Insys_Anthem_002775383                   Insys_Anthem_002775383
Insys_Anthem_002775386                   Insys_Anthem_002775386
Insys_Anthem_002775397                   Insys_Anthem_002775397
Insys_Anthem_002775421                   Insys_Anthem_002775421
Insys_Anthem_002775431                   Insys_Anthem_002775431
Insys_Anthem_002775435                   Insys_Anthem_002775435
Insys_Anthem_002775445                   Insys_Anthem_002775445
Insys_Anthem_002775453                   Insys_Anthem_002775453
Insys_Anthem_002775457                   Insys_Anthem_002775457
Insys_Anthem_002775467                   Insys_Anthem_002775467
Insys_Anthem_002775480                   Insys_Anthem_002775480
Insys_Anthem_002775489                   Insys_Anthem_002775489
Insys_Anthem_002775492                   Insys_Anthem_002775492
Insys_Anthem_002775505                   Insys_Anthem_002775505
Insys_Anthem_002775525                   Insys_Anthem_002775525
Insys_Anthem_002775527                   Insys_Anthem_002775527
Insys_Anthem_002775536                   Insys_Anthem_002775536
Insys_Anthem_002775541                   Insys_Anthem_002775541
Insys_Anthem_002775548                   Insys_Anthem_002775548
Insys_Anthem_002775560                   Insys_Anthem_002775560
Insys_Anthem_002775590                   Insys_Anthem_002775590
Insys_Anthem_002775597                   Insys_Anthem_002775597
Insys_Anthem_002775607                   Insys_Anthem_002775607
Insys_Anthem_002775609                   Insys_Anthem_002775609
Insys_Anthem_002775635                   Insys_Anthem_002775635
Insys_Anthem_002775637                   Insys_Anthem_002775637
Insys_Anthem_002775654                   Insys_Anthem_002775654
Insys_Anthem_002775665                   Insys_Anthem_002775665
Insys_Anthem_002775678                   Insys_Anthem_002775678
Insys_Anthem_002775697                   Insys_Anthem_002775697
Insys_Anthem_002775724                   Insys_Anthem_002775724
Insys_Anthem_002775726                   Insys_Anthem_002775726
Insys_Anthem_002775731                   Insys_Anthem_002775731
Insys_Anthem_002775734                   Insys_Anthem_002775734
Insys_Anthem_002775763                   Insys_Anthem_002775763
Insys_Anthem_002775775                   Insys_Anthem_002775775
Insys_Anthem_002775803                   Insys_Anthem_002775803
Insys_Anthem_002775817                   Insys_Anthem_002775817
Insys_Anthem_002775819                   Insys_Anthem_002775819
Insys_Anthem_002775879                   Insys_Anthem_002775879

                                                    2887
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2889 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002775886                   Insys_Anthem_002775886
Insys_Anthem_002775894                   Insys_Anthem_002775894
Insys_Anthem_002775943                   Insys_Anthem_002775943
Insys_Anthem_002775977                   Insys_Anthem_002775977
Insys_Anthem_002775978                   Insys_Anthem_002775978
Insys_Anthem_002775980                   Insys_Anthem_002775980
Insys_Anthem_002775986                   Insys_Anthem_002775986
Insys_Anthem_002775992                   Insys_Anthem_002775992
Insys_Anthem_002776009                   Insys_Anthem_002776009
Insys_Anthem_002776010                   Insys_Anthem_002776010
Insys_Anthem_002776016                   Insys_Anthem_002776016
Insys_Anthem_002776021                   Insys_Anthem_002776021
Insys_Anthem_002776043                   Insys_Anthem_002776043
Insys_Anthem_002776061                   Insys_Anthem_002776061
Insys_Anthem_002776070                   Insys_Anthem_002776070
Insys_Anthem_002776085                   Insys_Anthem_002776085
Insys_Anthem_002776099                   Insys_Anthem_002776099
Insys_Anthem_002776113                   Insys_Anthem_002776113
Insys_Anthem_002776115                   Insys_Anthem_002776115
Insys_Anthem_002776122                   Insys_Anthem_002776122
Insys_Anthem_002776131                   Insys_Anthem_002776131
Insys_Anthem_002776144                   Insys_Anthem_002776144
Insys_Anthem_002776151                   Insys_Anthem_002776151
Insys_Anthem_002776162                   Insys_Anthem_002776162
Insys_Anthem_002776175                   Insys_Anthem_002776175
Insys_Anthem_002776177                   Insys_Anthem_002776177
Insys_Anthem_002776178                   Insys_Anthem_002776178
Insys_Anthem_002776181                   Insys_Anthem_002776181
Insys_Anthem_002776194                   Insys_Anthem_002776194
Insys_Anthem_002776205                   Insys_Anthem_002776205
Insys_Anthem_002776211                   Insys_Anthem_002776211
Insys_Anthem_002776273                   Insys_Anthem_002776273
Insys_Anthem_002776283                   Insys_Anthem_002776283
Insys_Anthem_002776293                   Insys_Anthem_002776293
Insys_Anthem_002776299                   Insys_Anthem_002776299
Insys_Anthem_002776302                   Insys_Anthem_002776302
Insys_Anthem_002776370                   Insys_Anthem_002776370
Insys_Anthem_002776378                   Insys_Anthem_002776378
Insys_Anthem_002776409                   Insys_Anthem_002776409
Insys_Anthem_002776418                   Insys_Anthem_002776418
Insys_Anthem_002776424                   Insys_Anthem_002776424
Insys_Anthem_002776435                   Insys_Anthem_002776435
Insys_Anthem_002776446                   Insys_Anthem_002776446
Insys_Anthem_002776449                   Insys_Anthem_002776449
Insys_Anthem_002776456                   Insys_Anthem_002776456
Insys_Anthem_002776459                   Insys_Anthem_002776459
Insys_Anthem_002776486                   Insys_Anthem_002776486

                                                    2888
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2890 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002776489                   Insys_Anthem_002776489
Insys_Anthem_002776521                   Insys_Anthem_002776521
Insys_Anthem_002776528                   Insys_Anthem_002776528
Insys_Anthem_002776549                   Insys_Anthem_002776549
Insys_Anthem_002776591                   Insys_Anthem_002776591
Insys_Anthem_002776593                   Insys_Anthem_002776593
Insys_Anthem_002776619                   Insys_Anthem_002776619
Insys_Anthem_002776623                   Insys_Anthem_002776623
Insys_Anthem_002776658                   Insys_Anthem_002776658
Insys_Anthem_002776700                   Insys_Anthem_002776700
Insys_Anthem_002776716                   Insys_Anthem_002776716
Insys_Anthem_002776743                   Insys_Anthem_002776743
Insys_Anthem_002776808                   Insys_Anthem_002776808
Insys_Anthem_002776850                   Insys_Anthem_002776850
Insys_Anthem_002776872                   Insys_Anthem_002776872
Insys_Anthem_002776875                   Insys_Anthem_002776875
Insys_Anthem_002776879                   Insys_Anthem_002776879
Insys_Anthem_002776906                   Insys_Anthem_002776906
Insys_Anthem_002776908                   Insys_Anthem_002776908
Insys_Anthem_002776920                   Insys_Anthem_002776920
Insys_Anthem_002776961                   Insys_Anthem_002776961
Insys_Anthem_002776985                   Insys_Anthem_002776985
Insys_Anthem_002776987                   Insys_Anthem_002776987
Insys_Anthem_002776991                   Insys_Anthem_002776991
Insys_Anthem_002777000                   Insys_Anthem_002777000
Insys_Anthem_002777016                   Insys_Anthem_002777016
Insys_Anthem_002777035                   Insys_Anthem_002777035
Insys_Anthem_002777048                   Insys_Anthem_002777048
Insys_Anthem_002777093                   Insys_Anthem_002777093
Insys_Anthem_002777115                   Insys_Anthem_002777115
Insys_Anthem_002777152                   Insys_Anthem_002777152
Insys_Anthem_002777153                   Insys_Anthem_002777153
Insys_Anthem_002777178                   Insys_Anthem_002777178
Insys_Anthem_002777180                   Insys_Anthem_002777180
Insys_Anthem_002777218                   Insys_Anthem_002777218
Insys_Anthem_002777276                   Insys_Anthem_002777276
Insys_Anthem_002777288                   Insys_Anthem_002777288
Insys_Anthem_002777292                   Insys_Anthem_002777292
Insys_Anthem_002777300                   Insys_Anthem_002777300
Insys_Anthem_002777311                   Insys_Anthem_002777311
Insys_Anthem_002777328                   Insys_Anthem_002777328
Insys_Anthem_002777337                   Insys_Anthem_002777337
Insys_Anthem_002777347                   Insys_Anthem_002777347
Insys_Anthem_002777362                   Insys_Anthem_002777362
Insys_Anthem_002777369                   Insys_Anthem_002777369
Insys_Anthem_002777382                   Insys_Anthem_002777382
Insys_Anthem_002777388                   Insys_Anthem_002777388

                                                    2889
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2891 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002777423                   Insys_Anthem_002777423
Insys_Anthem_002777447                   Insys_Anthem_002777447
Insys_Anthem_002777453                   Insys_Anthem_002777453
Insys_Anthem_002777461                   Insys_Anthem_002777461
Insys_Anthem_002777481                   Insys_Anthem_002777481
Insys_Anthem_002777502                   Insys_Anthem_002777502
Insys_Anthem_002777505                   Insys_Anthem_002777505
Insys_Anthem_002777608                   Insys_Anthem_002777608
Insys_Anthem_002777618                   Insys_Anthem_002777618
Insys_Anthem_002777624                   Insys_Anthem_002777624
Insys_Anthem_002777638                   Insys_Anthem_002777638
Insys_Anthem_002777668                   Insys_Anthem_002777668
Insys_Anthem_002777669                   Insys_Anthem_002777669
Insys_Anthem_002777676                   Insys_Anthem_002777676
Insys_Anthem_002777702                   Insys_Anthem_002777702
Insys_Anthem_002777717                   Insys_Anthem_002777717
Insys_Anthem_002777758                   Insys_Anthem_002777758
Insys_Anthem_002777770                   Insys_Anthem_002777770
Insys_Anthem_002777771                   Insys_Anthem_002777771
Insys_Anthem_002777777                   Insys_Anthem_002777777
Insys_Anthem_002777800                   Insys_Anthem_002777800
Insys_Anthem_002777825                   Insys_Anthem_002777825
Insys_Anthem_002777843                   Insys_Anthem_002777843
Insys_Anthem_002777873                   Insys_Anthem_002777873
Insys_Anthem_002777875                   Insys_Anthem_002777875
Insys_Anthem_002777889                   Insys_Anthem_002777889
Insys_Anthem_002777902                   Insys_Anthem_002777902
Insys_Anthem_002777909                   Insys_Anthem_002777909
Insys_Anthem_002777923                   Insys_Anthem_002777923
Insys_Anthem_002777926                   Insys_Anthem_002777926
Insys_Anthem_002777940                   Insys_Anthem_002777940
Insys_Anthem_002777980                   Insys_Anthem_002777980
Insys_Anthem_002778027                   Insys_Anthem_002778027
Insys_Anthem_002778032                   Insys_Anthem_002778032
Insys_Anthem_002778055                   Insys_Anthem_002778055
Insys_Anthem_002778073                   Insys_Anthem_002778073
Insys_Anthem_002778077                   Insys_Anthem_002778077
Insys_Anthem_002778092                   Insys_Anthem_002778092
Insys_Anthem_002778118                   Insys_Anthem_002778118
Insys_Anthem_002778119                   Insys_Anthem_002778119
Insys_Anthem_002778126                   Insys_Anthem_002778126
Insys_Anthem_002778127                   Insys_Anthem_002778127
Insys_Anthem_002778135                   Insys_Anthem_002778135
Insys_Anthem_002778137                   Insys_Anthem_002778137
Insys_Anthem_002778155                   Insys_Anthem_002778155
Insys_Anthem_002778172                   Insys_Anthem_002778172
Insys_Anthem_002778177                   Insys_Anthem_002778177

                                                    2890
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2892 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002778184                   Insys_Anthem_002778184
Insys_Anthem_002778193                   Insys_Anthem_002778193
Insys_Anthem_002778197                   Insys_Anthem_002778197
Insys_Anthem_002778204                   Insys_Anthem_002778204
Insys_Anthem_002778215                   Insys_Anthem_002778215
Insys_Anthem_002778223                   Insys_Anthem_002778223
Insys_Anthem_002778227                   Insys_Anthem_002778227
Insys_Anthem_002778232                   Insys_Anthem_002778232
Insys_Anthem_002778239                   Insys_Anthem_002778239
Insys_Anthem_002778246                   Insys_Anthem_002778246
Insys_Anthem_002778247                   Insys_Anthem_002778247
Insys_Anthem_002778264                   Insys_Anthem_002778264
Insys_Anthem_002778287                   Insys_Anthem_002778287
Insys_Anthem_002778289                   Insys_Anthem_002778289
Insys_Anthem_002778290                   Insys_Anthem_002778290
Insys_Anthem_002778295                   Insys_Anthem_002778295
Insys_Anthem_002778297                   Insys_Anthem_002778297
Insys_Anthem_002778300                   Insys_Anthem_002778300
Insys_Anthem_002778302                   Insys_Anthem_002778302
Insys_Anthem_002778306                   Insys_Anthem_002778306
Insys_Anthem_002778310                   Insys_Anthem_002778310
Insys_Anthem_002778316                   Insys_Anthem_002778316
Insys_Anthem_002778322                   Insys_Anthem_002778322
Insys_Anthem_002778326                   Insys_Anthem_002778326
Insys_Anthem_002778347                   Insys_Anthem_002778347
Insys_Anthem_002778351                   Insys_Anthem_002778351
Insys_Anthem_002778374                   Insys_Anthem_002778374
Insys_Anthem_002778403                   Insys_Anthem_002778403
Insys_Anthem_002778406                   Insys_Anthem_002778406
Insys_Anthem_002778420                   Insys_Anthem_002778420
Insys_Anthem_002778428                   Insys_Anthem_002778428
Insys_Anthem_002778435                   Insys_Anthem_002778435
Insys_Anthem_002778484                   Insys_Anthem_002778484
Insys_Anthem_002778500                   Insys_Anthem_002778500
Insys_Anthem_002778517                   Insys_Anthem_002778517
Insys_Anthem_002778523                   Insys_Anthem_002778523
Insys_Anthem_002778536                   Insys_Anthem_002778536
Insys_Anthem_002778549                   Insys_Anthem_002778549
Insys_Anthem_002778554                   Insys_Anthem_002778554
Insys_Anthem_002778557                   Insys_Anthem_002778557
Insys_Anthem_002778574                   Insys_Anthem_002778574
Insys_Anthem_002778579                   Insys_Anthem_002778579
Insys_Anthem_002778591                   Insys_Anthem_002778591
Insys_Anthem_002778593                   Insys_Anthem_002778593
Insys_Anthem_002778604                   Insys_Anthem_002778604
Insys_Anthem_002778611                   Insys_Anthem_002778611
Insys_Anthem_002778612                   Insys_Anthem_002778612

                                                    2891
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2893 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002778624                   Insys_Anthem_002778624
Insys_Anthem_002778630                   Insys_Anthem_002778630
Insys_Anthem_002778632                   Insys_Anthem_002778632
Insys_Anthem_002778645                   Insys_Anthem_002778645
Insys_Anthem_002778646                   Insys_Anthem_002778646
Insys_Anthem_002778649                   Insys_Anthem_002778649
Insys_Anthem_002778651                   Insys_Anthem_002778651
Insys_Anthem_002778667                   Insys_Anthem_002778667
Insys_Anthem_002778668                   Insys_Anthem_002778668
Insys_Anthem_002778677                   Insys_Anthem_002778677
Insys_Anthem_002778678                   Insys_Anthem_002778678
Insys_Anthem_002778683                   Insys_Anthem_002778683
Insys_Anthem_002778685                   Insys_Anthem_002778685
Insys_Anthem_002778689                   Insys_Anthem_002778689
Insys_Anthem_002778694                   Insys_Anthem_002778694
Insys_Anthem_002778703                   Insys_Anthem_002778703
Insys_Anthem_002778707                   Insys_Anthem_002778707
Insys_Anthem_002778718                   Insys_Anthem_002778718
Insys_Anthem_002778734                   Insys_Anthem_002778734
Insys_Anthem_002778746                   Insys_Anthem_002778746
Insys_Anthem_002778751                   Insys_Anthem_002778751
Insys_Anthem_002778763                   Insys_Anthem_002778763
Insys_Anthem_002778772                   Insys_Anthem_002778772
Insys_Anthem_002778807                   Insys_Anthem_002778807
Insys_Anthem_002778822                   Insys_Anthem_002778822
Insys_Anthem_002778835                   Insys_Anthem_002778835
Insys_Anthem_002778838                   Insys_Anthem_002778838
Insys_Anthem_002778868                   Insys_Anthem_002778868
Insys_Anthem_002778875                   Insys_Anthem_002778875
Insys_Anthem_002778885                   Insys_Anthem_002778885
Insys_Anthem_002778893                   Insys_Anthem_002778893
Insys_Anthem_002778894                   Insys_Anthem_002778894
Insys_Anthem_002778900                   Insys_Anthem_002778900
Insys_Anthem_002778910                   Insys_Anthem_002778910
Insys_Anthem_002778913                   Insys_Anthem_002778913
Insys_Anthem_002778918                   Insys_Anthem_002778918
Insys_Anthem_002778924                   Insys_Anthem_002778924
Insys_Anthem_002778929                   Insys_Anthem_002778929
Insys_Anthem_002778934                   Insys_Anthem_002778934
Insys_Anthem_002778973                   Insys_Anthem_002778973
Insys_Anthem_002778976                   Insys_Anthem_002778976
Insys_Anthem_002778980                   Insys_Anthem_002778980
Insys_Anthem_002778986                   Insys_Anthem_002778986
Insys_Anthem_002778993                   Insys_Anthem_002778993
Insys_Anthem_002778999                   Insys_Anthem_002778999
Insys_Anthem_002779016                   Insys_Anthem_002779016
Insys_Anthem_002779031                   Insys_Anthem_002779031

                                                    2892
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2894 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002779037                   Insys_Anthem_002779037
Insys_Anthem_002779041                   Insys_Anthem_002779041
Insys_Anthem_002779056                   Insys_Anthem_002779056
Insys_Anthem_002779078                   Insys_Anthem_002779078
Insys_Anthem_002779082                   Insys_Anthem_002779082
Insys_Anthem_002779083                   Insys_Anthem_002779083
Insys_Anthem_002779084                   Insys_Anthem_002779084
Insys_Anthem_002779100                   Insys_Anthem_002779100
Insys_Anthem_002779108                   Insys_Anthem_002779108
Insys_Anthem_002779128                   Insys_Anthem_002779128
Insys_Anthem_002779129                   Insys_Anthem_002779129
Insys_Anthem_002779133                   Insys_Anthem_002779133
Insys_Anthem_002779138                   Insys_Anthem_002779138
Insys_Anthem_002779143                   Insys_Anthem_002779143
Insys_Anthem_002779147                   Insys_Anthem_002779147
Insys_Anthem_002779148                   Insys_Anthem_002779148
Insys_Anthem_002779165                   Insys_Anthem_002779165
Insys_Anthem_002779170                   Insys_Anthem_002779170
Insys_Anthem_002779172                   Insys_Anthem_002779172
Insys_Anthem_002779185                   Insys_Anthem_002779185
Insys_Anthem_002779188                   Insys_Anthem_002779188
Insys_Anthem_002779200                   Insys_Anthem_002779200
Insys_Anthem_002779206                   Insys_Anthem_002779206
Insys_Anthem_002779223                   Insys_Anthem_002779223
Insys_Anthem_002779235                   Insys_Anthem_002779235
Insys_Anthem_002779257                   Insys_Anthem_002779257
Insys_Anthem_002779259                   Insys_Anthem_002779259
Insys_Anthem_002779265                   Insys_Anthem_002779265
Insys_Anthem_002779266                   Insys_Anthem_002779266
Insys_Anthem_002779270                   Insys_Anthem_002779270
Insys_Anthem_002779272                   Insys_Anthem_002779272
Insys_Anthem_002779282                   Insys_Anthem_002779282
Insys_Anthem_002779290                   Insys_Anthem_002779290
Insys_Anthem_002779308                   Insys_Anthem_002779308
Insys_Anthem_002779312                   Insys_Anthem_002779312
Insys_Anthem_002779324                   Insys_Anthem_002779324
Insys_Anthem_002779325                   Insys_Anthem_002779325
Insys_Anthem_002779338                   Insys_Anthem_002779338
Insys_Anthem_002779376                   Insys_Anthem_002779376
Insys_Anthem_002779379                   Insys_Anthem_002779379
Insys_Anthem_002779387                   Insys_Anthem_002779387
Insys_Anthem_002779397                   Insys_Anthem_002779397
Insys_Anthem_002779408                   Insys_Anthem_002779408
Insys_Anthem_002779438                   Insys_Anthem_002779438
Insys_Anthem_002779447                   Insys_Anthem_002779447
Insys_Anthem_002779452                   Insys_Anthem_002779452
Insys_Anthem_002779479                   Insys_Anthem_002779479

                                                    2893
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2895 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002779490                   Insys_Anthem_002779490
Insys_Anthem_002779491                   Insys_Anthem_002779491
Insys_Anthem_002779492                   Insys_Anthem_002779492
Insys_Anthem_002779501                   Insys_Anthem_002779501
Insys_Anthem_002779518                   Insys_Anthem_002779518
Insys_Anthem_002779577                   Insys_Anthem_002779577
Insys_Anthem_002779581                   Insys_Anthem_002779581
Insys_Anthem_002779593                   Insys_Anthem_002779593
Insys_Anthem_002779597                   Insys_Anthem_002779597
Insys_Anthem_002779600                   Insys_Anthem_002779600
Insys_Anthem_002779614                   Insys_Anthem_002779614
Insys_Anthem_002779616                   Insys_Anthem_002779616
Insys_Anthem_002779617                   Insys_Anthem_002779617
Insys_Anthem_002779619                   Insys_Anthem_002779619
Insys_Anthem_002779625                   Insys_Anthem_002779625
Insys_Anthem_002779631                   Insys_Anthem_002779631
Insys_Anthem_002779653                   Insys_Anthem_002779653
Insys_Anthem_002779655                   Insys_Anthem_002779655
Insys_Anthem_002779667                   Insys_Anthem_002779667
Insys_Anthem_002779693                   Insys_Anthem_002779693
Insys_Anthem_002779694                   Insys_Anthem_002779694
Insys_Anthem_002779696                   Insys_Anthem_002779696
Insys_Anthem_002779713                   Insys_Anthem_002779713
Insys_Anthem_002779715                   Insys_Anthem_002779715
Insys_Anthem_002779721                   Insys_Anthem_002779721
Insys_Anthem_002779730                   Insys_Anthem_002779730
Insys_Anthem_002779736                   Insys_Anthem_002779736
Insys_Anthem_002779747                   Insys_Anthem_002779747
Insys_Anthem_002779799                   Insys_Anthem_002779799
Insys_Anthem_002779801                   Insys_Anthem_002779801
Insys_Anthem_002779802                   Insys_Anthem_002779802
Insys_Anthem_002779812                   Insys_Anthem_002779812
Insys_Anthem_002779816                   Insys_Anthem_002779816
Insys_Anthem_002779830                   Insys_Anthem_002779830
Insys_Anthem_002779855                   Insys_Anthem_002779855
Insys_Anthem_002779861                   Insys_Anthem_002779861
Insys_Anthem_002779869                   Insys_Anthem_002779869
Insys_Anthem_002779879                   Insys_Anthem_002779879
Insys_Anthem_002779881                   Insys_Anthem_002779881
Insys_Anthem_002779917                   Insys_Anthem_002779917
Insys_Anthem_002779923                   Insys_Anthem_002779923
Insys_Anthem_002779940                   Insys_Anthem_002779940
Insys_Anthem_002779942                   Insys_Anthem_002779942
Insys_Anthem_002779987                   Insys_Anthem_002779987
Insys_Anthem_002780000                   Insys_Anthem_002780000
Insys_Anthem_002780013                   Insys_Anthem_002780013
Insys_Anthem_002780016                   Insys_Anthem_002780016

                                                    2894
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2896 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002780044                   Insys_Anthem_002780044
Insys_Anthem_002780055                   Insys_Anthem_002780055
Insys_Anthem_002780081                   Insys_Anthem_002780081
Insys_Anthem_002780094                   Insys_Anthem_002780094
Insys_Anthem_002780118                   Insys_Anthem_002780118
Insys_Anthem_002780121                   Insys_Anthem_002780121
Insys_Anthem_002780128                   Insys_Anthem_002780128
Insys_Anthem_002780137                   Insys_Anthem_002780137
Insys_Anthem_002780138                   Insys_Anthem_002780138
Insys_Anthem_002780139                   Insys_Anthem_002780139
Insys_Anthem_002780158                   Insys_Anthem_002780158
Insys_Anthem_002780189                   Insys_Anthem_002780189
Insys_Anthem_002780211                   Insys_Anthem_002780211
Insys_Anthem_002780212                   Insys_Anthem_002780212
Insys_Anthem_002780217                   Insys_Anthem_002780217
Insys_Anthem_002780226                   Insys_Anthem_002780226
Insys_Anthem_002780248                   Insys_Anthem_002780248
Insys_Anthem_002780263                   Insys_Anthem_002780263
Insys_Anthem_002780270                   Insys_Anthem_002780270
Insys_Anthem_002780273                   Insys_Anthem_002780273
Insys_Anthem_002780289                   Insys_Anthem_002780289
Insys_Anthem_002780307                   Insys_Anthem_002780307
Insys_Anthem_002780311                   Insys_Anthem_002780311
Insys_Anthem_002780340                   Insys_Anthem_002780340
Insys_Anthem_002780345                   Insys_Anthem_002780345
Insys_Anthem_002780375                   Insys_Anthem_002780375
Insys_Anthem_002780383                   Insys_Anthem_002780383
Insys_Anthem_002780397                   Insys_Anthem_002780397
Insys_Anthem_002780398                   Insys_Anthem_002780398
Insys_Anthem_002780424                   Insys_Anthem_002780424
Insys_Anthem_002780432                   Insys_Anthem_002780432
Insys_Anthem_002780436                   Insys_Anthem_002780436
Insys_Anthem_002780452                   Insys_Anthem_002780452
Insys_Anthem_002780466                   Insys_Anthem_002780466
Insys_Anthem_002780482                   Insys_Anthem_002780482
Insys_Anthem_002780483                   Insys_Anthem_002780483
Insys_Anthem_002780494                   Insys_Anthem_002780494
Insys_Anthem_002780497                   Insys_Anthem_002780497
Insys_Anthem_002780506                   Insys_Anthem_002780506
Insys_Anthem_002780517                   Insys_Anthem_002780517
Insys_Anthem_002780518                   Insys_Anthem_002780518
Insys_Anthem_002780535                   Insys_Anthem_002780535
Insys_Anthem_002780538                   Insys_Anthem_002780538
Insys_Anthem_002780539                   Insys_Anthem_002780539
Insys_Anthem_002780547                   Insys_Anthem_002780547
Insys_Anthem_002780558                   Insys_Anthem_002780558
Insys_Anthem_002780560                   Insys_Anthem_002780560

                                                    2895
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2897 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002780561                   Insys_Anthem_002780561
Insys_Anthem_002780569                   Insys_Anthem_002780569
Insys_Anthem_002780572                   Insys_Anthem_002780572
Insys_Anthem_002780576                   Insys_Anthem_002780576
Insys_Anthem_002780588                   Insys_Anthem_002780588
Insys_Anthem_002780614                   Insys_Anthem_002780614
Insys_Anthem_002780620                   Insys_Anthem_002780620
Insys_Anthem_002780621                   Insys_Anthem_002780621
Insys_Anthem_002780628                   Insys_Anthem_002780628
Insys_Anthem_002780657                   Insys_Anthem_002780657
Insys_Anthem_002780665                   Insys_Anthem_002780665
Insys_Anthem_002780666                   Insys_Anthem_002780666
Insys_Anthem_002780679                   Insys_Anthem_002780679
Insys_Anthem_002780692                   Insys_Anthem_002780692
Insys_Anthem_002780695                   Insys_Anthem_002780695
Insys_Anthem_002780697                   Insys_Anthem_002780697
Insys_Anthem_002780702                   Insys_Anthem_002780702
Insys_Anthem_002780711                   Insys_Anthem_002780711
Insys_Anthem_002780713                   Insys_Anthem_002780713
Insys_Anthem_002780741                   Insys_Anthem_002780741
Insys_Anthem_002780744                   Insys_Anthem_002780744
Insys_Anthem_002780757                   Insys_Anthem_002780757
Insys_Anthem_002780760                   Insys_Anthem_002780760
Insys_Anthem_002780764                   Insys_Anthem_002780764
Insys_Anthem_002780770                   Insys_Anthem_002780770
Insys_Anthem_002780778                   Insys_Anthem_002780778
Insys_Anthem_002780779                   Insys_Anthem_002780779
Insys_Anthem_002780806                   Insys_Anthem_002780806
Insys_Anthem_002780832                   Insys_Anthem_002780832
Insys_Anthem_002780834                   Insys_Anthem_002780834
Insys_Anthem_002780837                   Insys_Anthem_002780837
Insys_Anthem_002780841                   Insys_Anthem_002780841
Insys_Anthem_002780851                   Insys_Anthem_002780851
Insys_Anthem_002780853                   Insys_Anthem_002780853
Insys_Anthem_002780865                   Insys_Anthem_002780865
Insys_Anthem_002780866                   Insys_Anthem_002780866
Insys_Anthem_002780896                   Insys_Anthem_002780896
Insys_Anthem_002780909                   Insys_Anthem_002780909
Insys_Anthem_002780926                   Insys_Anthem_002780926
Insys_Anthem_002780937                   Insys_Anthem_002780937
Insys_Anthem_002780951                   Insys_Anthem_002780951
Insys_Anthem_002780955                   Insys_Anthem_002780955
Insys_Anthem_002780960                   Insys_Anthem_002780960
Insys_Anthem_002780968                   Insys_Anthem_002780968
Insys_Anthem_002780971                   Insys_Anthem_002780971
Insys_Anthem_002780972                   Insys_Anthem_002780972
Insys_Anthem_002780982                   Insys_Anthem_002780982

                                                    2896
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2898 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002781073                   Insys_Anthem_002781073
Insys_Anthem_002781074                   Insys_Anthem_002781074
Insys_Anthem_002781089                   Insys_Anthem_002781089
Insys_Anthem_002781100                   Insys_Anthem_002781100
Insys_Anthem_002781104                   Insys_Anthem_002781104
Insys_Anthem_002781128                   Insys_Anthem_002781128
Insys_Anthem_002781135                   Insys_Anthem_002781135
Insys_Anthem_002781159                   Insys_Anthem_002781159
Insys_Anthem_002781167                   Insys_Anthem_002781167
Insys_Anthem_002781197                   Insys_Anthem_002781197
Insys_Anthem_002781199                   Insys_Anthem_002781199
Insys_Anthem_002781200                   Insys_Anthem_002781200
Insys_Anthem_002781204                   Insys_Anthem_002781204
Insys_Anthem_002781212                   Insys_Anthem_002781212
Insys_Anthem_002781233                   Insys_Anthem_002781233
Insys_Anthem_002781239                   Insys_Anthem_002781239
Insys_Anthem_002781240                   Insys_Anthem_002781240
Insys_Anthem_002781249                   Insys_Anthem_002781249
Insys_Anthem_002781256                   Insys_Anthem_002781256
Insys_Anthem_002781270                   Insys_Anthem_002781270
Insys_Anthem_002781283                   Insys_Anthem_002781283
Insys_Anthem_002781284                   Insys_Anthem_002781284
Insys_Anthem_002781286                   Insys_Anthem_002781286
Insys_Anthem_002781289                   Insys_Anthem_002781289
Insys_Anthem_002781296                   Insys_Anthem_002781296
Insys_Anthem_002781297                   Insys_Anthem_002781297
Insys_Anthem_002781300                   Insys_Anthem_002781300
Insys_Anthem_002781302                   Insys_Anthem_002781302
Insys_Anthem_002781322                   Insys_Anthem_002781322
Insys_Anthem_002781323                   Insys_Anthem_002781323
Insys_Anthem_002781339                   Insys_Anthem_002781339
Insys_Anthem_002781345                   Insys_Anthem_002781345
Insys_Anthem_002781346                   Insys_Anthem_002781346
Insys_Anthem_002781375                   Insys_Anthem_002781375
Insys_Anthem_002781376                   Insys_Anthem_002781376
Insys_Anthem_002781377                   Insys_Anthem_002781377
Insys_Anthem_002781379                   Insys_Anthem_002781379
Insys_Anthem_002781382                   Insys_Anthem_002781382
Insys_Anthem_002781400                   Insys_Anthem_002781400
Insys_Anthem_002781404                   Insys_Anthem_002781404
Insys_Anthem_002781419                   Insys_Anthem_002781419
Insys_Anthem_002781458                   Insys_Anthem_002781458
Insys_Anthem_002781461                   Insys_Anthem_002781461
Insys_Anthem_002781472                   Insys_Anthem_002781472
Insys_Anthem_002781490                   Insys_Anthem_002781490
Insys_Anthem_002781492                   Insys_Anthem_002781492
Insys_Anthem_002781497                   Insys_Anthem_002781497

                                                    2897
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2899 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002781500                   Insys_Anthem_002781500
Insys_Anthem_002781501                   Insys_Anthem_002781501
Insys_Anthem_002781512                   Insys_Anthem_002781512
Insys_Anthem_002781513                   Insys_Anthem_002781513
Insys_Anthem_002781521                   Insys_Anthem_002781521
Insys_Anthem_002781545                   Insys_Anthem_002781545
Insys_Anthem_002781560                   Insys_Anthem_002781560
Insys_Anthem_002781562                   Insys_Anthem_002781562
Insys_Anthem_002781565                   Insys_Anthem_002781565
Insys_Anthem_002781571                   Insys_Anthem_002781571
Insys_Anthem_002781575                   Insys_Anthem_002781575
Insys_Anthem_002781579                   Insys_Anthem_002781579
Insys_Anthem_002781580                   Insys_Anthem_002781580
Insys_Anthem_002781584                   Insys_Anthem_002781584
Insys_Anthem_002781609                   Insys_Anthem_002781609
Insys_Anthem_002781616                   Insys_Anthem_002781616
Insys_Anthem_002781618                   Insys_Anthem_002781618
Insys_Anthem_002781647                   Insys_Anthem_002781647
Insys_Anthem_002781661                   Insys_Anthem_002781661
Insys_Anthem_002781674                   Insys_Anthem_002781674
Insys_Anthem_002781675                   Insys_Anthem_002781675
Insys_Anthem_002781682                   Insys_Anthem_002781682
Insys_Anthem_002781683                   Insys_Anthem_002781683
Insys_Anthem_002781697                   Insys_Anthem_002781697
Insys_Anthem_002781704                   Insys_Anthem_002781704
Insys_Anthem_002781705                   Insys_Anthem_002781705
Insys_Anthem_002781712                   Insys_Anthem_002781712
Insys_Anthem_002781716                   Insys_Anthem_002781716
Insys_Anthem_002781719                   Insys_Anthem_002781719
Insys_Anthem_002781726                   Insys_Anthem_002781726
Insys_Anthem_002781732                   Insys_Anthem_002781732
Insys_Anthem_002781752                   Insys_Anthem_002781752
Insys_Anthem_002781768                   Insys_Anthem_002781768
Insys_Anthem_002781778                   Insys_Anthem_002781778
Insys_Anthem_002781798                   Insys_Anthem_002781798
Insys_Anthem_002781808                   Insys_Anthem_002781808
Insys_Anthem_002781815                   Insys_Anthem_002781815
Insys_Anthem_002781827                   Insys_Anthem_002781827
Insys_Anthem_002781841                   Insys_Anthem_002781841
Insys_Anthem_002781874                   Insys_Anthem_002781874
Insys_Anthem_002781875                   Insys_Anthem_002781875
Insys_Anthem_002781892                   Insys_Anthem_002781892
Insys_Anthem_002781895                   Insys_Anthem_002781895
Insys_Anthem_002781902                   Insys_Anthem_002781902
Insys_Anthem_002781927                   Insys_Anthem_002781927
Insys_Anthem_002781929                   Insys_Anthem_002781929
Insys_Anthem_002781932                   Insys_Anthem_002781932

                                                    2898
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2900 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002781946                   Insys_Anthem_002781946
Insys_Anthem_002781960                   Insys_Anthem_002781960
Insys_Anthem_002781985                   Insys_Anthem_002781985
Insys_Anthem_002781998                   Insys_Anthem_002781998
Insys_Anthem_002782017                   Insys_Anthem_002782017
Insys_Anthem_002782020                   Insys_Anthem_002782020
Insys_Anthem_002782032                   Insys_Anthem_002782032
Insys_Anthem_002782034                   Insys_Anthem_002782034
Insys_Anthem_002782052                   Insys_Anthem_002782052
Insys_Anthem_002782055                   Insys_Anthem_002782055
Insys_Anthem_002782057                   Insys_Anthem_002782057
Insys_Anthem_002782063                   Insys_Anthem_002782063
Insys_Anthem_002782071                   Insys_Anthem_002782071
Insys_Anthem_002782075                   Insys_Anthem_002782075
Insys_Anthem_002782091                   Insys_Anthem_002782091
Insys_Anthem_002782095                   Insys_Anthem_002782095
Insys_Anthem_002782098                   Insys_Anthem_002782098
Insys_Anthem_002782100                   Insys_Anthem_002782100
Insys_Anthem_002782101                   Insys_Anthem_002782101
Insys_Anthem_002782106                   Insys_Anthem_002782106
Insys_Anthem_002782109                   Insys_Anthem_002782109
Insys_Anthem_002782124                   Insys_Anthem_002782124
Insys_Anthem_002782132                   Insys_Anthem_002782132
Insys_Anthem_002782136                   Insys_Anthem_002782136
Insys_Anthem_002782139                   Insys_Anthem_002782139
Insys_Anthem_002782164                   Insys_Anthem_002782164
Insys_Anthem_002782166                   Insys_Anthem_002782166
Insys_Anthem_002782167                   Insys_Anthem_002782167
Insys_Anthem_002782182                   Insys_Anthem_002782182
Insys_Anthem_002782195                   Insys_Anthem_002782195
Insys_Anthem_002782210                   Insys_Anthem_002782210
Insys_Anthem_002782260                   Insys_Anthem_002782260
Insys_Anthem_002782272                   Insys_Anthem_002782272
Insys_Anthem_002782276                   Insys_Anthem_002782276
Insys_Anthem_002782289                   Insys_Anthem_002782289
Insys_Anthem_002782314                   Insys_Anthem_002782314
Insys_Anthem_002782331                   Insys_Anthem_002782331
Insys_Anthem_002782338                   Insys_Anthem_002782338
Insys_Anthem_002782349                   Insys_Anthem_002782349
Insys_Anthem_002782357                   Insys_Anthem_002782357
Insys_Anthem_002782381                   Insys_Anthem_002782381
Insys_Anthem_002782414                   Insys_Anthem_002782414
Insys_Anthem_002782415                   Insys_Anthem_002782415
Insys_Anthem_002782439                   Insys_Anthem_002782439
Insys_Anthem_002782445                   Insys_Anthem_002782445
Insys_Anthem_002782470                   Insys_Anthem_002782470
Insys_Anthem_002782481                   Insys_Anthem_002782481

                                                    2899
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2901 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002782484                   Insys_Anthem_002782484
Insys_Anthem_002782499                   Insys_Anthem_002782499
Insys_Anthem_002782503                   Insys_Anthem_002782503
Insys_Anthem_002782518                   Insys_Anthem_002782518
Insys_Anthem_002782541                   Insys_Anthem_002782541
Insys_Anthem_002782552                   Insys_Anthem_002782552
Insys_Anthem_002782555                   Insys_Anthem_002782555
Insys_Anthem_002782570                   Insys_Anthem_002782570
Insys_Anthem_002782573                   Insys_Anthem_002782573
Insys_Anthem_002782582                   Insys_Anthem_002782582
Insys_Anthem_002782583                   Insys_Anthem_002782583
Insys_Anthem_002782602                   Insys_Anthem_002782602
Insys_Anthem_002782605                   Insys_Anthem_002782605
Insys_Anthem_002782621                   Insys_Anthem_002782621
Insys_Anthem_002782624                   Insys_Anthem_002782624
Insys_Anthem_002782626                   Insys_Anthem_002782626
Insys_Anthem_002782628                   Insys_Anthem_002782628
Insys_Anthem_002782631                   Insys_Anthem_002782631
Insys_Anthem_002782660                   Insys_Anthem_002782660
Insys_Anthem_002782681                   Insys_Anthem_002782681
Insys_Anthem_002782682                   Insys_Anthem_002782682
Insys_Anthem_002782708                   Insys_Anthem_002782708
Insys_Anthem_002782709                   Insys_Anthem_002782709
Insys_Anthem_002782723                   Insys_Anthem_002782723
Insys_Anthem_002782732                   Insys_Anthem_002782732
Insys_Anthem_002782737                   Insys_Anthem_002782737
Insys_Anthem_002782759                   Insys_Anthem_002782759
Insys_Anthem_002782772                   Insys_Anthem_002782772
Insys_Anthem_002782819                   Insys_Anthem_002782819
Insys_Anthem_002782820                   Insys_Anthem_002782820
Insys_Anthem_002782825                   Insys_Anthem_002782825
Insys_Anthem_002782829                   Insys_Anthem_002782829
Insys_Anthem_002782833                   Insys_Anthem_002782833
Insys_Anthem_002782835                   Insys_Anthem_002782835
Insys_Anthem_002782841                   Insys_Anthem_002782841
Insys_Anthem_002782856                   Insys_Anthem_002782856
Insys_Anthem_002782859                   Insys_Anthem_002782859
Insys_Anthem_002782869                   Insys_Anthem_002782869
Insys_Anthem_002782897                   Insys_Anthem_002782897
Insys_Anthem_002782899                   Insys_Anthem_002782899
Insys_Anthem_002782908                   Insys_Anthem_002782908
Insys_Anthem_002782915                   Insys_Anthem_002782915
Insys_Anthem_002782916                   Insys_Anthem_002782916
Insys_Anthem_002782957                   Insys_Anthem_002782957
Insys_Anthem_002782972                   Insys_Anthem_002782972
Insys_Anthem_002782989                   Insys_Anthem_002782989
Insys_Anthem_002782993                   Insys_Anthem_002782993

                                                    2900
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2902 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002783001                   Insys_Anthem_002783001
Insys_Anthem_002783005                   Insys_Anthem_002783005
Insys_Anthem_002783006                   Insys_Anthem_002783006
Insys_Anthem_002783014                   Insys_Anthem_002783014
Insys_Anthem_002783016                   Insys_Anthem_002783016
Insys_Anthem_002783024                   Insys_Anthem_002783024
Insys_Anthem_002783038                   Insys_Anthem_002783038
Insys_Anthem_002783047                   Insys_Anthem_002783047
Insys_Anthem_002783062                   Insys_Anthem_002783062
Insys_Anthem_002783079                   Insys_Anthem_002783079
Insys_Anthem_002783080                   Insys_Anthem_002783080
Insys_Anthem_002783081                   Insys_Anthem_002783081
Insys_Anthem_002783088                   Insys_Anthem_002783088
Insys_Anthem_002783090                   Insys_Anthem_002783090
Insys_Anthem_002783094                   Insys_Anthem_002783094
Insys_Anthem_002783095                   Insys_Anthem_002783095
Insys_Anthem_002783107                   Insys_Anthem_002783107
Insys_Anthem_002783127                   Insys_Anthem_002783127
Insys_Anthem_002783141                   Insys_Anthem_002783141
Insys_Anthem_002783147                   Insys_Anthem_002783147
Insys_Anthem_002783148                   Insys_Anthem_002783148
Insys_Anthem_002783150                   Insys_Anthem_002783150
Insys_Anthem_002783151                   Insys_Anthem_002783151
Insys_Anthem_002783154                   Insys_Anthem_002783154
Insys_Anthem_002783159                   Insys_Anthem_002783159
Insys_Anthem_002783162                   Insys_Anthem_002783162
Insys_Anthem_002783169                   Insys_Anthem_002783169
Insys_Anthem_002783181                   Insys_Anthem_002783181
Insys_Anthem_002783187                   Insys_Anthem_002783187
Insys_Anthem_002783190                   Insys_Anthem_002783190
Insys_Anthem_002783191                   Insys_Anthem_002783191
Insys_Anthem_002783213                   Insys_Anthem_002783213
Insys_Anthem_002783226                   Insys_Anthem_002783226
Insys_Anthem_002783232                   Insys_Anthem_002783232
Insys_Anthem_002783233                   Insys_Anthem_002783233
Insys_Anthem_002783235                   Insys_Anthem_002783235
Insys_Anthem_002783240                   Insys_Anthem_002783240
Insys_Anthem_002783248                   Insys_Anthem_002783248
Insys_Anthem_002783255                   Insys_Anthem_002783255
Insys_Anthem_002783262                   Insys_Anthem_002783262
Insys_Anthem_002783266                   Insys_Anthem_002783266
Insys_Anthem_002783276                   Insys_Anthem_002783276
Insys_Anthem_002783285                   Insys_Anthem_002783285
Insys_Anthem_002783309                   Insys_Anthem_002783309
Insys_Anthem_002783324                   Insys_Anthem_002783324
Insys_Anthem_002783329                   Insys_Anthem_002783329
Insys_Anthem_002783336                   Insys_Anthem_002783336

                                                    2901
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2903 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002783342                   Insys_Anthem_002783342
Insys_Anthem_002783352                   Insys_Anthem_002783352
Insys_Anthem_002783360                   Insys_Anthem_002783360
Insys_Anthem_002783363                   Insys_Anthem_002783363
Insys_Anthem_002783374                   Insys_Anthem_002783374
Insys_Anthem_002783382                   Insys_Anthem_002783382
Insys_Anthem_002783389                   Insys_Anthem_002783389
Insys_Anthem_002783390                   Insys_Anthem_002783390
Insys_Anthem_002783395                   Insys_Anthem_002783395
Insys_Anthem_002783418                   Insys_Anthem_002783418
Insys_Anthem_002783431                   Insys_Anthem_002783431
Insys_Anthem_002783444                   Insys_Anthem_002783444
Insys_Anthem_002783445                   Insys_Anthem_002783445
Insys_Anthem_002783452                   Insys_Anthem_002783452
Insys_Anthem_002783453                   Insys_Anthem_002783453
Insys_Anthem_002783458                   Insys_Anthem_002783458
Insys_Anthem_002783461                   Insys_Anthem_002783461
Insys_Anthem_002783462                   Insys_Anthem_002783462
Insys_Anthem_002783463                   Insys_Anthem_002783463
Insys_Anthem_002783471                   Insys_Anthem_002783471
Insys_Anthem_002783479                   Insys_Anthem_002783479
Insys_Anthem_002783508                   Insys_Anthem_002783508
Insys_Anthem_002783527                   Insys_Anthem_002783527
Insys_Anthem_002783539                   Insys_Anthem_002783539
Insys_Anthem_002783547                   Insys_Anthem_002783547
Insys_Anthem_002783555                   Insys_Anthem_002783555
Insys_Anthem_002783572                   Insys_Anthem_002783572
Insys_Anthem_002783586                   Insys_Anthem_002783586
Insys_Anthem_002783598                   Insys_Anthem_002783598
Insys_Anthem_002783600                   Insys_Anthem_002783600
Insys_Anthem_002783605                   Insys_Anthem_002783605
Insys_Anthem_002783607                   Insys_Anthem_002783607
Insys_Anthem_002783615                   Insys_Anthem_002783615
Insys_Anthem_002783617                   Insys_Anthem_002783617
Insys_Anthem_002783627                   Insys_Anthem_002783627
Insys_Anthem_002783629                   Insys_Anthem_002783629
Insys_Anthem_002783635                   Insys_Anthem_002783635
Insys_Anthem_002783649                   Insys_Anthem_002783649
Insys_Anthem_002783650                   Insys_Anthem_002783650
Insys_Anthem_002783656                   Insys_Anthem_002783656
Insys_Anthem_002783670                   Insys_Anthem_002783670
Insys_Anthem_002783700                   Insys_Anthem_002783700
Insys_Anthem_002783712                   Insys_Anthem_002783712
Insys_Anthem_002783718                   Insys_Anthem_002783718
Insys_Anthem_002783728                   Insys_Anthem_002783728
Insys_Anthem_002783743                   Insys_Anthem_002783743
Insys_Anthem_002783750                   Insys_Anthem_002783750

                                                    2902
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2904 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002783756                   Insys_Anthem_002783756
Insys_Anthem_002783764                   Insys_Anthem_002783764
Insys_Anthem_002783771                   Insys_Anthem_002783771
Insys_Anthem_002783773                   Insys_Anthem_002783773
Insys_Anthem_002783774                   Insys_Anthem_002783774
Insys_Anthem_002783780                   Insys_Anthem_002783780
Insys_Anthem_002783783                   Insys_Anthem_002783783
Insys_Anthem_002783798                   Insys_Anthem_002783798
Insys_Anthem_002783805                   Insys_Anthem_002783805
Insys_Anthem_002783854                   Insys_Anthem_002783854
Insys_Anthem_002783862                   Insys_Anthem_002783862
Insys_Anthem_002783864                   Insys_Anthem_002783864
Insys_Anthem_002783891                   Insys_Anthem_002783891
Insys_Anthem_002783896                   Insys_Anthem_002783896
Insys_Anthem_002783918                   Insys_Anthem_002783918
Insys_Anthem_002783930                   Insys_Anthem_002783930
Insys_Anthem_002783934                   Insys_Anthem_002783934
Insys_Anthem_002783942                   Insys_Anthem_002783942
Insys_Anthem_002783947                   Insys_Anthem_002783947
Insys_Anthem_002783953                   Insys_Anthem_002783953
Insys_Anthem_002783968                   Insys_Anthem_002783968
Insys_Anthem_002784011                   Insys_Anthem_002784011
Insys_Anthem_002784016                   Insys_Anthem_002784016
Insys_Anthem_002784017                   Insys_Anthem_002784017
Insys_Anthem_002784066                   Insys_Anthem_002784066
Insys_Anthem_002784068                   Insys_Anthem_002784068
Insys_Anthem_002784069                   Insys_Anthem_002784069
Insys_Anthem_002784083                   Insys_Anthem_002784083
Insys_Anthem_002784111                   Insys_Anthem_002784111
Insys_Anthem_002784126                   Insys_Anthem_002784126
Insys_Anthem_002784154                   Insys_Anthem_002784154
Insys_Anthem_002784161                   Insys_Anthem_002784161
Insys_Anthem_002784171                   Insys_Anthem_002784171
Insys_Anthem_002784193                   Insys_Anthem_002784193
Insys_Anthem_002784230                   Insys_Anthem_002784230
Insys_Anthem_002784247                   Insys_Anthem_002784247
Insys_Anthem_002784265                   Insys_Anthem_002784265
Insys_Anthem_002784302                   Insys_Anthem_002784302
Insys_Anthem_002784303                   Insys_Anthem_002784303
Insys_Anthem_002784316                   Insys_Anthem_002784316
Insys_Anthem_002784328                   Insys_Anthem_002784328
Insys_Anthem_002784332                   Insys_Anthem_002784332
Insys_Anthem_002784344                   Insys_Anthem_002784344
Insys_Anthem_002784395                   Insys_Anthem_002784395
Insys_Anthem_002784400                   Insys_Anthem_002784400
Insys_Anthem_002784410                   Insys_Anthem_002784410
Insys_Anthem_002784444                   Insys_Anthem_002784444

                                                    2903
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2905 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002784452                   Insys_Anthem_002784452
Insys_Anthem_002784457                   Insys_Anthem_002784457
Insys_Anthem_002784484                   Insys_Anthem_002784484
Insys_Anthem_002784494                   Insys_Anthem_002784494
Insys_Anthem_002784496                   Insys_Anthem_002784496
Insys_Anthem_002784505                   Insys_Anthem_002784505
Insys_Anthem_002784507                   Insys_Anthem_002784507
Insys_Anthem_002784517                   Insys_Anthem_002784517
Insys_Anthem_002784529                   Insys_Anthem_002784529
Insys_Anthem_002784533                   Insys_Anthem_002784533
Insys_Anthem_002784554                   Insys_Anthem_002784554
Insys_Anthem_002784572                   Insys_Anthem_002784572
Insys_Anthem_002784588                   Insys_Anthem_002784588
Insys_Anthem_002784591                   Insys_Anthem_002784591
Insys_Anthem_002784602                   Insys_Anthem_002784602
Insys_Anthem_002784605                   Insys_Anthem_002784605
Insys_Anthem_002784614                   Insys_Anthem_002784614
Insys_Anthem_002784621                   Insys_Anthem_002784621
Insys_Anthem_002784625                   Insys_Anthem_002784625
Insys_Anthem_002784640                   Insys_Anthem_002784640
Insys_Anthem_002784649                   Insys_Anthem_002784649
Insys_Anthem_002784651                   Insys_Anthem_002784651
Insys_Anthem_002784655                   Insys_Anthem_002784655
Insys_Anthem_002784669                   Insys_Anthem_002784669
Insys_Anthem_002784680                   Insys_Anthem_002784680
Insys_Anthem_002784689                   Insys_Anthem_002784689
Insys_Anthem_002784727                   Insys_Anthem_002784727
Insys_Anthem_002784740                   Insys_Anthem_002784740
Insys_Anthem_002784751                   Insys_Anthem_002784751
Insys_Anthem_002784797                   Insys_Anthem_002784797
Insys_Anthem_002784815                   Insys_Anthem_002784815
Insys_Anthem_002784830                   Insys_Anthem_002784830
Insys_Anthem_002784840                   Insys_Anthem_002784840
Insys_Anthem_002784862                   Insys_Anthem_002784862
Insys_Anthem_002784892                   Insys_Anthem_002784892
Insys_Anthem_002784895                   Insys_Anthem_002784895
Insys_Anthem_002784901                   Insys_Anthem_002784901
Insys_Anthem_002784903                   Insys_Anthem_002784903
Insys_Anthem_002784954                   Insys_Anthem_002784954
Insys_Anthem_002784963                   Insys_Anthem_002784963
Insys_Anthem_002784967                   Insys_Anthem_002784967
Insys_Anthem_002784997                   Insys_Anthem_002784997
Insys_Anthem_002784998                   Insys_Anthem_002784998
Insys_Anthem_002785001                   Insys_Anthem_002785001
Insys_Anthem_002785018                   Insys_Anthem_002785018
Insys_Anthem_002785021                   Insys_Anthem_002785021
Insys_Anthem_002785043                   Insys_Anthem_002785043

                                                    2904
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2906 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002785063                   Insys_Anthem_002785063
Insys_Anthem_002785064                   Insys_Anthem_002785064
Insys_Anthem_002785067                   Insys_Anthem_002785067
Insys_Anthem_002785089                   Insys_Anthem_002785089
Insys_Anthem_002785093                   Insys_Anthem_002785093
Insys_Anthem_002785123                   Insys_Anthem_002785123
Insys_Anthem_002785128                   Insys_Anthem_002785128
Insys_Anthem_002785132                   Insys_Anthem_002785132
Insys_Anthem_002785137                   Insys_Anthem_002785137
Insys_Anthem_002785146                   Insys_Anthem_002785146
Insys_Anthem_002785157                   Insys_Anthem_002785157
Insys_Anthem_002785164                   Insys_Anthem_002785164
Insys_Anthem_002785176                   Insys_Anthem_002785176
Insys_Anthem_002785178                   Insys_Anthem_002785178
Insys_Anthem_002785197                   Insys_Anthem_002785197
Insys_Anthem_002785205                   Insys_Anthem_002785205
Insys_Anthem_002785210                   Insys_Anthem_002785210
Insys_Anthem_002785222                   Insys_Anthem_002785222
Insys_Anthem_002785236                   Insys_Anthem_002785236
Insys_Anthem_002785240                   Insys_Anthem_002785240
Insys_Anthem_002785248                   Insys_Anthem_002785248
Insys_Anthem_002785257                   Insys_Anthem_002785257
Insys_Anthem_002785259                   Insys_Anthem_002785259
Insys_Anthem_002785288                   Insys_Anthem_002785288
Insys_Anthem_002785324                   Insys_Anthem_002785324
Insys_Anthem_002785332                   Insys_Anthem_002785332
Insys_Anthem_002785340                   Insys_Anthem_002785340
Insys_Anthem_002785347                   Insys_Anthem_002785347
Insys_Anthem_002785350                   Insys_Anthem_002785350
Insys_Anthem_002785355                   Insys_Anthem_002785355
Insys_Anthem_002785356                   Insys_Anthem_002785356
Insys_Anthem_002785367                   Insys_Anthem_002785367
Insys_Anthem_002785373                   Insys_Anthem_002785373
Insys_Anthem_002785386                   Insys_Anthem_002785386
Insys_Anthem_002785393                   Insys_Anthem_002785393
Insys_Anthem_002785411                   Insys_Anthem_002785411
Insys_Anthem_002785416                   Insys_Anthem_002785416
Insys_Anthem_002785429                   Insys_Anthem_002785429
Insys_Anthem_002785437                   Insys_Anthem_002785437
Insys_Anthem_002785449                   Insys_Anthem_002785449
Insys_Anthem_002785457                   Insys_Anthem_002785457
Insys_Anthem_002785463                   Insys_Anthem_002785463
Insys_Anthem_002785470                   Insys_Anthem_002785470
Insys_Anthem_002785473                   Insys_Anthem_002785473
Insys_Anthem_002785488                   Insys_Anthem_002785488
Insys_Anthem_002785503                   Insys_Anthem_002785503
Insys_Anthem_002785506                   Insys_Anthem_002785506

                                                    2905
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2907 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002785511                   Insys_Anthem_002785511
Insys_Anthem_002785518                   Insys_Anthem_002785518
Insys_Anthem_002785549                   Insys_Anthem_002785549
Insys_Anthem_002785561                   Insys_Anthem_002785561
Insys_Anthem_002785569                   Insys_Anthem_002785569
Insys_Anthem_002785571                   Insys_Anthem_002785571
Insys_Anthem_002785580                   Insys_Anthem_002785580
Insys_Anthem_002785585                   Insys_Anthem_002785585
Insys_Anthem_002785610                   Insys_Anthem_002785610
Insys_Anthem_002785619                   Insys_Anthem_002785619
Insys_Anthem_002785628                   Insys_Anthem_002785628
Insys_Anthem_002785651                   Insys_Anthem_002785651
Insys_Anthem_002785664                   Insys_Anthem_002785664
Insys_Anthem_002785665                   Insys_Anthem_002785665
Insys_Anthem_002785668                   Insys_Anthem_002785668
Insys_Anthem_002785696                   Insys_Anthem_002785696
Insys_Anthem_002785700                   Insys_Anthem_002785700
Insys_Anthem_002785712                   Insys_Anthem_002785712
Insys_Anthem_002785739                   Insys_Anthem_002785739
Insys_Anthem_002785741                   Insys_Anthem_002785741
Insys_Anthem_002785762                   Insys_Anthem_002785762
Insys_Anthem_002785784                   Insys_Anthem_002785784
Insys_Anthem_002785791                   Insys_Anthem_002785791
Insys_Anthem_002785794                   Insys_Anthem_002785794
Insys_Anthem_002785802                   Insys_Anthem_002785802
Insys_Anthem_002785834                   Insys_Anthem_002785834
Insys_Anthem_002785842                   Insys_Anthem_002785842
Insys_Anthem_002785853                   Insys_Anthem_002785853
Insys_Anthem_002785856                   Insys_Anthem_002785856
Insys_Anthem_002785857                   Insys_Anthem_002785857
Insys_Anthem_002785864                   Insys_Anthem_002785864
Insys_Anthem_002785872                   Insys_Anthem_002785872
Insys_Anthem_002785886                   Insys_Anthem_002785886
Insys_Anthem_002785896                   Insys_Anthem_002785896
Insys_Anthem_002785917                   Insys_Anthem_002785917
Insys_Anthem_002785918                   Insys_Anthem_002785918
Insys_Anthem_002785930                   Insys_Anthem_002785930
Insys_Anthem_002785938                   Insys_Anthem_002785938
Insys_Anthem_002785958                   Insys_Anthem_002785958
Insys_Anthem_002785969                   Insys_Anthem_002785969
Insys_Anthem_002785979                   Insys_Anthem_002785979
Insys_Anthem_002785996                   Insys_Anthem_002785996
Insys_Anthem_002785998                   Insys_Anthem_002785998
Insys_Anthem_002785999                   Insys_Anthem_002785999
Insys_Anthem_002786009                   Insys_Anthem_002786009
Insys_Anthem_002786010                   Insys_Anthem_002786010
Insys_Anthem_002786018                   Insys_Anthem_002786018

                                                    2906
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2908 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002786031                   Insys_Anthem_002786031
Insys_Anthem_002786035                   Insys_Anthem_002786035
Insys_Anthem_002786054                   Insys_Anthem_002786054
Insys_Anthem_002786075                   Insys_Anthem_002786075
Insys_Anthem_002786095                   Insys_Anthem_002786095
Insys_Anthem_002786107                   Insys_Anthem_002786107
Insys_Anthem_002786125                   Insys_Anthem_002786125
Insys_Anthem_002786136                   Insys_Anthem_002786136
Insys_Anthem_002786146                   Insys_Anthem_002786146
Insys_Anthem_002786150                   Insys_Anthem_002786150
Insys_Anthem_002786152                   Insys_Anthem_002786152
Insys_Anthem_002786154                   Insys_Anthem_002786154
Insys_Anthem_002786160                   Insys_Anthem_002786160
Insys_Anthem_002786181                   Insys_Anthem_002786181
Insys_Anthem_002786184                   Insys_Anthem_002786184
Insys_Anthem_002786188                   Insys_Anthem_002786188
Insys_Anthem_002786203                   Insys_Anthem_002786203
Insys_Anthem_002786213                   Insys_Anthem_002786213
Insys_Anthem_002786217                   Insys_Anthem_002786217
Insys_Anthem_002786218                   Insys_Anthem_002786218
Insys_Anthem_002786224                   Insys_Anthem_002786224
Insys_Anthem_002786226                   Insys_Anthem_002786226
Insys_Anthem_002786235                   Insys_Anthem_002786235
Insys_Anthem_002786237                   Insys_Anthem_002786237
Insys_Anthem_002786240                   Insys_Anthem_002786240
Insys_Anthem_002786243                   Insys_Anthem_002786243
Insys_Anthem_002786246                   Insys_Anthem_002786246
Insys_Anthem_002786254                   Insys_Anthem_002786254
Insys_Anthem_002786282                   Insys_Anthem_002786282
Insys_Anthem_002786317                   Insys_Anthem_002786317
Insys_Anthem_002786336                   Insys_Anthem_002786336
Insys_Anthem_002786388                   Insys_Anthem_002786388
Insys_Anthem_002786406                   Insys_Anthem_002786406
Insys_Anthem_002786413                   Insys_Anthem_002786413
Insys_Anthem_002786419                   Insys_Anthem_002786419
Insys_Anthem_002786434                   Insys_Anthem_002786434
Insys_Anthem_002786481                   Insys_Anthem_002786481
Insys_Anthem_002786503                   Insys_Anthem_002786503
Insys_Anthem_002786505                   Insys_Anthem_002786505
Insys_Anthem_002786506                   Insys_Anthem_002786506
Insys_Anthem_002786519                   Insys_Anthem_002786519
Insys_Anthem_002786536                   Insys_Anthem_002786536
Insys_Anthem_002786537                   Insys_Anthem_002786537
Insys_Anthem_002786553                   Insys_Anthem_002786553
Insys_Anthem_002786556                   Insys_Anthem_002786556
Insys_Anthem_002786562                   Insys_Anthem_002786562
Insys_Anthem_002786583                   Insys_Anthem_002786583

                                                    2907
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2909 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002786598                   Insys_Anthem_002786598
Insys_Anthem_002786636                   Insys_Anthem_002786636
Insys_Anthem_002786645                   Insys_Anthem_002786645
Insys_Anthem_002786652                   Insys_Anthem_002786652
Insys_Anthem_002786655                   Insys_Anthem_002786655
Insys_Anthem_002786668                   Insys_Anthem_002786668
Insys_Anthem_002786669                   Insys_Anthem_002786669
Insys_Anthem_002786701                   Insys_Anthem_002786701
Insys_Anthem_002786713                   Insys_Anthem_002786713
Insys_Anthem_002786727                   Insys_Anthem_002786727
Insys_Anthem_002786728                   Insys_Anthem_002786728
Insys_Anthem_002786729                   Insys_Anthem_002786729
Insys_Anthem_002786748                   Insys_Anthem_002786748
Insys_Anthem_002786767                   Insys_Anthem_002786767
Insys_Anthem_002786779                   Insys_Anthem_002786779
Insys_Anthem_002786782                   Insys_Anthem_002786782
Insys_Anthem_002786817                   Insys_Anthem_002786817
Insys_Anthem_002786847                   Insys_Anthem_002786847
Insys_Anthem_002786931                   Insys_Anthem_002786931
Insys_Anthem_002787078                   Insys_Anthem_002787078
Insys_Anthem_002787172                   Insys_Anthem_002787172
Insys_Anthem_002787510                   Insys_Anthem_002787510
Insys_Anthem_002787641                   Insys_Anthem_002787641
Insys_Anthem_002787695                   Insys_Anthem_002787695
Insys_Anthem_002787705                   Insys_Anthem_002787705
Insys_Anthem_002787803                   Insys_Anthem_002787803
Insys_Anthem_002787921                   Insys_Anthem_002787921
Insys_Anthem_002787940                   Insys_Anthem_002787940
Insys_Anthem_002787977                   Insys_Anthem_002787977
Insys_Anthem_002787992                   Insys_Anthem_002787992
Insys_Anthem_002788009                   Insys_Anthem_002788009
Insys_Anthem_002788057                   Insys_Anthem_002788057
Insys_Anthem_002788078                   Insys_Anthem_002788078
Insys_Anthem_002788109                   Insys_Anthem_002788109
Insys_Anthem_002788114                   Insys_Anthem_002788114
Insys_Anthem_002788169                   Insys_Anthem_002788169
Insys_Anthem_002788179                   Insys_Anthem_002788179
Insys_Anthem_002788190                   Insys_Anthem_002788190
Insys_Anthem_002788196                   Insys_Anthem_002788196
Insys_Anthem_002788304                   Insys_Anthem_002788304
Insys_Anthem_002788345                   Insys_Anthem_002788345
Insys_Anthem_002788363                   Insys_Anthem_002788363
Insys_Anthem_002788367                   Insys_Anthem_002788367
Insys_Anthem_002788382                   Insys_Anthem_002788382
Insys_Anthem_002788452                   Insys_Anthem_002788452
Insys_Anthem_002788501                   Insys_Anthem_002788501
Insys_Anthem_002788513                   Insys_Anthem_002788513

                                                    2908
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2910 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002788519                   Insys_Anthem_002788519
Insys_Anthem_002788559                   Insys_Anthem_002788559
Insys_Anthem_002788564                   Insys_Anthem_002788564
Insys_Anthem_002788600                   Insys_Anthem_002788600
Insys_Anthem_002788639                   Insys_Anthem_002788639
Insys_Anthem_002788647                   Insys_Anthem_002788647
Insys_Anthem_002788713                   Insys_Anthem_002788713
Insys_Anthem_002788730                   Insys_Anthem_002788730
Insys_Anthem_002788750                   Insys_Anthem_002788750
Insys_Anthem_002788763                   Insys_Anthem_002788763
Insys_Anthem_002788779                   Insys_Anthem_002788779
Insys_Anthem_002788808                   Insys_Anthem_002788808
Insys_Anthem_002788828                   Insys_Anthem_002788828
Insys_Anthem_002788866                   Insys_Anthem_002788866
Insys_Anthem_002788884                   Insys_Anthem_002788884
Insys_Anthem_002788903                   Insys_Anthem_002788903
Insys_Anthem_002788906                   Insys_Anthem_002788906
Insys_Anthem_002788914                   Insys_Anthem_002788914
Insys_Anthem_002788918                   Insys_Anthem_002788918
Insys_Anthem_002788925                   Insys_Anthem_002788925
Insys_Anthem_002788927                   Insys_Anthem_002788927
Insys_Anthem_002788930                   Insys_Anthem_002788930
Insys_Anthem_002788961                   Insys_Anthem_002788961
Insys_Anthem_002788989                   Insys_Anthem_002788989
Insys_Anthem_002789115                   Insys_Anthem_002789115
Insys_Anthem_002789129                   Insys_Anthem_002789129
Insys_Anthem_002789133                   Insys_Anthem_002789133
Insys_Anthem_002789159                   Insys_Anthem_002789159
Insys_Anthem_002789160                   Insys_Anthem_002789160
Insys_Anthem_002789175                   Insys_Anthem_002789175
Insys_Anthem_002789189                   Insys_Anthem_002789189
Insys_Anthem_002789211                   Insys_Anthem_002789211
Insys_Anthem_002789238                   Insys_Anthem_002789238
Insys_Anthem_002789249                   Insys_Anthem_002789249
Insys_Anthem_002789285                   Insys_Anthem_002789285
Insys_Anthem_002789298                   Insys_Anthem_002789298
Insys_Anthem_002789316                   Insys_Anthem_002789316
Insys_Anthem_002789364                   Insys_Anthem_002789364
Insys_Anthem_002789395                   Insys_Anthem_002789395
Insys_Anthem_002789411                   Insys_Anthem_002789411
Insys_Anthem_002789418                   Insys_Anthem_002789418
Insys_Anthem_002789422                   Insys_Anthem_002789422
Insys_Anthem_002789425                   Insys_Anthem_002789425
Insys_Anthem_002789440                   Insys_Anthem_002789440
Insys_Anthem_002789448                   Insys_Anthem_002789448
Insys_Anthem_002789457                   Insys_Anthem_002789457
Insys_Anthem_002789460                   Insys_Anthem_002789460

                                                    2909
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2911 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002789490                   Insys_Anthem_002789490
Insys_Anthem_002789502                   Insys_Anthem_002789502
Insys_Anthem_002789504                   Insys_Anthem_002789504
Insys_Anthem_002789509                   Insys_Anthem_002789509
Insys_Anthem_002789521                   Insys_Anthem_002789521
Insys_Anthem_002789546                   Insys_Anthem_002789546
Insys_Anthem_002789587                   Insys_Anthem_002789587
Insys_Anthem_002789608                   Insys_Anthem_002789608
Insys_Anthem_002789659                   Insys_Anthem_002789659
Insys_Anthem_002789713                   Insys_Anthem_002789713
Insys_Anthem_002789727                   Insys_Anthem_002789727
Insys_Anthem_002789759                   Insys_Anthem_002789759
Insys_Anthem_002789796                   Insys_Anthem_002789796
Insys_Anthem_002789798                   Insys_Anthem_002789798
Insys_Anthem_002789800                   Insys_Anthem_002789800
Insys_Anthem_002789836                   Insys_Anthem_002789836
Insys_Anthem_002789841                   Insys_Anthem_002789841
Insys_Anthem_002789858                   Insys_Anthem_002789858
Insys_Anthem_002789865                   Insys_Anthem_002789865
Insys_Anthem_002789871                   Insys_Anthem_002789871
Insys_Anthem_002789912                   Insys_Anthem_002789912
Insys_Anthem_002789947                   Insys_Anthem_002789947
Insys_Anthem_002789988                   Insys_Anthem_002789988
Insys_Anthem_002789991                   Insys_Anthem_002789991
Insys_Anthem_002790004                   Insys_Anthem_002790004
Insys_Anthem_002790013                   Insys_Anthem_002790013
Insys_Anthem_002790026                   Insys_Anthem_002790026
Insys_Anthem_002790035                   Insys_Anthem_002790035
Insys_Anthem_002790050                   Insys_Anthem_002790050
Insys_Anthem_002790103                   Insys_Anthem_002790103
Insys_Anthem_002790117                   Insys_Anthem_002790117
Insys_Anthem_002790139                   Insys_Anthem_002790139
Insys_Anthem_002790159                   Insys_Anthem_002790159
Insys_Anthem_002790164                   Insys_Anthem_002790164
Insys_Anthem_002790180                   Insys_Anthem_002790180
Insys_Anthem_002790186                   Insys_Anthem_002790186
Insys_Anthem_002790189                   Insys_Anthem_002790189
Insys_Anthem_002790192                   Insys_Anthem_002790192
Insys_Anthem_002790195                   Insys_Anthem_002790195
Insys_Anthem_002790224                   Insys_Anthem_002790224
Insys_Anthem_002790234                   Insys_Anthem_002790234
Insys_Anthem_002790238                   Insys_Anthem_002790238
Insys_Anthem_002790248                   Insys_Anthem_002790248
Insys_Anthem_002790253                   Insys_Anthem_002790253
Insys_Anthem_002790254                   Insys_Anthem_002790254
Insys_Anthem_002790263                   Insys_Anthem_002790263
Insys_Anthem_002790273                   Insys_Anthem_002790273

                                                    2910
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2912 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002790303                   Insys_Anthem_002790303
Insys_Anthem_002790320                   Insys_Anthem_002790320
Insys_Anthem_002790321                   Insys_Anthem_002790321
Insys_Anthem_002790333                   Insys_Anthem_002790333
Insys_Anthem_002790353                   Insys_Anthem_002790353
Insys_Anthem_002790364                   Insys_Anthem_002790364
Insys_Anthem_002790384                   Insys_Anthem_002790384
Insys_Anthem_002790404                   Insys_Anthem_002790404
Insys_Anthem_002790423                   Insys_Anthem_002790423
Insys_Anthem_002790431                   Insys_Anthem_002790431
Insys_Anthem_002790474                   Insys_Anthem_002790474
Insys_Anthem_002790478                   Insys_Anthem_002790478
Insys_Anthem_002790499                   Insys_Anthem_002790499
Insys_Anthem_002790500                   Insys_Anthem_002790500
Insys_Anthem_002790505                   Insys_Anthem_002790505
Insys_Anthem_002790517                   Insys_Anthem_002790517
Insys_Anthem_002790518                   Insys_Anthem_002790518
Insys_Anthem_002790535                   Insys_Anthem_002790535
Insys_Anthem_002790541                   Insys_Anthem_002790541
Insys_Anthem_002790575                   Insys_Anthem_002790575
Insys_Anthem_002790580                   Insys_Anthem_002790580
Insys_Anthem_002790597                   Insys_Anthem_002790597
Insys_Anthem_002790599                   Insys_Anthem_002790599
Insys_Anthem_002790603                   Insys_Anthem_002790603
Insys_Anthem_002790607                   Insys_Anthem_002790607
Insys_Anthem_002790609                   Insys_Anthem_002790609
Insys_Anthem_002790621                   Insys_Anthem_002790621
Insys_Anthem_002790658                   Insys_Anthem_002790658
Insys_Anthem_002790736                   Insys_Anthem_002790736
Insys_Anthem_002790740                   Insys_Anthem_002790740
Insys_Anthem_002790750                   Insys_Anthem_002790750
Insys_Anthem_002790752                   Insys_Anthem_002790752
Insys_Anthem_002790768                   Insys_Anthem_002790768
Insys_Anthem_002790793                   Insys_Anthem_002790793
Insys_Anthem_002790905                   Insys_Anthem_002790905
Insys_Anthem_002791057                   Insys_Anthem_002791057
Insys_Anthem_002791087                   Insys_Anthem_002791087
Insys_Anthem_002791126                   Insys_Anthem_002791126
Insys_Anthem_002791157                   Insys_Anthem_002791157
Insys_Anthem_002791220                   Insys_Anthem_002791220
Insys_Anthem_002791223                   Insys_Anthem_002791223
Insys_Anthem_002791291                   Insys_Anthem_002791291
Insys_Anthem_002791336                   Insys_Anthem_002791336
Insys_Anthem_002791454                   Insys_Anthem_002791454
Insys_Anthem_002791502                   Insys_Anthem_002791502
Insys_Anthem_002791539                   Insys_Anthem_002791539
Insys_Anthem_002792336                   Insys_Anthem_002792336

                                                    2911
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2913 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002792621                   Insys_Anthem_002792621
Insys_Anthem_002792847                   Insys_Anthem_002792847
Insys_Anthem_002793482                   Insys_Anthem_002793482
Insys_Anthem_002794073                   Insys_Anthem_002794073
Insys_Anthem_002794105                   Insys_Anthem_002794105
Insys_Anthem_002794147                   Insys_Anthem_002794147
Insys_Anthem_002795250                   Insys_Anthem_002795250
Insys_Anthem_002795303                   Insys_Anthem_002795303
Insys_Anthem_002795309                   Insys_Anthem_002795309
Insys_Anthem_002795343                   Insys_Anthem_002795343
Insys_Anthem_002795579                   Insys_Anthem_002795579
Insys_Anthem_002795685                   Insys_Anthem_002795685
Insys_Anthem_002795715                   Insys_Anthem_002795715
Insys_Anthem_002795739                   Insys_Anthem_002795739
Insys_Anthem_002795742                   Insys_Anthem_002795742
Insys_Anthem_002796037                   Insys_Anthem_002796037
Insys_Anthem_002796189                   Insys_Anthem_002796189
Insys_Anthem_002796202                   Insys_Anthem_002796202
Insys_Anthem_002796239                   Insys_Anthem_002796239
Insys_Anthem_002796345                   Insys_Anthem_002796345
Insys_Anthem_002796388                   Insys_Anthem_002796388
Insys_Anthem_002796595                   Insys_Anthem_002796595
Insys_Anthem_002796615                   Insys_Anthem_002796615
Insys_Anthem_002796707                   Insys_Anthem_002796707
Insys_Anthem_002796714                   Insys_Anthem_002796714
Insys_Anthem_002796720                   Insys_Anthem_002796720
Insys_Anthem_002796731                   Insys_Anthem_002796731
Insys_Anthem_002796738                   Insys_Anthem_002796738
Insys_Anthem_002796839                   Insys_Anthem_002796839
Insys_Anthem_002796856                   Insys_Anthem_002796856
Insys_Anthem_002796871                   Insys_Anthem_002796871
Insys_Anthem_002796874                   Insys_Anthem_002796874
Insys_Anthem_002796934                   Insys_Anthem_002796934
Insys_Anthem_002796951                   Insys_Anthem_002796951
Insys_Anthem_002796964                   Insys_Anthem_002796964
Insys_Anthem_002796970                   Insys_Anthem_002796970
Insys_Anthem_002796997                   Insys_Anthem_002796997
Insys_Anthem_002797016                   Insys_Anthem_002797016
Insys_Anthem_002797019                   Insys_Anthem_002797019
Insys_Anthem_002797041                   Insys_Anthem_002797041
Insys_Anthem_002797069                   Insys_Anthem_002797069
Insys_Anthem_002797093                   Insys_Anthem_002797093
Insys_Anthem_002797112                   Insys_Anthem_002797112
Insys_Anthem_002797160                   Insys_Anthem_002797160
Insys_Anthem_002797207                   Insys_Anthem_002797207
Insys_Anthem_002797213                   Insys_Anthem_002797213
Insys_Anthem_002797262                   Insys_Anthem_002797262

                                                    2912
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2914 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002797295                   Insys_Anthem_002797295
Insys_Anthem_002797363                   Insys_Anthem_002797363
Insys_Anthem_002797368                   Insys_Anthem_002797368
Insys_Anthem_002797401                   Insys_Anthem_002797401
Insys_Anthem_002797469                   Insys_Anthem_002797469
Insys_Anthem_002797492                   Insys_Anthem_002797492
Insys_Anthem_002797500                   Insys_Anthem_002797500
Insys_Anthem_002797503                   Insys_Anthem_002797503
Insys_Anthem_002797670                   Insys_Anthem_002797670
Insys_Anthem_002797683                   Insys_Anthem_002797683
Insys_Anthem_002797694                   Insys_Anthem_002797694
Insys_Anthem_002797784                   Insys_Anthem_002797784
Insys_Anthem_002797811                   Insys_Anthem_002797811
Insys_Anthem_002797839                   Insys_Anthem_002797839
Insys_Anthem_002797883                   Insys_Anthem_002797883
Insys_Anthem_002797939                   Insys_Anthem_002797939
Insys_Anthem_002797987                   Insys_Anthem_002797987
Insys_Anthem_002798007                   Insys_Anthem_002798007
Insys_Anthem_002798055                   Insys_Anthem_002798055
Insys_Anthem_002798068                   Insys_Anthem_002798068
Insys_Anthem_002798128                   Insys_Anthem_002798128
Insys_Anthem_002798142                   Insys_Anthem_002798142
Insys_Anthem_002798157                   Insys_Anthem_002798157
Insys_Anthem_002798169                   Insys_Anthem_002798169
Insys_Anthem_002798189                   Insys_Anthem_002798189
Insys_Anthem_002798210                   Insys_Anthem_002798210
Insys_Anthem_002798243                   Insys_Anthem_002798243
Insys_Anthem_002798853                   Insys_Anthem_002798853
Insys_Anthem_002798946                   Insys_Anthem_002798946
Insys_Anthem_002799024                   Insys_Anthem_002799024
Insys_Anthem_002799039                   Insys_Anthem_002799039
Insys_Anthem_002799497                   Insys_Anthem_002799497
Insys_Anthem_002799624                   Insys_Anthem_002799624
Insys_Anthem_002799646                   Insys_Anthem_002799646
Insys_Anthem_002799648                   Insys_Anthem_002799648
Insys_Anthem_002800280                   Insys_Anthem_002800280
Insys_Anthem_002800327                   Insys_Anthem_002800327
Insys_Anthem_002800448                   Insys_Anthem_002800448
Insys_Anthem_002801489                   Insys_Anthem_002801489
Insys_Anthem_002801907                   Insys_Anthem_002801907
Insys_Anthem_002801936                   Insys_Anthem_002801936
Insys_Anthem_002802318                   Insys_Anthem_002802318
Insys_Anthem_002802352                   Insys_Anthem_002802352
Insys_Anthem_002802357                   Insys_Anthem_002802357
Insys_Anthem_002802457                   Insys_Anthem_002802457
Insys_Anthem_002802541                   Insys_Anthem_002802541
Insys_Anthem_002802590                   Insys_Anthem_002802590

                                                    2913
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2915 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002802626                   Insys_Anthem_002802626
Insys_Anthem_002802633                   Insys_Anthem_002802633
Insys_Anthem_002802740                   Insys_Anthem_002802740
Insys_Anthem_002802816                   Insys_Anthem_002802816
Insys_Anthem_002802883                   Insys_Anthem_002802883
Insys_Anthem_002802917                   Insys_Anthem_002802917
Insys_Anthem_002803084                   Insys_Anthem_002803084
Insys_Anthem_002803147                   Insys_Anthem_002803147
Insys_Anthem_002803173                   Insys_Anthem_002803173
Insys_Anthem_002803219                   Insys_Anthem_002803219
Insys_Anthem_002803269                   Insys_Anthem_002803269
Insys_Anthem_002803449                   Insys_Anthem_002803449
Insys_Anthem_002803687                   Insys_Anthem_002803687
Insys_Anthem_002803737                   Insys_Anthem_002803737
Insys_Anthem_002803851                   Insys_Anthem_002803851
Insys_Anthem_002804007                   Insys_Anthem_002804007
Insys_Anthem_002804249                   Insys_Anthem_002804249
Insys_Anthem_002804506                   Insys_Anthem_002804506
Insys_Anthem_002804579                   Insys_Anthem_002804579
Insys_Anthem_002804616                   Insys_Anthem_002804616
Insys_Anthem_002804648                   Insys_Anthem_002804648
Insys_Anthem_002804650                   Insys_Anthem_002804650
Insys_Anthem_002804724                   Insys_Anthem_002804724
Insys_Anthem_002804725                   Insys_Anthem_002804725
Insys_Anthem_002804903                   Insys_Anthem_002804903
Insys_Anthem_002804912                   Insys_Anthem_002804912
Insys_Anthem_002804924                   Insys_Anthem_002804924
Insys_Anthem_002804954                   Insys_Anthem_002804954
Insys_Anthem_002805146                   Insys_Anthem_002805146
Insys_Anthem_002805172                   Insys_Anthem_002805172
Insys_Anthem_002805196                   Insys_Anthem_002805196
Insys_Anthem_002805785                   Insys_Anthem_002805785
Insys_Anthem_002805945                   Insys_Anthem_002805945
Insys_Anthem_002805982                   Insys_Anthem_002805982
Insys_Anthem_002806028                   Insys_Anthem_002806028
Insys_Anthem_002806048                   Insys_Anthem_002806048
Insys_Anthem_002806175                   Insys_Anthem_002806175
Insys_Anthem_002806308                   Insys_Anthem_002806308
Insys_Anthem_002806321                   Insys_Anthem_002806321
Insys_Anthem_002806415                   Insys_Anthem_002806415
Insys_Anthem_002806559                   Insys_Anthem_002806559
Insys_Anthem_002806618                   Insys_Anthem_002806618
Insys_Anthem_002806627                   Insys_Anthem_002806627
Insys_Anthem_002807091                   Insys_Anthem_002807091
Insys_Anthem_002807151                   Insys_Anthem_002807151
Insys_Anthem_002807261                   Insys_Anthem_002807261
Insys_Anthem_002807330                   Insys_Anthem_002807330

                                                    2914
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2916 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002807375                   Insys_Anthem_002807375
Insys_Anthem_002807472                   Insys_Anthem_002807472
Insys_Anthem_002807509                   Insys_Anthem_002807509
Insys_Anthem_002807661                   Insys_Anthem_002807661
Insys_Anthem_002807715                   Insys_Anthem_002807715
Insys_Anthem_002807889                   Insys_Anthem_002807889
Insys_Anthem_002808049                   Insys_Anthem_002808049
Insys_Anthem_002808084                   Insys_Anthem_002808084
Insys_Anthem_002808213                   Insys_Anthem_002808213
Insys_Anthem_002808222                   Insys_Anthem_002808222
Insys_Anthem_002809360                   Insys_Anthem_002809360
Insys_Anthem_002809396                   Insys_Anthem_002809396
Insys_Anthem_002809407                   Insys_Anthem_002809407
Insys_Anthem_002809527                   Insys_Anthem_002809527
Insys_Anthem_002809643                   Insys_Anthem_002809643
Insys_Anthem_002809738                   Insys_Anthem_002809738
Insys_Anthem_002810209                   Insys_Anthem_002810209
Insys_Anthem_002810289                   Insys_Anthem_002810289
Insys_Anthem_002810293                   Insys_Anthem_002810293
Insys_Anthem_002810304                   Insys_Anthem_002810304
Insys_Anthem_002810314                   Insys_Anthem_002810314
Insys_Anthem_002810328                   Insys_Anthem_002810328
Insys_Anthem_002810359                   Insys_Anthem_002810359
Insys_Anthem_002810365                   Insys_Anthem_002810365
Insys_Anthem_002810382                   Insys_Anthem_002810382
Insys_Anthem_002810405                   Insys_Anthem_002810405
Insys_Anthem_002810416                   Insys_Anthem_002810416
Insys_Anthem_002810469                   Insys_Anthem_002810469
Insys_Anthem_002810498                   Insys_Anthem_002810498
Insys_Anthem_002810521                   Insys_Anthem_002810521
Insys_Anthem_002810763                   Insys_Anthem_002810763
Insys_Anthem_002810767                   Insys_Anthem_002810767
Insys_Anthem_002810821                   Insys_Anthem_002810821
Insys_Anthem_002810960                   Insys_Anthem_002810960
Insys_Anthem_002810976                   Insys_Anthem_002810976
Insys_Anthem_002811093                   Insys_Anthem_002811093
Insys_Anthem_002811131                   Insys_Anthem_002811131
Insys_Anthem_002811141                   Insys_Anthem_002811141
Insys_Anthem_002811143                   Insys_Anthem_002811143
Insys_Anthem_002811184                   Insys_Anthem_002811184
Insys_Anthem_002811200                   Insys_Anthem_002811200
Insys_Anthem_002811208                   Insys_Anthem_002811208
Insys_Anthem_002811210                   Insys_Anthem_002811210
Insys_Anthem_002811225                   Insys_Anthem_002811225
Insys_Anthem_002811451                   Insys_Anthem_002811451
Insys_Anthem_002812050                   Insys_Anthem_002812050
Insys_Anthem_002812071                   Insys_Anthem_002812071

                                                    2915
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2917 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002812506                   Insys_Anthem_002812506
Insys_Anthem_002812608                   Insys_Anthem_002812608
Insys_Anthem_002812634                   Insys_Anthem_002812634
Insys_Anthem_002812706                   Insys_Anthem_002812706
Insys_Anthem_002812741                   Insys_Anthem_002812741
Insys_Anthem_002812904                   Insys_Anthem_002812904
Insys_Anthem_002813041                   Insys_Anthem_002813041
Insys_Anthem_002813064                   Insys_Anthem_002813064
Insys_Anthem_002813155                   Insys_Anthem_002813155
Insys_Anthem_002813158                   Insys_Anthem_002813158
Insys_Anthem_002813252                   Insys_Anthem_002813252
Insys_Anthem_002813378                   Insys_Anthem_002813378
Insys_Anthem_002813509                   Insys_Anthem_002813509
Insys_Anthem_002813515                   Insys_Anthem_002813515
Insys_Anthem_002813654                   Insys_Anthem_002813654
Insys_Anthem_002813655                   Insys_Anthem_002813655
Insys_Anthem_002813741                   Insys_Anthem_002813741
Insys_Anthem_002813903                   Insys_Anthem_002813903
Insys_Anthem_002814042                   Insys_Anthem_002814042
Insys_Anthem_002814225                   Insys_Anthem_002814225
Insys_Anthem_002814255                   Insys_Anthem_002814255
Insys_Anthem_002814458                   Insys_Anthem_002814458
Insys_Anthem_002814536                   Insys_Anthem_002814536
Insys_Anthem_002814551                   Insys_Anthem_002814551
Insys_Anthem_002814617                   Insys_Anthem_002814617
Insys_Anthem_002814620                   Insys_Anthem_002814620
Insys_Anthem_002814738                   Insys_Anthem_002814738
Insys_Anthem_002814760                   Insys_Anthem_002814760
Insys_Anthem_002814768                   Insys_Anthem_002814768
Insys_Anthem_002814794                   Insys_Anthem_002814794
Insys_Anthem_002814868                   Insys_Anthem_002814868
Insys_Anthem_002814888                   Insys_Anthem_002814888
Insys_Anthem_002814928                   Insys_Anthem_002814928
Insys_Anthem_002814973                   Insys_Anthem_002814973
Insys_Anthem_002815003                   Insys_Anthem_002815003
Insys_Anthem_002815137                   Insys_Anthem_002815137
Insys_Anthem_002815205                   Insys_Anthem_002815205
Insys_Anthem_002815338                   Insys_Anthem_002815338
Insys_Anthem_002815345                   Insys_Anthem_002815345
Insys_Anthem_002815347                   Insys_Anthem_002815347
Insys_Anthem_002815366                   Insys_Anthem_002815366
Insys_Anthem_002815445                   Insys_Anthem_002815445
Insys_Anthem_002815592                   Insys_Anthem_002815592
Insys_Anthem_002815610                   Insys_Anthem_002815610
Insys_Anthem_002815613                   Insys_Anthem_002815613
Insys_Anthem_002815628                   Insys_Anthem_002815628
Insys_Anthem_002815754                   Insys_Anthem_002815754

                                                    2916
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2918 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002815762                   Insys_Anthem_002815762
Insys_Anthem_002815769                   Insys_Anthem_002815769
Insys_Anthem_002815771                   Insys_Anthem_002815771
Insys_Anthem_002815813                   Insys_Anthem_002815813
Insys_Anthem_002815817                   Insys_Anthem_002815817
Insys_Anthem_002815908                   Insys_Anthem_002815908
Insys_Anthem_002815958                   Insys_Anthem_002815958
Insys_Anthem_002816041                   Insys_Anthem_002816041
Insys_Anthem_002816069                   Insys_Anthem_002816069
Insys_Anthem_002816083                   Insys_Anthem_002816083
Insys_Anthem_002816087                   Insys_Anthem_002816087
Insys_Anthem_002816089                   Insys_Anthem_002816089
Insys_Anthem_002816103                   Insys_Anthem_002816103
Insys_Anthem_002816120                   Insys_Anthem_002816120
Insys_Anthem_002816122                   Insys_Anthem_002816122
Insys_Anthem_002816137                   Insys_Anthem_002816137
Insys_Anthem_002816181                   Insys_Anthem_002816181
Insys_Anthem_002816191                   Insys_Anthem_002816191
Insys_Anthem_002816224                   Insys_Anthem_002816224
Insys_Anthem_002816306                   Insys_Anthem_002816306
Insys_Anthem_002816315                   Insys_Anthem_002816315
Insys_Anthem_002816343                   Insys_Anthem_002816343
Insys_Anthem_002816360                   Insys_Anthem_002816360
Insys_Anthem_002816363                   Insys_Anthem_002816363
Insys_Anthem_002816373                   Insys_Anthem_002816373
Insys_Anthem_002816386                   Insys_Anthem_002816386
Insys_Anthem_002816421                   Insys_Anthem_002816421
Insys_Anthem_002816441                   Insys_Anthem_002816441
Insys_Anthem_002816447                   Insys_Anthem_002816447
Insys_Anthem_002816450                   Insys_Anthem_002816450
Insys_Anthem_002816454                   Insys_Anthem_002816454
Insys_Anthem_002816477                   Insys_Anthem_002816477
Insys_Anthem_002816510                   Insys_Anthem_002816510
Insys_Anthem_002816538                   Insys_Anthem_002816538
Insys_Anthem_002816553                   Insys_Anthem_002816553
Insys_Anthem_002816559                   Insys_Anthem_002816559
Insys_Anthem_002816568                   Insys_Anthem_002816568
Insys_Anthem_002816595                   Insys_Anthem_002816595
Insys_Anthem_002816609                   Insys_Anthem_002816609
Insys_Anthem_002816631                   Insys_Anthem_002816631
Insys_Anthem_002816672                   Insys_Anthem_002816672
Insys_Anthem_002816825                   Insys_Anthem_002816825
Insys_Anthem_002816840                   Insys_Anthem_002816840
Insys_Anthem_002816844                   Insys_Anthem_002816844
Insys_Anthem_002816860                   Insys_Anthem_002816860
Insys_Anthem_002816871                   Insys_Anthem_002816871
Insys_Anthem_002816874                   Insys_Anthem_002816874

                                                    2917
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2919 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002817148                   Insys_Anthem_002817148
Insys_Anthem_002817149                   Insys_Anthem_002817149
Insys_Anthem_002817151                   Insys_Anthem_002817151
Insys_Anthem_002817179                   Insys_Anthem_002817179
Insys_Anthem_002817191                   Insys_Anthem_002817191
Insys_Anthem_002817291                   Insys_Anthem_002817291
Insys_Anthem_002817389                   Insys_Anthem_002817389
Insys_Anthem_002817390                   Insys_Anthem_002817390
Insys_Anthem_002817437                   Insys_Anthem_002817437
Insys_Anthem_002817451                   Insys_Anthem_002817451
Insys_Anthem_002817523                   Insys_Anthem_002817523
Insys_Anthem_002817535                   Insys_Anthem_002817535
Insys_Anthem_002817584                   Insys_Anthem_002817584
Insys_Anthem_002817607                   Insys_Anthem_002817607
Insys_Anthem_002817612                   Insys_Anthem_002817612
Insys_Anthem_002817680                   Insys_Anthem_002817680
Insys_Anthem_002817716                   Insys_Anthem_002817716
Insys_Anthem_002817742                   Insys_Anthem_002817742
Insys_Anthem_002817773                   Insys_Anthem_002817773
Insys_Anthem_002817806                   Insys_Anthem_002817806
Insys_Anthem_002817818                   Insys_Anthem_002817818
Insys_Anthem_002817834                   Insys_Anthem_002817834
Insys_Anthem_002817965                   Insys_Anthem_002817965
Insys_Anthem_002818005                   Insys_Anthem_002818005
Insys_Anthem_002818078                   Insys_Anthem_002818078
Insys_Anthem_002818099                   Insys_Anthem_002818099
Insys_Anthem_002818108                   Insys_Anthem_002818108
Insys_Anthem_002818133                   Insys_Anthem_002818133
Insys_Anthem_002818146                   Insys_Anthem_002818146
Insys_Anthem_002818156                   Insys_Anthem_002818156
Insys_Anthem_002818161                   Insys_Anthem_002818161
Insys_Anthem_002818200                   Insys_Anthem_002818200
Insys_Anthem_002818210                   Insys_Anthem_002818210
Insys_Anthem_002818230                   Insys_Anthem_002818230
Insys_Anthem_002818236                   Insys_Anthem_002818236
Insys_Anthem_002818247                   Insys_Anthem_002818247
Insys_Anthem_002818433                   Insys_Anthem_002818433
Insys_Anthem_002818517                   Insys_Anthem_002818517
Insys_Anthem_002818609                   Insys_Anthem_002818609
Insys_Anthem_002818632                   Insys_Anthem_002818632
Insys_Anthem_002818642                   Insys_Anthem_002818642
Insys_Anthem_002818652                   Insys_Anthem_002818652
Insys_Anthem_002818653                   Insys_Anthem_002818653
Insys_Anthem_002818676                   Insys_Anthem_002818676
Insys_Anthem_002818778                   Insys_Anthem_002818778
Insys_Anthem_002818861                   Insys_Anthem_002818861
Insys_Anthem_002818883                   Insys_Anthem_002818883

                                                    2918
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2920 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002818904                   Insys_Anthem_002818904
Insys_Anthem_002818932                   Insys_Anthem_002818932
Insys_Anthem_002818998                   Insys_Anthem_002818998
Insys_Anthem_002819004                   Insys_Anthem_002819004
Insys_Anthem_002819052                   Insys_Anthem_002819052
Insys_Anthem_002819176                   Insys_Anthem_002819176
Insys_Anthem_002819479                   Insys_Anthem_002819479
Insys_Anthem_002819557                   Insys_Anthem_002819557
Insys_Anthem_002820058                   Insys_Anthem_002820058
Insys_Anthem_002820232                   Insys_Anthem_002820232
Insys_Anthem_002820410                   Insys_Anthem_002820410
Insys_Anthem_002820450                   Insys_Anthem_002820450
Insys_Anthem_002820494                   Insys_Anthem_002820494
Insys_Anthem_002820564                   Insys_Anthem_002820564
Insys_Anthem_002820634                   Insys_Anthem_002820634
Insys_Anthem_002820754                   Insys_Anthem_002820754
Insys_Anthem_002820761                   Insys_Anthem_002820761
Insys_Anthem_002820847                   Insys_Anthem_002820847
Insys_Anthem_002820861                   Insys_Anthem_002820861
Insys_Anthem_002820904                   Insys_Anthem_002820904
Insys_Anthem_002821078                   Insys_Anthem_002821078
Insys_Anthem_002821105                   Insys_Anthem_002821105
Insys_Anthem_002821119                   Insys_Anthem_002821119
Insys_Anthem_002821153                   Insys_Anthem_002821153
Insys_Anthem_002821159                   Insys_Anthem_002821159
Insys_Anthem_002821195                   Insys_Anthem_002821195
Insys_Anthem_002821201                   Insys_Anthem_002821201
Insys_Anthem_002821299                   Insys_Anthem_002821299
Insys_Anthem_002821314                   Insys_Anthem_002821314
Insys_Anthem_002821404                   Insys_Anthem_002821404
Insys_Anthem_002821450                   Insys_Anthem_002821450
Insys_Anthem_002821511                   Insys_Anthem_002821511
Insys_Anthem_002821535                   Insys_Anthem_002821535
Insys_Anthem_002821659                   Insys_Anthem_002821659
Insys_Anthem_002821793                   Insys_Anthem_002821793
Insys_Anthem_002821796                   Insys_Anthem_002821796
Insys_Anthem_002821859                   Insys_Anthem_002821859
Insys_Anthem_002821942                   Insys_Anthem_002821942
Insys_Anthem_002821986                   Insys_Anthem_002821986
Insys_Anthem_002822111                   Insys_Anthem_002822111
Insys_Anthem_002822114                   Insys_Anthem_002822114
Insys_Anthem_002822234                   Insys_Anthem_002822234
Insys_Anthem_002822283                   Insys_Anthem_002822283
Insys_Anthem_002822336                   Insys_Anthem_002822336
Insys_Anthem_002823000                   Insys_Anthem_002823000
Insys_Anthem_002824091                   Insys_Anthem_002824091
Insys_Anthem_002824233                   Insys_Anthem_002824233

                                                    2919
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2921 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002824245                   Insys_Anthem_002824245
Insys_Anthem_002824274                   Insys_Anthem_002824274
Insys_Anthem_002824283                   Insys_Anthem_002824283
Insys_Anthem_002824295                   Insys_Anthem_002824295
Insys_Anthem_002824365                   Insys_Anthem_002824365
Insys_Anthem_002824467                   Insys_Anthem_002824467
Insys_Anthem_002824536                   Insys_Anthem_002824536
Insys_Anthem_002824564                   Insys_Anthem_002824564
Insys_Anthem_002824731                   Insys_Anthem_002824731
Insys_Anthem_002824915                   Insys_Anthem_002824915
Insys_Anthem_002824946                   Insys_Anthem_002824946
Insys_Anthem_002825031                   Insys_Anthem_002825031
Insys_Anthem_002825199                   Insys_Anthem_002825199
Insys_Anthem_002825245                   Insys_Anthem_002825245
Insys_Anthem_002825385                   Insys_Anthem_002825385
Insys_Anthem_002825443                   Insys_Anthem_002825443
Insys_Anthem_002825477                   Insys_Anthem_002825477
Insys_Anthem_002825515                   Insys_Anthem_002825515
Insys_Anthem_002825629                   Insys_Anthem_002825629
Insys_Anthem_002825672                   Insys_Anthem_002825672
Insys_Anthem_002825682                   Insys_Anthem_002825682
Insys_Anthem_002825698                   Insys_Anthem_002825698
Insys_Anthem_002825728                   Insys_Anthem_002825728
Insys_Anthem_002825758                   Insys_Anthem_002825758
Insys_Anthem_002825890                   Insys_Anthem_002825890
Insys_Anthem_002825939                   Insys_Anthem_002825939
Insys_Anthem_002825941                   Insys_Anthem_002825941
Insys_Anthem_002825969                   Insys_Anthem_002825969
Insys_Anthem_002826036                   Insys_Anthem_002826036
Insys_Anthem_002826145                   Insys_Anthem_002826145
Insys_Anthem_002826164                   Insys_Anthem_002826164
Insys_Anthem_002826173                   Insys_Anthem_002826173
Insys_Anthem_002826318                   Insys_Anthem_002826318
Insys_Anthem_002826360                   Insys_Anthem_002826360
Insys_Anthem_002826486                   Insys_Anthem_002826486
Insys_Anthem_002826527                   Insys_Anthem_002826527
Insys_Anthem_002826599                   Insys_Anthem_002826599
Insys_Anthem_002826793                   Insys_Anthem_002826793
Insys_Anthem_002826939                   Insys_Anthem_002826939
Insys_Anthem_002826960                   Insys_Anthem_002826960
Insys_Anthem_002827007                   Insys_Anthem_002827007
Insys_Anthem_002827450                   Insys_Anthem_002827450
Insys_Anthem_002827671                   Insys_Anthem_002827671
Insys_Anthem_002827672                   Insys_Anthem_002827672
Insys_Anthem_002827709                   Insys_Anthem_002827709
Insys_Anthem_002827864                   Insys_Anthem_002827864
Insys_Anthem_002827872                   Insys_Anthem_002827872

                                                    2920
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2922 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002827950                   Insys_Anthem_002827950
Insys_Anthem_002827984                   Insys_Anthem_002827984
Insys_Anthem_002828000                   Insys_Anthem_002828000
Insys_Anthem_002828005                   Insys_Anthem_002828005
Insys_Anthem_002828013                   Insys_Anthem_002828013
Insys_Anthem_002828022                   Insys_Anthem_002828022
Insys_Anthem_002828029                   Insys_Anthem_002828029
Insys_Anthem_002828291                   Insys_Anthem_002828291
Insys_Anthem_002828335                   Insys_Anthem_002828335
Insys_Anthem_002828378                   Insys_Anthem_002828378
Insys_Anthem_002828401                   Insys_Anthem_002828401
Insys_Anthem_002828486                   Insys_Anthem_002828486
Insys_Anthem_002828531                   Insys_Anthem_002828531
Insys_Anthem_002828653                   Insys_Anthem_002828653
Insys_Anthem_002828670                   Insys_Anthem_002828670
Insys_Anthem_002828828                   Insys_Anthem_002828828
Insys_Anthem_002828837                   Insys_Anthem_002828837
Insys_Anthem_002828867                   Insys_Anthem_002828867
Insys_Anthem_002828907                   Insys_Anthem_002828907
Insys_Anthem_002828950                   Insys_Anthem_002828950
Insys_Anthem_002828976                   Insys_Anthem_002828976
Insys_Anthem_002829085                   Insys_Anthem_002829085
Insys_Anthem_002829181                   Insys_Anthem_002829181
Insys_Anthem_002829301                   Insys_Anthem_002829301
Insys_Anthem_002829306                   Insys_Anthem_002829306
Insys_Anthem_002829307                   Insys_Anthem_002829307
Insys_Anthem_002829325                   Insys_Anthem_002829325
Insys_Anthem_002829379                   Insys_Anthem_002829379
Insys_Anthem_002829389                   Insys_Anthem_002829389
Insys_Anthem_002829453                   Insys_Anthem_002829453
Insys_Anthem_002829454                   Insys_Anthem_002829454
Insys_Anthem_002829462                   Insys_Anthem_002829462
Insys_Anthem_002829569                   Insys_Anthem_002829569
Insys_Anthem_002829605                   Insys_Anthem_002829605
Insys_Anthem_002829627                   Insys_Anthem_002829627
Insys_Anthem_002829702                   Insys_Anthem_002829702
Insys_Anthem_002829772                   Insys_Anthem_002829772
Insys_Anthem_002829775                   Insys_Anthem_002829775
Insys_Anthem_002829800                   Insys_Anthem_002829800
Insys_Anthem_002829848                   Insys_Anthem_002829848
Insys_Anthem_002829874                   Insys_Anthem_002829874
Insys_Anthem_002829918                   Insys_Anthem_002829918
Insys_Anthem_002829959                   Insys_Anthem_002829959
Insys_Anthem_002829985                   Insys_Anthem_002829985
Insys_Anthem_002829986                   Insys_Anthem_002829986
Insys_Anthem_002830001                   Insys_Anthem_002830001
Insys_Anthem_002830023                   Insys_Anthem_002830023

                                                    2921
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2923 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002830129                   Insys_Anthem_002830129
Insys_Anthem_002830192                   Insys_Anthem_002830192
Insys_Anthem_002830306                   Insys_Anthem_002830306
Insys_Anthem_002830309                   Insys_Anthem_002830309
Insys_Anthem_002830330                   Insys_Anthem_002830330
Insys_Anthem_002830340                   Insys_Anthem_002830340
Insys_Anthem_002830406                   Insys_Anthem_002830406
Insys_Anthem_002830456                   Insys_Anthem_002830456
Insys_Anthem_002830509                   Insys_Anthem_002830509
Insys_Anthem_002830514                   Insys_Anthem_002830514
Insys_Anthem_002830694                   Insys_Anthem_002830694
Insys_Anthem_002831141                   Insys_Anthem_002831141
Insys_Anthem_002831165                   Insys_Anthem_002831165
Insys_Anthem_002831214                   Insys_Anthem_002831214
Insys_Anthem_002831293                   Insys_Anthem_002831293
Insys_Anthem_002831454                   Insys_Anthem_002831454
Insys_Anthem_002831527                   Insys_Anthem_002831527
Insys_Anthem_002831728                   Insys_Anthem_002831728
Insys_Anthem_002831740                   Insys_Anthem_002831740
Insys_Anthem_002831818                   Insys_Anthem_002831818
Insys_Anthem_002831834                   Insys_Anthem_002831834
Insys_Anthem_002831864                   Insys_Anthem_002831864
Insys_Anthem_002831866                   Insys_Anthem_002831866
Insys_Anthem_002831869                   Insys_Anthem_002831869
Insys_Anthem_002832121                   Insys_Anthem_002832121
Insys_Anthem_002832228                   Insys_Anthem_002832228
Insys_Anthem_002832394                   Insys_Anthem_002832394
Insys_Anthem_002832500                   Insys_Anthem_002832500
Insys_Anthem_002832533                   Insys_Anthem_002832533
Insys_Anthem_002832601                   Insys_Anthem_002832601
Insys_Anthem_002832675                   Insys_Anthem_002832675
Insys_Anthem_002832730                   Insys_Anthem_002832730
Insys_Anthem_002832733                   Insys_Anthem_002832733
Insys_Anthem_002832878                   Insys_Anthem_002832878
Insys_Anthem_002832909                   Insys_Anthem_002832909
Insys_Anthem_002832964                   Insys_Anthem_002832964
Insys_Anthem_002833036                   Insys_Anthem_002833036
Insys_Anthem_002833149                   Insys_Anthem_002833149
Insys_Anthem_002833183                   Insys_Anthem_002833183
Insys_Anthem_002833229                   Insys_Anthem_002833229
Insys_Anthem_002833310                   Insys_Anthem_002833310
Insys_Anthem_002833312                   Insys_Anthem_002833312
Insys_Anthem_002833313                   Insys_Anthem_002833313
Insys_Anthem_002833316                   Insys_Anthem_002833316
Insys_Anthem_002833347                   Insys_Anthem_002833347
Insys_Anthem_002833353                   Insys_Anthem_002833353
Insys_Anthem_002833392                   Insys_Anthem_002833392

                                                    2922
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2924 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002833425                   Insys_Anthem_002833425
Insys_Anthem_002833427                   Insys_Anthem_002833427
Insys_Anthem_002833432                   Insys_Anthem_002833432
Insys_Anthem_002833467                   Insys_Anthem_002833467
Insys_Anthem_002833511                   Insys_Anthem_002833511
Insys_Anthem_002833528                   Insys_Anthem_002833528
Insys_Anthem_002833555                   Insys_Anthem_002833555
Insys_Anthem_002833648                   Insys_Anthem_002833648
Insys_Anthem_002833761                   Insys_Anthem_002833761
Insys_Anthem_002833777                   Insys_Anthem_002833777
Insys_Anthem_002833833                   Insys_Anthem_002833833
Insys_Anthem_002833912                   Insys_Anthem_002833912
Insys_Anthem_002833989                   Insys_Anthem_002833989
Insys_Anthem_002834065                   Insys_Anthem_002834065
Insys_Anthem_002834090                   Insys_Anthem_002834090
Insys_Anthem_002834099                   Insys_Anthem_002834099
Insys_Anthem_002834122                   Insys_Anthem_002834122
Insys_Anthem_002834164                   Insys_Anthem_002834164
Insys_Anthem_002834184                   Insys_Anthem_002834184
Insys_Anthem_002834314                   Insys_Anthem_002834314
Insys_Anthem_002834335                   Insys_Anthem_002834335
Insys_Anthem_002834356                   Insys_Anthem_002834356
Insys_Anthem_002834362                   Insys_Anthem_002834362
Insys_Anthem_002834382                   Insys_Anthem_002834382
Insys_Anthem_002834486                   Insys_Anthem_002834486
Insys_Anthem_002834499                   Insys_Anthem_002834499
Insys_Anthem_002834514                   Insys_Anthem_002834514
Insys_Anthem_002834541                   Insys_Anthem_002834541
Insys_Anthem_002834549                   Insys_Anthem_002834549
Insys_Anthem_002834559                   Insys_Anthem_002834559
Insys_Anthem_002834566                   Insys_Anthem_002834566
Insys_Anthem_002834586                   Insys_Anthem_002834586
Insys_Anthem_002834602                   Insys_Anthem_002834602
Insys_Anthem_002834689                   Insys_Anthem_002834689
Insys_Anthem_002834740                   Insys_Anthem_002834740
Insys_Anthem_002834766                   Insys_Anthem_002834766
Insys_Anthem_002834922                   Insys_Anthem_002834922
Insys_Anthem_002834948                   Insys_Anthem_002834948
Insys_Anthem_002834952                   Insys_Anthem_002834952
Insys_Anthem_002834983                   Insys_Anthem_002834983
Insys_Anthem_002835078                   Insys_Anthem_002835078
Insys_Anthem_002835089                   Insys_Anthem_002835089
Insys_Anthem_002835201                   Insys_Anthem_002835201
Insys_Anthem_002835236                   Insys_Anthem_002835236
Insys_Anthem_002835261                   Insys_Anthem_002835261
Insys_Anthem_002835335                   Insys_Anthem_002835335
Insys_Anthem_002835396                   Insys_Anthem_002835396

                                                    2923
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2925 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002835475                   Insys_Anthem_002835475
Insys_Anthem_002835589                   Insys_Anthem_002835589
Insys_Anthem_002835593                   Insys_Anthem_002835593
Insys_Anthem_002835599                   Insys_Anthem_002835599
Insys_Anthem_002835621                   Insys_Anthem_002835621
Insys_Anthem_002835652                   Insys_Anthem_002835652
Insys_Anthem_002835658                   Insys_Anthem_002835658
Insys_Anthem_002835722                   Insys_Anthem_002835722
Insys_Anthem_002835760                   Insys_Anthem_002835760
Insys_Anthem_002836091                   Insys_Anthem_002836091
Insys_Anthem_002836282                   Insys_Anthem_002836282
Insys_Anthem_002836341                   Insys_Anthem_002836341
Insys_Anthem_002836481                   Insys_Anthem_002836481
Insys_Anthem_002836510                   Insys_Anthem_002836510
Insys_Anthem_002836602                   Insys_Anthem_002836602
Insys_Anthem_002836670                   Insys_Anthem_002836670
Insys_Anthem_002836675                   Insys_Anthem_002836675
Insys_Anthem_002836732                   Insys_Anthem_002836732
Insys_Anthem_002836816                   Insys_Anthem_002836816
Insys_Anthem_002836915                   Insys_Anthem_002836915
Insys_Anthem_002836953                   Insys_Anthem_002836953
Insys_Anthem_002837192                   Insys_Anthem_002837192
Insys_Anthem_002837410                   Insys_Anthem_002837410
Insys_Anthem_002837430                   Insys_Anthem_002837430
Insys_Anthem_002837437                   Insys_Anthem_002837437
Insys_Anthem_002837532                   Insys_Anthem_002837532
Insys_Anthem_002837546                   Insys_Anthem_002837546
Insys_Anthem_002837549                   Insys_Anthem_002837549
Insys_Anthem_002837659                   Insys_Anthem_002837659
Insys_Anthem_002837664                   Insys_Anthem_002837664
Insys_Anthem_002837683                   Insys_Anthem_002837683
Insys_Anthem_002837732                   Insys_Anthem_002837732
Insys_Anthem_002837899                   Insys_Anthem_002837899
Insys_Anthem_002837916                   Insys_Anthem_002837916
Insys_Anthem_002837978                   Insys_Anthem_002837978
Insys_Anthem_002837986                   Insys_Anthem_002837986
Insys_Anthem_002838023                   Insys_Anthem_002838023
Insys_Anthem_002838026                   Insys_Anthem_002838026
Insys_Anthem_002838044                   Insys_Anthem_002838044
Insys_Anthem_002838048                   Insys_Anthem_002838048
Insys_Anthem_002838076                   Insys_Anthem_002838076
Insys_Anthem_002838103                   Insys_Anthem_002838103
Insys_Anthem_002838123                   Insys_Anthem_002838123
Insys_Anthem_002838217                   Insys_Anthem_002838217
Insys_Anthem_002838270                   Insys_Anthem_002838270
Insys_Anthem_002838276                   Insys_Anthem_002838276
Insys_Anthem_002838280                   Insys_Anthem_002838280

                                                    2924
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2926 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002838369                   Insys_Anthem_002838369
Insys_Anthem_002838390                   Insys_Anthem_002838390
Insys_Anthem_002838402                   Insys_Anthem_002838402
Insys_Anthem_002838427                   Insys_Anthem_002838427
Insys_Anthem_002838544                   Insys_Anthem_002838544
Insys_Anthem_002838604                   Insys_Anthem_002838604
Insys_Anthem_002838633                   Insys_Anthem_002838633
Insys_Anthem_002838691                   Insys_Anthem_002838691
Insys_Anthem_002838749                   Insys_Anthem_002838749
Insys_Anthem_002838798                   Insys_Anthem_002838798
Insys_Anthem_002838870                   Insys_Anthem_002838870
Insys_Anthem_002838877                   Insys_Anthem_002838877
Insys_Anthem_002838962                   Insys_Anthem_002838962
Insys_Anthem_002839399                   Insys_Anthem_002839399
Insys_Anthem_002839482                   Insys_Anthem_002839482
Insys_Anthem_002839679                   Insys_Anthem_002839679
Insys_Anthem_002839710                   Insys_Anthem_002839710
Insys_Anthem_002839983                   Insys_Anthem_002839983
Insys_Anthem_002840145                   Insys_Anthem_002840145
Insys_Anthem_002840267                   Insys_Anthem_002840267
Insys_Anthem_002840409                   Insys_Anthem_002840409
Insys_Anthem_002840529                   Insys_Anthem_002840529
Insys_Anthem_002840558                   Insys_Anthem_002840558
Insys_Anthem_002840631                   Insys_Anthem_002840631
Insys_Anthem_002840668                   Insys_Anthem_002840668
Insys_Anthem_002840755                   Insys_Anthem_002840755
Insys_Anthem_002840838                   Insys_Anthem_002840838
Insys_Anthem_002841158                   Insys_Anthem_002841158
Insys_Anthem_002841229                   Insys_Anthem_002841229
Insys_Anthem_002841263                   Insys_Anthem_002841263
Insys_Anthem_002841423                   Insys_Anthem_002841423
Insys_Anthem_002842073                   Insys_Anthem_002842073
Insys_Anthem_002842122                   Insys_Anthem_002842122
Insys_Anthem_002842189                   Insys_Anthem_002842189
Insys_Anthem_002842296                   Insys_Anthem_002842296
Insys_Anthem_002842499                   Insys_Anthem_002842499
Insys_Anthem_002842580                   Insys_Anthem_002842580
Insys_Anthem_002842898                   Insys_Anthem_002842898
Insys_Anthem_002842927                   Insys_Anthem_002842927
Insys_Anthem_002842945                   Insys_Anthem_002842945
Insys_Anthem_002842948                   Insys_Anthem_002842948
Insys_Anthem_002842951                   Insys_Anthem_002842951
Insys_Anthem_002842952                   Insys_Anthem_002842952
Insys_Anthem_002842972                   Insys_Anthem_002842972
Insys_Anthem_002842979                   Insys_Anthem_002842979
Insys_Anthem_002843103                   Insys_Anthem_002843103
Insys_Anthem_002843185                   Insys_Anthem_002843185

                                                    2925
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2927 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002843351                   Insys_Anthem_002843351
Insys_Anthem_002843367                   Insys_Anthem_002843367
Insys_Anthem_002843549                   Insys_Anthem_002843549
Insys_Anthem_002843650                   Insys_Anthem_002843650
Insys_Anthem_002843765                   Insys_Anthem_002843765
Insys_Anthem_002843922                   Insys_Anthem_002843922
Insys_Anthem_002844631                   Insys_Anthem_002844631
Insys_Anthem_002844653                   Insys_Anthem_002844653
Insys_Anthem_002844807                   Insys_Anthem_002844807
Insys_Anthem_002844829                   Insys_Anthem_002844829
Insys_Anthem_002844838                   Insys_Anthem_002844838
Insys_Anthem_002844881                   Insys_Anthem_002844881
Insys_Anthem_002845092                   Insys_Anthem_002845092
Insys_Anthem_002845128                   Insys_Anthem_002845128
Insys_Anthem_002845142                   Insys_Anthem_002845142
Insys_Anthem_002845257                   Insys_Anthem_002845257
Insys_Anthem_002845455                   Insys_Anthem_002845455
Insys_Anthem_002845639                   Insys_Anthem_002845639
Insys_Anthem_002845764                   Insys_Anthem_002845764
Insys_Anthem_002845814                   Insys_Anthem_002845814
Insys_Anthem_002845839                   Insys_Anthem_002845839
Insys_Anthem_002845939                   Insys_Anthem_002845939
Insys_Anthem_002845940                   Insys_Anthem_002845940
Insys_Anthem_002845966                   Insys_Anthem_002845966
Insys_Anthem_002846148                   Insys_Anthem_002846148
Insys_Anthem_002846150                   Insys_Anthem_002846150
Insys_Anthem_002846212                   Insys_Anthem_002846212
Insys_Anthem_002846238                   Insys_Anthem_002846238
Insys_Anthem_002846430                   Insys_Anthem_002846430
Insys_Anthem_002846513                   Insys_Anthem_002846513
Insys_Anthem_002846608                   Insys_Anthem_002846608
Insys_Anthem_002846686                   Insys_Anthem_002846686
Insys_Anthem_002846694                   Insys_Anthem_002846694
Insys_Anthem_002846766                   Insys_Anthem_002846766
Insys_Anthem_002846811                   Insys_Anthem_002846811
Insys_Anthem_002846812                   Insys_Anthem_002846812
Insys_Anthem_002847042                   Insys_Anthem_002847042
Insys_Anthem_002847079                   Insys_Anthem_002847079
Insys_Anthem_002847104                   Insys_Anthem_002847104
Insys_Anthem_002847630                   Insys_Anthem_002847630
Insys_Anthem_002847633                   Insys_Anthem_002847633
Insys_Anthem_002847667                   Insys_Anthem_002847667
Insys_Anthem_002847811                   Insys_Anthem_002847811
Insys_Anthem_002847910                   Insys_Anthem_002847910
Insys_Anthem_002847930                   Insys_Anthem_002847930
Insys_Anthem_002847951                   Insys_Anthem_002847951
Insys_Anthem_002847984                   Insys_Anthem_002847984

                                                    2926
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2928 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002848106                   Insys_Anthem_002848106
Insys_Anthem_002848182                   Insys_Anthem_002848182
Insys_Anthem_002848289                   Insys_Anthem_002848289
Insys_Anthem_002848306                   Insys_Anthem_002848306
Insys_Anthem_002848323                   Insys_Anthem_002848323
Insys_Anthem_002848379                   Insys_Anthem_002848379
Insys_Anthem_002848546                   Insys_Anthem_002848546
Insys_Anthem_002848548                   Insys_Anthem_002848548
Insys_Anthem_002848575                   Insys_Anthem_002848575
Insys_Anthem_002848600                   Insys_Anthem_002848600
Insys_Anthem_002848662                   Insys_Anthem_002848662
Insys_Anthem_002848722                   Insys_Anthem_002848722
Insys_Anthem_002848749                   Insys_Anthem_002848749
Insys_Anthem_002848752                   Insys_Anthem_002848752
Insys_Anthem_002848880                   Insys_Anthem_002848880
Insys_Anthem_002848952                   Insys_Anthem_002848952
Insys_Anthem_002848965                   Insys_Anthem_002848965
Insys_Anthem_002849287                   Insys_Anthem_002849287
Insys_Anthem_002849394                   Insys_Anthem_002849394
Insys_Anthem_002849410                   Insys_Anthem_002849410
Insys_Anthem_002849473                   Insys_Anthem_002849473
Insys_Anthem_002849533                   Insys_Anthem_002849533
Insys_Anthem_002849578                   Insys_Anthem_002849578
Insys_Anthem_002849693                   Insys_Anthem_002849693
Insys_Anthem_002849711                   Insys_Anthem_002849711
Insys_Anthem_002850047                   Insys_Anthem_002850047
Insys_Anthem_002850432                   Insys_Anthem_002850432
Insys_Anthem_002850519                   Insys_Anthem_002850519
Insys_Anthem_002850869                   Insys_Anthem_002850869
Insys_Anthem_002851097                   Insys_Anthem_002851097
Insys_Anthem_002851110                   Insys_Anthem_002851110
Insys_Anthem_002851148                   Insys_Anthem_002851148
Insys_Anthem_002851257                   Insys_Anthem_002851257
Insys_Anthem_002851365                   Insys_Anthem_002851365
Insys_Anthem_002851413                   Insys_Anthem_002851413
Insys_Anthem_002851418                   Insys_Anthem_002851418
Insys_Anthem_002851829                   Insys_Anthem_002851829
Insys_Anthem_002851874                   Insys_Anthem_002851874
Insys_Anthem_002851935                   Insys_Anthem_002851935
Insys_Anthem_002851981                   Insys_Anthem_002851981
Insys_Anthem_002852251                   Insys_Anthem_002852251
Insys_Anthem_002852276                   Insys_Anthem_002852276
Insys_Anthem_002852461                   Insys_Anthem_002852461
Insys_Anthem_002852555                   Insys_Anthem_002852555
Insys_Anthem_002852611                   Insys_Anthem_002852611
Insys_Anthem_002853842                   Insys_Anthem_002853842
Insys_Anthem_002853892                   Insys_Anthem_002853892

                                                    2927
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2929 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002853920                   Insys_Anthem_002853920
Insys_Anthem_002853944                   Insys_Anthem_002853944
Insys_Anthem_002853956                   Insys_Anthem_002853956
Insys_Anthem_002853970                   Insys_Anthem_002853970
Insys_Anthem_002854051                   Insys_Anthem_002854051
Insys_Anthem_002854086                   Insys_Anthem_002854086
Insys_Anthem_002854129                   Insys_Anthem_002854129
Insys_Anthem_002854131                   Insys_Anthem_002854131
Insys_Anthem_002854143                   Insys_Anthem_002854143
Insys_Anthem_002854161                   Insys_Anthem_002854161
Insys_Anthem_002854163                   Insys_Anthem_002854163
Insys_Anthem_002854240                   Insys_Anthem_002854240
Insys_Anthem_002854244                   Insys_Anthem_002854244
Insys_Anthem_002854248                   Insys_Anthem_002854248
Insys_Anthem_002854298                   Insys_Anthem_002854298
Insys_Anthem_002854317                   Insys_Anthem_002854317
Insys_Anthem_002854323                   Insys_Anthem_002854323
Insys_Anthem_002854345                   Insys_Anthem_002854345
Insys_Anthem_002854505                   Insys_Anthem_002854505
Insys_Anthem_002854557                   Insys_Anthem_002854557
Insys_Anthem_002854654                   Insys_Anthem_002854654
Insys_Anthem_002854775                   Insys_Anthem_002854775
Insys_Anthem_002855002                   Insys_Anthem_002855002
Insys_Anthem_002855061                   Insys_Anthem_002855061
Insys_Anthem_002855104                   Insys_Anthem_002855104
Insys_Anthem_002855105                   Insys_Anthem_002855105
Insys_Anthem_002855109                   Insys_Anthem_002855109
Insys_Anthem_002855110                   Insys_Anthem_002855110
Insys_Anthem_002855204                   Insys_Anthem_002855204
Insys_Anthem_002855234                   Insys_Anthem_002855234
Insys_Anthem_002855316                   Insys_Anthem_002855316
Insys_Anthem_002855317                   Insys_Anthem_002855317
Insys_Anthem_002855331                   Insys_Anthem_002855331
Insys_Anthem_002855341                   Insys_Anthem_002855341
Insys_Anthem_002855452                   Insys_Anthem_002855452
Insys_Anthem_002855462                   Insys_Anthem_002855462
Insys_Anthem_002855465                   Insys_Anthem_002855465
Insys_Anthem_002855466                   Insys_Anthem_002855466
Insys_Anthem_002855471                   Insys_Anthem_002855471
Insys_Anthem_002855472                   Insys_Anthem_002855472
Insys_Anthem_002855473                   Insys_Anthem_002855473
Insys_Anthem_002855493                   Insys_Anthem_002855493
Insys_Anthem_002855572                   Insys_Anthem_002855572
Insys_Anthem_002855573                   Insys_Anthem_002855573
Insys_Anthem_002855577                   Insys_Anthem_002855577
Insys_Anthem_002855578                   Insys_Anthem_002855578
Insys_Anthem_002855579                   Insys_Anthem_002855579

                                                    2928
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2930 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002855592                   Insys_Anthem_002855592
Insys_Anthem_002855593                   Insys_Anthem_002855593
Insys_Anthem_002855597                   Insys_Anthem_002855597
Insys_Anthem_002855598                   Insys_Anthem_002855598
Insys_Anthem_002855599                   Insys_Anthem_002855599
Insys_Anthem_002855611                   Insys_Anthem_002855611
Insys_Anthem_002855612                   Insys_Anthem_002855612
Insys_Anthem_002855616                   Insys_Anthem_002855616
Insys_Anthem_002855617                   Insys_Anthem_002855617
Insys_Anthem_002855618                   Insys_Anthem_002855618
Insys_Anthem_002855714                   Insys_Anthem_002855714
Insys_Anthem_002855715                   Insys_Anthem_002855715
Insys_Anthem_002855752                   Insys_Anthem_002855752
Insys_Anthem_002855786                   Insys_Anthem_002855786
Insys_Anthem_002855796                   Insys_Anthem_002855796
Insys_Anthem_002855838                   Insys_Anthem_002855838
Insys_Anthem_002855839                   Insys_Anthem_002855839
Insys_Anthem_002855843                   Insys_Anthem_002855843
Insys_Anthem_002855844                   Insys_Anthem_002855844
Insys_Anthem_002855886                   Insys_Anthem_002855886
Insys_Anthem_002855887                   Insys_Anthem_002855887
Insys_Anthem_002855891                   Insys_Anthem_002855891
Insys_Anthem_002855892                   Insys_Anthem_002855892
Insys_Anthem_002855948                   Insys_Anthem_002855948
Insys_Anthem_002856008                   Insys_Anthem_002856008
Insys_Anthem_002856012                   Insys_Anthem_002856012
Insys_Anthem_002856034                   Insys_Anthem_002856034
Insys_Anthem_002856040                   Insys_Anthem_002856040
Insys_Anthem_002856041                   Insys_Anthem_002856041
Insys_Anthem_002856067                   Insys_Anthem_002856067
Insys_Anthem_002856195                   Insys_Anthem_002856195
Insys_Anthem_002856200                   Insys_Anthem_002856200
Insys_Anthem_002856237                   Insys_Anthem_002856237
Insys_Anthem_002856250                   Insys_Anthem_002856250
Insys_Anthem_002856377                   Insys_Anthem_002856377
Insys_Anthem_002856405                   Insys_Anthem_002856405
Insys_Anthem_002856406                   Insys_Anthem_002856406
Insys_Anthem_002856428                   Insys_Anthem_002856428
Insys_Anthem_002856451                   Insys_Anthem_002856451
Insys_Anthem_002856604                   Insys_Anthem_002856604
Insys_Anthem_002856605                   Insys_Anthem_002856605
Insys_Anthem_002856637                   Insys_Anthem_002856637
Insys_Anthem_002856638                   Insys_Anthem_002856638
Insys_Anthem_002856642                   Insys_Anthem_002856642
Insys_Anthem_002856643                   Insys_Anthem_002856643
Insys_Anthem_002856644                   Insys_Anthem_002856644
Insys_Anthem_002856645                   Insys_Anthem_002856645

                                                    2929
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2931 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002856646                   Insys_Anthem_002856646
Insys_Anthem_002857006                   Insys_Anthem_002857006
Insys_Anthem_002857007                   Insys_Anthem_002857007
Insys_Anthem_002857011                   Insys_Anthem_002857011
Insys_Anthem_002857012                   Insys_Anthem_002857012
Insys_Anthem_002857107                   Insys_Anthem_002857107
Insys_Anthem_002857167                   Insys_Anthem_002857167
Insys_Anthem_002857276                   Insys_Anthem_002857276
Insys_Anthem_002857346                   Insys_Anthem_002857346
Insys_Anthem_002857383                   Insys_Anthem_002857383
Insys_Anthem_002857384                   Insys_Anthem_002857384
Insys_Anthem_002857385                   Insys_Anthem_002857385
Insys_Anthem_002857386                   Insys_Anthem_002857386
Insys_Anthem_002857440                   Insys_Anthem_002857440
Insys_Anthem_002857587                   Insys_Anthem_002857587
Insys_Anthem_002857593                   Insys_Anthem_002857593
Insys_Anthem_002857594                   Insys_Anthem_002857594
Insys_Anthem_002857599                   Insys_Anthem_002857599
Insys_Anthem_002857605                   Insys_Anthem_002857605
Insys_Anthem_002857606                   Insys_Anthem_002857606
Insys_Anthem_002857610                   Insys_Anthem_002857610
Insys_Anthem_002857774                   Insys_Anthem_002857774
Insys_Anthem_002857976                   Insys_Anthem_002857976
Insys_Anthem_002857995                   Insys_Anthem_002857995
Insys_Anthem_002858024                   Insys_Anthem_002858024
Insys_Anthem_002858050                   Insys_Anthem_002858050
Insys_Anthem_002858104                   Insys_Anthem_002858104
Insys_Anthem_002858149                   Insys_Anthem_002858149
Insys_Anthem_002858162                   Insys_Anthem_002858162
Insys_Anthem_002858537                   Insys_Anthem_002858537
Insys_Anthem_002858648                   Insys_Anthem_002858648
Insys_Anthem_002858651                   Insys_Anthem_002858651
Insys_Anthem_002858889                   Insys_Anthem_002858889
Insys_Anthem_002859033                   Insys_Anthem_002859033
Insys_Anthem_002859107                   Insys_Anthem_002859107
Insys_Anthem_002859210                   Insys_Anthem_002859210
Insys_Anthem_002859387                   Insys_Anthem_002859387
Insys_Anthem_002859388                   Insys_Anthem_002859388
Insys_Anthem_002859393                   Insys_Anthem_002859393
Insys_Anthem_002859456                   Insys_Anthem_002859456
Insys_Anthem_002859639                   Insys_Anthem_002859639
Insys_Anthem_002859891                   Insys_Anthem_002859891
Insys_Anthem_002859892                   Insys_Anthem_002859892
Insys_Anthem_002859895                   Insys_Anthem_002859895
Insys_Anthem_002859912                   Insys_Anthem_002859912
Insys_Anthem_002859922                   Insys_Anthem_002859922
Insys_Anthem_002860012                   Insys_Anthem_002860012

                                                    2930
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2932 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002860046                   Insys_Anthem_002860046
Insys_Anthem_002860047                   Insys_Anthem_002860047
Insys_Anthem_002860066                   Insys_Anthem_002860066
Insys_Anthem_002860094                   Insys_Anthem_002860094
Insys_Anthem_002860095                   Insys_Anthem_002860095
Insys_Anthem_002860206                   Insys_Anthem_002860206
Insys_Anthem_002860266                   Insys_Anthem_002860266
Insys_Anthem_002860268                   Insys_Anthem_002860268
Insys_Anthem_002860358                   Insys_Anthem_002860358
Insys_Anthem_002860399                   Insys_Anthem_002860399
Insys_Anthem_002860463                   Insys_Anthem_002860463
Insys_Anthem_002860480                   Insys_Anthem_002860480
Insys_Anthem_002860492                   Insys_Anthem_002860492
Insys_Anthem_002860526                   Insys_Anthem_002860526
Insys_Anthem_002860678                   Insys_Anthem_002860678
Insys_Anthem_002860997                   Insys_Anthem_002860997
Insys_Anthem_002861188                   Insys_Anthem_002861188
Insys_Anthem_002861336                   Insys_Anthem_002861336
Insys_Anthem_002861347                   Insys_Anthem_002861347
Insys_Anthem_002861350                   Insys_Anthem_002861350
Insys_Anthem_002861353                   Insys_Anthem_002861353
Insys_Anthem_002861356                   Insys_Anthem_002861356
Insys_Anthem_002861387                   Insys_Anthem_002861387
Insys_Anthem_002861401                   Insys_Anthem_002861401
Insys_Anthem_002861521                   Insys_Anthem_002861521
Insys_Anthem_002861618                   Insys_Anthem_002861618
Insys_Anthem_002861682                   Insys_Anthem_002861682
Insys_Anthem_002861711                   Insys_Anthem_002861711
Insys_Anthem_002861721                   Insys_Anthem_002861721
Insys_Anthem_002861836                   Insys_Anthem_002861836
Insys_Anthem_002861848                   Insys_Anthem_002861848
Insys_Anthem_002861930                   Insys_Anthem_002861930
Insys_Anthem_002861995                   Insys_Anthem_002861995
Insys_Anthem_002862196                   Insys_Anthem_002862196
Insys_Anthem_002862204                   Insys_Anthem_002862204
Insys_Anthem_002862208                   Insys_Anthem_002862208
Insys_Anthem_002862211                   Insys_Anthem_002862211
Insys_Anthem_002862214                   Insys_Anthem_002862214
Insys_Anthem_002862538                   Insys_Anthem_002862538
Insys_Anthem_002862596                   Insys_Anthem_002862596
Insys_Anthem_002862599                   Insys_Anthem_002862599
Insys_Anthem_002862611                   Insys_Anthem_002862611
Insys_Anthem_002862884                   Insys_Anthem_002862884
Insys_Anthem_002862887                   Insys_Anthem_002862887
Insys_Anthem_002862921                   Insys_Anthem_002862921
Insys_Anthem_002862949                   Insys_Anthem_002862949
Insys_Anthem_002862952                   Insys_Anthem_002862952

                                                    2931
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2933 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002862955                   Insys_Anthem_002862955
Insys_Anthem_002862958                   Insys_Anthem_002862958
Insys_Anthem_002863385                   Insys_Anthem_002863385
Insys_Anthem_002863398                   Insys_Anthem_002863398
Insys_Anthem_002863504                   Insys_Anthem_002863504
Insys_Anthem_002863523                   Insys_Anthem_002863523
Insys_Anthem_002863540                   Insys_Anthem_002863540
Insys_Anthem_002863543                   Insys_Anthem_002863543
Insys_Anthem_002863625                   Insys_Anthem_002863625
Insys_Anthem_002863629                   Insys_Anthem_002863629
Insys_Anthem_002863649                   Insys_Anthem_002863649
Insys_Anthem_002863653                   Insys_Anthem_002863653
Insys_Anthem_002863712                   Insys_Anthem_002863712
Insys_Anthem_002863831                   Insys_Anthem_002863831
Insys_Anthem_002864002                   Insys_Anthem_002864002
Insys_Anthem_002864005                   Insys_Anthem_002864005
Insys_Anthem_002864034                   Insys_Anthem_002864034
Insys_Anthem_002864037                   Insys_Anthem_002864037
Insys_Anthem_002864040                   Insys_Anthem_002864040
Insys_Anthem_002864091                   Insys_Anthem_002864091
Insys_Anthem_002864123                   Insys_Anthem_002864123
Insys_Anthem_002864146                   Insys_Anthem_002864146
Insys_Anthem_002864195                   Insys_Anthem_002864195
Insys_Anthem_002864239                   Insys_Anthem_002864239
Insys_Anthem_002864293                   Insys_Anthem_002864293
Insys_Anthem_002864480                   Insys_Anthem_002864480
Insys_Anthem_002864483                   Insys_Anthem_002864483
Insys_Anthem_002864502                   Insys_Anthem_002864502
Insys_Anthem_002864530                   Insys_Anthem_002864530
Insys_Anthem_002864556                   Insys_Anthem_002864556
Insys_Anthem_002864609                   Insys_Anthem_002864609
Insys_Anthem_002864654                   Insys_Anthem_002864654
Insys_Anthem_002864667                   Insys_Anthem_002864667
Insys_Anthem_002864881                   Insys_Anthem_002864881
Insys_Anthem_002864945                   Insys_Anthem_002864945
Insys_Anthem_002864962                   Insys_Anthem_002864962
Insys_Anthem_002865082                   Insys_Anthem_002865082
Insys_Anthem_002865109                   Insys_Anthem_002865109
Insys_Anthem_002865222                   Insys_Anthem_002865222
Insys_Anthem_002865272                   Insys_Anthem_002865272
Insys_Anthem_002865286                   Insys_Anthem_002865286
Insys_Anthem_002865300                   Insys_Anthem_002865300
Insys_Anthem_002865388                   Insys_Anthem_002865388
Insys_Anthem_002865449                   Insys_Anthem_002865449
Insys_Anthem_002865519                   Insys_Anthem_002865519
Insys_Anthem_002865532                   Insys_Anthem_002865532
Insys_Anthem_002865668                   Insys_Anthem_002865668

                                                    2932
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2934 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002865686                   Insys_Anthem_002865686
Insys_Anthem_002865709                   Insys_Anthem_002865709
Insys_Anthem_002865808                   Insys_Anthem_002865808
Insys_Anthem_002865811                   Insys_Anthem_002865811
Insys_Anthem_002865885                   Insys_Anthem_002865885
Insys_Anthem_002865886                   Insys_Anthem_002865886
Insys_Anthem_002865890                   Insys_Anthem_002865890
Insys_Anthem_002866082                   Insys_Anthem_002866082
Insys_Anthem_002866321                   Insys_Anthem_002866321
Insys_Anthem_002866322                   Insys_Anthem_002866322
Insys_Anthem_002866325                   Insys_Anthem_002866325
Insys_Anthem_002866341                   Insys_Anthem_002866341
Insys_Anthem_002866351                   Insys_Anthem_002866351
Insys_Anthem_002866437                   Insys_Anthem_002866437
Insys_Anthem_002866468                   Insys_Anthem_002866468
Insys_Anthem_002866469                   Insys_Anthem_002866469
Insys_Anthem_002866488                   Insys_Anthem_002866488
Insys_Anthem_002866515                   Insys_Anthem_002866515
Insys_Anthem_002866516                   Insys_Anthem_002866516
Insys_Anthem_002866619                   Insys_Anthem_002866619
Insys_Anthem_002866676                   Insys_Anthem_002866676
Insys_Anthem_002866678                   Insys_Anthem_002866678
Insys_Anthem_002866762                   Insys_Anthem_002866762
Insys_Anthem_002866802                   Insys_Anthem_002866802
Insys_Anthem_002866866                   Insys_Anthem_002866866
Insys_Anthem_002866891                   Insys_Anthem_002866891
Insys_Anthem_002866926                   Insys_Anthem_002866926
Insys_Anthem_002866991                   Insys_Anthem_002866991
Insys_Anthem_002867007                   Insys_Anthem_002867007
Insys_Anthem_002867097                   Insys_Anthem_002867097
Insys_Anthem_002867171                   Insys_Anthem_002867171
Insys_Anthem_002867237                   Insys_Anthem_002867237
Insys_Anthem_002867363                   Insys_Anthem_002867363
Insys_Anthem_002867685                   Insys_Anthem_002867685
Insys_Anthem_002867909                   Insys_Anthem_002867909
Insys_Anthem_002868021                   Insys_Anthem_002868021
Insys_Anthem_002868045                   Insys_Anthem_002868045
Insys_Anthem_002868072                   Insys_Anthem_002868072
Insys_Anthem_002868180                   Insys_Anthem_002868180
Insys_Anthem_002868207                   Insys_Anthem_002868207
Insys_Anthem_002868220                   Insys_Anthem_002868220
Insys_Anthem_002868240                   Insys_Anthem_002868240
Insys_Anthem_002868272                   Insys_Anthem_002868272
Insys_Anthem_002868581                   Insys_Anthem_002868581
Insys_Anthem_002868591                   Insys_Anthem_002868591
Insys_Anthem_002868629                   Insys_Anthem_002868629
Insys_Anthem_002868817                   Insys_Anthem_002868817

                                                    2933
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2935 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002868941                   Insys_Anthem_002868941
Insys_Anthem_002868966                   Insys_Anthem_002868966
Insys_Anthem_002869015                   Insys_Anthem_002869015
Insys_Anthem_002869025                   Insys_Anthem_002869025
Insys_Anthem_002869035                   Insys_Anthem_002869035
Insys_Anthem_002869061                   Insys_Anthem_002869061
Insys_Anthem_002869066                   Insys_Anthem_002869066
Insys_Anthem_002869075                   Insys_Anthem_002869075
Insys_Anthem_002869092                   Insys_Anthem_002869092
Insys_Anthem_002869155                   Insys_Anthem_002869155
Insys_Anthem_002869318                   Insys_Anthem_002869318
Insys_Anthem_002869361                   Insys_Anthem_002869361
Insys_Anthem_002869363                   Insys_Anthem_002869363
Insys_Anthem_002869364                   Insys_Anthem_002869364
Insys_Anthem_002869369                   Insys_Anthem_002869369
Insys_Anthem_002869433                   Insys_Anthem_002869433
Insys_Anthem_002869542                   Insys_Anthem_002869542
Insys_Anthem_002869546                   Insys_Anthem_002869546
Insys_Anthem_002869596                   Insys_Anthem_002869596
Insys_Anthem_002869602                   Insys_Anthem_002869602
Insys_Anthem_002869608                   Insys_Anthem_002869608
Insys_Anthem_002869609                   Insys_Anthem_002869609
Insys_Anthem_002869610                   Insys_Anthem_002869610
Insys_Anthem_002869611                   Insys_Anthem_002869611
Insys_Anthem_002869615                   Insys_Anthem_002869615
Insys_Anthem_002869616                   Insys_Anthem_002869616
Insys_Anthem_002869752                   Insys_Anthem_002869752
Insys_Anthem_002869757                   Insys_Anthem_002869757
Insys_Anthem_002869758                   Insys_Anthem_002869758
Insys_Anthem_002869762                   Insys_Anthem_002869762
Insys_Anthem_002869813                   Insys_Anthem_002869813
Insys_Anthem_002869855                   Insys_Anthem_002869855
Insys_Anthem_002870016                   Insys_Anthem_002870016
Insys_Anthem_002870021                   Insys_Anthem_002870021
Insys_Anthem_002870022                   Insys_Anthem_002870022
Insys_Anthem_002870093                   Insys_Anthem_002870093
Insys_Anthem_002870098                   Insys_Anthem_002870098
Insys_Anthem_002870099                   Insys_Anthem_002870099
Insys_Anthem_002870158                   Insys_Anthem_002870158
Insys_Anthem_002870206                   Insys_Anthem_002870206
Insys_Anthem_002870213                   Insys_Anthem_002870213
Insys_Anthem_002870288                   Insys_Anthem_002870288
Insys_Anthem_002870299                   Insys_Anthem_002870299
Insys_Anthem_002870300                   Insys_Anthem_002870300
Insys_Anthem_002870324                   Insys_Anthem_002870324
Insys_Anthem_002870327                   Insys_Anthem_002870327
Insys_Anthem_002870420                   Insys_Anthem_002870420

                                                    2934
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2936 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002870556                   Insys_Anthem_002870556
Insys_Anthem_002870630                   Insys_Anthem_002870630
Insys_Anthem_002870638                   Insys_Anthem_002870638
Insys_Anthem_002870713                   Insys_Anthem_002870713
Insys_Anthem_002870717                   Insys_Anthem_002870717
Insys_Anthem_002870803                   Insys_Anthem_002870803
Insys_Anthem_002870805                   Insys_Anthem_002870805
Insys_Anthem_002870806                   Insys_Anthem_002870806
Insys_Anthem_002870851                   Insys_Anthem_002870851
Insys_Anthem_002871194                   Insys_Anthem_002871194
Insys_Anthem_002871341                   Insys_Anthem_002871341
Insys_Anthem_002871371                   Insys_Anthem_002871371
Insys_Anthem_002871372                   Insys_Anthem_002871372
Insys_Anthem_002871395                   Insys_Anthem_002871395
Insys_Anthem_002871397                   Insys_Anthem_002871397
Insys_Anthem_002871411                   Insys_Anthem_002871411
Insys_Anthem_002871450                   Insys_Anthem_002871450
Insys_Anthem_002871588                   Insys_Anthem_002871588
Insys_Anthem_002871676                   Insys_Anthem_002871676
Insys_Anthem_002871791                   Insys_Anthem_002871791
Insys_Anthem_002871794                   Insys_Anthem_002871794
Insys_Anthem_002871797                   Insys_Anthem_002871797
Insys_Anthem_002871900                   Insys_Anthem_002871900
Insys_Anthem_002872243                   Insys_Anthem_002872243
Insys_Anthem_002872333                   Insys_Anthem_002872333
Insys_Anthem_002872401                   Insys_Anthem_002872401
Insys_Anthem_002872582                   Insys_Anthem_002872582
Insys_Anthem_002872708                   Insys_Anthem_002872708
Insys_Anthem_002873092                   Insys_Anthem_002873092
Insys_Anthem_002873374                   Insys_Anthem_002873374
Insys_Anthem_002873473                   Insys_Anthem_002873473
Insys_Anthem_002873492                   Insys_Anthem_002873492
Insys_Anthem_002873493                   Insys_Anthem_002873493
Insys_Anthem_002873581                   Insys_Anthem_002873581
Insys_Anthem_002873584                   Insys_Anthem_002873584
Insys_Anthem_002873585                   Insys_Anthem_002873585
Insys_Anthem_002873588                   Insys_Anthem_002873588
Insys_Anthem_002873737                   Insys_Anthem_002873737
Insys_Anthem_002873740                   Insys_Anthem_002873740
Insys_Anthem_002874182                   Insys_Anthem_002874182
Insys_Anthem_002874191                   Insys_Anthem_002874191
Insys_Anthem_002874193                   Insys_Anthem_002874193
Insys_Anthem_002874374                   Insys_Anthem_002874374
Insys_Anthem_002874382                   Insys_Anthem_002874382
Insys_Anthem_002874383                   Insys_Anthem_002874383
Insys_Anthem_002874820                   Insys_Anthem_002874820
Insys_Anthem_002875043                   Insys_Anthem_002875043

                                                    2935
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2937 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002875221                   Insys_Anthem_002875221
Insys_Anthem_002875228                   Insys_Anthem_002875228
Insys_Anthem_002875230                   Insys_Anthem_002875230
Insys_Anthem_002875488                   Insys_Anthem_002875488
Insys_Anthem_002875543                   Insys_Anthem_002875543
Insys_Anthem_002875777                   Insys_Anthem_002875777
Insys_Anthem_002875949                   Insys_Anthem_002875949
Insys_Anthem_002876051                   Insys_Anthem_002876051
Insys_Anthem_002876232                   Insys_Anthem_002876232
Insys_Anthem_002876280                   Insys_Anthem_002876280
Insys_Anthem_002876285                   Insys_Anthem_002876285
Insys_Anthem_002876382                   Insys_Anthem_002876382
Insys_Anthem_002876383                   Insys_Anthem_002876383
Insys_Anthem_002876387                   Insys_Anthem_002876387
Insys_Anthem_002876435                   Insys_Anthem_002876435
Insys_Anthem_002876436                   Insys_Anthem_002876436
Insys_Anthem_002876437                   Insys_Anthem_002876437
Insys_Anthem_002876438                   Insys_Anthem_002876438
Insys_Anthem_002877002                   Insys_Anthem_002877002
Insys_Anthem_002877182                   Insys_Anthem_002877182
Insys_Anthem_002877245                   Insys_Anthem_002877245
Insys_Anthem_002877309                   Insys_Anthem_002877309
Insys_Anthem_002877310                   Insys_Anthem_002877310
Insys_Anthem_002877313                   Insys_Anthem_002877313
Insys_Anthem_002877314                   Insys_Anthem_002877314
Insys_Anthem_002877318                   Insys_Anthem_002877318
Insys_Anthem_002877338                   Insys_Anthem_002877338
Insys_Anthem_002877382                   Insys_Anthem_002877382
Insys_Anthem_002877387                   Insys_Anthem_002877387
Insys_Anthem_002877402                   Insys_Anthem_002877402
Insys_Anthem_002877407                   Insys_Anthem_002877407
Insys_Anthem_002877408                   Insys_Anthem_002877408
Insys_Anthem_002877456                   Insys_Anthem_002877456
Insys_Anthem_002877534                   Insys_Anthem_002877534
Insys_Anthem_002877535                   Insys_Anthem_002877535
Insys_Anthem_002877582                   Insys_Anthem_002877582
Insys_Anthem_002877614                   Insys_Anthem_002877614
Insys_Anthem_002877618                   Insys_Anthem_002877618
Insys_Anthem_002877619                   Insys_Anthem_002877619
Insys_Anthem_002877622                   Insys_Anthem_002877622
Insys_Anthem_002877733                   Insys_Anthem_002877733
Insys_Anthem_002877735                   Insys_Anthem_002877735
Insys_Anthem_002877759                   Insys_Anthem_002877759
Insys_Anthem_002877821                   Insys_Anthem_002877821
Insys_Anthem_002877980                   Insys_Anthem_002877980
Insys_Anthem_002878237                   Insys_Anthem_002878237
Insys_Anthem_002878247                   Insys_Anthem_002878247

                                                    2936
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2938 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002878293                   Insys_Anthem_002878293
Insys_Anthem_002878294                   Insys_Anthem_002878294
Insys_Anthem_002878480                   Insys_Anthem_002878480
Insys_Anthem_002878535                   Insys_Anthem_002878535
Insys_Anthem_002878648                   Insys_Anthem_002878648
Insys_Anthem_002878654                   Insys_Anthem_002878654
Insys_Anthem_002878656                   Insys_Anthem_002878656
Insys_Anthem_002878657                   Insys_Anthem_002878657
Insys_Anthem_002878659                   Insys_Anthem_002878659
Insys_Anthem_002878665                   Insys_Anthem_002878665
Insys_Anthem_002878806                   Insys_Anthem_002878806
Insys_Anthem_002878810                   Insys_Anthem_002878810
Insys_Anthem_002878814                   Insys_Anthem_002878814
Insys_Anthem_002878817                   Insys_Anthem_002878817
Insys_Anthem_002878819                   Insys_Anthem_002878819
Insys_Anthem_002879071                   Insys_Anthem_002879071
Insys_Anthem_002879148                   Insys_Anthem_002879148
Insys_Anthem_002879274                   Insys_Anthem_002879274
Insys_Anthem_002879292                   Insys_Anthem_002879292
Insys_Anthem_002879311                   Insys_Anthem_002879311
Insys_Anthem_002879342                   Insys_Anthem_002879342
Insys_Anthem_002879672                   Insys_Anthem_002879672
Insys_Anthem_002879690                   Insys_Anthem_002879690
Insys_Anthem_002879725                   Insys_Anthem_002879725
Insys_Anthem_002879776                   Insys_Anthem_002879776
Insys_Anthem_002879863                   Insys_Anthem_002879863
Insys_Anthem_002879962                   Insys_Anthem_002879962
Insys_Anthem_002880011                   Insys_Anthem_002880011
Insys_Anthem_002880040                   Insys_Anthem_002880040
Insys_Anthem_002880103                   Insys_Anthem_002880103
Insys_Anthem_002880177                   Insys_Anthem_002880177
Insys_Anthem_002880304                   Insys_Anthem_002880304
Insys_Anthem_002880443                   Insys_Anthem_002880443
Insys_Anthem_002880500                   Insys_Anthem_002880500
Insys_Anthem_002880590                   Insys_Anthem_002880590
Insys_Anthem_002880727                   Insys_Anthem_002880727
Insys_Anthem_002880728                   Insys_Anthem_002880728
Insys_Anthem_002880730                   Insys_Anthem_002880730
Insys_Anthem_002880840                   Insys_Anthem_002880840
Insys_Anthem_002880860                   Insys_Anthem_002880860
Insys_Anthem_002880861                   Insys_Anthem_002880861
Insys_Anthem_002881055                   Insys_Anthem_002881055
Insys_Anthem_002881102                   Insys_Anthem_002881102
Insys_Anthem_002881104                   Insys_Anthem_002881104
Insys_Anthem_002881108                   Insys_Anthem_002881108
Insys_Anthem_002881129                   Insys_Anthem_002881129
Insys_Anthem_002881198                   Insys_Anthem_002881198

                                                    2937
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2939 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002881265                   Insys_Anthem_002881265
Insys_Anthem_002881270                   Insys_Anthem_002881270
Insys_Anthem_002881357                   Insys_Anthem_002881357
Insys_Anthem_002881464                   Insys_Anthem_002881464
Insys_Anthem_002881466                   Insys_Anthem_002881466
Insys_Anthem_002881476                   Insys_Anthem_002881476
Insys_Anthem_002881501                   Insys_Anthem_002881501
Insys_Anthem_002881982                   Insys_Anthem_002881982
Insys_Anthem_002882362                   Insys_Anthem_002882362
Insys_Anthem_002882472                   Insys_Anthem_002882472
Insys_Anthem_002882567                   Insys_Anthem_002882567
Insys_Anthem_002882623                   Insys_Anthem_002882623
Insys_Anthem_002882667                   Insys_Anthem_002882667
Insys_Anthem_002883021                   Insys_Anthem_002883021
Insys_Anthem_002883022                   Insys_Anthem_002883022
Insys_Anthem_002883078                   Insys_Anthem_002883078
Insys_Anthem_002883115                   Insys_Anthem_002883115
Insys_Anthem_002883193                   Insys_Anthem_002883193
Insys_Anthem_002883293                   Insys_Anthem_002883293
Insys_Anthem_002883474                   Insys_Anthem_002883474
Insys_Anthem_002883523                   Insys_Anthem_002883523
Insys_Anthem_002883524                   Insys_Anthem_002883524
Insys_Anthem_002883530                   Insys_Anthem_002883530
Insys_Anthem_002883531                   Insys_Anthem_002883531
Insys_Anthem_002883665                   Insys_Anthem_002883665
Insys_Anthem_002883666                   Insys_Anthem_002883666
Insys_Anthem_002883669                   Insys_Anthem_002883669
Insys_Anthem_002883709                   Insys_Anthem_002883709
Insys_Anthem_002883862                   Insys_Anthem_002883862
Insys_Anthem_002883863                   Insys_Anthem_002883863
Insys_Anthem_002883883                   Insys_Anthem_002883883
Insys_Anthem_002883982                   Insys_Anthem_002883982
Insys_Anthem_002884080                   Insys_Anthem_002884080
Insys_Anthem_002884096                   Insys_Anthem_002884096
Insys_Anthem_002884099                   Insys_Anthem_002884099
Insys_Anthem_002884583                   Insys_Anthem_002884583
Insys_Anthem_002884997                   Insys_Anthem_002884997
Insys_Anthem_002885092                   Insys_Anthem_002885092
Insys_Anthem_002885222                   Insys_Anthem_002885222
Insys_Anthem_002885247                   Insys_Anthem_002885247
Insys_Anthem_002885394                   Insys_Anthem_002885394
Insys_Anthem_002885416                   Insys_Anthem_002885416
Insys_Anthem_002885418                   Insys_Anthem_002885418
Insys_Anthem_002885475                   Insys_Anthem_002885475
Insys_Anthem_002885776                   Insys_Anthem_002885776
Insys_Anthem_002885807                   Insys_Anthem_002885807
Insys_Anthem_002886084                   Insys_Anthem_002886084

                                                    2938
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2940 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002886118                   Insys_Anthem_002886118
Insys_Anthem_002886147                   Insys_Anthem_002886147
Insys_Anthem_002886353                   Insys_Anthem_002886353
Insys_Anthem_002886540                   Insys_Anthem_002886540
Insys_Anthem_002886879                   Insys_Anthem_002886879
Insys_Anthem_002886962                   Insys_Anthem_002886962
Insys_Anthem_002886966                   Insys_Anthem_002886966
Insys_Anthem_002886984                   Insys_Anthem_002886984
Insys_Anthem_002887029                   Insys_Anthem_002887029
Insys_Anthem_002887049                   Insys_Anthem_002887049
Insys_Anthem_002887094                   Insys_Anthem_002887094
Insys_Anthem_002887120                   Insys_Anthem_002887120
Insys_Anthem_002887167                   Insys_Anthem_002887167
Insys_Anthem_002887233                   Insys_Anthem_002887233
Insys_Anthem_002887292                   Insys_Anthem_002887292
Insys_Anthem_002887369                   Insys_Anthem_002887369
Insys_Anthem_002887404                   Insys_Anthem_002887404
Insys_Anthem_002887430                   Insys_Anthem_002887430
Insys_Anthem_002887441                   Insys_Anthem_002887441
Insys_Anthem_002887448                   Insys_Anthem_002887448
Insys_Anthem_002887521                   Insys_Anthem_002887521
Insys_Anthem_002887531                   Insys_Anthem_002887531
Insys_Anthem_002887537                   Insys_Anthem_002887537
Insys_Anthem_002887539                   Insys_Anthem_002887539
Insys_Anthem_002887553                   Insys_Anthem_002887553
Insys_Anthem_002887554                   Insys_Anthem_002887554
Insys_Anthem_002887567                   Insys_Anthem_002887567
Insys_Anthem_002887591                   Insys_Anthem_002887591
Insys_Anthem_002887623                   Insys_Anthem_002887623
Insys_Anthem_002887647                   Insys_Anthem_002887647
Insys_Anthem_002887660                   Insys_Anthem_002887660
Insys_Anthem_002887671                   Insys_Anthem_002887671
Insys_Anthem_002887732                   Insys_Anthem_002887732
Insys_Anthem_002887733                   Insys_Anthem_002887733
Insys_Anthem_002887835                   Insys_Anthem_002887835
Insys_Anthem_002887844                   Insys_Anthem_002887844
Insys_Anthem_002887846                   Insys_Anthem_002887846
Insys_Anthem_002887852                   Insys_Anthem_002887852
Insys_Anthem_002887853                   Insys_Anthem_002887853
Insys_Anthem_002887879                   Insys_Anthem_002887879
Insys_Anthem_002887884                   Insys_Anthem_002887884
Insys_Anthem_002887899                   Insys_Anthem_002887899
Insys_Anthem_002887903                   Insys_Anthem_002887903
Insys_Anthem_002887915                   Insys_Anthem_002887915
Insys_Anthem_002887930                   Insys_Anthem_002887930
Insys_Anthem_002887943                   Insys_Anthem_002887943
Insys_Anthem_002887955                   Insys_Anthem_002887955

                                                    2939
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2941 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002887968                   Insys_Anthem_002887968
Insys_Anthem_002888023                   Insys_Anthem_002888023
Insys_Anthem_002888037                   Insys_Anthem_002888037
Insys_Anthem_002888068                   Insys_Anthem_002888068
Insys_Anthem_002888176                   Insys_Anthem_002888176
Insys_Anthem_002888230                   Insys_Anthem_002888230
Insys_Anthem_002888261                   Insys_Anthem_002888261
Insys_Anthem_002888263                   Insys_Anthem_002888263
Insys_Anthem_002888342                   Insys_Anthem_002888342
Insys_Anthem_002888351                   Insys_Anthem_002888351
Insys_Anthem_002888362                   Insys_Anthem_002888362
Insys_Anthem_002888378                   Insys_Anthem_002888378
Insys_Anthem_002888405                   Insys_Anthem_002888405
Insys_Anthem_002888431                   Insys_Anthem_002888431
Insys_Anthem_002888683                   Insys_Anthem_002888683
Insys_Anthem_002888727                   Insys_Anthem_002888727
Insys_Anthem_002889983                   Insys_Anthem_002889983
Insys_Anthem_002890247                   Insys_Anthem_002890247
Insys_Anthem_002890598                   Insys_Anthem_002890598
Insys_Anthem_002890667                   Insys_Anthem_002890667
Insys_Anthem_002890689                   Insys_Anthem_002890689
Insys_Anthem_002890702                   Insys_Anthem_002890702
Insys_Anthem_002890736                   Insys_Anthem_002890736
Insys_Anthem_002890752                   Insys_Anthem_002890752
Insys_Anthem_002890947                   Insys_Anthem_002890947
Insys_Anthem_002891145                   Insys_Anthem_002891145
Insys_Anthem_002891467                   Insys_Anthem_002891467
Insys_Anthem_002891471                   Insys_Anthem_002891471
Insys_Anthem_002891486                   Insys_Anthem_002891486
Insys_Anthem_002891625                   Insys_Anthem_002891625
Insys_Anthem_002891639                   Insys_Anthem_002891639
Insys_Anthem_002891701                   Insys_Anthem_002891701
Insys_Anthem_002891808                   Insys_Anthem_002891808
Insys_Anthem_002891849                   Insys_Anthem_002891849
Insys_Anthem_002891884                   Insys_Anthem_002891884
Insys_Anthem_002891904                   Insys_Anthem_002891904
Insys_Anthem_002892015                   Insys_Anthem_002892015
Insys_Anthem_002892303                   Insys_Anthem_002892303
Insys_Anthem_002892328                   Insys_Anthem_002892328
Insys_Anthem_002892394                   Insys_Anthem_002892394
Insys_Anthem_002892464                   Insys_Anthem_002892464
Insys_Anthem_002892466                   Insys_Anthem_002892466
Insys_Anthem_002892516                   Insys_Anthem_002892516
Insys_Anthem_002892567                   Insys_Anthem_002892567
Insys_Anthem_002892613                   Insys_Anthem_002892613
Insys_Anthem_002892660                   Insys_Anthem_002892660
Insys_Anthem_002892929                   Insys_Anthem_002892929

                                                    2940
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2942 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002892948                   Insys_Anthem_002892948
Insys_Anthem_002893395                   Insys_Anthem_002893395
Insys_Anthem_002893396                   Insys_Anthem_002893396
Insys_Anthem_002893552                   Insys_Anthem_002893552
Insys_Anthem_002893658                   Insys_Anthem_002893658
Insys_Anthem_002893667                   Insys_Anthem_002893667
Insys_Anthem_002893688                   Insys_Anthem_002893688
Insys_Anthem_002893776                   Insys_Anthem_002893776
Insys_Anthem_002893902                   Insys_Anthem_002893902
Insys_Anthem_002893911                   Insys_Anthem_002893911
Insys_Anthem_002893978                   Insys_Anthem_002893978
Insys_Anthem_002894233                   Insys_Anthem_002894233
Insys_Anthem_002894313                   Insys_Anthem_002894313
Insys_Anthem_002894319                   Insys_Anthem_002894319
Insys_Anthem_002894326                   Insys_Anthem_002894326
Insys_Anthem_002894358                   Insys_Anthem_002894358
Insys_Anthem_002894362                   Insys_Anthem_002894362
Insys_Anthem_002894411                   Insys_Anthem_002894411
Insys_Anthem_002894418                   Insys_Anthem_002894418
Insys_Anthem_002894423                   Insys_Anthem_002894423
Insys_Anthem_002894734                   Insys_Anthem_002894734
Insys_Anthem_002894771                   Insys_Anthem_002894771
Insys_Anthem_002894912                   Insys_Anthem_002894912
Insys_Anthem_002894954                   Insys_Anthem_002894954
Insys_Anthem_002895007                   Insys_Anthem_002895007
Insys_Anthem_002895019                   Insys_Anthem_002895019
Insys_Anthem_002895022                   Insys_Anthem_002895022
Insys_Anthem_002895023                   Insys_Anthem_002895023
Insys_Anthem_002895028                   Insys_Anthem_002895028
Insys_Anthem_002895031                   Insys_Anthem_002895031
Insys_Anthem_002895032                   Insys_Anthem_002895032
Insys_Anthem_002895033                   Insys_Anthem_002895033
Insys_Anthem_002895046                   Insys_Anthem_002895046
Insys_Anthem_002895047                   Insys_Anthem_002895047
Insys_Anthem_002895054                   Insys_Anthem_002895054
Insys_Anthem_002895059                   Insys_Anthem_002895059
Insys_Anthem_002895106                   Insys_Anthem_002895106
Insys_Anthem_002895107                   Insys_Anthem_002895107
Insys_Anthem_002895256                   Insys_Anthem_002895256
Insys_Anthem_002895377                   Insys_Anthem_002895377
Insys_Anthem_002895526                   Insys_Anthem_002895526
Insys_Anthem_002895539                   Insys_Anthem_002895539
Insys_Anthem_002895739                   Insys_Anthem_002895739
Insys_Anthem_002895772                   Insys_Anthem_002895772
Insys_Anthem_002896294                   Insys_Anthem_002896294
Insys_Anthem_002896296                   Insys_Anthem_002896296
Insys_Anthem_002896297                   Insys_Anthem_002896297

                                                    2941
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2943 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002896319                   Insys_Anthem_002896319
Insys_Anthem_002896326                   Insys_Anthem_002896326
Insys_Anthem_002896469                   Insys_Anthem_002896469
Insys_Anthem_002896560                   Insys_Anthem_002896560
Insys_Anthem_002896561                   Insys_Anthem_002896561
Insys_Anthem_002896583                   Insys_Anthem_002896583
Insys_Anthem_002896584                   Insys_Anthem_002896584
Insys_Anthem_002896585                   Insys_Anthem_002896585
Insys_Anthem_002896587                   Insys_Anthem_002896587
Insys_Anthem_002896629                   Insys_Anthem_002896629
Insys_Anthem_002896630                   Insys_Anthem_002896630
Insys_Anthem_002896631                   Insys_Anthem_002896631
Insys_Anthem_002896632                   Insys_Anthem_002896632
Insys_Anthem_002896633                   Insys_Anthem_002896633
Insys_Anthem_002896634                   Insys_Anthem_002896634
Insys_Anthem_002896635                   Insys_Anthem_002896635
Insys_Anthem_002896849                   Insys_Anthem_002896849
Insys_Anthem_002896857                   Insys_Anthem_002896857
Insys_Anthem_002896867                   Insys_Anthem_002896867
Insys_Anthem_002896868                   Insys_Anthem_002896868
Insys_Anthem_002897042                   Insys_Anthem_002897042
Insys_Anthem_002897201                   Insys_Anthem_002897201
Insys_Anthem_002897213                   Insys_Anthem_002897213
Insys_Anthem_002897300                   Insys_Anthem_002897300
Insys_Anthem_002897821                   Insys_Anthem_002897821
Insys_Anthem_002897846                   Insys_Anthem_002897846
Insys_Anthem_002897848                   Insys_Anthem_002897848
Insys_Anthem_002897911                   Insys_Anthem_002897911
Insys_Anthem_002897988                   Insys_Anthem_002897988
Insys_Anthem_002898171                   Insys_Anthem_002898171
Insys_Anthem_002898201                   Insys_Anthem_002898201
Insys_Anthem_002898326                   Insys_Anthem_002898326
Insys_Anthem_002898390                   Insys_Anthem_002898390
Insys_Anthem_002898402                   Insys_Anthem_002898402
Insys_Anthem_002898403                   Insys_Anthem_002898403
Insys_Anthem_002898413                   Insys_Anthem_002898413
Insys_Anthem_002898500                   Insys_Anthem_002898500
Insys_Anthem_002898604                   Insys_Anthem_002898604
Insys_Anthem_002898615                   Insys_Anthem_002898615
Insys_Anthem_002898638                   Insys_Anthem_002898638
Insys_Anthem_002898654                   Insys_Anthem_002898654
Insys_Anthem_002898694                   Insys_Anthem_002898694
Insys_Anthem_002898751                   Insys_Anthem_002898751
Insys_Anthem_002898777                   Insys_Anthem_002898777
Insys_Anthem_002898830                   Insys_Anthem_002898830
Insys_Anthem_002898911                   Insys_Anthem_002898911
Insys_Anthem_002898928                   Insys_Anthem_002898928

                                                    2942
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2944 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002898942                   Insys_Anthem_002898942
Insys_Anthem_002898943                   Insys_Anthem_002898943
Insys_Anthem_002898950                   Insys_Anthem_002898950
Insys_Anthem_002898954                   Insys_Anthem_002898954
Insys_Anthem_002898956                   Insys_Anthem_002898956
Insys_Anthem_002899111                   Insys_Anthem_002899111
Insys_Anthem_002899133                   Insys_Anthem_002899133
Insys_Anthem_002899136                   Insys_Anthem_002899136
Insys_Anthem_002899297                   Insys_Anthem_002899297
Insys_Anthem_002899378                   Insys_Anthem_002899378
Insys_Anthem_002899485                   Insys_Anthem_002899485
Insys_Anthem_002899554                   Insys_Anthem_002899554
Insys_Anthem_002899608                   Insys_Anthem_002899608
Insys_Anthem_002899640                   Insys_Anthem_002899640
Insys_Anthem_002899734                   Insys_Anthem_002899734
Insys_Anthem_002899806                   Insys_Anthem_002899806
Insys_Anthem_002899807                   Insys_Anthem_002899807
Insys_Anthem_002899808                   Insys_Anthem_002899808
Insys_Anthem_002899866                   Insys_Anthem_002899866
Insys_Anthem_002899880                   Insys_Anthem_002899880
Insys_Anthem_002900274                   Insys_Anthem_002900274
Insys_Anthem_002900455                   Insys_Anthem_002900455
Insys_Anthem_002900606                   Insys_Anthem_002900606
Insys_Anthem_002900855                   Insys_Anthem_002900855
Insys_Anthem_002900883                   Insys_Anthem_002900883
Insys_Anthem_002900996                   Insys_Anthem_002900996
Insys_Anthem_002901192                   Insys_Anthem_002901192
Insys_Anthem_002901193                   Insys_Anthem_002901193
Insys_Anthem_002901205                   Insys_Anthem_002901205
Insys_Anthem_002901206                   Insys_Anthem_002901206
Insys_Anthem_002901207                   Insys_Anthem_002901207
Insys_Anthem_002901213                   Insys_Anthem_002901213
Insys_Anthem_002901285                   Insys_Anthem_002901285
Insys_Anthem_002901290                   Insys_Anthem_002901290
Insys_Anthem_002901317                   Insys_Anthem_002901317
Insys_Anthem_002901318                   Insys_Anthem_002901318
Insys_Anthem_002901319                   Insys_Anthem_002901319
Insys_Anthem_002901331                   Insys_Anthem_002901331
Insys_Anthem_002901383                   Insys_Anthem_002901383
Insys_Anthem_002901384                   Insys_Anthem_002901384
Insys_Anthem_002901714                   Insys_Anthem_002901714
Insys_Anthem_002901867                   Insys_Anthem_002901867
Insys_Anthem_002901868                   Insys_Anthem_002901868
Insys_Anthem_002901880                   Insys_Anthem_002901880
Insys_Anthem_002901913                   Insys_Anthem_002901913
Insys_Anthem_002901976                   Insys_Anthem_002901976
Insys_Anthem_002902015                   Insys_Anthem_002902015

                                                    2943
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2945 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002902023                   Insys_Anthem_002902023
Insys_Anthem_002902034                   Insys_Anthem_002902034
Insys_Anthem_002902037                   Insys_Anthem_002902037
Insys_Anthem_002902514                   Insys_Anthem_002902514
Insys_Anthem_002902517                   Insys_Anthem_002902517
Insys_Anthem_002902543                   Insys_Anthem_002902543
Insys_Anthem_002902546                   Insys_Anthem_002902546
Insys_Anthem_002902547                   Insys_Anthem_002902547
Insys_Anthem_002902553                   Insys_Anthem_002902553
Insys_Anthem_002902555                   Insys_Anthem_002902555
Insys_Anthem_002902717                   Insys_Anthem_002902717
Insys_Anthem_002902723                   Insys_Anthem_002902723
Insys_Anthem_002902725                   Insys_Anthem_002902725
Insys_Anthem_002902935                   Insys_Anthem_002902935
Insys_Anthem_002903005                   Insys_Anthem_002903005
Insys_Anthem_002903304                   Insys_Anthem_002903304
Insys_Anthem_002903307                   Insys_Anthem_002903307
Insys_Anthem_002903313                   Insys_Anthem_002903313
Insys_Anthem_002903376                   Insys_Anthem_002903376
Insys_Anthem_002903501                   Insys_Anthem_002903501
Insys_Anthem_002903616                   Insys_Anthem_002903616
Insys_Anthem_002903689                   Insys_Anthem_002903689
Insys_Anthem_002903780                   Insys_Anthem_002903780
Insys_Anthem_002903781                   Insys_Anthem_002903781
Insys_Anthem_002903808                   Insys_Anthem_002903808
Insys_Anthem_002903810                   Insys_Anthem_002903810
Insys_Anthem_002903843                   Insys_Anthem_002903843
Insys_Anthem_002903844                   Insys_Anthem_002903844
Insys_Anthem_002903845                   Insys_Anthem_002903845
Insys_Anthem_002903847                   Insys_Anthem_002903847
Insys_Anthem_002904010                   Insys_Anthem_002904010
Insys_Anthem_002904034                   Insys_Anthem_002904034
Insys_Anthem_002904050                   Insys_Anthem_002904050
Insys_Anthem_002904096                   Insys_Anthem_002904096
Insys_Anthem_002904103                   Insys_Anthem_002904103
Insys_Anthem_002904178                   Insys_Anthem_002904178
Insys_Anthem_002904217                   Insys_Anthem_002904217
Insys_Anthem_002904271                   Insys_Anthem_002904271
Insys_Anthem_002904281                   Insys_Anthem_002904281
Insys_Anthem_002904351                   Insys_Anthem_002904351
Insys_Anthem_002904431                   Insys_Anthem_002904431
Insys_Anthem_002904460                   Insys_Anthem_002904460
Insys_Anthem_002904534                   Insys_Anthem_002904534
Insys_Anthem_002904621                   Insys_Anthem_002904621
Insys_Anthem_002904646                   Insys_Anthem_002904646
Insys_Anthem_002904713                   Insys_Anthem_002904713
Insys_Anthem_002904768                   Insys_Anthem_002904768

                                                    2944
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2946 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002904788                   Insys_Anthem_002904788
Insys_Anthem_002904899                   Insys_Anthem_002904899
Insys_Anthem_002905175                   Insys_Anthem_002905175
Insys_Anthem_002905203                   Insys_Anthem_002905203
Insys_Anthem_002905223                   Insys_Anthem_002905223
Insys_Anthem_002905281                   Insys_Anthem_002905281
Insys_Anthem_002905315                   Insys_Anthem_002905315
Insys_Anthem_002905472                   Insys_Anthem_002905472
Insys_Anthem_002905501                   Insys_Anthem_002905501
Insys_Anthem_002905510                   Insys_Anthem_002905510
Insys_Anthem_002905528                   Insys_Anthem_002905528
Insys_Anthem_002905530                   Insys_Anthem_002905530
Insys_Anthem_002905537                   Insys_Anthem_002905537
Insys_Anthem_002905565                   Insys_Anthem_002905565
Insys_Anthem_002905589                   Insys_Anthem_002905589
Insys_Anthem_002905604                   Insys_Anthem_002905604
Insys_Anthem_002905670                   Insys_Anthem_002905670
Insys_Anthem_002905676                   Insys_Anthem_002905676
Insys_Anthem_002905683                   Insys_Anthem_002905683
Insys_Anthem_002905696                   Insys_Anthem_002905696
Insys_Anthem_002905711                   Insys_Anthem_002905711
Insys_Anthem_002905949                   Insys_Anthem_002905949
Insys_Anthem_002906316                   Insys_Anthem_002906316
Insys_Anthem_002906388                   Insys_Anthem_002906388
Insys_Anthem_002906456                   Insys_Anthem_002906456
Insys_Anthem_002906570                   Insys_Anthem_002906570
Insys_Anthem_002906817                   Insys_Anthem_002906817
Insys_Anthem_002906819                   Insys_Anthem_002906819
Insys_Anthem_002906856                   Insys_Anthem_002906856
Insys_Anthem_002906911                   Insys_Anthem_002906911
Insys_Anthem_002906966                   Insys_Anthem_002906966
Insys_Anthem_002906998                   Insys_Anthem_002906998
Insys_Anthem_002907390                   Insys_Anthem_002907390
Insys_Anthem_002907440                   Insys_Anthem_002907440
Insys_Anthem_002907730                   Insys_Anthem_002907730
Insys_Anthem_002907758                   Insys_Anthem_002907758
Insys_Anthem_002907839                   Insys_Anthem_002907839
Insys_Anthem_002907863                   Insys_Anthem_002907863
Insys_Anthem_002907938                   Insys_Anthem_002907938
Insys_Anthem_002908075                   Insys_Anthem_002908075
Insys_Anthem_002908143                   Insys_Anthem_002908143
Insys_Anthem_002908225                   Insys_Anthem_002908225
Insys_Anthem_002908565                   Insys_Anthem_002908565
Insys_Anthem_002908675                   Insys_Anthem_002908675
Insys_Anthem_002908771                   Insys_Anthem_002908771
Insys_Anthem_002908921                   Insys_Anthem_002908921
Insys_Anthem_002909362                   Insys_Anthem_002909362

                                                    2945
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2947 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002909449                   Insys_Anthem_002909449
Insys_Anthem_002910171                   Insys_Anthem_002910171
Insys_Anthem_002910489                   Insys_Anthem_002910489
Insys_Anthem_002910492                   Insys_Anthem_002910492
Insys_Anthem_002910506                   Insys_Anthem_002910506
Insys_Anthem_002910510                   Insys_Anthem_002910510
Insys_Anthem_002910561                   Insys_Anthem_002910561
Insys_Anthem_002910619                   Insys_Anthem_002910619
Insys_Anthem_002910772                   Insys_Anthem_002910772
Insys_Anthem_002910809                   Insys_Anthem_002910809
Insys_Anthem_002910873                   Insys_Anthem_002910873
Insys_Anthem_002910900                   Insys_Anthem_002910900
Insys_Anthem_002910974                   Insys_Anthem_002910974
Insys_Anthem_002911021                   Insys_Anthem_002911021
Insys_Anthem_002911447                   Insys_Anthem_002911447
Insys_Anthem_002911450                   Insys_Anthem_002911450
Insys_Anthem_002911475                   Insys_Anthem_002911475
Insys_Anthem_002911602                   Insys_Anthem_002911602
Insys_Anthem_002911716                   Insys_Anthem_002911716
Insys_Anthem_002911948                   Insys_Anthem_002911948
Insys_Anthem_002911981                   Insys_Anthem_002911981
Insys_Anthem_002911984                   Insys_Anthem_002911984
Insys_Anthem_002912062                   Insys_Anthem_002912062
Insys_Anthem_002912069                   Insys_Anthem_002912069
Insys_Anthem_002912074                   Insys_Anthem_002912074
Insys_Anthem_002912075                   Insys_Anthem_002912075
Insys_Anthem_002912098                   Insys_Anthem_002912098
Insys_Anthem_002912105                   Insys_Anthem_002912105
Insys_Anthem_002912106                   Insys_Anthem_002912106
Insys_Anthem_002912110                   Insys_Anthem_002912110
Insys_Anthem_002912115                   Insys_Anthem_002912115
Insys_Anthem_002912136                   Insys_Anthem_002912136
Insys_Anthem_002912169                   Insys_Anthem_002912169
Insys_Anthem_002912193                   Insys_Anthem_002912193
Insys_Anthem_002912195                   Insys_Anthem_002912195
Insys_Anthem_002912196                   Insys_Anthem_002912196
Insys_Anthem_002912209                   Insys_Anthem_002912209
Insys_Anthem_002912216                   Insys_Anthem_002912216
Insys_Anthem_002912217                   Insys_Anthem_002912217
Insys_Anthem_002912218                   Insys_Anthem_002912218
Insys_Anthem_002912226                   Insys_Anthem_002912226
Insys_Anthem_002912238                   Insys_Anthem_002912238
Insys_Anthem_002912242                   Insys_Anthem_002912242
Insys_Anthem_002912279                   Insys_Anthem_002912279
Insys_Anthem_002912510                   Insys_Anthem_002912510
Insys_Anthem_002912546                   Insys_Anthem_002912546
Insys_Anthem_002912554                   Insys_Anthem_002912554

                                                    2946
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2948 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002912559                   Insys_Anthem_002912559
Insys_Anthem_002912588                   Insys_Anthem_002912588
Insys_Anthem_002912637                   Insys_Anthem_002912637
Insys_Anthem_002912644                   Insys_Anthem_002912644
Insys_Anthem_002912768                   Insys_Anthem_002912768
Insys_Anthem_002912837                   Insys_Anthem_002912837
Insys_Anthem_002912893                   Insys_Anthem_002912893
Insys_Anthem_002912983                   Insys_Anthem_002912983
Insys_Anthem_002913106                   Insys_Anthem_002913106
Insys_Anthem_002913193                   Insys_Anthem_002913193
Insys_Anthem_002913217                   Insys_Anthem_002913217
Insys_Anthem_002913224                   Insys_Anthem_002913224
Insys_Anthem_002913294                   Insys_Anthem_002913294
Insys_Anthem_002913553                   Insys_Anthem_002913553
Insys_Anthem_002913599                   Insys_Anthem_002913599
Insys_Anthem_002913673                   Insys_Anthem_002913673
Insys_Anthem_002913698                   Insys_Anthem_002913698
Insys_Anthem_002913999                   Insys_Anthem_002913999
Insys_Anthem_002914004                   Insys_Anthem_002914004
Insys_Anthem_002914036                   Insys_Anthem_002914036
Insys_Anthem_002914082                   Insys_Anthem_002914082
Insys_Anthem_002914103                   Insys_Anthem_002914103
Insys_Anthem_002914162                   Insys_Anthem_002914162
Insys_Anthem_002914216                   Insys_Anthem_002914216
Insys_Anthem_002914260                   Insys_Anthem_002914260
Insys_Anthem_002914349                   Insys_Anthem_002914349
Insys_Anthem_002914358                   Insys_Anthem_002914358
Insys_Anthem_002914417                   Insys_Anthem_002914417
Insys_Anthem_002914745                   Insys_Anthem_002914745
Insys_Anthem_002914759                   Insys_Anthem_002914759
Insys_Anthem_002914761                   Insys_Anthem_002914761
Insys_Anthem_002914778                   Insys_Anthem_002914778
Insys_Anthem_002914795                   Insys_Anthem_002914795
Insys_Anthem_002914821                   Insys_Anthem_002914821
Insys_Anthem_002914829                   Insys_Anthem_002914829
Insys_Anthem_002914835                   Insys_Anthem_002914835
Insys_Anthem_002914837                   Insys_Anthem_002914837
Insys_Anthem_002914839                   Insys_Anthem_002914839
Insys_Anthem_002914841                   Insys_Anthem_002914841
Insys_Anthem_002914843                   Insys_Anthem_002914843
Insys_Anthem_002914881                   Insys_Anthem_002914881
Insys_Anthem_002914919                   Insys_Anthem_002914919
Insys_Anthem_002914927                   Insys_Anthem_002914927
Insys_Anthem_002914931                   Insys_Anthem_002914931
Insys_Anthem_002914933                   Insys_Anthem_002914933
Insys_Anthem_002914937                   Insys_Anthem_002914937
Insys_Anthem_002914978                   Insys_Anthem_002914978

                                                    2947
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2949 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002915113                   Insys_Anthem_002915113
Insys_Anthem_002915121                   Insys_Anthem_002915121
Insys_Anthem_002915152                   Insys_Anthem_002915152
Insys_Anthem_002915198                   Insys_Anthem_002915198
Insys_Anthem_002915217                   Insys_Anthem_002915217
Insys_Anthem_002915239                   Insys_Anthem_002915239
Insys_Anthem_002915300                   Insys_Anthem_002915300
Insys_Anthem_002915354                   Insys_Anthem_002915354
Insys_Anthem_002915385                   Insys_Anthem_002915385
Insys_Anthem_002915389                   Insys_Anthem_002915389
Insys_Anthem_002915416                   Insys_Anthem_002915416
Insys_Anthem_002915603                   Insys_Anthem_002915603
Insys_Anthem_002915616                   Insys_Anthem_002915616
Insys_Anthem_002915678                   Insys_Anthem_002915678
Insys_Anthem_002915753                   Insys_Anthem_002915753
Insys_Anthem_002915810                   Insys_Anthem_002915810
Insys_Anthem_002915864                   Insys_Anthem_002915864
Insys_Anthem_002915906                   Insys_Anthem_002915906
Insys_Anthem_002915908                   Insys_Anthem_002915908
Insys_Anthem_002915999                   Insys_Anthem_002915999
Insys_Anthem_002916021                   Insys_Anthem_002916021
Insys_Anthem_002916058                   Insys_Anthem_002916058
Insys_Anthem_002916081                   Insys_Anthem_002916081
Insys_Anthem_002916162                   Insys_Anthem_002916162
Insys_Anthem_002916295                   Insys_Anthem_002916295
Insys_Anthem_002916321                   Insys_Anthem_002916321
Insys_Anthem_002916358                   Insys_Anthem_002916358
Insys_Anthem_002916379                   Insys_Anthem_002916379
Insys_Anthem_002916402                   Insys_Anthem_002916402
Insys_Anthem_002916421                   Insys_Anthem_002916421
Insys_Anthem_002916535                   Insys_Anthem_002916535
Insys_Anthem_002916601                   Insys_Anthem_002916601
Insys_Anthem_002916765                   Insys_Anthem_002916765
Insys_Anthem_002916918                   Insys_Anthem_002916918
Insys_Anthem_002916936                   Insys_Anthem_002916936
Insys_Anthem_002916938                   Insys_Anthem_002916938
Insys_Anthem_002916949                   Insys_Anthem_002916949
Insys_Anthem_002916991                   Insys_Anthem_002916991
Insys_Anthem_002917022                   Insys_Anthem_002917022
Insys_Anthem_002917037                   Insys_Anthem_002917037
Insys_Anthem_002917066                   Insys_Anthem_002917066
Insys_Anthem_002917070                   Insys_Anthem_002917070
Insys_Anthem_002917075                   Insys_Anthem_002917075
Insys_Anthem_002917081                   Insys_Anthem_002917081
Insys_Anthem_002917140                   Insys_Anthem_002917140
Insys_Anthem_002917149                   Insys_Anthem_002917149
Insys_Anthem_002917250                   Insys_Anthem_002917250

                                                    2948
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2950 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002917363                   Insys_Anthem_002917363
Insys_Anthem_002917601                   Insys_Anthem_002917601
Insys_Anthem_002917684                   Insys_Anthem_002917684
Insys_Anthem_002917769                   Insys_Anthem_002917769
Insys_Anthem_002917909                   Insys_Anthem_002917909
Insys_Anthem_002917936                   Insys_Anthem_002917936
Insys_Anthem_002918029                   Insys_Anthem_002918029
Insys_Anthem_002918280                   Insys_Anthem_002918280
Insys_Anthem_002918549                   Insys_Anthem_002918549
Insys_Anthem_002918555                   Insys_Anthem_002918555
Insys_Anthem_002918580                   Insys_Anthem_002918580
Insys_Anthem_002918713                   Insys_Anthem_002918713
Insys_Anthem_002918805                   Insys_Anthem_002918805
Insys_Anthem_002919030                   Insys_Anthem_002919030
Insys_Anthem_002919105                   Insys_Anthem_002919105
Insys_Anthem_002919180                   Insys_Anthem_002919180
Insys_Anthem_002919259                   Insys_Anthem_002919259
Insys_Anthem_002919380                   Insys_Anthem_002919380
Insys_Anthem_002919388                   Insys_Anthem_002919388
Insys_Anthem_002919448                   Insys_Anthem_002919448
Insys_Anthem_002919587                   Insys_Anthem_002919587
Insys_Anthem_002919659                   Insys_Anthem_002919659
Insys_Anthem_002919789                   Insys_Anthem_002919789
Insys_Anthem_002919900                   Insys_Anthem_002919900
Insys_Anthem_002920034                   Insys_Anthem_002920034
Insys_Anthem_002920039                   Insys_Anthem_002920039
Insys_Anthem_002920328                   Insys_Anthem_002920328
Insys_Anthem_002920337                   Insys_Anthem_002920337
Insys_Anthem_002920394                   Insys_Anthem_002920394
Insys_Anthem_002920449                   Insys_Anthem_002920449
Insys_Anthem_002920593                   Insys_Anthem_002920593
Insys_Anthem_002920633                   Insys_Anthem_002920633
Insys_Anthem_002920667                   Insys_Anthem_002920667
Insys_Anthem_002920718                   Insys_Anthem_002920718
Insys_Anthem_002920738                   Insys_Anthem_002920738
Insys_Anthem_002920888                   Insys_Anthem_002920888
Insys_Anthem_002920907                   Insys_Anthem_002920907
Insys_Anthem_002920942                   Insys_Anthem_002920942
Insys_Anthem_002920977                   Insys_Anthem_002920977
Insys_Anthem_002921030                   Insys_Anthem_002921030
Insys_Anthem_002921132                   Insys_Anthem_002921132
Insys_Anthem_002921179                   Insys_Anthem_002921179
Insys_Anthem_002921232                   Insys_Anthem_002921232
Insys_Anthem_002921249                   Insys_Anthem_002921249
Insys_Anthem_002921284                   Insys_Anthem_002921284
Insys_Anthem_002921319                   Insys_Anthem_002921319
Insys_Anthem_002921502                   Insys_Anthem_002921502

                                                    2949
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2951 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002921521                   Insys_Anthem_002921521
Insys_Anthem_002921573                   Insys_Anthem_002921573
Insys_Anthem_002921671                   Insys_Anthem_002921671
Insys_Anthem_002921701                   Insys_Anthem_002921701
Insys_Anthem_002921825                   Insys_Anthem_002921825
Insys_Anthem_002921838                   Insys_Anthem_002921838
Insys_Anthem_002921943                   Insys_Anthem_002921943
Insys_Anthem_002921969                   Insys_Anthem_002921969
Insys_Anthem_002921993                   Insys_Anthem_002921993
Insys_Anthem_002922007                   Insys_Anthem_002922007
Insys_Anthem_002922121                   Insys_Anthem_002922121
Insys_Anthem_002922161                   Insys_Anthem_002922161
Insys_Anthem_002922332                   Insys_Anthem_002922332
Insys_Anthem_002922398                   Insys_Anthem_002922398
Insys_Anthem_002922435                   Insys_Anthem_002922435
Insys_Anthem_002922459                   Insys_Anthem_002922459
Insys_Anthem_002922507                   Insys_Anthem_002922507
Insys_Anthem_002922528                   Insys_Anthem_002922528
Insys_Anthem_002922541                   Insys_Anthem_002922541
Insys_Anthem_002922552                   Insys_Anthem_002922552
Insys_Anthem_002922643                   Insys_Anthem_002922643
Insys_Anthem_002922652                   Insys_Anthem_002922652
Insys_Anthem_002922770                   Insys_Anthem_002922770
Insys_Anthem_002922802                   Insys_Anthem_002922802
Insys_Anthem_002922806                   Insys_Anthem_002922806
Insys_Anthem_002922917                   Insys_Anthem_002922917
Insys_Anthem_002923054                   Insys_Anthem_002923054
Insys_Anthem_002923150                   Insys_Anthem_002923150
Insys_Anthem_002923238                   Insys_Anthem_002923238
Insys_Anthem_002923241                   Insys_Anthem_002923241
Insys_Anthem_002923290                   Insys_Anthem_002923290
Insys_Anthem_002923305                   Insys_Anthem_002923305
Insys_Anthem_002923466                   Insys_Anthem_002923466
Insys_Anthem_002923474                   Insys_Anthem_002923474
Insys_Anthem_002923488                   Insys_Anthem_002923488
Insys_Anthem_002923495                   Insys_Anthem_002923495
Insys_Anthem_002923523                   Insys_Anthem_002923523
Insys_Anthem_002923525                   Insys_Anthem_002923525
Insys_Anthem_002923575                   Insys_Anthem_002923575
Insys_Anthem_002923580                   Insys_Anthem_002923580
Insys_Anthem_002923701                   Insys_Anthem_002923701
Insys_Anthem_002923777                   Insys_Anthem_002923777
Insys_Anthem_002923792                   Insys_Anthem_002923792
Insys_Anthem_002923813                   Insys_Anthem_002923813
Insys_Anthem_002923815                   Insys_Anthem_002923815
Insys_Anthem_002923816                   Insys_Anthem_002923816
Insys_Anthem_002923821                   Insys_Anthem_002923821

                                                    2950
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2952 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002923839                   Insys_Anthem_002923839
Insys_Anthem_002923916                   Insys_Anthem_002923916
Insys_Anthem_002923970                   Insys_Anthem_002923970
Insys_Anthem_002924011                   Insys_Anthem_002924011
Insys_Anthem_002924065                   Insys_Anthem_002924065
Insys_Anthem_002924078                   Insys_Anthem_002924078
Insys_Anthem_002924102                   Insys_Anthem_002924102
Insys_Anthem_002924130                   Insys_Anthem_002924130
Insys_Anthem_002924139                   Insys_Anthem_002924139
Insys_Anthem_002924217                   Insys_Anthem_002924217
Insys_Anthem_002924219                   Insys_Anthem_002924219
Insys_Anthem_002924238                   Insys_Anthem_002924238
Insys_Anthem_002924273                   Insys_Anthem_002924273
Insys_Anthem_002924279                   Insys_Anthem_002924279
Insys_Anthem_002924325                   Insys_Anthem_002924325
Insys_Anthem_002924326                   Insys_Anthem_002924326
Insys_Anthem_002924353                   Insys_Anthem_002924353
Insys_Anthem_002924407                   Insys_Anthem_002924407
Insys_Anthem_002924463                   Insys_Anthem_002924463
Insys_Anthem_002924467                   Insys_Anthem_002924467
Insys_Anthem_002924609                   Insys_Anthem_002924609
Insys_Anthem_002924649                   Insys_Anthem_002924649
Insys_Anthem_002924681                   Insys_Anthem_002924681
Insys_Anthem_002924685                   Insys_Anthem_002924685
Insys_Anthem_002924726                   Insys_Anthem_002924726
Insys_Anthem_002924727                   Insys_Anthem_002924727
Insys_Anthem_002924754                   Insys_Anthem_002924754
Insys_Anthem_002924843                   Insys_Anthem_002924843
Insys_Anthem_002924848                   Insys_Anthem_002924848
Insys_Anthem_002924907                   Insys_Anthem_002924907
Insys_Anthem_002924938                   Insys_Anthem_002924938
Insys_Anthem_002924942                   Insys_Anthem_002924942
Insys_Anthem_002924971                   Insys_Anthem_002924971
Insys_Anthem_002924988                   Insys_Anthem_002924988
Insys_Anthem_002924990                   Insys_Anthem_002924990
Insys_Anthem_002924991                   Insys_Anthem_002924991
Insys_Anthem_002924999                   Insys_Anthem_002924999
Insys_Anthem_002925017                   Insys_Anthem_002925017
Insys_Anthem_002925045                   Insys_Anthem_002925045
Insys_Anthem_002925050                   Insys_Anthem_002925050
Insys_Anthem_002925222                   Insys_Anthem_002925222
Insys_Anthem_002925274                   Insys_Anthem_002925274
Insys_Anthem_002925280                   Insys_Anthem_002925280
Insys_Anthem_002925283                   Insys_Anthem_002925283
Insys_Anthem_002925295                   Insys_Anthem_002925295
Insys_Anthem_002925317                   Insys_Anthem_002925317
Insys_Anthem_002925341                   Insys_Anthem_002925341

                                                    2951
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2953 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002925343                   Insys_Anthem_002925343
Insys_Anthem_002925359                   Insys_Anthem_002925359
Insys_Anthem_002925367                   Insys_Anthem_002925367
Insys_Anthem_002925399                   Insys_Anthem_002925399
Insys_Anthem_002925433                   Insys_Anthem_002925433
Insys_Anthem_002925440                   Insys_Anthem_002925440
Insys_Anthem_002925449                   Insys_Anthem_002925449
Insys_Anthem_002925467                   Insys_Anthem_002925467
Insys_Anthem_002925493                   Insys_Anthem_002925493
Insys_Anthem_002925549                   Insys_Anthem_002925549
Insys_Anthem_002925552                   Insys_Anthem_002925552
Insys_Anthem_002925572                   Insys_Anthem_002925572
Insys_Anthem_002925575                   Insys_Anthem_002925575
Insys_Anthem_002925597                   Insys_Anthem_002925597
Insys_Anthem_002925600                   Insys_Anthem_002925600
Insys_Anthem_002925611                   Insys_Anthem_002925611
Insys_Anthem_002925647                   Insys_Anthem_002925647
Insys_Anthem_002925650                   Insys_Anthem_002925650
Insys_Anthem_002925700                   Insys_Anthem_002925700
Insys_Anthem_002925716                   Insys_Anthem_002925716
Insys_Anthem_002925791                   Insys_Anthem_002925791
Insys_Anthem_002925797                   Insys_Anthem_002925797
Insys_Anthem_002925809                   Insys_Anthem_002925809
Insys_Anthem_002925822                   Insys_Anthem_002925822
Insys_Anthem_002925854                   Insys_Anthem_002925854
Insys_Anthem_002925862                   Insys_Anthem_002925862
Insys_Anthem_002925907                   Insys_Anthem_002925907
Insys_Anthem_002925923                   Insys_Anthem_002925923
Insys_Anthem_002925925                   Insys_Anthem_002925925
Insys_Anthem_002925935                   Insys_Anthem_002925935
Insys_Anthem_002925977                   Insys_Anthem_002925977
Insys_Anthem_002926129                   Insys_Anthem_002926129
Insys_Anthem_002926165                   Insys_Anthem_002926165
Insys_Anthem_002926237                   Insys_Anthem_002926237
Insys_Anthem_002926264                   Insys_Anthem_002926264
Insys_Anthem_002926381                   Insys_Anthem_002926381
Insys_Anthem_002926522                   Insys_Anthem_002926522
Insys_Anthem_002926526                   Insys_Anthem_002926526
Insys_Anthem_002926552                   Insys_Anthem_002926552
Insys_Anthem_002926613                   Insys_Anthem_002926613
Insys_Anthem_002926628                   Insys_Anthem_002926628
Insys_Anthem_002926735                   Insys_Anthem_002926735
Insys_Anthem_002926770                   Insys_Anthem_002926770
Insys_Anthem_002926784                   Insys_Anthem_002926784
Insys_Anthem_002926803                   Insys_Anthem_002926803
Insys_Anthem_002926940                   Insys_Anthem_002926940
Insys_Anthem_002927097                   Insys_Anthem_002927097

                                                    2952
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2954 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002927138                   Insys_Anthem_002927138
Insys_Anthem_002927152                   Insys_Anthem_002927152
Insys_Anthem_002927184                   Insys_Anthem_002927184
Insys_Anthem_002927242                   Insys_Anthem_002927242
Insys_Anthem_002927300                   Insys_Anthem_002927300
Insys_Anthem_002927403                   Insys_Anthem_002927403
Insys_Anthem_002927485                   Insys_Anthem_002927485
Insys_Anthem_002927515                   Insys_Anthem_002927515
Insys_Anthem_002927562                   Insys_Anthem_002927562
Insys_Anthem_002927705                   Insys_Anthem_002927705
Insys_Anthem_002927762                   Insys_Anthem_002927762
Insys_Anthem_002927842                   Insys_Anthem_002927842
Insys_Anthem_002927857                   Insys_Anthem_002927857
Insys_Anthem_002928022                   Insys_Anthem_002928022
Insys_Anthem_002928085                   Insys_Anthem_002928085
Insys_Anthem_002928201                   Insys_Anthem_002928201
Insys_Anthem_002928332                   Insys_Anthem_002928332
Insys_Anthem_002928413                   Insys_Anthem_002928413
Insys_Anthem_002928473                   Insys_Anthem_002928473
Insys_Anthem_002928558                   Insys_Anthem_002928558
Insys_Anthem_002928584                   Insys_Anthem_002928584
Insys_Anthem_002928673                   Insys_Anthem_002928673
Insys_Anthem_002928718                   Insys_Anthem_002928718
Insys_Anthem_002928737                   Insys_Anthem_002928737
Insys_Anthem_002928761                   Insys_Anthem_002928761
Insys_Anthem_002928871                   Insys_Anthem_002928871
Insys_Anthem_002928904                   Insys_Anthem_002928904
Insys_Anthem_002928919                   Insys_Anthem_002928919
Insys_Anthem_002928940                   Insys_Anthem_002928940
Insys_Anthem_002928943                   Insys_Anthem_002928943
Insys_Anthem_002929052                   Insys_Anthem_002929052
Insys_Anthem_002929055                   Insys_Anthem_002929055
Insys_Anthem_002929056                   Insys_Anthem_002929056
Insys_Anthem_002929084                   Insys_Anthem_002929084
Insys_Anthem_002929137                   Insys_Anthem_002929137
Insys_Anthem_002929166                   Insys_Anthem_002929166
Insys_Anthem_002929171                   Insys_Anthem_002929171
Insys_Anthem_002929181                   Insys_Anthem_002929181
Insys_Anthem_002929195                   Insys_Anthem_002929195
Insys_Anthem_002929234                   Insys_Anthem_002929234
Insys_Anthem_002929269                   Insys_Anthem_002929269
Insys_Anthem_002929301                   Insys_Anthem_002929301
Insys_Anthem_002929319                   Insys_Anthem_002929319
Insys_Anthem_002929323                   Insys_Anthem_002929323
Insys_Anthem_002929343                   Insys_Anthem_002929343
Insys_Anthem_002929348                   Insys_Anthem_002929348
Insys_Anthem_002929373                   Insys_Anthem_002929373

                                                    2953
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2955 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002929377                   Insys_Anthem_002929377
Insys_Anthem_002929410                   Insys_Anthem_002929410
Insys_Anthem_002929415                   Insys_Anthem_002929415
Insys_Anthem_002929418                   Insys_Anthem_002929418
Insys_Anthem_002929442                   Insys_Anthem_002929442
Insys_Anthem_002929468                   Insys_Anthem_002929468
Insys_Anthem_002929501                   Insys_Anthem_002929501
Insys_Anthem_002929533                   Insys_Anthem_002929533
Insys_Anthem_002929541                   Insys_Anthem_002929541
Insys_Anthem_002929542                   Insys_Anthem_002929542
Insys_Anthem_002929569                   Insys_Anthem_002929569
Insys_Anthem_002929572                   Insys_Anthem_002929572
Insys_Anthem_002929633                   Insys_Anthem_002929633
Insys_Anthem_002929634                   Insys_Anthem_002929634
Insys_Anthem_002929711                   Insys_Anthem_002929711
Insys_Anthem_002929769                   Insys_Anthem_002929769
Insys_Anthem_002929817                   Insys_Anthem_002929817
Insys_Anthem_002929857                   Insys_Anthem_002929857
Insys_Anthem_002929930                   Insys_Anthem_002929930
Insys_Anthem_002929968                   Insys_Anthem_002929968
Insys_Anthem_002929979                   Insys_Anthem_002929979
Insys_Anthem_002929994                   Insys_Anthem_002929994
Insys_Anthem_002930009                   Insys_Anthem_002930009
Insys_Anthem_002930044                   Insys_Anthem_002930044
Insys_Anthem_002930045                   Insys_Anthem_002930045
Insys_Anthem_002930058                   Insys_Anthem_002930058
Insys_Anthem_002930068                   Insys_Anthem_002930068
Insys_Anthem_002930124                   Insys_Anthem_002930124
Insys_Anthem_002930155                   Insys_Anthem_002930155
Insys_Anthem_002930157                   Insys_Anthem_002930157
Insys_Anthem_002930159                   Insys_Anthem_002930159
Insys_Anthem_002930210                   Insys_Anthem_002930210
Insys_Anthem_002930238                   Insys_Anthem_002930238
Insys_Anthem_002930242                   Insys_Anthem_002930242
Insys_Anthem_002930395                   Insys_Anthem_002930395
Insys_Anthem_002930499                   Insys_Anthem_002930499
Insys_Anthem_002930514                   Insys_Anthem_002930514
Insys_Anthem_002930563                   Insys_Anthem_002930563
Insys_Anthem_002930608                   Insys_Anthem_002930608
Insys_Anthem_002930717                   Insys_Anthem_002930717
Insys_Anthem_002930819                   Insys_Anthem_002930819
Insys_Anthem_002930853                   Insys_Anthem_002930853
Insys_Anthem_002930923                   Insys_Anthem_002930923
Insys_Anthem_002931032                   Insys_Anthem_002931032
Insys_Anthem_002931056                   Insys_Anthem_002931056
Insys_Anthem_002931272                   Insys_Anthem_002931272
Insys_Anthem_002931277                   Insys_Anthem_002931277

                                                    2954
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2956 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002931321                   Insys_Anthem_002931321
Insys_Anthem_002931563                   Insys_Anthem_002931563
Insys_Anthem_002931612                   Insys_Anthem_002931612
Insys_Anthem_002931617                   Insys_Anthem_002931617
Insys_Anthem_002931681                   Insys_Anthem_002931681
Insys_Anthem_002931731                   Insys_Anthem_002931731
Insys_Anthem_002931745                   Insys_Anthem_002931745
Insys_Anthem_002931774                   Insys_Anthem_002931774
Insys_Anthem_002931796                   Insys_Anthem_002931796
Insys_Anthem_002931801                   Insys_Anthem_002931801
Insys_Anthem_002931802                   Insys_Anthem_002931802
Insys_Anthem_002931803                   Insys_Anthem_002931803
Insys_Anthem_002931805                   Insys_Anthem_002931805
Insys_Anthem_002931811                   Insys_Anthem_002931811
Insys_Anthem_002931857                   Insys_Anthem_002931857
Insys_Anthem_002932036                   Insys_Anthem_002932036
Insys_Anthem_002932037                   Insys_Anthem_002932037
Insys_Anthem_002932120                   Insys_Anthem_002932120
Insys_Anthem_002932389                   Insys_Anthem_002932389
Insys_Anthem_002932854                   Insys_Anthem_002932854
Insys_Anthem_002933168                   Insys_Anthem_002933168
Insys_Anthem_002933222                   Insys_Anthem_002933222
Insys_Anthem_002933371                   Insys_Anthem_002933371
Insys_Anthem_002933510                   Insys_Anthem_002933510
Insys_Anthem_002933598                   Insys_Anthem_002933598
Insys_Anthem_002933623                   Insys_Anthem_002933623
Insys_Anthem_002933656                   Insys_Anthem_002933656
Insys_Anthem_002933680                   Insys_Anthem_002933680
Insys_Anthem_002933705                   Insys_Anthem_002933705
Insys_Anthem_002933779                   Insys_Anthem_002933779
Insys_Anthem_002933780                   Insys_Anthem_002933780
Insys_Anthem_002933894                   Insys_Anthem_002933894
Insys_Anthem_002933949                   Insys_Anthem_002933949
Insys_Anthem_002934004                   Insys_Anthem_002934004
Insys_Anthem_002934005                   Insys_Anthem_002934005
Insys_Anthem_002934059                   Insys_Anthem_002934059
Insys_Anthem_002934092                   Insys_Anthem_002934092
Insys_Anthem_002934117                   Insys_Anthem_002934117
Insys_Anthem_002934152                   Insys_Anthem_002934152
Insys_Anthem_002934225                   Insys_Anthem_002934225
Insys_Anthem_002934254                   Insys_Anthem_002934254
Insys_Anthem_002934427                   Insys_Anthem_002934427
Insys_Anthem_002934522                   Insys_Anthem_002934522
Insys_Anthem_002934667                   Insys_Anthem_002934667
Insys_Anthem_002934752                   Insys_Anthem_002934752
Insys_Anthem_002934803                   Insys_Anthem_002934803
Insys_Anthem_002934821                   Insys_Anthem_002934821

                                                    2955
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2957 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002934901                   Insys_Anthem_002934901
Insys_Anthem_002934928                   Insys_Anthem_002934928
Insys_Anthem_002934933                   Insys_Anthem_002934933
Insys_Anthem_002934981                   Insys_Anthem_002934981
Insys_Anthem_002935022                   Insys_Anthem_002935022
Insys_Anthem_002935194                   Insys_Anthem_002935194
Insys_Anthem_002935249                   Insys_Anthem_002935249
Insys_Anthem_002935282                   Insys_Anthem_002935282
Insys_Anthem_002935373                   Insys_Anthem_002935373
Insys_Anthem_002935379                   Insys_Anthem_002935379
Insys_Anthem_002935474                   Insys_Anthem_002935474
Insys_Anthem_002935489                   Insys_Anthem_002935489
Insys_Anthem_002935496                   Insys_Anthem_002935496
Insys_Anthem_002935554                   Insys_Anthem_002935554
Insys_Anthem_002935558                   Insys_Anthem_002935558
Insys_Anthem_002935603                   Insys_Anthem_002935603
Insys_Anthem_002935631                   Insys_Anthem_002935631
Insys_Anthem_002935777                   Insys_Anthem_002935777
Insys_Anthem_002935814                   Insys_Anthem_002935814
Insys_Anthem_002935825                   Insys_Anthem_002935825
Insys_Anthem_002935830                   Insys_Anthem_002935830
Insys_Anthem_002935864                   Insys_Anthem_002935864
Insys_Anthem_002935879                   Insys_Anthem_002935879
Insys_Anthem_002935908                   Insys_Anthem_002935908
Insys_Anthem_002936024                   Insys_Anthem_002936024
Insys_Anthem_002936141                   Insys_Anthem_002936141
Insys_Anthem_002936289                   Insys_Anthem_002936289
Insys_Anthem_002936361                   Insys_Anthem_002936361
Insys_Anthem_002936412                   Insys_Anthem_002936412
Insys_Anthem_002936435                   Insys_Anthem_002936435
Insys_Anthem_002936460                   Insys_Anthem_002936460
Insys_Anthem_002936470                   Insys_Anthem_002936470
Insys_Anthem_002936574                   Insys_Anthem_002936574
Insys_Anthem_002936630                   Insys_Anthem_002936630
Insys_Anthem_002936632                   Insys_Anthem_002936632
Insys_Anthem_002936660                   Insys_Anthem_002936660
Insys_Anthem_002936678                   Insys_Anthem_002936678
Insys_Anthem_002936721                   Insys_Anthem_002936721
Insys_Anthem_002937002                   Insys_Anthem_002937002
Insys_Anthem_002937080                   Insys_Anthem_002937080
Insys_Anthem_002937348                   Insys_Anthem_002937348
Insys_Anthem_002937361                   Insys_Anthem_002937361
Insys_Anthem_002937486                   Insys_Anthem_002937486
Insys_Anthem_002937522                   Insys_Anthem_002937522
Insys_Anthem_002937526                   Insys_Anthem_002937526
Insys_Anthem_002937569                   Insys_Anthem_002937569
Insys_Anthem_002937597                   Insys_Anthem_002937597

                                                    2956
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2958 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002937626                   Insys_Anthem_002937626
Insys_Anthem_002937705                   Insys_Anthem_002937705
Insys_Anthem_002937881                   Insys_Anthem_002937881
Insys_Anthem_002937883                   Insys_Anthem_002937883
Insys_Anthem_002937885                   Insys_Anthem_002937885
Insys_Anthem_002937901                   Insys_Anthem_002937901
Insys_Anthem_002937910                   Insys_Anthem_002937910
Insys_Anthem_002937951                   Insys_Anthem_002937951
Insys_Anthem_002937960                   Insys_Anthem_002937960
Insys_Anthem_002938086                   Insys_Anthem_002938086
Insys_Anthem_002938177                   Insys_Anthem_002938177
Insys_Anthem_002938282                   Insys_Anthem_002938282
Insys_Anthem_002938413                   Insys_Anthem_002938413
Insys_Anthem_002938445                   Insys_Anthem_002938445
Insys_Anthem_002938466                   Insys_Anthem_002938466
Insys_Anthem_002938626                   Insys_Anthem_002938626
Insys_Anthem_002938646                   Insys_Anthem_002938646
Insys_Anthem_002938651                   Insys_Anthem_002938651
Insys_Anthem_002938669                   Insys_Anthem_002938669
Insys_Anthem_002938879                   Insys_Anthem_002938879
Insys_Anthem_002939103                   Insys_Anthem_002939103
Insys_Anthem_002939216                   Insys_Anthem_002939216
Insys_Anthem_002939231                   Insys_Anthem_002939231
Insys_Anthem_002939253                   Insys_Anthem_002939253
Insys_Anthem_002939324                   Insys_Anthem_002939324
Insys_Anthem_002939361                   Insys_Anthem_002939361
Insys_Anthem_002939456                   Insys_Anthem_002939456
Insys_Anthem_002939510                   Insys_Anthem_002939510
Insys_Anthem_002939609                   Insys_Anthem_002939609
Insys_Anthem_002939643                   Insys_Anthem_002939643
Insys_Anthem_002939688                   Insys_Anthem_002939688
Insys_Anthem_002939992                   Insys_Anthem_002939992
Insys_Anthem_002940051                   Insys_Anthem_002940051
Insys_Anthem_002940072                   Insys_Anthem_002940072
Insys_Anthem_002940260                   Insys_Anthem_002940260
Insys_Anthem_002940268                   Insys_Anthem_002940268
Insys_Anthem_002940276                   Insys_Anthem_002940276
Insys_Anthem_002940543                   Insys_Anthem_002940543
Insys_Anthem_002940544                   Insys_Anthem_002940544
Insys_Anthem_002940545                   Insys_Anthem_002940545
Insys_Anthem_002940617                   Insys_Anthem_002940617
Insys_Anthem_002940719                   Insys_Anthem_002940719
Insys_Anthem_002941069                   Insys_Anthem_002941069
Insys_Anthem_002941070                   Insys_Anthem_002941070
Insys_Anthem_002941071                   Insys_Anthem_002941071
Insys_Anthem_002941072                   Insys_Anthem_002941072
Insys_Anthem_002941073                   Insys_Anthem_002941073

                                                    2957
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2959 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002941074                   Insys_Anthem_002941074
Insys_Anthem_002941075                   Insys_Anthem_002941075
Insys_Anthem_002941275                   Insys_Anthem_002941275
Insys_Anthem_002941357                   Insys_Anthem_002941357
Insys_Anthem_002941388                   Insys_Anthem_002941388
Insys_Anthem_002941389                   Insys_Anthem_002941389
Insys_Anthem_002941447                   Insys_Anthem_002941447
Insys_Anthem_002941695                   Insys_Anthem_002941695
Insys_Anthem_002941750                   Insys_Anthem_002941750
Insys_Anthem_002941912                   Insys_Anthem_002941912
Insys_Anthem_002941931                   Insys_Anthem_002941931
Insys_Anthem_002942043                   Insys_Anthem_002942043
Insys_Anthem_002942054                   Insys_Anthem_002942054
Insys_Anthem_002942175                   Insys_Anthem_002942175
Insys_Anthem_002942218                   Insys_Anthem_002942218
Insys_Anthem_002942247                   Insys_Anthem_002942247
Insys_Anthem_002942263                   Insys_Anthem_002942263
Insys_Anthem_002942322                   Insys_Anthem_002942322
Insys_Anthem_002944534                   Insys_Anthem_002944534
Insys_Anthem_002950279                   Insys_Anthem_002950279
Insys_Anthem_002951044                   Insys_Anthem_002951044
Insys_Anthem_002951190                   Insys_Anthem_002951190
Insys_Anthem_002951220                   Insys_Anthem_002951220
Insys_Anthem_002951244                   Insys_Anthem_002951244
Insys_Anthem_002951280                   Insys_Anthem_002951280
Insys_Anthem_002951349                   Insys_Anthem_002951349
Insys_Anthem_002951359                   Insys_Anthem_002951359
Insys_Anthem_002951495                   Insys_Anthem_002951495
Insys_Anthem_002951548                   Insys_Anthem_002951548
Insys_Anthem_002951601                   Insys_Anthem_002951601
Insys_Anthem_002951629                   Insys_Anthem_002951629
Insys_Anthem_002951640                   Insys_Anthem_002951640
Insys_Anthem_002951656                   Insys_Anthem_002951656
Insys_Anthem_002951661                   Insys_Anthem_002951661
Insys_Anthem_002951691                   Insys_Anthem_002951691
Insys_Anthem_002951783                   Insys_Anthem_002951783
Insys_Anthem_002951797                   Insys_Anthem_002951797
Insys_Anthem_002951811                   Insys_Anthem_002951811
Insys_Anthem_002951831                   Insys_Anthem_002951831
Insys_Anthem_002951851                   Insys_Anthem_002951851
Insys_Anthem_002951857                   Insys_Anthem_002951857
Insys_Anthem_002951895                   Insys_Anthem_002951895
Insys_Anthem_002951901                   Insys_Anthem_002951901
Insys_Anthem_002952047                   Insys_Anthem_002952047
Insys_Anthem_002952056                   Insys_Anthem_002952056
Insys_Anthem_002952118                   Insys_Anthem_002952118
Insys_Anthem_002952134                   Insys_Anthem_002952134

                                                    2958
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2960 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002952179                   Insys_Anthem_002952179
Insys_Anthem_002952201                   Insys_Anthem_002952201
Insys_Anthem_002952273                   Insys_Anthem_002952273
Insys_Anthem_002952292                   Insys_Anthem_002952292
Insys_Anthem_002952300                   Insys_Anthem_002952300
Insys_Anthem_002952419                   Insys_Anthem_002952419
Insys_Anthem_002952436                   Insys_Anthem_002952436
Insys_Anthem_002952457                   Insys_Anthem_002952457
Insys_Anthem_002952460                   Insys_Anthem_002952460
Insys_Anthem_002952572                   Insys_Anthem_002952572
Insys_Anthem_002952606                   Insys_Anthem_002952606
Insys_Anthem_002952714                   Insys_Anthem_002952714
Insys_Anthem_002952871                   Insys_Anthem_002952871
Insys_Anthem_002953024                   Insys_Anthem_002953024
Insys_Anthem_002953052                   Insys_Anthem_002953052
Insys_Anthem_002953246                   Insys_Anthem_002953246
Insys_Anthem_002953276                   Insys_Anthem_002953276
Insys_Anthem_002953338                   Insys_Anthem_002953338
Insys_Anthem_002953369                   Insys_Anthem_002953369
Insys_Anthem_002953415                   Insys_Anthem_002953415
Insys_Anthem_002953428                   Insys_Anthem_002953428
Insys_Anthem_002953553                   Insys_Anthem_002953553
Insys_Anthem_002953569                   Insys_Anthem_002953569
Insys_Anthem_002953624                   Insys_Anthem_002953624
Insys_Anthem_002954369                   Insys_Anthem_002954369
Insys_Anthem_002954545                   Insys_Anthem_002954545
Insys_Anthem_002954995                   Insys_Anthem_002954995
Insys_Anthem_002955098                   Insys_Anthem_002955098
Insys_Anthem_002955136                   Insys_Anthem_002955136
Insys_Anthem_002955141                   Insys_Anthem_002955141
Insys_Anthem_002955329                   Insys_Anthem_002955329
Insys_Anthem_002955339                   Insys_Anthem_002955339
Insys_Anthem_002955406                   Insys_Anthem_002955406
Insys_Anthem_002955735                   Insys_Anthem_002955735
Insys_Anthem_002955818                   Insys_Anthem_002955818
Insys_Anthem_002955828                   Insys_Anthem_002955828
Insys_Anthem_002955857                   Insys_Anthem_002955857
Insys_Anthem_002955889                   Insys_Anthem_002955889
Insys_Anthem_002955931                   Insys_Anthem_002955931
Insys_Anthem_002955961                   Insys_Anthem_002955961
Insys_Anthem_002955972                   Insys_Anthem_002955972
Insys_Anthem_002956082                   Insys_Anthem_002956082
Insys_Anthem_002956210                   Insys_Anthem_002956210
Insys_Anthem_002956244                   Insys_Anthem_002956244
Insys_Anthem_002956308                   Insys_Anthem_002956308
Insys_Anthem_002956333                   Insys_Anthem_002956333
Insys_Anthem_002956476                   Insys_Anthem_002956476

                                                    2959
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2961 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002956485                   Insys_Anthem_002956485
Insys_Anthem_002956677                   Insys_Anthem_002956677
Insys_Anthem_002956874                   Insys_Anthem_002956874
Insys_Anthem_002956892                   Insys_Anthem_002956892
Insys_Anthem_002956942                   Insys_Anthem_002956942
Insys_Anthem_002957097                   Insys_Anthem_002957097
Insys_Anthem_002957230                   Insys_Anthem_002957230
Insys_Anthem_002957288                   Insys_Anthem_002957288
Insys_Anthem_002957371                   Insys_Anthem_002957371
Insys_Anthem_002957408                   Insys_Anthem_002957408
Insys_Anthem_002957421                   Insys_Anthem_002957421
Insys_Anthem_002957494                   Insys_Anthem_002957494
Insys_Anthem_002957586                   Insys_Anthem_002957586
Insys_Anthem_002957610                   Insys_Anthem_002957610
Insys_Anthem_002957824                   Insys_Anthem_002957824
Insys_Anthem_002958027                   Insys_Anthem_002958027
Insys_Anthem_002958063                   Insys_Anthem_002958063
Insys_Anthem_002958090                   Insys_Anthem_002958090
Insys_Anthem_002958117                   Insys_Anthem_002958117
Insys_Anthem_002958151                   Insys_Anthem_002958151
Insys_Anthem_002958321                   Insys_Anthem_002958321
Insys_Anthem_002958399                   Insys_Anthem_002958399
Insys_Anthem_002958406                   Insys_Anthem_002958406
Insys_Anthem_002958422                   Insys_Anthem_002958422
Insys_Anthem_002958705                   Insys_Anthem_002958705
Insys_Anthem_002958723                   Insys_Anthem_002958723
Insys_Anthem_002958729                   Insys_Anthem_002958729
Insys_Anthem_002958746                   Insys_Anthem_002958746
Insys_Anthem_002958893                   Insys_Anthem_002958893
Insys_Anthem_002959108                   Insys_Anthem_002959108
Insys_Anthem_002959260                   Insys_Anthem_002959260
Insys_Anthem_002959285                   Insys_Anthem_002959285
Insys_Anthem_002959692                   Insys_Anthem_002959692
Insys_Anthem_002960017                   Insys_Anthem_002960017
Insys_Anthem_002960597                   Insys_Anthem_002960597
Insys_Anthem_002961248                   Insys_Anthem_002961248
Insys_Anthem_002961277                   Insys_Anthem_002961277
Insys_Anthem_002961306                   Insys_Anthem_002961306
Insys_Anthem_002961574                   Insys_Anthem_002961574
Insys_Anthem_002961922                   Insys_Anthem_002961922
Insys_Anthem_002961929                   Insys_Anthem_002961929
Insys_Anthem_002961951                   Insys_Anthem_002961951
Insys_Anthem_002961954                   Insys_Anthem_002961954
Insys_Anthem_002961970                   Insys_Anthem_002961970
Insys_Anthem_002961983                   Insys_Anthem_002961983
Insys_Anthem_002962000                   Insys_Anthem_002962000
Insys_Anthem_002962007                   Insys_Anthem_002962007

                                                    2960
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2962 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002962016                   Insys_Anthem_002962016
Insys_Anthem_002962036                   Insys_Anthem_002962036
Insys_Anthem_002962079                   Insys_Anthem_002962079
Insys_Anthem_002962106                   Insys_Anthem_002962106
Insys_Anthem_002962126                   Insys_Anthem_002962126
Insys_Anthem_002962212                   Insys_Anthem_002962212
Insys_Anthem_002962250                   Insys_Anthem_002962250
Insys_Anthem_002962268                   Insys_Anthem_002962268
Insys_Anthem_002962343                   Insys_Anthem_002962343
Insys_Anthem_002962373                   Insys_Anthem_002962373
Insys_Anthem_002962382                   Insys_Anthem_002962382
Insys_Anthem_002962383                   Insys_Anthem_002962383
Insys_Anthem_002962404                   Insys_Anthem_002962404
Insys_Anthem_002962405                   Insys_Anthem_002962405
Insys_Anthem_002962425                   Insys_Anthem_002962425
Insys_Anthem_002962429                   Insys_Anthem_002962429
Insys_Anthem_002962433                   Insys_Anthem_002962433
Insys_Anthem_002962459                   Insys_Anthem_002962459
Insys_Anthem_002962478                   Insys_Anthem_002962478
Insys_Anthem_002962479                   Insys_Anthem_002962479
Insys_Anthem_002962499                   Insys_Anthem_002962499
Insys_Anthem_002962537                   Insys_Anthem_002962537
Insys_Anthem_002962556                   Insys_Anthem_002962556
Insys_Anthem_002962576                   Insys_Anthem_002962576
Insys_Anthem_002962621                   Insys_Anthem_002962621
Insys_Anthem_002962656                   Insys_Anthem_002962656
Insys_Anthem_002962670                   Insys_Anthem_002962670
Insys_Anthem_002962692                   Insys_Anthem_002962692
Insys_Anthem_002962703                   Insys_Anthem_002962703
Insys_Anthem_002962731                   Insys_Anthem_002962731
Insys_Anthem_002962759                   Insys_Anthem_002962759
Insys_Anthem_002962779                   Insys_Anthem_002962779
Insys_Anthem_002962784                   Insys_Anthem_002962784
Insys_Anthem_002962790                   Insys_Anthem_002962790
Insys_Anthem_002962800                   Insys_Anthem_002962800
Insys_Anthem_002962810                   Insys_Anthem_002962810
Insys_Anthem_002962817                   Insys_Anthem_002962817
Insys_Anthem_002962842                   Insys_Anthem_002962842
Insys_Anthem_002962858                   Insys_Anthem_002962858
Insys_Anthem_002962862                   Insys_Anthem_002962862
Insys_Anthem_002962872                   Insys_Anthem_002962872
Insys_Anthem_002962896                   Insys_Anthem_002962896
Insys_Anthem_002962914                   Insys_Anthem_002962914
Insys_Anthem_002962920                   Insys_Anthem_002962920
Insys_Anthem_002962926                   Insys_Anthem_002962926
Insys_Anthem_002962928                   Insys_Anthem_002962928
Insys_Anthem_002962951                   Insys_Anthem_002962951

                                                    2961
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2963 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002963020                   Insys_Anthem_002963020
Insys_Anthem_002963063                   Insys_Anthem_002963063
Insys_Anthem_002963162                   Insys_Anthem_002963162
Insys_Anthem_002963175                   Insys_Anthem_002963175
Insys_Anthem_002963182                   Insys_Anthem_002963182
Insys_Anthem_002963308                   Insys_Anthem_002963308
Insys_Anthem_002963369                   Insys_Anthem_002963369
Insys_Anthem_002963553                   Insys_Anthem_002963553
Insys_Anthem_002963589                   Insys_Anthem_002963589
Insys_Anthem_002963678                   Insys_Anthem_002963678
Insys_Anthem_002963729                   Insys_Anthem_002963729
Insys_Anthem_002963790                   Insys_Anthem_002963790
Insys_Anthem_002963875                   Insys_Anthem_002963875
Insys_Anthem_002963894                   Insys_Anthem_002963894
Insys_Anthem_002963916                   Insys_Anthem_002963916
Insys_Anthem_002964136                   Insys_Anthem_002964136
Insys_Anthem_002964389                   Insys_Anthem_002964389
Insys_Anthem_002964393                   Insys_Anthem_002964393
Insys_Anthem_002964410                   Insys_Anthem_002964410
Insys_Anthem_002964707                   Insys_Anthem_002964707
Insys_Anthem_002964877                   Insys_Anthem_002964877
Insys_Anthem_002965197                   Insys_Anthem_002965197
Insys_Anthem_002965205                   Insys_Anthem_002965205
Insys_Anthem_002965307                   Insys_Anthem_002965307
Insys_Anthem_002965382                   Insys_Anthem_002965382
Insys_Anthem_002965707                   Insys_Anthem_002965707
Insys_Anthem_002965723                   Insys_Anthem_002965723
Insys_Anthem_002965768                   Insys_Anthem_002965768
Insys_Anthem_002965831                   Insys_Anthem_002965831
Insys_Anthem_002965834                   Insys_Anthem_002965834
Insys_Anthem_002965969                   Insys_Anthem_002965969
Insys_Anthem_002966343                   Insys_Anthem_002966343
Insys_Anthem_002966535                   Insys_Anthem_002966535
Insys_Anthem_002966536                   Insys_Anthem_002966536
Insys_Anthem_002966798                   Insys_Anthem_002966798
Insys_Anthem_002966810                   Insys_Anthem_002966810
Insys_Anthem_002966860                   Insys_Anthem_002966860
Insys_Anthem_002966866                   Insys_Anthem_002966866
Insys_Anthem_002966962                   Insys_Anthem_002966962
Insys_Anthem_002967119                   Insys_Anthem_002967119
Insys_Anthem_002967140                   Insys_Anthem_002967140
Insys_Anthem_002967142                   Insys_Anthem_002967142
Insys_Anthem_002967308                   Insys_Anthem_002967308
Insys_Anthem_002967605                   Insys_Anthem_002967605
Insys_Anthem_002967607                   Insys_Anthem_002967607
Insys_Anthem_002967682                   Insys_Anthem_002967682
Insys_Anthem_002967687                   Insys_Anthem_002967687

                                                    2962
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2964 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002967703                   Insys_Anthem_002967703
Insys_Anthem_002967711                   Insys_Anthem_002967711
Insys_Anthem_002967752                   Insys_Anthem_002967752
Insys_Anthem_002967754                   Insys_Anthem_002967754
Insys_Anthem_002967880                   Insys_Anthem_002967880
Insys_Anthem_002967894                   Insys_Anthem_002967894
Insys_Anthem_002967935                   Insys_Anthem_002967935
Insys_Anthem_002967955                   Insys_Anthem_002967955
Insys_Anthem_002968004                   Insys_Anthem_002968004
Insys_Anthem_002968066                   Insys_Anthem_002968066
Insys_Anthem_002968145                   Insys_Anthem_002968145
Insys_Anthem_002968249                   Insys_Anthem_002968249
Insys_Anthem_002968277                   Insys_Anthem_002968277
Insys_Anthem_002968297                   Insys_Anthem_002968297
Insys_Anthem_002968301                   Insys_Anthem_002968301
Insys_Anthem_002968358                   Insys_Anthem_002968358
Insys_Anthem_002968424                   Insys_Anthem_002968424
Insys_Anthem_002968531                   Insys_Anthem_002968531
Insys_Anthem_002968763                   Insys_Anthem_002968763
Insys_Anthem_002968882                   Insys_Anthem_002968882
Insys_Anthem_002968935                   Insys_Anthem_002968935
Insys_Anthem_002969095                   Insys_Anthem_002969095
Insys_Anthem_002969097                   Insys_Anthem_002969097
Insys_Anthem_002969220                   Insys_Anthem_002969220
Insys_Anthem_002969221                   Insys_Anthem_002969221
Insys_Anthem_002969223                   Insys_Anthem_002969223
Insys_Anthem_002969249                   Insys_Anthem_002969249
Insys_Anthem_002969309                   Insys_Anthem_002969309
Insys_Anthem_002969458                   Insys_Anthem_002969458
Insys_Anthem_002969483                   Insys_Anthem_002969483
Insys_Anthem_002969728                   Insys_Anthem_002969728
Insys_Anthem_002969729                   Insys_Anthem_002969729
Insys_Anthem_002969735                   Insys_Anthem_002969735
Insys_Anthem_002969738                   Insys_Anthem_002969738
Insys_Anthem_002969739                   Insys_Anthem_002969739
Insys_Anthem_002969741                   Insys_Anthem_002969741
Insys_Anthem_002969744                   Insys_Anthem_002969744
Insys_Anthem_002969774                   Insys_Anthem_002969774
Insys_Anthem_002969847                   Insys_Anthem_002969847
Insys_Anthem_002969856                   Insys_Anthem_002969856
Insys_Anthem_002969858                   Insys_Anthem_002969858
Insys_Anthem_002969860                   Insys_Anthem_002969860
Insys_Anthem_002969861                   Insys_Anthem_002969861
Insys_Anthem_002969862                   Insys_Anthem_002969862
Insys_Anthem_002969863                   Insys_Anthem_002969863
Insys_Anthem_002970041                   Insys_Anthem_002970041
Insys_Anthem_002970132                   Insys_Anthem_002970132

                                                    2963
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2965 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002970307                   Insys_Anthem_002970307
Insys_Anthem_002970383                   Insys_Anthem_002970383
Insys_Anthem_002970394                   Insys_Anthem_002970394
Insys_Anthem_002970406                   Insys_Anthem_002970406
Insys_Anthem_002970422                   Insys_Anthem_002970422
Insys_Anthem_002970482                   Insys_Anthem_002970482
Insys_Anthem_002970490                   Insys_Anthem_002970490
Insys_Anthem_002970512                   Insys_Anthem_002970512
Insys_Anthem_002970571                   Insys_Anthem_002970571
Insys_Anthem_002970588                   Insys_Anthem_002970588
Insys_Anthem_002970687                   Insys_Anthem_002970687
Insys_Anthem_002970724                   Insys_Anthem_002970724
Insys_Anthem_002970752                   Insys_Anthem_002970752
Insys_Anthem_002970769                   Insys_Anthem_002970769
Insys_Anthem_002970780                   Insys_Anthem_002970780
Insys_Anthem_002970809                   Insys_Anthem_002970809
Insys_Anthem_002970843                   Insys_Anthem_002970843
Insys_Anthem_002971065                   Insys_Anthem_002971065
Insys_Anthem_002971073                   Insys_Anthem_002971073
Insys_Anthem_002971085                   Insys_Anthem_002971085
Insys_Anthem_002971117                   Insys_Anthem_002971117
Insys_Anthem_002971284                   Insys_Anthem_002971284
Insys_Anthem_002971309                   Insys_Anthem_002971309
Insys_Anthem_002971340                   Insys_Anthem_002971340
Insys_Anthem_002971341                   Insys_Anthem_002971341
Insys_Anthem_002971368                   Insys_Anthem_002971368
Insys_Anthem_002971396                   Insys_Anthem_002971396
Insys_Anthem_002971425                   Insys_Anthem_002971425
Insys_Anthem_002971533                   Insys_Anthem_002971533
Insys_Anthem_002971559                   Insys_Anthem_002971559
Insys_Anthem_002971581                   Insys_Anthem_002971581
Insys_Anthem_002971645                   Insys_Anthem_002971645
Insys_Anthem_002971713                   Insys_Anthem_002971713
Insys_Anthem_002971779                   Insys_Anthem_002971779
Insys_Anthem_002971813                   Insys_Anthem_002971813
Insys_Anthem_002971859                   Insys_Anthem_002971859
Insys_Anthem_002971860                   Insys_Anthem_002971860
Insys_Anthem_002971900                   Insys_Anthem_002971900
Insys_Anthem_002971925                   Insys_Anthem_002971925
Insys_Anthem_002971970                   Insys_Anthem_002971970
Insys_Anthem_002971998                   Insys_Anthem_002971998
Insys_Anthem_002972006                   Insys_Anthem_002972006
Insys_Anthem_002972223                   Insys_Anthem_002972223
Insys_Anthem_002972257                   Insys_Anthem_002972257
Insys_Anthem_002972276                   Insys_Anthem_002972276
Insys_Anthem_002972278                   Insys_Anthem_002972278
Insys_Anthem_002972290                   Insys_Anthem_002972290

                                                    2964
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2966 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002972322                   Insys_Anthem_002972322
Insys_Anthem_002972364                   Insys_Anthem_002972364
Insys_Anthem_002972384                   Insys_Anthem_002972384
Insys_Anthem_002972572                   Insys_Anthem_002972572
Insys_Anthem_002972653                   Insys_Anthem_002972653
Insys_Anthem_002972684                   Insys_Anthem_002972684
Insys_Anthem_002972937                   Insys_Anthem_002972937
Insys_Anthem_002974820                   Insys_Anthem_002974820
Insys_Anthem_002974963                   Insys_Anthem_002974963
Insys_Anthem_002975025                   Insys_Anthem_002975025
Insys_Anthem_002975028                   Insys_Anthem_002975028
Insys_Anthem_002975268                   Insys_Anthem_002975268
Insys_Anthem_002975401                   Insys_Anthem_002975401
Insys_Anthem_002975464                   Insys_Anthem_002975464
Insys_Anthem_002975703                   Insys_Anthem_002975703
Insys_Anthem_002975733                   Insys_Anthem_002975733
Insys_Anthem_002975853                   Insys_Anthem_002975853
Insys_Anthem_002975944                   Insys_Anthem_002975944
Insys_Anthem_002976009                   Insys_Anthem_002976009
Insys_Anthem_002976025                   Insys_Anthem_002976025
Insys_Anthem_002976057                   Insys_Anthem_002976057
Insys_Anthem_002976226                   Insys_Anthem_002976226
Insys_Anthem_002976283                   Insys_Anthem_002976283
Insys_Anthem_002976331                   Insys_Anthem_002976331
Insys_Anthem_002976423                   Insys_Anthem_002976423
Insys_Anthem_002976435                   Insys_Anthem_002976435
Insys_Anthem_002976696                   Insys_Anthem_002976696
Insys_Anthem_002976698                   Insys_Anthem_002976698
Insys_Anthem_002976699                   Insys_Anthem_002976699
Insys_Anthem_002976700                   Insys_Anthem_002976700
Insys_Anthem_002976704                   Insys_Anthem_002976704
Insys_Anthem_002976728                   Insys_Anthem_002976728
Insys_Anthem_002976730                   Insys_Anthem_002976730
Insys_Anthem_002976731                   Insys_Anthem_002976731
Insys_Anthem_002976732                   Insys_Anthem_002976732
Insys_Anthem_002976736                   Insys_Anthem_002976736
Insys_Anthem_002976758                   Insys_Anthem_002976758
Insys_Anthem_002976760                   Insys_Anthem_002976760
Insys_Anthem_002976761                   Insys_Anthem_002976761
Insys_Anthem_002976762                   Insys_Anthem_002976762
Insys_Anthem_002976766                   Insys_Anthem_002976766
Insys_Anthem_002976782                   Insys_Anthem_002976782
Insys_Anthem_002976927                   Insys_Anthem_002976927
Insys_Anthem_002976933                   Insys_Anthem_002976933
Insys_Anthem_002976937                   Insys_Anthem_002976937
Insys_Anthem_002976975                   Insys_Anthem_002976975
Insys_Anthem_002976977                   Insys_Anthem_002976977

                                                    2965
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2967 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002976984                   Insys_Anthem_002976984
Insys_Anthem_002977048                   Insys_Anthem_002977048
Insys_Anthem_002977054                   Insys_Anthem_002977054
Insys_Anthem_002977096                   Insys_Anthem_002977096
Insys_Anthem_002977917                   Insys_Anthem_002977917
Insys_Anthem_002977920                   Insys_Anthem_002977920
Insys_Anthem_002977928                   Insys_Anthem_002977928
Insys_Anthem_002977938                   Insys_Anthem_002977938
Insys_Anthem_002978198                   Insys_Anthem_002978198
Insys_Anthem_002978205                   Insys_Anthem_002978205
Insys_Anthem_002978237                   Insys_Anthem_002978237
Insys_Anthem_002978388                   Insys_Anthem_002978388
Insys_Anthem_002978389                   Insys_Anthem_002978389
Insys_Anthem_002978390                   Insys_Anthem_002978390
Insys_Anthem_002978391                   Insys_Anthem_002978391
Insys_Anthem_002978394                   Insys_Anthem_002978394
Insys_Anthem_002978396                   Insys_Anthem_002978396
Insys_Anthem_002978397                   Insys_Anthem_002978397
Insys_Anthem_002978398                   Insys_Anthem_002978398
Insys_Anthem_002978399                   Insys_Anthem_002978399
Insys_Anthem_002978431                   Insys_Anthem_002978431
Insys_Anthem_002978452                   Insys_Anthem_002978452
Insys_Anthem_002978767                   Insys_Anthem_002978767
Insys_Anthem_002978861                   Insys_Anthem_002978861
Insys_Anthem_002979011                   Insys_Anthem_002979011
Insys_Anthem_002979057                   Insys_Anthem_002979057
Insys_Anthem_002979078                   Insys_Anthem_002979078
Insys_Anthem_002980001                   Insys_Anthem_002980001
Insys_Anthem_002980053                   Insys_Anthem_002980053
Insys_Anthem_002980165                   Insys_Anthem_002980165
Insys_Anthem_002980167                   Insys_Anthem_002980167
Insys_Anthem_002980169                   Insys_Anthem_002980169
Insys_Anthem_002980170                   Insys_Anthem_002980170
Insys_Anthem_002980171                   Insys_Anthem_002980171
Insys_Anthem_002980175                   Insys_Anthem_002980175
Insys_Anthem_002980185                   Insys_Anthem_002980185
Insys_Anthem_002980187                   Insys_Anthem_002980187
Insys_Anthem_002980188                   Insys_Anthem_002980188
Insys_Anthem_002980189                   Insys_Anthem_002980189
Insys_Anthem_002980193                   Insys_Anthem_002980193
Insys_Anthem_002980202                   Insys_Anthem_002980202
Insys_Anthem_002980204                   Insys_Anthem_002980204
Insys_Anthem_002980205                   Insys_Anthem_002980205
Insys_Anthem_002980206                   Insys_Anthem_002980206
Insys_Anthem_002980210                   Insys_Anthem_002980210
Insys_Anthem_002980430                   Insys_Anthem_002980430
Insys_Anthem_002980569                   Insys_Anthem_002980569

                                                    2966
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2968 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002980572                   Insys_Anthem_002980572
Insys_Anthem_002980594                   Insys_Anthem_002980594
Insys_Anthem_002980611                   Insys_Anthem_002980611
Insys_Anthem_002980688                   Insys_Anthem_002980688
Insys_Anthem_002980709                   Insys_Anthem_002980709
Insys_Anthem_002980758                   Insys_Anthem_002980758
Insys_Anthem_002980760                   Insys_Anthem_002980760
Insys_Anthem_002980826                   Insys_Anthem_002980826
Insys_Anthem_002981014                   Insys_Anthem_002981014
Insys_Anthem_002981053                   Insys_Anthem_002981053
Insys_Anthem_002981062                   Insys_Anthem_002981062
Insys_Anthem_002981065                   Insys_Anthem_002981065
Insys_Anthem_002981696                   Insys_Anthem_002981696
Insys_Anthem_002981702                   Insys_Anthem_002981702
Insys_Anthem_002981703                   Insys_Anthem_002981703
Insys_Anthem_002981704                   Insys_Anthem_002981704
Insys_Anthem_002981708                   Insys_Anthem_002981708
Insys_Anthem_002981710                   Insys_Anthem_002981710
Insys_Anthem_002981724                   Insys_Anthem_002981724
Insys_Anthem_002981802                   Insys_Anthem_002981802
Insys_Anthem_002981832                   Insys_Anthem_002981832
Insys_Anthem_002981839                   Insys_Anthem_002981839
Insys_Anthem_002981883                   Insys_Anthem_002981883
Insys_Anthem_002981905                   Insys_Anthem_002981905
Insys_Anthem_002982053                   Insys_Anthem_002982053
Insys_Anthem_002982059                   Insys_Anthem_002982059
Insys_Anthem_002982060                   Insys_Anthem_002982060
Insys_Anthem_002982061                   Insys_Anthem_002982061
Insys_Anthem_002982065                   Insys_Anthem_002982065
Insys_Anthem_002982067                   Insys_Anthem_002982067
Insys_Anthem_002982082                   Insys_Anthem_002982082
Insys_Anthem_002982251                   Insys_Anthem_002982251
Insys_Anthem_002982257                   Insys_Anthem_002982257
Insys_Anthem_002982258                   Insys_Anthem_002982258
Insys_Anthem_002982259                   Insys_Anthem_002982259
Insys_Anthem_002982263                   Insys_Anthem_002982263
Insys_Anthem_002982265                   Insys_Anthem_002982265
Insys_Anthem_002982280                   Insys_Anthem_002982280
Insys_Anthem_002982357                   Insys_Anthem_002982357
Insys_Anthem_002982712                   Insys_Anthem_002982712
Insys_Anthem_002982718                   Insys_Anthem_002982718
Insys_Anthem_002982719                   Insys_Anthem_002982719
Insys_Anthem_002982720                   Insys_Anthem_002982720
Insys_Anthem_002982724                   Insys_Anthem_002982724
Insys_Anthem_002982726                   Insys_Anthem_002982726
Insys_Anthem_002982740                   Insys_Anthem_002982740
Insys_Anthem_002982793                   Insys_Anthem_002982793

                                                    2967
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2969 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002982915                   Insys_Anthem_002982915
Insys_Anthem_002982921                   Insys_Anthem_002982921
Insys_Anthem_002982922                   Insys_Anthem_002982922
Insys_Anthem_002982923                   Insys_Anthem_002982923
Insys_Anthem_002982927                   Insys_Anthem_002982927
Insys_Anthem_002982929                   Insys_Anthem_002982929
Insys_Anthem_002982944                   Insys_Anthem_002982944
Insys_Anthem_002983147                   Insys_Anthem_002983147
Insys_Anthem_002983153                   Insys_Anthem_002983153
Insys_Anthem_002983154                   Insys_Anthem_002983154
Insys_Anthem_002983155                   Insys_Anthem_002983155
Insys_Anthem_002983159                   Insys_Anthem_002983159
Insys_Anthem_002983161                   Insys_Anthem_002983161
Insys_Anthem_002983176                   Insys_Anthem_002983176
Insys_Anthem_002983667                   Insys_Anthem_002983667
Insys_Anthem_002983670                   Insys_Anthem_002983670
Insys_Anthem_002983724                   Insys_Anthem_002983724
Insys_Anthem_002983843                   Insys_Anthem_002983843
Insys_Anthem_002983871                   Insys_Anthem_002983871
Insys_Anthem_002983964                   Insys_Anthem_002983964
Insys_Anthem_002984185                   Insys_Anthem_002984185
Insys_Anthem_002984186                   Insys_Anthem_002984186
Insys_Anthem_002984190                   Insys_Anthem_002984190
Insys_Anthem_002984191                   Insys_Anthem_002984191
Insys_Anthem_002984211                   Insys_Anthem_002984211
Insys_Anthem_002984212                   Insys_Anthem_002984212
Insys_Anthem_002984216                   Insys_Anthem_002984216
Insys_Anthem_002984245                   Insys_Anthem_002984245
Insys_Anthem_002984246                   Insys_Anthem_002984246
Insys_Anthem_002984250                   Insys_Anthem_002984250
Insys_Anthem_002984251                   Insys_Anthem_002984251
Insys_Anthem_002984271                   Insys_Anthem_002984271
Insys_Anthem_002984272                   Insys_Anthem_002984272
Insys_Anthem_002984276                   Insys_Anthem_002984276
Insys_Anthem_002984576                   Insys_Anthem_002984576
Insys_Anthem_002984594                   Insys_Anthem_002984594
Insys_Anthem_002984648                   Insys_Anthem_002984648
Insys_Anthem_002984675                   Insys_Anthem_002984675
Insys_Anthem_002984692                   Insys_Anthem_002984692
Insys_Anthem_002984774                   Insys_Anthem_002984774
Insys_Anthem_002984872                   Insys_Anthem_002984872
Insys_Anthem_002984896                   Insys_Anthem_002984896
Insys_Anthem_002984947                   Insys_Anthem_002984947
Insys_Anthem_002984997                   Insys_Anthem_002984997
Insys_Anthem_002985061                   Insys_Anthem_002985061
Insys_Anthem_002985137                   Insys_Anthem_002985137
Insys_Anthem_002985139                   Insys_Anthem_002985139

                                                    2968
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2970 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002985189                   Insys_Anthem_002985189
Insys_Anthem_002985247                   Insys_Anthem_002985247
Insys_Anthem_002985300                   Insys_Anthem_002985300
Insys_Anthem_002985361                   Insys_Anthem_002985361
Insys_Anthem_002985489                   Insys_Anthem_002985489
Insys_Anthem_002985495                   Insys_Anthem_002985495
Insys_Anthem_002985503                   Insys_Anthem_002985503
Insys_Anthem_002985528                   Insys_Anthem_002985528
Insys_Anthem_002985620                   Insys_Anthem_002985620
Insys_Anthem_002985675                   Insys_Anthem_002985675
Insys_Anthem_002986073                   Insys_Anthem_002986073
Insys_Anthem_002986181                   Insys_Anthem_002986181
Insys_Anthem_002986183                   Insys_Anthem_002986183
Insys_Anthem_002986192                   Insys_Anthem_002986192
Insys_Anthem_002986205                   Insys_Anthem_002986205
Insys_Anthem_002986208                   Insys_Anthem_002986208
Insys_Anthem_002986272                   Insys_Anthem_002986272
Insys_Anthem_002986273                   Insys_Anthem_002986273
Insys_Anthem_002986274                   Insys_Anthem_002986274
Insys_Anthem_002986275                   Insys_Anthem_002986275
Insys_Anthem_002986278                   Insys_Anthem_002986278
Insys_Anthem_002986326                   Insys_Anthem_002986326
Insys_Anthem_002986460                   Insys_Anthem_002986460
Insys_Anthem_002986523                   Insys_Anthem_002986523
Insys_Anthem_002986536                   Insys_Anthem_002986536
Insys_Anthem_002986549                   Insys_Anthem_002986549
Insys_Anthem_002986662                   Insys_Anthem_002986662
Insys_Anthem_002986734                   Insys_Anthem_002986734
Insys_Anthem_002986736                   Insys_Anthem_002986736
Insys_Anthem_002986738                   Insys_Anthem_002986738
Insys_Anthem_002986740                   Insys_Anthem_002986740
Insys_Anthem_002986742                   Insys_Anthem_002986742
Insys_Anthem_002986743                   Insys_Anthem_002986743
Insys_Anthem_002986745                   Insys_Anthem_002986745
Insys_Anthem_002986747                   Insys_Anthem_002986747
Insys_Anthem_002986754                   Insys_Anthem_002986754
Insys_Anthem_002986760                   Insys_Anthem_002986760
Insys_Anthem_002986847                   Insys_Anthem_002986847
Insys_Anthem_002986911                   Insys_Anthem_002986911
Insys_Anthem_002987114                   Insys_Anthem_002987114
Insys_Anthem_002987120                   Insys_Anthem_002987120
Insys_Anthem_002987165                   Insys_Anthem_002987165
Insys_Anthem_002987322                   Insys_Anthem_002987322
Insys_Anthem_002987517                   Insys_Anthem_002987517
Insys_Anthem_002987542                   Insys_Anthem_002987542
Insys_Anthem_002987677                   Insys_Anthem_002987677
Insys_Anthem_002987886                   Insys_Anthem_002987886

                                                    2969
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2971 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002988024                   Insys_Anthem_002988024
Insys_Anthem_002988044                   Insys_Anthem_002988044
Insys_Anthem_002988161                   Insys_Anthem_002988161
Insys_Anthem_002988239                   Insys_Anthem_002988239
Insys_Anthem_002988270                   Insys_Anthem_002988270
Insys_Anthem_002988271                   Insys_Anthem_002988271
Insys_Anthem_002988272                   Insys_Anthem_002988272
Insys_Anthem_002988456                   Insys_Anthem_002988456
Insys_Anthem_002988493                   Insys_Anthem_002988493
Insys_Anthem_002988499                   Insys_Anthem_002988499
Insys_Anthem_002988607                   Insys_Anthem_002988607
Insys_Anthem_002988609                   Insys_Anthem_002988609
Insys_Anthem_002988770                   Insys_Anthem_002988770
Insys_Anthem_002988858                   Insys_Anthem_002988858
Insys_Anthem_002988865                   Insys_Anthem_002988865
Insys_Anthem_002988887                   Insys_Anthem_002988887
Insys_Anthem_002989028                   Insys_Anthem_002989028
Insys_Anthem_002989152                   Insys_Anthem_002989152
Insys_Anthem_002989157                   Insys_Anthem_002989157
Insys_Anthem_002989223                   Insys_Anthem_002989223
Insys_Anthem_002989379                   Insys_Anthem_002989379
Insys_Anthem_002989423                   Insys_Anthem_002989423
Insys_Anthem_002989431                   Insys_Anthem_002989431
Insys_Anthem_002989434                   Insys_Anthem_002989434
Insys_Anthem_002989435                   Insys_Anthem_002989435
Insys_Anthem_002989437                   Insys_Anthem_002989437
Insys_Anthem_002989590                   Insys_Anthem_002989590
Insys_Anthem_002989679                   Insys_Anthem_002989679
Insys_Anthem_002989894                   Insys_Anthem_002989894
Insys_Anthem_002990118                   Insys_Anthem_002990118
Insys_Anthem_002990151                   Insys_Anthem_002990151
Insys_Anthem_002990152                   Insys_Anthem_002990152
Insys_Anthem_002990156                   Insys_Anthem_002990156
Insys_Anthem_002990157                   Insys_Anthem_002990157
Insys_Anthem_002990177                   Insys_Anthem_002990177
Insys_Anthem_002990178                   Insys_Anthem_002990178
Insys_Anthem_002990182                   Insys_Anthem_002990182
Insys_Anthem_002990255                   Insys_Anthem_002990255
Insys_Anthem_002990256                   Insys_Anthem_002990256
Insys_Anthem_002990260                   Insys_Anthem_002990260
Insys_Anthem_002990261                   Insys_Anthem_002990261
Insys_Anthem_002990281                   Insys_Anthem_002990281
Insys_Anthem_002990282                   Insys_Anthem_002990282
Insys_Anthem_002990286                   Insys_Anthem_002990286
Insys_Anthem_002990343                   Insys_Anthem_002990343
Insys_Anthem_002990344                   Insys_Anthem_002990344
Insys_Anthem_002990348                   Insys_Anthem_002990348

                                                    2970
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2972 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002990349                   Insys_Anthem_002990349
Insys_Anthem_002990369                   Insys_Anthem_002990369
Insys_Anthem_002990370                   Insys_Anthem_002990370
Insys_Anthem_002990374                   Insys_Anthem_002990374
Insys_Anthem_002990427                   Insys_Anthem_002990427
Insys_Anthem_002990531                   Insys_Anthem_002990531
Insys_Anthem_002990863                   Insys_Anthem_002990863
Insys_Anthem_002990866                   Insys_Anthem_002990866
Insys_Anthem_002990909                   Insys_Anthem_002990909
Insys_Anthem_002990912                   Insys_Anthem_002990912
Insys_Anthem_002990917                   Insys_Anthem_002990917
Insys_Anthem_002990920                   Insys_Anthem_002990920
Insys_Anthem_002990940                   Insys_Anthem_002990940
Insys_Anthem_002990941                   Insys_Anthem_002990941
Insys_Anthem_002990972                   Insys_Anthem_002990972
Insys_Anthem_002991630                   Insys_Anthem_002991630
Insys_Anthem_002991677                   Insys_Anthem_002991677
Insys_Anthem_002991775                   Insys_Anthem_002991775
Insys_Anthem_002991794                   Insys_Anthem_002991794
Insys_Anthem_002992079                   Insys_Anthem_002992079
Insys_Anthem_002992082                   Insys_Anthem_002992082
Insys_Anthem_002992282                   Insys_Anthem_002992282
Insys_Anthem_002992285                   Insys_Anthem_002992285
Insys_Anthem_002992422                   Insys_Anthem_002992422
Insys_Anthem_002992427                   Insys_Anthem_002992427
Insys_Anthem_002992428                   Insys_Anthem_002992428
Insys_Anthem_002992429                   Insys_Anthem_002992429
Insys_Anthem_002992610                   Insys_Anthem_002992610
Insys_Anthem_002992676                   Insys_Anthem_002992676
Insys_Anthem_002992677                   Insys_Anthem_002992677
Insys_Anthem_002992734                   Insys_Anthem_002992734
Insys_Anthem_002992748                   Insys_Anthem_002992748
Insys_Anthem_002992753                   Insys_Anthem_002992753
Insys_Anthem_002992812                   Insys_Anthem_002992812
Insys_Anthem_002992904                   Insys_Anthem_002992904
Insys_Anthem_002992999                   Insys_Anthem_002992999
Insys_Anthem_002993005                   Insys_Anthem_002993005
Insys_Anthem_002993006                   Insys_Anthem_002993006
Insys_Anthem_002993007                   Insys_Anthem_002993007
Insys_Anthem_002993010                   Insys_Anthem_002993010
Insys_Anthem_002993023                   Insys_Anthem_002993023
Insys_Anthem_002993057                   Insys_Anthem_002993057
Insys_Anthem_002993064                   Insys_Anthem_002993064
Insys_Anthem_002993132                   Insys_Anthem_002993132
Insys_Anthem_002993224                   Insys_Anthem_002993224
Insys_Anthem_002993319                   Insys_Anthem_002993319
Insys_Anthem_002993325                   Insys_Anthem_002993325

                                                    2971
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2973 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002993326                   Insys_Anthem_002993326
Insys_Anthem_002993327                   Insys_Anthem_002993327
Insys_Anthem_002993330                   Insys_Anthem_002993330
Insys_Anthem_002993343                   Insys_Anthem_002993343
Insys_Anthem_002993430                   Insys_Anthem_002993430
Insys_Anthem_002993540                   Insys_Anthem_002993540
Insys_Anthem_002993591                   Insys_Anthem_002993591
Insys_Anthem_002993637                   Insys_Anthem_002993637
Insys_Anthem_002993719                   Insys_Anthem_002993719
Insys_Anthem_002993737                   Insys_Anthem_002993737
Insys_Anthem_002993740                   Insys_Anthem_002993740
Insys_Anthem_002993754                   Insys_Anthem_002993754
Insys_Anthem_002994076                   Insys_Anthem_002994076
Insys_Anthem_002994103                   Insys_Anthem_002994103
Insys_Anthem_002994269                   Insys_Anthem_002994269
Insys_Anthem_002994328                   Insys_Anthem_002994328
Insys_Anthem_002994558                   Insys_Anthem_002994558
Insys_Anthem_002994569                   Insys_Anthem_002994569
Insys_Anthem_002994580                   Insys_Anthem_002994580
Insys_Anthem_002994591                   Insys_Anthem_002994591
Insys_Anthem_002994600                   Insys_Anthem_002994600
Insys_Anthem_002994633                   Insys_Anthem_002994633
Insys_Anthem_002994643                   Insys_Anthem_002994643
Insys_Anthem_002994667                   Insys_Anthem_002994667
Insys_Anthem_002994714                   Insys_Anthem_002994714
Insys_Anthem_002994716                   Insys_Anthem_002994716
Insys_Anthem_002994792                   Insys_Anthem_002994792
Insys_Anthem_002994804                   Insys_Anthem_002994804
Insys_Anthem_002994807                   Insys_Anthem_002994807
Insys_Anthem_002994844                   Insys_Anthem_002994844
Insys_Anthem_002994884                   Insys_Anthem_002994884
Insys_Anthem_002995091                   Insys_Anthem_002995091
Insys_Anthem_002995107                   Insys_Anthem_002995107
Insys_Anthem_002995235                   Insys_Anthem_002995235
Insys_Anthem_002995236                   Insys_Anthem_002995236
Insys_Anthem_002995237                   Insys_Anthem_002995237
Insys_Anthem_002995238                   Insys_Anthem_002995238
Insys_Anthem_002995239                   Insys_Anthem_002995239
Insys_Anthem_002995240                   Insys_Anthem_002995240
Insys_Anthem_002995241                   Insys_Anthem_002995241
Insys_Anthem_002995243                   Insys_Anthem_002995243
Insys_Anthem_002995244                   Insys_Anthem_002995244
Insys_Anthem_002995245                   Insys_Anthem_002995245
Insys_Anthem_002995246                   Insys_Anthem_002995246
Insys_Anthem_002995247                   Insys_Anthem_002995247
Insys_Anthem_002995249                   Insys_Anthem_002995249
Insys_Anthem_002995250                   Insys_Anthem_002995250

                                                    2972
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2974 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002995251                   Insys_Anthem_002995251
Insys_Anthem_002995267                   Insys_Anthem_002995267
Insys_Anthem_002995269                   Insys_Anthem_002995269
Insys_Anthem_002995270                   Insys_Anthem_002995270
Insys_Anthem_002995272                   Insys_Anthem_002995272
Insys_Anthem_002995273                   Insys_Anthem_002995273
Insys_Anthem_002995274                   Insys_Anthem_002995274
Insys_Anthem_002995483                   Insys_Anthem_002995483
Insys_Anthem_002995490                   Insys_Anthem_002995490
Insys_Anthem_002995511                   Insys_Anthem_002995511
Insys_Anthem_002995665                   Insys_Anthem_002995665
Insys_Anthem_002995843                   Insys_Anthem_002995843
Insys_Anthem_002995861                   Insys_Anthem_002995861
Insys_Anthem_002995867                   Insys_Anthem_002995867
Insys_Anthem_002995883                   Insys_Anthem_002995883
Insys_Anthem_002995978                   Insys_Anthem_002995978
Insys_Anthem_002996014                   Insys_Anthem_002996014
Insys_Anthem_002996019                   Insys_Anthem_002996019
Insys_Anthem_002996105                   Insys_Anthem_002996105
Insys_Anthem_002996153                   Insys_Anthem_002996153
Insys_Anthem_002996220                   Insys_Anthem_002996220
Insys_Anthem_002996227                   Insys_Anthem_002996227
Insys_Anthem_002996228                   Insys_Anthem_002996228
Insys_Anthem_002996266                   Insys_Anthem_002996266
Insys_Anthem_002996268                   Insys_Anthem_002996268
Insys_Anthem_002996272                   Insys_Anthem_002996272
Insys_Anthem_002996275                   Insys_Anthem_002996275
Insys_Anthem_002996484                   Insys_Anthem_002996484
Insys_Anthem_002996486                   Insys_Anthem_002996486
Insys_Anthem_002996487                   Insys_Anthem_002996487
Insys_Anthem_002996488                   Insys_Anthem_002996488
Insys_Anthem_002996499                   Insys_Anthem_002996499
Insys_Anthem_002996534                   Insys_Anthem_002996534
Insys_Anthem_002996536                   Insys_Anthem_002996536
Insys_Anthem_002996745                   Insys_Anthem_002996745
Insys_Anthem_002996747                   Insys_Anthem_002996747
Insys_Anthem_002996748                   Insys_Anthem_002996748
Insys_Anthem_002996749                   Insys_Anthem_002996749
Insys_Anthem_002996760                   Insys_Anthem_002996760
Insys_Anthem_002996824                   Insys_Anthem_002996824
Insys_Anthem_002996924                   Insys_Anthem_002996924
Insys_Anthem_002996925                   Insys_Anthem_002996925
Insys_Anthem_002996930                   Insys_Anthem_002996930
Insys_Anthem_002996935                   Insys_Anthem_002996935
Insys_Anthem_002996936                   Insys_Anthem_002996936
Insys_Anthem_002996962                   Insys_Anthem_002996962
Insys_Anthem_002997076                   Insys_Anthem_002997076

                                                    2973
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2975 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002997101                   Insys_Anthem_002997101
Insys_Anthem_002997156                   Insys_Anthem_002997156
Insys_Anthem_002997208                   Insys_Anthem_002997208
Insys_Anthem_002997211                   Insys_Anthem_002997211
Insys_Anthem_002997223                   Insys_Anthem_002997223
Insys_Anthem_002997230                   Insys_Anthem_002997230
Insys_Anthem_002997248                   Insys_Anthem_002997248
Insys_Anthem_002997676                   Insys_Anthem_002997676
Insys_Anthem_002997699                   Insys_Anthem_002997699
Insys_Anthem_002997706                   Insys_Anthem_002997706
Insys_Anthem_002997741                   Insys_Anthem_002997741
Insys_Anthem_002997842                   Insys_Anthem_002997842
Insys_Anthem_002997848                   Insys_Anthem_002997848
Insys_Anthem_002997849                   Insys_Anthem_002997849
Insys_Anthem_002997850                   Insys_Anthem_002997850
Insys_Anthem_002997873                   Insys_Anthem_002997873
Insys_Anthem_002997906                   Insys_Anthem_002997906
Insys_Anthem_002998165                   Insys_Anthem_002998165
Insys_Anthem_002998172                   Insys_Anthem_002998172
Insys_Anthem_002998173                   Insys_Anthem_002998173
Insys_Anthem_002998174                   Insys_Anthem_002998174
Insys_Anthem_002998177                   Insys_Anthem_002998177
Insys_Anthem_002998200                   Insys_Anthem_002998200
Insys_Anthem_002998271                   Insys_Anthem_002998271
Insys_Anthem_002998283                   Insys_Anthem_002998283
Insys_Anthem_002998509                   Insys_Anthem_002998509
Insys_Anthem_002998515                   Insys_Anthem_002998515
Insys_Anthem_002998516                   Insys_Anthem_002998516
Insys_Anthem_002998517                   Insys_Anthem_002998517
Insys_Anthem_002998520                   Insys_Anthem_002998520
Insys_Anthem_002998534                   Insys_Anthem_002998534
Insys_Anthem_002998574                   Insys_Anthem_002998574
Insys_Anthem_002998584                   Insys_Anthem_002998584
Insys_Anthem_002998697                   Insys_Anthem_002998697
Insys_Anthem_002998704                   Insys_Anthem_002998704
Insys_Anthem_002998705                   Insys_Anthem_002998705
Insys_Anthem_002998706                   Insys_Anthem_002998706
Insys_Anthem_002998709                   Insys_Anthem_002998709
Insys_Anthem_002998731                   Insys_Anthem_002998731
Insys_Anthem_002998796                   Insys_Anthem_002998796
Insys_Anthem_002998797                   Insys_Anthem_002998797
Insys_Anthem_002998801                   Insys_Anthem_002998801
Insys_Anthem_002998803                   Insys_Anthem_002998803
Insys_Anthem_002999298                   Insys_Anthem_002999298
Insys_Anthem_002999367                   Insys_Anthem_002999367
Insys_Anthem_002999415                   Insys_Anthem_002999415
Insys_Anthem_002999488                   Insys_Anthem_002999488

                                                    2974
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2976 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_002999489                   Insys_Anthem_002999489
Insys_Anthem_002999651                   Insys_Anthem_002999651
Insys_Anthem_002999652                   Insys_Anthem_002999652
Insys_Anthem_002999769                   Insys_Anthem_002999769
Insys_Anthem_002999883                   Insys_Anthem_002999883
Insys_Anthem_003000008                   Insys_Anthem_003000008
Insys_Anthem_003000062                   Insys_Anthem_003000062
Insys_Anthem_003000090                   Insys_Anthem_003000090
Insys_Anthem_003000110                   Insys_Anthem_003000110
Insys_Anthem_003000250                   Insys_Anthem_003000250
Insys_Anthem_003000366                   Insys_Anthem_003000366
Insys_Anthem_003000480                   Insys_Anthem_003000480
Insys_Anthem_003000481                   Insys_Anthem_003000481
Insys_Anthem_003000485                   Insys_Anthem_003000485
Insys_Anthem_003000486                   Insys_Anthem_003000486
Insys_Anthem_003000494                   Insys_Anthem_003000494
Insys_Anthem_003000495                   Insys_Anthem_003000495
Insys_Anthem_003000499                   Insys_Anthem_003000499
Insys_Anthem_003000500                   Insys_Anthem_003000500
Insys_Anthem_003000757                   Insys_Anthem_003000757
Insys_Anthem_003000883                   Insys_Anthem_003000883
Insys_Anthem_003000906                   Insys_Anthem_003000906
Insys_Anthem_003000950                   Insys_Anthem_003000950
Insys_Anthem_003000990                   Insys_Anthem_003000990
Insys_Anthem_003000998                   Insys_Anthem_003000998
Insys_Anthem_003001019                   Insys_Anthem_003001019
Insys_Anthem_003001060                   Insys_Anthem_003001060
Insys_Anthem_003001105                   Insys_Anthem_003001105
Insys_Anthem_003001130                   Insys_Anthem_003001130
Insys_Anthem_003001179                   Insys_Anthem_003001179
Insys_Anthem_003001220                   Insys_Anthem_003001220
Insys_Anthem_003001255                   Insys_Anthem_003001255
Insys_Anthem_003001263                   Insys_Anthem_003001263
Insys_Anthem_003001311                   Insys_Anthem_003001311
Insys_Anthem_003001332                   Insys_Anthem_003001332
Insys_Anthem_003001345                   Insys_Anthem_003001345
Insys_Anthem_003001352                   Insys_Anthem_003001352
Insys_Anthem_003001366                   Insys_Anthem_003001366
Insys_Anthem_003001397                   Insys_Anthem_003001397
Insys_Anthem_003001470                   Insys_Anthem_003001470
Insys_Anthem_003001473                   Insys_Anthem_003001473
Insys_Anthem_003001505                   Insys_Anthem_003001505
Insys_Anthem_003001547                   Insys_Anthem_003001547
Insys_Anthem_003001591                   Insys_Anthem_003001591
Insys_Anthem_003001643                   Insys_Anthem_003001643
Insys_Anthem_003001707                   Insys_Anthem_003001707
Insys_Anthem_003001709                   Insys_Anthem_003001709

                                                    2975
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2977 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003001729                   Insys_Anthem_003001729
Insys_Anthem_003001743                   Insys_Anthem_003001743
Insys_Anthem_003001788                   Insys_Anthem_003001788
Insys_Anthem_003001880                   Insys_Anthem_003001880
Insys_Anthem_003001886                   Insys_Anthem_003001886
Insys_Anthem_003001899                   Insys_Anthem_003001899
Insys_Anthem_003001918                   Insys_Anthem_003001918
Insys_Anthem_003001954                   Insys_Anthem_003001954
Insys_Anthem_003001991                   Insys_Anthem_003001991
Insys_Anthem_003002056                   Insys_Anthem_003002056
Insys_Anthem_003002102                   Insys_Anthem_003002102
Insys_Anthem_003002137                   Insys_Anthem_003002137
Insys_Anthem_003002172                   Insys_Anthem_003002172
Insys_Anthem_003002188                   Insys_Anthem_003002188
Insys_Anthem_003002215                   Insys_Anthem_003002215
Insys_Anthem_003002225                   Insys_Anthem_003002225
Insys_Anthem_003002248                   Insys_Anthem_003002248
Insys_Anthem_003002268                   Insys_Anthem_003002268
Insys_Anthem_003002310                   Insys_Anthem_003002310
Insys_Anthem_003002341                   Insys_Anthem_003002341
Insys_Anthem_003002378                   Insys_Anthem_003002378
Insys_Anthem_003002444                   Insys_Anthem_003002444
Insys_Anthem_003002446                   Insys_Anthem_003002446
Insys_Anthem_003002465                   Insys_Anthem_003002465
Insys_Anthem_003002487                   Insys_Anthem_003002487
Insys_Anthem_003002532                   Insys_Anthem_003002532
Insys_Anthem_003002577                   Insys_Anthem_003002577
Insys_Anthem_003002649                   Insys_Anthem_003002649
Insys_Anthem_003002665                   Insys_Anthem_003002665
Insys_Anthem_003002693                   Insys_Anthem_003002693
Insys_Anthem_003002737                   Insys_Anthem_003002737
Insys_Anthem_003002741                   Insys_Anthem_003002741
Insys_Anthem_003002770                   Insys_Anthem_003002770
Insys_Anthem_003002795                   Insys_Anthem_003002795
Insys_Anthem_003002819                   Insys_Anthem_003002819
Insys_Anthem_003002841                   Insys_Anthem_003002841
Insys_Anthem_003002852                   Insys_Anthem_003002852
Insys_Anthem_003002897                   Insys_Anthem_003002897
Insys_Anthem_003002911                   Insys_Anthem_003002911
Insys_Anthem_003002922                   Insys_Anthem_003002922
Insys_Anthem_003002929                   Insys_Anthem_003002929
Insys_Anthem_003002947                   Insys_Anthem_003002947
Insys_Anthem_003002959                   Insys_Anthem_003002959
Insys_Anthem_003002965                   Insys_Anthem_003002965
Insys_Anthem_003002984                   Insys_Anthem_003002984
Insys_Anthem_003003014                   Insys_Anthem_003003014
Insys_Anthem_003003045                   Insys_Anthem_003003045

                                                    2976
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2978 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003003063                   Insys_Anthem_003003063
Insys_Anthem_003003081                   Insys_Anthem_003003081
Insys_Anthem_003003089                   Insys_Anthem_003003089
Insys_Anthem_003003164                   Insys_Anthem_003003164
Insys_Anthem_003003186                   Insys_Anthem_003003186
Insys_Anthem_003003210                   Insys_Anthem_003003210
Insys_Anthem_003003288                   Insys_Anthem_003003288
Insys_Anthem_003003293                   Insys_Anthem_003003293
Insys_Anthem_003003338                   Insys_Anthem_003003338
Insys_Anthem_003003385                   Insys_Anthem_003003385
Insys_Anthem_003003415                   Insys_Anthem_003003415
Insys_Anthem_003003421                   Insys_Anthem_003003421
Insys_Anthem_003003423                   Insys_Anthem_003003423
Insys_Anthem_003003425                   Insys_Anthem_003003425
Insys_Anthem_003003464                   Insys_Anthem_003003464
Insys_Anthem_003003473                   Insys_Anthem_003003473
Insys_Anthem_003003711                   Insys_Anthem_003003711
Insys_Anthem_003003898                   Insys_Anthem_003003898
Insys_Anthem_003004023                   Insys_Anthem_003004023
Insys_Anthem_003004087                   Insys_Anthem_003004087
Insys_Anthem_003004089                   Insys_Anthem_003004089
Insys_Anthem_003004110                   Insys_Anthem_003004110
Insys_Anthem_003004300                   Insys_Anthem_003004300
Insys_Anthem_003004302                   Insys_Anthem_003004302
Insys_Anthem_003004320                   Insys_Anthem_003004320
Insys_Anthem_003004489                   Insys_Anthem_003004489
Insys_Anthem_003004588                   Insys_Anthem_003004588
Insys_Anthem_003004696                   Insys_Anthem_003004696
Insys_Anthem_003004701                   Insys_Anthem_003004701
Insys_Anthem_003005330                   Insys_Anthem_003005330
Insys_Anthem_003005368                   Insys_Anthem_003005368
Insys_Anthem_003005369                   Insys_Anthem_003005369
Insys_Anthem_003005411                   Insys_Anthem_003005411
Insys_Anthem_003005663                   Insys_Anthem_003005663
Insys_Anthem_003006524                   Insys_Anthem_003006524
Insys_Anthem_003007513                   Insys_Anthem_003007513
Insys_Anthem_003007585                   Insys_Anthem_003007585
Insys_Anthem_003007640                   Insys_Anthem_003007640
Insys_Anthem_003007823                   Insys_Anthem_003007823
Insys_Anthem_003007828                   Insys_Anthem_003007828
Insys_Anthem_003008173                   Insys_Anthem_003008173
Insys_Anthem_003008188                   Insys_Anthem_003008188
Insys_Anthem_003008202                   Insys_Anthem_003008202
Insys_Anthem_003008294                   Insys_Anthem_003008294
Insys_Anthem_003008297                   Insys_Anthem_003008297
Insys_Anthem_003008409                   Insys_Anthem_003008409
Insys_Anthem_003008585                   Insys_Anthem_003008585

                                                    2977
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2979 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003008594                   Insys_Anthem_003008594
Insys_Anthem_003008681                   Insys_Anthem_003008681
Insys_Anthem_003008706                   Insys_Anthem_003008706
Insys_Anthem_003008812                   Insys_Anthem_003008812
Insys_Anthem_003009003                   Insys_Anthem_003009003
Insys_Anthem_003009169                   Insys_Anthem_003009169
Insys_Anthem_003009239                   Insys_Anthem_003009239
Insys_Anthem_003009363                   Insys_Anthem_003009363
Insys_Anthem_003009494                   Insys_Anthem_003009494
Insys_Anthem_003009496                   Insys_Anthem_003009496
Insys_Anthem_003009622                   Insys_Anthem_003009622
Insys_Anthem_003009628                   Insys_Anthem_003009628
Insys_Anthem_003009850                   Insys_Anthem_003009850
Insys_Anthem_003009851                   Insys_Anthem_003009851
Insys_Anthem_003009852                   Insys_Anthem_003009852
Insys_Anthem_003009862                   Insys_Anthem_003009862
Insys_Anthem_003009990                   Insys_Anthem_003009990
Insys_Anthem_003010007                   Insys_Anthem_003010007
Insys_Anthem_003010146                   Insys_Anthem_003010146
Insys_Anthem_003010237                   Insys_Anthem_003010237
Insys_Anthem_003010405                   Insys_Anthem_003010405
Insys_Anthem_003010410                   Insys_Anthem_003010410
Insys_Anthem_003010489                   Insys_Anthem_003010489
Insys_Anthem_003010652                   Insys_Anthem_003010652
Insys_Anthem_003010746                   Insys_Anthem_003010746
Insys_Anthem_003010841                   Insys_Anthem_003010841
Insys_Anthem_003010842                   Insys_Anthem_003010842
Insys_Anthem_003010875                   Insys_Anthem_003010875
Insys_Anthem_003011188                   Insys_Anthem_003011188
Insys_Anthem_003011241                   Insys_Anthem_003011241
Insys_Anthem_003011356                   Insys_Anthem_003011356
Insys_Anthem_003011384                   Insys_Anthem_003011384
Insys_Anthem_003011423                   Insys_Anthem_003011423
Insys_Anthem_003011436                   Insys_Anthem_003011436
Insys_Anthem_003011442                   Insys_Anthem_003011442
Insys_Anthem_003011626                   Insys_Anthem_003011626
Insys_Anthem_003011701                   Insys_Anthem_003011701
Insys_Anthem_003011707                   Insys_Anthem_003011707
Insys_Anthem_003011719                   Insys_Anthem_003011719
Insys_Anthem_003011720                   Insys_Anthem_003011720
Insys_Anthem_003011721                   Insys_Anthem_003011721
Insys_Anthem_003011846                   Insys_Anthem_003011846
Insys_Anthem_003011855                   Insys_Anthem_003011855
Insys_Anthem_003011856                   Insys_Anthem_003011856
Insys_Anthem_003011866                   Insys_Anthem_003011866
Insys_Anthem_003011872                   Insys_Anthem_003011872
Insys_Anthem_003011964                   Insys_Anthem_003011964

                                                    2978
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2980 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003011992                   Insys_Anthem_003011992
Insys_Anthem_003012072                   Insys_Anthem_003012072
Insys_Anthem_003012079                   Insys_Anthem_003012079
Insys_Anthem_003012154                   Insys_Anthem_003012154
Insys_Anthem_003012175                   Insys_Anthem_003012175
Insys_Anthem_003012217                   Insys_Anthem_003012217
Insys_Anthem_003012247                   Insys_Anthem_003012247
Insys_Anthem_003012316                   Insys_Anthem_003012316
Insys_Anthem_003012671                   Insys_Anthem_003012671
Insys_Anthem_003013067                   Insys_Anthem_003013067
Insys_Anthem_003013139                   Insys_Anthem_003013139
Insys_Anthem_003013187                   Insys_Anthem_003013187
Insys_Anthem_003013472                   Insys_Anthem_003013472
Insys_Anthem_003013507                   Insys_Anthem_003013507
Insys_Anthem_003013530                   Insys_Anthem_003013530
Insys_Anthem_003013780                   Insys_Anthem_003013780
Insys_Anthem_003013848                   Insys_Anthem_003013848
Insys_Anthem_003013926                   Insys_Anthem_003013926
Insys_Anthem_003013927                   Insys_Anthem_003013927
Insys_Anthem_003013931                   Insys_Anthem_003013931
Insys_Anthem_003013933                   Insys_Anthem_003013933
Insys_Anthem_003013963                   Insys_Anthem_003013963
Insys_Anthem_003013964                   Insys_Anthem_003013964
Insys_Anthem_003013965                   Insys_Anthem_003013965
Insys_Anthem_003013968                   Insys_Anthem_003013968
Insys_Anthem_003013969                   Insys_Anthem_003013969
Insys_Anthem_003013970                   Insys_Anthem_003013970
Insys_Anthem_003013971                   Insys_Anthem_003013971
Insys_Anthem_003013972                   Insys_Anthem_003013972
Insys_Anthem_003013973                   Insys_Anthem_003013973
Insys_Anthem_003013974                   Insys_Anthem_003013974
Insys_Anthem_003013975                   Insys_Anthem_003013975
Insys_Anthem_003013976                   Insys_Anthem_003013976
Insys_Anthem_003013977                   Insys_Anthem_003013977
Insys_Anthem_003013978                   Insys_Anthem_003013978
Insys_Anthem_003013979                   Insys_Anthem_003013979
Insys_Anthem_003013980                   Insys_Anthem_003013980
Insys_Anthem_003014064                   Insys_Anthem_003014064
Insys_Anthem_003014065                   Insys_Anthem_003014065
Insys_Anthem_003014069                   Insys_Anthem_003014069
Insys_Anthem_003014070                   Insys_Anthem_003014070
Insys_Anthem_003014071                   Insys_Anthem_003014071
Insys_Anthem_003014072                   Insys_Anthem_003014072
Insys_Anthem_003014073                   Insys_Anthem_003014073
Insys_Anthem_003014074                   Insys_Anthem_003014074
Insys_Anthem_003014075                   Insys_Anthem_003014075
Insys_Anthem_003014076                   Insys_Anthem_003014076

                                                    2979
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2981 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003014129                   Insys_Anthem_003014129
Insys_Anthem_003014130                   Insys_Anthem_003014130
Insys_Anthem_003014136                   Insys_Anthem_003014136
Insys_Anthem_003014137                   Insys_Anthem_003014137
Insys_Anthem_003014141                   Insys_Anthem_003014141
Insys_Anthem_003014142                   Insys_Anthem_003014142
Insys_Anthem_003014143                   Insys_Anthem_003014143
Insys_Anthem_003014177                   Insys_Anthem_003014177
Insys_Anthem_003014335                   Insys_Anthem_003014335
Insys_Anthem_003014336                   Insys_Anthem_003014336
Insys_Anthem_003014337                   Insys_Anthem_003014337
Insys_Anthem_003014350                   Insys_Anthem_003014350
Insys_Anthem_003014402                   Insys_Anthem_003014402
Insys_Anthem_003014415                   Insys_Anthem_003014415
Insys_Anthem_003014612                   Insys_Anthem_003014612
Insys_Anthem_003014613                   Insys_Anthem_003014613
Insys_Anthem_003014614                   Insys_Anthem_003014614
Insys_Anthem_003014625                   Insys_Anthem_003014625
Insys_Anthem_003014878                   Insys_Anthem_003014878
Insys_Anthem_003014879                   Insys_Anthem_003014879
Insys_Anthem_003014880                   Insys_Anthem_003014880
Insys_Anthem_003014891                   Insys_Anthem_003014891
Insys_Anthem_003015124                   Insys_Anthem_003015124
Insys_Anthem_003015127                   Insys_Anthem_003015127
Insys_Anthem_003015128                   Insys_Anthem_003015128
Insys_Anthem_003015129                   Insys_Anthem_003015129
Insys_Anthem_003015142                   Insys_Anthem_003015142
Insys_Anthem_003015921                   Insys_Anthem_003015921
Insys_Anthem_003016006                   Insys_Anthem_003016006
Insys_Anthem_003016030                   Insys_Anthem_003016030
Insys_Anthem_003016219                   Insys_Anthem_003016219
Insys_Anthem_003016224                   Insys_Anthem_003016224
Insys_Anthem_003016245                   Insys_Anthem_003016245
Insys_Anthem_003016256                   Insys_Anthem_003016256
Insys_Anthem_003016258                   Insys_Anthem_003016258
Insys_Anthem_003016383                   Insys_Anthem_003016383
Insys_Anthem_003016430                   Insys_Anthem_003016430
Insys_Anthem_003016446                   Insys_Anthem_003016446
Insys_Anthem_003016452                   Insys_Anthem_003016452
Insys_Anthem_003016634                   Insys_Anthem_003016634
Insys_Anthem_003016642                   Insys_Anthem_003016642
Insys_Anthem_003016822                   Insys_Anthem_003016822
Insys_Anthem_003016895                   Insys_Anthem_003016895
Insys_Anthem_003017022                   Insys_Anthem_003017022
Insys_Anthem_003017151                   Insys_Anthem_003017151
Insys_Anthem_003017189                   Insys_Anthem_003017189
Insys_Anthem_003017206                   Insys_Anthem_003017206

                                                    2980
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2982 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003017224                   Insys_Anthem_003017224
Insys_Anthem_003017230                   Insys_Anthem_003017230
Insys_Anthem_003017236                   Insys_Anthem_003017236
Insys_Anthem_003017604                   Insys_Anthem_003017604
Insys_Anthem_003017659                   Insys_Anthem_003017659
Insys_Anthem_003017713                   Insys_Anthem_003017713
Insys_Anthem_003017774                   Insys_Anthem_003017774
Insys_Anthem_003017793                   Insys_Anthem_003017793
Insys_Anthem_003017924                   Insys_Anthem_003017924
Insys_Anthem_003018024                   Insys_Anthem_003018024
Insys_Anthem_003018065                   Insys_Anthem_003018065
Insys_Anthem_003018097                   Insys_Anthem_003018097
Insys_Anthem_003018181                   Insys_Anthem_003018181
Insys_Anthem_003018198                   Insys_Anthem_003018198
Insys_Anthem_003018291                   Insys_Anthem_003018291
Insys_Anthem_003018334                   Insys_Anthem_003018334
Insys_Anthem_003018355                   Insys_Anthem_003018355
Insys_Anthem_003018395                   Insys_Anthem_003018395
Insys_Anthem_003018430                   Insys_Anthem_003018430
Insys_Anthem_003018466                   Insys_Anthem_003018466
Insys_Anthem_003018523                   Insys_Anthem_003018523
Insys_Anthem_003018581                   Insys_Anthem_003018581
Insys_Anthem_003018587                   Insys_Anthem_003018587
Insys_Anthem_003018594                   Insys_Anthem_003018594
Insys_Anthem_003018682                   Insys_Anthem_003018682
Insys_Anthem_003018683                   Insys_Anthem_003018683
Insys_Anthem_003018710                   Insys_Anthem_003018710
Insys_Anthem_003019021                   Insys_Anthem_003019021
Insys_Anthem_003019054                   Insys_Anthem_003019054
Insys_Anthem_003019291                   Insys_Anthem_003019291
Insys_Anthem_003019493                   Insys_Anthem_003019493
Insys_Anthem_003019586                   Insys_Anthem_003019586
Insys_Anthem_003019599                   Insys_Anthem_003019599
Insys_Anthem_003019675                   Insys_Anthem_003019675
Insys_Anthem_003019679                   Insys_Anthem_003019679
Insys_Anthem_003019689                   Insys_Anthem_003019689
Insys_Anthem_003019692                   Insys_Anthem_003019692
Insys_Anthem_003019721                   Insys_Anthem_003019721
Insys_Anthem_003019820                   Insys_Anthem_003019820
Insys_Anthem_003019970                   Insys_Anthem_003019970
Insys_Anthem_003020129                   Insys_Anthem_003020129
Insys_Anthem_003020168                   Insys_Anthem_003020168
Insys_Anthem_003020174                   Insys_Anthem_003020174
Insys_Anthem_003020257                   Insys_Anthem_003020257
Insys_Anthem_003020350                   Insys_Anthem_003020350
Insys_Anthem_003020524                   Insys_Anthem_003020524
Insys_Anthem_003020598                   Insys_Anthem_003020598

                                                    2981
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2983 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003020600                   Insys_Anthem_003020600
Insys_Anthem_003020611                   Insys_Anthem_003020611
Insys_Anthem_003020629                   Insys_Anthem_003020629
Insys_Anthem_003020667                   Insys_Anthem_003020667
Insys_Anthem_003020671                   Insys_Anthem_003020671
Insys_Anthem_003020688                   Insys_Anthem_003020688
Insys_Anthem_003020698                   Insys_Anthem_003020698
Insys_Anthem_003020765                   Insys_Anthem_003020765
Insys_Anthem_003020865                   Insys_Anthem_003020865
Insys_Anthem_003020877                   Insys_Anthem_003020877
Insys_Anthem_003020880                   Insys_Anthem_003020880
Insys_Anthem_003020881                   Insys_Anthem_003020881
Insys_Anthem_003020887                   Insys_Anthem_003020887
Insys_Anthem_003020944                   Insys_Anthem_003020944
Insys_Anthem_003021027                   Insys_Anthem_003021027
Insys_Anthem_003021078                   Insys_Anthem_003021078
Insys_Anthem_003021153                   Insys_Anthem_003021153
Insys_Anthem_003021175                   Insys_Anthem_003021175
Insys_Anthem_003021187                   Insys_Anthem_003021187
Insys_Anthem_003021227                   Insys_Anthem_003021227
Insys_Anthem_003021283                   Insys_Anthem_003021283
Insys_Anthem_003021311                   Insys_Anthem_003021311
Insys_Anthem_003021328                   Insys_Anthem_003021328
Insys_Anthem_003021329                   Insys_Anthem_003021329
Insys_Anthem_003021338                   Insys_Anthem_003021338
Insys_Anthem_003021358                   Insys_Anthem_003021358
Insys_Anthem_003021558                   Insys_Anthem_003021558
Insys_Anthem_003021622                   Insys_Anthem_003021622
Insys_Anthem_003021626                   Insys_Anthem_003021626
Insys_Anthem_003021673                   Insys_Anthem_003021673
Insys_Anthem_003021705                   Insys_Anthem_003021705
Insys_Anthem_003021732                   Insys_Anthem_003021732
Insys_Anthem_003021770                   Insys_Anthem_003021770
Insys_Anthem_003021779                   Insys_Anthem_003021779
Insys_Anthem_003021780                   Insys_Anthem_003021780
Insys_Anthem_003021797                   Insys_Anthem_003021797
Insys_Anthem_003021802                   Insys_Anthem_003021802
Insys_Anthem_003021810                   Insys_Anthem_003021810
Insys_Anthem_003021812                   Insys_Anthem_003021812
Insys_Anthem_003021820                   Insys_Anthem_003021820
Insys_Anthem_003021822                   Insys_Anthem_003021822
Insys_Anthem_003021831                   Insys_Anthem_003021831
Insys_Anthem_003021834                   Insys_Anthem_003021834
Insys_Anthem_003021841                   Insys_Anthem_003021841
Insys_Anthem_003021844                   Insys_Anthem_003021844
Insys_Anthem_003021863                   Insys_Anthem_003021863
Insys_Anthem_003021869                   Insys_Anthem_003021869

                                                    2982
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2984 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003021874                   Insys_Anthem_003021874
Insys_Anthem_003021882                   Insys_Anthem_003021882
Insys_Anthem_003021889                   Insys_Anthem_003021889
Insys_Anthem_003021897                   Insys_Anthem_003021897
Insys_Anthem_003021911                   Insys_Anthem_003021911
Insys_Anthem_003021945                   Insys_Anthem_003021945
Insys_Anthem_003021952                   Insys_Anthem_003021952
Insys_Anthem_003021957                   Insys_Anthem_003021957
Insys_Anthem_003021968                   Insys_Anthem_003021968
Insys_Anthem_003022005                   Insys_Anthem_003022005
Insys_Anthem_003022008                   Insys_Anthem_003022008
Insys_Anthem_003022094                   Insys_Anthem_003022094
Insys_Anthem_003022096                   Insys_Anthem_003022096
Insys_Anthem_003022136                   Insys_Anthem_003022136
Insys_Anthem_003022172                   Insys_Anthem_003022172
Insys_Anthem_003022173                   Insys_Anthem_003022173
Insys_Anthem_003022185                   Insys_Anthem_003022185
Insys_Anthem_003022201                   Insys_Anthem_003022201
Insys_Anthem_003022207                   Insys_Anthem_003022207
Insys_Anthem_003022217                   Insys_Anthem_003022217
Insys_Anthem_003022250                   Insys_Anthem_003022250
Insys_Anthem_003022255                   Insys_Anthem_003022255
Insys_Anthem_003022261                   Insys_Anthem_003022261
Insys_Anthem_003022263                   Insys_Anthem_003022263
Insys_Anthem_003022300                   Insys_Anthem_003022300
Insys_Anthem_003022302                   Insys_Anthem_003022302
Insys_Anthem_003022334                   Insys_Anthem_003022334
Insys_Anthem_003022372                   Insys_Anthem_003022372
Insys_Anthem_003022396                   Insys_Anthem_003022396
Insys_Anthem_003022410                   Insys_Anthem_003022410
Insys_Anthem_003022414                   Insys_Anthem_003022414
Insys_Anthem_003022415                   Insys_Anthem_003022415
Insys_Anthem_003022426                   Insys_Anthem_003022426
Insys_Anthem_003022432                   Insys_Anthem_003022432
Insys_Anthem_003022435                   Insys_Anthem_003022435
Insys_Anthem_003022440                   Insys_Anthem_003022440
Insys_Anthem_003022442                   Insys_Anthem_003022442
Insys_Anthem_003022445                   Insys_Anthem_003022445
Insys_Anthem_003022450                   Insys_Anthem_003022450
Insys_Anthem_003022455                   Insys_Anthem_003022455
Insys_Anthem_003022466                   Insys_Anthem_003022466
Insys_Anthem_003022477                   Insys_Anthem_003022477
Insys_Anthem_003022485                   Insys_Anthem_003022485
Insys_Anthem_003022488                   Insys_Anthem_003022488
Insys_Anthem_003022494                   Insys_Anthem_003022494
Insys_Anthem_003022508                   Insys_Anthem_003022508
Insys_Anthem_003022513                   Insys_Anthem_003022513

                                                    2983
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2985 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003022517                   Insys_Anthem_003022517
Insys_Anthem_003022532                   Insys_Anthem_003022532
Insys_Anthem_003022553                   Insys_Anthem_003022553
Insys_Anthem_003022577                   Insys_Anthem_003022577
Insys_Anthem_003022588                   Insys_Anthem_003022588
Insys_Anthem_003022589                   Insys_Anthem_003022589
Insys_Anthem_003022592                   Insys_Anthem_003022592
Insys_Anthem_003022599                   Insys_Anthem_003022599
Insys_Anthem_003022604                   Insys_Anthem_003022604
Insys_Anthem_003022624                   Insys_Anthem_003022624
Insys_Anthem_003022629                   Insys_Anthem_003022629
Insys_Anthem_003022635                   Insys_Anthem_003022635
Insys_Anthem_003022642                   Insys_Anthem_003022642
Insys_Anthem_003022645                   Insys_Anthem_003022645
Insys_Anthem_003022655                   Insys_Anthem_003022655
Insys_Anthem_003022659                   Insys_Anthem_003022659
Insys_Anthem_003022664                   Insys_Anthem_003022664
Insys_Anthem_003022673                   Insys_Anthem_003022673
Insys_Anthem_003022684                   Insys_Anthem_003022684
Insys_Anthem_003022726                   Insys_Anthem_003022726
Insys_Anthem_003022731                   Insys_Anthem_003022731
Insys_Anthem_003022737                   Insys_Anthem_003022737
Insys_Anthem_003022740                   Insys_Anthem_003022740
Insys_Anthem_003022767                   Insys_Anthem_003022767
Insys_Anthem_003022774                   Insys_Anthem_003022774
Insys_Anthem_003022781                   Insys_Anthem_003022781
Insys_Anthem_003022814                   Insys_Anthem_003022814
Insys_Anthem_003022838                   Insys_Anthem_003022838
Insys_Anthem_003022841                   Insys_Anthem_003022841
Insys_Anthem_003022849                   Insys_Anthem_003022849
Insys_Anthem_003022858                   Insys_Anthem_003022858
Insys_Anthem_003022864                   Insys_Anthem_003022864
Insys_Anthem_003022865                   Insys_Anthem_003022865
Insys_Anthem_003022870                   Insys_Anthem_003022870
Insys_Anthem_003022883                   Insys_Anthem_003022883
Insys_Anthem_003022887                   Insys_Anthem_003022887
Insys_Anthem_003022891                   Insys_Anthem_003022891
Insys_Anthem_003022916                   Insys_Anthem_003022916
Insys_Anthem_003022917                   Insys_Anthem_003022917
Insys_Anthem_003022918                   Insys_Anthem_003022918
Insys_Anthem_003022940                   Insys_Anthem_003022940
Insys_Anthem_003022942                   Insys_Anthem_003022942
Insys_Anthem_003022953                   Insys_Anthem_003022953
Insys_Anthem_003022958                   Insys_Anthem_003022958
Insys_Anthem_003022975                   Insys_Anthem_003022975
Insys_Anthem_003022993                   Insys_Anthem_003022993
Insys_Anthem_003023003                   Insys_Anthem_003023003

                                                    2984
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2986 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003023009                   Insys_Anthem_003023009
Insys_Anthem_003023013                   Insys_Anthem_003023013
Insys_Anthem_003023016                   Insys_Anthem_003023016
Insys_Anthem_003023022                   Insys_Anthem_003023022
Insys_Anthem_003023036                   Insys_Anthem_003023036
Insys_Anthem_003023044                   Insys_Anthem_003023044
Insys_Anthem_003023058                   Insys_Anthem_003023058
Insys_Anthem_003023062                   Insys_Anthem_003023062
Insys_Anthem_003023065                   Insys_Anthem_003023065
Insys_Anthem_003023085                   Insys_Anthem_003023085
Insys_Anthem_003023086                   Insys_Anthem_003023086
Insys_Anthem_003023087                   Insys_Anthem_003023087
Insys_Anthem_003023091                   Insys_Anthem_003023091
Insys_Anthem_003023094                   Insys_Anthem_003023094
Insys_Anthem_003023097                   Insys_Anthem_003023097
Insys_Anthem_003023099                   Insys_Anthem_003023099
Insys_Anthem_003023106                   Insys_Anthem_003023106
Insys_Anthem_003023116                   Insys_Anthem_003023116
Insys_Anthem_003023122                   Insys_Anthem_003023122
Insys_Anthem_003023124                   Insys_Anthem_003023124
Insys_Anthem_003023143                   Insys_Anthem_003023143
Insys_Anthem_003023148                   Insys_Anthem_003023148
Insys_Anthem_003023149                   Insys_Anthem_003023149
Insys_Anthem_003023160                   Insys_Anthem_003023160
Insys_Anthem_003023163                   Insys_Anthem_003023163
Insys_Anthem_003023174                   Insys_Anthem_003023174
Insys_Anthem_003023193                   Insys_Anthem_003023193
Insys_Anthem_003023213                   Insys_Anthem_003023213
Insys_Anthem_003023215                   Insys_Anthem_003023215
Insys_Anthem_003023217                   Insys_Anthem_003023217
Insys_Anthem_003023219                   Insys_Anthem_003023219
Insys_Anthem_003023221                   Insys_Anthem_003023221
Insys_Anthem_003023248                   Insys_Anthem_003023248
Insys_Anthem_003023253                   Insys_Anthem_003023253
Insys_Anthem_003023282                   Insys_Anthem_003023282
Insys_Anthem_003023284                   Insys_Anthem_003023284
Insys_Anthem_003023287                   Insys_Anthem_003023287
Insys_Anthem_003023292                   Insys_Anthem_003023292
Insys_Anthem_003023298                   Insys_Anthem_003023298
Insys_Anthem_003023308                   Insys_Anthem_003023308
Insys_Anthem_003023320                   Insys_Anthem_003023320
Insys_Anthem_003023323                   Insys_Anthem_003023323
Insys_Anthem_003023328                   Insys_Anthem_003023328
Insys_Anthem_003023330                   Insys_Anthem_003023330
Insys_Anthem_003023334                   Insys_Anthem_003023334
Insys_Anthem_003023338                   Insys_Anthem_003023338
Insys_Anthem_003023345                   Insys_Anthem_003023345

                                                    2985
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2987 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003023348                   Insys_Anthem_003023348
Insys_Anthem_003023349                   Insys_Anthem_003023349
Insys_Anthem_003023358                   Insys_Anthem_003023358
Insys_Anthem_003023364                   Insys_Anthem_003023364
Insys_Anthem_003023414                   Insys_Anthem_003023414
Insys_Anthem_003023422                   Insys_Anthem_003023422
Insys_Anthem_003023435                   Insys_Anthem_003023435
Insys_Anthem_003023454                   Insys_Anthem_003023454
Insys_Anthem_003023457                   Insys_Anthem_003023457
Insys_Anthem_003023460                   Insys_Anthem_003023460
Insys_Anthem_003023466                   Insys_Anthem_003023466
Insys_Anthem_003023472                   Insys_Anthem_003023472
Insys_Anthem_003023474                   Insys_Anthem_003023474
Insys_Anthem_003023501                   Insys_Anthem_003023501
Insys_Anthem_003023505                   Insys_Anthem_003023505
Insys_Anthem_003023516                   Insys_Anthem_003023516
Insys_Anthem_003023564                   Insys_Anthem_003023564
Insys_Anthem_003023568                   Insys_Anthem_003023568
Insys_Anthem_003023581                   Insys_Anthem_003023581
Insys_Anthem_003023598                   Insys_Anthem_003023598
Insys_Anthem_003023603                   Insys_Anthem_003023603
Insys_Anthem_003023612                   Insys_Anthem_003023612
Insys_Anthem_003023615                   Insys_Anthem_003023615
Insys_Anthem_003023627                   Insys_Anthem_003023627
Insys_Anthem_003023628                   Insys_Anthem_003023628
Insys_Anthem_003023646                   Insys_Anthem_003023646
Insys_Anthem_003023649                   Insys_Anthem_003023649
Insys_Anthem_003023653                   Insys_Anthem_003023653
Insys_Anthem_003023658                   Insys_Anthem_003023658
Insys_Anthem_003023667                   Insys_Anthem_003023667
Insys_Anthem_003023677                   Insys_Anthem_003023677
Insys_Anthem_003023681                   Insys_Anthem_003023681
Insys_Anthem_003023691                   Insys_Anthem_003023691
Insys_Anthem_003023702                   Insys_Anthem_003023702
Insys_Anthem_003023711                   Insys_Anthem_003023711
Insys_Anthem_003023729                   Insys_Anthem_003023729
Insys_Anthem_003023768                   Insys_Anthem_003023768
Insys_Anthem_003023848                   Insys_Anthem_003023848
Insys_Anthem_003023854                   Insys_Anthem_003023854
Insys_Anthem_003023897                   Insys_Anthem_003023897
Insys_Anthem_003023899                   Insys_Anthem_003023899
Insys_Anthem_003023924                   Insys_Anthem_003023924
Insys_Anthem_003023957                   Insys_Anthem_003023957
Insys_Anthem_003023983                   Insys_Anthem_003023983
Insys_Anthem_003024032                   Insys_Anthem_003024032
Insys_Anthem_003024107                   Insys_Anthem_003024107
Insys_Anthem_003024175                   Insys_Anthem_003024175

                                                    2986
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2988 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003024177                   Insys_Anthem_003024177
Insys_Anthem_003024180                   Insys_Anthem_003024180
Insys_Anthem_003024183                   Insys_Anthem_003024183
Insys_Anthem_003024184                   Insys_Anthem_003024184
Insys_Anthem_003024191                   Insys_Anthem_003024191
Insys_Anthem_003024204                   Insys_Anthem_003024204
Insys_Anthem_003024211                   Insys_Anthem_003024211
Insys_Anthem_003024213                   Insys_Anthem_003024213
Insys_Anthem_003024217                   Insys_Anthem_003024217
Insys_Anthem_003024218                   Insys_Anthem_003024218
Insys_Anthem_003024228                   Insys_Anthem_003024228
Insys_Anthem_003024232                   Insys_Anthem_003024232
Insys_Anthem_003024262                   Insys_Anthem_003024262
Insys_Anthem_003024271                   Insys_Anthem_003024271
Insys_Anthem_003024300                   Insys_Anthem_003024300
Insys_Anthem_003024402                   Insys_Anthem_003024402
Insys_Anthem_003024404                   Insys_Anthem_003024404
Insys_Anthem_003024405                   Insys_Anthem_003024405
Insys_Anthem_003024408                   Insys_Anthem_003024408
Insys_Anthem_003024445                   Insys_Anthem_003024445
Insys_Anthem_003024458                   Insys_Anthem_003024458
Insys_Anthem_003024472                   Insys_Anthem_003024472
Insys_Anthem_003024502                   Insys_Anthem_003024502
Insys_Anthem_003024514                   Insys_Anthem_003024514
Insys_Anthem_003024599                   Insys_Anthem_003024599
Insys_Anthem_003024600                   Insys_Anthem_003024600
Insys_Anthem_003024601                   Insys_Anthem_003024601
Insys_Anthem_003024607                   Insys_Anthem_003024607
Insys_Anthem_003024670                   Insys_Anthem_003024670
Insys_Anthem_003024805                   Insys_Anthem_003024805
Insys_Anthem_003025004                   Insys_Anthem_003025004
Insys_Anthem_003025008                   Insys_Anthem_003025008
Insys_Anthem_003025009                   Insys_Anthem_003025009
Insys_Anthem_003025022                   Insys_Anthem_003025022
Insys_Anthem_003025068                   Insys_Anthem_003025068
Insys_Anthem_003025069                   Insys_Anthem_003025069
Insys_Anthem_003025091                   Insys_Anthem_003025091
Insys_Anthem_003025092                   Insys_Anthem_003025092
Insys_Anthem_003025100                   Insys_Anthem_003025100
Insys_Anthem_003025101                   Insys_Anthem_003025101
Insys_Anthem_003025126                   Insys_Anthem_003025126
Insys_Anthem_003025139                   Insys_Anthem_003025139
Insys_Anthem_003025223                   Insys_Anthem_003025223
Insys_Anthem_003025471                   Insys_Anthem_003025471
Insys_Anthem_003025496                   Insys_Anthem_003025496
Insys_Anthem_003025613                   Insys_Anthem_003025613
Insys_Anthem_003025892                   Insys_Anthem_003025892

                                                    2987
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2989 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003026077                   Insys_Anthem_003026077
Insys_Anthem_003026131                   Insys_Anthem_003026131
Insys_Anthem_003026132                   Insys_Anthem_003026132
Insys_Anthem_003026159                   Insys_Anthem_003026159
Insys_Anthem_003026161                   Insys_Anthem_003026161
Insys_Anthem_003026166                   Insys_Anthem_003026166
Insys_Anthem_003026193                   Insys_Anthem_003026193
Insys_Anthem_003026202                   Insys_Anthem_003026202
Insys_Anthem_003026221                   Insys_Anthem_003026221
Insys_Anthem_003026223                   Insys_Anthem_003026223
Insys_Anthem_003026232                   Insys_Anthem_003026232
Insys_Anthem_003026255                   Insys_Anthem_003026255
Insys_Anthem_003026257                   Insys_Anthem_003026257
Insys_Anthem_003026320                   Insys_Anthem_003026320
Insys_Anthem_003026338                   Insys_Anthem_003026338
Insys_Anthem_003026349                   Insys_Anthem_003026349
Insys_Anthem_003026402                   Insys_Anthem_003026402
Insys_Anthem_003026414                   Insys_Anthem_003026414
Insys_Anthem_003026415                   Insys_Anthem_003026415
Insys_Anthem_003026417                   Insys_Anthem_003026417
Insys_Anthem_003026430                   Insys_Anthem_003026430
Insys_Anthem_003026440                   Insys_Anthem_003026440
Insys_Anthem_003026453                   Insys_Anthem_003026453
Insys_Anthem_003026455                   Insys_Anthem_003026455
Insys_Anthem_003026462                   Insys_Anthem_003026462
Insys_Anthem_003026473                   Insys_Anthem_003026473
Insys_Anthem_003026497                   Insys_Anthem_003026497
Insys_Anthem_003026506                   Insys_Anthem_003026506
Insys_Anthem_003026508                   Insys_Anthem_003026508
Insys_Anthem_003026532                   Insys_Anthem_003026532
Insys_Anthem_003026534                   Insys_Anthem_003026534
Insys_Anthem_003026610                   Insys_Anthem_003026610
Insys_Anthem_003026621                   Insys_Anthem_003026621
Insys_Anthem_003026623                   Insys_Anthem_003026623
Insys_Anthem_003026626                   Insys_Anthem_003026626
Insys_Anthem_003026628                   Insys_Anthem_003026628
Insys_Anthem_003026662                   Insys_Anthem_003026662
Insys_Anthem_003026692                   Insys_Anthem_003026692
Insys_Anthem_003026739                   Insys_Anthem_003026739
Insys_Anthem_003026745                   Insys_Anthem_003026745
Insys_Anthem_003026758                   Insys_Anthem_003026758
Insys_Anthem_003026759                   Insys_Anthem_003026759
Insys_Anthem_003026804                   Insys_Anthem_003026804
Insys_Anthem_003026805                   Insys_Anthem_003026805
Insys_Anthem_003026826                   Insys_Anthem_003026826
Insys_Anthem_003026829                   Insys_Anthem_003026829
Insys_Anthem_003026830                   Insys_Anthem_003026830

                                                    2988
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2990 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003026831                   Insys_Anthem_003026831
Insys_Anthem_003026840                   Insys_Anthem_003026840
Insys_Anthem_003026842                   Insys_Anthem_003026842
Insys_Anthem_003026844                   Insys_Anthem_003026844
Insys_Anthem_003026845                   Insys_Anthem_003026845
Insys_Anthem_003026889                   Insys_Anthem_003026889
Insys_Anthem_003026950                   Insys_Anthem_003026950
Insys_Anthem_003027028                   Insys_Anthem_003027028
Insys_Anthem_003027040                   Insys_Anthem_003027040
Insys_Anthem_003027042                   Insys_Anthem_003027042
Insys_Anthem_003027070                   Insys_Anthem_003027070
Insys_Anthem_003027094                   Insys_Anthem_003027094
Insys_Anthem_003027146                   Insys_Anthem_003027146
Insys_Anthem_003027156                   Insys_Anthem_003027156
Insys_Anthem_003027159                   Insys_Anthem_003027159
Insys_Anthem_003027195                   Insys_Anthem_003027195
Insys_Anthem_003027236                   Insys_Anthem_003027236
Insys_Anthem_003027312                   Insys_Anthem_003027312
Insys_Anthem_003027369                   Insys_Anthem_003027369
Insys_Anthem_003027401                   Insys_Anthem_003027401
Insys_Anthem_003027406                   Insys_Anthem_003027406
Insys_Anthem_003027474                   Insys_Anthem_003027474
Insys_Anthem_003027535                   Insys_Anthem_003027535
Insys_Anthem_003027592                   Insys_Anthem_003027592
Insys_Anthem_003027638                   Insys_Anthem_003027638
Insys_Anthem_003027652                   Insys_Anthem_003027652
Insys_Anthem_003027663                   Insys_Anthem_003027663
Insys_Anthem_003027665                   Insys_Anthem_003027665
Insys_Anthem_003027702                   Insys_Anthem_003027702
Insys_Anthem_003027716                   Insys_Anthem_003027716
Insys_Anthem_003027817                   Insys_Anthem_003027817
Insys_Anthem_003027864                   Insys_Anthem_003027864
Insys_Anthem_003027872                   Insys_Anthem_003027872
Insys_Anthem_003027886                   Insys_Anthem_003027886
Insys_Anthem_003027921                   Insys_Anthem_003027921
Insys_Anthem_003027940                   Insys_Anthem_003027940
Insys_Anthem_003027964                   Insys_Anthem_003027964
Insys_Anthem_003028017                   Insys_Anthem_003028017
Insys_Anthem_003028027                   Insys_Anthem_003028027
Insys_Anthem_003028067                   Insys_Anthem_003028067
Insys_Anthem_003028096                   Insys_Anthem_003028096
Insys_Anthem_003028105                   Insys_Anthem_003028105
Insys_Anthem_003028164                   Insys_Anthem_003028164
Insys_Anthem_003028193                   Insys_Anthem_003028193
Insys_Anthem_003028199                   Insys_Anthem_003028199
Insys_Anthem_003028214                   Insys_Anthem_003028214
Insys_Anthem_003028233                   Insys_Anthem_003028233

                                                    2989
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2991 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003028266                   Insys_Anthem_003028266
Insys_Anthem_003028329                   Insys_Anthem_003028329
Insys_Anthem_003028331                   Insys_Anthem_003028331
Insys_Anthem_003028366                   Insys_Anthem_003028366
Insys_Anthem_003028409                   Insys_Anthem_003028409
Insys_Anthem_003028419                   Insys_Anthem_003028419
Insys_Anthem_003028420                   Insys_Anthem_003028420
Insys_Anthem_003028430                   Insys_Anthem_003028430
Insys_Anthem_003028434                   Insys_Anthem_003028434
Insys_Anthem_003028440                   Insys_Anthem_003028440
Insys_Anthem_003028460                   Insys_Anthem_003028460
Insys_Anthem_003028464                   Insys_Anthem_003028464
Insys_Anthem_003028491                   Insys_Anthem_003028491
Insys_Anthem_003028501                   Insys_Anthem_003028501
Insys_Anthem_003028506                   Insys_Anthem_003028506
Insys_Anthem_003028508                   Insys_Anthem_003028508
Insys_Anthem_003028571                   Insys_Anthem_003028571
Insys_Anthem_003028580                   Insys_Anthem_003028580
Insys_Anthem_003028585                   Insys_Anthem_003028585
Insys_Anthem_003028591                   Insys_Anthem_003028591
Insys_Anthem_003028627                   Insys_Anthem_003028627
Insys_Anthem_003028644                   Insys_Anthem_003028644
Insys_Anthem_003028689                   Insys_Anthem_003028689
Insys_Anthem_003028704                   Insys_Anthem_003028704
Insys_Anthem_003028708                   Insys_Anthem_003028708
Insys_Anthem_003028797                   Insys_Anthem_003028797
Insys_Anthem_003028802                   Insys_Anthem_003028802
Insys_Anthem_003028843                   Insys_Anthem_003028843
Insys_Anthem_003028850                   Insys_Anthem_003028850
Insys_Anthem_003028911                   Insys_Anthem_003028911
Insys_Anthem_003028957                   Insys_Anthem_003028957
Insys_Anthem_003028992                   Insys_Anthem_003028992
Insys_Anthem_003029014                   Insys_Anthem_003029014
Insys_Anthem_003029016                   Insys_Anthem_003029016
Insys_Anthem_003029068                   Insys_Anthem_003029068
Insys_Anthem_003029133                   Insys_Anthem_003029133
Insys_Anthem_003029144                   Insys_Anthem_003029144
Insys_Anthem_003029151                   Insys_Anthem_003029151
Insys_Anthem_003029193                   Insys_Anthem_003029193
Insys_Anthem_003029219                   Insys_Anthem_003029219
Insys_Anthem_003029221                   Insys_Anthem_003029221
Insys_Anthem_003029223                   Insys_Anthem_003029223
Insys_Anthem_003029244                   Insys_Anthem_003029244
Insys_Anthem_003029280                   Insys_Anthem_003029280
Insys_Anthem_003029326                   Insys_Anthem_003029326
Insys_Anthem_003029359                   Insys_Anthem_003029359
Insys_Anthem_003029385                   Insys_Anthem_003029385

                                                    2990
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2992 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003029390                   Insys_Anthem_003029390
Insys_Anthem_003029411                   Insys_Anthem_003029411
Insys_Anthem_003029416                   Insys_Anthem_003029416
Insys_Anthem_003029418                   Insys_Anthem_003029418
Insys_Anthem_003029441                   Insys_Anthem_003029441
Insys_Anthem_003029464                   Insys_Anthem_003029464
Insys_Anthem_003029489                   Insys_Anthem_003029489
Insys_Anthem_003029530                   Insys_Anthem_003029530
Insys_Anthem_003029565                   Insys_Anthem_003029565
Insys_Anthem_003029584                   Insys_Anthem_003029584
Insys_Anthem_003029595                   Insys_Anthem_003029595
Insys_Anthem_003029632                   Insys_Anthem_003029632
Insys_Anthem_003029680                   Insys_Anthem_003029680
Insys_Anthem_003029721                   Insys_Anthem_003029721
Insys_Anthem_003029726                   Insys_Anthem_003029726
Insys_Anthem_003029783                   Insys_Anthem_003029783
Insys_Anthem_003029789                   Insys_Anthem_003029789
Insys_Anthem_003029832                   Insys_Anthem_003029832
Insys_Anthem_003029844                   Insys_Anthem_003029844
Insys_Anthem_003029871                   Insys_Anthem_003029871
Insys_Anthem_003029873                   Insys_Anthem_003029873
Insys_Anthem_003029875                   Insys_Anthem_003029875
Insys_Anthem_003029877                   Insys_Anthem_003029877
Insys_Anthem_003029882                   Insys_Anthem_003029882
Insys_Anthem_003029887                   Insys_Anthem_003029887
Insys_Anthem_003029893                   Insys_Anthem_003029893
Insys_Anthem_003029898                   Insys_Anthem_003029898
Insys_Anthem_003030030                   Insys_Anthem_003030030
Insys_Anthem_003030058                   Insys_Anthem_003030058
Insys_Anthem_003030066                   Insys_Anthem_003030066
Insys_Anthem_003030067                   Insys_Anthem_003030067
Insys_Anthem_003030068                   Insys_Anthem_003030068
Insys_Anthem_003030069                   Insys_Anthem_003030069
Insys_Anthem_003030070                   Insys_Anthem_003030070
Insys_Anthem_003030071                   Insys_Anthem_003030071
Insys_Anthem_003030073                   Insys_Anthem_003030073
Insys_Anthem_003030081                   Insys_Anthem_003030081
Insys_Anthem_003030173                   Insys_Anthem_003030173
Insys_Anthem_003030190                   Insys_Anthem_003030190
Insys_Anthem_003030278                   Insys_Anthem_003030278
Insys_Anthem_003030280                   Insys_Anthem_003030280
Insys_Anthem_003030282                   Insys_Anthem_003030282
Insys_Anthem_003030284                   Insys_Anthem_003030284
Insys_Anthem_003030668                   Insys_Anthem_003030668
Insys_Anthem_003030674                   Insys_Anthem_003030674
Insys_Anthem_003030675                   Insys_Anthem_003030675
Insys_Anthem_003030676                   Insys_Anthem_003030676

                                                    2991
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2993 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003030680                   Insys_Anthem_003030680
Insys_Anthem_003030682                   Insys_Anthem_003030682
Insys_Anthem_003030697                   Insys_Anthem_003030697
Insys_Anthem_003030764                   Insys_Anthem_003030764
Insys_Anthem_003030809                   Insys_Anthem_003030809
Insys_Anthem_003030828                   Insys_Anthem_003030828
Insys_Anthem_003030873                   Insys_Anthem_003030873
Insys_Anthem_003030975                   Insys_Anthem_003030975
Insys_Anthem_003031027                   Insys_Anthem_003031027
Insys_Anthem_003031054                   Insys_Anthem_003031054
Insys_Anthem_003031092                   Insys_Anthem_003031092
Insys_Anthem_003031119                   Insys_Anthem_003031119
Insys_Anthem_003031121                   Insys_Anthem_003031121
Insys_Anthem_003031138                   Insys_Anthem_003031138
Insys_Anthem_003031198                   Insys_Anthem_003031198
Insys_Anthem_003031270                   Insys_Anthem_003031270
Insys_Anthem_003031332                   Insys_Anthem_003031332
Insys_Anthem_003031352                   Insys_Anthem_003031352
Insys_Anthem_003031387                   Insys_Anthem_003031387
Insys_Anthem_003031707                   Insys_Anthem_003031707
Insys_Anthem_003031722                   Insys_Anthem_003031722
Insys_Anthem_003031784                   Insys_Anthem_003031784
Insys_Anthem_003031832                   Insys_Anthem_003031832
Insys_Anthem_003032116                   Insys_Anthem_003032116
Insys_Anthem_003032207                   Insys_Anthem_003032207
Insys_Anthem_003032338                   Insys_Anthem_003032338
Insys_Anthem_003032356                   Insys_Anthem_003032356
Insys_Anthem_003032393                   Insys_Anthem_003032393
Insys_Anthem_003032400                   Insys_Anthem_003032400
Insys_Anthem_003032406                   Insys_Anthem_003032406
Insys_Anthem_003032491                   Insys_Anthem_003032491
Insys_Anthem_003032492                   Insys_Anthem_003032492
Insys_Anthem_003032496                   Insys_Anthem_003032496
Insys_Anthem_003032497                   Insys_Anthem_003032497
Insys_Anthem_003032505                   Insys_Anthem_003032505
Insys_Anthem_003032506                   Insys_Anthem_003032506
Insys_Anthem_003032510                   Insys_Anthem_003032510
Insys_Anthem_003032511                   Insys_Anthem_003032511
Insys_Anthem_003032623                   Insys_Anthem_003032623
Insys_Anthem_003032625                   Insys_Anthem_003032625
Insys_Anthem_003032764                   Insys_Anthem_003032764
Insys_Anthem_003032807                   Insys_Anthem_003032807
Insys_Anthem_003032824                   Insys_Anthem_003032824
Insys_Anthem_003032855                   Insys_Anthem_003032855
Insys_Anthem_003032869                   Insys_Anthem_003032869
Insys_Anthem_003032875                   Insys_Anthem_003032875
Insys_Anthem_003032888                   Insys_Anthem_003032888

                                                    2992
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2994 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003032908                   Insys_Anthem_003032908
Insys_Anthem_003032910                   Insys_Anthem_003032910
Insys_Anthem_003032912                   Insys_Anthem_003032912
Insys_Anthem_003032914                   Insys_Anthem_003032914
Insys_Anthem_003032922                   Insys_Anthem_003032922
Insys_Anthem_003032930                   Insys_Anthem_003032930
Insys_Anthem_003032988                   Insys_Anthem_003032988
Insys_Anthem_003032989                   Insys_Anthem_003032989
Insys_Anthem_003033030                   Insys_Anthem_003033030
Insys_Anthem_003033032                   Insys_Anthem_003033032
Insys_Anthem_003033042                   Insys_Anthem_003033042
Insys_Anthem_003033043                   Insys_Anthem_003033043
Insys_Anthem_003033044                   Insys_Anthem_003033044
Insys_Anthem_003033090                   Insys_Anthem_003033090
Insys_Anthem_003033096                   Insys_Anthem_003033096
Insys_Anthem_003033114                   Insys_Anthem_003033114
Insys_Anthem_003033141                   Insys_Anthem_003033141
Insys_Anthem_003033230                   Insys_Anthem_003033230
Insys_Anthem_003033250                   Insys_Anthem_003033250
Insys_Anthem_003033265                   Insys_Anthem_003033265
Insys_Anthem_003033266                   Insys_Anthem_003033266
Insys_Anthem_003033299                   Insys_Anthem_003033299
Insys_Anthem_003033305                   Insys_Anthem_003033305
Insys_Anthem_003033313                   Insys_Anthem_003033313
Insys_Anthem_003033335                   Insys_Anthem_003033335
Insys_Anthem_003033357                   Insys_Anthem_003033357
Insys_Anthem_003033413                   Insys_Anthem_003033413
Insys_Anthem_003033439                   Insys_Anthem_003033439
Insys_Anthem_003033485                   Insys_Anthem_003033485
Insys_Anthem_003033520                   Insys_Anthem_003033520
Insys_Anthem_003033534                   Insys_Anthem_003033534
Insys_Anthem_003033536                   Insys_Anthem_003033536
Insys_Anthem_003033548                   Insys_Anthem_003033548
Insys_Anthem_003033714                   Insys_Anthem_003033714
Insys_Anthem_003033715                   Insys_Anthem_003033715
Insys_Anthem_003033740                   Insys_Anthem_003033740
Insys_Anthem_003033741                   Insys_Anthem_003033741
Insys_Anthem_003033750                   Insys_Anthem_003033750
Insys_Anthem_003033751                   Insys_Anthem_003033751
Insys_Anthem_003033752                   Insys_Anthem_003033752
Insys_Anthem_003033917                   Insys_Anthem_003033917
Insys_Anthem_003033923                   Insys_Anthem_003033923
Insys_Anthem_003033943                   Insys_Anthem_003033943
Insys_Anthem_003033970                   Insys_Anthem_003033970
Insys_Anthem_003034081                   Insys_Anthem_003034081
Insys_Anthem_003034092                   Insys_Anthem_003034092
Insys_Anthem_003034295                   Insys_Anthem_003034295

                                                    2993
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2995 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003034345                   Insys_Anthem_003034345
Insys_Anthem_003034373                   Insys_Anthem_003034373
Insys_Anthem_003034387                   Insys_Anthem_003034387
Insys_Anthem_003034396                   Insys_Anthem_003034396
Insys_Anthem_003034411                   Insys_Anthem_003034411
Insys_Anthem_003034433                   Insys_Anthem_003034433
Insys_Anthem_003034641                   Insys_Anthem_003034641
Insys_Anthem_003034652                   Insys_Anthem_003034652
Insys_Anthem_003034663                   Insys_Anthem_003034663
Insys_Anthem_003034670                   Insys_Anthem_003034670
Insys_Anthem_003034677                   Insys_Anthem_003034677
Insys_Anthem_003034708                   Insys_Anthem_003034708
Insys_Anthem_003034718                   Insys_Anthem_003034718
Insys_Anthem_003034738                   Insys_Anthem_003034738
Insys_Anthem_003034739                   Insys_Anthem_003034739
Insys_Anthem_003034784                   Insys_Anthem_003034784
Insys_Anthem_003034803                   Insys_Anthem_003034803
Insys_Anthem_003034860                   Insys_Anthem_003034860
Insys_Anthem_003034861                   Insys_Anthem_003034861
Insys_Anthem_003034870                   Insys_Anthem_003034870
Insys_Anthem_003034873                   Insys_Anthem_003034873
Insys_Anthem_003034893                   Insys_Anthem_003034893
Insys_Anthem_003034942                   Insys_Anthem_003034942
Insys_Anthem_003034960                   Insys_Anthem_003034960
Insys_Anthem_003034972                   Insys_Anthem_003034972
Insys_Anthem_003035048                   Insys_Anthem_003035048
Insys_Anthem_003035090                   Insys_Anthem_003035090
Insys_Anthem_003035116                   Insys_Anthem_003035116
Insys_Anthem_003035117                   Insys_Anthem_003035117
Insys_Anthem_003035121                   Insys_Anthem_003035121
Insys_Anthem_003035123                   Insys_Anthem_003035123
Insys_Anthem_003035153                   Insys_Anthem_003035153
Insys_Anthem_003035154                   Insys_Anthem_003035154
Insys_Anthem_003035155                   Insys_Anthem_003035155
Insys_Anthem_003035158                   Insys_Anthem_003035158
Insys_Anthem_003035159                   Insys_Anthem_003035159
Insys_Anthem_003035160                   Insys_Anthem_003035160
Insys_Anthem_003035161                   Insys_Anthem_003035161
Insys_Anthem_003035162                   Insys_Anthem_003035162
Insys_Anthem_003035163                   Insys_Anthem_003035163
Insys_Anthem_003035164                   Insys_Anthem_003035164
Insys_Anthem_003035165                   Insys_Anthem_003035165
Insys_Anthem_003035166                   Insys_Anthem_003035166
Insys_Anthem_003035167                   Insys_Anthem_003035167
Insys_Anthem_003035168                   Insys_Anthem_003035168
Insys_Anthem_003035169                   Insys_Anthem_003035169
Insys_Anthem_003035170                   Insys_Anthem_003035170

                                                    2994
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2996 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003035254                   Insys_Anthem_003035254
Insys_Anthem_003035255                   Insys_Anthem_003035255
Insys_Anthem_003035259                   Insys_Anthem_003035259
Insys_Anthem_003035260                   Insys_Anthem_003035260
Insys_Anthem_003035261                   Insys_Anthem_003035261
Insys_Anthem_003035262                   Insys_Anthem_003035262
Insys_Anthem_003035263                   Insys_Anthem_003035263
Insys_Anthem_003035264                   Insys_Anthem_003035264
Insys_Anthem_003035265                   Insys_Anthem_003035265
Insys_Anthem_003035266                   Insys_Anthem_003035266
Insys_Anthem_003035319                   Insys_Anthem_003035319
Insys_Anthem_003035320                   Insys_Anthem_003035320
Insys_Anthem_003035326                   Insys_Anthem_003035326
Insys_Anthem_003035327                   Insys_Anthem_003035327
Insys_Anthem_003035331                   Insys_Anthem_003035331
Insys_Anthem_003035332                   Insys_Anthem_003035332
Insys_Anthem_003035333                   Insys_Anthem_003035333
Insys_Anthem_003035363                   Insys_Anthem_003035363
Insys_Anthem_003035365                   Insys_Anthem_003035365
Insys_Anthem_003035390                   Insys_Anthem_003035390
Insys_Anthem_003035411                   Insys_Anthem_003035411
Insys_Anthem_003035584                   Insys_Anthem_003035584
Insys_Anthem_003035660                   Insys_Anthem_003035660
Insys_Anthem_003035661                   Insys_Anthem_003035661
Insys_Anthem_003035663                   Insys_Anthem_003035663
Insys_Anthem_003035673                   Insys_Anthem_003035673
Insys_Anthem_003035674                   Insys_Anthem_003035674
Insys_Anthem_003035676                   Insys_Anthem_003035676
Insys_Anthem_003035685                   Insys_Anthem_003035685
Insys_Anthem_003035686                   Insys_Anthem_003035686
Insys_Anthem_003035688                   Insys_Anthem_003035688
Insys_Anthem_003035698                   Insys_Anthem_003035698
Insys_Anthem_003035704                   Insys_Anthem_003035704
Insys_Anthem_003035707                   Insys_Anthem_003035707
Insys_Anthem_003035713                   Insys_Anthem_003035713
Insys_Anthem_003035734                   Insys_Anthem_003035734
Insys_Anthem_003035741                   Insys_Anthem_003035741
Insys_Anthem_003035744                   Insys_Anthem_003035744
Insys_Anthem_003035789                   Insys_Anthem_003035789
Insys_Anthem_003035814                   Insys_Anthem_003035814
Insys_Anthem_003035816                   Insys_Anthem_003035816
Insys_Anthem_003035878                   Insys_Anthem_003035878
Insys_Anthem_003036034                   Insys_Anthem_003036034
Insys_Anthem_003036126                   Insys_Anthem_003036126
Insys_Anthem_003036145                   Insys_Anthem_003036145
Insys_Anthem_003036151                   Insys_Anthem_003036151
Insys_Anthem_003036275                   Insys_Anthem_003036275

                                                    2995
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2997 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003036432                   Insys_Anthem_003036432
Insys_Anthem_003036436                   Insys_Anthem_003036436
Insys_Anthem_003036490                   Insys_Anthem_003036490
Insys_Anthem_003036582                   Insys_Anthem_003036582
Insys_Anthem_003036584                   Insys_Anthem_003036584
Insys_Anthem_003036597                   Insys_Anthem_003036597
Insys_Anthem_003036673                   Insys_Anthem_003036673
Insys_Anthem_003036755                   Insys_Anthem_003036755
Insys_Anthem_003036756                   Insys_Anthem_003036756
Insys_Anthem_003036795                   Insys_Anthem_003036795
Insys_Anthem_003036855                   Insys_Anthem_003036855
Insys_Anthem_003036858                   Insys_Anthem_003036858
Insys_Anthem_003036859                   Insys_Anthem_003036859
Insys_Anthem_003036862                   Insys_Anthem_003036862
Insys_Anthem_003036866                   Insys_Anthem_003036866
Insys_Anthem_003036932                   Insys_Anthem_003036932
Insys_Anthem_003036952                   Insys_Anthem_003036952
Insys_Anthem_003036988                   Insys_Anthem_003036988
Insys_Anthem_003036995                   Insys_Anthem_003036995
Insys_Anthem_003037001                   Insys_Anthem_003037001
Insys_Anthem_003037034                   Insys_Anthem_003037034
Insys_Anthem_003037037                   Insys_Anthem_003037037
Insys_Anthem_003037065                   Insys_Anthem_003037065
Insys_Anthem_003037088                   Insys_Anthem_003037088
Insys_Anthem_003037111                   Insys_Anthem_003037111
Insys_Anthem_003037155                   Insys_Anthem_003037155
Insys_Anthem_003037174                   Insys_Anthem_003037174
Insys_Anthem_003037176                   Insys_Anthem_003037176
Insys_Anthem_003037191                   Insys_Anthem_003037191
Insys_Anthem_003037196                   Insys_Anthem_003037196
Insys_Anthem_003037218                   Insys_Anthem_003037218
Insys_Anthem_003037223                   Insys_Anthem_003037223
Insys_Anthem_003037226                   Insys_Anthem_003037226
Insys_Anthem_003037229                   Insys_Anthem_003037229
Insys_Anthem_003037245                   Insys_Anthem_003037245
Insys_Anthem_003037258                   Insys_Anthem_003037258
Insys_Anthem_003037269                   Insys_Anthem_003037269
Insys_Anthem_003037275                   Insys_Anthem_003037275
Insys_Anthem_003037284                   Insys_Anthem_003037284
Insys_Anthem_003037316                   Insys_Anthem_003037316
Insys_Anthem_003037321                   Insys_Anthem_003037321
Insys_Anthem_003037350                   Insys_Anthem_003037350
Insys_Anthem_003037359                   Insys_Anthem_003037359
Insys_Anthem_003037371                   Insys_Anthem_003037371
Insys_Anthem_003037395                   Insys_Anthem_003037395
Insys_Anthem_003037422                   Insys_Anthem_003037422
Insys_Anthem_003037465                   Insys_Anthem_003037465

                                                    2996
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2998 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003037475                   Insys_Anthem_003037475
Insys_Anthem_003037546                   Insys_Anthem_003037546
Insys_Anthem_003037613                   Insys_Anthem_003037613
Insys_Anthem_003037619                   Insys_Anthem_003037619
Insys_Anthem_003037645                   Insys_Anthem_003037645
Insys_Anthem_003037657                   Insys_Anthem_003037657
Insys_Anthem_003037778                   Insys_Anthem_003037778
Insys_Anthem_003037834                   Insys_Anthem_003037834
Insys_Anthem_003038007                   Insys_Anthem_003038007
Insys_Anthem_003038231                   Insys_Anthem_003038231
Insys_Anthem_003038234                   Insys_Anthem_003038234
Insys_Anthem_003038378                   Insys_Anthem_003038378
Insys_Anthem_003038479                   Insys_Anthem_003038479
Insys_Anthem_003038503                   Insys_Anthem_003038503
Insys_Anthem_003038518                   Insys_Anthem_003038518
Insys_Anthem_003038530                   Insys_Anthem_003038530
Insys_Anthem_003038537                   Insys_Anthem_003038537
Insys_Anthem_003038538                   Insys_Anthem_003038538
Insys_Anthem_003038574                   Insys_Anthem_003038574
Insys_Anthem_003038576                   Insys_Anthem_003038576
Insys_Anthem_003038591                   Insys_Anthem_003038591
Insys_Anthem_003038607                   Insys_Anthem_003038607
Insys_Anthem_003038624                   Insys_Anthem_003038624
Insys_Anthem_003038644                   Insys_Anthem_003038644
Insys_Anthem_003038676                   Insys_Anthem_003038676
Insys_Anthem_003038678                   Insys_Anthem_003038678
Insys_Anthem_003038688                   Insys_Anthem_003038688
Insys_Anthem_003038700                   Insys_Anthem_003038700
Insys_Anthem_003038710                   Insys_Anthem_003038710
Insys_Anthem_003038727                   Insys_Anthem_003038727
Insys_Anthem_003038742                   Insys_Anthem_003038742
Insys_Anthem_003038744                   Insys_Anthem_003038744
Insys_Anthem_003038756                   Insys_Anthem_003038756
Insys_Anthem_003038759                   Insys_Anthem_003038759
Insys_Anthem_003038773                   Insys_Anthem_003038773
Insys_Anthem_003038816                   Insys_Anthem_003038816
Insys_Anthem_003038836                   Insys_Anthem_003038836
Insys_Anthem_003038867                   Insys_Anthem_003038867
Insys_Anthem_003038899                   Insys_Anthem_003038899
Insys_Anthem_003038906                   Insys_Anthem_003038906
Insys_Anthem_003038945                   Insys_Anthem_003038945
Insys_Anthem_003038965                   Insys_Anthem_003038965
Insys_Anthem_003039000                   Insys_Anthem_003039000
Insys_Anthem_003039039                   Insys_Anthem_003039039
Insys_Anthem_003039046                   Insys_Anthem_003039046
Insys_Anthem_003039111                   Insys_Anthem_003039111
Insys_Anthem_003039124                   Insys_Anthem_003039124

                                                    2997
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 2999 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003039154                   Insys_Anthem_003039154
Insys_Anthem_003039312                   Insys_Anthem_003039312
Insys_Anthem_003039332                   Insys_Anthem_003039332
Insys_Anthem_003039363                   Insys_Anthem_003039363
Insys_Anthem_003039541                   Insys_Anthem_003039541
Insys_Anthem_003039543                   Insys_Anthem_003039543
Insys_Anthem_003039567                   Insys_Anthem_003039567
Insys_Anthem_003039584                   Insys_Anthem_003039584
Insys_Anthem_003039586                   Insys_Anthem_003039586
Insys_Anthem_003039615                   Insys_Anthem_003039615
Insys_Anthem_003039617                   Insys_Anthem_003039617
Insys_Anthem_003039636                   Insys_Anthem_003039636
Insys_Anthem_003039656                   Insys_Anthem_003039656
Insys_Anthem_003039658                   Insys_Anthem_003039658
Insys_Anthem_003039662                   Insys_Anthem_003039662
Insys_Anthem_003039952                   Insys_Anthem_003039952
Insys_Anthem_003039954                   Insys_Anthem_003039954
Insys_Anthem_003039980                   Insys_Anthem_003039980
Insys_Anthem_003039982                   Insys_Anthem_003039982
Insys_Anthem_003040053                   Insys_Anthem_003040053
Insys_Anthem_003040055                   Insys_Anthem_003040055
Insys_Anthem_003040111                   Insys_Anthem_003040111
Insys_Anthem_003040113                   Insys_Anthem_003040113
Insys_Anthem_003040132                   Insys_Anthem_003040132
Insys_Anthem_003040133                   Insys_Anthem_003040133
Insys_Anthem_003040136                   Insys_Anthem_003040136
Insys_Anthem_003040157                   Insys_Anthem_003040157
Insys_Anthem_003040163                   Insys_Anthem_003040163
Insys_Anthem_003040170                   Insys_Anthem_003040170
Insys_Anthem_003040173                   Insys_Anthem_003040173
Insys_Anthem_003040182                   Insys_Anthem_003040182
Insys_Anthem_003040185                   Insys_Anthem_003040185
Insys_Anthem_003040186                   Insys_Anthem_003040186
Insys_Anthem_003040187                   Insys_Anthem_003040187
Insys_Anthem_003040188                   Insys_Anthem_003040188
Insys_Anthem_003040207                   Insys_Anthem_003040207
Insys_Anthem_003040231                   Insys_Anthem_003040231
Insys_Anthem_003040274                   Insys_Anthem_003040274
Insys_Anthem_003040302                   Insys_Anthem_003040302
Insys_Anthem_003040334                   Insys_Anthem_003040334
Insys_Anthem_003040393                   Insys_Anthem_003040393
Insys_Anthem_003040412                   Insys_Anthem_003040412
Insys_Anthem_003040413                   Insys_Anthem_003040413
Insys_Anthem_003040457                   Insys_Anthem_003040457
Insys_Anthem_003040476                   Insys_Anthem_003040476
Insys_Anthem_003040490                   Insys_Anthem_003040490
Insys_Anthem_003040524                   Insys_Anthem_003040524

                                                    2998
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3000 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003040561                   Insys_Anthem_003040561
Insys_Anthem_003040579                   Insys_Anthem_003040579
Insys_Anthem_003040615                   Insys_Anthem_003040615
Insys_Anthem_003040648                   Insys_Anthem_003040648
Insys_Anthem_003040675                   Insys_Anthem_003040675
Insys_Anthem_003040682                   Insys_Anthem_003040682
Insys_Anthem_003040715                   Insys_Anthem_003040715
Insys_Anthem_003040752                   Insys_Anthem_003040752
Insys_Anthem_003040807                   Insys_Anthem_003040807
Insys_Anthem_003040865                   Insys_Anthem_003040865
Insys_Anthem_003040883                   Insys_Anthem_003040883
Insys_Anthem_003040937                   Insys_Anthem_003040937
Insys_Anthem_003040972                   Insys_Anthem_003040972
Insys_Anthem_003040995                   Insys_Anthem_003040995
Insys_Anthem_003041046                   Insys_Anthem_003041046
Insys_Anthem_003041099                   Insys_Anthem_003041099
Insys_Anthem_003041149                   Insys_Anthem_003041149
Insys_Anthem_003041178                   Insys_Anthem_003041178
Insys_Anthem_003041217                   Insys_Anthem_003041217
Insys_Anthem_003041301                   Insys_Anthem_003041301
Insys_Anthem_003041326                   Insys_Anthem_003041326
Insys_Anthem_003041363                   Insys_Anthem_003041363
Insys_Anthem_003041371                   Insys_Anthem_003041371
Insys_Anthem_003041400                   Insys_Anthem_003041400
Insys_Anthem_003041408                   Insys_Anthem_003041408
Insys_Anthem_003041457                   Insys_Anthem_003041457
Insys_Anthem_003041502                   Insys_Anthem_003041502
Insys_Anthem_003041546                   Insys_Anthem_003041546
Insys_Anthem_003041667                   Insys_Anthem_003041667
Insys_Anthem_003041678                   Insys_Anthem_003041678
Insys_Anthem_003041696                   Insys_Anthem_003041696
Insys_Anthem_003041705                   Insys_Anthem_003041705
Insys_Anthem_003041733                   Insys_Anthem_003041733
Insys_Anthem_003041740                   Insys_Anthem_003041740
Insys_Anthem_003041758                   Insys_Anthem_003041758
Insys_Anthem_003041784                   Insys_Anthem_003041784
Insys_Anthem_003041811                   Insys_Anthem_003041811
Insys_Anthem_003041831                   Insys_Anthem_003041831
Insys_Anthem_003041856                   Insys_Anthem_003041856
Insys_Anthem_003041858                   Insys_Anthem_003041858
Insys_Anthem_003041872                   Insys_Anthem_003041872
Insys_Anthem_003041900                   Insys_Anthem_003041900
Insys_Anthem_003041913                   Insys_Anthem_003041913
Insys_Anthem_003041953                   Insys_Anthem_003041953
Insys_Anthem_003041969                   Insys_Anthem_003041969
Insys_Anthem_003042003                   Insys_Anthem_003042003
Insys_Anthem_003042015                   Insys_Anthem_003042015

                                                    2999
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3001 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003042058                   Insys_Anthem_003042058
Insys_Anthem_003042073                   Insys_Anthem_003042073
Insys_Anthem_003042121                   Insys_Anthem_003042121
Insys_Anthem_003042125                   Insys_Anthem_003042125
Insys_Anthem_003042172                   Insys_Anthem_003042172
Insys_Anthem_003042188                   Insys_Anthem_003042188
Insys_Anthem_003042191                   Insys_Anthem_003042191
Insys_Anthem_003042192                   Insys_Anthem_003042192
Insys_Anthem_003042227                   Insys_Anthem_003042227
Insys_Anthem_003042257                   Insys_Anthem_003042257
Insys_Anthem_003042315                   Insys_Anthem_003042315
Insys_Anthem_003042341                   Insys_Anthem_003042341
Insys_Anthem_003042460                   Insys_Anthem_003042460
Insys_Anthem_003042461                   Insys_Anthem_003042461
Insys_Anthem_003042462                   Insys_Anthem_003042462
Insys_Anthem_003042512                   Insys_Anthem_003042512
Insys_Anthem_003042747                   Insys_Anthem_003042747
Insys_Anthem_003042893                   Insys_Anthem_003042893
Insys_Anthem_003042910                   Insys_Anthem_003042910
Insys_Anthem_003043109                   Insys_Anthem_003043109
Insys_Anthem_003043265                   Insys_Anthem_003043265
Insys_Anthem_003043339                   Insys_Anthem_003043339
Insys_Anthem_003043549                   Insys_Anthem_003043549
Insys_Anthem_003043565                   Insys_Anthem_003043565
Insys_Anthem_003043631                   Insys_Anthem_003043631
Insys_Anthem_003043744                   Insys_Anthem_003043744
Insys_Anthem_003043948                   Insys_Anthem_003043948
Insys_Anthem_003044259                   Insys_Anthem_003044259
Insys_Anthem_003044320                   Insys_Anthem_003044320
Insys_Anthem_003044454                   Insys_Anthem_003044454
Insys_Anthem_003044482                   Insys_Anthem_003044482
Insys_Anthem_003044590                   Insys_Anthem_003044590
Insys_Anthem_003044665                   Insys_Anthem_003044665
Insys_Anthem_003044795                   Insys_Anthem_003044795
Insys_Anthem_003044810                   Insys_Anthem_003044810
Insys_Anthem_003044830                   Insys_Anthem_003044830
Insys_Anthem_003044854                   Insys_Anthem_003044854
Insys_Anthem_003044870                   Insys_Anthem_003044870
Insys_Anthem_003044872                   Insys_Anthem_003044872
Insys_Anthem_003044875                   Insys_Anthem_003044875
Insys_Anthem_003044878                   Insys_Anthem_003044878
Insys_Anthem_003044888                   Insys_Anthem_003044888
Insys_Anthem_003044906                   Insys_Anthem_003044906
Insys_Anthem_003044924                   Insys_Anthem_003044924
Insys_Anthem_003044936                   Insys_Anthem_003044936
Insys_Anthem_003044945                   Insys_Anthem_003044945
Insys_Anthem_003044955                   Insys_Anthem_003044955

                                                    3000
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3002 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003044963                   Insys_Anthem_003044963
Insys_Anthem_003044970                   Insys_Anthem_003044970
Insys_Anthem_003044975                   Insys_Anthem_003044975
Insys_Anthem_003044985                   Insys_Anthem_003044985
Insys_Anthem_003044993                   Insys_Anthem_003044993
Insys_Anthem_003045013                   Insys_Anthem_003045013
Insys_Anthem_003045045                   Insys_Anthem_003045045
Insys_Anthem_003045050                   Insys_Anthem_003045050
Insys_Anthem_003045067                   Insys_Anthem_003045067
Insys_Anthem_003045084                   Insys_Anthem_003045084
Insys_Anthem_003045090                   Insys_Anthem_003045090
Insys_Anthem_003045092                   Insys_Anthem_003045092
Insys_Anthem_003045096                   Insys_Anthem_003045096
Insys_Anthem_003045133                   Insys_Anthem_003045133
Insys_Anthem_003045146                   Insys_Anthem_003045146
Insys_Anthem_003045160                   Insys_Anthem_003045160
Insys_Anthem_003045167                   Insys_Anthem_003045167
Insys_Anthem_003045169                   Insys_Anthem_003045169
Insys_Anthem_003045198                   Insys_Anthem_003045198
Insys_Anthem_003045242                   Insys_Anthem_003045242
Insys_Anthem_003045244                   Insys_Anthem_003045244
Insys_Anthem_003045270                   Insys_Anthem_003045270
Insys_Anthem_003045300                   Insys_Anthem_003045300
Insys_Anthem_003045302                   Insys_Anthem_003045302
Insys_Anthem_003045331                   Insys_Anthem_003045331
Insys_Anthem_003045355                   Insys_Anthem_003045355
Insys_Anthem_003045362                   Insys_Anthem_003045362
Insys_Anthem_003045384                   Insys_Anthem_003045384
Insys_Anthem_003045386                   Insys_Anthem_003045386
Insys_Anthem_003045388                   Insys_Anthem_003045388
Insys_Anthem_003045390                   Insys_Anthem_003045390
Insys_Anthem_003045392                   Insys_Anthem_003045392
Insys_Anthem_003045394                   Insys_Anthem_003045394
Insys_Anthem_003045446                   Insys_Anthem_003045446
Insys_Anthem_003045448                   Insys_Anthem_003045448
Insys_Anthem_003045450                   Insys_Anthem_003045450
Insys_Anthem_003045497                   Insys_Anthem_003045497
Insys_Anthem_003045522                   Insys_Anthem_003045522
Insys_Anthem_003045524                   Insys_Anthem_003045524
Insys_Anthem_003045526                   Insys_Anthem_003045526
Insys_Anthem_003045541                   Insys_Anthem_003045541
Insys_Anthem_003045590                   Insys_Anthem_003045590
Insys_Anthem_003045592                   Insys_Anthem_003045592
Insys_Anthem_003045594                   Insys_Anthem_003045594
Insys_Anthem_003045611                   Insys_Anthem_003045611
Insys_Anthem_003045641                   Insys_Anthem_003045641
Insys_Anthem_003045643                   Insys_Anthem_003045643

                                                    3001
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3003 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003045645                   Insys_Anthem_003045645
Insys_Anthem_003045741                   Insys_Anthem_003045741
Insys_Anthem_003045743                   Insys_Anthem_003045743
Insys_Anthem_003045745                   Insys_Anthem_003045745
Insys_Anthem_003045778                   Insys_Anthem_003045778
Insys_Anthem_003045792                   Insys_Anthem_003045792
Insys_Anthem_003045855                   Insys_Anthem_003045855
Insys_Anthem_003045857                   Insys_Anthem_003045857
Insys_Anthem_003045899                   Insys_Anthem_003045899
Insys_Anthem_003045901                   Insys_Anthem_003045901
Insys_Anthem_003045967                   Insys_Anthem_003045967
Insys_Anthem_003045969                   Insys_Anthem_003045969
Insys_Anthem_003046020                   Insys_Anthem_003046020
Insys_Anthem_003046022                   Insys_Anthem_003046022
Insys_Anthem_003046080                   Insys_Anthem_003046080
Insys_Anthem_003046085                   Insys_Anthem_003046085
Insys_Anthem_003046099                   Insys_Anthem_003046099
Insys_Anthem_003046101                   Insys_Anthem_003046101
Insys_Anthem_003046226                   Insys_Anthem_003046226
Insys_Anthem_003046239                   Insys_Anthem_003046239
Insys_Anthem_003046241                   Insys_Anthem_003046241
Insys_Anthem_003046243                   Insys_Anthem_003046243
Insys_Anthem_003046244                   Insys_Anthem_003046244
Insys_Anthem_003046245                   Insys_Anthem_003046245
Insys_Anthem_003046268                   Insys_Anthem_003046268
Insys_Anthem_003046270                   Insys_Anthem_003046270
Insys_Anthem_003046280                   Insys_Anthem_003046280
Insys_Anthem_003046351                   Insys_Anthem_003046351
Insys_Anthem_003046353                   Insys_Anthem_003046353
Insys_Anthem_003046376                   Insys_Anthem_003046376
Insys_Anthem_003046404                   Insys_Anthem_003046404
Insys_Anthem_003046406                   Insys_Anthem_003046406
Insys_Anthem_003046419                   Insys_Anthem_003046419
Insys_Anthem_003046420                   Insys_Anthem_003046420
Insys_Anthem_003046445                   Insys_Anthem_003046445
Insys_Anthem_003046447                   Insys_Anthem_003046447
Insys_Anthem_003046492                   Insys_Anthem_003046492
Insys_Anthem_003046494                   Insys_Anthem_003046494
Insys_Anthem_003046552                   Insys_Anthem_003046552
Insys_Anthem_003046554                   Insys_Anthem_003046554
Insys_Anthem_003046566                   Insys_Anthem_003046566
Insys_Anthem_003046595                   Insys_Anthem_003046595
Insys_Anthem_003046597                   Insys_Anthem_003046597
Insys_Anthem_003046696                   Insys_Anthem_003046696
Insys_Anthem_003046698                   Insys_Anthem_003046698
Insys_Anthem_003046719                   Insys_Anthem_003046719
Insys_Anthem_003046731                   Insys_Anthem_003046731

                                                    3002
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3004 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003046732                   Insys_Anthem_003046732
Insys_Anthem_003046746                   Insys_Anthem_003046746
Insys_Anthem_003046772                   Insys_Anthem_003046772
Insys_Anthem_003046791                   Insys_Anthem_003046791
Insys_Anthem_003046800                   Insys_Anthem_003046800
Insys_Anthem_003046812                   Insys_Anthem_003046812
Insys_Anthem_003046836                   Insys_Anthem_003046836
Insys_Anthem_003046864                   Insys_Anthem_003046864
Insys_Anthem_003046874                   Insys_Anthem_003046874
Insys_Anthem_003046875                   Insys_Anthem_003046875
Insys_Anthem_003046876                   Insys_Anthem_003046876
Insys_Anthem_003046877                   Insys_Anthem_003046877
Insys_Anthem_003046878                   Insys_Anthem_003046878
Insys_Anthem_003046879                   Insys_Anthem_003046879
Insys_Anthem_003046880                   Insys_Anthem_003046880
Insys_Anthem_003046883                   Insys_Anthem_003046883
Insys_Anthem_003046884                   Insys_Anthem_003046884
Insys_Anthem_003046885                   Insys_Anthem_003046885
Insys_Anthem_003046912                   Insys_Anthem_003046912
Insys_Anthem_003046944                   Insys_Anthem_003046944
Insys_Anthem_003046980                   Insys_Anthem_003046980
Insys_Anthem_003046992                   Insys_Anthem_003046992
Insys_Anthem_003047010                   Insys_Anthem_003047010
Insys_Anthem_003047031                   Insys_Anthem_003047031
Insys_Anthem_003047064                   Insys_Anthem_003047064
Insys_Anthem_003047097                   Insys_Anthem_003047097
Insys_Anthem_003047126                   Insys_Anthem_003047126
Insys_Anthem_003047160                   Insys_Anthem_003047160
Insys_Anthem_003047163                   Insys_Anthem_003047163
Insys_Anthem_003047207                   Insys_Anthem_003047207
Insys_Anthem_003047265                   Insys_Anthem_003047265
Insys_Anthem_003047314                   Insys_Anthem_003047314
Insys_Anthem_003047361                   Insys_Anthem_003047361
Insys_Anthem_003047414                   Insys_Anthem_003047414
Insys_Anthem_003047422                   Insys_Anthem_003047422
Insys_Anthem_003047468                   Insys_Anthem_003047468
Insys_Anthem_003047506                   Insys_Anthem_003047506
Insys_Anthem_003047528                   Insys_Anthem_003047528
Insys_Anthem_003047553                   Insys_Anthem_003047553
Insys_Anthem_003047599                   Insys_Anthem_003047599
Insys_Anthem_003047635                   Insys_Anthem_003047635
Insys_Anthem_003047660                   Insys_Anthem_003047660
Insys_Anthem_003047695                   Insys_Anthem_003047695
Insys_Anthem_003047720                   Insys_Anthem_003047720
Insys_Anthem_003047768                   Insys_Anthem_003047768
Insys_Anthem_003047780                   Insys_Anthem_003047780
Insys_Anthem_003047807                   Insys_Anthem_003047807

                                                    3003
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3005 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003047853                   Insys_Anthem_003047853
Insys_Anthem_003047894                   Insys_Anthem_003047894
Insys_Anthem_003047919                   Insys_Anthem_003047919
Insys_Anthem_003047985                   Insys_Anthem_003047985
Insys_Anthem_003048021                   Insys_Anthem_003048021
Insys_Anthem_003048028                   Insys_Anthem_003048028
Insys_Anthem_003048062                   Insys_Anthem_003048062
Insys_Anthem_003048124                   Insys_Anthem_003048124
Insys_Anthem_003048174                   Insys_Anthem_003048174
Insys_Anthem_003048220                   Insys_Anthem_003048220
Insys_Anthem_003048244                   Insys_Anthem_003048244
Insys_Anthem_003048260                   Insys_Anthem_003048260
Insys_Anthem_003048313                   Insys_Anthem_003048313
Insys_Anthem_003048349                   Insys_Anthem_003048349
Insys_Anthem_003048374                   Insys_Anthem_003048374
Insys_Anthem_003048383                   Insys_Anthem_003048383
Insys_Anthem_003048402                   Insys_Anthem_003048402
Insys_Anthem_003048436                   Insys_Anthem_003048436
Insys_Anthem_003048449                   Insys_Anthem_003048449
Insys_Anthem_003048487                   Insys_Anthem_003048487
Insys_Anthem_003048561                   Insys_Anthem_003048561
Insys_Anthem_003048585                   Insys_Anthem_003048585
Insys_Anthem_003048603                   Insys_Anthem_003048603
Insys_Anthem_003048622                   Insys_Anthem_003048622
Insys_Anthem_003048647                   Insys_Anthem_003048647
Insys_Anthem_003048680                   Insys_Anthem_003048680
Insys_Anthem_003048687                   Insys_Anthem_003048687
Insys_Anthem_003048710                   Insys_Anthem_003048710
Insys_Anthem_003048739                   Insys_Anthem_003048739
Insys_Anthem_003048766                   Insys_Anthem_003048766
Insys_Anthem_003048778                   Insys_Anthem_003048778
Insys_Anthem_003048830                   Insys_Anthem_003048830
Insys_Anthem_003048850                   Insys_Anthem_003048850
Insys_Anthem_003048882                   Insys_Anthem_003048882
Insys_Anthem_003048912                   Insys_Anthem_003048912
Insys_Anthem_003048918                   Insys_Anthem_003048918
Insys_Anthem_003048945                   Insys_Anthem_003048945
Insys_Anthem_003048978                   Insys_Anthem_003048978
Insys_Anthem_003049011                   Insys_Anthem_003049011
Insys_Anthem_003049042                   Insys_Anthem_003049042
Insys_Anthem_003049085                   Insys_Anthem_003049085
Insys_Anthem_003049103                   Insys_Anthem_003049103
Insys_Anthem_003049156                   Insys_Anthem_003049156
Insys_Anthem_003049176                   Insys_Anthem_003049176
Insys_Anthem_003049204                   Insys_Anthem_003049204
Insys_Anthem_003049253                   Insys_Anthem_003049253
Insys_Anthem_003049273                   Insys_Anthem_003049273

                                                    3004
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3006 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003049289                   Insys_Anthem_003049289
Insys_Anthem_003049320                   Insys_Anthem_003049320
Insys_Anthem_003049336                   Insys_Anthem_003049336
Insys_Anthem_003049388                   Insys_Anthem_003049388
Insys_Anthem_003049421                   Insys_Anthem_003049421
Insys_Anthem_003049442                   Insys_Anthem_003049442
Insys_Anthem_003049444                   Insys_Anthem_003049444
Insys_Anthem_003049468                   Insys_Anthem_003049468
Insys_Anthem_003049478                   Insys_Anthem_003049478
Insys_Anthem_003049509                   Insys_Anthem_003049509
Insys_Anthem_003049558                   Insys_Anthem_003049558
Insys_Anthem_003049611                   Insys_Anthem_003049611
Insys_Anthem_003049667                   Insys_Anthem_003049667
Insys_Anthem_003049678                   Insys_Anthem_003049678
Insys_Anthem_003049707                   Insys_Anthem_003049707
Insys_Anthem_003049757                   Insys_Anthem_003049757
Insys_Anthem_003049806                   Insys_Anthem_003049806
Insys_Anthem_003049851                   Insys_Anthem_003049851
Insys_Anthem_003049912                   Insys_Anthem_003049912
Insys_Anthem_003049952                   Insys_Anthem_003049952
Insys_Anthem_003049996                   Insys_Anthem_003049996
Insys_Anthem_003050048                   Insys_Anthem_003050048
Insys_Anthem_003050062                   Insys_Anthem_003050062
Insys_Anthem_003050072                   Insys_Anthem_003050072
Insys_Anthem_003050097                   Insys_Anthem_003050097
Insys_Anthem_003050138                   Insys_Anthem_003050138
Insys_Anthem_003050175                   Insys_Anthem_003050175
Insys_Anthem_003050178                   Insys_Anthem_003050178
Insys_Anthem_003050179                   Insys_Anthem_003050179
Insys_Anthem_003050183                   Insys_Anthem_003050183
Insys_Anthem_003050184                   Insys_Anthem_003050184
Insys_Anthem_003050197                   Insys_Anthem_003050197
Insys_Anthem_003050232                   Insys_Anthem_003050232
Insys_Anthem_003050241                   Insys_Anthem_003050241
Insys_Anthem_003050242                   Insys_Anthem_003050242
Insys_Anthem_003050244                   Insys_Anthem_003050244
Insys_Anthem_003050245                   Insys_Anthem_003050245
Insys_Anthem_003050267                   Insys_Anthem_003050267
Insys_Anthem_003050292                   Insys_Anthem_003050292
Insys_Anthem_003050326                   Insys_Anthem_003050326
Insys_Anthem_003050355                   Insys_Anthem_003050355
Insys_Anthem_003050382                   Insys_Anthem_003050382
Insys_Anthem_003050414                   Insys_Anthem_003050414
Insys_Anthem_003050449                   Insys_Anthem_003050449
Insys_Anthem_003050463                   Insys_Anthem_003050463
Insys_Anthem_003050479                   Insys_Anthem_003050479
Insys_Anthem_003050503                   Insys_Anthem_003050503

                                                    3005
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3007 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003050537                   Insys_Anthem_003050537
Insys_Anthem_003050577                   Insys_Anthem_003050577
Insys_Anthem_003050606                   Insys_Anthem_003050606
Insys_Anthem_003050639                   Insys_Anthem_003050639
Insys_Anthem_003050676                   Insys_Anthem_003050676
Insys_Anthem_003050721                   Insys_Anthem_003050721
Insys_Anthem_003050745                   Insys_Anthem_003050745
Insys_Anthem_003050764                   Insys_Anthem_003050764
Insys_Anthem_003050778                   Insys_Anthem_003050778
Insys_Anthem_003050834                   Insys_Anthem_003050834
Insys_Anthem_003050873                   Insys_Anthem_003050873
Insys_Anthem_003050886                   Insys_Anthem_003050886
Insys_Anthem_003050889                   Insys_Anthem_003050889
Insys_Anthem_003050896                   Insys_Anthem_003050896
Insys_Anthem_003050918                   Insys_Anthem_003050918
Insys_Anthem_003050938                   Insys_Anthem_003050938
Insys_Anthem_003050977                   Insys_Anthem_003050977
Insys_Anthem_003050980                   Insys_Anthem_003050980
Insys_Anthem_003050991                   Insys_Anthem_003050991
Insys_Anthem_003051010                   Insys_Anthem_003051010
Insys_Anthem_003051039                   Insys_Anthem_003051039
Insys_Anthem_003051064                   Insys_Anthem_003051064
Insys_Anthem_003051227                   Insys_Anthem_003051227
Insys_Anthem_003051228                   Insys_Anthem_003051228
Insys_Anthem_003051231                   Insys_Anthem_003051231
Insys_Anthem_003051277                   Insys_Anthem_003051277
Insys_Anthem_003051278                   Insys_Anthem_003051278
Insys_Anthem_003051339                   Insys_Anthem_003051339
Insys_Anthem_003051340                   Insys_Anthem_003051340
Insys_Anthem_003051341                   Insys_Anthem_003051341
Insys_Anthem_003051391                   Insys_Anthem_003051391
Insys_Anthem_003051428                   Insys_Anthem_003051428
Insys_Anthem_003051430                   Insys_Anthem_003051430
Insys_Anthem_003051450                   Insys_Anthem_003051450
Insys_Anthem_003051472                   Insys_Anthem_003051472
Insys_Anthem_003051481                   Insys_Anthem_003051481
Insys_Anthem_003051492                   Insys_Anthem_003051492
Insys_Anthem_003051523                   Insys_Anthem_003051523
Insys_Anthem_003051562                   Insys_Anthem_003051562
Insys_Anthem_003051574                   Insys_Anthem_003051574
Insys_Anthem_003051585                   Insys_Anthem_003051585
Insys_Anthem_003051626                   Insys_Anthem_003051626
Insys_Anthem_003051658                   Insys_Anthem_003051658
Insys_Anthem_003051677                   Insys_Anthem_003051677
Insys_Anthem_003051694                   Insys_Anthem_003051694
Insys_Anthem_003051705                   Insys_Anthem_003051705
Insys_Anthem_003051738                   Insys_Anthem_003051738

                                                    3006
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3008 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003051751                   Insys_Anthem_003051751
Insys_Anthem_003051756                   Insys_Anthem_003051756
Insys_Anthem_003051801                   Insys_Anthem_003051801
Insys_Anthem_003051847                   Insys_Anthem_003051847
Insys_Anthem_003051852                   Insys_Anthem_003051852
Insys_Anthem_003051856                   Insys_Anthem_003051856
Insys_Anthem_003051879                   Insys_Anthem_003051879
Insys_Anthem_003051933                   Insys_Anthem_003051933
Insys_Anthem_003051978                   Insys_Anthem_003051978
Insys_Anthem_003052012                   Insys_Anthem_003052012
Insys_Anthem_003052055                   Insys_Anthem_003052055
Insys_Anthem_003052057                   Insys_Anthem_003052057
Insys_Anthem_003052105                   Insys_Anthem_003052105
Insys_Anthem_003052198                   Insys_Anthem_003052198
Insys_Anthem_003052249                   Insys_Anthem_003052249
Insys_Anthem_003052309                   Insys_Anthem_003052309
Insys_Anthem_003052329                   Insys_Anthem_003052329
Insys_Anthem_003052365                   Insys_Anthem_003052365
Insys_Anthem_003052372                   Insys_Anthem_003052372
Insys_Anthem_003052379                   Insys_Anthem_003052379
Insys_Anthem_003052405                   Insys_Anthem_003052405
Insys_Anthem_003052433                   Insys_Anthem_003052433
Insys_Anthem_003052482                   Insys_Anthem_003052482
Insys_Anthem_003052511                   Insys_Anthem_003052511
Insys_Anthem_003052557                   Insys_Anthem_003052557
Insys_Anthem_003052569                   Insys_Anthem_003052569
Insys_Anthem_003052597                   Insys_Anthem_003052597
Insys_Anthem_003052635                   Insys_Anthem_003052635
Insys_Anthem_003052656                   Insys_Anthem_003052656
Insys_Anthem_003052677                   Insys_Anthem_003052677
Insys_Anthem_003052685                   Insys_Anthem_003052685
Insys_Anthem_003052698                   Insys_Anthem_003052698
Insys_Anthem_003052707                   Insys_Anthem_003052707
Insys_Anthem_003052729                   Insys_Anthem_003052729
Insys_Anthem_003052756                   Insys_Anthem_003052756
Insys_Anthem_003052769                   Insys_Anthem_003052769
Insys_Anthem_003052795                   Insys_Anthem_003052795
Insys_Anthem_003052837                   Insys_Anthem_003052837
Insys_Anthem_003052843                   Insys_Anthem_003052843
Insys_Anthem_003052864                   Insys_Anthem_003052864
Insys_Anthem_003052878                   Insys_Anthem_003052878
Insys_Anthem_003052882                   Insys_Anthem_003052882
Insys_Anthem_003052889                   Insys_Anthem_003052889
Insys_Anthem_003052914                   Insys_Anthem_003052914
Insys_Anthem_003052948                   Insys_Anthem_003052948
Insys_Anthem_003052970                   Insys_Anthem_003052970
Insys_Anthem_003053004                   Insys_Anthem_003053004

                                                    3007
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3009 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003053006                   Insys_Anthem_003053006
Insys_Anthem_003053026                   Insys_Anthem_003053026
Insys_Anthem_003053043                   Insys_Anthem_003053043
Insys_Anthem_003053059                   Insys_Anthem_003053059
Insys_Anthem_003053071                   Insys_Anthem_003053071
Insys_Anthem_003053098                   Insys_Anthem_003053098
Insys_Anthem_003053111                   Insys_Anthem_003053111
Insys_Anthem_003053132                   Insys_Anthem_003053132
Insys_Anthem_003053175                   Insys_Anthem_003053175
Insys_Anthem_003053201                   Insys_Anthem_003053201
Insys_Anthem_003053242                   Insys_Anthem_003053242
Insys_Anthem_003053264                   Insys_Anthem_003053264
Insys_Anthem_003053273                   Insys_Anthem_003053273
Insys_Anthem_003053332                   Insys_Anthem_003053332
Insys_Anthem_003053338                   Insys_Anthem_003053338
Insys_Anthem_003053353                   Insys_Anthem_003053353
Insys_Anthem_003053378                   Insys_Anthem_003053378
Insys_Anthem_003053406                   Insys_Anthem_003053406
Insys_Anthem_003053475                   Insys_Anthem_003053475
Insys_Anthem_003053493                   Insys_Anthem_003053493
Insys_Anthem_003053536                   Insys_Anthem_003053536
Insys_Anthem_003053600                   Insys_Anthem_003053600
Insys_Anthem_003053620                   Insys_Anthem_003053620
Insys_Anthem_003053623                   Insys_Anthem_003053623
Insys_Anthem_003053661                   Insys_Anthem_003053661
Insys_Anthem_003053694                   Insys_Anthem_003053694
Insys_Anthem_003053727                   Insys_Anthem_003053727
Insys_Anthem_003053748                   Insys_Anthem_003053748
Insys_Anthem_003053785                   Insys_Anthem_003053785
Insys_Anthem_003053796                   Insys_Anthem_003053796
Insys_Anthem_003053824                   Insys_Anthem_003053824
Insys_Anthem_003053877                   Insys_Anthem_003053877
Insys_Anthem_003053902                   Insys_Anthem_003053902
Insys_Anthem_003053918                   Insys_Anthem_003053918
Insys_Anthem_003053933                   Insys_Anthem_003053933
Insys_Anthem_003053949                   Insys_Anthem_003053949
Insys_Anthem_003053988                   Insys_Anthem_003053988
Insys_Anthem_003054035                   Insys_Anthem_003054035
Insys_Anthem_003054060                   Insys_Anthem_003054060
Insys_Anthem_003054082                   Insys_Anthem_003054082
Insys_Anthem_003054129                   Insys_Anthem_003054129
Insys_Anthem_003054134                   Insys_Anthem_003054134
Insys_Anthem_003054177                   Insys_Anthem_003054177
Insys_Anthem_003054208                   Insys_Anthem_003054208
Insys_Anthem_003054219                   Insys_Anthem_003054219
Insys_Anthem_003054229                   Insys_Anthem_003054229
Insys_Anthem_003054245                   Insys_Anthem_003054245

                                                    3008
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3010 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003054268                   Insys_Anthem_003054268
Insys_Anthem_003054295                   Insys_Anthem_003054295
Insys_Anthem_003054350                   Insys_Anthem_003054350
Insys_Anthem_003054365                   Insys_Anthem_003054365
Insys_Anthem_003054384                   Insys_Anthem_003054384
Insys_Anthem_003054410                   Insys_Anthem_003054410
Insys_Anthem_003054509                   Insys_Anthem_003054509
Insys_Anthem_003054539                   Insys_Anthem_003054539
Insys_Anthem_003054578                   Insys_Anthem_003054578
Insys_Anthem_003054586                   Insys_Anthem_003054586
Insys_Anthem_003054628                   Insys_Anthem_003054628
Insys_Anthem_003054677                   Insys_Anthem_003054677
Insys_Anthem_003054707                   Insys_Anthem_003054707
Insys_Anthem_003054818                   Insys_Anthem_003054818
Insys_Anthem_003054836                   Insys_Anthem_003054836
Insys_Anthem_003054860                   Insys_Anthem_003054860
Insys_Anthem_003054869                   Insys_Anthem_003054869
Insys_Anthem_003055040                   Insys_Anthem_003055040
Insys_Anthem_003055110                   Insys_Anthem_003055110
Insys_Anthem_003055119                   Insys_Anthem_003055119
Insys_Anthem_003055217                   Insys_Anthem_003055217
Insys_Anthem_003055235                   Insys_Anthem_003055235
Insys_Anthem_003055260                   Insys_Anthem_003055260
Insys_Anthem_003055284                   Insys_Anthem_003055284
Insys_Anthem_003055310                   Insys_Anthem_003055310
Insys_Anthem_003055333                   Insys_Anthem_003055333
Insys_Anthem_003055359                   Insys_Anthem_003055359
Insys_Anthem_003055404                   Insys_Anthem_003055404
Insys_Anthem_003055438                   Insys_Anthem_003055438
Insys_Anthem_003055590                   Insys_Anthem_003055590
Insys_Anthem_003055807                   Insys_Anthem_003055807
Insys_Anthem_003055955                   Insys_Anthem_003055955
Insys_Anthem_003055964                   Insys_Anthem_003055964
Insys_Anthem_003055997                   Insys_Anthem_003055997
Insys_Anthem_003055998                   Insys_Anthem_003055998
Insys_Anthem_003056085                   Insys_Anthem_003056085
Insys_Anthem_003056092                   Insys_Anthem_003056092
Insys_Anthem_003056093                   Insys_Anthem_003056093
Insys_Anthem_003056100                   Insys_Anthem_003056100
Insys_Anthem_003056141                   Insys_Anthem_003056141
Insys_Anthem_003056167                   Insys_Anthem_003056167
Insys_Anthem_003056169                   Insys_Anthem_003056169
Insys_Anthem_003056190                   Insys_Anthem_003056190
Insys_Anthem_003056206                   Insys_Anthem_003056206
Insys_Anthem_003056252                   Insys_Anthem_003056252
Insys_Anthem_003056253                   Insys_Anthem_003056253
Insys_Anthem_003056261                   Insys_Anthem_003056261

                                                    3009
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3011 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003056277                   Insys_Anthem_003056277
Insys_Anthem_003056288                   Insys_Anthem_003056288
Insys_Anthem_003056295                   Insys_Anthem_003056295
Insys_Anthem_003056375                   Insys_Anthem_003056375
Insys_Anthem_003056408                   Insys_Anthem_003056408
Insys_Anthem_003056443                   Insys_Anthem_003056443
Insys_Anthem_003056502                   Insys_Anthem_003056502
Insys_Anthem_003056513                   Insys_Anthem_003056513
Insys_Anthem_003056515                   Insys_Anthem_003056515
Insys_Anthem_003056524                   Insys_Anthem_003056524
Insys_Anthem_003056566                   Insys_Anthem_003056566
Insys_Anthem_003056622                   Insys_Anthem_003056622
Insys_Anthem_003056649                   Insys_Anthem_003056649
Insys_Anthem_003056684                   Insys_Anthem_003056684
Insys_Anthem_003056751                   Insys_Anthem_003056751
Insys_Anthem_003056817                   Insys_Anthem_003056817
Insys_Anthem_003056869                   Insys_Anthem_003056869
Insys_Anthem_003056889                   Insys_Anthem_003056889
Insys_Anthem_003056893                   Insys_Anthem_003056893
Insys_Anthem_003056914                   Insys_Anthem_003056914
Insys_Anthem_003056930                   Insys_Anthem_003056930
Insys_Anthem_003056952                   Insys_Anthem_003056952
Insys_Anthem_003056979                   Insys_Anthem_003056979
Insys_Anthem_003056992                   Insys_Anthem_003056992
Insys_Anthem_003057092                   Insys_Anthem_003057092
Insys_Anthem_003057118                   Insys_Anthem_003057118
Insys_Anthem_003057145                   Insys_Anthem_003057145
Insys_Anthem_003057164                   Insys_Anthem_003057164
Insys_Anthem_003057172                   Insys_Anthem_003057172
Insys_Anthem_003057176                   Insys_Anthem_003057176
Insys_Anthem_003057184                   Insys_Anthem_003057184
Insys_Anthem_003057193                   Insys_Anthem_003057193
Insys_Anthem_003057210                   Insys_Anthem_003057210
Insys_Anthem_003057317                   Insys_Anthem_003057317
Insys_Anthem_003057356                   Insys_Anthem_003057356
Insys_Anthem_003057357                   Insys_Anthem_003057357
Insys_Anthem_003057368                   Insys_Anthem_003057368
Insys_Anthem_003057379                   Insys_Anthem_003057379
Insys_Anthem_003057380                   Insys_Anthem_003057380
Insys_Anthem_003057486                   Insys_Anthem_003057486
Insys_Anthem_003057527                   Insys_Anthem_003057527
Insys_Anthem_003057537                   Insys_Anthem_003057537
Insys_Anthem_003057620                   Insys_Anthem_003057620
Insys_Anthem_003057649                   Insys_Anthem_003057649
Insys_Anthem_003057671                   Insys_Anthem_003057671
Insys_Anthem_003057720                   Insys_Anthem_003057720
Insys_Anthem_003057730                   Insys_Anthem_003057730

                                                    3010
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3012 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003057788                   Insys_Anthem_003057788
Insys_Anthem_003057791                   Insys_Anthem_003057791
Insys_Anthem_003057792                   Insys_Anthem_003057792
Insys_Anthem_003057804                   Insys_Anthem_003057804
Insys_Anthem_003057833                   Insys_Anthem_003057833
Insys_Anthem_003057859                   Insys_Anthem_003057859
Insys_Anthem_003057888                   Insys_Anthem_003057888
Insys_Anthem_003057893                   Insys_Anthem_003057893
Insys_Anthem_003057934                   Insys_Anthem_003057934
Insys_Anthem_003057964                   Insys_Anthem_003057964
Insys_Anthem_003057978                   Insys_Anthem_003057978
Insys_Anthem_003058121                   Insys_Anthem_003058121
Insys_Anthem_003058146                   Insys_Anthem_003058146
Insys_Anthem_003058153                   Insys_Anthem_003058153
Insys_Anthem_003058154                   Insys_Anthem_003058154
Insys_Anthem_003058164                   Insys_Anthem_003058164
Insys_Anthem_003058188                   Insys_Anthem_003058188
Insys_Anthem_003058193                   Insys_Anthem_003058193
Insys_Anthem_003058218                   Insys_Anthem_003058218
Insys_Anthem_003058233                   Insys_Anthem_003058233
Insys_Anthem_003058241                   Insys_Anthem_003058241
Insys_Anthem_003058254                   Insys_Anthem_003058254
Insys_Anthem_003058293                   Insys_Anthem_003058293
Insys_Anthem_003058331                   Insys_Anthem_003058331
Insys_Anthem_003058375                   Insys_Anthem_003058375
Insys_Anthem_003058387                   Insys_Anthem_003058387
Insys_Anthem_003058397                   Insys_Anthem_003058397
Insys_Anthem_003058407                   Insys_Anthem_003058407
Insys_Anthem_003058417                   Insys_Anthem_003058417
Insys_Anthem_003058428                   Insys_Anthem_003058428
Insys_Anthem_003058438                   Insys_Anthem_003058438
Insys_Anthem_003058459                   Insys_Anthem_003058459
Insys_Anthem_003058470                   Insys_Anthem_003058470
Insys_Anthem_003058504                   Insys_Anthem_003058504
Insys_Anthem_003058534                   Insys_Anthem_003058534
Insys_Anthem_003058610                   Insys_Anthem_003058610
Insys_Anthem_003058784                   Insys_Anthem_003058784
Insys_Anthem_003058989                   Insys_Anthem_003058989
Insys_Anthem_003059038                   Insys_Anthem_003059038
Insys_Anthem_003059046                   Insys_Anthem_003059046
Insys_Anthem_003059136                   Insys_Anthem_003059136
Insys_Anthem_003059146                   Insys_Anthem_003059146
Insys_Anthem_003059297                   Insys_Anthem_003059297
Insys_Anthem_003059304                   Insys_Anthem_003059304
Insys_Anthem_003059422                   Insys_Anthem_003059422
Insys_Anthem_003059469                   Insys_Anthem_003059469
Insys_Anthem_003059627                   Insys_Anthem_003059627

                                                    3011
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3013 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003059636                   Insys_Anthem_003059636
Insys_Anthem_003059708                   Insys_Anthem_003059708
Insys_Anthem_003059754                   Insys_Anthem_003059754
Insys_Anthem_003059831                   Insys_Anthem_003059831
Insys_Anthem_003059837                   Insys_Anthem_003059837
Insys_Anthem_003059839                   Insys_Anthem_003059839
Insys_Anthem_003059853                   Insys_Anthem_003059853
Insys_Anthem_003059888                   Insys_Anthem_003059888
Insys_Anthem_003059916                   Insys_Anthem_003059916
Insys_Anthem_003059937                   Insys_Anthem_003059937
Insys_Anthem_003059947                   Insys_Anthem_003059947
Insys_Anthem_003060043                   Insys_Anthem_003060043
Insys_Anthem_003060065                   Insys_Anthem_003060065
Insys_Anthem_003060129                   Insys_Anthem_003060129
Insys_Anthem_003060288                   Insys_Anthem_003060288
Insys_Anthem_003060306                   Insys_Anthem_003060306
Insys_Anthem_003060633                   Insys_Anthem_003060633
Insys_Anthem_003060661                   Insys_Anthem_003060661
Insys_Anthem_003060681                   Insys_Anthem_003060681
Insys_Anthem_003060803                   Insys_Anthem_003060803
Insys_Anthem_003061014                   Insys_Anthem_003061014
Insys_Anthem_003061163                   Insys_Anthem_003061163
Insys_Anthem_003061299                   Insys_Anthem_003061299
Insys_Anthem_003061345                   Insys_Anthem_003061345
Insys_Anthem_003061455                   Insys_Anthem_003061455
Insys_Anthem_003061472                   Insys_Anthem_003061472
Insys_Anthem_003061551                   Insys_Anthem_003061551
Insys_Anthem_003061588                   Insys_Anthem_003061588
Insys_Anthem_003061652                   Insys_Anthem_003061652
Insys_Anthem_003061965                   Insys_Anthem_003061965
Insys_Anthem_003062020                   Insys_Anthem_003062020
Insys_Anthem_003062070                   Insys_Anthem_003062070
Insys_Anthem_003062127                   Insys_Anthem_003062127
Insys_Anthem_003062173                   Insys_Anthem_003062173
Insys_Anthem_003062219                   Insys_Anthem_003062219
Insys_Anthem_003062243                   Insys_Anthem_003062243
Insys_Anthem_003062255                   Insys_Anthem_003062255
Insys_Anthem_003062328                   Insys_Anthem_003062328
Insys_Anthem_003062365                   Insys_Anthem_003062365
Insys_Anthem_003062477                   Insys_Anthem_003062477
Insys_Anthem_003062577                   Insys_Anthem_003062577
Insys_Anthem_003062610                   Insys_Anthem_003062610
Insys_Anthem_003062655                   Insys_Anthem_003062655
Insys_Anthem_003062673                   Insys_Anthem_003062673
Insys_Anthem_003062759                   Insys_Anthem_003062759
Insys_Anthem_003062771                   Insys_Anthem_003062771
Insys_Anthem_003062802                   Insys_Anthem_003062802

                                                    3012
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3014 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003062938                   Insys_Anthem_003062938
Insys_Anthem_003063021                   Insys_Anthem_003063021
Insys_Anthem_003063180                   Insys_Anthem_003063180
Insys_Anthem_003063207                   Insys_Anthem_003063207
Insys_Anthem_003063233                   Insys_Anthem_003063233
Insys_Anthem_003063262                   Insys_Anthem_003063262
Insys_Anthem_003063347                   Insys_Anthem_003063347
Insys_Anthem_003063373                   Insys_Anthem_003063373
Insys_Anthem_003063426                   Insys_Anthem_003063426
Insys_Anthem_003063447                   Insys_Anthem_003063447
Insys_Anthem_003063623                   Insys_Anthem_003063623
Insys_Anthem_003063692                   Insys_Anthem_003063692
Insys_Anthem_003063755                   Insys_Anthem_003063755
Insys_Anthem_003063788                   Insys_Anthem_003063788
Insys_Anthem_003063887                   Insys_Anthem_003063887
Insys_Anthem_003063906                   Insys_Anthem_003063906
Insys_Anthem_003063929                   Insys_Anthem_003063929
Insys_Anthem_003063965                   Insys_Anthem_003063965
Insys_Anthem_003063999                   Insys_Anthem_003063999
Insys_Anthem_003064024                   Insys_Anthem_003064024
Insys_Anthem_003064121                   Insys_Anthem_003064121
Insys_Anthem_003064450                   Insys_Anthem_003064450
Insys_Anthem_003064565                   Insys_Anthem_003064565
Insys_Anthem_003064682                   Insys_Anthem_003064682
Insys_Anthem_003064754                   Insys_Anthem_003064754
Insys_Anthem_003064855                   Insys_Anthem_003064855
Insys_Anthem_003065077                   Insys_Anthem_003065077
Insys_Anthem_003065102                   Insys_Anthem_003065102
Insys_Anthem_003065443                   Insys_Anthem_003065443
Insys_Anthem_003065463                   Insys_Anthem_003065463
Insys_Anthem_003065499                   Insys_Anthem_003065499
Insys_Anthem_003065527                   Insys_Anthem_003065527
Insys_Anthem_003065539                   Insys_Anthem_003065539
Insys_Anthem_003065574                   Insys_Anthem_003065574
Insys_Anthem_003065682                   Insys_Anthem_003065682
Insys_Anthem_003065722                   Insys_Anthem_003065722
Insys_Anthem_003065725                   Insys_Anthem_003065725
Insys_Anthem_003065728                   Insys_Anthem_003065728
Insys_Anthem_003065771                   Insys_Anthem_003065771
Insys_Anthem_003065797                   Insys_Anthem_003065797
Insys_Anthem_003065801                   Insys_Anthem_003065801
Insys_Anthem_003065914                   Insys_Anthem_003065914
Insys_Anthem_003065921                   Insys_Anthem_003065921
Insys_Anthem_003066027                   Insys_Anthem_003066027
Insys_Anthem_003066048                   Insys_Anthem_003066048
Insys_Anthem_003066050                   Insys_Anthem_003066050
Insys_Anthem_003066057                   Insys_Anthem_003066057

                                                    3013
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3015 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003066069                   Insys_Anthem_003066069
Insys_Anthem_003066071                   Insys_Anthem_003066071
Insys_Anthem_003066118                   Insys_Anthem_003066118
Insys_Anthem_003066122                   Insys_Anthem_003066122
Insys_Anthem_003066184                   Insys_Anthem_003066184
Insys_Anthem_003066205                   Insys_Anthem_003066205
Insys_Anthem_003066247                   Insys_Anthem_003066247
Insys_Anthem_003066262                   Insys_Anthem_003066262
Insys_Anthem_003066275                   Insys_Anthem_003066275
Insys_Anthem_003066281                   Insys_Anthem_003066281
Insys_Anthem_003066305                   Insys_Anthem_003066305
Insys_Anthem_003066333                   Insys_Anthem_003066333
Insys_Anthem_003066348                   Insys_Anthem_003066348
Insys_Anthem_003066350                   Insys_Anthem_003066350
Insys_Anthem_003066366                   Insys_Anthem_003066366
Insys_Anthem_003066396                   Insys_Anthem_003066396
Insys_Anthem_003066398                   Insys_Anthem_003066398
Insys_Anthem_003066403                   Insys_Anthem_003066403
Insys_Anthem_003066422                   Insys_Anthem_003066422
Insys_Anthem_003066454                   Insys_Anthem_003066454
Insys_Anthem_003066470                   Insys_Anthem_003066470
Insys_Anthem_003066474                   Insys_Anthem_003066474
Insys_Anthem_003066482                   Insys_Anthem_003066482
Insys_Anthem_003066486                   Insys_Anthem_003066486
Insys_Anthem_003066493                   Insys_Anthem_003066493
Insys_Anthem_003066504                   Insys_Anthem_003066504
Insys_Anthem_003066507                   Insys_Anthem_003066507
Insys_Anthem_003066529                   Insys_Anthem_003066529
Insys_Anthem_003066545                   Insys_Anthem_003066545
Insys_Anthem_003066550                   Insys_Anthem_003066550
Insys_Anthem_003066552                   Insys_Anthem_003066552
Insys_Anthem_003066558                   Insys_Anthem_003066558
Insys_Anthem_003066588                   Insys_Anthem_003066588
Insys_Anthem_003066616                   Insys_Anthem_003066616
Insys_Anthem_003066621                   Insys_Anthem_003066621
Insys_Anthem_003066622                   Insys_Anthem_003066622
Insys_Anthem_003066701                   Insys_Anthem_003066701
Insys_Anthem_003066711                   Insys_Anthem_003066711
Insys_Anthem_003066734                   Insys_Anthem_003066734
Insys_Anthem_003066751                   Insys_Anthem_003066751
Insys_Anthem_003066761                   Insys_Anthem_003066761
Insys_Anthem_003066763                   Insys_Anthem_003066763
Insys_Anthem_003066776                   Insys_Anthem_003066776
Insys_Anthem_003066789                   Insys_Anthem_003066789
Insys_Anthem_003066811                   Insys_Anthem_003066811
Insys_Anthem_003066827                   Insys_Anthem_003066827
Insys_Anthem_003066835                   Insys_Anthem_003066835

                                                    3014
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3016 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003066844                   Insys_Anthem_003066844
Insys_Anthem_003066881                   Insys_Anthem_003066881
Insys_Anthem_003066896                   Insys_Anthem_003066896
Insys_Anthem_003066920                   Insys_Anthem_003066920
Insys_Anthem_003066931                   Insys_Anthem_003066931
Insys_Anthem_003066937                   Insys_Anthem_003066937
Insys_Anthem_003066983                   Insys_Anthem_003066983
Insys_Anthem_003067023                   Insys_Anthem_003067023
Insys_Anthem_003067043                   Insys_Anthem_003067043
Insys_Anthem_003067064                   Insys_Anthem_003067064
Insys_Anthem_003067074                   Insys_Anthem_003067074
Insys_Anthem_003067110                   Insys_Anthem_003067110
Insys_Anthem_003067146                   Insys_Anthem_003067146
Insys_Anthem_003067166                   Insys_Anthem_003067166
Insys_Anthem_003067254                   Insys_Anthem_003067254
Insys_Anthem_003067266                   Insys_Anthem_003067266
Insys_Anthem_003067277                   Insys_Anthem_003067277
Insys_Anthem_003067290                   Insys_Anthem_003067290
Insys_Anthem_003067333                   Insys_Anthem_003067333
Insys_Anthem_003067443                   Insys_Anthem_003067443
Insys_Anthem_003067468                   Insys_Anthem_003067468
Insys_Anthem_003067486                   Insys_Anthem_003067486
Insys_Anthem_003067564                   Insys_Anthem_003067564
Insys_Anthem_003067592                   Insys_Anthem_003067592
Insys_Anthem_003067724                   Insys_Anthem_003067724
Insys_Anthem_003067740                   Insys_Anthem_003067740
Insys_Anthem_003067829                   Insys_Anthem_003067829
Insys_Anthem_003067851                   Insys_Anthem_003067851
Insys_Anthem_003067913                   Insys_Anthem_003067913
Insys_Anthem_003068093                   Insys_Anthem_003068093
Insys_Anthem_003068164                   Insys_Anthem_003068164
Insys_Anthem_003068262                   Insys_Anthem_003068262
Insys_Anthem_003068312                   Insys_Anthem_003068312
Insys_Anthem_003068335                   Insys_Anthem_003068335
Insys_Anthem_003068412                   Insys_Anthem_003068412
Insys_Anthem_003068442                   Insys_Anthem_003068442
Insys_Anthem_003068559                   Insys_Anthem_003068559
Insys_Anthem_003068781                   Insys_Anthem_003068781
Insys_Anthem_003068902                   Insys_Anthem_003068902
Insys_Anthem_003068910                   Insys_Anthem_003068910
Insys_Anthem_003068964                   Insys_Anthem_003068964
Insys_Anthem_003068969                   Insys_Anthem_003068969
Insys_Anthem_003069036                   Insys_Anthem_003069036
Insys_Anthem_003069056                   Insys_Anthem_003069056
Insys_Anthem_003069066                   Insys_Anthem_003069066
Insys_Anthem_003069079                   Insys_Anthem_003069079
Insys_Anthem_003069084                   Insys_Anthem_003069084

                                                    3015
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3017 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003069093                   Insys_Anthem_003069093
Insys_Anthem_003069202                   Insys_Anthem_003069202
Insys_Anthem_003069245                   Insys_Anthem_003069245
Insys_Anthem_003069253                   Insys_Anthem_003069253
Insys_Anthem_003069294                   Insys_Anthem_003069294
Insys_Anthem_003069328                   Insys_Anthem_003069328
Insys_Anthem_003069374                   Insys_Anthem_003069374
Insys_Anthem_003069378                   Insys_Anthem_003069378
Insys_Anthem_003069494                   Insys_Anthem_003069494
Insys_Anthem_003069547                   Insys_Anthem_003069547
Insys_Anthem_003069549                   Insys_Anthem_003069549
Insys_Anthem_003069585                   Insys_Anthem_003069585
Insys_Anthem_003069637                   Insys_Anthem_003069637
Insys_Anthem_003069684                   Insys_Anthem_003069684
Insys_Anthem_003069692                   Insys_Anthem_003069692
Insys_Anthem_003069765                   Insys_Anthem_003069765
Insys_Anthem_003069836                   Insys_Anthem_003069836
Insys_Anthem_003069874                   Insys_Anthem_003069874
Insys_Anthem_003069893                   Insys_Anthem_003069893
Insys_Anthem_003069947                   Insys_Anthem_003069947
Insys_Anthem_003069953                   Insys_Anthem_003069953
Insys_Anthem_003069957                   Insys_Anthem_003069957
Insys_Anthem_003069998                   Insys_Anthem_003069998
Insys_Anthem_003070173                   Insys_Anthem_003070173
Insys_Anthem_003070182                   Insys_Anthem_003070182
Insys_Anthem_003070184                   Insys_Anthem_003070184
Insys_Anthem_003070195                   Insys_Anthem_003070195
Insys_Anthem_003070198                   Insys_Anthem_003070198
Insys_Anthem_003070204                   Insys_Anthem_003070204
Insys_Anthem_003070260                   Insys_Anthem_003070260
Insys_Anthem_003070337                   Insys_Anthem_003070337
Insys_Anthem_003070396                   Insys_Anthem_003070396
Insys_Anthem_003070408                   Insys_Anthem_003070408
Insys_Anthem_003070415                   Insys_Anthem_003070415
Insys_Anthem_003070472                   Insys_Anthem_003070472
Insys_Anthem_003070483                   Insys_Anthem_003070483
Insys_Anthem_003070522                   Insys_Anthem_003070522
Insys_Anthem_003070588                   Insys_Anthem_003070588
Insys_Anthem_003070652                   Insys_Anthem_003070652
Insys_Anthem_003070711                   Insys_Anthem_003070711
Insys_Anthem_003070759                   Insys_Anthem_003070759
Insys_Anthem_003070771                   Insys_Anthem_003070771
Insys_Anthem_003070851                   Insys_Anthem_003070851
Insys_Anthem_003070858                   Insys_Anthem_003070858
Insys_Anthem_003070942                   Insys_Anthem_003070942
Insys_Anthem_003070980                   Insys_Anthem_003070980
Insys_Anthem_003070990                   Insys_Anthem_003070990

                                                    3016
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3018 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003071028                   Insys_Anthem_003071028
Insys_Anthem_003071051                   Insys_Anthem_003071051
Insys_Anthem_003071072                   Insys_Anthem_003071072
Insys_Anthem_003071077                   Insys_Anthem_003071077
Insys_Anthem_003071123                   Insys_Anthem_003071123
Insys_Anthem_003071129                   Insys_Anthem_003071129
Insys_Anthem_003071134                   Insys_Anthem_003071134
Insys_Anthem_003071137                   Insys_Anthem_003071137
Insys_Anthem_003071153                   Insys_Anthem_003071153
Insys_Anthem_003071232                   Insys_Anthem_003071232
Insys_Anthem_003071236                   Insys_Anthem_003071236
Insys_Anthem_003071252                   Insys_Anthem_003071252
Insys_Anthem_003071269                   Insys_Anthem_003071269
Insys_Anthem_003071323                   Insys_Anthem_003071323
Insys_Anthem_003071330                   Insys_Anthem_003071330
Insys_Anthem_003071428                   Insys_Anthem_003071428
Insys_Anthem_003071595                   Insys_Anthem_003071595
Insys_Anthem_003071658                   Insys_Anthem_003071658
Insys_Anthem_003071752                   Insys_Anthem_003071752
Insys_Anthem_003071763                   Insys_Anthem_003071763
Insys_Anthem_003071891                   Insys_Anthem_003071891
Insys_Anthem_003072022                   Insys_Anthem_003072022
Insys_Anthem_003072108                   Insys_Anthem_003072108
Insys_Anthem_003072122                   Insys_Anthem_003072122
Insys_Anthem_003072214                   Insys_Anthem_003072214
Insys_Anthem_003072315                   Insys_Anthem_003072315
Insys_Anthem_003072331                   Insys_Anthem_003072331
Insys_Anthem_003072338                   Insys_Anthem_003072338
Insys_Anthem_003072458                   Insys_Anthem_003072458
Insys_Anthem_003072475                   Insys_Anthem_003072475
Insys_Anthem_003072478                   Insys_Anthem_003072478
Insys_Anthem_003072489                   Insys_Anthem_003072489
Insys_Anthem_003072495                   Insys_Anthem_003072495
Insys_Anthem_003072513                   Insys_Anthem_003072513
Insys_Anthem_003072533                   Insys_Anthem_003072533
Insys_Anthem_003072538                   Insys_Anthem_003072538
Insys_Anthem_003072608                   Insys_Anthem_003072608
Insys_Anthem_003072623                   Insys_Anthem_003072623
Insys_Anthem_003072736                   Insys_Anthem_003072736
Insys_Anthem_003072755                   Insys_Anthem_003072755
Insys_Anthem_003072770                   Insys_Anthem_003072770
Insys_Anthem_003072814                   Insys_Anthem_003072814
Insys_Anthem_003072875                   Insys_Anthem_003072875
Insys_Anthem_003072907                   Insys_Anthem_003072907
Insys_Anthem_003073024                   Insys_Anthem_003073024
Insys_Anthem_003073268                   Insys_Anthem_003073268
Insys_Anthem_003073278                   Insys_Anthem_003073278

                                                    3017
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3019 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003073286                   Insys_Anthem_003073286
Insys_Anthem_003073287                   Insys_Anthem_003073287
Insys_Anthem_003073306                   Insys_Anthem_003073306
Insys_Anthem_003073328                   Insys_Anthem_003073328
Insys_Anthem_003073337                   Insys_Anthem_003073337
Insys_Anthem_003073346                   Insys_Anthem_003073346
Insys_Anthem_003073359                   Insys_Anthem_003073359
Insys_Anthem_003073377                   Insys_Anthem_003073377
Insys_Anthem_003073424                   Insys_Anthem_003073424
Insys_Anthem_003073438                   Insys_Anthem_003073438
Insys_Anthem_003073493                   Insys_Anthem_003073493
Insys_Anthem_003073522                   Insys_Anthem_003073522
Insys_Anthem_003073524                   Insys_Anthem_003073524
Insys_Anthem_003073580                   Insys_Anthem_003073580
Insys_Anthem_003073696                   Insys_Anthem_003073696
Insys_Anthem_003073791                   Insys_Anthem_003073791
Insys_Anthem_003073842                   Insys_Anthem_003073842
Insys_Anthem_003073850                   Insys_Anthem_003073850
Insys_Anthem_003074104                   Insys_Anthem_003074104
Insys_Anthem_003074201                   Insys_Anthem_003074201
Insys_Anthem_003074210                   Insys_Anthem_003074210
Insys_Anthem_003074262                   Insys_Anthem_003074262
Insys_Anthem_003074313                   Insys_Anthem_003074313
Insys_Anthem_003074322                   Insys_Anthem_003074322
Insys_Anthem_003074327                   Insys_Anthem_003074327
Insys_Anthem_003074333                   Insys_Anthem_003074333
Insys_Anthem_003074587                   Insys_Anthem_003074587
Insys_Anthem_003074644                   Insys_Anthem_003074644
Insys_Anthem_003074663                   Insys_Anthem_003074663
Insys_Anthem_003074717                   Insys_Anthem_003074717
Insys_Anthem_003074734                   Insys_Anthem_003074734
Insys_Anthem_003074784                   Insys_Anthem_003074784
Insys_Anthem_003075349                   Insys_Anthem_003075349
Insys_Anthem_003075352                   Insys_Anthem_003075352
Insys_Anthem_003075464                   Insys_Anthem_003075464
Insys_Anthem_003075479                   Insys_Anthem_003075479
Insys_Anthem_003075480                   Insys_Anthem_003075480
Insys_Anthem_003075481                   Insys_Anthem_003075481
Insys_Anthem_003075485                   Insys_Anthem_003075485
Insys_Anthem_003075491                   Insys_Anthem_003075491
Insys_Anthem_003075493                   Insys_Anthem_003075493
Insys_Anthem_003075497                   Insys_Anthem_003075497
Insys_Anthem_003075573                   Insys_Anthem_003075573
Insys_Anthem_003075612                   Insys_Anthem_003075612
Insys_Anthem_003075615                   Insys_Anthem_003075615
Insys_Anthem_003075687                   Insys_Anthem_003075687
Insys_Anthem_003075696                   Insys_Anthem_003075696

                                                    3018
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3020 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003075760                   Insys_Anthem_003075760
Insys_Anthem_003075955                   Insys_Anthem_003075955
Insys_Anthem_003076089                   Insys_Anthem_003076089
Insys_Anthem_003076148                   Insys_Anthem_003076148
Insys_Anthem_003076182                   Insys_Anthem_003076182
Insys_Anthem_003076298                   Insys_Anthem_003076298
Insys_Anthem_003076450                   Insys_Anthem_003076450
Insys_Anthem_003076522                   Insys_Anthem_003076522
Insys_Anthem_003076578                   Insys_Anthem_003076578
Insys_Anthem_003076597                   Insys_Anthem_003076597
Insys_Anthem_003076626                   Insys_Anthem_003076626
Insys_Anthem_003076634                   Insys_Anthem_003076634
Insys_Anthem_003076659                   Insys_Anthem_003076659
Insys_Anthem_003076683                   Insys_Anthem_003076683
Insys_Anthem_003076687                   Insys_Anthem_003076687
Insys_Anthem_003076716                   Insys_Anthem_003076716
Insys_Anthem_003076719                   Insys_Anthem_003076719
Insys_Anthem_003076733                   Insys_Anthem_003076733
Insys_Anthem_003076778                   Insys_Anthem_003076778
Insys_Anthem_003076782                   Insys_Anthem_003076782
Insys_Anthem_003076865                   Insys_Anthem_003076865
Insys_Anthem_003076901                   Insys_Anthem_003076901
Insys_Anthem_003076906                   Insys_Anthem_003076906
Insys_Anthem_003076966                   Insys_Anthem_003076966
Insys_Anthem_003077008                   Insys_Anthem_003077008
Insys_Anthem_003077041                   Insys_Anthem_003077041
Insys_Anthem_003077064                   Insys_Anthem_003077064
Insys_Anthem_003077072                   Insys_Anthem_003077072
Insys_Anthem_003077080                   Insys_Anthem_003077080
Insys_Anthem_003077092                   Insys_Anthem_003077092
Insys_Anthem_003077127                   Insys_Anthem_003077127
Insys_Anthem_003077146                   Insys_Anthem_003077146
Insys_Anthem_003077149                   Insys_Anthem_003077149
Insys_Anthem_003077154                   Insys_Anthem_003077154
Insys_Anthem_003077157                   Insys_Anthem_003077157
Insys_Anthem_003077177                   Insys_Anthem_003077177
Insys_Anthem_003077179                   Insys_Anthem_003077179
Insys_Anthem_003077184                   Insys_Anthem_003077184
Insys_Anthem_003077224                   Insys_Anthem_003077224
Insys_Anthem_003077302                   Insys_Anthem_003077302
Insys_Anthem_003077393                   Insys_Anthem_003077393
Insys_Anthem_003077410                   Insys_Anthem_003077410
Insys_Anthem_003077423                   Insys_Anthem_003077423
Insys_Anthem_003077429                   Insys_Anthem_003077429
Insys_Anthem_003077457                   Insys_Anthem_003077457
Insys_Anthem_003077478                   Insys_Anthem_003077478
Insys_Anthem_003077483                   Insys_Anthem_003077483

                                                    3019
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3021 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003077529                   Insys_Anthem_003077529
Insys_Anthem_003077591                   Insys_Anthem_003077591
Insys_Anthem_003077609                   Insys_Anthem_003077609
Insys_Anthem_003077625                   Insys_Anthem_003077625
Insys_Anthem_003077630                   Insys_Anthem_003077630
Insys_Anthem_003077639                   Insys_Anthem_003077639
Insys_Anthem_003077656                   Insys_Anthem_003077656
Insys_Anthem_003077685                   Insys_Anthem_003077685
Insys_Anthem_003077692                   Insys_Anthem_003077692
Insys_Anthem_003077705                   Insys_Anthem_003077705
Insys_Anthem_003077720                   Insys_Anthem_003077720
Insys_Anthem_003077734                   Insys_Anthem_003077734
Insys_Anthem_003077748                   Insys_Anthem_003077748
Insys_Anthem_003077750                   Insys_Anthem_003077750
Insys_Anthem_003077816                   Insys_Anthem_003077816
Insys_Anthem_003077842                   Insys_Anthem_003077842
Insys_Anthem_003077850                   Insys_Anthem_003077850
Insys_Anthem_003077883                   Insys_Anthem_003077883
Insys_Anthem_003077915                   Insys_Anthem_003077915
Insys_Anthem_003077922                   Insys_Anthem_003077922
Insys_Anthem_003077925                   Insys_Anthem_003077925
Insys_Anthem_003077947                   Insys_Anthem_003077947
Insys_Anthem_003077962                   Insys_Anthem_003077962
Insys_Anthem_003077981                   Insys_Anthem_003077981
Insys_Anthem_003077999                   Insys_Anthem_003077999
Insys_Anthem_003078024                   Insys_Anthem_003078024
Insys_Anthem_003078040                   Insys_Anthem_003078040
Insys_Anthem_003078042                   Insys_Anthem_003078042
Insys_Anthem_003078081                   Insys_Anthem_003078081
Insys_Anthem_003078083                   Insys_Anthem_003078083
Insys_Anthem_003078090                   Insys_Anthem_003078090
Insys_Anthem_003078137                   Insys_Anthem_003078137
Insys_Anthem_003078156                   Insys_Anthem_003078156
Insys_Anthem_003078220                   Insys_Anthem_003078220
Insys_Anthem_003078250                   Insys_Anthem_003078250
Insys_Anthem_003078256                   Insys_Anthem_003078256
Insys_Anthem_003078262                   Insys_Anthem_003078262
Insys_Anthem_003078270                   Insys_Anthem_003078270
Insys_Anthem_003078311                   Insys_Anthem_003078311
Insys_Anthem_003078314                   Insys_Anthem_003078314
Insys_Anthem_003078321                   Insys_Anthem_003078321
Insys_Anthem_003078342                   Insys_Anthem_003078342
Insys_Anthem_003078387                   Insys_Anthem_003078387
Insys_Anthem_003078402                   Insys_Anthem_003078402
Insys_Anthem_003078452                   Insys_Anthem_003078452
Insys_Anthem_003078507                   Insys_Anthem_003078507
Insys_Anthem_003078509                   Insys_Anthem_003078509

                                                    3020
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3022 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003078511                   Insys_Anthem_003078511
Insys_Anthem_003078534                   Insys_Anthem_003078534
Insys_Anthem_003078539                   Insys_Anthem_003078539
Insys_Anthem_003078547                   Insys_Anthem_003078547
Insys_Anthem_003078555                   Insys_Anthem_003078555
Insys_Anthem_003078573                   Insys_Anthem_003078573
Insys_Anthem_003078601                   Insys_Anthem_003078601
Insys_Anthem_003078636                   Insys_Anthem_003078636
Insys_Anthem_003078642                   Insys_Anthem_003078642
Insys_Anthem_003078663                   Insys_Anthem_003078663
Insys_Anthem_003078666                   Insys_Anthem_003078666
Insys_Anthem_003078688                   Insys_Anthem_003078688
Insys_Anthem_003078722                   Insys_Anthem_003078722
Insys_Anthem_003078797                   Insys_Anthem_003078797
Insys_Anthem_003078841                   Insys_Anthem_003078841
Insys_Anthem_003078914                   Insys_Anthem_003078914
Insys_Anthem_003078961                   Insys_Anthem_003078961
Insys_Anthem_003078968                   Insys_Anthem_003078968
Insys_Anthem_003078976                   Insys_Anthem_003078976
Insys_Anthem_003079020                   Insys_Anthem_003079020
Insys_Anthem_003079036                   Insys_Anthem_003079036
Insys_Anthem_003079051                   Insys_Anthem_003079051
Insys_Anthem_003079073                   Insys_Anthem_003079073
Insys_Anthem_003079114                   Insys_Anthem_003079114
Insys_Anthem_003079136                   Insys_Anthem_003079136
Insys_Anthem_003079230                   Insys_Anthem_003079230
Insys_Anthem_003079312                   Insys_Anthem_003079312
Insys_Anthem_003079376                   Insys_Anthem_003079376
Insys_Anthem_003079407                   Insys_Anthem_003079407
Insys_Anthem_003079521                   Insys_Anthem_003079521
Insys_Anthem_003079541                   Insys_Anthem_003079541
Insys_Anthem_003079635                   Insys_Anthem_003079635
Insys_Anthem_003079638                   Insys_Anthem_003079638
Insys_Anthem_003079687                   Insys_Anthem_003079687
Insys_Anthem_003079720                   Insys_Anthem_003079720
Insys_Anthem_003079730                   Insys_Anthem_003079730
Insys_Anthem_003079756                   Insys_Anthem_003079756
Insys_Anthem_003079824                   Insys_Anthem_003079824
Insys_Anthem_003079836                   Insys_Anthem_003079836
Insys_Anthem_003079843                   Insys_Anthem_003079843
Insys_Anthem_003079851                   Insys_Anthem_003079851
Insys_Anthem_003079878                   Insys_Anthem_003079878
Insys_Anthem_003079906                   Insys_Anthem_003079906
Insys_Anthem_003079931                   Insys_Anthem_003079931
Insys_Anthem_003079939                   Insys_Anthem_003079939
Insys_Anthem_003079975                   Insys_Anthem_003079975
Insys_Anthem_003080002                   Insys_Anthem_003080002

                                                    3021
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3023 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003080005                   Insys_Anthem_003080005
Insys_Anthem_003080019                   Insys_Anthem_003080019
Insys_Anthem_003080022                   Insys_Anthem_003080022
Insys_Anthem_003080067                   Insys_Anthem_003080067
Insys_Anthem_003080098                   Insys_Anthem_003080098
Insys_Anthem_003080101                   Insys_Anthem_003080101
Insys_Anthem_003080138                   Insys_Anthem_003080138
Insys_Anthem_003080147                   Insys_Anthem_003080147
Insys_Anthem_003080150                   Insys_Anthem_003080150
Insys_Anthem_003080169                   Insys_Anthem_003080169
Insys_Anthem_003080178                   Insys_Anthem_003080178
Insys_Anthem_003080249                   Insys_Anthem_003080249
Insys_Anthem_003080299                   Insys_Anthem_003080299
Insys_Anthem_003080304                   Insys_Anthem_003080304
Insys_Anthem_003080341                   Insys_Anthem_003080341
Insys_Anthem_003080358                   Insys_Anthem_003080358
Insys_Anthem_003080417                   Insys_Anthem_003080417
Insys_Anthem_003080473                   Insys_Anthem_003080473
Insys_Anthem_003080485                   Insys_Anthem_003080485
Insys_Anthem_003080940                   Insys_Anthem_003080940
Insys_Anthem_003080956                   Insys_Anthem_003080956
Insys_Anthem_003081048                   Insys_Anthem_003081048
Insys_Anthem_003081057                   Insys_Anthem_003081057
Insys_Anthem_003081071                   Insys_Anthem_003081071
Insys_Anthem_003081182                   Insys_Anthem_003081182
Insys_Anthem_003081250                   Insys_Anthem_003081250
Insys_Anthem_003081257                   Insys_Anthem_003081257
Insys_Anthem_003081266                   Insys_Anthem_003081266
Insys_Anthem_003081410                   Insys_Anthem_003081410
Insys_Anthem_003081413                   Insys_Anthem_003081413
Insys_Anthem_003081451                   Insys_Anthem_003081451
Insys_Anthem_003081455                   Insys_Anthem_003081455
Insys_Anthem_003081509                   Insys_Anthem_003081509
Insys_Anthem_003081522                   Insys_Anthem_003081522
Insys_Anthem_003081532                   Insys_Anthem_003081532
Insys_Anthem_003081538                   Insys_Anthem_003081538
Insys_Anthem_003081551                   Insys_Anthem_003081551
Insys_Anthem_003081564                   Insys_Anthem_003081564
Insys_Anthem_003081581                   Insys_Anthem_003081581
Insys_Anthem_003081599                   Insys_Anthem_003081599
Insys_Anthem_003081613                   Insys_Anthem_003081613
Insys_Anthem_003081636                   Insys_Anthem_003081636
Insys_Anthem_003081648                   Insys_Anthem_003081648
Insys_Anthem_003081653                   Insys_Anthem_003081653
Insys_Anthem_003081658                   Insys_Anthem_003081658
Insys_Anthem_003081683                   Insys_Anthem_003081683
Insys_Anthem_003081696                   Insys_Anthem_003081696

                                                    3022
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3024 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003081737                   Insys_Anthem_003081737
Insys_Anthem_003081739                   Insys_Anthem_003081739
Insys_Anthem_003081754                   Insys_Anthem_003081754
Insys_Anthem_003081769                   Insys_Anthem_003081769
Insys_Anthem_003081834                   Insys_Anthem_003081834
Insys_Anthem_003081846                   Insys_Anthem_003081846
Insys_Anthem_003081853                   Insys_Anthem_003081853
Insys_Anthem_003081884                   Insys_Anthem_003081884
Insys_Anthem_003081923                   Insys_Anthem_003081923
Insys_Anthem_003081925                   Insys_Anthem_003081925
Insys_Anthem_003081976                   Insys_Anthem_003081976
Insys_Anthem_003081978                   Insys_Anthem_003081978
Insys_Anthem_003082180                   Insys_Anthem_003082180
Insys_Anthem_003082220                   Insys_Anthem_003082220
Insys_Anthem_003082252                   Insys_Anthem_003082252
Insys_Anthem_003082257                   Insys_Anthem_003082257
Insys_Anthem_003082296                   Insys_Anthem_003082296
Insys_Anthem_003082340                   Insys_Anthem_003082340
Insys_Anthem_003082356                   Insys_Anthem_003082356
Insys_Anthem_003082368                   Insys_Anthem_003082368
Insys_Anthem_003082410                   Insys_Anthem_003082410
Insys_Anthem_003082474                   Insys_Anthem_003082474
Insys_Anthem_003082483                   Insys_Anthem_003082483
Insys_Anthem_003082506                   Insys_Anthem_003082506
Insys_Anthem_003082599                   Insys_Anthem_003082599
Insys_Anthem_003082635                   Insys_Anthem_003082635
Insys_Anthem_003082642                   Insys_Anthem_003082642
Insys_Anthem_003082672                   Insys_Anthem_003082672
Insys_Anthem_003082713                   Insys_Anthem_003082713
Insys_Anthem_003082743                   Insys_Anthem_003082743
Insys_Anthem_003082746                   Insys_Anthem_003082746
Insys_Anthem_003082764                   Insys_Anthem_003082764
Insys_Anthem_003082860                   Insys_Anthem_003082860
Insys_Anthem_003082883                   Insys_Anthem_003082883
Insys_Anthem_003082886                   Insys_Anthem_003082886
Insys_Anthem_003082901                   Insys_Anthem_003082901
Insys_Anthem_003082955                   Insys_Anthem_003082955
Insys_Anthem_003082969                   Insys_Anthem_003082969
Insys_Anthem_003082974                   Insys_Anthem_003082974
Insys_Anthem_003083034                   Insys_Anthem_003083034
Insys_Anthem_003083104                   Insys_Anthem_003083104
Insys_Anthem_003083182                   Insys_Anthem_003083182
Insys_Anthem_003083184                   Insys_Anthem_003083184
Insys_Anthem_003083198                   Insys_Anthem_003083198
Insys_Anthem_003083202                   Insys_Anthem_003083202
Insys_Anthem_003083270                   Insys_Anthem_003083270
Insys_Anthem_003083283                   Insys_Anthem_003083283

                                                    3023
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3025 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003083295                   Insys_Anthem_003083295
Insys_Anthem_003083378                   Insys_Anthem_003083378
Insys_Anthem_003083392                   Insys_Anthem_003083392
Insys_Anthem_003083404                   Insys_Anthem_003083404
Insys_Anthem_003083419                   Insys_Anthem_003083419
Insys_Anthem_003083497                   Insys_Anthem_003083497
Insys_Anthem_003083802                   Insys_Anthem_003083802
Insys_Anthem_003083824                   Insys_Anthem_003083824
Insys_Anthem_003083943                   Insys_Anthem_003083943
Insys_Anthem_003083972                   Insys_Anthem_003083972
Insys_Anthem_003084053                   Insys_Anthem_003084053
Insys_Anthem_003084069                   Insys_Anthem_003084069
Insys_Anthem_003084113                   Insys_Anthem_003084113
Insys_Anthem_003084159                   Insys_Anthem_003084159
Insys_Anthem_003084686                   Insys_Anthem_003084686
Insys_Anthem_003084761                   Insys_Anthem_003084761
Insys_Anthem_003084920                   Insys_Anthem_003084920
Insys_Anthem_003085055                   Insys_Anthem_003085055
Insys_Anthem_003085065                   Insys_Anthem_003085065
Insys_Anthem_003085398                   Insys_Anthem_003085398
Insys_Anthem_003085782                   Insys_Anthem_003085782
Insys_Anthem_003085796                   Insys_Anthem_003085796
Insys_Anthem_003085841                   Insys_Anthem_003085841
Insys_Anthem_003085993                   Insys_Anthem_003085993
Insys_Anthem_003085995                   Insys_Anthem_003085995
Insys_Anthem_003086006                   Insys_Anthem_003086006
Insys_Anthem_003086118                   Insys_Anthem_003086118
Insys_Anthem_003086128                   Insys_Anthem_003086128
Insys_Anthem_003086172                   Insys_Anthem_003086172
Insys_Anthem_003086199                   Insys_Anthem_003086199
Insys_Anthem_003086300                   Insys_Anthem_003086300
Insys_Anthem_003086302                   Insys_Anthem_003086302
Insys_Anthem_003086306                   Insys_Anthem_003086306
Insys_Anthem_003086307                   Insys_Anthem_003086307
Insys_Anthem_003086323                   Insys_Anthem_003086323
Insys_Anthem_003086325                   Insys_Anthem_003086325
Insys_Anthem_003086341                   Insys_Anthem_003086341
Insys_Anthem_003086342                   Insys_Anthem_003086342
Insys_Anthem_003086343                   Insys_Anthem_003086343
Insys_Anthem_003086353                   Insys_Anthem_003086353
Insys_Anthem_003086385                   Insys_Anthem_003086385
Insys_Anthem_003086388                   Insys_Anthem_003086388
Insys_Anthem_003086414                   Insys_Anthem_003086414
Insys_Anthem_003086504                   Insys_Anthem_003086504
Insys_Anthem_003086513                   Insys_Anthem_003086513
Insys_Anthem_003086632                   Insys_Anthem_003086632
Insys_Anthem_003086640                   Insys_Anthem_003086640

                                                    3024
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3026 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003086711                   Insys_Anthem_003086711
Insys_Anthem_003086712                   Insys_Anthem_003086712
Insys_Anthem_003086715                   Insys_Anthem_003086715
Insys_Anthem_003086718                   Insys_Anthem_003086718
Insys_Anthem_003086720                   Insys_Anthem_003086720
Insys_Anthem_003087043                   Insys_Anthem_003087043
Insys_Anthem_003087046                   Insys_Anthem_003087046
Insys_Anthem_003087049                   Insys_Anthem_003087049
Insys_Anthem_003087050                   Insys_Anthem_003087050
Insys_Anthem_003087054                   Insys_Anthem_003087054
Insys_Anthem_003087056                   Insys_Anthem_003087056
Insys_Anthem_003087095                   Insys_Anthem_003087095
Insys_Anthem_003087108                   Insys_Anthem_003087108
Insys_Anthem_003087131                   Insys_Anthem_003087131
Insys_Anthem_003087133                   Insys_Anthem_003087133
Insys_Anthem_003087203                   Insys_Anthem_003087203
Insys_Anthem_003087226                   Insys_Anthem_003087226
Insys_Anthem_003087227                   Insys_Anthem_003087227
Insys_Anthem_003087228                   Insys_Anthem_003087228
Insys_Anthem_003087252                   Insys_Anthem_003087252
Insys_Anthem_003087316                   Insys_Anthem_003087316
Insys_Anthem_003087319                   Insys_Anthem_003087319
Insys_Anthem_003087320                   Insys_Anthem_003087320
Insys_Anthem_003087325                   Insys_Anthem_003087325
Insys_Anthem_003087327                   Insys_Anthem_003087327
Insys_Anthem_003087332                   Insys_Anthem_003087332
Insys_Anthem_003087559                   Insys_Anthem_003087559
Insys_Anthem_003087666                   Insys_Anthem_003087666
Insys_Anthem_003087862                   Insys_Anthem_003087862
Insys_Anthem_003087980                   Insys_Anthem_003087980
Insys_Anthem_003088020                   Insys_Anthem_003088020
Insys_Anthem_003088025                   Insys_Anthem_003088025
Insys_Anthem_003088026                   Insys_Anthem_003088026
Insys_Anthem_003088034                   Insys_Anthem_003088034
Insys_Anthem_003088035                   Insys_Anthem_003088035
Insys_Anthem_003088157                   Insys_Anthem_003088157
Insys_Anthem_003088158                   Insys_Anthem_003088158
Insys_Anthem_003088188                   Insys_Anthem_003088188
Insys_Anthem_003088189                   Insys_Anthem_003088189
Insys_Anthem_003088285                   Insys_Anthem_003088285
Insys_Anthem_003088305                   Insys_Anthem_003088305
Insys_Anthem_003088311                   Insys_Anthem_003088311
Insys_Anthem_003088316                   Insys_Anthem_003088316
Insys_Anthem_003088537                   Insys_Anthem_003088537
Insys_Anthem_003088661                   Insys_Anthem_003088661
Insys_Anthem_003088755                   Insys_Anthem_003088755
Insys_Anthem_003088763                   Insys_Anthem_003088763

                                                    3025
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3027 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003088768                   Insys_Anthem_003088768
Insys_Anthem_003088769                   Insys_Anthem_003088769
Insys_Anthem_003088770                   Insys_Anthem_003088770
Insys_Anthem_003088817                   Insys_Anthem_003088817
Insys_Anthem_003088830                   Insys_Anthem_003088830
Insys_Anthem_003088855                   Insys_Anthem_003088855
Insys_Anthem_003088863                   Insys_Anthem_003088863
Insys_Anthem_003088871                   Insys_Anthem_003088871
Insys_Anthem_003088902                   Insys_Anthem_003088902
Insys_Anthem_003088911                   Insys_Anthem_003088911
Insys_Anthem_003088953                   Insys_Anthem_003088953
Insys_Anthem_003088954                   Insys_Anthem_003088954
Insys_Anthem_003088988                   Insys_Anthem_003088988
Insys_Anthem_003088991                   Insys_Anthem_003088991
Insys_Anthem_003089165                   Insys_Anthem_003089165
Insys_Anthem_003089419                   Insys_Anthem_003089419
Insys_Anthem_003089436                   Insys_Anthem_003089436
Insys_Anthem_003089438                   Insys_Anthem_003089438
Insys_Anthem_003089510                   Insys_Anthem_003089510
Insys_Anthem_003089597                   Insys_Anthem_003089597
Insys_Anthem_003089772                   Insys_Anthem_003089772
Insys_Anthem_003089783                   Insys_Anthem_003089783
Insys_Anthem_003089784                   Insys_Anthem_003089784
Insys_Anthem_003089789                   Insys_Anthem_003089789
Insys_Anthem_003089790                   Insys_Anthem_003089790
Insys_Anthem_003089878                   Insys_Anthem_003089878
Insys_Anthem_003089879                   Insys_Anthem_003089879
Insys_Anthem_003089880                   Insys_Anthem_003089880
Insys_Anthem_003089894                   Insys_Anthem_003089894
Insys_Anthem_003089895                   Insys_Anthem_003089895
Insys_Anthem_003089898                   Insys_Anthem_003089898
Insys_Anthem_003089900                   Insys_Anthem_003089900
Insys_Anthem_003089981                   Insys_Anthem_003089981
Insys_Anthem_003089984                   Insys_Anthem_003089984
Insys_Anthem_003090024                   Insys_Anthem_003090024
Insys_Anthem_003090180                   Insys_Anthem_003090180
Insys_Anthem_003090187                   Insys_Anthem_003090187
Insys_Anthem_003090188                   Insys_Anthem_003090188
Insys_Anthem_003090191                   Insys_Anthem_003090191
Insys_Anthem_003090197                   Insys_Anthem_003090197
Insys_Anthem_003090198                   Insys_Anthem_003090198
Insys_Anthem_003090241                   Insys_Anthem_003090241
Insys_Anthem_003090307                   Insys_Anthem_003090307
Insys_Anthem_003090312                   Insys_Anthem_003090312
Insys_Anthem_003090384                   Insys_Anthem_003090384
Insys_Anthem_003090492                   Insys_Anthem_003090492
Insys_Anthem_003090561                   Insys_Anthem_003090561

                                                    3026
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3028 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003090572                   Insys_Anthem_003090572
Insys_Anthem_003090577                   Insys_Anthem_003090577
Insys_Anthem_003090578                   Insys_Anthem_003090578
Insys_Anthem_003090580                   Insys_Anthem_003090580
Insys_Anthem_003090582                   Insys_Anthem_003090582
Insys_Anthem_003090583                   Insys_Anthem_003090583
Insys_Anthem_003090585                   Insys_Anthem_003090585
Insys_Anthem_003090586                   Insys_Anthem_003090586
Insys_Anthem_003090611                   Insys_Anthem_003090611
Insys_Anthem_003090826                   Insys_Anthem_003090826
Insys_Anthem_003091068                   Insys_Anthem_003091068
Insys_Anthem_003091321                   Insys_Anthem_003091321
Insys_Anthem_003091328                   Insys_Anthem_003091328
Insys_Anthem_003091334                   Insys_Anthem_003091334
Insys_Anthem_003091335                   Insys_Anthem_003091335
Insys_Anthem_003091337                   Insys_Anthem_003091337
Insys_Anthem_003091344                   Insys_Anthem_003091344
Insys_Anthem_003091345                   Insys_Anthem_003091345
Insys_Anthem_003091346                   Insys_Anthem_003091346
Insys_Anthem_003091347                   Insys_Anthem_003091347
Insys_Anthem_003091348                   Insys_Anthem_003091348
Insys_Anthem_003091349                   Insys_Anthem_003091349
Insys_Anthem_003091359                   Insys_Anthem_003091359
Insys_Anthem_003091424                   Insys_Anthem_003091424
Insys_Anthem_003091435                   Insys_Anthem_003091435
Insys_Anthem_003091522                   Insys_Anthem_003091522
Insys_Anthem_003091524                   Insys_Anthem_003091524
Insys_Anthem_003091525                   Insys_Anthem_003091525
Insys_Anthem_003091601                   Insys_Anthem_003091601
Insys_Anthem_003091657                   Insys_Anthem_003091657
Insys_Anthem_003091717                   Insys_Anthem_003091717
Insys_Anthem_003091783                   Insys_Anthem_003091783
Insys_Anthem_003091789                   Insys_Anthem_003091789
Insys_Anthem_003091793                   Insys_Anthem_003091793
Insys_Anthem_003091794                   Insys_Anthem_003091794
Insys_Anthem_003091795                   Insys_Anthem_003091795
Insys_Anthem_003091918                   Insys_Anthem_003091918
Insys_Anthem_003091950                   Insys_Anthem_003091950
Insys_Anthem_003091973                   Insys_Anthem_003091973
Insys_Anthem_003091977                   Insys_Anthem_003091977
Insys_Anthem_003091979                   Insys_Anthem_003091979
Insys_Anthem_003091980                   Insys_Anthem_003091980
Insys_Anthem_003091981                   Insys_Anthem_003091981
Insys_Anthem_003091997                   Insys_Anthem_003091997
Insys_Anthem_003091999                   Insys_Anthem_003091999
Insys_Anthem_003092003                   Insys_Anthem_003092003
Insys_Anthem_003092008                   Insys_Anthem_003092008

                                                    3027
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3029 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003092013                   Insys_Anthem_003092013
Insys_Anthem_003092018                   Insys_Anthem_003092018
Insys_Anthem_003092019                   Insys_Anthem_003092019
Insys_Anthem_003092020                   Insys_Anthem_003092020
Insys_Anthem_003092023                   Insys_Anthem_003092023
Insys_Anthem_003092028                   Insys_Anthem_003092028
Insys_Anthem_003092051                   Insys_Anthem_003092051
Insys_Anthem_003092057                   Insys_Anthem_003092057
Insys_Anthem_003092099                   Insys_Anthem_003092099
Insys_Anthem_003092117                   Insys_Anthem_003092117
Insys_Anthem_003092133                   Insys_Anthem_003092133
Insys_Anthem_003092140                   Insys_Anthem_003092140
Insys_Anthem_003092151                   Insys_Anthem_003092151
Insys_Anthem_003092172                   Insys_Anthem_003092172
Insys_Anthem_003092185                   Insys_Anthem_003092185
Insys_Anthem_003092188                   Insys_Anthem_003092188
Insys_Anthem_003092338                   Insys_Anthem_003092338
Insys_Anthem_003092373                   Insys_Anthem_003092373
Insys_Anthem_003092400                   Insys_Anthem_003092400
Insys_Anthem_003092401                   Insys_Anthem_003092401
Insys_Anthem_003092450                   Insys_Anthem_003092450
Insys_Anthem_003092451                   Insys_Anthem_003092451
Insys_Anthem_003092458                   Insys_Anthem_003092458
Insys_Anthem_003092656                   Insys_Anthem_003092656
Insys_Anthem_003092658                   Insys_Anthem_003092658
Insys_Anthem_003092659                   Insys_Anthem_003092659
Insys_Anthem_003092683                   Insys_Anthem_003092683
Insys_Anthem_003092736                   Insys_Anthem_003092736
Insys_Anthem_003092761                   Insys_Anthem_003092761
Insys_Anthem_003092769                   Insys_Anthem_003092769
Insys_Anthem_003092916                   Insys_Anthem_003092916
Insys_Anthem_003092930                   Insys_Anthem_003092930
Insys_Anthem_003092950                   Insys_Anthem_003092950
Insys_Anthem_003092953                   Insys_Anthem_003092953
Insys_Anthem_003093033                   Insys_Anthem_003093033
Insys_Anthem_003093054                   Insys_Anthem_003093054
Insys_Anthem_003093100                   Insys_Anthem_003093100
Insys_Anthem_003093123                   Insys_Anthem_003093123
Insys_Anthem_003093124                   Insys_Anthem_003093124
Insys_Anthem_003093125                   Insys_Anthem_003093125
Insys_Anthem_003093134                   Insys_Anthem_003093134
Insys_Anthem_003093135                   Insys_Anthem_003093135
Insys_Anthem_003093137                   Insys_Anthem_003093137
Insys_Anthem_003093140                   Insys_Anthem_003093140
Insys_Anthem_003093142                   Insys_Anthem_003093142
Insys_Anthem_003093143                   Insys_Anthem_003093143
Insys_Anthem_003093185                   Insys_Anthem_003093185

                                                    3028
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3030 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003093240                   Insys_Anthem_003093240
Insys_Anthem_003093241                   Insys_Anthem_003093241
Insys_Anthem_003093283                   Insys_Anthem_003093283
Insys_Anthem_003093649                   Insys_Anthem_003093649
Insys_Anthem_003093845                   Insys_Anthem_003093845
Insys_Anthem_003093847                   Insys_Anthem_003093847
Insys_Anthem_003093850                   Insys_Anthem_003093850
Insys_Anthem_003093851                   Insys_Anthem_003093851
Insys_Anthem_003093852                   Insys_Anthem_003093852
Insys_Anthem_003093853                   Insys_Anthem_003093853
Insys_Anthem_003093855                   Insys_Anthem_003093855
Insys_Anthem_003093858                   Insys_Anthem_003093858
Insys_Anthem_003093863                   Insys_Anthem_003093863
Insys_Anthem_003093864                   Insys_Anthem_003093864
Insys_Anthem_003093869                   Insys_Anthem_003093869
Insys_Anthem_003093870                   Insys_Anthem_003093870
Insys_Anthem_003093908                   Insys_Anthem_003093908
Insys_Anthem_003093910                   Insys_Anthem_003093910
Insys_Anthem_003093938                   Insys_Anthem_003093938
Insys_Anthem_003093939                   Insys_Anthem_003093939
Insys_Anthem_003093940                   Insys_Anthem_003093940
Insys_Anthem_003093941                   Insys_Anthem_003093941
Insys_Anthem_003093942                   Insys_Anthem_003093942
Insys_Anthem_003093951                   Insys_Anthem_003093951
Insys_Anthem_003093962                   Insys_Anthem_003093962
Insys_Anthem_003093968                   Insys_Anthem_003093968
Insys_Anthem_003094022                   Insys_Anthem_003094022
Insys_Anthem_003094213                   Insys_Anthem_003094213
Insys_Anthem_003094217                   Insys_Anthem_003094217
Insys_Anthem_003094239                   Insys_Anthem_003094239
Insys_Anthem_003094482                   Insys_Anthem_003094482
Insys_Anthem_003094498                   Insys_Anthem_003094498
Insys_Anthem_003094499                   Insys_Anthem_003094499
Insys_Anthem_003094521                   Insys_Anthem_003094521
Insys_Anthem_003094522                   Insys_Anthem_003094522
Insys_Anthem_003094565                   Insys_Anthem_003094565
Insys_Anthem_003094749                   Insys_Anthem_003094749
Insys_Anthem_003094779                   Insys_Anthem_003094779
Insys_Anthem_003095161                   Insys_Anthem_003095161
Insys_Anthem_003095183                   Insys_Anthem_003095183
Insys_Anthem_003095190                   Insys_Anthem_003095190
Insys_Anthem_003095200                   Insys_Anthem_003095200
Insys_Anthem_003095332                   Insys_Anthem_003095332
Insys_Anthem_003095450                   Insys_Anthem_003095450
Insys_Anthem_003095469                   Insys_Anthem_003095469
Insys_Anthem_003095592                   Insys_Anthem_003095592
Insys_Anthem_003095599                   Insys_Anthem_003095599

                                                    3029
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3031 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003095785                   Insys_Anthem_003095785
Insys_Anthem_003096063                   Insys_Anthem_003096063
Insys_Anthem_003096067                   Insys_Anthem_003096067
Insys_Anthem_003096068                   Insys_Anthem_003096068
Insys_Anthem_003096200                   Insys_Anthem_003096200
Insys_Anthem_003096271                   Insys_Anthem_003096271
Insys_Anthem_003096298                   Insys_Anthem_003096298
Insys_Anthem_003096537                   Insys_Anthem_003096537
Insys_Anthem_003096539                   Insys_Anthem_003096539
Insys_Anthem_003096560                   Insys_Anthem_003096560
Insys_Anthem_003096780                   Insys_Anthem_003096780
Insys_Anthem_003096781                   Insys_Anthem_003096781
Insys_Anthem_003096840                   Insys_Anthem_003096840
Insys_Anthem_003096858                   Insys_Anthem_003096858
Insys_Anthem_003096903                   Insys_Anthem_003096903
Insys_Anthem_003096938                   Insys_Anthem_003096938
Insys_Anthem_003096999                   Insys_Anthem_003096999
Insys_Anthem_003097010                   Insys_Anthem_003097010
Insys_Anthem_003097050                   Insys_Anthem_003097050
Insys_Anthem_003097051                   Insys_Anthem_003097051
Insys_Anthem_003097075                   Insys_Anthem_003097075
Insys_Anthem_003097397                   Insys_Anthem_003097397
Insys_Anthem_003097435                   Insys_Anthem_003097435
Insys_Anthem_003097445                   Insys_Anthem_003097445
Insys_Anthem_003097498                   Insys_Anthem_003097498
Insys_Anthem_003097564                   Insys_Anthem_003097564
Insys_Anthem_003097635                   Insys_Anthem_003097635
Insys_Anthem_003097640                   Insys_Anthem_003097640
Insys_Anthem_003097762                   Insys_Anthem_003097762
Insys_Anthem_003097790                   Insys_Anthem_003097790
Insys_Anthem_003097807                   Insys_Anthem_003097807
Insys_Anthem_003097809                   Insys_Anthem_003097809
Insys_Anthem_003097885                   Insys_Anthem_003097885
Insys_Anthem_003097887                   Insys_Anthem_003097887
Insys_Anthem_003097888                   Insys_Anthem_003097888
Insys_Anthem_003097909                   Insys_Anthem_003097909
Insys_Anthem_003097910                   Insys_Anthem_003097910
Insys_Anthem_003097913                   Insys_Anthem_003097913
Insys_Anthem_003097991                   Insys_Anthem_003097991
Insys_Anthem_003098098                   Insys_Anthem_003098098
Insys_Anthem_003098113                   Insys_Anthem_003098113
Insys_Anthem_003098155                   Insys_Anthem_003098155
Insys_Anthem_003098164                   Insys_Anthem_003098164
Insys_Anthem_003098191                   Insys_Anthem_003098191
Insys_Anthem_003098206                   Insys_Anthem_003098206
Insys_Anthem_003098337                   Insys_Anthem_003098337
Insys_Anthem_003098340                   Insys_Anthem_003098340

                                                    3030
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3032 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003098568                   Insys_Anthem_003098568
Insys_Anthem_003098683                   Insys_Anthem_003098683
Insys_Anthem_003098762                   Insys_Anthem_003098762
Insys_Anthem_003098763                   Insys_Anthem_003098763
Insys_Anthem_003098768                   Insys_Anthem_003098768
Insys_Anthem_003098979                   Insys_Anthem_003098979
Insys_Anthem_003099004                   Insys_Anthem_003099004
Insys_Anthem_003099039                   Insys_Anthem_003099039
Insys_Anthem_003099045                   Insys_Anthem_003099045
Insys_Anthem_003099103                   Insys_Anthem_003099103
Insys_Anthem_003099229                   Insys_Anthem_003099229
Insys_Anthem_003099375                   Insys_Anthem_003099375
Insys_Anthem_003099382                   Insys_Anthem_003099382
Insys_Anthem_003099395                   Insys_Anthem_003099395
Insys_Anthem_003099441                   Insys_Anthem_003099441
Insys_Anthem_003099442                   Insys_Anthem_003099442
Insys_Anthem_003099454                   Insys_Anthem_003099454
Insys_Anthem_003099479                   Insys_Anthem_003099479
Insys_Anthem_003099486                   Insys_Anthem_003099486
Insys_Anthem_003099508                   Insys_Anthem_003099508
Insys_Anthem_003099518                   Insys_Anthem_003099518
Insys_Anthem_003099553                   Insys_Anthem_003099553
Insys_Anthem_003099554                   Insys_Anthem_003099554
Insys_Anthem_003099597                   Insys_Anthem_003099597
Insys_Anthem_003099601                   Insys_Anthem_003099601
Insys_Anthem_003099602                   Insys_Anthem_003099602
Insys_Anthem_003099616                   Insys_Anthem_003099616
Insys_Anthem_003099657                   Insys_Anthem_003099657
Insys_Anthem_003099663                   Insys_Anthem_003099663
Insys_Anthem_003099700                   Insys_Anthem_003099700
Insys_Anthem_003099717                   Insys_Anthem_003099717
Insys_Anthem_003099743                   Insys_Anthem_003099743
Insys_Anthem_003099747                   Insys_Anthem_003099747
Insys_Anthem_003099755                   Insys_Anthem_003099755
Insys_Anthem_003099758                   Insys_Anthem_003099758
Insys_Anthem_003099776                   Insys_Anthem_003099776
Insys_Anthem_003099785                   Insys_Anthem_003099785
Insys_Anthem_003099797                   Insys_Anthem_003099797
Insys_Anthem_003099802                   Insys_Anthem_003099802
Insys_Anthem_003099805                   Insys_Anthem_003099805
Insys_Anthem_003099811                   Insys_Anthem_003099811
Insys_Anthem_003099816                   Insys_Anthem_003099816
Insys_Anthem_003099830                   Insys_Anthem_003099830
Insys_Anthem_003099871                   Insys_Anthem_003099871
Insys_Anthem_003099919                   Insys_Anthem_003099919
Insys_Anthem_003099937                   Insys_Anthem_003099937
Insys_Anthem_003100046                   Insys_Anthem_003100046

                                                    3031
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3033 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003100080                   Insys_Anthem_003100080
Insys_Anthem_003100296                   Insys_Anthem_003100296
Insys_Anthem_003100406                   Insys_Anthem_003100406
Insys_Anthem_003100475                   Insys_Anthem_003100475
Insys_Anthem_003100527                   Insys_Anthem_003100527
Insys_Anthem_003100560                   Insys_Anthem_003100560
Insys_Anthem_003100562                   Insys_Anthem_003100562
Insys_Anthem_003100572                   Insys_Anthem_003100572
Insys_Anthem_003100589                   Insys_Anthem_003100589
Insys_Anthem_003100817                   Insys_Anthem_003100817
Insys_Anthem_003100922                   Insys_Anthem_003100922
Insys_Anthem_003101177                   Insys_Anthem_003101177
Insys_Anthem_003101397                   Insys_Anthem_003101397
Insys_Anthem_003101562                   Insys_Anthem_003101562
Insys_Anthem_003101564                   Insys_Anthem_003101564
Insys_Anthem_003101565                   Insys_Anthem_003101565
Insys_Anthem_003101624                   Insys_Anthem_003101624
Insys_Anthem_003101628                   Insys_Anthem_003101628
Insys_Anthem_003101655                   Insys_Anthem_003101655
Insys_Anthem_003101658                   Insys_Anthem_003101658
Insys_Anthem_003101659                   Insys_Anthem_003101659
Insys_Anthem_003101664                   Insys_Anthem_003101664
Insys_Anthem_003101665                   Insys_Anthem_003101665
Insys_Anthem_003101675                   Insys_Anthem_003101675
Insys_Anthem_003101677                   Insys_Anthem_003101677
Insys_Anthem_003101687                   Insys_Anthem_003101687
Insys_Anthem_003101692                   Insys_Anthem_003101692
Insys_Anthem_003101707                   Insys_Anthem_003101707
Insys_Anthem_003101712                   Insys_Anthem_003101712
Insys_Anthem_003101721                   Insys_Anthem_003101721
Insys_Anthem_003101754                   Insys_Anthem_003101754
Insys_Anthem_003101755                   Insys_Anthem_003101755
Insys_Anthem_003101789                   Insys_Anthem_003101789
Insys_Anthem_003101800                   Insys_Anthem_003101800
Insys_Anthem_003101804                   Insys_Anthem_003101804
Insys_Anthem_003101808                   Insys_Anthem_003101808
Insys_Anthem_003101819                   Insys_Anthem_003101819
Insys_Anthem_003101829                   Insys_Anthem_003101829
Insys_Anthem_003101830                   Insys_Anthem_003101830
Insys_Anthem_003101846                   Insys_Anthem_003101846
Insys_Anthem_003101921                   Insys_Anthem_003101921
Insys_Anthem_003101938                   Insys_Anthem_003101938
Insys_Anthem_003101945                   Insys_Anthem_003101945
Insys_Anthem_003101955                   Insys_Anthem_003101955
Insys_Anthem_003101967                   Insys_Anthem_003101967
Insys_Anthem_003101975                   Insys_Anthem_003101975
Insys_Anthem_003101986                   Insys_Anthem_003101986

                                                    3032
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3034 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003102015                   Insys_Anthem_003102015
Insys_Anthem_003102044                   Insys_Anthem_003102044
Insys_Anthem_003102052                   Insys_Anthem_003102052
Insys_Anthem_003102064                   Insys_Anthem_003102064
Insys_Anthem_003102066                   Insys_Anthem_003102066
Insys_Anthem_003102069                   Insys_Anthem_003102069
Insys_Anthem_003102080                   Insys_Anthem_003102080
Insys_Anthem_003102084                   Insys_Anthem_003102084
Insys_Anthem_003102140                   Insys_Anthem_003102140
Insys_Anthem_003102159                   Insys_Anthem_003102159
Insys_Anthem_003102181                   Insys_Anthem_003102181
Insys_Anthem_003102359                   Insys_Anthem_003102359
Insys_Anthem_003102403                   Insys_Anthem_003102403
Insys_Anthem_003102607                   Insys_Anthem_003102607
Insys_Anthem_003102672                   Insys_Anthem_003102672
Insys_Anthem_003103013                   Insys_Anthem_003103013
Insys_Anthem_003103037                   Insys_Anthem_003103037
Insys_Anthem_003103164                   Insys_Anthem_003103164
Insys_Anthem_003103237                   Insys_Anthem_003103237
Insys_Anthem_003103827                   Insys_Anthem_003103827
Insys_Anthem_003103829                   Insys_Anthem_003103829
Insys_Anthem_003103833                   Insys_Anthem_003103833
Insys_Anthem_003103834                   Insys_Anthem_003103834
Insys_Anthem_003103835                   Insys_Anthem_003103835
Insys_Anthem_003103836                   Insys_Anthem_003103836
Insys_Anthem_003104326                   Insys_Anthem_003104326
Insys_Anthem_003104437                   Insys_Anthem_003104437
Insys_Anthem_003104479                   Insys_Anthem_003104479
Insys_Anthem_003104514                   Insys_Anthem_003104514
Insys_Anthem_003104525                   Insys_Anthem_003104525
Insys_Anthem_003104539                   Insys_Anthem_003104539
Insys_Anthem_003104577                   Insys_Anthem_003104577
Insys_Anthem_003104579                   Insys_Anthem_003104579
Insys_Anthem_003104581                   Insys_Anthem_003104581
Insys_Anthem_003104584                   Insys_Anthem_003104584
Insys_Anthem_003104586                   Insys_Anthem_003104586
Insys_Anthem_003104588                   Insys_Anthem_003104588
Insys_Anthem_003104598                   Insys_Anthem_003104598
Insys_Anthem_003104599                   Insys_Anthem_003104599
Insys_Anthem_003104602                   Insys_Anthem_003104602
Insys_Anthem_003104603                   Insys_Anthem_003104603
Insys_Anthem_003104608                   Insys_Anthem_003104608
Insys_Anthem_003104612                   Insys_Anthem_003104612
Insys_Anthem_003104623                   Insys_Anthem_003104623
Insys_Anthem_003104631                   Insys_Anthem_003104631
Insys_Anthem_003104762                   Insys_Anthem_003104762
Insys_Anthem_003104768                   Insys_Anthem_003104768

                                                    3033
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3035 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003104781                   Insys_Anthem_003104781
Insys_Anthem_003104796                   Insys_Anthem_003104796
Insys_Anthem_003104817                   Insys_Anthem_003104817
Insys_Anthem_003104822                   Insys_Anthem_003104822
Insys_Anthem_003104958                   Insys_Anthem_003104958
Insys_Anthem_003105128                   Insys_Anthem_003105128
Insys_Anthem_003105294                   Insys_Anthem_003105294
Insys_Anthem_003105392                   Insys_Anthem_003105392
Insys_Anthem_003105407                   Insys_Anthem_003105407
Insys_Anthem_003105448                   Insys_Anthem_003105448
Insys_Anthem_003105454                   Insys_Anthem_003105454
Insys_Anthem_003105456                   Insys_Anthem_003105456
Insys_Anthem_003105561                   Insys_Anthem_003105561
Insys_Anthem_003105564                   Insys_Anthem_003105564
Insys_Anthem_003105569                   Insys_Anthem_003105569
Insys_Anthem_003106223                   Insys_Anthem_003106223
Insys_Anthem_003106396                   Insys_Anthem_003106396
Insys_Anthem_003106403                   Insys_Anthem_003106403
Insys_Anthem_003106405                   Insys_Anthem_003106405
Insys_Anthem_003106410                   Insys_Anthem_003106410
Insys_Anthem_003106412                   Insys_Anthem_003106412
Insys_Anthem_003106420                   Insys_Anthem_003106420
Insys_Anthem_003106475                   Insys_Anthem_003106475
Insys_Anthem_003106728                   Insys_Anthem_003106728
Insys_Anthem_003106969                   Insys_Anthem_003106969
Insys_Anthem_003107004                   Insys_Anthem_003107004
Insys_Anthem_003107057                   Insys_Anthem_003107057
Insys_Anthem_003107069                   Insys_Anthem_003107069
Insys_Anthem_003107085                   Insys_Anthem_003107085
Insys_Anthem_003107124                   Insys_Anthem_003107124
Insys_Anthem_003107140                   Insys_Anthem_003107140
Insys_Anthem_003107151                   Insys_Anthem_003107151
Insys_Anthem_003107208                   Insys_Anthem_003107208
Insys_Anthem_003107219                   Insys_Anthem_003107219
Insys_Anthem_003107221                   Insys_Anthem_003107221
Insys_Anthem_003107223                   Insys_Anthem_003107223
Insys_Anthem_003107225                   Insys_Anthem_003107225
Insys_Anthem_003107227                   Insys_Anthem_003107227
Insys_Anthem_003107229                   Insys_Anthem_003107229
Insys_Anthem_003107231                   Insys_Anthem_003107231
Insys_Anthem_003107233                   Insys_Anthem_003107233
Insys_Anthem_003107235                   Insys_Anthem_003107235
Insys_Anthem_003107237                   Insys_Anthem_003107237
Insys_Anthem_003107239                   Insys_Anthem_003107239
Insys_Anthem_003107241                   Insys_Anthem_003107241
Insys_Anthem_003107243                   Insys_Anthem_003107243
Insys_Anthem_003107245                   Insys_Anthem_003107245

                                                    3034
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3036 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003107247                   Insys_Anthem_003107247
Insys_Anthem_003107249                   Insys_Anthem_003107249
Insys_Anthem_003107251                   Insys_Anthem_003107251
Insys_Anthem_003107253                   Insys_Anthem_003107253
Insys_Anthem_003107255                   Insys_Anthem_003107255
Insys_Anthem_003107257                   Insys_Anthem_003107257
Insys_Anthem_003107259                   Insys_Anthem_003107259
Insys_Anthem_003107261                   Insys_Anthem_003107261
Insys_Anthem_003107263                   Insys_Anthem_003107263
Insys_Anthem_003107265                   Insys_Anthem_003107265
Insys_Anthem_003107267                   Insys_Anthem_003107267
Insys_Anthem_003107269                   Insys_Anthem_003107269
Insys_Anthem_003107271                   Insys_Anthem_003107271
Insys_Anthem_003107273                   Insys_Anthem_003107273
Insys_Anthem_003107275                   Insys_Anthem_003107275
Insys_Anthem_003107277                   Insys_Anthem_003107277
Insys_Anthem_003107279                   Insys_Anthem_003107279
Insys_Anthem_003107281                   Insys_Anthem_003107281
Insys_Anthem_003107283                   Insys_Anthem_003107283
Insys_Anthem_003107285                   Insys_Anthem_003107285
Insys_Anthem_003107287                   Insys_Anthem_003107287
Insys_Anthem_003107289                   Insys_Anthem_003107289
Insys_Anthem_003107291                   Insys_Anthem_003107291
Insys_Anthem_003107293                   Insys_Anthem_003107293
Insys_Anthem_003107295                   Insys_Anthem_003107295
Insys_Anthem_003107297                   Insys_Anthem_003107297
Insys_Anthem_003107299                   Insys_Anthem_003107299
Insys_Anthem_003107301                   Insys_Anthem_003107301
Insys_Anthem_003107303                   Insys_Anthem_003107303
Insys_Anthem_003107305                   Insys_Anthem_003107305
Insys_Anthem_003107307                   Insys_Anthem_003107307
Insys_Anthem_003107309                   Insys_Anthem_003107309
Insys_Anthem_003107314                   Insys_Anthem_003107314
Insys_Anthem_003107315                   Insys_Anthem_003107315
Insys_Anthem_003107329                   Insys_Anthem_003107329
Insys_Anthem_003107333                   Insys_Anthem_003107333
Insys_Anthem_003107367                   Insys_Anthem_003107367
Insys_Anthem_003107368                   Insys_Anthem_003107368
Insys_Anthem_003107443                   Insys_Anthem_003107443
Insys_Anthem_003107461                   Insys_Anthem_003107461
Insys_Anthem_003107499                   Insys_Anthem_003107499
Insys_Anthem_003107555                   Insys_Anthem_003107555
Insys_Anthem_003107567                   Insys_Anthem_003107567
Insys_Anthem_003107618                   Insys_Anthem_003107618
Insys_Anthem_003107747                   Insys_Anthem_003107747
Insys_Anthem_003107861                   Insys_Anthem_003107861
Insys_Anthem_003107907                   Insys_Anthem_003107907

                                                    3035
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3037 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003107915                   Insys_Anthem_003107915
Insys_Anthem_003107928                   Insys_Anthem_003107928
Insys_Anthem_003107934                   Insys_Anthem_003107934
Insys_Anthem_003107958                   Insys_Anthem_003107958
Insys_Anthem_003107975                   Insys_Anthem_003107975
Insys_Anthem_003107996                   Insys_Anthem_003107996
Insys_Anthem_003108012                   Insys_Anthem_003108012
Insys_Anthem_003108022                   Insys_Anthem_003108022
Insys_Anthem_003108035                   Insys_Anthem_003108035
Insys_Anthem_003108124                   Insys_Anthem_003108124
Insys_Anthem_003108188                   Insys_Anthem_003108188
Insys_Anthem_003108214                   Insys_Anthem_003108214
Insys_Anthem_003108215                   Insys_Anthem_003108215
Insys_Anthem_003108253                   Insys_Anthem_003108253
Insys_Anthem_003108268                   Insys_Anthem_003108268
Insys_Anthem_003108311                   Insys_Anthem_003108311
Insys_Anthem_003108332                   Insys_Anthem_003108332
Insys_Anthem_003108443                   Insys_Anthem_003108443
Insys_Anthem_003108469                   Insys_Anthem_003108469
Insys_Anthem_003108481                   Insys_Anthem_003108481
Insys_Anthem_003108500                   Insys_Anthem_003108500
Insys_Anthem_003108950                   Insys_Anthem_003108950
Insys_Anthem_003109113                   Insys_Anthem_003109113
Insys_Anthem_003109199                   Insys_Anthem_003109199
Insys_Anthem_003109217                   Insys_Anthem_003109217
Insys_Anthem_003109236                   Insys_Anthem_003109236
Insys_Anthem_003109268                   Insys_Anthem_003109268
Insys_Anthem_003109272                   Insys_Anthem_003109272
Insys_Anthem_003109457                   Insys_Anthem_003109457
Insys_Anthem_003109521                   Insys_Anthem_003109521
Insys_Anthem_003109561                   Insys_Anthem_003109561
Insys_Anthem_003109606                   Insys_Anthem_003109606
Insys_Anthem_003109610                   Insys_Anthem_003109610
Insys_Anthem_003109612                   Insys_Anthem_003109612
Insys_Anthem_003109621                   Insys_Anthem_003109621
Insys_Anthem_003109624                   Insys_Anthem_003109624
Insys_Anthem_003109637                   Insys_Anthem_003109637
Insys_Anthem_003109640                   Insys_Anthem_003109640
Insys_Anthem_003109647                   Insys_Anthem_003109647
Insys_Anthem_003109650                   Insys_Anthem_003109650
Insys_Anthem_003109657                   Insys_Anthem_003109657
Insys_Anthem_003109709                   Insys_Anthem_003109709
Insys_Anthem_003109710                   Insys_Anthem_003109710
Insys_Anthem_003109741                   Insys_Anthem_003109741
Insys_Anthem_003109839                   Insys_Anthem_003109839
Insys_Anthem_003109853                   Insys_Anthem_003109853
Insys_Anthem_003109870                   Insys_Anthem_003109870

                                                    3036
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3038 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003109890                   Insys_Anthem_003109890
Insys_Anthem_003109939                   Insys_Anthem_003109939
Insys_Anthem_003109985                   Insys_Anthem_003109985
Insys_Anthem_003109997                   Insys_Anthem_003109997
Insys_Anthem_003110090                   Insys_Anthem_003110090
Insys_Anthem_003110130                   Insys_Anthem_003110130
Insys_Anthem_003110255                   Insys_Anthem_003110255
Insys_Anthem_003110437                   Insys_Anthem_003110437
Insys_Anthem_003110614                   Insys_Anthem_003110614
Insys_Anthem_003110633                   Insys_Anthem_003110633
Insys_Anthem_003110647                   Insys_Anthem_003110647
Insys_Anthem_003110653                   Insys_Anthem_003110653
Insys_Anthem_003110730                   Insys_Anthem_003110730
Insys_Anthem_003110840                   Insys_Anthem_003110840
Insys_Anthem_003110987                   Insys_Anthem_003110987
Insys_Anthem_003110988                   Insys_Anthem_003110988
Insys_Anthem_003110992                   Insys_Anthem_003110992
Insys_Anthem_003111141                   Insys_Anthem_003111141
Insys_Anthem_003111892                   Insys_Anthem_003111892
Insys_Anthem_003111934                   Insys_Anthem_003111934
Insys_Anthem_003111954                   Insys_Anthem_003111954
Insys_Anthem_003112442                   Insys_Anthem_003112442
Insys_Anthem_003112602                   Insys_Anthem_003112602
Insys_Anthem_003112615                   Insys_Anthem_003112615
Insys_Anthem_003113038                   Insys_Anthem_003113038
Insys_Anthem_003113040                   Insys_Anthem_003113040
Insys_Anthem_003113046                   Insys_Anthem_003113046
Insys_Anthem_003113091                   Insys_Anthem_003113091
Insys_Anthem_003113155                   Insys_Anthem_003113155
Insys_Anthem_003113162                   Insys_Anthem_003113162
Insys_Anthem_003113164                   Insys_Anthem_003113164
Insys_Anthem_003113173                   Insys_Anthem_003113173
Insys_Anthem_003113181                   Insys_Anthem_003113181
Insys_Anthem_003113257                   Insys_Anthem_003113257
Insys_Anthem_003113282                   Insys_Anthem_003113282
Insys_Anthem_003113301                   Insys_Anthem_003113301
Insys_Anthem_003113312                   Insys_Anthem_003113312
Insys_Anthem_003113455                   Insys_Anthem_003113455
Insys_Anthem_003113486                   Insys_Anthem_003113486
Insys_Anthem_003113506                   Insys_Anthem_003113506
Insys_Anthem_003113585                   Insys_Anthem_003113585
Insys_Anthem_003113631                   Insys_Anthem_003113631
Insys_Anthem_003113633                   Insys_Anthem_003113633
Insys_Anthem_003113709                   Insys_Anthem_003113709
Insys_Anthem_003113740                   Insys_Anthem_003113740
Insys_Anthem_003113807                   Insys_Anthem_003113807
Insys_Anthem_003113814                   Insys_Anthem_003113814

                                                    3037
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3039 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003113833                   Insys_Anthem_003113833
Insys_Anthem_003113890                   Insys_Anthem_003113890
Insys_Anthem_003113913                   Insys_Anthem_003113913
Insys_Anthem_003113959                   Insys_Anthem_003113959
Insys_Anthem_003113978                   Insys_Anthem_003113978
Insys_Anthem_003113998                   Insys_Anthem_003113998
Insys_Anthem_003114019                   Insys_Anthem_003114019
Insys_Anthem_003114043                   Insys_Anthem_003114043
Insys_Anthem_003114082                   Insys_Anthem_003114082
Insys_Anthem_003114085                   Insys_Anthem_003114085
Insys_Anthem_003114140                   Insys_Anthem_003114140
Insys_Anthem_003114141                   Insys_Anthem_003114141
Insys_Anthem_003114152                   Insys_Anthem_003114152
Insys_Anthem_003114215                   Insys_Anthem_003114215
Insys_Anthem_003114244                   Insys_Anthem_003114244
Insys_Anthem_003114253                   Insys_Anthem_003114253
Insys_Anthem_003114267                   Insys_Anthem_003114267
Insys_Anthem_003114290                   Insys_Anthem_003114290
Insys_Anthem_003114317                   Insys_Anthem_003114317
Insys_Anthem_003114359                   Insys_Anthem_003114359
Insys_Anthem_003114360                   Insys_Anthem_003114360
Insys_Anthem_003114398                   Insys_Anthem_003114398
Insys_Anthem_003114423                   Insys_Anthem_003114423
Insys_Anthem_003114472                   Insys_Anthem_003114472
Insys_Anthem_003114478                   Insys_Anthem_003114478
Insys_Anthem_003114499                   Insys_Anthem_003114499
Insys_Anthem_003114679                   Insys_Anthem_003114679
Insys_Anthem_003114703                   Insys_Anthem_003114703
Insys_Anthem_003114739                   Insys_Anthem_003114739
Insys_Anthem_003114757                   Insys_Anthem_003114757
Insys_Anthem_003114761                   Insys_Anthem_003114761
Insys_Anthem_003114764                   Insys_Anthem_003114764
Insys_Anthem_003114770                   Insys_Anthem_003114770
Insys_Anthem_003114803                   Insys_Anthem_003114803
Insys_Anthem_003114812                   Insys_Anthem_003114812
Insys_Anthem_003114831                   Insys_Anthem_003114831
Insys_Anthem_003114834                   Insys_Anthem_003114834
Insys_Anthem_003114843                   Insys_Anthem_003114843
Insys_Anthem_003114854                   Insys_Anthem_003114854
Insys_Anthem_003114858                   Insys_Anthem_003114858
Insys_Anthem_003114875                   Insys_Anthem_003114875
Insys_Anthem_003114882                   Insys_Anthem_003114882
Insys_Anthem_003114897                   Insys_Anthem_003114897
Insys_Anthem_003114906                   Insys_Anthem_003114906
Insys_Anthem_003114916                   Insys_Anthem_003114916
Insys_Anthem_003114918                   Insys_Anthem_003114918
Insys_Anthem_003114919                   Insys_Anthem_003114919

                                                    3038
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3040 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003114930                   Insys_Anthem_003114930
Insys_Anthem_003114958                   Insys_Anthem_003114958
Insys_Anthem_003114966                   Insys_Anthem_003114966
Insys_Anthem_003115000                   Insys_Anthem_003115000
Insys_Anthem_003115014                   Insys_Anthem_003115014
Insys_Anthem_003115026                   Insys_Anthem_003115026
Insys_Anthem_003115058                   Insys_Anthem_003115058
Insys_Anthem_003115112                   Insys_Anthem_003115112
Insys_Anthem_003115125                   Insys_Anthem_003115125
Insys_Anthem_003115130                   Insys_Anthem_003115130
Insys_Anthem_003115134                   Insys_Anthem_003115134
Insys_Anthem_003115157                   Insys_Anthem_003115157
Insys_Anthem_003115169                   Insys_Anthem_003115169
Insys_Anthem_003115174                   Insys_Anthem_003115174
Insys_Anthem_003115176                   Insys_Anthem_003115176
Insys_Anthem_003115197                   Insys_Anthem_003115197
Insys_Anthem_003115204                   Insys_Anthem_003115204
Insys_Anthem_003115215                   Insys_Anthem_003115215
Insys_Anthem_003115224                   Insys_Anthem_003115224
Insys_Anthem_003115225                   Insys_Anthem_003115225
Insys_Anthem_003115242                   Insys_Anthem_003115242
Insys_Anthem_003115264                   Insys_Anthem_003115264
Insys_Anthem_003115335                   Insys_Anthem_003115335
Insys_Anthem_003115342                   Insys_Anthem_003115342
Insys_Anthem_003115345                   Insys_Anthem_003115345
Insys_Anthem_003115387                   Insys_Anthem_003115387
Insys_Anthem_003115396                   Insys_Anthem_003115396
Insys_Anthem_003115405                   Insys_Anthem_003115405
Insys_Anthem_003115413                   Insys_Anthem_003115413
Insys_Anthem_003115415                   Insys_Anthem_003115415
Insys_Anthem_003115420                   Insys_Anthem_003115420
Insys_Anthem_003115431                   Insys_Anthem_003115431
Insys_Anthem_003115467                   Insys_Anthem_003115467
Insys_Anthem_003115523                   Insys_Anthem_003115523
Insys_Anthem_003115526                   Insys_Anthem_003115526
Insys_Anthem_003115535                   Insys_Anthem_003115535
Insys_Anthem_003115538                   Insys_Anthem_003115538
Insys_Anthem_003115555                   Insys_Anthem_003115555
Insys_Anthem_003115590                   Insys_Anthem_003115590
Insys_Anthem_003115592                   Insys_Anthem_003115592
Insys_Anthem_003115638                   Insys_Anthem_003115638
Insys_Anthem_003115652                   Insys_Anthem_003115652
Insys_Anthem_003115759                   Insys_Anthem_003115759
Insys_Anthem_003115818                   Insys_Anthem_003115818
Insys_Anthem_003116126                   Insys_Anthem_003116126
Insys_Anthem_003116130                   Insys_Anthem_003116130
Insys_Anthem_003116131                   Insys_Anthem_003116131

                                                    3039
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3041 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003116157                   Insys_Anthem_003116157
Insys_Anthem_003116223                   Insys_Anthem_003116223
Insys_Anthem_003116232                   Insys_Anthem_003116232
Insys_Anthem_003116574                   Insys_Anthem_003116574
Insys_Anthem_003116599                   Insys_Anthem_003116599
Insys_Anthem_003116626                   Insys_Anthem_003116626
Insys_Anthem_003116659                   Insys_Anthem_003116659
Insys_Anthem_003116665                   Insys_Anthem_003116665
Insys_Anthem_003116793                   Insys_Anthem_003116793
Insys_Anthem_003116855                   Insys_Anthem_003116855
Insys_Anthem_003116861                   Insys_Anthem_003116861
Insys_Anthem_003116960                   Insys_Anthem_003116960
Insys_Anthem_003116962                   Insys_Anthem_003116962
Insys_Anthem_003116965                   Insys_Anthem_003116965
Insys_Anthem_003116972                   Insys_Anthem_003116972
Insys_Anthem_003116974                   Insys_Anthem_003116974
Insys_Anthem_003117372                   Insys_Anthem_003117372
Insys_Anthem_003117405                   Insys_Anthem_003117405
Insys_Anthem_003117409                   Insys_Anthem_003117409
Insys_Anthem_003117563                   Insys_Anthem_003117563
Insys_Anthem_003117564                   Insys_Anthem_003117564
Insys_Anthem_003117565                   Insys_Anthem_003117565
Insys_Anthem_003117566                   Insys_Anthem_003117566
Insys_Anthem_003117570                   Insys_Anthem_003117570
Insys_Anthem_003117791                   Insys_Anthem_003117791
Insys_Anthem_003118093                   Insys_Anthem_003118093
Insys_Anthem_003118111                   Insys_Anthem_003118111
Insys_Anthem_003118115                   Insys_Anthem_003118115
Insys_Anthem_003118182                   Insys_Anthem_003118182
Insys_Anthem_003118394                   Insys_Anthem_003118394
Insys_Anthem_003118395                   Insys_Anthem_003118395
Insys_Anthem_003118401                   Insys_Anthem_003118401
Insys_Anthem_003118402                   Insys_Anthem_003118402
Insys_Anthem_003118430                   Insys_Anthem_003118430
Insys_Anthem_003118431                   Insys_Anthem_003118431
Insys_Anthem_003118501                   Insys_Anthem_003118501
Insys_Anthem_003118504                   Insys_Anthem_003118504
Insys_Anthem_003118586                   Insys_Anthem_003118586
Insys_Anthem_003118757                   Insys_Anthem_003118757
Insys_Anthem_003118821                   Insys_Anthem_003118821
Insys_Anthem_003118857                   Insys_Anthem_003118857
Insys_Anthem_003118859                   Insys_Anthem_003118859
Insys_Anthem_003119284                   Insys_Anthem_003119284
Insys_Anthem_003119480                   Insys_Anthem_003119480
Insys_Anthem_003119508                   Insys_Anthem_003119508
Insys_Anthem_003119563                   Insys_Anthem_003119563
Insys_Anthem_003119579                   Insys_Anthem_003119579

                                                    3040
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3042 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003119595                   Insys_Anthem_003119595
Insys_Anthem_003119745                   Insys_Anthem_003119745
Insys_Anthem_003119753                   Insys_Anthem_003119753
Insys_Anthem_003119771                   Insys_Anthem_003119771
Insys_Anthem_003119772                   Insys_Anthem_003119772
Insys_Anthem_003119773                   Insys_Anthem_003119773
Insys_Anthem_003119775                   Insys_Anthem_003119775
Insys_Anthem_003119794                   Insys_Anthem_003119794
Insys_Anthem_003119938                   Insys_Anthem_003119938
Insys_Anthem_003120149                   Insys_Anthem_003120149
Insys_Anthem_003120179                   Insys_Anthem_003120179
Insys_Anthem_003120180                   Insys_Anthem_003120180
Insys_Anthem_003120181                   Insys_Anthem_003120181
Insys_Anthem_003120184                   Insys_Anthem_003120184
Insys_Anthem_003120211                   Insys_Anthem_003120211
Insys_Anthem_003120231                   Insys_Anthem_003120231
Insys_Anthem_003120232                   Insys_Anthem_003120232
Insys_Anthem_003120332                   Insys_Anthem_003120332
Insys_Anthem_003120362                   Insys_Anthem_003120362
Insys_Anthem_003120371                   Insys_Anthem_003120371
Insys_Anthem_003120400                   Insys_Anthem_003120400
Insys_Anthem_003120402                   Insys_Anthem_003120402
Insys_Anthem_003120403                   Insys_Anthem_003120403
Insys_Anthem_003120407                   Insys_Anthem_003120407
Insys_Anthem_003120408                   Insys_Anthem_003120408
Insys_Anthem_003120409                   Insys_Anthem_003120409
Insys_Anthem_003120410                   Insys_Anthem_003120410
Insys_Anthem_003120428                   Insys_Anthem_003120428
Insys_Anthem_003120431                   Insys_Anthem_003120431
Insys_Anthem_003120433                   Insys_Anthem_003120433
Insys_Anthem_003120434                   Insys_Anthem_003120434
Insys_Anthem_003120448                   Insys_Anthem_003120448
Insys_Anthem_003120450                   Insys_Anthem_003120450
Insys_Anthem_003120451                   Insys_Anthem_003120451
Insys_Anthem_003120493                   Insys_Anthem_003120493
Insys_Anthem_003120494                   Insys_Anthem_003120494
Insys_Anthem_003120500                   Insys_Anthem_003120500
Insys_Anthem_003120550                   Insys_Anthem_003120550
Insys_Anthem_003120613                   Insys_Anthem_003120613
Insys_Anthem_003120614                   Insys_Anthem_003120614
Insys_Anthem_003120623                   Insys_Anthem_003120623
Insys_Anthem_003120624                   Insys_Anthem_003120624
Insys_Anthem_003120625                   Insys_Anthem_003120625
Insys_Anthem_003120926                   Insys_Anthem_003120926
Insys_Anthem_003120929                   Insys_Anthem_003120929
Insys_Anthem_003120936                   Insys_Anthem_003120936
Insys_Anthem_003121072                   Insys_Anthem_003121072

                                                    3041
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3043 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003121073                   Insys_Anthem_003121073
Insys_Anthem_003121080                   Insys_Anthem_003121080
Insys_Anthem_003121082                   Insys_Anthem_003121082
Insys_Anthem_003121083                   Insys_Anthem_003121083
Insys_Anthem_003121096                   Insys_Anthem_003121096
Insys_Anthem_003121097                   Insys_Anthem_003121097
Insys_Anthem_003121098                   Insys_Anthem_003121098
Insys_Anthem_003121196                   Insys_Anthem_003121196
Insys_Anthem_003121197                   Insys_Anthem_003121197
Insys_Anthem_003121340                   Insys_Anthem_003121340
Insys_Anthem_003121341                   Insys_Anthem_003121341
Insys_Anthem_003121342                   Insys_Anthem_003121342
Insys_Anthem_003121343                   Insys_Anthem_003121343
Insys_Anthem_003121349                   Insys_Anthem_003121349
Insys_Anthem_003121350                   Insys_Anthem_003121350
Insys_Anthem_003121352                   Insys_Anthem_003121352
Insys_Anthem_003121353                   Insys_Anthem_003121353
Insys_Anthem_003121354                   Insys_Anthem_003121354
Insys_Anthem_003121355                   Insys_Anthem_003121355
Insys_Anthem_003121367                   Insys_Anthem_003121367
Insys_Anthem_003121368                   Insys_Anthem_003121368
Insys_Anthem_003121455                   Insys_Anthem_003121455
Insys_Anthem_003121525                   Insys_Anthem_003121525
Insys_Anthem_003121526                   Insys_Anthem_003121526
Insys_Anthem_003121528                   Insys_Anthem_003121528
Insys_Anthem_003121650                   Insys_Anthem_003121650
Insys_Anthem_003121663                   Insys_Anthem_003121663
Insys_Anthem_003121670                   Insys_Anthem_003121670
Insys_Anthem_003121672                   Insys_Anthem_003121672
Insys_Anthem_003121685                   Insys_Anthem_003121685
Insys_Anthem_003121686                   Insys_Anthem_003121686
Insys_Anthem_003121955                   Insys_Anthem_003121955
Insys_Anthem_003122074                   Insys_Anthem_003122074
Insys_Anthem_003122075                   Insys_Anthem_003122075
Insys_Anthem_003122078                   Insys_Anthem_003122078
Insys_Anthem_003122090                   Insys_Anthem_003122090
Insys_Anthem_003122097                   Insys_Anthem_003122097
Insys_Anthem_003122098                   Insys_Anthem_003122098
Insys_Anthem_003122240                   Insys_Anthem_003122240
Insys_Anthem_003122247                   Insys_Anthem_003122247
Insys_Anthem_003122252                   Insys_Anthem_003122252
Insys_Anthem_003122356                   Insys_Anthem_003122356
Insys_Anthem_003122361                   Insys_Anthem_003122361
Insys_Anthem_003122364                   Insys_Anthem_003122364
Insys_Anthem_003122440                   Insys_Anthem_003122440
Insys_Anthem_003122443                   Insys_Anthem_003122443
Insys_Anthem_003122446                   Insys_Anthem_003122446

                                                    3042
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3044 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003122485                   Insys_Anthem_003122485
Insys_Anthem_003123040                   Insys_Anthem_003123040
Insys_Anthem_003123043                   Insys_Anthem_003123043
Insys_Anthem_003123054                   Insys_Anthem_003123054
Insys_Anthem_003123057                   Insys_Anthem_003123057
Insys_Anthem_003123071                   Insys_Anthem_003123071
Insys_Anthem_003123078                   Insys_Anthem_003123078
Insys_Anthem_003123082                   Insys_Anthem_003123082
Insys_Anthem_003123097                   Insys_Anthem_003123097
Insys_Anthem_003123104                   Insys_Anthem_003123104
Insys_Anthem_003123108                   Insys_Anthem_003123108
Insys_Anthem_003123109                   Insys_Anthem_003123109
Insys_Anthem_003123111                   Insys_Anthem_003123111
Insys_Anthem_003123187                   Insys_Anthem_003123187
Insys_Anthem_003123209                   Insys_Anthem_003123209
Insys_Anthem_003123212                   Insys_Anthem_003123212
Insys_Anthem_003123285                   Insys_Anthem_003123285
Insys_Anthem_003123475                   Insys_Anthem_003123475
Insys_Anthem_003123543                   Insys_Anthem_003123543
Insys_Anthem_003123544                   Insys_Anthem_003123544
Insys_Anthem_003123546                   Insys_Anthem_003123546
Insys_Anthem_003123547                   Insys_Anthem_003123547
Insys_Anthem_003123549                   Insys_Anthem_003123549
Insys_Anthem_003123570                   Insys_Anthem_003123570
Insys_Anthem_003123644                   Insys_Anthem_003123644
Insys_Anthem_003123646                   Insys_Anthem_003123646
Insys_Anthem_003123694                   Insys_Anthem_003123694
Insys_Anthem_003123695                   Insys_Anthem_003123695
Insys_Anthem_003123696                   Insys_Anthem_003123696
Insys_Anthem_003123753                   Insys_Anthem_003123753
Insys_Anthem_003123756                   Insys_Anthem_003123756
Insys_Anthem_003123816                   Insys_Anthem_003123816
Insys_Anthem_003123819                   Insys_Anthem_003123819
Insys_Anthem_003123931                   Insys_Anthem_003123931
Insys_Anthem_003123933                   Insys_Anthem_003123933
Insys_Anthem_003123936                   Insys_Anthem_003123936
Insys_Anthem_003123939                   Insys_Anthem_003123939
Insys_Anthem_003123942                   Insys_Anthem_003123942
Insys_Anthem_003123995                   Insys_Anthem_003123995
Insys_Anthem_003123998                   Insys_Anthem_003123998
Insys_Anthem_003124085                   Insys_Anthem_003124085
Insys_Anthem_003124087                   Insys_Anthem_003124087
Insys_Anthem_003124094                   Insys_Anthem_003124094
Insys_Anthem_003124107                   Insys_Anthem_003124107
Insys_Anthem_003124110                   Insys_Anthem_003124110
Insys_Anthem_003124113                   Insys_Anthem_003124113
Insys_Anthem_003124139                   Insys_Anthem_003124139

                                                    3043
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3045 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003124141                   Insys_Anthem_003124141
Insys_Anthem_003124144                   Insys_Anthem_003124144
Insys_Anthem_003124147                   Insys_Anthem_003124147
Insys_Anthem_003124150                   Insys_Anthem_003124150
Insys_Anthem_003124284                   Insys_Anthem_003124284
Insys_Anthem_003124397                   Insys_Anthem_003124397
Insys_Anthem_003124401                   Insys_Anthem_003124401
Insys_Anthem_003124478                   Insys_Anthem_003124478
Insys_Anthem_003124481                   Insys_Anthem_003124481
Insys_Anthem_003124484                   Insys_Anthem_003124484
Insys_Anthem_003124487                   Insys_Anthem_003124487
Insys_Anthem_003124578                   Insys_Anthem_003124578
Insys_Anthem_003124614                   Insys_Anthem_003124614
Insys_Anthem_003124617                   Insys_Anthem_003124617
Insys_Anthem_003124620                   Insys_Anthem_003124620
Insys_Anthem_003124726                   Insys_Anthem_003124726
Insys_Anthem_003124730                   Insys_Anthem_003124730
Insys_Anthem_003124912                   Insys_Anthem_003124912
Insys_Anthem_003124943                   Insys_Anthem_003124943
Insys_Anthem_003125004                   Insys_Anthem_003125004
Insys_Anthem_003125007                   Insys_Anthem_003125007
Insys_Anthem_003125040                   Insys_Anthem_003125040
Insys_Anthem_003125057                   Insys_Anthem_003125057
Insys_Anthem_003125065                   Insys_Anthem_003125065
Insys_Anthem_003125068                   Insys_Anthem_003125068
Insys_Anthem_003125073                   Insys_Anthem_003125073
Insys_Anthem_003125080                   Insys_Anthem_003125080
Insys_Anthem_003125083                   Insys_Anthem_003125083
Insys_Anthem_003125084                   Insys_Anthem_003125084
Insys_Anthem_003125110                   Insys_Anthem_003125110
Insys_Anthem_003125113                   Insys_Anthem_003125113
Insys_Anthem_003125139                   Insys_Anthem_003125139
Insys_Anthem_003125162                   Insys_Anthem_003125162
Insys_Anthem_003125165                   Insys_Anthem_003125165
Insys_Anthem_003125179                   Insys_Anthem_003125179
Insys_Anthem_003125370                   Insys_Anthem_003125370
Insys_Anthem_003125371                   Insys_Anthem_003125371
Insys_Anthem_003125375                   Insys_Anthem_003125375
Insys_Anthem_003125378                   Insys_Anthem_003125378
Insys_Anthem_003125387                   Insys_Anthem_003125387
Insys_Anthem_003125389                   Insys_Anthem_003125389
Insys_Anthem_003125483                   Insys_Anthem_003125483
Insys_Anthem_003125491                   Insys_Anthem_003125491
Insys_Anthem_003125618                   Insys_Anthem_003125618
Insys_Anthem_003125782                   Insys_Anthem_003125782
Insys_Anthem_003125943                   Insys_Anthem_003125943
Insys_Anthem_003126032                   Insys_Anthem_003126032

                                                    3044
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3046 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003126036                   Insys_Anthem_003126036
Insys_Anthem_003126078                   Insys_Anthem_003126078
Insys_Anthem_003126120                   Insys_Anthem_003126120
Insys_Anthem_003126139                   Insys_Anthem_003126139
Insys_Anthem_003126190                   Insys_Anthem_003126190
Insys_Anthem_003126330                   Insys_Anthem_003126330
Insys_Anthem_003126389                   Insys_Anthem_003126389
Insys_Anthem_003126474                   Insys_Anthem_003126474
Insys_Anthem_003126510                   Insys_Anthem_003126510
Insys_Anthem_003126528                   Insys_Anthem_003126528
Insys_Anthem_003126554                   Insys_Anthem_003126554
Insys_Anthem_003126595                   Insys_Anthem_003126595
Insys_Anthem_003126625                   Insys_Anthem_003126625
Insys_Anthem_003126662                   Insys_Anthem_003126662
Insys_Anthem_003126684                   Insys_Anthem_003126684
Insys_Anthem_003126690                   Insys_Anthem_003126690
Insys_Anthem_003126959                   Insys_Anthem_003126959
Insys_Anthem_003127166                   Insys_Anthem_003127166
Insys_Anthem_003127281                   Insys_Anthem_003127281
Insys_Anthem_003127631                   Insys_Anthem_003127631
Insys_Anthem_003127696                   Insys_Anthem_003127696
Insys_Anthem_003127934                   Insys_Anthem_003127934
Insys_Anthem_003127936                   Insys_Anthem_003127936
Insys_Anthem_003128112                   Insys_Anthem_003128112
Insys_Anthem_003128359                   Insys_Anthem_003128359
Insys_Anthem_003128361                   Insys_Anthem_003128361
Insys_Anthem_003128660                   Insys_Anthem_003128660
Insys_Anthem_003128734                   Insys_Anthem_003128734
Insys_Anthem_003128760                   Insys_Anthem_003128760
Insys_Anthem_003128867                   Insys_Anthem_003128867
Insys_Anthem_003128959                   Insys_Anthem_003128959
Insys_Anthem_003128976                   Insys_Anthem_003128976
Insys_Anthem_003129169                   Insys_Anthem_003129169
Insys_Anthem_003129185                   Insys_Anthem_003129185
Insys_Anthem_003129221                   Insys_Anthem_003129221
Insys_Anthem_003129339                   Insys_Anthem_003129339
Insys_Anthem_003129416                   Insys_Anthem_003129416
Insys_Anthem_003129429                   Insys_Anthem_003129429
Insys_Anthem_003129511                   Insys_Anthem_003129511
Insys_Anthem_003129624                   Insys_Anthem_003129624
Insys_Anthem_003129722                   Insys_Anthem_003129722
Insys_Anthem_003129831                   Insys_Anthem_003129831
Insys_Anthem_003129864                   Insys_Anthem_003129864
Insys_Anthem_003129868                   Insys_Anthem_003129868
Insys_Anthem_003129874                   Insys_Anthem_003129874
Insys_Anthem_003129876                   Insys_Anthem_003129876
Insys_Anthem_003130048                   Insys_Anthem_003130048

                                                    3045
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3047 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003130061                   Insys_Anthem_003130061
Insys_Anthem_003130062                   Insys_Anthem_003130062
Insys_Anthem_003130063                   Insys_Anthem_003130063
Insys_Anthem_003130066                   Insys_Anthem_003130066
Insys_Anthem_003130195                   Insys_Anthem_003130195
Insys_Anthem_003130423                   Insys_Anthem_003130423
Insys_Anthem_003130587                   Insys_Anthem_003130587
Insys_Anthem_003130601                   Insys_Anthem_003130601
Insys_Anthem_003130742                   Insys_Anthem_003130742
Insys_Anthem_003130784                   Insys_Anthem_003130784
Insys_Anthem_003130786                   Insys_Anthem_003130786
Insys_Anthem_003130787                   Insys_Anthem_003130787
Insys_Anthem_003130788                   Insys_Anthem_003130788
Insys_Anthem_003130789                   Insys_Anthem_003130789
Insys_Anthem_003130804                   Insys_Anthem_003130804
Insys_Anthem_003130809                   Insys_Anthem_003130809
Insys_Anthem_003130816                   Insys_Anthem_003130816
Insys_Anthem_003130818                   Insys_Anthem_003130818
Insys_Anthem_003130834                   Insys_Anthem_003130834
Insys_Anthem_003130848                   Insys_Anthem_003130848
Insys_Anthem_003130876                   Insys_Anthem_003130876
Insys_Anthem_003130884                   Insys_Anthem_003130884
Insys_Anthem_003130921                   Insys_Anthem_003130921
Insys_Anthem_003130963                   Insys_Anthem_003130963
Insys_Anthem_003130972                   Insys_Anthem_003130972
Insys_Anthem_003131001                   Insys_Anthem_003131001
Insys_Anthem_003131025                   Insys_Anthem_003131025
Insys_Anthem_003131044                   Insys_Anthem_003131044
Insys_Anthem_003131070                   Insys_Anthem_003131070
Insys_Anthem_003131123                   Insys_Anthem_003131123
Insys_Anthem_003131128                   Insys_Anthem_003131128
Insys_Anthem_003131383                   Insys_Anthem_003131383
Insys_Anthem_003131473                   Insys_Anthem_003131473
Insys_Anthem_003131583                   Insys_Anthem_003131583
Insys_Anthem_003131584                   Insys_Anthem_003131584
Insys_Anthem_003131758                   Insys_Anthem_003131758
Insys_Anthem_003131925                   Insys_Anthem_003131925
Insys_Anthem_003131979                   Insys_Anthem_003131979
Insys_Anthem_003132014                   Insys_Anthem_003132014
Insys_Anthem_003132228                   Insys_Anthem_003132228
Insys_Anthem_003132506                   Insys_Anthem_003132506
Insys_Anthem_003132529                   Insys_Anthem_003132529
Insys_Anthem_003132535                   Insys_Anthem_003132535
Insys_Anthem_003132542                   Insys_Anthem_003132542
Insys_Anthem_003132544                   Insys_Anthem_003132544
Insys_Anthem_003132546                   Insys_Anthem_003132546
Insys_Anthem_003132547                   Insys_Anthem_003132547

                                                    3046
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3048 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003132549                   Insys_Anthem_003132549
Insys_Anthem_003132550                   Insys_Anthem_003132550
Insys_Anthem_003132579                   Insys_Anthem_003132579
Insys_Anthem_003132613                   Insys_Anthem_003132613
Insys_Anthem_003132634                   Insys_Anthem_003132634
Insys_Anthem_003132655                   Insys_Anthem_003132655
Insys_Anthem_003132691                   Insys_Anthem_003132691
Insys_Anthem_003132696                   Insys_Anthem_003132696
Insys_Anthem_003132722                   Insys_Anthem_003132722
Insys_Anthem_003132744                   Insys_Anthem_003132744
Insys_Anthem_003132776                   Insys_Anthem_003132776
Insys_Anthem_003132789                   Insys_Anthem_003132789
Insys_Anthem_003132809                   Insys_Anthem_003132809
Insys_Anthem_003132873                   Insys_Anthem_003132873
Insys_Anthem_003132892                   Insys_Anthem_003132892
Insys_Anthem_003132916                   Insys_Anthem_003132916
Insys_Anthem_003132924                   Insys_Anthem_003132924
Insys_Anthem_003132940                   Insys_Anthem_003132940
Insys_Anthem_003132950                   Insys_Anthem_003132950
Insys_Anthem_003132964                   Insys_Anthem_003132964
Insys_Anthem_003132991                   Insys_Anthem_003132991
Insys_Anthem_003133031                   Insys_Anthem_003133031
Insys_Anthem_003133056                   Insys_Anthem_003133056
Insys_Anthem_003133067                   Insys_Anthem_003133067
Insys_Anthem_003133088                   Insys_Anthem_003133088
Insys_Anthem_003133124                   Insys_Anthem_003133124
Insys_Anthem_003133142                   Insys_Anthem_003133142
Insys_Anthem_003133158                   Insys_Anthem_003133158
Insys_Anthem_003133178                   Insys_Anthem_003133178
Insys_Anthem_003133208                   Insys_Anthem_003133208
Insys_Anthem_003133210                   Insys_Anthem_003133210
Insys_Anthem_003133251                   Insys_Anthem_003133251
Insys_Anthem_003133259                   Insys_Anthem_003133259
Insys_Anthem_003133287                   Insys_Anthem_003133287
Insys_Anthem_003133322                   Insys_Anthem_003133322
Insys_Anthem_003133349                   Insys_Anthem_003133349
Insys_Anthem_003133375                   Insys_Anthem_003133375
Insys_Anthem_003133379                   Insys_Anthem_003133379
Insys_Anthem_003133381                   Insys_Anthem_003133381
Insys_Anthem_003133382                   Insys_Anthem_003133382
Insys_Anthem_003133403                   Insys_Anthem_003133403
Insys_Anthem_003133415                   Insys_Anthem_003133415
Insys_Anthem_003133443                   Insys_Anthem_003133443
Insys_Anthem_003133466                   Insys_Anthem_003133466
Insys_Anthem_003133469                   Insys_Anthem_003133469
Insys_Anthem_003133481                   Insys_Anthem_003133481
Insys_Anthem_003133496                   Insys_Anthem_003133496

                                                    3047
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3049 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003133509                   Insys_Anthem_003133509
Insys_Anthem_003133527                   Insys_Anthem_003133527
Insys_Anthem_003133540                   Insys_Anthem_003133540
Insys_Anthem_003133574                   Insys_Anthem_003133574
Insys_Anthem_003133591                   Insys_Anthem_003133591
Insys_Anthem_003133598                   Insys_Anthem_003133598
Insys_Anthem_003133605                   Insys_Anthem_003133605
Insys_Anthem_003133616                   Insys_Anthem_003133616
Insys_Anthem_003133627                   Insys_Anthem_003133627
Insys_Anthem_003133646                   Insys_Anthem_003133646
Insys_Anthem_003133662                   Insys_Anthem_003133662
Insys_Anthem_003133695                   Insys_Anthem_003133695
Insys_Anthem_003133704                   Insys_Anthem_003133704
Insys_Anthem_003133729                   Insys_Anthem_003133729
Insys_Anthem_003133758                   Insys_Anthem_003133758
Insys_Anthem_003133774                   Insys_Anthem_003133774
Insys_Anthem_003133787                   Insys_Anthem_003133787
Insys_Anthem_003133816                   Insys_Anthem_003133816
Insys_Anthem_003133819                   Insys_Anthem_003133819
Insys_Anthem_003133843                   Insys_Anthem_003133843
Insys_Anthem_003133864                   Insys_Anthem_003133864
Insys_Anthem_003133903                   Insys_Anthem_003133903
Insys_Anthem_003133923                   Insys_Anthem_003133923
Insys_Anthem_003133924                   Insys_Anthem_003133924
Insys_Anthem_003133932                   Insys_Anthem_003133932
Insys_Anthem_003133971                   Insys_Anthem_003133971
Insys_Anthem_003133996                   Insys_Anthem_003133996
Insys_Anthem_003134004                   Insys_Anthem_003134004
Insys_Anthem_003134006                   Insys_Anthem_003134006
Insys_Anthem_003134007                   Insys_Anthem_003134007
Insys_Anthem_003134008                   Insys_Anthem_003134008
Insys_Anthem_003134010                   Insys_Anthem_003134010
Insys_Anthem_003134014                   Insys_Anthem_003134014
Insys_Anthem_003134016                   Insys_Anthem_003134016
Insys_Anthem_003134048                   Insys_Anthem_003134048
Insys_Anthem_003134050                   Insys_Anthem_003134050
Insys_Anthem_003134071                   Insys_Anthem_003134071
Insys_Anthem_003134087                   Insys_Anthem_003134087
Insys_Anthem_003134110                   Insys_Anthem_003134110
Insys_Anthem_003134132                   Insys_Anthem_003134132
Insys_Anthem_003134137                   Insys_Anthem_003134137
Insys_Anthem_003134138                   Insys_Anthem_003134138
Insys_Anthem_003134167                   Insys_Anthem_003134167
Insys_Anthem_003134169                   Insys_Anthem_003134169
Insys_Anthem_003134170                   Insys_Anthem_003134170
Insys_Anthem_003134172                   Insys_Anthem_003134172
Insys_Anthem_003134189                   Insys_Anthem_003134189

                                                    3048
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3050 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003134192                   Insys_Anthem_003134192
Insys_Anthem_003134223                   Insys_Anthem_003134223
Insys_Anthem_003134246                   Insys_Anthem_003134246
Insys_Anthem_003134297                   Insys_Anthem_003134297
Insys_Anthem_003134315                   Insys_Anthem_003134315
Insys_Anthem_003134325                   Insys_Anthem_003134325
Insys_Anthem_003134349                   Insys_Anthem_003134349
Insys_Anthem_003134365                   Insys_Anthem_003134365
Insys_Anthem_003134408                   Insys_Anthem_003134408
Insys_Anthem_003134416                   Insys_Anthem_003134416
Insys_Anthem_003134418                   Insys_Anthem_003134418
Insys_Anthem_003134430                   Insys_Anthem_003134430
Insys_Anthem_003134433                   Insys_Anthem_003134433
Insys_Anthem_003134457                   Insys_Anthem_003134457
Insys_Anthem_003134460                   Insys_Anthem_003134460
Insys_Anthem_003134474                   Insys_Anthem_003134474
Insys_Anthem_003134497                   Insys_Anthem_003134497
Insys_Anthem_003134528                   Insys_Anthem_003134528
Insys_Anthem_003134547                   Insys_Anthem_003134547
Insys_Anthem_003134562                   Insys_Anthem_003134562
Insys_Anthem_003134564                   Insys_Anthem_003134564
Insys_Anthem_003134580                   Insys_Anthem_003134580
Insys_Anthem_003134598                   Insys_Anthem_003134598
Insys_Anthem_003134608                   Insys_Anthem_003134608
Insys_Anthem_003134622                   Insys_Anthem_003134622
Insys_Anthem_003134638                   Insys_Anthem_003134638
Insys_Anthem_003134649                   Insys_Anthem_003134649
Insys_Anthem_003134664                   Insys_Anthem_003134664
Insys_Anthem_003134666                   Insys_Anthem_003134666
Insys_Anthem_003134680                   Insys_Anthem_003134680
Insys_Anthem_003134690                   Insys_Anthem_003134690
Insys_Anthem_003134708                   Insys_Anthem_003134708
Insys_Anthem_003134711                   Insys_Anthem_003134711
Insys_Anthem_003134722                   Insys_Anthem_003134722
Insys_Anthem_003134731                   Insys_Anthem_003134731
Insys_Anthem_003134744                   Insys_Anthem_003134744
Insys_Anthem_003134755                   Insys_Anthem_003134755
Insys_Anthem_003134774                   Insys_Anthem_003134774
Insys_Anthem_003134786                   Insys_Anthem_003134786
Insys_Anthem_003134804                   Insys_Anthem_003134804
Insys_Anthem_003134834                   Insys_Anthem_003134834
Insys_Anthem_003134870                   Insys_Anthem_003134870
Insys_Anthem_003134905                   Insys_Anthem_003134905
Insys_Anthem_003134948                   Insys_Anthem_003134948
Insys_Anthem_003134980                   Insys_Anthem_003134980
Insys_Anthem_003135018                   Insys_Anthem_003135018
Insys_Anthem_003135037                   Insys_Anthem_003135037

                                                    3049
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3051 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003135055                   Insys_Anthem_003135055
Insys_Anthem_003135085                   Insys_Anthem_003135085
Insys_Anthem_003135097                   Insys_Anthem_003135097
Insys_Anthem_003135119                   Insys_Anthem_003135119
Insys_Anthem_003135133                   Insys_Anthem_003135133
Insys_Anthem_003135158                   Insys_Anthem_003135158
Insys_Anthem_003135177                   Insys_Anthem_003135177
Insys_Anthem_003135190                   Insys_Anthem_003135190
Insys_Anthem_003135204                   Insys_Anthem_003135204
Insys_Anthem_003135218                   Insys_Anthem_003135218
Insys_Anthem_003135252                   Insys_Anthem_003135252
Insys_Anthem_003135276                   Insys_Anthem_003135276
Insys_Anthem_003135298                   Insys_Anthem_003135298
Insys_Anthem_003135313                   Insys_Anthem_003135313
Insys_Anthem_003135339                   Insys_Anthem_003135339
Insys_Anthem_003135369                   Insys_Anthem_003135369
Insys_Anthem_003135376                   Insys_Anthem_003135376
Insys_Anthem_003135390                   Insys_Anthem_003135390
Insys_Anthem_003135422                   Insys_Anthem_003135422
Insys_Anthem_003135443                   Insys_Anthem_003135443
Insys_Anthem_003135455                   Insys_Anthem_003135455
Insys_Anthem_003135482                   Insys_Anthem_003135482
Insys_Anthem_003135508                   Insys_Anthem_003135508
Insys_Anthem_003135539                   Insys_Anthem_003135539
Insys_Anthem_003135549                   Insys_Anthem_003135549
Insys_Anthem_003135575                   Insys_Anthem_003135575
Insys_Anthem_003135586                   Insys_Anthem_003135586
Insys_Anthem_003135615                   Insys_Anthem_003135615
Insys_Anthem_003135624                   Insys_Anthem_003135624
Insys_Anthem_003135638                   Insys_Anthem_003135638
Insys_Anthem_003135657                   Insys_Anthem_003135657
Insys_Anthem_003135677                   Insys_Anthem_003135677
Insys_Anthem_003135683                   Insys_Anthem_003135683
Insys_Anthem_003135710                   Insys_Anthem_003135710
Insys_Anthem_003135732                   Insys_Anthem_003135732
Insys_Anthem_003135735                   Insys_Anthem_003135735
Insys_Anthem_003135771                   Insys_Anthem_003135771
Insys_Anthem_003135799                   Insys_Anthem_003135799
Insys_Anthem_003135801                   Insys_Anthem_003135801
Insys_Anthem_003135810                   Insys_Anthem_003135810
Insys_Anthem_003135820                   Insys_Anthem_003135820
Insys_Anthem_003135836                   Insys_Anthem_003135836
Insys_Anthem_003135839                   Insys_Anthem_003135839
Insys_Anthem_003135864                   Insys_Anthem_003135864
Insys_Anthem_003135873                   Insys_Anthem_003135873
Insys_Anthem_003135891                   Insys_Anthem_003135891
Insys_Anthem_003135929                   Insys_Anthem_003135929

                                                    3050
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3052 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003135943                   Insys_Anthem_003135943
Insys_Anthem_003135954                   Insys_Anthem_003135954
Insys_Anthem_003135971                   Insys_Anthem_003135971
Insys_Anthem_003135988                   Insys_Anthem_003135988
Insys_Anthem_003135993                   Insys_Anthem_003135993
Insys_Anthem_003136011                   Insys_Anthem_003136011
Insys_Anthem_003136035                   Insys_Anthem_003136035
Insys_Anthem_003136051                   Insys_Anthem_003136051
Insys_Anthem_003136071                   Insys_Anthem_003136071
Insys_Anthem_003136092                   Insys_Anthem_003136092
Insys_Anthem_003136108                   Insys_Anthem_003136108
Insys_Anthem_003136129                   Insys_Anthem_003136129
Insys_Anthem_003136147                   Insys_Anthem_003136147
Insys_Anthem_003136176                   Insys_Anthem_003136176
Insys_Anthem_003136187                   Insys_Anthem_003136187
Insys_Anthem_003136199                   Insys_Anthem_003136199
Insys_Anthem_003136230                   Insys_Anthem_003136230
Insys_Anthem_003136262                   Insys_Anthem_003136262
Insys_Anthem_003136278                   Insys_Anthem_003136278
Insys_Anthem_003136302                   Insys_Anthem_003136302
Insys_Anthem_003136341                   Insys_Anthem_003136341
Insys_Anthem_003136345                   Insys_Anthem_003136345
Insys_Anthem_003136364                   Insys_Anthem_003136364
Insys_Anthem_003136393                   Insys_Anthem_003136393
Insys_Anthem_003136425                   Insys_Anthem_003136425
Insys_Anthem_003136441                   Insys_Anthem_003136441
Insys_Anthem_003136448                   Insys_Anthem_003136448
Insys_Anthem_003136473                   Insys_Anthem_003136473
Insys_Anthem_003136504                   Insys_Anthem_003136504
Insys_Anthem_003136543                   Insys_Anthem_003136543
Insys_Anthem_003136572                   Insys_Anthem_003136572
Insys_Anthem_003136580                   Insys_Anthem_003136580
Insys_Anthem_003136592                   Insys_Anthem_003136592
Insys_Anthem_003136617                   Insys_Anthem_003136617
Insys_Anthem_003136636                   Insys_Anthem_003136636
Insys_Anthem_003136643                   Insys_Anthem_003136643
Insys_Anthem_003136659                   Insys_Anthem_003136659
Insys_Anthem_003136666                   Insys_Anthem_003136666
Insys_Anthem_003136667                   Insys_Anthem_003136667
Insys_Anthem_003136680                   Insys_Anthem_003136680
Insys_Anthem_003136682                   Insys_Anthem_003136682
Insys_Anthem_003136701                   Insys_Anthem_003136701
Insys_Anthem_003136714                   Insys_Anthem_003136714
Insys_Anthem_003136745                   Insys_Anthem_003136745
Insys_Anthem_003136757                   Insys_Anthem_003136757
Insys_Anthem_003136775                   Insys_Anthem_003136775
Insys_Anthem_003136779                   Insys_Anthem_003136779

                                                    3051
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3053 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003136796                   Insys_Anthem_003136796
Insys_Anthem_003136800                   Insys_Anthem_003136800
Insys_Anthem_003136811                   Insys_Anthem_003136811
Insys_Anthem_003136833                   Insys_Anthem_003136833
Insys_Anthem_003136851                   Insys_Anthem_003136851
Insys_Anthem_003136869                   Insys_Anthem_003136869
Insys_Anthem_003136882                   Insys_Anthem_003136882
Insys_Anthem_003136889                   Insys_Anthem_003136889
Insys_Anthem_003136908                   Insys_Anthem_003136908
Insys_Anthem_003136931                   Insys_Anthem_003136931
Insys_Anthem_003136936                   Insys_Anthem_003136936
Insys_Anthem_003136937                   Insys_Anthem_003136937
Insys_Anthem_003136938                   Insys_Anthem_003136938
Insys_Anthem_003136961                   Insys_Anthem_003136961
Insys_Anthem_003136980                   Insys_Anthem_003136980
Insys_Anthem_003137006                   Insys_Anthem_003137006
Insys_Anthem_003137035                   Insys_Anthem_003137035
Insys_Anthem_003137070                   Insys_Anthem_003137070
Insys_Anthem_003137099                   Insys_Anthem_003137099
Insys_Anthem_003137101                   Insys_Anthem_003137101
Insys_Anthem_003137129                   Insys_Anthem_003137129
Insys_Anthem_003137136                   Insys_Anthem_003137136
Insys_Anthem_003137153                   Insys_Anthem_003137153
Insys_Anthem_003137160                   Insys_Anthem_003137160
Insys_Anthem_003137172                   Insys_Anthem_003137172
Insys_Anthem_003137188                   Insys_Anthem_003137188
Insys_Anthem_003137215                   Insys_Anthem_003137215
Insys_Anthem_003137217                   Insys_Anthem_003137217
Insys_Anthem_003137223                   Insys_Anthem_003137223
Insys_Anthem_003137229                   Insys_Anthem_003137229
Insys_Anthem_003137234                   Insys_Anthem_003137234
Insys_Anthem_003137256                   Insys_Anthem_003137256
Insys_Anthem_003137271                   Insys_Anthem_003137271
Insys_Anthem_003137292                   Insys_Anthem_003137292
Insys_Anthem_003137328                   Insys_Anthem_003137328
Insys_Anthem_003137330                   Insys_Anthem_003137330
Insys_Anthem_003137349                   Insys_Anthem_003137349
Insys_Anthem_003137374                   Insys_Anthem_003137374
Insys_Anthem_003137397                   Insys_Anthem_003137397
Insys_Anthem_003137408                   Insys_Anthem_003137408
Insys_Anthem_003137422                   Insys_Anthem_003137422
Insys_Anthem_003137434                   Insys_Anthem_003137434
Insys_Anthem_003137457                   Insys_Anthem_003137457
Insys_Anthem_003137461                   Insys_Anthem_003137461
Insys_Anthem_003137462                   Insys_Anthem_003137462
Insys_Anthem_003137482                   Insys_Anthem_003137482
Insys_Anthem_003137501                   Insys_Anthem_003137501

                                                    3052
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3054 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003137532                   Insys_Anthem_003137532
Insys_Anthem_003137553                   Insys_Anthem_003137553
Insys_Anthem_003137559                   Insys_Anthem_003137559
Insys_Anthem_003137567                   Insys_Anthem_003137567
Insys_Anthem_003137585                   Insys_Anthem_003137585
Insys_Anthem_003137610                   Insys_Anthem_003137610
Insys_Anthem_003137628                   Insys_Anthem_003137628
Insys_Anthem_003137635                   Insys_Anthem_003137635
Insys_Anthem_003137654                   Insys_Anthem_003137654
Insys_Anthem_003137658                   Insys_Anthem_003137658
Insys_Anthem_003137671                   Insys_Anthem_003137671
Insys_Anthem_003137691                   Insys_Anthem_003137691
Insys_Anthem_003137708                   Insys_Anthem_003137708
Insys_Anthem_003137748                   Insys_Anthem_003137748
Insys_Anthem_003137783                   Insys_Anthem_003137783
Insys_Anthem_003137801                   Insys_Anthem_003137801
Insys_Anthem_003137818                   Insys_Anthem_003137818
Insys_Anthem_003137837                   Insys_Anthem_003137837
Insys_Anthem_003137857                   Insys_Anthem_003137857
Insys_Anthem_003137875                   Insys_Anthem_003137875
Insys_Anthem_003137880                   Insys_Anthem_003137880
Insys_Anthem_003137898                   Insys_Anthem_003137898
Insys_Anthem_003137905                   Insys_Anthem_003137905
Insys_Anthem_003137914                   Insys_Anthem_003137914
Insys_Anthem_003137923                   Insys_Anthem_003137923
Insys_Anthem_003137932                   Insys_Anthem_003137932
Insys_Anthem_003137949                   Insys_Anthem_003137949
Insys_Anthem_003137978                   Insys_Anthem_003137978
Insys_Anthem_003137982                   Insys_Anthem_003137982
Insys_Anthem_003137985                   Insys_Anthem_003137985
Insys_Anthem_003138004                   Insys_Anthem_003138004
Insys_Anthem_003138032                   Insys_Anthem_003138032
Insys_Anthem_003138050                   Insys_Anthem_003138050
Insys_Anthem_003138066                   Insys_Anthem_003138066
Insys_Anthem_003138083                   Insys_Anthem_003138083
Insys_Anthem_003138095                   Insys_Anthem_003138095
Insys_Anthem_003138114                   Insys_Anthem_003138114
Insys_Anthem_003138134                   Insys_Anthem_003138134
Insys_Anthem_003138152                   Insys_Anthem_003138152
Insys_Anthem_003138154                   Insys_Anthem_003138154
Insys_Anthem_003138169                   Insys_Anthem_003138169
Insys_Anthem_003138189                   Insys_Anthem_003138189
Insys_Anthem_003138214                   Insys_Anthem_003138214
Insys_Anthem_003138251                   Insys_Anthem_003138251
Insys_Anthem_003138279                   Insys_Anthem_003138279
Insys_Anthem_003138286                   Insys_Anthem_003138286
Insys_Anthem_003138299                   Insys_Anthem_003138299

                                                    3053
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3055 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003138321                   Insys_Anthem_003138321
Insys_Anthem_003138333                   Insys_Anthem_003138333
Insys_Anthem_003138360                   Insys_Anthem_003138360
Insys_Anthem_003138386                   Insys_Anthem_003138386
Insys_Anthem_003138406                   Insys_Anthem_003138406
Insys_Anthem_003138416                   Insys_Anthem_003138416
Insys_Anthem_003138432                   Insys_Anthem_003138432
Insys_Anthem_003138459                   Insys_Anthem_003138459
Insys_Anthem_003138473                   Insys_Anthem_003138473
Insys_Anthem_003138485                   Insys_Anthem_003138485
Insys_Anthem_003138508                   Insys_Anthem_003138508
Insys_Anthem_003138525                   Insys_Anthem_003138525
Insys_Anthem_003138533                   Insys_Anthem_003138533
Insys_Anthem_003138567                   Insys_Anthem_003138567
Insys_Anthem_003138597                   Insys_Anthem_003138597
Insys_Anthem_003138609                   Insys_Anthem_003138609
Insys_Anthem_003138624                   Insys_Anthem_003138624
Insys_Anthem_003138655                   Insys_Anthem_003138655
Insys_Anthem_003138659                   Insys_Anthem_003138659
Insys_Anthem_003138661                   Insys_Anthem_003138661
Insys_Anthem_003138692                   Insys_Anthem_003138692
Insys_Anthem_003138729                   Insys_Anthem_003138729
Insys_Anthem_003138772                   Insys_Anthem_003138772
Insys_Anthem_003138804                   Insys_Anthem_003138804
Insys_Anthem_003138859                   Insys_Anthem_003138859
Insys_Anthem_003138861                   Insys_Anthem_003138861
Insys_Anthem_003138872                   Insys_Anthem_003138872
Insys_Anthem_003138911                   Insys_Anthem_003138911
Insys_Anthem_003138935                   Insys_Anthem_003138935
Insys_Anthem_003138958                   Insys_Anthem_003138958
Insys_Anthem_003138960                   Insys_Anthem_003138960
Insys_Anthem_003138990                   Insys_Anthem_003138990
Insys_Anthem_003139031                   Insys_Anthem_003139031
Insys_Anthem_003139035                   Insys_Anthem_003139035
Insys_Anthem_003139037                   Insys_Anthem_003139037
Insys_Anthem_003139177                   Insys_Anthem_003139177
Insys_Anthem_003139190                   Insys_Anthem_003139190
Insys_Anthem_003139192                   Insys_Anthem_003139192
Insys_Anthem_003139201                   Insys_Anthem_003139201
Insys_Anthem_003139296                   Insys_Anthem_003139296
Insys_Anthem_003139602                   Insys_Anthem_003139602
Insys_Anthem_003140261                   Insys_Anthem_003140261
Insys_Anthem_003140313                   Insys_Anthem_003140313
Insys_Anthem_003140333                   Insys_Anthem_003140333
Insys_Anthem_003140387                   Insys_Anthem_003140387
Insys_Anthem_003140469                   Insys_Anthem_003140469
Insys_Anthem_003140611                   Insys_Anthem_003140611

                                                    3054
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3056 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003140633                   Insys_Anthem_003140633
Insys_Anthem_003140662                   Insys_Anthem_003140662
Insys_Anthem_003140704                   Insys_Anthem_003140704
Insys_Anthem_003140754                   Insys_Anthem_003140754
Insys_Anthem_003141098                   Insys_Anthem_003141098
Insys_Anthem_003141237                   Insys_Anthem_003141237
Insys_Anthem_003141369                   Insys_Anthem_003141369
Insys_Anthem_003141536                   Insys_Anthem_003141536
Insys_Anthem_003141545                   Insys_Anthem_003141545
Insys_Anthem_003141589                   Insys_Anthem_003141589
Insys_Anthem_003141591                   Insys_Anthem_003141591
Insys_Anthem_003141630                   Insys_Anthem_003141630
Insys_Anthem_003141703                   Insys_Anthem_003141703
Insys_Anthem_003141769                   Insys_Anthem_003141769
Insys_Anthem_003141820                   Insys_Anthem_003141820
Insys_Anthem_003142185                   Insys_Anthem_003142185
Insys_Anthem_003142186                   Insys_Anthem_003142186
Insys_Anthem_003142187                   Insys_Anthem_003142187
Insys_Anthem_003142192                   Insys_Anthem_003142192
Insys_Anthem_003142195                   Insys_Anthem_003142195
Insys_Anthem_003142196                   Insys_Anthem_003142196
Insys_Anthem_003142388                   Insys_Anthem_003142388
Insys_Anthem_003142429                   Insys_Anthem_003142429
Insys_Anthem_003142617                   Insys_Anthem_003142617
Insys_Anthem_003142619                   Insys_Anthem_003142619
Insys_Anthem_003142699                   Insys_Anthem_003142699
Insys_Anthem_003142791                   Insys_Anthem_003142791
Insys_Anthem_003142811                   Insys_Anthem_003142811
Insys_Anthem_003142812                   Insys_Anthem_003142812
Insys_Anthem_003142833                   Insys_Anthem_003142833
Insys_Anthem_003142865                   Insys_Anthem_003142865
Insys_Anthem_003142866                   Insys_Anthem_003142866
Insys_Anthem_003142867                   Insys_Anthem_003142867
Insys_Anthem_003142868                   Insys_Anthem_003142868
Insys_Anthem_003142869                   Insys_Anthem_003142869
Insys_Anthem_003142898                   Insys_Anthem_003142898
Insys_Anthem_003143162                   Insys_Anthem_003143162
Insys_Anthem_003143169                   Insys_Anthem_003143169
Insys_Anthem_003143288                   Insys_Anthem_003143288
Insys_Anthem_003143325                   Insys_Anthem_003143325
Insys_Anthem_003143378                   Insys_Anthem_003143378
Insys_Anthem_003143448                   Insys_Anthem_003143448
Insys_Anthem_003143831                   Insys_Anthem_003143831
Insys_Anthem_003143944                   Insys_Anthem_003143944
Insys_Anthem_003144121                   Insys_Anthem_003144121
Insys_Anthem_003144253                   Insys_Anthem_003144253
Insys_Anthem_003144482                   Insys_Anthem_003144482

                                                    3055
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3057 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003144654                   Insys_Anthem_003144654
Insys_Anthem_003144725                   Insys_Anthem_003144725
Insys_Anthem_003144736                   Insys_Anthem_003144736
Insys_Anthem_003144763                   Insys_Anthem_003144763
Insys_Anthem_003144764                   Insys_Anthem_003144764
Insys_Anthem_003144848                   Insys_Anthem_003144848
Insys_Anthem_003144857                   Insys_Anthem_003144857
Insys_Anthem_003144866                   Insys_Anthem_003144866
Insys_Anthem_003144888                   Insys_Anthem_003144888
Insys_Anthem_003144902                   Insys_Anthem_003144902
Insys_Anthem_003145016                   Insys_Anthem_003145016
Insys_Anthem_003145021                   Insys_Anthem_003145021
Insys_Anthem_003145026                   Insys_Anthem_003145026
Insys_Anthem_003145027                   Insys_Anthem_003145027
Insys_Anthem_003145028                   Insys_Anthem_003145028
Insys_Anthem_003145029                   Insys_Anthem_003145029
Insys_Anthem_003145030                   Insys_Anthem_003145030
Insys_Anthem_003145031                   Insys_Anthem_003145031
Insys_Anthem_003145032                   Insys_Anthem_003145032
Insys_Anthem_003145203                   Insys_Anthem_003145203
Insys_Anthem_003145272                   Insys_Anthem_003145272
Insys_Anthem_003145276                   Insys_Anthem_003145276
Insys_Anthem_003145282                   Insys_Anthem_003145282
Insys_Anthem_003145296                   Insys_Anthem_003145296
Insys_Anthem_003145306                   Insys_Anthem_003145306
Insys_Anthem_003145387                   Insys_Anthem_003145387
Insys_Anthem_003145579                   Insys_Anthem_003145579
Insys_Anthem_003145581                   Insys_Anthem_003145581
Insys_Anthem_003145584                   Insys_Anthem_003145584
Insys_Anthem_003145587                   Insys_Anthem_003145587
Insys_Anthem_003145588                   Insys_Anthem_003145588
Insys_Anthem_003145594                   Insys_Anthem_003145594
Insys_Anthem_003145605                   Insys_Anthem_003145605
Insys_Anthem_003145612                   Insys_Anthem_003145612
Insys_Anthem_003145614                   Insys_Anthem_003145614
Insys_Anthem_003145618                   Insys_Anthem_003145618
Insys_Anthem_003145619                   Insys_Anthem_003145619
Insys_Anthem_003145629                   Insys_Anthem_003145629
Insys_Anthem_003145633                   Insys_Anthem_003145633
Insys_Anthem_003145704                   Insys_Anthem_003145704
Insys_Anthem_003145742                   Insys_Anthem_003145742
Insys_Anthem_003145910                   Insys_Anthem_003145910
Insys_Anthem_003145912                   Insys_Anthem_003145912
Insys_Anthem_003145913                   Insys_Anthem_003145913
Insys_Anthem_003145915                   Insys_Anthem_003145915
Insys_Anthem_003145937                   Insys_Anthem_003145937
Insys_Anthem_003145953                   Insys_Anthem_003145953

                                                    3056
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3058 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003145963                   Insys_Anthem_003145963
Insys_Anthem_003145975                   Insys_Anthem_003145975
Insys_Anthem_003145984                   Insys_Anthem_003145984
Insys_Anthem_003145987                   Insys_Anthem_003145987
Insys_Anthem_003146134                   Insys_Anthem_003146134
Insys_Anthem_003146139                   Insys_Anthem_003146139
Insys_Anthem_003146180                   Insys_Anthem_003146180
Insys_Anthem_003146187                   Insys_Anthem_003146187
Insys_Anthem_003146346                   Insys_Anthem_003146346
Insys_Anthem_003146360                   Insys_Anthem_003146360
Insys_Anthem_003146382                   Insys_Anthem_003146382
Insys_Anthem_003146400                   Insys_Anthem_003146400
Insys_Anthem_003146426                   Insys_Anthem_003146426
Insys_Anthem_003146537                   Insys_Anthem_003146537
Insys_Anthem_003146543                   Insys_Anthem_003146543
Insys_Anthem_003146546                   Insys_Anthem_003146546
Insys_Anthem_003146547                   Insys_Anthem_003146547
Insys_Anthem_003146571                   Insys_Anthem_003146571
Insys_Anthem_003146620                   Insys_Anthem_003146620
Insys_Anthem_003146659                   Insys_Anthem_003146659
Insys_Anthem_003146666                   Insys_Anthem_003146666
Insys_Anthem_003146733                   Insys_Anthem_003146733
Insys_Anthem_003146770                   Insys_Anthem_003146770
Insys_Anthem_003146773                   Insys_Anthem_003146773
Insys_Anthem_003146778                   Insys_Anthem_003146778
Insys_Anthem_003146783                   Insys_Anthem_003146783
Insys_Anthem_003146810                   Insys_Anthem_003146810
Insys_Anthem_003146812                   Insys_Anthem_003146812
Insys_Anthem_003146835                   Insys_Anthem_003146835
Insys_Anthem_003146872                   Insys_Anthem_003146872
Insys_Anthem_003146918                   Insys_Anthem_003146918
Insys_Anthem_003147059                   Insys_Anthem_003147059
Insys_Anthem_003147082                   Insys_Anthem_003147082
Insys_Anthem_003147130                   Insys_Anthem_003147130
Insys_Anthem_003147134                   Insys_Anthem_003147134
Insys_Anthem_003147215                   Insys_Anthem_003147215
Insys_Anthem_003147521                   Insys_Anthem_003147521
Insys_Anthem_003147752                   Insys_Anthem_003147752
Insys_Anthem_003147820                   Insys_Anthem_003147820
Insys_Anthem_003147990                   Insys_Anthem_003147990
Insys_Anthem_003147992                   Insys_Anthem_003147992
Insys_Anthem_003148008                   Insys_Anthem_003148008
Insys_Anthem_003148022                   Insys_Anthem_003148022
Insys_Anthem_003148239                   Insys_Anthem_003148239
Insys_Anthem_003148242                   Insys_Anthem_003148242
Insys_Anthem_003148260                   Insys_Anthem_003148260
Insys_Anthem_003148266                   Insys_Anthem_003148266

                                                    3057
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3059 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003148543                   Insys_Anthem_003148543
Insys_Anthem_003148558                   Insys_Anthem_003148558
Insys_Anthem_003148720                   Insys_Anthem_003148720
Insys_Anthem_003148727                   Insys_Anthem_003148727
Insys_Anthem_003148822                   Insys_Anthem_003148822
Insys_Anthem_003148879                   Insys_Anthem_003148879
Insys_Anthem_003148880                   Insys_Anthem_003148880
Insys_Anthem_003148919                   Insys_Anthem_003148919
Insys_Anthem_003148943                   Insys_Anthem_003148943
Insys_Anthem_003148982                   Insys_Anthem_003148982
Insys_Anthem_003149001                   Insys_Anthem_003149001
Insys_Anthem_003149026                   Insys_Anthem_003149026
Insys_Anthem_003149086                   Insys_Anthem_003149086
Insys_Anthem_003149092                   Insys_Anthem_003149092
Insys_Anthem_003149662                   Insys_Anthem_003149662
Insys_Anthem_003149663                   Insys_Anthem_003149663
Insys_Anthem_003149775                   Insys_Anthem_003149775
Insys_Anthem_003149776                   Insys_Anthem_003149776
Insys_Anthem_003149783                   Insys_Anthem_003149783
Insys_Anthem_003149784                   Insys_Anthem_003149784
Insys_Anthem_003150019                   Insys_Anthem_003150019
Insys_Anthem_003150023                   Insys_Anthem_003150023
Insys_Anthem_003150027                   Insys_Anthem_003150027
Insys_Anthem_003150107                   Insys_Anthem_003150107
Insys_Anthem_003150108                   Insys_Anthem_003150108
Insys_Anthem_003150109                   Insys_Anthem_003150109
Insys_Anthem_003150116                   Insys_Anthem_003150116
Insys_Anthem_003150117                   Insys_Anthem_003150117
Insys_Anthem_003150145                   Insys_Anthem_003150145
Insys_Anthem_003150146                   Insys_Anthem_003150146
Insys_Anthem_003150159                   Insys_Anthem_003150159
Insys_Anthem_003150184                   Insys_Anthem_003150184
Insys_Anthem_003150326                   Insys_Anthem_003150326
Insys_Anthem_003151428                   Insys_Anthem_003151428
Insys_Anthem_003151646                   Insys_Anthem_003151646
Insys_Anthem_003151647                   Insys_Anthem_003151647
Insys_Anthem_003151651                   Insys_Anthem_003151651
Insys_Anthem_003152020                   Insys_Anthem_003152020
Insys_Anthem_003152021                   Insys_Anthem_003152021
Insys_Anthem_003152046                   Insys_Anthem_003152046
Insys_Anthem_003152051                   Insys_Anthem_003152051
Insys_Anthem_003152052                   Insys_Anthem_003152052
Insys_Anthem_003152440                   Insys_Anthem_003152440
Insys_Anthem_003152444                   Insys_Anthem_003152444
Insys_Anthem_003152827                   Insys_Anthem_003152827
Insys_Anthem_003152978                   Insys_Anthem_003152978
Insys_Anthem_003153122                   Insys_Anthem_003153122

                                                    3058
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3060 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003153186                   Insys_Anthem_003153186
Insys_Anthem_003153456                   Insys_Anthem_003153456
Insys_Anthem_003153459                   Insys_Anthem_003153459
Insys_Anthem_003153577                   Insys_Anthem_003153577
Insys_Anthem_003153580                   Insys_Anthem_003153580
Insys_Anthem_003153620                   Insys_Anthem_003153620
Insys_Anthem_003153641                   Insys_Anthem_003153641
Insys_Anthem_003154008                   Insys_Anthem_003154008
Insys_Anthem_003154055                   Insys_Anthem_003154055
Insys_Anthem_003154114                   Insys_Anthem_003154114
Insys_Anthem_003154442                   Insys_Anthem_003154442
Insys_Anthem_003154577                   Insys_Anthem_003154577
Insys_Anthem_003154932                   Insys_Anthem_003154932
Insys_Anthem_003154947                   Insys_Anthem_003154947
Insys_Anthem_003154978                   Insys_Anthem_003154978
Insys_Anthem_003155012                   Insys_Anthem_003155012
Insys_Anthem_003155040                   Insys_Anthem_003155040
Insys_Anthem_003155058                   Insys_Anthem_003155058
Insys_Anthem_003155092                   Insys_Anthem_003155092
Insys_Anthem_003155101                   Insys_Anthem_003155101
Insys_Anthem_003155113                   Insys_Anthem_003155113
Insys_Anthem_003155121                   Insys_Anthem_003155121
Insys_Anthem_003155124                   Insys_Anthem_003155124
Insys_Anthem_003155154                   Insys_Anthem_003155154
Insys_Anthem_003155155                   Insys_Anthem_003155155
Insys_Anthem_003155165                   Insys_Anthem_003155165
Insys_Anthem_003155171                   Insys_Anthem_003155171
Insys_Anthem_003155179                   Insys_Anthem_003155179
Insys_Anthem_003155181                   Insys_Anthem_003155181
Insys_Anthem_003155228                   Insys_Anthem_003155228
Insys_Anthem_003155235                   Insys_Anthem_003155235
Insys_Anthem_003155397                   Insys_Anthem_003155397
Insys_Anthem_003155400                   Insys_Anthem_003155400
Insys_Anthem_003155418                   Insys_Anthem_003155418
Insys_Anthem_003155524                   Insys_Anthem_003155524
Insys_Anthem_003156155                   Insys_Anthem_003156155
Insys_Anthem_003156237                   Insys_Anthem_003156237
Insys_Anthem_003156438                   Insys_Anthem_003156438
Insys_Anthem_003156439                   Insys_Anthem_003156439
Insys_Anthem_003156483                   Insys_Anthem_003156483
Insys_Anthem_003156551                   Insys_Anthem_003156551
Insys_Anthem_003156622                   Insys_Anthem_003156622
Insys_Anthem_003156665                   Insys_Anthem_003156665
Insys_Anthem_003156675                   Insys_Anthem_003156675
Insys_Anthem_003156679                   Insys_Anthem_003156679
Insys_Anthem_003156688                   Insys_Anthem_003156688
Insys_Anthem_003156970                   Insys_Anthem_003156970

                                                    3059
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3061 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003157058                   Insys_Anthem_003157058
Insys_Anthem_003157087                   Insys_Anthem_003157087
Insys_Anthem_003157089                   Insys_Anthem_003157089
Insys_Anthem_003157232                   Insys_Anthem_003157232
Insys_Anthem_003157455                   Insys_Anthem_003157455
Insys_Anthem_003157478                   Insys_Anthem_003157478
Insys_Anthem_003157494                   Insys_Anthem_003157494
Insys_Anthem_003157651                   Insys_Anthem_003157651
Insys_Anthem_003157655                   Insys_Anthem_003157655
Insys_Anthem_003157712                   Insys_Anthem_003157712
Insys_Anthem_003157721                   Insys_Anthem_003157721
Insys_Anthem_003157739                   Insys_Anthem_003157739
Insys_Anthem_003157751                   Insys_Anthem_003157751
Insys_Anthem_003157754                   Insys_Anthem_003157754
Insys_Anthem_003157803                   Insys_Anthem_003157803
Insys_Anthem_003157825                   Insys_Anthem_003157825
Insys_Anthem_003157826                   Insys_Anthem_003157826
Insys_Anthem_003157827                   Insys_Anthem_003157827
Insys_Anthem_003157828                   Insys_Anthem_003157828
Insys_Anthem_003157834                   Insys_Anthem_003157834
Insys_Anthem_003158264                   Insys_Anthem_003158264
Insys_Anthem_003158413                   Insys_Anthem_003158413
Insys_Anthem_003158414                   Insys_Anthem_003158414
Insys_Anthem_003158415                   Insys_Anthem_003158415
Insys_Anthem_003158425                   Insys_Anthem_003158425
Insys_Anthem_003158753                   Insys_Anthem_003158753
Insys_Anthem_003158790                   Insys_Anthem_003158790
Insys_Anthem_003158910                   Insys_Anthem_003158910
Insys_Anthem_003158928                   Insys_Anthem_003158928
Insys_Anthem_003158939                   Insys_Anthem_003158939
Insys_Anthem_003158940                   Insys_Anthem_003158940
Insys_Anthem_003158956                   Insys_Anthem_003158956
Insys_Anthem_003158961                   Insys_Anthem_003158961
Insys_Anthem_003158970                   Insys_Anthem_003158970
Insys_Anthem_003158973                   Insys_Anthem_003158973
Insys_Anthem_003158980                   Insys_Anthem_003158980
Insys_Anthem_003158983                   Insys_Anthem_003158983
Insys_Anthem_003158993                   Insys_Anthem_003158993
Insys_Anthem_003158996                   Insys_Anthem_003158996
Insys_Anthem_003159004                   Insys_Anthem_003159004
Insys_Anthem_003159006                   Insys_Anthem_003159006
Insys_Anthem_003159022                   Insys_Anthem_003159022
Insys_Anthem_003159026                   Insys_Anthem_003159026
Insys_Anthem_003159272                   Insys_Anthem_003159272
Insys_Anthem_003159277                   Insys_Anthem_003159277
Insys_Anthem_003159339                   Insys_Anthem_003159339
Insys_Anthem_003159436                   Insys_Anthem_003159436

                                                    3060
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3062 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003159472                   Insys_Anthem_003159472
Insys_Anthem_003159488                   Insys_Anthem_003159488
Insys_Anthem_003159519                   Insys_Anthem_003159519
Insys_Anthem_003159522                   Insys_Anthem_003159522
Insys_Anthem_003159524                   Insys_Anthem_003159524
Insys_Anthem_003159535                   Insys_Anthem_003159535
Insys_Anthem_003159538                   Insys_Anthem_003159538
Insys_Anthem_003159648                   Insys_Anthem_003159648
Insys_Anthem_003159689                   Insys_Anthem_003159689
Insys_Anthem_003159802                   Insys_Anthem_003159802
Insys_Anthem_003160015                   Insys_Anthem_003160015
Insys_Anthem_003160145                   Insys_Anthem_003160145
Insys_Anthem_003160575                   Insys_Anthem_003160575
Insys_Anthem_003160779                   Insys_Anthem_003160779
Insys_Anthem_003160797                   Insys_Anthem_003160797
Insys_Anthem_003160812                   Insys_Anthem_003160812
Insys_Anthem_003160813                   Insys_Anthem_003160813
Insys_Anthem_003160956                   Insys_Anthem_003160956
Insys_Anthem_003161136                   Insys_Anthem_003161136
Insys_Anthem_003161197                   Insys_Anthem_003161197
Insys_Anthem_003161270                   Insys_Anthem_003161270
Insys_Anthem_003161284                   Insys_Anthem_003161284
Insys_Anthem_003161301                   Insys_Anthem_003161301
Insys_Anthem_003161389                   Insys_Anthem_003161389
Insys_Anthem_003161421                   Insys_Anthem_003161421
Insys_Anthem_003161763                   Insys_Anthem_003161763
Insys_Anthem_003161784                   Insys_Anthem_003161784
Insys_Anthem_003161967                   Insys_Anthem_003161967
Insys_Anthem_003161980                   Insys_Anthem_003161980
Insys_Anthem_003162075                   Insys_Anthem_003162075
Insys_Anthem_003162080                   Insys_Anthem_003162080
Insys_Anthem_003162096                   Insys_Anthem_003162096
Insys_Anthem_003162123                   Insys_Anthem_003162123
Insys_Anthem_003162128                   Insys_Anthem_003162128
Insys_Anthem_003162152                   Insys_Anthem_003162152
Insys_Anthem_003162320                   Insys_Anthem_003162320
Insys_Anthem_003162364                   Insys_Anthem_003162364
Insys_Anthem_003162375                   Insys_Anthem_003162375
Insys_Anthem_003162379                   Insys_Anthem_003162379
Insys_Anthem_003162389                   Insys_Anthem_003162389
Insys_Anthem_003162451                   Insys_Anthem_003162451
Insys_Anthem_003162617                   Insys_Anthem_003162617
Insys_Anthem_003162773                   Insys_Anthem_003162773
Insys_Anthem_003163033                   Insys_Anthem_003163033
Insys_Anthem_003163212                   Insys_Anthem_003163212
Insys_Anthem_003163250                   Insys_Anthem_003163250
Insys_Anthem_003163457                   Insys_Anthem_003163457

                                                    3061
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3063 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003163524                   Insys_Anthem_003163524
Insys_Anthem_003163545                   Insys_Anthem_003163545
Insys_Anthem_003163738                   Insys_Anthem_003163738
Insys_Anthem_003163819                   Insys_Anthem_003163819
Insys_Anthem_003163821                   Insys_Anthem_003163821
Insys_Anthem_003163888                   Insys_Anthem_003163888
Insys_Anthem_003163954                   Insys_Anthem_003163954
Insys_Anthem_003163998                   Insys_Anthem_003163998
Insys_Anthem_003164178                   Insys_Anthem_003164178
Insys_Anthem_003164405                   Insys_Anthem_003164405
Insys_Anthem_003164414                   Insys_Anthem_003164414
Insys_Anthem_003164424                   Insys_Anthem_003164424
Insys_Anthem_003164435                   Insys_Anthem_003164435
Insys_Anthem_003164456                   Insys_Anthem_003164456
Insys_Anthem_003164524                   Insys_Anthem_003164524
Insys_Anthem_003164563                   Insys_Anthem_003164563
Insys_Anthem_003164646                   Insys_Anthem_003164646
Insys_Anthem_003164749                   Insys_Anthem_003164749
Insys_Anthem_003164797                   Insys_Anthem_003164797
Insys_Anthem_003164839                   Insys_Anthem_003164839
Insys_Anthem_003165037                   Insys_Anthem_003165037
Insys_Anthem_003165216                   Insys_Anthem_003165216
Insys_Anthem_003165272                   Insys_Anthem_003165272
Insys_Anthem_003165339                   Insys_Anthem_003165339
Insys_Anthem_003165383                   Insys_Anthem_003165383
Insys_Anthem_003165451                   Insys_Anthem_003165451
Insys_Anthem_003165486                   Insys_Anthem_003165486
Insys_Anthem_003165496                   Insys_Anthem_003165496
Insys_Anthem_003165680                   Insys_Anthem_003165680
Insys_Anthem_003165775                   Insys_Anthem_003165775
Insys_Anthem_003165961                   Insys_Anthem_003165961
Insys_Anthem_003165969                   Insys_Anthem_003165969
Insys_Anthem_003166028                   Insys_Anthem_003166028
Insys_Anthem_003166177                   Insys_Anthem_003166177
Insys_Anthem_003166292                   Insys_Anthem_003166292
Insys_Anthem_003166428                   Insys_Anthem_003166428
Insys_Anthem_003166478                   Insys_Anthem_003166478
Insys_Anthem_003166484                   Insys_Anthem_003166484
Insys_Anthem_003166501                   Insys_Anthem_003166501
Insys_Anthem_003166582                   Insys_Anthem_003166582
Insys_Anthem_003166625                   Insys_Anthem_003166625
Insys_Anthem_003166640                   Insys_Anthem_003166640
Insys_Anthem_003166666                   Insys_Anthem_003166666
Insys_Anthem_003166672                   Insys_Anthem_003166672
Insys_Anthem_003166692                   Insys_Anthem_003166692
Insys_Anthem_003166833                   Insys_Anthem_003166833
Insys_Anthem_003167011                   Insys_Anthem_003167011

                                                    3062
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3064 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003167091                   Insys_Anthem_003167091
Insys_Anthem_003167174                   Insys_Anthem_003167174
Insys_Anthem_003167297                   Insys_Anthem_003167297
Insys_Anthem_003167368                   Insys_Anthem_003167368
Insys_Anthem_003167448                   Insys_Anthem_003167448
Insys_Anthem_003167490                   Insys_Anthem_003167490
Insys_Anthem_003167526                   Insys_Anthem_003167526
Insys_Anthem_003167565                   Insys_Anthem_003167565
Insys_Anthem_003167667                   Insys_Anthem_003167667
Insys_Anthem_003167689                   Insys_Anthem_003167689
Insys_Anthem_003167711                   Insys_Anthem_003167711
Insys_Anthem_003167790                   Insys_Anthem_003167790
Insys_Anthem_003167795                   Insys_Anthem_003167795
Insys_Anthem_003167945                   Insys_Anthem_003167945
Insys_Anthem_003168084                   Insys_Anthem_003168084
Insys_Anthem_003168273                   Insys_Anthem_003168273
Insys_Anthem_003168336                   Insys_Anthem_003168336
Insys_Anthem_003168371                   Insys_Anthem_003168371
Insys_Anthem_003168492                   Insys_Anthem_003168492
Insys_Anthem_003168506                   Insys_Anthem_003168506
Insys_Anthem_003168507                   Insys_Anthem_003168507
Insys_Anthem_003168526                   Insys_Anthem_003168526
Insys_Anthem_003168532                   Insys_Anthem_003168532
Insys_Anthem_003168534                   Insys_Anthem_003168534
Insys_Anthem_003168551                   Insys_Anthem_003168551
Insys_Anthem_003168628                   Insys_Anthem_003168628
Insys_Anthem_003168802                   Insys_Anthem_003168802
Insys_Anthem_003168824                   Insys_Anthem_003168824
Insys_Anthem_003168834                   Insys_Anthem_003168834
Insys_Anthem_003168836                   Insys_Anthem_003168836
Insys_Anthem_003168862                   Insys_Anthem_003168862
Insys_Anthem_003168998                   Insys_Anthem_003168998
Insys_Anthem_003169042                   Insys_Anthem_003169042
Insys_Anthem_003169047                   Insys_Anthem_003169047
Insys_Anthem_003169058                   Insys_Anthem_003169058
Insys_Anthem_003169064                   Insys_Anthem_003169064
Insys_Anthem_003169076                   Insys_Anthem_003169076
Insys_Anthem_003169091                   Insys_Anthem_003169091
Insys_Anthem_003169100                   Insys_Anthem_003169100
Insys_Anthem_003169106                   Insys_Anthem_003169106
Insys_Anthem_003169117                   Insys_Anthem_003169117
Insys_Anthem_003169133                   Insys_Anthem_003169133
Insys_Anthem_003169150                   Insys_Anthem_003169150
Insys_Anthem_003169152                   Insys_Anthem_003169152
Insys_Anthem_003169169                   Insys_Anthem_003169169
Insys_Anthem_003169200                   Insys_Anthem_003169200
Insys_Anthem_003169348                   Insys_Anthem_003169348

                                                    3063
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3065 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003169361                   Insys_Anthem_003169361
Insys_Anthem_003169363                   Insys_Anthem_003169363
Insys_Anthem_003169371                   Insys_Anthem_003169371
Insys_Anthem_003169374                   Insys_Anthem_003169374
Insys_Anthem_003169427                   Insys_Anthem_003169427
Insys_Anthem_003169468                   Insys_Anthem_003169468
Insys_Anthem_003169480                   Insys_Anthem_003169480
Insys_Anthem_003169489                   Insys_Anthem_003169489
Insys_Anthem_003169507                   Insys_Anthem_003169507
Insys_Anthem_003169508                   Insys_Anthem_003169508
Insys_Anthem_003169554                   Insys_Anthem_003169554
Insys_Anthem_003169621                   Insys_Anthem_003169621
Insys_Anthem_003169698                   Insys_Anthem_003169698
Insys_Anthem_003169733                   Insys_Anthem_003169733
Insys_Anthem_003169810                   Insys_Anthem_003169810
Insys_Anthem_003169821                   Insys_Anthem_003169821
Insys_Anthem_003169882                   Insys_Anthem_003169882
Insys_Anthem_003169883                   Insys_Anthem_003169883
Insys_Anthem_003169887                   Insys_Anthem_003169887
Insys_Anthem_003169890                   Insys_Anthem_003169890
Insys_Anthem_003169903                   Insys_Anthem_003169903
Insys_Anthem_003169924                   Insys_Anthem_003169924
Insys_Anthem_003169936                   Insys_Anthem_003169936
Insys_Anthem_003170132                   Insys_Anthem_003170132
Insys_Anthem_003170168                   Insys_Anthem_003170168
Insys_Anthem_003170176                   Insys_Anthem_003170176
Insys_Anthem_003170181                   Insys_Anthem_003170181
Insys_Anthem_003170236                   Insys_Anthem_003170236
Insys_Anthem_003170413                   Insys_Anthem_003170413
Insys_Anthem_003170457                   Insys_Anthem_003170457
Insys_Anthem_003170463                   Insys_Anthem_003170463
Insys_Anthem_003170519                   Insys_Anthem_003170519
Insys_Anthem_003170673                   Insys_Anthem_003170673
Insys_Anthem_003171227                   Insys_Anthem_003171227
Insys_Anthem_003171263                   Insys_Anthem_003171263
Insys_Anthem_003171302                   Insys_Anthem_003171302
Insys_Anthem_003171328                   Insys_Anthem_003171328
Insys_Anthem_003171486                   Insys_Anthem_003171486
Insys_Anthem_003172037                   Insys_Anthem_003172037
Insys_Anthem_003172101                   Insys_Anthem_003172101
Insys_Anthem_003172112                   Insys_Anthem_003172112
Insys_Anthem_003172169                   Insys_Anthem_003172169
Insys_Anthem_003172235                   Insys_Anthem_003172235
Insys_Anthem_003173081                   Insys_Anthem_003173081
Insys_Anthem_003173143                   Insys_Anthem_003173143
Insys_Anthem_003173190                   Insys_Anthem_003173190
Insys_Anthem_003173873                   Insys_Anthem_003173873

                                                    3064
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3066 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003173939                   Insys_Anthem_003173939
Insys_Anthem_003173957                   Insys_Anthem_003173957
Insys_Anthem_003174084                   Insys_Anthem_003174084
Insys_Anthem_003174638                   Insys_Anthem_003174638
Insys_Anthem_003174776                   Insys_Anthem_003174776
Insys_Anthem_003174819                   Insys_Anthem_003174819
Insys_Anthem_003174991                   Insys_Anthem_003174991
Insys_Anthem_003175202                   Insys_Anthem_003175202
Insys_Anthem_003175264                   Insys_Anthem_003175264
Insys_Anthem_003175557                   Insys_Anthem_003175557
Insys_Anthem_003175559                   Insys_Anthem_003175559
Insys_Anthem_003175570                   Insys_Anthem_003175570
Insys_Anthem_003175572                   Insys_Anthem_003175572
Insys_Anthem_003175659                   Insys_Anthem_003175659
Insys_Anthem_003175661                   Insys_Anthem_003175661
Insys_Anthem_003175663                   Insys_Anthem_003175663
Insys_Anthem_003175741                   Insys_Anthem_003175741
Insys_Anthem_003175746                   Insys_Anthem_003175746
Insys_Anthem_003175747                   Insys_Anthem_003175747
Insys_Anthem_003175751                   Insys_Anthem_003175751
Insys_Anthem_003175754                   Insys_Anthem_003175754
Insys_Anthem_003175758                   Insys_Anthem_003175758
Insys_Anthem_003175893                   Insys_Anthem_003175893
Insys_Anthem_003175907                   Insys_Anthem_003175907
Insys_Anthem_003175909                   Insys_Anthem_003175909
Insys_Anthem_003176076                   Insys_Anthem_003176076
Insys_Anthem_003176421                   Insys_Anthem_003176421
Insys_Anthem_003176887                   Insys_Anthem_003176887
Insys_Anthem_003176938                   Insys_Anthem_003176938
Insys_Anthem_003177321                   Insys_Anthem_003177321
Insys_Anthem_003177329                   Insys_Anthem_003177329
Insys_Anthem_003177432                   Insys_Anthem_003177432
Insys_Anthem_003177519                   Insys_Anthem_003177519
Insys_Anthem_003177564                   Insys_Anthem_003177564
Insys_Anthem_003177874                   Insys_Anthem_003177874
Insys_Anthem_003177889                   Insys_Anthem_003177889
Insys_Anthem_003178004                   Insys_Anthem_003178004
Insys_Anthem_003178045                   Insys_Anthem_003178045
Insys_Anthem_003178345                   Insys_Anthem_003178345
Insys_Anthem_003178417                   Insys_Anthem_003178417
Insys_Anthem_003178526                   Insys_Anthem_003178526
Insys_Anthem_003178983                   Insys_Anthem_003178983
Insys_Anthem_003178996                   Insys_Anthem_003178996
Insys_Anthem_003179023                   Insys_Anthem_003179023
Insys_Anthem_003179172                   Insys_Anthem_003179172
Insys_Anthem_003179335                   Insys_Anthem_003179335
Insys_Anthem_003179424                   Insys_Anthem_003179424

                                                    3065
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3067 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003179479                   Insys_Anthem_003179479
Insys_Anthem_003179675                   Insys_Anthem_003179675
Insys_Anthem_003179688                   Insys_Anthem_003179688
Insys_Anthem_003179694                   Insys_Anthem_003179694
Insys_Anthem_003179712                   Insys_Anthem_003179712
Insys_Anthem_003179824                   Insys_Anthem_003179824
Insys_Anthem_003179925                   Insys_Anthem_003179925
Insys_Anthem_003179957                   Insys_Anthem_003179957
Insys_Anthem_003180196                   Insys_Anthem_003180196
Insys_Anthem_003180208                   Insys_Anthem_003180208
Insys_Anthem_003180217                   Insys_Anthem_003180217
Insys_Anthem_003180280                   Insys_Anthem_003180280
Insys_Anthem_003180428                   Insys_Anthem_003180428
Insys_Anthem_003180429                   Insys_Anthem_003180429
Insys_Anthem_003180433                   Insys_Anthem_003180433
Insys_Anthem_003180434                   Insys_Anthem_003180434
Insys_Anthem_003180435                   Insys_Anthem_003180435
Insys_Anthem_003180447                   Insys_Anthem_003180447
Insys_Anthem_003180448                   Insys_Anthem_003180448
Insys_Anthem_003180452                   Insys_Anthem_003180452
Insys_Anthem_003180453                   Insys_Anthem_003180453
Insys_Anthem_003180454                   Insys_Anthem_003180454
Insys_Anthem_003180465                   Insys_Anthem_003180465
Insys_Anthem_003180466                   Insys_Anthem_003180466
Insys_Anthem_003180470                   Insys_Anthem_003180470
Insys_Anthem_003180471                   Insys_Anthem_003180471
Insys_Anthem_003180472                   Insys_Anthem_003180472
Insys_Anthem_003180741                   Insys_Anthem_003180741
Insys_Anthem_003180768                   Insys_Anthem_003180768
Insys_Anthem_003180820                   Insys_Anthem_003180820
Insys_Anthem_003180822                   Insys_Anthem_003180822
Insys_Anthem_003180826                   Insys_Anthem_003180826
Insys_Anthem_003181367                   Insys_Anthem_003181367
Insys_Anthem_003181409                   Insys_Anthem_003181409
Insys_Anthem_003181580                   Insys_Anthem_003181580
Insys_Anthem_003181582                   Insys_Anthem_003181582
Insys_Anthem_003181583                   Insys_Anthem_003181583
Insys_Anthem_003181584                   Insys_Anthem_003181584
Insys_Anthem_003181903                   Insys_Anthem_003181903
Insys_Anthem_003181977                   Insys_Anthem_003181977
Insys_Anthem_003182008                   Insys_Anthem_003182008
Insys_Anthem_003182023                   Insys_Anthem_003182023
Insys_Anthem_003182032                   Insys_Anthem_003182032
Insys_Anthem_003182039                   Insys_Anthem_003182039
Insys_Anthem_003182041                   Insys_Anthem_003182041
Insys_Anthem_003182051                   Insys_Anthem_003182051
Insys_Anthem_003182070                   Insys_Anthem_003182070

                                                    3066
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3068 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003182074                   Insys_Anthem_003182074
Insys_Anthem_003182093                   Insys_Anthem_003182093
Insys_Anthem_003182297                   Insys_Anthem_003182297
Insys_Anthem_003182299                   Insys_Anthem_003182299
Insys_Anthem_003182300                   Insys_Anthem_003182300
Insys_Anthem_003182301                   Insys_Anthem_003182301
Insys_Anthem_003182312                   Insys_Anthem_003182312
Insys_Anthem_003182426                   Insys_Anthem_003182426
Insys_Anthem_003182441                   Insys_Anthem_003182441
Insys_Anthem_003182489                   Insys_Anthem_003182489
Insys_Anthem_003182494                   Insys_Anthem_003182494
Insys_Anthem_003182542                   Insys_Anthem_003182542
Insys_Anthem_003182575                   Insys_Anthem_003182575
Insys_Anthem_003182687                   Insys_Anthem_003182687
Insys_Anthem_003182788                   Insys_Anthem_003182788
Insys_Anthem_003182789                   Insys_Anthem_003182789
Insys_Anthem_003182913                   Insys_Anthem_003182913
Insys_Anthem_003182924                   Insys_Anthem_003182924
Insys_Anthem_003182944                   Insys_Anthem_003182944
Insys_Anthem_003182960                   Insys_Anthem_003182960
Insys_Anthem_003182963                   Insys_Anthem_003182963
Insys_Anthem_003183021                   Insys_Anthem_003183021
Insys_Anthem_003183022                   Insys_Anthem_003183022
Insys_Anthem_003183026                   Insys_Anthem_003183026
Insys_Anthem_003183034                   Insys_Anthem_003183034
Insys_Anthem_003183070                   Insys_Anthem_003183070
Insys_Anthem_003183296                   Insys_Anthem_003183296
Insys_Anthem_003183302                   Insys_Anthem_003183302
Insys_Anthem_003183303                   Insys_Anthem_003183303
Insys_Anthem_003183304                   Insys_Anthem_003183304
Insys_Anthem_003183307                   Insys_Anthem_003183307
Insys_Anthem_003183321                   Insys_Anthem_003183321
Insys_Anthem_003183365                   Insys_Anthem_003183365
Insys_Anthem_003183378                   Insys_Anthem_003183378
Insys_Anthem_003183390                   Insys_Anthem_003183390
Insys_Anthem_003183433                   Insys_Anthem_003183433
Insys_Anthem_003183437                   Insys_Anthem_003183437
Insys_Anthem_003183438                   Insys_Anthem_003183438
Insys_Anthem_003183445                   Insys_Anthem_003183445
Insys_Anthem_003183462                   Insys_Anthem_003183462
Insys_Anthem_003183521                   Insys_Anthem_003183521
Insys_Anthem_003183613                   Insys_Anthem_003183613
Insys_Anthem_003183708                   Insys_Anthem_003183708
Insys_Anthem_003183714                   Insys_Anthem_003183714
Insys_Anthem_003183715                   Insys_Anthem_003183715
Insys_Anthem_003183716                   Insys_Anthem_003183716
Insys_Anthem_003183719                   Insys_Anthem_003183719

                                                    3067
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3069 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003183732                   Insys_Anthem_003183732
Insys_Anthem_003183772                   Insys_Anthem_003183772
Insys_Anthem_003183847                   Insys_Anthem_003183847
Insys_Anthem_003183862                   Insys_Anthem_003183862
Insys_Anthem_003183869                   Insys_Anthem_003183869
Insys_Anthem_003183874                   Insys_Anthem_003183874
Insys_Anthem_003183875                   Insys_Anthem_003183875
Insys_Anthem_003183882                   Insys_Anthem_003183882
Insys_Anthem_003183937                   Insys_Anthem_003183937
Insys_Anthem_003183965                   Insys_Anthem_003183965
Insys_Anthem_003183970                   Insys_Anthem_003183970
Insys_Anthem_003183974                   Insys_Anthem_003183974
Insys_Anthem_003184135                   Insys_Anthem_003184135
Insys_Anthem_003184137                   Insys_Anthem_003184137
Insys_Anthem_003184138                   Insys_Anthem_003184138
Insys_Anthem_003184139                   Insys_Anthem_003184139
Insys_Anthem_003184140                   Insys_Anthem_003184140
Insys_Anthem_003184142                   Insys_Anthem_003184142
Insys_Anthem_003184143                   Insys_Anthem_003184143
Insys_Anthem_003184149                   Insys_Anthem_003184149
Insys_Anthem_003184154                   Insys_Anthem_003184154
Insys_Anthem_003184164                   Insys_Anthem_003184164
Insys_Anthem_003184165                   Insys_Anthem_003184165
Insys_Anthem_003184179                   Insys_Anthem_003184179
Insys_Anthem_003184221                   Insys_Anthem_003184221
Insys_Anthem_003184285                   Insys_Anthem_003184285
Insys_Anthem_003184361                   Insys_Anthem_003184361
Insys_Anthem_003184508                   Insys_Anthem_003184508
Insys_Anthem_003184558                   Insys_Anthem_003184558
Insys_Anthem_003184573                   Insys_Anthem_003184573
Insys_Anthem_003184594                   Insys_Anthem_003184594
Insys_Anthem_003184637                   Insys_Anthem_003184637
Insys_Anthem_003184648                   Insys_Anthem_003184648
Insys_Anthem_003184690                   Insys_Anthem_003184690
Insys_Anthem_003184879                   Insys_Anthem_003184879
Insys_Anthem_003184893                   Insys_Anthem_003184893
Insys_Anthem_003184897                   Insys_Anthem_003184897
Insys_Anthem_003184913                   Insys_Anthem_003184913
Insys_Anthem_003184914                   Insys_Anthem_003184914
Insys_Anthem_003184923                   Insys_Anthem_003184923
Insys_Anthem_003184937                   Insys_Anthem_003184937
Insys_Anthem_003185025                   Insys_Anthem_003185025
Insys_Anthem_003185094                   Insys_Anthem_003185094
Insys_Anthem_003185122                   Insys_Anthem_003185122
Insys_Anthem_003185128                   Insys_Anthem_003185128
Insys_Anthem_003185165                   Insys_Anthem_003185165
Insys_Anthem_003185179                   Insys_Anthem_003185179

                                                    3068
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3070 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003185180                   Insys_Anthem_003185180
Insys_Anthem_003185187                   Insys_Anthem_003185187
Insys_Anthem_003185206                   Insys_Anthem_003185206
Insys_Anthem_003185235                   Insys_Anthem_003185235
Insys_Anthem_003185255                   Insys_Anthem_003185255
Insys_Anthem_003185256                   Insys_Anthem_003185256
Insys_Anthem_003185257                   Insys_Anthem_003185257
Insys_Anthem_003185259                   Insys_Anthem_003185259
Insys_Anthem_003185260                   Insys_Anthem_003185260
Insys_Anthem_003185262                   Insys_Anthem_003185262
Insys_Anthem_003185263                   Insys_Anthem_003185263
Insys_Anthem_003185264                   Insys_Anthem_003185264
Insys_Anthem_003185265                   Insys_Anthem_003185265
Insys_Anthem_003185266                   Insys_Anthem_003185266
Insys_Anthem_003185267                   Insys_Anthem_003185267
Insys_Anthem_003185274                   Insys_Anthem_003185274
Insys_Anthem_003185282                   Insys_Anthem_003185282
Insys_Anthem_003185317                   Insys_Anthem_003185317
Insys_Anthem_003185362                   Insys_Anthem_003185362
Insys_Anthem_003185392                   Insys_Anthem_003185392
Insys_Anthem_003185394                   Insys_Anthem_003185394
Insys_Anthem_003185578                   Insys_Anthem_003185578
Insys_Anthem_003185583                   Insys_Anthem_003185583
Insys_Anthem_003185624                   Insys_Anthem_003185624
Insys_Anthem_003185658                   Insys_Anthem_003185658
Insys_Anthem_003186091                   Insys_Anthem_003186091
Insys_Anthem_003186194                   Insys_Anthem_003186194
Insys_Anthem_003186196                   Insys_Anthem_003186196
Insys_Anthem_003186197                   Insys_Anthem_003186197
Insys_Anthem_003186207                   Insys_Anthem_003186207
Insys_Anthem_003186209                   Insys_Anthem_003186209
Insys_Anthem_003186210                   Insys_Anthem_003186210
Insys_Anthem_003186215                   Insys_Anthem_003186215
Insys_Anthem_003186229                   Insys_Anthem_003186229
Insys_Anthem_003186254                   Insys_Anthem_003186254
Insys_Anthem_003186274                   Insys_Anthem_003186274
Insys_Anthem_003186336                   Insys_Anthem_003186336
Insys_Anthem_003186411                   Insys_Anthem_003186411
Insys_Anthem_003186469                   Insys_Anthem_003186469
Insys_Anthem_003186542                   Insys_Anthem_003186542
Insys_Anthem_003186543                   Insys_Anthem_003186543
Insys_Anthem_003186545                   Insys_Anthem_003186545
Insys_Anthem_003186609                   Insys_Anthem_003186609
Insys_Anthem_003186630                   Insys_Anthem_003186630
Insys_Anthem_003186631                   Insys_Anthem_003186631
Insys_Anthem_003186632                   Insys_Anthem_003186632
Insys_Anthem_003186648                   Insys_Anthem_003186648

                                                    3069
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3071 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003186837                   Insys_Anthem_003186837
Insys_Anthem_003186840                   Insys_Anthem_003186840
Insys_Anthem_003187124                   Insys_Anthem_003187124
Insys_Anthem_003187174                   Insys_Anthem_003187174
Insys_Anthem_003187197                   Insys_Anthem_003187197
Insys_Anthem_003187210                   Insys_Anthem_003187210
Insys_Anthem_003187239                   Insys_Anthem_003187239
Insys_Anthem_003187369                   Insys_Anthem_003187369
Insys_Anthem_003187446                   Insys_Anthem_003187446
Insys_Anthem_003187721                   Insys_Anthem_003187721
Insys_Anthem_003187735                   Insys_Anthem_003187735
Insys_Anthem_003187773                   Insys_Anthem_003187773
Insys_Anthem_003187785                   Insys_Anthem_003187785
Insys_Anthem_003187791                   Insys_Anthem_003187791
Insys_Anthem_003187804                   Insys_Anthem_003187804
Insys_Anthem_003187828                   Insys_Anthem_003187828
Insys_Anthem_003187830                   Insys_Anthem_003187830
Insys_Anthem_003187832                   Insys_Anthem_003187832
Insys_Anthem_003187840                   Insys_Anthem_003187840
Insys_Anthem_003187846                   Insys_Anthem_003187846
Insys_Anthem_003187881                   Insys_Anthem_003187881
Insys_Anthem_003187930                   Insys_Anthem_003187930
Insys_Anthem_003187955                   Insys_Anthem_003187955
Insys_Anthem_003187970                   Insys_Anthem_003187970
Insys_Anthem_003187971                   Insys_Anthem_003187971
Insys_Anthem_003187980                   Insys_Anthem_003187980
Insys_Anthem_003188018                   Insys_Anthem_003188018
Insys_Anthem_003188038                   Insys_Anthem_003188038
Insys_Anthem_003188047                   Insys_Anthem_003188047
Insys_Anthem_003188054                   Insys_Anthem_003188054
Insys_Anthem_003188107                   Insys_Anthem_003188107
Insys_Anthem_003188126                   Insys_Anthem_003188126
Insys_Anthem_003188164                   Insys_Anthem_003188164
Insys_Anthem_003188260                   Insys_Anthem_003188260
Insys_Anthem_003188313                   Insys_Anthem_003188313
Insys_Anthem_003188330                   Insys_Anthem_003188330
Insys_Anthem_003188331                   Insys_Anthem_003188331
Insys_Anthem_003188334                   Insys_Anthem_003188334
Insys_Anthem_003188369                   Insys_Anthem_003188369
Insys_Anthem_003188516                   Insys_Anthem_003188516
Insys_Anthem_003188555                   Insys_Anthem_003188555
Insys_Anthem_003188582                   Insys_Anthem_003188582
Insys_Anthem_003188691                   Insys_Anthem_003188691
Insys_Anthem_003188697                   Insys_Anthem_003188697
Insys_Anthem_003188698                   Insys_Anthem_003188698
Insys_Anthem_003188699                   Insys_Anthem_003188699
Insys_Anthem_003188702                   Insys_Anthem_003188702

                                                    3070
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3072 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003188704                   Insys_Anthem_003188704
Insys_Anthem_003188718                   Insys_Anthem_003188718
Insys_Anthem_003188772                   Insys_Anthem_003188772
Insys_Anthem_003188942                   Insys_Anthem_003188942
Insys_Anthem_003188948                   Insys_Anthem_003188948
Insys_Anthem_003188949                   Insys_Anthem_003188949
Insys_Anthem_003188950                   Insys_Anthem_003188950
Insys_Anthem_003188954                   Insys_Anthem_003188954
Insys_Anthem_003188956                   Insys_Anthem_003188956
Insys_Anthem_003188970                   Insys_Anthem_003188970
Insys_Anthem_003189080                   Insys_Anthem_003189080
Insys_Anthem_003189159                   Insys_Anthem_003189159
Insys_Anthem_003189235                   Insys_Anthem_003189235
Insys_Anthem_003189237                   Insys_Anthem_003189237
Insys_Anthem_003189248                   Insys_Anthem_003189248
Insys_Anthem_003189265                   Insys_Anthem_003189265
Insys_Anthem_003189267                   Insys_Anthem_003189267
Insys_Anthem_003189388                   Insys_Anthem_003189388
Insys_Anthem_003189404                   Insys_Anthem_003189404
Insys_Anthem_003189407                   Insys_Anthem_003189407
Insys_Anthem_003189524                   Insys_Anthem_003189524
Insys_Anthem_003189549                   Insys_Anthem_003189549
Insys_Anthem_003189610                   Insys_Anthem_003189610
Insys_Anthem_003189662                   Insys_Anthem_003189662
Insys_Anthem_003189663                   Insys_Anthem_003189663
Insys_Anthem_003189812                   Insys_Anthem_003189812
Insys_Anthem_003189879                   Insys_Anthem_003189879
Insys_Anthem_003189911                   Insys_Anthem_003189911
Insys_Anthem_003190317                   Insys_Anthem_003190317
Insys_Anthem_003190323                   Insys_Anthem_003190323
Insys_Anthem_003190324                   Insys_Anthem_003190324
Insys_Anthem_003190325                   Insys_Anthem_003190325
Insys_Anthem_003190329                   Insys_Anthem_003190329
Insys_Anthem_003190331                   Insys_Anthem_003190331
Insys_Anthem_003190345                   Insys_Anthem_003190345
Insys_Anthem_003190400                   Insys_Anthem_003190400
Insys_Anthem_003190464                   Insys_Anthem_003190464
Insys_Anthem_003190465                   Insys_Anthem_003190465
Insys_Anthem_003190466                   Insys_Anthem_003190466
Insys_Anthem_003190502                   Insys_Anthem_003190502
Insys_Anthem_003190519                   Insys_Anthem_003190519
Insys_Anthem_003190570                   Insys_Anthem_003190570
Insys_Anthem_003190608                   Insys_Anthem_003190608
Insys_Anthem_003190633                   Insys_Anthem_003190633
Insys_Anthem_003190662                   Insys_Anthem_003190662
Insys_Anthem_003190672                   Insys_Anthem_003190672
Insys_Anthem_003190706                   Insys_Anthem_003190706

                                                    3071
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3073 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003190734                   Insys_Anthem_003190734
Insys_Anthem_003190735                   Insys_Anthem_003190735
Insys_Anthem_003190737                   Insys_Anthem_003190737
Insys_Anthem_003190750                   Insys_Anthem_003190750
Insys_Anthem_003190752                   Insys_Anthem_003190752
Insys_Anthem_003190765                   Insys_Anthem_003190765
Insys_Anthem_003190769                   Insys_Anthem_003190769
Insys_Anthem_003190779                   Insys_Anthem_003190779
Insys_Anthem_003190801                   Insys_Anthem_003190801
Insys_Anthem_003190811                   Insys_Anthem_003190811
Insys_Anthem_003190829                   Insys_Anthem_003190829
Insys_Anthem_003190854                   Insys_Anthem_003190854
Insys_Anthem_003190856                   Insys_Anthem_003190856
Insys_Anthem_003190879                   Insys_Anthem_003190879
Insys_Anthem_003190888                   Insys_Anthem_003190888
Insys_Anthem_003190903                   Insys_Anthem_003190903
Insys_Anthem_003190949                   Insys_Anthem_003190949
Insys_Anthem_003190974                   Insys_Anthem_003190974
Insys_Anthem_003191082                   Insys_Anthem_003191082
Insys_Anthem_003191083                   Insys_Anthem_003191083
Insys_Anthem_003191117                   Insys_Anthem_003191117
Insys_Anthem_003191118                   Insys_Anthem_003191118
Insys_Anthem_003191120                   Insys_Anthem_003191120
Insys_Anthem_003191121                   Insys_Anthem_003191121
Insys_Anthem_003191175                   Insys_Anthem_003191175
Insys_Anthem_003191212                   Insys_Anthem_003191212
Insys_Anthem_003191257                   Insys_Anthem_003191257
Insys_Anthem_003191258                   Insys_Anthem_003191258
Insys_Anthem_003191476                   Insys_Anthem_003191476
Insys_Anthem_003191498                   Insys_Anthem_003191498
Insys_Anthem_003191563                   Insys_Anthem_003191563
Insys_Anthem_003191573                   Insys_Anthem_003191573
Insys_Anthem_003191587                   Insys_Anthem_003191587
Insys_Anthem_003191619                   Insys_Anthem_003191619
Insys_Anthem_003191632                   Insys_Anthem_003191632
Insys_Anthem_003191649                   Insys_Anthem_003191649
Insys_Anthem_003191669                   Insys_Anthem_003191669
Insys_Anthem_003191681                   Insys_Anthem_003191681
Insys_Anthem_003191704                   Insys_Anthem_003191704
Insys_Anthem_003191724                   Insys_Anthem_003191724
Insys_Anthem_003191757                   Insys_Anthem_003191757
Insys_Anthem_003191784                   Insys_Anthem_003191784
Insys_Anthem_003191841                   Insys_Anthem_003191841
Insys_Anthem_003191844                   Insys_Anthem_003191844
Insys_Anthem_003191886                   Insys_Anthem_003191886
Insys_Anthem_003191930                   Insys_Anthem_003191930
Insys_Anthem_003191953                   Insys_Anthem_003191953

                                                    3072
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3074 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003191970                   Insys_Anthem_003191970
Insys_Anthem_003191984                   Insys_Anthem_003191984
Insys_Anthem_003192005                   Insys_Anthem_003192005
Insys_Anthem_003192011                   Insys_Anthem_003192011
Insys_Anthem_003192245                   Insys_Anthem_003192245
Insys_Anthem_003192280                   Insys_Anthem_003192280
Insys_Anthem_003192397                   Insys_Anthem_003192397
Insys_Anthem_003192506                   Insys_Anthem_003192506
Insys_Anthem_003192509                   Insys_Anthem_003192509
Insys_Anthem_003192522                   Insys_Anthem_003192522
Insys_Anthem_003192569                   Insys_Anthem_003192569
Insys_Anthem_003192616                   Insys_Anthem_003192616
Insys_Anthem_003192787                   Insys_Anthem_003192787
Insys_Anthem_003192797                   Insys_Anthem_003192797
Insys_Anthem_003192834                   Insys_Anthem_003192834
Insys_Anthem_003192869                   Insys_Anthem_003192869
Insys_Anthem_003192921                   Insys_Anthem_003192921
Insys_Anthem_003192966                   Insys_Anthem_003192966
Insys_Anthem_003192990                   Insys_Anthem_003192990
Insys_Anthem_003193001                   Insys_Anthem_003193001
Insys_Anthem_003193053                   Insys_Anthem_003193053
Insys_Anthem_003193055                   Insys_Anthem_003193055
Insys_Anthem_003193091                   Insys_Anthem_003193091
Insys_Anthem_003193125                   Insys_Anthem_003193125
Insys_Anthem_003193164                   Insys_Anthem_003193164
Insys_Anthem_003193193                   Insys_Anthem_003193193
Insys_Anthem_003193251                   Insys_Anthem_003193251
Insys_Anthem_003193265                   Insys_Anthem_003193265
Insys_Anthem_003193311                   Insys_Anthem_003193311
Insys_Anthem_003193705                   Insys_Anthem_003193705
Insys_Anthem_003193810                   Insys_Anthem_003193810
Insys_Anthem_003193814                   Insys_Anthem_003193814
Insys_Anthem_003193853                   Insys_Anthem_003193853
Insys_Anthem_003194091                   Insys_Anthem_003194091
Insys_Anthem_003194482                   Insys_Anthem_003194482
Insys_Anthem_003194572                   Insys_Anthem_003194572
Insys_Anthem_003194582                   Insys_Anthem_003194582
Insys_Anthem_003194595                   Insys_Anthem_003194595
Insys_Anthem_003194757                   Insys_Anthem_003194757
Insys_Anthem_003194789                   Insys_Anthem_003194789
Insys_Anthem_003194806                   Insys_Anthem_003194806
Insys_Anthem_003194862                   Insys_Anthem_003194862
Insys_Anthem_003194881                   Insys_Anthem_003194881
Insys_Anthem_003194893                   Insys_Anthem_003194893
Insys_Anthem_003194949                   Insys_Anthem_003194949
Insys_Anthem_003194977                   Insys_Anthem_003194977
Insys_Anthem_003195027                   Insys_Anthem_003195027

                                                    3073
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3075 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003195053                   Insys_Anthem_003195053
Insys_Anthem_003195054                   Insys_Anthem_003195054
Insys_Anthem_003195058                   Insys_Anthem_003195058
Insys_Anthem_003195060                   Insys_Anthem_003195060
Insys_Anthem_003195090                   Insys_Anthem_003195090
Insys_Anthem_003195091                   Insys_Anthem_003195091
Insys_Anthem_003195092                   Insys_Anthem_003195092
Insys_Anthem_003195095                   Insys_Anthem_003195095
Insys_Anthem_003195096                   Insys_Anthem_003195096
Insys_Anthem_003195097                   Insys_Anthem_003195097
Insys_Anthem_003195098                   Insys_Anthem_003195098
Insys_Anthem_003195099                   Insys_Anthem_003195099
Insys_Anthem_003195100                   Insys_Anthem_003195100
Insys_Anthem_003195101                   Insys_Anthem_003195101
Insys_Anthem_003195102                   Insys_Anthem_003195102
Insys_Anthem_003195103                   Insys_Anthem_003195103
Insys_Anthem_003195104                   Insys_Anthem_003195104
Insys_Anthem_003195105                   Insys_Anthem_003195105
Insys_Anthem_003195106                   Insys_Anthem_003195106
Insys_Anthem_003195107                   Insys_Anthem_003195107
Insys_Anthem_003195191                   Insys_Anthem_003195191
Insys_Anthem_003195192                   Insys_Anthem_003195192
Insys_Anthem_003195196                   Insys_Anthem_003195196
Insys_Anthem_003195197                   Insys_Anthem_003195197
Insys_Anthem_003195198                   Insys_Anthem_003195198
Insys_Anthem_003195199                   Insys_Anthem_003195199
Insys_Anthem_003195200                   Insys_Anthem_003195200
Insys_Anthem_003195201                   Insys_Anthem_003195201
Insys_Anthem_003195202                   Insys_Anthem_003195202
Insys_Anthem_003195203                   Insys_Anthem_003195203
Insys_Anthem_003195340                   Insys_Anthem_003195340
Insys_Anthem_003195560                   Insys_Anthem_003195560
Insys_Anthem_003195593                   Insys_Anthem_003195593
Insys_Anthem_003195740                   Insys_Anthem_003195740
Insys_Anthem_003195880                   Insys_Anthem_003195880
Insys_Anthem_003195926                   Insys_Anthem_003195926
Insys_Anthem_003195966                   Insys_Anthem_003195966
Insys_Anthem_003195971                   Insys_Anthem_003195971
Insys_Anthem_003196003                   Insys_Anthem_003196003
Insys_Anthem_003196035                   Insys_Anthem_003196035
Insys_Anthem_003196043                   Insys_Anthem_003196043
Insys_Anthem_003196054                   Insys_Anthem_003196054
Insys_Anthem_003196060                   Insys_Anthem_003196060
Insys_Anthem_003196065                   Insys_Anthem_003196065
Insys_Anthem_003196101                   Insys_Anthem_003196101
Insys_Anthem_003196108                   Insys_Anthem_003196108
Insys_Anthem_003196119                   Insys_Anthem_003196119

                                                    3074
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3076 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003196227                   Insys_Anthem_003196227
Insys_Anthem_003196228                   Insys_Anthem_003196228
Insys_Anthem_003196234                   Insys_Anthem_003196234
Insys_Anthem_003196235                   Insys_Anthem_003196235
Insys_Anthem_003196239                   Insys_Anthem_003196239
Insys_Anthem_003196240                   Insys_Anthem_003196240
Insys_Anthem_003196241                   Insys_Anthem_003196241
Insys_Anthem_003196271                   Insys_Anthem_003196271
Insys_Anthem_003196273                   Insys_Anthem_003196273
Insys_Anthem_003196300                   Insys_Anthem_003196300
Insys_Anthem_003196321                   Insys_Anthem_003196321
Insys_Anthem_003196391                   Insys_Anthem_003196391
Insys_Anthem_003196392                   Insys_Anthem_003196392
Insys_Anthem_003196393                   Insys_Anthem_003196393
Insys_Anthem_003196394                   Insys_Anthem_003196394
Insys_Anthem_003196395                   Insys_Anthem_003196395
Insys_Anthem_003196403                   Insys_Anthem_003196403
Insys_Anthem_003196404                   Insys_Anthem_003196404
Insys_Anthem_003196449                   Insys_Anthem_003196449
Insys_Anthem_003196453                   Insys_Anthem_003196453
Insys_Anthem_003196454                   Insys_Anthem_003196454
Insys_Anthem_003196455                   Insys_Anthem_003196455
Insys_Anthem_003196458                   Insys_Anthem_003196458
Insys_Anthem_003196459                   Insys_Anthem_003196459
Insys_Anthem_003196463                   Insys_Anthem_003196463
Insys_Anthem_003196529                   Insys_Anthem_003196529
Insys_Anthem_003196532                   Insys_Anthem_003196532
Insys_Anthem_003196562                   Insys_Anthem_003196562
Insys_Anthem_003196677                   Insys_Anthem_003196677
Insys_Anthem_003196708                   Insys_Anthem_003196708
Insys_Anthem_003197238                   Insys_Anthem_003197238
Insys_Anthem_003197258                   Insys_Anthem_003197258
Insys_Anthem_003197442                   Insys_Anthem_003197442
Insys_Anthem_003197497                   Insys_Anthem_003197497
Insys_Anthem_003197592                   Insys_Anthem_003197592
Insys_Anthem_003197601                   Insys_Anthem_003197601
Insys_Anthem_003197641                   Insys_Anthem_003197641
Insys_Anthem_003197807                   Insys_Anthem_003197807
Insys_Anthem_003197833                   Insys_Anthem_003197833
Insys_Anthem_003197865                   Insys_Anthem_003197865
Insys_Anthem_003197879                   Insys_Anthem_003197879
Insys_Anthem_003197921                   Insys_Anthem_003197921
Insys_Anthem_003197923                   Insys_Anthem_003197923
Insys_Anthem_003197930                   Insys_Anthem_003197930
Insys_Anthem_003197931                   Insys_Anthem_003197931
Insys_Anthem_003197959                   Insys_Anthem_003197959
Insys_Anthem_003197965                   Insys_Anthem_003197965

                                                    3075
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3077 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003198164                   Insys_Anthem_003198164
Insys_Anthem_003198272                   Insys_Anthem_003198272
Insys_Anthem_003198294                   Insys_Anthem_003198294
Insys_Anthem_003198395                   Insys_Anthem_003198395
Insys_Anthem_003198503                   Insys_Anthem_003198503
Insys_Anthem_003198505                   Insys_Anthem_003198505
Insys_Anthem_003198506                   Insys_Anthem_003198506
Insys_Anthem_003198507                   Insys_Anthem_003198507
Insys_Anthem_003198605                   Insys_Anthem_003198605
Insys_Anthem_003198628                   Insys_Anthem_003198628
Insys_Anthem_003198734                   Insys_Anthem_003198734
Insys_Anthem_003198737                   Insys_Anthem_003198737
Insys_Anthem_003198805                   Insys_Anthem_003198805
Insys_Anthem_003198922                   Insys_Anthem_003198922
Insys_Anthem_003198947                   Insys_Anthem_003198947
Insys_Anthem_003199006                   Insys_Anthem_003199006
Insys_Anthem_003199103                   Insys_Anthem_003199103
Insys_Anthem_003199107                   Insys_Anthem_003199107
Insys_Anthem_003199213                   Insys_Anthem_003199213
Insys_Anthem_003199345                   Insys_Anthem_003199345
Insys_Anthem_003199371                   Insys_Anthem_003199371
Insys_Anthem_003199399                   Insys_Anthem_003199399
Insys_Anthem_003199402                   Insys_Anthem_003199402
Insys_Anthem_003199800                   Insys_Anthem_003199800
Insys_Anthem_003199801                   Insys_Anthem_003199801
Insys_Anthem_003199802                   Insys_Anthem_003199802
Insys_Anthem_003199842                   Insys_Anthem_003199842
Insys_Anthem_003199843                   Insys_Anthem_003199843
Insys_Anthem_003199847                   Insys_Anthem_003199847
Insys_Anthem_003199848                   Insys_Anthem_003199848
Insys_Anthem_003199850                   Insys_Anthem_003199850
Insys_Anthem_003199855                   Insys_Anthem_003199855
Insys_Anthem_003199861                   Insys_Anthem_003199861
Insys_Anthem_003199862                   Insys_Anthem_003199862
Insys_Anthem_003199877                   Insys_Anthem_003199877
Insys_Anthem_003199900                   Insys_Anthem_003199900
Insys_Anthem_003199905                   Insys_Anthem_003199905
Insys_Anthem_003199912                   Insys_Anthem_003199912
Insys_Anthem_003199913                   Insys_Anthem_003199913
Insys_Anthem_003199914                   Insys_Anthem_003199914
Insys_Anthem_003199915                   Insys_Anthem_003199915
Insys_Anthem_003199917                   Insys_Anthem_003199917
Insys_Anthem_003199964                   Insys_Anthem_003199964
Insys_Anthem_003199982                   Insys_Anthem_003199982
Insys_Anthem_003200014                   Insys_Anthem_003200014
Insys_Anthem_003200029                   Insys_Anthem_003200029
Insys_Anthem_003200052                   Insys_Anthem_003200052

                                                    3076
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3078 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003200080                   Insys_Anthem_003200080
Insys_Anthem_003200081                   Insys_Anthem_003200081
Insys_Anthem_003200117                   Insys_Anthem_003200117
Insys_Anthem_003200118                   Insys_Anthem_003200118
Insys_Anthem_003200207                   Insys_Anthem_003200207
Insys_Anthem_003200211                   Insys_Anthem_003200211
Insys_Anthem_003200213                   Insys_Anthem_003200213
Insys_Anthem_003200217                   Insys_Anthem_003200217
Insys_Anthem_003200326                   Insys_Anthem_003200326
Insys_Anthem_003200330                   Insys_Anthem_003200330
Insys_Anthem_003200335                   Insys_Anthem_003200335
Insys_Anthem_003200441                   Insys_Anthem_003200441
Insys_Anthem_003200508                   Insys_Anthem_003200508
Insys_Anthem_003200509                   Insys_Anthem_003200509
Insys_Anthem_003200621                   Insys_Anthem_003200621
Insys_Anthem_003200635                   Insys_Anthem_003200635
Insys_Anthem_003200664                   Insys_Anthem_003200664
Insys_Anthem_003200700                   Insys_Anthem_003200700
Insys_Anthem_003200850                   Insys_Anthem_003200850
Insys_Anthem_003200851                   Insys_Anthem_003200851
Insys_Anthem_003200863                   Insys_Anthem_003200863
Insys_Anthem_003200877                   Insys_Anthem_003200877
Insys_Anthem_003200883                   Insys_Anthem_003200883
Insys_Anthem_003200905                   Insys_Anthem_003200905
Insys_Anthem_003200943                   Insys_Anthem_003200943
Insys_Anthem_003200948                   Insys_Anthem_003200948
Insys_Anthem_003200949                   Insys_Anthem_003200949
Insys_Anthem_003200954                   Insys_Anthem_003200954
Insys_Anthem_003200960                   Insys_Anthem_003200960
Insys_Anthem_003200962                   Insys_Anthem_003200962
Insys_Anthem_003200965                   Insys_Anthem_003200965
Insys_Anthem_003201003                   Insys_Anthem_003201003
Insys_Anthem_003201045                   Insys_Anthem_003201045
Insys_Anthem_003201090                   Insys_Anthem_003201090
Insys_Anthem_003201102                   Insys_Anthem_003201102
Insys_Anthem_003201112                   Insys_Anthem_003201112
Insys_Anthem_003201121                   Insys_Anthem_003201121
Insys_Anthem_003201126                   Insys_Anthem_003201126
Insys_Anthem_003201146                   Insys_Anthem_003201146
Insys_Anthem_003201239                   Insys_Anthem_003201239
Insys_Anthem_003201242                   Insys_Anthem_003201242
Insys_Anthem_003201298                   Insys_Anthem_003201298
Insys_Anthem_003201321                   Insys_Anthem_003201321
Insys_Anthem_003201326                   Insys_Anthem_003201326
Insys_Anthem_003201375                   Insys_Anthem_003201375
Insys_Anthem_003201426                   Insys_Anthem_003201426
Insys_Anthem_003201475                   Insys_Anthem_003201475

                                                    3077
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3079 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003201479                   Insys_Anthem_003201479
Insys_Anthem_003201483                   Insys_Anthem_003201483
Insys_Anthem_003201564                   Insys_Anthem_003201564
Insys_Anthem_003201616                   Insys_Anthem_003201616
Insys_Anthem_003201618                   Insys_Anthem_003201618
Insys_Anthem_003201619                   Insys_Anthem_003201619
Insys_Anthem_003201627                   Insys_Anthem_003201627
Insys_Anthem_003201632                   Insys_Anthem_003201632
Insys_Anthem_003201699                   Insys_Anthem_003201699
Insys_Anthem_003201758                   Insys_Anthem_003201758
Insys_Anthem_003201760                   Insys_Anthem_003201760
Insys_Anthem_003201765                   Insys_Anthem_003201765
Insys_Anthem_003201772                   Insys_Anthem_003201772
Insys_Anthem_003201774                   Insys_Anthem_003201774
Insys_Anthem_003201804                   Insys_Anthem_003201804
Insys_Anthem_003201808                   Insys_Anthem_003201808
Insys_Anthem_003201835                   Insys_Anthem_003201835
Insys_Anthem_003201866                   Insys_Anthem_003201866
Insys_Anthem_003201892                   Insys_Anthem_003201892
Insys_Anthem_003201907                   Insys_Anthem_003201907
Insys_Anthem_003201928                   Insys_Anthem_003201928
Insys_Anthem_003201940                   Insys_Anthem_003201940
Insys_Anthem_003201942                   Insys_Anthem_003201942
Insys_Anthem_003201978                   Insys_Anthem_003201978
Insys_Anthem_003201995                   Insys_Anthem_003201995
Insys_Anthem_003202024                   Insys_Anthem_003202024
Insys_Anthem_003202056                   Insys_Anthem_003202056
Insys_Anthem_003202058                   Insys_Anthem_003202058
Insys_Anthem_003202105                   Insys_Anthem_003202105
Insys_Anthem_003202132                   Insys_Anthem_003202132
Insys_Anthem_003202163                   Insys_Anthem_003202163
Insys_Anthem_003202184                   Insys_Anthem_003202184
Insys_Anthem_003202253                   Insys_Anthem_003202253
Insys_Anthem_003202339                   Insys_Anthem_003202339
Insys_Anthem_003202412                   Insys_Anthem_003202412
Insys_Anthem_003202413                   Insys_Anthem_003202413
Insys_Anthem_003202417                   Insys_Anthem_003202417
Insys_Anthem_003202435                   Insys_Anthem_003202435
Insys_Anthem_003202436                   Insys_Anthem_003202436
Insys_Anthem_003202440                   Insys_Anthem_003202440
Insys_Anthem_003202467                   Insys_Anthem_003202467
Insys_Anthem_003202471                   Insys_Anthem_003202471
Insys_Anthem_003202529                   Insys_Anthem_003202529
Insys_Anthem_003202552                   Insys_Anthem_003202552
Insys_Anthem_003202556                   Insys_Anthem_003202556
Insys_Anthem_003202584                   Insys_Anthem_003202584
Insys_Anthem_003202685                   Insys_Anthem_003202685

                                                    3078
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3080 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003202707                   Insys_Anthem_003202707
Insys_Anthem_003202853                   Insys_Anthem_003202853
Insys_Anthem_003202887                   Insys_Anthem_003202887
Insys_Anthem_003202894                   Insys_Anthem_003202894
Insys_Anthem_003202901                   Insys_Anthem_003202901
Insys_Anthem_003202903                   Insys_Anthem_003202903
Insys_Anthem_003202904                   Insys_Anthem_003202904
Insys_Anthem_003202906                   Insys_Anthem_003202906
Insys_Anthem_003202922                   Insys_Anthem_003202922
Insys_Anthem_003202975                   Insys_Anthem_003202975
Insys_Anthem_003203011                   Insys_Anthem_003203011
Insys_Anthem_003203038                   Insys_Anthem_003203038
Insys_Anthem_003203059                   Insys_Anthem_003203059
Insys_Anthem_003203061                   Insys_Anthem_003203061
Insys_Anthem_003203075                   Insys_Anthem_003203075
Insys_Anthem_003203082                   Insys_Anthem_003203082
Insys_Anthem_003203147                   Insys_Anthem_003203147
Insys_Anthem_003203175                   Insys_Anthem_003203175
Insys_Anthem_003203209                   Insys_Anthem_003203209
Insys_Anthem_003203210                   Insys_Anthem_003203210
Insys_Anthem_003203211                   Insys_Anthem_003203211
Insys_Anthem_003203213                   Insys_Anthem_003203213
Insys_Anthem_003203233                   Insys_Anthem_003203233
Insys_Anthem_003203238                   Insys_Anthem_003203238
Insys_Anthem_003203243                   Insys_Anthem_003203243
Insys_Anthem_003203271                   Insys_Anthem_003203271
Insys_Anthem_003203294                   Insys_Anthem_003203294
Insys_Anthem_003203315                   Insys_Anthem_003203315
Insys_Anthem_003203371                   Insys_Anthem_003203371
Insys_Anthem_003203393                   Insys_Anthem_003203393
Insys_Anthem_003203735                   Insys_Anthem_003203735
Insys_Anthem_003203802                   Insys_Anthem_003203802
Insys_Anthem_003203888                   Insys_Anthem_003203888
Insys_Anthem_003203898                   Insys_Anthem_003203898
Insys_Anthem_003203967                   Insys_Anthem_003203967
Insys_Anthem_003203972                   Insys_Anthem_003203972
Insys_Anthem_003203976                   Insys_Anthem_003203976
Insys_Anthem_003203981                   Insys_Anthem_003203981
Insys_Anthem_003203982                   Insys_Anthem_003203982
Insys_Anthem_003204009                   Insys_Anthem_003204009
Insys_Anthem_003204013                   Insys_Anthem_003204013
Insys_Anthem_003204014                   Insys_Anthem_003204014
Insys_Anthem_003204022                   Insys_Anthem_003204022
Insys_Anthem_003204024                   Insys_Anthem_003204024
Insys_Anthem_003204033                   Insys_Anthem_003204033
Insys_Anthem_003204086                   Insys_Anthem_003204086
Insys_Anthem_003204108                   Insys_Anthem_003204108

                                                    3079
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3081 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003204139                   Insys_Anthem_003204139
Insys_Anthem_003204159                   Insys_Anthem_003204159
Insys_Anthem_003204203                   Insys_Anthem_003204203
Insys_Anthem_003204212                   Insys_Anthem_003204212
Insys_Anthem_003204246                   Insys_Anthem_003204246
Insys_Anthem_003204289                   Insys_Anthem_003204289
Insys_Anthem_003204322                   Insys_Anthem_003204322
Insys_Anthem_003204367                   Insys_Anthem_003204367
Insys_Anthem_003204379                   Insys_Anthem_003204379
Insys_Anthem_003204413                   Insys_Anthem_003204413
Insys_Anthem_003204448                   Insys_Anthem_003204448
Insys_Anthem_003204451                   Insys_Anthem_003204451
Insys_Anthem_003204466                   Insys_Anthem_003204466
Insys_Anthem_003204490                   Insys_Anthem_003204490
Insys_Anthem_003204501                   Insys_Anthem_003204501
Insys_Anthem_003204533                   Insys_Anthem_003204533
Insys_Anthem_003204567                   Insys_Anthem_003204567
Insys_Anthem_003204587                   Insys_Anthem_003204587
Insys_Anthem_003204727                   Insys_Anthem_003204727
Insys_Anthem_003204748                   Insys_Anthem_003204748
Insys_Anthem_003204784                   Insys_Anthem_003204784
Insys_Anthem_003204823                   Insys_Anthem_003204823
Insys_Anthem_003204871                   Insys_Anthem_003204871
Insys_Anthem_003204900                   Insys_Anthem_003204900
Insys_Anthem_003204943                   Insys_Anthem_003204943
Insys_Anthem_003204956                   Insys_Anthem_003204956
Insys_Anthem_003204960                   Insys_Anthem_003204960
Insys_Anthem_003204961                   Insys_Anthem_003204961
Insys_Anthem_003204962                   Insys_Anthem_003204962
Insys_Anthem_003204963                   Insys_Anthem_003204963
Insys_Anthem_003204964                   Insys_Anthem_003204964
Insys_Anthem_003204965                   Insys_Anthem_003204965
Insys_Anthem_003204966                   Insys_Anthem_003204966
Insys_Anthem_003204968                   Insys_Anthem_003204968
Insys_Anthem_003204969                   Insys_Anthem_003204969
Insys_Anthem_003204970                   Insys_Anthem_003204970
Insys_Anthem_003204985                   Insys_Anthem_003204985
Insys_Anthem_003205012                   Insys_Anthem_003205012
Insys_Anthem_003205026                   Insys_Anthem_003205026
Insys_Anthem_003205080                   Insys_Anthem_003205080
Insys_Anthem_003205134                   Insys_Anthem_003205134
Insys_Anthem_003205139                   Insys_Anthem_003205139
Insys_Anthem_003205225                   Insys_Anthem_003205225
Insys_Anthem_003205255                   Insys_Anthem_003205255
Insys_Anthem_003205262                   Insys_Anthem_003205262
Insys_Anthem_003205300                   Insys_Anthem_003205300
Insys_Anthem_003205337                   Insys_Anthem_003205337

                                                    3080
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3082 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003205341                   Insys_Anthem_003205341
Insys_Anthem_003205370                   Insys_Anthem_003205370
Insys_Anthem_003205438                   Insys_Anthem_003205438
Insys_Anthem_003205440                   Insys_Anthem_003205440
Insys_Anthem_003205443                   Insys_Anthem_003205443
Insys_Anthem_003205446                   Insys_Anthem_003205446
Insys_Anthem_003205447                   Insys_Anthem_003205447
Insys_Anthem_003205454                   Insys_Anthem_003205454
Insys_Anthem_003205464                   Insys_Anthem_003205464
Insys_Anthem_003205471                   Insys_Anthem_003205471
Insys_Anthem_003205472                   Insys_Anthem_003205472
Insys_Anthem_003205476                   Insys_Anthem_003205476
Insys_Anthem_003205477                   Insys_Anthem_003205477
Insys_Anthem_003205488                   Insys_Anthem_003205488
Insys_Anthem_003205494                   Insys_Anthem_003205494
Insys_Anthem_003205543                   Insys_Anthem_003205543
Insys_Anthem_003205623                   Insys_Anthem_003205623
Insys_Anthem_003205627                   Insys_Anthem_003205627
Insys_Anthem_003205703                   Insys_Anthem_003205703
Insys_Anthem_003205704                   Insys_Anthem_003205704
Insys_Anthem_003205709                   Insys_Anthem_003205709
Insys_Anthem_003205710                   Insys_Anthem_003205710
Insys_Anthem_003205729                   Insys_Anthem_003205729
Insys_Anthem_003205740                   Insys_Anthem_003205740
Insys_Anthem_003205753                   Insys_Anthem_003205753
Insys_Anthem_003205789                   Insys_Anthem_003205789
Insys_Anthem_003205791                   Insys_Anthem_003205791
Insys_Anthem_003205827                   Insys_Anthem_003205827
Insys_Anthem_003205936                   Insys_Anthem_003205936
Insys_Anthem_003205969                   Insys_Anthem_003205969
Insys_Anthem_003206060                   Insys_Anthem_003206060
Insys_Anthem_003206062                   Insys_Anthem_003206062
Insys_Anthem_003206086                   Insys_Anthem_003206086
Insys_Anthem_003206120                   Insys_Anthem_003206120
Insys_Anthem_003206170                   Insys_Anthem_003206170
Insys_Anthem_003206201                   Insys_Anthem_003206201
Insys_Anthem_003206283                   Insys_Anthem_003206283
Insys_Anthem_003206504                   Insys_Anthem_003206504
Insys_Anthem_003206513                   Insys_Anthem_003206513
Insys_Anthem_003206519                   Insys_Anthem_003206519
Insys_Anthem_003206593                   Insys_Anthem_003206593
Insys_Anthem_003206612                   Insys_Anthem_003206612
Insys_Anthem_003206615                   Insys_Anthem_003206615
Insys_Anthem_003206617                   Insys_Anthem_003206617
Insys_Anthem_003206619                   Insys_Anthem_003206619
Insys_Anthem_003206620                   Insys_Anthem_003206620
Insys_Anthem_003206623                   Insys_Anthem_003206623

                                                    3081
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3083 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003206657                   Insys_Anthem_003206657
Insys_Anthem_003206694                   Insys_Anthem_003206694
Insys_Anthem_003206708                   Insys_Anthem_003206708
Insys_Anthem_003206733                   Insys_Anthem_003206733
Insys_Anthem_003206739                   Insys_Anthem_003206739
Insys_Anthem_003206811                   Insys_Anthem_003206811
Insys_Anthem_003206897                   Insys_Anthem_003206897
Insys_Anthem_003206953                   Insys_Anthem_003206953
Insys_Anthem_003206999                   Insys_Anthem_003206999
Insys_Anthem_003207036                   Insys_Anthem_003207036
Insys_Anthem_003207083                   Insys_Anthem_003207083
Insys_Anthem_003207100                   Insys_Anthem_003207100
Insys_Anthem_003207132                   Insys_Anthem_003207132
Insys_Anthem_003207149                   Insys_Anthem_003207149
Insys_Anthem_003207152                   Insys_Anthem_003207152
Insys_Anthem_003207173                   Insys_Anthem_003207173
Insys_Anthem_003207192                   Insys_Anthem_003207192
Insys_Anthem_003207218                   Insys_Anthem_003207218
Insys_Anthem_003207234                   Insys_Anthem_003207234
Insys_Anthem_003207268                   Insys_Anthem_003207268
Insys_Anthem_003207282                   Insys_Anthem_003207282
Insys_Anthem_003207284                   Insys_Anthem_003207284
Insys_Anthem_003207326                   Insys_Anthem_003207326
Insys_Anthem_003207344                   Insys_Anthem_003207344
Insys_Anthem_003207360                   Insys_Anthem_003207360
Insys_Anthem_003207362                   Insys_Anthem_003207362
Insys_Anthem_003207366                   Insys_Anthem_003207366
Insys_Anthem_003207391                   Insys_Anthem_003207391
Insys_Anthem_003207584                   Insys_Anthem_003207584
Insys_Anthem_003207744                   Insys_Anthem_003207744
Insys_Anthem_003207837                   Insys_Anthem_003207837
Insys_Anthem_003207936                   Insys_Anthem_003207936
Insys_Anthem_003207938                   Insys_Anthem_003207938
Insys_Anthem_003207940                   Insys_Anthem_003207940
Insys_Anthem_003208017                   Insys_Anthem_003208017
Insys_Anthem_003208049                   Insys_Anthem_003208049
Insys_Anthem_003208097                   Insys_Anthem_003208097
Insys_Anthem_003208135                   Insys_Anthem_003208135
Insys_Anthem_003208157                   Insys_Anthem_003208157
Insys_Anthem_003208159                   Insys_Anthem_003208159
Insys_Anthem_003208176                   Insys_Anthem_003208176
Insys_Anthem_003208240                   Insys_Anthem_003208240
Insys_Anthem_003208274                   Insys_Anthem_003208274
Insys_Anthem_003208291                   Insys_Anthem_003208291
Insys_Anthem_003208341                   Insys_Anthem_003208341
Insys_Anthem_003208409                   Insys_Anthem_003208409
Insys_Anthem_003208503                   Insys_Anthem_003208503

                                                    3082
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3084 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003208546                   Insys_Anthem_003208546
Insys_Anthem_003208600                   Insys_Anthem_003208600
Insys_Anthem_003208690                   Insys_Anthem_003208690
Insys_Anthem_003208716                   Insys_Anthem_003208716
Insys_Anthem_003209019                   Insys_Anthem_003209019
Insys_Anthem_003209119                   Insys_Anthem_003209119
Insys_Anthem_003209123                   Insys_Anthem_003209123
Insys_Anthem_003209196                   Insys_Anthem_003209196
Insys_Anthem_003209197                   Insys_Anthem_003209197
Insys_Anthem_003209198                   Insys_Anthem_003209198
Insys_Anthem_003209200                   Insys_Anthem_003209200
Insys_Anthem_003209201                   Insys_Anthem_003209201
Insys_Anthem_003209202                   Insys_Anthem_003209202
Insys_Anthem_003209203                   Insys_Anthem_003209203
Insys_Anthem_003209205                   Insys_Anthem_003209205
Insys_Anthem_003209209                   Insys_Anthem_003209209
Insys_Anthem_003209210                   Insys_Anthem_003209210
Insys_Anthem_003209211                   Insys_Anthem_003209211
Insys_Anthem_003209213                   Insys_Anthem_003209213
Insys_Anthem_003209231                   Insys_Anthem_003209231
Insys_Anthem_003209299                   Insys_Anthem_003209299
Insys_Anthem_003209317                   Insys_Anthem_003209317
Insys_Anthem_003209318                   Insys_Anthem_003209318
Insys_Anthem_003209319                   Insys_Anthem_003209319
Insys_Anthem_003209320                   Insys_Anthem_003209320
Insys_Anthem_003209323                   Insys_Anthem_003209323
Insys_Anthem_003209324                   Insys_Anthem_003209324
Insys_Anthem_003209353                   Insys_Anthem_003209353
Insys_Anthem_003209362                   Insys_Anthem_003209362
Insys_Anthem_003209363                   Insys_Anthem_003209363
Insys_Anthem_003209367                   Insys_Anthem_003209367
Insys_Anthem_003209521                   Insys_Anthem_003209521
Insys_Anthem_003209691                   Insys_Anthem_003209691
Insys_Anthem_003209725                   Insys_Anthem_003209725
Insys_Anthem_003209742                   Insys_Anthem_003209742
Insys_Anthem_003209747                   Insys_Anthem_003209747
Insys_Anthem_003209765                   Insys_Anthem_003209765
Insys_Anthem_003209782                   Insys_Anthem_003209782
Insys_Anthem_003209791                   Insys_Anthem_003209791
Insys_Anthem_003209909                   Insys_Anthem_003209909
Insys_Anthem_003210076                   Insys_Anthem_003210076
Insys_Anthem_003210265                   Insys_Anthem_003210265
Insys_Anthem_003210294                   Insys_Anthem_003210294
Insys_Anthem_003210301                   Insys_Anthem_003210301
Insys_Anthem_003210303                   Insys_Anthem_003210303
Insys_Anthem_003210369                   Insys_Anthem_003210369
Insys_Anthem_003210423                   Insys_Anthem_003210423

                                                    3083
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3085 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003210526                   Insys_Anthem_003210526
Insys_Anthem_003210628                   Insys_Anthem_003210628
Insys_Anthem_003210788                   Insys_Anthem_003210788
Insys_Anthem_003211014                   Insys_Anthem_003211014
Insys_Anthem_003211082                   Insys_Anthem_003211082
Insys_Anthem_003211152                   Insys_Anthem_003211152
Insys_Anthem_003211266                   Insys_Anthem_003211266
Insys_Anthem_003211269                   Insys_Anthem_003211269
Insys_Anthem_003211334                   Insys_Anthem_003211334
Insys_Anthem_003211346                   Insys_Anthem_003211346
Insys_Anthem_003211348                   Insys_Anthem_003211348
Insys_Anthem_003211349                   Insys_Anthem_003211349
Insys_Anthem_003211353                   Insys_Anthem_003211353
Insys_Anthem_003211354                   Insys_Anthem_003211354
Insys_Anthem_003211366                   Insys_Anthem_003211366
Insys_Anthem_003211368                   Insys_Anthem_003211368
Insys_Anthem_003211471                   Insys_Anthem_003211471
Insys_Anthem_003211488                   Insys_Anthem_003211488
Insys_Anthem_003211508                   Insys_Anthem_003211508
Insys_Anthem_003211589                   Insys_Anthem_003211589
Insys_Anthem_003211594                   Insys_Anthem_003211594
Insys_Anthem_003211624                   Insys_Anthem_003211624
Insys_Anthem_003212033                   Insys_Anthem_003212033
Insys_Anthem_003212223                   Insys_Anthem_003212223
Insys_Anthem_003212262                   Insys_Anthem_003212262
Insys_Anthem_003212265                   Insys_Anthem_003212265
Insys_Anthem_003212272                   Insys_Anthem_003212272
Insys_Anthem_003212333                   Insys_Anthem_003212333
Insys_Anthem_003212336                   Insys_Anthem_003212336
Insys_Anthem_003212338                   Insys_Anthem_003212338
Insys_Anthem_003212347                   Insys_Anthem_003212347
Insys_Anthem_003212348                   Insys_Anthem_003212348
Insys_Anthem_003212350                   Insys_Anthem_003212350
Insys_Anthem_003212367                   Insys_Anthem_003212367
Insys_Anthem_003212426                   Insys_Anthem_003212426
Insys_Anthem_003212436                   Insys_Anthem_003212436
Insys_Anthem_003212469                   Insys_Anthem_003212469
Insys_Anthem_003212473                   Insys_Anthem_003212473
Insys_Anthem_003212476                   Insys_Anthem_003212476
Insys_Anthem_003212483                   Insys_Anthem_003212483
Insys_Anthem_003212506                   Insys_Anthem_003212506
Insys_Anthem_003212517                   Insys_Anthem_003212517
Insys_Anthem_003212518                   Insys_Anthem_003212518
Insys_Anthem_003212540                   Insys_Anthem_003212540
Insys_Anthem_003212575                   Insys_Anthem_003212575
Insys_Anthem_003212614                   Insys_Anthem_003212614
Insys_Anthem_003212783                   Insys_Anthem_003212783

                                                    3084
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3086 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003212948                   Insys_Anthem_003212948
Insys_Anthem_003212998                   Insys_Anthem_003212998
Insys_Anthem_003212999                   Insys_Anthem_003212999
Insys_Anthem_003213000                   Insys_Anthem_003213000
Insys_Anthem_003213010                   Insys_Anthem_003213010
Insys_Anthem_003213011                   Insys_Anthem_003213011
Insys_Anthem_003213039                   Insys_Anthem_003213039
Insys_Anthem_003213041                   Insys_Anthem_003213041
Insys_Anthem_003213091                   Insys_Anthem_003213091
Insys_Anthem_003213093                   Insys_Anthem_003213093
Insys_Anthem_003213112                   Insys_Anthem_003213112
Insys_Anthem_003213114                   Insys_Anthem_003213114
Insys_Anthem_003213116                   Insys_Anthem_003213116
Insys_Anthem_003213147                   Insys_Anthem_003213147
Insys_Anthem_003213338                   Insys_Anthem_003213338
Insys_Anthem_003213516                   Insys_Anthem_003213516
Insys_Anthem_003213642                   Insys_Anthem_003213642
Insys_Anthem_003213662                   Insys_Anthem_003213662
Insys_Anthem_003213687                   Insys_Anthem_003213687
Insys_Anthem_003213701                   Insys_Anthem_003213701
Insys_Anthem_003213748                   Insys_Anthem_003213748
Insys_Anthem_003213808                   Insys_Anthem_003213808
Insys_Anthem_003214006                   Insys_Anthem_003214006
Insys_Anthem_003214044                   Insys_Anthem_003214044
Insys_Anthem_003214052                   Insys_Anthem_003214052
Insys_Anthem_003214053                   Insys_Anthem_003214053
Insys_Anthem_003214063                   Insys_Anthem_003214063
Insys_Anthem_003214072                   Insys_Anthem_003214072
Insys_Anthem_003214103                   Insys_Anthem_003214103
Insys_Anthem_003214160                   Insys_Anthem_003214160
Insys_Anthem_003214281                   Insys_Anthem_003214281
Insys_Anthem_003214320                   Insys_Anthem_003214320
Insys_Anthem_003214329                   Insys_Anthem_003214329
Insys_Anthem_003214386                   Insys_Anthem_003214386
Insys_Anthem_003214394                   Insys_Anthem_003214394
Insys_Anthem_003214400                   Insys_Anthem_003214400
Insys_Anthem_003214439                   Insys_Anthem_003214439
Insys_Anthem_003214469                   Insys_Anthem_003214469
Insys_Anthem_003214631                   Insys_Anthem_003214631
Insys_Anthem_003214647                   Insys_Anthem_003214647
Insys_Anthem_003214668                   Insys_Anthem_003214668
Insys_Anthem_003214708                   Insys_Anthem_003214708
Insys_Anthem_003214830                   Insys_Anthem_003214830
Insys_Anthem_003214993                   Insys_Anthem_003214993
Insys_Anthem_003214997                   Insys_Anthem_003214997
Insys_Anthem_003215077                   Insys_Anthem_003215077
Insys_Anthem_003215200                   Insys_Anthem_003215200

                                                    3085
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3087 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003215225                   Insys_Anthem_003215225
Insys_Anthem_003215351                   Insys_Anthem_003215351
Insys_Anthem_003215399                   Insys_Anthem_003215399
Insys_Anthem_003215409                   Insys_Anthem_003215409
Insys_Anthem_003215641                   Insys_Anthem_003215641
Insys_Anthem_003215774                   Insys_Anthem_003215774
Insys_Anthem_003215801                   Insys_Anthem_003215801
Insys_Anthem_003215843                   Insys_Anthem_003215843
Insys_Anthem_003216117                   Insys_Anthem_003216117
Insys_Anthem_003216272                   Insys_Anthem_003216272
Insys_Anthem_003216276                   Insys_Anthem_003216276
Insys_Anthem_003216288                   Insys_Anthem_003216288
Insys_Anthem_003216294                   Insys_Anthem_003216294
Insys_Anthem_003216304                   Insys_Anthem_003216304
Insys_Anthem_003216316                   Insys_Anthem_003216316
Insys_Anthem_003216340                   Insys_Anthem_003216340
Insys_Anthem_003216372                   Insys_Anthem_003216372
Insys_Anthem_003216377                   Insys_Anthem_003216377
Insys_Anthem_003216388                   Insys_Anthem_003216388
Insys_Anthem_003216392                   Insys_Anthem_003216392
Insys_Anthem_003216396                   Insys_Anthem_003216396
Insys_Anthem_003216407                   Insys_Anthem_003216407
Insys_Anthem_003216415                   Insys_Anthem_003216415
Insys_Anthem_003216433                   Insys_Anthem_003216433
Insys_Anthem_003216476                   Insys_Anthem_003216476
Insys_Anthem_003216488                   Insys_Anthem_003216488
Insys_Anthem_003216491                   Insys_Anthem_003216491
Insys_Anthem_003216492                   Insys_Anthem_003216492
Insys_Anthem_003216545                   Insys_Anthem_003216545
Insys_Anthem_003216585                   Insys_Anthem_003216585
Insys_Anthem_003216598                   Insys_Anthem_003216598
Insys_Anthem_003216614                   Insys_Anthem_003216614
Insys_Anthem_003216651                   Insys_Anthem_003216651
Insys_Anthem_003216682                   Insys_Anthem_003216682
Insys_Anthem_003216710                   Insys_Anthem_003216710
Insys_Anthem_003216799                   Insys_Anthem_003216799
Insys_Anthem_003216816                   Insys_Anthem_003216816
Insys_Anthem_003216842                   Insys_Anthem_003216842
Insys_Anthem_003216854                   Insys_Anthem_003216854
Insys_Anthem_003216883                   Insys_Anthem_003216883
Insys_Anthem_003216898                   Insys_Anthem_003216898
Insys_Anthem_003216913                   Insys_Anthem_003216913
Insys_Anthem_003216922                   Insys_Anthem_003216922
Insys_Anthem_003216931                   Insys_Anthem_003216931
Insys_Anthem_003216953                   Insys_Anthem_003216953
Insys_Anthem_003216992                   Insys_Anthem_003216992
Insys_Anthem_003217043                   Insys_Anthem_003217043

                                                    3086
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3088 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003217045                   Insys_Anthem_003217045
Insys_Anthem_003217055                   Insys_Anthem_003217055
Insys_Anthem_003217065                   Insys_Anthem_003217065
Insys_Anthem_003217129                   Insys_Anthem_003217129
Insys_Anthem_003217219                   Insys_Anthem_003217219
Insys_Anthem_003217342                   Insys_Anthem_003217342
Insys_Anthem_003217397                   Insys_Anthem_003217397
Insys_Anthem_003217457                   Insys_Anthem_003217457
Insys_Anthem_003217474                   Insys_Anthem_003217474
Insys_Anthem_003217475                   Insys_Anthem_003217475
Insys_Anthem_003217481                   Insys_Anthem_003217481
Insys_Anthem_003217563                   Insys_Anthem_003217563
Insys_Anthem_003217725                   Insys_Anthem_003217725
Insys_Anthem_003217915                   Insys_Anthem_003217915
Insys_Anthem_003218028                   Insys_Anthem_003218028
Insys_Anthem_003218114                   Insys_Anthem_003218114
Insys_Anthem_003218124                   Insys_Anthem_003218124
Insys_Anthem_003218128                   Insys_Anthem_003218128
Insys_Anthem_003218261                   Insys_Anthem_003218261
Insys_Anthem_003218263                   Insys_Anthem_003218263
Insys_Anthem_003218268                   Insys_Anthem_003218268
Insys_Anthem_003218387                   Insys_Anthem_003218387
Insys_Anthem_003218439                   Insys_Anthem_003218439
Insys_Anthem_003218445                   Insys_Anthem_003218445
Insys_Anthem_003218471                   Insys_Anthem_003218471
Insys_Anthem_003218495                   Insys_Anthem_003218495
Insys_Anthem_003218504                   Insys_Anthem_003218504
Insys_Anthem_003218511                   Insys_Anthem_003218511
Insys_Anthem_003218861                   Insys_Anthem_003218861
Insys_Anthem_003218864                   Insys_Anthem_003218864
Insys_Anthem_003218969                   Insys_Anthem_003218969
Insys_Anthem_003219099                   Insys_Anthem_003219099
Insys_Anthem_003219117                   Insys_Anthem_003219117
Insys_Anthem_003219149                   Insys_Anthem_003219149
Insys_Anthem_003219166                   Insys_Anthem_003219166
Insys_Anthem_003219194                   Insys_Anthem_003219194
Insys_Anthem_003219206                   Insys_Anthem_003219206
Insys_Anthem_003219216                   Insys_Anthem_003219216
Insys_Anthem_003219359                   Insys_Anthem_003219359
Insys_Anthem_003219377                   Insys_Anthem_003219377
Insys_Anthem_003219431                   Insys_Anthem_003219431
Insys_Anthem_003219434                   Insys_Anthem_003219434
Insys_Anthem_003219446                   Insys_Anthem_003219446
Insys_Anthem_003219449                   Insys_Anthem_003219449
Insys_Anthem_003219467                   Insys_Anthem_003219467
Insys_Anthem_003219492                   Insys_Anthem_003219492
Insys_Anthem_003219579                   Insys_Anthem_003219579

                                                    3087
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3089 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003219821                   Insys_Anthem_003219821
Insys_Anthem_003219996                   Insys_Anthem_003219996
Insys_Anthem_003220015                   Insys_Anthem_003220015
Insys_Anthem_003220083                   Insys_Anthem_003220083
Insys_Anthem_003220180                   Insys_Anthem_003220180
Insys_Anthem_003220190                   Insys_Anthem_003220190
Insys_Anthem_003220262                   Insys_Anthem_003220262
Insys_Anthem_003220467                   Insys_Anthem_003220467
Insys_Anthem_003220470                   Insys_Anthem_003220470
Insys_Anthem_003220471                   Insys_Anthem_003220471
Insys_Anthem_003220502                   Insys_Anthem_003220502
Insys_Anthem_003220507                   Insys_Anthem_003220507
Insys_Anthem_003220515                   Insys_Anthem_003220515
Insys_Anthem_003220538                   Insys_Anthem_003220538
Insys_Anthem_003220685                   Insys_Anthem_003220685
Insys_Anthem_003220733                   Insys_Anthem_003220733
Insys_Anthem_003220769                   Insys_Anthem_003220769
Insys_Anthem_003220775                   Insys_Anthem_003220775
Insys_Anthem_003220831                   Insys_Anthem_003220831
Insys_Anthem_003220858                   Insys_Anthem_003220858
Insys_Anthem_003221053                   Insys_Anthem_003221053
Insys_Anthem_003221115                   Insys_Anthem_003221115
Insys_Anthem_003221166                   Insys_Anthem_003221166
Insys_Anthem_003221171                   Insys_Anthem_003221171
Insys_Anthem_003221180                   Insys_Anthem_003221180
Insys_Anthem_003221186                   Insys_Anthem_003221186
Insys_Anthem_003221216                   Insys_Anthem_003221216
Insys_Anthem_003221245                   Insys_Anthem_003221245
Insys_Anthem_003221248                   Insys_Anthem_003221248
Insys_Anthem_003221255                   Insys_Anthem_003221255
Insys_Anthem_003221275                   Insys_Anthem_003221275
Insys_Anthem_003221281                   Insys_Anthem_003221281
Insys_Anthem_003221285                   Insys_Anthem_003221285
Insys_Anthem_003221319                   Insys_Anthem_003221319
Insys_Anthem_003221346                   Insys_Anthem_003221346
Insys_Anthem_003221372                   Insys_Anthem_003221372
Insys_Anthem_003221398                   Insys_Anthem_003221398
Insys_Anthem_003221602                   Insys_Anthem_003221602
Insys_Anthem_003221674                   Insys_Anthem_003221674
Insys_Anthem_003221800                   Insys_Anthem_003221800
Insys_Anthem_003221818                   Insys_Anthem_003221818
Insys_Anthem_003221820                   Insys_Anthem_003221820
Insys_Anthem_003221829                   Insys_Anthem_003221829
Insys_Anthem_003221874                   Insys_Anthem_003221874
Insys_Anthem_003221895                   Insys_Anthem_003221895
Insys_Anthem_003221917                   Insys_Anthem_003221917
Insys_Anthem_003221927                   Insys_Anthem_003221927

                                                    3088
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3090 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003221932                   Insys_Anthem_003221932
Insys_Anthem_003221947                   Insys_Anthem_003221947
Insys_Anthem_003221982                   Insys_Anthem_003221982
Insys_Anthem_003221990                   Insys_Anthem_003221990
Insys_Anthem_003221991                   Insys_Anthem_003221991
Insys_Anthem_003221994                   Insys_Anthem_003221994
Insys_Anthem_003222030                   Insys_Anthem_003222030
Insys_Anthem_003222033                   Insys_Anthem_003222033
Insys_Anthem_003222041                   Insys_Anthem_003222041
Insys_Anthem_003222058                   Insys_Anthem_003222058
Insys_Anthem_003222136                   Insys_Anthem_003222136
Insys_Anthem_003222141                   Insys_Anthem_003222141
Insys_Anthem_003222160                   Insys_Anthem_003222160
Insys_Anthem_003222167                   Insys_Anthem_003222167
Insys_Anthem_003222169                   Insys_Anthem_003222169
Insys_Anthem_003222182                   Insys_Anthem_003222182
Insys_Anthem_003222232                   Insys_Anthem_003222232
Insys_Anthem_003222234                   Insys_Anthem_003222234
Insys_Anthem_003222246                   Insys_Anthem_003222246
Insys_Anthem_003222249                   Insys_Anthem_003222249
Insys_Anthem_003222278                   Insys_Anthem_003222278
Insys_Anthem_003222331                   Insys_Anthem_003222331
Insys_Anthem_003222356                   Insys_Anthem_003222356
Insys_Anthem_003222443                   Insys_Anthem_003222443
Insys_Anthem_003222511                   Insys_Anthem_003222511
Insys_Anthem_003222522                   Insys_Anthem_003222522
Insys_Anthem_003222542                   Insys_Anthem_003222542
Insys_Anthem_003222553                   Insys_Anthem_003222553
Insys_Anthem_003222578                   Insys_Anthem_003222578
Insys_Anthem_003222585                   Insys_Anthem_003222585
Insys_Anthem_003222660                   Insys_Anthem_003222660
Insys_Anthem_003222672                   Insys_Anthem_003222672
Insys_Anthem_003222730                   Insys_Anthem_003222730
Insys_Anthem_003222772                   Insys_Anthem_003222772
Insys_Anthem_003222838                   Insys_Anthem_003222838
Insys_Anthem_003222871                   Insys_Anthem_003222871
Insys_Anthem_003222874                   Insys_Anthem_003222874
Insys_Anthem_003222888                   Insys_Anthem_003222888
Insys_Anthem_003222890                   Insys_Anthem_003222890
Insys_Anthem_003222911                   Insys_Anthem_003222911
Insys_Anthem_003222930                   Insys_Anthem_003222930
Insys_Anthem_003222932                   Insys_Anthem_003222932
Insys_Anthem_003222988                   Insys_Anthem_003222988
Insys_Anthem_003222991                   Insys_Anthem_003222991
Insys_Anthem_003223010                   Insys_Anthem_003223010
Insys_Anthem_003223128                   Insys_Anthem_003223128
Insys_Anthem_003223132                   Insys_Anthem_003223132

                                                    3089
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3091 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003223143                   Insys_Anthem_003223143
Insys_Anthem_003223174                   Insys_Anthem_003223174
Insys_Anthem_003223186                   Insys_Anthem_003223186
Insys_Anthem_003223194                   Insys_Anthem_003223194
Insys_Anthem_003223351                   Insys_Anthem_003223351
Insys_Anthem_003223368                   Insys_Anthem_003223368
Insys_Anthem_003223377                   Insys_Anthem_003223377
Insys_Anthem_003223410                   Insys_Anthem_003223410
Insys_Anthem_003223416                   Insys_Anthem_003223416
Insys_Anthem_003223426                   Insys_Anthem_003223426
Insys_Anthem_003223507                   Insys_Anthem_003223507
Insys_Anthem_003223520                   Insys_Anthem_003223520
Insys_Anthem_003223521                   Insys_Anthem_003223521
Insys_Anthem_003223525                   Insys_Anthem_003223525
Insys_Anthem_003223643                   Insys_Anthem_003223643
Insys_Anthem_003223648                   Insys_Anthem_003223648
Insys_Anthem_003223656                   Insys_Anthem_003223656
Insys_Anthem_003223700                   Insys_Anthem_003223700
Insys_Anthem_003223713                   Insys_Anthem_003223713
Insys_Anthem_003223749                   Insys_Anthem_003223749
Insys_Anthem_003223760                   Insys_Anthem_003223760
Insys_Anthem_003223776                   Insys_Anthem_003223776
Insys_Anthem_003223780                   Insys_Anthem_003223780
Insys_Anthem_003223783                   Insys_Anthem_003223783
Insys_Anthem_003223817                   Insys_Anthem_003223817
Insys_Anthem_003223819                   Insys_Anthem_003223819
Insys_Anthem_003223836                   Insys_Anthem_003223836
Insys_Anthem_003223933                   Insys_Anthem_003223933
Insys_Anthem_003223940                   Insys_Anthem_003223940
Insys_Anthem_003223944                   Insys_Anthem_003223944
Insys_Anthem_003224060                   Insys_Anthem_003224060
Insys_Anthem_003224063                   Insys_Anthem_003224063
Insys_Anthem_003224143                   Insys_Anthem_003224143
Insys_Anthem_003224183                   Insys_Anthem_003224183
Insys_Anthem_003224260                   Insys_Anthem_003224260
Insys_Anthem_003224287                   Insys_Anthem_003224287
Insys_Anthem_003224327                   Insys_Anthem_003224327
Insys_Anthem_003224376                   Insys_Anthem_003224376
Insys_Anthem_003224447                   Insys_Anthem_003224447
Insys_Anthem_003224463                   Insys_Anthem_003224463
Insys_Anthem_003224469                   Insys_Anthem_003224469
Insys_Anthem_003224530                   Insys_Anthem_003224530
Insys_Anthem_003224549                   Insys_Anthem_003224549
Insys_Anthem_003224614                   Insys_Anthem_003224614
Insys_Anthem_003224671                   Insys_Anthem_003224671
Insys_Anthem_003224682                   Insys_Anthem_003224682
Insys_Anthem_003224701                   Insys_Anthem_003224701

                                                    3090
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3092 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003224714                   Insys_Anthem_003224714
Insys_Anthem_003224727                   Insys_Anthem_003224727
Insys_Anthem_003224757                   Insys_Anthem_003224757
Insys_Anthem_003224793                   Insys_Anthem_003224793
Insys_Anthem_003224813                   Insys_Anthem_003224813
Insys_Anthem_003224827                   Insys_Anthem_003224827
Insys_Anthem_003224847                   Insys_Anthem_003224847
Insys_Anthem_003224860                   Insys_Anthem_003224860
Insys_Anthem_003224865                   Insys_Anthem_003224865
Insys_Anthem_003224866                   Insys_Anthem_003224866
Insys_Anthem_003224885                   Insys_Anthem_003224885
Insys_Anthem_003224893                   Insys_Anthem_003224893
Insys_Anthem_003224918                   Insys_Anthem_003224918
Insys_Anthem_003224919                   Insys_Anthem_003224919
Insys_Anthem_003224933                   Insys_Anthem_003224933
Insys_Anthem_003224951                   Insys_Anthem_003224951
Insys_Anthem_003224969                   Insys_Anthem_003224969
Insys_Anthem_003225011                   Insys_Anthem_003225011
Insys_Anthem_003225056                   Insys_Anthem_003225056
Insys_Anthem_003225113                   Insys_Anthem_003225113
Insys_Anthem_003225137                   Insys_Anthem_003225137
Insys_Anthem_003225211                   Insys_Anthem_003225211
Insys_Anthem_003225422                   Insys_Anthem_003225422
Insys_Anthem_003225544                   Insys_Anthem_003225544
Insys_Anthem_003225568                   Insys_Anthem_003225568
Insys_Anthem_003225617                   Insys_Anthem_003225617
Insys_Anthem_003225623                   Insys_Anthem_003225623
Insys_Anthem_003225666                   Insys_Anthem_003225666
Insys_Anthem_003225674                   Insys_Anthem_003225674
Insys_Anthem_003225683                   Insys_Anthem_003225683
Insys_Anthem_003225753                   Insys_Anthem_003225753
Insys_Anthem_003225758                   Insys_Anthem_003225758
Insys_Anthem_003225788                   Insys_Anthem_003225788
Insys_Anthem_003225810                   Insys_Anthem_003225810
Insys_Anthem_003225818                   Insys_Anthem_003225818
Insys_Anthem_003225863                   Insys_Anthem_003225863
Insys_Anthem_003225875                   Insys_Anthem_003225875
Insys_Anthem_003225883                   Insys_Anthem_003225883
Insys_Anthem_003225947                   Insys_Anthem_003225947
Insys_Anthem_003225988                   Insys_Anthem_003225988
Insys_Anthem_003226052                   Insys_Anthem_003226052
Insys_Anthem_003226089                   Insys_Anthem_003226089
Insys_Anthem_003226121                   Insys_Anthem_003226121
Insys_Anthem_003226130                   Insys_Anthem_003226130
Insys_Anthem_003226146                   Insys_Anthem_003226146
Insys_Anthem_003226147                   Insys_Anthem_003226147
Insys_Anthem_003226157                   Insys_Anthem_003226157

                                                    3091
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3093 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003226240                   Insys_Anthem_003226240
Insys_Anthem_003226242                   Insys_Anthem_003226242
Insys_Anthem_003226294                   Insys_Anthem_003226294
Insys_Anthem_003226303                   Insys_Anthem_003226303
Insys_Anthem_003226313                   Insys_Anthem_003226313
Insys_Anthem_003226330                   Insys_Anthem_003226330
Insys_Anthem_003226358                   Insys_Anthem_003226358
Insys_Anthem_003226380                   Insys_Anthem_003226380
Insys_Anthem_003226414                   Insys_Anthem_003226414
Insys_Anthem_003226455                   Insys_Anthem_003226455
Insys_Anthem_003226465                   Insys_Anthem_003226465
Insys_Anthem_003226477                   Insys_Anthem_003226477
Insys_Anthem_003226558                   Insys_Anthem_003226558
Insys_Anthem_003226590                   Insys_Anthem_003226590
Insys_Anthem_003226601                   Insys_Anthem_003226601
Insys_Anthem_003226609                   Insys_Anthem_003226609
Insys_Anthem_003226634                   Insys_Anthem_003226634
Insys_Anthem_003226667                   Insys_Anthem_003226667
Insys_Anthem_003226671                   Insys_Anthem_003226671
Insys_Anthem_003226676                   Insys_Anthem_003226676
Insys_Anthem_003226682                   Insys_Anthem_003226682
Insys_Anthem_003226754                   Insys_Anthem_003226754
Insys_Anthem_003226783                   Insys_Anthem_003226783
Insys_Anthem_003226791                   Insys_Anthem_003226791
Insys_Anthem_003226797                   Insys_Anthem_003226797
Insys_Anthem_003226821                   Insys_Anthem_003226821
Insys_Anthem_003226836                   Insys_Anthem_003226836
Insys_Anthem_003226879                   Insys_Anthem_003226879
Insys_Anthem_003226919                   Insys_Anthem_003226919
Insys_Anthem_003226938                   Insys_Anthem_003226938
Insys_Anthem_003226976                   Insys_Anthem_003226976
Insys_Anthem_003226989                   Insys_Anthem_003226989
Insys_Anthem_003227012                   Insys_Anthem_003227012
Insys_Anthem_003227024                   Insys_Anthem_003227024
Insys_Anthem_003227027                   Insys_Anthem_003227027
Insys_Anthem_003227041                   Insys_Anthem_003227041
Insys_Anthem_003227085                   Insys_Anthem_003227085
Insys_Anthem_003227093                   Insys_Anthem_003227093
Insys_Anthem_003227110                   Insys_Anthem_003227110
Insys_Anthem_003227129                   Insys_Anthem_003227129
Insys_Anthem_003227132                   Insys_Anthem_003227132
Insys_Anthem_003227135                   Insys_Anthem_003227135
Insys_Anthem_003227193                   Insys_Anthem_003227193
Insys_Anthem_003227204                   Insys_Anthem_003227204
Insys_Anthem_003227227                   Insys_Anthem_003227227
Insys_Anthem_003227228                   Insys_Anthem_003227228
Insys_Anthem_003227264                   Insys_Anthem_003227264

                                                    3092
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3094 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003227266                   Insys_Anthem_003227266
Insys_Anthem_003227273                   Insys_Anthem_003227273
Insys_Anthem_003227274                   Insys_Anthem_003227274
Insys_Anthem_003227365                   Insys_Anthem_003227365
Insys_Anthem_003227492                   Insys_Anthem_003227492
Insys_Anthem_003227515                   Insys_Anthem_003227515
Insys_Anthem_003227525                   Insys_Anthem_003227525
Insys_Anthem_003227552                   Insys_Anthem_003227552
Insys_Anthem_003227559                   Insys_Anthem_003227559
Insys_Anthem_003227564                   Insys_Anthem_003227564
Insys_Anthem_003227571                   Insys_Anthem_003227571
Insys_Anthem_003227577                   Insys_Anthem_003227577
Insys_Anthem_003227589                   Insys_Anthem_003227589
Insys_Anthem_003227595                   Insys_Anthem_003227595
Insys_Anthem_003227598                   Insys_Anthem_003227598
Insys_Anthem_003227602                   Insys_Anthem_003227602
Insys_Anthem_003227610                   Insys_Anthem_003227610
Insys_Anthem_003227620                   Insys_Anthem_003227620
Insys_Anthem_003227630                   Insys_Anthem_003227630
Insys_Anthem_003227673                   Insys_Anthem_003227673
Insys_Anthem_003227707                   Insys_Anthem_003227707
Insys_Anthem_003227717                   Insys_Anthem_003227717
Insys_Anthem_003227735                   Insys_Anthem_003227735
Insys_Anthem_003227745                   Insys_Anthem_003227745
Insys_Anthem_003227757                   Insys_Anthem_003227757
Insys_Anthem_003227783                   Insys_Anthem_003227783
Insys_Anthem_003227823                   Insys_Anthem_003227823
Insys_Anthem_003227858                   Insys_Anthem_003227858
Insys_Anthem_003228021                   Insys_Anthem_003228021
Insys_Anthem_003228033                   Insys_Anthem_003228033
Insys_Anthem_003228057                   Insys_Anthem_003228057
Insys_Anthem_003228085                   Insys_Anthem_003228085
Insys_Anthem_003228100                   Insys_Anthem_003228100
Insys_Anthem_003228119                   Insys_Anthem_003228119
Insys_Anthem_003228153                   Insys_Anthem_003228153
Insys_Anthem_003228193                   Insys_Anthem_003228193
Insys_Anthem_003228213                   Insys_Anthem_003228213
Insys_Anthem_003228223                   Insys_Anthem_003228223
Insys_Anthem_003228236                   Insys_Anthem_003228236
Insys_Anthem_003228250                   Insys_Anthem_003228250
Insys_Anthem_003228265                   Insys_Anthem_003228265
Insys_Anthem_003228268                   Insys_Anthem_003228268
Insys_Anthem_003228298                   Insys_Anthem_003228298
Insys_Anthem_003228315                   Insys_Anthem_003228315
Insys_Anthem_003228336                   Insys_Anthem_003228336
Insys_Anthem_003228356                   Insys_Anthem_003228356
Insys_Anthem_003228377                   Insys_Anthem_003228377

                                                    3093
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3095 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003228379                   Insys_Anthem_003228379
Insys_Anthem_003228388                   Insys_Anthem_003228388
Insys_Anthem_003228390                   Insys_Anthem_003228390
Insys_Anthem_003228408                   Insys_Anthem_003228408
Insys_Anthem_003228409                   Insys_Anthem_003228409
Insys_Anthem_003228426                   Insys_Anthem_003228426
Insys_Anthem_003228471                   Insys_Anthem_003228471
Insys_Anthem_003228508                   Insys_Anthem_003228508
Insys_Anthem_003228523                   Insys_Anthem_003228523
Insys_Anthem_003228528                   Insys_Anthem_003228528
Insys_Anthem_003228578                   Insys_Anthem_003228578
Insys_Anthem_003228790                   Insys_Anthem_003228790
Insys_Anthem_003228854                   Insys_Anthem_003228854
Insys_Anthem_003228864                   Insys_Anthem_003228864
Insys_Anthem_003228937                   Insys_Anthem_003228937
Insys_Anthem_003228946                   Insys_Anthem_003228946
Insys_Anthem_003228948                   Insys_Anthem_003228948
Insys_Anthem_003228950                   Insys_Anthem_003228950
Insys_Anthem_003228982                   Insys_Anthem_003228982
Insys_Anthem_003229029                   Insys_Anthem_003229029
Insys_Anthem_003229034                   Insys_Anthem_003229034
Insys_Anthem_003229044                   Insys_Anthem_003229044
Insys_Anthem_003229069                   Insys_Anthem_003229069
Insys_Anthem_003229098                   Insys_Anthem_003229098
Insys_Anthem_003229135                   Insys_Anthem_003229135
Insys_Anthem_003229139                   Insys_Anthem_003229139
Insys_Anthem_003229144                   Insys_Anthem_003229144
Insys_Anthem_003229173                   Insys_Anthem_003229173
Insys_Anthem_003229175                   Insys_Anthem_003229175
Insys_Anthem_003229224                   Insys_Anthem_003229224
Insys_Anthem_003229232                   Insys_Anthem_003229232
Insys_Anthem_003229239                   Insys_Anthem_003229239
Insys_Anthem_003229357                   Insys_Anthem_003229357
Insys_Anthem_003229406                   Insys_Anthem_003229406
Insys_Anthem_003229435                   Insys_Anthem_003229435
Insys_Anthem_003229438                   Insys_Anthem_003229438
Insys_Anthem_003229534                   Insys_Anthem_003229534
Insys_Anthem_003229623                   Insys_Anthem_003229623
Insys_Anthem_003229639                   Insys_Anthem_003229639
Insys_Anthem_003229643                   Insys_Anthem_003229643
Insys_Anthem_003229669                   Insys_Anthem_003229669
Insys_Anthem_003229723                   Insys_Anthem_003229723
Insys_Anthem_003229793                   Insys_Anthem_003229793
Insys_Anthem_003229813                   Insys_Anthem_003229813
Insys_Anthem_003229828                   Insys_Anthem_003229828
Insys_Anthem_003229838                   Insys_Anthem_003229838
Insys_Anthem_003229899                   Insys_Anthem_003229899

                                                    3094
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3096 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003229908                   Insys_Anthem_003229908
Insys_Anthem_003229911                   Insys_Anthem_003229911
Insys_Anthem_003229922                   Insys_Anthem_003229922
Insys_Anthem_003229926                   Insys_Anthem_003229926
Insys_Anthem_003229928                   Insys_Anthem_003229928
Insys_Anthem_003229990                   Insys_Anthem_003229990
Insys_Anthem_003229998                   Insys_Anthem_003229998
Insys_Anthem_003230012                   Insys_Anthem_003230012
Insys_Anthem_003230025                   Insys_Anthem_003230025
Insys_Anthem_003230051                   Insys_Anthem_003230051
Insys_Anthem_003230086                   Insys_Anthem_003230086
Insys_Anthem_003230106                   Insys_Anthem_003230106
Insys_Anthem_003230198                   Insys_Anthem_003230198
Insys_Anthem_003230234                   Insys_Anthem_003230234
Insys_Anthem_003230244                   Insys_Anthem_003230244
Insys_Anthem_003230334                   Insys_Anthem_003230334
Insys_Anthem_003230432                   Insys_Anthem_003230432
Insys_Anthem_003230445                   Insys_Anthem_003230445
Insys_Anthem_003230479                   Insys_Anthem_003230479
Insys_Anthem_003230483                   Insys_Anthem_003230483
Insys_Anthem_003230487                   Insys_Anthem_003230487
Insys_Anthem_003230492                   Insys_Anthem_003230492
Insys_Anthem_003230587                   Insys_Anthem_003230587
Insys_Anthem_003230595                   Insys_Anthem_003230595
Insys_Anthem_003230614                   Insys_Anthem_003230614
Insys_Anthem_003230616                   Insys_Anthem_003230616
Insys_Anthem_003230640                   Insys_Anthem_003230640
Insys_Anthem_003230645                   Insys_Anthem_003230645
Insys_Anthem_003230674                   Insys_Anthem_003230674
Insys_Anthem_003230689                   Insys_Anthem_003230689
Insys_Anthem_003230696                   Insys_Anthem_003230696
Insys_Anthem_003230705                   Insys_Anthem_003230705
Insys_Anthem_003230709                   Insys_Anthem_003230709
Insys_Anthem_003230710                   Insys_Anthem_003230710
Insys_Anthem_003230714                   Insys_Anthem_003230714
Insys_Anthem_003230724                   Insys_Anthem_003230724
Insys_Anthem_003230747                   Insys_Anthem_003230747
Insys_Anthem_003230749                   Insys_Anthem_003230749
Insys_Anthem_003230772                   Insys_Anthem_003230772
Insys_Anthem_003230774                   Insys_Anthem_003230774
Insys_Anthem_003230785                   Insys_Anthem_003230785
Insys_Anthem_003230802                   Insys_Anthem_003230802
Insys_Anthem_003230812                   Insys_Anthem_003230812
Insys_Anthem_003230836                   Insys_Anthem_003230836
Insys_Anthem_003230855                   Insys_Anthem_003230855
Insys_Anthem_003230864                   Insys_Anthem_003230864
Insys_Anthem_003230931                   Insys_Anthem_003230931

                                                    3095
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3097 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003230953                   Insys_Anthem_003230953
Insys_Anthem_003231104                   Insys_Anthem_003231104
Insys_Anthem_003231131                   Insys_Anthem_003231131
Insys_Anthem_003231147                   Insys_Anthem_003231147
Insys_Anthem_003231166                   Insys_Anthem_003231166
Insys_Anthem_003231167                   Insys_Anthem_003231167
Insys_Anthem_003231194                   Insys_Anthem_003231194
Insys_Anthem_003231259                   Insys_Anthem_003231259
Insys_Anthem_003231379                   Insys_Anthem_003231379
Insys_Anthem_003231416                   Insys_Anthem_003231416
Insys_Anthem_003231440                   Insys_Anthem_003231440
Insys_Anthem_003231448                   Insys_Anthem_003231448
Insys_Anthem_003231451                   Insys_Anthem_003231451
Insys_Anthem_003231461                   Insys_Anthem_003231461
Insys_Anthem_003231462                   Insys_Anthem_003231462
Insys_Anthem_003231480                   Insys_Anthem_003231480
Insys_Anthem_003231573                   Insys_Anthem_003231573
Insys_Anthem_003231620                   Insys_Anthem_003231620
Insys_Anthem_003231633                   Insys_Anthem_003231633
Insys_Anthem_003231649                   Insys_Anthem_003231649
Insys_Anthem_003231655                   Insys_Anthem_003231655
Insys_Anthem_003231666                   Insys_Anthem_003231666
Insys_Anthem_003231672                   Insys_Anthem_003231672
Insys_Anthem_003231718                   Insys_Anthem_003231718
Insys_Anthem_003231723                   Insys_Anthem_003231723
Insys_Anthem_003231726                   Insys_Anthem_003231726
Insys_Anthem_003231731                   Insys_Anthem_003231731
Insys_Anthem_003231736                   Insys_Anthem_003231736
Insys_Anthem_003231803                   Insys_Anthem_003231803
Insys_Anthem_003231811                   Insys_Anthem_003231811
Insys_Anthem_003231850                   Insys_Anthem_003231850
Insys_Anthem_003231872                   Insys_Anthem_003231872
Insys_Anthem_003231979                   Insys_Anthem_003231979
Insys_Anthem_003232044                   Insys_Anthem_003232044
Insys_Anthem_003232088                   Insys_Anthem_003232088
Insys_Anthem_003232168                   Insys_Anthem_003232168
Insys_Anthem_003232261                   Insys_Anthem_003232261
Insys_Anthem_003232275                   Insys_Anthem_003232275
Insys_Anthem_003232285                   Insys_Anthem_003232285
Insys_Anthem_003232312                   Insys_Anthem_003232312
Insys_Anthem_003232333                   Insys_Anthem_003232333
Insys_Anthem_003232352                   Insys_Anthem_003232352
Insys_Anthem_003232418                   Insys_Anthem_003232418
Insys_Anthem_003232421                   Insys_Anthem_003232421
Insys_Anthem_003232429                   Insys_Anthem_003232429
Insys_Anthem_003232456                   Insys_Anthem_003232456
Insys_Anthem_003232462                   Insys_Anthem_003232462

                                                    3096
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3098 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003232483                   Insys_Anthem_003232483
Insys_Anthem_003232512                   Insys_Anthem_003232512
Insys_Anthem_003232552                   Insys_Anthem_003232552
Insys_Anthem_003232560                   Insys_Anthem_003232560
Insys_Anthem_003232565                   Insys_Anthem_003232565
Insys_Anthem_003232577                   Insys_Anthem_003232577
Insys_Anthem_003232578                   Insys_Anthem_003232578
Insys_Anthem_003232614                   Insys_Anthem_003232614
Insys_Anthem_003232629                   Insys_Anthem_003232629
Insys_Anthem_003232637                   Insys_Anthem_003232637
Insys_Anthem_003232661                   Insys_Anthem_003232661
Insys_Anthem_003232682                   Insys_Anthem_003232682
Insys_Anthem_003232685                   Insys_Anthem_003232685
Insys_Anthem_003232692                   Insys_Anthem_003232692
Insys_Anthem_003232707                   Insys_Anthem_003232707
Insys_Anthem_003232708                   Insys_Anthem_003232708
Insys_Anthem_003232720                   Insys_Anthem_003232720
Insys_Anthem_003232775                   Insys_Anthem_003232775
Insys_Anthem_003232815                   Insys_Anthem_003232815
Insys_Anthem_003232823                   Insys_Anthem_003232823
Insys_Anthem_003232888                   Insys_Anthem_003232888
Insys_Anthem_003232968                   Insys_Anthem_003232968
Insys_Anthem_003232987                   Insys_Anthem_003232987
Insys_Anthem_003233120                   Insys_Anthem_003233120
Insys_Anthem_003233131                   Insys_Anthem_003233131
Insys_Anthem_003233156                   Insys_Anthem_003233156
Insys_Anthem_003233191                   Insys_Anthem_003233191
Insys_Anthem_003233259                   Insys_Anthem_003233259
Insys_Anthem_003233370                   Insys_Anthem_003233370
Insys_Anthem_003233556                   Insys_Anthem_003233556
Insys_Anthem_003233565                   Insys_Anthem_003233565
Insys_Anthem_003233566                   Insys_Anthem_003233566
Insys_Anthem_003233574                   Insys_Anthem_003233574
Insys_Anthem_003233601                   Insys_Anthem_003233601
Insys_Anthem_003233613                   Insys_Anthem_003233613
Insys_Anthem_003233617                   Insys_Anthem_003233617
Insys_Anthem_003233625                   Insys_Anthem_003233625
Insys_Anthem_003233637                   Insys_Anthem_003233637
Insys_Anthem_003233646                   Insys_Anthem_003233646
Insys_Anthem_003233651                   Insys_Anthem_003233651
Insys_Anthem_003233655                   Insys_Anthem_003233655
Insys_Anthem_003233670                   Insys_Anthem_003233670
Insys_Anthem_003233691                   Insys_Anthem_003233691
Insys_Anthem_003233697                   Insys_Anthem_003233697
Insys_Anthem_003233706                   Insys_Anthem_003233706
Insys_Anthem_003233709                   Insys_Anthem_003233709
Insys_Anthem_003233765                   Insys_Anthem_003233765

                                                    3097
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3099 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003233771                   Insys_Anthem_003233771
Insys_Anthem_003233776                   Insys_Anthem_003233776
Insys_Anthem_003233791                   Insys_Anthem_003233791
Insys_Anthem_003233795                   Insys_Anthem_003233795
Insys_Anthem_003233862                   Insys_Anthem_003233862
Insys_Anthem_003233865                   Insys_Anthem_003233865
Insys_Anthem_003233870                   Insys_Anthem_003233870
Insys_Anthem_003234061                   Insys_Anthem_003234061
Insys_Anthem_003234075                   Insys_Anthem_003234075
Insys_Anthem_003234206                   Insys_Anthem_003234206
Insys_Anthem_003234220                   Insys_Anthem_003234220
Insys_Anthem_003234266                   Insys_Anthem_003234266
Insys_Anthem_003234301                   Insys_Anthem_003234301
Insys_Anthem_003234338                   Insys_Anthem_003234338
Insys_Anthem_003234359                   Insys_Anthem_003234359
Insys_Anthem_003234445                   Insys_Anthem_003234445
Insys_Anthem_003234481                   Insys_Anthem_003234481
Insys_Anthem_003234544                   Insys_Anthem_003234544
Insys_Anthem_003234557                   Insys_Anthem_003234557
Insys_Anthem_003234573                   Insys_Anthem_003234573
Insys_Anthem_003234627                   Insys_Anthem_003234627
Insys_Anthem_003234631                   Insys_Anthem_003234631
Insys_Anthem_003234661                   Insys_Anthem_003234661
Insys_Anthem_003234686                   Insys_Anthem_003234686
Insys_Anthem_003234696                   Insys_Anthem_003234696
Insys_Anthem_003234742                   Insys_Anthem_003234742
Insys_Anthem_003234751                   Insys_Anthem_003234751
Insys_Anthem_003234759                   Insys_Anthem_003234759
Insys_Anthem_003234787                   Insys_Anthem_003234787
Insys_Anthem_003234796                   Insys_Anthem_003234796
Insys_Anthem_003234877                   Insys_Anthem_003234877
Insys_Anthem_003234890                   Insys_Anthem_003234890
Insys_Anthem_003234902                   Insys_Anthem_003234902
Insys_Anthem_003234918                   Insys_Anthem_003234918
Insys_Anthem_003234929                   Insys_Anthem_003234929
Insys_Anthem_003235272                   Insys_Anthem_003235272
Insys_Anthem_003235833                   Insys_Anthem_003235833
Insys_Anthem_003235869                   Insys_Anthem_003235869
Insys_Anthem_003235907                   Insys_Anthem_003235907
Insys_Anthem_003235916                   Insys_Anthem_003235916
Insys_Anthem_003235949                   Insys_Anthem_003235949
Insys_Anthem_003235958                   Insys_Anthem_003235958
Insys_Anthem_003235984                   Insys_Anthem_003235984
Insys_Anthem_003236011                   Insys_Anthem_003236011
Insys_Anthem_003236015                   Insys_Anthem_003236015
Insys_Anthem_003236017                   Insys_Anthem_003236017
Insys_Anthem_003236022                   Insys_Anthem_003236022

                                                    3098
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3100 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003236065                   Insys_Anthem_003236065
Insys_Anthem_003236102                   Insys_Anthem_003236102
Insys_Anthem_003236137                   Insys_Anthem_003236137
Insys_Anthem_003236178                   Insys_Anthem_003236178
Insys_Anthem_003236243                   Insys_Anthem_003236243
Insys_Anthem_003236281                   Insys_Anthem_003236281
Insys_Anthem_003236341                   Insys_Anthem_003236341
Insys_Anthem_003236347                   Insys_Anthem_003236347
Insys_Anthem_003236352                   Insys_Anthem_003236352
Insys_Anthem_003236354                   Insys_Anthem_003236354
Insys_Anthem_003236363                   Insys_Anthem_003236363
Insys_Anthem_003236367                   Insys_Anthem_003236367
Insys_Anthem_003236378                   Insys_Anthem_003236378
Insys_Anthem_003236417                   Insys_Anthem_003236417
Insys_Anthem_003236419                   Insys_Anthem_003236419
Insys_Anthem_003236421                   Insys_Anthem_003236421
Insys_Anthem_003236426                   Insys_Anthem_003236426
Insys_Anthem_003236430                   Insys_Anthem_003236430
Insys_Anthem_003236464                   Insys_Anthem_003236464
Insys_Anthem_003236490                   Insys_Anthem_003236490
Insys_Anthem_003236521                   Insys_Anthem_003236521
Insys_Anthem_003236524                   Insys_Anthem_003236524
Insys_Anthem_003236530                   Insys_Anthem_003236530
Insys_Anthem_003236983                   Insys_Anthem_003236983
Insys_Anthem_003237031                   Insys_Anthem_003237031
Insys_Anthem_003237048                   Insys_Anthem_003237048
Insys_Anthem_003237070                   Insys_Anthem_003237070
Insys_Anthem_003237108                   Insys_Anthem_003237108
Insys_Anthem_003237110                   Insys_Anthem_003237110
Insys_Anthem_003237140                   Insys_Anthem_003237140
Insys_Anthem_003237162                   Insys_Anthem_003237162
Insys_Anthem_003237261                   Insys_Anthem_003237261
Insys_Anthem_003237277                   Insys_Anthem_003237277
Insys_Anthem_003237298                   Insys_Anthem_003237298
Insys_Anthem_003237363                   Insys_Anthem_003237363
Insys_Anthem_003237368                   Insys_Anthem_003237368
Insys_Anthem_003237399                   Insys_Anthem_003237399
Insys_Anthem_003237457                   Insys_Anthem_003237457
Insys_Anthem_003237559                   Insys_Anthem_003237559
Insys_Anthem_003237637                   Insys_Anthem_003237637
Insys_Anthem_003237739                   Insys_Anthem_003237739
Insys_Anthem_003237752                   Insys_Anthem_003237752
Insys_Anthem_003237766                   Insys_Anthem_003237766
Insys_Anthem_003237879                   Insys_Anthem_003237879
Insys_Anthem_003238017                   Insys_Anthem_003238017
Insys_Anthem_003238200                   Insys_Anthem_003238200
Insys_Anthem_003238234                   Insys_Anthem_003238234

                                                    3099
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3101 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003238287                   Insys_Anthem_003238287
Insys_Anthem_003238310                   Insys_Anthem_003238310
Insys_Anthem_003238326                   Insys_Anthem_003238326
Insys_Anthem_003238419                   Insys_Anthem_003238419
Insys_Anthem_003238438                   Insys_Anthem_003238438
Insys_Anthem_003238444                   Insys_Anthem_003238444
Insys_Anthem_003238518                   Insys_Anthem_003238518
Insys_Anthem_003238544                   Insys_Anthem_003238544
Insys_Anthem_003238578                   Insys_Anthem_003238578
Insys_Anthem_003238611                   Insys_Anthem_003238611
Insys_Anthem_003238699                   Insys_Anthem_003238699
Insys_Anthem_003238723                   Insys_Anthem_003238723
Insys_Anthem_003238774                   Insys_Anthem_003238774
Insys_Anthem_003238815                   Insys_Anthem_003238815
Insys_Anthem_003238846                   Insys_Anthem_003238846
Insys_Anthem_003238849                   Insys_Anthem_003238849
Insys_Anthem_003238862                   Insys_Anthem_003238862
Insys_Anthem_003238932                   Insys_Anthem_003238932
Insys_Anthem_003238987                   Insys_Anthem_003238987
Insys_Anthem_003239010                   Insys_Anthem_003239010
Insys_Anthem_003239039                   Insys_Anthem_003239039
Insys_Anthem_003239142                   Insys_Anthem_003239142
Insys_Anthem_003239144                   Insys_Anthem_003239144
Insys_Anthem_003239209                   Insys_Anthem_003239209
Insys_Anthem_003239297                   Insys_Anthem_003239297
Insys_Anthem_003239424                   Insys_Anthem_003239424
Insys_Anthem_003239456                   Insys_Anthem_003239456
Insys_Anthem_003239607                   Insys_Anthem_003239607
Insys_Anthem_003239623                   Insys_Anthem_003239623
Insys_Anthem_003239662                   Insys_Anthem_003239662
Insys_Anthem_003239691                   Insys_Anthem_003239691
Insys_Anthem_003239706                   Insys_Anthem_003239706
Insys_Anthem_003239733                   Insys_Anthem_003239733
Insys_Anthem_003239750                   Insys_Anthem_003239750
Insys_Anthem_003239788                   Insys_Anthem_003239788
Insys_Anthem_003239803                   Insys_Anthem_003239803
Insys_Anthem_003239873                   Insys_Anthem_003239873
Insys_Anthem_003239877                   Insys_Anthem_003239877
Insys_Anthem_003239897                   Insys_Anthem_003239897
Insys_Anthem_003239917                   Insys_Anthem_003239917
Insys_Anthem_003239950                   Insys_Anthem_003239950
Insys_Anthem_003239961                   Insys_Anthem_003239961
Insys_Anthem_003239978                   Insys_Anthem_003239978
Insys_Anthem_003240013                   Insys_Anthem_003240013
Insys_Anthem_003240033                   Insys_Anthem_003240033
Insys_Anthem_003240101                   Insys_Anthem_003240101
Insys_Anthem_003240121                   Insys_Anthem_003240121

                                                    3100
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3102 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003240155                   Insys_Anthem_003240155
Insys_Anthem_003240187                   Insys_Anthem_003240187
Insys_Anthem_003240197                   Insys_Anthem_003240197
Insys_Anthem_003240203                   Insys_Anthem_003240203
Insys_Anthem_003240208                   Insys_Anthem_003240208
Insys_Anthem_003240229                   Insys_Anthem_003240229
Insys_Anthem_003240262                   Insys_Anthem_003240262
Insys_Anthem_003240303                   Insys_Anthem_003240303
Insys_Anthem_003240361                   Insys_Anthem_003240361
Insys_Anthem_003240440                   Insys_Anthem_003240440
Insys_Anthem_003240524                   Insys_Anthem_003240524
Insys_Anthem_003240555                   Insys_Anthem_003240555
Insys_Anthem_003240560                   Insys_Anthem_003240560
Insys_Anthem_003240562                   Insys_Anthem_003240562
Insys_Anthem_003240576                   Insys_Anthem_003240576
Insys_Anthem_003240590                   Insys_Anthem_003240590
Insys_Anthem_003240593                   Insys_Anthem_003240593
Insys_Anthem_003240595                   Insys_Anthem_003240595
Insys_Anthem_003240619                   Insys_Anthem_003240619
Insys_Anthem_003240635                   Insys_Anthem_003240635
Insys_Anthem_003240647                   Insys_Anthem_003240647
Insys_Anthem_003240687                   Insys_Anthem_003240687
Insys_Anthem_003240703                   Insys_Anthem_003240703
Insys_Anthem_003240708                   Insys_Anthem_003240708
Insys_Anthem_003240716                   Insys_Anthem_003240716
Insys_Anthem_003240810                   Insys_Anthem_003240810
Insys_Anthem_003240816                   Insys_Anthem_003240816
Insys_Anthem_003240829                   Insys_Anthem_003240829
Insys_Anthem_003240834                   Insys_Anthem_003240834
Insys_Anthem_003240868                   Insys_Anthem_003240868
Insys_Anthem_003240956                   Insys_Anthem_003240956
Insys_Anthem_003241169                   Insys_Anthem_003241169
Insys_Anthem_003241171                   Insys_Anthem_003241171
Insys_Anthem_003241204                   Insys_Anthem_003241204
Insys_Anthem_003241298                   Insys_Anthem_003241298
Insys_Anthem_003241404                   Insys_Anthem_003241404
Insys_Anthem_003241578                   Insys_Anthem_003241578
Insys_Anthem_003241688                   Insys_Anthem_003241688
Insys_Anthem_003241774                   Insys_Anthem_003241774
Insys_Anthem_003241861                   Insys_Anthem_003241861
Insys_Anthem_003241966                   Insys_Anthem_003241966
Insys_Anthem_003242018                   Insys_Anthem_003242018
Insys_Anthem_003242039                   Insys_Anthem_003242039
Insys_Anthem_003242317                   Insys_Anthem_003242317
Insys_Anthem_003242335                   Insys_Anthem_003242335
Insys_Anthem_003242422                   Insys_Anthem_003242422
Insys_Anthem_003242473                   Insys_Anthem_003242473

                                                    3101
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3103 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003242696                   Insys_Anthem_003242696
Insys_Anthem_003242765                   Insys_Anthem_003242765
Insys_Anthem_003242805                   Insys_Anthem_003242805
Insys_Anthem_003242814                   Insys_Anthem_003242814
Insys_Anthem_003242817                   Insys_Anthem_003242817
Insys_Anthem_003242828                   Insys_Anthem_003242828
Insys_Anthem_003242901                   Insys_Anthem_003242901
Insys_Anthem_003242927                   Insys_Anthem_003242927
Insys_Anthem_003242935                   Insys_Anthem_003242935
Insys_Anthem_003242951                   Insys_Anthem_003242951
Insys_Anthem_003243123                   Insys_Anthem_003243123
Insys_Anthem_003243130                   Insys_Anthem_003243130
Insys_Anthem_003243150                   Insys_Anthem_003243150
Insys_Anthem_003243154                   Insys_Anthem_003243154
Insys_Anthem_003243169                   Insys_Anthem_003243169
Insys_Anthem_003243194                   Insys_Anthem_003243194
Insys_Anthem_003243298                   Insys_Anthem_003243298
Insys_Anthem_003243303                   Insys_Anthem_003243303
Insys_Anthem_003243361                   Insys_Anthem_003243361
Insys_Anthem_003243369                   Insys_Anthem_003243369
Insys_Anthem_003243607                   Insys_Anthem_003243607
Insys_Anthem_003243626                   Insys_Anthem_003243626
Insys_Anthem_003243650                   Insys_Anthem_003243650
Insys_Anthem_003243652                   Insys_Anthem_003243652
Insys_Anthem_003243677                   Insys_Anthem_003243677
Insys_Anthem_003243683                   Insys_Anthem_003243683
Insys_Anthem_003243695                   Insys_Anthem_003243695
Insys_Anthem_003243696                   Insys_Anthem_003243696
Insys_Anthem_003243721                   Insys_Anthem_003243721
Insys_Anthem_003243746                   Insys_Anthem_003243746
Insys_Anthem_003243762                   Insys_Anthem_003243762
Insys_Anthem_003243763                   Insys_Anthem_003243763
Insys_Anthem_003243767                   Insys_Anthem_003243767
Insys_Anthem_003243769                   Insys_Anthem_003243769
Insys_Anthem_003243803                   Insys_Anthem_003243803
Insys_Anthem_003243806                   Insys_Anthem_003243806
Insys_Anthem_003243810                   Insys_Anthem_003243810
Insys_Anthem_003243815                   Insys_Anthem_003243815
Insys_Anthem_003243816                   Insys_Anthem_003243816
Insys_Anthem_003243833                   Insys_Anthem_003243833
Insys_Anthem_003243836                   Insys_Anthem_003243836
Insys_Anthem_003243843                   Insys_Anthem_003243843
Insys_Anthem_003243845                   Insys_Anthem_003243845
Insys_Anthem_003243856                   Insys_Anthem_003243856
Insys_Anthem_003243866                   Insys_Anthem_003243866
Insys_Anthem_003243877                   Insys_Anthem_003243877
Insys_Anthem_003243878                   Insys_Anthem_003243878

                                                    3102
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3104 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003243883                   Insys_Anthem_003243883
Insys_Anthem_003243887                   Insys_Anthem_003243887
Insys_Anthem_003243893                   Insys_Anthem_003243893
Insys_Anthem_003243912                   Insys_Anthem_003243912
Insys_Anthem_003243922                   Insys_Anthem_003243922
Insys_Anthem_003243923                   Insys_Anthem_003243923
Insys_Anthem_003243927                   Insys_Anthem_003243927
Insys_Anthem_003243928                   Insys_Anthem_003243928
Insys_Anthem_003243965                   Insys_Anthem_003243965
Insys_Anthem_003243974                   Insys_Anthem_003243974
Insys_Anthem_003243978                   Insys_Anthem_003243978
Insys_Anthem_003243983                   Insys_Anthem_003243983
Insys_Anthem_003243989                   Insys_Anthem_003243989
Insys_Anthem_003244005                   Insys_Anthem_003244005
Insys_Anthem_003244008                   Insys_Anthem_003244008
Insys_Anthem_003244022                   Insys_Anthem_003244022
Insys_Anthem_003244027                   Insys_Anthem_003244027
Insys_Anthem_003244040                   Insys_Anthem_003244040
Insys_Anthem_003244053                   Insys_Anthem_003244053
Insys_Anthem_003244056                   Insys_Anthem_003244056
Insys_Anthem_003244059                   Insys_Anthem_003244059
Insys_Anthem_003244067                   Insys_Anthem_003244067
Insys_Anthem_003244070                   Insys_Anthem_003244070
Insys_Anthem_003244074                   Insys_Anthem_003244074
Insys_Anthem_003244096                   Insys_Anthem_003244096
Insys_Anthem_003244098                   Insys_Anthem_003244098
Insys_Anthem_003244109                   Insys_Anthem_003244109
Insys_Anthem_003244110                   Insys_Anthem_003244110
Insys_Anthem_003244113                   Insys_Anthem_003244113
Insys_Anthem_003244120                   Insys_Anthem_003244120
Insys_Anthem_003244124                   Insys_Anthem_003244124
Insys_Anthem_003244133                   Insys_Anthem_003244133
Insys_Anthem_003244142                   Insys_Anthem_003244142
Insys_Anthem_003244145                   Insys_Anthem_003244145
Insys_Anthem_003244148                   Insys_Anthem_003244148
Insys_Anthem_003244153                   Insys_Anthem_003244153
Insys_Anthem_003244159                   Insys_Anthem_003244159
Insys_Anthem_003244165                   Insys_Anthem_003244165
Insys_Anthem_003244166                   Insys_Anthem_003244166
Insys_Anthem_003244209                   Insys_Anthem_003244209
Insys_Anthem_003244210                   Insys_Anthem_003244210
Insys_Anthem_003244215                   Insys_Anthem_003244215
Insys_Anthem_003244223                   Insys_Anthem_003244223
Insys_Anthem_003244234                   Insys_Anthem_003244234
Insys_Anthem_003244252                   Insys_Anthem_003244252
Insys_Anthem_003244254                   Insys_Anthem_003244254
Insys_Anthem_003244265                   Insys_Anthem_003244265

                                                    3103
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3105 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003244267                   Insys_Anthem_003244267
Insys_Anthem_003244273                   Insys_Anthem_003244273
Insys_Anthem_003244282                   Insys_Anthem_003244282
Insys_Anthem_003244283                   Insys_Anthem_003244283
Insys_Anthem_003244330                   Insys_Anthem_003244330
Insys_Anthem_003244333                   Insys_Anthem_003244333
Insys_Anthem_003244342                   Insys_Anthem_003244342
Insys_Anthem_003244358                   Insys_Anthem_003244358
Insys_Anthem_003244376                   Insys_Anthem_003244376
Insys_Anthem_003244382                   Insys_Anthem_003244382
Insys_Anthem_003244387                   Insys_Anthem_003244387
Insys_Anthem_003244446                   Insys_Anthem_003244446
Insys_Anthem_003244456                   Insys_Anthem_003244456
Insys_Anthem_003244458                   Insys_Anthem_003244458
Insys_Anthem_003244485                   Insys_Anthem_003244485
Insys_Anthem_003244498                   Insys_Anthem_003244498
Insys_Anthem_003244589                   Insys_Anthem_003244589
Insys_Anthem_003244661                   Insys_Anthem_003244661
Insys_Anthem_003244758                   Insys_Anthem_003244758
Insys_Anthem_003244778                   Insys_Anthem_003244778
Insys_Anthem_003244813                   Insys_Anthem_003244813
Insys_Anthem_003244889                   Insys_Anthem_003244889
Insys_Anthem_003244913                   Insys_Anthem_003244913
Insys_Anthem_003245083                   Insys_Anthem_003245083
Insys_Anthem_003245098                   Insys_Anthem_003245098
Insys_Anthem_003245104                   Insys_Anthem_003245104
Insys_Anthem_003245105                   Insys_Anthem_003245105
Insys_Anthem_003245135                   Insys_Anthem_003245135
Insys_Anthem_003245139                   Insys_Anthem_003245139
Insys_Anthem_003245142                   Insys_Anthem_003245142
Insys_Anthem_003245163                   Insys_Anthem_003245163
Insys_Anthem_003245174                   Insys_Anthem_003245174
Insys_Anthem_003245196                   Insys_Anthem_003245196
Insys_Anthem_003245254                   Insys_Anthem_003245254
Insys_Anthem_003245261                   Insys_Anthem_003245261
Insys_Anthem_003245267                   Insys_Anthem_003245267
Insys_Anthem_003245278                   Insys_Anthem_003245278
Insys_Anthem_003245280                   Insys_Anthem_003245280
Insys_Anthem_003245281                   Insys_Anthem_003245281
Insys_Anthem_003245308                   Insys_Anthem_003245308
Insys_Anthem_003245318                   Insys_Anthem_003245318
Insys_Anthem_003245319                   Insys_Anthem_003245319
Insys_Anthem_003245330                   Insys_Anthem_003245330
Insys_Anthem_003245332                   Insys_Anthem_003245332
Insys_Anthem_003245334                   Insys_Anthem_003245334
Insys_Anthem_003245336                   Insys_Anthem_003245336
Insys_Anthem_003245338                   Insys_Anthem_003245338

                                                    3104
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3106 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003245341                   Insys_Anthem_003245341
Insys_Anthem_003245351                   Insys_Anthem_003245351
Insys_Anthem_003245358                   Insys_Anthem_003245358
Insys_Anthem_003245369                   Insys_Anthem_003245369
Insys_Anthem_003245371                   Insys_Anthem_003245371
Insys_Anthem_003245375                   Insys_Anthem_003245375
Insys_Anthem_003245386                   Insys_Anthem_003245386
Insys_Anthem_003245404                   Insys_Anthem_003245404
Insys_Anthem_003245419                   Insys_Anthem_003245419
Insys_Anthem_003245428                   Insys_Anthem_003245428
Insys_Anthem_003245491                   Insys_Anthem_003245491
Insys_Anthem_003245512                   Insys_Anthem_003245512
Insys_Anthem_003245552                   Insys_Anthem_003245552
Insys_Anthem_003245720                   Insys_Anthem_003245720
Insys_Anthem_003245726                   Insys_Anthem_003245726
Insys_Anthem_003245822                   Insys_Anthem_003245822
Insys_Anthem_003245827                   Insys_Anthem_003245827
Insys_Anthem_003245838                   Insys_Anthem_003245838
Insys_Anthem_003245890                   Insys_Anthem_003245890
Insys_Anthem_003245909                   Insys_Anthem_003245909
Insys_Anthem_003245921                   Insys_Anthem_003245921
Insys_Anthem_003246114                   Insys_Anthem_003246114
Insys_Anthem_003246666                   Insys_Anthem_003246666
Insys_Anthem_003246669                   Insys_Anthem_003246669
Insys_Anthem_003246671                   Insys_Anthem_003246671
Insys_Anthem_003246672                   Insys_Anthem_003246672
Insys_Anthem_003246686                   Insys_Anthem_003246686
Insys_Anthem_003246701                   Insys_Anthem_003246701
Insys_Anthem_003246743                   Insys_Anthem_003246743
Insys_Anthem_003246759                   Insys_Anthem_003246759
Insys_Anthem_003246767                   Insys_Anthem_003246767
Insys_Anthem_003246863                   Insys_Anthem_003246863
Insys_Anthem_003246884                   Insys_Anthem_003246884
Insys_Anthem_003246892                   Insys_Anthem_003246892
Insys_Anthem_003246911                   Insys_Anthem_003246911
Insys_Anthem_003246918                   Insys_Anthem_003246918
Insys_Anthem_003246935                   Insys_Anthem_003246935
Insys_Anthem_003246965                   Insys_Anthem_003246965
Insys_Anthem_003247052                   Insys_Anthem_003247052
Insys_Anthem_003247069                   Insys_Anthem_003247069
Insys_Anthem_003247205                   Insys_Anthem_003247205
Insys_Anthem_003247667                   Insys_Anthem_003247667
Insys_Anthem_003247672                   Insys_Anthem_003247672
Insys_Anthem_003247679                   Insys_Anthem_003247679
Insys_Anthem_003247696                   Insys_Anthem_003247696
Insys_Anthem_003247718                   Insys_Anthem_003247718
Insys_Anthem_003247729                   Insys_Anthem_003247729

                                                    3105
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3107 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003247767                   Insys_Anthem_003247767
Insys_Anthem_003247809                   Insys_Anthem_003247809
Insys_Anthem_003247921                   Insys_Anthem_003247921
Insys_Anthem_003248210                   Insys_Anthem_003248210
Insys_Anthem_003248785                   Insys_Anthem_003248785
Insys_Anthem_003248793                   Insys_Anthem_003248793
Insys_Anthem_003248811                   Insys_Anthem_003248811
Insys_Anthem_003248825                   Insys_Anthem_003248825
Insys_Anthem_003248832                   Insys_Anthem_003248832
Insys_Anthem_003248843                   Insys_Anthem_003248843
Insys_Anthem_003248892                   Insys_Anthem_003248892
Insys_Anthem_003248918                   Insys_Anthem_003248918
Insys_Anthem_003248927                   Insys_Anthem_003248927
Insys_Anthem_003248945                   Insys_Anthem_003248945
Insys_Anthem_003248985                   Insys_Anthem_003248985
Insys_Anthem_003249004                   Insys_Anthem_003249004
Insys_Anthem_003249095                   Insys_Anthem_003249095
Insys_Anthem_003249110                   Insys_Anthem_003249110
Insys_Anthem_003249162                   Insys_Anthem_003249162
Insys_Anthem_003249294                   Insys_Anthem_003249294
Insys_Anthem_003249356                   Insys_Anthem_003249356
Insys_Anthem_003250054                   Insys_Anthem_003250054
Insys_Anthem_003250094                   Insys_Anthem_003250094
Insys_Anthem_003250101                   Insys_Anthem_003250101
Insys_Anthem_003250130                   Insys_Anthem_003250130
Insys_Anthem_003250136                   Insys_Anthem_003250136
Insys_Anthem_003250155                   Insys_Anthem_003250155
Insys_Anthem_003250992                   Insys_Anthem_003250992
Insys_Anthem_003251265                   Insys_Anthem_003251265
Insys_Anthem_003251300                   Insys_Anthem_003251300
Insys_Anthem_003251450                   Insys_Anthem_003251450
Insys_Anthem_003251676                   Insys_Anthem_003251676
Insys_Anthem_003251677                   Insys_Anthem_003251677
Insys_Anthem_003251691                   Insys_Anthem_003251691
Insys_Anthem_003251718                   Insys_Anthem_003251718
Insys_Anthem_003251734                   Insys_Anthem_003251734
Insys_Anthem_003251782                   Insys_Anthem_003251782
Insys_Anthem_003251850                   Insys_Anthem_003251850
Insys_Anthem_003251852                   Insys_Anthem_003251852
Insys_Anthem_003251854                   Insys_Anthem_003251854
Insys_Anthem_003251861                   Insys_Anthem_003251861
Insys_Anthem_003251867                   Insys_Anthem_003251867
Insys_Anthem_003251879                   Insys_Anthem_003251879
Insys_Anthem_003251916                   Insys_Anthem_003251916
Insys_Anthem_003251924                   Insys_Anthem_003251924
Insys_Anthem_003251927                   Insys_Anthem_003251927
Insys_Anthem_003251933                   Insys_Anthem_003251933

                                                    3106
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3108 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003251960                   Insys_Anthem_003251960
Insys_Anthem_003252067                   Insys_Anthem_003252067
Insys_Anthem_003252148                   Insys_Anthem_003252148
Insys_Anthem_003252152                   Insys_Anthem_003252152
Insys_Anthem_003252194                   Insys_Anthem_003252194
Insys_Anthem_003252232                   Insys_Anthem_003252232
Insys_Anthem_003252259                   Insys_Anthem_003252259
Insys_Anthem_003252270                   Insys_Anthem_003252270
Insys_Anthem_003252367                   Insys_Anthem_003252367
Insys_Anthem_003252531                   Insys_Anthem_003252531
Insys_Anthem_003252569                   Insys_Anthem_003252569
Insys_Anthem_003252580                   Insys_Anthem_003252580
Insys_Anthem_003252638                   Insys_Anthem_003252638
Insys_Anthem_003252643                   Insys_Anthem_003252643
Insys_Anthem_003252646                   Insys_Anthem_003252646
Insys_Anthem_003252675                   Insys_Anthem_003252675
Insys_Anthem_003252689                   Insys_Anthem_003252689
Insys_Anthem_003252711                   Insys_Anthem_003252711
Insys_Anthem_003252715                   Insys_Anthem_003252715
Insys_Anthem_003252826                   Insys_Anthem_003252826
Insys_Anthem_003253060                   Insys_Anthem_003253060
Insys_Anthem_003253151                   Insys_Anthem_003253151
Insys_Anthem_003253254                   Insys_Anthem_003253254
Insys_Anthem_003253275                   Insys_Anthem_003253275
Insys_Anthem_003253342                   Insys_Anthem_003253342
Insys_Anthem_003253396                   Insys_Anthem_003253396
Insys_Anthem_003253432                   Insys_Anthem_003253432
Insys_Anthem_003253469                   Insys_Anthem_003253469
Insys_Anthem_003253512                   Insys_Anthem_003253512
Insys_Anthem_003253547                   Insys_Anthem_003253547
Insys_Anthem_003253632                   Insys_Anthem_003253632
Insys_Anthem_003253637                   Insys_Anthem_003253637
Insys_Anthem_003253641                   Insys_Anthem_003253641
Insys_Anthem_003253644                   Insys_Anthem_003253644
Insys_Anthem_003253656                   Insys_Anthem_003253656
Insys_Anthem_003253691                   Insys_Anthem_003253691
Insys_Anthem_003253704                   Insys_Anthem_003253704
Insys_Anthem_003253717                   Insys_Anthem_003253717
Insys_Anthem_003253829                   Insys_Anthem_003253829
Insys_Anthem_003253887                   Insys_Anthem_003253887
Insys_Anthem_003253930                   Insys_Anthem_003253930
Insys_Anthem_003254006                   Insys_Anthem_003254006
Insys_Anthem_003254034                   Insys_Anthem_003254034
Insys_Anthem_003254037                   Insys_Anthem_003254037
Insys_Anthem_003254043                   Insys_Anthem_003254043
Insys_Anthem_003254050                   Insys_Anthem_003254050
Insys_Anthem_003254061                   Insys_Anthem_003254061

                                                    3107
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3109 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003254075                   Insys_Anthem_003254075
Insys_Anthem_003254083                   Insys_Anthem_003254083
Insys_Anthem_003254102                   Insys_Anthem_003254102
Insys_Anthem_003254117                   Insys_Anthem_003254117
Insys_Anthem_003254120                   Insys_Anthem_003254120
Insys_Anthem_003254123                   Insys_Anthem_003254123
Insys_Anthem_003254150                   Insys_Anthem_003254150
Insys_Anthem_003254159                   Insys_Anthem_003254159
Insys_Anthem_003254163                   Insys_Anthem_003254163
Insys_Anthem_003254165                   Insys_Anthem_003254165
Insys_Anthem_003254203                   Insys_Anthem_003254203
Insys_Anthem_003254234                   Insys_Anthem_003254234
Insys_Anthem_003254250                   Insys_Anthem_003254250
Insys_Anthem_003254261                   Insys_Anthem_003254261
Insys_Anthem_003254285                   Insys_Anthem_003254285
Insys_Anthem_003254340                   Insys_Anthem_003254340
Insys_Anthem_003254353                   Insys_Anthem_003254353
Insys_Anthem_003254392                   Insys_Anthem_003254392
Insys_Anthem_003254466                   Insys_Anthem_003254466
Insys_Anthem_003254491                   Insys_Anthem_003254491
Insys_Anthem_003254557                   Insys_Anthem_003254557
Insys_Anthem_003254566                   Insys_Anthem_003254566
Insys_Anthem_003254588                   Insys_Anthem_003254588
Insys_Anthem_003254598                   Insys_Anthem_003254598
Insys_Anthem_003254604                   Insys_Anthem_003254604
Insys_Anthem_003254613                   Insys_Anthem_003254613
Insys_Anthem_003254630                   Insys_Anthem_003254630
Insys_Anthem_003254636                   Insys_Anthem_003254636
Insys_Anthem_003254641                   Insys_Anthem_003254641
Insys_Anthem_003254659                   Insys_Anthem_003254659
Insys_Anthem_003254687                   Insys_Anthem_003254687
Insys_Anthem_003254698                   Insys_Anthem_003254698
Insys_Anthem_003254700                   Insys_Anthem_003254700
Insys_Anthem_003254767                   Insys_Anthem_003254767
Insys_Anthem_003254784                   Insys_Anthem_003254784
Insys_Anthem_003254822                   Insys_Anthem_003254822
Insys_Anthem_003254863                   Insys_Anthem_003254863
Insys_Anthem_003254869                   Insys_Anthem_003254869
Insys_Anthem_003254882                   Insys_Anthem_003254882
Insys_Anthem_003254890                   Insys_Anthem_003254890
Insys_Anthem_003254924                   Insys_Anthem_003254924
Insys_Anthem_003254930                   Insys_Anthem_003254930
Insys_Anthem_003254966                   Insys_Anthem_003254966
Insys_Anthem_003255009                   Insys_Anthem_003255009
Insys_Anthem_003255020                   Insys_Anthem_003255020
Insys_Anthem_003255041                   Insys_Anthem_003255041
Insys_Anthem_003255045                   Insys_Anthem_003255045

                                                    3108
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3110 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003255065                   Insys_Anthem_003255065
Insys_Anthem_003255071                   Insys_Anthem_003255071
Insys_Anthem_003255073                   Insys_Anthem_003255073
Insys_Anthem_003255079                   Insys_Anthem_003255079
Insys_Anthem_003255093                   Insys_Anthem_003255093
Insys_Anthem_003255101                   Insys_Anthem_003255101
Insys_Anthem_003255130                   Insys_Anthem_003255130
Insys_Anthem_003255139                   Insys_Anthem_003255139
Insys_Anthem_003255178                   Insys_Anthem_003255178
Insys_Anthem_003255188                   Insys_Anthem_003255188
Insys_Anthem_003255190                   Insys_Anthem_003255190
Insys_Anthem_003255206                   Insys_Anthem_003255206
Insys_Anthem_003255245                   Insys_Anthem_003255245
Insys_Anthem_003255260                   Insys_Anthem_003255260
Insys_Anthem_003255281                   Insys_Anthem_003255281
Insys_Anthem_003255282                   Insys_Anthem_003255282
Insys_Anthem_003255306                   Insys_Anthem_003255306
Insys_Anthem_003255321                   Insys_Anthem_003255321
Insys_Anthem_003255348                   Insys_Anthem_003255348
Insys_Anthem_003255352                   Insys_Anthem_003255352
Insys_Anthem_003255355                   Insys_Anthem_003255355
Insys_Anthem_003255359                   Insys_Anthem_003255359
Insys_Anthem_003255372                   Insys_Anthem_003255372
Insys_Anthem_003255406                   Insys_Anthem_003255406
Insys_Anthem_003255566                   Insys_Anthem_003255566
Insys_Anthem_003255600                   Insys_Anthem_003255600
Insys_Anthem_003255607                   Insys_Anthem_003255607
Insys_Anthem_003255653                   Insys_Anthem_003255653
Insys_Anthem_003255672                   Insys_Anthem_003255672
Insys_Anthem_003255685                   Insys_Anthem_003255685
Insys_Anthem_003255693                   Insys_Anthem_003255693
Insys_Anthem_003255701                   Insys_Anthem_003255701
Insys_Anthem_003255702                   Insys_Anthem_003255702
Insys_Anthem_003255733                   Insys_Anthem_003255733
Insys_Anthem_003255745                   Insys_Anthem_003255745
Insys_Anthem_003255765                   Insys_Anthem_003255765
Insys_Anthem_003255778                   Insys_Anthem_003255778
Insys_Anthem_003255796                   Insys_Anthem_003255796
Insys_Anthem_003255798                   Insys_Anthem_003255798
Insys_Anthem_003255824                   Insys_Anthem_003255824
Insys_Anthem_003255829                   Insys_Anthem_003255829
Insys_Anthem_003255838                   Insys_Anthem_003255838
Insys_Anthem_003255846                   Insys_Anthem_003255846
Insys_Anthem_003255859                   Insys_Anthem_003255859
Insys_Anthem_003255862                   Insys_Anthem_003255862
Insys_Anthem_003255873                   Insys_Anthem_003255873
Insys_Anthem_003255888                   Insys_Anthem_003255888

                                                    3109
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3111 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003255944                   Insys_Anthem_003255944
Insys_Anthem_003255961                   Insys_Anthem_003255961
Insys_Anthem_003255963                   Insys_Anthem_003255963
Insys_Anthem_003255967                   Insys_Anthem_003255967
Insys_Anthem_003255990                   Insys_Anthem_003255990
Insys_Anthem_003256016                   Insys_Anthem_003256016
Insys_Anthem_003256022                   Insys_Anthem_003256022
Insys_Anthem_003256025                   Insys_Anthem_003256025
Insys_Anthem_003256075                   Insys_Anthem_003256075
Insys_Anthem_003256076                   Insys_Anthem_003256076
Insys_Anthem_003256104                   Insys_Anthem_003256104
Insys_Anthem_003256121                   Insys_Anthem_003256121
Insys_Anthem_003256149                   Insys_Anthem_003256149
Insys_Anthem_003256199                   Insys_Anthem_003256199
Insys_Anthem_003256215                   Insys_Anthem_003256215
Insys_Anthem_003256216                   Insys_Anthem_003256216
Insys_Anthem_003256217                   Insys_Anthem_003256217
Insys_Anthem_003256286                   Insys_Anthem_003256286
Insys_Anthem_003256290                   Insys_Anthem_003256290
Insys_Anthem_003256293                   Insys_Anthem_003256293
Insys_Anthem_003256321                   Insys_Anthem_003256321
Insys_Anthem_003256337                   Insys_Anthem_003256337
Insys_Anthem_003256349                   Insys_Anthem_003256349
Insys_Anthem_003256488                   Insys_Anthem_003256488
Insys_Anthem_003256496                   Insys_Anthem_003256496
Insys_Anthem_003256562                   Insys_Anthem_003256562
Insys_Anthem_003256568                   Insys_Anthem_003256568
Insys_Anthem_003256578                   Insys_Anthem_003256578
Insys_Anthem_003256586                   Insys_Anthem_003256586
Insys_Anthem_003256649                   Insys_Anthem_003256649
Insys_Anthem_003256672                   Insys_Anthem_003256672
Insys_Anthem_003256687                   Insys_Anthem_003256687
Insys_Anthem_003256694                   Insys_Anthem_003256694
Insys_Anthem_003256714                   Insys_Anthem_003256714
Insys_Anthem_003256720                   Insys_Anthem_003256720
Insys_Anthem_003256763                   Insys_Anthem_003256763
Insys_Anthem_003256775                   Insys_Anthem_003256775
Insys_Anthem_003256798                   Insys_Anthem_003256798
Insys_Anthem_003256817                   Insys_Anthem_003256817
Insys_Anthem_003256881                   Insys_Anthem_003256881
Insys_Anthem_003256887                   Insys_Anthem_003256887
Insys_Anthem_003256943                   Insys_Anthem_003256943
Insys_Anthem_003257009                   Insys_Anthem_003257009
Insys_Anthem_003257013                   Insys_Anthem_003257013
Insys_Anthem_003257079                   Insys_Anthem_003257079
Insys_Anthem_003257095                   Insys_Anthem_003257095
Insys_Anthem_003257152                   Insys_Anthem_003257152

                                                    3110
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3112 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003257238                   Insys_Anthem_003257238
Insys_Anthem_003257276                   Insys_Anthem_003257276
Insys_Anthem_003257309                   Insys_Anthem_003257309
Insys_Anthem_003257334                   Insys_Anthem_003257334
Insys_Anthem_003257341                   Insys_Anthem_003257341
Insys_Anthem_003257354                   Insys_Anthem_003257354
Insys_Anthem_003257496                   Insys_Anthem_003257496
Insys_Anthem_003257516                   Insys_Anthem_003257516
Insys_Anthem_003257525                   Insys_Anthem_003257525
Insys_Anthem_003257558                   Insys_Anthem_003257558
Insys_Anthem_003257607                   Insys_Anthem_003257607
Insys_Anthem_003257623                   Insys_Anthem_003257623
Insys_Anthem_003257666                   Insys_Anthem_003257666
Insys_Anthem_003257667                   Insys_Anthem_003257667
Insys_Anthem_003257760                   Insys_Anthem_003257760
Insys_Anthem_003257777                   Insys_Anthem_003257777
Insys_Anthem_003257823                   Insys_Anthem_003257823
Insys_Anthem_003257906                   Insys_Anthem_003257906
Insys_Anthem_003257944                   Insys_Anthem_003257944
Insys_Anthem_003257946                   Insys_Anthem_003257946
Insys_Anthem_003257948                   Insys_Anthem_003257948
Insys_Anthem_003257970                   Insys_Anthem_003257970
Insys_Anthem_003258037                   Insys_Anthem_003258037
Insys_Anthem_003258052                   Insys_Anthem_003258052
Insys_Anthem_003258084                   Insys_Anthem_003258084
Insys_Anthem_003258105                   Insys_Anthem_003258105
Insys_Anthem_003258113                   Insys_Anthem_003258113
Insys_Anthem_003258116                   Insys_Anthem_003258116
Insys_Anthem_003258144                   Insys_Anthem_003258144
Insys_Anthem_003258154                   Insys_Anthem_003258154
Insys_Anthem_003258169                   Insys_Anthem_003258169
Insys_Anthem_003258172                   Insys_Anthem_003258172
Insys_Anthem_003258213                   Insys_Anthem_003258213
Insys_Anthem_003258263                   Insys_Anthem_003258263
Insys_Anthem_003258330                   Insys_Anthem_003258330
Insys_Anthem_003258345                   Insys_Anthem_003258345
Insys_Anthem_003258364                   Insys_Anthem_003258364
Insys_Anthem_003258460                   Insys_Anthem_003258460
Insys_Anthem_003258521                   Insys_Anthem_003258521
Insys_Anthem_003258522                   Insys_Anthem_003258522
Insys_Anthem_003258649                   Insys_Anthem_003258649
Insys_Anthem_003258690                   Insys_Anthem_003258690
Insys_Anthem_003258750                   Insys_Anthem_003258750
Insys_Anthem_003258864                   Insys_Anthem_003258864
Insys_Anthem_003258899                   Insys_Anthem_003258899
Insys_Anthem_003258925                   Insys_Anthem_003258925
Insys_Anthem_003258966                   Insys_Anthem_003258966

                                                    3111
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3113 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003258998                   Insys_Anthem_003258998
Insys_Anthem_003259030                   Insys_Anthem_003259030
Insys_Anthem_003259040                   Insys_Anthem_003259040
Insys_Anthem_003259274                   Insys_Anthem_003259274
Insys_Anthem_003259362                   Insys_Anthem_003259362
Insys_Anthem_003259382                   Insys_Anthem_003259382
Insys_Anthem_003259495                   Insys_Anthem_003259495
Insys_Anthem_003259590                   Insys_Anthem_003259590
Insys_Anthem_003259603                   Insys_Anthem_003259603
Insys_Anthem_003259617                   Insys_Anthem_003259617
Insys_Anthem_003259621                   Insys_Anthem_003259621
Insys_Anthem_003259624                   Insys_Anthem_003259624
Insys_Anthem_003259626                   Insys_Anthem_003259626
Insys_Anthem_003259627                   Insys_Anthem_003259627
Insys_Anthem_003259629                   Insys_Anthem_003259629
Insys_Anthem_003259635                   Insys_Anthem_003259635
Insys_Anthem_003259640                   Insys_Anthem_003259640
Insys_Anthem_003260052                   Insys_Anthem_003260052
Insys_Anthem_003260211                   Insys_Anthem_003260211
Insys_Anthem_003260239                   Insys_Anthem_003260239
Insys_Anthem_003260339                   Insys_Anthem_003260339
Insys_Anthem_003260347                   Insys_Anthem_003260347
Insys_Anthem_003260364                   Insys_Anthem_003260364
Insys_Anthem_003260393                   Insys_Anthem_003260393
Insys_Anthem_003260398                   Insys_Anthem_003260398
Insys_Anthem_003260431                   Insys_Anthem_003260431
Insys_Anthem_003260586                   Insys_Anthem_003260586
Insys_Anthem_003260944                   Insys_Anthem_003260944
Insys_Anthem_003260947                   Insys_Anthem_003260947
Insys_Anthem_003260997                   Insys_Anthem_003260997
Insys_Anthem_003261061                   Insys_Anthem_003261061
Insys_Anthem_003261086                   Insys_Anthem_003261086
Insys_Anthem_003261087                   Insys_Anthem_003261087
Insys_Anthem_003261169                   Insys_Anthem_003261169
Insys_Anthem_003261215                   Insys_Anthem_003261215
Insys_Anthem_003261322                   Insys_Anthem_003261322
Insys_Anthem_003261710                   Insys_Anthem_003261710
Insys_Anthem_003261725                   Insys_Anthem_003261725
Insys_Anthem_003261731                   Insys_Anthem_003261731
Insys_Anthem_003261736                   Insys_Anthem_003261736
Insys_Anthem_003261748                   Insys_Anthem_003261748
Insys_Anthem_003261756                   Insys_Anthem_003261756
Insys_Anthem_003261818                   Insys_Anthem_003261818
Insys_Anthem_003261923                   Insys_Anthem_003261923
Insys_Anthem_003262114                   Insys_Anthem_003262114
Insys_Anthem_003262135                   Insys_Anthem_003262135
Insys_Anthem_003262475                   Insys_Anthem_003262475

                                                    3112
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3114 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003262518                   Insys_Anthem_003262518
Insys_Anthem_003262521                   Insys_Anthem_003262521
Insys_Anthem_003262525                   Insys_Anthem_003262525
Insys_Anthem_003262533                   Insys_Anthem_003262533
Insys_Anthem_003262600                   Insys_Anthem_003262600
Insys_Anthem_003262616                   Insys_Anthem_003262616
Insys_Anthem_003262667                   Insys_Anthem_003262667
Insys_Anthem_003262769                   Insys_Anthem_003262769
Insys_Anthem_003262780                   Insys_Anthem_003262780
Insys_Anthem_003262803                   Insys_Anthem_003262803
Insys_Anthem_003262823                   Insys_Anthem_003262823
Insys_Anthem_003262870                   Insys_Anthem_003262870
Insys_Anthem_003263010                   Insys_Anthem_003263010
Insys_Anthem_003263159                   Insys_Anthem_003263159
Insys_Anthem_003263172                   Insys_Anthem_003263172
Insys_Anthem_003263228                   Insys_Anthem_003263228
Insys_Anthem_003263310                   Insys_Anthem_003263310
Insys_Anthem_003263928                   Insys_Anthem_003263928
Insys_Anthem_003264052                   Insys_Anthem_003264052
Insys_Anthem_003264096                   Insys_Anthem_003264096
Insys_Anthem_003264100                   Insys_Anthem_003264100
Insys_Anthem_003264131                   Insys_Anthem_003264131
Insys_Anthem_003264436                   Insys_Anthem_003264436
Insys_Anthem_003264456                   Insys_Anthem_003264456
Insys_Anthem_003264533                   Insys_Anthem_003264533
Insys_Anthem_003264579                   Insys_Anthem_003264579
Insys_Anthem_003264590                   Insys_Anthem_003264590
Insys_Anthem_003264661                   Insys_Anthem_003264661
Insys_Anthem_003264736                   Insys_Anthem_003264736
Insys_Anthem_003264780                   Insys_Anthem_003264780
Insys_Anthem_003264803                   Insys_Anthem_003264803
Insys_Anthem_003264893                   Insys_Anthem_003264893
Insys_Anthem_003264918                   Insys_Anthem_003264918
Insys_Anthem_003264932                   Insys_Anthem_003264932
Insys_Anthem_003265041                   Insys_Anthem_003265041
Insys_Anthem_003265113                   Insys_Anthem_003265113
Insys_Anthem_003265129                   Insys_Anthem_003265129
Insys_Anthem_003265158                   Insys_Anthem_003265158
Insys_Anthem_003265199                   Insys_Anthem_003265199
Insys_Anthem_003265224                   Insys_Anthem_003265224
Insys_Anthem_003265250                   Insys_Anthem_003265250
Insys_Anthem_003265280                   Insys_Anthem_003265280
Insys_Anthem_003265295                   Insys_Anthem_003265295
Insys_Anthem_003265304                   Insys_Anthem_003265304
Insys_Anthem_003265554                   Insys_Anthem_003265554
Insys_Anthem_003265569                   Insys_Anthem_003265569
Insys_Anthem_003265580                   Insys_Anthem_003265580

                                                    3113
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3115 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003265581                   Insys_Anthem_003265581
Insys_Anthem_003265598                   Insys_Anthem_003265598
Insys_Anthem_003265618                   Insys_Anthem_003265618
Insys_Anthem_003265921                   Insys_Anthem_003265921
Insys_Anthem_003265984                   Insys_Anthem_003265984
Insys_Anthem_003266003                   Insys_Anthem_003266003
Insys_Anthem_003266029                   Insys_Anthem_003266029
Insys_Anthem_003266038                   Insys_Anthem_003266038
Insys_Anthem_003266043                   Insys_Anthem_003266043
Insys_Anthem_003266046                   Insys_Anthem_003266046
Insys_Anthem_003266072                   Insys_Anthem_003266072
Insys_Anthem_003266084                   Insys_Anthem_003266084
Insys_Anthem_003266091                   Insys_Anthem_003266091
Insys_Anthem_003266106                   Insys_Anthem_003266106
Insys_Anthem_003266113                   Insys_Anthem_003266113
Insys_Anthem_003266133                   Insys_Anthem_003266133
Insys_Anthem_003266141                   Insys_Anthem_003266141
Insys_Anthem_003266158                   Insys_Anthem_003266158
Insys_Anthem_003266163                   Insys_Anthem_003266163
Insys_Anthem_003266182                   Insys_Anthem_003266182
Insys_Anthem_003266201                   Insys_Anthem_003266201
Insys_Anthem_003266203                   Insys_Anthem_003266203
Insys_Anthem_003266261                   Insys_Anthem_003266261
Insys_Anthem_003266267                   Insys_Anthem_003266267
Insys_Anthem_003266276                   Insys_Anthem_003266276
Insys_Anthem_003266278                   Insys_Anthem_003266278
Insys_Anthem_003266280                   Insys_Anthem_003266280
Insys_Anthem_003266286                   Insys_Anthem_003266286
Insys_Anthem_003266287                   Insys_Anthem_003266287
Insys_Anthem_003266288                   Insys_Anthem_003266288
Insys_Anthem_003266304                   Insys_Anthem_003266304
Insys_Anthem_003266356                   Insys_Anthem_003266356
Insys_Anthem_003266357                   Insys_Anthem_003266357
Insys_Anthem_003266359                   Insys_Anthem_003266359
Insys_Anthem_003266520                   Insys_Anthem_003266520
Insys_Anthem_003266580                   Insys_Anthem_003266580
Insys_Anthem_003266616                   Insys_Anthem_003266616
Insys_Anthem_003266718                   Insys_Anthem_003266718
Insys_Anthem_003266740                   Insys_Anthem_003266740
Insys_Anthem_003266741                   Insys_Anthem_003266741
Insys_Anthem_003266754                   Insys_Anthem_003266754
Insys_Anthem_003266809                   Insys_Anthem_003266809
Insys_Anthem_003266825                   Insys_Anthem_003266825
Insys_Anthem_003266896                   Insys_Anthem_003266896
Insys_Anthem_003266909                   Insys_Anthem_003266909
Insys_Anthem_003266924                   Insys_Anthem_003266924
Insys_Anthem_003266945                   Insys_Anthem_003266945

                                                    3114
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3116 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003266975                   Insys_Anthem_003266975
Insys_Anthem_003266992                   Insys_Anthem_003266992
Insys_Anthem_003266999                   Insys_Anthem_003266999
Insys_Anthem_003267011                   Insys_Anthem_003267011
Insys_Anthem_003267037                   Insys_Anthem_003267037
Insys_Anthem_003267048                   Insys_Anthem_003267048
Insys_Anthem_003267054                   Insys_Anthem_003267054
Insys_Anthem_003267069                   Insys_Anthem_003267069
Insys_Anthem_003267071                   Insys_Anthem_003267071
Insys_Anthem_003267073                   Insys_Anthem_003267073
Insys_Anthem_003267081                   Insys_Anthem_003267081
Insys_Anthem_003267085                   Insys_Anthem_003267085
Insys_Anthem_003267093                   Insys_Anthem_003267093
Insys_Anthem_003267094                   Insys_Anthem_003267094
Insys_Anthem_003267458                   Insys_Anthem_003267458
Insys_Anthem_003267477                   Insys_Anthem_003267477
Insys_Anthem_003267480                   Insys_Anthem_003267480
Insys_Anthem_003267491                   Insys_Anthem_003267491
Insys_Anthem_003267495                   Insys_Anthem_003267495
Insys_Anthem_003267496                   Insys_Anthem_003267496
Insys_Anthem_003267514                   Insys_Anthem_003267514
Insys_Anthem_003267521                   Insys_Anthem_003267521
Insys_Anthem_003267524                   Insys_Anthem_003267524
Insys_Anthem_003267528                   Insys_Anthem_003267528
Insys_Anthem_003267529                   Insys_Anthem_003267529
Insys_Anthem_003267530                   Insys_Anthem_003267530
Insys_Anthem_003267531                   Insys_Anthem_003267531
Insys_Anthem_003267535                   Insys_Anthem_003267535
Insys_Anthem_003267537                   Insys_Anthem_003267537
Insys_Anthem_003267540                   Insys_Anthem_003267540
Insys_Anthem_003267544                   Insys_Anthem_003267544
Insys_Anthem_003267545                   Insys_Anthem_003267545
Insys_Anthem_003267569                   Insys_Anthem_003267569
Insys_Anthem_003267573                   Insys_Anthem_003267573
Insys_Anthem_003267575                   Insys_Anthem_003267575
Insys_Anthem_003267586                   Insys_Anthem_003267586
Insys_Anthem_003267651                   Insys_Anthem_003267651
Insys_Anthem_003267687                   Insys_Anthem_003267687
Insys_Anthem_003267692                   Insys_Anthem_003267692
Insys_Anthem_003267711                   Insys_Anthem_003267711
Insys_Anthem_003267724                   Insys_Anthem_003267724
Insys_Anthem_003267735                   Insys_Anthem_003267735
Insys_Anthem_003267748                   Insys_Anthem_003267748
Insys_Anthem_003267767                   Insys_Anthem_003267767
Insys_Anthem_003267768                   Insys_Anthem_003267768
Insys_Anthem_003267783                   Insys_Anthem_003267783
Insys_Anthem_003267800                   Insys_Anthem_003267800

                                                    3115
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3117 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003267804                   Insys_Anthem_003267804
Insys_Anthem_003267806                   Insys_Anthem_003267806
Insys_Anthem_003267807                   Insys_Anthem_003267807
Insys_Anthem_003267821                   Insys_Anthem_003267821
Insys_Anthem_003267824                   Insys_Anthem_003267824
Insys_Anthem_003267832                   Insys_Anthem_003267832
Insys_Anthem_003267845                   Insys_Anthem_003267845
Insys_Anthem_003267847                   Insys_Anthem_003267847
Insys_Anthem_003267849                   Insys_Anthem_003267849
Insys_Anthem_003267851                   Insys_Anthem_003267851
Insys_Anthem_003267856                   Insys_Anthem_003267856
Insys_Anthem_003267886                   Insys_Anthem_003267886
Insys_Anthem_003267893                   Insys_Anthem_003267893
Insys_Anthem_003267906                   Insys_Anthem_003267906
Insys_Anthem_003267913                   Insys_Anthem_003267913
Insys_Anthem_003267940                   Insys_Anthem_003267940
Insys_Anthem_003267966                   Insys_Anthem_003267966
Insys_Anthem_003267975                   Insys_Anthem_003267975
Insys_Anthem_003267976                   Insys_Anthem_003267976
Insys_Anthem_003267998                   Insys_Anthem_003267998
Insys_Anthem_003268009                   Insys_Anthem_003268009
Insys_Anthem_003268023                   Insys_Anthem_003268023
Insys_Anthem_003268045                   Insys_Anthem_003268045
Insys_Anthem_003268047                   Insys_Anthem_003268047
Insys_Anthem_003268053                   Insys_Anthem_003268053
Insys_Anthem_003268060                   Insys_Anthem_003268060
Insys_Anthem_003268061                   Insys_Anthem_003268061
Insys_Anthem_003268067                   Insys_Anthem_003268067
Insys_Anthem_003268073                   Insys_Anthem_003268073
Insys_Anthem_003268079                   Insys_Anthem_003268079
Insys_Anthem_003268088                   Insys_Anthem_003268088
Insys_Anthem_003268098                   Insys_Anthem_003268098
Insys_Anthem_003268119                   Insys_Anthem_003268119
Insys_Anthem_003268139                   Insys_Anthem_003268139
Insys_Anthem_003268143                   Insys_Anthem_003268143
Insys_Anthem_003268144                   Insys_Anthem_003268144
Insys_Anthem_003268162                   Insys_Anthem_003268162
Insys_Anthem_003268187                   Insys_Anthem_003268187
Insys_Anthem_003268189                   Insys_Anthem_003268189
Insys_Anthem_003268192                   Insys_Anthem_003268192
Insys_Anthem_003268201                   Insys_Anthem_003268201
Insys_Anthem_003268215                   Insys_Anthem_003268215
Insys_Anthem_003268225                   Insys_Anthem_003268225
Insys_Anthem_003268233                   Insys_Anthem_003268233
Insys_Anthem_003268273                   Insys_Anthem_003268273
Insys_Anthem_003268304                   Insys_Anthem_003268304
Insys_Anthem_003268352                   Insys_Anthem_003268352

                                                    3116
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3118 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003268419                   Insys_Anthem_003268419
Insys_Anthem_003268431                   Insys_Anthem_003268431
Insys_Anthem_003268446                   Insys_Anthem_003268446
Insys_Anthem_003268579                   Insys_Anthem_003268579
Insys_Anthem_003268604                   Insys_Anthem_003268604
Insys_Anthem_003268639                   Insys_Anthem_003268639
Insys_Anthem_003268644                   Insys_Anthem_003268644
Insys_Anthem_003268686                   Insys_Anthem_003268686
Insys_Anthem_003268703                   Insys_Anthem_003268703
Insys_Anthem_003268707                   Insys_Anthem_003268707
Insys_Anthem_003268722                   Insys_Anthem_003268722
Insys_Anthem_003268726                   Insys_Anthem_003268726
Insys_Anthem_003268738                   Insys_Anthem_003268738
Insys_Anthem_003268740                   Insys_Anthem_003268740
Insys_Anthem_003268746                   Insys_Anthem_003268746
Insys_Anthem_003268749                   Insys_Anthem_003268749
Insys_Anthem_003268755                   Insys_Anthem_003268755
Insys_Anthem_003268758                   Insys_Anthem_003268758
Insys_Anthem_003268763                   Insys_Anthem_003268763
Insys_Anthem_003268768                   Insys_Anthem_003268768
Insys_Anthem_003268780                   Insys_Anthem_003268780
Insys_Anthem_003268784                   Insys_Anthem_003268784
Insys_Anthem_003268791                   Insys_Anthem_003268791
Insys_Anthem_003268795                   Insys_Anthem_003268795
Insys_Anthem_003268811                   Insys_Anthem_003268811
Insys_Anthem_003268822                   Insys_Anthem_003268822
Insys_Anthem_003268831                   Insys_Anthem_003268831
Insys_Anthem_003268841                   Insys_Anthem_003268841
Insys_Anthem_003268845                   Insys_Anthem_003268845
Insys_Anthem_003268850                   Insys_Anthem_003268850
Insys_Anthem_003268857                   Insys_Anthem_003268857
Insys_Anthem_003268870                   Insys_Anthem_003268870
Insys_Anthem_003268873                   Insys_Anthem_003268873
Insys_Anthem_003268876                   Insys_Anthem_003268876
Insys_Anthem_003268878                   Insys_Anthem_003268878
Insys_Anthem_003268882                   Insys_Anthem_003268882
Insys_Anthem_003268893                   Insys_Anthem_003268893
Insys_Anthem_003268913                   Insys_Anthem_003268913
Insys_Anthem_003268918                   Insys_Anthem_003268918
Insys_Anthem_003268923                   Insys_Anthem_003268923
Insys_Anthem_003268934                   Insys_Anthem_003268934
Insys_Anthem_003268939                   Insys_Anthem_003268939
Insys_Anthem_003268940                   Insys_Anthem_003268940
Insys_Anthem_003268948                   Insys_Anthem_003268948
Insys_Anthem_003268951                   Insys_Anthem_003268951
Insys_Anthem_003268961                   Insys_Anthem_003268961
Insys_Anthem_003268974                   Insys_Anthem_003268974

                                                    3117
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3119 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003268980                   Insys_Anthem_003268980
Insys_Anthem_003268985                   Insys_Anthem_003268985
Insys_Anthem_003269102                   Insys_Anthem_003269102
Insys_Anthem_003269108                   Insys_Anthem_003269108
Insys_Anthem_003269112                   Insys_Anthem_003269112
Insys_Anthem_003269119                   Insys_Anthem_003269119
Insys_Anthem_003269336                   Insys_Anthem_003269336
Insys_Anthem_003269363                   Insys_Anthem_003269363
Insys_Anthem_003269532                   Insys_Anthem_003269532
Insys_Anthem_003269537                   Insys_Anthem_003269537
Insys_Anthem_003269599                   Insys_Anthem_003269599
Insys_Anthem_003269809                   Insys_Anthem_003269809
Insys_Anthem_003269942                   Insys_Anthem_003269942
Insys_Anthem_003270070                   Insys_Anthem_003270070
Insys_Anthem_003270105                   Insys_Anthem_003270105
Insys_Anthem_003270163                   Insys_Anthem_003270163
Insys_Anthem_003270183                   Insys_Anthem_003270183
Insys_Anthem_003270377                   Insys_Anthem_003270377
Insys_Anthem_003270502                   Insys_Anthem_003270502
Insys_Anthem_003270524                   Insys_Anthem_003270524
Insys_Anthem_003270575                   Insys_Anthem_003270575
Insys_Anthem_003270630                   Insys_Anthem_003270630
Insys_Anthem_003270657                   Insys_Anthem_003270657
Insys_Anthem_003270771                   Insys_Anthem_003270771
Insys_Anthem_003270833                   Insys_Anthem_003270833
Insys_Anthem_003270913                   Insys_Anthem_003270913
Insys_Anthem_003270923                   Insys_Anthem_003270923
Insys_Anthem_003270939                   Insys_Anthem_003270939
Insys_Anthem_003270959                   Insys_Anthem_003270959
Insys_Anthem_003270985                   Insys_Anthem_003270985
Insys_Anthem_003271018                   Insys_Anthem_003271018
Insys_Anthem_003271033                   Insys_Anthem_003271033
Insys_Anthem_003271154                   Insys_Anthem_003271154
Insys_Anthem_003271167                   Insys_Anthem_003271167
Insys_Anthem_003271192                   Insys_Anthem_003271192
Insys_Anthem_003271247                   Insys_Anthem_003271247
Insys_Anthem_003271350                   Insys_Anthem_003271350
Insys_Anthem_003271415                   Insys_Anthem_003271415
Insys_Anthem_003271577                   Insys_Anthem_003271577
Insys_Anthem_003271688                   Insys_Anthem_003271688
Insys_Anthem_003271707                   Insys_Anthem_003271707
Insys_Anthem_003271728                   Insys_Anthem_003271728
Insys_Anthem_003271887                   Insys_Anthem_003271887
Insys_Anthem_003271924                   Insys_Anthem_003271924
Insys_Anthem_003271942                   Insys_Anthem_003271942
Insys_Anthem_003271944                   Insys_Anthem_003271944
Insys_Anthem_003271959                   Insys_Anthem_003271959

                                                    3118
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3120 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003271962                   Insys_Anthem_003271962
Insys_Anthem_003271990                   Insys_Anthem_003271990
Insys_Anthem_003271993                   Insys_Anthem_003271993
Insys_Anthem_003272024                   Insys_Anthem_003272024
Insys_Anthem_003272042                   Insys_Anthem_003272042
Insys_Anthem_003272047                   Insys_Anthem_003272047
Insys_Anthem_003272091                   Insys_Anthem_003272091
Insys_Anthem_003272188                   Insys_Anthem_003272188
Insys_Anthem_003272679                   Insys_Anthem_003272679
Insys_Anthem_003272691                   Insys_Anthem_003272691
Insys_Anthem_003272702                   Insys_Anthem_003272702
Insys_Anthem_003272708                   Insys_Anthem_003272708
Insys_Anthem_003272798                   Insys_Anthem_003272798
Insys_Anthem_003272799                   Insys_Anthem_003272799
Insys_Anthem_003272804                   Insys_Anthem_003272804
Insys_Anthem_003272825                   Insys_Anthem_003272825
Insys_Anthem_003272832                   Insys_Anthem_003272832
Insys_Anthem_003272835                   Insys_Anthem_003272835
Insys_Anthem_003272841                   Insys_Anthem_003272841
Insys_Anthem_003272865                   Insys_Anthem_003272865
Insys_Anthem_003272866                   Insys_Anthem_003272866
Insys_Anthem_003272896                   Insys_Anthem_003272896
Insys_Anthem_003272906                   Insys_Anthem_003272906
Insys_Anthem_003272912                   Insys_Anthem_003272912
Insys_Anthem_003272932                   Insys_Anthem_003272932
Insys_Anthem_003272942                   Insys_Anthem_003272942
Insys_Anthem_003272956                   Insys_Anthem_003272956
Insys_Anthem_003273464                   Insys_Anthem_003273464
Insys_Anthem_003273499                   Insys_Anthem_003273499
Insys_Anthem_003273513                   Insys_Anthem_003273513
Insys_Anthem_003273996                   Insys_Anthem_003273996
Insys_Anthem_003274087                   Insys_Anthem_003274087
Insys_Anthem_003274324                   Insys_Anthem_003274324
Insys_Anthem_003274392                   Insys_Anthem_003274392
Insys_Anthem_003274562                   Insys_Anthem_003274562
Insys_Anthem_003274914                   Insys_Anthem_003274914
Insys_Anthem_003274975                   Insys_Anthem_003274975
Insys_Anthem_003275143                   Insys_Anthem_003275143
Insys_Anthem_003275161                   Insys_Anthem_003275161
Insys_Anthem_003275164                   Insys_Anthem_003275164
Insys_Anthem_003275227                   Insys_Anthem_003275227
Insys_Anthem_003275492                   Insys_Anthem_003275492
Insys_Anthem_003275914                   Insys_Anthem_003275914
Insys_Anthem_003276071                   Insys_Anthem_003276071
Insys_Anthem_003276142                   Insys_Anthem_003276142
Insys_Anthem_003276168                   Insys_Anthem_003276168
Insys_Anthem_003276170                   Insys_Anthem_003276170

                                                    3119
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3121 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003276193                   Insys_Anthem_003276193
Insys_Anthem_003276211                   Insys_Anthem_003276211
Insys_Anthem_003276292                   Insys_Anthem_003276292
Insys_Anthem_003276515                   Insys_Anthem_003276515
Insys_Anthem_003276796                   Insys_Anthem_003276796
Insys_Anthem_003276912                   Insys_Anthem_003276912
Insys_Anthem_003276960                   Insys_Anthem_003276960
Insys_Anthem_003277078                   Insys_Anthem_003277078
Insys_Anthem_003277084                   Insys_Anthem_003277084
Insys_Anthem_003277212                   Insys_Anthem_003277212
Insys_Anthem_003277250                   Insys_Anthem_003277250
Insys_Anthem_003277263                   Insys_Anthem_003277263
Insys_Anthem_003277356                   Insys_Anthem_003277356
Insys_Anthem_003277359                   Insys_Anthem_003277359
Insys_Anthem_003277414                   Insys_Anthem_003277414
Insys_Anthem_003277471                   Insys_Anthem_003277471
Insys_Anthem_003277491                   Insys_Anthem_003277491
Insys_Anthem_003277510                   Insys_Anthem_003277510
Insys_Anthem_003277525                   Insys_Anthem_003277525
Insys_Anthem_003277535                   Insys_Anthem_003277535
Insys_Anthem_003277651                   Insys_Anthem_003277651
Insys_Anthem_003277688                   Insys_Anthem_003277688
Insys_Anthem_003277706                   Insys_Anthem_003277706
Insys_Anthem_003277711                   Insys_Anthem_003277711
Insys_Anthem_003277718                   Insys_Anthem_003277718
Insys_Anthem_003277738                   Insys_Anthem_003277738
Insys_Anthem_003277757                   Insys_Anthem_003277757
Insys_Anthem_003277803                   Insys_Anthem_003277803
Insys_Anthem_003277877                   Insys_Anthem_003277877
Insys_Anthem_003277929                   Insys_Anthem_003277929
Insys_Anthem_003277944                   Insys_Anthem_003277944
Insys_Anthem_003277968                   Insys_Anthem_003277968
Insys_Anthem_003278014                   Insys_Anthem_003278014
Insys_Anthem_003278023                   Insys_Anthem_003278023
Insys_Anthem_003278136                   Insys_Anthem_003278136
Insys_Anthem_003278137                   Insys_Anthem_003278137
Insys_Anthem_003278184                   Insys_Anthem_003278184
Insys_Anthem_003278281                   Insys_Anthem_003278281
Insys_Anthem_003278748                   Insys_Anthem_003278748
Insys_Anthem_003278944                   Insys_Anthem_003278944
Insys_Anthem_003279037                   Insys_Anthem_003279037
Insys_Anthem_003279064                   Insys_Anthem_003279064
Insys_Anthem_003279163                   Insys_Anthem_003279163
Insys_Anthem_003279272                   Insys_Anthem_003279272
Insys_Anthem_003279309                   Insys_Anthem_003279309
Insys_Anthem_003279384                   Insys_Anthem_003279384
Insys_Anthem_003279387                   Insys_Anthem_003279387

                                                    3120
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3122 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003279419                   Insys_Anthem_003279419
Insys_Anthem_003279594                   Insys_Anthem_003279594
Insys_Anthem_003279633                   Insys_Anthem_003279633
Insys_Anthem_003279893                   Insys_Anthem_003279893
Insys_Anthem_003279912                   Insys_Anthem_003279912
Insys_Anthem_003279942                   Insys_Anthem_003279942
Insys_Anthem_003279946                   Insys_Anthem_003279946
Insys_Anthem_003279954                   Insys_Anthem_003279954
Insys_Anthem_003279977                   Insys_Anthem_003279977
Insys_Anthem_003280011                   Insys_Anthem_003280011
Insys_Anthem_003280050                   Insys_Anthem_003280050
Insys_Anthem_003280137                   Insys_Anthem_003280137
Insys_Anthem_003280182                   Insys_Anthem_003280182
Insys_Anthem_003280186                   Insys_Anthem_003280186
Insys_Anthem_003280220                   Insys_Anthem_003280220
Insys_Anthem_003280367                   Insys_Anthem_003280367
Insys_Anthem_003280501                   Insys_Anthem_003280501
Insys_Anthem_003280559                   Insys_Anthem_003280559
Insys_Anthem_003281347                   Insys_Anthem_003281347
Insys_Anthem_003281385                   Insys_Anthem_003281385
Insys_Anthem_003281642                   Insys_Anthem_003281642
Insys_Anthem_003281657                   Insys_Anthem_003281657
Insys_Anthem_003281716                   Insys_Anthem_003281716
Insys_Anthem_003281731                   Insys_Anthem_003281731
Insys_Anthem_003281744                   Insys_Anthem_003281744
Insys_Anthem_003281748                   Insys_Anthem_003281748
Insys_Anthem_003281761                   Insys_Anthem_003281761
Insys_Anthem_003281771                   Insys_Anthem_003281771
Insys_Anthem_003281782                   Insys_Anthem_003281782
Insys_Anthem_003281786                   Insys_Anthem_003281786
Insys_Anthem_003281819                   Insys_Anthem_003281819
Insys_Anthem_003281832                   Insys_Anthem_003281832
Insys_Anthem_003281972                   Insys_Anthem_003281972
Insys_Anthem_003282013                   Insys_Anthem_003282013
Insys_Anthem_003282016                   Insys_Anthem_003282016
Insys_Anthem_003282053                   Insys_Anthem_003282053
Insys_Anthem_003282105                   Insys_Anthem_003282105
Insys_Anthem_003282181                   Insys_Anthem_003282181
Insys_Anthem_003282189                   Insys_Anthem_003282189
Insys_Anthem_003282225                   Insys_Anthem_003282225
Insys_Anthem_003282258                   Insys_Anthem_003282258
Insys_Anthem_003282420                   Insys_Anthem_003282420
Insys_Anthem_003282688                   Insys_Anthem_003282688
Insys_Anthem_003282795                   Insys_Anthem_003282795
Insys_Anthem_003282819                   Insys_Anthem_003282819
Insys_Anthem_003282851                   Insys_Anthem_003282851
Insys_Anthem_003282995                   Insys_Anthem_003282995

                                                    3121
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3123 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003283242                   Insys_Anthem_003283242
Insys_Anthem_003283246                   Insys_Anthem_003283246
Insys_Anthem_003283340                   Insys_Anthem_003283340
Insys_Anthem_003283363                   Insys_Anthem_003283363
Insys_Anthem_003283364                   Insys_Anthem_003283364
Insys_Anthem_003283407                   Insys_Anthem_003283407
Insys_Anthem_003283436                   Insys_Anthem_003283436
Insys_Anthem_003283457                   Insys_Anthem_003283457
Insys_Anthem_003283494                   Insys_Anthem_003283494
Insys_Anthem_003283553                   Insys_Anthem_003283553
Insys_Anthem_003283573                   Insys_Anthem_003283573
Insys_Anthem_003283580                   Insys_Anthem_003283580
Insys_Anthem_003283609                   Insys_Anthem_003283609
Insys_Anthem_003283752                   Insys_Anthem_003283752
Insys_Anthem_003283802                   Insys_Anthem_003283802
Insys_Anthem_003283917                   Insys_Anthem_003283917
Insys_Anthem_003284080                   Insys_Anthem_003284080
Insys_Anthem_003284125                   Insys_Anthem_003284125
Insys_Anthem_003284158                   Insys_Anthem_003284158
Insys_Anthem_003284184                   Insys_Anthem_003284184
Insys_Anthem_003284201                   Insys_Anthem_003284201
Insys_Anthem_003284228                   Insys_Anthem_003284228
Insys_Anthem_003284229                   Insys_Anthem_003284229
Insys_Anthem_003284246                   Insys_Anthem_003284246
Insys_Anthem_003284298                   Insys_Anthem_003284298
Insys_Anthem_003284352                   Insys_Anthem_003284352
Insys_Anthem_003284362                   Insys_Anthem_003284362
Insys_Anthem_003284408                   Insys_Anthem_003284408
Insys_Anthem_003284431                   Insys_Anthem_003284431
Insys_Anthem_003284468                   Insys_Anthem_003284468
Insys_Anthem_003284511                   Insys_Anthem_003284511
Insys_Anthem_003284534                   Insys_Anthem_003284534
Insys_Anthem_003284548                   Insys_Anthem_003284548
Insys_Anthem_003284578                   Insys_Anthem_003284578
Insys_Anthem_003284692                   Insys_Anthem_003284692
Insys_Anthem_003284767                   Insys_Anthem_003284767
Insys_Anthem_003284788                   Insys_Anthem_003284788
Insys_Anthem_003284819                   Insys_Anthem_003284819
Insys_Anthem_003284935                   Insys_Anthem_003284935
Insys_Anthem_003284997                   Insys_Anthem_003284997
Insys_Anthem_003285012                   Insys_Anthem_003285012
Insys_Anthem_003285037                   Insys_Anthem_003285037
Insys_Anthem_003285069                   Insys_Anthem_003285069
Insys_Anthem_003285107                   Insys_Anthem_003285107
Insys_Anthem_003285130                   Insys_Anthem_003285130
Insys_Anthem_003285132                   Insys_Anthem_003285132
Insys_Anthem_003285135                   Insys_Anthem_003285135

                                                    3122
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3124 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003285195                   Insys_Anthem_003285195
Insys_Anthem_003285232                   Insys_Anthem_003285232
Insys_Anthem_003285235                   Insys_Anthem_003285235
Insys_Anthem_003285274                   Insys_Anthem_003285274
Insys_Anthem_003285305                   Insys_Anthem_003285305
Insys_Anthem_003285335                   Insys_Anthem_003285335
Insys_Anthem_003285358                   Insys_Anthem_003285358
Insys_Anthem_003285362                   Insys_Anthem_003285362
Insys_Anthem_003285372                   Insys_Anthem_003285372
Insys_Anthem_003285394                   Insys_Anthem_003285394
Insys_Anthem_003285397                   Insys_Anthem_003285397
Insys_Anthem_003285409                   Insys_Anthem_003285409
Insys_Anthem_003285454                   Insys_Anthem_003285454
Insys_Anthem_003285485                   Insys_Anthem_003285485
Insys_Anthem_003285487                   Insys_Anthem_003285487
Insys_Anthem_003285500                   Insys_Anthem_003285500
Insys_Anthem_003285542                   Insys_Anthem_003285542
Insys_Anthem_003285563                   Insys_Anthem_003285563
Insys_Anthem_003285633                   Insys_Anthem_003285633
Insys_Anthem_003285675                   Insys_Anthem_003285675
Insys_Anthem_003285691                   Insys_Anthem_003285691
Insys_Anthem_003285703                   Insys_Anthem_003285703
Insys_Anthem_003285718                   Insys_Anthem_003285718
Insys_Anthem_003285729                   Insys_Anthem_003285729
Insys_Anthem_003285755                   Insys_Anthem_003285755
Insys_Anthem_003285764                   Insys_Anthem_003285764
Insys_Anthem_003285774                   Insys_Anthem_003285774
Insys_Anthem_003285799                   Insys_Anthem_003285799
Insys_Anthem_003285844                   Insys_Anthem_003285844
Insys_Anthem_003285848                   Insys_Anthem_003285848
Insys_Anthem_003285923                   Insys_Anthem_003285923
Insys_Anthem_003285983                   Insys_Anthem_003285983
Insys_Anthem_003285993                   Insys_Anthem_003285993
Insys_Anthem_003286017                   Insys_Anthem_003286017
Insys_Anthem_003286019                   Insys_Anthem_003286019
Insys_Anthem_003286031                   Insys_Anthem_003286031
Insys_Anthem_003286043                   Insys_Anthem_003286043
Insys_Anthem_003286138                   Insys_Anthem_003286138
Insys_Anthem_003286159                   Insys_Anthem_003286159
Insys_Anthem_003286198                   Insys_Anthem_003286198
Insys_Anthem_003286222                   Insys_Anthem_003286222
Insys_Anthem_003286254                   Insys_Anthem_003286254
Insys_Anthem_003286373                   Insys_Anthem_003286373
Insys_Anthem_003286411                   Insys_Anthem_003286411
Insys_Anthem_003286466                   Insys_Anthem_003286466
Insys_Anthem_003286476                   Insys_Anthem_003286476
Insys_Anthem_003286508                   Insys_Anthem_003286508

                                                    3123
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3125 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003286509                   Insys_Anthem_003286509
Insys_Anthem_003286593                   Insys_Anthem_003286593
Insys_Anthem_003286645                   Insys_Anthem_003286645
Insys_Anthem_003286748                   Insys_Anthem_003286748
Insys_Anthem_003286880                   Insys_Anthem_003286880
Insys_Anthem_003286920                   Insys_Anthem_003286920
Insys_Anthem_003287007                   Insys_Anthem_003287007
Insys_Anthem_003287021                   Insys_Anthem_003287021
Insys_Anthem_003287040                   Insys_Anthem_003287040
Insys_Anthem_003287061                   Insys_Anthem_003287061
Insys_Anthem_003287081                   Insys_Anthem_003287081
Insys_Anthem_003287145                   Insys_Anthem_003287145
Insys_Anthem_003287194                   Insys_Anthem_003287194
Insys_Anthem_003287245                   Insys_Anthem_003287245
Insys_Anthem_003287318                   Insys_Anthem_003287318
Insys_Anthem_003287340                   Insys_Anthem_003287340
Insys_Anthem_003287359                   Insys_Anthem_003287359
Insys_Anthem_003287451                   Insys_Anthem_003287451
Insys_Anthem_003287479                   Insys_Anthem_003287479
Insys_Anthem_003287769                   Insys_Anthem_003287769
Insys_Anthem_003287799                   Insys_Anthem_003287799
Insys_Anthem_003287819                   Insys_Anthem_003287819
Insys_Anthem_003287899                   Insys_Anthem_003287899
Insys_Anthem_003287902                   Insys_Anthem_003287902
Insys_Anthem_003287905                   Insys_Anthem_003287905
Insys_Anthem_003287928                   Insys_Anthem_003287928
Insys_Anthem_003287933                   Insys_Anthem_003287933
Insys_Anthem_003287935                   Insys_Anthem_003287935
Insys_Anthem_003287938                   Insys_Anthem_003287938
Insys_Anthem_003287940                   Insys_Anthem_003287940
Insys_Anthem_003287943                   Insys_Anthem_003287943
Insys_Anthem_003287952                   Insys_Anthem_003287952
Insys_Anthem_003288448                   Insys_Anthem_003288448
Insys_Anthem_003288693                   Insys_Anthem_003288693
Insys_Anthem_003288703                   Insys_Anthem_003288703
Insys_Anthem_003288836                   Insys_Anthem_003288836
Insys_Anthem_003289023                   Insys_Anthem_003289023
Insys_Anthem_003289119                   Insys_Anthem_003289119
Insys_Anthem_003289305                   Insys_Anthem_003289305
Insys_Anthem_003289356                   Insys_Anthem_003289356
Insys_Anthem_003289361                   Insys_Anthem_003289361
Insys_Anthem_003289371                   Insys_Anthem_003289371
Insys_Anthem_003289416                   Insys_Anthem_003289416
Insys_Anthem_003289448                   Insys_Anthem_003289448
Insys_Anthem_003289461                   Insys_Anthem_003289461
Insys_Anthem_003289466                   Insys_Anthem_003289466
Insys_Anthem_003289786                   Insys_Anthem_003289786

                                                    3124
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3126 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003289982                   Insys_Anthem_003289982
Insys_Anthem_003289996                   Insys_Anthem_003289996
Insys_Anthem_003290006                   Insys_Anthem_003290006
Insys_Anthem_003290513                   Insys_Anthem_003290513
Insys_Anthem_003290528                   Insys_Anthem_003290528
Insys_Anthem_003290751                   Insys_Anthem_003290751
Insys_Anthem_003290755                   Insys_Anthem_003290755
Insys_Anthem_003290756                   Insys_Anthem_003290756
Insys_Anthem_003290766                   Insys_Anthem_003290766
Insys_Anthem_003290770                   Insys_Anthem_003290770
Insys_Anthem_003290857                   Insys_Anthem_003290857
Insys_Anthem_003290979                   Insys_Anthem_003290979
Insys_Anthem_003290980                   Insys_Anthem_003290980
Insys_Anthem_003291148                   Insys_Anthem_003291148
Insys_Anthem_003291176                   Insys_Anthem_003291176
Insys_Anthem_003291269                   Insys_Anthem_003291269
Insys_Anthem_003291270                   Insys_Anthem_003291270
Insys_Anthem_003291547                   Insys_Anthem_003291547
Insys_Anthem_003291554                   Insys_Anthem_003291554
Insys_Anthem_003291614                   Insys_Anthem_003291614
Insys_Anthem_003291701                   Insys_Anthem_003291701
Insys_Anthem_003291703                   Insys_Anthem_003291703
Insys_Anthem_003291783                   Insys_Anthem_003291783
Insys_Anthem_003291994                   Insys_Anthem_003291994
Insys_Anthem_003291997                   Insys_Anthem_003291997
Insys_Anthem_003292157                   Insys_Anthem_003292157
Insys_Anthem_003292158                   Insys_Anthem_003292158
Insys_Anthem_003292159                   Insys_Anthem_003292159
Insys_Anthem_003292160                   Insys_Anthem_003292160
Insys_Anthem_003292181                   Insys_Anthem_003292181
Insys_Anthem_003292215                   Insys_Anthem_003292215
Insys_Anthem_003292230                   Insys_Anthem_003292230
Insys_Anthem_003292231                   Insys_Anthem_003292231
Insys_Anthem_003292246                   Insys_Anthem_003292246
Insys_Anthem_003292288                   Insys_Anthem_003292288
Insys_Anthem_003292332                   Insys_Anthem_003292332
Insys_Anthem_003292336                   Insys_Anthem_003292336
Insys_Anthem_003292342                   Insys_Anthem_003292342
Insys_Anthem_003292372                   Insys_Anthem_003292372
Insys_Anthem_003292380                   Insys_Anthem_003292380
Insys_Anthem_003292462                   Insys_Anthem_003292462
Insys_Anthem_003292474                   Insys_Anthem_003292474
Insys_Anthem_003292478                   Insys_Anthem_003292478
Insys_Anthem_003292502                   Insys_Anthem_003292502
Insys_Anthem_003292592                   Insys_Anthem_003292592
Insys_Anthem_003292593                   Insys_Anthem_003292593
Insys_Anthem_003292630                   Insys_Anthem_003292630

                                                    3125
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3127 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003292640                   Insys_Anthem_003292640
Insys_Anthem_003292692                   Insys_Anthem_003292692
Insys_Anthem_003292737                   Insys_Anthem_003292737
Insys_Anthem_003292751                   Insys_Anthem_003292751
Insys_Anthem_003292772                   Insys_Anthem_003292772
Insys_Anthem_003292800                   Insys_Anthem_003292800
Insys_Anthem_003292881                   Insys_Anthem_003292881
Insys_Anthem_003292968                   Insys_Anthem_003292968
Insys_Anthem_003293011                   Insys_Anthem_003293011
Insys_Anthem_003293041                   Insys_Anthem_003293041
Insys_Anthem_003293201                   Insys_Anthem_003293201
Insys_Anthem_003293222                   Insys_Anthem_003293222
Insys_Anthem_003293452                   Insys_Anthem_003293452
Insys_Anthem_003293455                   Insys_Anthem_003293455
Insys_Anthem_003293478                   Insys_Anthem_003293478
Insys_Anthem_003293558                   Insys_Anthem_003293558
Insys_Anthem_003293615                   Insys_Anthem_003293615
Insys_Anthem_003293635                   Insys_Anthem_003293635
Insys_Anthem_003293740                   Insys_Anthem_003293740
Insys_Anthem_003293768                   Insys_Anthem_003293768
Insys_Anthem_003293827                   Insys_Anthem_003293827
Insys_Anthem_003293870                   Insys_Anthem_003293870
Insys_Anthem_003293979                   Insys_Anthem_003293979
Insys_Anthem_003294059                   Insys_Anthem_003294059
Insys_Anthem_003294080                   Insys_Anthem_003294080
Insys_Anthem_003294087                   Insys_Anthem_003294087
Insys_Anthem_003294166                   Insys_Anthem_003294166
Insys_Anthem_003294313                   Insys_Anthem_003294313
Insys_Anthem_003294353                   Insys_Anthem_003294353
Insys_Anthem_003294525                   Insys_Anthem_003294525
Insys_Anthem_003294543                   Insys_Anthem_003294543
Insys_Anthem_003294557                   Insys_Anthem_003294557
Insys_Anthem_003294572                   Insys_Anthem_003294572
Insys_Anthem_003294586                   Insys_Anthem_003294586
Insys_Anthem_003294623                   Insys_Anthem_003294623
Insys_Anthem_003294669                   Insys_Anthem_003294669
Insys_Anthem_003294788                   Insys_Anthem_003294788
Insys_Anthem_003294799                   Insys_Anthem_003294799
Insys_Anthem_003294843                   Insys_Anthem_003294843
Insys_Anthem_003294863                   Insys_Anthem_003294863
Insys_Anthem_003295144                   Insys_Anthem_003295144
Insys_Anthem_003295179                   Insys_Anthem_003295179
Insys_Anthem_003295208                   Insys_Anthem_003295208
Insys_Anthem_003295211                   Insys_Anthem_003295211
Insys_Anthem_003295232                   Insys_Anthem_003295232
Insys_Anthem_003295271                   Insys_Anthem_003295271
Insys_Anthem_003295293                   Insys_Anthem_003295293

                                                    3126
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3128 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003295296                   Insys_Anthem_003295296
Insys_Anthem_003295301                   Insys_Anthem_003295301
Insys_Anthem_003295319                   Insys_Anthem_003295319
Insys_Anthem_003295458                   Insys_Anthem_003295458
Insys_Anthem_003295500                   Insys_Anthem_003295500
Insys_Anthem_003295604                   Insys_Anthem_003295604
Insys_Anthem_003295781                   Insys_Anthem_003295781
Insys_Anthem_003295819                   Insys_Anthem_003295819
Insys_Anthem_003295891                   Insys_Anthem_003295891
Insys_Anthem_003295973                   Insys_Anthem_003295973
Insys_Anthem_003296063                   Insys_Anthem_003296063
Insys_Anthem_003296064                   Insys_Anthem_003296064
Insys_Anthem_003296139                   Insys_Anthem_003296139
Insys_Anthem_003296152                   Insys_Anthem_003296152
Insys_Anthem_003296154                   Insys_Anthem_003296154
Insys_Anthem_003296283                   Insys_Anthem_003296283
Insys_Anthem_003296451                   Insys_Anthem_003296451
Insys_Anthem_003296935                   Insys_Anthem_003296935
Insys_Anthem_003296939                   Insys_Anthem_003296939
Insys_Anthem_003296953                   Insys_Anthem_003296953
Insys_Anthem_003296957                   Insys_Anthem_003296957
Insys_Anthem_003296961                   Insys_Anthem_003296961
Insys_Anthem_003297002                   Insys_Anthem_003297002
Insys_Anthem_003297034                   Insys_Anthem_003297034
Insys_Anthem_003297092                   Insys_Anthem_003297092
Insys_Anthem_003297326                   Insys_Anthem_003297326
Insys_Anthem_003297339                   Insys_Anthem_003297339
Insys_Anthem_003297468                   Insys_Anthem_003297468
Insys_Anthem_003297526                   Insys_Anthem_003297526
Insys_Anthem_003297527                   Insys_Anthem_003297527
Insys_Anthem_003297528                   Insys_Anthem_003297528
Insys_Anthem_003297576                   Insys_Anthem_003297576
Insys_Anthem_003297612                   Insys_Anthem_003297612
Insys_Anthem_003297676                   Insys_Anthem_003297676
Insys_Anthem_003297681                   Insys_Anthem_003297681
Insys_Anthem_003297903                   Insys_Anthem_003297903
Insys_Anthem_003297919                   Insys_Anthem_003297919
Insys_Anthem_003298106                   Insys_Anthem_003298106
Insys_Anthem_003298138                   Insys_Anthem_003298138
Insys_Anthem_003298172                   Insys_Anthem_003298172
Insys_Anthem_003298177                   Insys_Anthem_003298177
Insys_Anthem_003298191                   Insys_Anthem_003298191
Insys_Anthem_003298194                   Insys_Anthem_003298194
Insys_Anthem_003298242                   Insys_Anthem_003298242
Insys_Anthem_003298283                   Insys_Anthem_003298283
Insys_Anthem_003298350                   Insys_Anthem_003298350
Insys_Anthem_003298385                   Insys_Anthem_003298385

                                                    3127
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3129 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003298542                   Insys_Anthem_003298542
Insys_Anthem_003298592                   Insys_Anthem_003298592
Insys_Anthem_003298871                   Insys_Anthem_003298871
Insys_Anthem_003299389                   Insys_Anthem_003299389
Insys_Anthem_003299477                   Insys_Anthem_003299477
Insys_Anthem_003299598                   Insys_Anthem_003299598
Insys_Anthem_003299669                   Insys_Anthem_003299669
Insys_Anthem_003299684                   Insys_Anthem_003299684
Insys_Anthem_003299835                   Insys_Anthem_003299835
Insys_Anthem_003300225                   Insys_Anthem_003300225
Insys_Anthem_003300342                   Insys_Anthem_003300342
Insys_Anthem_003300451                   Insys_Anthem_003300451
Insys_Anthem_003300529                   Insys_Anthem_003300529
Insys_Anthem_003300624                   Insys_Anthem_003300624
Insys_Anthem_003300648                   Insys_Anthem_003300648
Insys_Anthem_003300668                   Insys_Anthem_003300668
Insys_Anthem_003300918                   Insys_Anthem_003300918
Insys_Anthem_003301020                   Insys_Anthem_003301020
Insys_Anthem_003301161                   Insys_Anthem_003301161
Insys_Anthem_003301175                   Insys_Anthem_003301175
Insys_Anthem_003301300                   Insys_Anthem_003301300
Insys_Anthem_003301324                   Insys_Anthem_003301324
Insys_Anthem_003301550                   Insys_Anthem_003301550
Insys_Anthem_003301667                   Insys_Anthem_003301667
Insys_Anthem_003301673                   Insys_Anthem_003301673
Insys_Anthem_003301758                   Insys_Anthem_003301758
Insys_Anthem_003301886                   Insys_Anthem_003301886
Insys_Anthem_003302008                   Insys_Anthem_003302008
Insys_Anthem_003302025                   Insys_Anthem_003302025
Insys_Anthem_003302115                   Insys_Anthem_003302115
Insys_Anthem_003302254                   Insys_Anthem_003302254
Insys_Anthem_003302340                   Insys_Anthem_003302340
Insys_Anthem_003302551                   Insys_Anthem_003302551
Insys_Anthem_003302842                   Insys_Anthem_003302842
Insys_Anthem_003302885                   Insys_Anthem_003302885
Insys_Anthem_003302928                   Insys_Anthem_003302928
Insys_Anthem_003303023                   Insys_Anthem_003303023
Insys_Anthem_003303050                   Insys_Anthem_003303050
Insys_Anthem_003303121                   Insys_Anthem_003303121
Insys_Anthem_003303191                   Insys_Anthem_003303191
Insys_Anthem_003303217                   Insys_Anthem_003303217
Insys_Anthem_003303320                   Insys_Anthem_003303320
Insys_Anthem_003303530                   Insys_Anthem_003303530
Insys_Anthem_003303575                   Insys_Anthem_003303575
Insys_Anthem_003303642                   Insys_Anthem_003303642
Insys_Anthem_003304033                   Insys_Anthem_003304033
Insys_Anthem_003304057                   Insys_Anthem_003304057

                                                    3128
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3130 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003304175                   Insys_Anthem_003304175
Insys_Anthem_003304181                   Insys_Anthem_003304181
Insys_Anthem_003304308                   Insys_Anthem_003304308
Insys_Anthem_003304336                   Insys_Anthem_003304336
Insys_Anthem_003304348                   Insys_Anthem_003304348
Insys_Anthem_003304460                   Insys_Anthem_003304460
Insys_Anthem_003304502                   Insys_Anthem_003304502
Insys_Anthem_003304520                   Insys_Anthem_003304520
Insys_Anthem_003304641                   Insys_Anthem_003304641
Insys_Anthem_003304678                   Insys_Anthem_003304678
Insys_Anthem_003304712                   Insys_Anthem_003304712
Insys_Anthem_003304739                   Insys_Anthem_003304739
Insys_Anthem_003304813                   Insys_Anthem_003304813
Insys_Anthem_003304831                   Insys_Anthem_003304831
Insys_Anthem_003304881                   Insys_Anthem_003304881
Insys_Anthem_003304898                   Insys_Anthem_003304898
Insys_Anthem_003304923                   Insys_Anthem_003304923
Insys_Anthem_003305012                   Insys_Anthem_003305012
Insys_Anthem_003305163                   Insys_Anthem_003305163
Insys_Anthem_003305164                   Insys_Anthem_003305164
Insys_Anthem_003305298                   Insys_Anthem_003305298
Insys_Anthem_003305299                   Insys_Anthem_003305299
Insys_Anthem_003305303                   Insys_Anthem_003305303
Insys_Anthem_003305304                   Insys_Anthem_003305304
Insys_Anthem_003305305                   Insys_Anthem_003305305
Insys_Anthem_003305306                   Insys_Anthem_003305306
Insys_Anthem_003305307                   Insys_Anthem_003305307
Insys_Anthem_003305308                   Insys_Anthem_003305308
Insys_Anthem_003305309                   Insys_Anthem_003305309
Insys_Anthem_003305310                   Insys_Anthem_003305310
Insys_Anthem_003305311                   Insys_Anthem_003305311
Insys_Anthem_003305312                   Insys_Anthem_003305312
Insys_Anthem_003305313                   Insys_Anthem_003305313
Insys_Anthem_003305314                   Insys_Anthem_003305314
Insys_Anthem_003305315                   Insys_Anthem_003305315
Insys_Anthem_003305316                   Insys_Anthem_003305316
Insys_Anthem_003305317                   Insys_Anthem_003305317
Insys_Anthem_003305318                   Insys_Anthem_003305318
Insys_Anthem_003305319                   Insys_Anthem_003305319
Insys_Anthem_003305320                   Insys_Anthem_003305320
Insys_Anthem_003305321                   Insys_Anthem_003305321
Insys_Anthem_003305322                   Insys_Anthem_003305322
Insys_Anthem_003305323                   Insys_Anthem_003305323
Insys_Anthem_003305324                   Insys_Anthem_003305324
Insys_Anthem_003305325                   Insys_Anthem_003305325
Insys_Anthem_003305326                   Insys_Anthem_003305326
Insys_Anthem_003305327                   Insys_Anthem_003305327

                                                    3129
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3131 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003305328                   Insys_Anthem_003305328
Insys_Anthem_003305329                   Insys_Anthem_003305329
Insys_Anthem_003305330                   Insys_Anthem_003305330
Insys_Anthem_003305331                   Insys_Anthem_003305331
Insys_Anthem_003305790                   Insys_Anthem_003305790
Insys_Anthem_003305870                   Insys_Anthem_003305870
Insys_Anthem_003305957                   Insys_Anthem_003305957
Insys_Anthem_003306167                   Insys_Anthem_003306167
Insys_Anthem_003306187                   Insys_Anthem_003306187
Insys_Anthem_003306203                   Insys_Anthem_003306203
Insys_Anthem_003306285                   Insys_Anthem_003306285
Insys_Anthem_003306308                   Insys_Anthem_003306308
Insys_Anthem_003306543                   Insys_Anthem_003306543
Insys_Anthem_003306623                   Insys_Anthem_003306623
Insys_Anthem_003306791                   Insys_Anthem_003306791
Insys_Anthem_003307131                   Insys_Anthem_003307131
Insys_Anthem_003307134                   Insys_Anthem_003307134
Insys_Anthem_003307412                   Insys_Anthem_003307412
Insys_Anthem_003307515                   Insys_Anthem_003307515
Insys_Anthem_003307534                   Insys_Anthem_003307534
Insys_Anthem_003307594                   Insys_Anthem_003307594
Insys_Anthem_003307622                   Insys_Anthem_003307622
Insys_Anthem_003307655                   Insys_Anthem_003307655
Insys_Anthem_003307697                   Insys_Anthem_003307697
Insys_Anthem_003307733                   Insys_Anthem_003307733
Insys_Anthem_003308039                   Insys_Anthem_003308039
Insys_Anthem_003308063                   Insys_Anthem_003308063
Insys_Anthem_003308105                   Insys_Anthem_003308105
Insys_Anthem_003308106                   Insys_Anthem_003308106
Insys_Anthem_003308164                   Insys_Anthem_003308164
Insys_Anthem_003308288                   Insys_Anthem_003308288
Insys_Anthem_003308309                   Insys_Anthem_003308309
Insys_Anthem_003308484                   Insys_Anthem_003308484
Insys_Anthem_003308495                   Insys_Anthem_003308495
Insys_Anthem_003308504                   Insys_Anthem_003308504
Insys_Anthem_003308522                   Insys_Anthem_003308522
Insys_Anthem_003308533                   Insys_Anthem_003308533
Insys_Anthem_003308547                   Insys_Anthem_003308547
Insys_Anthem_003308619                   Insys_Anthem_003308619
Insys_Anthem_003308620                   Insys_Anthem_003308620
Insys_Anthem_003308692                   Insys_Anthem_003308692
Insys_Anthem_003308800                   Insys_Anthem_003308800
Insys_Anthem_003308885                   Insys_Anthem_003308885
Insys_Anthem_003308924                   Insys_Anthem_003308924
Insys_Anthem_003308970                   Insys_Anthem_003308970
Insys_Anthem_003308971                   Insys_Anthem_003308971
Insys_Anthem_003309058                   Insys_Anthem_003309058

                                                    3130
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3132 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003309060                   Insys_Anthem_003309060
Insys_Anthem_003309088                   Insys_Anthem_003309088
Insys_Anthem_003309222                   Insys_Anthem_003309222
Insys_Anthem_003309229                   Insys_Anthem_003309229
Insys_Anthem_003309254                   Insys_Anthem_003309254
Insys_Anthem_003309310                   Insys_Anthem_003309310
Insys_Anthem_003309351                   Insys_Anthem_003309351
Insys_Anthem_003309353                   Insys_Anthem_003309353
Insys_Anthem_003309469                   Insys_Anthem_003309469
Insys_Anthem_003309470                   Insys_Anthem_003309470
Insys_Anthem_003309502                   Insys_Anthem_003309502
Insys_Anthem_003309503                   Insys_Anthem_003309503
Insys_Anthem_003309522                   Insys_Anthem_003309522
Insys_Anthem_003309629                   Insys_Anthem_003309629
Insys_Anthem_003309858                   Insys_Anthem_003309858
Insys_Anthem_003309896                   Insys_Anthem_003309896
Insys_Anthem_003310308                   Insys_Anthem_003310308
Insys_Anthem_003310372                   Insys_Anthem_003310372
Insys_Anthem_003310513                   Insys_Anthem_003310513
Insys_Anthem_003311026                   Insys_Anthem_003311026
Insys_Anthem_003311153                   Insys_Anthem_003311153
Insys_Anthem_003311199                   Insys_Anthem_003311199
Insys_Anthem_003311223                   Insys_Anthem_003311223
Insys_Anthem_003311287                   Insys_Anthem_003311287
Insys_Anthem_003311344                   Insys_Anthem_003311344
Insys_Anthem_003311392                   Insys_Anthem_003311392
Insys_Anthem_003311421                   Insys_Anthem_003311421
Insys_Anthem_003311422                   Insys_Anthem_003311422
Insys_Anthem_003311479                   Insys_Anthem_003311479
Insys_Anthem_003311504                   Insys_Anthem_003311504
Insys_Anthem_003311532                   Insys_Anthem_003311532
Insys_Anthem_003311653                   Insys_Anthem_003311653
Insys_Anthem_003311830                   Insys_Anthem_003311830
Insys_Anthem_003311855                   Insys_Anthem_003311855
Insys_Anthem_003311920                   Insys_Anthem_003311920
Insys_Anthem_003312071                   Insys_Anthem_003312071
Insys_Anthem_003312532                   Insys_Anthem_003312532
Insys_Anthem_003312605                   Insys_Anthem_003312605
Insys_Anthem_003312627                   Insys_Anthem_003312627
Insys_Anthem_003312849                   Insys_Anthem_003312849
Insys_Anthem_003312915                   Insys_Anthem_003312915
Insys_Anthem_003313007                   Insys_Anthem_003313007
Insys_Anthem_003313485                   Insys_Anthem_003313485
Insys_Anthem_003313543                   Insys_Anthem_003313543
Insys_Anthem_003313595                   Insys_Anthem_003313595
Insys_Anthem_003313603                   Insys_Anthem_003313603
Insys_Anthem_003313684                   Insys_Anthem_003313684

                                                    3131
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3133 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003313753                   Insys_Anthem_003313753
Insys_Anthem_003313769                   Insys_Anthem_003313769
Insys_Anthem_003313828                   Insys_Anthem_003313828
Insys_Anthem_003314071                   Insys_Anthem_003314071
Insys_Anthem_003314225                   Insys_Anthem_003314225
Insys_Anthem_003314786                   Insys_Anthem_003314786
Insys_Anthem_003314846                   Insys_Anthem_003314846
Insys_Anthem_003314870                   Insys_Anthem_003314870
Insys_Anthem_003314878                   Insys_Anthem_003314878
Insys_Anthem_003315023                   Insys_Anthem_003315023
Insys_Anthem_003315367                   Insys_Anthem_003315367
Insys_Anthem_003315477                   Insys_Anthem_003315477
Insys_Anthem_003315538                   Insys_Anthem_003315538
Insys_Anthem_003315540                   Insys_Anthem_003315540
Insys_Anthem_003315578                   Insys_Anthem_003315578
Insys_Anthem_003315623                   Insys_Anthem_003315623
Insys_Anthem_003316190                   Insys_Anthem_003316190
Insys_Anthem_003316228                   Insys_Anthem_003316228
Insys_Anthem_003316362                   Insys_Anthem_003316362
Insys_Anthem_003316664                   Insys_Anthem_003316664
Insys_Anthem_003316752                   Insys_Anthem_003316752
Insys_Anthem_003316774                   Insys_Anthem_003316774
Insys_Anthem_003316792                   Insys_Anthem_003316792
Insys_Anthem_003316793                   Insys_Anthem_003316793
Insys_Anthem_003316797                   Insys_Anthem_003316797
Insys_Anthem_003316798                   Insys_Anthem_003316798
Insys_Anthem_003317320                   Insys_Anthem_003317320
Insys_Anthem_003317352                   Insys_Anthem_003317352
Insys_Anthem_003317429                   Insys_Anthem_003317429
Insys_Anthem_003317431                   Insys_Anthem_003317431
Insys_Anthem_003317440                   Insys_Anthem_003317440
Insys_Anthem_003317443                   Insys_Anthem_003317443
Insys_Anthem_003317468                   Insys_Anthem_003317468
Insys_Anthem_003317470                   Insys_Anthem_003317470
Insys_Anthem_003317474                   Insys_Anthem_003317474
Insys_Anthem_003317499                   Insys_Anthem_003317499
Insys_Anthem_003317508                   Insys_Anthem_003317508
Insys_Anthem_003317515                   Insys_Anthem_003317515
Insys_Anthem_003317525                   Insys_Anthem_003317525
Insys_Anthem_003317529                   Insys_Anthem_003317529
Insys_Anthem_003317576                   Insys_Anthem_003317576
Insys_Anthem_003317585                   Insys_Anthem_003317585
Insys_Anthem_003317647                   Insys_Anthem_003317647
Insys_Anthem_003317652                   Insys_Anthem_003317652
Insys_Anthem_003317706                   Insys_Anthem_003317706
Insys_Anthem_003317736                   Insys_Anthem_003317736
Insys_Anthem_003317757                   Insys_Anthem_003317757

                                                    3132
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3134 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003317831                   Insys_Anthem_003317831
Insys_Anthem_003317839                   Insys_Anthem_003317839
Insys_Anthem_003317923                   Insys_Anthem_003317923
Insys_Anthem_003318015                   Insys_Anthem_003318015
Insys_Anthem_003318016                   Insys_Anthem_003318016
Insys_Anthem_003318022                   Insys_Anthem_003318022
Insys_Anthem_003318077                   Insys_Anthem_003318077
Insys_Anthem_003318079                   Insys_Anthem_003318079
Insys_Anthem_003318080                   Insys_Anthem_003318080
Insys_Anthem_003318081                   Insys_Anthem_003318081
Insys_Anthem_003318082                   Insys_Anthem_003318082
Insys_Anthem_003318083                   Insys_Anthem_003318083
Insys_Anthem_003318084                   Insys_Anthem_003318084
Insys_Anthem_003318097                   Insys_Anthem_003318097
Insys_Anthem_003318114                   Insys_Anthem_003318114
Insys_Anthem_003318168                   Insys_Anthem_003318168
Insys_Anthem_003318216                   Insys_Anthem_003318216
Insys_Anthem_003318377                   Insys_Anthem_003318377
Insys_Anthem_003318543                   Insys_Anthem_003318543
Insys_Anthem_003318545                   Insys_Anthem_003318545
Insys_Anthem_003318553                   Insys_Anthem_003318553
Insys_Anthem_003318555                   Insys_Anthem_003318555
Insys_Anthem_003318556                   Insys_Anthem_003318556
Insys_Anthem_003318576                   Insys_Anthem_003318576
Insys_Anthem_003318579                   Insys_Anthem_003318579
Insys_Anthem_003318612                   Insys_Anthem_003318612
Insys_Anthem_003318636                   Insys_Anthem_003318636
Insys_Anthem_003318637                   Insys_Anthem_003318637
Insys_Anthem_003318638                   Insys_Anthem_003318638
Insys_Anthem_003318639                   Insys_Anthem_003318639
Insys_Anthem_003318640                   Insys_Anthem_003318640
Insys_Anthem_003318641                   Insys_Anthem_003318641
Insys_Anthem_003318643                   Insys_Anthem_003318643
Insys_Anthem_003318682                   Insys_Anthem_003318682
Insys_Anthem_003318685                   Insys_Anthem_003318685
Insys_Anthem_003318686                   Insys_Anthem_003318686
Insys_Anthem_003318687                   Insys_Anthem_003318687
Insys_Anthem_003318693                   Insys_Anthem_003318693
Insys_Anthem_003318694                   Insys_Anthem_003318694
Insys_Anthem_003318695                   Insys_Anthem_003318695
Insys_Anthem_003318722                   Insys_Anthem_003318722
Insys_Anthem_003318725                   Insys_Anthem_003318725
Insys_Anthem_003318767                   Insys_Anthem_003318767
Insys_Anthem_003318838                   Insys_Anthem_003318838
Insys_Anthem_003318872                   Insys_Anthem_003318872
Insys_Anthem_003318873                   Insys_Anthem_003318873
Insys_Anthem_003318874                   Insys_Anthem_003318874

                                                    3133
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3135 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003318875                   Insys_Anthem_003318875
Insys_Anthem_003318914                   Insys_Anthem_003318914
Insys_Anthem_003318921                   Insys_Anthem_003318921
Insys_Anthem_003318949                   Insys_Anthem_003318949
Insys_Anthem_003318950                   Insys_Anthem_003318950
Insys_Anthem_003319011                   Insys_Anthem_003319011
Insys_Anthem_003319012                   Insys_Anthem_003319012
Insys_Anthem_003319013                   Insys_Anthem_003319013
Insys_Anthem_003319014                   Insys_Anthem_003319014
Insys_Anthem_003319158                   Insys_Anthem_003319158
Insys_Anthem_003319169                   Insys_Anthem_003319169
Insys_Anthem_003319199                   Insys_Anthem_003319199
Insys_Anthem_003319215                   Insys_Anthem_003319215
Insys_Anthem_003319216                   Insys_Anthem_003319216
Insys_Anthem_003319217                   Insys_Anthem_003319217
Insys_Anthem_003319218                   Insys_Anthem_003319218
Insys_Anthem_003319219                   Insys_Anthem_003319219
Insys_Anthem_003319281                   Insys_Anthem_003319281
Insys_Anthem_003319283                   Insys_Anthem_003319283
Insys_Anthem_003319400                   Insys_Anthem_003319400
Insys_Anthem_003319488                   Insys_Anthem_003319488
Insys_Anthem_003319489                   Insys_Anthem_003319489
Insys_Anthem_003319490                   Insys_Anthem_003319490
Insys_Anthem_003319491                   Insys_Anthem_003319491
Insys_Anthem_003319493                   Insys_Anthem_003319493
Insys_Anthem_003319617                   Insys_Anthem_003319617
Insys_Anthem_003319620                   Insys_Anthem_003319620
Insys_Anthem_003319662                   Insys_Anthem_003319662
Insys_Anthem_003319666                   Insys_Anthem_003319666
Insys_Anthem_003319702                   Insys_Anthem_003319702
Insys_Anthem_003320153                   Insys_Anthem_003320153
Insys_Anthem_003320254                   Insys_Anthem_003320254
Insys_Anthem_003320268                   Insys_Anthem_003320268
Insys_Anthem_003320356                   Insys_Anthem_003320356
Insys_Anthem_003320358                   Insys_Anthem_003320358
Insys_Anthem_003320443                   Insys_Anthem_003320443
Insys_Anthem_003320497                   Insys_Anthem_003320497
Insys_Anthem_003320498                   Insys_Anthem_003320498
Insys_Anthem_003320554                   Insys_Anthem_003320554
Insys_Anthem_003320571                   Insys_Anthem_003320571
Insys_Anthem_003320589                   Insys_Anthem_003320589
Insys_Anthem_003320617                   Insys_Anthem_003320617
Insys_Anthem_003320652                   Insys_Anthem_003320652
Insys_Anthem_003320678                   Insys_Anthem_003320678
Insys_Anthem_003320739                   Insys_Anthem_003320739
Insys_Anthem_003320788                   Insys_Anthem_003320788
Insys_Anthem_003320791                   Insys_Anthem_003320791

                                                    3134
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3136 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003320805                   Insys_Anthem_003320805
Insys_Anthem_003320871                   Insys_Anthem_003320871
Insys_Anthem_003320878                   Insys_Anthem_003320878
Insys_Anthem_003320879                   Insys_Anthem_003320879
Insys_Anthem_003320901                   Insys_Anthem_003320901
Insys_Anthem_003320923                   Insys_Anthem_003320923
Insys_Anthem_003320924                   Insys_Anthem_003320924
Insys_Anthem_003320940                   Insys_Anthem_003320940
Insys_Anthem_003320960                   Insys_Anthem_003320960
Insys_Anthem_003320973                   Insys_Anthem_003320973
Insys_Anthem_003321000                   Insys_Anthem_003321000
Insys_Anthem_003321032                   Insys_Anthem_003321032
Insys_Anthem_003321040                   Insys_Anthem_003321040
Insys_Anthem_003321049                   Insys_Anthem_003321049
Insys_Anthem_003321051                   Insys_Anthem_003321051
Insys_Anthem_003321088                   Insys_Anthem_003321088
Insys_Anthem_003321104                   Insys_Anthem_003321104
Insys_Anthem_003321130                   Insys_Anthem_003321130
Insys_Anthem_003321134                   Insys_Anthem_003321134
Insys_Anthem_003321136                   Insys_Anthem_003321136
Insys_Anthem_003321232                   Insys_Anthem_003321232
Insys_Anthem_003321264                   Insys_Anthem_003321264
Insys_Anthem_003321265                   Insys_Anthem_003321265
Insys_Anthem_003321286                   Insys_Anthem_003321286
Insys_Anthem_003321304                   Insys_Anthem_003321304
Insys_Anthem_003321382                   Insys_Anthem_003321382
Insys_Anthem_003321384                   Insys_Anthem_003321384
Insys_Anthem_003321397                   Insys_Anthem_003321397
Insys_Anthem_003321414                   Insys_Anthem_003321414
Insys_Anthem_003321417                   Insys_Anthem_003321417
Insys_Anthem_003321507                   Insys_Anthem_003321507
Insys_Anthem_003321520                   Insys_Anthem_003321520
Insys_Anthem_003321523                   Insys_Anthem_003321523
Insys_Anthem_003321648                   Insys_Anthem_003321648
Insys_Anthem_003321746                   Insys_Anthem_003321746
Insys_Anthem_003321777                   Insys_Anthem_003321777
Insys_Anthem_003321881                   Insys_Anthem_003321881
Insys_Anthem_003321911                   Insys_Anthem_003321911
Insys_Anthem_003321937                   Insys_Anthem_003321937
Insys_Anthem_003321940                   Insys_Anthem_003321940
Insys_Anthem_003321949                   Insys_Anthem_003321949
Insys_Anthem_003322010                   Insys_Anthem_003322010
Insys_Anthem_003322019                   Insys_Anthem_003322019
Insys_Anthem_003322020                   Insys_Anthem_003322020
Insys_Anthem_003322071                   Insys_Anthem_003322071
Insys_Anthem_003322080                   Insys_Anthem_003322080
Insys_Anthem_003322093                   Insys_Anthem_003322093

                                                    3135
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3137 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003322109                   Insys_Anthem_003322109
Insys_Anthem_003322233                   Insys_Anthem_003322233
Insys_Anthem_003322274                   Insys_Anthem_003322274
Insys_Anthem_003322275                   Insys_Anthem_003322275
Insys_Anthem_003322299                   Insys_Anthem_003322299
Insys_Anthem_003322318                   Insys_Anthem_003322318
Insys_Anthem_003322322                   Insys_Anthem_003322322
Insys_Anthem_003322323                   Insys_Anthem_003322323
Insys_Anthem_003322330                   Insys_Anthem_003322330
Insys_Anthem_003322467                   Insys_Anthem_003322467
Insys_Anthem_003322517                   Insys_Anthem_003322517
Insys_Anthem_003322536                   Insys_Anthem_003322536
Insys_Anthem_003322547                   Insys_Anthem_003322547
Insys_Anthem_003322550                   Insys_Anthem_003322550
Insys_Anthem_003322554                   Insys_Anthem_003322554
Insys_Anthem_003322602                   Insys_Anthem_003322602
Insys_Anthem_003322647                   Insys_Anthem_003322647
Insys_Anthem_003322709                   Insys_Anthem_003322709
Insys_Anthem_003322711                   Insys_Anthem_003322711
Insys_Anthem_003322712                   Insys_Anthem_003322712
Insys_Anthem_003322718                   Insys_Anthem_003322718
Insys_Anthem_003322725                   Insys_Anthem_003322725
Insys_Anthem_003322726                   Insys_Anthem_003322726
Insys_Anthem_003322793                   Insys_Anthem_003322793
Insys_Anthem_003322811                   Insys_Anthem_003322811
Insys_Anthem_003322859                   Insys_Anthem_003322859
Insys_Anthem_003322861                   Insys_Anthem_003322861
Insys_Anthem_003322864                   Insys_Anthem_003322864
Insys_Anthem_003322945                   Insys_Anthem_003322945
Insys_Anthem_003322954                   Insys_Anthem_003322954
Insys_Anthem_003322994                   Insys_Anthem_003322994
Insys_Anthem_003323013                   Insys_Anthem_003323013
Insys_Anthem_003323079                   Insys_Anthem_003323079
Insys_Anthem_003323123                   Insys_Anthem_003323123
Insys_Anthem_003323126                   Insys_Anthem_003323126
Insys_Anthem_003323172                   Insys_Anthem_003323172
Insys_Anthem_003323177                   Insys_Anthem_003323177
Insys_Anthem_003323312                   Insys_Anthem_003323312
Insys_Anthem_003323313                   Insys_Anthem_003323313
Insys_Anthem_003323316                   Insys_Anthem_003323316
Insys_Anthem_003323331                   Insys_Anthem_003323331
Insys_Anthem_003323352                   Insys_Anthem_003323352
Insys_Anthem_003323546                   Insys_Anthem_003323546
Insys_Anthem_003323581                   Insys_Anthem_003323581
Insys_Anthem_003323583                   Insys_Anthem_003323583
Insys_Anthem_003323593                   Insys_Anthem_003323593
Insys_Anthem_003323627                   Insys_Anthem_003323627

                                                    3136
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3138 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003323629                   Insys_Anthem_003323629
Insys_Anthem_003323746                   Insys_Anthem_003323746
Insys_Anthem_003323748                   Insys_Anthem_003323748
Insys_Anthem_003323750                   Insys_Anthem_003323750
Insys_Anthem_003323755                   Insys_Anthem_003323755
Insys_Anthem_003323787                   Insys_Anthem_003323787
Insys_Anthem_003323927                   Insys_Anthem_003323927
Insys_Anthem_003323936                   Insys_Anthem_003323936
Insys_Anthem_003323985                   Insys_Anthem_003323985
Insys_Anthem_003324015                   Insys_Anthem_003324015
Insys_Anthem_003324057                   Insys_Anthem_003324057
Insys_Anthem_003324111                   Insys_Anthem_003324111
Insys_Anthem_003324136                   Insys_Anthem_003324136
Insys_Anthem_003324158                   Insys_Anthem_003324158
Insys_Anthem_003324178                   Insys_Anthem_003324178
Insys_Anthem_003324188                   Insys_Anthem_003324188
Insys_Anthem_003324278                   Insys_Anthem_003324278
Insys_Anthem_003324519                   Insys_Anthem_003324519
Insys_Anthem_003324564                   Insys_Anthem_003324564
Insys_Anthem_003324570                   Insys_Anthem_003324570
Insys_Anthem_003324575                   Insys_Anthem_003324575
Insys_Anthem_003324577                   Insys_Anthem_003324577
Insys_Anthem_003324587                   Insys_Anthem_003324587
Insys_Anthem_003324639                   Insys_Anthem_003324639
Insys_Anthem_003324640                   Insys_Anthem_003324640
Insys_Anthem_003324713                   Insys_Anthem_003324713
Insys_Anthem_003324723                   Insys_Anthem_003324723
Insys_Anthem_003324747                   Insys_Anthem_003324747
Insys_Anthem_003324759                   Insys_Anthem_003324759
Insys_Anthem_003324786                   Insys_Anthem_003324786
Insys_Anthem_003324847                   Insys_Anthem_003324847
Insys_Anthem_003324941                   Insys_Anthem_003324941
Insys_Anthem_003324958                   Insys_Anthem_003324958
Insys_Anthem_003325044                   Insys_Anthem_003325044
Insys_Anthem_003325102                   Insys_Anthem_003325102
Insys_Anthem_003325170                   Insys_Anthem_003325170
Insys_Anthem_003325174                   Insys_Anthem_003325174
Insys_Anthem_003325300                   Insys_Anthem_003325300
Insys_Anthem_003325302                   Insys_Anthem_003325302
Insys_Anthem_003325365                   Insys_Anthem_003325365
Insys_Anthem_003325382                   Insys_Anthem_003325382
Insys_Anthem_003325393                   Insys_Anthem_003325393
Insys_Anthem_003325402                   Insys_Anthem_003325402
Insys_Anthem_003325431                   Insys_Anthem_003325431
Insys_Anthem_003325432                   Insys_Anthem_003325432
Insys_Anthem_003325434                   Insys_Anthem_003325434
Insys_Anthem_003325436                   Insys_Anthem_003325436

                                                    3137
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3139 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003325440                   Insys_Anthem_003325440
Insys_Anthem_003325443                   Insys_Anthem_003325443
Insys_Anthem_003325485                   Insys_Anthem_003325485
Insys_Anthem_003325526                   Insys_Anthem_003325526
Insys_Anthem_003325551                   Insys_Anthem_003325551
Insys_Anthem_003325589                   Insys_Anthem_003325589
Insys_Anthem_003325625                   Insys_Anthem_003325625
Insys_Anthem_003325756                   Insys_Anthem_003325756
Insys_Anthem_003325762                   Insys_Anthem_003325762
Insys_Anthem_003325856                   Insys_Anthem_003325856
Insys_Anthem_003325860                   Insys_Anthem_003325860
Insys_Anthem_003325866                   Insys_Anthem_003325866
Insys_Anthem_003325912                   Insys_Anthem_003325912
Insys_Anthem_003325913                   Insys_Anthem_003325913
Insys_Anthem_003325914                   Insys_Anthem_003325914
Insys_Anthem_003325922                   Insys_Anthem_003325922
Insys_Anthem_003325928                   Insys_Anthem_003325928
Insys_Anthem_003325929                   Insys_Anthem_003325929
Insys_Anthem_003325930                   Insys_Anthem_003325930
Insys_Anthem_003326000                   Insys_Anthem_003326000
Insys_Anthem_003326032                   Insys_Anthem_003326032
Insys_Anthem_003326042                   Insys_Anthem_003326042
Insys_Anthem_003326043                   Insys_Anthem_003326043
Insys_Anthem_003326044                   Insys_Anthem_003326044
Insys_Anthem_003326058                   Insys_Anthem_003326058
Insys_Anthem_003326065                   Insys_Anthem_003326065
Insys_Anthem_003326070                   Insys_Anthem_003326070
Insys_Anthem_003326071                   Insys_Anthem_003326071
Insys_Anthem_003326085                   Insys_Anthem_003326085
Insys_Anthem_003326091                   Insys_Anthem_003326091
Insys_Anthem_003326093                   Insys_Anthem_003326093
Insys_Anthem_003326131                   Insys_Anthem_003326131
Insys_Anthem_003326143                   Insys_Anthem_003326143
Insys_Anthem_003326222                   Insys_Anthem_003326222
Insys_Anthem_003326241                   Insys_Anthem_003326241
Insys_Anthem_003326462                   Insys_Anthem_003326462
Insys_Anthem_003326471                   Insys_Anthem_003326471
Insys_Anthem_003326526                   Insys_Anthem_003326526
Insys_Anthem_003326561                   Insys_Anthem_003326561
Insys_Anthem_003326595                   Insys_Anthem_003326595
Insys_Anthem_003326599                   Insys_Anthem_003326599
Insys_Anthem_003326601                   Insys_Anthem_003326601
Insys_Anthem_003326604                   Insys_Anthem_003326604
Insys_Anthem_003326609                   Insys_Anthem_003326609
Insys_Anthem_003326611                   Insys_Anthem_003326611
Insys_Anthem_003326615                   Insys_Anthem_003326615
Insys_Anthem_003326693                   Insys_Anthem_003326693

                                                    3138
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3140 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003326708                   Insys_Anthem_003326708
Insys_Anthem_003326780                   Insys_Anthem_003326780
Insys_Anthem_003326824                   Insys_Anthem_003326824
Insys_Anthem_003326831                   Insys_Anthem_003326831
Insys_Anthem_003326954                   Insys_Anthem_003326954
Insys_Anthem_003326961                   Insys_Anthem_003326961
Insys_Anthem_003327039                   Insys_Anthem_003327039
Insys_Anthem_003327061                   Insys_Anthem_003327061
Insys_Anthem_003327100                   Insys_Anthem_003327100
Insys_Anthem_003327106                   Insys_Anthem_003327106
Insys_Anthem_003327111                   Insys_Anthem_003327111
Insys_Anthem_003327200                   Insys_Anthem_003327200
Insys_Anthem_003327265                   Insys_Anthem_003327265
Insys_Anthem_003327293                   Insys_Anthem_003327293
Insys_Anthem_003327323                   Insys_Anthem_003327323
Insys_Anthem_003327358                   Insys_Anthem_003327358
Insys_Anthem_003327493                   Insys_Anthem_003327493
Insys_Anthem_003327495                   Insys_Anthem_003327495
Insys_Anthem_003327502                   Insys_Anthem_003327502
Insys_Anthem_003327576                   Insys_Anthem_003327576
Insys_Anthem_003327598                   Insys_Anthem_003327598
Insys_Anthem_003327698                   Insys_Anthem_003327698
Insys_Anthem_003327700                   Insys_Anthem_003327700
Insys_Anthem_003327728                   Insys_Anthem_003327728
Insys_Anthem_003327747                   Insys_Anthem_003327747
Insys_Anthem_003327829                   Insys_Anthem_003327829
Insys_Anthem_003327907                   Insys_Anthem_003327907
Insys_Anthem_003328062                   Insys_Anthem_003328062
Insys_Anthem_003328140                   Insys_Anthem_003328140
Insys_Anthem_003328175                   Insys_Anthem_003328175
Insys_Anthem_003328214                   Insys_Anthem_003328214
Insys_Anthem_003328285                   Insys_Anthem_003328285
Insys_Anthem_003328301                   Insys_Anthem_003328301
Insys_Anthem_003328700                   Insys_Anthem_003328700
Insys_Anthem_003328705                   Insys_Anthem_003328705
Insys_Anthem_003328716                   Insys_Anthem_003328716
Insys_Anthem_003328806                   Insys_Anthem_003328806
Insys_Anthem_003328842                   Insys_Anthem_003328842
Insys_Anthem_003328872                   Insys_Anthem_003328872
Insys_Anthem_003328927                   Insys_Anthem_003328927
Insys_Anthem_003328964                   Insys_Anthem_003328964
Insys_Anthem_003328985                   Insys_Anthem_003328985
Insys_Anthem_003328987                   Insys_Anthem_003328987
Insys_Anthem_003329091                   Insys_Anthem_003329091
Insys_Anthem_003329108                   Insys_Anthem_003329108
Insys_Anthem_003329133                   Insys_Anthem_003329133
Insys_Anthem_003329167                   Insys_Anthem_003329167

                                                    3139
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3141 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003329181                   Insys_Anthem_003329181
Insys_Anthem_003329183                   Insys_Anthem_003329183
Insys_Anthem_003329221                   Insys_Anthem_003329221
Insys_Anthem_003329229                   Insys_Anthem_003329229
Insys_Anthem_003329249                   Insys_Anthem_003329249
Insys_Anthem_003329261                   Insys_Anthem_003329261
Insys_Anthem_003329279                   Insys_Anthem_003329279
Insys_Anthem_003329343                   Insys_Anthem_003329343
Insys_Anthem_003329347                   Insys_Anthem_003329347
Insys_Anthem_003329359                   Insys_Anthem_003329359
Insys_Anthem_003329368                   Insys_Anthem_003329368
Insys_Anthem_003329373                   Insys_Anthem_003329373
Insys_Anthem_003329374                   Insys_Anthem_003329374
Insys_Anthem_003329376                   Insys_Anthem_003329376
Insys_Anthem_003329378                   Insys_Anthem_003329378
Insys_Anthem_003329380                   Insys_Anthem_003329380
Insys_Anthem_003329381                   Insys_Anthem_003329381
Insys_Anthem_003329384                   Insys_Anthem_003329384
Insys_Anthem_003329396                   Insys_Anthem_003329396
Insys_Anthem_003329460                   Insys_Anthem_003329460
Insys_Anthem_003329534                   Insys_Anthem_003329534
Insys_Anthem_003329663                   Insys_Anthem_003329663
Insys_Anthem_003329665                   Insys_Anthem_003329665
Insys_Anthem_003329707                   Insys_Anthem_003329707
Insys_Anthem_003329712                   Insys_Anthem_003329712
Insys_Anthem_003329847                   Insys_Anthem_003329847
Insys_Anthem_003330072                   Insys_Anthem_003330072
Insys_Anthem_003330114                   Insys_Anthem_003330114
Insys_Anthem_003330219                   Insys_Anthem_003330219
Insys_Anthem_003330280                   Insys_Anthem_003330280
Insys_Anthem_003330374                   Insys_Anthem_003330374
Insys_Anthem_003330405                   Insys_Anthem_003330405
Insys_Anthem_003330472                   Insys_Anthem_003330472
Insys_Anthem_003330476                   Insys_Anthem_003330476
Insys_Anthem_003330479                   Insys_Anthem_003330479
Insys_Anthem_003330486                   Insys_Anthem_003330486
Insys_Anthem_003330532                   Insys_Anthem_003330532
Insys_Anthem_003330567                   Insys_Anthem_003330567
Insys_Anthem_003330584                   Insys_Anthem_003330584
Insys_Anthem_003330595                   Insys_Anthem_003330595
Insys_Anthem_003330624                   Insys_Anthem_003330624
Insys_Anthem_003330626                   Insys_Anthem_003330626
Insys_Anthem_003330633                   Insys_Anthem_003330633
Insys_Anthem_003330881                   Insys_Anthem_003330881
Insys_Anthem_003330886                   Insys_Anthem_003330886
Insys_Anthem_003330897                   Insys_Anthem_003330897
Insys_Anthem_003330906                   Insys_Anthem_003330906

                                                    3140
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3142 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003330971                   Insys_Anthem_003330971
Insys_Anthem_003330974                   Insys_Anthem_003330974
Insys_Anthem_003330977                   Insys_Anthem_003330977
Insys_Anthem_003331038                   Insys_Anthem_003331038
Insys_Anthem_003331171                   Insys_Anthem_003331171
Insys_Anthem_003331173                   Insys_Anthem_003331173
Insys_Anthem_003331175                   Insys_Anthem_003331175
Insys_Anthem_003331229                   Insys_Anthem_003331229
Insys_Anthem_003331230                   Insys_Anthem_003331230
Insys_Anthem_003331231                   Insys_Anthem_003331231
Insys_Anthem_003331233                   Insys_Anthem_003331233
Insys_Anthem_003331474                   Insys_Anthem_003331474
Insys_Anthem_003331479                   Insys_Anthem_003331479
Insys_Anthem_003331548                   Insys_Anthem_003331548
Insys_Anthem_003331552                   Insys_Anthem_003331552
Insys_Anthem_003331554                   Insys_Anthem_003331554
Insys_Anthem_003331556                   Insys_Anthem_003331556
Insys_Anthem_003331558                   Insys_Anthem_003331558
Insys_Anthem_003331580                   Insys_Anthem_003331580
Insys_Anthem_003331606                   Insys_Anthem_003331606
Insys_Anthem_003331642                   Insys_Anthem_003331642
Insys_Anthem_003331647                   Insys_Anthem_003331647
Insys_Anthem_003331820                   Insys_Anthem_003331820
Insys_Anthem_003331853                   Insys_Anthem_003331853
Insys_Anthem_003331859                   Insys_Anthem_003331859
Insys_Anthem_003331912                   Insys_Anthem_003331912
Insys_Anthem_003332127                   Insys_Anthem_003332127
Insys_Anthem_003332159                   Insys_Anthem_003332159
Insys_Anthem_003332162                   Insys_Anthem_003332162
Insys_Anthem_003332199                   Insys_Anthem_003332199
Insys_Anthem_003332206                   Insys_Anthem_003332206
Insys_Anthem_003332262                   Insys_Anthem_003332262
Insys_Anthem_003332320                   Insys_Anthem_003332320
Insys_Anthem_003332321                   Insys_Anthem_003332321
Insys_Anthem_003332364                   Insys_Anthem_003332364
Insys_Anthem_003332369                   Insys_Anthem_003332369
Insys_Anthem_003332455                   Insys_Anthem_003332455
Insys_Anthem_003332456                   Insys_Anthem_003332456
Insys_Anthem_003332499                   Insys_Anthem_003332499
Insys_Anthem_003332528                   Insys_Anthem_003332528
Insys_Anthem_003332534                   Insys_Anthem_003332534
Insys_Anthem_003332543                   Insys_Anthem_003332543
Insys_Anthem_003332582                   Insys_Anthem_003332582
Insys_Anthem_003332590                   Insys_Anthem_003332590
Insys_Anthem_003332697                   Insys_Anthem_003332697
Insys_Anthem_003332704                   Insys_Anthem_003332704
Insys_Anthem_003332713                   Insys_Anthem_003332713

                                                    3141
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3143 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003332722                   Insys_Anthem_003332722
Insys_Anthem_003332804                   Insys_Anthem_003332804
Insys_Anthem_003332811                   Insys_Anthem_003332811
Insys_Anthem_003332812                   Insys_Anthem_003332812
Insys_Anthem_003332948                   Insys_Anthem_003332948
Insys_Anthem_003332992                   Insys_Anthem_003332992
Insys_Anthem_003332994                   Insys_Anthem_003332994
Insys_Anthem_003333008                   Insys_Anthem_003333008
Insys_Anthem_003333010                   Insys_Anthem_003333010
Insys_Anthem_003333012                   Insys_Anthem_003333012
Insys_Anthem_003333063                   Insys_Anthem_003333063
Insys_Anthem_003333235                   Insys_Anthem_003333235
Insys_Anthem_003333250                   Insys_Anthem_003333250
Insys_Anthem_003333252                   Insys_Anthem_003333252
Insys_Anthem_003333417                   Insys_Anthem_003333417
Insys_Anthem_003333449                   Insys_Anthem_003333449
Insys_Anthem_003333450                   Insys_Anthem_003333450
Insys_Anthem_003333631                   Insys_Anthem_003333631
Insys_Anthem_003333772                   Insys_Anthem_003333772
Insys_Anthem_003334164                   Insys_Anthem_003334164
Insys_Anthem_003334191                   Insys_Anthem_003334191
Insys_Anthem_003334429                   Insys_Anthem_003334429
Insys_Anthem_003334436                   Insys_Anthem_003334436
Insys_Anthem_003334442                   Insys_Anthem_003334442
Insys_Anthem_003334447                   Insys_Anthem_003334447
Insys_Anthem_003334448                   Insys_Anthem_003334448
Insys_Anthem_003334449                   Insys_Anthem_003334449
Insys_Anthem_003334501                   Insys_Anthem_003334501
Insys_Anthem_003334627                   Insys_Anthem_003334627
Insys_Anthem_003334629                   Insys_Anthem_003334629
Insys_Anthem_003334631                   Insys_Anthem_003334631
Insys_Anthem_003334633                   Insys_Anthem_003334633
Insys_Anthem_003334678                   Insys_Anthem_003334678
Insys_Anthem_003334745                   Insys_Anthem_003334745
Insys_Anthem_003334767                   Insys_Anthem_003334767
Insys_Anthem_003334834                   Insys_Anthem_003334834
Insys_Anthem_003334840                   Insys_Anthem_003334840
Insys_Anthem_003334892                   Insys_Anthem_003334892
Insys_Anthem_003334904                   Insys_Anthem_003334904
Insys_Anthem_003334914                   Insys_Anthem_003334914
Insys_Anthem_003335100                   Insys_Anthem_003335100
Insys_Anthem_003335122                   Insys_Anthem_003335122
Insys_Anthem_003335125                   Insys_Anthem_003335125
Insys_Anthem_003335364                   Insys_Anthem_003335364
Insys_Anthem_003335563                   Insys_Anthem_003335563
Insys_Anthem_003335667                   Insys_Anthem_003335667
Insys_Anthem_003335701                   Insys_Anthem_003335701

                                                    3142
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3144 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003335711                   Insys_Anthem_003335711
Insys_Anthem_003335727                   Insys_Anthem_003335727
Insys_Anthem_003335780                   Insys_Anthem_003335780
Insys_Anthem_003335836                   Insys_Anthem_003335836
Insys_Anthem_003335939                   Insys_Anthem_003335939
Insys_Anthem_003335942                   Insys_Anthem_003335942
Insys_Anthem_003335944                   Insys_Anthem_003335944
Insys_Anthem_003335998                   Insys_Anthem_003335998
Insys_Anthem_003336055                   Insys_Anthem_003336055
Insys_Anthem_003336224                   Insys_Anthem_003336224
Insys_Anthem_003336247                   Insys_Anthem_003336247
Insys_Anthem_003336277                   Insys_Anthem_003336277
Insys_Anthem_003336338                   Insys_Anthem_003336338
Insys_Anthem_003336348                   Insys_Anthem_003336348
Insys_Anthem_003336374                   Insys_Anthem_003336374
Insys_Anthem_003336385                   Insys_Anthem_003336385
Insys_Anthem_003336402                   Insys_Anthem_003336402
Insys_Anthem_003336414                   Insys_Anthem_003336414
Insys_Anthem_003336431                   Insys_Anthem_003336431
Insys_Anthem_003336440                   Insys_Anthem_003336440
Insys_Anthem_003336467                   Insys_Anthem_003336467
Insys_Anthem_003336480                   Insys_Anthem_003336480
Insys_Anthem_003336487                   Insys_Anthem_003336487
Insys_Anthem_003336508                   Insys_Anthem_003336508
Insys_Anthem_003336509                   Insys_Anthem_003336509
Insys_Anthem_003336537                   Insys_Anthem_003336537
Insys_Anthem_003336554                   Insys_Anthem_003336554
Insys_Anthem_003336566                   Insys_Anthem_003336566
Insys_Anthem_003336613                   Insys_Anthem_003336613
Insys_Anthem_003336660                   Insys_Anthem_003336660
Insys_Anthem_003336684                   Insys_Anthem_003336684
Insys_Anthem_003336696                   Insys_Anthem_003336696
Insys_Anthem_003336708                   Insys_Anthem_003336708
Insys_Anthem_003336715                   Insys_Anthem_003336715
Insys_Anthem_003336760                   Insys_Anthem_003336760
Insys_Anthem_003336767                   Insys_Anthem_003336767
Insys_Anthem_003336773                   Insys_Anthem_003336773
Insys_Anthem_003336786                   Insys_Anthem_003336786
Insys_Anthem_003336789                   Insys_Anthem_003336789
Insys_Anthem_003336821                   Insys_Anthem_003336821
Insys_Anthem_003336829                   Insys_Anthem_003336829
Insys_Anthem_003336850                   Insys_Anthem_003336850
Insys_Anthem_003336884                   Insys_Anthem_003336884
Insys_Anthem_003336887                   Insys_Anthem_003336887
Insys_Anthem_003336907                   Insys_Anthem_003336907
Insys_Anthem_003336909                   Insys_Anthem_003336909
Insys_Anthem_003336934                   Insys_Anthem_003336934

                                                    3143
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3145 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003336936                   Insys_Anthem_003336936
Insys_Anthem_003336944                   Insys_Anthem_003336944
Insys_Anthem_003336947                   Insys_Anthem_003336947
Insys_Anthem_003336971                   Insys_Anthem_003336971
Insys_Anthem_003336972                   Insys_Anthem_003336972
Insys_Anthem_003336981                   Insys_Anthem_003336981
Insys_Anthem_003337028                   Insys_Anthem_003337028
Insys_Anthem_003337081                   Insys_Anthem_003337081
Insys_Anthem_003337088                   Insys_Anthem_003337088
Insys_Anthem_003337089                   Insys_Anthem_003337089
Insys_Anthem_003337097                   Insys_Anthem_003337097
Insys_Anthem_003337098                   Insys_Anthem_003337098
Insys_Anthem_003337184                   Insys_Anthem_003337184
Insys_Anthem_003337229                   Insys_Anthem_003337229
Insys_Anthem_003337236                   Insys_Anthem_003337236
Insys_Anthem_003337240                   Insys_Anthem_003337240
Insys_Anthem_003337253                   Insys_Anthem_003337253
Insys_Anthem_003337296                   Insys_Anthem_003337296
Insys_Anthem_003337321                   Insys_Anthem_003337321
Insys_Anthem_003337357                   Insys_Anthem_003337357
Insys_Anthem_003337376                   Insys_Anthem_003337376
Insys_Anthem_003337379                   Insys_Anthem_003337379
Insys_Anthem_003337385                   Insys_Anthem_003337385
Insys_Anthem_003337412                   Insys_Anthem_003337412
Insys_Anthem_003337413                   Insys_Anthem_003337413
Insys_Anthem_003337437                   Insys_Anthem_003337437
Insys_Anthem_003337456                   Insys_Anthem_003337456
Insys_Anthem_003337479                   Insys_Anthem_003337479
Insys_Anthem_003337480                   Insys_Anthem_003337480
Insys_Anthem_003337486                   Insys_Anthem_003337486
Insys_Anthem_003337506                   Insys_Anthem_003337506
Insys_Anthem_003337534                   Insys_Anthem_003337534
Insys_Anthem_003337560                   Insys_Anthem_003337560
Insys_Anthem_003337570                   Insys_Anthem_003337570
Insys_Anthem_003337588                   Insys_Anthem_003337588
Insys_Anthem_003337648                   Insys_Anthem_003337648
Insys_Anthem_003337662                   Insys_Anthem_003337662
Insys_Anthem_003337718                   Insys_Anthem_003337718
Insys_Anthem_003337769                   Insys_Anthem_003337769
Insys_Anthem_003337770                   Insys_Anthem_003337770
Insys_Anthem_003337794                   Insys_Anthem_003337794
Insys_Anthem_003337799                   Insys_Anthem_003337799
Insys_Anthem_003337810                   Insys_Anthem_003337810
Insys_Anthem_003337842                   Insys_Anthem_003337842
Insys_Anthem_003337843                   Insys_Anthem_003337843
Insys_Anthem_003337849                   Insys_Anthem_003337849
Insys_Anthem_003337856                   Insys_Anthem_003337856

                                                    3144
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3146 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003337861                   Insys_Anthem_003337861
Insys_Anthem_003337863                   Insys_Anthem_003337863
Insys_Anthem_003337877                   Insys_Anthem_003337877
Insys_Anthem_003337897                   Insys_Anthem_003337897
Insys_Anthem_003337958                   Insys_Anthem_003337958
Insys_Anthem_003337960                   Insys_Anthem_003337960
Insys_Anthem_003337961                   Insys_Anthem_003337961
Insys_Anthem_003337991                   Insys_Anthem_003337991
Insys_Anthem_003337997                   Insys_Anthem_003337997
Insys_Anthem_003337999                   Insys_Anthem_003337999
Insys_Anthem_003338018                   Insys_Anthem_003338018
Insys_Anthem_003338020                   Insys_Anthem_003338020
Insys_Anthem_003338028                   Insys_Anthem_003338028
Insys_Anthem_003338047                   Insys_Anthem_003338047
Insys_Anthem_003338050                   Insys_Anthem_003338050
Insys_Anthem_003338057                   Insys_Anthem_003338057
Insys_Anthem_003338078                   Insys_Anthem_003338078
Insys_Anthem_003338082                   Insys_Anthem_003338082
Insys_Anthem_003338085                   Insys_Anthem_003338085
Insys_Anthem_003338118                   Insys_Anthem_003338118
Insys_Anthem_003338125                   Insys_Anthem_003338125
Insys_Anthem_003338156                   Insys_Anthem_003338156
Insys_Anthem_003338159                   Insys_Anthem_003338159
Insys_Anthem_003338191                   Insys_Anthem_003338191
Insys_Anthem_003338219                   Insys_Anthem_003338219
Insys_Anthem_003338220                   Insys_Anthem_003338220
Insys_Anthem_003338260                   Insys_Anthem_003338260
Insys_Anthem_003338296                   Insys_Anthem_003338296
Insys_Anthem_003338299                   Insys_Anthem_003338299
Insys_Anthem_003338302                   Insys_Anthem_003338302
Insys_Anthem_003338313                   Insys_Anthem_003338313
Insys_Anthem_003338346                   Insys_Anthem_003338346
Insys_Anthem_003338391                   Insys_Anthem_003338391
Insys_Anthem_003338392                   Insys_Anthem_003338392
Insys_Anthem_003338416                   Insys_Anthem_003338416
Insys_Anthem_003338485                   Insys_Anthem_003338485
Insys_Anthem_003338493                   Insys_Anthem_003338493
Insys_Anthem_003338504                   Insys_Anthem_003338504
Insys_Anthem_003338507                   Insys_Anthem_003338507
Insys_Anthem_003338510                   Insys_Anthem_003338510
Insys_Anthem_003338551                   Insys_Anthem_003338551
Insys_Anthem_003338565                   Insys_Anthem_003338565
Insys_Anthem_003338613                   Insys_Anthem_003338613
Insys_Anthem_003338626                   Insys_Anthem_003338626
Insys_Anthem_003338635                   Insys_Anthem_003338635
Insys_Anthem_003338660                   Insys_Anthem_003338660
Insys_Anthem_003338664                   Insys_Anthem_003338664

                                                    3145
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3147 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003338666                   Insys_Anthem_003338666
Insys_Anthem_003338684                   Insys_Anthem_003338684
Insys_Anthem_003338698                   Insys_Anthem_003338698
Insys_Anthem_003338705                   Insys_Anthem_003338705
Insys_Anthem_003338711                   Insys_Anthem_003338711
Insys_Anthem_003338720                   Insys_Anthem_003338720
Insys_Anthem_003338730                   Insys_Anthem_003338730
Insys_Anthem_003338745                   Insys_Anthem_003338745
Insys_Anthem_003338773                   Insys_Anthem_003338773
Insys_Anthem_003338793                   Insys_Anthem_003338793
Insys_Anthem_003338797                   Insys_Anthem_003338797
Insys_Anthem_003338798                   Insys_Anthem_003338798
Insys_Anthem_003338823                   Insys_Anthem_003338823
Insys_Anthem_003338868                   Insys_Anthem_003338868
Insys_Anthem_003338873                   Insys_Anthem_003338873
Insys_Anthem_003338884                   Insys_Anthem_003338884
Insys_Anthem_003338928                   Insys_Anthem_003338928
Insys_Anthem_003338943                   Insys_Anthem_003338943
Insys_Anthem_003338948                   Insys_Anthem_003338948
Insys_Anthem_003338999                   Insys_Anthem_003338999
Insys_Anthem_003339032                   Insys_Anthem_003339032
Insys_Anthem_003339047                   Insys_Anthem_003339047
Insys_Anthem_003339049                   Insys_Anthem_003339049
Insys_Anthem_003339064                   Insys_Anthem_003339064
Insys_Anthem_003339065                   Insys_Anthem_003339065
Insys_Anthem_003339079                   Insys_Anthem_003339079
Insys_Anthem_003339094                   Insys_Anthem_003339094
Insys_Anthem_003339145                   Insys_Anthem_003339145
Insys_Anthem_003339167                   Insys_Anthem_003339167
Insys_Anthem_003339170                   Insys_Anthem_003339170
Insys_Anthem_003339219                   Insys_Anthem_003339219
Insys_Anthem_003339303                   Insys_Anthem_003339303
Insys_Anthem_003339312                   Insys_Anthem_003339312
Insys_Anthem_003339323                   Insys_Anthem_003339323
Insys_Anthem_003339336                   Insys_Anthem_003339336
Insys_Anthem_003339342                   Insys_Anthem_003339342
Insys_Anthem_003339347                   Insys_Anthem_003339347
Insys_Anthem_003339350                   Insys_Anthem_003339350
Insys_Anthem_003339356                   Insys_Anthem_003339356
Insys_Anthem_003339358                   Insys_Anthem_003339358
Insys_Anthem_003339401                   Insys_Anthem_003339401
Insys_Anthem_003339407                   Insys_Anthem_003339407
Insys_Anthem_003339425                   Insys_Anthem_003339425
Insys_Anthem_003339431                   Insys_Anthem_003339431
Insys_Anthem_003339471                   Insys_Anthem_003339471
Insys_Anthem_003339477                   Insys_Anthem_003339477
Insys_Anthem_003339486                   Insys_Anthem_003339486

                                                    3146
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3148 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003339488                   Insys_Anthem_003339488
Insys_Anthem_003339502                   Insys_Anthem_003339502
Insys_Anthem_003339505                   Insys_Anthem_003339505
Insys_Anthem_003339539                   Insys_Anthem_003339539
Insys_Anthem_003339541                   Insys_Anthem_003339541
Insys_Anthem_003339574                   Insys_Anthem_003339574
Insys_Anthem_003339577                   Insys_Anthem_003339577
Insys_Anthem_003339586                   Insys_Anthem_003339586
Insys_Anthem_003339592                   Insys_Anthem_003339592
Insys_Anthem_003339597                   Insys_Anthem_003339597
Insys_Anthem_003339601                   Insys_Anthem_003339601
Insys_Anthem_003339650                   Insys_Anthem_003339650
Insys_Anthem_003339701                   Insys_Anthem_003339701
Insys_Anthem_003339707                   Insys_Anthem_003339707
Insys_Anthem_003339722                   Insys_Anthem_003339722
Insys_Anthem_003339754                   Insys_Anthem_003339754
Insys_Anthem_003339792                   Insys_Anthem_003339792
Insys_Anthem_003339823                   Insys_Anthem_003339823
Insys_Anthem_003339832                   Insys_Anthem_003339832
Insys_Anthem_003339850                   Insys_Anthem_003339850
Insys_Anthem_003339861                   Insys_Anthem_003339861
Insys_Anthem_003339869                   Insys_Anthem_003339869
Insys_Anthem_003339872                   Insys_Anthem_003339872
Insys_Anthem_003339884                   Insys_Anthem_003339884
Insys_Anthem_003339886                   Insys_Anthem_003339886
Insys_Anthem_003339906                   Insys_Anthem_003339906
Insys_Anthem_003339907                   Insys_Anthem_003339907
Insys_Anthem_003339909                   Insys_Anthem_003339909
Insys_Anthem_003339912                   Insys_Anthem_003339912
Insys_Anthem_003339934                   Insys_Anthem_003339934
Insys_Anthem_003339941                   Insys_Anthem_003339941
Insys_Anthem_003339973                   Insys_Anthem_003339973
Insys_Anthem_003339982                   Insys_Anthem_003339982
Insys_Anthem_003340016                   Insys_Anthem_003340016
Insys_Anthem_003340072                   Insys_Anthem_003340072
Insys_Anthem_003340104                   Insys_Anthem_003340104
Insys_Anthem_003340107                   Insys_Anthem_003340107
Insys_Anthem_003340108                   Insys_Anthem_003340108
Insys_Anthem_003340138                   Insys_Anthem_003340138
Insys_Anthem_003340147                   Insys_Anthem_003340147
Insys_Anthem_003340202                   Insys_Anthem_003340202
Insys_Anthem_003340241                   Insys_Anthem_003340241
Insys_Anthem_003340275                   Insys_Anthem_003340275
Insys_Anthem_003340298                   Insys_Anthem_003340298
Insys_Anthem_003340304                   Insys_Anthem_003340304
Insys_Anthem_003340332                   Insys_Anthem_003340332
Insys_Anthem_003340337                   Insys_Anthem_003340337

                                                    3147
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3149 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003340360                   Insys_Anthem_003340360
Insys_Anthem_003340362                   Insys_Anthem_003340362
Insys_Anthem_003340384                   Insys_Anthem_003340384
Insys_Anthem_003340415                   Insys_Anthem_003340415
Insys_Anthem_003340448                   Insys_Anthem_003340448
Insys_Anthem_003340456                   Insys_Anthem_003340456
Insys_Anthem_003340462                   Insys_Anthem_003340462
Insys_Anthem_003340477                   Insys_Anthem_003340477
Insys_Anthem_003340492                   Insys_Anthem_003340492
Insys_Anthem_003340496                   Insys_Anthem_003340496
Insys_Anthem_003340519                   Insys_Anthem_003340519
Insys_Anthem_003340523                   Insys_Anthem_003340523
Insys_Anthem_003340526                   Insys_Anthem_003340526
Insys_Anthem_003340561                   Insys_Anthem_003340561
Insys_Anthem_003340571                   Insys_Anthem_003340571
Insys_Anthem_003340601                   Insys_Anthem_003340601
Insys_Anthem_003340635                   Insys_Anthem_003340635
Insys_Anthem_003340683                   Insys_Anthem_003340683
Insys_Anthem_003340756                   Insys_Anthem_003340756
Insys_Anthem_003340770                   Insys_Anthem_003340770
Insys_Anthem_003340782                   Insys_Anthem_003340782
Insys_Anthem_003340800                   Insys_Anthem_003340800
Insys_Anthem_003340820                   Insys_Anthem_003340820
Insys_Anthem_003340843                   Insys_Anthem_003340843
Insys_Anthem_003340850                   Insys_Anthem_003340850
Insys_Anthem_003340852                   Insys_Anthem_003340852
Insys_Anthem_003340854                   Insys_Anthem_003340854
Insys_Anthem_003340859                   Insys_Anthem_003340859
Insys_Anthem_003340869                   Insys_Anthem_003340869
Insys_Anthem_003340874                   Insys_Anthem_003340874
Insys_Anthem_003340897                   Insys_Anthem_003340897
Insys_Anthem_003340907                   Insys_Anthem_003340907
Insys_Anthem_003340937                   Insys_Anthem_003340937
Insys_Anthem_003340943                   Insys_Anthem_003340943
Insys_Anthem_003340946                   Insys_Anthem_003340946
Insys_Anthem_003340974                   Insys_Anthem_003340974
Insys_Anthem_003341050                   Insys_Anthem_003341050
Insys_Anthem_003341060                   Insys_Anthem_003341060
Insys_Anthem_003341082                   Insys_Anthem_003341082
Insys_Anthem_003341119                   Insys_Anthem_003341119
Insys_Anthem_003341123                   Insys_Anthem_003341123
Insys_Anthem_003341157                   Insys_Anthem_003341157
Insys_Anthem_003341158                   Insys_Anthem_003341158
Insys_Anthem_003341179                   Insys_Anthem_003341179
Insys_Anthem_003341181                   Insys_Anthem_003341181
Insys_Anthem_003341183                   Insys_Anthem_003341183
Insys_Anthem_003341195                   Insys_Anthem_003341195

                                                    3148
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3150 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003341253                   Insys_Anthem_003341253
Insys_Anthem_003341301                   Insys_Anthem_003341301
Insys_Anthem_003341311                   Insys_Anthem_003341311
Insys_Anthem_003341324                   Insys_Anthem_003341324
Insys_Anthem_003341325                   Insys_Anthem_003341325
Insys_Anthem_003341327                   Insys_Anthem_003341327
Insys_Anthem_003341337                   Insys_Anthem_003341337
Insys_Anthem_003341357                   Insys_Anthem_003341357
Insys_Anthem_003341411                   Insys_Anthem_003341411
Insys_Anthem_003341431                   Insys_Anthem_003341431
Insys_Anthem_003341481                   Insys_Anthem_003341481
Insys_Anthem_003341510                   Insys_Anthem_003341510
Insys_Anthem_003341570                   Insys_Anthem_003341570
Insys_Anthem_003341572                   Insys_Anthem_003341572
Insys_Anthem_003341576                   Insys_Anthem_003341576
Insys_Anthem_003341600                   Insys_Anthem_003341600
Insys_Anthem_003341615                   Insys_Anthem_003341615
Insys_Anthem_003341679                   Insys_Anthem_003341679
Insys_Anthem_003341696                   Insys_Anthem_003341696
Insys_Anthem_003341738                   Insys_Anthem_003341738
Insys_Anthem_003341744                   Insys_Anthem_003341744
Insys_Anthem_003341758                   Insys_Anthem_003341758
Insys_Anthem_003341776                   Insys_Anthem_003341776
Insys_Anthem_003341929                   Insys_Anthem_003341929
Insys_Anthem_003341985                   Insys_Anthem_003341985
Insys_Anthem_003342061                   Insys_Anthem_003342061
Insys_Anthem_003342191                   Insys_Anthem_003342191
Insys_Anthem_003342251                   Insys_Anthem_003342251
Insys_Anthem_003342393                   Insys_Anthem_003342393
Insys_Anthem_003342540                   Insys_Anthem_003342540
Insys_Anthem_003342582                   Insys_Anthem_003342582
Insys_Anthem_003342586                   Insys_Anthem_003342586
Insys_Anthem_003342594                   Insys_Anthem_003342594
Insys_Anthem_003342636                   Insys_Anthem_003342636
Insys_Anthem_003342726                   Insys_Anthem_003342726
Insys_Anthem_003342733                   Insys_Anthem_003342733
Insys_Anthem_003342841                   Insys_Anthem_003342841
Insys_Anthem_003342928                   Insys_Anthem_003342928
Insys_Anthem_003342951                   Insys_Anthem_003342951
Insys_Anthem_003342974                   Insys_Anthem_003342974
Insys_Anthem_003343007                   Insys_Anthem_003343007
Insys_Anthem_003343019                   Insys_Anthem_003343019
Insys_Anthem_003343054                   Insys_Anthem_003343054
Insys_Anthem_003343154                   Insys_Anthem_003343154
Insys_Anthem_003343263                   Insys_Anthem_003343263
Insys_Anthem_003343268                   Insys_Anthem_003343268
Insys_Anthem_003343297                   Insys_Anthem_003343297

                                                    3149
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3151 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003343481                   Insys_Anthem_003343481
Insys_Anthem_003343482                   Insys_Anthem_003343482
Insys_Anthem_003343525                   Insys_Anthem_003343525
Insys_Anthem_003343526                   Insys_Anthem_003343526
Insys_Anthem_003343584                   Insys_Anthem_003343584
Insys_Anthem_003343704                   Insys_Anthem_003343704
Insys_Anthem_003343779                   Insys_Anthem_003343779
Insys_Anthem_003343927                   Insys_Anthem_003343927
Insys_Anthem_003344038                   Insys_Anthem_003344038
Insys_Anthem_003344127                   Insys_Anthem_003344127
Insys_Anthem_003344145                   Insys_Anthem_003344145
Insys_Anthem_003344147                   Insys_Anthem_003344147
Insys_Anthem_003344151                   Insys_Anthem_003344151
Insys_Anthem_003344175                   Insys_Anthem_003344175
Insys_Anthem_003344240                   Insys_Anthem_003344240
Insys_Anthem_003344301                   Insys_Anthem_003344301
Insys_Anthem_003344418                   Insys_Anthem_003344418
Insys_Anthem_003344463                   Insys_Anthem_003344463
Insys_Anthem_003344498                   Insys_Anthem_003344498
Insys_Anthem_003344505                   Insys_Anthem_003344505
Insys_Anthem_003344570                   Insys_Anthem_003344570
Insys_Anthem_003344609                   Insys_Anthem_003344609
Insys_Anthem_003344698                   Insys_Anthem_003344698
Insys_Anthem_003344769                   Insys_Anthem_003344769
Insys_Anthem_003344778                   Insys_Anthem_003344778
Insys_Anthem_003344784                   Insys_Anthem_003344784
Insys_Anthem_003344791                   Insys_Anthem_003344791
Insys_Anthem_003344830                   Insys_Anthem_003344830
Insys_Anthem_003344847                   Insys_Anthem_003344847
Insys_Anthem_003344866                   Insys_Anthem_003344866
Insys_Anthem_003344936                   Insys_Anthem_003344936
Insys_Anthem_003344962                   Insys_Anthem_003344962
Insys_Anthem_003344981                   Insys_Anthem_003344981
Insys_Anthem_003345010                   Insys_Anthem_003345010
Insys_Anthem_003345055                   Insys_Anthem_003345055
Insys_Anthem_003345134                   Insys_Anthem_003345134
Insys_Anthem_003345146                   Insys_Anthem_003345146
Insys_Anthem_003345157                   Insys_Anthem_003345157
Insys_Anthem_003345168                   Insys_Anthem_003345168
Insys_Anthem_003345179                   Insys_Anthem_003345179
Insys_Anthem_003345188                   Insys_Anthem_003345188
Insys_Anthem_003345297                   Insys_Anthem_003345297
Insys_Anthem_003345350                   Insys_Anthem_003345350
Insys_Anthem_003345369                   Insys_Anthem_003345369
Insys_Anthem_003345381                   Insys_Anthem_003345381
Insys_Anthem_003345386                   Insys_Anthem_003345386
Insys_Anthem_003345389                   Insys_Anthem_003345389

                                                    3150
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3152 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003345449                   Insys_Anthem_003345449
Insys_Anthem_003345458                   Insys_Anthem_003345458
Insys_Anthem_003345509                   Insys_Anthem_003345509
Insys_Anthem_003345510                   Insys_Anthem_003345510
Insys_Anthem_003345511                   Insys_Anthem_003345511
Insys_Anthem_003345519                   Insys_Anthem_003345519
Insys_Anthem_003345520                   Insys_Anthem_003345520
Insys_Anthem_003345528                   Insys_Anthem_003345528
Insys_Anthem_003345591                   Insys_Anthem_003345591
Insys_Anthem_003345687                   Insys_Anthem_003345687
Insys_Anthem_003345691                   Insys_Anthem_003345691
Insys_Anthem_003345692                   Insys_Anthem_003345692
Insys_Anthem_003345697                   Insys_Anthem_003345697
Insys_Anthem_003345701                   Insys_Anthem_003345701
Insys_Anthem_003345703                   Insys_Anthem_003345703
Insys_Anthem_003345736                   Insys_Anthem_003345736
Insys_Anthem_003345781                   Insys_Anthem_003345781
Insys_Anthem_003345789                   Insys_Anthem_003345789
Insys_Anthem_003345796                   Insys_Anthem_003345796
Insys_Anthem_003345804                   Insys_Anthem_003345804
Insys_Anthem_003345812                   Insys_Anthem_003345812
Insys_Anthem_003345816                   Insys_Anthem_003345816
Insys_Anthem_003345823                   Insys_Anthem_003345823
Insys_Anthem_003346244                   Insys_Anthem_003346244
Insys_Anthem_003346282                   Insys_Anthem_003346282
Insys_Anthem_003346300                   Insys_Anthem_003346300
Insys_Anthem_003346326                   Insys_Anthem_003346326
Insys_Anthem_003346410                   Insys_Anthem_003346410
Insys_Anthem_003346707                   Insys_Anthem_003346707
Insys_Anthem_003346730                   Insys_Anthem_003346730
Insys_Anthem_003346739                   Insys_Anthem_003346739
Insys_Anthem_003346742                   Insys_Anthem_003346742
Insys_Anthem_003346772                   Insys_Anthem_003346772
Insys_Anthem_003346912                   Insys_Anthem_003346912
Insys_Anthem_003347055                   Insys_Anthem_003347055
Insys_Anthem_003347086                   Insys_Anthem_003347086
Insys_Anthem_003347219                   Insys_Anthem_003347219
Insys_Anthem_003347282                   Insys_Anthem_003347282
Insys_Anthem_003347297                   Insys_Anthem_003347297
Insys_Anthem_003347371                   Insys_Anthem_003347371
Insys_Anthem_003347386                   Insys_Anthem_003347386
Insys_Anthem_003347431                   Insys_Anthem_003347431
Insys_Anthem_003347516                   Insys_Anthem_003347516
Insys_Anthem_003347669                   Insys_Anthem_003347669
Insys_Anthem_003347911                   Insys_Anthem_003347911
Insys_Anthem_003347971                   Insys_Anthem_003347971
Insys_Anthem_003347995                   Insys_Anthem_003347995

                                                    3151
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3153 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003348050                   Insys_Anthem_003348050
Insys_Anthem_003348057                   Insys_Anthem_003348057
Insys_Anthem_003348086                   Insys_Anthem_003348086
Insys_Anthem_003348127                   Insys_Anthem_003348127
Insys_Anthem_003348145                   Insys_Anthem_003348145
Insys_Anthem_003348149                   Insys_Anthem_003348149
Insys_Anthem_003348176                   Insys_Anthem_003348176
Insys_Anthem_003348284                   Insys_Anthem_003348284
Insys_Anthem_003348317                   Insys_Anthem_003348317
Insys_Anthem_003348322                   Insys_Anthem_003348322
Insys_Anthem_003348371                   Insys_Anthem_003348371
Insys_Anthem_003348397                   Insys_Anthem_003348397
Insys_Anthem_003348502                   Insys_Anthem_003348502
Insys_Anthem_003348512                   Insys_Anthem_003348512
Insys_Anthem_003348528                   Insys_Anthem_003348528
Insys_Anthem_003348593                   Insys_Anthem_003348593
Insys_Anthem_003348596                   Insys_Anthem_003348596
Insys_Anthem_003348615                   Insys_Anthem_003348615
Insys_Anthem_003348627                   Insys_Anthem_003348627
Insys_Anthem_003348653                   Insys_Anthem_003348653
Insys_Anthem_003348706                   Insys_Anthem_003348706
Insys_Anthem_003348810                   Insys_Anthem_003348810
Insys_Anthem_003348839                   Insys_Anthem_003348839
Insys_Anthem_003348850                   Insys_Anthem_003348850
Insys_Anthem_003348893                   Insys_Anthem_003348893
Insys_Anthem_003348909                   Insys_Anthem_003348909
Insys_Anthem_003348981                   Insys_Anthem_003348981
Insys_Anthem_003349033                   Insys_Anthem_003349033
Insys_Anthem_003349128                   Insys_Anthem_003349128
Insys_Anthem_003349158                   Insys_Anthem_003349158
Insys_Anthem_003349159                   Insys_Anthem_003349159
Insys_Anthem_003349160                   Insys_Anthem_003349160
Insys_Anthem_003349185                   Insys_Anthem_003349185
Insys_Anthem_003349218                   Insys_Anthem_003349218
Insys_Anthem_003349222                   Insys_Anthem_003349222
Insys_Anthem_003349243                   Insys_Anthem_003349243
Insys_Anthem_003349270                   Insys_Anthem_003349270
Insys_Anthem_003349453                   Insys_Anthem_003349453
Insys_Anthem_003349490                   Insys_Anthem_003349490
Insys_Anthem_003349505                   Insys_Anthem_003349505
Insys_Anthem_003349537                   Insys_Anthem_003349537
Insys_Anthem_003349608                   Insys_Anthem_003349608
Insys_Anthem_003349623                   Insys_Anthem_003349623
Insys_Anthem_003349817                   Insys_Anthem_003349817
Insys_Anthem_003349819                   Insys_Anthem_003349819
Insys_Anthem_003349838                   Insys_Anthem_003349838
Insys_Anthem_003349851                   Insys_Anthem_003349851

                                                    3152
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3154 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003349881                   Insys_Anthem_003349881
Insys_Anthem_003349922                   Insys_Anthem_003349922
Insys_Anthem_003349930                   Insys_Anthem_003349930
Insys_Anthem_003349936                   Insys_Anthem_003349936
Insys_Anthem_003349951                   Insys_Anthem_003349951
Insys_Anthem_003349966                   Insys_Anthem_003349966
Insys_Anthem_003349975                   Insys_Anthem_003349975
Insys_Anthem_003349979                   Insys_Anthem_003349979
Insys_Anthem_003350010                   Insys_Anthem_003350010
Insys_Anthem_003350048                   Insys_Anthem_003350048
Insys_Anthem_003350054                   Insys_Anthem_003350054
Insys_Anthem_003350074                   Insys_Anthem_003350074
Insys_Anthem_003350096                   Insys_Anthem_003350096
Insys_Anthem_003350104                   Insys_Anthem_003350104
Insys_Anthem_003350110                   Insys_Anthem_003350110
Insys_Anthem_003350175                   Insys_Anthem_003350175
Insys_Anthem_003350337                   Insys_Anthem_003350337
Insys_Anthem_003350493                   Insys_Anthem_003350493
Insys_Anthem_003350698                   Insys_Anthem_003350698
Insys_Anthem_003350884                   Insys_Anthem_003350884
Insys_Anthem_003351007                   Insys_Anthem_003351007
Insys_Anthem_003351074                   Insys_Anthem_003351074
Insys_Anthem_003351148                   Insys_Anthem_003351148
Insys_Anthem_003351175                   Insys_Anthem_003351175
Insys_Anthem_003351181                   Insys_Anthem_003351181
Insys_Anthem_003351260                   Insys_Anthem_003351260
Insys_Anthem_003351308                   Insys_Anthem_003351308
Insys_Anthem_003351558                   Insys_Anthem_003351558
Insys_Anthem_003351560                   Insys_Anthem_003351560
Insys_Anthem_003351720                   Insys_Anthem_003351720
Insys_Anthem_003351803                   Insys_Anthem_003351803
Insys_Anthem_003351804                   Insys_Anthem_003351804
Insys_Anthem_003351824                   Insys_Anthem_003351824
Insys_Anthem_003351859                   Insys_Anthem_003351859
Insys_Anthem_003351871                   Insys_Anthem_003351871
Insys_Anthem_003351881                   Insys_Anthem_003351881
Insys_Anthem_003351913                   Insys_Anthem_003351913
Insys_Anthem_003351961                   Insys_Anthem_003351961
Insys_Anthem_003352007                   Insys_Anthem_003352007
Insys_Anthem_003352063                   Insys_Anthem_003352063
Insys_Anthem_003352100                   Insys_Anthem_003352100
Insys_Anthem_003352116                   Insys_Anthem_003352116
Insys_Anthem_003352136                   Insys_Anthem_003352136
Insys_Anthem_003352202                   Insys_Anthem_003352202
Insys_Anthem_003352247                   Insys_Anthem_003352247
Insys_Anthem_003352298                   Insys_Anthem_003352298
Insys_Anthem_003352338                   Insys_Anthem_003352338

                                                    3153
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3155 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003352341                   Insys_Anthem_003352341
Insys_Anthem_003352361                   Insys_Anthem_003352361
Insys_Anthem_003352365                   Insys_Anthem_003352365
Insys_Anthem_003352369                   Insys_Anthem_003352369
Insys_Anthem_003352498                   Insys_Anthem_003352498
Insys_Anthem_003352514                   Insys_Anthem_003352514
Insys_Anthem_003352673                   Insys_Anthem_003352673
Insys_Anthem_003352682                   Insys_Anthem_003352682
Insys_Anthem_003352731                   Insys_Anthem_003352731
Insys_Anthem_003352820                   Insys_Anthem_003352820
Insys_Anthem_003352934                   Insys_Anthem_003352934
Insys_Anthem_003352954                   Insys_Anthem_003352954
Insys_Anthem_003352968                   Insys_Anthem_003352968
Insys_Anthem_003352987                   Insys_Anthem_003352987
Insys_Anthem_003353033                   Insys_Anthem_003353033
Insys_Anthem_003353090                   Insys_Anthem_003353090
Insys_Anthem_003353170                   Insys_Anthem_003353170
Insys_Anthem_003353171                   Insys_Anthem_003353171
Insys_Anthem_003353223                   Insys_Anthem_003353223
Insys_Anthem_003353234                   Insys_Anthem_003353234
Insys_Anthem_003353254                   Insys_Anthem_003353254
Insys_Anthem_003353358                   Insys_Anthem_003353358
Insys_Anthem_003353405                   Insys_Anthem_003353405
Insys_Anthem_003353407                   Insys_Anthem_003353407
Insys_Anthem_003353577                   Insys_Anthem_003353577
Insys_Anthem_003353675                   Insys_Anthem_003353675
Insys_Anthem_003353676                   Insys_Anthem_003353676
Insys_Anthem_003353715                   Insys_Anthem_003353715
Insys_Anthem_003353718                   Insys_Anthem_003353718
Insys_Anthem_003353719                   Insys_Anthem_003353719
Insys_Anthem_003353853                   Insys_Anthem_003353853
Insys_Anthem_003353877                   Insys_Anthem_003353877
Insys_Anthem_003353909                   Insys_Anthem_003353909
Insys_Anthem_003353985                   Insys_Anthem_003353985
Insys_Anthem_003354006                   Insys_Anthem_003354006
Insys_Anthem_003354061                   Insys_Anthem_003354061
Insys_Anthem_003354137                   Insys_Anthem_003354137
Insys_Anthem_003354159                   Insys_Anthem_003354159
Insys_Anthem_003354163                   Insys_Anthem_003354163
Insys_Anthem_003354167                   Insys_Anthem_003354167
Insys_Anthem_003354646                   Insys_Anthem_003354646
Insys_Anthem_003354657                   Insys_Anthem_003354657
Insys_Anthem_003354747                   Insys_Anthem_003354747
Insys_Anthem_003354761                   Insys_Anthem_003354761
Insys_Anthem_003354803                   Insys_Anthem_003354803
Insys_Anthem_003355073                   Insys_Anthem_003355073
Insys_Anthem_003355275                   Insys_Anthem_003355275

                                                    3154
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3156 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003355369                   Insys_Anthem_003355369
Insys_Anthem_003355377                   Insys_Anthem_003355377
Insys_Anthem_003355401                   Insys_Anthem_003355401
Insys_Anthem_003355433                   Insys_Anthem_003355433
Insys_Anthem_003355438                   Insys_Anthem_003355438
Insys_Anthem_003355458                   Insys_Anthem_003355458
Insys_Anthem_003355461                   Insys_Anthem_003355461
Insys_Anthem_003355570                   Insys_Anthem_003355570
Insys_Anthem_003355589                   Insys_Anthem_003355589
Insys_Anthem_003355685                   Insys_Anthem_003355685
Insys_Anthem_003355819                   Insys_Anthem_003355819
Insys_Anthem_003355889                   Insys_Anthem_003355889
Insys_Anthem_003356026                   Insys_Anthem_003356026
Insys_Anthem_003356030                   Insys_Anthem_003356030
Insys_Anthem_003356031                   Insys_Anthem_003356031
Insys_Anthem_003356141                   Insys_Anthem_003356141
Insys_Anthem_003356251                   Insys_Anthem_003356251
Insys_Anthem_003356323                   Insys_Anthem_003356323
Insys_Anthem_003356605                   Insys_Anthem_003356605
Insys_Anthem_003356899                   Insys_Anthem_003356899
Insys_Anthem_003357825                   Insys_Anthem_003357825
Insys_Anthem_003357928                   Insys_Anthem_003357928
Insys_Anthem_003357944                   Insys_Anthem_003357944
Insys_Anthem_003357996                   Insys_Anthem_003357996
Insys_Anthem_003358000                   Insys_Anthem_003358000
Insys_Anthem_003358124                   Insys_Anthem_003358124
Insys_Anthem_003358224                   Insys_Anthem_003358224
Insys_Anthem_003358233                   Insys_Anthem_003358233
Insys_Anthem_003358484                   Insys_Anthem_003358484
Insys_Anthem_003358503                   Insys_Anthem_003358503
Insys_Anthem_003358514                   Insys_Anthem_003358514
Insys_Anthem_003358517                   Insys_Anthem_003358517
Insys_Anthem_003358570                   Insys_Anthem_003358570
Insys_Anthem_003358600                   Insys_Anthem_003358600
Insys_Anthem_003358662                   Insys_Anthem_003358662
Insys_Anthem_003358669                   Insys_Anthem_003358669
Insys_Anthem_003358672                   Insys_Anthem_003358672
Insys_Anthem_003358700                   Insys_Anthem_003358700
Insys_Anthem_003358745                   Insys_Anthem_003358745
Insys_Anthem_003358775                   Insys_Anthem_003358775
Insys_Anthem_003358835                   Insys_Anthem_003358835
Insys_Anthem_003358922                   Insys_Anthem_003358922
Insys_Anthem_003358943                   Insys_Anthem_003358943
Insys_Anthem_003359083                   Insys_Anthem_003359083
Insys_Anthem_003359157                   Insys_Anthem_003359157
Insys_Anthem_003359251                   Insys_Anthem_003359251
Insys_Anthem_003359576                   Insys_Anthem_003359576

                                                    3155
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3157 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003359628                   Insys_Anthem_003359628
Insys_Anthem_003359641                   Insys_Anthem_003359641
Insys_Anthem_003359809                   Insys_Anthem_003359809
Insys_Anthem_003359923                   Insys_Anthem_003359923
Insys_Anthem_003360158                   Insys_Anthem_003360158
Insys_Anthem_003360337                   Insys_Anthem_003360337
Insys_Anthem_003360399                   Insys_Anthem_003360399
Insys_Anthem_003360492                   Insys_Anthem_003360492
Insys_Anthem_003360597                   Insys_Anthem_003360597
Insys_Anthem_003360626                   Insys_Anthem_003360626
Insys_Anthem_003360685                   Insys_Anthem_003360685
Insys_Anthem_003360716                   Insys_Anthem_003360716
Insys_Anthem_003360732                   Insys_Anthem_003360732
Insys_Anthem_003360742                   Insys_Anthem_003360742
Insys_Anthem_003360772                   Insys_Anthem_003360772
Insys_Anthem_003361095                   Insys_Anthem_003361095
Insys_Anthem_003361286                   Insys_Anthem_003361286
Insys_Anthem_003361639                   Insys_Anthem_003361639
Insys_Anthem_003361779                   Insys_Anthem_003361779
Insys_Anthem_003361780                   Insys_Anthem_003361780
Insys_Anthem_003361785                   Insys_Anthem_003361785
Insys_Anthem_003361832                   Insys_Anthem_003361832
Insys_Anthem_003361869                   Insys_Anthem_003361869
Insys_Anthem_003361914                   Insys_Anthem_003361914
Insys_Anthem_003361986                   Insys_Anthem_003361986
Insys_Anthem_003362055                   Insys_Anthem_003362055
Insys_Anthem_003362097                   Insys_Anthem_003362097
Insys_Anthem_003362103                   Insys_Anthem_003362103
Insys_Anthem_003362498                   Insys_Anthem_003362498
Insys_Anthem_003362500                   Insys_Anthem_003362500
Insys_Anthem_003362501                   Insys_Anthem_003362501
Insys_Anthem_003362503                   Insys_Anthem_003362503
Insys_Anthem_003362726                   Insys_Anthem_003362726
Insys_Anthem_003362735                   Insys_Anthem_003362735
Insys_Anthem_003362820                   Insys_Anthem_003362820
Insys_Anthem_003362891                   Insys_Anthem_003362891
Insys_Anthem_003362915                   Insys_Anthem_003362915
Insys_Anthem_003363039                   Insys_Anthem_003363039
Insys_Anthem_003363060                   Insys_Anthem_003363060
Insys_Anthem_003363103                   Insys_Anthem_003363103
Insys_Anthem_003363212                   Insys_Anthem_003363212
Insys_Anthem_003363221                   Insys_Anthem_003363221
Insys_Anthem_003363282                   Insys_Anthem_003363282
Insys_Anthem_003363388                   Insys_Anthem_003363388
Insys_Anthem_003363424                   Insys_Anthem_003363424
Insys_Anthem_003363462                   Insys_Anthem_003363462
Insys_Anthem_003363490                   Insys_Anthem_003363490

                                                    3156
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3158 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003363526                   Insys_Anthem_003363526
Insys_Anthem_003363699                   Insys_Anthem_003363699
Insys_Anthem_003363869                   Insys_Anthem_003363869
Insys_Anthem_003364007                   Insys_Anthem_003364007
Insys_Anthem_003364193                   Insys_Anthem_003364193
Insys_Anthem_003364487                   Insys_Anthem_003364487
Insys_Anthem_003364631                   Insys_Anthem_003364631
Insys_Anthem_003364670                   Insys_Anthem_003364670
Insys_Anthem_003364832                   Insys_Anthem_003364832
Insys_Anthem_003364875                   Insys_Anthem_003364875
Insys_Anthem_003365012                   Insys_Anthem_003365012
Insys_Anthem_003365040                   Insys_Anthem_003365040
Insys_Anthem_003365175                   Insys_Anthem_003365175
Insys_Anthem_003365176                   Insys_Anthem_003365176
Insys_Anthem_003365180                   Insys_Anthem_003365180
Insys_Anthem_003365181                   Insys_Anthem_003365181
Insys_Anthem_003365297                   Insys_Anthem_003365297
Insys_Anthem_003365404                   Insys_Anthem_003365404
Insys_Anthem_003365483                   Insys_Anthem_003365483
Insys_Anthem_003365665                   Insys_Anthem_003365665
Insys_Anthem_003365726                   Insys_Anthem_003365726
Insys_Anthem_003365738                   Insys_Anthem_003365738
Insys_Anthem_003365740                   Insys_Anthem_003365740
Insys_Anthem_003365751                   Insys_Anthem_003365751
Insys_Anthem_003365761                   Insys_Anthem_003365761
Insys_Anthem_003365775                   Insys_Anthem_003365775
Insys_Anthem_003365799                   Insys_Anthem_003365799
Insys_Anthem_003365800                   Insys_Anthem_003365800
Insys_Anthem_003365845                   Insys_Anthem_003365845
Insys_Anthem_003365855                   Insys_Anthem_003365855
Insys_Anthem_003365858                   Insys_Anthem_003365858
Insys_Anthem_003365883                   Insys_Anthem_003365883
Insys_Anthem_003365922                   Insys_Anthem_003365922
Insys_Anthem_003365943                   Insys_Anthem_003365943
Insys_Anthem_003365959                   Insys_Anthem_003365959
Insys_Anthem_003365969                   Insys_Anthem_003365969
Insys_Anthem_003365975                   Insys_Anthem_003365975
Insys_Anthem_003365985                   Insys_Anthem_003365985
Insys_Anthem_003365987                   Insys_Anthem_003365987
Insys_Anthem_003366006                   Insys_Anthem_003366006
Insys_Anthem_003366018                   Insys_Anthem_003366018
Insys_Anthem_003366048                   Insys_Anthem_003366048
Insys_Anthem_003366058                   Insys_Anthem_003366058
Insys_Anthem_003366107                   Insys_Anthem_003366107
Insys_Anthem_003366118                   Insys_Anthem_003366118
Insys_Anthem_003366120                   Insys_Anthem_003366120
Insys_Anthem_003366130                   Insys_Anthem_003366130

                                                    3157
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3159 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003366177                   Insys_Anthem_003366177
Insys_Anthem_003366194                   Insys_Anthem_003366194
Insys_Anthem_003366213                   Insys_Anthem_003366213
Insys_Anthem_003366244                   Insys_Anthem_003366244
Insys_Anthem_003366307                   Insys_Anthem_003366307
Insys_Anthem_003366315                   Insys_Anthem_003366315
Insys_Anthem_003366325                   Insys_Anthem_003366325
Insys_Anthem_003366347                   Insys_Anthem_003366347
Insys_Anthem_003366360                   Insys_Anthem_003366360
Insys_Anthem_003366374                   Insys_Anthem_003366374
Insys_Anthem_003366429                   Insys_Anthem_003366429
Insys_Anthem_003366430                   Insys_Anthem_003366430
Insys_Anthem_003366431                   Insys_Anthem_003366431
Insys_Anthem_003366432                   Insys_Anthem_003366432
Insys_Anthem_003366434                   Insys_Anthem_003366434
Insys_Anthem_003366501                   Insys_Anthem_003366501
Insys_Anthem_003366624                   Insys_Anthem_003366624
Insys_Anthem_003366625                   Insys_Anthem_003366625
Insys_Anthem_003366627                   Insys_Anthem_003366627
Insys_Anthem_003366630                   Insys_Anthem_003366630
Insys_Anthem_003366638                   Insys_Anthem_003366638
Insys_Anthem_003366641                   Insys_Anthem_003366641
Insys_Anthem_003366644                   Insys_Anthem_003366644
Insys_Anthem_003366663                   Insys_Anthem_003366663
Insys_Anthem_003366665                   Insys_Anthem_003366665
Insys_Anthem_003366679                   Insys_Anthem_003366679
Insys_Anthem_003366734                   Insys_Anthem_003366734
Insys_Anthem_003366832                   Insys_Anthem_003366832
Insys_Anthem_003366931                   Insys_Anthem_003366931
Insys_Anthem_003367057                   Insys_Anthem_003367057
Insys_Anthem_003367065                   Insys_Anthem_003367065
Insys_Anthem_003367067                   Insys_Anthem_003367067
Insys_Anthem_003367101                   Insys_Anthem_003367101
Insys_Anthem_003367163                   Insys_Anthem_003367163
Insys_Anthem_003367224                   Insys_Anthem_003367224
Insys_Anthem_003367230                   Insys_Anthem_003367230
Insys_Anthem_003367253                   Insys_Anthem_003367253
Insys_Anthem_003367258                   Insys_Anthem_003367258
Insys_Anthem_003367280                   Insys_Anthem_003367280
Insys_Anthem_003367293                   Insys_Anthem_003367293
Insys_Anthem_003367298                   Insys_Anthem_003367298
Insys_Anthem_003367308                   Insys_Anthem_003367308
Insys_Anthem_003367363                   Insys_Anthem_003367363
Insys_Anthem_003367371                   Insys_Anthem_003367371
Insys_Anthem_003367493                   Insys_Anthem_003367493
Insys_Anthem_003367517                   Insys_Anthem_003367517
Insys_Anthem_003367552                   Insys_Anthem_003367552

                                                    3158
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3160 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003367558                   Insys_Anthem_003367558
Insys_Anthem_003367579                   Insys_Anthem_003367579
Insys_Anthem_003367580                   Insys_Anthem_003367580
Insys_Anthem_003367633                   Insys_Anthem_003367633
Insys_Anthem_003367660                   Insys_Anthem_003367660
Insys_Anthem_003367662                   Insys_Anthem_003367662
Insys_Anthem_003367670                   Insys_Anthem_003367670
Insys_Anthem_003367681                   Insys_Anthem_003367681
Insys_Anthem_003367683                   Insys_Anthem_003367683
Insys_Anthem_003367738                   Insys_Anthem_003367738
Insys_Anthem_003367740                   Insys_Anthem_003367740
Insys_Anthem_003367752                   Insys_Anthem_003367752
Insys_Anthem_003367756                   Insys_Anthem_003367756
Insys_Anthem_003367820                   Insys_Anthem_003367820
Insys_Anthem_003367822                   Insys_Anthem_003367822
Insys_Anthem_003367824                   Insys_Anthem_003367824
Insys_Anthem_003367826                   Insys_Anthem_003367826
Insys_Anthem_003367832                   Insys_Anthem_003367832
Insys_Anthem_003367838                   Insys_Anthem_003367838
Insys_Anthem_003367840                   Insys_Anthem_003367840
Insys_Anthem_003367876                   Insys_Anthem_003367876
Insys_Anthem_003367882                   Insys_Anthem_003367882
Insys_Anthem_003367888                   Insys_Anthem_003367888
Insys_Anthem_003367894                   Insys_Anthem_003367894
Insys_Anthem_003367896                   Insys_Anthem_003367896
Insys_Anthem_003367901                   Insys_Anthem_003367901
Insys_Anthem_003367919                   Insys_Anthem_003367919
Insys_Anthem_003367929                   Insys_Anthem_003367929
Insys_Anthem_003367940                   Insys_Anthem_003367940
Insys_Anthem_003367944                   Insys_Anthem_003367944
Insys_Anthem_003368010                   Insys_Anthem_003368010
Insys_Anthem_003368024                   Insys_Anthem_003368024
Insys_Anthem_003368061                   Insys_Anthem_003368061
Insys_Anthem_003368105                   Insys_Anthem_003368105
Insys_Anthem_003368107                   Insys_Anthem_003368107
Insys_Anthem_003368135                   Insys_Anthem_003368135
Insys_Anthem_003368143                   Insys_Anthem_003368143
Insys_Anthem_003368152                   Insys_Anthem_003368152
Insys_Anthem_003368284                   Insys_Anthem_003368284
Insys_Anthem_003368300                   Insys_Anthem_003368300
Insys_Anthem_003368302                   Insys_Anthem_003368302
Insys_Anthem_003368331                   Insys_Anthem_003368331
Insys_Anthem_003368338                   Insys_Anthem_003368338
Insys_Anthem_003368359                   Insys_Anthem_003368359
Insys_Anthem_003368427                   Insys_Anthem_003368427
Insys_Anthem_003368436                   Insys_Anthem_003368436
Insys_Anthem_003368438                   Insys_Anthem_003368438

                                                    3159
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3161 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003368515                   Insys_Anthem_003368515
Insys_Anthem_003368517                   Insys_Anthem_003368517
Insys_Anthem_003368553                   Insys_Anthem_003368553
Insys_Anthem_003368555                   Insys_Anthem_003368555
Insys_Anthem_003368753                   Insys_Anthem_003368753
Insys_Anthem_003368764                   Insys_Anthem_003368764
Insys_Anthem_003368768                   Insys_Anthem_003368768
Insys_Anthem_003368787                   Insys_Anthem_003368787
Insys_Anthem_003368793                   Insys_Anthem_003368793
Insys_Anthem_003368913                   Insys_Anthem_003368913
Insys_Anthem_003368921                   Insys_Anthem_003368921
Insys_Anthem_003368978                   Insys_Anthem_003368978
Insys_Anthem_003368982                   Insys_Anthem_003368982
Insys_Anthem_003368985                   Insys_Anthem_003368985
Insys_Anthem_003369010                   Insys_Anthem_003369010
Insys_Anthem_003369092                   Insys_Anthem_003369092
Insys_Anthem_003369104                   Insys_Anthem_003369104
Insys_Anthem_003369175                   Insys_Anthem_003369175
Insys_Anthem_003369176                   Insys_Anthem_003369176
Insys_Anthem_003369182                   Insys_Anthem_003369182
Insys_Anthem_003369189                   Insys_Anthem_003369189
Insys_Anthem_003369202                   Insys_Anthem_003369202
Insys_Anthem_003369207                   Insys_Anthem_003369207
Insys_Anthem_003369232                   Insys_Anthem_003369232
Insys_Anthem_003369244                   Insys_Anthem_003369244
Insys_Anthem_003369309                   Insys_Anthem_003369309
Insys_Anthem_003369343                   Insys_Anthem_003369343
Insys_Anthem_003369344                   Insys_Anthem_003369344
Insys_Anthem_003369345                   Insys_Anthem_003369345
Insys_Anthem_003369346                   Insys_Anthem_003369346
Insys_Anthem_003369347                   Insys_Anthem_003369347
Insys_Anthem_003369348                   Insys_Anthem_003369348
Insys_Anthem_003369349                   Insys_Anthem_003369349
Insys_Anthem_003369350                   Insys_Anthem_003369350
Insys_Anthem_003369351                   Insys_Anthem_003369351
Insys_Anthem_003369366                   Insys_Anthem_003369366
Insys_Anthem_003369385                   Insys_Anthem_003369385
Insys_Anthem_003369408                   Insys_Anthem_003369408
Insys_Anthem_003369419                   Insys_Anthem_003369419
Insys_Anthem_003369459                   Insys_Anthem_003369459
Insys_Anthem_003369541                   Insys_Anthem_003369541
Insys_Anthem_003369547                   Insys_Anthem_003369547
Insys_Anthem_003369579                   Insys_Anthem_003369579
Insys_Anthem_003369583                   Insys_Anthem_003369583
Insys_Anthem_003369640                   Insys_Anthem_003369640
Insys_Anthem_003369689                   Insys_Anthem_003369689
Insys_Anthem_003369700                   Insys_Anthem_003369700

                                                    3160
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3162 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003369729                   Insys_Anthem_003369729
Insys_Anthem_003369741                   Insys_Anthem_003369741
Insys_Anthem_003369778                   Insys_Anthem_003369778
Insys_Anthem_003369791                   Insys_Anthem_003369791
Insys_Anthem_003369793                   Insys_Anthem_003369793
Insys_Anthem_003369795                   Insys_Anthem_003369795
Insys_Anthem_003369825                   Insys_Anthem_003369825
Insys_Anthem_003369916                   Insys_Anthem_003369916
Insys_Anthem_003369930                   Insys_Anthem_003369930
Insys_Anthem_003369933                   Insys_Anthem_003369933
Insys_Anthem_003369934                   Insys_Anthem_003369934
Insys_Anthem_003369954                   Insys_Anthem_003369954
Insys_Anthem_003369965                   Insys_Anthem_003369965
Insys_Anthem_003369990                   Insys_Anthem_003369990
Insys_Anthem_003369998                   Insys_Anthem_003369998
Insys_Anthem_003370001                   Insys_Anthem_003370001
Insys_Anthem_003370010                   Insys_Anthem_003370010
Insys_Anthem_003370249                   Insys_Anthem_003370249
Insys_Anthem_003370250                   Insys_Anthem_003370250
Insys_Anthem_003370291                   Insys_Anthem_003370291
Insys_Anthem_003370336                   Insys_Anthem_003370336
Insys_Anthem_003370341                   Insys_Anthem_003370341
Insys_Anthem_003370353                   Insys_Anthem_003370353
Insys_Anthem_003370355                   Insys_Anthem_003370355
Insys_Anthem_003370429                   Insys_Anthem_003370429
Insys_Anthem_003370437                   Insys_Anthem_003370437
Insys_Anthem_003370448                   Insys_Anthem_003370448
Insys_Anthem_003370483                   Insys_Anthem_003370483
Insys_Anthem_003370508                   Insys_Anthem_003370508
Insys_Anthem_003370590                   Insys_Anthem_003370590
Insys_Anthem_003370592                   Insys_Anthem_003370592
Insys_Anthem_003370595                   Insys_Anthem_003370595
Insys_Anthem_003370699                   Insys_Anthem_003370699
Insys_Anthem_003370730                   Insys_Anthem_003370730
Insys_Anthem_003370935                   Insys_Anthem_003370935
Insys_Anthem_003370970                   Insys_Anthem_003370970
Insys_Anthem_003370971                   Insys_Anthem_003370971
Insys_Anthem_003370975                   Insys_Anthem_003370975
Insys_Anthem_003370978                   Insys_Anthem_003370978
Insys_Anthem_003370979                   Insys_Anthem_003370979
Insys_Anthem_003371052                   Insys_Anthem_003371052
Insys_Anthem_003371155                   Insys_Anthem_003371155
Insys_Anthem_003371194                   Insys_Anthem_003371194
Insys_Anthem_003371197                   Insys_Anthem_003371197
Insys_Anthem_003371260                   Insys_Anthem_003371260
Insys_Anthem_003371262                   Insys_Anthem_003371262
Insys_Anthem_003371303                   Insys_Anthem_003371303

                                                    3161
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3163 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003371306                   Insys_Anthem_003371306
Insys_Anthem_003371316                   Insys_Anthem_003371316
Insys_Anthem_003371322                   Insys_Anthem_003371322
Insys_Anthem_003371363                   Insys_Anthem_003371363
Insys_Anthem_003371500                   Insys_Anthem_003371500
Insys_Anthem_003371505                   Insys_Anthem_003371505
Insys_Anthem_003371613                   Insys_Anthem_003371613
Insys_Anthem_003371614                   Insys_Anthem_003371614
Insys_Anthem_003371644                   Insys_Anthem_003371644
Insys_Anthem_003371672                   Insys_Anthem_003371672
Insys_Anthem_003371675                   Insys_Anthem_003371675
Insys_Anthem_003371720                   Insys_Anthem_003371720
Insys_Anthem_003371734                   Insys_Anthem_003371734
Insys_Anthem_003371736                   Insys_Anthem_003371736
Insys_Anthem_003371767                   Insys_Anthem_003371767
Insys_Anthem_003371768                   Insys_Anthem_003371768
Insys_Anthem_003371771                   Insys_Anthem_003371771
Insys_Anthem_003371775                   Insys_Anthem_003371775
Insys_Anthem_003371782                   Insys_Anthem_003371782
Insys_Anthem_003371784                   Insys_Anthem_003371784
Insys_Anthem_003371793                   Insys_Anthem_003371793
Insys_Anthem_003371794                   Insys_Anthem_003371794
Insys_Anthem_003371826                   Insys_Anthem_003371826
Insys_Anthem_003371828                   Insys_Anthem_003371828
Insys_Anthem_003371834                   Insys_Anthem_003371834
Insys_Anthem_003371835                   Insys_Anthem_003371835
Insys_Anthem_003371856                   Insys_Anthem_003371856
Insys_Anthem_003371861                   Insys_Anthem_003371861
Insys_Anthem_003371886                   Insys_Anthem_003371886
Insys_Anthem_003371957                   Insys_Anthem_003371957
Insys_Anthem_003371985                   Insys_Anthem_003371985
Insys_Anthem_003372010                   Insys_Anthem_003372010
Insys_Anthem_003372014                   Insys_Anthem_003372014
Insys_Anthem_003372016                   Insys_Anthem_003372016
Insys_Anthem_003372040                   Insys_Anthem_003372040
Insys_Anthem_003372042                   Insys_Anthem_003372042
Insys_Anthem_003372044                   Insys_Anthem_003372044
Insys_Anthem_003372068                   Insys_Anthem_003372068
Insys_Anthem_003372074                   Insys_Anthem_003372074
Insys_Anthem_003372081                   Insys_Anthem_003372081
Insys_Anthem_003372083                   Insys_Anthem_003372083
Insys_Anthem_003372148                   Insys_Anthem_003372148
Insys_Anthem_003372161                   Insys_Anthem_003372161
Insys_Anthem_003372178                   Insys_Anthem_003372178
Insys_Anthem_003372188                   Insys_Anthem_003372188
Insys_Anthem_003372218                   Insys_Anthem_003372218
Insys_Anthem_003372264                   Insys_Anthem_003372264

                                                    3162
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3164 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003372269                   Insys_Anthem_003372269
Insys_Anthem_003372278                   Insys_Anthem_003372278
Insys_Anthem_003372352                   Insys_Anthem_003372352
Insys_Anthem_003372354                   Insys_Anthem_003372354
Insys_Anthem_003372378                   Insys_Anthem_003372378
Insys_Anthem_003372420                   Insys_Anthem_003372420
Insys_Anthem_003372431                   Insys_Anthem_003372431
Insys_Anthem_003372474                   Insys_Anthem_003372474
Insys_Anthem_003372475                   Insys_Anthem_003372475
Insys_Anthem_003372476                   Insys_Anthem_003372476
Insys_Anthem_003372503                   Insys_Anthem_003372503
Insys_Anthem_003372513                   Insys_Anthem_003372513
Insys_Anthem_003372553                   Insys_Anthem_003372553
Insys_Anthem_003372624                   Insys_Anthem_003372624
Insys_Anthem_003372629                   Insys_Anthem_003372629
Insys_Anthem_003372631                   Insys_Anthem_003372631
Insys_Anthem_003372637                   Insys_Anthem_003372637
Insys_Anthem_003372640                   Insys_Anthem_003372640
Insys_Anthem_003372644                   Insys_Anthem_003372644
Insys_Anthem_003372657                   Insys_Anthem_003372657
Insys_Anthem_003372684                   Insys_Anthem_003372684
Insys_Anthem_003372686                   Insys_Anthem_003372686
Insys_Anthem_003372702                   Insys_Anthem_003372702
Insys_Anthem_003372734                   Insys_Anthem_003372734
Insys_Anthem_003372742                   Insys_Anthem_003372742
Insys_Anthem_003372863                   Insys_Anthem_003372863
Insys_Anthem_003373096                   Insys_Anthem_003373096
Insys_Anthem_003373126                   Insys_Anthem_003373126
Insys_Anthem_003373127                   Insys_Anthem_003373127
Insys_Anthem_003373150                   Insys_Anthem_003373150
Insys_Anthem_003373151                   Insys_Anthem_003373151
Insys_Anthem_003373152                   Insys_Anthem_003373152
Insys_Anthem_003373168                   Insys_Anthem_003373168
Insys_Anthem_003373193                   Insys_Anthem_003373193
Insys_Anthem_003373227                   Insys_Anthem_003373227
Insys_Anthem_003373290                   Insys_Anthem_003373290
Insys_Anthem_003373292                   Insys_Anthem_003373292
Insys_Anthem_003373357                   Insys_Anthem_003373357
Insys_Anthem_003373385                   Insys_Anthem_003373385
Insys_Anthem_003373436                   Insys_Anthem_003373436
Insys_Anthem_003373458                   Insys_Anthem_003373458
Insys_Anthem_003373459                   Insys_Anthem_003373459
Insys_Anthem_003373462                   Insys_Anthem_003373462
Insys_Anthem_003373477                   Insys_Anthem_003373477
Insys_Anthem_003373479                   Insys_Anthem_003373479
Insys_Anthem_003373480                   Insys_Anthem_003373480
Insys_Anthem_003373482                   Insys_Anthem_003373482

                                                    3163
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3165 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003373483                   Insys_Anthem_003373483
Insys_Anthem_003373521                   Insys_Anthem_003373521
Insys_Anthem_003373570                   Insys_Anthem_003373570
Insys_Anthem_003373586                   Insys_Anthem_003373586
Insys_Anthem_003373789                   Insys_Anthem_003373789
Insys_Anthem_003373822                   Insys_Anthem_003373822
Insys_Anthem_003373855                   Insys_Anthem_003373855
Insys_Anthem_003373856                   Insys_Anthem_003373856
Insys_Anthem_003373951                   Insys_Anthem_003373951
Insys_Anthem_003373956                   Insys_Anthem_003373956
Insys_Anthem_003373958                   Insys_Anthem_003373958
Insys_Anthem_003373974                   Insys_Anthem_003373974
Insys_Anthem_003374020                   Insys_Anthem_003374020
Insys_Anthem_003374023                   Insys_Anthem_003374023
Insys_Anthem_003374095                   Insys_Anthem_003374095
Insys_Anthem_003374141                   Insys_Anthem_003374141
Insys_Anthem_003374142                   Insys_Anthem_003374142
Insys_Anthem_003374163                   Insys_Anthem_003374163
Insys_Anthem_003374203                   Insys_Anthem_003374203
Insys_Anthem_003374217                   Insys_Anthem_003374217
Insys_Anthem_003374219                   Insys_Anthem_003374219
Insys_Anthem_003374278                   Insys_Anthem_003374278
Insys_Anthem_003374369                   Insys_Anthem_003374369
Insys_Anthem_003374383                   Insys_Anthem_003374383
Insys_Anthem_003374453                   Insys_Anthem_003374453
Insys_Anthem_003374497                   Insys_Anthem_003374497
Insys_Anthem_003374554                   Insys_Anthem_003374554
Insys_Anthem_003374573                   Insys_Anthem_003374573
Insys_Anthem_003374661                   Insys_Anthem_003374661
Insys_Anthem_003374762                   Insys_Anthem_003374762
Insys_Anthem_003374763                   Insys_Anthem_003374763
Insys_Anthem_003374833                   Insys_Anthem_003374833
Insys_Anthem_003374985                   Insys_Anthem_003374985
Insys_Anthem_003374987                   Insys_Anthem_003374987
Insys_Anthem_003375022                   Insys_Anthem_003375022
Insys_Anthem_003375096                   Insys_Anthem_003375096
Insys_Anthem_003375237                   Insys_Anthem_003375237
Insys_Anthem_003375270                   Insys_Anthem_003375270
Insys_Anthem_003375271                   Insys_Anthem_003375271
Insys_Anthem_003375556                   Insys_Anthem_003375556
Insys_Anthem_003375584                   Insys_Anthem_003375584
Insys_Anthem_003375771                   Insys_Anthem_003375771
Insys_Anthem_003375832                   Insys_Anthem_003375832
Insys_Anthem_003375854                   Insys_Anthem_003375854
Insys_Anthem_003375860                   Insys_Anthem_003375860
Insys_Anthem_003375862                   Insys_Anthem_003375862
Insys_Anthem_003375898                   Insys_Anthem_003375898

                                                    3164
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3166 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003375924                   Insys_Anthem_003375924
Insys_Anthem_003376008                   Insys_Anthem_003376008
Insys_Anthem_003376021                   Insys_Anthem_003376021
Insys_Anthem_003376030                   Insys_Anthem_003376030
Insys_Anthem_003376034                   Insys_Anthem_003376034
Insys_Anthem_003376047                   Insys_Anthem_003376047
Insys_Anthem_003376063                   Insys_Anthem_003376063
Insys_Anthem_003376068                   Insys_Anthem_003376068
Insys_Anthem_003376074                   Insys_Anthem_003376074
Insys_Anthem_003376112                   Insys_Anthem_003376112
Insys_Anthem_003376145                   Insys_Anthem_003376145
Insys_Anthem_003376150                   Insys_Anthem_003376150
Insys_Anthem_003376176                   Insys_Anthem_003376176
Insys_Anthem_003376181                   Insys_Anthem_003376181
Insys_Anthem_003376205                   Insys_Anthem_003376205
Insys_Anthem_003376220                   Insys_Anthem_003376220
Insys_Anthem_003376226                   Insys_Anthem_003376226
Insys_Anthem_003376264                   Insys_Anthem_003376264
Insys_Anthem_003376318                   Insys_Anthem_003376318
Insys_Anthem_003376321                   Insys_Anthem_003376321
Insys_Anthem_003376365                   Insys_Anthem_003376365
Insys_Anthem_003376409                   Insys_Anthem_003376409
Insys_Anthem_003376425                   Insys_Anthem_003376425
Insys_Anthem_003376450                   Insys_Anthem_003376450
Insys_Anthem_003376488                   Insys_Anthem_003376488
Insys_Anthem_003376541                   Insys_Anthem_003376541
Insys_Anthem_003376563                   Insys_Anthem_003376563
Insys_Anthem_003376572                   Insys_Anthem_003376572
Insys_Anthem_003376593                   Insys_Anthem_003376593
Insys_Anthem_003376597                   Insys_Anthem_003376597
Insys_Anthem_003376626                   Insys_Anthem_003376626
Insys_Anthem_003376631                   Insys_Anthem_003376631
Insys_Anthem_003376664                   Insys_Anthem_003376664
Insys_Anthem_003376688                   Insys_Anthem_003376688
Insys_Anthem_003376790                   Insys_Anthem_003376790
Insys_Anthem_003376917                   Insys_Anthem_003376917
Insys_Anthem_003376970                   Insys_Anthem_003376970
Insys_Anthem_003376974                   Insys_Anthem_003376974
Insys_Anthem_003377001                   Insys_Anthem_003377001
Insys_Anthem_003377072                   Insys_Anthem_003377072
Insys_Anthem_003377077                   Insys_Anthem_003377077
Insys_Anthem_003377082                   Insys_Anthem_003377082
Insys_Anthem_003377308                   Insys_Anthem_003377308
Insys_Anthem_003377315                   Insys_Anthem_003377315
Insys_Anthem_003377358                   Insys_Anthem_003377358
Insys_Anthem_003377578                   Insys_Anthem_003377578
Insys_Anthem_003377584                   Insys_Anthem_003377584

                                                    3165
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3167 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003377753                   Insys_Anthem_003377753
Insys_Anthem_003377845                   Insys_Anthem_003377845
Insys_Anthem_003377861                   Insys_Anthem_003377861
Insys_Anthem_003377934                   Insys_Anthem_003377934
Insys_Anthem_003377944                   Insys_Anthem_003377944
Insys_Anthem_003377968                   Insys_Anthem_003377968
Insys_Anthem_003378001                   Insys_Anthem_003378001
Insys_Anthem_003378021                   Insys_Anthem_003378021
Insys_Anthem_003378331                   Insys_Anthem_003378331
Insys_Anthem_003378343                   Insys_Anthem_003378343
Insys_Anthem_003378365                   Insys_Anthem_003378365
Insys_Anthem_003378395                   Insys_Anthem_003378395
Insys_Anthem_003378406                   Insys_Anthem_003378406
Insys_Anthem_003378529                   Insys_Anthem_003378529
Insys_Anthem_003378538                   Insys_Anthem_003378538
Insys_Anthem_003378541                   Insys_Anthem_003378541
Insys_Anthem_003378561                   Insys_Anthem_003378561
Insys_Anthem_003378626                   Insys_Anthem_003378626
Insys_Anthem_003378634                   Insys_Anthem_003378634
Insys_Anthem_003378699                   Insys_Anthem_003378699
Insys_Anthem_003378760                   Insys_Anthem_003378760
Insys_Anthem_003378804                   Insys_Anthem_003378804
Insys_Anthem_003378806                   Insys_Anthem_003378806
Insys_Anthem_003378825                   Insys_Anthem_003378825
Insys_Anthem_003378826                   Insys_Anthem_003378826
Insys_Anthem_003378831                   Insys_Anthem_003378831
Insys_Anthem_003378845                   Insys_Anthem_003378845
Insys_Anthem_003378852                   Insys_Anthem_003378852
Insys_Anthem_003378856                   Insys_Anthem_003378856
Insys_Anthem_003378858                   Insys_Anthem_003378858
Insys_Anthem_003378861                   Insys_Anthem_003378861
Insys_Anthem_003378894                   Insys_Anthem_003378894
Insys_Anthem_003378904                   Insys_Anthem_003378904
Insys_Anthem_003378921                   Insys_Anthem_003378921
Insys_Anthem_003378929                   Insys_Anthem_003378929
Insys_Anthem_003378931                   Insys_Anthem_003378931
Insys_Anthem_003378932                   Insys_Anthem_003378932
Insys_Anthem_003378947                   Insys_Anthem_003378947
Insys_Anthem_003379                      Insys_Anthem_003379
Insys_Anthem_003379062                   Insys_Anthem_003379062
Insys_Anthem_003379108                   Insys_Anthem_003379108
Insys_Anthem_003379155                   Insys_Anthem_003379155
Insys_Anthem_003379161                   Insys_Anthem_003379161
Insys_Anthem_003379169                   Insys_Anthem_003379169
Insys_Anthem_003379192                   Insys_Anthem_003379192
Insys_Anthem_003379204                   Insys_Anthem_003379204
Insys_Anthem_003379214                   Insys_Anthem_003379214

                                                    3166
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3168 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003379219                   Insys_Anthem_003379219
Insys_Anthem_003379232                   Insys_Anthem_003379232
Insys_Anthem_003379240                   Insys_Anthem_003379240
Insys_Anthem_003379249                   Insys_Anthem_003379249
Insys_Anthem_003379265                   Insys_Anthem_003379265
Insys_Anthem_003379282                   Insys_Anthem_003379282
Insys_Anthem_003379287                   Insys_Anthem_003379287
Insys_Anthem_003379329                   Insys_Anthem_003379329
Insys_Anthem_003379345                   Insys_Anthem_003379345
Insys_Anthem_003379425                   Insys_Anthem_003379425
Insys_Anthem_003379467                   Insys_Anthem_003379467
Insys_Anthem_003379473                   Insys_Anthem_003379473
Insys_Anthem_003379641                   Insys_Anthem_003379641
Insys_Anthem_003379646                   Insys_Anthem_003379646
Insys_Anthem_003379650                   Insys_Anthem_003379650
Insys_Anthem_003379654                   Insys_Anthem_003379654
Insys_Anthem_003379657                   Insys_Anthem_003379657
Insys_Anthem_003379659                   Insys_Anthem_003379659
Insys_Anthem_003379662                   Insys_Anthem_003379662
Insys_Anthem_003379670                   Insys_Anthem_003379670
Insys_Anthem_003379681                   Insys_Anthem_003379681
Insys_Anthem_003379689                   Insys_Anthem_003379689
Insys_Anthem_003379696                   Insys_Anthem_003379696
Insys_Anthem_003379701                   Insys_Anthem_003379701
Insys_Anthem_003379704                   Insys_Anthem_003379704
Insys_Anthem_003379707                   Insys_Anthem_003379707
Insys_Anthem_003379710                   Insys_Anthem_003379710
Insys_Anthem_003379712                   Insys_Anthem_003379712
Insys_Anthem_003379731                   Insys_Anthem_003379731
Insys_Anthem_003379736                   Insys_Anthem_003379736
Insys_Anthem_003379741                   Insys_Anthem_003379741
Insys_Anthem_003379743                   Insys_Anthem_003379743
Insys_Anthem_003379751                   Insys_Anthem_003379751
Insys_Anthem_003379758                   Insys_Anthem_003379758
Insys_Anthem_003379764                   Insys_Anthem_003379764
Insys_Anthem_003379767                   Insys_Anthem_003379767
Insys_Anthem_003379769                   Insys_Anthem_003379769
Insys_Anthem_003379773                   Insys_Anthem_003379773
Insys_Anthem_003379802                   Insys_Anthem_003379802
Insys_Anthem_003379808                   Insys_Anthem_003379808
Insys_Anthem_003379812                   Insys_Anthem_003379812
Insys_Anthem_003379815                   Insys_Anthem_003379815
Insys_Anthem_003379816                   Insys_Anthem_003379816
Insys_Anthem_003379819                   Insys_Anthem_003379819
Insys_Anthem_003379823                   Insys_Anthem_003379823
Insys_Anthem_003379826                   Insys_Anthem_003379826
Insys_Anthem_003379841                   Insys_Anthem_003379841

                                                    3167
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3169 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003379845                   Insys_Anthem_003379845
Insys_Anthem_003379869                   Insys_Anthem_003379869
Insys_Anthem_003379871                   Insys_Anthem_003379871
Insys_Anthem_003379885                   Insys_Anthem_003379885
Insys_Anthem_003379898                   Insys_Anthem_003379898
Insys_Anthem_003379906                   Insys_Anthem_003379906
Insys_Anthem_003379923                   Insys_Anthem_003379923
Insys_Anthem_003379925                   Insys_Anthem_003379925
Insys_Anthem_003379928                   Insys_Anthem_003379928
Insys_Anthem_003379942                   Insys_Anthem_003379942
Insys_Anthem_003379954                   Insys_Anthem_003379954
Insys_Anthem_003379962                   Insys_Anthem_003379962
Insys_Anthem_003379977                   Insys_Anthem_003379977
Insys_Anthem_003379991                   Insys_Anthem_003379991
Insys_Anthem_003379993                   Insys_Anthem_003379993
Insys_Anthem_003379997                   Insys_Anthem_003379997
Insys_Anthem_003380                      Insys_Anthem_003380
Insys_Anthem_003380022                   Insys_Anthem_003380022
Insys_Anthem_003380039                   Insys_Anthem_003380039
Insys_Anthem_003380078                   Insys_Anthem_003380078
Insys_Anthem_003380087                   Insys_Anthem_003380087
Insys_Anthem_003380098                   Insys_Anthem_003380098
Insys_Anthem_003380102                   Insys_Anthem_003380102
Insys_Anthem_003380139                   Insys_Anthem_003380139
Insys_Anthem_003380198                   Insys_Anthem_003380198
Insys_Anthem_003380257                   Insys_Anthem_003380257
Insys_Anthem_003380273                   Insys_Anthem_003380273
Insys_Anthem_003380315                   Insys_Anthem_003380315
Insys_Anthem_003380490                   Insys_Anthem_003380490
Insys_Anthem_003380531                   Insys_Anthem_003380531
Insys_Anthem_003380587                   Insys_Anthem_003380587
Insys_Anthem_003380592                   Insys_Anthem_003380592
Insys_Anthem_003380620                   Insys_Anthem_003380620
Insys_Anthem_003380651                   Insys_Anthem_003380651
Insys_Anthem_003380657                   Insys_Anthem_003380657
Insys_Anthem_003380673                   Insys_Anthem_003380673
Insys_Anthem_003380820                   Insys_Anthem_003380820
Insys_Anthem_003380827                   Insys_Anthem_003380827
Insys_Anthem_003380836                   Insys_Anthem_003380836
Insys_Anthem_003380988                   Insys_Anthem_003380988
Insys_Anthem_003381006                   Insys_Anthem_003381006
Insys_Anthem_003381010                   Insys_Anthem_003381010
Insys_Anthem_003381067                   Insys_Anthem_003381067
Insys_Anthem_003381129                   Insys_Anthem_003381129
Insys_Anthem_003381308                   Insys_Anthem_003381308
Insys_Anthem_003381330                   Insys_Anthem_003381330
Insys_Anthem_003381338                   Insys_Anthem_003381338

                                                    3168
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3170 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003381353                   Insys_Anthem_003381353
Insys_Anthem_003381414                   Insys_Anthem_003381414
Insys_Anthem_003381506                   Insys_Anthem_003381506
Insys_Anthem_003381535                   Insys_Anthem_003381535
Insys_Anthem_003381543                   Insys_Anthem_003381543
Insys_Anthem_003381695                   Insys_Anthem_003381695
Insys_Anthem_003381697                   Insys_Anthem_003381697
Insys_Anthem_003381705                   Insys_Anthem_003381705
Insys_Anthem_003381707                   Insys_Anthem_003381707
Insys_Anthem_003381731                   Insys_Anthem_003381731
Insys_Anthem_003381736                   Insys_Anthem_003381736
Insys_Anthem_003381788                   Insys_Anthem_003381788
Insys_Anthem_003381794                   Insys_Anthem_003381794
Insys_Anthem_003381818                   Insys_Anthem_003381818
Insys_Anthem_003381851                   Insys_Anthem_003381851
Insys_Anthem_003381859                   Insys_Anthem_003381859
Insys_Anthem_003381860                   Insys_Anthem_003381860
Insys_Anthem_003381872                   Insys_Anthem_003381872
Insys_Anthem_003381958                   Insys_Anthem_003381958
Insys_Anthem_003381979                   Insys_Anthem_003381979
Insys_Anthem_003382020                   Insys_Anthem_003382020
Insys_Anthem_003382021                   Insys_Anthem_003382021
Insys_Anthem_003382148                   Insys_Anthem_003382148
Insys_Anthem_003382151                   Insys_Anthem_003382151
Insys_Anthem_003382156                   Insys_Anthem_003382156
Insys_Anthem_003382160                   Insys_Anthem_003382160
Insys_Anthem_003382166                   Insys_Anthem_003382166
Insys_Anthem_003382189                   Insys_Anthem_003382189
Insys_Anthem_003382190                   Insys_Anthem_003382190
Insys_Anthem_003382205                   Insys_Anthem_003382205
Insys_Anthem_003382215                   Insys_Anthem_003382215
Insys_Anthem_003382239                   Insys_Anthem_003382239
Insys_Anthem_003382382                   Insys_Anthem_003382382
Insys_Anthem_003382441                   Insys_Anthem_003382441
Insys_Anthem_003382446                   Insys_Anthem_003382446
Insys_Anthem_003382454                   Insys_Anthem_003382454
Insys_Anthem_003382455                   Insys_Anthem_003382455
Insys_Anthem_003382456                   Insys_Anthem_003382456
Insys_Anthem_003382457                   Insys_Anthem_003382457
Insys_Anthem_003382475                   Insys_Anthem_003382475
Insys_Anthem_003382479                   Insys_Anthem_003382479
Insys_Anthem_003382490                   Insys_Anthem_003382490
Insys_Anthem_003382534                   Insys_Anthem_003382534
Insys_Anthem_003382555                   Insys_Anthem_003382555
Insys_Anthem_003382566                   Insys_Anthem_003382566
Insys_Anthem_003382608                   Insys_Anthem_003382608
Insys_Anthem_003382631                   Insys_Anthem_003382631

                                                    3169
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3171 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003382640                   Insys_Anthem_003382640
Insys_Anthem_003382674                   Insys_Anthem_003382674
Insys_Anthem_003382676                   Insys_Anthem_003382676
Insys_Anthem_003382767                   Insys_Anthem_003382767
Insys_Anthem_003382818                   Insys_Anthem_003382818
Insys_Anthem_003382859                   Insys_Anthem_003382859
Insys_Anthem_003382873                   Insys_Anthem_003382873
Insys_Anthem_003382877                   Insys_Anthem_003382877
Insys_Anthem_003382878                   Insys_Anthem_003382878
Insys_Anthem_003382932                   Insys_Anthem_003382932
Insys_Anthem_003382951                   Insys_Anthem_003382951
Insys_Anthem_003383020                   Insys_Anthem_003383020
Insys_Anthem_003383093                   Insys_Anthem_003383093
Insys_Anthem_003383095                   Insys_Anthem_003383095
Insys_Anthem_003383098                   Insys_Anthem_003383098
Insys_Anthem_003383240                   Insys_Anthem_003383240
Insys_Anthem_003383244                   Insys_Anthem_003383244
Insys_Anthem_003383245                   Insys_Anthem_003383245
Insys_Anthem_003383247                   Insys_Anthem_003383247
Insys_Anthem_003383252                   Insys_Anthem_003383252
Insys_Anthem_003383259                   Insys_Anthem_003383259
Insys_Anthem_003383263                   Insys_Anthem_003383263
Insys_Anthem_003383264                   Insys_Anthem_003383264
Insys_Anthem_003383268                   Insys_Anthem_003383268
Insys_Anthem_003383269                   Insys_Anthem_003383269
Insys_Anthem_003383270                   Insys_Anthem_003383270
Insys_Anthem_003383271                   Insys_Anthem_003383271
Insys_Anthem_003383272                   Insys_Anthem_003383272
Insys_Anthem_003383273                   Insys_Anthem_003383273
Insys_Anthem_003383274                   Insys_Anthem_003383274
Insys_Anthem_003383275                   Insys_Anthem_003383275
Insys_Anthem_003383276                   Insys_Anthem_003383276
Insys_Anthem_003383277                   Insys_Anthem_003383277
Insys_Anthem_003383278                   Insys_Anthem_003383278
Insys_Anthem_003383279                   Insys_Anthem_003383279
Insys_Anthem_003383280                   Insys_Anthem_003383280
Insys_Anthem_003383281                   Insys_Anthem_003383281
Insys_Anthem_003383282                   Insys_Anthem_003383282
Insys_Anthem_003383283                   Insys_Anthem_003383283
Insys_Anthem_003383284                   Insys_Anthem_003383284
Insys_Anthem_003383285                   Insys_Anthem_003383285
Insys_Anthem_003383286                   Insys_Anthem_003383286
Insys_Anthem_003383324                   Insys_Anthem_003383324
Insys_Anthem_003383365                   Insys_Anthem_003383365
Insys_Anthem_003383366                   Insys_Anthem_003383366
Insys_Anthem_003383389                   Insys_Anthem_003383389
Insys_Anthem_003383426                   Insys_Anthem_003383426

                                                    3170
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3172 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003383472                   Insys_Anthem_003383472
Insys_Anthem_003383542                   Insys_Anthem_003383542
Insys_Anthem_003383596                   Insys_Anthem_003383596
Insys_Anthem_003383645                   Insys_Anthem_003383645
Insys_Anthem_003383667                   Insys_Anthem_003383667
Insys_Anthem_003383762                   Insys_Anthem_003383762
Insys_Anthem_003383766                   Insys_Anthem_003383766
Insys_Anthem_003383835                   Insys_Anthem_003383835
Insys_Anthem_003383870                   Insys_Anthem_003383870
Insys_Anthem_003383904                   Insys_Anthem_003383904
Insys_Anthem_003383907                   Insys_Anthem_003383907
Insys_Anthem_003383919                   Insys_Anthem_003383919
Insys_Anthem_003383920                   Insys_Anthem_003383920
Insys_Anthem_003384003                   Insys_Anthem_003384003
Insys_Anthem_003384265                   Insys_Anthem_003384265
Insys_Anthem_003384266                   Insys_Anthem_003384266
Insys_Anthem_003384267                   Insys_Anthem_003384267
Insys_Anthem_003384286                   Insys_Anthem_003384286
Insys_Anthem_003384293                   Insys_Anthem_003384293
Insys_Anthem_003384298                   Insys_Anthem_003384298
Insys_Anthem_003384311                   Insys_Anthem_003384311
Insys_Anthem_003384312                   Insys_Anthem_003384312
Insys_Anthem_003384362                   Insys_Anthem_003384362
Insys_Anthem_003384428                   Insys_Anthem_003384428
Insys_Anthem_003384440                   Insys_Anthem_003384440
Insys_Anthem_003384449                   Insys_Anthem_003384449
Insys_Anthem_003384457                   Insys_Anthem_003384457
Insys_Anthem_003384472                   Insys_Anthem_003384472
Insys_Anthem_003384623                   Insys_Anthem_003384623
Insys_Anthem_003384693                   Insys_Anthem_003384693
Insys_Anthem_003384855                   Insys_Anthem_003384855
Insys_Anthem_003384875                   Insys_Anthem_003384875
Insys_Anthem_003384881                   Insys_Anthem_003384881
Insys_Anthem_003384902                   Insys_Anthem_003384902
Insys_Anthem_003384972                   Insys_Anthem_003384972
Insys_Anthem_003385023                   Insys_Anthem_003385023
Insys_Anthem_003385033                   Insys_Anthem_003385033
Insys_Anthem_003385034                   Insys_Anthem_003385034
Insys_Anthem_003385037                   Insys_Anthem_003385037
Insys_Anthem_003385043                   Insys_Anthem_003385043
Insys_Anthem_003385045                   Insys_Anthem_003385045
Insys_Anthem_003385062                   Insys_Anthem_003385062
Insys_Anthem_003385090                   Insys_Anthem_003385090
Insys_Anthem_003385103                   Insys_Anthem_003385103
Insys_Anthem_003385105                   Insys_Anthem_003385105
Insys_Anthem_003385107                   Insys_Anthem_003385107
Insys_Anthem_003385127                   Insys_Anthem_003385127

                                                    3171
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3173 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003385130                   Insys_Anthem_003385130
Insys_Anthem_003385152                   Insys_Anthem_003385152
Insys_Anthem_003385192                   Insys_Anthem_003385192
Insys_Anthem_003385239                   Insys_Anthem_003385239
Insys_Anthem_003385249                   Insys_Anthem_003385249
Insys_Anthem_003385250                   Insys_Anthem_003385250
Insys_Anthem_003385251                   Insys_Anthem_003385251
Insys_Anthem_003385278                   Insys_Anthem_003385278
Insys_Anthem_003385303                   Insys_Anthem_003385303
Insys_Anthem_003385342                   Insys_Anthem_003385342
Insys_Anthem_003385452                   Insys_Anthem_003385452
Insys_Anthem_003385453                   Insys_Anthem_003385453
Insys_Anthem_003385494                   Insys_Anthem_003385494
Insys_Anthem_003385558                   Insys_Anthem_003385558
Insys_Anthem_003385566                   Insys_Anthem_003385566
Insys_Anthem_003385567                   Insys_Anthem_003385567
Insys_Anthem_003385568                   Insys_Anthem_003385568
Insys_Anthem_003385631                   Insys_Anthem_003385631
Insys_Anthem_003385797                   Insys_Anthem_003385797
Insys_Anthem_003385918                   Insys_Anthem_003385918
Insys_Anthem_003385923                   Insys_Anthem_003385923
Insys_Anthem_003386004                   Insys_Anthem_003386004
Insys_Anthem_003386111                   Insys_Anthem_003386111
Insys_Anthem_003386132                   Insys_Anthem_003386132
Insys_Anthem_003386196                   Insys_Anthem_003386196
Insys_Anthem_003386251                   Insys_Anthem_003386251
Insys_Anthem_003386535                   Insys_Anthem_003386535
Insys_Anthem_003386536                   Insys_Anthem_003386536
Insys_Anthem_003386537                   Insys_Anthem_003386537
Insys_Anthem_003386581                   Insys_Anthem_003386581
Insys_Anthem_003386597                   Insys_Anthem_003386597
Insys_Anthem_003386598                   Insys_Anthem_003386598
Insys_Anthem_003386605                   Insys_Anthem_003386605
Insys_Anthem_003386615                   Insys_Anthem_003386615
Insys_Anthem_003386626                   Insys_Anthem_003386626
Insys_Anthem_003386627                   Insys_Anthem_003386627
Insys_Anthem_003386630                   Insys_Anthem_003386630
Insys_Anthem_003386644                   Insys_Anthem_003386644
Insys_Anthem_003386648                   Insys_Anthem_003386648
Insys_Anthem_003386650                   Insys_Anthem_003386650
Insys_Anthem_003386660                   Insys_Anthem_003386660
Insys_Anthem_003386673                   Insys_Anthem_003386673
Insys_Anthem_003386697                   Insys_Anthem_003386697
Insys_Anthem_003386754                   Insys_Anthem_003386754
Insys_Anthem_003386757                   Insys_Anthem_003386757
Insys_Anthem_003386776                   Insys_Anthem_003386776
Insys_Anthem_003386823                   Insys_Anthem_003386823

                                                    3172
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3174 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003386848                   Insys_Anthem_003386848
Insys_Anthem_003387036                   Insys_Anthem_003387036
Insys_Anthem_003387041                   Insys_Anthem_003387041
Insys_Anthem_003387047                   Insys_Anthem_003387047
Insys_Anthem_003387081                   Insys_Anthem_003387081
Insys_Anthem_003387122                   Insys_Anthem_003387122
Insys_Anthem_003387296                   Insys_Anthem_003387296
Insys_Anthem_003387336                   Insys_Anthem_003387336
Insys_Anthem_003387337                   Insys_Anthem_003387337
Insys_Anthem_003387338                   Insys_Anthem_003387338
Insys_Anthem_003387339                   Insys_Anthem_003387339
Insys_Anthem_003387457                   Insys_Anthem_003387457
Insys_Anthem_003387460                   Insys_Anthem_003387460
Insys_Anthem_003387461                   Insys_Anthem_003387461
Insys_Anthem_003387484                   Insys_Anthem_003387484
Insys_Anthem_003387593                   Insys_Anthem_003387593
Insys_Anthem_003387663                   Insys_Anthem_003387663
Insys_Anthem_003387664                   Insys_Anthem_003387664
Insys_Anthem_003387665                   Insys_Anthem_003387665
Insys_Anthem_003387674                   Insys_Anthem_003387674
Insys_Anthem_003387691                   Insys_Anthem_003387691
Insys_Anthem_003387724                   Insys_Anthem_003387724
Insys_Anthem_003387819                   Insys_Anthem_003387819
Insys_Anthem_003387826                   Insys_Anthem_003387826
Insys_Anthem_003387828                   Insys_Anthem_003387828
Insys_Anthem_003387870                   Insys_Anthem_003387870
Insys_Anthem_003387872                   Insys_Anthem_003387872
Insys_Anthem_003387876                   Insys_Anthem_003387876
Insys_Anthem_003387927                   Insys_Anthem_003387927
Insys_Anthem_003387930                   Insys_Anthem_003387930
Insys_Anthem_003388010                   Insys_Anthem_003388010
Insys_Anthem_003388092                   Insys_Anthem_003388092
Insys_Anthem_003388094                   Insys_Anthem_003388094
Insys_Anthem_003388098                   Insys_Anthem_003388098
Insys_Anthem_003388136                   Insys_Anthem_003388136
Insys_Anthem_003388219                   Insys_Anthem_003388219
Insys_Anthem_003388230                   Insys_Anthem_003388230
Insys_Anthem_003388235                   Insys_Anthem_003388235
Insys_Anthem_003388325                   Insys_Anthem_003388325
Insys_Anthem_003388331                   Insys_Anthem_003388331
Insys_Anthem_003388399                   Insys_Anthem_003388399
Insys_Anthem_003388479                   Insys_Anthem_003388479
Insys_Anthem_003388480                   Insys_Anthem_003388480
Insys_Anthem_003388503                   Insys_Anthem_003388503
Insys_Anthem_003388512                   Insys_Anthem_003388512
Insys_Anthem_003388518                   Insys_Anthem_003388518
Insys_Anthem_003388714                   Insys_Anthem_003388714

                                                    3173
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3175 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003388732                   Insys_Anthem_003388732
Insys_Anthem_003388765                   Insys_Anthem_003388765
Insys_Anthem_003388802                   Insys_Anthem_003388802
Insys_Anthem_003388803                   Insys_Anthem_003388803
Insys_Anthem_003388833                   Insys_Anthem_003388833
Insys_Anthem_003388888                   Insys_Anthem_003388888
Insys_Anthem_003388930                   Insys_Anthem_003388930
Insys_Anthem_003388980                   Insys_Anthem_003388980
Insys_Anthem_003389039                   Insys_Anthem_003389039
Insys_Anthem_003389324                   Insys_Anthem_003389324
Insys_Anthem_003389352                   Insys_Anthem_003389352
Insys_Anthem_003389358                   Insys_Anthem_003389358
Insys_Anthem_003389413                   Insys_Anthem_003389413
Insys_Anthem_003389415                   Insys_Anthem_003389415
Insys_Anthem_003389419                   Insys_Anthem_003389419
Insys_Anthem_003389431                   Insys_Anthem_003389431
Insys_Anthem_003389507                   Insys_Anthem_003389507
Insys_Anthem_003389510                   Insys_Anthem_003389510
Insys_Anthem_003389512                   Insys_Anthem_003389512
Insys_Anthem_003389517                   Insys_Anthem_003389517
Insys_Anthem_003389528                   Insys_Anthem_003389528
Insys_Anthem_003389546                   Insys_Anthem_003389546
Insys_Anthem_003389554                   Insys_Anthem_003389554
Insys_Anthem_003389560                   Insys_Anthem_003389560
Insys_Anthem_003389623                   Insys_Anthem_003389623
Insys_Anthem_003389723                   Insys_Anthem_003389723
Insys_Anthem_003389745                   Insys_Anthem_003389745
Insys_Anthem_003389821                   Insys_Anthem_003389821
Insys_Anthem_003389836                   Insys_Anthem_003389836
Insys_Anthem_003389838                   Insys_Anthem_003389838
Insys_Anthem_003389844                   Insys_Anthem_003389844
Insys_Anthem_003389847                   Insys_Anthem_003389847
Insys_Anthem_003389850                   Insys_Anthem_003389850
Insys_Anthem_003389890                   Insys_Anthem_003389890
Insys_Anthem_003389894                   Insys_Anthem_003389894
Insys_Anthem_003389896                   Insys_Anthem_003389896
Insys_Anthem_003389900                   Insys_Anthem_003389900
Insys_Anthem_003389918                   Insys_Anthem_003389918
Insys_Anthem_003389923                   Insys_Anthem_003389923
Insys_Anthem_003389972                   Insys_Anthem_003389972
Insys_Anthem_003389975                   Insys_Anthem_003389975
Insys_Anthem_003389981                   Insys_Anthem_003389981
Insys_Anthem_003389990                   Insys_Anthem_003389990
Insys_Anthem_003389992                   Insys_Anthem_003389992
Insys_Anthem_003390000                   Insys_Anthem_003390000
Insys_Anthem_003390018                   Insys_Anthem_003390018
Insys_Anthem_003390039                   Insys_Anthem_003390039

                                                    3174
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3176 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003390056                   Insys_Anthem_003390056
Insys_Anthem_003390068                   Insys_Anthem_003390068
Insys_Anthem_003390130                   Insys_Anthem_003390130
Insys_Anthem_003390150                   Insys_Anthem_003390150
Insys_Anthem_003390292                   Insys_Anthem_003390292
Insys_Anthem_003390298                   Insys_Anthem_003390298
Insys_Anthem_003390310                   Insys_Anthem_003390310
Insys_Anthem_003390327                   Insys_Anthem_003390327
Insys_Anthem_003390338                   Insys_Anthem_003390338
Insys_Anthem_003390351                   Insys_Anthem_003390351
Insys_Anthem_003390481                   Insys_Anthem_003390481
Insys_Anthem_003390502                   Insys_Anthem_003390502
Insys_Anthem_003390503                   Insys_Anthem_003390503
Insys_Anthem_003390561                   Insys_Anthem_003390561
Insys_Anthem_003390646                   Insys_Anthem_003390646
Insys_Anthem_003390777                   Insys_Anthem_003390777
Insys_Anthem_003390926                   Insys_Anthem_003390926
Insys_Anthem_003390984                   Insys_Anthem_003390984
Insys_Anthem_003390992                   Insys_Anthem_003390992
Insys_Anthem_003391072                   Insys_Anthem_003391072
Insys_Anthem_003391134                   Insys_Anthem_003391134
Insys_Anthem_003391251                   Insys_Anthem_003391251
Insys_Anthem_003391258                   Insys_Anthem_003391258
Insys_Anthem_003391289                   Insys_Anthem_003391289
Insys_Anthem_003391290                   Insys_Anthem_003391290
Insys_Anthem_003391298                   Insys_Anthem_003391298
Insys_Anthem_003391381                   Insys_Anthem_003391381
Insys_Anthem_003391391                   Insys_Anthem_003391391
Insys_Anthem_003391414                   Insys_Anthem_003391414
Insys_Anthem_003391471                   Insys_Anthem_003391471
Insys_Anthem_003391500                   Insys_Anthem_003391500
Insys_Anthem_003391502                   Insys_Anthem_003391502
Insys_Anthem_003391533                   Insys_Anthem_003391533
Insys_Anthem_003391638                   Insys_Anthem_003391638
Insys_Anthem_003391660                   Insys_Anthem_003391660
Insys_Anthem_003391694                   Insys_Anthem_003391694
Insys_Anthem_003391705                   Insys_Anthem_003391705
Insys_Anthem_003391713                   Insys_Anthem_003391713
Insys_Anthem_003391791                   Insys_Anthem_003391791
Insys_Anthem_003391814                   Insys_Anthem_003391814
Insys_Anthem_003391863                   Insys_Anthem_003391863
Insys_Anthem_003391894                   Insys_Anthem_003391894
Insys_Anthem_003391988                   Insys_Anthem_003391988
Insys_Anthem_003392001                   Insys_Anthem_003392001
Insys_Anthem_003392006                   Insys_Anthem_003392006
Insys_Anthem_003392016                   Insys_Anthem_003392016
Insys_Anthem_003392050                   Insys_Anthem_003392050

                                                    3175
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3177 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003392064                   Insys_Anthem_003392064
Insys_Anthem_003392094                   Insys_Anthem_003392094
Insys_Anthem_003392099                   Insys_Anthem_003392099
Insys_Anthem_003392125                   Insys_Anthem_003392125
Insys_Anthem_003392192                   Insys_Anthem_003392192
Insys_Anthem_003392227                   Insys_Anthem_003392227
Insys_Anthem_003392232                   Insys_Anthem_003392232
Insys_Anthem_003392235                   Insys_Anthem_003392235
Insys_Anthem_003392366                   Insys_Anthem_003392366
Insys_Anthem_003392396                   Insys_Anthem_003392396
Insys_Anthem_003392443                   Insys_Anthem_003392443
Insys_Anthem_003392445                   Insys_Anthem_003392445
Insys_Anthem_003392448                   Insys_Anthem_003392448
Insys_Anthem_003392452                   Insys_Anthem_003392452
Insys_Anthem_003392531                   Insys_Anthem_003392531
Insys_Anthem_003392532                   Insys_Anthem_003392532
Insys_Anthem_003392533                   Insys_Anthem_003392533
Insys_Anthem_003392534                   Insys_Anthem_003392534
Insys_Anthem_003392728                   Insys_Anthem_003392728
Insys_Anthem_003392740                   Insys_Anthem_003392740
Insys_Anthem_003392752                   Insys_Anthem_003392752
Insys_Anthem_003392844                   Insys_Anthem_003392844
Insys_Anthem_003392853                   Insys_Anthem_003392853
Insys_Anthem_003392857                   Insys_Anthem_003392857
Insys_Anthem_003392861                   Insys_Anthem_003392861
Insys_Anthem_003392871                   Insys_Anthem_003392871
Insys_Anthem_003392981                   Insys_Anthem_003392981
Insys_Anthem_003393119                   Insys_Anthem_003393119
Insys_Anthem_003393135                   Insys_Anthem_003393135
Insys_Anthem_003393169                   Insys_Anthem_003393169
Insys_Anthem_003393173                   Insys_Anthem_003393173
Insys_Anthem_003393188                   Insys_Anthem_003393188
Insys_Anthem_003393206                   Insys_Anthem_003393206
Insys_Anthem_003393209                   Insys_Anthem_003393209
Insys_Anthem_003393216                   Insys_Anthem_003393216
Insys_Anthem_003393238                   Insys_Anthem_003393238
Insys_Anthem_003393244                   Insys_Anthem_003393244
Insys_Anthem_003393291                   Insys_Anthem_003393291
Insys_Anthem_003393320                   Insys_Anthem_003393320
Insys_Anthem_003393323                   Insys_Anthem_003393323
Insys_Anthem_003393346                   Insys_Anthem_003393346
Insys_Anthem_003393420                   Insys_Anthem_003393420
Insys_Anthem_003393461                   Insys_Anthem_003393461
Insys_Anthem_003393531                   Insys_Anthem_003393531
Insys_Anthem_003393534                   Insys_Anthem_003393534
Insys_Anthem_003393582                   Insys_Anthem_003393582
Insys_Anthem_003393599                   Insys_Anthem_003393599

                                                    3176
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3178 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003393746                   Insys_Anthem_003393746
Insys_Anthem_003393748                   Insys_Anthem_003393748
Insys_Anthem_003393756                   Insys_Anthem_003393756
Insys_Anthem_003393759                   Insys_Anthem_003393759
Insys_Anthem_003393763                   Insys_Anthem_003393763
Insys_Anthem_003393768                   Insys_Anthem_003393768
Insys_Anthem_003393770                   Insys_Anthem_003393770
Insys_Anthem_003393772                   Insys_Anthem_003393772
Insys_Anthem_003393774                   Insys_Anthem_003393774
Insys_Anthem_003393776                   Insys_Anthem_003393776
Insys_Anthem_003393778                   Insys_Anthem_003393778
Insys_Anthem_003393780                   Insys_Anthem_003393780
Insys_Anthem_003393797                   Insys_Anthem_003393797
Insys_Anthem_003393800                   Insys_Anthem_003393800
Insys_Anthem_003393806                   Insys_Anthem_003393806
Insys_Anthem_003393809                   Insys_Anthem_003393809
Insys_Anthem_003393819                   Insys_Anthem_003393819
Insys_Anthem_003393821                   Insys_Anthem_003393821
Insys_Anthem_003393929                   Insys_Anthem_003393929
Insys_Anthem_003393933                   Insys_Anthem_003393933
Insys_Anthem_003393987                   Insys_Anthem_003393987
Insys_Anthem_003393997                   Insys_Anthem_003393997
Insys_Anthem_003394003                   Insys_Anthem_003394003
Insys_Anthem_003394017                   Insys_Anthem_003394017
Insys_Anthem_003394040                   Insys_Anthem_003394040
Insys_Anthem_003394266                   Insys_Anthem_003394266
Insys_Anthem_003394393                   Insys_Anthem_003394393
Insys_Anthem_003394496                   Insys_Anthem_003394496
Insys_Anthem_003394563                   Insys_Anthem_003394563
Insys_Anthem_003394565                   Insys_Anthem_003394565
Insys_Anthem_003394579                   Insys_Anthem_003394579
Insys_Anthem_003394617                   Insys_Anthem_003394617
Insys_Anthem_003394647                   Insys_Anthem_003394647
Insys_Anthem_003394648                   Insys_Anthem_003394648
Insys_Anthem_003394677                   Insys_Anthem_003394677
Insys_Anthem_003394835                   Insys_Anthem_003394835
Insys_Anthem_003394895                   Insys_Anthem_003394895
Insys_Anthem_003395009                   Insys_Anthem_003395009
Insys_Anthem_003395034                   Insys_Anthem_003395034
Insys_Anthem_003395045                   Insys_Anthem_003395045
Insys_Anthem_003395049                   Insys_Anthem_003395049
Insys_Anthem_003395077                   Insys_Anthem_003395077
Insys_Anthem_003395078                   Insys_Anthem_003395078
Insys_Anthem_003395083                   Insys_Anthem_003395083
Insys_Anthem_003395091                   Insys_Anthem_003395091
Insys_Anthem_003395118                   Insys_Anthem_003395118
Insys_Anthem_003395168                   Insys_Anthem_003395168

                                                    3177
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3179 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003395169                   Insys_Anthem_003395169
Insys_Anthem_003395188                   Insys_Anthem_003395188
Insys_Anthem_003395258                   Insys_Anthem_003395258
Insys_Anthem_003395260                   Insys_Anthem_003395260
Insys_Anthem_003395302                   Insys_Anthem_003395302
Insys_Anthem_003395333                   Insys_Anthem_003395333
Insys_Anthem_003395334                   Insys_Anthem_003395334
Insys_Anthem_003395370                   Insys_Anthem_003395370
Insys_Anthem_003395385                   Insys_Anthem_003395385
Insys_Anthem_003395403                   Insys_Anthem_003395403
Insys_Anthem_003395422                   Insys_Anthem_003395422
Insys_Anthem_003395426                   Insys_Anthem_003395426
Insys_Anthem_003395429                   Insys_Anthem_003395429
Insys_Anthem_003395432                   Insys_Anthem_003395432
Insys_Anthem_003395451                   Insys_Anthem_003395451
Insys_Anthem_003395499                   Insys_Anthem_003395499
Insys_Anthem_003395591                   Insys_Anthem_003395591
Insys_Anthem_003395804                   Insys_Anthem_003395804
Insys_Anthem_003395819                   Insys_Anthem_003395819
Insys_Anthem_003395891                   Insys_Anthem_003395891
Insys_Anthem_003395928                   Insys_Anthem_003395928
Insys_Anthem_003395952                   Insys_Anthem_003395952
Insys_Anthem_003395977                   Insys_Anthem_003395977
Insys_Anthem_003396106                   Insys_Anthem_003396106
Insys_Anthem_003396301                   Insys_Anthem_003396301
Insys_Anthem_003396355                   Insys_Anthem_003396355
Insys_Anthem_003396357                   Insys_Anthem_003396357
Insys_Anthem_003396364                   Insys_Anthem_003396364
Insys_Anthem_003396397                   Insys_Anthem_003396397
Insys_Anthem_003396416                   Insys_Anthem_003396416
Insys_Anthem_003396558                   Insys_Anthem_003396558
Insys_Anthem_003396561                   Insys_Anthem_003396561
Insys_Anthem_003396655                   Insys_Anthem_003396655
Insys_Anthem_003396683                   Insys_Anthem_003396683
Insys_Anthem_003396684                   Insys_Anthem_003396684
Insys_Anthem_003397014                   Insys_Anthem_003397014
Insys_Anthem_003397015                   Insys_Anthem_003397015
Insys_Anthem_003397030                   Insys_Anthem_003397030
Insys_Anthem_003397031                   Insys_Anthem_003397031
Insys_Anthem_003397141                   Insys_Anthem_003397141
Insys_Anthem_003397146                   Insys_Anthem_003397146
Insys_Anthem_003397148                   Insys_Anthem_003397148
Insys_Anthem_003397153                   Insys_Anthem_003397153
Insys_Anthem_003397159                   Insys_Anthem_003397159
Insys_Anthem_003397164                   Insys_Anthem_003397164
Insys_Anthem_003397417                   Insys_Anthem_003397417
Insys_Anthem_003397685                   Insys_Anthem_003397685

                                                    3178
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3180 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003397686                   Insys_Anthem_003397686
Insys_Anthem_003397724                   Insys_Anthem_003397724
Insys_Anthem_003397725                   Insys_Anthem_003397725
Insys_Anthem_003397729                   Insys_Anthem_003397729
Insys_Anthem_003397730                   Insys_Anthem_003397730
Insys_Anthem_003397787                   Insys_Anthem_003397787
Insys_Anthem_003397789                   Insys_Anthem_003397789
Insys_Anthem_003397811                   Insys_Anthem_003397811
Insys_Anthem_003397926                   Insys_Anthem_003397926
Insys_Anthem_003397930                   Insys_Anthem_003397930
Insys_Anthem_003397934                   Insys_Anthem_003397934
Insys_Anthem_003397972                   Insys_Anthem_003397972
Insys_Anthem_003398045                   Insys_Anthem_003398045
Insys_Anthem_003398046                   Insys_Anthem_003398046
Insys_Anthem_003398050                   Insys_Anthem_003398050
Insys_Anthem_003398051                   Insys_Anthem_003398051
Insys_Anthem_003398060                   Insys_Anthem_003398060
Insys_Anthem_003398061                   Insys_Anthem_003398061
Insys_Anthem_003398065                   Insys_Anthem_003398065
Insys_Anthem_003398066                   Insys_Anthem_003398066
Insys_Anthem_003398155                   Insys_Anthem_003398155
Insys_Anthem_003398282                   Insys_Anthem_003398282
Insys_Anthem_003398284                   Insys_Anthem_003398284
Insys_Anthem_003398288                   Insys_Anthem_003398288
Insys_Anthem_003398301                   Insys_Anthem_003398301
Insys_Anthem_003398307                   Insys_Anthem_003398307
Insys_Anthem_003398347                   Insys_Anthem_003398347
Insys_Anthem_003398375                   Insys_Anthem_003398375
Insys_Anthem_003398380                   Insys_Anthem_003398380
Insys_Anthem_003398396                   Insys_Anthem_003398396
Insys_Anthem_003398406                   Insys_Anthem_003398406
Insys_Anthem_003398445                   Insys_Anthem_003398445
Insys_Anthem_003398452                   Insys_Anthem_003398452
Insys_Anthem_003398466                   Insys_Anthem_003398466
Insys_Anthem_003398477                   Insys_Anthem_003398477
Insys_Anthem_003398540                   Insys_Anthem_003398540
Insys_Anthem_003398568                   Insys_Anthem_003398568
Insys_Anthem_003398573                   Insys_Anthem_003398573
Insys_Anthem_003398723                   Insys_Anthem_003398723
Insys_Anthem_003398795                   Insys_Anthem_003398795
Insys_Anthem_003398857                   Insys_Anthem_003398857
Insys_Anthem_003398859                   Insys_Anthem_003398859
Insys_Anthem_003398920                   Insys_Anthem_003398920
Insys_Anthem_003399004                   Insys_Anthem_003399004
Insys_Anthem_003399034                   Insys_Anthem_003399034
Insys_Anthem_003399074                   Insys_Anthem_003399074
Insys_Anthem_003399075                   Insys_Anthem_003399075

                                                    3179
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3181 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003399101                   Insys_Anthem_003399101
Insys_Anthem_003399145                   Insys_Anthem_003399145
Insys_Anthem_003399153                   Insys_Anthem_003399153
Insys_Anthem_003399278                   Insys_Anthem_003399278
Insys_Anthem_003399312                   Insys_Anthem_003399312
Insys_Anthem_003399351                   Insys_Anthem_003399351
Insys_Anthem_003399352                   Insys_Anthem_003399352
Insys_Anthem_003399353                   Insys_Anthem_003399353
Insys_Anthem_003399354                   Insys_Anthem_003399354
Insys_Anthem_003399355                   Insys_Anthem_003399355
Insys_Anthem_003399356                   Insys_Anthem_003399356
Insys_Anthem_003399523                   Insys_Anthem_003399523
Insys_Anthem_003399554                   Insys_Anthem_003399554
Insys_Anthem_003399609                   Insys_Anthem_003399609
Insys_Anthem_003399663                   Insys_Anthem_003399663
Insys_Anthem_003399839                   Insys_Anthem_003399839
Insys_Anthem_003399988                   Insys_Anthem_003399988
Insys_Anthem_003400009                   Insys_Anthem_003400009
Insys_Anthem_003400234                   Insys_Anthem_003400234
Insys_Anthem_003400256                   Insys_Anthem_003400256
Insys_Anthem_003400332                   Insys_Anthem_003400332
Insys_Anthem_003400367                   Insys_Anthem_003400367
Insys_Anthem_003400448                   Insys_Anthem_003400448
Insys_Anthem_003400454                   Insys_Anthem_003400454
Insys_Anthem_003400465                   Insys_Anthem_003400465
Insys_Anthem_003400484                   Insys_Anthem_003400484
Insys_Anthem_003400490                   Insys_Anthem_003400490
Insys_Anthem_003400498                   Insys_Anthem_003400498
Insys_Anthem_003400501                   Insys_Anthem_003400501
Insys_Anthem_003400508                   Insys_Anthem_003400508
Insys_Anthem_003400575                   Insys_Anthem_003400575
Insys_Anthem_003400634                   Insys_Anthem_003400634
Insys_Anthem_003400636                   Insys_Anthem_003400636
Insys_Anthem_003400683                   Insys_Anthem_003400683
Insys_Anthem_003400690                   Insys_Anthem_003400690
Insys_Anthem_003400692                   Insys_Anthem_003400692
Insys_Anthem_003400709                   Insys_Anthem_003400709
Insys_Anthem_003400715                   Insys_Anthem_003400715
Insys_Anthem_003400757                   Insys_Anthem_003400757
Insys_Anthem_003400759                   Insys_Anthem_003400759
Insys_Anthem_003400761                   Insys_Anthem_003400761
Insys_Anthem_003400765                   Insys_Anthem_003400765
Insys_Anthem_003400828                   Insys_Anthem_003400828
Insys_Anthem_003400829                   Insys_Anthem_003400829
Insys_Anthem_003400833                   Insys_Anthem_003400833
Insys_Anthem_003400868                   Insys_Anthem_003400868
Insys_Anthem_003400894                   Insys_Anthem_003400894

                                                    3180
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3182 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003400945                   Insys_Anthem_003400945
Insys_Anthem_003400951                   Insys_Anthem_003400951
Insys_Anthem_003400976                   Insys_Anthem_003400976
Insys_Anthem_003400987                   Insys_Anthem_003400987
Insys_Anthem_003401022                   Insys_Anthem_003401022
Insys_Anthem_003401063                   Insys_Anthem_003401063
Insys_Anthem_003401079                   Insys_Anthem_003401079
Insys_Anthem_003401101                   Insys_Anthem_003401101
Insys_Anthem_003401105                   Insys_Anthem_003401105
Insys_Anthem_003401116                   Insys_Anthem_003401116
Insys_Anthem_003401126                   Insys_Anthem_003401126
Insys_Anthem_003401261                   Insys_Anthem_003401261
Insys_Anthem_003401293                   Insys_Anthem_003401293
Insys_Anthem_003401297                   Insys_Anthem_003401297
Insys_Anthem_003401311                   Insys_Anthem_003401311
Insys_Anthem_003401331                   Insys_Anthem_003401331
Insys_Anthem_003401470                   Insys_Anthem_003401470
Insys_Anthem_003401472                   Insys_Anthem_003401472
Insys_Anthem_003401483                   Insys_Anthem_003401483
Insys_Anthem_003401489                   Insys_Anthem_003401489
Insys_Anthem_003401503                   Insys_Anthem_003401503
Insys_Anthem_003401558                   Insys_Anthem_003401558
Insys_Anthem_003401562                   Insys_Anthem_003401562
Insys_Anthem_003401583                   Insys_Anthem_003401583
Insys_Anthem_003401685                   Insys_Anthem_003401685
Insys_Anthem_003401700                   Insys_Anthem_003401700
Insys_Anthem_003401701                   Insys_Anthem_003401701
Insys_Anthem_003401702                   Insys_Anthem_003401702
Insys_Anthem_003401703                   Insys_Anthem_003401703
Insys_Anthem_003401704                   Insys_Anthem_003401704
Insys_Anthem_003401705                   Insys_Anthem_003401705
Insys_Anthem_003401739                   Insys_Anthem_003401739
Insys_Anthem_003401769                   Insys_Anthem_003401769
Insys_Anthem_003401776                   Insys_Anthem_003401776
Insys_Anthem_003401779                   Insys_Anthem_003401779
Insys_Anthem_003401849                   Insys_Anthem_003401849
Insys_Anthem_003401887                   Insys_Anthem_003401887
Insys_Anthem_003401946                   Insys_Anthem_003401946
Insys_Anthem_003401950                   Insys_Anthem_003401950
Insys_Anthem_003401973                   Insys_Anthem_003401973
Insys_Anthem_003401980                   Insys_Anthem_003401980
Insys_Anthem_003402009                   Insys_Anthem_003402009
Insys_Anthem_003402041                   Insys_Anthem_003402041
Insys_Anthem_003402077                   Insys_Anthem_003402077
Insys_Anthem_003402148                   Insys_Anthem_003402148
Insys_Anthem_003402157                   Insys_Anthem_003402157
Insys_Anthem_003402158                   Insys_Anthem_003402158

                                                    3181
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3183 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003402165                   Insys_Anthem_003402165
Insys_Anthem_003402171                   Insys_Anthem_003402171
Insys_Anthem_003402172                   Insys_Anthem_003402172
Insys_Anthem_003402173                   Insys_Anthem_003402173
Insys_Anthem_003402174                   Insys_Anthem_003402174
Insys_Anthem_003402237                   Insys_Anthem_003402237
Insys_Anthem_003402241                   Insys_Anthem_003402241
Insys_Anthem_003402246                   Insys_Anthem_003402246
Insys_Anthem_003402249                   Insys_Anthem_003402249
Insys_Anthem_003402250                   Insys_Anthem_003402250
Insys_Anthem_003402252                   Insys_Anthem_003402252
Insys_Anthem_003402253                   Insys_Anthem_003402253
Insys_Anthem_003402286                   Insys_Anthem_003402286
Insys_Anthem_003402302                   Insys_Anthem_003402302
Insys_Anthem_003402387                   Insys_Anthem_003402387
Insys_Anthem_003402419                   Insys_Anthem_003402419
Insys_Anthem_003402432                   Insys_Anthem_003402432
Insys_Anthem_003402441                   Insys_Anthem_003402441
Insys_Anthem_003402461                   Insys_Anthem_003402461
Insys_Anthem_003402617                   Insys_Anthem_003402617
Insys_Anthem_003402630                   Insys_Anthem_003402630
Insys_Anthem_003402667                   Insys_Anthem_003402667
Insys_Anthem_003402700                   Insys_Anthem_003402700
Insys_Anthem_003402784                   Insys_Anthem_003402784
Insys_Anthem_003402795                   Insys_Anthem_003402795
Insys_Anthem_003402806                   Insys_Anthem_003402806
Insys_Anthem_003402807                   Insys_Anthem_003402807
Insys_Anthem_003402808                   Insys_Anthem_003402808
Insys_Anthem_003402837                   Insys_Anthem_003402837
Insys_Anthem_003402840                   Insys_Anthem_003402840
Insys_Anthem_003402863                   Insys_Anthem_003402863
Insys_Anthem_003402897                   Insys_Anthem_003402897
Insys_Anthem_003402903                   Insys_Anthem_003402903
Insys_Anthem_003402914                   Insys_Anthem_003402914
Insys_Anthem_003402922                   Insys_Anthem_003402922
Insys_Anthem_003402924                   Insys_Anthem_003402924
Insys_Anthem_003403008                   Insys_Anthem_003403008
Insys_Anthem_003403075                   Insys_Anthem_003403075
Insys_Anthem_003403076                   Insys_Anthem_003403076
Insys_Anthem_003403077                   Insys_Anthem_003403077
Insys_Anthem_003403084                   Insys_Anthem_003403084
Insys_Anthem_003403103                   Insys_Anthem_003403103
Insys_Anthem_003403132                   Insys_Anthem_003403132
Insys_Anthem_003403197                   Insys_Anthem_003403197
Insys_Anthem_003403215                   Insys_Anthem_003403215
Insys_Anthem_003403315                   Insys_Anthem_003403315
Insys_Anthem_003403318                   Insys_Anthem_003403318

                                                    3182
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3184 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003403319                   Insys_Anthem_003403319
Insys_Anthem_003403333                   Insys_Anthem_003403333
Insys_Anthem_003403334                   Insys_Anthem_003403334
Insys_Anthem_003403335                   Insys_Anthem_003403335
Insys_Anthem_003403337                   Insys_Anthem_003403337
Insys_Anthem_003403494                   Insys_Anthem_003403494
Insys_Anthem_003403517                   Insys_Anthem_003403517
Insys_Anthem_003403518                   Insys_Anthem_003403518
Insys_Anthem_003403519                   Insys_Anthem_003403519
Insys_Anthem_003403531                   Insys_Anthem_003403531
Insys_Anthem_003403535                   Insys_Anthem_003403535
Insys_Anthem_003403540                   Insys_Anthem_003403540
Insys_Anthem_003403549                   Insys_Anthem_003403549
Insys_Anthem_003403565                   Insys_Anthem_003403565
Insys_Anthem_003403694                   Insys_Anthem_003403694
Insys_Anthem_003403696                   Insys_Anthem_003403696
Insys_Anthem_003403717                   Insys_Anthem_003403717
Insys_Anthem_003403719                   Insys_Anthem_003403719
Insys_Anthem_003403723                   Insys_Anthem_003403723
Insys_Anthem_003403725                   Insys_Anthem_003403725
Insys_Anthem_003403779                   Insys_Anthem_003403779
Insys_Anthem_003403780                   Insys_Anthem_003403780
Insys_Anthem_003403791                   Insys_Anthem_003403791
Insys_Anthem_003403823                   Insys_Anthem_003403823
Insys_Anthem_003403873                   Insys_Anthem_003403873
Insys_Anthem_003403875                   Insys_Anthem_003403875
Insys_Anthem_003403969                   Insys_Anthem_003403969
Insys_Anthem_003404011                   Insys_Anthem_003404011
Insys_Anthem_003404023                   Insys_Anthem_003404023
Insys_Anthem_003404025                   Insys_Anthem_003404025
Insys_Anthem_003404039                   Insys_Anthem_003404039
Insys_Anthem_003404071                   Insys_Anthem_003404071
Insys_Anthem_003404228                   Insys_Anthem_003404228
Insys_Anthem_003404305                   Insys_Anthem_003404305
Insys_Anthem_003404321                   Insys_Anthem_003404321
Insys_Anthem_003404354                   Insys_Anthem_003404354
Insys_Anthem_003404359                   Insys_Anthem_003404359
Insys_Anthem_003404371                   Insys_Anthem_003404371
Insys_Anthem_003404373                   Insys_Anthem_003404373
Insys_Anthem_003404378                   Insys_Anthem_003404378
Insys_Anthem_003404380                   Insys_Anthem_003404380
Insys_Anthem_003404382                   Insys_Anthem_003404382
Insys_Anthem_003404385                   Insys_Anthem_003404385
Insys_Anthem_003404387                   Insys_Anthem_003404387
Insys_Anthem_003404389                   Insys_Anthem_003404389
Insys_Anthem_003404391                   Insys_Anthem_003404391
Insys_Anthem_003404405                   Insys_Anthem_003404405

                                                    3183
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3185 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003404407                   Insys_Anthem_003404407
Insys_Anthem_003404413                   Insys_Anthem_003404413
Insys_Anthem_003404416                   Insys_Anthem_003404416
Insys_Anthem_003404420                   Insys_Anthem_003404420
Insys_Anthem_003404425                   Insys_Anthem_003404425
Insys_Anthem_003404433                   Insys_Anthem_003404433
Insys_Anthem_003404434                   Insys_Anthem_003404434
Insys_Anthem_003404444                   Insys_Anthem_003404444
Insys_Anthem_003404503                   Insys_Anthem_003404503
Insys_Anthem_003404529                   Insys_Anthem_003404529
Insys_Anthem_003404558                   Insys_Anthem_003404558
Insys_Anthem_003404559                   Insys_Anthem_003404559
Insys_Anthem_003404628                   Insys_Anthem_003404628
Insys_Anthem_003404675                   Insys_Anthem_003404675
Insys_Anthem_003404677                   Insys_Anthem_003404677
Insys_Anthem_003404680                   Insys_Anthem_003404680
Insys_Anthem_003404684                   Insys_Anthem_003404684
Insys_Anthem_003404708                   Insys_Anthem_003404708
Insys_Anthem_003404725                   Insys_Anthem_003404725
Insys_Anthem_003404730                   Insys_Anthem_003404730
Insys_Anthem_003404772                   Insys_Anthem_003404772
Insys_Anthem_003404781                   Insys_Anthem_003404781
Insys_Anthem_003404783                   Insys_Anthem_003404783
Insys_Anthem_003404785                   Insys_Anthem_003404785
Insys_Anthem_003404870                   Insys_Anthem_003404870
Insys_Anthem_003404891                   Insys_Anthem_003404891
Insys_Anthem_003404919                   Insys_Anthem_003404919
Insys_Anthem_003404961                   Insys_Anthem_003404961
Insys_Anthem_003404968                   Insys_Anthem_003404968
Insys_Anthem_003404970                   Insys_Anthem_003404970
Insys_Anthem_003404976                   Insys_Anthem_003404976
Insys_Anthem_003404979                   Insys_Anthem_003404979
Insys_Anthem_003405003                   Insys_Anthem_003405003
Insys_Anthem_003405006                   Insys_Anthem_003405006
Insys_Anthem_003405008                   Insys_Anthem_003405008
Insys_Anthem_003405020                   Insys_Anthem_003405020
Insys_Anthem_003405024                   Insys_Anthem_003405024
Insys_Anthem_003405050                   Insys_Anthem_003405050
Insys_Anthem_003405055                   Insys_Anthem_003405055
Insys_Anthem_003405062                   Insys_Anthem_003405062
Insys_Anthem_003405097                   Insys_Anthem_003405097
Insys_Anthem_003405106                   Insys_Anthem_003405106
Insys_Anthem_003405122                   Insys_Anthem_003405122
Insys_Anthem_003405127                   Insys_Anthem_003405127
Insys_Anthem_003405226                   Insys_Anthem_003405226
Insys_Anthem_003405306                   Insys_Anthem_003405306
Insys_Anthem_003405339                   Insys_Anthem_003405339

                                                    3184
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3186 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003405343                   Insys_Anthem_003405343
Insys_Anthem_003405506                   Insys_Anthem_003405506
Insys_Anthem_003405515                   Insys_Anthem_003405515
Insys_Anthem_003405532                   Insys_Anthem_003405532
Insys_Anthem_003405550                   Insys_Anthem_003405550
Insys_Anthem_003405620                   Insys_Anthem_003405620
Insys_Anthem_003405638                   Insys_Anthem_003405638
Insys_Anthem_003405639                   Insys_Anthem_003405639
Insys_Anthem_003405647                   Insys_Anthem_003405647
Insys_Anthem_003405664                   Insys_Anthem_003405664
Insys_Anthem_003405678                   Insys_Anthem_003405678
Insys_Anthem_003405783                   Insys_Anthem_003405783
Insys_Anthem_003405785                   Insys_Anthem_003405785
Insys_Anthem_003405790                   Insys_Anthem_003405790
Insys_Anthem_003405906                   Insys_Anthem_003405906
Insys_Anthem_003405910                   Insys_Anthem_003405910
Insys_Anthem_003405915                   Insys_Anthem_003405915
Insys_Anthem_003405916                   Insys_Anthem_003405916
Insys_Anthem_003405918                   Insys_Anthem_003405918
Insys_Anthem_003405920                   Insys_Anthem_003405920
Insys_Anthem_003405921                   Insys_Anthem_003405921
Insys_Anthem_003405933                   Insys_Anthem_003405933
Insys_Anthem_003405972                   Insys_Anthem_003405972
Insys_Anthem_003405974                   Insys_Anthem_003405974
Insys_Anthem_003406018                   Insys_Anthem_003406018
Insys_Anthem_003406160                   Insys_Anthem_003406160
Insys_Anthem_003406187                   Insys_Anthem_003406187
Insys_Anthem_003406244                   Insys_Anthem_003406244
Insys_Anthem_003406261                   Insys_Anthem_003406261
Insys_Anthem_003406303                   Insys_Anthem_003406303
Insys_Anthem_003406313                   Insys_Anthem_003406313
Insys_Anthem_003406329                   Insys_Anthem_003406329
Insys_Anthem_003406374                   Insys_Anthem_003406374
Insys_Anthem_003406421                   Insys_Anthem_003406421
Insys_Anthem_003406434                   Insys_Anthem_003406434
Insys_Anthem_003406459                   Insys_Anthem_003406459
Insys_Anthem_003406502                   Insys_Anthem_003406502
Insys_Anthem_003406508                   Insys_Anthem_003406508
Insys_Anthem_003406519                   Insys_Anthem_003406519
Insys_Anthem_003406521                   Insys_Anthem_003406521
Insys_Anthem_003406526                   Insys_Anthem_003406526
Insys_Anthem_003406560                   Insys_Anthem_003406560
Insys_Anthem_003406569                   Insys_Anthem_003406569
Insys_Anthem_003406570                   Insys_Anthem_003406570
Insys_Anthem_003406645                   Insys_Anthem_003406645
Insys_Anthem_003406651                   Insys_Anthem_003406651
Insys_Anthem_003406689                   Insys_Anthem_003406689

                                                    3185
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3187 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003406692                   Insys_Anthem_003406692
Insys_Anthem_003406716                   Insys_Anthem_003406716
Insys_Anthem_003406738                   Insys_Anthem_003406738
Insys_Anthem_003406750                   Insys_Anthem_003406750
Insys_Anthem_003406822                   Insys_Anthem_003406822
Insys_Anthem_003406843                   Insys_Anthem_003406843
Insys_Anthem_003406851                   Insys_Anthem_003406851
Insys_Anthem_003406857                   Insys_Anthem_003406857
Insys_Anthem_003406859                   Insys_Anthem_003406859
Insys_Anthem_003406863                   Insys_Anthem_003406863
Insys_Anthem_003406865                   Insys_Anthem_003406865
Insys_Anthem_003406867                   Insys_Anthem_003406867
Insys_Anthem_003406869                   Insys_Anthem_003406869
Insys_Anthem_003406872                   Insys_Anthem_003406872
Insys_Anthem_003406884                   Insys_Anthem_003406884
Insys_Anthem_003406913                   Insys_Anthem_003406913
Insys_Anthem_003407049                   Insys_Anthem_003407049
Insys_Anthem_003407051                   Insys_Anthem_003407051
Insys_Anthem_003407111                   Insys_Anthem_003407111
Insys_Anthem_003407119                   Insys_Anthem_003407119
Insys_Anthem_003407174                   Insys_Anthem_003407174
Insys_Anthem_003407209                   Insys_Anthem_003407209
Insys_Anthem_003407250                   Insys_Anthem_003407250
Insys_Anthem_003407253                   Insys_Anthem_003407253
Insys_Anthem_003407257                   Insys_Anthem_003407257
Insys_Anthem_003407261                   Insys_Anthem_003407261
Insys_Anthem_003407263                   Insys_Anthem_003407263
Insys_Anthem_003407266                   Insys_Anthem_003407266
Insys_Anthem_003407276                   Insys_Anthem_003407276
Insys_Anthem_003407278                   Insys_Anthem_003407278
Insys_Anthem_003407280                   Insys_Anthem_003407280
Insys_Anthem_003407429                   Insys_Anthem_003407429
Insys_Anthem_003407432                   Insys_Anthem_003407432
Insys_Anthem_003407521                   Insys_Anthem_003407521
Insys_Anthem_003407531                   Insys_Anthem_003407531
Insys_Anthem_003407533                   Insys_Anthem_003407533
Insys_Anthem_003407535                   Insys_Anthem_003407535
Insys_Anthem_003407548                   Insys_Anthem_003407548
Insys_Anthem_003407559                   Insys_Anthem_003407559
Insys_Anthem_003407639                   Insys_Anthem_003407639
Insys_Anthem_003407754                   Insys_Anthem_003407754
Insys_Anthem_003407756                   Insys_Anthem_003407756
Insys_Anthem_003407775                   Insys_Anthem_003407775
Insys_Anthem_003407782                   Insys_Anthem_003407782
Insys_Anthem_003407833                   Insys_Anthem_003407833
Insys_Anthem_003407905                   Insys_Anthem_003407905
Insys_Anthem_003407986                   Insys_Anthem_003407986

                                                    3186
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3188 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003407991                   Insys_Anthem_003407991
Insys_Anthem_003408089                   Insys_Anthem_003408089
Insys_Anthem_003408160                   Insys_Anthem_003408160
Insys_Anthem_003408161                   Insys_Anthem_003408161
Insys_Anthem_003408162                   Insys_Anthem_003408162
Insys_Anthem_003408163                   Insys_Anthem_003408163
Insys_Anthem_003408164                   Insys_Anthem_003408164
Insys_Anthem_003408165                   Insys_Anthem_003408165
Insys_Anthem_003408166                   Insys_Anthem_003408166
Insys_Anthem_003408179                   Insys_Anthem_003408179
Insys_Anthem_003408181                   Insys_Anthem_003408181
Insys_Anthem_003408214                   Insys_Anthem_003408214
Insys_Anthem_003408222                   Insys_Anthem_003408222
Insys_Anthem_003408234                   Insys_Anthem_003408234
Insys_Anthem_003408242                   Insys_Anthem_003408242
Insys_Anthem_003408285                   Insys_Anthem_003408285
Insys_Anthem_003408464                   Insys_Anthem_003408464
Insys_Anthem_003408466                   Insys_Anthem_003408466
Insys_Anthem_003408485                   Insys_Anthem_003408485
Insys_Anthem_003408494                   Insys_Anthem_003408494
Insys_Anthem_003408514                   Insys_Anthem_003408514
Insys_Anthem_003408520                   Insys_Anthem_003408520
Insys_Anthem_003408546                   Insys_Anthem_003408546
Insys_Anthem_003408549                   Insys_Anthem_003408549
Insys_Anthem_003408585                   Insys_Anthem_003408585
Insys_Anthem_003408597                   Insys_Anthem_003408597
Insys_Anthem_003408624                   Insys_Anthem_003408624
Insys_Anthem_003408628                   Insys_Anthem_003408628
Insys_Anthem_003408662                   Insys_Anthem_003408662
Insys_Anthem_003408672                   Insys_Anthem_003408672
Insys_Anthem_003408673                   Insys_Anthem_003408673
Insys_Anthem_003408687                   Insys_Anthem_003408687
Insys_Anthem_003408689                   Insys_Anthem_003408689
Insys_Anthem_003408690                   Insys_Anthem_003408690
Insys_Anthem_003408691                   Insys_Anthem_003408691
Insys_Anthem_003408696                   Insys_Anthem_003408696
Insys_Anthem_003408698                   Insys_Anthem_003408698
Insys_Anthem_003408706                   Insys_Anthem_003408706
Insys_Anthem_003408729                   Insys_Anthem_003408729
Insys_Anthem_003408764                   Insys_Anthem_003408764
Insys_Anthem_003408765                   Insys_Anthem_003408765
Insys_Anthem_003408766                   Insys_Anthem_003408766
Insys_Anthem_003408767                   Insys_Anthem_003408767
Insys_Anthem_003408768                   Insys_Anthem_003408768
Insys_Anthem_003408770                   Insys_Anthem_003408770
Insys_Anthem_003408778                   Insys_Anthem_003408778
Insys_Anthem_003408779                   Insys_Anthem_003408779

                                                    3187
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3189 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003408796                   Insys_Anthem_003408796
Insys_Anthem_003408799                   Insys_Anthem_003408799
Insys_Anthem_003408814                   Insys_Anthem_003408814
Insys_Anthem_003408815                   Insys_Anthem_003408815
Insys_Anthem_003408816                   Insys_Anthem_003408816
Insys_Anthem_003408817                   Insys_Anthem_003408817
Insys_Anthem_003408818                   Insys_Anthem_003408818
Insys_Anthem_003408819                   Insys_Anthem_003408819
Insys_Anthem_003408822                   Insys_Anthem_003408822
Insys_Anthem_003408854                   Insys_Anthem_003408854
Insys_Anthem_003408862                   Insys_Anthem_003408862
Insys_Anthem_003408863                   Insys_Anthem_003408863
Insys_Anthem_003408868                   Insys_Anthem_003408868
Insys_Anthem_003409006                   Insys_Anthem_003409006
Insys_Anthem_003409025                   Insys_Anthem_003409025
Insys_Anthem_003409204                   Insys_Anthem_003409204
Insys_Anthem_003409206                   Insys_Anthem_003409206
Insys_Anthem_003409209                   Insys_Anthem_003409209
Insys_Anthem_003409225                   Insys_Anthem_003409225
Insys_Anthem_003409311                   Insys_Anthem_003409311
Insys_Anthem_003409460                   Insys_Anthem_003409460
Insys_Anthem_003409478                   Insys_Anthem_003409478
Insys_Anthem_003409533                   Insys_Anthem_003409533
Insys_Anthem_003409542                   Insys_Anthem_003409542
Insys_Anthem_003409550                   Insys_Anthem_003409550
Insys_Anthem_003409559                   Insys_Anthem_003409559
Insys_Anthem_003409658                   Insys_Anthem_003409658
Insys_Anthem_003409670                   Insys_Anthem_003409670
Insys_Anthem_003409687                   Insys_Anthem_003409687
Insys_Anthem_003409781                   Insys_Anthem_003409781
Insys_Anthem_003409782                   Insys_Anthem_003409782
Insys_Anthem_003409788                   Insys_Anthem_003409788
Insys_Anthem_003409791                   Insys_Anthem_003409791
Insys_Anthem_003409884                   Insys_Anthem_003409884
Insys_Anthem_003409933                   Insys_Anthem_003409933
Insys_Anthem_003409946                   Insys_Anthem_003409946
Insys_Anthem_003409974                   Insys_Anthem_003409974
Insys_Anthem_003409976                   Insys_Anthem_003409976
Insys_Anthem_003409978                   Insys_Anthem_003409978
Insys_Anthem_003409979                   Insys_Anthem_003409979
Insys_Anthem_003409980                   Insys_Anthem_003409980
Insys_Anthem_003409982                   Insys_Anthem_003409982
Insys_Anthem_003409983                   Insys_Anthem_003409983
Insys_Anthem_003409987                   Insys_Anthem_003409987
Insys_Anthem_003409988                   Insys_Anthem_003409988
Insys_Anthem_003409989                   Insys_Anthem_003409989
Insys_Anthem_003409990                   Insys_Anthem_003409990

                                                    3188
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3190 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003409991                   Insys_Anthem_003409991
Insys_Anthem_003409992                   Insys_Anthem_003409992
Insys_Anthem_003410038                   Insys_Anthem_003410038
Insys_Anthem_003410043                   Insys_Anthem_003410043
Insys_Anthem_003410049                   Insys_Anthem_003410049
Insys_Anthem_003410051                   Insys_Anthem_003410051
Insys_Anthem_003410175                   Insys_Anthem_003410175
Insys_Anthem_003410179                   Insys_Anthem_003410179
Insys_Anthem_003410180                   Insys_Anthem_003410180
Insys_Anthem_003410183                   Insys_Anthem_003410183
Insys_Anthem_003410184                   Insys_Anthem_003410184
Insys_Anthem_003410208                   Insys_Anthem_003410208
Insys_Anthem_003410210                   Insys_Anthem_003410210
Insys_Anthem_003410212                   Insys_Anthem_003410212
Insys_Anthem_003410213                   Insys_Anthem_003410213
Insys_Anthem_003410216                   Insys_Anthem_003410216
Insys_Anthem_003410217                   Insys_Anthem_003410217
Insys_Anthem_003410219                   Insys_Anthem_003410219
Insys_Anthem_003410228                   Insys_Anthem_003410228
Insys_Anthem_003410231                   Insys_Anthem_003410231
Insys_Anthem_003410233                   Insys_Anthem_003410233
Insys_Anthem_003410234                   Insys_Anthem_003410234
Insys_Anthem_003410237                   Insys_Anthem_003410237
Insys_Anthem_003410239                   Insys_Anthem_003410239
Insys_Anthem_003410243                   Insys_Anthem_003410243
Insys_Anthem_003410248                   Insys_Anthem_003410248
Insys_Anthem_003410255                   Insys_Anthem_003410255
Insys_Anthem_003410258                   Insys_Anthem_003410258
Insys_Anthem_003410264                   Insys_Anthem_003410264
Insys_Anthem_003410265                   Insys_Anthem_003410265
Insys_Anthem_003410268                   Insys_Anthem_003410268
Insys_Anthem_003410274                   Insys_Anthem_003410274
Insys_Anthem_003410298                   Insys_Anthem_003410298
Insys_Anthem_003410310                   Insys_Anthem_003410310
Insys_Anthem_003410339                   Insys_Anthem_003410339
Insys_Anthem_003410348                   Insys_Anthem_003410348
Insys_Anthem_003410354                   Insys_Anthem_003410354
Insys_Anthem_003410369                   Insys_Anthem_003410369
Insys_Anthem_003410371                   Insys_Anthem_003410371
Insys_Anthem_003410388                   Insys_Anthem_003410388
Insys_Anthem_003410606                   Insys_Anthem_003410606
Insys_Anthem_003410732                   Insys_Anthem_003410732
Insys_Anthem_003410892                   Insys_Anthem_003410892
Insys_Anthem_003410908                   Insys_Anthem_003410908
Insys_Anthem_003410945                   Insys_Anthem_003410945
Insys_Anthem_003410975                   Insys_Anthem_003410975
Insys_Anthem_003410976                   Insys_Anthem_003410976

                                                    3189
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3191 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003410977                   Insys_Anthem_003410977
Insys_Anthem_003410978                   Insys_Anthem_003410978
Insys_Anthem_003411043                   Insys_Anthem_003411043
Insys_Anthem_003411052                   Insys_Anthem_003411052
Insys_Anthem_003411088                   Insys_Anthem_003411088
Insys_Anthem_003411125                   Insys_Anthem_003411125
Insys_Anthem_003411321                   Insys_Anthem_003411321
Insys_Anthem_003411323                   Insys_Anthem_003411323
Insys_Anthem_003411330                   Insys_Anthem_003411330
Insys_Anthem_003411332                   Insys_Anthem_003411332
Insys_Anthem_003411360                   Insys_Anthem_003411360
Insys_Anthem_003411362                   Insys_Anthem_003411362
Insys_Anthem_003411397                   Insys_Anthem_003411397
Insys_Anthem_003411532                   Insys_Anthem_003411532
Insys_Anthem_003411540                   Insys_Anthem_003411540
Insys_Anthem_003411547                   Insys_Anthem_003411547
Insys_Anthem_003411554                   Insys_Anthem_003411554
Insys_Anthem_003411556                   Insys_Anthem_003411556
Insys_Anthem_003411557                   Insys_Anthem_003411557
Insys_Anthem_003411560                   Insys_Anthem_003411560
Insys_Anthem_003411572                   Insys_Anthem_003411572
Insys_Anthem_003411578                   Insys_Anthem_003411578
Insys_Anthem_003411581                   Insys_Anthem_003411581
Insys_Anthem_003411591                   Insys_Anthem_003411591
Insys_Anthem_003411592                   Insys_Anthem_003411592
Insys_Anthem_003411594                   Insys_Anthem_003411594
Insys_Anthem_003411620                   Insys_Anthem_003411620
Insys_Anthem_003411643                   Insys_Anthem_003411643
Insys_Anthem_003411646                   Insys_Anthem_003411646
Insys_Anthem_003412063                   Insys_Anthem_003412063
Insys_Anthem_003412064                   Insys_Anthem_003412064
Insys_Anthem_003412067                   Insys_Anthem_003412067
Insys_Anthem_003412190                   Insys_Anthem_003412190
Insys_Anthem_003412508                   Insys_Anthem_003412508
Insys_Anthem_003412892                   Insys_Anthem_003412892
Insys_Anthem_003412916                   Insys_Anthem_003412916
Insys_Anthem_003412988                   Insys_Anthem_003412988
Insys_Anthem_003413037                   Insys_Anthem_003413037
Insys_Anthem_003413084                   Insys_Anthem_003413084
Insys_Anthem_003413085                   Insys_Anthem_003413085
Insys_Anthem_003413124                   Insys_Anthem_003413124
Insys_Anthem_003413125                   Insys_Anthem_003413125
Insys_Anthem_003413166                   Insys_Anthem_003413166
Insys_Anthem_003413232                   Insys_Anthem_003413232
Insys_Anthem_003413463                   Insys_Anthem_003413463
Insys_Anthem_003413545                   Insys_Anthem_003413545
Insys_Anthem_003413552                   Insys_Anthem_003413552

                                                    3190
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3192 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003413605                   Insys_Anthem_003413605
Insys_Anthem_003413708                   Insys_Anthem_003413708
Insys_Anthem_003413833                   Insys_Anthem_003413833
Insys_Anthem_003413919                   Insys_Anthem_003413919
Insys_Anthem_003413920                   Insys_Anthem_003413920
Insys_Anthem_003413921                   Insys_Anthem_003413921
Insys_Anthem_003413922                   Insys_Anthem_003413922
Insys_Anthem_003414072                   Insys_Anthem_003414072
Insys_Anthem_003414076                   Insys_Anthem_003414076
Insys_Anthem_003414090                   Insys_Anthem_003414090
Insys_Anthem_003414588                   Insys_Anthem_003414588
Insys_Anthem_003414685                   Insys_Anthem_003414685
Insys_Anthem_003414693                   Insys_Anthem_003414693
Insys_Anthem_003414695                   Insys_Anthem_003414695
Insys_Anthem_003414721                   Insys_Anthem_003414721
Insys_Anthem_003414727                   Insys_Anthem_003414727
Insys_Anthem_003414791                   Insys_Anthem_003414791
Insys_Anthem_003414792                   Insys_Anthem_003414792
Insys_Anthem_003415621                   Insys_Anthem_003415621
Insys_Anthem_003415666                   Insys_Anthem_003415666
Insys_Anthem_003415745                   Insys_Anthem_003415745
Insys_Anthem_003415760                   Insys_Anthem_003415760
Insys_Anthem_003416076                   Insys_Anthem_003416076
Insys_Anthem_003416080                   Insys_Anthem_003416080
Insys_Anthem_003416165                   Insys_Anthem_003416165
Insys_Anthem_003416378                   Insys_Anthem_003416378
Insys_Anthem_003416657                   Insys_Anthem_003416657
Insys_Anthem_003416778                   Insys_Anthem_003416778
Insys_Anthem_003416796                   Insys_Anthem_003416796
Insys_Anthem_003416833                   Insys_Anthem_003416833
Insys_Anthem_003416973                   Insys_Anthem_003416973
Insys_Anthem_003416976                   Insys_Anthem_003416976
Insys_Anthem_003416977                   Insys_Anthem_003416977
Insys_Anthem_003417516                   Insys_Anthem_003417516
Insys_Anthem_003417547                   Insys_Anthem_003417547
Insys_Anthem_003417570                   Insys_Anthem_003417570
Insys_Anthem_003417593                   Insys_Anthem_003417593
Insys_Anthem_003417607                   Insys_Anthem_003417607
Insys_Anthem_003417728                   Insys_Anthem_003417728
Insys_Anthem_003417810                   Insys_Anthem_003417810
Insys_Anthem_003417811                   Insys_Anthem_003417811
Insys_Anthem_003417858                   Insys_Anthem_003417858
Insys_Anthem_003417867                   Insys_Anthem_003417867
Insys_Anthem_003417871                   Insys_Anthem_003417871
Insys_Anthem_003417874                   Insys_Anthem_003417874
Insys_Anthem_003417983                   Insys_Anthem_003417983
Insys_Anthem_003418152                   Insys_Anthem_003418152

                                                    3191
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3193 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003418166                   Insys_Anthem_003418166
Insys_Anthem_003418187                   Insys_Anthem_003418187
Insys_Anthem_003418391                   Insys_Anthem_003418391
Insys_Anthem_003418778                   Insys_Anthem_003418778
Insys_Anthem_003418829                   Insys_Anthem_003418829
Insys_Anthem_003418930                   Insys_Anthem_003418930
Insys_Anthem_003419031                   Insys_Anthem_003419031
Insys_Anthem_003419518                   Insys_Anthem_003419518
Insys_Anthem_003419556                   Insys_Anthem_003419556
Insys_Anthem_003419558                   Insys_Anthem_003419558
Insys_Anthem_003419615                   Insys_Anthem_003419615
Insys_Anthem_003419621                   Insys_Anthem_003419621
Insys_Anthem_003419641                   Insys_Anthem_003419641
Insys_Anthem_003419642                   Insys_Anthem_003419642
Insys_Anthem_003419643                   Insys_Anthem_003419643
Insys_Anthem_003419672                   Insys_Anthem_003419672
Insys_Anthem_003419682                   Insys_Anthem_003419682
Insys_Anthem_003419692                   Insys_Anthem_003419692
Insys_Anthem_003419904                   Insys_Anthem_003419904
Insys_Anthem_003419962                   Insys_Anthem_003419962
Insys_Anthem_003419977                   Insys_Anthem_003419977
Insys_Anthem_003420008                   Insys_Anthem_003420008
Insys_Anthem_003420038                   Insys_Anthem_003420038
Insys_Anthem_003420041                   Insys_Anthem_003420041
Insys_Anthem_003420043                   Insys_Anthem_003420043
Insys_Anthem_003420074                   Insys_Anthem_003420074
Insys_Anthem_003420075                   Insys_Anthem_003420075
Insys_Anthem_003420076                   Insys_Anthem_003420076
Insys_Anthem_003420077                   Insys_Anthem_003420077
Insys_Anthem_003420079                   Insys_Anthem_003420079
Insys_Anthem_003420196                   Insys_Anthem_003420196
Insys_Anthem_003420222                   Insys_Anthem_003420222
Insys_Anthem_003420400                   Insys_Anthem_003420400
Insys_Anthem_003420415                   Insys_Anthem_003420415
Insys_Anthem_003420430                   Insys_Anthem_003420430
Insys_Anthem_003420549                   Insys_Anthem_003420549
Insys_Anthem_003420642                   Insys_Anthem_003420642
Insys_Anthem_003420649                   Insys_Anthem_003420649
Insys_Anthem_003420650                   Insys_Anthem_003420650
Insys_Anthem_003420656                   Insys_Anthem_003420656
Insys_Anthem_003420667                   Insys_Anthem_003420667
Insys_Anthem_003420704                   Insys_Anthem_003420704
Insys_Anthem_003420776                   Insys_Anthem_003420776
Insys_Anthem_003420948                   Insys_Anthem_003420948
Insys_Anthem_003420955                   Insys_Anthem_003420955
Insys_Anthem_003420997                   Insys_Anthem_003420997
Insys_Anthem_003421074                   Insys_Anthem_003421074

                                                    3192
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3194 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003421104                   Insys_Anthem_003421104
Insys_Anthem_003421114                   Insys_Anthem_003421114
Insys_Anthem_003421115                   Insys_Anthem_003421115
Insys_Anthem_003421486                   Insys_Anthem_003421486
Insys_Anthem_003421487                   Insys_Anthem_003421487
Insys_Anthem_003421488                   Insys_Anthem_003421488
Insys_Anthem_003421664                   Insys_Anthem_003421664
Insys_Anthem_003421665                   Insys_Anthem_003421665
Insys_Anthem_003421669                   Insys_Anthem_003421669
Insys_Anthem_003421670                   Insys_Anthem_003421670
Insys_Anthem_003421671                   Insys_Anthem_003421671
Insys_Anthem_003421865                   Insys_Anthem_003421865
Insys_Anthem_003421968                   Insys_Anthem_003421968
Insys_Anthem_003422005                   Insys_Anthem_003422005
Insys_Anthem_003422027                   Insys_Anthem_003422027
Insys_Anthem_003422262                   Insys_Anthem_003422262
Insys_Anthem_003422418                   Insys_Anthem_003422418
Insys_Anthem_003422707                   Insys_Anthem_003422707
Insys_Anthem_003422708                   Insys_Anthem_003422708
Insys_Anthem_003422709                   Insys_Anthem_003422709
Insys_Anthem_003422796                   Insys_Anthem_003422796
Insys_Anthem_003423115                   Insys_Anthem_003423115
Insys_Anthem_003423128                   Insys_Anthem_003423128
Insys_Anthem_003423141                   Insys_Anthem_003423141
Insys_Anthem_003423143                   Insys_Anthem_003423143
Insys_Anthem_003423180                   Insys_Anthem_003423180
Insys_Anthem_003423324                   Insys_Anthem_003423324
Insys_Anthem_003423348                   Insys_Anthem_003423348
Insys_Anthem_003423354                   Insys_Anthem_003423354
Insys_Anthem_003423484                   Insys_Anthem_003423484
Insys_Anthem_003423536                   Insys_Anthem_003423536
Insys_Anthem_003423988                   Insys_Anthem_003423988
Insys_Anthem_003424011                   Insys_Anthem_003424011
Insys_Anthem_003424078                   Insys_Anthem_003424078
Insys_Anthem_003424080                   Insys_Anthem_003424080
Insys_Anthem_003424138                   Insys_Anthem_003424138
Insys_Anthem_003424209                   Insys_Anthem_003424209
Insys_Anthem_003424215                   Insys_Anthem_003424215
Insys_Anthem_003424289                   Insys_Anthem_003424289
Insys_Anthem_003424498                   Insys_Anthem_003424498
Insys_Anthem_003424588                   Insys_Anthem_003424588
Insys_Anthem_003424624                   Insys_Anthem_003424624
Insys_Anthem_003424634                   Insys_Anthem_003424634
Insys_Anthem_003424638                   Insys_Anthem_003424638
Insys_Anthem_003425022                   Insys_Anthem_003425022
Insys_Anthem_003425205                   Insys_Anthem_003425205
Insys_Anthem_003425217                   Insys_Anthem_003425217

                                                    3193
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3195 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003425218                   Insys_Anthem_003425218
Insys_Anthem_003425263                   Insys_Anthem_003425263
Insys_Anthem_003425321                   Insys_Anthem_003425321
Insys_Anthem_003425686                   Insys_Anthem_003425686
Insys_Anthem_003425741                   Insys_Anthem_003425741
Insys_Anthem_003425818                   Insys_Anthem_003425818
Insys_Anthem_003425819                   Insys_Anthem_003425819
Insys_Anthem_003425862                   Insys_Anthem_003425862
Insys_Anthem_003425884                   Insys_Anthem_003425884
Insys_Anthem_003425922                   Insys_Anthem_003425922
Insys_Anthem_003425950                   Insys_Anthem_003425950
Insys_Anthem_003426163                   Insys_Anthem_003426163
Insys_Anthem_003426167                   Insys_Anthem_003426167
Insys_Anthem_003426196                   Insys_Anthem_003426196
Insys_Anthem_003426198                   Insys_Anthem_003426198
Insys_Anthem_003426245                   Insys_Anthem_003426245
Insys_Anthem_003426254                   Insys_Anthem_003426254
Insys_Anthem_003426262                   Insys_Anthem_003426262
Insys_Anthem_003426298                   Insys_Anthem_003426298
Insys_Anthem_003426325                   Insys_Anthem_003426325
Insys_Anthem_003426330                   Insys_Anthem_003426330
Insys_Anthem_003426337                   Insys_Anthem_003426337
Insys_Anthem_003426345                   Insys_Anthem_003426345
Insys_Anthem_003426357                   Insys_Anthem_003426357
Insys_Anthem_003426381                   Insys_Anthem_003426381
Insys_Anthem_003426386                   Insys_Anthem_003426386
Insys_Anthem_003426392                   Insys_Anthem_003426392
Insys_Anthem_003426512                   Insys_Anthem_003426512
Insys_Anthem_003426516                   Insys_Anthem_003426516
Insys_Anthem_003426526                   Insys_Anthem_003426526
Insys_Anthem_003426540                   Insys_Anthem_003426540
Insys_Anthem_003426544                   Insys_Anthem_003426544
Insys_Anthem_003426545                   Insys_Anthem_003426545
Insys_Anthem_003426551                   Insys_Anthem_003426551
Insys_Anthem_003426572                   Insys_Anthem_003426572
Insys_Anthem_003426610                   Insys_Anthem_003426610
Insys_Anthem_003426611                   Insys_Anthem_003426611
Insys_Anthem_003426634                   Insys_Anthem_003426634
Insys_Anthem_003426635                   Insys_Anthem_003426635
Insys_Anthem_003426645                   Insys_Anthem_003426645
Insys_Anthem_003426646                   Insys_Anthem_003426646
Insys_Anthem_003426647                   Insys_Anthem_003426647
Insys_Anthem_003426674                   Insys_Anthem_003426674
Insys_Anthem_003426701                   Insys_Anthem_003426701
Insys_Anthem_003426715                   Insys_Anthem_003426715
Insys_Anthem_003426728                   Insys_Anthem_003426728
Insys_Anthem_003426732                   Insys_Anthem_003426732

                                                    3194
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3196 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003426737                   Insys_Anthem_003426737
Insys_Anthem_003426747                   Insys_Anthem_003426747
Insys_Anthem_003426754                   Insys_Anthem_003426754
Insys_Anthem_003426755                   Insys_Anthem_003426755
Insys_Anthem_003426756                   Insys_Anthem_003426756
Insys_Anthem_003426773                   Insys_Anthem_003426773
Insys_Anthem_003426774                   Insys_Anthem_003426774
Insys_Anthem_003426792                   Insys_Anthem_003426792
Insys_Anthem_003426811                   Insys_Anthem_003426811
Insys_Anthem_003426836                   Insys_Anthem_003426836
Insys_Anthem_003426859                   Insys_Anthem_003426859
Insys_Anthem_003426860                   Insys_Anthem_003426860
Insys_Anthem_003426863                   Insys_Anthem_003426863
Insys_Anthem_003426883                   Insys_Anthem_003426883
Insys_Anthem_003426892                   Insys_Anthem_003426892
Insys_Anthem_003426908                   Insys_Anthem_003426908
Insys_Anthem_003426909                   Insys_Anthem_003426909
Insys_Anthem_003426952                   Insys_Anthem_003426952
Insys_Anthem_003426954                   Insys_Anthem_003426954
Insys_Anthem_003426971                   Insys_Anthem_003426971
Insys_Anthem_003426975                   Insys_Anthem_003426975
Insys_Anthem_003426977                   Insys_Anthem_003426977
Insys_Anthem_003426991                   Insys_Anthem_003426991
Insys_Anthem_003426993                   Insys_Anthem_003426993
Insys_Anthem_003427001                   Insys_Anthem_003427001
Insys_Anthem_003427005                   Insys_Anthem_003427005
Insys_Anthem_003427006                   Insys_Anthem_003427006
Insys_Anthem_003427010                   Insys_Anthem_003427010
Insys_Anthem_003427011                   Insys_Anthem_003427011
Insys_Anthem_003427014                   Insys_Anthem_003427014
Insys_Anthem_003427021                   Insys_Anthem_003427021
Insys_Anthem_003427039                   Insys_Anthem_003427039
Insys_Anthem_003427051                   Insys_Anthem_003427051
Insys_Anthem_003427059                   Insys_Anthem_003427059
Insys_Anthem_003427061                   Insys_Anthem_003427061
Insys_Anthem_003427064                   Insys_Anthem_003427064
Insys_Anthem_003427070                   Insys_Anthem_003427070
Insys_Anthem_003427091                   Insys_Anthem_003427091
Insys_Anthem_003427093                   Insys_Anthem_003427093
Insys_Anthem_003427094                   Insys_Anthem_003427094
Insys_Anthem_003427100                   Insys_Anthem_003427100
Insys_Anthem_003427117                   Insys_Anthem_003427117
Insys_Anthem_003427127                   Insys_Anthem_003427127
Insys_Anthem_003427149                   Insys_Anthem_003427149
Insys_Anthem_003427153                   Insys_Anthem_003427153
Insys_Anthem_003427157                   Insys_Anthem_003427157
Insys_Anthem_003427170                   Insys_Anthem_003427170

                                                    3195
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3197 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003427180                   Insys_Anthem_003427180
Insys_Anthem_003427181                   Insys_Anthem_003427181
Insys_Anthem_003427190                   Insys_Anthem_003427190
Insys_Anthem_003427212                   Insys_Anthem_003427212
Insys_Anthem_003427235                   Insys_Anthem_003427235
Insys_Anthem_003427244                   Insys_Anthem_003427244
Insys_Anthem_003427250                   Insys_Anthem_003427250
Insys_Anthem_003427259                   Insys_Anthem_003427259
Insys_Anthem_003427263                   Insys_Anthem_003427263
Insys_Anthem_003427267                   Insys_Anthem_003427267
Insys_Anthem_003427268                   Insys_Anthem_003427268
Insys_Anthem_003427270                   Insys_Anthem_003427270
Insys_Anthem_003427362                   Insys_Anthem_003427362
Insys_Anthem_003427373                   Insys_Anthem_003427373
Insys_Anthem_003427378                   Insys_Anthem_003427378
Insys_Anthem_003427398                   Insys_Anthem_003427398
Insys_Anthem_003427400                   Insys_Anthem_003427400
Insys_Anthem_003427404                   Insys_Anthem_003427404
Insys_Anthem_003427410                   Insys_Anthem_003427410
Insys_Anthem_003427414                   Insys_Anthem_003427414
Insys_Anthem_003427418                   Insys_Anthem_003427418
Insys_Anthem_003427422                   Insys_Anthem_003427422
Insys_Anthem_003427453                   Insys_Anthem_003427453
Insys_Anthem_003427462                   Insys_Anthem_003427462
Insys_Anthem_003427477                   Insys_Anthem_003427477
Insys_Anthem_003427487                   Insys_Anthem_003427487
Insys_Anthem_003427499                   Insys_Anthem_003427499
Insys_Anthem_003427533                   Insys_Anthem_003427533
Insys_Anthem_003427540                   Insys_Anthem_003427540
Insys_Anthem_003427541                   Insys_Anthem_003427541
Insys_Anthem_003427601                   Insys_Anthem_003427601
Insys_Anthem_003427623                   Insys_Anthem_003427623
Insys_Anthem_003427632                   Insys_Anthem_003427632
Insys_Anthem_003427638                   Insys_Anthem_003427638
Insys_Anthem_003427641                   Insys_Anthem_003427641
Insys_Anthem_003427652                   Insys_Anthem_003427652
Insys_Anthem_003427655                   Insys_Anthem_003427655
Insys_Anthem_003427658                   Insys_Anthem_003427658
Insys_Anthem_003427665                   Insys_Anthem_003427665
Insys_Anthem_003427679                   Insys_Anthem_003427679
Insys_Anthem_003427692                   Insys_Anthem_003427692
Insys_Anthem_003427698                   Insys_Anthem_003427698
Insys_Anthem_003427699                   Insys_Anthem_003427699
Insys_Anthem_003427714                   Insys_Anthem_003427714
Insys_Anthem_003427736                   Insys_Anthem_003427736
Insys_Anthem_003427757                   Insys_Anthem_003427757
Insys_Anthem_003427809                   Insys_Anthem_003427809

                                                    3196
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3198 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003427811                   Insys_Anthem_003427811
Insys_Anthem_003427838                   Insys_Anthem_003427838
Insys_Anthem_003427874                   Insys_Anthem_003427874
Insys_Anthem_003427875                   Insys_Anthem_003427875
Insys_Anthem_003427883                   Insys_Anthem_003427883
Insys_Anthem_003427887                   Insys_Anthem_003427887
Insys_Anthem_003427890                   Insys_Anthem_003427890
Insys_Anthem_003427901                   Insys_Anthem_003427901
Insys_Anthem_003427915                   Insys_Anthem_003427915
Insys_Anthem_003427917                   Insys_Anthem_003427917
Insys_Anthem_003427920                   Insys_Anthem_003427920
Insys_Anthem_003427926                   Insys_Anthem_003427926
Insys_Anthem_003427927                   Insys_Anthem_003427927
Insys_Anthem_003427935                   Insys_Anthem_003427935
Insys_Anthem_003427950                   Insys_Anthem_003427950
Insys_Anthem_003427953                   Insys_Anthem_003427953
Insys_Anthem_003427955                   Insys_Anthem_003427955
Insys_Anthem_003427978                   Insys_Anthem_003427978
Insys_Anthem_003427980                   Insys_Anthem_003427980
Insys_Anthem_003428005                   Insys_Anthem_003428005
Insys_Anthem_003428006                   Insys_Anthem_003428006
Insys_Anthem_003428009                   Insys_Anthem_003428009
Insys_Anthem_003428016                   Insys_Anthem_003428016
Insys_Anthem_003428032                   Insys_Anthem_003428032
Insys_Anthem_003428091                   Insys_Anthem_003428091
Insys_Anthem_003428095                   Insys_Anthem_003428095
Insys_Anthem_003428098                   Insys_Anthem_003428098
Insys_Anthem_003428111                   Insys_Anthem_003428111
Insys_Anthem_003428112                   Insys_Anthem_003428112
Insys_Anthem_003428115                   Insys_Anthem_003428115
Insys_Anthem_003428134                   Insys_Anthem_003428134
Insys_Anthem_003428155                   Insys_Anthem_003428155
Insys_Anthem_003428158                   Insys_Anthem_003428158
Insys_Anthem_003428170                   Insys_Anthem_003428170
Insys_Anthem_003428174                   Insys_Anthem_003428174
Insys_Anthem_003428178                   Insys_Anthem_003428178
Insys_Anthem_003428180                   Insys_Anthem_003428180
Insys_Anthem_003428188                   Insys_Anthem_003428188
Insys_Anthem_003428191                   Insys_Anthem_003428191
Insys_Anthem_003428193                   Insys_Anthem_003428193
Insys_Anthem_003428194                   Insys_Anthem_003428194
Insys_Anthem_003428205                   Insys_Anthem_003428205
Insys_Anthem_003428246                   Insys_Anthem_003428246
Insys_Anthem_003428250                   Insys_Anthem_003428250
Insys_Anthem_003428253                   Insys_Anthem_003428253
Insys_Anthem_003428267                   Insys_Anthem_003428267
Insys_Anthem_003428280                   Insys_Anthem_003428280

                                                    3197
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3199 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003428291                   Insys_Anthem_003428291
Insys_Anthem_003428292                   Insys_Anthem_003428292
Insys_Anthem_003428394                   Insys_Anthem_003428394
Insys_Anthem_003428395                   Insys_Anthem_003428395
Insys_Anthem_003428397                   Insys_Anthem_003428397
Insys_Anthem_003428401                   Insys_Anthem_003428401
Insys_Anthem_003428402                   Insys_Anthem_003428402
Insys_Anthem_003428403                   Insys_Anthem_003428403
Insys_Anthem_003428414                   Insys_Anthem_003428414
Insys_Anthem_003428417                   Insys_Anthem_003428417
Insys_Anthem_003428455                   Insys_Anthem_003428455
Insys_Anthem_003428469                   Insys_Anthem_003428469
Insys_Anthem_003428470                   Insys_Anthem_003428470
Insys_Anthem_003428471                   Insys_Anthem_003428471
Insys_Anthem_003428480                   Insys_Anthem_003428480
Insys_Anthem_003428484                   Insys_Anthem_003428484
Insys_Anthem_003428492                   Insys_Anthem_003428492
Insys_Anthem_003428494                   Insys_Anthem_003428494
Insys_Anthem_003428506                   Insys_Anthem_003428506
Insys_Anthem_003428516                   Insys_Anthem_003428516
Insys_Anthem_003428530                   Insys_Anthem_003428530
Insys_Anthem_003428535                   Insys_Anthem_003428535
Insys_Anthem_003428537                   Insys_Anthem_003428537
Insys_Anthem_003428538                   Insys_Anthem_003428538
Insys_Anthem_003428552                   Insys_Anthem_003428552
Insys_Anthem_003428571                   Insys_Anthem_003428571
Insys_Anthem_003428579                   Insys_Anthem_003428579
Insys_Anthem_003428592                   Insys_Anthem_003428592
Insys_Anthem_003428596                   Insys_Anthem_003428596
Insys_Anthem_003428615                   Insys_Anthem_003428615
Insys_Anthem_003428621                   Insys_Anthem_003428621
Insys_Anthem_003428675                   Insys_Anthem_003428675
Insys_Anthem_003428677                   Insys_Anthem_003428677
Insys_Anthem_003428678                   Insys_Anthem_003428678
Insys_Anthem_003428711                   Insys_Anthem_003428711
Insys_Anthem_003428726                   Insys_Anthem_003428726
Insys_Anthem_003428759                   Insys_Anthem_003428759
Insys_Anthem_003428760                   Insys_Anthem_003428760
Insys_Anthem_003428767                   Insys_Anthem_003428767
Insys_Anthem_003428775                   Insys_Anthem_003428775
Insys_Anthem_003428791                   Insys_Anthem_003428791
Insys_Anthem_003428852                   Insys_Anthem_003428852
Insys_Anthem_003428856                   Insys_Anthem_003428856
Insys_Anthem_003428859                   Insys_Anthem_003428859
Insys_Anthem_003428877                   Insys_Anthem_003428877
Insys_Anthem_003428881                   Insys_Anthem_003428881
Insys_Anthem_003428892                   Insys_Anthem_003428892

                                                    3198
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3200 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003428903                   Insys_Anthem_003428903
Insys_Anthem_003428908                   Insys_Anthem_003428908
Insys_Anthem_003428911                   Insys_Anthem_003428911
Insys_Anthem_003428929                   Insys_Anthem_003428929
Insys_Anthem_003428942                   Insys_Anthem_003428942
Insys_Anthem_003428944                   Insys_Anthem_003428944
Insys_Anthem_003428963                   Insys_Anthem_003428963
Insys_Anthem_003428973                   Insys_Anthem_003428973
Insys_Anthem_003428984                   Insys_Anthem_003428984
Insys_Anthem_003428987                   Insys_Anthem_003428987
Insys_Anthem_003428994                   Insys_Anthem_003428994
Insys_Anthem_003428997                   Insys_Anthem_003428997
Insys_Anthem_003429012                   Insys_Anthem_003429012
Insys_Anthem_003429034                   Insys_Anthem_003429034
Insys_Anthem_003429061                   Insys_Anthem_003429061
Insys_Anthem_003429063                   Insys_Anthem_003429063
Insys_Anthem_003429092                   Insys_Anthem_003429092
Insys_Anthem_003429093                   Insys_Anthem_003429093
Insys_Anthem_003429095                   Insys_Anthem_003429095
Insys_Anthem_003429096                   Insys_Anthem_003429096
Insys_Anthem_003429098                   Insys_Anthem_003429098
Insys_Anthem_003429104                   Insys_Anthem_003429104
Insys_Anthem_003429109                   Insys_Anthem_003429109
Insys_Anthem_003429120                   Insys_Anthem_003429120
Insys_Anthem_003429125                   Insys_Anthem_003429125
Insys_Anthem_003429131                   Insys_Anthem_003429131
Insys_Anthem_003429132                   Insys_Anthem_003429132
Insys_Anthem_003429137                   Insys_Anthem_003429137
Insys_Anthem_003429140                   Insys_Anthem_003429140
Insys_Anthem_003429143                   Insys_Anthem_003429143
Insys_Anthem_003429147                   Insys_Anthem_003429147
Insys_Anthem_003429176                   Insys_Anthem_003429176
Insys_Anthem_003429180                   Insys_Anthem_003429180
Insys_Anthem_003429194                   Insys_Anthem_003429194
Insys_Anthem_003429196                   Insys_Anthem_003429196
Insys_Anthem_003429199                   Insys_Anthem_003429199
Insys_Anthem_003429210                   Insys_Anthem_003429210
Insys_Anthem_003429250                   Insys_Anthem_003429250
Insys_Anthem_003429255                   Insys_Anthem_003429255
Insys_Anthem_003429267                   Insys_Anthem_003429267
Insys_Anthem_003429375                   Insys_Anthem_003429375
Insys_Anthem_003429401                   Insys_Anthem_003429401
Insys_Anthem_003429407                   Insys_Anthem_003429407
Insys_Anthem_003429421                   Insys_Anthem_003429421
Insys_Anthem_003429422                   Insys_Anthem_003429422
Insys_Anthem_003429423                   Insys_Anthem_003429423
Insys_Anthem_003429429                   Insys_Anthem_003429429

                                                    3199
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3201 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003429436                   Insys_Anthem_003429436
Insys_Anthem_003429437                   Insys_Anthem_003429437
Insys_Anthem_003429439                   Insys_Anthem_003429439
Insys_Anthem_003429440                   Insys_Anthem_003429440
Insys_Anthem_003429444                   Insys_Anthem_003429444
Insys_Anthem_003429446                   Insys_Anthem_003429446
Insys_Anthem_003429468                   Insys_Anthem_003429468
Insys_Anthem_003429474                   Insys_Anthem_003429474
Insys_Anthem_003429476                   Insys_Anthem_003429476
Insys_Anthem_003429500                   Insys_Anthem_003429500
Insys_Anthem_003429525                   Insys_Anthem_003429525
Insys_Anthem_003429528                   Insys_Anthem_003429528
Insys_Anthem_003429619                   Insys_Anthem_003429619
Insys_Anthem_003429646                   Insys_Anthem_003429646
Insys_Anthem_003429654                   Insys_Anthem_003429654
Insys_Anthem_003429664                   Insys_Anthem_003429664
Insys_Anthem_003429680                   Insys_Anthem_003429680
Insys_Anthem_003429683                   Insys_Anthem_003429683
Insys_Anthem_003429688                   Insys_Anthem_003429688
Insys_Anthem_003429692                   Insys_Anthem_003429692
Insys_Anthem_003429700                   Insys_Anthem_003429700
Insys_Anthem_003429703                   Insys_Anthem_003429703
Insys_Anthem_003429704                   Insys_Anthem_003429704
Insys_Anthem_003429711                   Insys_Anthem_003429711
Insys_Anthem_003429915                   Insys_Anthem_003429915
Insys_Anthem_003430083                   Insys_Anthem_003430083
Insys_Anthem_003430097                   Insys_Anthem_003430097
Insys_Anthem_003430098                   Insys_Anthem_003430098
Insys_Anthem_003430110                   Insys_Anthem_003430110
Insys_Anthem_003430307                   Insys_Anthem_003430307
Insys_Anthem_003430503                   Insys_Anthem_003430503
Insys_Anthem_003430586                   Insys_Anthem_003430586
Insys_Anthem_003430624                   Insys_Anthem_003430624
Insys_Anthem_003430625                   Insys_Anthem_003430625
Insys_Anthem_003430903                   Insys_Anthem_003430903
Insys_Anthem_003430938                   Insys_Anthem_003430938
Insys_Anthem_003430951                   Insys_Anthem_003430951
Insys_Anthem_003430964                   Insys_Anthem_003430964
Insys_Anthem_003431054                   Insys_Anthem_003431054
Insys_Anthem_003431218                   Insys_Anthem_003431218
Insys_Anthem_003431243                   Insys_Anthem_003431243
Insys_Anthem_003431450                   Insys_Anthem_003431450
Insys_Anthem_003431594                   Insys_Anthem_003431594
Insys_Anthem_003431682                   Insys_Anthem_003431682
Insys_Anthem_003431721                   Insys_Anthem_003431721
Insys_Anthem_003431836                   Insys_Anthem_003431836
Insys_Anthem_003431884                   Insys_Anthem_003431884

                                                    3200
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3202 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003431983                   Insys_Anthem_003431983
Insys_Anthem_003432012                   Insys_Anthem_003432012
Insys_Anthem_003432013                   Insys_Anthem_003432013
Insys_Anthem_003432033                   Insys_Anthem_003432033
Insys_Anthem_003432035                   Insys_Anthem_003432035
Insys_Anthem_003432049                   Insys_Anthem_003432049
Insys_Anthem_003432050                   Insys_Anthem_003432050
Insys_Anthem_003432282                   Insys_Anthem_003432282
Insys_Anthem_003432308                   Insys_Anthem_003432308
Insys_Anthem_003432309                   Insys_Anthem_003432309
Insys_Anthem_003432367                   Insys_Anthem_003432367
Insys_Anthem_003432459                   Insys_Anthem_003432459
Insys_Anthem_003433115                   Insys_Anthem_003433115
Insys_Anthem_003433131                   Insys_Anthem_003433131
Insys_Anthem_003433134                   Insys_Anthem_003433134
Insys_Anthem_003433143                   Insys_Anthem_003433143
Insys_Anthem_003433172                   Insys_Anthem_003433172
Insys_Anthem_003433186                   Insys_Anthem_003433186
Insys_Anthem_003433191                   Insys_Anthem_003433191
Insys_Anthem_003433192                   Insys_Anthem_003433192
Insys_Anthem_003433204                   Insys_Anthem_003433204
Insys_Anthem_003433337                   Insys_Anthem_003433337
Insys_Anthem_003433340                   Insys_Anthem_003433340
Insys_Anthem_003433432                   Insys_Anthem_003433432
Insys_Anthem_003433453                   Insys_Anthem_003433453
Insys_Anthem_003433481                   Insys_Anthem_003433481
Insys_Anthem_003433484                   Insys_Anthem_003433484
Insys_Anthem_003433528                   Insys_Anthem_003433528
Insys_Anthem_003433532                   Insys_Anthem_003433532
Insys_Anthem_003433601                   Insys_Anthem_003433601
Insys_Anthem_003433691                   Insys_Anthem_003433691
Insys_Anthem_003433714                   Insys_Anthem_003433714
Insys_Anthem_003433727                   Insys_Anthem_003433727
Insys_Anthem_003433730                   Insys_Anthem_003433730
Insys_Anthem_003433732                   Insys_Anthem_003433732
Insys_Anthem_003433741                   Insys_Anthem_003433741
Insys_Anthem_003433749                   Insys_Anthem_003433749
Insys_Anthem_003433762                   Insys_Anthem_003433762
Insys_Anthem_003433772                   Insys_Anthem_003433772
Insys_Anthem_003433779                   Insys_Anthem_003433779
Insys_Anthem_003433806                   Insys_Anthem_003433806
Insys_Anthem_003433813                   Insys_Anthem_003433813
Insys_Anthem_003433817                   Insys_Anthem_003433817
Insys_Anthem_003433818                   Insys_Anthem_003433818
Insys_Anthem_003433819                   Insys_Anthem_003433819
Insys_Anthem_003433820                   Insys_Anthem_003433820
Insys_Anthem_003433821                   Insys_Anthem_003433821

                                                    3201
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3203 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003433823                   Insys_Anthem_003433823
Insys_Anthem_003433827                   Insys_Anthem_003433827
Insys_Anthem_003433830                   Insys_Anthem_003433830
Insys_Anthem_003433878                   Insys_Anthem_003433878
Insys_Anthem_003433933                   Insys_Anthem_003433933
Insys_Anthem_003433979                   Insys_Anthem_003433979
Insys_Anthem_003434115                   Insys_Anthem_003434115
Insys_Anthem_003434138                   Insys_Anthem_003434138
Insys_Anthem_003434149                   Insys_Anthem_003434149
Insys_Anthem_003434192                   Insys_Anthem_003434192
Insys_Anthem_003434202                   Insys_Anthem_003434202
Insys_Anthem_003434218                   Insys_Anthem_003434218
Insys_Anthem_003434247                   Insys_Anthem_003434247
Insys_Anthem_003434252                   Insys_Anthem_003434252
Insys_Anthem_003434255                   Insys_Anthem_003434255
Insys_Anthem_003434332                   Insys_Anthem_003434332
Insys_Anthem_003434333                   Insys_Anthem_003434333
Insys_Anthem_003434346                   Insys_Anthem_003434346
Insys_Anthem_003434347                   Insys_Anthem_003434347
Insys_Anthem_003434523                   Insys_Anthem_003434523
Insys_Anthem_003434526                   Insys_Anthem_003434526
Insys_Anthem_003434536                   Insys_Anthem_003434536
Insys_Anthem_003434545                   Insys_Anthem_003434545
Insys_Anthem_003434797                   Insys_Anthem_003434797
Insys_Anthem_003434821                   Insys_Anthem_003434821
Insys_Anthem_003434835                   Insys_Anthem_003434835
Insys_Anthem_003434836                   Insys_Anthem_003434836
Insys_Anthem_003434842                   Insys_Anthem_003434842
Insys_Anthem_003434844                   Insys_Anthem_003434844
Insys_Anthem_003434849                   Insys_Anthem_003434849
Insys_Anthem_003434851                   Insys_Anthem_003434851
Insys_Anthem_003434854                   Insys_Anthem_003434854
Insys_Anthem_003434861                   Insys_Anthem_003434861
Insys_Anthem_003435114                   Insys_Anthem_003435114
Insys_Anthem_003435116                   Insys_Anthem_003435116
Insys_Anthem_003435148                   Insys_Anthem_003435148
Insys_Anthem_003435150                   Insys_Anthem_003435150
Insys_Anthem_003435236                   Insys_Anthem_003435236
Insys_Anthem_003435274                   Insys_Anthem_003435274
Insys_Anthem_003435362                   Insys_Anthem_003435362
Insys_Anthem_003435612                   Insys_Anthem_003435612
Insys_Anthem_003435613                   Insys_Anthem_003435613
Insys_Anthem_003435871                   Insys_Anthem_003435871
Insys_Anthem_003436007                   Insys_Anthem_003436007
Insys_Anthem_003436140                   Insys_Anthem_003436140
Insys_Anthem_003436415                   Insys_Anthem_003436415
Insys_Anthem_003436445                   Insys_Anthem_003436445

                                                    3202
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3204 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003436446                   Insys_Anthem_003436446
Insys_Anthem_003436448                   Insys_Anthem_003436448
Insys_Anthem_003436517                   Insys_Anthem_003436517
Insys_Anthem_003436549                   Insys_Anthem_003436549
Insys_Anthem_003436579                   Insys_Anthem_003436579
Insys_Anthem_003436588                   Insys_Anthem_003436588
Insys_Anthem_003436600                   Insys_Anthem_003436600
Insys_Anthem_003436605                   Insys_Anthem_003436605
Insys_Anthem_003436634                   Insys_Anthem_003436634
Insys_Anthem_003436818                   Insys_Anthem_003436818
Insys_Anthem_003436820                   Insys_Anthem_003436820
Insys_Anthem_003436826                   Insys_Anthem_003436826
Insys_Anthem_003436876                   Insys_Anthem_003436876
Insys_Anthem_003436988                   Insys_Anthem_003436988
Insys_Anthem_003437124                   Insys_Anthem_003437124
Insys_Anthem_003437126                   Insys_Anthem_003437126
Insys_Anthem_003437147                   Insys_Anthem_003437147
Insys_Anthem_003437271                   Insys_Anthem_003437271
Insys_Anthem_003437276                   Insys_Anthem_003437276
Insys_Anthem_003437370                   Insys_Anthem_003437370
Insys_Anthem_003437372                   Insys_Anthem_003437372
Insys_Anthem_003437373                   Insys_Anthem_003437373
Insys_Anthem_003437418                   Insys_Anthem_003437418
Insys_Anthem_003437476                   Insys_Anthem_003437476
Insys_Anthem_003437699                   Insys_Anthem_003437699
Insys_Anthem_003437873                   Insys_Anthem_003437873
Insys_Anthem_003438182                   Insys_Anthem_003438182
Insys_Anthem_003438233                   Insys_Anthem_003438233
Insys_Anthem_003438292                   Insys_Anthem_003438292
Insys_Anthem_003438440                   Insys_Anthem_003438440
Insys_Anthem_003438713                   Insys_Anthem_003438713
Insys_Anthem_003438801                   Insys_Anthem_003438801
Insys_Anthem_003438957                   Insys_Anthem_003438957
Insys_Anthem_003438981                   Insys_Anthem_003438981
Insys_Anthem_003439013                   Insys_Anthem_003439013
Insys_Anthem_003439027                   Insys_Anthem_003439027
Insys_Anthem_003439077                   Insys_Anthem_003439077
Insys_Anthem_003439223                   Insys_Anthem_003439223
Insys_Anthem_003439238                   Insys_Anthem_003439238
Insys_Anthem_003439268                   Insys_Anthem_003439268
Insys_Anthem_003439272                   Insys_Anthem_003439272
Insys_Anthem_003439356                   Insys_Anthem_003439356
Insys_Anthem_003439450                   Insys_Anthem_003439450
Insys_Anthem_003439545                   Insys_Anthem_003439545
Insys_Anthem_003439653                   Insys_Anthem_003439653
Insys_Anthem_003439873                   Insys_Anthem_003439873
Insys_Anthem_003439897                   Insys_Anthem_003439897

                                                    3203
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3205 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003439904                   Insys_Anthem_003439904
Insys_Anthem_003440011                   Insys_Anthem_003440011
Insys_Anthem_003440012                   Insys_Anthem_003440012
Insys_Anthem_003440013                   Insys_Anthem_003440013
Insys_Anthem_003440015                   Insys_Anthem_003440015
Insys_Anthem_003440017                   Insys_Anthem_003440017
Insys_Anthem_003440019                   Insys_Anthem_003440019
Insys_Anthem_003440065                   Insys_Anthem_003440065
Insys_Anthem_003440176                   Insys_Anthem_003440176
Insys_Anthem_003440187                   Insys_Anthem_003440187
Insys_Anthem_003440223                   Insys_Anthem_003440223
Insys_Anthem_003440249                   Insys_Anthem_003440249
Insys_Anthem_003440266                   Insys_Anthem_003440266
Insys_Anthem_003440301                   Insys_Anthem_003440301
Insys_Anthem_003440343                   Insys_Anthem_003440343
Insys_Anthem_003440351                   Insys_Anthem_003440351
Insys_Anthem_003440354                   Insys_Anthem_003440354
Insys_Anthem_003440364                   Insys_Anthem_003440364
Insys_Anthem_003440407                   Insys_Anthem_003440407
Insys_Anthem_003440409                   Insys_Anthem_003440409
Insys_Anthem_003440410                   Insys_Anthem_003440410
Insys_Anthem_003440448                   Insys_Anthem_003440448
Insys_Anthem_003440513                   Insys_Anthem_003440513
Insys_Anthem_003440532                   Insys_Anthem_003440532
Insys_Anthem_003440561                   Insys_Anthem_003440561
Insys_Anthem_003440574                   Insys_Anthem_003440574
Insys_Anthem_003440625                   Insys_Anthem_003440625
Insys_Anthem_003440637                   Insys_Anthem_003440637
Insys_Anthem_003440822                   Insys_Anthem_003440822
Insys_Anthem_003441073                   Insys_Anthem_003441073
Insys_Anthem_003441076                   Insys_Anthem_003441076
Insys_Anthem_003441138                   Insys_Anthem_003441138
Insys_Anthem_003441453                   Insys_Anthem_003441453
Insys_Anthem_003441755                   Insys_Anthem_003441755
Insys_Anthem_003441757                   Insys_Anthem_003441757
Insys_Anthem_003441812                   Insys_Anthem_003441812
Insys_Anthem_003441899                   Insys_Anthem_003441899
Insys_Anthem_003441903                   Insys_Anthem_003441903
Insys_Anthem_003441907                   Insys_Anthem_003441907
Insys_Anthem_003441910                   Insys_Anthem_003441910
Insys_Anthem_003441938                   Insys_Anthem_003441938
Insys_Anthem_003442034                   Insys_Anthem_003442034
Insys_Anthem_003442058                   Insys_Anthem_003442058
Insys_Anthem_003442059                   Insys_Anthem_003442059
Insys_Anthem_003442250                   Insys_Anthem_003442250
Insys_Anthem_003442365                   Insys_Anthem_003442365
Insys_Anthem_003442372                   Insys_Anthem_003442372

                                                    3204
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3206 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003442397                   Insys_Anthem_003442397
Insys_Anthem_003442449                   Insys_Anthem_003442449
Insys_Anthem_003442746                   Insys_Anthem_003442746
Insys_Anthem_003442784                   Insys_Anthem_003442784
Insys_Anthem_003442806                   Insys_Anthem_003442806
Insys_Anthem_003442867                   Insys_Anthem_003442867
Insys_Anthem_003442947                   Insys_Anthem_003442947
Insys_Anthem_003443205                   Insys_Anthem_003443205
Insys_Anthem_003443206                   Insys_Anthem_003443206
Insys_Anthem_003443208                   Insys_Anthem_003443208
Insys_Anthem_003443209                   Insys_Anthem_003443209
Insys_Anthem_003443384                   Insys_Anthem_003443384
Insys_Anthem_003443439                   Insys_Anthem_003443439
Insys_Anthem_003443518                   Insys_Anthem_003443518
Insys_Anthem_003443571                   Insys_Anthem_003443571
Insys_Anthem_003443751                   Insys_Anthem_003443751
Insys_Anthem_003443793                   Insys_Anthem_003443793
Insys_Anthem_003443959                   Insys_Anthem_003443959
Insys_Anthem_003443963                   Insys_Anthem_003443963
Insys_Anthem_003444046                   Insys_Anthem_003444046
Insys_Anthem_003444054                   Insys_Anthem_003444054
Insys_Anthem_003444302                   Insys_Anthem_003444302
Insys_Anthem_003444304                   Insys_Anthem_003444304
Insys_Anthem_003444306                   Insys_Anthem_003444306
Insys_Anthem_003444308                   Insys_Anthem_003444308
Insys_Anthem_003444366                   Insys_Anthem_003444366
Insys_Anthem_003444504                   Insys_Anthem_003444504
Insys_Anthem_003444508                   Insys_Anthem_003444508
Insys_Anthem_003444509                   Insys_Anthem_003444509
Insys_Anthem_003444826                   Insys_Anthem_003444826
Insys_Anthem_003444872                   Insys_Anthem_003444872
Insys_Anthem_003445018                   Insys_Anthem_003445018
Insys_Anthem_003445019                   Insys_Anthem_003445019
Insys_Anthem_003445248                   Insys_Anthem_003445248
Insys_Anthem_003445261                   Insys_Anthem_003445261
Insys_Anthem_003445524                   Insys_Anthem_003445524
Insys_Anthem_003445531                   Insys_Anthem_003445531
Insys_Anthem_003445537                   Insys_Anthem_003445537
Insys_Anthem_003445548                   Insys_Anthem_003445548
Insys_Anthem_003445562                   Insys_Anthem_003445562
Insys_Anthem_003445563                   Insys_Anthem_003445563
Insys_Anthem_003445857                   Insys_Anthem_003445857
Insys_Anthem_003445866                   Insys_Anthem_003445866
Insys_Anthem_003445867                   Insys_Anthem_003445867
Insys_Anthem_003445868                   Insys_Anthem_003445868
Insys_Anthem_003445895                   Insys_Anthem_003445895
Insys_Anthem_003445917                   Insys_Anthem_003445917

                                                    3205
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3207 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003446055                   Insys_Anthem_003446055
Insys_Anthem_003446166                   Insys_Anthem_003446166
Insys_Anthem_003446347                   Insys_Anthem_003446347
Insys_Anthem_003446407                   Insys_Anthem_003446407
Insys_Anthem_003446408                   Insys_Anthem_003446408
Insys_Anthem_003446561                   Insys_Anthem_003446561
Insys_Anthem_003446624                   Insys_Anthem_003446624
Insys_Anthem_003446692                   Insys_Anthem_003446692
Insys_Anthem_003446805                   Insys_Anthem_003446805
Insys_Anthem_003446872                   Insys_Anthem_003446872
Insys_Anthem_003446873                   Insys_Anthem_003446873
Insys_Anthem_003446960                   Insys_Anthem_003446960
Insys_Anthem_003446961                   Insys_Anthem_003446961
Insys_Anthem_003447074                   Insys_Anthem_003447074
Insys_Anthem_003447128                   Insys_Anthem_003447128
Insys_Anthem_003447202                   Insys_Anthem_003447202
Insys_Anthem_003447259                   Insys_Anthem_003447259
Insys_Anthem_003447262                   Insys_Anthem_003447262
Insys_Anthem_003447263                   Insys_Anthem_003447263
Insys_Anthem_003447264                   Insys_Anthem_003447264
Insys_Anthem_003447265                   Insys_Anthem_003447265
Insys_Anthem_003447266                   Insys_Anthem_003447266
Insys_Anthem_003447267                   Insys_Anthem_003447267
Insys_Anthem_003447271                   Insys_Anthem_003447271
Insys_Anthem_003447272                   Insys_Anthem_003447272
Insys_Anthem_003447274                   Insys_Anthem_003447274
Insys_Anthem_003447275                   Insys_Anthem_003447275
Insys_Anthem_003447279                   Insys_Anthem_003447279
Insys_Anthem_003447280                   Insys_Anthem_003447280
Insys_Anthem_003447282                   Insys_Anthem_003447282
Insys_Anthem_003447283                   Insys_Anthem_003447283
Insys_Anthem_003447285                   Insys_Anthem_003447285
Insys_Anthem_003447286                   Insys_Anthem_003447286
Insys_Anthem_003447287                   Insys_Anthem_003447287
Insys_Anthem_003447294                   Insys_Anthem_003447294
Insys_Anthem_003447295                   Insys_Anthem_003447295
Insys_Anthem_003447298                   Insys_Anthem_003447298
Insys_Anthem_003447299                   Insys_Anthem_003447299
Insys_Anthem_003447301                   Insys_Anthem_003447301
Insys_Anthem_003447503                   Insys_Anthem_003447503
Insys_Anthem_003447525                   Insys_Anthem_003447525
Insys_Anthem_003447742                   Insys_Anthem_003447742
Insys_Anthem_003447782                   Insys_Anthem_003447782
Insys_Anthem_003447856                   Insys_Anthem_003447856
Insys_Anthem_003448236                   Insys_Anthem_003448236
Insys_Anthem_003448356                   Insys_Anthem_003448356
Insys_Anthem_003448479                   Insys_Anthem_003448479

                                                    3206
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3208 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003448485                   Insys_Anthem_003448485
Insys_Anthem_003448522                   Insys_Anthem_003448522
Insys_Anthem_003448710                   Insys_Anthem_003448710
Insys_Anthem_003448724                   Insys_Anthem_003448724
Insys_Anthem_003448732                   Insys_Anthem_003448732
Insys_Anthem_003448841                   Insys_Anthem_003448841
Insys_Anthem_003449077                   Insys_Anthem_003449077
Insys_Anthem_003449126                   Insys_Anthem_003449126
Insys_Anthem_003449139                   Insys_Anthem_003449139
Insys_Anthem_003449154                   Insys_Anthem_003449154
Insys_Anthem_003449173                   Insys_Anthem_003449173
Insys_Anthem_003449175                   Insys_Anthem_003449175
Insys_Anthem_003449176                   Insys_Anthem_003449176
Insys_Anthem_003449181                   Insys_Anthem_003449181
Insys_Anthem_003449189                   Insys_Anthem_003449189
Insys_Anthem_003449292                   Insys_Anthem_003449292
Insys_Anthem_003449465                   Insys_Anthem_003449465
Insys_Anthem_003449485                   Insys_Anthem_003449485
Insys_Anthem_003449533                   Insys_Anthem_003449533
Insys_Anthem_003449609                   Insys_Anthem_003449609
Insys_Anthem_003449614                   Insys_Anthem_003449614
Insys_Anthem_003449725                   Insys_Anthem_003449725
Insys_Anthem_003449847                   Insys_Anthem_003449847
Insys_Anthem_003449851                   Insys_Anthem_003449851
Insys_Anthem_003450005                   Insys_Anthem_003450005
Insys_Anthem_003450081                   Insys_Anthem_003450081
Insys_Anthem_003450090                   Insys_Anthem_003450090
Insys_Anthem_003450139                   Insys_Anthem_003450139
Insys_Anthem_003450225                   Insys_Anthem_003450225
Insys_Anthem_003450290                   Insys_Anthem_003450290
Insys_Anthem_003450310                   Insys_Anthem_003450310
Insys_Anthem_003450343                   Insys_Anthem_003450343
Insys_Anthem_003450395                   Insys_Anthem_003450395
Insys_Anthem_003450433                   Insys_Anthem_003450433
Insys_Anthem_003450513                   Insys_Anthem_003450513
Insys_Anthem_003450632                   Insys_Anthem_003450632
Insys_Anthem_003450811                   Insys_Anthem_003450811
Insys_Anthem_003450946                   Insys_Anthem_003450946
Insys_Anthem_003451165                   Insys_Anthem_003451165
Insys_Anthem_003451192                   Insys_Anthem_003451192
Insys_Anthem_003451323                   Insys_Anthem_003451323
Insys_Anthem_003451324                   Insys_Anthem_003451324
Insys_Anthem_003451437                   Insys_Anthem_003451437
Insys_Anthem_003451462                   Insys_Anthem_003451462
Insys_Anthem_003451770                   Insys_Anthem_003451770
Insys_Anthem_003451801                   Insys_Anthem_003451801
Insys_Anthem_003451895                   Insys_Anthem_003451895

                                                    3207
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3209 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003451898                   Insys_Anthem_003451898
Insys_Anthem_003452019                   Insys_Anthem_003452019
Insys_Anthem_003452026                   Insys_Anthem_003452026
Insys_Anthem_003452030                   Insys_Anthem_003452030
Insys_Anthem_003452067                   Insys_Anthem_003452067
Insys_Anthem_003452070                   Insys_Anthem_003452070
Insys_Anthem_003452078                   Insys_Anthem_003452078
Insys_Anthem_003452084                   Insys_Anthem_003452084
Insys_Anthem_003452102                   Insys_Anthem_003452102
Insys_Anthem_003452124                   Insys_Anthem_003452124
Insys_Anthem_003452276                   Insys_Anthem_003452276
Insys_Anthem_003452281                   Insys_Anthem_003452281
Insys_Anthem_003452298                   Insys_Anthem_003452298
Insys_Anthem_003452302                   Insys_Anthem_003452302
Insys_Anthem_003452309                   Insys_Anthem_003452309
Insys_Anthem_003452316                   Insys_Anthem_003452316
Insys_Anthem_003452318                   Insys_Anthem_003452318
Insys_Anthem_003452342                   Insys_Anthem_003452342
Insys_Anthem_003452346                   Insys_Anthem_003452346
Insys_Anthem_003452364                   Insys_Anthem_003452364
Insys_Anthem_003452378                   Insys_Anthem_003452378
Insys_Anthem_003452406                   Insys_Anthem_003452406
Insys_Anthem_003452423                   Insys_Anthem_003452423
Insys_Anthem_003452435                   Insys_Anthem_003452435
Insys_Anthem_003452444                   Insys_Anthem_003452444
Insys_Anthem_003452450                   Insys_Anthem_003452450
Insys_Anthem_003452456                   Insys_Anthem_003452456
Insys_Anthem_003452459                   Insys_Anthem_003452459
Insys_Anthem_003452463                   Insys_Anthem_003452463
Insys_Anthem_003452465                   Insys_Anthem_003452465
Insys_Anthem_003452526                   Insys_Anthem_003452526
Insys_Anthem_003452537                   Insys_Anthem_003452537
Insys_Anthem_003452629                   Insys_Anthem_003452629
Insys_Anthem_003452702                   Insys_Anthem_003452702
Insys_Anthem_003452721                   Insys_Anthem_003452721
Insys_Anthem_003452735                   Insys_Anthem_003452735
Insys_Anthem_003452748                   Insys_Anthem_003452748
Insys_Anthem_003452750                   Insys_Anthem_003452750
Insys_Anthem_003452760                   Insys_Anthem_003452760
Insys_Anthem_003452761                   Insys_Anthem_003452761
Insys_Anthem_003452777                   Insys_Anthem_003452777
Insys_Anthem_003452794                   Insys_Anthem_003452794
Insys_Anthem_003452808                   Insys_Anthem_003452808
Insys_Anthem_003452812                   Insys_Anthem_003452812
Insys_Anthem_003452815                   Insys_Anthem_003452815
Insys_Anthem_003452821                   Insys_Anthem_003452821
Insys_Anthem_003452823                   Insys_Anthem_003452823

                                                    3208
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3210 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003452855                   Insys_Anthem_003452855
Insys_Anthem_003452883                   Insys_Anthem_003452883
Insys_Anthem_003452895                   Insys_Anthem_003452895
Insys_Anthem_003452909                   Insys_Anthem_003452909
Insys_Anthem_003452911                   Insys_Anthem_003452911
Insys_Anthem_003452912                   Insys_Anthem_003452912
Insys_Anthem_003452913                   Insys_Anthem_003452913
Insys_Anthem_003452914                   Insys_Anthem_003452914
Insys_Anthem_003452930                   Insys_Anthem_003452930
Insys_Anthem_003452931                   Insys_Anthem_003452931
Insys_Anthem_003452933                   Insys_Anthem_003452933
Insys_Anthem_003452943                   Insys_Anthem_003452943
Insys_Anthem_003452944                   Insys_Anthem_003452944
Insys_Anthem_003452962                   Insys_Anthem_003452962
Insys_Anthem_003452965                   Insys_Anthem_003452965
Insys_Anthem_003452992                   Insys_Anthem_003452992
Insys_Anthem_003453011                   Insys_Anthem_003453011
Insys_Anthem_003453020                   Insys_Anthem_003453020
Insys_Anthem_003453021                   Insys_Anthem_003453021
Insys_Anthem_003453027                   Insys_Anthem_003453027
Insys_Anthem_003453037                   Insys_Anthem_003453037
Insys_Anthem_003453039                   Insys_Anthem_003453039
Insys_Anthem_003453059                   Insys_Anthem_003453059
Insys_Anthem_003453076                   Insys_Anthem_003453076
Insys_Anthem_003453137                   Insys_Anthem_003453137
Insys_Anthem_003453138                   Insys_Anthem_003453138
Insys_Anthem_003453152                   Insys_Anthem_003453152
Insys_Anthem_003453159                   Insys_Anthem_003453159
Insys_Anthem_003453169                   Insys_Anthem_003453169
Insys_Anthem_003453175                   Insys_Anthem_003453175
Insys_Anthem_003453181                   Insys_Anthem_003453181
Insys_Anthem_003453182                   Insys_Anthem_003453182
Insys_Anthem_003453185                   Insys_Anthem_003453185
Insys_Anthem_003453205                   Insys_Anthem_003453205
Insys_Anthem_003453217                   Insys_Anthem_003453217
Insys_Anthem_003453219                   Insys_Anthem_003453219
Insys_Anthem_003453221                   Insys_Anthem_003453221
Insys_Anthem_003453226                   Insys_Anthem_003453226
Insys_Anthem_003453246                   Insys_Anthem_003453246
Insys_Anthem_003453247                   Insys_Anthem_003453247
Insys_Anthem_003453249                   Insys_Anthem_003453249
Insys_Anthem_003453250                   Insys_Anthem_003453250
Insys_Anthem_003453254                   Insys_Anthem_003453254
Insys_Anthem_003453261                   Insys_Anthem_003453261
Insys_Anthem_003453262                   Insys_Anthem_003453262
Insys_Anthem_003453263                   Insys_Anthem_003453263
Insys_Anthem_003453266                   Insys_Anthem_003453266

                                                    3209
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3211 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003453270                   Insys_Anthem_003453270
Insys_Anthem_003453297                   Insys_Anthem_003453297
Insys_Anthem_003453305                   Insys_Anthem_003453305
Insys_Anthem_003453371                   Insys_Anthem_003453371
Insys_Anthem_003453403                   Insys_Anthem_003453403
Insys_Anthem_003453405                   Insys_Anthem_003453405
Insys_Anthem_003453413                   Insys_Anthem_003453413
Insys_Anthem_003453429                   Insys_Anthem_003453429
Insys_Anthem_003453443                   Insys_Anthem_003453443
Insys_Anthem_003453456                   Insys_Anthem_003453456
Insys_Anthem_003453461                   Insys_Anthem_003453461
Insys_Anthem_003453469                   Insys_Anthem_003453469
Insys_Anthem_003453493                   Insys_Anthem_003453493
Insys_Anthem_003453502                   Insys_Anthem_003453502
Insys_Anthem_003453516                   Insys_Anthem_003453516
Insys_Anthem_003453569                   Insys_Anthem_003453569
Insys_Anthem_003453596                   Insys_Anthem_003453596
Insys_Anthem_003453597                   Insys_Anthem_003453597
Insys_Anthem_003453599                   Insys_Anthem_003453599
Insys_Anthem_003453604                   Insys_Anthem_003453604
Insys_Anthem_003453616                   Insys_Anthem_003453616
Insys_Anthem_003453619                   Insys_Anthem_003453619
Insys_Anthem_003453628                   Insys_Anthem_003453628
Insys_Anthem_003453632                   Insys_Anthem_003453632
Insys_Anthem_003453633                   Insys_Anthem_003453633
Insys_Anthem_003453653                   Insys_Anthem_003453653
Insys_Anthem_003453657                   Insys_Anthem_003453657
Insys_Anthem_003453660                   Insys_Anthem_003453660
Insys_Anthem_003453663                   Insys_Anthem_003453663
Insys_Anthem_003453673                   Insys_Anthem_003453673
Insys_Anthem_003453692                   Insys_Anthem_003453692
Insys_Anthem_003453694                   Insys_Anthem_003453694
Insys_Anthem_003453700                   Insys_Anthem_003453700
Insys_Anthem_003453708                   Insys_Anthem_003453708
Insys_Anthem_003453709                   Insys_Anthem_003453709
Insys_Anthem_003453713                   Insys_Anthem_003453713
Insys_Anthem_003453720                   Insys_Anthem_003453720
Insys_Anthem_003453721                   Insys_Anthem_003453721
Insys_Anthem_003453734                   Insys_Anthem_003453734
Insys_Anthem_003453735                   Insys_Anthem_003453735
Insys_Anthem_003453736                   Insys_Anthem_003453736
Insys_Anthem_003453742                   Insys_Anthem_003453742
Insys_Anthem_003453753                   Insys_Anthem_003453753
Insys_Anthem_003453755                   Insys_Anthem_003453755
Insys_Anthem_003453757                   Insys_Anthem_003453757
Insys_Anthem_003453762                   Insys_Anthem_003453762
Insys_Anthem_003453764                   Insys_Anthem_003453764

                                                    3210
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3212 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003453788                   Insys_Anthem_003453788
Insys_Anthem_003453796                   Insys_Anthem_003453796
Insys_Anthem_003453800                   Insys_Anthem_003453800
Insys_Anthem_003453803                   Insys_Anthem_003453803
Insys_Anthem_003453805                   Insys_Anthem_003453805
Insys_Anthem_003453811                   Insys_Anthem_003453811
Insys_Anthem_003453819                   Insys_Anthem_003453819
Insys_Anthem_003453830                   Insys_Anthem_003453830
Insys_Anthem_003453851                   Insys_Anthem_003453851
Insys_Anthem_003453871                   Insys_Anthem_003453871
Insys_Anthem_003453872                   Insys_Anthem_003453872
Insys_Anthem_003453883                   Insys_Anthem_003453883
Insys_Anthem_003453893                   Insys_Anthem_003453893
Insys_Anthem_003453905                   Insys_Anthem_003453905
Insys_Anthem_003453913                   Insys_Anthem_003453913
Insys_Anthem_003453995                   Insys_Anthem_003453995
Insys_Anthem_003453997                   Insys_Anthem_003453997
Insys_Anthem_003454000                   Insys_Anthem_003454000
Insys_Anthem_003454016                   Insys_Anthem_003454016
Insys_Anthem_003454019                   Insys_Anthem_003454019
Insys_Anthem_003454028                   Insys_Anthem_003454028
Insys_Anthem_003454056                   Insys_Anthem_003454056
Insys_Anthem_003454059                   Insys_Anthem_003454059
Insys_Anthem_003454060                   Insys_Anthem_003454060
Insys_Anthem_003454061                   Insys_Anthem_003454061
Insys_Anthem_003454078                   Insys_Anthem_003454078
Insys_Anthem_003454127                   Insys_Anthem_003454127
Insys_Anthem_003454135                   Insys_Anthem_003454135
Insys_Anthem_003454157                   Insys_Anthem_003454157
Insys_Anthem_003454166                   Insys_Anthem_003454166
Insys_Anthem_003454183                   Insys_Anthem_003454183
Insys_Anthem_003454221                   Insys_Anthem_003454221
Insys_Anthem_003454240                   Insys_Anthem_003454240
Insys_Anthem_003454241                   Insys_Anthem_003454241
Insys_Anthem_003454242                   Insys_Anthem_003454242
Insys_Anthem_003454254                   Insys_Anthem_003454254
Insys_Anthem_003454284                   Insys_Anthem_003454284
Insys_Anthem_003454285                   Insys_Anthem_003454285
Insys_Anthem_003454295                   Insys_Anthem_003454295
Insys_Anthem_003454301                   Insys_Anthem_003454301
Insys_Anthem_003454316                   Insys_Anthem_003454316
Insys_Anthem_003454330                   Insys_Anthem_003454330
Insys_Anthem_003454338                   Insys_Anthem_003454338
Insys_Anthem_003454343                   Insys_Anthem_003454343
Insys_Anthem_003454346                   Insys_Anthem_003454346
Insys_Anthem_003454455                   Insys_Anthem_003454455
Insys_Anthem_003454468                   Insys_Anthem_003454468

                                                    3211
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3213 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003454469                   Insys_Anthem_003454469
Insys_Anthem_003454491                   Insys_Anthem_003454491
Insys_Anthem_003454494                   Insys_Anthem_003454494
Insys_Anthem_003454547                   Insys_Anthem_003454547
Insys_Anthem_003454584                   Insys_Anthem_003454584
Insys_Anthem_003454597                   Insys_Anthem_003454597
Insys_Anthem_003454601                   Insys_Anthem_003454601
Insys_Anthem_003454640                   Insys_Anthem_003454640
Insys_Anthem_003454667                   Insys_Anthem_003454667
Insys_Anthem_003454682                   Insys_Anthem_003454682
Insys_Anthem_003454694                   Insys_Anthem_003454694
Insys_Anthem_003454696                   Insys_Anthem_003454696
Insys_Anthem_003454703                   Insys_Anthem_003454703
Insys_Anthem_003454709                   Insys_Anthem_003454709
Insys_Anthem_003454733                   Insys_Anthem_003454733
Insys_Anthem_003454742                   Insys_Anthem_003454742
Insys_Anthem_003454745                   Insys_Anthem_003454745
Insys_Anthem_003454748                   Insys_Anthem_003454748
Insys_Anthem_003454834                   Insys_Anthem_003454834
Insys_Anthem_003454835                   Insys_Anthem_003454835
Insys_Anthem_003454870                   Insys_Anthem_003454870
Insys_Anthem_003454889                   Insys_Anthem_003454889
Insys_Anthem_003454893                   Insys_Anthem_003454893
Insys_Anthem_003454902                   Insys_Anthem_003454902
Insys_Anthem_003454905                   Insys_Anthem_003454905
Insys_Anthem_003454906                   Insys_Anthem_003454906
Insys_Anthem_003454910                   Insys_Anthem_003454910
Insys_Anthem_003454924                   Insys_Anthem_003454924
Insys_Anthem_003454937                   Insys_Anthem_003454937
Insys_Anthem_003454948                   Insys_Anthem_003454948
Insys_Anthem_003454962                   Insys_Anthem_003454962
Insys_Anthem_003454963                   Insys_Anthem_003454963
Insys_Anthem_003454970                   Insys_Anthem_003454970
Insys_Anthem_003454978                   Insys_Anthem_003454978
Insys_Anthem_003454980                   Insys_Anthem_003454980
Insys_Anthem_003454982                   Insys_Anthem_003454982
Insys_Anthem_003455004                   Insys_Anthem_003455004
Insys_Anthem_003455007                   Insys_Anthem_003455007
Insys_Anthem_003455008                   Insys_Anthem_003455008
Insys_Anthem_003455019                   Insys_Anthem_003455019
Insys_Anthem_003455025                   Insys_Anthem_003455025
Insys_Anthem_003455028                   Insys_Anthem_003455028
Insys_Anthem_003455036                   Insys_Anthem_003455036
Insys_Anthem_003455039                   Insys_Anthem_003455039
Insys_Anthem_003455042                   Insys_Anthem_003455042
Insys_Anthem_003455061                   Insys_Anthem_003455061
Insys_Anthem_003455069                   Insys_Anthem_003455069

                                                    3212
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3214 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003455081                   Insys_Anthem_003455081
Insys_Anthem_003455150                   Insys_Anthem_003455150
Insys_Anthem_003455151                   Insys_Anthem_003455151
Insys_Anthem_003455174                   Insys_Anthem_003455174
Insys_Anthem_003455176                   Insys_Anthem_003455176
Insys_Anthem_003455197                   Insys_Anthem_003455197
Insys_Anthem_003455199                   Insys_Anthem_003455199
Insys_Anthem_003455200                   Insys_Anthem_003455200
Insys_Anthem_003455213                   Insys_Anthem_003455213
Insys_Anthem_003455232                   Insys_Anthem_003455232
Insys_Anthem_003455259                   Insys_Anthem_003455259
Insys_Anthem_003455263                   Insys_Anthem_003455263
Insys_Anthem_003455267                   Insys_Anthem_003455267
Insys_Anthem_003455297                   Insys_Anthem_003455297
Insys_Anthem_003455348                   Insys_Anthem_003455348
Insys_Anthem_003455370                   Insys_Anthem_003455370
Insys_Anthem_003455387                   Insys_Anthem_003455387
Insys_Anthem_003455390                   Insys_Anthem_003455390
Insys_Anthem_003455397                   Insys_Anthem_003455397
Insys_Anthem_003455411                   Insys_Anthem_003455411
Insys_Anthem_003455419                   Insys_Anthem_003455419
Insys_Anthem_003455428                   Insys_Anthem_003455428
Insys_Anthem_003455430                   Insys_Anthem_003455430
Insys_Anthem_003455455                   Insys_Anthem_003455455
Insys_Anthem_003455497                   Insys_Anthem_003455497
Insys_Anthem_003455556                   Insys_Anthem_003455556
Insys_Anthem_003455565                   Insys_Anthem_003455565
Insys_Anthem_003455569                   Insys_Anthem_003455569
Insys_Anthem_003455580                   Insys_Anthem_003455580
Insys_Anthem_003455589                   Insys_Anthem_003455589
Insys_Anthem_003455602                   Insys_Anthem_003455602
Insys_Anthem_003455615                   Insys_Anthem_003455615
Insys_Anthem_003455635                   Insys_Anthem_003455635
Insys_Anthem_003455792                   Insys_Anthem_003455792
Insys_Anthem_003455936                   Insys_Anthem_003455936
Insys_Anthem_003455937                   Insys_Anthem_003455937
Insys_Anthem_003455944                   Insys_Anthem_003455944
Insys_Anthem_003455950                   Insys_Anthem_003455950
Insys_Anthem_003455956                   Insys_Anthem_003455956
Insys_Anthem_003455959                   Insys_Anthem_003455959
Insys_Anthem_003455966                   Insys_Anthem_003455966
Insys_Anthem_003455975                   Insys_Anthem_003455975
Insys_Anthem_003455982                   Insys_Anthem_003455982
Insys_Anthem_003455983                   Insys_Anthem_003455983
Insys_Anthem_003455995                   Insys_Anthem_003455995
Insys_Anthem_003456005                   Insys_Anthem_003456005
Insys_Anthem_003456006                   Insys_Anthem_003456006

                                                    3213
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3215 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003456013                   Insys_Anthem_003456013
Insys_Anthem_003456016                   Insys_Anthem_003456016
Insys_Anthem_003456034                   Insys_Anthem_003456034
Insys_Anthem_003456150                   Insys_Anthem_003456150
Insys_Anthem_003456160                   Insys_Anthem_003456160
Insys_Anthem_003456163                   Insys_Anthem_003456163
Insys_Anthem_003456172                   Insys_Anthem_003456172
Insys_Anthem_003456174                   Insys_Anthem_003456174
Insys_Anthem_003456181                   Insys_Anthem_003456181
Insys_Anthem_003456202                   Insys_Anthem_003456202
Insys_Anthem_003456204                   Insys_Anthem_003456204
Insys_Anthem_003456206                   Insys_Anthem_003456206
Insys_Anthem_003456212                   Insys_Anthem_003456212
Insys_Anthem_003456221                   Insys_Anthem_003456221
Insys_Anthem_003456321                   Insys_Anthem_003456321
Insys_Anthem_003456349                   Insys_Anthem_003456349
Insys_Anthem_003456367                   Insys_Anthem_003456367
Insys_Anthem_003456372                   Insys_Anthem_003456372
Insys_Anthem_003456375                   Insys_Anthem_003456375
Insys_Anthem_003456376                   Insys_Anthem_003456376
Insys_Anthem_003456383                   Insys_Anthem_003456383
Insys_Anthem_003456384                   Insys_Anthem_003456384
Insys_Anthem_003456392                   Insys_Anthem_003456392
Insys_Anthem_003456403                   Insys_Anthem_003456403
Insys_Anthem_003456405                   Insys_Anthem_003456405
Insys_Anthem_003456409                   Insys_Anthem_003456409
Insys_Anthem_003456422                   Insys_Anthem_003456422
Insys_Anthem_003456429                   Insys_Anthem_003456429
Insys_Anthem_003456439                   Insys_Anthem_003456439
Insys_Anthem_003456446                   Insys_Anthem_003456446
Insys_Anthem_003456448                   Insys_Anthem_003456448
Insys_Anthem_003456453                   Insys_Anthem_003456453
Insys_Anthem_003456495                   Insys_Anthem_003456495
Insys_Anthem_003456560                   Insys_Anthem_003456560
Insys_Anthem_003456561                   Insys_Anthem_003456561
Insys_Anthem_003456562                   Insys_Anthem_003456562
Insys_Anthem_003456569                   Insys_Anthem_003456569
Insys_Anthem_003456586                   Insys_Anthem_003456586
Insys_Anthem_003456588                   Insys_Anthem_003456588
Insys_Anthem_003456604                   Insys_Anthem_003456604
Insys_Anthem_003456618                   Insys_Anthem_003456618
Insys_Anthem_003456621                   Insys_Anthem_003456621
Insys_Anthem_003456633                   Insys_Anthem_003456633
Insys_Anthem_003456651                   Insys_Anthem_003456651
Insys_Anthem_003456660                   Insys_Anthem_003456660
Insys_Anthem_003456673                   Insys_Anthem_003456673
Insys_Anthem_003456675                   Insys_Anthem_003456675

                                                    3214
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3216 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003456681                   Insys_Anthem_003456681
Insys_Anthem_003456688                   Insys_Anthem_003456688
Insys_Anthem_003456713                   Insys_Anthem_003456713
Insys_Anthem_003456719                   Insys_Anthem_003456719
Insys_Anthem_003456722                   Insys_Anthem_003456722
Insys_Anthem_003456723                   Insys_Anthem_003456723
Insys_Anthem_003456738                   Insys_Anthem_003456738
Insys_Anthem_003456750                   Insys_Anthem_003456750
Insys_Anthem_003456752                   Insys_Anthem_003456752
Insys_Anthem_003456753                   Insys_Anthem_003456753
Insys_Anthem_003456783                   Insys_Anthem_003456783
Insys_Anthem_003456784                   Insys_Anthem_003456784
Insys_Anthem_003456804                   Insys_Anthem_003456804
Insys_Anthem_003456807                   Insys_Anthem_003456807
Insys_Anthem_003456810                   Insys_Anthem_003456810
Insys_Anthem_003456818                   Insys_Anthem_003456818
Insys_Anthem_003456831                   Insys_Anthem_003456831
Insys_Anthem_003456832                   Insys_Anthem_003456832
Insys_Anthem_003456836                   Insys_Anthem_003456836
Insys_Anthem_003456857                   Insys_Anthem_003456857
Insys_Anthem_003456866                   Insys_Anthem_003456866
Insys_Anthem_003456869                   Insys_Anthem_003456869
Insys_Anthem_003456874                   Insys_Anthem_003456874
Insys_Anthem_003456880                   Insys_Anthem_003456880
Insys_Anthem_003456882                   Insys_Anthem_003456882
Insys_Anthem_003456904                   Insys_Anthem_003456904
Insys_Anthem_003456905                   Insys_Anthem_003456905
Insys_Anthem_003456910                   Insys_Anthem_003456910
Insys_Anthem_003456911                   Insys_Anthem_003456911
Insys_Anthem_003456912                   Insys_Anthem_003456912
Insys_Anthem_003456926                   Insys_Anthem_003456926
Insys_Anthem_003456946                   Insys_Anthem_003456946
Insys_Anthem_003456951                   Insys_Anthem_003456951
Insys_Anthem_003456954                   Insys_Anthem_003456954
Insys_Anthem_003456962                   Insys_Anthem_003456962
Insys_Anthem_003456978                   Insys_Anthem_003456978
Insys_Anthem_003457020                   Insys_Anthem_003457020
Insys_Anthem_003457043                   Insys_Anthem_003457043
Insys_Anthem_003457090                   Insys_Anthem_003457090
Insys_Anthem_003457161                   Insys_Anthem_003457161
Insys_Anthem_003457174                   Insys_Anthem_003457174
Insys_Anthem_003457191                   Insys_Anthem_003457191
Insys_Anthem_003457210                   Insys_Anthem_003457210
Insys_Anthem_003457211                   Insys_Anthem_003457211
Insys_Anthem_003457215                   Insys_Anthem_003457215
Insys_Anthem_003457222                   Insys_Anthem_003457222
Insys_Anthem_003457224                   Insys_Anthem_003457224

                                                    3215
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3217 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003457255                   Insys_Anthem_003457255
Insys_Anthem_003457258                   Insys_Anthem_003457258
Insys_Anthem_003457262                   Insys_Anthem_003457262
Insys_Anthem_003457264                   Insys_Anthem_003457264
Insys_Anthem_003457269                   Insys_Anthem_003457269
Insys_Anthem_003457279                   Insys_Anthem_003457279
Insys_Anthem_003457314                   Insys_Anthem_003457314
Insys_Anthem_003457345                   Insys_Anthem_003457345
Insys_Anthem_003457431                   Insys_Anthem_003457431
Insys_Anthem_003457440                   Insys_Anthem_003457440
Insys_Anthem_003457456                   Insys_Anthem_003457456
Insys_Anthem_003457470                   Insys_Anthem_003457470
Insys_Anthem_003457476                   Insys_Anthem_003457476
Insys_Anthem_003457487                   Insys_Anthem_003457487
Insys_Anthem_003457496                   Insys_Anthem_003457496
Insys_Anthem_003457500                   Insys_Anthem_003457500
Insys_Anthem_003457504                   Insys_Anthem_003457504
Insys_Anthem_003457514                   Insys_Anthem_003457514
Insys_Anthem_003457516                   Insys_Anthem_003457516
Insys_Anthem_003457525                   Insys_Anthem_003457525
Insys_Anthem_003457527                   Insys_Anthem_003457527
Insys_Anthem_003457532                   Insys_Anthem_003457532
Insys_Anthem_003457540                   Insys_Anthem_003457540
Insys_Anthem_003457549                   Insys_Anthem_003457549
Insys_Anthem_003457560                   Insys_Anthem_003457560
Insys_Anthem_003457562                   Insys_Anthem_003457562
Insys_Anthem_003457565                   Insys_Anthem_003457565
Insys_Anthem_003457576                   Insys_Anthem_003457576
Insys_Anthem_003457578                   Insys_Anthem_003457578
Insys_Anthem_003457589                   Insys_Anthem_003457589
Insys_Anthem_003457608                   Insys_Anthem_003457608
Insys_Anthem_003457624                   Insys_Anthem_003457624
Insys_Anthem_003457627                   Insys_Anthem_003457627
Insys_Anthem_003457639                   Insys_Anthem_003457639
Insys_Anthem_003457645                   Insys_Anthem_003457645
Insys_Anthem_003457655                   Insys_Anthem_003457655
Insys_Anthem_003457661                   Insys_Anthem_003457661
Insys_Anthem_003457663                   Insys_Anthem_003457663
Insys_Anthem_003457667                   Insys_Anthem_003457667
Insys_Anthem_003457670                   Insys_Anthem_003457670
Insys_Anthem_003457673                   Insys_Anthem_003457673
Insys_Anthem_003457786                   Insys_Anthem_003457786
Insys_Anthem_003457809                   Insys_Anthem_003457809
Insys_Anthem_003457823                   Insys_Anthem_003457823
Insys_Anthem_003457895                   Insys_Anthem_003457895
Insys_Anthem_003457917                   Insys_Anthem_003457917
Insys_Anthem_003457922                   Insys_Anthem_003457922

                                                    3216
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3218 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003457952                   Insys_Anthem_003457952
Insys_Anthem_003457961                   Insys_Anthem_003457961
Insys_Anthem_003457969                   Insys_Anthem_003457969
Insys_Anthem_003457975                   Insys_Anthem_003457975
Insys_Anthem_003457984                   Insys_Anthem_003457984
Insys_Anthem_003457999                   Insys_Anthem_003457999
Insys_Anthem_003458000                   Insys_Anthem_003458000
Insys_Anthem_003458008                   Insys_Anthem_003458008
Insys_Anthem_003458090                   Insys_Anthem_003458090
Insys_Anthem_003458107                   Insys_Anthem_003458107
Insys_Anthem_003458141                   Insys_Anthem_003458141
Insys_Anthem_003458184                   Insys_Anthem_003458184
Insys_Anthem_003458188                   Insys_Anthem_003458188
Insys_Anthem_003458202                   Insys_Anthem_003458202
Insys_Anthem_003458225                   Insys_Anthem_003458225
Insys_Anthem_003458229                   Insys_Anthem_003458229
Insys_Anthem_003458234                   Insys_Anthem_003458234
Insys_Anthem_003458245                   Insys_Anthem_003458245
Insys_Anthem_003458249                   Insys_Anthem_003458249
Insys_Anthem_003458258                   Insys_Anthem_003458258
Insys_Anthem_003458260                   Insys_Anthem_003458260
Insys_Anthem_003458269                   Insys_Anthem_003458269
Insys_Anthem_003458276                   Insys_Anthem_003458276
Insys_Anthem_003458284                   Insys_Anthem_003458284
Insys_Anthem_003458289                   Insys_Anthem_003458289
Insys_Anthem_003458290                   Insys_Anthem_003458290
Insys_Anthem_003458315                   Insys_Anthem_003458315
Insys_Anthem_003458320                   Insys_Anthem_003458320
Insys_Anthem_003458335                   Insys_Anthem_003458335
Insys_Anthem_003458341                   Insys_Anthem_003458341
Insys_Anthem_003458343                   Insys_Anthem_003458343
Insys_Anthem_003458346                   Insys_Anthem_003458346
Insys_Anthem_003458361                   Insys_Anthem_003458361
Insys_Anthem_003458379                   Insys_Anthem_003458379
Insys_Anthem_003458380                   Insys_Anthem_003458380
Insys_Anthem_003458403                   Insys_Anthem_003458403
Insys_Anthem_003458413                   Insys_Anthem_003458413
Insys_Anthem_003458417                   Insys_Anthem_003458417
Insys_Anthem_003458437                   Insys_Anthem_003458437
Insys_Anthem_003458439                   Insys_Anthem_003458439
Insys_Anthem_003458442                   Insys_Anthem_003458442
Insys_Anthem_003458458                   Insys_Anthem_003458458
Insys_Anthem_003458463                   Insys_Anthem_003458463
Insys_Anthem_003458469                   Insys_Anthem_003458469
Insys_Anthem_003458476                   Insys_Anthem_003458476
Insys_Anthem_003458489                   Insys_Anthem_003458489
Insys_Anthem_003458497                   Insys_Anthem_003458497

                                                    3217
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3219 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003458499                   Insys_Anthem_003458499
Insys_Anthem_003458531                   Insys_Anthem_003458531
Insys_Anthem_003458535                   Insys_Anthem_003458535
Insys_Anthem_003458536                   Insys_Anthem_003458536
Insys_Anthem_003458541                   Insys_Anthem_003458541
Insys_Anthem_003458544                   Insys_Anthem_003458544
Insys_Anthem_003458553                   Insys_Anthem_003458553
Insys_Anthem_003458557                   Insys_Anthem_003458557
Insys_Anthem_003458563                   Insys_Anthem_003458563
Insys_Anthem_003458591                   Insys_Anthem_003458591
Insys_Anthem_003458615                   Insys_Anthem_003458615
Insys_Anthem_003458643                   Insys_Anthem_003458643
Insys_Anthem_003458650                   Insys_Anthem_003458650
Insys_Anthem_003458662                   Insys_Anthem_003458662
Insys_Anthem_003458735                   Insys_Anthem_003458735
Insys_Anthem_003458743                   Insys_Anthem_003458743
Insys_Anthem_003458746                   Insys_Anthem_003458746
Insys_Anthem_003458753                   Insys_Anthem_003458753
Insys_Anthem_003458761                   Insys_Anthem_003458761
Insys_Anthem_003458766                   Insys_Anthem_003458766
Insys_Anthem_003458773                   Insys_Anthem_003458773
Insys_Anthem_003458786                   Insys_Anthem_003458786
Insys_Anthem_003458804                   Insys_Anthem_003458804
Insys_Anthem_003458813                   Insys_Anthem_003458813
Insys_Anthem_003458816                   Insys_Anthem_003458816
Insys_Anthem_003458820                   Insys_Anthem_003458820
Insys_Anthem_003458836                   Insys_Anthem_003458836
Insys_Anthem_003458854                   Insys_Anthem_003458854
Insys_Anthem_003458856                   Insys_Anthem_003458856
Insys_Anthem_003458860                   Insys_Anthem_003458860
Insys_Anthem_003458882                   Insys_Anthem_003458882
Insys_Anthem_003458886                   Insys_Anthem_003458886
Insys_Anthem_003458896                   Insys_Anthem_003458896
Insys_Anthem_003458900                   Insys_Anthem_003458900
Insys_Anthem_003458908                   Insys_Anthem_003458908
Insys_Anthem_003458942                   Insys_Anthem_003458942
Insys_Anthem_003459005                   Insys_Anthem_003459005
Insys_Anthem_003459021                   Insys_Anthem_003459021
Insys_Anthem_003459022                   Insys_Anthem_003459022
Insys_Anthem_003459050                   Insys_Anthem_003459050
Insys_Anthem_003459071                   Insys_Anthem_003459071
Insys_Anthem_003459074                   Insys_Anthem_003459074
Insys_Anthem_003459088                   Insys_Anthem_003459088
Insys_Anthem_003459089                   Insys_Anthem_003459089
Insys_Anthem_003459098                   Insys_Anthem_003459098
Insys_Anthem_003459138                   Insys_Anthem_003459138
Insys_Anthem_003459175                   Insys_Anthem_003459175

                                                    3218
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3220 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003459219                   Insys_Anthem_003459219
Insys_Anthem_003459238                   Insys_Anthem_003459238
Insys_Anthem_003459240                   Insys_Anthem_003459240
Insys_Anthem_003459246                   Insys_Anthem_003459246
Insys_Anthem_003459259                   Insys_Anthem_003459259
Insys_Anthem_003459274                   Insys_Anthem_003459274
Insys_Anthem_003459308                   Insys_Anthem_003459308
Insys_Anthem_003459327                   Insys_Anthem_003459327
Insys_Anthem_003459362                   Insys_Anthem_003459362
Insys_Anthem_003459363                   Insys_Anthem_003459363
Insys_Anthem_003459373                   Insys_Anthem_003459373
Insys_Anthem_003459375                   Insys_Anthem_003459375
Insys_Anthem_003459376                   Insys_Anthem_003459376
Insys_Anthem_003459380                   Insys_Anthem_003459380
Insys_Anthem_003459391                   Insys_Anthem_003459391
Insys_Anthem_003459399                   Insys_Anthem_003459399
Insys_Anthem_003459402                   Insys_Anthem_003459402
Insys_Anthem_003459405                   Insys_Anthem_003459405
Insys_Anthem_003459408                   Insys_Anthem_003459408
Insys_Anthem_003459435                   Insys_Anthem_003459435
Insys_Anthem_003459453                   Insys_Anthem_003459453
Insys_Anthem_003459459                   Insys_Anthem_003459459
Insys_Anthem_003459479                   Insys_Anthem_003459479
Insys_Anthem_003459517                   Insys_Anthem_003459517
Insys_Anthem_003459527                   Insys_Anthem_003459527
Insys_Anthem_003459528                   Insys_Anthem_003459528
Insys_Anthem_003459539                   Insys_Anthem_003459539
Insys_Anthem_003459592                   Insys_Anthem_003459592
Insys_Anthem_003459594                   Insys_Anthem_003459594
Insys_Anthem_003459600                   Insys_Anthem_003459600
Insys_Anthem_003459604                   Insys_Anthem_003459604
Insys_Anthem_003459608                   Insys_Anthem_003459608
Insys_Anthem_003459641                   Insys_Anthem_003459641
Insys_Anthem_003459644                   Insys_Anthem_003459644
Insys_Anthem_003459646                   Insys_Anthem_003459646
Insys_Anthem_003459648                   Insys_Anthem_003459648
Insys_Anthem_003459669                   Insys_Anthem_003459669
Insys_Anthem_003459679                   Insys_Anthem_003459679
Insys_Anthem_003459697                   Insys_Anthem_003459697
Insys_Anthem_003459699                   Insys_Anthem_003459699
Insys_Anthem_003459703                   Insys_Anthem_003459703
Insys_Anthem_003459711                   Insys_Anthem_003459711
Insys_Anthem_003459720                   Insys_Anthem_003459720
Insys_Anthem_003459721                   Insys_Anthem_003459721
Insys_Anthem_003459722                   Insys_Anthem_003459722
Insys_Anthem_003459736                   Insys_Anthem_003459736
Insys_Anthem_003459740                   Insys_Anthem_003459740

                                                    3219
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3221 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003459742                   Insys_Anthem_003459742
Insys_Anthem_003459745                   Insys_Anthem_003459745
Insys_Anthem_003459753                   Insys_Anthem_003459753
Insys_Anthem_003459755                   Insys_Anthem_003459755
Insys_Anthem_003459758                   Insys_Anthem_003459758
Insys_Anthem_003459773                   Insys_Anthem_003459773
Insys_Anthem_003459779                   Insys_Anthem_003459779
Insys_Anthem_003459780                   Insys_Anthem_003459780
Insys_Anthem_003459781                   Insys_Anthem_003459781
Insys_Anthem_003459783                   Insys_Anthem_003459783
Insys_Anthem_003459786                   Insys_Anthem_003459786
Insys_Anthem_003459796                   Insys_Anthem_003459796
Insys_Anthem_003459798                   Insys_Anthem_003459798
Insys_Anthem_003459799                   Insys_Anthem_003459799
Insys_Anthem_003459803                   Insys_Anthem_003459803
Insys_Anthem_003459804                   Insys_Anthem_003459804
Insys_Anthem_003459806                   Insys_Anthem_003459806
Insys_Anthem_003459809                   Insys_Anthem_003459809
Insys_Anthem_003459824                   Insys_Anthem_003459824
Insys_Anthem_003459829                   Insys_Anthem_003459829
Insys_Anthem_003459831                   Insys_Anthem_003459831
Insys_Anthem_003459832                   Insys_Anthem_003459832
Insys_Anthem_003459847                   Insys_Anthem_003459847
Insys_Anthem_003459879                   Insys_Anthem_003459879
Insys_Anthem_003459886                   Insys_Anthem_003459886
Insys_Anthem_003459892                   Insys_Anthem_003459892
Insys_Anthem_003459900                   Insys_Anthem_003459900
Insys_Anthem_003459908                   Insys_Anthem_003459908
Insys_Anthem_003459915                   Insys_Anthem_003459915
Insys_Anthem_003459922                   Insys_Anthem_003459922
Insys_Anthem_003459927                   Insys_Anthem_003459927
Insys_Anthem_003459929                   Insys_Anthem_003459929
Insys_Anthem_003459934                   Insys_Anthem_003459934
Insys_Anthem_003459954                   Insys_Anthem_003459954
Insys_Anthem_003459963                   Insys_Anthem_003459963
Insys_Anthem_003459979                   Insys_Anthem_003459979
Insys_Anthem_003459982                   Insys_Anthem_003459982
Insys_Anthem_003459984                   Insys_Anthem_003459984
Insys_Anthem_003459987                   Insys_Anthem_003459987
Insys_Anthem_003459995                   Insys_Anthem_003459995
Insys_Anthem_003460001                   Insys_Anthem_003460001
Insys_Anthem_003460007                   Insys_Anthem_003460007
Insys_Anthem_003460020                   Insys_Anthem_003460020
Insys_Anthem_003460023                   Insys_Anthem_003460023
Insys_Anthem_003460027                   Insys_Anthem_003460027
Insys_Anthem_003460035                   Insys_Anthem_003460035
Insys_Anthem_003460038                   Insys_Anthem_003460038

                                                    3220
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3222 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003460050                   Insys_Anthem_003460050
Insys_Anthem_003460086                   Insys_Anthem_003460086
Insys_Anthem_003460123                   Insys_Anthem_003460123
Insys_Anthem_003460250                   Insys_Anthem_003460250
Insys_Anthem_003460251                   Insys_Anthem_003460251
Insys_Anthem_003460253                   Insys_Anthem_003460253
Insys_Anthem_003460269                   Insys_Anthem_003460269
Insys_Anthem_003460270                   Insys_Anthem_003460270
Insys_Anthem_003460274                   Insys_Anthem_003460274
Insys_Anthem_003460276                   Insys_Anthem_003460276
Insys_Anthem_003460278                   Insys_Anthem_003460278
Insys_Anthem_003460298                   Insys_Anthem_003460298
Insys_Anthem_003460300                   Insys_Anthem_003460300
Insys_Anthem_003460305                   Insys_Anthem_003460305
Insys_Anthem_003460324                   Insys_Anthem_003460324
Insys_Anthem_003460342                   Insys_Anthem_003460342
Insys_Anthem_003460379                   Insys_Anthem_003460379
Insys_Anthem_003460383                   Insys_Anthem_003460383
Insys_Anthem_003460390                   Insys_Anthem_003460390
Insys_Anthem_003460398                   Insys_Anthem_003460398
Insys_Anthem_003460417                   Insys_Anthem_003460417
Insys_Anthem_003460428                   Insys_Anthem_003460428
Insys_Anthem_003460433                   Insys_Anthem_003460433
Insys_Anthem_003460438                   Insys_Anthem_003460438
Insys_Anthem_003460446                   Insys_Anthem_003460446
Insys_Anthem_003460459                   Insys_Anthem_003460459
Insys_Anthem_003460462                   Insys_Anthem_003460462
Insys_Anthem_003460463                   Insys_Anthem_003460463
Insys_Anthem_003460476                   Insys_Anthem_003460476
Insys_Anthem_003460491                   Insys_Anthem_003460491
Insys_Anthem_003460530                   Insys_Anthem_003460530
Insys_Anthem_003460581                   Insys_Anthem_003460581
Insys_Anthem_003460625                   Insys_Anthem_003460625
Insys_Anthem_003460628                   Insys_Anthem_003460628
Insys_Anthem_003460647                   Insys_Anthem_003460647
Insys_Anthem_003460684                   Insys_Anthem_003460684
Insys_Anthem_003460696                   Insys_Anthem_003460696
Insys_Anthem_003460697                   Insys_Anthem_003460697
Insys_Anthem_003460698                   Insys_Anthem_003460698
Insys_Anthem_003460706                   Insys_Anthem_003460706
Insys_Anthem_003460739                   Insys_Anthem_003460739
Insys_Anthem_003460749                   Insys_Anthem_003460749
Insys_Anthem_003460751                   Insys_Anthem_003460751
Insys_Anthem_003460756                   Insys_Anthem_003460756
Insys_Anthem_003460758                   Insys_Anthem_003460758
Insys_Anthem_003460764                   Insys_Anthem_003460764
Insys_Anthem_003460789                   Insys_Anthem_003460789

                                                    3221
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3223 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003460792                   Insys_Anthem_003460792
Insys_Anthem_003460803                   Insys_Anthem_003460803
Insys_Anthem_003460813                   Insys_Anthem_003460813
Insys_Anthem_003460815                   Insys_Anthem_003460815
Insys_Anthem_003460827                   Insys_Anthem_003460827
Insys_Anthem_003460941                   Insys_Anthem_003460941
Insys_Anthem_003460944                   Insys_Anthem_003460944
Insys_Anthem_003460946                   Insys_Anthem_003460946
Insys_Anthem_003460948                   Insys_Anthem_003460948
Insys_Anthem_003460949                   Insys_Anthem_003460949
Insys_Anthem_003460955                   Insys_Anthem_003460955
Insys_Anthem_003460968                   Insys_Anthem_003460968
Insys_Anthem_003460969                   Insys_Anthem_003460969
Insys_Anthem_003461050                   Insys_Anthem_003461050
Insys_Anthem_003461074                   Insys_Anthem_003461074
Insys_Anthem_003461105                   Insys_Anthem_003461105
Insys_Anthem_003461109                   Insys_Anthem_003461109
Insys_Anthem_003461114                   Insys_Anthem_003461114
Insys_Anthem_003461125                   Insys_Anthem_003461125
Insys_Anthem_003461127                   Insys_Anthem_003461127
Insys_Anthem_003461147                   Insys_Anthem_003461147
Insys_Anthem_003461161                   Insys_Anthem_003461161
Insys_Anthem_003461169                   Insys_Anthem_003461169
Insys_Anthem_003461170                   Insys_Anthem_003461170
Insys_Anthem_003461176                   Insys_Anthem_003461176
Insys_Anthem_003461179                   Insys_Anthem_003461179
Insys_Anthem_003461188                   Insys_Anthem_003461188
Insys_Anthem_003461191                   Insys_Anthem_003461191
Insys_Anthem_003461194                   Insys_Anthem_003461194
Insys_Anthem_003461205                   Insys_Anthem_003461205
Insys_Anthem_003461210                   Insys_Anthem_003461210
Insys_Anthem_003461221                   Insys_Anthem_003461221
Insys_Anthem_003461229                   Insys_Anthem_003461229
Insys_Anthem_003461234                   Insys_Anthem_003461234
Insys_Anthem_003461243                   Insys_Anthem_003461243
Insys_Anthem_003461244                   Insys_Anthem_003461244
Insys_Anthem_003461246                   Insys_Anthem_003461246
Insys_Anthem_003461268                   Insys_Anthem_003461268
Insys_Anthem_003461270                   Insys_Anthem_003461270
Insys_Anthem_003461275                   Insys_Anthem_003461275
Insys_Anthem_003461283                   Insys_Anthem_003461283
Insys_Anthem_003461284                   Insys_Anthem_003461284
Insys_Anthem_003461286                   Insys_Anthem_003461286
Insys_Anthem_003461373                   Insys_Anthem_003461373
Insys_Anthem_003461496                   Insys_Anthem_003461496
Insys_Anthem_003461537                   Insys_Anthem_003461537
Insys_Anthem_003461539                   Insys_Anthem_003461539

                                                    3222
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3224 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003461540                   Insys_Anthem_003461540
Insys_Anthem_003461547                   Insys_Anthem_003461547
Insys_Anthem_003461670                   Insys_Anthem_003461670
Insys_Anthem_003461716                   Insys_Anthem_003461716
Insys_Anthem_003461800                   Insys_Anthem_003461800
Insys_Anthem_003461860                   Insys_Anthem_003461860
Insys_Anthem_003461862                   Insys_Anthem_003461862
Insys_Anthem_003461988                   Insys_Anthem_003461988
Insys_Anthem_003461998                   Insys_Anthem_003461998
Insys_Anthem_003462076                   Insys_Anthem_003462076
Insys_Anthem_003462077                   Insys_Anthem_003462077
Insys_Anthem_003462082                   Insys_Anthem_003462082
Insys_Anthem_003462085                   Insys_Anthem_003462085
Insys_Anthem_003462096                   Insys_Anthem_003462096
Insys_Anthem_003462099                   Insys_Anthem_003462099
Insys_Anthem_003462103                   Insys_Anthem_003462103
Insys_Anthem_003462112                   Insys_Anthem_003462112
Insys_Anthem_003462113                   Insys_Anthem_003462113
Insys_Anthem_003462146                   Insys_Anthem_003462146
Insys_Anthem_003462159                   Insys_Anthem_003462159
Insys_Anthem_003462160                   Insys_Anthem_003462160
Insys_Anthem_003462358                   Insys_Anthem_003462358
Insys_Anthem_003462364                   Insys_Anthem_003462364
Insys_Anthem_003462444                   Insys_Anthem_003462444
Insys_Anthem_003462492                   Insys_Anthem_003462492
Insys_Anthem_003462657                   Insys_Anthem_003462657
Insys_Anthem_003462782                   Insys_Anthem_003462782
Insys_Anthem_003462790                   Insys_Anthem_003462790
Insys_Anthem_003462791                   Insys_Anthem_003462791
Insys_Anthem_003462793                   Insys_Anthem_003462793
Insys_Anthem_003462820                   Insys_Anthem_003462820
Insys_Anthem_003462933                   Insys_Anthem_003462933
Insys_Anthem_003463076                   Insys_Anthem_003463076
Insys_Anthem_003463328                   Insys_Anthem_003463328
Insys_Anthem_003463338                   Insys_Anthem_003463338
Insys_Anthem_003463347                   Insys_Anthem_003463347
Insys_Anthem_003463358                   Insys_Anthem_003463358
Insys_Anthem_003463368                   Insys_Anthem_003463368
Insys_Anthem_003463484                   Insys_Anthem_003463484
Insys_Anthem_003463633                   Insys_Anthem_003463633
Insys_Anthem_003463806                   Insys_Anthem_003463806
Insys_Anthem_003463937                   Insys_Anthem_003463937
Insys_Anthem_003463998                   Insys_Anthem_003463998
Insys_Anthem_003463999                   Insys_Anthem_003463999
Insys_Anthem_003464000                   Insys_Anthem_003464000
Insys_Anthem_003464001                   Insys_Anthem_003464001
Insys_Anthem_003464002                   Insys_Anthem_003464002

                                                    3223
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3225 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003464005                   Insys_Anthem_003464005
Insys_Anthem_003464006                   Insys_Anthem_003464006
Insys_Anthem_003464007                   Insys_Anthem_003464007
Insys_Anthem_003464123                   Insys_Anthem_003464123
Insys_Anthem_003464142                   Insys_Anthem_003464142
Insys_Anthem_003464149                   Insys_Anthem_003464149
Insys_Anthem_003464166                   Insys_Anthem_003464166
Insys_Anthem_003464257                   Insys_Anthem_003464257
Insys_Anthem_003464297                   Insys_Anthem_003464297
Insys_Anthem_003464298                   Insys_Anthem_003464298
Insys_Anthem_003464317                   Insys_Anthem_003464317
Insys_Anthem_003464318                   Insys_Anthem_003464318
Insys_Anthem_003464389                   Insys_Anthem_003464389
Insys_Anthem_003464408                   Insys_Anthem_003464408
Insys_Anthem_003464424                   Insys_Anthem_003464424
Insys_Anthem_003464488                   Insys_Anthem_003464488
Insys_Anthem_003464512                   Insys_Anthem_003464512
Insys_Anthem_003464614                   Insys_Anthem_003464614
Insys_Anthem_003464642                   Insys_Anthem_003464642
Insys_Anthem_003464886                   Insys_Anthem_003464886
Insys_Anthem_003465115                   Insys_Anthem_003465115
Insys_Anthem_003465158                   Insys_Anthem_003465158
Insys_Anthem_003465160                   Insys_Anthem_003465160
Insys_Anthem_003465223                   Insys_Anthem_003465223
Insys_Anthem_003465316                   Insys_Anthem_003465316
Insys_Anthem_003465320                   Insys_Anthem_003465320
Insys_Anthem_003465447                   Insys_Anthem_003465447
Insys_Anthem_003465537                   Insys_Anthem_003465537
Insys_Anthem_003465587                   Insys_Anthem_003465587
Insys_Anthem_003465657                   Insys_Anthem_003465657
Insys_Anthem_003465663                   Insys_Anthem_003465663
Insys_Anthem_003465666                   Insys_Anthem_003465666
Insys_Anthem_003465667                   Insys_Anthem_003465667
Insys_Anthem_003465673                   Insys_Anthem_003465673
Insys_Anthem_003465725                   Insys_Anthem_003465725
Insys_Anthem_003465735                   Insys_Anthem_003465735
Insys_Anthem_003465907                   Insys_Anthem_003465907
Insys_Anthem_003465911                   Insys_Anthem_003465911
Insys_Anthem_003465924                   Insys_Anthem_003465924
Insys_Anthem_003465928                   Insys_Anthem_003465928
Insys_Anthem_003465934                   Insys_Anthem_003465934
Insys_Anthem_003465950                   Insys_Anthem_003465950
Insys_Anthem_003466084                   Insys_Anthem_003466084
Insys_Anthem_003466085                   Insys_Anthem_003466085
Insys_Anthem_003466086                   Insys_Anthem_003466086
Insys_Anthem_003466403                   Insys_Anthem_003466403
Insys_Anthem_003466602                   Insys_Anthem_003466602

                                                    3224
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3226 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003466616                   Insys_Anthem_003466616
Insys_Anthem_003466651                   Insys_Anthem_003466651
Insys_Anthem_003466656                   Insys_Anthem_003466656
Insys_Anthem_003466816                   Insys_Anthem_003466816
Insys_Anthem_003466866                   Insys_Anthem_003466866
Insys_Anthem_003466884                   Insys_Anthem_003466884
Insys_Anthem_003466893                   Insys_Anthem_003466893
Insys_Anthem_003466993                   Insys_Anthem_003466993
Insys_Anthem_003466996                   Insys_Anthem_003466996
Insys_Anthem_003467003                   Insys_Anthem_003467003
Insys_Anthem_003467126                   Insys_Anthem_003467126
Insys_Anthem_003467487                   Insys_Anthem_003467487
Insys_Anthem_003467538                   Insys_Anthem_003467538
Insys_Anthem_003467557                   Insys_Anthem_003467557
Insys_Anthem_003467615                   Insys_Anthem_003467615
Insys_Anthem_003467616                   Insys_Anthem_003467616
Insys_Anthem_003467636                   Insys_Anthem_003467636
Insys_Anthem_003467637                   Insys_Anthem_003467637
Insys_Anthem_003467639                   Insys_Anthem_003467639
Insys_Anthem_003467643                   Insys_Anthem_003467643
Insys_Anthem_003467645                   Insys_Anthem_003467645
Insys_Anthem_003467662                   Insys_Anthem_003467662
Insys_Anthem_003467686                   Insys_Anthem_003467686
Insys_Anthem_003467687                   Insys_Anthem_003467687
Insys_Anthem_003467693                   Insys_Anthem_003467693
Insys_Anthem_003467744                   Insys_Anthem_003467744
Insys_Anthem_003467841                   Insys_Anthem_003467841
Insys_Anthem_003467848                   Insys_Anthem_003467848
Insys_Anthem_003467849                   Insys_Anthem_003467849
Insys_Anthem_003467850                   Insys_Anthem_003467850
Insys_Anthem_003467852                   Insys_Anthem_003467852
Insys_Anthem_003467860                   Insys_Anthem_003467860
Insys_Anthem_003467958                   Insys_Anthem_003467958
Insys_Anthem_003467960                   Insys_Anthem_003467960
Insys_Anthem_003467961                   Insys_Anthem_003467961
Insys_Anthem_003467963                   Insys_Anthem_003467963
Insys_Anthem_003467965                   Insys_Anthem_003467965
Insys_Anthem_003467966                   Insys_Anthem_003467966
Insys_Anthem_003467967                   Insys_Anthem_003467967
Insys_Anthem_003467969                   Insys_Anthem_003467969
Insys_Anthem_003467971                   Insys_Anthem_003467971
Insys_Anthem_003467974                   Insys_Anthem_003467974
Insys_Anthem_003468283                   Insys_Anthem_003468283
Insys_Anthem_003468336                   Insys_Anthem_003468336
Insys_Anthem_003468613                   Insys_Anthem_003468613
Insys_Anthem_003468615                   Insys_Anthem_003468615
Insys_Anthem_003468640                   Insys_Anthem_003468640

                                                    3225
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3227 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003468641                   Insys_Anthem_003468641
Insys_Anthem_003468707                   Insys_Anthem_003468707
Insys_Anthem_003468790                   Insys_Anthem_003468790
Insys_Anthem_003468795                   Insys_Anthem_003468795
Insys_Anthem_003468956                   Insys_Anthem_003468956
Insys_Anthem_003468958                   Insys_Anthem_003468958
Insys_Anthem_003468996                   Insys_Anthem_003468996
Insys_Anthem_003469282                   Insys_Anthem_003469282
Insys_Anthem_003469337                   Insys_Anthem_003469337
Insys_Anthem_003469338                   Insys_Anthem_003469338
Insys_Anthem_003469339                   Insys_Anthem_003469339
Insys_Anthem_003469340                   Insys_Anthem_003469340
Insys_Anthem_003469364                   Insys_Anthem_003469364
Insys_Anthem_003469367                   Insys_Anthem_003469367
Insys_Anthem_003469368                   Insys_Anthem_003469368
Insys_Anthem_003469680                   Insys_Anthem_003469680
Insys_Anthem_003469722                   Insys_Anthem_003469722
Insys_Anthem_003469739                   Insys_Anthem_003469739
Insys_Anthem_003469768                   Insys_Anthem_003469768
Insys_Anthem_003469798                   Insys_Anthem_003469798
Insys_Anthem_003469812                   Insys_Anthem_003469812
Insys_Anthem_003469898                   Insys_Anthem_003469898
Insys_Anthem_003469990                   Insys_Anthem_003469990
Insys_Anthem_003470038                   Insys_Anthem_003470038
Insys_Anthem_003470132                   Insys_Anthem_003470132
Insys_Anthem_003470146                   Insys_Anthem_003470146
Insys_Anthem_003470153                   Insys_Anthem_003470153
Insys_Anthem_003470154                   Insys_Anthem_003470154
Insys_Anthem_003470160                   Insys_Anthem_003470160
Insys_Anthem_003470248                   Insys_Anthem_003470248
Insys_Anthem_003470257                   Insys_Anthem_003470257
Insys_Anthem_003470333                   Insys_Anthem_003470333
Insys_Anthem_003470335                   Insys_Anthem_003470335
Insys_Anthem_003470342                   Insys_Anthem_003470342
Insys_Anthem_003470375                   Insys_Anthem_003470375
Insys_Anthem_003470376                   Insys_Anthem_003470376
Insys_Anthem_003470379                   Insys_Anthem_003470379
Insys_Anthem_003470381                   Insys_Anthem_003470381
Insys_Anthem_003470447                   Insys_Anthem_003470447
Insys_Anthem_003470604                   Insys_Anthem_003470604
Insys_Anthem_003470605                   Insys_Anthem_003470605
Insys_Anthem_003470716                   Insys_Anthem_003470716
Insys_Anthem_003470871                   Insys_Anthem_003470871
Insys_Anthem_003471019                   Insys_Anthem_003471019
Insys_Anthem_003471052                   Insys_Anthem_003471052
Insys_Anthem_003471347                   Insys_Anthem_003471347
Insys_Anthem_003471369                   Insys_Anthem_003471369

                                                    3226
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3228 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003471370                   Insys_Anthem_003471370
Insys_Anthem_003471373                   Insys_Anthem_003471373
Insys_Anthem_003471450                   Insys_Anthem_003471450
Insys_Anthem_003471458                   Insys_Anthem_003471458
Insys_Anthem_003471461                   Insys_Anthem_003471461
Insys_Anthem_003471462                   Insys_Anthem_003471462
Insys_Anthem_003471588                   Insys_Anthem_003471588
Insys_Anthem_003471589                   Insys_Anthem_003471589
Insys_Anthem_003471730                   Insys_Anthem_003471730
Insys_Anthem_003471803                   Insys_Anthem_003471803
Insys_Anthem_003472316                   Insys_Anthem_003472316
Insys_Anthem_003472438                   Insys_Anthem_003472438
Insys_Anthem_003472543                   Insys_Anthem_003472543
Insys_Anthem_003472547                   Insys_Anthem_003472547
Insys_Anthem_003472549                   Insys_Anthem_003472549
Insys_Anthem_003472552                   Insys_Anthem_003472552
Insys_Anthem_003472553                   Insys_Anthem_003472553
Insys_Anthem_003472756                   Insys_Anthem_003472756
Insys_Anthem_003472780                   Insys_Anthem_003472780
Insys_Anthem_003472791                   Insys_Anthem_003472791
Insys_Anthem_003472796                   Insys_Anthem_003472796
Insys_Anthem_003472799                   Insys_Anthem_003472799
Insys_Anthem_003472832                   Insys_Anthem_003472832
Insys_Anthem_003472851                   Insys_Anthem_003472851
Insys_Anthem_003472876                   Insys_Anthem_003472876
Insys_Anthem_003472877                   Insys_Anthem_003472877
Insys_Anthem_003472929                   Insys_Anthem_003472929
Insys_Anthem_003472965                   Insys_Anthem_003472965
Insys_Anthem_003472977                   Insys_Anthem_003472977
Insys_Anthem_003472986                   Insys_Anthem_003472986
Insys_Anthem_003473001                   Insys_Anthem_003473001
Insys_Anthem_003473005                   Insys_Anthem_003473005
Insys_Anthem_003473007                   Insys_Anthem_003473007
Insys_Anthem_003473024                   Insys_Anthem_003473024
Insys_Anthem_003473029                   Insys_Anthem_003473029
Insys_Anthem_003473099                   Insys_Anthem_003473099
Insys_Anthem_003473101                   Insys_Anthem_003473101
Insys_Anthem_003473197                   Insys_Anthem_003473197
Insys_Anthem_003473214                   Insys_Anthem_003473214
Insys_Anthem_003473259                   Insys_Anthem_003473259
Insys_Anthem_003473281                   Insys_Anthem_003473281
Insys_Anthem_003473379                   Insys_Anthem_003473379
Insys_Anthem_003473437                   Insys_Anthem_003473437
Insys_Anthem_003473483                   Insys_Anthem_003473483
Insys_Anthem_003473509                   Insys_Anthem_003473509
Insys_Anthem_003473518                   Insys_Anthem_003473518
Insys_Anthem_003473548                   Insys_Anthem_003473548

                                                    3227
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3229 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003473553                   Insys_Anthem_003473553
Insys_Anthem_003473817                   Insys_Anthem_003473817
Insys_Anthem_003473820                   Insys_Anthem_003473820
Insys_Anthem_003473961                   Insys_Anthem_003473961
Insys_Anthem_003474003                   Insys_Anthem_003474003
Insys_Anthem_003474069                   Insys_Anthem_003474069
Insys_Anthem_003474105                   Insys_Anthem_003474105
Insys_Anthem_003474135                   Insys_Anthem_003474135
Insys_Anthem_003474136                   Insys_Anthem_003474136
Insys_Anthem_003474163                   Insys_Anthem_003474163
Insys_Anthem_003474224                   Insys_Anthem_003474224
Insys_Anthem_003474383                   Insys_Anthem_003474383
Insys_Anthem_003474393                   Insys_Anthem_003474393
Insys_Anthem_003474437                   Insys_Anthem_003474437
Insys_Anthem_003474538                   Insys_Anthem_003474538
Insys_Anthem_003474548                   Insys_Anthem_003474548
Insys_Anthem_003474566                   Insys_Anthem_003474566
Insys_Anthem_003474567                   Insys_Anthem_003474567
Insys_Anthem_003474696                   Insys_Anthem_003474696
Insys_Anthem_003474697                   Insys_Anthem_003474697
Insys_Anthem_003474734                   Insys_Anthem_003474734
Insys_Anthem_003474861                   Insys_Anthem_003474861
Insys_Anthem_003474870                   Insys_Anthem_003474870
Insys_Anthem_003474990                   Insys_Anthem_003474990
Insys_Anthem_003475070                   Insys_Anthem_003475070
Insys_Anthem_003475382                   Insys_Anthem_003475382
Insys_Anthem_003475457                   Insys_Anthem_003475457
Insys_Anthem_003475491                   Insys_Anthem_003475491
Insys_Anthem_003475515                   Insys_Anthem_003475515
Insys_Anthem_003475633                   Insys_Anthem_003475633
Insys_Anthem_003475693                   Insys_Anthem_003475693
Insys_Anthem_003475756                   Insys_Anthem_003475756
Insys_Anthem_003475785                   Insys_Anthem_003475785
Insys_Anthem_003475837                   Insys_Anthem_003475837
Insys_Anthem_003475950                   Insys_Anthem_003475950
Insys_Anthem_003476168                   Insys_Anthem_003476168
Insys_Anthem_003476222                   Insys_Anthem_003476222
Insys_Anthem_003476303                   Insys_Anthem_003476303
Insys_Anthem_003476331                   Insys_Anthem_003476331
Insys_Anthem_003476377                   Insys_Anthem_003476377
Insys_Anthem_003476394                   Insys_Anthem_003476394
Insys_Anthem_003476525                   Insys_Anthem_003476525
Insys_Anthem_003477117                   Insys_Anthem_003477117
Insys_Anthem_003477143                   Insys_Anthem_003477143
Insys_Anthem_003477380                   Insys_Anthem_003477380
Insys_Anthem_003477395                   Insys_Anthem_003477395
Insys_Anthem_003477620                   Insys_Anthem_003477620

                                                    3228
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3230 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003477805                   Insys_Anthem_003477805
Insys_Anthem_003477953                   Insys_Anthem_003477953
Insys_Anthem_003478040                   Insys_Anthem_003478040
Insys_Anthem_003478177                   Insys_Anthem_003478177
Insys_Anthem_003478381                   Insys_Anthem_003478381
Insys_Anthem_003478535                   Insys_Anthem_003478535
Insys_Anthem_003478541                   Insys_Anthem_003478541
Insys_Anthem_003478597                   Insys_Anthem_003478597
Insys_Anthem_003478707                   Insys_Anthem_003478707
Insys_Anthem_003478746                   Insys_Anthem_003478746
Insys_Anthem_003478748                   Insys_Anthem_003478748
Insys_Anthem_003478873                   Insys_Anthem_003478873
Insys_Anthem_003478948                   Insys_Anthem_003478948
Insys_Anthem_003478950                   Insys_Anthem_003478950
Insys_Anthem_003479097                   Insys_Anthem_003479097
Insys_Anthem_003479232                   Insys_Anthem_003479232
Insys_Anthem_003479366                   Insys_Anthem_003479366
Insys_Anthem_003479400                   Insys_Anthem_003479400
Insys_Anthem_003479416                   Insys_Anthem_003479416
Insys_Anthem_003479503                   Insys_Anthem_003479503
Insys_Anthem_003479504                   Insys_Anthem_003479504
Insys_Anthem_003479818                   Insys_Anthem_003479818
Insys_Anthem_003479882                   Insys_Anthem_003479882
Insys_Anthem_003479900                   Insys_Anthem_003479900
Insys_Anthem_003479974                   Insys_Anthem_003479974
Insys_Anthem_003480152                   Insys_Anthem_003480152
Insys_Anthem_003480161                   Insys_Anthem_003480161
Insys_Anthem_003480221                   Insys_Anthem_003480221
Insys_Anthem_003480222                   Insys_Anthem_003480222
Insys_Anthem_003480265                   Insys_Anthem_003480265
Insys_Anthem_003480279                   Insys_Anthem_003480279
Insys_Anthem_003480311                   Insys_Anthem_003480311
Insys_Anthem_003480375                   Insys_Anthem_003480375
Insys_Anthem_003480380                   Insys_Anthem_003480380
Insys_Anthem_003480382                   Insys_Anthem_003480382
Insys_Anthem_003480385                   Insys_Anthem_003480385
Insys_Anthem_003480389                   Insys_Anthem_003480389
Insys_Anthem_003480463                   Insys_Anthem_003480463
Insys_Anthem_003480474                   Insys_Anthem_003480474
Insys_Anthem_003480500                   Insys_Anthem_003480500
Insys_Anthem_003480762                   Insys_Anthem_003480762
Insys_Anthem_003480763                   Insys_Anthem_003480763
Insys_Anthem_003480764                   Insys_Anthem_003480764
Insys_Anthem_003480796                   Insys_Anthem_003480796
Insys_Anthem_003480816                   Insys_Anthem_003480816
Insys_Anthem_003480858                   Insys_Anthem_003480858
Insys_Anthem_003481068                   Insys_Anthem_003481068

                                                    3229
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3231 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003481163                   Insys_Anthem_003481163
Insys_Anthem_003481177                   Insys_Anthem_003481177
Insys_Anthem_003481202                   Insys_Anthem_003481202
Insys_Anthem_003481204                   Insys_Anthem_003481204
Insys_Anthem_003481213                   Insys_Anthem_003481213
Insys_Anthem_003481214                   Insys_Anthem_003481214
Insys_Anthem_003481225                   Insys_Anthem_003481225
Insys_Anthem_003481227                   Insys_Anthem_003481227
Insys_Anthem_003481230                   Insys_Anthem_003481230
Insys_Anthem_003481231                   Insys_Anthem_003481231
Insys_Anthem_003481232                   Insys_Anthem_003481232
Insys_Anthem_003481233                   Insys_Anthem_003481233
Insys_Anthem_003481242                   Insys_Anthem_003481242
Insys_Anthem_003481243                   Insys_Anthem_003481243
Insys_Anthem_003481244                   Insys_Anthem_003481244
Insys_Anthem_003481245                   Insys_Anthem_003481245
Insys_Anthem_003481246                   Insys_Anthem_003481246
Insys_Anthem_003481247                   Insys_Anthem_003481247
Insys_Anthem_003481248                   Insys_Anthem_003481248
Insys_Anthem_003481251                   Insys_Anthem_003481251
Insys_Anthem_003481252                   Insys_Anthem_003481252
Insys_Anthem_003481256                   Insys_Anthem_003481256
Insys_Anthem_003481259                   Insys_Anthem_003481259
Insys_Anthem_003481262                   Insys_Anthem_003481262
Insys_Anthem_003481289                   Insys_Anthem_003481289
Insys_Anthem_003481304                   Insys_Anthem_003481304
Insys_Anthem_003481360                   Insys_Anthem_003481360
Insys_Anthem_003481422                   Insys_Anthem_003481422
Insys_Anthem_003481423                   Insys_Anthem_003481423
Insys_Anthem_003481424                   Insys_Anthem_003481424
Insys_Anthem_003481457                   Insys_Anthem_003481457
Insys_Anthem_003481634                   Insys_Anthem_003481634
Insys_Anthem_003481641                   Insys_Anthem_003481641
Insys_Anthem_003481739                   Insys_Anthem_003481739
Insys_Anthem_003481760                   Insys_Anthem_003481760
Insys_Anthem_003481862                   Insys_Anthem_003481862
Insys_Anthem_003481879                   Insys_Anthem_003481879
Insys_Anthem_003481929                   Insys_Anthem_003481929
Insys_Anthem_003481931                   Insys_Anthem_003481931
Insys_Anthem_003482034                   Insys_Anthem_003482034
Insys_Anthem_003482093                   Insys_Anthem_003482093
Insys_Anthem_003482130                   Insys_Anthem_003482130
Insys_Anthem_003482169                   Insys_Anthem_003482169
Insys_Anthem_003482176                   Insys_Anthem_003482176
Insys_Anthem_003482249                   Insys_Anthem_003482249
Insys_Anthem_003482253                   Insys_Anthem_003482253
Insys_Anthem_003482255                   Insys_Anthem_003482255

                                                    3230
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3232 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003482422                   Insys_Anthem_003482422
Insys_Anthem_003482514                   Insys_Anthem_003482514
Insys_Anthem_003482546                   Insys_Anthem_003482546
Insys_Anthem_003482549                   Insys_Anthem_003482549
Insys_Anthem_003482634                   Insys_Anthem_003482634
Insys_Anthem_003482995                   Insys_Anthem_003482995
Insys_Anthem_003483001                   Insys_Anthem_003483001
Insys_Anthem_003483140                   Insys_Anthem_003483140
Insys_Anthem_003483141                   Insys_Anthem_003483141
Insys_Anthem_003483144                   Insys_Anthem_003483144
Insys_Anthem_003483157                   Insys_Anthem_003483157
Insys_Anthem_003483267                   Insys_Anthem_003483267
Insys_Anthem_003483508                   Insys_Anthem_003483508
Insys_Anthem_003483709                   Insys_Anthem_003483709
Insys_Anthem_003483728                   Insys_Anthem_003483728
Insys_Anthem_003483870                   Insys_Anthem_003483870
Insys_Anthem_003483969                   Insys_Anthem_003483969
Insys_Anthem_003483989                   Insys_Anthem_003483989
Insys_Anthem_003483991                   Insys_Anthem_003483991
Insys_Anthem_003483993                   Insys_Anthem_003483993
Insys_Anthem_003484040                   Insys_Anthem_003484040
Insys_Anthem_003484097                   Insys_Anthem_003484097
Insys_Anthem_003484160                   Insys_Anthem_003484160
Insys_Anthem_003484161                   Insys_Anthem_003484161
Insys_Anthem_003484323                   Insys_Anthem_003484323
Insys_Anthem_003484325                   Insys_Anthem_003484325
Insys_Anthem_003484662                   Insys_Anthem_003484662
Insys_Anthem_003484753                   Insys_Anthem_003484753
Insys_Anthem_003484754                   Insys_Anthem_003484754
Insys_Anthem_003484755                   Insys_Anthem_003484755
Insys_Anthem_003484761                   Insys_Anthem_003484761
Insys_Anthem_003484942                   Insys_Anthem_003484942
Insys_Anthem_003485098                   Insys_Anthem_003485098
Insys_Anthem_003485101                   Insys_Anthem_003485101
Insys_Anthem_003485154                   Insys_Anthem_003485154
Insys_Anthem_003485163                   Insys_Anthem_003485163
Insys_Anthem_003485180                   Insys_Anthem_003485180
Insys_Anthem_003485185                   Insys_Anthem_003485185
Insys_Anthem_003485227                   Insys_Anthem_003485227
Insys_Anthem_003485272                   Insys_Anthem_003485272
Insys_Anthem_003485446                   Insys_Anthem_003485446
Insys_Anthem_003485447                   Insys_Anthem_003485447
Insys_Anthem_003485471                   Insys_Anthem_003485471
Insys_Anthem_003485479                   Insys_Anthem_003485479
Insys_Anthem_003485492                   Insys_Anthem_003485492
Insys_Anthem_003485531                   Insys_Anthem_003485531
Insys_Anthem_003485665                   Insys_Anthem_003485665

                                                    3231
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3233 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003485666                   Insys_Anthem_003485666
Insys_Anthem_003485667                   Insys_Anthem_003485667
Insys_Anthem_003485668                   Insys_Anthem_003485668
Insys_Anthem_003485669                   Insys_Anthem_003485669
Insys_Anthem_003485670                   Insys_Anthem_003485670
Insys_Anthem_003485671                   Insys_Anthem_003485671
Insys_Anthem_003485672                   Insys_Anthem_003485672
Insys_Anthem_003485676                   Insys_Anthem_003485676
Insys_Anthem_003485693                   Insys_Anthem_003485693
Insys_Anthem_003485722                   Insys_Anthem_003485722
Insys_Anthem_003485723                   Insys_Anthem_003485723
Insys_Anthem_003485802                   Insys_Anthem_003485802
Insys_Anthem_003485806                   Insys_Anthem_003485806
Insys_Anthem_003485982                   Insys_Anthem_003485982
Insys_Anthem_003486016                   Insys_Anthem_003486016
Insys_Anthem_003486231                   Insys_Anthem_003486231
Insys_Anthem_003486234                   Insys_Anthem_003486234
Insys_Anthem_003486340                   Insys_Anthem_003486340
Insys_Anthem_003486341                   Insys_Anthem_003486341
Insys_Anthem_003486344                   Insys_Anthem_003486344
Insys_Anthem_003486345                   Insys_Anthem_003486345
Insys_Anthem_003486346                   Insys_Anthem_003486346
Insys_Anthem_003486347                   Insys_Anthem_003486347
Insys_Anthem_003486372                   Insys_Anthem_003486372
Insys_Anthem_003486682                   Insys_Anthem_003486682
Insys_Anthem_003486796                   Insys_Anthem_003486796
Insys_Anthem_003486799                   Insys_Anthem_003486799
Insys_Anthem_003486803                   Insys_Anthem_003486803
Insys_Anthem_003486808                   Insys_Anthem_003486808
Insys_Anthem_003486841                   Insys_Anthem_003486841
Insys_Anthem_003486905                   Insys_Anthem_003486905
Insys_Anthem_003486915                   Insys_Anthem_003486915
Insys_Anthem_003487192                   Insys_Anthem_003487192
Insys_Anthem_003487312                   Insys_Anthem_003487312
Insys_Anthem_003487410                   Insys_Anthem_003487410
Insys_Anthem_003487425                   Insys_Anthem_003487425
Insys_Anthem_003487569                   Insys_Anthem_003487569
Insys_Anthem_003487595                   Insys_Anthem_003487595
Insys_Anthem_003487642                   Insys_Anthem_003487642
Insys_Anthem_003487648                   Insys_Anthem_003487648
Insys_Anthem_003487830                   Insys_Anthem_003487830
Insys_Anthem_003487841                   Insys_Anthem_003487841
Insys_Anthem_003487884                   Insys_Anthem_003487884
Insys_Anthem_003487890                   Insys_Anthem_003487890
Insys_Anthem_003487964                   Insys_Anthem_003487964
Insys_Anthem_003487965                   Insys_Anthem_003487965
Insys_Anthem_003488063                   Insys_Anthem_003488063

                                                    3232
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3234 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003488083                   Insys_Anthem_003488083
Insys_Anthem_003488208                   Insys_Anthem_003488208
Insys_Anthem_003488217                   Insys_Anthem_003488217
Insys_Anthem_003488372                   Insys_Anthem_003488372
Insys_Anthem_003488943                   Insys_Anthem_003488943
Insys_Anthem_003488969                   Insys_Anthem_003488969
Insys_Anthem_003489051                   Insys_Anthem_003489051
Insys_Anthem_003489052                   Insys_Anthem_003489052
Insys_Anthem_003489357                   Insys_Anthem_003489357
Insys_Anthem_003489487                   Insys_Anthem_003489487
Insys_Anthem_003489526                   Insys_Anthem_003489526
Insys_Anthem_003489527                   Insys_Anthem_003489527
Insys_Anthem_003489603                   Insys_Anthem_003489603
Insys_Anthem_003489608                   Insys_Anthem_003489608
Insys_Anthem_003489616                   Insys_Anthem_003489616
Insys_Anthem_003489618                   Insys_Anthem_003489618
Insys_Anthem_003489622                   Insys_Anthem_003489622
Insys_Anthem_003489754                   Insys_Anthem_003489754
Insys_Anthem_003489855                   Insys_Anthem_003489855
Insys_Anthem_003489857                   Insys_Anthem_003489857
Insys_Anthem_003489866                   Insys_Anthem_003489866
Insys_Anthem_003489871                   Insys_Anthem_003489871
Insys_Anthem_003489876                   Insys_Anthem_003489876
Insys_Anthem_003489877                   Insys_Anthem_003489877
Insys_Anthem_003489879                   Insys_Anthem_003489879
Insys_Anthem_003489939                   Insys_Anthem_003489939
Insys_Anthem_003489967                   Insys_Anthem_003489967
Insys_Anthem_003490136                   Insys_Anthem_003490136
Insys_Anthem_003490143                   Insys_Anthem_003490143
Insys_Anthem_003490145                   Insys_Anthem_003490145
Insys_Anthem_003490147                   Insys_Anthem_003490147
Insys_Anthem_003490306                   Insys_Anthem_003490306
Insys_Anthem_003490361                   Insys_Anthem_003490361
Insys_Anthem_003490494                   Insys_Anthem_003490494
Insys_Anthem_003490739                   Insys_Anthem_003490739
Insys_Anthem_003490741                   Insys_Anthem_003490741
Insys_Anthem_003490766                   Insys_Anthem_003490766
Insys_Anthem_003490799                   Insys_Anthem_003490799
Insys_Anthem_003490810                   Insys_Anthem_003490810
Insys_Anthem_003490857                   Insys_Anthem_003490857
Insys_Anthem_003490887                   Insys_Anthem_003490887
Insys_Anthem_003490932                   Insys_Anthem_003490932
Insys_Anthem_003490958                   Insys_Anthem_003490958
Insys_Anthem_003491260                   Insys_Anthem_003491260
Insys_Anthem_003491264                   Insys_Anthem_003491264
Insys_Anthem_003491334                   Insys_Anthem_003491334
Insys_Anthem_003491426                   Insys_Anthem_003491426

                                                    3233
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3235 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003491962                   Insys_Anthem_003491962
Insys_Anthem_003492434                   Insys_Anthem_003492434
Insys_Anthem_003492435                   Insys_Anthem_003492435
Insys_Anthem_003492570                   Insys_Anthem_003492570
Insys_Anthem_003492732                   Insys_Anthem_003492732
Insys_Anthem_003492734                   Insys_Anthem_003492734
Insys_Anthem_003492908                   Insys_Anthem_003492908
Insys_Anthem_003492909                   Insys_Anthem_003492909
Insys_Anthem_003493078                   Insys_Anthem_003493078
Insys_Anthem_003493099                   Insys_Anthem_003493099
Insys_Anthem_003493185                   Insys_Anthem_003493185
Insys_Anthem_003493190                   Insys_Anthem_003493190
Insys_Anthem_003493199                   Insys_Anthem_003493199
Insys_Anthem_003493224                   Insys_Anthem_003493224
Insys_Anthem_003493225                   Insys_Anthem_003493225
Insys_Anthem_003493226                   Insys_Anthem_003493226
Insys_Anthem_003493228                   Insys_Anthem_003493228
Insys_Anthem_003493230                   Insys_Anthem_003493230
Insys_Anthem_003493231                   Insys_Anthem_003493231
Insys_Anthem_003493233                   Insys_Anthem_003493233
Insys_Anthem_003493234                   Insys_Anthem_003493234
Insys_Anthem_003493236                   Insys_Anthem_003493236
Insys_Anthem_003493238                   Insys_Anthem_003493238
Insys_Anthem_003493239                   Insys_Anthem_003493239
Insys_Anthem_003493240                   Insys_Anthem_003493240
Insys_Anthem_003493242                   Insys_Anthem_003493242
Insys_Anthem_003493244                   Insys_Anthem_003493244
Insys_Anthem_003493246                   Insys_Anthem_003493246
Insys_Anthem_003493258                   Insys_Anthem_003493258
Insys_Anthem_003493260                   Insys_Anthem_003493260
Insys_Anthem_003493263                   Insys_Anthem_003493263
Insys_Anthem_003493264                   Insys_Anthem_003493264
Insys_Anthem_003493266                   Insys_Anthem_003493266
Insys_Anthem_003493268                   Insys_Anthem_003493268
Insys_Anthem_003493338                   Insys_Anthem_003493338
Insys_Anthem_003493339                   Insys_Anthem_003493339
Insys_Anthem_003493439                   Insys_Anthem_003493439
Insys_Anthem_003493445                   Insys_Anthem_003493445
Insys_Anthem_003493521                   Insys_Anthem_003493521
Insys_Anthem_003493634                   Insys_Anthem_003493634
Insys_Anthem_003493759                   Insys_Anthem_003493759
Insys_Anthem_003493908                   Insys_Anthem_003493908
Insys_Anthem_003493920                   Insys_Anthem_003493920
Insys_Anthem_003493928                   Insys_Anthem_003493928
Insys_Anthem_003493936                   Insys_Anthem_003493936
Insys_Anthem_003493942                   Insys_Anthem_003493942
Insys_Anthem_003493943                   Insys_Anthem_003493943

                                                    3234
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3236 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003493969                   Insys_Anthem_003493969
Insys_Anthem_003494091                   Insys_Anthem_003494091
Insys_Anthem_003494112                   Insys_Anthem_003494112
Insys_Anthem_003494114                   Insys_Anthem_003494114
Insys_Anthem_003494115                   Insys_Anthem_003494115
Insys_Anthem_003494170                   Insys_Anthem_003494170
Insys_Anthem_003494244                   Insys_Anthem_003494244
Insys_Anthem_003494282                   Insys_Anthem_003494282
Insys_Anthem_003494485                   Insys_Anthem_003494485
Insys_Anthem_003494510                   Insys_Anthem_003494510
Insys_Anthem_003494580                   Insys_Anthem_003494580
Insys_Anthem_003494836                   Insys_Anthem_003494836
Insys_Anthem_003494879                   Insys_Anthem_003494879
Insys_Anthem_003494880                   Insys_Anthem_003494880
Insys_Anthem_003494881                   Insys_Anthem_003494881
Insys_Anthem_003494930                   Insys_Anthem_003494930
Insys_Anthem_003495109                   Insys_Anthem_003495109
Insys_Anthem_003495170                   Insys_Anthem_003495170
Insys_Anthem_003495229                   Insys_Anthem_003495229
Insys_Anthem_003495231                   Insys_Anthem_003495231
Insys_Anthem_003495240                   Insys_Anthem_003495240
Insys_Anthem_003495355                   Insys_Anthem_003495355
Insys_Anthem_003495369                   Insys_Anthem_003495369
Insys_Anthem_003495432                   Insys_Anthem_003495432
Insys_Anthem_003495561                   Insys_Anthem_003495561
Insys_Anthem_003495562                   Insys_Anthem_003495562
Insys_Anthem_003495563                   Insys_Anthem_003495563
Insys_Anthem_003495609                   Insys_Anthem_003495609
Insys_Anthem_003495612                   Insys_Anthem_003495612
Insys_Anthem_003495625                   Insys_Anthem_003495625
Insys_Anthem_003495628                   Insys_Anthem_003495628
Insys_Anthem_003495680                   Insys_Anthem_003495680
Insys_Anthem_003495844                   Insys_Anthem_003495844
Insys_Anthem_003495852                   Insys_Anthem_003495852
Insys_Anthem_003496000                   Insys_Anthem_003496000
Insys_Anthem_003496003                   Insys_Anthem_003496003
Insys_Anthem_003496007                   Insys_Anthem_003496007
Insys_Anthem_003496008                   Insys_Anthem_003496008
Insys_Anthem_003496125                   Insys_Anthem_003496125
Insys_Anthem_003496186                   Insys_Anthem_003496186
Insys_Anthem_003496202                   Insys_Anthem_003496202
Insys_Anthem_003496207                   Insys_Anthem_003496207
Insys_Anthem_003496362                   Insys_Anthem_003496362
Insys_Anthem_003496601                   Insys_Anthem_003496601
Insys_Anthem_003496624                   Insys_Anthem_003496624
Insys_Anthem_003496984                   Insys_Anthem_003496984
Insys_Anthem_003496989                   Insys_Anthem_003496989

                                                    3235
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3237 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003497                      Insys_Anthem_003568
Insys_Anthem_003497211                   Insys_Anthem_003497211
Insys_Anthem_003497212                   Insys_Anthem_003497212
Insys_Anthem_003497213                   Insys_Anthem_003497213
Insys_Anthem_003497214                   Insys_Anthem_003497214
Insys_Anthem_003497215                   Insys_Anthem_003497215
Insys_Anthem_003497216                   Insys_Anthem_003497216
Insys_Anthem_003497217                   Insys_Anthem_003497217
Insys_Anthem_003497218                   Insys_Anthem_003497218
Insys_Anthem_003497219                   Insys_Anthem_003497219
Insys_Anthem_003497221                   Insys_Anthem_003497221
Insys_Anthem_003497222                   Insys_Anthem_003497222
Insys_Anthem_003497223                   Insys_Anthem_003497223
Insys_Anthem_003497224                   Insys_Anthem_003497224
Insys_Anthem_003497225                   Insys_Anthem_003497225
Insys_Anthem_003497363                   Insys_Anthem_003497363
Insys_Anthem_003497394                   Insys_Anthem_003497394
Insys_Anthem_003497405                   Insys_Anthem_003497405
Insys_Anthem_003497479                   Insys_Anthem_003497479
Insys_Anthem_003497514                   Insys_Anthem_003497514
Insys_Anthem_003497552                   Insys_Anthem_003497552
Insys_Anthem_003497588                   Insys_Anthem_003497588
Insys_Anthem_003497755                   Insys_Anthem_003497755
Insys_Anthem_003497933                   Insys_Anthem_003497933
Insys_Anthem_003498078                   Insys_Anthem_003498078
Insys_Anthem_003498083                   Insys_Anthem_003498083
Insys_Anthem_003498124                   Insys_Anthem_003498124
Insys_Anthem_003498129                   Insys_Anthem_003498129
Insys_Anthem_003498178                   Insys_Anthem_003498178
Insys_Anthem_003498380                   Insys_Anthem_003498380
Insys_Anthem_003498428                   Insys_Anthem_003498428
Insys_Anthem_003498488                   Insys_Anthem_003498488
Insys_Anthem_003498676                   Insys_Anthem_003498676
Insys_Anthem_003498701                   Insys_Anthem_003498701
Insys_Anthem_003498982                   Insys_Anthem_003498982
Insys_Anthem_003499129                   Insys_Anthem_003499129
Insys_Anthem_003499136                   Insys_Anthem_003499136
Insys_Anthem_003499434                   Insys_Anthem_003499434
Insys_Anthem_003499474                   Insys_Anthem_003499474
Insys_Anthem_003499649                   Insys_Anthem_003499649
Insys_Anthem_003499919                   Insys_Anthem_003499919
Insys_Anthem_003499967                   Insys_Anthem_003499967
Insys_Anthem_003499970                   Insys_Anthem_003499970
Insys_Anthem_003499997                   Insys_Anthem_003499997
Insys_Anthem_003500000                   Insys_Anthem_003500000
Insys_Anthem_003500001                   Insys_Anthem_003500001
Insys_Anthem_003500018                   Insys_Anthem_003500018

                                                    3236
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3238 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003500038                   Insys_Anthem_003500038
Insys_Anthem_003500042                   Insys_Anthem_003500042
Insys_Anthem_003500080                   Insys_Anthem_003500080
Insys_Anthem_003500081                   Insys_Anthem_003500081
Insys_Anthem_003500083                   Insys_Anthem_003500083
Insys_Anthem_003500093                   Insys_Anthem_003500093
Insys_Anthem_003500113                   Insys_Anthem_003500113
Insys_Anthem_003500199                   Insys_Anthem_003500199
Insys_Anthem_003500201                   Insys_Anthem_003500201
Insys_Anthem_003500204                   Insys_Anthem_003500204
Insys_Anthem_003500218                   Insys_Anthem_003500218
Insys_Anthem_003500477                   Insys_Anthem_003500477
Insys_Anthem_003500490                   Insys_Anthem_003500490
Insys_Anthem_003500521                   Insys_Anthem_003500521
Insys_Anthem_003500609                   Insys_Anthem_003500609
Insys_Anthem_003500630                   Insys_Anthem_003500630
Insys_Anthem_003500727                   Insys_Anthem_003500727
Insys_Anthem_003500818                   Insys_Anthem_003500818
Insys_Anthem_003500820                   Insys_Anthem_003500820
Insys_Anthem_003500911                   Insys_Anthem_003500911
Insys_Anthem_003500915                   Insys_Anthem_003500915
Insys_Anthem_003500944                   Insys_Anthem_003500944
Insys_Anthem_003501139                   Insys_Anthem_003501139
Insys_Anthem_003501190                   Insys_Anthem_003501190
Insys_Anthem_003501272                   Insys_Anthem_003501272
Insys_Anthem_003501293                   Insys_Anthem_003501293
Insys_Anthem_003501322                   Insys_Anthem_003501322
Insys_Anthem_003501323                   Insys_Anthem_003501323
Insys_Anthem_003501338                   Insys_Anthem_003501338
Insys_Anthem_003501342                   Insys_Anthem_003501342
Insys_Anthem_003501351                   Insys_Anthem_003501351
Insys_Anthem_003501432                   Insys_Anthem_003501432
Insys_Anthem_003501493                   Insys_Anthem_003501493
Insys_Anthem_003501501                   Insys_Anthem_003501501
Insys_Anthem_003501513                   Insys_Anthem_003501513
Insys_Anthem_003501529                   Insys_Anthem_003501529
Insys_Anthem_003501584                   Insys_Anthem_003501584
Insys_Anthem_003501613                   Insys_Anthem_003501613
Insys_Anthem_003501628                   Insys_Anthem_003501628
Insys_Anthem_003501638                   Insys_Anthem_003501638
Insys_Anthem_003501646                   Insys_Anthem_003501646
Insys_Anthem_003501652                   Insys_Anthem_003501652
Insys_Anthem_003501684                   Insys_Anthem_003501684
Insys_Anthem_003501696                   Insys_Anthem_003501696
Insys_Anthem_003501704                   Insys_Anthem_003501704
Insys_Anthem_003501705                   Insys_Anthem_003501705
Insys_Anthem_003501710                   Insys_Anthem_003501710

                                                    3237
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3239 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003501720                   Insys_Anthem_003501720
Insys_Anthem_003501724                   Insys_Anthem_003501724
Insys_Anthem_003501725                   Insys_Anthem_003501725
Insys_Anthem_003501782                   Insys_Anthem_003501782
Insys_Anthem_003501814                   Insys_Anthem_003501814
Insys_Anthem_003501822                   Insys_Anthem_003501822
Insys_Anthem_003501831                   Insys_Anthem_003501831
Insys_Anthem_003501839                   Insys_Anthem_003501839
Insys_Anthem_003501842                   Insys_Anthem_003501842
Insys_Anthem_003501858                   Insys_Anthem_003501858
Insys_Anthem_003501859                   Insys_Anthem_003501859
Insys_Anthem_003501861                   Insys_Anthem_003501861
Insys_Anthem_003501878                   Insys_Anthem_003501878
Insys_Anthem_003501889                   Insys_Anthem_003501889
Insys_Anthem_003501909                   Insys_Anthem_003501909
Insys_Anthem_003501965                   Insys_Anthem_003501965
Insys_Anthem_003501970                   Insys_Anthem_003501970
Insys_Anthem_003502029                   Insys_Anthem_003502029
Insys_Anthem_003502030                   Insys_Anthem_003502030
Insys_Anthem_003502033                   Insys_Anthem_003502033
Insys_Anthem_003502043                   Insys_Anthem_003502043
Insys_Anthem_003502049                   Insys_Anthem_003502049
Insys_Anthem_003502052                   Insys_Anthem_003502052
Insys_Anthem_003502065                   Insys_Anthem_003502065
Insys_Anthem_003502067                   Insys_Anthem_003502067
Insys_Anthem_003502072                   Insys_Anthem_003502072
Insys_Anthem_003502073                   Insys_Anthem_003502073
Insys_Anthem_003502100                   Insys_Anthem_003502100
Insys_Anthem_003502112                   Insys_Anthem_003502112
Insys_Anthem_003502116                   Insys_Anthem_003502116
Insys_Anthem_003502135                   Insys_Anthem_003502135
Insys_Anthem_003502141                   Insys_Anthem_003502141
Insys_Anthem_003502143                   Insys_Anthem_003502143
Insys_Anthem_003502148                   Insys_Anthem_003502148
Insys_Anthem_003502149                   Insys_Anthem_003502149
Insys_Anthem_003502150                   Insys_Anthem_003502150
Insys_Anthem_003502153                   Insys_Anthem_003502153
Insys_Anthem_003502161                   Insys_Anthem_003502161
Insys_Anthem_003502207                   Insys_Anthem_003502207
Insys_Anthem_003502224                   Insys_Anthem_003502224
Insys_Anthem_003502231                   Insys_Anthem_003502231
Insys_Anthem_003502243                   Insys_Anthem_003502243
Insys_Anthem_003502260                   Insys_Anthem_003502260
Insys_Anthem_003502263                   Insys_Anthem_003502263
Insys_Anthem_003502264                   Insys_Anthem_003502264
Insys_Anthem_003502278                   Insys_Anthem_003502278
Insys_Anthem_003502298                   Insys_Anthem_003502298

                                                    3238
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3240 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003502308                   Insys_Anthem_003502308
Insys_Anthem_003502309                   Insys_Anthem_003502309
Insys_Anthem_003502323                   Insys_Anthem_003502323
Insys_Anthem_003502327                   Insys_Anthem_003502327
Insys_Anthem_003502341                   Insys_Anthem_003502341
Insys_Anthem_003502357                   Insys_Anthem_003502357
Insys_Anthem_003502366                   Insys_Anthem_003502366
Insys_Anthem_003502369                   Insys_Anthem_003502369
Insys_Anthem_003502377                   Insys_Anthem_003502377
Insys_Anthem_003502382                   Insys_Anthem_003502382
Insys_Anthem_003502410                   Insys_Anthem_003502410
Insys_Anthem_003502414                   Insys_Anthem_003502414
Insys_Anthem_003502422                   Insys_Anthem_003502422
Insys_Anthem_003502423                   Insys_Anthem_003502423
Insys_Anthem_003502441                   Insys_Anthem_003502441
Insys_Anthem_003502450                   Insys_Anthem_003502450
Insys_Anthem_003502453                   Insys_Anthem_003502453
Insys_Anthem_003502461                   Insys_Anthem_003502461
Insys_Anthem_003502472                   Insys_Anthem_003502472
Insys_Anthem_003502487                   Insys_Anthem_003502487
Insys_Anthem_003502488                   Insys_Anthem_003502488
Insys_Anthem_003502511                   Insys_Anthem_003502511
Insys_Anthem_003502525                   Insys_Anthem_003502525
Insys_Anthem_003502528                   Insys_Anthem_003502528
Insys_Anthem_003502537                   Insys_Anthem_003502537
Insys_Anthem_003502538                   Insys_Anthem_003502538
Insys_Anthem_003502562                   Insys_Anthem_003502562
Insys_Anthem_003502572                   Insys_Anthem_003502572
Insys_Anthem_003502599                   Insys_Anthem_003502599
Insys_Anthem_003502604                   Insys_Anthem_003502604
Insys_Anthem_003502609                   Insys_Anthem_003502609
Insys_Anthem_003502610                   Insys_Anthem_003502610
Insys_Anthem_003502624                   Insys_Anthem_003502624
Insys_Anthem_003502630                   Insys_Anthem_003502630
Insys_Anthem_003502649                   Insys_Anthem_003502649
Insys_Anthem_003502690                   Insys_Anthem_003502690
Insys_Anthem_003502705                   Insys_Anthem_003502705
Insys_Anthem_003502727                   Insys_Anthem_003502727
Insys_Anthem_003502784                   Insys_Anthem_003502784
Insys_Anthem_003502813                   Insys_Anthem_003502813
Insys_Anthem_003502818                   Insys_Anthem_003502818
Insys_Anthem_003502826                   Insys_Anthem_003502826
Insys_Anthem_003502835                   Insys_Anthem_003502835
Insys_Anthem_003502844                   Insys_Anthem_003502844
Insys_Anthem_003502855                   Insys_Anthem_003502855
Insys_Anthem_003502868                   Insys_Anthem_003502868
Insys_Anthem_003502875                   Insys_Anthem_003502875

                                                    3239
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3241 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003502898                   Insys_Anthem_003502898
Insys_Anthem_003502914                   Insys_Anthem_003502914
Insys_Anthem_003502976                   Insys_Anthem_003502976
Insys_Anthem_003502994                   Insys_Anthem_003502994
Insys_Anthem_003502999                   Insys_Anthem_003502999
Insys_Anthem_003503010                   Insys_Anthem_003503010
Insys_Anthem_003503021                   Insys_Anthem_003503021
Insys_Anthem_003503030                   Insys_Anthem_003503030
Insys_Anthem_003503051                   Insys_Anthem_003503051
Insys_Anthem_003503053                   Insys_Anthem_003503053
Insys_Anthem_003503055                   Insys_Anthem_003503055
Insys_Anthem_003503090                   Insys_Anthem_003503090
Insys_Anthem_003503108                   Insys_Anthem_003503108
Insys_Anthem_003503111                   Insys_Anthem_003503111
Insys_Anthem_003503121                   Insys_Anthem_003503121
Insys_Anthem_003503123                   Insys_Anthem_003503123
Insys_Anthem_003503131                   Insys_Anthem_003503131
Insys_Anthem_003503133                   Insys_Anthem_003503133
Insys_Anthem_003503135                   Insys_Anthem_003503135
Insys_Anthem_003503162                   Insys_Anthem_003503162
Insys_Anthem_003503260                   Insys_Anthem_003503260
Insys_Anthem_003503261                   Insys_Anthem_003503261
Insys_Anthem_003503262                   Insys_Anthem_003503262
Insys_Anthem_003503271                   Insys_Anthem_003503271
Insys_Anthem_003503282                   Insys_Anthem_003503282
Insys_Anthem_003503283                   Insys_Anthem_003503283
Insys_Anthem_003503295                   Insys_Anthem_003503295
Insys_Anthem_003503309                   Insys_Anthem_003503309
Insys_Anthem_003503313                   Insys_Anthem_003503313
Insys_Anthem_003503325                   Insys_Anthem_003503325
Insys_Anthem_003503336                   Insys_Anthem_003503336
Insys_Anthem_003503342                   Insys_Anthem_003503342
Insys_Anthem_003503348                   Insys_Anthem_003503348
Insys_Anthem_003503370                   Insys_Anthem_003503370
Insys_Anthem_003503375                   Insys_Anthem_003503375
Insys_Anthem_003503378                   Insys_Anthem_003503378
Insys_Anthem_003503381                   Insys_Anthem_003503381
Insys_Anthem_003503396                   Insys_Anthem_003503396
Insys_Anthem_003503412                   Insys_Anthem_003503412
Insys_Anthem_003503422                   Insys_Anthem_003503422
Insys_Anthem_003503426                   Insys_Anthem_003503426
Insys_Anthem_003503453                   Insys_Anthem_003503453
Insys_Anthem_003503468                   Insys_Anthem_003503468
Insys_Anthem_003503483                   Insys_Anthem_003503483
Insys_Anthem_003503484                   Insys_Anthem_003503484
Insys_Anthem_003503490                   Insys_Anthem_003503490
Insys_Anthem_003503510                   Insys_Anthem_003503510

                                                    3240
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3242 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003503513                   Insys_Anthem_003503513
Insys_Anthem_003503577                   Insys_Anthem_003503577
Insys_Anthem_003503586                   Insys_Anthem_003503586
Insys_Anthem_003503598                   Insys_Anthem_003503598
Insys_Anthem_003503613                   Insys_Anthem_003503613
Insys_Anthem_003503623                   Insys_Anthem_003503623
Insys_Anthem_003503631                   Insys_Anthem_003503631
Insys_Anthem_003503632                   Insys_Anthem_003503632
Insys_Anthem_003503635                   Insys_Anthem_003503635
Insys_Anthem_003503639                   Insys_Anthem_003503639
Insys_Anthem_003503650                   Insys_Anthem_003503650
Insys_Anthem_003503659                   Insys_Anthem_003503659
Insys_Anthem_003503661                   Insys_Anthem_003503661
Insys_Anthem_003503682                   Insys_Anthem_003503682
Insys_Anthem_003503691                   Insys_Anthem_003503691
Insys_Anthem_003503697                   Insys_Anthem_003503697
Insys_Anthem_003503698                   Insys_Anthem_003503698
Insys_Anthem_003503719                   Insys_Anthem_003503719
Insys_Anthem_003503768                   Insys_Anthem_003503768
Insys_Anthem_003503769                   Insys_Anthem_003503769
Insys_Anthem_003503818                   Insys_Anthem_003503818
Insys_Anthem_003503831                   Insys_Anthem_003503831
Insys_Anthem_003503834                   Insys_Anthem_003503834
Insys_Anthem_003503840                   Insys_Anthem_003503840
Insys_Anthem_003503863                   Insys_Anthem_003503863
Insys_Anthem_003503865                   Insys_Anthem_003503865
Insys_Anthem_003503871                   Insys_Anthem_003503871
Insys_Anthem_003503874                   Insys_Anthem_003503874
Insys_Anthem_003503879                   Insys_Anthem_003503879
Insys_Anthem_003503888                   Insys_Anthem_003503888
Insys_Anthem_003503891                   Insys_Anthem_003503891
Insys_Anthem_003503903                   Insys_Anthem_003503903
Insys_Anthem_003503907                   Insys_Anthem_003503907
Insys_Anthem_003503909                   Insys_Anthem_003503909
Insys_Anthem_003503918                   Insys_Anthem_003503918
Insys_Anthem_003503921                   Insys_Anthem_003503921
Insys_Anthem_003503925                   Insys_Anthem_003503925
Insys_Anthem_003503926                   Insys_Anthem_003503926
Insys_Anthem_003503939                   Insys_Anthem_003503939
Insys_Anthem_003503952                   Insys_Anthem_003503952
Insys_Anthem_003503955                   Insys_Anthem_003503955
Insys_Anthem_003503957                   Insys_Anthem_003503957
Insys_Anthem_003503966                   Insys_Anthem_003503966
Insys_Anthem_003503969                   Insys_Anthem_003503969
Insys_Anthem_003503972                   Insys_Anthem_003503972
Insys_Anthem_003503978                   Insys_Anthem_003503978
Insys_Anthem_003503998                   Insys_Anthem_003503998

                                                    3241
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3243 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003504002                   Insys_Anthem_003504002
Insys_Anthem_003504013                   Insys_Anthem_003504013
Insys_Anthem_003504027                   Insys_Anthem_003504027
Insys_Anthem_003504032                   Insys_Anthem_003504032
Insys_Anthem_003504033                   Insys_Anthem_003504033
Insys_Anthem_003504042                   Insys_Anthem_003504042
Insys_Anthem_003504047                   Insys_Anthem_003504047
Insys_Anthem_003504058                   Insys_Anthem_003504058
Insys_Anthem_003504067                   Insys_Anthem_003504067
Insys_Anthem_003504069                   Insys_Anthem_003504069
Insys_Anthem_003504077                   Insys_Anthem_003504077
Insys_Anthem_003504084                   Insys_Anthem_003504084
Insys_Anthem_003504100                   Insys_Anthem_003504100
Insys_Anthem_003504101                   Insys_Anthem_003504101
Insys_Anthem_003504106                   Insys_Anthem_003504106
Insys_Anthem_003504107                   Insys_Anthem_003504107
Insys_Anthem_003504112                   Insys_Anthem_003504112
Insys_Anthem_003504113                   Insys_Anthem_003504113
Insys_Anthem_003504143                   Insys_Anthem_003504143
Insys_Anthem_003504157                   Insys_Anthem_003504157
Insys_Anthem_003504180                   Insys_Anthem_003504180
Insys_Anthem_003504191                   Insys_Anthem_003504191
Insys_Anthem_003504195                   Insys_Anthem_003504195
Insys_Anthem_003504200                   Insys_Anthem_003504200
Insys_Anthem_003504205                   Insys_Anthem_003504205
Insys_Anthem_003504273                   Insys_Anthem_003504273
Insys_Anthem_003504290                   Insys_Anthem_003504290
Insys_Anthem_003504299                   Insys_Anthem_003504299
Insys_Anthem_003504321                   Insys_Anthem_003504321
Insys_Anthem_003504333                   Insys_Anthem_003504333
Insys_Anthem_003504343                   Insys_Anthem_003504343
Insys_Anthem_003504348                   Insys_Anthem_003504348
Insys_Anthem_003504353                   Insys_Anthem_003504353
Insys_Anthem_003504365                   Insys_Anthem_003504365
Insys_Anthem_003504368                   Insys_Anthem_003504368
Insys_Anthem_003504370                   Insys_Anthem_003504370
Insys_Anthem_003504375                   Insys_Anthem_003504375
Insys_Anthem_003504386                   Insys_Anthem_003504386
Insys_Anthem_003504447                   Insys_Anthem_003504447
Insys_Anthem_003504488                   Insys_Anthem_003504488
Insys_Anthem_003504490                   Insys_Anthem_003504490
Insys_Anthem_003504497                   Insys_Anthem_003504497
Insys_Anthem_003504512                   Insys_Anthem_003504512
Insys_Anthem_003504551                   Insys_Anthem_003504551
Insys_Anthem_003504565                   Insys_Anthem_003504565
Insys_Anthem_003504570                   Insys_Anthem_003504570
Insys_Anthem_003504580                   Insys_Anthem_003504580

                                                    3242
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3244 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003504589                   Insys_Anthem_003504589
Insys_Anthem_003504591                   Insys_Anthem_003504591
Insys_Anthem_003504612                   Insys_Anthem_003504612
Insys_Anthem_003504616                   Insys_Anthem_003504616
Insys_Anthem_003504618                   Insys_Anthem_003504618
Insys_Anthem_003504621                   Insys_Anthem_003504621
Insys_Anthem_003504632                   Insys_Anthem_003504632
Insys_Anthem_003504649                   Insys_Anthem_003504649
Insys_Anthem_003504656                   Insys_Anthem_003504656
Insys_Anthem_003504673                   Insys_Anthem_003504673
Insys_Anthem_003504690                   Insys_Anthem_003504690
Insys_Anthem_003504778                   Insys_Anthem_003504778
Insys_Anthem_003504785                   Insys_Anthem_003504785
Insys_Anthem_003504787                   Insys_Anthem_003504787
Insys_Anthem_003504805                   Insys_Anthem_003504805
Insys_Anthem_003504810                   Insys_Anthem_003504810
Insys_Anthem_003504817                   Insys_Anthem_003504817
Insys_Anthem_003504824                   Insys_Anthem_003504824
Insys_Anthem_003504831                   Insys_Anthem_003504831
Insys_Anthem_003504835                   Insys_Anthem_003504835
Insys_Anthem_003504838                   Insys_Anthem_003504838
Insys_Anthem_003504848                   Insys_Anthem_003504848
Insys_Anthem_003504860                   Insys_Anthem_003504860
Insys_Anthem_003504939                   Insys_Anthem_003504939
Insys_Anthem_003504950                   Insys_Anthem_003504950
Insys_Anthem_003505005                   Insys_Anthem_003505005
Insys_Anthem_003505022                   Insys_Anthem_003505022
Insys_Anthem_003505032                   Insys_Anthem_003505032
Insys_Anthem_003505054                   Insys_Anthem_003505054
Insys_Anthem_003505109                   Insys_Anthem_003505109
Insys_Anthem_003505170                   Insys_Anthem_003505170
Insys_Anthem_003505175                   Insys_Anthem_003505175
Insys_Anthem_003505196                   Insys_Anthem_003505196
Insys_Anthem_003505204                   Insys_Anthem_003505204
Insys_Anthem_003505246                   Insys_Anthem_003505246
Insys_Anthem_003505251                   Insys_Anthem_003505251
Insys_Anthem_003505270                   Insys_Anthem_003505270
Insys_Anthem_003505282                   Insys_Anthem_003505282
Insys_Anthem_003505327                   Insys_Anthem_003505327
Insys_Anthem_003505345                   Insys_Anthem_003505345
Insys_Anthem_003505371                   Insys_Anthem_003505371
Insys_Anthem_003505391                   Insys_Anthem_003505391
Insys_Anthem_003505398                   Insys_Anthem_003505398
Insys_Anthem_003505410                   Insys_Anthem_003505410
Insys_Anthem_003505421                   Insys_Anthem_003505421
Insys_Anthem_003505422                   Insys_Anthem_003505422
Insys_Anthem_003505425                   Insys_Anthem_003505425

                                                    3243
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3245 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003505450                   Insys_Anthem_003505450
Insys_Anthem_003505453                   Insys_Anthem_003505453
Insys_Anthem_003505460                   Insys_Anthem_003505460
Insys_Anthem_003505464                   Insys_Anthem_003505464
Insys_Anthem_003505476                   Insys_Anthem_003505476
Insys_Anthem_003505496                   Insys_Anthem_003505496
Insys_Anthem_003505498                   Insys_Anthem_003505498
Insys_Anthem_003505503                   Insys_Anthem_003505503
Insys_Anthem_003505504                   Insys_Anthem_003505504
Insys_Anthem_003505529                   Insys_Anthem_003505529
Insys_Anthem_003505546                   Insys_Anthem_003505546
Insys_Anthem_003505562                   Insys_Anthem_003505562
Insys_Anthem_003505580                   Insys_Anthem_003505580
Insys_Anthem_003505581                   Insys_Anthem_003505581
Insys_Anthem_003505629                   Insys_Anthem_003505629
Insys_Anthem_003505630                   Insys_Anthem_003505630
Insys_Anthem_003505635                   Insys_Anthem_003505635
Insys_Anthem_003505670                   Insys_Anthem_003505670
Insys_Anthem_003505677                   Insys_Anthem_003505677
Insys_Anthem_003505707                   Insys_Anthem_003505707
Insys_Anthem_003505722                   Insys_Anthem_003505722
Insys_Anthem_003505769                   Insys_Anthem_003505769
Insys_Anthem_003505820                   Insys_Anthem_003505820
Insys_Anthem_003505857                   Insys_Anthem_003505857
Insys_Anthem_003505889                   Insys_Anthem_003505889
Insys_Anthem_003505890                   Insys_Anthem_003505890
Insys_Anthem_003505933                   Insys_Anthem_003505933
Insys_Anthem_003505962                   Insys_Anthem_003505962
Insys_Anthem_003506024                   Insys_Anthem_003506024
Insys_Anthem_003506025                   Insys_Anthem_003506025
Insys_Anthem_003506097                   Insys_Anthem_003506097
Insys_Anthem_003506159                   Insys_Anthem_003506159
Insys_Anthem_003506161                   Insys_Anthem_003506161
Insys_Anthem_003506170                   Insys_Anthem_003506170
Insys_Anthem_003506213                   Insys_Anthem_003506213
Insys_Anthem_003506227                   Insys_Anthem_003506227
Insys_Anthem_003506250                   Insys_Anthem_003506250
Insys_Anthem_003506256                   Insys_Anthem_003506256
Insys_Anthem_003506264                   Insys_Anthem_003506264
Insys_Anthem_003506265                   Insys_Anthem_003506265
Insys_Anthem_003506266                   Insys_Anthem_003506266
Insys_Anthem_003506300                   Insys_Anthem_003506300
Insys_Anthem_003506317                   Insys_Anthem_003506317
Insys_Anthem_003506335                   Insys_Anthem_003506335
Insys_Anthem_003506372                   Insys_Anthem_003506372
Insys_Anthem_003506386                   Insys_Anthem_003506386
Insys_Anthem_003506393                   Insys_Anthem_003506393

                                                    3244
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3246 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003506394                   Insys_Anthem_003506394
Insys_Anthem_003506398                   Insys_Anthem_003506398
Insys_Anthem_003506425                   Insys_Anthem_003506425
Insys_Anthem_003506464                   Insys_Anthem_003506464
Insys_Anthem_003506505                   Insys_Anthem_003506505
Insys_Anthem_003506511                   Insys_Anthem_003506511
Insys_Anthem_003506512                   Insys_Anthem_003506512
Insys_Anthem_003506545                   Insys_Anthem_003506545
Insys_Anthem_003506572                   Insys_Anthem_003506572
Insys_Anthem_003506592                   Insys_Anthem_003506592
Insys_Anthem_003506624                   Insys_Anthem_003506624
Insys_Anthem_003506628                   Insys_Anthem_003506628
Insys_Anthem_003506636                   Insys_Anthem_003506636
Insys_Anthem_003506652                   Insys_Anthem_003506652
Insys_Anthem_003506657                   Insys_Anthem_003506657
Insys_Anthem_003506665                   Insys_Anthem_003506665
Insys_Anthem_003506672                   Insys_Anthem_003506672
Insys_Anthem_003506718                   Insys_Anthem_003506718
Insys_Anthem_003506742                   Insys_Anthem_003506742
Insys_Anthem_003506753                   Insys_Anthem_003506753
Insys_Anthem_003506777                   Insys_Anthem_003506777
Insys_Anthem_003506800                   Insys_Anthem_003506800
Insys_Anthem_003506813                   Insys_Anthem_003506813
Insys_Anthem_003506814                   Insys_Anthem_003506814
Insys_Anthem_003506833                   Insys_Anthem_003506833
Insys_Anthem_003506838                   Insys_Anthem_003506838
Insys_Anthem_003506848                   Insys_Anthem_003506848
Insys_Anthem_003506851                   Insys_Anthem_003506851
Insys_Anthem_003506852                   Insys_Anthem_003506852
Insys_Anthem_003506860                   Insys_Anthem_003506860
Insys_Anthem_003506865                   Insys_Anthem_003506865
Insys_Anthem_003506873                   Insys_Anthem_003506873
Insys_Anthem_003506879                   Insys_Anthem_003506879
Insys_Anthem_003506886                   Insys_Anthem_003506886
Insys_Anthem_003506887                   Insys_Anthem_003506887
Insys_Anthem_003506890                   Insys_Anthem_003506890
Insys_Anthem_003506913                   Insys_Anthem_003506913
Insys_Anthem_003506915                   Insys_Anthem_003506915
Insys_Anthem_003506958                   Insys_Anthem_003506958
Insys_Anthem_003506967                   Insys_Anthem_003506967
Insys_Anthem_003507010                   Insys_Anthem_003507010
Insys_Anthem_003507011                   Insys_Anthem_003507011
Insys_Anthem_003507039                   Insys_Anthem_003507039
Insys_Anthem_003507060                   Insys_Anthem_003507060
Insys_Anthem_003507071                   Insys_Anthem_003507071
Insys_Anthem_003507122                   Insys_Anthem_003507122
Insys_Anthem_003507123                   Insys_Anthem_003507123

                                                    3245
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3247 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003507181                   Insys_Anthem_003507181
Insys_Anthem_003507216                   Insys_Anthem_003507216
Insys_Anthem_003507260                   Insys_Anthem_003507260
Insys_Anthem_003507356                   Insys_Anthem_003507356
Insys_Anthem_003507357                   Insys_Anthem_003507357
Insys_Anthem_003507363                   Insys_Anthem_003507363
Insys_Anthem_003507380                   Insys_Anthem_003507380
Insys_Anthem_003507478                   Insys_Anthem_003507478
Insys_Anthem_003507484                   Insys_Anthem_003507484
Insys_Anthem_003507485                   Insys_Anthem_003507485
Insys_Anthem_003507487                   Insys_Anthem_003507487
Insys_Anthem_003507504                   Insys_Anthem_003507504
Insys_Anthem_003507511                   Insys_Anthem_003507511
Insys_Anthem_003507515                   Insys_Anthem_003507515
Insys_Anthem_003507519                   Insys_Anthem_003507519
Insys_Anthem_003507523                   Insys_Anthem_003507523
Insys_Anthem_003507526                   Insys_Anthem_003507526
Insys_Anthem_003507532                   Insys_Anthem_003507532
Insys_Anthem_003507580                   Insys_Anthem_003507580
Insys_Anthem_003507581                   Insys_Anthem_003507581
Insys_Anthem_003507583                   Insys_Anthem_003507583
Insys_Anthem_003507602                   Insys_Anthem_003507602
Insys_Anthem_003507632                   Insys_Anthem_003507632
Insys_Anthem_003507633                   Insys_Anthem_003507633
Insys_Anthem_003507639                   Insys_Anthem_003507639
Insys_Anthem_003507651                   Insys_Anthem_003507651
Insys_Anthem_003507668                   Insys_Anthem_003507668
Insys_Anthem_003507684                   Insys_Anthem_003507684
Insys_Anthem_003507689                   Insys_Anthem_003507689
Insys_Anthem_003507693                   Insys_Anthem_003507693
Insys_Anthem_003507695                   Insys_Anthem_003507695
Insys_Anthem_003507712                   Insys_Anthem_003507712
Insys_Anthem_003507735                   Insys_Anthem_003507735
Insys_Anthem_003507769                   Insys_Anthem_003507769
Insys_Anthem_003507777                   Insys_Anthem_003507777
Insys_Anthem_003507780                   Insys_Anthem_003507780
Insys_Anthem_003507783                   Insys_Anthem_003507783
Insys_Anthem_003507794                   Insys_Anthem_003507794
Insys_Anthem_003507857                   Insys_Anthem_003507857
Insys_Anthem_003507874                   Insys_Anthem_003507874
Insys_Anthem_003507880                   Insys_Anthem_003507880
Insys_Anthem_003507896                   Insys_Anthem_003507896
Insys_Anthem_003507904                   Insys_Anthem_003507904
Insys_Anthem_003507929                   Insys_Anthem_003507929
Insys_Anthem_003507948                   Insys_Anthem_003507948
Insys_Anthem_003507959                   Insys_Anthem_003507959
Insys_Anthem_003507970                   Insys_Anthem_003507970

                                                    3246
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3248 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003507983                   Insys_Anthem_003507983
Insys_Anthem_003508144                   Insys_Anthem_003508144
Insys_Anthem_003508151                   Insys_Anthem_003508151
Insys_Anthem_003508160                   Insys_Anthem_003508160
Insys_Anthem_003508165                   Insys_Anthem_003508165
Insys_Anthem_003508184                   Insys_Anthem_003508184
Insys_Anthem_003508201                   Insys_Anthem_003508201
Insys_Anthem_003508211                   Insys_Anthem_003508211
Insys_Anthem_003508220                   Insys_Anthem_003508220
Insys_Anthem_003508303                   Insys_Anthem_003508303
Insys_Anthem_003508304                   Insys_Anthem_003508304
Insys_Anthem_003508308                   Insys_Anthem_003508308
Insys_Anthem_003508309                   Insys_Anthem_003508309
Insys_Anthem_003508310                   Insys_Anthem_003508310
Insys_Anthem_003508311                   Insys_Anthem_003508311
Insys_Anthem_003508312                   Insys_Anthem_003508312
Insys_Anthem_003508313                   Insys_Anthem_003508313
Insys_Anthem_003508314                   Insys_Anthem_003508314
Insys_Anthem_003508315                   Insys_Anthem_003508315
Insys_Anthem_003508316                   Insys_Anthem_003508316
Insys_Anthem_003508317                   Insys_Anthem_003508317
Insys_Anthem_003508318                   Insys_Anthem_003508318
Insys_Anthem_003508319                   Insys_Anthem_003508319
Insys_Anthem_003508320                   Insys_Anthem_003508320
Insys_Anthem_003508321                   Insys_Anthem_003508321
Insys_Anthem_003508322                   Insys_Anthem_003508322
Insys_Anthem_003508323                   Insys_Anthem_003508323
Insys_Anthem_003508324                   Insys_Anthem_003508324
Insys_Anthem_003508325                   Insys_Anthem_003508325
Insys_Anthem_003508326                   Insys_Anthem_003508326
Insys_Anthem_003508327                   Insys_Anthem_003508327
Insys_Anthem_003508328                   Insys_Anthem_003508328
Insys_Anthem_003508329                   Insys_Anthem_003508329
Insys_Anthem_003508330                   Insys_Anthem_003508330
Insys_Anthem_003508331                   Insys_Anthem_003508331
Insys_Anthem_003508332                   Insys_Anthem_003508332
Insys_Anthem_003508333                   Insys_Anthem_003508333
Insys_Anthem_003508334                   Insys_Anthem_003508334
Insys_Anthem_003508335                   Insys_Anthem_003508335
Insys_Anthem_003508336                   Insys_Anthem_003508336
Insys_Anthem_003508382                   Insys_Anthem_003508382
Insys_Anthem_003508409                   Insys_Anthem_003508409
Insys_Anthem_003508412                   Insys_Anthem_003508412
Insys_Anthem_003508420                   Insys_Anthem_003508420
Insys_Anthem_003508437                   Insys_Anthem_003508437
Insys_Anthem_003508442                   Insys_Anthem_003508442
Insys_Anthem_003508445                   Insys_Anthem_003508445

                                                    3247
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3249 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003508446                   Insys_Anthem_003508446
Insys_Anthem_003508452                   Insys_Anthem_003508452
Insys_Anthem_003508477                   Insys_Anthem_003508477
Insys_Anthem_003508481                   Insys_Anthem_003508481
Insys_Anthem_003508483                   Insys_Anthem_003508483
Insys_Anthem_003508492                   Insys_Anthem_003508492
Insys_Anthem_003508493                   Insys_Anthem_003508493
Insys_Anthem_003508520                   Insys_Anthem_003508520
Insys_Anthem_003508536                   Insys_Anthem_003508536
Insys_Anthem_003508537                   Insys_Anthem_003508537
Insys_Anthem_003508539                   Insys_Anthem_003508539
Insys_Anthem_003508596                   Insys_Anthem_003508596
Insys_Anthem_003508598                   Insys_Anthem_003508598
Insys_Anthem_003508607                   Insys_Anthem_003508607
Insys_Anthem_003508614                   Insys_Anthem_003508614
Insys_Anthem_003508636                   Insys_Anthem_003508636
Insys_Anthem_003508643                   Insys_Anthem_003508643
Insys_Anthem_003508663                   Insys_Anthem_003508663
Insys_Anthem_003508683                   Insys_Anthem_003508683
Insys_Anthem_003508701                   Insys_Anthem_003508701
Insys_Anthem_003508705                   Insys_Anthem_003508705
Insys_Anthem_003508709                   Insys_Anthem_003508709
Insys_Anthem_003508738                   Insys_Anthem_003508738
Insys_Anthem_003508748                   Insys_Anthem_003508748
Insys_Anthem_003508773                   Insys_Anthem_003508773
Insys_Anthem_003508784                   Insys_Anthem_003508784
Insys_Anthem_003508789                   Insys_Anthem_003508789
Insys_Anthem_003508822                   Insys_Anthem_003508822
Insys_Anthem_003508824                   Insys_Anthem_003508824
Insys_Anthem_003508831                   Insys_Anthem_003508831
Insys_Anthem_003508837                   Insys_Anthem_003508837
Insys_Anthem_003508841                   Insys_Anthem_003508841
Insys_Anthem_003508856                   Insys_Anthem_003508856
Insys_Anthem_003508862                   Insys_Anthem_003508862
Insys_Anthem_003508871                   Insys_Anthem_003508871
Insys_Anthem_003508879                   Insys_Anthem_003508879
Insys_Anthem_003508913                   Insys_Anthem_003508913
Insys_Anthem_003508915                   Insys_Anthem_003508915
Insys_Anthem_003508940                   Insys_Anthem_003508940
Insys_Anthem_003508946                   Insys_Anthem_003508946
Insys_Anthem_003508964                   Insys_Anthem_003508964
Insys_Anthem_003508970                   Insys_Anthem_003508970
Insys_Anthem_003509022                   Insys_Anthem_003509022
Insys_Anthem_003509025                   Insys_Anthem_003509025
Insys_Anthem_003509027                   Insys_Anthem_003509027
Insys_Anthem_003509031                   Insys_Anthem_003509031
Insys_Anthem_003509034                   Insys_Anthem_003509034

                                                    3248
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3250 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003509069                   Insys_Anthem_003509069
Insys_Anthem_003509088                   Insys_Anthem_003509088
Insys_Anthem_003509111                   Insys_Anthem_003509111
Insys_Anthem_003509112                   Insys_Anthem_003509112
Insys_Anthem_003509117                   Insys_Anthem_003509117
Insys_Anthem_003509119                   Insys_Anthem_003509119
Insys_Anthem_003509123                   Insys_Anthem_003509123
Insys_Anthem_003509139                   Insys_Anthem_003509139
Insys_Anthem_003509143                   Insys_Anthem_003509143
Insys_Anthem_003509164                   Insys_Anthem_003509164
Insys_Anthem_003509168                   Insys_Anthem_003509168
Insys_Anthem_003509169                   Insys_Anthem_003509169
Insys_Anthem_003509174                   Insys_Anthem_003509174
Insys_Anthem_003509176                   Insys_Anthem_003509176
Insys_Anthem_003509181                   Insys_Anthem_003509181
Insys_Anthem_003509191                   Insys_Anthem_003509191
Insys_Anthem_003509195                   Insys_Anthem_003509195
Insys_Anthem_003509197                   Insys_Anthem_003509197
Insys_Anthem_003509213                   Insys_Anthem_003509213
Insys_Anthem_003509219                   Insys_Anthem_003509219
Insys_Anthem_003509225                   Insys_Anthem_003509225
Insys_Anthem_003509345                   Insys_Anthem_003509345
Insys_Anthem_003509354                   Insys_Anthem_003509354
Insys_Anthem_003509371                   Insys_Anthem_003509371
Insys_Anthem_003509396                   Insys_Anthem_003509396
Insys_Anthem_003509399                   Insys_Anthem_003509399
Insys_Anthem_003509405                   Insys_Anthem_003509405
Insys_Anthem_003509417                   Insys_Anthem_003509417
Insys_Anthem_003509423                   Insys_Anthem_003509423
Insys_Anthem_003509424                   Insys_Anthem_003509424
Insys_Anthem_003509478                   Insys_Anthem_003509478
Insys_Anthem_003509488                   Insys_Anthem_003509488
Insys_Anthem_003509511                   Insys_Anthem_003509511
Insys_Anthem_003509512                   Insys_Anthem_003509512
Insys_Anthem_003509532                   Insys_Anthem_003509532
Insys_Anthem_003509602                   Insys_Anthem_003509602
Insys_Anthem_003509615                   Insys_Anthem_003509615
Insys_Anthem_003509646                   Insys_Anthem_003509646
Insys_Anthem_003509679                   Insys_Anthem_003509679
Insys_Anthem_003509697                   Insys_Anthem_003509697
Insys_Anthem_003509730                   Insys_Anthem_003509730
Insys_Anthem_003509750                   Insys_Anthem_003509750
Insys_Anthem_003509789                   Insys_Anthem_003509789
Insys_Anthem_003509792                   Insys_Anthem_003509792
Insys_Anthem_003509796                   Insys_Anthem_003509796
Insys_Anthem_003509801                   Insys_Anthem_003509801
Insys_Anthem_003509814                   Insys_Anthem_003509814

                                                    3249
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3251 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003509819                   Insys_Anthem_003509819
Insys_Anthem_003509837                   Insys_Anthem_003509837
Insys_Anthem_003509867                   Insys_Anthem_003509867
Insys_Anthem_003509909                   Insys_Anthem_003509909
Insys_Anthem_003509969                   Insys_Anthem_003509969
Insys_Anthem_003509973                   Insys_Anthem_003509973
Insys_Anthem_003509985                   Insys_Anthem_003509985
Insys_Anthem_003509986                   Insys_Anthem_003509986
Insys_Anthem_003509987                   Insys_Anthem_003509987
Insys_Anthem_003509990                   Insys_Anthem_003509990
Insys_Anthem_003510048                   Insys_Anthem_003510048
Insys_Anthem_003510061                   Insys_Anthem_003510061
Insys_Anthem_003510064                   Insys_Anthem_003510064
Insys_Anthem_003510067                   Insys_Anthem_003510067
Insys_Anthem_003510090                   Insys_Anthem_003510090
Insys_Anthem_003510110                   Insys_Anthem_003510110
Insys_Anthem_003510115                   Insys_Anthem_003510115
Insys_Anthem_003510117                   Insys_Anthem_003510117
Insys_Anthem_003510121                   Insys_Anthem_003510121
Insys_Anthem_003510132                   Insys_Anthem_003510132
Insys_Anthem_003510133                   Insys_Anthem_003510133
Insys_Anthem_003510135                   Insys_Anthem_003510135
Insys_Anthem_003510144                   Insys_Anthem_003510144
Insys_Anthem_003510152                   Insys_Anthem_003510152
Insys_Anthem_003510339                   Insys_Anthem_003510339
Insys_Anthem_003510357                   Insys_Anthem_003510357
Insys_Anthem_003510419                   Insys_Anthem_003510419
Insys_Anthem_003510477                   Insys_Anthem_003510477
Insys_Anthem_003511294                   Insys_Anthem_003511294
Insys_Anthem_003511357                   Insys_Anthem_003511357
Insys_Anthem_003511379                   Insys_Anthem_003511379
Insys_Anthem_003511391                   Insys_Anthem_003511391
Insys_Anthem_003511472                   Insys_Anthem_003511472
Insys_Anthem_003511513                   Insys_Anthem_003511513
Insys_Anthem_003511943                   Insys_Anthem_003511943
Insys_Anthem_003512113                   Insys_Anthem_003512113
Insys_Anthem_003512156                   Insys_Anthem_003512156
Insys_Anthem_003512308                   Insys_Anthem_003512308
Insys_Anthem_003512336                   Insys_Anthem_003512336
Insys_Anthem_003512502                   Insys_Anthem_003512502
Insys_Anthem_003512515                   Insys_Anthem_003512515
Insys_Anthem_003512662                   Insys_Anthem_003512662
Insys_Anthem_003513001                   Insys_Anthem_003513001
Insys_Anthem_003513210                   Insys_Anthem_003513210
Insys_Anthem_003513312                   Insys_Anthem_003513312
Insys_Anthem_003513338                   Insys_Anthem_003513338
Insys_Anthem_003513842                   Insys_Anthem_003513842

                                                    3250
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3252 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003514154                   Insys_Anthem_003514154
Insys_Anthem_003514324                   Insys_Anthem_003514324
Insys_Anthem_003514994                   Insys_Anthem_003514994
Insys_Anthem_003515099                   Insys_Anthem_003515099
Insys_Anthem_003515217                   Insys_Anthem_003515217
Insys_Anthem_003515654                   Insys_Anthem_003515654
Insys_Anthem_003515829                   Insys_Anthem_003515829
Insys_Anthem_003515836                   Insys_Anthem_003515836
Insys_Anthem_003516146                   Insys_Anthem_003516146
Insys_Anthem_003516351                   Insys_Anthem_003516351
Insys_Anthem_003516392                   Insys_Anthem_003516392
Insys_Anthem_003516545                   Insys_Anthem_003516545
Insys_Anthem_003516688                   Insys_Anthem_003516688
Insys_Anthem_003516697                   Insys_Anthem_003516697
Insys_Anthem_003516737                   Insys_Anthem_003516737
Insys_Anthem_003517004                   Insys_Anthem_003517004
Insys_Anthem_003517618                   Insys_Anthem_003517618
Insys_Anthem_003517865                   Insys_Anthem_003517865
Insys_Anthem_003518185                   Insys_Anthem_003518185
Insys_Anthem_003518345                   Insys_Anthem_003518345
Insys_Anthem_003518659                   Insys_Anthem_003518659
Insys_Anthem_003518786                   Insys_Anthem_003518786
Insys_Anthem_003518891                   Insys_Anthem_003518891
Insys_Anthem_003518955                   Insys_Anthem_003518955
Insys_Anthem_003518964                   Insys_Anthem_003518964
Insys_Anthem_003519028                   Insys_Anthem_003519028
Insys_Anthem_003519041                   Insys_Anthem_003519041
Insys_Anthem_003519269                   Insys_Anthem_003519269
Insys_Anthem_003519273                   Insys_Anthem_003519273
Insys_Anthem_003519404                   Insys_Anthem_003519404
Insys_Anthem_003519752                   Insys_Anthem_003519752
Insys_Anthem_003519842                   Insys_Anthem_003519842
Insys_Anthem_003520306                   Insys_Anthem_003520306
Insys_Anthem_003520347                   Insys_Anthem_003520347
Insys_Anthem_003520953                   Insys_Anthem_003520953
Insys_Anthem_003520955                   Insys_Anthem_003520955
Insys_Anthem_003521245                   Insys_Anthem_003521245
Insys_Anthem_003521466                   Insys_Anthem_003521466
Insys_Anthem_003521570                   Insys_Anthem_003521570
Insys_Anthem_003521571                   Insys_Anthem_003521571
Insys_Anthem_003521572                   Insys_Anthem_003521572
Insys_Anthem_003522062                   Insys_Anthem_003522062
Insys_Anthem_003522074                   Insys_Anthem_003522074
Insys_Anthem_003522100                   Insys_Anthem_003522100
Insys_Anthem_003522124                   Insys_Anthem_003522124
Insys_Anthem_003522253                   Insys_Anthem_003522253
Insys_Anthem_003522560                   Insys_Anthem_003522560

                                                    3251
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3253 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003522607                   Insys_Anthem_003522607
Insys_Anthem_003522634                   Insys_Anthem_003522634
Insys_Anthem_003522706                   Insys_Anthem_003522706
Insys_Anthem_003523105                   Insys_Anthem_003523105
Insys_Anthem_003523546                   Insys_Anthem_003523546
Insys_Anthem_003523660                   Insys_Anthem_003523660
Insys_Anthem_003523937                   Insys_Anthem_003523937
Insys_Anthem_003523940                   Insys_Anthem_003523940
Insys_Anthem_003524076                   Insys_Anthem_003524076
Insys_Anthem_003524078                   Insys_Anthem_003524078
Insys_Anthem_003524171                   Insys_Anthem_003524171
Insys_Anthem_003524480                   Insys_Anthem_003524480
Insys_Anthem_003524527                   Insys_Anthem_003524527
Insys_Anthem_003524551                   Insys_Anthem_003524551
Insys_Anthem_003524584                   Insys_Anthem_003524584
Insys_Anthem_003524628                   Insys_Anthem_003524628
Insys_Anthem_003524646                   Insys_Anthem_003524646
Insys_Anthem_003524885                   Insys_Anthem_003524885
Insys_Anthem_003524886                   Insys_Anthem_003524886
Insys_Anthem_003524906                   Insys_Anthem_003524906
Insys_Anthem_003524921                   Insys_Anthem_003524921
Insys_Anthem_003525066                   Insys_Anthem_003525066
Insys_Anthem_003525235                   Insys_Anthem_003525235
Insys_Anthem_003525251                   Insys_Anthem_003525251
Insys_Anthem_003525460                   Insys_Anthem_003525460
Insys_Anthem_003525502                   Insys_Anthem_003525502
Insys_Anthem_003525637                   Insys_Anthem_003525637
Insys_Anthem_003525736                   Insys_Anthem_003525736
Insys_Anthem_003525837                   Insys_Anthem_003525837
Insys_Anthem_003525910                   Insys_Anthem_003525910
Insys_Anthem_003526019                   Insys_Anthem_003526019
Insys_Anthem_003526068                   Insys_Anthem_003526068
Insys_Anthem_003526073                   Insys_Anthem_003526073
Insys_Anthem_003526077                   Insys_Anthem_003526077
Insys_Anthem_003526081                   Insys_Anthem_003526081
Insys_Anthem_003526098                   Insys_Anthem_003526098
Insys_Anthem_003526103                   Insys_Anthem_003526103
Insys_Anthem_003526114                   Insys_Anthem_003526114
Insys_Anthem_003526120                   Insys_Anthem_003526120
Insys_Anthem_003526142                   Insys_Anthem_003526142
Insys_Anthem_003526204                   Insys_Anthem_003526204
Insys_Anthem_003526528                   Insys_Anthem_003526528
Insys_Anthem_003526547                   Insys_Anthem_003526547
Insys_Anthem_003526787                   Insys_Anthem_003526787
Insys_Anthem_003526851                   Insys_Anthem_003526851
Insys_Anthem_003526913                   Insys_Anthem_003526913
Insys_Anthem_003527184                   Insys_Anthem_003527184

                                                    3252
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3254 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003527185                   Insys_Anthem_003527185
Insys_Anthem_003527289                   Insys_Anthem_003527289
Insys_Anthem_003527327                   Insys_Anthem_003527327
Insys_Anthem_003527376                   Insys_Anthem_003527376
Insys_Anthem_003527401                   Insys_Anthem_003527401
Insys_Anthem_003527407                   Insys_Anthem_003527407
Insys_Anthem_003527408                   Insys_Anthem_003527408
Insys_Anthem_003527520                   Insys_Anthem_003527520
Insys_Anthem_003527554                   Insys_Anthem_003527554
Insys_Anthem_003527734                   Insys_Anthem_003527734
Insys_Anthem_003527813                   Insys_Anthem_003527813
Insys_Anthem_003527888                   Insys_Anthem_003527888
Insys_Anthem_003528007                   Insys_Anthem_003528007
Insys_Anthem_003528012                   Insys_Anthem_003528012
Insys_Anthem_003528085                   Insys_Anthem_003528085
Insys_Anthem_003528130                   Insys_Anthem_003528130
Insys_Anthem_003528136                   Insys_Anthem_003528136
Insys_Anthem_003528138                   Insys_Anthem_003528138
Insys_Anthem_003528178                   Insys_Anthem_003528178
Insys_Anthem_003528212                   Insys_Anthem_003528212
Insys_Anthem_003528215                   Insys_Anthem_003528215
Insys_Anthem_003528217                   Insys_Anthem_003528217
Insys_Anthem_003528234                   Insys_Anthem_003528234
Insys_Anthem_003528262                   Insys_Anthem_003528262
Insys_Anthem_003528288                   Insys_Anthem_003528288
Insys_Anthem_003528314                   Insys_Anthem_003528314
Insys_Anthem_003528316                   Insys_Anthem_003528316
Insys_Anthem_003528317                   Insys_Anthem_003528317
Insys_Anthem_003528345                   Insys_Anthem_003528345
Insys_Anthem_003528364                   Insys_Anthem_003528364
Insys_Anthem_003528367                   Insys_Anthem_003528367
Insys_Anthem_003528394                   Insys_Anthem_003528394
Insys_Anthem_003528518                   Insys_Anthem_003528518
Insys_Anthem_003528533                   Insys_Anthem_003528533
Insys_Anthem_003528540                   Insys_Anthem_003528540
Insys_Anthem_003528559                   Insys_Anthem_003528559
Insys_Anthem_003528569                   Insys_Anthem_003528569
Insys_Anthem_003528582                   Insys_Anthem_003528582
Insys_Anthem_003528586                   Insys_Anthem_003528586
Insys_Anthem_003528662                   Insys_Anthem_003528662
Insys_Anthem_003528677                   Insys_Anthem_003528677
Insys_Anthem_003528688                   Insys_Anthem_003528688
Insys_Anthem_003528704                   Insys_Anthem_003528704
Insys_Anthem_003528736                   Insys_Anthem_003528736
Insys_Anthem_003528748                   Insys_Anthem_003528748
Insys_Anthem_003528761                   Insys_Anthem_003528761
Insys_Anthem_003528785                   Insys_Anthem_003528785

                                                    3253
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3255 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003528826                   Insys_Anthem_003528826
Insys_Anthem_003528836                   Insys_Anthem_003528836
Insys_Anthem_003528852                   Insys_Anthem_003528852
Insys_Anthem_003528876                   Insys_Anthem_003528876
Insys_Anthem_003528993                   Insys_Anthem_003528993
Insys_Anthem_003529046                   Insys_Anthem_003529046
Insys_Anthem_003529079                   Insys_Anthem_003529079
Insys_Anthem_003529094                   Insys_Anthem_003529094
Insys_Anthem_003529141                   Insys_Anthem_003529141
Insys_Anthem_003529226                   Insys_Anthem_003529226
Insys_Anthem_003529244                   Insys_Anthem_003529244
Insys_Anthem_003529403                   Insys_Anthem_003529403
Insys_Anthem_003529540                   Insys_Anthem_003529540
Insys_Anthem_003529615                   Insys_Anthem_003529615
Insys_Anthem_003529619                   Insys_Anthem_003529619
Insys_Anthem_003529620                   Insys_Anthem_003529620
Insys_Anthem_003529818                   Insys_Anthem_003529818
Insys_Anthem_003530219                   Insys_Anthem_003530219
Insys_Anthem_003530251                   Insys_Anthem_003530251
Insys_Anthem_003530636                   Insys_Anthem_003530636
Insys_Anthem_003530711                   Insys_Anthem_003530711
Insys_Anthem_003530720                   Insys_Anthem_003530720
Insys_Anthem_003530760                   Insys_Anthem_003530760
Insys_Anthem_003530906                   Insys_Anthem_003530906
Insys_Anthem_003530914                   Insys_Anthem_003530914
Insys_Anthem_003530924                   Insys_Anthem_003530924
Insys_Anthem_003530944                   Insys_Anthem_003530944
Insys_Anthem_003531341                   Insys_Anthem_003531341
Insys_Anthem_003531489                   Insys_Anthem_003531489
Insys_Anthem_003531493                   Insys_Anthem_003531493
Insys_Anthem_003531828                   Insys_Anthem_003531828
Insys_Anthem_003531831                   Insys_Anthem_003531831
Insys_Anthem_003531854                   Insys_Anthem_003531854
Insys_Anthem_003532071                   Insys_Anthem_003532071
Insys_Anthem_003532073                   Insys_Anthem_003532073
Insys_Anthem_003532410                   Insys_Anthem_003532410
Insys_Anthem_003532440                   Insys_Anthem_003532440
Insys_Anthem_003532468                   Insys_Anthem_003532468
Insys_Anthem_003532532                   Insys_Anthem_003532532
Insys_Anthem_003532542                   Insys_Anthem_003532542
Insys_Anthem_003532562                   Insys_Anthem_003532562
Insys_Anthem_003532689                   Insys_Anthem_003532689
Insys_Anthem_003532711                   Insys_Anthem_003532711
Insys_Anthem_003532905                   Insys_Anthem_003532905
Insys_Anthem_003533329                   Insys_Anthem_003533329
Insys_Anthem_003533540                   Insys_Anthem_003533540
Insys_Anthem_003533583                   Insys_Anthem_003533583

                                                    3254
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3256 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003533611                   Insys_Anthem_003533611
Insys_Anthem_003533699                   Insys_Anthem_003533699
Insys_Anthem_003533722                   Insys_Anthem_003533722
Insys_Anthem_003533800                   Insys_Anthem_003533800
Insys_Anthem_003533830                   Insys_Anthem_003533830
Insys_Anthem_003533861                   Insys_Anthem_003533861
Insys_Anthem_003533872                   Insys_Anthem_003533872
Insys_Anthem_003533892                   Insys_Anthem_003533892
Insys_Anthem_003533927                   Insys_Anthem_003533927
Insys_Anthem_003533940                   Insys_Anthem_003533940
Insys_Anthem_003534096                   Insys_Anthem_003534096
Insys_Anthem_003534120                   Insys_Anthem_003534120
Insys_Anthem_003534151                   Insys_Anthem_003534151
Insys_Anthem_003534164                   Insys_Anthem_003534164
Insys_Anthem_003534226                   Insys_Anthem_003534226
Insys_Anthem_003534227                   Insys_Anthem_003534227
Insys_Anthem_003534230                   Insys_Anthem_003534230
Insys_Anthem_003534253                   Insys_Anthem_003534253
Insys_Anthem_003534254                   Insys_Anthem_003534254
Insys_Anthem_003534269                   Insys_Anthem_003534269
Insys_Anthem_003534378                   Insys_Anthem_003534378
Insys_Anthem_003534406                   Insys_Anthem_003534406
Insys_Anthem_003534453                   Insys_Anthem_003534453
Insys_Anthem_003534564                   Insys_Anthem_003534564
Insys_Anthem_003534613                   Insys_Anthem_003534613
Insys_Anthem_003534689                   Insys_Anthem_003534689
Insys_Anthem_003534797                   Insys_Anthem_003534797
Insys_Anthem_003534855                   Insys_Anthem_003534855
Insys_Anthem_003534858                   Insys_Anthem_003534858
Insys_Anthem_003534861                   Insys_Anthem_003534861
Insys_Anthem_003535113                   Insys_Anthem_003535113
Insys_Anthem_003535177                   Insys_Anthem_003535177
Insys_Anthem_003535246                   Insys_Anthem_003535246
Insys_Anthem_003535297                   Insys_Anthem_003535297
Insys_Anthem_003535381                   Insys_Anthem_003535381
Insys_Anthem_003535384                   Insys_Anthem_003535384
Insys_Anthem_003535387                   Insys_Anthem_003535387
Insys_Anthem_003536000                   Insys_Anthem_003536000
Insys_Anthem_003536003                   Insys_Anthem_003536003
Insys_Anthem_003536091                   Insys_Anthem_003536091
Insys_Anthem_003536105                   Insys_Anthem_003536105
Insys_Anthem_003536108                   Insys_Anthem_003536108
Insys_Anthem_003536229                   Insys_Anthem_003536229
Insys_Anthem_003536255                   Insys_Anthem_003536255
Insys_Anthem_003536259                   Insys_Anthem_003536259
Insys_Anthem_003536288                   Insys_Anthem_003536288
Insys_Anthem_003536387                   Insys_Anthem_003536387

                                                    3255
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3257 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003536391                   Insys_Anthem_003536391
Insys_Anthem_003536471                   Insys_Anthem_003536471
Insys_Anthem_003536474                   Insys_Anthem_003536474
Insys_Anthem_003536491                   Insys_Anthem_003536491
Insys_Anthem_003536525                   Insys_Anthem_003536525
Insys_Anthem_003536548                   Insys_Anthem_003536548
Insys_Anthem_003536572                   Insys_Anthem_003536572
Insys_Anthem_003536580                   Insys_Anthem_003536580
Insys_Anthem_003536612                   Insys_Anthem_003536612
Insys_Anthem_003536636                   Insys_Anthem_003536636
Insys_Anthem_003536647                   Insys_Anthem_003536647
Insys_Anthem_003536648                   Insys_Anthem_003536648
Insys_Anthem_003536649                   Insys_Anthem_003536649
Insys_Anthem_003536650                   Insys_Anthem_003536650
Insys_Anthem_003536656                   Insys_Anthem_003536656
Insys_Anthem_003536659                   Insys_Anthem_003536659
Insys_Anthem_003536660                   Insys_Anthem_003536660
Insys_Anthem_003536679                   Insys_Anthem_003536679
Insys_Anthem_003536764                   Insys_Anthem_003536764
Insys_Anthem_003536880                   Insys_Anthem_003536880
Insys_Anthem_003536890                   Insys_Anthem_003536890
Insys_Anthem_003536915                   Insys_Anthem_003536915
Insys_Anthem_003536967                   Insys_Anthem_003536967
Insys_Anthem_003537099                   Insys_Anthem_003537099
Insys_Anthem_003537148                   Insys_Anthem_003537148
Insys_Anthem_003537192                   Insys_Anthem_003537192
Insys_Anthem_003537219                   Insys_Anthem_003537219
Insys_Anthem_003537233                   Insys_Anthem_003537233
Insys_Anthem_003537248                   Insys_Anthem_003537248
Insys_Anthem_003537448                   Insys_Anthem_003537448
Insys_Anthem_003537540                   Insys_Anthem_003537540
Insys_Anthem_003537593                   Insys_Anthem_003537593
Insys_Anthem_003537617                   Insys_Anthem_003537617
Insys_Anthem_003537689                   Insys_Anthem_003537689
Insys_Anthem_003537722                   Insys_Anthem_003537722
Insys_Anthem_003537807                   Insys_Anthem_003537807
Insys_Anthem_003537878                   Insys_Anthem_003537878
Insys_Anthem_003537946                   Insys_Anthem_003537946
Insys_Anthem_003537972                   Insys_Anthem_003537972
Insys_Anthem_003537982                   Insys_Anthem_003537982
Insys_Anthem_003537986                   Insys_Anthem_003537986
Insys_Anthem_003537995                   Insys_Anthem_003537995
Insys_Anthem_003538033                   Insys_Anthem_003538033
Insys_Anthem_003538089                   Insys_Anthem_003538089
Insys_Anthem_003538091                   Insys_Anthem_003538091
Insys_Anthem_003538118                   Insys_Anthem_003538118
Insys_Anthem_003538119                   Insys_Anthem_003538119

                                                    3256
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3258 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003538127                   Insys_Anthem_003538127
Insys_Anthem_003538130                   Insys_Anthem_003538130
Insys_Anthem_003538136                   Insys_Anthem_003538136
Insys_Anthem_003538139                   Insys_Anthem_003538139
Insys_Anthem_003538142                   Insys_Anthem_003538142
Insys_Anthem_003538152                   Insys_Anthem_003538152
Insys_Anthem_003538174                   Insys_Anthem_003538174
Insys_Anthem_003538199                   Insys_Anthem_003538199
Insys_Anthem_003538236                   Insys_Anthem_003538236
Insys_Anthem_003538247                   Insys_Anthem_003538247
Insys_Anthem_003538258                   Insys_Anthem_003538258
Insys_Anthem_003538263                   Insys_Anthem_003538263
Insys_Anthem_003538293                   Insys_Anthem_003538293
Insys_Anthem_003538297                   Insys_Anthem_003538297
Insys_Anthem_003538326                   Insys_Anthem_003538326
Insys_Anthem_003538334                   Insys_Anthem_003538334
Insys_Anthem_003538396                   Insys_Anthem_003538396
Insys_Anthem_003538400                   Insys_Anthem_003538400
Insys_Anthem_003538428                   Insys_Anthem_003538428
Insys_Anthem_003538465                   Insys_Anthem_003538465
Insys_Anthem_003538470                   Insys_Anthem_003538470
Insys_Anthem_003538545                   Insys_Anthem_003538545
Insys_Anthem_003538548                   Insys_Anthem_003538548
Insys_Anthem_003538596                   Insys_Anthem_003538596
Insys_Anthem_003538600                   Insys_Anthem_003538600
Insys_Anthem_003538606                   Insys_Anthem_003538606
Insys_Anthem_003538615                   Insys_Anthem_003538615
Insys_Anthem_003538623                   Insys_Anthem_003538623
Insys_Anthem_003538633                   Insys_Anthem_003538633
Insys_Anthem_003538727                   Insys_Anthem_003538727
Insys_Anthem_003538749                   Insys_Anthem_003538749
Insys_Anthem_003538752                   Insys_Anthem_003538752
Insys_Anthem_003538772                   Insys_Anthem_003538772
Insys_Anthem_003538774                   Insys_Anthem_003538774
Insys_Anthem_003538775                   Insys_Anthem_003538775
Insys_Anthem_003538784                   Insys_Anthem_003538784
Insys_Anthem_003538800                   Insys_Anthem_003538800
Insys_Anthem_003538825                   Insys_Anthem_003538825
Insys_Anthem_003538861                   Insys_Anthem_003538861
Insys_Anthem_003538887                   Insys_Anthem_003538887
Insys_Anthem_003538906                   Insys_Anthem_003538906
Insys_Anthem_003538948                   Insys_Anthem_003538948
Insys_Anthem_003538952                   Insys_Anthem_003538952
Insys_Anthem_003538964                   Insys_Anthem_003538964
Insys_Anthem_003538989                   Insys_Anthem_003538989
Insys_Anthem_003539023                   Insys_Anthem_003539023
Insys_Anthem_003539038                   Insys_Anthem_003539038

                                                    3257
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3259 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003539095                   Insys_Anthem_003539095
Insys_Anthem_003539165                   Insys_Anthem_003539165
Insys_Anthem_003539166                   Insys_Anthem_003539166
Insys_Anthem_003539234                   Insys_Anthem_003539234
Insys_Anthem_003539243                   Insys_Anthem_003539243
Insys_Anthem_003539261                   Insys_Anthem_003539261
Insys_Anthem_003539327                   Insys_Anthem_003539327
Insys_Anthem_003539381                   Insys_Anthem_003539381
Insys_Anthem_003539400                   Insys_Anthem_003539400
Insys_Anthem_003539423                   Insys_Anthem_003539423
Insys_Anthem_003539442                   Insys_Anthem_003539442
Insys_Anthem_003539447                   Insys_Anthem_003539447
Insys_Anthem_003539455                   Insys_Anthem_003539455
Insys_Anthem_003539463                   Insys_Anthem_003539463
Insys_Anthem_003539469                   Insys_Anthem_003539469
Insys_Anthem_003539477                   Insys_Anthem_003539477
Insys_Anthem_003539479                   Insys_Anthem_003539479
Insys_Anthem_003539496                   Insys_Anthem_003539496
Insys_Anthem_003539511                   Insys_Anthem_003539511
Insys_Anthem_003539515                   Insys_Anthem_003539515
Insys_Anthem_003539523                   Insys_Anthem_003539523
Insys_Anthem_003539546                   Insys_Anthem_003539546
Insys_Anthem_003539575                   Insys_Anthem_003539575
Insys_Anthem_003539589                   Insys_Anthem_003539589
Insys_Anthem_003539600                   Insys_Anthem_003539600
Insys_Anthem_003539766                   Insys_Anthem_003539766
Insys_Anthem_003539835                   Insys_Anthem_003539835
Insys_Anthem_003539839                   Insys_Anthem_003539839
Insys_Anthem_003539846                   Insys_Anthem_003539846
Insys_Anthem_003539851                   Insys_Anthem_003539851
Insys_Anthem_003540058                   Insys_Anthem_003540058
Insys_Anthem_003540065                   Insys_Anthem_003540065
Insys_Anthem_003540066                   Insys_Anthem_003540066
Insys_Anthem_003540224                   Insys_Anthem_003540224
Insys_Anthem_003540225                   Insys_Anthem_003540225
Insys_Anthem_003540289                   Insys_Anthem_003540289
Insys_Anthem_003540324                   Insys_Anthem_003540324
Insys_Anthem_003540325                   Insys_Anthem_003540325
Insys_Anthem_003540339                   Insys_Anthem_003540339
Insys_Anthem_003540343                   Insys_Anthem_003540343
Insys_Anthem_003540350                   Insys_Anthem_003540350
Insys_Anthem_003540393                   Insys_Anthem_003540393
Insys_Anthem_003540462                   Insys_Anthem_003540462
Insys_Anthem_003540464                   Insys_Anthem_003540464
Insys_Anthem_003540516                   Insys_Anthem_003540516
Insys_Anthem_003540607                   Insys_Anthem_003540607
Insys_Anthem_003540619                   Insys_Anthem_003540619

                                                    3258
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3260 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003540624                   Insys_Anthem_003540624
Insys_Anthem_003540742                   Insys_Anthem_003540742
Insys_Anthem_003540765                   Insys_Anthem_003540765
Insys_Anthem_003540780                   Insys_Anthem_003540780
Insys_Anthem_003540782                   Insys_Anthem_003540782
Insys_Anthem_003540787                   Insys_Anthem_003540787
Insys_Anthem_003540862                   Insys_Anthem_003540862
Insys_Anthem_003540878                   Insys_Anthem_003540878
Insys_Anthem_003540909                   Insys_Anthem_003540909
Insys_Anthem_003540912                   Insys_Anthem_003540912
Insys_Anthem_003540918                   Insys_Anthem_003540918
Insys_Anthem_003540925                   Insys_Anthem_003540925
Insys_Anthem_003541031                   Insys_Anthem_003541031
Insys_Anthem_003541044                   Insys_Anthem_003541044
Insys_Anthem_003541096                   Insys_Anthem_003541096
Insys_Anthem_003541154                   Insys_Anthem_003541154
Insys_Anthem_003541201                   Insys_Anthem_003541201
Insys_Anthem_003541250                   Insys_Anthem_003541250
Insys_Anthem_003541256                   Insys_Anthem_003541256
Insys_Anthem_003541288                   Insys_Anthem_003541288
Insys_Anthem_003541303                   Insys_Anthem_003541303
Insys_Anthem_003541357                   Insys_Anthem_003541357
Insys_Anthem_003541395                   Insys_Anthem_003541395
Insys_Anthem_003541408                   Insys_Anthem_003541408
Insys_Anthem_003541437                   Insys_Anthem_003541437
Insys_Anthem_003541473                   Insys_Anthem_003541473
Insys_Anthem_003541503                   Insys_Anthem_003541503
Insys_Anthem_003541575                   Insys_Anthem_003541575
Insys_Anthem_003541581                   Insys_Anthem_003541581
Insys_Anthem_003541596                   Insys_Anthem_003541596
Insys_Anthem_003541629                   Insys_Anthem_003541629
Insys_Anthem_003541632                   Insys_Anthem_003541632
Insys_Anthem_003541663                   Insys_Anthem_003541663
Insys_Anthem_003541690                   Insys_Anthem_003541690
Insys_Anthem_003541706                   Insys_Anthem_003541706
Insys_Anthem_003541728                   Insys_Anthem_003541728
Insys_Anthem_003541772                   Insys_Anthem_003541772
Insys_Anthem_003541788                   Insys_Anthem_003541788
Insys_Anthem_003541823                   Insys_Anthem_003541823
Insys_Anthem_003541837                   Insys_Anthem_003541837
Insys_Anthem_003541885                   Insys_Anthem_003541885
Insys_Anthem_003541939                   Insys_Anthem_003541939
Insys_Anthem_003541977                   Insys_Anthem_003541977
Insys_Anthem_003542003                   Insys_Anthem_003542003
Insys_Anthem_003542004                   Insys_Anthem_003542004
Insys_Anthem_003542061                   Insys_Anthem_003542061
Insys_Anthem_003542097                   Insys_Anthem_003542097

                                                    3259
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3261 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003542135                   Insys_Anthem_003542135
Insys_Anthem_003542147                   Insys_Anthem_003542147
Insys_Anthem_003542549                   Insys_Anthem_003542549
Insys_Anthem_003542563                   Insys_Anthem_003542563
Insys_Anthem_003542588                   Insys_Anthem_003542588
Insys_Anthem_003542671                   Insys_Anthem_003542671
Insys_Anthem_003542851                   Insys_Anthem_003542851
Insys_Anthem_003542887                   Insys_Anthem_003542887
Insys_Anthem_003542997                   Insys_Anthem_003542997
Insys_Anthem_003543146                   Insys_Anthem_003543146
Insys_Anthem_003543303                   Insys_Anthem_003543303
Insys_Anthem_003543316                   Insys_Anthem_003543316
Insys_Anthem_003543511                   Insys_Anthem_003543511
Insys_Anthem_003543526                   Insys_Anthem_003543526
Insys_Anthem_003543632                   Insys_Anthem_003543632
Insys_Anthem_003544030                   Insys_Anthem_003544030
Insys_Anthem_003544289                   Insys_Anthem_003544289
Insys_Anthem_003544320                   Insys_Anthem_003544320
Insys_Anthem_003544340                   Insys_Anthem_003544340
Insys_Anthem_003544376                   Insys_Anthem_003544376
Insys_Anthem_003544391                   Insys_Anthem_003544391
Insys_Anthem_003544471                   Insys_Anthem_003544471
Insys_Anthem_003544483                   Insys_Anthem_003544483
Insys_Anthem_003544499                   Insys_Anthem_003544499
Insys_Anthem_003544516                   Insys_Anthem_003544516
Insys_Anthem_003544596                   Insys_Anthem_003544596
Insys_Anthem_003544605                   Insys_Anthem_003544605
Insys_Anthem_003544606                   Insys_Anthem_003544606
Insys_Anthem_003544735                   Insys_Anthem_003544735
Insys_Anthem_003544737                   Insys_Anthem_003544737
Insys_Anthem_003544774                   Insys_Anthem_003544774
Insys_Anthem_003544776                   Insys_Anthem_003544776
Insys_Anthem_003544800                   Insys_Anthem_003544800
Insys_Anthem_003544882                   Insys_Anthem_003544882
Insys_Anthem_003544981                   Insys_Anthem_003544981
Insys_Anthem_003545011                   Insys_Anthem_003545011
Insys_Anthem_003545126                   Insys_Anthem_003545126
Insys_Anthem_003545198                   Insys_Anthem_003545198
Insys_Anthem_003545214                   Insys_Anthem_003545214
Insys_Anthem_003545254                   Insys_Anthem_003545254
Insys_Anthem_003545259                   Insys_Anthem_003545259
Insys_Anthem_003545262                   Insys_Anthem_003545262
Insys_Anthem_003545271                   Insys_Anthem_003545271
Insys_Anthem_003545279                   Insys_Anthem_003545279
Insys_Anthem_003545295                   Insys_Anthem_003545295
Insys_Anthem_003545333                   Insys_Anthem_003545333
Insys_Anthem_003545337                   Insys_Anthem_003545337

                                                    3260
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3262 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003545374                   Insys_Anthem_003545374
Insys_Anthem_003545463                   Insys_Anthem_003545463
Insys_Anthem_003545550                   Insys_Anthem_003545550
Insys_Anthem_003545650                   Insys_Anthem_003545650
Insys_Anthem_003545863                   Insys_Anthem_003545863
Insys_Anthem_003545996                   Insys_Anthem_003545996
Insys_Anthem_003546035                   Insys_Anthem_003546035
Insys_Anthem_003546124                   Insys_Anthem_003546124
Insys_Anthem_003546181                   Insys_Anthem_003546181
Insys_Anthem_003546316                   Insys_Anthem_003546316
Insys_Anthem_003546466                   Insys_Anthem_003546466
Insys_Anthem_003546562                   Insys_Anthem_003546562
Insys_Anthem_003546607                   Insys_Anthem_003546607
Insys_Anthem_003546615                   Insys_Anthem_003546615
Insys_Anthem_003546619                   Insys_Anthem_003546619
Insys_Anthem_003546626                   Insys_Anthem_003546626
Insys_Anthem_003546628                   Insys_Anthem_003546628
Insys_Anthem_003546665                   Insys_Anthem_003546665
Insys_Anthem_003546667                   Insys_Anthem_003546667
Insys_Anthem_003546670                   Insys_Anthem_003546670
Insys_Anthem_003546714                   Insys_Anthem_003546714
Insys_Anthem_003546742                   Insys_Anthem_003546742
Insys_Anthem_003546749                   Insys_Anthem_003546749
Insys_Anthem_003546777                   Insys_Anthem_003546777
Insys_Anthem_003546781                   Insys_Anthem_003546781
Insys_Anthem_003546788                   Insys_Anthem_003546788
Insys_Anthem_003546789                   Insys_Anthem_003546789
Insys_Anthem_003546791                   Insys_Anthem_003546791
Insys_Anthem_003546793                   Insys_Anthem_003546793
Insys_Anthem_003546794                   Insys_Anthem_003546794
Insys_Anthem_003546805                   Insys_Anthem_003546805
Insys_Anthem_003546809                   Insys_Anthem_003546809
Insys_Anthem_003546820                   Insys_Anthem_003546820
Insys_Anthem_003546842                   Insys_Anthem_003546842
Insys_Anthem_003546864                   Insys_Anthem_003546864
Insys_Anthem_003546865                   Insys_Anthem_003546865
Insys_Anthem_003546866                   Insys_Anthem_003546866
Insys_Anthem_003546895                   Insys_Anthem_003546895
Insys_Anthem_003546898                   Insys_Anthem_003546898
Insys_Anthem_003546905                   Insys_Anthem_003546905
Insys_Anthem_003546908                   Insys_Anthem_003546908
Insys_Anthem_003546930                   Insys_Anthem_003546930
Insys_Anthem_003546944                   Insys_Anthem_003546944
Insys_Anthem_003546950                   Insys_Anthem_003546950
Insys_Anthem_003546957                   Insys_Anthem_003546957
Insys_Anthem_003546970                   Insys_Anthem_003546970
Insys_Anthem_003546979                   Insys_Anthem_003546979

                                                    3261
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3263 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003546981                   Insys_Anthem_003546981
Insys_Anthem_003546986                   Insys_Anthem_003546986
Insys_Anthem_003547002                   Insys_Anthem_003547002
Insys_Anthem_003547009                   Insys_Anthem_003547009
Insys_Anthem_003547034                   Insys_Anthem_003547034
Insys_Anthem_003547045                   Insys_Anthem_003547045
Insys_Anthem_003547064                   Insys_Anthem_003547064
Insys_Anthem_003547065                   Insys_Anthem_003547065
Insys_Anthem_003547153                   Insys_Anthem_003547153
Insys_Anthem_003547159                   Insys_Anthem_003547159
Insys_Anthem_003547163                   Insys_Anthem_003547163
Insys_Anthem_003547188                   Insys_Anthem_003547188
Insys_Anthem_003547195                   Insys_Anthem_003547195
Insys_Anthem_003547197                   Insys_Anthem_003547197
Insys_Anthem_003547203                   Insys_Anthem_003547203
Insys_Anthem_003547215                   Insys_Anthem_003547215
Insys_Anthem_003547234                   Insys_Anthem_003547234
Insys_Anthem_003547237                   Insys_Anthem_003547237
Insys_Anthem_003547320                   Insys_Anthem_003547320
Insys_Anthem_003547328                   Insys_Anthem_003547328
Insys_Anthem_003547350                   Insys_Anthem_003547350
Insys_Anthem_003547363                   Insys_Anthem_003547363
Insys_Anthem_003547364                   Insys_Anthem_003547364
Insys_Anthem_003547371                   Insys_Anthem_003547371
Insys_Anthem_003547373                   Insys_Anthem_003547373
Insys_Anthem_003547386                   Insys_Anthem_003547386
Insys_Anthem_003547387                   Insys_Anthem_003547387
Insys_Anthem_003547414                   Insys_Anthem_003547414
Insys_Anthem_003547419                   Insys_Anthem_003547419
Insys_Anthem_003547431                   Insys_Anthem_003547431
Insys_Anthem_003547456                   Insys_Anthem_003547456
Insys_Anthem_003547458                   Insys_Anthem_003547458
Insys_Anthem_003547481                   Insys_Anthem_003547481
Insys_Anthem_003547488                   Insys_Anthem_003547488
Insys_Anthem_003547500                   Insys_Anthem_003547500
Insys_Anthem_003547507                   Insys_Anthem_003547507
Insys_Anthem_003547535                   Insys_Anthem_003547535
Insys_Anthem_003547539                   Insys_Anthem_003547539
Insys_Anthem_003547567                   Insys_Anthem_003547567
Insys_Anthem_003547570                   Insys_Anthem_003547570
Insys_Anthem_003547571                   Insys_Anthem_003547571
Insys_Anthem_003547576                   Insys_Anthem_003547576
Insys_Anthem_003547578                   Insys_Anthem_003547578
Insys_Anthem_003547587                   Insys_Anthem_003547587
Insys_Anthem_003547589                   Insys_Anthem_003547589
Insys_Anthem_003547592                   Insys_Anthem_003547592
Insys_Anthem_003547598                   Insys_Anthem_003547598

                                                    3262
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3264 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003547604                   Insys_Anthem_003547604
Insys_Anthem_003547614                   Insys_Anthem_003547614
Insys_Anthem_003547622                   Insys_Anthem_003547622
Insys_Anthem_003547635                   Insys_Anthem_003547635
Insys_Anthem_003547647                   Insys_Anthem_003547647
Insys_Anthem_003547656                   Insys_Anthem_003547656
Insys_Anthem_003547658                   Insys_Anthem_003547658
Insys_Anthem_003547660                   Insys_Anthem_003547660
Insys_Anthem_003547687                   Insys_Anthem_003547687
Insys_Anthem_003547704                   Insys_Anthem_003547704
Insys_Anthem_003547706                   Insys_Anthem_003547706
Insys_Anthem_003547712                   Insys_Anthem_003547712
Insys_Anthem_003547715                   Insys_Anthem_003547715
Insys_Anthem_003547721                   Insys_Anthem_003547721
Insys_Anthem_003547725                   Insys_Anthem_003547725
Insys_Anthem_003547735                   Insys_Anthem_003547735
Insys_Anthem_003547766                   Insys_Anthem_003547766
Insys_Anthem_003547768                   Insys_Anthem_003547768
Insys_Anthem_003547775                   Insys_Anthem_003547775
Insys_Anthem_003547791                   Insys_Anthem_003547791
Insys_Anthem_003547820                   Insys_Anthem_003547820
Insys_Anthem_003547838                   Insys_Anthem_003547838
Insys_Anthem_003547849                   Insys_Anthem_003547849
Insys_Anthem_003547856                   Insys_Anthem_003547856
Insys_Anthem_003547868                   Insys_Anthem_003547868
Insys_Anthem_003547879                   Insys_Anthem_003547879
Insys_Anthem_003547891                   Insys_Anthem_003547891
Insys_Anthem_003547894                   Insys_Anthem_003547894
Insys_Anthem_003547901                   Insys_Anthem_003547901
Insys_Anthem_003547915                   Insys_Anthem_003547915
Insys_Anthem_003547931                   Insys_Anthem_003547931
Insys_Anthem_003547935                   Insys_Anthem_003547935
Insys_Anthem_003547939                   Insys_Anthem_003547939
Insys_Anthem_003547941                   Insys_Anthem_003547941
Insys_Anthem_003547953                   Insys_Anthem_003547953
Insys_Anthem_003547964                   Insys_Anthem_003547964
Insys_Anthem_003547992                   Insys_Anthem_003547992
Insys_Anthem_003547996                   Insys_Anthem_003547996
Insys_Anthem_003547999                   Insys_Anthem_003547999
Insys_Anthem_003548014                   Insys_Anthem_003548014
Insys_Anthem_003548021                   Insys_Anthem_003548021
Insys_Anthem_003548022                   Insys_Anthem_003548022
Insys_Anthem_003548028                   Insys_Anthem_003548028
Insys_Anthem_003548032                   Insys_Anthem_003548032
Insys_Anthem_003548039                   Insys_Anthem_003548039
Insys_Anthem_003548042                   Insys_Anthem_003548042
Insys_Anthem_003548046                   Insys_Anthem_003548046

                                                    3263
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3265 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003548065                   Insys_Anthem_003548065
Insys_Anthem_003548068                   Insys_Anthem_003548068
Insys_Anthem_003548069                   Insys_Anthem_003548069
Insys_Anthem_003548072                   Insys_Anthem_003548072
Insys_Anthem_003548073                   Insys_Anthem_003548073
Insys_Anthem_003548078                   Insys_Anthem_003548078
Insys_Anthem_003548086                   Insys_Anthem_003548086
Insys_Anthem_003548098                   Insys_Anthem_003548098
Insys_Anthem_003548148                   Insys_Anthem_003548148
Insys_Anthem_003548154                   Insys_Anthem_003548154
Insys_Anthem_003548156                   Insys_Anthem_003548156
Insys_Anthem_003548160                   Insys_Anthem_003548160
Insys_Anthem_003548202                   Insys_Anthem_003548202
Insys_Anthem_003548217                   Insys_Anthem_003548217
Insys_Anthem_003548222                   Insys_Anthem_003548222
Insys_Anthem_003548448                   Insys_Anthem_003548448
Insys_Anthem_003548478                   Insys_Anthem_003548478
Insys_Anthem_003548486                   Insys_Anthem_003548486
Insys_Anthem_003548489                   Insys_Anthem_003548489
Insys_Anthem_003548492                   Insys_Anthem_003548492
Insys_Anthem_003548500                   Insys_Anthem_003548500
Insys_Anthem_003548504                   Insys_Anthem_003548504
Insys_Anthem_003548508                   Insys_Anthem_003548508
Insys_Anthem_003548517                   Insys_Anthem_003548517
Insys_Anthem_003548548                   Insys_Anthem_003548548
Insys_Anthem_003548576                   Insys_Anthem_003548576
Insys_Anthem_003548604                   Insys_Anthem_003548604
Insys_Anthem_003548607                   Insys_Anthem_003548607
Insys_Anthem_003548608                   Insys_Anthem_003548608
Insys_Anthem_003548635                   Insys_Anthem_003548635
Insys_Anthem_003548637                   Insys_Anthem_003548637
Insys_Anthem_003548639                   Insys_Anthem_003548639
Insys_Anthem_003548645                   Insys_Anthem_003548645
Insys_Anthem_003548668                   Insys_Anthem_003548668
Insys_Anthem_003548699                   Insys_Anthem_003548699
Insys_Anthem_003548782                   Insys_Anthem_003548782
Insys_Anthem_003548784                   Insys_Anthem_003548784
Insys_Anthem_003548846                   Insys_Anthem_003548846
Insys_Anthem_003548850                   Insys_Anthem_003548850
Insys_Anthem_003548851                   Insys_Anthem_003548851
Insys_Anthem_003548854                   Insys_Anthem_003548854
Insys_Anthem_003548871                   Insys_Anthem_003548871
Insys_Anthem_003548874                   Insys_Anthem_003548874
Insys_Anthem_003548883                   Insys_Anthem_003548883
Insys_Anthem_003548888                   Insys_Anthem_003548888
Insys_Anthem_003548903                   Insys_Anthem_003548903
Insys_Anthem_003548930                   Insys_Anthem_003548930

                                                    3264
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3266 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003548932                   Insys_Anthem_003548932
Insys_Anthem_003548936                   Insys_Anthem_003548936
Insys_Anthem_003548947                   Insys_Anthem_003548947
Insys_Anthem_003548961                   Insys_Anthem_003548961
Insys_Anthem_003548968                   Insys_Anthem_003548968
Insys_Anthem_003548975                   Insys_Anthem_003548975
Insys_Anthem_003548976                   Insys_Anthem_003548976
Insys_Anthem_003548987                   Insys_Anthem_003548987
Insys_Anthem_003548998                   Insys_Anthem_003548998
Insys_Anthem_003549010                   Insys_Anthem_003549010
Insys_Anthem_003549015                   Insys_Anthem_003549015
Insys_Anthem_003549019                   Insys_Anthem_003549019
Insys_Anthem_003549021                   Insys_Anthem_003549021
Insys_Anthem_003549029                   Insys_Anthem_003549029
Insys_Anthem_003549034                   Insys_Anthem_003549034
Insys_Anthem_003549104                   Insys_Anthem_003549104
Insys_Anthem_003549158                   Insys_Anthem_003549158
Insys_Anthem_003549161                   Insys_Anthem_003549161
Insys_Anthem_003549165                   Insys_Anthem_003549165
Insys_Anthem_003549169                   Insys_Anthem_003549169
Insys_Anthem_003549177                   Insys_Anthem_003549177
Insys_Anthem_003549180                   Insys_Anthem_003549180
Insys_Anthem_003549196                   Insys_Anthem_003549196
Insys_Anthem_003549202                   Insys_Anthem_003549202
Insys_Anthem_003549229                   Insys_Anthem_003549229
Insys_Anthem_003549241                   Insys_Anthem_003549241
Insys_Anthem_003549242                   Insys_Anthem_003549242
Insys_Anthem_003549248                   Insys_Anthem_003549248
Insys_Anthem_003549250                   Insys_Anthem_003549250
Insys_Anthem_003549258                   Insys_Anthem_003549258
Insys_Anthem_003549259                   Insys_Anthem_003549259
Insys_Anthem_003549260                   Insys_Anthem_003549260
Insys_Anthem_003549263                   Insys_Anthem_003549263
Insys_Anthem_003549273                   Insys_Anthem_003549273
Insys_Anthem_003549279                   Insys_Anthem_003549279
Insys_Anthem_003549292                   Insys_Anthem_003549292
Insys_Anthem_003549301                   Insys_Anthem_003549301
Insys_Anthem_003549328                   Insys_Anthem_003549328
Insys_Anthem_003549344                   Insys_Anthem_003549344
Insys_Anthem_003549349                   Insys_Anthem_003549349
Insys_Anthem_003549354                   Insys_Anthem_003549354
Insys_Anthem_003549357                   Insys_Anthem_003549357
Insys_Anthem_003549375                   Insys_Anthem_003549375
Insys_Anthem_003549381                   Insys_Anthem_003549381
Insys_Anthem_003549382                   Insys_Anthem_003549382
Insys_Anthem_003549386                   Insys_Anthem_003549386
Insys_Anthem_003549388                   Insys_Anthem_003549388

                                                    3265
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3267 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003549392                   Insys_Anthem_003549392
Insys_Anthem_003549408                   Insys_Anthem_003549408
Insys_Anthem_003549411                   Insys_Anthem_003549411
Insys_Anthem_003549419                   Insys_Anthem_003549419
Insys_Anthem_003549426                   Insys_Anthem_003549426
Insys_Anthem_003549436                   Insys_Anthem_003549436
Insys_Anthem_003549449                   Insys_Anthem_003549449
Insys_Anthem_003549452                   Insys_Anthem_003549452
Insys_Anthem_003549455                   Insys_Anthem_003549455
Insys_Anthem_003549472                   Insys_Anthem_003549472
Insys_Anthem_003549487                   Insys_Anthem_003549487
Insys_Anthem_003549491                   Insys_Anthem_003549491
Insys_Anthem_003549512                   Insys_Anthem_003549512
Insys_Anthem_003549528                   Insys_Anthem_003549528
Insys_Anthem_003549543                   Insys_Anthem_003549543
Insys_Anthem_003549548                   Insys_Anthem_003549548
Insys_Anthem_003549556                   Insys_Anthem_003549556
Insys_Anthem_003549574                   Insys_Anthem_003549574
Insys_Anthem_003549591                   Insys_Anthem_003549591
Insys_Anthem_003549594                   Insys_Anthem_003549594
Insys_Anthem_003549595                   Insys_Anthem_003549595
Insys_Anthem_003549596                   Insys_Anthem_003549596
Insys_Anthem_003549602                   Insys_Anthem_003549602
Insys_Anthem_003549608                   Insys_Anthem_003549608
Insys_Anthem_003549611                   Insys_Anthem_003549611
Insys_Anthem_003549615                   Insys_Anthem_003549615
Insys_Anthem_003549622                   Insys_Anthem_003549622
Insys_Anthem_003549630                   Insys_Anthem_003549630
Insys_Anthem_003549632                   Insys_Anthem_003549632
Insys_Anthem_003549633                   Insys_Anthem_003549633
Insys_Anthem_003549652                   Insys_Anthem_003549652
Insys_Anthem_003549673                   Insys_Anthem_003549673
Insys_Anthem_003549677                   Insys_Anthem_003549677
Insys_Anthem_003549692                   Insys_Anthem_003549692
Insys_Anthem_003549722                   Insys_Anthem_003549722
Insys_Anthem_003549748                   Insys_Anthem_003549748
Insys_Anthem_003549750                   Insys_Anthem_003549750
Insys_Anthem_003549783                   Insys_Anthem_003549783
Insys_Anthem_003549785                   Insys_Anthem_003549785
Insys_Anthem_003549788                   Insys_Anthem_003549788
Insys_Anthem_003549800                   Insys_Anthem_003549800
Insys_Anthem_003549804                   Insys_Anthem_003549804
Insys_Anthem_003549805                   Insys_Anthem_003549805
Insys_Anthem_003549812                   Insys_Anthem_003549812
Insys_Anthem_003549813                   Insys_Anthem_003549813
Insys_Anthem_003549815                   Insys_Anthem_003549815
Insys_Anthem_003549823                   Insys_Anthem_003549823

                                                    3266
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3268 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003549824                   Insys_Anthem_003549824
Insys_Anthem_003549830                   Insys_Anthem_003549830
Insys_Anthem_003549841                   Insys_Anthem_003549841
Insys_Anthem_003549842                   Insys_Anthem_003549842
Insys_Anthem_003549843                   Insys_Anthem_003549843
Insys_Anthem_003549845                   Insys_Anthem_003549845
Insys_Anthem_003549853                   Insys_Anthem_003549853
Insys_Anthem_003549859                   Insys_Anthem_003549859
Insys_Anthem_003549863                   Insys_Anthem_003549863
Insys_Anthem_003549878                   Insys_Anthem_003549878
Insys_Anthem_003549881                   Insys_Anthem_003549881
Insys_Anthem_003549886                   Insys_Anthem_003549886
Insys_Anthem_003549895                   Insys_Anthem_003549895
Insys_Anthem_003549905                   Insys_Anthem_003549905
Insys_Anthem_003549908                   Insys_Anthem_003549908
Insys_Anthem_003549910                   Insys_Anthem_003549910
Insys_Anthem_003549912                   Insys_Anthem_003549912
Insys_Anthem_003549920                   Insys_Anthem_003549920
Insys_Anthem_003549926                   Insys_Anthem_003549926
Insys_Anthem_003549952                   Insys_Anthem_003549952
Insys_Anthem_003549955                   Insys_Anthem_003549955
Insys_Anthem_003549958                   Insys_Anthem_003549958
Insys_Anthem_003549969                   Insys_Anthem_003549969
Insys_Anthem_003549974                   Insys_Anthem_003549974
Insys_Anthem_003549975                   Insys_Anthem_003549975
Insys_Anthem_003549980                   Insys_Anthem_003549980
Insys_Anthem_003549982                   Insys_Anthem_003549982
Insys_Anthem_003549987                   Insys_Anthem_003549987
Insys_Anthem_003549990                   Insys_Anthem_003549990
Insys_Anthem_003549994                   Insys_Anthem_003549994
Insys_Anthem_003550006                   Insys_Anthem_003550006
Insys_Anthem_003550009                   Insys_Anthem_003550009
Insys_Anthem_003550010                   Insys_Anthem_003550010
Insys_Anthem_003550014                   Insys_Anthem_003550014
Insys_Anthem_003550015                   Insys_Anthem_003550015
Insys_Anthem_003550019                   Insys_Anthem_003550019
Insys_Anthem_003550026                   Insys_Anthem_003550026
Insys_Anthem_003550037                   Insys_Anthem_003550037
Insys_Anthem_003550073                   Insys_Anthem_003550073
Insys_Anthem_003550077                   Insys_Anthem_003550077
Insys_Anthem_003550078                   Insys_Anthem_003550078
Insys_Anthem_003550081                   Insys_Anthem_003550081
Insys_Anthem_003550114                   Insys_Anthem_003550114
Insys_Anthem_003550124                   Insys_Anthem_003550124
Insys_Anthem_003550128                   Insys_Anthem_003550128
Insys_Anthem_003550358                   Insys_Anthem_003550358
Insys_Anthem_003550418                   Insys_Anthem_003550418

                                                    3267
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3269 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003550431                   Insys_Anthem_003550431
Insys_Anthem_003550497                   Insys_Anthem_003550497
Insys_Anthem_003550509                   Insys_Anthem_003550509
Insys_Anthem_003550650                   Insys_Anthem_003550650
Insys_Anthem_003550654                   Insys_Anthem_003550654
Insys_Anthem_003550713                   Insys_Anthem_003550713
Insys_Anthem_003550722                   Insys_Anthem_003550722
Insys_Anthem_003550767                   Insys_Anthem_003550767
Insys_Anthem_003550772                   Insys_Anthem_003550772
Insys_Anthem_003550791                   Insys_Anthem_003550791
Insys_Anthem_003550842                   Insys_Anthem_003550842
Insys_Anthem_003550847                   Insys_Anthem_003550847
Insys_Anthem_003550874                   Insys_Anthem_003550874
Insys_Anthem_003550889                   Insys_Anthem_003550889
Insys_Anthem_003550918                   Insys_Anthem_003550918
Insys_Anthem_003550925                   Insys_Anthem_003550925
Insys_Anthem_003550957                   Insys_Anthem_003550957
Insys_Anthem_003551203                   Insys_Anthem_003551203
Insys_Anthem_003551228                   Insys_Anthem_003551228
Insys_Anthem_003551239                   Insys_Anthem_003551239
Insys_Anthem_003551262                   Insys_Anthem_003551262
Insys_Anthem_003551340                   Insys_Anthem_003551340
Insys_Anthem_003551341                   Insys_Anthem_003551341
Insys_Anthem_003551354                   Insys_Anthem_003551354
Insys_Anthem_003551358                   Insys_Anthem_003551358
Insys_Anthem_003551376                   Insys_Anthem_003551376
Insys_Anthem_003551389                   Insys_Anthem_003551389
Insys_Anthem_003551459                   Insys_Anthem_003551459
Insys_Anthem_003551497                   Insys_Anthem_003551497
Insys_Anthem_003551500                   Insys_Anthem_003551500
Insys_Anthem_003551572                   Insys_Anthem_003551572
Insys_Anthem_003551583                   Insys_Anthem_003551583
Insys_Anthem_003551756                   Insys_Anthem_003551756
Insys_Anthem_003551780                   Insys_Anthem_003551780
Insys_Anthem_003551809                   Insys_Anthem_003551809
Insys_Anthem_003551863                   Insys_Anthem_003551863
Insys_Anthem_003551874                   Insys_Anthem_003551874
Insys_Anthem_003552027                   Insys_Anthem_003552027
Insys_Anthem_003552054                   Insys_Anthem_003552054
Insys_Anthem_003552109                   Insys_Anthem_003552109
Insys_Anthem_003552129                   Insys_Anthem_003552129
Insys_Anthem_003552182                   Insys_Anthem_003552182
Insys_Anthem_003552270                   Insys_Anthem_003552270
Insys_Anthem_003552381                   Insys_Anthem_003552381
Insys_Anthem_003552382                   Insys_Anthem_003552382
Insys_Anthem_003552386                   Insys_Anthem_003552386
Insys_Anthem_003552479                   Insys_Anthem_003552479

                                                    3268
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3270 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003552527                   Insys_Anthem_003552527
Insys_Anthem_003552530                   Insys_Anthem_003552530
Insys_Anthem_003552605                   Insys_Anthem_003552605
Insys_Anthem_003552608                   Insys_Anthem_003552608
Insys_Anthem_003552610                   Insys_Anthem_003552610
Insys_Anthem_003552736                   Insys_Anthem_003552736
Insys_Anthem_003552831                   Insys_Anthem_003552831
Insys_Anthem_003552851                   Insys_Anthem_003552851
Insys_Anthem_003553328                   Insys_Anthem_003553328
Insys_Anthem_003553384                   Insys_Anthem_003553384
Insys_Anthem_003553415                   Insys_Anthem_003553415
Insys_Anthem_003553547                   Insys_Anthem_003553547
Insys_Anthem_003553548                   Insys_Anthem_003553548
Insys_Anthem_003553562                   Insys_Anthem_003553562
Insys_Anthem_003553806                   Insys_Anthem_003553806
Insys_Anthem_003553913                   Insys_Anthem_003553913
Insys_Anthem_003553968                   Insys_Anthem_003553968
Insys_Anthem_003554044                   Insys_Anthem_003554044
Insys_Anthem_003554052                   Insys_Anthem_003554052
Insys_Anthem_003554073                   Insys_Anthem_003554073
Insys_Anthem_003554079                   Insys_Anthem_003554079
Insys_Anthem_003554120                   Insys_Anthem_003554120
Insys_Anthem_003554123                   Insys_Anthem_003554123
Insys_Anthem_003554126                   Insys_Anthem_003554126
Insys_Anthem_003554133                   Insys_Anthem_003554133
Insys_Anthem_003554137                   Insys_Anthem_003554137
Insys_Anthem_003554173                   Insys_Anthem_003554173
Insys_Anthem_003554188                   Insys_Anthem_003554188
Insys_Anthem_003554194                   Insys_Anthem_003554194
Insys_Anthem_003554286                   Insys_Anthem_003554286
Insys_Anthem_003554291                   Insys_Anthem_003554291
Insys_Anthem_003554338                   Insys_Anthem_003554338
Insys_Anthem_003554416                   Insys_Anthem_003554416
Insys_Anthem_003554432                   Insys_Anthem_003554432
Insys_Anthem_003554473                   Insys_Anthem_003554473
Insys_Anthem_003554722                   Insys_Anthem_003554722
Insys_Anthem_003554807                   Insys_Anthem_003554807
Insys_Anthem_003554810                   Insys_Anthem_003554810
Insys_Anthem_003554811                   Insys_Anthem_003554811
Insys_Anthem_003554847                   Insys_Anthem_003554847
Insys_Anthem_003554920                   Insys_Anthem_003554920
Insys_Anthem_003554957                   Insys_Anthem_003554957
Insys_Anthem_003554958                   Insys_Anthem_003554958
Insys_Anthem_003554977                   Insys_Anthem_003554977
Insys_Anthem_003555002                   Insys_Anthem_003555002
Insys_Anthem_003555315                   Insys_Anthem_003555315
Insys_Anthem_003555414                   Insys_Anthem_003555414

                                                    3269
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3271 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003555490                   Insys_Anthem_003555490
Insys_Anthem_003555732                   Insys_Anthem_003555732
Insys_Anthem_003555743                   Insys_Anthem_003555743
Insys_Anthem_003555844                   Insys_Anthem_003555844
Insys_Anthem_003555862                   Insys_Anthem_003555862
Insys_Anthem_003556306                   Insys_Anthem_003556306
Insys_Anthem_003556345                   Insys_Anthem_003556345
Insys_Anthem_003556352                   Insys_Anthem_003556352
Insys_Anthem_003556371                   Insys_Anthem_003556371
Insys_Anthem_003556388                   Insys_Anthem_003556388
Insys_Anthem_003556405                   Insys_Anthem_003556405
Insys_Anthem_003556442                   Insys_Anthem_003556442
Insys_Anthem_003556758                   Insys_Anthem_003556758
Insys_Anthem_003558148                   Insys_Anthem_003558148
Insys_Anthem_003558169                   Insys_Anthem_003558169
Insys_Anthem_003558174                   Insys_Anthem_003558174
Insys_Anthem_003558184                   Insys_Anthem_003558184
Insys_Anthem_003558186                   Insys_Anthem_003558186
Insys_Anthem_003558190                   Insys_Anthem_003558190
Insys_Anthem_003558195                   Insys_Anthem_003558195
Insys_Anthem_003558201                   Insys_Anthem_003558201
Insys_Anthem_003558205                   Insys_Anthem_003558205
Insys_Anthem_003558283                   Insys_Anthem_003558283
Insys_Anthem_003558285                   Insys_Anthem_003558285
Insys_Anthem_003558320                   Insys_Anthem_003558320
Insys_Anthem_003558345                   Insys_Anthem_003558345
Insys_Anthem_003558349                   Insys_Anthem_003558349
Insys_Anthem_003558367                   Insys_Anthem_003558367
Insys_Anthem_003558368                   Insys_Anthem_003558368
Insys_Anthem_003558374                   Insys_Anthem_003558374
Insys_Anthem_003558375                   Insys_Anthem_003558375
Insys_Anthem_003558386                   Insys_Anthem_003558386
Insys_Anthem_003558390                   Insys_Anthem_003558390
Insys_Anthem_003558395                   Insys_Anthem_003558395
Insys_Anthem_003558403                   Insys_Anthem_003558403
Insys_Anthem_003558408                   Insys_Anthem_003558408
Insys_Anthem_003558420                   Insys_Anthem_003558420
Insys_Anthem_003558428                   Insys_Anthem_003558428
Insys_Anthem_003558440                   Insys_Anthem_003558440
Insys_Anthem_003558442                   Insys_Anthem_003558442
Insys_Anthem_003558446                   Insys_Anthem_003558446
Insys_Anthem_003558448                   Insys_Anthem_003558448
Insys_Anthem_003558466                   Insys_Anthem_003558466
Insys_Anthem_003558495                   Insys_Anthem_003558495
Insys_Anthem_003558548                   Insys_Anthem_003558548
Insys_Anthem_003558567                   Insys_Anthem_003558567
Insys_Anthem_003558594                   Insys_Anthem_003558594

                                                    3270
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3272 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003558835                   Insys_Anthem_003558835
Insys_Anthem_003558859                   Insys_Anthem_003558859
Insys_Anthem_003558945                   Insys_Anthem_003558945
Insys_Anthem_003558946                   Insys_Anthem_003558946
Insys_Anthem_003558948                   Insys_Anthem_003558948
Insys_Anthem_003559144                   Insys_Anthem_003559144
Insys_Anthem_003559145                   Insys_Anthem_003559145
Insys_Anthem_003559155                   Insys_Anthem_003559155
Insys_Anthem_003559160                   Insys_Anthem_003559160
Insys_Anthem_003559163                   Insys_Anthem_003559163
Insys_Anthem_003559174                   Insys_Anthem_003559174
Insys_Anthem_003559202                   Insys_Anthem_003559202
Insys_Anthem_003559247                   Insys_Anthem_003559247
Insys_Anthem_003559284                   Insys_Anthem_003559284
Insys_Anthem_003559287                   Insys_Anthem_003559287
Insys_Anthem_003559289                   Insys_Anthem_003559289
Insys_Anthem_003559322                   Insys_Anthem_003559322
Insys_Anthem_003559346                   Insys_Anthem_003559346
Insys_Anthem_003559347                   Insys_Anthem_003559347
Insys_Anthem_003559349                   Insys_Anthem_003559349
Insys_Anthem_003559388                   Insys_Anthem_003559388
Insys_Anthem_003559442                   Insys_Anthem_003559442
Insys_Anthem_003559443                   Insys_Anthem_003559443
Insys_Anthem_003559445                   Insys_Anthem_003559445
Insys_Anthem_003559562                   Insys_Anthem_003559562
Insys_Anthem_003559574                   Insys_Anthem_003559574
Insys_Anthem_003559729                   Insys_Anthem_003559729
Insys_Anthem_003559738                   Insys_Anthem_003559738
Insys_Anthem_003559742                   Insys_Anthem_003559742
Insys_Anthem_003559744                   Insys_Anthem_003559744
Insys_Anthem_003559745                   Insys_Anthem_003559745
Insys_Anthem_003559748                   Insys_Anthem_003559748
Insys_Anthem_003559764                   Insys_Anthem_003559764
Insys_Anthem_003559767                   Insys_Anthem_003559767
Insys_Anthem_003559770                   Insys_Anthem_003559770
Insys_Anthem_003559774                   Insys_Anthem_003559774
Insys_Anthem_003559777                   Insys_Anthem_003559777
Insys_Anthem_003559809                   Insys_Anthem_003559809
Insys_Anthem_003559824                   Insys_Anthem_003559824
Insys_Anthem_003559845                   Insys_Anthem_003559845
Insys_Anthem_003559851                   Insys_Anthem_003559851
Insys_Anthem_003559867                   Insys_Anthem_003559867
Insys_Anthem_003559895                   Insys_Anthem_003559895
Insys_Anthem_003559989                   Insys_Anthem_003559989
Insys_Anthem_003559990                   Insys_Anthem_003559990
Insys_Anthem_003559997                   Insys_Anthem_003559997
Insys_Anthem_003560043                   Insys_Anthem_003560043

                                                    3271
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3273 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003560048                   Insys_Anthem_003560048
Insys_Anthem_003560050                   Insys_Anthem_003560050
Insys_Anthem_003560261                   Insys_Anthem_003560261
Insys_Anthem_003560280                   Insys_Anthem_003560280
Insys_Anthem_003560320                   Insys_Anthem_003560320
Insys_Anthem_003560347                   Insys_Anthem_003560347
Insys_Anthem_003560478                   Insys_Anthem_003560478
Insys_Anthem_003560577                   Insys_Anthem_003560577
Insys_Anthem_003560583                   Insys_Anthem_003560583
Insys_Anthem_003560658                   Insys_Anthem_003560658
Insys_Anthem_003560673                   Insys_Anthem_003560673
Insys_Anthem_003560680                   Insys_Anthem_003560680
Insys_Anthem_003560687                   Insys_Anthem_003560687
Insys_Anthem_003560724                   Insys_Anthem_003560724
Insys_Anthem_003560756                   Insys_Anthem_003560756
Insys_Anthem_003560943                   Insys_Anthem_003560943
Insys_Anthem_003561266                   Insys_Anthem_003561266
Insys_Anthem_003561636                   Insys_Anthem_003561636
Insys_Anthem_003561667                   Insys_Anthem_003561667
Insys_Anthem_003561699                   Insys_Anthem_003561699
Insys_Anthem_003561779                   Insys_Anthem_003561779
Insys_Anthem_003561809                   Insys_Anthem_003561809
Insys_Anthem_003561813                   Insys_Anthem_003561813
Insys_Anthem_003561865                   Insys_Anthem_003561865
Insys_Anthem_003561868                   Insys_Anthem_003561868
Insys_Anthem_003561872                   Insys_Anthem_003561872
Insys_Anthem_003561961                   Insys_Anthem_003561961
Insys_Anthem_003561987                   Insys_Anthem_003561987
Insys_Anthem_003562176                   Insys_Anthem_003562176
Insys_Anthem_003562185                   Insys_Anthem_003562185
Insys_Anthem_003562221                   Insys_Anthem_003562221
Insys_Anthem_003562229                   Insys_Anthem_003562229
Insys_Anthem_003562286                   Insys_Anthem_003562286
Insys_Anthem_003562390                   Insys_Anthem_003562390
Insys_Anthem_003562391                   Insys_Anthem_003562391
Insys_Anthem_003562419                   Insys_Anthem_003562419
Insys_Anthem_003562420                   Insys_Anthem_003562420
Insys_Anthem_003562422                   Insys_Anthem_003562422
Insys_Anthem_003562427                   Insys_Anthem_003562427
Insys_Anthem_003562429                   Insys_Anthem_003562429
Insys_Anthem_003562444                   Insys_Anthem_003562444
Insys_Anthem_003562448                   Insys_Anthem_003562448
Insys_Anthem_003562450                   Insys_Anthem_003562450
Insys_Anthem_003562471                   Insys_Anthem_003562471
Insys_Anthem_003562474                   Insys_Anthem_003562474
Insys_Anthem_003562477                   Insys_Anthem_003562477
Insys_Anthem_003562491                   Insys_Anthem_003562491

                                                    3272
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3274 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003562530                   Insys_Anthem_003562530
Insys_Anthem_003562565                   Insys_Anthem_003562565
Insys_Anthem_003562566                   Insys_Anthem_003562566
Insys_Anthem_003562567                   Insys_Anthem_003562567
Insys_Anthem_003562570                   Insys_Anthem_003562570
Insys_Anthem_003562571                   Insys_Anthem_003562571
Insys_Anthem_003562614                   Insys_Anthem_003562614
Insys_Anthem_003562615                   Insys_Anthem_003562615
Insys_Anthem_003562616                   Insys_Anthem_003562616
Insys_Anthem_003562617                   Insys_Anthem_003562617
Insys_Anthem_003562618                   Insys_Anthem_003562618
Insys_Anthem_003562619                   Insys_Anthem_003562619
Insys_Anthem_003562623                   Insys_Anthem_003562623
Insys_Anthem_003562624                   Insys_Anthem_003562624
Insys_Anthem_003562625                   Insys_Anthem_003562625
Insys_Anthem_003562626                   Insys_Anthem_003562626
Insys_Anthem_003562627                   Insys_Anthem_003562627
Insys_Anthem_003562629                   Insys_Anthem_003562629
Insys_Anthem_003562630                   Insys_Anthem_003562630
Insys_Anthem_003562651                   Insys_Anthem_003562651
Insys_Anthem_003562652                   Insys_Anthem_003562652
Insys_Anthem_003562653                   Insys_Anthem_003562653
Insys_Anthem_003562656                   Insys_Anthem_003562656
Insys_Anthem_003562657                   Insys_Anthem_003562657
Insys_Anthem_003562658                   Insys_Anthem_003562658
Insys_Anthem_003562698                   Insys_Anthem_003562698
Insys_Anthem_003562789                   Insys_Anthem_003562789
Insys_Anthem_003562790                   Insys_Anthem_003562790
Insys_Anthem_003562892                   Insys_Anthem_003562892
Insys_Anthem_003562953                   Insys_Anthem_003562953
Insys_Anthem_003563186                   Insys_Anthem_003563186
Insys_Anthem_003563382                   Insys_Anthem_003563382
Insys_Anthem_003563383                   Insys_Anthem_003563383
Insys_Anthem_003563493                   Insys_Anthem_003563493
Insys_Anthem_003563494                   Insys_Anthem_003563494
Insys_Anthem_003563495                   Insys_Anthem_003563495
Insys_Anthem_003563496                   Insys_Anthem_003563496
Insys_Anthem_003563529                   Insys_Anthem_003563529
Insys_Anthem_003563536                   Insys_Anthem_003563536
Insys_Anthem_003563832                   Insys_Anthem_003563832
Insys_Anthem_003563947                   Insys_Anthem_003563947
Insys_Anthem_003564082                   Insys_Anthem_003564082
Insys_Anthem_003564109                   Insys_Anthem_003564109
Insys_Anthem_003564218                   Insys_Anthem_003564218
Insys_Anthem_003564221                   Insys_Anthem_003564221
Insys_Anthem_003564222                   Insys_Anthem_003564222
Insys_Anthem_003564271                   Insys_Anthem_003564271

                                                    3273
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3275 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003564274                   Insys_Anthem_003564274
Insys_Anthem_003564318                   Insys_Anthem_003564318
Insys_Anthem_003564324                   Insys_Anthem_003564324
Insys_Anthem_003564413                   Insys_Anthem_003564413
Insys_Anthem_003564436                   Insys_Anthem_003564436
Insys_Anthem_003564440                   Insys_Anthem_003564440
Insys_Anthem_003564696                   Insys_Anthem_003564696
Insys_Anthem_003564719                   Insys_Anthem_003564719
Insys_Anthem_003564722                   Insys_Anthem_003564722
Insys_Anthem_003564796                   Insys_Anthem_003564796
Insys_Anthem_003564799                   Insys_Anthem_003564799
Insys_Anthem_003564803                   Insys_Anthem_003564803
Insys_Anthem_003565038                   Insys_Anthem_003565038
Insys_Anthem_003565138                   Insys_Anthem_003565138
Insys_Anthem_003565231                   Insys_Anthem_003565231
Insys_Anthem_003565318                   Insys_Anthem_003565318
Insys_Anthem_003565508                   Insys_Anthem_003565508
Insys_Anthem_003565509                   Insys_Anthem_003565509
Insys_Anthem_003565512                   Insys_Anthem_003565512
Insys_Anthem_003565535                   Insys_Anthem_003565535
Insys_Anthem_003565537                   Insys_Anthem_003565537
Insys_Anthem_003565583                   Insys_Anthem_003565583
Insys_Anthem_003565628                   Insys_Anthem_003565628
Insys_Anthem_003565637                   Insys_Anthem_003565637
Insys_Anthem_003565731                   Insys_Anthem_003565731
Insys_Anthem_003565748                   Insys_Anthem_003565748
Insys_Anthem_003565751                   Insys_Anthem_003565751
Insys_Anthem_003565805                   Insys_Anthem_003565805
Insys_Anthem_003565826                   Insys_Anthem_003565826
Insys_Anthem_003565863                   Insys_Anthem_003565863
Insys_Anthem_003565866                   Insys_Anthem_003565866
Insys_Anthem_003565912                   Insys_Anthem_003565912
Insys_Anthem_003565918                   Insys_Anthem_003565918
Insys_Anthem_003565973                   Insys_Anthem_003565973
Insys_Anthem_003565995                   Insys_Anthem_003565995
Insys_Anthem_003566050                   Insys_Anthem_003566050
Insys_Anthem_003566051                   Insys_Anthem_003566051
Insys_Anthem_003566054                   Insys_Anthem_003566054
Insys_Anthem_003566071                   Insys_Anthem_003566071
Insys_Anthem_003566096                   Insys_Anthem_003566096
Insys_Anthem_003566111                   Insys_Anthem_003566111
Insys_Anthem_003566161                   Insys_Anthem_003566161
Insys_Anthem_003566246                   Insys_Anthem_003566246
Insys_Anthem_003566274                   Insys_Anthem_003566274
Insys_Anthem_003566282                   Insys_Anthem_003566282
Insys_Anthem_003566292                   Insys_Anthem_003566292
Insys_Anthem_003566316                   Insys_Anthem_003566316

                                                    3274
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3276 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003566374                   Insys_Anthem_003566374
Insys_Anthem_003566379                   Insys_Anthem_003566379
Insys_Anthem_003566417                   Insys_Anthem_003566417
Insys_Anthem_003566441                   Insys_Anthem_003566441
Insys_Anthem_003566444                   Insys_Anthem_003566444
Insys_Anthem_003566467                   Insys_Anthem_003566467
Insys_Anthem_003566468                   Insys_Anthem_003566468
Insys_Anthem_003566491                   Insys_Anthem_003566491
Insys_Anthem_003566500                   Insys_Anthem_003566500
Insys_Anthem_003566508                   Insys_Anthem_003566508
Insys_Anthem_003566523                   Insys_Anthem_003566523
Insys_Anthem_003566527                   Insys_Anthem_003566527
Insys_Anthem_003566535                   Insys_Anthem_003566535
Insys_Anthem_003566543                   Insys_Anthem_003566543
Insys_Anthem_003566568                   Insys_Anthem_003566568
Insys_Anthem_003566587                   Insys_Anthem_003566587
Insys_Anthem_003566629                   Insys_Anthem_003566629
Insys_Anthem_003566667                   Insys_Anthem_003566667
Insys_Anthem_003566684                   Insys_Anthem_003566684
Insys_Anthem_003566756                   Insys_Anthem_003566756
Insys_Anthem_003566767                   Insys_Anthem_003566767
Insys_Anthem_003566792                   Insys_Anthem_003566792
Insys_Anthem_003566837                   Insys_Anthem_003566837
Insys_Anthem_003566886                   Insys_Anthem_003566886
Insys_Anthem_003566904                   Insys_Anthem_003566904
Insys_Anthem_003566997                   Insys_Anthem_003566997
Insys_Anthem_003567059                   Insys_Anthem_003567059
Insys_Anthem_003567074                   Insys_Anthem_003567074
Insys_Anthem_003567087                   Insys_Anthem_003567087
Insys_Anthem_003567169                   Insys_Anthem_003567169
Insys_Anthem_003567181                   Insys_Anthem_003567181
Insys_Anthem_003567210                   Insys_Anthem_003567210
Insys_Anthem_003567225                   Insys_Anthem_003567225
Insys_Anthem_003567328                   Insys_Anthem_003567328
Insys_Anthem_003567401                   Insys_Anthem_003567401
Insys_Anthem_003567413                   Insys_Anthem_003567413
Insys_Anthem_003567415                   Insys_Anthem_003567415
Insys_Anthem_003567433                   Insys_Anthem_003567433
Insys_Anthem_003567438                   Insys_Anthem_003567438
Insys_Anthem_003567469                   Insys_Anthem_003567469
Insys_Anthem_003567485                   Insys_Anthem_003567485
Insys_Anthem_003567508                   Insys_Anthem_003567508
Insys_Anthem_003567534                   Insys_Anthem_003567534
Insys_Anthem_003567598                   Insys_Anthem_003567598
Insys_Anthem_003567624                   Insys_Anthem_003567624
Insys_Anthem_003567630                   Insys_Anthem_003567630
Insys_Anthem_003567644                   Insys_Anthem_003567644

                                                    3275
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3277 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003567659                   Insys_Anthem_003567659
Insys_Anthem_003567673                   Insys_Anthem_003567673
Insys_Anthem_003567688                   Insys_Anthem_003567688
Insys_Anthem_003567698                   Insys_Anthem_003567698
Insys_Anthem_003567711                   Insys_Anthem_003567711
Insys_Anthem_003567715                   Insys_Anthem_003567715
Insys_Anthem_003567716                   Insys_Anthem_003567716
Insys_Anthem_003567727                   Insys_Anthem_003567727
Insys_Anthem_003567743                   Insys_Anthem_003567743
Insys_Anthem_003567745                   Insys_Anthem_003567745
Insys_Anthem_003567749                   Insys_Anthem_003567749
Insys_Anthem_003567757                   Insys_Anthem_003567757
Insys_Anthem_003567773                   Insys_Anthem_003567773
Insys_Anthem_003567778                   Insys_Anthem_003567778
Insys_Anthem_003567783                   Insys_Anthem_003567783
Insys_Anthem_003567795                   Insys_Anthem_003567795
Insys_Anthem_003567798                   Insys_Anthem_003567798
Insys_Anthem_003567799                   Insys_Anthem_003567799
Insys_Anthem_003567806                   Insys_Anthem_003567806
Insys_Anthem_003567810                   Insys_Anthem_003567810
Insys_Anthem_003567821                   Insys_Anthem_003567821
Insys_Anthem_003567849                   Insys_Anthem_003567849
Insys_Anthem_003567862                   Insys_Anthem_003567862
Insys_Anthem_003567892                   Insys_Anthem_003567892
Insys_Anthem_003567900                   Insys_Anthem_003567900
Insys_Anthem_003567902                   Insys_Anthem_003567902
Insys_Anthem_003567929                   Insys_Anthem_003567929
Insys_Anthem_003567938                   Insys_Anthem_003567938
Insys_Anthem_003567960                   Insys_Anthem_003567960
Insys_Anthem_003567963                   Insys_Anthem_003567963
Insys_Anthem_003567968                   Insys_Anthem_003567968
Insys_Anthem_003567984                   Insys_Anthem_003567984
Insys_Anthem_003568010                   Insys_Anthem_003568010
Insys_Anthem_003568011                   Insys_Anthem_003568011
Insys_Anthem_003568018                   Insys_Anthem_003568018
Insys_Anthem_003568054                   Insys_Anthem_003568054
Insys_Anthem_003568057                   Insys_Anthem_003568057
Insys_Anthem_003568065                   Insys_Anthem_003568065
Insys_Anthem_003568069                   Insys_Anthem_003568069
Insys_Anthem_003568072                   Insys_Anthem_003568072
Insys_Anthem_003568121                   Insys_Anthem_003568121
Insys_Anthem_003568161                   Insys_Anthem_003568161
Insys_Anthem_003568166                   Insys_Anthem_003568166
Insys_Anthem_003568177                   Insys_Anthem_003568177
Insys_Anthem_003568189                   Insys_Anthem_003568189
Insys_Anthem_003568199                   Insys_Anthem_003568199
Insys_Anthem_003568201                   Insys_Anthem_003568201

                                                    3276
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3278 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003568211                   Insys_Anthem_003568211
Insys_Anthem_003568230                   Insys_Anthem_003568230
Insys_Anthem_003568245                   Insys_Anthem_003568245
Insys_Anthem_003568259                   Insys_Anthem_003568259
Insys_Anthem_003568305                   Insys_Anthem_003568305
Insys_Anthem_003568354                   Insys_Anthem_003568354
Insys_Anthem_003568395                   Insys_Anthem_003568395
Insys_Anthem_003568425                   Insys_Anthem_003568425
Insys_Anthem_003568665                   Insys_Anthem_003568665
Insys_Anthem_003568813                   Insys_Anthem_003568813
Insys_Anthem_003568881                   Insys_Anthem_003568881
Insys_Anthem_003568909                   Insys_Anthem_003568909
Insys_Anthem_003568921                   Insys_Anthem_003568921
Insys_Anthem_003568933                   Insys_Anthem_003568933
Insys_Anthem_003568935                   Insys_Anthem_003568935
Insys_Anthem_003568943                   Insys_Anthem_003568943
Insys_Anthem_003568958                   Insys_Anthem_003568958
Insys_Anthem_003568967                   Insys_Anthem_003568967
Insys_Anthem_003568978                   Insys_Anthem_003568978
Insys_Anthem_003569034                   Insys_Anthem_003569034
Insys_Anthem_003569070                   Insys_Anthem_003569070
Insys_Anthem_003569158                   Insys_Anthem_003569158
Insys_Anthem_003569202                   Insys_Anthem_003569202
Insys_Anthem_003569228                   Insys_Anthem_003569228
Insys_Anthem_003569251                   Insys_Anthem_003569251
Insys_Anthem_003569275                   Insys_Anthem_003569275
Insys_Anthem_003569278                   Insys_Anthem_003569278
Insys_Anthem_003569287                   Insys_Anthem_003569287
Insys_Anthem_003569427                   Insys_Anthem_003569427
Insys_Anthem_003569443                   Insys_Anthem_003569443
Insys_Anthem_003569448                   Insys_Anthem_003569448
Insys_Anthem_003569459                   Insys_Anthem_003569459
Insys_Anthem_003569498                   Insys_Anthem_003569498
Insys_Anthem_003569512                   Insys_Anthem_003569512
Insys_Anthem_003569518                   Insys_Anthem_003569518
Insys_Anthem_003569535                   Insys_Anthem_003569535
Insys_Anthem_003569537                   Insys_Anthem_003569537
Insys_Anthem_003569539                   Insys_Anthem_003569539
Insys_Anthem_003569548                   Insys_Anthem_003569548
Insys_Anthem_003569550                   Insys_Anthem_003569550
Insys_Anthem_003569583                   Insys_Anthem_003569583
Insys_Anthem_003569585                   Insys_Anthem_003569585
Insys_Anthem_003569592                   Insys_Anthem_003569592
Insys_Anthem_003569652                   Insys_Anthem_003569652
Insys_Anthem_003569655                   Insys_Anthem_003569655
Insys_Anthem_003569684                   Insys_Anthem_003569684
Insys_Anthem_003569694                   Insys_Anthem_003569694

                                                    3277
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3279 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003569702                   Insys_Anthem_003569702
Insys_Anthem_003569704                   Insys_Anthem_003569704
Insys_Anthem_003569707                   Insys_Anthem_003569707
Insys_Anthem_003569710                   Insys_Anthem_003569710
Insys_Anthem_003569717                   Insys_Anthem_003569717
Insys_Anthem_003569720                   Insys_Anthem_003569720
Insys_Anthem_003569735                   Insys_Anthem_003569735
Insys_Anthem_003569742                   Insys_Anthem_003569742
Insys_Anthem_003569744                   Insys_Anthem_003569744
Insys_Anthem_003569746                   Insys_Anthem_003569746
Insys_Anthem_003569747                   Insys_Anthem_003569747
Insys_Anthem_003569775                   Insys_Anthem_003569775
Insys_Anthem_003569932                   Insys_Anthem_003569932
Insys_Anthem_003570017                   Insys_Anthem_003570017
Insys_Anthem_003570053                   Insys_Anthem_003570053
Insys_Anthem_003570131                   Insys_Anthem_003570131
Insys_Anthem_003570166                   Insys_Anthem_003570166
Insys_Anthem_003570175                   Insys_Anthem_003570175
Insys_Anthem_003570263                   Insys_Anthem_003570263
Insys_Anthem_003570301                   Insys_Anthem_003570301
Insys_Anthem_003570353                   Insys_Anthem_003570353
Insys_Anthem_003570357                   Insys_Anthem_003570357
Insys_Anthem_003570407                   Insys_Anthem_003570407
Insys_Anthem_003570509                   Insys_Anthem_003570509
Insys_Anthem_003570540                   Insys_Anthem_003570540
Insys_Anthem_003570562                   Insys_Anthem_003570562
Insys_Anthem_003570594                   Insys_Anthem_003570594
Insys_Anthem_003570663                   Insys_Anthem_003570663
Insys_Anthem_003570826                   Insys_Anthem_003570826
Insys_Anthem_003570845                   Insys_Anthem_003570845
Insys_Anthem_003570984                   Insys_Anthem_003570984
Insys_Anthem_003571018                   Insys_Anthem_003571018
Insys_Anthem_003571030                   Insys_Anthem_003571030
Insys_Anthem_003571119                   Insys_Anthem_003571119
Insys_Anthem_003571201                   Insys_Anthem_003571201
Insys_Anthem_003571210                   Insys_Anthem_003571210
Insys_Anthem_003571226                   Insys_Anthem_003571226
Insys_Anthem_003571241                   Insys_Anthem_003571241
Insys_Anthem_003571246                   Insys_Anthem_003571246
Insys_Anthem_003571250                   Insys_Anthem_003571250
Insys_Anthem_003571299                   Insys_Anthem_003571299
Insys_Anthem_003571328                   Insys_Anthem_003571328
Insys_Anthem_003571366                   Insys_Anthem_003571366
Insys_Anthem_003571428                   Insys_Anthem_003571428
Insys_Anthem_003571453                   Insys_Anthem_003571453
Insys_Anthem_003571475                   Insys_Anthem_003571475
Insys_Anthem_003571494                   Insys_Anthem_003571494

                                                    3278
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3280 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003571555                   Insys_Anthem_003571555
Insys_Anthem_003571559                   Insys_Anthem_003571559
Insys_Anthem_003571565                   Insys_Anthem_003571565
Insys_Anthem_003571594                   Insys_Anthem_003571594
Insys_Anthem_003571683                   Insys_Anthem_003571683
Insys_Anthem_003571770                   Insys_Anthem_003571770
Insys_Anthem_003571947                   Insys_Anthem_003571947
Insys_Anthem_003572068                   Insys_Anthem_003572068
Insys_Anthem_003572094                   Insys_Anthem_003572094
Insys_Anthem_003572206                   Insys_Anthem_003572206
Insys_Anthem_003572406                   Insys_Anthem_003572406
Insys_Anthem_003572582                   Insys_Anthem_003572582
Insys_Anthem_003572592                   Insys_Anthem_003572592
Insys_Anthem_003572664                   Insys_Anthem_003572664
Insys_Anthem_003572704                   Insys_Anthem_003572704
Insys_Anthem_003572715                   Insys_Anthem_003572715
Insys_Anthem_003572953                   Insys_Anthem_003572953
Insys_Anthem_003572991                   Insys_Anthem_003572991
Insys_Anthem_003573016                   Insys_Anthem_003573016
Insys_Anthem_003573017                   Insys_Anthem_003573017
Insys_Anthem_003573018                   Insys_Anthem_003573018
Insys_Anthem_003573037                   Insys_Anthem_003573037
Insys_Anthem_003573137                   Insys_Anthem_003573137
Insys_Anthem_003573176                   Insys_Anthem_003573176
Insys_Anthem_003573235                   Insys_Anthem_003573235
Insys_Anthem_003573339                   Insys_Anthem_003573339
Insys_Anthem_003573340                   Insys_Anthem_003573340
Insys_Anthem_003573361                   Insys_Anthem_003573361
Insys_Anthem_003573365                   Insys_Anthem_003573365
Insys_Anthem_003573444                   Insys_Anthem_003573444
Insys_Anthem_003573455                   Insys_Anthem_003573455
Insys_Anthem_003573470                   Insys_Anthem_003573470
Insys_Anthem_003573602                   Insys_Anthem_003573602
Insys_Anthem_003573760                   Insys_Anthem_003573760
Insys_Anthem_003573769                   Insys_Anthem_003573769
Insys_Anthem_003573803                   Insys_Anthem_003573803
Insys_Anthem_003573949                   Insys_Anthem_003573949
Insys_Anthem_003573989                   Insys_Anthem_003573989
Insys_Anthem_003574002                   Insys_Anthem_003574002
Insys_Anthem_003574007                   Insys_Anthem_003574007
Insys_Anthem_003574017                   Insys_Anthem_003574017
Insys_Anthem_003574063                   Insys_Anthem_003574063
Insys_Anthem_003574068                   Insys_Anthem_003574068
Insys_Anthem_003574087                   Insys_Anthem_003574087
Insys_Anthem_003574089                   Insys_Anthem_003574089
Insys_Anthem_003574091                   Insys_Anthem_003574091
Insys_Anthem_003574092                   Insys_Anthem_003574092

                                                    3279
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3281 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003574093                   Insys_Anthem_003574093
Insys_Anthem_003574096                   Insys_Anthem_003574096
Insys_Anthem_003574097                   Insys_Anthem_003574097
Insys_Anthem_003574099                   Insys_Anthem_003574099
Insys_Anthem_003574104                   Insys_Anthem_003574104
Insys_Anthem_003574106                   Insys_Anthem_003574106
Insys_Anthem_003574123                   Insys_Anthem_003574123
Insys_Anthem_003574127                   Insys_Anthem_003574127
Insys_Anthem_003574128                   Insys_Anthem_003574128
Insys_Anthem_003574129                   Insys_Anthem_003574129
Insys_Anthem_003574150                   Insys_Anthem_003574150
Insys_Anthem_003574153                   Insys_Anthem_003574153
Insys_Anthem_003574171                   Insys_Anthem_003574171
Insys_Anthem_003574178                   Insys_Anthem_003574178
Insys_Anthem_003574181                   Insys_Anthem_003574181
Insys_Anthem_003574185                   Insys_Anthem_003574185
Insys_Anthem_003574189                   Insys_Anthem_003574189
Insys_Anthem_003574192                   Insys_Anthem_003574192
Insys_Anthem_003574194                   Insys_Anthem_003574194
Insys_Anthem_003574204                   Insys_Anthem_003574204
Insys_Anthem_003574209                   Insys_Anthem_003574209
Insys_Anthem_003574211                   Insys_Anthem_003574211
Insys_Anthem_003574215                   Insys_Anthem_003574215
Insys_Anthem_003574216                   Insys_Anthem_003574216
Insys_Anthem_003574235                   Insys_Anthem_003574235
Insys_Anthem_003574371                   Insys_Anthem_003574371
Insys_Anthem_003574373                   Insys_Anthem_003574373
Insys_Anthem_003574822                   Insys_Anthem_003574822
Insys_Anthem_003574871                   Insys_Anthem_003574871
Insys_Anthem_003574973                   Insys_Anthem_003574973
Insys_Anthem_003575238                   Insys_Anthem_003575238
Insys_Anthem_003575247                   Insys_Anthem_003575247
Insys_Anthem_003575259                   Insys_Anthem_003575259
Insys_Anthem_003575272                   Insys_Anthem_003575272
Insys_Anthem_003575287                   Insys_Anthem_003575287
Insys_Anthem_003575363                   Insys_Anthem_003575363
Insys_Anthem_003575426                   Insys_Anthem_003575426
Insys_Anthem_003575447                   Insys_Anthem_003575447
Insys_Anthem_003575531                   Insys_Anthem_003575531
Insys_Anthem_003575625                   Insys_Anthem_003575625
Insys_Anthem_003575682                   Insys_Anthem_003575682
Insys_Anthem_003575955                   Insys_Anthem_003575955
Insys_Anthem_003576089                   Insys_Anthem_003576089
Insys_Anthem_003576090                   Insys_Anthem_003576090
Insys_Anthem_003576106                   Insys_Anthem_003576106
Insys_Anthem_003576142                   Insys_Anthem_003576142
Insys_Anthem_003576171                   Insys_Anthem_003576171

                                                    3280
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3282 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003576174                   Insys_Anthem_003576174
Insys_Anthem_003576189                   Insys_Anthem_003576189
Insys_Anthem_003576199                   Insys_Anthem_003576199
Insys_Anthem_003576250                   Insys_Anthem_003576250
Insys_Anthem_003576303                   Insys_Anthem_003576303
Insys_Anthem_003576339                   Insys_Anthem_003576339
Insys_Anthem_003576555                   Insys_Anthem_003576555
Insys_Anthem_003576705                   Insys_Anthem_003576705
Insys_Anthem_003576740                   Insys_Anthem_003576740
Insys_Anthem_003576745                   Insys_Anthem_003576745
Insys_Anthem_003576759                   Insys_Anthem_003576759
Insys_Anthem_003576796                   Insys_Anthem_003576796
Insys_Anthem_003576812                   Insys_Anthem_003576812
Insys_Anthem_003576944                   Insys_Anthem_003576944
Insys_Anthem_003577070                   Insys_Anthem_003577070
Insys_Anthem_003577082                   Insys_Anthem_003577082
Insys_Anthem_003577083                   Insys_Anthem_003577083
Insys_Anthem_003577104                   Insys_Anthem_003577104
Insys_Anthem_003577281                   Insys_Anthem_003577281
Insys_Anthem_003577319                   Insys_Anthem_003577319
Insys_Anthem_003577337                   Insys_Anthem_003577337
Insys_Anthem_003577391                   Insys_Anthem_003577391
Insys_Anthem_003577399                   Insys_Anthem_003577399
Insys_Anthem_003577448                   Insys_Anthem_003577448
Insys_Anthem_003577456                   Insys_Anthem_003577456
Insys_Anthem_003577493                   Insys_Anthem_003577493
Insys_Anthem_003577538                   Insys_Anthem_003577538
Insys_Anthem_003577543                   Insys_Anthem_003577543
Insys_Anthem_003577576                   Insys_Anthem_003577576
Insys_Anthem_003577586                   Insys_Anthem_003577586
Insys_Anthem_003577598                   Insys_Anthem_003577598
Insys_Anthem_003577619                   Insys_Anthem_003577619
Insys_Anthem_003577630                   Insys_Anthem_003577630
Insys_Anthem_003577635                   Insys_Anthem_003577635
Insys_Anthem_003577636                   Insys_Anthem_003577636
Insys_Anthem_003577662                   Insys_Anthem_003577662
Insys_Anthem_003577847                   Insys_Anthem_003577847
Insys_Anthem_003577911                   Insys_Anthem_003577911
Insys_Anthem_003577988                   Insys_Anthem_003577988
Insys_Anthem_003578003                   Insys_Anthem_003578003
Insys_Anthem_003578019                   Insys_Anthem_003578019
Insys_Anthem_003578023                   Insys_Anthem_003578023
Insys_Anthem_003578027                   Insys_Anthem_003578027
Insys_Anthem_003578040                   Insys_Anthem_003578040
Insys_Anthem_003578064                   Insys_Anthem_003578064
Insys_Anthem_003578104                   Insys_Anthem_003578104
Insys_Anthem_003578150                   Insys_Anthem_003578150

                                                    3281
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3283 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003578196                   Insys_Anthem_003578196
Insys_Anthem_003578207                   Insys_Anthem_003578207
Insys_Anthem_003578244                   Insys_Anthem_003578244
Insys_Anthem_003578536                   Insys_Anthem_003578536
Insys_Anthem_003578538                   Insys_Anthem_003578538
Insys_Anthem_003578539                   Insys_Anthem_003578539
Insys_Anthem_003578555                   Insys_Anthem_003578555
Insys_Anthem_003578560                   Insys_Anthem_003578560
Insys_Anthem_003578564                   Insys_Anthem_003578564
Insys_Anthem_003578571                   Insys_Anthem_003578571
Insys_Anthem_003578572                   Insys_Anthem_003578572
Insys_Anthem_003578574                   Insys_Anthem_003578574
Insys_Anthem_003578575                   Insys_Anthem_003578575
Insys_Anthem_003578624                   Insys_Anthem_003578624
Insys_Anthem_003578629                   Insys_Anthem_003578629
Insys_Anthem_003578667                   Insys_Anthem_003578667
Insys_Anthem_003578668                   Insys_Anthem_003578668
Insys_Anthem_003578679                   Insys_Anthem_003578679
Insys_Anthem_003578680                   Insys_Anthem_003578680
Insys_Anthem_003578695                   Insys_Anthem_003578695
Insys_Anthem_003578721                   Insys_Anthem_003578721
Insys_Anthem_003578723                   Insys_Anthem_003578723
Insys_Anthem_003578726                   Insys_Anthem_003578726
Insys_Anthem_003578727                   Insys_Anthem_003578727
Insys_Anthem_003578739                   Insys_Anthem_003578739
Insys_Anthem_003578807                   Insys_Anthem_003578807
Insys_Anthem_003578808                   Insys_Anthem_003578808
Insys_Anthem_003578811                   Insys_Anthem_003578811
Insys_Anthem_003578812                   Insys_Anthem_003578812
Insys_Anthem_003578823                   Insys_Anthem_003578823
Insys_Anthem_003578839                   Insys_Anthem_003578839
Insys_Anthem_003578840                   Insys_Anthem_003578840
Insys_Anthem_003578855                   Insys_Anthem_003578855
Insys_Anthem_003578857                   Insys_Anthem_003578857
Insys_Anthem_003578862                   Insys_Anthem_003578862
Insys_Anthem_003578882                   Insys_Anthem_003578882
Insys_Anthem_003578887                   Insys_Anthem_003578887
Insys_Anthem_003578902                   Insys_Anthem_003578902
Insys_Anthem_003578904                   Insys_Anthem_003578904
Insys_Anthem_003578910                   Insys_Anthem_003578910
Insys_Anthem_003578921                   Insys_Anthem_003578921
Insys_Anthem_003578945                   Insys_Anthem_003578945
Insys_Anthem_003578953                   Insys_Anthem_003578953
Insys_Anthem_003578957                   Insys_Anthem_003578957
Insys_Anthem_003578959                   Insys_Anthem_003578959
Insys_Anthem_003578964                   Insys_Anthem_003578964
Insys_Anthem_003578968                   Insys_Anthem_003578968

                                                    3282
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3284 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003578973                   Insys_Anthem_003578973
Insys_Anthem_003578980                   Insys_Anthem_003578980
Insys_Anthem_003578996                   Insys_Anthem_003578996
Insys_Anthem_003578999                   Insys_Anthem_003578999
Insys_Anthem_003579006                   Insys_Anthem_003579006
Insys_Anthem_003579022                   Insys_Anthem_003579022
Insys_Anthem_003579029                   Insys_Anthem_003579029
Insys_Anthem_003579040                   Insys_Anthem_003579040
Insys_Anthem_003579053                   Insys_Anthem_003579053
Insys_Anthem_003579082                   Insys_Anthem_003579082
Insys_Anthem_003579110                   Insys_Anthem_003579110
Insys_Anthem_003579116                   Insys_Anthem_003579116
Insys_Anthem_003579131                   Insys_Anthem_003579131
Insys_Anthem_003579171                   Insys_Anthem_003579171
Insys_Anthem_003579186                   Insys_Anthem_003579186
Insys_Anthem_003579246                   Insys_Anthem_003579246
Insys_Anthem_003579264                   Insys_Anthem_003579264
Insys_Anthem_003579265                   Insys_Anthem_003579265
Insys_Anthem_003579293                   Insys_Anthem_003579293
Insys_Anthem_003579295                   Insys_Anthem_003579295
Insys_Anthem_003579328                   Insys_Anthem_003579328
Insys_Anthem_003579338                   Insys_Anthem_003579338
Insys_Anthem_003579343                   Insys_Anthem_003579343
Insys_Anthem_003579356                   Insys_Anthem_003579356
Insys_Anthem_003579362                   Insys_Anthem_003579362
Insys_Anthem_003579390                   Insys_Anthem_003579390
Insys_Anthem_003579391                   Insys_Anthem_003579391
Insys_Anthem_003579410                   Insys_Anthem_003579410
Insys_Anthem_003579445                   Insys_Anthem_003579445
Insys_Anthem_003579466                   Insys_Anthem_003579466
Insys_Anthem_003579486                   Insys_Anthem_003579486
Insys_Anthem_003579528                   Insys_Anthem_003579528
Insys_Anthem_003579537                   Insys_Anthem_003579537
Insys_Anthem_003579539                   Insys_Anthem_003579539
Insys_Anthem_003579542                   Insys_Anthem_003579542
Insys_Anthem_003579544                   Insys_Anthem_003579544
Insys_Anthem_003579552                   Insys_Anthem_003579552
Insys_Anthem_003579555                   Insys_Anthem_003579555
Insys_Anthem_003579563                   Insys_Anthem_003579563
Insys_Anthem_003579578                   Insys_Anthem_003579578
Insys_Anthem_003579587                   Insys_Anthem_003579587
Insys_Anthem_003579590                   Insys_Anthem_003579590
Insys_Anthem_003579603                   Insys_Anthem_003579603
Insys_Anthem_003579616                   Insys_Anthem_003579616
Insys_Anthem_003579619                   Insys_Anthem_003579619
Insys_Anthem_003579627                   Insys_Anthem_003579627
Insys_Anthem_003579668                   Insys_Anthem_003579668

                                                    3283
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3285 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003579678                   Insys_Anthem_003579678
Insys_Anthem_003579691                   Insys_Anthem_003579691
Insys_Anthem_003579707                   Insys_Anthem_003579707
Insys_Anthem_003579732                   Insys_Anthem_003579732
Insys_Anthem_003579737                   Insys_Anthem_003579737
Insys_Anthem_003579749                   Insys_Anthem_003579749
Insys_Anthem_003579764                   Insys_Anthem_003579764
Insys_Anthem_003579776                   Insys_Anthem_003579776
Insys_Anthem_003579795                   Insys_Anthem_003579795
Insys_Anthem_003579799                   Insys_Anthem_003579799
Insys_Anthem_003579804                   Insys_Anthem_003579804
Insys_Anthem_003579811                   Insys_Anthem_003579811
Insys_Anthem_003579836                   Insys_Anthem_003579836
Insys_Anthem_003579841                   Insys_Anthem_003579841
Insys_Anthem_003579849                   Insys_Anthem_003579849
Insys_Anthem_003579852                   Insys_Anthem_003579852
Insys_Anthem_003579856                   Insys_Anthem_003579856
Insys_Anthem_003579864                   Insys_Anthem_003579864
Insys_Anthem_003579867                   Insys_Anthem_003579867
Insys_Anthem_003579874                   Insys_Anthem_003579874
Insys_Anthem_003579878                   Insys_Anthem_003579878
Insys_Anthem_003579885                   Insys_Anthem_003579885
Insys_Anthem_003579890                   Insys_Anthem_003579890
Insys_Anthem_003579891                   Insys_Anthem_003579891
Insys_Anthem_003579895                   Insys_Anthem_003579895
Insys_Anthem_003579903                   Insys_Anthem_003579903
Insys_Anthem_003579907                   Insys_Anthem_003579907
Insys_Anthem_003579915                   Insys_Anthem_003579915
Insys_Anthem_003579917                   Insys_Anthem_003579917
Insys_Anthem_003579922                   Insys_Anthem_003579922
Insys_Anthem_003579926                   Insys_Anthem_003579926
Insys_Anthem_003579930                   Insys_Anthem_003579930
Insys_Anthem_003579932                   Insys_Anthem_003579932
Insys_Anthem_003579938                   Insys_Anthem_003579938
Insys_Anthem_003579996                   Insys_Anthem_003579996
Insys_Anthem_003580005                   Insys_Anthem_003580005
Insys_Anthem_003580024                   Insys_Anthem_003580024
Insys_Anthem_003580029                   Insys_Anthem_003580029
Insys_Anthem_003580077                   Insys_Anthem_003580077
Insys_Anthem_003580086                   Insys_Anthem_003580086
Insys_Anthem_003580088                   Insys_Anthem_003580088
Insys_Anthem_003580100                   Insys_Anthem_003580100
Insys_Anthem_003580106                   Insys_Anthem_003580106
Insys_Anthem_003580110                   Insys_Anthem_003580110
Insys_Anthem_003580119                   Insys_Anthem_003580119
Insys_Anthem_003580122                   Insys_Anthem_003580122
Insys_Anthem_003580132                   Insys_Anthem_003580132

                                                    3284
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3286 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003580135                   Insys_Anthem_003580135
Insys_Anthem_003580145                   Insys_Anthem_003580145
Insys_Anthem_003580152                   Insys_Anthem_003580152
Insys_Anthem_003580157                   Insys_Anthem_003580157
Insys_Anthem_003580167                   Insys_Anthem_003580167
Insys_Anthem_003580176                   Insys_Anthem_003580176
Insys_Anthem_003580186                   Insys_Anthem_003580186
Insys_Anthem_003580266                   Insys_Anthem_003580266
Insys_Anthem_003580308                   Insys_Anthem_003580308
Insys_Anthem_003580368                   Insys_Anthem_003580368
Insys_Anthem_003580379                   Insys_Anthem_003580379
Insys_Anthem_003580384                   Insys_Anthem_003580384
Insys_Anthem_003580386                   Insys_Anthem_003580386
Insys_Anthem_003580391                   Insys_Anthem_003580391
Insys_Anthem_003580459                   Insys_Anthem_003580459
Insys_Anthem_003580471                   Insys_Anthem_003580471
Insys_Anthem_003580517                   Insys_Anthem_003580517
Insys_Anthem_003580548                   Insys_Anthem_003580548
Insys_Anthem_003580549                   Insys_Anthem_003580549
Insys_Anthem_003580566                   Insys_Anthem_003580566
Insys_Anthem_003580628                   Insys_Anthem_003580628
Insys_Anthem_003580670                   Insys_Anthem_003580670
Insys_Anthem_003580683                   Insys_Anthem_003580683
Insys_Anthem_003580751                   Insys_Anthem_003580751
Insys_Anthem_003580784                   Insys_Anthem_003580784
Insys_Anthem_003580791                   Insys_Anthem_003580791
Insys_Anthem_003581090                   Insys_Anthem_003581090
Insys_Anthem_003581112                   Insys_Anthem_003581112
Insys_Anthem_003581135                   Insys_Anthem_003581135
Insys_Anthem_003581161                   Insys_Anthem_003581161
Insys_Anthem_003581173                   Insys_Anthem_003581173
Insys_Anthem_003581493                   Insys_Anthem_003581493
Insys_Anthem_003581597                   Insys_Anthem_003581597
Insys_Anthem_003581695                   Insys_Anthem_003581695
Insys_Anthem_003581703                   Insys_Anthem_003581703
Insys_Anthem_003581724                   Insys_Anthem_003581724
Insys_Anthem_003581929                   Insys_Anthem_003581929
Insys_Anthem_003582016                   Insys_Anthem_003582016
Insys_Anthem_003582069                   Insys_Anthem_003582069
Insys_Anthem_003582077                   Insys_Anthem_003582077
Insys_Anthem_003582188                   Insys_Anthem_003582188
Insys_Anthem_003582202                   Insys_Anthem_003582202
Insys_Anthem_003582224                   Insys_Anthem_003582224
Insys_Anthem_003582251                   Insys_Anthem_003582251
Insys_Anthem_003582263                   Insys_Anthem_003582263
Insys_Anthem_003582469                   Insys_Anthem_003582469
Insys_Anthem_003582481                   Insys_Anthem_003582481

                                                    3285
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3287 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003582492                   Insys_Anthem_003582492
Insys_Anthem_003582502                   Insys_Anthem_003582502
Insys_Anthem_003582511                   Insys_Anthem_003582511
Insys_Anthem_003582527                   Insys_Anthem_003582527
Insys_Anthem_003582528                   Insys_Anthem_003582528
Insys_Anthem_003582530                   Insys_Anthem_003582530
Insys_Anthem_003582531                   Insys_Anthem_003582531
Insys_Anthem_003582603                   Insys_Anthem_003582603
Insys_Anthem_003582610                   Insys_Anthem_003582610
Insys_Anthem_003582628                   Insys_Anthem_003582628
Insys_Anthem_003582629                   Insys_Anthem_003582629
Insys_Anthem_003582675                   Insys_Anthem_003582675
Insys_Anthem_003582722                   Insys_Anthem_003582722
Insys_Anthem_003582739                   Insys_Anthem_003582739
Insys_Anthem_003582766                   Insys_Anthem_003582766
Insys_Anthem_003582840                   Insys_Anthem_003582840
Insys_Anthem_003582918                   Insys_Anthem_003582918
Insys_Anthem_003582919                   Insys_Anthem_003582919
Insys_Anthem_003582925                   Insys_Anthem_003582925
Insys_Anthem_003582930                   Insys_Anthem_003582930
Insys_Anthem_003582940                   Insys_Anthem_003582940
Insys_Anthem_003582996                   Insys_Anthem_003582996
Insys_Anthem_003582999                   Insys_Anthem_003582999
Insys_Anthem_003583000                   Insys_Anthem_003583000
Insys_Anthem_003583019                   Insys_Anthem_003583019
Insys_Anthem_003583020                   Insys_Anthem_003583020
Insys_Anthem_003583022                   Insys_Anthem_003583022
Insys_Anthem_003583023                   Insys_Anthem_003583023
Insys_Anthem_003583029                   Insys_Anthem_003583029
Insys_Anthem_003583030                   Insys_Anthem_003583030
Insys_Anthem_003583031                   Insys_Anthem_003583031
Insys_Anthem_003583034                   Insys_Anthem_003583034
Insys_Anthem_003583035                   Insys_Anthem_003583035
Insys_Anthem_003583036                   Insys_Anthem_003583036
Insys_Anthem_003583037                   Insys_Anthem_003583037
Insys_Anthem_003583040                   Insys_Anthem_003583040
Insys_Anthem_003583041                   Insys_Anthem_003583041
Insys_Anthem_003583043                   Insys_Anthem_003583043
Insys_Anthem_003583053                   Insys_Anthem_003583053
Insys_Anthem_003583057                   Insys_Anthem_003583057
Insys_Anthem_003583058                   Insys_Anthem_003583058
Insys_Anthem_003583078                   Insys_Anthem_003583078
Insys_Anthem_003583091                   Insys_Anthem_003583091
Insys_Anthem_003583092                   Insys_Anthem_003583092
Insys_Anthem_003583094                   Insys_Anthem_003583094
Insys_Anthem_003583115                   Insys_Anthem_003583115
Insys_Anthem_003583151                   Insys_Anthem_003583151

                                                    3286
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3288 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003583152                   Insys_Anthem_003583152
Insys_Anthem_003583164                   Insys_Anthem_003583164
Insys_Anthem_003583165                   Insys_Anthem_003583165
Insys_Anthem_003583543                   Insys_Anthem_003583543
Insys_Anthem_003583599                   Insys_Anthem_003583599
Insys_Anthem_003583604                   Insys_Anthem_003583604
Insys_Anthem_003583626                   Insys_Anthem_003583626
Insys_Anthem_003583782                   Insys_Anthem_003583782
Insys_Anthem_003583799                   Insys_Anthem_003583799
Insys_Anthem_003583881                   Insys_Anthem_003583881
Insys_Anthem_003583890                   Insys_Anthem_003583890
Insys_Anthem_003584101                   Insys_Anthem_003584101
Insys_Anthem_003584668                   Insys_Anthem_003584668
Insys_Anthem_003585028                   Insys_Anthem_003585028
Insys_Anthem_003585099                   Insys_Anthem_003585099
Insys_Anthem_003585118                   Insys_Anthem_003585118
Insys_Anthem_003585134                   Insys_Anthem_003585134
Insys_Anthem_003585174                   Insys_Anthem_003585174
Insys_Anthem_003585176                   Insys_Anthem_003585176
Insys_Anthem_003585180                   Insys_Anthem_003585180
Insys_Anthem_003585304                   Insys_Anthem_003585304
Insys_Anthem_003585397                   Insys_Anthem_003585397
Insys_Anthem_003585727                   Insys_Anthem_003585727
Insys_Anthem_003585757                   Insys_Anthem_003585757
Insys_Anthem_003585768                   Insys_Anthem_003585768
Insys_Anthem_003585846                   Insys_Anthem_003585846
Insys_Anthem_003585854                   Insys_Anthem_003585854
Insys_Anthem_003585888                   Insys_Anthem_003585888
Insys_Anthem_003585914                   Insys_Anthem_003585914
Insys_Anthem_003585921                   Insys_Anthem_003585921
Insys_Anthem_003585949                   Insys_Anthem_003585949
Insys_Anthem_003585956                   Insys_Anthem_003585956
Insys_Anthem_003585967                   Insys_Anthem_003585967
Insys_Anthem_003585977                   Insys_Anthem_003585977
Insys_Anthem_003586031                   Insys_Anthem_003586031
Insys_Anthem_003586037                   Insys_Anthem_003586037
Insys_Anthem_003586048                   Insys_Anthem_003586048
Insys_Anthem_003586049                   Insys_Anthem_003586049
Insys_Anthem_003586060                   Insys_Anthem_003586060
Insys_Anthem_003586065                   Insys_Anthem_003586065
Insys_Anthem_003586072                   Insys_Anthem_003586072
Insys_Anthem_003586079                   Insys_Anthem_003586079
Insys_Anthem_003586083                   Insys_Anthem_003586083
Insys_Anthem_003586115                   Insys_Anthem_003586115
Insys_Anthem_003586121                   Insys_Anthem_003586121
Insys_Anthem_003586226                   Insys_Anthem_003586226
Insys_Anthem_003586314                   Insys_Anthem_003586314

                                                    3287
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3289 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003586315                   Insys_Anthem_003586315
Insys_Anthem_003586316                   Insys_Anthem_003586316
Insys_Anthem_003586318                   Insys_Anthem_003586318
Insys_Anthem_003586319                   Insys_Anthem_003586319
Insys_Anthem_003586320                   Insys_Anthem_003586320
Insys_Anthem_003586321                   Insys_Anthem_003586321
Insys_Anthem_003586322                   Insys_Anthem_003586322
Insys_Anthem_003586329                   Insys_Anthem_003586329
Insys_Anthem_003586336                   Insys_Anthem_003586336
Insys_Anthem_003586337                   Insys_Anthem_003586337
Insys_Anthem_003586353                   Insys_Anthem_003586353
Insys_Anthem_003586355                   Insys_Anthem_003586355
Insys_Anthem_003586357                   Insys_Anthem_003586357
Insys_Anthem_003586432                   Insys_Anthem_003586432
Insys_Anthem_003586442                   Insys_Anthem_003586442
Insys_Anthem_003586458                   Insys_Anthem_003586458
Insys_Anthem_003586496                   Insys_Anthem_003586496
Insys_Anthem_003586514                   Insys_Anthem_003586514
Insys_Anthem_003586516                   Insys_Anthem_003586516
Insys_Anthem_003586601                   Insys_Anthem_003586601
Insys_Anthem_003586603                   Insys_Anthem_003586603
Insys_Anthem_003586614                   Insys_Anthem_003586614
Insys_Anthem_003586615                   Insys_Anthem_003586615
Insys_Anthem_003586648                   Insys_Anthem_003586648
Insys_Anthem_003586649                   Insys_Anthem_003586649
Insys_Anthem_003586684                   Insys_Anthem_003586684
Insys_Anthem_003586725                   Insys_Anthem_003586725
Insys_Anthem_003586757                   Insys_Anthem_003586757
Insys_Anthem_003586800                   Insys_Anthem_003586800
Insys_Anthem_003586814                   Insys_Anthem_003586814
Insys_Anthem_003586839                   Insys_Anthem_003586839
Insys_Anthem_003586854                   Insys_Anthem_003586854
Insys_Anthem_003586856                   Insys_Anthem_003586856
Insys_Anthem_003586876                   Insys_Anthem_003586876
Insys_Anthem_003586883                   Insys_Anthem_003586883
Insys_Anthem_003586884                   Insys_Anthem_003586884
Insys_Anthem_003586971                   Insys_Anthem_003586971
Insys_Anthem_003586973                   Insys_Anthem_003586973
Insys_Anthem_003586974                   Insys_Anthem_003586974
Insys_Anthem_003586976                   Insys_Anthem_003586976
Insys_Anthem_003586977                   Insys_Anthem_003586977
Insys_Anthem_003586978                   Insys_Anthem_003586978
Insys_Anthem_003586979                   Insys_Anthem_003586979
Insys_Anthem_003586980                   Insys_Anthem_003586980
Insys_Anthem_003586981                   Insys_Anthem_003586981
Insys_Anthem_003586983                   Insys_Anthem_003586983
Insys_Anthem_003586984                   Insys_Anthem_003586984

                                                    3288
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3290 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003586985                   Insys_Anthem_003586985
Insys_Anthem_003586989                   Insys_Anthem_003586989
Insys_Anthem_003586990                   Insys_Anthem_003586990
Insys_Anthem_003587015                   Insys_Anthem_003587015
Insys_Anthem_003587054                   Insys_Anthem_003587054
Insys_Anthem_003587065                   Insys_Anthem_003587065
Insys_Anthem_003587083                   Insys_Anthem_003587083
Insys_Anthem_003587109                   Insys_Anthem_003587109
Insys_Anthem_003587211                   Insys_Anthem_003587211
Insys_Anthem_003587349                   Insys_Anthem_003587349
Insys_Anthem_003587494                   Insys_Anthem_003587494
Insys_Anthem_003587517                   Insys_Anthem_003587517
Insys_Anthem_003587536                   Insys_Anthem_003587536
Insys_Anthem_003587589                   Insys_Anthem_003587589
Insys_Anthem_003587603                   Insys_Anthem_003587603
Insys_Anthem_003587658                   Insys_Anthem_003587658
Insys_Anthem_003587663                   Insys_Anthem_003587663
Insys_Anthem_003587666                   Insys_Anthem_003587666
Insys_Anthem_003587681                   Insys_Anthem_003587681
Insys_Anthem_003587686                   Insys_Anthem_003587686
Insys_Anthem_003587688                   Insys_Anthem_003587688
Insys_Anthem_003587700                   Insys_Anthem_003587700
Insys_Anthem_003587706                   Insys_Anthem_003587706
Insys_Anthem_003587720                   Insys_Anthem_003587720
Insys_Anthem_003587726                   Insys_Anthem_003587726
Insys_Anthem_003587744                   Insys_Anthem_003587744
Insys_Anthem_003587750                   Insys_Anthem_003587750
Insys_Anthem_003587755                   Insys_Anthem_003587755
Insys_Anthem_003587759                   Insys_Anthem_003587759
Insys_Anthem_003587771                   Insys_Anthem_003587771
Insys_Anthem_003587802                   Insys_Anthem_003587802
Insys_Anthem_003587879                   Insys_Anthem_003587879
Insys_Anthem_003587898                   Insys_Anthem_003587898
Insys_Anthem_003587942                   Insys_Anthem_003587942
Insys_Anthem_003587943                   Insys_Anthem_003587943
Insys_Anthem_003587944                   Insys_Anthem_003587944
Insys_Anthem_003587945                   Insys_Anthem_003587945
Insys_Anthem_003587946                   Insys_Anthem_003587946
Insys_Anthem_003587949                   Insys_Anthem_003587949
Insys_Anthem_003587950                   Insys_Anthem_003587950
Insys_Anthem_003587951                   Insys_Anthem_003587951
Insys_Anthem_003587952                   Insys_Anthem_003587952
Insys_Anthem_003587953                   Insys_Anthem_003587953
Insys_Anthem_003587999                   Insys_Anthem_003587999
Insys_Anthem_003588036                   Insys_Anthem_003588036
Insys_Anthem_003588085                   Insys_Anthem_003588085
Insys_Anthem_003588086                   Insys_Anthem_003588086

                                                    3289
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3291 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003588123                   Insys_Anthem_003588123
Insys_Anthem_003588137                   Insys_Anthem_003588137
Insys_Anthem_003588142                   Insys_Anthem_003588142
Insys_Anthem_003588144                   Insys_Anthem_003588144
Insys_Anthem_003588217                   Insys_Anthem_003588217
Insys_Anthem_003588227                   Insys_Anthem_003588227
Insys_Anthem_003588251                   Insys_Anthem_003588251
Insys_Anthem_003588257                   Insys_Anthem_003588257
Insys_Anthem_003588304                   Insys_Anthem_003588304
Insys_Anthem_003588308                   Insys_Anthem_003588308
Insys_Anthem_003588313                   Insys_Anthem_003588313
Insys_Anthem_003588315                   Insys_Anthem_003588315
Insys_Anthem_003588317                   Insys_Anthem_003588317
Insys_Anthem_003588318                   Insys_Anthem_003588318
Insys_Anthem_003588321                   Insys_Anthem_003588321
Insys_Anthem_003588322                   Insys_Anthem_003588322
Insys_Anthem_003588324                   Insys_Anthem_003588324
Insys_Anthem_003588327                   Insys_Anthem_003588327
Insys_Anthem_003588331                   Insys_Anthem_003588331
Insys_Anthem_003588332                   Insys_Anthem_003588332
Insys_Anthem_003588333                   Insys_Anthem_003588333
Insys_Anthem_003588339                   Insys_Anthem_003588339
Insys_Anthem_003588340                   Insys_Anthem_003588340
Insys_Anthem_003588341                   Insys_Anthem_003588341
Insys_Anthem_003588343                   Insys_Anthem_003588343
Insys_Anthem_003588344                   Insys_Anthem_003588344
Insys_Anthem_003588345                   Insys_Anthem_003588345
Insys_Anthem_003588348                   Insys_Anthem_003588348
Insys_Anthem_003588351                   Insys_Anthem_003588351
Insys_Anthem_003588352                   Insys_Anthem_003588352
Insys_Anthem_003588353                   Insys_Anthem_003588353
Insys_Anthem_003588354                   Insys_Anthem_003588354
Insys_Anthem_003588360                   Insys_Anthem_003588360
Insys_Anthem_003588364                   Insys_Anthem_003588364
Insys_Anthem_003588365                   Insys_Anthem_003588365
Insys_Anthem_003588366                   Insys_Anthem_003588366
Insys_Anthem_003588367                   Insys_Anthem_003588367
Insys_Anthem_003588369                   Insys_Anthem_003588369
Insys_Anthem_003588375                   Insys_Anthem_003588375
Insys_Anthem_003588377                   Insys_Anthem_003588377
Insys_Anthem_003588384                   Insys_Anthem_003588384
Insys_Anthem_003588385                   Insys_Anthem_003588385
Insys_Anthem_003588387                   Insys_Anthem_003588387
Insys_Anthem_003588389                   Insys_Anthem_003588389
Insys_Anthem_003588391                   Insys_Anthem_003588391
Insys_Anthem_003588394                   Insys_Anthem_003588394
Insys_Anthem_003588396                   Insys_Anthem_003588396

                                                    3290
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3292 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003588399                   Insys_Anthem_003588399
Insys_Anthem_003588405                   Insys_Anthem_003588405
Insys_Anthem_003588407                   Insys_Anthem_003588407
Insys_Anthem_003588411                   Insys_Anthem_003588411
Insys_Anthem_003588412                   Insys_Anthem_003588412
Insys_Anthem_003588415                   Insys_Anthem_003588415
Insys_Anthem_003588419                   Insys_Anthem_003588419
Insys_Anthem_003588420                   Insys_Anthem_003588420
Insys_Anthem_003588421                   Insys_Anthem_003588421
Insys_Anthem_003588422                   Insys_Anthem_003588422
Insys_Anthem_003588426                   Insys_Anthem_003588426
Insys_Anthem_003588428                   Insys_Anthem_003588428
Insys_Anthem_003588430                   Insys_Anthem_003588430
Insys_Anthem_003588431                   Insys_Anthem_003588431
Insys_Anthem_003588433                   Insys_Anthem_003588433
Insys_Anthem_003588436                   Insys_Anthem_003588436
Insys_Anthem_003588437                   Insys_Anthem_003588437
Insys_Anthem_003588439                   Insys_Anthem_003588439
Insys_Anthem_003588443                   Insys_Anthem_003588443
Insys_Anthem_003588444                   Insys_Anthem_003588444
Insys_Anthem_003588445                   Insys_Anthem_003588445
Insys_Anthem_003588447                   Insys_Anthem_003588447
Insys_Anthem_003588452                   Insys_Anthem_003588452
Insys_Anthem_003588459                   Insys_Anthem_003588459
Insys_Anthem_003588463                   Insys_Anthem_003588463
Insys_Anthem_003588466                   Insys_Anthem_003588466
Insys_Anthem_003588468                   Insys_Anthem_003588468
Insys_Anthem_003588469                   Insys_Anthem_003588469
Insys_Anthem_003588477                   Insys_Anthem_003588477
Insys_Anthem_003588478                   Insys_Anthem_003588478
Insys_Anthem_003588488                   Insys_Anthem_003588488
Insys_Anthem_003588489                   Insys_Anthem_003588489
Insys_Anthem_003588490                   Insys_Anthem_003588490
Insys_Anthem_003588491                   Insys_Anthem_003588491
Insys_Anthem_003588492                   Insys_Anthem_003588492
Insys_Anthem_003588493                   Insys_Anthem_003588493
Insys_Anthem_003588494                   Insys_Anthem_003588494
Insys_Anthem_003588495                   Insys_Anthem_003588495
Insys_Anthem_003588496                   Insys_Anthem_003588496
Insys_Anthem_003588497                   Insys_Anthem_003588497
Insys_Anthem_003588498                   Insys_Anthem_003588498
Insys_Anthem_003588499                   Insys_Anthem_003588499
Insys_Anthem_003588500                   Insys_Anthem_003588500
Insys_Anthem_003588501                   Insys_Anthem_003588501
Insys_Anthem_003588502                   Insys_Anthem_003588502
Insys_Anthem_003588503                   Insys_Anthem_003588503
Insys_Anthem_003588505                   Insys_Anthem_003588505

                                                    3291
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3293 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003588507                   Insys_Anthem_003588507
Insys_Anthem_003588508                   Insys_Anthem_003588508
Insys_Anthem_003588509                   Insys_Anthem_003588509
Insys_Anthem_003588511                   Insys_Anthem_003588511
Insys_Anthem_003588512                   Insys_Anthem_003588512
Insys_Anthem_003588513                   Insys_Anthem_003588513
Insys_Anthem_003588514                   Insys_Anthem_003588514
Insys_Anthem_003588515                   Insys_Anthem_003588515
Insys_Anthem_003588516                   Insys_Anthem_003588516
Insys_Anthem_003588517                   Insys_Anthem_003588517
Insys_Anthem_003588518                   Insys_Anthem_003588518
Insys_Anthem_003588519                   Insys_Anthem_003588519
Insys_Anthem_003588520                   Insys_Anthem_003588520
Insys_Anthem_003588521                   Insys_Anthem_003588521
Insys_Anthem_003588522                   Insys_Anthem_003588522
Insys_Anthem_003588523                   Insys_Anthem_003588523
Insys_Anthem_003588526                   Insys_Anthem_003588526
Insys_Anthem_003588528                   Insys_Anthem_003588528
Insys_Anthem_003588534                   Insys_Anthem_003588534
Insys_Anthem_003588537                   Insys_Anthem_003588537
Insys_Anthem_003588538                   Insys_Anthem_003588538
Insys_Anthem_003588548                   Insys_Anthem_003588548
Insys_Anthem_003588549                   Insys_Anthem_003588549
Insys_Anthem_003588550                   Insys_Anthem_003588550
Insys_Anthem_003588552                   Insys_Anthem_003588552
Insys_Anthem_003588575                   Insys_Anthem_003588575
Insys_Anthem_003588585                   Insys_Anthem_003588585
Insys_Anthem_003588588                   Insys_Anthem_003588588
Insys_Anthem_003588597                   Insys_Anthem_003588597
Insys_Anthem_003588598                   Insys_Anthem_003588598
Insys_Anthem_003588603                   Insys_Anthem_003588603
Insys_Anthem_003588605                   Insys_Anthem_003588605
Insys_Anthem_003588610                   Insys_Anthem_003588610
Insys_Anthem_003588619                   Insys_Anthem_003588619
Insys_Anthem_003588630                   Insys_Anthem_003588630
Insys_Anthem_003588638                   Insys_Anthem_003588638
Insys_Anthem_003588652                   Insys_Anthem_003588652
Insys_Anthem_003588667                   Insys_Anthem_003588667
Insys_Anthem_003588676                   Insys_Anthem_003588676
Insys_Anthem_003588690                   Insys_Anthem_003588690
Insys_Anthem_003588697                   Insys_Anthem_003588697
Insys_Anthem_003588705                   Insys_Anthem_003588705
Insys_Anthem_003588714                   Insys_Anthem_003588714
Insys_Anthem_003588719                   Insys_Anthem_003588719
Insys_Anthem_003588721                   Insys_Anthem_003588721
Insys_Anthem_003588722                   Insys_Anthem_003588722
Insys_Anthem_003588725                   Insys_Anthem_003588725

                                                    3292
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3294 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003588727                   Insys_Anthem_003588727
Insys_Anthem_003588733                   Insys_Anthem_003588733
Insys_Anthem_003588743                   Insys_Anthem_003588743
Insys_Anthem_003588746                   Insys_Anthem_003588746
Insys_Anthem_003588756                   Insys_Anthem_003588756
Insys_Anthem_003588769                   Insys_Anthem_003588769
Insys_Anthem_003588778                   Insys_Anthem_003588778
Insys_Anthem_003588788                   Insys_Anthem_003588788
Insys_Anthem_003588795                   Insys_Anthem_003588795
Insys_Anthem_003588797                   Insys_Anthem_003588797
Insys_Anthem_003588803                   Insys_Anthem_003588803
Insys_Anthem_003588830                   Insys_Anthem_003588830
Insys_Anthem_003588850                   Insys_Anthem_003588850
Insys_Anthem_003588864                   Insys_Anthem_003588864
Insys_Anthem_003588871                   Insys_Anthem_003588871
Insys_Anthem_003588991                   Insys_Anthem_003588991
Insys_Anthem_003589012                   Insys_Anthem_003589012
Insys_Anthem_003589041                   Insys_Anthem_003589041
Insys_Anthem_003589114                   Insys_Anthem_003589114
Insys_Anthem_003589133                   Insys_Anthem_003589133
Insys_Anthem_003589229                   Insys_Anthem_003589229
Insys_Anthem_003589241                   Insys_Anthem_003589241
Insys_Anthem_003589248                   Insys_Anthem_003589248
Insys_Anthem_003589256                   Insys_Anthem_003589256
Insys_Anthem_003589269                   Insys_Anthem_003589269
Insys_Anthem_003589275                   Insys_Anthem_003589275
Insys_Anthem_003589284                   Insys_Anthem_003589284
Insys_Anthem_003589350                   Insys_Anthem_003589350
Insys_Anthem_003589388                   Insys_Anthem_003589388
Insys_Anthem_003589400                   Insys_Anthem_003589400
Insys_Anthem_003589401                   Insys_Anthem_003589401
Insys_Anthem_003589402                   Insys_Anthem_003589402
Insys_Anthem_003589405                   Insys_Anthem_003589405
Insys_Anthem_003589408                   Insys_Anthem_003589408
Insys_Anthem_003589417                   Insys_Anthem_003589417
Insys_Anthem_003589429                   Insys_Anthem_003589429
Insys_Anthem_003589433                   Insys_Anthem_003589433
Insys_Anthem_003589464                   Insys_Anthem_003589464
Insys_Anthem_003589466                   Insys_Anthem_003589466
Insys_Anthem_003589516                   Insys_Anthem_003589516
Insys_Anthem_003589542                   Insys_Anthem_003589542
Insys_Anthem_003589546                   Insys_Anthem_003589546
Insys_Anthem_003589557                   Insys_Anthem_003589557
Insys_Anthem_003589585                   Insys_Anthem_003589585
Insys_Anthem_003589588                   Insys_Anthem_003589588
Insys_Anthem_003589605                   Insys_Anthem_003589605
Insys_Anthem_003589607                   Insys_Anthem_003589607

                                                    3293
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3295 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003589694                   Insys_Anthem_003589694
Insys_Anthem_003589730                   Insys_Anthem_003589730
Insys_Anthem_003589762                   Insys_Anthem_003589762
Insys_Anthem_003589764                   Insys_Anthem_003589764
Insys_Anthem_003589766                   Insys_Anthem_003589766
Insys_Anthem_003589768                   Insys_Anthem_003589768
Insys_Anthem_003589779                   Insys_Anthem_003589779
Insys_Anthem_003589785                   Insys_Anthem_003589785
Insys_Anthem_003589797                   Insys_Anthem_003589797
Insys_Anthem_003589803                   Insys_Anthem_003589803
Insys_Anthem_003589812                   Insys_Anthem_003589812
Insys_Anthem_003589818                   Insys_Anthem_003589818
Insys_Anthem_003589828                   Insys_Anthem_003589828
Insys_Anthem_003589830                   Insys_Anthem_003589830
Insys_Anthem_003589834                   Insys_Anthem_003589834
Insys_Anthem_003589993                   Insys_Anthem_003589993
Insys_Anthem_003590148                   Insys_Anthem_003590148
Insys_Anthem_003590207                   Insys_Anthem_003590207
Insys_Anthem_003590211                   Insys_Anthem_003590211
Insys_Anthem_003590215                   Insys_Anthem_003590215
Insys_Anthem_003590328                   Insys_Anthem_003590328
Insys_Anthem_003590330                   Insys_Anthem_003590330
Insys_Anthem_003590335                   Insys_Anthem_003590335
Insys_Anthem_003590338                   Insys_Anthem_003590338
Insys_Anthem_003590340                   Insys_Anthem_003590340
Insys_Anthem_003590342                   Insys_Anthem_003590342
Insys_Anthem_003590366                   Insys_Anthem_003590366
Insys_Anthem_003590368                   Insys_Anthem_003590368
Insys_Anthem_003590751                   Insys_Anthem_003590751
Insys_Anthem_003591275                   Insys_Anthem_003591275
Insys_Anthem_003591294                   Insys_Anthem_003591294
Insys_Anthem_003591307                   Insys_Anthem_003591307
Insys_Anthem_003591505                   Insys_Anthem_003591505
Insys_Anthem_003591518                   Insys_Anthem_003591518
Insys_Anthem_003591561                   Insys_Anthem_003591561
Insys_Anthem_003591747                   Insys_Anthem_003591747
Insys_Anthem_003592353                   Insys_Anthem_003592353
Insys_Anthem_003592450                   Insys_Anthem_003592450
Insys_Anthem_003592635                   Insys_Anthem_003592635
Insys_Anthem_003592641                   Insys_Anthem_003592641
Insys_Anthem_003592659                   Insys_Anthem_003592659
Insys_Anthem_003592681                   Insys_Anthem_003592681
Insys_Anthem_003592702                   Insys_Anthem_003592702
Insys_Anthem_003592771                   Insys_Anthem_003592771
Insys_Anthem_003592928                   Insys_Anthem_003592928
Insys_Anthem_003592992                   Insys_Anthem_003592992
Insys_Anthem_003593036                   Insys_Anthem_003593036

                                                    3294
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3296 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003593103                   Insys_Anthem_003593103
Insys_Anthem_003593175                   Insys_Anthem_003593175
Insys_Anthem_003593369                   Insys_Anthem_003593369
Insys_Anthem_003593445                   Insys_Anthem_003593445
Insys_Anthem_003593449                   Insys_Anthem_003593449
Insys_Anthem_003593715                   Insys_Anthem_003593715
Insys_Anthem_003593726                   Insys_Anthem_003593726
Insys_Anthem_003593958                   Insys_Anthem_003593958
Insys_Anthem_003593994                   Insys_Anthem_003593994
Insys_Anthem_003594022                   Insys_Anthem_003594022
Insys_Anthem_003594037                   Insys_Anthem_003594037
Insys_Anthem_003594052                   Insys_Anthem_003594052
Insys_Anthem_003594110                   Insys_Anthem_003594110
Insys_Anthem_003594204                   Insys_Anthem_003594204
Insys_Anthem_003594564                   Insys_Anthem_003594564
Insys_Anthem_003594600                   Insys_Anthem_003594600
Insys_Anthem_003594656                   Insys_Anthem_003594656
Insys_Anthem_003594712                   Insys_Anthem_003594712
Insys_Anthem_003594754                   Insys_Anthem_003594754
Insys_Anthem_003595120                   Insys_Anthem_003595120
Insys_Anthem_003595124                   Insys_Anthem_003595124
Insys_Anthem_003595131                   Insys_Anthem_003595131
Insys_Anthem_003595133                   Insys_Anthem_003595133
Insys_Anthem_003595152                   Insys_Anthem_003595152
Insys_Anthem_003595156                   Insys_Anthem_003595156
Insys_Anthem_003595159                   Insys_Anthem_003595159
Insys_Anthem_003595171                   Insys_Anthem_003595171
Insys_Anthem_003595173                   Insys_Anthem_003595173
Insys_Anthem_003595180                   Insys_Anthem_003595180
Insys_Anthem_003595186                   Insys_Anthem_003595186
Insys_Anthem_003595193                   Insys_Anthem_003595193
Insys_Anthem_003595194                   Insys_Anthem_003595194
Insys_Anthem_003595199                   Insys_Anthem_003595199
Insys_Anthem_003595203                   Insys_Anthem_003595203
Insys_Anthem_003595207                   Insys_Anthem_003595207
Insys_Anthem_003595211                   Insys_Anthem_003595211
Insys_Anthem_003595224                   Insys_Anthem_003595224
Insys_Anthem_003595225                   Insys_Anthem_003595225
Insys_Anthem_003595227                   Insys_Anthem_003595227
Insys_Anthem_003595241                   Insys_Anthem_003595241
Insys_Anthem_003595245                   Insys_Anthem_003595245
Insys_Anthem_003595266                   Insys_Anthem_003595266
Insys_Anthem_003595275                   Insys_Anthem_003595275
Insys_Anthem_003595282                   Insys_Anthem_003595282
Insys_Anthem_003595292                   Insys_Anthem_003595292
Insys_Anthem_003595296                   Insys_Anthem_003595296
Insys_Anthem_003595304                   Insys_Anthem_003595304

                                                    3295
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3297 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003595313                   Insys_Anthem_003595313
Insys_Anthem_003595330                   Insys_Anthem_003595330
Insys_Anthem_003595335                   Insys_Anthem_003595335
Insys_Anthem_003595358                   Insys_Anthem_003595358
Insys_Anthem_003595374                   Insys_Anthem_003595374
Insys_Anthem_003595395                   Insys_Anthem_003595395
Insys_Anthem_003595401                   Insys_Anthem_003595401
Insys_Anthem_003595439                   Insys_Anthem_003595439
Insys_Anthem_003595449                   Insys_Anthem_003595449
Insys_Anthem_003595452                   Insys_Anthem_003595452
Insys_Anthem_003595454                   Insys_Anthem_003595454
Insys_Anthem_003595470                   Insys_Anthem_003595470
Insys_Anthem_003595472                   Insys_Anthem_003595472
Insys_Anthem_003595474                   Insys_Anthem_003595474
Insys_Anthem_003595544                   Insys_Anthem_003595544
Insys_Anthem_003595546                   Insys_Anthem_003595546
Insys_Anthem_003595564                   Insys_Anthem_003595564
Insys_Anthem_003595572                   Insys_Anthem_003595572
Insys_Anthem_003595575                   Insys_Anthem_003595575
Insys_Anthem_003595601                   Insys_Anthem_003595601
Insys_Anthem_003595613                   Insys_Anthem_003595613
Insys_Anthem_003595650                   Insys_Anthem_003595650
Insys_Anthem_003595673                   Insys_Anthem_003595673
Insys_Anthem_003595676                   Insys_Anthem_003595676
Insys_Anthem_003595680                   Insys_Anthem_003595680
Insys_Anthem_003595685                   Insys_Anthem_003595685
Insys_Anthem_003595698                   Insys_Anthem_003595698
Insys_Anthem_003595717                   Insys_Anthem_003595717
Insys_Anthem_003595723                   Insys_Anthem_003595723
Insys_Anthem_003595729                   Insys_Anthem_003595729
Insys_Anthem_003595733                   Insys_Anthem_003595733
Insys_Anthem_003595737                   Insys_Anthem_003595737
Insys_Anthem_003595785                   Insys_Anthem_003595785
Insys_Anthem_003595789                   Insys_Anthem_003595789
Insys_Anthem_003595791                   Insys_Anthem_003595791
Insys_Anthem_003595794                   Insys_Anthem_003595794
Insys_Anthem_003595807                   Insys_Anthem_003595807
Insys_Anthem_003595809                   Insys_Anthem_003595809
Insys_Anthem_003595821                   Insys_Anthem_003595821
Insys_Anthem_003595837                   Insys_Anthem_003595837
Insys_Anthem_003595845                   Insys_Anthem_003595845
Insys_Anthem_003595884                   Insys_Anthem_003595884
Insys_Anthem_003595896                   Insys_Anthem_003595896
Insys_Anthem_003595909                   Insys_Anthem_003595909
Insys_Anthem_003595915                   Insys_Anthem_003595915
Insys_Anthem_003595927                   Insys_Anthem_003595927
Insys_Anthem_003595936                   Insys_Anthem_003595936

                                                    3296
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3298 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003595941                   Insys_Anthem_003595941
Insys_Anthem_003595948                   Insys_Anthem_003595948
Insys_Anthem_003595954                   Insys_Anthem_003595954
Insys_Anthem_003595964                   Insys_Anthem_003595964
Insys_Anthem_003596131                   Insys_Anthem_003596131
Insys_Anthem_003596209                   Insys_Anthem_003596209
Insys_Anthem_003596266                   Insys_Anthem_003596266
Insys_Anthem_003596369                   Insys_Anthem_003596369
Insys_Anthem_003596699                   Insys_Anthem_003596699
Insys_Anthem_003596771                   Insys_Anthem_003596771
Insys_Anthem_003596864                   Insys_Anthem_003596864
Insys_Anthem_003596872                   Insys_Anthem_003596872
Insys_Anthem_003597282                   Insys_Anthem_003597282
Insys_Anthem_003597372                   Insys_Anthem_003597372
Insys_Anthem_003597375                   Insys_Anthem_003597375
Insys_Anthem_003597828                   Insys_Anthem_003597828
Insys_Anthem_003597847                   Insys_Anthem_003597847
Insys_Anthem_003598163                   Insys_Anthem_003598163
Insys_Anthem_003598304                   Insys_Anthem_003598304
Insys_Anthem_003598336                   Insys_Anthem_003598336
Insys_Anthem_003598367                   Insys_Anthem_003598367
Insys_Anthem_003598368                   Insys_Anthem_003598368
Insys_Anthem_003598371                   Insys_Anthem_003598371
Insys_Anthem_003598375                   Insys_Anthem_003598375
Insys_Anthem_003598402                   Insys_Anthem_003598402
Insys_Anthem_003598409                   Insys_Anthem_003598409
Insys_Anthem_003598432                   Insys_Anthem_003598432
Insys_Anthem_003598441                   Insys_Anthem_003598441
Insys_Anthem_003598463                   Insys_Anthem_003598463
Insys_Anthem_003598476                   Insys_Anthem_003598476
Insys_Anthem_003598490                   Insys_Anthem_003598490
Insys_Anthem_003598503                   Insys_Anthem_003598503
Insys_Anthem_003598741                   Insys_Anthem_003598741
Insys_Anthem_003598786                   Insys_Anthem_003598786
Insys_Anthem_003598811                   Insys_Anthem_003598811
Insys_Anthem_003598814                   Insys_Anthem_003598814
Insys_Anthem_003598859                   Insys_Anthem_003598859
Insys_Anthem_003598926                   Insys_Anthem_003598926
Insys_Anthem_003598931                   Insys_Anthem_003598931
Insys_Anthem_003598946                   Insys_Anthem_003598946
Insys_Anthem_003598954                   Insys_Anthem_003598954
Insys_Anthem_003599010                   Insys_Anthem_003599010
Insys_Anthem_003599044                   Insys_Anthem_003599044
Insys_Anthem_003599063                   Insys_Anthem_003599063
Insys_Anthem_003599106                   Insys_Anthem_003599106
Insys_Anthem_003599120                   Insys_Anthem_003599120
Insys_Anthem_003599150                   Insys_Anthem_003599150

                                                    3297
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3299 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003599153                   Insys_Anthem_003599153
Insys_Anthem_003599192                   Insys_Anthem_003599192
Insys_Anthem_003599207                   Insys_Anthem_003599207
Insys_Anthem_003599230                   Insys_Anthem_003599230
Insys_Anthem_003599258                   Insys_Anthem_003599258
Insys_Anthem_003599276                   Insys_Anthem_003599276
Insys_Anthem_003599280                   Insys_Anthem_003599280
Insys_Anthem_003599287                   Insys_Anthem_003599287
Insys_Anthem_003599290                   Insys_Anthem_003599290
Insys_Anthem_003599314                   Insys_Anthem_003599314
Insys_Anthem_003599343                   Insys_Anthem_003599343
Insys_Anthem_003599379                   Insys_Anthem_003599379
Insys_Anthem_003599380                   Insys_Anthem_003599380
Insys_Anthem_003599392                   Insys_Anthem_003599392
Insys_Anthem_003599398                   Insys_Anthem_003599398
Insys_Anthem_003599427                   Insys_Anthem_003599427
Insys_Anthem_003599447                   Insys_Anthem_003599447
Insys_Anthem_003599476                   Insys_Anthem_003599476
Insys_Anthem_003599557                   Insys_Anthem_003599557
Insys_Anthem_003599574                   Insys_Anthem_003599574
Insys_Anthem_003599619                   Insys_Anthem_003599619
Insys_Anthem_003599645                   Insys_Anthem_003599645
Insys_Anthem_003599692                   Insys_Anthem_003599692
Insys_Anthem_003599700                   Insys_Anthem_003599700
Insys_Anthem_003599748                   Insys_Anthem_003599748
Insys_Anthem_003599805                   Insys_Anthem_003599805
Insys_Anthem_003599811                   Insys_Anthem_003599811
Insys_Anthem_003599833                   Insys_Anthem_003599833
Insys_Anthem_003599847                   Insys_Anthem_003599847
Insys_Anthem_003599922                   Insys_Anthem_003599922
Insys_Anthem_003600053                   Insys_Anthem_003600053
Insys_Anthem_003600055                   Insys_Anthem_003600055
Insys_Anthem_003600062                   Insys_Anthem_003600062
Insys_Anthem_003600075                   Insys_Anthem_003600075
Insys_Anthem_003600175                   Insys_Anthem_003600175
Insys_Anthem_003600260                   Insys_Anthem_003600260
Insys_Anthem_003600270                   Insys_Anthem_003600270
Insys_Anthem_003600278                   Insys_Anthem_003600278
Insys_Anthem_003600310                   Insys_Anthem_003600310
Insys_Anthem_003600325                   Insys_Anthem_003600325
Insys_Anthem_003600336                   Insys_Anthem_003600336
Insys_Anthem_003600343                   Insys_Anthem_003600343
Insys_Anthem_003600348                   Insys_Anthem_003600348
Insys_Anthem_003600363                   Insys_Anthem_003600363
Insys_Anthem_003600370                   Insys_Anthem_003600370
Insys_Anthem_003600401                   Insys_Anthem_003600401
Insys_Anthem_003600438                   Insys_Anthem_003600438

                                                    3298
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3300 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003600456                   Insys_Anthem_003600456
Insys_Anthem_003600460                   Insys_Anthem_003600460
Insys_Anthem_003600506                   Insys_Anthem_003600506
Insys_Anthem_003600620                   Insys_Anthem_003600620
Insys_Anthem_003600692                   Insys_Anthem_003600692
Insys_Anthem_003600728                   Insys_Anthem_003600728
Insys_Anthem_003600730                   Insys_Anthem_003600730
Insys_Anthem_003600746                   Insys_Anthem_003600746
Insys_Anthem_003600769                   Insys_Anthem_003600769
Insys_Anthem_003600799                   Insys_Anthem_003600799
Insys_Anthem_003600844                   Insys_Anthem_003600844
Insys_Anthem_003600870                   Insys_Anthem_003600870
Insys_Anthem_003600918                   Insys_Anthem_003600918
Insys_Anthem_003600920                   Insys_Anthem_003600920
Insys_Anthem_003600972                   Insys_Anthem_003600972
Insys_Anthem_003601024                   Insys_Anthem_003601024
Insys_Anthem_003601025                   Insys_Anthem_003601025
Insys_Anthem_003601027                   Insys_Anthem_003601027
Insys_Anthem_003601028                   Insys_Anthem_003601028
Insys_Anthem_003601029                   Insys_Anthem_003601029
Insys_Anthem_003601039                   Insys_Anthem_003601039
Insys_Anthem_003601045                   Insys_Anthem_003601045
Insys_Anthem_003601055                   Insys_Anthem_003601055
Insys_Anthem_003601084                   Insys_Anthem_003601084
Insys_Anthem_003601099                   Insys_Anthem_003601099
Insys_Anthem_003601190                   Insys_Anthem_003601190
Insys_Anthem_003601235                   Insys_Anthem_003601235
Insys_Anthem_003601261                   Insys_Anthem_003601261
Insys_Anthem_003601309                   Insys_Anthem_003601309
Insys_Anthem_003601311                   Insys_Anthem_003601311
Insys_Anthem_003601314                   Insys_Anthem_003601314
Insys_Anthem_003601315                   Insys_Anthem_003601315
Insys_Anthem_003601316                   Insys_Anthem_003601316
Insys_Anthem_003601317                   Insys_Anthem_003601317
Insys_Anthem_003601319                   Insys_Anthem_003601319
Insys_Anthem_003601320                   Insys_Anthem_003601320
Insys_Anthem_003601322                   Insys_Anthem_003601322
Insys_Anthem_003601323                   Insys_Anthem_003601323
Insys_Anthem_003601324                   Insys_Anthem_003601324
Insys_Anthem_003601326                   Insys_Anthem_003601326
Insys_Anthem_003601327                   Insys_Anthem_003601327
Insys_Anthem_003601328                   Insys_Anthem_003601328
Insys_Anthem_003601329                   Insys_Anthem_003601329
Insys_Anthem_003601330                   Insys_Anthem_003601330
Insys_Anthem_003601331                   Insys_Anthem_003601331
Insys_Anthem_003601333                   Insys_Anthem_003601333
Insys_Anthem_003601374                   Insys_Anthem_003601374

                                                    3299
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3301 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003601375                   Insys_Anthem_003601375
Insys_Anthem_003601380                   Insys_Anthem_003601380
Insys_Anthem_003601422                   Insys_Anthem_003601422
Insys_Anthem_003601423                   Insys_Anthem_003601423
Insys_Anthem_003601431                   Insys_Anthem_003601431
Insys_Anthem_003601486                   Insys_Anthem_003601486
Insys_Anthem_003601487                   Insys_Anthem_003601487
Insys_Anthem_003601498                   Insys_Anthem_003601498
Insys_Anthem_003601500                   Insys_Anthem_003601500
Insys_Anthem_003601515                   Insys_Anthem_003601515
Insys_Anthem_003601539                   Insys_Anthem_003601539
Insys_Anthem_003601549                   Insys_Anthem_003601549
Insys_Anthem_003601551                   Insys_Anthem_003601551
Insys_Anthem_003601563                   Insys_Anthem_003601563
Insys_Anthem_003601605                   Insys_Anthem_003601605
Insys_Anthem_003601608                   Insys_Anthem_003601608
Insys_Anthem_003601612                   Insys_Anthem_003601612
Insys_Anthem_003601631                   Insys_Anthem_003601631
Insys_Anthem_003601633                   Insys_Anthem_003601633
Insys_Anthem_003601634                   Insys_Anthem_003601634
Insys_Anthem_003601635                   Insys_Anthem_003601635
Insys_Anthem_003601636                   Insys_Anthem_003601636
Insys_Anthem_003601637                   Insys_Anthem_003601637
Insys_Anthem_003601638                   Insys_Anthem_003601638
Insys_Anthem_003601639                   Insys_Anthem_003601639
Insys_Anthem_003601640                   Insys_Anthem_003601640
Insys_Anthem_003601641                   Insys_Anthem_003601641
Insys_Anthem_003601642                   Insys_Anthem_003601642
Insys_Anthem_003601643                   Insys_Anthem_003601643
Insys_Anthem_003601644                   Insys_Anthem_003601644
Insys_Anthem_003601645                   Insys_Anthem_003601645
Insys_Anthem_003601646                   Insys_Anthem_003601646
Insys_Anthem_003601647                   Insys_Anthem_003601647
Insys_Anthem_003601648                   Insys_Anthem_003601648
Insys_Anthem_003601649                   Insys_Anthem_003601649
Insys_Anthem_003601650                   Insys_Anthem_003601650
Insys_Anthem_003601651                   Insys_Anthem_003601651
Insys_Anthem_003601652                   Insys_Anthem_003601652
Insys_Anthem_003601653                   Insys_Anthem_003601653
Insys_Anthem_003601654                   Insys_Anthem_003601654
Insys_Anthem_003601656                   Insys_Anthem_003601656
Insys_Anthem_003601657                   Insys_Anthem_003601657
Insys_Anthem_003601658                   Insys_Anthem_003601658
Insys_Anthem_003601659                   Insys_Anthem_003601659
Insys_Anthem_003601660                   Insys_Anthem_003601660
Insys_Anthem_003601661                   Insys_Anthem_003601661
Insys_Anthem_003601662                   Insys_Anthem_003601662

                                                    3300
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3302 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003601663                   Insys_Anthem_003601663
Insys_Anthem_003601664                   Insys_Anthem_003601664
Insys_Anthem_003601665                   Insys_Anthem_003601665
Insys_Anthem_003601667                   Insys_Anthem_003601667
Insys_Anthem_003601668                   Insys_Anthem_003601668
Insys_Anthem_003601704                   Insys_Anthem_003601704
Insys_Anthem_003601706                   Insys_Anthem_003601706
Insys_Anthem_003601769                   Insys_Anthem_003601769
Insys_Anthem_003601821                   Insys_Anthem_003601821
Insys_Anthem_003601849                   Insys_Anthem_003601849
Insys_Anthem_003601886                   Insys_Anthem_003601886
Insys_Anthem_003601910                   Insys_Anthem_003601910
Insys_Anthem_003601929                   Insys_Anthem_003601929
Insys_Anthem_003601935                   Insys_Anthem_003601935
Insys_Anthem_003601941                   Insys_Anthem_003601941
Insys_Anthem_003601947                   Insys_Anthem_003601947
Insys_Anthem_003601956                   Insys_Anthem_003601956
Insys_Anthem_003601957                   Insys_Anthem_003601957
Insys_Anthem_003601967                   Insys_Anthem_003601967
Insys_Anthem_003601972                   Insys_Anthem_003601972
Insys_Anthem_003601978                   Insys_Anthem_003601978
Insys_Anthem_003601984                   Insys_Anthem_003601984
Insys_Anthem_003601990                   Insys_Anthem_003601990
Insys_Anthem_003602006                   Insys_Anthem_003602006
Insys_Anthem_003602013                   Insys_Anthem_003602013
Insys_Anthem_003602026                   Insys_Anthem_003602026
Insys_Anthem_003602030                   Insys_Anthem_003602030
Insys_Anthem_003602042                   Insys_Anthem_003602042
Insys_Anthem_003602046                   Insys_Anthem_003602046
Insys_Anthem_003602061                   Insys_Anthem_003602061
Insys_Anthem_003602066                   Insys_Anthem_003602066
Insys_Anthem_003602093                   Insys_Anthem_003602093
Insys_Anthem_003602126                   Insys_Anthem_003602126
Insys_Anthem_003602141                   Insys_Anthem_003602141
Insys_Anthem_003602145                   Insys_Anthem_003602145
Insys_Anthem_003602149                   Insys_Anthem_003602149
Insys_Anthem_003602159                   Insys_Anthem_003602159
Insys_Anthem_003602165                   Insys_Anthem_003602165
Insys_Anthem_003602179                   Insys_Anthem_003602179
Insys_Anthem_003602187                   Insys_Anthem_003602187
Insys_Anthem_003602209                   Insys_Anthem_003602209
Insys_Anthem_003602219                   Insys_Anthem_003602219
Insys_Anthem_003602264                   Insys_Anthem_003602264
Insys_Anthem_003602274                   Insys_Anthem_003602274
Insys_Anthem_003602300                   Insys_Anthem_003602300
Insys_Anthem_003602304                   Insys_Anthem_003602304
Insys_Anthem_003602444                   Insys_Anthem_003602444

                                                    3301
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3303 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003602445                   Insys_Anthem_003602445
Insys_Anthem_003602446                   Insys_Anthem_003602446
Insys_Anthem_003602464                   Insys_Anthem_003602464
Insys_Anthem_003602500                   Insys_Anthem_003602500
Insys_Anthem_003602616                   Insys_Anthem_003602616
Insys_Anthem_003602720                   Insys_Anthem_003602720
Insys_Anthem_003602721                   Insys_Anthem_003602721
Insys_Anthem_003602722                   Insys_Anthem_003602722
Insys_Anthem_003602723                   Insys_Anthem_003602723
Insys_Anthem_003602724                   Insys_Anthem_003602724
Insys_Anthem_003602725                   Insys_Anthem_003602725
Insys_Anthem_003602726                   Insys_Anthem_003602726
Insys_Anthem_003602727                   Insys_Anthem_003602727
Insys_Anthem_003602728                   Insys_Anthem_003602728
Insys_Anthem_003602729                   Insys_Anthem_003602729
Insys_Anthem_003602730                   Insys_Anthem_003602730
Insys_Anthem_003602731                   Insys_Anthem_003602731
Insys_Anthem_003602733                   Insys_Anthem_003602733
Insys_Anthem_003602734                   Insys_Anthem_003602734
Insys_Anthem_003602735                   Insys_Anthem_003602735
Insys_Anthem_003602743                   Insys_Anthem_003602743
Insys_Anthem_003602746                   Insys_Anthem_003602746
Insys_Anthem_003602747                   Insys_Anthem_003602747
Insys_Anthem_003602750                   Insys_Anthem_003602750
Insys_Anthem_003602752                   Insys_Anthem_003602752
Insys_Anthem_003602767                   Insys_Anthem_003602767
Insys_Anthem_003602907                   Insys_Anthem_003602907
Insys_Anthem_003602911                   Insys_Anthem_003602911
Insys_Anthem_003602941                   Insys_Anthem_003602941
Insys_Anthem_003602954                   Insys_Anthem_003602954
Insys_Anthem_003602955                   Insys_Anthem_003602955
Insys_Anthem_003602960                   Insys_Anthem_003602960
Insys_Anthem_003602976                   Insys_Anthem_003602976
Insys_Anthem_003602995                   Insys_Anthem_003602995
Insys_Anthem_003603004                   Insys_Anthem_003603004
Insys_Anthem_003603025                   Insys_Anthem_003603025
Insys_Anthem_003603044                   Insys_Anthem_003603044
Insys_Anthem_003603045                   Insys_Anthem_003603045
Insys_Anthem_003603097                   Insys_Anthem_003603097
Insys_Anthem_003603141                   Insys_Anthem_003603141
Insys_Anthem_003603147                   Insys_Anthem_003603147
Insys_Anthem_003603169                   Insys_Anthem_003603169
Insys_Anthem_003603213                   Insys_Anthem_003603213
Insys_Anthem_003603219                   Insys_Anthem_003603219
Insys_Anthem_003603223                   Insys_Anthem_003603223
Insys_Anthem_003603225                   Insys_Anthem_003603225
Insys_Anthem_003603226                   Insys_Anthem_003603226

                                                    3302
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3304 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003603245                   Insys_Anthem_003603245
Insys_Anthem_003603259                   Insys_Anthem_003603259
Insys_Anthem_003603264                   Insys_Anthem_003603264
Insys_Anthem_003603347                   Insys_Anthem_003603347
Insys_Anthem_003603349                   Insys_Anthem_003603349
Insys_Anthem_003603383                   Insys_Anthem_003603383
Insys_Anthem_003603396                   Insys_Anthem_003603396
Insys_Anthem_003603400                   Insys_Anthem_003603400
Insys_Anthem_003603453                   Insys_Anthem_003603453
Insys_Anthem_003603456                   Insys_Anthem_003603456
Insys_Anthem_003603459                   Insys_Anthem_003603459
Insys_Anthem_003603487                   Insys_Anthem_003603487
Insys_Anthem_003603493                   Insys_Anthem_003603493
Insys_Anthem_003603498                   Insys_Anthem_003603498
Insys_Anthem_003603529                   Insys_Anthem_003603529
Insys_Anthem_003603576                   Insys_Anthem_003603576
Insys_Anthem_003603616                   Insys_Anthem_003603616
Insys_Anthem_003603657                   Insys_Anthem_003603657
Insys_Anthem_003603661                   Insys_Anthem_003603661
Insys_Anthem_003603667                   Insys_Anthem_003603667
Insys_Anthem_003603676                   Insys_Anthem_003603676
Insys_Anthem_003603687                   Insys_Anthem_003603687
Insys_Anthem_003603689                   Insys_Anthem_003603689
Insys_Anthem_003603705                   Insys_Anthem_003603705
Insys_Anthem_003603710                   Insys_Anthem_003603710
Insys_Anthem_003603712                   Insys_Anthem_003603712
Insys_Anthem_003603713                   Insys_Anthem_003603713
Insys_Anthem_003603714                   Insys_Anthem_003603714
Insys_Anthem_003603718                   Insys_Anthem_003603718
Insys_Anthem_003603719                   Insys_Anthem_003603719
Insys_Anthem_003603725                   Insys_Anthem_003603725
Insys_Anthem_003603726                   Insys_Anthem_003603726
Insys_Anthem_003603728                   Insys_Anthem_003603728
Insys_Anthem_003603730                   Insys_Anthem_003603730
Insys_Anthem_003603731                   Insys_Anthem_003603731
Insys_Anthem_003603732                   Insys_Anthem_003603732
Insys_Anthem_003603734                   Insys_Anthem_003603734
Insys_Anthem_003603752                   Insys_Anthem_003603752
Insys_Anthem_003603755                   Insys_Anthem_003603755
Insys_Anthem_003603758                   Insys_Anthem_003603758
Insys_Anthem_003603761                   Insys_Anthem_003603761
Insys_Anthem_003603769                   Insys_Anthem_003603769
Insys_Anthem_003603777                   Insys_Anthem_003603777
Insys_Anthem_003603779                   Insys_Anthem_003603779
Insys_Anthem_003603783                   Insys_Anthem_003603783
Insys_Anthem_003603786                   Insys_Anthem_003603786
Insys_Anthem_003603799                   Insys_Anthem_003603799

                                                    3303
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3305 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003603805                   Insys_Anthem_003603805
Insys_Anthem_003603814                   Insys_Anthem_003603814
Insys_Anthem_003603817                   Insys_Anthem_003603817
Insys_Anthem_003603822                   Insys_Anthem_003603822
Insys_Anthem_003603833                   Insys_Anthem_003603833
Insys_Anthem_003603835                   Insys_Anthem_003603835
Insys_Anthem_003603836                   Insys_Anthem_003603836
Insys_Anthem_003603837                   Insys_Anthem_003603837
Insys_Anthem_003603841                   Insys_Anthem_003603841
Insys_Anthem_003603847                   Insys_Anthem_003603847
Insys_Anthem_003603851                   Insys_Anthem_003603851
Insys_Anthem_003603854                   Insys_Anthem_003603854
Insys_Anthem_003603857                   Insys_Anthem_003603857
Insys_Anthem_003603859                   Insys_Anthem_003603859
Insys_Anthem_003603860                   Insys_Anthem_003603860
Insys_Anthem_003603862                   Insys_Anthem_003603862
Insys_Anthem_003603874                   Insys_Anthem_003603874
Insys_Anthem_003603880                   Insys_Anthem_003603880
Insys_Anthem_003603888                   Insys_Anthem_003603888
Insys_Anthem_003603890                   Insys_Anthem_003603890
Insys_Anthem_003603891                   Insys_Anthem_003603891
Insys_Anthem_003603892                   Insys_Anthem_003603892
Insys_Anthem_003603893                   Insys_Anthem_003603893
Insys_Anthem_003603941                   Insys_Anthem_003603941
Insys_Anthem_003603942                   Insys_Anthem_003603942
Insys_Anthem_003603944                   Insys_Anthem_003603944
Insys_Anthem_003604187                   Insys_Anthem_003604187
Insys_Anthem_003604202                   Insys_Anthem_003604202
Insys_Anthem_003604214                   Insys_Anthem_003604214
Insys_Anthem_003604224                   Insys_Anthem_003604224
Insys_Anthem_003604553                   Insys_Anthem_003604553
Insys_Anthem_003604554                   Insys_Anthem_003604554
Insys_Anthem_003604611                   Insys_Anthem_003604611
Insys_Anthem_003604612                   Insys_Anthem_003604612
Insys_Anthem_003604615                   Insys_Anthem_003604615
Insys_Anthem_003604616                   Insys_Anthem_003604616
Insys_Anthem_003604617                   Insys_Anthem_003604617
Insys_Anthem_003604618                   Insys_Anthem_003604618
Insys_Anthem_003604619                   Insys_Anthem_003604619
Insys_Anthem_003604621                   Insys_Anthem_003604621
Insys_Anthem_003604622                   Insys_Anthem_003604622
Insys_Anthem_003604623                   Insys_Anthem_003604623
Insys_Anthem_003604624                   Insys_Anthem_003604624
Insys_Anthem_003604625                   Insys_Anthem_003604625
Insys_Anthem_003604627                   Insys_Anthem_003604627
Insys_Anthem_003604628                   Insys_Anthem_003604628
Insys_Anthem_003604629                   Insys_Anthem_003604629

                                                    3304
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3306 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003604630                   Insys_Anthem_003604630
Insys_Anthem_003604631                   Insys_Anthem_003604631
Insys_Anthem_003604634                   Insys_Anthem_003604634
Insys_Anthem_003604635                   Insys_Anthem_003604635
Insys_Anthem_003604637                   Insys_Anthem_003604637
Insys_Anthem_003604640                   Insys_Anthem_003604640
Insys_Anthem_003604641                   Insys_Anthem_003604641
Insys_Anthem_003604642                   Insys_Anthem_003604642
Insys_Anthem_003604644                   Insys_Anthem_003604644
Insys_Anthem_003604646                   Insys_Anthem_003604646
Insys_Anthem_003604647                   Insys_Anthem_003604647
Insys_Anthem_003604648                   Insys_Anthem_003604648
Insys_Anthem_003604649                   Insys_Anthem_003604649
Insys_Anthem_003604652                   Insys_Anthem_003604652
Insys_Anthem_003604653                   Insys_Anthem_003604653
Insys_Anthem_003604655                   Insys_Anthem_003604655
Insys_Anthem_003604656                   Insys_Anthem_003604656
Insys_Anthem_003604657                   Insys_Anthem_003604657
Insys_Anthem_003604661                   Insys_Anthem_003604661
Insys_Anthem_003604662                   Insys_Anthem_003604662
Insys_Anthem_003604663                   Insys_Anthem_003604663
Insys_Anthem_003604665                   Insys_Anthem_003604665
Insys_Anthem_003604666                   Insys_Anthem_003604666
Insys_Anthem_003604667                   Insys_Anthem_003604667
Insys_Anthem_003604668                   Insys_Anthem_003604668
Insys_Anthem_003604669                   Insys_Anthem_003604669
Insys_Anthem_003604670                   Insys_Anthem_003604670
Insys_Anthem_003604671                   Insys_Anthem_003604671
Insys_Anthem_003604672                   Insys_Anthem_003604672
Insys_Anthem_003604673                   Insys_Anthem_003604673
Insys_Anthem_003604674                   Insys_Anthem_003604674
Insys_Anthem_003604675                   Insys_Anthem_003604675
Insys_Anthem_003604677                   Insys_Anthem_003604677
Insys_Anthem_003604680                   Insys_Anthem_003604680
Insys_Anthem_003604681                   Insys_Anthem_003604681
Insys_Anthem_003604682                   Insys_Anthem_003604682
Insys_Anthem_003604684                   Insys_Anthem_003604684
Insys_Anthem_003604686                   Insys_Anthem_003604686
Insys_Anthem_003604687                   Insys_Anthem_003604687
Insys_Anthem_003604688                   Insys_Anthem_003604688
Insys_Anthem_003604689                   Insys_Anthem_003604689
Insys_Anthem_003604691                   Insys_Anthem_003604691
Insys_Anthem_003604694                   Insys_Anthem_003604694
Insys_Anthem_003604695                   Insys_Anthem_003604695
Insys_Anthem_003604696                   Insys_Anthem_003604696
Insys_Anthem_003604697                   Insys_Anthem_003604697
Insys_Anthem_003604698                   Insys_Anthem_003604698

                                                    3305
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3307 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003604699                   Insys_Anthem_003604699
Insys_Anthem_003604701                   Insys_Anthem_003604701
Insys_Anthem_003604702                   Insys_Anthem_003604702
Insys_Anthem_003604703                   Insys_Anthem_003604703
Insys_Anthem_003604704                   Insys_Anthem_003604704
Insys_Anthem_003604706                   Insys_Anthem_003604706
Insys_Anthem_003604707                   Insys_Anthem_003604707
Insys_Anthem_003604708                   Insys_Anthem_003604708
Insys_Anthem_003604710                   Insys_Anthem_003604710
Insys_Anthem_003604711                   Insys_Anthem_003604711
Insys_Anthem_003604712                   Insys_Anthem_003604712
Insys_Anthem_003604713                   Insys_Anthem_003604713
Insys_Anthem_003604714                   Insys_Anthem_003604714
Insys_Anthem_003604715                   Insys_Anthem_003604715
Insys_Anthem_003604716                   Insys_Anthem_003604716
Insys_Anthem_003604717                   Insys_Anthem_003604717
Insys_Anthem_003604718                   Insys_Anthem_003604718
Insys_Anthem_003604719                   Insys_Anthem_003604719
Insys_Anthem_003604720                   Insys_Anthem_003604720
Insys_Anthem_003604721                   Insys_Anthem_003604721
Insys_Anthem_003604722                   Insys_Anthem_003604722
Insys_Anthem_003604723                   Insys_Anthem_003604723
Insys_Anthem_003604724                   Insys_Anthem_003604724
Insys_Anthem_003604726                   Insys_Anthem_003604726
Insys_Anthem_003604727                   Insys_Anthem_003604727
Insys_Anthem_003604729                   Insys_Anthem_003604729
Insys_Anthem_003604730                   Insys_Anthem_003604730
Insys_Anthem_003604731                   Insys_Anthem_003604731
Insys_Anthem_003604732                   Insys_Anthem_003604732
Insys_Anthem_003604733                   Insys_Anthem_003604733
Insys_Anthem_003604734                   Insys_Anthem_003604734
Insys_Anthem_003604735                   Insys_Anthem_003604735
Insys_Anthem_003604736                   Insys_Anthem_003604736
Insys_Anthem_003604737                   Insys_Anthem_003604737
Insys_Anthem_003604738                   Insys_Anthem_003604738
Insys_Anthem_003604739                   Insys_Anthem_003604739
Insys_Anthem_003604742                   Insys_Anthem_003604742
Insys_Anthem_003604743                   Insys_Anthem_003604743
Insys_Anthem_003604744                   Insys_Anthem_003604744
Insys_Anthem_003604746                   Insys_Anthem_003604746
Insys_Anthem_003604747                   Insys_Anthem_003604747
Insys_Anthem_003604749                   Insys_Anthem_003604749
Insys_Anthem_003604751                   Insys_Anthem_003604751
Insys_Anthem_003604754                   Insys_Anthem_003604754
Insys_Anthem_003604755                   Insys_Anthem_003604755
Insys_Anthem_003604756                   Insys_Anthem_003604756
Insys_Anthem_003604757                   Insys_Anthem_003604757

                                                    3306
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3308 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003604758                   Insys_Anthem_003604758
Insys_Anthem_003604759                   Insys_Anthem_003604759
Insys_Anthem_003604760                   Insys_Anthem_003604760
Insys_Anthem_003604761                   Insys_Anthem_003604761
Insys_Anthem_003604762                   Insys_Anthem_003604762
Insys_Anthem_003604763                   Insys_Anthem_003604763
Insys_Anthem_003604764                   Insys_Anthem_003604764
Insys_Anthem_003604765                   Insys_Anthem_003604765
Insys_Anthem_003604767                   Insys_Anthem_003604767
Insys_Anthem_003604768                   Insys_Anthem_003604768
Insys_Anthem_003604770                   Insys_Anthem_003604770
Insys_Anthem_003604772                   Insys_Anthem_003604772
Insys_Anthem_003604773                   Insys_Anthem_003604773
Insys_Anthem_003604774                   Insys_Anthem_003604774
Insys_Anthem_003604775                   Insys_Anthem_003604775
Insys_Anthem_003604776                   Insys_Anthem_003604776
Insys_Anthem_003604777                   Insys_Anthem_003604777
Insys_Anthem_003604779                   Insys_Anthem_003604779
Insys_Anthem_003604780                   Insys_Anthem_003604780
Insys_Anthem_003604801                   Insys_Anthem_003604801
Insys_Anthem_003604810                   Insys_Anthem_003604810
Insys_Anthem_003604836                   Insys_Anthem_003604836
Insys_Anthem_003604857                   Insys_Anthem_003604857
Insys_Anthem_003604900                   Insys_Anthem_003604900
Insys_Anthem_003604920                   Insys_Anthem_003604920
Insys_Anthem_003604932                   Insys_Anthem_003604932
Insys_Anthem_003604992                   Insys_Anthem_003604992
Insys_Anthem_003605018                   Insys_Anthem_003605018
Insys_Anthem_003605048                   Insys_Anthem_003605048
Insys_Anthem_003605052                   Insys_Anthem_003605052
Insys_Anthem_003605054                   Insys_Anthem_003605054
Insys_Anthem_003605059                   Insys_Anthem_003605059
Insys_Anthem_003605066                   Insys_Anthem_003605066
Insys_Anthem_003605072                   Insys_Anthem_003605072
Insys_Anthem_003605082                   Insys_Anthem_003605082
Insys_Anthem_003605083                   Insys_Anthem_003605083
Insys_Anthem_003605085                   Insys_Anthem_003605085
Insys_Anthem_003605096                   Insys_Anthem_003605096
Insys_Anthem_003605098                   Insys_Anthem_003605098
Insys_Anthem_003605151                   Insys_Anthem_003605151
Insys_Anthem_003605155                   Insys_Anthem_003605155
Insys_Anthem_003605166                   Insys_Anthem_003605166
Insys_Anthem_003605259                   Insys_Anthem_003605259
Insys_Anthem_003605264                   Insys_Anthem_003605264
Insys_Anthem_003605300                   Insys_Anthem_003605300
Insys_Anthem_003605302                   Insys_Anthem_003605302
Insys_Anthem_003605325                   Insys_Anthem_003605325

                                                    3307
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3309 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003605363                   Insys_Anthem_003605363
Insys_Anthem_003605367                   Insys_Anthem_003605367
Insys_Anthem_003605370                   Insys_Anthem_003605370
Insys_Anthem_003605420                   Insys_Anthem_003605420
Insys_Anthem_003605430                   Insys_Anthem_003605430
Insys_Anthem_003605459                   Insys_Anthem_003605459
Insys_Anthem_003605469                   Insys_Anthem_003605469
Insys_Anthem_003605488                   Insys_Anthem_003605488
Insys_Anthem_003605549                   Insys_Anthem_003605549
Insys_Anthem_003605595                   Insys_Anthem_003605595
Insys_Anthem_003605629                   Insys_Anthem_003605629
Insys_Anthem_003605652                   Insys_Anthem_003605652
Insys_Anthem_003605711                   Insys_Anthem_003605711
Insys_Anthem_003605712                   Insys_Anthem_003605712
Insys_Anthem_003605757                   Insys_Anthem_003605757
Insys_Anthem_003605763                   Insys_Anthem_003605763
Insys_Anthem_003605792                   Insys_Anthem_003605792
Insys_Anthem_003605812                   Insys_Anthem_003605812
Insys_Anthem_003605839                   Insys_Anthem_003605839
Insys_Anthem_003605866                   Insys_Anthem_003605866
Insys_Anthem_003605873                   Insys_Anthem_003605873
Insys_Anthem_003605961                   Insys_Anthem_003605961
Insys_Anthem_003605972                   Insys_Anthem_003605972
Insys_Anthem_003605983                   Insys_Anthem_003605983
Insys_Anthem_003606001                   Insys_Anthem_003606001
Insys_Anthem_003606003                   Insys_Anthem_003606003
Insys_Anthem_003606010                   Insys_Anthem_003606010
Insys_Anthem_003606011                   Insys_Anthem_003606011
Insys_Anthem_003606020                   Insys_Anthem_003606020
Insys_Anthem_003606021                   Insys_Anthem_003606021
Insys_Anthem_003606121                   Insys_Anthem_003606121
Insys_Anthem_003606125                   Insys_Anthem_003606125
Insys_Anthem_003606129                   Insys_Anthem_003606129
Insys_Anthem_003606130                   Insys_Anthem_003606130
Insys_Anthem_003606132                   Insys_Anthem_003606132
Insys_Anthem_003606135                   Insys_Anthem_003606135
Insys_Anthem_003606138                   Insys_Anthem_003606138
Insys_Anthem_003606272                   Insys_Anthem_003606272
Insys_Anthem_003606296                   Insys_Anthem_003606296
Insys_Anthem_003606387                   Insys_Anthem_003606387
Insys_Anthem_003606411                   Insys_Anthem_003606411
Insys_Anthem_003606628                   Insys_Anthem_003606628
Insys_Anthem_003606634                   Insys_Anthem_003606634
Insys_Anthem_003606636                   Insys_Anthem_003606636
Insys_Anthem_003606638                   Insys_Anthem_003606638
Insys_Anthem_003606767                   Insys_Anthem_003606767
Insys_Anthem_003606785                   Insys_Anthem_003606785

                                                    3308
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3310 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003606791                   Insys_Anthem_003606791
Insys_Anthem_003606794                   Insys_Anthem_003606794
Insys_Anthem_003606808                   Insys_Anthem_003606808
Insys_Anthem_003606813                   Insys_Anthem_003606813
Insys_Anthem_003606832                   Insys_Anthem_003606832
Insys_Anthem_003606835                   Insys_Anthem_003606835
Insys_Anthem_003606849                   Insys_Anthem_003606849
Insys_Anthem_003606885                   Insys_Anthem_003606885
Insys_Anthem_003606891                   Insys_Anthem_003606891
Insys_Anthem_003606947                   Insys_Anthem_003606947
Insys_Anthem_003606957                   Insys_Anthem_003606957
Insys_Anthem_003606976                   Insys_Anthem_003606976
Insys_Anthem_003606982                   Insys_Anthem_003606982
Insys_Anthem_003606986                   Insys_Anthem_003606986
Insys_Anthem_003607002                   Insys_Anthem_003607002
Insys_Anthem_003607033                   Insys_Anthem_003607033
Insys_Anthem_003607035                   Insys_Anthem_003607035
Insys_Anthem_003607036                   Insys_Anthem_003607036
Insys_Anthem_003607037                   Insys_Anthem_003607037
Insys_Anthem_003607038                   Insys_Anthem_003607038
Insys_Anthem_003607039                   Insys_Anthem_003607039
Insys_Anthem_003607040                   Insys_Anthem_003607040
Insys_Anthem_003607041                   Insys_Anthem_003607041
Insys_Anthem_003607043                   Insys_Anthem_003607043
Insys_Anthem_003607045                   Insys_Anthem_003607045
Insys_Anthem_003607048                   Insys_Anthem_003607048
Insys_Anthem_003607049                   Insys_Anthem_003607049
Insys_Anthem_003607050                   Insys_Anthem_003607050
Insys_Anthem_003607051                   Insys_Anthem_003607051
Insys_Anthem_003607052                   Insys_Anthem_003607052
Insys_Anthem_003607055                   Insys_Anthem_003607055
Insys_Anthem_003607057                   Insys_Anthem_003607057
Insys_Anthem_003607059                   Insys_Anthem_003607059
Insys_Anthem_003607060                   Insys_Anthem_003607060
Insys_Anthem_003607061                   Insys_Anthem_003607061
Insys_Anthem_003607063                   Insys_Anthem_003607063
Insys_Anthem_003607064                   Insys_Anthem_003607064
Insys_Anthem_003607065                   Insys_Anthem_003607065
Insys_Anthem_003607066                   Insys_Anthem_003607066
Insys_Anthem_003607069                   Insys_Anthem_003607069
Insys_Anthem_003607071                   Insys_Anthem_003607071
Insys_Anthem_003607072                   Insys_Anthem_003607072
Insys_Anthem_003607074                   Insys_Anthem_003607074
Insys_Anthem_003607075                   Insys_Anthem_003607075
Insys_Anthem_003607076                   Insys_Anthem_003607076
Insys_Anthem_003607078                   Insys_Anthem_003607078
Insys_Anthem_003607095                   Insys_Anthem_003607095

                                                    3309
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3311 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003607105                   Insys_Anthem_003607105
Insys_Anthem_003607122                   Insys_Anthem_003607122
Insys_Anthem_003607135                   Insys_Anthem_003607135
Insys_Anthem_003607146                   Insys_Anthem_003607146
Insys_Anthem_003607166                   Insys_Anthem_003607166
Insys_Anthem_003607205                   Insys_Anthem_003607205
Insys_Anthem_003607206                   Insys_Anthem_003607206
Insys_Anthem_003607243                   Insys_Anthem_003607243
Insys_Anthem_003607375                   Insys_Anthem_003607375
Insys_Anthem_003607376                   Insys_Anthem_003607376
Insys_Anthem_003607390                   Insys_Anthem_003607390
Insys_Anthem_003607393                   Insys_Anthem_003607393
Insys_Anthem_003607482                   Insys_Anthem_003607482
Insys_Anthem_003607484                   Insys_Anthem_003607484
Insys_Anthem_003607491                   Insys_Anthem_003607491
Insys_Anthem_003607493                   Insys_Anthem_003607493
Insys_Anthem_003607501                   Insys_Anthem_003607501
Insys_Anthem_003607535                   Insys_Anthem_003607535
Insys_Anthem_003607550                   Insys_Anthem_003607550
Insys_Anthem_003607561                   Insys_Anthem_003607561
Insys_Anthem_003607573                   Insys_Anthem_003607573
Insys_Anthem_003607583                   Insys_Anthem_003607583
Insys_Anthem_003607623                   Insys_Anthem_003607623
Insys_Anthem_003607640                   Insys_Anthem_003607640
Insys_Anthem_003607645                   Insys_Anthem_003607645
Insys_Anthem_003607690                   Insys_Anthem_003607690
Insys_Anthem_003607711                   Insys_Anthem_003607711
Insys_Anthem_003607740                   Insys_Anthem_003607740
Insys_Anthem_003607750                   Insys_Anthem_003607750
Insys_Anthem_003607806                   Insys_Anthem_003607806
Insys_Anthem_003607810                   Insys_Anthem_003607810
Insys_Anthem_003607812                   Insys_Anthem_003607812
Insys_Anthem_003607849                   Insys_Anthem_003607849
Insys_Anthem_003607874                   Insys_Anthem_003607874
Insys_Anthem_003607924                   Insys_Anthem_003607924
Insys_Anthem_003607982                   Insys_Anthem_003607982
Insys_Anthem_003608003                   Insys_Anthem_003608003
Insys_Anthem_003608010                   Insys_Anthem_003608010
Insys_Anthem_003608022                   Insys_Anthem_003608022
Insys_Anthem_003608033                   Insys_Anthem_003608033
Insys_Anthem_003608047                   Insys_Anthem_003608047
Insys_Anthem_003608063                   Insys_Anthem_003608063
Insys_Anthem_003608074                   Insys_Anthem_003608074
Insys_Anthem_003608086                   Insys_Anthem_003608086
Insys_Anthem_003608093                   Insys_Anthem_003608093
Insys_Anthem_003608102                   Insys_Anthem_003608102
Insys_Anthem_003608108                   Insys_Anthem_003608108

                                                    3310
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3312 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003608113                   Insys_Anthem_003608113
Insys_Anthem_003608127                   Insys_Anthem_003608127
Insys_Anthem_003608147                   Insys_Anthem_003608147
Insys_Anthem_003608183                   Insys_Anthem_003608183
Insys_Anthem_003608186                   Insys_Anthem_003608186
Insys_Anthem_003608190                   Insys_Anthem_003608190
Insys_Anthem_003608201                   Insys_Anthem_003608201
Insys_Anthem_003608209                   Insys_Anthem_003608209
Insys_Anthem_003608256                   Insys_Anthem_003608256
Insys_Anthem_003608273                   Insys_Anthem_003608273
Insys_Anthem_003608292                   Insys_Anthem_003608292
Insys_Anthem_003608313                   Insys_Anthem_003608313
Insys_Anthem_003608361                   Insys_Anthem_003608361
Insys_Anthem_003608365                   Insys_Anthem_003608365
Insys_Anthem_003608381                   Insys_Anthem_003608381
Insys_Anthem_003608387                   Insys_Anthem_003608387
Insys_Anthem_003608524                   Insys_Anthem_003608524
Insys_Anthem_003608560                   Insys_Anthem_003608560
Insys_Anthem_003608599                   Insys_Anthem_003608599
Insys_Anthem_003608637                   Insys_Anthem_003608637
Insys_Anthem_003608640                   Insys_Anthem_003608640
Insys_Anthem_003608668                   Insys_Anthem_003608668
Insys_Anthem_003608683                   Insys_Anthem_003608683
Insys_Anthem_003608710                   Insys_Anthem_003608710
Insys_Anthem_003608722                   Insys_Anthem_003608722
Insys_Anthem_003608764                   Insys_Anthem_003608764
Insys_Anthem_003608804                   Insys_Anthem_003608804
Insys_Anthem_003608807                   Insys_Anthem_003608807
Insys_Anthem_003608860                   Insys_Anthem_003608860
Insys_Anthem_003608868                   Insys_Anthem_003608868
Insys_Anthem_003608999                   Insys_Anthem_003608999
Insys_Anthem_003609162                   Insys_Anthem_003609162
Insys_Anthem_003609236                   Insys_Anthem_003609236
Insys_Anthem_003609268                   Insys_Anthem_003609268
Insys_Anthem_003609310                   Insys_Anthem_003609310
Insys_Anthem_003609338                   Insys_Anthem_003609338
Insys_Anthem_003609343                   Insys_Anthem_003609343
Insys_Anthem_003609373                   Insys_Anthem_003609373
Insys_Anthem_003609386                   Insys_Anthem_003609386
Insys_Anthem_003609408                   Insys_Anthem_003609408
Insys_Anthem_003609435                   Insys_Anthem_003609435
Insys_Anthem_003609544                   Insys_Anthem_003609544
Insys_Anthem_003609559                   Insys_Anthem_003609559
Insys_Anthem_003609577                   Insys_Anthem_003609577
Insys_Anthem_003609594                   Insys_Anthem_003609594
Insys_Anthem_003609613                   Insys_Anthem_003609613
Insys_Anthem_003609622                   Insys_Anthem_003609622

                                                    3311
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3313 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003609633                   Insys_Anthem_003609633
Insys_Anthem_003609696                   Insys_Anthem_003609696
Insys_Anthem_003609698                   Insys_Anthem_003609698
Insys_Anthem_003609714                   Insys_Anthem_003609714
Insys_Anthem_003609720                   Insys_Anthem_003609720
Insys_Anthem_003609874                   Insys_Anthem_003609874
Insys_Anthem_003609885                   Insys_Anthem_003609885
Insys_Anthem_003609924                   Insys_Anthem_003609924
Insys_Anthem_003609954                   Insys_Anthem_003609954
Insys_Anthem_003609974                   Insys_Anthem_003609974
Insys_Anthem_003609985                   Insys_Anthem_003609985
Insys_Anthem_003610019                   Insys_Anthem_003610019
Insys_Anthem_003610035                   Insys_Anthem_003610035
Insys_Anthem_003610111                   Insys_Anthem_003610111
Insys_Anthem_003610149                   Insys_Anthem_003610149
Insys_Anthem_003610184                   Insys_Anthem_003610184
Insys_Anthem_003610235                   Insys_Anthem_003610235
Insys_Anthem_003610307                   Insys_Anthem_003610307
Insys_Anthem_003610320                   Insys_Anthem_003610320
Insys_Anthem_003610379                   Insys_Anthem_003610379
Insys_Anthem_003610413                   Insys_Anthem_003610413
Insys_Anthem_003610470                   Insys_Anthem_003610470
Insys_Anthem_003610481                   Insys_Anthem_003610481
Insys_Anthem_003610488                   Insys_Anthem_003610488
Insys_Anthem_003610562                   Insys_Anthem_003610562
Insys_Anthem_003610584                   Insys_Anthem_003610584
Insys_Anthem_003610585                   Insys_Anthem_003610585
Insys_Anthem_003610588                   Insys_Anthem_003610588
Insys_Anthem_003610619                   Insys_Anthem_003610619
Insys_Anthem_003610627                   Insys_Anthem_003610627
Insys_Anthem_003610661                   Insys_Anthem_003610661
Insys_Anthem_003610664                   Insys_Anthem_003610664
Insys_Anthem_003610669                   Insys_Anthem_003610669
Insys_Anthem_003610717                   Insys_Anthem_003610717
Insys_Anthem_003610855                   Insys_Anthem_003610855
Insys_Anthem_003610893                   Insys_Anthem_003610893
Insys_Anthem_003610943                   Insys_Anthem_003610943
Insys_Anthem_003611012                   Insys_Anthem_003611012
Insys_Anthem_003611021                   Insys_Anthem_003611021
Insys_Anthem_003611069                   Insys_Anthem_003611069
Insys_Anthem_003611118                   Insys_Anthem_003611118
Insys_Anthem_003611153                   Insys_Anthem_003611153
Insys_Anthem_003611186                   Insys_Anthem_003611186
Insys_Anthem_003611205                   Insys_Anthem_003611205
Insys_Anthem_003611218                   Insys_Anthem_003611218
Insys_Anthem_003611227                   Insys_Anthem_003611227
Insys_Anthem_003611230                   Insys_Anthem_003611230

                                                    3312
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3314 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003611237                   Insys_Anthem_003611237
Insys_Anthem_003611262                   Insys_Anthem_003611262
Insys_Anthem_003611278                   Insys_Anthem_003611278
Insys_Anthem_003611294                   Insys_Anthem_003611294
Insys_Anthem_003611317                   Insys_Anthem_003611317
Insys_Anthem_003611575                   Insys_Anthem_003611575
Insys_Anthem_003611622                   Insys_Anthem_003611622
Insys_Anthem_003611625                   Insys_Anthem_003611625
Insys_Anthem_003611753                   Insys_Anthem_003611753
Insys_Anthem_003611806                   Insys_Anthem_003611806
Insys_Anthem_003611813                   Insys_Anthem_003611813
Insys_Anthem_003611876                   Insys_Anthem_003611876
Insys_Anthem_003611948                   Insys_Anthem_003611948
Insys_Anthem_003611992                   Insys_Anthem_003611992
Insys_Anthem_003611997                   Insys_Anthem_003611997
Insys_Anthem_003612030                   Insys_Anthem_003612030
Insys_Anthem_003612090                   Insys_Anthem_003612090
Insys_Anthem_003612169                   Insys_Anthem_003612169
Insys_Anthem_003612207                   Insys_Anthem_003612207
Insys_Anthem_003612238                   Insys_Anthem_003612238
Insys_Anthem_003612259                   Insys_Anthem_003612259
Insys_Anthem_003612270                   Insys_Anthem_003612270
Insys_Anthem_003612313                   Insys_Anthem_003612313
Insys_Anthem_003612354                   Insys_Anthem_003612354
Insys_Anthem_003612381                   Insys_Anthem_003612381
Insys_Anthem_003612539                   Insys_Anthem_003612539
Insys_Anthem_003612624                   Insys_Anthem_003612624
Insys_Anthem_003612794                   Insys_Anthem_003612794
Insys_Anthem_003612813                   Insys_Anthem_003612813
Insys_Anthem_003612841                   Insys_Anthem_003612841
Insys_Anthem_003613031                   Insys_Anthem_003613031
Insys_Anthem_003613041                   Insys_Anthem_003613041
Insys_Anthem_003613071                   Insys_Anthem_003613071
Insys_Anthem_003613112                   Insys_Anthem_003613112
Insys_Anthem_003613115                   Insys_Anthem_003613115
Insys_Anthem_003613149                   Insys_Anthem_003613149
Insys_Anthem_003613221                   Insys_Anthem_003613221
Insys_Anthem_003613270                   Insys_Anthem_003613270
Insys_Anthem_003613360                   Insys_Anthem_003613360
Insys_Anthem_003613395                   Insys_Anthem_003613395
Insys_Anthem_003613418                   Insys_Anthem_003613418
Insys_Anthem_003613451                   Insys_Anthem_003613451
Insys_Anthem_003613483                   Insys_Anthem_003613483
Insys_Anthem_003613589                   Insys_Anthem_003613589
Insys_Anthem_003613608                   Insys_Anthem_003613608
Insys_Anthem_003613680                   Insys_Anthem_003613680
Insys_Anthem_003613738                   Insys_Anthem_003613738

                                                    3313
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3315 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003613739                   Insys_Anthem_003613739
Insys_Anthem_003613850                   Insys_Anthem_003613850
Insys_Anthem_003613915                   Insys_Anthem_003613915
Insys_Anthem_003613919                   Insys_Anthem_003613919
Insys_Anthem_003613932                   Insys_Anthem_003613932
Insys_Anthem_003613962                   Insys_Anthem_003613962
Insys_Anthem_003613965                   Insys_Anthem_003613965
Insys_Anthem_003613994                   Insys_Anthem_003613994
Insys_Anthem_003614166                   Insys_Anthem_003614166
Insys_Anthem_003614168                   Insys_Anthem_003614168
Insys_Anthem_003614236                   Insys_Anthem_003614236
Insys_Anthem_003614246                   Insys_Anthem_003614246
Insys_Anthem_003614393                   Insys_Anthem_003614393
Insys_Anthem_003614465                   Insys_Anthem_003614465
Insys_Anthem_003614475                   Insys_Anthem_003614475
Insys_Anthem_003614640                   Insys_Anthem_003614640
Insys_Anthem_003614677                   Insys_Anthem_003614677
Insys_Anthem_003614691                   Insys_Anthem_003614691
Insys_Anthem_003614692                   Insys_Anthem_003614692
Insys_Anthem_003614718                   Insys_Anthem_003614718
Insys_Anthem_003614723                   Insys_Anthem_003614723
Insys_Anthem_003614765                   Insys_Anthem_003614765
Insys_Anthem_003614852                   Insys_Anthem_003614852
Insys_Anthem_003614867                   Insys_Anthem_003614867
Insys_Anthem_003615017                   Insys_Anthem_003615017
Insys_Anthem_003615020                   Insys_Anthem_003615020
Insys_Anthem_003615110                   Insys_Anthem_003615110
Insys_Anthem_003615137                   Insys_Anthem_003615137
Insys_Anthem_003615239                   Insys_Anthem_003615239
Insys_Anthem_003615244                   Insys_Anthem_003615244
Insys_Anthem_003615262                   Insys_Anthem_003615262
Insys_Anthem_003615293                   Insys_Anthem_003615293
Insys_Anthem_003615301                   Insys_Anthem_003615301
Insys_Anthem_003615394                   Insys_Anthem_003615394
Insys_Anthem_003615423                   Insys_Anthem_003615423
Insys_Anthem_003615428                   Insys_Anthem_003615428
Insys_Anthem_003615508                   Insys_Anthem_003615508
Insys_Anthem_003615696                   Insys_Anthem_003615696
Insys_Anthem_003615697                   Insys_Anthem_003615697
Insys_Anthem_003615723                   Insys_Anthem_003615723
Insys_Anthem_003615786                   Insys_Anthem_003615786
Insys_Anthem_003615860                   Insys_Anthem_003615860
Insys_Anthem_003615892                   Insys_Anthem_003615892
Insys_Anthem_003615918                   Insys_Anthem_003615918
Insys_Anthem_003615925                   Insys_Anthem_003615925
Insys_Anthem_003615933                   Insys_Anthem_003615933
Insys_Anthem_003615995                   Insys_Anthem_003615995

                                                    3314
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3316 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003616026                   Insys_Anthem_003616026
Insys_Anthem_003616039                   Insys_Anthem_003616039
Insys_Anthem_003616053                   Insys_Anthem_003616053
Insys_Anthem_003616058                   Insys_Anthem_003616058
Insys_Anthem_003616167                   Insys_Anthem_003616167
Insys_Anthem_003616193                   Insys_Anthem_003616193
Insys_Anthem_003616211                   Insys_Anthem_003616211
Insys_Anthem_003616232                   Insys_Anthem_003616232
Insys_Anthem_003616288                   Insys_Anthem_003616288
Insys_Anthem_003616367                   Insys_Anthem_003616367
Insys_Anthem_003616413                   Insys_Anthem_003616413
Insys_Anthem_003616427                   Insys_Anthem_003616427
Insys_Anthem_003616449                   Insys_Anthem_003616449
Insys_Anthem_003616462                   Insys_Anthem_003616462
Insys_Anthem_003616557                   Insys_Anthem_003616557
Insys_Anthem_003616584                   Insys_Anthem_003616584
Insys_Anthem_003616586                   Insys_Anthem_003616586
Insys_Anthem_003616590                   Insys_Anthem_003616590
Insys_Anthem_003616594                   Insys_Anthem_003616594
Insys_Anthem_003616646                   Insys_Anthem_003616646
Insys_Anthem_003616655                   Insys_Anthem_003616655
Insys_Anthem_003616673                   Insys_Anthem_003616673
Insys_Anthem_003616739                   Insys_Anthem_003616739
Insys_Anthem_003616801                   Insys_Anthem_003616801
Insys_Anthem_003616808                   Insys_Anthem_003616808
Insys_Anthem_003616862                   Insys_Anthem_003616862
Insys_Anthem_003616873                   Insys_Anthem_003616873
Insys_Anthem_003616893                   Insys_Anthem_003616893
Insys_Anthem_003616935                   Insys_Anthem_003616935
Insys_Anthem_003616948                   Insys_Anthem_003616948
Insys_Anthem_003616954                   Insys_Anthem_003616954
Insys_Anthem_003617025                   Insys_Anthem_003617025
Insys_Anthem_003617092                   Insys_Anthem_003617092
Insys_Anthem_003617200                   Insys_Anthem_003617200
Insys_Anthem_003617218                   Insys_Anthem_003617218
Insys_Anthem_003617222                   Insys_Anthem_003617222
Insys_Anthem_003617319                   Insys_Anthem_003617319
Insys_Anthem_003617366                   Insys_Anthem_003617366
Insys_Anthem_003617371                   Insys_Anthem_003617371
Insys_Anthem_003617386                   Insys_Anthem_003617386
Insys_Anthem_003617481                   Insys_Anthem_003617481
Insys_Anthem_003617594                   Insys_Anthem_003617594
Insys_Anthem_003617601                   Insys_Anthem_003617601
Insys_Anthem_003617700                   Insys_Anthem_003617700
Insys_Anthem_003617717                   Insys_Anthem_003617717
Insys_Anthem_003617757                   Insys_Anthem_003617757
Insys_Anthem_003617761                   Insys_Anthem_003617761

                                                    3315
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3317 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003617773                   Insys_Anthem_003617773
Insys_Anthem_003617808                   Insys_Anthem_003617808
Insys_Anthem_003617827                   Insys_Anthem_003617827
Insys_Anthem_003617893                   Insys_Anthem_003617893
Insys_Anthem_003617963                   Insys_Anthem_003617963
Insys_Anthem_003617984                   Insys_Anthem_003617984
Insys_Anthem_003617995                   Insys_Anthem_003617995
Insys_Anthem_003618004                   Insys_Anthem_003618004
Insys_Anthem_003618032                   Insys_Anthem_003618032
Insys_Anthem_003618040                   Insys_Anthem_003618040
Insys_Anthem_003618052                   Insys_Anthem_003618052
Insys_Anthem_003618091                   Insys_Anthem_003618091
Insys_Anthem_003618098                   Insys_Anthem_003618098
Insys_Anthem_003618124                   Insys_Anthem_003618124
Insys_Anthem_003618155                   Insys_Anthem_003618155
Insys_Anthem_003618157                   Insys_Anthem_003618157
Insys_Anthem_003618186                   Insys_Anthem_003618186
Insys_Anthem_003618192                   Insys_Anthem_003618192
Insys_Anthem_003618204                   Insys_Anthem_003618204
Insys_Anthem_003618251                   Insys_Anthem_003618251
Insys_Anthem_003618344                   Insys_Anthem_003618344
Insys_Anthem_003618376                   Insys_Anthem_003618376
Insys_Anthem_003618409                   Insys_Anthem_003618409
Insys_Anthem_003618476                   Insys_Anthem_003618476
Insys_Anthem_003618488                   Insys_Anthem_003618488
Insys_Anthem_003618508                   Insys_Anthem_003618508
Insys_Anthem_003618540                   Insys_Anthem_003618540
Insys_Anthem_003618572                   Insys_Anthem_003618572
Insys_Anthem_003618585                   Insys_Anthem_003618585
Insys_Anthem_003618639                   Insys_Anthem_003618639
Insys_Anthem_003618693                   Insys_Anthem_003618693
Insys_Anthem_003618696                   Insys_Anthem_003618696
Insys_Anthem_003618773                   Insys_Anthem_003618773
Insys_Anthem_003618799                   Insys_Anthem_003618799
Insys_Anthem_003618804                   Insys_Anthem_003618804
Insys_Anthem_003618840                   Insys_Anthem_003618840
Insys_Anthem_003618860                   Insys_Anthem_003618860
Insys_Anthem_003618893                   Insys_Anthem_003618893
Insys_Anthem_003618923                   Insys_Anthem_003618923
Insys_Anthem_003618926                   Insys_Anthem_003618926
Insys_Anthem_003618958                   Insys_Anthem_003618958
Insys_Anthem_003618980                   Insys_Anthem_003618980
Insys_Anthem_003618983                   Insys_Anthem_003618983
Insys_Anthem_003619010                   Insys_Anthem_003619010
Insys_Anthem_003619030                   Insys_Anthem_003619030
Insys_Anthem_003619052                   Insys_Anthem_003619052
Insys_Anthem_003619095                   Insys_Anthem_003619095

                                                    3316
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3318 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003619121                   Insys_Anthem_003619121
Insys_Anthem_003619143                   Insys_Anthem_003619143
Insys_Anthem_003619151                   Insys_Anthem_003619151
Insys_Anthem_003619184                   Insys_Anthem_003619184
Insys_Anthem_003619193                   Insys_Anthem_003619193
Insys_Anthem_003619278                   Insys_Anthem_003619278
Insys_Anthem_003619351                   Insys_Anthem_003619351
Insys_Anthem_003619376                   Insys_Anthem_003619376
Insys_Anthem_003619378                   Insys_Anthem_003619378
Insys_Anthem_003619409                   Insys_Anthem_003619409
Insys_Anthem_003619443                   Insys_Anthem_003619443
Insys_Anthem_003619446                   Insys_Anthem_003619446
Insys_Anthem_003619600                   Insys_Anthem_003619600
Insys_Anthem_003619627                   Insys_Anthem_003619627
Insys_Anthem_003619665                   Insys_Anthem_003619665
Insys_Anthem_003619668                   Insys_Anthem_003619668
Insys_Anthem_003619766                   Insys_Anthem_003619766
Insys_Anthem_003619769                   Insys_Anthem_003619769
Insys_Anthem_003619813                   Insys_Anthem_003619813
Insys_Anthem_003619825                   Insys_Anthem_003619825
Insys_Anthem_003619876                   Insys_Anthem_003619876
Insys_Anthem_003619887                   Insys_Anthem_003619887
Insys_Anthem_003619890                   Insys_Anthem_003619890
Insys_Anthem_003619898                   Insys_Anthem_003619898
Insys_Anthem_003619916                   Insys_Anthem_003619916
Insys_Anthem_003619942                   Insys_Anthem_003619942
Insys_Anthem_003619953                   Insys_Anthem_003619953
Insys_Anthem_003619973                   Insys_Anthem_003619973
Insys_Anthem_003619977                   Insys_Anthem_003619977
Insys_Anthem_003619979                   Insys_Anthem_003619979
Insys_Anthem_003619987                   Insys_Anthem_003619987
Insys_Anthem_003620001                   Insys_Anthem_003620001
Insys_Anthem_003620028                   Insys_Anthem_003620028
Insys_Anthem_003620033                   Insys_Anthem_003620033
Insys_Anthem_003620040                   Insys_Anthem_003620040
Insys_Anthem_003620047                   Insys_Anthem_003620047
Insys_Anthem_003620053                   Insys_Anthem_003620053
Insys_Anthem_003620064                   Insys_Anthem_003620064
Insys_Anthem_003620231                   Insys_Anthem_003620231
Insys_Anthem_003620241                   Insys_Anthem_003620241
Insys_Anthem_003620249                   Insys_Anthem_003620249
Insys_Anthem_003620252                   Insys_Anthem_003620252
Insys_Anthem_003620266                   Insys_Anthem_003620266
Insys_Anthem_003620289                   Insys_Anthem_003620289
Insys_Anthem_003620312                   Insys_Anthem_003620312
Insys_Anthem_003620327                   Insys_Anthem_003620327
Insys_Anthem_003620343                   Insys_Anthem_003620343

                                                    3317
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3319 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003620359                   Insys_Anthem_003620359
Insys_Anthem_003620426                   Insys_Anthem_003620426
Insys_Anthem_003620431                   Insys_Anthem_003620431
Insys_Anthem_003620436                   Insys_Anthem_003620436
Insys_Anthem_003620447                   Insys_Anthem_003620447
Insys_Anthem_003620452                   Insys_Anthem_003620452
Insys_Anthem_003620473                   Insys_Anthem_003620473
Insys_Anthem_003620605                   Insys_Anthem_003620605
Insys_Anthem_003620632                   Insys_Anthem_003620632
Insys_Anthem_003620717                   Insys_Anthem_003620717
Insys_Anthem_003620732                   Insys_Anthem_003620732
Insys_Anthem_003620742                   Insys_Anthem_003620742
Insys_Anthem_003620752                   Insys_Anthem_003620752
Insys_Anthem_003620796                   Insys_Anthem_003620796
Insys_Anthem_003620823                   Insys_Anthem_003620823
Insys_Anthem_003620837                   Insys_Anthem_003620837
Insys_Anthem_003620856                   Insys_Anthem_003620856
Insys_Anthem_003620898                   Insys_Anthem_003620898
Insys_Anthem_003620922                   Insys_Anthem_003620922
Insys_Anthem_003620967                   Insys_Anthem_003620967
Insys_Anthem_003621025                   Insys_Anthem_003621025
Insys_Anthem_003621045                   Insys_Anthem_003621045
Insys_Anthem_003621061                   Insys_Anthem_003621061
Insys_Anthem_003621107                   Insys_Anthem_003621107
Insys_Anthem_003621160                   Insys_Anthem_003621160
Insys_Anthem_003621177                   Insys_Anthem_003621177
Insys_Anthem_003621203                   Insys_Anthem_003621203
Insys_Anthem_003621205                   Insys_Anthem_003621205
Insys_Anthem_003621237                   Insys_Anthem_003621237
Insys_Anthem_003621273                   Insys_Anthem_003621273
Insys_Anthem_003621288                   Insys_Anthem_003621288
Insys_Anthem_003621310                   Insys_Anthem_003621310
Insys_Anthem_003621329                   Insys_Anthem_003621329
Insys_Anthem_003621332                   Insys_Anthem_003621332
Insys_Anthem_003621341                   Insys_Anthem_003621341
Insys_Anthem_003621385                   Insys_Anthem_003621385
Insys_Anthem_003621476                   Insys_Anthem_003621476
Insys_Anthem_003621486                   Insys_Anthem_003621486
Insys_Anthem_003621510                   Insys_Anthem_003621510
Insys_Anthem_003621522                   Insys_Anthem_003621522
Insys_Anthem_003621547                   Insys_Anthem_003621547
Insys_Anthem_003621578                   Insys_Anthem_003621578
Insys_Anthem_003621580                   Insys_Anthem_003621580
Insys_Anthem_003621613                   Insys_Anthem_003621613
Insys_Anthem_003621622                   Insys_Anthem_003621622
Insys_Anthem_003621647                   Insys_Anthem_003621647
Insys_Anthem_003621650                   Insys_Anthem_003621650

                                                    3318
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3320 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003621671                   Insys_Anthem_003621671
Insys_Anthem_003621697                   Insys_Anthem_003621697
Insys_Anthem_003621709                   Insys_Anthem_003621709
Insys_Anthem_003621747                   Insys_Anthem_003621747
Insys_Anthem_003621907                   Insys_Anthem_003621907
Insys_Anthem_003621934                   Insys_Anthem_003621934
Insys_Anthem_003621960                   Insys_Anthem_003621960
Insys_Anthem_003622135                   Insys_Anthem_003622135
Insys_Anthem_003622179                   Insys_Anthem_003622179
Insys_Anthem_003622198                   Insys_Anthem_003622198
Insys_Anthem_003622208                   Insys_Anthem_003622208
Insys_Anthem_003622227                   Insys_Anthem_003622227
Insys_Anthem_003622240                   Insys_Anthem_003622240
Insys_Anthem_003622251                   Insys_Anthem_003622251
Insys_Anthem_003622326                   Insys_Anthem_003622326
Insys_Anthem_003622334                   Insys_Anthem_003622334
Insys_Anthem_003622339                   Insys_Anthem_003622339
Insys_Anthem_003622366                   Insys_Anthem_003622366
Insys_Anthem_003622401                   Insys_Anthem_003622401
Insys_Anthem_003622461                   Insys_Anthem_003622461
Insys_Anthem_003622467                   Insys_Anthem_003622467
Insys_Anthem_003622483                   Insys_Anthem_003622483
Insys_Anthem_003622513                   Insys_Anthem_003622513
Insys_Anthem_003622538                   Insys_Anthem_003622538
Insys_Anthem_003622551                   Insys_Anthem_003622551
Insys_Anthem_003622569                   Insys_Anthem_003622569
Insys_Anthem_003622595                   Insys_Anthem_003622595
Insys_Anthem_003622608                   Insys_Anthem_003622608
Insys_Anthem_003622609                   Insys_Anthem_003622609
Insys_Anthem_003622669                   Insys_Anthem_003622669
Insys_Anthem_003622677                   Insys_Anthem_003622677
Insys_Anthem_003622749                   Insys_Anthem_003622749
Insys_Anthem_003622767                   Insys_Anthem_003622767
Insys_Anthem_003622802                   Insys_Anthem_003622802
Insys_Anthem_003622810                   Insys_Anthem_003622810
Insys_Anthem_003622851                   Insys_Anthem_003622851
Insys_Anthem_003622875                   Insys_Anthem_003622875
Insys_Anthem_003622877                   Insys_Anthem_003622877
Insys_Anthem_003622908                   Insys_Anthem_003622908
Insys_Anthem_003622943                   Insys_Anthem_003622943
Insys_Anthem_003622970                   Insys_Anthem_003622970
Insys_Anthem_003622979                   Insys_Anthem_003622979
Insys_Anthem_003622998                   Insys_Anthem_003622998
Insys_Anthem_003623050                   Insys_Anthem_003623050
Insys_Anthem_003623067                   Insys_Anthem_003623067
Insys_Anthem_003623086                   Insys_Anthem_003623086
Insys_Anthem_003623109                   Insys_Anthem_003623109

                                                    3319
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3321 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003623300                   Insys_Anthem_003623300
Insys_Anthem_003623329                   Insys_Anthem_003623329
Insys_Anthem_003623331                   Insys_Anthem_003623331
Insys_Anthem_003623361                   Insys_Anthem_003623361
Insys_Anthem_003623393                   Insys_Anthem_003623393
Insys_Anthem_003623475                   Insys_Anthem_003623475
Insys_Anthem_003623509                   Insys_Anthem_003623509
Insys_Anthem_003623543                   Insys_Anthem_003623543
Insys_Anthem_003623553                   Insys_Anthem_003623553
Insys_Anthem_003623582                   Insys_Anthem_003623582
Insys_Anthem_003623584                   Insys_Anthem_003623584
Insys_Anthem_003623595                   Insys_Anthem_003623595
Insys_Anthem_003623619                   Insys_Anthem_003623619
Insys_Anthem_003623645                   Insys_Anthem_003623645
Insys_Anthem_003623808                   Insys_Anthem_003623808
Insys_Anthem_003623822                   Insys_Anthem_003623822
Insys_Anthem_003623884                   Insys_Anthem_003623884
Insys_Anthem_003623890                   Insys_Anthem_003623890
Insys_Anthem_003623999                   Insys_Anthem_003623999
Insys_Anthem_003624097                   Insys_Anthem_003624097
Insys_Anthem_003624106                   Insys_Anthem_003624106
Insys_Anthem_003624146                   Insys_Anthem_003624146
Insys_Anthem_003624205                   Insys_Anthem_003624205
Insys_Anthem_003624249                   Insys_Anthem_003624249
Insys_Anthem_003624270                   Insys_Anthem_003624270
Insys_Anthem_003624382                   Insys_Anthem_003624382
Insys_Anthem_003624388                   Insys_Anthem_003624388
Insys_Anthem_003624420                   Insys_Anthem_003624420
Insys_Anthem_003624476                   Insys_Anthem_003624476
Insys_Anthem_003624487                   Insys_Anthem_003624487
Insys_Anthem_003624531                   Insys_Anthem_003624531
Insys_Anthem_003624564                   Insys_Anthem_003624564
Insys_Anthem_003624575                   Insys_Anthem_003624575
Insys_Anthem_003624589                   Insys_Anthem_003624589
Insys_Anthem_003624601                   Insys_Anthem_003624601
Insys_Anthem_003624619                   Insys_Anthem_003624619
Insys_Anthem_003624629                   Insys_Anthem_003624629
Insys_Anthem_003624635                   Insys_Anthem_003624635
Insys_Anthem_003624647                   Insys_Anthem_003624647
Insys_Anthem_003624650                   Insys_Anthem_003624650
Insys_Anthem_003624687                   Insys_Anthem_003624687
Insys_Anthem_003624702                   Insys_Anthem_003624702
Insys_Anthem_003624762                   Insys_Anthem_003624762
Insys_Anthem_003624766                   Insys_Anthem_003624766
Insys_Anthem_003624770                   Insys_Anthem_003624770
Insys_Anthem_003624784                   Insys_Anthem_003624784
Insys_Anthem_003624810                   Insys_Anthem_003624810

                                                    3320
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3322 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003624814                   Insys_Anthem_003624814
Insys_Anthem_003624822                   Insys_Anthem_003624822
Insys_Anthem_003624825                   Insys_Anthem_003624825
Insys_Anthem_003624855                   Insys_Anthem_003624855
Insys_Anthem_003624875                   Insys_Anthem_003624875
Insys_Anthem_003624915                   Insys_Anthem_003624915
Insys_Anthem_003624942                   Insys_Anthem_003624942
Insys_Anthem_003624948                   Insys_Anthem_003624948
Insys_Anthem_003624977                   Insys_Anthem_003624977
Insys_Anthem_003624981                   Insys_Anthem_003624981
Insys_Anthem_003625047                   Insys_Anthem_003625047
Insys_Anthem_003625079                   Insys_Anthem_003625079
Insys_Anthem_003625111                   Insys_Anthem_003625111
Insys_Anthem_003625114                   Insys_Anthem_003625114
Insys_Anthem_003625126                   Insys_Anthem_003625126
Insys_Anthem_003625213                   Insys_Anthem_003625213
Insys_Anthem_003625309                   Insys_Anthem_003625309
Insys_Anthem_003625353                   Insys_Anthem_003625353
Insys_Anthem_003625397                   Insys_Anthem_003625397
Insys_Anthem_003625475                   Insys_Anthem_003625475
Insys_Anthem_003625487                   Insys_Anthem_003625487
Insys_Anthem_003625509                   Insys_Anthem_003625509
Insys_Anthem_003625553                   Insys_Anthem_003625553
Insys_Anthem_003625595                   Insys_Anthem_003625595
Insys_Anthem_003625661                   Insys_Anthem_003625661
Insys_Anthem_003625671                   Insys_Anthem_003625671
Insys_Anthem_003625822                   Insys_Anthem_003625822
Insys_Anthem_003625828                   Insys_Anthem_003625828
Insys_Anthem_003625857                   Insys_Anthem_003625857
Insys_Anthem_003625911                   Insys_Anthem_003625911
Insys_Anthem_003625981                   Insys_Anthem_003625981
Insys_Anthem_003626038                   Insys_Anthem_003626038
Insys_Anthem_003626069                   Insys_Anthem_003626069
Insys_Anthem_003626136                   Insys_Anthem_003626136
Insys_Anthem_003626142                   Insys_Anthem_003626142
Insys_Anthem_003626214                   Insys_Anthem_003626214
Insys_Anthem_003626288                   Insys_Anthem_003626288
Insys_Anthem_003626299                   Insys_Anthem_003626299
Insys_Anthem_003626304                   Insys_Anthem_003626304
Insys_Anthem_003626356                   Insys_Anthem_003626356
Insys_Anthem_003626373                   Insys_Anthem_003626373
Insys_Anthem_003626392                   Insys_Anthem_003626392
Insys_Anthem_003626462                   Insys_Anthem_003626462
Insys_Anthem_003626479                   Insys_Anthem_003626479
Insys_Anthem_003626499                   Insys_Anthem_003626499
Insys_Anthem_003626564                   Insys_Anthem_003626564
Insys_Anthem_003626571                   Insys_Anthem_003626571

                                                    3321
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3323 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003626573                   Insys_Anthem_003626573
Insys_Anthem_003626592                   Insys_Anthem_003626592
Insys_Anthem_003626601                   Insys_Anthem_003626601
Insys_Anthem_003626613                   Insys_Anthem_003626613
Insys_Anthem_003626690                   Insys_Anthem_003626690
Insys_Anthem_003626832                   Insys_Anthem_003626832
Insys_Anthem_003626929                   Insys_Anthem_003626929
Insys_Anthem_003626961                   Insys_Anthem_003626961
Insys_Anthem_003627002                   Insys_Anthem_003627002
Insys_Anthem_003627009                   Insys_Anthem_003627009
Insys_Anthem_003627039                   Insys_Anthem_003627039
Insys_Anthem_003627063                   Insys_Anthem_003627063
Insys_Anthem_003627111                   Insys_Anthem_003627111
Insys_Anthem_003627340                   Insys_Anthem_003627340
Insys_Anthem_003627365                   Insys_Anthem_003627365
Insys_Anthem_003627389                   Insys_Anthem_003627389
Insys_Anthem_003627444                   Insys_Anthem_003627444
Insys_Anthem_003627468                   Insys_Anthem_003627468
Insys_Anthem_003627497                   Insys_Anthem_003627497
Insys_Anthem_003627510                   Insys_Anthem_003627510
Insys_Anthem_003627585                   Insys_Anthem_003627585
Insys_Anthem_003627608                   Insys_Anthem_003627608
Insys_Anthem_003627629                   Insys_Anthem_003627629
Insys_Anthem_003627842                   Insys_Anthem_003627842
Insys_Anthem_003627845                   Insys_Anthem_003627845
Insys_Anthem_003627918                   Insys_Anthem_003627918
Insys_Anthem_003627944                   Insys_Anthem_003627944
Insys_Anthem_003627978                   Insys_Anthem_003627978
Insys_Anthem_003627979                   Insys_Anthem_003627979
Insys_Anthem_003628145                   Insys_Anthem_003628145
Insys_Anthem_003628152                   Insys_Anthem_003628152
Insys_Anthem_003628181                   Insys_Anthem_003628181
Insys_Anthem_003628197                   Insys_Anthem_003628197
Insys_Anthem_003628330                   Insys_Anthem_003628330
Insys_Anthem_003628410                   Insys_Anthem_003628410
Insys_Anthem_003628494                   Insys_Anthem_003628494
Insys_Anthem_003628521                   Insys_Anthem_003628521
Insys_Anthem_003628527                   Insys_Anthem_003628527
Insys_Anthem_003628530                   Insys_Anthem_003628530
Insys_Anthem_003628568                   Insys_Anthem_003628568
Insys_Anthem_003628609                   Insys_Anthem_003628609
Insys_Anthem_003628720                   Insys_Anthem_003628720
Insys_Anthem_003628722                   Insys_Anthem_003628722
Insys_Anthem_003628809                   Insys_Anthem_003628809
Insys_Anthem_003628853                   Insys_Anthem_003628853
Insys_Anthem_003628919                   Insys_Anthem_003628919
Insys_Anthem_003628951                   Insys_Anthem_003628951

                                                    3322
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3324 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003628997                   Insys_Anthem_003628997
Insys_Anthem_003629026                   Insys_Anthem_003629026
Insys_Anthem_003629247                   Insys_Anthem_003629247
Insys_Anthem_003629462                   Insys_Anthem_003629462
Insys_Anthem_003629474                   Insys_Anthem_003629474
Insys_Anthem_003629503                   Insys_Anthem_003629503
Insys_Anthem_003629529                   Insys_Anthem_003629529
Insys_Anthem_003629592                   Insys_Anthem_003629592
Insys_Anthem_003629627                   Insys_Anthem_003629627
Insys_Anthem_003629633                   Insys_Anthem_003629633
Insys_Anthem_003629643                   Insys_Anthem_003629643
Insys_Anthem_003629778                   Insys_Anthem_003629778
Insys_Anthem_003630027                   Insys_Anthem_003630027
Insys_Anthem_003630222                   Insys_Anthem_003630222
Insys_Anthem_003630266                   Insys_Anthem_003630266
Insys_Anthem_003630531                   Insys_Anthem_003630531
Insys_Anthem_003630546                   Insys_Anthem_003630546
Insys_Anthem_003630612                   Insys_Anthem_003630612
Insys_Anthem_003630679                   Insys_Anthem_003630679
Insys_Anthem_003630713                   Insys_Anthem_003630713
Insys_Anthem_003630789                   Insys_Anthem_003630789
Insys_Anthem_003630901                   Insys_Anthem_003630901
Insys_Anthem_003630939                   Insys_Anthem_003630939
Insys_Anthem_003631117                   Insys_Anthem_003631117
Insys_Anthem_003631160                   Insys_Anthem_003631160
Insys_Anthem_003631434                   Insys_Anthem_003631434
Insys_Anthem_003631468                   Insys_Anthem_003631468
Insys_Anthem_003631500                   Insys_Anthem_003631500
Insys_Anthem_003631620                   Insys_Anthem_003631620
Insys_Anthem_003631794                   Insys_Anthem_003631794
Insys_Anthem_003631911                   Insys_Anthem_003631911
Insys_Anthem_003631978                   Insys_Anthem_003631978
Insys_Anthem_003631984                   Insys_Anthem_003631984
Insys_Anthem_003632060                   Insys_Anthem_003632060
Insys_Anthem_003632068                   Insys_Anthem_003632068
Insys_Anthem_003632121                   Insys_Anthem_003632121
Insys_Anthem_003632137                   Insys_Anthem_003632137
Insys_Anthem_003632143                   Insys_Anthem_003632143
Insys_Anthem_003632162                   Insys_Anthem_003632162
Insys_Anthem_003632266                   Insys_Anthem_003632266
Insys_Anthem_003632273                   Insys_Anthem_003632273
Insys_Anthem_003632440                   Insys_Anthem_003632440
Insys_Anthem_003632514                   Insys_Anthem_003632514
Insys_Anthem_003632541                   Insys_Anthem_003632541
Insys_Anthem_003632563                   Insys_Anthem_003632563
Insys_Anthem_003632891                   Insys_Anthem_003632891
Insys_Anthem_003632940                   Insys_Anthem_003632940

                                                    3323
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3325 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003632943                   Insys_Anthem_003632943
Insys_Anthem_003633                      Insys_Anthem_003667
Insys_Anthem_003633147                   Insys_Anthem_003633147
Insys_Anthem_003633356                   Insys_Anthem_003633356
Insys_Anthem_003633383                   Insys_Anthem_003633383
Insys_Anthem_003633446                   Insys_Anthem_003633446
Insys_Anthem_003633449                   Insys_Anthem_003633449
Insys_Anthem_003633476                   Insys_Anthem_003633476
Insys_Anthem_003633482                   Insys_Anthem_003633482
Insys_Anthem_003633518                   Insys_Anthem_003633518
Insys_Anthem_003633524                   Insys_Anthem_003633524
Insys_Anthem_003633549                   Insys_Anthem_003633549
Insys_Anthem_003633632                   Insys_Anthem_003633632
Insys_Anthem_003633658                   Insys_Anthem_003633658
Insys_Anthem_003633744                   Insys_Anthem_003633744
Insys_Anthem_003633755                   Insys_Anthem_003633755
Insys_Anthem_003633795                   Insys_Anthem_003633795
Insys_Anthem_003633821                   Insys_Anthem_003633821
Insys_Anthem_003633916                   Insys_Anthem_003633916
Insys_Anthem_003633958                   Insys_Anthem_003633958
Insys_Anthem_003633960                   Insys_Anthem_003633960
Insys_Anthem_003633962                   Insys_Anthem_003633962
Insys_Anthem_003633964                   Insys_Anthem_003633964
Insys_Anthem_003633966                   Insys_Anthem_003633966
Insys_Anthem_003633968                   Insys_Anthem_003633968
Insys_Anthem_003633970                   Insys_Anthem_003633970
Insys_Anthem_003633972                   Insys_Anthem_003633972
Insys_Anthem_003633974                   Insys_Anthem_003633974
Insys_Anthem_003633976                   Insys_Anthem_003633976
Insys_Anthem_003633978                   Insys_Anthem_003633978
Insys_Anthem_003633980                   Insys_Anthem_003633980
Insys_Anthem_003633982                   Insys_Anthem_003633982
Insys_Anthem_003633984                   Insys_Anthem_003633984
Insys_Anthem_003634030                   Insys_Anthem_003634030
Insys_Anthem_003634032                   Insys_Anthem_003634032
Insys_Anthem_003634034                   Insys_Anthem_003634034
Insys_Anthem_003634036                   Insys_Anthem_003634036
Insys_Anthem_003634038                   Insys_Anthem_003634038
Insys_Anthem_003634040                   Insys_Anthem_003634040
Insys_Anthem_003634042                   Insys_Anthem_003634042
Insys_Anthem_003634044                   Insys_Anthem_003634044
Insys_Anthem_003634046                   Insys_Anthem_003634046
Insys_Anthem_003634048                   Insys_Anthem_003634048
Insys_Anthem_003634050                   Insys_Anthem_003634050
Insys_Anthem_003634052                   Insys_Anthem_003634052
Insys_Anthem_003634054                   Insys_Anthem_003634054
Insys_Anthem_003634056                   Insys_Anthem_003634056

                                                    3324
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3326 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003634078                   Insys_Anthem_003634078
Insys_Anthem_003634089                   Insys_Anthem_003634089
Insys_Anthem_003634102                   Insys_Anthem_003634102
Insys_Anthem_003634106                   Insys_Anthem_003634106
Insys_Anthem_003634111                   Insys_Anthem_003634111
Insys_Anthem_003634124                   Insys_Anthem_003634124
Insys_Anthem_003634144                   Insys_Anthem_003634144
Insys_Anthem_003634182                   Insys_Anthem_003634182
Insys_Anthem_003634193                   Insys_Anthem_003634193
Insys_Anthem_003634214                   Insys_Anthem_003634214
Insys_Anthem_003634225                   Insys_Anthem_003634225
Insys_Anthem_003634240                   Insys_Anthem_003634240
Insys_Anthem_003634275                   Insys_Anthem_003634275
Insys_Anthem_003634315                   Insys_Anthem_003634315
Insys_Anthem_003634329                   Insys_Anthem_003634329
Insys_Anthem_003634403                   Insys_Anthem_003634403
Insys_Anthem_003634416                   Insys_Anthem_003634416
Insys_Anthem_003634417                   Insys_Anthem_003634417
Insys_Anthem_003634443                   Insys_Anthem_003634443
Insys_Anthem_003634446                   Insys_Anthem_003634446
Insys_Anthem_003634451                   Insys_Anthem_003634451
Insys_Anthem_003634452                   Insys_Anthem_003634452
Insys_Anthem_003634524                   Insys_Anthem_003634524
Insys_Anthem_003634559                   Insys_Anthem_003634559
Insys_Anthem_003634562                   Insys_Anthem_003634562
Insys_Anthem_003634570                   Insys_Anthem_003634570
Insys_Anthem_003634584                   Insys_Anthem_003634584
Insys_Anthem_003634625                   Insys_Anthem_003634625
Insys_Anthem_003634628                   Insys_Anthem_003634628
Insys_Anthem_003634646                   Insys_Anthem_003634646
Insys_Anthem_003634682                   Insys_Anthem_003634682
Insys_Anthem_003634702                   Insys_Anthem_003634702
Insys_Anthem_003634724                   Insys_Anthem_003634724
Insys_Anthem_003634907                   Insys_Anthem_003634907
Insys_Anthem_003634965                   Insys_Anthem_003634965
Insys_Anthem_003635191                   Insys_Anthem_003635191
Insys_Anthem_003635225                   Insys_Anthem_003635225
Insys_Anthem_003635302                   Insys_Anthem_003635302
Insys_Anthem_003635439                   Insys_Anthem_003635439
Insys_Anthem_003635459                   Insys_Anthem_003635459
Insys_Anthem_003635559                   Insys_Anthem_003635559
Insys_Anthem_003635589                   Insys_Anthem_003635589
Insys_Anthem_003635793                   Insys_Anthem_003635793
Insys_Anthem_003635919                   Insys_Anthem_003635919
Insys_Anthem_003635951                   Insys_Anthem_003635951
Insys_Anthem_003635967                   Insys_Anthem_003635967
Insys_Anthem_003636009                   Insys_Anthem_003636009

                                                    3325
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3327 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003636483                   Insys_Anthem_003636483
Insys_Anthem_003636605                   Insys_Anthem_003636605
Insys_Anthem_003636691                   Insys_Anthem_003636691
Insys_Anthem_003636714                   Insys_Anthem_003636714
Insys_Anthem_003636801                   Insys_Anthem_003636801
Insys_Anthem_003636827                   Insys_Anthem_003636827
Insys_Anthem_003636834                   Insys_Anthem_003636834
Insys_Anthem_003636877                   Insys_Anthem_003636877
Insys_Anthem_003636904                   Insys_Anthem_003636904
Insys_Anthem_003636919                   Insys_Anthem_003636919
Insys_Anthem_003636931                   Insys_Anthem_003636931
Insys_Anthem_003637015                   Insys_Anthem_003637015
Insys_Anthem_003637046                   Insys_Anthem_003637046
Insys_Anthem_003637076                   Insys_Anthem_003637076
Insys_Anthem_003637114                   Insys_Anthem_003637114
Insys_Anthem_003637284                   Insys_Anthem_003637284
Insys_Anthem_003637456                   Insys_Anthem_003637456
Insys_Anthem_003637488                   Insys_Anthem_003637488
Insys_Anthem_003637504                   Insys_Anthem_003637504
Insys_Anthem_003637757                   Insys_Anthem_003637757
Insys_Anthem_003637764                   Insys_Anthem_003637764
Insys_Anthem_003637777                   Insys_Anthem_003637777
Insys_Anthem_003637798                   Insys_Anthem_003637798
Insys_Anthem_003637833                   Insys_Anthem_003637833
Insys_Anthem_003637882                   Insys_Anthem_003637882
Insys_Anthem_003637929                   Insys_Anthem_003637929
Insys_Anthem_003637958                   Insys_Anthem_003637958
Insys_Anthem_003637969                   Insys_Anthem_003637969
Insys_Anthem_003637975                   Insys_Anthem_003637975
Insys_Anthem_003638033                   Insys_Anthem_003638033
Insys_Anthem_003638065                   Insys_Anthem_003638065
Insys_Anthem_003638169                   Insys_Anthem_003638169
Insys_Anthem_003638171                   Insys_Anthem_003638171
Insys_Anthem_003638178                   Insys_Anthem_003638178
Insys_Anthem_003638185                   Insys_Anthem_003638185
Insys_Anthem_003638220                   Insys_Anthem_003638220
Insys_Anthem_003638288                   Insys_Anthem_003638288
Insys_Anthem_003638321                   Insys_Anthem_003638321
Insys_Anthem_003638677                   Insys_Anthem_003638677
Insys_Anthem_003638778                   Insys_Anthem_003638778
Insys_Anthem_003638812                   Insys_Anthem_003638812
Insys_Anthem_003639114                   Insys_Anthem_003639114
Insys_Anthem_003639262                   Insys_Anthem_003639262
Insys_Anthem_003639298                   Insys_Anthem_003639298
Insys_Anthem_003639306                   Insys_Anthem_003639306
Insys_Anthem_003639367                   Insys_Anthem_003639367
Insys_Anthem_003639382                   Insys_Anthem_003639382

                                                    3326
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3328 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003639473                   Insys_Anthem_003639473
Insys_Anthem_003639502                   Insys_Anthem_003639502
Insys_Anthem_003639603                   Insys_Anthem_003639603
Insys_Anthem_003639608                   Insys_Anthem_003639608
Insys_Anthem_003639731                   Insys_Anthem_003639731
Insys_Anthem_003639741                   Insys_Anthem_003639741
Insys_Anthem_003639767                   Insys_Anthem_003639767
Insys_Anthem_003639770                   Insys_Anthem_003639770
Insys_Anthem_003639901                   Insys_Anthem_003639901
Insys_Anthem_003639919                   Insys_Anthem_003639919
Insys_Anthem_003639987                   Insys_Anthem_003639987
Insys_Anthem_003639994                   Insys_Anthem_003639994
Insys_Anthem_003640008                   Insys_Anthem_003640008
Insys_Anthem_003640053                   Insys_Anthem_003640053
Insys_Anthem_003640078                   Insys_Anthem_003640078
Insys_Anthem_003640223                   Insys_Anthem_003640223
Insys_Anthem_003640359                   Insys_Anthem_003640359
Insys_Anthem_003640423                   Insys_Anthem_003640423
Insys_Anthem_003640445                   Insys_Anthem_003640445
Insys_Anthem_003640493                   Insys_Anthem_003640493
Insys_Anthem_003640858                   Insys_Anthem_003640858
Insys_Anthem_003641185                   Insys_Anthem_003641185
Insys_Anthem_003641378                   Insys_Anthem_003641378
Insys_Anthem_003641470                   Insys_Anthem_003641470
Insys_Anthem_003641477                   Insys_Anthem_003641477
Insys_Anthem_003641491                   Insys_Anthem_003641491
Insys_Anthem_003641500                   Insys_Anthem_003641500
Insys_Anthem_003641520                   Insys_Anthem_003641520
Insys_Anthem_003641560                   Insys_Anthem_003641560
Insys_Anthem_003641562                   Insys_Anthem_003641562
Insys_Anthem_003641564                   Insys_Anthem_003641564
Insys_Anthem_003641566                   Insys_Anthem_003641566
Insys_Anthem_003641568                   Insys_Anthem_003641568
Insys_Anthem_003641570                   Insys_Anthem_003641570
Insys_Anthem_003641572                   Insys_Anthem_003641572
Insys_Anthem_003641574                   Insys_Anthem_003641574
Insys_Anthem_003641576                   Insys_Anthem_003641576
Insys_Anthem_003641578                   Insys_Anthem_003641578
Insys_Anthem_003641580                   Insys_Anthem_003641580
Insys_Anthem_003641582                   Insys_Anthem_003641582
Insys_Anthem_003641584                   Insys_Anthem_003641584
Insys_Anthem_003641586                   Insys_Anthem_003641586
Insys_Anthem_003641666                   Insys_Anthem_003641666
Insys_Anthem_003641675                   Insys_Anthem_003641675
Insys_Anthem_003641712                   Insys_Anthem_003641712
Insys_Anthem_003641713                   Insys_Anthem_003641713
Insys_Anthem_003641725                   Insys_Anthem_003641725

                                                    3327
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3329 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003641742                   Insys_Anthem_003641742
Insys_Anthem_003641819                   Insys_Anthem_003641819
Insys_Anthem_003641888                   Insys_Anthem_003641888
Insys_Anthem_003641907                   Insys_Anthem_003641907
Insys_Anthem_003641928                   Insys_Anthem_003641928
Insys_Anthem_003641941                   Insys_Anthem_003641941
Insys_Anthem_003641972                   Insys_Anthem_003641972
Insys_Anthem_003641990                   Insys_Anthem_003641990
Insys_Anthem_003641994                   Insys_Anthem_003641994
Insys_Anthem_003642007                   Insys_Anthem_003642007
Insys_Anthem_003642048                   Insys_Anthem_003642048
Insys_Anthem_003642077                   Insys_Anthem_003642077
Insys_Anthem_003642402                   Insys_Anthem_003642402
Insys_Anthem_003642676                   Insys_Anthem_003642676
Insys_Anthem_003642677                   Insys_Anthem_003642677
Insys_Anthem_003642715                   Insys_Anthem_003642715
Insys_Anthem_003642719                   Insys_Anthem_003642719
Insys_Anthem_003642755                   Insys_Anthem_003642755
Insys_Anthem_003642891                   Insys_Anthem_003642891
Insys_Anthem_003642901                   Insys_Anthem_003642901
Insys_Anthem_003642927                   Insys_Anthem_003642927
Insys_Anthem_003643074                   Insys_Anthem_003643074
Insys_Anthem_003643102                   Insys_Anthem_003643102
Insys_Anthem_003643206                   Insys_Anthem_003643206
Insys_Anthem_003643232                   Insys_Anthem_003643232
Insys_Anthem_003643486                   Insys_Anthem_003643486
Insys_Anthem_003643501                   Insys_Anthem_003643501
Insys_Anthem_003643579                   Insys_Anthem_003643579
Insys_Anthem_003643799                   Insys_Anthem_003643799
Insys_Anthem_003643818                   Insys_Anthem_003643818
Insys_Anthem_003643889                   Insys_Anthem_003643889
Insys_Anthem_003643988                   Insys_Anthem_003643988
Insys_Anthem_003644010                   Insys_Anthem_003644010
Insys_Anthem_003644099                   Insys_Anthem_003644099
Insys_Anthem_003644244                   Insys_Anthem_003644244
Insys_Anthem_003644283                   Insys_Anthem_003644283
Insys_Anthem_003644298                   Insys_Anthem_003644298
Insys_Anthem_003644302                   Insys_Anthem_003644302
Insys_Anthem_003644357                   Insys_Anthem_003644357
Insys_Anthem_003644379                   Insys_Anthem_003644379
Insys_Anthem_003644415                   Insys_Anthem_003644415
Insys_Anthem_003644521                   Insys_Anthem_003644521
Insys_Anthem_003644569                   Insys_Anthem_003644569
Insys_Anthem_003644759                   Insys_Anthem_003644759
Insys_Anthem_003644827                   Insys_Anthem_003644827
Insys_Anthem_003644855                   Insys_Anthem_003644855
Insys_Anthem_003644920                   Insys_Anthem_003644920

                                                    3328
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3330 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003645174                   Insys_Anthem_003645174
Insys_Anthem_003645225                   Insys_Anthem_003645225
Insys_Anthem_003645408                   Insys_Anthem_003645408
Insys_Anthem_003645497                   Insys_Anthem_003645497
Insys_Anthem_003645598                   Insys_Anthem_003645598
Insys_Anthem_003645610                   Insys_Anthem_003645610
Insys_Anthem_003645613                   Insys_Anthem_003645613
Insys_Anthem_003645634                   Insys_Anthem_003645634
Insys_Anthem_003645641                   Insys_Anthem_003645641
Insys_Anthem_003645692                   Insys_Anthem_003645692
Insys_Anthem_003645784                   Insys_Anthem_003645784
Insys_Anthem_003645898                   Insys_Anthem_003645898
Insys_Anthem_003645921                   Insys_Anthem_003645921
Insys_Anthem_003645963                   Insys_Anthem_003645963
Insys_Anthem_003645974                   Insys_Anthem_003645974
Insys_Anthem_003646106                   Insys_Anthem_003646106
Insys_Anthem_003646142                   Insys_Anthem_003646142
Insys_Anthem_003646276                   Insys_Anthem_003646276
Insys_Anthem_003646344                   Insys_Anthem_003646344
Insys_Anthem_003646516                   Insys_Anthem_003646516
Insys_Anthem_003646744                   Insys_Anthem_003646744
Insys_Anthem_003646751                   Insys_Anthem_003646751
Insys_Anthem_003646876                   Insys_Anthem_003646876
Insys_Anthem_003647231                   Insys_Anthem_003647231
Insys_Anthem_003647239                   Insys_Anthem_003647239
Insys_Anthem_003647244                   Insys_Anthem_003647244
Insys_Anthem_003647317                   Insys_Anthem_003647317
Insys_Anthem_003647331                   Insys_Anthem_003647331
Insys_Anthem_003647334                   Insys_Anthem_003647334
Insys_Anthem_003647357                   Insys_Anthem_003647357
Insys_Anthem_003647433                   Insys_Anthem_003647433
Insys_Anthem_003647508                   Insys_Anthem_003647508
Insys_Anthem_003647525                   Insys_Anthem_003647525
Insys_Anthem_003647566                   Insys_Anthem_003647566
Insys_Anthem_003647575                   Insys_Anthem_003647575
Insys_Anthem_003647598                   Insys_Anthem_003647598
Insys_Anthem_003647684                   Insys_Anthem_003647684
Insys_Anthem_003647778                   Insys_Anthem_003647778
Insys_Anthem_003647822                   Insys_Anthem_003647822
Insys_Anthem_003647843                   Insys_Anthem_003647843
Insys_Anthem_003647876                   Insys_Anthem_003647876
Insys_Anthem_003647894                   Insys_Anthem_003647894
Insys_Anthem_003647935                   Insys_Anthem_003647935
Insys_Anthem_003648059                   Insys_Anthem_003648059
Insys_Anthem_003648086                   Insys_Anthem_003648086
Insys_Anthem_003648088                   Insys_Anthem_003648088
Insys_Anthem_003648090                   Insys_Anthem_003648090

                                                    3329
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3331 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003648154                   Insys_Anthem_003648154
Insys_Anthem_003648276                   Insys_Anthem_003648276
Insys_Anthem_003648295                   Insys_Anthem_003648295
Insys_Anthem_003648393                   Insys_Anthem_003648393
Insys_Anthem_003648395                   Insys_Anthem_003648395
Insys_Anthem_003648492                   Insys_Anthem_003648492
Insys_Anthem_003648498                   Insys_Anthem_003648498
Insys_Anthem_003648504                   Insys_Anthem_003648504
Insys_Anthem_003648507                   Insys_Anthem_003648507
Insys_Anthem_003648517                   Insys_Anthem_003648517
Insys_Anthem_003648547                   Insys_Anthem_003648547
Insys_Anthem_003648663                   Insys_Anthem_003648663
Insys_Anthem_003648692                   Insys_Anthem_003648692
Insys_Anthem_003648701                   Insys_Anthem_003648701
Insys_Anthem_003648732                   Insys_Anthem_003648732
Insys_Anthem_003648855                   Insys_Anthem_003648855
Insys_Anthem_003648937                   Insys_Anthem_003648937
Insys_Anthem_003648956                   Insys_Anthem_003648956
Insys_Anthem_003648984                   Insys_Anthem_003648984
Insys_Anthem_003649007                   Insys_Anthem_003649007
Insys_Anthem_003649045                   Insys_Anthem_003649045
Insys_Anthem_003649074                   Insys_Anthem_003649074
Insys_Anthem_003649435                   Insys_Anthem_003649435
Insys_Anthem_003649648                   Insys_Anthem_003649648
Insys_Anthem_003649790                   Insys_Anthem_003649790
Insys_Anthem_003649833                   Insys_Anthem_003649833
Insys_Anthem_003649933                   Insys_Anthem_003649933
Insys_Anthem_003650061                   Insys_Anthem_003650061
Insys_Anthem_003650171                   Insys_Anthem_003650171
Insys_Anthem_003650186                   Insys_Anthem_003650186
Insys_Anthem_003650201                   Insys_Anthem_003650201
Insys_Anthem_003650211                   Insys_Anthem_003650211
Insys_Anthem_003650218                   Insys_Anthem_003650218
Insys_Anthem_003650220                   Insys_Anthem_003650220
Insys_Anthem_003650225                   Insys_Anthem_003650225
Insys_Anthem_003650375                   Insys_Anthem_003650375
Insys_Anthem_003650418                   Insys_Anthem_003650418
Insys_Anthem_003650446                   Insys_Anthem_003650446
Insys_Anthem_003650489                   Insys_Anthem_003650489
Insys_Anthem_003650521                   Insys_Anthem_003650521
Insys_Anthem_003650736                   Insys_Anthem_003650736
Insys_Anthem_003650772                   Insys_Anthem_003650772
Insys_Anthem_003650799                   Insys_Anthem_003650799
Insys_Anthem_003650825                   Insys_Anthem_003650825
Insys_Anthem_003650840                   Insys_Anthem_003650840
Insys_Anthem_003650956                   Insys_Anthem_003650956
Insys_Anthem_003650962                   Insys_Anthem_003650962

                                                    3330
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3332 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003651042                   Insys_Anthem_003651042
Insys_Anthem_003651062                   Insys_Anthem_003651062
Insys_Anthem_003651095                   Insys_Anthem_003651095
Insys_Anthem_003651098                   Insys_Anthem_003651098
Insys_Anthem_003651130                   Insys_Anthem_003651130
Insys_Anthem_003651145                   Insys_Anthem_003651145
Insys_Anthem_003651174                   Insys_Anthem_003651174
Insys_Anthem_003651216                   Insys_Anthem_003651216
Insys_Anthem_003651222                   Insys_Anthem_003651222
Insys_Anthem_003651225                   Insys_Anthem_003651225
Insys_Anthem_003651240                   Insys_Anthem_003651240
Insys_Anthem_003651286                   Insys_Anthem_003651286
Insys_Anthem_003651289                   Insys_Anthem_003651289
Insys_Anthem_003651300                   Insys_Anthem_003651300
Insys_Anthem_003651438                   Insys_Anthem_003651438
Insys_Anthem_003651442                   Insys_Anthem_003651442
Insys_Anthem_003651470                   Insys_Anthem_003651470
Insys_Anthem_003651480                   Insys_Anthem_003651480
Insys_Anthem_003651531                   Insys_Anthem_003651531
Insys_Anthem_003651564                   Insys_Anthem_003651564
Insys_Anthem_003651675                   Insys_Anthem_003651675
Insys_Anthem_003651681                   Insys_Anthem_003651681
Insys_Anthem_003651682                   Insys_Anthem_003651682
Insys_Anthem_003651724                   Insys_Anthem_003651724
Insys_Anthem_003651728                   Insys_Anthem_003651728
Insys_Anthem_003651763                   Insys_Anthem_003651763
Insys_Anthem_003651807                   Insys_Anthem_003651807
Insys_Anthem_003651809                   Insys_Anthem_003651809
Insys_Anthem_003651832                   Insys_Anthem_003651832
Insys_Anthem_003651839                   Insys_Anthem_003651839
Insys_Anthem_003651842                   Insys_Anthem_003651842
Insys_Anthem_003651848                   Insys_Anthem_003651848
Insys_Anthem_003651849                   Insys_Anthem_003651849
Insys_Anthem_003651866                   Insys_Anthem_003651866
Insys_Anthem_003651893                   Insys_Anthem_003651893
Insys_Anthem_003651944                   Insys_Anthem_003651944
Insys_Anthem_003651949                   Insys_Anthem_003651949
Insys_Anthem_003651987                   Insys_Anthem_003651987
Insys_Anthem_003652027                   Insys_Anthem_003652027
Insys_Anthem_003652030                   Insys_Anthem_003652030
Insys_Anthem_003652211                   Insys_Anthem_003652211
Insys_Anthem_003652265                   Insys_Anthem_003652265
Insys_Anthem_003652274                   Insys_Anthem_003652274
Insys_Anthem_003652280                   Insys_Anthem_003652280
Insys_Anthem_003652370                   Insys_Anthem_003652370
Insys_Anthem_003652400                   Insys_Anthem_003652400
Insys_Anthem_003652428                   Insys_Anthem_003652428

                                                    3331
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3333 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003652429                   Insys_Anthem_003652429
Insys_Anthem_003652449                   Insys_Anthem_003652449
Insys_Anthem_003652465                   Insys_Anthem_003652465
Insys_Anthem_003652630                   Insys_Anthem_003652630
Insys_Anthem_003652657                   Insys_Anthem_003652657
Insys_Anthem_003652666                   Insys_Anthem_003652666
Insys_Anthem_003652702                   Insys_Anthem_003652702
Insys_Anthem_003652731                   Insys_Anthem_003652731
Insys_Anthem_003652746                   Insys_Anthem_003652746
Insys_Anthem_003652811                   Insys_Anthem_003652811
Insys_Anthem_003652838                   Insys_Anthem_003652838
Insys_Anthem_003652866                   Insys_Anthem_003652866
Insys_Anthem_003652881                   Insys_Anthem_003652881
Insys_Anthem_003652892                   Insys_Anthem_003652892
Insys_Anthem_003652918                   Insys_Anthem_003652918
Insys_Anthem_003652927                   Insys_Anthem_003652927
Insys_Anthem_003652929                   Insys_Anthem_003652929
Insys_Anthem_003652944                   Insys_Anthem_003652944
Insys_Anthem_003652999                   Insys_Anthem_003652999
Insys_Anthem_003653019                   Insys_Anthem_003653019
Insys_Anthem_003653043                   Insys_Anthem_003653043
Insys_Anthem_003653244                   Insys_Anthem_003653244
Insys_Anthem_003653265                   Insys_Anthem_003653265
Insys_Anthem_003653279                   Insys_Anthem_003653279
Insys_Anthem_003653364                   Insys_Anthem_003653364
Insys_Anthem_003653436                   Insys_Anthem_003653436
Insys_Anthem_003653451                   Insys_Anthem_003653451
Insys_Anthem_003653453                   Insys_Anthem_003653453
Insys_Anthem_003653462                   Insys_Anthem_003653462
Insys_Anthem_003653467                   Insys_Anthem_003653467
Insys_Anthem_003653480                   Insys_Anthem_003653480
Insys_Anthem_003653512                   Insys_Anthem_003653512
Insys_Anthem_003653578                   Insys_Anthem_003653578
Insys_Anthem_003653619                   Insys_Anthem_003653619
Insys_Anthem_003653628                   Insys_Anthem_003653628
Insys_Anthem_003653664                   Insys_Anthem_003653664
Insys_Anthem_003653766                   Insys_Anthem_003653766
Insys_Anthem_003653782                   Insys_Anthem_003653782
Insys_Anthem_003653811                   Insys_Anthem_003653811
Insys_Anthem_003653819                   Insys_Anthem_003653819
Insys_Anthem_003653858                   Insys_Anthem_003653858
Insys_Anthem_003653869                   Insys_Anthem_003653869
Insys_Anthem_003653930                   Insys_Anthem_003653930
Insys_Anthem_003653936                   Insys_Anthem_003653936
Insys_Anthem_003653944                   Insys_Anthem_003653944
Insys_Anthem_003653956                   Insys_Anthem_003653956
Insys_Anthem_003653963                   Insys_Anthem_003653963

                                                    3332
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3334 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003653972                   Insys_Anthem_003653972
Insys_Anthem_003653998                   Insys_Anthem_003653998
Insys_Anthem_003653999                   Insys_Anthem_003653999
Insys_Anthem_003654025                   Insys_Anthem_003654025
Insys_Anthem_003654032                   Insys_Anthem_003654032
Insys_Anthem_003654070                   Insys_Anthem_003654070
Insys_Anthem_003654072                   Insys_Anthem_003654072
Insys_Anthem_003654109                   Insys_Anthem_003654109
Insys_Anthem_003654126                   Insys_Anthem_003654126
Insys_Anthem_003654166                   Insys_Anthem_003654166
Insys_Anthem_003654184                   Insys_Anthem_003654184
Insys_Anthem_003654298                   Insys_Anthem_003654298
Insys_Anthem_003654357                   Insys_Anthem_003654357
Insys_Anthem_003654502                   Insys_Anthem_003654502
Insys_Anthem_003654525                   Insys_Anthem_003654525
Insys_Anthem_003654547                   Insys_Anthem_003654547
Insys_Anthem_003654583                   Insys_Anthem_003654583
Insys_Anthem_003654632                   Insys_Anthem_003654632
Insys_Anthem_003654697                   Insys_Anthem_003654697
Insys_Anthem_003654732                   Insys_Anthem_003654732
Insys_Anthem_003654889                   Insys_Anthem_003654889
Insys_Anthem_003654901                   Insys_Anthem_003654901
Insys_Anthem_003654995                   Insys_Anthem_003654995
Insys_Anthem_003655001                   Insys_Anthem_003655001
Insys_Anthem_003655071                   Insys_Anthem_003655071
Insys_Anthem_003655093                   Insys_Anthem_003655093
Insys_Anthem_003655153                   Insys_Anthem_003655153
Insys_Anthem_003655163                   Insys_Anthem_003655163
Insys_Anthem_003655207                   Insys_Anthem_003655207
Insys_Anthem_003655230                   Insys_Anthem_003655230
Insys_Anthem_003655248                   Insys_Anthem_003655248
Insys_Anthem_003655281                   Insys_Anthem_003655281
Insys_Anthem_003655304                   Insys_Anthem_003655304
Insys_Anthem_003655367                   Insys_Anthem_003655367
Insys_Anthem_003655405                   Insys_Anthem_003655405
Insys_Anthem_003655425                   Insys_Anthem_003655425
Insys_Anthem_003655511                   Insys_Anthem_003655511
Insys_Anthem_003655568                   Insys_Anthem_003655568
Insys_Anthem_003655573                   Insys_Anthem_003655573
Insys_Anthem_003655606                   Insys_Anthem_003655606
Insys_Anthem_003655628                   Insys_Anthem_003655628
Insys_Anthem_003655629                   Insys_Anthem_003655629
Insys_Anthem_003655646                   Insys_Anthem_003655646
Insys_Anthem_003655692                   Insys_Anthem_003655692
Insys_Anthem_003655747                   Insys_Anthem_003655747
Insys_Anthem_003655750                   Insys_Anthem_003655750
Insys_Anthem_003655787                   Insys_Anthem_003655787

                                                    3333
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3335 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003655797                   Insys_Anthem_003655797
Insys_Anthem_003655827                   Insys_Anthem_003655827
Insys_Anthem_003655864                   Insys_Anthem_003655864
Insys_Anthem_003655929                   Insys_Anthem_003655929
Insys_Anthem_003655946                   Insys_Anthem_003655946
Insys_Anthem_003655952                   Insys_Anthem_003655952
Insys_Anthem_003655984                   Insys_Anthem_003655984
Insys_Anthem_003655999                   Insys_Anthem_003655999
Insys_Anthem_003656022                   Insys_Anthem_003656022
Insys_Anthem_003656039                   Insys_Anthem_003656039
Insys_Anthem_003656058                   Insys_Anthem_003656058
Insys_Anthem_003656098                   Insys_Anthem_003656098
Insys_Anthem_003656159                   Insys_Anthem_003656159
Insys_Anthem_003656163                   Insys_Anthem_003656163
Insys_Anthem_003656178                   Insys_Anthem_003656178
Insys_Anthem_003656215                   Insys_Anthem_003656215
Insys_Anthem_003656223                   Insys_Anthem_003656223
Insys_Anthem_003656227                   Insys_Anthem_003656227
Insys_Anthem_003656235                   Insys_Anthem_003656235
Insys_Anthem_003656249                   Insys_Anthem_003656249
Insys_Anthem_003656265                   Insys_Anthem_003656265
Insys_Anthem_003656376                   Insys_Anthem_003656376
Insys_Anthem_003656419                   Insys_Anthem_003656419
Insys_Anthem_003656459                   Insys_Anthem_003656459
Insys_Anthem_003656461                   Insys_Anthem_003656461
Insys_Anthem_003656472                   Insys_Anthem_003656472
Insys_Anthem_003656488                   Insys_Anthem_003656488
Insys_Anthem_003656563                   Insys_Anthem_003656563
Insys_Anthem_003656644                   Insys_Anthem_003656644
Insys_Anthem_003656738                   Insys_Anthem_003656738
Insys_Anthem_003656746                   Insys_Anthem_003656746
Insys_Anthem_003656808                   Insys_Anthem_003656808
Insys_Anthem_003656809                   Insys_Anthem_003656809
Insys_Anthem_003656831                   Insys_Anthem_003656831
Insys_Anthem_003656839                   Insys_Anthem_003656839
Insys_Anthem_003656849                   Insys_Anthem_003656849
Insys_Anthem_003656887                   Insys_Anthem_003656887
Insys_Anthem_003656979                   Insys_Anthem_003656979
Insys_Anthem_003657052                   Insys_Anthem_003657052
Insys_Anthem_003657086                   Insys_Anthem_003657086
Insys_Anthem_003657103                   Insys_Anthem_003657103
Insys_Anthem_003657144                   Insys_Anthem_003657144
Insys_Anthem_003657163                   Insys_Anthem_003657163
Insys_Anthem_003657211                   Insys_Anthem_003657211
Insys_Anthem_003657253                   Insys_Anthem_003657253
Insys_Anthem_003657269                   Insys_Anthem_003657269
Insys_Anthem_003657284                   Insys_Anthem_003657284

                                                    3334
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3336 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003657300                   Insys_Anthem_003657300
Insys_Anthem_003657318                   Insys_Anthem_003657318
Insys_Anthem_003657321                   Insys_Anthem_003657321
Insys_Anthem_003657493                   Insys_Anthem_003657493
Insys_Anthem_003657515                   Insys_Anthem_003657515
Insys_Anthem_003657570                   Insys_Anthem_003657570
Insys_Anthem_003657603                   Insys_Anthem_003657603
Insys_Anthem_003657633                   Insys_Anthem_003657633
Insys_Anthem_003657638                   Insys_Anthem_003657638
Insys_Anthem_003657692                   Insys_Anthem_003657692
Insys_Anthem_003657705                   Insys_Anthem_003657705
Insys_Anthem_003657827                   Insys_Anthem_003657827
Insys_Anthem_003657834                   Insys_Anthem_003657834
Insys_Anthem_003657891                   Insys_Anthem_003657891
Insys_Anthem_003657913                   Insys_Anthem_003657913
Insys_Anthem_003657996                   Insys_Anthem_003657996
Insys_Anthem_003658006                   Insys_Anthem_003658006
Insys_Anthem_003658072                   Insys_Anthem_003658072
Insys_Anthem_003658098                   Insys_Anthem_003658098
Insys_Anthem_003658133                   Insys_Anthem_003658133
Insys_Anthem_003658236                   Insys_Anthem_003658236
Insys_Anthem_003658311                   Insys_Anthem_003658311
Insys_Anthem_003658331                   Insys_Anthem_003658331
Insys_Anthem_003658346                   Insys_Anthem_003658346
Insys_Anthem_003658358                   Insys_Anthem_003658358
Insys_Anthem_003658370                   Insys_Anthem_003658370
Insys_Anthem_003658372                   Insys_Anthem_003658372
Insys_Anthem_003658401                   Insys_Anthem_003658401
Insys_Anthem_003658409                   Insys_Anthem_003658409
Insys_Anthem_003658418                   Insys_Anthem_003658418
Insys_Anthem_003658429                   Insys_Anthem_003658429
Insys_Anthem_003658433                   Insys_Anthem_003658433
Insys_Anthem_003658508                   Insys_Anthem_003658508
Insys_Anthem_003658569                   Insys_Anthem_003658569
Insys_Anthem_003658705                   Insys_Anthem_003658705
Insys_Anthem_003658722                   Insys_Anthem_003658722
Insys_Anthem_003658810                   Insys_Anthem_003658810
Insys_Anthem_003658867                   Insys_Anthem_003658867
Insys_Anthem_003658886                   Insys_Anthem_003658886
Insys_Anthem_003658941                   Insys_Anthem_003658941
Insys_Anthem_003658978                   Insys_Anthem_003658978
Insys_Anthem_003659033                   Insys_Anthem_003659033
Insys_Anthem_003659038                   Insys_Anthem_003659038
Insys_Anthem_003659047                   Insys_Anthem_003659047
Insys_Anthem_003659120                   Insys_Anthem_003659120
Insys_Anthem_003659176                   Insys_Anthem_003659176
Insys_Anthem_003659399                   Insys_Anthem_003659399

                                                    3335
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3337 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003659411                   Insys_Anthem_003659411
Insys_Anthem_003659461                   Insys_Anthem_003659461
Insys_Anthem_003659599                   Insys_Anthem_003659599
Insys_Anthem_003659655                   Insys_Anthem_003659655
Insys_Anthem_003659659                   Insys_Anthem_003659659
Insys_Anthem_003659664                   Insys_Anthem_003659664
Insys_Anthem_003659668                   Insys_Anthem_003659668
Insys_Anthem_003659733                   Insys_Anthem_003659733
Insys_Anthem_003659801                   Insys_Anthem_003659801
Insys_Anthem_003659838                   Insys_Anthem_003659838
Insys_Anthem_003659847                   Insys_Anthem_003659847
Insys_Anthem_003659854                   Insys_Anthem_003659854
Insys_Anthem_003659881                   Insys_Anthem_003659881
Insys_Anthem_003659936                   Insys_Anthem_003659936
Insys_Anthem_003659962                   Insys_Anthem_003659962
Insys_Anthem_003659970                   Insys_Anthem_003659970
Insys_Anthem_003659995                   Insys_Anthem_003659995
Insys_Anthem_003660009                   Insys_Anthem_003660009
Insys_Anthem_003660043                   Insys_Anthem_003660043
Insys_Anthem_003660053                   Insys_Anthem_003660053
Insys_Anthem_003660078                   Insys_Anthem_003660078
Insys_Anthem_003660087                   Insys_Anthem_003660087
Insys_Anthem_003660111                   Insys_Anthem_003660111
Insys_Anthem_003660156                   Insys_Anthem_003660156
Insys_Anthem_003660209                   Insys_Anthem_003660209
Insys_Anthem_003660216                   Insys_Anthem_003660216
Insys_Anthem_003660219                   Insys_Anthem_003660219
Insys_Anthem_003660244                   Insys_Anthem_003660244
Insys_Anthem_003660278                   Insys_Anthem_003660278
Insys_Anthem_003660280                   Insys_Anthem_003660280
Insys_Anthem_003660290                   Insys_Anthem_003660290
Insys_Anthem_003660348                   Insys_Anthem_003660348
Insys_Anthem_003660391                   Insys_Anthem_003660391
Insys_Anthem_003660465                   Insys_Anthem_003660465
Insys_Anthem_003660477                   Insys_Anthem_003660477
Insys_Anthem_003660555                   Insys_Anthem_003660555
Insys_Anthem_003660562                   Insys_Anthem_003660562
Insys_Anthem_003660608                   Insys_Anthem_003660608
Insys_Anthem_003660620                   Insys_Anthem_003660620
Insys_Anthem_003660730                   Insys_Anthem_003660730
Insys_Anthem_003660849                   Insys_Anthem_003660849
Insys_Anthem_003660892                   Insys_Anthem_003660892
Insys_Anthem_003661012                   Insys_Anthem_003661012
Insys_Anthem_003661131                   Insys_Anthem_003661131
Insys_Anthem_003661185                   Insys_Anthem_003661185
Insys_Anthem_003661214                   Insys_Anthem_003661214
Insys_Anthem_003661250                   Insys_Anthem_003661250

                                                    3336
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3338 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003661259                   Insys_Anthem_003661259
Insys_Anthem_003661357                   Insys_Anthem_003661357
Insys_Anthem_003661365                   Insys_Anthem_003661365
Insys_Anthem_003661405                   Insys_Anthem_003661405
Insys_Anthem_003661414                   Insys_Anthem_003661414
Insys_Anthem_003661450                   Insys_Anthem_003661450
Insys_Anthem_003661452                   Insys_Anthem_003661452
Insys_Anthem_003661464                   Insys_Anthem_003661464
Insys_Anthem_003661466                   Insys_Anthem_003661466
Insys_Anthem_003661491                   Insys_Anthem_003661491
Insys_Anthem_003661513                   Insys_Anthem_003661513
Insys_Anthem_003661514                   Insys_Anthem_003661514
Insys_Anthem_003661546                   Insys_Anthem_003661546
Insys_Anthem_003661571                   Insys_Anthem_003661571
Insys_Anthem_003661573                   Insys_Anthem_003661573
Insys_Anthem_003661579                   Insys_Anthem_003661579
Insys_Anthem_003661598                   Insys_Anthem_003661598
Insys_Anthem_003661622                   Insys_Anthem_003661622
Insys_Anthem_003661656                   Insys_Anthem_003661656
Insys_Anthem_003661666                   Insys_Anthem_003661666
Insys_Anthem_003661713                   Insys_Anthem_003661713
Insys_Anthem_003661715                   Insys_Anthem_003661715
Insys_Anthem_003661723                   Insys_Anthem_003661723
Insys_Anthem_003661740                   Insys_Anthem_003661740
Insys_Anthem_003661747                   Insys_Anthem_003661747
Insys_Anthem_003661779                   Insys_Anthem_003661779
Insys_Anthem_003661877                   Insys_Anthem_003661877
Insys_Anthem_003661906                   Insys_Anthem_003661906
Insys_Anthem_003662041                   Insys_Anthem_003662041
Insys_Anthem_003662053                   Insys_Anthem_003662053
Insys_Anthem_003662064                   Insys_Anthem_003662064
Insys_Anthem_003662072                   Insys_Anthem_003662072
Insys_Anthem_003662134                   Insys_Anthem_003662134
Insys_Anthem_003662168                   Insys_Anthem_003662168
Insys_Anthem_003662234                   Insys_Anthem_003662234
Insys_Anthem_003662282                   Insys_Anthem_003662282
Insys_Anthem_003662381                   Insys_Anthem_003662381
Insys_Anthem_003662445                   Insys_Anthem_003662445
Insys_Anthem_003662532                   Insys_Anthem_003662532
Insys_Anthem_003662544                   Insys_Anthem_003662544
Insys_Anthem_003662551                   Insys_Anthem_003662551
Insys_Anthem_003662591                   Insys_Anthem_003662591
Insys_Anthem_003662613                   Insys_Anthem_003662613
Insys_Anthem_003662734                   Insys_Anthem_003662734
Insys_Anthem_003662758                   Insys_Anthem_003662758
Insys_Anthem_003662772                   Insys_Anthem_003662772
Insys_Anthem_003662791                   Insys_Anthem_003662791

                                                    3337
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3339 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003662920                   Insys_Anthem_003662920
Insys_Anthem_003662944                   Insys_Anthem_003662944
Insys_Anthem_003662959                   Insys_Anthem_003662959
Insys_Anthem_003663034                   Insys_Anthem_003663034
Insys_Anthem_003663115                   Insys_Anthem_003663115
Insys_Anthem_003663156                   Insys_Anthem_003663156
Insys_Anthem_003663163                   Insys_Anthem_003663163
Insys_Anthem_003663172                   Insys_Anthem_003663172
Insys_Anthem_003663217                   Insys_Anthem_003663217
Insys_Anthem_003663269                   Insys_Anthem_003663269
Insys_Anthem_003663286                   Insys_Anthem_003663286
Insys_Anthem_003663330                   Insys_Anthem_003663330
Insys_Anthem_003663341                   Insys_Anthem_003663341
Insys_Anthem_003663356                   Insys_Anthem_003663356
Insys_Anthem_003663387                   Insys_Anthem_003663387
Insys_Anthem_003663407                   Insys_Anthem_003663407
Insys_Anthem_003663409                   Insys_Anthem_003663409
Insys_Anthem_003663496                   Insys_Anthem_003663496
Insys_Anthem_003663630                   Insys_Anthem_003663630
Insys_Anthem_003663672                   Insys_Anthem_003663672
Insys_Anthem_003663714                   Insys_Anthem_003663714
Insys_Anthem_003663749                   Insys_Anthem_003663749
Insys_Anthem_003663754                   Insys_Anthem_003663754
Insys_Anthem_003663772                   Insys_Anthem_003663772
Insys_Anthem_003663796                   Insys_Anthem_003663796
Insys_Anthem_003663818                   Insys_Anthem_003663818
Insys_Anthem_003663869                   Insys_Anthem_003663869
Insys_Anthem_003663889                   Insys_Anthem_003663889
Insys_Anthem_003663913                   Insys_Anthem_003663913
Insys_Anthem_003663988                   Insys_Anthem_003663988
Insys_Anthem_003664014                   Insys_Anthem_003664014
Insys_Anthem_003664088                   Insys_Anthem_003664088
Insys_Anthem_003664098                   Insys_Anthem_003664098
Insys_Anthem_003664109                   Insys_Anthem_003664109
Insys_Anthem_003664161                   Insys_Anthem_003664161
Insys_Anthem_003664219                   Insys_Anthem_003664219
Insys_Anthem_003664292                   Insys_Anthem_003664292
Insys_Anthem_003664424                   Insys_Anthem_003664424
Insys_Anthem_003664430                   Insys_Anthem_003664430
Insys_Anthem_003664499                   Insys_Anthem_003664499
Insys_Anthem_003664524                   Insys_Anthem_003664524
Insys_Anthem_003664546                   Insys_Anthem_003664546
Insys_Anthem_003664609                   Insys_Anthem_003664609
Insys_Anthem_003664610                   Insys_Anthem_003664610
Insys_Anthem_003664626                   Insys_Anthem_003664626
Insys_Anthem_003664748                   Insys_Anthem_003664748
Insys_Anthem_003664763                   Insys_Anthem_003664763

                                                    3338
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3340 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003664772                   Insys_Anthem_003664772
Insys_Anthem_003664838                   Insys_Anthem_003664838
Insys_Anthem_003664968                   Insys_Anthem_003664968
Insys_Anthem_003665008                   Insys_Anthem_003665008
Insys_Anthem_003665115                   Insys_Anthem_003665115
Insys_Anthem_003665129                   Insys_Anthem_003665129
Insys_Anthem_003665140                   Insys_Anthem_003665140
Insys_Anthem_003665207                   Insys_Anthem_003665207
Insys_Anthem_003665300                   Insys_Anthem_003665300
Insys_Anthem_003665398                   Insys_Anthem_003665398
Insys_Anthem_003665433                   Insys_Anthem_003665433
Insys_Anthem_003665439                   Insys_Anthem_003665439
Insys_Anthem_003665474                   Insys_Anthem_003665474
Insys_Anthem_003665501                   Insys_Anthem_003665501
Insys_Anthem_003665503                   Insys_Anthem_003665503
Insys_Anthem_003665510                   Insys_Anthem_003665510
Insys_Anthem_003665580                   Insys_Anthem_003665580
Insys_Anthem_003665708                   Insys_Anthem_003665708
Insys_Anthem_003665717                   Insys_Anthem_003665717
Insys_Anthem_003665772                   Insys_Anthem_003665772
Insys_Anthem_003665868                   Insys_Anthem_003665868
Insys_Anthem_003665878                   Insys_Anthem_003665878
Insys_Anthem_003665982                   Insys_Anthem_003665982
Insys_Anthem_003666013                   Insys_Anthem_003666013
Insys_Anthem_003666030                   Insys_Anthem_003666030
Insys_Anthem_003666079                   Insys_Anthem_003666079
Insys_Anthem_003666095                   Insys_Anthem_003666095
Insys_Anthem_003666107                   Insys_Anthem_003666107
Insys_Anthem_003666119                   Insys_Anthem_003666119
Insys_Anthem_003666152                   Insys_Anthem_003666152
Insys_Anthem_003666255                   Insys_Anthem_003666255
Insys_Anthem_003666271                   Insys_Anthem_003666271
Insys_Anthem_003666325                   Insys_Anthem_003666325
Insys_Anthem_003666393                   Insys_Anthem_003666393
Insys_Anthem_003666406                   Insys_Anthem_003666406
Insys_Anthem_003666438                   Insys_Anthem_003666438
Insys_Anthem_003666451                   Insys_Anthem_003666451
Insys_Anthem_003666477                   Insys_Anthem_003666477
Insys_Anthem_003666529                   Insys_Anthem_003666529
Insys_Anthem_003666531                   Insys_Anthem_003666531
Insys_Anthem_003666606                   Insys_Anthem_003666606
Insys_Anthem_003666713                   Insys_Anthem_003666713
Insys_Anthem_003666782                   Insys_Anthem_003666782
Insys_Anthem_003666808                   Insys_Anthem_003666808
Insys_Anthem_003666992                   Insys_Anthem_003666992
Insys_Anthem_003667007                   Insys_Anthem_003667007
Insys_Anthem_003667032                   Insys_Anthem_003667032

                                                    3339
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3341 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003667156                   Insys_Anthem_003667156
Insys_Anthem_003667171                   Insys_Anthem_003667171
Insys_Anthem_003667179                   Insys_Anthem_003667179
Insys_Anthem_003667197                   Insys_Anthem_003667197
Insys_Anthem_003667248                   Insys_Anthem_003667248
Insys_Anthem_003667345                   Insys_Anthem_003667345
Insys_Anthem_003667348                   Insys_Anthem_003667348
Insys_Anthem_003667449                   Insys_Anthem_003667449
Insys_Anthem_003667489                   Insys_Anthem_003667489
Insys_Anthem_003667583                   Insys_Anthem_003667583
Insys_Anthem_003667591                   Insys_Anthem_003667591
Insys_Anthem_003667596                   Insys_Anthem_003667596
Insys_Anthem_003667603                   Insys_Anthem_003667603
Insys_Anthem_003667656                   Insys_Anthem_003667656
Insys_Anthem_003667712                   Insys_Anthem_003667712
Insys_Anthem_003667717                   Insys_Anthem_003667717
Insys_Anthem_003667757                   Insys_Anthem_003667757
Insys_Anthem_003667768                   Insys_Anthem_003667768
Insys_Anthem_003667774                   Insys_Anthem_003667774
Insys_Anthem_003667807                   Insys_Anthem_003667807
Insys_Anthem_003667850                   Insys_Anthem_003667850
Insys_Anthem_003667852                   Insys_Anthem_003667852
Insys_Anthem_003667887                   Insys_Anthem_003667887
Insys_Anthem_003667937                   Insys_Anthem_003667937
Insys_Anthem_003667944                   Insys_Anthem_003667944
Insys_Anthem_003668051                   Insys_Anthem_003668051
Insys_Anthem_003668074                   Insys_Anthem_003668074
Insys_Anthem_003668127                   Insys_Anthem_003668127
Insys_Anthem_003668220                   Insys_Anthem_003668220
Insys_Anthem_003668383                   Insys_Anthem_003668383
Insys_Anthem_003668501                   Insys_Anthem_003668501
Insys_Anthem_003668521                   Insys_Anthem_003668521
Insys_Anthem_003668528                   Insys_Anthem_003668528
Insys_Anthem_003668533                   Insys_Anthem_003668533
Insys_Anthem_003668539                   Insys_Anthem_003668539
Insys_Anthem_003668541                   Insys_Anthem_003668541
Insys_Anthem_003668588                   Insys_Anthem_003668588
Insys_Anthem_003668590                   Insys_Anthem_003668590
Insys_Anthem_003668678                   Insys_Anthem_003668678
Insys_Anthem_003668680                   Insys_Anthem_003668680
Insys_Anthem_003668693                   Insys_Anthem_003668693
Insys_Anthem_003668719                   Insys_Anthem_003668719
Insys_Anthem_003668742                   Insys_Anthem_003668742
Insys_Anthem_003668747                   Insys_Anthem_003668747
Insys_Anthem_003668831                   Insys_Anthem_003668831
Insys_Anthem_003668842                   Insys_Anthem_003668842
Insys_Anthem_003668849                   Insys_Anthem_003668849

                                                    3340
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3342 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003668877                   Insys_Anthem_003668877
Insys_Anthem_003668897                   Insys_Anthem_003668897
Insys_Anthem_003669006                   Insys_Anthem_003669006
Insys_Anthem_003669035                   Insys_Anthem_003669035
Insys_Anthem_003669069                   Insys_Anthem_003669069
Insys_Anthem_003669086                   Insys_Anthem_003669086
Insys_Anthem_003669189                   Insys_Anthem_003669189
Insys_Anthem_003669204                   Insys_Anthem_003669204
Insys_Anthem_003669214                   Insys_Anthem_003669214
Insys_Anthem_003669241                   Insys_Anthem_003669241
Insys_Anthem_003669297                   Insys_Anthem_003669297
Insys_Anthem_003669361                   Insys_Anthem_003669361
Insys_Anthem_003669369                   Insys_Anthem_003669369
Insys_Anthem_003669415                   Insys_Anthem_003669415
Insys_Anthem_003669476                   Insys_Anthem_003669476
Insys_Anthem_003669489                   Insys_Anthem_003669489
Insys_Anthem_003669604                   Insys_Anthem_003669604
Insys_Anthem_003669642                   Insys_Anthem_003669642
Insys_Anthem_003669665                   Insys_Anthem_003669665
Insys_Anthem_003669694                   Insys_Anthem_003669694
Insys_Anthem_003669729                   Insys_Anthem_003669729
Insys_Anthem_003669764                   Insys_Anthem_003669764
Insys_Anthem_003669769                   Insys_Anthem_003669769
Insys_Anthem_003669799                   Insys_Anthem_003669799
Insys_Anthem_003669836                   Insys_Anthem_003669836
Insys_Anthem_003669844                   Insys_Anthem_003669844
Insys_Anthem_003669888                   Insys_Anthem_003669888
Insys_Anthem_003669940                   Insys_Anthem_003669940
Insys_Anthem_003669967                   Insys_Anthem_003669967
Insys_Anthem_003670034                   Insys_Anthem_003670034
Insys_Anthem_003670036                   Insys_Anthem_003670036
Insys_Anthem_003670042                   Insys_Anthem_003670042
Insys_Anthem_003670061                   Insys_Anthem_003670061
Insys_Anthem_003670182                   Insys_Anthem_003670182
Insys_Anthem_003670213                   Insys_Anthem_003670213
Insys_Anthem_003670236                   Insys_Anthem_003670236
Insys_Anthem_003670247                   Insys_Anthem_003670247
Insys_Anthem_003670315                   Insys_Anthem_003670315
Insys_Anthem_003670350                   Insys_Anthem_003670350
Insys_Anthem_003670385                   Insys_Anthem_003670385
Insys_Anthem_003670394                   Insys_Anthem_003670394
Insys_Anthem_003670396                   Insys_Anthem_003670396
Insys_Anthem_003670417                   Insys_Anthem_003670417
Insys_Anthem_003670474                   Insys_Anthem_003670474
Insys_Anthem_003670500                   Insys_Anthem_003670500
Insys_Anthem_003670514                   Insys_Anthem_003670514
Insys_Anthem_003670531                   Insys_Anthem_003670531

                                                    3341
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3343 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003670533                   Insys_Anthem_003670533
Insys_Anthem_003670574                   Insys_Anthem_003670574
Insys_Anthem_003670629                   Insys_Anthem_003670629
Insys_Anthem_003670700                   Insys_Anthem_003670700
Insys_Anthem_003670718                   Insys_Anthem_003670718
Insys_Anthem_003670734                   Insys_Anthem_003670734
Insys_Anthem_003670747                   Insys_Anthem_003670747
Insys_Anthem_003670749                   Insys_Anthem_003670749
Insys_Anthem_003670756                   Insys_Anthem_003670756
Insys_Anthem_003670765                   Insys_Anthem_003670765
Insys_Anthem_003670778                   Insys_Anthem_003670778
Insys_Anthem_003670781                   Insys_Anthem_003670781
Insys_Anthem_003670814                   Insys_Anthem_003670814
Insys_Anthem_003670832                   Insys_Anthem_003670832
Insys_Anthem_003670860                   Insys_Anthem_003670860
Insys_Anthem_003670863                   Insys_Anthem_003670863
Insys_Anthem_003670866                   Insys_Anthem_003670866
Insys_Anthem_003670874                   Insys_Anthem_003670874
Insys_Anthem_003670919                   Insys_Anthem_003670919
Insys_Anthem_003670937                   Insys_Anthem_003670937
Insys_Anthem_003670954                   Insys_Anthem_003670954
Insys_Anthem_003670965                   Insys_Anthem_003670965
Insys_Anthem_003670973                   Insys_Anthem_003670973
Insys_Anthem_003671006                   Insys_Anthem_003671006
Insys_Anthem_003671014                   Insys_Anthem_003671014
Insys_Anthem_003671030                   Insys_Anthem_003671030
Insys_Anthem_003671055                   Insys_Anthem_003671055
Insys_Anthem_003671134                   Insys_Anthem_003671134
Insys_Anthem_003671173                   Insys_Anthem_003671173
Insys_Anthem_003671175                   Insys_Anthem_003671175
Insys_Anthem_003671182                   Insys_Anthem_003671182
Insys_Anthem_003671209                   Insys_Anthem_003671209
Insys_Anthem_003671221                   Insys_Anthem_003671221
Insys_Anthem_003671272                   Insys_Anthem_003671272
Insys_Anthem_003671298                   Insys_Anthem_003671298
Insys_Anthem_003671305                   Insys_Anthem_003671305
Insys_Anthem_003671342                   Insys_Anthem_003671342
Insys_Anthem_003671403                   Insys_Anthem_003671403
Insys_Anthem_003671450                   Insys_Anthem_003671450
Insys_Anthem_003671497                   Insys_Anthem_003671497
Insys_Anthem_003671573                   Insys_Anthem_003671573
Insys_Anthem_003671629                   Insys_Anthem_003671629
Insys_Anthem_003671639                   Insys_Anthem_003671639
Insys_Anthem_003671646                   Insys_Anthem_003671646
Insys_Anthem_003671648                   Insys_Anthem_003671648
Insys_Anthem_003671792                   Insys_Anthem_003671792
Insys_Anthem_003671827                   Insys_Anthem_003671827

                                                    3342
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3344 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003671886                   Insys_Anthem_003671886
Insys_Anthem_003671924                   Insys_Anthem_003671924
Insys_Anthem_003672                      Insys_Anthem_003737
Insys_Anthem_003672015                   Insys_Anthem_003672015
Insys_Anthem_003672253                   Insys_Anthem_003672253
Insys_Anthem_003672260                   Insys_Anthem_003672260
Insys_Anthem_003672342                   Insys_Anthem_003672342
Insys_Anthem_003672426                   Insys_Anthem_003672426
Insys_Anthem_003672465                   Insys_Anthem_003672465
Insys_Anthem_003672472                   Insys_Anthem_003672472
Insys_Anthem_003672506                   Insys_Anthem_003672506
Insys_Anthem_003672533                   Insys_Anthem_003672533
Insys_Anthem_003672552                   Insys_Anthem_003672552
Insys_Anthem_003672561                   Insys_Anthem_003672561
Insys_Anthem_003672619                   Insys_Anthem_003672619
Insys_Anthem_003672621                   Insys_Anthem_003672621
Insys_Anthem_003672640                   Insys_Anthem_003672640
Insys_Anthem_003672810                   Insys_Anthem_003672810
Insys_Anthem_003672900                   Insys_Anthem_003672900
Insys_Anthem_003672938                   Insys_Anthem_003672938
Insys_Anthem_003673041                   Insys_Anthem_003673041
Insys_Anthem_003673045                   Insys_Anthem_003673045
Insys_Anthem_003673066                   Insys_Anthem_003673066
Insys_Anthem_003673157                   Insys_Anthem_003673157
Insys_Anthem_003673190                   Insys_Anthem_003673190
Insys_Anthem_003673552                   Insys_Anthem_003673552
Insys_Anthem_003673576                   Insys_Anthem_003673576
Insys_Anthem_003673599                   Insys_Anthem_003673599
Insys_Anthem_003673643                   Insys_Anthem_003673643
Insys_Anthem_003673688                   Insys_Anthem_003673688
Insys_Anthem_003673698                   Insys_Anthem_003673698
Insys_Anthem_003673701                   Insys_Anthem_003673701
Insys_Anthem_003673711                   Insys_Anthem_003673711
Insys_Anthem_003673734                   Insys_Anthem_003673734
Insys_Anthem_003673793                   Insys_Anthem_003673793
Insys_Anthem_003673877                   Insys_Anthem_003673877
Insys_Anthem_003673894                   Insys_Anthem_003673894
Insys_Anthem_003673915                   Insys_Anthem_003673915
Insys_Anthem_003673928                   Insys_Anthem_003673928
Insys_Anthem_003673929                   Insys_Anthem_003673929
Insys_Anthem_003673946                   Insys_Anthem_003673946
Insys_Anthem_003674003                   Insys_Anthem_003674003
Insys_Anthem_003674117                   Insys_Anthem_003674117
Insys_Anthem_003674134                   Insys_Anthem_003674134
Insys_Anthem_003674142                   Insys_Anthem_003674142
Insys_Anthem_003674153                   Insys_Anthem_003674153
Insys_Anthem_003674168                   Insys_Anthem_003674168

                                                    3343
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3345 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003674172                   Insys_Anthem_003674172
Insys_Anthem_003674280                   Insys_Anthem_003674280
Insys_Anthem_003674282                   Insys_Anthem_003674282
Insys_Anthem_003674310                   Insys_Anthem_003674310
Insys_Anthem_003674381                   Insys_Anthem_003674381
Insys_Anthem_003674397                   Insys_Anthem_003674397
Insys_Anthem_003674512                   Insys_Anthem_003674512
Insys_Anthem_003674537                   Insys_Anthem_003674537
Insys_Anthem_003674584                   Insys_Anthem_003674584
Insys_Anthem_003674600                   Insys_Anthem_003674600
Insys_Anthem_003674621                   Insys_Anthem_003674621
Insys_Anthem_003674810                   Insys_Anthem_003674810
Insys_Anthem_003674913                   Insys_Anthem_003674913
Insys_Anthem_003674919                   Insys_Anthem_003674919
Insys_Anthem_003674962                   Insys_Anthem_003674962
Insys_Anthem_003675012                   Insys_Anthem_003675012
Insys_Anthem_003675070                   Insys_Anthem_003675070
Insys_Anthem_003675084                   Insys_Anthem_003675084
Insys_Anthem_003675117                   Insys_Anthem_003675117
Insys_Anthem_003675120                   Insys_Anthem_003675120
Insys_Anthem_003675134                   Insys_Anthem_003675134
Insys_Anthem_003675141                   Insys_Anthem_003675141
Insys_Anthem_003675170                   Insys_Anthem_003675170
Insys_Anthem_003675198                   Insys_Anthem_003675198
Insys_Anthem_003675203                   Insys_Anthem_003675203
Insys_Anthem_003675338                   Insys_Anthem_003675338
Insys_Anthem_003675548                   Insys_Anthem_003675548
Insys_Anthem_003675772                   Insys_Anthem_003675772
Insys_Anthem_003675841                   Insys_Anthem_003675841
Insys_Anthem_003675881                   Insys_Anthem_003675881
Insys_Anthem_003675913                   Insys_Anthem_003675913
Insys_Anthem_003675975                   Insys_Anthem_003675975
Insys_Anthem_003676024                   Insys_Anthem_003676024
Insys_Anthem_003676072                   Insys_Anthem_003676072
Insys_Anthem_003676186                   Insys_Anthem_003676186
Insys_Anthem_003676228                   Insys_Anthem_003676228
Insys_Anthem_003676273                   Insys_Anthem_003676273
Insys_Anthem_003676359                   Insys_Anthem_003676359
Insys_Anthem_003676369                   Insys_Anthem_003676369
Insys_Anthem_003676472                   Insys_Anthem_003676472
Insys_Anthem_003676475                   Insys_Anthem_003676475
Insys_Anthem_003676518                   Insys_Anthem_003676518
Insys_Anthem_003676620                   Insys_Anthem_003676620
Insys_Anthem_003676808                   Insys_Anthem_003676808
Insys_Anthem_003676813                   Insys_Anthem_003676813
Insys_Anthem_003676845                   Insys_Anthem_003676845
Insys_Anthem_003676860                   Insys_Anthem_003676860

                                                    3344
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3346 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003676870                   Insys_Anthem_003676870
Insys_Anthem_003676882                   Insys_Anthem_003676882
Insys_Anthem_003676896                   Insys_Anthem_003676896
Insys_Anthem_003676908                   Insys_Anthem_003676908
Insys_Anthem_003676961                   Insys_Anthem_003676961
Insys_Anthem_003676996                   Insys_Anthem_003676996
Insys_Anthem_003677034                   Insys_Anthem_003677034
Insys_Anthem_003677174                   Insys_Anthem_003677174
Insys_Anthem_003677266                   Insys_Anthem_003677266
Insys_Anthem_003677343                   Insys_Anthem_003677343
Insys_Anthem_003677365                   Insys_Anthem_003677365
Insys_Anthem_003677394                   Insys_Anthem_003677394
Insys_Anthem_003677402                   Insys_Anthem_003677402
Insys_Anthem_003677444                   Insys_Anthem_003677444
Insys_Anthem_003677450                   Insys_Anthem_003677450
Insys_Anthem_003677461                   Insys_Anthem_003677461
Insys_Anthem_003677611                   Insys_Anthem_003677611
Insys_Anthem_003677655                   Insys_Anthem_003677655
Insys_Anthem_003677717                   Insys_Anthem_003677717
Insys_Anthem_003677781                   Insys_Anthem_003677781
Insys_Anthem_003677928                   Insys_Anthem_003677928
Insys_Anthem_003678000                   Insys_Anthem_003678000
Insys_Anthem_003678038                   Insys_Anthem_003678038
Insys_Anthem_003678140                   Insys_Anthem_003678140
Insys_Anthem_003678153                   Insys_Anthem_003678153
Insys_Anthem_003678241                   Insys_Anthem_003678241
Insys_Anthem_003678277                   Insys_Anthem_003678277
Insys_Anthem_003678345                   Insys_Anthem_003678345
Insys_Anthem_003678417                   Insys_Anthem_003678417
Insys_Anthem_003678449                   Insys_Anthem_003678449
Insys_Anthem_003678451                   Insys_Anthem_003678451
Insys_Anthem_003678458                   Insys_Anthem_003678458
Insys_Anthem_003678463                   Insys_Anthem_003678463
Insys_Anthem_003678469                   Insys_Anthem_003678469
Insys_Anthem_003678483                   Insys_Anthem_003678483
Insys_Anthem_003678491                   Insys_Anthem_003678491
Insys_Anthem_003678506                   Insys_Anthem_003678506
Insys_Anthem_003678509                   Insys_Anthem_003678509
Insys_Anthem_003678543                   Insys_Anthem_003678543
Insys_Anthem_003678608                   Insys_Anthem_003678608
Insys_Anthem_003678649                   Insys_Anthem_003678649
Insys_Anthem_003678654                   Insys_Anthem_003678654
Insys_Anthem_003678661                   Insys_Anthem_003678661
Insys_Anthem_003678696                   Insys_Anthem_003678696
Insys_Anthem_003678701                   Insys_Anthem_003678701
Insys_Anthem_003678884                   Insys_Anthem_003678884
Insys_Anthem_003678891                   Insys_Anthem_003678891

                                                    3345
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3347 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003678934                   Insys_Anthem_003678934
Insys_Anthem_003678988                   Insys_Anthem_003678988
Insys_Anthem_003679046                   Insys_Anthem_003679046
Insys_Anthem_003679249                   Insys_Anthem_003679249
Insys_Anthem_003679259                   Insys_Anthem_003679259
Insys_Anthem_003679282                   Insys_Anthem_003679282
Insys_Anthem_003679301                   Insys_Anthem_003679301
Insys_Anthem_003679319                   Insys_Anthem_003679319
Insys_Anthem_003679321                   Insys_Anthem_003679321
Insys_Anthem_003679340                   Insys_Anthem_003679340
Insys_Anthem_003679353                   Insys_Anthem_003679353
Insys_Anthem_003679355                   Insys_Anthem_003679355
Insys_Anthem_003679377                   Insys_Anthem_003679377
Insys_Anthem_003679395                   Insys_Anthem_003679395
Insys_Anthem_003679423                   Insys_Anthem_003679423
Insys_Anthem_003679425                   Insys_Anthem_003679425
Insys_Anthem_003679443                   Insys_Anthem_003679443
Insys_Anthem_003679476                   Insys_Anthem_003679476
Insys_Anthem_003679477                   Insys_Anthem_003679477
Insys_Anthem_003679546                   Insys_Anthem_003679546
Insys_Anthem_003679579                   Insys_Anthem_003679579
Insys_Anthem_003679586                   Insys_Anthem_003679586
Insys_Anthem_003679614                   Insys_Anthem_003679614
Insys_Anthem_003679636                   Insys_Anthem_003679636
Insys_Anthem_003679646                   Insys_Anthem_003679646
Insys_Anthem_003679687                   Insys_Anthem_003679687
Insys_Anthem_003679698                   Insys_Anthem_003679698
Insys_Anthem_003679729                   Insys_Anthem_003679729
Insys_Anthem_003679731                   Insys_Anthem_003679731
Insys_Anthem_003679770                   Insys_Anthem_003679770
Insys_Anthem_003679782                   Insys_Anthem_003679782
Insys_Anthem_003679861                   Insys_Anthem_003679861
Insys_Anthem_003679868                   Insys_Anthem_003679868
Insys_Anthem_003680009                   Insys_Anthem_003680009
Insys_Anthem_003680097                   Insys_Anthem_003680097
Insys_Anthem_003680102                   Insys_Anthem_003680102
Insys_Anthem_003680201                   Insys_Anthem_003680201
Insys_Anthem_003680243                   Insys_Anthem_003680243
Insys_Anthem_003680275                   Insys_Anthem_003680275
Insys_Anthem_003680323                   Insys_Anthem_003680323
Insys_Anthem_003680434                   Insys_Anthem_003680434
Insys_Anthem_003680521                   Insys_Anthem_003680521
Insys_Anthem_003680651                   Insys_Anthem_003680651
Insys_Anthem_003680703                   Insys_Anthem_003680703
Insys_Anthem_003680706                   Insys_Anthem_003680706
Insys_Anthem_003680735                   Insys_Anthem_003680735
Insys_Anthem_003680747                   Insys_Anthem_003680747

                                                    3346
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3348 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003680774                   Insys_Anthem_003680774
Insys_Anthem_003680822                   Insys_Anthem_003680822
Insys_Anthem_003681009                   Insys_Anthem_003681009
Insys_Anthem_003681018                   Insys_Anthem_003681018
Insys_Anthem_003681138                   Insys_Anthem_003681138
Insys_Anthem_003681188                   Insys_Anthem_003681188
Insys_Anthem_003681273                   Insys_Anthem_003681273
Insys_Anthem_003681353                   Insys_Anthem_003681353
Insys_Anthem_003681548                   Insys_Anthem_003681548
Insys_Anthem_003681615                   Insys_Anthem_003681615
Insys_Anthem_003681616                   Insys_Anthem_003681616
Insys_Anthem_003681625                   Insys_Anthem_003681625
Insys_Anthem_003681649                   Insys_Anthem_003681649
Insys_Anthem_003681658                   Insys_Anthem_003681658
Insys_Anthem_003681783                   Insys_Anthem_003681783
Insys_Anthem_003681821                   Insys_Anthem_003681821
Insys_Anthem_003681835                   Insys_Anthem_003681835
Insys_Anthem_003681838                   Insys_Anthem_003681838
Insys_Anthem_003681857                   Insys_Anthem_003681857
Insys_Anthem_003681949                   Insys_Anthem_003681949
Insys_Anthem_003682005                   Insys_Anthem_003682005
Insys_Anthem_003682006                   Insys_Anthem_003682006
Insys_Anthem_003682011                   Insys_Anthem_003682011
Insys_Anthem_003682037                   Insys_Anthem_003682037
Insys_Anthem_003682043                   Insys_Anthem_003682043
Insys_Anthem_003682073                   Insys_Anthem_003682073
Insys_Anthem_003682087                   Insys_Anthem_003682087
Insys_Anthem_003682111                   Insys_Anthem_003682111
Insys_Anthem_003682198                   Insys_Anthem_003682198
Insys_Anthem_003682209                   Insys_Anthem_003682209
Insys_Anthem_003682210                   Insys_Anthem_003682210
Insys_Anthem_003682236                   Insys_Anthem_003682236
Insys_Anthem_003682237                   Insys_Anthem_003682237
Insys_Anthem_003682255                   Insys_Anthem_003682255
Insys_Anthem_003682290                   Insys_Anthem_003682290
Insys_Anthem_003682291                   Insys_Anthem_003682291
Insys_Anthem_003682329                   Insys_Anthem_003682329
Insys_Anthem_003682333                   Insys_Anthem_003682333
Insys_Anthem_003682355                   Insys_Anthem_003682355
Insys_Anthem_003682408                   Insys_Anthem_003682408
Insys_Anthem_003682423                   Insys_Anthem_003682423
Insys_Anthem_003682439                   Insys_Anthem_003682439
Insys_Anthem_003682459                   Insys_Anthem_003682459
Insys_Anthem_003682470                   Insys_Anthem_003682470
Insys_Anthem_003682471                   Insys_Anthem_003682471
Insys_Anthem_003682493                   Insys_Anthem_003682493
Insys_Anthem_003682504                   Insys_Anthem_003682504

                                                    3347
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3349 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003682513                   Insys_Anthem_003682513
Insys_Anthem_003682524                   Insys_Anthem_003682524
Insys_Anthem_003682525                   Insys_Anthem_003682525
Insys_Anthem_003682561                   Insys_Anthem_003682561
Insys_Anthem_003682680                   Insys_Anthem_003682680
Insys_Anthem_003682713                   Insys_Anthem_003682713
Insys_Anthem_003682721                   Insys_Anthem_003682721
Insys_Anthem_003682722                   Insys_Anthem_003682722
Insys_Anthem_003682771                   Insys_Anthem_003682771
Insys_Anthem_003682870                   Insys_Anthem_003682870
Insys_Anthem_003683004                   Insys_Anthem_003683004
Insys_Anthem_003683120                   Insys_Anthem_003683120
Insys_Anthem_003683121                   Insys_Anthem_003683121
Insys_Anthem_003683168                   Insys_Anthem_003683168
Insys_Anthem_003683197                   Insys_Anthem_003683197
Insys_Anthem_003683212                   Insys_Anthem_003683212
Insys_Anthem_003683255                   Insys_Anthem_003683255
Insys_Anthem_003683256                   Insys_Anthem_003683256
Insys_Anthem_003683281                   Insys_Anthem_003683281
Insys_Anthem_003683291                   Insys_Anthem_003683291
Insys_Anthem_003683334                   Insys_Anthem_003683334
Insys_Anthem_003683335                   Insys_Anthem_003683335
Insys_Anthem_003683357                   Insys_Anthem_003683357
Insys_Anthem_003683424                   Insys_Anthem_003683424
Insys_Anthem_003683436                   Insys_Anthem_003683436
Insys_Anthem_003683444                   Insys_Anthem_003683444
Insys_Anthem_003683545                   Insys_Anthem_003683545
Insys_Anthem_003683565                   Insys_Anthem_003683565
Insys_Anthem_003683572                   Insys_Anthem_003683572
Insys_Anthem_003683654                   Insys_Anthem_003683654
Insys_Anthem_003683703                   Insys_Anthem_003683703
Insys_Anthem_003683704                   Insys_Anthem_003683704
Insys_Anthem_003683905                   Insys_Anthem_003683905
Insys_Anthem_003683950                   Insys_Anthem_003683950
Insys_Anthem_003684106                   Insys_Anthem_003684106
Insys_Anthem_003684140                   Insys_Anthem_003684140
Insys_Anthem_003684175                   Insys_Anthem_003684175
Insys_Anthem_003684245                   Insys_Anthem_003684245
Insys_Anthem_003684318                   Insys_Anthem_003684318
Insys_Anthem_003684326                   Insys_Anthem_003684326
Insys_Anthem_003684342                   Insys_Anthem_003684342
Insys_Anthem_003684351                   Insys_Anthem_003684351
Insys_Anthem_003684397                   Insys_Anthem_003684397
Insys_Anthem_003684410                   Insys_Anthem_003684410
Insys_Anthem_003684466                   Insys_Anthem_003684466
Insys_Anthem_003684481                   Insys_Anthem_003684481
Insys_Anthem_003684521                   Insys_Anthem_003684521

                                                    3348
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3350 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003684590                   Insys_Anthem_003684590
Insys_Anthem_003684630                   Insys_Anthem_003684630
Insys_Anthem_003684656                   Insys_Anthem_003684656
Insys_Anthem_003684708                   Insys_Anthem_003684708
Insys_Anthem_003684709                   Insys_Anthem_003684709
Insys_Anthem_003684738                   Insys_Anthem_003684738
Insys_Anthem_003684828                   Insys_Anthem_003684828
Insys_Anthem_003684832                   Insys_Anthem_003684832
Insys_Anthem_003684834                   Insys_Anthem_003684834
Insys_Anthem_003684857                   Insys_Anthem_003684857
Insys_Anthem_003684858                   Insys_Anthem_003684858
Insys_Anthem_003684865                   Insys_Anthem_003684865
Insys_Anthem_003684991                   Insys_Anthem_003684991
Insys_Anthem_003685000                   Insys_Anthem_003685000
Insys_Anthem_003685042                   Insys_Anthem_003685042
Insys_Anthem_003685070                   Insys_Anthem_003685070
Insys_Anthem_003685081                   Insys_Anthem_003685081
Insys_Anthem_003685082                   Insys_Anthem_003685082
Insys_Anthem_003685083                   Insys_Anthem_003685083
Insys_Anthem_003685092                   Insys_Anthem_003685092
Insys_Anthem_003685166                   Insys_Anthem_003685166
Insys_Anthem_003685219                   Insys_Anthem_003685219
Insys_Anthem_003685253                   Insys_Anthem_003685253
Insys_Anthem_003685305                   Insys_Anthem_003685305
Insys_Anthem_003685310                   Insys_Anthem_003685310
Insys_Anthem_003685362                   Insys_Anthem_003685362
Insys_Anthem_003685414                   Insys_Anthem_003685414
Insys_Anthem_003685442                   Insys_Anthem_003685442
Insys_Anthem_003685483                   Insys_Anthem_003685483
Insys_Anthem_003685492                   Insys_Anthem_003685492
Insys_Anthem_003685578                   Insys_Anthem_003685578
Insys_Anthem_003685591                   Insys_Anthem_003685591
Insys_Anthem_003685658                   Insys_Anthem_003685658
Insys_Anthem_003685685                   Insys_Anthem_003685685
Insys_Anthem_003685797                   Insys_Anthem_003685797
Insys_Anthem_003685863                   Insys_Anthem_003685863
Insys_Anthem_003685871                   Insys_Anthem_003685871
Insys_Anthem_003685920                   Insys_Anthem_003685920
Insys_Anthem_003685963                   Insys_Anthem_003685963
Insys_Anthem_003686128                   Insys_Anthem_003686128
Insys_Anthem_003686138                   Insys_Anthem_003686138
Insys_Anthem_003686215                   Insys_Anthem_003686215
Insys_Anthem_003686370                   Insys_Anthem_003686370
Insys_Anthem_003686416                   Insys_Anthem_003686416
Insys_Anthem_003686581                   Insys_Anthem_003686581
Insys_Anthem_003686613                   Insys_Anthem_003686613
Insys_Anthem_003686698                   Insys_Anthem_003686698

                                                    3349
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3351 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003686703                   Insys_Anthem_003686703
Insys_Anthem_003686746                   Insys_Anthem_003686746
Insys_Anthem_003686812                   Insys_Anthem_003686812
Insys_Anthem_003686854                   Insys_Anthem_003686854
Insys_Anthem_003686877                   Insys_Anthem_003686877
Insys_Anthem_003686937                   Insys_Anthem_003686937
Insys_Anthem_003687099                   Insys_Anthem_003687099
Insys_Anthem_003687169                   Insys_Anthem_003687169
Insys_Anthem_003687229                   Insys_Anthem_003687229
Insys_Anthem_003687265                   Insys_Anthem_003687265
Insys_Anthem_003687270                   Insys_Anthem_003687270
Insys_Anthem_003687365                   Insys_Anthem_003687365
Insys_Anthem_003687380                   Insys_Anthem_003687380
Insys_Anthem_003687411                   Insys_Anthem_003687411
Insys_Anthem_003687431                   Insys_Anthem_003687431
Insys_Anthem_003687458                   Insys_Anthem_003687458
Insys_Anthem_003687662                   Insys_Anthem_003687662
Insys_Anthem_003687748                   Insys_Anthem_003687748
Insys_Anthem_003687763                   Insys_Anthem_003687763
Insys_Anthem_003687872                   Insys_Anthem_003687872
Insys_Anthem_003687934                   Insys_Anthem_003687934
Insys_Anthem_003687961                   Insys_Anthem_003687961
Insys_Anthem_003688005                   Insys_Anthem_003688005
Insys_Anthem_003688144                   Insys_Anthem_003688144
Insys_Anthem_003688185                   Insys_Anthem_003688185
Insys_Anthem_003688193                   Insys_Anthem_003688193
Insys_Anthem_003688217                   Insys_Anthem_003688217
Insys_Anthem_003688422                   Insys_Anthem_003688422
Insys_Anthem_003688439                   Insys_Anthem_003688439
Insys_Anthem_003688554                   Insys_Anthem_003688554
Insys_Anthem_003688662                   Insys_Anthem_003688662
Insys_Anthem_003688723                   Insys_Anthem_003688723
Insys_Anthem_003688743                   Insys_Anthem_003688743
Insys_Anthem_003688764                   Insys_Anthem_003688764
Insys_Anthem_003688774                   Insys_Anthem_003688774
Insys_Anthem_003688791                   Insys_Anthem_003688791
Insys_Anthem_003688810                   Insys_Anthem_003688810
Insys_Anthem_003689157                   Insys_Anthem_003689157
Insys_Anthem_003689180                   Insys_Anthem_003689180
Insys_Anthem_003689203                   Insys_Anthem_003689203
Insys_Anthem_003689207                   Insys_Anthem_003689207
Insys_Anthem_003689230                   Insys_Anthem_003689230
Insys_Anthem_003689286                   Insys_Anthem_003689286
Insys_Anthem_003689332                   Insys_Anthem_003689332
Insys_Anthem_003689445                   Insys_Anthem_003689445
Insys_Anthem_003689446                   Insys_Anthem_003689446
Insys_Anthem_003689493                   Insys_Anthem_003689493

                                                    3350
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3352 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003689506                   Insys_Anthem_003689506
Insys_Anthem_003689584                   Insys_Anthem_003689584
Insys_Anthem_003689611                   Insys_Anthem_003689611
Insys_Anthem_003689634                   Insys_Anthem_003689634
Insys_Anthem_003689635                   Insys_Anthem_003689635
Insys_Anthem_003689665                   Insys_Anthem_003689665
Insys_Anthem_003689703                   Insys_Anthem_003689703
Insys_Anthem_003689765                   Insys_Anthem_003689765
Insys_Anthem_003689775                   Insys_Anthem_003689775
Insys_Anthem_003689819                   Insys_Anthem_003689819
Insys_Anthem_003689829                   Insys_Anthem_003689829
Insys_Anthem_003689832                   Insys_Anthem_003689832
Insys_Anthem_003689834                   Insys_Anthem_003689834
Insys_Anthem_003689836                   Insys_Anthem_003689836
Insys_Anthem_003689838                   Insys_Anthem_003689838
Insys_Anthem_003689840                   Insys_Anthem_003689840
Insys_Anthem_003689860                   Insys_Anthem_003689860
Insys_Anthem_003689890                   Insys_Anthem_003689890
Insys_Anthem_003689981                   Insys_Anthem_003689981
Insys_Anthem_003690037                   Insys_Anthem_003690037
Insys_Anthem_003690059                   Insys_Anthem_003690059
Insys_Anthem_003690102                   Insys_Anthem_003690102
Insys_Anthem_003690132                   Insys_Anthem_003690132
Insys_Anthem_003690150                   Insys_Anthem_003690150
Insys_Anthem_003690180                   Insys_Anthem_003690180
Insys_Anthem_003690196                   Insys_Anthem_003690196
Insys_Anthem_003690206                   Insys_Anthem_003690206
Insys_Anthem_003690219                   Insys_Anthem_003690219
Insys_Anthem_003690246                   Insys_Anthem_003690246
Insys_Anthem_003690270                   Insys_Anthem_003690270
Insys_Anthem_003690342                   Insys_Anthem_003690342
Insys_Anthem_003690344                   Insys_Anthem_003690344
Insys_Anthem_003690514                   Insys_Anthem_003690514
Insys_Anthem_003690529                   Insys_Anthem_003690529
Insys_Anthem_003690550                   Insys_Anthem_003690550
Insys_Anthem_003690573                   Insys_Anthem_003690573
Insys_Anthem_003690579                   Insys_Anthem_003690579
Insys_Anthem_003690584                   Insys_Anthem_003690584
Insys_Anthem_003690619                   Insys_Anthem_003690619
Insys_Anthem_003690641                   Insys_Anthem_003690641
Insys_Anthem_003690793                   Insys_Anthem_003690793
Insys_Anthem_003690834                   Insys_Anthem_003690834
Insys_Anthem_003690856                   Insys_Anthem_003690856
Insys_Anthem_003690920                   Insys_Anthem_003690920
Insys_Anthem_003690949                   Insys_Anthem_003690949
Insys_Anthem_003690960                   Insys_Anthem_003690960
Insys_Anthem_003691019                   Insys_Anthem_003691019

                                                    3351
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3353 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003691035                   Insys_Anthem_003691035
Insys_Anthem_003691074                   Insys_Anthem_003691074
Insys_Anthem_003691123                   Insys_Anthem_003691123
Insys_Anthem_003691160                   Insys_Anthem_003691160
Insys_Anthem_003691186                   Insys_Anthem_003691186
Insys_Anthem_003691256                   Insys_Anthem_003691256
Insys_Anthem_003691263                   Insys_Anthem_003691263
Insys_Anthem_003691315                   Insys_Anthem_003691315
Insys_Anthem_003691362                   Insys_Anthem_003691362
Insys_Anthem_003691397                   Insys_Anthem_003691397
Insys_Anthem_003691425                   Insys_Anthem_003691425
Insys_Anthem_003691435                   Insys_Anthem_003691435
Insys_Anthem_003691455                   Insys_Anthem_003691455
Insys_Anthem_003691466                   Insys_Anthem_003691466
Insys_Anthem_003691497                   Insys_Anthem_003691497
Insys_Anthem_003691522                   Insys_Anthem_003691522
Insys_Anthem_003691580                   Insys_Anthem_003691580
Insys_Anthem_003691639                   Insys_Anthem_003691639
Insys_Anthem_003691698                   Insys_Anthem_003691698
Insys_Anthem_003691715                   Insys_Anthem_003691715
Insys_Anthem_003691879                   Insys_Anthem_003691879
Insys_Anthem_003691899                   Insys_Anthem_003691899
Insys_Anthem_003691919                   Insys_Anthem_003691919
Insys_Anthem_003691948                   Insys_Anthem_003691948
Insys_Anthem_003691955                   Insys_Anthem_003691955
Insys_Anthem_003692054                   Insys_Anthem_003692054
Insys_Anthem_003692197                   Insys_Anthem_003692197
Insys_Anthem_003692216                   Insys_Anthem_003692216
Insys_Anthem_003692250                   Insys_Anthem_003692250
Insys_Anthem_003692253                   Insys_Anthem_003692253
Insys_Anthem_003692270                   Insys_Anthem_003692270
Insys_Anthem_003692323                   Insys_Anthem_003692323
Insys_Anthem_003692325                   Insys_Anthem_003692325
Insys_Anthem_003692384                   Insys_Anthem_003692384
Insys_Anthem_003692427                   Insys_Anthem_003692427
Insys_Anthem_003692443                   Insys_Anthem_003692443
Insys_Anthem_003692448                   Insys_Anthem_003692448
Insys_Anthem_003692556                   Insys_Anthem_003692556
Insys_Anthem_003692564                   Insys_Anthem_003692564
Insys_Anthem_003692589                   Insys_Anthem_003692589
Insys_Anthem_003692620                   Insys_Anthem_003692620
Insys_Anthem_003692627                   Insys_Anthem_003692627
Insys_Anthem_003692669                   Insys_Anthem_003692669
Insys_Anthem_003692702                   Insys_Anthem_003692702
Insys_Anthem_003692733                   Insys_Anthem_003692733
Insys_Anthem_003692872                   Insys_Anthem_003692872
Insys_Anthem_003692911                   Insys_Anthem_003692911

                                                    3352
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3354 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003693156                   Insys_Anthem_003693156
Insys_Anthem_003693204                   Insys_Anthem_003693204
Insys_Anthem_003693279                   Insys_Anthem_003693279
Insys_Anthem_003693287                   Insys_Anthem_003693287
Insys_Anthem_003693328                   Insys_Anthem_003693328
Insys_Anthem_003693339                   Insys_Anthem_003693339
Insys_Anthem_003693379                   Insys_Anthem_003693379
Insys_Anthem_003693395                   Insys_Anthem_003693395
Insys_Anthem_003693431                   Insys_Anthem_003693431
Insys_Anthem_003693458                   Insys_Anthem_003693458
Insys_Anthem_003693464                   Insys_Anthem_003693464
Insys_Anthem_003693969                   Insys_Anthem_003693969
Insys_Anthem_003693996                   Insys_Anthem_003693996
Insys_Anthem_003694052                   Insys_Anthem_003694052
Insys_Anthem_003694124                   Insys_Anthem_003694124
Insys_Anthem_003694173                   Insys_Anthem_003694173
Insys_Anthem_003694287                   Insys_Anthem_003694287
Insys_Anthem_003694369                   Insys_Anthem_003694369
Insys_Anthem_003694549                   Insys_Anthem_003694549
Insys_Anthem_003694586                   Insys_Anthem_003694586
Insys_Anthem_003694601                   Insys_Anthem_003694601
Insys_Anthem_003694603                   Insys_Anthem_003694603
Insys_Anthem_003694621                   Insys_Anthem_003694621
Insys_Anthem_003694688                   Insys_Anthem_003694688
Insys_Anthem_003694971                   Insys_Anthem_003694971
Insys_Anthem_003695008                   Insys_Anthem_003695008
Insys_Anthem_003695055                   Insys_Anthem_003695055
Insys_Anthem_003695168                   Insys_Anthem_003695168
Insys_Anthem_003695170                   Insys_Anthem_003695170
Insys_Anthem_003695321                   Insys_Anthem_003695321
Insys_Anthem_003695336                   Insys_Anthem_003695336
Insys_Anthem_003695650                   Insys_Anthem_003695650
Insys_Anthem_003695673                   Insys_Anthem_003695673
Insys_Anthem_003695698                   Insys_Anthem_003695698
Insys_Anthem_003695920                   Insys_Anthem_003695920
Insys_Anthem_003695971                   Insys_Anthem_003695971
Insys_Anthem_003696003                   Insys_Anthem_003696003
Insys_Anthem_003696021                   Insys_Anthem_003696021
Insys_Anthem_003696089                   Insys_Anthem_003696089
Insys_Anthem_003696123                   Insys_Anthem_003696123
Insys_Anthem_003696225                   Insys_Anthem_003696225
Insys_Anthem_003696286                   Insys_Anthem_003696286
Insys_Anthem_003696301                   Insys_Anthem_003696301
Insys_Anthem_003696357                   Insys_Anthem_003696357
Insys_Anthem_003696506                   Insys_Anthem_003696506
Insys_Anthem_003696656                   Insys_Anthem_003696656
Insys_Anthem_003696658                   Insys_Anthem_003696658

                                                    3353
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3355 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003696727                   Insys_Anthem_003696727
Insys_Anthem_003696779                   Insys_Anthem_003696779
Insys_Anthem_003696812                   Insys_Anthem_003696812
Insys_Anthem_003696820                   Insys_Anthem_003696820
Insys_Anthem_003696925                   Insys_Anthem_003696925
Insys_Anthem_003696944                   Insys_Anthem_003696944
Insys_Anthem_003697029                   Insys_Anthem_003697029
Insys_Anthem_003697103                   Insys_Anthem_003697103
Insys_Anthem_003697168                   Insys_Anthem_003697168
Insys_Anthem_003697173                   Insys_Anthem_003697173
Insys_Anthem_003697401                   Insys_Anthem_003697401
Insys_Anthem_003697406                   Insys_Anthem_003697406
Insys_Anthem_003697515                   Insys_Anthem_003697515
Insys_Anthem_003697670                   Insys_Anthem_003697670
Insys_Anthem_003697691                   Insys_Anthem_003697691
Insys_Anthem_003697693                   Insys_Anthem_003697693
Insys_Anthem_003697746                   Insys_Anthem_003697746
Insys_Anthem_003697748                   Insys_Anthem_003697748
Insys_Anthem_003698010                   Insys_Anthem_003698010
Insys_Anthem_003698020                   Insys_Anthem_003698020
Insys_Anthem_003698044                   Insys_Anthem_003698044
Insys_Anthem_003698052                   Insys_Anthem_003698052
Insys_Anthem_003698084                   Insys_Anthem_003698084
Insys_Anthem_003698122                   Insys_Anthem_003698122
Insys_Anthem_003698318                   Insys_Anthem_003698318
Insys_Anthem_003698348                   Insys_Anthem_003698348
Insys_Anthem_003698445                   Insys_Anthem_003698445
Insys_Anthem_003698468                   Insys_Anthem_003698468
Insys_Anthem_003698539                   Insys_Anthem_003698539
Insys_Anthem_003698581                   Insys_Anthem_003698581
Insys_Anthem_003698600                   Insys_Anthem_003698600
Insys_Anthem_003698707                   Insys_Anthem_003698707
Insys_Anthem_003698895                   Insys_Anthem_003698895
Insys_Anthem_003698905                   Insys_Anthem_003698905
Insys_Anthem_003698993                   Insys_Anthem_003698993
Insys_Anthem_003699025                   Insys_Anthem_003699025
Insys_Anthem_003699029                   Insys_Anthem_003699029
Insys_Anthem_003699059                   Insys_Anthem_003699059
Insys_Anthem_003699093                   Insys_Anthem_003699093
Insys_Anthem_003699107                   Insys_Anthem_003699107
Insys_Anthem_003699131                   Insys_Anthem_003699131
Insys_Anthem_003699157                   Insys_Anthem_003699157
Insys_Anthem_003699181                   Insys_Anthem_003699181
Insys_Anthem_003699227                   Insys_Anthem_003699227
Insys_Anthem_003699228                   Insys_Anthem_003699228
Insys_Anthem_003699242                   Insys_Anthem_003699242
Insys_Anthem_003699263                   Insys_Anthem_003699263

                                                    3354
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3356 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003699273                   Insys_Anthem_003699273
Insys_Anthem_003699376                   Insys_Anthem_003699376
Insys_Anthem_003699479                   Insys_Anthem_003699479
Insys_Anthem_003699635                   Insys_Anthem_003699635
Insys_Anthem_003699645                   Insys_Anthem_003699645
Insys_Anthem_003699646                   Insys_Anthem_003699646
Insys_Anthem_003699670                   Insys_Anthem_003699670
Insys_Anthem_003699712                   Insys_Anthem_003699712
Insys_Anthem_003699834                   Insys_Anthem_003699834
Insys_Anthem_003699883                   Insys_Anthem_003699883
Insys_Anthem_003699889                   Insys_Anthem_003699889
Insys_Anthem_003699926                   Insys_Anthem_003699926
Insys_Anthem_003699945                   Insys_Anthem_003699945
Insys_Anthem_003699969                   Insys_Anthem_003699969
Insys_Anthem_003699994                   Insys_Anthem_003699994
Insys_Anthem_003699997                   Insys_Anthem_003699997
Insys_Anthem_003700037                   Insys_Anthem_003700037
Insys_Anthem_003700096                   Insys_Anthem_003700096
Insys_Anthem_003700133                   Insys_Anthem_003700133
Insys_Anthem_003700168                   Insys_Anthem_003700168
Insys_Anthem_003700175                   Insys_Anthem_003700175
Insys_Anthem_003700184                   Insys_Anthem_003700184
Insys_Anthem_003700188                   Insys_Anthem_003700188
Insys_Anthem_003700198                   Insys_Anthem_003700198
Insys_Anthem_003700207                   Insys_Anthem_003700207
Insys_Anthem_003700210                   Insys_Anthem_003700210
Insys_Anthem_003700233                   Insys_Anthem_003700233
Insys_Anthem_003700252                   Insys_Anthem_003700252
Insys_Anthem_003700266                   Insys_Anthem_003700266
Insys_Anthem_003700271                   Insys_Anthem_003700271
Insys_Anthem_003700282                   Insys_Anthem_003700282
Insys_Anthem_003700292                   Insys_Anthem_003700292
Insys_Anthem_003700303                   Insys_Anthem_003700303
Insys_Anthem_003700310                   Insys_Anthem_003700310
Insys_Anthem_003700335                   Insys_Anthem_003700335
Insys_Anthem_003700350                   Insys_Anthem_003700350
Insys_Anthem_003700352                   Insys_Anthem_003700352
Insys_Anthem_003700366                   Insys_Anthem_003700366
Insys_Anthem_003700374                   Insys_Anthem_003700374
Insys_Anthem_003700379                   Insys_Anthem_003700379
Insys_Anthem_003700380                   Insys_Anthem_003700380
Insys_Anthem_003700389                   Insys_Anthem_003700389
Insys_Anthem_003700410                   Insys_Anthem_003700410
Insys_Anthem_003700413                   Insys_Anthem_003700413
Insys_Anthem_003700439                   Insys_Anthem_003700439
Insys_Anthem_003700442                   Insys_Anthem_003700442
Insys_Anthem_003700452                   Insys_Anthem_003700452

                                                    3355
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3357 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003700477                   Insys_Anthem_003700477
Insys_Anthem_003700495                   Insys_Anthem_003700495
Insys_Anthem_003700497                   Insys_Anthem_003700497
Insys_Anthem_003700512                   Insys_Anthem_003700512
Insys_Anthem_003700521                   Insys_Anthem_003700521
Insys_Anthem_003700527                   Insys_Anthem_003700527
Insys_Anthem_003700543                   Insys_Anthem_003700543
Insys_Anthem_003700547                   Insys_Anthem_003700547
Insys_Anthem_003700552                   Insys_Anthem_003700552
Insys_Anthem_003700562                   Insys_Anthem_003700562
Insys_Anthem_003700565                   Insys_Anthem_003700565
Insys_Anthem_003700574                   Insys_Anthem_003700574
Insys_Anthem_003700580                   Insys_Anthem_003700580
Insys_Anthem_003700586                   Insys_Anthem_003700586
Insys_Anthem_003700592                   Insys_Anthem_003700592
Insys_Anthem_003700601                   Insys_Anthem_003700601
Insys_Anthem_003700624                   Insys_Anthem_003700624
Insys_Anthem_003700627                   Insys_Anthem_003700627
Insys_Anthem_003700630                   Insys_Anthem_003700630
Insys_Anthem_003700640                   Insys_Anthem_003700640
Insys_Anthem_003700661                   Insys_Anthem_003700661
Insys_Anthem_003700664                   Insys_Anthem_003700664
Insys_Anthem_003700668                   Insys_Anthem_003700668
Insys_Anthem_003700670                   Insys_Anthem_003700670
Insys_Anthem_003700688                   Insys_Anthem_003700688
Insys_Anthem_003700696                   Insys_Anthem_003700696
Insys_Anthem_003700699                   Insys_Anthem_003700699
Insys_Anthem_003700707                   Insys_Anthem_003700707
Insys_Anthem_003700709                   Insys_Anthem_003700709
Insys_Anthem_003700711                   Insys_Anthem_003700711
Insys_Anthem_003700739                   Insys_Anthem_003700739
Insys_Anthem_003700746                   Insys_Anthem_003700746
Insys_Anthem_003700773                   Insys_Anthem_003700773
Insys_Anthem_003700793                   Insys_Anthem_003700793
Insys_Anthem_003700808                   Insys_Anthem_003700808
Insys_Anthem_003700820                   Insys_Anthem_003700820
Insys_Anthem_003700826                   Insys_Anthem_003700826
Insys_Anthem_003700846                   Insys_Anthem_003700846
Insys_Anthem_003700851                   Insys_Anthem_003700851
Insys_Anthem_003700854                   Insys_Anthem_003700854
Insys_Anthem_003700869                   Insys_Anthem_003700869
Insys_Anthem_003700878                   Insys_Anthem_003700878
Insys_Anthem_003700882                   Insys_Anthem_003700882
Insys_Anthem_003700889                   Insys_Anthem_003700889
Insys_Anthem_003700892                   Insys_Anthem_003700892
Insys_Anthem_003700907                   Insys_Anthem_003700907
Insys_Anthem_003700909                   Insys_Anthem_003700909

                                                    3356
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3358 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003700911                   Insys_Anthem_003700911
Insys_Anthem_003700919                   Insys_Anthem_003700919
Insys_Anthem_003700922                   Insys_Anthem_003700922
Insys_Anthem_003700931                   Insys_Anthem_003700931
Insys_Anthem_003700945                   Insys_Anthem_003700945
Insys_Anthem_003700961                   Insys_Anthem_003700961
Insys_Anthem_003700972                   Insys_Anthem_003700972
Insys_Anthem_003700977                   Insys_Anthem_003700977
Insys_Anthem_003700993                   Insys_Anthem_003700993
Insys_Anthem_003700995                   Insys_Anthem_003700995
Insys_Anthem_003701005                   Insys_Anthem_003701005
Insys_Anthem_003701008                   Insys_Anthem_003701008
Insys_Anthem_003701010                   Insys_Anthem_003701010
Insys_Anthem_003701016                   Insys_Anthem_003701016
Insys_Anthem_003701020                   Insys_Anthem_003701020
Insys_Anthem_003701028                   Insys_Anthem_003701028
Insys_Anthem_003701050                   Insys_Anthem_003701050
Insys_Anthem_003701058                   Insys_Anthem_003701058
Insys_Anthem_003701072                   Insys_Anthem_003701072
Insys_Anthem_003701081                   Insys_Anthem_003701081
Insys_Anthem_003701088                   Insys_Anthem_003701088
Insys_Anthem_003701094                   Insys_Anthem_003701094
Insys_Anthem_003701100                   Insys_Anthem_003701100
Insys_Anthem_003701113                   Insys_Anthem_003701113
Insys_Anthem_003701119                   Insys_Anthem_003701119
Insys_Anthem_003701125                   Insys_Anthem_003701125
Insys_Anthem_003701138                   Insys_Anthem_003701138
Insys_Anthem_003701142                   Insys_Anthem_003701142
Insys_Anthem_003701144                   Insys_Anthem_003701144
Insys_Anthem_003701148                   Insys_Anthem_003701148
Insys_Anthem_003701153                   Insys_Anthem_003701153
Insys_Anthem_003701158                   Insys_Anthem_003701158
Insys_Anthem_003701160                   Insys_Anthem_003701160
Insys_Anthem_003701173                   Insys_Anthem_003701173
Insys_Anthem_003701177                   Insys_Anthem_003701177
Insys_Anthem_003701186                   Insys_Anthem_003701186
Insys_Anthem_003701196                   Insys_Anthem_003701196
Insys_Anthem_003701222                   Insys_Anthem_003701222
Insys_Anthem_003701233                   Insys_Anthem_003701233
Insys_Anthem_003701249                   Insys_Anthem_003701249
Insys_Anthem_003701251                   Insys_Anthem_003701251
Insys_Anthem_003701255                   Insys_Anthem_003701255
Insys_Anthem_003701258                   Insys_Anthem_003701258
Insys_Anthem_003701262                   Insys_Anthem_003701262
Insys_Anthem_003701264                   Insys_Anthem_003701264
Insys_Anthem_003701276                   Insys_Anthem_003701276
Insys_Anthem_003701289                   Insys_Anthem_003701289

                                                    3357
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3359 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003701298                   Insys_Anthem_003701298
Insys_Anthem_003701318                   Insys_Anthem_003701318
Insys_Anthem_003701322                   Insys_Anthem_003701322
Insys_Anthem_003701327                   Insys_Anthem_003701327
Insys_Anthem_003701337                   Insys_Anthem_003701337
Insys_Anthem_003701346                   Insys_Anthem_003701346
Insys_Anthem_003701357                   Insys_Anthem_003701357
Insys_Anthem_003701359                   Insys_Anthem_003701359
Insys_Anthem_003701361                   Insys_Anthem_003701361
Insys_Anthem_003701373                   Insys_Anthem_003701373
Insys_Anthem_003701398                   Insys_Anthem_003701398
Insys_Anthem_003701413                   Insys_Anthem_003701413
Insys_Anthem_003701414                   Insys_Anthem_003701414
Insys_Anthem_003701431                   Insys_Anthem_003701431
Insys_Anthem_003701436                   Insys_Anthem_003701436
Insys_Anthem_003701439                   Insys_Anthem_003701439
Insys_Anthem_003701441                   Insys_Anthem_003701441
Insys_Anthem_003701443                   Insys_Anthem_003701443
Insys_Anthem_003701445                   Insys_Anthem_003701445
Insys_Anthem_003701453                   Insys_Anthem_003701453
Insys_Anthem_003701470                   Insys_Anthem_003701470
Insys_Anthem_003701473                   Insys_Anthem_003701473
Insys_Anthem_003701487                   Insys_Anthem_003701487
Insys_Anthem_003701512                   Insys_Anthem_003701512
Insys_Anthem_003701513                   Insys_Anthem_003701513
Insys_Anthem_003701537                   Insys_Anthem_003701537
Insys_Anthem_003701541                   Insys_Anthem_003701541
Insys_Anthem_003701543                   Insys_Anthem_003701543
Insys_Anthem_003701545                   Insys_Anthem_003701545
Insys_Anthem_003701547                   Insys_Anthem_003701547
Insys_Anthem_003701567                   Insys_Anthem_003701567
Insys_Anthem_003701568                   Insys_Anthem_003701568
Insys_Anthem_003701572                   Insys_Anthem_003701572
Insys_Anthem_003701574                   Insys_Anthem_003701574
Insys_Anthem_003701595                   Insys_Anthem_003701595
Insys_Anthem_003701597                   Insys_Anthem_003701597
Insys_Anthem_003701606                   Insys_Anthem_003701606
Insys_Anthem_003701616                   Insys_Anthem_003701616
Insys_Anthem_003701619                   Insys_Anthem_003701619
Insys_Anthem_003701621                   Insys_Anthem_003701621
Insys_Anthem_003701623                   Insys_Anthem_003701623
Insys_Anthem_003701649                   Insys_Anthem_003701649
Insys_Anthem_003701652                   Insys_Anthem_003701652
Insys_Anthem_003701657                   Insys_Anthem_003701657
Insys_Anthem_003701678                   Insys_Anthem_003701678
Insys_Anthem_003701680                   Insys_Anthem_003701680
Insys_Anthem_003701685                   Insys_Anthem_003701685

                                                    3358
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3360 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003701688                   Insys_Anthem_003701688
Insys_Anthem_003701709                   Insys_Anthem_003701709
Insys_Anthem_003701717                   Insys_Anthem_003701717
Insys_Anthem_003701719                   Insys_Anthem_003701719
Insys_Anthem_003701733                   Insys_Anthem_003701733
Insys_Anthem_003701744                   Insys_Anthem_003701744
Insys_Anthem_003701750                   Insys_Anthem_003701750
Insys_Anthem_003701764                   Insys_Anthem_003701764
Insys_Anthem_003701771                   Insys_Anthem_003701771
Insys_Anthem_003701777                   Insys_Anthem_003701777
Insys_Anthem_003701784                   Insys_Anthem_003701784
Insys_Anthem_003701787                   Insys_Anthem_003701787
Insys_Anthem_003701810                   Insys_Anthem_003701810
Insys_Anthem_003701818                   Insys_Anthem_003701818
Insys_Anthem_003701820                   Insys_Anthem_003701820
Insys_Anthem_003701828                   Insys_Anthem_003701828
Insys_Anthem_003701844                   Insys_Anthem_003701844
Insys_Anthem_003701852                   Insys_Anthem_003701852
Insys_Anthem_003701854                   Insys_Anthem_003701854
Insys_Anthem_003701859                   Insys_Anthem_003701859
Insys_Anthem_003701905                   Insys_Anthem_003701905
Insys_Anthem_003701915                   Insys_Anthem_003701915
Insys_Anthem_003701919                   Insys_Anthem_003701919
Insys_Anthem_003701935                   Insys_Anthem_003701935
Insys_Anthem_003701947                   Insys_Anthem_003701947
Insys_Anthem_003701967                   Insys_Anthem_003701967
Insys_Anthem_003701970                   Insys_Anthem_003701970
Insys_Anthem_003701983                   Insys_Anthem_003701983
Insys_Anthem_003702002                   Insys_Anthem_003702002
Insys_Anthem_003702005                   Insys_Anthem_003702005
Insys_Anthem_003702011                   Insys_Anthem_003702011
Insys_Anthem_003702037                   Insys_Anthem_003702037
Insys_Anthem_003702044                   Insys_Anthem_003702044
Insys_Anthem_003702051                   Insys_Anthem_003702051
Insys_Anthem_003702054                   Insys_Anthem_003702054
Insys_Anthem_003702057                   Insys_Anthem_003702057
Insys_Anthem_003702062                   Insys_Anthem_003702062
Insys_Anthem_003702073                   Insys_Anthem_003702073
Insys_Anthem_003702078                   Insys_Anthem_003702078
Insys_Anthem_003702090                   Insys_Anthem_003702090
Insys_Anthem_003702101                   Insys_Anthem_003702101
Insys_Anthem_003702103                   Insys_Anthem_003702103
Insys_Anthem_003702121                   Insys_Anthem_003702121
Insys_Anthem_003702128                   Insys_Anthem_003702128
Insys_Anthem_003702135                   Insys_Anthem_003702135
Insys_Anthem_003702191                   Insys_Anthem_003702191
Insys_Anthem_003702217                   Insys_Anthem_003702217

                                                    3359
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3361 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003702234                   Insys_Anthem_003702234
Insys_Anthem_003702284                   Insys_Anthem_003702284
Insys_Anthem_003702318                   Insys_Anthem_003702318
Insys_Anthem_003702357                   Insys_Anthem_003702357
Insys_Anthem_003702459                   Insys_Anthem_003702459
Insys_Anthem_003702460                   Insys_Anthem_003702460
Insys_Anthem_003702521                   Insys_Anthem_003702521
Insys_Anthem_003702789                   Insys_Anthem_003702789
Insys_Anthem_003702820                   Insys_Anthem_003702820
Insys_Anthem_003702848                   Insys_Anthem_003702848
Insys_Anthem_003702876                   Insys_Anthem_003702876
Insys_Anthem_003702880                   Insys_Anthem_003702880
Insys_Anthem_003702930                   Insys_Anthem_003702930
Insys_Anthem_003703011                   Insys_Anthem_003703011
Insys_Anthem_003703259                   Insys_Anthem_003703259
Insys_Anthem_003703271                   Insys_Anthem_003703271
Insys_Anthem_003703287                   Insys_Anthem_003703287
Insys_Anthem_003703384                   Insys_Anthem_003703384
Insys_Anthem_003703427                   Insys_Anthem_003703427
Insys_Anthem_003703461                   Insys_Anthem_003703461
Insys_Anthem_003703553                   Insys_Anthem_003703553
Insys_Anthem_003703564                   Insys_Anthem_003703564
Insys_Anthem_003703599                   Insys_Anthem_003703599
Insys_Anthem_003703654                   Insys_Anthem_003703654
Insys_Anthem_003703742                   Insys_Anthem_003703742
Insys_Anthem_003703754                   Insys_Anthem_003703754
Insys_Anthem_003703834                   Insys_Anthem_003703834
Insys_Anthem_003703884                   Insys_Anthem_003703884
Insys_Anthem_003703890                   Insys_Anthem_003703890
Insys_Anthem_003703916                   Insys_Anthem_003703916
Insys_Anthem_003703985                   Insys_Anthem_003703985
Insys_Anthem_003704040                   Insys_Anthem_003704040
Insys_Anthem_003704130                   Insys_Anthem_003704130
Insys_Anthem_003704144                   Insys_Anthem_003704144
Insys_Anthem_003704186                   Insys_Anthem_003704186
Insys_Anthem_003704189                   Insys_Anthem_003704189
Insys_Anthem_003704264                   Insys_Anthem_003704264
Insys_Anthem_003704265                   Insys_Anthem_003704265
Insys_Anthem_003704288                   Insys_Anthem_003704288
Insys_Anthem_003704306                   Insys_Anthem_003704306
Insys_Anthem_003704327                   Insys_Anthem_003704327
Insys_Anthem_003704363                   Insys_Anthem_003704363
Insys_Anthem_003704367                   Insys_Anthem_003704367
Insys_Anthem_003704431                   Insys_Anthem_003704431
Insys_Anthem_003704463                   Insys_Anthem_003704463
Insys_Anthem_003704482                   Insys_Anthem_003704482
Insys_Anthem_003704576                   Insys_Anthem_003704576

                                                    3360
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3362 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003704727                   Insys_Anthem_003704727
Insys_Anthem_003704823                   Insys_Anthem_003704823
Insys_Anthem_003705249                   Insys_Anthem_003705249
Insys_Anthem_003705276                   Insys_Anthem_003705276
Insys_Anthem_003705349                   Insys_Anthem_003705349
Insys_Anthem_003705353                   Insys_Anthem_003705353
Insys_Anthem_003705400                   Insys_Anthem_003705400
Insys_Anthem_003705870                   Insys_Anthem_003705870
Insys_Anthem_003705907                   Insys_Anthem_003705907
Insys_Anthem_003706592                   Insys_Anthem_003706592
Insys_Anthem_003706596                   Insys_Anthem_003706596
Insys_Anthem_003706648                   Insys_Anthem_003706648
Insys_Anthem_003706705                   Insys_Anthem_003706705
Insys_Anthem_003706740                   Insys_Anthem_003706740
Insys_Anthem_003706836                   Insys_Anthem_003706836
Insys_Anthem_003706869                   Insys_Anthem_003706869
Insys_Anthem_003706913                   Insys_Anthem_003706913
Insys_Anthem_003706930                   Insys_Anthem_003706930
Insys_Anthem_003706995                   Insys_Anthem_003706995
Insys_Anthem_003707135                   Insys_Anthem_003707135
Insys_Anthem_003707190                   Insys_Anthem_003707190
Insys_Anthem_003707219                   Insys_Anthem_003707219
Insys_Anthem_003707506                   Insys_Anthem_003707506
Insys_Anthem_003707517                   Insys_Anthem_003707517
Insys_Anthem_003707734                   Insys_Anthem_003707734
Insys_Anthem_003707818                   Insys_Anthem_003707818
Insys_Anthem_003707976                   Insys_Anthem_003707976
Insys_Anthem_003708021                   Insys_Anthem_003708021
Insys_Anthem_003708024                   Insys_Anthem_003708024
Insys_Anthem_003708111                   Insys_Anthem_003708111
Insys_Anthem_003708181                   Insys_Anthem_003708181
Insys_Anthem_003708206                   Insys_Anthem_003708206
Insys_Anthem_003708228                   Insys_Anthem_003708228
Insys_Anthem_003708231                   Insys_Anthem_003708231
Insys_Anthem_003708266                   Insys_Anthem_003708266
Insys_Anthem_003708279                   Insys_Anthem_003708279
Insys_Anthem_003708327                   Insys_Anthem_003708327
Insys_Anthem_003708333                   Insys_Anthem_003708333
Insys_Anthem_003708381                   Insys_Anthem_003708381
Insys_Anthem_003708396                   Insys_Anthem_003708396
Insys_Anthem_003708421                   Insys_Anthem_003708421
Insys_Anthem_003708444                   Insys_Anthem_003708444
Insys_Anthem_003708458                   Insys_Anthem_003708458
Insys_Anthem_003708523                   Insys_Anthem_003708523
Insys_Anthem_003708645                   Insys_Anthem_003708645
Insys_Anthem_003708664                   Insys_Anthem_003708664
Insys_Anthem_003708732                   Insys_Anthem_003708732

                                                    3361
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3363 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003708766                   Insys_Anthem_003708766
Insys_Anthem_003708822                   Insys_Anthem_003708822
Insys_Anthem_003708849                   Insys_Anthem_003708849
Insys_Anthem_003708884                   Insys_Anthem_003708884
Insys_Anthem_003708950                   Insys_Anthem_003708950
Insys_Anthem_003709026                   Insys_Anthem_003709026
Insys_Anthem_003709060                   Insys_Anthem_003709060
Insys_Anthem_003709091                   Insys_Anthem_003709091
Insys_Anthem_003709141                   Insys_Anthem_003709141
Insys_Anthem_003709205                   Insys_Anthem_003709205
Insys_Anthem_003709241                   Insys_Anthem_003709241
Insys_Anthem_003709306                   Insys_Anthem_003709306
Insys_Anthem_003709385                   Insys_Anthem_003709385
Insys_Anthem_003709429                   Insys_Anthem_003709429
Insys_Anthem_003709439                   Insys_Anthem_003709439
Insys_Anthem_003709440                   Insys_Anthem_003709440
Insys_Anthem_003709453                   Insys_Anthem_003709453
Insys_Anthem_003709468                   Insys_Anthem_003709468
Insys_Anthem_003709593                   Insys_Anthem_003709593
Insys_Anthem_003709658                   Insys_Anthem_003709658
Insys_Anthem_003709698                   Insys_Anthem_003709698
Insys_Anthem_003709733                   Insys_Anthem_003709733
Insys_Anthem_003709846                   Insys_Anthem_003709846
Insys_Anthem_003709879                   Insys_Anthem_003709879
Insys_Anthem_003709893                   Insys_Anthem_003709893
Insys_Anthem_003709923                   Insys_Anthem_003709923
Insys_Anthem_003709995                   Insys_Anthem_003709995
Insys_Anthem_003710042                   Insys_Anthem_003710042
Insys_Anthem_003710099                   Insys_Anthem_003710099
Insys_Anthem_003710534                   Insys_Anthem_003710534
Insys_Anthem_003710543                   Insys_Anthem_003710543
Insys_Anthem_003710727                   Insys_Anthem_003710727
Insys_Anthem_003710767                   Insys_Anthem_003710767
Insys_Anthem_003710833                   Insys_Anthem_003710833
Insys_Anthem_003710867                   Insys_Anthem_003710867
Insys_Anthem_003710900                   Insys_Anthem_003710900
Insys_Anthem_003711143                   Insys_Anthem_003711143
Insys_Anthem_003711186                   Insys_Anthem_003711186
Insys_Anthem_003711237                   Insys_Anthem_003711237
Insys_Anthem_003711394                   Insys_Anthem_003711394
Insys_Anthem_003711423                   Insys_Anthem_003711423
Insys_Anthem_003711538                   Insys_Anthem_003711538
Insys_Anthem_003711569                   Insys_Anthem_003711569
Insys_Anthem_003711584                   Insys_Anthem_003711584
Insys_Anthem_003711591                   Insys_Anthem_003711591
Insys_Anthem_003711605                   Insys_Anthem_003711605
Insys_Anthem_003711635                   Insys_Anthem_003711635

                                                    3362
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3364 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003711644                   Insys_Anthem_003711644
Insys_Anthem_003711668                   Insys_Anthem_003711668
Insys_Anthem_003711692                   Insys_Anthem_003711692
Insys_Anthem_003711717                   Insys_Anthem_003711717
Insys_Anthem_003711892                   Insys_Anthem_003711892
Insys_Anthem_003711961                   Insys_Anthem_003711961
Insys_Anthem_003711992                   Insys_Anthem_003711992
Insys_Anthem_003712127                   Insys_Anthem_003712127
Insys_Anthem_003712203                   Insys_Anthem_003712203
Insys_Anthem_003712233                   Insys_Anthem_003712233
Insys_Anthem_003712281                   Insys_Anthem_003712281
Insys_Anthem_003712306                   Insys_Anthem_003712306
Insys_Anthem_003712331                   Insys_Anthem_003712331
Insys_Anthem_003712335                   Insys_Anthem_003712335
Insys_Anthem_003712370                   Insys_Anthem_003712370
Insys_Anthem_003712393                   Insys_Anthem_003712393
Insys_Anthem_003712400                   Insys_Anthem_003712400
Insys_Anthem_003712409                   Insys_Anthem_003712409
Insys_Anthem_003712451                   Insys_Anthem_003712451
Insys_Anthem_003712462                   Insys_Anthem_003712462
Insys_Anthem_003712498                   Insys_Anthem_003712498
Insys_Anthem_003712516                   Insys_Anthem_003712516
Insys_Anthem_003712597                   Insys_Anthem_003712597
Insys_Anthem_003712624                   Insys_Anthem_003712624
Insys_Anthem_003712653                   Insys_Anthem_003712653
Insys_Anthem_003712676                   Insys_Anthem_003712676
Insys_Anthem_003712708                   Insys_Anthem_003712708
Insys_Anthem_003712741                   Insys_Anthem_003712741
Insys_Anthem_003712765                   Insys_Anthem_003712765
Insys_Anthem_003712799                   Insys_Anthem_003712799
Insys_Anthem_003712809                   Insys_Anthem_003712809
Insys_Anthem_003712818                   Insys_Anthem_003712818
Insys_Anthem_003712827                   Insys_Anthem_003712827
Insys_Anthem_003712846                   Insys_Anthem_003712846
Insys_Anthem_003712847                   Insys_Anthem_003712847
Insys_Anthem_003712878                   Insys_Anthem_003712878
Insys_Anthem_003712897                   Insys_Anthem_003712897
Insys_Anthem_003712900                   Insys_Anthem_003712900
Insys_Anthem_003712979                   Insys_Anthem_003712979
Insys_Anthem_003712982                   Insys_Anthem_003712982
Insys_Anthem_003713017                   Insys_Anthem_003713017
Insys_Anthem_003713090                   Insys_Anthem_003713090
Insys_Anthem_003713126                   Insys_Anthem_003713126
Insys_Anthem_003713263                   Insys_Anthem_003713263
Insys_Anthem_003713643                   Insys_Anthem_003713643
Insys_Anthem_003713668                   Insys_Anthem_003713668
Insys_Anthem_003713721                   Insys_Anthem_003713721

                                                    3363
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3365 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003713783                   Insys_Anthem_003713783
Insys_Anthem_003713826                   Insys_Anthem_003713826
Insys_Anthem_003713855                   Insys_Anthem_003713855
Insys_Anthem_003713864                   Insys_Anthem_003713864
Insys_Anthem_003713876                   Insys_Anthem_003713876
Insys_Anthem_003713886                   Insys_Anthem_003713886
Insys_Anthem_003713921                   Insys_Anthem_003713921
Insys_Anthem_003714063                   Insys_Anthem_003714063
Insys_Anthem_003714211                   Insys_Anthem_003714211
Insys_Anthem_003714257                   Insys_Anthem_003714257
Insys_Anthem_003714321                   Insys_Anthem_003714321
Insys_Anthem_003714508                   Insys_Anthem_003714508
Insys_Anthem_003714606                   Insys_Anthem_003714606
Insys_Anthem_003714643                   Insys_Anthem_003714643
Insys_Anthem_003714648                   Insys_Anthem_003714648
Insys_Anthem_003714691                   Insys_Anthem_003714691
Insys_Anthem_003714716                   Insys_Anthem_003714716
Insys_Anthem_003714761                   Insys_Anthem_003714761
Insys_Anthem_003714969                   Insys_Anthem_003714969
Insys_Anthem_003715039                   Insys_Anthem_003715039
Insys_Anthem_003715047                   Insys_Anthem_003715047
Insys_Anthem_003715195                   Insys_Anthem_003715195
Insys_Anthem_003715212                   Insys_Anthem_003715212
Insys_Anthem_003715223                   Insys_Anthem_003715223
Insys_Anthem_003715230                   Insys_Anthem_003715230
Insys_Anthem_003715257                   Insys_Anthem_003715257
Insys_Anthem_003715274                   Insys_Anthem_003715274
Insys_Anthem_003715285                   Insys_Anthem_003715285
Insys_Anthem_003715306                   Insys_Anthem_003715306
Insys_Anthem_003715407                   Insys_Anthem_003715407
Insys_Anthem_003715428                   Insys_Anthem_003715428
Insys_Anthem_003716111                   Insys_Anthem_003716111
Insys_Anthem_003716125                   Insys_Anthem_003716125
Insys_Anthem_003716145                   Insys_Anthem_003716145
Insys_Anthem_003716172                   Insys_Anthem_003716172
Insys_Anthem_003716208                   Insys_Anthem_003716208
Insys_Anthem_003716255                   Insys_Anthem_003716255
Insys_Anthem_003716305                   Insys_Anthem_003716305
Insys_Anthem_003716318                   Insys_Anthem_003716318
Insys_Anthem_003716369                   Insys_Anthem_003716369
Insys_Anthem_003716374                   Insys_Anthem_003716374
Insys_Anthem_003716375                   Insys_Anthem_003716375
Insys_Anthem_003716386                   Insys_Anthem_003716386
Insys_Anthem_003716413                   Insys_Anthem_003716413
Insys_Anthem_003716414                   Insys_Anthem_003716414
Insys_Anthem_003716427                   Insys_Anthem_003716427
Insys_Anthem_003716493                   Insys_Anthem_003716493

                                                    3364
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3366 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003716511                   Insys_Anthem_003716511
Insys_Anthem_003716517                   Insys_Anthem_003716517
Insys_Anthem_003716551                   Insys_Anthem_003716551
Insys_Anthem_003716597                   Insys_Anthem_003716597
Insys_Anthem_003716608                   Insys_Anthem_003716608
Insys_Anthem_003716618                   Insys_Anthem_003716618
Insys_Anthem_003716629                   Insys_Anthem_003716629
Insys_Anthem_003716657                   Insys_Anthem_003716657
Insys_Anthem_003716689                   Insys_Anthem_003716689
Insys_Anthem_003716720                   Insys_Anthem_003716720
Insys_Anthem_003716772                   Insys_Anthem_003716772
Insys_Anthem_003716791                   Insys_Anthem_003716791
Insys_Anthem_003716942                   Insys_Anthem_003716942
Insys_Anthem_003717017                   Insys_Anthem_003717017
Insys_Anthem_003717218                   Insys_Anthem_003717218
Insys_Anthem_003717251                   Insys_Anthem_003717251
Insys_Anthem_003717286                   Insys_Anthem_003717286
Insys_Anthem_003717312                   Insys_Anthem_003717312
Insys_Anthem_003717314                   Insys_Anthem_003717314
Insys_Anthem_003717343                   Insys_Anthem_003717343
Insys_Anthem_003717377                   Insys_Anthem_003717377
Insys_Anthem_003717383                   Insys_Anthem_003717383
Insys_Anthem_003717407                   Insys_Anthem_003717407
Insys_Anthem_003717413                   Insys_Anthem_003717413
Insys_Anthem_003717455                   Insys_Anthem_003717455
Insys_Anthem_003717506                   Insys_Anthem_003717506
Insys_Anthem_003717529                   Insys_Anthem_003717529
Insys_Anthem_003717588                   Insys_Anthem_003717588
Insys_Anthem_003717593                   Insys_Anthem_003717593
Insys_Anthem_003717629                   Insys_Anthem_003717629
Insys_Anthem_003717744                   Insys_Anthem_003717744
Insys_Anthem_003717773                   Insys_Anthem_003717773
Insys_Anthem_003717806                   Insys_Anthem_003717806
Insys_Anthem_003717808                   Insys_Anthem_003717808
Insys_Anthem_003717810                   Insys_Anthem_003717810
Insys_Anthem_003717834                   Insys_Anthem_003717834
Insys_Anthem_003717876                   Insys_Anthem_003717876
Insys_Anthem_003717878                   Insys_Anthem_003717878
Insys_Anthem_003717912                   Insys_Anthem_003717912
Insys_Anthem_003717914                   Insys_Anthem_003717914
Insys_Anthem_003717922                   Insys_Anthem_003717922
Insys_Anthem_003717953                   Insys_Anthem_003717953
Insys_Anthem_003717957                   Insys_Anthem_003717957
Insys_Anthem_003717963                   Insys_Anthem_003717963
Insys_Anthem_003718013                   Insys_Anthem_003718013
Insys_Anthem_003718015                   Insys_Anthem_003718015
Insys_Anthem_003718125                   Insys_Anthem_003718125

                                                    3365
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3367 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003718149                   Insys_Anthem_003718149
Insys_Anthem_003718162                   Insys_Anthem_003718162
Insys_Anthem_003718173                   Insys_Anthem_003718173
Insys_Anthem_003718219                   Insys_Anthem_003718219
Insys_Anthem_003718253                   Insys_Anthem_003718253
Insys_Anthem_003718322                   Insys_Anthem_003718322
Insys_Anthem_003718377                   Insys_Anthem_003718377
Insys_Anthem_003718452                   Insys_Anthem_003718452
Insys_Anthem_003718477                   Insys_Anthem_003718477
Insys_Anthem_003718494                   Insys_Anthem_003718494
Insys_Anthem_003718524                   Insys_Anthem_003718524
Insys_Anthem_003718532                   Insys_Anthem_003718532
Insys_Anthem_003718572                   Insys_Anthem_003718572
Insys_Anthem_003718617                   Insys_Anthem_003718617
Insys_Anthem_003718678                   Insys_Anthem_003718678
Insys_Anthem_003718701                   Insys_Anthem_003718701
Insys_Anthem_003718731                   Insys_Anthem_003718731
Insys_Anthem_003718733                   Insys_Anthem_003718733
Insys_Anthem_003718797                   Insys_Anthem_003718797
Insys_Anthem_003718820                   Insys_Anthem_003718820
Insys_Anthem_003718925                   Insys_Anthem_003718925
Insys_Anthem_003718932                   Insys_Anthem_003718932
Insys_Anthem_003718936                   Insys_Anthem_003718936
Insys_Anthem_003718942                   Insys_Anthem_003718942
Insys_Anthem_003718959                   Insys_Anthem_003718959
Insys_Anthem_003718962                   Insys_Anthem_003718962
Insys_Anthem_003718988                   Insys_Anthem_003718988
Insys_Anthem_003718990                   Insys_Anthem_003718990
Insys_Anthem_003718993                   Insys_Anthem_003718993
Insys_Anthem_003719008                   Insys_Anthem_003719008
Insys_Anthem_003719045                   Insys_Anthem_003719045
Insys_Anthem_003719076                   Insys_Anthem_003719076
Insys_Anthem_003719125                   Insys_Anthem_003719125
Insys_Anthem_003719153                   Insys_Anthem_003719153
Insys_Anthem_003719176                   Insys_Anthem_003719176
Insys_Anthem_003719182                   Insys_Anthem_003719182
Insys_Anthem_003719187                   Insys_Anthem_003719187
Insys_Anthem_003719228                   Insys_Anthem_003719228
Insys_Anthem_003719263                   Insys_Anthem_003719263
Insys_Anthem_003719289                   Insys_Anthem_003719289
Insys_Anthem_003719310                   Insys_Anthem_003719310
Insys_Anthem_003719575                   Insys_Anthem_003719575
Insys_Anthem_003719591                   Insys_Anthem_003719591
Insys_Anthem_003719618                   Insys_Anthem_003719618
Insys_Anthem_003719636                   Insys_Anthem_003719636
Insys_Anthem_003719644                   Insys_Anthem_003719644
Insys_Anthem_003719651                   Insys_Anthem_003719651

                                                    3366
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3368 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003719652                   Insys_Anthem_003719652
Insys_Anthem_003719821                   Insys_Anthem_003719821
Insys_Anthem_003719844                   Insys_Anthem_003719844
Insys_Anthem_003719854                   Insys_Anthem_003719854
Insys_Anthem_003719875                   Insys_Anthem_003719875
Insys_Anthem_003719886                   Insys_Anthem_003719886
Insys_Anthem_003719912                   Insys_Anthem_003719912
Insys_Anthem_003719943                   Insys_Anthem_003719943
Insys_Anthem_003720025                   Insys_Anthem_003720025
Insys_Anthem_003720058                   Insys_Anthem_003720058
Insys_Anthem_003720137                   Insys_Anthem_003720137
Insys_Anthem_003720148                   Insys_Anthem_003720148
Insys_Anthem_003720172                   Insys_Anthem_003720172
Insys_Anthem_003720330                   Insys_Anthem_003720330
Insys_Anthem_003720664                   Insys_Anthem_003720664
Insys_Anthem_003720687                   Insys_Anthem_003720687
Insys_Anthem_003720694                   Insys_Anthem_003720694
Insys_Anthem_003720698                   Insys_Anthem_003720698
Insys_Anthem_003720721                   Insys_Anthem_003720721
Insys_Anthem_003720779                   Insys_Anthem_003720779
Insys_Anthem_003720851                   Insys_Anthem_003720851
Insys_Anthem_003720858                   Insys_Anthem_003720858
Insys_Anthem_003720859                   Insys_Anthem_003720859
Insys_Anthem_003720874                   Insys_Anthem_003720874
Insys_Anthem_003720905                   Insys_Anthem_003720905
Insys_Anthem_003721065                   Insys_Anthem_003721065
Insys_Anthem_003721095                   Insys_Anthem_003721095
Insys_Anthem_003721117                   Insys_Anthem_003721117
Insys_Anthem_003721134                   Insys_Anthem_003721134
Insys_Anthem_003721141                   Insys_Anthem_003721141
Insys_Anthem_003721143                   Insys_Anthem_003721143
Insys_Anthem_003721146                   Insys_Anthem_003721146
Insys_Anthem_003721201                   Insys_Anthem_003721201
Insys_Anthem_003721224                   Insys_Anthem_003721224
Insys_Anthem_003721232                   Insys_Anthem_003721232
Insys_Anthem_003721271                   Insys_Anthem_003721271
Insys_Anthem_003721295                   Insys_Anthem_003721295
Insys_Anthem_003721325                   Insys_Anthem_003721325
Insys_Anthem_003721449                   Insys_Anthem_003721449
Insys_Anthem_003721495                   Insys_Anthem_003721495
Insys_Anthem_003721504                   Insys_Anthem_003721504
Insys_Anthem_003721534                   Insys_Anthem_003721534
Insys_Anthem_003721572                   Insys_Anthem_003721572
Insys_Anthem_003721626                   Insys_Anthem_003721626
Insys_Anthem_003721761                   Insys_Anthem_003721761
Insys_Anthem_003721772                   Insys_Anthem_003721772
Insys_Anthem_003721812                   Insys_Anthem_003721812

                                                    3367
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3369 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003721822                   Insys_Anthem_003721822
Insys_Anthem_003721827                   Insys_Anthem_003721827
Insys_Anthem_003721895                   Insys_Anthem_003721895
Insys_Anthem_003721912                   Insys_Anthem_003721912
Insys_Anthem_003721921                   Insys_Anthem_003721921
Insys_Anthem_003721979                   Insys_Anthem_003721979
Insys_Anthem_003722146                   Insys_Anthem_003722146
Insys_Anthem_003722211                   Insys_Anthem_003722211
Insys_Anthem_003722284                   Insys_Anthem_003722284
Insys_Anthem_003722344                   Insys_Anthem_003722344
Insys_Anthem_003722437                   Insys_Anthem_003722437
Insys_Anthem_003722469                   Insys_Anthem_003722469
Insys_Anthem_003722643                   Insys_Anthem_003722643
Insys_Anthem_003722655                   Insys_Anthem_003722655
Insys_Anthem_003722680                   Insys_Anthem_003722680
Insys_Anthem_003722683                   Insys_Anthem_003722683
Insys_Anthem_003722707                   Insys_Anthem_003722707
Insys_Anthem_003722771                   Insys_Anthem_003722771
Insys_Anthem_003722904                   Insys_Anthem_003722904
Insys_Anthem_003722921                   Insys_Anthem_003722921
Insys_Anthem_003722926                   Insys_Anthem_003722926
Insys_Anthem_003722931                   Insys_Anthem_003722931
Insys_Anthem_003722962                   Insys_Anthem_003722962
Insys_Anthem_003722965                   Insys_Anthem_003722965
Insys_Anthem_003722968                   Insys_Anthem_003722968
Insys_Anthem_003723117                   Insys_Anthem_003723117
Insys_Anthem_003723178                   Insys_Anthem_003723178
Insys_Anthem_003723182                   Insys_Anthem_003723182
Insys_Anthem_003723200                   Insys_Anthem_003723200
Insys_Anthem_003723210                   Insys_Anthem_003723210
Insys_Anthem_003723257                   Insys_Anthem_003723257
Insys_Anthem_003723337                   Insys_Anthem_003723337
Insys_Anthem_003723375                   Insys_Anthem_003723375
Insys_Anthem_003723379                   Insys_Anthem_003723379
Insys_Anthem_003723435                   Insys_Anthem_003723435
Insys_Anthem_003723458                   Insys_Anthem_003723458
Insys_Anthem_003723468                   Insys_Anthem_003723468
Insys_Anthem_003723486                   Insys_Anthem_003723486
Insys_Anthem_003723496                   Insys_Anthem_003723496
Insys_Anthem_003723513                   Insys_Anthem_003723513
Insys_Anthem_003723518                   Insys_Anthem_003723518
Insys_Anthem_003723629                   Insys_Anthem_003723629
Insys_Anthem_003723638                   Insys_Anthem_003723638
Insys_Anthem_003723654                   Insys_Anthem_003723654
Insys_Anthem_003723684                   Insys_Anthem_003723684
Insys_Anthem_003723788                   Insys_Anthem_003723788
Insys_Anthem_003723803                   Insys_Anthem_003723803

                                                    3368
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3370 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003723963                   Insys_Anthem_003723963
Insys_Anthem_003723974                   Insys_Anthem_003723974
Insys_Anthem_003723992                   Insys_Anthem_003723992
Insys_Anthem_003724046                   Insys_Anthem_003724046
Insys_Anthem_003724244                   Insys_Anthem_003724244
Insys_Anthem_003724246                   Insys_Anthem_003724246
Insys_Anthem_003724259                   Insys_Anthem_003724259
Insys_Anthem_003724274                   Insys_Anthem_003724274
Insys_Anthem_003724300                   Insys_Anthem_003724300
Insys_Anthem_003724326                   Insys_Anthem_003724326
Insys_Anthem_003724354                   Insys_Anthem_003724354
Insys_Anthem_003724384                   Insys_Anthem_003724384
Insys_Anthem_003724481                   Insys_Anthem_003724481
Insys_Anthem_003724610                   Insys_Anthem_003724610
Insys_Anthem_003724646                   Insys_Anthem_003724646
Insys_Anthem_003724655                   Insys_Anthem_003724655
Insys_Anthem_003724679                   Insys_Anthem_003724679
Insys_Anthem_003724737                   Insys_Anthem_003724737
Insys_Anthem_003724738                   Insys_Anthem_003724738
Insys_Anthem_003724822                   Insys_Anthem_003724822
Insys_Anthem_003724868                   Insys_Anthem_003724868
Insys_Anthem_003724884                   Insys_Anthem_003724884
Insys_Anthem_003724943                   Insys_Anthem_003724943
Insys_Anthem_003724948                   Insys_Anthem_003724948
Insys_Anthem_003724978                   Insys_Anthem_003724978
Insys_Anthem_003725082                   Insys_Anthem_003725082
Insys_Anthem_003725083                   Insys_Anthem_003725083
Insys_Anthem_003725104                   Insys_Anthem_003725104
Insys_Anthem_003725145                   Insys_Anthem_003725145
Insys_Anthem_003725153                   Insys_Anthem_003725153
Insys_Anthem_003725159                   Insys_Anthem_003725159
Insys_Anthem_003725259                   Insys_Anthem_003725259
Insys_Anthem_003725364                   Insys_Anthem_003725364
Insys_Anthem_003725406                   Insys_Anthem_003725406
Insys_Anthem_003725486                   Insys_Anthem_003725486
Insys_Anthem_003725522                   Insys_Anthem_003725522
Insys_Anthem_003725606                   Insys_Anthem_003725606
Insys_Anthem_003725617                   Insys_Anthem_003725617
Insys_Anthem_003725676                   Insys_Anthem_003725676
Insys_Anthem_003725705                   Insys_Anthem_003725705
Insys_Anthem_003725809                   Insys_Anthem_003725809
Insys_Anthem_003725831                   Insys_Anthem_003725831
Insys_Anthem_003725838                   Insys_Anthem_003725838
Insys_Anthem_003725862                   Insys_Anthem_003725862
Insys_Anthem_003725880                   Insys_Anthem_003725880
Insys_Anthem_003726094                   Insys_Anthem_003726094
Insys_Anthem_003726130                   Insys_Anthem_003726130

                                                    3369
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3371 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003726144                   Insys_Anthem_003726144
Insys_Anthem_003726153                   Insys_Anthem_003726153
Insys_Anthem_003726163                   Insys_Anthem_003726163
Insys_Anthem_003726187                   Insys_Anthem_003726187
Insys_Anthem_003726192                   Insys_Anthem_003726192
Insys_Anthem_003726200                   Insys_Anthem_003726200
Insys_Anthem_003726245                   Insys_Anthem_003726245
Insys_Anthem_003726289                   Insys_Anthem_003726289
Insys_Anthem_003726463                   Insys_Anthem_003726463
Insys_Anthem_003726485                   Insys_Anthem_003726485
Insys_Anthem_003726488                   Insys_Anthem_003726488
Insys_Anthem_003726506                   Insys_Anthem_003726506
Insys_Anthem_003726507                   Insys_Anthem_003726507
Insys_Anthem_003726518                   Insys_Anthem_003726518
Insys_Anthem_003726562                   Insys_Anthem_003726562
Insys_Anthem_003726679                   Insys_Anthem_003726679
Insys_Anthem_003726770                   Insys_Anthem_003726770
Insys_Anthem_003726798                   Insys_Anthem_003726798
Insys_Anthem_003726855                   Insys_Anthem_003726855
Insys_Anthem_003726870                   Insys_Anthem_003726870
Insys_Anthem_003727047                   Insys_Anthem_003727047
Insys_Anthem_003727084                   Insys_Anthem_003727084
Insys_Anthem_003727150                   Insys_Anthem_003727150
Insys_Anthem_003727216                   Insys_Anthem_003727216
Insys_Anthem_003727265                   Insys_Anthem_003727265
Insys_Anthem_003727303                   Insys_Anthem_003727303
Insys_Anthem_003727392                   Insys_Anthem_003727392
Insys_Anthem_003727425                   Insys_Anthem_003727425
Insys_Anthem_003727464                   Insys_Anthem_003727464
Insys_Anthem_003727637                   Insys_Anthem_003727637
Insys_Anthem_003727639                   Insys_Anthem_003727639
Insys_Anthem_003727645                   Insys_Anthem_003727645
Insys_Anthem_003727766                   Insys_Anthem_003727766
Insys_Anthem_003727787                   Insys_Anthem_003727787
Insys_Anthem_003727814                   Insys_Anthem_003727814
Insys_Anthem_003727852                   Insys_Anthem_003727852
Insys_Anthem_003727905                   Insys_Anthem_003727905
Insys_Anthem_003728016                   Insys_Anthem_003728016
Insys_Anthem_003728157                   Insys_Anthem_003728157
Insys_Anthem_003728243                   Insys_Anthem_003728243
Insys_Anthem_003728270                   Insys_Anthem_003728270
Insys_Anthem_003728313                   Insys_Anthem_003728313
Insys_Anthem_003728354                   Insys_Anthem_003728354
Insys_Anthem_003728380                   Insys_Anthem_003728380
Insys_Anthem_003728407                   Insys_Anthem_003728407
Insys_Anthem_003728423                   Insys_Anthem_003728423
Insys_Anthem_003728440                   Insys_Anthem_003728440

                                                    3370
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3372 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003728461                   Insys_Anthem_003728461
Insys_Anthem_003728483                   Insys_Anthem_003728483
Insys_Anthem_003728536                   Insys_Anthem_003728536
Insys_Anthem_003728621                   Insys_Anthem_003728621
Insys_Anthem_003728679                   Insys_Anthem_003728679
Insys_Anthem_003728683                   Insys_Anthem_003728683
Insys_Anthem_003728702                   Insys_Anthem_003728702
Insys_Anthem_003728717                   Insys_Anthem_003728717
Insys_Anthem_003728730                   Insys_Anthem_003728730
Insys_Anthem_003728760                   Insys_Anthem_003728760
Insys_Anthem_003728774                   Insys_Anthem_003728774
Insys_Anthem_003728839                   Insys_Anthem_003728839
Insys_Anthem_003728844                   Insys_Anthem_003728844
Insys_Anthem_003728920                   Insys_Anthem_003728920
Insys_Anthem_003728935                   Insys_Anthem_003728935
Insys_Anthem_003729012                   Insys_Anthem_003729012
Insys_Anthem_003729166                   Insys_Anthem_003729166
Insys_Anthem_003729200                   Insys_Anthem_003729200
Insys_Anthem_003729203                   Insys_Anthem_003729203
Insys_Anthem_003729239                   Insys_Anthem_003729239
Insys_Anthem_003729299                   Insys_Anthem_003729299
Insys_Anthem_003729359                   Insys_Anthem_003729359
Insys_Anthem_003729361                   Insys_Anthem_003729361
Insys_Anthem_003729379                   Insys_Anthem_003729379
Insys_Anthem_003729390                   Insys_Anthem_003729390
Insys_Anthem_003729392                   Insys_Anthem_003729392
Insys_Anthem_003729400                   Insys_Anthem_003729400
Insys_Anthem_003729408                   Insys_Anthem_003729408
Insys_Anthem_003729417                   Insys_Anthem_003729417
Insys_Anthem_003729422                   Insys_Anthem_003729422
Insys_Anthem_003729457                   Insys_Anthem_003729457
Insys_Anthem_003729459                   Insys_Anthem_003729459
Insys_Anthem_003729469                   Insys_Anthem_003729469
Insys_Anthem_003729544                   Insys_Anthem_003729544
Insys_Anthem_003729608                   Insys_Anthem_003729608
Insys_Anthem_003729635                   Insys_Anthem_003729635
Insys_Anthem_003729643                   Insys_Anthem_003729643
Insys_Anthem_003729707                   Insys_Anthem_003729707
Insys_Anthem_003729737                   Insys_Anthem_003729737
Insys_Anthem_003729785                   Insys_Anthem_003729785
Insys_Anthem_003729813                   Insys_Anthem_003729813
Insys_Anthem_003729891                   Insys_Anthem_003729891
Insys_Anthem_003730015                   Insys_Anthem_003730015
Insys_Anthem_003730035                   Insys_Anthem_003730035
Insys_Anthem_003730048                   Insys_Anthem_003730048
Insys_Anthem_003730096                   Insys_Anthem_003730096
Insys_Anthem_003730182                   Insys_Anthem_003730182

                                                    3371
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3373 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003730188                   Insys_Anthem_003730188
Insys_Anthem_003730210                   Insys_Anthem_003730210
Insys_Anthem_003730219                   Insys_Anthem_003730219
Insys_Anthem_003730238                   Insys_Anthem_003730238
Insys_Anthem_003730261                   Insys_Anthem_003730261
Insys_Anthem_003730309                   Insys_Anthem_003730309
Insys_Anthem_003730328                   Insys_Anthem_003730328
Insys_Anthem_003730347                   Insys_Anthem_003730347
Insys_Anthem_003730363                   Insys_Anthem_003730363
Insys_Anthem_003730424                   Insys_Anthem_003730424
Insys_Anthem_003730579                   Insys_Anthem_003730579
Insys_Anthem_003730604                   Insys_Anthem_003730604
Insys_Anthem_003730626                   Insys_Anthem_003730626
Insys_Anthem_003730662                   Insys_Anthem_003730662
Insys_Anthem_003730674                   Insys_Anthem_003730674
Insys_Anthem_003730692                   Insys_Anthem_003730692
Insys_Anthem_003730718                   Insys_Anthem_003730718
Insys_Anthem_003730752                   Insys_Anthem_003730752
Insys_Anthem_003730786                   Insys_Anthem_003730786
Insys_Anthem_003730832                   Insys_Anthem_003730832
Insys_Anthem_003730937                   Insys_Anthem_003730937
Insys_Anthem_003731035                   Insys_Anthem_003731035
Insys_Anthem_003731040                   Insys_Anthem_003731040
Insys_Anthem_003731070                   Insys_Anthem_003731070
Insys_Anthem_003731125                   Insys_Anthem_003731125
Insys_Anthem_003731294                   Insys_Anthem_003731294
Insys_Anthem_003731442                   Insys_Anthem_003731442
Insys_Anthem_003731446                   Insys_Anthem_003731446
Insys_Anthem_003731525                   Insys_Anthem_003731525
Insys_Anthem_003731633                   Insys_Anthem_003731633
Insys_Anthem_003731637                   Insys_Anthem_003731637
Insys_Anthem_003731889                   Insys_Anthem_003731889
Insys_Anthem_003731915                   Insys_Anthem_003731915
Insys_Anthem_003731920                   Insys_Anthem_003731920
Insys_Anthem_003731925                   Insys_Anthem_003731925
Insys_Anthem_003731951                   Insys_Anthem_003731951
Insys_Anthem_003732003                   Insys_Anthem_003732003
Insys_Anthem_003732057                   Insys_Anthem_003732057
Insys_Anthem_003732083                   Insys_Anthem_003732083
Insys_Anthem_003732121                   Insys_Anthem_003732121
Insys_Anthem_003732443                   Insys_Anthem_003732443
Insys_Anthem_003732459                   Insys_Anthem_003732459
Insys_Anthem_003732463                   Insys_Anthem_003732463
Insys_Anthem_003732519                   Insys_Anthem_003732519
Insys_Anthem_003732529                   Insys_Anthem_003732529
Insys_Anthem_003732531                   Insys_Anthem_003732531
Insys_Anthem_003732699                   Insys_Anthem_003732699

                                                    3372
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3374 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003732711                   Insys_Anthem_003732711
Insys_Anthem_003732712                   Insys_Anthem_003732712
Insys_Anthem_003732732                   Insys_Anthem_003732732
Insys_Anthem_003732757                   Insys_Anthem_003732757
Insys_Anthem_003732775                   Insys_Anthem_003732775
Insys_Anthem_003732814                   Insys_Anthem_003732814
Insys_Anthem_003732823                   Insys_Anthem_003732823
Insys_Anthem_003732829                   Insys_Anthem_003732829
Insys_Anthem_003732868                   Insys_Anthem_003732868
Insys_Anthem_003732869                   Insys_Anthem_003732869
Insys_Anthem_003732905                   Insys_Anthem_003732905
Insys_Anthem_003732961                   Insys_Anthem_003732961
Insys_Anthem_003732971                   Insys_Anthem_003732971
Insys_Anthem_003733000                   Insys_Anthem_003733000
Insys_Anthem_003733073                   Insys_Anthem_003733073
Insys_Anthem_003733085                   Insys_Anthem_003733085
Insys_Anthem_003733268                   Insys_Anthem_003733268
Insys_Anthem_003733286                   Insys_Anthem_003733286
Insys_Anthem_003733316                   Insys_Anthem_003733316
Insys_Anthem_003733318                   Insys_Anthem_003733318
Insys_Anthem_003733320                   Insys_Anthem_003733320
Insys_Anthem_003733322                   Insys_Anthem_003733322
Insys_Anthem_003733324                   Insys_Anthem_003733324
Insys_Anthem_003733392                   Insys_Anthem_003733392
Insys_Anthem_003733393                   Insys_Anthem_003733393
Insys_Anthem_003733399                   Insys_Anthem_003733399
Insys_Anthem_003733419                   Insys_Anthem_003733419
Insys_Anthem_003733428                   Insys_Anthem_003733428
Insys_Anthem_003733431                   Insys_Anthem_003733431
Insys_Anthem_003733454                   Insys_Anthem_003733454
Insys_Anthem_003733480                   Insys_Anthem_003733480
Insys_Anthem_003733491                   Insys_Anthem_003733491
Insys_Anthem_003733500                   Insys_Anthem_003733500
Insys_Anthem_003733591                   Insys_Anthem_003733591
Insys_Anthem_003733615                   Insys_Anthem_003733615
Insys_Anthem_003733634                   Insys_Anthem_003733634
Insys_Anthem_003733665                   Insys_Anthem_003733665
Insys_Anthem_003733713                   Insys_Anthem_003733713
Insys_Anthem_003733718                   Insys_Anthem_003733718
Insys_Anthem_003733757                   Insys_Anthem_003733757
Insys_Anthem_003733819                   Insys_Anthem_003733819
Insys_Anthem_003733832                   Insys_Anthem_003733832
Insys_Anthem_003733838                   Insys_Anthem_003733838
Insys_Anthem_003733847                   Insys_Anthem_003733847
Insys_Anthem_003733850                   Insys_Anthem_003733850
Insys_Anthem_003733857                   Insys_Anthem_003733857
Insys_Anthem_003733871                   Insys_Anthem_003733871

                                                    3373
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3375 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003733936                   Insys_Anthem_003733936
Insys_Anthem_003733950                   Insys_Anthem_003733950
Insys_Anthem_003733969                   Insys_Anthem_003733969
Insys_Anthem_003733994                   Insys_Anthem_003733994
Insys_Anthem_003734029                   Insys_Anthem_003734029
Insys_Anthem_003734071                   Insys_Anthem_003734071
Insys_Anthem_003734082                   Insys_Anthem_003734082
Insys_Anthem_003734100                   Insys_Anthem_003734100
Insys_Anthem_003734183                   Insys_Anthem_003734183
Insys_Anthem_003734206                   Insys_Anthem_003734206
Insys_Anthem_003734257                   Insys_Anthem_003734257
Insys_Anthem_003734280                   Insys_Anthem_003734280
Insys_Anthem_003734323                   Insys_Anthem_003734323
Insys_Anthem_003734329                   Insys_Anthem_003734329
Insys_Anthem_003734344                   Insys_Anthem_003734344
Insys_Anthem_003734376                   Insys_Anthem_003734376
Insys_Anthem_003734377                   Insys_Anthem_003734377
Insys_Anthem_003734453                   Insys_Anthem_003734453
Insys_Anthem_003734475                   Insys_Anthem_003734475
Insys_Anthem_003734494                   Insys_Anthem_003734494
Insys_Anthem_003734507                   Insys_Anthem_003734507
Insys_Anthem_003734526                   Insys_Anthem_003734526
Insys_Anthem_003734554                   Insys_Anthem_003734554
Insys_Anthem_003734624                   Insys_Anthem_003734624
Insys_Anthem_003734654                   Insys_Anthem_003734654
Insys_Anthem_003734691                   Insys_Anthem_003734691
Insys_Anthem_003734730                   Insys_Anthem_003734730
Insys_Anthem_003734829                   Insys_Anthem_003734829
Insys_Anthem_003734856                   Insys_Anthem_003734856
Insys_Anthem_003734861                   Insys_Anthem_003734861
Insys_Anthem_003734876                   Insys_Anthem_003734876
Insys_Anthem_003734903                   Insys_Anthem_003734903
Insys_Anthem_003734913                   Insys_Anthem_003734913
Insys_Anthem_003734920                   Insys_Anthem_003734920
Insys_Anthem_003734925                   Insys_Anthem_003734925
Insys_Anthem_003734996                   Insys_Anthem_003734996
Insys_Anthem_003734997                   Insys_Anthem_003734997
Insys_Anthem_003735003                   Insys_Anthem_003735003
Insys_Anthem_003735022                   Insys_Anthem_003735022
Insys_Anthem_003735135                   Insys_Anthem_003735135
Insys_Anthem_003735140                   Insys_Anthem_003735140
Insys_Anthem_003735156                   Insys_Anthem_003735156
Insys_Anthem_003735166                   Insys_Anthem_003735166
Insys_Anthem_003735175                   Insys_Anthem_003735175
Insys_Anthem_003735203                   Insys_Anthem_003735203
Insys_Anthem_003735211                   Insys_Anthem_003735211
Insys_Anthem_003735224                   Insys_Anthem_003735224

                                                    3374
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3376 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003735247                   Insys_Anthem_003735247
Insys_Anthem_003735250                   Insys_Anthem_003735250
Insys_Anthem_003735323                   Insys_Anthem_003735323
Insys_Anthem_003735347                   Insys_Anthem_003735347
Insys_Anthem_003735362                   Insys_Anthem_003735362
Insys_Anthem_003735364                   Insys_Anthem_003735364
Insys_Anthem_003735382                   Insys_Anthem_003735382
Insys_Anthem_003735387                   Insys_Anthem_003735387
Insys_Anthem_003735390                   Insys_Anthem_003735390
Insys_Anthem_003735396                   Insys_Anthem_003735396
Insys_Anthem_003735400                   Insys_Anthem_003735400
Insys_Anthem_003735412                   Insys_Anthem_003735412
Insys_Anthem_003735422                   Insys_Anthem_003735422
Insys_Anthem_003735427                   Insys_Anthem_003735427
Insys_Anthem_003735433                   Insys_Anthem_003735433
Insys_Anthem_003735455                   Insys_Anthem_003735455
Insys_Anthem_003735521                   Insys_Anthem_003735521
Insys_Anthem_003735526                   Insys_Anthem_003735526
Insys_Anthem_003735546                   Insys_Anthem_003735546
Insys_Anthem_003735548                   Insys_Anthem_003735548
Insys_Anthem_003735570                   Insys_Anthem_003735570
Insys_Anthem_003735594                   Insys_Anthem_003735594
Insys_Anthem_003735599                   Insys_Anthem_003735599
Insys_Anthem_003735613                   Insys_Anthem_003735613
Insys_Anthem_003735654                   Insys_Anthem_003735654
Insys_Anthem_003735668                   Insys_Anthem_003735668
Insys_Anthem_003735690                   Insys_Anthem_003735690
Insys_Anthem_003735694                   Insys_Anthem_003735694
Insys_Anthem_003735709                   Insys_Anthem_003735709
Insys_Anthem_003735715                   Insys_Anthem_003735715
Insys_Anthem_003735741                   Insys_Anthem_003735741
Insys_Anthem_003735758                   Insys_Anthem_003735758
Insys_Anthem_003735767                   Insys_Anthem_003735767
Insys_Anthem_003735786                   Insys_Anthem_003735786
Insys_Anthem_003735797                   Insys_Anthem_003735797
Insys_Anthem_003735801                   Insys_Anthem_003735801
Insys_Anthem_003735825                   Insys_Anthem_003735825
Insys_Anthem_003735836                   Insys_Anthem_003735836
Insys_Anthem_003735886                   Insys_Anthem_003735886
Insys_Anthem_003735899                   Insys_Anthem_003735899
Insys_Anthem_003735906                   Insys_Anthem_003735906
Insys_Anthem_003735922                   Insys_Anthem_003735922
Insys_Anthem_003735925                   Insys_Anthem_003735925
Insys_Anthem_003735953                   Insys_Anthem_003735953
Insys_Anthem_003735974                   Insys_Anthem_003735974
Insys_Anthem_003735980                   Insys_Anthem_003735980
Insys_Anthem_003735988                   Insys_Anthem_003735988

                                                    3375
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3377 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003735991                   Insys_Anthem_003735991
Insys_Anthem_003735994                   Insys_Anthem_003735994
Insys_Anthem_003736031                   Insys_Anthem_003736031
Insys_Anthem_003736036                   Insys_Anthem_003736036
Insys_Anthem_003736053                   Insys_Anthem_003736053
Insys_Anthem_003736054                   Insys_Anthem_003736054
Insys_Anthem_003736062                   Insys_Anthem_003736062
Insys_Anthem_003736063                   Insys_Anthem_003736063
Insys_Anthem_003736068                   Insys_Anthem_003736068
Insys_Anthem_003736115                   Insys_Anthem_003736115
Insys_Anthem_003736125                   Insys_Anthem_003736125
Insys_Anthem_003736131                   Insys_Anthem_003736131
Insys_Anthem_003736143                   Insys_Anthem_003736143
Insys_Anthem_003736162                   Insys_Anthem_003736162
Insys_Anthem_003736166                   Insys_Anthem_003736166
Insys_Anthem_003736167                   Insys_Anthem_003736167
Insys_Anthem_003736172                   Insys_Anthem_003736172
Insys_Anthem_003736183                   Insys_Anthem_003736183
Insys_Anthem_003736201                   Insys_Anthem_003736201
Insys_Anthem_003736220                   Insys_Anthem_003736220
Insys_Anthem_003736221                   Insys_Anthem_003736221
Insys_Anthem_003736230                   Insys_Anthem_003736230
Insys_Anthem_003736246                   Insys_Anthem_003736246
Insys_Anthem_003736273                   Insys_Anthem_003736273
Insys_Anthem_003736299                   Insys_Anthem_003736299
Insys_Anthem_003736300                   Insys_Anthem_003736300
Insys_Anthem_003736320                   Insys_Anthem_003736320
Insys_Anthem_003736323                   Insys_Anthem_003736323
Insys_Anthem_003736333                   Insys_Anthem_003736333
Insys_Anthem_003736334                   Insys_Anthem_003736334
Insys_Anthem_003736352                   Insys_Anthem_003736352
Insys_Anthem_003736355                   Insys_Anthem_003736355
Insys_Anthem_003736360                   Insys_Anthem_003736360
Insys_Anthem_003736363                   Insys_Anthem_003736363
Insys_Anthem_003736394                   Insys_Anthem_003736394
Insys_Anthem_003736442                   Insys_Anthem_003736442
Insys_Anthem_003736461                   Insys_Anthem_003736461
Insys_Anthem_003736498                   Insys_Anthem_003736498
Insys_Anthem_003736512                   Insys_Anthem_003736512
Insys_Anthem_003736518                   Insys_Anthem_003736518
Insys_Anthem_003736527                   Insys_Anthem_003736527
Insys_Anthem_003736532                   Insys_Anthem_003736532
Insys_Anthem_003736538                   Insys_Anthem_003736538
Insys_Anthem_003736539                   Insys_Anthem_003736539
Insys_Anthem_003736541                   Insys_Anthem_003736541
Insys_Anthem_003736547                   Insys_Anthem_003736547
Insys_Anthem_003736551                   Insys_Anthem_003736551

                                                    3376
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3378 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003736565                   Insys_Anthem_003736565
Insys_Anthem_003736570                   Insys_Anthem_003736570
Insys_Anthem_003736590                   Insys_Anthem_003736590
Insys_Anthem_003736602                   Insys_Anthem_003736602
Insys_Anthem_003736625                   Insys_Anthem_003736625
Insys_Anthem_003736694                   Insys_Anthem_003736694
Insys_Anthem_003736704                   Insys_Anthem_003736704
Insys_Anthem_003736745                   Insys_Anthem_003736745
Insys_Anthem_003736749                   Insys_Anthem_003736749
Insys_Anthem_003736773                   Insys_Anthem_003736773
Insys_Anthem_003736774                   Insys_Anthem_003736774
Insys_Anthem_003736800                   Insys_Anthem_003736800
Insys_Anthem_003736819                   Insys_Anthem_003736819
Insys_Anthem_003736823                   Insys_Anthem_003736823
Insys_Anthem_003736851                   Insys_Anthem_003736851
Insys_Anthem_003736873                   Insys_Anthem_003736873
Insys_Anthem_003736883                   Insys_Anthem_003736883
Insys_Anthem_003736896                   Insys_Anthem_003736896
Insys_Anthem_003736915                   Insys_Anthem_003736915
Insys_Anthem_003736916                   Insys_Anthem_003736916
Insys_Anthem_003736945                   Insys_Anthem_003736945
Insys_Anthem_003736991                   Insys_Anthem_003736991
Insys_Anthem_003736993                   Insys_Anthem_003736993
Insys_Anthem_003737000                   Insys_Anthem_003737000
Insys_Anthem_003737012                   Insys_Anthem_003737012
Insys_Anthem_003737014                   Insys_Anthem_003737014
Insys_Anthem_003737017                   Insys_Anthem_003737017
Insys_Anthem_003737023                   Insys_Anthem_003737023
Insys_Anthem_003737043                   Insys_Anthem_003737043
Insys_Anthem_003737046                   Insys_Anthem_003737046
Insys_Anthem_003737049                   Insys_Anthem_003737049
Insys_Anthem_003737051                   Insys_Anthem_003737051
Insys_Anthem_003737066                   Insys_Anthem_003737066
Insys_Anthem_003737080                   Insys_Anthem_003737080
Insys_Anthem_003737119                   Insys_Anthem_003737119
Insys_Anthem_003737120                   Insys_Anthem_003737120
Insys_Anthem_003737146                   Insys_Anthem_003737146
Insys_Anthem_003737158                   Insys_Anthem_003737158
Insys_Anthem_003737163                   Insys_Anthem_003737163
Insys_Anthem_003737171                   Insys_Anthem_003737171
Insys_Anthem_003737173                   Insys_Anthem_003737173
Insys_Anthem_003737179                   Insys_Anthem_003737179
Insys_Anthem_003737186                   Insys_Anthem_003737186
Insys_Anthem_003737188                   Insys_Anthem_003737188
Insys_Anthem_003737192                   Insys_Anthem_003737192
Insys_Anthem_003737203                   Insys_Anthem_003737203
Insys_Anthem_003737204                   Insys_Anthem_003737204

                                                    3377
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3379 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003737211                   Insys_Anthem_003737211
Insys_Anthem_003737240                   Insys_Anthem_003737240
Insys_Anthem_003737253                   Insys_Anthem_003737253
Insys_Anthem_003737259                   Insys_Anthem_003737259
Insys_Anthem_003737268                   Insys_Anthem_003737268
Insys_Anthem_003737294                   Insys_Anthem_003737294
Insys_Anthem_003737300                   Insys_Anthem_003737300
Insys_Anthem_003737311                   Insys_Anthem_003737311
Insys_Anthem_003737313                   Insys_Anthem_003737313
Insys_Anthem_003737332                   Insys_Anthem_003737332
Insys_Anthem_003737349                   Insys_Anthem_003737349
Insys_Anthem_003737357                   Insys_Anthem_003737357
Insys_Anthem_003737372                   Insys_Anthem_003737372
Insys_Anthem_003737389                   Insys_Anthem_003737389
Insys_Anthem_003737429                   Insys_Anthem_003737429
Insys_Anthem_003737435                   Insys_Anthem_003737435
Insys_Anthem_003737460                   Insys_Anthem_003737460
Insys_Anthem_003737476                   Insys_Anthem_003737476
Insys_Anthem_003737489                   Insys_Anthem_003737489
Insys_Anthem_003737496                   Insys_Anthem_003737496
Insys_Anthem_003737503                   Insys_Anthem_003737503
Insys_Anthem_003737506                   Insys_Anthem_003737506
Insys_Anthem_003737518                   Insys_Anthem_003737518
Insys_Anthem_003737530                   Insys_Anthem_003737530
Insys_Anthem_003737533                   Insys_Anthem_003737533
Insys_Anthem_003737534                   Insys_Anthem_003737534
Insys_Anthem_003737549                   Insys_Anthem_003737549
Insys_Anthem_003737563                   Insys_Anthem_003737563
Insys_Anthem_003737566                   Insys_Anthem_003737566
Insys_Anthem_003737567                   Insys_Anthem_003737567
Insys_Anthem_003737570                   Insys_Anthem_003737570
Insys_Anthem_003737576                   Insys_Anthem_003737576
Insys_Anthem_003737579                   Insys_Anthem_003737579
Insys_Anthem_003737587                   Insys_Anthem_003737587
Insys_Anthem_003737592                   Insys_Anthem_003737592
Insys_Anthem_003737609                   Insys_Anthem_003737609
Insys_Anthem_003737611                   Insys_Anthem_003737611
Insys_Anthem_003737640                   Insys_Anthem_003737640
Insys_Anthem_003737650                   Insys_Anthem_003737650
Insys_Anthem_003737681                   Insys_Anthem_003737681
Insys_Anthem_003737715                   Insys_Anthem_003737715
Insys_Anthem_003737720                   Insys_Anthem_003737720
Insys_Anthem_003737745                   Insys_Anthem_003737745
Insys_Anthem_003737761                   Insys_Anthem_003737761
Insys_Anthem_003737776                   Insys_Anthem_003737776
Insys_Anthem_003737792                   Insys_Anthem_003737792
Insys_Anthem_003737800                   Insys_Anthem_003737800

                                                    3378
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3380 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003737806                   Insys_Anthem_003737806
Insys_Anthem_003737811                   Insys_Anthem_003737811
Insys_Anthem_003737814                   Insys_Anthem_003737814
Insys_Anthem_003737829                   Insys_Anthem_003737829
Insys_Anthem_003737832                   Insys_Anthem_003737832
Insys_Anthem_003737833                   Insys_Anthem_003737833
Insys_Anthem_003737844                   Insys_Anthem_003737844
Insys_Anthem_003737891                   Insys_Anthem_003737891
Insys_Anthem_003737908                   Insys_Anthem_003737908
Insys_Anthem_003737910                   Insys_Anthem_003737910
Insys_Anthem_003737917                   Insys_Anthem_003737917
Insys_Anthem_003737925                   Insys_Anthem_003737925
Insys_Anthem_003737926                   Insys_Anthem_003737926
Insys_Anthem_003737929                   Insys_Anthem_003737929
Insys_Anthem_003737940                   Insys_Anthem_003737940
Insys_Anthem_003737941                   Insys_Anthem_003737941
Insys_Anthem_003737951                   Insys_Anthem_003737951
Insys_Anthem_003737956                   Insys_Anthem_003737956
Insys_Anthem_003737983                   Insys_Anthem_003737983
Insys_Anthem_003737992                   Insys_Anthem_003737992
Insys_Anthem_003738                      Insys_Anthem_003800
Insys_Anthem_003738006                   Insys_Anthem_003738006
Insys_Anthem_003738028                   Insys_Anthem_003738028
Insys_Anthem_003738041                   Insys_Anthem_003738041
Insys_Anthem_003738054                   Insys_Anthem_003738054
Insys_Anthem_003738055                   Insys_Anthem_003738055
Insys_Anthem_003738063                   Insys_Anthem_003738063
Insys_Anthem_003738076                   Insys_Anthem_003738076
Insys_Anthem_003738086                   Insys_Anthem_003738086
Insys_Anthem_003738087                   Insys_Anthem_003738087
Insys_Anthem_003738107                   Insys_Anthem_003738107
Insys_Anthem_003738108                   Insys_Anthem_003738108
Insys_Anthem_003738116                   Insys_Anthem_003738116
Insys_Anthem_003738118                   Insys_Anthem_003738118
Insys_Anthem_003738146                   Insys_Anthem_003738146
Insys_Anthem_003738152                   Insys_Anthem_003738152
Insys_Anthem_003738153                   Insys_Anthem_003738153
Insys_Anthem_003738180                   Insys_Anthem_003738180
Insys_Anthem_003738192                   Insys_Anthem_003738192
Insys_Anthem_003738211                   Insys_Anthem_003738211
Insys_Anthem_003738232                   Insys_Anthem_003738232
Insys_Anthem_003738239                   Insys_Anthem_003738239
Insys_Anthem_003738257                   Insys_Anthem_003738257
Insys_Anthem_003738266                   Insys_Anthem_003738266
Insys_Anthem_003738270                   Insys_Anthem_003738270
Insys_Anthem_003738271                   Insys_Anthem_003738271
Insys_Anthem_003738280                   Insys_Anthem_003738280

                                                    3379
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3381 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003738287                   Insys_Anthem_003738287
Insys_Anthem_003738298                   Insys_Anthem_003738298
Insys_Anthem_003738334                   Insys_Anthem_003738334
Insys_Anthem_003738338                   Insys_Anthem_003738338
Insys_Anthem_003738381                   Insys_Anthem_003738381
Insys_Anthem_003738422                   Insys_Anthem_003738422
Insys_Anthem_003738432                   Insys_Anthem_003738432
Insys_Anthem_003738434                   Insys_Anthem_003738434
Insys_Anthem_003738449                   Insys_Anthem_003738449
Insys_Anthem_003738457                   Insys_Anthem_003738457
Insys_Anthem_003738473                   Insys_Anthem_003738473
Insys_Anthem_003738488                   Insys_Anthem_003738488
Insys_Anthem_003738508                   Insys_Anthem_003738508
Insys_Anthem_003738522                   Insys_Anthem_003738522
Insys_Anthem_003738564                   Insys_Anthem_003738564
Insys_Anthem_003738570                   Insys_Anthem_003738570
Insys_Anthem_003738605                   Insys_Anthem_003738605
Insys_Anthem_003738642                   Insys_Anthem_003738642
Insys_Anthem_003738732                   Insys_Anthem_003738732
Insys_Anthem_003738815                   Insys_Anthem_003738815
Insys_Anthem_003738828                   Insys_Anthem_003738828
Insys_Anthem_003738862                   Insys_Anthem_003738862
Insys_Anthem_003738998                   Insys_Anthem_003738998
Insys_Anthem_003739203                   Insys_Anthem_003739203
Insys_Anthem_003739366                   Insys_Anthem_003739366
Insys_Anthem_003739854                   Insys_Anthem_003739854
Insys_Anthem_003739927                   Insys_Anthem_003739927
Insys_Anthem_003740059                   Insys_Anthem_003740059
Insys_Anthem_003740770                   Insys_Anthem_003740770
Insys_Anthem_003740794                   Insys_Anthem_003740794
Insys_Anthem_003741203                   Insys_Anthem_003741203
Insys_Anthem_003741271                   Insys_Anthem_003741271
Insys_Anthem_003741749                   Insys_Anthem_003741749
Insys_Anthem_003741778                   Insys_Anthem_003741778
Insys_Anthem_003741809                   Insys_Anthem_003741809
Insys_Anthem_003741813                   Insys_Anthem_003741813
Insys_Anthem_003741841                   Insys_Anthem_003741841
Insys_Anthem_003741872                   Insys_Anthem_003741872
Insys_Anthem_003741967                   Insys_Anthem_003741967
Insys_Anthem_003742062                   Insys_Anthem_003742062
Insys_Anthem_003742095                   Insys_Anthem_003742095
Insys_Anthem_003742129                   Insys_Anthem_003742129
Insys_Anthem_003742166                   Insys_Anthem_003742166
Insys_Anthem_003742178                   Insys_Anthem_003742178
Insys_Anthem_003742200                   Insys_Anthem_003742200
Insys_Anthem_003742276                   Insys_Anthem_003742276
Insys_Anthem_003742322                   Insys_Anthem_003742322

                                                    3380
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3382 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003742323                   Insys_Anthem_003742323
Insys_Anthem_003742356                   Insys_Anthem_003742356
Insys_Anthem_003742361                   Insys_Anthem_003742361
Insys_Anthem_003742392                   Insys_Anthem_003742392
Insys_Anthem_003742428                   Insys_Anthem_003742428
Insys_Anthem_003742531                   Insys_Anthem_003742531
Insys_Anthem_003742638                   Insys_Anthem_003742638
Insys_Anthem_003742684                   Insys_Anthem_003742684
Insys_Anthem_003742718                   Insys_Anthem_003742718
Insys_Anthem_003742751                   Insys_Anthem_003742751
Insys_Anthem_003742783                   Insys_Anthem_003742783
Insys_Anthem_003742820                   Insys_Anthem_003742820
Insys_Anthem_003742837                   Insys_Anthem_003742837
Insys_Anthem_003742899                   Insys_Anthem_003742899
Insys_Anthem_003742938                   Insys_Anthem_003742938
Insys_Anthem_003742978                   Insys_Anthem_003742978
Insys_Anthem_003742983                   Insys_Anthem_003742983
Insys_Anthem_003743052                   Insys_Anthem_003743052
Insys_Anthem_003743083                   Insys_Anthem_003743083
Insys_Anthem_003743124                   Insys_Anthem_003743124
Insys_Anthem_003743128                   Insys_Anthem_003743128
Insys_Anthem_003743134                   Insys_Anthem_003743134
Insys_Anthem_003743149                   Insys_Anthem_003743149
Insys_Anthem_003743207                   Insys_Anthem_003743207
Insys_Anthem_003743234                   Insys_Anthem_003743234
Insys_Anthem_003743247                   Insys_Anthem_003743247
Insys_Anthem_003743285                   Insys_Anthem_003743285
Insys_Anthem_003743326                   Insys_Anthem_003743326
Insys_Anthem_003743367                   Insys_Anthem_003743367
Insys_Anthem_003743400                   Insys_Anthem_003743400
Insys_Anthem_003743435                   Insys_Anthem_003743435
Insys_Anthem_003743508                   Insys_Anthem_003743508
Insys_Anthem_003743656                   Insys_Anthem_003743656
Insys_Anthem_003743671                   Insys_Anthem_003743671
Insys_Anthem_003743691                   Insys_Anthem_003743691
Insys_Anthem_003743744                   Insys_Anthem_003743744
Insys_Anthem_003743774                   Insys_Anthem_003743774
Insys_Anthem_003743889                   Insys_Anthem_003743889
Insys_Anthem_003743891                   Insys_Anthem_003743891
Insys_Anthem_003743926                   Insys_Anthem_003743926
Insys_Anthem_003743932                   Insys_Anthem_003743932
Insys_Anthem_003743972                   Insys_Anthem_003743972
Insys_Anthem_003743981                   Insys_Anthem_003743981
Insys_Anthem_003744003                   Insys_Anthem_003744003
Insys_Anthem_003744018                   Insys_Anthem_003744018
Insys_Anthem_003744020                   Insys_Anthem_003744020
Insys_Anthem_003744031                   Insys_Anthem_003744031

                                                    3381
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3383 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003744056                   Insys_Anthem_003744056
Insys_Anthem_003744062                   Insys_Anthem_003744062
Insys_Anthem_003744137                   Insys_Anthem_003744137
Insys_Anthem_003744155                   Insys_Anthem_003744155
Insys_Anthem_003744158                   Insys_Anthem_003744158
Insys_Anthem_003744185                   Insys_Anthem_003744185
Insys_Anthem_003744208                   Insys_Anthem_003744208
Insys_Anthem_003744224                   Insys_Anthem_003744224
Insys_Anthem_003744269                   Insys_Anthem_003744269
Insys_Anthem_003744276                   Insys_Anthem_003744276
Insys_Anthem_003744282                   Insys_Anthem_003744282
Insys_Anthem_003744286                   Insys_Anthem_003744286
Insys_Anthem_003744299                   Insys_Anthem_003744299
Insys_Anthem_003744307                   Insys_Anthem_003744307
Insys_Anthem_003744340                   Insys_Anthem_003744340
Insys_Anthem_003744349                   Insys_Anthem_003744349
Insys_Anthem_003744363                   Insys_Anthem_003744363
Insys_Anthem_003744371                   Insys_Anthem_003744371
Insys_Anthem_003744380                   Insys_Anthem_003744380
Insys_Anthem_003744467                   Insys_Anthem_003744467
Insys_Anthem_003744469                   Insys_Anthem_003744469
Insys_Anthem_003744543                   Insys_Anthem_003744543
Insys_Anthem_003744554                   Insys_Anthem_003744554
Insys_Anthem_003744594                   Insys_Anthem_003744594
Insys_Anthem_003744602                   Insys_Anthem_003744602
Insys_Anthem_003744793                   Insys_Anthem_003744793
Insys_Anthem_003744799                   Insys_Anthem_003744799
Insys_Anthem_003744827                   Insys_Anthem_003744827
Insys_Anthem_003744853                   Insys_Anthem_003744853
Insys_Anthem_003744984                   Insys_Anthem_003744984
Insys_Anthem_003744990                   Insys_Anthem_003744990
Insys_Anthem_003745271                   Insys_Anthem_003745271
Insys_Anthem_003745327                   Insys_Anthem_003745327
Insys_Anthem_003745439                   Insys_Anthem_003745439
Insys_Anthem_003745463                   Insys_Anthem_003745463
Insys_Anthem_003745539                   Insys_Anthem_003745539
Insys_Anthem_003745565                   Insys_Anthem_003745565
Insys_Anthem_003745689                   Insys_Anthem_003745689
Insys_Anthem_003745814                   Insys_Anthem_003745814
Insys_Anthem_003745831                   Insys_Anthem_003745831
Insys_Anthem_003745850                   Insys_Anthem_003745850
Insys_Anthem_003745868                   Insys_Anthem_003745868
Insys_Anthem_003745940                   Insys_Anthem_003745940
Insys_Anthem_003745992                   Insys_Anthem_003745992
Insys_Anthem_003746072                   Insys_Anthem_003746072
Insys_Anthem_003746103                   Insys_Anthem_003746103
Insys_Anthem_003746116                   Insys_Anthem_003746116

                                                    3382
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3384 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003746212                   Insys_Anthem_003746212
Insys_Anthem_003746240                   Insys_Anthem_003746240
Insys_Anthem_003746261                   Insys_Anthem_003746261
Insys_Anthem_003746270                   Insys_Anthem_003746270
Insys_Anthem_003746282                   Insys_Anthem_003746282
Insys_Anthem_003746309                   Insys_Anthem_003746309
Insys_Anthem_003746364                   Insys_Anthem_003746364
Insys_Anthem_003746461                   Insys_Anthem_003746461
Insys_Anthem_003746530                   Insys_Anthem_003746530
Insys_Anthem_003746554                   Insys_Anthem_003746554
Insys_Anthem_003746559                   Insys_Anthem_003746559
Insys_Anthem_003746571                   Insys_Anthem_003746571
Insys_Anthem_003746596                   Insys_Anthem_003746596
Insys_Anthem_003746597                   Insys_Anthem_003746597
Insys_Anthem_003746643                   Insys_Anthem_003746643
Insys_Anthem_003746655                   Insys_Anthem_003746655
Insys_Anthem_003746745                   Insys_Anthem_003746745
Insys_Anthem_003746792                   Insys_Anthem_003746792
Insys_Anthem_003746824                   Insys_Anthem_003746824
Insys_Anthem_003746837                   Insys_Anthem_003746837
Insys_Anthem_003746842                   Insys_Anthem_003746842
Insys_Anthem_003746910                   Insys_Anthem_003746910
Insys_Anthem_003747071                   Insys_Anthem_003747071
Insys_Anthem_003747075                   Insys_Anthem_003747075
Insys_Anthem_003747154                   Insys_Anthem_003747154
Insys_Anthem_003747224                   Insys_Anthem_003747224
Insys_Anthem_003747335                   Insys_Anthem_003747335
Insys_Anthem_003747371                   Insys_Anthem_003747371
Insys_Anthem_003747381                   Insys_Anthem_003747381
Insys_Anthem_003747422                   Insys_Anthem_003747422
Insys_Anthem_003747762                   Insys_Anthem_003747762
Insys_Anthem_003747767                   Insys_Anthem_003747767
Insys_Anthem_003747987                   Insys_Anthem_003747987
Insys_Anthem_003748039                   Insys_Anthem_003748039
Insys_Anthem_003748055                   Insys_Anthem_003748055
Insys_Anthem_003748066                   Insys_Anthem_003748066
Insys_Anthem_003748068                   Insys_Anthem_003748068
Insys_Anthem_003748070                   Insys_Anthem_003748070
Insys_Anthem_003748105                   Insys_Anthem_003748105
Insys_Anthem_003748217                   Insys_Anthem_003748217
Insys_Anthem_003748236                   Insys_Anthem_003748236
Insys_Anthem_003748311                   Insys_Anthem_003748311
Insys_Anthem_003748334                   Insys_Anthem_003748334
Insys_Anthem_003748422                   Insys_Anthem_003748422
Insys_Anthem_003748444                   Insys_Anthem_003748444
Insys_Anthem_003748447                   Insys_Anthem_003748447
Insys_Anthem_003748472                   Insys_Anthem_003748472

                                                    3383
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3385 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003748486                   Insys_Anthem_003748486
Insys_Anthem_003748502                   Insys_Anthem_003748502
Insys_Anthem_003748563                   Insys_Anthem_003748563
Insys_Anthem_003748746                   Insys_Anthem_003748746
Insys_Anthem_003748866                   Insys_Anthem_003748866
Insys_Anthem_003748915                   Insys_Anthem_003748915
Insys_Anthem_003748921                   Insys_Anthem_003748921
Insys_Anthem_003748934                   Insys_Anthem_003748934
Insys_Anthem_003749037                   Insys_Anthem_003749037
Insys_Anthem_003749054                   Insys_Anthem_003749054
Insys_Anthem_003749083                   Insys_Anthem_003749083
Insys_Anthem_003749162                   Insys_Anthem_003749162
Insys_Anthem_003749178                   Insys_Anthem_003749178
Insys_Anthem_003749229                   Insys_Anthem_003749229
Insys_Anthem_003749268                   Insys_Anthem_003749268
Insys_Anthem_003749352                   Insys_Anthem_003749352
Insys_Anthem_003749403                   Insys_Anthem_003749403
Insys_Anthem_003749512                   Insys_Anthem_003749512
Insys_Anthem_003749545                   Insys_Anthem_003749545
Insys_Anthem_003749589                   Insys_Anthem_003749589
Insys_Anthem_003749667                   Insys_Anthem_003749667
Insys_Anthem_003749677                   Insys_Anthem_003749677
Insys_Anthem_003749678                   Insys_Anthem_003749678
Insys_Anthem_003749681                   Insys_Anthem_003749681
Insys_Anthem_003749740                   Insys_Anthem_003749740
Insys_Anthem_003749770                   Insys_Anthem_003749770
Insys_Anthem_003749777                   Insys_Anthem_003749777
Insys_Anthem_003749806                   Insys_Anthem_003749806
Insys_Anthem_003749814                   Insys_Anthem_003749814
Insys_Anthem_003749851                   Insys_Anthem_003749851
Insys_Anthem_003749858                   Insys_Anthem_003749858
Insys_Anthem_003749889                   Insys_Anthem_003749889
Insys_Anthem_003749927                   Insys_Anthem_003749927
Insys_Anthem_003749959                   Insys_Anthem_003749959
Insys_Anthem_003749977                   Insys_Anthem_003749977
Insys_Anthem_003749991                   Insys_Anthem_003749991
Insys_Anthem_003750016                   Insys_Anthem_003750016
Insys_Anthem_003750051                   Insys_Anthem_003750051
Insys_Anthem_003750091                   Insys_Anthem_003750091
Insys_Anthem_003750135                   Insys_Anthem_003750135
Insys_Anthem_003750159                   Insys_Anthem_003750159
Insys_Anthem_003750246                   Insys_Anthem_003750246
Insys_Anthem_003750248                   Insys_Anthem_003750248
Insys_Anthem_003750268                   Insys_Anthem_003750268
Insys_Anthem_003750270                   Insys_Anthem_003750270
Insys_Anthem_003750279                   Insys_Anthem_003750279
Insys_Anthem_003750288                   Insys_Anthem_003750288

                                                    3384
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3386 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003750311                   Insys_Anthem_003750311
Insys_Anthem_003750331                   Insys_Anthem_003750331
Insys_Anthem_003750341                   Insys_Anthem_003750341
Insys_Anthem_003750346                   Insys_Anthem_003750346
Insys_Anthem_003750379                   Insys_Anthem_003750379
Insys_Anthem_003750409                   Insys_Anthem_003750409
Insys_Anthem_003750426                   Insys_Anthem_003750426
Insys_Anthem_003750439                   Insys_Anthem_003750439
Insys_Anthem_003750443                   Insys_Anthem_003750443
Insys_Anthem_003750481                   Insys_Anthem_003750481
Insys_Anthem_003750535                   Insys_Anthem_003750535
Insys_Anthem_003750545                   Insys_Anthem_003750545
Insys_Anthem_003750572                   Insys_Anthem_003750572
Insys_Anthem_003750577                   Insys_Anthem_003750577
Insys_Anthem_003750606                   Insys_Anthem_003750606
Insys_Anthem_003750614                   Insys_Anthem_003750614
Insys_Anthem_003750616                   Insys_Anthem_003750616
Insys_Anthem_003750635                   Insys_Anthem_003750635
Insys_Anthem_003750647                   Insys_Anthem_003750647
Insys_Anthem_003750651                   Insys_Anthem_003750651
Insys_Anthem_003750655                   Insys_Anthem_003750655
Insys_Anthem_003750674                   Insys_Anthem_003750674
Insys_Anthem_003750712                   Insys_Anthem_003750712
Insys_Anthem_003750717                   Insys_Anthem_003750717
Insys_Anthem_003750749                   Insys_Anthem_003750749
Insys_Anthem_003750760                   Insys_Anthem_003750760
Insys_Anthem_003750768                   Insys_Anthem_003750768
Insys_Anthem_003750772                   Insys_Anthem_003750772
Insys_Anthem_003750789                   Insys_Anthem_003750789
Insys_Anthem_003750792                   Insys_Anthem_003750792
Insys_Anthem_003750795                   Insys_Anthem_003750795
Insys_Anthem_003750799                   Insys_Anthem_003750799
Insys_Anthem_003750940                   Insys_Anthem_003750940
Insys_Anthem_003750942                   Insys_Anthem_003750942
Insys_Anthem_003750982                   Insys_Anthem_003750982
Insys_Anthem_003751004                   Insys_Anthem_003751004
Insys_Anthem_003751015                   Insys_Anthem_003751015
Insys_Anthem_003751016                   Insys_Anthem_003751016
Insys_Anthem_003751020                   Insys_Anthem_003751020
Insys_Anthem_003751027                   Insys_Anthem_003751027
Insys_Anthem_003751029                   Insys_Anthem_003751029
Insys_Anthem_003751042                   Insys_Anthem_003751042
Insys_Anthem_003751056                   Insys_Anthem_003751056
Insys_Anthem_003751062                   Insys_Anthem_003751062
Insys_Anthem_003751092                   Insys_Anthem_003751092
Insys_Anthem_003751105                   Insys_Anthem_003751105
Insys_Anthem_003751126                   Insys_Anthem_003751126

                                                    3385
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3387 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003751133                   Insys_Anthem_003751133
Insys_Anthem_003751144                   Insys_Anthem_003751144
Insys_Anthem_003751151                   Insys_Anthem_003751151
Insys_Anthem_003751154                   Insys_Anthem_003751154
Insys_Anthem_003751218                   Insys_Anthem_003751218
Insys_Anthem_003751236                   Insys_Anthem_003751236
Insys_Anthem_003751273                   Insys_Anthem_003751273
Insys_Anthem_003751287                   Insys_Anthem_003751287
Insys_Anthem_003751290                   Insys_Anthem_003751290
Insys_Anthem_003751296                   Insys_Anthem_003751296
Insys_Anthem_003751299                   Insys_Anthem_003751299
Insys_Anthem_003751305                   Insys_Anthem_003751305
Insys_Anthem_003751321                   Insys_Anthem_003751321
Insys_Anthem_003751331                   Insys_Anthem_003751331
Insys_Anthem_003751390                   Insys_Anthem_003751390
Insys_Anthem_003751400                   Insys_Anthem_003751400
Insys_Anthem_003751441                   Insys_Anthem_003751441
Insys_Anthem_003751461                   Insys_Anthem_003751461
Insys_Anthem_003751471                   Insys_Anthem_003751471
Insys_Anthem_003751507                   Insys_Anthem_003751507
Insys_Anthem_003751514                   Insys_Anthem_003751514
Insys_Anthem_003751524                   Insys_Anthem_003751524
Insys_Anthem_003751546                   Insys_Anthem_003751546
Insys_Anthem_003751587                   Insys_Anthem_003751587
Insys_Anthem_003751601                   Insys_Anthem_003751601
Insys_Anthem_003751638                   Insys_Anthem_003751638
Insys_Anthem_003751661                   Insys_Anthem_003751661
Insys_Anthem_003751673                   Insys_Anthem_003751673
Insys_Anthem_003751681                   Insys_Anthem_003751681
Insys_Anthem_003751738                   Insys_Anthem_003751738
Insys_Anthem_003751760                   Insys_Anthem_003751760
Insys_Anthem_003751762                   Insys_Anthem_003751762
Insys_Anthem_003751847                   Insys_Anthem_003751847
Insys_Anthem_003751873                   Insys_Anthem_003751873
Insys_Anthem_003751886                   Insys_Anthem_003751886
Insys_Anthem_003751891                   Insys_Anthem_003751891
Insys_Anthem_003751911                   Insys_Anthem_003751911
Insys_Anthem_003751948                   Insys_Anthem_003751948
Insys_Anthem_003751956                   Insys_Anthem_003751956
Insys_Anthem_003751964                   Insys_Anthem_003751964
Insys_Anthem_003752004                   Insys_Anthem_003752004
Insys_Anthem_003752027                   Insys_Anthem_003752027
Insys_Anthem_003752032                   Insys_Anthem_003752032
Insys_Anthem_003752033                   Insys_Anthem_003752033
Insys_Anthem_003752043                   Insys_Anthem_003752043
Insys_Anthem_003752060                   Insys_Anthem_003752060
Insys_Anthem_003752066                   Insys_Anthem_003752066

                                                    3386
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3388 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003752072                   Insys_Anthem_003752072
Insys_Anthem_003752181                   Insys_Anthem_003752181
Insys_Anthem_003752219                   Insys_Anthem_003752219
Insys_Anthem_003752238                   Insys_Anthem_003752238
Insys_Anthem_003752250                   Insys_Anthem_003752250
Insys_Anthem_003752256                   Insys_Anthem_003752256
Insys_Anthem_003752269                   Insys_Anthem_003752269
Insys_Anthem_003752296                   Insys_Anthem_003752296
Insys_Anthem_003752316                   Insys_Anthem_003752316
Insys_Anthem_003752335                   Insys_Anthem_003752335
Insys_Anthem_003752338                   Insys_Anthem_003752338
Insys_Anthem_003752361                   Insys_Anthem_003752361
Insys_Anthem_003752370                   Insys_Anthem_003752370
Insys_Anthem_003752392                   Insys_Anthem_003752392
Insys_Anthem_003752422                   Insys_Anthem_003752422
Insys_Anthem_003752428                   Insys_Anthem_003752428
Insys_Anthem_003752481                   Insys_Anthem_003752481
Insys_Anthem_003752496                   Insys_Anthem_003752496
Insys_Anthem_003752516                   Insys_Anthem_003752516
Insys_Anthem_003752581                   Insys_Anthem_003752581
Insys_Anthem_003752584                   Insys_Anthem_003752584
Insys_Anthem_003752637                   Insys_Anthem_003752637
Insys_Anthem_003752654                   Insys_Anthem_003752654
Insys_Anthem_003752675                   Insys_Anthem_003752675
Insys_Anthem_003752691                   Insys_Anthem_003752691
Insys_Anthem_003752730                   Insys_Anthem_003752730
Insys_Anthem_003752741                   Insys_Anthem_003752741
Insys_Anthem_003752753                   Insys_Anthem_003752753
Insys_Anthem_003752757                   Insys_Anthem_003752757
Insys_Anthem_003752761                   Insys_Anthem_003752761
Insys_Anthem_003752763                   Insys_Anthem_003752763
Insys_Anthem_003752823                   Insys_Anthem_003752823
Insys_Anthem_003752859                   Insys_Anthem_003752859
Insys_Anthem_003752870                   Insys_Anthem_003752870
Insys_Anthem_003752928                   Insys_Anthem_003752928
Insys_Anthem_003752946                   Insys_Anthem_003752946
Insys_Anthem_003752984                   Insys_Anthem_003752984
Insys_Anthem_003753004                   Insys_Anthem_003753004
Insys_Anthem_003753021                   Insys_Anthem_003753021
Insys_Anthem_003753050                   Insys_Anthem_003753050
Insys_Anthem_003753096                   Insys_Anthem_003753096
Insys_Anthem_003753105                   Insys_Anthem_003753105
Insys_Anthem_003753124                   Insys_Anthem_003753124
Insys_Anthem_003753159                   Insys_Anthem_003753159
Insys_Anthem_003753212                   Insys_Anthem_003753212
Insys_Anthem_003753240                   Insys_Anthem_003753240
Insys_Anthem_003753306                   Insys_Anthem_003753306

                                                    3387
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3389 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003753320                   Insys_Anthem_003753320
Insys_Anthem_003753348                   Insys_Anthem_003753348
Insys_Anthem_003753359                   Insys_Anthem_003753359
Insys_Anthem_003753401                   Insys_Anthem_003753401
Insys_Anthem_003753480                   Insys_Anthem_003753480
Insys_Anthem_003753638                   Insys_Anthem_003753638
Insys_Anthem_003753650                   Insys_Anthem_003753650
Insys_Anthem_003753687                   Insys_Anthem_003753687
Insys_Anthem_003753707                   Insys_Anthem_003753707
Insys_Anthem_003753726                   Insys_Anthem_003753726
Insys_Anthem_003753962                   Insys_Anthem_003753962
Insys_Anthem_003754003                   Insys_Anthem_003754003
Insys_Anthem_003754116                   Insys_Anthem_003754116
Insys_Anthem_003754127                   Insys_Anthem_003754127
Insys_Anthem_003754171                   Insys_Anthem_003754171
Insys_Anthem_003754172                   Insys_Anthem_003754172
Insys_Anthem_003754176                   Insys_Anthem_003754176
Insys_Anthem_003754204                   Insys_Anthem_003754204
Insys_Anthem_003754206                   Insys_Anthem_003754206
Insys_Anthem_003754276                   Insys_Anthem_003754276
Insys_Anthem_003754303                   Insys_Anthem_003754303
Insys_Anthem_003754322                   Insys_Anthem_003754322
Insys_Anthem_003754343                   Insys_Anthem_003754343
Insys_Anthem_003754367                   Insys_Anthem_003754367
Insys_Anthem_003754369                   Insys_Anthem_003754369
Insys_Anthem_003754513                   Insys_Anthem_003754513
Insys_Anthem_003754526                   Insys_Anthem_003754526
Insys_Anthem_003754561                   Insys_Anthem_003754561
Insys_Anthem_003754576                   Insys_Anthem_003754576
Insys_Anthem_003754664                   Insys_Anthem_003754664
Insys_Anthem_003754683                   Insys_Anthem_003754683
Insys_Anthem_003754749                   Insys_Anthem_003754749
Insys_Anthem_003754778                   Insys_Anthem_003754778
Insys_Anthem_003754870                   Insys_Anthem_003754870
Insys_Anthem_003754873                   Insys_Anthem_003754873
Insys_Anthem_003754939                   Insys_Anthem_003754939
Insys_Anthem_003754956                   Insys_Anthem_003754956
Insys_Anthem_003754990                   Insys_Anthem_003754990
Insys_Anthem_003754994                   Insys_Anthem_003754994
Insys_Anthem_003755115                   Insys_Anthem_003755115
Insys_Anthem_003755182                   Insys_Anthem_003755182
Insys_Anthem_003755219                   Insys_Anthem_003755219
Insys_Anthem_003755263                   Insys_Anthem_003755263
Insys_Anthem_003755393                   Insys_Anthem_003755393
Insys_Anthem_003755482                   Insys_Anthem_003755482
Insys_Anthem_003755522                   Insys_Anthem_003755522
Insys_Anthem_003755548                   Insys_Anthem_003755548

                                                    3388
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3390 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003755549                   Insys_Anthem_003755549
Insys_Anthem_003755583                   Insys_Anthem_003755583
Insys_Anthem_003755708                   Insys_Anthem_003755708
Insys_Anthem_003755735                   Insys_Anthem_003755735
Insys_Anthem_003755738                   Insys_Anthem_003755738
Insys_Anthem_003755748                   Insys_Anthem_003755748
Insys_Anthem_003755901                   Insys_Anthem_003755901
Insys_Anthem_003755937                   Insys_Anthem_003755937
Insys_Anthem_003755968                   Insys_Anthem_003755968
Insys_Anthem_003755986                   Insys_Anthem_003755986
Insys_Anthem_003756006                   Insys_Anthem_003756006
Insys_Anthem_003756046                   Insys_Anthem_003756046
Insys_Anthem_003756084                   Insys_Anthem_003756084
Insys_Anthem_003756158                   Insys_Anthem_003756158
Insys_Anthem_003756174                   Insys_Anthem_003756174
Insys_Anthem_003756194                   Insys_Anthem_003756194
Insys_Anthem_003756232                   Insys_Anthem_003756232
Insys_Anthem_003756477                   Insys_Anthem_003756477
Insys_Anthem_003756493                   Insys_Anthem_003756493
Insys_Anthem_003756565                   Insys_Anthem_003756565
Insys_Anthem_003756581                   Insys_Anthem_003756581
Insys_Anthem_003756643                   Insys_Anthem_003756643
Insys_Anthem_003756673                   Insys_Anthem_003756673
Insys_Anthem_003756683                   Insys_Anthem_003756683
Insys_Anthem_003756747                   Insys_Anthem_003756747
Insys_Anthem_003756766                   Insys_Anthem_003756766
Insys_Anthem_003756798                   Insys_Anthem_003756798
Insys_Anthem_003756808                   Insys_Anthem_003756808
Insys_Anthem_003756906                   Insys_Anthem_003756906
Insys_Anthem_003756946                   Insys_Anthem_003756946
Insys_Anthem_003757049                   Insys_Anthem_003757049
Insys_Anthem_003757065                   Insys_Anthem_003757065
Insys_Anthem_003757099                   Insys_Anthem_003757099
Insys_Anthem_003757109                   Insys_Anthem_003757109
Insys_Anthem_003757131                   Insys_Anthem_003757131
Insys_Anthem_003757162                   Insys_Anthem_003757162
Insys_Anthem_003757171                   Insys_Anthem_003757171
Insys_Anthem_003757273                   Insys_Anthem_003757273
Insys_Anthem_003757307                   Insys_Anthem_003757307
Insys_Anthem_003757350                   Insys_Anthem_003757350
Insys_Anthem_003757359                   Insys_Anthem_003757359
Insys_Anthem_003757399                   Insys_Anthem_003757399
Insys_Anthem_003757488                   Insys_Anthem_003757488
Insys_Anthem_003757545                   Insys_Anthem_003757545
Insys_Anthem_003757583                   Insys_Anthem_003757583
Insys_Anthem_003757612                   Insys_Anthem_003757612
Insys_Anthem_003757721                   Insys_Anthem_003757721

                                                    3389
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3391 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003757759                   Insys_Anthem_003757759
Insys_Anthem_003757770                   Insys_Anthem_003757770
Insys_Anthem_003757843                   Insys_Anthem_003757843
Insys_Anthem_003757889                   Insys_Anthem_003757889
Insys_Anthem_003758021                   Insys_Anthem_003758021
Insys_Anthem_003758030                   Insys_Anthem_003758030
Insys_Anthem_003758106                   Insys_Anthem_003758106
Insys_Anthem_003758125                   Insys_Anthem_003758125
Insys_Anthem_003758145                   Insys_Anthem_003758145
Insys_Anthem_003758162                   Insys_Anthem_003758162
Insys_Anthem_003758192                   Insys_Anthem_003758192
Insys_Anthem_003758229                   Insys_Anthem_003758229
Insys_Anthem_003758236                   Insys_Anthem_003758236
Insys_Anthem_003758381                   Insys_Anthem_003758381
Insys_Anthem_003758398                   Insys_Anthem_003758398
Insys_Anthem_003758464                   Insys_Anthem_003758464
Insys_Anthem_003758598                   Insys_Anthem_003758598
Insys_Anthem_003758757                   Insys_Anthem_003758757
Insys_Anthem_003758799                   Insys_Anthem_003758799
Insys_Anthem_003759001                   Insys_Anthem_003759001
Insys_Anthem_003759012                   Insys_Anthem_003759012
Insys_Anthem_003759071                   Insys_Anthem_003759071
Insys_Anthem_003759137                   Insys_Anthem_003759137
Insys_Anthem_003759330                   Insys_Anthem_003759330
Insys_Anthem_003759375                   Insys_Anthem_003759375
Insys_Anthem_003759459                   Insys_Anthem_003759459
Insys_Anthem_003759562                   Insys_Anthem_003759562
Insys_Anthem_003759598                   Insys_Anthem_003759598
Insys_Anthem_003759839                   Insys_Anthem_003759839
Insys_Anthem_003759847                   Insys_Anthem_003759847
Insys_Anthem_003759884                   Insys_Anthem_003759884
Insys_Anthem_003759935                   Insys_Anthem_003759935
Insys_Anthem_003759940                   Insys_Anthem_003759940
Insys_Anthem_003760010                   Insys_Anthem_003760010
Insys_Anthem_003760103                   Insys_Anthem_003760103
Insys_Anthem_003760309                   Insys_Anthem_003760309
Insys_Anthem_003760373                   Insys_Anthem_003760373
Insys_Anthem_003760404                   Insys_Anthem_003760404
Insys_Anthem_003760810                   Insys_Anthem_003760810
Insys_Anthem_003761053                   Insys_Anthem_003761053
Insys_Anthem_003761129                   Insys_Anthem_003761129
Insys_Anthem_003761170                   Insys_Anthem_003761170
Insys_Anthem_003761173                   Insys_Anthem_003761173
Insys_Anthem_003761214                   Insys_Anthem_003761214
Insys_Anthem_003761232                   Insys_Anthem_003761232
Insys_Anthem_003761256                   Insys_Anthem_003761256
Insys_Anthem_003761257                   Insys_Anthem_003761257

                                                    3390
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3392 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003761280                   Insys_Anthem_003761280
Insys_Anthem_003761304                   Insys_Anthem_003761304
Insys_Anthem_003761307                   Insys_Anthem_003761307
Insys_Anthem_003761320                   Insys_Anthem_003761320
Insys_Anthem_003761346                   Insys_Anthem_003761346
Insys_Anthem_003761349                   Insys_Anthem_003761349
Insys_Anthem_003761358                   Insys_Anthem_003761358
Insys_Anthem_003761362                   Insys_Anthem_003761362
Insys_Anthem_003761384                   Insys_Anthem_003761384
Insys_Anthem_003761385                   Insys_Anthem_003761385
Insys_Anthem_003761388                   Insys_Anthem_003761388
Insys_Anthem_003761399                   Insys_Anthem_003761399
Insys_Anthem_003761417                   Insys_Anthem_003761417
Insys_Anthem_003761418                   Insys_Anthem_003761418
Insys_Anthem_003761420                   Insys_Anthem_003761420
Insys_Anthem_003761434                   Insys_Anthem_003761434
Insys_Anthem_003761450                   Insys_Anthem_003761450
Insys_Anthem_003761463                   Insys_Anthem_003761463
Insys_Anthem_003761466                   Insys_Anthem_003761466
Insys_Anthem_003761469                   Insys_Anthem_003761469
Insys_Anthem_003761470                   Insys_Anthem_003761470
Insys_Anthem_003761471                   Insys_Anthem_003761471
Insys_Anthem_003761483                   Insys_Anthem_003761483
Insys_Anthem_003761496                   Insys_Anthem_003761496
Insys_Anthem_003761498                   Insys_Anthem_003761498
Insys_Anthem_003761508                   Insys_Anthem_003761508
Insys_Anthem_003761509                   Insys_Anthem_003761509
Insys_Anthem_003761510                   Insys_Anthem_003761510
Insys_Anthem_003761511                   Insys_Anthem_003761511
Insys_Anthem_003761550                   Insys_Anthem_003761550
Insys_Anthem_003761553                   Insys_Anthem_003761553
Insys_Anthem_003761554                   Insys_Anthem_003761554
Insys_Anthem_003761555                   Insys_Anthem_003761555
Insys_Anthem_003761571                   Insys_Anthem_003761571
Insys_Anthem_003761573                   Insys_Anthem_003761573
Insys_Anthem_003761585                   Insys_Anthem_003761585
Insys_Anthem_003761596                   Insys_Anthem_003761596
Insys_Anthem_003761598                   Insys_Anthem_003761598
Insys_Anthem_003761614                   Insys_Anthem_003761614
Insys_Anthem_003761620                   Insys_Anthem_003761620
Insys_Anthem_003761631                   Insys_Anthem_003761631
Insys_Anthem_003761636                   Insys_Anthem_003761636
Insys_Anthem_003761645                   Insys_Anthem_003761645
Insys_Anthem_003761646                   Insys_Anthem_003761646
Insys_Anthem_003761649                   Insys_Anthem_003761649
Insys_Anthem_003761656                   Insys_Anthem_003761656
Insys_Anthem_003761657                   Insys_Anthem_003761657

                                                    3391
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3393 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003761666                   Insys_Anthem_003761666
Insys_Anthem_003761668                   Insys_Anthem_003761668
Insys_Anthem_003761686                   Insys_Anthem_003761686
Insys_Anthem_003761687                   Insys_Anthem_003761687
Insys_Anthem_003761688                   Insys_Anthem_003761688
Insys_Anthem_003761701                   Insys_Anthem_003761701
Insys_Anthem_003761707                   Insys_Anthem_003761707
Insys_Anthem_003761726                   Insys_Anthem_003761726
Insys_Anthem_003761732                   Insys_Anthem_003761732
Insys_Anthem_003761734                   Insys_Anthem_003761734
Insys_Anthem_003761735                   Insys_Anthem_003761735
Insys_Anthem_003761747                   Insys_Anthem_003761747
Insys_Anthem_003761767                   Insys_Anthem_003761767
Insys_Anthem_003761768                   Insys_Anthem_003761768
Insys_Anthem_003761769                   Insys_Anthem_003761769
Insys_Anthem_003761770                   Insys_Anthem_003761770
Insys_Anthem_003761782                   Insys_Anthem_003761782
Insys_Anthem_003761786                   Insys_Anthem_003761786
Insys_Anthem_003761787                   Insys_Anthem_003761787
Insys_Anthem_003761802                   Insys_Anthem_003761802
Insys_Anthem_003761805                   Insys_Anthem_003761805
Insys_Anthem_003761806                   Insys_Anthem_003761806
Insys_Anthem_003761818                   Insys_Anthem_003761818
Insys_Anthem_003761823                   Insys_Anthem_003761823
Insys_Anthem_003761843                   Insys_Anthem_003761843
Insys_Anthem_003761844                   Insys_Anthem_003761844
Insys_Anthem_003761845                   Insys_Anthem_003761845
Insys_Anthem_003761857                   Insys_Anthem_003761857
Insys_Anthem_003761860                   Insys_Anthem_003761860
Insys_Anthem_003761863                   Insys_Anthem_003761863
Insys_Anthem_003761872                   Insys_Anthem_003761872
Insys_Anthem_003761875                   Insys_Anthem_003761875
Insys_Anthem_003761876                   Insys_Anthem_003761876
Insys_Anthem_003761877                   Insys_Anthem_003761877
Insys_Anthem_003761887                   Insys_Anthem_003761887
Insys_Anthem_003761890                   Insys_Anthem_003761890
Insys_Anthem_003761895                   Insys_Anthem_003761895
Insys_Anthem_003761899                   Insys_Anthem_003761899
Insys_Anthem_003761912                   Insys_Anthem_003761912
Insys_Anthem_003761914                   Insys_Anthem_003761914
Insys_Anthem_003761915                   Insys_Anthem_003761915
Insys_Anthem_003761916                   Insys_Anthem_003761916
Insys_Anthem_003761917                   Insys_Anthem_003761917
Insys_Anthem_003761933                   Insys_Anthem_003761933
Insys_Anthem_003761934                   Insys_Anthem_003761934
Insys_Anthem_003761938                   Insys_Anthem_003761938
Insys_Anthem_003761947                   Insys_Anthem_003761947

                                                    3392
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3394 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003761951                   Insys_Anthem_003761951
Insys_Anthem_003761952                   Insys_Anthem_003761952
Insys_Anthem_003761955                   Insys_Anthem_003761955
Insys_Anthem_003761956                   Insys_Anthem_003761956
Insys_Anthem_003761958                   Insys_Anthem_003761958
Insys_Anthem_003761959                   Insys_Anthem_003761959
Insys_Anthem_003761972                   Insys_Anthem_003761972
Insys_Anthem_003761973                   Insys_Anthem_003761973
Insys_Anthem_003761976                   Insys_Anthem_003761976
Insys_Anthem_003761977                   Insys_Anthem_003761977
Insys_Anthem_003761990                   Insys_Anthem_003761990
Insys_Anthem_003761995                   Insys_Anthem_003761995
Insys_Anthem_003761996                   Insys_Anthem_003761996
Insys_Anthem_003761997                   Insys_Anthem_003761997
Insys_Anthem_003762004                   Insys_Anthem_003762004
Insys_Anthem_003762005                   Insys_Anthem_003762005
Insys_Anthem_003762019                   Insys_Anthem_003762019
Insys_Anthem_003762025                   Insys_Anthem_003762025
Insys_Anthem_003762029                   Insys_Anthem_003762029
Insys_Anthem_003762031                   Insys_Anthem_003762031
Insys_Anthem_003762044                   Insys_Anthem_003762044
Insys_Anthem_003762047                   Insys_Anthem_003762047
Insys_Anthem_003762052                   Insys_Anthem_003762052
Insys_Anthem_003762054                   Insys_Anthem_003762054
Insys_Anthem_003762061                   Insys_Anthem_003762061
Insys_Anthem_003762068                   Insys_Anthem_003762068
Insys_Anthem_003762073                   Insys_Anthem_003762073
Insys_Anthem_003762088                   Insys_Anthem_003762088
Insys_Anthem_003762091                   Insys_Anthem_003762091
Insys_Anthem_003762092                   Insys_Anthem_003762092
Insys_Anthem_003762097                   Insys_Anthem_003762097
Insys_Anthem_003762105                   Insys_Anthem_003762105
Insys_Anthem_003762110                   Insys_Anthem_003762110
Insys_Anthem_003762111                   Insys_Anthem_003762111
Insys_Anthem_003762121                   Insys_Anthem_003762121
Insys_Anthem_003762128                   Insys_Anthem_003762128
Insys_Anthem_003762130                   Insys_Anthem_003762130
Insys_Anthem_003762132                   Insys_Anthem_003762132
Insys_Anthem_003762133                   Insys_Anthem_003762133
Insys_Anthem_003762135                   Insys_Anthem_003762135
Insys_Anthem_003762148                   Insys_Anthem_003762148
Insys_Anthem_003762153                   Insys_Anthem_003762153
Insys_Anthem_003762154                   Insys_Anthem_003762154
Insys_Anthem_003762160                   Insys_Anthem_003762160
Insys_Anthem_003762162                   Insys_Anthem_003762162
Insys_Anthem_003762164                   Insys_Anthem_003762164
Insys_Anthem_003762165                   Insys_Anthem_003762165

                                                    3393
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3395 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003762166                   Insys_Anthem_003762166
Insys_Anthem_003762167                   Insys_Anthem_003762167
Insys_Anthem_003762168                   Insys_Anthem_003762168
Insys_Anthem_003762175                   Insys_Anthem_003762175
Insys_Anthem_003762179                   Insys_Anthem_003762179
Insys_Anthem_003762180                   Insys_Anthem_003762180
Insys_Anthem_003762181                   Insys_Anthem_003762181
Insys_Anthem_003762182                   Insys_Anthem_003762182
Insys_Anthem_003762189                   Insys_Anthem_003762189
Insys_Anthem_003762190                   Insys_Anthem_003762190
Insys_Anthem_003762193                   Insys_Anthem_003762193
Insys_Anthem_003762196                   Insys_Anthem_003762196
Insys_Anthem_003762197                   Insys_Anthem_003762197
Insys_Anthem_003762199                   Insys_Anthem_003762199
Insys_Anthem_003762200                   Insys_Anthem_003762200
Insys_Anthem_003762207                   Insys_Anthem_003762207
Insys_Anthem_003762208                   Insys_Anthem_003762208
Insys_Anthem_003762210                   Insys_Anthem_003762210
Insys_Anthem_003762211                   Insys_Anthem_003762211
Insys_Anthem_003762220                   Insys_Anthem_003762220
Insys_Anthem_003762224                   Insys_Anthem_003762224
Insys_Anthem_003762229                   Insys_Anthem_003762229
Insys_Anthem_003762230                   Insys_Anthem_003762230
Insys_Anthem_003762232                   Insys_Anthem_003762232
Insys_Anthem_003762236                   Insys_Anthem_003762236
Insys_Anthem_003762241                   Insys_Anthem_003762241
Insys_Anthem_003762251                   Insys_Anthem_003762251
Insys_Anthem_003762253                   Insys_Anthem_003762253
Insys_Anthem_003762260                   Insys_Anthem_003762260
Insys_Anthem_003762262                   Insys_Anthem_003762262
Insys_Anthem_003762264                   Insys_Anthem_003762264
Insys_Anthem_003762269                   Insys_Anthem_003762269
Insys_Anthem_003762271                   Insys_Anthem_003762271
Insys_Anthem_003762276                   Insys_Anthem_003762276
Insys_Anthem_003762281                   Insys_Anthem_003762281
Insys_Anthem_003762285                   Insys_Anthem_003762285
Insys_Anthem_003762287                   Insys_Anthem_003762287
Insys_Anthem_003762290                   Insys_Anthem_003762290
Insys_Anthem_003762299                   Insys_Anthem_003762299
Insys_Anthem_003762300                   Insys_Anthem_003762300
Insys_Anthem_003762305                   Insys_Anthem_003762305
Insys_Anthem_003762311                   Insys_Anthem_003762311
Insys_Anthem_003762315                   Insys_Anthem_003762315
Insys_Anthem_003762316                   Insys_Anthem_003762316
Insys_Anthem_003762319                   Insys_Anthem_003762319
Insys_Anthem_003762323                   Insys_Anthem_003762323
Insys_Anthem_003762325                   Insys_Anthem_003762325

                                                    3394
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3396 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003762327                   Insys_Anthem_003762327
Insys_Anthem_003762338                   Insys_Anthem_003762338
Insys_Anthem_003762343                   Insys_Anthem_003762343
Insys_Anthem_003762347                   Insys_Anthem_003762347
Insys_Anthem_003762350                   Insys_Anthem_003762350
Insys_Anthem_003762359                   Insys_Anthem_003762359
Insys_Anthem_003762362                   Insys_Anthem_003762362
Insys_Anthem_003762364                   Insys_Anthem_003762364
Insys_Anthem_003762367                   Insys_Anthem_003762367
Insys_Anthem_003762375                   Insys_Anthem_003762375
Insys_Anthem_003762379                   Insys_Anthem_003762379
Insys_Anthem_003762385                   Insys_Anthem_003762385
Insys_Anthem_003762398                   Insys_Anthem_003762398
Insys_Anthem_003762401                   Insys_Anthem_003762401
Insys_Anthem_003762406                   Insys_Anthem_003762406
Insys_Anthem_003762418                   Insys_Anthem_003762418
Insys_Anthem_003762430                   Insys_Anthem_003762430
Insys_Anthem_003762433                   Insys_Anthem_003762433
Insys_Anthem_003762435                   Insys_Anthem_003762435
Insys_Anthem_003762437                   Insys_Anthem_003762437
Insys_Anthem_003762442                   Insys_Anthem_003762442
Insys_Anthem_003762446                   Insys_Anthem_003762446
Insys_Anthem_003762456                   Insys_Anthem_003762456
Insys_Anthem_003762462                   Insys_Anthem_003762462
Insys_Anthem_003762473                   Insys_Anthem_003762473
Insys_Anthem_003762474                   Insys_Anthem_003762474
Insys_Anthem_003762476                   Insys_Anthem_003762476
Insys_Anthem_003762477                   Insys_Anthem_003762477
Insys_Anthem_003762483                   Insys_Anthem_003762483
Insys_Anthem_003762485                   Insys_Anthem_003762485
Insys_Anthem_003762487                   Insys_Anthem_003762487
Insys_Anthem_003762498                   Insys_Anthem_003762498
Insys_Anthem_003762504                   Insys_Anthem_003762504
Insys_Anthem_003762506                   Insys_Anthem_003762506
Insys_Anthem_003762512                   Insys_Anthem_003762512
Insys_Anthem_003762518                   Insys_Anthem_003762518
Insys_Anthem_003762520                   Insys_Anthem_003762520
Insys_Anthem_003762521                   Insys_Anthem_003762521
Insys_Anthem_003762523                   Insys_Anthem_003762523
Insys_Anthem_003762527                   Insys_Anthem_003762527
Insys_Anthem_003762533                   Insys_Anthem_003762533
Insys_Anthem_003762541                   Insys_Anthem_003762541
Insys_Anthem_003762544                   Insys_Anthem_003762544
Insys_Anthem_003762547                   Insys_Anthem_003762547
Insys_Anthem_003762549                   Insys_Anthem_003762549
Insys_Anthem_003762552                   Insys_Anthem_003762552
Insys_Anthem_003762554                   Insys_Anthem_003762554

                                                    3395
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3397 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003762556                   Insys_Anthem_003762556
Insys_Anthem_003762561                   Insys_Anthem_003762561
Insys_Anthem_003762564                   Insys_Anthem_003762564
Insys_Anthem_003762565                   Insys_Anthem_003762565
Insys_Anthem_003762574                   Insys_Anthem_003762574
Insys_Anthem_003762577                   Insys_Anthem_003762577
Insys_Anthem_003762584                   Insys_Anthem_003762584
Insys_Anthem_003762586                   Insys_Anthem_003762586
Insys_Anthem_003762587                   Insys_Anthem_003762587
Insys_Anthem_003762590                   Insys_Anthem_003762590
Insys_Anthem_003762592                   Insys_Anthem_003762592
Insys_Anthem_003762595                   Insys_Anthem_003762595
Insys_Anthem_003762601                   Insys_Anthem_003762601
Insys_Anthem_003762604                   Insys_Anthem_003762604
Insys_Anthem_003762605                   Insys_Anthem_003762605
Insys_Anthem_003762607                   Insys_Anthem_003762607
Insys_Anthem_003762611                   Insys_Anthem_003762611
Insys_Anthem_003762614                   Insys_Anthem_003762614
Insys_Anthem_003762623                   Insys_Anthem_003762623
Insys_Anthem_003762635                   Insys_Anthem_003762635
Insys_Anthem_003762638                   Insys_Anthem_003762638
Insys_Anthem_003762643                   Insys_Anthem_003762643
Insys_Anthem_003762646                   Insys_Anthem_003762646
Insys_Anthem_003762651                   Insys_Anthem_003762651
Insys_Anthem_003762655                   Insys_Anthem_003762655
Insys_Anthem_003762662                   Insys_Anthem_003762662
Insys_Anthem_003762676                   Insys_Anthem_003762676
Insys_Anthem_003762679                   Insys_Anthem_003762679
Insys_Anthem_003762687                   Insys_Anthem_003762687
Insys_Anthem_003762692                   Insys_Anthem_003762692
Insys_Anthem_003762696                   Insys_Anthem_003762696
Insys_Anthem_003762698                   Insys_Anthem_003762698
Insys_Anthem_003762703                   Insys_Anthem_003762703
Insys_Anthem_003762712                   Insys_Anthem_003762712
Insys_Anthem_003762714                   Insys_Anthem_003762714
Insys_Anthem_003762716                   Insys_Anthem_003762716
Insys_Anthem_003762719                   Insys_Anthem_003762719
Insys_Anthem_003762720                   Insys_Anthem_003762720
Insys_Anthem_003762722                   Insys_Anthem_003762722
Insys_Anthem_003762725                   Insys_Anthem_003762725
Insys_Anthem_003762728                   Insys_Anthem_003762728
Insys_Anthem_003762729                   Insys_Anthem_003762729
Insys_Anthem_003762732                   Insys_Anthem_003762732
Insys_Anthem_003762735                   Insys_Anthem_003762735
Insys_Anthem_003762738                   Insys_Anthem_003762738
Insys_Anthem_003762751                   Insys_Anthem_003762751
Insys_Anthem_003762754                   Insys_Anthem_003762754

                                                    3396
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3398 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003762757                   Insys_Anthem_003762757
Insys_Anthem_003762758                   Insys_Anthem_003762758
Insys_Anthem_003762767                   Insys_Anthem_003762767
Insys_Anthem_003762771                   Insys_Anthem_003762771
Insys_Anthem_003762774                   Insys_Anthem_003762774
Insys_Anthem_003762776                   Insys_Anthem_003762776
Insys_Anthem_003762782                   Insys_Anthem_003762782
Insys_Anthem_003762783                   Insys_Anthem_003762783
Insys_Anthem_003762791                   Insys_Anthem_003762791
Insys_Anthem_003762793                   Insys_Anthem_003762793
Insys_Anthem_003762796                   Insys_Anthem_003762796
Insys_Anthem_003762798                   Insys_Anthem_003762798
Insys_Anthem_003762800                   Insys_Anthem_003762800
Insys_Anthem_003762805                   Insys_Anthem_003762805
Insys_Anthem_003762817                   Insys_Anthem_003762817
Insys_Anthem_003762818                   Insys_Anthem_003762818
Insys_Anthem_003762819                   Insys_Anthem_003762819
Insys_Anthem_003762822                   Insys_Anthem_003762822
Insys_Anthem_003762823                   Insys_Anthem_003762823
Insys_Anthem_003762825                   Insys_Anthem_003762825
Insys_Anthem_003762831                   Insys_Anthem_003762831
Insys_Anthem_003762837                   Insys_Anthem_003762837
Insys_Anthem_003762840                   Insys_Anthem_003762840
Insys_Anthem_003762846                   Insys_Anthem_003762846
Insys_Anthem_003762853                   Insys_Anthem_003762853
Insys_Anthem_003762856                   Insys_Anthem_003762856
Insys_Anthem_003762858                   Insys_Anthem_003762858
Insys_Anthem_003762860                   Insys_Anthem_003762860
Insys_Anthem_003762863                   Insys_Anthem_003762863
Insys_Anthem_003762864                   Insys_Anthem_003762864
Insys_Anthem_003762871                   Insys_Anthem_003762871
Insys_Anthem_003762873                   Insys_Anthem_003762873
Insys_Anthem_003762880                   Insys_Anthem_003762880
Insys_Anthem_003762883                   Insys_Anthem_003762883
Insys_Anthem_003762885                   Insys_Anthem_003762885
Insys_Anthem_003762891                   Insys_Anthem_003762891
Insys_Anthem_003762894                   Insys_Anthem_003762894
Insys_Anthem_003762897                   Insys_Anthem_003762897
Insys_Anthem_003762901                   Insys_Anthem_003762901
Insys_Anthem_003762902                   Insys_Anthem_003762902
Insys_Anthem_003762910                   Insys_Anthem_003762910
Insys_Anthem_003762913                   Insys_Anthem_003762913
Insys_Anthem_003762919                   Insys_Anthem_003762919
Insys_Anthem_003762925                   Insys_Anthem_003762925
Insys_Anthem_003762928                   Insys_Anthem_003762928
Insys_Anthem_003762930                   Insys_Anthem_003762930
Insys_Anthem_003762935                   Insys_Anthem_003762935

                                                    3397
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3399 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003762938                   Insys_Anthem_003762938
Insys_Anthem_003762949                   Insys_Anthem_003762949
Insys_Anthem_003762953                   Insys_Anthem_003762953
Insys_Anthem_003762955                   Insys_Anthem_003762955
Insys_Anthem_003762959                   Insys_Anthem_003762959
Insys_Anthem_003762968                   Insys_Anthem_003762968
Insys_Anthem_003762971                   Insys_Anthem_003762971
Insys_Anthem_003762974                   Insys_Anthem_003762974
Insys_Anthem_003762976                   Insys_Anthem_003762976
Insys_Anthem_003762979                   Insys_Anthem_003762979
Insys_Anthem_003762980                   Insys_Anthem_003762980
Insys_Anthem_003762991                   Insys_Anthem_003762991
Insys_Anthem_003762992                   Insys_Anthem_003762992
Insys_Anthem_003762995                   Insys_Anthem_003762995
Insys_Anthem_003762997                   Insys_Anthem_003762997
Insys_Anthem_003762999                   Insys_Anthem_003762999
Insys_Anthem_003763003                   Insys_Anthem_003763003
Insys_Anthem_003763005                   Insys_Anthem_003763005
Insys_Anthem_003763006                   Insys_Anthem_003763006
Insys_Anthem_003763017                   Insys_Anthem_003763017
Insys_Anthem_003763020                   Insys_Anthem_003763020
Insys_Anthem_003763024                   Insys_Anthem_003763024
Insys_Anthem_003763025                   Insys_Anthem_003763025
Insys_Anthem_003763034                   Insys_Anthem_003763034
Insys_Anthem_003763038                   Insys_Anthem_003763038
Insys_Anthem_003763042                   Insys_Anthem_003763042
Insys_Anthem_003763047                   Insys_Anthem_003763047
Insys_Anthem_003763052                   Insys_Anthem_003763052
Insys_Anthem_003763058                   Insys_Anthem_003763058
Insys_Anthem_003763063                   Insys_Anthem_003763063
Insys_Anthem_003763072                   Insys_Anthem_003763072
Insys_Anthem_003763074                   Insys_Anthem_003763074
Insys_Anthem_003763077                   Insys_Anthem_003763077
Insys_Anthem_003763085                   Insys_Anthem_003763085
Insys_Anthem_003763097                   Insys_Anthem_003763097
Insys_Anthem_003763101                   Insys_Anthem_003763101
Insys_Anthem_003763105                   Insys_Anthem_003763105
Insys_Anthem_003763111                   Insys_Anthem_003763111
Insys_Anthem_003763112                   Insys_Anthem_003763112
Insys_Anthem_003763113                   Insys_Anthem_003763113
Insys_Anthem_003763117                   Insys_Anthem_003763117
Insys_Anthem_003763122                   Insys_Anthem_003763122
Insys_Anthem_003763127                   Insys_Anthem_003763127
Insys_Anthem_003763135                   Insys_Anthem_003763135
Insys_Anthem_003763136                   Insys_Anthem_003763136
Insys_Anthem_003763141                   Insys_Anthem_003763141
Insys_Anthem_003763145                   Insys_Anthem_003763145

                                                    3398
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3400 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003763146                   Insys_Anthem_003763146
Insys_Anthem_003763147                   Insys_Anthem_003763147
Insys_Anthem_003763152                   Insys_Anthem_003763152
Insys_Anthem_003763155                   Insys_Anthem_003763155
Insys_Anthem_003763157                   Insys_Anthem_003763157
Insys_Anthem_003763161                   Insys_Anthem_003763161
Insys_Anthem_003763165                   Insys_Anthem_003763165
Insys_Anthem_003763174                   Insys_Anthem_003763174
Insys_Anthem_003763186                   Insys_Anthem_003763186
Insys_Anthem_003763187                   Insys_Anthem_003763187
Insys_Anthem_003763192                   Insys_Anthem_003763192
Insys_Anthem_003763193                   Insys_Anthem_003763193
Insys_Anthem_003763194                   Insys_Anthem_003763194
Insys_Anthem_003763197                   Insys_Anthem_003763197
Insys_Anthem_003763199                   Insys_Anthem_003763199
Insys_Anthem_003763209                   Insys_Anthem_003763209
Insys_Anthem_003763213                   Insys_Anthem_003763213
Insys_Anthem_003763223                   Insys_Anthem_003763223
Insys_Anthem_003763227                   Insys_Anthem_003763227
Insys_Anthem_003763232                   Insys_Anthem_003763232
Insys_Anthem_003763238                   Insys_Anthem_003763238
Insys_Anthem_003763240                   Insys_Anthem_003763240
Insys_Anthem_003763250                   Insys_Anthem_003763250
Insys_Anthem_003763251                   Insys_Anthem_003763251
Insys_Anthem_003763269                   Insys_Anthem_003763269
Insys_Anthem_003763270                   Insys_Anthem_003763270
Insys_Anthem_003763276                   Insys_Anthem_003763276
Insys_Anthem_003763278                   Insys_Anthem_003763278
Insys_Anthem_003763284                   Insys_Anthem_003763284
Insys_Anthem_003763292                   Insys_Anthem_003763292
Insys_Anthem_003763305                   Insys_Anthem_003763305
Insys_Anthem_003763310                   Insys_Anthem_003763310
Insys_Anthem_003763315                   Insys_Anthem_003763315
Insys_Anthem_003763317                   Insys_Anthem_003763317
Insys_Anthem_003763341                   Insys_Anthem_003763341
Insys_Anthem_003763344                   Insys_Anthem_003763344
Insys_Anthem_003763354                   Insys_Anthem_003763354
Insys_Anthem_003763356                   Insys_Anthem_003763356
Insys_Anthem_003763363                   Insys_Anthem_003763363
Insys_Anthem_003763381                   Insys_Anthem_003763381
Insys_Anthem_003763382                   Insys_Anthem_003763382
Insys_Anthem_003763385                   Insys_Anthem_003763385
Insys_Anthem_003763392                   Insys_Anthem_003763392
Insys_Anthem_003763402                   Insys_Anthem_003763402
Insys_Anthem_003763409                   Insys_Anthem_003763409
Insys_Anthem_003763420                   Insys_Anthem_003763420
Insys_Anthem_003763424                   Insys_Anthem_003763424

                                                    3399
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3401 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003763425                   Insys_Anthem_003763425
Insys_Anthem_003763429                   Insys_Anthem_003763429
Insys_Anthem_003763436                   Insys_Anthem_003763436
Insys_Anthem_003763449                   Insys_Anthem_003763449
Insys_Anthem_003763460                   Insys_Anthem_003763460
Insys_Anthem_003763462                   Insys_Anthem_003763462
Insys_Anthem_003763464                   Insys_Anthem_003763464
Insys_Anthem_003763473                   Insys_Anthem_003763473
Insys_Anthem_003763486                   Insys_Anthem_003763486
Insys_Anthem_003763502                   Insys_Anthem_003763502
Insys_Anthem_003763509                   Insys_Anthem_003763509
Insys_Anthem_003763510                   Insys_Anthem_003763510
Insys_Anthem_003763513                   Insys_Anthem_003763513
Insys_Anthem_003763520                   Insys_Anthem_003763520
Insys_Anthem_003763522                   Insys_Anthem_003763522
Insys_Anthem_003763531                   Insys_Anthem_003763531
Insys_Anthem_003763536                   Insys_Anthem_003763536
Insys_Anthem_003763540                   Insys_Anthem_003763540
Insys_Anthem_003763547                   Insys_Anthem_003763547
Insys_Anthem_003763548                   Insys_Anthem_003763548
Insys_Anthem_003763549                   Insys_Anthem_003763549
Insys_Anthem_003763561                   Insys_Anthem_003763561
Insys_Anthem_003763570                   Insys_Anthem_003763570
Insys_Anthem_003763578                   Insys_Anthem_003763578
Insys_Anthem_003763581                   Insys_Anthem_003763581
Insys_Anthem_003763585                   Insys_Anthem_003763585
Insys_Anthem_003763590                   Insys_Anthem_003763590
Insys_Anthem_003763596                   Insys_Anthem_003763596
Insys_Anthem_003763601                   Insys_Anthem_003763601
Insys_Anthem_003763607                   Insys_Anthem_003763607
Insys_Anthem_003763612                   Insys_Anthem_003763612
Insys_Anthem_003763615                   Insys_Anthem_003763615
Insys_Anthem_003763619                   Insys_Anthem_003763619
Insys_Anthem_003763620                   Insys_Anthem_003763620
Insys_Anthem_003763622                   Insys_Anthem_003763622
Insys_Anthem_003763629                   Insys_Anthem_003763629
Insys_Anthem_003763632                   Insys_Anthem_003763632
Insys_Anthem_003763638                   Insys_Anthem_003763638
Insys_Anthem_003763640                   Insys_Anthem_003763640
Insys_Anthem_003763652                   Insys_Anthem_003763652
Insys_Anthem_003763659                   Insys_Anthem_003763659
Insys_Anthem_003763660                   Insys_Anthem_003763660
Insys_Anthem_003763669                   Insys_Anthem_003763669
Insys_Anthem_003763670                   Insys_Anthem_003763670
Insys_Anthem_003763672                   Insys_Anthem_003763672
Insys_Anthem_003763677                   Insys_Anthem_003763677
Insys_Anthem_003763686                   Insys_Anthem_003763686

                                                    3400
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3402 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003763693                   Insys_Anthem_003763693
Insys_Anthem_003763694                   Insys_Anthem_003763694
Insys_Anthem_003763705                   Insys_Anthem_003763705
Insys_Anthem_003763712                   Insys_Anthem_003763712
Insys_Anthem_003763719                   Insys_Anthem_003763719
Insys_Anthem_003763722                   Insys_Anthem_003763722
Insys_Anthem_003763737                   Insys_Anthem_003763737
Insys_Anthem_003763753                   Insys_Anthem_003763753
Insys_Anthem_003763756                   Insys_Anthem_003763756
Insys_Anthem_003763766                   Insys_Anthem_003763766
Insys_Anthem_003763767                   Insys_Anthem_003763767
Insys_Anthem_003763783                   Insys_Anthem_003763783
Insys_Anthem_003763798                   Insys_Anthem_003763798
Insys_Anthem_003763799                   Insys_Anthem_003763799
Insys_Anthem_003763812                   Insys_Anthem_003763812
Insys_Anthem_003763820                   Insys_Anthem_003763820
Insys_Anthem_003763830                   Insys_Anthem_003763830
Insys_Anthem_003763834                   Insys_Anthem_003763834
Insys_Anthem_003763837                   Insys_Anthem_003763837
Insys_Anthem_003763839                   Insys_Anthem_003763839
Insys_Anthem_003763842                   Insys_Anthem_003763842
Insys_Anthem_003763854                   Insys_Anthem_003763854
Insys_Anthem_003763872                   Insys_Anthem_003763872
Insys_Anthem_003763879                   Insys_Anthem_003763879
Insys_Anthem_003763885                   Insys_Anthem_003763885
Insys_Anthem_003763889                   Insys_Anthem_003763889
Insys_Anthem_003763903                   Insys_Anthem_003763903
Insys_Anthem_003763905                   Insys_Anthem_003763905
Insys_Anthem_003763912                   Insys_Anthem_003763912
Insys_Anthem_003763919                   Insys_Anthem_003763919
Insys_Anthem_003763929                   Insys_Anthem_003763929
Insys_Anthem_003763962                   Insys_Anthem_003763962
Insys_Anthem_003763975                   Insys_Anthem_003763975
Insys_Anthem_003763981                   Insys_Anthem_003763981
Insys_Anthem_003763983                   Insys_Anthem_003763983
Insys_Anthem_003764001                   Insys_Anthem_003764001
Insys_Anthem_003764005                   Insys_Anthem_003764005
Insys_Anthem_003764010                   Insys_Anthem_003764010
Insys_Anthem_003764034                   Insys_Anthem_003764034
Insys_Anthem_003764044                   Insys_Anthem_003764044
Insys_Anthem_003764055                   Insys_Anthem_003764055
Insys_Anthem_003764061                   Insys_Anthem_003764061
Insys_Anthem_003764085                   Insys_Anthem_003764085
Insys_Anthem_003764087                   Insys_Anthem_003764087
Insys_Anthem_003764095                   Insys_Anthem_003764095
Insys_Anthem_003764100                   Insys_Anthem_003764100
Insys_Anthem_003764119                   Insys_Anthem_003764119

                                                    3401
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3403 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003764150                   Insys_Anthem_003764150
Insys_Anthem_003764157                   Insys_Anthem_003764157
Insys_Anthem_003764162                   Insys_Anthem_003764162
Insys_Anthem_003764185                   Insys_Anthem_003764185
Insys_Anthem_003764186                   Insys_Anthem_003764186
Insys_Anthem_003764187                   Insys_Anthem_003764187
Insys_Anthem_003764211                   Insys_Anthem_003764211
Insys_Anthem_003764446                   Insys_Anthem_003764446
Insys_Anthem_003764453                   Insys_Anthem_003764453
Insys_Anthem_003764473                   Insys_Anthem_003764473
Insys_Anthem_003764502                   Insys_Anthem_003764502
Insys_Anthem_003764514                   Insys_Anthem_003764514
Insys_Anthem_003764549                   Insys_Anthem_003764549
Insys_Anthem_003764559                   Insys_Anthem_003764559
Insys_Anthem_003764589                   Insys_Anthem_003764589
Insys_Anthem_003764599                   Insys_Anthem_003764599
Insys_Anthem_003764624                   Insys_Anthem_003764624
Insys_Anthem_003764694                   Insys_Anthem_003764694
Insys_Anthem_003764704                   Insys_Anthem_003764704
Insys_Anthem_003764771                   Insys_Anthem_003764771
Insys_Anthem_003764773                   Insys_Anthem_003764773
Insys_Anthem_003764810                   Insys_Anthem_003764810
Insys_Anthem_003764879                   Insys_Anthem_003764879
Insys_Anthem_003764890                   Insys_Anthem_003764890
Insys_Anthem_003764934                   Insys_Anthem_003764934
Insys_Anthem_003764974                   Insys_Anthem_003764974
Insys_Anthem_003765014                   Insys_Anthem_003765014
Insys_Anthem_003765051                   Insys_Anthem_003765051
Insys_Anthem_003765082                   Insys_Anthem_003765082
Insys_Anthem_003765089                   Insys_Anthem_003765089
Insys_Anthem_003765117                   Insys_Anthem_003765117
Insys_Anthem_003765154                   Insys_Anthem_003765154
Insys_Anthem_003765388                   Insys_Anthem_003765388
Insys_Anthem_003765458                   Insys_Anthem_003765458
Insys_Anthem_003765463                   Insys_Anthem_003765463
Insys_Anthem_003765527                   Insys_Anthem_003765527
Insys_Anthem_003765566                   Insys_Anthem_003765566
Insys_Anthem_003765571                   Insys_Anthem_003765571
Insys_Anthem_003765682                   Insys_Anthem_003765682
Insys_Anthem_003765718                   Insys_Anthem_003765718
Insys_Anthem_003765738                   Insys_Anthem_003765738
Insys_Anthem_003765753                   Insys_Anthem_003765753
Insys_Anthem_003765775                   Insys_Anthem_003765775
Insys_Anthem_003765779                   Insys_Anthem_003765779
Insys_Anthem_003765788                   Insys_Anthem_003765788
Insys_Anthem_003765823                   Insys_Anthem_003765823
Insys_Anthem_003765846                   Insys_Anthem_003765846

                                                    3402
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3404 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003765856                   Insys_Anthem_003765856
Insys_Anthem_003765878                   Insys_Anthem_003765878
Insys_Anthem_003765926                   Insys_Anthem_003765926
Insys_Anthem_003765939                   Insys_Anthem_003765939
Insys_Anthem_003765965                   Insys_Anthem_003765965
Insys_Anthem_003765974                   Insys_Anthem_003765974
Insys_Anthem_003766001                   Insys_Anthem_003766001
Insys_Anthem_003766009                   Insys_Anthem_003766009
Insys_Anthem_003766106                   Insys_Anthem_003766106
Insys_Anthem_003766137                   Insys_Anthem_003766137
Insys_Anthem_003766139                   Insys_Anthem_003766139
Insys_Anthem_003766143                   Insys_Anthem_003766143
Insys_Anthem_003766146                   Insys_Anthem_003766146
Insys_Anthem_003766148                   Insys_Anthem_003766148
Insys_Anthem_003766172                   Insys_Anthem_003766172
Insys_Anthem_003766189                   Insys_Anthem_003766189
Insys_Anthem_003766190                   Insys_Anthem_003766190
Insys_Anthem_003766221                   Insys_Anthem_003766221
Insys_Anthem_003766257                   Insys_Anthem_003766257
Insys_Anthem_003766288                   Insys_Anthem_003766288
Insys_Anthem_003766290                   Insys_Anthem_003766290
Insys_Anthem_003766310                   Insys_Anthem_003766310
Insys_Anthem_003766311                   Insys_Anthem_003766311
Insys_Anthem_003766335                   Insys_Anthem_003766335
Insys_Anthem_003766342                   Insys_Anthem_003766342
Insys_Anthem_003766343                   Insys_Anthem_003766343
Insys_Anthem_003766348                   Insys_Anthem_003766348
Insys_Anthem_003766353                   Insys_Anthem_003766353
Insys_Anthem_003766358                   Insys_Anthem_003766358
Insys_Anthem_003766365                   Insys_Anthem_003766365
Insys_Anthem_003766370                   Insys_Anthem_003766370
Insys_Anthem_003766372                   Insys_Anthem_003766372
Insys_Anthem_003766374                   Insys_Anthem_003766374
Insys_Anthem_003766399                   Insys_Anthem_003766399
Insys_Anthem_003766401                   Insys_Anthem_003766401
Insys_Anthem_003766403                   Insys_Anthem_003766403
Insys_Anthem_003766406                   Insys_Anthem_003766406
Insys_Anthem_003766434                   Insys_Anthem_003766434
Insys_Anthem_003766444                   Insys_Anthem_003766444
Insys_Anthem_003766462                   Insys_Anthem_003766462
Insys_Anthem_003766464                   Insys_Anthem_003766464
Insys_Anthem_003766481                   Insys_Anthem_003766481
Insys_Anthem_003766512                   Insys_Anthem_003766512
Insys_Anthem_003766516                   Insys_Anthem_003766516
Insys_Anthem_003766532                   Insys_Anthem_003766532
Insys_Anthem_003766548                   Insys_Anthem_003766548
Insys_Anthem_003766575                   Insys_Anthem_003766575

                                                    3403
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3405 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003766585                   Insys_Anthem_003766585
Insys_Anthem_003766588                   Insys_Anthem_003766588
Insys_Anthem_003766613                   Insys_Anthem_003766613
Insys_Anthem_003766624                   Insys_Anthem_003766624
Insys_Anthem_003766631                   Insys_Anthem_003766631
Insys_Anthem_003766651                   Insys_Anthem_003766651
Insys_Anthem_003766668                   Insys_Anthem_003766668
Insys_Anthem_003766701                   Insys_Anthem_003766701
Insys_Anthem_003766708                   Insys_Anthem_003766708
Insys_Anthem_003766725                   Insys_Anthem_003766725
Insys_Anthem_003766731                   Insys_Anthem_003766731
Insys_Anthem_003766734                   Insys_Anthem_003766734
Insys_Anthem_003766743                   Insys_Anthem_003766743
Insys_Anthem_003766779                   Insys_Anthem_003766779
Insys_Anthem_003766780                   Insys_Anthem_003766780
Insys_Anthem_003766794                   Insys_Anthem_003766794
Insys_Anthem_003766809                   Insys_Anthem_003766809
Insys_Anthem_003766811                   Insys_Anthem_003766811
Insys_Anthem_003766814                   Insys_Anthem_003766814
Insys_Anthem_003766826                   Insys_Anthem_003766826
Insys_Anthem_003766832                   Insys_Anthem_003766832
Insys_Anthem_003766846                   Insys_Anthem_003766846
Insys_Anthem_003766852                   Insys_Anthem_003766852
Insys_Anthem_003766854                   Insys_Anthem_003766854
Insys_Anthem_003766887                   Insys_Anthem_003766887
Insys_Anthem_003766919                   Insys_Anthem_003766919
Insys_Anthem_003766925                   Insys_Anthem_003766925
Insys_Anthem_003766946                   Insys_Anthem_003766946
Insys_Anthem_003766959                   Insys_Anthem_003766959
Insys_Anthem_003766962                   Insys_Anthem_003766962
Insys_Anthem_003766973                   Insys_Anthem_003766973
Insys_Anthem_003766985                   Insys_Anthem_003766985
Insys_Anthem_003766995                   Insys_Anthem_003766995
Insys_Anthem_003766998                   Insys_Anthem_003766998
Insys_Anthem_003767003                   Insys_Anthem_003767003
Insys_Anthem_003767011                   Insys_Anthem_003767011
Insys_Anthem_003767022                   Insys_Anthem_003767022
Insys_Anthem_003767025                   Insys_Anthem_003767025
Insys_Anthem_003767027                   Insys_Anthem_003767027
Insys_Anthem_003767041                   Insys_Anthem_003767041
Insys_Anthem_003767053                   Insys_Anthem_003767053
Insys_Anthem_003767057                   Insys_Anthem_003767057
Insys_Anthem_003767065                   Insys_Anthem_003767065
Insys_Anthem_003767082                   Insys_Anthem_003767082
Insys_Anthem_003767097                   Insys_Anthem_003767097
Insys_Anthem_003767100                   Insys_Anthem_003767100
Insys_Anthem_003767107                   Insys_Anthem_003767107

                                                    3404
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3406 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003767117                   Insys_Anthem_003767117
Insys_Anthem_003767143                   Insys_Anthem_003767143
Insys_Anthem_003767147                   Insys_Anthem_003767147
Insys_Anthem_003767154                   Insys_Anthem_003767154
Insys_Anthem_003767167                   Insys_Anthem_003767167
Insys_Anthem_003767208                   Insys_Anthem_003767208
Insys_Anthem_003767233                   Insys_Anthem_003767233
Insys_Anthem_003767243                   Insys_Anthem_003767243
Insys_Anthem_003767273                   Insys_Anthem_003767273
Insys_Anthem_003767301                   Insys_Anthem_003767301
Insys_Anthem_003767304                   Insys_Anthem_003767304
Insys_Anthem_003767307                   Insys_Anthem_003767307
Insys_Anthem_003767323                   Insys_Anthem_003767323
Insys_Anthem_003767341                   Insys_Anthem_003767341
Insys_Anthem_003767367                   Insys_Anthem_003767367
Insys_Anthem_003767380                   Insys_Anthem_003767380
Insys_Anthem_003767403                   Insys_Anthem_003767403
Insys_Anthem_003767405                   Insys_Anthem_003767405
Insys_Anthem_003767442                   Insys_Anthem_003767442
Insys_Anthem_003767459                   Insys_Anthem_003767459
Insys_Anthem_003767466                   Insys_Anthem_003767466
Insys_Anthem_003767503                   Insys_Anthem_003767503
Insys_Anthem_003767523                   Insys_Anthem_003767523
Insys_Anthem_003767537                   Insys_Anthem_003767537
Insys_Anthem_003767555                   Insys_Anthem_003767555
Insys_Anthem_003767557                   Insys_Anthem_003767557
Insys_Anthem_003767574                   Insys_Anthem_003767574
Insys_Anthem_003767591                   Insys_Anthem_003767591
Insys_Anthem_003767593                   Insys_Anthem_003767593
Insys_Anthem_003767600                   Insys_Anthem_003767600
Insys_Anthem_003767615                   Insys_Anthem_003767615
Insys_Anthem_003767616                   Insys_Anthem_003767616
Insys_Anthem_003767627                   Insys_Anthem_003767627
Insys_Anthem_003767645                   Insys_Anthem_003767645
Insys_Anthem_003767661                   Insys_Anthem_003767661
Insys_Anthem_003767666                   Insys_Anthem_003767666
Insys_Anthem_003767673                   Insys_Anthem_003767673
Insys_Anthem_003767677                   Insys_Anthem_003767677
Insys_Anthem_003767684                   Insys_Anthem_003767684
Insys_Anthem_003767706                   Insys_Anthem_003767706
Insys_Anthem_003767720                   Insys_Anthem_003767720
Insys_Anthem_003767758                   Insys_Anthem_003767758
Insys_Anthem_003767831                   Insys_Anthem_003767831
Insys_Anthem_003767836                   Insys_Anthem_003767836
Insys_Anthem_003767903                   Insys_Anthem_003767903
Insys_Anthem_003767906                   Insys_Anthem_003767906
Insys_Anthem_003767915                   Insys_Anthem_003767915

                                                    3405
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3407 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003767916                   Insys_Anthem_003767916
Insys_Anthem_003767946                   Insys_Anthem_003767946
Insys_Anthem_003767965                   Insys_Anthem_003767965
Insys_Anthem_003767970                   Insys_Anthem_003767970
Insys_Anthem_003767990                   Insys_Anthem_003767990
Insys_Anthem_003768024                   Insys_Anthem_003768024
Insys_Anthem_003768028                   Insys_Anthem_003768028
Insys_Anthem_003768041                   Insys_Anthem_003768041
Insys_Anthem_003768059                   Insys_Anthem_003768059
Insys_Anthem_003768066                   Insys_Anthem_003768066
Insys_Anthem_003768073                   Insys_Anthem_003768073
Insys_Anthem_003768080                   Insys_Anthem_003768080
Insys_Anthem_003768096                   Insys_Anthem_003768096
Insys_Anthem_003768106                   Insys_Anthem_003768106
Insys_Anthem_003768126                   Insys_Anthem_003768126
Insys_Anthem_003768128                   Insys_Anthem_003768128
Insys_Anthem_003768138                   Insys_Anthem_003768138
Insys_Anthem_003768163                   Insys_Anthem_003768163
Insys_Anthem_003768185                   Insys_Anthem_003768185
Insys_Anthem_003768211                   Insys_Anthem_003768211
Insys_Anthem_003768216                   Insys_Anthem_003768216
Insys_Anthem_003768282                   Insys_Anthem_003768282
Insys_Anthem_003768294                   Insys_Anthem_003768294
Insys_Anthem_003768295                   Insys_Anthem_003768295
Insys_Anthem_003768328                   Insys_Anthem_003768328
Insys_Anthem_003768511                   Insys_Anthem_003768511
Insys_Anthem_003768529                   Insys_Anthem_003768529
Insys_Anthem_003768608                   Insys_Anthem_003768608
Insys_Anthem_003768630                   Insys_Anthem_003768630
Insys_Anthem_003768661                   Insys_Anthem_003768661
Insys_Anthem_003768668                   Insys_Anthem_003768668
Insys_Anthem_003768673                   Insys_Anthem_003768673
Insys_Anthem_003768695                   Insys_Anthem_003768695
Insys_Anthem_003768705                   Insys_Anthem_003768705
Insys_Anthem_003768708                   Insys_Anthem_003768708
Insys_Anthem_003768737                   Insys_Anthem_003768737
Insys_Anthem_003768745                   Insys_Anthem_003768745
Insys_Anthem_003768764                   Insys_Anthem_003768764
Insys_Anthem_003768770                   Insys_Anthem_003768770
Insys_Anthem_003768790                   Insys_Anthem_003768790
Insys_Anthem_003768799                   Insys_Anthem_003768799
Insys_Anthem_003768804                   Insys_Anthem_003768804
Insys_Anthem_003768873                   Insys_Anthem_003768873
Insys_Anthem_003768910                   Insys_Anthem_003768910
Insys_Anthem_003768913                   Insys_Anthem_003768913
Insys_Anthem_003768944                   Insys_Anthem_003768944
Insys_Anthem_003768946                   Insys_Anthem_003768946

                                                    3406
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3408 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003768957                   Insys_Anthem_003768957
Insys_Anthem_003768978                   Insys_Anthem_003768978
Insys_Anthem_003768988                   Insys_Anthem_003768988
Insys_Anthem_003769058                   Insys_Anthem_003769058
Insys_Anthem_003769068                   Insys_Anthem_003769068
Insys_Anthem_003769090                   Insys_Anthem_003769090
Insys_Anthem_003769097                   Insys_Anthem_003769097
Insys_Anthem_003769106                   Insys_Anthem_003769106
Insys_Anthem_003769250                   Insys_Anthem_003769250
Insys_Anthem_003769354                   Insys_Anthem_003769354
Insys_Anthem_003769371                   Insys_Anthem_003769371
Insys_Anthem_003769385                   Insys_Anthem_003769385
Insys_Anthem_003769404                   Insys_Anthem_003769404
Insys_Anthem_003769431                   Insys_Anthem_003769431
Insys_Anthem_003769442                   Insys_Anthem_003769442
Insys_Anthem_003769452                   Insys_Anthem_003769452
Insys_Anthem_003769457                   Insys_Anthem_003769457
Insys_Anthem_003769480                   Insys_Anthem_003769480
Insys_Anthem_003769493                   Insys_Anthem_003769493
Insys_Anthem_003769564                   Insys_Anthem_003769564
Insys_Anthem_003769565                   Insys_Anthem_003769565
Insys_Anthem_003769575                   Insys_Anthem_003769575
Insys_Anthem_003769624                   Insys_Anthem_003769624
Insys_Anthem_003769659                   Insys_Anthem_003769659
Insys_Anthem_003769785                   Insys_Anthem_003769785
Insys_Anthem_003769788                   Insys_Anthem_003769788
Insys_Anthem_003769791                   Insys_Anthem_003769791
Insys_Anthem_003769819                   Insys_Anthem_003769819
Insys_Anthem_003769827                   Insys_Anthem_003769827
Insys_Anthem_003769828                   Insys_Anthem_003769828
Insys_Anthem_003769831                   Insys_Anthem_003769831
Insys_Anthem_003769850                   Insys_Anthem_003769850
Insys_Anthem_003769851                   Insys_Anthem_003769851
Insys_Anthem_003769852                   Insys_Anthem_003769852
Insys_Anthem_003769853                   Insys_Anthem_003769853
Insys_Anthem_003769855                   Insys_Anthem_003769855
Insys_Anthem_003769857                   Insys_Anthem_003769857
Insys_Anthem_003769858                   Insys_Anthem_003769858
Insys_Anthem_003769859                   Insys_Anthem_003769859
Insys_Anthem_003769860                   Insys_Anthem_003769860
Insys_Anthem_003769861                   Insys_Anthem_003769861
Insys_Anthem_003769864                   Insys_Anthem_003769864
Insys_Anthem_003769865                   Insys_Anthem_003769865
Insys_Anthem_003769869                   Insys_Anthem_003769869
Insys_Anthem_003769870                   Insys_Anthem_003769870
Insys_Anthem_003769871                   Insys_Anthem_003769871
Insys_Anthem_003769872                   Insys_Anthem_003769872

                                                    3407
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3409 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003769873                   Insys_Anthem_003769873
Insys_Anthem_003769874                   Insys_Anthem_003769874
Insys_Anthem_003769876                   Insys_Anthem_003769876
Insys_Anthem_003769877                   Insys_Anthem_003769877
Insys_Anthem_003769881                   Insys_Anthem_003769881
Insys_Anthem_003769882                   Insys_Anthem_003769882
Insys_Anthem_003769883                   Insys_Anthem_003769883
Insys_Anthem_003769884                   Insys_Anthem_003769884
Insys_Anthem_003769892                   Insys_Anthem_003769892
Insys_Anthem_003769893                   Insys_Anthem_003769893
Insys_Anthem_003769894                   Insys_Anthem_003769894
Insys_Anthem_003769912                   Insys_Anthem_003769912
Insys_Anthem_003769916                   Insys_Anthem_003769916
Insys_Anthem_003769970                   Insys_Anthem_003769970
Insys_Anthem_003770204                   Insys_Anthem_003770204
Insys_Anthem_003770210                   Insys_Anthem_003770210
Insys_Anthem_003770239                   Insys_Anthem_003770239
Insys_Anthem_003770244                   Insys_Anthem_003770244
Insys_Anthem_003770271                   Insys_Anthem_003770271
Insys_Anthem_003770318                   Insys_Anthem_003770318
Insys_Anthem_003770410                   Insys_Anthem_003770410
Insys_Anthem_003770439                   Insys_Anthem_003770439
Insys_Anthem_003770450                   Insys_Anthem_003770450
Insys_Anthem_003770558                   Insys_Anthem_003770558
Insys_Anthem_003770679                   Insys_Anthem_003770679
Insys_Anthem_003770691                   Insys_Anthem_003770691
Insys_Anthem_003770726                   Insys_Anthem_003770726
Insys_Anthem_003770759                   Insys_Anthem_003770759
Insys_Anthem_003770818                   Insys_Anthem_003770818
Insys_Anthem_003770904                   Insys_Anthem_003770904
Insys_Anthem_003770969                   Insys_Anthem_003770969
Insys_Anthem_003771016                   Insys_Anthem_003771016
Insys_Anthem_003771119                   Insys_Anthem_003771119
Insys_Anthem_003771173                   Insys_Anthem_003771173
Insys_Anthem_003771196                   Insys_Anthem_003771196
Insys_Anthem_003771254                   Insys_Anthem_003771254
Insys_Anthem_003771273                   Insys_Anthem_003771273
Insys_Anthem_003771277                   Insys_Anthem_003771277
Insys_Anthem_003771314                   Insys_Anthem_003771314
Insys_Anthem_003771365                   Insys_Anthem_003771365
Insys_Anthem_003771460                   Insys_Anthem_003771460
Insys_Anthem_003771537                   Insys_Anthem_003771537
Insys_Anthem_003771539                   Insys_Anthem_003771539
Insys_Anthem_003771805                   Insys_Anthem_003771805
Insys_Anthem_003771869                   Insys_Anthem_003771869
Insys_Anthem_003772010                   Insys_Anthem_003772010
Insys_Anthem_003772020                   Insys_Anthem_003772020

                                                    3408
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3410 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003772035                   Insys_Anthem_003772035
Insys_Anthem_003772067                   Insys_Anthem_003772067
Insys_Anthem_003772079                   Insys_Anthem_003772079
Insys_Anthem_003772584                   Insys_Anthem_003772584
Insys_Anthem_003772700                   Insys_Anthem_003772700
Insys_Anthem_003772714                   Insys_Anthem_003772714
Insys_Anthem_003772737                   Insys_Anthem_003772737
Insys_Anthem_003772957                   Insys_Anthem_003772957
Insys_Anthem_003773008                   Insys_Anthem_003773008
Insys_Anthem_003773057                   Insys_Anthem_003773057
Insys_Anthem_003773261                   Insys_Anthem_003773261
Insys_Anthem_003773339                   Insys_Anthem_003773339
Insys_Anthem_003773363                   Insys_Anthem_003773363
Insys_Anthem_003773497                   Insys_Anthem_003773497
Insys_Anthem_003773519                   Insys_Anthem_003773519
Insys_Anthem_003773550                   Insys_Anthem_003773550
Insys_Anthem_003773555                   Insys_Anthem_003773555
Insys_Anthem_003773790                   Insys_Anthem_003773790
Insys_Anthem_003773841                   Insys_Anthem_003773841
Insys_Anthem_003773950                   Insys_Anthem_003773950
Insys_Anthem_003773958                   Insys_Anthem_003773958
Insys_Anthem_003774038                   Insys_Anthem_003774038
Insys_Anthem_003774101                   Insys_Anthem_003774101
Insys_Anthem_003774105                   Insys_Anthem_003774105
Insys_Anthem_003774201                   Insys_Anthem_003774201
Insys_Anthem_003774222                   Insys_Anthem_003774222
Insys_Anthem_003774291                   Insys_Anthem_003774291
Insys_Anthem_003774323                   Insys_Anthem_003774323
Insys_Anthem_003774325                   Insys_Anthem_003774325
Insys_Anthem_003774349                   Insys_Anthem_003774349
Insys_Anthem_003774411                   Insys_Anthem_003774411
Insys_Anthem_003774428                   Insys_Anthem_003774428
Insys_Anthem_003774597                   Insys_Anthem_003774597
Insys_Anthem_003774633                   Insys_Anthem_003774633
Insys_Anthem_003774696                   Insys_Anthem_003774696
Insys_Anthem_003774793                   Insys_Anthem_003774793
Insys_Anthem_003774844                   Insys_Anthem_003774844
Insys_Anthem_003774966                   Insys_Anthem_003774966
Insys_Anthem_003775094                   Insys_Anthem_003775094
Insys_Anthem_003775151                   Insys_Anthem_003775151
Insys_Anthem_003775277                   Insys_Anthem_003775277
Insys_Anthem_003775421                   Insys_Anthem_003775421
Insys_Anthem_003775501                   Insys_Anthem_003775501
Insys_Anthem_003775902                   Insys_Anthem_003775902
Insys_Anthem_003775985                   Insys_Anthem_003775985
Insys_Anthem_003775989                   Insys_Anthem_003775989
Insys_Anthem_003776115                   Insys_Anthem_003776115

                                                    3409
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3411 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003776259                   Insys_Anthem_003776259
Insys_Anthem_003776260                   Insys_Anthem_003776260
Insys_Anthem_003776275                   Insys_Anthem_003776275
Insys_Anthem_003776565                   Insys_Anthem_003776565
Insys_Anthem_003776668                   Insys_Anthem_003776668
Insys_Anthem_003776811                   Insys_Anthem_003776811
Insys_Anthem_003776978                   Insys_Anthem_003776978
Insys_Anthem_003777019                   Insys_Anthem_003777019
Insys_Anthem_003777046                   Insys_Anthem_003777046
Insys_Anthem_003777078                   Insys_Anthem_003777078
Insys_Anthem_003777572                   Insys_Anthem_003777572
Insys_Anthem_003777597                   Insys_Anthem_003777597
Insys_Anthem_003777671                   Insys_Anthem_003777671
Insys_Anthem_003777772                   Insys_Anthem_003777772
Insys_Anthem_003777926                   Insys_Anthem_003777926
Insys_Anthem_003778134                   Insys_Anthem_003778134
Insys_Anthem_003778206                   Insys_Anthem_003778206
Insys_Anthem_003778251                   Insys_Anthem_003778251
Insys_Anthem_003778317                   Insys_Anthem_003778317
Insys_Anthem_003778424                   Insys_Anthem_003778424
Insys_Anthem_003778507                   Insys_Anthem_003778507
Insys_Anthem_003778593                   Insys_Anthem_003778593
Insys_Anthem_003779039                   Insys_Anthem_003779039
Insys_Anthem_003779270                   Insys_Anthem_003779270
Insys_Anthem_003779321                   Insys_Anthem_003779321
Insys_Anthem_003779358                   Insys_Anthem_003779358
Insys_Anthem_003779395                   Insys_Anthem_003779395
Insys_Anthem_003779458                   Insys_Anthem_003779458
Insys_Anthem_003779571                   Insys_Anthem_003779571
Insys_Anthem_003779576                   Insys_Anthem_003779576
Insys_Anthem_003779935                   Insys_Anthem_003779935
Insys_Anthem_003779961                   Insys_Anthem_003779961
Insys_Anthem_003779992                   Insys_Anthem_003779992
Insys_Anthem_003780002                   Insys_Anthem_003780002
Insys_Anthem_003780115                   Insys_Anthem_003780115
Insys_Anthem_003780132                   Insys_Anthem_003780132
Insys_Anthem_003780142                   Insys_Anthem_003780142
Insys_Anthem_003780151                   Insys_Anthem_003780151
Insys_Anthem_003780181                   Insys_Anthem_003780181
Insys_Anthem_003780215                   Insys_Anthem_003780215
Insys_Anthem_003780298                   Insys_Anthem_003780298
Insys_Anthem_003780331                   Insys_Anthem_003780331
Insys_Anthem_003780391                   Insys_Anthem_003780391
Insys_Anthem_003780401                   Insys_Anthem_003780401
Insys_Anthem_003780429                   Insys_Anthem_003780429
Insys_Anthem_003780488                   Insys_Anthem_003780488
Insys_Anthem_003780524                   Insys_Anthem_003780524

                                                    3410
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3412 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003780537                   Insys_Anthem_003780537
Insys_Anthem_003780667                   Insys_Anthem_003780667
Insys_Anthem_003780691                   Insys_Anthem_003780691
Insys_Anthem_003780727                   Insys_Anthem_003780727
Insys_Anthem_003780757                   Insys_Anthem_003780757
Insys_Anthem_003780765                   Insys_Anthem_003780765
Insys_Anthem_003780804                   Insys_Anthem_003780804
Insys_Anthem_003780870                   Insys_Anthem_003780870
Insys_Anthem_003780891                   Insys_Anthem_003780891
Insys_Anthem_003780947                   Insys_Anthem_003780947
Insys_Anthem_003780958                   Insys_Anthem_003780958
Insys_Anthem_003780972                   Insys_Anthem_003780972
Insys_Anthem_003780993                   Insys_Anthem_003780993
Insys_Anthem_003781116                   Insys_Anthem_003781116
Insys_Anthem_003781122                   Insys_Anthem_003781122
Insys_Anthem_003781137                   Insys_Anthem_003781137
Insys_Anthem_003781143                   Insys_Anthem_003781143
Insys_Anthem_003781169                   Insys_Anthem_003781169
Insys_Anthem_003781194                   Insys_Anthem_003781194
Insys_Anthem_003781196                   Insys_Anthem_003781196
Insys_Anthem_003781225                   Insys_Anthem_003781225
Insys_Anthem_003781263                   Insys_Anthem_003781263
Insys_Anthem_003781347                   Insys_Anthem_003781347
Insys_Anthem_003781574                   Insys_Anthem_003781574
Insys_Anthem_003781586                   Insys_Anthem_003781586
Insys_Anthem_003781620                   Insys_Anthem_003781620
Insys_Anthem_003781677                   Insys_Anthem_003781677
Insys_Anthem_003781690                   Insys_Anthem_003781690
Insys_Anthem_003781711                   Insys_Anthem_003781711
Insys_Anthem_003781808                   Insys_Anthem_003781808
Insys_Anthem_003781827                   Insys_Anthem_003781827
Insys_Anthem_003781863                   Insys_Anthem_003781863
Insys_Anthem_003781926                   Insys_Anthem_003781926
Insys_Anthem_003781945                   Insys_Anthem_003781945
Insys_Anthem_003781949                   Insys_Anthem_003781949
Insys_Anthem_003781996                   Insys_Anthem_003781996
Insys_Anthem_003782029                   Insys_Anthem_003782029
Insys_Anthem_003782042                   Insys_Anthem_003782042
Insys_Anthem_003782183                   Insys_Anthem_003782183
Insys_Anthem_003782204                   Insys_Anthem_003782204
Insys_Anthem_003782276                   Insys_Anthem_003782276
Insys_Anthem_003782365                   Insys_Anthem_003782365
Insys_Anthem_003782384                   Insys_Anthem_003782384
Insys_Anthem_003782461                   Insys_Anthem_003782461
Insys_Anthem_003782465                   Insys_Anthem_003782465
Insys_Anthem_003782491                   Insys_Anthem_003782491
Insys_Anthem_003782607                   Insys_Anthem_003782607

                                                    3411
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3413 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003782672                   Insys_Anthem_003782672
Insys_Anthem_003782720                   Insys_Anthem_003782720
Insys_Anthem_003782759                   Insys_Anthem_003782759
Insys_Anthem_003782962                   Insys_Anthem_003782962
Insys_Anthem_003783033                   Insys_Anthem_003783033
Insys_Anthem_003783203                   Insys_Anthem_003783203
Insys_Anthem_003783278                   Insys_Anthem_003783278
Insys_Anthem_003783350                   Insys_Anthem_003783350
Insys_Anthem_003783397                   Insys_Anthem_003783397
Insys_Anthem_003783529                   Insys_Anthem_003783529
Insys_Anthem_003783531                   Insys_Anthem_003783531
Insys_Anthem_003783556                   Insys_Anthem_003783556
Insys_Anthem_003783842                   Insys_Anthem_003783842
Insys_Anthem_003783868                   Insys_Anthem_003783868
Insys_Anthem_003783880                   Insys_Anthem_003783880
Insys_Anthem_003783900                   Insys_Anthem_003783900
Insys_Anthem_003783911                   Insys_Anthem_003783911
Insys_Anthem_003783921                   Insys_Anthem_003783921
Insys_Anthem_003783968                   Insys_Anthem_003783968
Insys_Anthem_003783995                   Insys_Anthem_003783995
Insys_Anthem_003784097                   Insys_Anthem_003784097
Insys_Anthem_003784121                   Insys_Anthem_003784121
Insys_Anthem_003784123                   Insys_Anthem_003784123
Insys_Anthem_003784170                   Insys_Anthem_003784170
Insys_Anthem_003784201                   Insys_Anthem_003784201
Insys_Anthem_003784234                   Insys_Anthem_003784234
Insys_Anthem_003784320                   Insys_Anthem_003784320
Insys_Anthem_003784324                   Insys_Anthem_003784324
Insys_Anthem_003784326                   Insys_Anthem_003784326
Insys_Anthem_003784398                   Insys_Anthem_003784398
Insys_Anthem_003784480                   Insys_Anthem_003784480
Insys_Anthem_003784643                   Insys_Anthem_003784643
Insys_Anthem_003784672                   Insys_Anthem_003784672
Insys_Anthem_003784677                   Insys_Anthem_003784677
Insys_Anthem_003784679                   Insys_Anthem_003784679
Insys_Anthem_003784715                   Insys_Anthem_003784715
Insys_Anthem_003784755                   Insys_Anthem_003784755
Insys_Anthem_003784796                   Insys_Anthem_003784796
Insys_Anthem_003784944                   Insys_Anthem_003784944
Insys_Anthem_003784965                   Insys_Anthem_003784965
Insys_Anthem_003784982                   Insys_Anthem_003784982
Insys_Anthem_003785018                   Insys_Anthem_003785018
Insys_Anthem_003785033                   Insys_Anthem_003785033
Insys_Anthem_003785140                   Insys_Anthem_003785140
Insys_Anthem_003785158                   Insys_Anthem_003785158
Insys_Anthem_003785288                   Insys_Anthem_003785288
Insys_Anthem_003785323                   Insys_Anthem_003785323

                                                    3412
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3414 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003785385                   Insys_Anthem_003785385
Insys_Anthem_003785423                   Insys_Anthem_003785423
Insys_Anthem_003785481                   Insys_Anthem_003785481
Insys_Anthem_003785769                   Insys_Anthem_003785769
Insys_Anthem_003785797                   Insys_Anthem_003785797
Insys_Anthem_003785837                   Insys_Anthem_003785837
Insys_Anthem_003785864                   Insys_Anthem_003785864
Insys_Anthem_003785895                   Insys_Anthem_003785895
Insys_Anthem_003785956                   Insys_Anthem_003785956
Insys_Anthem_003786076                   Insys_Anthem_003786076
Insys_Anthem_003786200                   Insys_Anthem_003786200
Insys_Anthem_003786299                   Insys_Anthem_003786299
Insys_Anthem_003786342                   Insys_Anthem_003786342
Insys_Anthem_003786352                   Insys_Anthem_003786352
Insys_Anthem_003786382                   Insys_Anthem_003786382
Insys_Anthem_003786405                   Insys_Anthem_003786405
Insys_Anthem_003786435                   Insys_Anthem_003786435
Insys_Anthem_003786466                   Insys_Anthem_003786466
Insys_Anthem_003786615                   Insys_Anthem_003786615
Insys_Anthem_003786631                   Insys_Anthem_003786631
Insys_Anthem_003786648                   Insys_Anthem_003786648
Insys_Anthem_003786657                   Insys_Anthem_003786657
Insys_Anthem_003786720                   Insys_Anthem_003786720
Insys_Anthem_003786797                   Insys_Anthem_003786797
Insys_Anthem_003786825                   Insys_Anthem_003786825
Insys_Anthem_003786934                   Insys_Anthem_003786934
Insys_Anthem_003786935                   Insys_Anthem_003786935
Insys_Anthem_003787001                   Insys_Anthem_003787001
Insys_Anthem_003787103                   Insys_Anthem_003787103
Insys_Anthem_003787117                   Insys_Anthem_003787117
Insys_Anthem_003787146                   Insys_Anthem_003787146
Insys_Anthem_003787173                   Insys_Anthem_003787173
Insys_Anthem_003787186                   Insys_Anthem_003787186
Insys_Anthem_003787220                   Insys_Anthem_003787220
Insys_Anthem_003787246                   Insys_Anthem_003787246
Insys_Anthem_003787579                   Insys_Anthem_003787579
Insys_Anthem_003787644                   Insys_Anthem_003787644
Insys_Anthem_003787781                   Insys_Anthem_003787781
Insys_Anthem_003787794                   Insys_Anthem_003787794
Insys_Anthem_003788059                   Insys_Anthem_003788059
Insys_Anthem_003788118                   Insys_Anthem_003788118
Insys_Anthem_003788119                   Insys_Anthem_003788119
Insys_Anthem_003788360                   Insys_Anthem_003788360
Insys_Anthem_003788506                   Insys_Anthem_003788506
Insys_Anthem_003788533                   Insys_Anthem_003788533
Insys_Anthem_003788558                   Insys_Anthem_003788558
Insys_Anthem_003788700                   Insys_Anthem_003788700

                                                    3413
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3415 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003788833                   Insys_Anthem_003788833
Insys_Anthem_003788866                   Insys_Anthem_003788866
Insys_Anthem_003788882                   Insys_Anthem_003788882
Insys_Anthem_003789141                   Insys_Anthem_003789141
Insys_Anthem_003789189                   Insys_Anthem_003789189
Insys_Anthem_003789521                   Insys_Anthem_003789521
Insys_Anthem_003789577                   Insys_Anthem_003789577
Insys_Anthem_003789630                   Insys_Anthem_003789630
Insys_Anthem_003789706                   Insys_Anthem_003789706
Insys_Anthem_003789828                   Insys_Anthem_003789828
Insys_Anthem_003789841                   Insys_Anthem_003789841
Insys_Anthem_003789894                   Insys_Anthem_003789894
Insys_Anthem_003789912                   Insys_Anthem_003789912
Insys_Anthem_003789925                   Insys_Anthem_003789925
Insys_Anthem_003790007                   Insys_Anthem_003790007
Insys_Anthem_003790226                   Insys_Anthem_003790226
Insys_Anthem_003790352                   Insys_Anthem_003790352
Insys_Anthem_003790354                   Insys_Anthem_003790354
Insys_Anthem_003790398                   Insys_Anthem_003790398
Insys_Anthem_003790422                   Insys_Anthem_003790422
Insys_Anthem_003790482                   Insys_Anthem_003790482
Insys_Anthem_003790661                   Insys_Anthem_003790661
Insys_Anthem_003790689                   Insys_Anthem_003790689
Insys_Anthem_003790726                   Insys_Anthem_003790726
Insys_Anthem_003790827                   Insys_Anthem_003790827
Insys_Anthem_003790856                   Insys_Anthem_003790856
Insys_Anthem_003790920                   Insys_Anthem_003790920
Insys_Anthem_003790970                   Insys_Anthem_003790970
Insys_Anthem_003791046                   Insys_Anthem_003791046
Insys_Anthem_003791071                   Insys_Anthem_003791071
Insys_Anthem_003791178                   Insys_Anthem_003791178
Insys_Anthem_003791197                   Insys_Anthem_003791197
Insys_Anthem_003791294                   Insys_Anthem_003791294
Insys_Anthem_003791299                   Insys_Anthem_003791299
Insys_Anthem_003791354                   Insys_Anthem_003791354
Insys_Anthem_003791369                   Insys_Anthem_003791369
Insys_Anthem_003791522                   Insys_Anthem_003791522
Insys_Anthem_003791562                   Insys_Anthem_003791562
Insys_Anthem_003791630                   Insys_Anthem_003791630
Insys_Anthem_003791713                   Insys_Anthem_003791713
Insys_Anthem_003791724                   Insys_Anthem_003791724
Insys_Anthem_003791790                   Insys_Anthem_003791790
Insys_Anthem_003791847                   Insys_Anthem_003791847
Insys_Anthem_003791946                   Insys_Anthem_003791946
Insys_Anthem_003791971                   Insys_Anthem_003791971
Insys_Anthem_003791985                   Insys_Anthem_003791985
Insys_Anthem_003792035                   Insys_Anthem_003792035

                                                    3414
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3416 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003792102                   Insys_Anthem_003792102
Insys_Anthem_003792122                   Insys_Anthem_003792122
Insys_Anthem_003792275                   Insys_Anthem_003792275
Insys_Anthem_003792312                   Insys_Anthem_003792312
Insys_Anthem_003792313                   Insys_Anthem_003792313
Insys_Anthem_003792331                   Insys_Anthem_003792331
Insys_Anthem_003792373                   Insys_Anthem_003792373
Insys_Anthem_003792414                   Insys_Anthem_003792414
Insys_Anthem_003792480                   Insys_Anthem_003792480
Insys_Anthem_003792535                   Insys_Anthem_003792535
Insys_Anthem_003792548                   Insys_Anthem_003792548
Insys_Anthem_003792599                   Insys_Anthem_003792599
Insys_Anthem_003792645                   Insys_Anthem_003792645
Insys_Anthem_003792651                   Insys_Anthem_003792651
Insys_Anthem_003792686                   Insys_Anthem_003792686
Insys_Anthem_003792804                   Insys_Anthem_003792804
Insys_Anthem_003792812                   Insys_Anthem_003792812
Insys_Anthem_003792852                   Insys_Anthem_003792852
Insys_Anthem_003792887                   Insys_Anthem_003792887
Insys_Anthem_003792915                   Insys_Anthem_003792915
Insys_Anthem_003792920                   Insys_Anthem_003792920
Insys_Anthem_003792998                   Insys_Anthem_003792998
Insys_Anthem_003793053                   Insys_Anthem_003793053
Insys_Anthem_003793149                   Insys_Anthem_003793149
Insys_Anthem_003793202                   Insys_Anthem_003793202
Insys_Anthem_003793222                   Insys_Anthem_003793222
Insys_Anthem_003793289                   Insys_Anthem_003793289
Insys_Anthem_003793320                   Insys_Anthem_003793320
Insys_Anthem_003793356                   Insys_Anthem_003793356
Insys_Anthem_003793374                   Insys_Anthem_003793374
Insys_Anthem_003793626                   Insys_Anthem_003793626
Insys_Anthem_003793648                   Insys_Anthem_003793648
Insys_Anthem_003793715                   Insys_Anthem_003793715
Insys_Anthem_003793718                   Insys_Anthem_003793718
Insys_Anthem_003793907                   Insys_Anthem_003793907
Insys_Anthem_003794000                   Insys_Anthem_003794000
Insys_Anthem_003794059                   Insys_Anthem_003794059
Insys_Anthem_003794079                   Insys_Anthem_003794079
Insys_Anthem_003794162                   Insys_Anthem_003794162
Insys_Anthem_003794195                   Insys_Anthem_003794195
Insys_Anthem_003794205                   Insys_Anthem_003794205
Insys_Anthem_003794302                   Insys_Anthem_003794302
Insys_Anthem_003794339                   Insys_Anthem_003794339
Insys_Anthem_003794400                   Insys_Anthem_003794400
Insys_Anthem_003794454                   Insys_Anthem_003794454
Insys_Anthem_003794487                   Insys_Anthem_003794487
Insys_Anthem_003794654                   Insys_Anthem_003794654

                                                    3415
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3417 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003794794                   Insys_Anthem_003794794
Insys_Anthem_003795094                   Insys_Anthem_003795094
Insys_Anthem_003795102                   Insys_Anthem_003795102
Insys_Anthem_003795200                   Insys_Anthem_003795200
Insys_Anthem_003795274                   Insys_Anthem_003795274
Insys_Anthem_003795334                   Insys_Anthem_003795334
Insys_Anthem_003795425                   Insys_Anthem_003795425
Insys_Anthem_003795541                   Insys_Anthem_003795541
Insys_Anthem_003795770                   Insys_Anthem_003795770
Insys_Anthem_003795774                   Insys_Anthem_003795774
Insys_Anthem_003795784                   Insys_Anthem_003795784
Insys_Anthem_003795797                   Insys_Anthem_003795797
Insys_Anthem_003795967                   Insys_Anthem_003795967
Insys_Anthem_003796015                   Insys_Anthem_003796015
Insys_Anthem_003796045                   Insys_Anthem_003796045
Insys_Anthem_003796049                   Insys_Anthem_003796049
Insys_Anthem_003796166                   Insys_Anthem_003796166
Insys_Anthem_003796237                   Insys_Anthem_003796237
Insys_Anthem_003796312                   Insys_Anthem_003796312
Insys_Anthem_003796403                   Insys_Anthem_003796403
Insys_Anthem_003796435                   Insys_Anthem_003796435
Insys_Anthem_003796438                   Insys_Anthem_003796438
Insys_Anthem_003796488                   Insys_Anthem_003796488
Insys_Anthem_003796496                   Insys_Anthem_003796496
Insys_Anthem_003796540                   Insys_Anthem_003796540
Insys_Anthem_003796545                   Insys_Anthem_003796545
Insys_Anthem_003796567                   Insys_Anthem_003796567
Insys_Anthem_003796576                   Insys_Anthem_003796576
Insys_Anthem_003796602                   Insys_Anthem_003796602
Insys_Anthem_003796675                   Insys_Anthem_003796675
Insys_Anthem_003796712                   Insys_Anthem_003796712
Insys_Anthem_003796739                   Insys_Anthem_003796739
Insys_Anthem_003796740                   Insys_Anthem_003796740
Insys_Anthem_003796779                   Insys_Anthem_003796779
Insys_Anthem_003796826                   Insys_Anthem_003796826
Insys_Anthem_003796887                   Insys_Anthem_003796887
Insys_Anthem_003796944                   Insys_Anthem_003796944
Insys_Anthem_003796953                   Insys_Anthem_003796953
Insys_Anthem_003797033                   Insys_Anthem_003797033
Insys_Anthem_003797054                   Insys_Anthem_003797054
Insys_Anthem_003797302                   Insys_Anthem_003797302
Insys_Anthem_003797406                   Insys_Anthem_003797406
Insys_Anthem_003797433                   Insys_Anthem_003797433
Insys_Anthem_003797488                   Insys_Anthem_003797488
Insys_Anthem_003797596                   Insys_Anthem_003797596
Insys_Anthem_003797609                   Insys_Anthem_003797609
Insys_Anthem_003797680                   Insys_Anthem_003797680

                                                    3416
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3418 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003797723                   Insys_Anthem_003797723
Insys_Anthem_003797817                   Insys_Anthem_003797817
Insys_Anthem_003797951                   Insys_Anthem_003797951
Insys_Anthem_003797965                   Insys_Anthem_003797965
Insys_Anthem_003797966                   Insys_Anthem_003797966
Insys_Anthem_003798031                   Insys_Anthem_003798031
Insys_Anthem_003798050                   Insys_Anthem_003798050
Insys_Anthem_003798105                   Insys_Anthem_003798105
Insys_Anthem_003798227                   Insys_Anthem_003798227
Insys_Anthem_003798332                   Insys_Anthem_003798332
Insys_Anthem_003798400                   Insys_Anthem_003798400
Insys_Anthem_003798418                   Insys_Anthem_003798418
Insys_Anthem_003798534                   Insys_Anthem_003798534
Insys_Anthem_003798573                   Insys_Anthem_003798573
Insys_Anthem_003798621                   Insys_Anthem_003798621
Insys_Anthem_003798703                   Insys_Anthem_003798703
Insys_Anthem_003798708                   Insys_Anthem_003798708
Insys_Anthem_003798729                   Insys_Anthem_003798729
Insys_Anthem_003798737                   Insys_Anthem_003798737
Insys_Anthem_003798786                   Insys_Anthem_003798786
Insys_Anthem_003798936                   Insys_Anthem_003798936
Insys_Anthem_003798953                   Insys_Anthem_003798953
Insys_Anthem_003798995                   Insys_Anthem_003798995
Insys_Anthem_003799015                   Insys_Anthem_003799015
Insys_Anthem_003799036                   Insys_Anthem_003799036
Insys_Anthem_003799266                   Insys_Anthem_003799266
Insys_Anthem_003799507                   Insys_Anthem_003799507
Insys_Anthem_003799514                   Insys_Anthem_003799514
Insys_Anthem_003799534                   Insys_Anthem_003799534
Insys_Anthem_003799674                   Insys_Anthem_003799674
Insys_Anthem_003799713                   Insys_Anthem_003799713
Insys_Anthem_003799817                   Insys_Anthem_003799817
Insys_Anthem_003801136                   Insys_Anthem_003801136
Insys_Anthem_003801166                   Insys_Anthem_003801166
Insys_Anthem_003801191                   Insys_Anthem_003801191
Insys_Anthem_003801533                   Insys_Anthem_003801533
Insys_Anthem_003801920                   Insys_Anthem_003801920
Insys_Anthem_003802076                   Insys_Anthem_003802076
Insys_Anthem_003802087                   Insys_Anthem_003802087
Insys_Anthem_003802093                   Insys_Anthem_003802093
Insys_Anthem_003802162                   Insys_Anthem_003802162
Insys_Anthem_003802336                   Insys_Anthem_003802336
Insys_Anthem_003802481                   Insys_Anthem_003802481
Insys_Anthem_003802564                   Insys_Anthem_003802564
Insys_Anthem_003802587                   Insys_Anthem_003802587
Insys_Anthem_003802610                   Insys_Anthem_003802610
Insys_Anthem_003802634                   Insys_Anthem_003802634

                                                    3417
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3419 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003802659                   Insys_Anthem_003802659
Insys_Anthem_003802709                   Insys_Anthem_003802709
Insys_Anthem_003802755                   Insys_Anthem_003802755
Insys_Anthem_003802769                   Insys_Anthem_003802769
Insys_Anthem_003802776                   Insys_Anthem_003802776
Insys_Anthem_003802795                   Insys_Anthem_003802795
Insys_Anthem_003802814                   Insys_Anthem_003802814
Insys_Anthem_003802864                   Insys_Anthem_003802864
Insys_Anthem_003802980                   Insys_Anthem_003802980
Insys_Anthem_003803023                   Insys_Anthem_003803023
Insys_Anthem_003803097                   Insys_Anthem_003803097
Insys_Anthem_003803167                   Insys_Anthem_003803167
Insys_Anthem_003803199                   Insys_Anthem_003803199
Insys_Anthem_003803227                   Insys_Anthem_003803227
Insys_Anthem_003803366                   Insys_Anthem_003803366
Insys_Anthem_003803382                   Insys_Anthem_003803382
Insys_Anthem_003803428                   Insys_Anthem_003803428
Insys_Anthem_003803485                   Insys_Anthem_003803485
Insys_Anthem_003803529                   Insys_Anthem_003803529
Insys_Anthem_003803580                   Insys_Anthem_003803580
Insys_Anthem_003803590                   Insys_Anthem_003803590
Insys_Anthem_003803693                   Insys_Anthem_003803693
Insys_Anthem_003803700                   Insys_Anthem_003803700
Insys_Anthem_003803848                   Insys_Anthem_003803848
Insys_Anthem_003803959                   Insys_Anthem_003803959
Insys_Anthem_003804012                   Insys_Anthem_003804012
Insys_Anthem_003804041                   Insys_Anthem_003804041
Insys_Anthem_003804055                   Insys_Anthem_003804055
Insys_Anthem_003804058                   Insys_Anthem_003804058
Insys_Anthem_003804209                   Insys_Anthem_003804209
Insys_Anthem_003804243                   Insys_Anthem_003804243
Insys_Anthem_003804334                   Insys_Anthem_003804334
Insys_Anthem_003804430                   Insys_Anthem_003804430
Insys_Anthem_003804447                   Insys_Anthem_003804447
Insys_Anthem_003804458                   Insys_Anthem_003804458
Insys_Anthem_003804613                   Insys_Anthem_003804613
Insys_Anthem_003804644                   Insys_Anthem_003804644
Insys_Anthem_003804702                   Insys_Anthem_003804702
Insys_Anthem_003804783                   Insys_Anthem_003804783
Insys_Anthem_003804786                   Insys_Anthem_003804786
Insys_Anthem_003804799                   Insys_Anthem_003804799
Insys_Anthem_003804890                   Insys_Anthem_003804890
Insys_Anthem_003805015                   Insys_Anthem_003805015
Insys_Anthem_003805072                   Insys_Anthem_003805072
Insys_Anthem_003805179                   Insys_Anthem_003805179
Insys_Anthem_003805181                   Insys_Anthem_003805181
Insys_Anthem_003805240                   Insys_Anthem_003805240

                                                    3418
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3420 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003805243                   Insys_Anthem_003805243
Insys_Anthem_003805255                   Insys_Anthem_003805255
Insys_Anthem_003805256                   Insys_Anthem_003805256
Insys_Anthem_003805257                   Insys_Anthem_003805257
Insys_Anthem_003805269                   Insys_Anthem_003805269
Insys_Anthem_003805318                   Insys_Anthem_003805318
Insys_Anthem_003805329                   Insys_Anthem_003805329
Insys_Anthem_003805366                   Insys_Anthem_003805366
Insys_Anthem_003805370                   Insys_Anthem_003805370
Insys_Anthem_003805379                   Insys_Anthem_003805379
Insys_Anthem_003805387                   Insys_Anthem_003805387
Insys_Anthem_003805397                   Insys_Anthem_003805397
Insys_Anthem_003805572                   Insys_Anthem_003805572
Insys_Anthem_003805600                   Insys_Anthem_003805600
Insys_Anthem_003805625                   Insys_Anthem_003805625
Insys_Anthem_003805668                   Insys_Anthem_003805668
Insys_Anthem_003805694                   Insys_Anthem_003805694
Insys_Anthem_003805722                   Insys_Anthem_003805722
Insys_Anthem_003805725                   Insys_Anthem_003805725
Insys_Anthem_003805764                   Insys_Anthem_003805764
Insys_Anthem_003805802                   Insys_Anthem_003805802
Insys_Anthem_003805815                   Insys_Anthem_003805815
Insys_Anthem_003805831                   Insys_Anthem_003805831
Insys_Anthem_003805926                   Insys_Anthem_003805926
Insys_Anthem_003805950                   Insys_Anthem_003805950
Insys_Anthem_003805997                   Insys_Anthem_003805997
Insys_Anthem_003806058                   Insys_Anthem_003806058
Insys_Anthem_003806118                   Insys_Anthem_003806118
Insys_Anthem_003806165                   Insys_Anthem_003806165
Insys_Anthem_003806290                   Insys_Anthem_003806290
Insys_Anthem_003806540                   Insys_Anthem_003806540
Insys_Anthem_003806547                   Insys_Anthem_003806547
Insys_Anthem_003806586                   Insys_Anthem_003806586
Insys_Anthem_003806595                   Insys_Anthem_003806595
Insys_Anthem_003806621                   Insys_Anthem_003806621
Insys_Anthem_003806714                   Insys_Anthem_003806714
Insys_Anthem_003806725                   Insys_Anthem_003806725
Insys_Anthem_003806731                   Insys_Anthem_003806731
Insys_Anthem_003806751                   Insys_Anthem_003806751
Insys_Anthem_003806781                   Insys_Anthem_003806781
Insys_Anthem_003807025                   Insys_Anthem_003807025
Insys_Anthem_003807029                   Insys_Anthem_003807029
Insys_Anthem_003807051                   Insys_Anthem_003807051
Insys_Anthem_003807053                   Insys_Anthem_003807053
Insys_Anthem_003807075                   Insys_Anthem_003807075
Insys_Anthem_003807093                   Insys_Anthem_003807093
Insys_Anthem_003807106                   Insys_Anthem_003807106

                                                    3419
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3421 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003807152                   Insys_Anthem_003807152
Insys_Anthem_003807182                   Insys_Anthem_003807182
Insys_Anthem_003807203                   Insys_Anthem_003807203
Insys_Anthem_003807322                   Insys_Anthem_003807322
Insys_Anthem_003807325                   Insys_Anthem_003807325
Insys_Anthem_003807333                   Insys_Anthem_003807333
Insys_Anthem_003807360                   Insys_Anthem_003807360
Insys_Anthem_003807470                   Insys_Anthem_003807470
Insys_Anthem_003807497                   Insys_Anthem_003807497
Insys_Anthem_003807548                   Insys_Anthem_003807548
Insys_Anthem_003807573                   Insys_Anthem_003807573
Insys_Anthem_003807643                   Insys_Anthem_003807643
Insys_Anthem_003807821                   Insys_Anthem_003807821
Insys_Anthem_003807839                   Insys_Anthem_003807839
Insys_Anthem_003807848                   Insys_Anthem_003807848
Insys_Anthem_003807851                   Insys_Anthem_003807851
Insys_Anthem_003807950                   Insys_Anthem_003807950
Insys_Anthem_003808043                   Insys_Anthem_003808043
Insys_Anthem_003808202                   Insys_Anthem_003808202
Insys_Anthem_003808230                   Insys_Anthem_003808230
Insys_Anthem_003808353                   Insys_Anthem_003808353
Insys_Anthem_003808652                   Insys_Anthem_003808652
Insys_Anthem_003808732                   Insys_Anthem_003808732
Insys_Anthem_003808761                   Insys_Anthem_003808761
Insys_Anthem_003808763                   Insys_Anthem_003808763
Insys_Anthem_003808795                   Insys_Anthem_003808795
Insys_Anthem_003808822                   Insys_Anthem_003808822
Insys_Anthem_003808849                   Insys_Anthem_003808849
Insys_Anthem_003808877                   Insys_Anthem_003808877
Insys_Anthem_003808962                   Insys_Anthem_003808962
Insys_Anthem_003809178                   Insys_Anthem_003809178
Insys_Anthem_003809276                   Insys_Anthem_003809276
Insys_Anthem_003809315                   Insys_Anthem_003809315
Insys_Anthem_003809365                   Insys_Anthem_003809365
Insys_Anthem_003809626                   Insys_Anthem_003809626
Insys_Anthem_003809652                   Insys_Anthem_003809652
Insys_Anthem_003809679                   Insys_Anthem_003809679
Insys_Anthem_003809756                   Insys_Anthem_003809756
Insys_Anthem_003809796                   Insys_Anthem_003809796
Insys_Anthem_003809863                   Insys_Anthem_003809863
Insys_Anthem_003809894                   Insys_Anthem_003809894
Insys_Anthem_003809924                   Insys_Anthem_003809924
Insys_Anthem_003809928                   Insys_Anthem_003809928
Insys_Anthem_003809995                   Insys_Anthem_003809995
Insys_Anthem_003810006                   Insys_Anthem_003810006
Insys_Anthem_003810129                   Insys_Anthem_003810129
Insys_Anthem_003810183                   Insys_Anthem_003810183

                                                    3420
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3422 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003810232                   Insys_Anthem_003810232
Insys_Anthem_003810279                   Insys_Anthem_003810279
Insys_Anthem_003810293                   Insys_Anthem_003810293
Insys_Anthem_003810439                   Insys_Anthem_003810439
Insys_Anthem_003810561                   Insys_Anthem_003810561
Insys_Anthem_003810613                   Insys_Anthem_003810613
Insys_Anthem_003810638                   Insys_Anthem_003810638
Insys_Anthem_003810655                   Insys_Anthem_003810655
Insys_Anthem_003810842                   Insys_Anthem_003810842
Insys_Anthem_003810858                   Insys_Anthem_003810858
Insys_Anthem_003810960                   Insys_Anthem_003810960
Insys_Anthem_003810998                   Insys_Anthem_003810998
Insys_Anthem_003811105                   Insys_Anthem_003811105
Insys_Anthem_003811134                   Insys_Anthem_003811134
Insys_Anthem_003811237                   Insys_Anthem_003811237
Insys_Anthem_003811264                   Insys_Anthem_003811264
Insys_Anthem_003811334                   Insys_Anthem_003811334
Insys_Anthem_003811381                   Insys_Anthem_003811381
Insys_Anthem_003811440                   Insys_Anthem_003811440
Insys_Anthem_003811459                   Insys_Anthem_003811459
Insys_Anthem_003811537                   Insys_Anthem_003811537
Insys_Anthem_003811576                   Insys_Anthem_003811576
Insys_Anthem_003811577                   Insys_Anthem_003811577
Insys_Anthem_003811666                   Insys_Anthem_003811666
Insys_Anthem_003811675                   Insys_Anthem_003811675
Insys_Anthem_003811693                   Insys_Anthem_003811693
Insys_Anthem_003811886                   Insys_Anthem_003811886
Insys_Anthem_003812021                   Insys_Anthem_003812021
Insys_Anthem_003812112                   Insys_Anthem_003812112
Insys_Anthem_003812122                   Insys_Anthem_003812122
Insys_Anthem_003812137                   Insys_Anthem_003812137
Insys_Anthem_003812220                   Insys_Anthem_003812220
Insys_Anthem_003812249                   Insys_Anthem_003812249
Insys_Anthem_003812325                   Insys_Anthem_003812325
Insys_Anthem_003812709                   Insys_Anthem_003812709
Insys_Anthem_003812754                   Insys_Anthem_003812754
Insys_Anthem_003812791                   Insys_Anthem_003812791
Insys_Anthem_003812858                   Insys_Anthem_003812858
Insys_Anthem_003812883                   Insys_Anthem_003812883
Insys_Anthem_003812909                   Insys_Anthem_003812909
Insys_Anthem_003813000                   Insys_Anthem_003813000
Insys_Anthem_003813011                   Insys_Anthem_003813011
Insys_Anthem_003813013                   Insys_Anthem_003813013
Insys_Anthem_003813031                   Insys_Anthem_003813031
Insys_Anthem_003813069                   Insys_Anthem_003813069
Insys_Anthem_003813128                   Insys_Anthem_003813128
Insys_Anthem_003813129                   Insys_Anthem_003813129

                                                    3421
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3423 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003813151                   Insys_Anthem_003813151
Insys_Anthem_003813338                   Insys_Anthem_003813338
Insys_Anthem_003813565                   Insys_Anthem_003813565
Insys_Anthem_003813600                   Insys_Anthem_003813600
Insys_Anthem_003813622                   Insys_Anthem_003813622
Insys_Anthem_003813826                   Insys_Anthem_003813826
Insys_Anthem_003813837                   Insys_Anthem_003813837
Insys_Anthem_003813861                   Insys_Anthem_003813861
Insys_Anthem_003813883                   Insys_Anthem_003813883
Insys_Anthem_003813907                   Insys_Anthem_003813907
Insys_Anthem_003813912                   Insys_Anthem_003813912
Insys_Anthem_003813914                   Insys_Anthem_003813914
Insys_Anthem_003813938                   Insys_Anthem_003813938
Insys_Anthem_003813979                   Insys_Anthem_003813979
Insys_Anthem_003813987                   Insys_Anthem_003813987
Insys_Anthem_003814081                   Insys_Anthem_003814081
Insys_Anthem_003814096                   Insys_Anthem_003814096
Insys_Anthem_003814098                   Insys_Anthem_003814098
Insys_Anthem_003814101                   Insys_Anthem_003814101
Insys_Anthem_003814119                   Insys_Anthem_003814119
Insys_Anthem_003814198                   Insys_Anthem_003814198
Insys_Anthem_003814278                   Insys_Anthem_003814278
Insys_Anthem_003814286                   Insys_Anthem_003814286
Insys_Anthem_003814525                   Insys_Anthem_003814525
Insys_Anthem_003814576                   Insys_Anthem_003814576
Insys_Anthem_003814579                   Insys_Anthem_003814579
Insys_Anthem_003814678                   Insys_Anthem_003814678
Insys_Anthem_003814712                   Insys_Anthem_003814712
Insys_Anthem_003814797                   Insys_Anthem_003814797
Insys_Anthem_003814815                   Insys_Anthem_003814815
Insys_Anthem_003814845                   Insys_Anthem_003814845
Insys_Anthem_003814916                   Insys_Anthem_003814916
Insys_Anthem_003815241                   Insys_Anthem_003815241
Insys_Anthem_003815372                   Insys_Anthem_003815372
Insys_Anthem_003815590                   Insys_Anthem_003815590
Insys_Anthem_003815616                   Insys_Anthem_003815616
Insys_Anthem_003815647                   Insys_Anthem_003815647
Insys_Anthem_003815694                   Insys_Anthem_003815694
Insys_Anthem_003815714                   Insys_Anthem_003815714
Insys_Anthem_003815758                   Insys_Anthem_003815758
Insys_Anthem_003815814                   Insys_Anthem_003815814
Insys_Anthem_003815901                   Insys_Anthem_003815901
Insys_Anthem_003815909                   Insys_Anthem_003815909
Insys_Anthem_003815940                   Insys_Anthem_003815940
Insys_Anthem_003815973                   Insys_Anthem_003815973
Insys_Anthem_003816008                   Insys_Anthem_003816008
Insys_Anthem_003816056                   Insys_Anthem_003816056

                                                    3422
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3424 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003816069                   Insys_Anthem_003816069
Insys_Anthem_003816103                   Insys_Anthem_003816103
Insys_Anthem_003816121                   Insys_Anthem_003816121
Insys_Anthem_003816125                   Insys_Anthem_003816125
Insys_Anthem_003816128                   Insys_Anthem_003816128
Insys_Anthem_003816184                   Insys_Anthem_003816184
Insys_Anthem_003816230                   Insys_Anthem_003816230
Insys_Anthem_003816261                   Insys_Anthem_003816261
Insys_Anthem_003816279                   Insys_Anthem_003816279
Insys_Anthem_003816413                   Insys_Anthem_003816413
Insys_Anthem_003816447                   Insys_Anthem_003816447
Insys_Anthem_003816459                   Insys_Anthem_003816459
Insys_Anthem_003816524                   Insys_Anthem_003816524
Insys_Anthem_003816696                   Insys_Anthem_003816696
Insys_Anthem_003816730                   Insys_Anthem_003816730
Insys_Anthem_003816773                   Insys_Anthem_003816773
Insys_Anthem_003816810                   Insys_Anthem_003816810
Insys_Anthem_003816812                   Insys_Anthem_003816812
Insys_Anthem_003816871                   Insys_Anthem_003816871
Insys_Anthem_003817003                   Insys_Anthem_003817003
Insys_Anthem_003817139                   Insys_Anthem_003817139
Insys_Anthem_003817170                   Insys_Anthem_003817170
Insys_Anthem_003817176                   Insys_Anthem_003817176
Insys_Anthem_003817198                   Insys_Anthem_003817198
Insys_Anthem_003817213                   Insys_Anthem_003817213
Insys_Anthem_003817289                   Insys_Anthem_003817289
Insys_Anthem_003817311                   Insys_Anthem_003817311
Insys_Anthem_003817346                   Insys_Anthem_003817346
Insys_Anthem_003817785                   Insys_Anthem_003817785
Insys_Anthem_003817814                   Insys_Anthem_003817814
Insys_Anthem_003817861                   Insys_Anthem_003817861
Insys_Anthem_003817865                   Insys_Anthem_003817865
Insys_Anthem_003818                      Insys_Anthem_003819
Insys_Anthem_003818048                   Insys_Anthem_003818048
Insys_Anthem_003818114                   Insys_Anthem_003818114
Insys_Anthem_003818144                   Insys_Anthem_003818144
Insys_Anthem_003818276                   Insys_Anthem_003818276
Insys_Anthem_003818305                   Insys_Anthem_003818305
Insys_Anthem_003818646                   Insys_Anthem_003818646
Insys_Anthem_003818711                   Insys_Anthem_003818711
Insys_Anthem_003818738                   Insys_Anthem_003818738
Insys_Anthem_003818763                   Insys_Anthem_003818763
Insys_Anthem_003818785                   Insys_Anthem_003818785
Insys_Anthem_003818805                   Insys_Anthem_003818805
Insys_Anthem_003818854                   Insys_Anthem_003818854
Insys_Anthem_003818860                   Insys_Anthem_003818860
Insys_Anthem_003818904                   Insys_Anthem_003818904

                                                    3423
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3425 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003818949                   Insys_Anthem_003818949
Insys_Anthem_003818973                   Insys_Anthem_003818973
Insys_Anthem_003819001                   Insys_Anthem_003819001
Insys_Anthem_003819031                   Insys_Anthem_003819031
Insys_Anthem_003819058                   Insys_Anthem_003819058
Insys_Anthem_003819059                   Insys_Anthem_003819059
Insys_Anthem_003819084                   Insys_Anthem_003819084
Insys_Anthem_003819091                   Insys_Anthem_003819091
Insys_Anthem_003819097                   Insys_Anthem_003819097
Insys_Anthem_003819124                   Insys_Anthem_003819124
Insys_Anthem_003819145                   Insys_Anthem_003819145
Insys_Anthem_003819151                   Insys_Anthem_003819151
Insys_Anthem_003819160                   Insys_Anthem_003819160
Insys_Anthem_003819166                   Insys_Anthem_003819166
Insys_Anthem_003819206                   Insys_Anthem_003819206
Insys_Anthem_003819258                   Insys_Anthem_003819258
Insys_Anthem_003819301                   Insys_Anthem_003819301
Insys_Anthem_003819321                   Insys_Anthem_003819321
Insys_Anthem_003819385                   Insys_Anthem_003819385
Insys_Anthem_003819414                   Insys_Anthem_003819414
Insys_Anthem_003819431                   Insys_Anthem_003819431
Insys_Anthem_003819589                   Insys_Anthem_003819589
Insys_Anthem_003819611                   Insys_Anthem_003819611
Insys_Anthem_003819623                   Insys_Anthem_003819623
Insys_Anthem_003819636                   Insys_Anthem_003819636
Insys_Anthem_003819656                   Insys_Anthem_003819656
Insys_Anthem_003819739                   Insys_Anthem_003819739
Insys_Anthem_003819766                   Insys_Anthem_003819766
Insys_Anthem_003819864                   Insys_Anthem_003819864
Insys_Anthem_003819882                   Insys_Anthem_003819882
Insys_Anthem_003819949                   Insys_Anthem_003819949
Insys_Anthem_003819961                   Insys_Anthem_003819961
Insys_Anthem_003820013                   Insys_Anthem_003820013
Insys_Anthem_003820023                   Insys_Anthem_003820023
Insys_Anthem_003820044                   Insys_Anthem_003820044
Insys_Anthem_003820069                   Insys_Anthem_003820069
Insys_Anthem_003820098                   Insys_Anthem_003820098
Insys_Anthem_003820110                   Insys_Anthem_003820110
Insys_Anthem_003820132                   Insys_Anthem_003820132
Insys_Anthem_003820180                   Insys_Anthem_003820180
Insys_Anthem_003820251                   Insys_Anthem_003820251
Insys_Anthem_003820343                   Insys_Anthem_003820343
Insys_Anthem_003820405                   Insys_Anthem_003820405
Insys_Anthem_003820448                   Insys_Anthem_003820448
Insys_Anthem_003820503                   Insys_Anthem_003820503
Insys_Anthem_003820643                   Insys_Anthem_003820643
Insys_Anthem_003820753                   Insys_Anthem_003820753

                                                    3424
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3426 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003820892                   Insys_Anthem_003820892
Insys_Anthem_003820900                   Insys_Anthem_003820900
Insys_Anthem_003820927                   Insys_Anthem_003820927
Insys_Anthem_003821006                   Insys_Anthem_003821006
Insys_Anthem_003821043                   Insys_Anthem_003821043
Insys_Anthem_003821048                   Insys_Anthem_003821048
Insys_Anthem_003821083                   Insys_Anthem_003821083
Insys_Anthem_003821385                   Insys_Anthem_003821385
Insys_Anthem_003821410                   Insys_Anthem_003821410
Insys_Anthem_003821450                   Insys_Anthem_003821450
Insys_Anthem_003821451                   Insys_Anthem_003821451
Insys_Anthem_003821641                   Insys_Anthem_003821641
Insys_Anthem_003821694                   Insys_Anthem_003821694
Insys_Anthem_003821756                   Insys_Anthem_003821756
Insys_Anthem_003821954                   Insys_Anthem_003821954
Insys_Anthem_003822023                   Insys_Anthem_003822023
Insys_Anthem_003822107                   Insys_Anthem_003822107
Insys_Anthem_003822179                   Insys_Anthem_003822179
Insys_Anthem_003822204                   Insys_Anthem_003822204
Insys_Anthem_003822236                   Insys_Anthem_003822236
Insys_Anthem_003822316                   Insys_Anthem_003822316
Insys_Anthem_003822576                   Insys_Anthem_003822576
Insys_Anthem_003822602                   Insys_Anthem_003822602
Insys_Anthem_003822663                   Insys_Anthem_003822663
Insys_Anthem_003822820                   Insys_Anthem_003822820
Insys_Anthem_003822848                   Insys_Anthem_003822848
Insys_Anthem_003822884                   Insys_Anthem_003822884
Insys_Anthem_003822914                   Insys_Anthem_003822914
Insys_Anthem_003822996                   Insys_Anthem_003822996
Insys_Anthem_003823035                   Insys_Anthem_003823035
Insys_Anthem_003823192                   Insys_Anthem_003823192
Insys_Anthem_003823212                   Insys_Anthem_003823212
Insys_Anthem_003823216                   Insys_Anthem_003823216
Insys_Anthem_003823242                   Insys_Anthem_003823242
Insys_Anthem_003823264                   Insys_Anthem_003823264
Insys_Anthem_003823308                   Insys_Anthem_003823308
Insys_Anthem_003823313                   Insys_Anthem_003823313
Insys_Anthem_003823475                   Insys_Anthem_003823475
Insys_Anthem_003823539                   Insys_Anthem_003823539
Insys_Anthem_003823602                   Insys_Anthem_003823602
Insys_Anthem_003823614                   Insys_Anthem_003823614
Insys_Anthem_003823734                   Insys_Anthem_003823734
Insys_Anthem_003823764                   Insys_Anthem_003823764
Insys_Anthem_003823787                   Insys_Anthem_003823787
Insys_Anthem_003823876                   Insys_Anthem_003823876
Insys_Anthem_003823883                   Insys_Anthem_003823883
Insys_Anthem_003823966                   Insys_Anthem_003823966

                                                    3425
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3427 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003823989                   Insys_Anthem_003823989
Insys_Anthem_003824016                   Insys_Anthem_003824016
Insys_Anthem_003824019                   Insys_Anthem_003824019
Insys_Anthem_003824080                   Insys_Anthem_003824080
Insys_Anthem_003824168                   Insys_Anthem_003824168
Insys_Anthem_003824196                   Insys_Anthem_003824196
Insys_Anthem_003824291                   Insys_Anthem_003824291
Insys_Anthem_003824341                   Insys_Anthem_003824341
Insys_Anthem_003824367                   Insys_Anthem_003824367
Insys_Anthem_003824523                   Insys_Anthem_003824523
Insys_Anthem_003824580                   Insys_Anthem_003824580
Insys_Anthem_003824627                   Insys_Anthem_003824627
Insys_Anthem_003824773                   Insys_Anthem_003824773
Insys_Anthem_003824842                   Insys_Anthem_003824842
Insys_Anthem_003824900                   Insys_Anthem_003824900
Insys_Anthem_003824909                   Insys_Anthem_003824909
Insys_Anthem_003824957                   Insys_Anthem_003824957
Insys_Anthem_003824961                   Insys_Anthem_003824961
Insys_Anthem_003824976                   Insys_Anthem_003824976
Insys_Anthem_003825026                   Insys_Anthem_003825026
Insys_Anthem_003825053                   Insys_Anthem_003825053
Insys_Anthem_003825100                   Insys_Anthem_003825100
Insys_Anthem_003825131                   Insys_Anthem_003825131
Insys_Anthem_003825133                   Insys_Anthem_003825133
Insys_Anthem_003825172                   Insys_Anthem_003825172
Insys_Anthem_003825216                   Insys_Anthem_003825216
Insys_Anthem_003825233                   Insys_Anthem_003825233
Insys_Anthem_003825262                   Insys_Anthem_003825262
Insys_Anthem_003825385                   Insys_Anthem_003825385
Insys_Anthem_003825489                   Insys_Anthem_003825489
Insys_Anthem_003825492                   Insys_Anthem_003825492
Insys_Anthem_003825520                   Insys_Anthem_003825520
Insys_Anthem_003825531                   Insys_Anthem_003825531
Insys_Anthem_003825585                   Insys_Anthem_003825585
Insys_Anthem_003825642                   Insys_Anthem_003825642
Insys_Anthem_003825643                   Insys_Anthem_003825643
Insys_Anthem_003825673                   Insys_Anthem_003825673
Insys_Anthem_003825690                   Insys_Anthem_003825690
Insys_Anthem_003825967                   Insys_Anthem_003825967
Insys_Anthem_003825986                   Insys_Anthem_003825986
Insys_Anthem_003826031                   Insys_Anthem_003826031
Insys_Anthem_003826115                   Insys_Anthem_003826115
Insys_Anthem_003826148                   Insys_Anthem_003826148
Insys_Anthem_003826186                   Insys_Anthem_003826186
Insys_Anthem_003826198                   Insys_Anthem_003826198
Insys_Anthem_003826328                   Insys_Anthem_003826328
Insys_Anthem_003826354                   Insys_Anthem_003826354

                                                    3426
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3428 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003826412                   Insys_Anthem_003826412
Insys_Anthem_003826433                   Insys_Anthem_003826433
Insys_Anthem_003826967                   Insys_Anthem_003826967
Insys_Anthem_003827132                   Insys_Anthem_003827132
Insys_Anthem_003827151                   Insys_Anthem_003827151
Insys_Anthem_003827483                   Insys_Anthem_003827483
Insys_Anthem_003827611                   Insys_Anthem_003827611
Insys_Anthem_003827781                   Insys_Anthem_003827781
Insys_Anthem_003827800                   Insys_Anthem_003827800
Insys_Anthem_003827821                   Insys_Anthem_003827821
Insys_Anthem_003829360                   Insys_Anthem_003829360
Insys_Anthem_003830219                   Insys_Anthem_003830219
Insys_Anthem_003832954                   Insys_Anthem_003832954
Insys_Anthem_003833035                   Insys_Anthem_003833035
Insys_Anthem_003833262                   Insys_Anthem_003833262
Insys_Anthem_003833315                   Insys_Anthem_003833315
Insys_Anthem_003833426                   Insys_Anthem_003833426
Insys_Anthem_003833526                   Insys_Anthem_003833526
Insys_Anthem_003833763                   Insys_Anthem_003833763
Insys_Anthem_003833792                   Insys_Anthem_003833792
Insys_Anthem_003833793                   Insys_Anthem_003833793
Insys_Anthem_003833930                   Insys_Anthem_003833930
Insys_Anthem_003834015                   Insys_Anthem_003834015
Insys_Anthem_003834031                   Insys_Anthem_003834031
Insys_Anthem_003834065                   Insys_Anthem_003834065
Insys_Anthem_003834139                   Insys_Anthem_003834139
Insys_Anthem_003834260                   Insys_Anthem_003834260
Insys_Anthem_003834382                   Insys_Anthem_003834382
Insys_Anthem_003834431                   Insys_Anthem_003834431
Insys_Anthem_003834442                   Insys_Anthem_003834442
Insys_Anthem_003834447                   Insys_Anthem_003834447
Insys_Anthem_003834502                   Insys_Anthem_003834502
Insys_Anthem_003834625                   Insys_Anthem_003834625
Insys_Anthem_003834634                   Insys_Anthem_003834634
Insys_Anthem_003834672                   Insys_Anthem_003834672
Insys_Anthem_003834861                   Insys_Anthem_003834861
Insys_Anthem_003834884                   Insys_Anthem_003834884
Insys_Anthem_003835035                   Insys_Anthem_003835035
Insys_Anthem_003835130                   Insys_Anthem_003835130
Insys_Anthem_003835148                   Insys_Anthem_003835148
Insys_Anthem_003835221                   Insys_Anthem_003835221
Insys_Anthem_003835280                   Insys_Anthem_003835280
Insys_Anthem_003835329                   Insys_Anthem_003835329
Insys_Anthem_003835337                   Insys_Anthem_003835337
Insys_Anthem_003835346                   Insys_Anthem_003835346
Insys_Anthem_003835520                   Insys_Anthem_003835520
Insys_Anthem_003835582                   Insys_Anthem_003835582

                                                    3427
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3429 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003835600                   Insys_Anthem_003835600
Insys_Anthem_003835615                   Insys_Anthem_003835615
Insys_Anthem_003835808                   Insys_Anthem_003835808
Insys_Anthem_003835866                   Insys_Anthem_003835866
Insys_Anthem_003836005                   Insys_Anthem_003836005
Insys_Anthem_003836051                   Insys_Anthem_003836051
Insys_Anthem_003836053                   Insys_Anthem_003836053
Insys_Anthem_003836181                   Insys_Anthem_003836181
Insys_Anthem_003836208                   Insys_Anthem_003836208
Insys_Anthem_003836227                   Insys_Anthem_003836227
Insys_Anthem_003836756                   Insys_Anthem_003836756
Insys_Anthem_003836898                   Insys_Anthem_003836898
Insys_Anthem_003837028                   Insys_Anthem_003837028
Insys_Anthem_003837129                   Insys_Anthem_003837129
Insys_Anthem_003837163                   Insys_Anthem_003837163
Insys_Anthem_003837308                   Insys_Anthem_003837308
Insys_Anthem_003837411                   Insys_Anthem_003837411
Insys_Anthem_003837434                   Insys_Anthem_003837434
Insys_Anthem_003837438                   Insys_Anthem_003837438
Insys_Anthem_003837466                   Insys_Anthem_003837466
Insys_Anthem_003837485                   Insys_Anthem_003837485
Insys_Anthem_003837490                   Insys_Anthem_003837490
Insys_Anthem_003837507                   Insys_Anthem_003837507
Insys_Anthem_003837510                   Insys_Anthem_003837510
Insys_Anthem_003837529                   Insys_Anthem_003837529
Insys_Anthem_003837554                   Insys_Anthem_003837554
Insys_Anthem_003837623                   Insys_Anthem_003837623
Insys_Anthem_003837635                   Insys_Anthem_003837635
Insys_Anthem_003837760                   Insys_Anthem_003837760
Insys_Anthem_003837815                   Insys_Anthem_003837815
Insys_Anthem_003837870                   Insys_Anthem_003837870
Insys_Anthem_003837897                   Insys_Anthem_003837897
Insys_Anthem_003837945                   Insys_Anthem_003837945
Insys_Anthem_003838011                   Insys_Anthem_003838011
Insys_Anthem_003838038                   Insys_Anthem_003838038
Insys_Anthem_003838045                   Insys_Anthem_003838045
Insys_Anthem_003838060                   Insys_Anthem_003838060
Insys_Anthem_003838070                   Insys_Anthem_003838070
Insys_Anthem_003838085                   Insys_Anthem_003838085
Insys_Anthem_003838113                   Insys_Anthem_003838113
Insys_Anthem_003838116                   Insys_Anthem_003838116
Insys_Anthem_003838201                   Insys_Anthem_003838201
Insys_Anthem_003838213                   Insys_Anthem_003838213
Insys_Anthem_003838232                   Insys_Anthem_003838232
Insys_Anthem_003838234                   Insys_Anthem_003838234
Insys_Anthem_003838241                   Insys_Anthem_003838241
Insys_Anthem_003838263                   Insys_Anthem_003838263

                                                    3428
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3430 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003838265                   Insys_Anthem_003838265
Insys_Anthem_003838295                   Insys_Anthem_003838295
Insys_Anthem_003838296                   Insys_Anthem_003838296
Insys_Anthem_003838330                   Insys_Anthem_003838330
Insys_Anthem_003838371                   Insys_Anthem_003838371
Insys_Anthem_003838495                   Insys_Anthem_003838495
Insys_Anthem_003838555                   Insys_Anthem_003838555
Insys_Anthem_003838559                   Insys_Anthem_003838559
Insys_Anthem_003838606                   Insys_Anthem_003838606
Insys_Anthem_003838635                   Insys_Anthem_003838635
Insys_Anthem_003838638                   Insys_Anthem_003838638
Insys_Anthem_003838677                   Insys_Anthem_003838677
Insys_Anthem_003838738                   Insys_Anthem_003838738
Insys_Anthem_003838753                   Insys_Anthem_003838753
Insys_Anthem_003838760                   Insys_Anthem_003838760
Insys_Anthem_003838777                   Insys_Anthem_003838777
Insys_Anthem_003838798                   Insys_Anthem_003838798
Insys_Anthem_003838901                   Insys_Anthem_003838901
Insys_Anthem_003838931                   Insys_Anthem_003838931
Insys_Anthem_003838932                   Insys_Anthem_003838932
Insys_Anthem_003838944                   Insys_Anthem_003838944
Insys_Anthem_003838962                   Insys_Anthem_003838962
Insys_Anthem_003838999                   Insys_Anthem_003838999
Insys_Anthem_003839019                   Insys_Anthem_003839019
Insys_Anthem_003839048                   Insys_Anthem_003839048
Insys_Anthem_003839051                   Insys_Anthem_003839051
Insys_Anthem_003839161                   Insys_Anthem_003839161
Insys_Anthem_003839192                   Insys_Anthem_003839192
Insys_Anthem_003839235                   Insys_Anthem_003839235
Insys_Anthem_003839281                   Insys_Anthem_003839281
Insys_Anthem_003839429                   Insys_Anthem_003839429
Insys_Anthem_003839432                   Insys_Anthem_003839432
Insys_Anthem_003839436                   Insys_Anthem_003839436
Insys_Anthem_003839513                   Insys_Anthem_003839513
Insys_Anthem_003839708                   Insys_Anthem_003839708
Insys_Anthem_003839762                   Insys_Anthem_003839762
Insys_Anthem_003839764                   Insys_Anthem_003839764
Insys_Anthem_003839809                   Insys_Anthem_003839809
Insys_Anthem_003839852                   Insys_Anthem_003839852
Insys_Anthem_003839855                   Insys_Anthem_003839855
Insys_Anthem_003839858                   Insys_Anthem_003839858
Insys_Anthem_003839868                   Insys_Anthem_003839868
Insys_Anthem_003839890                   Insys_Anthem_003839890
Insys_Anthem_003839915                   Insys_Anthem_003839915
Insys_Anthem_003839992                   Insys_Anthem_003839992
Insys_Anthem_003840048                   Insys_Anthem_003840048
Insys_Anthem_003840050                   Insys_Anthem_003840050

                                                    3429
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3431 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003840076                   Insys_Anthem_003840076
Insys_Anthem_003840087                   Insys_Anthem_003840087
Insys_Anthem_003840099                   Insys_Anthem_003840099
Insys_Anthem_003840108                   Insys_Anthem_003840108
Insys_Anthem_003840112                   Insys_Anthem_003840112
Insys_Anthem_003840178                   Insys_Anthem_003840178
Insys_Anthem_003840219                   Insys_Anthem_003840219
Insys_Anthem_003840249                   Insys_Anthem_003840249
Insys_Anthem_003840267                   Insys_Anthem_003840267
Insys_Anthem_003840328                   Insys_Anthem_003840328
Insys_Anthem_003840367                   Insys_Anthem_003840367
Insys_Anthem_003840379                   Insys_Anthem_003840379
Insys_Anthem_003840397                   Insys_Anthem_003840397
Insys_Anthem_003840402                   Insys_Anthem_003840402
Insys_Anthem_003840415                   Insys_Anthem_003840415
Insys_Anthem_003840434                   Insys_Anthem_003840434
Insys_Anthem_003840522                   Insys_Anthem_003840522
Insys_Anthem_003840555                   Insys_Anthem_003840555
Insys_Anthem_003840583                   Insys_Anthem_003840583
Insys_Anthem_003840596                   Insys_Anthem_003840596
Insys_Anthem_003840606                   Insys_Anthem_003840606
Insys_Anthem_003840638                   Insys_Anthem_003840638
Insys_Anthem_003840641                   Insys_Anthem_003840641
Insys_Anthem_003840661                   Insys_Anthem_003840661
Insys_Anthem_003840761                   Insys_Anthem_003840761
Insys_Anthem_003840780                   Insys_Anthem_003840780
Insys_Anthem_003840785                   Insys_Anthem_003840785
Insys_Anthem_003840815                   Insys_Anthem_003840815
Insys_Anthem_003840859                   Insys_Anthem_003840859
Insys_Anthem_003840875                   Insys_Anthem_003840875
Insys_Anthem_003840895                   Insys_Anthem_003840895
Insys_Anthem_003840914                   Insys_Anthem_003840914
Insys_Anthem_003840916                   Insys_Anthem_003840916
Insys_Anthem_003840923                   Insys_Anthem_003840923
Insys_Anthem_003840925                   Insys_Anthem_003840925
Insys_Anthem_003840966                   Insys_Anthem_003840966
Insys_Anthem_003840992                   Insys_Anthem_003840992
Insys_Anthem_003841028                   Insys_Anthem_003841028
Insys_Anthem_003841051                   Insys_Anthem_003841051
Insys_Anthem_003841060                   Insys_Anthem_003841060
Insys_Anthem_003841108                   Insys_Anthem_003841108
Insys_Anthem_003841119                   Insys_Anthem_003841119
Insys_Anthem_003841165                   Insys_Anthem_003841165
Insys_Anthem_003841229                   Insys_Anthem_003841229
Insys_Anthem_003841234                   Insys_Anthem_003841234
Insys_Anthem_003841257                   Insys_Anthem_003841257
Insys_Anthem_003841353                   Insys_Anthem_003841353

                                                    3430
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3432 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003841540                   Insys_Anthem_003841540
Insys_Anthem_003841562                   Insys_Anthem_003841562
Insys_Anthem_003841576                   Insys_Anthem_003841576
Insys_Anthem_003841613                   Insys_Anthem_003841613
Insys_Anthem_003841708                   Insys_Anthem_003841708
Insys_Anthem_003841723                   Insys_Anthem_003841723
Insys_Anthem_003841741                   Insys_Anthem_003841741
Insys_Anthem_003841816                   Insys_Anthem_003841816
Insys_Anthem_003841831                   Insys_Anthem_003841831
Insys_Anthem_003841906                   Insys_Anthem_003841906
Insys_Anthem_003841953                   Insys_Anthem_003841953
Insys_Anthem_003841958                   Insys_Anthem_003841958
Insys_Anthem_003841961                   Insys_Anthem_003841961
Insys_Anthem_003842034                   Insys_Anthem_003842034
Insys_Anthem_003842040                   Insys_Anthem_003842040
Insys_Anthem_003842041                   Insys_Anthem_003842041
Insys_Anthem_003842061                   Insys_Anthem_003842061
Insys_Anthem_003842077                   Insys_Anthem_003842077
Insys_Anthem_003842093                   Insys_Anthem_003842093
Insys_Anthem_003842102                   Insys_Anthem_003842102
Insys_Anthem_003842107                   Insys_Anthem_003842107
Insys_Anthem_003842143                   Insys_Anthem_003842143
Insys_Anthem_003842145                   Insys_Anthem_003842145
Insys_Anthem_003842160                   Insys_Anthem_003842160
Insys_Anthem_003842244                   Insys_Anthem_003842244
Insys_Anthem_003842253                   Insys_Anthem_003842253
Insys_Anthem_003842263                   Insys_Anthem_003842263
Insys_Anthem_003842379                   Insys_Anthem_003842379
Insys_Anthem_003842412                   Insys_Anthem_003842412
Insys_Anthem_003842475                   Insys_Anthem_003842475
Insys_Anthem_003842497                   Insys_Anthem_003842497
Insys_Anthem_003842503                   Insys_Anthem_003842503
Insys_Anthem_003842525                   Insys_Anthem_003842525
Insys_Anthem_003842530                   Insys_Anthem_003842530
Insys_Anthem_003842553                   Insys_Anthem_003842553
Insys_Anthem_003842585                   Insys_Anthem_003842585
Insys_Anthem_003842595                   Insys_Anthem_003842595
Insys_Anthem_003842624                   Insys_Anthem_003842624
Insys_Anthem_003842676                   Insys_Anthem_003842676
Insys_Anthem_003842699                   Insys_Anthem_003842699
Insys_Anthem_003842700                   Insys_Anthem_003842700
Insys_Anthem_003842702                   Insys_Anthem_003842702
Insys_Anthem_003842759                   Insys_Anthem_003842759
Insys_Anthem_003842803                   Insys_Anthem_003842803
Insys_Anthem_003842811                   Insys_Anthem_003842811
Insys_Anthem_003842851                   Insys_Anthem_003842851
Insys_Anthem_003842858                   Insys_Anthem_003842858

                                                    3431
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3433 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003842885                   Insys_Anthem_003842885
Insys_Anthem_003842892                   Insys_Anthem_003842892
Insys_Anthem_003842901                   Insys_Anthem_003842901
Insys_Anthem_003842920                   Insys_Anthem_003842920
Insys_Anthem_003842930                   Insys_Anthem_003842930
Insys_Anthem_003842932                   Insys_Anthem_003842932
Insys_Anthem_003842950                   Insys_Anthem_003842950
Insys_Anthem_003842952                   Insys_Anthem_003842952
Insys_Anthem_003842971                   Insys_Anthem_003842971
Insys_Anthem_003842980                   Insys_Anthem_003842980
Insys_Anthem_003842981                   Insys_Anthem_003842981
Insys_Anthem_003843007                   Insys_Anthem_003843007
Insys_Anthem_003843053                   Insys_Anthem_003843053
Insys_Anthem_003843077                   Insys_Anthem_003843077
Insys_Anthem_003843215                   Insys_Anthem_003843215
Insys_Anthem_003843234                   Insys_Anthem_003843234
Insys_Anthem_003843279                   Insys_Anthem_003843279
Insys_Anthem_003843281                   Insys_Anthem_003843281
Insys_Anthem_003843284                   Insys_Anthem_003843284
Insys_Anthem_003843299                   Insys_Anthem_003843299
Insys_Anthem_003843302                   Insys_Anthem_003843302
Insys_Anthem_003843321                   Insys_Anthem_003843321
Insys_Anthem_003843329                   Insys_Anthem_003843329
Insys_Anthem_003843334                   Insys_Anthem_003843334
Insys_Anthem_003843399                   Insys_Anthem_003843399
Insys_Anthem_003843412                   Insys_Anthem_003843412
Insys_Anthem_003843421                   Insys_Anthem_003843421
Insys_Anthem_003843428                   Insys_Anthem_003843428
Insys_Anthem_003843429                   Insys_Anthem_003843429
Insys_Anthem_003843445                   Insys_Anthem_003843445
Insys_Anthem_003843457                   Insys_Anthem_003843457
Insys_Anthem_003843481                   Insys_Anthem_003843481
Insys_Anthem_003843492                   Insys_Anthem_003843492
Insys_Anthem_003843515                   Insys_Anthem_003843515
Insys_Anthem_003843520                   Insys_Anthem_003843520
Insys_Anthem_003843526                   Insys_Anthem_003843526
Insys_Anthem_003843566                   Insys_Anthem_003843566
Insys_Anthem_003843581                   Insys_Anthem_003843581
Insys_Anthem_003843587                   Insys_Anthem_003843587
Insys_Anthem_003843627                   Insys_Anthem_003843627
Insys_Anthem_003843641                   Insys_Anthem_003843641
Insys_Anthem_003843654                   Insys_Anthem_003843654
Insys_Anthem_003843667                   Insys_Anthem_003843667
Insys_Anthem_003843671                   Insys_Anthem_003843671
Insys_Anthem_003843689                   Insys_Anthem_003843689
Insys_Anthem_003843693                   Insys_Anthem_003843693
Insys_Anthem_003843698                   Insys_Anthem_003843698

                                                    3432
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3434 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003843706                   Insys_Anthem_003843706
Insys_Anthem_003843722                   Insys_Anthem_003843722
Insys_Anthem_003843725                   Insys_Anthem_003843725
Insys_Anthem_003843728                   Insys_Anthem_003843728
Insys_Anthem_003843734                   Insys_Anthem_003843734
Insys_Anthem_003843751                   Insys_Anthem_003843751
Insys_Anthem_003843754                   Insys_Anthem_003843754
Insys_Anthem_003843757                   Insys_Anthem_003843757
Insys_Anthem_003843783                   Insys_Anthem_003843783
Insys_Anthem_003843800                   Insys_Anthem_003843800
Insys_Anthem_003843826                   Insys_Anthem_003843826
Insys_Anthem_003843837                   Insys_Anthem_003843837
Insys_Anthem_003843890                   Insys_Anthem_003843890
Insys_Anthem_003843900                   Insys_Anthem_003843900
Insys_Anthem_003843908                   Insys_Anthem_003843908
Insys_Anthem_003843919                   Insys_Anthem_003843919
Insys_Anthem_003843920                   Insys_Anthem_003843920
Insys_Anthem_003843949                   Insys_Anthem_003843949
Insys_Anthem_003843952                   Insys_Anthem_003843952
Insys_Anthem_003843996                   Insys_Anthem_003843996
Insys_Anthem_003844011                   Insys_Anthem_003844011
Insys_Anthem_003844035                   Insys_Anthem_003844035
Insys_Anthem_003844048                   Insys_Anthem_003844048
Insys_Anthem_003844057                   Insys_Anthem_003844057
Insys_Anthem_003844074                   Insys_Anthem_003844074
Insys_Anthem_003844080                   Insys_Anthem_003844080
Insys_Anthem_003844103                   Insys_Anthem_003844103
Insys_Anthem_003844105                   Insys_Anthem_003844105
Insys_Anthem_003844109                   Insys_Anthem_003844109
Insys_Anthem_003844112                   Insys_Anthem_003844112
Insys_Anthem_003844121                   Insys_Anthem_003844121
Insys_Anthem_003844128                   Insys_Anthem_003844128
Insys_Anthem_003844130                   Insys_Anthem_003844130
Insys_Anthem_003844158                   Insys_Anthem_003844158
Insys_Anthem_003844163                   Insys_Anthem_003844163
Insys_Anthem_003844204                   Insys_Anthem_003844204
Insys_Anthem_003844206                   Insys_Anthem_003844206
Insys_Anthem_003844218                   Insys_Anthem_003844218
Insys_Anthem_003844239                   Insys_Anthem_003844239
Insys_Anthem_003844240                   Insys_Anthem_003844240
Insys_Anthem_003844257                   Insys_Anthem_003844257
Insys_Anthem_003844263                   Insys_Anthem_003844263
Insys_Anthem_003844286                   Insys_Anthem_003844286
Insys_Anthem_003844298                   Insys_Anthem_003844298
Insys_Anthem_003844316                   Insys_Anthem_003844316
Insys_Anthem_003844328                   Insys_Anthem_003844328
Insys_Anthem_003844348                   Insys_Anthem_003844348

                                                    3433
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3435 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003844351                   Insys_Anthem_003844351
Insys_Anthem_003844360                   Insys_Anthem_003844360
Insys_Anthem_003844380                   Insys_Anthem_003844380
Insys_Anthem_003844395                   Insys_Anthem_003844395
Insys_Anthem_003844417                   Insys_Anthem_003844417
Insys_Anthem_003844424                   Insys_Anthem_003844424
Insys_Anthem_003844457                   Insys_Anthem_003844457
Insys_Anthem_003844459                   Insys_Anthem_003844459
Insys_Anthem_003844464                   Insys_Anthem_003844464
Insys_Anthem_003844472                   Insys_Anthem_003844472
Insys_Anthem_003844493                   Insys_Anthem_003844493
Insys_Anthem_003844495                   Insys_Anthem_003844495
Insys_Anthem_003844497                   Insys_Anthem_003844497
Insys_Anthem_003844522                   Insys_Anthem_003844522
Insys_Anthem_003844568                   Insys_Anthem_003844568
Insys_Anthem_003844596                   Insys_Anthem_003844596
Insys_Anthem_003844597                   Insys_Anthem_003844597
Insys_Anthem_003844605                   Insys_Anthem_003844605
Insys_Anthem_003844608                   Insys_Anthem_003844608
Insys_Anthem_003844612                   Insys_Anthem_003844612
Insys_Anthem_003844616                   Insys_Anthem_003844616
Insys_Anthem_003844633                   Insys_Anthem_003844633
Insys_Anthem_003844648                   Insys_Anthem_003844648
Insys_Anthem_003844652                   Insys_Anthem_003844652
Insys_Anthem_003844662                   Insys_Anthem_003844662
Insys_Anthem_003844676                   Insys_Anthem_003844676
Insys_Anthem_003844707                   Insys_Anthem_003844707
Insys_Anthem_003844775                   Insys_Anthem_003844775
Insys_Anthem_003844798                   Insys_Anthem_003844798
Insys_Anthem_003844833                   Insys_Anthem_003844833
Insys_Anthem_003844852                   Insys_Anthem_003844852
Insys_Anthem_003844876                   Insys_Anthem_003844876
Insys_Anthem_003844907                   Insys_Anthem_003844907
Insys_Anthem_003844928                   Insys_Anthem_003844928
Insys_Anthem_003844937                   Insys_Anthem_003844937
Insys_Anthem_003844938                   Insys_Anthem_003844938
Insys_Anthem_003844950                   Insys_Anthem_003844950
Insys_Anthem_003844969                   Insys_Anthem_003844969
Insys_Anthem_003844979                   Insys_Anthem_003844979
Insys_Anthem_003845025                   Insys_Anthem_003845025
Insys_Anthem_003845093                   Insys_Anthem_003845093
Insys_Anthem_003845161                   Insys_Anthem_003845161
Insys_Anthem_003845174                   Insys_Anthem_003845174
Insys_Anthem_003845197                   Insys_Anthem_003845197
Insys_Anthem_003845215                   Insys_Anthem_003845215
Insys_Anthem_003845283                   Insys_Anthem_003845283
Insys_Anthem_003845337                   Insys_Anthem_003845337

                                                    3434
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3436 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003845541                   Insys_Anthem_003845541
Insys_Anthem_003845696                   Insys_Anthem_003845696
Insys_Anthem_003845697                   Insys_Anthem_003845697
Insys_Anthem_003845703                   Insys_Anthem_003845703
Insys_Anthem_003845749                   Insys_Anthem_003845749
Insys_Anthem_003845782                   Insys_Anthem_003845782
Insys_Anthem_003845852                   Insys_Anthem_003845852
Insys_Anthem_003845872                   Insys_Anthem_003845872
Insys_Anthem_003845889                   Insys_Anthem_003845889
Insys_Anthem_003845906                   Insys_Anthem_003845906
Insys_Anthem_003845910                   Insys_Anthem_003845910
Insys_Anthem_003845946                   Insys_Anthem_003845946
Insys_Anthem_003845953                   Insys_Anthem_003845953
Insys_Anthem_003845970                   Insys_Anthem_003845970
Insys_Anthem_003846060                   Insys_Anthem_003846060
Insys_Anthem_003846071                   Insys_Anthem_003846071
Insys_Anthem_003846087                   Insys_Anthem_003846087
Insys_Anthem_003846196                   Insys_Anthem_003846196
Insys_Anthem_003846255                   Insys_Anthem_003846255
Insys_Anthem_003846259                   Insys_Anthem_003846259
Insys_Anthem_003846273                   Insys_Anthem_003846273
Insys_Anthem_003846275                   Insys_Anthem_003846275
Insys_Anthem_003846319                   Insys_Anthem_003846319
Insys_Anthem_003846333                   Insys_Anthem_003846333
Insys_Anthem_003846404                   Insys_Anthem_003846404
Insys_Anthem_003846424                   Insys_Anthem_003846424
Insys_Anthem_003846443                   Insys_Anthem_003846443
Insys_Anthem_003846447                   Insys_Anthem_003846447
Insys_Anthem_003846448                   Insys_Anthem_003846448
Insys_Anthem_003846457                   Insys_Anthem_003846457
Insys_Anthem_003846501                   Insys_Anthem_003846501
Insys_Anthem_003846531                   Insys_Anthem_003846531
Insys_Anthem_003846576                   Insys_Anthem_003846576
Insys_Anthem_003846616                   Insys_Anthem_003846616
Insys_Anthem_003846669                   Insys_Anthem_003846669
Insys_Anthem_003846700                   Insys_Anthem_003846700
Insys_Anthem_003846708                   Insys_Anthem_003846708
Insys_Anthem_003846752                   Insys_Anthem_003846752
Insys_Anthem_003846760                   Insys_Anthem_003846760
Insys_Anthem_003846815                   Insys_Anthem_003846815
Insys_Anthem_003846841                   Insys_Anthem_003846841
Insys_Anthem_003846849                   Insys_Anthem_003846849
Insys_Anthem_003846864                   Insys_Anthem_003846864
Insys_Anthem_003846877                   Insys_Anthem_003846877
Insys_Anthem_003846899                   Insys_Anthem_003846899
Insys_Anthem_003846925                   Insys_Anthem_003846925
Insys_Anthem_003846927                   Insys_Anthem_003846927

                                                    3435
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3437 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003846966                   Insys_Anthem_003846966
Insys_Anthem_003847018                   Insys_Anthem_003847018
Insys_Anthem_003847044                   Insys_Anthem_003847044
Insys_Anthem_003847072                   Insys_Anthem_003847072
Insys_Anthem_003847111                   Insys_Anthem_003847111
Insys_Anthem_003847117                   Insys_Anthem_003847117
Insys_Anthem_003847129                   Insys_Anthem_003847129
Insys_Anthem_003847143                   Insys_Anthem_003847143
Insys_Anthem_003847162                   Insys_Anthem_003847162
Insys_Anthem_003847294                   Insys_Anthem_003847294
Insys_Anthem_003847302                   Insys_Anthem_003847302
Insys_Anthem_003847313                   Insys_Anthem_003847313
Insys_Anthem_003847325                   Insys_Anthem_003847325
Insys_Anthem_003847337                   Insys_Anthem_003847337
Insys_Anthem_003847359                   Insys_Anthem_003847359
Insys_Anthem_003847457                   Insys_Anthem_003847457
Insys_Anthem_003847810                   Insys_Anthem_003847810
Insys_Anthem_003847909                   Insys_Anthem_003847909
Insys_Anthem_003848782                   Insys_Anthem_003848782
Insys_Anthem_003849062                   Insys_Anthem_003849062
Insys_Anthem_003849227                   Insys_Anthem_003849227
Insys_Anthem_003849454                   Insys_Anthem_003849454
Insys_Anthem_003849487                   Insys_Anthem_003849487
Insys_Anthem_003849499                   Insys_Anthem_003849499
Insys_Anthem_003849518                   Insys_Anthem_003849518
Insys_Anthem_003849547                   Insys_Anthem_003849547
Insys_Anthem_003849580                   Insys_Anthem_003849580
Insys_Anthem_003849622                   Insys_Anthem_003849622
Insys_Anthem_003849804                   Insys_Anthem_003849804
Insys_Anthem_003849838                   Insys_Anthem_003849838
Insys_Anthem_003849854                   Insys_Anthem_003849854
Insys_Anthem_003849939                   Insys_Anthem_003849939
Insys_Anthem_003849976                   Insys_Anthem_003849976
Insys_Anthem_003850036                   Insys_Anthem_003850036
Insys_Anthem_003850066                   Insys_Anthem_003850066
Insys_Anthem_003850103                   Insys_Anthem_003850103
Insys_Anthem_003850134                   Insys_Anthem_003850134
Insys_Anthem_003850220                   Insys_Anthem_003850220
Insys_Anthem_003850247                   Insys_Anthem_003850247
Insys_Anthem_003850256                   Insys_Anthem_003850256
Insys_Anthem_003850267                   Insys_Anthem_003850267
Insys_Anthem_003850412                   Insys_Anthem_003850412
Insys_Anthem_003850630                   Insys_Anthem_003850630
Insys_Anthem_003850715                   Insys_Anthem_003850715
Insys_Anthem_003850739                   Insys_Anthem_003850739
Insys_Anthem_003850747                   Insys_Anthem_003850747
Insys_Anthem_003850771                   Insys_Anthem_003850771

                                                    3436
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3438 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003850774                   Insys_Anthem_003850774
Insys_Anthem_003850815                   Insys_Anthem_003850815
Insys_Anthem_003850826                   Insys_Anthem_003850826
Insys_Anthem_003850974                   Insys_Anthem_003850974
Insys_Anthem_003851037                   Insys_Anthem_003851037
Insys_Anthem_003851054                   Insys_Anthem_003851054
Insys_Anthem_003851065                   Insys_Anthem_003851065
Insys_Anthem_003851078                   Insys_Anthem_003851078
Insys_Anthem_003851091                   Insys_Anthem_003851091
Insys_Anthem_003851099                   Insys_Anthem_003851099
Insys_Anthem_003851284                   Insys_Anthem_003851284
Insys_Anthem_003851495                   Insys_Anthem_003851495
Insys_Anthem_003851532                   Insys_Anthem_003851532
Insys_Anthem_003851815                   Insys_Anthem_003851815
Insys_Anthem_003851959                   Insys_Anthem_003851959
Insys_Anthem_003851989                   Insys_Anthem_003851989
Insys_Anthem_003852062                   Insys_Anthem_003852062
Insys_Anthem_003852094                   Insys_Anthem_003852094
Insys_Anthem_003852123                   Insys_Anthem_003852123
Insys_Anthem_003852125                   Insys_Anthem_003852125
Insys_Anthem_003852145                   Insys_Anthem_003852145
Insys_Anthem_003852155                   Insys_Anthem_003852155
Insys_Anthem_003852158                   Insys_Anthem_003852158
Insys_Anthem_003852185                   Insys_Anthem_003852185
Insys_Anthem_003852290                   Insys_Anthem_003852290
Insys_Anthem_003852904                   Insys_Anthem_003852904
Insys_Anthem_003853098                   Insys_Anthem_003853098
Insys_Anthem_003853115                   Insys_Anthem_003853115
Insys_Anthem_003853155                   Insys_Anthem_003853155
Insys_Anthem_003853286                   Insys_Anthem_003853286
Insys_Anthem_003854698                   Insys_Anthem_003854698
Insys_Anthem_003854721                   Insys_Anthem_003854721
Insys_Anthem_003854724                   Insys_Anthem_003854724
Insys_Anthem_003854735                   Insys_Anthem_003854735
Insys_Anthem_003855099                   Insys_Anthem_003855099
Insys_Anthem_003855120                   Insys_Anthem_003855120
Insys_Anthem_003855143                   Insys_Anthem_003855143
Insys_Anthem_003855229                   Insys_Anthem_003855229
Insys_Anthem_003855234                   Insys_Anthem_003855234
Insys_Anthem_003855309                   Insys_Anthem_003855309
Insys_Anthem_003855588                   Insys_Anthem_003855588
Insys_Anthem_003855609                   Insys_Anthem_003855609
Insys_Anthem_003856022                   Insys_Anthem_003856022
Insys_Anthem_003856074                   Insys_Anthem_003856074
Insys_Anthem_003856115                   Insys_Anthem_003856115
Insys_Anthem_003856162                   Insys_Anthem_003856162
Insys_Anthem_003856267                   Insys_Anthem_003856267

                                                    3437
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3439 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003856380                   Insys_Anthem_003856380
Insys_Anthem_003856431                   Insys_Anthem_003856431
Insys_Anthem_003856457                   Insys_Anthem_003856457
Insys_Anthem_003856588                   Insys_Anthem_003856588
Insys_Anthem_003856764                   Insys_Anthem_003856764
Insys_Anthem_003856774                   Insys_Anthem_003856774
Insys_Anthem_003856853                   Insys_Anthem_003856853
Insys_Anthem_003856873                   Insys_Anthem_003856873
Insys_Anthem_003857013                   Insys_Anthem_003857013
Insys_Anthem_003857177                   Insys_Anthem_003857177
Insys_Anthem_003857220                   Insys_Anthem_003857220
Insys_Anthem_003857297                   Insys_Anthem_003857297
Insys_Anthem_003857363                   Insys_Anthem_003857363
Insys_Anthem_003857476                   Insys_Anthem_003857476
Insys_Anthem_003857730                   Insys_Anthem_003857730
Insys_Anthem_003857792                   Insys_Anthem_003857792
Insys_Anthem_003858348                   Insys_Anthem_003858348
Insys_Anthem_003858431                   Insys_Anthem_003858431
Insys_Anthem_003858440                   Insys_Anthem_003858440
Insys_Anthem_003858441                   Insys_Anthem_003858441
Insys_Anthem_003858442                   Insys_Anthem_003858442
Insys_Anthem_003858443                   Insys_Anthem_003858443
Insys_Anthem_003858444                   Insys_Anthem_003858444
Insys_Anthem_003858454                   Insys_Anthem_003858454
Insys_Anthem_003858455                   Insys_Anthem_003858455
Insys_Anthem_003858456                   Insys_Anthem_003858456
Insys_Anthem_003858457                   Insys_Anthem_003858457
Insys_Anthem_003858458                   Insys_Anthem_003858458
Insys_Anthem_003858459                   Insys_Anthem_003858459
Insys_Anthem_003858460                   Insys_Anthem_003858460
Insys_Anthem_003858461                   Insys_Anthem_003858461
Insys_Anthem_003858462                   Insys_Anthem_003858462
Insys_Anthem_003858463                   Insys_Anthem_003858463
Insys_Anthem_003858464                   Insys_Anthem_003858464
Insys_Anthem_003858466                   Insys_Anthem_003858466
Insys_Anthem_003858467                   Insys_Anthem_003858467
Insys_Anthem_003858468                   Insys_Anthem_003858468
Insys_Anthem_003858469                   Insys_Anthem_003858469
Insys_Anthem_003858470                   Insys_Anthem_003858470
Insys_Anthem_003858471                   Insys_Anthem_003858471
Insys_Anthem_003858476                   Insys_Anthem_003858476
Insys_Anthem_003858480                   Insys_Anthem_003858480
Insys_Anthem_003858482                   Insys_Anthem_003858482
Insys_Anthem_003858484                   Insys_Anthem_003858484
Insys_Anthem_003858485                   Insys_Anthem_003858485
Insys_Anthem_003858486                   Insys_Anthem_003858486
Insys_Anthem_003858547                   Insys_Anthem_003858547

                                                    3438
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3440 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003858742                   Insys_Anthem_003858742
Insys_Anthem_003858777                   Insys_Anthem_003858777
Insys_Anthem_003858786                   Insys_Anthem_003858786
Insys_Anthem_003858851                   Insys_Anthem_003858851
Insys_Anthem_003859091                   Insys_Anthem_003859091
Insys_Anthem_003859135                   Insys_Anthem_003859135
Insys_Anthem_003859259                   Insys_Anthem_003859259
Insys_Anthem_003859347                   Insys_Anthem_003859347
Insys_Anthem_003859724                   Insys_Anthem_003859724
Insys_Anthem_003859856                   Insys_Anthem_003859856
Insys_Anthem_003859868                   Insys_Anthem_003859868
Insys_Anthem_003859905                   Insys_Anthem_003859905
Insys_Anthem_003859911                   Insys_Anthem_003859911
Insys_Anthem_003859939                   Insys_Anthem_003859939
Insys_Anthem_003860067                   Insys_Anthem_003860067
Insys_Anthem_003860286                   Insys_Anthem_003860286
Insys_Anthem_003860347                   Insys_Anthem_003860347
Insys_Anthem_003860657                   Insys_Anthem_003860657
Insys_Anthem_003860736                   Insys_Anthem_003860736
Insys_Anthem_003860739                   Insys_Anthem_003860739
Insys_Anthem_003860755                   Insys_Anthem_003860755
Insys_Anthem_003860813                   Insys_Anthem_003860813
Insys_Anthem_003860950                   Insys_Anthem_003860950
Insys_Anthem_003861011                   Insys_Anthem_003861011
Insys_Anthem_003861024                   Insys_Anthem_003861024
Insys_Anthem_003861056                   Insys_Anthem_003861056
Insys_Anthem_003861123                   Insys_Anthem_003861123
Insys_Anthem_003861277                   Insys_Anthem_003861277
Insys_Anthem_003861443                   Insys_Anthem_003861443
Insys_Anthem_003861821                   Insys_Anthem_003861821
Insys_Anthem_003861850                   Insys_Anthem_003861850
Insys_Anthem_003861931                   Insys_Anthem_003861931
Insys_Anthem_003861980                   Insys_Anthem_003861980
Insys_Anthem_003862124                   Insys_Anthem_003862124
Insys_Anthem_003862198                   Insys_Anthem_003862198
Insys_Anthem_003862235                   Insys_Anthem_003862235
Insys_Anthem_003862266                   Insys_Anthem_003862266
Insys_Anthem_003862357                   Insys_Anthem_003862357
Insys_Anthem_003862417                   Insys_Anthem_003862417
Insys_Anthem_003862461                   Insys_Anthem_003862461
Insys_Anthem_003862593                   Insys_Anthem_003862593
Insys_Anthem_003862641                   Insys_Anthem_003862641
Insys_Anthem_003862643                   Insys_Anthem_003862643
Insys_Anthem_003862704                   Insys_Anthem_003862704
Insys_Anthem_003862772                   Insys_Anthem_003862772
Insys_Anthem_003862777                   Insys_Anthem_003862777
Insys_Anthem_003862801                   Insys_Anthem_003862801

                                                    3439
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3441 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003862830                   Insys_Anthem_003862830
Insys_Anthem_003862834                   Insys_Anthem_003862834
Insys_Anthem_003862852                   Insys_Anthem_003862852
Insys_Anthem_003862880                   Insys_Anthem_003862880
Insys_Anthem_003862973                   Insys_Anthem_003862973
Insys_Anthem_003863029                   Insys_Anthem_003863029
Insys_Anthem_003863105                   Insys_Anthem_003863105
Insys_Anthem_003863168                   Insys_Anthem_003863168
Insys_Anthem_003863202                   Insys_Anthem_003863202
Insys_Anthem_003863213                   Insys_Anthem_003863213
Insys_Anthem_003863228                   Insys_Anthem_003863228
Insys_Anthem_003863239                   Insys_Anthem_003863239
Insys_Anthem_003863263                   Insys_Anthem_003863263
Insys_Anthem_003863301                   Insys_Anthem_003863301
Insys_Anthem_003863395                   Insys_Anthem_003863395
Insys_Anthem_003863440                   Insys_Anthem_003863440
Insys_Anthem_003863634                   Insys_Anthem_003863634
Insys_Anthem_003863649                   Insys_Anthem_003863649
Insys_Anthem_003863690                   Insys_Anthem_003863690
Insys_Anthem_003863713                   Insys_Anthem_003863713
Insys_Anthem_003863780                   Insys_Anthem_003863780
Insys_Anthem_003863820                   Insys_Anthem_003863820
Insys_Anthem_003864056                   Insys_Anthem_003864056
Insys_Anthem_003864084                   Insys_Anthem_003864084
Insys_Anthem_003864085                   Insys_Anthem_003864085
Insys_Anthem_003864162                   Insys_Anthem_003864162
Insys_Anthem_003864169                   Insys_Anthem_003864169
Insys_Anthem_003864189                   Insys_Anthem_003864189
Insys_Anthem_003864215                   Insys_Anthem_003864215
Insys_Anthem_003864221                   Insys_Anthem_003864221
Insys_Anthem_003864254                   Insys_Anthem_003864254
Insys_Anthem_003864259                   Insys_Anthem_003864259
Insys_Anthem_003864412                   Insys_Anthem_003864412
Insys_Anthem_003864466                   Insys_Anthem_003864466
Insys_Anthem_003864482                   Insys_Anthem_003864482
Insys_Anthem_003864528                   Insys_Anthem_003864528
Insys_Anthem_003864539                   Insys_Anthem_003864539
Insys_Anthem_003864546                   Insys_Anthem_003864546
Insys_Anthem_003864563                   Insys_Anthem_003864563
Insys_Anthem_003864728                   Insys_Anthem_003864728
Insys_Anthem_003864752                   Insys_Anthem_003864752
Insys_Anthem_003864974                   Insys_Anthem_003864974
Insys_Anthem_003865024                   Insys_Anthem_003865024
Insys_Anthem_003865079                   Insys_Anthem_003865079
Insys_Anthem_003865152                   Insys_Anthem_003865152
Insys_Anthem_003865194                   Insys_Anthem_003865194
Insys_Anthem_003865282                   Insys_Anthem_003865282

                                                    3440
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3442 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003865420                   Insys_Anthem_003865420
Insys_Anthem_003865450                   Insys_Anthem_003865450
Insys_Anthem_003865542                   Insys_Anthem_003865542
Insys_Anthem_003865752                   Insys_Anthem_003865752
Insys_Anthem_003866809                   Insys_Anthem_003866809
Insys_Anthem_003866851                   Insys_Anthem_003866851
Insys_Anthem_003866852                   Insys_Anthem_003866852
Insys_Anthem_003867027                   Insys_Anthem_003867027
Insys_Anthem_003867028                   Insys_Anthem_003867028
Insys_Anthem_003867058                   Insys_Anthem_003867058
Insys_Anthem_003867064                   Insys_Anthem_003867064
Insys_Anthem_003867089                   Insys_Anthem_003867089
Insys_Anthem_003867095                   Insys_Anthem_003867095
Insys_Anthem_003867160                   Insys_Anthem_003867160
Insys_Anthem_003867196                   Insys_Anthem_003867196
Insys_Anthem_003867202                   Insys_Anthem_003867202
Insys_Anthem_003867228                   Insys_Anthem_003867228
Insys_Anthem_003867240                   Insys_Anthem_003867240
Insys_Anthem_003867306                   Insys_Anthem_003867306
Insys_Anthem_003867308                   Insys_Anthem_003867308
Insys_Anthem_003867450                   Insys_Anthem_003867450
Insys_Anthem_003867674                   Insys_Anthem_003867674
Insys_Anthem_003867743                   Insys_Anthem_003867743
Insys_Anthem_003867752                   Insys_Anthem_003867752
Insys_Anthem_003867808                   Insys_Anthem_003867808
Insys_Anthem_003868045                   Insys_Anthem_003868045
Insys_Anthem_003868074                   Insys_Anthem_003868074
Insys_Anthem_003868165                   Insys_Anthem_003868165
Insys_Anthem_003868192                   Insys_Anthem_003868192
Insys_Anthem_003868210                   Insys_Anthem_003868210
Insys_Anthem_003868268                   Insys_Anthem_003868268
Insys_Anthem_003868409                   Insys_Anthem_003868409
Insys_Anthem_003868640                   Insys_Anthem_003868640
Insys_Anthem_003868646                   Insys_Anthem_003868646
Insys_Anthem_003868787                   Insys_Anthem_003868787
Insys_Anthem_003868837                   Insys_Anthem_003868837
Insys_Anthem_003868862                   Insys_Anthem_003868862
Insys_Anthem_003868871                   Insys_Anthem_003868871
Insys_Anthem_003868890                   Insys_Anthem_003868890
Insys_Anthem_003868916                   Insys_Anthem_003868916
Insys_Anthem_003868926                   Insys_Anthem_003868926
Insys_Anthem_003868941                   Insys_Anthem_003868941
Insys_Anthem_003868946                   Insys_Anthem_003868946
Insys_Anthem_003868947                   Insys_Anthem_003868947
Insys_Anthem_003868949                   Insys_Anthem_003868949
Insys_Anthem_003868950                   Insys_Anthem_003868950
Insys_Anthem_003868955                   Insys_Anthem_003868955

                                                    3441
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3443 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003868957                   Insys_Anthem_003868957
Insys_Anthem_003868958                   Insys_Anthem_003868958
Insys_Anthem_003868985                   Insys_Anthem_003868985
Insys_Anthem_003868992                   Insys_Anthem_003868992
Insys_Anthem_003869006                   Insys_Anthem_003869006
Insys_Anthem_003869024                   Insys_Anthem_003869024
Insys_Anthem_003869049                   Insys_Anthem_003869049
Insys_Anthem_003869050                   Insys_Anthem_003869050
Insys_Anthem_003869100                   Insys_Anthem_003869100
Insys_Anthem_003869109                   Insys_Anthem_003869109
Insys_Anthem_003869117                   Insys_Anthem_003869117
Insys_Anthem_003869130                   Insys_Anthem_003869130
Insys_Anthem_003869143                   Insys_Anthem_003869143
Insys_Anthem_003869166                   Insys_Anthem_003869166
Insys_Anthem_003869177                   Insys_Anthem_003869177
Insys_Anthem_003869199                   Insys_Anthem_003869199
Insys_Anthem_003869226                   Insys_Anthem_003869226
Insys_Anthem_003869238                   Insys_Anthem_003869238
Insys_Anthem_003869248                   Insys_Anthem_003869248
Insys_Anthem_003869254                   Insys_Anthem_003869254
Insys_Anthem_003869264                   Insys_Anthem_003869264
Insys_Anthem_003869286                   Insys_Anthem_003869286
Insys_Anthem_003869308                   Insys_Anthem_003869308
Insys_Anthem_003869324                   Insys_Anthem_003869324
Insys_Anthem_003869325                   Insys_Anthem_003869325
Insys_Anthem_003869326                   Insys_Anthem_003869326
Insys_Anthem_003869327                   Insys_Anthem_003869327
Insys_Anthem_003869328                   Insys_Anthem_003869328
Insys_Anthem_003869329                   Insys_Anthem_003869329
Insys_Anthem_003869330                   Insys_Anthem_003869330
Insys_Anthem_003869331                   Insys_Anthem_003869331
Insys_Anthem_003869332                   Insys_Anthem_003869332
Insys_Anthem_003869333                   Insys_Anthem_003869333
Insys_Anthem_003869341                   Insys_Anthem_003869341
Insys_Anthem_003869356                   Insys_Anthem_003869356
Insys_Anthem_003869357                   Insys_Anthem_003869357
Insys_Anthem_003869363                   Insys_Anthem_003869363
Insys_Anthem_003869375                   Insys_Anthem_003869375
Insys_Anthem_003869396                   Insys_Anthem_003869396
Insys_Anthem_003869408                   Insys_Anthem_003869408
Insys_Anthem_003869418                   Insys_Anthem_003869418
Insys_Anthem_003869423                   Insys_Anthem_003869423
Insys_Anthem_003869436                   Insys_Anthem_003869436
Insys_Anthem_003869437                   Insys_Anthem_003869437
Insys_Anthem_003869442                   Insys_Anthem_003869442
Insys_Anthem_003869472                   Insys_Anthem_003869472
Insys_Anthem_003869473                   Insys_Anthem_003869473

                                                    3442
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3444 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003869474                   Insys_Anthem_003869474
Insys_Anthem_003869493                   Insys_Anthem_003869493
Insys_Anthem_003869494                   Insys_Anthem_003869494
Insys_Anthem_003869496                   Insys_Anthem_003869496
Insys_Anthem_003869521                   Insys_Anthem_003869521
Insys_Anthem_003869529                   Insys_Anthem_003869529
Insys_Anthem_003869531                   Insys_Anthem_003869531
Insys_Anthem_003869597                   Insys_Anthem_003869597
Insys_Anthem_003869598                   Insys_Anthem_003869598
Insys_Anthem_003869599                   Insys_Anthem_003869599
Insys_Anthem_003869602                   Insys_Anthem_003869602
Insys_Anthem_003869603                   Insys_Anthem_003869603
Insys_Anthem_003869624                   Insys_Anthem_003869624
Insys_Anthem_003869626                   Insys_Anthem_003869626
Insys_Anthem_003869643                   Insys_Anthem_003869643
Insys_Anthem_003869647                   Insys_Anthem_003869647
Insys_Anthem_003869654                   Insys_Anthem_003869654
Insys_Anthem_003869664                   Insys_Anthem_003869664
Insys_Anthem_003869666                   Insys_Anthem_003869666
Insys_Anthem_003869671                   Insys_Anthem_003869671
Insys_Anthem_003869683                   Insys_Anthem_003869683
Insys_Anthem_003869690                   Insys_Anthem_003869690
Insys_Anthem_003869703                   Insys_Anthem_003869703
Insys_Anthem_003869704                   Insys_Anthem_003869704
Insys_Anthem_003869708                   Insys_Anthem_003869708
Insys_Anthem_003869826                   Insys_Anthem_003869826
Insys_Anthem_003869859                   Insys_Anthem_003869859
Insys_Anthem_003869860                   Insys_Anthem_003869860
Insys_Anthem_003869893                   Insys_Anthem_003869893
Insys_Anthem_003869898                   Insys_Anthem_003869898
Insys_Anthem_003869900                   Insys_Anthem_003869900
Insys_Anthem_003869904                   Insys_Anthem_003869904
Insys_Anthem_003869912                   Insys_Anthem_003869912
Insys_Anthem_003869914                   Insys_Anthem_003869914
Insys_Anthem_003869927                   Insys_Anthem_003869927
Insys_Anthem_003870003                   Insys_Anthem_003870003
Insys_Anthem_003870019                   Insys_Anthem_003870019
Insys_Anthem_003870029                   Insys_Anthem_003870029
Insys_Anthem_003870031                   Insys_Anthem_003870031
Insys_Anthem_003870032                   Insys_Anthem_003870032
Insys_Anthem_003870033                   Insys_Anthem_003870033
Insys_Anthem_003870034                   Insys_Anthem_003870034
Insys_Anthem_003870036                   Insys_Anthem_003870036
Insys_Anthem_003870037                   Insys_Anthem_003870037
Insys_Anthem_003870038                   Insys_Anthem_003870038
Insys_Anthem_003870039                   Insys_Anthem_003870039
Insys_Anthem_003870061                   Insys_Anthem_003870061

                                                    3443
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3445 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003870062                   Insys_Anthem_003870062
Insys_Anthem_003870063                   Insys_Anthem_003870063
Insys_Anthem_003870064                   Insys_Anthem_003870064
Insys_Anthem_003870084                   Insys_Anthem_003870084
Insys_Anthem_003870085                   Insys_Anthem_003870085
Insys_Anthem_003870086                   Insys_Anthem_003870086
Insys_Anthem_003870134                   Insys_Anthem_003870134
Insys_Anthem_003870137                   Insys_Anthem_003870137
Insys_Anthem_003870138                   Insys_Anthem_003870138
Insys_Anthem_003870140                   Insys_Anthem_003870140
Insys_Anthem_003870141                   Insys_Anthem_003870141
Insys_Anthem_003870142                   Insys_Anthem_003870142
Insys_Anthem_003870143                   Insys_Anthem_003870143
Insys_Anthem_003870144                   Insys_Anthem_003870144
Insys_Anthem_003870145                   Insys_Anthem_003870145
Insys_Anthem_003870146                   Insys_Anthem_003870146
Insys_Anthem_003870147                   Insys_Anthem_003870147
Insys_Anthem_003870148                   Insys_Anthem_003870148
Insys_Anthem_003870149                   Insys_Anthem_003870149
Insys_Anthem_003870150                   Insys_Anthem_003870150
Insys_Anthem_003870151                   Insys_Anthem_003870151
Insys_Anthem_003870152                   Insys_Anthem_003870152
Insys_Anthem_003870153                   Insys_Anthem_003870153
Insys_Anthem_003870154                   Insys_Anthem_003870154
Insys_Anthem_003870157                   Insys_Anthem_003870157
Insys_Anthem_003870158                   Insys_Anthem_003870158
Insys_Anthem_003870159                   Insys_Anthem_003870159
Insys_Anthem_003870160                   Insys_Anthem_003870160
Insys_Anthem_003870161                   Insys_Anthem_003870161
Insys_Anthem_003870162                   Insys_Anthem_003870162
Insys_Anthem_003870164                   Insys_Anthem_003870164
Insys_Anthem_003870166                   Insys_Anthem_003870166
Insys_Anthem_003870168                   Insys_Anthem_003870168
Insys_Anthem_003870169                   Insys_Anthem_003870169
Insys_Anthem_003870170                   Insys_Anthem_003870170
Insys_Anthem_003870172                   Insys_Anthem_003870172
Insys_Anthem_003870173                   Insys_Anthem_003870173
Insys_Anthem_003870174                   Insys_Anthem_003870174
Insys_Anthem_003870176                   Insys_Anthem_003870176
Insys_Anthem_003870177                   Insys_Anthem_003870177
Insys_Anthem_003870178                   Insys_Anthem_003870178
Insys_Anthem_003870179                   Insys_Anthem_003870179
Insys_Anthem_003870180                   Insys_Anthem_003870180
Insys_Anthem_003870183                   Insys_Anthem_003870183
Insys_Anthem_003870184                   Insys_Anthem_003870184
Insys_Anthem_003870185                   Insys_Anthem_003870185
Insys_Anthem_003870186                   Insys_Anthem_003870186

                                                    3444
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3446 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003870187                   Insys_Anthem_003870187
Insys_Anthem_003870189                   Insys_Anthem_003870189
Insys_Anthem_003870190                   Insys_Anthem_003870190
Insys_Anthem_003870191                   Insys_Anthem_003870191
Insys_Anthem_003870192                   Insys_Anthem_003870192
Insys_Anthem_003870193                   Insys_Anthem_003870193
Insys_Anthem_003870194                   Insys_Anthem_003870194
Insys_Anthem_003870208                   Insys_Anthem_003870208
Insys_Anthem_003870211                   Insys_Anthem_003870211
Insys_Anthem_003870231                   Insys_Anthem_003870231
Insys_Anthem_003870265                   Insys_Anthem_003870265
Insys_Anthem_003870276                   Insys_Anthem_003870276
Insys_Anthem_003870310                   Insys_Anthem_003870310
Insys_Anthem_003870324                   Insys_Anthem_003870324
Insys_Anthem_003870343                   Insys_Anthem_003870343
Insys_Anthem_003870353                   Insys_Anthem_003870353
Insys_Anthem_003870364                   Insys_Anthem_003870364
Insys_Anthem_003870368                   Insys_Anthem_003870368
Insys_Anthem_003870396                   Insys_Anthem_003870396
Insys_Anthem_003870416                   Insys_Anthem_003870416
Insys_Anthem_003870547                   Insys_Anthem_003870547
Insys_Anthem_003870657                   Insys_Anthem_003870657
Insys_Anthem_003870662                   Insys_Anthem_003870662
Insys_Anthem_003870704                   Insys_Anthem_003870704
Insys_Anthem_003870747                   Insys_Anthem_003870747
Insys_Anthem_003870751                   Insys_Anthem_003870751
Insys_Anthem_003870765                   Insys_Anthem_003870765
Insys_Anthem_003870773                   Insys_Anthem_003870773
Insys_Anthem_003870783                   Insys_Anthem_003870783
Insys_Anthem_003870802                   Insys_Anthem_003870802
Insys_Anthem_003870806                   Insys_Anthem_003870806
Insys_Anthem_003870810                   Insys_Anthem_003870810
Insys_Anthem_003870813                   Insys_Anthem_003870813
Insys_Anthem_003870816                   Insys_Anthem_003870816
Insys_Anthem_003870819                   Insys_Anthem_003870819
Insys_Anthem_003870823                   Insys_Anthem_003870823
Insys_Anthem_003870826                   Insys_Anthem_003870826
Insys_Anthem_003870830                   Insys_Anthem_003870830
Insys_Anthem_003870833                   Insys_Anthem_003870833
Insys_Anthem_003870888                   Insys_Anthem_003870888
Insys_Anthem_003870898                   Insys_Anthem_003870898
Insys_Anthem_003870919                   Insys_Anthem_003870919
Insys_Anthem_003870944                   Insys_Anthem_003870944
Insys_Anthem_003870949                   Insys_Anthem_003870949
Insys_Anthem_003870958                   Insys_Anthem_003870958
Insys_Anthem_003870977                   Insys_Anthem_003870977
Insys_Anthem_003870999                   Insys_Anthem_003870999

                                                    3445
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3447 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003871006                   Insys_Anthem_003871006
Insys_Anthem_003871015                   Insys_Anthem_003871015
Insys_Anthem_003871054                   Insys_Anthem_003871054
Insys_Anthem_003871081                   Insys_Anthem_003871081
Insys_Anthem_003871103                   Insys_Anthem_003871103
Insys_Anthem_003871104                   Insys_Anthem_003871104
Insys_Anthem_003871105                   Insys_Anthem_003871105
Insys_Anthem_003871106                   Insys_Anthem_003871106
Insys_Anthem_003871109                   Insys_Anthem_003871109
Insys_Anthem_003871110                   Insys_Anthem_003871110
Insys_Anthem_003871111                   Insys_Anthem_003871111
Insys_Anthem_003871112                   Insys_Anthem_003871112
Insys_Anthem_003871113                   Insys_Anthem_003871113
Insys_Anthem_003871115                   Insys_Anthem_003871115
Insys_Anthem_003871116                   Insys_Anthem_003871116
Insys_Anthem_003871118                   Insys_Anthem_003871118
Insys_Anthem_003871119                   Insys_Anthem_003871119
Insys_Anthem_003871120                   Insys_Anthem_003871120
Insys_Anthem_003871121                   Insys_Anthem_003871121
Insys_Anthem_003871123                   Insys_Anthem_003871123
Insys_Anthem_003871124                   Insys_Anthem_003871124
Insys_Anthem_003871125                   Insys_Anthem_003871125
Insys_Anthem_003871126                   Insys_Anthem_003871126
Insys_Anthem_003871127                   Insys_Anthem_003871127
Insys_Anthem_003871128                   Insys_Anthem_003871128
Insys_Anthem_003871129                   Insys_Anthem_003871129
Insys_Anthem_003871130                   Insys_Anthem_003871130
Insys_Anthem_003871131                   Insys_Anthem_003871131
Insys_Anthem_003871133                   Insys_Anthem_003871133
Insys_Anthem_003871134                   Insys_Anthem_003871134
Insys_Anthem_003871135                   Insys_Anthem_003871135
Insys_Anthem_003871136                   Insys_Anthem_003871136
Insys_Anthem_003871137                   Insys_Anthem_003871137
Insys_Anthem_003871138                   Insys_Anthem_003871138
Insys_Anthem_003871139                   Insys_Anthem_003871139
Insys_Anthem_003871142                   Insys_Anthem_003871142
Insys_Anthem_003871143                   Insys_Anthem_003871143
Insys_Anthem_003871144                   Insys_Anthem_003871144
Insys_Anthem_003871145                   Insys_Anthem_003871145
Insys_Anthem_003871146                   Insys_Anthem_003871146
Insys_Anthem_003871147                   Insys_Anthem_003871147
Insys_Anthem_003871149                   Insys_Anthem_003871149
Insys_Anthem_003871151                   Insys_Anthem_003871151
Insys_Anthem_003871154                   Insys_Anthem_003871154
Insys_Anthem_003871155                   Insys_Anthem_003871155
Insys_Anthem_003871156                   Insys_Anthem_003871156
Insys_Anthem_003871157                   Insys_Anthem_003871157

                                                    3446
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3448 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003871158                   Insys_Anthem_003871158
Insys_Anthem_003871159                   Insys_Anthem_003871159
Insys_Anthem_003871160                   Insys_Anthem_003871160
Insys_Anthem_003871161                   Insys_Anthem_003871161
Insys_Anthem_003871162                   Insys_Anthem_003871162
Insys_Anthem_003871165                   Insys_Anthem_003871165
Insys_Anthem_003871166                   Insys_Anthem_003871166
Insys_Anthem_003871167                   Insys_Anthem_003871167
Insys_Anthem_003871170                   Insys_Anthem_003871170
Insys_Anthem_003871171                   Insys_Anthem_003871171
Insys_Anthem_003871172                   Insys_Anthem_003871172
Insys_Anthem_003871173                   Insys_Anthem_003871173
Insys_Anthem_003871175                   Insys_Anthem_003871175
Insys_Anthem_003871176                   Insys_Anthem_003871176
Insys_Anthem_003871177                   Insys_Anthem_003871177
Insys_Anthem_003871178                   Insys_Anthem_003871178
Insys_Anthem_003871179                   Insys_Anthem_003871179
Insys_Anthem_003871180                   Insys_Anthem_003871180
Insys_Anthem_003871182                   Insys_Anthem_003871182
Insys_Anthem_003871184                   Insys_Anthem_003871184
Insys_Anthem_003871187                   Insys_Anthem_003871187
Insys_Anthem_003871188                   Insys_Anthem_003871188
Insys_Anthem_003871189                   Insys_Anthem_003871189
Insys_Anthem_003871190                   Insys_Anthem_003871190
Insys_Anthem_003871192                   Insys_Anthem_003871192
Insys_Anthem_003871193                   Insys_Anthem_003871193
Insys_Anthem_003871194                   Insys_Anthem_003871194
Insys_Anthem_003871195                   Insys_Anthem_003871195
Insys_Anthem_003871198                   Insys_Anthem_003871198
Insys_Anthem_003871199                   Insys_Anthem_003871199
Insys_Anthem_003871201                   Insys_Anthem_003871201
Insys_Anthem_003871202                   Insys_Anthem_003871202
Insys_Anthem_003871203                   Insys_Anthem_003871203
Insys_Anthem_003871204                   Insys_Anthem_003871204
Insys_Anthem_003871206                   Insys_Anthem_003871206
Insys_Anthem_003871207                   Insys_Anthem_003871207
Insys_Anthem_003871208                   Insys_Anthem_003871208
Insys_Anthem_003871209                   Insys_Anthem_003871209
Insys_Anthem_003871210                   Insys_Anthem_003871210
Insys_Anthem_003871211                   Insys_Anthem_003871211
Insys_Anthem_003871212                   Insys_Anthem_003871212
Insys_Anthem_003871213                   Insys_Anthem_003871213
Insys_Anthem_003871214                   Insys_Anthem_003871214
Insys_Anthem_003871216                   Insys_Anthem_003871216
Insys_Anthem_003871219                   Insys_Anthem_003871219
Insys_Anthem_003871220                   Insys_Anthem_003871220
Insys_Anthem_003871221                   Insys_Anthem_003871221

                                                    3447
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3449 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003871222                   Insys_Anthem_003871222
Insys_Anthem_003871225                   Insys_Anthem_003871225
Insys_Anthem_003871226                   Insys_Anthem_003871226
Insys_Anthem_003871227                   Insys_Anthem_003871227
Insys_Anthem_003871228                   Insys_Anthem_003871228
Insys_Anthem_003871230                   Insys_Anthem_003871230
Insys_Anthem_003871231                   Insys_Anthem_003871231
Insys_Anthem_003871232                   Insys_Anthem_003871232
Insys_Anthem_003871233                   Insys_Anthem_003871233
Insys_Anthem_003871234                   Insys_Anthem_003871234
Insys_Anthem_003871511                   Insys_Anthem_003871511
Insys_Anthem_003871529                   Insys_Anthem_003871529
Insys_Anthem_003871538                   Insys_Anthem_003871538
Insys_Anthem_003871615                   Insys_Anthem_003871615
Insys_Anthem_003871616                   Insys_Anthem_003871616
Insys_Anthem_003871639                   Insys_Anthem_003871639
Insys_Anthem_003871642                   Insys_Anthem_003871642
Insys_Anthem_003871644                   Insys_Anthem_003871644
Insys_Anthem_003871657                   Insys_Anthem_003871657
Insys_Anthem_003871663                   Insys_Anthem_003871663
Insys_Anthem_003871666                   Insys_Anthem_003871666
Insys_Anthem_003871668                   Insys_Anthem_003871668
Insys_Anthem_003871680                   Insys_Anthem_003871680
Insys_Anthem_003871744                   Insys_Anthem_003871744
Insys_Anthem_003871751                   Insys_Anthem_003871751
Insys_Anthem_003871754                   Insys_Anthem_003871754
Insys_Anthem_003871756                   Insys_Anthem_003871756
Insys_Anthem_003871767                   Insys_Anthem_003871767
Insys_Anthem_003871776                   Insys_Anthem_003871776
Insys_Anthem_003871791                   Insys_Anthem_003871791
Insys_Anthem_003871797                   Insys_Anthem_003871797
Insys_Anthem_003871808                   Insys_Anthem_003871808
Insys_Anthem_003871815                   Insys_Anthem_003871815
Insys_Anthem_003871831                   Insys_Anthem_003871831
Insys_Anthem_003871839                   Insys_Anthem_003871839
Insys_Anthem_003871854                   Insys_Anthem_003871854
Insys_Anthem_003871862                   Insys_Anthem_003871862
Insys_Anthem_003871875                   Insys_Anthem_003871875
Insys_Anthem_003871880                   Insys_Anthem_003871880
Insys_Anthem_003871882                   Insys_Anthem_003871882
Insys_Anthem_003871885                   Insys_Anthem_003871885
Insys_Anthem_003871900                   Insys_Anthem_003871900
Insys_Anthem_003871904                   Insys_Anthem_003871904
Insys_Anthem_003871906                   Insys_Anthem_003871906
Insys_Anthem_003871908                   Insys_Anthem_003871908
Insys_Anthem_003871933                   Insys_Anthem_003871933
Insys_Anthem_003871976                   Insys_Anthem_003871976

                                                    3448
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3450 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003872099                   Insys_Anthem_003872099
Insys_Anthem_003872174                   Insys_Anthem_003872174
Insys_Anthem_003872194                   Insys_Anthem_003872194
Insys_Anthem_003872230                   Insys_Anthem_003872230
Insys_Anthem_003872255                   Insys_Anthem_003872255
Insys_Anthem_003872341                   Insys_Anthem_003872341
Insys_Anthem_003872344                   Insys_Anthem_003872344
Insys_Anthem_003872345                   Insys_Anthem_003872345
Insys_Anthem_003872349                   Insys_Anthem_003872349
Insys_Anthem_003872353                   Insys_Anthem_003872353
Insys_Anthem_003872362                   Insys_Anthem_003872362
Insys_Anthem_003872389                   Insys_Anthem_003872389
Insys_Anthem_003872391                   Insys_Anthem_003872391
Insys_Anthem_003872400                   Insys_Anthem_003872400
Insys_Anthem_003872401                   Insys_Anthem_003872401
Insys_Anthem_003872402                   Insys_Anthem_003872402
Insys_Anthem_003872403                   Insys_Anthem_003872403
Insys_Anthem_003872404                   Insys_Anthem_003872404
Insys_Anthem_003872405                   Insys_Anthem_003872405
Insys_Anthem_003872406                   Insys_Anthem_003872406
Insys_Anthem_003872407                   Insys_Anthem_003872407
Insys_Anthem_003872408                   Insys_Anthem_003872408
Insys_Anthem_003872409                   Insys_Anthem_003872409
Insys_Anthem_003872410                   Insys_Anthem_003872410
Insys_Anthem_003872411                   Insys_Anthem_003872411
Insys_Anthem_003872412                   Insys_Anthem_003872412
Insys_Anthem_003872413                   Insys_Anthem_003872413
Insys_Anthem_003872456                   Insys_Anthem_003872456
Insys_Anthem_003872468                   Insys_Anthem_003872468
Insys_Anthem_003872481                   Insys_Anthem_003872481
Insys_Anthem_003872498                   Insys_Anthem_003872498
Insys_Anthem_003872511                   Insys_Anthem_003872511
Insys_Anthem_003872549                   Insys_Anthem_003872549
Insys_Anthem_003872550                   Insys_Anthem_003872550
Insys_Anthem_003872551                   Insys_Anthem_003872551
Insys_Anthem_003872552                   Insys_Anthem_003872552
Insys_Anthem_003872554                   Insys_Anthem_003872554
Insys_Anthem_003872555                   Insys_Anthem_003872555
Insys_Anthem_003872557                   Insys_Anthem_003872557
Insys_Anthem_003872558                   Insys_Anthem_003872558
Insys_Anthem_003872579                   Insys_Anthem_003872579
Insys_Anthem_003872580                   Insys_Anthem_003872580
Insys_Anthem_003872581                   Insys_Anthem_003872581
Insys_Anthem_003872598                   Insys_Anthem_003872598
Insys_Anthem_003872616                   Insys_Anthem_003872616
Insys_Anthem_003872631                   Insys_Anthem_003872631
Insys_Anthem_003872632                   Insys_Anthem_003872632

                                                    3449
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3451 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003872633                   Insys_Anthem_003872633
Insys_Anthem_003872634                   Insys_Anthem_003872634
Insys_Anthem_003872635                   Insys_Anthem_003872635
Insys_Anthem_003872636                   Insys_Anthem_003872636
Insys_Anthem_003872637                   Insys_Anthem_003872637
Insys_Anthem_003872638                   Insys_Anthem_003872638
Insys_Anthem_003872639                   Insys_Anthem_003872639
Insys_Anthem_003872640                   Insys_Anthem_003872640
Insys_Anthem_003872642                   Insys_Anthem_003872642
Insys_Anthem_003872643                   Insys_Anthem_003872643
Insys_Anthem_003872657                   Insys_Anthem_003872657
Insys_Anthem_003872669                   Insys_Anthem_003872669
Insys_Anthem_003872672                   Insys_Anthem_003872672
Insys_Anthem_003872779                   Insys_Anthem_003872779
Insys_Anthem_003872787                   Insys_Anthem_003872787
Insys_Anthem_003872789                   Insys_Anthem_003872789
Insys_Anthem_003872790                   Insys_Anthem_003872790
Insys_Anthem_003872791                   Insys_Anthem_003872791
Insys_Anthem_003872794                   Insys_Anthem_003872794
Insys_Anthem_003872795                   Insys_Anthem_003872795
Insys_Anthem_003872796                   Insys_Anthem_003872796
Insys_Anthem_003872797                   Insys_Anthem_003872797
Insys_Anthem_003872798                   Insys_Anthem_003872798
Insys_Anthem_003872799                   Insys_Anthem_003872799
Insys_Anthem_003872800                   Insys_Anthem_003872800
Insys_Anthem_003872802                   Insys_Anthem_003872802
Insys_Anthem_003872803                   Insys_Anthem_003872803
Insys_Anthem_003872804                   Insys_Anthem_003872804
Insys_Anthem_003872805                   Insys_Anthem_003872805
Insys_Anthem_003872806                   Insys_Anthem_003872806
Insys_Anthem_003872807                   Insys_Anthem_003872807
Insys_Anthem_003872808                   Insys_Anthem_003872808
Insys_Anthem_003872809                   Insys_Anthem_003872809
Insys_Anthem_003872810                   Insys_Anthem_003872810
Insys_Anthem_003872811                   Insys_Anthem_003872811
Insys_Anthem_003872813                   Insys_Anthem_003872813
Insys_Anthem_003872814                   Insys_Anthem_003872814
Insys_Anthem_003872816                   Insys_Anthem_003872816
Insys_Anthem_003872818                   Insys_Anthem_003872818
Insys_Anthem_003872819                   Insys_Anthem_003872819
Insys_Anthem_003872821                   Insys_Anthem_003872821
Insys_Anthem_003872822                   Insys_Anthem_003872822
Insys_Anthem_003872823                   Insys_Anthem_003872823
Insys_Anthem_003872824                   Insys_Anthem_003872824
Insys_Anthem_003872826                   Insys_Anthem_003872826
Insys_Anthem_003872831                   Insys_Anthem_003872831
Insys_Anthem_003872832                   Insys_Anthem_003872832

                                                    3450
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3452 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003872833                   Insys_Anthem_003872833
Insys_Anthem_003872849                   Insys_Anthem_003872849
Insys_Anthem_003872911                   Insys_Anthem_003872911
Insys_Anthem_003872951                   Insys_Anthem_003872951
Insys_Anthem_003872957                   Insys_Anthem_003872957
Insys_Anthem_003872982                   Insys_Anthem_003872982
Insys_Anthem_003873023                   Insys_Anthem_003873023
Insys_Anthem_003873025                   Insys_Anthem_003873025
Insys_Anthem_003873051                   Insys_Anthem_003873051
Insys_Anthem_003873058                   Insys_Anthem_003873058
Insys_Anthem_003873081                   Insys_Anthem_003873081
Insys_Anthem_003873101                   Insys_Anthem_003873101
Insys_Anthem_003873151                   Insys_Anthem_003873151
Insys_Anthem_003873156                   Insys_Anthem_003873156
Insys_Anthem_003873180                   Insys_Anthem_003873180
Insys_Anthem_003873200                   Insys_Anthem_003873200
Insys_Anthem_003873286                   Insys_Anthem_003873286
Insys_Anthem_003873372                   Insys_Anthem_003873372
Insys_Anthem_003873382                   Insys_Anthem_003873382
Insys_Anthem_003873407                   Insys_Anthem_003873407
Insys_Anthem_003873408                   Insys_Anthem_003873408
Insys_Anthem_003873434                   Insys_Anthem_003873434
Insys_Anthem_003873436                   Insys_Anthem_003873436
Insys_Anthem_003873437                   Insys_Anthem_003873437
Insys_Anthem_003873466                   Insys_Anthem_003873466
Insys_Anthem_003873467                   Insys_Anthem_003873467
Insys_Anthem_003873480                   Insys_Anthem_003873480
Insys_Anthem_003873488                   Insys_Anthem_003873488
Insys_Anthem_003873489                   Insys_Anthem_003873489
Insys_Anthem_003873494                   Insys_Anthem_003873494
Insys_Anthem_003873495                   Insys_Anthem_003873495
Insys_Anthem_003873504                   Insys_Anthem_003873504
Insys_Anthem_003873508                   Insys_Anthem_003873508
Insys_Anthem_003873509                   Insys_Anthem_003873509
Insys_Anthem_003873510                   Insys_Anthem_003873510
Insys_Anthem_003873513                   Insys_Anthem_003873513
Insys_Anthem_003873514                   Insys_Anthem_003873514
Insys_Anthem_003873515                   Insys_Anthem_003873515
Insys_Anthem_003873517                   Insys_Anthem_003873517
Insys_Anthem_003873518                   Insys_Anthem_003873518
Insys_Anthem_003873526                   Insys_Anthem_003873526
Insys_Anthem_003873527                   Insys_Anthem_003873527
Insys_Anthem_003873534                   Insys_Anthem_003873534
Insys_Anthem_003873536                   Insys_Anthem_003873536
Insys_Anthem_003873537                   Insys_Anthem_003873537
Insys_Anthem_003873542                   Insys_Anthem_003873542
Insys_Anthem_003873543                   Insys_Anthem_003873543

                                                    3451
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3453 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003873549                   Insys_Anthem_003873549
Insys_Anthem_003873550                   Insys_Anthem_003873550
Insys_Anthem_003873554                   Insys_Anthem_003873554
Insys_Anthem_003873556                   Insys_Anthem_003873556
Insys_Anthem_003873557                   Insys_Anthem_003873557
Insys_Anthem_003873560                   Insys_Anthem_003873560
Insys_Anthem_003873562                   Insys_Anthem_003873562
Insys_Anthem_003873563                   Insys_Anthem_003873563
Insys_Anthem_003873564                   Insys_Anthem_003873564
Insys_Anthem_003873565                   Insys_Anthem_003873565
Insys_Anthem_003873566                   Insys_Anthem_003873566
Insys_Anthem_003873569                   Insys_Anthem_003873569
Insys_Anthem_003873575                   Insys_Anthem_003873575
Insys_Anthem_003873577                   Insys_Anthem_003873577
Insys_Anthem_003873579                   Insys_Anthem_003873579
Insys_Anthem_003873582                   Insys_Anthem_003873582
Insys_Anthem_003873585                   Insys_Anthem_003873585
Insys_Anthem_003873589                   Insys_Anthem_003873589
Insys_Anthem_003873590                   Insys_Anthem_003873590
Insys_Anthem_003873591                   Insys_Anthem_003873591
Insys_Anthem_003873594                   Insys_Anthem_003873594
Insys_Anthem_003873599                   Insys_Anthem_003873599
Insys_Anthem_003873602                   Insys_Anthem_003873602
Insys_Anthem_003873606                   Insys_Anthem_003873606
Insys_Anthem_003873607                   Insys_Anthem_003873607
Insys_Anthem_003873608                   Insys_Anthem_003873608
Insys_Anthem_003873609                   Insys_Anthem_003873609
Insys_Anthem_003873610                   Insys_Anthem_003873610
Insys_Anthem_003873615                   Insys_Anthem_003873615
Insys_Anthem_003873616                   Insys_Anthem_003873616
Insys_Anthem_003873619                   Insys_Anthem_003873619
Insys_Anthem_003873620                   Insys_Anthem_003873620
Insys_Anthem_003873621                   Insys_Anthem_003873621
Insys_Anthem_003873622                   Insys_Anthem_003873622
Insys_Anthem_003873624                   Insys_Anthem_003873624
Insys_Anthem_003873625                   Insys_Anthem_003873625
Insys_Anthem_003873626                   Insys_Anthem_003873626
Insys_Anthem_003873627                   Insys_Anthem_003873627
Insys_Anthem_003873628                   Insys_Anthem_003873628
Insys_Anthem_003873629                   Insys_Anthem_003873629
Insys_Anthem_003873630                   Insys_Anthem_003873630
Insys_Anthem_003873631                   Insys_Anthem_003873631
Insys_Anthem_003873632                   Insys_Anthem_003873632
Insys_Anthem_003873633                   Insys_Anthem_003873633
Insys_Anthem_003873634                   Insys_Anthem_003873634
Insys_Anthem_003873637                   Insys_Anthem_003873637
Insys_Anthem_003873638                   Insys_Anthem_003873638

                                                    3452
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3454 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003873642                   Insys_Anthem_003873642
Insys_Anthem_003873644                   Insys_Anthem_003873644
Insys_Anthem_003873645                   Insys_Anthem_003873645
Insys_Anthem_003873646                   Insys_Anthem_003873646
Insys_Anthem_003873649                   Insys_Anthem_003873649
Insys_Anthem_003873650                   Insys_Anthem_003873650
Insys_Anthem_003873652                   Insys_Anthem_003873652
Insys_Anthem_003873656                   Insys_Anthem_003873656
Insys_Anthem_003873659                   Insys_Anthem_003873659
Insys_Anthem_003873660                   Insys_Anthem_003873660
Insys_Anthem_003873662                   Insys_Anthem_003873662
Insys_Anthem_003873663                   Insys_Anthem_003873663
Insys_Anthem_003873666                   Insys_Anthem_003873666
Insys_Anthem_003873667                   Insys_Anthem_003873667
Insys_Anthem_003873668                   Insys_Anthem_003873668
Insys_Anthem_003873671                   Insys_Anthem_003873671
Insys_Anthem_003873672                   Insys_Anthem_003873672
Insys_Anthem_003873673                   Insys_Anthem_003873673
Insys_Anthem_003873674                   Insys_Anthem_003873674
Insys_Anthem_003873675                   Insys_Anthem_003873675
Insys_Anthem_003873677                   Insys_Anthem_003873677
Insys_Anthem_003873678                   Insys_Anthem_003873678
Insys_Anthem_003873680                   Insys_Anthem_003873680
Insys_Anthem_003873681                   Insys_Anthem_003873681
Insys_Anthem_003873683                   Insys_Anthem_003873683
Insys_Anthem_003873684                   Insys_Anthem_003873684
Insys_Anthem_003873685                   Insys_Anthem_003873685
Insys_Anthem_003873687                   Insys_Anthem_003873687
Insys_Anthem_003873688                   Insys_Anthem_003873688
Insys_Anthem_003873690                   Insys_Anthem_003873690
Insys_Anthem_003873691                   Insys_Anthem_003873691
Insys_Anthem_003873692                   Insys_Anthem_003873692
Insys_Anthem_003873693                   Insys_Anthem_003873693
Insys_Anthem_003873694                   Insys_Anthem_003873694
Insys_Anthem_003873695                   Insys_Anthem_003873695
Insys_Anthem_003873696                   Insys_Anthem_003873696
Insys_Anthem_003873697                   Insys_Anthem_003873697
Insys_Anthem_003873700                   Insys_Anthem_003873700
Insys_Anthem_003873701                   Insys_Anthem_003873701
Insys_Anthem_003873702                   Insys_Anthem_003873702
Insys_Anthem_003873703                   Insys_Anthem_003873703
Insys_Anthem_003873705                   Insys_Anthem_003873705
Insys_Anthem_003873707                   Insys_Anthem_003873707
Insys_Anthem_003873711                   Insys_Anthem_003873711
Insys_Anthem_003873713                   Insys_Anthem_003873713
Insys_Anthem_003873718                   Insys_Anthem_003873718
Insys_Anthem_003873719                   Insys_Anthem_003873719

                                                    3453
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3455 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003873720                   Insys_Anthem_003873720
Insys_Anthem_003873721                   Insys_Anthem_003873721
Insys_Anthem_003873723                   Insys_Anthem_003873723
Insys_Anthem_003873725                   Insys_Anthem_003873725
Insys_Anthem_003873726                   Insys_Anthem_003873726
Insys_Anthem_003873727                   Insys_Anthem_003873727
Insys_Anthem_003873728                   Insys_Anthem_003873728
Insys_Anthem_003873729                   Insys_Anthem_003873729
Insys_Anthem_003873730                   Insys_Anthem_003873730
Insys_Anthem_003873735                   Insys_Anthem_003873735
Insys_Anthem_003873738                   Insys_Anthem_003873738
Insys_Anthem_003873739                   Insys_Anthem_003873739
Insys_Anthem_003873740                   Insys_Anthem_003873740
Insys_Anthem_003873745                   Insys_Anthem_003873745
Insys_Anthem_003873746                   Insys_Anthem_003873746
Insys_Anthem_003873749                   Insys_Anthem_003873749
Insys_Anthem_003873750                   Insys_Anthem_003873750
Insys_Anthem_003873754                   Insys_Anthem_003873754
Insys_Anthem_003873756                   Insys_Anthem_003873756
Insys_Anthem_003873759                   Insys_Anthem_003873759
Insys_Anthem_003873762                   Insys_Anthem_003873762
Insys_Anthem_003873763                   Insys_Anthem_003873763
Insys_Anthem_003873764                   Insys_Anthem_003873764
Insys_Anthem_003873765                   Insys_Anthem_003873765
Insys_Anthem_003873766                   Insys_Anthem_003873766
Insys_Anthem_003873769                   Insys_Anthem_003873769
Insys_Anthem_003873770                   Insys_Anthem_003873770
Insys_Anthem_003873771                   Insys_Anthem_003873771
Insys_Anthem_003873774                   Insys_Anthem_003873774
Insys_Anthem_003873777                   Insys_Anthem_003873777
Insys_Anthem_003873778                   Insys_Anthem_003873778
Insys_Anthem_003873779                   Insys_Anthem_003873779
Insys_Anthem_003873780                   Insys_Anthem_003873780
Insys_Anthem_003873781                   Insys_Anthem_003873781
Insys_Anthem_003873782                   Insys_Anthem_003873782
Insys_Anthem_003873783                   Insys_Anthem_003873783
Insys_Anthem_003873785                   Insys_Anthem_003873785
Insys_Anthem_003873791                   Insys_Anthem_003873791
Insys_Anthem_003873792                   Insys_Anthem_003873792
Insys_Anthem_003873793                   Insys_Anthem_003873793
Insys_Anthem_003873797                   Insys_Anthem_003873797
Insys_Anthem_003873798                   Insys_Anthem_003873798
Insys_Anthem_003873800                   Insys_Anthem_003873800
Insys_Anthem_003873802                   Insys_Anthem_003873802
Insys_Anthem_003873803                   Insys_Anthem_003873803
Insys_Anthem_003873805                   Insys_Anthem_003873805
Insys_Anthem_003873806                   Insys_Anthem_003873806

                                                    3454
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3456 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003873808                   Insys_Anthem_003873808
Insys_Anthem_003873809                   Insys_Anthem_003873809
Insys_Anthem_003873813                   Insys_Anthem_003873813
Insys_Anthem_003873814                   Insys_Anthem_003873814
Insys_Anthem_003873815                   Insys_Anthem_003873815
Insys_Anthem_003873816                   Insys_Anthem_003873816
Insys_Anthem_003873829                   Insys_Anthem_003873829
Insys_Anthem_003873834                   Insys_Anthem_003873834
Insys_Anthem_003873838                   Insys_Anthem_003873838
Insys_Anthem_003873871                   Insys_Anthem_003873871
Insys_Anthem_003873882                   Insys_Anthem_003873882
Insys_Anthem_003873888                   Insys_Anthem_003873888
Insys_Anthem_003873909                   Insys_Anthem_003873909
Insys_Anthem_003873917                   Insys_Anthem_003873917
Insys_Anthem_003873918                   Insys_Anthem_003873918
Insys_Anthem_003873921                   Insys_Anthem_003873921
Insys_Anthem_003873932                   Insys_Anthem_003873932
Insys_Anthem_003873965                   Insys_Anthem_003873965
Insys_Anthem_003873969                   Insys_Anthem_003873969
Insys_Anthem_003873999                   Insys_Anthem_003873999
Insys_Anthem_003874006                   Insys_Anthem_003874006
Insys_Anthem_003874038                   Insys_Anthem_003874038
Insys_Anthem_003874059                   Insys_Anthem_003874059
Insys_Anthem_003874086                   Insys_Anthem_003874086
Insys_Anthem_003874099                   Insys_Anthem_003874099
Insys_Anthem_003874127                   Insys_Anthem_003874127
Insys_Anthem_003874139                   Insys_Anthem_003874139
Insys_Anthem_003874158                   Insys_Anthem_003874158
Insys_Anthem_003874180                   Insys_Anthem_003874180
Insys_Anthem_003874186                   Insys_Anthem_003874186
Insys_Anthem_003874192                   Insys_Anthem_003874192
Insys_Anthem_003874238                   Insys_Anthem_003874238
Insys_Anthem_003874284                   Insys_Anthem_003874284
Insys_Anthem_003874315                   Insys_Anthem_003874315
Insys_Anthem_003874322                   Insys_Anthem_003874322
Insys_Anthem_003874369                   Insys_Anthem_003874369
Insys_Anthem_003874399                   Insys_Anthem_003874399
Insys_Anthem_003874403                   Insys_Anthem_003874403
Insys_Anthem_003874405                   Insys_Anthem_003874405
Insys_Anthem_003874410                   Insys_Anthem_003874410
Insys_Anthem_003874417                   Insys_Anthem_003874417
Insys_Anthem_003874439                   Insys_Anthem_003874439
Insys_Anthem_003874458                   Insys_Anthem_003874458
Insys_Anthem_003874461                   Insys_Anthem_003874461
Insys_Anthem_003874468                   Insys_Anthem_003874468
Insys_Anthem_003874489                   Insys_Anthem_003874489
Insys_Anthem_003874490                   Insys_Anthem_003874490

                                                    3455
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3457 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003874497                   Insys_Anthem_003874497
Insys_Anthem_003874522                   Insys_Anthem_003874522
Insys_Anthem_003874547                   Insys_Anthem_003874547
Insys_Anthem_003874551                   Insys_Anthem_003874551
Insys_Anthem_003874554                   Insys_Anthem_003874554
Insys_Anthem_003874581                   Insys_Anthem_003874581
Insys_Anthem_003874601                   Insys_Anthem_003874601
Insys_Anthem_003874611                   Insys_Anthem_003874611
Insys_Anthem_003874626                   Insys_Anthem_003874626
Insys_Anthem_003874631                   Insys_Anthem_003874631
Insys_Anthem_003874632                   Insys_Anthem_003874632
Insys_Anthem_003874634                   Insys_Anthem_003874634
Insys_Anthem_003874635                   Insys_Anthem_003874635
Insys_Anthem_003874653                   Insys_Anthem_003874653
Insys_Anthem_003874659                   Insys_Anthem_003874659
Insys_Anthem_003874675                   Insys_Anthem_003874675
Insys_Anthem_003874689                   Insys_Anthem_003874689
Insys_Anthem_003874729                   Insys_Anthem_003874729
Insys_Anthem_003874733                   Insys_Anthem_003874733
Insys_Anthem_003874735                   Insys_Anthem_003874735
Insys_Anthem_003874745                   Insys_Anthem_003874745
Insys_Anthem_003874767                   Insys_Anthem_003874767
Insys_Anthem_003874771                   Insys_Anthem_003874771
Insys_Anthem_003874809                   Insys_Anthem_003874809
Insys_Anthem_003874811                   Insys_Anthem_003874811
Insys_Anthem_003874820                   Insys_Anthem_003874820
Insys_Anthem_003874837                   Insys_Anthem_003874837
Insys_Anthem_003874864                   Insys_Anthem_003874864
Insys_Anthem_003874950                   Insys_Anthem_003874950
Insys_Anthem_003874952                   Insys_Anthem_003874952
Insys_Anthem_003874953                   Insys_Anthem_003874953
Insys_Anthem_003874962                   Insys_Anthem_003874962
Insys_Anthem_003874969                   Insys_Anthem_003874969
Insys_Anthem_003874980                   Insys_Anthem_003874980
Insys_Anthem_003874999                   Insys_Anthem_003874999
Insys_Anthem_003875011                   Insys_Anthem_003875011
Insys_Anthem_003875037                   Insys_Anthem_003875037
Insys_Anthem_003875058                   Insys_Anthem_003875058
Insys_Anthem_003875088                   Insys_Anthem_003875088
Insys_Anthem_003875091                   Insys_Anthem_003875091
Insys_Anthem_003875102                   Insys_Anthem_003875102
Insys_Anthem_003875104                   Insys_Anthem_003875104
Insys_Anthem_003875108                   Insys_Anthem_003875108
Insys_Anthem_003875123                   Insys_Anthem_003875123
Insys_Anthem_003875126                   Insys_Anthem_003875126
Insys_Anthem_003875128                   Insys_Anthem_003875128
Insys_Anthem_003875139                   Insys_Anthem_003875139

                                                    3456
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3458 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003875141                   Insys_Anthem_003875141
Insys_Anthem_003875142                   Insys_Anthem_003875142
Insys_Anthem_003875151                   Insys_Anthem_003875151
Insys_Anthem_003875174                   Insys_Anthem_003875174
Insys_Anthem_003875189                   Insys_Anthem_003875189
Insys_Anthem_003875194                   Insys_Anthem_003875194
Insys_Anthem_003875212                   Insys_Anthem_003875212
Insys_Anthem_003875231                   Insys_Anthem_003875231
Insys_Anthem_003875239                   Insys_Anthem_003875239
Insys_Anthem_003875249                   Insys_Anthem_003875249
Insys_Anthem_003875250                   Insys_Anthem_003875250
Insys_Anthem_003875254                   Insys_Anthem_003875254
Insys_Anthem_003875288                   Insys_Anthem_003875288
Insys_Anthem_003875305                   Insys_Anthem_003875305
Insys_Anthem_003875317                   Insys_Anthem_003875317
Insys_Anthem_003875325                   Insys_Anthem_003875325
Insys_Anthem_003875340                   Insys_Anthem_003875340
Insys_Anthem_003875368                   Insys_Anthem_003875368
Insys_Anthem_003875380                   Insys_Anthem_003875380
Insys_Anthem_003875434                   Insys_Anthem_003875434
Insys_Anthem_003875476                   Insys_Anthem_003875476
Insys_Anthem_003875521                   Insys_Anthem_003875521
Insys_Anthem_003875523                   Insys_Anthem_003875523
Insys_Anthem_003875527                   Insys_Anthem_003875527
Insys_Anthem_003875545                   Insys_Anthem_003875545
Insys_Anthem_003875555                   Insys_Anthem_003875555
Insys_Anthem_003875574                   Insys_Anthem_003875574
Insys_Anthem_003875586                   Insys_Anthem_003875586
Insys_Anthem_003875651                   Insys_Anthem_003875651
Insys_Anthem_003875676                   Insys_Anthem_003875676
Insys_Anthem_003875679                   Insys_Anthem_003875679
Insys_Anthem_003875680                   Insys_Anthem_003875680
Insys_Anthem_003875692                   Insys_Anthem_003875692
Insys_Anthem_003875722                   Insys_Anthem_003875722
Insys_Anthem_003875752                   Insys_Anthem_003875752
Insys_Anthem_003875783                   Insys_Anthem_003875783
Insys_Anthem_003875786                   Insys_Anthem_003875786
Insys_Anthem_003875787                   Insys_Anthem_003875787
Insys_Anthem_003875835                   Insys_Anthem_003875835
Insys_Anthem_003875851                   Insys_Anthem_003875851
Insys_Anthem_003875860                   Insys_Anthem_003875860
Insys_Anthem_003875868                   Insys_Anthem_003875868
Insys_Anthem_003875869                   Insys_Anthem_003875869
Insys_Anthem_003875870                   Insys_Anthem_003875870
Insys_Anthem_003875871                   Insys_Anthem_003875871
Insys_Anthem_003875872                   Insys_Anthem_003875872
Insys_Anthem_003875873                   Insys_Anthem_003875873

                                                    3457
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3459 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003875874                   Insys_Anthem_003875874
Insys_Anthem_003875875                   Insys_Anthem_003875875
Insys_Anthem_003875877                   Insys_Anthem_003875877
Insys_Anthem_003875893                   Insys_Anthem_003875893
Insys_Anthem_003875897                   Insys_Anthem_003875897
Insys_Anthem_003875898                   Insys_Anthem_003875898
Insys_Anthem_003875899                   Insys_Anthem_003875899
Insys_Anthem_003875900                   Insys_Anthem_003875900
Insys_Anthem_003875901                   Insys_Anthem_003875901
Insys_Anthem_003875902                   Insys_Anthem_003875902
Insys_Anthem_003875903                   Insys_Anthem_003875903
Insys_Anthem_003875904                   Insys_Anthem_003875904
Insys_Anthem_003875918                   Insys_Anthem_003875918
Insys_Anthem_003875925                   Insys_Anthem_003875925
Insys_Anthem_003875926                   Insys_Anthem_003875926
Insys_Anthem_003875927                   Insys_Anthem_003875927
Insys_Anthem_003875983                   Insys_Anthem_003875983
Insys_Anthem_003876004                   Insys_Anthem_003876004
Insys_Anthem_003876009                   Insys_Anthem_003876009
Insys_Anthem_003876022                   Insys_Anthem_003876022
Insys_Anthem_003876106                   Insys_Anthem_003876106
Insys_Anthem_003876178                   Insys_Anthem_003876178
Insys_Anthem_003876216                   Insys_Anthem_003876216
Insys_Anthem_003876224                   Insys_Anthem_003876224
Insys_Anthem_003876323                   Insys_Anthem_003876323
Insys_Anthem_003876328                   Insys_Anthem_003876328
Insys_Anthem_003876338                   Insys_Anthem_003876338
Insys_Anthem_003876360                   Insys_Anthem_003876360
Insys_Anthem_003876404                   Insys_Anthem_003876404
Insys_Anthem_003876599                   Insys_Anthem_003876599
Insys_Anthem_003876601                   Insys_Anthem_003876601
Insys_Anthem_003876602                   Insys_Anthem_003876602
Insys_Anthem_003876721                   Insys_Anthem_003876721
Insys_Anthem_003876739                   Insys_Anthem_003876739
Insys_Anthem_003876749                   Insys_Anthem_003876749
Insys_Anthem_003876755                   Insys_Anthem_003876755
Insys_Anthem_003876758                   Insys_Anthem_003876758
Insys_Anthem_003876771                   Insys_Anthem_003876771
Insys_Anthem_003876779                   Insys_Anthem_003876779
Insys_Anthem_003876782                   Insys_Anthem_003876782
Insys_Anthem_003876793                   Insys_Anthem_003876793
Insys_Anthem_003876797                   Insys_Anthem_003876797
Insys_Anthem_003876813                   Insys_Anthem_003876813
Insys_Anthem_003876830                   Insys_Anthem_003876830
Insys_Anthem_003876838                   Insys_Anthem_003876838
Insys_Anthem_003876854                   Insys_Anthem_003876854
Insys_Anthem_003876857                   Insys_Anthem_003876857

                                                    3458
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3460 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003876861                   Insys_Anthem_003876861
Insys_Anthem_003876862                   Insys_Anthem_003876862
Insys_Anthem_003876864                   Insys_Anthem_003876864
Insys_Anthem_003876887                   Insys_Anthem_003876887
Insys_Anthem_003876896                   Insys_Anthem_003876896
Insys_Anthem_003876901                   Insys_Anthem_003876901
Insys_Anthem_003876902                   Insys_Anthem_003876902
Insys_Anthem_003876904                   Insys_Anthem_003876904
Insys_Anthem_003876905                   Insys_Anthem_003876905
Insys_Anthem_003876907                   Insys_Anthem_003876907
Insys_Anthem_003876917                   Insys_Anthem_003876917
Insys_Anthem_003876922                   Insys_Anthem_003876922
Insys_Anthem_003876924                   Insys_Anthem_003876924
Insys_Anthem_003877032                   Insys_Anthem_003877032
Insys_Anthem_003877033                   Insys_Anthem_003877033
Insys_Anthem_003877049                   Insys_Anthem_003877049
Insys_Anthem_003877072                   Insys_Anthem_003877072
Insys_Anthem_003877076                   Insys_Anthem_003877076
Insys_Anthem_003877094                   Insys_Anthem_003877094
Insys_Anthem_003877118                   Insys_Anthem_003877118
Insys_Anthem_003877119                   Insys_Anthem_003877119
Insys_Anthem_003877179                   Insys_Anthem_003877179
Insys_Anthem_003877251                   Insys_Anthem_003877251
Insys_Anthem_003877256                   Insys_Anthem_003877256
Insys_Anthem_003877261                   Insys_Anthem_003877261
Insys_Anthem_003877264                   Insys_Anthem_003877264
Insys_Anthem_003877265                   Insys_Anthem_003877265
Insys_Anthem_003877266                   Insys_Anthem_003877266
Insys_Anthem_003877286                   Insys_Anthem_003877286
Insys_Anthem_003877288                   Insys_Anthem_003877288
Insys_Anthem_003877290                   Insys_Anthem_003877290
Insys_Anthem_003877291                   Insys_Anthem_003877291
Insys_Anthem_003877292                   Insys_Anthem_003877292
Insys_Anthem_003877294                   Insys_Anthem_003877294
Insys_Anthem_003877299                   Insys_Anthem_003877299
Insys_Anthem_003877305                   Insys_Anthem_003877305
Insys_Anthem_003877317                   Insys_Anthem_003877317
Insys_Anthem_003877348                   Insys_Anthem_003877348
Insys_Anthem_003877364                   Insys_Anthem_003877364
Insys_Anthem_003877372                   Insys_Anthem_003877372
Insys_Anthem_003877427                   Insys_Anthem_003877427
Insys_Anthem_003877474                   Insys_Anthem_003877474
Insys_Anthem_003877483                   Insys_Anthem_003877483
Insys_Anthem_003877513                   Insys_Anthem_003877513
Insys_Anthem_003877514                   Insys_Anthem_003877514
Insys_Anthem_003877525                   Insys_Anthem_003877525
Insys_Anthem_003877527                   Insys_Anthem_003877527

                                                    3459
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3461 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003877547                   Insys_Anthem_003877547
Insys_Anthem_003877549                   Insys_Anthem_003877549
Insys_Anthem_003877550                   Insys_Anthem_003877550
Insys_Anthem_003877551                   Insys_Anthem_003877551
Insys_Anthem_003877552                   Insys_Anthem_003877552
Insys_Anthem_003877553                   Insys_Anthem_003877553
Insys_Anthem_003877554                   Insys_Anthem_003877554
Insys_Anthem_003877555                   Insys_Anthem_003877555
Insys_Anthem_003877570                   Insys_Anthem_003877570
Insys_Anthem_003877571                   Insys_Anthem_003877571
Insys_Anthem_003877585                   Insys_Anthem_003877585
Insys_Anthem_003877595                   Insys_Anthem_003877595
Insys_Anthem_003877597                   Insys_Anthem_003877597
Insys_Anthem_003877616                   Insys_Anthem_003877616
Insys_Anthem_003877633                   Insys_Anthem_003877633
Insys_Anthem_003877634                   Insys_Anthem_003877634
Insys_Anthem_003877635                   Insys_Anthem_003877635
Insys_Anthem_003877651                   Insys_Anthem_003877651
Insys_Anthem_003877661                   Insys_Anthem_003877661
Insys_Anthem_003877662                   Insys_Anthem_003877662
Insys_Anthem_003877663                   Insys_Anthem_003877663
Insys_Anthem_003877664                   Insys_Anthem_003877664
Insys_Anthem_003877665                   Insys_Anthem_003877665
Insys_Anthem_003877667                   Insys_Anthem_003877667
Insys_Anthem_003877668                   Insys_Anthem_003877668
Insys_Anthem_003877669                   Insys_Anthem_003877669
Insys_Anthem_003877670                   Insys_Anthem_003877670
Insys_Anthem_003877671                   Insys_Anthem_003877671
Insys_Anthem_003877672                   Insys_Anthem_003877672
Insys_Anthem_003877675                   Insys_Anthem_003877675
Insys_Anthem_003877677                   Insys_Anthem_003877677
Insys_Anthem_003877678                   Insys_Anthem_003877678
Insys_Anthem_003877679                   Insys_Anthem_003877679
Insys_Anthem_003877680                   Insys_Anthem_003877680
Insys_Anthem_003877682                   Insys_Anthem_003877682
Insys_Anthem_003877689                   Insys_Anthem_003877689
Insys_Anthem_003877690                   Insys_Anthem_003877690
Insys_Anthem_003877694                   Insys_Anthem_003877694
Insys_Anthem_003877695                   Insys_Anthem_003877695
Insys_Anthem_003877700                   Insys_Anthem_003877700
Insys_Anthem_003877702                   Insys_Anthem_003877702
Insys_Anthem_003877704                   Insys_Anthem_003877704
Insys_Anthem_003877705                   Insys_Anthem_003877705
Insys_Anthem_003877706                   Insys_Anthem_003877706
Insys_Anthem_003877707                   Insys_Anthem_003877707
Insys_Anthem_003877709                   Insys_Anthem_003877709
Insys_Anthem_003877710                   Insys_Anthem_003877710

                                                    3460
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3462 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003877711                   Insys_Anthem_003877711
Insys_Anthem_003877714                   Insys_Anthem_003877714
Insys_Anthem_003877715                   Insys_Anthem_003877715
Insys_Anthem_003877717                   Insys_Anthem_003877717
Insys_Anthem_003877720                   Insys_Anthem_003877720
Insys_Anthem_003877721                   Insys_Anthem_003877721
Insys_Anthem_003877722                   Insys_Anthem_003877722
Insys_Anthem_003877723                   Insys_Anthem_003877723
Insys_Anthem_003877725                   Insys_Anthem_003877725
Insys_Anthem_003877727                   Insys_Anthem_003877727
Insys_Anthem_003877729                   Insys_Anthem_003877729
Insys_Anthem_003877730                   Insys_Anthem_003877730
Insys_Anthem_003877731                   Insys_Anthem_003877731
Insys_Anthem_003877732                   Insys_Anthem_003877732
Insys_Anthem_003877733                   Insys_Anthem_003877733
Insys_Anthem_003877734                   Insys_Anthem_003877734
Insys_Anthem_003877736                   Insys_Anthem_003877736
Insys_Anthem_003877739                   Insys_Anthem_003877739
Insys_Anthem_003877744                   Insys_Anthem_003877744
Insys_Anthem_003877745                   Insys_Anthem_003877745
Insys_Anthem_003877746                   Insys_Anthem_003877746
Insys_Anthem_003877747                   Insys_Anthem_003877747
Insys_Anthem_003877748                   Insys_Anthem_003877748
Insys_Anthem_003877749                   Insys_Anthem_003877749
Insys_Anthem_003877750                   Insys_Anthem_003877750
Insys_Anthem_003877752                   Insys_Anthem_003877752
Insys_Anthem_003877753                   Insys_Anthem_003877753
Insys_Anthem_003877754                   Insys_Anthem_003877754
Insys_Anthem_003877758                   Insys_Anthem_003877758
Insys_Anthem_003877760                   Insys_Anthem_003877760
Insys_Anthem_003877764                   Insys_Anthem_003877764
Insys_Anthem_003877765                   Insys_Anthem_003877765
Insys_Anthem_003877766                   Insys_Anthem_003877766
Insys_Anthem_003877768                   Insys_Anthem_003877768
Insys_Anthem_003877769                   Insys_Anthem_003877769
Insys_Anthem_003877770                   Insys_Anthem_003877770
Insys_Anthem_003877772                   Insys_Anthem_003877772
Insys_Anthem_003877774                   Insys_Anthem_003877774
Insys_Anthem_003877775                   Insys_Anthem_003877775
Insys_Anthem_003877776                   Insys_Anthem_003877776
Insys_Anthem_003877777                   Insys_Anthem_003877777
Insys_Anthem_003877779                   Insys_Anthem_003877779
Insys_Anthem_003877780                   Insys_Anthem_003877780
Insys_Anthem_003877782                   Insys_Anthem_003877782
Insys_Anthem_003877785                   Insys_Anthem_003877785
Insys_Anthem_003877787                   Insys_Anthem_003877787
Insys_Anthem_003877792                   Insys_Anthem_003877792

                                                    3461
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3463 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003877793                   Insys_Anthem_003877793
Insys_Anthem_003877794                   Insys_Anthem_003877794
Insys_Anthem_003877795                   Insys_Anthem_003877795
Insys_Anthem_003877798                   Insys_Anthem_003877798
Insys_Anthem_003877799                   Insys_Anthem_003877799
Insys_Anthem_003877800                   Insys_Anthem_003877800
Insys_Anthem_003877802                   Insys_Anthem_003877802
Insys_Anthem_003877805                   Insys_Anthem_003877805
Insys_Anthem_003877806                   Insys_Anthem_003877806
Insys_Anthem_003877807                   Insys_Anthem_003877807
Insys_Anthem_003877811                   Insys_Anthem_003877811
Insys_Anthem_003877812                   Insys_Anthem_003877812
Insys_Anthem_003877816                   Insys_Anthem_003877816
Insys_Anthem_003877819                   Insys_Anthem_003877819
Insys_Anthem_003877820                   Insys_Anthem_003877820
Insys_Anthem_003877822                   Insys_Anthem_003877822
Insys_Anthem_003877823                   Insys_Anthem_003877823
Insys_Anthem_003877824                   Insys_Anthem_003877824
Insys_Anthem_003877827                   Insys_Anthem_003877827
Insys_Anthem_003877828                   Insys_Anthem_003877828
Insys_Anthem_003877830                   Insys_Anthem_003877830
Insys_Anthem_003877832                   Insys_Anthem_003877832
Insys_Anthem_003877833                   Insys_Anthem_003877833
Insys_Anthem_003877844                   Insys_Anthem_003877844
Insys_Anthem_003877845                   Insys_Anthem_003877845
Insys_Anthem_003877847                   Insys_Anthem_003877847
Insys_Anthem_003877849                   Insys_Anthem_003877849
Insys_Anthem_003877852                   Insys_Anthem_003877852
Insys_Anthem_003877855                   Insys_Anthem_003877855
Insys_Anthem_003877856                   Insys_Anthem_003877856
Insys_Anthem_003877857                   Insys_Anthem_003877857
Insys_Anthem_003877858                   Insys_Anthem_003877858
Insys_Anthem_003877859                   Insys_Anthem_003877859
Insys_Anthem_003877860                   Insys_Anthem_003877860
Insys_Anthem_003877861                   Insys_Anthem_003877861
Insys_Anthem_003877862                   Insys_Anthem_003877862
Insys_Anthem_003877863                   Insys_Anthem_003877863
Insys_Anthem_003877864                   Insys_Anthem_003877864
Insys_Anthem_003877865                   Insys_Anthem_003877865
Insys_Anthem_003877866                   Insys_Anthem_003877866
Insys_Anthem_003877867                   Insys_Anthem_003877867
Insys_Anthem_003877870                   Insys_Anthem_003877870
Insys_Anthem_003877875                   Insys_Anthem_003877875
Insys_Anthem_003877877                   Insys_Anthem_003877877
Insys_Anthem_003877879                   Insys_Anthem_003877879
Insys_Anthem_003877880                   Insys_Anthem_003877880
Insys_Anthem_003877881                   Insys_Anthem_003877881

                                                    3462
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3464 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003877882                   Insys_Anthem_003877882
Insys_Anthem_003877883                   Insys_Anthem_003877883
Insys_Anthem_003877885                   Insys_Anthem_003877885
Insys_Anthem_003877887                   Insys_Anthem_003877887
Insys_Anthem_003877888                   Insys_Anthem_003877888
Insys_Anthem_003877889                   Insys_Anthem_003877889
Insys_Anthem_003877890                   Insys_Anthem_003877890
Insys_Anthem_003877891                   Insys_Anthem_003877891
Insys_Anthem_003877893                   Insys_Anthem_003877893
Insys_Anthem_003877895                   Insys_Anthem_003877895
Insys_Anthem_003877900                   Insys_Anthem_003877900
Insys_Anthem_003877904                   Insys_Anthem_003877904
Insys_Anthem_003877905                   Insys_Anthem_003877905
Insys_Anthem_003877907                   Insys_Anthem_003877907
Insys_Anthem_003877908                   Insys_Anthem_003877908
Insys_Anthem_003877910                   Insys_Anthem_003877910
Insys_Anthem_003877911                   Insys_Anthem_003877911
Insys_Anthem_003877913                   Insys_Anthem_003877913
Insys_Anthem_003877914                   Insys_Anthem_003877914
Insys_Anthem_003877915                   Insys_Anthem_003877915
Insys_Anthem_003877916                   Insys_Anthem_003877916
Insys_Anthem_003877917                   Insys_Anthem_003877917
Insys_Anthem_003877918                   Insys_Anthem_003877918
Insys_Anthem_003877921                   Insys_Anthem_003877921
Insys_Anthem_003877946                   Insys_Anthem_003877946
Insys_Anthem_003877948                   Insys_Anthem_003877948
Insys_Anthem_003877966                   Insys_Anthem_003877966
Insys_Anthem_003878030                   Insys_Anthem_003878030
Insys_Anthem_003878042                   Insys_Anthem_003878042
Insys_Anthem_003878060                   Insys_Anthem_003878060
Insys_Anthem_003878067                   Insys_Anthem_003878067
Insys_Anthem_003878071                   Insys_Anthem_003878071
Insys_Anthem_003878072                   Insys_Anthem_003878072
Insys_Anthem_003878081                   Insys_Anthem_003878081
Insys_Anthem_003878098                   Insys_Anthem_003878098
Insys_Anthem_003878102                   Insys_Anthem_003878102
Insys_Anthem_003878129                   Insys_Anthem_003878129
Insys_Anthem_003878130                   Insys_Anthem_003878130
Insys_Anthem_003878131                   Insys_Anthem_003878131
Insys_Anthem_003878132                   Insys_Anthem_003878132
Insys_Anthem_003878162                   Insys_Anthem_003878162
Insys_Anthem_003878184                   Insys_Anthem_003878184
Insys_Anthem_003878186                   Insys_Anthem_003878186
Insys_Anthem_003878187                   Insys_Anthem_003878187
Insys_Anthem_003878225                   Insys_Anthem_003878225
Insys_Anthem_003878231                   Insys_Anthem_003878231
Insys_Anthem_003878275                   Insys_Anthem_003878275

                                                    3463
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3465 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003878278                   Insys_Anthem_003878278
Insys_Anthem_003878279                   Insys_Anthem_003878279
Insys_Anthem_003878280                   Insys_Anthem_003878280
Insys_Anthem_003878282                   Insys_Anthem_003878282
Insys_Anthem_003878283                   Insys_Anthem_003878283
Insys_Anthem_003878284                   Insys_Anthem_003878284
Insys_Anthem_003878286                   Insys_Anthem_003878286
Insys_Anthem_003878287                   Insys_Anthem_003878287
Insys_Anthem_003878288                   Insys_Anthem_003878288
Insys_Anthem_003878289                   Insys_Anthem_003878289
Insys_Anthem_003878290                   Insys_Anthem_003878290
Insys_Anthem_003878295                   Insys_Anthem_003878295
Insys_Anthem_003878299                   Insys_Anthem_003878299
Insys_Anthem_003878301                   Insys_Anthem_003878301
Insys_Anthem_003878302                   Insys_Anthem_003878302
Insys_Anthem_003878305                   Insys_Anthem_003878305
Insys_Anthem_003878308                   Insys_Anthem_003878308
Insys_Anthem_003878313                   Insys_Anthem_003878313
Insys_Anthem_003878315                   Insys_Anthem_003878315
Insys_Anthem_003878316                   Insys_Anthem_003878316
Insys_Anthem_003878319                   Insys_Anthem_003878319
Insys_Anthem_003878321                   Insys_Anthem_003878321
Insys_Anthem_003878322                   Insys_Anthem_003878322
Insys_Anthem_003878324                   Insys_Anthem_003878324
Insys_Anthem_003878325                   Insys_Anthem_003878325
Insys_Anthem_003878327                   Insys_Anthem_003878327
Insys_Anthem_003878330                   Insys_Anthem_003878330
Insys_Anthem_003878335                   Insys_Anthem_003878335
Insys_Anthem_003878336                   Insys_Anthem_003878336
Insys_Anthem_003878337                   Insys_Anthem_003878337
Insys_Anthem_003878338                   Insys_Anthem_003878338
Insys_Anthem_003878339                   Insys_Anthem_003878339
Insys_Anthem_003878341                   Insys_Anthem_003878341
Insys_Anthem_003878343                   Insys_Anthem_003878343
Insys_Anthem_003878344                   Insys_Anthem_003878344
Insys_Anthem_003878345                   Insys_Anthem_003878345
Insys_Anthem_003878346                   Insys_Anthem_003878346
Insys_Anthem_003878347                   Insys_Anthem_003878347
Insys_Anthem_003878348                   Insys_Anthem_003878348
Insys_Anthem_003878349                   Insys_Anthem_003878349
Insys_Anthem_003878350                   Insys_Anthem_003878350
Insys_Anthem_003878352                   Insys_Anthem_003878352
Insys_Anthem_003878355                   Insys_Anthem_003878355
Insys_Anthem_003878357                   Insys_Anthem_003878357
Insys_Anthem_003878358                   Insys_Anthem_003878358
Insys_Anthem_003878359                   Insys_Anthem_003878359
Insys_Anthem_003878360                   Insys_Anthem_003878360

                                                    3464
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3466 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003878363                   Insys_Anthem_003878363
Insys_Anthem_003878364                   Insys_Anthem_003878364
Insys_Anthem_003878365                   Insys_Anthem_003878365
Insys_Anthem_003878366                   Insys_Anthem_003878366
Insys_Anthem_003878370                   Insys_Anthem_003878370
Insys_Anthem_003878372                   Insys_Anthem_003878372
Insys_Anthem_003878375                   Insys_Anthem_003878375
Insys_Anthem_003878376                   Insys_Anthem_003878376
Insys_Anthem_003878377                   Insys_Anthem_003878377
Insys_Anthem_003878380                   Insys_Anthem_003878380
Insys_Anthem_003878381                   Insys_Anthem_003878381
Insys_Anthem_003878382                   Insys_Anthem_003878382
Insys_Anthem_003878383                   Insys_Anthem_003878383
Insys_Anthem_003878384                   Insys_Anthem_003878384
Insys_Anthem_003878386                   Insys_Anthem_003878386
Insys_Anthem_003878388                   Insys_Anthem_003878388
Insys_Anthem_003878390                   Insys_Anthem_003878390
Insys_Anthem_003878391                   Insys_Anthem_003878391
Insys_Anthem_003878392                   Insys_Anthem_003878392
Insys_Anthem_003878393                   Insys_Anthem_003878393
Insys_Anthem_003878396                   Insys_Anthem_003878396
Insys_Anthem_003878658                   Insys_Anthem_003878658
Insys_Anthem_003878884                   Insys_Anthem_003878884
Insys_Anthem_003878912                   Insys_Anthem_003878912
Insys_Anthem_003878943                   Insys_Anthem_003878943
Insys_Anthem_003879200                   Insys_Anthem_003879200
Insys_Anthem_003879262                   Insys_Anthem_003879262
Insys_Anthem_003879281                   Insys_Anthem_003879281
Insys_Anthem_003879326                   Insys_Anthem_003879326
Insys_Anthem_003879352                   Insys_Anthem_003879352
Insys_Anthem_003879481                   Insys_Anthem_003879481
Insys_Anthem_003879720                   Insys_Anthem_003879720
Insys_Anthem_003879889                   Insys_Anthem_003879889
Insys_Anthem_003879939                   Insys_Anthem_003879939
Insys_Anthem_003879966                   Insys_Anthem_003879966
Insys_Anthem_003880221                   Insys_Anthem_003880221
Insys_Anthem_003880222                   Insys_Anthem_003880222
Insys_Anthem_003880223                   Insys_Anthem_003880223
Insys_Anthem_003880259                   Insys_Anthem_003880259
Insys_Anthem_003880414                   Insys_Anthem_003880414
Insys_Anthem_003880436                   Insys_Anthem_003880436
Insys_Anthem_003880504                   Insys_Anthem_003880504
Insys_Anthem_003880650                   Insys_Anthem_003880650
Insys_Anthem_003880665                   Insys_Anthem_003880665
Insys_Anthem_003880666                   Insys_Anthem_003880666
Insys_Anthem_003880695                   Insys_Anthem_003880695
Insys_Anthem_003880737                   Insys_Anthem_003880737

                                                    3465
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3467 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003880756                   Insys_Anthem_003880756
Insys_Anthem_003880775                   Insys_Anthem_003880775
Insys_Anthem_003880792                   Insys_Anthem_003880792
Insys_Anthem_003880800                   Insys_Anthem_003880800
Insys_Anthem_003880890                   Insys_Anthem_003880890
Insys_Anthem_003880949                   Insys_Anthem_003880949
Insys_Anthem_003880970                   Insys_Anthem_003880970
Insys_Anthem_003881227                   Insys_Anthem_003881227
Insys_Anthem_003881301                   Insys_Anthem_003881301
Insys_Anthem_003881411                   Insys_Anthem_003881411
Insys_Anthem_003881419                   Insys_Anthem_003881419
Insys_Anthem_003881428                   Insys_Anthem_003881428
Insys_Anthem_003881456                   Insys_Anthem_003881456
Insys_Anthem_003881476                   Insys_Anthem_003881476
Insys_Anthem_003881497                   Insys_Anthem_003881497
Insys_Anthem_003881533                   Insys_Anthem_003881533
Insys_Anthem_003881552                   Insys_Anthem_003881552
Insys_Anthem_003881675                   Insys_Anthem_003881675
Insys_Anthem_003881731                   Insys_Anthem_003881731
Insys_Anthem_003881764                   Insys_Anthem_003881764
Insys_Anthem_003881843                   Insys_Anthem_003881843
Insys_Anthem_003881865                   Insys_Anthem_003881865
Insys_Anthem_003881909                   Insys_Anthem_003881909
Insys_Anthem_003881953                   Insys_Anthem_003881953
Insys_Anthem_003882012                   Insys_Anthem_003882012
Insys_Anthem_003882014                   Insys_Anthem_003882014
Insys_Anthem_003882076                   Insys_Anthem_003882076
Insys_Anthem_003882078                   Insys_Anthem_003882078
Insys_Anthem_003882096                   Insys_Anthem_003882096
Insys_Anthem_003882135                   Insys_Anthem_003882135
Insys_Anthem_003882145                   Insys_Anthem_003882145
Insys_Anthem_003882157                   Insys_Anthem_003882157
Insys_Anthem_003882177                   Insys_Anthem_003882177
Insys_Anthem_003882223                   Insys_Anthem_003882223
Insys_Anthem_003882241                   Insys_Anthem_003882241
Insys_Anthem_003882271                   Insys_Anthem_003882271
Insys_Anthem_003882303                   Insys_Anthem_003882303
Insys_Anthem_003882331                   Insys_Anthem_003882331
Insys_Anthem_003882351                   Insys_Anthem_003882351
Insys_Anthem_003882377                   Insys_Anthem_003882377
Insys_Anthem_003882476                   Insys_Anthem_003882476
Insys_Anthem_003882667                   Insys_Anthem_003882667
Insys_Anthem_003882671                   Insys_Anthem_003882671
Insys_Anthem_003882693                   Insys_Anthem_003882693
Insys_Anthem_003882770                   Insys_Anthem_003882770
Insys_Anthem_003882774                   Insys_Anthem_003882774
Insys_Anthem_003882807                   Insys_Anthem_003882807

                                                    3466
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3468 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003882820                   Insys_Anthem_003882820
Insys_Anthem_003882904                   Insys_Anthem_003882904
Insys_Anthem_003882939                   Insys_Anthem_003882939
Insys_Anthem_003882997                   Insys_Anthem_003882997
Insys_Anthem_003883143                   Insys_Anthem_003883143
Insys_Anthem_003883146                   Insys_Anthem_003883146
Insys_Anthem_003883157                   Insys_Anthem_003883157
Insys_Anthem_003883212                   Insys_Anthem_003883212
Insys_Anthem_003883217                   Insys_Anthem_003883217
Insys_Anthem_003883220                   Insys_Anthem_003883220
Insys_Anthem_003883295                   Insys_Anthem_003883295
Insys_Anthem_003883361                   Insys_Anthem_003883361
Insys_Anthem_003883467                   Insys_Anthem_003883467
Insys_Anthem_003883493                   Insys_Anthem_003883493
Insys_Anthem_003883527                   Insys_Anthem_003883527
Insys_Anthem_003883555                   Insys_Anthem_003883555
Insys_Anthem_003883741                   Insys_Anthem_003883741
Insys_Anthem_003883764                   Insys_Anthem_003883764
Insys_Anthem_003883775                   Insys_Anthem_003883775
Insys_Anthem_003883811                   Insys_Anthem_003883811
Insys_Anthem_003883830                   Insys_Anthem_003883830
Insys_Anthem_003883953                   Insys_Anthem_003883953
Insys_Anthem_003883982                   Insys_Anthem_003883982
Insys_Anthem_003883989                   Insys_Anthem_003883989
Insys_Anthem_003884055                   Insys_Anthem_003884055
Insys_Anthem_003884070                   Insys_Anthem_003884070
Insys_Anthem_003884099                   Insys_Anthem_003884099
Insys_Anthem_003884125                   Insys_Anthem_003884125
Insys_Anthem_003884137                   Insys_Anthem_003884137
Insys_Anthem_003884188                   Insys_Anthem_003884188
Insys_Anthem_003884193                   Insys_Anthem_003884193
Insys_Anthem_003884314                   Insys_Anthem_003884314
Insys_Anthem_003884354                   Insys_Anthem_003884354
Insys_Anthem_003884390                   Insys_Anthem_003884390
Insys_Anthem_003884431                   Insys_Anthem_003884431
Insys_Anthem_003884443                   Insys_Anthem_003884443
Insys_Anthem_003884520                   Insys_Anthem_003884520
Insys_Anthem_003884524                   Insys_Anthem_003884524
Insys_Anthem_003884538                   Insys_Anthem_003884538
Insys_Anthem_003884562                   Insys_Anthem_003884562
Insys_Anthem_003884699                   Insys_Anthem_003884699
Insys_Anthem_003884731                   Insys_Anthem_003884731
Insys_Anthem_003884742                   Insys_Anthem_003884742
Insys_Anthem_003884860                   Insys_Anthem_003884860
Insys_Anthem_003884924                   Insys_Anthem_003884924
Insys_Anthem_003884986                   Insys_Anthem_003884986
Insys_Anthem_003885006                   Insys_Anthem_003885006

                                                    3467
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3469 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003885015                   Insys_Anthem_003885015
Insys_Anthem_003885027                   Insys_Anthem_003885027
Insys_Anthem_003885068                   Insys_Anthem_003885068
Insys_Anthem_003885150                   Insys_Anthem_003885150
Insys_Anthem_003885165                   Insys_Anthem_003885165
Insys_Anthem_003885218                   Insys_Anthem_003885218
Insys_Anthem_003885261                   Insys_Anthem_003885261
Insys_Anthem_003885351                   Insys_Anthem_003885351
Insys_Anthem_003885365                   Insys_Anthem_003885365
Insys_Anthem_003885386                   Insys_Anthem_003885386
Insys_Anthem_003885411                   Insys_Anthem_003885411
Insys_Anthem_003885444                   Insys_Anthem_003885444
Insys_Anthem_003885450                   Insys_Anthem_003885450
Insys_Anthem_003885451                   Insys_Anthem_003885451
Insys_Anthem_003885455                   Insys_Anthem_003885455
Insys_Anthem_003885459                   Insys_Anthem_003885459
Insys_Anthem_003885511                   Insys_Anthem_003885511
Insys_Anthem_003885551                   Insys_Anthem_003885551
Insys_Anthem_003885646                   Insys_Anthem_003885646
Insys_Anthem_003885649                   Insys_Anthem_003885649
Insys_Anthem_003885785                   Insys_Anthem_003885785
Insys_Anthem_003885802                   Insys_Anthem_003885802
Insys_Anthem_003885816                   Insys_Anthem_003885816
Insys_Anthem_003885864                   Insys_Anthem_003885864
Insys_Anthem_003885875                   Insys_Anthem_003885875
Insys_Anthem_003885986                   Insys_Anthem_003885986
Insys_Anthem_003885999                   Insys_Anthem_003885999
Insys_Anthem_003886023                   Insys_Anthem_003886023
Insys_Anthem_003886055                   Insys_Anthem_003886055
Insys_Anthem_003886089                   Insys_Anthem_003886089
Insys_Anthem_003886091                   Insys_Anthem_003886091
Insys_Anthem_003886095                   Insys_Anthem_003886095
Insys_Anthem_003886105                   Insys_Anthem_003886105
Insys_Anthem_003886116                   Insys_Anthem_003886116
Insys_Anthem_003886146                   Insys_Anthem_003886146
Insys_Anthem_003886153                   Insys_Anthem_003886153
Insys_Anthem_003886163                   Insys_Anthem_003886163
Insys_Anthem_003886188                   Insys_Anthem_003886188
Insys_Anthem_003886219                   Insys_Anthem_003886219
Insys_Anthem_003886228                   Insys_Anthem_003886228
Insys_Anthem_003886232                   Insys_Anthem_003886232
Insys_Anthem_003886267                   Insys_Anthem_003886267
Insys_Anthem_003886309                   Insys_Anthem_003886309
Insys_Anthem_003886311                   Insys_Anthem_003886311
Insys_Anthem_003886331                   Insys_Anthem_003886331
Insys_Anthem_003886364                   Insys_Anthem_003886364
Insys_Anthem_003886381                   Insys_Anthem_003886381

                                                    3468
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3470 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003886398                   Insys_Anthem_003886398
Insys_Anthem_003886439                   Insys_Anthem_003886439
Insys_Anthem_003886450                   Insys_Anthem_003886450
Insys_Anthem_003886454                   Insys_Anthem_003886454
Insys_Anthem_003886469                   Insys_Anthem_003886469
Insys_Anthem_003886477                   Insys_Anthem_003886477
Insys_Anthem_003886478                   Insys_Anthem_003886478
Insys_Anthem_003886505                   Insys_Anthem_003886505
Insys_Anthem_003886508                   Insys_Anthem_003886508
Insys_Anthem_003886544                   Insys_Anthem_003886544
Insys_Anthem_003886577                   Insys_Anthem_003886577
Insys_Anthem_003886578                   Insys_Anthem_003886578
Insys_Anthem_003886691                   Insys_Anthem_003886691
Insys_Anthem_003886705                   Insys_Anthem_003886705
Insys_Anthem_003886789                   Insys_Anthem_003886789
Insys_Anthem_003886873                   Insys_Anthem_003886873
Insys_Anthem_003886886                   Insys_Anthem_003886886
Insys_Anthem_003886888                   Insys_Anthem_003886888
Insys_Anthem_003886909                   Insys_Anthem_003886909
Insys_Anthem_003886910                   Insys_Anthem_003886910
Insys_Anthem_003886936                   Insys_Anthem_003886936
Insys_Anthem_003886940                   Insys_Anthem_003886940
Insys_Anthem_003886950                   Insys_Anthem_003886950
Insys_Anthem_003886964                   Insys_Anthem_003886964
Insys_Anthem_003886974                   Insys_Anthem_003886974
Insys_Anthem_003886985                   Insys_Anthem_003886985
Insys_Anthem_003887030                   Insys_Anthem_003887030
Insys_Anthem_003887032                   Insys_Anthem_003887032
Insys_Anthem_003887065                   Insys_Anthem_003887065
Insys_Anthem_003887127                   Insys_Anthem_003887127
Insys_Anthem_003887140                   Insys_Anthem_003887140
Insys_Anthem_003887161                   Insys_Anthem_003887161
Insys_Anthem_003887166                   Insys_Anthem_003887166
Insys_Anthem_003887183                   Insys_Anthem_003887183
Insys_Anthem_003887192                   Insys_Anthem_003887192
Insys_Anthem_003887223                   Insys_Anthem_003887223
Insys_Anthem_003887229                   Insys_Anthem_003887229
Insys_Anthem_003887232                   Insys_Anthem_003887232
Insys_Anthem_003887237                   Insys_Anthem_003887237
Insys_Anthem_003887261                   Insys_Anthem_003887261
Insys_Anthem_003887269                   Insys_Anthem_003887269
Insys_Anthem_003887280                   Insys_Anthem_003887280
Insys_Anthem_003887283                   Insys_Anthem_003887283
Insys_Anthem_003887299                   Insys_Anthem_003887299
Insys_Anthem_003887350                   Insys_Anthem_003887350
Insys_Anthem_003887358                   Insys_Anthem_003887358
Insys_Anthem_003887365                   Insys_Anthem_003887365

                                                    3469
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3471 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003887371                   Insys_Anthem_003887371
Insys_Anthem_003887398                   Insys_Anthem_003887398
Insys_Anthem_003887404                   Insys_Anthem_003887404
Insys_Anthem_003887410                   Insys_Anthem_003887410
Insys_Anthem_003887458                   Insys_Anthem_003887458
Insys_Anthem_003887467                   Insys_Anthem_003887467
Insys_Anthem_003887475                   Insys_Anthem_003887475
Insys_Anthem_003887481                   Insys_Anthem_003887481
Insys_Anthem_003887492                   Insys_Anthem_003887492
Insys_Anthem_003887496                   Insys_Anthem_003887496
Insys_Anthem_003887504                   Insys_Anthem_003887504
Insys_Anthem_003887513                   Insys_Anthem_003887513
Insys_Anthem_003887555                   Insys_Anthem_003887555
Insys_Anthem_003887562                   Insys_Anthem_003887562
Insys_Anthem_003887569                   Insys_Anthem_003887569
Insys_Anthem_003887581                   Insys_Anthem_003887581
Insys_Anthem_003887652                   Insys_Anthem_003887652
Insys_Anthem_003887680                   Insys_Anthem_003887680
Insys_Anthem_003887692                   Insys_Anthem_003887692
Insys_Anthem_003887713                   Insys_Anthem_003887713
Insys_Anthem_003887767                   Insys_Anthem_003887767
Insys_Anthem_003887800                   Insys_Anthem_003887800
Insys_Anthem_003887810                   Insys_Anthem_003887810
Insys_Anthem_003887826                   Insys_Anthem_003887826
Insys_Anthem_003887843                   Insys_Anthem_003887843
Insys_Anthem_003887850                   Insys_Anthem_003887850
Insys_Anthem_003887853                   Insys_Anthem_003887853
Insys_Anthem_003887863                   Insys_Anthem_003887863
Insys_Anthem_003887868                   Insys_Anthem_003887868
Insys_Anthem_003887875                   Insys_Anthem_003887875
Insys_Anthem_003887882                   Insys_Anthem_003887882
Insys_Anthem_003887897                   Insys_Anthem_003887897
Insys_Anthem_003887927                   Insys_Anthem_003887927
Insys_Anthem_003887935                   Insys_Anthem_003887935
Insys_Anthem_003887969                   Insys_Anthem_003887969
Insys_Anthem_003887987                   Insys_Anthem_003887987
Insys_Anthem_003888010                   Insys_Anthem_003888010
Insys_Anthem_003888019                   Insys_Anthem_003888019
Insys_Anthem_003888034                   Insys_Anthem_003888034
Insys_Anthem_003888046                   Insys_Anthem_003888046
Insys_Anthem_003888054                   Insys_Anthem_003888054
Insys_Anthem_003888062                   Insys_Anthem_003888062
Insys_Anthem_003888077                   Insys_Anthem_003888077
Insys_Anthem_003888086                   Insys_Anthem_003888086
Insys_Anthem_003888122                   Insys_Anthem_003888122
Insys_Anthem_003888151                   Insys_Anthem_003888151
Insys_Anthem_003888207                   Insys_Anthem_003888207

                                                    3470
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3472 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003888232                   Insys_Anthem_003888232
Insys_Anthem_003888243                   Insys_Anthem_003888243
Insys_Anthem_003888258                   Insys_Anthem_003888258
Insys_Anthem_003888301                   Insys_Anthem_003888301
Insys_Anthem_003888311                   Insys_Anthem_003888311
Insys_Anthem_003888325                   Insys_Anthem_003888325
Insys_Anthem_003888331                   Insys_Anthem_003888331
Insys_Anthem_003888355                   Insys_Anthem_003888355
Insys_Anthem_003888367                   Insys_Anthem_003888367
Insys_Anthem_003888370                   Insys_Anthem_003888370
Insys_Anthem_003888382                   Insys_Anthem_003888382
Insys_Anthem_003888395                   Insys_Anthem_003888395
Insys_Anthem_003888413                   Insys_Anthem_003888413
Insys_Anthem_003888438                   Insys_Anthem_003888438
Insys_Anthem_003888464                   Insys_Anthem_003888464
Insys_Anthem_003888473                   Insys_Anthem_003888473
Insys_Anthem_003888522                   Insys_Anthem_003888522
Insys_Anthem_003888537                   Insys_Anthem_003888537
Insys_Anthem_003888559                   Insys_Anthem_003888559
Insys_Anthem_003888560                   Insys_Anthem_003888560
Insys_Anthem_003888568                   Insys_Anthem_003888568
Insys_Anthem_003888596                   Insys_Anthem_003888596
Insys_Anthem_003888613                   Insys_Anthem_003888613
Insys_Anthem_003888622                   Insys_Anthem_003888622
Insys_Anthem_003888643                   Insys_Anthem_003888643
Insys_Anthem_003888662                   Insys_Anthem_003888662
Insys_Anthem_003888678                   Insys_Anthem_003888678
Insys_Anthem_003888680                   Insys_Anthem_003888680
Insys_Anthem_003888682                   Insys_Anthem_003888682
Insys_Anthem_003888712                   Insys_Anthem_003888712
Insys_Anthem_003888764                   Insys_Anthem_003888764
Insys_Anthem_003888838                   Insys_Anthem_003888838
Insys_Anthem_003888851                   Insys_Anthem_003888851
Insys_Anthem_003888862                   Insys_Anthem_003888862
Insys_Anthem_003888872                   Insys_Anthem_003888872
Insys_Anthem_003888917                   Insys_Anthem_003888917
Insys_Anthem_003888964                   Insys_Anthem_003888964
Insys_Anthem_003888986                   Insys_Anthem_003888986
Insys_Anthem_003888998                   Insys_Anthem_003888998
Insys_Anthem_003889018                   Insys_Anthem_003889018
Insys_Anthem_003889091                   Insys_Anthem_003889091
Insys_Anthem_003889092                   Insys_Anthem_003889092
Insys_Anthem_003889093                   Insys_Anthem_003889093
Insys_Anthem_003889099                   Insys_Anthem_003889099
Insys_Anthem_003889121                   Insys_Anthem_003889121
Insys_Anthem_003889167                   Insys_Anthem_003889167
Insys_Anthem_003889168                   Insys_Anthem_003889168

                                                    3471
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3473 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003889179                   Insys_Anthem_003889179
Insys_Anthem_003889188                   Insys_Anthem_003889188
Insys_Anthem_003889198                   Insys_Anthem_003889198
Insys_Anthem_003889201                   Insys_Anthem_003889201
Insys_Anthem_003889209                   Insys_Anthem_003889209
Insys_Anthem_003889222                   Insys_Anthem_003889222
Insys_Anthem_003889242                   Insys_Anthem_003889242
Insys_Anthem_003889278                   Insys_Anthem_003889278
Insys_Anthem_003889322                   Insys_Anthem_003889322
Insys_Anthem_003889350                   Insys_Anthem_003889350
Insys_Anthem_003889390                   Insys_Anthem_003889390
Insys_Anthem_003889392                   Insys_Anthem_003889392
Insys_Anthem_003889404                   Insys_Anthem_003889404
Insys_Anthem_003889409                   Insys_Anthem_003889409
Insys_Anthem_003889426                   Insys_Anthem_003889426
Insys_Anthem_003889430                   Insys_Anthem_003889430
Insys_Anthem_003889473                   Insys_Anthem_003889473
Insys_Anthem_003889517                   Insys_Anthem_003889517
Insys_Anthem_003889619                   Insys_Anthem_003889619
Insys_Anthem_003889629                   Insys_Anthem_003889629
Insys_Anthem_003889665                   Insys_Anthem_003889665
Insys_Anthem_003889734                   Insys_Anthem_003889734
Insys_Anthem_003889736                   Insys_Anthem_003889736
Insys_Anthem_003889760                   Insys_Anthem_003889760
Insys_Anthem_003889819                   Insys_Anthem_003889819
Insys_Anthem_003889822                   Insys_Anthem_003889822
Insys_Anthem_003889825                   Insys_Anthem_003889825
Insys_Anthem_003889875                   Insys_Anthem_003889875
Insys_Anthem_003889906                   Insys_Anthem_003889906
Insys_Anthem_003889908                   Insys_Anthem_003889908
Insys_Anthem_003889918                   Insys_Anthem_003889918
Insys_Anthem_003890078                   Insys_Anthem_003890078
Insys_Anthem_003890200                   Insys_Anthem_003890200
Insys_Anthem_003890287                   Insys_Anthem_003890287
Insys_Anthem_003890308                   Insys_Anthem_003890308
Insys_Anthem_003890356                   Insys_Anthem_003890356
Insys_Anthem_003890417                   Insys_Anthem_003890417
Insys_Anthem_003890458                   Insys_Anthem_003890458
Insys_Anthem_003890474                   Insys_Anthem_003890474
Insys_Anthem_003890555                   Insys_Anthem_003890555
Insys_Anthem_003890621                   Insys_Anthem_003890621
Insys_Anthem_003890654                   Insys_Anthem_003890654
Insys_Anthem_003890709                   Insys_Anthem_003890709
Insys_Anthem_003890726                   Insys_Anthem_003890726
Insys_Anthem_003890742                   Insys_Anthem_003890742
Insys_Anthem_003890808                   Insys_Anthem_003890808
Insys_Anthem_003890817                   Insys_Anthem_003890817

                                                    3472
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3474 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003890893                   Insys_Anthem_003890893
Insys_Anthem_003890894                   Insys_Anthem_003890894
Insys_Anthem_003890914                   Insys_Anthem_003890914
Insys_Anthem_003891000                   Insys_Anthem_003891000
Insys_Anthem_003891012                   Insys_Anthem_003891012
Insys_Anthem_003891115                   Insys_Anthem_003891115
Insys_Anthem_003891153                   Insys_Anthem_003891153
Insys_Anthem_003891187                   Insys_Anthem_003891187
Insys_Anthem_003891219                   Insys_Anthem_003891219
Insys_Anthem_003891251                   Insys_Anthem_003891251
Insys_Anthem_003891278                   Insys_Anthem_003891278
Insys_Anthem_003891314                   Insys_Anthem_003891314
Insys_Anthem_003891328                   Insys_Anthem_003891328
Insys_Anthem_003891370                   Insys_Anthem_003891370
Insys_Anthem_003891451                   Insys_Anthem_003891451
Insys_Anthem_003891456                   Insys_Anthem_003891456
Insys_Anthem_003891526                   Insys_Anthem_003891526
Insys_Anthem_003891556                   Insys_Anthem_003891556
Insys_Anthem_003891567                   Insys_Anthem_003891567
Insys_Anthem_003891605                   Insys_Anthem_003891605
Insys_Anthem_003891629                   Insys_Anthem_003891629
Insys_Anthem_003891632                   Insys_Anthem_003891632
Insys_Anthem_003891688                   Insys_Anthem_003891688
Insys_Anthem_003891739                   Insys_Anthem_003891739
Insys_Anthem_003891740                   Insys_Anthem_003891740
Insys_Anthem_003891745                   Insys_Anthem_003891745
Insys_Anthem_003891911                   Insys_Anthem_003891911
Insys_Anthem_003891976                   Insys_Anthem_003891976
Insys_Anthem_003891983                   Insys_Anthem_003891983
Insys_Anthem_003891986                   Insys_Anthem_003891986
Insys_Anthem_003891989                   Insys_Anthem_003891989
Insys_Anthem_003892024                   Insys_Anthem_003892024
Insys_Anthem_003892051                   Insys_Anthem_003892051
Insys_Anthem_003892168                   Insys_Anthem_003892168
Insys_Anthem_003892279                   Insys_Anthem_003892279
Insys_Anthem_003892288                   Insys_Anthem_003892288
Insys_Anthem_003892318                   Insys_Anthem_003892318
Insys_Anthem_003892431                   Insys_Anthem_003892431
Insys_Anthem_003892453                   Insys_Anthem_003892453
Insys_Anthem_003892466                   Insys_Anthem_003892466
Insys_Anthem_003892470                   Insys_Anthem_003892470
Insys_Anthem_003892481                   Insys_Anthem_003892481
Insys_Anthem_003892487                   Insys_Anthem_003892487
Insys_Anthem_003892489                   Insys_Anthem_003892489
Insys_Anthem_003892491                   Insys_Anthem_003892491
Insys_Anthem_003892498                   Insys_Anthem_003892498
Insys_Anthem_003892516                   Insys_Anthem_003892516

                                                    3473
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3475 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003892525                   Insys_Anthem_003892525
Insys_Anthem_003892537                   Insys_Anthem_003892537
Insys_Anthem_003892574                   Insys_Anthem_003892574
Insys_Anthem_003892587                   Insys_Anthem_003892587
Insys_Anthem_003892644                   Insys_Anthem_003892644
Insys_Anthem_003892650                   Insys_Anthem_003892650
Insys_Anthem_003892659                   Insys_Anthem_003892659
Insys_Anthem_003892684                   Insys_Anthem_003892684
Insys_Anthem_003892691                   Insys_Anthem_003892691
Insys_Anthem_003892698                   Insys_Anthem_003892698
Insys_Anthem_003892776                   Insys_Anthem_003892776
Insys_Anthem_003892798                   Insys_Anthem_003892798
Insys_Anthem_003892809                   Insys_Anthem_003892809
Insys_Anthem_003892941                   Insys_Anthem_003892941
Insys_Anthem_003892995                   Insys_Anthem_003892995
Insys_Anthem_003893010                   Insys_Anthem_003893010
Insys_Anthem_003893013                   Insys_Anthem_003893013
Insys_Anthem_003893191                   Insys_Anthem_003893191
Insys_Anthem_003893214                   Insys_Anthem_003893214
Insys_Anthem_003893239                   Insys_Anthem_003893239
Insys_Anthem_003893256                   Insys_Anthem_003893256
Insys_Anthem_003893291                   Insys_Anthem_003893291
Insys_Anthem_003893402                   Insys_Anthem_003893402
Insys_Anthem_003893447                   Insys_Anthem_003893447
Insys_Anthem_003893503                   Insys_Anthem_003893503
Insys_Anthem_003893530                   Insys_Anthem_003893530
Insys_Anthem_003893542                   Insys_Anthem_003893542
Insys_Anthem_003893581                   Insys_Anthem_003893581
Insys_Anthem_003893607                   Insys_Anthem_003893607
Insys_Anthem_003893624                   Insys_Anthem_003893624
Insys_Anthem_003893714                   Insys_Anthem_003893714
Insys_Anthem_003893717                   Insys_Anthem_003893717
Insys_Anthem_003893789                   Insys_Anthem_003893789
Insys_Anthem_003893890                   Insys_Anthem_003893890
Insys_Anthem_003893919                   Insys_Anthem_003893919
Insys_Anthem_003893935                   Insys_Anthem_003893935
Insys_Anthem_003893958                   Insys_Anthem_003893958
Insys_Anthem_003894063                   Insys_Anthem_003894063
Insys_Anthem_003894078                   Insys_Anthem_003894078
Insys_Anthem_003894120                   Insys_Anthem_003894120
Insys_Anthem_003894123                   Insys_Anthem_003894123
Insys_Anthem_003894142                   Insys_Anthem_003894142
Insys_Anthem_003894162                   Insys_Anthem_003894162
Insys_Anthem_003894179                   Insys_Anthem_003894179
Insys_Anthem_003894195                   Insys_Anthem_003894195
Insys_Anthem_003894244                   Insys_Anthem_003894244
Insys_Anthem_003894247                   Insys_Anthem_003894247

                                                    3474
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3476 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003894286                   Insys_Anthem_003894286
Insys_Anthem_003894293                   Insys_Anthem_003894293
Insys_Anthem_003894323                   Insys_Anthem_003894323
Insys_Anthem_003894334                   Insys_Anthem_003894334
Insys_Anthem_003894354                   Insys_Anthem_003894354
Insys_Anthem_003894387                   Insys_Anthem_003894387
Insys_Anthem_003894422                   Insys_Anthem_003894422
Insys_Anthem_003894455                   Insys_Anthem_003894455
Insys_Anthem_003894512                   Insys_Anthem_003894512
Insys_Anthem_003894518                   Insys_Anthem_003894518
Insys_Anthem_003894577                   Insys_Anthem_003894577
Insys_Anthem_003894654                   Insys_Anthem_003894654
Insys_Anthem_003894693                   Insys_Anthem_003894693
Insys_Anthem_003894720                   Insys_Anthem_003894720
Insys_Anthem_003894725                   Insys_Anthem_003894725
Insys_Anthem_003894791                   Insys_Anthem_003894791
Insys_Anthem_003894838                   Insys_Anthem_003894838
Insys_Anthem_003894847                   Insys_Anthem_003894847
Insys_Anthem_003894874                   Insys_Anthem_003894874
Insys_Anthem_003894926                   Insys_Anthem_003894926
Insys_Anthem_003894985                   Insys_Anthem_003894985
Insys_Anthem_003895107                   Insys_Anthem_003895107
Insys_Anthem_003895125                   Insys_Anthem_003895125
Insys_Anthem_003895188                   Insys_Anthem_003895188
Insys_Anthem_003895192                   Insys_Anthem_003895192
Insys_Anthem_003895248                   Insys_Anthem_003895248
Insys_Anthem_003895349                   Insys_Anthem_003895349
Insys_Anthem_003895369                   Insys_Anthem_003895369
Insys_Anthem_003895371                   Insys_Anthem_003895371
Insys_Anthem_003895384                   Insys_Anthem_003895384
Insys_Anthem_003895410                   Insys_Anthem_003895410
Insys_Anthem_003895457                   Insys_Anthem_003895457
Insys_Anthem_003895477                   Insys_Anthem_003895477
Insys_Anthem_003895535                   Insys_Anthem_003895535
Insys_Anthem_003895626                   Insys_Anthem_003895626
Insys_Anthem_003895656                   Insys_Anthem_003895656
Insys_Anthem_003895722                   Insys_Anthem_003895722
Insys_Anthem_003895728                   Insys_Anthem_003895728
Insys_Anthem_003895734                   Insys_Anthem_003895734
Insys_Anthem_003895753                   Insys_Anthem_003895753
Insys_Anthem_003895763                   Insys_Anthem_003895763
Insys_Anthem_003895794                   Insys_Anthem_003895794
Insys_Anthem_003895893                   Insys_Anthem_003895893
Insys_Anthem_003895993                   Insys_Anthem_003895993
Insys_Anthem_003896008                   Insys_Anthem_003896008
Insys_Anthem_003896020                   Insys_Anthem_003896020
Insys_Anthem_003896032                   Insys_Anthem_003896032

                                                    3475
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3477 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003896067                   Insys_Anthem_003896067
Insys_Anthem_003896114                   Insys_Anthem_003896114
Insys_Anthem_003896217                   Insys_Anthem_003896217
Insys_Anthem_003896293                   Insys_Anthem_003896293
Insys_Anthem_003896357                   Insys_Anthem_003896357
Insys_Anthem_003896409                   Insys_Anthem_003896409
Insys_Anthem_003896451                   Insys_Anthem_003896451
Insys_Anthem_003896507                   Insys_Anthem_003896507
Insys_Anthem_003896630                   Insys_Anthem_003896630
Insys_Anthem_003896676                   Insys_Anthem_003896676
Insys_Anthem_003896686                   Insys_Anthem_003896686
Insys_Anthem_003896734                   Insys_Anthem_003896734
Insys_Anthem_003896913                   Insys_Anthem_003896913
Insys_Anthem_003897030                   Insys_Anthem_003897030
Insys_Anthem_003897050                   Insys_Anthem_003897050
Insys_Anthem_003897197                   Insys_Anthem_003897197
Insys_Anthem_003897224                   Insys_Anthem_003897224
Insys_Anthem_003897264                   Insys_Anthem_003897264
Insys_Anthem_003897275                   Insys_Anthem_003897275
Insys_Anthem_003897408                   Insys_Anthem_003897408
Insys_Anthem_003897425                   Insys_Anthem_003897425
Insys_Anthem_003897476                   Insys_Anthem_003897476
Insys_Anthem_003897561                   Insys_Anthem_003897561
Insys_Anthem_003897598                   Insys_Anthem_003897598
Insys_Anthem_003897651                   Insys_Anthem_003897651
Insys_Anthem_003897668                   Insys_Anthem_003897668
Insys_Anthem_003897689                   Insys_Anthem_003897689
Insys_Anthem_003897693                   Insys_Anthem_003897693
Insys_Anthem_003897807                   Insys_Anthem_003897807
Insys_Anthem_003897808                   Insys_Anthem_003897808
Insys_Anthem_003897809                   Insys_Anthem_003897809
Insys_Anthem_003897915                   Insys_Anthem_003897915
Insys_Anthem_003898128                   Insys_Anthem_003898128
Insys_Anthem_003898169                   Insys_Anthem_003898169
Insys_Anthem_003898184                   Insys_Anthem_003898184
Insys_Anthem_003898192                   Insys_Anthem_003898192
Insys_Anthem_003898209                   Insys_Anthem_003898209
Insys_Anthem_003898216                   Insys_Anthem_003898216
Insys_Anthem_003898271                   Insys_Anthem_003898271
Insys_Anthem_003898293                   Insys_Anthem_003898293
Insys_Anthem_003898343                   Insys_Anthem_003898343
Insys_Anthem_003898412                   Insys_Anthem_003898412
Insys_Anthem_003898441                   Insys_Anthem_003898441
Insys_Anthem_003898470                   Insys_Anthem_003898470
Insys_Anthem_003898569                   Insys_Anthem_003898569
Insys_Anthem_003898630                   Insys_Anthem_003898630
Insys_Anthem_003898653                   Insys_Anthem_003898653

                                                    3476
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3478 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003898695                   Insys_Anthem_003898695
Insys_Anthem_003898733                   Insys_Anthem_003898733
Insys_Anthem_003898778                   Insys_Anthem_003898778
Insys_Anthem_003898798                   Insys_Anthem_003898798
Insys_Anthem_003898920                   Insys_Anthem_003898920
Insys_Anthem_003899055                   Insys_Anthem_003899055
Insys_Anthem_003899063                   Insys_Anthem_003899063
Insys_Anthem_003899164                   Insys_Anthem_003899164
Insys_Anthem_003899261                   Insys_Anthem_003899261
Insys_Anthem_003899337                   Insys_Anthem_003899337
Insys_Anthem_003899365                   Insys_Anthem_003899365
Insys_Anthem_003899377                   Insys_Anthem_003899377
Insys_Anthem_003899438                   Insys_Anthem_003899438
Insys_Anthem_003899440                   Insys_Anthem_003899440
Insys_Anthem_003899478                   Insys_Anthem_003899478
Insys_Anthem_003899543                   Insys_Anthem_003899543
Insys_Anthem_003899560                   Insys_Anthem_003899560
Insys_Anthem_003899572                   Insys_Anthem_003899572
Insys_Anthem_003899710                   Insys_Anthem_003899710
Insys_Anthem_003899717                   Insys_Anthem_003899717
Insys_Anthem_003899722                   Insys_Anthem_003899722
Insys_Anthem_003899763                   Insys_Anthem_003899763
Insys_Anthem_003899777                   Insys_Anthem_003899777
Insys_Anthem_003899790                   Insys_Anthem_003899790
Insys_Anthem_003899811                   Insys_Anthem_003899811
Insys_Anthem_003899956                   Insys_Anthem_003899956
Insys_Anthem_003900247                   Insys_Anthem_003900247
Insys_Anthem_003900588                   Insys_Anthem_003900588
Insys_Anthem_003900703                   Insys_Anthem_003900703
Insys_Anthem_003900743                   Insys_Anthem_003900743
Insys_Anthem_003900755                   Insys_Anthem_003900755
Insys_Anthem_003900781                   Insys_Anthem_003900781
Insys_Anthem_003900831                   Insys_Anthem_003900831
Insys_Anthem_003901080                   Insys_Anthem_003901080
Insys_Anthem_003901094                   Insys_Anthem_003901094
Insys_Anthem_003901127                   Insys_Anthem_003901127
Insys_Anthem_003901128                   Insys_Anthem_003901128
Insys_Anthem_003901131                   Insys_Anthem_003901131
Insys_Anthem_003901162                   Insys_Anthem_003901162
Insys_Anthem_003901199                   Insys_Anthem_003901199
Insys_Anthem_003901358                   Insys_Anthem_003901358
Insys_Anthem_003901387                   Insys_Anthem_003901387
Insys_Anthem_003901523                   Insys_Anthem_003901523
Insys_Anthem_003901692                   Insys_Anthem_003901692
Insys_Anthem_003901698                   Insys_Anthem_003901698
Insys_Anthem_003901718                   Insys_Anthem_003901718
Insys_Anthem_003901803                   Insys_Anthem_003901803

                                                    3477
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3479 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003901818                   Insys_Anthem_003901818
Insys_Anthem_003901850                   Insys_Anthem_003901850
Insys_Anthem_003901860                   Insys_Anthem_003901860
Insys_Anthem_003901897                   Insys_Anthem_003901897
Insys_Anthem_003901904                   Insys_Anthem_003901904
Insys_Anthem_003901924                   Insys_Anthem_003901924
Insys_Anthem_003901954                   Insys_Anthem_003901954
Insys_Anthem_003901992                   Insys_Anthem_003901992
Insys_Anthem_003902009                   Insys_Anthem_003902009
Insys_Anthem_003902037                   Insys_Anthem_003902037
Insys_Anthem_003902045                   Insys_Anthem_003902045
Insys_Anthem_003902150                   Insys_Anthem_003902150
Insys_Anthem_003902258                   Insys_Anthem_003902258
Insys_Anthem_003902317                   Insys_Anthem_003902317
Insys_Anthem_003902457                   Insys_Anthem_003902457
Insys_Anthem_003902498                   Insys_Anthem_003902498
Insys_Anthem_003902546                   Insys_Anthem_003902546
Insys_Anthem_003902581                   Insys_Anthem_003902581
Insys_Anthem_003902616                   Insys_Anthem_003902616
Insys_Anthem_003902626                   Insys_Anthem_003902626
Insys_Anthem_003902657                   Insys_Anthem_003902657
Insys_Anthem_003902731                   Insys_Anthem_003902731
Insys_Anthem_003902761                   Insys_Anthem_003902761
Insys_Anthem_003902776                   Insys_Anthem_003902776
Insys_Anthem_003902795                   Insys_Anthem_003902795
Insys_Anthem_003902835                   Insys_Anthem_003902835
Insys_Anthem_003902910                   Insys_Anthem_003902910
Insys_Anthem_003902912                   Insys_Anthem_003902912
Insys_Anthem_003902970                   Insys_Anthem_003902970
Insys_Anthem_003902991                   Insys_Anthem_003902991
Insys_Anthem_003903027                   Insys_Anthem_003903027
Insys_Anthem_003903064                   Insys_Anthem_003903064
Insys_Anthem_003903077                   Insys_Anthem_003903077
Insys_Anthem_003903093                   Insys_Anthem_003903093
Insys_Anthem_003903111                   Insys_Anthem_003903111
Insys_Anthem_003903169                   Insys_Anthem_003903169
Insys_Anthem_003903339                   Insys_Anthem_003903339
Insys_Anthem_003903350                   Insys_Anthem_003903350
Insys_Anthem_003903427                   Insys_Anthem_003903427
Insys_Anthem_003903440                   Insys_Anthem_003903440
Insys_Anthem_003903500                   Insys_Anthem_003903500
Insys_Anthem_003903508                   Insys_Anthem_003903508
Insys_Anthem_003903591                   Insys_Anthem_003903591
Insys_Anthem_003903715                   Insys_Anthem_003903715
Insys_Anthem_003903741                   Insys_Anthem_003903741
Insys_Anthem_003903749                   Insys_Anthem_003903749
Insys_Anthem_003903758                   Insys_Anthem_003903758

                                                    3478
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3480 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003903786                   Insys_Anthem_003903786
Insys_Anthem_003903788                   Insys_Anthem_003903788
Insys_Anthem_003903803                   Insys_Anthem_003903803
Insys_Anthem_003903804                   Insys_Anthem_003903804
Insys_Anthem_003903862                   Insys_Anthem_003903862
Insys_Anthem_003903886                   Insys_Anthem_003903886
Insys_Anthem_003903905                   Insys_Anthem_003903905
Insys_Anthem_003903931                   Insys_Anthem_003903931
Insys_Anthem_003903993                   Insys_Anthem_003903993
Insys_Anthem_003904123                   Insys_Anthem_003904123
Insys_Anthem_003904137                   Insys_Anthem_003904137
Insys_Anthem_003904197                   Insys_Anthem_003904197
Insys_Anthem_003904202                   Insys_Anthem_003904202
Insys_Anthem_003904206                   Insys_Anthem_003904206
Insys_Anthem_003904236                   Insys_Anthem_003904236
Insys_Anthem_003904388                   Insys_Anthem_003904388
Insys_Anthem_003904405                   Insys_Anthem_003904405
Insys_Anthem_003904426                   Insys_Anthem_003904426
Insys_Anthem_003904569                   Insys_Anthem_003904569
Insys_Anthem_003904634                   Insys_Anthem_003904634
Insys_Anthem_003904916                   Insys_Anthem_003904916
Insys_Anthem_003904923                   Insys_Anthem_003904923
Insys_Anthem_003905042                   Insys_Anthem_003905042
Insys_Anthem_003905143                   Insys_Anthem_003905143
Insys_Anthem_003905541                   Insys_Anthem_003905541
Insys_Anthem_003905577                   Insys_Anthem_003905577
Insys_Anthem_003905721                   Insys_Anthem_003905721
Insys_Anthem_003905729                   Insys_Anthem_003905729
Insys_Anthem_003905756                   Insys_Anthem_003905756
Insys_Anthem_003905903                   Insys_Anthem_003905903
Insys_Anthem_003905990                   Insys_Anthem_003905990
Insys_Anthem_003906074                   Insys_Anthem_003906074
Insys_Anthem_003906346                   Insys_Anthem_003906346
Insys_Anthem_003906390                   Insys_Anthem_003906390
Insys_Anthem_003906391                   Insys_Anthem_003906391
Insys_Anthem_003906447                   Insys_Anthem_003906447
Insys_Anthem_003906602                   Insys_Anthem_003906602
Insys_Anthem_003906793                   Insys_Anthem_003906793
Insys_Anthem_003906833                   Insys_Anthem_003906833
Insys_Anthem_003906857                   Insys_Anthem_003906857
Insys_Anthem_003906880                   Insys_Anthem_003906880
Insys_Anthem_003906997                   Insys_Anthem_003906997
Insys_Anthem_003907012                   Insys_Anthem_003907012
Insys_Anthem_003907156                   Insys_Anthem_003907156
Insys_Anthem_003907212                   Insys_Anthem_003907212
Insys_Anthem_003907215                   Insys_Anthem_003907215
Insys_Anthem_003907401                   Insys_Anthem_003907401

                                                    3479
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3481 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003907680                   Insys_Anthem_003907680
Insys_Anthem_003907902                   Insys_Anthem_003907902
Insys_Anthem_003907925                   Insys_Anthem_003907925
Insys_Anthem_003907996                   Insys_Anthem_003907996
Insys_Anthem_003908016                   Insys_Anthem_003908016
Insys_Anthem_003908154                   Insys_Anthem_003908154
Insys_Anthem_003908218                   Insys_Anthem_003908218
Insys_Anthem_003908220                   Insys_Anthem_003908220
Insys_Anthem_003908382                   Insys_Anthem_003908382
Insys_Anthem_003908384                   Insys_Anthem_003908384
Insys_Anthem_003908458                   Insys_Anthem_003908458
Insys_Anthem_003908532                   Insys_Anthem_003908532
Insys_Anthem_003908728                   Insys_Anthem_003908728
Insys_Anthem_003908762                   Insys_Anthem_003908762
Insys_Anthem_003908777                   Insys_Anthem_003908777
Insys_Anthem_003908948                   Insys_Anthem_003908948
Insys_Anthem_003909221                   Insys_Anthem_003909221
Insys_Anthem_003909339                   Insys_Anthem_003909339
Insys_Anthem_003909434                   Insys_Anthem_003909434
Insys_Anthem_003909480                   Insys_Anthem_003909480
Insys_Anthem_003909561                   Insys_Anthem_003909561
Insys_Anthem_003909572                   Insys_Anthem_003909572
Insys_Anthem_003909646                   Insys_Anthem_003909646
Insys_Anthem_003909692                   Insys_Anthem_003909692
Insys_Anthem_003909896                   Insys_Anthem_003909896
Insys_Anthem_003909900                   Insys_Anthem_003909900
Insys_Anthem_003909961                   Insys_Anthem_003909961
Insys_Anthem_003909988                   Insys_Anthem_003909988
Insys_Anthem_003910007                   Insys_Anthem_003910007
Insys_Anthem_003910048                   Insys_Anthem_003910048
Insys_Anthem_003910097                   Insys_Anthem_003910097
Insys_Anthem_003910137                   Insys_Anthem_003910137
Insys_Anthem_003910201                   Insys_Anthem_003910201
Insys_Anthem_003910225                   Insys_Anthem_003910225
Insys_Anthem_003910238                   Insys_Anthem_003910238
Insys_Anthem_003910240                   Insys_Anthem_003910240
Insys_Anthem_003910294                   Insys_Anthem_003910294
Insys_Anthem_003910485                   Insys_Anthem_003910485
Insys_Anthem_003910552                   Insys_Anthem_003910552
Insys_Anthem_003910600                   Insys_Anthem_003910600
Insys_Anthem_003910658                   Insys_Anthem_003910658
Insys_Anthem_003910858                   Insys_Anthem_003910858
Insys_Anthem_003910892                   Insys_Anthem_003910892
Insys_Anthem_003911187                   Insys_Anthem_003911187
Insys_Anthem_003911244                   Insys_Anthem_003911244
Insys_Anthem_003911448                   Insys_Anthem_003911448
Insys_Anthem_003911503                   Insys_Anthem_003911503

                                                    3480
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3482 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003911563                   Insys_Anthem_003911563
Insys_Anthem_003911886                   Insys_Anthem_003911886
Insys_Anthem_003912055                   Insys_Anthem_003912055
Insys_Anthem_003912072                   Insys_Anthem_003912072
Insys_Anthem_003912774                   Insys_Anthem_003912774
Insys_Anthem_003912813                   Insys_Anthem_003912813
Insys_Anthem_003912856                   Insys_Anthem_003912856
Insys_Anthem_003912895                   Insys_Anthem_003912895
Insys_Anthem_003912934                   Insys_Anthem_003912934
Insys_Anthem_003912954                   Insys_Anthem_003912954
Insys_Anthem_003912990                   Insys_Anthem_003912990
Insys_Anthem_003912992                   Insys_Anthem_003912992
Insys_Anthem_003913002                   Insys_Anthem_003913002
Insys_Anthem_003913025                   Insys_Anthem_003913025
Insys_Anthem_003913060                   Insys_Anthem_003913060
Insys_Anthem_003913077                   Insys_Anthem_003913077
Insys_Anthem_003913098                   Insys_Anthem_003913098
Insys_Anthem_003913165                   Insys_Anthem_003913165
Insys_Anthem_003913168                   Insys_Anthem_003913168
Insys_Anthem_003913178                   Insys_Anthem_003913178
Insys_Anthem_003913183                   Insys_Anthem_003913183
Insys_Anthem_003913244                   Insys_Anthem_003913244
Insys_Anthem_003913278                   Insys_Anthem_003913278
Insys_Anthem_003913394                   Insys_Anthem_003913394
Insys_Anthem_003913438                   Insys_Anthem_003913438
Insys_Anthem_003913471                   Insys_Anthem_003913471
Insys_Anthem_003913473                   Insys_Anthem_003913473
Insys_Anthem_003913499                   Insys_Anthem_003913499
Insys_Anthem_003913514                   Insys_Anthem_003913514
Insys_Anthem_003913564                   Insys_Anthem_003913564
Insys_Anthem_003913583                   Insys_Anthem_003913583
Insys_Anthem_003913600                   Insys_Anthem_003913600
Insys_Anthem_003913749                   Insys_Anthem_003913749
Insys_Anthem_003913785                   Insys_Anthem_003913785
Insys_Anthem_003913836                   Insys_Anthem_003913836
Insys_Anthem_003913873                   Insys_Anthem_003913873
Insys_Anthem_003913890                   Insys_Anthem_003913890
Insys_Anthem_003913896                   Insys_Anthem_003913896
Insys_Anthem_003913934                   Insys_Anthem_003913934
Insys_Anthem_003913953                   Insys_Anthem_003913953
Insys_Anthem_003913991                   Insys_Anthem_003913991
Insys_Anthem_003913993                   Insys_Anthem_003913993
Insys_Anthem_003914030                   Insys_Anthem_003914030
Insys_Anthem_003914075                   Insys_Anthem_003914075
Insys_Anthem_003914134                   Insys_Anthem_003914134
Insys_Anthem_003914181                   Insys_Anthem_003914181
Insys_Anthem_003914202                   Insys_Anthem_003914202

                                                    3481
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3483 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003914289                   Insys_Anthem_003914289
Insys_Anthem_003914302                   Insys_Anthem_003914302
Insys_Anthem_003914318                   Insys_Anthem_003914318
Insys_Anthem_003914361                   Insys_Anthem_003914361
Insys_Anthem_003914391                   Insys_Anthem_003914391
Insys_Anthem_003914400                   Insys_Anthem_003914400
Insys_Anthem_003914402                   Insys_Anthem_003914402
Insys_Anthem_003914457                   Insys_Anthem_003914457
Insys_Anthem_003914470                   Insys_Anthem_003914470
Insys_Anthem_003914513                   Insys_Anthem_003914513
Insys_Anthem_003914524                   Insys_Anthem_003914524
Insys_Anthem_003914554                   Insys_Anthem_003914554
Insys_Anthem_003914557                   Insys_Anthem_003914557
Insys_Anthem_003914582                   Insys_Anthem_003914582
Insys_Anthem_003914785                   Insys_Anthem_003914785
Insys_Anthem_003914890                   Insys_Anthem_003914890
Insys_Anthem_003914919                   Insys_Anthem_003914919
Insys_Anthem_003914938                   Insys_Anthem_003914938
Insys_Anthem_003914950                   Insys_Anthem_003914950
Insys_Anthem_003915079                   Insys_Anthem_003915079
Insys_Anthem_003915115                   Insys_Anthem_003915115
Insys_Anthem_003915150                   Insys_Anthem_003915150
Insys_Anthem_003915231                   Insys_Anthem_003915231
Insys_Anthem_003915276                   Insys_Anthem_003915276
Insys_Anthem_003915397                   Insys_Anthem_003915397
Insys_Anthem_003915410                   Insys_Anthem_003915410
Insys_Anthem_003915430                   Insys_Anthem_003915430
Insys_Anthem_003915433                   Insys_Anthem_003915433
Insys_Anthem_003915472                   Insys_Anthem_003915472
Insys_Anthem_003915501                   Insys_Anthem_003915501
Insys_Anthem_003915638                   Insys_Anthem_003915638
Insys_Anthem_003915803                   Insys_Anthem_003915803
Insys_Anthem_003915804                   Insys_Anthem_003915804
Insys_Anthem_003915864                   Insys_Anthem_003915864
Insys_Anthem_003915891                   Insys_Anthem_003915891
Insys_Anthem_003915899                   Insys_Anthem_003915899
Insys_Anthem_003915956                   Insys_Anthem_003915956
Insys_Anthem_003916022                   Insys_Anthem_003916022
Insys_Anthem_003916078                   Insys_Anthem_003916078
Insys_Anthem_003916112                   Insys_Anthem_003916112
Insys_Anthem_003916187                   Insys_Anthem_003916187
Insys_Anthem_003916212                   Insys_Anthem_003916212
Insys_Anthem_003916232                   Insys_Anthem_003916232
Insys_Anthem_003916240                   Insys_Anthem_003916240
Insys_Anthem_003916266                   Insys_Anthem_003916266
Insys_Anthem_003916430                   Insys_Anthem_003916430
Insys_Anthem_003916432                   Insys_Anthem_003916432

                                                    3482
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3484 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003916490                   Insys_Anthem_003916490
Insys_Anthem_003916499                   Insys_Anthem_003916499
Insys_Anthem_003916540                   Insys_Anthem_003916540
Insys_Anthem_003916553                   Insys_Anthem_003916553
Insys_Anthem_003916567                   Insys_Anthem_003916567
Insys_Anthem_003916595                   Insys_Anthem_003916595
Insys_Anthem_003916604                   Insys_Anthem_003916604
Insys_Anthem_003916643                   Insys_Anthem_003916643
Insys_Anthem_003916664                   Insys_Anthem_003916664
Insys_Anthem_003916673                   Insys_Anthem_003916673
Insys_Anthem_003916674                   Insys_Anthem_003916674
Insys_Anthem_003916675                   Insys_Anthem_003916675
Insys_Anthem_003916686                   Insys_Anthem_003916686
Insys_Anthem_003916805                   Insys_Anthem_003916805
Insys_Anthem_003917176                   Insys_Anthem_003917176
Insys_Anthem_003917294                   Insys_Anthem_003917294
Insys_Anthem_003917394                   Insys_Anthem_003917394
Insys_Anthem_003917402                   Insys_Anthem_003917402
Insys_Anthem_003917434                   Insys_Anthem_003917434
Insys_Anthem_003917436                   Insys_Anthem_003917436
Insys_Anthem_003917476                   Insys_Anthem_003917476
Insys_Anthem_003917549                   Insys_Anthem_003917549
Insys_Anthem_003917583                   Insys_Anthem_003917583
Insys_Anthem_003917630                   Insys_Anthem_003917630
Insys_Anthem_003917670                   Insys_Anthem_003917670
Insys_Anthem_003917683                   Insys_Anthem_003917683
Insys_Anthem_003917695                   Insys_Anthem_003917695
Insys_Anthem_003917875                   Insys_Anthem_003917875
Insys_Anthem_003918066                   Insys_Anthem_003918066
Insys_Anthem_003918286                   Insys_Anthem_003918286
Insys_Anthem_003918329                   Insys_Anthem_003918329
Insys_Anthem_003918375                   Insys_Anthem_003918375
Insys_Anthem_003918400                   Insys_Anthem_003918400
Insys_Anthem_003918408                   Insys_Anthem_003918408
Insys_Anthem_003918428                   Insys_Anthem_003918428
Insys_Anthem_003918434                   Insys_Anthem_003918434
Insys_Anthem_003918440                   Insys_Anthem_003918440
Insys_Anthem_003918469                   Insys_Anthem_003918469
Insys_Anthem_003918478                   Insys_Anthem_003918478
Insys_Anthem_003918483                   Insys_Anthem_003918483
Insys_Anthem_003918493                   Insys_Anthem_003918493
Insys_Anthem_003918495                   Insys_Anthem_003918495
Insys_Anthem_003918514                   Insys_Anthem_003918514
Insys_Anthem_003918523                   Insys_Anthem_003918523
Insys_Anthem_003918529                   Insys_Anthem_003918529
Insys_Anthem_003918534                   Insys_Anthem_003918534
Insys_Anthem_003918599                   Insys_Anthem_003918599

                                                    3483
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3485 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003918619                   Insys_Anthem_003918619
Insys_Anthem_003918870                   Insys_Anthem_003918870
Insys_Anthem_003918933                   Insys_Anthem_003918933
Insys_Anthem_003918979                   Insys_Anthem_003918979
Insys_Anthem_003918991                   Insys_Anthem_003918991
Insys_Anthem_003919056                   Insys_Anthem_003919056
Insys_Anthem_003919086                   Insys_Anthem_003919086
Insys_Anthem_003919099                   Insys_Anthem_003919099
Insys_Anthem_003919126                   Insys_Anthem_003919126
Insys_Anthem_003919129                   Insys_Anthem_003919129
Insys_Anthem_003919131                   Insys_Anthem_003919131
Insys_Anthem_003919155                   Insys_Anthem_003919155
Insys_Anthem_003919161                   Insys_Anthem_003919161
Insys_Anthem_003919194                   Insys_Anthem_003919194
Insys_Anthem_003919239                   Insys_Anthem_003919239
Insys_Anthem_003919243                   Insys_Anthem_003919243
Insys_Anthem_003919272                   Insys_Anthem_003919272
Insys_Anthem_003919313                   Insys_Anthem_003919313
Insys_Anthem_003919476                   Insys_Anthem_003919476
Insys_Anthem_003919525                   Insys_Anthem_003919525
Insys_Anthem_003919550                   Insys_Anthem_003919550
Insys_Anthem_003919599                   Insys_Anthem_003919599
Insys_Anthem_003919603                   Insys_Anthem_003919603
Insys_Anthem_003919625                   Insys_Anthem_003919625
Insys_Anthem_003919631                   Insys_Anthem_003919631
Insys_Anthem_003919642                   Insys_Anthem_003919642
Insys_Anthem_003919675                   Insys_Anthem_003919675
Insys_Anthem_003919718                   Insys_Anthem_003919718
Insys_Anthem_003919723                   Insys_Anthem_003919723
Insys_Anthem_003919767                   Insys_Anthem_003919767
Insys_Anthem_003919806                   Insys_Anthem_003919806
Insys_Anthem_003919811                   Insys_Anthem_003919811
Insys_Anthem_003919871                   Insys_Anthem_003919871
Insys_Anthem_003919898                   Insys_Anthem_003919898
Insys_Anthem_003919923                   Insys_Anthem_003919923
Insys_Anthem_003919936                   Insys_Anthem_003919936
Insys_Anthem_003919951                   Insys_Anthem_003919951
Insys_Anthem_003919976                   Insys_Anthem_003919976
Insys_Anthem_003919985                   Insys_Anthem_003919985
Insys_Anthem_003920012                   Insys_Anthem_003920012
Insys_Anthem_003920024                   Insys_Anthem_003920024
Insys_Anthem_003920136                   Insys_Anthem_003920136
Insys_Anthem_003920153                   Insys_Anthem_003920153
Insys_Anthem_003920219                   Insys_Anthem_003920219
Insys_Anthem_003920223                   Insys_Anthem_003920223
Insys_Anthem_003920254                   Insys_Anthem_003920254
Insys_Anthem_003920277                   Insys_Anthem_003920277

                                                    3484
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3486 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003920319                   Insys_Anthem_003920319
Insys_Anthem_003920446                   Insys_Anthem_003920446
Insys_Anthem_003920472                   Insys_Anthem_003920472
Insys_Anthem_003920518                   Insys_Anthem_003920518
Insys_Anthem_003920550                   Insys_Anthem_003920550
Insys_Anthem_003920565                   Insys_Anthem_003920565
Insys_Anthem_003920665                   Insys_Anthem_003920665
Insys_Anthem_003920682                   Insys_Anthem_003920682
Insys_Anthem_003920705                   Insys_Anthem_003920705
Insys_Anthem_003920762                   Insys_Anthem_003920762
Insys_Anthem_003920802                   Insys_Anthem_003920802
Insys_Anthem_003920832                   Insys_Anthem_003920832
Insys_Anthem_003920908                   Insys_Anthem_003920908
Insys_Anthem_003920915                   Insys_Anthem_003920915
Insys_Anthem_003921050                   Insys_Anthem_003921050
Insys_Anthem_003921107                   Insys_Anthem_003921107
Insys_Anthem_003921114                   Insys_Anthem_003921114
Insys_Anthem_003921116                   Insys_Anthem_003921116
Insys_Anthem_003921129                   Insys_Anthem_003921129
Insys_Anthem_003921223                   Insys_Anthem_003921223
Insys_Anthem_003921243                   Insys_Anthem_003921243
Insys_Anthem_003921247                   Insys_Anthem_003921247
Insys_Anthem_003921258                   Insys_Anthem_003921258
Insys_Anthem_003921272                   Insys_Anthem_003921272
Insys_Anthem_003921276                   Insys_Anthem_003921276
Insys_Anthem_003921343                   Insys_Anthem_003921343
Insys_Anthem_003921354                   Insys_Anthem_003921354
Insys_Anthem_003921375                   Insys_Anthem_003921375
Insys_Anthem_003921376                   Insys_Anthem_003921376
Insys_Anthem_003921406                   Insys_Anthem_003921406
Insys_Anthem_003921412                   Insys_Anthem_003921412
Insys_Anthem_003921427                   Insys_Anthem_003921427
Insys_Anthem_003921442                   Insys_Anthem_003921442
Insys_Anthem_003921456                   Insys_Anthem_003921456
Insys_Anthem_003921562                   Insys_Anthem_003921562
Insys_Anthem_003921566                   Insys_Anthem_003921566
Insys_Anthem_003921601                   Insys_Anthem_003921601
Insys_Anthem_003921655                   Insys_Anthem_003921655
Insys_Anthem_003921667                   Insys_Anthem_003921667
Insys_Anthem_003921709                   Insys_Anthem_003921709
Insys_Anthem_003921720                   Insys_Anthem_003921720
Insys_Anthem_003921729                   Insys_Anthem_003921729
Insys_Anthem_003921781                   Insys_Anthem_003921781
Insys_Anthem_003921794                   Insys_Anthem_003921794
Insys_Anthem_003921796                   Insys_Anthem_003921796
Insys_Anthem_003921881                   Insys_Anthem_003921881
Insys_Anthem_003921956                   Insys_Anthem_003921956

                                                    3485
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3487 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003921957                   Insys_Anthem_003921957
Insys_Anthem_003921990                   Insys_Anthem_003921990
Insys_Anthem_003922038                   Insys_Anthem_003922038
Insys_Anthem_003922084                   Insys_Anthem_003922084
Insys_Anthem_003922129                   Insys_Anthem_003922129
Insys_Anthem_003922277                   Insys_Anthem_003922277
Insys_Anthem_003922282                   Insys_Anthem_003922282
Insys_Anthem_003922295                   Insys_Anthem_003922295
Insys_Anthem_003922327                   Insys_Anthem_003922327
Insys_Anthem_003922340                   Insys_Anthem_003922340
Insys_Anthem_003922375                   Insys_Anthem_003922375
Insys_Anthem_003922387                   Insys_Anthem_003922387
Insys_Anthem_003922463                   Insys_Anthem_003922463
Insys_Anthem_003922482                   Insys_Anthem_003922482
Insys_Anthem_003922498                   Insys_Anthem_003922498
Insys_Anthem_003922524                   Insys_Anthem_003922524
Insys_Anthem_003922547                   Insys_Anthem_003922547
Insys_Anthem_003922550                   Insys_Anthem_003922550
Insys_Anthem_003922565                   Insys_Anthem_003922565
Insys_Anthem_003922577                   Insys_Anthem_003922577
Insys_Anthem_003922654                   Insys_Anthem_003922654
Insys_Anthem_003922660                   Insys_Anthem_003922660
Insys_Anthem_003922756                   Insys_Anthem_003922756
Insys_Anthem_003922832                   Insys_Anthem_003922832
Insys_Anthem_003922834                   Insys_Anthem_003922834
Insys_Anthem_003922838                   Insys_Anthem_003922838
Insys_Anthem_003922887                   Insys_Anthem_003922887
Insys_Anthem_003922895                   Insys_Anthem_003922895
Insys_Anthem_003922965                   Insys_Anthem_003922965
Insys_Anthem_003923050                   Insys_Anthem_003923050
Insys_Anthem_003923112                   Insys_Anthem_003923112
Insys_Anthem_003923169                   Insys_Anthem_003923169
Insys_Anthem_003923210                   Insys_Anthem_003923210
Insys_Anthem_003923317                   Insys_Anthem_003923317
Insys_Anthem_003923395                   Insys_Anthem_003923395
Insys_Anthem_003923428                   Insys_Anthem_003923428
Insys_Anthem_003923454                   Insys_Anthem_003923454
Insys_Anthem_003923489                   Insys_Anthem_003923489
Insys_Anthem_003923497                   Insys_Anthem_003923497
Insys_Anthem_003923515                   Insys_Anthem_003923515
Insys_Anthem_003923549                   Insys_Anthem_003923549
Insys_Anthem_003923599                   Insys_Anthem_003923599
Insys_Anthem_003923694                   Insys_Anthem_003923694
Insys_Anthem_003923895                   Insys_Anthem_003923895
Insys_Anthem_003923922                   Insys_Anthem_003923922
Insys_Anthem_003923986                   Insys_Anthem_003923986
Insys_Anthem_003923995                   Insys_Anthem_003923995

                                                    3486
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3488 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003924184                   Insys_Anthem_003924184
Insys_Anthem_003924235                   Insys_Anthem_003924235
Insys_Anthem_003924237                   Insys_Anthem_003924237
Insys_Anthem_003924360                   Insys_Anthem_003924360
Insys_Anthem_003924494                   Insys_Anthem_003924494
Insys_Anthem_003924519                   Insys_Anthem_003924519
Insys_Anthem_003924538                   Insys_Anthem_003924538
Insys_Anthem_003924544                   Insys_Anthem_003924544
Insys_Anthem_003924545                   Insys_Anthem_003924545
Insys_Anthem_003924546                   Insys_Anthem_003924546
Insys_Anthem_003924611                   Insys_Anthem_003924611
Insys_Anthem_003924642                   Insys_Anthem_003924642
Insys_Anthem_003924667                   Insys_Anthem_003924667
Insys_Anthem_003924685                   Insys_Anthem_003924685
Insys_Anthem_003924715                   Insys_Anthem_003924715
Insys_Anthem_003924726                   Insys_Anthem_003924726
Insys_Anthem_003924842                   Insys_Anthem_003924842
Insys_Anthem_003924843                   Insys_Anthem_003924843
Insys_Anthem_003924846                   Insys_Anthem_003924846
Insys_Anthem_003924869                   Insys_Anthem_003924869
Insys_Anthem_003924911                   Insys_Anthem_003924911
Insys_Anthem_003924942                   Insys_Anthem_003924942
Insys_Anthem_003924958                   Insys_Anthem_003924958
Insys_Anthem_003924961                   Insys_Anthem_003924961
Insys_Anthem_003924979                   Insys_Anthem_003924979
Insys_Anthem_003924980                   Insys_Anthem_003924980
Insys_Anthem_003925002                   Insys_Anthem_003925002
Insys_Anthem_003925029                   Insys_Anthem_003925029
Insys_Anthem_003925160                   Insys_Anthem_003925160
Insys_Anthem_003925249                   Insys_Anthem_003925249
Insys_Anthem_003925251                   Insys_Anthem_003925251
Insys_Anthem_003925257                   Insys_Anthem_003925257
Insys_Anthem_003925267                   Insys_Anthem_003925267
Insys_Anthem_003925320                   Insys_Anthem_003925320
Insys_Anthem_003925355                   Insys_Anthem_003925355
Insys_Anthem_003925362                   Insys_Anthem_003925362
Insys_Anthem_003925463                   Insys_Anthem_003925463
Insys_Anthem_003925464                   Insys_Anthem_003925464
Insys_Anthem_003925575                   Insys_Anthem_003925575
Insys_Anthem_003925607                   Insys_Anthem_003925607
Insys_Anthem_003925692                   Insys_Anthem_003925692
Insys_Anthem_003925756                   Insys_Anthem_003925756
Insys_Anthem_003925777                   Insys_Anthem_003925777
Insys_Anthem_003925790                   Insys_Anthem_003925790
Insys_Anthem_003925798                   Insys_Anthem_003925798
Insys_Anthem_003925839                   Insys_Anthem_003925839
Insys_Anthem_003925867                   Insys_Anthem_003925867

                                                    3487
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3489 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003925881                   Insys_Anthem_003925881
Insys_Anthem_003925901                   Insys_Anthem_003925901
Insys_Anthem_003926055                   Insys_Anthem_003926055
Insys_Anthem_003926068                   Insys_Anthem_003926068
Insys_Anthem_003926097                   Insys_Anthem_003926097
Insys_Anthem_003926257                   Insys_Anthem_003926257
Insys_Anthem_003926384                   Insys_Anthem_003926384
Insys_Anthem_003926399                   Insys_Anthem_003926399
Insys_Anthem_003926404                   Insys_Anthem_003926404
Insys_Anthem_003926491                   Insys_Anthem_003926491
Insys_Anthem_003926492                   Insys_Anthem_003926492
Insys_Anthem_003926524                   Insys_Anthem_003926524
Insys_Anthem_003926544                   Insys_Anthem_003926544
Insys_Anthem_003926574                   Insys_Anthem_003926574
Insys_Anthem_003926615                   Insys_Anthem_003926615
Insys_Anthem_003926617                   Insys_Anthem_003926617
Insys_Anthem_003926623                   Insys_Anthem_003926623
Insys_Anthem_003926627                   Insys_Anthem_003926627
Insys_Anthem_003926631                   Insys_Anthem_003926631
Insys_Anthem_003926635                   Insys_Anthem_003926635
Insys_Anthem_003926676                   Insys_Anthem_003926676
Insys_Anthem_003926694                   Insys_Anthem_003926694
Insys_Anthem_003926802                   Insys_Anthem_003926802
Insys_Anthem_003926815                   Insys_Anthem_003926815
Insys_Anthem_003926873                   Insys_Anthem_003926873
Insys_Anthem_003926939                   Insys_Anthem_003926939
Insys_Anthem_003927066                   Insys_Anthem_003927066
Insys_Anthem_003927334                   Insys_Anthem_003927334
Insys_Anthem_003927356                   Insys_Anthem_003927356
Insys_Anthem_003927374                   Insys_Anthem_003927374
Insys_Anthem_003927547                   Insys_Anthem_003927547
Insys_Anthem_003927594                   Insys_Anthem_003927594
Insys_Anthem_003927607                   Insys_Anthem_003927607
Insys_Anthem_003927665                   Insys_Anthem_003927665
Insys_Anthem_003927686                   Insys_Anthem_003927686
Insys_Anthem_003927739                   Insys_Anthem_003927739
Insys_Anthem_003927778                   Insys_Anthem_003927778
Insys_Anthem_003927781                   Insys_Anthem_003927781
Insys_Anthem_003927820                   Insys_Anthem_003927820
Insys_Anthem_003927952                   Insys_Anthem_003927952
Insys_Anthem_003928073                   Insys_Anthem_003928073
Insys_Anthem_003928081                   Insys_Anthem_003928081
Insys_Anthem_003928203                   Insys_Anthem_003928203
Insys_Anthem_003928776                   Insys_Anthem_003928776
Insys_Anthem_003928844                   Insys_Anthem_003928844
Insys_Anthem_003928914                   Insys_Anthem_003928914
Insys_Anthem_003929075                   Insys_Anthem_003929075

                                                    3488
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3490 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003929082                   Insys_Anthem_003929082
Insys_Anthem_003929137                   Insys_Anthem_003929137
Insys_Anthem_003929143                   Insys_Anthem_003929143
Insys_Anthem_003929185                   Insys_Anthem_003929185
Insys_Anthem_003929217                   Insys_Anthem_003929217
Insys_Anthem_003929282                   Insys_Anthem_003929282
Insys_Anthem_003929375                   Insys_Anthem_003929375
Insys_Anthem_003929408                   Insys_Anthem_003929408
Insys_Anthem_003929430                   Insys_Anthem_003929430
Insys_Anthem_003929464                   Insys_Anthem_003929464
Insys_Anthem_003929499                   Insys_Anthem_003929499
Insys_Anthem_003929506                   Insys_Anthem_003929506
Insys_Anthem_003929563                   Insys_Anthem_003929563
Insys_Anthem_003929582                   Insys_Anthem_003929582
Insys_Anthem_003929630                   Insys_Anthem_003929630
Insys_Anthem_003929676                   Insys_Anthem_003929676
Insys_Anthem_003929716                   Insys_Anthem_003929716
Insys_Anthem_003929787                   Insys_Anthem_003929787
Insys_Anthem_003929848                   Insys_Anthem_003929848
Insys_Anthem_003929858                   Insys_Anthem_003929858
Insys_Anthem_003929919                   Insys_Anthem_003929919
Insys_Anthem_003929935                   Insys_Anthem_003929935
Insys_Anthem_003929968                   Insys_Anthem_003929968
Insys_Anthem_003929970                   Insys_Anthem_003929970
Insys_Anthem_003929975                   Insys_Anthem_003929975
Insys_Anthem_003930060                   Insys_Anthem_003930060
Insys_Anthem_003930112                   Insys_Anthem_003930112
Insys_Anthem_003930185                   Insys_Anthem_003930185
Insys_Anthem_003930270                   Insys_Anthem_003930270
Insys_Anthem_003930373                   Insys_Anthem_003930373
Insys_Anthem_003930404                   Insys_Anthem_003930404
Insys_Anthem_003930424                   Insys_Anthem_003930424
Insys_Anthem_003930433                   Insys_Anthem_003930433
Insys_Anthem_003930672                   Insys_Anthem_003930672
Insys_Anthem_003930683                   Insys_Anthem_003930683
Insys_Anthem_003930723                   Insys_Anthem_003930723
Insys_Anthem_003930752                   Insys_Anthem_003930752
Insys_Anthem_003930769                   Insys_Anthem_003930769
Insys_Anthem_003930774                   Insys_Anthem_003930774
Insys_Anthem_003930785                   Insys_Anthem_003930785
Insys_Anthem_003930801                   Insys_Anthem_003930801
Insys_Anthem_003930878                   Insys_Anthem_003930878
Insys_Anthem_003931160                   Insys_Anthem_003931160
Insys_Anthem_003931644                   Insys_Anthem_003931644
Insys_Anthem_003931989                   Insys_Anthem_003931989
Insys_Anthem_003932062                   Insys_Anthem_003932062
Insys_Anthem_003932202                   Insys_Anthem_003932202

                                                    3489
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3491 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003932231                   Insys_Anthem_003932231
Insys_Anthem_003932703                   Insys_Anthem_003932703
Insys_Anthem_003932735                   Insys_Anthem_003932735
Insys_Anthem_003932976                   Insys_Anthem_003932976
Insys_Anthem_003933039                   Insys_Anthem_003933039
Insys_Anthem_003933161                   Insys_Anthem_003933161
Insys_Anthem_003933347                   Insys_Anthem_003933347
Insys_Anthem_003933523                   Insys_Anthem_003933523
Insys_Anthem_003933828                   Insys_Anthem_003933828
Insys_Anthem_003933875                   Insys_Anthem_003933875
Insys_Anthem_003933905                   Insys_Anthem_003933905
Insys_Anthem_003934124                   Insys_Anthem_003934124
Insys_Anthem_003934150                   Insys_Anthem_003934150
Insys_Anthem_003934213                   Insys_Anthem_003934213
Insys_Anthem_003934249                   Insys_Anthem_003934249
Insys_Anthem_003934598                   Insys_Anthem_003934598
Insys_Anthem_003934615                   Insys_Anthem_003934615
Insys_Anthem_003934637                   Insys_Anthem_003934637
Insys_Anthem_003934678                   Insys_Anthem_003934678
Insys_Anthem_003934718                   Insys_Anthem_003934718
Insys_Anthem_003934750                   Insys_Anthem_003934750
Insys_Anthem_003934761                   Insys_Anthem_003934761
Insys_Anthem_003934782                   Insys_Anthem_003934782
Insys_Anthem_003934826                   Insys_Anthem_003934826
Insys_Anthem_003934842                   Insys_Anthem_003934842
Insys_Anthem_003934864                   Insys_Anthem_003934864
Insys_Anthem_003934879                   Insys_Anthem_003934879
Insys_Anthem_003934899                   Insys_Anthem_003934899
Insys_Anthem_003934975                   Insys_Anthem_003934975
Insys_Anthem_003935009                   Insys_Anthem_003935009
Insys_Anthem_003935048                   Insys_Anthem_003935048
Insys_Anthem_003935097                   Insys_Anthem_003935097
Insys_Anthem_003935145                   Insys_Anthem_003935145
Insys_Anthem_003935222                   Insys_Anthem_003935222
Insys_Anthem_003935314                   Insys_Anthem_003935314
Insys_Anthem_003935353                   Insys_Anthem_003935353
Insys_Anthem_003935399                   Insys_Anthem_003935399
Insys_Anthem_003935518                   Insys_Anthem_003935518
Insys_Anthem_003935543                   Insys_Anthem_003935543
Insys_Anthem_003935669                   Insys_Anthem_003935669
Insys_Anthem_003935700                   Insys_Anthem_003935700
Insys_Anthem_003935740                   Insys_Anthem_003935740
Insys_Anthem_003935913                   Insys_Anthem_003935913
Insys_Anthem_003936204                   Insys_Anthem_003936204
Insys_Anthem_003936335                   Insys_Anthem_003936335
Insys_Anthem_003936372                   Insys_Anthem_003936372
Insys_Anthem_003936409                   Insys_Anthem_003936409

                                                    3490
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3492 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003936428                   Insys_Anthem_003936428
Insys_Anthem_003936434                   Insys_Anthem_003936434
Insys_Anthem_003936443                   Insys_Anthem_003936443
Insys_Anthem_003936479                   Insys_Anthem_003936479
Insys_Anthem_003936567                   Insys_Anthem_003936567
Insys_Anthem_003936585                   Insys_Anthem_003936585
Insys_Anthem_003936657                   Insys_Anthem_003936657
Insys_Anthem_003936691                   Insys_Anthem_003936691
Insys_Anthem_003936696                   Insys_Anthem_003936696
Insys_Anthem_003936801                   Insys_Anthem_003936801
Insys_Anthem_003936943                   Insys_Anthem_003936943
Insys_Anthem_003936952                   Insys_Anthem_003936952
Insys_Anthem_003937013                   Insys_Anthem_003937013
Insys_Anthem_003937111                   Insys_Anthem_003937111
Insys_Anthem_003937124                   Insys_Anthem_003937124
Insys_Anthem_003937190                   Insys_Anthem_003937190
Insys_Anthem_003937197                   Insys_Anthem_003937197
Insys_Anthem_003937510                   Insys_Anthem_003937510
Insys_Anthem_003937514                   Insys_Anthem_003937514
Insys_Anthem_003937542                   Insys_Anthem_003937542
Insys_Anthem_003937602                   Insys_Anthem_003937602
Insys_Anthem_003937633                   Insys_Anthem_003937633
Insys_Anthem_003937720                   Insys_Anthem_003937720
Insys_Anthem_003937955                   Insys_Anthem_003937955
Insys_Anthem_003937958                   Insys_Anthem_003937958
Insys_Anthem_003938097                   Insys_Anthem_003938097
Insys_Anthem_003938178                   Insys_Anthem_003938178
Insys_Anthem_003938192                   Insys_Anthem_003938192
Insys_Anthem_003938230                   Insys_Anthem_003938230
Insys_Anthem_003938375                   Insys_Anthem_003938375
Insys_Anthem_003938420                   Insys_Anthem_003938420
Insys_Anthem_003938978                   Insys_Anthem_003938978
Insys_Anthem_003939190                   Insys_Anthem_003939190
Insys_Anthem_003939303                   Insys_Anthem_003939303
Insys_Anthem_003939359                   Insys_Anthem_003939359
Insys_Anthem_003939393                   Insys_Anthem_003939393
Insys_Anthem_003939417                   Insys_Anthem_003939417
Insys_Anthem_003939477                   Insys_Anthem_003939477
Insys_Anthem_003939480                   Insys_Anthem_003939480
Insys_Anthem_003939600                   Insys_Anthem_003939600
Insys_Anthem_003939618                   Insys_Anthem_003939618
Insys_Anthem_003939650                   Insys_Anthem_003939650
Insys_Anthem_003939688                   Insys_Anthem_003939688
Insys_Anthem_003939714                   Insys_Anthem_003939714
Insys_Anthem_003939742                   Insys_Anthem_003939742
Insys_Anthem_003939823                   Insys_Anthem_003939823
Insys_Anthem_003939850                   Insys_Anthem_003939850

                                                    3491
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3493 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003939876                   Insys_Anthem_003939876
Insys_Anthem_003939900                   Insys_Anthem_003939900
Insys_Anthem_003939937                   Insys_Anthem_003939937
Insys_Anthem_003939955                   Insys_Anthem_003939955
Insys_Anthem_003939967                   Insys_Anthem_003939967
Insys_Anthem_003939996                   Insys_Anthem_003939996
Insys_Anthem_003940136                   Insys_Anthem_003940136
Insys_Anthem_003940794                   Insys_Anthem_003940794
Insys_Anthem_003940809                   Insys_Anthem_003940809
Insys_Anthem_003940864                   Insys_Anthem_003940864
Insys_Anthem_003940891                   Insys_Anthem_003940891
Insys_Anthem_003941160                   Insys_Anthem_003941160
Insys_Anthem_003941211                   Insys_Anthem_003941211
Insys_Anthem_003941716                   Insys_Anthem_003941716
Insys_Anthem_003941719                   Insys_Anthem_003941719
Insys_Anthem_003941941                   Insys_Anthem_003941941
Insys_Anthem_003941978                   Insys_Anthem_003941978
Insys_Anthem_003942185                   Insys_Anthem_003942185
Insys_Anthem_003942425                   Insys_Anthem_003942425
Insys_Anthem_003942437                   Insys_Anthem_003942437
Insys_Anthem_003942444                   Insys_Anthem_003942444
Insys_Anthem_003942636                   Insys_Anthem_003942636
Insys_Anthem_003942637                   Insys_Anthem_003942637
Insys_Anthem_003942700                   Insys_Anthem_003942700
Insys_Anthem_003942928                   Insys_Anthem_003942928
Insys_Anthem_003942983                   Insys_Anthem_003942983
Insys_Anthem_003943030                   Insys_Anthem_003943030
Insys_Anthem_003943056                   Insys_Anthem_003943056
Insys_Anthem_003943111                   Insys_Anthem_003943111
Insys_Anthem_003943207                   Insys_Anthem_003943207
Insys_Anthem_003943261                   Insys_Anthem_003943261
Insys_Anthem_003943321                   Insys_Anthem_003943321
Insys_Anthem_003943424                   Insys_Anthem_003943424
Insys_Anthem_003943456                   Insys_Anthem_003943456
Insys_Anthem_003943484                   Insys_Anthem_003943484
Insys_Anthem_003943600                   Insys_Anthem_003943600
Insys_Anthem_003943820                   Insys_Anthem_003943820
Insys_Anthem_003943855                   Insys_Anthem_003943855
Insys_Anthem_003943903                   Insys_Anthem_003943903
Insys_Anthem_003943932                   Insys_Anthem_003943932
Insys_Anthem_003943954                   Insys_Anthem_003943954
Insys_Anthem_003943979                   Insys_Anthem_003943979
Insys_Anthem_003944091                   Insys_Anthem_003944091
Insys_Anthem_003944101                   Insys_Anthem_003944101
Insys_Anthem_003944131                   Insys_Anthem_003944131
Insys_Anthem_003944139                   Insys_Anthem_003944139
Insys_Anthem_003944158                   Insys_Anthem_003944158

                                                    3492
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3494 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003944163                   Insys_Anthem_003944163
Insys_Anthem_003944168                   Insys_Anthem_003944168
Insys_Anthem_003944233                   Insys_Anthem_003944233
Insys_Anthem_003944267                   Insys_Anthem_003944267
Insys_Anthem_003944298                   Insys_Anthem_003944298
Insys_Anthem_003944513                   Insys_Anthem_003944513
Insys_Anthem_003944606                   Insys_Anthem_003944606
Insys_Anthem_003944641                   Insys_Anthem_003944641
Insys_Anthem_003944931                   Insys_Anthem_003944931
Insys_Anthem_003944967                   Insys_Anthem_003944967
Insys_Anthem_003945022                   Insys_Anthem_003945022
Insys_Anthem_003945044                   Insys_Anthem_003945044
Insys_Anthem_003945051                   Insys_Anthem_003945051
Insys_Anthem_003945065                   Insys_Anthem_003945065
Insys_Anthem_003945116                   Insys_Anthem_003945116
Insys_Anthem_003945244                   Insys_Anthem_003945244
Insys_Anthem_003945320                   Insys_Anthem_003945320
Insys_Anthem_003945446                   Insys_Anthem_003945446
Insys_Anthem_003945454                   Insys_Anthem_003945454
Insys_Anthem_003945458                   Insys_Anthem_003945458
Insys_Anthem_003945485                   Insys_Anthem_003945485
Insys_Anthem_003945643                   Insys_Anthem_003945643
Insys_Anthem_003945759                   Insys_Anthem_003945759
Insys_Anthem_003945760                   Insys_Anthem_003945760
Insys_Anthem_003945869                   Insys_Anthem_003945869
Insys_Anthem_003946027                   Insys_Anthem_003946027
Insys_Anthem_003946285                   Insys_Anthem_003946285
Insys_Anthem_003946313                   Insys_Anthem_003946313
Insys_Anthem_003946366                   Insys_Anthem_003946366
Insys_Anthem_003946399                   Insys_Anthem_003946399
Insys_Anthem_003946431                   Insys_Anthem_003946431
Insys_Anthem_003946445                   Insys_Anthem_003946445
Insys_Anthem_003946506                   Insys_Anthem_003946506
Insys_Anthem_003946512                   Insys_Anthem_003946512
Insys_Anthem_003946526                   Insys_Anthem_003946526
Insys_Anthem_003946549                   Insys_Anthem_003946549
Insys_Anthem_003946565                   Insys_Anthem_003946565
Insys_Anthem_003946684                   Insys_Anthem_003946684
Insys_Anthem_003946745                   Insys_Anthem_003946745
Insys_Anthem_003946775                   Insys_Anthem_003946775
Insys_Anthem_003946779                   Insys_Anthem_003946779
Insys_Anthem_003946807                   Insys_Anthem_003946807
Insys_Anthem_003946839                   Insys_Anthem_003946839
Insys_Anthem_003946848                   Insys_Anthem_003946848
Insys_Anthem_003946874                   Insys_Anthem_003946874
Insys_Anthem_003946907                   Insys_Anthem_003946907
Insys_Anthem_003946914                   Insys_Anthem_003946914

                                                    3493
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3495 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003946927                   Insys_Anthem_003946927
Insys_Anthem_003946943                   Insys_Anthem_003946943
Insys_Anthem_003946944                   Insys_Anthem_003946944
Insys_Anthem_003947016                   Insys_Anthem_003947016
Insys_Anthem_003947050                   Insys_Anthem_003947050
Insys_Anthem_003947122                   Insys_Anthem_003947122
Insys_Anthem_003947132                   Insys_Anthem_003947132
Insys_Anthem_003947150                   Insys_Anthem_003947150
Insys_Anthem_003947175                   Insys_Anthem_003947175
Insys_Anthem_003947267                   Insys_Anthem_003947267
Insys_Anthem_003947296                   Insys_Anthem_003947296
Insys_Anthem_003947334                   Insys_Anthem_003947334
Insys_Anthem_003947346                   Insys_Anthem_003947346
Insys_Anthem_003947426                   Insys_Anthem_003947426
Insys_Anthem_003947430                   Insys_Anthem_003947430
Insys_Anthem_003947466                   Insys_Anthem_003947466
Insys_Anthem_003947471                   Insys_Anthem_003947471
Insys_Anthem_003947494                   Insys_Anthem_003947494
Insys_Anthem_003947501                   Insys_Anthem_003947501
Insys_Anthem_003947506                   Insys_Anthem_003947506
Insys_Anthem_003947597                   Insys_Anthem_003947597
Insys_Anthem_003947674                   Insys_Anthem_003947674
Insys_Anthem_003947757                   Insys_Anthem_003947757
Insys_Anthem_003947762                   Insys_Anthem_003947762
Insys_Anthem_003947800                   Insys_Anthem_003947800
Insys_Anthem_003947815                   Insys_Anthem_003947815
Insys_Anthem_003947826                   Insys_Anthem_003947826
Insys_Anthem_003947836                   Insys_Anthem_003947836
Insys_Anthem_003947841                   Insys_Anthem_003947841
Insys_Anthem_003947853                   Insys_Anthem_003947853
Insys_Anthem_003947879                   Insys_Anthem_003947879
Insys_Anthem_003947885                   Insys_Anthem_003947885
Insys_Anthem_003947911                   Insys_Anthem_003947911
Insys_Anthem_003947920                   Insys_Anthem_003947920
Insys_Anthem_003947985                   Insys_Anthem_003947985
Insys_Anthem_003948038                   Insys_Anthem_003948038
Insys_Anthem_003948209                   Insys_Anthem_003948209
Insys_Anthem_003948277                   Insys_Anthem_003948277
Insys_Anthem_003948304                   Insys_Anthem_003948304
Insys_Anthem_003948352                   Insys_Anthem_003948352
Insys_Anthem_003948356                   Insys_Anthem_003948356
Insys_Anthem_003948564                   Insys_Anthem_003948564
Insys_Anthem_003948575                   Insys_Anthem_003948575
Insys_Anthem_003948587                   Insys_Anthem_003948587
Insys_Anthem_003948700                   Insys_Anthem_003948700
Insys_Anthem_003948748                   Insys_Anthem_003948748
Insys_Anthem_003948814                   Insys_Anthem_003948814

                                                    3494
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3496 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003948863                   Insys_Anthem_003948863
Insys_Anthem_003948870                   Insys_Anthem_003948870
Insys_Anthem_003948938                   Insys_Anthem_003948938
Insys_Anthem_003948952                   Insys_Anthem_003948952
Insys_Anthem_003949000                   Insys_Anthem_003949000
Insys_Anthem_003949011                   Insys_Anthem_003949011
Insys_Anthem_003949149                   Insys_Anthem_003949149
Insys_Anthem_003949182                   Insys_Anthem_003949182
Insys_Anthem_003949212                   Insys_Anthem_003949212
Insys_Anthem_003949220                   Insys_Anthem_003949220
Insys_Anthem_003949242                   Insys_Anthem_003949242
Insys_Anthem_003949256                   Insys_Anthem_003949256
Insys_Anthem_003949269                   Insys_Anthem_003949269
Insys_Anthem_003949289                   Insys_Anthem_003949289
Insys_Anthem_003949345                   Insys_Anthem_003949345
Insys_Anthem_003949370                   Insys_Anthem_003949370
Insys_Anthem_003949383                   Insys_Anthem_003949383
Insys_Anthem_003949416                   Insys_Anthem_003949416
Insys_Anthem_003949418                   Insys_Anthem_003949418
Insys_Anthem_003949448                   Insys_Anthem_003949448
Insys_Anthem_003949457                   Insys_Anthem_003949457
Insys_Anthem_003949492                   Insys_Anthem_003949492
Insys_Anthem_003949543                   Insys_Anthem_003949543
Insys_Anthem_003949623                   Insys_Anthem_003949623
Insys_Anthem_003949639                   Insys_Anthem_003949639
Insys_Anthem_003949723                   Insys_Anthem_003949723
Insys_Anthem_003949917                   Insys_Anthem_003949917
Insys_Anthem_003949983                   Insys_Anthem_003949983
Insys_Anthem_003950036                   Insys_Anthem_003950036
Insys_Anthem_003950059                   Insys_Anthem_003950059
Insys_Anthem_003950078                   Insys_Anthem_003950078
Insys_Anthem_003950104                   Insys_Anthem_003950104
Insys_Anthem_003950127                   Insys_Anthem_003950127
Insys_Anthem_003950171                   Insys_Anthem_003950171
Insys_Anthem_003950368                   Insys_Anthem_003950368
Insys_Anthem_003950372                   Insys_Anthem_003950372
Insys_Anthem_003950413                   Insys_Anthem_003950413
Insys_Anthem_003950546                   Insys_Anthem_003950546
Insys_Anthem_003950557                   Insys_Anthem_003950557
Insys_Anthem_003950581                   Insys_Anthem_003950581
Insys_Anthem_003950612                   Insys_Anthem_003950612
Insys_Anthem_003950617                   Insys_Anthem_003950617
Insys_Anthem_003950624                   Insys_Anthem_003950624
Insys_Anthem_003950647                   Insys_Anthem_003950647
Insys_Anthem_003950652                   Insys_Anthem_003950652
Insys_Anthem_003950691                   Insys_Anthem_003950691
Insys_Anthem_003950764                   Insys_Anthem_003950764

                                                    3495
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3497 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003950795                   Insys_Anthem_003950795
Insys_Anthem_003950855                   Insys_Anthem_003950855
Insys_Anthem_003950884                   Insys_Anthem_003950884
Insys_Anthem_003950904                   Insys_Anthem_003950904
Insys_Anthem_003950916                   Insys_Anthem_003950916
Insys_Anthem_003950923                   Insys_Anthem_003950923
Insys_Anthem_003950956                   Insys_Anthem_003950956
Insys_Anthem_003950980                   Insys_Anthem_003950980
Insys_Anthem_003951022                   Insys_Anthem_003951022
Insys_Anthem_003951052                   Insys_Anthem_003951052
Insys_Anthem_003951085                   Insys_Anthem_003951085
Insys_Anthem_003951128                   Insys_Anthem_003951128
Insys_Anthem_003951158                   Insys_Anthem_003951158
Insys_Anthem_003951177                   Insys_Anthem_003951177
Insys_Anthem_003951193                   Insys_Anthem_003951193
Insys_Anthem_003951274                   Insys_Anthem_003951274
Insys_Anthem_003951288                   Insys_Anthem_003951288
Insys_Anthem_003951346                   Insys_Anthem_003951346
Insys_Anthem_003951360                   Insys_Anthem_003951360
Insys_Anthem_003951389                   Insys_Anthem_003951389
Insys_Anthem_003951391                   Insys_Anthem_003951391
Insys_Anthem_003951394                   Insys_Anthem_003951394
Insys_Anthem_003951441                   Insys_Anthem_003951441
Insys_Anthem_003951507                   Insys_Anthem_003951507
Insys_Anthem_003951850                   Insys_Anthem_003951850
Insys_Anthem_003951871                   Insys_Anthem_003951871
Insys_Anthem_003951927                   Insys_Anthem_003951927
Insys_Anthem_003952126                   Insys_Anthem_003952126
Insys_Anthem_003952174                   Insys_Anthem_003952174
Insys_Anthem_003952223                   Insys_Anthem_003952223
Insys_Anthem_003952290                   Insys_Anthem_003952290
Insys_Anthem_003952525                   Insys_Anthem_003952525
Insys_Anthem_003952587                   Insys_Anthem_003952587
Insys_Anthem_003952618                   Insys_Anthem_003952618
Insys_Anthem_003952626                   Insys_Anthem_003952626
Insys_Anthem_003952635                   Insys_Anthem_003952635
Insys_Anthem_003952652                   Insys_Anthem_003952652
Insys_Anthem_003952659                   Insys_Anthem_003952659
Insys_Anthem_003952675                   Insys_Anthem_003952675
Insys_Anthem_003952708                   Insys_Anthem_003952708
Insys_Anthem_003952793                   Insys_Anthem_003952793
Insys_Anthem_003953056                   Insys_Anthem_003953056
Insys_Anthem_003953074                   Insys_Anthem_003953074
Insys_Anthem_003953106                   Insys_Anthem_003953106
Insys_Anthem_003953112                   Insys_Anthem_003953112
Insys_Anthem_003953204                   Insys_Anthem_003953204
Insys_Anthem_003953296                   Insys_Anthem_003953296

                                                    3496
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3498 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003953320                   Insys_Anthem_003953320
Insys_Anthem_003953533                   Insys_Anthem_003953533
Insys_Anthem_003953565                   Insys_Anthem_003953565
Insys_Anthem_003953582                   Insys_Anthem_003953582
Insys_Anthem_003953628                   Insys_Anthem_003953628
Insys_Anthem_003953674                   Insys_Anthem_003953674
Insys_Anthem_003953765                   Insys_Anthem_003953765
Insys_Anthem_003953820                   Insys_Anthem_003953820
Insys_Anthem_003953854                   Insys_Anthem_003953854
Insys_Anthem_003953858                   Insys_Anthem_003953858
Insys_Anthem_003953863                   Insys_Anthem_003953863
Insys_Anthem_003953928                   Insys_Anthem_003953928
Insys_Anthem_003954014                   Insys_Anthem_003954014
Insys_Anthem_003954246                   Insys_Anthem_003954246
Insys_Anthem_003954386                   Insys_Anthem_003954386
Insys_Anthem_003954512                   Insys_Anthem_003954512
Insys_Anthem_003954629                   Insys_Anthem_003954629
Insys_Anthem_003954638                   Insys_Anthem_003954638
Insys_Anthem_003954675                   Insys_Anthem_003954675
Insys_Anthem_003954704                   Insys_Anthem_003954704
Insys_Anthem_003954706                   Insys_Anthem_003954706
Insys_Anthem_003954726                   Insys_Anthem_003954726
Insys_Anthem_003954849                   Insys_Anthem_003954849
Insys_Anthem_003954946                   Insys_Anthem_003954946
Insys_Anthem_003955007                   Insys_Anthem_003955007
Insys_Anthem_003955028                   Insys_Anthem_003955028
Insys_Anthem_003955074                   Insys_Anthem_003955074
Insys_Anthem_003955162                   Insys_Anthem_003955162
Insys_Anthem_003955349                   Insys_Anthem_003955349
Insys_Anthem_003955384                   Insys_Anthem_003955384
Insys_Anthem_003955391                   Insys_Anthem_003955391
Insys_Anthem_003955422                   Insys_Anthem_003955422
Insys_Anthem_003955443                   Insys_Anthem_003955443
Insys_Anthem_003955552                   Insys_Anthem_003955552
Insys_Anthem_003955633                   Insys_Anthem_003955633
Insys_Anthem_003955634                   Insys_Anthem_003955634
Insys_Anthem_003955735                   Insys_Anthem_003955735
Insys_Anthem_003955753                   Insys_Anthem_003955753
Insys_Anthem_003955763                   Insys_Anthem_003955763
Insys_Anthem_003955773                   Insys_Anthem_003955773
Insys_Anthem_003955787                   Insys_Anthem_003955787
Insys_Anthem_003955796                   Insys_Anthem_003955796
Insys_Anthem_003955823                   Insys_Anthem_003955823
Insys_Anthem_003955866                   Insys_Anthem_003955866
Insys_Anthem_003956033                   Insys_Anthem_003956033
Insys_Anthem_003956113                   Insys_Anthem_003956113
Insys_Anthem_003956123                   Insys_Anthem_003956123

                                                    3497
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3499 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003956150                   Insys_Anthem_003956150
Insys_Anthem_003956163                   Insys_Anthem_003956163
Insys_Anthem_003956181                   Insys_Anthem_003956181
Insys_Anthem_003956183                   Insys_Anthem_003956183
Insys_Anthem_003956209                   Insys_Anthem_003956209
Insys_Anthem_003956213                   Insys_Anthem_003956213
Insys_Anthem_003956243                   Insys_Anthem_003956243
Insys_Anthem_003956271                   Insys_Anthem_003956271
Insys_Anthem_003956302                   Insys_Anthem_003956302
Insys_Anthem_003956433                   Insys_Anthem_003956433
Insys_Anthem_003956565                   Insys_Anthem_003956565
Insys_Anthem_003956706                   Insys_Anthem_003956706
Insys_Anthem_003956731                   Insys_Anthem_003956731
Insys_Anthem_003956837                   Insys_Anthem_003956837
Insys_Anthem_003956907                   Insys_Anthem_003956907
Insys_Anthem_003956940                   Insys_Anthem_003956940
Insys_Anthem_003957003                   Insys_Anthem_003957003
Insys_Anthem_003957035                   Insys_Anthem_003957035
Insys_Anthem_003957062                   Insys_Anthem_003957062
Insys_Anthem_003957076                   Insys_Anthem_003957076
Insys_Anthem_003957118                   Insys_Anthem_003957118
Insys_Anthem_003957153                   Insys_Anthem_003957153
Insys_Anthem_003957230                   Insys_Anthem_003957230
Insys_Anthem_003957258                   Insys_Anthem_003957258
Insys_Anthem_003957420                   Insys_Anthem_003957420
Insys_Anthem_003957455                   Insys_Anthem_003957455
Insys_Anthem_003957481                   Insys_Anthem_003957481
Insys_Anthem_003957506                   Insys_Anthem_003957506
Insys_Anthem_003957584                   Insys_Anthem_003957584
Insys_Anthem_003957625                   Insys_Anthem_003957625
Insys_Anthem_003957741                   Insys_Anthem_003957741
Insys_Anthem_003957872                   Insys_Anthem_003957872
Insys_Anthem_003958014                   Insys_Anthem_003958014
Insys_Anthem_003958078                   Insys_Anthem_003958078
Insys_Anthem_003958119                   Insys_Anthem_003958119
Insys_Anthem_003958138                   Insys_Anthem_003958138
Insys_Anthem_003958163                   Insys_Anthem_003958163
Insys_Anthem_003958190                   Insys_Anthem_003958190
Insys_Anthem_003958210                   Insys_Anthem_003958210
Insys_Anthem_003958279                   Insys_Anthem_003958279
Insys_Anthem_003958285                   Insys_Anthem_003958285
Insys_Anthem_003958456                   Insys_Anthem_003958456
Insys_Anthem_003958534                   Insys_Anthem_003958534
Insys_Anthem_003958561                   Insys_Anthem_003958561
Insys_Anthem_003958571                   Insys_Anthem_003958571
Insys_Anthem_003958624                   Insys_Anthem_003958624
Insys_Anthem_003958629                   Insys_Anthem_003958629

                                                    3498
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3500 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003958719                   Insys_Anthem_003958719
Insys_Anthem_003958934                   Insys_Anthem_003958934
Insys_Anthem_003958964                   Insys_Anthem_003958964
Insys_Anthem_003959031                   Insys_Anthem_003959031
Insys_Anthem_003959107                   Insys_Anthem_003959107
Insys_Anthem_003959167                   Insys_Anthem_003959167
Insys_Anthem_003959175                   Insys_Anthem_003959175
Insys_Anthem_003959224                   Insys_Anthem_003959224
Insys_Anthem_003959284                   Insys_Anthem_003959284
Insys_Anthem_003959501                   Insys_Anthem_003959501
Insys_Anthem_003959599                   Insys_Anthem_003959599
Insys_Anthem_003959700                   Insys_Anthem_003959700
Insys_Anthem_003959701                   Insys_Anthem_003959701
Insys_Anthem_003959774                   Insys_Anthem_003959774
Insys_Anthem_003959829                   Insys_Anthem_003959829
Insys_Anthem_003959887                   Insys_Anthem_003959887
Insys_Anthem_003959949                   Insys_Anthem_003959949
Insys_Anthem_003960096                   Insys_Anthem_003960096
Insys_Anthem_003960125                   Insys_Anthem_003960125
Insys_Anthem_003960136                   Insys_Anthem_003960136
Insys_Anthem_003960155                   Insys_Anthem_003960155
Insys_Anthem_003960195                   Insys_Anthem_003960195
Insys_Anthem_003960244                   Insys_Anthem_003960244
Insys_Anthem_003960253                   Insys_Anthem_003960253
Insys_Anthem_003960303                   Insys_Anthem_003960303
Insys_Anthem_003960423                   Insys_Anthem_003960423
Insys_Anthem_003960453                   Insys_Anthem_003960453
Insys_Anthem_003960457                   Insys_Anthem_003960457
Insys_Anthem_003960555                   Insys_Anthem_003960555
Insys_Anthem_003960669                   Insys_Anthem_003960669
Insys_Anthem_003960672                   Insys_Anthem_003960672
Insys_Anthem_003960837                   Insys_Anthem_003960837
Insys_Anthem_003960854                   Insys_Anthem_003960854
Insys_Anthem_003961026                   Insys_Anthem_003961026
Insys_Anthem_003961036                   Insys_Anthem_003961036
Insys_Anthem_003961050                   Insys_Anthem_003961050
Insys_Anthem_003961139                   Insys_Anthem_003961139
Insys_Anthem_003961164                   Insys_Anthem_003961164
Insys_Anthem_003961207                   Insys_Anthem_003961207
Insys_Anthem_003961225                   Insys_Anthem_003961225
Insys_Anthem_003961258                   Insys_Anthem_003961258
Insys_Anthem_003961271                   Insys_Anthem_003961271
Insys_Anthem_003961283                   Insys_Anthem_003961283
Insys_Anthem_003961288                   Insys_Anthem_003961288
Insys_Anthem_003961291                   Insys_Anthem_003961291
Insys_Anthem_003961432                   Insys_Anthem_003961432
Insys_Anthem_003961487                   Insys_Anthem_003961487

                                                    3499
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3501 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003961492                   Insys_Anthem_003961492
Insys_Anthem_003961566                   Insys_Anthem_003961566
Insys_Anthem_003961579                   Insys_Anthem_003961579
Insys_Anthem_003961650                   Insys_Anthem_003961650
Insys_Anthem_003961651                   Insys_Anthem_003961651
Insys_Anthem_003961669                   Insys_Anthem_003961669
Insys_Anthem_003961699                   Insys_Anthem_003961699
Insys_Anthem_003961714                   Insys_Anthem_003961714
Insys_Anthem_003961857                   Insys_Anthem_003961857
Insys_Anthem_003961903                   Insys_Anthem_003961903
Insys_Anthem_003961947                   Insys_Anthem_003961947
Insys_Anthem_003961960                   Insys_Anthem_003961960
Insys_Anthem_003961970                   Insys_Anthem_003961970
Insys_Anthem_003962120                   Insys_Anthem_003962120
Insys_Anthem_003962210                   Insys_Anthem_003962210
Insys_Anthem_003962347                   Insys_Anthem_003962347
Insys_Anthem_003962406                   Insys_Anthem_003962406
Insys_Anthem_003962672                   Insys_Anthem_003962672
Insys_Anthem_003962789                   Insys_Anthem_003962789
Insys_Anthem_003962791                   Insys_Anthem_003962791
Insys_Anthem_003962824                   Insys_Anthem_003962824
Insys_Anthem_003962874                   Insys_Anthem_003962874
Insys_Anthem_003962879                   Insys_Anthem_003962879
Insys_Anthem_003962904                   Insys_Anthem_003962904
Insys_Anthem_003962916                   Insys_Anthem_003962916
Insys_Anthem_003963013                   Insys_Anthem_003963013
Insys_Anthem_003963138                   Insys_Anthem_003963138
Insys_Anthem_003963220                   Insys_Anthem_003963220
Insys_Anthem_003963245                   Insys_Anthem_003963245
Insys_Anthem_003963261                   Insys_Anthem_003963261
Insys_Anthem_003963279                   Insys_Anthem_003963279
Insys_Anthem_003963334                   Insys_Anthem_003963334
Insys_Anthem_003963400                   Insys_Anthem_003963400
Insys_Anthem_003963409                   Insys_Anthem_003963409
Insys_Anthem_003963441                   Insys_Anthem_003963441
Insys_Anthem_003963442                   Insys_Anthem_003963442
Insys_Anthem_003963481                   Insys_Anthem_003963481
Insys_Anthem_003963507                   Insys_Anthem_003963507
Insys_Anthem_003963665                   Insys_Anthem_003963665
Insys_Anthem_003963676                   Insys_Anthem_003963676
Insys_Anthem_003963708                   Insys_Anthem_003963708
Insys_Anthem_003963846                   Insys_Anthem_003963846
Insys_Anthem_003963889                   Insys_Anthem_003963889
Insys_Anthem_003963920                   Insys_Anthem_003963920
Insys_Anthem_003964007                   Insys_Anthem_003964007
Insys_Anthem_003964035                   Insys_Anthem_003964035
Insys_Anthem_003964160                   Insys_Anthem_003964160

                                                    3500
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3502 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003964256                   Insys_Anthem_003964256
Insys_Anthem_003964291                   Insys_Anthem_003964291
Insys_Anthem_003964379                   Insys_Anthem_003964379
Insys_Anthem_003964589                   Insys_Anthem_003964589
Insys_Anthem_003964833                   Insys_Anthem_003964833
Insys_Anthem_003964875                   Insys_Anthem_003964875
Insys_Anthem_003964964                   Insys_Anthem_003964964
Insys_Anthem_003965183                   Insys_Anthem_003965183
Insys_Anthem_003965529                   Insys_Anthem_003965529
Insys_Anthem_003965661                   Insys_Anthem_003965661
Insys_Anthem_003965732                   Insys_Anthem_003965732
Insys_Anthem_003965741                   Insys_Anthem_003965741
Insys_Anthem_003965794                   Insys_Anthem_003965794
Insys_Anthem_003965821                   Insys_Anthem_003965821
Insys_Anthem_003965946                   Insys_Anthem_003965946
Insys_Anthem_003966244                   Insys_Anthem_003966244
Insys_Anthem_003966445                   Insys_Anthem_003966445
Insys_Anthem_003966467                   Insys_Anthem_003966467
Insys_Anthem_003966587                   Insys_Anthem_003966587
Insys_Anthem_003966690                   Insys_Anthem_003966690
Insys_Anthem_003966960                   Insys_Anthem_003966960
Insys_Anthem_003967209                   Insys_Anthem_003967209
Insys_Anthem_003967215                   Insys_Anthem_003967215
Insys_Anthem_003967228                   Insys_Anthem_003967228
Insys_Anthem_003967310                   Insys_Anthem_003967310
Insys_Anthem_003967471                   Insys_Anthem_003967471
Insys_Anthem_003967507                   Insys_Anthem_003967507
Insys_Anthem_003967526                   Insys_Anthem_003967526
Insys_Anthem_003967540                   Insys_Anthem_003967540
Insys_Anthem_003967855                   Insys_Anthem_003967855
Insys_Anthem_003967856                   Insys_Anthem_003967856
Insys_Anthem_003967867                   Insys_Anthem_003967867
Insys_Anthem_003967982                   Insys_Anthem_003967982
Insys_Anthem_003967985                   Insys_Anthem_003967985
Insys_Anthem_003968019                   Insys_Anthem_003968019
Insys_Anthem_003968161                   Insys_Anthem_003968161
Insys_Anthem_003968226                   Insys_Anthem_003968226
Insys_Anthem_003968285                   Insys_Anthem_003968285
Insys_Anthem_003968374                   Insys_Anthem_003968374
Insys_Anthem_003968425                   Insys_Anthem_003968425
Insys_Anthem_003968460                   Insys_Anthem_003968460
Insys_Anthem_003968478                   Insys_Anthem_003968478
Insys_Anthem_003968491                   Insys_Anthem_003968491
Insys_Anthem_003968499                   Insys_Anthem_003968499
Insys_Anthem_003968508                   Insys_Anthem_003968508
Insys_Anthem_003968557                   Insys_Anthem_003968557
Insys_Anthem_003968618                   Insys_Anthem_003968618

                                                    3501
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3503 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003968721                   Insys_Anthem_003968721
Insys_Anthem_003968737                   Insys_Anthem_003968737
Insys_Anthem_003968745                   Insys_Anthem_003968745
Insys_Anthem_003968754                   Insys_Anthem_003968754
Insys_Anthem_003968772                   Insys_Anthem_003968772
Insys_Anthem_003968891                   Insys_Anthem_003968891
Insys_Anthem_003968956                   Insys_Anthem_003968956
Insys_Anthem_003969001                   Insys_Anthem_003969001
Insys_Anthem_003969034                   Insys_Anthem_003969034
Insys_Anthem_003969055                   Insys_Anthem_003969055
Insys_Anthem_003969088                   Insys_Anthem_003969088
Insys_Anthem_003969099                   Insys_Anthem_003969099
Insys_Anthem_003969138                   Insys_Anthem_003969138
Insys_Anthem_003969187                   Insys_Anthem_003969187
Insys_Anthem_003969215                   Insys_Anthem_003969215
Insys_Anthem_003969272                   Insys_Anthem_003969272
Insys_Anthem_003969419                   Insys_Anthem_003969419
Insys_Anthem_003969420                   Insys_Anthem_003969420
Insys_Anthem_003969430                   Insys_Anthem_003969430
Insys_Anthem_003969464                   Insys_Anthem_003969464
Insys_Anthem_003969481                   Insys_Anthem_003969481
Insys_Anthem_003969487                   Insys_Anthem_003969487
Insys_Anthem_003969517                   Insys_Anthem_003969517
Insys_Anthem_003969526                   Insys_Anthem_003969526
Insys_Anthem_003969608                   Insys_Anthem_003969608
Insys_Anthem_003969622                   Insys_Anthem_003969622
Insys_Anthem_003969654                   Insys_Anthem_003969654
Insys_Anthem_003969739                   Insys_Anthem_003969739
Insys_Anthem_003969765                   Insys_Anthem_003969765
Insys_Anthem_003969788                   Insys_Anthem_003969788
Insys_Anthem_003969810                   Insys_Anthem_003969810
Insys_Anthem_003969831                   Insys_Anthem_003969831
Insys_Anthem_003969861                   Insys_Anthem_003969861
Insys_Anthem_003969862                   Insys_Anthem_003969862
Insys_Anthem_003969959                   Insys_Anthem_003969959
Insys_Anthem_003970027                   Insys_Anthem_003970027
Insys_Anthem_003970099                   Insys_Anthem_003970099
Insys_Anthem_003970194                   Insys_Anthem_003970194
Insys_Anthem_003970409                   Insys_Anthem_003970409
Insys_Anthem_003970443                   Insys_Anthem_003970443
Insys_Anthem_003970453                   Insys_Anthem_003970453
Insys_Anthem_003970476                   Insys_Anthem_003970476
Insys_Anthem_003970523                   Insys_Anthem_003970523
Insys_Anthem_003970611                   Insys_Anthem_003970611
Insys_Anthem_003970640                   Insys_Anthem_003970640
Insys_Anthem_003970660                   Insys_Anthem_003970660
Insys_Anthem_003970746                   Insys_Anthem_003970746

                                                    3502
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3504 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003970837                   Insys_Anthem_003970837
Insys_Anthem_003970867                   Insys_Anthem_003970867
Insys_Anthem_003970905                   Insys_Anthem_003970905
Insys_Anthem_003970936                   Insys_Anthem_003970936
Insys_Anthem_003970948                   Insys_Anthem_003970948
Insys_Anthem_003970965                   Insys_Anthem_003970965
Insys_Anthem_003970979                   Insys_Anthem_003970979
Insys_Anthem_003970981                   Insys_Anthem_003970981
Insys_Anthem_003970995                   Insys_Anthem_003970995
Insys_Anthem_003970998                   Insys_Anthem_003970998
Insys_Anthem_003971078                   Insys_Anthem_003971078
Insys_Anthem_003971092                   Insys_Anthem_003971092
Insys_Anthem_003971153                   Insys_Anthem_003971153
Insys_Anthem_003971160                   Insys_Anthem_003971160
Insys_Anthem_003971238                   Insys_Anthem_003971238
Insys_Anthem_003971273                   Insys_Anthem_003971273
Insys_Anthem_003971313                   Insys_Anthem_003971313
Insys_Anthem_003971365                   Insys_Anthem_003971365
Insys_Anthem_003971556                   Insys_Anthem_003971556
Insys_Anthem_003971610                   Insys_Anthem_003971610
Insys_Anthem_003971862                   Insys_Anthem_003971862
Insys_Anthem_003971876                   Insys_Anthem_003971876
Insys_Anthem_003971920                   Insys_Anthem_003971920
Insys_Anthem_003971929                   Insys_Anthem_003971929
Insys_Anthem_003971945                   Insys_Anthem_003971945
Insys_Anthem_003971971                   Insys_Anthem_003971971
Insys_Anthem_003972122                   Insys_Anthem_003972122
Insys_Anthem_003972124                   Insys_Anthem_003972124
Insys_Anthem_003972193                   Insys_Anthem_003972193
Insys_Anthem_003972208                   Insys_Anthem_003972208
Insys_Anthem_003972279                   Insys_Anthem_003972279
Insys_Anthem_003972302                   Insys_Anthem_003972302
Insys_Anthem_003972317                   Insys_Anthem_003972317
Insys_Anthem_003972330                   Insys_Anthem_003972330
Insys_Anthem_003972463                   Insys_Anthem_003972463
Insys_Anthem_003972485                   Insys_Anthem_003972485
Insys_Anthem_003972569                   Insys_Anthem_003972569
Insys_Anthem_003972599                   Insys_Anthem_003972599
Insys_Anthem_003972621                   Insys_Anthem_003972621
Insys_Anthem_003972680                   Insys_Anthem_003972680
Insys_Anthem_003972784                   Insys_Anthem_003972784
Insys_Anthem_003972825                   Insys_Anthem_003972825
Insys_Anthem_003972922                   Insys_Anthem_003972922
Insys_Anthem_003973731                   Insys_Anthem_003973731
Insys_Anthem_003974454                   Insys_Anthem_003974454
Insys_Anthem_003975381                   Insys_Anthem_003975381
Insys_Anthem_003975467                   Insys_Anthem_003975467

                                                    3503
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3505 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003976007                   Insys_Anthem_003976007
Insys_Anthem_003979276                   Insys_Anthem_003979276
Insys_Anthem_003980172                   Insys_Anthem_003980172
Insys_Anthem_003980173                   Insys_Anthem_003980173
Insys_Anthem_003980176                   Insys_Anthem_003980176
Insys_Anthem_003980178                   Insys_Anthem_003980178
Insys_Anthem_003980179                   Insys_Anthem_003980179
Insys_Anthem_003980180                   Insys_Anthem_003980180
Insys_Anthem_003980182                   Insys_Anthem_003980182
Insys_Anthem_003980184                   Insys_Anthem_003980184
Insys_Anthem_003980186                   Insys_Anthem_003980186
Insys_Anthem_003980187                   Insys_Anthem_003980187
Insys_Anthem_003980188                   Insys_Anthem_003980188
Insys_Anthem_003980192                   Insys_Anthem_003980192
Insys_Anthem_003980193                   Insys_Anthem_003980193
Insys_Anthem_003980199                   Insys_Anthem_003980199
Insys_Anthem_003980200                   Insys_Anthem_003980200
Insys_Anthem_003980201                   Insys_Anthem_003980201
Insys_Anthem_003980202                   Insys_Anthem_003980202
Insys_Anthem_003980205                   Insys_Anthem_003980205
Insys_Anthem_003980207                   Insys_Anthem_003980207
Insys_Anthem_003980210                   Insys_Anthem_003980210
Insys_Anthem_003980211                   Insys_Anthem_003980211
Insys_Anthem_003980216                   Insys_Anthem_003980216
Insys_Anthem_003980217                   Insys_Anthem_003980217
Insys_Anthem_003980226                   Insys_Anthem_003980226
Insys_Anthem_003980227                   Insys_Anthem_003980227
Insys_Anthem_003980230                   Insys_Anthem_003980230
Insys_Anthem_003980236                   Insys_Anthem_003980236
Insys_Anthem_003980237                   Insys_Anthem_003980237
Insys_Anthem_003980240                   Insys_Anthem_003980240
Insys_Anthem_003980243                   Insys_Anthem_003980243
Insys_Anthem_003980244                   Insys_Anthem_003980244
Insys_Anthem_003980246                   Insys_Anthem_003980246
Insys_Anthem_003980247                   Insys_Anthem_003980247
Insys_Anthem_003980249                   Insys_Anthem_003980249
Insys_Anthem_003980252                   Insys_Anthem_003980252
Insys_Anthem_003980253                   Insys_Anthem_003980253
Insys_Anthem_003980255                   Insys_Anthem_003980255
Insys_Anthem_003980256                   Insys_Anthem_003980256
Insys_Anthem_003980258                   Insys_Anthem_003980258
Insys_Anthem_003980259                   Insys_Anthem_003980259
Insys_Anthem_003980261                   Insys_Anthem_003980261
Insys_Anthem_003980262                   Insys_Anthem_003980262
Insys_Anthem_003980263                   Insys_Anthem_003980263
Insys_Anthem_003980264                   Insys_Anthem_003980264
Insys_Anthem_003980265                   Insys_Anthem_003980265

                                                    3504
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3506 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003980266                   Insys_Anthem_003980266
Insys_Anthem_003980267                   Insys_Anthem_003980267
Insys_Anthem_003980268                   Insys_Anthem_003980268
Insys_Anthem_003980270                   Insys_Anthem_003980270
Insys_Anthem_003980271                   Insys_Anthem_003980271
Insys_Anthem_003980272                   Insys_Anthem_003980272
Insys_Anthem_003980276                   Insys_Anthem_003980276
Insys_Anthem_003980277                   Insys_Anthem_003980277
Insys_Anthem_003980279                   Insys_Anthem_003980279
Insys_Anthem_003980280                   Insys_Anthem_003980280
Insys_Anthem_003980281                   Insys_Anthem_003980281
Insys_Anthem_003980282                   Insys_Anthem_003980282
Insys_Anthem_003980283                   Insys_Anthem_003980283
Insys_Anthem_003980284                   Insys_Anthem_003980284
Insys_Anthem_003980287                   Insys_Anthem_003980287
Insys_Anthem_003980289                   Insys_Anthem_003980289
Insys_Anthem_003980291                   Insys_Anthem_003980291
Insys_Anthem_003980292                   Insys_Anthem_003980292
Insys_Anthem_003980294                   Insys_Anthem_003980294
Insys_Anthem_003980295                   Insys_Anthem_003980295
Insys_Anthem_003980296                   Insys_Anthem_003980296
Insys_Anthem_003980298                   Insys_Anthem_003980298
Insys_Anthem_003980299                   Insys_Anthem_003980299
Insys_Anthem_003980300                   Insys_Anthem_003980300
Insys_Anthem_003980301                   Insys_Anthem_003980301
Insys_Anthem_003980303                   Insys_Anthem_003980303
Insys_Anthem_003980304                   Insys_Anthem_003980304
Insys_Anthem_003980307                   Insys_Anthem_003980307
Insys_Anthem_003980308                   Insys_Anthem_003980308
Insys_Anthem_003980309                   Insys_Anthem_003980309
Insys_Anthem_003980310                   Insys_Anthem_003980310
Insys_Anthem_003980312                   Insys_Anthem_003980312
Insys_Anthem_003980313                   Insys_Anthem_003980313
Insys_Anthem_003980316                   Insys_Anthem_003980316
Insys_Anthem_003980318                   Insys_Anthem_003980318
Insys_Anthem_003980319                   Insys_Anthem_003980319
Insys_Anthem_003980321                   Insys_Anthem_003980321
Insys_Anthem_003980322                   Insys_Anthem_003980322
Insys_Anthem_003980323                   Insys_Anthem_003980323
Insys_Anthem_003980324                   Insys_Anthem_003980324
Insys_Anthem_003980325                   Insys_Anthem_003980325
Insys_Anthem_003980327                   Insys_Anthem_003980327
Insys_Anthem_003980328                   Insys_Anthem_003980328
Insys_Anthem_003980329                   Insys_Anthem_003980329
Insys_Anthem_003980330                   Insys_Anthem_003980330
Insys_Anthem_003980331                   Insys_Anthem_003980331
Insys_Anthem_003980333                   Insys_Anthem_003980333

                                                    3505
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3507 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003980337                   Insys_Anthem_003980337
Insys_Anthem_003980339                   Insys_Anthem_003980339
Insys_Anthem_003980341                   Insys_Anthem_003980341
Insys_Anthem_003980342                   Insys_Anthem_003980342
Insys_Anthem_003980343                   Insys_Anthem_003980343
Insys_Anthem_003980344                   Insys_Anthem_003980344
Insys_Anthem_003980347                   Insys_Anthem_003980347
Insys_Anthem_003980348                   Insys_Anthem_003980348
Insys_Anthem_003980350                   Insys_Anthem_003980350
Insys_Anthem_003980351                   Insys_Anthem_003980351
Insys_Anthem_003980352                   Insys_Anthem_003980352
Insys_Anthem_003980354                   Insys_Anthem_003980354
Insys_Anthem_003980355                   Insys_Anthem_003980355
Insys_Anthem_003980356                   Insys_Anthem_003980356
Insys_Anthem_003980359                   Insys_Anthem_003980359
Insys_Anthem_003980360                   Insys_Anthem_003980360
Insys_Anthem_003980361                   Insys_Anthem_003980361
Insys_Anthem_003980362                   Insys_Anthem_003980362
Insys_Anthem_003980363                   Insys_Anthem_003980363
Insys_Anthem_003980364                   Insys_Anthem_003980364
Insys_Anthem_003980365                   Insys_Anthem_003980365
Insys_Anthem_003980366                   Insys_Anthem_003980366
Insys_Anthem_003980368                   Insys_Anthem_003980368
Insys_Anthem_003980369                   Insys_Anthem_003980369
Insys_Anthem_003980370                   Insys_Anthem_003980370
Insys_Anthem_003980371                   Insys_Anthem_003980371
Insys_Anthem_003980372                   Insys_Anthem_003980372
Insys_Anthem_003980373                   Insys_Anthem_003980373
Insys_Anthem_003980374                   Insys_Anthem_003980374
Insys_Anthem_003980375                   Insys_Anthem_003980375
Insys_Anthem_003980377                   Insys_Anthem_003980377
Insys_Anthem_003980379                   Insys_Anthem_003980379
Insys_Anthem_003980380                   Insys_Anthem_003980380
Insys_Anthem_003980381                   Insys_Anthem_003980381
Insys_Anthem_003980383                   Insys_Anthem_003980383
Insys_Anthem_003980385                   Insys_Anthem_003980385
Insys_Anthem_003980387                   Insys_Anthem_003980387
Insys_Anthem_003980388                   Insys_Anthem_003980388
Insys_Anthem_003980389                   Insys_Anthem_003980389
Insys_Anthem_003980391                   Insys_Anthem_003980391
Insys_Anthem_003980392                   Insys_Anthem_003980392
Insys_Anthem_003980393                   Insys_Anthem_003980393
Insys_Anthem_003980394                   Insys_Anthem_003980394
Insys_Anthem_003980395                   Insys_Anthem_003980395
Insys_Anthem_003980396                   Insys_Anthem_003980396
Insys_Anthem_003980397                   Insys_Anthem_003980397
Insys_Anthem_003980398                   Insys_Anthem_003980398

                                                    3506
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3508 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003980399                   Insys_Anthem_003980399
Insys_Anthem_003980400                   Insys_Anthem_003980400
Insys_Anthem_003980401                   Insys_Anthem_003980401
Insys_Anthem_003980405                   Insys_Anthem_003980405
Insys_Anthem_003980414                   Insys_Anthem_003980414
Insys_Anthem_003980417                   Insys_Anthem_003980417
Insys_Anthem_003980425                   Insys_Anthem_003980425
Insys_Anthem_003980433                   Insys_Anthem_003980433
Insys_Anthem_003980438                   Insys_Anthem_003980438
Insys_Anthem_003980446                   Insys_Anthem_003980446
Insys_Anthem_003980473                   Insys_Anthem_003980473
Insys_Anthem_003980478                   Insys_Anthem_003980478
Insys_Anthem_003980480                   Insys_Anthem_003980480
Insys_Anthem_003980491                   Insys_Anthem_003980491
Insys_Anthem_003980492                   Insys_Anthem_003980492
Insys_Anthem_003980499                   Insys_Anthem_003980499
Insys_Anthem_003980507                   Insys_Anthem_003980507
Insys_Anthem_003980561                   Insys_Anthem_003980561
Insys_Anthem_003980609                   Insys_Anthem_003980609
Insys_Anthem_003980616                   Insys_Anthem_003980616
Insys_Anthem_003980623                   Insys_Anthem_003980623
Insys_Anthem_003980649                   Insys_Anthem_003980649
Insys_Anthem_003980659                   Insys_Anthem_003980659
Insys_Anthem_003980664                   Insys_Anthem_003980664
Insys_Anthem_003980665                   Insys_Anthem_003980665
Insys_Anthem_003980666                   Insys_Anthem_003980666
Insys_Anthem_003980667                   Insys_Anthem_003980667
Insys_Anthem_003980668                   Insys_Anthem_003980668
Insys_Anthem_003980669                   Insys_Anthem_003980669
Insys_Anthem_003980670                   Insys_Anthem_003980670
Insys_Anthem_003980671                   Insys_Anthem_003980671
Insys_Anthem_003980672                   Insys_Anthem_003980672
Insys_Anthem_003980673                   Insys_Anthem_003980673
Insys_Anthem_003980674                   Insys_Anthem_003980674
Insys_Anthem_003980675                   Insys_Anthem_003980675
Insys_Anthem_003980676                   Insys_Anthem_003980676
Insys_Anthem_003980677                   Insys_Anthem_003980677
Insys_Anthem_003980678                   Insys_Anthem_003980678
Insys_Anthem_003980679                   Insys_Anthem_003980679
Insys_Anthem_003980680                   Insys_Anthem_003980680
Insys_Anthem_003980682                   Insys_Anthem_003980682
Insys_Anthem_003980683                   Insys_Anthem_003980683
Insys_Anthem_003980684                   Insys_Anthem_003980684
Insys_Anthem_003980685                   Insys_Anthem_003980685
Insys_Anthem_003980686                   Insys_Anthem_003980686
Insys_Anthem_003980688                   Insys_Anthem_003980688
Insys_Anthem_003980689                   Insys_Anthem_003980689

                                                    3507
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3509 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003980690                   Insys_Anthem_003980690
Insys_Anthem_003980691                   Insys_Anthem_003980691
Insys_Anthem_003980692                   Insys_Anthem_003980692
Insys_Anthem_003980693                   Insys_Anthem_003980693
Insys_Anthem_003980694                   Insys_Anthem_003980694
Insys_Anthem_003980695                   Insys_Anthem_003980695
Insys_Anthem_003980696                   Insys_Anthem_003980696
Insys_Anthem_003980698                   Insys_Anthem_003980698
Insys_Anthem_003980699                   Insys_Anthem_003980699
Insys_Anthem_003980700                   Insys_Anthem_003980700
Insys_Anthem_003980704                   Insys_Anthem_003980704
Insys_Anthem_003980705                   Insys_Anthem_003980705
Insys_Anthem_003980710                   Insys_Anthem_003980710
Insys_Anthem_003980721                   Insys_Anthem_003980721
Insys_Anthem_003980731                   Insys_Anthem_003980731
Insys_Anthem_003980735                   Insys_Anthem_003980735
Insys_Anthem_003980748                   Insys_Anthem_003980748
Insys_Anthem_003980756                   Insys_Anthem_003980756
Insys_Anthem_003980764                   Insys_Anthem_003980764
Insys_Anthem_003980765                   Insys_Anthem_003980765
Insys_Anthem_003980804                   Insys_Anthem_003980804
Insys_Anthem_003980817                   Insys_Anthem_003980817
Insys_Anthem_003980836                   Insys_Anthem_003980836
Insys_Anthem_003980908                   Insys_Anthem_003980908
Insys_Anthem_003980915                   Insys_Anthem_003980915
Insys_Anthem_003980919                   Insys_Anthem_003980919
Insys_Anthem_003980925                   Insys_Anthem_003980925
Insys_Anthem_003980936                   Insys_Anthem_003980936
Insys_Anthem_003980953                   Insys_Anthem_003980953
Insys_Anthem_003980976                   Insys_Anthem_003980976
Insys_Anthem_003980977                   Insys_Anthem_003980977
Insys_Anthem_003980995                   Insys_Anthem_003980995
Insys_Anthem_003981035                   Insys_Anthem_003981035
Insys_Anthem_003981040                   Insys_Anthem_003981040
Insys_Anthem_003981075                   Insys_Anthem_003981075
Insys_Anthem_003981086                   Insys_Anthem_003981086
Insys_Anthem_003981093                   Insys_Anthem_003981093
Insys_Anthem_003981100                   Insys_Anthem_003981100
Insys_Anthem_003981101                   Insys_Anthem_003981101
Insys_Anthem_003981111                   Insys_Anthem_003981111
Insys_Anthem_003981112                   Insys_Anthem_003981112
Insys_Anthem_003981119                   Insys_Anthem_003981119
Insys_Anthem_003981120                   Insys_Anthem_003981120
Insys_Anthem_003981121                   Insys_Anthem_003981121
Insys_Anthem_003981122                   Insys_Anthem_003981122
Insys_Anthem_003981123                   Insys_Anthem_003981123
Insys_Anthem_003981124                   Insys_Anthem_003981124

                                                    3508
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3510 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003981125                   Insys_Anthem_003981125
Insys_Anthem_003981126                   Insys_Anthem_003981126
Insys_Anthem_003981127                   Insys_Anthem_003981127
Insys_Anthem_003981128                   Insys_Anthem_003981128
Insys_Anthem_003981130                   Insys_Anthem_003981130
Insys_Anthem_003981131                   Insys_Anthem_003981131
Insys_Anthem_003981132                   Insys_Anthem_003981132
Insys_Anthem_003981133                   Insys_Anthem_003981133
Insys_Anthem_003981135                   Insys_Anthem_003981135
Insys_Anthem_003981136                   Insys_Anthem_003981136
Insys_Anthem_003981140                   Insys_Anthem_003981140
Insys_Anthem_003981142                   Insys_Anthem_003981142
Insys_Anthem_003981143                   Insys_Anthem_003981143
Insys_Anthem_003981144                   Insys_Anthem_003981144
Insys_Anthem_003981145                   Insys_Anthem_003981145
Insys_Anthem_003981146                   Insys_Anthem_003981146
Insys_Anthem_003981147                   Insys_Anthem_003981147
Insys_Anthem_003981148                   Insys_Anthem_003981148
Insys_Anthem_003981149                   Insys_Anthem_003981149
Insys_Anthem_003981153                   Insys_Anthem_003981153
Insys_Anthem_003981156                   Insys_Anthem_003981156
Insys_Anthem_003981157                   Insys_Anthem_003981157
Insys_Anthem_003981158                   Insys_Anthem_003981158
Insys_Anthem_003981159                   Insys_Anthem_003981159
Insys_Anthem_003981160                   Insys_Anthem_003981160
Insys_Anthem_003981161                   Insys_Anthem_003981161
Insys_Anthem_003981162                   Insys_Anthem_003981162
Insys_Anthem_003981163                   Insys_Anthem_003981163
Insys_Anthem_003981164                   Insys_Anthem_003981164
Insys_Anthem_003981165                   Insys_Anthem_003981165
Insys_Anthem_003981166                   Insys_Anthem_003981166
Insys_Anthem_003981167                   Insys_Anthem_003981167
Insys_Anthem_003981168                   Insys_Anthem_003981168
Insys_Anthem_003981171                   Insys_Anthem_003981171
Insys_Anthem_003981172                   Insys_Anthem_003981172
Insys_Anthem_003981174                   Insys_Anthem_003981174
Insys_Anthem_003981176                   Insys_Anthem_003981176
Insys_Anthem_003981178                   Insys_Anthem_003981178
Insys_Anthem_003981181                   Insys_Anthem_003981181
Insys_Anthem_003981182                   Insys_Anthem_003981182
Insys_Anthem_003981184                   Insys_Anthem_003981184
Insys_Anthem_003981185                   Insys_Anthem_003981185
Insys_Anthem_003981187                   Insys_Anthem_003981187
Insys_Anthem_003981188                   Insys_Anthem_003981188
Insys_Anthem_003981189                   Insys_Anthem_003981189
Insys_Anthem_003981190                   Insys_Anthem_003981190
Insys_Anthem_003981191                   Insys_Anthem_003981191

                                                    3509
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3511 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003981200                   Insys_Anthem_003981200
Insys_Anthem_003981210                   Insys_Anthem_003981210
Insys_Anthem_003981216                   Insys_Anthem_003981216
Insys_Anthem_003981217                   Insys_Anthem_003981217
Insys_Anthem_003981228                   Insys_Anthem_003981228
Insys_Anthem_003981230                   Insys_Anthem_003981230
Insys_Anthem_003981231                   Insys_Anthem_003981231
Insys_Anthem_003981232                   Insys_Anthem_003981232
Insys_Anthem_003981233                   Insys_Anthem_003981233
Insys_Anthem_003981234                   Insys_Anthem_003981234
Insys_Anthem_003981235                   Insys_Anthem_003981235
Insys_Anthem_003981236                   Insys_Anthem_003981236
Insys_Anthem_003981237                   Insys_Anthem_003981237
Insys_Anthem_003981238                   Insys_Anthem_003981238
Insys_Anthem_003981239                   Insys_Anthem_003981239
Insys_Anthem_003981240                   Insys_Anthem_003981240
Insys_Anthem_003981241                   Insys_Anthem_003981241
Insys_Anthem_003981243                   Insys_Anthem_003981243
Insys_Anthem_003981244                   Insys_Anthem_003981244
Insys_Anthem_003981245                   Insys_Anthem_003981245
Insys_Anthem_003981246                   Insys_Anthem_003981246
Insys_Anthem_003981248                   Insys_Anthem_003981248
Insys_Anthem_003981249                   Insys_Anthem_003981249
Insys_Anthem_003981251                   Insys_Anthem_003981251
Insys_Anthem_003981256                   Insys_Anthem_003981256
Insys_Anthem_003981261                   Insys_Anthem_003981261
Insys_Anthem_003981270                   Insys_Anthem_003981270
Insys_Anthem_003981274                   Insys_Anthem_003981274
Insys_Anthem_003981277                   Insys_Anthem_003981277
Insys_Anthem_003981292                   Insys_Anthem_003981292
Insys_Anthem_003981301                   Insys_Anthem_003981301
Insys_Anthem_003981305                   Insys_Anthem_003981305
Insys_Anthem_003981336                   Insys_Anthem_003981336
Insys_Anthem_003981357                   Insys_Anthem_003981357
Insys_Anthem_003981384                   Insys_Anthem_003981384
Insys_Anthem_003981415                   Insys_Anthem_003981415
Insys_Anthem_003981421                   Insys_Anthem_003981421
Insys_Anthem_003981456                   Insys_Anthem_003981456
Insys_Anthem_003981465                   Insys_Anthem_003981465
Insys_Anthem_003981472                   Insys_Anthem_003981472
Insys_Anthem_003981486                   Insys_Anthem_003981486
Insys_Anthem_003981487                   Insys_Anthem_003981487
Insys_Anthem_003981496                   Insys_Anthem_003981496
Insys_Anthem_003981500                   Insys_Anthem_003981500
Insys_Anthem_003981511                   Insys_Anthem_003981511
Insys_Anthem_003981519                   Insys_Anthem_003981519
Insys_Anthem_003981521                   Insys_Anthem_003981521

                                                    3510
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3512 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003981525                   Insys_Anthem_003981525
Insys_Anthem_003981530                   Insys_Anthem_003981530
Insys_Anthem_003981532                   Insys_Anthem_003981532
Insys_Anthem_003981533                   Insys_Anthem_003981533
Insys_Anthem_003981539                   Insys_Anthem_003981539
Insys_Anthem_003981550                   Insys_Anthem_003981550
Insys_Anthem_003981554                   Insys_Anthem_003981554
Insys_Anthem_003981581                   Insys_Anthem_003981581
Insys_Anthem_003981641                   Insys_Anthem_003981641
Insys_Anthem_003981642                   Insys_Anthem_003981642
Insys_Anthem_003981697                   Insys_Anthem_003981697
Insys_Anthem_003981698                   Insys_Anthem_003981698
Insys_Anthem_003981715                   Insys_Anthem_003981715
Insys_Anthem_003981734                   Insys_Anthem_003981734
Insys_Anthem_003981783                   Insys_Anthem_003981783
Insys_Anthem_003981784                   Insys_Anthem_003981784
Insys_Anthem_003981785                   Insys_Anthem_003981785
Insys_Anthem_003981786                   Insys_Anthem_003981786
Insys_Anthem_003981787                   Insys_Anthem_003981787
Insys_Anthem_003981788                   Insys_Anthem_003981788
Insys_Anthem_003981789                   Insys_Anthem_003981789
Insys_Anthem_003981799                   Insys_Anthem_003981799
Insys_Anthem_003981818                   Insys_Anthem_003981818
Insys_Anthem_003981828                   Insys_Anthem_003981828
Insys_Anthem_003981834                   Insys_Anthem_003981834
Insys_Anthem_003981838                   Insys_Anthem_003981838
Insys_Anthem_003981844                   Insys_Anthem_003981844
Insys_Anthem_003981848                   Insys_Anthem_003981848
Insys_Anthem_003981849                   Insys_Anthem_003981849
Insys_Anthem_003981850                   Insys_Anthem_003981850
Insys_Anthem_003981858                   Insys_Anthem_003981858
Insys_Anthem_003981869                   Insys_Anthem_003981869
Insys_Anthem_003981873                   Insys_Anthem_003981873
Insys_Anthem_003981909                   Insys_Anthem_003981909
Insys_Anthem_003981912                   Insys_Anthem_003981912
Insys_Anthem_003981950                   Insys_Anthem_003981950
Insys_Anthem_003981951                   Insys_Anthem_003981951
Insys_Anthem_003981953                   Insys_Anthem_003981953
Insys_Anthem_003981972                   Insys_Anthem_003981972
Insys_Anthem_003981988                   Insys_Anthem_003981988
Insys_Anthem_003982001                   Insys_Anthem_003982001
Insys_Anthem_003982003                   Insys_Anthem_003982003
Insys_Anthem_003982004                   Insys_Anthem_003982004
Insys_Anthem_003982005                   Insys_Anthem_003982005
Insys_Anthem_003982007                   Insys_Anthem_003982007
Insys_Anthem_003982008                   Insys_Anthem_003982008
Insys_Anthem_003982009                   Insys_Anthem_003982009

                                                    3511
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3513 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003982010                   Insys_Anthem_003982010
Insys_Anthem_003982011                   Insys_Anthem_003982011
Insys_Anthem_003982013                   Insys_Anthem_003982013
Insys_Anthem_003982014                   Insys_Anthem_003982014
Insys_Anthem_003982015                   Insys_Anthem_003982015
Insys_Anthem_003982017                   Insys_Anthem_003982017
Insys_Anthem_003982018                   Insys_Anthem_003982018
Insys_Anthem_003982019                   Insys_Anthem_003982019
Insys_Anthem_003982021                   Insys_Anthem_003982021
Insys_Anthem_003982022                   Insys_Anthem_003982022
Insys_Anthem_003982023                   Insys_Anthem_003982023
Insys_Anthem_003982024                   Insys_Anthem_003982024
Insys_Anthem_003982025                   Insys_Anthem_003982025
Insys_Anthem_003982026                   Insys_Anthem_003982026
Insys_Anthem_003982027                   Insys_Anthem_003982027
Insys_Anthem_003982087                   Insys_Anthem_003982087
Insys_Anthem_003982266                   Insys_Anthem_003982266
Insys_Anthem_003982396                   Insys_Anthem_003982396
Insys_Anthem_003982466                   Insys_Anthem_003982466
Insys_Anthem_003982550                   Insys_Anthem_003982550
Insys_Anthem_003982562                   Insys_Anthem_003982562
Insys_Anthem_003982565                   Insys_Anthem_003982565
Insys_Anthem_003982573                   Insys_Anthem_003982573
Insys_Anthem_003982576                   Insys_Anthem_003982576
Insys_Anthem_003982581                   Insys_Anthem_003982581
Insys_Anthem_003982591                   Insys_Anthem_003982591
Insys_Anthem_003982628                   Insys_Anthem_003982628
Insys_Anthem_003982635                   Insys_Anthem_003982635
Insys_Anthem_003982652                   Insys_Anthem_003982652
Insys_Anthem_003982657                   Insys_Anthem_003982657
Insys_Anthem_003982666                   Insys_Anthem_003982666
Insys_Anthem_003982672                   Insys_Anthem_003982672
Insys_Anthem_003982677                   Insys_Anthem_003982677
Insys_Anthem_003982683                   Insys_Anthem_003982683
Insys_Anthem_003982689                   Insys_Anthem_003982689
Insys_Anthem_003982698                   Insys_Anthem_003982698
Insys_Anthem_003982705                   Insys_Anthem_003982705
Insys_Anthem_003982710                   Insys_Anthem_003982710
Insys_Anthem_003982713                   Insys_Anthem_003982713
Insys_Anthem_003982718                   Insys_Anthem_003982718
Insys_Anthem_003982725                   Insys_Anthem_003982725
Insys_Anthem_003982726                   Insys_Anthem_003982726
Insys_Anthem_003982734                   Insys_Anthem_003982734
Insys_Anthem_003982744                   Insys_Anthem_003982744
Insys_Anthem_003982752                   Insys_Anthem_003982752
Insys_Anthem_003982767                   Insys_Anthem_003982767
Insys_Anthem_003982774                   Insys_Anthem_003982774

                                                    3512
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3514 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003982784                   Insys_Anthem_003982784
Insys_Anthem_003982789                   Insys_Anthem_003982789
Insys_Anthem_003982797                   Insys_Anthem_003982797
Insys_Anthem_003982803                   Insys_Anthem_003982803
Insys_Anthem_003982815                   Insys_Anthem_003982815
Insys_Anthem_003982817                   Insys_Anthem_003982817
Insys_Anthem_003982818                   Insys_Anthem_003982818
Insys_Anthem_003982830                   Insys_Anthem_003982830
Insys_Anthem_003982834                   Insys_Anthem_003982834
Insys_Anthem_003982842                   Insys_Anthem_003982842
Insys_Anthem_003982843                   Insys_Anthem_003982843
Insys_Anthem_003982847                   Insys_Anthem_003982847
Insys_Anthem_003982854                   Insys_Anthem_003982854
Insys_Anthem_003982858                   Insys_Anthem_003982858
Insys_Anthem_003982870                   Insys_Anthem_003982870
Insys_Anthem_003982884                   Insys_Anthem_003982884
Insys_Anthem_003982898                   Insys_Anthem_003982898
Insys_Anthem_003982899                   Insys_Anthem_003982899
Insys_Anthem_003982904                   Insys_Anthem_003982904
Insys_Anthem_003982913                   Insys_Anthem_003982913
Insys_Anthem_003982918                   Insys_Anthem_003982918
Insys_Anthem_003982928                   Insys_Anthem_003982928
Insys_Anthem_003982934                   Insys_Anthem_003982934
Insys_Anthem_003982957                   Insys_Anthem_003982957
Insys_Anthem_003982962                   Insys_Anthem_003982962
Insys_Anthem_003982966                   Insys_Anthem_003982966
Insys_Anthem_003982974                   Insys_Anthem_003982974
Insys_Anthem_003982980                   Insys_Anthem_003982980
Insys_Anthem_003982984                   Insys_Anthem_003982984
Insys_Anthem_003982987                   Insys_Anthem_003982987
Insys_Anthem_003983005                   Insys_Anthem_003983005
Insys_Anthem_003983011                   Insys_Anthem_003983011
Insys_Anthem_003983012                   Insys_Anthem_003983012
Insys_Anthem_003983018                   Insys_Anthem_003983018
Insys_Anthem_003983034                   Insys_Anthem_003983034
Insys_Anthem_003983036                   Insys_Anthem_003983036
Insys_Anthem_003983046                   Insys_Anthem_003983046
Insys_Anthem_003983052                   Insys_Anthem_003983052
Insys_Anthem_003983062                   Insys_Anthem_003983062
Insys_Anthem_003983063                   Insys_Anthem_003983063
Insys_Anthem_003983069                   Insys_Anthem_003983069
Insys_Anthem_003983076                   Insys_Anthem_003983076
Insys_Anthem_003983118                   Insys_Anthem_003983118
Insys_Anthem_003983125                   Insys_Anthem_003983125
Insys_Anthem_003983148                   Insys_Anthem_003983148
Insys_Anthem_003983168                   Insys_Anthem_003983168
Insys_Anthem_003983184                   Insys_Anthem_003983184

                                                    3513
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3515 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003983188                   Insys_Anthem_003983188
Insys_Anthem_003983192                   Insys_Anthem_003983192
Insys_Anthem_003983202                   Insys_Anthem_003983202
Insys_Anthem_003983240                   Insys_Anthem_003983240
Insys_Anthem_003983255                   Insys_Anthem_003983255
Insys_Anthem_003983287                   Insys_Anthem_003983287
Insys_Anthem_003983294                   Insys_Anthem_003983294
Insys_Anthem_003983302                   Insys_Anthem_003983302
Insys_Anthem_003983308                   Insys_Anthem_003983308
Insys_Anthem_003983314                   Insys_Anthem_003983314
Insys_Anthem_003983320                   Insys_Anthem_003983320
Insys_Anthem_003983368                   Insys_Anthem_003983368
Insys_Anthem_003983377                   Insys_Anthem_003983377
Insys_Anthem_003983380                   Insys_Anthem_003983380
Insys_Anthem_003983381                   Insys_Anthem_003983381
Insys_Anthem_003983434                   Insys_Anthem_003983434
Insys_Anthem_003983445                   Insys_Anthem_003983445
Insys_Anthem_003983451                   Insys_Anthem_003983451
Insys_Anthem_003983541                   Insys_Anthem_003983544
Insys_Anthem_003984010                   Insys_Anthem_003984013
Insys_Anthem_003984572                   Insys_Anthem_003984575
Insys_Anthem_003985726                   Insys_Anthem_003985728
Insys_Anthem_003985869                   Insys_Anthem_003985873
Insys_Anthem_003985906                   Insys_Anthem_003985907
Insys_Anthem_003986339                   Insys_Anthem_003986339
Insys_Anthem_003986341                   Insys_Anthem_003986345
Insys_Anthem_003986350                   Insys_Anthem_003986354
Insys_Anthem_003987075                   Insys_Anthem_003987135
Insys_Anthem_003987136                   Insys_Anthem_003987197
Insys_Anthem_003987198                   Insys_Anthem_003987258
Insys_Anthem_003987415                   Insys_Anthem_003987448
Insys_Anthem_003987547                   Insys_Anthem_003987653
Insys_Anthem_003987675                   Insys_Anthem_003988350
Insys_Anthem_003988688                   Insys_Anthem_003988755
Insys_Anthem_003988756                   Insys_Anthem_003988994
Insys_Anthem_003989220                   Insys_Anthem_003989239
Insys_Anthem_003989246                   Insys_Anthem_003990931
Insys_Anthem_003990932                   Insys_Anthem_003991761
Insys_Anthem_003991857                   Insys_Anthem_003991887
Insys_Anthem_003991898                   Insys_Anthem_003991928
Insys_Anthem_003992166                   Insys_Anthem_003992185
Insys_Anthem_003992336                   Insys_Anthem_003992336
Insys_Anthem_003992716                   Insys_Anthem_003992733
Insys_Anthem_003992734                   Insys_Anthem_003992757
Insys_Anthem_003992845                   Insys_Anthem_003992871
Insys_Anthem_003992909                   Insys_Anthem_003992935
Insys_Anthem_003993174                   Insys_Anthem_003993205

                                                    3514
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3516 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_003993326                   Insys_Anthem_003993392
Insys_Anthem_003993492                   Insys_Anthem_003993494
Insys_Anthem_003993960                   Insys_Anthem_003993969
Insys_Anthem_003994116                   Insys_Anthem_003994140
Insys_Anthem_003994146                   Insys_Anthem_003994170
Insys_Anthem_003994172                   Insys_Anthem_003994174
Insys_Anthem_003995304                   Insys_Anthem_003995355
Insys_Anthem_003996186                   Insys_Anthem_003996482
Insys_Anthem_003996483                   Insys_Anthem_003996602
Insys_Anthem_003996603                   Insys_Anthem_003996873
Insys_Anthem_003997429                   Insys_Anthem_003997449
Insys_Anthem_003997577                   Insys_Anthem_003997589
Insys_Anthem_003997610                   Insys_Anthem_003997662
Insys_Anthem_003997688                   Insys_Anthem_003997740
Insys_Anthem_003998665                   Insys_Anthem_003998728
Insys_Anthem_003998729                   Insys_Anthem_003998765
Insys_Anthem_003998891                   Insys_Anthem_003998954
Insys_Anthem_003999924                   Insys_Anthem_003999924
Insys_Anthem_004000312                   Insys_Anthem_004000323
Insys_Anthem_004000484                   Insys_Anthem_004000522
Insys_Anthem_004000523                   Insys_Anthem_004000569
Insys_Anthem_004001167                   Insys_Anthem_004001937
Insys_Anthem_004002329                   Insys_Anthem_004002330
Insys_Anthem_004002342                   Insys_Anthem_004002348
Insys_Anthem_004002349                   Insys_Anthem_004002355
Insys_Anthem_004002359                   Insys_Anthem_004002364
Insys_Anthem_004002365                   Insys_Anthem_004002371
Insys_Anthem_004002474                   Insys_Anthem_004002559
Insys_Anthem_004002852                   Insys_Anthem_004002862
Insys_Anthem_004003213                   Insys_Anthem_004003232
Insys_Anthem_004003375                   Insys_Anthem_004003659
Insys_Anthem_004003927                   Insys_Anthem_004003967
Insys_Anthem_004006085                   Insys_Anthem_004006920
Insys_Anthem_004008690                   Insys_Anthem_004009107
Insys_Anthem_004010140                   Insys_Anthem_004010161
Insys_Anthem_004012238                   Insys_Anthem_004012244
Insys_Anthem_004012545                   Insys_Anthem_004012551
Insys_Anthem_004012555                   Insys_Anthem_004012561
Insys_Anthem_004013249                   Insys_Anthem_004013250
Insys_Anthem_004013988                   Insys_Anthem_004013991
Insys_Anthem_004014028                   Insys_Anthem_004014031
Insys_Anthem_004014032                   Insys_Anthem_004014035
Insys_Anthem_004014084                   Insys_Anthem_004014088
Insys_Anthem_004014089                   Insys_Anthem_004014094
Insys_Anthem_004014257                   Insys_Anthem_004014262
Insys_Anthem_004014274                   Insys_Anthem_004014279
Insys_Anthem_004014343                   Insys_Anthem_004014349

                                                    3515
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3517 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004014350                   Insys_Anthem_004014356
Insys_Anthem_004014399                   Insys_Anthem_004014405
Insys_Anthem_004014406                   Insys_Anthem_004014446
Insys_Anthem_004014447                   Insys_Anthem_004014454
Insys_Anthem_004014579                   Insys_Anthem_004014632
Insys_Anthem_004015037                   Insys_Anthem_004015040
Insys_Anthem_004015166                   Insys_Anthem_004015186
Insys_Anthem_004015616                   Insys_Anthem_004015659
Insys_Anthem_004015843                   Insys_Anthem_004015853
Insys_Anthem_004016657                   Insys_Anthem_004016677
Insys_Anthem_004016751                   Insys_Anthem_004016771
Insys_Anthem_004016820                   Insys_Anthem_004016831
Insys_Anthem_004016832                   Insys_Anthem_004016972
Insys_Anthem_004016973                   Insys_Anthem_004017134
Insys_Anthem_004017135                   Insys_Anthem_004017142
Insys_Anthem_004017143                   Insys_Anthem_004017155
Insys_Anthem_004017156                   Insys_Anthem_004017163
Insys_Anthem_004017164                   Insys_Anthem_004017306
Insys_Anthem_004017307                   Insys_Anthem_004017317
Insys_Anthem_004017318                   Insys_Anthem_004017333
Insys_Anthem_004018021                   Insys_Anthem_004018036
Insys_Anthem_004018974                   Insys_Anthem_004018997
Insys_Anthem_004019215                   Insys_Anthem_004019226
Insys_Anthem_004019261                   Insys_Anthem_004019320
Insys_Anthem_004019353                   Insys_Anthem_004019483
Insys_Anthem_004019484                   Insys_Anthem_004019615
Insys_Anthem_004019621                   Insys_Anthem_004019751
Insys_Anthem_004019752                   Insys_Anthem_004019883
Insys_Anthem_004019889                   Insys_Anthem_004020019
Insys_Anthem_004020020                   Insys_Anthem_004020151
Insys_Anthem_004020157                   Insys_Anthem_004020287
Insys_Anthem_004020288                   Insys_Anthem_004020419
Insys_Anthem_004020452                   Insys_Anthem_004020459
Insys_Anthem_004020572                   Insys_Anthem_004020588
Insys_Anthem_004020856                   Insys_Anthem_004020860
Insys_Anthem_004020863                   Insys_Anthem_004020867
Insys_Anthem_004021150                   Insys_Anthem_004021192
Insys_Anthem_004021417                   Insys_Anthem_004021419
Insys_Anthem_004021420                   Insys_Anthem_004021422
Insys_Anthem_004021779                   Insys_Anthem_004021791
Insys_Anthem_004022733                   Insys_Anthem_004022884
Insys_Anthem_004024125                   Insys_Anthem_004024142
Insys_Anthem_004024143                   Insys_Anthem_004024163
Insys_Anthem_004024164                   Insys_Anthem_004024182
Insys_Anthem_004024183                   Insys_Anthem_004024204
Insys_Anthem_004024205                   Insys_Anthem_004024215
Insys_Anthem_004024216                   Insys_Anthem_004024238

                                                    3516
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3518 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004024239                   Insys_Anthem_004024250
Insys_Anthem_004024251                   Insys_Anthem_004024268
Insys_Anthem_004024269                   Insys_Anthem_004024281
Insys_Anthem_004024497                   Insys_Anthem_004025011
Insys_Anthem_004025790                   Insys_Anthem_004026857
Insys_Anthem_004026858                   Insys_Anthem_004026916
Insys_Anthem_004026917                   Insys_Anthem_004026955
Insys_Anthem_004027141                   Insys_Anthem_004027157
Insys_Anthem_004027158                   Insys_Anthem_004027181
Insys_Anthem_004027406                   Insys_Anthem_004027432
Insys_Anthem_004027433                   Insys_Anthem_004027686
Insys_Anthem_004027867                   Insys_Anthem_004027962
Insys_Anthem_004028198                   Insys_Anthem_004028236
Insys_Anthem_004028237                   Insys_Anthem_004028283
Insys_Anthem_004028288                   Insys_Anthem_004028400
Insys_Anthem_004028518                   Insys_Anthem_004028521
Insys_Anthem_004029131                   Insys_Anthem_004031104
Insys_Anthem_004031115                   Insys_Anthem_004031203
Insys_Anthem_004031206                   Insys_Anthem_004031244
Insys_Anthem_004031287                   Insys_Anthem_004031305
Insys_Anthem_004031415                   Insys_Anthem_004031696
Insys_Anthem_004032233                   Insys_Anthem_004032306
Insys_Anthem_004032329                   Insys_Anthem_004032369
Insys_Anthem_004032378                   Insys_Anthem_004033448
Insys_Anthem_004033582                   Insys_Anthem_004033618
Insys_Anthem_004033681                   Insys_Anthem_004033727
Insys_Anthem_004033728                   Insys_Anthem_004033770
Insys_Anthem_004033822                   Insys_Anthem_004033870
Insys_Anthem_004033871                   Insys_Anthem_004033906
Insys_Anthem_004033971                   Insys_Anthem_004034047
Insys_Anthem_004034062                   Insys_Anthem_004035094
Insys_Anthem_004035158                   Insys_Anthem_004036297
Insys_Anthem_004036313                   Insys_Anthem_004036377
Insys_Anthem_004036531                   Insys_Anthem_004036822
Insys_Anthem_004036824                   Insys_Anthem_004037395
Insys_Anthem_004037420                   Insys_Anthem_004037492
Insys_Anthem_004037496                   Insys_Anthem_004037508
Insys_Anthem_004037511                   Insys_Anthem_004037583
Insys_Anthem_004037588                   Insys_Anthem_004037604
Insys_Anthem_004037610                   Insys_Anthem_004037624
Insys_Anthem_004037774                   Insys_Anthem_004037805
Insys_Anthem_004037933                   Insys_Anthem_004038134
Insys_Anthem_004038369                   Insys_Anthem_004038435
Insys_Anthem_004038441                   Insys_Anthem_004038479
Insys_Anthem_004038480                   Insys_Anthem_004038492
Insys_Anthem_004038547                   Insys_Anthem_004038551
Insys_Anthem_004040224                   Insys_Anthem_004040238

                                                    3517
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3519 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004040897                   Insys_Anthem_004040917
Insys_Anthem_004042676                   Insys_Anthem_004042676
Insys_Anthem_004042863                   Insys_Anthem_004042863
Insys_Anthem_004042864                   Insys_Anthem_004042865
Insys_Anthem_004042929                   Insys_Anthem_004042961
Insys_Anthem_004042962                   Insys_Anthem_004042982
Insys_Anthem_004042983                   Insys_Anthem_004042990
Insys_Anthem_004043018                   Insys_Anthem_004043030
Insys_Anthem_004043055                   Insys_Anthem_004043071
Insys_Anthem_004043072                   Insys_Anthem_004043092
Insys_Anthem_004043120                   Insys_Anthem_004043124
Insys_Anthem_004043125                   Insys_Anthem_004043137
Insys_Anthem_004043154                   Insys_Anthem_004043284
Insys_Anthem_004043320                   Insys_Anthem_004043331
Insys_Anthem_004043332                   Insys_Anthem_004043339
Insys_Anthem_004043340                   Insys_Anthem_004043444
Insys_Anthem_004043445                   Insys_Anthem_004043480
Insys_Anthem_004043481                   Insys_Anthem_004043675
Insys_Anthem_004043676                   Insys_Anthem_004043691
Insys_Anthem_004043692                   Insys_Anthem_004043766
Insys_Anthem_004043780                   Insys_Anthem_004043800
Insys_Anthem_004043801                   Insys_Anthem_004043854
Insys_Anthem_004043855                   Insys_Anthem_004043875
Insys_Anthem_004043876                   Insys_Anthem_004043926
Insys_Anthem_004043939                   Insys_Anthem_004043960
Insys_Anthem_004043985                   Insys_Anthem_004044006
Insys_Anthem_004044009                   Insys_Anthem_004044094
Insys_Anthem_004044095                   Insys_Anthem_004044110
Insys_Anthem_004044117                   Insys_Anthem_004044127
Insys_Anthem_004044128                   Insys_Anthem_004044211
Insys_Anthem_004044212                   Insys_Anthem_004044239
Insys_Anthem_004044240                   Insys_Anthem_004044343
Insys_Anthem_004044344                   Insys_Anthem_004044375
Insys_Anthem_004044391                   Insys_Anthem_004044411
Insys_Anthem_004044597                   Insys_Anthem_004044639
Insys_Anthem_004044640                   Insys_Anthem_004044671
Insys_Anthem_004044699                   Insys_Anthem_004044720
Insys_Anthem_004044721                   Insys_Anthem_004044730
Insys_Anthem_004044962                   Insys_Anthem_004044995
Insys_Anthem_004044996                   Insys_Anthem_004045006
Insys_Anthem_004045145                   Insys_Anthem_004045232
Insys_Anthem_004045305                   Insys_Anthem_004045409
Insys_Anthem_004045410                   Insys_Anthem_004045471
Insys_Anthem_004045472                   Insys_Anthem_004045569
Insys_Anthem_004045577                   Insys_Anthem_004045587
Insys_Anthem_004045588                   Insys_Anthem_004045611
Insys_Anthem_004045612                   Insys_Anthem_004045630

                                                    3518
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3520 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004045684                   Insys_Anthem_004045727
Insys_Anthem_004045728                   Insys_Anthem_004045738
Insys_Anthem_004045748                   Insys_Anthem_004045792
Insys_Anthem_004045793                   Insys_Anthem_004045796
Insys_Anthem_004045810                   Insys_Anthem_004045835
Insys_Anthem_004045836                   Insys_Anthem_004045895
Insys_Anthem_004045911                   Insys_Anthem_004045929
Insys_Anthem_004045930                   Insys_Anthem_004045948
Insys_Anthem_004045949                   Insys_Anthem_004045957
Insys_Anthem_004045958                   Insys_Anthem_004045976
Insys_Anthem_004045977                   Insys_Anthem_004046015
Insys_Anthem_004046016                   Insys_Anthem_004046030
Insys_Anthem_004046031                   Insys_Anthem_004046067
Insys_Anthem_004046068                   Insys_Anthem_004046074
Insys_Anthem_004046075                   Insys_Anthem_004046080
Insys_Anthem_004046081                   Insys_Anthem_004046185
Insys_Anthem_004046186                   Insys_Anthem_004046206
Insys_Anthem_004046207                   Insys_Anthem_004046228
Insys_Anthem_004046229                   Insys_Anthem_004046247
Insys_Anthem_004046248                   Insys_Anthem_004046387
Insys_Anthem_004046388                   Insys_Anthem_004046483
Insys_Anthem_004046484                   Insys_Anthem_004046521
Insys_Anthem_004046522                   Insys_Anthem_004046589
Insys_Anthem_004046617                   Insys_Anthem_004046632
Insys_Anthem_004046647                   Insys_Anthem_004046801
Insys_Anthem_004046828                   Insys_Anthem_004046835
Insys_Anthem_004046875                   Insys_Anthem_004046903
Insys_Anthem_004046904                   Insys_Anthem_004047024
Insys_Anthem_004047025                   Insys_Anthem_004047034
Insys_Anthem_004047035                   Insys_Anthem_004047113
Insys_Anthem_004047114                   Insys_Anthem_004047117
Insys_Anthem_004047118                   Insys_Anthem_004047134
Insys_Anthem_004047135                   Insys_Anthem_004047153
Insys_Anthem_004047154                   Insys_Anthem_004047159
Insys_Anthem_004047160                   Insys_Anthem_004047162
Insys_Anthem_004047163                   Insys_Anthem_004047169
Insys_Anthem_004047170                   Insys_Anthem_004047452
Insys_Anthem_004047453                   Insys_Anthem_004047482
Insys_Anthem_004047483                   Insys_Anthem_004047513
Insys_Anthem_004047514                   Insys_Anthem_004047520
Insys_Anthem_004047521                   Insys_Anthem_004047565
Insys_Anthem_004047566                   Insys_Anthem_004047674
Insys_Anthem_004047675                   Insys_Anthem_004047712
Insys_Anthem_004047713                   Insys_Anthem_004047719
Insys_Anthem_004047720                   Insys_Anthem_004047734
Insys_Anthem_004047735                   Insys_Anthem_004047743
Insys_Anthem_004047744                   Insys_Anthem_004047749

                                                    3519
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3521 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004047750                   Insys_Anthem_004047762
Insys_Anthem_004047763                   Insys_Anthem_004047778
Insys_Anthem_004047779                   Insys_Anthem_004047808
Insys_Anthem_004047809                   Insys_Anthem_004047820
Insys_Anthem_004047821                   Insys_Anthem_004047841
Insys_Anthem_004047842                   Insys_Anthem_004047849
Insys_Anthem_004047850                   Insys_Anthem_004047855
Insys_Anthem_004047856                   Insys_Anthem_004047873
Insys_Anthem_004047874                   Insys_Anthem_004047931
Insys_Anthem_004047932                   Insys_Anthem_004047933
Insys_Anthem_004047934                   Insys_Anthem_004047940
Insys_Anthem_004047972                   Insys_Anthem_004047983
Insys_Anthem_004049025                   Insys_Anthem_004050341
Insys_Anthem_004050826                   Insys_Anthem_004050832
Insys_Anthem_004050931                   Insys_Anthem_004053682
Insys_Anthem_004054894                   Insys_Anthem_004055964
Insys_Anthem_004055974                   Insys_Anthem_004057044
Insys_Anthem_004057054                   Insys_Anthem_004057179
Insys_Anthem_004057180                   Insys_Anthem_004057481
Insys_Anthem_004057494                   Insys_Anthem_004058584
Insys_Anthem_004058893                   Insys_Anthem_004058981
Insys_Anthem_004059897                   Insys_Anthem_004059932
Insys_Anthem_004060160                   Insys_Anthem_004060160
Insys_Anthem_004060165                   Insys_Anthem_004060165
Insys_Anthem_004060930                   Insys_Anthem_004060937
Insys_Anthem_004062201                   Insys_Anthem_004062224
Insys_Anthem_004062746                   Insys_Anthem_004063503
Insys_Anthem_004063856                   Insys_Anthem_004068458
Insys_Anthem_004068504                   Insys_Anthem_004068526
Insys_Anthem_004068843                   Insys_Anthem_004068889
Insys_Anthem_004071075                   Insys_Anthem_004071081
Insys_Anthem_004071084                   Insys_Anthem_004071090
Insys_Anthem_004071216                   Insys_Anthem_004071252
Insys_Anthem_004071585                   Insys_Anthem_004071592
Insys_Anthem_004072768                   Insys_Anthem_004072774
Insys_Anthem_004073070                   Insys_Anthem_004073108
Insys_Anthem_004073109                   Insys_Anthem_004073155
Insys_Anthem_004073173                   Insys_Anthem_004073208
Insys_Anthem_004073599                   Insys_Anthem_004073628
Insys_Anthem_004073675                   Insys_Anthem_004078743
Insys_Anthem_004079801                   Insys_Anthem_004079801
Insys_Anthem_004079812                   Insys_Anthem_004079816
Insys_Anthem_004080182                   Insys_Anthem_004080222
Insys_Anthem_004080223                   Insys_Anthem_004080266
Insys_Anthem_004080267                   Insys_Anthem_004080283
Insys_Anthem_004080297                   Insys_Anthem_004080341
Insys_Anthem_004080342                   Insys_Anthem_004080382

                                                    3520
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3522 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004080865                   Insys_Anthem_004080880
Insys_Anthem_004081254                   Insys_Anthem_004081255
Insys_Anthem_004081393                   Insys_Anthem_004081396
Insys_Anthem_004081400                   Insys_Anthem_004081422
Insys_Anthem_004081479                   Insys_Anthem_004081502
Insys_Anthem_004081736                   Insys_Anthem_004081777
Insys_Anthem_004081952                   Insys_Anthem_004081964
Insys_Anthem_004081967                   Insys_Anthem_004081986
Insys_Anthem_004081987                   Insys_Anthem_004082008
Insys_Anthem_004082987                   Insys_Anthem_004082988
Insys_Anthem_004082989                   Insys_Anthem_004082992
Insys_Anthem_004083586                   Insys_Anthem_004086720
Insys_Anthem_004086721                   Insys_Anthem_004086730
Insys_Anthem_004087644                   Insys_Anthem_004087648
Insys_Anthem_004087661                   Insys_Anthem_004087661
Insys_Anthem_004088476                   Insys_Anthem_004088477
Insys_Anthem_004088879                   Insys_Anthem_004088905
Insys_Anthem_004088968                   Insys_Anthem_004088994
Insys_Anthem_004089005                   Insys_Anthem_004089005
Insys_Anthem_004089145                   Insys_Anthem_004089145
Insys_Anthem_004089436                   Insys_Anthem_004089437
Insys_Anthem_004089746                   Insys_Anthem_004089746
Insys_Anthem_004090839                   Insys_Anthem_004090855
Insys_Anthem_004091838                   Insys_Anthem_004091864
Insys_Anthem_004092027                   Insys_Anthem_004092028
Insys_Anthem_004093089                   Insys_Anthem_004093091
Insys_Anthem_004093157                   Insys_Anthem_004093159
Insys_Anthem_004093167                   Insys_Anthem_004093171
Insys_Anthem_004093173                   Insys_Anthem_004093177
Insys_Anthem_004093179                   Insys_Anthem_004093183
Insys_Anthem_004094174                   Insys_Anthem_004094174
Insys_Anthem_004095168                   Insys_Anthem_004095169
Insys_Anthem_004095424                   Insys_Anthem_004095424
Insys_Anthem_004095553                   Insys_Anthem_004095553
Insys_Anthem_004095744                   Insys_Anthem_004095772
Insys_Anthem_004096801                   Insys_Anthem_004096803
Insys_Anthem_004096871                   Insys_Anthem_004096872
Insys_Anthem_004097191                   Insys_Anthem_004097192
Insys_Anthem_004097203                   Insys_Anthem_004097229
Insys_Anthem_004097598                   Insys_Anthem_004097601
Insys_Anthem_004097946                   Insys_Anthem_004097963
Insys_Anthem_004098051                   Insys_Anthem_004098066
Insys_Anthem_004098083                   Insys_Anthem_004098083
Insys_Anthem_004098084                   Insys_Anthem_004098084
Insys_Anthem_004098085                   Insys_Anthem_004098085
Insys_Anthem_004098086                   Insys_Anthem_004098086
Insys_Anthem_004098087                   Insys_Anthem_004098087

                                                    3521
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3523 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004098088                   Insys_Anthem_004098088
Insys_Anthem_004098089                   Insys_Anthem_004098089
Insys_Anthem_004098090                   Insys_Anthem_004098090
Insys_Anthem_004099502                   Insys_Anthem_004099503
Insys_Anthem_004099945                   Insys_Anthem_004099945
Insys_Anthem_004099951                   Insys_Anthem_004099951
Insys_Anthem_004100181                   Insys_Anthem_004100188
Insys_Anthem_004100743                   Insys_Anthem_004100743
Insys_Anthem_004100875                   Insys_Anthem_004100875
Insys_Anthem_004100890                   Insys_Anthem_004100890
Insys_Anthem_004101258                   Insys_Anthem_004101263
Insys_Anthem_004101589                   Insys_Anthem_004101592
Insys_Anthem_004101885                   Insys_Anthem_004101888
Insys_Anthem_004101922                   Insys_Anthem_004102014
Insys_Anthem_004102043                   Insys_Anthem_004102049
Insys_Anthem_004102065                   Insys_Anthem_004102157
Insys_Anthem_004102614                   Insys_Anthem_004102629
Insys_Anthem_004102958                   Insys_Anthem_004103009
Insys_Anthem_004103131                   Insys_Anthem_004103267
Insys_Anthem_004103420                   Insys_Anthem_004103423
Insys_Anthem_004103429                   Insys_Anthem_004103431
Insys_Anthem_004103438                   Insys_Anthem_004103452
Insys_Anthem_004103567                   Insys_Anthem_004103571
Insys_Anthem_004103606                   Insys_Anthem_004103617
Insys_Anthem_004103619                   Insys_Anthem_004103625
Insys_Anthem_004103628                   Insys_Anthem_004103629
Insys_Anthem_004103690                   Insys_Anthem_004103694
Insys_Anthem_004103901                   Insys_Anthem_004103905
Insys_Anthem_004103955                   Insys_Anthem_004103961
Insys_Anthem_004103969                   Insys_Anthem_004103969
Insys_Anthem_004103971                   Insys_Anthem_004103979
Insys_Anthem_004104038                   Insys_Anthem_004104038
Insys_Anthem_004104121                   Insys_Anthem_004104127
Insys_Anthem_004104337                   Insys_Anthem_004104338
Insys_Anthem_004104564                   Insys_Anthem_004104568
Insys_Anthem_004104591                   Insys_Anthem_004104592
Insys_Anthem_004104593                   Insys_Anthem_004104594
Insys_Anthem_004104608                   Insys_Anthem_004104608
Insys_Anthem_004105240                   Insys_Anthem_004105240
Insys_Anthem_004106732                   Insys_Anthem_004106738
Insys_Anthem_004106739                   Insys_Anthem_004106742
Insys_Anthem_004106743                   Insys_Anthem_004106745
Insys_Anthem_004106763                   Insys_Anthem_004106764
Insys_Anthem_004107054                   Insys_Anthem_004107056
Insys_Anthem_004107058                   Insys_Anthem_004107060
Insys_Anthem_004107152                   Insys_Anthem_004107188
Insys_Anthem_004107201                   Insys_Anthem_004107211

                                                    3522
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3524 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004107225                   Insys_Anthem_004107235
Insys_Anthem_004107322                   Insys_Anthem_004107324
Insys_Anthem_004107597                   Insys_Anthem_004107602
Insys_Anthem_004107645                   Insys_Anthem_004107646
Insys_Anthem_004107843                   Insys_Anthem_004107863
Insys_Anthem_004108328                   Insys_Anthem_004108328
Insys_Anthem_004108334                   Insys_Anthem_004108334
Insys_Anthem_004108363                   Insys_Anthem_004108363
Insys_Anthem_004108489                   Insys_Anthem_004108495
Insys_Anthem_004108560                   Insys_Anthem_004108566
Insys_Anthem_004108622                   Insys_Anthem_004108622
Insys_Anthem_004108623                   Insys_Anthem_004108623
Insys_Anthem_004109315                   Insys_Anthem_004109316
Insys_Anthem_004109317                   Insys_Anthem_004109318
Insys_Anthem_004109368                   Insys_Anthem_004109371
Insys_Anthem_004111892                   Insys_Anthem_004111899
Insys_Anthem_004121509                   Insys_Anthem_004121513
Insys_Anthem_004121776                   Insys_Anthem_004121781
Insys_Anthem_004122549                   Insys_Anthem_004122550
Insys_Anthem_004124363                   Insys_Anthem_004124364
Insys_Anthem_004124479                   Insys_Anthem_004124490
Insys_Anthem_004124492                   Insys_Anthem_004124505
Insys_Anthem_004124681                   Insys_Anthem_004124681
Insys_Anthem_004124682                   Insys_Anthem_004124682
Insys_Anthem_004124821                   Insys_Anthem_004124823
Insys_Anthem_004124905                   Insys_Anthem_004124996
Insys_Anthem_004125010                   Insys_Anthem_004125051
Insys_Anthem_004125088                   Insys_Anthem_004125129
Insys_Anthem_004125204                   Insys_Anthem_004125204
Insys_Anthem_004125252                   Insys_Anthem_004125252
Insys_Anthem_004125253                   Insys_Anthem_004125253
Insys_Anthem_004125406                   Insys_Anthem_004125406
Insys_Anthem_004125443                   Insys_Anthem_004125443
Insys_Anthem_004125470                   Insys_Anthem_004125470
Insys_Anthem_004125474                   Insys_Anthem_004125474
Insys_Anthem_004125488                   Insys_Anthem_004125488
Insys_Anthem_004125490                   Insys_Anthem_004125490
Insys_Anthem_004125498                   Insys_Anthem_004125498
Insys_Anthem_004125619                   Insys_Anthem_004125619
Insys_Anthem_004125620                   Insys_Anthem_004125620
Insys_Anthem_004125621                   Insys_Anthem_004125621
Insys_Anthem_004125709                   Insys_Anthem_004125710
Insys_Anthem_004125711                   Insys_Anthem_004125711
Insys_Anthem_004125717                   Insys_Anthem_004125717
Insys_Anthem_004125718                   Insys_Anthem_004125718
Insys_Anthem_004125719                   Insys_Anthem_004125719
Insys_Anthem_004125732                   Insys_Anthem_004125732

                                                    3523
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3525 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004125900                   Insys_Anthem_004125941
Insys_Anthem_004125964                   Insys_Anthem_004125965
Insys_Anthem_004125976                   Insys_Anthem_004125977
Insys_Anthem_004126009                   Insys_Anthem_004126009
Insys_Anthem_004126011                   Insys_Anthem_004126011
Insys_Anthem_004126097                   Insys_Anthem_004126099
Insys_Anthem_004126136                   Insys_Anthem_004126139
Insys_Anthem_004126351                   Insys_Anthem_004126351
Insys_Anthem_004126601                   Insys_Anthem_004126601
Insys_Anthem_004126603                   Insys_Anthem_004126603
Insys_Anthem_004126609                   Insys_Anthem_004126609
Insys_Anthem_004126611                   Insys_Anthem_004126611
Insys_Anthem_004126613                   Insys_Anthem_004126613
Insys_Anthem_004126615                   Insys_Anthem_004126615
Insys_Anthem_004126617                   Insys_Anthem_004126617
Insys_Anthem_004126619                   Insys_Anthem_004126619
Insys_Anthem_004126621                   Insys_Anthem_004126621
Insys_Anthem_004126623                   Insys_Anthem_004126623
Insys_Anthem_004126625                   Insys_Anthem_004126625
Insys_Anthem_004126627                   Insys_Anthem_004126627
Insys_Anthem_004126631                   Insys_Anthem_004126631
Insys_Anthem_004126635                   Insys_Anthem_004126635
Insys_Anthem_004126639                   Insys_Anthem_004126639
Insys_Anthem_004126645                   Insys_Anthem_004126645
Insys_Anthem_004126647                   Insys_Anthem_004126647
Insys_Anthem_004126649                   Insys_Anthem_004126649
Insys_Anthem_004126651                   Insys_Anthem_004126651
Insys_Anthem_004126653                   Insys_Anthem_004126653
Insys_Anthem_004126655                   Insys_Anthem_004126655
Insys_Anthem_004126657                   Insys_Anthem_004126657
Insys_Anthem_004126659                   Insys_Anthem_004126659
Insys_Anthem_004126661                   Insys_Anthem_004126661
Insys_Anthem_004126663                   Insys_Anthem_004126663
Insys_Anthem_004126669                   Insys_Anthem_004126669
Insys_Anthem_004126671                   Insys_Anthem_004126671
Insys_Anthem_004126674                   Insys_Anthem_004126674
Insys_Anthem_004126676                   Insys_Anthem_004126676
Insys_Anthem_004126678                   Insys_Anthem_004126678
Insys_Anthem_004126680                   Insys_Anthem_004126680
Insys_Anthem_004126682                   Insys_Anthem_004126682
Insys_Anthem_004126684                   Insys_Anthem_004126684
Insys_Anthem_004126690                   Insys_Anthem_004126690
Insys_Anthem_004126692                   Insys_Anthem_004126692
Insys_Anthem_004126694                   Insys_Anthem_004126694
Insys_Anthem_004126696                   Insys_Anthem_004126696
Insys_Anthem_004126698                   Insys_Anthem_004126698
Insys_Anthem_004126703                   Insys_Anthem_004126703

                                                    3524
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3526 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004126705                   Insys_Anthem_004126705
Insys_Anthem_004126707                   Insys_Anthem_004126707
Insys_Anthem_004126846                   Insys_Anthem_004126846
Insys_Anthem_004126909                   Insys_Anthem_004126909
Insys_Anthem_004126911                   Insys_Anthem_004126911
Insys_Anthem_004126915                   Insys_Anthem_004126915
Insys_Anthem_004126924                   Insys_Anthem_004126924
Insys_Anthem_004126941                   Insys_Anthem_004126941
Insys_Anthem_004126943                   Insys_Anthem_004126943
Insys_Anthem_004126958                   Insys_Anthem_004126958
Insys_Anthem_004126962                   Insys_Anthem_004126962
Insys_Anthem_004126974                   Insys_Anthem_004126974
Insys_Anthem_004127551                   Insys_Anthem_004127555
Insys_Anthem_004127556                   Insys_Anthem_004127558
Insys_Anthem_004128530                   Insys_Anthem_004128530
Insys_Anthem_004128638                   Insys_Anthem_004128638
Insys_Anthem_004128644                   Insys_Anthem_004128644
Insys_Anthem_004128646                   Insys_Anthem_004128646
Insys_Anthem_004128648                   Insys_Anthem_004128648
Insys_Anthem_004128649                   Insys_Anthem_004128649
Insys_Anthem_004128651                   Insys_Anthem_004128651
Insys_Anthem_004128653                   Insys_Anthem_004128653
Insys_Anthem_004128655                   Insys_Anthem_004128655
Insys_Anthem_004128656                   Insys_Anthem_004128656
Insys_Anthem_004128658                   Insys_Anthem_004128658
Insys_Anthem_004128660                   Insys_Anthem_004128660
Insys_Anthem_004128662                   Insys_Anthem_004128662
Insys_Anthem_004128664                   Insys_Anthem_004128664
Insys_Anthem_004128666                   Insys_Anthem_004128666
Insys_Anthem_004128668                   Insys_Anthem_004128668
Insys_Anthem_004128670                   Insys_Anthem_004128670
Insys_Anthem_004128676                   Insys_Anthem_004128676
Insys_Anthem_004128686                   Insys_Anthem_004128686
Insys_Anthem_004128687                   Insys_Anthem_004128687
Insys_Anthem_004128689                   Insys_Anthem_004128689
Insys_Anthem_004128690                   Insys_Anthem_004128690
Insys_Anthem_004128905                   Insys_Anthem_004128931
Insys_Anthem_004130963                   Insys_Anthem_004130963
Insys_Anthem_004131564                   Insys_Anthem_004131570
Insys_Anthem_004131750                   Insys_Anthem_004131757
Insys_Anthem_004132251                   Insys_Anthem_004132269
Insys_Anthem_004132336                   Insys_Anthem_004132345
Insys_Anthem_004132425                   Insys_Anthem_004132473
Insys_Anthem_004132498                   Insys_Anthem_004132525
Insys_Anthem_004133100                   Insys_Anthem_004133100
Insys_Anthem_004133108                   Insys_Anthem_004133109
Insys_Anthem_004133128                   Insys_Anthem_004133144

                                                    3525
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3527 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004133537                   Insys_Anthem_004133542
Insys_Anthem_004133652                   Insys_Anthem_004133657
Insys_Anthem_004133934                   Insys_Anthem_004133936
Insys_Anthem_004134363                   Insys_Anthem_004134363
Insys_Anthem_004134454                   Insys_Anthem_004134455
Insys_Anthem_004134456                   Insys_Anthem_004134456
Insys_Anthem_004134460                   Insys_Anthem_004134462
Insys_Anthem_004134463                   Insys_Anthem_004134463
Insys_Anthem_004134484                   Insys_Anthem_004134484
Insys_Anthem_004134494                   Insys_Anthem_004134494
Insys_Anthem_004134575                   Insys_Anthem_004134599
Insys_Anthem_004134667                   Insys_Anthem_004134667
Insys_Anthem_004134690                   Insys_Anthem_004134690
Insys_Anthem_004134695                   Insys_Anthem_004134695
Insys_Anthem_004134706                   Insys_Anthem_004134706
Insys_Anthem_004134765                   Insys_Anthem_004134765
Insys_Anthem_004135590                   Insys_Anthem_004135606
Insys_Anthem_004135607                   Insys_Anthem_004135611
Insys_Anthem_004135612                   Insys_Anthem_004135615
Insys_Anthem_004135616                   Insys_Anthem_004135629
Insys_Anthem_004135630                   Insys_Anthem_004135645
Insys_Anthem_004135646                   Insys_Anthem_004135657
Insys_Anthem_004135658                   Insys_Anthem_004135668
Insys_Anthem_004135669                   Insys_Anthem_004135677
Insys_Anthem_004135678                   Insys_Anthem_004135683
Insys_Anthem_004135684                   Insys_Anthem_004135692
Insys_Anthem_004135693                   Insys_Anthem_004135694
Insys_Anthem_004136239                   Insys_Anthem_004136239
Insys_Anthem_004136323                   Insys_Anthem_004136324
Insys_Anthem_004136482                   Insys_Anthem_004136568
Insys_Anthem_004136569                   Insys_Anthem_004136655
Insys_Anthem_004136656                   Insys_Anthem_004136742
Insys_Anthem_004136743                   Insys_Anthem_004136830
Insys_Anthem_004136831                   Insys_Anthem_004136918
Insys_Anthem_004136919                   Insys_Anthem_004137007
Insys_Anthem_004137008                   Insys_Anthem_004137096
Insys_Anthem_004137115                   Insys_Anthem_004137122
Insys_Anthem_004137223                   Insys_Anthem_004137229
Insys_Anthem_004137332                   Insys_Anthem_004137337
Insys_Anthem_004138055                   Insys_Anthem_004138077
Insys_Anthem_004138107                   Insys_Anthem_004138108
Insys_Anthem_004138112                   Insys_Anthem_004140333
Insys_Anthem_004140625                   Insys_Anthem_004143514
Insys_Anthem_004143515                   Insys_Anthem_004144383
Insys_Anthem_004144924                   Insys_Anthem_004144931
Insys_Anthem_004146612                   Insys_Anthem_004146615
Insys_Anthem_004146654                   Insys_Anthem_004146658

                                                    3526
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3528 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004146702                   Insys_Anthem_004146713
Insys_Anthem_004146868                   Insys_Anthem_004146902
Insys_Anthem_004147059                   Insys_Anthem_004147079
Insys_Anthem_004147176                   Insys_Anthem_004147179
Insys_Anthem_004147380                   Insys_Anthem_004147387
Insys_Anthem_004147599                   Insys_Anthem_004147612
Insys_Anthem_004147620                   Insys_Anthem_004147645
Insys_Anthem_004147657                   Insys_Anthem_004147660
Insys_Anthem_004147665                   Insys_Anthem_004147668
Insys_Anthem_004148126                   Insys_Anthem_004148126
Insys_Anthem_004148128                   Insys_Anthem_004148128
Insys_Anthem_004148130                   Insys_Anthem_004148130
Insys_Anthem_004148132                   Insys_Anthem_004148132
Insys_Anthem_004148134                   Insys_Anthem_004148134
Insys_Anthem_004148136                   Insys_Anthem_004148136
Insys_Anthem_004148138                   Insys_Anthem_004148138
Insys_Anthem_004148142                   Insys_Anthem_004148142
Insys_Anthem_004148144                   Insys_Anthem_004148144
Insys_Anthem_004148146                   Insys_Anthem_004148146
Insys_Anthem_004148148                   Insys_Anthem_004148148
Insys_Anthem_004148150                   Insys_Anthem_004148150
Insys_Anthem_004148152                   Insys_Anthem_004148152
Insys_Anthem_004148154                   Insys_Anthem_004148154
Insys_Anthem_004148156                   Insys_Anthem_004148156
Insys_Anthem_004148158                   Insys_Anthem_004148158
Insys_Anthem_004148160                   Insys_Anthem_004148160
Insys_Anthem_004148162                   Insys_Anthem_004148162
Insys_Anthem_004148166                   Insys_Anthem_004148166
Insys_Anthem_004148168                   Insys_Anthem_004148168
Insys_Anthem_004148170                   Insys_Anthem_004148170
Insys_Anthem_004148172                   Insys_Anthem_004148172
Insys_Anthem_004148174                   Insys_Anthem_004148174
Insys_Anthem_004148176                   Insys_Anthem_004148176
Insys_Anthem_004148178                   Insys_Anthem_004148178
Insys_Anthem_004148180                   Insys_Anthem_004148180
Insys_Anthem_004148182                   Insys_Anthem_004148182
Insys_Anthem_004148184                   Insys_Anthem_004148184
Insys_Anthem_004148186                   Insys_Anthem_004148186
Insys_Anthem_004148188                   Insys_Anthem_004148188
Insys_Anthem_004148190                   Insys_Anthem_004148190
Insys_Anthem_004148194                   Insys_Anthem_004148194
Insys_Anthem_004148196                   Insys_Anthem_004148196
Insys_Anthem_004148198                   Insys_Anthem_004148198
Insys_Anthem_004148200                   Insys_Anthem_004148200
Insys_Anthem_004148204                   Insys_Anthem_004148204
Insys_Anthem_004148206                   Insys_Anthem_004148206
Insys_Anthem_004148208                   Insys_Anthem_004148208

                                                    3527
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3529 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004148210                   Insys_Anthem_004148210
Insys_Anthem_004148212                   Insys_Anthem_004148212
Insys_Anthem_004148216                   Insys_Anthem_004148216
Insys_Anthem_004148218                   Insys_Anthem_004148218
Insys_Anthem_004148220                   Insys_Anthem_004148220
Insys_Anthem_004148222                   Insys_Anthem_004148222
Insys_Anthem_004148224                   Insys_Anthem_004148224
Insys_Anthem_004148228                   Insys_Anthem_004148228
Insys_Anthem_004148230                   Insys_Anthem_004148230
Insys_Anthem_004148232                   Insys_Anthem_004148232
Insys_Anthem_004148234                   Insys_Anthem_004148234
Insys_Anthem_004148238                   Insys_Anthem_004148238
Insys_Anthem_004148240                   Insys_Anthem_004148240
Insys_Anthem_004148242                   Insys_Anthem_004148242
Insys_Anthem_004148244                   Insys_Anthem_004148244
Insys_Anthem_004148419                   Insys_Anthem_004148420
Insys_Anthem_004148434                   Insys_Anthem_004148438
Insys_Anthem_004148922                   Insys_Anthem_004148931
Insys_Anthem_004149162                   Insys_Anthem_004149163
Insys_Anthem_004150131                   Insys_Anthem_004150134
Insys_Anthem_004150379                   Insys_Anthem_004150384
Insys_Anthem_004150415                   Insys_Anthem_004150415
Insys_Anthem_004150656                   Insys_Anthem_004150711
Insys_Anthem_004150716                   Insys_Anthem_004150754
Insys_Anthem_004150886                   Insys_Anthem_004150887
Insys_Anthem_004151080                   Insys_Anthem_004151080
Insys_Anthem_004151167                   Insys_Anthem_004151168
Insys_Anthem_004151210                   Insys_Anthem_004151224
Insys_Anthem_004151476                   Insys_Anthem_004151528
Insys_Anthem_004151667                   Insys_Anthem_004151721
Insys_Anthem_004151774                   Insys_Anthem_004151828
Insys_Anthem_004151982                   Insys_Anthem_004152035
Insys_Anthem_004152090                   Insys_Anthem_004152142
Insys_Anthem_004152758                   Insys_Anthem_004152758
Insys_Anthem_004152849                   Insys_Anthem_004152849
Insys_Anthem_004152882                   Insys_Anthem_004152882
Insys_Anthem_004153005                   Insys_Anthem_004153005
Insys_Anthem_004153556                   Insys_Anthem_004153559
Insys_Anthem_004153774                   Insys_Anthem_004153775
Insys_Anthem_004153921                   Insys_Anthem_004153922
Insys_Anthem_004154059                   Insys_Anthem_004154059
Insys_Anthem_004154068                   Insys_Anthem_004154072
Insys_Anthem_004154311                   Insys_Anthem_004154363
Insys_Anthem_004154976                   Insys_Anthem_004154976
Insys_Anthem_004155185                   Insys_Anthem_004155188
Insys_Anthem_004155189                   Insys_Anthem_004155195
Insys_Anthem_004155196                   Insys_Anthem_004155201

                                                    3528
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3530 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004155339                   Insys_Anthem_004155344
Insys_Anthem_004155346                   Insys_Anthem_004155347
Insys_Anthem_004157313                   Insys_Anthem_004157323
Insys_Anthem_004157648                   Insys_Anthem_004157648
Insys_Anthem_004157649                   Insys_Anthem_004157650
Insys_Anthem_004157784                   Insys_Anthem_004157785
Insys_Anthem_004158025                   Insys_Anthem_004158034
Insys_Anthem_004158058                   Insys_Anthem_004158077
Insys_Anthem_004158078                   Insys_Anthem_004158101
Insys_Anthem_004158102                   Insys_Anthem_004158125
Insys_Anthem_004158126                   Insys_Anthem_004158146
Insys_Anthem_004158708                   Insys_Anthem_004158725
Insys_Anthem_004158774                   Insys_Anthem_004158774
Insys_Anthem_004158815                   Insys_Anthem_004158832
Insys_Anthem_004159339                   Insys_Anthem_004159344
Insys_Anthem_004159490                   Insys_Anthem_004159495
Insys_Anthem_004159496                   Insys_Anthem_004159501
Insys_Anthem_004159502                   Insys_Anthem_004159507
Insys_Anthem_004159904                   Insys_Anthem_004159905
Insys_Anthem_004160515                   Insys_Anthem_004160521
Insys_Anthem_004160542                   Insys_Anthem_004160548
Insys_Anthem_004160885                   Insys_Anthem_004160906
Insys_Anthem_004160907                   Insys_Anthem_004160917
Insys_Anthem_004160918                   Insys_Anthem_004160934
Insys_Anthem_004160935                   Insys_Anthem_004160945
Insys_Anthem_004160946                   Insys_Anthem_004160973
Insys_Anthem_004160974                   Insys_Anthem_004160997
Insys_Anthem_004161007                   Insys_Anthem_004161007
Insys_Anthem_004161008                   Insys_Anthem_004161008
Insys_Anthem_004161051                   Insys_Anthem_004161051
Insys_Anthem_004161052                   Insys_Anthem_004161052
Insys_Anthem_004161227                   Insys_Anthem_004161228
Insys_Anthem_004161273                   Insys_Anthem_004161273
Insys_Anthem_004161494                   Insys_Anthem_004161494
Insys_Anthem_004161797                   Insys_Anthem_004161799
Insys_Anthem_004161802                   Insys_Anthem_004161804
Insys_Anthem_004162060                   Insys_Anthem_004162068
Insys_Anthem_004162069                   Insys_Anthem_004162077
Insys_Anthem_004162078                   Insys_Anthem_004162098
Insys_Anthem_004162153                   Insys_Anthem_004162168
Insys_Anthem_004162169                   Insys_Anthem_004162175
Insys_Anthem_004162177                   Insys_Anthem_004162192
Insys_Anthem_004162193                   Insys_Anthem_004162200
Insys_Anthem_004162636                   Insys_Anthem_004162637
Insys_Anthem_004163364                   Insys_Anthem_004163364
Insys_Anthem_004163365                   Insys_Anthem_004163365
Insys_Anthem_004163713                   Insys_Anthem_004163730

                                                    3529
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3531 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004163734                   Insys_Anthem_004163748
Insys_Anthem_004163769                   Insys_Anthem_004163790
Insys_Anthem_004163802                   Insys_Anthem_004163821
Insys_Anthem_004163869                   Insys_Anthem_004163894
Insys_Anthem_004164506                   Insys_Anthem_004164510
Insys_Anthem_004164873                   Insys_Anthem_004164886
Insys_Anthem_004164887                   Insys_Anthem_004164902
Insys_Anthem_004165253                   Insys_Anthem_004165254
Insys_Anthem_004165867                   Insys_Anthem_004165868
Insys_Anthem_004165869                   Insys_Anthem_004165870
Insys_Anthem_004165871                   Insys_Anthem_004165872
Insys_Anthem_004166050                   Insys_Anthem_004166058
Insys_Anthem_004166059                   Insys_Anthem_004166084
Insys_Anthem_004166189                   Insys_Anthem_004166192
Insys_Anthem_004166329                   Insys_Anthem_004166329
Insys_Anthem_004166453                   Insys_Anthem_004166453
Insys_Anthem_004166474                   Insys_Anthem_004166478
Insys_Anthem_004166515                   Insys_Anthem_004166539
Insys_Anthem_004167298                   Insys_Anthem_004167382
Insys_Anthem_004167462                   Insys_Anthem_004167466
Insys_Anthem_004167576                   Insys_Anthem_004167589
Insys_Anthem_004167751                   Insys_Anthem_004167766
Insys_Anthem_004167902                   Insys_Anthem_004167955
Insys_Anthem_004168239                   Insys_Anthem_004168240
Insys_Anthem_004168531                   Insys_Anthem_004168533
Insys_Anthem_004168534                   Insys_Anthem_004168537
Insys_Anthem_004168625                   Insys_Anthem_004168626
Insys_Anthem_004168652                   Insys_Anthem_004168686
Insys_Anthem_004168757                   Insys_Anthem_004168768
Insys_Anthem_004168769                   Insys_Anthem_004169014
Insys_Anthem_004169015                   Insys_Anthem_004169020
Insys_Anthem_004169021                   Insys_Anthem_004169033
Insys_Anthem_004169069                   Insys_Anthem_004169075
Insys_Anthem_004169139                   Insys_Anthem_004169144
Insys_Anthem_004169145                   Insys_Anthem_004169150
Insys_Anthem_004169151                   Insys_Anthem_004169159
Insys_Anthem_004169160                   Insys_Anthem_004169165
Insys_Anthem_004169166                   Insys_Anthem_004169171
Insys_Anthem_004169172                   Insys_Anthem_004169180
Insys_Anthem_004169181                   Insys_Anthem_004169191
Insys_Anthem_004169262                   Insys_Anthem_004169262
Insys_Anthem_004169263                   Insys_Anthem_004169264
Insys_Anthem_004169274                   Insys_Anthem_004169297
Insys_Anthem_004169475                   Insys_Anthem_004169559
Insys_Anthem_004170562                   Insys_Anthem_004170566
Insys_Anthem_004170595                   Insys_Anthem_004170627
Insys_Anthem_004170628                   Insys_Anthem_004171254

                                                    3530
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3532 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004171553                   Insys_Anthem_004171555
Insys_Anthem_004171558                   Insys_Anthem_004171562
Insys_Anthem_004171599                   Insys_Anthem_004171600
Insys_Anthem_004171706                   Insys_Anthem_004171707
Insys_Anthem_004172394                   Insys_Anthem_004172394
Insys_Anthem_004172561                   Insys_Anthem_004172563
Insys_Anthem_004172564                   Insys_Anthem_004172564
Insys_Anthem_004172660                   Insys_Anthem_004172670
Insys_Anthem_004172671                   Insys_Anthem_004172682
Insys_Anthem_004172683                   Insys_Anthem_004172696
Insys_Anthem_004172697                   Insys_Anthem_004172706
Insys_Anthem_004172707                   Insys_Anthem_004172718
Insys_Anthem_004172719                   Insys_Anthem_004172735
Insys_Anthem_004172736                   Insys_Anthem_004172752
Insys_Anthem_004172753                   Insys_Anthem_004172768
Insys_Anthem_004172800                   Insys_Anthem_004172817
Insys_Anthem_004172818                   Insys_Anthem_004172831
Insys_Anthem_004172832                   Insys_Anthem_004172840
Insys_Anthem_004172841                   Insys_Anthem_004172855
Insys_Anthem_004172858                   Insys_Anthem_004172870
Insys_Anthem_004172871                   Insys_Anthem_004172890
Insys_Anthem_004172891                   Insys_Anthem_004172924
Insys_Anthem_004172925                   Insys_Anthem_004172941
Insys_Anthem_004172942                   Insys_Anthem_004172950
Insys_Anthem_004172953                   Insys_Anthem_004173358
Insys_Anthem_004173359                   Insys_Anthem_004173362
Insys_Anthem_004173363                   Insys_Anthem_004173374
Insys_Anthem_004173375                   Insys_Anthem_004173380
Insys_Anthem_004173381                   Insys_Anthem_004173392
Insys_Anthem_004173433                   Insys_Anthem_004173457
Insys_Anthem_004173689                   Insys_Anthem_004173705
Insys_Anthem_004173706                   Insys_Anthem_004173710
Insys_Anthem_004173711                   Insys_Anthem_004173714
Insys_Anthem_004173715                   Insys_Anthem_004173728
Insys_Anthem_004173729                   Insys_Anthem_004173744
Insys_Anthem_004173745                   Insys_Anthem_004173756
Insys_Anthem_004173757                   Insys_Anthem_004173767
Insys_Anthem_004173768                   Insys_Anthem_004173776
Insys_Anthem_004173777                   Insys_Anthem_004173782
Insys_Anthem_004173783                   Insys_Anthem_004173791
Insys_Anthem_004173792                   Insys_Anthem_004173793
Insys_Anthem_004173904                   Insys_Anthem_004173921
Insys_Anthem_004174237                   Insys_Anthem_004174244
Insys_Anthem_004174423                   Insys_Anthem_004174453
Insys_Anthem_004175377                   Insys_Anthem_004175406
Insys_Anthem_004175909                   Insys_Anthem_004175911
Insys_Anthem_004175912                   Insys_Anthem_004175915

                                                    3531
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3533 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004175916                   Insys_Anthem_004175922
Insys_Anthem_004177480                   Insys_Anthem_004177490
Insys_Anthem_004177581                   Insys_Anthem_004177581
Insys_Anthem_004177582                   Insys_Anthem_004177582
Insys_Anthem_004177583                   Insys_Anthem_004177583
Insys_Anthem_004177584                   Insys_Anthem_004177584
Insys_Anthem_004177585                   Insys_Anthem_004177585
Insys_Anthem_004177586                   Insys_Anthem_004177586
Insys_Anthem_004177587                   Insys_Anthem_004177587
Insys_Anthem_004178777                   Insys_Anthem_004178781
Insys_Anthem_004178782                   Insys_Anthem_004178786
Insys_Anthem_004178869                   Insys_Anthem_004178873
Insys_Anthem_004178879                   Insys_Anthem_004178884
Insys_Anthem_004178885                   Insys_Anthem_004178891
Insys_Anthem_004179186                   Insys_Anthem_004179195
Insys_Anthem_004179348                   Insys_Anthem_004179597
Insys_Anthem_004179882                   Insys_Anthem_004179920
Insys_Anthem_004179921                   Insys_Anthem_004179941
Insys_Anthem_004179943                   Insys_Anthem_004179981
Insys_Anthem_004180058                   Insys_Anthem_004180058
Insys_Anthem_004180140                   Insys_Anthem_004180140
Insys_Anthem_004180717                   Insys_Anthem_004180731
Insys_Anthem_004180795                   Insys_Anthem_004180809
Insys_Anthem_004180825                   Insys_Anthem_004180839
Insys_Anthem_004181184                   Insys_Anthem_004181210
Insys_Anthem_004181475                   Insys_Anthem_004181475
Insys_Anthem_004181476                   Insys_Anthem_004181476
Insys_Anthem_004181478                   Insys_Anthem_004181517
Insys_Anthem_004181544                   Insys_Anthem_004181544
Insys_Anthem_004181872                   Insys_Anthem_004181875
Insys_Anthem_004181901                   Insys_Anthem_004181905
Insys_Anthem_004182062                   Insys_Anthem_004182066
Insys_Anthem_004182578                   Insys_Anthem_004182583
Insys_Anthem_004182607                   Insys_Anthem_004182659
Insys_Anthem_004182718                   Insys_Anthem_004182739
Insys_Anthem_004183146                   Insys_Anthem_004183182
Insys_Anthem_004184093                   Insys_Anthem_004184096
Insys_Anthem_004184097                   Insys_Anthem_004184100
Insys_Anthem_004184148                   Insys_Anthem_004184150
Insys_Anthem_004184592                   Insys_Anthem_004184594
Insys_Anthem_004184693                   Insys_Anthem_004184693
Insys_Anthem_004184822                   Insys_Anthem_004184846
Insys_Anthem_004185003                   Insys_Anthem_004185025
Insys_Anthem_004185028                   Insys_Anthem_004185035
Insys_Anthem_004185051                   Insys_Anthem_004185051
Insys_Anthem_004185214                   Insys_Anthem_004185214
Insys_Anthem_004185229                   Insys_Anthem_004185259

                                                    3532
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3534 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004185267                   Insys_Anthem_004185296
Insys_Anthem_004185301                   Insys_Anthem_004185321
Insys_Anthem_004185326                   Insys_Anthem_004185346
Insys_Anthem_004185386                   Insys_Anthem_004185386
Insys_Anthem_004185573                   Insys_Anthem_004185595
Insys_Anthem_004185613                   Insys_Anthem_004185613
Insys_Anthem_004185614                   Insys_Anthem_004185614
Insys_Anthem_004185623                   Insys_Anthem_004185645
Insys_Anthem_004185661                   Insys_Anthem_004185661
Insys_Anthem_004185682                   Insys_Anthem_004185682
Insys_Anthem_004185697                   Insys_Anthem_004185697
Insys_Anthem_004185715                   Insys_Anthem_004185715
Insys_Anthem_004185733                   Insys_Anthem_004185733
Insys_Anthem_004185937                   Insys_Anthem_004185937
Insys_Anthem_004185941                   Insys_Anthem_004185941
Insys_Anthem_004185944                   Insys_Anthem_004185944
Insys_Anthem_004185958                   Insys_Anthem_004185958
Insys_Anthem_004186096                   Insys_Anthem_004186103
Insys_Anthem_004186225                   Insys_Anthem_004186247
Insys_Anthem_004186914                   Insys_Anthem_004186915
Insys_Anthem_004187038                   Insys_Anthem_004187040
Insys_Anthem_004187054                   Insys_Anthem_004187062
Insys_Anthem_004187125                   Insys_Anthem_004187130
Insys_Anthem_004187166                   Insys_Anthem_004187166
Insys_Anthem_004187267                   Insys_Anthem_004187267
Insys_Anthem_004187785                   Insys_Anthem_004187809
Insys_Anthem_004188623                   Insys_Anthem_004188624
Insys_Anthem_004188763                   Insys_Anthem_004188766
Insys_Anthem_004189122                   Insys_Anthem_004189125
Insys_Anthem_004189396                   Insys_Anthem_004189396
Insys_Anthem_004189435                   Insys_Anthem_004189435
Insys_Anthem_004189436                   Insys_Anthem_004189436
Insys_Anthem_004189534                   Insys_Anthem_004189538
Insys_Anthem_004190250                   Insys_Anthem_004190253
Insys_Anthem_004191728                   Insys_Anthem_004191729
Insys_Anthem_004191941                   Insys_Anthem_004191941
Insys_Anthem_004192280                   Insys_Anthem_004192287
Insys_Anthem_004192381                   Insys_Anthem_004192385
Insys_Anthem_004192442                   Insys_Anthem_004192445
Insys_Anthem_004192470                   Insys_Anthem_004192473
Insys_Anthem_004192975                   Insys_Anthem_004193028
Insys_Anthem_004193269                   Insys_Anthem_004193321
Insys_Anthem_004193666                   Insys_Anthem_004193666
Insys_Anthem_004193667                   Insys_Anthem_004193667
Insys_Anthem_004193860                   Insys_Anthem_004193860
Insys_Anthem_004193861                   Insys_Anthem_004193861
Insys_Anthem_004193995                   Insys_Anthem_004193995

                                                    3533
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3535 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004193996                   Insys_Anthem_004193996
Insys_Anthem_004194046                   Insys_Anthem_004194084
Insys_Anthem_004194173                   Insys_Anthem_004194194
Insys_Anthem_004194304                   Insys_Anthem_004194304
Insys_Anthem_004194324                   Insys_Anthem_004194324
Insys_Anthem_004194358                   Insys_Anthem_004194363
Insys_Anthem_004194374                   Insys_Anthem_004194379
Insys_Anthem_004194490                   Insys_Anthem_004194495
Insys_Anthem_004194497                   Insys_Anthem_004194514
Insys_Anthem_004194516                   Insys_Anthem_004194530
Insys_Anthem_004194558                   Insys_Anthem_004194558
Insys_Anthem_004194559                   Insys_Anthem_004194559
Insys_Anthem_004194560                   Insys_Anthem_004194560
Insys_Anthem_004194561                   Insys_Anthem_004194561
Insys_Anthem_004194568                   Insys_Anthem_004194587
Insys_Anthem_004194592                   Insys_Anthem_004194592
Insys_Anthem_004194593                   Insys_Anthem_004194593
Insys_Anthem_004194601                   Insys_Anthem_004194606
Insys_Anthem_004194685                   Insys_Anthem_004194689
Insys_Anthem_004194707                   Insys_Anthem_004194707
Insys_Anthem_004194708                   Insys_Anthem_004194708
Insys_Anthem_004194746                   Insys_Anthem_004194749
Insys_Anthem_004194750                   Insys_Anthem_004194753
Insys_Anthem_004195518                   Insys_Anthem_004195548
Insys_Anthem_004195549                   Insys_Anthem_004195570
Insys_Anthem_004195571                   Insys_Anthem_004195574
Insys_Anthem_004195591                   Insys_Anthem_004195592
Insys_Anthem_004195593                   Insys_Anthem_004195593
Insys_Anthem_004195614                   Insys_Anthem_004195638
Insys_Anthem_004196093                   Insys_Anthem_004196093
Insys_Anthem_004196192                   Insys_Anthem_004196193
Insys_Anthem_004196194                   Insys_Anthem_004196195
Insys_Anthem_004196206                   Insys_Anthem_004196210
Insys_Anthem_004196233                   Insys_Anthem_004196239
Insys_Anthem_004196671                   Insys_Anthem_004196676
Insys_Anthem_004196678                   Insys_Anthem_004196689
Insys_Anthem_004196797                   Insys_Anthem_004196798
Insys_Anthem_004196799                   Insys_Anthem_004196851
Insys_Anthem_004196852                   Insys_Anthem_004196876
Insys_Anthem_004196877                   Insys_Anthem_004196899
Insys_Anthem_004196900                   Insys_Anthem_004196973
Insys_Anthem_004196974                   Insys_Anthem_004196977
Insys_Anthem_004197396                   Insys_Anthem_004197435
Insys_Anthem_004198075                   Insys_Anthem_004198090
Insys_Anthem_004198138                   Insys_Anthem_004198168
Insys_Anthem_004198283                   Insys_Anthem_004198296
Insys_Anthem_004198302                   Insys_Anthem_004198315

                                                    3534
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3536 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004198372                   Insys_Anthem_004198388
Insys_Anthem_004198391                   Insys_Anthem_004198407
Insys_Anthem_004198613                   Insys_Anthem_004198615
Insys_Anthem_004198737                   Insys_Anthem_004198765
Insys_Anthem_004198991                   Insys_Anthem_004199328
Insys_Anthem_004199329                   Insys_Anthem_004199982
Insys_Anthem_004199989                   Insys_Anthem_004200013
Insys_Anthem_004201363                   Insys_Anthem_004201363
Insys_Anthem_004201380                   Insys_Anthem_004201419
Insys_Anthem_004201595                   Insys_Anthem_004201595
Insys_Anthem_004201596                   Insys_Anthem_004201596
Insys_Anthem_004201692                   Insys_Anthem_004201692
Insys_Anthem_004201817                   Insys_Anthem_004201836
Insys_Anthem_004201840                   Insys_Anthem_004201854
Insys_Anthem_004201856                   Insys_Anthem_004201873
Insys_Anthem_004201919                   Insys_Anthem_004201944
Insys_Anthem_004201994                   Insys_Anthem_004202015
Insys_Anthem_004202110                   Insys_Anthem_004202144
Insys_Anthem_004202544                   Insys_Anthem_004202544
Insys_Anthem_004202601                   Insys_Anthem_004202601
Insys_Anthem_004202602                   Insys_Anthem_004202602
Insys_Anthem_004202948                   Insys_Anthem_004202948
Insys_Anthem_004203121                   Insys_Anthem_004203121
Insys_Anthem_004203122                   Insys_Anthem_004203122
Insys_Anthem_004203528                   Insys_Anthem_004203529
Insys_Anthem_004203967                   Insys_Anthem_004203969
Insys_Anthem_004203970                   Insys_Anthem_004203972
Insys_Anthem_004203973                   Insys_Anthem_004203975
Insys_Anthem_004203976                   Insys_Anthem_004203979
Insys_Anthem_004203980                   Insys_Anthem_004203983
Insys_Anthem_004203992                   Insys_Anthem_004203996
Insys_Anthem_004204105                   Insys_Anthem_004204105
Insys_Anthem_004204447                   Insys_Anthem_004204447
Insys_Anthem_004204448                   Insys_Anthem_004204448
Insys_Anthem_004204451                   Insys_Anthem_004204451
Insys_Anthem_004204452                   Insys_Anthem_004204503
Insys_Anthem_004204510                   Insys_Anthem_004204510
Insys_Anthem_004204511                   Insys_Anthem_004204511
Insys_Anthem_004204542                   Insys_Anthem_004204542
Insys_Anthem_004205187                   Insys_Anthem_004205370
Insys_Anthem_004205786                   Insys_Anthem_004205789
Insys_Anthem_004205790                   Insys_Anthem_004205794
Insys_Anthem_004206036                   Insys_Anthem_004206248
Insys_Anthem_004206389                   Insys_Anthem_004206389
Insys_Anthem_004206390                   Insys_Anthem_004206390
Insys_Anthem_004206701                   Insys_Anthem_004206702
Insys_Anthem_004206711                   Insys_Anthem_004206712

                                                    3535
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3537 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004206796                   Insys_Anthem_004206867
Insys_Anthem_004206868                   Insys_Anthem_004206894
Insys_Anthem_004206985                   Insys_Anthem_004206988
Insys_Anthem_004206989                   Insys_Anthem_004206992
Insys_Anthem_004207741                   Insys_Anthem_004207741
Insys_Anthem_004207810                   Insys_Anthem_004207810
Insys_Anthem_004207988                   Insys_Anthem_004207993
Insys_Anthem_004208071                   Insys_Anthem_004208071
Insys_Anthem_004208259                   Insys_Anthem_004208260
Insys_Anthem_004208353                   Insys_Anthem_004208379
Insys_Anthem_004208702                   Insys_Anthem_004208736
Insys_Anthem_004208739                   Insys_Anthem_004208773
Insys_Anthem_004209589                   Insys_Anthem_004209595
Insys_Anthem_004210530                   Insys_Anthem_004210530
Insys_Anthem_004210531                   Insys_Anthem_004210531
Insys_Anthem_004210534                   Insys_Anthem_004210534
Insys_Anthem_004210535                   Insys_Anthem_004210535
Insys_Anthem_004210537                   Insys_Anthem_004210537
Insys_Anthem_004210538                   Insys_Anthem_004210538
Insys_Anthem_004210539                   Insys_Anthem_004210539
Insys_Anthem_004210542                   Insys_Anthem_004210542
Insys_Anthem_004210990                   Insys_Anthem_004210990
Insys_Anthem_004210991                   Insys_Anthem_004210991
Insys_Anthem_004210993                   Insys_Anthem_004210993
Insys_Anthem_004210998                   Insys_Anthem_004210998
Insys_Anthem_004211002                   Insys_Anthem_004211002
Insys_Anthem_004211003                   Insys_Anthem_004211003
Insys_Anthem_004211004                   Insys_Anthem_004211004
Insys_Anthem_004211006                   Insys_Anthem_004211006
Insys_Anthem_004211056                   Insys_Anthem_004211056
Insys_Anthem_004211059                   Insys_Anthem_004211059
Insys_Anthem_004211060                   Insys_Anthem_004211060
Insys_Anthem_004211061                   Insys_Anthem_004211061
Insys_Anthem_004211062                   Insys_Anthem_004211062
Insys_Anthem_004211063                   Insys_Anthem_004211063
Insys_Anthem_004211064                   Insys_Anthem_004211064
Insys_Anthem_004211065                   Insys_Anthem_004211065
Insys_Anthem_004211066                   Insys_Anthem_004211066
Insys_Anthem_004211067                   Insys_Anthem_004211067
Insys_Anthem_004211068                   Insys_Anthem_004211068
Insys_Anthem_004211069                   Insys_Anthem_004211069
Insys_Anthem_004211070                   Insys_Anthem_004211070
Insys_Anthem_004211071                   Insys_Anthem_004211071
Insys_Anthem_004211072                   Insys_Anthem_004211072
Insys_Anthem_004211073                   Insys_Anthem_004211073
Insys_Anthem_004211074                   Insys_Anthem_004211074
Insys_Anthem_004211083                   Insys_Anthem_004211083

                                                    3536
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3538 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004211084                   Insys_Anthem_004211084
Insys_Anthem_004211094                   Insys_Anthem_004211103
Insys_Anthem_004211104                   Insys_Anthem_004211112
Insys_Anthem_004211113                   Insys_Anthem_004211121
Insys_Anthem_004211125                   Insys_Anthem_004211135
Insys_Anthem_004211136                   Insys_Anthem_004211146
Insys_Anthem_004211148                   Insys_Anthem_004211150
Insys_Anthem_004211161                   Insys_Anthem_004211163
Insys_Anthem_004211204                   Insys_Anthem_004211217
Insys_Anthem_004211219                   Insys_Anthem_004211228
Insys_Anthem_004211233                   Insys_Anthem_004211303
Insys_Anthem_004211351                   Insys_Anthem_004211380
Insys_Anthem_004211390                   Insys_Anthem_004211391
Insys_Anthem_004211409                   Insys_Anthem_004211409
Insys_Anthem_004211410                   Insys_Anthem_004211410
Insys_Anthem_004211411                   Insys_Anthem_004211411
Insys_Anthem_004211412                   Insys_Anthem_004211412
Insys_Anthem_004211413                   Insys_Anthem_004211413
Insys_Anthem_004211414                   Insys_Anthem_004211414
Insys_Anthem_004211415                   Insys_Anthem_004211415
Insys_Anthem_004211416                   Insys_Anthem_004211416
Insys_Anthem_004211417                   Insys_Anthem_004211417
Insys_Anthem_004211418                   Insys_Anthem_004211418
Insys_Anthem_004211434                   Insys_Anthem_004211434
Insys_Anthem_004211435                   Insys_Anthem_004211435
Insys_Anthem_004211436                   Insys_Anthem_004211436
Insys_Anthem_004211670                   Insys_Anthem_004211682
Insys_Anthem_004211787                   Insys_Anthem_004211787
Insys_Anthem_004211791                   Insys_Anthem_004211791
Insys_Anthem_004212041                   Insys_Anthem_004212041
Insys_Anthem_004212042                   Insys_Anthem_004212042
Insys_Anthem_004212043                   Insys_Anthem_004212043
Insys_Anthem_004212044                   Insys_Anthem_004212044
Insys_Anthem_004212045                   Insys_Anthem_004212045
Insys_Anthem_004212046                   Insys_Anthem_004212046
Insys_Anthem_004212047                   Insys_Anthem_004212047
Insys_Anthem_004212048                   Insys_Anthem_004212048
Insys_Anthem_004212049                   Insys_Anthem_004212049
Insys_Anthem_004212050                   Insys_Anthem_004212050
Insys_Anthem_004212051                   Insys_Anthem_004212051
Insys_Anthem_004212052                   Insys_Anthem_004212052
Insys_Anthem_004212053                   Insys_Anthem_004212053
Insys_Anthem_004212054                   Insys_Anthem_004212054
Insys_Anthem_004212055                   Insys_Anthem_004212055
Insys_Anthem_004212056                   Insys_Anthem_004212056
Insys_Anthem_004212057                   Insys_Anthem_004212057
Insys_Anthem_004212058                   Insys_Anthem_004212058

                                                    3537
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3539 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004212059                   Insys_Anthem_004212059
Insys_Anthem_004212060                   Insys_Anthem_004212060
Insys_Anthem_004212061                   Insys_Anthem_004212061
Insys_Anthem_004212062                   Insys_Anthem_004212062
Insys_Anthem_004212071                   Insys_Anthem_004212071
Insys_Anthem_004212079                   Insys_Anthem_004212079
Insys_Anthem_004212086                   Insys_Anthem_004212086
Insys_Anthem_004212087                   Insys_Anthem_004212087
Insys_Anthem_004212088                   Insys_Anthem_004212088
Insys_Anthem_004212089                   Insys_Anthem_004212089
Insys_Anthem_004212090                   Insys_Anthem_004212090
Insys_Anthem_004212091                   Insys_Anthem_004212091
Insys_Anthem_004212092                   Insys_Anthem_004212092
Insys_Anthem_004212093                   Insys_Anthem_004212093
Insys_Anthem_004212094                   Insys_Anthem_004212094
Insys_Anthem_004212095                   Insys_Anthem_004212095
Insys_Anthem_004212096                   Insys_Anthem_004212096
Insys_Anthem_004212097                   Insys_Anthem_004212097
Insys_Anthem_004212098                   Insys_Anthem_004212098
Insys_Anthem_004212099                   Insys_Anthem_004212099
Insys_Anthem_004212100                   Insys_Anthem_004212100
Insys_Anthem_004212101                   Insys_Anthem_004212101
Insys_Anthem_004212102                   Insys_Anthem_004212102
Insys_Anthem_004212103                   Insys_Anthem_004212103
Insys_Anthem_004212104                   Insys_Anthem_004212104
Insys_Anthem_004212105                   Insys_Anthem_004212105
Insys_Anthem_004212106                   Insys_Anthem_004212106
Insys_Anthem_004212107                   Insys_Anthem_004212107
Insys_Anthem_004212108                   Insys_Anthem_004212108
Insys_Anthem_004212109                   Insys_Anthem_004212109
Insys_Anthem_004212110                   Insys_Anthem_004212110
Insys_Anthem_004212111                   Insys_Anthem_004212111
Insys_Anthem_004212112                   Insys_Anthem_004212112
Insys_Anthem_004212113                   Insys_Anthem_004212113
Insys_Anthem_004212114                   Insys_Anthem_004212114
Insys_Anthem_004212115                   Insys_Anthem_004212115
Insys_Anthem_004212116                   Insys_Anthem_004212116
Insys_Anthem_004212117                   Insys_Anthem_004212117
Insys_Anthem_004212118                   Insys_Anthem_004212118
Insys_Anthem_004212119                   Insys_Anthem_004212119
Insys_Anthem_004212120                   Insys_Anthem_004212120
Insys_Anthem_004212121                   Insys_Anthem_004212121
Insys_Anthem_004212122                   Insys_Anthem_004212122
Insys_Anthem_004212123                   Insys_Anthem_004212123
Insys_Anthem_004212124                   Insys_Anthem_004212124
Insys_Anthem_004212125                   Insys_Anthem_004212125
Insys_Anthem_004212126                   Insys_Anthem_004212126

                                                    3538
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3540 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004212127                   Insys_Anthem_004212127
Insys_Anthem_004212128                   Insys_Anthem_004212128
Insys_Anthem_004212129                   Insys_Anthem_004212129
Insys_Anthem_004212130                   Insys_Anthem_004212130
Insys_Anthem_004212131                   Insys_Anthem_004212131
Insys_Anthem_004212132                   Insys_Anthem_004212132
Insys_Anthem_004212133                   Insys_Anthem_004212133
Insys_Anthem_004212134                   Insys_Anthem_004212134
Insys_Anthem_004212135                   Insys_Anthem_004212135
Insys_Anthem_004212136                   Insys_Anthem_004212136
Insys_Anthem_004212137                   Insys_Anthem_004212137
Insys_Anthem_004212138                   Insys_Anthem_004212138
Insys_Anthem_004212139                   Insys_Anthem_004212139
Insys_Anthem_004212140                   Insys_Anthem_004212140
Insys_Anthem_004212141                   Insys_Anthem_004212141
Insys_Anthem_004212142                   Insys_Anthem_004212142
Insys_Anthem_004212143                   Insys_Anthem_004212143
Insys_Anthem_004212144                   Insys_Anthem_004212144
Insys_Anthem_004212145                   Insys_Anthem_004212145
Insys_Anthem_004212146                   Insys_Anthem_004212146
Insys_Anthem_004212147                   Insys_Anthem_004212147
Insys_Anthem_004212148                   Insys_Anthem_004212148
Insys_Anthem_004212149                   Insys_Anthem_004212149
Insys_Anthem_004212150                   Insys_Anthem_004212150
Insys_Anthem_004212151                   Insys_Anthem_004212151
Insys_Anthem_004212152                   Insys_Anthem_004212152
Insys_Anthem_004212153                   Insys_Anthem_004212153
Insys_Anthem_004212154                   Insys_Anthem_004212154
Insys_Anthem_004212155                   Insys_Anthem_004212155
Insys_Anthem_004212156                   Insys_Anthem_004212156
Insys_Anthem_004212157                   Insys_Anthem_004212157
Insys_Anthem_004212158                   Insys_Anthem_004212158
Insys_Anthem_004212159                   Insys_Anthem_004212159
Insys_Anthem_004212160                   Insys_Anthem_004212160
Insys_Anthem_004212161                   Insys_Anthem_004212161
Insys_Anthem_004212162                   Insys_Anthem_004212162
Insys_Anthem_004212163                   Insys_Anthem_004212163
Insys_Anthem_004212164                   Insys_Anthem_004212164
Insys_Anthem_004212165                   Insys_Anthem_004212165
Insys_Anthem_004212166                   Insys_Anthem_004212166
Insys_Anthem_004212167                   Insys_Anthem_004212167
Insys_Anthem_004212168                   Insys_Anthem_004212168
Insys_Anthem_004212169                   Insys_Anthem_004212169
Insys_Anthem_004212170                   Insys_Anthem_004212170
Insys_Anthem_004212171                   Insys_Anthem_004212171
Insys_Anthem_004212172                   Insys_Anthem_004212172
Insys_Anthem_004212173                   Insys_Anthem_004212173

                                                    3539
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3541 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004212174                   Insys_Anthem_004212174
Insys_Anthem_004212175                   Insys_Anthem_004212175
Insys_Anthem_004212176                   Insys_Anthem_004212176
Insys_Anthem_004212177                   Insys_Anthem_004212177
Insys_Anthem_004212178                   Insys_Anthem_004212178
Insys_Anthem_004212179                   Insys_Anthem_004212179
Insys_Anthem_004212180                   Insys_Anthem_004212180
Insys_Anthem_004212181                   Insys_Anthem_004212181
Insys_Anthem_004212182                   Insys_Anthem_004212182
Insys_Anthem_004212183                   Insys_Anthem_004212183
Insys_Anthem_004212184                   Insys_Anthem_004212184
Insys_Anthem_004212185                   Insys_Anthem_004212185
Insys_Anthem_004212186                   Insys_Anthem_004212186
Insys_Anthem_004212187                   Insys_Anthem_004212187
Insys_Anthem_004212188                   Insys_Anthem_004212188
Insys_Anthem_004212189                   Insys_Anthem_004212189
Insys_Anthem_004212190                   Insys_Anthem_004212190
Insys_Anthem_004212191                   Insys_Anthem_004212191
Insys_Anthem_004212192                   Insys_Anthem_004212192
Insys_Anthem_004212193                   Insys_Anthem_004212193
Insys_Anthem_004212194                   Insys_Anthem_004212194
Insys_Anthem_004212195                   Insys_Anthem_004212195
Insys_Anthem_004212196                   Insys_Anthem_004212196
Insys_Anthem_004212197                   Insys_Anthem_004212197
Insys_Anthem_004212198                   Insys_Anthem_004212198
Insys_Anthem_004212199                   Insys_Anthem_004212199
Insys_Anthem_004212200                   Insys_Anthem_004212200
Insys_Anthem_004212201                   Insys_Anthem_004212201
Insys_Anthem_004212202                   Insys_Anthem_004212202
Insys_Anthem_004212203                   Insys_Anthem_004212203
Insys_Anthem_004212204                   Insys_Anthem_004212204
Insys_Anthem_004212205                   Insys_Anthem_004212205
Insys_Anthem_004212206                   Insys_Anthem_004212206
Insys_Anthem_004212560                   Insys_Anthem_004212560
Insys_Anthem_004212561                   Insys_Anthem_004212561
Insys_Anthem_004212572                   Insys_Anthem_004212572
Insys_Anthem_004212574                   Insys_Anthem_004212574
Insys_Anthem_004212580                   Insys_Anthem_004212580
Insys_Anthem_004212581                   Insys_Anthem_004212581
Insys_Anthem_004212584                   Insys_Anthem_004212584
Insys_Anthem_004212585                   Insys_Anthem_004212585
Insys_Anthem_004212609                   Insys_Anthem_004212609
Insys_Anthem_004212611                   Insys_Anthem_004212611
Insys_Anthem_004212619                   Insys_Anthem_004212619
Insys_Anthem_004212636                   Insys_Anthem_004212636
Insys_Anthem_004212637                   Insys_Anthem_004212637
Insys_Anthem_004212638                   Insys_Anthem_004212638

                                                    3540
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3542 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004212639                   Insys_Anthem_004212639
Insys_Anthem_004212640                   Insys_Anthem_004212640
Insys_Anthem_004212641                   Insys_Anthem_004212641
Insys_Anthem_004212642                   Insys_Anthem_004212642
Insys_Anthem_004212677                   Insys_Anthem_004212677
Insys_Anthem_004212690                   Insys_Anthem_004212690
Insys_Anthem_004212691                   Insys_Anthem_004212691
Insys_Anthem_004212692                   Insys_Anthem_004212692
Insys_Anthem_004212698                   Insys_Anthem_004212698
Insys_Anthem_004212702                   Insys_Anthem_004212702
Insys_Anthem_004212735                   Insys_Anthem_004212735
Insys_Anthem_004212764                   Insys_Anthem_004212764
Insys_Anthem_004212765                   Insys_Anthem_004212765
Insys_Anthem_004212824                   Insys_Anthem_004212824
Insys_Anthem_004213004                   Insys_Anthem_004213004
Insys_Anthem_004213028                   Insys_Anthem_004213028
Insys_Anthem_004213046                   Insys_Anthem_004213046
Insys_Anthem_004213049                   Insys_Anthem_004213049
Insys_Anthem_004213050                   Insys_Anthem_004213050
Insys_Anthem_004213053                   Insys_Anthem_004213053
Insys_Anthem_004213058                   Insys_Anthem_004213058
Insys_Anthem_004213061                   Insys_Anthem_004213061
Insys_Anthem_004213062                   Insys_Anthem_004213062
Insys_Anthem_004213064                   Insys_Anthem_004213064
Insys_Anthem_004213065                   Insys_Anthem_004213065
Insys_Anthem_004213068                   Insys_Anthem_004213068
Insys_Anthem_004213077                   Insys_Anthem_004213077
Insys_Anthem_004213078                   Insys_Anthem_004213078
Insys_Anthem_004213080                   Insys_Anthem_004213080
Insys_Anthem_004213178                   Insys_Anthem_004213197
Insys_Anthem_004213545                   Insys_Anthem_004213554
Insys_Anthem_004213556                   Insys_Anthem_004213566
Insys_Anthem_004213567                   Insys_Anthem_004213578
Insys_Anthem_004213579                   Insys_Anthem_004213590
Insys_Anthem_004213591                   Insys_Anthem_004213600
Insys_Anthem_004213605                   Insys_Anthem_004213623
Insys_Anthem_004213627                   Insys_Anthem_004213628
Insys_Anthem_004213629                   Insys_Anthem_004213648
Insys_Anthem_004213657                   Insys_Anthem_004213657
Insys_Anthem_004213659                   Insys_Anthem_004213659
Insys_Anthem_004213667                   Insys_Anthem_004213667
Insys_Anthem_004213669                   Insys_Anthem_004213669
Insys_Anthem_004213787                   Insys_Anthem_004213787
Insys_Anthem_004213789                   Insys_Anthem_004213789
Insys_Anthem_004213797                   Insys_Anthem_004213797
Insys_Anthem_004213801                   Insys_Anthem_004213801
Insys_Anthem_004213833                   Insys_Anthem_004213833

                                                    3541
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3543 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004213835                   Insys_Anthem_004213835
Insys_Anthem_004213837                   Insys_Anthem_004213837
Insys_Anthem_004213839                   Insys_Anthem_004213839
Insys_Anthem_004213842                   Insys_Anthem_004213842
Insys_Anthem_004214088                   Insys_Anthem_004214088
Insys_Anthem_004214092                   Insys_Anthem_004214092
Insys_Anthem_004214108                   Insys_Anthem_004214108
Insys_Anthem_004214112                   Insys_Anthem_004214112
Insys_Anthem_004214115                   Insys_Anthem_004214116
Insys_Anthem_004214284                   Insys_Anthem_004214284
Insys_Anthem_004214614                   Insys_Anthem_004214669
Insys_Anthem_004214670                   Insys_Anthem_004214730
Insys_Anthem_004214732                   Insys_Anthem_004214787
Insys_Anthem_004214788                   Insys_Anthem_004214848
Insys_Anthem_004214853                   Insys_Anthem_004214853
Insys_Anthem_004214854                   Insys_Anthem_004214854
Insys_Anthem_004214948                   Insys_Anthem_004214948
Insys_Anthem_004214967                   Insys_Anthem_004214968
Insys_Anthem_004215031                   Insys_Anthem_004215031
Insys_Anthem_004215040                   Insys_Anthem_004215040
Insys_Anthem_004215211                   Insys_Anthem_004215211
Insys_Anthem_004215339                   Insys_Anthem_004215339
Insys_Anthem_004215341                   Insys_Anthem_004215341
Insys_Anthem_004215426                   Insys_Anthem_004215426
Insys_Anthem_004215431                   Insys_Anthem_004215431
Insys_Anthem_004215439                   Insys_Anthem_004215439
Insys_Anthem_004215447                   Insys_Anthem_004215447
Insys_Anthem_004215459                   Insys_Anthem_004215459
Insys_Anthem_004215461                   Insys_Anthem_004215461
Insys_Anthem_004215463                   Insys_Anthem_004215463
Insys_Anthem_004215465                   Insys_Anthem_004215465
Insys_Anthem_004215468                   Insys_Anthem_004215468
Insys_Anthem_004215535                   Insys_Anthem_004215729
Insys_Anthem_004215795                   Insys_Anthem_004215795
Insys_Anthem_004215834                   Insys_Anthem_004215835
Insys_Anthem_004216041                   Insys_Anthem_004216041
Insys_Anthem_004216050                   Insys_Anthem_004216050
Insys_Anthem_004216070                   Insys_Anthem_004216070
Insys_Anthem_004216072                   Insys_Anthem_004216072
Insys_Anthem_004216084                   Insys_Anthem_004216084
Insys_Anthem_004216086                   Insys_Anthem_004216086
Insys_Anthem_004216117                   Insys_Anthem_004216117
Insys_Anthem_004216132                   Insys_Anthem_004216132
Insys_Anthem_004216144                   Insys_Anthem_004216144
Insys_Anthem_004216497                   Insys_Anthem_004216497
Insys_Anthem_004216501                   Insys_Anthem_004216501
Insys_Anthem_004216517                   Insys_Anthem_004216517

                                                    3542
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3544 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004216521                   Insys_Anthem_004216521
Insys_Anthem_004216524                   Insys_Anthem_004216525
Insys_Anthem_004216537                   Insys_Anthem_004216537
Insys_Anthem_004216742                   Insys_Anthem_004216742
Insys_Anthem_004216756                   Insys_Anthem_004216756
Insys_Anthem_004216855                   Insys_Anthem_004216855
Insys_Anthem_004216981                   Insys_Anthem_004216981
Insys_Anthem_004217029                   Insys_Anthem_004217031
Insys_Anthem_004217052                   Insys_Anthem_004217054
Insys_Anthem_004217225                   Insys_Anthem_004217227
Insys_Anthem_004217375                   Insys_Anthem_004217375
Insys_Anthem_004217420                   Insys_Anthem_004217421
Insys_Anthem_004217482                   Insys_Anthem_004217482
Insys_Anthem_004217487                   Insys_Anthem_004217487
Insys_Anthem_004217519                   Insys_Anthem_004217519
Insys_Anthem_004217612                   Insys_Anthem_004217612
Insys_Anthem_004217665                   Insys_Anthem_004217666
Insys_Anthem_004217680                   Insys_Anthem_004217680
Insys_Anthem_004217752                   Insys_Anthem_004217752
Insys_Anthem_004217807                   Insys_Anthem_004217808
Insys_Anthem_004217889                   Insys_Anthem_004217890
Insys_Anthem_004217918                   Insys_Anthem_004217918
Insys_Anthem_004218050                   Insys_Anthem_004218051
Insys_Anthem_004218053                   Insys_Anthem_004218054
Insys_Anthem_004218058                   Insys_Anthem_004218059
Insys_Anthem_004218061                   Insys_Anthem_004218062
Insys_Anthem_004218064                   Insys_Anthem_004218064
Insys_Anthem_004218246                   Insys_Anthem_004218249
Insys_Anthem_004218422                   Insys_Anthem_004218423
Insys_Anthem_004218447                   Insys_Anthem_004218448
Insys_Anthem_004218640                   Insys_Anthem_004218643
Insys_Anthem_004218644                   Insys_Anthem_004218647
Insys_Anthem_004218649                   Insys_Anthem_004218651
Insys_Anthem_004218653                   Insys_Anthem_004218654
Insys_Anthem_004218655                   Insys_Anthem_004218657
Insys_Anthem_004218690                   Insys_Anthem_004218693
Insys_Anthem_004218716                   Insys_Anthem_004218717
Insys_Anthem_004218718                   Insys_Anthem_004218719
Insys_Anthem_004218723                   Insys_Anthem_004218723
Insys_Anthem_004218738                   Insys_Anthem_004218740
Insys_Anthem_004218747                   Insys_Anthem_004218749
Insys_Anthem_004218769                   Insys_Anthem_004218770
Insys_Anthem_004218901                   Insys_Anthem_004218902
Insys_Anthem_004218932                   Insys_Anthem_004218933
Insys_Anthem_004218974                   Insys_Anthem_004218975
Insys_Anthem_004219086                   Insys_Anthem_004219087
Insys_Anthem_004219242                   Insys_Anthem_004219243

                                                    3543
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3545 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004219289                   Insys_Anthem_004219291
Insys_Anthem_004219321                   Insys_Anthem_004219323
Insys_Anthem_004219324                   Insys_Anthem_004219325
Insys_Anthem_004219370                   Insys_Anthem_004219371
Insys_Anthem_004219378                   Insys_Anthem_004219379
Insys_Anthem_004219392                   Insys_Anthem_004219393
Insys_Anthem_004219467                   Insys_Anthem_004219467
Insys_Anthem_004219471                   Insys_Anthem_004219471
Insys_Anthem_004219474                   Insys_Anthem_004219474
Insys_Anthem_004219526                   Insys_Anthem_004219533
Insys_Anthem_004219534                   Insys_Anthem_004219536
Insys_Anthem_004219592                   Insys_Anthem_004219592
Insys_Anthem_004219599                   Insys_Anthem_004219599
Insys_Anthem_004219602                   Insys_Anthem_004219602
Insys_Anthem_004219607                   Insys_Anthem_004219607
Insys_Anthem_004219674                   Insys_Anthem_004219674
Insys_Anthem_004219696                   Insys_Anthem_004219698
Insys_Anthem_004219701                   Insys_Anthem_004219701
Insys_Anthem_004219729                   Insys_Anthem_004219730
Insys_Anthem_004219744                   Insys_Anthem_004219744
Insys_Anthem_004219757                   Insys_Anthem_004219757
Insys_Anthem_004219780                   Insys_Anthem_004219780
Insys_Anthem_004219795                   Insys_Anthem_004219795
Insys_Anthem_004219810                   Insys_Anthem_004219812
Insys_Anthem_004219813                   Insys_Anthem_004219813
Insys_Anthem_004219825                   Insys_Anthem_004219825
Insys_Anthem_004219906                   Insys_Anthem_004219906
Insys_Anthem_004219933                   Insys_Anthem_004219933
Insys_Anthem_004219989                   Insys_Anthem_004219990
Insys_Anthem_004220104                   Insys_Anthem_004220105
Insys_Anthem_004220139                   Insys_Anthem_004220140
Insys_Anthem_004220226                   Insys_Anthem_004220227
Insys_Anthem_004220321                   Insys_Anthem_004220321
Insys_Anthem_004220410                   Insys_Anthem_004220412
Insys_Anthem_004220439                   Insys_Anthem_004220439
Insys_Anthem_004220466                   Insys_Anthem_004220467
Insys_Anthem_004220536                   Insys_Anthem_004220537
Insys_Anthem_004220679                   Insys_Anthem_004220680
Insys_Anthem_004220712                   Insys_Anthem_004220713
Insys_Anthem_004220738                   Insys_Anthem_004220740
Insys_Anthem_004220744                   Insys_Anthem_004220744
Insys_Anthem_004220762                   Insys_Anthem_004220762
Insys_Anthem_004220786                   Insys_Anthem_004220789
Insys_Anthem_004220803                   Insys_Anthem_004220804
Insys_Anthem_004220821                   Insys_Anthem_004220822
Insys_Anthem_004220847                   Insys_Anthem_004220850
Insys_Anthem_004220926                   Insys_Anthem_004220926

                                                    3544
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3546 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004220937                   Insys_Anthem_004220938
Insys_Anthem_004220941                   Insys_Anthem_004220942
Insys_Anthem_004220960                   Insys_Anthem_004220961
Insys_Anthem_004220968                   Insys_Anthem_004220969
Insys_Anthem_004220970                   Insys_Anthem_004220970
Insys_Anthem_004220992                   Insys_Anthem_004220992
Insys_Anthem_004221113                   Insys_Anthem_004221114
Insys_Anthem_004221140                   Insys_Anthem_004221142
Insys_Anthem_004221159                   Insys_Anthem_004221159
Insys_Anthem_004221238                   Insys_Anthem_004221239
Insys_Anthem_004221282                   Insys_Anthem_004221284
Insys_Anthem_004221291                   Insys_Anthem_004221291
Insys_Anthem_004221464                   Insys_Anthem_004221464
Insys_Anthem_004221608                   Insys_Anthem_004221609
Insys_Anthem_004221884                   Insys_Anthem_004221885
Insys_Anthem_004221897                   Insys_Anthem_004221898
Insys_Anthem_004221996                   Insys_Anthem_004221997
Insys_Anthem_004222271                   Insys_Anthem_004222272
Insys_Anthem_004222395                   Insys_Anthem_004222419
Insys_Anthem_004222455                   Insys_Anthem_004222457
Insys_Anthem_004222479                   Insys_Anthem_004222481
Insys_Anthem_004222487                   Insys_Anthem_004222489
Insys_Anthem_004222511                   Insys_Anthem_004222554
Insys_Anthem_004222565                   Insys_Anthem_004222566
Insys_Anthem_004222614                   Insys_Anthem_004222615
Insys_Anthem_004222632                   Insys_Anthem_004222633
Insys_Anthem_004222638                   Insys_Anthem_004222639
Insys_Anthem_004222649                   Insys_Anthem_004222649
Insys_Anthem_004222650                   Insys_Anthem_004222651
Insys_Anthem_004222656                   Insys_Anthem_004222657
Insys_Anthem_004222664                   Insys_Anthem_004222665
Insys_Anthem_004222681                   Insys_Anthem_004222684
Insys_Anthem_004222692                   Insys_Anthem_004222694
Insys_Anthem_004222705                   Insys_Anthem_004222706
Insys_Anthem_004222712                   Insys_Anthem_004222714
Insys_Anthem_004222888                   Insys_Anthem_004222888
Insys_Anthem_004222893                   Insys_Anthem_004222893
Insys_Anthem_004223162                   Insys_Anthem_004223163
Insys_Anthem_004223175                   Insys_Anthem_004223176
Insys_Anthem_004223192                   Insys_Anthem_004223194
Insys_Anthem_004223209                   Insys_Anthem_004223210
Insys_Anthem_004223211                   Insys_Anthem_004223211
Insys_Anthem_004223232                   Insys_Anthem_004223233
Insys_Anthem_004223253                   Insys_Anthem_004223253
Insys_Anthem_004223327                   Insys_Anthem_004223328
Insys_Anthem_004223404                   Insys_Anthem_004223405
Insys_Anthem_004223427                   Insys_Anthem_004223428

                                                    3545
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3547 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004223434                   Insys_Anthem_004223435
Insys_Anthem_004223436                   Insys_Anthem_004223437
Insys_Anthem_004223472                   Insys_Anthem_004223472
Insys_Anthem_004223602                   Insys_Anthem_004223604
Insys_Anthem_004223755                   Insys_Anthem_004223756
Insys_Anthem_004223762                   Insys_Anthem_004223763
Insys_Anthem_004223780                   Insys_Anthem_004223780
Insys_Anthem_004223797                   Insys_Anthem_004223799
Insys_Anthem_004223802                   Insys_Anthem_004223803
Insys_Anthem_004223804                   Insys_Anthem_004223806
Insys_Anthem_004223823                   Insys_Anthem_004223825
Insys_Anthem_004223830                   Insys_Anthem_004223831
Insys_Anthem_004223844                   Insys_Anthem_004223846
Insys_Anthem_004223847                   Insys_Anthem_004223848
Insys_Anthem_004223855                   Insys_Anthem_004223856
Insys_Anthem_004223864                   Insys_Anthem_004223866
Insys_Anthem_004223872                   Insys_Anthem_004223874
Insys_Anthem_004223887                   Insys_Anthem_004223890
Insys_Anthem_004223892                   Insys_Anthem_004223894
Insys_Anthem_004223905                   Insys_Anthem_004223906
Insys_Anthem_004223922                   Insys_Anthem_004223923
Insys_Anthem_004223934                   Insys_Anthem_004223936
Insys_Anthem_004223937                   Insys_Anthem_004223937
Insys_Anthem_004223946                   Insys_Anthem_004223948
Insys_Anthem_004223975                   Insys_Anthem_004223976
Insys_Anthem_004223977                   Insys_Anthem_004223978
Insys_Anthem_004223979                   Insys_Anthem_004223982
Insys_Anthem_004224011                   Insys_Anthem_004224011
Insys_Anthem_004224043                   Insys_Anthem_004224044
Insys_Anthem_004224054                   Insys_Anthem_004224054
Insys_Anthem_004224089                   Insys_Anthem_004224091
Insys_Anthem_004224121                   Insys_Anthem_004224123
Insys_Anthem_004224140                   Insys_Anthem_004224141
Insys_Anthem_004224146                   Insys_Anthem_004224146
Insys_Anthem_004224162                   Insys_Anthem_004224163
Insys_Anthem_004224169                   Insys_Anthem_004224169
Insys_Anthem_004224192                   Insys_Anthem_004224195
Insys_Anthem_004224241                   Insys_Anthem_004224243
Insys_Anthem_004224252                   Insys_Anthem_004224253
Insys_Anthem_004224262                   Insys_Anthem_004224265
Insys_Anthem_004224268                   Insys_Anthem_004224269
Insys_Anthem_004224271                   Insys_Anthem_004224273
Insys_Anthem_004224283                   Insys_Anthem_004224283
Insys_Anthem_004224328                   Insys_Anthem_004224328
Insys_Anthem_004224345                   Insys_Anthem_004224346
Insys_Anthem_004224372                   Insys_Anthem_004224372
Insys_Anthem_004224386                   Insys_Anthem_004224387

                                                    3546
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3548 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004224392                   Insys_Anthem_004224393
Insys_Anthem_004224442                   Insys_Anthem_004224443
Insys_Anthem_004224473                   Insys_Anthem_004224473
Insys_Anthem_004224479                   Insys_Anthem_004224479
Insys_Anthem_004224532                   Insys_Anthem_004224534
Insys_Anthem_004224615                   Insys_Anthem_004224616
Insys_Anthem_004224639                   Insys_Anthem_004224640
Insys_Anthem_004224641                   Insys_Anthem_004224642
Insys_Anthem_004224650                   Insys_Anthem_004224651
Insys_Anthem_004224678                   Insys_Anthem_004224679
Insys_Anthem_004224682                   Insys_Anthem_004224683
Insys_Anthem_004224688                   Insys_Anthem_004224689
Insys_Anthem_004224772                   Insys_Anthem_004224772
Insys_Anthem_004224849                   Insys_Anthem_004224850
Insys_Anthem_004224891                   Insys_Anthem_004224897
Insys_Anthem_004224901                   Insys_Anthem_004224907
Insys_Anthem_004224911                   Insys_Anthem_004224912
Insys_Anthem_004224913                   Insys_Anthem_004224914
Insys_Anthem_004225343                   Insys_Anthem_004225343
Insys_Anthem_004225525                   Insys_Anthem_004225525
Insys_Anthem_004225583                   Insys_Anthem_004225583
Insys_Anthem_004226422                   Insys_Anthem_004226422
Insys_Anthem_004226801                   Insys_Anthem_004226802
Insys_Anthem_004226893                   Insys_Anthem_004226895
Insys_Anthem_004226908                   Insys_Anthem_004226910
Insys_Anthem_004226946                   Insys_Anthem_004226948
Insys_Anthem_004226954                   Insys_Anthem_004226956
Insys_Anthem_004226982                   Insys_Anthem_004226983
Insys_Anthem_004226986                   Insys_Anthem_004226987
Insys_Anthem_004227023                   Insys_Anthem_004227024
Insys_Anthem_004227026                   Insys_Anthem_004227028
Insys_Anthem_004227070                   Insys_Anthem_004227071
Insys_Anthem_004227076                   Insys_Anthem_004227077
Insys_Anthem_004227099                   Insys_Anthem_004227101
Insys_Anthem_004227112                   Insys_Anthem_004227114
Insys_Anthem_004227122                   Insys_Anthem_004227122
Insys_Anthem_004227194                   Insys_Anthem_004227195
Insys_Anthem_004227196                   Insys_Anthem_004227197
Insys_Anthem_004227200                   Insys_Anthem_004227201
Insys_Anthem_004227243                   Insys_Anthem_004227245
Insys_Anthem_004227246                   Insys_Anthem_004227248
Insys_Anthem_004227266                   Insys_Anthem_004227266
Insys_Anthem_004227267                   Insys_Anthem_004227267
Insys_Anthem_004227268                   Insys_Anthem_004227268
Insys_Anthem_004227269                   Insys_Anthem_004227269
Insys_Anthem_004227270                   Insys_Anthem_004227270
Insys_Anthem_004227331                   Insys_Anthem_004227331

                                                    3547
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3549 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004227333                   Insys_Anthem_004227337
Insys_Anthem_004227345                   Insys_Anthem_004227345
Insys_Anthem_004227363                   Insys_Anthem_004227365
Insys_Anthem_004227369                   Insys_Anthem_004227371
Insys_Anthem_004227383                   Insys_Anthem_004227385
Insys_Anthem_004227615                   Insys_Anthem_004227618
Insys_Anthem_004227619                   Insys_Anthem_004227622
Insys_Anthem_004227657                   Insys_Anthem_004227660
Insys_Anthem_004227771                   Insys_Anthem_004227771
Insys_Anthem_004227803                   Insys_Anthem_004227804
Insys_Anthem_004227805                   Insys_Anthem_004227806
Insys_Anthem_004227963                   Insys_Anthem_004227965
Insys_Anthem_004228040                   Insys_Anthem_004228040
Insys_Anthem_004228047                   Insys_Anthem_004228047
Insys_Anthem_004228061                   Insys_Anthem_004228061
Insys_Anthem_004228066                   Insys_Anthem_004228066
Insys_Anthem_004228067                   Insys_Anthem_004228069
Insys_Anthem_004228084                   Insys_Anthem_004228086
Insys_Anthem_004228159                   Insys_Anthem_004228160
Insys_Anthem_004228240                   Insys_Anthem_004228242
Insys_Anthem_004228243                   Insys_Anthem_004228245
Insys_Anthem_004228495                   Insys_Anthem_004228495
Insys_Anthem_004228504                   Insys_Anthem_004228505
Insys_Anthem_004228514                   Insys_Anthem_004228516
Insys_Anthem_004228517                   Insys_Anthem_004228518
Insys_Anthem_004228523                   Insys_Anthem_004228524
Insys_Anthem_004228660                   Insys_Anthem_004228661
Insys_Anthem_004228803                   Insys_Anthem_004228804
Insys_Anthem_004228895                   Insys_Anthem_004228895
Insys_Anthem_004228953                   Insys_Anthem_004228953
Insys_Anthem_004229087                   Insys_Anthem_004229089
Insys_Anthem_004229135                   Insys_Anthem_004229135
Insys_Anthem_004229214                   Insys_Anthem_004229214
Insys_Anthem_004229216                   Insys_Anthem_004229218
Insys_Anthem_004229287                   Insys_Anthem_004229287
Insys_Anthem_004229344                   Insys_Anthem_004229344
Insys_Anthem_004229365                   Insys_Anthem_004229367
Insys_Anthem_004229368                   Insys_Anthem_004229368
Insys_Anthem_004229407                   Insys_Anthem_004229408
Insys_Anthem_004229633                   Insys_Anthem_004229633
Insys_Anthem_004230284                   Insys_Anthem_004230285
Insys_Anthem_004230857                   Insys_Anthem_004230858
Insys_Anthem_004230937                   Insys_Anthem_004230938
Insys_Anthem_004230952                   Insys_Anthem_004230953
Insys_Anthem_004230959                   Insys_Anthem_004230959
Insys_Anthem_004230962                   Insys_Anthem_004230963
Insys_Anthem_004230985                   Insys_Anthem_004230986

                                                    3548
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3550 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004230987                   Insys_Anthem_004230988
Insys_Anthem_004231079                   Insys_Anthem_004231080
Insys_Anthem_004231111                   Insys_Anthem_004231112
Insys_Anthem_004231113                   Insys_Anthem_004231114
Insys_Anthem_004231140                   Insys_Anthem_004231141
Insys_Anthem_004231143                   Insys_Anthem_004231144
Insys_Anthem_004231250                   Insys_Anthem_004231250
Insys_Anthem_004231328                   Insys_Anthem_004231329
Insys_Anthem_004231346                   Insys_Anthem_004231346
Insys_Anthem_004231522                   Insys_Anthem_004231522
Insys_Anthem_004231829                   Insys_Anthem_004231829
Insys_Anthem_004231844                   Insys_Anthem_004231846
Insys_Anthem_004231890                   Insys_Anthem_004231891
Insys_Anthem_004231892                   Insys_Anthem_004231893
Insys_Anthem_004231921                   Insys_Anthem_004231922
Insys_Anthem_004232057                   Insys_Anthem_004232071
Insys_Anthem_004232087                   Insys_Anthem_004232088
Insys_Anthem_004232097                   Insys_Anthem_004232099
Insys_Anthem_004232107                   Insys_Anthem_004232109
Insys_Anthem_004232117                   Insys_Anthem_004232118
Insys_Anthem_004232132                   Insys_Anthem_004232134
Insys_Anthem_004232146                   Insys_Anthem_004232147
Insys_Anthem_004232149                   Insys_Anthem_004232150
Insys_Anthem_004232153                   Insys_Anthem_004232155
Insys_Anthem_004232169                   Insys_Anthem_004232170
Insys_Anthem_004232175                   Insys_Anthem_004232176
Insys_Anthem_004232187                   Insys_Anthem_004232189
Insys_Anthem_004232195                   Insys_Anthem_004232196
Insys_Anthem_004232203                   Insys_Anthem_004232205
Insys_Anthem_004232249                   Insys_Anthem_004232250
Insys_Anthem_004232640                   Insys_Anthem_004232640
Insys_Anthem_004232647                   Insys_Anthem_004232648
Insys_Anthem_004232672                   Insys_Anthem_004232672
Insys_Anthem_004233038                   Insys_Anthem_004233038
Insys_Anthem_004233115                   Insys_Anthem_004233115
Insys_Anthem_004233580                   Insys_Anthem_004233580
Insys_Anthem_004233590                   Insys_Anthem_004233590
Insys_Anthem_004233610                   Insys_Anthem_004233610
Insys_Anthem_004233613                   Insys_Anthem_004233613
Insys_Anthem_004233638                   Insys_Anthem_004233638
Insys_Anthem_004233640                   Insys_Anthem_004233640
Insys_Anthem_004233646                   Insys_Anthem_004233646
Insys_Anthem_004233647                   Insys_Anthem_004233647
Insys_Anthem_004233657                   Insys_Anthem_004233659
Insys_Anthem_004233712                   Insys_Anthem_004233755
Insys_Anthem_004233787                   Insys_Anthem_004233787
Insys_Anthem_004233902                   Insys_Anthem_004233903

                                                    3549
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3551 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004233904                   Insys_Anthem_004233905
Insys_Anthem_004234107                   Insys_Anthem_004234108
Insys_Anthem_004234117                   Insys_Anthem_004234118
Insys_Anthem_004234310                   Insys_Anthem_004234310
Insys_Anthem_004234393                   Insys_Anthem_004234395
Insys_Anthem_004234604                   Insys_Anthem_004234627
Insys_Anthem_004235165                   Insys_Anthem_004235169
Insys_Anthem_004235324                   Insys_Anthem_004235326
Insys_Anthem_004235533                   Insys_Anthem_004235534
Insys_Anthem_004235535                   Insys_Anthem_004235536
Insys_Anthem_004235810                   Insys_Anthem_004235865
Insys_Anthem_004235977                   Insys_Anthem_004235978
Insys_Anthem_004235982                   Insys_Anthem_004235983
Insys_Anthem_004235986                   Insys_Anthem_004235986
Insys_Anthem_004236031                   Insys_Anthem_004236033
Insys_Anthem_004236160                   Insys_Anthem_004236161
Insys_Anthem_004236199                   Insys_Anthem_004236200
Insys_Anthem_004236220                   Insys_Anthem_004236221
Insys_Anthem_004236247                   Insys_Anthem_004236247
Insys_Anthem_004236263                   Insys_Anthem_004236269
Insys_Anthem_004236365                   Insys_Anthem_004236365
Insys_Anthem_004236385                   Insys_Anthem_004236386
Insys_Anthem_004236461                   Insys_Anthem_004236462
Insys_Anthem_004236482                   Insys_Anthem_004236483
Insys_Anthem_004236594                   Insys_Anthem_004236594
Insys_Anthem_004236613                   Insys_Anthem_004236614
Insys_Anthem_004236671                   Insys_Anthem_004236672
Insys_Anthem_004236725                   Insys_Anthem_004236726
Insys_Anthem_004236729                   Insys_Anthem_004236730
Insys_Anthem_004236830                   Insys_Anthem_004236832
Insys_Anthem_004237834                   Insys_Anthem_004237834
Insys_Anthem_004237843                   Insys_Anthem_004237843
Insys_Anthem_004237875                   Insys_Anthem_004237875
Insys_Anthem_004237920                   Insys_Anthem_004237920
Insys_Anthem_004237922                   Insys_Anthem_004237923
Insys_Anthem_004237937                   Insys_Anthem_004237938
Insys_Anthem_004237951                   Insys_Anthem_004237952
Insys_Anthem_004237965                   Insys_Anthem_004237967
Insys_Anthem_004237980                   Insys_Anthem_004237982
Insys_Anthem_004237988                   Insys_Anthem_004237990
Insys_Anthem_004237999                   Insys_Anthem_004238001
Insys_Anthem_004238012                   Insys_Anthem_004238014
Insys_Anthem_004238015                   Insys_Anthem_004238017
Insys_Anthem_004238018                   Insys_Anthem_004238020
Insys_Anthem_004238022                   Insys_Anthem_004238024
Insys_Anthem_004238037                   Insys_Anthem_004238038
Insys_Anthem_004238113                   Insys_Anthem_004238113

                                                    3550
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3552 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004238119                   Insys_Anthem_004238119
Insys_Anthem_004238235                   Insys_Anthem_004238235
Insys_Anthem_004238439                   Insys_Anthem_004238439
Insys_Anthem_004238455                   Insys_Anthem_004238457
Insys_Anthem_004238464                   Insys_Anthem_004238465
Insys_Anthem_004238538                   Insys_Anthem_004238539
Insys_Anthem_004238646                   Insys_Anthem_004238647
Insys_Anthem_004238651                   Insys_Anthem_004238652
Insys_Anthem_004238724                   Insys_Anthem_004238724
Insys_Anthem_004238735                   Insys_Anthem_004238736
Insys_Anthem_004239007                   Insys_Anthem_004239007
Insys_Anthem_004239012                   Insys_Anthem_004239012
Insys_Anthem_004239030                   Insys_Anthem_004239036
Insys_Anthem_004239053                   Insys_Anthem_004239059
Insys_Anthem_004239167                   Insys_Anthem_004239172
Insys_Anthem_004239173                   Insys_Anthem_004239178
Insys_Anthem_004239185                   Insys_Anthem_004239188
Insys_Anthem_004239189                   Insys_Anthem_004239192
Insys_Anthem_004241247                   Insys_Anthem_004241252
Insys_Anthem_004241254                   Insys_Anthem_004241259
Insys_Anthem_004241261                   Insys_Anthem_004241266
Insys_Anthem_004241304                   Insys_Anthem_004241496
Insys_Anthem_004241573                   Insys_Anthem_004241577
Insys_Anthem_004241605                   Insys_Anthem_004241609
Insys_Anthem_004241611                   Insys_Anthem_004241616
Insys_Anthem_004241618                   Insys_Anthem_004241623
Insys_Anthem_004241901                   Insys_Anthem_004242093
Insys_Anthem_004244                      Insys_Anthem_004248
Insys_Anthem_004246054                   Insys_Anthem_004252185
Insys_Anthem_004252547                   Insys_Anthem_004252557
Insys_Anthem_004252831                   Insys_Anthem_004252841
Insys_Anthem_004253284                   Insys_Anthem_004255345
Insys_Anthem_004255346                   Insys_Anthem_004257407
Insys_Anthem_004257408                   Insys_Anthem_004259271
Insys_Anthem_004259272                   Insys_Anthem_004260267
Insys_Anthem_004260571                   Insys_Anthem_004260572
Insys_Anthem_004260751                   Insys_Anthem_004260752
Insys_Anthem_004260754                   Insys_Anthem_004260756
Insys_Anthem_004260763                   Insys_Anthem_004260768
Insys_Anthem_004260777                   Insys_Anthem_004260779
Insys_Anthem_004260781                   Insys_Anthem_004260791
Insys_Anthem_004264662                   Insys_Anthem_004264666
Insys_Anthem_004264667                   Insys_Anthem_004264671
Insys_Anthem_004264935                   Insys_Anthem_004264945
Insys_Anthem_004264947                   Insys_Anthem_004264957
Insys_Anthem_004264958                   Insys_Anthem_004265578
Insys_Anthem_004265584                   Insys_Anthem_004265585

                                                    3551
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3553 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004265660                   Insys_Anthem_004265670
Insys_Anthem_004266094                   Insys_Anthem_004266096
Insys_Anthem_004270900                   Insys_Anthem_004270923
Insys_Anthem_004271557                   Insys_Anthem_004271569
Insys_Anthem_004271606                   Insys_Anthem_004271614
Insys_Anthem_004271621                   Insys_Anthem_004271671
Insys_Anthem_004271674                   Insys_Anthem_004271724
Insys_Anthem_004271867                   Insys_Anthem_004271911
Insys_Anthem_004271965                   Insys_Anthem_004271978
Insys_Anthem_004272047                   Insys_Anthem_004272078
Insys_Anthem_004272195                   Insys_Anthem_004272245
Insys_Anthem_004272477                   Insys_Anthem_004272483
Insys_Anthem_004272799                   Insys_Anthem_004272817
Insys_Anthem_004272824                   Insys_Anthem_004272829
Insys_Anthem_004272833                   Insys_Anthem_004272849
Insys_Anthem_004272899                   Insys_Anthem_004272911
Insys_Anthem_004272934                   Insys_Anthem_004272952
Insys_Anthem_004272981                   Insys_Anthem_004272997
Insys_Anthem_004273020                   Insys_Anthem_004273036
Insys_Anthem_004273040                   Insys_Anthem_004273056
Insys_Anthem_004273080                   Insys_Anthem_004273082
Insys_Anthem_004273125                   Insys_Anthem_004273132
Insys_Anthem_004273136                   Insys_Anthem_004273138
Insys_Anthem_004273310                   Insys_Anthem_004273312
Insys_Anthem_004273313                   Insys_Anthem_004273315
Insys_Anthem_004273573                   Insys_Anthem_004273581
Insys_Anthem_004273880                   Insys_Anthem_004273924
Insys_Anthem_004273928                   Insys_Anthem_004273947
Insys_Anthem_004273948                   Insys_Anthem_004273965
Insys_Anthem_004273966                   Insys_Anthem_004274229
Insys_Anthem_004274235                   Insys_Anthem_004274296
Insys_Anthem_004274297                   Insys_Anthem_004274301
Insys_Anthem_004274369                   Insys_Anthem_004274380
Insys_Anthem_004274412                   Insys_Anthem_004274416
Insys_Anthem_004274472                   Insys_Anthem_004274490
Insys_Anthem_004274491                   Insys_Anthem_004274508
Insys_Anthem_004274509                   Insys_Anthem_004274528
Insys_Anthem_004274529                   Insys_Anthem_004274573
Insys_Anthem_004274574                   Insys_Anthem_004274597
Insys_Anthem_004274600                   Insys_Anthem_004274619
Insys_Anthem_004274635                   Insys_Anthem_004274638
Insys_Anthem_004274669                   Insys_Anthem_004274674
Insys_Anthem_004274675                   Insys_Anthem_004274692
Insys_Anthem_004274730                   Insys_Anthem_004274741
Insys_Anthem_004274747                   Insys_Anthem_004274757
Insys_Anthem_004274786                   Insys_Anthem_004274847
Insys_Anthem_004274848                   Insys_Anthem_004274867

                                                    3552
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3554 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004275040                   Insys_Anthem_004275059
Insys_Anthem_004275106                   Insys_Anthem_004275214
Insys_Anthem_004275247                   Insys_Anthem_004275355
Insys_Anthem_004275356                   Insys_Anthem_004275356
Insys_Anthem_004275442                   Insys_Anthem_004275451
Insys_Anthem_004275452                   Insys_Anthem_004275454
Insys_Anthem_004275577                   Insys_Anthem_004275577
Insys_Anthem_004275578                   Insys_Anthem_004275602
Insys_Anthem_004275664                   Insys_Anthem_004275682
Insys_Anthem_004275697                   Insys_Anthem_004275820
Insys_Anthem_004275821                   Insys_Anthem_004275839
Insys_Anthem_004275909                   Insys_Anthem_004275923
Insys_Anthem_004275991                   Insys_Anthem_004275994
Insys_Anthem_004276113                   Insys_Anthem_004276123
Insys_Anthem_004276157                   Insys_Anthem_004276170
Insys_Anthem_004276171                   Insys_Anthem_004276181
Insys_Anthem_004276215                   Insys_Anthem_004276215
Insys_Anthem_004276216                   Insys_Anthem_004276216
Insys_Anthem_004276298                   Insys_Anthem_004276307
Insys_Anthem_004277041                   Insys_Anthem_004277075
Insys_Anthem_004277076                   Insys_Anthem_004277108
Insys_Anthem_004277109                   Insys_Anthem_004277148
Insys_Anthem_004277149                   Insys_Anthem_004277162
Insys_Anthem_004277198                   Insys_Anthem_004277238
Insys_Anthem_004277239                   Insys_Anthem_004277295
Insys_Anthem_004277296                   Insys_Anthem_004277317
Insys_Anthem_004277318                   Insys_Anthem_004277349
Insys_Anthem_004277350                   Insys_Anthem_004277387
Insys_Anthem_004277388                   Insys_Anthem_004277425
Insys_Anthem_004277426                   Insys_Anthem_004277469
Insys_Anthem_004277470                   Insys_Anthem_004277515
Insys_Anthem_004277516                   Insys_Anthem_004277566
Insys_Anthem_004277567                   Insys_Anthem_004277574
Insys_Anthem_004277575                   Insys_Anthem_004277578
Insys_Anthem_004277579                   Insys_Anthem_004277592
Insys_Anthem_004277593                   Insys_Anthem_004277607
Insys_Anthem_004277608                   Insys_Anthem_004277632
Insys_Anthem_004277633                   Insys_Anthem_004277649
Insys_Anthem_004277650                   Insys_Anthem_004277664
Insys_Anthem_004277680                   Insys_Anthem_004277713
Insys_Anthem_004277719                   Insys_Anthem_004277886
Insys_Anthem_004277905                   Insys_Anthem_004277913
Insys_Anthem_004278027                   Insys_Anthem_004278041
Insys_Anthem_004278056                   Insys_Anthem_004278067
Insys_Anthem_004278211                   Insys_Anthem_004278225
Insys_Anthem_004278240                   Insys_Anthem_004278251
Insys_Anthem_004278420                   Insys_Anthem_004278591

                                                    3553
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3555 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004278592                   Insys_Anthem_004278649
Insys_Anthem_004278650                   Insys_Anthem_004278769
Insys_Anthem_004279087                   Insys_Anthem_004279111
Insys_Anthem_004279120                   Insys_Anthem_004279158
Insys_Anthem_004279295                   Insys_Anthem_004279319
Insys_Anthem_004280485                   Insys_Anthem_004280501
Insys_Anthem_004282331                   Insys_Anthem_004282334
Insys_Anthem_004282982                   Insys_Anthem_004283008
Insys_Anthem_004283043                   Insys_Anthem_004283081
Insys_Anthem_004283476                   Insys_Anthem_004283489
Insys_Anthem_004283592                   Insys_Anthem_004283595
Insys_Anthem_004284612                   Insys_Anthem_004284658
Insys_Anthem_004286829                   Insys_Anthem_004286832
Insys_Anthem_004288543                   Insys_Anthem_004288866
Insys_Anthem_004288891                   Insys_Anthem_004288892
Insys_Anthem_004289358                   Insys_Anthem_004289382
Insys_Anthem_004289558                   Insys_Anthem_004289563
Insys_Anthem_004292277                   Insys_Anthem_004292297
Insys_Anthem_004292629                   Insys_Anthem_004292655
Insys_Anthem_004293679                   Insys_Anthem_004293959
Insys_Anthem_004293961                   Insys_Anthem_004293971
Insys_Anthem_004293972                   Insys_Anthem_004294033
Insys_Anthem_004294034                   Insys_Anthem_004294137
Insys_Anthem_004294138                   Insys_Anthem_004294206
Insys_Anthem_004294816                   Insys_Anthem_004294833
Insys_Anthem_004294972                   Insys_Anthem_004295046
Insys_Anthem_004295665                   Insys_Anthem_004295667
Insys_Anthem_004296733                   Insys_Anthem_004296734
Insys_Anthem_004296778                   Insys_Anthem_004296778
Insys_Anthem_004296782                   Insys_Anthem_004296782
Insys_Anthem_004296912                   Insys_Anthem_004296920
Insys_Anthem_004296925                   Insys_Anthem_004296956
Insys_Anthem_004296987                   Insys_Anthem_004297018
Insys_Anthem_004298053                   Insys_Anthem_004298063
Insys_Anthem_004299034                   Insys_Anthem_004299039
Insys_Anthem_004299278                   Insys_Anthem_004299284
Insys_Anthem_004299299                   Insys_Anthem_004299316
Insys_Anthem_004299548                   Insys_Anthem_004299571
Insys_Anthem_004299696                   Insys_Anthem_004299719
Insys_Anthem_004299744                   Insys_Anthem_004299760
Insys_Anthem_004300138                   Insys_Anthem_004300146
Insys_Anthem_004300153                   Insys_Anthem_004300153
Insys_Anthem_004300454                   Insys_Anthem_004300457
Insys_Anthem_004300638                   Insys_Anthem_004300659
Insys_Anthem_004300660                   Insys_Anthem_004300681
Insys_Anthem_004301039                   Insys_Anthem_004301147
Insys_Anthem_004301339                   Insys_Anthem_004301343

                                                    3554
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3556 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004301361                   Insys_Anthem_004301372
Insys_Anthem_004302474                   Insys_Anthem_004302479
Insys_Anthem_004303286                   Insys_Anthem_004303295
Insys_Anthem_004303949                   Insys_Anthem_004303959
Insys_Anthem_004305687                   Insys_Anthem_004305702
Insys_Anthem_004305703                   Insys_Anthem_004305718
Insys_Anthem_004306769                   Insys_Anthem_004306769
Insys_Anthem_004306786                   Insys_Anthem_004306787
Insys_Anthem_004307387                   Insys_Anthem_004307409
Insys_Anthem_004307464                   Insys_Anthem_004307466
Insys_Anthem_004307505                   Insys_Anthem_004307546
Insys_Anthem_004307743                   Insys_Anthem_004307778
Insys_Anthem_004309516                   Insys_Anthem_004309516
Insys_Anthem_004310141                   Insys_Anthem_004310142
Insys_Anthem_004310168                   Insys_Anthem_004310168
Insys_Anthem_004310205                   Insys_Anthem_004310454
Insys_Anthem_004310527                   Insys_Anthem_004310529
Insys_Anthem_004310530                   Insys_Anthem_004310533
Insys_Anthem_004310534                   Insys_Anthem_004310538
Insys_Anthem_004310539                   Insys_Anthem_004310544
Insys_Anthem_004310994                   Insys_Anthem_004311011
Insys_Anthem_004311065                   Insys_Anthem_004311108
Insys_Anthem_004311406                   Insys_Anthem_004311436
Insys_Anthem_004311824                   Insys_Anthem_004311836
Insys_Anthem_004312046                   Insys_Anthem_004312073
Insys_Anthem_004312560                   Insys_Anthem_004312562
Insys_Anthem_004312563                   Insys_Anthem_004312598
Insys_Anthem_004312625                   Insys_Anthem_004313129
Insys_Anthem_004313130                   Insys_Anthem_004313182
Insys_Anthem_004316567                   Insys_Anthem_004316570
Insys_Anthem_004317164                   Insys_Anthem_004317164
Insys_Anthem_004317165                   Insys_Anthem_004317166
Insys_Anthem_004317167                   Insys_Anthem_004317168
Insys_Anthem_004317169                   Insys_Anthem_004317170
Insys_Anthem_004317171                   Insys_Anthem_004317172
Insys_Anthem_004317965                   Insys_Anthem_004317974
Insys_Anthem_004317977                   Insys_Anthem_004317986
Insys_Anthem_004318262                   Insys_Anthem_004318267
Insys_Anthem_004318274                   Insys_Anthem_004318279
Insys_Anthem_004318828                   Insys_Anthem_004318860
Insys_Anthem_004319333                   Insys_Anthem_004319337
Insys_Anthem_004319671                   Insys_Anthem_004319671
Insys_Anthem_004319675                   Insys_Anthem_004319677
Insys_Anthem_004320296                   Insys_Anthem_004320296
Insys_Anthem_004321068                   Insys_Anthem_004321071
Insys_Anthem_004321082                   Insys_Anthem_004321085
Insys_Anthem_004321542                   Insys_Anthem_004321693

                                                    3555
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3557 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004322553                   Insys_Anthem_004322573
Insys_Anthem_004322683                   Insys_Anthem_004322693
Insys_Anthem_004322891                   Insys_Anthem_004322912
Insys_Anthem_004323900                   Insys_Anthem_004323946
Insys_Anthem_004323948                   Insys_Anthem_004323952
Insys_Anthem_004323954                   Insys_Anthem_004323963
Insys_Anthem_004324871                   Insys_Anthem_004324887
Insys_Anthem_004324888                   Insys_Anthem_004324911
Insys_Anthem_004325156                   Insys_Anthem_004325156
Insys_Anthem_004326443                   Insys_Anthem_004326581
Insys_Anthem_004327580                   Insys_Anthem_004327604
Insys_Anthem_004327737                   Insys_Anthem_004327739
Insys_Anthem_004328850                   Insys_Anthem_004328850
Insys_Anthem_004328866                   Insys_Anthem_004328866
Insys_Anthem_004328868                   Insys_Anthem_004328868
Insys_Anthem_004328873                   Insys_Anthem_004328873
Insys_Anthem_004328876                   Insys_Anthem_004328876
Insys_Anthem_004328881                   Insys_Anthem_004328881
Insys_Anthem_004328897                   Insys_Anthem_004328897
Insys_Anthem_004328901                   Insys_Anthem_004328901
Insys_Anthem_004328905                   Insys_Anthem_004328905
Insys_Anthem_004328909                   Insys_Anthem_004328909
Insys_Anthem_004328914                   Insys_Anthem_004328914
Insys_Anthem_004329171                   Insys_Anthem_004329177
Insys_Anthem_004329178                   Insys_Anthem_004329185
Insys_Anthem_004329190                   Insys_Anthem_004329197
Insys_Anthem_004329209                   Insys_Anthem_004329216
Insys_Anthem_004329417                   Insys_Anthem_004329432
Insys_Anthem_004329433                   Insys_Anthem_004329448
Insys_Anthem_004330652                   Insys_Anthem_004330654
Insys_Anthem_004330663                   Insys_Anthem_004330663
Insys_Anthem_004331169                   Insys_Anthem_004331223
Insys_Anthem_004332076                   Insys_Anthem_004332077
Insys_Anthem_004332098                   Insys_Anthem_004332141
Insys_Anthem_004332207                   Insys_Anthem_004332209
Insys_Anthem_004332210                   Insys_Anthem_004332212
Insys_Anthem_004332787                   Insys_Anthem_004332787
Insys_Anthem_004332871                   Insys_Anthem_004332874
Insys_Anthem_004333084                   Insys_Anthem_004333084
Insys_Anthem_004333085                   Insys_Anthem_004333085
Insys_Anthem_004333095                   Insys_Anthem_004333095
Insys_Anthem_004333106                   Insys_Anthem_004333106
Insys_Anthem_004333107                   Insys_Anthem_004333107
Insys_Anthem_004333169                   Insys_Anthem_004333170
Insys_Anthem_004336077                   Insys_Anthem_004336078
Insys_Anthem_004337052                   Insys_Anthem_004337053
Insys_Anthem_004337898                   Insys_Anthem_004337988

                                                    3556
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3558 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004337989                   Insys_Anthem_004338079
Insys_Anthem_004338890                   Insys_Anthem_004338901
Insys_Anthem_004338920                   Insys_Anthem_004338927
Insys_Anthem_004338931                   Insys_Anthem_004338939
Insys_Anthem_004338962                   Insys_Anthem_004338965
Insys_Anthem_004339274                   Insys_Anthem_004339276
Insys_Anthem_004339277                   Insys_Anthem_004339279
Insys_Anthem_004339592                   Insys_Anthem_004339592
Insys_Anthem_004340001                   Insys_Anthem_004340002
Insys_Anthem_004340018                   Insys_Anthem_004340020
Insys_Anthem_004340162                   Insys_Anthem_004340165
Insys_Anthem_004340475                   Insys_Anthem_004340476
Insys_Anthem_004340573                   Insys_Anthem_004340574
Insys_Anthem_004340738                   Insys_Anthem_004340740
Insys_Anthem_004340743                   Insys_Anthem_004340745
Insys_Anthem_004340782                   Insys_Anthem_004340794
Insys_Anthem_004340913                   Insys_Anthem_004340918
Insys_Anthem_004341013                   Insys_Anthem_004341013
Insys_Anthem_004341292                   Insys_Anthem_004341299
Insys_Anthem_004341304                   Insys_Anthem_004341312
Insys_Anthem_004342242                   Insys_Anthem_004342242
Insys_Anthem_004342355                   Insys_Anthem_004342355
Insys_Anthem_004342531                   Insys_Anthem_004342532
Insys_Anthem_004342643                   Insys_Anthem_004342644
Insys_Anthem_004342651                   Insys_Anthem_004342652
Insys_Anthem_004343005                   Insys_Anthem_004343007
Insys_Anthem_004343008                   Insys_Anthem_004343011
Insys_Anthem_004343013                   Insys_Anthem_004343016
Insys_Anthem_004343350                   Insys_Anthem_004343353
Insys_Anthem_004343354                   Insys_Anthem_004343357
Insys_Anthem_004343599                   Insys_Anthem_004343600
Insys_Anthem_004343607                   Insys_Anthem_004343608
Insys_Anthem_004344559                   Insys_Anthem_004344560
Insys_Anthem_004344576                   Insys_Anthem_004344594
Insys_Anthem_004344595                   Insys_Anthem_004344613
Insys_Anthem_004344845                   Insys_Anthem_004344847
Insys_Anthem_004344848                   Insys_Anthem_004344850
Insys_Anthem_004344851                   Insys_Anthem_004344853
Insys_Anthem_004345546                   Insys_Anthem_004345546
Insys_Anthem_004345724                   Insys_Anthem_004345732
Insys_Anthem_004345949                   Insys_Anthem_004345951
Insys_Anthem_004346036                   Insys_Anthem_004346037
Insys_Anthem_004346113                   Insys_Anthem_004346139
Insys_Anthem_004346355                   Insys_Anthem_004346431
Insys_Anthem_004347231                   Insys_Anthem_004347233
Insys_Anthem_004347367                   Insys_Anthem_004347367
Insys_Anthem_004347369                   Insys_Anthem_004347370

                                                    3557
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3559 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004347371                   Insys_Anthem_004347373
Insys_Anthem_004347374                   Insys_Anthem_004347376
Insys_Anthem_004347377                   Insys_Anthem_004347379
Insys_Anthem_004347383                   Insys_Anthem_004347386
Insys_Anthem_004347387                   Insys_Anthem_004347390
Insys_Anthem_004347391                   Insys_Anthem_004347395
Insys_Anthem_004347443                   Insys_Anthem_004347443
Insys_Anthem_004347815                   Insys_Anthem_004347815
Insys_Anthem_004347989                   Insys_Anthem_004347994
Insys_Anthem_004348255                   Insys_Anthem_004348260
Insys_Anthem_004349092                   Insys_Anthem_004349130
Insys_Anthem_004349131                   Insys_Anthem_004349177
Insys_Anthem_004349328                   Insys_Anthem_004349332
Insys_Anthem_004349499                   Insys_Anthem_004349502
Insys_Anthem_004349534                   Insys_Anthem_004349569
Insys_Anthem_004349993                   Insys_Anthem_004349995
Insys_Anthem_004350028                   Insys_Anthem_004350047
Insys_Anthem_004350048                   Insys_Anthem_004350069
Insys_Anthem_004350280                   Insys_Anthem_004350299
Insys_Anthem_004350306                   Insys_Anthem_004350325
Insys_Anthem_004350606                   Insys_Anthem_004350614
Insys_Anthem_004350664                   Insys_Anthem_004350664
Insys_Anthem_004350769                   Insys_Anthem_004350769
Insys_Anthem_004350813                   Insys_Anthem_004350844
Insys_Anthem_004351271                   Insys_Anthem_004351346
Insys_Anthem_004351347                   Insys_Anthem_004351442
Insys_Anthem_004351693                   Insys_Anthem_004351694
Insys_Anthem_004352656                   Insys_Anthem_004352658
Insys_Anthem_004352919                   Insys_Anthem_004352930
Insys_Anthem_004354139                   Insys_Anthem_004354153
Insys_Anthem_004354246                   Insys_Anthem_004354249
Insys_Anthem_004354254                   Insys_Anthem_004354254
Insys_Anthem_004354849                   Insys_Anthem_004354850
Insys_Anthem_004354864                   Insys_Anthem_004354865
Insys_Anthem_004355197                   Insys_Anthem_004355197
Insys_Anthem_004355240                   Insys_Anthem_004355240
Insys_Anthem_004355689                   Insys_Anthem_004355690
Insys_Anthem_004355803                   Insys_Anthem_004355805
Insys_Anthem_004355812                   Insys_Anthem_004355814
Insys_Anthem_004355825                   Insys_Anthem_004355844
Insys_Anthem_004356453                   Insys_Anthem_004356464
Insys_Anthem_004356552                   Insys_Anthem_004356552
Insys_Anthem_004356553                   Insys_Anthem_004356553
Insys_Anthem_004356554                   Insys_Anthem_004356555
Insys_Anthem_004356556                   Insys_Anthem_004356556
Insys_Anthem_004357610                   Insys_Anthem_004357612
Insys_Anthem_004357862                   Insys_Anthem_004357865

                                                    3558
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3560 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004357866                   Insys_Anthem_004357869
Insys_Anthem_004357870                   Insys_Anthem_004357873
Insys_Anthem_004357874                   Insys_Anthem_004357878
Insys_Anthem_004357879                   Insys_Anthem_004357883
Insys_Anthem_004357884                   Insys_Anthem_004357887
Insys_Anthem_004357888                   Insys_Anthem_004357892
Insys_Anthem_004357893                   Insys_Anthem_004357897
Insys_Anthem_004357898                   Insys_Anthem_004357902
Insys_Anthem_004357903                   Insys_Anthem_004357908
Insys_Anthem_004357909                   Insys_Anthem_004357913
Insys_Anthem_004357914                   Insys_Anthem_004357919
Insys_Anthem_004357920                   Insys_Anthem_004357925
Insys_Anthem_004357935                   Insys_Anthem_004357941
Insys_Anthem_004357972                   Insys_Anthem_004357978
Insys_Anthem_004357989                   Insys_Anthem_004357996
Insys_Anthem_004358232                   Insys_Anthem_004358262
Insys_Anthem_004358677                   Insys_Anthem_004358680
Insys_Anthem_004359450                   Insys_Anthem_004359457
Insys_Anthem_004359464                   Insys_Anthem_004359475
Insys_Anthem_004361130                   Insys_Anthem_004361153
Insys_Anthem_004361788                   Insys_Anthem_004361791
Insys_Anthem_004361936                   Insys_Anthem_004361950
Insys_Anthem_004362125                   Insys_Anthem_004362136
Insys_Anthem_004362572                   Insys_Anthem_004362590
Insys_Anthem_004362591                   Insys_Anthem_004362609
Insys_Anthem_004362612                   Insys_Anthem_004362631
Insys_Anthem_004362639                   Insys_Anthem_004362658
Insys_Anthem_004362794                   Insys_Anthem_004362834
Insys_Anthem_004362835                   Insys_Anthem_004362878
Insys_Anthem_004362879                   Insys_Anthem_004362895
Insys_Anthem_004364258                   Insys_Anthem_004364276
Insys_Anthem_004364277                   Insys_Anthem_004364295
Insys_Anthem_004364296                   Insys_Anthem_004364312
Insys_Anthem_004364322                   Insys_Anthem_004364340
Insys_Anthem_004364341                   Insys_Anthem_004364359
Insys_Anthem_004364360                   Insys_Anthem_004364376
Insys_Anthem_004364507                   Insys_Anthem_004364519
Insys_Anthem_004365658                   Insys_Anthem_004365660
Insys_Anthem_004365666                   Insys_Anthem_004365667
Insys_Anthem_004366077                   Insys_Anthem_004366077
Insys_Anthem_004366296                   Insys_Anthem_004366352
Insys_Anthem_004366970                   Insys_Anthem_004366970
Insys_Anthem_004366972                   Insys_Anthem_004366973
Insys_Anthem_004367038                   Insys_Anthem_004367040
Insys_Anthem_004367307                   Insys_Anthem_004367311
Insys_Anthem_004367706                   Insys_Anthem_004367708
Insys_Anthem_004367817                   Insys_Anthem_004367825

                                                    3559
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3561 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004367829                   Insys_Anthem_004367833
Insys_Anthem_004368065                   Insys_Anthem_004368202
Insys_Anthem_004368438                   Insys_Anthem_004368449
Insys_Anthem_004368576                   Insys_Anthem_004368625
Insys_Anthem_004368686                   Insys_Anthem_004368686
Insys_Anthem_004368833                   Insys_Anthem_004368834
Insys_Anthem_004369590                   Insys_Anthem_004369592
Insys_Anthem_004369966                   Insys_Anthem_004370389
Insys_Anthem_004370504                   Insys_Anthem_004370539
Insys_Anthem_004371040                   Insys_Anthem_004371042
Insys_Anthem_004372444                   Insys_Anthem_004372727
Insys_Anthem_004373310                   Insys_Anthem_004373339
Insys_Anthem_004373356                   Insys_Anthem_004374861
Insys_Anthem_004374952                   Insys_Anthem_004374979
Insys_Anthem_004375061                   Insys_Anthem_004375093
Insys_Anthem_004375124                   Insys_Anthem_004375160
Insys_Anthem_004375246                   Insys_Anthem_004375338
Insys_Anthem_004377210                   Insys_Anthem_004377218
Insys_Anthem_004377266                   Insys_Anthem_004377274
Insys_Anthem_004377521                   Insys_Anthem_004377533
Insys_Anthem_004377754                   Insys_Anthem_004377764
Insys_Anthem_004378043                   Insys_Anthem_004378097
Insys_Anthem_004378103                   Insys_Anthem_004378155
Insys_Anthem_004378162                   Insys_Anthem_004378164
Insys_Anthem_004378165                   Insys_Anthem_004378167
Insys_Anthem_004378178                   Insys_Anthem_004378230
Insys_Anthem_004378231                   Insys_Anthem_004378285
Insys_Anthem_004379208                   Insys_Anthem_004379239
Insys_Anthem_004379248                   Insys_Anthem_004379369
Insys_Anthem_004379671                   Insys_Anthem_004379686
Insys_Anthem_004379867                   Insys_Anthem_004379870
Insys_Anthem_004380119                   Insys_Anthem_004380122
Insys_Anthem_004380123                   Insys_Anthem_004380126
Insys_Anthem_004380128                   Insys_Anthem_004380130
Insys_Anthem_004382177                   Insys_Anthem_004382179
Insys_Anthem_004382349                   Insys_Anthem_004382366
Insys_Anthem_004382629                   Insys_Anthem_004382629
Insys_Anthem_004382794                   Insys_Anthem_004382852
Insys_Anthem_004383067                   Insys_Anthem_004383068
Insys_Anthem_004383079                   Insys_Anthem_004383081
Insys_Anthem_004383085                   Insys_Anthem_004383088
Insys_Anthem_004383273                   Insys_Anthem_004383275
Insys_Anthem_004383278                   Insys_Anthem_004383280
Insys_Anthem_004383479                   Insys_Anthem_004383505
Insys_Anthem_004383573                   Insys_Anthem_004383576
Insys_Anthem_004383580                   Insys_Anthem_004383583
Insys_Anthem_004383584                   Insys_Anthem_004383586

                                                    3560
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3562 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004383690                   Insys_Anthem_004383691
Insys_Anthem_004383702                   Insys_Anthem_004383703
Insys_Anthem_004383704                   Insys_Anthem_004383707
Insys_Anthem_004383712                   Insys_Anthem_004383713
Insys_Anthem_004383866                   Insys_Anthem_004383872
Insys_Anthem_004384107                   Insys_Anthem_004384164
Insys_Anthem_004384342                   Insys_Anthem_004384474
Insys_Anthem_004384475                   Insys_Anthem_004384608
Insys_Anthem_004384609                   Insys_Anthem_004384788
Insys_Anthem_004384789                   Insys_Anthem_004384968
Insys_Anthem_004384969                   Insys_Anthem_004385149
Insys_Anthem_004385150                   Insys_Anthem_004385374
Insys_Anthem_004385376                   Insys_Anthem_004385636
Insys_Anthem_004385637                   Insys_Anthem_004385897
Insys_Anthem_004385898                   Insys_Anthem_004386173
Insys_Anthem_004386174                   Insys_Anthem_004386435
Insys_Anthem_004386436                   Insys_Anthem_004386697
Insys_Anthem_004386837                   Insys_Anthem_004386840
Insys_Anthem_004386844                   Insys_Anthem_004386845
Insys_Anthem_004386888                   Insys_Anthem_004386899
Insys_Anthem_004386998                   Insys_Anthem_004386999
Insys_Anthem_004387121                   Insys_Anthem_004387133
Insys_Anthem_004387272                   Insys_Anthem_004387280
Insys_Anthem_004387515                   Insys_Anthem_004387515
Insys_Anthem_004387649                   Insys_Anthem_004387678
Insys_Anthem_004387681                   Insys_Anthem_004387707
Insys_Anthem_004387709                   Insys_Anthem_004387740
Insys_Anthem_004387742                   Insys_Anthem_004387768
Insys_Anthem_004387770                   Insys_Anthem_004387796
Insys_Anthem_004387799                   Insys_Anthem_004387826
Insys_Anthem_004387847                   Insys_Anthem_004387859
Insys_Anthem_004387879                   Insys_Anthem_004387908
Insys_Anthem_004387916                   Insys_Anthem_004387942
Insys_Anthem_004387945                   Insys_Anthem_004387976
Insys_Anthem_004387980                   Insys_Anthem_004388011
Insys_Anthem_004388205                   Insys_Anthem_004388244
Insys_Anthem_004388245                   Insys_Anthem_004388313
Insys_Anthem_004388661                   Insys_Anthem_004388690
Insys_Anthem_004388885                   Insys_Anthem_004388974
Insys_Anthem_004389041                   Insys_Anthem_004389041
Insys_Anthem_004389754                   Insys_Anthem_004389756
Insys_Anthem_004390050                   Insys_Anthem_004390052
Insys_Anthem_004390111                   Insys_Anthem_004390197
Insys_Anthem_004390198                   Insys_Anthem_004390284
Insys_Anthem_004390285                   Insys_Anthem_004390371
Insys_Anthem_004390372                   Insys_Anthem_004390459
Insys_Anthem_004390460                   Insys_Anthem_004390547

                                                    3561
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3563 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004390548                   Insys_Anthem_004390636
Insys_Anthem_004390637                   Insys_Anthem_004390725
Insys_Anthem_004391328                   Insys_Anthem_004391330
Insys_Anthem_004391403                   Insys_Anthem_004391408
Insys_Anthem_004391801                   Insys_Anthem_004391802
Insys_Anthem_004392093                   Insys_Anthem_004392096
Insys_Anthem_004392145                   Insys_Anthem_004392148
Insys_Anthem_004392333                   Insys_Anthem_004392333
Insys_Anthem_004392439                   Insys_Anthem_004392442
Insys_Anthem_004392813                   Insys_Anthem_004392814
Insys_Anthem_004392852                   Insys_Anthem_004392868
Insys_Anthem_004392873                   Insys_Anthem_004392896
Insys_Anthem_004392897                   Insys_Anthem_004392920
Insys_Anthem_004392994                   Insys_Anthem_004392994
Insys_Anthem_004392996                   Insys_Anthem_004393027
Insys_Anthem_004393028                   Insys_Anthem_004393059
Insys_Anthem_004393065                   Insys_Anthem_004393097
Insys_Anthem_004393245                   Insys_Anthem_004393260
Insys_Anthem_004393361                   Insys_Anthem_004393414
Insys_Anthem_004393418                   Insys_Anthem_004393471
Insys_Anthem_004393472                   Insys_Anthem_004393541
Insys_Anthem_004393542                   Insys_Anthem_004393612
Insys_Anthem_004393658                   Insys_Anthem_004393677
Insys_Anthem_004394239                   Insys_Anthem_004394241
Insys_Anthem_004394307                   Insys_Anthem_004394307
Insys_Anthem_004394447                   Insys_Anthem_004394448
Insys_Anthem_004394471                   Insys_Anthem_004394472
Insys_Anthem_004394542                   Insys_Anthem_004394571
Insys_Anthem_004394678                   Insys_Anthem_004394679
Insys_Anthem_004394767                   Insys_Anthem_004394768
Insys_Anthem_004394769                   Insys_Anthem_004394770
Insys_Anthem_004394775                   Insys_Anthem_004394777
Insys_Anthem_004394968                   Insys_Anthem_004394973
Insys_Anthem_004394980                   Insys_Anthem_004394986
Insys_Anthem_004394987                   Insys_Anthem_004394993
Insys_Anthem_004394997                   Insys_Anthem_004395001
Insys_Anthem_004395002                   Insys_Anthem_004395007
Insys_Anthem_004395008                   Insys_Anthem_004395013
Insys_Anthem_004395014                   Insys_Anthem_004395019
Insys_Anthem_004395020                   Insys_Anthem_004395026
Insys_Anthem_004395076                   Insys_Anthem_004395076
Insys_Anthem_004395077                   Insys_Anthem_004395077
Insys_Anthem_004395078                   Insys_Anthem_004395079
Insys_Anthem_004395080                   Insys_Anthem_004395081
Insys_Anthem_004395082                   Insys_Anthem_004395083
Insys_Anthem_004395084                   Insys_Anthem_004395086
Insys_Anthem_004395087                   Insys_Anthem_004395089

                                                    3562
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3564 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004395090                   Insys_Anthem_004395093
Insys_Anthem_004395526                   Insys_Anthem_004395529
Insys_Anthem_004397615                   Insys_Anthem_004397616
Insys_Anthem_004397748                   Insys_Anthem_004397774
Insys_Anthem_004397776                   Insys_Anthem_004397776
Insys_Anthem_004397880                   Insys_Anthem_004397880
Insys_Anthem_004397914                   Insys_Anthem_004397914
Insys_Anthem_004397926                   Insys_Anthem_004397926
Insys_Anthem_004397941                   Insys_Anthem_004397943
Insys_Anthem_004398024                   Insys_Anthem_004398024
Insys_Anthem_004398066                   Insys_Anthem_004398066
Insys_Anthem_004398074                   Insys_Anthem_004398074
Insys_Anthem_004398531                   Insys_Anthem_004398557
Insys_Anthem_004398648                   Insys_Anthem_004398669
Insys_Anthem_004398739                   Insys_Anthem_004398747
Insys_Anthem_004398762                   Insys_Anthem_004398764
Insys_Anthem_004398773                   Insys_Anthem_004398801
Insys_Anthem_004398804                   Insys_Anthem_004401500
Insys_Anthem_004401898                   Insys_Anthem_004401901
Insys_Anthem_004401998                   Insys_Anthem_004402000
Insys_Anthem_004402006                   Insys_Anthem_004402006
Insys_Anthem_004402616                   Insys_Anthem_004402620
Insys_Anthem_004402621                   Insys_Anthem_004402625
Insys_Anthem_004402845                   Insys_Anthem_004402859
Insys_Anthem_004402880                   Insys_Anthem_004402906
Insys_Anthem_004402907                   Insys_Anthem_004402911
Insys_Anthem_004402987                   Insys_Anthem_004403013
Insys_Anthem_004403991                   Insys_Anthem_004403992
Insys_Anthem_004404000                   Insys_Anthem_004404000
Insys_Anthem_004404085                   Insys_Anthem_004404085
Insys_Anthem_004404260                   Insys_Anthem_004404286
Insys_Anthem_004404412                   Insys_Anthem_004404412
Insys_Anthem_004404806                   Insys_Anthem_004404817
Insys_Anthem_004405507                   Insys_Anthem_004405521
Insys_Anthem_004405648                   Insys_Anthem_004405684
Insys_Anthem_004406021                   Insys_Anthem_004406066
Insys_Anthem_004406132                   Insys_Anthem_004406132
Insys_Anthem_004406183                   Insys_Anthem_004406185
Insys_Anthem_004406201                   Insys_Anthem_004406203
Insys_Anthem_004406297                   Insys_Anthem_004406297
Insys_Anthem_004406668                   Insys_Anthem_004406668
Insys_Anthem_004406904                   Insys_Anthem_004406906
Insys_Anthem_004407216                   Insys_Anthem_004407242
Insys_Anthem_004407628                   Insys_Anthem_004407654
Insys_Anthem_004408148                   Insys_Anthem_004408150
Insys_Anthem_004408883                   Insys_Anthem_004408912
Insys_Anthem_004408933                   Insys_Anthem_004408962

                                                    3563
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3565 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004409704                   Insys_Anthem_004409704
Insys_Anthem_004409875                   Insys_Anthem_004410044
Insys_Anthem_004410298                   Insys_Anthem_004410323
Insys_Anthem_004410331                   Insys_Anthem_004410366
Insys_Anthem_004410367                   Insys_Anthem_004410402
Insys_Anthem_004410403                   Insys_Anthem_004410450
Insys_Anthem_004410451                   Insys_Anthem_004410514
Insys_Anthem_004410552                   Insys_Anthem_004410599
Insys_Anthem_004410600                   Insys_Anthem_004410663
Insys_Anthem_004410713                   Insys_Anthem_004410716
Insys_Anthem_004410717                   Insys_Anthem_004410721
Insys_Anthem_004411330                   Insys_Anthem_004411414
Insys_Anthem_004411896                   Insys_Anthem_004412217
Insys_Anthem_004412294                   Insys_Anthem_004412294
Insys_Anthem_004412388                   Insys_Anthem_004412401
Insys_Anthem_004412497                   Insys_Anthem_004412510
Insys_Anthem_004412563                   Insys_Anthem_004412563
Insys_Anthem_004412567                   Insys_Anthem_004412567
Insys_Anthem_004412652                   Insys_Anthem_004412653
Insys_Anthem_004412670                   Insys_Anthem_004412675
Insys_Anthem_004413344                   Insys_Anthem_004413344
Insys_Anthem_004413345                   Insys_Anthem_004413345
Insys_Anthem_004413346                   Insys_Anthem_004413347
Insys_Anthem_004413368                   Insys_Anthem_004413368
Insys_Anthem_004413382                   Insys_Anthem_004413382
Insys_Anthem_004413416                   Insys_Anthem_004413424
Insys_Anthem_004413719                   Insys_Anthem_004413719
Insys_Anthem_004413869                   Insys_Anthem_004413869
Insys_Anthem_004414140                   Insys_Anthem_004414143
Insys_Anthem_004414205                   Insys_Anthem_004414207
Insys_Anthem_004415940                   Insys_Anthem_004415968
Insys_Anthem_004416090                   Insys_Anthem_004416091
Insys_Anthem_004416648                   Insys_Anthem_004416648
Insys_Anthem_004416705                   Insys_Anthem_004416705
Insys_Anthem_004417007                   Insys_Anthem_004417007
Insys_Anthem_004417011                   Insys_Anthem_004417011
Insys_Anthem_004417282                   Insys_Anthem_004417282
Insys_Anthem_004417297                   Insys_Anthem_004417297
Insys_Anthem_004417317                   Insys_Anthem_004417317
Insys_Anthem_004417452                   Insys_Anthem_004417457
Insys_Anthem_004417977                   Insys_Anthem_004417977
Insys_Anthem_004419094                   Insys_Anthem_004419095
Insys_Anthem_004419099                   Insys_Anthem_004419100
Insys_Anthem_004419101                   Insys_Anthem_004419102
Insys_Anthem_004419164                   Insys_Anthem_004419166
Insys_Anthem_004419601                   Insys_Anthem_004419604
Insys_Anthem_004420336                   Insys_Anthem_004420362

                                                    3564
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3566 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004420409                   Insys_Anthem_004420433
Insys_Anthem_004420544                   Insys_Anthem_004420570
Insys_Anthem_004420626                   Insys_Anthem_004420650
Insys_Anthem_004420736                   Insys_Anthem_004420736
Insys_Anthem_004420979                   Insys_Anthem_004420985
Insys_Anthem_004421128                   Insys_Anthem_004421129
Insys_Anthem_004421583                   Insys_Anthem_004421607
Insys_Anthem_004421767                   Insys_Anthem_004421793
Insys_Anthem_004422002                   Insys_Anthem_004422003
Insys_Anthem_004422052                   Insys_Anthem_004422052
Insys_Anthem_004422592                   Insys_Anthem_004422592
Insys_Anthem_004422739                   Insys_Anthem_004422739
Insys_Anthem_004422809                   Insys_Anthem_004422810
Insys_Anthem_004422814                   Insys_Anthem_004422814
Insys_Anthem_004423358                   Insys_Anthem_004423358
Insys_Anthem_004424084                   Insys_Anthem_004424085
Insys_Anthem_004424195                   Insys_Anthem_004424219
Insys_Anthem_004424677                   Insys_Anthem_004424703
Insys_Anthem_004424731                   Insys_Anthem_004424732
Insys_Anthem_004424733                   Insys_Anthem_004424734
Insys_Anthem_004424980                   Insys_Anthem_004424986
Insys_Anthem_004425139                   Insys_Anthem_004425139
Insys_Anthem_004425221                   Insys_Anthem_004425245
Insys_Anthem_004425465                   Insys_Anthem_004425465
Insys_Anthem_004425717                   Insys_Anthem_004425717
Insys_Anthem_004425725                   Insys_Anthem_004425725
Insys_Anthem_004426313                   Insys_Anthem_004426313
Insys_Anthem_004426414                   Insys_Anthem_004426438
Insys_Anthem_004426825                   Insys_Anthem_004426825
Insys_Anthem_004426912                   Insys_Anthem_004426912
Insys_Anthem_004427184                   Insys_Anthem_004427184
Insys_Anthem_004428095                   Insys_Anthem_004428102
Insys_Anthem_004428313                   Insys_Anthem_004428313
Insys_Anthem_004428744                   Insys_Anthem_004428744
Insys_Anthem_004428748                   Insys_Anthem_004428769
Insys_Anthem_004429312                   Insys_Anthem_004429314
Insys_Anthem_004429330                   Insys_Anthem_004429332
Insys_Anthem_004429366                   Insys_Anthem_004429411
Insys_Anthem_004430209                   Insys_Anthem_004430233
Insys_Anthem_004430689                   Insys_Anthem_004430698
Insys_Anthem_004431308                   Insys_Anthem_004431308
Insys_Anthem_004431343                   Insys_Anthem_004431348
Insys_Anthem_004431488                   Insys_Anthem_004431499
Insys_Anthem_004433640                   Insys_Anthem_004433647
Insys_Anthem_004433948                   Insys_Anthem_004433948
Insys_Anthem_004434624                   Insys_Anthem_004434628
Insys_Anthem_004434634                   Insys_Anthem_004434676

                                                    3565
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3567 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004434700                   Insys_Anthem_004434742
Insys_Anthem_004434796                   Insys_Anthem_004434796
Insys_Anthem_004434800                   Insys_Anthem_004434821
Insys_Anthem_004435393                   Insys_Anthem_004435395
Insys_Anthem_004435411                   Insys_Anthem_004435413
Insys_Anthem_004435442                   Insys_Anthem_004435488
Insys_Anthem_004435869                   Insys_Anthem_004435915
Insys_Anthem_004435985                   Insys_Anthem_004436017
Insys_Anthem_004436231                   Insys_Anthem_004436261
Insys_Anthem_004436262                   Insys_Anthem_004436316
Insys_Anthem_004436596                   Insys_Anthem_004436598
Insys_Anthem_004436664                   Insys_Anthem_004436688
Insys_Anthem_004436711                   Insys_Anthem_004436732
Insys_Anthem_004437515                   Insys_Anthem_004437524
Insys_Anthem_004437894                   Insys_Anthem_004437894
Insys_Anthem_004438112                   Insys_Anthem_004438115
Insys_Anthem_004438119                   Insys_Anthem_004438121
Insys_Anthem_004438122                   Insys_Anthem_004438123
Insys_Anthem_004438126                   Insys_Anthem_004438127
Insys_Anthem_004438148                   Insys_Anthem_004438148
Insys_Anthem_004438168                   Insys_Anthem_004438168
Insys_Anthem_004438375                   Insys_Anthem_004438375
Insys_Anthem_004438732                   Insys_Anthem_004438732
Insys_Anthem_004438920                   Insys_Anthem_004438921
Insys_Anthem_004438969                   Insys_Anthem_004438970
Insys_Anthem_004438975                   Insys_Anthem_004438977
Insys_Anthem_004438994                   Insys_Anthem_004438995
Insys_Anthem_004440335                   Insys_Anthem_004440335
Insys_Anthem_004440337                   Insys_Anthem_004440337
Insys_Anthem_004440338                   Insys_Anthem_004440338
Insys_Anthem_004440524                   Insys_Anthem_004440526
Insys_Anthem_004440680                   Insys_Anthem_004440681
Insys_Anthem_004441131                   Insys_Anthem_004441133
Insys_Anthem_004441215                   Insys_Anthem_004441215
Insys_Anthem_004441315                   Insys_Anthem_004441356
Insys_Anthem_004441401                   Insys_Anthem_004441403
Insys_Anthem_004442356                   Insys_Anthem_004442356
Insys_Anthem_004442605                   Insys_Anthem_004442605
Insys_Anthem_004442728                   Insys_Anthem_004442730
Insys_Anthem_004442738                   Insys_Anthem_004442741
Insys_Anthem_004442746                   Insys_Anthem_004442748
Insys_Anthem_004442758                   Insys_Anthem_004442758
Insys_Anthem_004442817                   Insys_Anthem_004442821
Insys_Anthem_004442863                   Insys_Anthem_004442863
Insys_Anthem_004442878                   Insys_Anthem_004442881
Insys_Anthem_004442882                   Insys_Anthem_004442882
Insys_Anthem_004442890                   Insys_Anthem_004442893

                                                    3566
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3568 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004442906                   Insys_Anthem_004442909
Insys_Anthem_004442934                   Insys_Anthem_004442937
Insys_Anthem_004442958                   Insys_Anthem_004442961
Insys_Anthem_004443107                   Insys_Anthem_004443107
Insys_Anthem_004443319                   Insys_Anthem_004443344
Insys_Anthem_004443374                   Insys_Anthem_004443398
Insys_Anthem_004443415                   Insys_Anthem_004443439
Insys_Anthem_004443465                   Insys_Anthem_004443469
Insys_Anthem_004443477                   Insys_Anthem_004443502
Insys_Anthem_004443529                   Insys_Anthem_004443572
Insys_Anthem_004443641                   Insys_Anthem_004443666
Insys_Anthem_004443702                   Insys_Anthem_004443731
Insys_Anthem_004443764                   Insys_Anthem_004443792
Insys_Anthem_004443919                   Insys_Anthem_004443919
Insys_Anthem_004443973                   Insys_Anthem_004443994
Insys_Anthem_004444196                   Insys_Anthem_004444196
Insys_Anthem_004444217                   Insys_Anthem_004444219
Insys_Anthem_004444278                   Insys_Anthem_004444302
Insys_Anthem_004445034                   Insys_Anthem_004445058
Insys_Anthem_004446188                   Insys_Anthem_004446188
Insys_Anthem_004446885                   Insys_Anthem_004446888
Insys_Anthem_004446915                   Insys_Anthem_004446916
Insys_Anthem_004446919                   Insys_Anthem_004446921
Insys_Anthem_004447073                   Insys_Anthem_004447099
Insys_Anthem_004447220                   Insys_Anthem_004447223
Insys_Anthem_004447231                   Insys_Anthem_004447231
Insys_Anthem_004447249                   Insys_Anthem_004447249
Insys_Anthem_004447269                   Insys_Anthem_004447297
Insys_Anthem_004447406                   Insys_Anthem_004447434
Insys_Anthem_004447602                   Insys_Anthem_004447602
Insys_Anthem_004448466                   Insys_Anthem_004448471
Insys_Anthem_004448768                   Insys_Anthem_004448768
Insys_Anthem_004448920                   Insys_Anthem_004448924
Insys_Anthem_004449110                   Insys_Anthem_004449110
Insys_Anthem_004449495                   Insys_Anthem_004449496
Insys_Anthem_004450236                   Insys_Anthem_004450238
Insys_Anthem_004451819                   Insys_Anthem_004451819
Insys_Anthem_004451863                   Insys_Anthem_004451865
Insys_Anthem_004452226                   Insys_Anthem_004452228
Insys_Anthem_004452232                   Insys_Anthem_004452233
Insys_Anthem_004452387                   Insys_Anthem_004452391
Insys_Anthem_004452422                   Insys_Anthem_004452422
Insys_Anthem_004452552                   Insys_Anthem_004452599
Insys_Anthem_004452712                   Insys_Anthem_004452759
Insys_Anthem_004452800                   Insys_Anthem_004452803
Insys_Anthem_004452821                   Insys_Anthem_004452823
Insys_Anthem_004452849                   Insys_Anthem_004452849

                                                    3567
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3569 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004453431                   Insys_Anthem_004453431
Insys_Anthem_004453728                   Insys_Anthem_004453728
Insys_Anthem_004453830                   Insys_Anthem_004453831
Insys_Anthem_004453837                   Insys_Anthem_004453839
Insys_Anthem_004454080                   Insys_Anthem_004454080
Insys_Anthem_004454194                   Insys_Anthem_004454220
Insys_Anthem_004454346                   Insys_Anthem_004454349
Insys_Anthem_004454377                   Insys_Anthem_004454377
Insys_Anthem_004454384                   Insys_Anthem_004454384
Insys_Anthem_004454480                   Insys_Anthem_004454509
Insys_Anthem_004454642                   Insys_Anthem_004454642
Insys_Anthem_004454854                   Insys_Anthem_004454856
Insys_Anthem_004455224                   Insys_Anthem_004455224
Insys_Anthem_004455356                   Insys_Anthem_004455356
Insys_Anthem_004455602                   Insys_Anthem_004455605
Insys_Anthem_004455606                   Insys_Anthem_004455608
Insys_Anthem_004455609                   Insys_Anthem_004455610
Insys_Anthem_004455613                   Insys_Anthem_004455614
Insys_Anthem_004455620                   Insys_Anthem_004455621
Insys_Anthem_004455640                   Insys_Anthem_004455640
Insys_Anthem_004455679                   Insys_Anthem_004455679
Insys_Anthem_004456155                   Insys_Anthem_004456183
Insys_Anthem_004456342                   Insys_Anthem_004456342
Insys_Anthem_004456589                   Insys_Anthem_004456589
Insys_Anthem_004456723                   Insys_Anthem_004456723
Insys_Anthem_004457216                   Insys_Anthem_004457216
Insys_Anthem_004457404                   Insys_Anthem_004457405
Insys_Anthem_004457423                   Insys_Anthem_004457428
Insys_Anthem_004457476                   Insys_Anthem_004457477
Insys_Anthem_004457531                   Insys_Anthem_004457532
Insys_Anthem_004457538                   Insys_Anthem_004457538
Insys_Anthem_004457544                   Insys_Anthem_004457546
Insys_Anthem_004457569                   Insys_Anthem_004457570
Insys_Anthem_004459445                   Insys_Anthem_004459445
Insys_Anthem_004460510                   Insys_Anthem_004460510
Insys_Anthem_004460537                   Insys_Anthem_004460537
Insys_Anthem_004460539                   Insys_Anthem_004460539
Insys_Anthem_004460540                   Insys_Anthem_004460540
Insys_Anthem_004460643                   Insys_Anthem_004460643
Insys_Anthem_004460866                   Insys_Anthem_004460868
Insys_Anthem_004460964                   Insys_Anthem_004460967
Insys_Anthem_004461057                   Insys_Anthem_004461091
Insys_Anthem_004461190                   Insys_Anthem_004461192
Insys_Anthem_004461231                   Insys_Anthem_004461232
Insys_Anthem_004461269                   Insys_Anthem_004461270
Insys_Anthem_004461705                   Insys_Anthem_004461789
Insys_Anthem_004461915                   Insys_Anthem_004461978

                                                    3568
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3570 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004461980                   Insys_Anthem_004462015
Insys_Anthem_004462023                   Insys_Anthem_004462058
Insys_Anthem_004462121                   Insys_Anthem_004462146
Insys_Anthem_004462184                   Insys_Anthem_004462187
Insys_Anthem_004462235                   Insys_Anthem_004462298
Insys_Anthem_004462583                   Insys_Anthem_004462585
Insys_Anthem_004462736                   Insys_Anthem_004462736
Insys_Anthem_004462960                   Insys_Anthem_004462962
Insys_Anthem_004463715                   Insys_Anthem_004463715
Insys_Anthem_004463907                   Insys_Anthem_004463907
Insys_Anthem_004464222                   Insys_Anthem_004464278
Insys_Anthem_004464284                   Insys_Anthem_004464306
Insys_Anthem_004464312                   Insys_Anthem_004464334
Insys_Anthem_004464474                   Insys_Anthem_004464474
Insys_Anthem_004464637                   Insys_Anthem_004464637
Insys_Anthem_004464658                   Insys_Anthem_004464658
Insys_Anthem_004464678                   Insys_Anthem_004464682
Insys_Anthem_004464703                   Insys_Anthem_004464703
Insys_Anthem_004464715                   Insys_Anthem_004464718
Insys_Anthem_004464719                   Insys_Anthem_004464719
Insys_Anthem_004464725                   Insys_Anthem_004464728
Insys_Anthem_004464740                   Insys_Anthem_004464743
Insys_Anthem_004464931                   Insys_Anthem_004464932
Insys_Anthem_004464933                   Insys_Anthem_004464933
Insys_Anthem_004464970                   Insys_Anthem_004464972
Insys_Anthem_004465045                   Insys_Anthem_004465045
Insys_Anthem_004465060                   Insys_Anthem_004465060
Insys_Anthem_004465071                   Insys_Anthem_004465071
Insys_Anthem_004465426                   Insys_Anthem_004465451
Insys_Anthem_004465505                   Insys_Anthem_004465529
Insys_Anthem_004465534                   Insys_Anthem_004465558
Insys_Anthem_004465591                   Insys_Anthem_004465595
Insys_Anthem_004465605                   Insys_Anthem_004465630
Insys_Anthem_004465653                   Insys_Anthem_004465696
Insys_Anthem_004465701                   Insys_Anthem_004465705
Insys_Anthem_004465780                   Insys_Anthem_004465805
Insys_Anthem_004465851                   Insys_Anthem_004465880
Insys_Anthem_004465904                   Insys_Anthem_004465932
Insys_Anthem_004466090                   Insys_Anthem_004466090
Insys_Anthem_004466176                   Insys_Anthem_004466197
Insys_Anthem_004466347                   Insys_Anthem_004466349
Insys_Anthem_004466420                   Insys_Anthem_004466420
Insys_Anthem_004466470                   Insys_Anthem_004466470
Insys_Anthem_004466533                   Insys_Anthem_004466535
Insys_Anthem_004466548                   Insys_Anthem_004466548
Insys_Anthem_004466578                   Insys_Anthem_004466580
Insys_Anthem_004467004                   Insys_Anthem_004467004

                                                    3569
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3571 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004467292                   Insys_Anthem_004467296
Insys_Anthem_004467415                   Insys_Anthem_004467415
Insys_Anthem_004467439                   Insys_Anthem_004467439
Insys_Anthem_004467542                   Insys_Anthem_004467566
Insys_Anthem_004467582                   Insys_Anthem_004467582
Insys_Anthem_004467900                   Insys_Anthem_004467900
Insys_Anthem_004468377                   Insys_Anthem_004468380
Insys_Anthem_004468431                   Insys_Anthem_004468435
Insys_Anthem_004468962                   Insys_Anthem_004468965
Insys_Anthem_004468991                   Insys_Anthem_004468991
Insys_Anthem_004469208                   Insys_Anthem_004469212
Insys_Anthem_004469274                   Insys_Anthem_004469300
Insys_Anthem_004469520                   Insys_Anthem_004469549
Insys_Anthem_004469565                   Insys_Anthem_004469565
Insys_Anthem_004469568                   Insys_Anthem_004469572
Insys_Anthem_004469628                   Insys_Anthem_004469631
Insys_Anthem_004469707                   Insys_Anthem_004469707
Insys_Anthem_004469726                   Insys_Anthem_004469726
Insys_Anthem_004470662                   Insys_Anthem_004470666
Insys_Anthem_004470679                   Insys_Anthem_004470680
Insys_Anthem_004470853                   Insys_Anthem_004470856
Insys_Anthem_004470860                   Insys_Anthem_004470861
Insys_Anthem_004470879                   Insys_Anthem_004470879
Insys_Anthem_004470891                   Insys_Anthem_004470891
Insys_Anthem_004471434                   Insys_Anthem_004471434
Insys_Anthem_004471488                   Insys_Anthem_004471488
Insys_Anthem_004471814                   Insys_Anthem_004471814
Insys_Anthem_004471821                   Insys_Anthem_004471823
Insys_Anthem_004471846                   Insys_Anthem_004471849
Insys_Anthem_004471969                   Insys_Anthem_004471972
Insys_Anthem_004471974                   Insys_Anthem_004471974
Insys_Anthem_004471991                   Insys_Anthem_004471993
Insys_Anthem_004471994                   Insys_Anthem_004471995
Insys_Anthem_004472327                   Insys_Anthem_004472327
Insys_Anthem_004472494                   Insys_Anthem_004472494
Insys_Anthem_004473117                   Insys_Anthem_004473117
Insys_Anthem_004473357                   Insys_Anthem_004473357
Insys_Anthem_004473551                   Insys_Anthem_004473551
Insys_Anthem_004473636                   Insys_Anthem_004473642
Insys_Anthem_004474786                   Insys_Anthem_004474789
Insys_Anthem_004474790                   Insys_Anthem_004474790
Insys_Anthem_004474945                   Insys_Anthem_004474945
Insys_Anthem_004475099                   Insys_Anthem_004475099
Insys_Anthem_004475101                   Insys_Anthem_004475101
Insys_Anthem_004475103                   Insys_Anthem_004475103
Insys_Anthem_004475197                   Insys_Anthem_004475201
Insys_Anthem_004475202                   Insys_Anthem_004475203

                                                    3570
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3572 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004475231                   Insys_Anthem_004475231
Insys_Anthem_004475381                   Insys_Anthem_004475384
Insys_Anthem_004475609                   Insys_Anthem_004475609
Insys_Anthem_004475792                   Insys_Anthem_004475816
Insys_Anthem_004476133                   Insys_Anthem_004476133
Insys_Anthem_004476211                   Insys_Anthem_004476212
Insys_Anthem_004476761                   Insys_Anthem_004476776
Insys_Anthem_004476927                   Insys_Anthem_004476953
Insys_Anthem_004476971                   Insys_Anthem_004476971
Insys_Anthem_004477007                   Insys_Anthem_004477007
Insys_Anthem_004477058                   Insys_Anthem_004477058
Insys_Anthem_004477112                   Insys_Anthem_004477112
Insys_Anthem_004477117                   Insys_Anthem_004477117
Insys_Anthem_004477146                   Insys_Anthem_004477146
Insys_Anthem_004477154                   Insys_Anthem_004477154
Insys_Anthem_004477241                   Insys_Anthem_004477241
Insys_Anthem_004477304                   Insys_Anthem_004477304
Insys_Anthem_004477498                   Insys_Anthem_004477498
Insys_Anthem_004477747                   Insys_Anthem_004477747
Insys_Anthem_004477788                   Insys_Anthem_004477788
Insys_Anthem_004477821                   Insys_Anthem_004477821
Insys_Anthem_004477847                   Insys_Anthem_004477847
Insys_Anthem_004477849                   Insys_Anthem_004477849
Insys_Anthem_004477859                   Insys_Anthem_004477859
Insys_Anthem_004478012                   Insys_Anthem_004478012
Insys_Anthem_004478029                   Insys_Anthem_004478029
Insys_Anthem_004478060                   Insys_Anthem_004478060
Insys_Anthem_004478104                   Insys_Anthem_004478104
Insys_Anthem_004478109                   Insys_Anthem_004478109
Insys_Anthem_004478227                   Insys_Anthem_004478227
Insys_Anthem_004478290                   Insys_Anthem_004478290
Insys_Anthem_004478370                   Insys_Anthem_004478370
Insys_Anthem_004478483                   Insys_Anthem_004478483
Insys_Anthem_004478506                   Insys_Anthem_004478506
Insys_Anthem_004478510                   Insys_Anthem_004478510
Insys_Anthem_004478523                   Insys_Anthem_004478523
Insys_Anthem_004478639                   Insys_Anthem_004478639
Insys_Anthem_004478703                   Insys_Anthem_004478703
Insys_Anthem_004478716                   Insys_Anthem_004478716
Insys_Anthem_004478804                   Insys_Anthem_004478804
Insys_Anthem_004478901                   Insys_Anthem_004478901
Insys_Anthem_004478995                   Insys_Anthem_004478995
Insys_Anthem_004479119                   Insys_Anthem_004479119
Insys_Anthem_004479324                   Insys_Anthem_004479324
Insys_Anthem_004479325                   Insys_Anthem_004479325
Insys_Anthem_004479396                   Insys_Anthem_004479396
Insys_Anthem_004479436                   Insys_Anthem_004479436

                                                    3571
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3573 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004479763                   Insys_Anthem_004479763
Insys_Anthem_004479792                   Insys_Anthem_004479792
Insys_Anthem_004479816                   Insys_Anthem_004479816
Insys_Anthem_004479843                   Insys_Anthem_004479843
Insys_Anthem_004480135                   Insys_Anthem_004480135
Insys_Anthem_004480458                   Insys_Anthem_004480458
Insys_Anthem_004480504                   Insys_Anthem_004480504
Insys_Anthem_004480547                   Insys_Anthem_004480547
Insys_Anthem_004480557                   Insys_Anthem_004480557
Insys_Anthem_004481127                   Insys_Anthem_004481127
Insys_Anthem_004481311                   Insys_Anthem_004481311
Insys_Anthem_004481554                   Insys_Anthem_004481554
Insys_Anthem_004481621                   Insys_Anthem_004481621
Insys_Anthem_004481645                   Insys_Anthem_004481645
Insys_Anthem_004481649                   Insys_Anthem_004481649
Insys_Anthem_004481700                   Insys_Anthem_004481700
Insys_Anthem_004481747                   Insys_Anthem_004481747
Insys_Anthem_004481827                   Insys_Anthem_004481827
Insys_Anthem_004481860                   Insys_Anthem_004481860
Insys_Anthem_004482369                   Insys_Anthem_004482369
Insys_Anthem_004482371                   Insys_Anthem_004482371
Insys_Anthem_004482380                   Insys_Anthem_004482380
Insys_Anthem_004482436                   Insys_Anthem_004482436
Insys_Anthem_004482438                   Insys_Anthem_004482438
Insys_Anthem_004482443                   Insys_Anthem_004482443
Insys_Anthem_004482445                   Insys_Anthem_004482445
Insys_Anthem_004482549                   Insys_Anthem_004482549
Insys_Anthem_004482581                   Insys_Anthem_004482581
Insys_Anthem_004482648                   Insys_Anthem_004482648
Insys_Anthem_004482649                   Insys_Anthem_004482649
Insys_Anthem_004482655                   Insys_Anthem_004482655
Insys_Anthem_004482689                   Insys_Anthem_004482689
Insys_Anthem_004482690                   Insys_Anthem_004482690
Insys_Anthem_004482691                   Insys_Anthem_004482691
Insys_Anthem_004482948                   Insys_Anthem_004482948
Insys_Anthem_004483004                   Insys_Anthem_004483004
Insys_Anthem_004483005                   Insys_Anthem_004483005
Insys_Anthem_004483022                   Insys_Anthem_004483022
Insys_Anthem_004483024                   Insys_Anthem_004483024
Insys_Anthem_004483077                   Insys_Anthem_004483077
Insys_Anthem_004483078                   Insys_Anthem_004483078
Insys_Anthem_004483080                   Insys_Anthem_004483080
Insys_Anthem_004483090                   Insys_Anthem_004483090
Insys_Anthem_004483124                   Insys_Anthem_004483124
Insys_Anthem_004483133                   Insys_Anthem_004483133
Insys_Anthem_004483153                   Insys_Anthem_004483153
Insys_Anthem_004483261                   Insys_Anthem_004483261

                                                    3572
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3574 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004483319                   Insys_Anthem_004483319
Insys_Anthem_004483356                   Insys_Anthem_004483356
Insys_Anthem_004483457                   Insys_Anthem_004483457
Insys_Anthem_004483474                   Insys_Anthem_004483474
Insys_Anthem_004483477                   Insys_Anthem_004483477
Insys_Anthem_004483480                   Insys_Anthem_004483480
Insys_Anthem_004483490                   Insys_Anthem_004483490
Insys_Anthem_004483508                   Insys_Anthem_004483508
Insys_Anthem_004483509                   Insys_Anthem_004483509
Insys_Anthem_004483512                   Insys_Anthem_004483512
Insys_Anthem_004483535                   Insys_Anthem_004483535
Insys_Anthem_004483626                   Insys_Anthem_004483626
Insys_Anthem_004483833                   Insys_Anthem_004483833
Insys_Anthem_004483837                   Insys_Anthem_004483837
Insys_Anthem_004483845                   Insys_Anthem_004483845
Insys_Anthem_004483846                   Insys_Anthem_004483846
Insys_Anthem_004483847                   Insys_Anthem_004483847
Insys_Anthem_004483862                   Insys_Anthem_004483862
Insys_Anthem_004484045                   Insys_Anthem_004484045
Insys_Anthem_004484046                   Insys_Anthem_004484046
Insys_Anthem_004484114                   Insys_Anthem_004484114
Insys_Anthem_004484116                   Insys_Anthem_004484116
Insys_Anthem_004484162                   Insys_Anthem_004484162
Insys_Anthem_004484202                   Insys_Anthem_004484202
Insys_Anthem_004484244                   Insys_Anthem_004484244
Insys_Anthem_004484261                   Insys_Anthem_004484261
Insys_Anthem_004484648                   Insys_Anthem_004484648
Insys_Anthem_004484649                   Insys_Anthem_004484649
Insys_Anthem_004484692                   Insys_Anthem_004484692
Insys_Anthem_004484700                   Insys_Anthem_004484700
Insys_Anthem_004484933                   Insys_Anthem_004484933
Insys_Anthem_004484973                   Insys_Anthem_004484973
Insys_Anthem_004485008                   Insys_Anthem_004485008
Insys_Anthem_004485040                   Insys_Anthem_004485040
Insys_Anthem_004485051                   Insys_Anthem_004485051
Insys_Anthem_004485066                   Insys_Anthem_004485066
Insys_Anthem_004485069                   Insys_Anthem_004485069
Insys_Anthem_004485086                   Insys_Anthem_004485086
Insys_Anthem_004485094                   Insys_Anthem_004485094
Insys_Anthem_004485300                   Insys_Anthem_004485300
Insys_Anthem_004485306                   Insys_Anthem_004485306
Insys_Anthem_004485316                   Insys_Anthem_004485316
Insys_Anthem_004485320                   Insys_Anthem_004485320
Insys_Anthem_004485376                   Insys_Anthem_004485376
Insys_Anthem_004485401                   Insys_Anthem_004485401
Insys_Anthem_004485402                   Insys_Anthem_004485402
Insys_Anthem_004485435                   Insys_Anthem_004485435

                                                    3573
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3575 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004485512                   Insys_Anthem_004485512
Insys_Anthem_004485519                   Insys_Anthem_004485519
Insys_Anthem_004485520                   Insys_Anthem_004485520
Insys_Anthem_004485605                   Insys_Anthem_004485605
Insys_Anthem_004485652                   Insys_Anthem_004485652
Insys_Anthem_004485667                   Insys_Anthem_004485667
Insys_Anthem_004485744                   Insys_Anthem_004485744
Insys_Anthem_004485748                   Insys_Anthem_004485748
Insys_Anthem_004485749                   Insys_Anthem_004485749
Insys_Anthem_004485750                   Insys_Anthem_004485750
Insys_Anthem_004485751                   Insys_Anthem_004485751
Insys_Anthem_004485831                   Insys_Anthem_004485831
Insys_Anthem_004485927                   Insys_Anthem_004485927
Insys_Anthem_004485987                   Insys_Anthem_004485987
Insys_Anthem_004485992                   Insys_Anthem_004485992
Insys_Anthem_004486056                   Insys_Anthem_004486056
Insys_Anthem_004486194                   Insys_Anthem_004486194
Insys_Anthem_004486215                   Insys_Anthem_004486215
Insys_Anthem_004486251                   Insys_Anthem_004486251
Insys_Anthem_004486263                   Insys_Anthem_004486263
Insys_Anthem_004486290                   Insys_Anthem_004486290
Insys_Anthem_004486299                   Insys_Anthem_004486299
Insys_Anthem_004486305                   Insys_Anthem_004486305
Insys_Anthem_004486307                   Insys_Anthem_004486307
Insys_Anthem_004486337                   Insys_Anthem_004486337
Insys_Anthem_004486362                   Insys_Anthem_004486362
Insys_Anthem_004486390                   Insys_Anthem_004486390
Insys_Anthem_004486393                   Insys_Anthem_004486393
Insys_Anthem_004486411                   Insys_Anthem_004486411
Insys_Anthem_004486437                   Insys_Anthem_004486437
Insys_Anthem_004486438                   Insys_Anthem_004486438
Insys_Anthem_004486440                   Insys_Anthem_004486440
Insys_Anthem_004486444                   Insys_Anthem_004486444
Insys_Anthem_004486595                   Insys_Anthem_004486595
Insys_Anthem_004486781                   Insys_Anthem_004486781
Insys_Anthem_004486787                   Insys_Anthem_004486787
Insys_Anthem_004486828                   Insys_Anthem_004486828
Insys_Anthem_004486867                   Insys_Anthem_004486867
Insys_Anthem_004486901                   Insys_Anthem_004486901
Insys_Anthem_004486903                   Insys_Anthem_004486903
Insys_Anthem_004486905                   Insys_Anthem_004486905
Insys_Anthem_004487058                   Insys_Anthem_004487058
Insys_Anthem_004487059                   Insys_Anthem_004487059
Insys_Anthem_004487190                   Insys_Anthem_004487190
Insys_Anthem_004487243                   Insys_Anthem_004487243
Insys_Anthem_004487249                   Insys_Anthem_004487249
Insys_Anthem_004487277                   Insys_Anthem_004487277

                                                    3574
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3576 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004487732                   Insys_Anthem_004487732
Insys_Anthem_004487877                   Insys_Anthem_004487877
Insys_Anthem_004487965                   Insys_Anthem_004487965
Insys_Anthem_004488046                   Insys_Anthem_004488046
Insys_Anthem_004488051                   Insys_Anthem_004488051
Insys_Anthem_004488056                   Insys_Anthem_004488056
Insys_Anthem_004488076                   Insys_Anthem_004488076
Insys_Anthem_004488111                   Insys_Anthem_004488111
Insys_Anthem_004488138                   Insys_Anthem_004488138
Insys_Anthem_004488163                   Insys_Anthem_004488163
Insys_Anthem_004488184                   Insys_Anthem_004488184
Insys_Anthem_004488263                   Insys_Anthem_004488263
Insys_Anthem_004488350                   Insys_Anthem_004488350
Insys_Anthem_004488364                   Insys_Anthem_004488364
Insys_Anthem_004488389                   Insys_Anthem_004488389
Insys_Anthem_004488408                   Insys_Anthem_004488408
Insys_Anthem_004488562                   Insys_Anthem_004488562
Insys_Anthem_004488588                   Insys_Anthem_004488588
Insys_Anthem_004488739                   Insys_Anthem_004488739
Insys_Anthem_004488740                   Insys_Anthem_004488740
Insys_Anthem_004488783                   Insys_Anthem_004488783
Insys_Anthem_004488784                   Insys_Anthem_004488784
Insys_Anthem_004488887                   Insys_Anthem_004488887
Insys_Anthem_004488888                   Insys_Anthem_004488888
Insys_Anthem_004488892                   Insys_Anthem_004488892
Insys_Anthem_004488893                   Insys_Anthem_004488893
Insys_Anthem_004489232                   Insys_Anthem_004489232
Insys_Anthem_004489235                   Insys_Anthem_004489235
Insys_Anthem_004489364                   Insys_Anthem_004489364
Insys_Anthem_004489540                   Insys_Anthem_004489540
Insys_Anthem_004489712                   Insys_Anthem_004489712
Insys_Anthem_004489728                   Insys_Anthem_004489728
Insys_Anthem_004489781                   Insys_Anthem_004489781
Insys_Anthem_004489796                   Insys_Anthem_004489796
Insys_Anthem_004489841                   Insys_Anthem_004489841
Insys_Anthem_004489843                   Insys_Anthem_004489843
Insys_Anthem_004489951                   Insys_Anthem_004489951
Insys_Anthem_004489952                   Insys_Anthem_004489952
Insys_Anthem_004489954                   Insys_Anthem_004489954
Insys_Anthem_004489955                   Insys_Anthem_004489955
Insys_Anthem_004489956                   Insys_Anthem_004489956
Insys_Anthem_004490095                   Insys_Anthem_004490095
Insys_Anthem_004490113                   Insys_Anthem_004490113
Insys_Anthem_004490185                   Insys_Anthem_004490185
Insys_Anthem_004490189                   Insys_Anthem_004490189
Insys_Anthem_004490200                   Insys_Anthem_004490200
Insys_Anthem_004490205                   Insys_Anthem_004490205

                                                    3575
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3577 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004490211                   Insys_Anthem_004490211
Insys_Anthem_004490246                   Insys_Anthem_004490246
Insys_Anthem_004490287                   Insys_Anthem_004490287
Insys_Anthem_004490301                   Insys_Anthem_004490301
Insys_Anthem_004490315                   Insys_Anthem_004490315
Insys_Anthem_004490356                   Insys_Anthem_004490356
Insys_Anthem_004490384                   Insys_Anthem_004490384
Insys_Anthem_004490514                   Insys_Anthem_004490514
Insys_Anthem_004490533                   Insys_Anthem_004490533
Insys_Anthem_004490574                   Insys_Anthem_004490574
Insys_Anthem_004490585                   Insys_Anthem_004490585
Insys_Anthem_004490645                   Insys_Anthem_004490645
Insys_Anthem_004490702                   Insys_Anthem_004490702
Insys_Anthem_004490705                   Insys_Anthem_004490705
Insys_Anthem_004490717                   Insys_Anthem_004490717
Insys_Anthem_004490732                   Insys_Anthem_004490732
Insys_Anthem_004490733                   Insys_Anthem_004490733
Insys_Anthem_004490771                   Insys_Anthem_004490771
Insys_Anthem_004490839                   Insys_Anthem_004490839
Insys_Anthem_004490849                   Insys_Anthem_004490849
Insys_Anthem_004490894                   Insys_Anthem_004490894
Insys_Anthem_004490897                   Insys_Anthem_004490897
Insys_Anthem_004490931                   Insys_Anthem_004490931
Insys_Anthem_004490969                   Insys_Anthem_004490969
Insys_Anthem_004490970                   Insys_Anthem_004490970
Insys_Anthem_004491037                   Insys_Anthem_004491037
Insys_Anthem_004491148                   Insys_Anthem_004491148
Insys_Anthem_004491228                   Insys_Anthem_004491228
Insys_Anthem_004491291                   Insys_Anthem_004491291
Insys_Anthem_004491361                   Insys_Anthem_004491361
Insys_Anthem_004491410                   Insys_Anthem_004491410
Insys_Anthem_004491444                   Insys_Anthem_004491444
Insys_Anthem_004491446                   Insys_Anthem_004491446
Insys_Anthem_004491479                   Insys_Anthem_004491479
Insys_Anthem_004491493                   Insys_Anthem_004491493
Insys_Anthem_004491508                   Insys_Anthem_004491508
Insys_Anthem_004491510                   Insys_Anthem_004491510
Insys_Anthem_004491511                   Insys_Anthem_004491511
Insys_Anthem_004491538                   Insys_Anthem_004491538
Insys_Anthem_004491546                   Insys_Anthem_004491546
Insys_Anthem_004491553                   Insys_Anthem_004491553
Insys_Anthem_004491571                   Insys_Anthem_004491571
Insys_Anthem_004491583                   Insys_Anthem_004491583
Insys_Anthem_004491584                   Insys_Anthem_004491584
Insys_Anthem_004491608                   Insys_Anthem_004491608
Insys_Anthem_004491615                   Insys_Anthem_004491615
Insys_Anthem_004491616                   Insys_Anthem_004491616

                                                    3576
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3578 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004491665                   Insys_Anthem_004491665
Insys_Anthem_004491690                   Insys_Anthem_004491690
Insys_Anthem_004491691                   Insys_Anthem_004491691
Insys_Anthem_004491692                   Insys_Anthem_004491692
Insys_Anthem_004491693                   Insys_Anthem_004491693
Insys_Anthem_004491838                   Insys_Anthem_004491838
Insys_Anthem_004492147                   Insys_Anthem_004492147
Insys_Anthem_004492238                   Insys_Anthem_004492238
Insys_Anthem_004492239                   Insys_Anthem_004492239
Insys_Anthem_004492272                   Insys_Anthem_004492272
Insys_Anthem_004492329                   Insys_Anthem_004492329
Insys_Anthem_004492498                   Insys_Anthem_004492498
Insys_Anthem_004492629                   Insys_Anthem_004492629
Insys_Anthem_004492645                   Insys_Anthem_004492645
Insys_Anthem_004492800                   Insys_Anthem_004492800
Insys_Anthem_004492845                   Insys_Anthem_004492845
Insys_Anthem_004492895                   Insys_Anthem_004492895
Insys_Anthem_004492905                   Insys_Anthem_004492905
Insys_Anthem_004492971                   Insys_Anthem_004492971
Insys_Anthem_004493057                   Insys_Anthem_004493057
Insys_Anthem_004493193                   Insys_Anthem_004493193
Insys_Anthem_004493387                   Insys_Anthem_004493413
Insys_Anthem_004494272                   Insys_Anthem_004494272
Insys_Anthem_004494700                   Insys_Anthem_004494701
Insys_Anthem_004494752                   Insys_Anthem_004494757
Insys_Anthem_004494774                   Insys_Anthem_004494779
Insys_Anthem_004495188                   Insys_Anthem_004495188
Insys_Anthem_004495461                   Insys_Anthem_004495652
Insys_Anthem_004496391                   Insys_Anthem_004496447
Insys_Anthem_004496448                   Insys_Anthem_004496639
Insys_Anthem_004496940                   Insys_Anthem_004496942
Insys_Anthem_004497083                   Insys_Anthem_004497083
Insys_Anthem_004497100                   Insys_Anthem_004497100
Insys_Anthem_004498274                   Insys_Anthem_004498465
Insys_Anthem_004498825                   Insys_Anthem_004498825
Insys_Anthem_004499251                   Insys_Anthem_004499299
Insys_Anthem_004499324                   Insys_Anthem_004499351
Insys_Anthem_004499390                   Insys_Anthem_004499397
Insys_Anthem_004499414                   Insys_Anthem_004499423
Insys_Anthem_004499441                   Insys_Anthem_004499448
Insys_Anthem_004499499                   Insys_Anthem_004499499
Insys_Anthem_004499832                   Insys_Anthem_004499832
Insys_Anthem_004499919                   Insys_Anthem_004499919
Insys_Anthem_004499920                   Insys_Anthem_004499923
Insys_Anthem_004500702                   Insys_Anthem_004500707
Insys_Anthem_004500862                   Insys_Anthem_004500914
Insys_Anthem_004501050                   Insys_Anthem_004501050

                                                    3577
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3579 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004501051                   Insys_Anthem_004501054
Insys_Anthem_004501156                   Insys_Anthem_004501156
Insys_Anthem_004501157                   Insys_Anthem_004501160
Insys_Anthem_004501200                   Insys_Anthem_004501203
Insys_Anthem_004501204                   Insys_Anthem_004501208
Insys_Anthem_004501209                   Insys_Anthem_004501215
Insys_Anthem_004501244                   Insys_Anthem_004501253
Insys_Anthem_004501538                   Insys_Anthem_004501545
Insys_Anthem_004501550                   Insys_Anthem_004501550
Insys_Anthem_004501627                   Insys_Anthem_004501650
Insys_Anthem_004501665                   Insys_Anthem_004501688
Insys_Anthem_004501815                   Insys_Anthem_004501823
Insys_Anthem_004501862                   Insys_Anthem_004501870
Insys_Anthem_004501878                   Insys_Anthem_004501886
Insys_Anthem_004502651                   Insys_Anthem_004502661
Insys_Anthem_004502854                   Insys_Anthem_004502856
Insys_Anthem_004502857                   Insys_Anthem_004502859
Insys_Anthem_004503476                   Insys_Anthem_004503487
Insys_Anthem_004503723                   Insys_Anthem_004503724
Insys_Anthem_004505661                   Insys_Anthem_004505666
Insys_Anthem_004505821                   Insys_Anthem_004505873
Insys_Anthem_004506665                   Insys_Anthem_004506673
Insys_Anthem_004507311                   Insys_Anthem_004507319
Insys_Anthem_004508196                   Insys_Anthem_004508204
Insys_Anthem_004508436                   Insys_Anthem_004508436
Insys_Anthem_004508437                   Insys_Anthem_004508440
Insys_Anthem_004508910                   Insys_Anthem_004508997
Insys_Anthem_004509000                   Insys_Anthem_004509008
Insys_Anthem_004509279                   Insys_Anthem_004509374
Insys_Anthem_004509572                   Insys_Anthem_004509667
Insys_Anthem_004509870                   Insys_Anthem_004509877
Insys_Anthem_004509878                   Insys_Anthem_004509886
Insys_Anthem_004510342                   Insys_Anthem_004510343
Insys_Anthem_004510346                   Insys_Anthem_004510357
Insys_Anthem_004510673                   Insys_Anthem_004510681
Insys_Anthem_004511064                   Insys_Anthem_004511069
Insys_Anthem_004511176                   Insys_Anthem_004511184
Insys_Anthem_004511838                   Insys_Anthem_004511841
Insys_Anthem_004512007                   Insys_Anthem_004512007
Insys_Anthem_004512711                   Insys_Anthem_004512716
Insys_Anthem_004512729                   Insys_Anthem_004512740
Insys_Anthem_004512800                   Insys_Anthem_004512811
Insys_Anthem_004513303                   Insys_Anthem_004513310
Insys_Anthem_004513311                   Insys_Anthem_004513319
Insys_Anthem_004513645                   Insys_Anthem_004513652
Insys_Anthem_004513653                   Insys_Anthem_004513661
Insys_Anthem_004513953                   Insys_Anthem_004513960

                                                    3578
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3580 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004514418                   Insys_Anthem_004514426
Insys_Anthem_004515074                   Insys_Anthem_004515090
Insys_Anthem_004515091                   Insys_Anthem_004515102
Insys_Anthem_004515103                   Insys_Anthem_004515176
Insys_Anthem_004515177                   Insys_Anthem_004515210
Insys_Anthem_004515392                   Insys_Anthem_004515399
Insys_Anthem_004515400                   Insys_Anthem_004515408
Insys_Anthem_004515706                   Insys_Anthem_004515722
Insys_Anthem_004515723                   Insys_Anthem_004515734
Insys_Anthem_004515735                   Insys_Anthem_004515808
Insys_Anthem_004515809                   Insys_Anthem_004515842
Insys_Anthem_004516045                   Insys_Anthem_004516052
Insys_Anthem_004516053                   Insys_Anthem_004516061
Insys_Anthem_004516478                   Insys_Anthem_004516478
Insys_Anthem_004516479                   Insys_Anthem_004516482
Insys_Anthem_004516673                   Insys_Anthem_004516680
Insys_Anthem_004516685                   Insys_Anthem_004516685
Insys_Anthem_004516754                   Insys_Anthem_004516757
Insys_Anthem_004516758                   Insys_Anthem_004516763
Insys_Anthem_004516764                   Insys_Anthem_004516771
Insys_Anthem_004516885                   Insys_Anthem_004516892
Insys_Anthem_004516897                   Insys_Anthem_004516897
Insys_Anthem_004517027                   Insys_Anthem_004517035
Insys_Anthem_004517147                   Insys_Anthem_004517154
Insys_Anthem_004517159                   Insys_Anthem_004517159
Insys_Anthem_004517474                   Insys_Anthem_004517474
Insys_Anthem_004517523                   Insys_Anthem_004517535
Insys_Anthem_004517711                   Insys_Anthem_004517711
Insys_Anthem_004517890                   Insys_Anthem_004517900
Insys_Anthem_004518018                   Insys_Anthem_004518018
Insys_Anthem_004518924                   Insys_Anthem_004518934
Insys_Anthem_004519794                   Insys_Anthem_004519794
Insys_Anthem_004519795                   Insys_Anthem_004519798
Insys_Anthem_004521282                   Insys_Anthem_004521355
Insys_Anthem_004521356                   Insys_Anthem_004521367
Insys_Anthem_004521368                   Insys_Anthem_004521384
Insys_Anthem_004521414                   Insys_Anthem_004521447
Insys_Anthem_004522159                   Insys_Anthem_004522161
Insys_Anthem_004522220                   Insys_Anthem_004522406
Insys_Anthem_004522958                   Insys_Anthem_004522961
Insys_Anthem_004523233                   Insys_Anthem_004523242
Insys_Anthem_004523280                   Insys_Anthem_004523289
Insys_Anthem_004523430                   Insys_Anthem_004523430
Insys_Anthem_004523701                   Insys_Anthem_004523701
Insys_Anthem_004524109                   Insys_Anthem_004524117
Insys_Anthem_004524447                   Insys_Anthem_004525948
Insys_Anthem_004525950                   Insys_Anthem_004526176

                                                    3579
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3581 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004526188                   Insys_Anthem_004527689
Insys_Anthem_004527691                   Insys_Anthem_004527917
Insys_Anthem_004528444                   Insys_Anthem_004528445
Insys_Anthem_004528446                   Insys_Anthem_004528447
Insys_Anthem_004528448                   Insys_Anthem_004528450
Insys_Anthem_004528451                   Insys_Anthem_004528453
Insys_Anthem_004528454                   Insys_Anthem_004528456
Insys_Anthem_004528540                   Insys_Anthem_004528554
Insys_Anthem_004528558                   Insys_Anthem_004528572
Insys_Anthem_004528685                   Insys_Anthem_004529949
Insys_Anthem_004530514                   Insys_Anthem_004530519
Insys_Anthem_004530520                   Insys_Anthem_004530526
Insys_Anthem_004531857                   Insys_Anthem_004531857
Insys_Anthem_004531997                   Insys_Anthem_004532004
Insys_Anthem_004532009                   Insys_Anthem_004532009
Insys_Anthem_004532049                   Insys_Anthem_004532049
Insys_Anthem_004532050                   Insys_Anthem_004532053
Insys_Anthem_004532245                   Insys_Anthem_004532245
Insys_Anthem_004532246                   Insys_Anthem_004532249
Insys_Anthem_004532640                   Insys_Anthem_004532647
Insys_Anthem_004532652                   Insys_Anthem_004532652
Insys_Anthem_004533254                   Insys_Anthem_004533254
Insys_Anthem_004533255                   Insys_Anthem_004533258
Insys_Anthem_004533378                   Insys_Anthem_004533378
Insys_Anthem_004533379                   Insys_Anthem_004533382
Insys_Anthem_004533432                   Insys_Anthem_004533432
Insys_Anthem_004533438                   Insys_Anthem_004533449
Insys_Anthem_004533516                   Insys_Anthem_004533525
Insys_Anthem_004534623                   Insys_Anthem_004534630
Insys_Anthem_004534635                   Insys_Anthem_004534635
Insys_Anthem_004534660                   Insys_Anthem_004534667
Insys_Anthem_004534672                   Insys_Anthem_004534672
Insys_Anthem_004535020                   Insys_Anthem_004535028
Insys_Anthem_004535076                   Insys_Anthem_004535077
Insys_Anthem_004536407                   Insys_Anthem_004536408
Insys_Anthem_004536506                   Insys_Anthem_004536516
Insys_Anthem_004536669                   Insys_Anthem_004536677
Insys_Anthem_004536817                   Insys_Anthem_004536819
Insys_Anthem_004536820                   Insys_Anthem_004536822
Insys_Anthem_004537788                   Insys_Anthem_004537788
Insys_Anthem_004537812                   Insys_Anthem_004537826
Insys_Anthem_004537913                   Insys_Anthem_004537921
Insys_Anthem_004537946                   Insys_Anthem_004537953
Insys_Anthem_004538577                   Insys_Anthem_004538578
Insys_Anthem_004538653                   Insys_Anthem_004538654
Insys_Anthem_004539237                   Insys_Anthem_004539237
Insys_Anthem_004539479                   Insys_Anthem_004539479

                                                    3580
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3582 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004540197                   Insys_Anthem_004540199
Insys_Anthem_004542663                   Insys_Anthem_004542671
Insys_Anthem_004543323                   Insys_Anthem_004543331
Insys_Anthem_004544320                   Insys_Anthem_004544328
Insys_Anthem_004544531                   Insys_Anthem_004544531
Insys_Anthem_004544537                   Insys_Anthem_004544548
Insys_Anthem_004544636                   Insys_Anthem_004544636
Insys_Anthem_004544637                   Insys_Anthem_004544640
Insys_Anthem_004544841                   Insys_Anthem_004544843
Insys_Anthem_004545232                   Insys_Anthem_004545319
Insys_Anthem_004545322                   Insys_Anthem_004545330
Insys_Anthem_004545609                   Insys_Anthem_004545620
Insys_Anthem_004545621                   Insys_Anthem_004545621
Insys_Anthem_004545753                   Insys_Anthem_004545848
Insys_Anthem_004546138                   Insys_Anthem_004546233
Insys_Anthem_004546766                   Insys_Anthem_004546766
Insys_Anthem_004547869                   Insys_Anthem_004547893
Insys_Anthem_004548328                   Insys_Anthem_004548353
Insys_Anthem_004548414                   Insys_Anthem_004549441
Insys_Anthem_004549539                   Insys_Anthem_004549539
Insys_Anthem_004549795                   Insys_Anthem_004549799
Insys_Anthem_004550130                   Insys_Anthem_004550141
Insys_Anthem_004550250                   Insys_Anthem_004550266
Insys_Anthem_004550289                   Insys_Anthem_004550305
Insys_Anthem_004550312                   Insys_Anthem_004550328
Insys_Anthem_004550502                   Insys_Anthem_004550699
Insys_Anthem_004550778                   Insys_Anthem_004550975
Insys_Anthem_004551369                   Insys_Anthem_004551370
Insys_Anthem_004551371                   Insys_Anthem_004551373
Insys_Anthem_004552099                   Insys_Anthem_004552107
Insys_Anthem_004552147                   Insys_Anthem_004552150
Insys_Anthem_004552229                   Insys_Anthem_004552274
Insys_Anthem_004552436                   Insys_Anthem_004552660
Insys_Anthem_004552663                   Insys_Anthem_004552923
Insys_Anthem_004552929                   Insys_Anthem_004553204
Insys_Anthem_004553205                   Insys_Anthem_004553480
Insys_Anthem_004554777                   Insys_Anthem_004554796
Insys_Anthem_004554797                   Insys_Anthem_004554833
Insys_Anthem_004555133                   Insys_Anthem_004555149
Insys_Anthem_004555389                   Insys_Anthem_004555405
Insys_Anthem_004555438                   Insys_Anthem_004555450
Insys_Anthem_004555621                   Insys_Anthem_004555642
Insys_Anthem_004555926                   Insys_Anthem_004555929
Insys_Anthem_004555952                   Insys_Anthem_004555953
Insys_Anthem_004555954                   Insys_Anthem_004555985
Insys_Anthem_004556040                   Insys_Anthem_004556081
Insys_Anthem_004556148                   Insys_Anthem_004556151

                                                    3581
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3583 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004556219                   Insys_Anthem_004556226
Insys_Anthem_004556252                   Insys_Anthem_004556334
Insys_Anthem_004556616                   Insys_Anthem_004556618
Insys_Anthem_004556629                   Insys_Anthem_004556631
Insys_Anthem_004556634                   Insys_Anthem_004556637
Insys_Anthem_004556654                   Insys_Anthem_004556657
Insys_Anthem_004556753                   Insys_Anthem_004556754
Insys_Anthem_004556756                   Insys_Anthem_004556777
Insys_Anthem_004556801                   Insys_Anthem_004556820
Insys_Anthem_004556821                   Insys_Anthem_004556841
Insys_Anthem_004556846                   Insys_Anthem_004556856
Insys_Anthem_004556857                   Insys_Anthem_004556864
Insys_Anthem_004556865                   Insys_Anthem_004556881
Insys_Anthem_004556986                   Insys_Anthem_004556991
Insys_Anthem_004556992                   Insys_Anthem_004557000
Insys_Anthem_004557001                   Insys_Anthem_004557025
Insys_Anthem_004557029                   Insys_Anthem_004557040
Insys_Anthem_004557041                   Insys_Anthem_004557050
Insys_Anthem_004557170                   Insys_Anthem_004557174
Insys_Anthem_004557187                   Insys_Anthem_004557192
Insys_Anthem_004557225                   Insys_Anthem_004557230
Insys_Anthem_004557231                   Insys_Anthem_004557237
Insys_Anthem_004557272                   Insys_Anthem_004557278
Insys_Anthem_004557282                   Insys_Anthem_004557289
Insys_Anthem_004557290                   Insys_Anthem_004557297
Insys_Anthem_004557298                   Insys_Anthem_004557305
Insys_Anthem_004557518                   Insys_Anthem_004557520
Insys_Anthem_004557521                   Insys_Anthem_004557523
Insys_Anthem_004557670                   Insys_Anthem_004557684
Insys_Anthem_004557709                   Insys_Anthem_004557718
Insys_Anthem_004557842                   Insys_Anthem_004557853
Insys_Anthem_004557854                   Insys_Anthem_004557865
Insys_Anthem_004557866                   Insys_Anthem_004557877
Insys_Anthem_004557915                   Insys_Anthem_004557926
Insys_Anthem_004558043                   Insys_Anthem_004558043
Insys_Anthem_004558384                   Insys_Anthem_004558398
Insys_Anthem_004558659                   Insys_Anthem_004558665
Insys_Anthem_004558666                   Insys_Anthem_004558672
Insys_Anthem_004558689                   Insys_Anthem_004558737
Insys_Anthem_004558755                   Insys_Anthem_004558759
Insys_Anthem_004558827                   Insys_Anthem_004558841
Insys_Anthem_004558843                   Insys_Anthem_004558848
Insys_Anthem_004558850                   Insys_Anthem_004558865
Insys_Anthem_004558870                   Insys_Anthem_004558884
Insys_Anthem_004558887                   Insys_Anthem_004558901
Insys_Anthem_004558903                   Insys_Anthem_004558908
Insys_Anthem_004559050                   Insys_Anthem_004559061

                                                    3582
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3584 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004559062                   Insys_Anthem_004559069
Insys_Anthem_004559291                   Insys_Anthem_004559302
Insys_Anthem_004559808                   Insys_Anthem_004559812
Insys_Anthem_004559849                   Insys_Anthem_004559857
Insys_Anthem_004560879                   Insys_Anthem_004560883
Insys_Anthem_004560911                   Insys_Anthem_004560926
Insys_Anthem_004560927                   Insys_Anthem_004560942
Insys_Anthem_004561560                   Insys_Anthem_004561563
Insys_Anthem_004561581                   Insys_Anthem_004561584
Insys_Anthem_004561635                   Insys_Anthem_004561635
Insys_Anthem_004561644                   Insys_Anthem_004561659
Insys_Anthem_004562158                   Insys_Anthem_004562168
Insys_Anthem_004562204                   Insys_Anthem_004562205
Insys_Anthem_004562551                   Insys_Anthem_004562590
Insys_Anthem_004562663                   Insys_Anthem_004562669
Insys_Anthem_004566597                   Insys_Anthem_004566601
Insys_Anthem_004567004                   Insys_Anthem_004567004
Insys_Anthem_004567043                   Insys_Anthem_004567049
Insys_Anthem_004567050                   Insys_Anthem_004567056
Insys_Anthem_004567057                   Insys_Anthem_004567063
Insys_Anthem_004567064                   Insys_Anthem_004567070
Insys_Anthem_004567088                   Insys_Anthem_004567089
Insys_Anthem_004567090                   Insys_Anthem_004567091
Insys_Anthem_004567094                   Insys_Anthem_004567096
Insys_Anthem_004567113                   Insys_Anthem_004567123
Insys_Anthem_004567124                   Insys_Anthem_004567134
Insys_Anthem_004567247                   Insys_Anthem_004567262
Insys_Anthem_004567277                   Insys_Anthem_004567285
Insys_Anthem_004567286                   Insys_Anthem_004567293
Insys_Anthem_004567298                   Insys_Anthem_004567308
Insys_Anthem_004567309                   Insys_Anthem_004567310
Insys_Anthem_004567311                   Insys_Anthem_004567312
Insys_Anthem_004567336                   Insys_Anthem_004567336
Insys_Anthem_004567427                   Insys_Anthem_004567433
Insys_Anthem_004567443                   Insys_Anthem_004567453
Insys_Anthem_004567489                   Insys_Anthem_004567525
Insys_Anthem_004568060                   Insys_Anthem_004568061
Insys_Anthem_004568241                   Insys_Anthem_004568241
Insys_Anthem_004568256                   Insys_Anthem_004568256
Insys_Anthem_004568377                   Insys_Anthem_004568386
Insys_Anthem_004568539                   Insys_Anthem_004568541
Insys_Anthem_004568600                   Insys_Anthem_004568616
Insys_Anthem_004569325                   Insys_Anthem_004569326
Insys_Anthem_004569383                   Insys_Anthem_004569406
Insys_Anthem_004569456                   Insys_Anthem_004571741
Insys_Anthem_004571742                   Insys_Anthem_004573543
Insys_Anthem_004573557                   Insys_Anthem_004573580

                                                    3583
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3585 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004573617                   Insys_Anthem_004574375
Insys_Anthem_004574377                   Insys_Anthem_004574421
Insys_Anthem_004574452                   Insys_Anthem_004574458
Insys_Anthem_004574465                   Insys_Anthem_004574509
Insys_Anthem_004574539                   Insys_Anthem_004574554
Insys_Anthem_004574555                   Insys_Anthem_004574568
Insys_Anthem_004574569                   Insys_Anthem_004574569
Insys_Anthem_004574587                   Insys_Anthem_004574593
Insys_Anthem_004574599                   Insys_Anthem_004574599
Insys_Anthem_004574642                   Insys_Anthem_004574647
Insys_Anthem_004574662                   Insys_Anthem_004574669
Insys_Anthem_004574917                   Insys_Anthem_004574948
Insys_Anthem_004574960                   Insys_Anthem_004575009
Insys_Anthem_004575133                   Insys_Anthem_004575146
Insys_Anthem_004575275                   Insys_Anthem_004575287
Insys_Anthem_004575289                   Insys_Anthem_004575301
Insys_Anthem_004575326                   Insys_Anthem_004575326
Insys_Anthem_004575412                   Insys_Anthem_004575427
Insys_Anthem_004575501                   Insys_Anthem_004575516
Insys_Anthem_004575579                   Insys_Anthem_004575594
Insys_Anthem_004575658                   Insys_Anthem_004575658
Insys_Anthem_004575827                   Insys_Anthem_004575839
Insys_Anthem_004575856                   Insys_Anthem_004575868
Insys_Anthem_004576226                   Insys_Anthem_004576226
Insys_Anthem_004576227                   Insys_Anthem_004576227
Insys_Anthem_004576558                   Insys_Anthem_004576566
Insys_Anthem_004576580                   Insys_Anthem_004576588
Insys_Anthem_004576932                   Insys_Anthem_004576984
Insys_Anthem_004577264                   Insys_Anthem_004577265
Insys_Anthem_004577364                   Insys_Anthem_004578107
Insys_Anthem_004578221                   Insys_Anthem_004578261
Insys_Anthem_004578715                   Insys_Anthem_004578718
Insys_Anthem_004578726                   Insys_Anthem_004578731
Insys_Anthem_004578736                   Insys_Anthem_004578741
Insys_Anthem_004579089                   Insys_Anthem_004579105
Insys_Anthem_004579108                   Insys_Anthem_004579124
Insys_Anthem_004579128                   Insys_Anthem_004579154
Insys_Anthem_004579239                   Insys_Anthem_004579259
Insys_Anthem_004579302                   Insys_Anthem_004579302
Insys_Anthem_004579684                   Insys_Anthem_004579819
Insys_Anthem_004579866                   Insys_Anthem_004579867
Insys_Anthem_004579869                   Insys_Anthem_004579870
Insys_Anthem_004579871                   Insys_Anthem_004579872
Insys_Anthem_004580005                   Insys_Anthem_004580006
Insys_Anthem_004580007                   Insys_Anthem_004580008
Insys_Anthem_004580014                   Insys_Anthem_004580016
Insys_Anthem_004580113                   Insys_Anthem_004580114

                                                    3584
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3586 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004580125                   Insys_Anthem_004580186
Insys_Anthem_004580459                   Insys_Anthem_004580482
Insys_Anthem_004580583                   Insys_Anthem_004580583
Insys_Anthem_004580587                   Insys_Anthem_004580587
Insys_Anthem_004580611                   Insys_Anthem_004580614
Insys_Anthem_004581150                   Insys_Anthem_004581170
Insys_Anthem_004581177                   Insys_Anthem_004581197
Insys_Anthem_004581398                   Insys_Anthem_004581407
Insys_Anthem_004581494                   Insys_Anthem_004581495
Insys_Anthem_004581496                   Insys_Anthem_004581497
Insys_Anthem_004581498                   Insys_Anthem_004581500
Insys_Anthem_004581501                   Insys_Anthem_004581503
Insys_Anthem_004581621                   Insys_Anthem_004581632
Insys_Anthem_004582035                   Insys_Anthem_004582155
Insys_Anthem_004582177                   Insys_Anthem_004582181
Insys_Anthem_004582302                   Insys_Anthem_004582308
Insys_Anthem_004582540                   Insys_Anthem_004582703
Insys_Anthem_004582739                   Insys_Anthem_004582902
Insys_Anthem_004583081                   Insys_Anthem_004583087
Insys_Anthem_004583089                   Insys_Anthem_004583095
Insys_Anthem_004583101                   Insys_Anthem_004583103
Insys_Anthem_004583115                   Insys_Anthem_004583124
Insys_Anthem_004583247                   Insys_Anthem_004583253
Insys_Anthem_004589240                   Insys_Anthem_004589257
Insys_Anthem_004589283                   Insys_Anthem_004589293
Insys_Anthem_004589353                   Insys_Anthem_004589360
Insys_Anthem_004589565                   Insys_Anthem_004589575
Insys_Anthem_004589709                   Insys_Anthem_004589710
Insys_Anthem_004589711                   Insys_Anthem_004589713
Insys_Anthem_004589714                   Insys_Anthem_004589716
Insys_Anthem_004589717                   Insys_Anthem_004589720
Insys_Anthem_004589721                   Insys_Anthem_004589724
Insys_Anthem_004590091                   Insys_Anthem_004590218
Insys_Anthem_004590463                   Insys_Anthem_004590464
Insys_Anthem_004590465                   Insys_Anthem_004590466
Insys_Anthem_004590472                   Insys_Anthem_004590474
Insys_Anthem_004590479                   Insys_Anthem_004590481
Insys_Anthem_004590904                   Insys_Anthem_004591011
Insys_Anthem_004591136                   Insys_Anthem_004591136
Insys_Anthem_004591417                   Insys_Anthem_004591418
Insys_Anthem_004591619                   Insys_Anthem_004591620
Insys_Anthem_004591625                   Insys_Anthem_004591626
Insys_Anthem_004591638                   Insys_Anthem_004591639
Insys_Anthem_004591640                   Insys_Anthem_004591641
Insys_Anthem_004591672                   Insys_Anthem_004591678
Insys_Anthem_004591720                   Insys_Anthem_004591720
Insys_Anthem_004591753                   Insys_Anthem_004591763

                                                    3585
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3587 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004591794                   Insys_Anthem_004591844
Insys_Anthem_004592630                   Insys_Anthem_004592631
Insys_Anthem_004592634                   Insys_Anthem_004592635
Insys_Anthem_004592666                   Insys_Anthem_004592667
Insys_Anthem_004592722                   Insys_Anthem_004592722
Insys_Anthem_004593650                   Insys_Anthem_004593651
Insys_Anthem_004594045                   Insys_Anthem_004594050
Insys_Anthem_004594803                   Insys_Anthem_004594808
Insys_Anthem_004595066                   Insys_Anthem_004595066
Insys_Anthem_004595181                   Insys_Anthem_004595181
Insys_Anthem_004596241                   Insys_Anthem_004596244
Insys_Anthem_004596446                   Insys_Anthem_004596447
Insys_Anthem_004596460                   Insys_Anthem_004596461
Insys_Anthem_004596755                   Insys_Anthem_004596760
Insys_Anthem_004597187                   Insys_Anthem_004597189
Insys_Anthem_004597195                   Insys_Anthem_004597196
Insys_Anthem_004597237                   Insys_Anthem_004597239
Insys_Anthem_004597408                   Insys_Anthem_004597411
Insys_Anthem_004597419                   Insys_Anthem_004597427
Insys_Anthem_004597432                   Insys_Anthem_004597439
Insys_Anthem_004597861                   Insys_Anthem_004597862
Insys_Anthem_004597865                   Insys_Anthem_004597866
Insys_Anthem_004598783                   Insys_Anthem_004598784
Insys_Anthem_004599251                   Insys_Anthem_004599265
Insys_Anthem_004599310                   Insys_Anthem_004599310
Insys_Anthem_004599362                   Insys_Anthem_004599396
Insys_Anthem_004599411                   Insys_Anthem_004599442
Insys_Anthem_004599465                   Insys_Anthem_004599475
Insys_Anthem_004599519                   Insys_Anthem_004599556
Insys_Anthem_004599571                   Insys_Anthem_004599608
Insys_Anthem_004599641                   Insys_Anthem_004599684
Insys_Anthem_004599685                   Insys_Anthem_004599712
Insys_Anthem_004599713                   Insys_Anthem_004599734
Insys_Anthem_004599780                   Insys_Anthem_004599797
Insys_Anthem_004599831                   Insys_Anthem_004599853
Insys_Anthem_004599866                   Insys_Anthem_004599892
Insys_Anthem_004599893                   Insys_Anthem_004599938
Insys_Anthem_004599950                   Insys_Anthem_004599986
Insys_Anthem_004600002                   Insys_Anthem_004600052
Insys_Anthem_004600053                   Insys_Anthem_004600071
Insys_Anthem_004600078                   Insys_Anthem_004600123
Insys_Anthem_004600124                   Insys_Anthem_004600143
Insys_Anthem_004600154                   Insys_Anthem_004600180
Insys_Anthem_004600181                   Insys_Anthem_004600205
Insys_Anthem_004600206                   Insys_Anthem_004600232
Insys_Anthem_004600233                   Insys_Anthem_004600238
Insys_Anthem_004600288                   Insys_Anthem_004600325

                                                    3586
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3588 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004600326                   Insys_Anthem_004600347
Insys_Anthem_004600348                   Insys_Anthem_004600375
Insys_Anthem_004600376                   Insys_Anthem_004600416
Insys_Anthem_004600417                   Insys_Anthem_004600431
Insys_Anthem_004600432                   Insys_Anthem_004600447
Insys_Anthem_004600448                   Insys_Anthem_004600468
Insys_Anthem_004600469                   Insys_Anthem_004600488
Insys_Anthem_004600489                   Insys_Anthem_004600522
Insys_Anthem_004600523                   Insys_Anthem_004600551
Insys_Anthem_004600635                   Insys_Anthem_004600648
Insys_Anthem_004600649                   Insys_Anthem_004600691
Insys_Anthem_004600727                   Insys_Anthem_004600745
Insys_Anthem_004600746                   Insys_Anthem_004600775
Insys_Anthem_004600811                   Insys_Anthem_004600837
Insys_Anthem_004600861                   Insys_Anthem_004600881
Insys_Anthem_004600898                   Insys_Anthem_004600930
Insys_Anthem_004600931                   Insys_Anthem_004600960
Insys_Anthem_004600986                   Insys_Anthem_004601007
Insys_Anthem_004601033                   Insys_Anthem_004601046
Insys_Anthem_004601074                   Insys_Anthem_004601097
Insys_Anthem_004601098                   Insys_Anthem_004601154
Insys_Anthem_004601201                   Insys_Anthem_004601241
Insys_Anthem_004601277                   Insys_Anthem_004601294
Insys_Anthem_004601295                   Insys_Anthem_004601335
Insys_Anthem_004601336                   Insys_Anthem_004601351
Insys_Anthem_004601352                   Insys_Anthem_004601377
Insys_Anthem_004601378                   Insys_Anthem_004601412
Insys_Anthem_004601413                   Insys_Anthem_004601445
Insys_Anthem_004601446                   Insys_Anthem_004601544
Insys_Anthem_004601545                   Insys_Anthem_004601563
Insys_Anthem_004601564                   Insys_Anthem_004601603
Insys_Anthem_004601604                   Insys_Anthem_004601622
Insys_Anthem_004601640                   Insys_Anthem_004601658
Insys_Anthem_004601659                   Insys_Anthem_004601698
Insys_Anthem_004601713                   Insys_Anthem_004601752
Insys_Anthem_004601753                   Insys_Anthem_004601783
Insys_Anthem_004601784                   Insys_Anthem_004601803
Insys_Anthem_004601804                   Insys_Anthem_004601836
Insys_Anthem_004601854                   Insys_Anthem_004601912
Insys_Anthem_004601913                   Insys_Anthem_004601946
Insys_Anthem_004601947                   Insys_Anthem_004601969
Insys_Anthem_004601970                   Insys_Anthem_004601994
Insys_Anthem_004601995                   Insys_Anthem_004602016
Insys_Anthem_004602090                   Insys_Anthem_004602124
Insys_Anthem_004602125                   Insys_Anthem_004602159
Insys_Anthem_004602497                   Insys_Anthem_004602500
Insys_Anthem_004602770                   Insys_Anthem_004603031

                                                    3587
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3589 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004603032                   Insys_Anthem_004603212
Insys_Anthem_004603301                   Insys_Anthem_004603323
Insys_Anthem_004603354                   Insys_Anthem_004603358
Insys_Anthem_004603689                   Insys_Anthem_004603693
Insys_Anthem_004603694                   Insys_Anthem_004603699
Insys_Anthem_004603700                   Insys_Anthem_004603705
Insys_Anthem_004603706                   Insys_Anthem_004603712
Insys_Anthem_004603713                   Insys_Anthem_004603719
Insys_Anthem_004603720                   Insys_Anthem_004603727
Insys_Anthem_004603768                   Insys_Anthem_004603775
Insys_Anthem_004603846                   Insys_Anthem_004603849
Insys_Anthem_004604259                   Insys_Anthem_004604281
Insys_Anthem_004604640                   Insys_Anthem_004604643
Insys_Anthem_004604887                   Insys_Anthem_004605148
Insys_Anthem_004605149                   Insys_Anthem_004605424
Insys_Anthem_004605425                   Insys_Anthem_004605700
Insys_Anthem_004605701                   Insys_Anthem_004605961
Insys_Anthem_004605962                   Insys_Anthem_004606222
Insys_Anthem_004606223                   Insys_Anthem_004606447
Insys_Anthem_004606448                   Insys_Anthem_004606627
Insys_Anthem_004606628                   Insys_Anthem_004606807
Insys_Anthem_004606808                   Insys_Anthem_004606941
Insys_Anthem_004606942                   Insys_Anthem_004607074
Insys_Anthem_004607496                   Insys_Anthem_004607504
Insys_Anthem_004608054                   Insys_Anthem_004608059
Insys_Anthem_004608060                   Insys_Anthem_004608065
Insys_Anthem_004608066                   Insys_Anthem_004608071
Insys_Anthem_004608072                   Insys_Anthem_004608078
Insys_Anthem_004608079                   Insys_Anthem_004608085
Insys_Anthem_004608086                   Insys_Anthem_004608092
Insys_Anthem_004608093                   Insys_Anthem_004608100
Insys_Anthem_004608101                   Insys_Anthem_004608108
Insys_Anthem_004608112                   Insys_Anthem_004608119
Insys_Anthem_004608677                   Insys_Anthem_004608699
Insys_Anthem_004608730                   Insys_Anthem_004608741
Insys_Anthem_004608744                   Insys_Anthem_004608751
Insys_Anthem_004608813                   Insys_Anthem_004608835
Insys_Anthem_004608839                   Insys_Anthem_004608861
Insys_Anthem_004608961                   Insys_Anthem_004608964
Insys_Anthem_004609                      Insys_Anthem_004623
Insys_Anthem_004609324                   Insys_Anthem_004609327
Insys_Anthem_004609455                   Insys_Anthem_004609466
Insys_Anthem_004609478                   Insys_Anthem_004609485
Insys_Anthem_004609488                   Insys_Anthem_004609749
Insys_Anthem_004609750                   Insys_Anthem_004610011
Insys_Anthem_004610012                   Insys_Anthem_004610287
Insys_Anthem_004610288                   Insys_Anthem_004610548

                                                    3588
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3590 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004610549                   Insys_Anthem_004610809
Insys_Anthem_004610810                   Insys_Anthem_004611034
Insys_Anthem_004611035                   Insys_Anthem_004611215
Insys_Anthem_004611216                   Insys_Anthem_004611395
Insys_Anthem_004611396                   Insys_Anthem_004611575
Insys_Anthem_004611576                   Insys_Anthem_004611709
Insys_Anthem_004611710                   Insys_Anthem_004611842
Insys_Anthem_004611986                   Insys_Anthem_004612003
Insys_Anthem_004612070                   Insys_Anthem_004612083
Insys_Anthem_004612160                   Insys_Anthem_004612160
Insys_Anthem_004612402                   Insys_Anthem_004612407
Insys_Anthem_004612568                   Insys_Anthem_004612571
Insys_Anthem_004612610                   Insys_Anthem_004612623
Insys_Anthem_004612872                   Insys_Anthem_004612872
Insys_Anthem_004612879                   Insys_Anthem_004612879
Insys_Anthem_004612940                   Insys_Anthem_004612963
Insys_Anthem_004612965                   Insys_Anthem_004612988
Insys_Anthem_004613018                   Insys_Anthem_004613026
Insys_Anthem_004613030                   Insys_Anthem_004613034
Insys_Anthem_004613140                   Insys_Anthem_004613159
Insys_Anthem_004613207                   Insys_Anthem_004613220
Insys_Anthem_004613223                   Insys_Anthem_004613237
Insys_Anthem_004613302                   Insys_Anthem_004613303
Insys_Anthem_004613468                   Insys_Anthem_004613470
Insys_Anthem_004613491                   Insys_Anthem_004613499
Insys_Anthem_004613511                   Insys_Anthem_004613529
Insys_Anthem_004613530                   Insys_Anthem_004613533
Insys_Anthem_004613589                   Insys_Anthem_004613602
Insys_Anthem_004613603                   Insys_Anthem_004613613
Insys_Anthem_004613638                   Insys_Anthem_004613646
Insys_Anthem_004613650                   Insys_Anthem_004613654
Insys_Anthem_004613868                   Insys_Anthem_004613875
Insys_Anthem_004613876                   Insys_Anthem_004613882
Insys_Anthem_004613883                   Insys_Anthem_004613889
Insys_Anthem_004613890                   Insys_Anthem_004613896
Insys_Anthem_004613897                   Insys_Anthem_004613903
Insys_Anthem_004613921                   Insys_Anthem_004613925
Insys_Anthem_004614201                   Insys_Anthem_004614203
Insys_Anthem_004615161                   Insys_Anthem_004615163
Insys_Anthem_004615164                   Insys_Anthem_004615166
Insys_Anthem_004615196                   Insys_Anthem_004615219
Insys_Anthem_004615422                   Insys_Anthem_004615437
Insys_Anthem_004615719                   Insys_Anthem_004615742
Insys_Anthem_004615862                   Insys_Anthem_004615867
Insys_Anthem_004616355                   Insys_Anthem_004616358
Insys_Anthem_004616359                   Insys_Anthem_004616362
Insys_Anthem_004616461                   Insys_Anthem_004616461

                                                    3589
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3591 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004616655                   Insys_Anthem_004616657
Insys_Anthem_004616661                   Insys_Anthem_004616683
Insys_Anthem_004617974                   Insys_Anthem_004617975
Insys_Anthem_004618231                   Insys_Anthem_004618235
Insys_Anthem_004618318                   Insys_Anthem_004618343
Insys_Anthem_004618354                   Insys_Anthem_004618389
Insys_Anthem_004618390                   Insys_Anthem_004618425
Insys_Anthem_004618426                   Insys_Anthem_004618473
Insys_Anthem_004618474                   Insys_Anthem_004618537
Insys_Anthem_004618538                   Insys_Anthem_004618585
Insys_Anthem_004618586                   Insys_Anthem_004618649
Insys_Anthem_004618914                   Insys_Anthem_004618915
Insys_Anthem_004619196                   Insys_Anthem_004619199
Insys_Anthem_004619580                   Insys_Anthem_004619581
Insys_Anthem_004619646                   Insys_Anthem_004619650
Insys_Anthem_004619885                   Insys_Anthem_004619911
Insys_Anthem_004620018                   Insys_Anthem_004620018
Insys_Anthem_004620169                   Insys_Anthem_004620190
Insys_Anthem_004620194                   Insys_Anthem_004620216
Insys_Anthem_004620440                   Insys_Anthem_004620462
Insys_Anthem_004620464                   Insys_Anthem_004620486
Insys_Anthem_004620488                   Insys_Anthem_004620519
Insys_Anthem_004620526                   Insys_Anthem_004620557
Insys_Anthem_004620561                   Insys_Anthem_004620561
Insys_Anthem_004620704                   Insys_Anthem_004620704
Insys_Anthem_004620787                   Insys_Anthem_004620788
Insys_Anthem_004621038                   Insys_Anthem_004621038
Insys_Anthem_004621180                   Insys_Anthem_004621203
Insys_Anthem_004621383                   Insys_Anthem_004621385
Insys_Anthem_004621908                   Insys_Anthem_004621908
Insys_Anthem_004622911                   Insys_Anthem_004622932
Insys_Anthem_004622933                   Insys_Anthem_004622936
Insys_Anthem_004623005                   Insys_Anthem_004623009
Insys_Anthem_004623010                   Insys_Anthem_004623147
Insys_Anthem_004623263                   Insys_Anthem_004623286
Insys_Anthem_004623293                   Insys_Anthem_004623309
Insys_Anthem_004623310                   Insys_Anthem_004623320
Insys_Anthem_004623321                   Insys_Anthem_004623331
Insys_Anthem_004623332                   Insys_Anthem_004623338
Insys_Anthem_004623339                   Insys_Anthem_004623345
Insys_Anthem_004623346                   Insys_Anthem_004623350
Insys_Anthem_004623351                   Insys_Anthem_004623355
Insys_Anthem_004623413                   Insys_Anthem_004623423
Insys_Anthem_004623424                   Insys_Anthem_004623810
Insys_Anthem_004623829                   Insys_Anthem_004623837
Insys_Anthem_004623838                   Insys_Anthem_004624145
Insys_Anthem_004624                      Insys_Anthem_004669

                                                    3590
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3592 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004624146                   Insys_Anthem_004624151
Insys_Anthem_004624152                   Insys_Anthem_004624158
Insys_Anthem_004624159                   Insys_Anthem_004624174
Insys_Anthem_004624185                   Insys_Anthem_004624201
Insys_Anthem_004624202                   Insys_Anthem_004624208
Insys_Anthem_004624209                   Insys_Anthem_004624220
Insys_Anthem_004624221                   Insys_Anthem_004624253
Insys_Anthem_004624291                   Insys_Anthem_004624304
Insys_Anthem_004624330                   Insys_Anthem_004624342
Insys_Anthem_004624343                   Insys_Anthem_004624438
Insys_Anthem_004624489                   Insys_Anthem_004624527
Insys_Anthem_004624528                   Insys_Anthem_004624551
Insys_Anthem_004624595                   Insys_Anthem_004624644
Insys_Anthem_004624645                   Insys_Anthem_004624687
Insys_Anthem_004624688                   Insys_Anthem_004624702
Insys_Anthem_004624703                   Insys_Anthem_004624717
Insys_Anthem_004624718                   Insys_Anthem_004624761
Insys_Anthem_004624762                   Insys_Anthem_004624788
Insys_Anthem_004624795                   Insys_Anthem_004624805
Insys_Anthem_004624806                   Insys_Anthem_004624814
Insys_Anthem_004624815                   Insys_Anthem_004624818
Insys_Anthem_004624819                   Insys_Anthem_004624826
Insys_Anthem_004624884                   Insys_Anthem_004624893
Insys_Anthem_004624894                   Insys_Anthem_004624900
Insys_Anthem_004624901                   Insys_Anthem_004624931
Insys_Anthem_004624943                   Insys_Anthem_004624955
Insys_Anthem_004624970                   Insys_Anthem_004624976
Insys_Anthem_004624977                   Insys_Anthem_004625003
Insys_Anthem_004625019                   Insys_Anthem_004625035
Insys_Anthem_004625036                   Insys_Anthem_004625272
Insys_Anthem_004625273                   Insys_Anthem_004625273
Insys_Anthem_004625277                   Insys_Anthem_004625295
Insys_Anthem_004625308                   Insys_Anthem_004625322
Insys_Anthem_004625323                   Insys_Anthem_004625333
Insys_Anthem_004625334                   Insys_Anthem_004625343
Insys_Anthem_004625344                   Insys_Anthem_004625355
Insys_Anthem_004625356                   Insys_Anthem_004625361
Insys_Anthem_004625362                   Insys_Anthem_004625398
Insys_Anthem_004625399                   Insys_Anthem_004625418
Insys_Anthem_004625419                   Insys_Anthem_004625435
Insys_Anthem_004625464                   Insys_Anthem_004625482
Insys_Anthem_004625501                   Insys_Anthem_004625518
Insys_Anthem_004625519                   Insys_Anthem_004625532
Insys_Anthem_004625533                   Insys_Anthem_004625543
Insys_Anthem_004625544                   Insys_Anthem_004625566
Insys_Anthem_004625597                   Insys_Anthem_004625609
Insys_Anthem_004625610                   Insys_Anthem_004625624

                                                    3591
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3593 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004625625                   Insys_Anthem_004625643
Insys_Anthem_004625644                   Insys_Anthem_004625729
Insys_Anthem_004625730                   Insys_Anthem_004625744
Insys_Anthem_004625745                   Insys_Anthem_004625784
Insys_Anthem_004625785                   Insys_Anthem_004625790
Insys_Anthem_004625791                   Insys_Anthem_004625796
Insys_Anthem_004625797                   Insys_Anthem_004625816
Insys_Anthem_004625838                   Insys_Anthem_004625844
Insys_Anthem_004625845                   Insys_Anthem_004625881
Insys_Anthem_004625901                   Insys_Anthem_004625918
Insys_Anthem_004625919                   Insys_Anthem_004625924
Insys_Anthem_004625925                   Insys_Anthem_004626000
Insys_Anthem_004626079                   Insys_Anthem_004626212
Insys_Anthem_004626213                   Insys_Anthem_004626546
Insys_Anthem_004626547                   Insys_Anthem_004626558
Insys_Anthem_004626559                   Insys_Anthem_004626619
Insys_Anthem_004626620                   Insys_Anthem_004626625
Insys_Anthem_004626626                   Insys_Anthem_004626635
Insys_Anthem_004626636                   Insys_Anthem_004626647
Insys_Anthem_004626690                   Insys_Anthem_004626699
Insys_Anthem_004626700                   Insys_Anthem_004626711
Insys_Anthem_004626754                   Insys_Anthem_004626764
Insys_Anthem_004626765                   Insys_Anthem_004626787
Insys_Anthem_004626796                   Insys_Anthem_004626821
Insys_Anthem_004626822                   Insys_Anthem_004626845
Insys_Anthem_004626846                   Insys_Anthem_004626888
Insys_Anthem_004626900                   Insys_Anthem_004626917
Insys_Anthem_004626918                   Insys_Anthem_004626929
Insys_Anthem_004626930                   Insys_Anthem_004626957
Insys_Anthem_004626992                   Insys_Anthem_004626998
Insys_Anthem_004627006                   Insys_Anthem_004627038
Insys_Anthem_004627084                   Insys_Anthem_004627098
Insys_Anthem_004627099                   Insys_Anthem_004627115
Insys_Anthem_004627116                   Insys_Anthem_004627135
Insys_Anthem_004627136                   Insys_Anthem_004627141
Insys_Anthem_004627142                   Insys_Anthem_004627237
Insys_Anthem_004627253                   Insys_Anthem_004627268
Insys_Anthem_004627269                   Insys_Anthem_004627273
Insys_Anthem_004627285                   Insys_Anthem_004627315
Insys_Anthem_004627316                   Insys_Anthem_004627331
Insys_Anthem_004627341                   Insys_Anthem_004627350
Insys_Anthem_004627351                   Insys_Anthem_004627369
Insys_Anthem_004627370                   Insys_Anthem_004627391
Insys_Anthem_004627392                   Insys_Anthem_004627398
Insys_Anthem_004627399                   Insys_Anthem_004627420
Insys_Anthem_004627421                   Insys_Anthem_004627434
Insys_Anthem_004627435                   Insys_Anthem_004627456

                                                    3592
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3594 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004627487                   Insys_Anthem_004627499
Insys_Anthem_004627500                   Insys_Anthem_004627519
Insys_Anthem_004627520                   Insys_Anthem_004627561
Insys_Anthem_004627562                   Insys_Anthem_004627602
Insys_Anthem_004627603                   Insys_Anthem_004627625
Insys_Anthem_004627626                   Insys_Anthem_004627638
Insys_Anthem_004627639                   Insys_Anthem_004627656
Insys_Anthem_004627717                   Insys_Anthem_004627735
Insys_Anthem_004627736                   Insys_Anthem_004627745
Insys_Anthem_004627746                   Insys_Anthem_004627756
Insys_Anthem_004627757                   Insys_Anthem_004627818
Insys_Anthem_004627819                   Insys_Anthem_004627878
Insys_Anthem_004627893                   Insys_Anthem_004627913
Insys_Anthem_004627942                   Insys_Anthem_004627951
Insys_Anthem_004627952                   Insys_Anthem_004627977
Insys_Anthem_004627978                   Insys_Anthem_004627994
Insys_Anthem_004627995                   Insys_Anthem_004628008
Insys_Anthem_004628009                   Insys_Anthem_004628023
Insys_Anthem_004628085                   Insys_Anthem_004628093
Insys_Anthem_004628103                   Insys_Anthem_004628138
Insys_Anthem_004628139                   Insys_Anthem_004628146
Insys_Anthem_004628147                   Insys_Anthem_004628159
Insys_Anthem_004628160                   Insys_Anthem_004628170
Insys_Anthem_004628193                   Insys_Anthem_004628362
Insys_Anthem_004628363                   Insys_Anthem_004628389
Insys_Anthem_004628396                   Insys_Anthem_004628480
Insys_Anthem_004628481                   Insys_Anthem_004628504
Insys_Anthem_004628603                   Insys_Anthem_004628628
Insys_Anthem_004628629                   Insys_Anthem_004628647
Insys_Anthem_004628648                   Insys_Anthem_004628651
Insys_Anthem_004628652                   Insys_Anthem_004628672
Insys_Anthem_004628677                   Insys_Anthem_004628682
Insys_Anthem_004628683                   Insys_Anthem_004628814
Insys_Anthem_004628815                   Insys_Anthem_004628833
Insys_Anthem_004628834                   Insys_Anthem_004628859
Insys_Anthem_004628893                   Insys_Anthem_004628923
Insys_Anthem_004628924                   Insys_Anthem_004628940
Insys_Anthem_004628963                   Insys_Anthem_004628972
Insys_Anthem_004628973                   Insys_Anthem_004628996
Insys_Anthem_004629004                   Insys_Anthem_004629041
Insys_Anthem_004629042                   Insys_Anthem_004629066
Insys_Anthem_004629108                   Insys_Anthem_004629118
Insys_Anthem_004629141                   Insys_Anthem_004629308
Insys_Anthem_004629309                   Insys_Anthem_004629314
Insys_Anthem_004629315                   Insys_Anthem_004629439
Insys_Anthem_004629440                   Insys_Anthem_004629448
Insys_Anthem_004629484                   Insys_Anthem_004629556

                                                    3593
       Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3595 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_004629577                   Insys_Anthem_004629614
Insys_Anthem_004629627                   Insys_Anthem_004629684
Insys_Anthem_004762                      Insys_Anthem_004762
Insys_Anthem_005010                      Insys_Anthem_005201
Insys_Anthem_005296                      Insys_Anthem_005296
Insys_Anthem_005297                      Insys_Anthem_005297
Insys_Anthem_005304                      Insys_Anthem_005308
Insys_Anthem_005313                      Insys_Anthem_005314
Insys_Anthem_005361                      Insys_Anthem_005362
Insys_Anthem_005398                      Insys_Anthem_005399
Insys_Anthem_005400                      Insys_Anthem_005402
Insys_Anthem_005403                      Insys_Anthem_005406
Insys_Anthem_005414                      Insys_Anthem_005415
Insys_Anthem_005424                      Insys_Anthem_005425
Insys_Anthem_005459                      Insys_Anthem_005525
Insys_Anthem_005671 [CONFIDENTIAL]       Insys_Anthem_005671 [CONFIDENTIAL]
Insys_Anthem_005672 [CONFIDENTIAL]       Insys_Anthem_005672 [CONFIDENTIAL]
Insys_Anthem_005673 [CONFIDENTIAL]       Insys_Anthem_005673 [CONFIDENTIAL]
Insys_Anthem_005674 [CONFIDENTIAL]       Insys_Anthem_005674 [CONFIDENTIAL]
Insys_Anthem_005675 [CONFIDENTIAL]       Insys_Anthem_005675 [CONFIDENTIAL]
Insys_Anthem_005676 [CONFIDENTIAL]       Insys_Anthem_005676 [CONFIDENTIAL]
Insys_Anthem_005677 [CONFIDENTIAL]       Insys_Anthem_005677 [CONFIDENTIAL]
Insys_Anthem_005689 [CONFIDENTIAL]       Insys_Anthem_005689 [CONFIDENTIAL]
Insys_Anthem_005690 [CONFIDENTIAL]       Insys_Anthem_005690 [CONFIDENTIAL]
Insys_Anthem_005691 [CONFIDENTIAL]       Insys_Anthem_005691 [CONFIDENTIAL]
Insys_Anthem_005692 [CONFIDENTIAL]       Insys_Anthem_005692 [CONFIDENTIAL]
Insys_Anthem_005693 [CONFIDENTIAL]       Insys_Anthem_005693 [CONFIDENTIAL]
Insys_Anthem_005694 [CONFIDENTIAL]       Insys_Anthem_005694 [CONFIDENTIAL]
Insys_Anthem_005695 [CONFIDENTIAL]       Insys_Anthem_005695 [CONFIDENTIAL]
Insys_Anthem_005696 [CONFIDENTIAL]       Insys_Anthem_005696 [CONFIDENTIAL]
Insys_Anthem_005699 [CONFIDENTIAL]       Insys_Anthem_005699 [CONFIDENTIAL]
Insys_Anthem_005703                      Insys_Anthem_005711
Insys_Anthem_005787                      Insys_Anthem_005835
Insys_Anthem_005866                      Insys_Anthem_005896
Insys_Anthem_005901                      Insys_Anthem_005909
Insys_Anthem_005920                      Insys_Anthem_005932
Insys_Anthem_005963                      Insys_Anthem_005971
Insys_Anthem_005978                      Insys_Anthem_005985
Insys_Anthem_005986                      Insys_Anthem_005998
Insys_Anthem_006004                      Insys_Anthem_006005
Insys_Anthem_006051                      Insys_Anthem_006056
Insys_Anthem_006086                      Insys_Anthem_006094
Insys_Anthem_006103                      Insys_Anthem_006115
Insys_Anthem_006130                      Insys_Anthem_006138
Insys_Anthem_006159                      Insys_Anthem_006178
Insys_Anthem_006179                      Insys_Anthem_006212
Insys_Anthem_006213                      Insys_Anthem_006216

                                                    3594
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3596 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_006219                      Insys_Anthem_006220
Insys_Anthem_006250                      Insys_Anthem_006262
Insys_Anthem_006270                      Insys_Anthem_006296
Insys_Anthem_006298                      Insys_Anthem_006335
Insys_Anthem_006336                      Insys_Anthem_006373
Insys_Anthem_006374                      Insys_Anthem_006379
Insys_Anthem_006397                      Insys_Anthem_006483
Insys_Anthem_006491                      Insys_Anthem_006512
Insys_Anthem_006527                      Insys_Anthem_006631
Insys_Anthem_006661                      Insys_Anthem_006700
Insys_Anthem_006701                      Insys_Anthem_006709
Insys_Anthem_006728                      Insys_Anthem_006750
Insys_Anthem_006831                      Insys_Anthem_006881
Insys_Anthem_006916                      Insys_Anthem_006925
Insys_Anthem_006926                      Insys_Anthem_006946
Insys_Anthem_006947                      Insys_Anthem_007000
Insys_Anthem_007081                      Insys_Anthem_007133
Insys_Anthem_007134                      Insys_Anthem_007141
Insys_Anthem_007160                      Insys_Anthem_007173
Insys_Anthem_007174                      Insys_Anthem_007183
Insys_Anthem_007184                      Insys_Anthem_007199
Insys_Anthem_007200                      Insys_Anthem_007259
Insys_Anthem_007300                      Insys_Anthem_007337
Insys_Anthem_007480                      Insys_Anthem_007570
Insys_Anthem_007604                      Insys_Anthem_007621
Insys_Anthem_007622                      Insys_Anthem_007626
Insys_Anthem_007649                      Insys_Anthem_007990
Insys_Anthem_007991                      Insys_Anthem_008045
Insys_Anthem_008048                      Insys_Anthem_008058
Insys_Anthem_008078                      Insys_Anthem_008088
Insys_Anthem_008089                      Insys_Anthem_008134
Insys_Anthem_008143                      Insys_Anthem_008162
Insys_Anthem_008200                      Insys_Anthem_008233
Insys_Anthem_008234                      Insys_Anthem_008368
Insys_Anthem_008369                      Insys_Anthem_008428
Insys_Anthem_008429                      Insys_Anthem_008490
Insys_Anthem_008491                      Insys_Anthem_008505
Insys_Anthem_008506                      Insys_Anthem_008527
Insys_Anthem_008671                      Insys_Anthem_008697
Insys_Anthem_008698                      Insys_Anthem_008708
Insys_Anthem_008709                      Insys_Anthem_008733
Insys_Anthem_008775                      Insys_Anthem_008832
Insys_Anthem_008833                      Insys_Anthem_008852
Insys_Anthem_008881                      Insys_Anthem_008999
Insys_Anthem_009000                      Insys_Anthem_009007
Insys_Anthem_009008                      Insys_Anthem_009029
Insys_Anthem_009030                      Insys_Anthem_009039

                                                    3595
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3597 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_009050                      Insys_Anthem_009890
Insys_Anthem_009891                      Insys_Anthem_010021
Insys_Anthem_010092                      Insys_Anthem_010118
Insys_Anthem_010159                      Insys_Anthem_010168
Insys_Anthem_010216                      Insys_Anthem_010532
Insys_Anthem_010533                      Insys_Anthem_010554
Insys_Anthem_010555                      Insys_Anthem_010654
Insys_Anthem_010684                      Insys_Anthem_010756
Insys_Anthem_010757                      Insys_Anthem_010799
Insys_Anthem_010800                      Insys_Anthem_010818
Insys_Anthem_010836                      Insys_Anthem_011158
Insys_Anthem_011159                      Insys_Anthem_011317
Insys_Anthem_011318                      Insys_Anthem_011439
Insys_Anthem_011454                      Insys_Anthem_011510
Insys_Anthem_011526                      Insys_Anthem_011578
Insys_Anthem_011595                      Insys_Anthem_011606
Insys_Anthem_011607                      Insys_Anthem_011622
Insys_Anthem_011634                      Insys_Anthem_011678
Insys_Anthem_011704                      Insys_Anthem_011731
Insys_Anthem_011732                      Insys_Anthem_011859
Insys_Anthem_011860                      Insys_Anthem_011876
Insys_Anthem_011902                      Insys_Anthem_012006
Insys_Anthem_012027                      Insys_Anthem_012076
Insys_Anthem_012077                      Insys_Anthem_012093
Insys_Anthem_012098                      Insys_Anthem_012212
Insys_Anthem_012213                      Insys_Anthem_012239
Insys_Anthem_012240                      Insys_Anthem_012400
Insys_Anthem_012431                      Insys_Anthem_012438
Insys_Anthem_012470                      Insys_Anthem_012476
Insys_Anthem_012477                      Insys_Anthem_012499
Insys_Anthem_012500                      Insys_Anthem_012553
Insys_Anthem_012565                      Insys_Anthem_012591
Insys_Anthem_012592                      Insys_Anthem_012674
Insys_Anthem_012703                      Insys_Anthem_012732
Insys_Anthem_012733                      Insys_Anthem_012801
Insys_Anthem_012802                      Insys_Anthem_012825
Insys_Anthem_012826                      Insys_Anthem_012835
Insys_Anthem_012836                      Insys_Anthem_012955
Insys_Anthem_013099                      Insys_Anthem_013131
Insys_Anthem_013132                      Insys_Anthem_013151
Insys_Anthem_013152                      Insys_Anthem_013167
Insys_Anthem_013168                      Insys_Anthem_013216
Insys_Anthem_013227                      Insys_Anthem_013239
Insys_Anthem_013240                      Insys_Anthem_013257
Insys_Anthem_013258                      Insys_Anthem_013265
Insys_Anthem_013409                      Insys_Anthem_013445
Insys_Anthem_013507                      Insys_Anthem_013583

                                                    3596
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3598 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_013629                      Insys_Anthem_013646
Insys_Anthem_013647                      Insys_Anthem_013667
Insys_Anthem_013678                      Insys_Anthem_013690
Insys_Anthem_013691                      Insys_Anthem_013701
Insys_Anthem_013714                      Insys_Anthem_013725
Insys_Anthem_013726                      Insys_Anthem_013736
Insys_Anthem_013750                      Insys_Anthem_013907
Insys_Anthem_013908                      Insys_Anthem_014006
Insys_Anthem_014027                      Insys_Anthem_014124
Insys_Anthem_014292                      Insys_Anthem_014782
Insys_Anthem_014873                      Insys_Anthem_014919
Insys_Anthem_014920                      Insys_Anthem_014959
Insys_Anthem_014960                      Insys_Anthem_014991
Insys_Anthem_014992                      Insys_Anthem_015028
Insys_Anthem_015041                      Insys_Anthem_015142
Insys_Anthem_015196                      Insys_Anthem_015227
Insys_Anthem_015253                      Insys_Anthem_015264
Insys_Anthem_015325                      Insys_Anthem_015328
Insys_Anthem_015329                      Insys_Anthem_015354
Insys_Anthem_015360                      Insys_Anthem_015367
Insys_Anthem_015384                      Insys_Anthem_015408
Insys_Anthem_015409                      Insys_Anthem_015431
Insys_Anthem_015432                      Insys_Anthem_015507
Insys_Anthem_015508                      Insys_Anthem_015664
Insys_Anthem_015682                      Insys_Anthem_015700
Insys_Anthem_015701                      Insys_Anthem_015715
Insys_Anthem_015716                      Insys_Anthem_016023
Insys_Anthem_016024                      Insys_Anthem_016085
Insys_Anthem_016086                      Insys_Anthem_016156
Insys_Anthem_016157                      Insys_Anthem_016598
Insys_Anthem_016599                      Insys_Anthem_016710
Insys_Anthem_016711                      Insys_Anthem_016736
Insys_Anthem_016747                      Insys_Anthem_016760
Insys_Anthem_016761                      Insys_Anthem_016803
Insys_Anthem_016804                      Insys_Anthem_016826
Insys_Anthem_016827                      Insys_Anthem_016924
Insys_Anthem_017258                      Insys_Anthem_017264
Insys_Anthem_017340                      Insys_Anthem_017347
Insys_Anthem_017446                      Insys_Anthem_017447
Insys_Anthem_017448                      Insys_Anthem_017449
Insys_Anthem_017489                      Insys_Anthem_017491
Insys_Anthem_017505                      Insys_Anthem_017506
Insys_Anthem_017538                      Insys_Anthem_017542
Insys_Anthem_017543                      Insys_Anthem_017547
Insys_Anthem_017548                      Insys_Anthem_017553
Insys_Anthem_017554                      Insys_Anthem_017560
Insys_Anthem_017561                      Insys_Anthem_017567

                                                    3597
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3599 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_017568                      Insys_Anthem_017575
Insys_Anthem_017576                      Insys_Anthem_017582
Insys_Anthem_017583                      Insys_Anthem_017590
Insys_Anthem_017591                      Insys_Anthem_017598
Insys_Anthem_017599                      Insys_Anthem_017607
Insys_Anthem_017608                      Insys_Anthem_017617
Insys_Anthem_017618                      Insys_Anthem_017629
Insys_Anthem_017678                      Insys_Anthem_017679
Insys_Anthem_017972                      Insys_Anthem_017972
Insys_Anthem_018405                      Insys_Anthem_018405
Insys_Anthem_018435                      Insys_Anthem_018441
Insys_Anthem_018447                      Insys_Anthem_018451
Insys_Anthem_018452                      Insys_Anthem_018458
Insys_Anthem_018471                      Insys_Anthem_018536
Insys_Anthem_018537                      Insys_Anthem_018610
Insys_Anthem_018611                      Insys_Anthem_018676
Insys_Anthem_018684                      Insys_Anthem_018694
Insys_Anthem_018695                      Insys_Anthem_018695
Insys_Anthem_018697                      Insys_Anthem_018711
Insys_Anthem_018712                      Insys_Anthem_018718
Insys_Anthem_018719                      Insys_Anthem_018721
Insys_Anthem_018722                      Insys_Anthem_018727
Insys_Anthem_018730                      Insys_Anthem_018741
Insys_Anthem_018744                      Insys_Anthem_018754
Insys_Anthem_018773                      Insys_Anthem_018778
Insys_Anthem_018784                      Insys_Anthem_018788
Insys_Anthem_018789                      Insys_Anthem_018804
Insys_Anthem_018805                      Insys_Anthem_018805
Insys_Anthem_018823                      Insys_Anthem_018828
Insys_Anthem_018840                      Insys_Anthem_018843
Insys_Anthem_018849                      Insys_Anthem_018855
Insys_Anthem_018864                      Insys_Anthem_018870
Insys_Anthem_018876                      Insys_Anthem_018881
Insys_Anthem_018882                      Insys_Anthem_018887
Insys_Anthem_018888                      Insys_Anthem_018894
Insys_Anthem_018908                      Insys_Anthem_018926
Insys_Anthem_018930                      Insys_Anthem_018939
Insys_Anthem_018940                      Insys_Anthem_018941
Insys_Anthem_019003                      Insys_Anthem_019006
Insys_Anthem_019009                      Insys_Anthem_019009
Insys_Anthem_019016                      Insys_Anthem_019027
Insys_Anthem_019028                      Insys_Anthem_019028
Insys_Anthem_019031                      Insys_Anthem_019031
Insys_Anthem_019032                      Insys_Anthem_019045
Insys_Anthem_019048                      Insys_Anthem_019051
Insys_Anthem_019052                      Insys_Anthem_019060
Insys_Anthem_019061                      Insys_Anthem_019061

                                                    3598
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3600 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_019062                      Insys_Anthem_019069
Insys_Anthem_019074                      Insys_Anthem_019076
Insys_Anthem_019077                      Insys_Anthem_019088
Insys_Anthem_019089                      Insys_Anthem_019089
Insys_Anthem_019090                      Insys_Anthem_019094
Insys_Anthem_019095                      Insys_Anthem_019108
Insys_Anthem_019111                      Insys_Anthem_019124
Insys_Anthem_019130                      Insys_Anthem_019130
Insys_Anthem_019131                      Insys_Anthem_019137
Insys_Anthem_019138                      Insys_Anthem_019149
Insys_Anthem_019283                      Insys_Anthem_019286
Insys_Anthem_019331                      Insys_Anthem_019345
Insys_Anthem_019501                      Insys_Anthem_019502
Insys_Anthem_019535                      Insys_Anthem_019541
Insys_Anthem_019613                      Insys_Anthem_019614
Insys_Anthem_019660                      Insys_Anthem_019693
Insys_Anthem_019742                      Insys_Anthem_019748
Insys_Anthem_019750                      Insys_Anthem_019753
Insys_Anthem_019766                      Insys_Anthem_019769
Insys_Anthem_019774                      Insys_Anthem_019780
Insys_Anthem_019826                      Insys_Anthem_019829
Insys_Anthem_019864                      Insys_Anthem_019865
Insys_Anthem_019869                      Insys_Anthem_019876
Insys_Anthem_019882                      Insys_Anthem_019882
Insys_Anthem_019884                      Insys_Anthem_019885
Insys_Anthem_019888                      Insys_Anthem_019893
Insys_Anthem_019897                      Insys_Anthem_019899
Insys_Anthem_019901                      Insys_Anthem_019908
Insys_Anthem_019936                      Insys_Anthem_019939
Insys_Anthem_020061                      Insys_Anthem_020061
Insys_Anthem_020063                      Insys_Anthem_020063
Insys_Anthem_020068                      Insys_Anthem_020068
Insys_Anthem_020069                      Insys_Anthem_020069
Insys_Anthem_020070                      Insys_Anthem_020070
Insys_Anthem_020073                      Insys_Anthem_020073
Insys_Anthem_020075                      Insys_Anthem_020075
Insys_Anthem_020076                      Insys_Anthem_020076
Insys_Anthem_020087                      Insys_Anthem_020098
Insys_Anthem_020099                      Insys_Anthem_020104
Insys_Anthem_020105                      Insys_Anthem_020111
Insys_Anthem_020112                      Insys_Anthem_020115
Insys_Anthem_020116                      Insys_Anthem_020119
Insys_Anthem_020120                      Insys_Anthem_020122
Insys_Anthem_020123                      Insys_Anthem_020136
Insys_Anthem_020138                      Insys_Anthem_020139
Insys_Anthem_020141                      Insys_Anthem_020153
Insys_Anthem_020154                      Insys_Anthem_020176

                                                    3599
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3601 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_020177                      Insys_Anthem_020187
Insys_Anthem_020198                      Insys_Anthem_020198
Insys_Anthem_020199                      Insys_Anthem_020202
Insys_Anthem_020203                      Insys_Anthem_020206
Insys_Anthem_020207                      Insys_Anthem_020209
Insys_Anthem_020213                      Insys_Anthem_020215
Insys_Anthem_020216                      Insys_Anthem_020226
Insys_Anthem_020232                      Insys_Anthem_020233
Insys_Anthem_020234                      Insys_Anthem_020239
Insys_Anthem_020240                      Insys_Anthem_020243
Insys_Anthem_020249                      Insys_Anthem_020255
Insys_Anthem_020256                      Insys_Anthem_020272
Insys_Anthem_020273                      Insys_Anthem_020288
Insys_Anthem_020293                      Insys_Anthem_020294
Insys_Anthem_020295                      Insys_Anthem_020300
Insys_Anthem_020301                      Insys_Anthem_020304
Insys_Anthem_020310                      Insys_Anthem_020316
Insys_Anthem_020317                      Insys_Anthem_020319
Insys_Anthem_020320                      Insys_Anthem_020369
Insys_Anthem_020370                      Insys_Anthem_020420
Insys_Anthem_020421                      Insys_Anthem_020425
Insys_Anthem_020426                      Insys_Anthem_020474
Insys_Anthem_020475                      Insys_Anthem_020567
Insys_Anthem_020568                      Insys_Anthem_020572
Insys_Anthem_020573                      Insys_Anthem_020576
Insys_Anthem_020580                      Insys_Anthem_020594
Insys_Anthem_020597                      Insys_Anthem_020605
Insys_Anthem_020606                      Insys_Anthem_020610
Insys_Anthem_020611                      Insys_Anthem_020632
Insys_Anthem_020633                      Insys_Anthem_020635
Insys_Anthem_020636                      Insys_Anthem_020657
Insys_Anthem_020658                      Insys_Anthem_020670
Insys_Anthem_020671                      Insys_Anthem_020691
Insys_Anthem_020692                      Insys_Anthem_020692
Insys_Anthem_020702                      Insys_Anthem_020702
Insys_Anthem_020703                      Insys_Anthem_020705
Insys_Anthem_020706                      Insys_Anthem_020711
Insys_Anthem_020712                      Insys_Anthem_020718
Insys_Anthem_020719                      Insys_Anthem_020724
Insys_Anthem_020748                      Insys_Anthem_020782
Insys_Anthem_020783                      Insys_Anthem_020783
Insys_Anthem_020795                      Insys_Anthem_020795
Insys_Anthem_020796                      Insys_Anthem_020807
Insys_Anthem_020808                      Insys_Anthem_020808
Insys_Anthem_020809                      Insys_Anthem_020821
Insys_Anthem_020828                      Insys_Anthem_020836
Insys_Anthem_020842                      Insys_Anthem_020849

                                                    3600
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3602 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_020850                      Insys_Anthem_020912
Insys_Anthem_020913                      Insys_Anthem_020971
Insys_Anthem_020972                      Insys_Anthem_021034
Insys_Anthem_021035                      Insys_Anthem_021097
Insys_Anthem_021101                      Insys_Anthem_021111
Insys_Anthem_021112                      Insys_Anthem_021118
Insys_Anthem_021119                      Insys_Anthem_021129
Insys_Anthem_021133                      Insys_Anthem_021142
Insys_Anthem_021144                      Insys_Anthem_021153
Insys_Anthem_021154                      Insys_Anthem_021166
Insys_Anthem_021169                      Insys_Anthem_021180
Insys_Anthem_021194                      Insys_Anthem_021215
Insys_Anthem_021224                      Insys_Anthem_021227
Insys_Anthem_021231                      Insys_Anthem_021239
Insys_Anthem_021240                      Insys_Anthem_021249
Insys_Anthem_021250                      Insys_Anthem_021259
Insys_Anthem_021262                      Insys_Anthem_021265
Insys_Anthem_021270                      Insys_Anthem_021276
Insys_Anthem_021277                      Insys_Anthem_021282
Insys_Anthem_021283                      Insys_Anthem_021288
Insys_Anthem_021293                      Insys_Anthem_021301
Insys_Anthem_021302                      Insys_Anthem_021306
Insys_Anthem_021312                      Insys_Anthem_021317
Insys_Anthem_021318                      Insys_Anthem_021323
Insys_Anthem_021326                      Insys_Anthem_021383
Insys_Anthem_021384                      Insys_Anthem_021392
Insys_Anthem_021394                      Insys_Anthem_021399
Insys_Anthem_021424                      Insys_Anthem_021430
Insys_Anthem_021431                      Insys_Anthem_021437
Insys_Anthem_021442                      Insys_Anthem_021464
Insys_Anthem_021465                      Insys_Anthem_021487
Insys_Anthem_021488                      Insys_Anthem_021510
Insys_Anthem_021511                      Insys_Anthem_021521
Insys_Anthem_021526                      Insys_Anthem_021564
Insys_Anthem_021567                      Insys_Anthem_021571
Insys_Anthem_021598                      Insys_Anthem_021600
Insys_Anthem_021639                      Insys_Anthem_021669
Insys_Anthem_021677                      Insys_Anthem_021711
Insys_Anthem_021712                      Insys_Anthem_021746
Insys_Anthem_021751                      Insys_Anthem_021753
Insys_Anthem_021754                      Insys_Anthem_021756
Insys_Anthem_021877                      Insys_Anthem_021898
Insys_Anthem_022220                      Insys_Anthem_022220
Insys_Anthem_022294                      Insys_Anthem_022295
Insys_Anthem_022296                      Insys_Anthem_022297
Insys_Anthem_022298                      Insys_Anthem_022299
Insys_Anthem_022300                      Insys_Anthem_022302

                                                    3601
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3603 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_022303                      Insys_Anthem_022305
Insys_Anthem_022447                      Insys_Anthem_022448
Insys_Anthem_022787                      Insys_Anthem_022787
Insys_Anthem_026982                      Insys_Anthem_026982
Insys_Anthem_027017                      Insys_Anthem_027017
Insys_Anthem_027171                      Insys_Anthem_027172
Insys_Anthem_028796                      Insys_Anthem_028796
Insys_Anthem_028867                      Insys_Anthem_028867
Insys_Anthem_028868                      Insys_Anthem_028868
Insys_Anthem_028875                      Insys_Anthem_028875
Insys_Anthem_028876                      Insys_Anthem_028876
Insys_Anthem_028890                      Insys_Anthem_028890
Insys_Anthem_029228                      Insys_Anthem_029228
Insys_Anthem_029229                      Insys_Anthem_029229
Insys_Anthem_029529                      Insys_Anthem_029529
Insys_Anthem_029532                      Insys_Anthem_029532
Insys_Anthem_029541                      Insys_Anthem_029541
Insys_Anthem_029543                      Insys_Anthem_029543
Insys_Anthem_029550                      Insys_Anthem_029550
Insys_Anthem_029640                      Insys_Anthem_029640
Insys_Anthem_029642                      Insys_Anthem_029642
Insys_Anthem_029648                      Insys_Anthem_029648
Insys_Anthem_029650                      Insys_Anthem_029650
Insys_Anthem_029652                      Insys_Anthem_029652
Insys_Anthem_029654                      Insys_Anthem_029654
Insys_Anthem_029656                      Insys_Anthem_029656
Insys_Anthem_029658                      Insys_Anthem_029658
Insys_Anthem_029660                      Insys_Anthem_029660
Insys_Anthem_029662                      Insys_Anthem_029662
Insys_Anthem_029664                      Insys_Anthem_029664
Insys_Anthem_029666                      Insys_Anthem_029666
Insys_Anthem_029670                      Insys_Anthem_029670
Insys_Anthem_029674                      Insys_Anthem_029674
Insys_Anthem_029678                      Insys_Anthem_029678
Insys_Anthem_029684                      Insys_Anthem_029684
Insys_Anthem_029686                      Insys_Anthem_029686
Insys_Anthem_029688                      Insys_Anthem_029688
Insys_Anthem_029690                      Insys_Anthem_029690
Insys_Anthem_029692                      Insys_Anthem_029692
Insys_Anthem_029694                      Insys_Anthem_029694
Insys_Anthem_029696                      Insys_Anthem_029696
Insys_Anthem_029698                      Insys_Anthem_029698
Insys_Anthem_029700                      Insys_Anthem_029700
Insys_Anthem_029702                      Insys_Anthem_029702
Insys_Anthem_029708                      Insys_Anthem_029708
Insys_Anthem_029710                      Insys_Anthem_029710
Insys_Anthem_029712                      Insys_Anthem_029712

                                                    3602
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3604 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_029714                      Insys_Anthem_029714
Insys_Anthem_029716                      Insys_Anthem_029716
Insys_Anthem_029718                      Insys_Anthem_029718
Insys_Anthem_029720                      Insys_Anthem_029720
Insys_Anthem_029726                      Insys_Anthem_029726
Insys_Anthem_029728                      Insys_Anthem_029728
Insys_Anthem_029730                      Insys_Anthem_029730
Insys_Anthem_029732                      Insys_Anthem_029732
Insys_Anthem_029734                      Insys_Anthem_029734
Insys_Anthem_029739                      Insys_Anthem_029739
Insys_Anthem_029741                      Insys_Anthem_029741
Insys_Anthem_029743                      Insys_Anthem_029743
Insys_Anthem_029745                      Insys_Anthem_029745
Insys_Anthem_029747                      Insys_Anthem_029747
Insys_Anthem_029749                      Insys_Anthem_029749
Insys_Anthem_029753                      Insys_Anthem_029753
Insys_Anthem_029755                      Insys_Anthem_029755
Insys_Anthem_029757                      Insys_Anthem_029757
Insys_Anthem_029759                      Insys_Anthem_029759
Insys_Anthem_029763                      Insys_Anthem_029763
Insys_Anthem_029765                      Insys_Anthem_029765
Insys_Anthem_029767                      Insys_Anthem_029767
Insys_Anthem_029769                      Insys_Anthem_029769
Insys_Anthem_029771                      Insys_Anthem_029771
Insys_Anthem_029773                      Insys_Anthem_029773
Insys_Anthem_029775                      Insys_Anthem_029775
Insys_Anthem_029777                      Insys_Anthem_029777
Insys_Anthem_029779                      Insys_Anthem_029779
Insys_Anthem_029781                      Insys_Anthem_029781
Insys_Anthem_029785                      Insys_Anthem_029785
Insys_Anthem_029793                      Insys_Anthem_029793
Insys_Anthem_029795                      Insys_Anthem_029795
Insys_Anthem_029797                      Insys_Anthem_029797
Insys_Anthem_029799                      Insys_Anthem_029799
Insys_Anthem_029801                      Insys_Anthem_029801
Insys_Anthem_029803                      Insys_Anthem_029803
Insys_Anthem_029805                      Insys_Anthem_029805
Insys_Anthem_029807                      Insys_Anthem_029807
Insys_Anthem_029809                      Insys_Anthem_029809
Insys_Anthem_029811                      Insys_Anthem_029811
Insys_Anthem_029813                      Insys_Anthem_029813
Insys_Anthem_029815                      Insys_Anthem_029815
Insys_Anthem_029817                      Insys_Anthem_029817
Insys_Anthem_029821                      Insys_Anthem_029821
Insys_Anthem_029823                      Insys_Anthem_029823
Insys_Anthem_029825                      Insys_Anthem_029825
Insys_Anthem_029827                      Insys_Anthem_029827

                                                    3603
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3605 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_029831                      Insys_Anthem_029831
Insys_Anthem_029833                      Insys_Anthem_029833
Insys_Anthem_029835                      Insys_Anthem_029835
Insys_Anthem_029837                      Insys_Anthem_029837
Insys_Anthem_029839                      Insys_Anthem_029839
Insys_Anthem_029843                      Insys_Anthem_029843
Insys_Anthem_029845                      Insys_Anthem_029845
Insys_Anthem_029847                      Insys_Anthem_029847
Insys_Anthem_029849                      Insys_Anthem_029849
Insys_Anthem_029851                      Insys_Anthem_029851
Insys_Anthem_029855                      Insys_Anthem_029855
Insys_Anthem_029857                      Insys_Anthem_029857
Insys_Anthem_029859                      Insys_Anthem_029859
Insys_Anthem_029861                      Insys_Anthem_029861
Insys_Anthem_029865                      Insys_Anthem_029865
Insys_Anthem_029867                      Insys_Anthem_029867
Insys_Anthem_029869                      Insys_Anthem_029869
Insys_Anthem_029871                      Insys_Anthem_029871
Insys_Anthem_029875                      Insys_Anthem_029875
Insys_Anthem_029877                      Insys_Anthem_029877
Insys_Anthem_029879                      Insys_Anthem_029879
Insys_Anthem_029881                      Insys_Anthem_029881
Insys_Anthem_029883                      Insys_Anthem_029883
Insys_Anthem_029885                      Insys_Anthem_029885
Insys_Anthem_029887                      Insys_Anthem_029887
Insys_Anthem_029889                      Insys_Anthem_029889
Insys_Anthem_029891                      Insys_Anthem_029891
Insys_Anthem_029893                      Insys_Anthem_029893
Insys_Anthem_031986                      Insys_Anthem_031986
Insys_Anthem_031992                      Insys_Anthem_031992
Insys_Anthem_031994                      Insys_Anthem_031994
Insys_Anthem_031996                      Insys_Anthem_031996
Insys_Anthem_031997                      Insys_Anthem_031997
Insys_Anthem_032001                      Insys_Anthem_032001
Insys_Anthem_032003                      Insys_Anthem_032003
Insys_Anthem_032011                      Insys_Anthem_032011
Insys_Anthem_032012                      Insys_Anthem_032012
Insys_Anthem_032016                      Insys_Anthem_032016
Insys_Anthem_032018                      Insys_Anthem_032018
Insys_Anthem_032022                      Insys_Anthem_032022
Insys_Anthem_032740                      Insys_Anthem_032740
Insys_Anthem_032741                      Insys_Anthem_032742
Insys_Anthem_032865                      Insys_Anthem_032869
Insys_Anthem_032871                      Insys_Anthem_032882
Insys_Anthem_032883                      Insys_Anthem_032884
Insys_Anthem_038263                      Insys_Anthem_038264
Insys_Anthem_041145                      Insys_Anthem_041168

                                                    3604
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3606 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_041179                      Insys_Anthem_041184
Insys_Anthem_041324                      Insys_Anthem_041328
Insys_Anthem_041358                      Insys_Anthem_041359
Insys_Anthem_041360                      Insys_Anthem_041370
Insys_Anthem_041372                      Insys_Anthem_041373
Insys_Anthem_041381                      Insys_Anthem_041386
Insys_Anthem_041392                      Insys_Anthem_041392
Insys_Anthem_041448                      Insys_Anthem_041452
Insys_Anthem_041658                      Insys_Anthem_041659
Insys_Anthem_041787                      Insys_Anthem_041871
Insys_Anthem_042166                      Insys_Anthem_042193
Insys_Anthem_042194                      Insys_Anthem_042222
Insys_Anthem_042223                      Insys_Anthem_042238
Insys_Anthem_042271                      Insys_Anthem_042272
Insys_Anthem_042638                      Insys_Anthem_042639
Insys_Anthem_043141                      Insys_Anthem_043151
Insys_Anthem_043152                      Insys_Anthem_043163
Insys_Anthem_043164                      Insys_Anthem_043177
Insys_Anthem_043178                      Insys_Anthem_043187
Insys_Anthem_043188                      Insys_Anthem_043199
Insys_Anthem_043200                      Insys_Anthem_043216
Insys_Anthem_043217                      Insys_Anthem_043233
Insys_Anthem_043234                      Insys_Anthem_043249
Insys_Anthem_043281                      Insys_Anthem_043298
Insys_Anthem_043299                      Insys_Anthem_043312
Insys_Anthem_043313                      Insys_Anthem_043321
Insys_Anthem_043322                      Insys_Anthem_043336
Insys_Anthem_043339                      Insys_Anthem_043351
Insys_Anthem_043352                      Insys_Anthem_043371
Insys_Anthem_043372                      Insys_Anthem_043405
Insys_Anthem_043406                      Insys_Anthem_043422
Insys_Anthem_043423                      Insys_Anthem_043431
Insys_Anthem_043434                      Insys_Anthem_043839
Insys_Anthem_043840                      Insys_Anthem_043843
Insys_Anthem_043844                      Insys_Anthem_043855
Insys_Anthem_043856                      Insys_Anthem_043861
Insys_Anthem_043862                      Insys_Anthem_043873
Insys_Anthem_043914                      Insys_Anthem_043938
Insys_Anthem_044092                      Insys_Anthem_044106
Insys_Anthem_044182                      Insys_Anthem_044182
Insys_Anthem_044655                      Insys_Anthem_044657
Insys_Anthem_044658                      Insys_Anthem_044660
Insys_Anthem_044852                      Insys_Anthem_044852
Insys_Anthem_045014                      Insys_Anthem_045015
Insys_Anthem_045043                      Insys_Anthem_045043
Insys_Anthem_045044                      Insys_Anthem_045134
Insys_Anthem_045339                      Insys_Anthem_045397

                                                    3605
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3607 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_045882                      Insys_Anthem_045896
Insys_Anthem_046004                      Insys_Anthem_046005
Insys_Anthem_046235                      Insys_Anthem_046249
Insys_Anthem_046312                      Insys_Anthem_046316
Insys_Anthem_046365                      Insys_Anthem_046365
Insys_Anthem_046383                      Insys_Anthem_046385
Insys_Anthem_046598                      Insys_Anthem_046598
Insys_Anthem_046676                      Insys_Anthem_046678
Insys_Anthem_046709                      Insys_Anthem_046711
Insys_Anthem_046712                      Insys_Anthem_046713
Insys_Anthem_047003                      Insys_Anthem_047004
Insys_Anthem_047005                      Insys_Anthem_047006
Insys_Anthem_047270                      Insys_Anthem_047461
Insys_Anthem_048445                      Insys_Anthem_048501
Insys_Anthem_048502                      Insys_Anthem_048693
Insys_Anthem_049123                      Insys_Anthem_049123
Insys_Anthem_053139                      Insys_Anthem_053139
Insys_Anthem_053143                      Insys_Anthem_053143
Insys_Anthem_058754                      Insys_Anthem_058757
Insys_Anthem_058778                      Insys_Anthem_058778
Insys_Anthem_058779                      Insys_Anthem_058779
Insys_Anthem_058808                      Insys_Anthem_058812
Insys_Anthem_058911                      Insys_Anthem_058913
Insys_Anthem_058955                      Insys_Anthem_058959
Insys_Anthem_058960                      Insys_Anthem_058961
Insys_Anthem_058962                      Insys_Anthem_058963
Insys_Anthem_058964                      Insys_Anthem_058966
Insys_Anthem_058967                      Insys_Anthem_058968
Insys_Anthem_058969                      Insys_Anthem_058970
Insys_Anthem_058971                      Insys_Anthem_058972
Insys_Anthem_058973                      Insys_Anthem_058976
Insys_Anthem_058977                      Insys_Anthem_058978
Insys_Anthem_058979                      Insys_Anthem_058987
Insys_Anthem_058988                      Insys_Anthem_058989
Insys_Anthem_058990                      Insys_Anthem_058991
Insys_Anthem_058992                      Insys_Anthem_058994
Insys_Anthem_058995                      Insys_Anthem_058997
Insys_Anthem_058998                      Insys_Anthem_058999
Insys_Anthem_059000                      Insys_Anthem_059001
Insys_Anthem_059002                      Insys_Anthem_059003
Insys_Anthem_059005                      Insys_Anthem_059006
Insys_Anthem_059007                      Insys_Anthem_059008
Insys_Anthem_059009                      Insys_Anthem_059012
Insys_Anthem_059013                      Insys_Anthem_059015
Insys_Anthem_059016                      Insys_Anthem_059017
Insys_Anthem_059018                      Insys_Anthem_059019
Insys_Anthem_059020                      Insys_Anthem_059021

                                                    3606
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3608 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_059022                      Insys_Anthem_059023
Insys_Anthem_059024                      Insys_Anthem_059025
Insys_Anthem_059026                      Insys_Anthem_059027
Insys_Anthem_059028                      Insys_Anthem_059030
Insys_Anthem_059031                      Insys_Anthem_059032
Insys_Anthem_059033                      Insys_Anthem_059035
Insys_Anthem_059036                      Insys_Anthem_059037
Insys_Anthem_059038                      Insys_Anthem_059039
Insys_Anthem_059040                      Insys_Anthem_059041
Insys_Anthem_059042                      Insys_Anthem_059044
Insys_Anthem_059045                      Insys_Anthem_059062
Insys_Anthem_059063                      Insys_Anthem_059064
Insys_Anthem_059065                      Insys_Anthem_059066
Insys_Anthem_059067                      Insys_Anthem_059068
Insys_Anthem_059069                      Insys_Anthem_059070
Insys_Anthem_059071                      Insys_Anthem_059072
Insys_Anthem_059073                      Insys_Anthem_059074
Insys_Anthem_059077                      Insys_Anthem_059078
Insys_Anthem_059079                      Insys_Anthem_059080
Insys_Anthem_059081                      Insys_Anthem_059083
Insys_Anthem_059084                      Insys_Anthem_059085
Insys_Anthem_059086                      Insys_Anthem_059091
Insys_Anthem_059092                      Insys_Anthem_059094
Insys_Anthem_059095                      Insys_Anthem_059103
Insys_Anthem_059104                      Insys_Anthem_059105
Insys_Anthem_059106                      Insys_Anthem_059107
Insys_Anthem_059108                      Insys_Anthem_059109
Insys_Anthem_059110                      Insys_Anthem_059111
Insys_Anthem_059112                      Insys_Anthem_059113
Insys_Anthem_059114                      Insys_Anthem_059115
Insys_Anthem_059116                      Insys_Anthem_059117
Insys_Anthem_059118                      Insys_Anthem_059119
Insys_Anthem_059121                      Insys_Anthem_059123
Insys_Anthem_059124                      Insys_Anthem_059129
Insys_Anthem_059130                      Insys_Anthem_059131
Insys_Anthem_059132                      Insys_Anthem_059133
Insys_Anthem_059134                      Insys_Anthem_059135
Insys_Anthem_059136                      Insys_Anthem_059137
Insys_Anthem_059138                      Insys_Anthem_059139
Insys_Anthem_059140                      Insys_Anthem_059141
Insys_Anthem_059142                      Insys_Anthem_059143
Insys_Anthem_059144                      Insys_Anthem_059145
Insys_Anthem_059146                      Insys_Anthem_059148
Insys_Anthem_059149                      Insys_Anthem_059151
Insys_Anthem_059152                      Insys_Anthem_059155
Insys_Anthem_059156                      Insys_Anthem_059158
Insys_Anthem_059159                      Insys_Anthem_059161

                                                    3607
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3609 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_059162                      Insys_Anthem_059163
Insys_Anthem_059164                      Insys_Anthem_059165
Insys_Anthem_059166                      Insys_Anthem_059168
Insys_Anthem_059169                      Insys_Anthem_059172
Insys_Anthem_059173                      Insys_Anthem_059174
Insys_Anthem_059175                      Insys_Anthem_059176
Insys_Anthem_059177                      Insys_Anthem_059178
Insys_Anthem_059179                      Insys_Anthem_059180
Insys_Anthem_059181                      Insys_Anthem_059182
Insys_Anthem_059183                      Insys_Anthem_059185
Insys_Anthem_059186                      Insys_Anthem_059188
Insys_Anthem_059189                      Insys_Anthem_059190
Insys_Anthem_059191                      Insys_Anthem_059192
Insys_Anthem_059193                      Insys_Anthem_059195
Insys_Anthem_059196                      Insys_Anthem_059199
Insys_Anthem_059200                      Insys_Anthem_059201
Insys_Anthem_059202                      Insys_Anthem_059203
Insys_Anthem_059204                      Insys_Anthem_059206
Insys_Anthem_059207                      Insys_Anthem_059208
Insys_Anthem_059209                      Insys_Anthem_059210
Insys_Anthem_059212                      Insys_Anthem_059213
Insys_Anthem_059214                      Insys_Anthem_059215
Insys_Anthem_059216                      Insys_Anthem_059220
Insys_Anthem_059221                      Insys_Anthem_059222
Insys_Anthem_059223                      Insys_Anthem_059225
Insys_Anthem_059226                      Insys_Anthem_059227
Insys_Anthem_059228                      Insys_Anthem_059229
Insys_Anthem_059230                      Insys_Anthem_059234
Insys_Anthem_059235                      Insys_Anthem_059237
Insys_Anthem_059238                      Insys_Anthem_059239
Insys_Anthem_059240                      Insys_Anthem_059241
Insys_Anthem_059242                      Insys_Anthem_059244
Insys_Anthem_059245                      Insys_Anthem_059247
Insys_Anthem_059248                      Insys_Anthem_059249
Insys_Anthem_059250                      Insys_Anthem_059252
Insys_Anthem_059253                      Insys_Anthem_059256
Insys_Anthem_059257                      Insys_Anthem_059258
Insys_Anthem_059259                      Insys_Anthem_059262
Insys_Anthem_059263                      Insys_Anthem_059264
Insys_Anthem_059265                      Insys_Anthem_059266
Insys_Anthem_059267                      Insys_Anthem_059268
Insys_Anthem_059269                      Insys_Anthem_059271
Insys_Anthem_059272                      Insys_Anthem_059273
Insys_Anthem_059274                      Insys_Anthem_059276
Insys_Anthem_059277                      Insys_Anthem_059279
Insys_Anthem_059280                      Insys_Anthem_059281
Insys_Anthem_059282                      Insys_Anthem_059284

                                                    3608
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3610 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_059285                      Insys_Anthem_059287
Insys_Anthem_059288                      Insys_Anthem_059289
Insys_Anthem_059290                      Insys_Anthem_059291
Insys_Anthem_059292                      Insys_Anthem_059294
Insys_Anthem_059295                      Insys_Anthem_059296
Insys_Anthem_059297                      Insys_Anthem_059298
Insys_Anthem_059299                      Insys_Anthem_059301
Insys_Anthem_059302                      Insys_Anthem_059303
Insys_Anthem_059304                      Insys_Anthem_059305
Insys_Anthem_059306                      Insys_Anthem_059307
Insys_Anthem_059308                      Insys_Anthem_059311
Insys_Anthem_059313                      Insys_Anthem_059314
Insys_Anthem_059315                      Insys_Anthem_059316
Insys_Anthem_059317                      Insys_Anthem_059318
Insys_Anthem_059319                      Insys_Anthem_059320
Insys_Anthem_059321                      Insys_Anthem_059322
Insys_Anthem_059323                      Insys_Anthem_059324
Insys_Anthem_059325                      Insys_Anthem_059328
Insys_Anthem_059329                      Insys_Anthem_059332
Insys_Anthem_059334                      Insys_Anthem_059337
Insys_Anthem_059338                      Insys_Anthem_059339
Insys_Anthem_059340                      Insys_Anthem_059341
Insys_Anthem_059342                      Insys_Anthem_059343
Insys_Anthem_059344                      Insys_Anthem_059346
Insys_Anthem_059347                      Insys_Anthem_059348
Insys_Anthem_059349                      Insys_Anthem_059350
Insys_Anthem_059351                      Insys_Anthem_059352
Insys_Anthem_059353                      Insys_Anthem_059355
Insys_Anthem_059356                      Insys_Anthem_059357
Insys_Anthem_059358                      Insys_Anthem_059360
Insys_Anthem_059362                      Insys_Anthem_059363
Insys_Anthem_059364                      Insys_Anthem_059366
Insys_Anthem_059367                      Insys_Anthem_059368
Insys_Anthem_059369                      Insys_Anthem_059374
Insys_Anthem_059375                      Insys_Anthem_059376
Insys_Anthem_059377                      Insys_Anthem_059378
Insys_Anthem_059379                      Insys_Anthem_059380
Insys_Anthem_059381                      Insys_Anthem_059383
Insys_Anthem_059384                      Insys_Anthem_059385
Insys_Anthem_059387                      Insys_Anthem_059388
Insys_Anthem_059389                      Insys_Anthem_059390
Insys_Anthem_059391                      Insys_Anthem_059399
Insys_Anthem_059400                      Insys_Anthem_059401
Insys_Anthem_059402                      Insys_Anthem_059406
Insys_Anthem_059407                      Insys_Anthem_059408
Insys_Anthem_059409                      Insys_Anthem_059410
Insys_Anthem_059412                      Insys_Anthem_059414

                                                    3609
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3611 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_059415                      Insys_Anthem_059416
Insys_Anthem_059417                      Insys_Anthem_059418
Insys_Anthem_059419                      Insys_Anthem_059420
Insys_Anthem_059421                      Insys_Anthem_059422
Insys_Anthem_059423                      Insys_Anthem_059424
Insys_Anthem_059425                      Insys_Anthem_059426
Insys_Anthem_059428                      Insys_Anthem_059429
Insys_Anthem_059430                      Insys_Anthem_059431
Insys_Anthem_059432                      Insys_Anthem_059435
Insys_Anthem_059436                      Insys_Anthem_059438
Insys_Anthem_059439                      Insys_Anthem_059441
Insys_Anthem_059442                      Insys_Anthem_059443
Insys_Anthem_059444                      Insys_Anthem_059446
Insys_Anthem_059447                      Insys_Anthem_059448
Insys_Anthem_059449                      Insys_Anthem_059450
Insys_Anthem_059451                      Insys_Anthem_059452
Insys_Anthem_059453                      Insys_Anthem_059454
Insys_Anthem_059455                      Insys_Anthem_059456
Insys_Anthem_059457                      Insys_Anthem_059458
Insys_Anthem_059459                      Insys_Anthem_059461
Insys_Anthem_059462                      Insys_Anthem_059463
Insys_Anthem_059464                      Insys_Anthem_059465
Insys_Anthem_059466                      Insys_Anthem_059467
Insys_Anthem_059468                      Insys_Anthem_059469
Insys_Anthem_059470                      Insys_Anthem_059471
Insys_Anthem_059472                      Insys_Anthem_059474
Insys_Anthem_059475                      Insys_Anthem_059476
Insys_Anthem_059477                      Insys_Anthem_059478
Insys_Anthem_059479                      Insys_Anthem_059482
Insys_Anthem_059483                      Insys_Anthem_059485
Insys_Anthem_059486                      Insys_Anthem_059487
Insys_Anthem_059488                      Insys_Anthem_059490
Insys_Anthem_059491                      Insys_Anthem_059492
Insys_Anthem_059493                      Insys_Anthem_059494
Insys_Anthem_059495                      Insys_Anthem_059496
Insys_Anthem_059497                      Insys_Anthem_059498
Insys_Anthem_059499                      Insys_Anthem_059500
Insys_Anthem_059501                      Insys_Anthem_059506
Insys_Anthem_059507                      Insys_Anthem_059509
Insys_Anthem_059510                      Insys_Anthem_059513
Insys_Anthem_059514                      Insys_Anthem_059516
Insys_Anthem_059517                      Insys_Anthem_059518
Insys_Anthem_059519                      Insys_Anthem_059520
Insys_Anthem_059521                      Insys_Anthem_059522
Insys_Anthem_059523                      Insys_Anthem_059524
Insys_Anthem_059525                      Insys_Anthem_059527
Insys_Anthem_059528                      Insys_Anthem_059529

                                                    3610
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3612 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_059530                      Insys_Anthem_059531
Insys_Anthem_059532                      Insys_Anthem_059534
Insys_Anthem_059535                      Insys_Anthem_059537
Insys_Anthem_059538                      Insys_Anthem_059539
Insys_Anthem_059541                      Insys_Anthem_059542
Insys_Anthem_059543                      Insys_Anthem_059544
Insys_Anthem_059545                      Insys_Anthem_059546
Insys_Anthem_059547                      Insys_Anthem_059549
Insys_Anthem_059550                      Insys_Anthem_059551
Insys_Anthem_059552                      Insys_Anthem_059554
Insys_Anthem_059555                      Insys_Anthem_059558
Insys_Anthem_059559                      Insys_Anthem_059560
Insys_Anthem_059561                      Insys_Anthem_059563
Insys_Anthem_059564                      Insys_Anthem_059565
Insys_Anthem_059566                      Insys_Anthem_059567
Insys_Anthem_059568                      Insys_Anthem_059569
Insys_Anthem_059570                      Insys_Anthem_059571
Insys_Anthem_059572                      Insys_Anthem_059573
Insys_Anthem_059574                      Insys_Anthem_059575
Insys_Anthem_059579                      Insys_Anthem_059585
Insys_Anthem_059602                      Insys_Anthem_059606
Insys_Anthem_059629                      Insys_Anthem_059634
Insys_Anthem_059704                      Insys_Anthem_059706
Insys_Anthem_059995                      Insys_Anthem_060001
Insys_Anthem_060024                      Insys_Anthem_060025
Insys_Anthem_060380                      Insys_Anthem_060388
Insys_Anthem_060389                      Insys_Anthem_060398
Insys_Anthem_060399                      Insys_Anthem_060410
Insys_Anthem_060411                      Insys_Anthem_060419
Insys_Anthem_060420                      Insys_Anthem_060429
Insys_Anthem_060430                      Insys_Anthem_060443
Insys_Anthem_060444                      Insys_Anthem_060457
Insys_Anthem_060458                      Insys_Anthem_060470
Insys_Anthem_060492                      Insys_Anthem_060506
Insys_Anthem_060507                      Insys_Anthem_060518
Insys_Anthem_060519                      Insys_Anthem_060525
Insys_Anthem_060526                      Insys_Anthem_060537
Insys_Anthem_060540                      Insys_Anthem_060550
Insys_Anthem_060551                      Insys_Anthem_060566
Insys_Anthem_060567                      Insys_Anthem_060594
Insys_Anthem_060595                      Insys_Anthem_060608
Insys_Anthem_060609                      Insys_Anthem_060616
Insys_Anthem_060618                      Insys_Anthem_060950
Insys_Anthem_060951                      Insys_Anthem_060953
Insys_Anthem_060954                      Insys_Anthem_060963
Insys_Anthem_060964                      Insys_Anthem_060968
Insys_Anthem_060969                      Insys_Anthem_060978

                                                    3611
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3613 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_060989                      Insys_Anthem_061009
Insys_Anthem_061010                      Insys_Anthem_061010
Insys_Anthem_061011                      Insys_Anthem_061012
Insys_Anthem_061028                      Insys_Anthem_061029
Insys_Anthem_061050                      Insys_Anthem_061050
Insys_Anthem_061056                      Insys_Anthem_061261
Insys_Anthem_061265                      Insys_Anthem_061266
Insys_Anthem_061355                      Insys_Anthem_061358
Insys_Anthem_061415                      Insys_Anthem_061416
Insys_Anthem_061474                      Insys_Anthem_061481
Insys_Anthem_061509                      Insys_Anthem_061510
Insys_Anthem_061517                      Insys_Anthem_061520
Insys_Anthem_061521                      Insys_Anthem_061524
Insys_Anthem_061879                      Insys_Anthem_061887
Insys_Anthem_061888                      Insys_Anthem_061897
Insys_Anthem_061898                      Insys_Anthem_061909
Insys_Anthem_061910                      Insys_Anthem_061918
Insys_Anthem_061919                      Insys_Anthem_061928
Insys_Anthem_061929                      Insys_Anthem_061942
Insys_Anthem_061943                      Insys_Anthem_061956
Insys_Anthem_061957                      Insys_Anthem_061969
Insys_Anthem_061991                      Insys_Anthem_062005
Insys_Anthem_062006                      Insys_Anthem_062017
Insys_Anthem_062018                      Insys_Anthem_062024
Insys_Anthem_062025                      Insys_Anthem_062036
Insys_Anthem_062039                      Insys_Anthem_062049
Insys_Anthem_062050                      Insys_Anthem_062065
Insys_Anthem_062066                      Insys_Anthem_062093
Insys_Anthem_062094                      Insys_Anthem_062107
Insys_Anthem_062108                      Insys_Anthem_062115
Insys_Anthem_062117                      Insys_Anthem_062449
Insys_Anthem_062450                      Insys_Anthem_062452
Insys_Anthem_062453                      Insys_Anthem_062462
Insys_Anthem_062463                      Insys_Anthem_062467
Insys_Anthem_062468                      Insys_Anthem_062477
Insys_Anthem_062488                      Insys_Anthem_062508
Insys_Anthem_062650                      Insys_Anthem_062658
Insys_Anthem_062659                      Insys_Anthem_062668
Insys_Anthem_062669                      Insys_Anthem_062680
Insys_Anthem_062681                      Insys_Anthem_062689
Insys_Anthem_062690                      Insys_Anthem_062699
Insys_Anthem_062700                      Insys_Anthem_062712
Insys_Anthem_062713                      Insys_Anthem_062726
Insys_Anthem_062727                      Insys_Anthem_062739
Insys_Anthem_062761                      Insys_Anthem_062775
Insys_Anthem_062776                      Insys_Anthem_062787
Insys_Anthem_062788                      Insys_Anthem_062794

                                                    3612
      Case 2:17-cv-02286-DLR Document 135-4 Filed 11/26/18 Page 3614 of 3614
           Exhibit A: List of Bates Ranges for Documents with !, ( ! ) or (!) from Insys Production
                                             as of August 9, 2018
Insys_Anthem_062795                      Insys_Anthem_062806
Insys_Anthem_062809                      Insys_Anthem_062819
Insys_Anthem_062820                      Insys_Anthem_062835
Insys_Anthem_062836                      Insys_Anthem_062863
Insys_Anthem_062864                      Insys_Anthem_062877
Insys_Anthem_062878                      Insys_Anthem_062885
Insys_Anthem_062887                      Insys_Anthem_063219
Insys_Anthem_063220                      Insys_Anthem_063222
Insys_Anthem_063223                      Insys_Anthem_063232
Insys_Anthem_063233                      Insys_Anthem_063237
Insys_Anthem_063238                      Insys_Anthem_063247
Insys_Anthem_063258                      Insys_Anthem_063278
Insys_Anthem_063279                      Insys_Anthem_063279
Insys_Anthem_063280                      Insys_Anthem_063281
Insys_Anthem_063464                      Insys_Anthem_063466




                                                    3613
